Title 1 - Code And Statutes

Chapter 1 - Code Commission

§ 1-1-101 - Composition of commission -- Vacancies.

(a) There is created a Tennessee code commission of five (5) members composed of the chief justice of the supreme court, the attorney general and reporter, the director of the office of legal services for the general assembly, and two (2) other members appointed by the chief justice.

(b) In the event of a vacancy for any cause in the appointed membership, the vacancy shall be filled by appointment by the chief justice.



§ 1-1-102 - Chair -- Executive secretary.

(a) The chief justice shall serve as chair of the commission.

(b) The director of the office of legal services for the general assembly shall serve as executive secretary of the commission.



§ 1-1-103 - Staff services for commission.

The office of legal services for the general assembly shall provide all staff services for the commission.



§ 1-1-104 - Successor to 1953 commission.

The Tennessee code commission, created by § 1-1-101, shall be the immediate successor to the commission created by Chapter 80 of the Public Acts of 1953.



§ 1-1-105 - Publication of Tennessee Code Annotated.

(a) The Tennessee code commission is hereby authorized and directed to formulate and supervise the execution of plans for the compilation, arrangement, classification, annotation, editing, indexing, printing, binding, publication, sale, distribution and the performance of all other acts necessary for the publication of an official compilation of the statutes, codes and session laws of the state of Tennessee of a public and general nature, now existing and to be enacted in the future, including an electronically searchable database of such code, which official compilation shall be known as "Tennessee Code Annotated."

(b) "Publication," as used in this chapter, includes the necessary actions by whatever means and in whatever form for development of a Tennessee Code database.



§ 1-1-106 - Powers of commission -- Contracts.

(a) The Tennessee code commission has full power and authority on behalf of the state of Tennessee to perform all acts and to negotiate and enter into all contracts necessary for and expedient to the successful production and publication of a revised compilation of the statutory laws of Tennessee, including the power and authority to enter into contracts with a law book publisher for the editing, compiling, annotating, indexing, printing, binding, publication, sale and distribution of the revised compilation and the performance and execution of all other publication plans formulated by the commission.

(b) Nothing in this chapter shall be construed to render invalid or impair the obligations of any contract previously entered into by the commission for the purposes set forth in this section or with a suitable contractor for an electronically searchable database of such code.



§ 1-1-107 - Specifications in contract -- Price of supplements and replacement volumes.

(a) Any contract with a law book publisher for the purposes referred to in §§ 1-1-105 and 1-1-106 shall prescribe the specifications for the publication of the revised compilation, including the size of type to be used in the text of the statutes and the annotations, the grade and weight of the paper to be used, the size of the volumes, appropriate provisions for the insertion of pocket supplements and the publication of replacement volumes, the price at which Tennessee Code Annotated shall be sold in Tennessee when originally published, and such other provisions as are necessary for the full performance of the publication plans formulated by the commission.

(b) The price at which pocket supplements and replacement volumes are to be sold from time to time in Tennessee shall be controlled by the commission in such contracts as it may, from time to time, in its discretion execute.



§ 1-1-108 - Substantive changes in text prohibited -- Changes authorized -- Effect of error in enrollment.

(a) In preparing the manuscript of the revised compilation (including pocket supplements and replacement volumes) for publication and distribution, the commission shall not alter the sense, meaning or effect of any act of the general assembly, but shall copy the exact language of the text of the statutes, codes and session laws of a public and general nature of the state of Tennessee, except that the commission is authorized to rearrange, regroup and renumber the titles, chapters, sections and parts of sections of the statutes, codes and code supplements and to change reference numbers to agree with any renumbered chapter or section; to change the wording of and prepare new section headings and symbols; to substitute the proper section or chapter reference where the terms "this act" or "the preceding section" or similar expressions are used in the statutes; to correct manifest misspelling and typographical errors and to change capitalization and spelling for the purpose of uniformity; to change references to governmental agencies, departments and officers when part or all of the powers, rights and/or duties of such agencies, departments or officers have, by an act of the general assembly, been transferred to other agencies, departments or officers; to omit enacting clauses, repealing clauses, severability clauses, conditional clauses, preambles, captions and statements declaring legislative intent; and to make other stylistic, nonsubstantive changes if such changes are consistent with style guidelines that have been approved by the commission and submitted to the judiciary committee of the senate and the civil justice committee of the house of representatives. Where the application or effect of a statute, by its terms, depends on the time when the act creating the statute took effect, the commission may substitute the actual effective date for the various forms of expression which mean that date -- such as "when this act (or chapter, or section) takes effect," or "after (or before) the effective date of this act (or chapter, or section)." No such change shall be deemed an alteration of or departure from the enrolled statute.

(b) (1) When the commission is advised by certificate of the secretary of state that a bill which is signed by the governor, or passed over the governor's veto, or otherwise becomes a public act, differs, by reason of an error in the enrolling process or otherwise from such bill as passed on third reading by both houses of the general assembly, the commission will not compile the public act for codification, but will have a compiler's note inserted in the manuscript of Tennessee Code Annotated, which compiler's note shall set forth the facts revealed by the certificate received from the secretary of state in reference to such error.

(2) Nothing in this subsection (b) shall affect the powers granted the commission under subsection (a).



§ 1-1-109 - Seal and certificate.

The commission has the authority to design and adopt an appropriate certificate and distinctive seal on behalf of the state, a copy of which shall be included in each copy of each volume and pocket supplement of "Tennessee Code Annotated."



§ 1-1-110 - Examination and certification of published volumes.

(a) When the commission finds that the manuscript of the revised compilation hereby authorized or any volume or pocket supplement thereof as printed, edited, annotated, indexed and bound by the law book publisher pursuant to contract conforms to the commission's publication plans and meets and satisfies the requirements of this chapter and also the requirements of the publication contract entered into pursuant to the terms of this chapter, the commission shall prepare an appropriate written certificate of approval for each volume and pocket supplement, and the commission, acting through its executive secretary or other authorized officer, shall certify in writing that the commission has approved the manuscript of the compilation and that the text of each section of the statutes printed or appearing in such volume or pocket supplement has been compared with the original section appearing in the published copies of the public acts, and that, with the exception of changes in form permitted by § 1-1-108, the sections in the printed compilation are correctly and accurately copied.

(b) One (1) copy of each edition of each volume and pocket supplement so approved, together with the original certificate of approval by the commission, shall be filed in the office of the secretary of state.

(c) All other printed copies of each edition of each volume and pocket supplement shall contain a printed copy of the commission's certificate of approval.



§ 1-1-111 - Official status -- Prima facie evidence of law -- Citation.

(a) Upon appropriate certification of approval by the commission filed with the secretary of state as provided in § 1-1-110, the compilation in each volume and supplement so certified shall be in force.

(b) The text of the statutes, codes and code supplements (but not the annotations, footnotes and other editorial matter) appearing in the printed copies of the compilation, containing a copy of the commission's certificate of approval, shall constitute prima facie evidence of the statutory law of this state and be received, recognized, referred to and used in all courts, agencies, departments, offices of and proceedings in the state as the official compilation of the statutory law, and may be cited as Tennessee Code Annotated or by the abbreviation "T.C.A."



§ 1-1-112 - Uncertified compilations not recognized.

No compilation or codification of the statutes of Tennessee not bearing a copy of the certificate of approval of the code commission as provided in § 1-1-110 shall be recognized as an official compilation of the statutory law of Tennessee.



§ 1-1-113 - Expenses -- Costs of publication -- Price.

(a) The commission shall be authorized to expend such funds as may be appropriated by the general assembly for the purpose of this chapter. Such expenditures shall be made upon certification by the chief justice to the proper fiscal officers.

(b) The commission shall not be authorized to subsidize the publication of the code out of public funds, but shall require that the cost of publication be borne by the publisher, and the publisher shall be required to depend for compensation upon the proceeds of the sale of the publication.

(c) In contracting for the price at which the Tennessee Code Annotated and its pocket supplements and replacement volumes shall be sold in Tennessee, the commission is directed to keep the price at the lowest figure which in its discretion is consistent with high editorial and publishing quality.



§ 1-1-114 - Recommendations for statutory changes.

The commission may prepare and submit to succeeding sessions of the general assembly its recommendations for the revision in substance and form or the repeal or amendment of certain statutes or any portion thereof, and submit bills for the accomplishment of such proposed revision, repeal or amendment.



§ 1-1-115 - Preparation of additional indices.

The commission may prepare or cause to be prepared indices to the laws of Tennessee, in addition to such indices as are prepared in accordance with § 1-1-105, and in preparing such indices has the powers authorized by this chapter.



§ 1-1-116 - Changing references from "tax assessor" to "assessor of property."

The code commission is directed to change all references to tax assessor in title 6, chapter 22, part 1; § 6-51-204; title 6, chapter 55, part 6; title 7, chapter 32, part 1; § 7-64-102; § 25-3-118; § 43-34-104; title 67; and title 69, chapter 6, part 1, wherever such references appear, to assessor of property as such sections are amended or volumes are replaced.






Chapter 2 - Enactment of Code

§ 1-2-101 - Designation of code.

(a) This compilation of the laws of the state is to be designated as the "Tennessee Code" and the annotated edition of the code provided for by chapter 1 of this title shall be designated as "Tennessee Code Annotated". Citations to the Tennessee Code Annotated may incorporate the abbreviations "Tenn. Code Ann." or "T.C.A."

(b) As used in acts and resolutions of the general assembly, "Tennessee Code", "Tennessee Code Annotated", "Tenn. Code Ann." or "T.C.A." shall, unless a contrary intention is manifest, be construed to refer to this enactment of the Tennessee Code, amendments and revisions of the Tennessee Code, and additions and supplements to the Tennessee Code.



§ 1-2-102 - Preservation of enrolled draft.

The enrolled draft of the official Tennessee Code shall, upon the approval of this statute by the governor, be deposited in the office of the secretary of state, and shall be carefully preserved by that officer as the official code of this state, adopted and declared to be such.



§ 1-2-103 - Effective date of code.

All the provisions of the following titles, chapters and sections shall be in force on and after January 1, 1956.



§ 1-2-104 - Repeal of public and general laws -- Conflict with 1955 Acts.

(a) All public and general acts passed prior to the 1955 session of the general assembly, and all such acts the subjects of which are revised in this code, except those named in § 1-2-105, subject to the limitations and with the exceptions herein expressed, are repealed.

(b) In case of any conflict between chapter 70 of the Public Acts of 1953 or the acts of the 1955 session of the general assembly and this code, the former shall be controlling, and this regardless of respective dates of passage or approval.



§ 1-2-105 - Laws not repealed.

The following are not to be deemed repealed by the enactment of this code, or the failure to incorporate the statutes or provisions of statutes as a part of this code, unless repealed by necessary implication:

(1) Local, special or private acts, or general or public acts of a temporary nature. "Local act" means one applicable to one (1) or more, but not all, subdivisions or parts of the state;

(2) Provisions in general laws excepting particular localities or subdivisions from their operation;

(3) Acts amendatory of general laws excepting such localities or political subdivisions of the state specifically from their operation;

(4) Acts ceding territory and jurisdiction to the general government;

(5) Acts fixing state or county boundaries;

(6) Acts establishing or regulating special and local courts;

(7) Acts fixing the times of holding courts, or providing for judges or chancellors holding any such, by special act;

(8) Acts, which are not incorporated in this code, establishing, aiding or regulating state or state-aided parks, reservations or memorials;

(9) Acts appropriating money or authorizing the issuance of bonds, or providing sinking funds, for special purposes;

(10) Acts authorizing the construction of public buildings or works;

(11) Acts authorizing officials to convey or mortgage property of the state, including grants of easements;

(12) Curative or validating acts, or provisions in acts, though relating to a general law;

(13) Acts of incorporation passed before the Constitution of 1870 became effective;

(14) Acts incorporating grand lodges of fraternal orders, or societies, and creating or regulating charitable bodies, such as the Ladies' Hermitage Association;

(15) Acts relating to turnpikes and turnpike corporations;

(16) Provisions in general acts saving rights accrued or status fixed under previous acts or laws;

(17) Occupant, entry and other land laws; and

(18) Any act to provide for the revenue of the state and the counties and municipalities thereof, except as may be incorporated in this code.



§ 1-2-106 - Special provisions preserved.

None of the provisions of §§ 4, 5, 6, 6a, 6b, or 16 of chapter 165 of the Public Acts of 1937, nor of the second paragraph of § 15 of that chapter, nor of chapter 11 of the Public Acts of the Second Extraordinary Session of 1931, nor of chapter 103 of the Public Acts of 1933, nor of §§ 1 to 18, inclusive, 20 to 33, inclusive, 35, or 37 to 41, inclusive, of chapter 70 of the Public Acts of 1953, nor of the first sentence of § 19 of that chapter, shall be deemed repealed by the enactment of this code, or the incorporation of or failure to incorporate these chapters or sections or any part thereof in this code, unless repealed by necessary implication.



§ 1-2-107 - Effect on statutes of limitations.

Such repeal, as to any statute of limitations, under which the bar of a right of action or remedy is complete at the time the repeal takes effect, shall not be deemed a removal of such bar.



§ 1-2-108 - Effect on criminal offenses.

No offense committed, and no penalty or forfeiture incurred, under any act hereby repealed, and before January 1, 1956, shall be affected by the repeal; except that when a punishment, penalty, or forfeiture is mitigated by the provisions herein contained, such provisions may be applied to the judgment pronounced after December 31, 1955.



§ 1-2-109 - Prosecutions for offenses and penalties.

No suit or prosecution, pending on January 1, 1956, for an offense committed, or for the recovery of a penalty or forfeiture incurred, shall be affected by the repeal, but the proceedings may be conformed to the provisions of this code as far as applicable.



§ 1-2-110 - Continuation in effect of existing laws.

The existing acts continue in force until January 1, 1956.



§ 1-2-111 - Actions commenced -- Rights accrued.

No action or proceeding commenced before January 1, 1956, and no right accrued, is affected by the provisions of this code, but such proceedings may be conformed to the requirements of the code as far as applicable.



§ 1-2-112 - Litigation pending on effective date.

Although a notice, recognizance, or process has been given, taken, or issued before January 1, 1956, it may, nevertheless, be taken or returnable to a day after such date, in like manner as if this code had been in effect before the notice, recognizance, or process was given, taken or issued. Nothing in this code shall operate to discontinue any cause or matter, civil or criminal, which shall be pending and undetermined in any court on December 31, 1955; but every such cause and matter shall be proceeded in, tried and determined in such court.



§ 1-2-113 - Limitations applicable.

Causes of action accruing before January 1, 1956, shall not be affected by any different limitations provided in the code, but shall be subject to existing limitations. If the limitation is uncertain, the longest time prescribed for the commencement of an action in any form for such cause shall be allowed.



§ 1-2-114 - Reenactment of supplemental and replacement volume material into code.

(a) Reenactment of the Acts of the 2015 Session of the General Assembly. (1) This compilation of laws together with the supplemental reenactments set out in subdivision (b)(1) shall be deemed amendatory.

(2) This compilation shall be deemed a reenactment of the general acts of a permanent nature enacted at the 2015 regular session of the general assembly to the extent codified by the codification act. The sections so reenacted shall be construed as continuations of the previous laws so reenacted, and pending litigation, criminal prosecutions and statutes of limitations shall not be affected by such reenactments.

(3) Each section of this reenactment bearing the same number as a section appearing in the Tennessee Code as enacted in 1955 or in supplemental reenactments of the code is deemed to be in substitution for such section. Statutory references in any title, chapter, or section of the Tennessee Code shall be deemed to be references to the applicable provisions of law, and any change or rearrangements in numbering, division, or placement of the actual title, chapter, or section referred to shall not affect the validity of such references. Where only a portion of a section appears in this reenactment, such portion is deemed to be either in substitution of the same portion appearing in the Tennessee Code or supplemental reenactment or an addition to such section. Where section numbers of the Tennessee Code or supplemental reenactments are followed by "Repealed" or "Superseded," they are deemed repealed unless limiting or restricting language follows the word "Repealed" or "Superseded," in which latter event such repeal or supersession shall be limited or restricted in accordance with such language. Where section numbers of the Tennessee Code or supplemental reenactments are followed by "Unconstitutional" or are noted as having been found unconstitutional, this is reflective of a definitive court decision on the constitutionality of that section. Clauses, preambles, captions, statements of legislative intent, severability or reverse-severability clauses omitted from codification pursuant to § 1-1-108, remain valid in construing legislative intent of the codified portions of the act notwithstanding that the omitted portions of the act were not codified.

(4) All public acts of a general and permanent nature passed at the 2015 session of the general assembly, to the extent codified in the code, are repealed except those laws excepted by § 1-2-105 of the Tennessee Code.

(5) The enrolled draft of this reenactment shall, upon approval of this statute by the governor, be deposited in the office of the secretary of state, and shall be carefully preserved by that officer as an official reenactment of supplemental material to the Tennessee Code.

(6) All provisions of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955 and the supplemental reenactments set out in subdivision (b)(1) referring generally to such code, including the provisions of chapter 3 of this title, shall be likewise applicable to the sections of this reenactment and to prior supplemental reenactments.

(7) In case of any conflict between the acts of the 2015 session of the general assembly, or any extraordinary session occurring after the 2014 session of the general assembly, and this reenactment, the former shall be controlling regardless of the respective dates of passage or approval.

(8) All references and amendments in the acts of the 2015 session of the general assembly to code sections included in this reenactment shall be deemed to be references or amendments to provisions of law as stated in this reenactment.

(b) Reenactment of the Acts of the 1955 Through 2015 Sessions of the General Assembly. (1) (A) The supplemental material enacted by chapter 1 of the Public Acts of 1959, chapter 1 of the Public Acts of 1961, chapter 1 of the Public Acts of 1963, chapter 1 of the Public Acts of 1965, chapter 1 of the Public Acts of 1967, chapter 1 of the Public Acts of 1969, chapter 354 of the Public Acts of 1970, chapter 1 of the Public Acts of 1971, chapter 441 of the Public Acts of 1972, chapter 1 of the Public Acts of 1973, chapter 414 of the Public Acts of 1974, chapter 1 of the Public Acts of 1975, chapter 382 of the Public Acts of 1976, chapter 1 of the Public Acts of 1977, chapter 496 of the Public Acts of 1978, chapters 1 and 145 of the Public Acts of 1979, chapter 444 of the Public Acts of 1980, chapter 1 of the Public Acts of 1981, chapter 543 of the Public Actsof 1982, chapter 1 of the Public Acts of 1983, chapter 483 of the Public Acts of 1984, chapter 2 of the Public Acts of 1985, chapters 523 and 786 of the Public Acts of 1986, chapter 4 of the Public Acts of 1987, chapter 458 of the Public Acts of 1988, chapter 5 of the Public Acts of 1989, chapter 668 of the Public Acts of 1990, chapter 28 of the Public Acts of 1991, chapter 528 of the Public Acts of 1992, chapter 1 of the Public Acts of 1993, chapter 543 of the Public Acts of 1994, chapter 1 of the Public Acts of 1995, chapter 554 of the Public Acts of 1996, chapter 1 of the Public Acts of 1997, chapter 574 of the Public Acts of 1998, chapter 235 of the Public Acts of 1999, chapter 574 of the Public Acts of 2000, chapter 52 of the Public Acts of 2001, chapter 491 of the Public Acts of 2002, chapter 1 of the Public Acts of 2003, chapter 437 of the Public Acts of 2004, chapter 1 of the Public Acts of 2005, chapter 507 of the Public Acts of 2006, chapter 1 of the Public Acts of 2007, chapter 607 of the Public Acts of 2008, chapter 2 of the Public Acts of 2009, chapter 624 of the Public Acts of 2010, chapter 41 of the Public Acts of 2011, chapter 582 of the Public Acts of 2012, chapter 1 of the Public Acts of 2013, chapter 530 of the Public Acts of 2014 and chapter 27 of the Public Acts of 2015 shall be deemed amendatory of, supplemental to and become part of the Tennessee Code enacted as chapter 6 of the Public Acts of 1955.

(B) The supplemental material reenacted by chapters 450 and 802 of the Public Acts of 1980, by chapters 5 through 13 of the Public Acts of 1981, by chapters 2, 3, 6, and 7 of the Public Acts of 1983, by chapters 487 and 488 of the Public Acts of 1984, by chapters 4 through 6 of the Public Acts of 1985, by chapters 1 through 3 of the Public Acts of 2006, and chapters 1 through 4 of the Public Acts of 2010 shall be deemed amendatory of, supplemental to and become part of the Tennessee Code enacted as chapter 6 of the Public Acts of 1955.

(C) The material contained in replacement volumes 9A (1983 edition), 12A (1983 edition), 6 (1984 edition), 2 (1985 edition), 2A (1985 edition), 2B (1985 edition), 11 (1986 edition), 3A (1987 edition), 12A (1987 edition), 12B (1987 edition), 8 (1987 edition), 8B (1988 edition), 3 (1988 edition), 10 (1988 edition), 10A (1989 edition), 10B (1989 edition), 12 (1989 edition), 9 (1990 edition), 10C (1990 edition), 11 (1990 edition), 7A (1990 edition), 6A (1991 edition), 7 (1991 edition), 2A (1991 edition), 9A (1991 edition), 12A (1992 edition), 3A (1992 edition), 2B (1992 edition), 8A (1992 edition), 11A (1993 edition), 10 (1993 edition), 3 (1993 edition), 8 (1993 edition), 4 (1994 edition), 10A (1994 edition), 2 (1994 edition), 12 (1994 edition), 8B (1995 edition), 12B (1995 edition), 6A (1996 edition), 8A (1996 edition), 9 (1996 edition), 12A (1996 edition), 7 (1997 edition), 7A (1997 edition), 10C (1997 edition), 11 (1997 edition), 2A (1998 edition), 2B (1998 edition), 10 (1998 edition), 12 (1998 edition), 3A (1999 edition), 3B (1999 edition), 9A (1999 edition), 4A (2000 edition), 5 (2000 edition), 8 (2000 edition), 10A (2000 edition), 6 (2001 edition), 6A (2001 edition), 8A (2001 edition), 8B (2001 edition), 12A (2001 edition), 3 (2002 edition), 8C (2002 edition), 9 (2002 edition), 10B (2002 edition), 2 (2003 edition), 7 (2003 edition), 7A (2003 edition), 12 (2003 edition), 10 (2004 edition), 11 (2004 edition), 11A (2004 edition), 12B (2004 edition), 2A (2005 edition), 2B (2005 edition), 6A (2005 edition) 9A (2005 edition), 7 (2006 edition), 7A (2006 edition), 7B (2006 edition), 12 (2006 edition), 12A (2006 edition), 1 (2007 edition), 1A (2007 edition), 6 (2007 edition), 8 (2007 edition), 8A (2007 edition), 9A (2008 edition), 9B (2008 edition), 9C (2008 edition), 10 (2008 edition), 10A (2008 edition), 4 (2009 edition), 9 (2009 edition), 10C (2009 edition), 13 (2009 edition), 6A (2010 edition), 7 (2010 edition), 7B (2010 edition), 11 (2010 edition), 2A (2011 edition) 2B (2011 edition), 3 (2011 edition), 3B (2011 edition), 12 (2011 edition), 12A (2011 edition), 3A (2012 edition), 5 (2012 edition), 7A (2012 edition), 8D (2012 edition), 9C (2012 edition), 12B (2012 edition), 8C (2013 edition), 9 (2013 edition), 10B (2013 edition), 11B (2013 edition), 11C (2013 edition), 12 (2013 edition) 12A (2013 edition), 2 (2014 edition), 6A (2014 edition), 6B (2014 edition), 7 (2014 edition), 7B (2014 edition), and 9A (2014 edition), 2A (2015 edition), 2B (2015 edition), 2C (2015 edition), 6 (2015 edition), and 11A (2015 edition) shall be deemed amendatory of, supplemental to and become part of the Tennessee Code enacted as chapter 6 of the Public Acts of 1955, as though such material were specifically reenacted in its entirety.

(2) The supplemental reenactments set out in subdivision (b)(1) shall be deemed reenactments of the general acts of a permanent nature enacted at the sessions of the general assembly held in the years 1955 through 2015 which were codified therein. The sections so reenacted shall be construed as continuations of the previous laws so reenacted, and pending litigation, criminal prosecutions and statutes of limitations shall not be affected by such reenactments.

(3) Each section of the supplemental reenactments bearing the same number as a section appearing in the Tennessee Code as enacted in 1955 or in prior supplemental reenactments of the code is deemed to be in substitution for such section. Where only a portion of a section appears, such portion is deemed to be either in substitution of the same portion appearing in the Tennessee Code or prior supplemental reenactments or an addition to such section. Where section numbers of the Tennessee Code or supplemental reenactments are followed by "Repealed" or "Superseded," they are deemed repealed unless limiting or restricting language follows the word "Repealed" or "Superseded," in which latter event such repeal or supersession shall be limited or restricted in accordance with such language. Where section numbers of the Tennessee Code or supplemental reenactments are followed by "Unconstitutional" or are noted as having been found unconstitutional, this is reflective of a definitive court decision on the constitutionality of that section. Clauses, preambles, captions, statements of legislative intent, severability or reverse-severability clauses omitted from codification pursuant to § 1-1-108, remain valid in construing legislative intent of the codified portions of the act notwithstanding that the omitted portions of the act were not codified.

(4) All public acts of a general and permanent nature, to the extent codified in this act and the supplemental reenactments set out in subdivision (b)(1), which were passed prior to the 2015 session of the general assembly and after the 1953 session are repealed, except chapters 6 and 121 of the Public Acts of 1955, all of the supplemental reenactments set out in subdivision (b)(1), and those laws excepted by § 1-2-105 of the Tennessee Code.

(5) The enrolled draft of each supplemental reenactment shall, upon approval of the statute by the governor, be deposited in the office of the secretary of state, and shall be carefully preserved by that officer as an official enactment of supplemental material to the Tennessee Code.

(6) Title 47 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, as amended and supplemented by chapter 1 of the Public Acts of 1961 and chapter 1 of the Public Acts of 1963, is repealed in its entirety except as provided in § 47-1-110 [repealed]; provided, that the sections appearing in title 47, chapters 11-15 in the reenactment by chapter 1 of the Public Acts of 1965 shall be construed as continuations of the similar sections appearing in the former title 47, and pending litigation, criminal prosecutions and statutes of limitation shall not be affected by such repeal and reenactment.

(7) In case any act or portion of an act codified and reenacted as provided in subdivision (b)(1) is thereafter deleted from this code for reasons other than repeal, supersession, or unconstitutionality, the original act or portion of an act so removed from the code shall be revived and continued in the same force and effect it had as a separate act prior to codification, notwithstanding any action occurring under the provisions of subsection (a).

(8) Legislative intent or effect which is dependent on the proposed placement of an act in the Tennessee Code shall not be affected by the actual codification of such material, and the general repealer contained in subdivision (a)(4) shall not affect such presumed intent.






Chapter 3 - Construction of Statutes

§ 1-3-101 - Repeals not retroactive.

The repeal of a statute does not affect any right which accrued, any duty imposed, any penalty incurred, nor any proceeding commenced, under or by virtue of the statute repealed.



§ 1-3-102 - Computation of time.

The time within which any act provided by law is to be done shall be computed by excluding the first day and including the last, unless the last day is a Saturday, a Sunday, or a legal holiday, and then it shall also be excluded.



§ 1-3-103 - Conflicts within code.

If provisions of different titles or chapters of the code appear to contravene each other, the provisions of each title or chapter shall prevail as to all matters and questions growing out of the subject matter of that title or chapter.



§ 1-3-104 - Tense -- Gender -- Number of words.

(a) Words used in this code in the past or present tense include the future, and the future tense includes the present.

(b) Words importing the masculine gender include the feminine and neuter, except when the contrary intention is manifest.

(c) Singular includes the plural and the plural the singular, except when the contrary intention is manifest.



§ 1-3-105 - Definition of terms used in code.

As used in this code, unless the context otherwise requires:

(1) "Age of majority" means eighteen (18) years of age or older; except that when purchasing, consuming or possessing alcoholic beverages, wine or beer as those terms are defined in title 57, "age of majority" means twenty-one (21) years of age. This subdivision (1) shall not be construed as prohibiting any person eighteen (18) years of age or older from selling, transporting, possessing or dispensing alcoholic beverages, wine or beer in the course of employment;

(2) (A) "Agriculture" means:

(i) The land, buildings and machinery used in the commercial production of farm products and nursery stock;

(ii) The activity carried on in connection with the commercial production of farm products and nursery stock;

(iii) Recreational and educational activities on land used for the commercial production of farm products and nursery stock; and

(iv) Entertainment activities conducted in conjunction with, but secondary to, commercial production of farm products and nursery stock, when such activities occur on land used for the commercial production of farm products and nursery stock;

(B) As used in this definition of agriculture, the term "farm products" means forage and sod crops; grains and feed crops; dairy and dairy products; poultry and poultry products; livestock, including breeding and grazing; fruits; vegetables; flowers; seeds; grasses; forestry products; fish and other aquatic animals used for food; bees; equine; and all other plants and animals that produce food, feed, fiber or fur;

(C) As used in this definition of agriculture, the term "nursery stock" means all trees, shrubs, or other plants, or parts of such trees, shrubs or other plants, grown or kept for, or capable of, propagation, distribution or sale on a commercial basis;

(3) "Code" includes the Tennessee Code and all amendments and revisions to the code and all additions and supplements to the code;

(4) "Collector" includes any person entrusted with the collection of public revenue;

(5) "Constable," or other word used for an executive or ministerial officer, includes any person performing the duties of such officer, either generally or in special cases;

(6) "Coroner," or other word used for an executive or ministerial officer, includes any person performing the duties of such officer, either generally or in special cases;

(7) "County executive" means and includes "county mayor" unless the context clearly indicates otherwise;

(8) "County mayor" means and includes "county executive" unless the context clearly indicates otherwise;

(9) "Executor" includes an administrator, where the subject matter applies to an administrator;

(10) "Federal census," "federal census of population," or references to the federal decennial census, are deemed to be references to the federal decennial censuses of population as defined in § 1-3-116, and contained in the "Tables" volume of this code, Volume 13, or its replacement volume;

(11) "Funeral and burial expenses" includes, but is not limited to, the cost of preparing the body for burial or other disposition, the funeral service, any funeral merchandise, flowers, honoraria, acknowledgment cards, postage, transporting the body to the place of burial or disposition, the burial space, crypt, mausoleum or other final resting place, the opening and closing thereof and any marker;

(12) "Highway" includes public bridges and may be held equivalent to the words "county way," "county road" or "state road";

(13) "Insane" includes all persons of unsound mind;

(14) "Lands" includes lands, tenements and hereditaments, and all rights thereto and interests therein, equitable as well as legal;

(15) "Livestock" means all equine as well as animals that are being raised primarily for use as food or fiber for human utilization or consumption including, but not limited to, cattle, sheep, swine, goats, and poultry;

(16) "Minor" means any person who has not attained eighteen (18) years of age; except that where used in title 57 with respect to purchasing, consuming or possessing alcoholic beverages, wine or beer, "minor" means any person who has not attained twenty-one (21) years of age. This subdivision (16) shall not be construed as prohibiting any person eighteen (18) years of age or older from selling, transporting, possessing or dispensing alcoholic beverages, wine or beer in the course of employment;

(17) "Month" means a calendar month;

(18) "Oath" includes affirmation;

(19) "Person" includes a corporation, firm, company or association;

(20) "Personal property" includes money, goods, chattels, things in action, and evidences of debt;

(21) "Personal representative," when applied to those who represent a decedent, includes executors and administrators, unless the context implies heirs and distributees;

(22) "Probate court" means the court having jurisdiction over the administration of the estates of decedents;

(23) "Property" includes both personal and real property;

(24) "Real estate" and "real property" include lands, tenements and hereditaments, and all rights thereto and interests therein, equitable as well as legal;

(25) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in a perceivable form;

(26) "Representative," when applied to those who represent a decedent, includes executors and administrators, unless the context implies heirs and distributees;

(27) "Road" includes public bridges and may be held equivalent to the words "county way," "county road" or "state road";

(28) "Savings and loan association" includes a building and loan association, a federal or state savings and loan association, a federal savings bank, and any other financial institution, the accounts of which are insured by the federal savings and loan insurance corporation (FSLIC) or any successor of such corporation;

(29) "Sheriff," or other word used for an executive or ministerial officer, includes any person performing the duties of such officer, either generally or in special cases;

(30) "Signature" or "signed" includes a mark, the name being written near the mark and witnessed, or any other symbol or methodology executed or adopted by a party with intention to authenticate a writing or record, regardless of being witnessed;

(31) "State," when applied to the different parts of the United States, includes the District of Columbia and the several territories of the United States;

(32) "Subscription" includes a mark, the name being written near the mark and witnessed;

(33) "Tennessean" denotes a permanent resident of the state, and such spelling is the recognized spelling of the word;

(34) "Tennessee-based business enterprise" means a sole proprietorship, partnership, association, corporation, limited liability corporation, limited partnership or any other business entity having any:

(A) Place of business permanently located within this state;

(B) Employees permanently assigned to work stations or areas located within this state; or

(C) Tangible assets permanently located within this state;

(35) "United States" includes the District of Columbia and the several territories of the United States;

(36) "Writing" or "written" includes printing, typewriting, engraving, lithography, and any other mode of representing words and letters; and

(37) "Year" means a calendar year, unless otherwise expressed; but "year," in reference to any appropriation from the state treasury, means fiscal year, unless otherwise expressed or implied.



§ 1-3-106 - Words of joint authority.

All words giving a joint authority to three (3) or more persons or officers, give such authority to a majority of such persons or officers, unless it is otherwise declared.



§ 1-3-107 - Use of numerals.

The Roman numerals and Arabic figures are to be taken as part of the English language, and are always sufficient to express dates and amounts, unless otherwise imperatively directed by law.



§ 1-3-108 - Code as continuation of existing law.

For the purposes of construction, the provisions of this code insofar as they are substantially the same as existing law relating to the same subject matter shall be construed as continuations of and substitutes for the previously existing law repealed by § 1-2-104. It is not the purpose of this code to change the effect of any such existing law.



§ 1-3-109 - Section headings and histories.

Headings to sections in this code and the references at the end of such sections giving the source or history of the respective sections shall not be construed as part of the law.



§ 1-3-110 - Severability of code.

It is hereby declared that the sections, clauses, sentences and parts of the Tennessee Code are severable, are not matters of mutual essential inducement, and any of them shall be exscinded if the code would otherwise be unconstitutional or ineffective. If any one (1) or more sections, clauses, sentences or parts shall for any reason be questioned in any court, and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any section, clause, sentence or part in any one (1) or more instances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance.



§ 1-3-111 - Certified mail.

Certified mail may be used instead of registered mail whenever the law requires a notice to be given by registered mail.



§ 1-3-112 - "Legal blindness" and "total blindness" -- Definition.

(a) In all statutes, rules and regulations enacted and/or promulgated by the state, its departments, agencies and institutions, wherein the term "total blindness," that is, unable to distinguish between light and dark, is used or referred to, hereinafter, the term "legal blindness" meaning a person having not more than 20/200 with correcting glasses but with a limitation in the field of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees (20 degrees) shall be used.

(b) Such blindness shall be certified by a duly licensed ophthalmologist, and/or optometrist.

(c) In statutes enacted and/or rules and regulations promulgated prior to and in effect on March 17, 1961, the use of the term "total blindness" shall be construed to mean "legal blindness."



§ 1-3-113 - Eighteen-year-olds -- Legal responsibility -- Alcoholic beverage restrictions on persons under twenty-one (21) years of age.

(a) Notwithstanding any laws to the contrary, any person who is eighteen (18) years of age or older shall have the same rights, duties, and responsibilities as a person who is twenty-one (21) years of age, except as provided in subsection (b) relative to the rights to purchase, possess, transport, and consume alcoholic beverages, wine, or beer as those terms are defined in title 57.

(b) Notwithstanding the provisions of subsection (a), it is unlawful for any person under twenty-one (21) years of age to purchase, possess, transport or consume alcoholic beverages, wine, or beer, with the following exceptions:

(1) Any person eighteen (18) years of age or older may transport, possess, sell, or dispense alcoholic beverages, wine, or beer in the course of such person's employment; and

(2) The provisions of § 39-17-705(1) shall not be affected by any provision of subsection (b), it being the intent of the general assembly that such provisions remain lawful and in full force and effect. Any such priest or minister may utilize and administer alcohol or wine at a communion service, bat mitzvah, bar mitzvah, or other similar religious service or ceremony, in accordance with the practices of such denomination or sect.



§ 1-3-114 - Eighteen-year-olds -- Professional responsibility.

Notwithstanding any laws to the contrary, any person who is eighteen (18) years of age or older shall not be prohibited from entering into any profession or from performing any services on the basis of such person's minority.



§ 1-3-115 - Effect of law reducing age limit.

The provisions of chapter 612 of the Public Acts of 1972, reducing the age limitations from twenty-one (21) years of age to eighteen (18) years of age in §§ 23-1-102 [repealed], 23-1-107, 34-1-106 [repealed], 34-2-201 [repealed], 34-3-412 [repealed], 35-7-102 [repealed], 36-1-102, 36-1-105 and 57-4-203 and the definition of "minor" in § 1-3-105 shall not be considered as repealing or otherwise limiting the provisions of §§ 1-3-113 and 1-3-114.



§ 1-3-116 - Population figures.

(a) Except as provided in subsection (b), references in this code to the federal censuses of population or brackets based on such censuses shall be deemed references to or based on the population figures contained in Volume 13 of this code, or its replacement volume which are reproduced from publications of the United States bureau of the census as specified below, and shall not be affected by revisions, corrections, or alterations to such population figures by the United States bureau of the census subsequent to the publication of these publications:

(1) Census of 1900 and Census of 1910: Bureau of the census. Thirteenth Census of the United States. Taken in the Year 1910. Volume 1. Population. General Report and Analysis, pp. 118, 119;

(2) Census of 1920 and Census of 1930: Bureau of the census. Fifteenth Census of the United States: 1930. Volume 1. Population. Distribution of Inhabitants, pp. 1033, 1034;

(3) Census of 1940 and Census of 1950: Bureau of the census. A Report of the Seventeenth Decennial Census of the United States. Census of Population: 1950. Volume 1. Number of Inhabitants, pp. 42-10, 42-11;

(4) Census of 1960 and Census of 1970: U.S. bureau of the census. U.S. Census of Population: 1970. Number of Inhabitants. Final Report of PC(1)-A44 Tennessee, pp. 44-15, 44-16;

(5) Census of 1980: U.S. Bureau of the Census. 1980 Census of Population and Housing: Tennessee, PHC80-V-44. April 1, 1980;

(6) Census of 1990: U.S. Bureau of the Census. 1990 Census of Population: Tennessee, 1990 CP-1-44; and

(7) Census of 2000: U.S. Bureau of the Census. 2000 Census of Population and Housing: Tennessee, 2000 CPC-1-44.

(b) Subsection (a) does not apply to the provisions of title 3, chapter 1, relative to legislative reapportionment; § 8-24-101, relative to the classification of counties for the purpose of determining the compensation of county officers and clerks of court; §§ 16-15-204 [repealed] and 16-15-5001, relative to the classification of counties for the purpose of determining the compensation of judges; to any provision of the code in which a population figure may be adjusted by a local or state conducted supplemental census; or to any instance where an intent contrary to this section is evidenced.



§ 1-3-117 - Korean War.

(a) All references in Tennessee Code Annotated to "Korean Conflict" are hereby amended to read "Korean War."

(b) All references to "Korean Conflict" included within the official publications, communications, memoranda, letters, public records, legal documents and all other official records of the State of Tennessee shall be deemed to read "Korean War" on April 13, 2000.



§ 1-3-118 - Recognition of high school diplomas from church-related schools and home schools.

(a) Notwithstanding any rule, regulation or other law to the contrary, a high school diploma awarded by a school as defined by § 49-50-801 or § 49-6-3050 in recognition of completion of secondary educational requirements shall be considered by all departments, agencies, commissions or other such entities of state and local government as having all the rights and privileges of a high school diploma awarded by a public school system.

(b) This section shall not apply to state lottery proceeds as provided in title 49, chapter 4, part 9.



§ 1-3-119 - Express language required to create or confer a private right of action.

(a) In order for legislation enacted by the general assembly to create or confer a private right of action, the legislation must contain express language creating or conferring the right.

(b) In the absence of the express language required by subsection (a), no court of this state, licensing board or administrative agency shall construe or interpret a statute to impliedly create or confer a private right of action except as otherwise provided in this section.

(c) Nothing in this section shall be construed in any way to impair the ability of a court to:

(1) Recognize a private right of action that was recognized before July 1, 2012, by the courts of this state as arising under a statute, unless the statute is amended after July 1, 2012, to expressly bar the private right of action;

(2) Create or confer a private right of action in the absence of a controlling statute on each cause of action contained in the complaint if such action is based on the common law;

(3) Utilize the doctrine of negligence per se; or

(4) Recognize a private right of action commenced by a state or local governmental entity to collect any fees owed for a governmental service or to recover such fees from a party that is obligated to bill and collect fees owed others for a governmental service.

(d) Nothing in this section shall be construed in any way to impair the ability of a state or local regulatory or licensing agency to enforce rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, if such rules were duly enacted through the rulemaking authority granted to any such agency by statute.



§ 1-3-120 - Newspapers of general circulation that publish public notices required to post notice in its entirety on web site for same price.

(a) Beginning April 1, 2014, in all cases where a public notice or legal notice is required to be published in a newspaper of general circulation, the newspaper shall for the same price post the complete notice:

(1) On the newspaper's web site, where it shall be published contemporaneously with the notice's first print publication and will remain on the web site for at least as long as the notice appears in the newspaper; and

(2) On a statewide web site established and maintained as a joint venture of the majority of Tennessee newspapers as a repository for such notices and will remain on the repository web site for at least as long as it appears in the newspaper. Any newspaper of general circulation that meets the criteria of this subsection (a) shall have access to the statewide web site at no charge.

(b) Any such notice shall be published online in its entirety, including maps and other exhibits, and shall include the date on which it was first printed in the newspaper.

(c) An error in a notice placed on the newspaper web site or statewide web site, or temporary web site outages or service interruptions prohibiting the posting or display of such notice shall be considered harmless error and proper legal notice requirements shall be considered met if the notice published in the newspaper is correct.

(d) Each newspaper of general circulation publishing public notices shall include on its web site home page a link to its public notice section and shall include on its public notice home page a link to the statewide public notice web site.

(e) Any notice published on a web site pursuant to subdivisions (a)(1) and (2) shall be accessible to the public at no charge.









Title 2 - Elections

Chapter 1 - General Provisions

§ 2-1-101 - Short title.

This title may be cited as the "Election Code."



§ 2-1-102 - Purpose.

The purpose of this title is to regulate the conduct of all elections by the people so that:

(1) The freedom and purity of the ballot are secured;

(2) Voters are required to vote in the election precincts in which they reside, except as otherwise expressly permitted;

(3) Internal improvement is promoted by providing a comprehensive and uniform procedure for elections; and

(4) Maximum participation by all citizens in the electoral process is encouraged.



§ 2-1-103 - Scope of title.

All elections for public office, for candidacy for public office, and on questions submitted to the people shall be conducted under this title.



§ 2-1-104 - Title definitions.

(a) In this title, unless a different meaning is clearly intended:

(1) "Armed forces personnel" means members of the army, navy, air force, marine corps, coast guard, environmental science services administration, and public health service of the United States or members of the merchant marine of the United States, and their spouses and dependents;

(2) "Ballot" means either a piece of paper or the labeled face of a voting machine prepared by appropriate election officials for voters to use to cast their votes;

(3) "Ballot box" means a container in which paper ballots are to be placed after being marked by voters;

(4) "Ballot label" means a piece of paper, cardboard or other material which is placed in the ballot frames of a voting machine to make a ballot;

(5) "Computerized county" means a county which utilizes a computerized voter registration system which has been approved by the coordinator of elections;

(6) "County executive committee" means a political party's authoritative county body which is constituted either under the law or under the rules of the political party;

(7) "Election" means a general election for which membership in a political party in order to participate therein is not required;

(8) "Election officials" means the officers of elections, judges, voting machine operators, precinct and assistant precinct registrars, and inspectors appointed under this title;

(9) "Federal election" means an election held to:

(A) Nominate a political party's candidate for congress or its candidates for elector for president and vice president;

(B) Determine the presidential preference of a political party's members; or

(C) Choose a member of congress or electors for president and vice president;

(10) "Mail" means first class United States mail, but any higher class of mail may be used when "mail" is specified;

(11) "Majority party" means the political party whose members hold the largest number of seats in the combined houses of the general assembly;

(12) "Minority party" means the political party whose members hold the second largest number of seats in the combined houses of the general assembly;

(13) "Newspaper of general circulation" means a publication bearing a title or name, regularly issued at least as frequently as once a week for a definite price, having a second class mailing privilege, being not less than four (4) pages, published continuously during the immediately preceding one-year period, which is published for the dissemination of news of general interest and is circulated generally in the political subdivision in which it is published and in which notice is to be given. In any county where a publication fully complying with this definition does not exist, the state coordinator of elections is authorized to determine the appropriate publication to receive any required election notice. A newspaper which is not engaged in the distribution of news of general interest to the public, but which is primarily engaged in the distribution of news of interest to a particular group of citizens, is not a "newspaper of general circulation";

(14) "Political party" means an organization which nominates candidates for public office;

(15) "Poll book" means the official record book of an election containing poll lists;

(16) "Poll list" means the official list of the names of voters in an election. In computerized counties, such a list may consist of a computer printout of registered voters who voted in that election;

(17) "Polling place" means the room or rooms where voters apply to vote and mark and cast their ballots;

(18) "Precinct" means a geographic unit for the holding of elections having one (1) polling place;

(19) "Primary election" means an election held for a political party for the purpose of allowing members of that party to select a nominee or nominees to appear on the general election ballot;

(20) "Protective counter" means a voting machine counter which cannot be reset and which records the total number of movements of the operating lever of the machine;

(21) "Public counter" means a voting machine counter which shows the total number of movements of the operating lever of the machine at any point in time during an election;

(22) "Question" means a statement of a constitutional amendment or any other proposition submitted to the vote of the people;

(23) "Recognized minor party" means any group or association that has successfully petitioned by filing with the coordinator of elections a petition which shall conform to requirements established by the coordinator of elections, but which must at a minimum bear the signatures of registered voters equal to at least two and one-half percent (2.5%) of the total number of votes cast for gubernatorial candidates in the most recent election of governor, and on each page of the petition, state its purpose, state its name, and contain the names of registered voters from a single county;

(24) "Registered voter" means a qualified voter who has fulfilled the registration requirements of this title;

(25) "Regular August election" means the election held on the first Thursday in August of every even-numbered year;

(26) "Regular November election" means the election held on the first Tuesday after the first Monday in November in every even-numbered year;

(27) "Resident" has the meaning given in §§ 2-2-102 and 2-2-122;

(28) "State election" means an election held to:

(A) Nominate a political party's candidates for state, county or district offices; or

(B) Choose state, county or district officers;

(29) "Statewide election" means an election held to nominate or to choose officers elected by or to submit a question to the voters of the entire state; and

(30) "Statewide political party" means a political party at least one (1) of whose candidates for an office to be elected by voters of the entire state in the past four (4) calendar years has received a number of votes equal to at least five percent (5%) of the total number of votes cast for gubernatorial candidates in the most recent election of governor.

(b) Where any act or section of the Tennessee Code refers to chapters or sections of the former title 2 of the Tennessee Code, which was repealed effective January 15, 1973, such references are deemed references to the appropriate chapters or sections of this title.



§ 2-1-105 - Voting eligibility.

Only qualified voters who are registered under this title may vote at elections in Tennessee.



§ 2-1-106 - Absence from work allowed for voting.

(a) Any person entitled to vote in an election held in this state may be absent from any service or employment on the day of the election for a reasonable period of time, not to exceed three (3) hours, necessary to vote during the time the polls are open in the county where the person is a resident.

(b) A voter who is absent from work to vote in compliance with this section may not be subjected to any penalty or reduction in pay for such absence.

(c) If the tour of duty of an employee begins three (3) or more hours after the opening of the polls or ends three (3) or more hours before the closing of the polls of the county where the employee is a resident, the employee may not take time off under this section.

(d) The employer may specify the hours during which the employee may be absent. Application for such absence shall be made to the employer before twelve o'clock (12:00) noon of the day before the election.



§ 2-1-107 - Signer of petition -- Address required.

(a) Any person signing a petition required under this title, whether for nomination of a candidate, for a referendum or for any other purpose, shall include the address of such person's residence. The signer of a petition must include the address of such person's residence as shown on such person's voter registration card in order for that person's signature to be counted; provided, that if the address shown on the petition is within the precinct in which the person is registered but is not the address shown on the registration card, the signature shall be valid and shall be counted. In the event that the signer of a petition includes information on a nominating petition that exceeds the information contained on such person's voter registration card, the signature shall be counted if there is no conflict between them. If no street address is shown on the signer's voter registration card, that person's signature and address as shown on such person's voter registration card shall be sufficient. However, a street address shall be sufficient, and no apartment number shall be required.

(b) Any person who signed a permanent registration card shall sign any petition signed under this title; provided, that any person who printed such person's name on such person's permanent registration card shall print the name on any petition signed under this title. However, failure to comply with the foregoing shall not operate to disqualify any nominating signature or candidate's signature.

(c) A person's regular signature shall be accepted just as such person's legal signature would be accepted. For example, for the purposes of this section "Joe Public" shall be accepted just as "Joseph Q. Public" would be accepted.



§ 2-1-108 - Filing of required documents.

(a) When any document is required to be filed by a date or time prescribed by this title, it shall be received by the officer or body with which it is to be filed by the date or time prescribed.

(b) The document shall be prominently marked with the time and date of filing and a receipt showing the same information shall be given to the person filing the document.



§ 2-1-109 - Copies of documents -- Certification.

(a) Whenever copies or duplicates of documents, other than tally sheets and similar election return papers, are required, they shall be legible and may be made by any copying method, including photocopying, which is commonly used in business in this state for permanent records.

(b) If copies or duplicates have to be certified, they shall be certified as true copies of the original either by a person who signed the original or by the person who made the copies. The person who certifies the copies or duplicates shall indicate the capacity in which such person is certifying.



§ 2-1-110 - Publication of notice by commission or board.

When a commission or board established under this title is required to publish any notice in a newspaper of general circulation:

(1) It shall publish the notice, if possible, in a newspaper of general circulation published in the county in which notice is to be given;

(2) It shall publish the notice in as many newspapers of general circulation as may be necessary to give notice effectively to the qualified voters of the area in which notice is to be given; and

(3) Notices that require the same time frame for publication may be combined for publication in a newspaper of general circulation.



§ 2-1-111 - Oath of administrators of election laws.

Each person charged with the administration of any part of the election laws of this state shall, before entering upon the performance of such duties, take the following oath:

"I do solemnly swear (affirm) that I will support the Constitution and laws of the United States and the Constitution and laws of the State of Tennessee, and that I will faithfully and impartially discharge the duties of my office."



§ 2-1-112 - Restrictions on commission or board membership or service as election official.

(a) (1) Neither an elected official nor an employee of a county, municipal or federal governmental body or agency or of an elected official may serve as a member of a county election commission or as a member of a county primary board or as an election official. No candidate in an election may act in connection with that election as a member of any board or commission established under this title or as an election official.

(2) No state employee may serve as a member of a county election commission or as a member of a county primary board.

(3) No member of a county election commission who is appointed to the commission after January 1, 2009, shall be the campaign manager or treasurer of any candidate's political campaign in a local, state or federal election during the commissioner's term of office. A violation of this subdivision (a)(3) subjects the member to immediate removal from office by a majority vote of the state election commission. Nothing in this subdivision (a)(3) shall be construed to prohibit a member of the county election commission from providing uncompensated advice on a one-on-one basis to a candidate or party officer, nor shall it prohibit providing a financial contribution to a candidate or party organization.

(b) (1) This section does not disqualify any person who is within its terms solely because the person is a notary public, or a member of a reserve unit of the United States army, air force, marine corps or navy, or a member of the national guard unless the person is a full-time employee or member of such reserve unit or the national guard, or unless the person is on active duty.

(2) This section does not disqualify any employee of a county or city school system who does not work directly under the supervision of an elected official.

(3) This section does not disqualify any person from service as an officer of elections, judge, machine operator, assistant precinct registrar or inspector because the person is a member of a reserve unit of the United States army, air force, marine corps or navy or the national guard except while the person is on active duty.



§ 2-1-113 - Meetings of boards and commissions.

(a) (1) Boards and commissions established under this title shall meet on the call of their chair, or if there is no chair, of the oldest member of the body in age.

(2) All meetings shall be open and subject to title 8, chapter 44.

(3) With respect to meetings regularly scheduled by county election commissions or county primary boards, the public notice requirement of this section may be met by permanently posting in the commission office a conspicuous meeting notice. All notices shall state the time, place and purpose for which the meeting is called.

(4) Official minutes of all meetings shall be kept in permanent form and shall include the vote of each member on all issues passed upon. Minutes shall be available to the public for examination at reasonable times.

(b) A majority of the members shall constitute a quorum for any board or commission established under this title. Action shall be taken by vote of the majority of the members of the board or commission present. Any action taken at a meeting which does not meet the requirements of this section is voidable at the request of any person who is adversely affected by the action.



§ 2-1-114 - Requisites for political parties.

No political party may have nominees on a ballot or exercise any of the rights of political parties under this title until its officers have filed on its behalf with the secretary of state and with the coordinator of elections:

(1) An affidavit under oath that it does not advocate the overthrow of local, state or national government by force or violence and that it is not affiliated with any organization which does advocate such a policy; and

(2) A copy of the rules under which the party and its subdivisions operate. Copies of amendments or additions to the rules shall be filed with the secretary of state and with the coordinator of elections within thirty (30) days after they are adopted and shall be of no effect until ten (10) days after they are filed.



§ 2-1-115 - Computation of time.

The computation of time within which to do any act required by this title shall be in accordance with § 1-3-102.



§ 2-1-116 - Removal of campaign advertising.

(a) After the conclusion of a primary, general, or special election, candidates in such election shall be responsible for the removal of any signs, posters, or placards advocating their candidacy, which have been placed on highway rights-of-way or other publicly owned property. The removal of such materials shall be accomplished within a reasonable period of time following the election, not to exceed three (3) weeks.

(b) Any candidate in a primary election who will also be a candidate in a general or special election following that primary shall not be required to remove any signs advocating such candidate's candidacy until after the conclusion of the general or special election.

(c) This section shall not be construed as being penal in nature. There shall be no punitive measures taken against a candidate or workers if all signs are not removed.



§ 2-1-117 - Newspaper of general circulation.

Notwithstanding any provision of this chapter to the contrary, in any municipality in any county having a metropolitan form of government and a population of more than one hundred thousand (100,000) according to the 1990 federal census or any subsequent federal census, and in any municipality incorporated pursuant to title 6, chapter 18, having a population of not less than eleven thousand two hundred (11,200) nor more than eleven thousand three hundred (11,300) according to the 1990 federal census or any subsequent federal census, which lies within both a county having a metropolitan form of government and a population in excess of one hundred thousand (100,000) according to the 1990 federal census or any subsequent federal census and a county having a population of not less than one hundred three thousand one hundred (103,100) nor more than one hundred three thousand four hundred (103,400) according to the 1990 federal census or any subsequent federal census, for the purposes of this chapter a "newspaper of general circulation" includes a publication bearing a title or name, regularly issued at least as frequently as once a week for a definite price, having a third-class mailing privilege, being not less than four (4) pages, published continuously during the immediately preceding one-year period, which is published for the dissemination of news of general interest to the community which it serves, and is circulated generally in the municipality in which it is published and in which notice is to be given.



§ 2-1-118 - Consolidated report on the Help America Vote Act requirements and payments.

The secretary of state shall file a copy of the previous year's consolidated report on the Help America Vote Act (HAVA) Title I, § 101, codified as 42 U.S.C. § 15301, funds and Title II, § 251, codified as 42 U.S.C. § 15401, requirements and payments to the finance, ways and means committees of the senate and house of representatives, the fiscal review committee and the office of legislative budget analysis by February 1 of each year.



§ 2-1-119 - Monitoring of elections by U.N. representative.

Any representative of the United Nations appearing without a treaty ratified by the United States senate stating that the United Nations can monitor elections in this state, shall not monitor elections in this state.






Chapter 2 - Voter Registration

Part 1 - Registration by Election Commissions

§ 2-2-101 - Chapter definitions.

As used in this chapter:

(1) "Administrator of elections" means the chief administrative officer appointed by the county election commission. The "administrator of elections" created by this section is the immediate successor to the "registrar-at-large" for each county;

(2) "Commission" means the county election commission unless another intent is clearly shown; and

(3) "Deputy" means all office personnel or clerical assistants other than the administrator of elections and is the immediate successor to "deputy registrar."



§ 2-2-102 - Qualified voter.

A citizen of the United States eighteen (18) years of age or older who is a resident of this state is a qualified voter unless the citizen is disqualified under the provisions of this title or under a judgment of infamy pursuant to § 40-20-112.



§ 2-2-103 - Effect of change of residence within thirty (30) days of election.

If a registered voter moves such voter's residence from this state after the thirtieth day before an election for electors for president and vice president and for that reason does not satisfy the registration requirements of such voter's new residence for that election, the voter continues to be a registered voter but only for electors for president and vice president in that election in the voting precinct in which the voter was last registered. The voter may vote either in person or by absentee ballot.



§ 2-2-104 - Persons entitled to register.

The following persons may register permanently under this title:

(1) A person who is a qualified voter when such person applies to register;

(2) A person residing in an area within this state which has been ceded to the federal government if the person is otherwise qualified to vote; and

(3) A person who will be eighteen (18) years of age on or before the date of the next election after the person applies to register and who is otherwise eligible to register.



§ 2-2-105 - Permanency of registration.

Registration of voters under this title is permanent. When a voter has once been registered under this title or under any previous permanent registration law if the voter would be eligible under this title, it is unnecessary for such voter to register again unless the voter's registration is purged under this title or was purged under a previous permanent registration law.



§ 2-2-106 - Acts purging registration -- Notice.

(a) The registration of a person shall be purged:

(1) At the request of the voter;

(2) Ninety (90) days after a change of name for any reason, except by marriage or divorce;

(3) If the voter dies;

(4) Upon receiving information that a person has been convicted of an infamous crime as defined by § 40-20-112 from the state coordinator of elections, the district attorney general, United States attorney, clerk of the court that entered the conviction, or other source upon verification by the clerk of the convicting court; or

(5) Upon written confirmation from the voter that the voter has changed the voter's address to an address outside the county of registration or has registered to vote in another jurisdiction.

(b) It is the responsibility of the county election commission to implement an address verification program to identify any voter who has changed the voter's address of residence without notifying the election commission. This address verification program shall conform with the intent of this section and this part and the National Voter Registration Act of 1993, compiled as 42 U.S.C. § 1973gg et seq. The county election commission shall complete the address verification process at least on a biennial basis, but may do so annually. The county election commission shall complete any such process not later than ninety (90) days before the regular August election.

(c) If, as a result of the address verification program, the county election commission determines that a voter has changed the voter's address of residence, the administrator of elections shall mail a forwardable confirmation notice to the registrant at the address of registration with a postage prepaid, pre-addressed return form on which the voter may verify or correct the new address information. The county election commission shall also follow this process if indications exist that the voter may no longer reside at the address at which the voter is registered, such as the voter's failure to vote, or otherwise update the voter's registration over a period of two (2) consecutive regular November elections.

(d) Upon the mailing of a notice pursuant to subsection (c), the administrator of elections shall place the registration in inactive status and then take one (1) of the following steps as appropriate to the response of the voter or the failure of the voter to respond to the notice:

(1) If the voter returns the form or otherwise notifies the election commission in writing and indicates that there is in fact no change in address, the voter's registration will be returned to active status;

(2) If the voter returns the form or otherwise notifies the election commission in writing and indicates a new address within the county of current registration, the voter's registration will be updated to reflect the new address of residence;

(3) If the voter returns the form or otherwise notifies the election commission in writing and indicates a new address in another county, the administrator of elections shall remove the voter's name from the voter registration rolls, and shall advise the voter how to register in the new county of residence;

(4) If a voter fails to respond to a confirmation notice and the voter in fact does not have a new address or has a new address within the same precinct, the voter may appear at the voter's polling place and vote in any election held between the time the notice was sent and the second regular November election held after the notice was sent. When appearing to vote, the person will be required to make written affirmation on the affidavit as described in § 2-7-140 and vote according to the procedures outlined in that section;

(5) If a voter fails to respond to a confirmation notice and if the voter has changed the voter's address of residence to an address within the same county but in another precinct, the voter may correct the registration and vote at the appropriate polling place for the voter's new residence in any election held between the time the notice was sent and the second regular November election held after the notice was sent. When appearing to vote, the person will be required to make written affirmation on the affidavit as described in § 2-7-140 and vote according to the procedures outlined in that section;

(6) If a voter fails to respond to a confirmation notice and if the voter has changed the voter's address of residence to an address outside the county of registration, the voter may not vote until such voter becomes properly registered in the new county of residence except as provided in § 2-7-115; and

(7) A voter may use a response to a confirmation notice to update the voter's registration to reflect a change in the voter's name.

(e) If the voter fails to respond to the confirmation notice, does not appear to vote, and does not update the voter registration between the time the notice is sent and the second regular November election held after the notice was sent, the administrator of elections shall purge the voter's registration.

(f) Notwithstanding anything in this section to the contrary, the administrator shall send a voter's registration card by non-forwardable mail.

(g) Voter registrations that are inactive pursuant to the provisions of this section shall not be included in a county's total of registered voters. The administrator shall maintain a separate total of voters on inactive status.

(h) Any person who intentionally makes a false affirmation pursuant to this section violates § 2-19-107 and shall be punished as provided in § 2-19-107.



§ 2-2-107 - Precinct or municipality of registration -- Change of habitation without change of residence.

(a) (1) A person shall be registered as a voter of the precinct in which the person is a resident, and, if provided for by municipal charter or general law, may also be registered in a municipality in which the person owns real property in order to participate in that municipality's elections.

(2) Notwithstanding any provision of this title to the contrary, if a person's residence is located on real property which is located in both a municipality and in an unincorporated area in the county in which the municipality is located, then such person shall be eligible to vote in municipal elections if municipal taxes are assessed on the portion of real property located within the municipality. In a county having a metropolitan form of government, "unincorporated area," as used in this subdivision (a)(2), includes an area outside the boundaries of any of the smaller cities within the metropolitan government.

(3) Notwithstanding any law to the contrary, if a municipal charter provides for property rights voting, no more than two (2) persons shall be entitled to vote based upon the ownership of an individual tract of property regardless of the number of property owners.

(b) If a voter moves such voter's habitation outside the precinct where the person is a registered voter but continues to be a resident of the precinct, the county election commission shall determine the person's rights and duties on the basis of the location of the person's last residence in the precinct before the person's change of habitation.

(c) In order to timely correct voter registration records, municipalities which have annexed territory or changed any district or ward boundary shall provide each county election commission affected by the change with the following:

(1) Maps depicting the area;

(2) A copy of the ordinance or resolution calling for the change denoting, if applicable, which wards or districts the annexed or changed area will be a part of; and

(3) A copy of the census taken for the annexation, if available, with names and addresses within the annexed area.



§ 2-2-108 - Commission offices -- Hours -- Functions.

(a) (1) Each commission shall have an office in the county courthouse or another public building and such other locations as the commission may designate for registering voters and performing other functions required or authorized by law. The main office shall be open at least from nine o'clock a.m. (9:00 a.m.) until four o'clock p.m. (4:00 p.m.) on such day or days each week as the commission directs.

(2) In counties with administrators of elections certified under § 2-11-202(b), who receive at least ninety percent (90%) or eighty-five percent (85%) of the assessor of property's salary pursuant to § 2-12-208(a)(1) or (a)(3) [now § 2-12-208(a)], respectively, the commission office shall be open during the hours specified in this subsection (a) at least five (5) days per week. In counties with administrators certified under § 2-11-202(b), who receive at least eighty percent (80%) of the assessor of property's salary pursuant to § 2-12-208(a)(2) [now § 2-12-208(a)], the commission office shall be open during the hours specified in this subsection (a) at least four (4) days per week. The hours such offices shall be open established by this subsection (a) shall be the minimum hours, and nothing in subsection (a) shall be construed as prohibiting the election commission from requiring such offices to stay open for additional hours per day or days per week.

(b) The county election commission may establish additional hours when the main office shall be open to perform the commission's statutory functions. The office shall be open as many days a week as necessary to register qualified registrants, to replace lost registration cards, to transfer or change registrations and to perform the other duties of the commission.



§ 2-2-109 - Registration periods.

(a) A qualified voter may register or have the voter's registration altered at the commission office at any time the office is open, except that applications for registration shall not be processed for twenty-nine (29) days before an election, except as provided in subsection (b); provided, that a qualified voter may file a mail registration form by postmarking the registration form or submitting the registration form thirty (30) days before an election. A mail registration form lacking a postmark, but signed and dated at least thirty (30) days before an election, shall be timely filed if it is received by the county election commission no later than the twenty-seventh day prior to the election. A qualified voter may correct a deficient but timely filed mail registration form if the voter files a completed registration application or otherwise corrects the deficiency no later than five (5) days before the next regularly scheduled November general election. Deficient registrations not corrected prior to the five (5) days before the next regularly scheduled November general election shall no longer be considered deficient and shall be rejected. The administrator of elections shall register the person to vote if the person is otherwise eligible to register. The administrator shall be empowered to update an existing registration until no later than five (5) days before an election to place it within the correct precinct in the county when a voter changes the voter's address through the process described in § 2-7-140.

(b) When the thirtieth day before an election falls on a Saturday, Sunday, or legal holiday, applications for registration shall be accepted and processed the next business day following such Saturday, Sunday, or legal holiday. This extends the deadline for applications for registration completed at the county election commission office as well as the deadline for having a by-mail registration form postmarked.

(c) When elections are being held in two (2) or more voting districts within any county, the time period for such registration or alteration of permanent registration records shall be calculated for each election separately, and such registration or alteration of permanent registration records is not prohibited in one (1) election because it is twenty-nine (29) days prior to another within the same county.



§ 2-2-110 - Registration of those unable to appear at commission office.

The commission may provide for the registration of persons who cannot appear in person due to illness or other good cause by sending the administrator of elections to their homes or other place where they are within the county to register such persons.



§ 2-2-111 - Supplemental registrations generally.

(a) The commission in any county may hold such supplemental registrations as it deems necessary before any election in locations other than the commission office.

(b) In addition to any supplemental voter registration otherwise required by this chapter, the county election commission, or its designee, in each county shall conduct at least one (1) supplemental voter registration each year at every public and private high school in the county, for the purpose of registration of those persons who will be eligible to vote in the next election. The publication requirements of § 2-2-114 shall not apply to the registration required by this subsection (b).

(c) As used in this section, "designees" does not include representatives of a nationally recognized political party or representatives of an organization which actively seeks to influence the outcome of an election.

(d) In addition to any supplemental voter registration otherwise required by this chapter, the county election commission, or its designee, shall conduct a supplemental voter registration when a planned and scheduled group naturalization ceremony is held within the county. The county election commission shall attend the supplemental voter registration in person or shall send one (1) or more assistant registrars or other designees in their stead to register such new citizens.



§ 2-2-114 - Newspaper notice of commission office location -- Notices of precinct or supplemental registrations.

(a) Not less than forty-five (45) days before any election, the commission shall publish, in a newspaper of general circulation in the county, a notice of the exact location and telephone number of its office or offices and the hours and days it is open.

(b) Whenever a county has a supplemental registration, the commission shall publish in a newspaper of general circulation in the county, a notice of the exact location and the time for such supplemental registration. The commission shall publish the notice not less than three (3) days before the beginning of each supplemental registration. The commission shall include in the notice a statement that a transfer of registration may also be done at the supplemental registration.



§ 2-2-115 - Registration by mail -- Forms.

(a) Qualified voters may register by mail by use of postal card forms in such a manner as provided for in this section.

(b) (1) The coordinator of elections shall prepare voter registration forms in accordance with the provisions of this section and shall provide for the printing of an ample quantity of such registration forms to be distributed under the provisions of this section.

(2) Printed registration forms shall be designed to provide a simple method of registering by mail to vote. Registration forms shall include such matter as the coordinator of elections requires to ascertain the qualifications of an individual applying to register under this section and to prevent fraudulent registration.

(3) Registration notification forms advising the applicant of the acceptance or rejection of the applicant's registration shall be completed and mailed by the county election commission to the applicant. If any registration notification form is undeliverable, it shall not be forwarded to another address but shall be returned to the county election commission mailing the form. If any registration notification form is returned as undeliverable and indicates an acceptance of a voter's registration, the administrator of elections shall mail a forwardable confirmation notice to the registrant at the address of registration with a postage prepaid, pre-addressed return form on which the voter may verify or correct the address information. Upon the mailing of the confirmation notice, the administrator of elections shall place the registration in inactive status pursuant to § 2-2-106(d).

(4) The coordinator of elections or any county election commission is authorized to enter into agreements with the postal service and with departments and agencies of the federal government or appropriate state or local agencies, for the distribution of the registration forms, or to arrange for the distribution of such forms so as to effectuate the purpose of this section.

(5) Whenever a state or county official has reason to believe that individuals who are not qualified voters are attempting to register to vote under this chapter, such official shall notify the coordinator of elections and request the assistance of the coordinator of elections to prevent the fraudulent registration. The coordinator of elections shall give such reasonable and expeditious assistance as the coordinator deems appropriate in such cases.

(6) If a state or county official determines that there is a pattern of fraudulent registration, or any activities on the part of any individuals to vote who are not qualified voters, the coordinator of elections shall request the district attorney general within whose district these actions may occur, to bring action under this section. The district attorney general shall bring civil action in any appropriate court in Tennessee to secure an order to prevent fraudulent registration.

(7) Each person who registers by mail shall appear in person to vote in the first election the person votes in after such registration becomes effective; before voting at the appropriate polling place or election commission office, such person shall present satisfactory proof of identity. This subdivision (b)(7) does not apply to a person who is on the permanent absentee voting register.



§ 2-2-116 - Registration form.

The permanent registration record shall be substantially as follows, shall contain all the information required before being signed by the registrant, and shall be witnessed as indicated on the form.

PERMANENT REGISTRATION RECORD



§ 2-2-117 - Voting record form.

(a) On the back of each registration form (or on a separate form if an alternate electronic registration system is used), there shall be printed a ten-year voting record form substantially as follows:

Name of Voter

(b) The year dates printed in the first column shall be changed with each year's printing of the form.



§ 2-2-118 - Filling out of permanent registration record -- Change of registration or name.

(a) If a person registers to vote in the election commission office, the commission employee who assists the person in registering shall fill out the permanent registration record except for the person's signature or mark.

(b) When any person changes one's registration from postcard to in-person, the record from the old form may be transferred onto the new form, and the new form may indicate the date of transfer upon request of the registrant.

(c) Except as provided in subsection (d):

(1) When a person changes one's name for any reason on the registration form, the record from the old form may be transferred onto the new form, and the new form may indicate the date of transfer upon request of the registrant; and

(2) If a person changes one's name because of a change in marital status, the person may use either the old name or the new name. If the person wishes to have one's new name reflected on the registration form, the person shall so request the administrator of elections or a designated employee.

(d) In any county having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000) according to the 1990 federal census or any subsequent federal census, when a person changes one's name on one's registration form, the record from the old form may be transferred onto the new form, and the new form may indicate the date of transfer upon request of the registrant.



§ 2-2-119 - Disabled registrant -- Inability to write signature or make mark.

If a registrant's disability prevents the registrant from writing a signature or making a mark, the person who assists the registrant shall write the name for the registrant. Such person shall indicate this action by signing such person's name immediately after the space for the registrant's signature or mark.



§ 2-2-120 - Determination of registrant's right to register -- Declaration as a registered voter.

(a) The administrator of elections shall determine, from the registrant's answers to the questions on the permanent registration record and other questions, if necessary, whether the registrant is entitled to register. If the administrator determines that the registrant is entitled to register, the administrator shall declare the registrant a registered voter.

(b) Notwithstanding any law to the contrary, no voter shall be purged due to a deficient registration form once the administrator has declared the person a registered voter under subsection (a) unless the administrator later determines the voter knowingly made or consented to false information being placed on the registration form or failed to provide a valid signature.

(c) (1) At least quarterly, during a county election commission meeting, a county election commission member of the majority and the minority party shall inspect random voter registration forms accepted by the county election commission since the previous inspection. If a deficiency is found, the deficiency shall be recorded and a written report shall be prepared including the name of the administrator at the time the voter registration form was filed, the nature of the deficiency, and whether the individual has voted since the deficient form was filed and accepted. Such report shall be filed with the state coordinator of elections. If no deficiencies are identified, the coordinator of elections shall be notified in writing of the finding. The commission members who inspect the voter registration forms shall sign and date the report.

(2) If a significant number of deficient voter registration forms are discovered, then the administrator of elections may be subject to discipline by the state election commission or be terminated by the county election commission.

(3) The coordinator of elections is authorized to develop a policy to implement this subsection (c).

(4) The coordinator of elections shall audit at least ten (10) county election commissions annually to ensure that all required information fields on the permanent registration forms are being completed with minimal errors and that voters with deficient registrations are being given the opportunity to correct incorrect or omitted information.



§ 2-2-122 - Principles for determination of residence -- Factors involved.

(a) The determination of whether a person is a resident or where the person resides or has residence for purposes of the election code shall be made in the light of the following principles:

(1) The residence of a person is that place in which the person's habitation is fixed, and to which, whenever the person is absent, the person has a definite intention to return; provided, that a person may not register to vote using a business location as the registration address when the sole basis for the person's presence at such location is based on a business or commercial use;

(2) A change of residence is generally made only by the act of removal joined with the intent to remain in another place. There can be only one (1) residence;

(3) A person does not become a resident of a place solely by intending to make it the person's residence. There must be appropriate action consistent with the intention;

(4) A person does not lose residence if, with the definite intention of returning, the person leaves home and goes to another country, state or place within this state for temporary purposes, even if of one or more years duration;

(5) The place where a married person's spouse and family have their habitation is presumed to be the person's place of residence, but a married person who takes up or continues abode with the intention of remaining at a place other than where the person's family resides is a resident where the person abides;

(6) A person may be a resident of a place regardless of the nature of the person's habitation, whether house or apartment, mobile home or public institution, owned or rented; however, a commercial address may not be used for residential purposes, unless the applicant provides evidence of such applicant's residential use of such address;

(7) A person does not gain or lose residence solely by reason of the person's presence or absence while employed in the service of the United States or of this state, or while a student at an institution of learning, or while kept in an institution at public expense, or while confined in a public prison or while living on a military reservation; and

(8) No member of the armed forces of the United States, or such member's spouse or dependent, is a resident of this state solely by reason of being stationed in this state.

(b) (1) The following factors, among other relevant matters, may be considered in the determination of where a person is a resident:

(A) The person's possession, acquisition or surrender of inhabitable property;

(B) Location of the person's occupation;

(C) Place of licensing or registration of the person's personal property;

(D) Place of payment of taxes which are governed by residence;

(E) Purpose of the person's presence in a particular place; and

(F) Place of the person's licensing for activities such as driving.

(2) In determining the residency of a person involuntarily confined in a state institution, the mere anticipation of a future grant of living quarters in a specific half-way house shall not be sufficient to establish intent to reside in such half-way house following release from the institution.

(c) (1) Notwithstanding any other provision in this chapter to the contrary, whenever county boundary lines cross through a farm being operated as a single unit, leaving such farm in two (2) separate counties, persons residing on such farms may make a one-time election to register to vote in either county. The administrator of elections shall place a person who chooses to register in the county which adjoins the physical location of the person's residence in the precinct where the property in the adjoining county is located.

(2) For the purpose of this subsection (c), "farm" means a tract of land of at least fifteen (15) acres constituting a farm unit engaged in the production of growing crops, plants, animals, nursery or floral products. Such farm shall produce gross agricultural income averaging at least one thousand five hundred dollars ($1,500) per year over a three-year period.

(d) (1) Notwithstanding any other provision in this chapter to the contrary, a person shall be eligible to register to vote in the county where the person pays property taxes on the person's primary residence even though the property is partially or totally located in another county, but the only access to the property is through the county where the person pays property taxes. Any person residing at such property shall make a one-time election to register to vote in either the county where the property taxes are paid or the county where the property is located.

(2) The county election commission may require the person to provide written documentation that the person pays property tax in the county if a person chooses to register in the county where the property taxes are paid.



§ 2-2-123 - Cancellation of previous registration.

If a registrant was previously registered in any other place, the registrant's application to register shall serve as a cancellation of registration for the last place of registration. Upon registration of the voter, the administrator of elections shall mail a copy of the new registration to the county election commission where the voter was last registered or otherwise notify such county election commission of the new registration.



§ 2-2-124 - Registration card.

(a) After determining that the registrant is entitled to register, the administrator of elections shall give or mail to each voter who is registered permanently a registration card which shall certify that the voter is registered. The voter shall sign the card in the presence of the administrator except for mail registrants or transferors.

(b) The card shall be in substantially the following form on material on which any alteration of the card or of the voter's signature will be readily apparent:

REGISTRATION CARD

(c) On the reverse side of the card shall be printed the reasons for which the registration will be purged and how registration may be transferred to prevent purging.

(d) Registered voters determined by the administrator of elections to be blind so as to qualify for assistance in voting as provided by § 2-7-116(b) shall be provided a permanent registration card, on the reverse side of which shall be printed the provisions for assistance available to such voters under § 2-7-116(b).

(e) Under no circumstances shall a social security number be printed on a voter registration card or used as an identifying number on a voter registration card.



§ 2-2-125 - Rejected registration -- Right to appeal -- Reports of violations.

(a) If the administrator of elections determines that the registrant is not entitled to be registered, the administrator shall tell the registrant the reason, write the reason on the back of the original permanent registration record, and file the original and the duplicate alphabetically in a binder of rejected registrations.

(b) The administrator shall tell the registrant that the registrant has a right to appeal the decision to the commission within ten (10) days and offer the registrant an appeal form.

(c) The action of the commission on the registrant's application for registration on appeal shall be a final administrative action.

(d) If the commission determines, after notice and hearing for the appellant, that the appellant was not entitled to register, the commission shall give the appellant a written statement of its reasons for so holding.

(e) If the commission believes that the appellant has violated the law in registering, it shall report the matter to the grand jury and the district attorney general.



§ 2-2-126 - Keeping of original and duplicate registration records.

(a) Once the person is registered, the administrator of elections shall file the original permanent registration record alphabetically in the master file of all the registered voters in the county.

(b) The coordinator of elections shall devise a method to be followed for the filing and preservation of postal card registrations and computerized duplicate registration records in any county utilizing a computerized voter registration system.



§ 2-2-127 - Permanent registration records open to inspection -- Social security number redaction and use.

(a) Permanent registration records as public records shall be kept in a safe place by the commission, shall be available for public inspection, and may not be removed from the office of the commission except as required for the performance of duties under this title or in compliance with court orders; provided, that a registrar shall make a reasonable effort to redact a person's social security number from a record before such record is made available to any person other than the holder of the number if such record is stored in a computer readable format on April 12, 1999. When such records are first stored in computer readable format or when changes are made to any computer program that stores or accesses records, a registrar shall redact a person's social security number from a record before such record is made available to any person other than the holder of the number. The coordinator of elections shall also redact the social security number before making any voter registration records available to the public.

(b) Nothing in subsection (a) shall be construed to prohibit an agency of a state, county, or municipal office from using a person's social security number for internal purposes or to prohibit a county election commission and its staff from using a person's social security number for enforcement of the election law as provided in this title, and nothing in subsection (a) shall be construed to limit the public's access to that record.



§ 2-2-128 - Forms -- Retention in commission's office.

Permanent registration record forms and registration card forms may not be removed from the commission office except for the performance of duties under this title.



§ 2-2-129 - Transfer of registration -- Procedure.

(a) A voter may transfer registration when such voter moves outside the precinct in which such voter is registered as follows:

(1) (A) If a voter has moved within the same county, the voter may transfer the registration either in person, by mail, facsimile transmission or by e-mail with an attached document that includes a scanned signature. The voter may request a form which reads substantially as follows:

Click here to view form

(B) If a voter does not use the form, the voter shall include in the request for transfer all of the information required by this subdivision (a)(1);

(2) If the voter moves outside the county, the voter may transfer by registering in the county of the voter's new residence; and

(3) To provide an additional means of initiating and effecting transfers of voter registration within the county of current registration, the commission shall provide the officer of elections at each polling place and the officials at each early voting site with the proper affidavits. Voters who have moved within the county of registration may vote under the provisions described in § 2-7-140 and simultaneously transfer their registration. The written affidavit completed by the voter shall serve as a transfer of registration form for the voter. The election commission shall also make available transfer of address forms for voters who may anticipate a move in the future.

(b) A county election commission may transfer registration when a voter moves outside the precinct in which such voter is registered as follows:

(1) If the county election commission uses change of address information supplied by the postal service to identify registered voters whose addresses may have changed; and

(2) If it appears from information provided by the postal service that:

(A) A registered voter has moved to a different address of residence within the same county, the administrator may change the registration records to show the new address and send the registered voter a forwardable audit notice of the change using the new address and a postage prepaid pre-addressed return form by which the voter may verify or correct the address information; or

(B) A registered voter has moved to an address of residence in a different county or moved without filing a change of address with the postal service, the administrator of elections may mail a forwardable confirmation notice to the registered voter pursuant to the procedures provided in § 2-2-106(c) and (d).

(c) If the voter returns the form or otherwise notifies the election commission in writing and indicates the address information provided by the postal service is incorrect, the voter's registration shall be updated to reflect the correct address of residence.



§ 2-2-130 - Transfer of registration -- New registration card.

The administrator of elections, after transferring a registration, shall immediately give or mail to the voter a new registration card unless the transfer is accomplished through § 2-7-140. If the registration is transferred as a result of § 2-7-140, the administrator shall not provide the voter with a new registration card until after the completion of the election.



§ 2-2-131 - Replacement registration cards -- Correction of errors in registration records.

(a) If a voter states in writing that the voter has lost the registration card, the commission shall replace the registration card. A card issued to replace another shall be marked "Replacement Registration Card." The permanent registration records shall show that the replacement was issued.

(b) The commission may correct any errors in registration records which are apparent on the face of the records or which are called to its attention by the voter whose record is incorrect.



§ 2-2-132 - Purging of permanent registration records.

The commission shall, not less than ninety (90) days before the regular August election, purge the permanent registration records of those persons whose registrations are required to be purged by § 2-2-106.



§ 2-2-133 - Report to coordinator of elections of deaths in state -- Notification of county commissions -- Information from social security administration death master file -- Cancellation of registrations -- Purge of records.

(a) (1) The state office of vital records of the department of health shall furnish the coordinator of elections a monthly, or more frequent, report, as required for compliance with the provisions of this section, of all persons eighteen (18) years of age or over who have died in the state. The report shall list the deaths by county with the names in alphabetical order. The report shall contain each decedent's full name, last address, date and place of birth, and social security number.

(2) The coordinator of elections shall, after receipt of the report, notify each county election commission of all persons of voting age who died with an address in their county.

(b) The coordinator of elections shall annually obtain information regarding Tennessee residents eighteen (18) years of age or over identified as deceased by the federal social security administration death master file. The coordinator of elections shall, after obtaining the information, notify each county election commission of all persons of voting age who are listed as deceased with an address in their county.

(c) The county election commission shall cancel the registration of each deceased person listed under the reports in subsection (a) or (b), in accordance with the provisions of this chapter.

(d) In accordance with § 2-2-106(a)(3), each county election commission shall purge voting registration records of all deceased registered voters appearing on the report transmitted by the coordinator of elections at least every thirty (30) calendar days, and, beginning with the first day of any period of early voting, daily through the day of the election as such information is transmitted from the coordinator of elections.



§ 2-2-134 - Notice of cancellation attached to registration records -- Cancelled registrations -- Rejected ballots.

(a) When an administrator of elections receives the notice provided by § 2-2-123, the administrator shall immediately attach the notice to the permanent registration records of the voter.

(b) When a voter requests cancellation of registration, or the voter's registration is purged, the administrator shall cancel the registration by writing on the face of the permanent registration record of the voter

Click here to view form

The cancellation shall be signed by the administrator.

(c) The permanent registration records of the voter shall be placed in an alphabetically arranged file of purged registrations which shall be a public record. The file of purged registrations shall be retained by the county election commission for two (2) years from the date of the purge, after which time it may be destroyed by the county election commission.

(d) Upon purging a registration record, the administrator shall determine whether the voter has an outstanding or uncounted absentee ballot. If the voter has an outstanding ballot, it shall be marked "Rejected" on receipt. If the voter has an uncounted ballot already submitted, the administrator shall provide the commission with the voter's name and ballot number, and the voter's ballot shall be rejected and so marked on election day.



§ 2-2-136 - Forms and supplies.

(a) The coordinator of elections, at the expense of the state, shall provide the county election commissions with all forms necessary to carry out this chapter. The commissions shall be the custodians of the forms.

(b) A county election commission may use a form generated by the county with the approval of the state coordinator of elections.



§ 2-2-137 - Alternative electronic or microfilm registration system.

(a) Notwithstanding the provisions of this chapter to the contrary, a county election commission may adopt a supplemental system for maintaining registration records utilizing electronic, electromechanical or microfilm equipment. If the election commission exercises its option to scan or microfilm the original permanent record, the filmed or scanned record shall be the legal document of registration. If the election commission microfilms or scans the registration document, the original hard copy shall be retained, but may be retained at any location designated by the election commission.

(b) Beginning January 1, 2015, the coordinator of elections and the state election commission shall certify each voter registration system for purchase and use in the state. Subject to the concurrence of the state election commission, the coordinator of elections may make rules and policies as are necessary to carry out this subsection (b). In determining whether a voter registration system may be certified, the coordinator of elections and the state election commission shall consider, at a minimum, the following:

(1) The compatibility of the voter registration system with any statewide system being operated by the secretary of state's office;

(2) The history of ethical conduct in the sales of the voter registration system by the manufacturer or seller; and

(3) The ability of the manufacturer or seller of the voter registration system to provide adequate professional assistance and service to the counties of the state.



§ 2-2-138 - Voter registration lists -- Purchase by citizens.

(a) In counties of this state having a population in excess of one hundred eighty thousand (180,000) according to the United States census of 1970 or any subsequent United States census, or in any computerized county, it is the duty of the county election commission to prepare or cause to be prepared each month a listing, by voting precinct, of all persons registered to vote in each precinct during the preceding month. However, in the discretion of the commissioners of the county election commission, such listing may be prepared on a bimonthly basis.

(b) (1) Such list, and any other voter registration information such as voter history, if compiled, shall be available for purchase for a price not to exceed the cost of production. This list shall be available to any person who certifies on a form provided by the state election commission that such list will be used for political purposes. The state election commission shall establish a uniform cost for this information. Any county election commission whose cost of production exceeds this rate may petition the state election commission and be granted an increase upon establishing its actual cost to the satisfaction of the state election commission. If the information is provided on computer generated media such as disk, diskette, tape, telecommunications or any other form of magnetic media, then the information shall be provided in non-proprietary and non-encrypted form. Minimum data standards shall be EBCDIC (Extended Binary Coded Decimal Interchange Code), ASCII (American Standard Code Information Interchange) or BCD (Binary Coded Decimal).

(2) The list, and any other voter registration information, shall be the property of the county election commission and the state. Any vendor of the county election commission having access to the voter registration data shall only use such data to service the county election commission and shall be prohibited from using such data other than for purposes of assisting the county election commission and the coordinator of elections. Non-authorized use by the vendor of the data shall constitute a Class B misdemeanor and grounds for decertification by the state election commission.

(c) The county election commission in counties with a population over two hundred fifty thousand (250,000) according to the 1980 census shall make voter registration lists available for purchase by any interested citizen, upon request and payment of the cost, at a price not in excess of the cost to prepare and publish such lists. The county election commission in counties with a population over two hundred fifty thousand (250,000) according to the 1980 census shall act upon such request within seven (7) days of receipt of the request, and reasons for rejection or modification of such request, if any, shall be set out in writing.

(d) (1) Any computerized county, as defined in § 2-1-104(a), shall make the list required by this section available on computer diskette to any person who certifies on a form provided by the state election commission that such list will be used for political purposes.

(2) A false certification made pursuant to the provisions of this subsection (d) is a Class B misdemeanor, punishable only by a fine of five hundred dollars ($500).

(e) Any list of registered voters compiled by the coordinator of elections shall be sold at a price established by the secretary of state. Any money received by the secretary of state from the sale of such lists shall be deposited in the voting machine loan fund established in § 2-9-114. This list shall be available for purchase to any person who certifies on a form provided by the state election commission that such list will be used for political purposes only.



§ 2-2-139 - Restoration of suffrage to persons convicted of infamous crimes.

(a) Any person who has forfeited the right of suffrage because of conviction of an infamous crime may register to vote and vote at any election for which the person is eligible by submitting sufficient proof to the administrator of elections in the county in which the person is seeking to register to vote, that:

(1) The person has been pardoned of all infamous crimes and the person's full rights of citizenship, including the right of suffrage, have been restored;

(2) The person's full rights of citizenship have been restored as prescribed by law; or

(3) An appellate court of competent jurisdiction has entered a final judgment reversing the person's conviction, or convictions, of all infamous crimes.

(b) For purposes of this section, a pardon or a certified copy of a judgment of a court of competent jurisdiction shall be sufficient proof to the administrator that the person fulfills the above requirements as to the offense or offenses specified on the pardon or judgment; however, before allowing a person convicted of an infamous crime to become a registered voter, it shall be the duty of the administrator in each county to verify with the state coordinator of elections that the person is eligible to register under the provisions of this section.

(c) The state election coordinator is empowered to formulate a uniform procedure for verifying the registration eligibility of any person convicted of an infamous crime. Upon receiving sufficient verification of such person's eligibility to register, the administrator shall allow such person to become a registered voter in the same manner and in accordance with the same laws, rules, or regulations as any other citizen of this state.

(d) The provisions of this section, relative to the forfeiture and restoration of the right of suffrage for those persons convicted of infamous crimes, shall also apply to those persons convicted of crimes prior to May 18, 1981, which are infamous crimes after May 18, 1981.



§ 2-2-140 - Duplicate voter registrations.

(a) (1) The state coordinator of elections is encouraged to make every reasonable effort to enter into agreements with other states for the purpose of comparing data to identify duplicate voter registrations. If agreements are entered into with other states, upon finding any duplicate voter registrations, the state coordinator of elections shall make every effort to determine in which state the voter is rightfully entitled to vote.

(2) The state coordinator of elections shall promulgate rules and regulations for any agreements entered into that make provisions for security, maintenance of the integrity of Tennessee's voter information and a method to determine, verify and resolve duplicate voter registrations between the states. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The state coordinator of elections shall file a report with the state and local government committee of the senate and the state government committee of the house of representatives by January 15, 2009, and by January 15 in each year thereafter, regarding the status of any agreements entered into with other states, the progress or difficulties of reaching agreements with other states, and any other information the state coordinator of elections deems necessary to include in the report to keep the members of the general assembly apprised on this essential issue regarding the integrity of Tennessee's statewide voter registration database.



§ 2-2-141 - Proof of citizenship for registering to vote.

(a) The coordinator of elections shall compare the statewide voter registration database with the department of safety database to ensure non-United States citizens are not registered to vote in this state. The coordinator of elections is authorized to compare the statewide voter registration database with relevant federal and state agencies and county records for the same purpose. If evidence exists that a particular registered voter is not a citizen of the United States, the coordinator of elections shall notify the county election commission where the person registered to vote that the registered voter may not be a citizen of the United States.

(b) After receiving such notice, the county election commission shall send a notice to the registered voter inquiring whether the individual is eligible to be registered to vote. Any registered voter who receives the notice shall, within thirty (30) days of the receipt of such notice, provide proof of citizenship to the county election commission. For purposes of this subsection (b), proof of citizenship includes:

(1) The voter's birth certificate or a legible photocopy of the birth certificate;

(2) A United States passport, or a legible photocopy of the pertinent pages of the passport, identifying the voter and showing the passport number;

(3) The voter's United States naturalization documentation, a legible photocopy of the naturalization documentation, or the number of the voter's certificate of naturalization; except that any person who provides the number of the certificate of naturalization in lieu of the naturalization documentation shall not be deemed to have provided proof of citizenship until the coordinator of elections verifies the number with the United States citizenship and immigration services in the department of homeland security or its successor; or

(4) Any document or method of proof of citizenship established by the federal Immigration Reform and Control Act of 1986, P.L. 99-603, compiled in 8 U.S.C. §§ 1101 et seq.

(c) If the registered voter does not provide proof of citizenship within thirty (30) days of the receipt of the notification, the administrator of elections of the county where the person registered to vote shall purge the voter from the voter registration database.

(d) In the event a person is unable to provide any documentation included in subsection (b) to show proof of citizenship, the person may appeal to the state election commission and submit additional proof of citizenship in person or in writing. The state election commission shall conduct a hearing and make a finding concerning the individual's citizenship status and shall forward a copy of its decision to the administrator of elections of the county where the person resides. The voter registration database shall be changed by the administrator of elections to accurately reflect the decision of the state election commission with respect to such voter.

(e) All documentation provided to show proof of citizenship as well as the department of safety database or relevant federal and state agency and county records shall be confidential and shall not be available for inspection by the public.






Part 2 - Registration by Other State Agencies

§ 2-2-201 - Voter registration applications through department of safety -- Contents.

In addition to any other voter registration procedure provided for by law, the department of safety and each county election commission shall provide for voter registration procedures as follows:

(1) The department of safety shall include a voter registration application as part of any motor vehicle driver license application or photo identification license used in Tennessee. Except as provided in subdivision (2)(B), an individual who completes the application and is otherwise eligible shall be registered to vote in accordance with the information supplied by the individual;

(2) The voter registration section of the application:

(A) May require a second signature or other information that duplicates, or is in addition to, information in the license section of the application only if the duplicate or additional information is necessary for prevention of multiple registration of the same individual, for determination of eligibility to vote, or for administration of voter registration or other aspects of the election process;

(B) Shall include a box or other device to permit an applicant for a motor vehicle driver license or photo identification license to decline to register to vote;

(C) Shall include a statement that specifies each eligibility requirement for voting, contains an attestation that the applicant meets each such requirement, including citizenship, and requires the signature of the applicant, under penalty of perjury;

(D) Shall be made available by the department to the appropriate county election commission office; and

(E) Shall be processed as an in-person voter registration;

(3) No information relating to a declination under subdivision (2)(B) may be used for other than official election-related purposes;

(4) Any motor vehicle driver license or photo identification license form used for change of address of residence shall also serve as a notification of change of address of residence for voter registration;

(5) The motor vehicle driver license or photo identification license application and change of address forms used in this state shall be subject to approval by the secretary of state for purposes of voter registration under this section; and

(6) A completed voter registration or change of address of voter registration accepted at a motor vehicle office shall be transmitted to the appropriate county election commission office not later than ten (10) days after the date of acceptance; provided, that if the document is accepted within five (5) days before the last day for registration to vote in an election, the application shall be transmitted to the appropriate county election commission office not later than five (5) days after the date of acceptance.



§ 2-2-202 - Voter registration through other state agencies.

In addition to any other voter registration procedure provided by law and by § 2-2-201:

(1) All offices in the state that provide public assistance;

(2) All offices in the state that provide state-funded programs primarily engaged in providing services to persons with disabilities; and

(3) Public libraries, public high schools, offices of county clerks and offices of county registers of deeds;

shall serve as voter registration agencies. Those agencies designated under subdivision (2) that provide services to a person with a disability at the person's home shall provide the voter registration services at the person's home; provided, that a public library, a county clerk's office, or a county register of deeds office shall not serve as a voter registration agency if such office is located in the same building as the county election commission's office.



§ 2-2-203 - Prohibited acts by registering agencies -- Penalty.

(a) A person who provides service described in § 2-2-202 shall not:

(1) Seek to influence an applicant's political preference or party registration;

(2) Display any such political preference or party allegiance; or

(3) Make any statement to an applicant or take any action, the purpose or effect of which is to discourage the applicant from registering to vote.

(b) A violation of this section is a Class C misdemeanor.



§ 2-2-204 - Registration procedures.

(a) A voter registration agency that is an office described in § 2-2-202(1) and (2) shall:

(1) Distribute with each application for such service or assistance, and with each recertification, renewal, or change of address form relating to such service or assistance, the voter registration-by-mail application form described in § 2-2-115, unless the applicant, in writing, declines to register to vote;

(2) To the greatest extent practicable, incorporate in that agency's application for services or assistance, recertification, renewal or change of address form, a means by which a person who completes the form may decline, in writing, to register to vote;

(3) Provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the registration application form as is provided by the office with regard to the completion of its own forms; and

(4) Accept the completed voter registration forms for transmittal to the appropriate county election commission to be processed as a voter registration-by-mail form in accordance with § 2-2-115.

(b) A completed voter registration accepted at a voter registration agency described in this section shall be transmitted to the appropriate county election commission office not later than ten (10) days after the date of acceptance; provided, that if the document is accepted within five (5) days before the last day for registration to vote in an election, the application shall be transmitted to the appropriate county election commission office not later than five (5) days after the date of acceptance.



§ 2-2-205 - Registration procedures where agency does not require applications for its services.

(a) To the extent that a voter registration agency is an office, public library or high school described in § 2-2-202(3) and does not require or provide applications for its services, that office, public library or high school shall:

(1) Distribute or otherwise make available the voter registration-by-mail application form described in § 2-2-115 to those individuals whom the office, public library or high school serves;

(2) Provide the person the same degree of assistance with regard to the completion of the registration application form as is provided by the office, public library or high school with regard to the services offered by that office, public library or high school; and

(3) Accept the completed voter registration forms for transmittal to the appropriate county election commission to be processed as a voter registration-by-mail form in accordance with § 2-2-115.

(b) A completed voter registration accepted at a voter registration agency described in this section shall be transmitted to the appropriate county election commission office not later than ten (10) days after the date of acceptance; provided, that if the document is accepted within five (5) days before the last day for registration to vote in an election, the application shall be transmitted to the appropriate county election commission office not later than five (5) days after the date of acceptance.



§ 2-2-206 - Form for declining to register.

(a) The form by which a person may decline to register to vote that is required by § 2-2-204(a)(2) shall include the following:

(1) The question: "If you are not registered to vote where you live now, would you like to apply to register to vote here today?";

(2) If the agency provides public assistance, the statement, "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.";

(3) Boxes for the applicant to check to indicate whether the applicant would like to register or declines to register to vote, together with the statement "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME.";

(4) The statement, "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private."; and

(5) The statement, "If you believe that someone has interfered with your right to register or to decline to register to vote or your right to privacy in deciding whether to register or in applying to register to vote, you may file a complaint with the coordinator of elections." The statement shall also include the address and telephone number of the coordinator of elections.

(b) Each voter registration agency shall maintain the declinations completed by their clientele.



§ 2-2-207 - Rules and regulations.

The commissioner of safety in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and the coordinator of elections in accordance with § 2-11-201(c), may promulgate rules to effectuate the provisions of this part and § 2-2-106.






Part 3 - Statewide Voter Registration Database

§ 2-2-301 - Purpose.

The purpose of this part is to establish a statewide voter registration database maintained by the state coordinator of elections to comply with the Help America Vote Act.



§ 2-2-302 - Automated Electoral System (AES) designated as official list of registered voters.

As of January 1, 2006, the Automated Electoral System (AES) shall be the official list of registered voters in the state.



§ 2-2-303 - Transfer of data from county election commission offices to the state coordinator of elections.

Data from county election commission offices shall be transferred to the state coordinator of elections via the Automated Electoral System (AES) not less than once daily.









Chapter 3 - Place and Time of Elections

Part 1 - Polling Places

§ 2-3-101 - Polling places -- Designation -- Relocation.

(a) (1) All elections shall be held in polling places designated by the county election commission.

(2) (A) Each polling place shall be in the precinct it is to serve except for municipal elections not held in conjunction with:

(i) Any primary election;

(ii) The regular August or November general elections;

(iii) Any special primary or special general election for state or federal offices; or

(iv) The presidential preference primary.

(B) Where a municipal election is not held in conjunction with an election specified in subdivision (a)(2)(A) and if a polling place is located outside of the boundaries of a municipality but the precinct the polling place serves includes residents of the municipality, the county election commission may designate a polling place outside, but closest to the geographic precinct within the limits of the municipality, of the precinct it is to serve. The county election commission may, upon request from a municipality, consolidate one (1) or more polling places, from one (1) or more precincts, within the limits of the municipality.

(C) Immediately after the consolidation of one (1) or more polling places, from one (1) or more precincts within the limits of the municipality, the county election commission shall publish a notice of the consolidation in a newspaper of general circulation in the county. The county election commission shall mail to each active voter whose polling place is affected, a notice of the new polling place and the precinct number. The county election commission shall give written notification of the consolidation to the office of local government, comptroller of the treasury.

(3) If a county election commission determines that there is no place within a precinct which meets the requirements of this title for polling places, it shall designate the nearest available and suitable place no more than one half (1/2) mile from the precinct boundary as the polling place except in an emergency. If no accessible polling place is available within the precinct, or, within the one-half (1/2) mile limit outside the precinct, with the approval of the state coordinator of elections, the county election commission may designate a suitable place within three (3) miles.

(4) No polling place location may be changed within ten (10) days of an election except in an emergency.

(b) (1) In any county having a metropolitan form of government and a population greater than one hundred thousand (100,000), according to the 1980 federal census or any subsequent federal census, if space is available, no more than one (1) polling place for a precinct may be located in the same room.

(2) At least thirty (30) days before a polling place is relocated, the county election commission shall mail a notice of intent to relocate to the elected officials representing the affected area. Such notice of intent shall be mailed to the candidates before the time the voters are notified of the change as provided in § 2-3-105. The provisions of this subdivision (b)(2) shall only apply to any county having a metropolitan form of government and a population greater than one hundred thousand (100,000), according to the 1980 federal census or any subsequent federal census.

(c) Notwithstanding any law to the contrary, if a municipality is located within two (2) or more counties of the state, then the county election commissions of each respective county may, by written mutual agreement of the counties, designate one (1) polling place outside the boundaries of one (1) of the respective counties; provided, that the polling place is located within the limits of the municipality and within five hundred feet (500') of the county boundary line. Voters residing within the precinct are authorized to vote at the polling place established by the county election commissions in accordance with this subsection (c).



§ 2-3-102 - Precincts -- Establishment, consolidation, or change of boundaries -- Splitting precincts.

(a) (1) After May 16, 1991, no voting precinct shall be established, created, consolidated, divided or the boundaries otherwise altered unless ordered by a court of competent jurisdiction, by reason of an annexation or other change in the boundary of a county or municipality or in accordance with subdivision (a)(2). Any boundary which is altered in accordance with this subdivision (a)(1) shall coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 1990 federal decennial census. After phase 2 maps for a county under the block boundary suggestion program of the bureau of the census for Census 2000 are submitted to the bureau of the census by the office of local government, any precinct boundary in such county which is altered in accordance with this subdivision (a)(1) shall coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 2000 federal decennial census. After March 1, 2011, any precinct boundary in such county that is altered in accordance with this subdivision (a)(1) shall coincide with a census block, tract, municipal, or county boundary as designated on United States bureau of the census maps prepared for the 2010 federal decennial census.

(2) The county election commission may establish, consolidate or change the boundaries of precincts whenever the public convenience or law requires it; provided, that if any precinct boundary is altered pursuant to this subdivision (a)(2) then all of the following conditions must be met:

(A) Any boundary which is altered in accordance with this subdivision (a)(2)(A) shall coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 1990 federal decennial census; provided, that after phase 2 maps for a county under the block boundary suggestion program of the bureau of the census for Census 2000 are submitted to the bureau of the census by the office of local government, any precinct boundary in such county which is altered in accordance with this subdivision (a)(2) shall coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 2000 federal decennial census; provided, further, that after March 1, 2011, any precinct boundary in such county that is altered in accordance with this subdivision (a)(2) shall coincide with a census block, tract, municipal, or county boundary as designated on United States bureau of the census maps prepared for the 2010 federal decennial census; and

(B) All precinct boundaries within the jurisdiction of such county election commission that do not coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 1990 federal decennial census shall be altered so that such boundaries do coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 1990 federal decennial census; provided, that after phase 2 maps for a county under the block boundary suggestion program of the bureau of the census for Census 2000 are submitted to the bureau of the census by the office of local government, any precinct boundary in such county which is altered in accordance with this subdivision (a)(2) shall coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 2000 federal decennial census; provided, further, that after March 1, 2011, any precinct boundary in such county that is altered in accordance with this subdivision (a)(2) shall coincide with a census block, tract, municipal, or county boundary as designated on United States bureau of the census maps prepared for the 2010 federal decennial census.

(3) Any political subdivision which alters the boundaries of any voting precinct in accordance with this subsection (a) shall send a map to the office of local government and to the office of management information services for the general assembly, which map shall clearly show the new boundaries of such voting precinct.

(4) All census descriptions, census delineations, census district lines and other census designations as used in this subsection (a) are those established for and by the United States bureau of the census for taking either the 1990, 2000 or 2010 federal decennial census in Tennessee.

(b) Notwithstanding the provisions of subdivision (a)(2) to the contrary, a precinct boundary established, consolidated or changed pursuant to subdivision (a)(2) may coincide with a line which divides a census block if:

(1) The line splitting the census block was approved by the United States bureau of the census and population was allocated between the areas split by such line pursuant to the fee paid block split program of such bureau; and

(2) In addition to the maps required to be submitted pursuant to subdivision (a)(3), the allocation of population for any split block is also sent to the office of local government and to the office of management information services for the general assembly.



§ 2-3-103 - Maximum size of precincts.

Precincts where voting machines are used shall, whenever practicable, in the judgment of the county election commission, after taking into consideration all facts and circumstances, be limited in size to a maximum of six thousand (6,000) registered voters.



§ 2-3-104 - Ratio of number of voters to voting machines.

Where voting machines are used, there shall be, as nearly as practicable, no more than one thousand (1,000) registered voters per voting machine.



§ 2-3-105 - Publication of changes in precinct boundaries -- Notice to affected voters and office of local government.

Immediately after any alteration of precinct boundaries or change of district, the county election commission shall publish the changed boundaries in a newspaper of general circulation in the county. The county election commission shall mail to each active voter whose polling place is changed a notice of the voter's new polling place and precinct number. Furthermore, immediately after any alteration of precinct boundaries, the county election commission shall give written notification of such changes to the office of local government, comptroller of the treasury.



§ 2-3-106 - Description of boundaries -- Filing and recordation -- Availability to general assembly.

(a) The boundaries of each precinct shall be described either by metes and bounds or by a map of sufficient detail to delineate the boundaries of the precinct. Copies of the maps shall be filed and recorded in the office of the clerk of the county legislative body and in the office of the coordinator of elections and shall be available for public inspection.

(b) Copies of the maps shall be made available by the coordinator of elections to members of the general assembly upon request and upon payment of the actual cost of reproduction of the same.



§ 2-3-107 - Polling places -- Physical requirements -- Use of public buildings -- Rentals for private buildings.

(a) The county election commission shall designate as polling places only rooms which have adequate heat, light, space and other facilities, including a sufficient number of electrical outlets where voting machines are used, for the comfortable and orderly conduct of elections.

(b) (1) The commission shall, insofar as practicable, arrange for the use of public schools and other public buildings for polling places on election day and during the early voting period.

(2) Upon application of the commission, the authority which has the control of any building or grounds supported by taxation under the laws of this state shall make available the necessary space for the purpose of holding elections and adequate space for the storage of voting machines without charge. A reasonable sum may be paid for necessary extra janitor service. If a state park is to be used as a voting location, the park must establish the site for the polling place at least one (1) year prior to the date of the election, and the location of the polling site within the park may not change without the consent of the county election committee.

(c) When polling places are established in private buildings, the commission may pay a reasonable rental.



§ 2-3-108 - Polling places -- Tables and chairs for officials -- Voting compartments -- Supplies.

(a) The county election commission shall arrange for each polling place to have a sufficient number of tables and chairs for its election officials and poll watchers and voting compartments for the convenient use of voters in marking paper ballots.

(b) (1) Each compartment shall be so arranged that it is impossible for any person to see a voter's ballot while it is being marked. The arrangement shall be such that neither the ballot boxes nor the voting compartments are hidden from the view of the election officials and poll watchers or those just outside a guard rail which may run in front of the ballot box.

(2) The number of such voting compartments shall not be less than three (3) for every one hundred (100) voters registered to vote at a polling place where voting machines are not used.

(c) (1) One (1) voting compartment shall be provided at each polling place where voting machines are used.

(2) Each voting machine shall be so placed that it is accessible to only one (1) voter at a time and is in full view of all the election officials and watchers at the polling place.

(d) The county election commission shall provide for each polling place a sufficient supply of pencils, voting instructions, and boundary signs to be placed at the boundary provided in § 2-7-111. The flag of the United States shall be displayed outside of each polling place on election day. The county election commission shall ensure that such flag is available for each polling place.



§ 2-3-109 - Voters with disabilities and elderly voters.

(a) Pursuant to the provisions of Public Law 98-435 of the 98th Congress, it is the legislative intent, by enactment of this legislation, to improve access for elderly voters and voters with disabilities to registration facilities and polling places.

(b) For the purposes of this section:

(1) "Elderly voter" means any voter sixty (60) years of age or older; and

(2) "Voter with a disability" or "voters with disabilities" means any person or persons whose disability meets the definition of a disability as defined by the Americans with Disabilities Act, 42 U.S.C. § 12131 et seq.

(c) Every building which houses a county election commission office shall be accessible to elderly voters and voters with disabilities by construction of ramps or other appropriate means.

(d) (1) All voting precincts shall be made accessible to elderly voters and voters with disabilities, unless the state election commission and state election coordinator shall, in their sole discretion, determine that the precinct cannot reasonably be made accessible to the elderly voters and voters with disabilities.

(2) Each county election commission shall furnish to the coordinator of elections, at the coordinator of election's request, a listing setting forth which polling places in the county are accessible and which are not. If a building suitable for use as a polling place which is accessible is available, such building shall be designated as the polling place for that voting precinct.

(e) (1) Not later than forty-five (45) days before any election, the county election commission shall publish in a newspaper of general circulation a notice advising any elderly voter or voter with a disability that if such voter's polling place is inaccessible, such voter has the right to vote early by absentee ballot or at the election commission office on election day.

(2) (A) Elderly voters or voters with disabilities assigned to vote in precincts wherein the polling place is not accessible may vote at the election commission office on election day. Such voter shall complete an affidavit at the election commission office stating that such voter's designated voting location, to the best of the voter's knowledge, does not comply with Public Law 98-435 of the 98th Congress. The affidavit must be received by the county election commission not less than ten (10) days prior to the first election in which the elderly voter or voter with a disability plans to vote at the election commission office on election day. The election commission shall maintain a record of all affidavits completed pursuant to this subsection (e) and shall not require a voter to complete more than one (1) such affidavit unless the voter's precinct changes from the precinct cited in the affidavit on file. Upon receipt of such affidavit, the administrator of elections shall remove the voter's duplicate permanent registration card from the precinct binder and place the same in an alphabetical book to be used at the election office on election day. The election commission may allow persons voting hereunder to vote on paper ballot or on voting machines, in the discretion of the voting commission.

(B) As an alternative to voting at the election commission office on election day, an elderly voter or voter with a disability assigned to vote in a precinct where the polling place is inaccessible may vote by absentee ballot or during the early voting period subject to the provisions of § 2-2-115(b)(7).

(C) (i) Each county election commission shall be responsible for notifying the officer of election on election day of any elderly voter or voter with a disability who votes at the election commission office.

(ii) The state election coordinator shall ensure that each county election commission takes the necessary steps to notify the voting precinct of the elderly voter or voter with a disability of the filing of the voter's affidavit for future elections.

(f) The state election coordinator shall ensure that each county election commission takes the necessary steps and secures adequate facilities and supplies to carry out the requirements of this section.

(g) All the rights given and provisions made under this section are in addition to any voting rights or procedures which already are in existence relative to elderly voters or voters with disabilities, and no provision or part hereof shall be deemed to restrict or diminish any such rights or procedures.






Part 2 - Times of Elections

§ 2-3-201 - Hours of election.

(a) Polling places shall be open for voting for a minimum of ten (10) continuous hours but no more than thirteen (13) hours. All polling places in counties in the eastern time zone shall close at eight o'clock p.m. (8:00 p.m.) prevailing time and polling places in counties in the central time zone shall close at seven o'clock p.m. (7:00 p.m.) prevailing time.

(b) (1) At least fifteen (15) days before the date of each election, the county election commission shall determine a uniform time for the opening of all polling places in the county.

(2) (A) All polling places shall open at eight o'clock a.m. (8:00 a.m.) prevailing time in counties having a population according to the 1970 federal census or any subsequent federal census of: Click here to view image.

(B) In any county having a population of not less than one hundred twenty thousand (120,000) according to the 1970 federal census or any subsequent federal census, all polling places shall open by eight o'clock a.m. (8:00 a.m.) prevailing time, but nothing shall prevent an earlier opening time in the discretion of the county election commission.

(c) In the case of municipal elections in a municipality having a population of not more than five thousand (5,000), according to the 1980 federal census or any subsequent federal census, where there is no opposition for any of the offices involved, the polling places shall open at the hour of ten o'clock a.m. (10:00 a.m.) and close at the hour of six o'clock p.m. (6:00 p.m.).



§ 2-3-202 - Judicial and county officers -- Time for election.

Elections for the following offices shall be held at the regular August election when the election immediately precedes the commencement of a full term:

(1) Assessor of property;

(2) Constable;

(3) County clerk and clerks of the circuit and other courts;

(4) County trustee;

(5) District attorney general;

(6) Judges of all courts;

(7) Members of the county legislative body;

(8) Register; and

(9) Sheriff.



§ 2-3-203 - General assembly members, congressional representatives, presidential electors, and governor -- Time for election.

Elections for the following offices shall be held at the regular November election when the election immediately precedes the commencement of a full term:

(1) Representative in the general assembly;

(2) Representative in the United States congress;

(3) Senator in the general assembly;

(4) Senator in the United States senate;

(5) Governor; and

(6) Electors for president and vice president.



§ 2-3-204 - Elections on questions.

(a) Elections on questions submitted to the people shall be held on dates set by the county election commission but not less than forty-five (45) days nor more than sixty (60) days after the county election commission is directed to hold the election under the law authorizing or requiring the election on the question. If the election is to be held in more than one (1) county, the county election commissions shall meet and set the date jointly.

(b) Resolutions, ordinances or petitions requiring the holding of elections on questions submitted to the people which are to be held with the regular August election, the regular November election, any regularly scheduled municipal election or the presidential preference primary shall be filed with the county election commission not less than seventy-five (75) days prior to such election.

(c) If the date for an election on a question, as set by a county election commission or by two (2) or more commissions jointly, falls within thirty (30) days of an upcoming regular primary or general election being held in the jurisdiction voting on the question, the commission or commissions may reset the date of the election on a question to coincide with the regular primary or general election, even though this may be outside of the time period established herein. All dates dependent on the date of the election shall be adjusted accordingly and any acts required to be done by these dates shall be performed timely if done in accordance with the adjusted dates.



§ 2-3-205 - All elections on same day to be held at same time and place.

All elections held on the same day in a county shall be held during the same hours and in the same polling places in the precincts where the elections are to be held.



§ 2-3-206 - Runoff following primary election for municipal office -- Procedure for absentee voting required.

(a) Notwithstanding any provision of this title to the contrary, in any municipality in which the charter of such municipality provides for a runoff election following a primary election for municipal office, such runoff election may be held not less than thirty (30) days following the primary election.

(b) Notwithstanding any provision of this title to the contrary, the county election commission holding such runoff election shall provide a procedure for absentee voting in such election.

(c) Notwithstanding any private act or charter provision to the contrary, when a run-off election is scheduled to be held after a general election in any county having a metropolitan form of government, the run-off election shall be set by the election commission, not less than thirty (30) nor more than forty-five (45) days after the regular election.






Part 3 - Convenience Voting

§ 2-3-301 - Purpose of part -- Pilot projects.

(a) The purpose of this part is to create a pilot project to determine whether convenient voting centers could successfully be established for local and state elections to make it convenient for voters to vote at centralized voting areas in the county in which the voter is registered regardless of the voter's precinct.

(b) A municipality shall indicate its willingness to participate in such a pilot project by adopting a resolution by a majority vote of its legislative body and forwarding the resolution to the county election commission where the municipality is located.

(c) (1) Following such action by the municipality, a super majority of at least four (4) of the five (5) county election commissioners must approve their willingness to participate in the pilot program if the municipality is selected by the state coordinator of elections for inclusion in the pilot program. This super majority will also be required to establish the number and locations of convenience centers in each county if the municipality is so selected. Unless four (4) out of five (5) county election commissioners vote in favor of participating in the pilot program and the number and location of the convenient voting centers, the voting precincts as described in § 2-3-103 must be utilized.

(2) Following an affirmative vote of the county election commission, the county election commission shall report to the state coordinator of elections its willingness to participate in the pilot program.

(d) The state coordinator of elections shall select one (1) or more municipalities from those counties where the county election commission has voted in favor of participating in the convenient voting center pilot project at their municipal elections to be held in 2011 or, for a municipal election held in 2012, at a time other than with the May primary, the regular August election, the regular November election, or the presidential preference primary.

(e) Approval by the state coordinator of elections shall be limited to any county having a population of: Click here to view image.

or in excess of eight hundred thousand (800,000), all according to the 2000 federal census or any subsequent federal census.



§ 2-3-302 - Establishment of convenient voting centers for municipal elections.

(a) Notwithstanding any law to the contrary, the state coordinator of elections, in collaboration with each county election commission where a municipality or municipalities have been chosen for the pilot project, shall establish a program that allows the county election commission to combine precincts or polling places within the municipality or establish convenient voting centers pursuant to § 2-3-303 for the municipal election scheduled in 2011, or, for a municipal election scheduled in 2012, at a time other than with the May primary, the regular August election, the regular November election, or the presidential preference primary.

(b) If convenient voting centers are used in the election, precinct polling places shall not also be used in that election.

(c) Each convenient voting center used in the pilot project shall have a secure electronic connection, certified by the coordinator of elections, to the computerized voter registration system maintained by the county election commission permitting all voting information processed by any computer at a convenient voting center to be immediately accessible to all other computers at all convenient voting centers in the municipality. The secure electronic connection must be sufficient to prevent any voter from voting more than once and to prevent unauthorized access to the computerized voter registration system.

(d) Each convenient voting center shall meet all applicable federal and state laws including the accessibility requirements of the Help America Vote Act, compiled generally in 42 U.S.C. §§ 15301 et seq.

(e) Chapter 7 of this title applies to all convenient voting centers.



§ 2-3-303 - Determination of number of convenient voting centers.

Taking into consideration all facts and circumstances, the county election commission, which has a municipality participating in the pilot project, shall consult with the coordinator of elections and shall determine the number of convenient voting centers to be used in the municipal election. For every twenty-five thousand (25,000) registered voters, the county election commission shall locate at least one (1) convenient voting center, but in no event shall the election commission establish less than two (2) convenient voting centers within the municipality, unless the municipality participating in the pilot project has less than five thousand (5,000) registered voters, in which case, the election commission may establish less than two (2) convenient voting centers within the municipality. In determining the location of the convenient voting centers, the county election commission may choose not to have its office operate as a convenient voting center during the municipal election, but must consider the density of the municipal population and the geographic dividers which exist within the municipality.



§ 2-3-304 - Publication of location of convenient voting centers -- Notification to voters and government officials.

If the county election commission combines polling places, precincts or establishes convenient voting centers within a municipality pursuant to § 2-3-303, the county election commission shall publish in a newspaper of general circulation the location of the convenient voting centers not less than thirty (30) days before the election. The county election commission shall mail to each voter whose polling place is changed a notice containing a list of the convenient voting centers located within the city. If more than one (1) registered voter is at the same address, then only one (1) notice may be sent to that address. Furthermore, immediately after any establishment of a convenient voting center, the county election commission shall give written notification of the changes to the office of local government, comptroller of the treasury and the coordinator of elections.



§ 2-3-305 - Applicability of polling place requirements.

Section 2-3-107 shall apply to convenient voting centers.



§ 2-3-306 - Voting period for convenient voting centers.

The voting period for all convenient voting centers shall begin on the twentieth day before the day of the election and shall continue through the day of the election. Convenient voting centers shall be closed on all Sundays and state holidays in the voting period.



§ 2-3-307 - Commission office hours during early voting period.

The county election commission office hours during the early voting period established pursuant to § 2-6-103 shall apply to the county election commission office hours during the early voting period under this part where any municipality that is participating in the pilot project created by this part is located.



§ 2-3-308 - Evaluation report of pilot projects.

The state election coordinator shall file a report with the state and local government committee of the senate and the state government committee of the house of representatives by January 31 following any municipal election conducted under the pilot project. The report shall contain the coordinator's evaluation of the pilot project together with the coordinator's recommendations as to whether convenient voting centers should continue on a limited basis or whether they could be implemented statewide in all elections.









Chapter 4 - Election Officials

§ 2-4-101 - Officials conducting elections.

All elections shall be held by election officials appointed under this title.



§ 2-4-102 - Appointment of election officials and inspectors.

(a) Not more than sixty (60) days nor less than ten (10) days before each election, the county election commission shall appoint the following minimum number of election officials to hold elections at each polling place: one (1) officer of elections, and three (3) judges. Two (2) of the judges appointed hereunder shall concurrently serve as precinct registrars, in accordance with § 2-12-202. In precincts where voting machines are used, any judge not appointed to serve as a precinct registrar shall concurrently serve as a machine operator for that polling place. Additional precinct registrars and machine operators may be appointed in accordance with § 2-4-105 as necessary to adequately staff the polling place. One (1) machine operator may be appointed to operate no more than two (2) voting machines.

(b) (1) The county election commission may appoint for election day as many inspectors as it may deem necessary.

(2) If a statewide political party has no member on the county election commission and there is not at least one (1) election official appointed from its nominees under § 2-4-106 for each polling place for which it nominates officials, the county election commission shall, on request of the party's county primary board, appoint from that party's nominees under § 2-4-106 one (1) inspector for every thirty thousand (30,000) people in the county according to the 1970 federal census or any later federal census but not less than two (2) inspectors or more than ten (10).

(3) Inspectors represent the commission in its investigation of the conduct of elections. Inspectors shall report any irregularities to the county election commission and the county election commission shall promptly rule on the objections.

(4) No inspector may serve on election day who has not received the instruction provided under § 2-4-108.



§ 2-4-103 - Residence qualification of election officials.

(a) Officers of elections, judges, machine operators, precinct registrars and assistant precinct registrars shall be registered voters and shall reside in the county in which they are appointed to serve.

(b) Inspectors shall be registered voters at a polling place in the county and shall be inhabitants of the county.

(c) In counties having a population of less than six hundred thousand (600,000) according to the federal census of 1970 or any later federal census, the county election commission may appoint persons as precinct registrars who shall be registered voters at a polling place in the county and shall be inhabitants of the county.

(d) (1) In counties having a metropolitan form of government, the county election commission may appoint persons as precinct registrars who shall be registered voters at a polling place within each legislative district.

(2) Inspectors shall be registered voters at a polling place in the legislative district in those counties having a metropolitan form of government.

(e) Notwithstanding any other law to the contrary, a county election commission may appoint as an election official a person who has reached seventeen (17) years of age and who meets all other requirements to serve. Nothing in this section shall prohibit a high school student appointed as a poll official from receiving compensation in addition to having an excused absence.



§ 2-4-104 - Judges to be of different political parties.

Not more than two (2) of the judges at a polling place may be of the same political party, if persons from different political parties are willing to serve. When primary elections are being held, at least one (1) judge shall be appointed from each party having a primary at the polling place for which the judges are being appointed.



§ 2-4-105 - Election officials and inspectors -- Limitation on number from same party -- Exception.

(a) As nearly as practicable, no more than one half (1/2) of the number of election officials at a polling place and no more than one half (1/2) of the whole number of inspectors may be members of the same political party. In applying the rule of this section to inspectors, inspectors whose appointment is required by § 2-4-102 shall not be counted.

(b) In the event that only one (1) political party elects to hold a primary election as authorized under § 2-13-203, then only members of that political party who call the primary shall be appointed to serve at the polls as election officials as required by this title.



§ 2-4-106 - Nominations for appointments as election officials -- Appointment by commission.

(a) Each county primary board shall, and each county executive committee may, nominate persons for appointment as election officials, including precinct and assistant precinct registrars.

(b) The county election commission shall appoint such nominees as election officials to meet the requirements of §§ 2-4-102, 2-4-104 and 2-4-105, but when there is an inadequate number of nominees, the county election commission may nominate as many additional persons as may be necessary for appointment.

(c) The nominations made pursuant to this section shall be made thirty (30) days prior to the appointment time, except that this subsection (c) does not apply to counties with a metropolitan form of government.

(d) The county election commission of any county may refuse to appoint any person nominated hereunder if the members of the county election commission of the political party for which the person was appointed are of the opinion that:

(1) Such person is incompetent to hold elections;

(2) Such person failed to serve as directed in previous elections; or

(3) Such person is otherwise, in their opinion, unfit to serve in the election.



§ 2-4-107 - Notice of appointment -- Form.

The secretary of the county election commission or the administrator of elections shall notify each official of such official's appointment by mail in substantially the following form:

Click here to view form



§ 2-4-108 - Instruction of election officials -- Compensation.

(a) The coordinator of elections shall create minimum standards for educating election officials throughout the state for use by the county election commissions. The standards shall include instructing election officials as to their duties during an election and educating the officials about the election laws of this state.

(b) After the appointment of the election officials pursuant to § 2-4-102, there shall be held in each county, under the direction of the county election commission, at least one (1) instructional meeting for the purpose of training election officials as to their duties during an election. The meeting shall at a minimum meet the standards created pursuant to subsection (a).

(c) The officials for each polling place shall attend the instructional meeting and shall receive, for the time spent in receiving such instructions and qualifying to serve at an election by taking the oath, the sum of ten dollars ($10.00), which is to be paid only if they serve in the election. The compensation may be increased by resolution of the county legislative body.

(d) Notwithstanding any other provisions of this section, the county election commission may limit attendance at instructional meetings to only those persons who are inexperienced or otherwise need the training.



§ 2-4-109 - Compensation paid officials for services.

Officers of elections, judges, machine operators, and inspectors shall be paid for their services on election day a minimum of fifty dollars ($50.00). Compensation for such persons shall be paid as soon as possible after the election. The compensation may be increased by the county legislative body.



§ 2-4-110 - Filling vacancies -- Notice of appointment.

If a county election commission determines that an official whom it has appointed cannot serve, the commission shall appoint a registered voter of the county to fill the vacancy and shall give the voter notice of such appointment.



§ 2-4-111 - Administration of oaths.

The officers of elections may administer oaths in the performance of their duties.






Chapter 5 - Ballots and Supplies

Part 1 - Petitions

§ 2-5-101 - Time for filing -- Required signatures -- Failure to file -- Filing office hours -- Prohibited acts -- Death or late withdrawal of candidates.

(a) Candidates shall qualify by filing all nominating petitions, including any duplicate nominating petitions, by the deadlines set out in the schedule in this section. The qualifying deadline for any office not included in this section shall be twelve o'clock (12:00) noon, prevailing time, on the third Thursday in the third calendar month before the election.

(1) Independent and primary candidates for any office to be filled at the regular November election for which a primary is required to be held at the regular August election shall qualify by filing such candidates' nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the first Thursday in April.

(2) Independent and primary candidates for any office to be filled in a regular August general election for which a May primary has been called under § 2-13-203 shall qualify by filing their petitions for the August election no later than twelve o'clock (12:00) noon, prevailing time, on the third Thursday in February. In the event no May primary authorized under § 2-13-203 is called for any office to be filled in the regular August general election, then the candidates shall qualify by filing their petitions no later than twelve o'clock (12:00) noon, prevailing time, on the first Thursday in April. In presidential election years, if a political party calls for the county primary in March, the qualifying deadline for candidates in the primary and independent candidates for those offices shall be twelve o'clock (12:00) noon, prevailing time, on the second Thursday in December. Independent candidates for offices which will appear on the county primary ballot shall qualify by filing their petitions at the same time primary candidates qualify.

(3) Candidates in municipal elections held in conjunction with the regular August election shall file their nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the first Thursday in April. Candidates in municipal elections held in conjunction with the presidential preference primary election shall file their nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the second Thursday in December. Candidates in all other municipal elections shall file their nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the third Thursday in the third calendar month before the election.

(4) In counties having a population in excess of six hundred thousand (600,000), according to the federal census of 1970 or any subsequent census, candidates in municipal elections will file their nominating petitions in accordance with time and date as prescribed for the August primary and November general election. When a special election is being held in conjunction with either a municipal August primary or November general election, the time of qualifying for candidates to the office for which the special election is being held shall conform and be governed by the same time and the same date prescribed for the municipal August primary or November general election; but in no way shall the time for qualifying specified by this subdivision (a)(4) be less than the qualifying time prescribed for the special election.

(b) (1) Nominating petitions shall be signed by the candidate and twenty-five (25) or more registered voters who are eligible to vote to fill the office. Nominating petitions for independent presidential candidates shall be signed by the candidate and twenty-five (25) or more registered voters for each elector allocated to the state. Each independent candidate must designate the full number of electors allocated to the state.

(2) The signer of a petition must include the address of the signer's residence as shown on the signer's voter registration card in order for that person's signature to be counted. In the event that the signer of a petition includes information on a nominating petition that exceeds the information contained on such person's voter registration card, the signature shall be counted if there is no conflict between the nominating petition and the voter registration card. If no street address is shown on the signer's voter registration card, that person's signature and address as shown on the voter registration card shall be sufficient. A street address shall be sufficient, and no apartment number shall be required.

(3) A person's regular signature shall be accepted just as the person's legal signature would be accepted. For example, for the purposes of this subsection (b), "Joe Public" shall be accepted just as "Joseph Q. Public" would be accepted.

(c) If a candidate does not file by the deadline specified in this section, or fails to file any duplicate petition required by § 2-5-104 by the deadline specified in this section, or the candidate's petition does not contain the signatures and residential addresses of twenty-five (25) or more registered voters eligible to vote to fill the office, the candidate's name shall not be printed on any official ballot for the election.

(d) Offices in which petitions are to be filed shall be open until four o'clock (4:00 p.m.) prevailing time on the final day of any qualifying period.

(e) The name of any candidate nominated by any political party by any method other than a primary election, for any office to be filled in a regular August election for which a March or May primary has been called under § 2-13-203 shall be certified by the party executive committee to the county election commission or county administrator of elections by the qualifying deadline for the respective primary as provided for elsewhere in this section. If no primary is held, party nominees shall be certified no later than twelve o'clock (12:00) noon, prevailing time, on the first Thursday in April.

(f) (1) It is unlawful for any person to qualify as a candidate in a primary election with more than one (1) political party in which such person seeks the same office.

(2) It is unlawful for any person to qualify as an independent candidate and as a primary candidate for the same office in the same year.

(3) No person defeated in a primary election or party caucus shall qualify as an independent for the general election.

(4) No candidate in a party primary election or party caucus may appear on the ballot in a general election as the nominee of a different political party or as an independent.

(5) No candidate, whether independent or represented by a political party, may be permitted to submit and have accepted by any election commission, more than one (1) qualifying petition, or otherwise qualify and be nominated, or have such candidate's name anywhere appear on any ballot for any election or primary, wherein such candidate is attempting to be qualified for and nominated or elected to more than one (1) state office as described in either § 2-13-202(1) or (2) or in article VI of the Constitution of Tennessee or more than one (1) constitutional county office described in article VII, § 1 of the Constitution of Tennessee or any other county-wide office, voted on by voters during any primary or general election.

(6) It is unlawful for a person to qualify as a candidate for any election if such person has failed to file any required report for which a civil penalty has been imposed under chapter 10 of this title.

(g) (1) If a candidate in a primary election or nonpartisan general election, after the qualifying deadline:

(A) Dies;

(B) Withdraws because of military call up;

(C) Withdraws because of physical or mental disability, such physical or mental disability being properly documented by competent medical authority;

(D) Withdraws because such candidate is forced to change residence by the candidate's employer for a job-related reason;

(E) Is declared ineligible or disqualified by a court or disqualified by the political party executive committee under § 2-5-204; or

(F) Is declared disqualified by the peace officer standards and training (POST) commission pursuant to § 8-8-102(e);

leaving no candidates for nomination or office, additional candidates may qualify for the election or that nomination by filing their petitions as provided by law no later than twelve o'clock (12:00) noon, prevailing time on the fortieth day before the election. If any of these events occur within ten (10) days of the fortieth day, the qualifying deadline shall be twelve o'clock (12:00) noon, prevailing time on the tenth day following the death or withdrawal.

(2) Candidates may withdraw for reasons other than those listed in subdivision (g)(1); however, no additional candidates may qualify.

(h) (1) This subsection (h) shall be known and may be cited as the "Anti-Skullduggery Act of 1991."

(2) Notwithstanding any provision of this section to the contrary, additional candidates may qualify for an office by qualifying as provided by law no later than twelve o'clock (12:00) noon, prevailing time, on the seventh day after the original withdrawal deadline, if an incumbent of such office is a candidate for a primary or a nonpartisan general election and if such incumbent dies or properly withdraws on the last day for qualifying or prior to twelve o'clock (12:00) noon, prevailing time, on the seventh day after the qualifying deadline.

(3) If an incumbent withdraws during the period specified in subdivision (h)(2), the provisions of this subsection (h) shall operate to:

(A) Extend the period to qualify for the primary election of each political party holding a primary for that office;

(B) Extend the period during which a political party that would have been authorized by law to nominate a candidate for the office by a means other than primary election, but did not do so prior to the withdrawal of the incumbent; and

(C) Extend the period a person may qualify for a nonpartisan general election.

(4) Any request to withdraw by such additional candidates shall be filed no later than twelve o'clock (12:00) noon, prevailing time, on the fourth day after the new qualifying deadline.



§ 2-5-102 - Nominating petitions -- Form -- Requirements.

(a) Nominating petitions shall be in substantially the following form:

Click here to view form

(b) (1) All nominating petitions required for nomination and election to all congressional, state, county, municipal and political party executive committee offices shall be furnished only by the county election commission office. At the time of issuance of the nominating petitions, the administrator of elections, deputy or a county election commissioner shall type or handwrite in ink at the top of the cover page and each succeeding page of the form the name of the candidate, the office sought by the candidate, including any division, part, district or other identifying number for the office sought, and shall sign and date the form. Additional pages to be attached to a nominating petition may be obtained at a later date; provided, that each additional page must also have the name of the candidate, the office being sought and any identifying number for the office typed or handwritten at the top by the administrator, deputy or election commissioner along with the candidate's signature and the date.

(2) Nominating petitions for offices listed in § 2-13-202 may also be obtained from the office of the coordinator of elections. An employee of the coordinator's office has the same responsibilities as the administrator, deputy and election commissioners in subdivision (b)(1).

(3) The items to be completed under subdivisions (b)(1) and (2) may not be altered, and a petition on which any of these items has been altered may not be accepted in the office in which it is required to be filed in this state. Neither shall any original nominating petition be accepted on which any of the items required to be completed under subdivisions (b)(1) and (2) have been photocopied.

(4) If a county election commission finds it necessary to photocopy the nominating petition, the county election commission shall indicate in the upper right hand corner of each page that the document was photocopied by the county election commission prior to distributing the form to a candidate. Such information shall be typed, stamped or otherwise permanently affixed to the form.

(5) Nominating petitions shall not be issued by any administrator, deputy, county election commissioner or employee of the coordinator's office more than ninety (90) days before the qualifying deadline for the office for which the petition is issued. In any year where reapportionment must occur, the coordinator of elections shall determine the earliest date on which petitions may be issued.



§ 2-5-103 - Candidates for statewide elections.

(a) Each independent or primary candidate for an office elected by the voters of the entire state shall file the candidate's original nominating petition in the office of the state election commission and a certified duplicate with the coordinator of elections and with the chair of the party's state executive committee in the case of primary candidates.

(b) The chair of the state election commission shall, no later than twelve (12:00) noon prevailing time on the first Thursday after the deadlines set in § 2-5-101, certify to the chairs of the county election commissions the names of all candidates who have qualified under this section to have their names on the ballots for general or primary elections.



§ 2-5-104 - Candidates for other than statewide elections.

(a) Each independent or primary candidate, other than those filing under § 2-5-103, and those filing under subsection (b) or subsection (c), shall file the candidate's original nominating petition with the chair or the administrator of elections of the county election commission in the county in which the candidate is a resident and shall file certified duplicates of the nominating petition with the chairs or administrators of the county election commissions in all counties wholly or partially within the area served by the office which the candidate seeks.

(b) (1) Each independent or primary candidate for the office of representative to the United States congress shall file the candidate's nominating petitions as a candidate for an office elected by the voters of the entire state would file the candidate's nominating petitions under the provisions of § 2-5-103.

(2) However, any independent and primary candidate for the office of representative to the United States congress from a district located entirely in one (1) county shall file the candidate's nominating petitions under the provisions of this section.

(c) Each candidate for municipal office shall file the candidate's original nominating petition with the county election commission where the municipality is located. If the municipality is located in more than one (1) county, the candidate shall file the nominating petition with the county election commission of the county responsible for holding the election pursuant to § 6-53-101.



§ 2-5-105 - Certification of political party nominees.

Political party nominees are qualified by certification of their names as nominees under chapter 8 of this title or §§ 2-13-101 -- 2-13-205.



§ 2-5-106 - Certification of attorney on nominating petition.

(a) Any person seeking election to any office that is required by law to be held by an attorney shall certify on the person's nominating petition for such office that such person is licensed to practice law in this state, and shall place on such petition the person's supreme court registration number.

(b) Any person failing to comply with this section shall be disqualified from having the person's name placed on the election ballot for such office.



§ 2-5-151 - Petitions for recall, referendum or initiative.

(a) Any governmental entity having a charter provision for a petition for recall, referendum or initiative or any person acting pursuant to such charter provision shall meet the requirements of this section.

(b) Before a petition may be circulated, at least one (1) registered voter of the city or county shall file with the county election commission:

(1) The proper form of the petition; and

(2) The text of the question posed in the petition.

(c) The county election commission shall certify whether the petition is in proper form within thirty (30) days after the filing of the documentation required by subsection (b). The individual or individuals filing the petition shall have fifteen (15) days to cure any defects in the documentation required by subsection (b) by filing revised documentation in proper form with the county election commission. The county election commission shall determine within fifteen (15) days whether or not the revised documentation shall be certified for final approval.

(d) Petitions shall be signed by at least fifteen percent (15%) of those registered to vote in the municipality or county. The disqualification of one (1) or more signatures shall not render a petition invalid, but shall disqualify such signatures from being counted towards the statutory minimum number of signatures required in this section.

(e) Upon filing, each completed petition shall contain the following:

(1) The full text of the question attached to each petition;

(2) The genuine signature and address of registered voters only, pursuant to the requirements of § 2-1-107;

(3) The printed name of each signatory; and

(4) The date of signature.

(f) (1) Completed petitions shall be filed with the county election commission within seventy-five (75) days after final certification by the county election commission as required by subsection (c).

(2) In addition, a petition for recall, referendum or initiative shall be filed at least ninety (90) days before a general municipal or county election may be held on the question contained in such petition. The question contained in a petition filed less than ninety (90) days before an upcoming general municipal or county election will be placed on the ballot of the following general municipal or county election.

(g) Any person may request either in person or in writing that the county election commission remove such person's name from a petition. Such request must be made within eight (8) days of filing of the completed petition and before final certification by the county election commission of the petition.

(h) The county election commission shall certify whether or not the completed petition meets all applicable requirements within thirty (30) days of filing of the completed petition.

(i) Upon certification by the county election commission pursuant to subsection (h), the election commission shall publish the question contained in the petition pursuant to § 2-12-111.

(j) This section shall control notwithstanding any statutory provision or charter provision of a municipality or county to the contrary; provided, that any contrary charter provision of a municipality or county which is enacted after July 1, 1997, shall control with respect only to the requirements set forth in subsection (d) relating to the statutory minimum number of signatures required in a petition, and to the provisions of subdivision (f)(1) relating to the seventy-five-day deadline for filing of a petition after final certification by the county election commission.

(k) This section shall control any petition with signatures filed with the county election commission on or after June 25, 1997.

(l) Notwithstanding any other law to the contrary, this section shall not apply to any county having a metropolitan form of government and a population greater than one hundred thousand (100,000), according to the 2000 federal census or any subsequent federal census.






Part 2 - Ballots and Supplies

§ 2-5-201 - Printing of ballots.

All ballots used in elections shall be printed and made as provided in this chapter except to the extent that other sections of this title expressly provide otherwise.



§ 2-5-202 - Separate general and primary election ballots.

Each county election commission shall have printed separate general and primary election ballots on which shall be only the names of candidates who have qualified and who are to be voted on at the polling place in which the ballots are to be used.



§ 2-5-203 - Independent candidates.

Candidates who are not to be placed on ballots as nominees of a political party shall be known as "independent candidates."



§ 2-5-204 - Placing of names on ballots -- Withdrawal or disqualification of candidate -- Death of candidate.

(a) Each qualified candidate's name shall be placed on the ballot as it appears on the candidate's nominating petitions unless the candidate dies before the ballots are printed, or unless the candidate requests in writing that the candidate's name not appear on the ballot and files the request with each of the officers with whom the candidate filed nominating petitions or to whom the candidate's nomination was certified as a political party nominee, or unless the executive committee with which a primary candidate filed the original petition determines that the candidate is not qualified under § 2-13-104.

(b) (1) A candidate's request to withdraw shall be filed no later than twelve o'clock (12:00) noon prevailing time on the seventh day after the qualifying deadline for the election. A candidate who qualifies pursuant to § 2-5-101(g)(1) or who is nominated pursuant to § 2-13-204(c) must file any request to withdraw no later than twelve o'clock (12:00) noon prevailing time on the third day after the qualifying deadline.

(2) An executive committee's determination shall be filed with the chair or administrator of elections of each county election commission on whose ballots the candidate's name would otherwise appear no later than twelve o'clock (12:00) noon prevailing time on the seventh day after the qualifying deadline for the election.

(c) If no less than four (4) members of the county election commission vote in the affirmative that a candidate's name on the ballot would be confusing or misleading, the county election commission may require further identifying information or may omit any confusing or misleading portion of the name. In an election where the candidate's name will appear on the ballot in more than one (1) county, this authority shall rest with the state election commission.

(d) No titles may be printed with the candidate's name.

(e) If a candidate dies within forty (40) days before the election, the decedent's name shall remain on the ballot. If the deceased candidate receives the necessary votes to otherwise be elected, then a vacancy shall exist. The vacancy shall be filled as otherwise provided for by law.



§ 2-5-205 - Presidential preference primary -- Printing of names on ballot -- Withdrawal of name.

(a) The names of candidates for president of the United States shall be printed on the ballot for the presidential preference primary only if they are:

(1) The names of persons whom the secretary of state, in the secretary of state's sole discretion, has determined are generally advocated or recognized as candidates in national news media throughout the United States. The secretary of state shall submit the names to the state election commission no later than the first Tuesday in December of the year before the year in which the election will be held. If a candidate who has been certified by the secretary of state wishes to be a candidate in the presidential primary of a party other than that for which the secretary of state certified the candidate, the candidate shall signify the candidate's political party preference to the state election commission no later than twelve o'clock (12:00) noon, prevailing time, on the date established in subsection (b), and the candidate's name shall be certified only for the ballot of the candidate's chosen party, as the case may be.

(2) The names of persons for whom nominating petitions, signed by at least two thousand five hundred (2,500) registered voters of the party whose nomination is sought and by the candidate, are filed not later than twelve o'clock (12:00) noon, prevailing time, on the first Tuesday in December of the year before the year in which the election will be held. The nominating petitions shall be filed with the state election commission and certified duplicates with the coordinator of elections and with the chair of the candidate's party's state executive committee. No candidate may enter the presidential primary of more than one (1) statewide political party.

(b) The secretary of state shall advise each of the prospective candidates by the most expeditious means available that, unless a candidate withdraws the candidate's name by twelve o'clock (12:00) noon, prevailing time, on the second Tuesday in December of the year before the year in which the election will be held, the candidate's name will appear on the ballot of the candidate's party in the presidential preference primary. If such a person executes and files with the state election commission an affidavit stating without qualification that the candidate is not and does not intend to become a candidate for president in the forthcoming presidential election, the candidate's name shall not be on the ballot.

(c) The secretary of state shall certify to the county election commissions on the third Thursday in December the names which this section requires to be on the ballot for each political party.



§ 2-5-206 - Forms of ballots on voting machines.

(a) Voting machine ballot labels and names of candidates shall be printed in black ink with office titles printed in black or red ink on clear material of such size as will fit the ballot frame and in as plain, clear type as the space will reasonably permit.

(b) All voting machine ballots shall be arranged as follows:

(1) In primary elections, the title of the offices shall be placed vertically on the left or right side of the ballot, and there shall be a vertical column for each political party, and the names of the candidates shall be placed opposite the title of the office for which they are to be selected, in alphabetical order according to the initials of their surname, beginning with the first initial. Each column shall be designated by the name of the political party for that column;

(2) In general elections, the title of the offices shall be placed vertically on the left or the right side of the ballot, and there shall be a vertical column for each political party. Any candidate whose name is to be placed on the ballot by virtue of party nomination shall be listed in the political column of such candidate's party, opposite the title of the office the candidate seeks. One (1) vertical column for independent candidates shall be placed on the ballot and shall appear immediately after the political party columns. The independent candidates shall be listed in alphabetical order according to the initials of their surnames, beginning with the first initial. The independent candidate's name shall be listed opposite the title of the office the candidate seeks. This ballot format shall apply to all voting machine ballots, except in counties using Automatic Voting Machine, Inc. type machines, C.E.S., Votomatic or comparable punch card voting systems, or Shouptronic or other comparable direct recording electronic voting systems. Any county using Automatic Voting Machine, Inc. type machines shall arrange its machine ballots in the following manner, to wit: the title of offices shall be placed in vertical columns and the names of the candidates shall be placed in horizontal columns with each political party having its own columns and the independents being placed in a single column or columns after the political party columns; with such candidates' names being listed alphabetically according to the initials of their surname, beginning with the first initial. The ballot format for C.E.S., Inc., Votomatic, or other comparable punch card systems shall be governed by the rules set out by the coordinator of elections and the state election commission under § 2-9-110. The ballot format for Shouptronic or other comparable direct recording electronic voting systems shall be governed by the rules set out by the coordinator of elections and the state election commission under § 2-9-110. Such rules shall be approved by not less than four (4) members of the state election commission;

(3) If the arrangement as set out in subdivisions (b)(1) and (2) will not fit on the voting machine ballot, the county election commission may arrange the ballot so that the voting machine will accommodate the entire ballot including, without limitation, the arrangement of material in vertical columns with the office appearing first and the candidates for such office listed vertically beneath the office, with political party nominees indicated by (D) or (R) and independent candidates by (I); and

(4) Any county using a punch card format system which places an identifying number on the punch card ballot shall place the corresponding number by each position or name displayed on the ballot pages.

(c) The county election commission of each county shall prepare a sample ballot of all candidates and mail this sample ballot to the coordinator of elections for approval. No ballot shall be printed or funds expended therefor by any county until such approval has been granted. The coordinator of elections must give approval or disapproval within ten (10) days of the receipt of the sample ballot.

(d) If the coordinator of elections or the state election commission fails to correct promptly any alleged defect in any ballot, whether for voting machine, paper ballot, or otherwise, a candidate, the candidate's representative, or other party deemed to have standing may apply to the chancery court in the county wherein the allegedly defective ballot may be used, for any appropriate relief under this code or the rules of civil procedure.

(e) (1) Should there be so many candidates or questions, or both, to be voted upon in any election, as to exceed the capacity of a voting machine, paper ballots shall be provided for each polling place, to hold the entire ballot. Where paper ballots are required to list the entire ballot, the names of all candidates for any one (1) particular office shall be printed on the same paper ballot.

(2) Notwithstanding subdivision (e)(1), in any county where a voting machine will not accommodate the entire ballot, the coordinator of elections may, with the approval of the county election commission, permit the placement of part of the ballot on paper ballots. In considering the priority in which parts of the ballot should be placed on paper ballots, the coordinator shall first permit the placement of the candidates for the court of appeals and the court of criminal appeals on paper ballots. Next, the coordinator shall permit the placement of the unopposed candidates for countywide positions on paper ballots; provided, that no candidate who is unopposed in a primary election shall be placed on paper ballots. In any county having a population of not less than one hundred forty-three thousand nine hundred (143,900) nor more than one hundred forty-four thousand (144,000) according to the 1980 federal census or any subsequent federal census, the coordinator shall permit the placement of candidates in nonpartisan elections for county commission on paper ballots.

(f) The machine shall be so adjusted that when one (1) or more voting pointers equaling the total number of persons to be elected to an office shall have been operated, all other voting pointers connected with that office shall be locked. The machines shall be so adjusted that no voter may vote in more than one (1) party's primary election.



§ 2-5-207 - Form of paper ballots.

(a) The state election commission shall establish a uniform maximum and minimum width for all paper ballots. Paper ballots shall be of such length and width as the county election commission deems necessary to contain the offices, names of the candidates, and questions required to be printed, with a stub containing a number.

(b) On the front or back of paper ballots shall be conspicuously printed the words, "Official Ballot for (General) (___________________ Party Primary) Election," followed by the designation of the polling place for which the ballot is prepared, the date of the election, and the names of the members of the county election commission holding the election. The size of the print may not be less than ten (10) point.

(c) All paper ballots for use in a polling place shall be fastened together in convenient numbers in books so that each ballot may be detached and removed separately. Each stub shall be attached to the ballot so that when the ballot is folded, the stub can be detached without injury to the ballot and without exposing its contents. Each stub shall be serially numbered by the printer and no two (2) ballots for use in a single precinct may have the same number. The commission shall keep a record of the numbers of the ballots supplied to each polling place.

(d) (1) On paper ballots, the titles of the offices shall be printed vertically on the left side of the ballot. There shall be a sufficient number of columns to list all political party nominees, independents and uncontested races, each political party and the independents having a column of its own. Any candidate whose name is to be placed on the ballot by virtue of party nomination shall be listed in the political column of the candidate's party, opposite the title of the office the candidate seeks. The independent candidate's name shall also be placed opposite the title of the office such candidate seeks. One (1) column will be left blank for each race, for the purpose of write-in candidates.

(2) Whenever primary elections are being held to select nominees, the names of the candidates shall be listed in alphabetical order, according to the initials of their surname, beginning with the first initial, in the column of their respective political party.

(e) The county election commission of each county shall prepare a sample ballot of all candidates listed in § 2-13-202 and shall mail this sample ballot to the coordinator of elections for approval. No ballot shall be printed or funds expended therefor by any county until such approval has been granted.

(f) The coordinator of elections shall determine distinguishable colors to be used in the printing of the ballot envelopes for early voting and absentee voting. Both envelopes shall include a place for the voter's precinct and district number and a statement for the administrator of elections to sign stating that the voter's signature has been verified and appears to be valid. The absentee voting ballot envelope need not contain a certificate for an attesting official.



§ 2-5-208 - Arrangement of material on ballots.

(a) The requirements of this section apply to all ballots.

(b) Immediately following the title of each office shall be printed the words "Vote for one (1)," "Vote for two (2)," according to the number to be elected.

(c) (1) The order of the titles of the offices to be filled or for which nominees are to be chosen shall be substantially as follows:

(A) Presidential and vice presidential electors;

(B) Governor;

(C) United States senate;

(D) United States house of representatives;

(E) Tennessee senate;

(F) Tennessee house of representatives;

(G) Supreme court judge;

(H) Court of appeals judge;

(I) Court of criminal appeals judge;

(J) Circuit court judge;

(K) Chancellor;

(L) Criminal court judge;

(M) District attorney general;

(N) Public defender;

(O) County mayors, including popularly elected mayors of metropolitan county governments;

(P) County legislative offices, including members of the county legislative bodies;

(Q) Assessor of property;

(R) County trustee;

(S) General sessions judge;

(T) Juvenile court judge;

(U) Sheriff;

(V) Clerks of courts;

(W) County clerk;

(X) Register;

(Y) Elective county department offices, including road superintendents or commissioners, school boards and purchasing agents;

(Z) Municipal executive offices;

(AA) Municipal legislative offices;

(BB) Municipal judicial offices; and

(CC) Offices which do not fall into any classification listed in this subdivision (c)(1).

(2) If several offices to be filled are within a single classification, they shall be arranged in alphabetical order.

(3) If any judicial offices listed in subdivision (c)(1) are to be placed on the ballot as a yes/no retention question, the question shall be placed at the end of the ballot.

(d) (1) Notwithstanding any other provision of this chapter or this title, on general election ballots, the name of each political party having nominees on the ballot shall be listed in the following order: majority party, minority party, and recognized minor party, if any. The names of the political party candidates shall be alphabetically listed underneath the appropriate column for the candidate's party. A column for independent candidates shall follow the recognized minor party, or if there is not a recognized minor party on the ballot, shall follow the minority party, with the listing of the candidates' names alphabetically underneath.

(2) On nonpartisan general election ballots and on the political party's primary ballot, the names of all candidates for the same office shall be arranged alphabetically according to the initials of their surnames, beginning with the first initial.

(e) No number may be prefixed before or affixed after the names of candidates for any office so as to designate by number the order in which candidates' names are on the ballot for any office. The limitation set out in this subsection (e) does not prohibit the printing of numerals on the face of punch cards or ballots used with the microvote electronic voting system.

(f) (1) Whenever a question is submitted to the vote of the people, it shall be placed at the end of the ballot, followed by the words "Yes" and "No", so that the voter can vote a preference by making a cross mark (X) opposite the proper word. If a retention judicial question is on the ballot as provided for in subdivision (c)(3), this question shall be placed after the retention judicial question; provided, that whenever the question of a state constitutional amendment is submitted to the vote of the people pursuant to article XI, § 3, paragraph 1 of the Tennessee Constitution, it shall be printed upon the ballot directly after the list of candidates for governor followed by the words "Yes" and "No", so that the voter can vote a preference by making a cross mark (X) opposite the proper word. Any question submitted to the people shall be worded in such a manner that a "yes" vote would indicate support for the measure and a "no" vote would indicate opposition.

(2) If the full statement of a question is more than three hundred (300) words in length, the question shall be preceded by a brief summary of the proposal written in a clear and coherent manner using words with common everyday meanings. Such summary shall not exceed two hundred (200) words in length. The summary shall be written by the attorney general and reporter for questions submitted to the voters of the entire state or of more than one (1) county or by the county attorney of the county in which the question is to be voted upon for questions to be submitted to the voters of one (1) county or any part of a county. The summary for questions submitted to the voters of a municipality shall be written by the city attorney of the municipality in which the question is to be voted upon.

(g) The ballot for each political party's presidential preference primary shall be headed "Candidates of the Party for President of the United States." Beneath the heading shall be "I declare my preference for candidate for the office of President of the United States to be:" followed by the names of the candidates.

(h) The names of presidential candidates shall be arranged according to political parties, and followed by the words, (giving the name) for president and (giving the name) for vice president. Names of electors need not appear on the ballot.

(i) When there are so many candidates for an office that their names will not all fit either horizontally or vertically on the ballot with the name of the office, the names shall be listed in alphabetical rotation from left to right in each necessary row in the following manner: Click here to view image.

(j) Each state primary board shall prescribe a color for its party's primary ballots which shall be uniform throughout the state and different from every other party's.

(k) At the time of qualification for judge of the supreme court, the candidate shall state on the qualifying petition the grand division in which the candidate resides and the particular seat on the supreme court for which the candidate seeks election. The county election commission shall cause the names of the candidates to be arranged on the ballot so as to denote the grand division of the state for which they are seeking to be elected or whether they are candidates from the state at large by prefixing to the names of the candidates the words "eastern," "western" or "middle" division or "the state at large."

(l) On ballots in a referendum election held by a local government, any question submitted to the vote of the people shall be printed followed by the words "Yes" and "No", so that the voter can vote a preference by making a cross mark (X) opposite the proper word. Any question submitted to the people shall be worded in such a manner that a "yes" vote would indicate support for the measure and a "no" vote would indicate opposition.



§ 2-5-209 - Number of paper ballots for each precinct -- Number reserved for emergency use -- Use of ballot-on-demand technology.

(a) The coordinator of elections shall determine the minimum number of paper ballots furnished to each precinct on election day and the number of paper ballots to be held in reserve by the county election commission for emergency use.

(b) Any county election commission desiring to use ballot-on-demand technology must have approval by the coordinator of elections sixty (60) days before any election.

(1) The coordinator of elections and the state election commission must provide an approved list of available ballot-on-demand technology vendors from which the county election commission must select for use.

(2) Prior to the county election commission voting to utilize ballot-on-demand technology, the county election commission must hold a public meeting with an opportunity for public comment.

(3) During the public meeting held pursuant to subdivision (b)(2), the county election commission must provide election officials and members of the public who are present an opportunity to have demonstrated to them the ballot-on-demand technology machines and the opportunity to experiment with the ballot-on-demand technology machines being considered for use in the county.



§ 2-5-210 - Instruction cards.

The coordinator of elections shall provide the county election commission with instruction cards for each polling place in large, clear type. The instruction cards shall contain full instructions for the guidance of voters in obtaining ballots or admission to voting machines, in casting their votes, in obtaining assistance, and in obtaining new ballots in place of those accidentally spoiled or in moving from an inoperative machine to a functioning one.



§ 2-5-211 - Sample ballots.

(a) The county election commission shall provide two (2) sample ballots for each polling place, arranged in the manner of the paper ballots for the polling place where voting machines are not used, but arranged in the form of a diagram showing the part of the face of the voting machine in use at that election where voting machines are used. Sample ballots may be either full or reduced size and shall contain suitable illustrated instructions for voting; provided, that in any county in which the votomatic punch card system is used, the county election commission may use copies of the guide page ballot as sample ballots.

(b) At least five (5) days before the beginning of an early voting period and at least five (5) days before an election, the county election commission shall:

(1) Publish a sample ballot in a newspaper of general circulation. Where voting machines are used, the sample ballot shall be the machine sample ballot. The sample ballot shall contain the names of all candidates and all offices and a statement of all questions on which voters may vote. A sample ballot does not have to be published in a newspaper of general circulation if a sample ballot that complies with this section has been mailed at least five (5) days prior to the beginning of the early voting period to every active registered voter. If more than one (1) registered voter is at the same address, then only one (1) sample ballot may be sent to that address; and

(2) Post a sample ballot on a web site maintained by the county election commission or, if the county election commission does not have or maintain a web site, on the web site maintained by the secretary of state. The sample ballot shall contain the names of all candidates and all offices and a statement of all questions on which voters may vote.



§ 2-5-213 - Instruction facilities for voters.

The county election commission shall, where voting machines are used, provide adequate facilities for the instruction of voters prior to each election. The commission shall have in one (1) or more convenient public places a voting machine with samples of ballot labels affixed for the purpose of instructing voters in the operation of the machine. The samples of ballot labels may not contain the names of or names similar to those of candidates in the election.



§ 2-5-214 - Ballot boxes.

(a) The county election commission shall furnish for each polling place and for absentee voting at the commission office, locks and standard ballot boxes made of metal or such other material deemed as safe, durable, and secure by the coordinator of elections and the state election commission.

(b) The coordinator of elections shall prescribe the dimensions for such boxes, making allowance for the differences in numbers of voters using paper ballots at the various polling places.

(c) The county election commission shall prescribe and provide the type of lock and seals to be used.



§ 2-5-215 - Bound duplicate registration records.

The county election commission shall provide for each polling place at all elections the bound duplicate registration records of all persons registered at the polling place.



§ 2-5-216 - Supplies for each polling place.

(a) The county election commission shall provide for each polling place:

(1) Duplicate poll list forms on which to list the names of voters made so that writing on one (1) sheet makes an exact copy on the second sheet, and duplicate poll books;

(2) The application for ballot forms shall contain a certification by the applicant that the applicant is a registered and qualified voter in the precinct in which the applicant is offering to vote and requests a ballot to vote in the election. The application shall contain a space for the initials of the precinct registrar approving the application and for ballot numbers and shall contain a printed application number. If a primary election is being held, the application shall include a place for the voter to indicate the voter's party;

(3) Duplicate tally sheets which shall include the name of each candidate and question to be voted on at the polling place in the order in which they appear on the ballot and blanks for the names of write-in candidates. There shall be a space with each name or question for recording votes by paper ballot and, where voting machines are used, by voting machine and the total vote; and

(4) Duplicate record sheets for counting paper ballots.

(b) If a county is using a computerized voter registration system which has been approved by the coordinator of elections and the state election commission, and if the county legislative body approves by resolution the use of a computer printout instead of the duplicate registration records, the county election commission shall provide for each polling place the following:

(1) (A) A printout containing the names and addresses of all eligible voters at the polling place and a space for the signature of each voter;

(B) Notwithstanding the provisions of subdivision (b)(1)(A), in any county having a population of not less than seventy-seven thousand nine hundred (77,900) nor more than seventy-eight thousand (78,000) according to the 1990 federal census or any subsequent federal census in which a computerized voter registration system which has been approved by the coordinator of elections and the state election commission is in use, the county election commission shall provide for each polling place a printout containing the names and addresses of all eligible voters at the polling place and a space for the signature of each voter. This use of the computerized printout at each polling place instead of both the printout and the duplicate registration records requires an authorizing resolution approved by the county legislative body by a two-thirds (2/3) vote;

(2) The application for ballot forms containing the certification required in subdivision (a)(2); provided, that ballot applications need not be provided in any county which uses Votomatic or a comparable punch card voting system;

(3) Duplicate tally sheets containing the information required in subdivision (a)(3); and

(4) Duplicate record sheets for counting paper ballots.



§ 2-5-217 - Ballot boxes paid for by state.

All ballot boxes shall be paid for by the state.



§ 2-5-218 - Ballot supplies for persons with visual impairments.

(a) All nominating petitions, instruction cards, application for ballot forms, and the rules and regulations regarding qualifying for public office may be made available in large print, and in recorded form for citizens of Tennessee with visual impairments. The above named documents and recordings must be available only at the main county election commission office.

(b) The state's share of the funding for the implementation of this section shall be derived from state taxes currently being shared with local governments.



§ 2-5-219 - Candidates nominated by write-in votes -- Withdrawal of name.

(a) Notwithstanding any other general law, or special act, or municipal charter to the contrary, no write-in candidate in a primary election for a position as a county or municipal official shall have such candidate's name placed upon the ballot in the election for such position unless such candidate received not less than twenty-five (25) votes.

(b) If a candidate is nominated as prescribed in subsection (a) by write-in votes, such a nominated candidate may withdraw from the nomination by filing a letter of withdrawal with the county election commission not later than ten (10) days after the primary election wherein such candidate was nominated.









Chapter 6 - Absentee Voting

Part 1 - Purpose and Early Voting

§ 2-6-101 - Purpose of chapter and part -- Construction.

(a) The purpose of this chapter is to provide a means for qualified voters to cast their votes when they would otherwise be unable to vote.

(b) The purpose of this part is to establish an early voting period when eligible registered voters may vote before an election at the county election commission office or another polling place appropriately designated by the county election commission.

(c) To prevent fraud in an election, strict compliance with the provisions of this chapter is required.



§ 2-6-102 - Early voting applications -- Ballots -- Time for voting.

(a) (1) A voter who desires to vote early shall go to the county election commission office or another polling place appropriately designated by the county election commission within the posted hours not more than twenty (20) days nor less than five (5) days before the day of the election. A voter desiring to vote in the early voting period shall sign an application for a ballot.

(2) The state coordinator shall supply or approve the form of the application for a ballot.

(b) (1) Except as provided in subdivision (b)(2), in the case of a municipal election not held in conjunction with any primary election, the regular August or November general elections, or any special primary or special general election for state or federal offices, if there is no opposition, including any write-in candidate that has filed the appropriate notice pursuant to § 2-7-133(i), for any of the offices involved, there shall not be an early voting period.

(2) Subdivision (b)(1) shall not apply to municipal elections held in the largest municipality located in a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census.

(c) Notwithstanding subdivision (a)(1), when a presidential preference primary is held or an election is held at the same time as a presidential preference primary, a voter who desires to vote early for such elections shall go to the county election commission office within the posted hours not more than twenty (20) days nor less than seven (7) days before the day of the election.



§ 2-6-103 - County election commission office hours.

(a) (1) The county election commission office or another polling place appropriately designated by the county election commission shall be open a minimum of three (3) consecutive hours each weekday including Saturdays between the hours of eight o'clock a.m. (8:00 a.m.) and six o'clock p.m. (6:00 p.m.) prevailing time during the period provided to apply to vote early. For a municipality with a population of less than five thousand (5,000), according to the 1990 federal census or any subsequent federal census, the municipal governing body may determine the Saturday schedule of early voting for municipal elections.

(2) If the proper notice under subsection (c) is made, a county election commission may close its office on a state holiday during the period established for early voting.

(b) (1) On at least three (3) days during the early voting period for those offices listed in § 2-13-202, or for any state or federal election, the county election commission office shall remain open between four-thirty p.m. (4:30 p.m.) and seven o'clock p.m. (7:00 p.m.), and on at least one (1) Saturday during the same period the office shall be open from eight o'clock a.m. (8:00 a.m.) to four o'clock p.m. (4:00 p.m.). The county election commission shall determine the appropriate dates for both late and regular hours at the commission office. This subsection (b) shall apply only to those counties with a population in excess of one hundred fifty thousand (150,000), according to the 1970 census.

(2) In counties affected by this subsection (b), this subsection (b) shall also apply to municipal elections for the principal municipality of the county. For such municipal elections, the municipal governing body and the county election commission shall jointly determine the appropriate dates for additional hours. The municipality shall be responsible for the costs of such additional hours.

(c) Notice of the office hours shall be given by the county election commission not less than twenty-five (25) days prior to the day of election by publication in a newspaper of general circulation.



§ 2-6-104 - Voting machines for early voting.

(a) A county election commission may use voting machines for early voting. The county election commission shall choose one (1) of the following options for its method of early voting:

(1) Place all races on a machine ballot;

(2) Place some of the races on a machine ballot and part of the races on a paper ballot; or

(3) Place all races on a paper ballot.

(b) (1) No single mechanical lever machine may have more than nine hundred ninety-nine (999) voters using a single machine during the early voting period.

(2) No single direct recording electronic (DRE) voting system may have more than nine thousand nine hundred ninety-nine (9,999) voters using a single machine during the early voting period.

(c) The county election commission shall secure each voting machine used in early voting to prohibit tampering and shall also provide maximum security that allows no other person, except for persons designated by the election commission or the administrator of elections, to have access to the room or facility in which the voting machines, ballots and other election supplies are stored.

(d) The coordinator of elections shall, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, promulgate rules and regulations for use of voting machines for early voting. These rules and regulations shall include appropriate provisions for the security of the machines.



§ 2-6-105 - Voter assistance -- Attestation.

Persons voting early are entitled to the same assistance in voting they would be entitled to if they appeared to vote on election day. The procedures under § 2-7-116 govern how assistance should be given.



§ 2-6-106 - Voter unable to write signature or make mark.

If an applicant or voter is so disabled that the applicant or voter cannot write a signature or make a mark where required, the action of the person who offers assistance shall be witnessed by one (1) additional person. Both the person giving assistance and the witness shall sign their names and provide their addresses.



§ 2-6-107 - Application and supplies limited.

The election commission shall furnish only one (1) application for early voting or one (1) set of early voting supplies to any voter unless the voter notifies the commission that the voter has spoiled the application or notifies the commission that the voter has not received the application or voting supplies. If so, the commission shall supply the voter with a subsequent application or supplies. The commission shall note on the records that a subsequent application or supplies have been sent.



§ 2-6-108 - Attesting officials.

In each county, the county election commissioners of the minority party may appoint one (1) early voting deputy who shall receive as compensation for each day spent in such service the same pay as an election official in the county for which such person is appointed.



§ 2-6-109 - Verification of signature -- Voting -- Affidavits -- Voting booths.

(a) (1) Upon completion of the application, the administrator of elections shall compare the signature of the voter with the signature on the voter's permanent registration record, or other evidence of identification if computerized duplicate registration records are used, and shall endorse on the application that the two (2) signatures are, or are not, the same. The administrator shall make a determination whether the voter's address is different from the address on the voter's permanent registration record or if the registration is in inactive status. If the voter has changed residence, or the voter's registration is inactive, the administrator shall follow the procedures for voting pursuant to § 2-7-140. Upon determination that the voter is entitled to vote early in the election, the administrator shall hand to the voter, after recording the ballot number on the voter's permanent registration record:

(A) Instructions; and

(B) One (1) early voting ballot or one (1) primary early voting ballot or both.

(2) In a computerized county, the administrator may record the ballot number on the computer-generated duplicate registration record or the voter's application to vote.

(b) The voter shall show the unmarked ballot to the early voting official, mark the ballot in secret at the place provided in the commission office, either fold the ballot or place it in a secrecy sleeve provided by the election commission in order to preserve the secrecy of the ballot, and return to the early voting official.

(c) (1) The early voting official shall direct the voter to the correct general election early voting ballot box and/or party primary early voting ballot box according to the election and precinct in which the voter voted. The voter shall deposit the ballot in the appropriate ballot box or boxes.

(2) Except in cases in which computerized duplicate registration records are used, the attesting official shall, in the presence of the voter, note on the voter's duplicate permanent registration record that the voter has voted early in the election and in every case, including those counties in which computerized duplicate registration records are used, record the voter's name on the early voting poll book for each election in which the voter voted.

(3) In those counties in which computerized duplicate registration records are used, the attesting official shall update the voter's computerized voter history by making the appropriate data entry.

(d) A county election commission may use any voting machine authorized for use under chapter 9 of this title for early voting.

(e) The county election commission must provide a place where the voter may mark the ballot in complete secrecy and privacy.



§ 2-6-110 - Early voting application -- Uniform forms.

The coordinator of elections shall adopt a uniform form for each county election commission for an application for early voting.



§ 2-6-111 - Filling out application to vote early.

The administrator of elections shall fill out the application to vote early except for the applicant's signature or mark.



§ 2-6-112 - Satellite voting location -- Option not to have early voting.

(a) Upon the request of a municipality, for elections at a time other than the regular August or regular November election, the county election commission shall establish a satellite voting location for early voting within the corporate limits of such municipality. The municipality shall be responsible for the costs of such voting location.

(b) Upon the request of a municipality that has established a satellite voting location under subsection (a), the county election commission may choose not to have early voting at the county election commission office.



§ 2-6-113 - Designation of satellite location outside boundaries of one of counties where municipality lies in two or more counties.

Notwithstanding any law to the contrary, if a municipality is located within two (2) or more counties of the state, then the county election commissions of each respective county may, by written mutual agreement of the counties, designate one (1) satellite location for early voting outside the boundaries of one (1) of the respective counties; provided, that the location for early voting is within the limits of the municipality and within five hundred feet (500') of the county boundary line.






Part 2 - Absentee Voting

§ 2-6-201 - Methods of voting absentee.

A registered voter in any of the following circumstances may vote absentee by mail in the procedures outlined in this part:

(1) Persons Outside of County. If the voter will be outside the county where the voter is registered during the early voting period and on election day during all the hours the polls are open for any reason other than the fact that the voter will be imprisoned;

(2) Students and Spouses Outside of County. If a voter is enrolled as a full-time student in an accredited college, university or similar accredited institution of learning in this state which is outside the county where the voter is registered. This provision also applies to the spouse of the student who resides with the student;

(3) (A) Permanent Absentee Voting Register. The county election commission shall establish a permanent absentee voting register for any person who is, because of sickness, hospitalization or physical disability unable to appear at either the commission office or at the person's polling place for the purpose of voting. To be eligible for placement on the register, a voter shall file a statement by the person's licensed physician with the county election commission stating, under the penalty of perjury, that in the physician's professional medical judgment, the patient (voter) is medically unable to appear at the polling place to vote and is medically unable to go to the commission office for the purpose of early voting. The voter shall file the physician's statement and the application not less than seven (7) days before the election. The administrator of elections shall attach the physician's statement to the voter's permanent registration record. Without any further request, the administrator shall send to each person placed on the permanent absentee voting register an application for an absentee ballot for each election in which the person may vote;

(B) Residents of Certain Institutions. In the case of individuals who are full-time residents of any licensed nursing home, home for the aged or similar licensed institution providing relatively permanent domiciliary care, other than a penal institution, outside the voter's county of residence, the procedure for voting shall substantially follow the provisions established in subdivision (3)(A) for voters on the permanent absentee voting register, or the voter may vote under the procedures established in subdivision (1) for voters outside of the county;

(4) Jurors. If an individual expects to be unable to appear during the early voting period or at the polling place on election day because the person is serving as a juror for a federal or state court;

(5) Persons Over 65 -- Persons Hospitalized, Ill or Disabled. (A) A person sixty-five (65) years of age or older when the person requests to vote absentee; provided, however, that between May 21, 2012, and July 1, 2017, a person sixty (60) years of age or older may vote absentee, when the person requests to vote absentee;

(B) The person is a voter with a disability as defined in § 2-3-109, and the voter's polling place is inaccessible;

(C) The person is hospitalized, ill or physically disabled, and because of such condition, the person is unable to appear at the person's polling place on election day; or

(D) The person is a caretaker of a hospitalized, ill or disabled person;

(6) Candidates for Office. Without stating any reason therefor, if the voter is a candidate for office in the election for which the voter seeks to cast an absentee ballot;

(7) Election Officials -- Election Commission Members or Employees. If the person is an election official or a member or employee of the election commission on election day;

(8) Observance of a Religious Holiday. If the voter cannot appear during the early voting period or at the polling place because of observance of a religious holiday; or

(9) Persons Possessing a Valid Commercial Driver License or Transportation Worker Identification Credential. A voter who possesses a valid commercial driver license or a valid transportation worker identification credential and who certifies that the voter:

(A) Will be working outside of the county or state where the voter is registered during the early voting period and on election day during all the hours the polls are open; and

(B) Has no specific out-of-county or out-of-state location to which mail may be sent or received during such time;

may complete an application to vote absentee by mail at the voter's county election commission office or complete an absentee by-mail application pursuant to § 2-6-202(a)(3); provided, that if applicable, such voter satisfies the requirements of § 2-2-115(b)(7). In order for the absentee application to be processed, the voter must provide a photocopy of the commercial driver license or transportation worker identification credential, the commercial driver license number on the voter's current commercial driver license, if applicable, and provide a current residential address and a mailing address to which the ballot shall be mailed. This subdivision (9) also applies to the spouse of the person who possesses the commercial driver license.



§ 2-6-202 - Voting absentee -- Applications -- Ballots.

(a) (1) A voter who desires to vote absentee shall request an absentee ballot not more than ninety (90) and not later than seven (7) days before the election;

(2) A voter who will be outside of the state on election day and during the period established for early voting may complete an application to vote absentee at the voter's county election commission office;

(3) A voter may also request from the county election commission office an application to vote absentee. A voter may make the request or submit an application to vote by mail, facsimile transmission or e-mail with an attached document that includes a scanned signature. For a voter to use a facsimile transmission, an election commission shall have a facsimile machine physically located in the election commission office. The request shall be in writing over the voter's signature. The request serves as an application for a ballot if the request contains the following information:

(A) The name of the registered voter;

(B) The address of the voter's residence;

(C) The voter's date of birth;

(D) The voter's social security number;

(E) The address to mail the ballot outside the county, except as provided in § 2-6-201(9);

(F) The election the voter wishes to participate in; and

(G) The reason the voter wishes to vote absentee.

(4) This subsection (a) does not and may not be construed to require a county election commission to purchase or obtain a facsimile machine.

(b) Upon receipt of a written request, the administrator of elections shall compare the signature of the voter with the signature on the voter's registration record in whatever form. If the signatures are the same and if the required information is provided, the administrator shall mail the voter a ballot in accordance with subsection (d). If the signatures are not the same, the administrator shall reject the application or request. If the required information is not provided, the administrator shall send the voter by mail or facsimile an application for a ballot.

(c) (1) The coordinator of elections shall either supply to a county election commission the forms for applications for ballots or approve the usage of a county's forms.

(2) The election commission shall furnish only one (1) application for absentee voting or one (1) set of absentee voting supplies to any voter unless the voter notifies the commission that the voter has spoiled the application or notifies the commission that the voter has not received the application or voting supplies. If so, the commission shall supply the voter with a subsequent application or supplies. The commission shall note on the records that a subsequent application or supplies have been sent.

(3) A person who is not an employee of an election commission commits a Class E felony if such person gives an application for an absentee ballot to any person.

(4) A person who is not an employee of an election commission commits a Class A misdemeanor if such person gives an unsolicited request for application for absentee ballot to any person.

(5) Unless otherwise required by federal law, the county election commission shall retain a spoiled application for a ballot for six (6) months.

(6) Any information regarding absentee requests and applications shall be confidential and not subject to the open records law, compiled in title 10, chapter 7, until the end of the early voting period.

(d) (1) Upon receipt of a completed application, the administrator shall verify the signature of the voter by comparing it with the signature on the voter's registration record in whatever form. The administrator shall make a determination whether the voter's address is different from the address on the voter's permanent registration record or if the registration is in inactive status. If the voter has changed residence, or the voter's registration is inactive, the administrator shall follow the procedures for voting pursuant to § 2-7-140. If the administrator determines that the voter may vote absentee, the administrator shall record the ballot number on the voter's application to vote and mail the voter the following:

(A) Instructions;

(B) One (1) absentee ballot or one (1) primary absentee ballot, or both;

(C) One (1) absentee ballot envelope for each election in which the voter will vote; and

(D) A larger envelope, unsealed, which shall bear upon its face the name and address of the county election commission to which the voter shall mail the completed materials.

(2) An administrator may not mail any of the materials with the address "general delivery."

(3) An administrator may not process an application for a ballot received after the seventh day before an election.

(e) After receiving the absentee voting supplies and completing the ballot, the voter shall sign the appropriate affidavit under penalty of perjury. The effect of the signature is to verify the information as true and correct and that the voter is eligible to vote in the election. The voter shall then mail the ballot.

(f) The election commission shall furnish only one (1) set of absentee voting supplies to any voter unless the voter notifies the commission that the voter has spoiled the supplies or notifies the commission that the voter has not received the supplies. If so, the commission shall supply the voter with a subsequent set of supplies. The commission shall note on the records that subsequent supplies have been sent. Unless otherwise required by federal law, the county election commission shall retain a spoiled ballot for six (6) months.

(g) Upon receipt by mail of the absentee ballot, the administrator shall open only the outer envelope and compare the voter's signature on the application with the voter's signature on the appropriate registration record. Upon determining that the voter is entitled to vote, the administrator shall note on the voter's absentee ballot envelope that the voter's signature has been verified. This signature verification is the final verification necessary before the counting board counts the ballots. The administrator shall also record that the voter has voted absentee in the election and in every case, including those counties in which computerized duplicate registration records are used, shall record the voter's name on the absentee poll book for each election in which the voter voted. In those counties in which computerized duplicate registration records are used, the administrator shall update the voter's computerized voter history by making the appropriate data entry. The administrator shall then immediately deposit the absentee ballot envelope in the general election absentee ballot box or in the party's primary absentee ballot box as the case may be.



§ 2-6-203 - Filling out application to vote by mail and voter's affidavit.

The voter may have anyone the voter chooses write the voter's request for an absentee ballot or for an absentee voting by mail application or write out the voter's absentee voting by mail application except for the voter's signature or mark.



§ 2-6-204 - Rejected applications and ballots.

(a) (1) If a voter fails to provide required information on an absentee voting by mail application, the administrator shall mark the application "Rejected" and return it to the voter immediately by mail with a red circle marked around the space provided for the required information. The voter may then return the same application after supplying the required information.

(2) If a voter refuses to provide required information on any absentee voting application, the administrator shall mark the application "Rejected" and write the reason for rejection on the application. Notice of rejection shall immediately be given in writing to the applicant.

(3) If the administrator determines that an applicant is ineligible to vote absentee, the administrator shall mark the application "Rejected" and write the reason for rejection on the application. Notice of rejection shall immediately be given in writing to the applicant.

(b) If upon receipt of any absentee ballot the administrator determines that the ballot is not entitled to be cast under this title, the administrator shall mark the absentee ballot envelope "Rejected," write the reason for the rejection on the envelope, and sign it. The absentee ballot envelope, unopened, shall be placed in a container of rejected absentee ballots for the election. Notice of the rejection shall immediately be given in writing to the voter.



§ 2-6-205 - Absentee voting for voters registered as nonresident property owners.

In the case of individuals who, pursuant to § 2-2-107(a) are registered to vote in a municipality as nonresident property owners, the municipal legislative body may, by ordinance, direct such voters to cast the municipal ballots as absentee by mail ballots. Any municipal ordinance adopted pursuant to this section must be adopted and filed with the county election commission office no later than sixty (60) days before the election. Upon the filing of the municipal ordinance, a nonresident property owner may not thereafter vote in the election except by absentee ballot. No later than forty-five (45) days before the election, the election commission shall mail a notice to each voter registered as a nonresident property owner of the municipality advising the voter of the voting process and include an application for ballot for the municipal election. The election commission shall maintain a record of the municipal ordinance and shall not require a municipality to adopt subsequent ordinances, unless the municipality has repealed such ordinance since the last election.






Part 3 - General Provisions

§ 2-6-301 - Duplicate registration form filed in binder -- Computerized reports -- List posted.

(a) In all counties, the attesting official shall update the voter's computerized voter history by making the appropriate data entry. Upon issuance of an absentee ballot, the voter may not thereafter vote in the election except by absentee ballot; provided, however, that if the ballot is issued pursuant to § 2-6-502 this subsection (a) does not apply.

(b) All absentee voting applications shall be filed alphabetically by election day in a binder and kept in the county election commission office as a public record through election day. As an alternative, a county election commission may maintain, on a daily basis, absentee voting applications as part of a computer-generated report. Such report is a public record.

(c) The county election commission shall furnish each polling place with a certified copy of a complete alphabetical list of its absentee voters for each election, and the copy shall be displayed at the polling place throughout the voting hours on election day.



§ 2-6-302 - Central absentee ballot counting board.

(a) (1) The county election commission shall appoint registered voters of the county to constitute a central absentee ballot counting board to count the ballots cast under this chapter.

(2) The board shall consist of one (1) officer of elections and three (3) judges appointed subject to § 2-4-104. To count the ballots properly and with reasonable speed the commission may, if necessary, appoint additional judges subject to § 2-4-105.

(3) The board shall be assisted by the administrator of elections or other personnel of the county election commission.

(4) The officer and judges shall be compensated at the same rate as other election officials.

(5) The counting board shall be located at a location designated by the county election commission. Notice of the location shall be published in conjunction with the notice of election required by § 2-12-111(c) and shall not be changed except in the event of an emergency.

(b) If the county election commission determines that there are fewer than one hundred (100) absentee ballots to be counted, the county election commission may act as the central absentee ballot counting board without additional compensation.



§ 2-6-303 - Delivery of poll books and other records to board -- Process of ballots.

(a) (1) At four o'clock p.m. (4:00 p.m.) prevailing time, or at such earlier time after the polls open as the county election commission may direct, on election day, the county election commission shall deliver the locked and sealed absentee ballot boxes and their keys to the counting board in the commission office.

(2) The county election commission shall also deliver to the counting board the poll books prepared by precinct by the administrator of elections as the absentee ballots were received, the binder of rejected absentee ballots by precinct, the absentee voting binder of duplicate permanent registration records by precinct, and any other supplies necessary or useful in the performance of the counting board's duties. However, in those counties in which computerized duplicate registration records are used, the administrator shall be relieved of the duty to deliver the absentee voting binder of duplicate permanent registration records by precincts. In counties in which computerized duplicate permanent registration records are used, the county election commission shall deliver to the counting board a printed list, arranged by precinct, of those voters who voted or requested an absentee ballot.

(b) Any absentee ballot received by mail by the county election commission before the closing of the polls shall be processed as were absentee ballots received before election day. For ballots received after the ballot boxes are turned over to the counting board, the administrator shall not record the voters' names on the poll books or note that they voted on their duplicate permanent registration records but shall deliver the ballots to the counting board immediately after determining whether the ballots are entitled to be cast.



§ 2-6-304 - Procedure of counting board.

(a) (1) The absentee ballot counting board shall unlock and open each ballot box in the presence of a majority of the judges and break the seals upon verification that the numbers are the same. All of the sealed absentee ballot envelopes with attached affidavits and early voting ballots shall be removed from the respective ballot boxes. If there is no challenge to a ballot, the counting board shall tear the affidavit from the absentee ballot envelope leaving the envelope sealed. All affidavits so removed shall be gathered together and placed in envelopes provided for that purpose for each election being held.

(2) A majority of the counting board officials shall certify the envelopes for each precinct in substantially the following form:

Click here to view form

(b) If any absentee ballot is rejected for any reason by the administrator of elections or by the counting board, such absentee ballot envelope shall not be opened nor its affidavit removed, but it shall be marked "Rejected" across its face with the reasons for rejection written on it and signed by each official who rejected it. It shall then be placed in the container of rejected absentee ballots. A list shall be made of such rejected ballots, and the administrator shall notify the voters by mail of the rejection.

(c) The counting board official shall then open the sealed absentee ballot envelopes, remove the absentee ballots and count and record the absentee ballot votes and the early voting ballot votes. In no event may the votes for any candidate be totaled until after all polls in the county are closed.

(d) When a counting board receives ballots which the county election commission received on election day before the close of the polls, it shall write on the voter's duplicate permanent registration record that the voter has voted absentee in the election and record the voter's name on the absentee poll book. At the close of the polls the counting board shall make a certificate for such ballots substantially in the form of the certificate required by subsection (a).

(e) If a county election commission authorizes the use of a mechanical or electronic voting machine for early voting, the commission shall remove the vote totals according to rules promulgated by the coordinator of elections. Votes must be removed from the machines in such a manner so that no vote totals can be associated with any candidate at the time of removal. In addition, the election commission shall be required to provide notice to all candidates and political parties of the place and time when the vote totals will be removed from those voting machines. In no event may the votes for any candidate be totaled until after all polls in the county are closed.

(f) Not later than forty-five (45) days after an election, the chair of the county election commission shall certify the results of absentee balloting to the state election coordinator. Failure to so certify shall be grounds for removal from office under title 8, chapter 47.



§ 2-6-305 - Election laws applicable.

The provisions of chapter 7 of this title with respect to challenge and poll watchers apply to the central absentee ballot counting board. A poll watcher may not leave and reenter the absentee ballot counting after the challenge process has been completed and the counting board begins to count the votes without the permission of the administrator of elections or the administrator's designee.



§ 2-6-306 - Absentee voter dying prior to election day -- Disposition of ballot.

If an absentee voter has voted before an election and such absentee voter dies before election day, the county election commission shall count such voter's ballot or vote. The casting of a proper ballot by a person who dies before the day of the election does not invalidate the election.



§ 2-6-307 - Disposition of registration records after election.

Except in those counties which use computerized duplicate registration records, the administrator of elections shall take the duplicate permanent registration records from the early voting duplicate permanent registration binders and put them in the regular duplicate permanent registration books within two (2) weeks after the election, unless an election contest has been initiated. Temporary registration records shall be filed together with the records of the election.



§ 2-6-308 - Early and absentee voting applications -- Uniform forms.

The coordinator of elections shall adopt uniform forms for each county election commission for an application for early voting and absentee voting.



§ 2-6-309 - Absentee ballot envelope -- Requirements -- Voter's affidavit form.

(a) The absentee ballot envelope shall have a sealing flap and shall be a plain envelope without markings except the words "Absentee Ballot Envelope" or "_________________ Primary Absentee Ballot Envelope" printed on the face and such instructions for the use of the envelope if it has become prematurely sealed as the coordinator of elections prescribes. The coordinator of elections shall determine distinguishable colors to be used in the printing of the ballot envelopes for early voting and absentee voting. Both envelopes shall include a place for the voter's precinct and district number and a statement for the administrator to sign stating that the voter's signature has been verified and appears to be valid. The absentee voting ballot envelope need not contain a certificate for an attesting official.

(b) It shall have also a detachable flap which shall contain the words "Do Not Detach" and an affidavit in substantially the following form:

Click here to view form



§ 2-6-310 - Ballot requirements.

(a) Ballots to be used under this chapter shall be prepared by the county election commission. The ballots shall conform to all the requirements of chapter 5, part 2 of this title with respect to paper ballots except as provided otherwise in this chapter.

(b) Ballots to be used under this chapter shall be printed immediately after the deadline established for withdrawal of candidates but not less than thirty (30) days before the day of the election. In individual cases, the county election commission shall be excused from compliance with the requirement of this subsection (b) that ballots be printed at least thirty (30) days before the day of the election whenever application of constitutional or statutory provisions of law concerning the filling of vacancies in public office renders such compliance impossible or impractical. No person shall be denied an opportunity to cast an absentee ballot as a result of noncompliance by such commission with such thirty (30) day requirement.



§ 2-6-311 - Absentee ballot boxes -- Requirements.

(a) Absentee ballot boxes shall meet the requirements for standard ballot boxes under § 2-5-214, have at least two (2) hasps for locks, and be equipped with baffles so that ballots cannot be removed without unlocking the box.

(b) The ballot boxes shall be locked at the beginning of absentee voting with one (1) lock from a county election commissioner of one (1) party and another lock provided by a commissioner of another party. The commissioners shall retain the keys personally. The boxes may not be unlocked except when the votes are to be counted.

(c) In addition to the locks required in subsection (b), the county election commission shall place two (2) numbered seals on each ballot box at the beginning of absentee voting with one (1) seal placed by a county election commissioner of each party. Such seal numbers shall be recorded by the administrator of elections and certified in duplicate by one (1) commissioner of each party, and the original shall be forwarded by mail immediately to the office of the coordinator of elections and the duplicate shall be filed in the election commission office. The seals may not be broken except when the votes are to be counted. If a seal or seals are broken, the administrator shall immediately attach new numbered seals and certify in writing to the coordinator of elections the numbers and a description of the circumstances necessitating this action.



§ 2-6-312 - Official forms at expense of state.

The coordinator of elections shall prepare and furnish all applications, envelopes, instructions and other official forms for use under this chapter at the expense of the state. With the approval of the coordinator of elections, a county election commission may use its own computer-generated forms.






Part 4 - Emergency Absentee Voting

§ 2-6-401 - Emergency absentee ballots.

(a) (1) The county election commission may designate emergency registrars who shall have the responsibility of supplying ballots to and receiving ballots from persons who have been hospitalized in their county of residence within twenty (20) days of an election when such persons will be unable to vote in person on election day.

(2) The county election commission may appoint the hospital administrator to act as an emergency registrar for any person who is a patient in that hospital due to an emergency; provided, that no such appointment shall be made more than fifteen (15) days before the election.

(3) Any ballots cast in accordance with this section shall be witnessed by a voter registered in the county.

(b) A registered voter eligible to request the services of an emergency registrar shall make such a request not more than twenty (20) days before the election and no later than the opening of the polls on election day. Upon receiving a bona fide request for the services of an emergency registrar, the county election commission shall direct an emergency registrar to provide the following materials to such person:

(1) An application;

(2) A paper ballot or ballots;

(3) A duplicate of the person's permanent voter registration; and

(4) An envelope in which to seal the ballot.

(c) In addition to those persons or that category of persons otherwise authorized to vote absentee under this chapter, a voter shall upon a showing of reasonable proof to the administrator of elections or the administrator's deputy be eligible to vote absentee by personal appearance at the commission office, not more than five (5) days nor later than the day prior to the election if:

(1) Due to the death of a relative of a voter which would result in the voter's absence from the state or county on election day; or

(2) If the voter receives a subpoena or service of process requiring the voter's presence on election day.

(d) The procedure for voting shall substantially follow the provisions for voting absentee by personal appearance set out in §§ 2-6-102 and 2-6-109.






Part 5 - Voting by Military and Overseas Citizens

§ 2-6-501 - Voting or registering by mail outside United States or by armed forces -- Envelopes.

For persons voting absentee by mail or registering by mail from outside the territorial limits of the United States and for all armed forces personnel, there shall be printed across the face of each envelope in which a ballot or any registration material is to be sent the words "Official Election Balloting Material-Via Air Mail", or similar language. Furthermore, there shall be printed the words "Free of United States Postage, Including Air Mail."



§ 2-6-502 - Armed forces personnel -- Persons temporarily outside United States -- Procedure.

(a) Any application to vote absentee by mail from armed forces personnel anywhere outside the county where the voter is registered or from qualified voters temporarily staying outside the territorial limits of the United States and the District of Columbia shall be processed under this section if it does not meet the requirements of § 2-6-202 as an absentee voting application or if the applicant is not a registered voter. A certificate of nonregistration is not required of a person voting under this section.

(b) An application for an absentee ballot or temporary registration or both from any person authorized to vote absentee by mail under subsection (a) may be in any form but shall contain the applicant's name, social security number, date of birth, and residence in the county in which the applicant proposes to vote and shall contain the address to which the absentee ballot is to be mailed. If the election is a primary election, the applicant shall state such applicant's political party preference. The county election commission shall accept the federal postcard application or the application for the federal write-in absentee ballot, as provided for in the Uniformed and Overseas Citizens Absentee Voting Act, Public Law 99-410, 42 U.S.C. § 1973ff et seq., for temporary registration and for an absentee ballot for all elections for which the person is eligible to vote. An application or ballot affidavit shall be signed by the voter, under the penalty of perjury, thereby verifying all the information on the application or ballot affidavit is true and correct and that the voter is eligible to vote in the election. The social security number, date of birth, mailing address and electronic mailing address contained on such application shall be confidential and not subject to the open records law compiled in title 10, chapter 7.

(c) An application must be received in the county election commission office of the county in which the applicant is a resident not later than seven (7) days before the election and not earlier than January 1 of the year in which the election is to be held; provided, that in the event an election is to be held less than ninety (90) days after January 1 of any calendar year, applications under this section may be received not earlier than ninety (90) days before the election in which the applicant desires to vote.

(d) An application for an absentee ballot under this section shall be treated as an application for temporary registration if the applicant is not already a registered voter where such applicant applies to vote. The applicant shall be granted temporary registration if such applicant is a qualified voter under § 2-2-102. Temporary registration under this section is not subject to the deadline set in § 2-2-109. A person applying to vote absentee under this section in a primary election may request in such person's application for an absentee ballot that an absentee ballot for the succeeding general election be sent to the person when such ballots become available for distribution; provided, that if a voter voting hereunder moves from the location where the voter is to be sent a primary ballot between the primary and general elections, such voter shall notify the county election commission of such move and advise the commission where the general election ballot is to be sent.

(e) Upon determining whether the applicant is entitled to register, vote, or both in the election, the administrator of elections shall proceed under the general provisions of this chapter for voting absentee by mail or under procedures determined by the coordinator of elections for electronically transmitting voting materials. In all counties, the attesting official shall update the voter's computerized voter history by making the appropriate data entry.

(f) Ballots received under this section shall be processed as other absentee ballots from persons voting absentee by mail. A federal write-in absentee ballot from any applicant under this section shall be counted for all elections for which the applicant is eligible to vote.

(g) A United States citizen who was born abroad and who is eligible to vote and who has never lived in the United States may register temporarily and vote in the county where a parent would be eligible to temporarily register and vote pursuant to this section.



§ 2-6-503 - Special write-in absentee ballots.

(a) Not later than forty-five (45) days before a federal election, as defined in § 2-1-104, the administrator of elections shall mail a ballot or electronically transfer a ballot to each member of the armed forces and each citizen temporarily outside the United States who is entitled to vote and who has submitted a valid application for a ballot. The ballot shall be mailed or electronically transferred in accordance with the preferred method of transmission designated by the applicant. If no preferred method is specified, the ballot shall be mailed. Nothing herein shall be construed to permit the transfer of a ballot by use of a fax machine or to permit a ballot which has been voted by an applicant to be electronically received by the election commission. The coordinator of elections is authorized to develop rules and procedures to ensure full compliance with federal law. The mailed ballot or the electronically transferred ballot shall be in one of the following forms:

(1) An official absentee ballot that complies with the requirements of chapter 5, part 2 of this title and this chapter; or

(2) A write-in ballot that is substantially identical to an absentee ballot described in subdivision (a)(1), except that no candidates' names shall be listed anywhere on the ballot. In addition to this write-in ballot, the administrator of elections shall include a complete list of all candidates who have qualified for the offices listed on the write-in ballot.

(b) (1) Compliance with the time requirements of subsection (a) is required for any federal election as defined by § 2-1-104. For any other election, if the coordinator of elections determines the appropriate qualifying or filing deadline does not reasonably allow compliance, the administrator of elections shall mail or electronically transfer a ballot not later than thirty (30) days before the election.

(2) If the coordinator of elections determines an undue hardship exists for any federal election which prevents a county from complying with the time requirements of subsection (a), the coordinator of elections shall request a waiver as permitted under federal law.

(c) If a vacancy occurs in the office of representatives in congress, and the coordinator of elections determines an undue hardship exists and a timely waiver may not be granted, preventing an election commission from complying with the time requirements of subsection (a), the following shall apply:

(1) Notwithstanding the time established in § 2-16-101 for calling for a special election, within ten (10) days of the vacancy occurring, the governor shall, by writs of election, order a special election to fill the vacancy. The governor shall first determine whether the special election may be held in conjunction with an upcoming regular primary or general election as provided in § 2-14-102;

(2) If the special election cannot be held in such manner, the governor shall, by writ of election, set a date not less than seventy-five (75) nor more than eighty (80) days from the date of the writ for primary election for nominations by statewide political parties to fill the vacancy and shall, by the same writ of election, set a date of not less than one hundred thirty (130) nor more than one hundred thirty-five (135) days from the date of the writ for a general election to fill the vacancy. Candidates for the primary elections and independent candidates for the general election shall qualify as required in regular elections but shall file qualifying petitions no later than twelve o'clock (12:00) noon, prevailing time, on the eighth Tuesday before the day of the primary elections. A candidate's request to withdraw shall be filed no later than twelve o'clock (12:00) noon, prevailing time, on the third day after the qualifying deadline;

(3) Except where this section makes different provisions, chapter 14 of this title shall govern elections required by this section. The state primary boards shall perform their duties under chapter 8 of this title with respect to primaries held under this section as quickly as practicable and shall certify the nominees of their parties to the county election commissions no later than twelve o'clock (12:00) noon, prevailing time, on the fiftieth day before the day of the general election.






Part 6 - Voting at Licensed Nursing Homes

§ 2-6-601 - Methods of voting at licensed nursing homes.

(a) In the case of individuals who are full-time residents of any licensed nursing home, home for the aged or similar licensed institution providing relatively permanent domiciliary care, other than a penal institution, in the county of the voter's residence, the county election commission of each county shall send one (1) absentee voting deputy representing the majority party and one (1) absentee voting deputy representing the minority party to the institution for the purpose of processing, assisting the voter who may be entitled to assistance under § 2-6-105 or § 2-6-106, and attesting absentee ballot applications and ballots. Both absentee voting deputies shall attest the voter's ballot. The procedure for voting shall substantially follow the provisions for early voting established by part 1 of this chapter and shall be provided to each facility as described in this subsection (a). The procedure for voting in this section shall be the only method by which individuals may vote in an election if such individuals are full-time residents of any licensed nursing home, home for the aged or similar licensed institution providing relatively permanent domiciliary care, other than a penal institution. Nothing in this section shall in any manner be construed to prohibit an individual from voting during the early voting period at a location established for early voting, or otherwise voting in person on election day at either the commission office, in accordance with the provisions of § 2-3-109(e), or the individual's polling place, if such an individual is a full-time resident in such home or institution and the individual is medically able to go to the commission office, the person's polling place, or a location established for early voting for the purpose of voting. The county election commission may begin the voting at the licensed nursing homes twenty-nine (29) days before an election.

(b) Each licensed nursing home, assisted care living facility, home for the aged, or similar licensed institution providing relatively permanent domiciliary care shall provide, upon request from the administrator of elections, a list of all the individuals in the licensed institution for the limited purpose of voting the registered voter. This list shall include the names and home addresses of each individual if such address is not the same as the licensed facility. The list shall be requested by the administrator of elections no later than forty (40) days prior to election day for each election and shall be provided promptly by the facility.









Chapter 7 - Procedure at the Polling Place

§ 2-7-101 - Officer of elections.

(a) The officer of elections is in charge of and responsible for the conduct of all the elections being held at the polling place where such officer is the officer of elections. The officer is subject to the direction of the county election commission in the performance of such duties.

(b) The officer of elections shall:

(1) Maintain order at the polling place;

(2) Assure that voting machines and voting compartments are arranged in such a way that the secrecy of the ballot is preserved and that no voter, on entering the polling place, comes near the voting machines or ballot boxes before the voter's eligibility to vote has been determined;

(3) Keep each voting compartment provided with proper supplies for marking the ballots;

(4) Have persons who are waiting to vote stand in line so that no person who is waiting is standing nearer than ten feet (10') to any voting machine or ballot box;

(5) Report the breakdown of any voting machine to the voting machine technician; and

(6) Ensure that each other election official performs such official's duties.



§ 2-7-102 - Judges.

During the time for voting, the judges shall distribute paper ballots, decide challenges to voters, serve in place of other election officials as directed by the officer of elections, and assist the officer of elections in such ways as the officer may direct.



§ 2-7-103 - Persons allowed in polling place.

(a) No person may be admitted to a polling place while the procedures required by this chapter are being carried out except election officials, voters, persons properly assisting voters, the press, poll watchers appointed under § 2-7-104 and others bearing written authorization from the county election commission.

(b) Candidates may be present after the polls close.

(c) No police or other law enforcement officer may come nearer to the entrance to a polling place than ten feet (10') or enter the polling place except at the request of the officer of elections or the county election commission or to make an arrest or to vote.

(d) No person may go into a voting machine or a voting booth while it is occupied by a voter except as expressly authorized by this title.

(e) In addition to persons authorized to be admitted to the polling place in subsection (a), a child under seventeen (17) years of age may accompany the child's parent or legal guardian into the polling place. Such child may also enter the voting machine or voting booth with such parent or guardian to observe the voting process.



§ 2-7-104 - Poll watchers.

(a) Each political party and any organization of citizens interested in a question on the ballot or interested in preserving the purity of elections and in guarding against abuse of the elective franchise may appoint poll watchers. The county election commission may require organizations to produce evidence that they are entitled to appoint watchers. Each candidate in primary elections and each independent candidate in general elections may appoint one (1) or more poll watchers for each polling place; provided, however, at any given time, each such candidate shall have not more than one (1) such poll watcher on duty at each polling place. All appointments of watchers shall be in writing and signed by the persons or organizations authorized to make the appointment. All poll watchers' names shall be submitted to the county election commission no later than twelve o'clock (12:00) noon of the second working day before the election. All appointed poll watchers must have reached the age of seventeen (17) by election day.

(b) Each political party which has candidates in the election and each citizens' organization may have two (2) watchers at each polling place. One (1) of the watchers representing a party may be appointed by the chair of the county executive committee of the party and the other by a majority of the candidates of that party running exclusively within the county in which the watchers are appointed. If the candidates of a party fail to appoint the watchers by twelve o'clock (12:00) noon on the third day before the election, the chair of the county executive committee of the party may appoint both watchers representing the chair's party. In addition, each candidate in a general election may appoint one (1) or more poll watchers for each polling place; provided, however, at any given time, each such candidate shall have not more than one (1) such poll watcher on duty at each polling place.

(c) Upon arrival at the polling place, a watcher shall display such watcher's appointment to the officer of elections and sign the register of watchers. Poll watchers may be present during all proceedings at the polling place governed by this chapter. They may watch and inspect the performance in and around the polling place of all duties under this title. A watcher may, through the judges, challenge any person who offers to vote in the election. A watcher may also inspect all ballots while being called and counted and all tally sheets and poll lists during preparation and certification. A poll watcher who wishes to protest any aspect of the conduct of the election shall present such protest to the officer of elections or to the county election commission or to an inspector. The officer of elections or county election commission shall rule promptly upon the presentation of any protest and take any necessary corrective action.

(d) No watcher may interfere with any voter in the preparation or casting of such voter's ballot or prevent the election officials' performance of their duties. No watcher may observe the giving of assistance in voting to a voter who is entitled to assistance. Watchers shall wear poll watcher badges with their names and their organization's name but no campaign material advocating voting for candidates or positions on questions.

(e) Poll watchers observing the duties of the absentee counting board shall not leave the room, or place of counting, after the actual counting of the ballots has begun. Poll watchers observing the duties of the absentee counting board are prohibited from possessing any electronic device, including a cellular telephone or pager, capable of transmitting election results to a location outside the room where the ballots are being tabulated.



§ 2-7-105 - Election officials -- Vacancies -- Administration of oath -- Compensation.

(a) The election officials of each polling place shall meet at the polling place at least one-half (1/2) hour before the time for opening the polls for the election.

(b) (1) If any election official fails to appear at the polling place, the officer of elections or, in such officer's absence, a majority of the election officials attending shall select other persons to fill the vacancies. The persons selected shall be registered voters of the county for which they are to serve. Any person selected to fill a vacancy shall be, to the extent practicable, of the same political party as the person in whose place such person was selected.

(2) The officer of elections or, in such officer's absence, the oldest election official in age who has taken the oath shall administer the oath of § 2-1-111 to the persons filling vacancies and to any other official who has not taken the oath.

(3) The officer of elections shall notify the county election commission of all vacancies.

(4) Persons appointed to vacancies shall be compensated at the same rate as others performing the job to which they are appointed.



§ 2-7-106 - Failure of all officials to appear -- Appointment of replacements to election commission -- Voting pending appointment.

If the county election commission receives notice that no election officials are at the polling place, the commission shall promptly appoint new officials who shall conduct the election. Until the polling place is open for voting, any voter who is eligible to vote there may vote at the county election commission office; ballots cast under this section shall be counted by the county election commission.



§ 2-7-107 - Delivery of election supplies.

The officer of elections shall deliver to the polling place on the day of the election the duplicate permanent registration records, paper ballots, sample ballots, voting machine keys, ballot boxes and keys, and all other supplies needed for the conduct of the election.



§ 2-7-108 - Lost, stolen or destroyed ballots -- Replacement -- Wrong voting machines delivered -- Written report of circumstances.

(a) If the ballots for a polling place are lost, stolen, destroyed, not delivered to the polling place or the supply of paper ballots is insufficient for any reason, the officer of elections shall notify the county election commission immediately after learning of this fact. The commission shall provide replacements for the missing or destroyed ballots by delivering the ballots reserved under § 2-5-209 and by having such additional ballots prepared as may be necessary.

(b) If paper ballots or voting machines or both are delivered to the wrong polling place, the officer of elections shall notify the county election commission upon discovery of the error. The commission shall immediately have the proper ballots or voting machines delivered. Pending the arrival of the correct voting machines, the officer of elections shall proceed under § 2-7-119 as if the machines were out of order.

(c) At the close of the polls, the officer of elections shall make a written report of the circumstances causing the officer's action under this section to the county election commission which may make additions to the report and shall then transmit it to the grand jury of the county.



§ 2-7-109 - Ballot boxes -- Locked during voting.

The officer of elections shall show the ballot box to the judges who shall verify that it is empty, and the officer shall then lock the ballot box before the polling place is open for voting. The ballot box shall remain locked until the votes are to be counted after voting has ended.



§ 2-7-110 - Examination and final preparation of machines.

(a) The officer shall give the sealed voting machine keys to the judges to prepare the machines for voting. The envelope containing the keys may not be opened until the judges have examined it to see that it has not been opened and that the number registered on the protective counter and the number on the seal with which the machine is sealed correspond with the numbers written on the envelope containing the keys.

(b) If the envelope has been torn open, or if the numbers do not correspond, or if any other discrepancy is found, the judges shall immediately inform the voting machine technician of the facts. The voting machine technician or the technician's assistant shall promptly examine the machine and certify whether it is properly arranged.

(c) If the number on the seal and the protective counter are found to agree with the numbers on the envelope, the judges shall then open the door concealing the counters and carefully examine every counter to see that it registers zero (000) and shall also allow the watchers to examine them. The judges shall then sign a certificate showing the delivery of the keys in a sealed envelope, the number on the seal, the number registered on the protective counter, that all the counters are set at zero (000), and that the ballot labels are properly placed in the machine.

(d) If any counter is found not to register at zero (000) and if it is impracticable for the voting machine technician to arrive in time to adjust the counters before the time set for opening the polls, the judges shall immediately make a written statement of the designating letter and number, if any, of such counter, together with the number registered thereon, and shall sign and post the statement on the wall of the polling place where it shall remain throughout the election day. In filling out the tally sheets, they shall subtract such number from the number then registered on such counter.



§ 2-7-111 - Posting of sample ballots and instructions -- Arrangement of polling place -- Restrictions.

(a) The officer of elections shall have the sample ballots, voting instructions, and other materials which are to be posted, placed in conspicuous positions inside the polling place for the use of voters. The officer shall measure off one hundred feet (100') from the entrances to the building in which the election is to be held and place boundary signs at that distance.

(b) (1) Within the appropriate boundary as established in subsection (a), and the building in which the polling place is located, the display of campaign posters, signs or other campaign materials, distribution of campaign materials, and solicitation of votes for or against any person, political party, or position on a question are prohibited. No campaign posters, signs or other campaign literature may be displayed on or in any building in which a polling place is located.

(2) Except in a county with a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000) according to the 1990 federal census or any subsequent federal census, a solicitation or collection for any cause is prohibited. This does not include the normal activities that may occur at such polling place such as a church, school, grocery, etc.

(3) Nothing in this section shall be construed to prohibit any person from wearing a button, cap, hat, pin, shirt, or other article of clothing outside the established boundary but on the property where the polling place is located.

(c) The officer of elections shall have each official wear a badge with that official's name and official title.

(d) With the exception of counties having a metropolitan form of government, any county having a population over six hundred thousand (600,000) according to the 1970 federal census or any subsequent federal census, and counties having a population of between two hundred fifty thousand (250,000) and two hundred sixty thousand (260,000) by the 1970 census, any county may, by private act, extend the one hundred foot (100') boundary provided in this section.



§ 2-7-112 - Procedure for voting.

(a) (1) A voter shall complete and sign an application for ballot, indicate the primary in which the voter desires to vote, if any, and present it to a precinct registrar. In addition, the voter shall present to the precinct registrar one (1) form of identification that bears the name and photograph of the voter. The requirement to present one (1) form of identification that bears the name and photograph of the voter shall apply to persons voting pursuant to § 2-6-109; provided, however, that a person voting in accordance with § 2-6-401(a) and (b) or § 2-6-601 shall not be required to show an identification with a photograph of the voter. The application for ballot shall include a space for the address of the voter's current residence, and the voter shall write or print such address on the application when the voter signs the application for ballot.

(A) Using the computerized voter signature list or the electronic poll book, the registrar shall make a determination whether the voter's address is different from the address on the voter's permanent registration record or if the registration is in inactive status. If the voter has changed residence, or the voter's registration is inactive, the registrar shall follow the procedures for voting pursuant to §§ 2-7-140 and 2-7-141.

(B) To verify the voter's identification, the voter shall supply evidence of identification specified in subsection (c).

(C) If, upon verification of evidence of identification, it is found that the applicant is entitled to vote, the registrar shall initial the application, note the date of the election, the number on the voter's ballot application, and the primary or general election in which the voter applies to vote.

(D) If the applicant's signature is illegible, the registrar shall print the name on the application.

(2) The county election commission shall use either a computerized voter signature list or an electronic poll book that has been approved for use by the coordinator of elections. A computerized voter signature list shall include the voter's name, current address of residence, social security number or voter identification number, birth date and a space for the voter's signature, elections voted, application or ballot stub number, or both, and precinct registrar's initials. The electronic poll book shall contain the same information as on the computerized voter signature list in an electronic format and provide a place on its screen for the precinct registrar to record elections voted, application or ballot stub number, or both, the precinct registrar's initials and a place for the voter's signature.

(A) For those counties using the computerized voter signature list, the following procedures shall be followed:

(i) After completing the application for ballot, the voter shall sign the computerized voter signature list, and the registrar shall compare the voter's signature and information on the signature list with the information on the application for ballot; and

(ii) If, upon comparison of the information, the registrar determines that the voter is entitled to vote, the registrar shall initial the computerized voter signature list and shall give the voter the ballot application, which is the voter's authorization to vote.

(B) For those counties using the electronic poll book, the following procedure shall be followed: After completing the application for ballot which shall include the voter's signature, if, upon comparison of the information, the registrar determines that the voter is entitled to vote, the registrar shall initial the application for ballot and shall give the voter the ballot application, which is the voter's authorization to vote.

(3) (A) A person shall be entitled to vote a provisional ballot under the procedures of this section if the voter claims to be properly registered in the county and eligible to vote at the precinct in the election, but whose eligibility cannot be determined by the computer signature list or by examination of the permanent registration records on file with the county election commission or an election official asserts that the individual is not eligible to vote. If a voter is unable to present evidence of identification, the voter shall be entitled to vote a provisional ballot pursuant to subsection (e) unless the voter is eligible to vote pursuant to subsection (f).

(i) If the election official cannot determine that the voter's name should have been placed on the precinct's computer signature list, then the voter shall complete an original voter registration application. At the time of registration and pursuant to subsection (d), the voter shall present verification of the residential address under which the person desires to vote.

(ii) After the voter has completed the voter registration application and supplied verification of the voter's residential address, the voter shall complete an application for ballot pursuant to this section.

(iii) Upon completion of the application for ballot, the voter shall be given a provisional ballot and provisional ballot envelope. The provisional ballot envelope shall be of a different color from absentee ballot envelopes and shall bear a detachable slip that contains the provisional ballot affidavit. The provisional ballot affidavit shall contain the voter's printed name, social security number, date of birth, signature and any other identifying information deemed necessary by the coordinator of elections to satisfy the requirements of this section and to prevent fraudulent registration and voting.

(iv) Both the voter registration application and the application for ballot shall be deposited in the provisional ballot box. Nothing in this section shall be construed to allow election day voter registration.

(v) Pursuant to § 2-7-114(b) and (c), the voter shall vote the provisional ballot. Any county utilizing punchcard or optiscan technology shall process their ballots pursuant to rules promulgated by the state coordinator of elections. The provisions of § 2-7-116 shall govern any voter needing assistance.

(vi) Along with the voter registration applications and the applications for ballot completed by provisional voters, all provisional ballots that have been cast shall remain sealed and locked in the absentee ballot box for return to the county election commission at the close of polls.

(B) (i) All provisional ballots shall be counted at the county election commission office by a separate central absentee ballot counting board that has been appointed in like manner to the central absentee ballot counting board established under § 2-6-302 and known as the central provisional ballot counting board. Upon completion of the counting of the absentee ballots, the county election commission may designate the central absentee ballot counting board established under § 2-6-302 as the central provisional ballot counting board. If the county election commission determines that there are fewer than one hundred (100) provisional ballots to be counted, the county election commission may act as the central provisional ballot counting board without additional compensation. When provisional ballots have been cast utilizing punchcard or optiscan technology, the counting of the provisional ballots shall be pursuant to rules promulgated by the state coordinator of elections.

(ii) After the delivery of the absentee ballot boxes containing provisional ballots to the county election commission, the central provisional ballot counting board shall unlock and open each absentee ballot box from the polling places in the presence of a majority of the judges.

(iii) The central provisional ballot counting board shall examine the records of the county election commission and the records of the Tennessee departments of health, human services, mental health and substance abuse services, intellectual and developmental disabilities, safety and veterans services with respect to all provisional ballots. The central provisional ballot counting board shall then determine if the person voting that ballot was entitled to vote and met the statutory requirements for registration at the precinct where the person cast a vote in the election. The central provisional ballot counting board shall also determine that the person has not already cast a ballot in the election.

(iv) If the central provisional ballot counting board determines that the person should have been registered to vote and met the statutory requirements for registration in the precinct where the voter cast the ballot and the voter has not cast a ballot in the election in a different precinct, then the central provisional ballot counting board shall remove the provision ballot affidavit from the provisional ballot envelope and place the sealed ballot with all other provisional ballots that have been determined to be countable.

(v) If the central provisional ballot counting board determines that the person should not have been registered to vote in the precinct where the voter cast the ballot or that the voter has previously cast a ballot in the election in a different precinct, the provisional ballot envelope shall not be opened nor its provisional ballot affidavit removed, but it shall be marked "Rejected" across its face with the reason for rejection written on it and signed by at least two (2) members of the central provisional ballot counting board. It shall then be placed in the container of rejected absentee ballots. A list shall be made of such rejected ballots, and the administrator shall notify the voters by mail of the rejection and the reason for such rejection.

(C) (i) The counting of all provisional ballots must be completed within four (4) business days of the close of polls on election day. If the county election commission determines that the counting of provisional ballots cannot be completed by the designated time, the state coordinator of elections may grant the county an extension of time and designate a time that shall be no later than the third Monday after the election.

(ii) If the county election commission determines that the counting of provisional ballots cannot be completed during the night of election day and upon the close of each counting session, the absentee ballot boxes containing the provisional ballots must be locked and sealed in the same manner established in § 2-6-311. The ballot boxes may not be unlocked except when the central provisional ballot counting board is performing its duties in compliance with this section.

(b) If a voter is disabled so as to be unable to write a signature or make a mark, the registrar shall write the voter's name where needed and shall indicate that this has been done by putting the registrar's initials immediately after the name.

(c) For purposes of verifying the person's identification on the application for ballot, "evidence of identification" shall be:

(1) A Tennessee driver license;

(2) (A) Except as provided in subdivision (c)(2)(B), a valid identification card issued by the state of Tennessee, or the United States where authorized by law to issue personal identification; provided, that such identification card contains a photograph of the voter;

(B) An identification card issued to a student by an institution of higher education containing a photograph of a student shall not be evidence of identification for purposes of verifying the person's identification on the application for ballot;

(3) A valid identification card issued pursuant to § 55-50-336;

(4) A valid United States passport;

(5) A valid employee identification card issued by the state of Tennessee, or the United States where authorized by law to issue employee identification; provided, that such identification card contains a photograph of the voter;

(6) A valid United States military identification card; provided, that such identification card contains a photograph of the voter; or

(7) An employee identification card for retired state employees authorized pursuant to § 8-50-118.

(d) For purposes of registering a person to vote pursuant to subdivision (a)(3), "verification of residential address" shall include, but is not limited to, a Tennessee driver license, a residential lease agreement, a utility bill or other document bearing the applicant's residential address. Such verification may be on the same or different document from those listed in subsection (c).

(e) A person whose name appears on the computerized voter signature list or the electronic poll book and is unable to present valid evidence of identification specified in subsection (c) shall be entitled to vote a provisional ballot under the procedures of this subsection (e) unless such person is eligible to vote pursuant to subsection (f).

(1) The voter shall complete an application for ballot pursuant to this section, and if the voter has changed residence, or the voter's registration is inactive, the voter shall complete a fail safe affidavit. The voter must vote in the precinct in which the person is a resident. The voter shall also be given a written statement that specifies the voter has until the second business day after the election to provide evidence of identification. The voter shall sign such statement and return it along with the application of ballot.

(2) Upon completion of the application for ballot and if applicable, the presentation of a fail safe affidavit in the voter's correct polling location, the voter shall be given a provisional ballot and provisional ballot envelope. The provisional ballot envelope shall be a different color from the absentee ballot envelopes and shall bear a detachable slip that contains the provisional ballot affidavit. The provisional ballot affidavit shall contain the voter's printed name, social security number, date of birth, signature and any other identifying information deemed necessary by the coordinator of elections to satisfy the requirements of this section and to prevent fraudulent voting. The application for ballot shall be deposited in the provisional ballot box.

(3) Pursuant to § 2-7-114(b) and (c), the voter shall vote the provisional ballot. Any county utilizing optical scan technology shall process their ballots pursuant to rules promulgated by the state coordinator of elections. Section 2-7-116 shall govern any voter needing assistance.

(4) Along with the applications for ballot completed by provisional voters, all provisional ballots that have been cast shall remain sealed and locked in the provisional ballot box for return to the county election commission at the close of polls.

(5) Provisional ballots cast pursuant to this subsection (e) shall only be counted if the voter provides evidence of identification specified in subsection (c) to the administrator of elections or the administrator's designee by the close of business on the second business day after the election. Evidence of identification must be presented at the voter's county election commission office or another location designated by the county election commission.

(6) Upon the voter presenting valid evidence of identification, set forth in subsection (c), to the administrator of elections or the administrator's designee, the voter shall sign an affidavit, prescribed by the coordinator of elections, containing the voter's name, signature and any other information deemed necessary by the coordinator of elections to satisfy the requirements of this section and to prevent fraudulent voting. The affidavit shall also contain a statement affirming under the penalty of perjury that the voter is the same individual that cast the provisional ballot. A photocopy of the evidence of identification shall be attached to the affidavit.

(7) The central provisional ballot counting board shall compare the information on the provisional affidavit envelope to the information set forth in subdivision (e)(6). If it is determined that the person provided proper evidence of identification, then the central provisional counting board shall remove the provisional ballot affidavit from the provisional ballot envelope and place the sealed ballot with all provisional ballots to be counted.

(8) If the voter does not provide valid evidence of identification in a timely manner, the provisional ballot envelope shall not be opened nor its provisional ballot affidavit removed, but shall be marked "Rejected" across its face with the reason for rejection written on it and signed by at least two (2) members of the central provisional ballot counting board. The board members signing the provisional ballot affidavit may not be of the same political party. It shall then be placed in the container of rejected ballots. The administrator shall notify the voters by mail of the rejection and the reason for such rejection.

(9) The central provisional ballot counting board shall have until the close of business on the fourth business day after the election to count any provisional ballot cast pursuant to this subsection (e). If the county election commission determines that the counting of provisional ballots cannot be completed by the designated time, the state coordinator of elections may grant the county an extension of time and designate a time that shall be no later than the second Monday after the election.

(f) A voter who is indigent and unable to obtain proof of identification without payment of a fee or who has a religious objection to being photographed shall be required to execute an affidavit of identity on a form provided by the county election commission and then shall be allowed to vote. The affidavit shall state that:

(1) The person executing the affidavit is the same individual who is casting the ballot; and

(2) The affiant is indigent and unable to obtain proof of identification without paying a fee or has a religious objection to being photographed.

(g) An identification card issued by a county or municipality or entity thereof, including a public library, containing a photograph shall not be evidence of identification for purposes of verifying the person's identification on the application for ballot.



§ 2-7-113 - Voting by machine.

(a) When the voter is to vote by voting machine, the voter shall then present the ballot application to the machine operator, enter the machine, and vote by marking the ballot and operating the machine.

(b) The machine operator shall file the ballot applications in order of presentation and shall permit the voter to operate the machine for those elections in which the voter is entitled to vote.

(c) The machine operator shall, upon demand of any voter before the voter enters the machine, tell the voter the order of the offices on the ballot and fully instruct the voter on how to operate the machine.



§ 2-7-114 - Voting by paper ballots.

(a) When the voter is to vote by paper ballot, the voter shall then present the ballot application to the judge who is in charge of paper ballots. The judge shall write the ballot number of each ballot the voter is entitled to on the ballot application, give the ballot or ballots to the voter, and give the ballot application to the judge who is assigned to deposit ballots in the ballot box. The judge shall, upon demand of any voter at the time the voter receives the ballot, tell the voter the order of the offices on the ballot.

(b) (1) The voter shall then go to a place where the voter may mark the ballot in complete secrecy and privacy and shall prepare the ballot by making in the appropriate place a cross (X) or other mark opposite the name of the candidate of the voter's choice for each office to be filled, or by filling in the name of the candidate of the voter's choice in the blank space provided, and by making a cross (X) or other mark opposite the answer the voter desires to give on each question. Before leaving the place of secrecy and privacy, the voter shall fold the ballot so that the votes cannot be seen but so that the information printed on the back of the ballot and the numbered stub are plainly visible.

(2) Any voter who fills in or writes in the name of a candidate whose name is not printed on the ballot shall not be required to make a cross (X) or other mark next to such person's name in order for the vote to be counted.

(c) (1) The voter shall state the voter's name and present the folded ballot to the judge assigned to receive and deposit the ballots. The judge shall compare the ballot number on the stub with the ballot number on the voter's ballot application. If the ballot numbers are the same, the judge shall tear off and destroy the stub and deposit the ballot in the ballot box unless the voter is successfully challenged. The judge shall file all ballot applications in the order in which they are received.

(2) If the voter is voting pursuant to § 2-7-112(a)(3), the voter shall state the voter's name and present the folded ballot to the judge assigned to receive and deposit the provisional ballots. The judge shall compare the provisional ballot number on the stub with the provisional ballot number on the voter's ballot application. The judge shall file all ballot applications in the order in which they are received. If the provisional ballot numbers are the same, the judge shall tear off and destroy the provisional ballot stub and deposit the provisional ballot in the provisional ballot envelope which contains the provisional ballot affidavit. The judge shall assure that the provisional ballot affidavit has been completed and signed by the voter. The provisional ballot, in its envelope, shall be deposited in an absentee ballot box that satisfies the requirements of the absentee ballot boxes and has been locked pursuant to § 2-6-311.



§ 2-7-115 - Residence requirements -- Primary election voting requirements.

(a) A voter may vote only in the precinct where the voter resides and is registered, but if a registered voter has, at any time prior to voting, changed residence to another place inside the county, the voter must vote pursuant to the provisions of § 2-7-140. If a registered voter has, within ninety (90) days before a state primary or general election or federal primary or general election, changed residence to another place inside Tennessee but outside the county where the voter is registered, the voter may vote in the polling place where the voter is registered. If the voter has, within ninety (90) days before an election, changed name by marriage or otherwise, the voter may vote in the polling place where the voter is registered or is entitled to vote under § 2-7-140.

(b) A registered voter is entitled to vote in a primary election for offices for which the voter is qualified to vote at the polling place where the voter is registered if:

(1) The voter is a bona fide member of and affiliated with the political party in whose primary the voter seeks to vote; or

(2) At the time the voter seeks to vote, the voter declares allegiance to the political party in whose primary the voter seeks to vote and states that the voter intends to affiliate with that party.



§ 2-7-116 - Assistance to disabled, illiterate or blind voters -- Certified record.

(a) (1) A voter who claims, by reason of illiteracy or physical disability other than blindness, to be unable to mark the ballot to vote as the voter wishes and who, in the judgment of the officer of elections, is so disabled or illiterate, may:

(A) Where voting machines are used, have the ballot marked on a voting machine or on a paper ballot subject to the provisions of § 2-7-117 by any person of the voter's selection, or by one of the judges of the voter's choice in the presence of either a judge of a different political party or, if such judge is not available, an election official of a different political party; or

(B) Where voting machines are not used, have the ballot marked by any person of the voter's selection or by one of the judges of the voter's choice in the presence of either a judge of a different political party or, if such judge is not available, an election official of a different political party.

(2) The officer of elections shall keep a record of each such declaration, including the name of the voter and of the person marking the ballot and, if marked by a judge, the name of the judge or other official in whose presence the ballot was marked. The record shall be certified and kept with the poll books on forms to be provided by the coordinator of elections.

(b) (1) A voter who claims, by reason of blindness, to be unable to mark the ballot to vote as the voter wishes and who, in the judgment of the officer of elections, is blind, may:

(A) Where voting machines are used, have the ballot marked on a voting machine or on a paper ballot subject to the provisions of § 2-7-117 by any person of the voter's selection or by one of the judges of the voter's choice in the presence of either a judge of a different political party or, if such judge is not available, an election official of a different political party; or

(B) Where voting machines are not used, have the ballot marked by any person of the voter's selection or by one of the judges of the voter's choice in the presence of either a judge of a different political party or, if such judge is not available, an election official of a different political party.

(2) The officer of elections shall keep a record of each such declaration, including the name of the voter and of the person marking the ballot and, if marked by a judge, the name of the judge or other official in whose presence the ballot was marked. The record shall be certified and kept with the poll books on forms to be provided by the coordinator of elections.

(c) (1) A voter, who is physically disabled or who is visibly pregnant or frail, may request the officer of elections at the polling place for permission to be moved to the front of any line. In accordance with policies and procedures promulgated by the state coordinator of elections and at the discretion of the officer of elections, the requesting voter may be moved to the front of any line at the polling place.

(2) A temporary sign, restating the language of subdivision (c)(1), shall be prominently and strategically posted at the polling place whenever voting is underway at the polling place.



§ 2-7-117 - Write-in procedure where voting machines are used.

(a) Where voting machines are used, any voter desiring to cast a ballot for a candidate whose name is not on the voting machine ballot may request a paper ballot to be furnished by the ballot judge. This request must be made before operating a voting machine, and a voter after receiving a paper ballot may not enter a voting machine.

(b) The procedure for casting a write-in ballot in counties which use or have a C.E.S., Inc., Votomatic or other comparable punch card voting system shall be governed by rules and regulations promulgated by the coordinator of elections and the state election commission relative to the use of punch card voting systems.



§ 2-7-118 - Time limit for voting -- Removal of voter.

(a) No voter who is voting without assistance may remain in a voting machine booth or occupy a voting compartment for more than five (5) minutes if other voters are waiting or more than ten (10) minutes in any event.

(b) If a voter refuses to leave after such time elapses, the officer of elections shall have the voter removed.



§ 2-7-119 - Machine out of order -- Procedure.

(a) If a voting machine being used in an election becomes out of order, it shall be repaired if possible or another machine substituted as promptly as possible.

(b) If repair or substitution cannot be made and other machines at the polling place cannot handle the voters, the paper ballots provided for the polling place shall be used and, if necessary, ballots shall be provided under § 2-7-108.

(c) If a voting machine becomes out of order while it is being used, the crosses (X) shall be cleared from its face by the names of candidates and by questions. The voter may then vote on another machine or by paper ballot as the judges decide.



§ 2-7-120 - Spoiled ballots.

If any voter spoils a paper ballot, the voter may obtain others, one (1) at a time, not exceeding three (3) in all, upon returning each spoiled one. The spoiled ballots shall be placed in an envelope marked "Spoiled Ballots."



§ 2-7-121 - Rejected ballots.

No person may take any ballot from the polling place before the close of the polls. If a voter refuses to give the paper ballot to the judge to be deposited in the ballot box after marking it, the officer of elections shall require that the ballot be surrendered to the officer and shall deposit it in a sealed envelope marked "Rejected" with the person's name, the reason for rejection, and the officer's signature.



§ 2-7-122 - Management of machine during voting.

(a) The voting machine operator shall inspect the face of the machine after every voter has voted to ascertain that the ballot labels are in their proper places and that the machine has not been injured or tampered with. The operator shall remove any campaign literature left in the machine booth.

(b) During the election the door or other compartment of the machine may not be unlocked or opened or the counters exposed except by the voting machine technician or other authorized person, a statement of which shall be made and signed by the voting machine technician or authorized person and attached to the returns.



§ 2-7-123 - Challenges to right to vote -- Oath of challenged voter.

If any person's right to vote is challenged by any other person present at the polling place, the judges shall present the challenge to the person and decide the challenge after administering the following oath to the challenged voter: "I swear (affirm) that I will give true answers to questions asked about my right to vote in the election I have applied to vote in." A person who refuses to take the oath may not vote.



§ 2-7-124 - Challenges -- Grounds and procedure.

(a) A person offering to vote may be challenged only on the grounds that the person:

(1) Is not a registered voter in Tennessee and did not vote a provisional ballot;

(2) Is not a resident of the precinct where the person seeks to vote;

(3) Is not the registered voter under whose name the person has applied to vote;

(4) Has already voted in the election; or

(5) Has become ineligible to vote in the election being conducted at the polling place since the person registered.

(b) The judges may ask any question which is material to deciding the challenge and may put under oath and ask questions of such persons as they deem necessary to their decision. The judges shall ask the administrator of elections to check the original permanent registration records if the voter claims to be registered but has no duplicate permanent registration record.



§ 2-7-125 - Challenged voter -- Voting procedure.

(a) If the judges determine unanimously that the person is not entitled to vote, the person shall vote by paper ballot and the person's ballot shall be deposited in a sealed envelope marked "Rejected" with the person's name, the reason for rejection, and the signatures of the judges written on it.

(b) If the judges do not agree unanimously to rejection, the person shall be permitted to vote as if unchallenged.

(c) In either case the challenge and outcome shall be noted on the back of the voter's duplicate permanent registration record and on the poll lists.



§ 2-7-126 - Challenge on ground of party membership.

A person offering to vote in a primary may also be challenged on the ground that the person is not qualified under § 2-7-115(b). Such a challenge shall be disposed of under the procedure of §§ 2-7-123 -- 2-7-125 by the judge or judges and the other election officials of the party in whose primary the voter applied to vote, with a total of three (3) to decide the challenge.



§ 2-7-127 - Closing of the polling place.

At the time set for the closing of the polling place, the officer of elections shall place one (1) of the election officials at the end of the line of persons waiting to vote. No other person may then get in line to vote. The polls shall be closed as soon as all persons in the line ahead of the election official have voted regardless of when the polls opened.



§ 2-7-128 - Duties after closing the polls.

The registrars shall, immediately after the polls close, cross (X) out the remaining space on incomplete poll list sheets so that no additional names can be written in and shall number those sheets serially and place them in the poll book binders.



§ 2-7-129 - Unused paper ballots -- Disposal.

Immediately after the polls close and before any ballot box or voting machine is opened to count votes, the judges shall tear all unused paper ballots in half without tearing off the numbered stubs. The portion without the stubs may then be discarded, and the portion with the stubs shall be preserved.



§ 2-7-130 - Locking of machine -- Canvass and proclamation of votes on voting machines.

(a) (1) After the polls have closed and after disposal of unused paper ballots, the judges shall then lock and seal the voting machines against voting. The judges shall sign a certificate on the tally sheets, stating that:

(A) Each machine has been locked against voting and sealed;

(B) The number of voters as shown on the public counters;

(C) The numbers on the seals; and

(D) The numbers registered on the protective counters.

(2) The judges shall then open the counter compartment in the presence of the watchers and all other persons who are present, giving full view of all the counter numbers. One (1) of the judges, under the scrutiny of a judge of a different political party, in the order of the offices as their titles are arranged on the machine, shall read aloud in distinct tones the designating number and letter, if any, on each counter for each candidate's name and the result as shown by the counter numbers. The judge shall in the same manner announce the vote on each question. The counters shall not in the case of presidential electors be read consecutively along the party row or column, but shall always be read along the office columns or rows, completing the canvass for each office. The total shown beside the words "Electors for (giving the name) candidate for President and for (giving the name) candidate for Vice President" shall operate as a vote for all the candidates for presidential electors for those candidates for president and vice president.

(3) The vote as registered shall be entered on the duplicate tally sheets in ink by the precinct registrars in the same order on the space which has the same designating number and letter, if any. The minority party precinct registrar shall then read aloud the figures from the tally sheet filled in by the majority party precinct registrar for verification by the minority party judge.

(4) After proclamation of the vote on the voting machines, ample opportunity shall be given to any person present to compare the results so announced with the counter dials of the machine.

(5) The judges shall make corrections.

(b) When voting machines are employed such as those of Shoup manufacture, which achieve the effect of seals by the utilization of master keys, sealing the machines upon the close of polls shall be unnecessary.



§ 2-7-131 - Counting of ballots.

(a) After the requirements of § 2-7-130 have been met or, where voting machines are not used, after the polling place closes, the judges shall open the ballot box in the polling place in the presence of the watchers and all other persons who are present.

(b) The judges shall alternate in drawing ballots from the box and reading aloud within sight of the other judges the names of the persons who have been voted for on each ballot, and the two (2) precinct registrars shall record the votes at the same time for counting on record sheets. The completed record sheets shall be bound in the poll books.

(c) Two (2) judges of different political parties shall then compute the votes for each candidate and each position on a question and shall enter the totals for the paper ballots on the duplicate tally sheets in ink. The third judge shall verify the computation and entry of the totals.

(d) The paper ballot vote totals shall then be announced.

(e) (1) Notwithstanding subsections (a)-(d), if paper ballots are used pursuant to § 2-5-206(e)(2), the county election commission may have such paper ballots counted by the central absentee ballot counting board pursuant to § 2-6-302, after the ballot boxes have been transported to the county election commission office.

(2) The coordinator of elections may promulgate rules and procedures to implement this subsection (e).

(f) (1) Notwithstanding subsections (a)-(d), the county election commission may instruct the officer of elections and a judge of a different political party to transport the locked ballot box or boxes containing voted paper ballots to the county election commission office to have such paper ballots counted by the central absentee ballot counting board pursuant to § 2-6-302. The central absentee ballot counting board utilized in accordance with this subsection (f) may be the same members as a counting board that has already been appointed in like manner to the absentee ballot counting board established under § 2-6-302 or it may contain different members that have been appointed in like manner to such a board. The county election commission may only exercise this option if the ballot box or boxes used in the polling place satisfy the requirements of the absentee ballot boxes and have been locked pursuant to § 2-6-311.

(2) Where the write-in feature of a direct recording electronic voting machine has been used, the county election commission may instruct the officer of elections and a judge of a different political party to transport the locked ballot box or boxes containing the voting machine printer tape containing the write-in names to the county election commission office to have such paper ballots counted by the central absentee ballot counting board pursuant to § 2-6-302. The central absentee ballot counting board utilized in accordance with this subsection (f) may be the same members as a counting board that has already been appointed in like manner to the absentee ballot counting board established under § 2-6-302 or it may contain different members that have been appointed in like manner to such a board.



§ 2-7-132 - Completion of duplicate tally sheets -- Certification -- Final proclamation of vote.

(a) After the completion of the requirements of § 2-7-131, the duplicate tally sheets shall then be completed, showing the total number of votes cast for each office and question, the total number of votes cast for each candidate, including write-in candidates, and for each position on a question.

(b) The duplicate tally sheets shall be certified correct and signed by each judge and by the officer of elections and shall be placed in the poll books.

(c) A final proclamation shall then be made as to the total vote received by each candidate and for each position on questions.



§ 2-7-133 - Ballots which may be counted.

(a) Only ballots provided in accordance with this title may be counted. The judges shall write "Void" on others and sign them.

(b) If the voter marks more names than there are persons to be elected to an office, or if for any reason it is impossible to determine the voter's choice for any office to be filled or on a question, the voter's ballot shall not be counted for such office and shall be marked "Uncounted" beside the office and be signed by the judges. It shall be counted so far as it is properly marked or so far as it is possible to determine the voter's choice.

(c) If two (2) ballots are rolled up together or are folded together, they shall not be counted. The judges shall write on them "Void" and the reason and sign them.

(d) Any ballot marked by the voter for identification shall not be counted. The judges shall write on it "Void" and the reason and sign it.

(e) Ballots which are not counted shall be kept together and shall be bundled separately from the ballots which are counted.

(f) Notwithstanding any other law to the contrary, a vote shall be counted if a recount is undertaken on a punchcard ballot under the following conditions:

(1) When at least two (2) corners of the chad are detached;

(2) Light is visible through the hole; or

(3) An indentation of the chad from the stylus or other object is present and indicates a clearly ascertainable intent of the voter to vote.

(g) Notwithstanding any other provision of law to the contrary, if a voter marks a paper or optical scan ballot with a cross, "x", checkmark or any other appropriate mark within the square, circle or oval to the right of the candidate's name, or any place within the space in which the name appears, indicating an intent to vote for that candidate, it is a vote for the candidate whose name it is opposite. Underlining or circling the candidate's name would also constitute a vote. Any apparent erasure of a mark next to the name of a candidate may not be counted as a vote for that candidate if the voter makes another mark next to the name of one (1) or more different candidates for the same office and counting of the mark would result in an excess number of votes cast for the office.

(h) If a voter casts more than one (1) vote for the same candidate for the same office, the first vote is valid and the remaining votes are invalid.

(i) Any person attempting to be elected by write-in ballots shall complete a notice requesting such person's ballots be counted in each county of the district no later than twelve o'clock (12:00) noon, prevailing time, fifty (50) days before the general election. Such person shall only have votes counted in counties where such notice was completed and timely filed. The notice shall be on a form prescribed by the coordinator of elections and shall not require signatures of any person other than the write-in candidate requesting ballots be counted. The coordinator of elections shall distribute such form to the county election commissions. Upon timely receiving the notice required by this subsection (i), the county election commission shall promptly inform the state coordinator of elections, the registry of election finance, as well as all other candidates participating in the affected election. A write-in candidate may withdraw the notice by filing a letter of withdrawal in the same manner as the original notice was filed no later than the fifth day before the election.



§ 2-7-134 - Return of keys at close of election.

After the tally sheets have been certified, the judges shall close and lock the voting machines and enclose the keys for each voting machine in a separate sealed envelope on which they shall certify the number of the machine, the polling place where it has been used, the number on the seal, and the numbers registered on the public and protective counters.



§ 2-7-135 - Lists of election officials prepared by officer of elections.

(a) The officer of elections shall prepare and certify to the county election commission a list of all election officials who served at the polling place and their official positions. The list shall be signed by each official.

(b) The officer of elections shall certify to the county election commission the names of those persons appointed as officials for the polling place before the election who failed to appear and discharge the duties of office.



§ 2-7-136 - Public announcement of results -- Certification of results on demand of any candidate or watcher.

When the certification of the tally sheets is complete, the officer of elections shall publicly announce the results and shall, on demand of any candidate or watcher present, furnish such person a certified copy of the results. The certificate shall include the names of all candidates appearing on the ballot, the number of votes received by each and the number of votes for and against each question, including separately the total number of votes cast for each by voting machine and by paper ballot. The certificate shall be signed by the officer of elections and the judges and may be used as competent evidence in case of a contest regardless of what tribunal is hearing the contest.



§ 2-7-137 - Items to be locked in ballot box after certification of the completed tally sheets.

After certification of the completed tally sheets and the performance of the other duties of this chapter, the officer of elections shall have the following items placed in the ballot box or boxes which shall then be locked:

(1) The bound bundles of paper ballots;

(2) The record of voter assistance;

(3) The envelopes containing spoiled ballots;

(4) The envelopes containing rejected ballots;

(5) The poll books;

(6) The bound applications for ballots;

(7) The portions of unused paper ballots containing the numbered stubs;

(8) The envelopes containing the voting machine keys; and

(9) The ballot box keys.



§ 2-7-138 - Delivery of locked ballot box and supplies or equipment to county election commission.

The officer of elections, accompanied by either a judge or precinct registrar of another political party, shall immediately deliver the locked ballot box or boxes and remaining election supplies or equipment except the voting machines to the county election commission.



§ 2-7-139 - Removal of supplies from polling place prohibited.

No election supplies, ballots or equipment may be removed from a polling place from the opening of the polls until the requirements of § 2-7-137 have been met except that items which have been delivered to the wrong polling place may be transferred to the correct one.



§ 2-7-140 - Procedures for certain inactive voters.

(a) Voters whose registration is in inactive status because of a failure to respond to a confirmation notice described in § 2-2-106(c) and voters who have changed their address of residence to a new address within the county of registration shall be required to vote under the procedures of this section.

(b) An inactive voter who has not moved or any registered voter of the county who has changed residence to a new address within the same voting precinct shall be required to make a written affirmation of such voter's current address and that the voter is entitled to vote before voting. This affirmation shall be made on a standard form provided by the county election commission and shall be made before the officer of elections at the voter's polling place or the appropriate election official at an early voting site. The voter may then vote using the same method as any other voter at the polling place.

(c) A registered voter of the county who has changed residence to a new address within the county of registration but outside such voter's former voting precinct shall be required to make a written affirmation of the voter's current address and that the voter is entitled to vote before voting;

(1) If a voter under this subsection (c) appears at an early voting location and makes the proper affirmation, the election official shall allow the voter to vote the ballot for the voter's new precinct of residence using the same method as any other voter at the polling place;

(2) (A) If a voter under this subsection (c) appears at such voter's former polling place, the voter cannot cast any ballot at that location. An election official shall make a determination of the voter's new polling place and inform the voter of the appropriate place to vote. The voter shall be required to make a written affirmation of the voter's current address and that the voter is entitled to vote. The official at the voter's former polling location shall indicate on the affirmation that the person has not been allowed to vote at that location and shall give the voter a copy of the form to take to such voter's new polling location. Upon presenting that affirmation at the new polling location and verification that the new address is within that precinct, the voter shall be allowed to vote using the same method as any other voter at the polling place;

(B) A county election commission may establish a centrally located site or sites to be designated by such commission for voters voting under this subdivision (c)(2);

(C) If a county election commission elects to establish a centrally located site or sites, then the official at such former polling location shall notify the voter that the voter has the option to vote either at the new polling place or at the centrally located site or sites. If a central location is other than the county election commission office, then such centrally located site shall be equipped with computer capabilities linked to the county election commission office to allow the voter's records to be changed or corrected in the same manner as if the voter were to appear at the county election commission office on election day in order that the voter may cast the appropriate ballot;

(3) If a voter under this subsection (c) appears at a polling location where the voter is not currently registered, and does not have a copy of the form described in subdivision (c)(2), the election official shall make a determination as to whether that voter's new address is within the voting precinct for that polling location. If the voter now resides in that precinct, the voter shall be required to make a written affirmation of the voter's current address and that the voter is entitled to vote. The fact that this person is a registered voter must be confirmed by the county election commission before this person's vote is counted.

(d) If a voter described in subsection (a) applies for an absentee ballot, the voter shall fill out the appropriate portion of the absentee application to affirm the voter's address and that the voter is entitled to vote. This affirmation would not have to be made in front of an election official. Upon receiving a proper application, the administrator of elections shall send the voter a ballot for the precinct where the voter now resides and update the registration based upon the affirmation as necessary.



§ 2-7-141 - Procedures for certain active voters.

(a) If the registration of a voter has been transferred to a new precinct within the same county pursuant to § 2-2-129(b)(2)(A), the voter shall be required to vote under the procedures of this section.

(b) (1) A registered voter whose registration has been transferred pursuant to § 2-2-129(b)(2)(A), but who has in fact not moved or has moved to a different address from that supplied by the postal service, shall be required to make a written affirmation of such registered voter's current address of residence and that the voter is entitled to vote before voting. This affirmation shall be made on a standard form provided by the county election commission and shall be made before the officer of elections at the voter's polling place or the appropriate election official at an early voting site. The voter may then vote using the same method as any other voter at the polling place. The fact that this voter is a registered voter and has not already voted in the current election must be confirmed by the county election commission before this person may vote.

(2) A county election commission may establish a centrally located site or sites to be designated by such commission for voters voting under this subsection (b).

(3) If a county election commission elects to establish a centrally located site or sites, then the official at such polling location shall notify the voter that the voter has the option to vote either at the new polling place or at a centrally located site or sites. If a central location is other than the county election commission office, then such centrally located site shall be equipped with computer capabilities linked to the county election commission office to allow the voter's records to be changed or corrected in the same manner as if the voter were to appear at the county election commission office on election day in order that the voter may cast the appropriate ballot.

(c) A registered voter whose registration has been transferred pursuant to § 2-2-129(b)(2)(A), who has in fact moved to the new address of residence recorded by the administrator of elections, and who appears to vote at an early voting site or at the new precinct to which the voter's registration has been transferred, shall vote using the same method as any other voter at the polling place.



§ 2-7-142 - Use of mobile electronic or communication devices at polling places. [Effective on January 1, 2016.]

(a) A county election commission shall not prohibit a voter from using a mobile electronic or communication device at a polling place for informational purposes to assist the voter in making election decisions. A county election commission may require that any mobile electronic or communication device be silenced while in use at the polling place.

(b) Any voter using a mobile electronic or communication device as allowed in subsection (a) shall be prohibited from using the device for telephone conversations, recording, or taking photographs or videos while inside the polling place.






Chapter 8 - Determination of Results

§ 2-8-101 - Meeting of county election commission following election.

(a) The county election commission shall meet at its office upon completion of its duties under § 2-8-104, but no later than the third Monday after the election to compare the returns on the tally sheets, to certify the results as shown by the returns in writing signed by at least the majority of them, and to perform the duties prescribed by this chapter.

(b) The commission may not recount any paper ballots, including absentee ballots.

(c) Upon the completion of the vote tabulation on election night, each county election commission shall report unofficial results to the coordinator of elections in a form prescribed by the coordinator.

(d) Any county election commission which fails to certify any election by the deadlines set forth in subsection (a), unless such failure is determined by the state election commission to be for good cause, shall forfeit any compensation due the members for the holding of such election. The chair of the state election commission shall promptly notify the chief fiscal officer of any county of such failure to certify under the provisions of this section.

(e) Upon certifying the results of a referendum held by a municipality or county pursuant to title 57, the county election commission shall send certification of the results to the alcoholic beverage commission.



§ 2-8-102 - Undelivered returns.

If the returns from any polling place have not been delivered to the county election commission by the first day after an election, the commission shall employ either a special messenger, a member of its staff or a member of the commission to obtain the missing returns.



§ 2-8-103 - Form of returns -- Sufficiency.

No return, poll list, or certificate made under this title may be disregarded or rejected for want of form or on account of its not being strictly in accordance with the requirements of this title if it can be clearly understood. Any such return or certificate signed by a majority of the election officials at the polling place is sufficient.



§ 2-8-104 - Comparing votes from tally tapes to tabulated election results.

The commission, or such persons as it may designate, shall, as soon as possible after the election, compare the votes from the tally tapes of all appropriate sources to the tabulated election results. All candidates, their representatives, representatives of the political parties, and representatives of the press may be present during this process and shall be given ample opportunity to examine the tabulations. The commission shall create a written report of any revisions of any vote totals in such election.



§ 2-8-105 - Certification of tabulation and results.

After completing the comparison of the returns, the county election commission shall make and certify the official tabulation and certification of results, showing both precinct and county totals, in the following manner:

(1) In triplicate for the offices of governor, members of the general assembly, presidential and vice presidential elector, members of congress, judge, chancellor, or district attorney general;

(2) In triplicate for questions submitted to the people of the entire state;

(3) In duplicate for any other office not listed in subdivision (1) and for questions submitted to people of a part of the state; and

(4) In triplicate for all primary elections.



§ 2-8-106 - Mailing and filing of tabulation and certification.

(a) The commission shall seal and mail the original of the official tabulation and certification of results prepared pursuant to § 2-8-105(1) and (2) to the secretary of state and take the postmaster's receipt for it and shall mail the first copy to the governor and take the postmaster's receipt for it. The remaining copy shall be filed with the county clerk and the commission shall take the clerk's receipt for it. The aforementioned statements may be delivered personally in lieu of mailing by the deadline set forth in § 2-8-101. In the case of a general election for the office of governor, an additional copy of the returns shall be sent directly to the speaker of the senate as provided by article III, § 2 of the Constitution of Tennessee.

(b) The commission shall deliver the official tabulation and certification of results prepared pursuant to § 2-8-105(3) as follows:

(1) If the election is for a county official, the original to the coordinator of elections and take the postmaster's receipt for it, and file the copy with the county clerk, and take the clerk's receipt for it;

(2) If the election is for a municipal office, the original to the chief administrative offices of the municipality and the copy filed with the county clerk; and

(3) If a question, the original to the coordinator of elections and take the postmaster's receipt for it, and the copy to be filed in the county clerk's office and take the clerk's receipt for it.

(c) The commission shall seal and mail the original of the official tabulation and certification of results prepared pursuant to § 2-8-105(4) to the coordinator of elections and take the postmaster's receipt for it, mail a copy to the chair of the political party's state executive committee and take the postmaster's receipt for it, and deliver the remaining copy to the county clerk and take the clerk's receipt for it.

(d) The official tabulation and certification of results forms to be utilized for elections, both primary and general, for the offices listed in § 2-13-202, and for any question submitted to the voters of the entire state shall be furnished by the coordinator of elections. The county election commission shall furnish the forms for all other elections.

(e) The county election commission shall issue certificates of elections to each person elected except those to be commissioned by the governor.



§ 2-8-107 - Disposition and keeping of pollbooks -- Computerized counties.

(a) The commission shall seal and forward all pollbooks containing the original poll list sheets to the secretary of state within ten (10) days after the election to be stored by the secretary of state for nine (9) years, and shall deposit the pollbooks containing the duplicate poll list sheets in the office of the county clerk to be stored by the county clerk for four (4) years in any secure place.

(b) In computerized counties, the commission shall forward to the secretary of state electronically through the AES computer system a list of the names of all voters who participated in the election, verified as to its accuracy, on or before forty-five (45) days after the election, to be stored by the secretary of state for nine (9) years, and shall deposit the list in the office of the county clerk, either printed or in a CD-ROM format, to be stored by the clerk for six (6) years. The commission shall also forward to the secretary of state the list in a CD-ROM format in the time prescribed by law.

(c) The election commission shall keep on file the voter signature list for six (6) years.



§ 2-8-108 - Preservation of paper ballots and other ballot supplies.

(a) The commission shall preserve all paper ballots for six (6) months after the election to which they were cast or offered to be cast and may then dispose of them. During the period in which they are preserved, the packages of ballots shall be kept securely locked and may be opened and the ballots examined only on court order or under chapter 18 of this title.

(b) All other election documents such as applications for all ballots, spoiled and rejected ballots, voter affidavits, records of assistance to voters, etc., shall be preserved by the county election commission for six (6) months or longer if so ordered by a court or by the coordinator of elections. All election documents pertaining to a federal election shall be preserved by the county election commission for twenty-two (22) months.



§ 2-8-109 - Messenger to bring county returns to the secretary of state.

The secretary of state may employ a special messenger to bring the returns filed with the county clerk if those sent by mail fail to arrive. The expenses of the messenger shall be paid out of the state treasury.



§ 2-8-110 - Public calculation and comparison of votes -- Declaration of election -- Certificates of election.

(a) The governor, secretary of state and attorney general and reporter shall, as soon as the returns are received, publicly calculate and compare the votes received by each person for the office of member of the general assembly, presidential and vice presidential elector, member of congress, judge, chancellor, or district attorney general, and declare the person receiving the highest number of votes elected.

(b) The secretary of state shall assure the preservation of the original certification of results executed under this section.

(c) The governor shall furnish each person elected with a certificate of election, which shall also be a commission of office, signed by the governor and the secretary of state. The certificate shall be prima facie evidence of election. A duplicate original of the certificate of election as United States senator shall be sent to the president of the United States senate.



§ 2-8-111 - Tie votes.

If there is a tie vote between the two (2) or more persons having the highest number of votes for an office, the state election commission shall cast the deciding vote except that:

(1) The county legislative body may cast the deciding vote for offices filled by the votes of a single county or civil district, or, in the alternative, the legislative body may by resolution call for a run-off election between the tied candidates;

(2) The municipal legislative body shall cast the deciding vote for municipal offices, or, in the alternative, the legislative body may by resolution call for a run-off election between the tied candidates;

(3) The governor shall cast the deciding vote for representatives in congress;

(4) The election shall be void if it is for senator in congress, and the governor shall immediately issue an order directing the holding of a special election for the office; and

(5) The general assembly in joint convention shall cast the deciding vote for governor.



§ 2-8-112 - Messenger to bring county returns to general assembly.

The general assembly may, if it becomes necessary, send a special messenger for the copy of the returns of any particular county deposited with the county clerk. The expenses of the messenger shall be paid out of the state treasury.



§ 2-8-113 - Primary elections -- Determination of results.

(a) On the fourth Thursday after a primary election, the state coordinator of elections shall publicly calculate and compare the votes received by each person and declare who has been nominated for office in the primary or elected to the state executive committee. The candidates who receive the highest number of votes shall be declared elected or nominated; provided, that in order for any person to receive a party nomination by write-in ballots, such person must receive a number of write-in votes equal to or greater than five percent (5%) of the total number of registered voters of the district. However, this section shall not apply where there are candidates for the office involved listed on the official ballot.

(b) The coordinator of elections may delegate the duty under subsection (a) to county primary boards with respect to offices to be elected by voters within a single county and, if requested by the state executive committee of a political party, shall delegate such duty to the county primary boards. The county primary boards shall send the results of the primary election to the state party executive committee unless the state party executive committee wishes to exercise its functions under this section as a party primary board. The state party executive committee may revoke or rescind its request that the coordinator of elections delegate such duty to the county primary boards.

(c) Any person trying to receive a party nomination by write-in ballots shall complete a notice requesting such person's ballots be counted in each county of the district no later than twelve o'clock (12:00) noon, prevailing time, fifty (50) days before the primary election. Such person shall only have votes counted in counties where such notice was completed and timely filed. Write-in candidates for the offices of governor, United States senator and representative in the United States congress shall file their notice with the state coordinator of elections. The notice shall be on a form prescribed by the coordinator of elections and shall not require signatures of any person other than the write-in candidate requesting ballots be counted. The coordinator of elections shall distribute such form to the county election commissions. Upon timely receiving the notice required by this subsection (c), the county election commission shall promptly inform the state coordinator of elections, the registry of election finance, as well as all other candidates participating in the affected election. A write-in candidate may withdraw the notice by filing a letter of withdrawal in the same manner as the original notice was filed no later than the fifth day before the election.



§ 2-8-114 - Primary elections -- Tie votes.

If the coordinator of elections determines that there is a tie between the two (2) or more candidates for an office who have the highest number of votes, the tie shall be broken as prescribed in the rules of the political party.



§ 2-8-115 - Primary elections -- Certification of nominees.

The coordinator of elections shall certify the names of the nominees of political parties to the county election commission of each county in which the nominees are candidates by the qualifying deadlines set in § 2-5-101.



§ 2-8-116 - Right of candidate to receive certified copies of poll lists and tally sheets.

Each candidate has the right to have delivered to the candidate by the state election commission or the county election commission certified copies of all poll lists and tally sheets used in the counties in which the candidate ran, upon demand and payment of the regular legal fees.






Chapter 9 - Voting Machines

§ 2-9-101 - Specifications -- Contract for modification.

(a) A voting machine to be used in Tennessee must provide facilities for voting for candidates at both primary and general elections, at nonpartisan elections or at a combination of a nonpartisan and partisan primary or general election. It must permit a voter to vote for any person for any office, whether or not nominated as a candidate by a political party. It must ensure voting in absolute secrecy. It must permit a voter to vote for any candidate or on any special measure for whom or on which the voter is lawfully entitled to vote but none other. It must permit a voter to vote for the proper number of candidates for an office but no more. It must be provided with a lock or locks by which immediately after the polls are closed any movement of the voting or registering mechanism can be absolutely prevented. It may be either manually or electrically operated. An electric machine must convert to manual operation, and the alternate type of operation must be a standard function of the machine and not be designed as an emergency or temporary device only. Each voting machine shall have not less than eight (8) columns and shall be equipped with interlocks in the following manner:

(1) for the basic lever type machine, interlocks on columns 1, 4, and 7;

(2) for the 2.5 lever type machine, interlocks on columns 1, 4, and 7 and an additional main interlock adjacent to column 10;

(3) on the 3.2 eight column machine, interlocks on columns 1, 4, and 7 and an additional main interlock adjacent to column 8; and

(4) on the 3.2-10.25 lever type machine, interlocks on columns 1, 4, and 7 and an additional main interlock adjacent to column 10.

(b) Any voting machine not presently equipped as described in (a) shall be modified pursuant to a contract to be let by the coordinator of elections through normal purchasing procedures. The contract shall contain such provisions as the coordinator of elections, secretary of state and commissioner of finance and administration shall deem necessary and proper, and shall provide for the use of new parts only. Furthermore, the contract shall provide for the inspection of parts, labor, and equipment by a team of local machine technicians, and the costs of such inspection at the local level shall be borne by the company or firm awarded the contract.

(c) A party lever device enabling a voter to vote for all the nominees of a particular political party by operating a single lever is prohibited except that a party lever shall be provided for each political party's candidates for presidential and vice presidential electors.



§ 2-9-102 - Equipment furnished for machine.

The county election commission shall have each voting machine furnished:

(1) With an electric light or a substitute for one which will give sufficient light to enable the voters while in the booth to read the ballot labels and to enable election officials to examine the counters; and

(2) With a curtain or other equipment so as to conceal the voter and the voter's action while voting.



§ 2-9-103 - Voting machine technicians.

(a) The representatives of each political party on the county election commission shall jointly appoint a voting machine technician who is a member of their political party and who is qualified by training or experience to prepare and maintain the voting machines, and the county election commission shall appoint as many assistants as may be necessary for the proper preparation of the machines for elections and for their maintenance, storage, and care.

(b) The voting machine technicians, under the direction of the commission, shall have charge of the voting machines and shall represent the commission during the preparation of the voting machines.

(c) The voting machine technicians shall serve at the pleasure of the commissioners who appointed them. The assistants shall serve at the pleasure of the commission.

(d) The commission shall fix the compensation of the voting machine technicians and assistants commensurate with the work required.

(e) Duties imposed on the voting machine technician by this chapter shall be performed jointly by the voting machine technicians.

(f) (1) Any voting machine technician appointed by the county election commission who performs such duties on a part-time basis and who has other full-time employment shall be excused without pay from such full-time employment for the days required for the performance of the technician's duties.

(2) No employer of a voting machine technician being excused from employment pursuant to this section shall require such technician to use vacation time or other leave time for the days such technician has been excused from employment to perform the technician's duties.



§ 2-9-104 - Custody of machines and keys.

(a) The local authority adopting voting machines shall have custody of them when they are not in use at an election and shall preserve and keep them in repair. All keys for voting machines shall be securely locked between elections by the voting machine technician. A public officer, who is entitled to the custody of the machine for any period of time, is entitled to the keys necessary for the proper use of the machines in the officer's charge.

(b) Local authorities shall provide ample police protection against tampering with or injury to the voting machines after they have been prepared for and during an election and shall provide adequate storage at all other times.



§ 2-9-105 - Preparation of machines for election.

(a) The county election commission shall have the proper ballot labels placed on the voting machines and shall have the machines put in proper order for voting with the registering counters set at zero (000), the counting mechanisms locked, and each machine sealed with a pre-numbered seal. The voting machine technician shall certify in writing that, before sealing each machine but after preparing it for an election, such technician has tested each voting lever and that each machine is in proper working order.

(b) Before examining the voting machines to determine whether they are properly set up, the commission shall mail notices to the chairs of the county executive committees of the political parties and to independent candidates stating where and when the machines will be examined. Each county executive committee chair and county primary board chair may designate a representative who may be present to see that the machines are properly prepared for use in the election.

(c) When the machines have been examined, the party representatives and either the commission or the voting machine technician shall make a certificate in writing which shall be filed in the county election commission office stating the number of machines, whether all of the machines are set at zero (000), the number registered on each protective counter and the number on each metal seal with which the machines are sealed.

(d) The keys for each machine shall be sealed in an envelope showing the location where the machine is to be used, the number of the machine, the number on the protective counter, and the seal number.

(e) The commission may delegate its duty to examine the machines to the voting machine technician.



§ 2-9-106 - Delivery of machines to polling places.

The election commission shall ensure that the voting machines are delivered to the polling places in a timely manner and are set up in the proper manner for use at the election.



§ 2-9-107 - Storage of machines.

Within twenty-four (24) hours after the close of the polls, or as soon thereafter as practicable, the voting machine technician shall have the machines returned to the storage places provided under § 2-9-104(b).



§ 2-9-108 - Voting machines to remain locked.

Each voting machine shall remain locked against voting for five (5) days after the certification of the election and as much longer as may be necessary or advisable because of a contest over the result of the election. When another election necessitating the use of a particular voting machine is to be held within a period of thirty (30) days after an election, that voting machine may be opened after five (5) days upon the agreement of all the candidates in the earlier election whose names appeared on the ballot on that machine. A voting machine may be opened and examined upon the order of any court of competent jurisdiction at any time.



§ 2-9-109 - Precincts required to use voting machines -- Use of paper ballots in certain municipal elections.

(a) Precincts having more than three hundred (300) registered voters shall be equipped by the county in which they are located with voting machines for use in all elections and smaller precincts may be so equipped. If the governing body of any county does not provide voting machines as required by the preceding sentence, the county election commission, instead of the county governing body, shall equip the precincts with voting machines in accordance with §§ 2-9-112 -- 2-9-114. However, in counties having populations of not less than twelve thousand one hundred (12,100) nor more than twelve thousand two hundred (12,200), according to the federal census of 1970 or any subsequent federal census, voting machines for any precinct having fewer than one thousand (1,000) registered voters shall not be purchased without the approval of the county commission.

(b) Any municipality with a population of five thousand (5,000) or less, according to the 1980 federal census or any subsequent federal census, may elect to use paper ballots instead of voting machines for municipal elections, when there is no opposition for any of the offices involved. Such decision shall be made known to the county election commission at the time the municipality directs the election commission to call its election.



§ 2-9-110 - Use of non-standard machines.

(a) The county election commission, with the approval of the coordinator of elections and the state election commission, may provide for the use of voting machines which do not meet the requirements of this title except under this section.

(b) Machines and procedure for such use shall provide as much protection for the purity of the ballot and against election fraud as do voting machines which otherwise meet the requirements of this title.

(c) The use of voting machines in compliance with this section and the rules of the coordinator of elections shall be as valid for all purposes in an election as if the machines had otherwise met the requirements of this title for voting machines.



§ 2-9-111 - Payment for machines.

The governing body of a city, town or county may adopt voting machines and, upon the adoption and purchase of voting machines, shall provide for payment for the machines in the way it deems for the best interest of the locality and may for that purpose issue bonds, certificates of indebtedness or other obligations which shall be a charge on the city, town or county. Such bonds, certificates or other obligations may be issued with or without interest, payable at such time or times as the authorities may determine, but shall not be issued or sold at less than par. If it is proposed that bonds be issued to finance the purchase of voting machines, such bonds may not be issued unless approved in an election by a majority of the votes cast by the voters of the city, town or county affected.



§ 2-9-112 - State financing of voting machines -- Agreement.

When the governing body of a county requests the coordinator of elections to have the state finance the acquisition of a specified number of voting machines under §§ 2-9-112 -- 2-9-114, the governing body of the county and the coordinator of elections shall enter into an agreement to be known as a "contract, lease and option," subject to the following requirements:

(1) The original lease term shall be for a period agreed to by the governing body of the county and the coordinator of elections. The county shall have the exclusive right and option to extend the term of the lease from year to year for periods of one (1) year at a time for an agreed period. The total lease period shall in no case exceed twenty (20) years.

(2) The rentals prescribed for the original term and for each of the full number of years for which the lease may be extended shall not be less than the amounts required in each of such years to amortize the total amount of bonds issued to defray the cost of the machines.

(3) The governing body of the county shall agree, in each effective year of the lease, to maintain the voting machines.

(4) If the governing body of the county fails or neglects to pay any of the rentals prescribed, the commissioner of finance and administration shall retain the sum necessary for such payment out of any state funds distributable to the county for any purpose. No statutory requirement that any distributable, state collected, locally shared funds shall be used exclusively for a designated purpose shall be construed as preventing the commissioner of finance and administration from taking out of such fund.

(5) The contract, lease and option may contain any other reasonable provision deemed necessary and desirable by the commissioner, the coordinator of elections or the governing body of the county.

(6) Subject to all of the above, when the governing body of a county requests the coordinator of elections to have the state finance the cost of modifying its voting machines in order to comply with the specifications of this chapter, the governing body of the county and the coordinator of elections shall enter into an agreement to be known as a "voting machine loan agreement." The agreement shall be subject to all the terms and conditions as if the county were purchasing machines. The agreement shall provide that the state maintain a lien on such machines until such agreement is satisfied and that such agreements are subject to an annual interest rate of six percent (6%).



§ 2-9-113 - State financing of voting machines -- Purchase.

(a) The commissioner of finance and administration shall purchase or otherwise acquire voting machines to carry out § 2-9-112.

(b) The coordinator of elections, subject to the approval of the commissioner, shall determine the number of machines to be purchased for the governing body of any county and enter into agreements, as provided in § 2-9-112, with the county for the financing of the machines. The coordinator of elections in determining the number of machines to be purchased for a county shall consider the following factors:

(1) The amount of state funds available for the financing of voting machines;

(2) Whether the county is making an initial acquisition of machines or is replacing old machines;

(3) The need of the county for assistance in purchasing machines; and

(4) Such other considerations as may be pertinent to carry out the purposes of this title.



§ 2-9-114 - Funding for voting machine loan fund.

All moneys paid by the county to the coordinator of elections under the provisions of either the contract, lease and option or the "voting machine loan agreement" shall be paid into the "voting machine loan fund" and shall be used to fund subsequent loans pursuant to § 2-9-112 in the manner provided by law. Nothing in this section shall be construed to exclude or prevent future appropriations for the purpose of funding the voting machine loan fund.



§ 2-9-115 - Use of voting machines owned by another governing body.

Nothing in this chapter shall prevent voting machines owned or controlled by one governing body from being used by another governing body when arrangements to do so are agreed upon by the affected governing bodies.



§ 2-9-116 - Use of voting machines by groups of citizens.

A county election commission may establish and implement a policy permitting the use of voting machines by a group of citizens; provided, that in any county having a metropolitan form of government, the decision to implement the policy is subject to the approval of the local governing body.



§ 2-9-117 - Approval of voting machines -- Reexamination of machines to ensure certification.

The state coordinator of elections and the state election commission shall approve any voting machine before a county election commission purchases such machine. Before the 2002 election cycle and at least every eight (8) years thereafter, the state coordinator of elections and the state election commission shall reexamine all voting machines to ensure such machines still meet the minimum criteria for certification. If a particular machine is not recertified by the coordinator of elections and the state election commission, the affected county election commission shall have two (2) years to purchase and implement machines that are properly certified.






Chapter 10 - Campaign Finances

Part 1 - Financial Disclosure

§ 2-10-101 - Short title -- Application -- Administration -- Adoption of more stringent requirements.

(a) This part shall be known and may be cited as the "Campaign Financial Disclosure Act of 1980."

(b) This part does not apply to any candidate for public office for which the service is part time and for which the compensation is less than one thousand dollars ($1,000) per month; provided, that this exemption shall not be applicable to any such candidate for a public office as a chief administrative officer or to any such candidate whose expenditures exceed one thousand dollars ($1,000).

(c) Any charter provisions of municipalities regarding campaign financial disclosures of candidates for public office apply to candidates for public office, except to the extent that such provisions are in conflict with this part.

(d) The registry of election finance shall have the jurisdiction to administer and enforce the provisions of this part concerning campaign financial disclosure.

(e) Nothing in this part shall be construed as prohibiting the largest municipality located within any county having a population of not less than three hundred thirty-five thousand (335,000) nor more than three hundred thirty-six thousand (336,000), according to the 1990 federal census or any subsequent federal census, from enacting, by ordinance or charter amendment, more stringent financial disclosures of candidates for municipal local public office than those requirements imposed by this part. A municipality adopting more stringent requirements pursuant to this chapter shall compensate the county for any additional expenses incurred by the county election commission as a result of adopting more stringent requirements.



§ 2-10-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Affiliated political campaign committees" means political campaign committees established, financed, maintained, or controlled by any corporation, labor organization, or any other person, including any parent, subsidiary, branch, division, department, or local unit of such corporation, labor organization, or any other person, or by any group of such persons;

(A) All committees established, financed, maintained or controlled by a single corporation and/or its subsidiaries shall be affiliated political campaign committees;

(B) All committees established, financed, maintained or controlled by a single national or international union and/or its local unions or other subordinate organizations shall be affiliated political campaign committees;

(C) All committees established, financed, maintained or controlled by an organization of national or international unions and/or all its state and the local central bodies shall be affiliated political campaign committees, but such committees shall not be affiliated with the political campaign committees established, financed, maintained or controlled by any union that is a member of the organization;

(D) All committees established, financed, maintained or controlled by a membership organization, other than political party committees, including trade or professional associations and/or related state and local entities of that organization or group shall be affiliated political campaign committees;

(E) All committees established, financed, maintained or controlled by the same person or group of persons shall be affiliated political campaign committees;

(F) Owners, officers, employees, members or other individuals associated with any corporation, labor organization, membership organization, or any other person or group of persons that has established, financed, maintained or controlled a political campaign committee shall not be considered affiliated with such political campaign committee;

(2) "Attorney general and reporter" means the attorney general and reporter of Tennessee;

(3) "Candidate" means an individual who has made a formal announcement of candidacy or who is qualified under the law of this state to seek nomination for election or elections to public office, or has received contributions or made expenditures except for incidental expenditures to determine if one shall be a candidate, or has given consent for a campaign committee to receive contributions or make expenditures with a view to bringing about the individual's nomination for election or election to state public office;

(4) "Contribution" means any advance, conveyance, deposit, distribution, transfer of funds, loan, loan guaranty, personal funds of a candidate, payment, digital currency, gift, or subscription of money or like thing of value, and any contract, agreement, promise or other obligation, whether or not legally enforceable, made for the purpose of influencing a measure or nomination for election or the election of any person for public office or for the purpose of defraying any expenses of an officeholder incurred in connection with the performance of the officeholder's duties, responsibilities, or constituent services. "Contribution" shall not be construed to include the following:

(A) Services, including expenses provided without compensation by a candidate or individuals volunteering a portion or all of their time, on behalf of a candidate or campaign committee;

(B) Any news story, commentary or editorial distributed through the facilities of any broadcasting station, newspaper, magazine or other periodical publication, unless such facilities are owned wholly or in part, or controlled by any political party, political committee or candidate;

(C) Nonpartisan activity designed to encourage individuals to register to vote or to vote;

(D) Any written, oral or electronically transmitted communication by any membership organization or corporation to its members or stockholders, if such membership organization or corporation is not organized primarily for the purpose of influencing the nomination for election, or election, of any person to public office;

(E) The use of real or personal property and the cost of invitations, food and beverages not exceeding one hundred dollars ($100), voluntarily provided on an individual's residential premises for candidate related activities; or

(F) For a county executive committee that has annual receipts and expenditures of less than ten thousand dollars ($10,000), receipts and expenditures, including a reasonable amount for rent, by a state or county executive committee or primary board when performing the duties imposed upon them by law; provided, that such receipts and expenditures are segregated from and maintained in a fund separate and apart from any funds used by the party as a political campaign committee, it being the legislative intent that if no separate fund is maintained, all receipts and expenditures of the committee or board shall be subject to the disclosure provisions of this part;

(5) "Election" means any general, special or primary election or run-off election, held to approve or disapprove a measure or nominate or elect a candidate for public office;

(6) (A) "Expenditure" means a purchase, payment, distribution, loan, advance, deposit or gift of money or anything of value made for the purpose of influencing a measure or the nomination for election or election of any person to public office;

(B) "Expenditure" also includes the use of campaign funds by an officeholder for the furtherance of the office of the officeholder;

(7) "File" or "filed" means the date actually deposited with or received by the appropriate office or the date of the postmark if postmarked and sent by registered or certified mail of the United States postal service;

(8) "Measure" means any proposal submitted to the people of the entire state, or any political subdivision of the state, for their approval or rejection at an election, including any proposed law, act or part of an act of the general assembly, or revision of or amendment to the constitution;

(9) "Multicandidate political campaign committee" means a political campaign committee to support or oppose two (2) or more candidates for public office or two (2) or more measures;

(10) (A) "Person" means an individual, partnership, committee, association, corporation, labor organization or any other organization or group of persons;

(B) Any limited liability company or limited liability partnership created under title 48 shall be considered a person for the purpose of this subdivision (10) and subdivision (1);

(11) "Personal funds" means:

(A) Any assets which the candidate had legal right of access to or control over at the time the candidate became a candidate and with respect to which the candidate had either:

(i) Legal and rightful title; or

(ii) An equitable interest;

(B) Salary and other earned income from bona fide employment;

(C) Dividends and proceeds from the sale of the candidate's stocks or other investments;

(D) Bequests to the candidate; income from trusts established before candidacy;

(E) Income from trusts established by bequest after candidacy of which the candidate is the beneficiary;

(F) Gifts of a personal nature which had been customarily received prior to candidacy; and

(G) That portion of assets jointly owned with the candidate's spouse which is the candidate's share under the instruments of conveyance or ownership. If no specific share is indicated by such instrument, the value of one-half of the property used shall be considered as personal funds;

(12) "Political campaign committee" means:

(A) A combination of two (2) or more individuals, including any political party governing body, whether state or local, making expenditures, to support or oppose any candidate for public office or measure, but does not include a voter registration program;

(B) Any corporation or any other organization making expenditures, except as provided in subdivision (4), to support or oppose a measure; or

(C) Any committee, club, corporation, association or other group of persons which receives contributions or makes expenditures to support or oppose any candidate for public office or measure during a calendar quarter in an aggregate amount exceeding two hundred fifty dollars ($250);

(13) "Public office" means any state public office or local public office filled by the voters;

(A) "Local public office" means any state, county, municipal, school or other district or precinct office or position, including general sessions and juvenile court judges, that is filled by the voters, with the exception that "local public office" does not include any state public office as defined in subdivision (13)(B); and

(B) "State public office" means the offices of governor, member of the general assembly, delegate to a Tennessee constitutional convention, trial judge, chancellor, district attorney general, district public defender, judge of the court of criminal appeals, judge of the court of appeals and supreme court judge; and

(14) "Secretary of state" means the secretary of state or the secretary of state's designee.



§ 2-10-103 - Duties of county election commissions.

(a) It is the duty of each county election commission to:

(1) Accept and file any information filed pursuant to the requirements of this part and information voluntarily supplied that exceeds the requirements of this part;

(2) Make statements and other information filed with it available for public inspection and copying during regular office hours at reasonable expense;

(3) Preserve such statements and other information for a period of five (5) years from date of receipt; and

(4) Notify all candidates for local public office in a local election of the requirements for filing any statement required by this part seven (7) days before any deadline provided for herein.

(b) It is the duty of the state election commission to furnish the name and address of any candidate for statewide public office and the language of any measure submitted to the people of the entire state to the secretary of state and the registry of election finance.



§ 2-10-104 - Affirmation of statements before witness.

All statements required by this part shall be signed by the person filing such statement in the presence of one (1) witness who shall sign such statements as a witness. The treasurer shall not be authorized to sign as a witness. Such person shall sign the statements prior to the filing of the statements. Statements required by this part do not have to be sworn to or affirmed by a notary.



§ 2-10-105 - Filing of contribution, loan and expenditure statements -- Deadlines -- Certification of treasurers and other officers -- Retention of records -- Additional reporting requirements.

(a) Each candidate for state public office and political campaign committee in a state election shall file with the registry of election finance a statement of all contributions received and all expenditures made by or on behalf of such candidate or such committee. The statement of each candidate for state public office shall include the date of the receipt of each contribution, and the statement of a political campaign committee in a state election shall include the date of each expenditure that is a contribution to a candidate in any election.

(b) Each candidate for local public office and political campaign committee for a local election shall file with each county election commission of the county where the election is held a statement of all contributions received and all expenditures made by or on behalf of such candidate or such committee. The statement of each candidate for local public office shall include the date of the receipt of each contribution, and the statement of a political campaign committee for a local election shall include the date of each expenditure that is a contribution to a candidate in any election.

(c) (1) The statements required by subsections (a) and (b) of each candidate, each single candidate political campaign committee, single measure political campaign or multicandidate political campaign committee shall be filed quarterly during an election year, within ten (10) days following the conclusion of the quarterly reports ending March 31, June 30, September 30 and January 15. Such candidate and political campaign committees shall also be required to file a pre-primary statement and pre-general election statement. The pre-primary statement shall cover the period from the last day included in the July quarterly statement through the tenth day before the primary election. Such pre-primary statement is due seven (7) days before the primary election. The pre-general election statement shall cover the period from the last day included in the October quarterly statement through the tenth day before the general election. Such pre-general election statement is due seven (7) days before the general election.

(2) Statements for any runoff election, from the last day included in any prior report through the tenth day before any such election shall be filed not later than seven (7) days before the election.

(3) Any candidate or political campaign committee filing a statement pursuant to subsection (e) before January 16 of the year in which the candidate or committee expects to be involved in an election shall file reports with the registry of election finance or the county election commission, whichever is required by subsections (a) and (b), by January 31 and July 15 immediately succeeding the filing, and semi-annually thereafter until the year of the election. If January 31 or July 15 falls on a Saturday, a Sunday, or a legal holiday, § 1-3-102 shall apply. The ending date of the January 31 reporting period is January 15. The ending date of the July 15 reporting period is June 30. A semiannual report is not required to be made if the reporting date is within sixty (60) days of a report otherwise required by this part.

(4) Each statement required by subsections (a) and (b) shall include transactions occurring since the preceding statement.

(d) Each multicandidate political campaign committee shall file reports according to subsection (c)(1). Each report shall include transactions occurring since the preceding report. Such reports shall be made available on the Internet as soon as practicable once such multicandidate political campaign committee has filed such information and the registry has reviewed such statements for accuracy and timeliness. If a multicandidate political campaign committee has not timely filed a quarterly report, then the registry shall post on the Internet that the multicandidate political campaign committee is delinquent.

(e) (1) Each candidate and each political campaign committee shall certify the name and address of the candidate's or committee's political treasurer to the registry of election finance or the county election commission, where appropriate, before the candidate or committee may receive a contribution or make an expenditure in a state or local election. A statement certifying a candidate's treasurer must contain the office the candidate is seeking and the year of the election. A state public officeholder shall also certify the name and address of such officeholder's political treasurer to the registry of election finance before the officeholder or the officeholder's political committee may accept a contribution to defray the expenses incurred in connection with the performance of the officeholder's duties or responsibilities, and a local officeholder shall so certify the name and address of such officeholder's treasurer to the appropriate county election commission. A candidate may serve as that candidate's own political treasurer. A candidate or political campaign committee shall notify the registry of election finance or county election commission of any changes in the office of its political treasurer. Any such statements filed pursuant to this part shall be cosigned by the candidate, if such candidate appoints a political treasurer other than the candidate.

(2) In addition to the requirements in subdivision (e)(1), a multicandidate political campaign committee shall also certify the name and address of all officers of such committee to the registry of election finance. A multicandidate political campaign committee is required to have at least one (1) officer, not including the treasurer of such committee.

(f) All records used by the candidate or political campaign committee to complete a statement required by this part shall be retained by the candidate or political campaign committee for at least two (2) years after the date of the election to which the records refer or the date of the statement, whichever is later. After the two-year period, the candidate or political campaign committee is authorized to destroy such records, absent any pending investigation by the registry of election finance or any other law enforcement agency, or absent any administrative or court proceeding. Once an investigation is closed by the registry of election finance, records may be destroyed upon a petition for approval to the registry of election finance.

(g) Separate reporting shall be required for both primary elections and general elections. Cumulative reporting for both primary and general elections for the same office in the same year is expressly prohibited. An appointment of a political treasurer pursuant to subsection (e) may be cumulative, and one (1) such appointment shall be sufficient for both a primary and general election for the same office in the same year. A successful primary candidate shall not be required to certify a political treasurer for the general election, if the candidate had previously certified such political treasurer prior to the primary election.

(h) (1) During the period beginning at twelve o'clock (12:00) midnight of the tenth day prior to a primary, general, runoff or special election or a referendum and extending through twelve o'clock (12:00) midnight of such election or referendum day, each candidate or political campaign committee shall, by telegram, facsimile machine, hand delivery or overnight mail delivery, file a report with the registry of election finance or the county election commission, whichever is required by subsections (a) and (b), of:

(A) The full name and address of each person from whom the candidate or committee has received and accepted a contribution, loan or transfer of funds during such period and the date of the receipt of each contribution in excess of the following amounts: a committee participating in the election of a candidate for any state public office, five thousand dollars ($5,000); or, a committee participating in the election of a candidate for any local public office, two thousand five hundred dollars ($2,500). If the committee is participating in the election of candidates for offices with different reporting amounts, the amount shall be the lowest for any candidate in whose election the committee is participating or in which any committee is participating to which it makes or from which it receives a transfer of funds; and

(B) Such report shall include the amount and date of each such contribution or loan reported, and a brief description and valuation of each in-kind contribution. If a loan is reported, the report shall contain the name and address of the lender, of the recipient of the proceeds of the loan, and of any person who makes any type of security agreement binding such person or such person's property, directly or indirectly, for the repayment of all or any part of the loan.

(2) Each report required by subdivision (h)(1) shall be filed by the end of the next business day following the day on which the contribution to be reported is received.

(3) The registry shall develop appropriate forms for the report required by subdivision (h)(1) and make such forms available to the candidates and the county election commissions.

(i) Any state or local political party or caucus of such political party established by members of either house of the general assembly that controls or operates one (1) or more political campaign committees shall report all receipts and disbursements by the party in the same manner and at the same time that it reports contributions and expenditures by the party's political campaign committee.

(j) Reports filed under this section shall not be cumulative, except as provided in subsection (g) regarding appointment of a political treasurer. Each report shall reflect the total for its own reporting period.

(k) "Date of the receipt", as used in this section, means the date when the contribution was received by the candidate, candidate's committee, or treasurer.



§ 2-10-106 - Supplemental semiannual statements of contributions and expenditures -- Funds maintained in segregated campaign accounts.

(a) If the final statement of a candidate shows an unexpended balance of contributions, continuing debts and obligations, or an expenditure deficit, the campaign treasurer shall file with the registry of election finance or the county election commission, whichever is required by § 2-10-105(a) and (b), a supplemental semiannual statement of contributions and expenditures. Beginning after filing the first quarterly report due after an election, subsequent supplemental statements shall be filed on a semiannual basis by candidates until the account shows no unexpended balance, continuing debts and obligations, expenditures, or deficit. A candidate may close out a campaign account by transferring any remaining funds to any campaign fund, subject to the requirements of this part and commence semiannual filing as provided by this part.

(b) Funds maintained in a separate segregated campaign account are not deemed to be the personal property of any candidate or other individual. Such funds are not subject to garnishment or any type of execution to satisfy the debts or obligations of any individual which are not campaign debts.



§ 2-10-107 - Content of statements -- Closing out accounts -- Reporting of in-kind contributions.

(a) A statement filed under § 2-10-105 or § 2-10-106 shall consist of either:

(1) A statement that neither the contributions received nor the expenditures made during the period for which the statement is submitted exceeded one thousand dollars ($1,000). Any statement filed pursuant to § 2-10-106 shall indicate whether an unexpended balance of contributions, continuing debts and obligations or an expenditure deficit exists; or

(2) (A) (i) A statement setting forth, under contributions, a list of all the contributions received, including the full name, complete address, occupation, and employer of each person who contributed a total amount of more than one hundred dollars ($100) during the period for which the statement is submitted, and the amount contributed by that person;

(ii) When a candidate or the treasurer of a political campaign committee shows that best efforts have been used to obtain, maintain and submit the complete address, occupation, and employer required for contributors, the statement shall be considered in compliance with this subdivision (a)(2)(A). "Best efforts" includes notifying the contributor by first class mail that further information concerning such contributor is required under state law, or by including on a written solicitation for contributions a clear request for the contributor's name, address, occupation and employer and by accurately stating that such information is required under state law for all persons contributing more than one hundred dollars ($100). Further definitions and guidelines, if any, for what is also considered "best efforts" shall be set by rule promulgated pursuant to § 4-55-103(1);

(iii) The statement of each candidate shall include the date of the receipt of each contribution and the statement of a political campaign committee shall include the date of each expenditure that is a contribution to a candidate. "Date of the receipt", as used in this subdivision (a)(2)(A)(iii), means the date when the contribution was received by the candidate, candidate's committee, or treasurer. The statement shall list as a single item the total amount of contributions of one hundred dollars ($100) or less; and

(B) A statement setting forth, under expenditures, a list of all expenditures made, including the full name and address of each person to whom a total amount of more than one hundred dollars ($100) was paid during the period for which the statement is submitted, the total amount paid to that person, and the purpose of the payment which shall clearly identify that it is an allowable expenditure under § 2-10-114. The words "reimbursement", "credit card purchase", "other" and "campaign expense" shall not be considered acceptable descriptions for "purpose". Any purchase made with a credit card shall also be disclosed as a payment to the vendor providing the item or service. Credit card payments to separate vendors shall be disclosed as separate expenditures. The statement shall list the total amount of expenditures of one hundred dollars ($100) or less each, by category, without showing the exact amount of or vouching for each such expenditure.

(b) When any candidate or political campaign committee desires to close out a campaign account, it may file a statement to such effect at any time; provided, that the statement shall on its face show no unexpended balance, continuing debts or obligations or deficit.

(c) (1) When filing a statement under § 2-10-105 or § 2-10-106, a contribution, as defined in § 2-10-102, for which no monetary consideration is paid or promised, referred to as an in-kind contribution in this part, shall be listed separately in the disclosure statement and excluded from the lists of contributions and expenditures. The in-kind contribution list shall include:

(A) In-kind contributions of a value of one hundred dollars ($100) or less may be listed as a single item; and

(B) (i) In-kind contributions of a value of more than one hundred dollars ($100) during the period for which the statement is submitted, and for each such contribution, the category of the contribution, the name, address, occupation and employer of each person who contributed it.

(ii) When a candidate or the treasurer of a political campaign committee shows that best efforts have been used to obtain, maintain and submit the complete address, occupation, and employer required for contributors, the statement shall be considered in compliance with this subdivision (c)(1)(B). "Best efforts" includes notifying the contributor by first class mail that further information concerning such contributor is required under state law, or by including on a written solicitation for contributions a clear request for the contributor's name, address, occupation and employer and by accurately stating such information is required under state law for all persons contributing more than one hundred dollars ($100). Further definitions and guidelines, if any, for what is also considered "best efforts" shall be set by rule promulgated pursuant to § 4-55-103(1).

(iii) The statement of each candidate shall include the date of the receipt of each in-kind contribution and the statement of a political campaign committee shall include the date of each expenditure that is an in-kind contribution to a candidate.

(2) Within ninety (90) days of February 15, 2006, by rule promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the registry of election finance shall enumerate a nonexclusive listing of examples of the various categories of contributions that constitute "in-kind contributions" requiring disclosure. Upon promulgating such rule, the registry shall provide a copy of such rule to each member of the general assembly and each qualified candidate for state office. Any changes or revisions to the rules shall be promulgated pursuant to § 4-55-103(1).

(d) An in-kind contribution is deemed to be made and shall be reportable in the period when such contribution is made or performed and not when the cost is billed or paid. The actual cost of the in-kind contribution, if known, shall be reported in the period such contribution is made or performed. If the actual cost of the in-kind contribution is not known, an estimate of the cost shall be reported in the period such contribution is made or performed, and the report shall indicate that the amount reported is estimated. If the actual cost, as indicated on the bill, is different from the amount reported, such amount shall be amended or adjusted on a later report covering the period in which payment is made.

(e) A statement filed under § 2-10-105 or § 2-10-106 shall also list any unexpended balance, any deficit and any continuing financial obligations of the candidate, campaign or committee.

(f) Payments to a person as reimbursement for expenditures made by the person on behalf of the candidate or committee shall be disclosed as payments to the vendor who provided the item or service to the candidate or committee, not the person who is reimbursed.



§ 2-10-108 - Sworn complaint on statements of candidates -- Penalty for false complaint.

(a) A registered voter of Tennessee may file a sworn complaint alleging that a statement filed regarding an election for which that voter was qualified to vote does not conform to law or to the truth or that a person has failed to file a statement required by law.

(b) All sworn complaints on a statement of a candidate for state public office or a political campaign committee for such candidate must be filed in the office of the registry of election finance.

(c) All sworn complaints on a statement of a candidate for local public office or a political campaign committee for such candidate must be filed in the office of the district attorney general who represents the judicial district in which the voter resides.

(d) Any person who knowingly and willfully files a sworn complaint which is false or for the purpose of harassment is subject to the civil penalties enacted into law by Acts 1989, ch. 585, and is liable for reasonable attorneys' fees incurred by the candidate who was the subject of such complaint.



§ 2-10-109 - Duties of attorney general and reporter.

(a) It is the duty of the attorney general and reporter to:

(1) Advise county election commissions, primary boards and administrators of elections of their duties and responsibilities required by this part;

(2) Provide opinions upon the requirements of this part to the members of the general assembly, district attorneys general, the state and county election commissions, and such other officials who are charged with the administration of this law; and

(3) Represent the registry of election finance in any action or lawsuit in any court of this state.

(b) It is the duty of each district attorney general to:

(1) Investigate any sworn complaint filed in accordance with § 2-10-108(c); and

(2) Seek injunctions from the chancery courts of this state to enforce this part against any campaign committee or candidate about whom a sworn complaint has been filed, if such action is justified.



§ 2-10-110 - Penalties.

(a) The registry of election finance may impose a civil penalty for a violation of this part as provided in this section.

(1) "Class 1 offense" means the late filing of any report or statement required by this part. A Class 1 offense shall be punishable by a civil penalty of not more than twenty-five dollars ($25.00) per day up to a maximum of seven hundred fifty dollars ($750).

(A) For local public offices, the county administrator of elections shall have personally served upon, or send by return receipt requested mail, an assessment letter to any candidate or committee upon the administrator's discovery that a due report has not been filed. The administrator shall forward a copy of such notice to the registry of election finance. For state public offices, the registry of election finance shall have personally served upon, or send by return receipt requested mail, an assessment letter to any candidate or committee upon the registry or its appropriate staff discovering that a due report has not been filed. A civil penalty of twenty-five dollars ($25.00) per day shall begin to accrue five (5) days after personal service or receipt of the letter and shall continue to accrue until the report is filed or for thirty (30) days, whichever occurs first; provided, that no civil penalty shall be imposed by the registry of election finance if a candidate fails to list a contribution on a filed report but corrects the omission to the registry's satisfaction within ten (10) business days from the date on which the candidate is served process by, or receives notice from, the registry. This ten-day period shall not serve to stay the running of any time period or reduce any penalty established by this section. A candidate shall only be allowed to correct up to two (2) omissions in one (1) calendar year and the total of the omissions shall not exceed two thousand dollars ($2,000). Any omission corrected by the candidate prior to the registry's discovery of the omission shall not count against the limitation on correction of omissions.

(B) For any Class 1 offense, the registry of election finance, through its appropriate staff, shall send an assessment letter to a candidate or committee in a form sufficient to advise the candidate or committee of the factual basis of the violation, the maximum penalty and the date a response to the letter must be filed. If a disclosure report is returned to a candidate or committee for correction, a copy of the original shall be retained on file until the corrected report is returned to the registry of election finance. If the original filing was in compliance with the intent of the law and minor errors are corrected within the date set for a response, no penalty shall be assessed.

(C) To request a waiver, reduction, or to in any way contest a Class 1 penalty imposed by the registry of election finance, a candidate for a state or local public office shall file a petition with the registry of election finance. Such petition may be considered as a contested case proceeding under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(2) "Class 2 offense" means failing to file a report required by this part within thirty-five (35) days after service of process or receipt of notice by registered or certified mail of an assessment or any other violation of the requirements of this part. A Class 2 offense is punishable by a maximum civil penalty of not more than ten thousand dollars ($10,000) or fifteen percent (15%) of the amount in controversy, if fifteen percent (15%) of the amount in controversy is greater than ten thousand dollars ($10,000).

(A) For state and local public offices, the registry of election finance may impose a civil penalty for any Class 2 offense; provided, that no penalty shall be imposed by the registry of election finance if a candidate fails to list a contribution on a filed report but corrects the omission to the registry's satisfaction within ten (10) business days from the date on which the candidate is served process by, or receives notice from, the registry. This ten-day period shall not serve to stay the running of any time period established by this section. A candidate shall only be allowed to correct up to two (2) omissions in one (1) calendar year and the total of the omissions shall not exceed two thousand dollars ($2,000). Any omission corrected by the candidate prior to the registry's discovery of the omission shall not count against the limitation on correction of omissions.

(B) To request a waiver, reduction, or to in any way contest a Class 2 penalty imposed by the registry of election finance, a candidate for a state or local public office shall file a petition with the registry of election finance. Such petition may be considered as a contested case proceeding under the Uniform Administrative Procedures Act.

(C) "Amount in controversy" means, as appropriate to the case, the greater of the total expenditures or total contributions, either of which or both of which are shown on a late report subsequently filed, or the amount of an expenditure or contribution that was not reported or was incorrectly reported.

(b) Penalties imposed under this part shall be deposited into the state general fund.

(c) (1) The registry of election finance shall maintain a register of all civil penalties imposed under this part and remaining unpaid.

(2) If a civil penalty lawfully assessed and any lawfully assessed cost attendant to the penalty are not paid within thirty (30) days after the assessment becomes final, or by the qualifying deadline for election, whichever is earlier, the candidate owing such civil penalty shall be ineligible to qualify for election to any state or local public office until such penalty and costs are paid.

(3) If a civil penalty authorized by this section is imposed, it shall be considered as a personal judgment against the candidate.

(d) A candidate for state or local public office who fails to file any statement or report required by this part shall be ineligible to qualify for election to any state or local public office until such statement or report is filed with either the registry or the appropriate county election commission, or both.

(e) It is the intent of the general assembly that the sanctions provided in this section shall be the civil penalties enacted into law by Acts 1989, ch. 585.

(f) (1) For any civil penalty levied by the registry against a multicandidate political campaign committee under this section or § 2-10-308, the treasurer of the committee is personally liable for the penalty.

(2) If a civil penalty lawfully assessed and any lawfully assessed cost attendant to the penalty are not paid within thirty (30) days after the assessment becomes final, the multicandidate political campaign committee owing the civil penalty shall be prohibited from receiving contributions; making expenditures to support or oppose candidates; or making expenditures to other multicandidate political campaign committees; and the treasurer and officers of such delinquent multicandidate political campaign committee shall be prohibited from creating another multicandidate political campaign committee or serving as a treasurer or an officer for another multicandidate political campaign committee until such penalty and all costs attendant to the penalty are paid in full.



§ 2-10-111 - Notification of local election by county election commission -- Report of compliance with statement filings -- Reporting of late filings.

(a) Each county election commission shall notify the state election commission and the registry of election finance of each local election held in that county at the same time that public notice is posted for the election.

(b) Each time that a statement for a candidate for local public office or political campaign committee for a local election is due to be filed with the county election commission under § 2-10-105, the county election commission shall file with the registry of election finance a report certifying that all candidates have filed the report timely or a list of all candidates who have failed to report timely. For each local candidate who is reported to the registry of election finance as filing late, the county election commission shall be required to file, on a form prescribed by the registry, information pertaining to the late filing. The registry shall determine by rule what information from the county election commission shall be necessary. Any changes or revisions to the rules shall be promulgated pursuant to § 4-55-103(1).



§ 2-10-112 - Application of outstanding balance of campaign account cannot exceed campaign contribution limits.

Notwithstanding any other law to the contrary, any candidate who has a previous campaign account with an outstanding balance and who chooses to apply contributions to that previous campaign account, shall not exceed the campaign contribution limits in part 3 of this chapter, for the election cycle during which the candidate accepts the contribution, regardless of whether such candidate applies the amount to the previous campaign account or to the current campaign account. Under no circumstances shall the candidate exceed the contribution limits for the election cycle to which the previous campaign account with an outstanding balance applies.



§ 2-10-113 - Digital currency as campaign contribution.

(a) A candidate or political campaign committee is allowed to accept digital currency as a contribution. Digital currency shall be considered a monetary contribution with the value of the digital currency being the market value of the digital currency at the time the contribution is received.

(b) Any increase in the value of digital currency being held by a candidate or political campaign committee shall be reported as interest on any statement filed pursuant to § 2-10-105.

(c) A candidate or political campaign committee must sell any digital currency and deposit the proceeds from those sales into a campaign account before spending the funds.



§ 2-10-114 - Campaign funds -- Allocation of unexpended contributions -- Use of funds -- Specifically prohibited uses of funds -- Allocation of funds on death of incumbent or candidate.

(a) Any candidate for public office in this state shall allocate an unexpended balance of contributions after the election to one (1) or a combination of the following:

(1) The funds may be retained or transferred to any campaign fund pursuant to Tennessee reporting requirements;

(2) The funds may be returned to any or all of the candidate's contributors, in accordance with a formula or plan specified in the candidate's disclosure of the allocation;

(3) The funds may be distributed to the executive committee of the candidate's political party;

(4) The funds may be deposited in the volunteer public education trust fund established under title 49, chapter 3, part 4;

(5) The funds may be distributed to any organization described in 26 U.S.C. § 170(c);

(6) The funds may be distributed to an organization that has received a determination of exemption from the United States internal revenue service pursuant to 26 U.S.C. § 501(c)(3) or (4), if such organization is currently operating under such exemption;

(7) The funds may be used to defray any ordinary and necessary expenses incurred in connection with the office of the officeholder. Such expenses may include, but are not limited to, the cost of advertisements, membership fees, and donations to community causes; and

(8) The funds may be distributed to any institution of public or private education in the state, for the purpose of supplementing the funds of an existing scholarship trust or program.

(b) (1) Except as provided in subsection (a), no candidate for public office shall use any campaign funds for any other purpose other than a contribution or expenditure as defined by this part. The disbursement of campaign funds for a candidate's own personal use is not permitted. For the purpose of this section, "personal use" means any use by which the candidate for public office or elected public official would be required to treat the amount of the expenditure as gross income under 26 U.S.C. § 61, or any subsequent corresponding Internal Revenue Code section.

(2) Expenditures that are specifically prohibited under this section include, but are not limited to:

(A) Any residential or household items, supplies or expenditures, including mortgage, rent or utility payments for any part of any personal residence of a candidate or officeholder or a member of the candidate's or officeholder's family;

(B) Mortgage, rent, or utility payments for any part of any nonresidential property that is owned by a candidate or officeholder or a member of a candidate's or officeholder's family and used for campaign purposes, to the extent the payments exceed the fair market value of the property usage;

(C) Funeral, cremation, or burial expenses related to deaths within a candidate's or officeholder's family;

(D) Clothing, other than items of de minimis value that are used in the campaign;

(E) Tuition payments within a candidate's or officeholder's family other than those associated with training campaign staff or associated with an officeholder's duties;

(F) Dues, fees, or gratuities at a country club, health club, or recreational facility, unless they are part of a specific fundraising event that takes place on the organization's premises;

(G) Salary payments to a member of a candidate's family, unless the family member is providing bona fide services to the campaign. If a family member provides bona fide services to the campaign, any salary payment in excess of the fair market value of the services provided is a prohibited use;

(H) Admission to a sporting event, concert, theater, activity, charitable event or other form of entertainment, unless the event is an expense associated with a legitimate campaign or officeholder activity, where the tickets to such event are provided to students attending schools, guests or constituents of the candidate or officeholder, or persons involved in the candidate's or officeholder's campaign;

(I) Payments for grooming or enhancing one's personal appearance unrelated to campaign activities; or

(J) Payment of any fines, fees, or penalties assessed pursuant to this chapter or title 3, chapter 6.

(3) A violation of this subsection (b) is a Class 2 offense as defined in § 2-10-110(a)(2).

(c) In addition to the manner in which unexpended balances in the campaign account of a candidate may be allocated under the provisions of subsection (a), if an incumbent dies while in office and has an unexpended balance in a campaign account, and if such incumbent's surviving spouse or child is appointed to fill the unexpired term of the deceased incumbent or is elected to the office previously held by the deceased, then the balance remaining in the campaign account of such deceased incumbent shall be transferred to the campaign account of the surviving spouse or child of the deceased incumbent for use by such surviving spouse or child as a candidate for election to public office in accordance with this part.

(d) (1) In the event a candidate for public office dies with an unexpended balance of contributions in such candidate's campaign account and the provisions of subsection (c) are not applicable, then the following individuals, in the descending order, are authorized to allocate such unexpended balance to those persons, political parties, or charitable organizations listed in subdivisions (a)(2)-(6) and (a)(8):

(A) The deceased candidate, if the candidate provided for allocation of an unexpended balance through the candidate's will;

(B) The deceased candidate's treasurer, unless the candidate was the treasurer;

(C) The surviving spouse of the deceased candidate, if the candidate was the treasurer; and

(D) The next of kin of the deceased candidate, if the provisions of subdivisions (d)(1)(B) and (C) do not apply.

(2) If a decision is not made by any such individual, or individuals where subdivision (d)(1)(D) applies, within one (1) year of the date of death of the deceased candidate, then the unexpended balance shall be distributed by the registry of election finance to the volunteer public education trust fund established under title 49, chapter 3, part 4.

(e) Notwithstanding subsection (a), if a member of the general assembly raises funds for a local public office during the time the general assembly is in session in accordance with § 2-10-310(a), then any unexpended balance of contributions in the campaign account established by that member of the general assembly for the member's candidacy for local public office shall not be used for or distributed to a campaign fund:

(1) For the benefit of any election for any candidate for the general assembly;

(2) For the benefit of any statewide election, or any state, national or other political party;

(3) For the benefit of any state, national or other political party caucus; or

(4) For the benefit of any state, national or other political party caucus member.



§ 2-10-115 - Disclosure of income, positions and trusts by the governor, secretary of state, comptroller of the treasury, treasurer, governor's cabinet, cabinet level staff, or their spouses -- Posting of information -- Form.

(a) The governor, secretary of state, comptroller of the treasury, treasurer, any member of the governor's cabinet, cabinet level staff, and those persons' spouses shall report annually to the Tennessee ethics commission prior to April 15 the following information for the prior calendar year:

(1) The major source or sources of private income of more than two hundred dollars ($200), including, but not limited to, offices, directorships, and salaried employments of the person making disclosure, but no dollar amounts need be stated. The disclosure shall state the name and address of any entity that provides a source of private income of more than two hundred dollars ($200). This subdivision (a)(1) shall not be construed to require the disclosure of any client list or customer list, nor the address of any investment property. When reporting private income received from a security listed on the New York Stock Exchange, American Stock Exchange or the Nasdaq, the disclosure may state only the name of the entity, in lieu of disclosing the name and address of the entity. If a person listed in subsection (a) or their spouse's ownership of a business enterprise's securities provides income of more than two hundred dollars ($200), then the business enterprise shall be named in lieu of any investment brokerage firm or other fiduciary that may possess or manage the securities on behalf of such person or spouse. If a person listed in subsection (a) or their spouse's ownership of shares of a mutual fund provides income of more than two hundred dollars ($200), then the mutual fund shall be named in lieu of the business enterprises whose securities are owned by the mutual fund. For purposes of this subdivision (a)(1), income shall be reported for the calendar year in which it is received. When reporting private income received from investments with a federal or state chartered bank, the disclosure may state only the name of the bank, in lieu of stating the name and address of the bank;

(2) Any positions held during the applicable reporting period, including, but not limited to, those of an officer, director, trustee, general partner, proprietor, or representative of any corporation, firm, partnership, or other business enterprise, or any nonprofit organization or educational institution. Both the year and month shall be reported for the period of time the position was held. Positions with the federal government, religious, social, fraternal, or political entities, and those solely of an honorary nature do not require disclosure; and

(3) Any trust considered to be a "blind trust" pursuant to § 35-50-120 to which a person listed in subsection (a) or their spouse is an interested party. The person making disclosure shall state that the person is an interested party to a blind trust and provide the name and address of the trustee of the trust. Notwithstanding any provisions of this subdivision (a)(3) to the contrary, the person making disclosure is not required to disclose any individual asset held in a blind trust.

(b) The reports in subsection (a) shall be posted on the web site of the Tennessee ethics commission. The Tennessee ethics commission shall modify existing forms to accomplish the purposes of this section.

(c) The commission shall create a consolidated form that collects the information required to be reported by this section and § 8-50-502. Any person, who is required to disclose information pursuant to this section and § 8-50-501, who files the consolidated form in a manner that complies with the requirements of those sections, shall fulfill the requirements of this section and § 8-50-501. Filing the consolidated form prior to April 15 as required by this section shall also fulfill the requirements of §§ 8-50-503 and 8-50-504.



§ 2-10-116 - Honorarium defined -- Acceptance of honorarium by public official.

(a) The acceptance of an honorarium by a public official in such person's capacity as a public official is prohibited. "Honorarium" means a payment of money or any thing of value for an appearance, speech or article, but does not include actual and necessary travel expenses, meals and lodging associated with such appearance, speech or article.

(b) Acceptance of an honorarium for an appearance, speech or article by a public official in such person's capacity as a private business person, professional or tradesperson is not prohibited.

(c) As used in this section, "public official" means:

(1) Each person holding any state public office filled by the voters;

(2) Each person holding any local public office filled by the voters;

(3) Each member of the governor's cabinet; and

(4) Each cabinet level staff person employed within the governor's office.



§ 2-10-117 - Contributions from political action committees within ten days of election.

No multicandidate political campaign committee other than a committee controlled by a political party on the national, state, or local level or by a caucus of such political party established by members of either house of the general assembly shall make a contribution to any candidate after the tenth day before an election until the day of the election.



§ 2-10-118 - Filing by responsible party with prior assessment record.

(a) It is unlawful for a responsible party of a multicandidate political campaign committee who has a prior assessment record to intentionally fail to file a required report under this chapter, for which the party is responsible for filing, within thirty-five (35) days after service of process or receipt of notice from the registry by registered or certified mail. For the purposes of this section, "responsible party" is the treasurer of the committee appointed pursuant to § 2-10-105(e), or if no treasurer has been appointed, any person who organizes or directs the fundraising activities of a multicandidate political campaign committee. A responsible party shall be considered to have a prior assessment record for purposes of this section if during the person's service as a responsible party to one (1) or more multicandidate political campaign committees, the committee or committees violate on two (2) or more occasions § 2-10-110 or § 2-10-308 and such violations result in the committee or committees being assessed a penalty by the registry.

(b) A violation of this section is a Class E felony.



§ 2-10-119 - Transfer of funds or assets from federal to state election campaign committee prohibited.

Transfers of funds or assets from a candidate's campaign committee or account for a federal election to a political campaign committee of or for such candidate for public office in this state is prohibited.



§ 2-10-120 - Authority of county election commission.

The county election commission has the authority to forward information regarding violation of disclosure laws by candidates for local public office to the district attorney general for investigation without the necessity of a sworn complaint from a registered voter as provided by § 2-10-108.



§ 2-10-121 - Registration fee for political campaign committees.

No later than January 31 of each year, each multicandidate political campaign committee registered with the registry of election finance shall pay a registration fee to be determined by rule promulgated pursuant to § 4-55-103(1). For any multicandidate political campaign committee registering a new committee during any year, the committee shall pay the appropriate registration fee at the time that it certifies its political treasurer. All fees collected under this section shall be retained and used for expenses related to maintaining an electronic filing system. This section shall not apply to any statewide political party as defined in § 2-1-104 or subsidiaries of the political party.



§ 2-10-122 - Definitions for §§ 2-10-122 -- 2-10-128.

As used in this section and §§ 2-10-123 -- 2-10-128, unless the context otherwise requires:

(1) "Consulting services" with respect to an official in the legislative branch or an official in the executive branch means services to advise or assist a person or entity in influencing legislative or administrative action, as that term is defined in § 3-6-301, relative to Tennessee state government. "Consulting services" with respect to an official in the legislative branch or an official in the executive branch also means services to advise or assist a person or entity in maintaining, applying for, soliciting or entering into a contract with the state of Tennessee. "Consulting services" does not mean the practice or business of law in connection with representation of clients by a licensed attorney in a contested case action, administrative proceeding or rule making procedure;

(2) "Consulting services" with respect to an elected municipal or county official, including a member-elect of a municipal or county legislative body, means services to advise or assist a person or entity in influencing legislative or administrative action, as that term is defined in § 3-6-301, relative to the municipality or county represented by that official. "Consulting services" with respect to an elected municipal or county official, including a member-elect of a municipal or county legislative body, also means services to advise or assist a person or entity in maintaining, applying for, soliciting or entering into a contract with the municipality or county represented by that official. "Consulting services" does not mean the practice or business of law in connection with representation of clients by a licensed attorney in a contested case action, administrative proceeding or rule making procedure;

(3) "Fee, commission, or any other form of compensation" and "compensation" do not include anything of value that may be accepted under § 2-10-116 or that is identified in § 3-6-305(b);

(4) "Official in the executive branch" means the governor, any member of the governor's staff or any person in the executive service as such term is defined in § 8-30-202; provided, however, that "official in the executive branch" shall not include members of boards and commissions who receive only expenses or a nominal per diem not to exceed six hundred dollars ($600) per month, unless they provide consulting services for compensation with respect to the activities of the board or commission of which they are a member; and

(5) "Official in the legislative branch" has the same meaning as the term is defined in § 3-6-301.



§ 2-10-123 - Violations at state level -- Penalties.

(a) It is an offense for any member of the general assembly, member-elect of the general assembly, governor, member of the governor's staff, secretary of state, treasurer, or comptroller of the treasury to knowingly receive a fee, commission or any other form of compensation for consulting services from any person or entity, other than compensation paid by the state, a county or municipality.

(b) It is an offense for any person or other entity, other than the state, a county or a municipality, to pay a fee, commission or any other form of compensation for consulting services to a person such person or entity knows to be a member of the general assembly, member-elect of the general assembly, governor, member of the governor's staff, secretary of state, treasurer, or comptroller of the treasury.

(c) (1) (A) If conduct giving rise to a violation of this section would also constitute the offense of bribery prohibited by § 39-16-102, then such violation is a Class C felony. Any person convicted of such offense shall forever afterwards be disqualified from holding any office under the laws or constitution of this state.

(B) Nothing contained within this section shall be construed to prohibit prosecution and conviction for the Class C felony offense of bribery of a public servant, set forth in § 39-16-102; nor shall it be construed to prohibit prosecution and conviction for any other applicable criminal offense.

(2) Any other violation of this section is a Class A misdemeanor. Any person convicted of such offense shall forever afterwards be disqualified from holding any office under the laws or constitution of this state.



§ 2-10-124 - Violations at local level -- Penalties.

(a) It is an offense for any member of a municipal or county legislative body, member-elect of a municipal or county legislative body, or other elected county or municipal official to knowingly receive a fee, commission or any other form of compensation for consulting services, other than compensation paid by the state, a county, or municipality.

(b) It is an offense for any person or other entity, other than the state, a county, or a municipality, to pay a fee, commission or any other form of compensation for consulting services relating to a municipality or county if such person or entity knows the person to whom the compensation is paid is a member of the municipal or county legislative body, a member-elect of the municipal or county legislative body, or other elected municipal or county official in the county or municipality in which the consulting services are to be performed.

(c) (1) (A) If conduct giving rise to a violation of this section would also constitute the offense of bribery prohibited by § 39-16-102, then such violation is a Class C felony. Any person convicted of such offense shall forever afterwards be disqualified from holding any office under the laws or constitution of this state.

(B) Nothing contained within this section shall be construed to prohibit prosecution and conviction for the Class C felony offense of bribery of a public servant, set forth in § 39-16-102; nor shall it be construed to prohibit prosecution and conviction for any other applicable criminal offense.

(2) Any other violation of this section is a Class A misdemeanor. Any person convicted of such offense shall forever afterwards be disqualified from holding any office under the laws or constitution of this state.



§ 2-10-125 - Disclosure of contract for consulting services to the Tennessee ethics commission.

(a) If any person or other entity, other than the state, a county or municipality, contracts to pay a fee, commission or any other form of compensation for consulting services to any staff person or employee of the general assembly; member of a commission established by and responsible to the general assembly or either house of the general assembly; member or employee of a state regulatory commission, including, without limitation, directors of the Tennessee regulatory authority; or member or employee of any executive department or agency or other state body in the executive branch, then such person or entity shall disclose the following to the Tennessee ethics commission:

(1) The person to whom the fee was paid;

(2) The position of the person to whom the fee was paid;

(3) The amount of the fee;

(4) The date the services were rendered; and

(5) A general description of the services rendered.

(b) The disclosure shall be on a form designed by the Tennessee ethics commission, shall be made under oath, and shall contain a statement that a false statement on the report is subject to the penalties of perjury. A disclosure form shall be filed within five (5) days of entering into any contract for consulting services. Such form shall be updated quarterly. The dates for filing the quarterly reports shall be determined by the Tennessee ethics commission.

(c) All disclosures made to the commission pursuant to this section are public records and open for inspection during regular business hours.

(d) (1) It is a Class C misdemeanor for any person or entity to knowingly fail to file a disclosure form as required by this section.

(2) It is a Class C misdemeanor for any person or entity to file a disclosure form required by this section more than thirty (30) days after the date on which the report is due.



§ 2-10-126 - Disclosure of fees, commissions or any other form of compensation for consulting services to the Tennessee ethics commission.

(a) Any staff person or employee of the general assembly; member of a commission established by and responsible to the general assembly or either house of the general assembly; member or employee of a state regulatory commission, including, without limitation, directors of the Tennessee regulatory authority; or member or employee of any executive department or agency or other state body in the executive branch, who contracts to receive a fee, commission or any other form of compensation for consulting services from a person or entity other than the state, a county or municipality, shall be required to make the same disclosure required by § 2-10-125. The Tennessee ethics commission may devise a new form for disclosure of consulting fees or may modify the one required by § 2-10-125 for use by all parties required to disclose.

(b) All disclosures made to the commission pursuant to this section are public records and open for inspection during regular business hours.

(c) The disclosure shall be on a form designed by the Tennessee ethics commission, shall be made under oath, and shall contain a statement that a false statement on the report is subject to the penalties of perjury. A disclosure form shall be filed within five (5) days of entering any contract for consulting services. Such form shall be updated quarterly. The dates for filing the quarterly reports shall be determined by the Tennessee ethics commission.

(d) (1) It is a Class C misdemeanor for any person or entity to knowingly fail to file a disclosure form required by this section.

(2) It is a Class C misdemeanor for any person or entity to file a disclosure form required by this section more than thirty (30) days after the date on which the report is due.



§ 2-10-127 - Reports by members of the general assembly, members-elect of the general assembly, governor, members of the governor's staff, secretary of state, treasurer, or comptroller of the treasury regarding siblings, spouses or children who are lobbyists.

(a) Any person subject to the prohibition in § 2-10-123(a), whose sibling, spouse or child is required to register as a lobbyist under § 3-6-302, shall report in writing, on a form developed by the Tennessee ethics commission:

(1) The name of the person making the disclosure and such person's business address;

(2) The name and business address of the sibling, spouse or child;

(3) The position of the sibling, spouse or child; and

(4) The name and address of each person for whom the sibling, spouse or child registers for the purpose of lobbying.

(b) The report shall be filed with the commission annually no later than February 1.

(c) Each person subject to the prohibition in § 2-10-123(a) shall file a supplementary report with the Tennessee ethics commission that includes a complete description of any information that has changed from the information supplied in the last registration form or last report. Such supplementary reports shall be filed within ten (10) days of any such change.

(d) (1) A person subject to the prohibition in § 2-10-123(a) shall declare before taking a legislative or administrative action on any matter: "It may be considered that I have a degree of personal interest in the subject matter of this bill or action, but I declare that my argument and my ultimate vote answer only to my conscience and to my obligation to my constituents and the citizens of the state of Tennessee," if:

(A) The person is employed by a business entity that employs a lobbyist, and such lobbyist is employed by the business entity to lobby such legislative or administrative action; or

(B) The matter is lobbied by a sibling, spouse or child of the person subject to the prohibition in § 2-10-123(a).

(2) The person may alternatively state that the person is declaring a potential conflict of interest, in accordance with this section, or indicate the conflict via the voting board in the chamber of the house of representatives or the senate.

(e) The report shall be made under oath and shall contain a statement that a false statement on the report is subject to the penalties of perjury.

(f) All disclosures made to the commission pursuant to this section are public records and open for inspection during regular business hours.

(g) Failure to file a report required by this section is a Class C misdemeanor.



§ 2-10-128 - Disclosures required of members of the general assembly.

(a) Each member of the general assembly and the member's spouse shall annually report in writing to the Tennessee ethics commission, prior to April 15, the following information for the prior calendar year:

(1) The major source or sources of private income of more than two hundred dollars ($200), including, but not limited to, offices, directorships, and salaried employments of the person making disclosure, and such person's spouse, but no dollar amounts need be stated. The disclosure shall state the name and address of any entity that provides a source of private income of more than two hundred dollars ($200). This subdivision (a)(1) shall not be construed to require the disclosure of any client list or customer list, nor the address of any investment property. When reporting private income received from a security listed on the New York Stock Exchange, American Stock Exchange or the Nasdaq, the disclosure may state only the name of the entity, in lieu of disclosing the name and address of the entity. If a member or spouse's ownership of a business enterprise's securities provides income of more than two hundred dollars ($200), then the business enterprise shall be named in lieu of any investment brokerage firm or other fiduciary that may possess or manage the securities on behalf of the member or spouse. If a member or spouse's ownership of shares of a mutual fund provides income of more than two hundred dollars ($200), then the mutual fund shall be named in lieu of the business enterprises whose securities are owned by the mutual fund. For purposes of this subdivision (a)(1), income shall be reported for the calendar year in which it is received. When reporting private income received from investments with a federal or state chartered bank, the disclosure may state only the name of the bank, in lieu of stating the name and address of the bank;

(2) Any positions held during the applicable reporting period, including, but not limited to, those of an officer, director, trustee, general partner, proprietor, or representative of any corporation, firm, partnership, or other business enterprise, or any non-profit organization or educational institution. Both the year and month must be reported for the period of time the position was held. Positions with the federal government, religious, social, fraternal, or political entities, and those solely of an honorary nature do not require disclosure; and

(3) Any trust considered to be a "blind trust" pursuant to § 35-50-120 to which a member or the member's spouse is an interested party. The person making disclosure shall state that the person is an interested party to a blind trust and provide the name and address of the trustee of the trust. Notwithstanding any provisions of this subdivision (a)(3) to the contrary, the person making disclosure is not required to disclose any individual asset held in a blind trust.

(b) The reports in subsection (a) shall be posted on the web site of the Tennessee ethics commission. The Tennessee ethics commission shall modify existing forms to accomplish the purposes of this section.

(c) The commission shall create a consolidated form that provides for the disclosure of the information required to be reported by this section and § 8-50-502. Any person who is required to disclose information pursuant to this section and § 8-50-501 who files the consolidated form in a manner that complies with the requirements of those sections shall fulfill the requirements of this section and § 8-50-501. Filing the consolidated form prior to April 15 as required by this section shall also fulfill the requirements of §§8-50-503 and 8-50-504.



§ 2-10-129 - Disclosure of fees paid to a member of the general assembly or the member's spouse for services performed outside of the state.

(a) (1) If any person or other entity that contracts with the state of Tennessee, pays more than a two hundred dollar ($200) fee, commission or other form of compensation, to a member of the general assembly or a member's spouse, for consulting services on contracts to which the state of Tennessee is not a party, and for which such consulting services are to be rendered outside the state of Tennessee, then such person or entity shall disclose the following to the Tennessee ethics commission:

(A) The name and address of the person or entity paying the fee, commission or other form of compensation;

(B) The person to whom the fee, commission or other form of compensation was paid, including the amount paid;

(C) The position of the person to whom the fee, commission or other form of compensation was paid;

(D) The date the services were rendered; and

(E) A general description of the services rendered.

(2) As used in this subsection (a), "consulting services" means services performed outside the state of Tennessee, which would be defined as "influencing legislative or administrative action", in § 3-6-301, if such services were performed in the state of Tennessee. "Consulting services" also includes services to advise or assist a person or entity in maintaining, applying for, soliciting or entering into a contract with a state other than the state of Tennessee.

(b) The disclosure shall be on a form designed by the Tennessee ethics commission, shall be made under oath, and shall contain a statement that a false statement on the report is subject to the penalties of perjury. A disclosure form shall be filed within five (5) days of entering into a contract not involving the state of Tennessee with a member of the general assembly. Such form shall be updated annually, no later than February 1, if necessary.

(c) All disclosures made to the commission pursuant to this section are public records, and are open for inspection during regular business hours.

(d) (1) It is a Class C misdemeanor for any person or entity to knowingly fail to file a disclosure form as required by this section.

(2) It is a Class C misdemeanor for any person or entity to file a disclosure form required by this section more than thirty (30) days after the date on which the report is due.



§ 2-10-130 - Disclosure of fees, commissions or other compensation for consulting services paid to the governor, secretary of state, comptroller of the treasury, treasurer, governor's cabinet, cabinet level staff, or their spouses.

(a) If any person or other entity that contracts with the state of Tennessee, pays more than a two hundred dollar ($200) fee, commission or other form of compensation, to the governor, secretary of state, comptroller of the treasury, treasurer, any member of the governor's cabinet, any cabinet level staff, or such persons' spouses, for consulting services on contracts to which the state of Tennessee is not a party, and for which consulting services are to be rendered outside the state of Tennessee, then the person or entity shall disclose the following to the Tennessee ethics commission:

(1) The name and address of the person or entity paying the fee, commission or other form of compensation;

(2) The person to whom the fee, commission or other form of compensation was paid, including the amount paid;

(3) The position of the person to whom the fee, commission or other form of compensation was paid;

(4) The date the services were rendered; and

(5) A general description of the services rendered.

(b) As used in this section, "consulting services" means services performed outside the state of Tennessee that would be defined as influencing legislative or administrative action, in § 3-6-301, if those services were performed in the state of Tennessee. "Consulting services" also includes services to advise or assist a person or entity in maintaining, applying for, soliciting or entering into a contract with a state other than the state of Tennessee.

(c) The disclosure shall be on a form designed by the Tennessee ethics commission, shall be made under oath, and shall contain a statement that a false statement on the report is subject to the penalties of perjury. A disclosure form shall be filed within five (5) days of entering into a contract not involving the state of Tennessee with persons subject to subsection (a). The form shall be updated annually, no later than February 1, if necessary.

(d) All disclosures made to the commission pursuant to this section are public records, and are open for inspection during regular business hours.

(e) (1) It is a Class C misdemeanor for any person or entity to knowingly fail to file a disclosure form as required by this section.

(2) It is a Class C misdemeanor for any person or entity to file a disclosure form required by this section more than thirty (30) days after the date on which the report is due.



§ 2-10-131 - [Repealed.]

HISTORY: Acts 2010, ch. 1095, § 3, repealed by Acts 2011, ch. 389, § 3, effective June 1, 2011.



§ 2-10-132 - Designation as a political campaign committee for reporting purposes.

Notwithstanding any law to the contrary, a corporation that uses corporate funds, moneys or credits for communications expressly advocating the election or defeat of a clearly identified candidate which funds, moneys or credits are not used with the cooperation or with the prior consent of, or in consultation with, or at the request of, or suggestion of, a candidate or any agent or authorized committee of the candidate shall be considered a political campaign committee for purposes of reporting such expenditures. The corporation shall be required to file reports required by § 2-10-105(c)(1) and an appointment of treasurer form.






Part 2 - Registry of Election Finance

§ 2-10-201 - Short title.

This part shall be known and may be cited as the "Registry of Election Finance Act of 1989."



§ 2-10-202 - Legislative intent.

It is the intent of the general assembly to provide adequate financial disclosure by public officials, candidates for public office, and lobbyists. Furthermore, it is the intent of the general assembly to establish a registry of election finance to ensure enforcement of these statutes.



§ 2-10-203 - Registry of election finance -- Creation -- Appointments -- Qualifications -- Administration.

(a) (1) There is created as a division of the bureau of ethics and campaign finance, as provided in title 4, chapter 55, a Tennessee registry of election finance. The registry shall be composed of six (6) members appointed as provided in this section.

(2) Appointments shall be made to reflect the broadest possible representation of Tennessee citizens. Of the six (6) members appointed, at least one (1) shall be a female and one (1) shall be black. However, a black female shall not satisfy the requirement of one (1) female and one (1) black. Each member shall have been a legal resident of this state for five (5) years immediately preceding selection. Members shall be at least thirty (30) years of age, registered voters in Tennessee, not announced candidates for public office, not members of a political party's state executive committee, shall not have been convicted of an election offense, and shall be persons of high ethical standards who have an active interest in promoting fair elections. Gubernatorial appointees shall be subject to confirmation by joint resolution of the general assembly. Such appointees shall have full power to serve until any vote of nonconfirmation.

(b) The members of the registry of election finance shall also serve as members of the board of directors of the bureau of ethics and campaign finance.

(c) Members of the registry shall be selected for staggered five-year terms as follows:

(1) The governor shall appoint two (2) members. One (1) member shall be appointed from a list of three (3) nominees submitted by the state executive committee of the majority party. One (1) member shall be appointed from a list of three (3) nominees submitted by the state executive committee of the minority party. The governor's solicitations and the replies shall be public records. The governor shall give due consideration to such nominations. The governor may request a second list of nominees; provided, however, no nominees from the original list of nominees may appear on the second list of nominees.

(2) The senate shall appoint two (2) members, with one (1) member to be chosen by the members of the senate democratic caucus and one (1) member to be chosen by the members of the senate republican caucus; and

(3) The house of representatives shall appoint two (2) members, with one (1) member to be chosen by the members of the house of representatives democratic caucus and one (1) member to be chosen by the members of the house of representatives republican caucus.

(d) Vacancies shall be filled in the same manner as the vacating member's office was originally filled.

(e) The registry shall elect a chair from among its appointed membership. The chair shall serve in that capacity for one (1) year and shall be eligible for reelection. The chair shall preside at all meetings and shall have all the powers and privileges of the other members.

(f) The registry shall fix the place and time of its regular meetings by order duly recorded in its minutes. No action shall be taken without a quorum present. Special meetings shall be called by the chair on the chair's initiative or on the written request of four (4) members. Members shall receive seven (7) days' written notice of a special meeting, and the notice shall specify the purpose, time and place of the meeting, and no other matters may be considered, without a specific waiver by all the members.

(g) The members of the registry shall receive no compensation; provided, that each member of the registry shall be eligible for reimbursement for expenses and mileage in accordance with the regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(h) No member of the registry or such member's immediate family, as defined in § 3-6-301, shall, during registry membership:

(1) Be allowed to hold or qualify for elective office to any state or local public office, as defined in § 2-10-102;

(2) Be an employee of the state or any political subdivision of the state;

(3) Be an officer of any political party or political committee;

(4) Permit such person's name to be used or make campaign contributions in support of or in opposition to any candidate or proposition, except that a member's immediate family may make campaign contributions in support of or in opposition to any candidate or proposition;

(5) Participate in any way in any election campaign;

(6) Lobby or employ a lobbyist; or

(7) Be employed by any elected officeholder, either in an official capacity or as an individual, or be employed by any business in which an elected officeholder has any direct input concerning employment decisions.

(i) An incumbent member of the registry may seek votes for confirmation of the member's appointment to the registry; provided, that the member shall comply with the provisions of subsection (h).

(j) The provisions of subsection (h) shall be applicable for one (1) year subsequent to the removal, vacancy or termination of the term of office of a member of the registry.

(k) (1) Every member of the registry of election finance shall, before they proceed to business, take an oath or affirmation to support the constitution of this state and of the United States and the laws of this state and also the following oath:

"I ___________________ do solemnly swear (or affirm) that as a member of this registry of election finance, I will, in all matters, vote without favor, affection, partiality, or prejudice; and that I will not propose or assent to any action, measure, or resolution which shall appear to me to be contrary to law."

(2) Unless otherwise provided by law, any member of the registry who violates the oath of office for that position or participates in any of the activities prohibited by this chapter commits a Class A misdemeanor. If a sworn allegation is made that a member has violated the oath of office for the member's position or has participated in any of the activities prohibited by this chapter, then upon a unanimous vote of the remaining members, the member against whom the sworn allegation is made may be suspended from the registry for such purposes and for such times as the remaining members shall unanimously determine, but no suspension shall extend beyond final disposition of the sworn allegation. The accused member shall not participate in the suspension vote. If a member of the registry is found guilty of or pleads guilty or nolo contendere to a violation of the oath of office for the member's position or participates in any of the activities prohibited by this chapter, then that member shall be deemed to be removed from office.



§ 2-10-205 - Jurisdiction to administer and enforce certain statutes.

The registry has the jurisdiction to administer and enforce the provisions of the following:

(1) The Campaign Financial Disclosure Act, compiled in part 1 of this chapter; and

(2) The Campaign Contribution Limits Act, compiled in part 3 of this chapter.



§ 2-10-206 - Registry of election finance -- Duties.

(a) The duties of the registry include the following:

(1) Develop prescribed forms for statements that are required to be filed under the laws pursuant to § 2-10-205, with the objective of making the disclosure statements as simple and understandable as possible for both the person filing the disclosure statement and the average citizen of the state of Tennessee;

(2) Develop a filing, coding and cross-indexing system;

(3) Make each report filed available for public inspection and copying during regular office hours at the expense of any person requesting copies of the same;

(4) Review all filed statements to ensure compliance with the respective disclosure laws. Statements filed with the registry for more than two (2) years shall be deemed to be sufficient, absent a showing of fraud or the existence of an ongoing investigation related to the statement;

(5) Prepare and publish a manual for all candidates and committees, describing the requirements of the law, including uniform methods of bookkeeping and reporting and requirements as to reporting dates and the length of time that candidates and committees are required to keep any records pursuant to the provisions of this part;

(6) Provide an annual report to the governor and the general assembly concerning the administration and enforcement of the disclosure law by January 15 of each year that includes recommendations by the registry or a statement that the registry makes no recommendations;

(7) Investigate any alleged violation upon sworn complaint or upon its own motion. If the registry investigates the records of any selected candidate, it may also investigate the records of all other candidates running for the same office in the same district or other appropriate geographic area;

(8) Preserve all reports or statements for five (5) years from the date of filing, absent any pending investigation by the registry of election finance or any other law enforcement agency, or absent any administrative or court proceeding;

(9) Notify all candidates for state public office in a state election of the requirements for filing any required disclosure statement fourteen (14) days before any fixed deadline provided for such filing; and

(10) Conduct audits.

(b) The registry shall notify each member of the general assembly by sending notice to the member's home address and the member's legislative office address in Nashville.



§ 2-10-207 - Registry of election finance -- Powers.

The registry of election finance has the following powers:

(1) Hold hearings, conduct audits, subpoena witnesses, administer oaths, and compel production of books, correspondence, papers and other records;

(2) Issue written advisory opinions concerning compliance with this chapter, which may be relied upon without threat of sanction with respect to the issue addressed by the opinion, if the candidate or committee conforms the candidate's or committee's conduct to the requirements of the advisory opinion. Such advisory opinions shall be posted on the web site of the registry of election finance;

(3) In determining whether an actual violation has occurred, conduct a contested case hearing;

(4) Issue an appropriate order following a determination;

(5) Assess a late filing fee of twenty-five dollars ($25.00) per day up to a maximum total penalty of seven hundred fifty dollars ($750);

(6) Assess a civil penalty for any violation of the disclosure laws as provided by this part. Civil penalties may be assessed for any violation of the Campaign Financial Disclosure Act, compiled in part 1 of this chapter, and the Campaign Contribution Limits Act, compiled in part 3 of this chapter; provided, that the registry shall only have the power to assess a civil penalty after notice and opportunity for hearing; and

(7) Where the results of its investigation indicate a criminal act may have occurred, the registry shall refer the matter to the appropriate district attorney general for criminal prosecution.



§ 2-10-208 - Applicability of part.

(a) All political accounts or funds subject to Tennessee law on January 1, 1990, shall become subject to this part.

(b) For the purposes of enforcement, this part shall be prospective only, and the registry shall limit its investigations to acts or omissions which occur after January 1, 1990.



§ 2-10-209 - Enforcement -- Chancery court petitions and orders.

The registry has the authority to petition the chancery court through the attorney general and reporter for enforcement of any order it has issued. The court's order of enforcement has the same force and effect as a civil judgment.



§ 2-10-210 - Authority to establish or levy penalty or sanction.

The registry of election finance shall not establish or levy any penalty or sanction for any action alleged to be a violation of the rules and regulations of the registry unless such action is also a violation of a statutory requirement.



§ 2-10-211 - Electronic filing system.

(a) The registry of election finance, notwithstanding any other law to the contrary, shall do all of the following:

(1) Develop, with the advice, assistance and approval of the office of information resources, an Internet-based electronic filing process for use by all candidates for state public office and all political campaign committees that are required to file statements and reports with the registry of election finance;

(2) Develop, with the advice, assistance and approval of the office of information resources, a system that provides each candidate and campaign committee with secure access to the electronic filing system. The system shall provide safeguards against efforts to tamper or change the data in any way;

(3) Provide training to candidates and campaign committees on the use of the electronic filing system;

(4) Develop, with the advice, assistance and approval of the office of information resources, a system that will forward a copy of any candidate's report that is filed electronically with the registry of election finance to the appropriate local county election commission; and

(5) Provide public access to a list of campaign contributions made to candidates and a list of expenditures made by those candidates by posting the lists on the Internet. In addition, the registry shall provide assistance to anyone seeking to access this information on the Internet. Beginning with the 2006 regular August election, campaign contribution lists shall be made available on the Internet after a candidate has filed the information and the registry has reviewed the statements for accuracy and timeliness. If a candidate has not timely filed campaign contribution lists, then the registry shall post on the Internet that the candidate's statement is delinquent.

(b) The registry of election finance, once the development of the electronic filing system is completed and tested, shall provide public notice that the system is operational and available for filers to commence use.

(c) The registry of election finance shall, with the advice, assistance and approval of the office of information resources, implement the electronic filing system for use in the 2006 regular August election and all subsequent state elections. Candidates for state public offices and campaign committees may commence electronic filing for any state election beginning in the year 2006 and after notice has been given pursuant to subsection (b), and may continue to file electronically all reports for any subsequent state elections. Beginning in July 2006, candidates for state public offices and campaign committees, who have contributions or expenditures in excess of one thousand dollars ($1,000) per reporting period, shall file electronically all reports for any subsequent state elections. Failure to timely file reports electronically may be penalized as provided in § 2-10-110.

(d) All information entered by any candidate or campaign committee into the electronic filing system shall remain confidential until the information is filed with the registry of election finance.



§ 2-10-212 - Audits and investigations of reports and statements.

(a) The registry of election finance shall conduct audits and field investigations of reports and statements filed with the registry as follows:

(1) Each gubernatorial candidate and that candidate's committees that receive at least ten percent (10%) of the vote at the general election shall be audited;

(2) Each candidate for the general assembly and such candidate's committees shall be subject to an audit by the registry on a random selection of districts in an election. Districts shall be randomly drawn until a total of approximately two percent (2%) of all candidates for the general assembly have been selected; and

(3) Each candidate for supreme court, court of appeals and court of criminal appeals shall be subject to an audit by the registry on a random selection. One (1) candidate from each of the supreme court, court of appeals and court of criminal appeals shall be randomly selected by the registry to be audited each election cycle.

(b) (1) (A) The registry shall select by lot the districts to be audited on a random basis regarding candidates for the general assembly. For judicial offices, the registry shall select by lot the names of candidates to be audited on a random basis.

(B) The selection shall be after the last date for filing the first report or statement following the general election for which the candidate ran or for which the committee donated money. The attorney general and reporter, or the attorney general's designee, shall attend the random selection to preserve the integrity of the proceeding.

(2) No audit or investigation of any candidate or candidate's committee in connection with a report or statement required by this chapter shall begin until after the last date for filing the first report or statement following the general election for the office for which the candidate ran. When the campaign statements or reports of a candidate are audited and investigated, the audit and investigation shall cover all campaign statements and reports filed for the primary and general elections and any previous campaign statement or report filed since the last election for that office, but shall exclude any statements or reports that have previously been audited.

(3) Audits of members of the general assembly shall only take place during June through December during odd-numbered years.

(c) In order to comply with an audit, candidates and campaigns shall retain copies of all checks, bank statements and vendor receipts for two (2) years after the date of the election to which the records refer.

(d) (1) The registry shall adopt auditing guidelines and standards with guidance from the comptroller of the treasury, which shall govern audits and field investigations conducted under this section. The guidelines and standards shall be formulated to accomplish the following purposes:

(A) The audits should encourage compliance and detect violations of this chapter;

(B) The audits should be conducted with maximum efficiency in a cost-effective manner; and

(C) The audits should be as unobtrusive as possible, consistent with the purposes provided in this subdivision (d)(1).

(2) In adopting its guidelines and standards, the registry shall consider relevant guidelines and standards of the American Institute of Certified Public Accountants to the extent such guidelines and standards are applicable and consistent with the purposes set forth in this section.

(e) The detailed information received pursuant to this section for an audit shall be considered working papers of the registry of election finance and is, therefore, confidential and not an open record pursuant to title 10, chapter 7.

(f) After the completion and approval of an audit by the registry, the registry shall post any finding that could result in an assessment of significant penalties on the registry's web site, except that audits of candidates defeated in the primary election shall not be made public until after the general election.

(g) Failure to comply with an audit investigation under this section is a Class 2 offense as defined in § 2-10-110.

(h) Notwithstanding this section, any candidate running for the office of governor more than one (1) year prior to the general election may elect to do self-audits. Such audits shall be given to the registry and the registry may give the candidate a letter of compliance stating the audit is complete and acceptable.

(i) Notwithstanding this section, if any candidate files a contribution statement with more than thirty percent (30%) of the candidate's contributions reported as unitemized contributions and such contributions total more than five thousand dollars ($5,000), then the candidate's contributions shall automatically be audited by the registry.



§ 2-10-213 - Power and authority of registry in conducting audits and hearings -- Subpoenas -- Contempt.

(a) (1) For the purpose of conducting any hearing or audit as provided in this chapter, the registry has the power to administer oaths, to call any party to testify under oath at the hearings, to require the attendance of witnesses, the production of books, records, and papers, and to take the depositions of witnesses.

(2) For purposes of subdivision (a)(1), the registry is authorized to issue a subpoena for any witness or a subpoena duces tecum to compel the production of any books, records or papers. These subpoenas may be served by registered mail, return receipt requested, to the addressee's business mailing address, or by personnel of the registry, or shall be directed for service to the sheriff of the county where the witness resides or is found, or where the person in custody of any books, records, or papers resides or is found.

(b) In case of a refusal to obey a subpoena issued to any person under subsection (a), any circuit or chancery court of this state within the jurisdiction in which the person refusing to obey the subpoena is found or resides may issue to the person, upon application by the registry, an order requiring the person to appear before the court to show cause why the person should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished by the court as a contempt of court.



§ 2-10-214 - Required training program for members of registry.

(a) A person who is appointed to the registry of election finance may not vote, deliberate, or be counted as a member in attendance at a meeting of the registry until the person completes a training program provided by the office of the attorney general and reporter that complies with this section. This section shall not apply to members who are reappointed to the registry.

(b) The training program shall provide the person with information regarding:

(1) The legislation that created the registry;

(2) The role and function of the registry;

(3) The rules of the registry, with an emphasis on the rules that relate to disciplinary and investigatory authority;

(4) The current budget for the registry;

(5) The results of the most recent formal audit of the registry;

(6) The requirements of the campaign finance laws administered and enforced by the registry; and

(7) Any applicable policies adopted by the registry.

(c) A person appointed to the registry is entitled to reimbursement for expenses incurred in attending the training program.

(d) This section shall apply prospectively to members appointed to the registry after February 15, 2006.






Part 3 - Campaign Contributions Limits

§ 2-10-301 - Short title -- Jurisdiction.

(a) This part shall be known and may be cited as the "Campaign Contribution Limits Act of 1995."

(b) The registry of election finance has jurisdiction to administer and enforce this part.



§ 2-10-302 - Contribution limits.

(a) No person shall make contributions to any candidate with respect to any election which, in the aggregate, exceed:

(1) For an office elected by statewide election, two thousand five hundred dollars ($2,500); or

(2) For any other state or local public office, one thousand dollars ($1,000).

(b) No multicandidate political campaign committee shall make contributions to any candidate with respect to any election which, in the aggregate, exceed:

(1) For an office elected by statewide election or the senate, seven thousand five hundred dollars ($7,500); and

(2) For any other state or local public office, five thousand dollars ($5,000).

(c) (1) With respect to contributions from multicandidate political campaign committees for each election:

(A) No candidate for an office elected by statewide election shall accept in the aggregate more than fifty percent (50%) of the candidate's total contributions from multicandidate political campaign committees; and

(B) No candidate for any other state or local public office shall accept in the aggregate more than seventy-five thousand dollars ($75,000) from multicandidate political campaign committees.

(2) In determining the aggregate limits established by this subsection (c), contributions made to a candidate by a committee controlled by a political party on the national, state, or local level or by a caucus of such political party established by members of either house of the general assembly are not included.

(d) (1) Each contribution limit established in subsection (a), (b) or (c) shall be adjusted to reflect the percentage of change in the average consumer price index (all items-city average), as published by the United States department of labor, bureau of labor statistics, for the period of January 1, 1996, through December 31, 2010. Each such adjustment shall be rounded to the nearest multiple of one hundred dollars ($100). The registry of election finance shall publish each such adjusted amount on its web site.

(2) On January 1, 2013, and every two (2) years thereafter, each contribution limit established in subsection (a), (b) or (c), as adjusted pursuant to subdivision (d)(1), shall be further adjusted to reflect the percentage of change in the average consumer price index (all items-city average), as published by the United States department of labor, bureau of labor statistics, for the two-year period immediately preceding. Each such adjustment under this subdivision (d)(2) shall be rounded to the nearest multiple of one hundred dollars ($100). The registry of election finance shall publish each such adjusted amount on its web site.



§ 2-10-303 - Indirect contributions -- Political action committees.

For purposes of the limitations contained in this part:

(1) Contributions made to any political campaign committee authorized by a candidate to accept contributions on the candidate's behalf shall be considered to be contributions made to such candidate;

(2) Contributions made by a political campaign committee authorized by a candidate to make expenditures on the candidate's behalf shall be considered contributions made by such candidate;

(3) All contributions made by a person, either directly or indirectly, on behalf of a particular candidate, including contributions which are in any way earmarked or otherwise directed through an intermediary or conduit to such candidate, shall be treated as contributions from such person to such candidate. The intermediary or conduit shall report the original source and the intended recipient of such contribution to the registry of election finance and to the intended recipient;

(4) All contributions made by affiliated political campaign committees shall be considered to have been made by a single committee; and

(5) Expenditures made by any person in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, the candidate's political campaign committees, or their agents, shall be considered to be a contribution to such candidate. For purposes of this subdivision (5), the financing by any person of the dissemination, distribution, or republication, in whole or in part, of any broadcast or any written, graphic, or other form of campaign materials prepared by the candidate, the candidate's political campaign committees, or their authorized agents shall be considered to be an expenditure.



§ 2-10-304 - Loans.

(a) The limitations contained in this part do not apply to any loan of money by a financial institution as defined in § 45-10-102 that:

(1) Is made in accordance with applicable law and in the ordinary course of business;

(2) Is made on a basis reasonably designed to assure repayment, evidenced by a written instrument, and subject to a payment due date or amortization schedule; and

(3) Bears the usual and customary interest rate of the lending institution.

(b) An endorsement or guaranty of a loan made pursuant to subsection (a) shall be considered a contribution in the amount of the endorsement or guaranty and shall be subject to the limitations contained in this part. Where the written instrument does not specify the portion of the loan for which the endorser or guarantor is liable, each endorser or guarantor shall be considered to have made a contribution in that proportion of the unpaid balance that each endorser or guarantor bears to the total number of endorsers or guarantors.



§ 2-10-305 - Retention or transfer of funds.

The limits contained in this part do not apply to:

(1) The retention of funds by a candidate pursuant to § 2-10-114(a)(1);

(2) The transfer of funds by a candidate pursuant to § 2-10-114(a)(1) to a campaign fund of the same candidate for election to a different state or local public office; or

(3) The transfer of funds by a candidate for election to a federal office to a campaign fund of the same candidate for election to a state or local public office.



§ 2-10-306 - Aggregate limits -- Exemptions.

(a) All contributions made by political campaign committees controlled by a political party on the national, state, or local level or by a caucus of such political party established by members of either house of the general assembly shall be considered to have been made by a single committee. Such contributions shall not, in the aggregate, exceed:

(1) Two hundred fifty thousand dollars ($250,000) per election to any candidate in a statewide election;

(2) Forty thousand dollars ($40,000) per election to any candidate for the senate; and

(3) Twenty thousand dollars ($20,000) per election to any candidate for any other state or local public office.

(b) For purposes of this section, "contributions" does not include:

(1) Payment of the costs of preparation, display or mailing or other distribution with respect to printed slate cards, sample ballots, or other printed listings of three (3) or more candidates who are opposed for election. This exemption does not apply to costs incurred with respect to the preparation and display of listings made on broadcasting stations or in newspapers, magazines and similar types of general public political advertising such as billboards;

(2) Payment of the costs of voter registration and get-out-the-vote activities conducted by party committees, unless the payments are made on behalf of a clearly identified candidate and the payment can be directly attributed to that candidate;

(3) Expenditures for rent, personnel, overhead, general administrative, fundraising, and other day-to-day costs of party committees, unless the expenditures are made on behalf of a clearly identified candidate and the expenditure can be directly attributed to that candidate; or

(4) Expenditures for education campaign seminars and for training of campaign workers, unless the expenditures are made on behalf of a clearly identified candidate and the expenditure can be directly attributed to that candidate.

(c) (1) Each contribution limit established in subsection (a) shall be adjusted to reflect the percentage of change in the average consumer price index (all items-city average), as published by the United States department of labor, bureau of labor statistics, for the period of January 1, 1996, through December 31, 2010. Each such adjustment shall be rounded to the nearest multiple of one hundred dollars ($100). The registry of election finance shall publish each such adjusted amount on its web site.

(2) On January 1, 2013, and every two (2) years thereafter, each contribution limit established in subsection (a), as adjusted pursuant to subdivision (c)(1), shall be further adjusted to reflect the percentage of change in the average consumer price index (all items-city average), as published by the United States department of labor, bureau of labor statistics, for the two-year period immediately preceding. Each such adjustment under this subdivision (c)(2) shall be rounded to the nearest multiple of one hundred dollars ($100). The registry of election finance shall publish each such adjusted amount on its web site.



§ 2-10-307 - Violations -- Return of unlawful contributions.

(a) No candidate or political campaign committee shall accept any contribution or make any expenditure in violation of this part. No officer or employee of a political campaign committee shall accept a contribution made for the benefit or use of a candidate, or make any expenditure on behalf of a candidate, in violation of any limitation imposed on contributions and expenditures under this section.

(b) In keeping with the federal law, a contribution made or accepted in excess of the limitations established by this part shall not be a violation of this part if the candidate or the political campaign committee returns or refunds the contribution to the person who made the contribution within sixty (60) days of the candidate's or committee's receipt of the contribution.



§ 2-10-308 - Penalties.

(a) The registry of election finance may impose a maximum civil penalty for a violation of this part of not more than ten thousand dollars ($10,000) or one hundred fifteen percent (115%) of the amount of all contributions made or accepted in excess of the limitations established by this part, whichever is greater.

(b) Penalties imposed under this part shall be deposited into the state general fund.

(c) To request a waiver or reduction or in any way to contest a penalty imposed by the staff of the registry, a person shall file a petition with the registry. Such petition shall be considered as a contested case proceeding under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) If a civil penalty lawfully assessed against a candidate is not paid within thirty (30) days after the assessment becomes final, the candidate shall be ineligible to qualify for election to any state or local public office until such penalty is paid.



§ 2-10-309 - Construction with federal law.

In determining issues arising in regard to this part, the registry may rely on the precedents established under the federal law.



§ 2-10-310 - Fund raising during general assembly session.

(a) (1) Except as provided in subdivisions (a)(2) and (a)(3), from the convening of the general assembly in organizational session through the earlier of the last day of regular session or June 1 in odd years, and from the convening of the general assembly in regular session to the earlier of May 15 or the conclusion of the annual session in even years, and from the convening of the general assembly in any extraordinary session through the conclusion of such extraordinary session, no member of the general assembly or a member's campaign committee or the governor or the governor's campaign committee shall conduct a fundraiser or solicit or accept contributions for the benefit of the caucus, any caucus member or member or candidate of the general assembly or governor.

(2) (A) During such period, a member of the general assembly who is a candidate for a local public office shall be permitted to conduct fundraising events and solicit or accept contributions for such campaign for local public office only under the following conditions:

(i) Such fundraising events may be held only in the county in which such member is a candidate for local public office;

(ii) Solicitations and acceptance of contributions for such purposes may only be made from individuals residing in such county;

(iii) Such fundraising events shall not be held, nor contributions be solicited nor accepted, on state property;

(iv) The member shall not be permitted to solicit or accept, directly or indirectly, any actual or in-kind contribution during such period from a lobbyist or employer of a lobbyist; and

(v) No other member of the general assembly or the campaign committee of such other member shall be permitted to solicit or accept contributions during such period for the member campaigning for local public office.

(B) It shall be unlawful for any lobbyist or employer of a lobbyist to make any contribution to such member's campaign committee during such period for any purpose.

(3) All contributions raised as a result of fundraising or a fundraising event authorized and held in accordance with subdivision (a)(2) shall be reported on a form prescribed and provided by the registry of election finance for such purposes. Such form shall be filed with and attached to the applicable campaign finance disclosure report. The following disclosures shall be made on such form:

(A) The amount of contributions collected as a result of such fundraising event;

(B) The date and place such fundraising event was held;

(C) The dates on which such contributions were accepted; and

(D) All other information required by law to be reported on a campaign financial disclosure report.

(b) From the convening of the general assembly in organizational session through the earlier of the last day of regular session or June 1 in odd years, and from the convening of the general assembly in regular session to the earlier of May 15 or the conclusion of the annual session in even years, and from the convening of the general assembly in any extraordinary session through the conclusion of such extraordinary session, a political campaign committee controlled by a political party on the national, state, or local level, or controlled by a caucus of such political party established by members of either house of the general assembly, or established or controlled by any member of the general assembly, that makes contributions to a candidate for the general assembly or governor for election or to defray the expenses of such person's office shall not conduct a fundraiser, solicit or accept contributions for the benefit of the caucus, any caucus member or candidate for the general assembly or governor.

(c) Excess funds for election to a local public office are not eligible for transfer under § 2-10-114 to a campaign account for election to the general assembly or governor.



§ 2-10-311 - Limitations on cash contributions.

(a) No person shall make cash contributions to any candidate with respect to any election that, in the aggregate, exceed fifty dollars ($50.00).

(b) No person shall make cash contributions to any political campaign committee or multicandidate political campaign committee with respect to any election that, in the aggregate, exceed fifty dollars ($50.00).

(c) No political campaign committee or multicandidate political campaign committee shall make cash contributions to any candidate with respect to any election.

(d) No political campaign committee or multicandidate political campaign committee shall make cash contributions to any other political campaign committee or multicandidate political campaign committee with respect to any election.



§ 2-10-312 - [Repealed.]

HISTORY: Acts 2006 (1st Ex. Sess.), ch. 1, § 51, repealed by Acts 2011, ch. 389, § 6, effective June 1, 2011.






Part 4 - Gubernatorial Inauguration Finance Disclosure

§ 2-10-401 - Short title.

This part shall be known and may be cited as the "Gubernatorial Inauguration Finance Disclosure Act."



§ 2-10-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Contribution" means any advance, conveyance, deposit, distribution, transfer of funds, loan, loan guaranty, payment, gift, or subscription, of money or like thing of value, and any contract, agreement, promise or other obligation, whether or not legally enforceable, made for the purpose of defraying any expenses of a governor or governor-elect's inauguration or the celebration of a governor or governor-elect's inauguration;

(2) "Multicandidate political campaign committee" means a political campaign committee to support or oppose two (2) or more candidates for public office or two (2) or more measures; and

(3) "Person" means an individual, limited liability company, partnership, limited liability partnership, committee, association, labor organization or any other organization or group of persons, but does not mean a corporation or the executive officers or other representatives of a corporation.



§ 2-10-403 - Expense fund.

Not later than thirty (30) days after being elected to the office of governor, the governor-elect shall establish a gubernatorial inauguration expense fund that shall be used to finance any event held for the purpose of celebrating the governor's inauguration. Such fund is subject to the contribution limits and reporting requirements provided in this part. The provisions of parts 1 and 3 of this chapter shall not apply to contributions made pursuant to this part.



§ 2-10-404 - Contribution limits -- Transfer of campaign funds.

(a) No person shall make contributions for the gubernatorial inauguration that, in the aggregate, exceed two thousand five hundred dollars ($2,500).

(b) No multicandidate political campaign committee shall make contributions for the gubernatorial inauguration that, in the aggregate, exceed seven thousand five hundred dollars ($7,500).

(c) No corporation or executive officers or other representatives of any corporation doing business within this state shall make contributions for the gubernatorial inauguration that, in the aggregate, exceed seven thousand five hundred dollars ($7,500).

(d) The governor-elect may transfer funds from the governor-elect's campaign fund to the inauguration fund.



§ 2-10-405 - Financial disclosure statement.

(a) The governor-elect shall file with the registry of election finance a statement of all contributions received and all expenditures made by or on behalf of the gubernatorial inauguration fund.

(b) A statement filed under this section shall consist of either:

(1) A statement that neither the contributions received nor the expenditures made during the period for which the statement is submitted exceeded one thousand dollars ($1,000); or

(2) A statement setting forth:

(A) Under contributions, a list of all the contributions received, as follows:

(i) The statement shall list the full name and complete address of each person, multicandidate political campaign committee, or corporation contributing a total amount of more than five hundred dollars ($500) during the period for which the statement is submitted, and the amount contributed by that person, multicandidate political campaign committee, or corporation. The statement shall include the date of the receipt of each contribution; and

(ii) The statement shall list as a single item the total amount of contributions of five hundred dollars ($500) or less; and

(B) Under expenditures, a list of all expenditures made as follows:

(i) The statement shall list the full name and address of each person to whom a total amount of more than five hundred dollars ($500) was paid during the period for which the statement is submitted, the total amount paid to that person, and the purpose thereof; and

(ii) The statement shall list the total amount of expenditures of five hundred dollars ($500) or less each, by category, without showing the exact amount of or vouching for each such expenditure.

(c) The financial disclosure statement for contributions made up until thirty (30) days before any inauguration event shall be filed no later than ten (10) days before the governor's inauguration. The financial disclosure statement for all other contributions shall be filed no later than thirty (30) days after the governor's inauguration.



§ 2-10-406 - Unused funds.

(a) The governor may hold over funds from the governor's first inauguration to be used in a second inauguration if the governor is re-elected. If the governor is either in a second term, chooses not to run for re-election or is not re-elected, the governor has ninety (90) days to donate any funds remaining in the gubernatorial inauguration fund to a 501(c)(3) nonprofit organization. The governor may request from the registry of election finance an extension of an additional sixty (60) days to donate such remaining funds.

(b) Once the funds have been donated as provided in subsection (a), a financial disclosure statement shall be filed with the registry of election finance disclosing who received such funds and the amount of such donation.









Chapter 11 - State Election Commission

Part 1 - General Provisions

§ 2-11-101 - Composition of commission.

(a) The state election commission shall be composed of seven (7) members.

(b) Wherever in this code the board of elections of the state is referred to, the term "state election commission" shall be substituted.



§ 2-11-102 - Qualifications of members.

Each member of the state election commission shall be at least twenty-five (25) years of age and shall have been a resident of the state for at least seven (7) years prior to such member's election. No more than two (2) members shall be from the same grand division, and each member shall have been a resident of the grand division such member represents for at least four (4) years preceding such member's election; provided, however, that if two (2) additional members are added pursuant to § 2-11-112, then no more than three (3) members shall be from the same grand division.



§ 2-11-103 - Political composition of commission -- Nominations.

(a) Four (4) members of the commission shall be members of the majority party, and three (3) members of the commission shall be members of the minority party.

(b) Each member to be elected shall first be nominated by a joint senate-house caucus of the members of the party of which such person is a member.



§ 2-11-104 - Election of members.

(a) All members shall be elected for a term of four (4) years, beginning on the first Monday in May 1979.

(b) The election of the members of the state election commission shall be by joint resolution of both houses of the general assembly. The election is to take place in the joint session of both houses in which each member of the general assembly shall be entitled to one (1) vote.

(c) Elections shall be held on any date fixed by joint resolution, but shall be held prior to the fourth Monday in March of the year of the election.

(d) Nomination of members shall be in accordance with § 2-11-103.



§ 2-11-105 - Vacancies.

(a) Any person chosen to fill a vacancy shall be a bona fide member of the same party as the person such person replaces.

(b) If a vacancy occurs in the membership of the state election commission at the time when the general assembly is in session, the vacancy may be filled by the general assembly in the same manner as full terms are. A person elected to fill a vacancy shall serve only for the remainder of the unexpired term of the member whose place such person fills.

(c) If a vacancy occurs at a time when the general assembly is not in session, the vacancy shall be filled by the remaining members of the commission. If the remaining members of the commission are not able to agree on a successor to fill the vacancy within thirty (30) days of the time when such vacancy occurs, the secretary of state, the comptroller of the treasury, and the state treasurer, or a majority of those officers shall fill the vacancy. Persons selected to fill vacancies under this subsection (c) shall serve only until the next session of the general assembly, when the general assembly shall fill the vacancies as if they had occurred when the general assembly was in session.

(d) If the general assembly adjourns without filling any vacancies, vacancies shall be filled in the same manner as if they had occurred when the general assembly was not in session.



§ 2-11-106 - Qualification and organization.

(a) The members shall qualify within fifteen (15) days after their election and organize by the selection of one (1) member as chair and another as secretary.

(b) The chair and secretary shall be elected for terms of one (1) year and shall be members of different political parties.

(c) Failure on the part of a member to qualify by taking the oath shall vacate the election of such member.



§ 2-11-107 - Compensation of members.

Each member of the state election commission shall receive as compensation such sum as the general assembly may appropriate.



§ 2-11-108 - Expenses.

(a) The state election commission shall be allowed the necessary sum per annum, payable out of the state treasury, for stationery, postage, and expenses incidental to the conduct of the business of the commission, which shall be payable upon vouchers signed by the secretary and countersigned by the chair of the commission.

(b) The members shall be entitled to reimbursement for travel expense incurred in the performance of their official duties in conformity with comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 2-11-109 - Meetings.

All meetings of the state election commission shall be held in the city of Nashville and at a place selected by the commission.



§ 2-11-110 - Ex officio, nonvoting members.

The chair of the state primary board of any statewide political party which has no members on the state election commission shall be an ex officio, nonvoting member of the state election commission.



§ 2-11-111 - Members prohibited from serving as political candidate's campaign manager or treasurer.

No member of the state election commission who is appointed to the commission after January 1, 2009, shall be the campaign manager or treasurer of any candidate's political campaign in a local, state or federal election during the commissioner's term of office. A violation of this section subjects the member to immediate removal from office by a majority vote of the other members of the state election commission. Nothing in this section shall be construed to prohibit a member of the state election commission from providing uncompensated advice on a one-on-one basis to a candidate or party officer, nor shall it prohibit providing a financial contribution to a candidate or party organization.



§ 2-11-112 - Additional members from majority party added to commission.

Notwithstanding any other provision of this chapter to the contrary, if the majority party, as defined in § 2-1-104, changes as a result of the 2008 regular November election, then two (2) additional members from the majority party shall be added to the commission. The additional members shall meet the same qualifications and shall be appointed and elected in the same manner as other members of the commission.






Part 2 - Coordinator of Elections

§ 2-11-201 - Coordinator of elections.

(a) The secretary of state shall appoint the coordinator of elections, who shall serve at the pleasure of the secretary of state and for such compensation as the secretary of state determines.

(b) The coordinator of elections is the chief administrative election officer of the state and shall obtain and maintain uniformity in the application, operation and interpretation of the election code.

(c) Subject to the concurrence of the secretary of state, the coordinator of elections may make rules and regulations as necessary to carry out the provisions of the election code. Copies of such rules and regulations shall be furnished to the state and county election commissions and to the state and county primary boards.

(d) Subject to the prior approval of the secretary of state, the coordinator of elections may within budgetary limits employ such personnel and enter into such contracts for equipment as may be appropriate for the efficient discharge of the duties of the office.



§ 2-11-202 - Duties of coordinator -- Examination and certification of administrators of elections.

(a) The coordinator of elections shall:

(1) Generally supervise all elections;

(2) Prepare instructions for the conduct of registration;

(3) Advise election commissions, primary boards, and administrators of elections as to the proper methods of performing their duties;

(4) Authoritatively interpret the election laws for all persons administering them;

(5) (A) (i) Investigate or have investigated by local authorities the administration of the election laws and report violations to the district attorney general or grand jury for prosecution; and

(ii) Review the county election commissions in the administration of election laws to include, but not limited to, procedures for voter registration, list maintenance, financial records, election expenses, petitions, poll officials, absentee voting, ballot boxes, voting systems, minutes, certification of election results, and election results tabulation process;

(B) In conducting an investigation or a review relative to the administration of the election laws pursuant to subdivision (a)(5)(A)(i) or (a)(5)(A)(ii) the coordinator of elections or the coordinator's authorized representative may issue subpoenas and summon witnesses, administer oaths to such witnesses, take the depositions of witnesses, compel the production of documents, exhibits, records or things, and require testimony on any issue related to the investigation or review. If a subpoena is issued, such subpoena will be issued to a person for the purpose of testifying before the state election commission in an open meeting;

(C) (i) Any report of an investigation conducted by the coordinator's office pursuant to the request of the attorney general and reporter and/or a district attorney general and filed with the attorney general and reporter and/or a district attorney general or a grand jury shall be privileged and confidential and shall not be deemed to be a public record;

(ii) The report of an investigation into the seating of a member of the general assembly shall be deemed to be a public record;

(iii) If a report of an investigation conducted by the coordinator's office pursuant to the request of the attorney general and reporter and/or a district attorney general appears in the news media, in whole or in part, such report shall be deemed a public record and immediately released. All conclusions of law contained in such report shall be approved by the attorney general and reporter before the report is released;

(6) If a county election commission does not purge the permanent registration records as required by law, the coordinator of elections shall investigate the registration records of that county and file a petition with the circuit or chancery court in the county to purge the permanent registration records of those persons the coordinator of elections determines should have been purged by the county election commission;

(7) Publish in accordance with the rules, regulations, policies and procedures of the state publications committee, and keep up to date an election laws manual, including this title, rules and regulations under this title, and such other material as the coordinator of elections may determine to be useful to persons administering the election laws, and prepare condensed materials for the use of election officials;

(8) Furnish instructions for election officials as to their duties in the conduct of elections and copies of election laws manual and updating materials to the election commissions, primary boards, and administrators. Any interested citizen may purchase a copy of the election laws through the coordinator of elections office at a price to be established by the coordinator. The price charged may not exceed the actual cost involved;

(9) Provide materials for and conduct training programs for persons administering the election laws;

(10) Review all bills affecting the election laws and report in writing to the general assembly on them individually;

(11) Report to each general assembly with any recommendations the coordinator of elections may have for improvements in the election laws or their application;

(12) Ensure that all election commissions within the state shall prohibit any person from becoming qualified to have such person's name placed on any ballot wherein such person is seeking to be nominated or elected to an office for which such person is ineligible or to more than one (1) state legislative office, as described in § 2-13-202, voted on by voters during any primary or general election;

(13) Prepare an instruction sheet for notaries public setting forth the proper and legal procedure for attesting absentee ballots and registration by mail forms. Such instructions shall be sent, in sufficient quantities, to every county clerk in this state, who shall make such instruction sheet available to notaries public in such county upon their request and to notaries public elected after July 1, 1979;

(14) Properly file and keep up to date the information supplied by the county election commissions as established in § 2-12-114; and, further, to supply that information, within a reasonable time, to any member of the general assembly upon request;

(15) Develop a uniform petition form for use by persons seeking to qualify to run for public office and furnish such form to county election commissions for distribution to such persons;

(16) Devise and furnish to the clerks of the circuit and criminal courts a form to be used for notifying county election commissions of the fact that a registered voter in their county has been convicted of an infamous crime and therefore should be purged from the registration records. Such form shall include the voter's name, race, date of birth, and social security number, if available;

(17) Instruct the administrators in each county that they are to purge the registration of any person appearing on the infamous crime list required by subdivision (a)(16) who is registered to vote in their county;

(18) (A) Not less than one (1) time per calendar year, conduct a training seminar for administrators, deputies and county election commissioners. Attendance at such seminars shall be mandatory for administrators and the expenses incurred in such attendance shall, upon appropriate documentation, be included in the county election commission's annual budget submitted pursuant to § 2-12-109 subject to the reimbursement limits for state employees. If for any reason the administrator cannot attend, the chair or the chair's designee shall attend instead;

(B) Unless, in the opinion of the state election commission, an administrator certified under this section has good cause for failing to attend and participate in the training seminars required by this subsection (a), such failure to attend and participate in the seminars shall result in the loss of such administrator's certification. Within thirty (30) days of receiving the training seminar attendance records from the coordinator of elections pursuant to subdivision (a)(19), such commission shall cause to be notified the state official responsible for authorizing payments to counties pursuant to § 2-12-209, of the counties in which the administrator has lost such certification for failing to attend and participate in such seminars;

(C) In addition to the penalties set forth in subdivision (a)(18)(B), if, in the opinion of the state election commission, an administrator fails to substantially perform the duties of the office, the state election commission may revoke the certification of such administrator or otherwise discipline the administrator. In all such cases, the administrator being charged shall be given a hearing before the state election commission. If, after the hearing, the state election commission votes to revoke the certification, such commission shall cause to be notified the state official responsible for authorizing payments to counties pursuant to § 2-12-209, of such revocation and payments to that county shall terminate; and

(19) Keep accurate records of those administrators who do and do not attend the training seminars required by subdivision (a)(18) and, within ten (10) days of the conclusion of each such seminar, transmit such records to the state election commission.

(b) The coordinator of elections and the state election commission shall, at least once per calendar year, prepare and administer a written examination on election laws to any administrator who desires to take the examination. The coordinator of elections and the state election commission shall determine whether or not an administrator passes or fails such examination. All examinations administered pursuant to this subsection (b) shall be prepared, conducted and graded in a fair and impartial manner. An administrator who successfully passes such examination shall receive certification from the state election commission.









Chapter 12 - County Election Commissions

Part 1 - General Provisions

§ 2-12-101 - Commissioners -- Appointment -- Removal -- Legal representation.

(a) The state election commission shall appoint, on the first Monday in April of each odd-numbered year, five (5) election commissioners for each county, for terms of two (2) years and until their successors are appointed and qualified. The five (5) commissioners shall be the county election commission.

(b) The state election commission shall remove a commissioner who becomes unqualified and may remove or otherwise discipline a commissioner for cause.

(c) County election commissions shall be represented in legal proceedings as follows:

(1) If the legal proceeding names the county election commissioners as defendants and the lawsuit involves a municipal election, the municipality concerned shall furnish counsel to represent the commissioners;

(2) If the election involved in the legal proceedings is that of a county election, the county shall furnish counsel for the commissioners and if the election involved in the legal proceedings attacks a state law or presents a question concerning a state or federal election, the attorney general and reporter shall represent the commissioners either by the attorney general and reporter's own staff or by such counsel as the attorney general and reporter may designate;

(3) The counsel furnished, whether by municipality or county, shall be that chosen by the election commission; and

(4) If, in order to properly discharge its duties, the county election commission has to bring legal action against a county or municipality, the compensation for the commission's legal representation shall be borne by the county or municipality, as the case may be.

(d) The county election commission created by this section is the immediate successor to the commissioners of elections for each county. Wherever in the Tennessee Code the commissioners of elections for counties are referred to, the term "county election commission" shall be substituted.



§ 2-12-102 - Qualifications of commissioners.

(a) (1) Except as provided in subdivision (a)(2), persons appointed to the county election commission shall be registered voters who have been residents of the state for five (5) years and residents of the county for which they are appointed for two (2) years.

(2) In counties having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census, the persons appointed to the county election commission shall be registered voters who have been residents of the county for which they are appointed for two (2) years.

(b) Any member of the county election commission who qualifies as a candidate for any public office while serving as a member of the commission shall automatically become disqualified to continue in office as a member of the commission, and a vacancy on the commission shall be considered to exist.

(c) A person employed as an assistant public defender or an assistant district attorney may serve as a county election commissioner if such assistant public defender or assistant district attorney does not work in the district in which such assistant public defender or assistant district attorney lives.

(d) Subsection (c) shall not apply in any county having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census.



§ 2-12-103 - Political division of commission.

(a) Three (3) members shall be members of the majority party and two (2) members shall be members of the minority party.

(b) (1) The members of the majority party on the state election commission shall appoint the persons who are required to be members of that party on county election commissions.

(2) The members of the minority party on the state election commission shall appoint the persons who are required to be members of that party on county election commissions.

(3) When members of another statewide political party are required to be appointed to a county election commission, they shall be nominated by the party's state primary board.

(4) Before appointing county election commissioners, the members of the state election commission shall consult with the members of the general assembly serving each of the counties as to the persons to be appointed to the county election commissions.



§ 2-12-104 - Qualification by filing oath of office.

Persons appointed to the county election commission shall qualify within twenty (20) days after their appointment by filing their oath of office with the secretary of the state election commission. A failure to qualify shall vacate the office of the person failing to qualify.



§ 2-12-105 - Organization.

Within twenty (20) days after their appointment, the county election commissioners shall organize by the selection of a chair and a secretary of different political parties from among them. The county election commission shall within ten (10) days thereafter report to the secretary of the state election commission and to the coordinator of elections the names and addresses of the officers and other members of the commission.



§ 2-12-106 - Vacancies.

The county election commission shall give prompt notice of all vacancies to the state election commission, which shall appoint a new commissioner of the same political party as the vacating commissioner to fill the unexpired term.



§ 2-12-107 - Issuance of commissions of appointment -- Records.

(a) The state election commission shall issue to the county election commissioners commissions of appointment signed by the chair.

(b) The state election commission shall keep records of the names and addresses of all county election commissioners and their officers, of dates of appointment, and of political affiliations of commissioners, and shall keep the oaths filed by the commissioners.



§ 2-12-108 - Compensation.

(a) (1) Except as provided in subdivision (a)(2), each member of the county election commission shall receive each month from the county funds the following minimum amount as compensation for each day spent in the performance of such duties:

(A) In counties of the first class, seventy dollars ($70.00);

(B) In counties of the second class, sixty-five dollars ($65.00);

(C) In counties of the third class, sixty dollars ($60.00);

(D) In counties of the fourth class, fifty-five dollars ($55.00);

(E) In counties of the fifth class, fifty dollars ($50.00);

(F) In counties of the sixth class, forty-five dollars ($45.00); and

(G) In counties of the seventh class, forty dollars ($40.00).

(2) (A) In counties having a population of not less than two hundred eighty-five thousand (285,000) nor more than two hundred eighty-eight thousand (288,000), and in counties having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the federal census of 1980 or any subsequent federal census, the chair of the county election commission shall receive three hundred fifty dollars ($350) per month and each other member of the commission shall receive three hundred dollars ($300) per month.

(B) In counties having a population of eight hundred thousand (800,000) or more, according to the 1990 federal census or any subsequent federal census, the chair of the county election commission shall receive one thousand one hundred fifty dollars ($1,150) per month, and each other member of the commission shall receive one thousand dollars ($1,000) per month.

(3) The compensation may be increased by resolution of the county legislative body.

(b) For the purpose of computing what amount of time entitles a commissioner to the minimum compensation as provided in subdivision (a)(1), such commissioner shall have worked not less than one (1) hour in any given twenty-four-hour period in order to be entitled to such payment. Payment shall be made for meetings which last less than one (1) hour if such meetings are required by statute in order to call or conduct an election, or to prepare the annual budget or meetings which are necessary if the election commission is involved in litigation.

(c) (1) The amount provided in this section, or a greater amount provided by resolution duly adopted by the county legislative body, shall be paid to the members for each day's attendance at meetings of the body, or a greater amount provided by resolution duly adopted by the county legislative body as a stated salary per month.

(2) For the purposes of classifying the counties under this section, the population classifications established in § 8-24-101 shall be applicable.

(3) The population of counties for purposes of this section shall be determined by the 1990 federal census or the most recent succeeding federal census or a special census as provided in § 8-24-102(c).

(4) The above minimum compensation amounts shall in no way diminish a compensation already being paid that may be greater than the stated amount.



§ 2-12-109 - Expenses.

(a) Except as otherwise provided by law, it is the responsibility of the county to fund the operations of its election commission. If a county fails to appropriate funds sufficient to pay expenses that are reasonably necessary for the discharge of the statutorily mandated duties of its county election commission, such commission may petition the chancery court of the county in which such election commission is located to compel the appropriation of such funds.

(b) All expenses, including compensation of its employees and election officials, incurred by the county election commission or its members in the performance of duties under this title in holding municipal elections shall be paid out of the funds of the municipality upon the certification of the chair and secretary of the county election commission except as otherwise expressly provided. If a municipal election is held on the same day as a county-wide election, the municipality shall pay only the expenses caused by the municipal election which would not otherwise have been incurred in conducting the county-wide election as certified by the chair and secretary of the county election commission. If, after a legal proceeding involving a municipal election, the court finds that a subsequent election must be held due to an error committed by the county election commission, then the county shall pay the expenses of the subsequent election, unless the court finds that the county election commission's error resulted from the county election commission's reliance on information provided by the municipality.

(c) If a special election is held for the sole purpose of choosing a member of the general assembly under § 2-14-202(b), all expenses, including compensation of its employees and election officials, incurred by a county election commission or its members in the performance of duties under this title shall be paid out of the state treasury upon the certification of the chair and secretary of the county election commission to the secretary of state; provided, that the secretary of state shall review the claim for expenses and only those items certified by the secretary of state to the comptroller of the treasury shall be paid.

(d) All expenses, including compensation of its employees and election officials, incurred by a county election commission or its members in the performance of its duties under this title in connection with the presidential preference primary shall be paid out of the state treasury upon the certification of the chair and secretary of the county election commission to the secretary of state; provided, that the secretary of state shall review the claim and only those items certified by the secretary of state to the comptroller of the treasury shall be paid. In years in which a presidential preference primary will be held, if a political party elects to hold their county primary with the presidential preference primary, then all expenses of the county primary shall likewise be borne by the state upon certification as set forth in this subsection (d).



§ 2-12-110 - Administration of oaths.

The county election commissioners may administer oaths in the performance of their duties.



§ 2-12-111 - Notices of elections.

(a) The county election commission shall publish, in a newspaper of general circulation in the county or municipality in which the election is to be held, a notice of all elections, except special elections, not less than twenty-one (21) days before the qualifying deadline for candidates in the election which shall be named in the notice.

(b) The county election commission shall publish, in a newspaper of general circulation in the county a notice of elections on questions not less than twenty (20) days nor more than thirty (30) days before the day of the election. The notice shall include in its entirety the resolution or other instrument requiring the holding of the election except for signatures or names.

(c) The county election commission shall publish, in a newspaper of general circulation in the county, a notice of every election, stating the day, time and polling places for the election, not more than ten (10) nor less than three (3) days before the day of the election.



§ 2-12-112 - Members of county commission in office throughout each election day.

In any county having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000), according to the 1990 federal census or any subsequent federal census, the members of the county election commission shall be in the commission office throughout each election day unless they are out for good cause.



§ 2-12-113 - Names of election officials failing to serve submitted to grand jury.

The chair of the county election commission shall furnish the first grand jury sitting in the county after an election the names of all appointed election officials who failed to serve in the election and who did not notify the commission in advance that they could not. If an affidavit has been filed by an official with the commission setting forth why the official did not serve, the chair shall furnish it to the grand jury together with the chair's recommendation.



§ 2-12-114 - Information provided for coordinator of elections.

(a) Each county election commission shall provide to the coordinator of elections the following information by precinct beginning on June 1, 1995, and each six (6) months thereafter:

(1) The number of active voters and the number of inactive voters at the beginning of the reporting period;

(2) The number of active voters and the number of inactive voters at the end of the reporting period;

(3) The number of new valid voter registrations for the reporting period. This number shall not include duplicates, rejected registrations, and changes of names and addresses within the county; and

(4) The number of active voters and the number of inactive voters purged during the reporting period.

(b) Each county election commission shall on the same schedule established in subsection (a) provide to the coordinator of elections the following information for the county:

(1) The number of registration applications received during the reporting period from the following categories of sources:

(A) Those registering to vote in the county election commission office or other supplemental registrations held by or on behalf of the county election commission;

(B) The department of safety, motor vehicle offices;

(C) By-mail registration;

(D) Public assistance agencies serving as voter registration agencies. This includes the following state departments: human services, mental health and substance abuse services, intellectual and developmental disabilities, health, and veterans services;

(E) State-funded agencies primarily serving persons with disabilities;

(F) Armed forces recruitment offices; and

(G) Passive registration agencies: public libraries, county clerks, and registers of deeds;

(2) The number of duplicate registration applications received during the six-month period from the same categories of sources; and

(3) The number of confirmation notices mailed out during the six-month period and the number of responses received to those confirmation notices.



§ 2-12-115 - Holdover powers of county election commission upon subdivision of county.

In all cases not otherwise provided for, when fractions of counties have been cut off to establish a new county, the county election commission of each old county shall, until the next apportionment of representatives, hold all elections for governor, members of congress, and members of the general assembly.



§ 2-12-116 - Duty to promote voter registration and the electoral process.

The county election commission shall promulgate such policies as are necessary to aid the personnel of the election commission office in the performance of their duties with regard to the promotion of voter registration and the electoral process. These duties shall include the following:

(1) The commission shall appoint an administrator of elections, who shall be the chief administrative officer of the commission and shall be responsible for the daily operations of the commission office and the execution of all elections. After May 31, 1993, any administrator appointed at large for the first time to such position shall possess a high school education or GED(R). In evaluating a prospective appointee, the commission shall consider the knowledge and experience of such prospective appointee in the following areas: administrative, managerial, instructional, communication, budgetarial, purchasing, promotional, legal and general office skills and other related skills necessary to fulfill the statutory requirements of administrator;

(2) Upon the recommendation of the administrator, the commission shall approve an annual budget for the operation of the election commission;

(3) Upon the recommendation of the administrator, the commission shall be responsible for approving any voting equipment to be purchased by the county for use by the commission;

(4) Upon the recommendation of the administrator, hire legal counsel if necessary to conduct the business of the commission;

(5) The commission shall appoint voting machine technicians as required in § 2-9-103. A voting machine technician shall work under the direction of the administrator;

(6) The commission shall certify all voting machines prior to each election and shall canvass all voting machines after each election;

(7) The commission shall assist the administrator in designating polling places, precinct boundaries and, in conjunction with the primary boards and the administrator, shall assist in obtaining and appointing poll workers as needed for each election;

(8) The commission shall be responsible for locking or sealing all absentee ballot boxes and shall retain possession of the keys for such boxes;

(9) The commission members shall be available to assist election commission personnel upon request throughout each election day;

(10) The commission may act as the central absentee counting board if the total number of absentee ballots to be counted is fewer than one hundred (100);

(11) The commission shall be responsible for certifying the results of each election in regard to official tabulations and shall be responsible for certifying all expenses incurred in regard to the commission's responsibility in the performance of its duties for a presidential preference primary or a special election for the sole purpose of selecting a member of the general assembly;

(12) The commission shall be responsible for the keeping and writing of the minutes of all commission meetings;

(13) The commission shall be responsible for determining a uniform time for the opening of the polls;

(14) The commission members shall not request, except in the event of an emergency, that the administrator employ members of the county election commission, their spouses, parents, brothers, sisters or children, including in-laws, of commission members as clerical assistants, absentee voting deputies, poll officials or as a member of the absentee counting board;

(15) The commission shall be responsible for maintaining the security of the election commission office and any other rooms or facilities it may use in the performance of its duties, including all locks and keys. The commission may delegate this responsibility to the administrator; and

(16) The commission members shall not appoint or hire, except in the event of and during an emergency, spouses, parents, brothers, sisters, or children, including in-laws, of the administrator as deputies, clerical assistants, absentee voting deputies, machine technicians, poll officials, or as members of the absentee counting board.



§ 2-12-117 - Development of Internet based electronic filing process.

(a) Each county election commission is authorized to develop, with the advice, assistance and approval of the registry of election finance, an Internet based electronic filing process for use by candidates for local public office and all political campaign committees for a local election in such county or in the municipalities located in such county that are required to file statements and reports with such county election commission.

(b) Such system shall provide each candidate and political campaign committee with secure access to the electronic filing system and provide safeguards against efforts to tamper or change the data in any way.

(c) Once the electronic filing system is completed and tested, the county election commission shall provide public notice that the system is operational and available for filers to commence use.

(d) If a county election commission decides to develop such an Internet based electronic filing process, any and all costs for such development and Internet posting shall be an expenditure of such county election commission.

(e) If a county election commission develops and implements an Internet based electronic filing process pursuant to this section, then the county election commission shall notify the division of elections in the secretary of state's office at least ninety (90) days prior to its use.






Part 2 - Administrators and Registrars

§ 2-12-201 - Employment of election administrators and clerical assistants.

The commission shall appoint an administrator of elections who shall be the chief administrative officer of the commission and who shall be responsible for the daily operations of the office and the execution of all elections. The duties of the administrator of elections may, upon the administrator's discretion, be performed by a designee. Such duties include, but are not limited to, the following:

(1) Employment of all office personnel; after July 1, 2011, administrators of elections may not appoint or hire, except in the event of and during an emergency, members of the county election commission, or spouses, parents, brothers, sisters or children, including in-laws of commission members or spouses, parents, brothers, sisters or children, including in-laws of the administrator of elections as deputies, clerical assistants, absentee voting deputies, machine technicians, poll officials or as members of the absentee counting board;

(2) Preparation of the annual operating budget and presentation of such budget to the election commission for approval;

(3) Upon approval by the county election commission, presentation of the annual budget to the county commission or other legislative body for funding;

(4) Requisition and purchase of any supplies necessary for the operation of the election commission office and the conduct of all elections;

(5) Maintenance of voter registration files, campaign disclosure records, and any other records required by this title;

(6) Conducting of instruction class for poll workers or designation of another qualified person to conduct such class;

(7) Preparation of all notices for publication required by this title;

(8) Preparation and maintenance of all fiscal records necessary for the daily operation of the election commission office and all elections. This may include any requests for funding or changes in funding, if necessary, after adoption of the current fiscal budget;

(9) Compilation, maintenance and dissemination of information to the public, the candidates, the voters, the press and all inquiring parties in regard to all aspects of the electoral process on all governmental levels;

(10) Promotion of the electoral process through supplemental registrations, public functions, press releases and media advertising whenever possible;

(11) Attendance at any required seminar and other educational seminars, as funding permits, to gain knowledge beneficial to the administration of the election commission office or to the electoral process;

(12) Having knowledge of all current laws pertaining to the election process and any changes mandated by the general assembly, and apprising the election commission, office staff, candidates, the press and the public in general of this information;

(13) Assistance in the planning and implementation of any plan of apportionment or reapportionment of any governmental entity involved in the electoral process;

(14) The county election commissioners may not employ themselves or any of their spouses, parents, siblings, in-laws or children as administrator;

(15) Preparation of a plan for placing precinct voting locations and presentation of such plan to the election commission for approval;

(16) Preparation of a plan for early voting sites and presentation of such plan to the election commission for approval; and

(17) Upon request, assist the:

(A) City councils, as appropriate, for cities located in the county;

(B) County legislative body;

(C) Local board of education; and

(D) Members of the general assembly representing the county, concerning redistricting in 2012, and thereafter every two-year period following each decennial census taken by the United States census bureau.



§ 2-12-202 - Precinct registrars and assistants -- Appointment and duties.

(a) The majority party members of the county election commission shall appoint one (1) precinct registrar for each polling place, and the minority party members of the commission shall appoint one (1) precinct registrar for each polling place. The appointments shall be made for each election.

(b) The commission may appoint for each polling place for each election only as many assistant precinct registrars as may be necessary to expedite voting.

(c) Precinct registrars and assistant precinct registrars shall perform the duties imposed by this title and duties assigned them by the county election commission.



§ 2-12-203 - Precinct registrars and assistants -- Compensation.

For each day's attendance upon registration periods and for attendance at the polls, precinct registrars and assistant precinct registrars shall be paid a minimum of fifteen dollars ($15.00) per day. The compensation may be increased by resolution of the county legislative body.



§ 2-12-204 - Absent precinct registrars.

If a precinct registrar is absent on a day fixed for registration or for an election, the commissioners representing the same party as the absent registrar shall select a person who meets the requirements of this chapter to act for the absent precinct registrar during the period of such precinct registrar's absence.



§ 2-12-205 - Removal of precinct registrars for violation of oath.

The commission may remove any precinct registrar for violation of such registrar's oath as a registrar.



§ 2-12-206 - Death or resignation of precinct registrars.

If a precinct registrar dies, resigns or is removed, the vacancy shall be filled by appointment by the commissioners representing the same party as the registrar. The new appointee shall serve for the unexpired term of the person whom such appointee replaces.



§ 2-12-207 - Administration of oaths.

The administrator of elections, deputies, precinct registrars and assistant precinct registrars may administer oaths in the performance of their duties.



§ 2-12-208 - Compensation of certified administrators of elections.

(a) Any administrator of elections employed pursuant to § 2-12-201, who has been certified under § 2-11-202(b), shall receive as a base minimum yearly salary at least ninety percent (90%) of the base salary of the county's assessor of property, as provided in § 67-1-508, if the office of such administrator of elections is open five (5) full days a week. If any administrator of elections' base minimum yearly salary is less than ninety percent (90%) of the base salary of the county's assessor of property on June 18, 2005, then such administrator's salary shall be increased by five percent (5%) per year until such administrator's base minimum yearly salary equals ninety percent (90%) of the base salary of the county's assessor of property; provided, that nothing in this subsection (a) shall prohibit adjustment of an administrator's base minimum yearly salary at a rate greater than five percent (5%) per year.

(b) The minimum salaries for certified administrators provided by this section shall be paid by the county for which such administrator is employed. Nothing in this section shall be construed as prohibiting a county from paying its administrator more than the minimum salary provided by this section.

(c) For the purposes of classifying the counties under this section, the population classifications established in § 8-24-101 shall be applicable. For the purpose of establishing the compensation of certified administrators, the schedule established in § 8-24-102 shall be applicable for the certified administrators in their respective counties effective July 1, 1996.

(d) For the purpose of phasing in the compensation schedule provided in this section no administrator shall receive more than a seven percent (7%) increase in the 1996-97 fiscal year. If any subsequent year's increase provides for an increase of more than ten percent (10%) in any fiscal year, then the remaining increase that exceeds ten percent (10%) shall be carried over to subsequent years until the compensation provided for is obtained.

(e) The population of counties for purposes of this section shall be determined by the 1990 federal census or the most recent succeeding federal census or a special census as provided in § 8-24-102(c).

(f) On July 1, 1997, and each July 1 thereafter, the compensation for certified administrators as provided by this section, shall be increased by a dollar amount equal to the average annualized general increase in state employee's compensation during the prior fiscal year multiplied by the compensation established for the county officials of the county with the median population of all counties; provided, in no year shall such compensation increase by more than ten percent (10%). On or before May 1 of each year, the commissioner of finance and administration shall certify to the comptroller of the treasury the average annualized general increase in state employee's compensation during that fiscal year.



§ 2-12-209 - State contribution to compensation of certified administrators of elections.

(a) (1) The state shall pay to the general fund of every county in which the administrator of elections is or becomes certified under the provisions of § 2-11-202(b), the sum of eighteen thousand dollars ($18,000) in the manner set out in subsection (b) of this section.

(2) In years in which the secretary of state is required to reduce the department of state's budget, the secretary is authorized to reduce any appropriations authorized by this section up to nine percent (9%).

(b) The state payments to a county made pursuant to this section shall be paid quarterly in amounts of four thousand five hundred dollars ($4,500) per quarter.

(1) If an administrator becomes certified at some time other than the beginning of a quarter, such payments to the county shall commence at the beginning of the quarter next following the administrator's certification.

(2) If an administrator in a county receiving quarterly payments under this section loses certification for whatever reason, such administrator shall have six (6) months from the date of such loss to regain such certification. If the administrator has not done so at the end of six (6) months, state payments to the county pursuant to this section shall cease until the quarter next following the quarter such administrator regains certification.

(3) If the office of administrator in a county receiving quarterly payments under this section becomes vacant for whatever reason, the new administrator shall have six (6) months from the date of taking office to become certified. If the new administrator has not become certified at the end of six (6) months, state payments to the county pursuant to this section shall cease until the quarter next following the quarter such new administrator becomes certified.

(c) (1) No county receiving payments pursuant to this section shall reduce the total amount of funds appropriated to such county's election commission below the total amount appropriated to such commission in previous comparable election and non-election years.

(2) (A) If a county election commission is of the opinion that the county legislative body has not appropriated an amount of funds for its budget that is comparable to previous years as prohibited by subdivision (c)(1), it shall, by petitioning the state election coordinator, have the right to a hearing on such matter before an administrative law judge in the office of the secretary of state.

(B) Within ten (10) days of receiving such petition, the state election coordinator shall set a hearing date, which date shall be within thirty (30) days of receiving the petition. The county mayor and county election commission shall be notified of the time, place and date of the hearing by registered mail, return receipt requested, at least ten (10) days prior to such hearing.

(C) The hearing shall be held before an administrative law judge from the office of the secretary of state. None of the parties involved in the hearing shall be required to have an attorney present.

(D) The judge shall examine all evidence produced at the hearing, including the total appropriations made to the election commission of such county in previous comparable election or non-election years. Upon the conclusion of the hearing, the judge shall determine whether the total amount of funds appropriated to the election commission of such county is comparable to the amount it appropriated to such commission in previous election or non-election years.

(E) If the judge determines that the total amount appropriated to the county election commission is not comparable to previous years, and such county is receiving state payments pursuant to this section, the judge shall so certify to the state official responsible for authorizing such payments. Upon receiving certification from the judge pursuant to this subdivision (c)(2)(E), such state official shall cease authorization of payment to such county effective the quarter next following the one in which such certification is received.

(3) In addition to the remedy set out in subdivision (c)(2), the county election commission of any county receiving state payments under this section which so reduces election appropriations shall also be authorized to seek a writ of mandamus to compel the county legislative body to comply with the provisions of this subsection (c).



§ 2-12-210 - Status as county employee unchanged.

Nothing in Acts 1986, ch. 930 shall be construed as conferring upon any county election commission, administrator of elections or any other county election official, status as a state employee. All such persons shall be subject to all applicable purchasing and budgetary laws of such county.









Chapter 13 - Political Parties and Primaries

Part 1 - Political Party Organization

§ 2-13-101 - Chapter definitions.

In this chapter, "political party" and "party" mean "statewide political party" unless another intent is clearly shown.



§ 2-13-102 - Creation of state primary boards.

(a) Each political party shall have a state executive committee which shall be the state primary board for the party.

(b) The state primary board shall perform the duties and exercise the powers required by this title for its party.

(c) The state primary board of each statewide political party created by this section is the immediate successor to the state board of primary election commissioners of each party. Wherever in the Tennessee Code the state board of primary election commissioners of a political party is referred to, "state primary board" shall be substituted.



§ 2-13-103 - State executive committee -- Election -- Composition -- Terms.

(a) Members of the state executive committee for each party are elected at the regular August primary election immediately before the election of the governor.

(b) In each party's primary its voters in each senatorial district shall elect one (1) man and one (1) woman as members of the state executive committee for terms of four (4) years beginning on September 15 following their election.

(c) Persons elected shall qualify by taking the oath of office and filing it with the coordinator of elections.



§ 2-13-104 - Party membership requirements for candidates.

All candidates for state executive committee membership and for membership in the general assembly shall be bona fide members of the political party whose election they seek. A party may require by rule that candidates for its nominations be bona fide members of the party.



§ 2-13-105 - Vacancies on state executive committee.

Each state executive committee may, by vote of its members, temporarily fill a vacancy in its membership due to death, resignation, disqualification, change of residence, persistent absence from meetings without good cause, or violation of the oath of office until a successor is chosen at the next regular August election.



§ 2-13-106 - State primary board -- Operating provisions.

When acting as the state primary board of its party, the state executive committee shall operate subject to the following provisions:

(1) The chair and secretary of the committee, duly elected under the rules of the political party, shall be the chair and secretary of the board;

(2) Unless elected to the committee under § 2-13-103, the chair shall vote only in the event of a tie vote among the members and the secretary shall not vote; and

(3) If there is not a quorum at a properly called meeting, the members present may adjourn from day to day and may treat the absence of a member after the first day of the meeting as a temporary vacancy unless there is known to be good cause for the absence. The members present may fill the vacancy for that meeting only.



§ 2-13-107 - Recognition as a minor party.

(a) (1) To be recognized as a minor party for purposes of a primary election, a petition as required in § 2-1-104 must be filed no later than twelve o'clock (12:00) noon, prevailing time, on the appropriate qualifying deadline as established in § 2-5-101(a) in the office of the coordinator of elections. Notwithstanding the minimum number of signatures required in § 2-1-104(a)(23), if an organization intends to establish a recognized minor party solely within one (1) county, in all other respects, the petition shall conform to the requirements established therein, except the petition must at a minimum bear the signatures of registered voters within such county equal to at least two and one-half percent (2.5%) of the total number of votes cast within such county for gubernatorial candidates in the most recent election for governor. The petition shall be accompanied by the name and address of the person or the names and addresses of the members of the group or association filing the petition to form the recognized minor political party.

(2) To be recognized as a minor party for purposes of a general election, a petition as required in § 2-1-104 must be filed in the office of the coordinator of elections no later than twelve o'clock (12:00) noon, prevailing time, ninety (90) days prior to the date on which the general election is to be held. Notwithstanding the minimum number of signatures required in § 2-1-104(a)(24), if an organization intends to establish a recognized minor party solely within one (1) county, in all other respects, the petition shall conform to the requirements established therein, except the petition must at a minimum bear the signatures of registered voters within such county equal to at least two and one-half percent (2.5%) of the total number of votes cast within such county for gubernatorial candidates in the most recent election for governor. The petition shall be accompanied by the name and address of the person or the names and addresses of the members of the group or association filing the petition to form the recognized minor political party.

(b) Within thirty (30) days after receipt of such petition, the coordinator of elections shall determine the sufficiency of the petition, and if the petition is found sufficient, the minor party shall be recognized with all rights and obligations declared in this section.

(c) Upon filing the required petition, candidates seeking to represent the minor party in a primary election must file nominating petitions as any other candidate for the desired office no later than twelve o'clock (12:00) noon, prevailing time, on the appropriate qualifying deadline as established in § 2-5-101(a). If the coordinator of elections determines the petition meets the statutory requirements to be declared a recognized minor party, the candidates seeking to represent such minor party shall be placed on the appropriate primary ballot for such minor party. If the coordinator of elections determines the petition fails to meet the statutory requirements to be declared a recognized minor party, the candidates seeking to represent such minor party shall be placed on the appropriate general election ballot as independent candidates.

(d) The name used by the minor party shall not be or include the name of any statewide political party then in existence or any word forming any part of the name of any statewide political party then in existence, and shall not include the word "independent" or "nonpartisan." The coordinator of elections shall redact any portion of a minor party name that violates this section.

(e) (1) A recognized minor party must satisfy the requirements of § 2-1-114 no later than June 1 after the May primary elections are held pursuant to § 2-13-203(d) in order for its candidates to appear on the regular August general election ballot. If a recognized minor party fails to satisfy the requirements of § 2-1-114 by the required deadline, its candidates shall appear on the regular August general election ballot as independent candidates.

(2) A recognized minor party must satisfy the requirements of § 2-1-114 no later than September 1 after the primary elections are held pursuant to § 2-13-202 in order for its candidates to appear on the regular November general election ballot. If a recognized minor party fails to satisfy the requirements of § 2-1-114 by the required deadline, its candidates shall appear on the regular November general election ballot as independent candidates.

(f) If a petition filed pursuant to this section is determined to be sufficient by the coordinator of elections pursuant to subsection (b), such party shall be recognized as a minor party for all remaining primary and general elections in the current election year. However, if the recognized minor party is established solely within one (1) county, at least one (1) candidate for the recognized minor party must have received a number of votes equal to at least five percent (5%) of the total number of votes cast for candidates for the office of county mayor in the most recent election for such office. To maintain recognition beyond the current election year, a minor party must meet the requirements of a statewide political party as defined in § 2-1-104. A recognized minor party who fails to meet such requirements shall cease to be a recognized minor party. Such party may regain recognition only by following the procedures for formation of a recognized minor party. The coordinator of elections shall advise each county election commission of a recognized minor party's failure to receive a sufficient number of votes and shall order that said party cease to be recognized.

(g) A recognized minor party shall be exempt from the requirements of §§ 2-13-103, 2-13-106 and 2-13-108.



§ 2-13-108 - Meetings of state primary boards -- Appointment of county primary boards.

(a) (1) Each state primary board shall meet at a public building in Nashville at least once in every even-numbered year at the call of its chair, or on such other occasions as may be necessary in order that it may fulfill its duties under this title.

(2) Meetings of each state primary board shall be open and subject to title 8, chapter 44.

(b) Each state primary board shall appoint five (5) persons in each county, for terms of two (2) years from the date of their appointment and until their successors are appointed and qualified by taking the oath, to compose its county primary boards.

(c) The county primary board of each statewide political party created by this section for each county is the immediate successor to the county boards of primary election commissioners of each political party. Wherever in the Tennessee Code the county boards of primary election commissioners of political parties are referred to, "county primary board" shall be substituted.



§ 2-13-109 - Political party membership requirement for county primary boards.

Members of the county primary boards shall be bona fide members of the political party to whose county primary board they are appointed.



§ 2-13-110 - Lists of nominees for county primary boards.

(a) Each state primary board shall appoint the members of its county primary boards from lists submitted by the county executive committees.

(b) Where the list submitted by the county executive committee is not divided fairly among the elements of the party, the state primary board may appoint two (2) members of the county primary board without regard for the list, but it shall appoint the other three (3) members from the list submitted by the county executive committee.

(c) If no list is submitted, the state primary board shall draw up its own list of nominees from which it shall appoint the county primary board for that county or it may designate the county election commission to act as its county primary board.



§ 2-13-111 - Organization of county primary boards.

The county primary boards shall organize within ten (10) days after their appointment by the election of a chair and secretary.



§ 2-13-112 - Vacancies on county primary board.

Each county primary board shall immediately notify its state primary board upon the occurrence of any vacancy in its membership. The state primary board shall appoint new members to fill any vacancies in the membership of its county primary boards due to death, resignation or other cause. The person so appointed shall hold office during the unexpired term for which the person was appointed.



§ 2-13-113 - Information furnished primary boards.

The state and county election commissions shall furnish to the state and county primary boards such information and such access to records as may be required to enable the boards to carry out their duties under this title.



§ 2-13-114 - Calendar of appearances.

(a) The state executive committees for each statewide political party are urged to jointly establish a calendar of appearances in each county in this state enabling their respective gubernatorial candidates to appear together during the time between the primary and general elections.

(b) At each such appearance, each candidate is to be given an opportunity to speak to those attending the event, and following each candidate's speech, a time is to be provided for a town-hall forum.

(c) The schedule, if established, should be posted on the web site of each political party no less than fifteen (15) days prior to the primary election. Once established, any change to a scheduled appearance or if one of the candidates should be unable to appear, should be posted as soon as such information is available to the respective committee.






Part 2 - Selection of Candidates

§ 2-13-201 - Conditions for name being shown on ballot.

No person's name may be shown on a ballot as the nominee of a political party for the offices named in § 2-13-202 or for any office to be voted on by the voters of a county, unless the political party:

(1) Is a statewide political party or a recognized minor party; and

(2) Has nominated the person substantially in compliance with this chapter.



§ 2-13-202 - Offices for which candidates are chosen in primary elections.

Statewide political parties shall nominate their candidates for the following offices by vote of the members of the party in primary elections at the regular August election:

(1) Governor;

(2) Members of the general assembly;

(3) United States senator; and

(4) Members of the United States house of representatives.



§ 2-13-203 - Methods of nomination for other offices.

(a) (1) Statewide political parties may nominate their candidates for any office other than those listed in § 2-13-202 by any method authorized under the rules of the party or by primary election under this title.

(2) Recognized minor parties may nominate their candidates for any office by any method authorized under the rules of the party or by primary election under this title.

(b) Persons nominated other than by primary method for offices to be filled by the voters of one (1) county or any part of a county shall be immediately certified by the chair of the nominating body to the county election commission by the qualifying deadlines.

(c) Persons nominated other than by primary method for offices to be filled by the voters of more than one (1) county, for state or federal office or for statewide office, shall be immediately certified to the coordinator of elections by the chair of the nominating body. The coordinator of elections shall thereafter certify such nominees to the county election commissions in each county in which the nominees are candidates by the qualifying deadline.

(d) (1) If a statewide political party decides to nominate by primary election under this section, the county executive committee shall, at least one hundred eighty (180) days before the qualifying deadline, direct, in writing, the county election commission of each county whose voters are entitled to vote to fill the office to hold the election. If the one hundred eightieth day falls on a Saturday, Sunday or legal holiday, the deadline shall be the next regular business day. The county executive committee may revoke or rescind its decision to nominate by primary election by providing the county election commission with written notice not less than ninety (90) days before the qualifying deadline.

(2) If a nonrecognized minor party seeking recognition as a recognized minor party decides to nominate by primary election under this section, the officers of the nonrecognized minor party shall file a notice with the coordinator of elections of its intent to nominate by primary election by twelve o'clock (12:00) noon, prevailing time, by the qualifying deadline established in subdivision (d)(1). The notice shall be in writing and shall be signed by two (2) officers with authority to act for the party. The notice shall be notarized and contain the following statement:

We ___________________, and ___________________, officers of the _________________ Party certify under penalty of perjury that we are authorized to act for the _________________ Party.

(3) Primaries, if any, for nominating candidates for any office which will appear on the regular August election ballot shall be held on the first Tuesday in May before the August election. In the years in which an election will be held for president of the United States, a political party primary for offices to be elected in the regular August election may be held on the same day as the presidential preference primary. In such event, the qualifying deadline for candidates and for delegate-candidates shall be twelve o'clock (12:00) noon, prevailing time, on the date established in § 2-5-101(a)(2).

(e) Notwithstanding any provision of this section or any other law to the contrary, by resolution adopted by a two-thirds (2/3) vote of the county legislative body of any county having a population in excess of eight hundred twenty-five thousand (825,000), according to the 1990 federal census or any subsequent federal census, the county legislative body may require that all elections to fill state trial court judgeships and county judicial offices in such county shall be conducted in a nonpartisan manner.



§ 2-13-204 - Withdrawal or death of candidate -- New nomination.

(a) If a political party's candidate for any office dies or withdraws because of military call-up for the draft, or physical or mental disability, such physical or mental disability being properly documented by competent medical authority, or is forced to change residence by the candidate's employer for a job-related reason, or is declared ineligible or disqualified by a court, a new nomination may be made by the former nominee's party by any method of nomination authorized by § 2-13-203. A political party's candidate may withdraw for reasons other than those stated in the preceding sentence, but the political party may make no further nomination for the position in question.

(b) (1) If the office is to be filled by the voters of the entire state, the party's state executive committee shall determine the method of nomination.

(2) If the office is to be filled by the voters of more than one (1) county, the party's chairs of its county executive committees in those counties whose voters will fill the office shall form a committee to determine the method of nomination. However, if the office to be filled is for the house of representatives of the United States congress in a district which consists of more than one (1) county, the chair of the congressional district's convention for that political party shall convene a convention in accordance with the party's rules within fourteen (14) days of the date of the vacancy to determine the method of nomination.

(3) If the office is to be filled by the voters of one (1) county, the party's county executive committee shall determine the method of nomination.

(4) If the office to be filled is a seat in the general assembly, then it shall be filled by the members of the party's county executive committee who reside within that district, except that in counties having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census, then the office shall be filled by the members of the party's county executive committee who represent precincts within that district. In a county with two (2) or more districts, only members of the county executive committee who reside within a particular district shall determine the method of nomination in that district except that in counties having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census, only members of the party's county executive committee who represent precincts within that district shall determine the method of nomination in that district. If no member of the county executive committee resides within a district, then the members of the county executive committees who represent precincts within the district may nominate a candidate. The chair of the county executive committee of the residence of the former nominee shall call a joint convention for the purpose of selecting a new nominee as herein provided within ten (10) days of the date the vacancy occurred. In counties where the members of the county executive committee are selected at large, the full executive committee shall determine the method of nomination.

(5) In counties having a metropolitan form of government the proper county political party executive committee shall meet to choose the party's new nominee.

(c) No later than twelve o'clock (12:00) noon prevailing time on the fortieth day before the election, the chair of the party's state executive committee shall file with the county election commission of each county in which the nominee is a candidate a written statement of their name of the new nominee. If any of the events allowing a new nomination occur within ten (10) days of the fortieth day, the time for making a new nomination shall be twelve o'clock (12:00) noon, prevailing time on the tenth day following the death or withdrawal.

(d) If a candidate for the general assembly is elected to a local public office where the charter or law governing the local election prohibits the person from holding a state office and a local office simultaneously, then the candidate shall have the candidate's name removed from the ballot as a candidate for election to the general assembly, if the candidate files a written request with the county election commission requesting the candidate's name be removed at least fifty (50) calendar days prior to the election for the general assembly. Nomination for a new candidate may be made by the former candidate's party by any method of nomination authorized by § 2-13-203.



§ 2-13-205 - Presidential preference primaries -- Date of election -- Failure to have candidate's name on ballot.

On the first Tuesday in March before presidential electors are elected, a presidential preference primary shall be held for each statewide political party. If no candidate will appear on the presidential preference primary ballot of a political party under § 2-5-205, no presidential preference primary shall be held for that political party.



§ 2-13-206 - County primary elections in metropolitan form of government -- Costs.

All counties in the state which have a metropolitan form of government shall bear the expense of holding county primary elections for those political parties qualified under this chapter.



§ 2-13-207 - Filing fees for such elections.

The city council of any such metropolitan government may set any reasonable filing fees up to five hundred dollars ($500).



§ 2-13-208 - Municipal elections to be nonpartisan.

(a) Notwithstanding other provisions of this part, municipal elections shall be nonpartisan. Municipal elections shall not require candidates to be nominated by political parties unless the municipality's charter specifically permits partisan elections. When a municipality's charter allows partisan elections, political parties may nominate candidates for municipal office by using the primary election provisions of this title or as otherwise authorized by the rules of the party.

(b) In any county having a metropolitan form of government, the election of the county mayor and the members of the legislative body of such metropolitan government shall be considered to be municipal elections within the meaning of this section; however, this section shall not be construed to require a partisan election for any other officers of the metropolitan government if the charter of such metropolitan government provides that elections for such officers shall be nonpartisan.






Part 3 - Presidential Preference Primary and Convention Delegates

§ 2-13-301 - Short title.

This part shall be known and may be cited as the "Southern Regional Presidential Convention Delegate Act of 1986."



§ 2-13-302 - Election of delegates to national convention.

On the date established in § 2-13-205 in 2004, and every four (4) years thereafter, an election will be held to elect delegates to the national conventions of all statewide political parties.



§ 2-13-303 - Certification of delegates, alternates and delegates-at-large -- Elections -- Allocations -- Apportionment of delegates according to primary votes.

(a) On the date established in § 2-5-205(c) next preceding the election, the chair of each statewide political party will certify to the secretary of state and the coordinator of elections the number of delegates and alternates to the national convention allocated by the national party to be elected by the state party.

(b) The chair of each statewide political party will further certify to the secretary of state and the coordinator of elections:

(1) The number of delegates allocated to the state party by the national party to various congressional districts within Tennessee; and

(2) The number of delegates-at-large allocated by the national party to the state party.

(c) (1) Delegates-at-large and alternates shall be elected in accordance with the rules of the respective parties.

(2) If the party executive committee decides to elect the at-large delegates and alternates, it shall meet to do so after the second Tuesday in February and before the first Tuesday in March, such election to be by open ballot of the committee members and no secret balloting shall be permitted. Alternate delegates shall be elected proportional to the vote for delegates in the party's delegate election.

(d) All state party allocations must be in accordance with the charter, rules, and bylaws of the respective national or state party.

(e) (1) There shall be at least three (3) delegates allocated to each congressional district unless such allocation violates the charter, bylaws or rules of the respective national political parties.

(2) Where a political party has allocated three (3) delegates from each congressional district by national party rules, at least one third (1/3) of the at-large delegates shall be elected by popular vote on the ballot.

(f) The respective party executive committees shall meet prior to the date established in § 2-5-205(c) to determine how the provisions of this section with respect to the division of delegates by district and at-large and the method of selecting at-large delegates, and the chair of each party shall certify the decisions of the executive committee to the secretary of state and the coordinator of elections.

(g) In no case shall the candidate receiving the greatest number of votes in a primary have apportioned to such candidate a lesser number of delegates than the candidate with the next greatest number of votes. If one (1) candidate with a total number of votes statewide greater than other candidates receives fewer delegates from districts than the other candidates then the at-large delegates shall be so apportioned as to reflect the percentage of the vote received by the candidate with the greatest number of votes and that candidate's competitors.



§ 2-13-304 - Placement of presidential candidates on preference primary ballot.

(a) On the date established in § 2-5-205(a)(2), the secretary of state shall notify all nationally recognized candidates for president that their names are to be placed on the Tennessee presidential preference primary ballot. Such notice shall also be given at the same time to all of the statewide political parties.

(b) Any person who is notified that such person's name is to be placed on such ballot and who does not desire their name to appear on such ballot shall execute and file with the secretary of state an affidavit stating without qualification that the person is not and does not intend to become a candidate for president in the forthcoming presidential election. Such person shall file such affidavit with the secretary of state prior to twelve o'clock (12:00) noon prevailing time established in § 2-5-205(b).

(c) On the date established in § 2-5-205(c), after twelve o'clock (12:00) noon prevailing time, the secretary of state shall announce the candidates for president who shall appear on the ballot and shall issue a call for an election for the purpose of electing delegates to the national conventions of all statewide political parties.



§ 2-13-305 - Nominating petitions for delegates -- Filing.

(a) Candidates for election as delegates to the national convention of a political party shall qualify by filing nominating petitions no later than twelve o'clock (12:00) noon prevailing time on the date established in § 2-5-101(a)(2) which is prior to the presidential election year in the office of the secretary of state in Nashville.

(b) (1) Nominating petitions shall be signed by the candidate and twenty-five (25) or more registered voters who are eligible to vote to fill the position.

(2) Nominating petitions shall bear the name and address of the candidate.

(3) The sufficiency of such petitions, including the requisite quantity and authenticity of signatures, shall be verified by the county election commission.

(c) If the candidate does not file by the deadline specified in this section, the candidate's name shall not be printed on the ballot.



§ 2-13-306 - Nominating petitions -- Form.

Nominating petitions shall be in substantially the following form and the information thereon shall be verified by the county election commission:

We, the undersigned registered voters of the state of Tennessee and members of the (respective) party, hereby nominate (candidate's name), (address) of ____________________ County, as a candidate for delegate to the national convention of the (respective) party to be voted in the presidential preference primary election to be held on the ____________________ day of March. We request that the above nominee's name be printed on the official ballot as a candidate for delegate (at large) or (from the ____________________ congressional district).



§ 2-13-307 - Declaration of candidacy.

(a) At the time of filing the nominating petition, the candidate for delegate to a national convention shall also file a declaration of candidacy which shall be in the following form:

I (candidate's name) declare that I reside in ____________________ County and am a qualified and registered voter in that county. I further certify that I am a member of the (respective) party and am a candidate for election as a delegate (at large) or (from the ____________________ congressional district) to the national convention of the (respective) party next to be held for the nomination of candidates of such party for president and vice president of the United States. I request that my name be printed as such candidate on the official ballot of the (respective) party in this election. I further declare that if elected as a delegate, I will attend such convention unless I shall be prevented by sickness or other occurrence over which I have no control.

(b) If the delegate is supporting a particular presidential candidate, the declaration of candidacy shall also include the following:

I further declare that I am pledged to and a supporter of (name of candidate) and if elected as a delegate will cast my vote for (name of candidate) for at least two (2) ballots if that many ballots are taken.



§ 2-13-308 - Indication of commitment.

At the time the declaration of candidacy is filed as provided by § 2-13-307, a delegate-candidate shall indicate in writing to the secretary of state so that the ballot may so indicate, that the delegate-candidate is either:

(1) An uncommitted delegate; or

(2) Supporting a particular presidential candidate, and if so, which presidential candidate.



§ 2-13-309 - Presidential candidate's consent.

(a) In the event that the delegate-candidate is subject to the provisions of § 2-13-308(2), the delegate-candidate shall provide the secretary of state with the presidential candidate's written consent thereto no later than twelve o'clock (12:00) noon prevailing time at the time the nominating petition is filed.

(b) In the event that such consent is not granted in writing by the presidential candidate, then the name of the delegate-candidate shall appear on the ballot as an uncommitted delegate-candidate.

(c) Each presidential candidate must consent for each district to at least one (1) more and no more than twice the number of delegate-candidates being pledged to such candidate than the number of delegates allocated to the district.



§ 2-13-310 - Certified copies of nominating petition and declaration of delegate candidacy -- Filing -- Certification of names.

(a) Certified copies of the original nominating petition and declaration of delegate candidacy shall be filed by the secretary of state with the coordinator of elections, with the chair of the state executive committee of the candidate's party, and with the chair of the state election commission.

(b) The chair of the state election commission shall no later than four thirty p.m. (4:30 p.m.), prevailing time, on the date established in § 2-5-101(a)(2), certify to the chair of the appropriate county election commission the names of all delegate-candidates who have qualified to have their names printed on the ballot in that county.



§ 2-13-311 - Order of names on ballot.

The names of the candidates for president and delegate-candidates shall appear on the ballot as follows:

(1) The names of the presidential candidates shall be listed vertically within the first two (2) columns for each respective party's primary election. The presidential candidates' names shall appear alphabetically according to the first initial of their surnames. Within the same columns for the presidential preference of each party, there shall be an "Uncommitted" designation immediately following the last listed presidential candidate's name within each party's primary.

(2) (A) Within the vertical columns immediately following and below the entire presidential preference listing for that primary, the names of the presidential candidates shall again appear in vertical columns in alphabetical order according to their surnames. Immediately beneath each presidential candidate's name, the names of delegate-candidates who are committed to that particular presidential candidate in accordance with §§ 2-13-307, 2-13-308(2), and 2-13-309(a), shall appear vertically in alphabetical order according to their surnames. The "Uncommitted" designation shall appear with an alphabetical vertical listing of those uncommitted delegate-candidates pledged to the last listed presidential candidate.

(B) It is expressly understood and provided that the appearance of presidential candidates' names as provided in this subdivision (2) is only for the purpose of identifying individual delegate-candidates committed to particular presidential candidates. The ballot shall clearly indicate that each voter is to vote individually for delegate-candidates.

(3) In each congressional district, the ballot shall list only those delegate-candidates seeking election as a delegate from such congressional district and any at-large delegates who are to be placed on the ballot.



§ 2-13-312 - Number of votes.

Each voter of the political parties shall cast one (1) vote for such voter's preference for candidate for president or for the uncommitted designation and shall vote for as many delegate-candidates as there are to be delegates from such congressional district.



§ 2-13-313 - Allocation of elected delegates.

Delegates elected from a congressional district shall be allocated among the presidential candidates and the uncommitted designation as proportionally as is mathematically possible to the number of votes received in the presidential preference election within such congressional district. If the votes received by a presidential candidate in any congressional district are less than fifteen percent (15%) of the votes cast in such district, no delegates shall be allocated to such candidate and such votes of less than fifteen percent (15%) shall be considered as votes for the uncommitted designation.



§ 2-13-314 - Allocation of delegates-at-large and alternates.

(a) Delegates-at-large and alternates shall be allocated among the presidential candidates or an uncommitted designation so that the proportion of total delegates committed to any candidate shall equal, as mathematically as is possible, the proportion of the vote received by that candidate.

(b) In no event shall the candidate receiving the greatest number of votes receive fewer district and at-large delegates than the candidate with the next greatest number of votes.

(c) If the total votes received by a presidential candidate in the state at large is less than fifteen percent (15%) of the votes cast, no delegate-at-large or alternates shall be allocated to such candidate and such votes of less than fifteen percent (15%) shall be considered as votes for the uncommitted designation.

(d) Votes for the uncommitted designation shall be considered in the same manner as votes for presidential candidates in the allocation of delegates.



§ 2-13-315 - Certification of political party's delegates.

The delegate-candidate, or delegate-candidates, according to the number allocated for any presidential candidate or for the uncommitted designation, receiving the highest number of votes shall be certified as that political party's delegate or delegates to the party's national convention.



§ 2-13-316 - Vacancies in delegation.

Vacancies in the delegation to the national nominating convention of a political party shall be filled in accordance with the rules of the respective party.



§ 2-13-317 - Binding effect of presidential primary.

The results of the preferential presidential primary shall be binding on the delegates to the national conventions as provided in this section. The delegates to the national conventions shall be bound by the results of the preferential presidential primary for the first two (2) ballots and shall vote for the candidate to whom they are pledged as provided in § 2-13-307. The delegates shall thereafter be bound to support such candidate so long as the candidate, not to exceed two (2) ballots, has twenty percent (20%) of the total convention vote or until such time the candidate of their party releases them from the results of the presidential preference primary.



§ 2-13-318 - Legislative intent.

It is the intent of this part that delegate selection comply with the delegate selection rules of the delegates' respective national or state party.



§ 2-13-319 - Conduct of elections.

The elections shall be conducted in accordance with the provisions of chapters 1-19 of this title. Contested elections shall be determined in the manner provided for the determination of contested elections for primary candidates for statewide office.



§ 2-13-320 - Election to fill vacancies in county legislative body -- Date.

All other laws notwithstanding, any county which shall have a special election to fill a county legislative body vacancy to correspond with the date of the presidential preference primary previously set forth in the former law may by resolution of the county legislative body schedule such election to correspond with the date of the preferential presidential primary set forth in this part.









Chapter 14 - Special Elections

Part 1 - General Provisions

§ 2-14-101 - Special elections -- When required.

Special elections shall be held when a vacancy in any office is required to be filled by election at other times than those fixed for general elections.



§ 2-14-102 - Time of holding special election.

(a) Special elections shall be held not less than seventy-five (75) days nor more than eighty (80) days after the officer or body charged with calling the election receives notice of the facts requiring the call. An election for an office shall be held on the same day in every county in which it is held.

(b) (1) If it is necessary to hold a special election to fill a vacant seat in the United States house of representatives, a vacancy in a county office, or a vacancy in any municipal office, and the date for such election, as established under subsection (a), falls within thirty (30) days of an upcoming regular primary or general election being held in that district, the governor, or the county election commission, as specified in § 2-14-103, may issue the writ of election for the special election for the date which will coincide with the regular primary or general election.

(2) If the date of the election is adjusted, as provided in subdivision (b)(1), all other dates dependent on the date of election shall be adjusted accordingly, and any filing of candidacy, or qualifying petitions, financial statements, or other acts shall be timely done if performed in accordance with the revised dates.



§ 2-14-103 - Order for special elections.

The governor shall, by writs of election, order special elections for all offices except county and municipal offices for which elections shall be ordered by the county election commission.



§ 2-14-104 - Order -- Contents and direction.

(a) The order to hold an election for an office shall specify the counties, county or district in which and the day on which the election is to be held, the reason for the election, and the name of the person in whose office the vacancy has occurred.

(b) The order shall be directed to the county election commission or commissions which are to hold the election.



§ 2-14-105 - Publication of notice.

Within ten (10) days after receipt of an order to hold a special election or notice of facts requiring a special election, the county election commission shall publish, in a newspaper of general circulation in the county, a notice of the date and purpose of the election.



§ 2-14-106 - Time when qualifying petitions are to be filed.

(a) Candidates for office in a special election shall qualify as required in regular elections but shall file qualifying petitions no later than twelve o'clock (12:00) noon prevailing time on the sixth Thursday before the day of the election to have their names printed on the ballots. Party nominations shall be made under §§ 2-5-101(g) and 2-13-204 subject to the deadline in the preceding sentence.

(b) In counties having a population in excess of six hundred thousand (600,000), according to the federal census of 1970 or any subsequent federal census, when a special election is being held in conjunction with either a municipal, August primary or general election, the time of qualifying for candidates to the office for which the special election is being held shall conform and be governed by the same time and the same date prescribed for the municipal, August primary or general election; but in no way shall the time for qualifying specified by this subsection (b) be less than the qualifying time prescribed for the special election.



§ 2-14-107 - Special elections to fill vacancy in U.S. house of representatives or general assembly -- Requirements and procedures.

(a) If it is necessary to hold a special election to fill a vacant seat in the United States house of representatives or the general assembly, the requirements of §§ 2-1-104 and 2-13-107 shall apply, except the petition must at a minimum bear the signatures of registered voters within the legislative district for which the special election has been called equal to at least two and one-half percent (2.5%) of the total number of votes cast within such legislative district for gubernatorial candidates in the most recent election for governor.

(b) To be recognized as a minor party for purposes of a special primary or general election, a petition as described in subsection (a), must be filed no later than twelve o'clock (12:00) noon, prevailing time, on the appropriate qualifying deadline for such special primary in the office of the coordinator of elections.

(c) Except as provided in this section, §§ 2-1-104 and 2-13-107 shall govern the process.






Part 2 - Vacancies

§ 2-14-201 - When election required.

(a) If twelve (12) months or more remain prior to the next general election for members of the general assembly and the seat of a member of either house becomes vacant, a successor shall be elected pursuant to § 2-14-202(a)-(c) by the qualified voters of the district in which the vacancy occurred. The successor shall serve the remainder of the original term.

(b) If a vacancy occurs with more than two (2) years remaining in a term in the state senate, but less than twelve (12) months prior to the next general election for members of the general assembly, then a successor shall be elected pursuant to § 2-14-202(d) by the qualified voters of the district in which the vacancy occurred. The successor shall serve the remainder of the original term.



§ 2-14-202 - Time of election -- Vacancy in state senate.

(a) If twelve (12) months or more remain prior to the next regular election for members of the general assembly, the governor shall, by writs of election, order a special election to fill such vacancy.

(b) The governor shall, by writs of election, set a date not less than fifty-five (55) nor more than sixty (60) days from the date of the writs for primary elections for nominations by statewide political parties to fill the vacancy and shall, by the same writs of election, set a date of not less than one hundred (100) nor more than one hundred seven (107) days from the date of the writs for a general election to fill the vacancy. Candidates for the primary elections and independent candidates for the general election shall qualify as required in regular elections but shall file qualifying petitions no later than twelve o'clock (12:00) noon prevailing time on the sixth Thursday before the day of the primary elections. Except where this subsection (b) makes different provisions, part 1 of this chapter shall govern elections required by this subsection (b). The state primary boards shall perform their duties under chapter 8 of this title with respect to primaries held under this subsection (b) as quickly as practicable, and shall certify the nominees of their parties to the county election commissions no later than twelve o'clock (12:00) noon prevailing time on the thirty-fifth day before the day of the general election.

(c) (1) If it is necessary to hold a special election to fill a vacancy in the membership of the general assembly, and the date for such election, as established under subsection (b), falls within thirty (30) days of a regular primary or general election being held in the legislative district, or alternatively falls within thirty (30) days of a municipal election being held in an odd-numbered year in a legislative district which is contained entirely within the boundaries of such municipality, the governor may issue the writ of election for the special election for the date which will coincide with the regular primary, general or municipal election.

(2) If the date of the election is adjusted, as provided herein, all other dates dependent on the date of the election shall be adjusted accordingly, and any filing of candidacy, qualifying petitions, financial statements, or other acts shall be timely done if performed in accordance with the revised dates.

(d) (1) If a vacancy occurs in the state senate in a seat with more than two (2) years remaining in the term, but less than twelve (12) months before the next general election for members of the general assembly, candidates for the primary elections and independent candidates shall qualify at the regular qualifying deadline for state elections.

(2) If a vacancy as described in subdivision (d)(1) occurs after the seventh day before the regular qualifying deadline for statewide offices, candidates for the primary elections and independent candidates shall file the necessary qualifying petitions before twelve o'clock (12:00) noon, prevailing time, on the sixth Thursday before the day of the primary election. Any candidate wishing to withdraw shall do so before twelve o'clock (12:00) noon, prevailing time, on the fourth day after the qualifying deadline.

(3) If a vacancy as described in subdivision (d)(1) occurs after the sixth Thursday before the primary election, then the members of the county executive committees who reside within the senate district may nominate a candidate to appear on the November election ballot by any method authorized under the rules of the party; provided, however, if no member of the county executive committee resides within the senate district, then the members of the county executive committees who represent precincts within the senate district may nominate a candidate. If a vacancy as described in subdivision (d)(1) occurs after the sixth Thursday before the primary election in any county having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census, then the members of the county executive committees who represent the precincts composing such senate district may nominate a candidate to appear on the November election ballot by any method authorized under the rules of the party. The procedure to be followed by an executive committee shall be the same as set forth in § 2-13-204(b)(4). Persons so chosen shall be certified to every county election commission wholly or partially in the district by twelve o'clock (12:00) noon, prevailing time, on the forty-fifth day prior to the regular November election. Independent candidates shall qualify by filing petitions as provided for in § 2-5-104 by twelve o'clock (12:00) noon, prevailing time, on the forty-fifth day prior to the regular November election. Any candidate wishing to withdraw shall do so before twelve o'clock (12:00) noon, prevailing time, on the fourth day after the qualifying deadline.

(4) If a vacancy as described in subdivision (d)(1) occurs within forty-five (45) days of the next general election for legislators, the candidate receiving the highest number of write-in votes at such election shall be elected.



§ 2-14-203 - Interim successor.

The legislative body of the replaced legislator's county of residence at the time of such legislator's election may elect an interim successor to serve until the election.



§ 2-14-204 - Eligibility to fill vacancy.

Only a qualified voter of the district represented shall be eligible to succeed to the vacant seat.









Chapter 15 - Presidential Elections

§ 2-15-101 - Selection of presidential electors.

At the regular November election immediately preceding the time fixed by the law of the United States for the choice of president and vice president, as many electors of president and vice president as this state may be entitled to shall be elected. Each registered voter in this state may vote for the whole number of electors. The persons, up to the number required to be chosen, having the highest number of votes shall be declared to be duly chosen electors.



§ 2-15-102 - Residence requirements for electors.

For each congressional district there shall be elected one (1) elector who is a resident of the congressional district from which such elector is elected, and for the state there shall be two (2) electors who may be residents of any part of the state.



§ 2-15-103 - Duties of governor.

The governor shall perform the duties with respect to the electors required of the governor by the laws of the United States.



§ 2-15-104 - Meeting of electors.

(a) The electors shall meet at the seat of government of this state at the time prescribed by the laws of the United States and perform the duties required of them by the laws of the United States.

(b) The governor shall immediately deliver to the electors present a certificate of all the names of the electors.

(c) (1) The electors shall cast their ballots in the electoral college for the candidates of the political party which nominated them as electors if both candidates are alive.

(2) If the presidential candidate of the party is dead or both the presidential and vice presidential candidates of the party are dead, the electors may cast their ballots in the electoral college as they see fit.

(3) If the vice presidential candidate of the party is dead, the electors shall cast their ballots in the electoral college for the presidential candidate of the political party which nominated them as electors but may cast their ballots in the electoral college for vice president as they see fit.



§ 2-15-105 - Vacancies.

If any elector fails to appear before nine o'clock a.m. (9:00 a.m.), prevailing time, on the day on which electors are to cast their votes for president and vice president, the electors present shall, immediately and in the presence of the governor, elect any resident citizen of the state to fill such vacancy.






Chapter 16 - Members of Congress

§ 2-16-101 - Vacancies.

(a) If a vacancy occurs in the office of United States senator, a successor shall be elected at the next regular November election and shall hold office until the term for which the predecessor was elected expires. If the vacancy will deprive the state of its full representation at any time congress may be in session, the governor shall fill the vacancy by appointment until a successor is elected at the next regular November election and is qualified.

(b) If a vacancy occurs in the office of representative in congress, within ten (10) days of such vacancy occurring the governor shall, by writs of election, order a special election to fill the vacancy. The governor shall, by writs of election, set a date not less than fifty-five (55) nor more than sixty (60) days from the date of the writs for primary elections for nominations by statewide political parties to fill the vacancy and shall, by the same writs of election, set a date of not less than one hundred (100) nor more than one hundred seven (107) days from the date of the writs for a general election to fill the vacancy. Candidates for the primary elections and independent candidates for the general election shall qualify as required in regular elections but shall file qualifying petitions before twelve o'clock (12:00) noon, prevailing time, on the sixth Thursday before the day of the primary elections. Except where this subsection (b) makes different provisions, chapter 14 of this title shall govern elections required by this subsection (b). The state primary boards shall perform their duties under chapter 8 of this title with respect to primaries held under this subsection (b) as quickly as practicable and shall certify the nominees of their parties to the county election commissions no later than twelve o'clock (12:00) noon, prevailing time, on the thirty-fifth day before the day of the general election.



§ 2-16-102 - Establishment of congressional districts.

The general assembly shall establish the composition of districts for the election of members of the house of representatives in congress after each enumeration and apportionment of representation by the congress of the United States. The districts may not be changed between apportionments.



§ 2-16-103 - Composition of state congressional districts.

(a) (1) All census descriptions, counties, voting districts (VTDs), tracts, blocks, census delineations, census district lines and other census designations are those established for or by the United States department of commerce, bureau of the census, for taking the 2010 federal decennial census in Tennessee as contained in the automated geographic database, known as the TIGER (topologically integrated geographic encoding and referencing) system.

(2) As provided in subsection (b), each district is described county by county in alphabetical order and, if a county is split, by the portion of such split county. Split counties are described by VTDs and, if further divided, by census blocks.

(b) The state of Tennessee is divided into the following nine (9) congressional districts composed as follows:

(1) District 1:

Carter County

Cocke County

Greene County

Hamblen County

Hancock County

Hawkins County

Jefferson County

VTD: 03 White Pine School

Blocks (070100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059 4060 4061 4062 4063 4064 4065 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020 5021 5022 5023 5024 5025 5026 5027 5028 5029 5030 5031 5032 5033 5034 5035 5036 5037 5038 5039 5040 5041 5042 5043 5044 5045 5046 5047 5048 5049 5050 5051 5052 5053 5054 5055 5056 5057 5058 5059 5060 5061 5062 5063 5064 5065 5066 5067 5068 5069 5070

Blocks (070200): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2024 2025 2026 2027 2028 2033 2034 2038 2039 2050 2051 2052 2069 2070 2071 2072 2073 2074 2076 2085

Blocks (070700): 1000 1001 1002 1003 2013 2017 2018 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2072

Blocks (070900): 1008 1009

VTD: 09 Talbott School

Blocks (070200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 2023 2029 2030 2031 2032 2035 2036 2037 2040 2041 2042 2043 2044 2045 2047 2048 2049 2053 2067 2068 2075 3000 3001 3002 3003 3005 3006 3009 3010 3011 3015 3016 3017 3026 3027 3034 3035 3037 3038 3039 3040 3048 3049

Johnson County

Sevier County

Sullivan County

Unicoi County

Washington County

(2) District 2:

Blount County

Campbell County

VTD: Habersham

Blocks (950100): 2032

VTD: Jellico

VTD: Newcomb

VTD: Well Springs

Blocks (950800): 1000 1001 1002 1003 1004 1028 1032 1035 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2027 2028 2029 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2072 2073

VTD: White Oak

Claiborne County

Grainger County

Jefferson County

VTD: 01 Dandridge Elementary

VTD: 02 Piedmont

VTD: 03 White Pine School

Blocks (070700): 2009 2073 2074

VTD: 04 Jefferson Elementary

VTD: 05 Jefferson Middle

VTD: 06 Rush Strong School

VTD: 07 New Market City Hall

VTD: 08 Chestnut Hill School

VTD: 08 Old Swannsylvania School

VTD: 09 Talbott School

Blocks (070200): 2046 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2077 2078 2079 2080 2081 2082 2083 2084 3004 3007 3008 3012 3013 3014 3018 3019 3020 3021 3022 3023 3024 3025 3028 3029 3030 3031 3032 3033 3036 3041 3042 3043 3044 3045 3046 3047 3050 3051 3052 3053

Blocks (070600): 2047 2048 2049 2050 2051 2052 2055

Blocks (070700): 2000 2001 2003 2004 2005 2006 2007 2008 2024 2026

VTD: 10 Jefferson City Fire Department

Knox County

Loudon County

(3) District 3:

Anderson County

Bradley County

VTD: 202-1 Charleston

Blocks (011100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1020 1021 1023 1059 1060 1061 1062 1063 1064 1065 1066 1067

VTD: 302-1 Senior Center

Blocks (010300): 2008 2009

Blocks (011100): 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4033 4034 4035 4036 4058 4064

VTD: 401 Oak Grove

Blocks (010900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043

Blocks (011601): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069

VTD: 402 Michigan Avenue

Blocks (010300): 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028

Blocks (011100): 1025 1037 1038 1039 1040 1041 1042 1043 1044 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 2000 2001 2002 2003 2004 2005 2006 2007 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2038 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4043 4044 4046 4047 4049 4050 4051 4052 4053 4054 4055 4056 4057 4059 4060 4061 4062 4063 4065 4066

VTD: 501-1 T.C. Bower

Blocks (010900): 2000 2002 2003 2004 2005 2006 2014 2015 2016 2017 2018 2020 2034 2035 2036 2044

VTD: 601-1 Valley View

VTD: 602-1 Blue Spring

Blocks (011500): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3025 3026 3027 3028 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3046 3047 3048 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3067 3068 3069 3070 3071 3072 4004 4012 4013 4014 4015 4016 4017 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059 4060 4061 4062 4063 4064 4065 4066 4067 4068 4069 4070 4071 4072 4073 4074 4075 4076 4077 4078 4079 4080 4081 4082 4083 4084 4085 4086 4087 4088 4089 4090 4091 4092 4093 4094 4095 4096 4097 4098 4099 4100 4101 4102 4103 4104 4105 4107

VTD: 603-1 Waterville

Blocks (010900): 2007 2008 2009 2010 2011 2012 2013 2025 2026 2027 2028 2029 2030 2031 2032 2033 2037 2038 2039 2040 2041 2042 2043 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064

Blocks (011500): 4000 4032 4033 4034 4035 4036

Blocks (011602): 2011 2012 2013 2014 2015 2016

VTD: 604-1 Black Fox

Blocks (011500): 2009 2010 2011 2012 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2097 2098 3016 3017 3018 3019 3020 3021 3022 3023 3024 3029 3030 3031 3032 3044 3045 3049 3050 3051 3066

Campbell County

VTD: Caryville

VTD: Clinchmore

VTD: College Hill

VTD: Coolidge

VTD: Davis Chapel

VTD: Demory

VTD: East LaFollette

VTD: Elk Valley

VTD: Firehall

VTD: Habersham

Blocks (950100): 1031 1052 1054 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1130 1133 1138 1139 1140 1141 1143 1144 1145 1146 1147 2025 2026 2027 2028 2029 2030 2031 2042 2043 2044 2045 2046 2047 2048 2056 2064 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3049 3050 3051 3052 3053 3054 3055 3056 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3084 3086 3087 3088 3090 3091 3094 3095 3096 3097 3101 3102 3135 3136 3137 3138

Blocks (950300): 2041 2045 2048 2049 2130 2131

VTD: Jacksboro

VTD: Jacksboro Station

VTD: Jr. High

VTD: Pinecrest

VTD: Ridgewood

VTD: Valley View

VTD: Well Springs

Blocks (950800): 1034 1055

Blocks (950900): 1028 1029

VTD: West LaFollette

Hamilton County

McMinn County

Monroe County

Morgan County

Polk County

Roane County

Scott County

Union County

(4) District 4:

Bedford County

Bledsoe County

Bradley County

VTD: 101-1 McDonald

VTD: 102-1 Prospect

VTD: 103-1 Hopewell

VTD: 201-1 E.L. Ross

VTD: 202-1 Charleston

Blocks (011100): 1017 1018 1019 1022 1024 1026 1027 1028 1029 1030 1035 1036 1102 1104

Blocks (011201): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2023 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2045 2046 2047 2058

Blocks (011202): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1084 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2045

VTD: 301-1 Lee University

VTD: 302-1 Senior Center

Blocks (010100): 4009 4014 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4042 4043 4044

Blocks (010200): 1017 1018 1019 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2048 2049 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3030 3033 3034 3054 3055 3056 3057 3058 3059 3060

Blocks (010300): 2000 2001 2002 2003 2004 2005 2006 2007 2010 2011

Blocks (011100): 2010 2011 2012 2037 4024 4025 4026 4027 4028 4029 4030 4031 4032 4037 4038 4039 4040 4041 4042 4045 4048

Blocks (011201): 3055 3056 3057 3058 3065 3067 3068

VTD: 401 Oak Grove

Blocks (010800): 2000 2001 2002 2003 2011 2012 2013 2016 2017 2018 2019 2020 2021 2022 2023 2024 2029 2030 2033 2035 2036 2037 3006

VTD: 402 Michigan Avenue

Blocks (010300): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1052

Blocks (011100): 1045 2013

VTD: 501-1 T.C. Bower

Blocks (010700): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 4002 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037

Blocks (010800): 3003 3004 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024

Blocks (010900): 2001 2019 2021 2022 2023 2024

Blocks (011000): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2031 2032 2033 2034 2041 3000 3001 3002 3003 3004 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024

Blocks (011500): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1019 1020 1021 1022 1023 1024 1025 1026 1030 1031 1040 1041 1042 1046 1047 1048 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1070 1071 1081 1103 1104

VTD: 502-1 Community Serv

VTD: 602-1 Blue Spring

Blocks (011500): 1054 1055 1057 1072 1073 1074 1075 1076 1077 1078 1079 1080 1082 1083 1084 1088 4002 4005 4006 4007 4008 4009 4010 4011 4018 4106

VTD: 603-1 Waterville

Blocks (011000): 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2035 2036 2037 2038 2039 2040 3005 3025 3026 3027

Blocks (011500): 4001 4003

VTD: 604-1 Black Fox

Blocks (011500): 1027 1028 1029 1032 1033 1034 1035 1036 1037 1038 1039 1043 1044 1045 1049 1050 1051 1052 1053 1056 1069 1085 1086 1087 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 2000 2001 2002 2003 2004 2005 2006 2007 2008 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2041 2042 2095 2096

VTD: 701 Stuart

VTD: 702 Cleveland High

Franklin County

Grundy County

Lincoln County

Marion County

Marshall County

Maury County

VTD: Bear Creek

VTD: Bigbyville

VTD: College Hill

Blocks (010500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3012 3014 3015 3016 3017 3018 3019 3020 3021 3022 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3064 3065 3066 3067 3068 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3111 3112 3113 3114 3115 3116 3124 3125 3126 3127 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017

Blocks (010600): 4013 4014 4021 4022 4023

Blocks (011102): 1001 1002 1003 1004 1005 1006 1007 1008 1015 1016 1020 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2014 2016 2017 2018 2019 2024 2025 2026 2027 2028 2029 2030 2034 2035 2036

VTD: CP Church

VTD: Culleoka

VTD: First Family

VTD: Highland

Blocks (010600): 4038 4039 4043

Blocks (010700): 1017 1018 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2025 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020

Blocks (011101): 2000 2005 2006 2007 2008 2012 2014 2015 2018 2020 2021 2033 2043 2044 2045 2049

Blocks (011102): 2013

VTD: Mt. Pleasant

VTD: Pleasant Heights

VTD: Porters Chapel

VTD: Rally Hill

VTD: Riverside

VTD: Spring Hill

VTD: St. Catherine

Blocks (010801): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1034 1035 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048

Blocks (010802): 2022 2026 2029 2053 2054 2055 2056 2078 2079 2080 2094 2095 2096 2100

Blocks (011002): 1000 1001 1007 1008

VTD: Tradewinds

Blocks (010801): 1000 1001 1002 1003 1004 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1036 1037 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043

VTD: West End

Blocks (010600): 4046

Meigs County

Moore County

Rhea County

Rutherford County

Sequatchie County

Van Buren County

VTD: Cedar Grove Community Cntr.

VTD: Cummingsville Community Cntr.

Blocks (925000): 2016 2017 2018 2019 2020 2022 2023 2024 2025 2026 2027 2028

Blocks (925200): 1026 1028 2014 2019 2027 2028 2030 2031 2122 2123

VTD: Fall Creek Falls Comm. Center

VTD: Piney Fire Hall

VTD: Spencer 5

VTD: Spencer Elem. School

VTD: White Hill Community Cntr.

Warren County

(5) District 5:

Cheatham County

VTD: 1-1 Cheatham Co. Library - Ashland City

VTD: 2-2 East Cheatham Elem. School

Blocks (070102): 2000 2001 2003 2004 2013

Blocks (070104): 1010 1011 1012 1019 1020

VTD: 3-1 Pleasant View City Hall

Blocks (070201): 1101

Blocks (070202): 1008 1009 1011 1012 1013 1014 1015 1016 1017 1020 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2021 2022 2024 2031 2036 2039 2040 2042 2043 2044 2045 2062 2063 2064 2065 2066 2067

Blocks (070203): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1042 1043 1044 1045 1046 1047 1048 1051

VTD: 4-1 West Cheatham Elem. School

VTD: 4-2 New Hope Community Center

VTD: 4-3 Sycamore Middle School

VTD: 5-1 Two Rivers Fire Hall

VTD: 5-2 Pegram City Hall

VTD: 6-1 Harpeth High School

Davidson County

Dickson County

(6) District 6:

Cannon County

Cheatham County

VTD: 2-2 East Cheatham Elem. School

Blocks (070102): 2002

Blocks (070103): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044

Blocks (070104): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1013 1014 1015 1016 1017 1018 1021 1022 1023 1024 2000 2001 3000 3001 3002 3003 3004 3005 3006

VTD: 3-1 Pleasant View City Hall

Blocks (070201): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1102 1103 1104 1105 1106 1107 1108 1109

Blocks (070202): 1000 1001 1002 1003 1004 1005 1006 1007 1010 1018 1019 2041

Clay County

Coffee County

Cumberland County

DeKalb County

Fentress County

Jackson County

Macon County

Overton County

Pickett County

Putnam County

Robertson County

Smith County

Sumner County

Trousdale County

Van Buren County

VTD: Cummingsville Community Cntr.

Blocks (925000): 2021

Blocks (925200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1027 1126 1127 1128 1129 1130 1131 1132 1133 1135 1136 1137 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2015 2016 2017 2018

White County

Wilson County

(7) District 7:

Benton County

VTD: 1 Holladay School

VTD: 2 Camden High School

VTD: 3 Benton Co. Courthouse

VTD: 4 Camden Elementary School

VTD: 5 Benton Co. Courthouse

VTD: 6 Big Sandy School

Blocks (963000): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1040 1047 1048 1049 1050 1051 1052 1053 1054 1055 1057 1058 1060 1061 1063 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154 1155 1156 1157 1158 1159 1160 1161 1162 1163 1164 1165 1166 1167 1168 1169 1170 1171 1172 1173 1174 1175 1177 1178 1179 1180 1181 1182 1183 1184 1185 1186 1187 1188 1189 1190 1191 2000 2001 2002 2003 2004 2005 2006 2007 2008 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2078 2079 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2096 2097 2098 2099 2100 2119 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2145

Chester County

Decatur County

Giles County

Hardeman County

Hardin County

Henderson County

Hickman County

Houston County

Humphreys County

Lawrence County

Lewis County

Maury County

VTD: Armory

VTD: Baker

VTD: College Hill

Blocks (010600): 2000 2001 2003 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 4000 4001 4002 4003 4004 4005 4007 4008

VTD: Hampshire

VTD: Highland

Blocks (010700): 1004 1006 1007 1008 1009 1010 1014 1015 1016 1020 1021 1022 1023 2001 2004 2007 2008 2009 2010 2011 2012 2013 2024 4002 4007 4008 4009 4010 4011 4012 4013 4014

VTD: Santa Fe

VTD: St. Catherine

Blocks (010100): 3102 3112 3113 3150

Blocks (010802): 1088 1089 1090 1091 1094 1095 1096 1097 1098 1101 1102 1103 1104 1105 1106 1107 1108 1109 1114 1115 1145 1147 1148 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2021 2027 2028 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2088 2091 2092 2093 2098 2099 2101 2102 2103

Blocks (010900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1083 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1122 1123 1124 1125 1126 1127 1130 1131 1132 1133

Blocks (011001): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2037 2038 2039 2044 2051 2052 2053 2054 2055 2056 2057 2058 2061 2062 2063 2074 2075 2100 2101

VTD: Theta

VTD: Tradewinds

Blocks (010700): 1002 1003 1005 2000 2002 2003 2005 2006

Blocks (010801): 2000 2001 2002 2003 2004

VTD: West End

Blocks (010600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 2002 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3020 3021 3022 3023 3024 3025 3026 3027 4006 4009 4010 4011 4012 4015 4016 4017 4018 4019 4020 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4040 4041 4042 4044 4045 4047 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020 5021 5022 5023 5024 5025 5026 5027 5028 5029 5030

Blocks (010700): 1000 1001 1011 1012 1013 1019 4000 4001 4003 4004 4005 4006

Blocks (010802): 1042

McNairy County

Montgomery County

Perry County

Stewart County

Wayne County

Williamson County

(8) District 8:

Benton County

VTD: 6 Big Sandy School

Blocks (963000): 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1041 1042 1043 1044 1045 1046 1056 1059 1062 1064 1176

Carroll County

Crockett County

Dyer County

Fayette County

Gibson County

Haywood County

Henry County

Lake County

Lauderdale County

Madison County

Obion County

Shelby County

VTD: ARL-01

VTD: ARL-02

VTD: Bartlett 02

VTD: Bartlett 03

VTD: Bartlett 04

VTD: Bartlett 05

Blocks (020632): 1001 1003 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1042 1043 1044 1045 1046 1047 1048 1049 1053 1054 2000 2001 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010

Blocks (020832): 1015 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1054 1055 1056 1057 1058 1059 1060 1066 1067 1068 1071 1072 1073 1075

VTD: Bartlett 06

VTD: Bartlett 08

VTD: Bartlett 09

VTD: Bartlett 11

VTD: Bartlett 12

VTD: Bartlett 13

VTD: Bartlett 14

Blocks (020222): 1040

Blocks (020531): 2000 2001 2002 2007 3000 3001 3002 3003 3004 3038 3039 3041

Blocks (020644): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1037 1038 1039 1040 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2038 2039 2042 2043 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3012 3014 3015 3016 3017 3018

VTD: Brunswick 1

Blocks (020831): 2000

Blocks (020832): 1002 1003 1004 1006 1007 1008 1009 1010 1011 1012 1013 1014 1016 1017 1018 1019 1050 1051 1052 1053 1063 1064 1065 3000 3001 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3031

Blocks (021113): 2000

Blocks (021142): 1007

VTD: Brunswick 2

VTD: Collierville 09

VTD: Collierville 1

VTD: Collierville 2

VTD: Collierville 3

VTD: Collierville 4

VTD: Collierville 5

VTD: Collierville 6

VTD: Collierville 7

VTD: Cordova 6

Blocks (021113): 2034

Blocks (021142): 1005 1008

VTD: Cordova 9

Blocks (021139): 1005 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023

Blocks (021140): 1047

VTD: Eads

VTD: Forest Hills 1

Blocks (021341): 2038

Blocks (021342): 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4027 4028 4029 4030 4031 4032 4069 4070 4071 4074 4075 4076 4077 4078 4079 4080 4081 4082

Blocks (021520): 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033

VTD: Forest Hills 2

Blocks (021510): 2000 2002 2003

Blocks (021520): 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1054 1055 1056 1057 1058 1059 1060 1061 1064 1065 1066 1067 2162 2163 2164 2165 2166 2167 2220 2221

VTD: Germantown 01

VTD: Germantown 02

VTD: Germantown 03

VTD: Germantown 04

VTD: Germantown 05

VTD: Germantown 06

Blocks (021341): 1006 1020

Blocks (021342): 1000 1001 1002 1003 1004 1031 1032 1034 1035 2003 2004 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 3000 3001 3002 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3022 3023 3024 3025 3027 3028 3029 3030 3031 3032 3036 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4058 4059 4060 4061 4062 4072 4073

VTD: Germantown 08

VTD: Germantown 09

VTD: Germantown 10

VTD: Germantown 11

VTD: Germantown 12

VTD: Kerrville

Blocks (020210): 2000 2001 2002 2003 2004 2005 2006 2013 2018 2019 2020 2022 2032 2064 3000

Blocks (020700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1021 2000 2001 2002 2003 2004 2005

Blocks (020810): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1047

VTD: Lakeland 1

VTD: Lakeland 2

Blocks (020831): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2015 2016 2017 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015

Blocks (021142): 1006

VTD: Memphis 44-3

Blocks (002900): 5000 5001 5002 5003 5004 5015 5017 5018

Blocks (007300): 1000 1001

VTD: Memphis 46-1

Blocks (007300): 3000

VTD: Memphis 55-1

Blocks (008600): 1028 1029 1030 1031 2010 2011 2012 2013 2014 2015 2021 2022 2023 2024 2025

VTD: Memphis 55-2

VTD: Memphis 56-1

VTD: Memphis 57

VTD: Memphis 63-2

Blocks (009200): 2010 2011 2012 2013 2014 2015

VTD: Memphis 64

VTD: Memphis 68-1

Blocks (009200): 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3045 3047 3048 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 5012 5013 5014 5015 5017 5018 5019 5020 5021 5022 5023 5024 5029 5030

VTD: Memphis 68-2

VTD: Memphis 68-3

VTD: Memphis 80-2

VTD: Memphis 81-1

VTD: Memphis 81-3

Blocks (021320): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032

Blocks (021331): 1000 1001 1002 1011 1012

Blocks (021333): 2000 2001 2002 2003 2004 2005 2007

Blocks (021430): 2015 2016

VTD: Memphis 81-4

VTD: Memphis 81-6

Blocks (021320): 3000 3001

VTD: Memphis 87-3

Blocks (020644): 3011

VTD: Morning Sun 01

Blocks (021010): 1041 1042 1043 1044 1045 1046 1048 1049 1050 1051 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1078 1102 1103 1117 1118 1119

VTD: Morning Sun 02

VTD: Stewartville

Blocks (020210): 1000 1001 1002 1003 1004

Blocks (020222): 1000 1001 1008 1009 1010 1011 1012

Blocks (020644): 1000

Blocks (020700): 1016 1017 1018 1019 1020 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021

Blocks (020810): 1024 1025 1026 1027 1038 1039 1041 1042 1043 1044 1045 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042

Blocks (020820): 1000

Tipton County

Weakley County

(9) District 9:

Shelby County

VTD: Bartlett 05

Blocks (020632): 1050 1051 1052

Blocks (020832): 1061 1069 1070

Blocks (021113): 2002

VTD: Bartlett 10

VTD: Bartlett 14

Blocks (020531): 3021 3042

Blocks (020532): 3000 3031 4000 4001 4002

VTD: Brunswick 1

Blocks (020832): 1062

Blocks (021113): 2001

VTD: Capleville 1

VTD: Capleville 5

VTD: Cordova 10

VTD: Cordova 3

VTD: Cordova 4

VTD: Cordova 5

VTD: Cordova 6

Blocks (021113): 2003 2004 2005 2006 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2039 2040 2041 2050

Blocks (021141): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021

Blocks (021142): 1000 1001 1003 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088

VTD: Cordova 9

Blocks (021139): 1024

Blocks (021140): 1000 1001 1002 1003 1004 1005 1006 1007 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046

VTD: Forest Hills 1

Blocks (021342): 4026

Blocks (021510): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1018 1019 1021 1022 1023 1024 1025 1026 1027 1028 1029 1031 1032 1033 1034 1035 1036 1037 1038 1039 1042 1043

VTD: Forest Hills 2

Blocks (021510): 1020 1030 2001 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071

VTD: Germantown 06

Blocks (021342): 3018 3019 3020 3021 3026 3033 3034 3035 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 4054 4055 4056 4057 4063 4064 4065 4066 4067 4068

Blocks (021510): 1013 1014 1015 1016 1017 1040 1041 1044 1045 1046 1047

VTD: Kerrville

Blocks (020210): 2009 2010 2012 2014 2016 2017 2021 3001

VTD: Lakeland 2

Blocks (020831): 2014

Blocks (021142): 1002 1004

VTD: Locke

VTD: Lucy 1

VTD: Lucy 2

VTD: Lucy 3

VTD: McConnell's

VTD: Memphis 01

VTD: Memphis 02

VTD: Memphis 11

VTD: Memphis 12

VTD: Memphis 13

VTD: Memphis 15

VTD: Memphis 16-1

VTD: Memphis 17

VTD: Memphis 20-1

VTD: Memphis 20-3

VTD: Memphis 21

VTD: Memphis 22

VTD: Memphis 25-2

VTD: Memphis 26-1

VTD: Memphis 27

VTD: Memphis 28

VTD: Memphis 29-1

VTD: Memphis 29-2

VTD: Memphis 31-1

VTD: Memphis 31-2

VTD: Memphis 31-4

VTD: Memphis 32

VTD: Memphis 33

VTD: Memphis 34-2

VTD: Memphis 35-1

VTD: Memphis 36-1

VTD: Memphis 36-2

VTD: Memphis 36-3

VTD: Memphis 37

VTD: Memphis 38-2

VTD: Memphis 40-1

VTD: Memphis 40-2

VTD: Memphis 41-1

VTD: Memphis 41-3

VTD: Memphis 42-1

VTD: Memphis 43-2

VTD: Memphis 44-1

VTD: Memphis 44-2

VTD: Memphis 44-3

Blocks (002900): 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5016

Blocks (007300): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018

VTD: Memphis 44-4

VTD: Memphis 44-5

VTD: Memphis 45-1

VTD: Memphis 45-2

VTD: Memphis 45-4

VTD: Memphis 46-1

Blocks (007300): 2000 2001 2002 2003 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018

VTD: Memphis 46-2

VTD: Memphis 47-1

VTD: Memphis 48

VTD: Memphis 49

VTD: Memphis 50-1

VTD: Memphis 52-1

VTD: Memphis 52-2

VTD: Memphis 52-3

VTD: Memphis 53-1

VTD: Memphis 53-2

VTD: Memphis 53-3

VTD: Memphis 54

VTD: Memphis 55-1

Blocks (008600): 1019 1020 1021 1023 1024 1025 1026 1027 1032 1033 1034 1035 1036 2026 2030 2031

VTD: Memphis 56-3

VTD: Memphis 58-1

VTD: Memphis 58-4

VTD: Memphis 59-1

VTD: Memphis 59-5

VTD: Memphis 60-1

VTD: Memphis 60-2

VTD: Memphis 60-3

VTD: Memphis 60-4

VTD: Memphis 60-5

VTD: Memphis 60-6

VTD: Memphis 60-7

VTD: Memphis 60-8

VTD: Memphis 60-9

VTD: Memphis 61

VTD: Memphis 62-0

VTD: Memphis 63-2

Blocks (008600): 3000 3001 3012 3013 3014

Blocks (009200): 2000 2001 2002 2004 2005 2006

Blocks (009800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021

VTD: Memphis 65-1

VTD: Memphis 66

VTD: Memphis 67-1

VTD: Memphis 67-3

VTD: Memphis 68-1

Blocks (009200): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3044

Blocks (021122): 2011 2012 2013 2014 2018 2019

Blocks (021200): 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1015 1016 1017 2000 2001 2002 2003 2004 2005 2006

Blocks (980400): 1006 1011 1012 1013 1014 1015 1016 1018 1044 1047 1048 1049

VTD: Memphis 69-1

VTD: Memphis 69-2

VTD: Memphis 70-1

VTD: Memphis 70-2

VTD: Memphis 70-3

VTD: Memphis 71-3

VTD: Memphis 71-4

VTD: Memphis 71-5

VTD: Memphis 72-1

VTD: Memphis 72-3

VTD: Memphis 72-5

VTD: Memphis 72-7

VTD: Memphis 73-1

VTD: Memphis 73-3

VTD: Memphis 73-4

VTD: Memphis 74-1

VTD: Memphis 74-2

VTD: Memphis 74-4

VTD: Memphis 74-5

VTD: Memphis 74-6

VTD: Memphis 74-9

VTD: Memphis 75-1

VTD: Memphis 75-11

VTD: Memphis 75-5

VTD: Memphis 75-6

VTD: Memphis 75-7

VTD: Memphis 76-4

VTD: Memphis 76-5

VTD: Memphis 76-6

VTD: Memphis 77-1

VTD: Memphis 77-2

VTD: Memphis 77-3

VTD: Memphis 78-1

VTD: Memphis 78-3

VTD: Memphis 79-1

VTD: Memphis 79-2

VTD: Memphis 79-3

VTD: Memphis 79-7

VTD: Memphis 79-8

VTD: Memphis 81-2

VTD: Memphis 81-3

Blocks (021331): 1013

VTD: Memphis 81-5

VTD: Memphis 81-6

Blocks (021320): 3008 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3026 3027

VTD: Memphis 81-7

VTD: Memphis 82-1

VTD: Memphis 82-2

VTD: Memphis 82-3

VTD: Memphis 83

VTD: Memphis 84-1

VTD: Memphis 84-2

VTD: Memphis 86

VTD: Memphis 87-1

VTD: Memphis 87-3

Blocks (020644): 3010 3013 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031

Blocks (020651): 1004 1005 1024 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020

VTD: Memphis 88-2

VTD: Memphis 88-3

VTD: Memphis 88-4

VTD: Memphis 88-5

VTD: Memphis 89-1

VTD: Memphis 89-2

VTD: Memphis 90-1

VTD: Memphis 90-2

VTD: Memphis 90-3

VTD: Memphis 91-1

VTD: Memphis 91-2

VTD: Memphis 91-3

VTD: Memphis 92-1

VTD: Memphis 92-2

VTD: Memphis 93-1

VTD: Memphis 93-2

VTD: Memphis 93-3

VTD: Memphis 94-2

VTD: Memphis 94-3

VTD: Memphis 94-5

VTD: Memphis 94-7

VTD: Memphis 94-8

VTD: Memphis 95-1

VTD: Memphis 95-2

VTD: Memphis 95-3

VTD: Memphis 95-5

VTD: Memphis 95-6

VTD: Memphis 95-7

VTD: Memphis 96-01

VTD: Millington 1

VTD: Millington 2

VTD: Morning Sun 01

Blocks (021010): 1053 1054 1055 1056 1057 1058 1059 1076 1077 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1120 1125 1126 1127 1128 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077

VTD: Ross Store 01

VTD: Ross Store 05

VTD: Ross Store 13

VTD: Ross Store 14

VTD: Ross Store 16

VTD: Stewartville

Blocks (020222): 1002 1003 1004 1005 1006 1007 1013 1015 1016 1038

Blocks (020400): 2032

VTD: Woodstock 2

(c) It is the legislative intent that all congressional districts be contiguous and contiguity by water is sufficient, and, toward that end, if any voting district or other geographical entity designated as a portion of a district is found to be noncontiguous with the larger portion of such district, it shall be constituted a portion of the district smallest in population to which it is contiguous.






Chapter 17 - Contested Elections

§ 2-17-101 - Jurisdiction -- Standing.

(a) Except as otherwise expressly provided in this chapter, election contests shall be tried in the chancery court of the division in which the defendant resides. The chief justice of the supreme court shall assign a chancellor from a different division to decide a contested election of chancellor.

(b) The incumbent office holder and any candidate for the office may contest the outcome of an election for the office. Any campaign committee or individual which has charge of a campaign for the adoption or rejection of a question submitted to the people may contest the election on the question.



§ 2-17-102 - Contests for offices of general assembly members.

Contests for the office of senator in the general assembly are decided by the senate, and contests for the office of representative in the general assembly are decided by the house of representatives.



§ 2-17-103 - Contests for office of presidential and vice presidential elector.

(a) Contests for the office of presidential and vice presidential elector shall be decided finally and unreviewably before the last day of November by the presidential electors tribunal composed of the governor, secretary of state and attorney general and reporter.

(b) A petition of contest shall be filed with the secretary of state and a copy of the petition delivered to the chair of the state executive committee of the political party against whose electors the complaint is made within ten (10) days after the election. The petition shall state each ground of complaint specifically and concisely.

(c) A hearing shall be held on the petition between the fifth and tenth day after it is filed at a time and place set by the governor. The governor shall publish a notice of the hearing in each grand division in a newspaper of general circulation. No other pleadings are required. The complaining political party or candidate for elector and each other candidate may be present at the hearing in person and by counsel, may examine and cross-examine witnesses, and may introduce evidence relevant to the grounds of protest.

(d) The governor may administer oaths and subpoena witnesses for the tribunal. The hearing is not subject to the rules of evidence as applied in courts.

(e) After deciding the contest by majority vote, the tribunal shall record its decision and file it with the returns of the election. The governor, secretary of state, and the attorney general and reporter shall then proceed under § 2-8-110 as in uncontested elections.



§ 2-17-104 - Contest of primary election.

(a) Any candidate may contest the primary election of the candidate's party for the office for which that person was a candidate.

(b) To institute a contest, the candidate shall, within five (5) days after the certification of results by the county election commission, file a written notice of contest with the state primary board of the candidate's party and with all other candidates who might be adversely affected by the contest. In the notice the candidate shall state fully the grounds of the contest.

(c) The state primary board shall hear and determine the contest and make the disposition of the contest which justice and fairness require, including setting aside the election if necessary.



§ 2-17-105 - Time for filing complaint.

The complaint contesting an election under § 2-17-101 shall be filed within five (5) days after certification of the election.



§ 2-17-106 - Time of trial -- Service of process.

(a) The trial of an election contest shall be held not less than fifteen (15) nor more than fifty (50) days from the day the complaint is filed and not less than ten (10) days after the complaint is served on the defendant.

(b) A sheriff or constable of the division or circuit shall serve a copy of the complaint on the defendant and make return to the court.



§ 2-17-107 - Testimony and orders.

The testimony in an election contest may be taken orally or by deposition, upon such notice as the court may prescribe, and the court may make all necessary orders with respect to any matter required in the contest.



§ 2-17-108 - Witnesses.

The clerk of the court may, upon the application of either party, issue subpoenas for witnesses, and the witnesses summoned shall be bound under the same penalties as witnesses in the circuit court to attend and give evidence, and for such attendance shall be allowed the same compensation.



§ 2-17-109 - Poll books, voter signature lists and ballot applications as evidence.

(a) Poll books, voter signature lists and ballot applications, or copies of them, certified by the officer having custody of them, are official records and shall be received as evidence in any case arising out of the election. They may be impeached by other evidence.

(b) If the poll books, voter signature lists and ballot applications or copies of them are not certified, they may nonetheless be proved by other credible evidence and received as evidence in an election contest.



§ 2-17-110 - Voting machine as evidence.

(a) If voting machines were used in the election, any party to the contest who challenges either the accuracy of the voting machines or the accuracy of the election officials' recording of the vote on the machines may have the machine or machines brought into court to be examined by the parties or as evidence.

(b) The total votes shown on the machine shall be conclusive unless the court finds reason to believe that the vote shown on the machine is not accurate.



§ 2-17-111 - Minutes of proceedings.

The clerk of the court shall keep minutes of the proceedings in contested election cases as in other cases.



§ 2-17-112 - Judgment.

(a) After hearing the case, the court shall give judgment either:

(1) Confirming the election;

(2) Declaring the election void;

(3) Declaring a tie between persons who have the same number of votes if it appears that two (2) or more persons who have the same number of votes have, or would have had if the ballots intended for them and illegally rejected had been received, the highest number of votes for the office; or

(4) Declaring a person duly elected if it appears that such person received or would have received the highest number of votes had the ballots intended for such person and illegally rejected been received.

(b) A judgment under subdivision (a)(4) deprives the person whose election is contested of all right or claim to the office and invests the person declared by the judgment duly elected with the right to the office.



§ 2-17-113 - Election declared void.

If the person whose election is contested is found to have received the highest number of legal votes, but the election is declared null by reason of constitutional disqualifications on that person's part or for other causes, the election shall be declared void.



§ 2-17-114 - Certification of judgment.

(a) A judgment confirming an election or declaring a person elected to an office commissioned by the governor shall be certified to the secretary of state. In all other cases, the judgment shall be certified to the tribunal before which the officer is required to qualify.

(b) A judgment declaring a tie shall be certified to the officer or body entitled to cast the deciding vote, if any, and, if none, to the officer or body authorized to fill the vacancy or order a new election.

(c) A judgment declaring an election void shall be certified to the officer or body authorized to fill the vacancy or order a new election.



§ 2-17-115 - Malicious or frivolous contests.

Costs and a reasonable attorney's fee shall be assessed against the contestant or the appellant if the contest or the appeal is maliciously or frivolously prosecuted.



§ 2-17-117 - Circumstances justifying recount -- Determining procedure for recount.

(a) Any court, primary board, legislative body, or tribunal having jurisdiction of an election contest pursuant to this chapter may order a recount of the ballots under any of the following circumstances:

(1) A tie vote;

(2) An indication of fraud if the number of votes affected would be sufficient to change the result of the election;

(3) A malfunction of a voting machine or tabulator if the number of votes affected would be sufficient to change the result of the election; or

(4) In any other instance the court or body with jurisdiction of a contested election finds that a recount is warranted.

(b) Any recount ordered by this section shall be a complete recount of all ballots cast in such election.

(c) The court or body with jurisdiction of a contested election shall determine if the recount shall be conducted by hand or with automated tabulators.






Chapter 18 - Contested Election of Governor

§ 2-18-101 - Determination by general assembly.

The procedure for deciding the election of governor in case of contest shall be: The two (2) houses of the general assembly shall, on a day of its organizational session designated by joint resolution, meet in joint convention in the hall of the house of representatives to open the returns of the election for governor, to determine the election, and to declare the result.



§ 2-18-102 - Quorum -- Vote -- Adoption of rules of order -- Power to compel attendance.

(a) A majority of the members of each house shall constitute a quorum. The speaker of the senate shall preside.

(b) Every member shall have one (1) vote, and the majority of the votes shall prevail on all questions to be determined by the joint convention.

(c) The joint session may be adjourned from time to time and rules of order made by it may be adopted and altered.

(d) A minority of the members of the joint convention shall have the power to compel the attendance of absentees by arrest on warrant issued and signed by the speaker of the senate, executed by the sergeant-at-arms of the senate or by any person authorized by the joint convention.



§ 2-18-103 - Tellers.

Before the joint session, each house shall appoint two (2) tellers from different political parties. The tellers shall keep, certify, and deliver to the speaker of the senate a list of the votes in the joint convention.



§ 2-18-104 - Examination of election returns.

(a) When the joint assembly has convened, the speaker of the senate shall, in the presence of the assembled members, open the returns of the election for governor. They shall be opened by counties in alphabetical order. As the returns of a county are opened, they shall be handed to the tellers who shall make a list of the votes. Any member may inspect the returns while they are in the tellers' hands. The returns shall then be handed back to the speaker of the senate, who shall read them to the assembled members.

(b) As the returns from each county are read, the speaker shall call for objections by claimants of the office of governor other than the candidate who prevails on the face of the returns. Upon objection to any county's returns, the vote of that county shall not then be counted, but the returns shall, with the objections, be delivered to the speaker for safekeeping, and they shall not be further considered until all the counties have been disposed of in like manner.

(c) If no objections are made, the vote of the county under consideration shall be counted and shall be final except for objections permitted under § 2-18-106.



§ 2-18-105 - Aggregate vote when no objection -- Resolution of election.

(a) After the returns of all the counties have been considered, if there is no objection by any claimant, the aggregate vote shall be announced by the speaker of the senate, and the person having the highest number of votes shall then be declared to be elected by resolution, which shall be in order and passed in substantially this form: "Resolved, That ____________________, having the highest number of votes at the election in November last, has been elected and shall be Governor of Tennessee."

(b) If it appears to the convention that the result would not be changed if all objections were sustained, the person having the highest number of votes shall be declared elected as in subsection (a).



§ 2-18-106 - Committee on the governor's election.

(a) If it appears to the convention that to sustain any of the objections would change the result, a committee shall be appointed as the "Committee on the Governor's Election" and the candidate who prevails on the face of the returns shall then be permitted to file objections as were the other claimants.

(b) The committee shall be composed of seven (7) members of the house of representatives, appointed by the speaker of the house of representatives, not more than four (4) of whom may belong to the same political party, and five (5) members of the senate, appointed by the speaker of the senate, not more than three (3) of whom may belong to the same political party.

(c) Vacancies in the committee from death or other causes shall be filled by appointment by the speaker of the senate or the speaker of the house of representatives who appointed the original member.

(d) They shall elect one (1) of their number chair.

(e) Any seven (7) shall constitute a quorum, and a majority of a subcommittee shall constitute a quorum thereof.



§ 2-18-107 - Presence of candidates -- Objections and petitions -- Answer.

(a) All persons receiving votes for governor and their attorneys may be present on the floor during the call of counties but only for the purpose of filing objections.

(b) When an objection is made, it shall be followed by a petition stating the grounds of objection clearly and concisely, making specific assignment of the grounds relied on other than the face of the returns, designating the counties, civil districts, wards, and precincts, with specifications as to the irregularities, fraud, error, mistake or illegalities relied upon. The petition shall be filed with the speaker or tellers, not later than the day following the day on which the call of the counties has been concluded.

(c) A copy of the petition of objection shall be served upon each claimant or left at the claimant's usual place of residence, within five (5) days after the filing of the petition, which service shall be sufficient. The copy may be served by the sergeant-at-arms of the senate or house of representatives or one (1) of the assistants of either, by any sheriff or the sheriff's deputy, or by any private person, but if served by a private person, the return showing service shall be on oath in writing.

(d) (1) Within five (5) days after the service of the copy, each person, other than the petitioner, claiming the office of governor by virtue of the election may file with the speaker or tellers an answer making specific assignments of the grounds relied upon and making counter-objections other than to the face of the returns, designating the counties, civil districts, wards, and precincts, with specifications as to the irregularities, fraud, error, mistake, or illegalities relied upon.

(2) The answer shall include specific denials of such assignments of charges by the petitioner as they may see proper.

(3) All charges not denied shall be taken as true.

(4) A copy of each answer shall be served on each claimant as in the case of the petition.



§ 2-18-108 - Specific denials to answer.

(a) The petitioner shall, within two (2) days from the filing of an answer containing counter-objections, file such specific denials thereto as the petitioner may see proper. All charges not denied shall be taken as true.

(b) A copy of the petitioner's answer shall be served on each claimant as in the case of the petition.



§ 2-18-109 - Powers and duties of committee.

(a) The objections, petitions and answers shall be referred to the committee.

(b) The committee shall take evidence and consider the objections.

(c) The committee and any subcommittee of it may:

(1) Send for and examine persons and papers;

(2) Issue compulsory process for them running to every county in the state, which may be executed by the sergeant-at-arms of either house or any assistant sergeant-at-arms, or by any sheriff, deputy sheriff, or constable, or by any special agent appointed by the chair of the committee or by the chair of any subcommittee;

(3) Punish for contempt by fine and imprisonment;

(4) Employ stenographers;

(5) Sit for the taking of evidence at any place in Tennessee and, when in their judgment necessary, in four (4) subcommittees;

(6) Take depositions upon such notice and under such rules and regulations as they may prescribe in the absence of rules prescribed by the general assembly;

(7) Fix the time in which the evidence in chief and rebuttal shall be produced or taken and the time for argument; and

(8) Do all things proper and necessary to ascertain the facts and report on them.

(d) The evidence shall be taken within the forty (40) days next after the issues are made except that, if within forty (40) days the committee on the governor's election asks for further time, the general assembly may grant it.



§ 2-18-110 - Petition and answer to be verified -- Oaths.

(a) The petition and answer shall be sworn to and stated to be true to the best of the person's knowledge, information and belief. The pleading shall make the issues but shall have no weight as evidence.

(b) The chair of the committee and the chairs of subcommittees may administer oaths to witnesses.



§ 2-18-111 - Adjournment pending determination of objections.

Pending the determination of objections, the two (2) houses may, from time to time, adjourn the joint convention, and resolve themselves into their respective houses, and they may proceed as if no such proceedings were pending. The adjournment may be to a day certain or subject to the call of the speaker of the senate.



§ 2-18-112 - Report of committee.

The committee shall proceed with all convenient speed to file its report with the speaker of the senate. The evidence shall accompany the report.



§ 2-18-113 - Consideration of report.

(a) When the report has been made, the speaker of the senate shall cause the members of both houses to be notified, in open session of each house, that the report has been made. The speaker of the senate shall fix the day for the consideration of the report.

(b) The members of both houses shall then assemble and consider the report and determine the election. They shall decide the questions involved and determine which person received the highest number of legal votes. A faithful and correct record of all the proceedings of the joint assembly shall be kept by the clerk of the senate, which, together with the reports of the committee, shall be entered upon the journal of the senate.



§ 2-18-114 - Announcement of aggregate vote -- Declaration of election by resolution.

Upon the decision, the speaker of the senate shall announce the aggregate vote of the persons voted for as corrected and determined by the joint assembly. The person having the highest number shall be declared to be elected by resolution as under § 2-18-105.



§ 2-18-115 - Resolution evidence of election -- Inauguration.

(a) The resolution shall be the evidence that the person named in the resolution has been elected governor and is entitled to be inaugurated. A copy of the resolution certified by the speaker of the senate and the tellers shall be issued to such person.

(b) The governor-elect shall thereafter be inaugurated as soon as practicable, on a day to be designated by resolution of the general assembly. The oath of office shall be administered by the chief justice or an associate judge of the supreme court in the presence of the general assembly or a committee appointed by them.

(c) The governor's term of office shall date from January 15 next following the November in which the election was held.



§ 2-18-116 - Finality of determination.

When the general assembly has determined the contest for governor under this chapter, the determination is final and conclusive.



§ 2-18-117 - Bond -- Enforcement of penalty.

(a) A claimant, before making objection under § 2-18-104, shall enter into bond and good security to be approved by the speakers of the senate and house of representatives, in the sum of twenty-five thousand dollars ($25,000), payable to the state of Tennessee, conditioned upon the faithful and bona fide prosecution of the contest.

(b) (1) If no bond is filed for approval with the speaker of the senate by twelve o'clock (12:00) noon, prevailing time, on December 15 after the election, there may be no contest of the election.

(2) If a bond is filed by that time, other claimants may file their bonds until twelve o'clock (12:00) noon, prevailing time, on the seventh day after the first bond is filed.

(c) The penalty of the bond shall not be enforced against a contestant and the contestant's securities unless the joint assembly concludes that the contest was not in good faith, was malicious, was made for political effect or was without reasonable cause, in which case the joint assembly shall so declare and order the enforcement of the penalty of the bond.






Chapter 19 - Prohibited Practices

Part 1 - Prohibited Practices Generally

§ 2-19-101 - Interfering with nominating meeting or election.

A person commits a Class A misdemeanor if such person:

(1) Breaks up or attempts to break up any legally authorized political party nominating meeting or any election by force or violence;

(2) Assaults or attempts to assault the persons conducting the meeting or the election officials;

(3) Destroys or carries away or attempts to destroy or carry away a ballot box or voting machine; or

(4) Uses force or violence in any other way to prevent the fair and lawful conduct of the nominating meeting or election.



§ 2-19-102 - Violation of title.

A person commits a Class C misdemeanor if such person knowingly does any act prohibited by this title, or if such person knowingly fails to do any act which such person is required to do by this title, or if such person knowingly does any act with the intent that another shall do an act prohibited by this title.



§ 2-19-103 - Interference with another's duties or rights.

A person who knowingly does any act for the purpose of preventing any person's performance of such person's duties under this title or exercise of such person's rights under this title commits a Class A misdemeanor.



§ 2-19-104 - Misconduct in performance of duties for purposes of misleading another.

A person commits a Class C misdemeanor who, with the purpose of misleading a person in the performance of such person's official duties under this title:

(1) Makes any written or oral false statement which such person does not believe to be true;

(2) Purposely creates a false impression in a written application required by this title by omitting information necessary to prevent statements therein from being misleading; or

(3) Submits or invites reliance on any writing which such person knows to be forged, altered or otherwise lacking in authenticity.



§ 2-19-105 - False swearing or affirming.

A person to whom an oath is legally administered under this title commits perjury if such person knowingly and willfully swears or affirms falsely touching a matter material to the point in question.



§ 2-19-106 - Procurement or inducement to violate § 2-19-104 or § 2-19-105.

A person who procures or induces another to violate either § 2-19-104 or § 2-19-105 commits a Class D felony.



§ 2-19-107 - Illegal registration or voting.

A person commits a Class D felony who:

(1) Intentionally and knowing that such person is not entitled to, registers or votes in any manner or attempts to register or vote in any manner where or when such person is not entitled to under this title, including voting more than once in the same election; or

(2) Votes in the primary elections of more than one (1) political party in an election.



§ 2-19-108 - Unlawful possession of official registration or election supplies.

A person who knowingly possesses any official registration or election supplies, except as required or permitted by this title, commits a Class E felony.



§ 2-19-109 - False entries on official registration or election documents -- Penalties.

A person who knowingly makes or consents to any false entry on any permanent registration, poll list, election tally sheet or any other official registration or election document commits a Class D felony.



§ 2-19-110 - Abuse of voter assistance.

A person commits a Class A misdemeanor if such person assists any person in voting except as permitted by this title, or if such person knowingly casts any vote or consents to the casting of any vote contrary to the desire of the voter while otherwise lawfully assisting the voter in casting such person's vote or if, being an election official or other person otherwise lawfully assisting a voter, such person influences or attempts to influence the voter in casting such person's vote.



§ 2-19-111 - Unlawful examination, removal, rejection or destruction of marked ballots.

A person commits a Class A misdemeanor if, except as required or permitted by this title, such person intentionally opens and examines any voter's marked ballot, removes the ballot from the ballot box, prevents the ballot being placed in the ballot box or destroys or changes a voter's ballot.



§ 2-19-112 - Election officials -- Civil liability.

If any person holding an election refuses to deliver to a person elected to any office a fair copy of the list of votes, when demanded according to law, or holds an election in any other manner than as directed by law, or neglects to make or to forward due returns thereof, such person shall forfeit and pay the sum of five hundred dollars ($500), to be recovered by action of debt in any court of record having cognizance thereof, with costs, one half (1/2) to the use of the state, the other one half (1/2) to such person who sues for the same.



§ 2-19-113 - Willful or fraudulent violations by officials.

Any election official or member of a board or commission holding office under this title who willfully or fraudulently violates any of the provisions of this title made for the protection of elections commits a Class A misdemeanor.



§ 2-19-114 - Illegal act by official causing loss of ballots or invalidating election.

An election official or member of a board or commission holding office under this title commits a Class E felony if such person intentionally fails to do any official act required by law or does any illegal act, in relation to any election by which act or omission the votes taken at the election in any precinct are lost, or the electors thereof deprived of their suffrage at such election, or if such person intentionally does any act which renders such election void.



§ 2-19-115 - Violence and intimidation to prevent voting.

It is a Class A misdemeanor for any person, directly or indirectly, personally or through any other person:

(1) By force or threats to prevent or endeavor to prevent any elector from voting at any primary or final election;

(2) To make use of any violence, force or restraint, or to inflict or threaten the infliction of any injury, damage, harm or loss; or

(3) In any manner to practice intimidation upon or against any person in order to induce or compel such person to vote or refrain from voting, to vote or refrain from voting for any particular person or measure, or on account of such person having voted or refrained from voting in any such election.



§ 2-19-116 - Misrepresentations on campaign literature or sample ballots -- Penalty.

(a) No person shall print or cause to be printed or assist in the distribution or transportation of any facsimile of an official ballot, any unofficial sample ballot, writing, pamphlet, paper, photograph or other printed material which contains the endorsement of a particular candidate, group of candidates or proposition by an organization, group, candidate or other individual, whether existent or not, with the intent that the person receiving such printed material mistakenly believe that the endorsement of such candidate, candidates or proposition was made by an organization, group, candidate or entity other than the one or ones appearing on the printed material.

(b) A violation of this section is a Class C misdemeanor.



§ 2-19-117 - Procuring illegal vote.

It is a Class E felony for any person to procure, aid, assist, counsel or advise another to vote in any convention, primary or final election, knowing such person is disqualified.



§ 2-19-118 - Tampering with, mutilating or defacing voting machine -- Penalty.

(a) A person who intentionally tampers with, mutilates or defaces a voting machine owned or used by a county or municipality commits an offense.

(b) This section shall not be construed to prohibit a person from performing a duty imposed by law with respect to a voting machine.

(c) A violation of this section is a Class E felony.



§ 2-19-119 - Violation of § 2-7-111 while boundary signs are posted.

A person commits a Class C misdemeanor if such person violates § 2-7-111 while boundary signs are posted.



§ 2-19-120 - Political communications, advertising and solicitations -- Contents -- Applicability -- Penalties.

(a) Whenever any person makes an expenditure for the purpose of financing a communication that expressly advocates the election or defeat of a clearly identified candidate, as defined by § 2-10-102, or that solicits any contribution, through any broadcasting station, newspaper, magazine, outdoor advertising facility, poster, yard sign, direct mailing or any other form of general public political advertising, a disclaimer meeting the requirements of subdivision (a)(1), (2), (3) or (4) shall appear and be presented in a clear and conspicuous manner to give the reader, observer or listener adequate notice of the identity of persons who paid for and, where required, who authorized the communication. Such person is not required to place the disclaimer on the front face or page of any such material, as long as a disclaimer appears within the communication, except on communications, such as billboards, that contain only a front face.

(1) Such communication, including any solicitation, if paid for and authorized by a candidate, an authorized committee of a candidate, or its agent shall clearly state that the communication has been paid for by the authorized political committee, in addition to the identity of the person who is the head of such committee, or the identity of the treasurer of such committee.

(2) Such communication, including any solicitation, if authorized by a candidate, an authorized committee of a candidate or an agent thereof, but paid for by any other person, shall clearly state that the communication is paid for by such other person and is authorized by such candidate, authorized committee or agent.

(3) Such communication, including any solicitation, if made on behalf of or in opposition to a candidate, but paid for by any other person and not authorized by a candidate, authorized committee of a candidate or its agent, shall clearly state that the communication has been paid for by such person and is not authorized by any candidate or candidate's committee.

(4) (A) For solicitations directed to the general public on behalf of a political committee which is not an authorized committee of a candidate, such solicitation shall clearly state the full name of the person who paid for the communication.

(B) For purposes of this section, whenever a separate segregated fund solicits contributions to the fund from those persons it may solicit, such communication shall not be considered a form of general public advertising. Such advertisements shall also include the name of the printer of such advertisement, and the identity of the person who paid for the advertisement.

(b) The requirements of this section do not apply to bumper stickers, pins, buttons, pens, novelties, and similar small items upon which the disclaimer cannot be conveniently printed.

(c) A violation of this section is a Class C misdemeanor.



§ 2-19-121 - Candidate bargaining for support.

It is unlawful for any candidate for nomination or election in any state, county, city or district office, to expend, pay, promise, or loan or become pecuniarily liable in any way for money or other thing of value, either directly or indirectly, or to agree to enter into any contract with any person to vote for or support any particular policy or measure, in consideration of the vote or support, moral or financial, of such person. A violation of this section shall be punished as provided in § 2-19-123.



§ 2-19-122 - Demanding candidate make promise.

It is unlawful for any person to demand that any candidate for nomination or office shall promise or agree in advance to support any particular individual, policy or measure, in consideration of the vote or support, financial or moral, of such person, in any election, primary or nominating convention. A violation of this section shall be punished as provided in § 2-19-123.



§ 2-19-123 - Penalty for violation of § 2-19-121 or § 2-19-122.

A violation of any of the provisions of § 2-19-121 or § 2-19-122 is a Class C misdemeanor.



§ 2-19-124 - Exceptions to § 2-19-121 or § 2-19-122.

Nothing in § 2-19-121 or § 2-19-122 shall render illegal any expenditures made by any candidate, or by others, for or on the candidate's behalf, to employ clerks or stenographers in the candidate's campaign, for the printing and advertising therein, or the seeking of suitable halls for public speaking or meetings, or suitable headquarters, stationery and stamps, or the actual traveling expenses of such candidate or the candidate's supporters.



§ 2-19-125 - Bribing election officials.

It is unlawful for any person, directly or indirectly, personally or through any other person, to give or offer to give a bribe to any election official or to any administrator of elections or to any member of a board or commission holding office under this title as a consideration for any act done or omitted to be done contrary to such official's official duty under this title.



§ 2-19-126 - Bribing voters.

It is unlawful for any person, directly or indirectly, personally or through any other person to:

(1) Pay, loan, contribute, or offer or promise to pay, loan or contribute any money, property, or other valuable thing, to or for any voter, or to or for any other person, to induce such voter or any voter to vote or refrain from voting in any political convention, primary or final election of any kind or character, or to induce such voter or voters to vote or refrain from voting at any such convention, primary or final election for or against any particular person or measure, or on account of any voter having voted for or against any particular person or measure, or having gone to or remained away from the polls at any such convention, primary or final election;

(2) Give, offer, or promise any place, office or employment, or promise or procure any place, office or employment, to or for any voter, or to or for any other person, in order to induce such voter to vote or refrain from voting at any convention, primary or final election, or to induce any voter at such convention or primary or final election to vote or refrain from voting for any particular person or measure;

(3) Advance or pay or cause to be paid any money or other valuable thing to or for the use of any voter, or to or for the use of any other person, with the intent that the same or any part thereof shall be used in bribery at any primary or final election, or otherwise unlawfully used at, concerning, or in connection with any such primary or final election; or knowingly pay or cause to be paid any money or other valuable thing in discharge or repayment of money or other valuable thing wholly or in part expended in bribery or other unlawful use at or in connection with any such primary or final election; or

(4) Advance, pay or cause to be paid, as expenses or otherwise, to or for the use of any person, any money or other valuable thing in order to induce such person or any person to work for, solicit or seek to influence votes for or against any particular person or measure, at or in connection with any convention, primary or final election; or induce such person or persons to procure, solicit or influence any voter to attend, leave, or remain away from any such convention, primary or final election; or pay or cause to be paid any money or other valuable thing to or for the use or benefit of any person in discharge or payment of or for time, labor, expenses, or services alleged to have been spent, performed, incurred, or rendered for or against any person, at or in connection with any such convention, primary or final election; provided, that this shall not include payment of expenses for soliciting attendance of any person upon party conventions, primaries, or final elections; and provided further, that nothing herein shall be construed to prohibit expenditures otherwise allowed by law.



§ 2-19-127 - Voter accepting bribe.

It is unlawful for any person, directly or indirectly, personally or through any other person, to:

(1) Receive, agree to receive, or contract for, before or during any primary or final election or convention provided by law, any money, gift, loan, or other valuable consideration, or any office, place or employment for such person or for any other person, for voting or agreeing to vote, or for going to or remaining or agreeing to remain away from the polls, or refraining or agreeing to refrain from voting for any particular person or measure, at or in connection with any such convention, primary or election; or

(2) Receive any money or other valuable thing during or after any convention, primary or final election provided by law, on account of such person or any other person, for voting or refraining from voting for any person or measure, or for going to the polls or remaining away from the polls at any such convention, primary or final election, or on account of having induced any person to vote or refrain from voting for any particular person or measure at any such convention, primary or final election.



§ 2-19-128 - Penalty for violation of §§ 2-19-125 -- 2-19-127.

Any person convicted of any of the offenses mentioned in §§ 2-19-125 -- 2-19-127 commits a Class C felony.



§ 2-19-129 - Betting on election -- Penalty.

A person commits a Class C misdemeanor if such person makes any bet or wager of money or other valuable thing upon any election.



§ 2-19-130 - Candidate betting with voter.

It is a Class C misdemeanor for any candidate for public office, before or during any primary or final election provided by law, to make any bet or wager with a voter, or to take a share or interest in, or in any manner become a party to any such bet or wager, or provide or agree to provide any money to be used by another in making such bet or wager, upon any event or contingency whatever, arising out of such election.



§ 2-19-131 - Betting with voter to procure a challenge or to prevent him from voting.

It is a Class C misdemeanor for any person, directly or indirectly, to make a bet or wager with a voter, depending upon the result of any primary or final election provided by law, with the intent thereby to procure the challenge of such voter, or to prevent the voter from voting at such election.



§ 2-19-134 - Coercing or directing employees to vote for measure, party, or person -- Penalty.

(a) It is unlawful for any person to coerce or direct any employee to vote for any measure, party or person who may be a candidate for any office, or for any person who may be a candidate for nomination for any office, to threaten the discharge of such employee if the employee votes or does not vote for any such candidate for nomination or for office, or for any particular policy or measure.

(b) It is unlawful to discharge any employee on account of such employee's exercise or failure to exercise the suffrage, or to give out or circulate any statement or report calculated to intimidate or coerce any employee to vote or not to vote for any candidate or measure.

(c) A violation of this section is a Class C misdemeanor.



§ 2-19-135 - Threatening work stoppage as a result of election.

It is a Class C misdemeanor for any employer, within ninety (90) days of any election or primary provided for by law, to put up or otherwise exhibit in such employer's factory, workshop, mine, mill, boardinghouse, office, or other establishment or place where employees may be working or may be present in the course of their employment, any handbill, notice, or placard containing any threat, notice or information that in case any particular ticket or candidate shall or shall not be elected, work in that establishment shall cease in whole or in part, or the wages or number of workers be reduced, or other threats, express or implied, intended or calculated to influence the political opinions or actions of the employees.



§ 2-19-136 - Grand jury witness immunity.

When any person, without such person's contrivance or procurement, is sent as a witness before the grand jury and is examined before them touching offenses under this chapter, no person against whom such person's evidence is given can afterwards be used as a witness against the person when on trial for an offense under this chapter committed previous to the person's being examined as a witness as aforementioned.



§ 2-19-137 - Violators as witnesses -- Exemption from prosecution.

A person offending against any of the provisions of this chapter shall be a competent witness against any other person violating any provisions of this chapter, and may be compelled to attend and testify upon any trial, hearing, proceeding, or investigation in the same manner as any other person, but the testimony so given shall not be used in any prosecution or proceeding, civil or criminal, against the person so testifying, except for perjury in giving such testimony, and a person so testifying shall not thereafter be liable to indictment, prosecution, or punishment for the offense with reference to which such testimony was given, and may plead or prove the giving of the testimony accordingly in bar of such an indictment or prosecution.



§ 2-19-138 - Defects or irregularities in conventions or elections no defense.

No defect or irregularity in calling any political convention, or any primary or final election, nor any irregularity in the proceedings or organization or conduct thereof, shall be available as a defense under this chapter.



§ 2-19-139 - Permitted expenses.

(a) Nothing in this chapter shall be construed to prevent a candidate in any political convention or in any primary or final election, or any person, from employing and maintaining a proper clerical or office force so employed and maintained in good faith, nor to prevent any political parties, candidates, nominees, and organizations from disseminating literature and defraying the expense of public speakers, nor from announcing any candidacy in any newspaper.

(b) Nothing in this chapter shall be construed to prohibit the hiring of conveyances for voters who may be sick or otherwise unable to go to the polls; provided, that such expenses shall in no case exceed those allowed by law.



§ 2-19-140 - Penalty against corporation and officers.

(a) Any corporation offending against this chapter may be found guilty, and it and its officers through whom such offense was committed shall be fined and the officers imprisoned as other persons under this chapter.

(b) Any corporation violating § 2-19-126 or § 2-19-134 shall in addition forfeit its charter and right to do business in this state.



§ 2-19-141 - Disposition of fines.

All fines collected under this chapter shall be turned into the school fund.



§ 2-19-142 - Knowingly publishing false campaign literature.

It is a Class C misdemeanor for any person to publish or distribute or cause to be published or distributed any campaign literature in opposition to any candidate in any election if such person knows that any such statement, charge, allegation, or other matter contained therein with respect to such candidate is false.



§ 2-19-143 - Suffrage for persons convicted of infamous crimes.

The following provisions shall govern the exercise of the right of suffrage for those persons convicted of an infamous crime:

(1) No person who has been convicted of an infamous crime, as defined by § 40-20-112, in this state shall be permitted to register to vote or vote at any election unless such person has been pardoned by the governor, or the person's full rights of citizenship have otherwise been restored as prescribed by law. However, the governor may attach to any such pardon a special condition that such person shall not have the right of suffrage until a date certain in the future, or until the expiration of the pardoned sentence, whichever period of time is less.

(2) No person who has been convicted in federal court of a crime or offense which would constitute an infamous crime under the laws of this state, regardless of the sentence imposed, shall be allowed to register to vote or vote at any election unless such person has been pardoned or restored to the full rights of citizenship by the president of the United States, or the person's full rights of citizenship have otherwise been restored in accordance with federal law, or the law of this state.

(3) No person who has been convicted in another state of a crime or offense which would constitute an infamous crime under the laws of this state, regardless of the sentence imposed, shall be allowed to register to vote or vote at any election in this state unless such person has been pardoned or restored to the rights of citizenship by the governor or other appropriate authority of such other state, or the person's full rights of citizenship have otherwise been restored in accordance with the laws of such other state, or the law of this state.

(4) The provisions of this section, relative to the forfeiture and restoration of the right of suffrage for those persons convicted of infamous crimes, shall also apply to those persons convicted of crimes prior to May 18, 1981, which are infamous crimes after May 18, 1981.



§ 2-19-144 - Campaign advertising.

It is unlawful for any person to place or attach any type of show-card, poster, or advertising material or device, including election campaign literature, on any kind of poles, towers, or fixtures of any public utility company, whether privately or publicly owned or as defined in § 65-4-101, unless legally authorized to do so.






Part 2 - Offenses by Public Officers and Employees ("Little Hatch Act")

§ 2-19-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Election" includes all elections, local, municipal, primary, general, state, federal and special and any election in the state or any county, municipality or other political subdivision thereof, but does not include referenda or issues submitted to a vote of the people, political convention or caucus;

(2) "Public funds" and "public lands, offices, buildings, vehicles and facilities" include those owned and supported principally by public money appropriated from the state treasury. "Public lands, offices, buildings, vehicles, and facilities" include those owned and used by a local education agency (LEA);

(3) "Public officers and employees" means all employees of the executive branch of the state government, or any department, division, or agency thereof, and all appointed officers and employees of any educational institution, establishment, corporation or agency supported principally by state funds, including teachers. Popularly elected officials, officials elected by the general assembly, qualified candidates for public office, members of the governor's cabinet, and members of the governor's staff are expressly excluded from the provisions of this part, except for the provisions of § 2-19-202; and

(4) "Teacher" means any person employed in a public school system as a teacher, helping teacher, teacher's aide, librarian, principal, supervisor, director of schools, or member of the administrative staff.



§ 2-19-202 - Interference with election or nomination.

(a) It is unlawful for any public officer or employee to use such person's official position, authority or influence to interfere with an election or nomination for office or directly or indirectly attempt to intimidate, coerce or command any other officer or employee to vote for or against any measure, party or person, or knowingly receive or pay assessments of any kind or character for political purposes or for election expenses from any other officer or employee.

(b) It is the intent of this section to prohibit any political intimidation or coercion of any public officer or employee.



§ 2-19-203 - Soliciting contributions for political purposes.

(a) It is unlawful for any public officer or employee knowingly to solicit directly or indirectly any contribution of money, thing of value, facilities or services of any person who has received contracts, compensation, employment, loans, grants or benefits, or any person whose organization, agency or firm has received such benefits financed by public funds, state, federal or local, for political purposes or campaign expense.

(b) (1) As used in this subsection (b), unless the context otherwise requires, "contribution" means any advance, conveyance, deposit, distribution, transfer of funds, loan, loan guaranty, payment, gift, or subscription, of money or thing of value, including, but not limited to, use of a facility or provision of personal services, for use on behalf of any candidate for political office, or for any political purpose or campaign expense.

(2) It is unlawful knowingly to solicit, accept, or collect, directly or indirectly, any contribution from a public officer or employee if the solicitor or the solicitor's principal is, directly or indirectly, in a supervisory capacity over such officer or employee or is otherwise able to control the retention, promotion, demotion, or terms or conditions of employment of such officer or employee.

(3) The provisions of this subsection (b) shall not be construed to prevent voluntary contributions from political action committees and associations of public officers and/or employees.



§ 2-19-204 - Promises of benefits for political activity.

It is unlawful for any public officer or employee, directly or indirectly, to promise employment, position, work, compensation, contracts, loans, grants, appropriations or other benefits provided principally from public funds as a consideration, favor or reward for any political activity, support or opposition to any candidate, party or measure in any election.



§ 2-19-205 - Deprivation, attempts to deprive, or threats to deprive persons of benefits.

It is unlawful for any public officer or employee, directly or indirectly, to deprive, attempt to deprive, or threaten to deprive any person of employment, position, work, compensation, contracts, loans, grants, appropriations or benefits provided principally from public funds for any political activity, support or opposition to any candidate, party or measure in any election.



§ 2-19-206 - Use of state-owned property for campaign advertising or activities.

(a) It is unlawful for any elected or appointed official of the state, or any employee of the state or any department, division or agency thereof, to display campaign literature, banners, placards, streamers, stickers, signs or other items of campaign or political advertising on behalf of any party, committee or agency or candidate for political office, on the premises of any building or land owned by the state, or to use any of the facilities of the state, including equipment and vehicles, for such purposes.

(b) It is unlawful to use public buildings or facilities for meetings or preparation of campaign activity in support of any particular candidate, party or measure unless reasonably equal opportunity is provided for presentation of all sides or views, or reasonably equal access to the buildings or facilities is provided all sides.

(c) This section shall not be construed to prohibit an employee from displaying a decal or bumper stickers on the employee's personal vehicle while parked on state property.

(d) (1) Subsections (a), (b), and (c) shall not apply to teachers.

(2) It is unlawful for any teacher to display campaign literature, banners, placards, streamers, stickers, signs, or other items of campaign or political advertising on behalf of any party, committee or agency, or candidate for partisan or nonpartisan public office elected by the people, on the premises of any building or land owned by a local education agency (LEA), or to use any of the facilities of the LEA, including equipment and vehicles, for such purposes. This subdivision (d)(2) does not apply to the display of campaign banners, placards, streamers, stickers, signs, or other items of campaign or political advertising on LEA-owned property or the use of LEA equipment, when the display or use is a part of and solely for the purpose of the LEA's program of student education relative to the electoral process. Except for the use of LEA-owned equipment and vehicles, this subdivision (d)(2) does not apply to a teacher during hours in which the teacher is not performing school duties.

(3) This subsection (d) shall not be construed to prohibit any teacher from displaying a decal or bumper sticker on the teacher's personal vehicle while the vehicle is parked on LEA property.



§ 2-19-207 - Political activity interfering with state business.

(a) It is unlawful for any person employed by the state to engage actively in a political campaign on behalf of any party, committee, organization, agency or political candidate, or to attend political meetings or rallies or to otherwise use such person's official position or employment to interfere with or affect the result of any regular or special primary election conducted within the state, or to perform political duties or functions of any kind not directly a part of such person's employment, during those hours of the day when such person is required by law or administrative regulation to be conducting the business of the state.

(b) (1) Nothing in this section shall be construed to deprive any official or employee of the state from voting for the party or candidate of such person's choice or to deprive such person of the right to express such person's personal opinion concerning any political subject, party or candidate.

(2) Elected officials, state employees on leave or during those hours not required by law or administrative regulation to be conducting the business of the state, and persons duly qualified as candidates for public office are expressly excluded from this section.

(3) No rule or regulation which has been promulgated or shall be promulgated by any department, division, agency, or bureau of state government shall be more restrictive of the political activity of state employees on leave or during those hours not required by law or administrative regulation to be conducting the business of the state than those restrictions already set forth in this section.

(c) (1) Subsections (a) and (b) shall not apply to teachers.

(2) It is unlawful for any teacher employed by an LEA during those hours of the day when the LEA requires the teacher to be performing school duties to:

(A) Engage actively in a political campaign on behalf of any party, committee, organization, or agency;

(B) Engage in a campaign for a candidate for partisan or nonpartisan public office elected by the people;

(C) Attend political meetings or rallies;

(D) Use the teacher's employment to interfere with or affect the result of any regular or special primary election conducted within the state; or

(E) Perform political campaign duties or functions.

(3) Nothing in this subsection (c) shall be construed to deprive a teacher from voting for the party or candidate of the teacher's choice or to deprive the teacher of the right to express the teacher's personal opinion concerning any political subject, party, or candidate.

(4) A teacher on leave or during those hours in which the teacher is not required to be performing school duties is not subject to the restrictions in subdivision (c)(2). No policy or rule of an LEA shall be more restrictive of the political activity of a teacher on leave or during those hours in which the teacher is not required to be performing school duties than those restrictions set forth in this subsection (c).



§ 2-19-208 - Penalty for violations by public officers and employees.

A violation of this part is a Class C misdemeanor.









Chapter 20 - Tennessee Voter Confidence Act

§ 2-20-101 - Utilization of precinct-based optical scanners.

(a) A county election commission may utilize precinct-based optical scanners.

(b) As used in this chapter, unless the context otherwise requires:

(1) "Precinct-based optical scanner" means an optical ballot scanner that is located in the precinct and into which optical scan voter-verified paper ballots, marked either by hand by the voter or with the assistance of a device, are inserted to count the voter verified paper ballot;

(2) "Top race" means the presidential race, if the presidential race is on the ballot, or the governor's race, if the governor's race is on the ballot; and

(3) "Voter-verified paper ballot" means a permanent, individual paper ballot that is marked either manually by the voter or with the assistance of a device and verified by the voter as correctly reflecting the voter's intent, before the voter's vote is counted by the precinct-based optical scanner.

(c) It is the intent of the general assembly that any county election commission utilizing a precinct-based optical scanner pursuant to this chapter shall comply in all respects with this chapter and federal law.



§ 2-20-102 - Voter with disabilities -- Privacy of ballot.

All voting systems shall meet the minimum federal law requirements with regard to enabling voters with disabilities to complete the voting process in a manner that maintains the privacy of the voter's ballot.



§ 2-20-103 - Automatic mandatory audits of voter-verified paper ballots -- Random selection of precincts -- Security of ballots -- Certification of results.

(a) (1) Following each November general election any county election commission utilizing a precinct-based optical scanner shall, in accordance with this section, conduct automatic mandatory audits of the voter-verified paper ballots cast for the president of the United States in a presidential election and the governor in a gubernatorial election, hereafter referred to as the "top race." The county election commission shall prepare to conduct the audit in the following manner:

(A) Prior to each election, the county election commission shall first assure that each optical scan tabulator used to count absentee by-mail ballots, early voting ballots and election day ballots have been cleaned of debris by the manufacturer. The manufacturer shall provide the election commission with a certificate that attests to the cleaning of the tabulator prior to the election. The certificate of any optical scan tabulator used during the automatic audit shall be made available to the public prior to the use of the optical scan tabulator in the audit process;

(B) The county election commission shall randomly select at least one (1) precinct-based optical scan tabulator used to count ballots cast during early voting;

(C) (i) For counties having a population of less than three hundred thousand (300,000), according to the 2000 federal census or any subsequent federal census, the county election commission shall randomly select at least one (1) voting precinct in the county;

(ii) For counties having a population of three hundred thousand (300,000) or greater, according to the 2000 federal census or any subsequent federal census, the county election commission shall randomly select at least five (5) voting precincts in the county; and

(D) Before an optical scan tabulator may be used for the audit process, a printed tape of the election results must be generated and the electronic election results from the tabulator must be backed up onto a separate laptop. The optical scan tabulator must be cleared and reset. A zero tape from the optical scan tabulator must be printed before the tabulator may be used in the audit process.

(2) Immediately after the polls close and at a place open to the public, the county election commission shall randomly select the voting precinct or precincts, as appropriate, and shall select at least one (1) precinct-based optical scan tabulator used to count ballots during early voting to be used for the automatic mandatory audit and shall announce to the public the results of the random drawing. The random selection utilized by the county election commission shall ensure that all voting precincts in the county and all precinct-based optical scan tabulators used to count ballots cast during early voting have an equal chance of being selected.

(b) (1) After the unofficial election results, excluding provisional ballots, have been determined and made public, a county election commissioner from the majority party and a county election commissioner from the minority party shall have all absentee by-mail ballots, all ballots cast during the early voting period and all ballots cast on election day locked and sealed pursuant to § 2-6-311 until the county election commission convenes to conduct the audit. The county election commission shall also lock and secure each precinct-based optical scan tabulator used in the election process until the county election commission convenes to conduct the audit.

(2) Before one o'clock p.m. (1:00 pm) local time on the day following election day the automatic audit shall be conducted in the following manner:

(A) At a time and place open to the public, the county election commission shall identify those ballot boxes containing the absentee by-mail ballots cast in the randomly selected voting precinct or precincts and identify those ballot boxes containing the election day ballots cast in the randomly selected voting precinct or precincts. The election commission must include in the audit only those absentee by-mail ballots which were counted by an optical scan tabulator rather than by hand. A county election commissioner from the majority party and a county election commissioner from the minority party, personally holding the keys to such ballot box or boxes, shall unlock the ballot box or boxes;

(B) The election commission shall identify and remove from the respective ballot box or boxes each ballot cast in the absentee by-mail voting process in the selected precincts which were counted by an optical scan tabulator and each ballot cast on election day in the selected precinct or precincts;

(C) (i) In auditing the precinct-based optical scan tabulator which had been used to originally count the early voting voter-verified paper ballots, the county election commission shall remove the early voting ballots contained in the ballot box of the optical scan tabulator and shall verify the accuracy of the unofficial election results by inserting such early voting ballots into the randomly selected optical scan tabulator. The county election commission shall compare the results of the top race obtained during the automatic audit of such optical scan tabulator with the unofficial election results of the top race. The election commission shall publicly announce the results;

(ii) In auditing the absentee by-mail ballots which were counted by an optical scan tabulator, the county election commission shall take the absentee by-mail ballots from the randomly selected voting precinct or precincts and shall verify the accuracy of the unofficial election results by inserting the subject absentee by-mail in a different precinct-based optical scan tabulator than that used to originally count the absentee ballots;

(iii) In auditing the election day ballots, the county election commission shall take the election day ballots from the randomly selected voting precinct or precincts and shall verify the accuracy of the unofficial election results by inserting the subject election day ballots in a different precinct-based optical scan tabulator than that used to originally count the election day ballots;

(iv) To judge the accuracy of the unofficial election results, the county election commission shall compare the results of the top race obtained during the automatic audit with the unofficial election results of the top race obtained on election night. The election commission shall publicly announce the results;

(D) (i) If as a result of the automatic audit the county election commission finds that there is a variance of less than one percent (1%) between the unofficial election results of the top race and the automatic audit, no hand count audit shall be required and the county election commission shall certify the election results as originally determined;

(ii) If as a result of the automatic audit, the county election commission finds that there is a variance of more than one percent (1%) between the unofficial election results of the top race and the automatic audit, the county election commission shall randomly select at least three percent (3%) of the voting precincts in the county. The county election commission may include the voting precincts previously audited. The county election commission must identify the ballot box or boxes from the subject voting precincts, obtain the ballots out of those ballot boxes and then insert such ballots into a different optical scan tabulator than that used to originally count the ballots. In addition, the county election commission may conduct a manual hand count of the same ballots subjected to the automatic audit described in this subdivision (b)(2)(D)(ii). The automatic audit or the manual hand count audit, if one is conducted, shall be of the top race on the ballot in such voting precincts used in the expanded audit. The county election commission shall publicly announce the results of the automatic audit and the manual hand count if a manual hand count is conducted;

(iii) The results of any difference between precinct-based optical scan tabulations or the hand count audit shall be available for use in any election contest filed pursuant to chapter 17 of this title.



§ 2-20-104 - Electronic voting systems -- Rules and regulations -- Testing of equipment.

(a) (1) All new precinct-based optical scanners purchased or leased pursuant to this chapter:

(A) Shall be certified pursuant to § 2-9-110 and shall have been certified by the election assistance commission as having met the applicable voluntary voting systems guidelines. In addition, the precinct-based optical scanners shall be tested to ensure the scanners operate in accordance with the guidelines; and

(B) Shall, with all relevant documentation, be made available by their vendors, at the request of the state election commission or the secretary of state for review by an independent expert, selected by the state election commission or the secretary of state, to ensure the functionality and security of its systems.

(2) The state coordinator of elections shall enact necessary rules and regulations to require that all required tests are properly conducted on the precinct-based optical scanners as well as requiring a sufficient review be conducted of the precinct-based optical scanners and the relevant documentation to ensure compliance with this subsection (a).

(b) Prior to each election, all precinct-based optical scanners purchased, leased or used by any county election commission pursuant to this chapter shall be subject to acceptance testing by the commission in accordance with rules and regulations promulgated by the state coordinator of elections.

(c) With respect to precinct-based optical scanners purchased or leased pursuant to this chapter, vendors shall provide access to all information required by law, rule or regulation, which shall be placed in escrow with an agent designated by the secretary of state.

(d) No precinct-based optical scanners used in an election in this state shall have any capability, enabled or disabled, for wireless communication of any sort.



§ 2-20-105 - Duties and powers of coordinator of elections.

(a) At the request of a county election commission, the state coordinator of elections shall provide to the commission necessary assistance and guidance in the selection of a precinct-based optical scanner pursuant to the requirements of this chapter. To the extent federal funding through the Help America Vote Act (HAVA), compiled generally in 42 U.S.C. §§ 15301 et seq., remains available for the cost of purchasing or leasing any new precinct-based optical scanners, the coordinator shall provide financial assistance for purchasing or leasing such machines.

(b) (1) The coordinator of elections shall provide a list of authorized printers for any county election commission to utilize for the printing of ballots required pursuant to this chapter.

(2) The coordinator of elections is authorized to explore the feasibility of utilizing ballot-on-demand technology.



§ 2-20-106 - Voting system preference.

Every effort shall be made to purchase United States manufactured precinct-based optical scanner voting systems.









Title 3 - Legislature

Chapter 1 - General Assembly

Part 1 - General Provisions

§ 3-1-101 - Composition.

The general assembly shall consist of a senate composed of thirty-three (33) members and a house of representatives composed of ninety-nine (99) members, to be apportioned among the qualified voters of the several counties and districts as provided in §§ 3-1-102 and 3-1-103.



§ 3-1-102 - Composition of state senatorial districts.

(a) Senators elected to the One Hundred Seventh General Assembly shall, until the next general election for senators, represent their respective districts as constituted prior to February 9, 2012. Nothing in this section shall be construed as depriving any member of the senate of the One Hundred Seventh General Assembly of such member's office, or as affecting or modifying the constitutional requirement of staggered senatorial terms, or as affecting or modifying any other provisions of article II, § 3 of the Constitution of Tennessee. At the November 2012 general election, and thereafter until changed by law, senators shall be elected to represent the districts as constituted and provided by this section. On the date of such November 2012 general election and thereafter until changed by law, senators shall represent the districts as constituted and provided by this section. If an election is required prior to the general election in November 2012, to fill a vacancy in accordance with article II, § 15(a) of the Constitution of Tennessee, then the election to fill the vacancy shall be held in the district as constituted and provided prior to February 9, 2012.

(b) (1) All census descriptions, counties, voting districts (VTDs), whether designated as precincts, wards, council districts, or otherwise, tracts, blocks, census delineations, census district lines and other census designations are those established for or by the United States department of commerce, bureau of the census, for taking the 2010 federal decennial census in Tennessee as contained in the automated geographic database, known as the TIGER (topologically integrated geographic encoding and referencing) system.

(2) As provided in subsection (d), each district is described county by county in alphabetical order and, if a county is split, by the portion of such split county. Split counties are described by VTDs and, if further divided, by census blocks.

(c) Any reapportionment of county legislative bodies shall not affect these legislative districts.

(d) Until the next enumeration of qualified voters and apportionment of senators, the state senatorial districts shall be composed as follows:

(1) District 01:

Cocke County

Greene County

Hamblen County

Sevier County

VTD: 1-1 Caton's Chapel

VTD: 11-2 Pittman Center City Hall

VTD: 1-2 Jones Cove

VTD: 3-1 New Center

Blocks (080602): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1106 2027 3006 3008 3012 4059 4060 4073 4074 4075 4076 4077 4078 4079 4080 4081 4082 4083 4084 4085 4086 4087 4088 4089 4090 4091 4092 4093 4094 4095 4096 4097 4099 4101

VTD: 7-1 Voting Machine Warehouse

Blocks (080602): 4002 4003 4006 4033 4038 4040 4041 4042 4043 4045 4046 4047 4048 4049 4050 4051 4053 4054 4055 4056 4057 4058 4069 4070 4071 4100

VTD: 7-2 Catlettsburg

Blocks (080102): 3073 3074 3092 3093

Blocks (080602): 4000 4001 4004 4005 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4025 4027 4028 4030 4031 4032 4034 4035 4036 4037 4039 4044 4052 4061 4064 4065 4066 4098

VTD: 8-1 Kodak

VTD: 8-2 Underwood;

(2) District 02:

Blount County

Sevier County

VTD: 10-1 Boyd's Creek Elementary School

VTD: 10-2 DuPont Community Center

VTD: 10-3 Adult H.S. (Whites)

VTD: 11-1 Gatlinburg Amer. Legion

VTD: 2-1 Waldens Creek

VTD: 2-2 Wearwood School

VTD: 3-1 New Center

Blocks (080602): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2028 2029 2030 2031 2032 2034 2035 2039 2040 2041 2043 2044 3007 3009 3010 3011 3013 3014 3015 3016 3017 3050

Blocks (080700): 1055 1056 1057

VTD: 3-2 Vocational Ctr. Harrisbg.

VTD: 4-1 Pigeon Forge City Hall

VTD: 5-1 Sevierville Middle School

VTD: 5-2 Senior Citizens Bldg.

VTD: 6-1 Seymour Intmdte. School

VTD: 7-1 Voting Machine Warehouse

Blocks (080400): 1071 1072 1073 1074 1076 1077 1078 1079 1080 1081 1082 1135 1142

Blocks (080500): 3009 3010 3011 3013 3014 3015 3016 3017 3018 3019 3020 3021 3029 3031 3035 3036 3039 3043 3044 3045 3046 3082 3083

Blocks (080601): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1012 1013 1014 1015 1016 1017 1018 1019 1030 1031 1032 1035 1036 1038 1039 1040 1041 1046 1047 1048 1056 1057 2099 2100 2101 2102 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2130 2131 2132 2133 2134 2135 2138 2139 2140 2141 2142 2143 2144 2145 2148 2149 2150 2152 2153 2154 2155 2156

Blocks (080602): 3037 3047 3048

VTD: 7-2 Catlettsburg

Blocks (080102): 1052 1059 1060 1061 1062 1063 1064 1066 1067 1068 1069 1070 1071 1072 1074 1075 1076 1077 1078 1079 1080 1081 3046 3051 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091

Blocks (080400): 1000 1001 1002 1008 1019 1020 1021 1022 1023 1024 1025 1026 1028 1029 1030 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1075 1083 1138 1139 1140 1141

Blocks (080500): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3012

Blocks (080601): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2103 2104 2127 2128 2129 2136 2137 2146 2147 2151 2157 2158

Blocks (080602): 4024 4026 4029 4062 4063 4067 4068 4072

VTD: 9-1 Seymour Primary School;

(3) District 03:

Carter County

VTD: Central

VTD: Court House

VTD: Eastside

VTD: Elk Mills

VTD: Gap Creek

VTD: Hampton

VTD: Happy Valley

VTD: Harold McCormick

VTD: High School

VTD: Little Milligan

VTD: Range

Blocks (071100): 1069 1071 1072 1079 1088

Blocks (071200): 2060 2061 2062 2063

VTD: Roan Mountain

VTD: Siam

VTD: Tiger Valley

VTD: Valley Forge

VTD: Watauga

Blocks (071100): 1070

VTD: Westside

Unicoi County

Washington County;

(4) District 04:

Carter County

VTD: Hunter

VTD: Keenburg

VTD: Midway

VTD: Range

Blocks (071100): 1012 1016 1019 1024 1073 1074

Blocks (071200): 2041 2042 2043 2048 2049 2050 2064 2065 2075 2076

VTD: Unaka

VTD: Watauga

Blocks (071000): 1000 1001 1005

Blocks (071100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1014 1015 1017 1018 1020 1021 1022 1023 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1080 1081 1082 1083 1085 1086 1087

Blocks (071200): 1007 1016

Johnson County

Sullivan County;

(5) District 05:

Anderson County

Knox County

VTD: 18 Lincoln Park

VTD: 19 S.O.A.R. Youth Ministries

VTD: 20 Beaumont

VTD: 37 Inskip Elementary

VTD: 38 Inskip Elementary

VTD: 39 Inskip Recreation Center

VTD: 56 Heiskell

VTD: 57 Hills

VTD: 58 Pedigo

Blocks (006205): 2000 2001 2002

Blocks (006301): 1039 1040 1041 1042 1057 1058 1060 1062 1063 1064

VTD: 62 Hardin Valley

VTD: 62W Hardin Valley West

VTD: 63N Karns North

VTD: 64 Solway

VTD: 72E Boys and Girls Club

VTD: 72M Boys and Girls Club

VTD: 72W Boys and Girls Club

VTD: 73 Powell

Loudon County;

(6) District 06:

Knox County

VTD: 12 Eastport

VTD: 13 Fair Garden

VTD: 14E Austin-East

VTD: 14M Walter P. Taylor Center

VTD: 15 John T. O'Connor Center

VTD: 24N Pellissippi State Tech

VTD: 24Q Sequoyah Hills

VTD: 25 South Knox Community Center

VTD: 26 Dogwood

VTD: 27 South Knox Optimist Club

VTD: 28 South-Doyle Middle

VTD: 29 Anderson

VTD: 30 Sarah Moore Greene

VTD: 31 Chilhowee

VTD: 32 Spring Hill

VTD: 48 Pond Gap

VTD: 49 Bearden Elementary

VTD: 50S West High

VTD: 51 Deane Hill Recreation Center

VTD: 60 Fort Sumpter

VTD: 61 Halls

VTD: 65 Concord

VTD: 69N A.L. Lotts

VTD: 69S Bluegrass

VTD: 71 Rocky Hill

VTD: 74 Shannondale

VTD: 75 Huffs

VTD: 76 Sunnyview

VTD: 77 Ramsey

VTD: 78 Riverdale

VTD: 79 Dora Kennedy

VTD: 80 Corryton

VTD: 81 Gibbs

VTD: 82 Ellistown

VTD: 84 Ritta

VTD: 85 Skaggston

VTD: 86 Carter

VTD: 87 Thorngrove

VTD: 88 Kings

VTD: 89 Mt.Olive

VTD: 90 Bonny Kate

VTD: 91 Vestal

VTD: 92 Gap Creek

VTD: 93 Hopewell;

(7) District 07:

Knox County

VTD: 06 Green School

VTD: 09 Moses Center

VTD: 10N Fort Sanders

VTD: 10S Stokley Athletics Center

VTD: 11 Central United Methodist Church

VTD: 16N North Knox Recreation Center

VTD: 16S Belle Morris

VTD: 17 Christenberry

VTD: 23N Bible Church of God

VTD: 23S Westview

VTD: 33 Richard Yoakley

VTD: 34 Fountain City Library

VTD: 35 Shannondale

VTD: 36 Gresham

VTD: 40 Norwood Elementary

VTD: 41 Norwood Library

VTD: 42 Pleasant Ridge

VTD: 43 West Haven

VTD: 44 Ridgedale

VTD: 45 Bearden Middle

VTD: 46 West Hills

VTD: 47 Bearden High

VTD: 50N West High

VTD: 55 Lonas

VTD: 58 Pedigo

Blocks (006205): 1006 1007 1008 1009 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014

Blocks (006206): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1013 1020 1022 1023 1024 2000 2001 2002 2003 2004 2005 2006

Blocks (006301): 1059 1065 1066 1067

VTD: 59 Brickey

VTD: 63 Karns

VTD: 65N Concord North

VTD: 66N Farragut I

VTD: 66S Farragut II

VTD: 67 North Cedar Bluff

VTD: 68 South Cedar Bluff

VTD: 68E East Cedar Bluff

VTD: 70 Ball Camp;

(8) District 08:

Claiborne County

Grainger County

Hancock County

Hawkins County

Jefferson County

Union County;

(9) District 09:

Bradley County

VTD: 102-1 Prospect

VTD: 103-1 Hopewell

VTD: 201-1 E.L. Ross

VTD: 301-1 Lee University

VTD: 302-1 Senior Center

VTD: 501-1 T.C. Bower

VTD: 502-1 Community Serv

VTD: 701 Stuart

VTD: 702 Cleveland High

McMinn County

Meigs County

Monroe County

Polk County;

(10) District 10:

Bradley County

VTD: 101-1 McDonald

VTD: 202-1 Charleston

VTD: 401 Oak Grove

VTD: 402 Michigan Avenue

VTD: 601-1 Valley View

VTD: 602-1 Blue Spring

VTD: 603-1 Waterville

VTD: 604-1 Black Fox

Hamilton County

VTD: 002 Alton Park

VTD: 003 Amnicola

VTD: 004 Avondale

VTD: 006 Brainerd

VTD: 007 Brainerd Hills

VTD: 008 Bushtown

VTD: 009 Cedar Hill

VTD: 011 Clifton Hills 1

VTD: 012 Concord 1

VTD: 013 Courthouse

VTD: 014 Dalewood

VTD: 015 Downtown

VTD: 017 East Brainerd 1

VTD: 018 East Chattanooga 1

VTD: 019 East Lake

VTD: 020 East Side 1

VTD: 021 Eastdale 1

VTD: 023 Glenwood

VTD: 024 Highland Park

VTD: 026 Howard

VTD: 031 Missionary Ridge

VTD: 032 Moccasin Bend

VTD: 035 North Chattanooga 1

VTD: 040 Piney Woods

VTD: 041 Ridgedale

VTD: 042 Riverview

VTD: 043 St Elmo 1

VTD: 044 Stuart Heights 1

VTD: 045 Sunnyside

VTD: 048 Lookout Valley 1

VTD: 049 Woodmore

VTD: 050 Apison 1

VTD: 053 East Ridge 1

VTD: 054 East Ridge 2

VTD: 055 East Ridge 3

VTD: 056 East Ridge 4

VTD: 057 East Ridge 5

VTD: 061 Ridgeside

VTD: 064 Westview 1

VTD: 072 Lookout Mountain 1

VTD: 076 Red Bank 1

VTD: 091 Westview 2

VTD: 092 Lookout Valley 2

VTD: 094 Eastgate 1

VTD: 095 Eastgate 2

VTD: 096 Westview 3

VTD: 104 East Brainerd 2

VTD: 111 Lookout Valley 3*

VTD: 117 Mountain Creek 4

VTD: 118 Apison 2

VTD: 121 Lookout Mountain 2

VTD: 125 Red Bank 4

VTD: 131 Eastdale 2

VTD: 132 East Side 2

VTD: 133 Clifton Hills 2

VTD: 137 St. Elmo 2

VTD: 138 St. Elmo 3

VTD: 139 North Chattanooga 2

VTD: 141 Concord 3

VTD: 160 St Elmo 4

VTD: 161 Lookout Valley 4;

(11) District 11:

Hamilton County

VTD: 001 Airport 1

VTD: 005 Bonny Oaks

VTD: 016 DuPont

VTD: 025 Hixon 1

VTD: 027 Kingsport

VTD: 028 Lake Hills

VTD: 029 Lupton City

VTD: 033 Mountain Creek 1

VTD: 034 Murray Hills

VTD: 036 Northgate

VTD: 037 Northwoods 1

VTD: 038 Northwoods 2

VTD: 046 Tyner 1

VTD: 051 Birchwood

VTD: 052 Collegedale 1

VTD: 058 Harrison 1

VTD: 059 Meadowview

VTD: 060 Ooltewah 1

VTD: 062 Snowhill

VTD: 063 Summit

VTD: 065 Bakewell

VTD: 066 Dallas

VTD: 067 Fairmount

VTD: 068 Falling Water 1

VTD: 069 Flat Top Mountain

VTD: 070 Ganns

VTD: 071 Lakesite

VTD: 073 Middle Valley

VTD: 074 Mowbray

VTD: 075 Pleasant Grove 1

VTD: 077 Red Bank 2

VTD: 078 Red Bank 3

VTD: 080 Sale Creek

VTD: 081 Signal Mountain East

VTD: 082 Signal Mountain West

VTD: 083 Soddy Daisy 1

VTD: 084 Soddy Daisy 2

VTD: 085 Valdeau

VTD: 086 Walden

VTD: 088 Hixson 2

VTD: 089 Ooltewah 2

VTD: 090 Harrison 2

VTD: 093 Concord 2

VTD: 097 Tyner 2

VTD: 098 Harrison 3

VTD: 101 Hixson 3

VTD: 102 Northwoods 5

VTD: 103 Pleasant Grove 2

VTD: 106 Mountain Creek 2

VTD: 109 Falling Water 2

VTD: 112 Airport 2

VTD: 119 Northwoods 3

VTD: 122 Collegedale 2

VTD: 127 Red Bank 6

VTD: 130 Tyner 4

VTD: 140 Harrison 4

VTD: 143 Ooltewah 3*

VTD: 144 Soddy Daisy 3

VTD: 144 Stuart Heights 2

VTD: 148 Soddy Daisy 4

VTD: 154 Airport 4

VTD: 162 Northwoods 4*

VTD: 164 Hixson 4*

VTD: 165 Soddy Daisy 5*

VTD: 166 Summit 2;

(12) District 12:

Campbell County

Fentress County

Morgan County

Pickett County

Rhea County

Roane County

Scott County;

(13) District 13:

Rutherford County

VTD: 01-1 LaVergne City Hall

VTD: 01-2 Roy Waldron School

VTD: 02-2 Walter Hill School

Blocks (040501): 1000 1001 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 3026 3035 3036 3039 3040 3041 3042 3043 3044 3045 3046

Blocks (040502): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1019 1020 1021 1023 1026 2009 2010 2011 2012

Blocks (041000): 1038 1041 1059

Blocks (041101): 3022 3023 3025 3026 3027 3067

VTD: 03-1 Leana Community Center

Blocks (040901): 2004 2030 2031 2052 2053 2054 2059

Blocks (041000): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1044 1045 1046 1051 1053 1054 1055 1056 2000 2001 2002 2003 2004 2005 2006 2020 2021 2022 2023 2028 2029 3000 3001 3002 3007 3008 3009 3010 3011 3012 3014 3015 3016 3017 3018 3019 3027 3029 3030 3033 4000 4001 4002 4003 4007 4008 4013 4014 4015 4016 4017 4019 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036

VTD: 03-2 Nissan Activity Center

VTD: 03-3 Wilson Elementary School

Blocks (040403): 4000 4001 4002 4003 4004 4011 4012 4013 4014 4036 4037 4040 4044 4045

Blocks (040501): 1006 1007 1008 1009 1010 1011 1012 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3027 3028 3029 3030 3031 3032 3033 3034 3037 3038 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036

Blocks (042200): 3000 3001 3004 3021 3029

VTD: 03-4 Florence Baptist Church

VTD: 05-1 First Baptist Church of LaVergne

VTD: 07-1 Blackman Elementary School

VTD: 07-3 Middle TN Electric Membership Corp

VTD: 08-1 Blackman United Methodist Church

VTD: 08-2 Eagleville Community Center

VTD: 08-3 Lebanon Camp Church

VTD: 08-4 Rockvale Community Center

VTD: 09-1 Stewart Creek Elementary

VTD: 09-2 Giles Creek Baptist Church

VTD: 10-1 Cedar Grove Elementary

VTD: 10-2 Stewartsboro School

VTD: 10-3 Rock Springs School III

VTD: 11-1 Smyrna Middle School

VTD: 12-1 Tennessee Rehab Center

VTD: 13-1 Bellwood School

VTD: 13-2 World Outreach Church

VTD: 14-2 Siegal Elementary School

Blocks (041000): 1039 1040 1042 1043 1047 1048

Blocks (041301): 2000 2001 2002 2003 2013 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017

VTD: 16-1 Central Middle School

VTD: 16-2 Mitchell Neilson Elementary

VTD: 17-1 North Blvd Church of Christ

VTD: 18-1 Patterson Park

Blocks (041600): 3045 3046 3052 3053 3054 3055 3056 3057 3058 4020 4021 4022 4023 4024 4026 4027

Blocks (041800): 3039 3040 3041 3042 3043 3048 3050 3053 3054 3055 3057

Blocks (041900): 1000 1001 1002 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3000 3001 3002 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022

Blocks (042000): 1004 1018 2000 2003 2004 2007 2008 2009 2012

Blocks (042100): 1019 1020 1021 1022 1023 1024 1025 1027 1030 1031 1032 1033 1034

VTD: 19-1 Mitchell Neilson Primary

VTD: 19-2 Seigel Middle School

VTD: 19-3 Lane Agri-Park

VTD: 20-1 Creekmont General Baptist Church

VTD: 20-2 Blackman Middle School;

(14) District 14:

Bedford County

Lincoln County

Marshall County

Moore County

Rutherford County

VTD: 02-1 Lascassas School

VTD: 02-2 Walter Hill School

Blocks (040501): 1002 1003 1004 1013 1014 1016 1018 1019

Blocks (040502): 1018 1022 1024 1025 2019 2020 2021 2022 2023 2024

Blocks (041000): 1000

Blocks (041101): 1035 1036 1038 1041 1042 1043 1044 1054 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2013 2014 2015 2016 2020 2026 2027 2034 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3014 3016 3017 3018 3019 3020 3021 3024 3028 3029 3030 3031 3032 3033 3037 3039 3040 3041 3042 3043 3048 3053 3054 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3068 4009 4010 4011 4012 4013 4014 4025

VTD: 02-3 Milton Fire Hall

VTD: 03-1 Leana Community Center

Blocks (041000): 1033 1034 1035 1036 1037 4018

VTD: 03-3 Wilson Elementary School

Blocks (040501): 1005 1015 1017 1020

VTD: 04-1 Advent Lutheran Church

VTD: 04-2 Bud's Tire Shop

VTD: 04-3 Kittrell School IV

VTD: 04-4 Oakland High School

VTD: 06-1 Buchanan School

VTD: 06-2 Christiana Middle School

VTD: 06-3 Kittrell School VI

VTD: 07-2 Riverdale High School

VTD: 14-1 Northfield Elementary School

VTD: 14-2 Siegal Elementary School

Blocks (041101): 2011 2012 2017 2018 2019 2021 2022 2023 2024 2025 2028 2031 2033 2035 3015 3034 3035 3036 3038 3052

VTD: 15-1 Kingwood Church of Christ

VTD: 18-1 Patterson Park

Blocks (042000): 3024

VTD: 18-2 Mid TN Realtors Association Bldg

VTD: 18-3 Wilderness Station III

VTD: 21-1 Hobgood School;

(15) District 15:

Bledsoe County

Cumberland County

Jackson County

Overton County

Putnam County

White County;

(16) District 16:

Coffee County

Franklin County

Grundy County

Marion County

Sequatchie County

Van Buren County

Warren County;

(17) District 17:

Cannon County

Clay County

DeKalb County

Macon County

Smith County

Wilson County;

(18) District 18:

Davidson County

VTD: 11-3 Andrew Jackson School

Blocks (010502): 3040 3041 3045 3046

Blocks (015401): 1000 1003 1004 1005 1006 1013 1014 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2017 2018 2019 2020 2021 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039

VTD: 11-4 DuPont-Tyler Middle School

VTD: 12-1 Hermitage Presby Church

VTD: 12-2 Ruby Major Elementary

VTD: 12-3 Dupont-Tyler Middle School

VTD: 12-4 Central Pike Church of Christ

VTD: 33-1 Eagle Christian Church

Sumner County

Trousdale County;

(19) District 19:

Davidson County

VTD: 01-3 Temple Baptist Church

VTD: 01-5 Bordeaux Library

VTD: 01-6 Cathedral of Praise

VTD: 02-1 Haynes Middle School

VTD: 02-2 White's Creek Pk Fire Hall #25

VTD: 02-3 Hillhurst Baptist Church

VTD: 02-4 Hillhurst Baptist Church

VTD: 02-5 Looby Comm Ctr

VTD: 02-6 Northwest YMCA

VTD: 03-4 Alex Green School

VTD: 03-5 Bellshire Elem. School

VTD: 03-6 Old Brick Church School

VTD: 03-7 New Brick Church Middle School

VTD: 03-8 Davidson Academy

VTD: 04-1 Madison Station Senior Ctr

VTD: 04-3 Windland Retirement Center

VTD: 05-1 Kipp Academy

VTD: 05-2 Cleveland St. Park Comm Ctr

VTD: 05-3 Eastland Baptist Church

VTD: 05-4 McFerrin Park Comm. Ctr.

VTD: 05-5 Ross Elementary School

VTD: 06-1 Martha O'Bryan Center

VTD: 06-3 East Park Comm. Center

VTD: 06-5 Cora Howe Elem School

VTD: 07-3 Memorial Lutheran Church

VTD: 08-1 Tom Joy School

VTD: 08-2 Gra-Mar School

VTD: 10-5 Parkway Baptist Church

VTD: 13-2 Glengarry School

VTD: 15-5 Vultee Church of Christ

VTD: 16-2 Polk Ave Firehall #12

VTD: 16-3 Vultee Church of Christ

VTD: 16-4 Woodbine Cumberland Pres. Church

Blocks (017200): 2015 2016 2017 2023 2024 2025 2026 2027 2028 2029 2030 2039 2040 2041

Blocks (017300): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3015 3016

VTD: 17-1 Napier Comm. Ctr

VTD: 17-2 Trevecca Towers

VTD: 17-3 Johnson Middle School

VTD: 17-8 Napier School

VTD: 17-9 Edgehill Library

VTD: 19-1 Buena Vista Elementary School

VTD: 19-2 15th Ave Baptist Church

VTD: 19-3 Watkins Park Comm Ctr

VTD: 19-4 Kayne Av Baptist Church

VTD: 19-5 Murrell School

VTD: 20-2 Union Hall 737

VTD: 21-1 Hadley Park Community Center

VTD: 21-2 Nashville Big Picture High School

VTD: 21-3 Pearl-Cohn High School

VTD: 21-6 McGruder Center

VTD: 24-4 Park Ave School

VTD: 26-1 Paragon Mills School

VTD: 28-1 Una Baptist Church

VTD: 28-3 Una Baptist Church

Blocks (015613): 4000 4007 4010

VTD: 28-4 Antioch Church of Christ

VTD: 28-5 Apollo Middle School

VTD: 29-1 Priest Lake Presbyterian

VTD: 29-2 Lakeview School

VTD: 29-3 Hamilton UMC

VTD: 30-2 Haywood Hills Baptist

VTD: 32-5 Antioch Middle School

VTD: 33-3 Southeast Library

VTD: 33-4 Hickory Hollow Baptist

VTD: 6-4 Main Library;

(20) District 20:

Davidson County

VTD: 01-1 1st Baptist Church of Joelton

VTD: 01-2 Greenville UMC

VTD: 01-4 Scottsboro Comm. Ctr.

VTD: 03-1 Union Hill 1st Baptist Church

VTD: 03-2 Joelton Elem School

VTD: 09-1 Madison Park Comm. Ctr

VTD: 09-3 Neely's Bend Middle School

VTD: 10-1 Luton's UMC

VTD: 10-2 Walker Creek UMC

VTD: 10-3 Goodlettsville Comm. Ctr.

VTD: 10-4 First Baptist Church of Goodlettsville

VTD: 10-6 Gateway School

VTD: 11-1 Old Hickory Comm. Ctr.

VTD: 11-2 Lakewood City Hall

VTD: 11-3 Andrew Jackson School

Blocks (010502): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3042 3043 3044 3047 3048 3049

Blocks (015401): 1001 1007 2016

VTD: 14-1 Hermitage Hills Baptist

VTD: 14-2 Hermitage School

VTD: 14-3 TN School for the Blind

VTD: 14-5 Hickman School

VTD: 15-1 Two Rivers School

VTD: 15-2 Donelson Heights UMC

VTD: 15-3 Donelson Presbyterian Church

VTD: 16-4 Woodbine Cumberland Pres. Church

Blocks (980200): 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1051 1055 1059 1060 1061

VTD: 17-5 Berry Hill City Hall

VTD: 22-1 Bellevue Comm Ctr

VTD: 22-2 Bellevue Church of Christ

VTD: 22-3 Bellevue Middle School

VTD: 22-4 Bellevue UMC

VTD: 23-1 Brook Hollow Baptist

Blocks (018102): 1003 1004 1006 1007 1008 1009 1010 1011 1012 1013 3001 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037

Blocks (018201): 1001 1003 1004 1005 1006 1007 1008 1009 1010 1012 1013 1014 1015 1016 1017 2000 2001 2002 2003 2004 2008 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3001 3002 3005 3007

Blocks (018203): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2015 2016

Blocks (018301): 3010 3011

VTD: 23-2 West Meade School

VTD: 23-3 Jewish Community Ctr

VTD: 23-4 Belle Meade City Hall

VTD: 24-3 Westminister Presbyterian Church

VTD: 24-6 West End Middle School

VTD: 25-1 West End Middle School

VTD: 25-2 Boy Scouts of America

VTD: 25-5 Hillsboro High School

VTD: 25-6 YWCA

Blocks (017701): 2001 2002 2003 2006 2007 2008 2009 2012 2013 2014 2015 2016 2017

Blocks (017702): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018

VTD: 26-4 Crievewood Baptist Church

VTD: 26-5 Ellington Agricultural Center

VTD: 27-2 Ellington Agricultural Center

VTD: 27-3 McMurray Middle School

VTD: 27-4 Christ Church

VTD: 31-1 Woodson Chapel Church of Christ

VTD: 31-2 Woodson Chapel Church of Christ

VTD: 31-4 Granbery Elementary School

VTD: 34-1 Calvary UMC

VTD: 34-10 Forest Hills Baptist

VTD: 34-2 Hillsboro Presbyterian Church

VTD: 34-3 Percy Priest School

VTD: 34-4 John Trotwood Moore School

VTD: 34-5 Brentwood Hills Church of Christ

VTD: 34-8 Glendale UMC

VTD: 35-1 Gower School

VTD: 35-2 South Harpeth Church of Christ

VTD: 35-3 Harpeth Valley School

VTD: 35-4 Bellevue UMC

VTD: 35-5 Jewish Comm. Ctr.;

(21) District 21:

Davidson County

VTD: 04-2 Madison Library

VTD: 04-4 Windland Retirement Center

VTD: 06-2 Shelby Comm. Ctr.

VTD: 07-1 Stratford High School

VTD: 07-2 Dalewood UMC

VTD: 07-4 Cornelia Fort Air Park

VTD: 07-5 Aldergate UMC

VTD: 08-3 Brush Hill Cumberland Pres.

VTD: 08-4 Dalewood Baptist Church

VTD: 09-2 Madison Firehall

VTD: 13-1 Glencliff Presbyterian Church

VTD: 13-3 Vultee Firehall

VTD: 13-4 Whitworth Baptist Christ Church

VTD: 15-4 Margaret Allen School

VTD: 15-7 Margaret Allen School

VTD: 16-4 Woodbine Cumberland Pres. Church

Blocks (017200): 2032 2038 2042 2043 2050

VTD: 16-5 Woodbine Baptist Church

VTD: 16-6 Glencliff High School

VTD: 17-10 Sevier Park Comm Ctr

VTD: 17-4 Sevier Park Comm. Center

VTD: 17-6 Berry Headstart

VTD: 17-7 Knowles Senior Center

VTD: 18-1 Eakin Elementary

VTD: 18-2 Eakin Elementary

VTD: 18-3 Eakin Elementary

VTD: 18-6 Belmont University (Curb Event Center)

VTD: 18-7 Belmont Heights Baptist Church

VTD: 20-3 Union Hall 737

VTD: 20-4 Charlotte Park School

VTD: 21-4 Centennial Park Art Ctr.

VTD: 21-5 Centennial Park Art Ctr.

VTD: 23-1 Brook Hollow Baptist

Blocks (018102): 3000 3002

VTD: 24-1 Sylvan Park School

VTD: 24-2 TN Technology Center at Nashville

VTD: 24-5 McCabe Park Comm Ctr

VTD: 25-4 Granny White Church of Christ

VTD: 25-6 YWCA

Blocks (017702): 2002 2011 2020 3000 3001 3002 3003 3004 3005 3006

Blocks (017800): 2013 2014 2015 2018 2019 2020 2021 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009

VTD: 26-3 Norman Binkley School

VTD: 27-1 Church of the Holy Spirit

VTD: 28-3 Una Baptist Church

Blocks (015613): 4001

VTD: 29-4 Smith Springs Church of Christ

VTD: 30-1 Haywood School

VTD: 30-3 Grace Cole School

VTD: 30-4 Tusculum Hills Baptist Church

VTD: 31-3 Oasis Worship Centre

VTD: 32-1 Antioch UMC

VTD: 32-2 Bell Road Baptist

VTD: 32-3 Cane Ridge Comm. Ctr.

VTD: 32-4 Spirit of Life Church

VTD: 33-2 New Antioch High School

VTD: 34-9 Church of the Redeemer;

(22) District 22:

Houston County

Montgomery County

Stewart County;

(23) District 23:

Williamson County;

(24) District 24:

Benton County

Carroll County

Gibson County

Henry County

Obion County

Weakley County;

(25) District 25:

Cheatham County

Dickson County

Hickman County

Humphreys County

Robertson County;

(26) District 26:

Chester County

Decatur County

Fayette County

Hardeman County

Hardin County

Haywood County

Henderson County

McNairy County;

(27) District 27:

Crockett County

Dyer County

Lake County

Lauderdale County

Madison County;

(28) District 28:

Giles County

Lawrence County

Lewis County

Maury County

Perry County

Wayne County;

(29) District 29:

Shelby County

VTD: Locke

VTD: Lucy 1

VTD: Lucy 2

VTD: Lucy 3

VTD: McConnell's

VTD: Memphis 01

VTD: Memphis 02

VTD: Memphis 12

VTD: Memphis 15

VTD: Memphis 16-1

VTD: Memphis 17

VTD: Memphis 22

VTD: Memphis 25-2

VTD: Memphis 26-1

VTD: Memphis 28

VTD: Memphis 29-1

VTD: Memphis 29-2

VTD: Memphis 31-1

VTD: Memphis 31-2

VTD: Memphis 31-4

VTD: Memphis 33

VTD: Memphis 34-2

VTD: Memphis 35-1

VTD: Memphis 48

VTD: Memphis 49

VTD: Memphis 50-1

VTD: Memphis 60-1

VTD: Memphis 60-3

VTD: Memphis 60-4

VTD: Memphis 60-6

VTD: Memphis 60-8

VTD: Memphis 60-9

VTD: Memphis 61

VTD: Memphis 69-1

VTD: Memphis 69-2

VTD: Memphis 71-5

VTD: Memphis 75-1

VTD: Memphis 75-11

VTD: Memphis 75-5

VTD: Memphis 75-6

VTD: Memphis 75-7

VTD: Memphis 76-4

VTD: Memphis 76-5

VTD: Memphis 76-6

VTD: Memphis 77-1

VTD: Memphis 77-2

VTD: Memphis 77-3

VTD: Memphis 78-1

VTD: Memphis 78-3

VTD: Memphis 79-1

VTD: Memphis 79-2

VTD: Memphis 79-3

VTD: Memphis 79-7

VTD: Memphis 79-8

VTD: Memphis 82-1

VTD: Memphis 82-2

VTD: Memphis 82-3

VTD: Millington 1

VTD: Millington 2

VTD: Stewartville

Blocks (020210): 1000 1001 1002 1003 1004

Blocks (020222): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1015 1016 1038

Blocks (020400): 2032

Blocks (020700): 1016 1017 1018 1019 1020 1022 1023 1024 1025 1026 1027 1029 1030

VTD: Woodstock 2;

(30) District 30:

Shelby County

VTD: Bartlett 10

VTD: Bartlett 14

VTD: Memphis 11

VTD: Memphis 13

VTD: Memphis 20-1

VTD: Memphis 20-3

VTD: Memphis 21

VTD: Memphis 27

VTD: Memphis 32

VTD: Memphis 36-1

VTD: Memphis 36-2

VTD: Memphis 36-3

VTD: Memphis 37

VTD: Memphis 38-2

VTD: Memphis 40-1

VTD: Memphis 40-2

VTD: Memphis 41-1

VTD: Memphis 41-3

VTD: Memphis 42-1

VTD: Memphis 43-2

VTD: Memphis 52-1

VTD: Memphis 52-2

VTD: Memphis 52-3

VTD: Memphis 53-1

VTD: Memphis 53-2

VTD: Memphis 53-3

VTD: Memphis 54

VTD: Memphis 62-0

VTD: Memphis 63-2

VTD: Memphis 68-1

VTD: Memphis 68-2

Blocks (009200): 5003

VTD: Memphis 70-1

VTD: Memphis 70-2

VTD: Memphis 70-3

VTD: Memphis 71-3

VTD: Memphis 71-4

VTD: Memphis 72-1

VTD: Memphis 72-3

VTD: Memphis 72-5

VTD: Memphis 72-7

VTD: Memphis 80-2

Blocks (009200): 3046 5000 5001 5002 5031 5032

Blocks (021311): 1003 1004 1005 1006 1007 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1034 1042 1043 1044 1045

Blocks (021320): 2006 3002 3003 3004 3005 3006 3007 3009 3025 3028 3029 3030

VTD: Memphis 81-1

VTD: Memphis 81-4

Blocks (021320): 2007 2008 2009 2010 2012 2013 2014

VTD: Memphis 81-6

VTD: Memphis 83

VTD: Memphis 84-1

VTD: Memphis 84-2

VTD: Memphis 86

VTD: Memphis 87-1

VTD: Memphis 87-3

VTD: Memphis 88-3

VTD: Memphis 88-4

VTD: Memphis 88-5

VTD: Memphis 90-1

VTD: Memphis 90-2

VTD: Memphis 90-3;

(31) District 31:

Shelby County

VTD: Cordova 10

VTD: Cordova 3

VTD: Cordova 4

VTD: Cordova 5

VTD: Cordova 6

VTD: Cordova 9

VTD: Germantown 01

VTD: Germantown 02

VTD: Germantown 03

VTD: Germantown 04

VTD: Germantown 05

VTD: Germantown 06

VTD: Germantown 08

VTD: Germantown 09

VTD: Germantown 10

VTD: Germantown 11

VTD: Germantown 12

VTD: Memphis 44-1

VTD: Memphis 44-2

VTD: Memphis 44-3

VTD: Memphis 44-4

VTD: Memphis 44-5

VTD: Memphis 45-1

VTD: Memphis 45-4

VTD: Memphis 55-1

VTD: Memphis 55-2

VTD: Memphis 56-1

VTD: Memphis 57

VTD: Memphis 64

VTD: Memphis 67-3

Blocks (009500): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4025 4026 4027 4028 4029 4030 4031 4033

VTD: Memphis 68-2

Blocks (009200): 4011 4012 4013 4026 4027 4028 5004 5005 5006 5007 5008 5009 5010 5011 5016 5025 5026 5027 5028

Blocks (009600): 1005 1010 2000 2001 2002 2007 2008 2009

VTD: Memphis 68-3

VTD: Memphis 74-6

VTD: Memphis 80-2

Blocks (021311): 1000 1001 1002 1008 1041 1046 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028

Blocks (021312): 1000 1001 1002 1005 1006 1007 1008 1009 1012 1013 1014 1015 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2017

Blocks (021320): 2000 2001 2002 2003 2004 2005 2011

Blocks (021410): 1002 1003 1005 1028 1029

VTD: Memphis 81-2

VTD: Memphis 81-3

VTD: Memphis 81-4

Blocks (021320): 2015 2016 2017 2018 2019 2020 2021 2022 2023

VTD: Memphis 81-7

VTD: Memphis 89-1

VTD: Memphis 89-2

VTD: Memphis 91-1

VTD: Memphis 91-2

VTD: Memphis 91-3

VTD: Memphis 95-1

VTD: Memphis 95-2

VTD: Memphis 95-3

VTD: Memphis 95-5

VTD: Memphis 95-6

VTD: Memphis 95-7

VTD: Memphis 96-01

VTD: Morning Sun 01

VTD: Morning Sun 02;

(32) District 32:

Shelby County

VTD: ARL-01

VTD: ARL-02

VTD: Bartlett 02

VTD: Bartlett 03

VTD: Bartlett 04

VTD: Bartlett 05

VTD: Bartlett 06

VTD: Bartlett 08

VTD: Bartlett 09

VTD: Bartlett 11

VTD: Bartlett 12

VTD: Bartlett 13

VTD: Brunswick 1

VTD: Brunswick 2

VTD: Collierville 09

VTD: Collierville 1

VTD: Collierville 2

VTD: Collierville 3

VTD: Collierville 4

VTD: Collierville 5

VTD: Collierville 6

VTD: Collierville 7

VTD: Eads

VTD: Forest Hills 2

Blocks (021520): 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1054 1055 1056 1057 1058 1059 1060 1061 1064 1065 1066 1067 2162 2163 2164 2165 2166 2167 2220 2221

VTD: Kerrville

VTD: Lakeland 1

VTD: Lakeland 2

VTD: Memphis 88-2

VTD: Stewartville

Blocks (020644): 1000

Blocks (020700): 1028 1031 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021

Blocks (020810): 1024 1025 1026 1027 1038 1039 1041 1042 1043 1044 1045 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042

Blocks (020820): 1000

Tipton County;

(33) District 33:

Shelby County

VTD: Capleville 1

VTD: Capleville 5

VTD: Forest Hills 1

VTD: Forest Hills 2

Blocks (021510): 1020 1030 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071

VTD: Memphis 45-2

VTD: Memphis 46-1

VTD: Memphis 46-2

VTD: Memphis 47-1

VTD: Memphis 56-3

VTD: Memphis 58-1

VTD: Memphis 58-4

VTD: Memphis 59-1

VTD: Memphis 59-5

VTD: Memphis 60-2

VTD: Memphis 60-5

VTD: Memphis 60-7

VTD: Memphis 65-1

VTD: Memphis 66

VTD: Memphis 67-1

VTD: Memphis 67-3

Blocks (009500): 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 2018 2019 2020 2021 2022 2023 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024

VTD: Memphis 73-1

VTD: Memphis 73-3

VTD: Memphis 73-4

VTD: Memphis 74-1

VTD: Memphis 74-2

VTD: Memphis 74-4

VTD: Memphis 74-5

VTD: Memphis 74-9

VTD: Memphis 81-5

VTD: Memphis 92-1

VTD: Memphis 92-2

VTD: Memphis 93-1

VTD: Memphis 93-2

VTD: Memphis 93-3

VTD: Memphis 94-2

VTD: Memphis 94-3

VTD: Memphis 94-5

VTD: Memphis 94-7

VTD: Memphis 94-8

VTD: Ross Store 01

VTD: Ross Store 05

VTD: Ross Store 13

VTD: Ross Store 14

VTD: Ross Store 16

(e) It is the legislative intent that all senate districts shall be contiguous and contiguity by water is sufficient, and, toward that end, if any voting district or other geographical entity designated as a portion of a senate district is found to be noncontiguous with the larger portion of the senate district, it shall be constituted a portion of the senate district smallest in population to which it is contiguous.

(f) A candidate for election to the office of senator shall be required to reside in the senatorial district from which such candidate seeks to be elected for one (1) year immediately preceding the election.

(g) County election commissions shall, with the assistance of the office of local government, redraw or establish any precinct lines to ensure that there will be no split precincts in legislative districts.

(h) Any subsequent reapportionment of county legislative bodies shall not affect these legislative districts.

(i) It is the intention of the general assembly in passing a plan apportioning the state senatorial districts to do so in a manner which complies with the constitutional mandates of the United States Constitution and the Constitution of Tennessee and applicable judicial decisions.



§ 3-1-103 - Composition of state house of representative districts.

(a) (1) All census descriptions, counties, tracts, blocks, census delineations, census district lines and other census designations are those established for or by the United States department of commerce, bureau of the census, for taking the 2010 federal decennial census in Tennessee as contained in the automated geographic database, known as the TIGER (topologically integrated geographic encoding and referencing) system. All voting districts (VTDs) are precincts aggregated from such census blocks as reported to the office of management information services for the general assembly by the office of local government, comptroller of the treasury pursuant to title 2, chapter 3, part 1.

(2) As provided in subsection (c), each district is described county by county in alphabetical order and, if a county is split, by the portion of such split county. Split counties are described by VTDs and, if further divided, by census blocks.

(b) It is the intention of the general assembly that:

(1) Each district be represented by a single member;

(2) Districts must be substantially equal in population in accordance with constitutional requirements for "one (1) person one (1) vote" as judicially interpreted to apply to state legislative districts;

(3) Geographic areas, boundaries and population counts used for redistricting shall be based on the 2010 federal decennial census;

(4) Districts must be contiguous and contiguity by water is sufficient, and, toward that end, if any voting district or other geographical entity designated as a portion of a district is found to be noncontiguous with the larger portion of such district, it shall be constituted a portion of the district smallest in population to which it is contiguous;

(5) No more than thirty (30) counties may be split to attach to other counties or parts of counties to form multi-county districts; and

(6) The redistricting plan will comply with the Voting Rights Act and the fourteenth and fifteenth amendments to the United States Constitution.

(c) Until the next enumeration of qualified voters and apportionment of representatives, the state house of representatives shall be composed as follows:

(1) District 01:

Sullivan County

VTD: 02HV Holston View School

VTD: 02VP Valley Pike School

VTD: 03 Hickory Tree Firehall

Blocks (043202): 4029 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4050 4053 4059 4060 4061 4062 4079 4088

VTD: 04 Avoca School

Blocks (042600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2024 2025 2026 2027 2028 2029 2030 2031 2032 2035 2036 2037 2038 2039 2040 2041 3017 3018 3019 3020 3021 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048

Blocks (043000): 1003 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1046 1047 1066 1067 1068 1069 1070 1071 1078 1079 1080 1081 1082 1083 1084 1089 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1136 1137 1138 1139 1140 1143 1144 1145 1146

Blocks (043201): 1000 1003 1004 1005 1006 1007 2035 2036

Blocks (043401): 1000 1001 1002 1020 1021 1022 1030 1031 1032 1033 1034 1035 1036 1052 1053

Blocks (043402): 1037 1038 1039 1056 1057 1058 1059 1061 1062 1063

VTD: 06 Central Heights School

VTD: 10 Ketron Intermediate School

Blocks (042000): 1002 1004 1005 1006 1007 1008 1009 1010 1011 1012 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026

Blocks (042100): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1057 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 3000 3001 3002 3003 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041

Blocks (042200): 2000 2010 2011 2012 2013 2014 2015 2016 2034 2035 2036 2037 2038 2039 2040 2041 2042 2055 2056 2057 2058 2059 2060 2061 2062 2063 2065 2066 2074 2075 2076 2077 2085 2086 2087 2088 2092 2093 2094 2095 2096 2099

VTD: 11C Cedar Grove School

VTD: 12K Ketron Memorial Methodist

VTD: 16CG Chinquapin Ruritan Bldg

Blocks (043202): 4063 4064

VTD: 17W Anderson School

VTD: 17Y YMCA Of Bristol

VTD: 21 East High School

VTD: 22 Holston Valley Middle School

(2) District 02:

Sullivan County

VTD: 07 Indian Springs School

VTD: 10 Ketron Intermediate School

Blocks (040900): 1040 1041 1042 1044

Blocks (042100): 1000 1001 1002 1003 1004 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1054 1055 1056

Blocks (042200): 2001 2002 2003 2004 2005 2006 2007 2008 2009 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2064 2067 2068 2069 2080 2081 2082 2083 2089 2090 2091 2097

VTD: 11S Civic Auditorium

VTD: 11T Traders Village

VTD: 11W Kingsport Public Library

VTD: 12CB Clounds Bend United Methodist

VTD: 13P Sullivan South High School

VTD: 14CH Colonial Heights Middle School

VTD: 14MP Miller Perry Elementary School

VTD: 15 Sullivan West Middle School

(3) District 03:

Carter County

VTD: Elk Mills

VTD: Gap Creek

Blocks (070600): 1011 1016 1017 1018 1019 1021 1022 1025

Blocks (070700): 1014 1015 1033 2024 2025 2026 2027

Blocks (071400): 1009 1019 1020 1021 1022 1024 1025 1026 1027 1028 1029 1031 1032 1033 1034 1044 1045 1052

VTD: Hampton

VTD: Roan Mountain

VTD: Tiger Valley

VTD: Valley Forge

Blocks (070500): 3036 3037 3039 3040 3041 3042 3043 3052 3053 3056 3057

Blocks (070600): 1010 1012 1013 1015 1024

Johnson County

Sullivan County

VTD: 01 South Holston Ruritan

VTD: 03 Hickory Tree Firehall

Blocks (043202): 2022 2031 2034 2035 2036 2037 4009 4010 4012 4013 4014 4015 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4030 4051 4052 4054 4055 4056 4057 4058 4070 4071 4072 4073 4074 4075 4076 4077 4078 4080 4084 4085 4086 4087 4090 4091 4092 4097 4099 4100 4101 4102 4103 4104

Blocks (043302): 3000 3001 3002 3003 3004 3011

VTD: 04 Avoca School

Blocks (043401): 1003 1004 1012 1014 1015 1016 1017 1018 1019 1023 1025 1026 1054 1055 1056 1057 1058 1059

VTD: 05 Sullivan Co Offices

VTD: 08 Buffalo Ruritan Bldg

VTD: 09 Piney Flats Firehall

VTD: 16BC Bluff City Middle School

VTD: 16CG Chinquapin Ruritan Bldg

Blocks (043202): 4067 4068 4069 4081 4082 4083

Blocks (043302): 2006 2010 2011 2012 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2031 2032 2033 2034 2035 2036 2037 2038 2039 3005 3006 3007 3008 3009 3010 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 4007 4008 4009 4010 4015 4016 4017 4031 4036 4037 4038 4039 4040 4041

VTD: 18 Holston School

VTD: 19H East Cherokee School

(4) District 04:

Carter County

VTD: Central

VTD: Court House

VTD: Eastside

VTD: Gap Creek

Blocks (070200): 2027 2030 2031 2032 2033 2034

Blocks (070600): 1002 1003 1004 1006 1007 1008 1009 1020 1023 1026 1027 1028

Blocks (070700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1034 2012 2013 2015 2020 2022 2023 2028 2040 2041

Blocks (071400): 1030

VTD: Happy Valley

VTD: Harold McCormick

VTD: High School

VTD: Hunter

VTD: Keenburg

VTD: Little Milligan

VTD: Midway

VTD: Range

VTD: Siam

VTD: Unaka

VTD: Valley Forge

Blocks (070200): 1092 1093 1094 1100 1101 2029 2049

Blocks (070300): 2034 2036 2053 2056 3022 3024 3025 3026 3027 3029 3030 3031 3033 3035 3037 3040 3066 3076 3077 3078 3090 3091 3095

Blocks (070500): 3018 3019 3020 3021 3025 3027 3028 3033 3034 3035 3038 3044 3045 3046 3047 3048 3049 3050 3051 3054

Blocks (070600): 1000 1001 1005 1014 1029 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026

VTD: Watauga

VTD: Westside

Unicoi County

(5) District 05:

Greene County

VTD: 01 Forest Hills

VTD: 02 Flag Branch

VTD: 04 McDonald

Blocks (091200): 2086 2087

VTD: 05 Orebank

Blocks (090600): 1010 1011 1012 1014 1015 1016 1017 1018 1021 1038 1039 1041 1043 1054 1055 1056 1057 1063 1068

Blocks (091200): 2079 2091 2092 2093 2094

VTD: 07 Mt. Carmel

VTD: 08 Mt. Pleasant

VTD: 09 Debusk

VTD: 10-1 East View

VTD: 10-1 High School

VTD: 10-1 Highland Roby

VTD: 10-1 Tusculum View

VTD: 10-2 Andrew Johnson

VTD: 10-2 Court House

VTD: 10-2 Middle School

VTD: 11 Woodlawn

VTD: 12 Hardins

VTD: 13 Tusculum Corp

VTD: 13 Tusculum North

VTD: 13 Tusculum South

VTD: 14 Chucky Doak

VTD: 15 Jockey

VTD: 16 Lost Mountain

VTD: 16 Union Temple

VTD: 17 West Pines

VTD: 19 Midway

VTD: 20 Newmansville

VTD: 21 Cross Anchor

VTD: 22 Greystone

VTD: 23 Mosheim

VTD: 24 Sunnyside

VTD: 25 Glenwood

(6) District 06:

Washington County

VTD: 01 South Central School

Blocks (061901): 2095 2098 2099 2101 2102 2103 2104 2119 2120 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3039 3040 3041 3042 3043 4058 4059 4060 4065 4066 4067 4068 4069 4070 4071 4072 4073 4074 4078 4079 4080 4081 4082 4083 4084 4085 4086 4087 4088 4089 4090 4091 4092 4093 4094 4095 4096 4097 4098 4099 4100 4101 4102 4103 4104 4105 4106 4107 4108

VTD: 07 Fall Branch

VTD: 09-10 Fairmont School

VTD: 09-5 North Side School

VTD: 09-6 Stratton School

VTD: 09-7 AO Asbury School

Blocks (060400): 4016 4017 4019 4023 4048 5021 5022 5059

Blocks (060501): 3005 3007 4000 4003 4009 4011 4012 4013 4014 4015 4020 4031

Blocks (061402): 1117

Blocks (061701): 1025 1044 1045 1046 1056 1082

Blocks (061702): 1002 1004 1009 1016 1017

VTD: 09-9 Henry Johnson School

Blocks (060100): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045

Blocks (062000): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1039 1040 1053 3004 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4037 4038 4041

VTD: 10-1 Princeton Arts Center

VTD: 10-12E Indian Trail School

VTD: 10-12W Towne Acres School

VTD: 10S Town Acres South

VTD: 11E Boones Creek

VTD: 11I Boones Creek Elementary

Blocks (061300): 2021 2022 2023 2024 2025 2026 2027 2030 2031 2032 2033 2034 2039 2040 2041 2042 2048

Blocks (061402): 1003 1009 1018 1021 1025 1026 1027 1028 1029 1030 1031 1032 1034 1035 1039 1041 1043 1044 1045 1046 1055 1056 1061 1062 1063 1066 1078 1079 1080 1108 1109 1110 1112 1113 1115 1121 1123 2013 2014 2016 2017 2020 2021 2022 2039 2046 2047 2048 2054 2055 3000 3003 3004 3006 3009 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3055 3058 3059

VTD: 11L Lake Ridge School

VTD: 11M Marvin Chapel

Blocks (060501): 4001 4002 4004

Blocks (061402): 1085 1091 1102

Blocks (061701): 1017 1027

VTD: 11W Boones Creek Elementary

Blocks (061402): 1010 1011 1014 1015 1016 1017 1019 1020 1022 1023 1024 1033 1036 1037 1038 1040 1042 1047 1048 1049 1050 1051 1052 1053 1054 1057 1058 1059 1060 1064 1065 1068 1081 1082 1083 1086 1087 1088 1089 1090 1092 1093 1094 1106 1107 1114 1122 2005 2006 2007 2008 2009 2010 2011 2012 2015 2018 2019 2023 2024 2025 2026 2027 2028 2029 2030 2031 2040 2041 2049 2050 2051 2052 2053 3001 3002 3005 3007 3008 3010 3011 3012 3032 3053 3054 3056 3057 3060 3061 3062

VTD: 12C Gray City

VTD: 12E Gray Fairgrounds East

VTD: 12W Gray Fairgrounds West

VTD: 13 Harmony School

VTD: 14 Sulphur Springs

VTD: 17 Bowmantown Ruritan

VTD: 18 Limestone Ruritan

(7) District 07:

Washington County

VTD: 01 South Central School

Blocks (061800): 4050 4051 4052 4053 4054 4076

Blocks (061901): 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3037 3038 3044 3045 3046 3047 3048 3049 3050

VTD: 02 Conklin Ruritan

VTD: 03 West View

VTD: 04 Lamar School

VTD: 05 Telford Ruritan

VTD: 06 Embreeville

VTD: 08-1 Midway Outside

VTD: 08-14 Cherokee Inside

VTD: 08-15 Midway Inside

VTD: 08-16 Fire Training Center

VTD: 08-2 Cherokee Outside

VTD: 09-1 South Side School

VTD: 09-3 Keystone School

VTD: 09-7 AI Woodland School

VTD: 09-7 AO Asbury School

Blocks (061701): 1012 1014 1015 1016 1018 1021 1028 1033 1047 1048 1050

VTD: 09-8 Adelphia Center

VTD: 09-9 Henry Johnson School

Blocks (060100): 2046 2047 2048 2049

Blocks (060400): 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1027 1028 2017 2018 2019 2020 2021 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2039 2042 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 5040 5041 5043 5045 5046 5047 5048 5049 5050 5051 5052 5053 5054 5055 5056 5057 5058 5069

Blocks (062000): 1011 1012 1013 1014 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3005 3006 3007 3008 4031 4032 4033 4034 4035 4036 4039 4040

VTD: 11I Boones Creek Elementary

Blocks (061402): 1111

Blocks (061701): 1001 1003 1004 1005 1007 1034

VTD: 11M Marvin Chapel

Blocks (061402): 1084 1103

Blocks (061601): 1021 1022 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1056

Blocks (061701): 1006 1013 1019 1020 1022 1023 1024 1026 1029 1030 1031 1032 1049 1055 1057 1081 2001 2002 2003 2004 2006 2007 2009 2010 2011 2015 2016 2018 2019 2021 2027 2028

VTD: 11W Boones Creek Elementary

Blocks (061701): 1000 1002 1009 1011

VTD: 15-1 Jonesborough Town Hall

VTD: 15-2 Jonesborough Courthouse

VTD: 16 Leesburg Ruritan

(8) District 08:

Blount County

VTD: Alcoa - Rockford

VTD: Alcoa 1st Baptist

VTD: Beech Grove

VTD: Beech Grove-Alcoa

VTD: Blount County Board of Education-City

VTD: Blount County Board of Education-County

VTD: Carpenters

VTD: Chilhowee View

VTD: Fairview-City

Blocks (011102): 3048 4028

Blocks (011503): 2000 2001 2003 2004

VTD: Happy Valley

VTD: Heritage

VTD: Lanier

VTD: Louisville 8th

VTD: Maryville College

VTD: Maryville High School

Blocks (011102): 4000 4001 4002 4005

VTD: Mentor

VTD: Mentor-Alcoa

VTD: Montvale

VTD: Oak View

VTD: Porter

VTD: Rockford 20th

VTD: Rockford-Alcoa

VTD: Rockford-City

VTD: Rockford-County

VTD: Shooks Gap

VTD: Townsend-City

VTD: Townsend-County

VTD: Walland

(9) District 09:

Hancock County

Hawkins County

(10) District 10:

Hamblen County

(11) District 11:

Cocke County

Greene County

VTD: 03 Caney Branch

VTD: 04 McDonald

Blocks (090600): 1049 1050

Blocks (091100): 1046 1047 1048 1049 1050 1051 1052 1056 1057 1058

Blocks (091200): 1138 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1155 1156 1157 1158 1159 1160 1161 1168 1169 1178 1179 1180 1181 1186 2019 2020 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2080 2081 2082 2083 2084 2085 2088 2089 2090 2095 2096 2097 2098 2099 2100 2101 2102 2103 2106

VTD: 05 Orebank

Blocks (090600): 1019 1020 1022 1023 1024 1025 1026 1027 1028 1040 1046 1047 1048 1051 1052 1058 1059 1060 1061 1062

Blocks (091100): 1045 1128

VTD: 06 Mohawk

VTD: 18 South Greene

Jefferson County

VTD: 03 White Pine School

VTD: 08 Chestnut Hill School

Blocks (070900): 1110 1111 2005 2006 2007 2008 2009 2010 2011 2012 2013 2020 2025 2026 2031 2037 2043 2045 2048 2052 2056 2057 2058 2062 2063 2064 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2118 2119 2120 2121 2122 2123 2124 2125 2128 2129 2130 2132 2139 2140 2141 2142 2143 2144 2145 2174 2176 3000 3001 3002 3003 3004 3005 3006 3007 3008 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053

VTD: 08 Old Swannsylvania School

Blocks (070900): 1000 1001 1002 1003 1004 1005 1006 1007 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 3009

VTD: 09 Talbott School

Blocks (070200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1023 1026 1027 1028 1032 2023 2029 2030 2031 2032 2035 2036 2037 2040 2041 2042 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3037 3038 3039 3040 3047 3049 3050

VTD: 10 Jefferson City Fire Department

(12) District 12:

Sevier County

VTD: 10-1 Boyd's Creek Elementary School

VTD: 10-2 DuPont Community Center

VTD: 10-3 Adult H.S. (Whites)

VTD: 1-1 Caton's Chapel

VTD: 11-1 Gatlinburg Amer. Legion

VTD: 11-2 Pittman Center City Hall

VTD: 2-1 Waldens Creek

VTD: 2-2 Wearwood School

VTD: 4-1 Pigeon Forge City Hall

VTD: 5-1 Sevierville Middle School

VTD: 5-2 Senior Citizens Bldg.

Blocks (080400): 1114

Blocks (080500): 1007 1008 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2016 2021 2022 2023 2024 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2061 2062 2063 2064 2065 2066 2067 2068 2070 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 3040 3041 3042 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081

Blocks (080801): 1002 1004 1005 1006 1007 1040

VTD: 6-1 Seymour Intmdte. School

VTD: 9-1 Seymour Primary School

(13) District 13:

Knox County

VTD: 11 Central United Methodist Church

VTD: 16N North Knox Recreation Center

VTD: 16S Belle Morris

VTD: 17 Christenberry

VTD: 18 Lincoln Park

VTD: 19 S.O.A.R. Youth Ministries

VTD: 23N Bible Church of God

VTD: 23S Westview

VTD: 24N Pellissippi State Tech

VTD: 24Q Sequoyah Hills

VTD: 33 Richard Yoakley

VTD: 37 Inskip Elementary

VTD: 38 Inskip Elementary

VTD: 48 Pond Gap

VTD: 49 Bearden Elementary

VTD: 50N West High

VTD: 50S West High

VTD: 89 Mt.Olive

VTD: 90 Bonny Kate

(14) District 14:

Knox County

VTD: 65 Concord

VTD: 66N Farragut I

Blocks (005803): 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1058 1059 1060 1061 1062 1064 1065 1066 1076 1077 1078 1079 1080

Blocks (005807): 1025 1044

Blocks (005808): 1000

Blocks (005809): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041

Blocks (005810): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011

Blocks (005904): 3014 3015 3022 3023

VTD: 66S Farragut II

VTD: 69N A.L. Lotts

VTD: 69S Bluegrass

VTD: 71 Rocky Hill

Blocks (003500): 3017 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041

Blocks (005604): 2013 2015 2016 2017 2018 2019 2021 2026

Blocks (005701): 1000 1019 1020 2000 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 3000 3001 3002 3003 3004 3005 3006 3007 3008 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3022 3023 3024 3025 3033 3034 3044 3045 3046 3047 3048 3049 3050 3051

(15) District 15:

Knox County

VTD: 06 Green School

VTD: 09 Moses Center

VTD: 10N Fort Sanders

VTD: 10S Stokley Athletics Center

VTD: 12 Eastport

VTD: 13 Fair Garden

VTD: 14E Austin-East

VTD: 14M Walter P. Taylor Center

VTD: 15 John T. O'Connor Center

VTD: 20 Beaumont

VTD: 25 South Knox Community Center

VTD: 26 Dogwood

Blocks (000800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023

Blocks (002200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2033 2034 2035 2036 2037 2038 2039 3000 3001 3002

Blocks (002300): 1001 1002 1003 1004 1005 1006 1007 1008 1009

VTD: 27 South Knox Optimist Club

VTD: 28 South-Doyle Middle

Blocks (002200): 2030 2031 2032

Blocks (002300): 1000 1010 2001 2003 2004 2005 2006 2008 2009 2010 2011 2012 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2030 2031 2033

VTD: 30 Sarah Moore Greene

VTD: 31 Chilhowee

VTD: 32 Spring Hill

VTD: 75 Huffs

VTD: 91 Vestal

(16) District 16:

Knox County

VTD: 34 Fountain City Library

VTD: 35 Shannondale

VTD: 36 Gresham

VTD: 39 Inskip Recreation Center

Blocks (004000): 2006 2007 2008 2009 2010 2011 2012 2024 2025 2026 2027 2028 2029 2030 2031 2032 2034

Blocks (004800): 1009 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1034 1035 1036 1037 1053 1054 1055 1057 1058

Blocks (004900): 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2069

VTD: 56 Heiskell

VTD: 58 Pedigo

Blocks (006206): 1005 1006 1013 1020 1022 1023 1024

VTD: 59 Brickey

VTD: 61 Halls

VTD: 72E Boys and Girls Club

VTD: 72M Boys and Girls Club

VTD: 72W Boys and Girls Club

VTD: 73 Powell

VTD: 74 Shannondale

(17) District 17:

Jefferson County

VTD: 01 Dandridge Elementary

VTD: 02 Piedmont

VTD: 04 Jefferson Elementary

VTD: 05 Jefferson Middle

VTD: 06 Rush Strong School

VTD: 07 New Market City Hall

VTD: 08 Chestnut Hill School

Blocks (070900): 2000 2001 2002 2003 2004 2014 2015 2016 2017 2018 2019 2021 2022 2023 2024 2027 2028 2029 2030 2032 2033 2034 2035 2036 2038 2039 2040 2041 2042 2044 2046 2047 2049 2050 2051 2053 2054 2055 2059 2060 2061 2065 2066 2067 2068 2069 2070 2071 2110 2111 2112 2113 2114 2115 2116 2117 2126 2127 2131 2133 2134 2135 2136 2137 2138 2146 2147 2148 2149 2150 2151 2152 2153 2154 2155 2156 2157 2158 2159 2160 2161 2162 2163 2164 2165 2166 2167 2168 2169 2170 2171 2172 2173 2175 2177 2178 2179 2180 2181 2182 2183 2184 2185 2186 2187 2188 2189 2190 3054 3055 3056

VTD: 08 Old Swannsylvania School

Blocks (070700): 1031 1032 1033 1034 1058 1059 1060 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1104 1105

VTD: 09 Talbott School

Blocks (070200): 1021 1022 1024 1025 1029 1030 1031 2043 2044 2045 2046 2047 2048 2049 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2075 2077 2078 2079 2080 2081 2082 2083 2084 3036 3041 3042 3043 3044 3045 3046 3048 3051 3052 3053

Blocks (070600): 2047 2048 2049 2050 2051 2052 2055

Blocks (070700): 2000 2001 2003 2004 2005 2006 2007 2008 2024 2026

Sevier County

VTD: 1-2 Jones Cove

VTD: 3-1 New Center

VTD: 3-2 Vocational Ctr. Harrisbg.

VTD: 5-2 Senior Citizens Bldg.

Blocks (080500): 3022 3023 3024 3025 3026 3027 3028 3030 3032 3033 3034 3037 3038 3047 3048 3049 3050 3051 3071

Blocks (080801): 1003

VTD: 7-1 Voting Machine Warehouse

VTD: 7-2 Catlettsburg

VTD: 8-1 Kodak

VTD: 8-2 Underwood

(18) District 18:

Knox County

VTD: 42 Pleasant Ridge

Blocks (003901): 1010 1011 1012 1013 1014 1015 1016 1017 1030

Blocks (004700): 1000 1001 1002 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 2019 2028 2031

VTD: 44 Ridgedale

Blocks (003802): 1000 1001 1002 1003 1004 1005 1006 1007 1008

Blocks (004607): 1000 1001 1021 1022 1029 2002 2003 2004 2005 2008 2011 2012 2013 2014 2015 2016 2017 2034 2035 2041

Blocks (004608): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1014 1015 2000 2001 2002 2003 2005 2006 2007 2008 2012 2017

Blocks (004700): 2004 2005 2008 2009 2016 2018 2029 2030 2032 2033

VTD: 45 Bearden Middle

VTD: 46 West Hills

VTD: 47 Bearden High

VTD: 51 Deane Hill Recreation Center

VTD: 55 Lonas

Blocks (004607): 1019 1020 1023 2000 2001 2006 2007 2018 2019 2020 2021 2022 2024 2029 2030 2031 2037 2038 2039 2040

Blocks (004608): 1013 2004 2009 2010 2013 2015 2019 2020

Blocks (004613): 1000 1002 1003 1004 1005 1006 1007 1017 2018 2019 2020

Blocks (004614): 1006 1007 1008 1009 1010 1011

VTD: 67 North Cedar Bluff

Blocks (004609): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 3000 3001 3002 3003 3004 3005 3006 3007 3008 3010 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027

Blocks (004611): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1057 1058 1059 1063 1064 1065 1066 1067 1068 1069 1070 1072 1074 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016

VTD: 68 South Cedar Bluff

VTD: 68E East Cedar Bluff

VTD: 71 Rocky Hill

Blocks (004401): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055

Blocks (004403): 3022 3023 3024 3025 3026 3027 3044 3045 3047

Blocks (005701): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041

(19) District 19:

Knox County

VTD: 26 Dogwood

Blocks (005501): 1003 1005 1011 1012

VTD: 28 South-Doyle Middle

Blocks (002300): 2000 2002 2007 2013 2032

VTD: 29 Anderson

VTD: 57 Hills

VTD: 58 Pedigo

Blocks (006205): 1006 1007 1008 1009 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014

Blocks (006206): 1000 1001 1002 1003 1004 1007 1008 2000 2001 2002 2003 2004 2005 2006

Blocks (006301): 1039 1040 1041 1042 1057 1058 1059 1060 1062 1063 1064 1065 1066 1067

VTD: 60 Fort Sumpter

VTD: 76 Sunnyview

VTD: 77 Ramsey

VTD: 78 Riverdale

VTD: 79 Dora Kennedy

VTD: 80 Corryton

VTD: 81 Gibbs

VTD: 82 Ellistown

VTD: 84 Ritta

VTD: 85 Skaggston

VTD: 86 Carter

VTD: 87 Thorngrove

VTD: 88 Kings

VTD: 92 Gap Creek

VTD: 93 Hopewell

(20) District 20:

Blount County

VTD: Big Springs

VTD: Eagleton 20th

VTD: Eagleton 8th

VTD: Eagleton Cafeteria

VTD: Eagleton-Alcoa

VTD: Everett

VTD: Fairview-City

Blocks (011102): 3021 3022 3047

Blocks (011503): 1000

VTD: Fairview-County

VTD: Friendsville-City

VTD: Friendsville-County

VTD: John Sevier

VTD: Louisville

VTD: Martin Luther King

VTD: Maryville High School

Blocks (010600): 1041 1042 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 3000 3002 3004 3005 3007 3008 3011 3012 3013 3016 3017

Blocks (011102): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3023 3024 3025 3026 3036 3037 3039 3040 3041 3050

Blocks (011200): 3090 3091 3104 3105 3106 3116 3118 3119

VTD: Maryville Middle School

VTD: Maryville Municipal-City

VTD: Maryville Municipal-County

VTD: Middlesettlements

VTD: Miser Station

VTD: Pellissippi

VTD: Pellissippi-Alcoa

VTD: Pellissippi-Maryville

VTD: William Blount Academy

VTD: William Blount-City

VTD: William Blount-County

(21) District 21:

Loudon County

VTD: Browder

VTD: Davis

VTD: Eatons

Blocks (060100): 1018 1019 1020 1021 1023 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2142 2143 2144 2145 2146 2147 2148 2149 2150 2151 2152 2153 2154 2155 2156 2157 2158 2159 2160 2161 2162 2163 2164 2165 2166 2167 2168 2169 2170 2171 2172 2173 2174 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3111 3112 3113 3114 3115 3116 3117 3118 3119 3120 3121 3122 3123 3124 3125 3126 3127 3128 3129 3130 3131 3132 3133 3134 3135 3136

Blocks (060201): 1000 1022 1025 2061 2070

Blocks (060202): 1000 1002 1005 1024 1025 1026 1055 1056

Blocks (060301): 2038 2039 2041 2082 2083

VTD: Glendale

Blocks (060400): 1041 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2062 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2124 2142

VTD: Greenback

VTD: Lenoir City

Blocks (060201): 2000 2001 2003 2004 2006 2007 2011 2012 2013 2014 2027 2037 2203 2204 2205 2206

Blocks (060202): 1019 1021 1032 1033 1034 1035 1036 1037 1040 1041 1042 1043 1045 1046 1047 1048 1062 1068 1069 1070 1071 1077 1078 1079 1081 1082 1090 1091 1092 1093 1104 2006 2007 2008 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3053 3054 3055 3058 3059 4000 4001 4002 4003 4009 4010 4011 4012 4013 4014 4015 4016 4017 4020 4021 4022 4024 4025 4026 5000 5001 5002 5003 5004 5005 5006 5007 5008 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020 5021 5022 5023 5024 5025 5026 5027 5028 5029 5030 5031 5032 5033 5034 5035 5036 5037 5038 5039

Blocks (060301): 2076 2077 2078 2079 2080 2081 2084 2086 2094 2095 2099 2100 2105 2106 2110 2111 2119

VTD: Lenoir City Outside

Blocks (060202): 1018 1020 1027 1028 1029 1030 1031 1038 1039 1044 1063 1064 1065 1066 1067 1080 5009

VTD: Loudon

VTD: Loudon Outside

VTD: Luttrell

VTD: Philadelphia

VTD: Tellico Village

VTD: Tellico Village East

Monroe County

VTD: 01 Sweetwater High School

VTD: 02 Broad Street School

VTD: 03 Brown Elementary

VTD: 04 Vonore Elementary School

VTD: 05 Madisonville Inter. School

Blocks (925300): 2002 2012 2013 2027 3000 3002 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3061 3063 3064 3066 3067 3068 3069 3070 3071 3074 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 5000 5001 5002 5003 5009 5010 5011 5012 5017 5018

Blocks (925400): 1043 1044 1045 1048 1062 1066 1071 1072 1073 1074 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1100 1101 1102 2026 2036 3000 3001 3004 3008 3009 3012 3013 3014 3016 3017 3018 3019 3020 3021 3022 3023 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3111 4011 4013 4014 4016 4020 4021 4022 4023 4079 4080 4081 4082 4083 4084 4085 4109 4110 4114 5001 5002 5003 5004

VTD: 06 Madisonville Middle School

Blocks (925300): 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1030 1052 1053 1061 1062 1063 1064 1068 2000 2001 2003 2004 2005 2006 2007 2008 2009 2010 2011 2014 2015 2016 2017 2020 2022 2023 2024 2025 2026 2028 2030 2031 2033 2034 2035 2036 2043 2044 2045 2046 2054 2055 2056 3001 3003 3034 3035 3036 3037 3038 3039 3060 3062 3065 3072 3073 5004 5005 5006 5007 5008 5013 5014 5016 5031

Blocks (925400): 5005 5006 5007 5008 5009 5010

VTD: 07 Madisonville Primary School

Blocks (925000): 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078

Blocks (925400) 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1023 1024 1026 1039 1040 1041 1042 1046 1047 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1063 1064 1065 1067 1068 1069 1070 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1099 1103 1104 1105 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2027 2028 2029 2030 2031 2032 2033 2034 2035 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 3002 3003 3005 3006 3007 3010 3011 3015 3024 3025 3026 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4012 4015 4017 4018 4019 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4048 4049 4050 4051 4052 4054 4059 4060 4061 4062 4063 4064 4065 4066 4067 4068 4069 4070 4071 4072 4073 4074 4075 4076 4077 4078 4093 4094 4095 4096 4097 4098 4099 4100 4101 4102 4103 4104 4105 4106 4107 4108 4111 4112 4113 5000 5025 5026

VTD: 08 Vonore Community Center

(22) District 22:

Bradley County

VTD: 103-1 Hopewell

VTD: 202-1 Charleston

VTD: 401 Oak Grove

VTD: 402 Michigan Avenue

VTD: 601-1 Valley View

VTD: 602-1 Blue Spring

VTD: 604-1 Black Fox

Meigs County

Polk County

(23) District 23:

McMinn County

Monroe County

VTD: 05 Madisonville Inter. School

Blocks (925300): 5019 5020 5022

VTD: 06 Madisonville Middle School

Blocks (925300): 2032 2047 2048 2049 2050 2051 2052 2053 2058 4056 5015 5021 5024 5025 5026 5032 5033 5038 5039 5040 5045 5046 5047 5048 5049 5050 5051 5052 5053 5054 5055 5056 6014 6027 6037

Blocks (925400): 5011 5012 5013 5014 5015 5016 5017 5018

VTD: 07 Madisonville Primary School

Blocks (925000): 1270

VTD: 09 Old Notchey Creek School

VTD: 10 Rural Vale Fire Dept

VTD: 11 Tellico Community Center

VTD: 12 Coker Creek School

VTD: 14 Toqua Community Center

(24) District 24:

Bradley County

VTD: 101-1 McDonald

VTD: 102-1 Prospect

VTD: 201-1 E.L. Ross

VTD: 301-1 Lee University

VTD: 302-1 Senior Center

VTD: 501-1 T.C. Bower

VTD: 502-1 Community Serv

VTD: 603-1 Waterville

VTD: 701 Stuart

VTD: 702 Cleveland High

(25) District 25:

Cumberland County

Putnam County

VTD: 04A Burks Middle School

VTD: 04B Monterey City Hall

Van Buren County

(26) District 26:

Hamilton County

VTD: 013 Courthouse

Blocks (003100): 1000 1001 1002 1008 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1041 1042 1043 1044 1045 1046 1047 1048 1052 1053 1054 1055 1104 1122 1123 1124 1127 1128 1129 1130

VTD: 015 Downtown

Blocks (003100): 1003 1006 1007 1009 1022 1023 1024 1025 1026 1027 1028 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1056 1057 1058 1059 1060 1061 1073 1074 1075 1076 1077 1078 1079 1080 1081 1086 1087 1090 1091 1092 1093 1094 1100 1101 1102 1103 1109 1110 1111 1116 1117 1118 1136 1137 1138

VTD: 016 DuPont

VTD: 025 Hixon 1

VTD: 029 Lupton City

VTD: 035 North Chattanooga 1

VTD: 036 Northgate

VTD: 042 Riverview

VTD: 044 Stuart Heights 1

VTD: 051 Birchwood

Blocks (010104): 2006 2007

VTD: 058 Harrison 1

VTD: 059 Meadowview

Blocks (010104): 2022 2023

VTD: 062 Snowhill

Blocks (010101): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2015 2016 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 3011 3012 3013 3017

Blocks (010103): 2000 2001 2002 2003 2004 2005 2006 2007 2009 2010 2011 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2031 2032 2033 2034

VTD: 063 Summit

VTD: 066 Dallas

Blocks (010303): 2026 2027

Blocks (010304): 2000 2012 2013 2014 2015 2016 2017 3010 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023

Blocks (010305): 1055 1056 1057

VTD: 070 Ganns

VTD: 071 Lakesite

VTD: 073 Middle Valley

VTD: 075 Pleasant Grove 1

VTD: 088 Hixson 2

VTD: 090 Harrison 2

Blocks (010101): 1000 1001 1002 1003 1009 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1028 1029 2014 2017 2018 2019 2020 2021 2022 2055

Blocks (011201): 1013 1014

Blocks (011413): 5003 5007 5008 5009 5010 5011 5012 5013 5014 5018

Blocks (011447): 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1023 1032 1038 2000 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012

VTD: 098 Harrison 3

Blocks (011413): 2000 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 3003 3005

VTD: 101 Hixson 3

VTD: 103 Pleasant Grove 2

VTD: 139 North Chattanooga 2

Blocks (000600): 1002 1014 2000 2001 2002 2003 2004 2005 2006 2007 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2027 2036 3002 3003 3006 3009 3026 3027 3028 3029 3030 3031 3032 3034

Blocks (000700): 1027 1028 3024 3025

VTD: 144 Soddy Daisy 3

Blocks (010411): 4005 4024 4025 4026 4027 4028 4031 4038 4044

Blocks (010412): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1016 1017 4000 4012

VTD: 144 Stuart Heights 2

VTD: 164 Hixson 4*

VTD: 166 Summit 2

Blocks (011413): 5015 5016 5017

(27) District 27:

Hamilton County

VTD: 033 Mountain Creek 1

VTD: 037 Northwoods 1

VTD: 038 Northwoods 2

VTD: 043 St Elmo 1

Blocks (001800): 1003 1004 1005 1009 1015 1027 1028 1029 1030 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 2000 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067

Blocks (001900): 2052 2057 3000 3001 3002 3004 3005 3006 3044

VTD: 048 Lookout Valley 1

VTD: 065 Bakewell

Blocks (010201): 1004 1005 1006 1007 1008 1009 1010 1018 2000 2001 2002 2003 2004 2005 2006 2008 2009 2015 2022 2023 2025 2026 3022 3023 3037 3038 3040 3041 3042 3043 3046 3047 3048 3054

Blocks (010202): 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1041 1042 1043 1044 1045 1046 1047 1048 1051 1052 1053 1054 3010 3027 3028 3029 3030 3031 3032 3033 3034 3043 3044 3045 3049

Blocks (010305): 1006 1007

Blocks (011001): 1014 1015 1016 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1040 1041 1043

VTD: 067 Fairmount

VTD: 068 Falling Water 1

VTD: 069 Flat Top Mountain

VTD: 072 Lookout Mountain 1

VTD: 074 Mowbray

VTD: 076 Red Bank 1

VTD: 077 Red Bank 2

VTD: 078 Red Bank 3

VTD: 081 Signal Mountain East

VTD: 082 Signal Mountain West

VTD: 083 Soddy Daisy 1

VTD: 084 Soddy Daisy 2

VTD: 085 Valdeau

VTD: 086 Walden

VTD: 092 Lookout Valley 2

VTD: 102 Northwoods 5

VTD: 106 Mountain Creek 2

VTD: 109 Falling Water 2

VTD: 111 Lookout Valley 3*

VTD: 119 Northwoods 3

VTD: 121 Lookout Mountain 2

VTD: 125 Red Bank 4

VTD: 127 Red Bank 6

VTD: 137 St. Elmo 2

VTD: 138 St. Elmo 3

Blocks (001800): 1013 1014 1016 1017 1018 1019 1023 1025 1026 1033 1035 1101

VTD: 144 Soddy Daisy 3

Blocks (010201): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 2024 2030 2031

VTD: 148 Soddy Daisy 4

VTD: 160 St Elmo 4

VTD: 161 Lookout Valley 4

VTD: 162 Northwoods 4*

VTD: 165 Soddy Daisy 5*

(28) District 28:

Hamilton County

VTD: 002 Alton Park

VTD: 003 Amnicola

VTD: 004 Avondale

VTD: 005 Bonny Oaks

VTD: 008 Bushtown

VTD: 011 Clifton Hills 1

Blocks (002300): 1000 1002 1009 1012 1013 1019 1020 1021 1022 1026 1027 1051

Blocks (002500): 2004 2005 3002 3003 3004 3005 3006 3007 3008 3009 3011 3012 3013 3014 3015 3016 3017 3019 3020 3021 3034 3035

Blocks (002600): 1028 1029 1030 2039 3047 3048

VTD: 013 Courthouse

Blocks (000400): 1001 1002 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054

Blocks (001100): 1013 1014 1015 1016 1017 1018 1019

Blocks (003100): 1049 1050 1051 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1082 1083 1084 1085 1088 1089 1105 1106 1107 1108 1125 1126

Blocks (012400): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076

VTD: 014 Dalewood

VTD: 015 Downtown

Blocks (001600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1060 1061 1062 1065 1066 1067 1068

Blocks (002000): 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1038 1039 1053 1054 1055 1056 1057 1058 1059 1060 1063 1064 1065 1066 1067 1082 1083 1084 1085 1087 1088 1089 1090 1125 1126 1140 1141

Blocks (003100): 1004 1005 1029 1030 1095 1096 1097 1098 1099 1112 1113 1114 1115 1119 1120 1121 1131 1132 1133 1134 1135 1139 1140

VTD: 018 East Chattanooga 1

VTD: 020 East Side 1

VTD: 021 Eastdale 1

VTD: 023 Glenwood

VTD: 024 Highland Park

Blocks (001100): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054

Blocks (001200): 1010

Blocks (001400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1029 1036 1037 1038 1039 1040 1043 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017

VTD: 026 Howard

VTD: 027 Kingsport

VTD: 028 Lake Hills

VTD: 031 Missionary Ridge

Blocks (001200): 1011 1012

Blocks (002900): 2004 2005 2006 2007 2010 2011 2012

VTD: 032 Moccasin Bend

VTD: 034 Murray Hills

VTD: 040 Piney Woods

VTD: 041 Ridgedale

Blocks (001300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1034 1035 1036 1037 1038 1039 1053 1054 1055 1061 1062 2003 2004 2006 2007 2019 2020 2021 2029 2030 2033 2034 2035 2036 2042

Blocks (002600): 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1021 1022 1023 1024 1025 1026 1027 1035 1036

VTD: 043 St Elmo 1

Blocks (001800): 1007 1008 1010 1012

VTD: 045 Sunnyside

Blocks (002900): 1001 1004 1005 1006 2000 2001 2002 2003 2008 2009 2013 2014 2015 2016 2017 2018

VTD: 049 Woodmore

VTD: 061 Ridgeside

VTD: 094 Eastgate 1

VTD: 098 Harrison 3

Blocks (011413): 3004 3015 3016 3017 3018 3019 3024 3025 3031 3032 3038

VTD: 117 Mountain Creek 4

VTD: 131 Eastdale 2

VTD: 132 East Side 2

VTD: 133 Clifton Hills 2

VTD: 138 St. Elmo 3

Blocks (001800): 1011

VTD: 139 North Chattanooga 2

Blocks (000600): 1013

VTD: 140 Harrison 4

(29) District 29:

Hamilton County

VTD: 001 Airport 1

VTD: 006 Brainerd

Blocks (003000): 2000 2001 2002 2003 2004 2005 2007 2008 2009 2010 2011 2012 2013 2044

VTD: 007 Brainerd Hills

Blocks (003400): 1010 1011 1012 1013 1014 1015 1019 1020 1021 1022 1023 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2030 2031 2032 2033 2034 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030

Blocks (011445): 1034 1036

VTD: 046 Tyner 1

VTD: 050 Apison 1

Blocks (011204): 3012

VTD: 051 Birchwood

Blocks (010104): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 2000 2004 2005 2008 2009 2010 2021 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040

VTD: 052 Collegedale 1

Blocks (011201): 5048 5049 5061 5062 5063 5064 5065 5066 5075 5076 5077 5078 5079 5080 5083 5085 5086

Blocks (011203): 1000 1001 1002 1003 1004 1005 1006 1007 1014 1015 1017 1018 1019 1020 1021 2001 2002 3001 3005

Blocks (011204): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1027 1028 1030 1032 2000 2001 3006 3013

Blocks (011311): 4011 4014 4034 4035 4036 5019 5020 5021

VTD: 059 Meadowview

Blocks (010103): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1025 1026 1028 1029 1030 1031 1032 1033 1036 1044 1045

Blocks (010104): 2001 2002 2003 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2025 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047

VTD: 060 Ooltewah 1

Blocks (011201): 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1028 1029 1030 1031 1033 1037 1038 1039 1040 1041 1048 1049 1050 1051 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 3000 3001 3002 3003 3005 3006 3007 3008 3009 3012 3021 3022 3023 3024 3025 3026 3027 3029 3030 3031 3032 3033 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4020 4021 4023 4024 4025 4026 4027 4028 4029 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020 5028 5029 5030 5031 5032 5033 5034 5035 5036 5037 5038 5039 5040 5041 5042 5043 5044 5045 5046 5047 5050 5051 5052 5053 5054 5055 5056 5057 5058 5059 5060 5067 5068 5069 5070 5071 5072 5073 5074 5081 5082 5084

Blocks (011204): 1000 1001 1002 1003 1004 1005 1026 1031 3007

Blocks (011311): 4006 4007 4008 4009 4010 4013 4015 4016 4029 4030 4031 4032 4033 4038

Blocks (011447): 2001 2002 2003 2004 2005 2006 2007 2008

VTD: 062 Snowhill

Blocks (010101): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3014 3015 3016 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036

Blocks (010103): 1021 1022 1023 1024 1027 1034 1035 1037 1038 1039 1040 1041 1042 1043 1046 1047 1048 2008 2012 2013 2014 2015 2016 2030 2035 2036 2037 2038 2039 2040 2041 2042 2043

Blocks (010104): 2024

Blocks (011201): 1000 1001 1002 1003 1004 1005 1006 1007 3004 3010 3011 3013 3014 3015 3016 3017 3018 3019 3020 3028

VTD: 065 Bakewell

Blocks (010201): 1000 1001 1002 1003 1011 1012 1013 1014 1015 1016 1017 1029 1030 1031 1032 3000 3001 3002 3003 3004 3005 3007 3014 3015 3016 3017 3018 3019 3020 3039 3044 3045

Blocks (010202): 3014 3017 3021 3022 3023 3024 3025 3035 3036 3037 3038 3039 3040 3041 3042 3046 3047 3048 3050 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029

VTD: 066 Dallas

Blocks (010303): 1003 1004 1005 1006 1007 1008 1009 1010 2000 2001 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2035 2036 2037 2038

Blocks (010304): 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2018 3000 3002 3003 3004 3005 3006 3007 3008 3009 3011 3012

Blocks (010305): 1018 1020 1021 1022 1023 1024 1025 1026 1027 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1044 1045 1046 1049 1050 1051 1052 1053 1054 1058 1059 1060 1061

Blocks (010306): 1048 1050 2016 2051 2052

VTD: 080 Sale Creek

VTD: 089 Ooltewah 2

VTD: 090 Harrison 2

Blocks (010101): 1004 1005 1006 1007 1008 1010 1011 1012 1013 1024 1025 1026 1027 1030

Blocks (011201): 1008 1009 1010 1011 1012

Blocks (011413): 5000 5001

Blocks (011447): 1000 1001 1002 1003 1004 1005 1006 1017 1018 1019 1020 1021 1022 1024 1025 1026 1027 1028 1029 1030 1031 1033 1034 1035 1036 1037

VTD: 093 Concord 2

Blocks (011311): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1010 2012 2013 2014 2015 2016 5004 5011 5013 5041

Blocks (011321): 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4021 4022

Blocks (011323): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013

VTD: 095 Eastgate 2

Blocks (002900): 1023 1024 1025 1026 1027 1028

Blocks (003000): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026

Blocks (003300): 1009 1013 1014 1015 1016 1017 1018 1019 2007 2008 2009 2010 2011 2012 2014 2015 2016 2017 2018 2019 2020 2021

VTD: 097 Tyner 2

VTD: 112 Airport 2

VTD: 118 Apison 2

Blocks (011203): 1008 1009 1010 1011 1012 1013 1022

VTD: 122 Collegedale 2

VTD: 130 Tyner 4

VTD: 141 Concord 3

VTD: 143 Ooltewah 3*

VTD: 154 Airport 4

VTD: 166 Summit 2

Blocks (011311): 2000 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 4004 4005 4012 4017 4018 4019 4020 4021 4022 4023 4024 4025 4028 4037 4039 4040 4041 4042 4043 5026 5040

Blocks (011443): 2000

Blocks (011447): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037

Blocks (980200): 1146 1167

(30) District 30:

Hamilton County

VTD: 006 Brainerd

Blocks (002800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1023 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018

Blocks (003000): 2035 2036 2037 2038 2039 2040 2041 2043 2045 2046 2047

Blocks (011442): 1006

Blocks (011600): 1000 1004 2000 2004 3000 3001 3002 3003 3004 3016

Blocks (011700): 1000 1001 2000 3000 3001

VTD: 007 Brainerd Hills

Blocks (003400): 2028

Blocks (011442): 1005

VTD: 009 Cedar Hill

VTD: 011 Clifton Hills 1

Blocks (002500): 3018 3022 3023 3024 3027 3032 3033 3036 3037 3038

VTD: 012 Concord 1

VTD: 017 East Brainerd 1

VTD: 019 East Lake

VTD: 024 Highland Park

Blocks (001300): 2001

VTD: 031 Missionary Ridge

Blocks (001300): 2000 2008 2010

Blocks (002400): 1000 1001 1002 1004 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025

Blocks (002500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1013 1014 1015 1016 1017 1018 1021 1022 1023 1024 1025 1026 1037 1038 1039 1040 1041 1042

Blocks (002600): 1000 1001

Blocks (002800): 3004 3005 3006 3007 3008 3010 3022 3025 3027

VTD: 041 Ridgedale

Blocks (001300): 2002 2005 2009 2011 2012 2013 2014 2015 2016 2017 2018 2022 2023 2024 2025 2026 2027 2028 2031 2032 2037 2038 2039 2040 2041 2043 2044

Blocks (002500): 1020

Blocks (002600): 1002 1003 1004 1005 1006 1007 1008 1020 1033 1034

VTD: 045 Sunnyside

Blocks (002800): 3000 3001 3002 3003 3009 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3023 3028 3029 3030 3031 3042 3043 3044 3045

VTD: 050 Apison 1

Blocks (011203): 2011 2032 2033 2034 2035 2036 2040 2041 2042 2045 2046 2047 2048 2049

Blocks (011204): 2002 2003 2011 2017 2019 2020 3004 3008 3014 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 4000 4001 4002 4003 4006 4007 4008 4009 4010 4013 4015 4016 4017 4018 4019 4020 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034

VTD: 052 Collegedale 1

Blocks (011203): 2000 2003 2004 2005 2006 2007 2008 2009 2010 2012 2013 2014 2015 2016 2017 2018 2021 2022 2024 2025 2026 2028 2029 2030 2031 2037 2038 2039 2043 2044

Blocks (011204): 1020 1021 1022 1023 1024 1025 1029 2004 2005 2006 2007 2008 2009 2010 2012 2013 2014 2015 2016 2018 3005 3009 3010 3011 3015 3016 3017 3018

VTD: 053 East Ridge 1

VTD: 054 East Ridge 2

VTD: 055 East Ridge 3

VTD: 056 East Ridge 4

VTD: 057 East Ridge 5

VTD: 060 Ooltewah 1

Blocks (011203): 2019 2020 2023 2027

Blocks (011204): 3000 3001 3002 3003

VTD: 064 Westview 1

VTD: 091 Westview 2

VTD: 093 Concord 2

Blocks (011321): 4020

Blocks (011323): 2004 2005 2019

VTD: 095 Eastgate 2

Blocks (002800): 1022 1024

Blocks (003000): 2006 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2042

VTD: 096 Westview 3

VTD: 104 East Brainerd 2

VTD: 118 Apison 2

Blocks (011203): 1016 3000 3002 3003 3004 3006 3007 3008 3009

Blocks (011204): 4004 4005 4011 4012 4014 4021

(31) District 31:

Bledsoe County

Rhea County

Roane County

VTD: Eureka

VTD: Glen Alice

VTD: Rockwood Ward 1

Sequatchie County

(32) District 32:

Loudon County

VTD: Eatons

Blocks (060100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1022 1024

Blocks (060301): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2031 2032 2033 2034 2035 2036 2040 2042 2044

Blocks (060302): 1000 1001 1002 1003 1004 1006 1007 1008 1009 1010 1011 1013 1014 1015 1016 1040

VTD: Glendale

Blocks (060202): 1152

Blocks (060302): 4072

Blocks (060400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 2053 2054 2055 2056 2057 2058 2059 2060 2061 2063 2064 2065 2066 2067 2068 2069 2070 2071 2123 2125 2126 2127 2128 2129 2130

VTD: Highland Park

VTD: Lenoir City

Blocks (060201): 2200 2201

Blocks (060202): 1083 1084 1085 1086 1087 1088 1089 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1153 1154 1155 1156 1157 1158 1159 1160 1161 2000 2001 2002 2003 2004 2005 2009 2010 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 3035 3036 3037 3038 3052 3056 3057 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 4004 4005 4006 4007 4008 4018 4019 4023 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046

Blocks (060301): 2043 2045 2046 2047 2048 2050 2051 2053 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2085 2087 2088 2089 2090 2091 2092 2093 2101 2102 2104 2107 2112 2114 2115 2116 2117 2118 2120 2121 2122 2123 2124 2125 2126 2132 2133 2134 2135 2136

Blocks (060302): 3039 3040 3041 3042 3043 4047 4062 4085 4088 4089 4090 4091 4092 4093 4100 4101 4109 4110 4111 4114

VTD: Lenoir City Outside

Blocks (060301): 2026 2027 2028 2029 2030 2037 2049 2052 2054 2055 2056 2057 2058 2096 2097 2098 2103 2108 2109 2113 2127 2128 2129 2130 2131 2137

Blocks (060302): 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3044 3045 4063 4064 4069 4070 4071 4079 4080 4081 4082 4083 4084 4086 4087 4094 4095 4096 4097 4098 4099

Roane County

VTD: Cave Creek

VTD: Cherokee

VTD: Dyllis

VTD: Emory

VTD: Emory Heights

VTD: Fairview

VTD: Harriman Ward 1

VTD: Johnson School House

VTD: Kingston Ward 1

VTD: Kingston Ward 2

VTD: Lawnville

VTD: Midtown

VTD: Midway

VTD: Oak Hills

VTD: Oliver Springs

VTD: Orchard View

VTD: Paint Rock

VTD: Paw Paw

VTD: Renfro

VTD: Rockwood Ward 2

VTD: South Harriman

(33) District 33:

Anderson County

VTD: Block House Valley

VTD: Briceville

VTD: Claxton

VTD: Clinch Valley

Blocks (020902): 2000 2001 2002 2003 2005 2006 2009 2010 2011 2012 2013 2014 2015 2016 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2031 2032 2033 2034 2035 2040 2047 2048 2049 2050 2051 2052 2053 2054 2062 2063 2064 2065 2086 2091 2117 2118 2119 3008 3011 3026 3027

VTD: Clinton

VTD: Clinton High

VTD: Clinton Middle School

VTD: Dutch Valley

VTD: Emory Valley

VTD: Fairview

Blocks (020902): 3028 3032 3033 3037 3038 3039 3040 3049 3050 3051 3052 3053 3054 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033

VTD: Glen Alpine

VTD: Glenwood

VTD: Hendrix Creek

VTD: Highland View

VTD: Lake City

Blocks (020800): 1050 1056 1057 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1097 1098 1102 1112 1113 1114 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2031 2034 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2069 2073 2078 2079

VTD: Lake City Middle School

Blocks (020700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1027 1028 1032 1033 1034 1049 1050 1051 1052 1053

Blocks (020800): 1051 1052 1053 1054 1055 1058 1059 1060 1061 1062 1081 1082 1096 1143 2030 2032 2033 2035 2036 2037 2056 2068 2070 2071 2072 2074 2075 2076 2077 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3066

Blocks (021201): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3024 3031 3032 3033 4008 4009 4010 4011 4013

VTD: Marlow

VTD: North Clinton

VTD: Norwood

VTD: Oak Ridge City Hall

VTD: Pine Valley

VTD: Robertsville

VTD: Rosedale

VTD: South Clinton

VTD: Tri-County

VTD: West Hills

VTD: Woodland

(34) District 34:

Rutherford County

VTD: 07-1 Blackman Elementary School

Blocks (040701): 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1083

Blocks (040808): 2008 2009 2010 2011 2012 2014 2015 2020 2021

Blocks (040809): 1000 1001 1002 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3014 3015 3016 3017 3018 3019 3021

Blocks (040902): 1037 1038 1039 1076 1082 3006 3007 3008 3012 3032 3045

Blocks (040903): 1084 1087 1088

Blocks (040904): 3004 3011 3012 3013 3014 3015 3016 3018 3019 3020

Blocks (040905): 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3067 3068 3069 3070

VTD: 07-2 Riverdale High School

VTD: 07-3 Middle TN Electric Membership Corp

VTD: 08-1 Blackman United Methodist Church

Blocks (040807): 1017 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3014 3015 3016 3022 3024 3025 3026 3027

Blocks (040808): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037

Blocks (040902): 2016 2017 2018 2040 2041 2042 2052 2055 2056 2057 2058

VTD: 08-2 Eagleville Community Center

VTD: 08-3 Lebanon Camp Church

VTD: 08-4 Rockvale Community Center

VTD: 09-1 Stewart Creek Elementary

Blocks (040806): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 4002 4004 4005 4006 4007 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4029 4032 4033 4034

Blocks (040807): 1002 1004 1006 1009 1010 1011 1012 1013 1014 1015 1016 1018 1019 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012

VTD: 10-2 Stewartsboro School

Blocks (040806): 4001

VTD: 13-1 Bellwood School

VTD: 13-2 World Outreach Church

VTD: 18-1 Patterson Park

Blocks (041600): 3045 3046 3052 3053 3054 3055 3056 3057 3058 4020 4021 4022 4023 4024 4026 4027

Blocks (041800): 3039 3040 3041 3042 3043 3048 3050 3054 3055 3057

Blocks (041900): 1000 1001 1002 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3000 3001 3002 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022

Blocks (042000): 1004 1018 2003 2004 2007 2008 2009 2012

Blocks (042100): 1032 1033 1034

VTD: 18-2 Mid TN Realtors Association Bldg

Blocks (040905): 1004 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1018 1019 1020 1021 1022 1023 1024 1025 1026 2014 2020 2021

VTD: 18-3 Wilderness Station III

VTD: 19-1 Mitchell Neilson Primary

Blocks (040901): 1085 1086 1089

VTD: 19-3 Lane Agri-Park

Blocks (040901): 1087

Blocks (040902): 1062 1063 1077 1085

VTD: 20-1 Creekmont General Baptist Church

Blocks (040808): 1001 1002

VTD: 20-2 Blackman Middle School

Blocks (040902): 1000 1001 1002 1036 1040 1042 1043 1044 1045 1046 1047 1052 1053 1054 1058 1059 1060 1061 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1078 1079 1080 1081 1084 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2043 2044 2045 2046 2047 2048 2049 2050 2051 2053 2054 2059 2060 2061

Blocks (042300): 1161 1162 1164 1165 1166 1167 1168 1169 1170 1171 1172 1173 1174 1175 1176 1177 1178 1180 1181 1182 1183 1184

(35) District 35:

Claiborne County

Grainger County

Union County

VTD: 1-1 Maynardville Elementary

Blocks (040100): 5057 5059 5060 5065 5066 5067 5068 5069 5071 5072 5073 5074 5075 5076 5077 5078 5079 5080 5081 5082 5083

Blocks (040201): 2010

VTD: 2-2 Luttrell Elementary School

Blocks (040100): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 4017 4019 4020

VTD: 3-3 Brock Community Center

VTD: 5-10 Sharps Chapel Elementary

VTD: 5-13 Bradens School House

(36) District 36:

Anderson County

VTD: Andersonville

VTD: Clinch Valley

Blocks (020902): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1017 1018 1019 1020 1021 1023 1024 1025 1026 1027 1028 1029 1038 1039 1040 1041 1042 1043 1044 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 3000 3001 3002 3003 3004 3005 3006 3007 3012 3013 3014 3015 3016 3017 3022 3023 3024 3025

VTD: Fairview

Blocks (020901): 3035 3036 3037 3038 3039 3040 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3113

Blocks (020902): 3018 3019 3020 3021 3041 3042 3043 3044 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017

VTD: Lake City

Blocks (020800): 1036 1037 1039 1040 1041 1042 1045 1046 1047 1048 1049 1099 1100 1101 1103 1104 1108 1109 1110 1111 1115 1116 1140

VTD: Lake City Middle School

Blocks (020800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1038 1043 1044 1105 1106 1107 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1141 1142 1144

VTD: Norris

Campbell County

Union County

VTD: 1-1 Maynardville Elementary

Blocks (040100): 4003 4030 4035 4037 4038 4039 4051 4073 5063 5064

Blocks (040201): 1021 1031 1032 1034 1035 1036 1037 1038 1039 1041 1042 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1061 1062 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3055 3056 3057 3062 3063 3064

Blocks (040202): 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2058 4000 4001 4002 4003 4008 4015 4057 4058 4059 4060 4062

VTD: 2-2 Luttrell Elementary School

Blocks (040100): 3019 3035 3036 3037 3038 3039 3040 3041 3042 4000 4001 4002 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4018 4021 4022 4023 4024 4025 4026 4027 4028 4029 4031 4032 4033 4034 4036 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4052 4053 4054 4055 4056 4057 4058 4059 4060 4061 4062 4063 4064 4065 4066 4067 4068 4069 4070 4071 4072 4074

Blocks (040201): 3054 3058 3059 3060 3061

Blocks (040202): 4046

VTD: 3-2 Cedar Grove Community Cen.

VTD: 4-7 Big Ridge Elementary Sch.

VTD: 6-5 Plainview Community Center

VTD: 6-6 Paulette Community Center

(37) District 37:

Rutherford County

VTD: 01-1 LaVergne City Hall

Blocks (040101): 1002 1003 1005 1006 1009 1010 1011 1012

VTD: 01-2 Roy Waldron School

Blocks (040101): 1000 1001 1004 1007 1008 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034

Blocks (040102): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015

Blocks (040103): 1000 1001 1002 1005 1006 1007 1008 1009 1010 1011 1012 1014 1015 1016 1017 1029 1030 1039 1040 1041 1042 1043 1044 1045 1057 1058 1064 1072 1073

Blocks (042200): 3027 3028

VTD: 02-2 Walter Hill School

Blocks (040501): 1000 1001 1002 1003 1004 1013 1014 1016 1018 1019 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 3026 3035 3036 3039 3040 3041 3042 3043 3044 3045 3046

Blocks (041000): 1041 1059

VTD: 03-1 Leana Community Center

VTD: 03-2 Nissan Activity Center

VTD: 03-3 Wilson Elementary School

Blocks (040403): 4000 4001 4004 4011 4012 4036 4037 4040 4044 4045

Blocks (040501): 1005 1006 1007 1008 1009 1010 1011 1012 1015 1017 1020 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3027 3028 3029 3030 3031 3032 3033 3034 3037 3038 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036

Blocks (042200): 3000 3001 3004 3029

VTD: 05-1 First Baptist Church of LaVergne

Blocks (040103): 1003 1004 1059 1060 1061 1062 1063 1065 1066 1067 1068 1069 1070

VTD: 07-1 Blackman Elementary School

Blocks (040902): 1029

VTD: 11-1 Smyrna Middle School

Blocks (042200): 1000 1001 1002 1003 1004 1005 1006 1008 1009 1010 1011 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055

VTD: 12-1 Tennessee Rehab Center

Blocks (040403): 1004 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 2000 2001 2002 2003 2004 2005 2006 2008 2009 2011 2012 2014 2015 2023 2024 2025 3002 3006 3010 3011 3012 3013 3014 3015 3016 3022 3025 3026 3027 3028 3029 4015 4035 4038 4039 4041 4042 4043

Blocks (042200): 1018 1019 1020 1021 2000 2001 2002 2003 2004 2005 2006 2007 2008 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 3025 3063 3064 3065 3066 3073 3074 3075 3076 3077 3078 3079 3080 3082 3083 3084 3092

Blocks (042300): 1038 1039 1040 1041 1042 1043 1045 1046 1047 1085 1086 1087

VTD: 14-1 Northfield Elementary School

VTD: 14-2 Siegal Elementary School

Blocks (041000): 1039 1040 1042 1043 1047 1048

Blocks (041301): 2000 2001 2002 2003 2013 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017

VTD: 15-1 Kingwood Church of Christ

Blocks (041402): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 2009 2010 2011 2012 4000 4001 4002 4003 4004 4005 4007 4008

Blocks (041600): 1000 1001

VTD: 16-1 Central Middle School

VTD: 16-2 Mitchell Neilson Elementary

VTD: 19-1 Mitchell Neilson Primary

Blocks (040901): 1031 1042 1043 1044 1062 1073 1074 1075 1076 1077 1078 1079 1080 1082 2073

Blocks (041302): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 2027 2028 2029 2030 2031 2032 2033

Blocks (041700): 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1032 1033 1037 1038 1040 1041 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3021 3022 4004 4005

VTD: 19-2 Seigel Middle School

VTD: 19-3 Lane Agri-Park

Blocks (040901): 1020 1022 1023 1024 1025 1026 1027 1028 1030 1032 1033 1034 1035 1036 1037 1039 1040 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1066 1067 1070 1071 1081 1083 1094 1095 1096 1097 1098

Blocks (040902): 1055 1056 1057 1083

VTD: 20-2 Blackman Middle School

Blocks (040901): 1021 1029 1099 1101

Blocks (040902): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1030 1031 1032 1033 1034 1035 1041 1048 1049 1050 1051

(38) District 38:

Clay County

Fentress County

VTD: Allardt

VTD: Armathwaite

VTD: Community Center

VTD: Crossroads

VTD: Pall Mall

VTD: Pine Haven

VTD: West Fentress

Macon County

Pickett County

Scott County

(39) District 39:

Franklin County

VTD: 1-1 FC Annex

VTD: 2-1 Clark Memorial

VTD: 3-1 Broadview

VTD: 3-2 Huntland

Blocks (960800): 1027 1028 1029 1030 1043 1044 1045 1046 1047 1048 1049 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1130 1131 1132 1137 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154 1155 1156 1158 1159 1164 1165 1166 1177 1178 1179 1181 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070

VTD: 3-3 Old Salem

VTD: 4-1 Belvidere

VTD: 4-2 Cowan

VTD: 4-3 Liberty

VTD: 5-1 Keith Springs

Blocks (960600): 3060 3062 3063 3067 3078 3080 3085 3088 3089 3092 3094 3095 3096 3097 3098 3099 3100 3102 3103 3109 3117 3123 3135

Blocks (960700): 2120

Blocks (960800): 1138 1139

VTD: 5-2 Sewanee

VTD: 5-3 Sherwood

Blocks (960600): 1206

Blocks (960700): 2047 2050 2051 2053 2054 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2077 2081 2085 2088 2089 2094 2100 2101 2102 2103 2105 2106 2107 2108 2109 2121 2122 2123 2124 2125 2140 2141 2142 2143

VTD: 6-1 Alto/Oak Grove

VTD: 6-2 Capitol Hill

VTD: 6-3 UTSI

VTD: 7-1 North Lake

VTD: 7-2 Winchester Springs & Center Grove

VTD: 8-1 Decherd

VTD: 8-2 Estill Springs

Marion County

VTD: Battle Creek

VTD: Elder Mountain

VTD: Foster Falls

VTD: Haletown-Ladds

VTD: Lusk Store

VTD: Mineral Springs

VTD: Monteagle

VTD: Powells Crossroads

VTD: Sequatchie

VTD: Waldens Ridge

VTD: Whitwell

VTD: Whitwell Mtn. FD

Moore County

(40) District 40:

DeKalb County

VTD: 1-1 Alexandria

VTD: 1-2 Temperence Hall

VTD: 1-3 Edgar Evins State Park

VTD: 2-1 Liberty

VTD: 2-2 Dowelltown

VTD: 2-3 Snows Hill

VTD: 3 Middle School

Blocks (920101): 1023 1024 1025 1026 1031 1033 1034 1035 1036 1039 1040 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1058 1059 1060 1061

Blocks (920200): 2009 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3076 3077 3078 3079 3088 3089 3090 4000 4001 4002 4003 4004 4005 4006 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4021 4022 4023 4024 4025 4026 4027 4028 4030 4031 4032 4033 4034 4035 4041 4049 4050

Blocks (920300): 1071

VTD: 4-1 Cherry Hill

VTD: 4-2 Rock Castle

VTD: 4-3 Courthouse

VTD: 5-1 Johnson Chapel

VTD: 5-2 Elementary School

VTD: 7 Church of Christ Annex

Blocks (920200): 1000 1001 1002 1003 1004

Smith County

Sumner County

VTD: 01 Westmoreland

Blocks (020101): 2046

Blocks (020601): 2005 2089 2090 2091 2093

Blocks (020602): 1000 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1027 1028 1029 1030 1031 1032 1033 1034 1092 1093 1096

VTD: 03 Bethpage

VTD: 03 Cairo

VTD: 03 Castalian Springs

VTD: 03 Civic Center

VTD: 05 South Water

Blocks (020901): 1029 1030 1031 1039 1049 1050 1051 1052 1053

Blocks (020902): 1017 1019 1020 1021 1024 1025

VTD: 06 Gallatin Sr. High School

VTD: 06 Jack Anderson

VTD: 06 Vol State

Trousdale County

(41) District 41:

Fentress County

VTD: Banner Springs

VTD: Clarkrange

VTD: Courthouse

VTD: Grimsley

VTD: Shirley

VTD: York Elementary

Jackson County

Morgan County

Overton County

(42) District 42:

Putnam County

VTD: 01A Capshaw

VTD: 01C South Cookeville

VTD: 02A Northeast Elementary

VTD: 03A University

VTD: 05A Cookeville Community Center

VTD: 05C Prescott South

VTD: 05F Dry Valley

VTD: 06A Cane Creek

VTD: 07A Burgess Falls

VTD: 07D Twin Oak

VTD: 08D Boma

VTD: 08E Buffalo Valley

VTD: 08F Cornerstone Middle

VTD: 08G Upperman

VTD: 09A Double Springs North

VTD: 09B Double Springs South

VTD: 10 Pavilion

VTD: 10B Sycamore

VTD: 11A Bangham

VTD: 11B Cookeville High School

VTD: 12A Algood Inside

VTD: 12B Algood Outside

VTD: 12C Brotherton

(43) District 43:

Grundy County

Warren County

VTD: 01-1 McMinnville Civic Center

VTD: 04-1 TSU Nursery Res. Center

VTD: 05-1 Three Star Mall

VTD: 05-2 Beersheba Towers

VTD: 06-1 Warren Co. Middle School

VTD: 07-1 East Side School

VTD: 08-1 Fairview Community Center

VTD: 08-2 Irving College School

VTD: 10-1 Centertown One

VTD: 11-1 Midway Community Center

VTD: 11-2 Hwy 56 N Church of Christ

VTD: 12-1 Northside Baptist Church

VTD: 12-2 Lucky Community Center

White County

(44) District 44:

Sumner County

VTD: 01 Corinth

VTD: 01 North Sumner

VTD: 01 Westmoreland

Blocks (020101): 1000 1003 1004 1005 1006 1009 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101

Blocks (020102): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3030 3031 3032 3033 3034 3035 3036 3037 3040 3041 3042 3043 3044 3047 3048 4000 4001 4002 4003 4004 4005 4006 4007 4008 4033 4034 4035 4036 4037 4038 4039 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4059 4062 4063 4064 4065 4066 4071 4072 4073 4074 4076

Blocks (020601): 2000 2001 2002 2003 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2017 2018 2019 2021 2022 2023 2025 2070 2092

Blocks (020602): 1001

VTD: 02 Portland

VTD: 02 Wiseman

VTD: 03 Bushes Chapel

VTD: 04 County Admin. Bldg.

VTD: 04 Salem

VTD: 04 Union Elementary

VTD: 05 Gallatin City Hall

VTD: 05 South Water

Blocks (020603): 1023 1024 1025

Blocks (020700): 1025

Blocks (020901): 1000 1001 1002 1003 1004 1005 1006 1008 1009 1054

Blocks (020902): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1022 1023 1026 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4020 4021 4022 4023 4024 4025 4026 4027

VTD: 07 Saundersville

VTD: 09 Nannie Berry

Blocks (021204): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2022 2023 2024 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3034

VTD: 09 Rock Castle

Blocks (021201): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 4002 4003

Blocks (021204): 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3035

VTD: 12 Oakmont

Blocks (020206): 1037 1038 1039

Blocks (020207): 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019

Blocks (020403): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1030

Blocks (020404): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1025 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1038 1039 1042

(45) District 45:

Sumner County

VTD: 04 Cottontown

VTD: 07 Long Hollow

VTD: 07 Magnet School

VTD: 08 Brown Elementary

VTD: 08 Lakeside

VTD: 09 Indian Lake

VTD: 09 Nannie Berry

Blocks (021201): 1000

Blocks (021204): 2025

Blocks (021205): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 2028 2031 2043 2044 2045 2046 2047 2048 2049 2050 2051

VTD: 09 Rock Castle

Blocks (021201): 2000 2001 2002 2003 2004 2005 2006 2009 2013 2014 4008 4009 4010 4011

VTD: 10 Center Point

VTD: 10 Trinity

VTD: 10 Walton Ferry

VTD: 11 Hunter

VTD: 11 Madison Creek

VTD: 11 Millersville

VTD: 12 Oakmont

Blocks (020403): 1039 1040 1041

Blocks (020404): 1016 1017 1018 1019 1020 1021 1022 1023 1024 1026 1037 1040 1041 1043 1044

Blocks (020405): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1023 1024 1026 1027 1028

Blocks (020406): 2000 2001 2002

VTD: 12 White House City Hall

VTD: 12 White House Middle School

(46) District 46:

Cannon County

DeKalb County

VTD: 3 Middle School

Blocks (920200): 1017 1019

Blocks (920300): 1072 1073 1076 1077 1081 1082

VTD: 6-1 Belk

VTD: 6-2 Keltonburg

VTD: 6-3 Blue Springs

VTD: 7 Church of Christ Annex

Blocks (920102): 3004 3005 3006 3007 3008

Blocks (920200): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1018 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 2026 2027 2029 2030 2038 2042 2053 2054 2055 2056 2057 2058 2059 2060 3073 3080 3081 3082 3083 3084 3085 3086 3087 3091 4007 4019 4020 4029 4036 4037 4038 4039 4040 4042 4043 4044 4045 4046 4047 4048 4051 4052

Wilson County

VTD: 04 Cooks UMC Church

Blocks (030204): 2052 2061 2062 2116 2117

VTD: 05 Berea Church of Christ

Blocks (030101): 1044 1060 1066 1067 1071 1072 1073 1074 1076 1077 1078 1079 1080 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1103 2024 2026 2045 2047 2078 2079 2080 2081

Blocks (030204): 2024 2025 2026 2027 2028 2053 2054 2055 2056 2057 2058 2060 2063 2064 2065 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2114 2115 2118 2119

VTD: 06 Carroll-Oakland School

Blocks (030101): 2046 2054 2055 2056 2057 2058 2064 2065 2066 2067 2068

VTD: 07 Shop Springs Baptist Church

VTD: 07 Southside Elementary School

VTD: 07 Watertown High School

VTD: 09 Commerce Cumberland Pres. Church

VTD: 09 Cottage Home Dem. Club

VTD: 09 Statesville Home Dem. Club

VTD: 09 Watertown Community Center

VTD: 12 Cedars of Leb. St. Park Assembly Hall

Blocks (030903): 3023 3024 3025

Blocks (030904): 1026 1027 1028 1029 1030 1031 1032 1042 1043 1044 1045 1046 1053 1054 1055 1056 1057 1058 1059 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1119 1120 1123 2005 2006 2007 2008 2009 2010 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2096 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2142 2143 2144 2145 2146 2147 2148 2149 2150 2151 2152 2155 2156 2157 2158 2159 2160 2163 2164 2165 2166 2167

VTD: 12 Norene Community Center

VTD: 14 Gladeville Elementary

Blocks (030800): 1127 1128

Blocks (030903): 1007 1008 1034 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1080 1081 1082 1083 1120 1167 1169 1170 1171 1172 1173 1174 1175 1176 1177 1178 1179 1180 1181 1182 1183 1184 1185 1197 1200 3001 3002 3003 3004 3005 3018 3019 3020 3021 3022

Blocks (030904): 1000 1001 1002 1003 1004 1005 1007 1008 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1033 1034 1035 1036 1037 1038 1039 1040 1041 1047 1048 1049 1050 1051 1052 1060 1061 1062 1063 1118 1122

VTD: 14 Wilson County Board of Education

VTD: 15 Tuckers Cross Roads School

VTD: 17 Faith Evangelical Lutheran Church

VTD: 19 Jimmy Floyd Family Center

Blocks (030101): 2043 2044 2048 2049 2059 2060 2061 2062 2063 2069 2070 2071 2072 2073 2074 2075 2076 2077

Blocks (030500): 1007 1008 1010 1011 1012 1013 1014 1015 1016 1017 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3042 3043 3044 3045 3046 3047 3048 3049

VTD: 20 Market Street Community Center

Blocks (030102): 3065 3069

Blocks (030500): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 4009 4010 4011 4012 4013 4014 4015 4018

Blocks (030700): 1000 1001 1002 1003 1004 1005 1006 1011 1012 1013 1014 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1049 1053 1056 2000 2001 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2031 2032 2033 2034 2035 2036

VTD: 21 Water & Wastewater Auth. Of Wilson Co.

VTD: 23 West Hills Baptist Church

VTD: 24 First United Methodist Church

VTD: 25 Leeville Club House

Blocks (030202): 1018 1070 1082 1089 3023 3024 3025 3026 3037 3038 3039 3040 3041 3042 3043 3055 3056 3057 3058 3059 3060 3061 3062 3063 3082 3083 3084 3085 3086 3087 3090

VTD: 25 Maple Hill Church of Christ

(47) District 47:

Coffee County

Warren County

VTD: 02-1 Courthouse

VTD: 02-2 Warren County Airport

VTD: 03-1 Westwood Church of Christ

VTD: 03-2 Smartt Station Fire Hall

VTD: 08-3 LBJ & C Headstart

VTD: 09-1 Morrison Ruritan Club

VTD: 09-2 Viola Valley Comm. Center

VTD: 10-2 Centertown Comm. Ctr.

(48) District 48:

Rutherford County

VTD: 02-1 Lascassas School

VTD: 02-2 Walter Hill School

Blocks (040502): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 2009 2010 2011 2012 2019 2020 2021 2022 2023 2024

Blocks (041000): 1000 1038

Blocks (041101): 1035 1036 1038 1041 1042 1043 1044 1054 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2013 2014 2015 2016 2020 2026 2027 2034 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3014 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3037 3039 3040 3041 3042 3043 3048 3053 3054 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 4009 4010 4011 4012 4013 4014 4025

VTD: 02-3 Milton Fire Hall

VTD: 04-1 Advent Lutheran Church

VTD: 04-2 Bud's Tire Shop

VTD: 04-3 Kittrell School IV

VTD: 04-4 Oakland High School

VTD: 06-1 Buchanan School

VTD: 06-2 Christiana Middle School

VTD: 06-3 Kittrell School VI

VTD: 14-2 Siegal Elementary School

Blocks (041101): 2011 2012 2017 2018 2019 2021 2022 2023 2024 2025 2028 2031 2033 2035 3015 3034 3035 3036 3038 3052

VTD: 15-1 Kingwood Church of Christ

Blocks (041101): 1007 1009 1010 1011 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1031 1033 1034 1037 1039 1040 1045 1046 1047 1048 1049 1050 1051 1052 1053 2029 2030 2032 2036 3013 3044 3045 3046 3047 3049 3050 3051 3055 4005 4006 4007 4008 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024

Blocks (041401): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1035 1036 1037 1038

Blocks (041402): 2000 2001 2002 2003 2004 2005 2006 2007 2008

VTD: 17-1 North Blvd Church of Christ

VTD: 18-1 Patterson Park

Blocks (041800): 3053

Blocks (042000): 2000 3024

Blocks (042100): 1019 1020 1021 1022 1023 1024 1025 1027 1030 1031

VTD: 18-2 Mid TN Realtors Association Bldg

Blocks (041201): 1000 1001 1002 1010 1012 1013 1014 1015 1016 1017 1018 1019 1022 1023 1024 1025 1026 1027 1028 1029 1053 1054 1060

Blocks (041800): 3046 3056 3060 3061 3062 3077

VTD: 21-1 Hobgood School

(49) District 49:

Rutherford County

VTD: 01-1 LaVergne City Hall

Blocks (040104): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028

VTD: 01-2 Roy Waldron School

Blocks (040103): 1013 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1031 1032 1033 1034 1035 1036 1037 1038 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1071 1074

VTD: 03-3 Wilson Elementary School

Blocks (040403): 4002 4003 4013 4014

Blocks (042200): 3021

VTD: 03-4 Florence Baptist Church

VTD: 05-1 First Baptist Church of LaVergne

Blocks (040104): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016

Blocks (040105): 1000 1001 1002 1003 1004 1005 1006 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 3000 3001 3002 3003 3004 3005 3006

Blocks (040200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062

Blocks (040805): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2021 2022 2025 2026 2027

Blocks (042200): 3072

VTD: 08-1 Blackman United Methodist Church

Blocks (040807): 3012 3017 3018 3019 3020 3021 3023 3028

VTD: 09-1 Stewart Creek Elementary

Blocks (040302): 1010 1011 1012 1020 1021 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1058 1059 1060 1065 1066 1067 1068 1069 1071 1072 1073 1075

Blocks (040806): 4003 4008

Blocks (040807): 1005

VTD: 09-2 Giles Creek Baptist Church

VTD: 10-1 Cedar Grove Elementary

VTD: 10-2 Stewartsboro School

Blocks (040302): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1013 1014 1015 1016 1017 1018 1019 1022 1061 1062 1063 1064 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3013 3027 3064

Blocks (040308): 1000 1001 1002 1003 1005 1008 1010 1011 1012 1013 1014 1015 1016 1017 1018 1024 1025 1027 1028 1029 1030 1032 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2014 2015 2016 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036

Blocks (040806): 3013 3014 3021 4000

VTD: 10-3 Rock Springs School III

VTD: 11-1 Smyrna Middle School

Blocks (040303): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028

Blocks (040304): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041

Blocks (040305): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028

Blocks (040306): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1016

Blocks (042200): 1007 1012 1013 1014 1015 1016 1017 1022 1023 1024 1041 2009 2031

Blocks (042300): 1044 1048 1049 1050 1051 1052 1064 1065 1066 1067 1068

VTD: 12-1 Tennessee Rehab Center

Blocks (040403): 4005 4006 4007 4008 4009 4010 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055

Blocks (042200): 3002 3003 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3022 3023 3024 3026 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3067 3068 3069 3070 3071 3081 3085 3086 3087 3088 3089 3090 3091

VTD: 19-3 Lane Agri-Park

Blocks (040901): 1055

VTD: 20-1 Creekmont General Baptist Church

Blocks (040302): 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1070 1074 3012 3014 3015 3016 3017 3018 3019 3033 3034 3035 3036 3037 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3055 3057 3058 3059 3060 3061 3062 3063 3065 3067 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040

Blocks (040807): 1000 1001 1003 1007 1008

Blocks (040808): 1000

VTD: 20-2 Blackman Middle School

Blocks (040901): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1038 1041 1056 1057 1058 1059 1060 1061 1093 1100 1102 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2061 2062 2064 2065 2066 2067 2068

Blocks (042300): 1092 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154 1155 1156 1157 1158 1159 1160 1163 1179 1185

(50) District 50:

Davidson County

VTD: 01-1 1st Baptist Church of Joelton

VTD: 01-2 Greenville UMC

VTD: 01-4 Scottsboro Comm. Ctr.

VTD: 03-1 Union Hill 1st Baptist Church

VTD: 03-2 Joelton Elem School

VTD: 03-8 Davidson Academy

Blocks (010201): 1000 1001 1002 1003 1004 1005 1006 1017 1026

VTD: 10-1 Luton's UMC

VTD: 10-2 Walker Creek UMC

VTD: 10-3 Goodlettsville Comm. Ctr.

VTD: 10-4 First Baptist Church of Goodlettsville

Blocks (010202): 1009

Blocks (010301): 2001 2002 2003 2011

Blocks (010302): 1000 1001 1002 1003 1004 1005 1006 1009 1010 1011 1012 1013 1014 1015 2041 2042 2044 2045 2046 2047

Blocks (010303): 1010 1012 1018 1019 1020 1021 1022 1023 1028 1029 1030 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017

VTD: 10-6 Gateway School

VTD: 22-1 Bellevue Comm Ctr

VTD: 22-2 Bellevue Church of Christ

VTD: 22-3 Bellevue Middle School

VTD: 22-4 Bellevue UMC

VTD: 23-2 West Meade School

Blocks (018202): 2000 2001 2002 2003 2004 2005 2006

VTD: 35-1 Gower School

Blocks (018301): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1021 1022 1023 1024 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3022 3023 3024 3025 4002 4003 4004

Blocks (018302): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1067

VTD: 35-2 South Harpeth Church of Christ

VTD: 35-3 Harpeth Valley School

VTD: 35-4 Bellevue UMC

VTD: 35-5 Jewish Comm. Ctr.

(51) District 51:

Davidson County

VTD: 04-2 Madison Library

Blocks (010701): 1003 1004 1005 1006 1017 4001

Blocks (010702): 1000 1001 1002 1003 2006

VTD: 04-4 Windland Retirement Center

Blocks (010701): 1007 1008 1012 1013 1014 1015 1016 1018 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 4000 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013

Blocks (010702): 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2000 2001 2002 2003 2004 2005 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019

Blocks (011100): 1009 1010 1012 1013 2000 2001 2002

VTD: 05-2 Cleveland St. Park Comm Ctr

Blocks (012702): 2050

Blocks (019300): 1000 1001 1002 1003 1004 1005 1010 1011 1017 1018 1019 1020 1021 1022

VTD: 05-4 McFerrin Park Comm. Ctr.

Blocks (019300): 1006 1007 1008 1009 1016

VTD: 05-5 Ross Elementary School

Blocks (011700): 7008 7009 7010 7011 7012 7013 7014 7015 7016 7018 7019 7020

Blocks (011900): 1000 1001 1002 1016 1017 1018 1019 1020 1021 3000 3001 3002 3003 3005

VTD: 06-1 Martha O'Bryan Center

Blocks (012200): 1015 1016 1017 1018 1019 1020 1031 1032 1033 3012 3013 3014 3015 3016 3017 3018 3021 3022 3023 3024 3025 3026 3027 3028

Blocks (019200): 1003 1011 1012 1013 1014 1015 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1049 1050 1053 1054 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 4000 4001 4006 4007 4008 4009 4010 4011 4012 4013 4014 4017 4018 4019 4020 4021

Blocks (019300): 1078 1079 1080 1094 1095 1096 1097 1098

VTD: 06-2 Shelby Comm. Ctr.

Blocks (012100): 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1021 1022 1023 1024 1025 2000 2001 2002 2003 2008 2009 2010 2016 2017

Blocks (012200): 1014 1021 1022 1023 1028 1029 1030 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 2010 2011 2012 2013 2014 2015 2016 2017 2018 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2033 2034 2035 2036 2037 2038 3011 3019 3020

Blocks (019200): 1000 1001 1002 1004 1005 1006 1007 1008 1009 1010 1016 1017 1018

VTD: 06-3 East Park Comm. Center

Blocks (011900): 3004 3018 3020

Blocks (019200): 4002 4003 4004 4005 4015 4016

Blocks (019300): 1012 1023 1024 1025 1026 1027 1028 1029 1030 1031 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1075 1076 1077 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1099 2000 2001 2002 2003 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009

VTD: 06-5 Cora Howe Elem School

Blocks (011700): 1001 1002 1006 1007 1008 1009 1010 1011 1016 1017 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 3004 3005 3006 3013 3014 3015 3016

Blocks (012100): 1000 1001 1002 1003 1004 1005 1006 1007

VTD: 07-1 Stratford High School

Blocks (011400): 2004 2008 2009

Blocks (011500): 1013 1014 1017 1018 1019 1020 1022 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020

Blocks (011600): 1002 1005 1006 1008 1009 2009 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014

Blocks (011700): 1003 1004 1005 1012 1013 1014 1015

VTD: 07-2 Dalewood UMC

VTD: 07-3 Memorial Lutheran Church

Blocks (011400): 1000 1001 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024

Blocks (011500): 1004 1005 1006 1015 1016 1021

VTD: 07-4 Cornelia Fort Air Park

VTD: 07-5 Aldergate UMC

VTD: 08-3 Brush Hill Cumberland Pres.

VTD: 08-4 Dalewood Baptist Church

Blocks (011100): 5003 5004 5005 5006 5007

Blocks (011200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 4000 4001 4002 5002 6000 6001 6002 6003 6004 6005 6006 6007 6008 6009 6010 6011

VTD: 09-1 Madison Park Comm. Ctr

VTD: 09-2 Madison Firehall

VTD: 09-3 Neely's Bend Middle School

VTD: 10-5 Parkway Baptist Church

Blocks (010401): 2011 2012 2013 2014 2019 2020 2021 2022 2023

VTD: 11-1 Old Hickory Comm. Ctr.

VTD: 11-2 Lakewood City Hall

VTD: 15-1 Two Rivers School

Blocks (015300): 3008 3014 3016 3017 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032

VTD: 15-7 Margaret Allen School

Blocks (019600): 2084 2085

VTD: 19-2 15th Ave Baptist Church

Blocks (019400): 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2078 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113

VTD: 19-4 Kayne Av Baptist Church

Blocks (019400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1058 1059 1070

Blocks (019500): 1013 1024 1031 1032 1033 1034 1035 1036 1037 1038 1039 1041 1042 1043 1051 1052 1053 1054 1055 1056 1057 1058 1059 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1089 1090 1091 1092 1093 1094 1095 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154 1155 1156 1157 2058 2059 2060 2061 2062 2063 2064 2065 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2138 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3036 3037 3038 3039 3040 3041 3042 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 4000 4001 4002 4003 4009 4010 4011 4012 4015 4016 4017 4018 4048 4049 4050

VTD: 6-4 Main Library

(52) District 52:

Davidson County

VTD: 06-1 Martha O'Bryan Center

Blocks (012100): 2044 2045 2046 2047

Blocks (012200): 3001 3002 3003 3004 3007 3008 3009

VTD: 06-2 Shelby Comm. Ctr.

Blocks (012100): 1020 2004 2005 2006 2007 2011 2012 2013 2014 2015 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2048 2049

Blocks (012200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1024 1025 1026 1027 1034 1035 1036 1037 1038 1051 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2019 2020 2032 3000 3005 3006 3010

VTD: 07-1 Stratford High School

Blocks (012100): 3007 3008 3009 3010

VTD: 13-1 Glencliff Presbyterian Church

VTD: 13-2 Glengarry School

VTD: 13-3 Vultee Firehall

VTD: 13-4 Whitworth Baptist Christ Church

Blocks (015610): 2024 2026 2027 2028 3021

Blocks (015612): 1000

Blocks (015617): 2000

Blocks (015619): 1001 2000 3000 3002 3003

Blocks (015624): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 2004 2005 2006 2007 2008 2009 2010

Blocks (015625): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018

Blocks (980100): 1000 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035

VTD: 15-4 Margaret Allen School

Blocks (015900): 2000 2001 2002 2034 2035 2036 2037 2038 2045

Blocks (019600): 2007 2013 2014 2015 2016 2017 2018 2019 2020 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2037 2038 2039 2040 2059 2060 2061 2062 2070 2071 2072 2078 2079 2080 2081 2082 2094

VTD: 15-5 Vultee Church of Christ

VTD: 16-3 Vultee Church of Christ

Blocks (015700): 1016 1027

Blocks (015802): 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3012 3013 3021 4018

Blocks (017401): 2004

VTD: 16-5 Woodbine Baptist Church

Blocks (015700): 1022 1023 1025 1026

Blocks (017401): 2000 2001 2002 2003 2005 2006 2007 2008 2009 2013

VTD: 16-6 Glencliff High School

Blocks (015700): 1019 1020 1021 1024

Blocks (019006): 1000 1001 1002 1003

VTD: 17-1 Napier Comm. Ctr

VTD: 26-1 Paragon Mills School

Blocks (019004): 1000 1001 1002

Blocks (019006): 1006 1008 1009 1010 3002 3003 3004 3005 3006 3007 3008 3009 3010

VTD: 28-1 Una Baptist Church

Blocks (015613): 1000 1001 1003 1004 1005 1023 3000 3002 3003

Blocks (015700): 1014 1015 1017 1018 1028 1030 1031 1032

Blocks (980100): 1037 1039 1040 1041

VTD: 28-4 Antioch Church of Christ

Blocks (015613): 1002 1006 1007 1008 1009 1010 1014 1019 1020

VTD: 29-1 Priest Lake Presbyterian

Blocks (015612): 1001 1002 1003 1004 1005 1006 1010 1011 1012 1013

Blocks (015617): 2016

VTD: 29-2 Lakeview School

VTD: 29-3 Hamilton UMC

Blocks (015612): 2000 2001 2002 2003 2004 2006 2007 2008 2009 2010

Blocks (015618): 1001 1002 1003 1004

VTD: 29-4 Smith Springs Church of Christ

VTD: 30-1 Haywood School

Blocks (019003): 2002 2003 2004 2005 2006 3002 3005 3006 3007 3008

Blocks (019004): 1003 1004 1005 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009

VTD: 30-2 Haywood Hills Baptist

Blocks (019003): 3010 3011 3012

VTD: 30-3 Grace Cole School

Blocks (019004): 2000 2003 2017

VTD: 32-4 Spirit of Life Church

Blocks (015630): 1000 1001 1002 1003 1004 1005 2000 2001 2002 2003 2004 2005 2006 2007 2010 2014 2015 2016 2028

VTD: 32-5 Antioch Middle School

Blocks (015629): 3000 3016

VTD: 33-2 New Antioch High School

Blocks (015619): 3001 3004 3005 3006

VTD: 33-3 Southeast Library

VTD: 33-4 Hickory Hollow Baptist

Blocks (015626): 1004 1007 1008 1009 1011 1012 1013 1014 1015 1016 1017 1018 2000 2001 2002 2004 2005 2006 2007

Blocks (015628): 2000

Blocks (015629): 1000 1001 1002 1003 1004 1005 2002 2004

(53) District 53:

Davidson County

VTD: 16-4 Woodbine Cumberland Pres. Church

Blocks (980200): 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1051 1055 1059 1060 1061

VTD: 16-5 Woodbine Baptist Church

Blocks (017300): 1005 1006 1007 1008 1009 1010 1011 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 3040

Blocks (017401): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 2010 2011 2012

Blocks (017402): 1003 1004

Blocks (017500): 1000 1001 1002 1003 1006 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1028 1029 1030 1031 1032 1033 1034 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3001 3002 3003 3004 3005

VTD: 16-6 Glencliff High School

Blocks (017402): 1000 1001 1002 1005 1006 1007 1008 1009 1010 1011 1012 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 4000 4001 4002 4003 4004 4005 4006 4007 5000 5001 5002 5003 5004 5005 5006

Blocks (017500): 1004 1005 1007 1008 1009 1025 1026 1027 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041

Blocks (980200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1047 1048 1049 1050 1052 1053 1054 1056 1057 1058 1062 1063 1064 1065 1066 1067 1068 1069

VTD: 17-5 Berry Hill City Hall

Blocks (017200): 1013 1014 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1064 1065 1066 1067 1068

Blocks (017800): 1000 1001 1002 1014 1017

VTD: 17-6 Berry Headstart

Blocks (017200): 1012 1031 1032 1033 1034 1062 1063 2044 2049 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073

VTD: 26-3 Norman Binkley School

VTD: 27-1 Church of the Holy Spirit

VTD: 27-2 Ellington Agricultural Center

VTD: 27-3 McMurray Middle School

VTD: 27-4 Christ Church

Blocks (019105): 3007 4000 4001 4002 4003 4004 4005 4006 4007 4008

Blocks (019106): 1000 1001 1002 1003 1004 1005 1006 1007 1008 2000 2001 2002 2003 2004 2005 3000 3001 3002 3003 3004 3005

VTD: 30-3 Grace Cole School

Blocks (019004): 2001 2002 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016

Blocks (019109): 2000 2001 2002

Blocks (019110): 1003 1004

VTD: 30-4 Tusculum Hills Baptist Church

Blocks (019110): 1000 1001 1002 1005 1006 1007 1008 2000 2001 2002 2003 2007

VTD: 31-2 Woodson Chapel Church of Christ

Blocks (019114): 1021

Blocks (019115): 1018 1019 1020 1027

Blocks (019116): 1000 1001 1002 1003 1004

VTD: 31-3 Oasis Worship Centre

VTD: 32-1 Antioch UMC

Blocks (019110): 1009 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

VTD: 32-2 Bell Road Baptist

Blocks (019112): 1000 1001 1002 1022

Blocks (019118): 2001 2002 2003 2006

VTD: 32-3 Cane Ridge Comm. Ctr.

VTD: 34-8 Glendale UMC

Blocks (017701): 1000

Blocks (017800): 1015

(54) District 54:

Davidson County

VTD: 01-3 Temple Baptist Church

VTD: 01-5 Bordeaux Library

Blocks (012801): 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020

Blocks (012802): 1000 3000 3001 3002 3003 3004 4000 4001 4002 4003 4004 4005 4006 4007 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4030 4031 4037

Blocks (013100): 2018 2019 2024

VTD: 01-6 Cathedral of Praise

Blocks (010105): 1011 1012 1013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 3000 3001 3002 3003 4000 4001 4002 4003 4004 4005

Blocks (012801): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1021 1022 1023 3000 3001 3002 3003 3004 3005 3006 4000 4001 4002 4003 4004

Blocks (012802): 1001 1002 1003 1006 2000 2001 2002 2003 2004 2005 2006 2007 2008 4033

VTD: 02-1 Haynes Middle School

Blocks (012701): 3000 3001 3002 3003 3004 3005 3006 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011

Blocks (012702): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1017 1021 1022 1023 1026 1027

Blocks (012801): 4005 4006 4007 4008

VTD: 02-2 White's Creek Pk Fire Hall #25

Blocks (010904): 2029 2032

Blocks (012701): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2016

VTD: 02-3 Hillhurst Baptist Church

VTD: 02-4 Hillhurst Baptist Church

VTD: 02-6 Northwest YMCA

VTD: 03-4 Alex Green School

VTD: 03-5 Bellshire Elem. School

VTD: 03-6 Old Brick Church School

VTD: 03-7 New Brick Church Middle School

VTD: 03-8 Davidson Academy

Blocks (010201): 1008 1009 1010 1011 1012 1013 1014 1015 1020 1021 1032 1033 1034 1035 1036 1037 1038 2000 2001 2002 2003

VTD: 04-1 Madison Station Senior Ctr

VTD: 04-2 Madison Library

Blocks (010802): 1000 1001 1002 1003 1004 1005 1010 1011 1012 1020 1021 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024

Blocks (010901): 1006 1007

Blocks (010903): 1000

VTD: 04-3 Windland Retirement Center

VTD: 04-4 Windland Retirement Center

Blocks (010802): 1017 1018 1019 1022 1023 1024 1025 1026 1027 1028 1029

Blocks (011002): 1000 1001 1012

VTD: 05-1 Kipp Academy

Blocks (011300): 1001

VTD: 05-3 Eastland Baptist Church

Blocks (011700): 5006 5009 5010 5011

VTD: 06-5 Cora Howe Elem School

Blocks (011700): 1000 3000 3001 3002 3003 3007 3008 3009 3010 3011 3012 4007 4008 4011 4012 4013 4014 4015 4016

VTD: 07-3 Memorial Lutheran Church

Blocks (011400): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1025 1026 1027 1028 1029 1030 1031 1032 2000 2001 2002 2003 2005 2006 2007 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 5000 5001 5002 5003 5004 5005 5006 5007

Blocks (011700): 4000 4001 4002 4003 4004 4005 4006 4009 4010

VTD: 08-1 Tom Joy School

Blocks (010903): 1004 1005 1006 1007

Blocks (011001): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 4000 4001 4002 4003 4004 4005 4006 4008 4009 4010 4014 4015 4022 4024 4025 5000 5001 5002 5003 5004 5005 5006 5007

Blocks (011300): 1000 1002 1007 1008

VTD: 08-2 Gra-Mar School

VTD: 08-4 Dalewood Baptist Church

Blocks (011200): 5000 5001

VTD: 10-4 First Baptist Church of Goodlettsville

Blocks (010301): 2004 2005 2006 2007 2008 2009 2010 2012 2013 2014 2016 2017

Blocks (010302): 1007 1008

VTD: 10-5 Parkway Baptist Church

Blocks (010201): 1007 1016 3000 3001 3002 3004 3005 3006 3007 3008

Blocks (010301): 2015

Blocks (010401): 2016 2024

Blocks (010801): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1017 1018 1019 1020 1021

VTD: 20-2 Union Hall 737

Blocks (013000): 1000 1001 1008 1009 1010 1011 1012 1013 1014 1015 1016 1019 1020 1021 1022 1035 1036 1037 1038 1039 1040

(55) District 55:

Davidson County

VTD: 17-10 Sevier Park Comm Ctr

VTD: 17-4 Sevier Park Comm. Center

Blocks (017100): 3000 3001 3002 3003 3006 3007 3008 3009 3010 3011 3012 3016 3017

VTD: 18-1 Eakin Elementary

VTD: 18-2 Eakin Elementary

VTD: 18-3 Eakin Elementary

VTD: 18-6 Belmont University (Curb Event Center)

VTD: 18-7 Belmont Heights Baptist Church

Blocks (016300): 3016 3020 3021

Blocks (016400): 2007 2008 2009 2014 2015 2016 2017 2022

Blocks (016900): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011

Blocks (017000): 3004 3011 3013 3014 3020 3021 3022 3023 3024 3025 3026 3027

VTD: 19-5 Murrell School

Blocks (016400): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1022 1023 2001 2003 2004 2005 2006 2010 2011 2012 2013

Blocks (019500): 2119 2120 2121

VTD: 20-2 Union Hall 737

Blocks (013000): 1003 1004 1005 1006 1007 1017 1018 1023 1024 1025 1026 1027 1028 1029 1033

Blocks (013300): 1001 4005

VTD: 20-3 Union Hall 737

Blocks (013201): 1001 1002 1003 1004 1005 1006 1007 1008 1009 2000 2001 2002 2003 2004 2005 2006 2015

Blocks (013202): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013

Blocks (013300): 1000 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 4004 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038

Blocks (018101): 3006 3007 3008 3009 3010 3011 3012 3013 3014 3020

VTD: 20-4 Charlotte Park School

VTD: 21-4 Centennial Park Art Ctr.

Blocks (014400): 2045 2046 2056 2057 2064 2065 2066 2067 2068 2069 2070 2080 2081 2084 2085 2086

Blocks (016500): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029

Blocks (016600): 1000 1001 1002

VTD: 21-5 Centennial Park Art Ctr.

VTD: 23-1 Brook Hollow Baptist

VTD: 23-2 West Meade School

Blocks (018201): 2005 2006 2007 2009 2019 2020 2021 2022 3003 3004 3011

Blocks (018202): 1000 1001 1002 1003 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

Blocks (018301): 3019 3026 3033

VTD: 24-1 Sylvan Park School

VTD: 24-2 TN Technology Center at Nashville

VTD: 24-3 Westminister Presbyterian Church

Blocks (016700): 4013 4014

Blocks (018000): 3005 4000 4001 4002 4003 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015

VTD: 24-4 Park Ave School

VTD: 24-5 McCabe Park Comm Ctr

VTD: 24-6 West End Middle School

Blocks (016700): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010

VTD: 25-4 Granny White Church of Christ

Blocks (017800): 1003 1004 1005 1006 1007 1008 1009 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010

VTD: 35-1 Gower School

Blocks (018301): 3005 3006 3009 3012 3013 3014 3015 3016 3017 3018 3020 3021 3027 3030 3031

(56) District 56:

Davidson County

VTD: 23-3 Jewish Community Ctr

VTD: 23-4 Belle Meade City Hall

VTD: 24-3 Westminister Presbyterian Church

Blocks (018000): 3012 3013 3014 3015 3024 5000 5003 5004

VTD: 24-6 West End Middle School

Blocks (017901): 3000 3001 3002 4009 4014

Blocks (018000): 3000 3001 3002 3003 3004 3006 3007 3008 3009 3010 3011 3016 3017 3018 3019 3020 3021 3022 3023 3025 5001 5005 5006 5007 5008 5009 5010 5011 5012

VTD: 25-1 West End Middle School

VTD: 25-2 Boy Scouts of America

VTD: 25-4 Granny White Church of Christ

Blocks (017800): 1018 1019 1023 1024 1025 1026 2011 2012 2016 2017

VTD: 25-5 Hillsboro High School

VTD: 25-6 YWCA

VTD: 26-4 Crievewood Baptist Church

VTD: 26-5 Ellington Agricultural Center

VTD: 27-4 Christ Church

Blocks (018801): 3014 3015 3016 3018 3019 3020

VTD: 31-1 Woodson Chapel Church of Christ

VTD: 31-2 Woodson Chapel Church of Christ

Blocks (019115): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1021 1022 1023 1024 1025 1026

Blocks (019116): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013

VTD: 31-4 Granbery Elementary School

VTD: 34-1 Calvary UMC

VTD: 34-10 Forest Hills Baptist

VTD: 34-2 Hillsboro Presbyterian Church

VTD: 34-3 Percy Priest School

VTD: 34-4 John Trotwood Moore School

VTD: 34-5 Brentwood Hills Church of Christ

VTD: 34-8 Glendale UMC

Blocks (017701): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 2000 2004 2005 2010 2011 2018

Blocks (017800): 1016

VTD: 34-9 Church of the Redeemer

(57) District 57:

Wilson County

VTD: 01 Langford Farms Club

VTD: 02 St. Stephens Catholic Comm.

VTD: 03 West Wilson Middle School

VTD: 04 Cooks UMC Church

Blocks (030202): 1009 1015 1016 1017

Blocks (030203): 1000 1004 1005 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1023 1024 1025 1026 1027 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2023 2024 2025 2035 2060 2061 2062 2066 2067 2071 2072 2073 2074 2075 2076 2077 2078 2082 2083 2084 2085 2095

Blocks (030204): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1054 1055 1056 1057 1058 1059 1060 1061 1066 2019 2020 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2059 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2109 2110 2111 2112 2113

Blocks (030304): 3000

VTD: 05 Berea Church of Christ

Blocks (030101): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1061 1062 1063 1064 1065 1068 1069 1070 1075 1081 1082 1083 1102 1104 2017 2018 2019 2020 2021 2022 2023 2027 2050 2051

VTD: 05 LaGuardo Utility District

VTD: 06 Carroll-Oakland School

Blocks (030101): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2025 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2052 2053

Blocks (030102): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2033 2034 2037 2042 2043 2044 2056 2057 2086

VTD: 08 Lighthouse Assembly of God

VTD: 10 Mt.Juliet Middle School

VTD: 11 Rutland Elementary School

VTD: 12 Cedars of Leb. St. Park Assembly Hall

Blocks (030903): 3033 3034 3040

VTD: 13 Gladeville Elementary

VTD: 14 Gladeville Elementary

Blocks (030903): 1078 1079 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1121 1150 1151 1152 1153 1154 1155 1156 1163 1164 1165 1166 1168 1207 2000 2005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017

VTD: 14 Silver Springs Baptist Church

VTD: 15 Full Gospel Tabernacle

VTD: 16 Center Chapel Church of Christ

VTD: 18 Lakeview Elementary School

VTD: 19 Jimmy Floyd Family Center

Blocks (030500): 1000 1001 1002 1003 1004 1005 1006 1009 4000 4001 4002 4003 4004 4005 4006 4007 4008 4017 4019 4020 4021 4022

VTD: 20 Market Street Community Center

Blocks (030500): 4016

VTD: 22 W. A. Wright Elementary School

VTD: 25 Leeville Club House

Blocks (030202): 1019 1021 1022 1023 1030 1031 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1057 1058 1059 1060 1061 1062 1063 1065 1071 1072 1073 1074 1075 1076 1077 1078 1079 1083 1084 1085 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3078 3079 3080 3081 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110

Blocks (030203): 2091 2092 2093 2094

(58) District 58:

Davidson County

VTD: 01-5 Bordeaux Library

Blocks (012802): 2009 2010 2011 3008 3009 3011 3012 4028 4029 4032 4034 4035 4036

VTD: 01-6 Cathedral of Praise

Blocks (012802): 3005 3006 3007 3010

VTD: 02-1 Haynes Middle School

Blocks (012702): 1015 1016 1018 1019 1020 1024 1025 1028 1029 1030 1031 1032 2045

Blocks (012801): 4011 4012

VTD: 02-2 White's Creek Pk Fire Hall #25

Blocks (012702): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2039 2040 2041 2042 2043 2044 2046 2047 2048 2049

VTD: 02-5 Looby Comm Ctr

VTD: 05-1 Kipp Academy

Blocks (011001): 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2022 2023 2024 2025 2026 2027 2028

Blocks (011300): 1009 1010 1011 1012 2000 2001 2002 2003 4000 4001 4002 4004 4005 4006 4007 4008 4009 4010 4011 4018 4019 4022 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5017

Blocks (012600): 1017 1018

Blocks (012702): 2038

VTD: 05-2 Cleveland St. Park Comm Ctr

Blocks (011300): 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 4003 4012 4013 4014 4015 4016 4017 4020 4021 5014 5015 5016

Blocks (011800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 3009 3010 3011 3012

Blocks (012600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1019 1020 1021 1022 1023 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1050 1051 1052 1053 1066

Blocks (012702): 2051 2052 2053

VTD: 05-3 Eastland Baptist Church

Blocks (011700): 5001 5002 5003 5004 5005 5007 5008 5012 5013 5014

VTD: 05-4 McFerrin Park Comm. Ctr.

Blocks (011700): 6010 6011 6012 6013 6014 6016 6017 6018 6019 6020 6021 6026 6027

Blocks (011800): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013

Blocks (011900): 2004 2005 2007 2022

Blocks (012600): 1024 1045 1046 1047 1048 1049 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065

Blocks (019300): 1014 1015

VTD: 05-5 Ross Elementary School

Blocks (011700): 6000 6001 6002 6003 6004 6005 6006 6007 6008 6009 6015 6022 6023 6024 6025 7000 7001 7002 7003 7004 7005 7006 7007 7017

Blocks (011900): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1022 2000 2001 2002 2003 2008 2009 2024 3006 3007 3008 3009 3010 3011 3016

VTD: 06-1 Martha O'Bryan Center

Blocks (019200): 1047 1048 1051 1052 1055 1056

Blocks (019300): 1034 1035 1036 1037 1038 1043 1044 1045 1046 1047 1048 1049 1054

VTD: 06-3 East Park Comm. Center

Blocks (011900): 2006 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2023 2025 2026 2027 2028 2029 2030 3012 3013 3014 3015 3017 3019 3021 3022 3023 3024 3025 3026 3027

Blocks (019300): 1013 1032 1033 1039 1040 1041 1042 1050 1051 1052 1053 1074

VTD: 08-1 Tom Joy School

Blocks (011300): 1003 1004 1005 1006 6000 6001 6002 6003 6004 6005 6006 6007 6008 6009 6010 6011

VTD: 16-2 Polk Ave Firehall #12

VTD: 16-3 Vultee Church of Christ

Blocks (015802): 3000

Blocks (015900): 2041 2048 2049

VTD: 16-4 Woodbine Cumberland Pres. Church

Blocks (017200): 2015 2016 2017 2023 2024 2025 2026 2027 2028 2029 2030 2032 2038 2039 2040 2041 2042 2043 2050

Blocks (017300): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3015 3016

VTD: 16-5 Woodbine Baptist Church

Blocks (015802): 3011 3020

Blocks (015900): 2053 2054 2055 2056 2057

Blocks (017300): 1000 1001 1002 1003 1004 1012 1013 3014 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039

VTD: 17-2 Trevecca Towers

VTD: 17-3 Johnson Middle School

VTD: 17-4 Sevier Park Comm. Center

Blocks (017000): 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029

Blocks (017100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2006 2007 2008 2009 2010 2014 2015 2016 2017 2018 2019 2020 2021 2022 3005

VTD: 17-5 Berry Hill City Hall

Blocks (016100): 2031 2032 2033 2039 2040 2041

Blocks (017100): 2000 2001 2002 2003 2004 2005 2011 2012 2013

Blocks (017200): 1004 1005 1006 1007 1008 1011 1015 1016 1017 1018 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1060 1061

VTD: 17-6 Berry Headstart

Blocks (017200): 1000 1001 1002 1003 1009 1010 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2031 2033 2034 2035 2036 2037 2045 2046 2047 2048

VTD: 17-7 Knowles Senior Center

VTD: 17-8 Napier School

VTD: 17-9 Edgehill Library

VTD: 18-7 Belmont Heights Baptist Church

Blocks (016300): 3012 3013 3014 3017 3022 3023 3024

VTD: 19-1 Buena Vista Elementary School

VTD: 19-2 15th Ave Baptist Church

Blocks (013900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1043 1044 1045 1050 1051 1052 1053 1054 1055 1056 1057 1058 1062 1063 1064 1065 1066 1068

Blocks (019400): 2000 2001 2074 2075 2076 2077 2079 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040

VTD: 19-3 Watkins Park Comm Ctr

VTD: 19-4 Kayne Av Baptist Church

Blocks (014400): 1013 1014 1015 1018 1020 1021 1022 1023 2052 2053 2055 2059 2060 2061 2062 2063 2078

Blocks (016100): 1000

Blocks (016200): 1001 1002 1003 1004 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1024

Blocks (016300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012

Blocks (019400): 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1090

Blocks (019500): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2108 2111 2112 2113 2114 2136 2137 2139

VTD: 19-5 Murrell School

Blocks (016300): 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 2000 2001 2002 2003 2004 2005 2006 2007 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3015 3018 3019

Blocks (016400): 1000 1001 1018 1019 1020 1021 2000 2002

Blocks (019500): 2109 2115 2116 2117 2118

VTD: 20-2 Union Hall 737

Blocks (013000): 1002 1030 1031 1032

Blocks (013300): 4000 4001 4002 4003

Blocks (013602): 1023

VTD: 20-3 Union Hall 737

Blocks (013000): 1034

VTD: 21-1 Hadley Park Community Center

VTD: 21-2 Nashville Big Picture High School

VTD: 21-3 Pearl-Cohn High School

VTD: 21-4 Centennial Park Art Ctr.

Blocks (014400): 2032 2048 2049 2050 2051 2058

Blocks (016500): 1000

Blocks (019500): 2106 2107 2110

VTD: 21-6 Mc Gruder Center

(59) District 59:

Davidson County

VTD: 26-1 Paragon Mills School

Blocks (019005): 1000 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012

Blocks (019006): 1004 1005 1007 1011 1012 1013 1014 1015 1016

VTD: 28-1 Una Baptist Church

Blocks (015613): 1011 3001 3004 3005 3006 3007 3008 3009 3010 3011 4002 4003 4004 4005 4006 4008 4009

Blocks (015614): 1000 1001 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011

VTD: 28-3 Una Baptist Church

VTD: 28-4 Antioch Church of Christ

Blocks (015613): 1012 1013 1015 1016 1017 1018 1021 1022 1024 1025 1026 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009

Blocks (015615): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 2006 2010

Blocks (015627): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 2002 2003 2004

VTD: 28-5 Apollo Middle School

VTD: 29-1 Priest Lake Presbyterian

Blocks (015620): 1000 1006 2001 2002 2003 2004 2005 2006 2009 2010 2011 2012 2013

VTD: 29-3 Hamilton UMC

Blocks (015620): 1001 1002 1003 1004 1005 1007 1008

VTD: 30-1 Haywood School

Blocks (019003): 1000 1001 1002 1003 1004 1005 2000 2001 4003 4004

VTD: 30-2 Haywood Hills Baptist

Blocks (019003): 1006 1007 3000 3001 3003 3004 3009 4000 4001 4002 4005

Blocks (019108): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 2000 2001 2002 2003 2004 2005

VTD: 30-3 Grace Cole School

Blocks (019109): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 2003 2004 2005 2006 2007 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

VTD: 30-4 Tusculum Hills Baptist Church

Blocks (019109): 1011

Blocks (019110): 2004 2005 2006

Blocks (019111): 3002 3003 3004 3005 3007

VTD: 32-1 Antioch UMC

Blocks (019111): 1000 1001 1002 1003 1004 1005 1006 1007 1008 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 3000 3001 3006 3008

VTD: 32-2 Bell Road Baptist

Blocks (019117): 1000 1001 1002 1003 1004 1005 1016 1017 1018

Blocks (019118): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 2000 2004

VTD: 32-4 Spirit of Life Church

Blocks (015629): 3015 3017

Blocks (015630): 2008 2009 2011 2012 2013 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027

Blocks (015631): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 2000 2001 2002 2003 2009 2010 2011 2012 2013 2014 2015 2016 2017

VTD: 32-5 Antioch Middle School

Blocks (015628): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010

Blocks (015629): 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3018

VTD: 33-2 New Antioch High School

Blocks (015619): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2001 2002 2003 2004 2005 2006 3007 3008 3009 3010

Blocks (015620): 2000 2007 2008 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

Blocks (015631): 2004 2005 2006 2007 2008 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016

VTD: 33-4 Hickory Hollow Baptist

Blocks (015626): 1005 1006

(60) District 60:

Davidson County

VTD: 11-3 Andrew Jackson School

VTD: 11-4 DuPont-Tyler Middle School

VTD: 12-1 Hermitage Presby Church

VTD: 12-2 Ruby Major Elementary

VTD: 12-3 Dupont-Tyler Middle School

VTD: 12-4 Central Pike Church of Christ

VTD: 13-4 Whitworth Baptist Christ Church

Blocks (015610): 3031

VTD: 14-1 Hermitage Hills Baptist

VTD: 14-2 Hermitage School

VTD: 14-3 TN School for the Blind

VTD: 14-5 Hickman School

VTD: 15-1 Two Rivers School

Blocks (015300): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2018 3000 3001 3002 3003 3004 3005 3006 3007 3009 3010 3011 3012 3013 3018 3023 3024 3025 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4033 4034 4035 4036 4037

VTD: 15-2 Donelson Heights UMC

VTD: 15-3 Donelson Presbyterian Church

VTD: 15-4 Margaret Allen School

Blocks (015100): 3017 3018 3019 3020 3024

Blocks (019600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1015 1016 1018 1019 1020 1021 1022 2000 2001 2002 2003 2004 2005 2006 2008 2009 2010 2011 2012 2021 2063 2064 2065 2066 2067 2068 2091

VTD: 15-7 Margaret Allen School

Blocks (019600): 1012 1013 1014 1017 2069 2075 2076 2077

VTD: 33-1 Eagle Christian Church

(61) District 61:

Williamson County

VTD: 04-1 First Presbyterian Church

VTD: 04-5 Prairie Life Fitness Center

VTD: 06-1 Concord Church of Christ

VTD: 06-2 New Hope Community Church

VTD: 07-1 Otter Creek Church

VTD: 07-2 Baptist Children's Home

VTD: 07-3 Clearview Baptist Church

VTD: 08-1 Grassland Middle School

VTD: 08-2 Curry Ingram Academy

VTD: 08-3 Episcopal Church

VTD: 09-1 Walnut Grove Elementary

Blocks (050405): 1041 1042 1043 1044 1048 1049 1051

Blocks (050406): 1006 1007 1008 1009 1010 1011 1012 1013 1014

Blocks (050601): 1000 1001 1002 1003 1005 1006 1007 1008 1009 1010 1011 1012 1013 1015 1018 1019 1020 1021 1022 1066

Blocks (050701): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1013 2020 2021 2022

VTD: 09-2 Benton Hall School

VTD: 09-3 Hunter's Bend Elementary

VTD: 10-1 Williamson Recreation Center

Blocks (050601): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2032

Blocks (050702): 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020

Blocks (050800): 2000 2001 2002 2003 2004 2007 2008 2009 2010 2017 2018 2019 2026 2027 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3017 3026

VTD: 10-2 Liberty Elementary

Blocks (050702): 2004 2005 2006 2022 2024 2025

Blocks (050905): 1034 1045 1046 3010

VTD: 12-2 People's Church

Blocks (050905): 2000 2001 2002 2003 2004 2008 2009 2010 2011 2012 2014 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3018 3019 3020

(62) District 62:

Bedford County

Lincoln County

VTD: 9th Grade Academy

VTD: Askins School

VTD: Belleville Community Center

VTD: Boonshill Community Center

Blocks (975100): 1101 1102 1108

Blocks (975200): 1000 1002 1004 1066 2011 2046 2165

Blocks (975300): 4018 4019 4035 4054 4055

VTD: Calvary Baptist Fellowship Hall

VTD: Howell

VTD: Kelso Cumberland Presbyterian Church

VTD: Mulberry Fire Hall

VTD: Petersburg

VTD: Recreation Center

VTD: South Lincoln

Blocks (975400): 3089 3090 3092 3093 3094 3095 3096 3098 3099 3103 3104 3105 3106 3107

Blocks (975601): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1015 1016 1017 1018 1019 1020 1021 1026

VTD: Thorton Taylor Pkwy

(63) District 63:

Williamson County

VTD: 02-2 Grace Chapel

Blocks (050602): 1116 1149 1150 1154 1155

Blocks (050908): 1024 1025 1028 1029 1030

Blocks (050909): 1029 1030 1031 1032 1035 1036 1037 1048

VTD: 02-3 Oak View Elementary

Blocks (050908): 1006 1007 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1026 1027 1031 2000 2001 2002 2003 2004 2005 2006 2007 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027

Blocks (050909): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1018 1022 1023 1034 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1049 1050 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060

Blocks (051201): 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3068 3069 3072 3073 3074 3112

Blocks (051202): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1027 1028

VTD: 03-1 Thompson Station Baptist Church

Blocks (050909): 2061 2062

Blocks (051201): 2108

Blocks (051202): 1013 1014 1026 1029 2000 2001 2002 2003 2004 2005 2006 2008 2009 2039 2040 2041 2042 2043 2044 2045 2046 2067 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4019 4020 4093 4094 4098 4099 4100 4101 4102 4103 4104 4105 4106 4107 4108 4109 4110 4111 4113 4114 4115 4116 4117 4118 4119 4120 4121 4122 4123 4124 4125 4133

VTD: 03-2 Bethesda Recreation Center

VTD: 03-3 College Grove School

VTD: 04-2 Millview Church of Christ

VTD: 04-3 Trinity Baptist

VTD: 04-4 Franklin Christian Church

VTD: 05-1 Brentwood Safety Center E

VTD: 05-2 Nolensville Methodist Church

VTD: 05-3 Triune Baptist Church

VTD: 05-4 Whispering Hills Church

VTD: 05-5 The Community Church

VTD: 06-3 Holy Family Catholic Church

VTD: 11-2 Moore Elementary

Blocks (050602): 1114

Blocks (050906): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022

Blocks (050908): 1000 1001 1002 1003 1004 1008

VTD: 12-1 Franklin Faith Church

Blocks (050907): 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1026 1027 1028 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062

Blocks (050908): 2008

VTD: 12-2 People's Church

Blocks (050905): 3011 3012 3013 3014 3015 3016 3017

Blocks (050907): 1000 1001 1002 1003 1004 1005 1006 1020 1021 1022 1023 1024 1025 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2063

Blocks (050908): 2009

Blocks (051002): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 3030

(64) District 64:

Maury County

VTD: Armory

Blocks (010100): 3016 3033 3035 3114 3115 3116 3117 3119 3120 3121 3122 3123 3124 3131 3132 3133 3134 3135 3136 3137 3138 3139 3140 3141 3142 3143 3144 3145 3146 3147 3154 3155 3156 3157 3171 3175

Blocks (010201): 1048 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1080 1081 1082 1087

Blocks (010301): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1030 1031 1032 1033 1036 1037 1041

Blocks (010400): 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059 4060 4062 4063 4064 4065 4068 4069 4070 4071 4072 4073 4074 4075 4076 4077 4085 4086 4087 4101 4102 4103 4106 4107 4108 4126 4130 4131 4132 4133 4134 4135 4136 4138 4139 4140 4141 4142 4143 4144 4145 4146 4147 4148 4149 4150 4151 4152 4153

Blocks (010802): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1092 1093 1099 1100 1111 1128 1129 1130 1156 1157 1158 1159 1160 1161 1162 1171 1188 1189 1190

Blocks (010900): 1064 1076 1077 1078 1079 1080 1081 1082 1084 1085 1086 1087 1088 1121

VTD: Bear Creek

Blocks (010301): 2104 2105 2106 2107 2111

Blocks (010302): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154 1155 1156 1157 1158 1159 1160 1161 1162 1163 1164 1165 1166 1167 1168 1169 1170 1171

Blocks (010400): 2000 2001 2002 2003 2004

Blocks (010500): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3013 3023 3063 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3117 3118 3119 3120 3121 3122 3123

Blocks (011102): 1009 1010 1011 1012 1013

Blocks (011200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1063 1064 1065 1067 1069 1070 1075 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1156 1157 1158 1159 1160 1163 1165 1166 1167 1168 1169 1170 1171 1180 1181 1182 1183 1184 1185 1186 1199 1200 1203 1205 1234 1241 1242 1245 1253 1256 1257 1258

VTD: Bigbyville

VTD: CP Church

VTD: Culleoka

VTD: First Family

VTD: Hampshire

Blocks (010900): 2058 2059 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2095 2096 2097 2098 2099 2100 2102 2103 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2136 2140 2141 2142 2143

Blocks (011001): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1033 1034 1037 1053 1054 1055 1056 1057 1058 1168

VTD: Highland

Blocks (010700): 1004 1006 1007 1008 1009 1010 1014 1015 1016 1017 1018 1020 1021 1022 1023 2001 2004 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020

Blocks (011101): 2000 2005 2006 2007 2008 2012 2014 2015 2018 2020 2021 2033 2043 2044 2045 2049

Blocks (011102): 2013

VTD: Mt. Pleasant

VTD: Pleasant Heights

VTD: Porters Chapel

VTD: Rally Hill

VTD: Riverside

VTD: Santa Fe

VTD: Spring Hill

VTD: St. Catherine

Blocks (010801): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1034 1035 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048

Blocks (010802): 2039 2040 2041 2046 2091 2092 2093 2094 2098 2100 2101

Blocks (011001): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2037 2038 2039 2044 2051 2052 2053 2054 2055 2056 2057 2058 2061 2062 2063 2074 2075 2100 2101

Blocks (011002): 1000 1001 1007 1008

VTD: Theta

VTD: Tradewinds

Blocks (010700): 2000 2003 2006

Blocks (010801): 1000 1001 1002 1003 1004 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1036 1037 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043

(65) District 65:

Williamson County

VTD: 01-1 Fairview Elementary

VTD: 01-2 Fairview Recreation Center

VTD: 01-3 Pinewood Elementary

VTD: 02-1 Hillsboro Elementary

VTD: 02-2 Grace Chapel

Blocks (050502): 3051

Blocks (050602): 1046 1047 1059 1060 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1085 1087 1088 1089 1090 1092 1093 1098 1099 1100 1106 1107 1108 1109 1110 1115 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1151 1152 1153 1156 1157 1158 1159 1256 1257

Blocks (050909): 1014 1015 1016 1017 1019 1020 1021 1024 1025 1026 1027 1028 1033

Blocks (051201): 2011 2012 2013 2014 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2057 2065 2066 2067 2070 2071 2072 2075 2076 2077 2078 2079 2087 2088 2090 2091 2104 2105 2111 3000 3001 3002 3003 3004 3005 3009 3010 3011 3012 3014 3015 3016 3017 3018 3019 3020 3021 3023 3024 3025 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3039 3040 3041 3071 3075

VTD: 02-3 Oak View Elementary

Blocks (051201): 3022 3026 3027 3038 3042 3043 3044 3045 3046 3067 3070

VTD: 02-4 Westhaven Clubhouse

VTD: 03-1 Thompson Station Baptist Church

Blocks (051201): 2054 2055 2056 2058 2059 2060 2061 2062 2063 2064 2068 2069 2073 2074 2080 2081 2082 2083 2084 2085 2086 2089 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2106 2107 3076 3077 3078 3079

Blocks (051202): 2007 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 3000 3001 3002 3045 3046 4021 4025 4026 4075 4076 4077 4090 4091 4092 4095 4096 4097 4126 4127 4132

VTD: 03-4 Heritage Elementary

VTD: 03-5 Longview

VTD: 09-1 Walnut Grove Elementary

Blocks (050601): 1014 1016 1017 1034 1038 1043 1044 1045 1046 1047 1054 1055 1056 1057 1058 1059

VTD: 10-1 Williamson Recreation Center

Blocks (050601): 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1035 1036 1037 1039 1040 1041 1042 1048 1049 1050 1051 1052 1053 1060 1061 1062 1063 1064 1065 1067 1068 1069 1070 1071 2026 2027 2028 2035

VTD: 10-2 Liberty Elementary

Blocks (050702): 2003 2021 2023 2026 2027 2028 2029

Blocks (050904): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037

Blocks (050905): 1049 2005 2006 2007

VTD: 10-3 Johnson Elementary

VTD: 11-1 Franklin Elementary Upper Campus

VTD: 11-2 Moore Elementary

Blocks (050906): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024

Blocks (050908): 1005

VTD: 12-1 Franklin Faith Church

Blocks (050906): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023

Blocks (050907): 1019

VTD: 12-2 People's Church

Blocks (050905): 2013 2015

Blocks (050906): 1024 1025 1026 1027 1028 1029 1030

(66) District 66:

Robertson County

(67) District 67:

Montgomery County

VTD: 11

Blocks (101103): 1016 1017 1018

VTD: 12

VTD: 13

VTD: 14

VTD: 15

Blocks (100900): 1005 1006 1008

Blocks (101001): 2017 2021 2027 2028 2029 2030 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2061

Blocks (101101): 1024

Blocks (101102): 3015 3016 3017 3018 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025

Blocks (101103): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1020 1021 1022 1023 1024 1025 1026 1027 1032

VTD: 16

Blocks (101001): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2018 2019 2020 2022 2023 2024 2025 2026 2031 2032 2033 2058 2059 2060 2062 2063

Blocks (101101): 1016 1017 1019 1020 1021 1022 1023

Blocks (101307): 1006 1007 1008 1009 1016 1017 1018 1019 1028 1029 1030

VTD: 17

VTD: 18

VTD: 2

Blocks (101902): 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030

Blocks (102001): 1039

VTD: 21

Blocks (100400): 1007 1008 2000 2001 2002 2008 2009 2010 2011 2012 2013 2014 2015 2016 2018

Blocks (100500): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023

Blocks (101802): 2014 2015 3001 3013

VTD: 5

Blocks (100200): 2000

VTD: 9

Blocks (101305): 1000 1001 1002 1004 1005 1016 1017 1018 1020

(68) District 68:

Montgomery County

VTD: 1

VTD: 19

VTD: 2

Blocks (101902): 1000 1001 1002 1003 1004 1005 1006 1007 1008

Blocks (101903): 1050 1051 1052 1053 1055 1056 1059 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016

Blocks (102001): 1031 1032 2000 2001 2025 2026

VTD: 20

VTD: 21

Blocks (100400): 2017 2019 2020 2021

Blocks (101802): 3002 3003 3004 3005 3006 3020

VTD: 3A

VTD: 3B

VTD: 4A

VTD: 4B

Blocks (101700): 1057 1058 1059 1082 1083 1090 2034 2035 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2073 2075 2076 4004 4006 4007 4009 4010 4020 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059 4060 4061 4062 4063 4064 4065 4066 4067 4068 4069 4070 4071 4072 4073 4074 4075 4076 4077 4078 4079 4080 4081 5022 5039 5040 5041 5044 5045 5046 5047 5048 5049 5050 5051 5052 5053 5054 5055 5056 5057 5058 5059 5060 5061 5062 5063 5064 5065 5066 5067 5068 5069 5070 5071

VTD: 5

Blocks (100200): 1012 1013 1014 1015 1016 1017 1018 1019 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046

Blocks (100300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021

Blocks (100400): 1012 1019 1020 1021 1022 2003 2004 2005 2006 2007

VTD: 6A

VTD: 6B

Blocks (101700): 2002 2003 2005 2006 2007 2008 2009 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2026 2027 2028 2029 2030 2031 2032 2033 2036 2037 2038 2039 2047 2048 2074 3017 3022

(69) District 69:

Dickson County

VTD: 01-1 Charlotte CC

VTD: 01-2 Sylvia Baptist Church

VTD: 02-1 Eno Methodist

Blocks (060601): 2007 2008 2009 2010 2011 2012 2013 2014 2016 2017 2018 2023 2024 2025 2026 2027 2030 2031 2033 2035 2036 2037 2041 2054 2055 2056

Blocks (060700): 2000 2001 2002 2003 2004 2018 2022 2023 2024 2025 2026 2027 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2064 2065 2066 2068 2069 2070 2071 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2091 2092 2093 2094 2095 2096 2097 2098 2099 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2112 2114 2115 2116 2117 2118 2119 2139 2140 2141 2142 2143 2144 2145 2146 2148 2149 2151 2152 2153

VTD: 02-2 Tennessee City C.C.

VTD: 03-1 Cumberland Fce Firehall

VTD: 03-2 Vanleer Townhall

VTD: 04-1 Jackson Chapel C.C.

Blocks (060100): 2073

Blocks (060200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 2025 2043 2044 2045 2046 2047 2048 2049 2051 2052 2055 2057 2085

VTD: 05-1 William James Middle

Blocks (060300): 1020 1023 1024 1025

VTD: 07-1 Pomona Baptist Church

Blocks (060601): 2070 2071 2072 2076

Blocks (060602): 1041 1043 3035 3036 3042 3043 3044 3045 4031 4032 4033 4034 4035 4036 4038 4039 4040 4045 4046 4047 4048 4049 4052 4053 4054 4055

Blocks (060700): 2089 2090 2100 2120 2121 2122 2123 2124 2130 2131 2132 2133 2134 2135 2136 2137 2138 2150 2154 2156

VTD: 08-1 Walnut Street Church

VTD: 09-1 Superintendent's Office

VTD: 10-1 Dickson Middle School

Blocks (060501): 4000 4001 4012 4013 4015

Hickman County

Maury County

VTD: Armory

Blocks (010802): 1110 1112 1113 1116 1117 1122 1123 1124 1125 1126 1127 1135 1139 1140 1141 1142 1143 1144 1146 1154 1155

VTD: Baker

VTD: Bear Creek

Blocks (010500): 3081

VTD: College Hill

VTD: Hampshire

Blocks (010100): 3085 3109 3110 3111 3148 3149 3151 3152 3153

Blocks (010900): 1036 1128 1129 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2088 2089 2090 2091 2092 2093 2094 2101 2104 2127 2128 2129 2130 2131 2132 2133 2134 2135 2137 2138 2139 2144 2145 2146

VTD: Highland

Blocks (010600): 4038 4039 4043

Blocks (010700): 4002 4007 4008 4009 4010 4011

VTD: St. Catherine

Blocks (010100): 3102 3112 3113 3150

Blocks (010802): 1088 1089 1090 1091 1094 1095 1096 1097 1098 1101 1102 1103 1104 1105 1106 1107 1108 1109 1114 1115 1145 1147 1148 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2021 2022 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2042 2043 2044 2045 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2078 2079 2080 2088 2095 2096 2099 2102 2103

Blocks (010900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1083 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1122 1123 1124 1125 1126 1127 1130 1131 1132 1133

VTD: Tradewinds

Blocks (010700): 1002 1003 1005 2002 2005

VTD: West End

(70) District 70:

Giles County

Lawrence County

VTD: 10-1 Howards

VTD: 10-2 Brace

VTD: 1-1 St. Joseph

VTD: 1-2 West Loretto

VTD: 13-2 Midwest

VTD: 13-3 Pea Ridge

VTD: 14-1 Crawfish Valley

VTD: 15-1 David Crocket

VTD: 16-1 Rotary Park

VTD: 17-1 Sowell

VTD: 17-2 Old Armory

VTD: 18-1 E. O. Coffman

VTD: 2-1 Loretto Civic Center

VTD: 3-1 South East Lawrence

VTD: 3-2 Centerpoint

VTD: 4-1 Crossroads

VTD: 4-2 Fall River

VTD: 5-1 Leoma

VTD: 5-2 Gandy

VTD: 6-1 Iron City

VTD: 6-2 West Point

VTD: 7-1 Lawrenceburg Public

VTD: 8-1 New Prospect

VTD: 9-1 Ethridge

VTD: 9-2 Mars Hill

(71) District 71:

Hardin County

Lawrence County

VTD: 11-1 Summertown

VTD: 12-1 Center

VTD: 12-2 Henryville

VTD: 13-1 West End

Lewis County

Wayne County

(72) District 72:

Chester County

Decatur County

Henderson County

Perry County

(73) District 73:

Madison County

VTD: 10-1 Spring Creek Fire Station #7

VTD: 10-2 Northeast Middle School

VTD: 10-3 Northside High School

VTD: 1-2 Washington Douglas Headstart School

Blocks (001402): 2022 2028 2029 2030 2032 2033 2034 2035 2041

VTD: 2-2 Aldersgate United Methodist Church

VTD: 3-2 Old Bells Road Fire Station #10

VTD: 3-3 Jackson Center for Independent Living

VTD: 4-1 Jackson Masonic Temple Lodge #45

VTD: 4-3 Festivities! Events and Party Place

VTD: 5-1 Whitehall Elementary School

Blocks (001402): 1033 1034 2016 2018 2019 2020 2023 2024 2025 2026 2027 2075

VTD: 5-3 North Parkway Elementary School

Blocks (000100): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3033

Blocks (001402): 1012 1013 1015 1016 1025 1026 1027 1028 1029 1030 1031 1032 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049

VTD: 6-1 Southside High School

Blocks (000300): 1028 1032 1034 1045 1046 1048

Blocks (001300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1012 1015 1021 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1049 2005 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2053 2054 2055 2056 2057 2061 2063 3000 3001 3002 3003 3004 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3111 3114 3115 3116

Blocks (001900): 4027 4028 4030

VTD: 6-2 South Elementary School

VTD: 6-3 Lesters Chapel Fire Station #1

VTD: 6-4 Malesus Community Center

Blocks (001300): 1009 1010 1011 1013 1014 1016 1017 1018 1019 1020 1022 1023 1024 1025 1048 1050 1051 1052 1053 3035

Blocks (001401): 1009 1010 1011 1012

Blocks (001800): 1014 1015 1016 1017 1018 1019 1020 1021 1022 1024 1095

Blocks (001900): 4013 4014 4020 4021 4022 4023 4024 4029

VTD: 6-5 Medon City Hall

Blocks (001800): 1008 1009 1010 1012 1013 1023 1025 1027 1028 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092

VTD: 7-1 UT Experiment Station

Blocks (000200): 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2025

Blocks (000300): 1021 1022 1023 1024 1025 1026 1027 1035 1036 1037 1049 1050

Blocks (001401): 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2017 2018 2043 2044 2045 2046 2047 2050 2051 2060 2061 2062 2063 2064 2082 2083

VTD: 7-2 Tennessee Technology Center

Blocks (001401): 2000 2001 2014 2015 2016 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2048 2049 2052 2053 2054 2055 2056 2057 2058 2059 2065 2066 2072 2080

Blocks (001700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1095 1096 1097 1103 1104 2016 2018 2020 2021 2022 2023 2024 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2038

VTD: 7-3 Denmark-West Community Center

Blocks (001700): 2025 2036 2037 2042 2043

VTD: 8-1 Beech Bluff Ruritan Club

VTD: 8-2 Brown's Community Ruritan Club

VTD: 8-3 Mifflin Fire Station #15

VTD: 8-4 East Union Ruritan Club

VTD: 9-1 V.F.W.

VTD: 9-2 Pope Elementary School

VTD: 9-3 Three Way City Meeting Room

(74) District 74:

Houston County

Humphreys County

Montgomery County

VTD: 10

VTD: 11

Blocks (101102): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3005 3021

Blocks (101103): 1019 1028 1029 1030 1031 1033

Blocks (101201): 1006 1010 1011

Blocks (101202): 1008 1009 1010 1011 1012 1013 1020

Blocks (101500): 2048 4000 4001 4003 4004 4005 4006 4007 4011

VTD: 15

Blocks (101102): 3004 3006 3007 3008 3009 3010 3011 3012 3013 3014 3019 3020 3022 3023 3024

VTD: 16

Blocks (101101): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1018

VTD: 4B

Blocks (101700): 1064 1065 1073 1074 1075 1076 1077 1078 1079 1080 1081 1087

VTD: 6B

Blocks (101700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1060 1061 1062 1063 1066 1067 1068 1069 1070 1071 1072 1084 1085 1086 1088 1089 1091 1092 2004 2040 2041 2042 2043 2044 2045 2046 2049 2050 2051 2071 2072

VTD: 7

VTD: 8

VTD: 9

Blocks (101304): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3025 3026 3027 3029 3030 3031 3032 3033

Blocks (101305): 1003 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1019

Blocks (101400): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3063 3064

(75) District 75:

Benton County

Henry County

Stewart County

(76) District 76:

Carroll County

VTD: 02 Trezevant

VTD: 03 Christmasville

VTD: 07 Macedonia

VTD: 12 Bruceton

VTD: 13 Hollow Rock

VTD: 14 Vale

VTD: 17 Senior Citizens

VTD: 18 Cannon

VTD: 21 Bethel College-Waddle Hall

VTD: 22 McKenzie City Hall

Obion County

VTD: 1-1 South Fulton

VTD: 2-1 Eddie Cox Sr. Center

Blocks (965100): 1000 1001 1002 1003 1004 1005 1009 1010 1011 1012 1013 1014 1015 1017 1018 1019 1020 1023 1043 1044 1045 1046 1047 1048 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1110 1111 1112 1113 2059 2062 2064 2068 2073

Blocks (965500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1117 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2017 2018 2019 2020 2021 2022 2023 2024 2025 2044 2045 2046 2053 2146 2147 2148

Blocks (965600): 2000 2001 2002 2003 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2024 2025 2026 2027 2031 2032 2033 2034 2035 2036 2037 2038 2045 2046 2047 2048 2049 3013 4005 4006 4007 4008 4009 4010 4011 4012 4023 4024 4025 4026 4032 4033 4034 4035

Blocks (965700): 1006 1007 1013

VTD: 3-4 Rives

Blocks (965000): 4062 4063 4082

Blocks (965100): 1114 1115 1116

Blocks (965600): 1044 1064

Blocks (965800): 1000 1002 1003 1004 1006

VTD: 4-1 Fair Grounds

Weakley County

(77) District 77:

Dyer County

Lake County

Obion County

VTD: 2-1 Eddie Cox Sr. Center

Blocks (965100): 2065 2066 2069 2070 2071 2072 2074

VTD: 2-4 Woodland

VTD: 3-2 Kenton

VTD: 3-4 Rives

Blocks (965200): 2019 2020 2023 2024 2025 2026

Blocks (965400): 1000 1001 1006 1007

Blocks (965500): 2107 2108 2109 2110 2111 2112 2116 2117 2118 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2142 2143 2144 2145 2149 2150 2151 2152 2153

Blocks (965600): 1057 1063

Blocks (965700): 2011 2012 2037 2038 2041 2043 2044 2045 2046 2047 3000 3001 3002 3007 3008 3009 3010 3011 3012 3013 3015 3016 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039

Blocks (965800): 1001 1005 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130

Blocks (965900): 1000 2000 2003 2005

VTD: 5-2 Cloverdale

VTD: 5-4 Hornbeak

VTD: 5-5 Samburg

VTD: 6-1 Troy Senior Center

VTD: 6-2 Obion

VTD: 7-2 Obion Co. Library

(78) District 78:

Cheatham County

Dickson County

VTD: 02-1 Eno Methodist

Blocks (060700): 2127

VTD: 04-1 Jackson Chapel C.C.

Blocks (060200): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2050 2053 2054 2056 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2086 2087 2088 2089 2090 2091

Blocks (060300): 1012 1013 1014 1015

VTD: 05-1 William James Middle

Blocks (060300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1016 1017 1018 1019 1021 1022 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2083 2084 2094 2095 2101 2105 2106

VTD: 06-1 Burns Town Hall

VTD: 06-2 Porter C.C.

VTD: 07-1 Pomona Baptist Church

Blocks (060402): 1066 1067 1068 1069 1070 1079 1080 1081 1082 2065 2066 2068 2069 2070 2071 2072 2073 2074 2120 2121 2122 2126 2127 2128 2129 2130 2131 2132 2133 2134

Blocks (060602): 1054 1055 1056 1057 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1088 1089 1090 1091 1092 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4037 4041 4042 4043 4044 4050 4051 4056 4057

Blocks (060700): 2111 2113 2125 2126 2128 2129

VTD: 10-1 Dickson Middle School

Blocks (060501): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2027 2028 2029 2030 2031 2033 2034 2035 2038 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2055 2056 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4014 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059 4060 4061 4062 4063 4064 4065 4066 4067 4068 4069 4070 4071 4072 4073 4074 4075 4076 4077 4078 4079 4080 4081 4082 4083 4084 4085 4086 4087 4088 4089 4090 4091 4092 4093 4094 4095 4096 4097 4098 4099 4100 4101 4102

VTD: 11-1 New Hope Baptist Church

VTD: 12-1 Catfish Kitchen

VTD: 12-2 Eastside C.C.

VTD: 12-3 White Bluff C.C.

(79) District 79:

Carroll County

VTD: 01 Lavinia

VTD: 04 McLemoresville

VTD: 05 Cedar Grove

VTD: 06 Clarksburg

VTD: 08 Civic Center

VTD: 09 Huntingdon City Hall

VTD: 10 Yuma

VTD: 11 Buena Vista

VTD: 15 Westview

VTD: 16 Atwood

VTD: 19 Concord

VTD: 20 Westport

Gibson County

(80) District 80:

Hardeman County

VTD: Bolivar

VTD: Campbell Chapel

VTD: Grand Junction

Blocks (950600): 1069 1070 1071 1072 1073 1074 1075 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1095 1096 1099 1100 1101 1102 1103 1105 1106 1113 1114 1115 1116 1117 1118 1121 1123 1124 1127 1128 1129 1130 1131 1133 1136 1137 1138 1139 1140 1141 1142 1144 1152 1156 1157 1158 1161 2096 2097 2098 2099 2100 2101 2180

VTD: Hickory Valley

VTD: Hornsby

VTD: Lacy

VTD: Middleton

Blocks (950500): 1005 1006 1007 1008 1012 1013 1014 1015 1016 1017 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1074 1075 1085 1100 1101 1102 1118 1119 1120 1121 1133 1134 1135 2057 2124 2125 2126 2127 2128 2129 2130 2131 2133 2134 2135 2136 2137 2138 2139 2140 2141 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3018 3019 3020 3021 3022 3024 3026 3027 3028 3031 3039 3048 3063 3064

VTD: Pocahontas

Blocks (950100): 3169 3170 3179

Blocks (950500): 2066 2069 2076 2078 2080 2087

VTD: Saulsbury

Blocks (950500): 1018 1019

Blocks (950600): 2000 2001 2002 2003 2004 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2049 2050 2051 2052 2053 2054 2055 2056 2060 2061 2066 2067 2068 2069 2071 2073 2074 2117 2119 2187 2188 2189 2190

VTD: Silerton

VTD: Toone

VTD: West Bolivar

VTD: Whiteville

Madison County

VTD: 1-1 Carl Perkins Civic Center

VTD: 1-2 Washington Douglas Headstart School

Blocks (000900): 1000 1001 1010 1015 1016 1017 1018 1019 1020 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 2009 2010 2021 2022 3020 3026 3027 3028 3029 3034 3035 3036 3037 3038 3039

Blocks (001000): 1000 1001 1002 1003 1004 2000 2001 2002 2003 2004 2005 2006 2007 2008 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016

Blocks (001100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1060 1061 1078 1079 1080 1083 1084

Blocks (001402): 2036 2037

VTD: 2-1 Alexander Elementary School

VTD: 2-3 Tigrett Middle School

VTD: 3-1 Board of Education

VTD: 4-2 Andrew Jackson Elementary School

VTD: 5-1 Whitehall Elementary School

Blocks (000500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026

Blocks (000800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1033 1034 1035 1042

Blocks (000900): 1002 1003 1004 1005 1006 1007 1008 1009 1011 1012 1013 1014 1021 1022 1023 1024 2000 2001 2002 2003 2004 2005 2006 2007 2008 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2023 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3021 3022 3023 3024 3025 3030 3031 3032 3033 3040

VTD: 5-2 Macedonia Baptist Church

VTD: 5-3 North Parkway Elementary School

Blocks (000100): 3012 3013 3014 3015 3016 3032 3034 3035

VTD: 6-1 Southside High School

Blocks (000300): 1033 1047

Blocks (000800): 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2043 2044 2045 2046 2104 2105 2106 2120 2121 2125 2128 2129

Blocks (001300): 3005 3006

VTD: 6-4 Malesus Community Center

Blocks (001300): 3007

Blocks (001800): 1000 1001

VTD: 6-5 Medon City Hall

Blocks (001800): 1007 1011 1093 1094 2042 2043 2045 2046 2048 2049 2050 2051 2052 2053 2054 2055 2056 2099 2100 2101 2102 2103 2124 2126 2127 2130

VTD: 7-1 UT Experiment Station

Blocks (000200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1014 2021 2022 2023 2024

Blocks (000300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1029 1030 1031 1038 1039 1040 1041 1042 1043 1044

VTD: 7-2 Tennessee Technology Center

Blocks (001401): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1013 1014 1015 2067 2068 2069 2070 2071 2073 2074 2075 2076 2077 2078 2079 2081

Blocks (001700): 1093 1094 1098 1099 1100 1101 1102 1105 1106 2000 2001 2008 2014 2017 2019 2075 2076 2077 2078 2085 2086 2087 2088 2089 2090 2091 2092

Blocks (001800): 2000 2001 2002 2003 2004

VTD: 7-3 Denmark-West Community Center

Blocks (001700): 1107 2002 2003 2004 2005 2006 2007 2009 2010 2011 2012 2013 2015 2039 2040 2041 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2059 2060 2061 2072 2073

Blocks (001800): 1002 1003 1004 1005 1006 1026 1029 1030 1031 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2025 2026 2028 2032 2033 2034 2035 2036 2037 2038 2039 2040 2129

VTD: 7-4 Mercer Fire Station #8

(81) District 81:

Tipton County

(82) District 82:

Crockett County

Haywood County

Lauderdale County

(83) District 83:

Shelby County

VTD: Forest Hills 1

VTD: Forest Hills 2

Blocks (021520): 1038 1039 1040

VTD: Germantown 02

VTD: Germantown 03

Blocks (021351): 1001 1002 1003 1004 1005 1007 1008 1009 1012 1013 1014 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019

VTD: Germantown 06

VTD: Germantown 09

VTD: Germantown 10

VTD: Memphis 56-1

VTD: Memphis 64

VTD: Memphis 68-1

VTD: Memphis 68-2

VTD: Memphis 68-3

VTD: Memphis 80-2

VTD: Memphis 81-1

VTD: Memphis 81-3

VTD: Memphis 81-4

VTD: Memphis 81-5

VTD: Memphis 81-6

Blocks (021320): 3000 3001

VTD: Memphis 81-7

Blocks (021331): 1014 1015 1016 1017 1018 1021 1022 1031 1032 1033 1034

Blocks (021333): 1003 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 2006 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027

Blocks (021334): 1008 1018 1019 1020 1021 1022 1023 1024 1025 1028 1029 1031 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2021 2022 2026 2027

VTD: Memphis 89-2

Blocks (021122): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2015 2016 2017 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012

Blocks (021200): 1002 1003 1014

Blocks (980400): 1005 1007 1008 1009 1010 1017

(84) District 84:

Shelby County

VTD: Capleville 1

VTD: Capleville 5

Blocks (022600): 1170 1171 1192 1194

VTD: Memphis 60-5

Blocks (011010): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016

Blocks (011020): 1001 1002 1003 1004 1005 1006 1007 1008 1010 1011 1012 1013 1014 1015 1016 1017 1022 1023 1024 2000 2001 2002 2003 2004 2005 3000 3001 3002 3003 3004 3005 3006 3007 3008

Blocks (022600): 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1045 1046 1047 1048 1049 1050 1051 1052 1054 1105 1106 1121 1122 1123 1124 1125

Blocks (980100): 1044 1050 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091

VTD: Memphis 60-7

VTD: Memphis 66

Blocks (009400): 1025 1026 1029 1030 1031 1032 1035

VTD: Memphis 67-1

Blocks (009500): 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023

VTD: Memphis 67-3

Blocks (009500): 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 2018 2019 2020 2021 2022 2023 3022 3023 3026 3027 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4033

VTD: Memphis 74-1

Blocks (009500): 4034 4035 4036 4037 4038

Blocks (021331): 3011 3012 3013 3014

Blocks (021710): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014

Blocks (021721): 1000 1001 1002 1003 1004 1005 1007 1008 1009 1010 1020

VTD: Memphis 74-4

VTD: Memphis 74-6

Blocks (009500): 4032

Blocks (021331): 3009 3010

VTD: Memphis 74-9

Blocks (022600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1055 1056 1057 1058 1060 1062 1063 1064 1065 1066 1067 1068 1069 1070 2007 2008 2009 2010 2011 2014 2015 2016 2017 2018

VTD: Memphis 79-8

Blocks (022112): 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 2011 2012 2013 2014 2015 2016 2017 3013 3015

VTD: Memphis 81-2

Blocks (021331): 2017

VTD: Memphis 92-1

Blocks (010820): 1015 4000 4012 4013 4014 4015

Blocks (021721): 2003

Blocks (021731): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009

Blocks (022600): 2000 2019 2020 2021 2022 2031

VTD: Memphis 92-2

VTD: Memphis 93-1

Blocks (021721): 1006 1011 1012 1013 1014 1015 1016 1017 1018 1019 1021

VTD: Memphis 93-3

Blocks (010820): 1000 1013 1014 1016

Blocks (021721): 2000 2001 2002 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 3000 3001 3002 3003 3004 3005 3006

VTD: Memphis 94-2

VTD: Memphis 94-3

VTD: Memphis 94-5

Blocks (021746): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 3006 3007 3008 3009 3010 3011 3012 3013 3014

VTD: Memphis 94-7

VTD: Memphis 94-8

Blocks (021744): 2003 2004 2005 2006 2007 2008 3008 3009 3010 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010

Blocks (021745): 3006

VTD: Ross Store 01

Blocks (021754): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018

VTD: Ross Store 05

Blocks (021744): 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022

Blocks (021745): 1015 1017 1018 1020 1021 1022 1023 1024 1025 1026 2020 2021 2022 2026 2027 2028 2029 3000 3001 3002 3003 3004 3005 3007 3008 3009 3010 3011 3012 3013

VTD: Ross Store 13

Blocks (021754): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029

VTD: Ross Store 16

Blocks (021751): 1017 1018 1019 1020 1021 1022 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1042 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033

(85) District 85:

Shelby County

VTD: Capleville 5

Blocks (021900): 2014 2015 2016 2017 2018 2019 2020 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4025 4026 4027

Blocks (022600): 1168 1169 1172 1174 1178 1179 1180 1181 1182 1183 1184 1185 1186 1187 1188 1189 1190 1191 1195 1196 1197 1205 1206 1207 1208 1209

VTD: Forest Hills 2

Blocks (021510): 1020 1030 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071

VTD: Memphis 56-3

Blocks (009400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1016

Blocks (009500): 1000 1001

VTD: Memphis 66

Blocks (009400): 1013 1014 1015 1017 1018 1019 1020 1021 1023 1024

VTD: Memphis 67-1

Blocks (009500): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017

VTD: Memphis 67-3

Blocks (009500): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3024 3025 3028

VTD: Memphis 74-1

Blocks (021725): 3005 3006 3007

VTD: Memphis 74-6

Blocks (021331): 2011 2012 2013 3001 3004 3005 3006 3007 3008 3015

VTD: Memphis 75-11

Blocks (022330): 1003 1004 1005 1006 1010 3000 3001 3002 3003 3004 3015 3016 3017 3019

Blocks (022410): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 2000 2001 2002 2003 2004 2005 2006 2009 2010 2011 2012 2015

VTD: Memphis 75-5

Blocks (022410): 1012 3000 3007 3008 3009 3010 3011 3012

VTD: Memphis 75-6

Blocks (022310): 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017

Blocks (022330): 1001 1002 1007 1008 1009 1011 1012 1013 1014 1015 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3018

VTD: Memphis 75-7

Blocks (022310): 4006 4007 4008

VTD: Memphis 76-4

Blocks (022322): 4002 4009 4010 4011 4012 4013 4014 4015 4016 4017

VTD: Memphis 76-5

VTD: Memphis 76-6

Blocks (022700): 2005 2006 2007 2008 2009 2010 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3014 3015 3016 3017 3018 3019 3020 3021 3023 4000 4001 4002 4003 4004 4005 4006 4007 4016 4017

VTD: Memphis 77-2

Blocks (022121): 3008 3009

Blocks (022700): 2002 2004 2011 2012

VTD: Memphis 79-2

Blocks (022121): 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023

VTD: Memphis 79-3

VTD: Memphis 81-2

Blocks (021331): 1004 1005 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2014 2015 2016 2018 2019 2020 2021 2022 2023 3000 3002 3003 3016 3017 3018

VTD: Memphis 81-6

Blocks (021320): 3008 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3026 3027

VTD: Memphis 81-7

Blocks (021331): 1003 1006 1007 1008 1009 1010 1019 1020 1023 1024 1025 1026 1027 1028 1029 1030

VTD: Memphis 93-1

Blocks (021725): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 3000 3001 3002 3003 3004 3008 3009 3010

VTD: Memphis 93-2

VTD: Memphis 93-3

Blocks (021726): 1000 1001 1002 1003 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 3000 3001 3002 3003 3004 3005 3006

VTD: Memphis 94-5

Blocks (021746): 3000 3001 3002 3003 3004 3005

VTD: Memphis 94-8

Blocks (021744): 1000 1001 1002 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2000 2001 2002 3000 3001 3002 3003 3004 3005 3006 3007

VTD: Ross Store 01

Blocks (022600): 1090 1091 1092 1093 1094 1095 1198 1199 1200 1201 1202 1212 1213 1214 1215 1216 1217 1218 1219 1220

VTD: Ross Store 05

Blocks (021342): 1056 1057 1058 1059 1062 1063 1065 1066 1075 1076 1077 1078 1079 1080 1081

Blocks (021744): 1003 1004

Blocks (021745): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1016 1019 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2023 2024 2025 2030 2031 2032 2033 2034

VTD: Ross Store 13

Blocks (021753): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013

VTD: Ross Store 14

VTD: Ross Store 16

Blocks (021751): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1023 1024 1025 1026 1041

(86) District 86:

Shelby County

VTD: Bartlett 14

Blocks (020222): 1040

VTD: Locke

VTD: Lucy 1

VTD: Lucy 2

VTD: Lucy 3

VTD: McConnell's

VTD: Memphis 01

Blocks (000100): 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1040 1041 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066

Blocks (002100): 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081

Blocks (004200): 1000 1001 1002 1003 1004 1005 1006 1007 1009 1010 1011 1012 1020

Blocks (011300): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1065 1066 1067 1068 1069 1070 1071 1072 1073 1097

VTD: Memphis 02

Blocks (004200): 1008 1013 1014 1015 1016 1017 1018 1019 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073

Blocks (004300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1056 1057 1058 1059 1060 1072 1073 1074 1075 1076 1077

Blocks (011400): 1000 1001 1002 1003 1004 1005 1006 1007 1010 1011 1012 1021 1022 1023 1024 1025 1026 1027 1028 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 3007

VTD: Memphis 12

Blocks (004300): 1016 1017 1018 1019 1020 1021 1022 1023 1024 1053 1054 1055 1061 1062 1063 1064 1065 1066 1067 1068 1069 1078 1079

Blocks (011700): 1004 1017 1027 1028 1029 1030 1031 1032 1039 1040 1041 1042 1043 1044 1045 1046 1047 1085 1086 1089 1090 1139 1146

Blocks (980200): 1000 1001 1002 1003 1004 1005 1022 1023 1025 1026 1027 1028

VTD: Memphis 22

VTD: Memphis 25-2

Blocks (005700): 2018

Blocks (005900): 1000 2033 2034

Blocks (011600): 2033 2037 2038

VTD: Memphis 26-1

Blocks (005900): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018

Blocks (006000): 1005 1006

Blocks (006200): 2002 2004 2005 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014

Blocks (006400): 1019 1020 1021 1022 1027 1028 1037

Blocks (011500): 1005 1006 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4032 4033 4034

VTD: Memphis 27

Blocks (011300): 1023

VTD: Memphis 31-1

Blocks (006400): 1007 1008 1009 1011 1012 1013 1033 1034 1035 1036 1041

VTD: Memphis 31-4

Blocks (006400): 1006 1015 1016 1017 1018 1023 1024 1025 1026 1029 1030 1031 1032 1038 1039 1040

VTD: Memphis 34-2

Blocks (005700): 1048 1049 1050 1051 1052 1053 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028

VTD: Memphis 35-1

Blocks (005500): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041

Blocks (005600): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1019 1020 1021 1022 1023 1024 1025 1026

VTD: Memphis 48

Blocks (006000): 1024 1025 1026 1027 1029 1030 1031

Blocks (011500): 4031

VTD: Memphis 49

Blocks (005600): 1000 1001 1002 1003 1004 1005 1016 1017 1027 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3014 3057

Blocks (005700): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2029 2030 2031 2032

Blocks (006000): 1028

Blocks (007500): 2000

VTD: Memphis 50-1

Blocks (005300): 3000 3001 3002 3003 3004 3005 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3059 3060

Blocks (980200): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1024 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043

Blocks (980300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1043 1044 1045 1046 1047

VTD: Memphis 69-1

VTD: Memphis 69-2

Blocks (009901): 1024 1025 1026 1027 1028 1029 1030 1031 1033 1034 1035 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3042 3043 3044 3045 3046

Blocks (009902): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1014 1015 1016 1023 1024 1025 1026 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018

Blocks (020101): 1038 1039 1040 1041 1042 1043 1044 1045 1047 1048

VTD: Memphis 70-1

Blocks (010110): 2004 2005 2006 2010 5002 5003 5006 5007 5010 6003 6004

VTD: Memphis 70-2

Blocks (010120): 3005 3006

VTD: Memphis 70-3

VTD: Memphis 71-4

Blocks (009901): 1003 1032 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030

Blocks (010110): 3000

Blocks (010300): 1000 1001 1003 1016

VTD: Memphis 71-5

VTD: Memphis 75-1

Blocks (005300): 3057 3058

Blocks (022220): 1015 1016 1019 2000 2001 2002 2003 2004 2005 2006 2007 2008 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 4002 4003 4004 4005 4006 4007 4008 4009

VTD: Memphis 75-11

Blocks (022410): 2007 2008 2013 2014 2016 2017 2018 2019 2020 2021 2022 2023

VTD: Memphis 75-5

Blocks (022410): 3001 3002 3003 3004 3005 3006 3013 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4022 4025 5000 5001

VTD: Memphis 75-7

Blocks (022210): 3001 3002 3003 3004 3005

Blocks (022310): 5000 5001 5002 5003 5004

VTD: Memphis 82-1

VTD: Memphis 82-2

VTD: Memphis 82-3

VTD: Millington 1

Blocks (020102): 1000 1001 1010 1011 1012 1013 1014 1015 1016 1017 1018 2000 2001 2002 2003 2004 2007 2008

Blocks (020210): 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3019 3021 3022 3026 3033 3034 3035 3036 3037 3038 3039 3040 3042 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010

Blocks (020221): 1000 1001 1002 1003 1004 1006 1022 1023 2001 2002 2003 2005 2006 2007 2008 2011

Blocks (020300): 2001 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2029 2030 2031 3005 3006 3007 3008 3050

VTD: Millington 2

Blocks (020222): 1019

VTD: Woodstock 2

Blocks (010300): 1002

Blocks (020221): 2044 2045 2046 2047 2048 2052 2053 2058 2059 2060 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2095

(87) District 87:

Shelby County

VTD: Memphis 56-3

Blocks (009300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010

VTD: Memphis 58-4

Blocks (009700): 1012 1013 1014 1015 1016 1017 1018 1022 1023 1024

Blocks (011800): 2004 2005 2006 2011 2012 2015 2016 2017 3006 3007 3012 3014 3015

VTD: Memphis 60-2

Blocks (980100): 1074

VTD: Memphis 60-5

Blocks (010500): 1021 1022 1025 1039 1041

Blocks (010620): 3006 3021 3023 3024 3025 3026

Blocks (011020): 1000

Blocks (022600): 1024 1025 1026

Blocks (980100): 1037 1038 1039 1040 1041 1042 1043 1045 1046 1047 1048 1049 1051 1056 1069 1070 1071 1072 1073 1076 1077 1078 1105 1106

VTD: Memphis 65-1

Blocks (008500): 1033 1034

Blocks (009300): 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015

Blocks (011800): 4000 4011 4013 4014 4015 4016 4017

VTD: Memphis 66

Blocks (009300): 1024 1025 1026 2016 2017 2018 2019 2020 2021 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024

Blocks (009400): 1022 1027 1028 1033 1034 1036 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025

Blocks (009700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1019 1020 1021 1025 1026 2000 2001 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2018

VTD: Memphis 73-1

Blocks (010500): 1013 1014 1015 1018 1019 1020 1026 1027 1028 1030 1031 1032 1033 1034 1037 1038 1040

Blocks (010620): 3019 3020 3022

VTD: Memphis 73-3

Blocks (010710): 1023 1024

Blocks (010810): 3007 3008

VTD: Memphis 73-4

VTD: Memphis 74-1

Blocks (009700): 2002 2015 2016 2017

Blocks (010710): 1000 1001 1003 1004 1005 1006 2000 3000 3001 3002 3018 3019 3020 3021 3022

Blocks (010720): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 2000 2001 2002 2003 2004 2005 2006 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

VTD: Memphis 74-2

VTD: Memphis 74-5

Blocks (010710): 1002 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1025 1026 1027 1028 1029 1030 1031 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017

Blocks (010810): 3004 3005 3006 3013 3014 3015 3016 4000 4001 4002 4003 4004 4009

VTD: Memphis 74-9

Blocks (010630): 1005 1006 1007 1008 1009 1010 1011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016

Blocks (010810): 2006 2007 2008 2009 4005 4006 4007 4008 4010 4011 4012 4013 4014 4015 4016

VTD: Memphis 75-6

Blocks (022330): 1000

VTD: Memphis 76-4

Blocks (022111): 4000 4001 4002 4003 4004 4005 4006 4007

Blocks (022322): 1000 1001 1003 1004 1005 1006 1007 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 4000 4001 4003 4004 4005 4006 4007 4008

VTD: Memphis 76-6

Blocks (022322): 1002 1008 1009 1010 1011 1012 1013 1014 1015 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009

VTD: Memphis 77-2

Blocks (022111): 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019

Blocks (022121): 3001 3002 3003 3004 3005 3006 3007

Blocks (022700): 2000 2001 2003

VTD: Memphis 77-3

Blocks (022022): 4018

Blocks (022024): 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 2007 2008 2009 2010 2011 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021

Blocks (022111): 3000 3001 3002 3003 3004 3005 3006 3007 3008

VTD: Memphis 78-1

VTD: Memphis 78-3

Blocks (022022): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1018 1019 1020 1021 1022 1023 1024 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3013 3014 3015 3016 3017 3018 3019 3021 4006 4007 4008 4009 4025 4026

Blocks (022023): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1012

VTD: Memphis 79-1

VTD: Memphis 79-2

Blocks (022121): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3010 3011

VTD: Memphis 79-7

VTD: Memphis 79-8

Blocks (022022): 3012 3020 3022 3023 3024 4000 4001 4002 4003 4004 4005 4010 4011 4012 4013 4014 4015 4016 4017 4019 4020 4021 4022 4023 4024 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020 5021 5022 5023 5024 5025 5027 5028 5029 5030 5031 5032

Blocks (022112): 1000 1001 1002 1003 1004 1005 1006 1007 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3014 3016

VTD: Memphis 92-1

Blocks (010820): 1010 4001 4002 4003

VTD: Memphis 93-3

Blocks (010820): 1001 1012

(88) District 88:

Shelby County

VTD: Bartlett 06

Blocks (020621): 2000 2001 2002 2003 2004 2021 2023 2024 2034

Blocks (020644): 2033 2034 2035 2036 2037 2040 2041

Blocks (020651): 1000 1001 1002 1003 1008 1009 1010 1011 1016 1017 1018 1019 1020 1021 1022 1023 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015

VTD: Bartlett 09

Blocks (020651): 1028

VTD: Bartlett 10

Blocks (020531): 1000 1001 1002 1003 1004 1005 1006 1009 1010 1011 1012 1013 1016 1017 1018 1019 2003 2004 2005 2006 2008 2014 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3040

Blocks (020532): 3001 3002 3003 3004 3005 3007 3008 3009 3010 3011 3013 3014 3015 3016 3018 3020 3021 3022 3032 3033

VTD: Bartlett 12

Blocks (020643): 4000 4005 4006 4007

VTD: Bartlett 13

VTD: Bartlett 14

Blocks (020531): 2000 2001 2002 2007 3000 3001 3002 3003 3004 3021 3038 3039 3041 3042

Blocks (020532): 3000 3031 4000 4001 4002

Blocks (020644): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1037 1038 1039 1040 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2038 2039 2042 2043 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3012 3014 3015 3016 3017 3018

VTD: Memphis 01

Blocks (011300): 1005

VTD: Memphis 02

Blocks (003900): 1026

Blocks (011400): 3006

VTD: Memphis 20-1

Blocks (002500): 2007 2008 2009 2010 2012 2013 2014 2033 2034 2035 2036 2037

Blocks (002600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025

VTD: Memphis 20-3

Blocks (002400): 1023 1024 1025 1026 1027 1030 1031 1033 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 3000 3001 3002 3003 3004

Blocks (002500): 1049 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049

Blocks (003900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025

Blocks (011300): 1063 1064 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096

Blocks (011400): 3005

VTD: Memphis 21

Blocks (001900): 2002 2003 2004 2008 2009 2011 2012 2013 2014 2015 2016 2020 2021

Blocks (002400): 1004 1005 1008 1009 1016 1018 1019 1028 1029

VTD: Memphis 27

Blocks (000300): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014

Blocks (002000): 1000 1001 1002 1003 1004 1005 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023

Blocks (002400): 1006 1007 1017

Blocks (011300): 1000 1001 1002 1003 1004 1024 1025 1026 1027 1028 1029 1030 1031 1032 1058 1059 1060 1061 1062 1085 1098

VTD: Memphis 69-2

Blocks (010120): 5008 5013

VTD: Memphis 70-1

Blocks (010110): 2000 2001 2002 2003 2007 2008 2009 2011 5000 5001 5008 5009 5014 5015 6000 6001 6002 6011 6012 6013 6014 6015

VTD: Memphis 70-2

Blocks (000300): 1000 1001

Blocks (000400): 1000 1001 1002 1003 1006 1007 2000 2001

Blocks (010120): 2004 2005 2006 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 3000 3001 3002 3003 3004 3007 3008 3009 3010 3012 3013 3014 3015 5000 5001 5002 5003 5004 5005 5006 5007 5009 5010 5011 5012 5014 5015 5016 5017 5018 5019 5020 5021 5022 5023 5024 5025 5026 5027 5028 5029 5031

VTD: Memphis 71-3

VTD: Memphis 71-4

Blocks (010000): 1000 2000 2001 2002 2003 2004 2005 2006 2008 3000 3001 3002 3003 3004 3005 3006 3007 3008 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018

Blocks (010300): 1004 1005 1006 1007 1008 1009 1010 1011 1013 1014 1015 1017 1018

VTD: Memphis 72-1

VTD: Memphis 72-3

VTD: Memphis 72-5

VTD: Memphis 84-2

Blocks (010220): 1000 1001 1002 1003 1004

VTD: Memphis 87-3

Blocks (020644): 3010 3011 3013 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031

VTD: Memphis 88-2

VTD: Memphis 90-1

VTD: Memphis 90-2

Blocks (020521): 1003 1004 1005 1006 1012 1014 1015 1016 1017 1018 1019 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2017 3001 3002 3003 3004 3005

VTD: Woodstock 2

Blocks (010300): 1012

Blocks (020221): 2056 2096 2097

(89) District 89:

Knox County

VTD: 39 Inskip Recreation Center

Blocks (003902): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1019 1020

VTD: 40 Norwood Elementary

VTD: 41 Norwood Library

VTD: 42 Pleasant Ridge

Blocks (004700): 1003 1004 1005 1006 2011 2012 2013

VTD: 43 West Haven

VTD: 44 Ridgedale

Blocks (004607): 1002 1003

Blocks (004700): 2002 2007 2034 2035 2036 2037 2038 2041

Blocks (006002): 2001 2003 2009

VTD: 55 Lonas

Blocks (004613): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011

VTD: 62 Hardin Valley

VTD: 62W Hardin Valley West

VTD: 63 Karns

VTD: 63N Karns North

VTD: 64 Solway

VTD: 65N Concord North

VTD: 66N Farragut I

Blocks (005803): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1053 1054 1055 1056 1057 1063 1067 1068 1069 1070 1071 1072 1073 1074 1075

Blocks (005807): 1007 1026 1028 1033 1034 1035 1036

Blocks (005904): 2010 2018 2020 2027 2028 2029 2030 3006 3007 3013 3016 3018 3021 3029

VTD: 67 North Cedar Bluff

Blocks (004606): 1005 1008 1009 1010 1011 1012 1013 1014 1015 1017 3000 3001 3002 3003 3004 3005 3006 3007 3008 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019

VTD: 70 Ball Camp

(90) District 90:

Shelby County

VTD: Memphis 02

Blocks (004300): 1045 1046 1047 1048 1049 1050 1051

Blocks (011400): 1008 1009 1013 1014 1015 1016 1017 1018 1019 1020 1031 1032 1033 1034 1035 1041 3010 3011

VTD: Memphis 11

VTD: Memphis 12

Blocks (004300): 1052 1070 1071

Blocks (011700): 1002 1003 1005 1013 1014 1015 1016 1018 1019 1020 1021 1022 1023 1024 1025 1026 1033 1034 1035 1036 1037 1038 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1087 1088 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1123 1124 1125 1126 1127 1128 1132 1133 1134 1135 1136 1137 1138 1140 1141 1142

VTD: Memphis 13

VTD: Memphis 15

VTD: Memphis 16-1

VTD: Memphis 17

VTD: Memphis 20-1

Blocks (001600): 1015 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 3003 3004

Blocks (002500): 2000 2001 2005 2006 2011

Blocks (002600): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015

Blocks (003200): 2000 2001 2005 2006 2007

VTD: Memphis 20-3

Blocks (002400): 1014 1015 1020 1021 1022 1032

Blocks (002500): 1030 1031 1032 1033 1034 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1048

VTD: Memphis 21

Blocks (000400): 1012 1013 1024 1025 1026 1027 1028 1029 1030 1034 1035 1038 1039 2024 2025 2026 2028 2029 2030 2031

Blocks (001900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 2000 2001 2005 2006 2007 2010 2017 2018 2019

Blocks (002400): 1000 1001 1002 1003 1010 1011 1012 1013

Blocks (002500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1035 1047

Blocks (011200): 1007 1008 1009 1010 1011 2001 2002 2003 2004 2005 2006 2007 2008 2010 2011 2012 2013 2014 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020

VTD: Memphis 25-2

Blocks (005900): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2035 2036 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031

Blocks (011600): 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1042 1043 2018 2019 2020 2021 2022 2023 2034 2035 2036

VTD: Memphis 26-1

Blocks (006200): 1018 1019 1020 1024 2000 2001 2003 3000 3001 3002 3003 3004

Blocks (011500): 1000 1001 1002 1003 1004 1007 2007 2008 2009 2010 2011 2012 2013 2015 2016 3000 3001 3002

VTD: Memphis 28

Blocks (003100): 1007 1008 1009 1010 1011 1012 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022

VTD: Memphis 29-2

Blocks (006600): 2001

Blocks (006700): 1003

VTD: Memphis 31-1

Blocks (006300): 1000 1001 1002 1003 1008 1009 3014

Blocks (006400): 1002 1004

VTD: Memphis 31-2

VTD: Memphis 31-4

Blocks (006400): 1003 1005

VTD: Memphis 32

VTD: Memphis 33

VTD: Memphis 34-2

Blocks (005700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1054 1055 1056 1057

VTD: Memphis 35-1

Blocks (005300): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 3006

Blocks (005500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029

VTD: Memphis 36-1

Blocks (000700): 1022 1023 1024 1025 1026 1027 1028 1029

Blocks (001600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1016 1017 1042 2012 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 3000 3001 3002

Blocks (001700): 1040 1041 1042 1043 1045 1046 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 3017 3018

Blocks (002500): 2002

VTD: Memphis 36-2

Blocks (000700): 1020 1021

Blocks (001600): 2000 2001

Blocks (001700): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018

Blocks (011200): 2000 2009

VTD: Memphis 36-3

Blocks (001700): 1022 1023 1047 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016

Blocks (002500): 2003 2004

VTD: Memphis 40-1

VTD: Memphis 40-2

VTD: Memphis 41-1

Blocks (000600): 1017 1018

VTD: Memphis 41-3

Blocks (000600): 1021

Blocks (000700): 1000 1001 1002 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 2000 2001 2004 2005 2006 2007 2014 2015 2016 2017 3000 3015

VTD: Memphis 45-1

Blocks (003100): 1000 1001 1002 1003 1004 1005 1006 1013 2000

Blocks (006600): 2000

Blocks (006700): 1000 1001 1002

Blocks (007100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 2000 2001 2002 2003 2004 2005 2006 2007 2008

VTD: Memphis 50-1

Blocks (005300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026

VTD: Memphis 52-2

Blocks (001500): 1013 1016 1022 1025 1026 1027 1028 1029 1030 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012

VTD: Memphis 72-7

Blocks (000600): 1002 1003 1004 1005 1006 1007 1045

Blocks (010220): 1005 3012 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4026 4027 4028 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 6000 6001 6002 6003 6004 6005 6006 6007 6008 6009 6010 6011 6012 6013 6014 6015 6016 6017 6018 6019 6020 6021 6022 6023 6024 6025 6026 6027 6028 6030 6033

Blocks (020511): 2001 2002 2003 2004 2005 2006 2011 2021 2022 2023

(91) District 91:

Shelby County

VTD: Memphis 26-1

Blocks (006500): 2005 2006 2007 2015 2018

VTD: Memphis 28

Blocks (003100): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013

Blocks (006600): 2008 2009 2010 2011 2014

VTD: Memphis 29-1

Blocks (006500) 1000 1001 1002 1003 2000

Blocks (006600): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1022 1023 1024 1025 1026 1027 1031 1032 1033 1034 1035 1036 2007 2012 2013 2015 2016 2017 2018 2019 2033 2034 2035 2036 2037 2038 2039 2040 2041 2044 2045 2046 2047 2049 2050 2051

Blocks (006700): 2028 2029 2030 2031 2032 2033

VTD: Memphis 29-2

Blocks (006600): 1019

VTD: Memphis 31-1

Blocks (006300): 1006 1007 1011 1012 1013 1015 1016 3000 3001 3004 3005 3006 3008 3009 3010 3011 3012 3013

Blocks (006400): 1000 1001 1010 1014

VTD: Memphis 31-4

Blocks (006500): 1004 1005 2001 2002 2003 2004 2008 2009 2010 2011 2012 2013 2014

VTD: Memphis 35-1

Blocks (005500): 3042 3043 3044 3045 3046 3047 3048 3049

Blocks (022220): 1000 1001 1002

Blocks (022500): 1028 1029

VTD: Memphis 44-1

Blocks (002900): 1017 1018

VTD: Memphis 44-2

Blocks (002900): 3000 3001 3002 3003 3004 3005 3008 3009 3010 3011 3012 3013 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020

Blocks (008600): 2027 2028 2029

VTD: Memphis 44-3

Blocks (002900): 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018

Blocks (007300): 1000 1001 1002 1003 1004 1005 1006 1007 1014 1015 1016 1017

VTD: Memphis 46-1

Blocks (007300): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3018

VTD: Memphis 46-2

Blocks (007400): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2016 2017 2018 2019 2020 2021 2022 2023 2024 2027

VTD: Memphis 47-1

Blocks (006500): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028

Blocks (006800): 2008 2010 2011

Blocks (006900): 1010 1011 1012 1013 1014 1015 1016 1017 3007 3008 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022

Blocks (007810): 3002 3003 3004 3005 3007 3014

Blocks (008110): 1000 1001 1002 1003 1004

VTD: Memphis 48

Blocks (006000): 1000 1001 1002 1003 1004 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1032 1033 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011

Blocks (006500): 2016 2017 2019 2020 2021 2022 2023 2024

Blocks (007810): 3000 3001

VTD: Memphis 49

Blocks (005600): 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3010 3011 3012 3013 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056

Blocks (007500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2015

Blocks (007810): 2052 2053 2054 2055 2056 2057

Blocks (022500): 1026 1027

VTD: Memphis 58-4

Blocks (008200): 1002 4003 4004 4005 4006 4007 5000 5001 5002 5007 5008 5009

Blocks (011800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 2000 2001 2002 2003 2007 2008 2009 2010 2013 2014 2018 3000 3001 3002 3003 3004 3005 3008 3009 3010 3011 3013 3016 3017 3018 3019 3020 4001 4002 4003 4004 4007 4008 4009

VTD: Memphis 59-5

Blocks (008110): 1005 1006 1007

Blocks (008120): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3018 3019 4000 4001 4002

VTD: Memphis 60-1

VTD: Memphis 60-2

Blocks (008110): 1008 1009 1011 1012 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3004 3005 3006

Blocks (008120): 4003 4004 4005 4006 4007

Blocks (980100): 1013 1014 1015 1016 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1036 1053 1054 1055 1075

VTD: Memphis 60-3

VTD: Memphis 60-4

VTD: Memphis 60-6

VTD: Memphis 60-8

VTD: Memphis 60-9

VTD: Memphis 65-1

Blocks (008500): 1032

Blocks (011800): 4005 4006 4010 4012

VTD: Memphis 73-1

Blocks (008120): 3017

Blocks (008200): 1011 1012

Blocks (010500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1016 1017 1023 1024 2000 2001 2002 2003 2004

Blocks (980100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1017 1018 1019 1020 1021 1103

VTD: Memphis 73-3

Blocks (010610): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022

Blocks (010630): 1000 1001 1002 1003 1004 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012

VTD: Memphis 74-5

Blocks (010610): 1015

VTD: Memphis 75-1

Blocks (022220): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1017 1018 1020 1021 4000 4001 4010 4011 4012 4013 4014 4015 4016 4017 4018 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017

VTD: Memphis 75-6

Blocks (022310): 4012

VTD: Memphis 75-7

Blocks (022310): 1000 1001 1002 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 4000 4001 4002 4003 4004 4005 4009 4010 4011

Blocks (022321): 3020

VTD: Memphis 76-4

Blocks (022321): 1005 1006 1007 1008 1009 1010 1011 1012 1013 3021 3022 3028

VTD: Memphis 77-1

VTD: Memphis 77-3

Blocks (022500): 4000 4001 4002 4003 4004 4005 4006 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009

VTD: Memphis 78-3

Blocks (022022): 1014 1015 1016 1017

Blocks (022023): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018

(92) District 92:

Franklin County

VTD: 3-2 Huntland

Blocks (960800): 1126 1127 1128 1129 1133 1134 1135 1136 1140 1141 1157 1160 1161 1162 1163 1167 1168 1169 1170 1171 1172 1173 1174 1175 1176 1180 1182 1183

VTD: 5-1 Keith Springs

Blocks (960600): 3079 3081 3082 3083 3084 3086 3087 3090 3091 3093 3101 3104 3105 3106 3107 3108 3116 3119 3120 3121 3122

Blocks (960700): 2115

VTD: 5-3 Sherwood

Blocks (960600): 3118

Blocks (960700): 2075 2076 2078 2079 2080 2082 2083 2084 2086 2087 2090 2091 2092 2093 2095 2096 2097 2098 2099 2110 2111 2112 2113 2114 2116 2117 2118 2119 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2144 2145 2146 2147

Lincoln County

VTD: Blanche School

VTD: Boonshill Community Center

Blocks (975200): 1001 1003 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1120 1121 1122 1123 2004 2005 2006 2007 2008 2009 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2142 2143 2144 2145 2146 2147 2148 2149 2150 2151 2152 2153 2154 2155 2156 2157 2158 2159 2160 2161 2162 2163 2164 2166 2167 2168

Blocks (975300): 4009 4010 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4033 4034

VTD: Elora Community Center

VTD: Flintville Fire Hall

VTD: FNB Community Room

VTD: Highland Rim School

VTD: Lincoln Community Center

VTD: Molino

VTD: South Lincoln

Blocks (975500): 1113 1114 1115 3034 3035 3036 3039 3040 3041 3042 3044

Blocks (975601): 1011 1012 1013 1014 1025 1028 1029

VTD: Taft Firehall

Marion County

VTD: Cedar Grove

VTD: Jasper

VTD: Kimball

VTD: Lodge

VTD: New Hope

VTD: Orme

VTD: Shellmound

VTD: South Pittsburg

Marshall County

(93) District 93:

Shelby County

VTD: Memphis 29-1

Blocks (006600): 2005 2006 2020

VTD: Memphis 29-2

Blocks (006600): 1000 1001 1002 1003 1004 1020 1021 1028 1029 1030 2002 2003 2004 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2042 2043 2048

Blocks (006700): 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 4001 4002 4006 4007

VTD: Memphis 37

VTD: Memphis 38-2

VTD: Memphis 41-3

Blocks (000800): 1018 1019 1020 1021 1022 1023 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015

Blocks (000900): 1000 1001 1002 1003 1004 1005 1006 1007 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005

VTD: Memphis 43-2

Blocks (011100): 1018 1054

VTD: Memphis 44-1

Blocks (001200): 1013

Blocks (002900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1019 1020 1021 1022 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020

Blocks (008600): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1014 1015 1016 1017 1018

Blocks (008700): 2015 3013 3014

VTD: Memphis 44-2

Blocks (002900): 3006 3007

VTD: Memphis 44-3

Blocks (007300): 1008 1009 1010 1011 1012 1013 1018

VTD: Memphis 44-4

VTD: Memphis 44-5

VTD: Memphis 45-1

Blocks (007100): 2009 2010 2011 2012 2013

VTD: Memphis 45-2

VTD: Memphis 45-4

VTD: Memphis 46-1

Blocks (007300): 2000 2001 2002 2003 3010 3011 3012 3013 3014 3015 3016 3017

VTD: Memphis 46-2

Blocks (007400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2013 2014 2015 2025 2026 2028 2029 2030 2031 2032

VTD: Memphis 47-1

Blocks (006800): 2009 2012 2016 2017 2018 2019 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010

Blocks (006900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3009 3010

Blocks (007900): 4004 4005 4006 4007

VTD: Memphis 52-1

VTD: Memphis 52-2

Blocks (001500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1014 1015 1017 1018 1019 1020 1021 1023 1024 2000 2001 2002

VTD: Memphis 52-3

VTD: Memphis 53-1

Blocks (001100): 1008 1009 1010 1011 1012 1016 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

Blocks (001200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1014 1015 1016 1017 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019

Blocks (008800): 4011 4012

Blocks (011100): 1031 1032 1034 1035 1037 1038 1039 1041 1042 1043 1044 1045 1046 1047 1048 1059 1060 1061

VTD: Memphis 54

Blocks (008600): 1000 1001 1012 1013 1022 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3024 3025 3026

Blocks (008700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2016 3000 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018

VTD: Memphis 58-1

VTD: Memphis 58-4

Blocks (008200): 1000 1001 1003 1004 1005 1006 1007 1008 1009 1010 1013 2003 2004 2005 2007 2009 2010 2011 2012 2013 3002 3003 3004 3005 3006 3007 3008 5003 5004 5005 5006

VTD: Memphis 59-1

VTD: Memphis 59-5

Blocks (008120): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031

VTD: Memphis 61

(94) District 94:

Fayette County

Hardeman County

VTD: Grand Junction

Blocks (950600): 1091 1092 1093 1094 1097 1098 1104 1107 1108 1109 1110 1111 1112 1119 1120 1122 1125 1126 1132 1134 1135 1143 1145 1146 1147 1148 1149 1150 1151 1153 1154 1155 1168 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2102 2103 2104 2105 2106 2107 2108 2181 2182 2183 2184 2197 2198 2199 2200

VTD: Middleton

Blocks (950500): 1072 1073 1076 1077 1078 1079 1080 1081 1082 1083 1084 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 3017 3023 3025 3029 3030 3032 3033 3034 3035 3036 3037 3038 3040 3041 3042 3043 3044 3045 3046 3047 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3111 3112 3113 3114 3115 3116 3117 3118 3119 3120 3121 3122 3123 3124 3125 3126 3127 3128 3129 3130 3131 3132

Blocks (950600): 2164

VTD: Pocahontas

Blocks (950500): 2079 2081 2082 2083 2084 2085 2086 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2119 2120 2121 2142

VTD: Saulsbury

Blocks (950600): 2057 2058 2059 2062 2063 2070 2072 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2109 2110 2111 2112 2113 2114 2115 2116 2118 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2142 2143 2144 2145 2146 2147 2148 2149 2150 2151 2152 2153 2154 2155 2156 2157 2158 2159 2160 2161 2162 2163 2165 2166 2167 2168 2169 2170 2171 2172 2173 2174 2175 2176 2177 2178 2179 2185 2186 2191 2192 2193 2194 2195 2196

McNairy County

(95) District 95:

Shelby County

VTD: Collierville 09

VTD: Collierville 1

VTD: Collierville 2

VTD: Collierville 3

VTD: Collierville 4

VTD: Collierville 5

VTD: Collierville 6

VTD: Collierville 7

VTD: Cordova 3

Blocks (021020): 1058 1059 1060 1061

VTD: Eads

VTD: Forest Hills 2

Blocks (021520): 1041 1042 1043 1044 1045 1046 1047 1048 1054 1055 1056 1057 1058 1059 1060 1061 1064 1065 1066 1067 2162 2163 2164 2165 2166 2167 2220 2221

VTD: Germantown 03

Blocks (021351): 1000 1006 1010 1011 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025

VTD: Germantown 04

VTD: Germantown 08

VTD: Germantown 11

VTD: Germantown 12

VTD: Morning Sun 02

Blocks (021020): 1003 1004 1031 1032 1033 1034 1035 1036 1039 1040 1048 1049 1050 1051 1053 1055 1056 1057

(96) District 96:

Shelby County

VTD: Cordova 10

VTD: Cordova 3

Blocks (021020): 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1037 1038 1073 1074 1075 1076 1077 1078

Blocks (021136): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2062 2063 2064 2065

Blocks (021138): 1000 1001 1003 1004 1005 1006 1007 1008 1009 1011 1012 1013 1014 1015

Blocks (021139): 1000 1001 1006 1007 1008 1010 1011 1025 1026 1030 2000 2001 2002 2003 2004 2006 2007 2008 2009 2010 2011 2012 2013 2014

VTD: Cordova 4

VTD: Cordova 9

VTD: Germantown 01

VTD: Germantown 05

VTD: Memphis 89-2

Blocks (980400): 1002 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1050 1051 1052 1053 1054 1055 1056 1057 1058

VTD: Memphis 91-1

Blocks (021124): 1057

Blocks (021125): 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1039 1040 1041 1052 1055 2022 2027

Blocks (021135): 3012 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3043 3044 3045 3046

Blocks (021136): 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2067 2068

Blocks (021137): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053

VTD: Memphis 91-2

VTD: Memphis 91-3

VTD: Memphis 95-5

VTD: Memphis 95-6

VTD: Memphis 95-7

VTD: Morning Sun 01

VTD: Morning Sun 02

Blocks (021010): 1019 1020 1021 1022 1023 1024 1047

Blocks (021020): 1005 1006 1007 1008 1009 1010 1011 1012 1029 1030 1072

(97) District 97:

Shelby County

VTD: Bartlett 02

VTD: Bartlett 03

VTD: Bartlett 08

VTD: Bartlett 09

Blocks (020651): 2014 2019 2020

Blocks (020652): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018

VTD: Bartlett 12

Blocks (020643): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 4008 4009 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024

VTD: Cordova 5

VTD: Cordova 6

VTD: Memphis 55-1

VTD: Memphis 55-2

VTD: Memphis 57

VTD: Memphis 63-2

VTD: Memphis 88-3

Blocks (020610): 1033 1035 1036 1037 1039 1040 1041 1042 1043 1044 1045 2000 2004 2015 2018 2019 2022 2023 2024 2025 2026 2027 2028 3000 3001 3002 3003 3004 3005 3006

Blocks (020621): 5000 5008 5016 5017

Blocks (020622): 3001 3002 3003 3004 3005 3006 3007 3008

VTD: Memphis 89-1

VTD: Memphis 89-2

Blocks (021121): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019

Blocks (021122): 1000 1001 1002 1003 1004 1005 1006 1008 1009 1010 1011 1012 1013 1014

Blocks (021200): 1001

Blocks (980400): 1000 1001 1003 1004 1041 1042 1043 1045 1046

VTD: Memphis 91-1

Blocks (021125): 1038 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1053 1054

VTD: Memphis 95-1

VTD: Memphis 95-2

VTD: Memphis 95-3

VTD: Memphis 96-01

VTD: Morning Sun 02

Blocks (021010): 1015 1016 1017 1018 1052 1123

(98) District 98:

Shelby County

VTD: Bartlett 06

Blocks (020621): 4003 4004 4005 4006 4007 4008 4009 4010 4011 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028

Blocks (020651): 1006 1007 1012 1013 1014 1015 1025 1026 1027

VTD: Bartlett 10

Blocks (020532): 3006 3012 3019 3028

VTD: Memphis 36-1

Blocks (001600): 2010 2013

Blocks (001700): 1029 1030 1031 1032 1036 1037 1038 1039 1044

VTD: Memphis 36-2

Blocks (001600): 2002 2003 2004 2005 2006 2008 2009

Blocks (001700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1020 1021

VTD: Memphis 36-3

Blocks (001600): 2007 2011

Blocks (001700): 1016 1017 1018 1019 1024 1025 1026 1027 1028 1033 1034 1035

VTD: Memphis 41-1

Blocks (000600): 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2015 2016 2017 2018 2019 2020

VTD: Memphis 41-3

Blocks (000600): 2014 2021 2022 2023

Blocks (000700): 1003 1004 1005 1006 2002 2003 2013 2018 3016 3017 3018 3019

VTD: Memphis 42-1

VTD: Memphis 43-2

Blocks (008900): 3024 3025

Blocks (011100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1019 1020 1021 1022 1024 1025 1026 1027 1028 1029 1040 1053 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020

VTD: Memphis 53-1

Blocks (001100): 1001 1005 1006 1007 1013 1014 1015 1017 1018 2000

Blocks (008800): 1012 1013 1014 1015 1016 3020 3021 3022 3023 3024 3025 3026 3027 3028 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4013

Blocks (011100): 1023 1030 1033 1036 1049 1052

VTD: Memphis 53-2

VTD: Memphis 53-3

VTD: Memphis 54

Blocks (008700): 3001 3002

VTD: Memphis 62-0

VTD: Memphis 72-7

Blocks (000600): 1000 1001

Blocks (010220): 4024 4025 6029 6031 6032

Blocks (020511): 2000 2007 2008 2009 2010 2012 2013 2014 2015 2016 2017 2018 2019 2020 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033

VTD: Memphis 83

VTD: Memphis 84-1

VTD: Memphis 84-2

Blocks (020511): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016

Blocks (020512): 3005 3006 3007

VTD: Memphis 86

VTD: Memphis 87-1

VTD: Memphis 87-3

Blocks (020651): 1004 1005 1024 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020

VTD: Memphis 88-3

Blocks (009100): 1000 1013 1014

Blocks (020610): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1034 1038 1046 1047 1048 1049 2001 2002 2003 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2016 2017 2020 2021

Blocks (020621): 2031 2033 3000 3001 3002 3003 3004 5001 5002 5003 5004 5005 5006 5007 5009 5010 5011 5012 5013 5014 5015

VTD: Memphis 88-4

VTD: Memphis 88-5

VTD: Memphis 90-2

Blocks (020521): 2011 2012 2013 2014 2015 2016 3000 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015

Blocks (020523): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020

Blocks (020524): 2000 2001 2002 2003 2013 2014 2016 2017 3000 3001 3002 3003 3004 3009 3011 3012 3013 3014 3015 3016 3017

Blocks (020531): 1007 1008 1014 1015

VTD: Memphis 90-3

(99) District 99:

Shelby County

VTD: ARL-01

VTD: ARL-02

VTD: Bartlett 04

VTD: Bartlett 05

VTD: Bartlett 11

VTD: Brunswick 1

VTD: Brunswick 2

VTD: Kerrville

VTD: Lakeland 1

VTD: Lakeland 2

VTD: Millington 1

Blocks (020300): 1000 1001 1002 1003 1004 1010 1012

VTD: Millington 2

Blocks (020210): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 2007 2008 2011 2015 2023 2024 2025 2026 2027 2028 2029 2030 2031 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2065 2066 2067 2068 3018 3020 3023 3024 3025 3027 3028 3029 3030 3031 3032 3041

Blocks (020221): 2000 2012 2013 2014 2015 2016 2037 2038

Blocks (020222): 1014 1017 1026

Blocks (020300): 1005 1006 1007 1008 1009 1011 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 2000 2002 2003 2004 2005 2006 2026 2027 2028 2032 2033 3000 3001 3002 3003 3004 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3051

Blocks (020400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2033 2034 2035 2036 2037 2038

VTD: Stewartville

(d) Nothing in this section shall be construed as depriving any member of the house of representatives of the One Hundred Seventh General Assembly of such member's office, or as affecting or modifying the constitutional requirements of article II, § 3 of the Constitution of Tennessee. At the November 2012 general election, and thereafter until changed by law, representatives shall be elected to represent the districts as constituted and provided by this section. If a seat of a member of the house of representatives becomes vacant prior to the general election in November 2012, in accordance with article II, § 15(b) of the Constitution of Tennessee, a successor shall be elected by the county legislative body to represent the district as constituted and provided prior to January 26, 2012.

(e) Any reapportionment of county legislative bodies shall not affect these legislative districts.



§ 3-1-104 - Residence requirements -- Counties electing two or more direct representatives.

In those counties entitled to elect two (2) or more direct representatives and divided by § 3-1-103 into representative districts, a candidate for election to the office of representative shall not be required to reside in the representative district from which such candidate seeks to be elected, but shall be a resident of the county.



§ 3-1-105 - Oaths of office.

(a) The speaker of the senate may administer the official oath to any senators-elect, in the presence of the senate.

(b) The speaker of the house of representatives may administer the official oath to any members-elect of the house of representatives, in the presence of the house.

(c) The speaker of the senate and the speaker of the house of representatives may also administer the oath of office to the clerks and doorkeepers of their respective houses.

(d) (1) The members of the general assembly may administer the official oath of office for any local public official of any municipality or county, including any county having metropolitan form of government, or any other political subdivision of the state.

(2) For purposes of this section, "local public official" means a person elected or appointed to any office or entity of local government.



§ 3-1-106 - Expenses -- Mileage allowances.

(a) Except as otherwise provided in this section, each member of the general assembly shall be paid for the member's expenses in attending legislative sessions and legislative committee meetings, and such conferences, symposiums, workshops, assemblages, gatherings and other official meetings and endeavors concerning state business and the duties of a legislator, held within or without the state of Tennessee, as are attended by members of the general assembly with the approval or at the direction of the speaker of either house or both houses. Expense and mileage allowances shall be paid for attending sessions and such other meetings as provided in this section. For attendance at such conferences, symposiums, workshops and meetings which are held outside this state, each member shall additionally receive the expense allowance provided in subsection (b) for one (1) day preceding and one (1) day following such activities if such days are required for travel purposes.

(b) (1) Each member shall be paid an expense allowance equal to the allowance granted federal employees for expenditure reimbursement for the Nashville area for each legislative day, which is defined as each day the general assembly, or either house thereof, officially convenes for the transaction of business, or for each day in attendance at any such other meeting as described in subsection (a).

(2) In addition to the other provisions of this section, a member of the general assembly who is attending a conference, symposium, workshop or other official meeting outside this state with the approval or at the direction of the speaker of either house, or both houses, shall be reimbursed for the actual receipted costs of a standard grade hotel room and intra-city transportation. Costs of meals shall be reimbursed out of the expense allowance otherwise provided by this section.

(3) A member whose principal residence is fifty (50) miles from the capitol or less shall only be paid an expense allowance for meals and incidentals equal to the allowance granted federal employees for such expenses in the Nashville area for each legislative day in Nashville or any day the member participates in any other meeting or endeavor as described in subsection (a) held in Nashville; provided, however, that, if such member is unable to return home at the conclusion of any such day, with the express approval of the speaker of such member's house, the member shall be reimbursed an expense allowance for lodging equal to the allowance granted federal employees for lodging expense in the Nashville area.

(c) Each member shall be paid a mileage allowance per mile, equal to the mileage allowance authorized for state employees who have been authorized to use personally owned vehicles in the daily performance of their duties, for each mile traveled from the member's home to the seat of government and back, limited to one (1) round trip each week of any legislative session, and one (1) round trip from the member's home to the site of any such other meeting as described in subsection (a); provided, that a member whose principal residence is fifty (50) miles from the capitol or less shall be paid a mileage allowance per mile traveled for each legislative day in Nashville or any Monday, Tuesday, Wednesday or Thursday that the member participates in any other meeting or endeavor as described in subsection (a) held in Nashville, limited to one (1) round trip per day. The preceding allowance shall be paid only in the case of attendance at such meetings described in subsection (a) as are held within the state of Tennessee. In the case of travel to out-of-state meetings, each member traveling by commercial conveyance shall be reimbursed for the member's actual travel expenses which can include, but are not limited to, mileage to and from the member's home to the airport, parking fees at the airport, limousine or taxi fares to and from the member's hotel or motel, or public conveyance charges to and from a hotel or motel to a meeting place. Appropriate receipts shall be provided with the travel expenses claim. Each member traveling by the member's personally provided vehicle shall be reimbursed at the mileage rate fixed herein, as adjusted in accordance with the provisions of § 8-23-101. The reimbursement rate provided for by the first sentence of this subsection (c) shall be adjusted after the election of each general assembly at which time the rate shall be revised to reflect the reimbursement rate allowed state employees on the day previous to the regular November election, and the rate as adjusted shall continue in effect during the term of that general assembly. The first such adjustment shall take effect November 6, 1984.

(d) (1) In lieu of the mileage allowance provided in subsection (c), a member who resides more than one hundred (100) miles from Nashville may be reimbursed the cost of a coach-class airline ticket from the member's home to the seat of government and back, limited to one (1) round trip each week of any legislative session or may be reimbursed the cost of a coach-class airline ticket from the member's home to the seat of government and back, limited to one (1) round trip for attendance, approved by the speaker, for each committee meeting.

(2) In lieu of the mileage allowance provided in subsection (c), a member who resides more than one hundred (100) miles from the site of a committee meeting may be reimbursed the cost of a coach-class airline ticket from the member's home to the airport nearest the site of such meeting and back, limited to one (1) round trip for attendance, approved by the speaker, for each such meeting.

(3) For the purposes of this subsection (d), coach class shall be construed as the lowest fare available.

(4) Each member of the general assembly shall be paid the member's expenses for transportation from an airport to the site of destination pursuant to the provisions of this subsection (d).

(e) Senators, when sitting as a court of impeachment, shall be paid expense and mileage allowances at the same rate and under the same conditions.

(f) (1) Except as provided in subdivision (f)(2), each member of the general assembly shall be paid a monthly expense allowance of one thousand dollars ($1,000), to provide for expenses necessitated in connection with the member's official duties when away from the seat of government including, but not limited to, telecommunications, office, secretarial and other assistance or incidental expenses.

(2) In lieu of being paid the monthly expense in the manner provided in subdivision (f)(1), a member who is receiving early retirement benefits from social security may decline, in whole or in part, any such authorized expense and may apply to the appropriate speaker for reimbursement of actual monthly documented expenses otherwise authorized in this subsection (f); provided, that in no event shall the reimbursement requested exceed the maximum amount of expenditure authorized under subdivision (f)(1). If such member elects to be reimbursed as provided in this subdivision (f)(2), the records of the department of finance and administration shall reflect that such payments are a reimbursement for expenses incurred.

(g) Notwithstanding any provision of this section to the contrary, each member of the house of representatives shall be limited to one (1) round trip each week from such representative's home to the seat of government when the general assembly is not in session to attend meetings for which reimbursement is otherwise authorized by this section.

(h) For the purpose of this section, "fifty (50) miles from the capitol" means the most commonly traveled route between the member's principal residence and the state capitol building.



§ 3-1-107 - Salaries.

(a) (1) Beginning with the election of the Ninety-Sixth General Assembly, each member shall receive an annual salary of sixteen thousand five hundred dollars ($16,500), payable in equal monthly installments, which shall be in addition to all other expenses and allowances provided by law.

(2) Beginning with the election of the Ninety-Seventh General Assembly, in addition to the base annual salary provided in subdivision (a)(1), during the interim between sessions, for each day while performing official duties as a legislator attending to state business at the seat of government, each member may receive supplemental compensation in an amount as provided in § 3-1-106(b)(1). Such days shall be certified by the member to the speaker of the respective house for prior approval.

(b) In lieu of the salary provided in subsection (a), the speaker of the senate and the speaker of the house of representatives shall receive an annual salary equal to three (3) times the amount of the salary provided in subsection (a), payable in equal monthly installments, which shall be in addition to all other expenses and allowances provided by law.

(c) For the fiscal year beginning in 2005, and for each subsequent fiscal year, the base salary fixed in subdivision (a)(1) shall be adjusted to reflect the average percentage pay increase provided for state employees by the general appropriations act. However, any adjustments occurring during a term of the general assembly shall not take effect until the election of the next general assembly. On or before November 1 of each year, the comptroller of the treasury shall certify to the office of legislative administration such average increase in state employee's compensation during that fiscal year.



§ 3-1-108 - Joint convention for state-of-the-state address.

(a) During the first week of each regular session of the general assembly which begins in accordance with the provisions of the Constitution of Tennessee, article II, § 8 in each odd-numbered year and during the first week of any adjourned session in an even-numbered year, the general assembly shall by joint resolution call a joint convention of the senate and house of representatives to convene in the chamber of the house of representatives for the purpose of hearing a state-of-the-state address by the governor.

(b) No public funds shall be expended for advertising or otherwise publicizing the broadcast or televised coverage of such an address.

(c) In the governor's annual state-of-the-state address to the general assembly, the governor is invited to review the progress of the state on all fronts during the past year, the major problems currently facing the state, and those that can reasonably be anticipated in the coming year, and the governor's proposals and recommendations for handling such problems.



§ 3-1-109 - Office space, equipment, and supplies.

The county legislative body of any county having a population of not less than eighty-three thousand three hundred (83,300) and not more than eighty-three thousand four hundred (83,400) according to the 1980 federal census or any subsequent census shall be authorized to provide any member of the general assembly representing such county, or any part thereof, with suitable office space, office furniture, equipment, and supplies. Such office shall be located in such county in a location determined by the county legislative body.



§ 3-1-110 - Business or occupation participation not part-time or temporary.

Notwithstanding any law or rule to the contrary, a member of the general assembly shall not be considered as participating in a business or occupation on a part-time or temporary basis because of such member's attendance at sessions or committee meetings of the general assembly.



§ 3-1-111 - Official flag of the general assembly.

(a) (1) The official and permanent flag of the general assembly shall be the official legislative flag denoted and described in House Joint Resolution No. 531 of the Ninetieth General Assembly, which resolution was adopted by the Ninetieth General Assembly on March 29, 1978.

(2) The official flag of the general assembly is on a field of white to symbolize purity. The color blue represents the love Tennesseans feel for their state and red signifies that in times of war and peace Tennesseans are true-blooded Americans. Each star depicts one (1) of the three (3) grand divisions of the state. Wheat portrays the agricultural heritage and richness of Tennessee and our respect for our bountiful natural resources. Finally, the gavel indicates the power of the people which is vested in the general assembly.

(b) (1) The official flag of the general assembly shall be appropriately displayed in the chambers of the house of representatives and senate.

(2) (A) The facilities manager for the legislative complex shall ensure that the official flag of the general assembly be flown over the State Capitol when either house of the general assembly is in session.

(B) The facilities manager shall also ensure that the official flag of the general assembly is flown over the Legislative Plaza.



§ 3-1-112 - Toll-free telephone service to the general assembly -- Access for the deaf.

(a) The general assembly shall establish a toll-free telephone service to enable citizens within the state to call the general assembly free of charge. One (1) toll-free telephone line shall be used and be in operation Monday through Friday for twelve (12) hours beginning at seven o'clock a.m. (7:00 a.m.) and ending at seven o'clock p.m. (7:00 p.m.), central time, during the legislative session of the general assembly. By use of a voice mail system, such service shall enable members of the public to leave messages for members of the general assembly, receive information pertaining to the legislative calendars for the senate and house of representatives, and receive information on the status of legislation currently before the general assembly.

(b) The general assembly shall establish a toll-free telephone service using a telecommunications device for the deaf to enable deaf citizens to call the general assembly free of charge. One (1) toll-free telephone line using a telecommunications device for the deaf shall be used and shall be in operation Monday through Friday for twelve (12) hours beginning at seven o'clock a.m. (7:00 a.m.) and ending at seven o'clock p.m. (7:00 p.m.), central time, during the legislative session of the general assembly. By use of a voice mail system which employs technology that serves deaf persons, such service will enable deaf members of the public to leave messages for members of the general assembly, receive information pertaining to the legislative calendars for the senate and house of representatives, and receive information on the status of legislation currently before the general assembly.



§ 3-1-113 - Purchases of computer equipment by members.

A member of the general assembly may purchase through the office of legislative administration computer equipment for legislative use which is the same as or compatible with the computer hardware or software installed or used by legislative information systems for the general assembly. The cost of any purchases made pursuant to this section shall be borne by the member of the general assembly requesting the purchase of such items. The office of legislative information systems is authorized to install and maintain, at its office in Nashville, such computer programs and equipment purchased by the member for legislative use. Nothing in this section shall prohibit the office of legislative information from providing information systems and technical support to the member by telephone, email or other type of electronic communication.



§ 3-1-114 - Reporting requirement satisfied by notice to legislators of publication of report.

If a statute requires an official or entity of state government to make a report to each member of the general assembly, the statute is satisfied if the official or entity notifies each of the members in writing to each member's office that the report has been published. A member may then notify the official or entity if the member chooses to receive a copy of the report. The member may give such notice by electronic mail or facsimile transmission. The notice shall provide a date or a period of time in which the member shall respond. A failure of a member to respond to the notice shall be considered the same as a member declining to receive a copy of such report.



§ 3-1-115 - Orientation on ethics laws and rules for general assembly members.

An orientation shall be provided to all members elected or appointed to serve for their first term or partial term of office in the general assembly, which shall include, as part of the orientation, instruction on ethics laws and rules that pertain to members of the general assembly.



§ 3-1-116 - Group health insurance not applicable to certain members of general assembly -- Exceptions.

(a) The provisions of § 8-27-203 [repealed and reenacted. See Compiler's Notes] shall not apply to persons who are appointed to fill a vacancy in the general assembly, or to persons elected to fill an unexpired term in the general assembly, unless such person:

(1) Was elected to serve a full term of office as a member of the general assembly prior to such appointment or election; or

(2) Is elected to a full term of office as a member of the general assembly following such appointment or election to fill the unexpired term.

(b) Except as provided in subsection (a), after June 20, 2005, any person appointed to fill a vacancy in the general assembly, or elected to fill an unexpired term in the general assembly, is not eligible to participate in the state employees' health group insurance plan, except during the general assembly in which such person fills the unexpired term of office by appointment or election.



§ 3-1-118 - Open meetings -- Exceptions -- Enforcement.

(a) Every meeting of the general assembly, senate, house of representatives, or any joint committee, standing committee, statutory committee, special committee, select committee, oversight committee, ad hoc committee, any other committee or any subcommittee shall be open to the public. Only when considering a matter involving the security of the state or nation or when investigating a proposed Article V impeachment of a public official other than a member of the general assembly, pursuant to Article V of the Constitution of Tennessee, may a meeting be closed to the public, but only if there is an affirmative vote of at least three-fourths (3/4) of the members present. Adequate public notice of every meeting shall be provided. The term "meeting" means at least a quorum of the members of a subcommittee, committee, the senate, the house of representatives, or the general assembly is present and public business within the jurisdiction of that body is being deliberated and decided.

(b) Procedures for enforcing the provisions of subsection (a) shall be set forth in the rules of the senate and the rules of the house of representatives.

(c) The 104th general assembly recognizes that the appellate courts of Tennessee, in specifically considering the open meetings laws, compiled in title 8, chapter 44, have unequivocally ruled that Article II, § 12 of the Constitution of Tennessee prevents this or any other general assembly from statutorily binding a future general assembly on rules of proceedings. Therefore, this general assembly truthfully acknowledges that subsection (a) can be legally binding only for the duration of the 104th general assembly. However, each future general assembly is strongly encouraged and vigorously urged to adopt rules incorporating provisions no less open than subsection (a).



§ 3-1-119 - Statement disclosing contributions and expenditures for each caucus of the general assembly -- Maintenance of caucus records and accounts.

(a) Each caucus of the general assembly shall make a full disclosure of the sources of contributions received and expenditures made by submitting statements to the registry of election finance within ten (10) days following the conclusion of the quarterly periods ending March 31, June 30, September 30, and December 31. A statement filed pursuant to this section shall consist of either:

(1) A statement that neither the contributions received nor the expenditures made during the period for which the statement is submitted exceeded one thousand dollars ($1,000). Any statement filed pursuant to this section shall indicate whether an unexpended balance of contributions, continuing debts and obligations or an expenditure deficit exists; or

(2) (A) A statement setting forth, under contributions, a list of all the contributions received, including the full name, complete address, occupation, and employer of each person who contributed a total amount of more than one hundred dollars ($100) during the period for which the statement is submitted, and the amount contributed by that person. The statement shall include the date of the receipt of each contribution. "Date of the receipt", as used in this subdivision (a)(2)(A), means the date when the contribution was received by the caucus. The statement shall list as a single item the total amount of contributions of one hundred dollars ($100) or less; and

(B) A statement setting forth, under expenditures, a list of all expenditures made, including the full name and address of each person to whom a total amount of more than one hundred dollars ($100) was paid during the period for which the statement is submitted, the total amount paid to that person, and the purpose of the expenditure. The words "reimbursement", "credit card purchase", "other" and "campaign expense" shall not be considered acceptable descriptions for "purpose". Any purchase made with a credit card shall also be disclosed as a payment to the vendor providing the item or service. Credit card payments to separate vendors shall be disclosed as separate expenditures. The statement shall list the total amount of expenditures of one hundred dollars ($100) or less each, by category, without showing the exact amount of or vouching for each such expenditure.

(b) Each caucus of the general assembly shall maintain its records and financial accounts in conformity with generally accepted accounting principles, shall retain the records for a period of at least five (5) years after the close of the appropriate fiscal year, and shall make the records available for audit and review by the state upon request of the comptroller of the treasury or the comptroller's designated representative.

(c) For purposes of this section, "caucus" means any association whose majority membership consists of members of the general assembly that seeks to pursue, promote or support a common interest, including, but not limited to, a political party. "Caucus" does not include any standing, special, select, ad hoc, or statutory subcommittee or committee of the general assembly.



§ 3-1-120 - Mass mailings sent within thirty days of an election.

(a) Any mass mailings, including surveys and newsletters, that a member of the general assembly sends to persons in the member's district within thirty (30) days of any election in which the member's name appears on the ballot shall be paid from non-state funds.

(b) For purposes of subsection (a):

(1) "Election" does not include any early voting period; and

(2) "Mass mailing" means more than two hundred (200) pieces of substantially similar material mailed within a seven-day period, but does not include a form letter or other mail that is sent in response to an unsolicited request, letter or other inquiry.



§ 3-1-121 - Tennessee Legislative Record.

The legislative publication commonly known as the "Tennessee Legislative Record" shall be published in printed form only at the conclusion of each annual session of the general assembly or as requested by any member of the general assembly for that member's official duties; provided, that the information shall continue to be compiled, updated and available on the official web site of the Tennessee general assembly during such sessions.



§ 3-1-122 - Forwarding of former general assembly member's e-mail.

A former member of the general assembly may request that e-mails sent to the former member's legislative e-mail address be automatically forwarded to the former member's private e-mail address for up to twelve (12) months from the former member's last official day of service as a member of the general assembly. This section shall not apply to members of the general assembly who are removed from office or who resign from office.






Part 2 - Tennessee General Assembly Uniform Nepotism Policy Act of 2006

§ 3-1-201 - Short title.

This part shall be known and may be cited as the "Tennessee General Assembly Uniform Nepotism Policy Act of 2006."



§ 3-1-202 - Part definition.

As used in this part, unless the context otherwise requires, "relative" means a parent, foster parent, parent-in-law, child, spouse, brother, foster brother, sister, foster sister, grandparent, grandchild, son-in-law, brother-in-law, daughter-in-law, sister-in-law, or other family member who resides in the same household.



§ 3-1-203 - Direct supervision of relatives prohibited.

Within the general assembly, no employees who are relatives shall be placed within the same direct line of supervision whereby one (1) relative is responsible for supervising the job performance or work activities of another relative; provided, that, to the extent possible, this part shall not be construed to prohibit two (2) or more relatives from working within the general assembly.



§ 3-1-204 - Transfer of spouses.

When as a result of a marriage, general assembly employees are in violation of the prohibition established by this part, the violation shall be resolved by means of a transfer within the general assembly, transfer to another governmental entity, or resignation as may be necessary to remove the violation. The director of legislative administration shall advise the employees of each of the alternatives available to remove the violation. The employees shall be given the opportunity to select among the available alternatives. If the employees are unable to agree upon any the alternative within sixty (60) days, then the speaker of the house of representatives, the speaker of the senate, both speakers acting jointly or the joint legislative services committee shall take appropriate action to resolve the violation.



§ 3-1-205 - Prospective application of part.

The prohibition established by this part shall not be applied retroactively, but shall be adhered to by the general assembly in all hiring and employee transactions subsequent to February 15, 2006.









Chapter 2 - Bills, Resolutions, and Orders

§ 3-2-101 - Engrossment and enrollment.

All bills and resolutions of the general assembly shall be engrossed or enrolled in type, or on a typewriter, by the engrossing clerks, and a copy made at the time and furnished the secretary of state.



§ 3-2-102 - Presentation to governor.

(a) Every bill, joint resolution, or order, except on questions of adjournment and proposals of specific amendments to the Constitution of Tennessee, shall, after the same has been passed, enrolled, and signed by the speakers of both houses of the general assembly, be presented by the committee on enrolled bills of that house wherein such bill, joint resolution, or order originated, to the governor for signature.

(b) The committee shall report that they have presented the bill, joint resolution, or order to the governor for signature, and the date of such presentation, which report shall be entered on the journal of that house to which such committee belongs.

(c) (1) No bill, joint resolution, or order shall be presented to the governor until the time for moving for a reconsideration shall have expired, unless expressly ordered by that house wherein such bill, joint resolution, or order originated.

(2) The speaker of the senate shall first sign all bills and joint resolutions originating in the senate, and the speaker of the house of representatives shall first sign all bills and joint resolutions originating in the house of representatives.



§ 3-2-103 - Approval of governor.

If the governor approves the bill, joint resolution, or order, the governor shall write upon the same, to the left of and below the signatures of the speakers of the two (2) houses, the fact and date of approval, as follows: "Approved _____, 20_____," and shall sign the same as follows: "___________________, Governor."



§ 3-2-104 - Failure of governor to return.

If, while the general assembly remains in session, the governor fails to return any bill, joint resolution, or order, with objections, within ten (10) days (Sundays excepted) after it has been presented to the governor, it shall be the duty of the committee on enrolled bills of that house wherein such bill, joint resolution, or order originated to cause the bill, joint resolution, or order forthwith to be reenrolled; and the same shall thereupon be signed by the respective speakers of each house, who shall annex and sign the following certificate:

Click here to view form



§ 3-2-105 - Filing with secretary of state.

When any bill, joint resolution, or order has been returned duly signed by the governor, or has passed over the governor's veto, or shall otherwise become a law, the committee on enrolled bills of that house wherein such bill, joint resolution, or order originated, shall forthwith file the same in the office of the secretary of state, and shall report the fact and date of such filing, which report shall be entered upon the journal.



§ 3-2-106 - Preservation of original acts.

The original acts and resolutions passed by the general assembly, and enrolled and filed in the office of the secretary of state, shall be bound together and preserved in that form in that office, and the secretary of state shall cause the same to be done.



§ 3-2-107 - Fiscal notes for revenue bills -- Cumulative fiscal notes during session -- Comparison of actual fiscal impact -- Written summary.

(a) (1) Fiscal notes shall be provided for all general bills or resolutions increasing or decreasing state or local revenues, making sum-sufficient appropriations, or increasing or decreasing existing appropriations or the fiscal liability of the state or of the local governments of the state. Not more than ten (10) days following the introduction of any such bill or resolution, the fiscal review committee shall furnish to the chief clerk of the house or houses of introduction a statement of analysis of the fiscal effect of such bill or resolution and shall prepare and distribute copies of the statement to members of the general assembly. Within ten (10) days following receipt of a request from a member of the general assembly for a fiscal note on any proposed bill or resolution requiring a fiscal note, the fiscal review committee shall prepare a fiscal note statement to accompany such proposal at the time of introduction. Within twenty-four (24) hours following a request by the sponsor of an amendment to any pending measure on which a fiscal note is required by this section, the fiscal review committee shall prepare for the sponsor a fiscal note showing what effect the amendment would have on the estimates made in the fiscal note which applies to the bill or resolution. In regard to any bill or resolution affecting local government, the office of the comptroller of the treasury is directed to provide to the fiscal review committee, upon request, the information necessary to determine the fiscal effect of such bill or resolution.

(2) (A) The fiscal note shall, if possible, include an estimate in dollars of the anticipated change in revenue, expenditures, or fiscal liability under the provisions of the bill or resolution. It shall also include a statement as to the immediate effect and, if determinable or reasonably foreseeable, the long-range effect of the measure. If, after careful investigation, it is determined that no dollar estimate is possible, the note shall contain a statement to that effect, setting forth the reasons why no dollar estimate can be given. The fiscal note statement shall include an explanation of the basis or reasoning on which the estimate is founded, including any assumptions involved.

(B) (i) The fiscal note shall also include a statement as to the immediate effect and, if determinable or reasonably foreseeable, the long-range effect on commerce and jobs in this state. Such impact to commerce statement shall also include, if possible, an estimate in dollars of the anticipated change in costs or savings to commerce under the bill or resolution.

(ii) Beginning January 1, 2014, impact to commerce statements shall be required for general bills or resolutions referred to the following standing committees:

(a) Business and utilities committee of the house of representatives;

(b) Insurance and banking committee of the house of representatives; and

(c) Commerce and labor committee of the senate.

(3) No comment or opinion shall be included in the fiscal note regarding the merits of the measure for which the note is prepared; however, technical or mechanical defects may be noted.

(b) A cumulative fiscal note shall be prepared weekly by the fiscal review committee and a copy shall be distributed to each member of the general assembly each week while the general assembly is in session. The cumulative fiscal note shall show the cumulative increase or decrease of revenue or expenditures as caused by legislation enacted from the beginning of the session then convened.

(c) (1) Within sixty (60) days after the conclusion of each annual regular legislative session, the fiscal review committee staff shall select a fair and representative sample of at least five (5) public chapters enacted within the preceding five (5) years and compare the actual fiscal impact of each public chapter to the fiscal impact as stated in the cumulative fiscal note.

(2) Upon completing the review, the fiscal review committee staff shall present the results of this review to the fiscal review committee at a meeting of the committee. The committee may also invite testimony from other witnesses, including representatives of executive departments and agencies affected by the bill. A written summary of the results of such review shall be provided to each member of the general assembly each year.



§ 3-2-108 - Prefiling bills or resolutions -- Time -- Manner.

(a) At the times specified in this section and § 3-2-109, members of the general assembly are hereby authorized to prefile legislative bills and resolutions for introduction in the next succeeding regular legislative session.

(b) Bills and resolutions may be prefiled at the following times:

(1) In the case of both senators and representatives, from the time that a member-elect has received the certificate of election until the next succeeding regular legislative session;

(2) In the case of both senators and representatives, from the adjournment of the regular legislative session in odd-numbered years until the convening of the regular legislative session in even-numbered years; and

(3) In the case of senators, from the date of each general election of representatives at which senators are not regularly elected until the next succeeding regular legislative session.

(c) Bills and resolutions which are prefiled under this section and § 3-2-109 shall be in such final and correct form for introduction in the general assembly as is required by the constitution, laws, and rules of the respective houses of the general assembly.

(d) The original copy of every bill and resolution prefiled shall be inspected by an attorney for the legislative drafting service.

(e) Any bill or resolution prefiled under this section and § 3-2-109 shall be mailed to the chief clerk of either house by registered or certified mail, return receipt requested, or by personal delivery by a member of the general assembly who is one of the authors of the bill or resolution, and in the case of personal delivery the office of the chief clerk of either house shall deliver a signed receipt therefor to such author.

(f) Any standing committee may prefile any bill or resolution at any time when a senator or representative is authorized to prefile bills and resolutions under this section. Bills or resolutions filed under authority of this subsection (f) shall be filed by the chair or vice chair of the standing committee in the same manner as such chair or vice chair would prefile a bill of which such person was the author, or in the event neither the chair nor vice chair desires to sign the bill any member of the committee voting with the majority of the committee may introduce it. Before prefiling any bill or resolution under authority of this subsection (f), the chair or vice chair shall be authorized to make such prefiling by a majority vote of the members of the committee.

(g) The chief clerk of either the senate or the house of representatives shall number the bill or resolution and note thereon the date of the prefiling and the date of the first day of the next session of the general assembly on which it will be first considered and passed. The procedures for printing and distribution shall be the same for prefiled bills and resolutions as if the general assembly were in regular session.



§ 3-2-109 - Placing prefiled bill or resolution on calendar -- Effect of procedural defects.

(a) Immediately upon the convening of the next succeeding regular session of the general assembly, all bills and resolutions prefiled in accordance with § 3-2-108 and this section shall be deemed properly introduced and shall be placed upon the calendar on the first legislative day for first consideration and passage in the same manner as bills and resolutions introduced after the convening of the general assembly.

(b) When any prefiled bill or resolution is placed on the calendar for first consideration and the same is passed, any prior failure to comply with any of the procedural requirements of § 3-2-108 and this section shall have no effect on the validity of such bill or resolution.



§ 3-2-111 - Bills concerning health coverage -- Impact notes and statements.

(a) As used in this section, unless the context otherwise requires:

(1) "Health insurance issuer" means any entity subject to the insurance laws of this state or subject to the jurisdiction of the department of commerce and insurance that contracts or offers to contract to provide health insurance coverage including, but not limited to, an insurance company, a health maintenance organization, or a non-profit hospital and medical service corporation; and

(2) "Mandated health benefit" means a benefit or coverage that is proposed to be required by law or that is required by law to be offered or provided by a health insurance issuer including, but not limited to, coverage for or the offering of specific health care services, treatments, diagnostic tests or practices.

(b) (1) As of January 2, 2005, upon the completion of all bill filing deadlines each year in both the house of representatives and senate of the general assembly, legislation containing a mandated health benefit shall be referred to the fiscal review committee in order that it may evaluate the legislation's potential impact on the cost of health insurance premiums.

(2) To the extent that resources are otherwise available, the fiscal review committee may conduct research; receive testimony of experts including advocates of such mandated benefits; receive technical assistance from health insurance issuers; review for purposes of comparison, the mandated health benefits upon health insurance issuers in other states and jurisdictions and the effects of such mandates; and take other actions it determines appropriate for the completion of the assigned tasks. The fiscal review committee may receive pertinent data from health insurance issuers and from advocates of mandated benefits. Notwithstanding title 10, chapter 7, part 1, such data will be held as confidential by the fiscal review committee.

(3) The fiscal review committee may draw on existing expertise within the departments of health, commerce and insurance, finance and administration, the TennCare bureau, and any other state agency or official, to perform these functions. If the fiscal review committee determines that additional resources are needed to evaluate fully a proposal, such request shall be directed to the finance, ways and means committees of the senate and house of representatives for consideration of funding as an amendment to the general appropriations act.

(4) The fiscal review committee shall, no later than March 15 of the year in which the legislation is filed, attach to such legislation a statement on the proposed mandated benefit's impact on the premiums for health insurance coverage in Tennessee, especially for employees of companies employing fewer than fifty (50) employees. If the impact cannot be reasonably determined without additional resources, a statement to that effect, including the amount of additional resources needed, shall be included. The impact statement shall be available for the appropriate legislative committee when considering such proposal.

(5) Nothing in this section shall be construed to prohibit any health insurance issuer from voluntarily expanding or eliminating coverage nor to prohibit any individual or employer from electing to expand or eliminate coverage on any health maintenance organization contract or individual or group health insurance policy or contract covering the individual, the employer or employees of the employer, as applicable.

(c) [Deleted by 2015 amendment]



§ 3-2-112 - Denomination of highways and public structures, facilities or property -- Legislative action.

(a) Neither the senate nor the house of representatives shall take formal action to give a name to or to rename any road, highway, interstate highway, bridge, overpass or other public structure, facility or property unless such action shall be accomplished through enactment of legislation or adoption of a joint resolution.

(b) Any such action taken in violation of this section shall be void and shall have no effect.






Chapter 3 - Committee Investigations

§ 3-3-101 - "Committee" defined.

"Committee," as used in this chapter, except when more particularly provided in this chapter, includes:

(1) A committee appointed by either the house of representatives or the senate;

(2) A committee appointed by the joint action of such bodies;

(3) A committee appointed by the speaker of the house of representatives or the speaker of the senate or a joint committee appointed by both speakers in accordance with the rules of proceedings adopted by the respective houses; and

(4) Any subcommittee designated out of the membership of any such committee;

when any such committee or subcommittee thereof is charged with any duty to make investigation and report, to or for the benefit of either or both houses, in respect of any matter or thing referred to any such committee.



§ 3-3-102 - Scope of chapter.

This chapter shall apply to all committees authorized and appointed at any session of the general assembly.



§ 3-3-103 - Meetings of committees -- Rules -- Place of hearings.

(a) Any such committee, so acting on behalf of either or both houses of the general assembly, shall always be and remain subject to the call of the chair of such committee, or in the absence of such chair, or in the event of the chair's failure for any reason to act, subject to the call of a majority of the membership of such committee.

(b) A quorum of such committee shall consist of a majority of the membership thereof, and a quorum of the entire primary committee shall have power to make and enforce rules regulating the conduct of the business of such committee, or any subcommittee designated by it from its membership as hereinafter provided.

(c) Such subcommittee or subcommittees as hereinafter provided may conduct hearings at such points in this state as may be deemed advisable by any such primary committee.



§ 3-3-104 - Employment of personnel -- Records.

(a) Any such primary committee, appointed and acting by and on behalf of either or both houses of the general assembly, as contemplated and provided in this chapter, is given authority and power, unless otherwise directed by the house or houses of the general assembly for which the committee is acting, to employ one (1) or more sergeants-at-arms, and necessary or proper legal counsel, investigators and clerks, and a stenographer or stenographers, to take down and typewrite and make a record of the testimony given before any such committee, as well as all other data and information assembled and procured under the directions of such committee.

(b) All such records, after use by such committee and the house or houses of the general assembly appointing it, shall be finally lodged and filed in the office of the secretary of state, and kept therein for public inspection, as other public records, statutes, etc., are kept and retained in such office.



§ 3-3-105 - Compensation of employees.

The compensation to be paid to any sergeants-at-arms, counsel, investigators, clerks and stenographers, for performing their duties under this chapter, shall be in pursuance of appropriations to be made in the miscellaneous appropriation bill, out of any funds in the state treasury not otherwise appropriated.



§ 3-3-106 - Subcommittees -- Appointment and powers.

(a) In order to expedite and efficiently perform its duties, any such committee, unless otherwise ordered and directed by the house or houses for which such committee may be acting, may appoint and designate out of its own membership, a subcommittee or subcommittees, to consist of one (1) or more of the members of such committee.

(b) Such subcommittee or subcommittees, when so designated and directed by such committee, and subject to such restrictions as the committee may impose, shall be and are authorized and empowered, on behalf of such committee, and on behalf of the house or houses of the general assembly for which such committee has been authorized to act, to proceed with the work and investigations of such committee, including the assembling of desired information and data, and the subpoenaing and taking of testimony of witnesses, and having a record thereof made, for the later use of such committee and the house or houses of the general assembly for which such committee has been authorized to act.

(c) Any such subcommittee or subcommittees, when acting in pursuance of the orders and directions of the committee from whose membership they have been selected, shall have and possess all the power and authority conferred by this chapter upon the committee from the membership of which such subcommittee has been designated, and any person or witness failing to obey a subpoena to appear and testify and produce any evidence, documentary or otherwise, before such subcommittee, is guilty of contempt, and may be dealt with therefor, as provided in § 3-3-111 in respects to all persons or witnesses subpoenaed to appear and appearing before any committee. Any such person or witness subpoenaed to appear or appearing before any such subcommittee who makes default in respect of such appearance, the giving of testimony or the production of any evidence, documentary or otherwise, before any subcommittee, commits a criminal offense, and upon indictment, trial and conviction therefor, shall be punished by fine and imprisonment, in all respects as provided in § 3-3-112 in regard to offending persons or witnesses subpoenaed to appear or appearing before any committee as set out and declared in §§ 3-3-112 -- 3-3-114 and 3-3-120.



§ 3-3-107 - Assistants for subcommittees.

When, under the authority of this chapter, any such committee shall designate, out of its own membership, any such subcommittee or subcommittees to act for it and to proceed with its work and investigation as provided in § 3-3-106, then such committee, from among its authorized aides, shall designate necessary sergeants-at-arms, counsel, investigators, clerks and stenographers, who shall attend upon the work of any such subcommittee and give to it the necessary and proper aid and assistance in the performance of its duties, as ordered and directed by the committee, so designating from its membership such subcommittee or subcommittees.



§ 3-3-108 - Subpoena power.

Either house of the general assembly, acting in committee of the whole, or both houses acting in joint session or committee of the whole, or any committee of either or both houses, has the power, respectively, to compel the attendance of witnesses and the production of papers or other evidence; and to that end each of them, respectively, has the power to issue subpoenas, including subpoenas duces tecum, to enforce the attendance of witnesses and the production of any records, documents, papers or other items of evidence, deemed to be material to any matter under inquiry or investigation by any of them respectively.



§ 3-3-109 - Service of subpoenas -- Form.

(a) Any such subpoenas may be delivered to, and, when so delivered, shall be served by the sergeant-at-arms of the senate, acting for it, or by the sergeant-at-arms of the house of representatives, acting for it, or by either of the sergeants-at-arms when the subpoena relates to a matter pending before both houses acting in joint session, or by a sergeant-at-arms to be appointed by any committee to act for it.

(b) Any such sergeant-at-arms shall promptly serve, execute and make return of any such process delivered to the sergeant-at-arms, and has the power to deputize any person to serve, execute and make return of such process for and in the stead of the sergeant-at-arms, to the house or houses or committee issuing same.

(c) Such subpoenas shall be signed, respectively, by the speaker or speaker pro tem of either house, or the chair of a committee of the whole of the house or houses, or by the chair or chair pro tem of any committee, issuing such subpoena; and same shall run in the name of the state of Tennessee, and the county in which the subpoena is issued, or is to be served, and may be in the usual form of subpoenas issuing out of courts of record of this state, requiring the attendance of witnesses and production of any such evidence before the bodies or committees issuing such subpoenas.



§ 3-3-110 - Offenses constituting contempt.

Any person who, after having been served with a subpoena to appear as provided in § 3-3-109, fails to appear and makes willful default in that regard, or who, having appeared, willfully refuses to answer any question, propounded by any member of the committee or any legal counsel of such committee acting in its presence and by its permission, pertinent to the matter under investigation, or willfully refuses to produce any papers, documents, records, or other items of evidence, deemed to be material by any such body or committee, in any such pending inquiry or investigation, commits contempt in impeding the progress of such investigation and the proper functioning of such body or committee then engaged in such investigation.



§ 3-3-111 - Arrest and punishment for contempt.

Such body or committee has the right and power to issue and enforce process of arrest or attachment and impose penalty for disobedience and contempt, as contemplated, set out and provided in § 3-3-110, to the same extent as belongs by law in this state to courts of record in instances of such like offending, and as now provided by law. In addition to being guilty of such offense so then, for the time being, impeding the progress of such investigation and inquiry and the functioning of such body or committee, such offending and contemptuous person commits a Class C misdemeanor.



§ 3-3-112 - Penalty for willful default of summoned witness.

Every person who, having been summoned as a witness by the authority of either house or of both houses of the general assembly, or by the authority of any standing or special committee of either house or any joint committee of both houses of the general assembly, to give testimony or to produce any papers, or other items of evidence, upon any matter under inquiry before either house, or both houses, or any such committee of either house or joint committee of both houses of the general assembly, willfully makes default, by failing to appear, or who, having appeared, willfully refuses to answer any question or to produce any papers or other evidence pertinent to the matter under inquiry, whether such question be propounded by any member of such committee, or by any legal counsel of such committee, in its presence and by its permission, commits a Class C misdemeanor.



§ 3-3-113 - Violation of § 3-3-112 as continuing offense -- Limitation of prosecutions.

(a) Any person willfully making default in appearance when subpoenaed, or who, having appeared, willfully refuses to answer any question or to produce any paper or other evidence, pertinent to the matter under inquiry, whether such question be propounded by any member of such committee, or by any legal counsel of such committee, in its presence or by its direction, in violation of § 3-3-112, commits a continuing offense under that section, so long as the default in appearance or refusal to answer or to produce such paper or other evidence, shall continue during such inquiry.

(b) No such person guilty of violating § 3-3-112 shall be subject or liable to more than one (1) conviction for any one (1) violation of that section, and any indictment under that section shall be returned within five (5) years after the date of the final adjournment of the general assembly at which the inquiry or investigation was made or authorized.



§ 3-3-114 - Venue for violations of § 3-3-112.

Any person violating § 3-3-112 shall be subject to indictment, trial and conviction in any county of this state in which, after having been subpoenaed, the person has gone, remains or may be found, while willfully disobeying the subpoena, or in which the person willfully fails to appear, as directed in the subpoena, or having appeared, willfully refuses to answer any question or produce any paper or other evidence pertinent to the matter under inquiry, as provided in § 3-3-112.



§ 3-3-115 - Penalty for evasion of service.

Any person who, after having knowledge that an inquiry or investigation has been ordered by either house or both houses of the general assembly, willfully leaves and is absent from the county of such person's usual residence for the purpose of evading the service upon such person of any subpoena that thereafter might be issued to command such person to appear and give testimony or produce documents or other evidence in the course of any such inquiry or investigation, commits a Class C misdemeanor.



§ 3-3-116 - Violation of § 3-3-115 as continuing offense -- Venue -- Limitation of prosecutions.

(a) Any person violating § 3-3-115 commits a continuing offense during all the time such person is so willfully absent from the county of such person's usual residence for the purpose of evading any subpoena that might be issued for such person during the session of the general assembly which has ordered such investigation.

(b) Such continuing offender shall be subject to indictment, trial and conviction, in any county of this state to which such person has gone, or in which such person remains or may be found during the continuance of such offense, as well as in the county of such person's usual residence from which such person has willfully gone and is absent for the purpose of evading the service of any such subpoena.

(c) No such person guilty of violating § 3-3-115 shall be subject or liable to more than one (1) conviction for any one (1) violation, and any indictment under § 3-3-115 shall be returned within five (5) years after the date of the final adjournment of the session of the general assembly at which the inquiry or investigation, at which such offender has willfully sought to avoid appearing, was made or authorized.



§ 3-3-117 - Issuance of attachments.

(a) Power is given to such committees or subcommittees to issue attachments to be served on all persons who may willfully violate any subpoena, rule or order, made or promulgated by such committee.

(b) Such attachment may be served by a sergeant-at-arms of any such committee on the offending person, who shall be kept in the custody of the sergeant-at-arms and brought before such committee to be dealt with as such committee may determine, under the power and authority provided and given in this chapter.



§ 3-3-118 - Oaths of witnesses.

(a) All such witnesses, when so subpoenaed, before giving their testimony before the bodies or committees subpoenaing them, shall take an oath or make affirmation as provided by law for witnesses appearing in a court of record of this state to give testimony in such court.

(b) The speaker of the senate, the speaker of the house of representatives, or a chair of a committee of the whole of either or both houses, or the chair or chair pro tem of any committee of either or both houses, is authorized and empowered to administer oaths or affirmations to witnesses appearing before any such committee.



§ 3-3-119 - Self-incrimination.

(a) No person shall be excused from attending and testifying or producing papers, documents, records, or other items of evidence, before houses of the general assembly, or any such committee of either or both houses, in obedience to a subpoena of those bodies or any such committee, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of such person, may tend to incriminate or subject such person to a penalty or forfeiture; but the testimony so given shall not be used in evidence against such person in any criminal prosecution in the courts of this state, seeking conviction for any offense about which such person has been required to testify, except for perjury in giving the testimony.

(b) No such person so testifying, or producing such evidence, documentary or otherwise, in obedience to such subpoena shall thereafter be liable to indictment, prosecution or punishment for or on account of any transaction, matter or thing, concerning or with reference to which such person may testify, or produce evidence, documentary or otherwise, before those bodies or either of them or before any such committee, in obedience to any subpoena issued by them or either of them, in the course of such inquiry and investigation pending before them or any of them. Such person may plead or prove the giving of testimony accordingly in bar of such indictment or prosecution; provided, that the above immunity from use of any such testimony or evidence, documentary or otherwise, against such person and witness, and the above immunity from indictment, prosecution or punishment of such person and witness, shall be claimed by such person and witness declining to answer the particular question or questions which such person may think has a tendency to incriminate such person, upon the expressly stated claim or objection that an answer or answers may tend to incriminate the witness.

(c) When, after making such claim and objection, the witness is nevertheless directed to make answer, and obeys such direction and makes answer accordingly, then the full immunity hereinbefore given and declared shall be possessed by such person and witness after being directed to make answer, notwithstanding the claim or objection that an answer may tend to incriminate the witness; provided, that any witness upon being called to testify or required to produce evidence, documentary or otherwise, before such bodies, or a committee of either or both of them, may be given the option of signing a waiver of all such immunity, and if witness shall sign the waiver, then the testimony and evidence, documentary or otherwise, given or produced by such witness, shall be admissible against such person, if otherwise competent and relevant, in any criminal prosecution brought against any such person and witness.



§ 3-3-120 - Perjury and subornation of perjury -- Penalty.

(a) Any person who willfully and corruptly swears or affirms falsely in any material manner, upon any oath or affirmation, in respect of any matter under inquiry before either house, or such committee of either house or joint committee of both houses, commits perjury and shall be subject to indictment, trial and conviction for such perjury.

(b) Any person who corruptly procures another to swear or affirm falsely in any such inquiry commits subornation of perjury and shall be subject to indictment, trial and conviction for such offense.

(c) A violation of this section is a Class E felony.



§ 3-3-121 - Prosecution by district attorney general.

(a) Whenever a witness, summoned by subpoena issued as hereinbefore provided, fails to appear, or, having appeared, fails to answer, as provided in § 3-3-112, and the facts are reported to either house, the speaker of the senate or the speaker of the house of representatives, as the case may be or the chair of the committee in any event, shall certify such facts forthwith to the district attorney general for any county or counties in which such failing or refusing witness is subject to indictment and trial under this chapter, whose duty it shall be to bring the matter before the grand jury for its action, at the first opportunity, and to prosecute such offending witness by virtue of the office as such district attorney general, and is also the district attorney general's duty ex officio to prefer an indictment against such offending person.

(b) It is also the duty of the district attorney general for any county or counties in which any person or witness is subject to indictment and trial under §§ 3-3-113, 3-3-114 and 3-3-120, to bring the matter of any violations of those sections before the grand jury for its action, at the first opportunity, and to prosecute such offending person by virtue of the office as such district attorney general, and it is the district attorney general's duty ex officio to prefer an indictment against such offending person.



§ 3-3-122 - Compensation of witnesses.

(a) Any person or persons subpoenaed to appear as a witness before any such committee, or subcommittee, shall be entitled to compensation including travel pay, as is now provided by law in respect of witnesses subpoenaed to appear in civil cases in courts of record of this state.

(b) Such compensation for witnesses, when certified as due and payable by the chair of any such committee, or the member or members thereof acting as such subcommittee, shall be paid by the state treasurer, upon warrants drawn by the commissioner of finance and administration, out of any funds of the state not otherwise appropriated.



§ 3-3-123 - Committee reports on investigations.

Upon the completion of any investigation, made as herein contemplated and provided, the committee making such investigation shall then report its findings, embodying its recommendations, to the house or houses of the general assembly by which such committee was authorized and empowered to act.



§ 3-3-124 - Legislative powers unabridged.

(a) Nothing in this chapter shall be construed as inconsistent with the continued reservation by each house of the general assembly of the right and purpose at all times directly to exercise, in all proper cases, all other powers necessary for a branch of the general assembly as expressly declared in article II, § 12 of the Constitution of Tennessee.

(b) Nor shall anything in this chapter be construed as inconsistent with the continued power and purpose of each house of the general assembly directly to deal with any matter of contempt intrinsic to the right of either house to preserve the means of discharging its legislative duties, when any person willfully fails and refuses to appear and testify regarding any matter under inquiry or investigation as provided and authorized by the direct action of either or both houses of the general assembly.

(c) Nor shall anything in this chapter be construed as providing that any person who commits any contempt of either house of the general assembly, which, under the law, can be directly dealt with by either house for the purpose of enabling the house to perform its legislative duties, shall be imprisoned, as the result of the action of either house, or any committee of either or both houses of the general assembly, without indictment and court trial, for any term of imprisonment which shall extend beyond the session of the general assembly during which such imprisonment shall have been ordered.



§ 3-3-125 - Liberal construction.

This chapter shall be liberally construed in favor of making more effective any investigation ordered by either or both houses of the general assembly for the purpose of obtaining information to aid the general assembly, or either house thereof, in the performance of its legislative duties and obligations to the people of this state.






Chapter 4 - Miscellaneous Committee Provisions

§ 3-4-101 - Subpoena powers.

(a) Any standing committee or select committee of the general assembly shall have the power to issue subpoenas, including subpoenas duces tecum, and to enforce the attendance of witnesses and the production of records, documents, papers or other items of evidence.

(b) In proceedings before such committees, the provisions of §§ 3-3-108 -- 3-3-121 shall apply.



§ 3-4-102 - Interim meetings.

(a) Any standing, special or select committee of the general assembly may meet during any recess of the general assembly, in the interim period between sessions, or after adjournment, for the purpose of considering or investigating any matter of state business within the scope of its authority.

(b) Meetings shall be called by the chair of any such committee and/or upon the request of a majority of the committee members.

(c) Senate and house of representatives committees having the same area of interest may have joint meetings if they wish, but each committee shall file a report, with recommendations, if any, with the chief clerk of its house, with the request that copies be forwarded immediately to each member of that house.

(d) Committees investigating any matter of state business shall have the powers granted to investigating committees in chapter 3 of this title.

(e) Members of committees meeting as provided in this section are entitled to such allowances and expenses for attending meetings as may be established by law.

(f) All committees shall meet within the boundaries of the state of Tennessee.



§ 3-4-103 - Expenses -- Mileage allowance.

Each member of any standing, select or special committee of the general assembly, shall be paid the same expense allowance provided in § 3-1-106 for each day in attendance at any authorized meeting of a committee of which such person is a member, and a mileage allowance at the same rate as provided in § 3-1-106, for each mile traveled from the member's home to the site of the meeting and back.



§ 3-4-104 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Select or special committee" means any committee, or subcommittee thereof, of the general assembly appointed by:

(A) Either the house of representatives or by the senate;

(B) Joint action of the house of representatives and the senate;

(C) The speaker of the house of representatives or the speaker of the senate or a joint committee appointed by both speakers in accordance with the rules of proceedings adopted by the respective houses; or

(D) The speaker of the house of representatives or the speaker of the senate or a joint committee appointed by both speakers; and

(2) "Standing committee" means any standing committee, or subcommittee thereof, of the general assembly created by the rules of proceedings of the house of representatives or the senate.






Chapter 6 - Ethics and Lobbying

Part 1 - Tennessee Ethics Commission Act of 2006 -- Ethics Commission

§ 3-6-101 - Short title.

Parts 1 and 2 of this chapter shall be known and may be cited as the "Tennessee Ethics Commission Act of 2006."



§ 3-6-102 - Legislative intent.

It is the intent of the general assembly that the integrity of the processes of government be secured and protected from abuse. The general assembly recognizes that a public office is a public trust and that the citizens of Tennessee are entitled to a responsive, accountable, and incorruptible government. The Tennessee ethics commission is established to sustain the public's confidence in government by increasing the integrity and transparency of state and local government through regulation of lobbying activities, financial disclosure requirements, and ethical conduct. A determination of the intent of the general assembly shall be based on the operative statutory provisions, as well as the legislative history pertaining to such statutory provisions, as evidenced by legislative committee and floor actions, discussions and debates.



§ 3-6-103 - Creation -- Composition -- Staff -- Selection of members -- Terms -- Meetings.

(a) (1) There is created as a division of the bureau of ethics and campaign finance, as provided in title 4, chapter 55, a Tennessee ethics commission. The commission shall be composed of six (6) members appointed as provided in this section.

(2) (A) Appointments shall be made to reflect the broadest possible representation of Tennessee citizens. Of the six (6) members appointed, at least one (1) shall be a female member and one (1) shall be an African-American member. However, an African-American female member shall not satisfy the requirement of one (1) female member and one (1) African-American member. Each member shall:

(i) Have been a legal resident of this state for five (5) years immediately preceding selection;

(ii) Be at least thirty (30) years of age;

(iii) Be a registered voter in Tennessee;

(iv) Be a person of high ethical standards who has an active interest in promoting ethics in government; and

(v) Not have been convicted of a felony.

(B) No person shall be appointed to the commission if the person, or any member of the person's immediate family as defined in § 3-6-301, is announced as a candidate for public office, holds public office, or is a member of a political party's state executive committee.

(b) The members of the ethics commission shall also serve as members of the board of directors of the bureau of ethics and campaign finance.

(c) (1) The members of the Tennessee ethics commission shall be selected as follows:

(A) The governor shall appoint one (1) member who is a member of the majority party and one (1) member who is a member of the minority party;

(B) The speaker of the senate shall appoint one (1) candidate from a list of three (3) candidates submitted by the majority caucus of the senate and one (1) candidate from a list of three (3) candidates submitted by the minority caucus of the senate. The speaker of the senate may request a second list of candidates; however, no candidate from the original list of candidates may appear on the second list of candidates; and

(C) The speaker of the house of representatives shall appoint one (1) candidate from a list of three (3) candidates submitted by the majority caucus of the house of representatives and one (1) candidate from a list of three (3) candidates submitted by the minority caucus of the house of representatives. The speaker of the house of representatives may request a second list of candidates; however, no candidate from the original list of candidates may appear on the second list of candidates.

(2) Each gubernatorial appointee shall be subject to confirmation by a two-thirds (2/3) vote of approval by each house of the general assembly and each legislative appointee shall be subject to confirmation by a two-thirds (2/3) vote of approval by the appointing authority's house. If the general assembly is in session when an appointment is made, then the appointment shall be subject to confirmation within thirty (30) days of appointment. If the general assembly is not in session when an appointment is made, the appointment shall be subject to confirmation within thirty (30) days after the general assembly next convenes following the appointment. If an appointee is refused confirmation, or is not confirmed during the thirty (30) day period, then the appointing authority of the appointee shall select another appointee for confirmation subject to the requirements of this section. Vacancies shall be filled in the same manner as the vacating member's office was originally filled. Notwithstanding this subdivision (c)(2), an appointment to serve on the initial commission shall be made by April 1, 2006.

(d) (1) The initial members' terms of office shall commence upon appointment. For purposes of calculating the initial terms of the members' offices, the initial appointments shall be deemed to be made on January 1, 2007. The initial members' terms shall be staggered as follows:

(A) The gubernatorial appointees shall serve initial terms of two (2) years;

(B) The senate appointees shall serve initial terms of three (3) years; and

(C) The house of representatives appointees shall serve initial terms of four (4) years.

(2) After the initial terms, members of the commission shall serve four-year terms and are eligible to serve two (2) four-year terms in succession.

(e) The initial chair of the commission shall be appointed by the governor. Every year thereafter the commission shall elect a chair from among its membership. The chair shall serve in that capacity for one (1) year and shall be eligible for reelection. The chair shall preside at all meetings and shall have all the powers and privileges of the other members.

(f) The commission shall fix the place and time of its regular meetings by order duly recorded in its minutes. Four (4) members of the commission shall constitute a quorum. Except as provided in § 3-6-201, four (4) affirmative votes are required for any commission action. Special meetings shall be called by the chair on the chair's initiative or upon the written request of three (3) members. Members shall receive written notice three (3) days in advance of a special meeting. Notice shall be served personally or left at a member's usual place of residence and shall specify the purpose, time and place of the meeting. No matters unrelated to the specified purpose may be considered without a specific waiver by all members of the commission.

(g) The members of the commission shall receive no compensation; provided, that each member of the commission shall be eligible for reimbursement of expenses and mileage in accordance with the regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(h) No member of the commission or the member's immediate family, as defined in § 3-6-301, shall during such membership:

(1) Be allowed to hold or qualify for elective office to any state or local public office, as defined in § 2-10-102;

(2) Be an employee of the state or any political subdivision of the state;

(3) Be an officer of any political party or political committee;

(4) Permit such person's name to be used or make campaign contributions in support of or in opposition to any candidate or proposition, except that a member's immediate family may make campaign contributions in support of or in opposition to any candidate or proposition;

(5) Participate in any way in any election campaign;

(6) Lobby or employ a lobbyist; or

(7) Be employed by any elected officeholder, either in an official capacity or as an individual, or be employed by any business in which an elected officeholder has any direct input concerning employment decisions.

(i) An incumbent member of the commission may seek votes for confirmation of the member's appointment to the commission; provided, that the member shall comply with the provisions of subsection (h).

(j) Subsection (h) shall be applicable for one (1) year subsequent to the removal, vacancy or termination of the term of office of a member of the commission.

(k) (1) Each member of the commission shall, before they proceed to business, take an oath or affirmation to support the constitution of this state and of the United States and the laws of this state and also the following oath:

I ___________________ do solemnly swear (or affirm) that as a member of this commission, I will, in all matters, vote without favor, affection, partiality, or prejudice; and that I will not propose or assent to any action, measure, or resolution which shall appear to me to be contrary to law.

(2) Unless otherwise provided by law, any member of the commission who violates the oath of office for the member's position or participates in any of the activities prohibited by this chapter commits a Class A misdemeanor. If a sworn complaint is made pursuant to § 3-6-209 that a member has violated the oath of office for the position, has participated in any of the activities prohibited by this chapter, or has committed actions inconsistent with the intent of the Comprehensive Governmental Ethics Reform Act of 2006, Acts 2006, ch. 1 of the extraordinary session of the 104th general assembly, then, upon a unanimous vote of the remaining members, the member against whom the sworn allegation is made may be suspended from the commission for such purposes and for such times as the remaining members shall unanimously determine; but no such suspension shall extend beyond final disposition of the sworn complaint pursuant to § 3-6-209. The accused member shall not participate in the suspension vote.



§ 3-6-105 - Jurisdiction of commission -- Referral of complaints.

(a) The Tennessee ethics commission is vested with jurisdiction to administer and enforce this chapter, §§ 2-10-115 and 2-10-122 -- 2-10-130, and title 8, chapter 50, part 5.

(b) In addition to the jurisdiction vested in subsection (a), with respect to members of the general assembly, the commission also has jurisdiction to investigate, in accordance with § 3-6-203, complaints alleging acts by a member of the general assembly that constitute misuse of office for personal financial gain; provided, however, that, if a member of the general assembly makes the declaration required by § 2-10-127(d), then the member shall not be deemed to have misused the member's office for personal financial gain based solely upon the member's relationship to a sibling, spouse or child who lobbied for or against the legislative action.

(c) The ethics committee in each house is authorized to refer to the commission for investigation, in accordance with § 3-6-203, any complaint it receives alleging a violation of this chapter, §§ 2-10-115 and 2-10-122 -- 2-10-130, title 8, chapter 50, part 5, or misuse of legislative office for personal financial gain.

(d) The governor is authorized to refer to the commission for investigation, in accordance with § 3-6-203, any allegation the governor receives concerning a violation by an officer or staff member of the executive branch subject to the jurisdiction of the commission, pursuant to this chapter, §§ 2-10-115 and 2-10-122 -- 2-10-130, title 8, chapter 50, part 5, an executive order related to ethics, or misuse of office for personal financial gain.

(e) The commission shall refer to the registry of election finance for investigation and appropriate action any complaint filed with the commission that is within the jurisdiction of the registry.

(f) The commission is vested with jurisdiction over any violation of the laws administered and enforced by the commission, or any alleged violation referred to the commission pursuant to this section, that occurs within five (5) years prior to the filing of a complaint alleging a violation.



§ 3-6-106 - Duties of the commission and the attorney general and reporter.

(a) The duties of the Tennessee ethics commission include the following:

(1) Recommend guiding principles of ethical conduct for consideration and adoption by the legislative or executive branches. The commission shall publish the guiding principles on the commission's web site. Guiding principles of ethical conduct may be recommended for each of the following classifications:

(A) Members of the general assembly;

(B) The governor, secretary of state, treasurer, comptroller of the treasury, members of the governor's cabinet, and cabinet level staff within the governor's office; and

(C) Lobbyists and employers of lobbyists;

(2) Develop filing, coding and cross-indexing systems;

(3) Make as many documents filed available for viewing on the Internet as is reasonable based on the commission's financial resources, and make each document filed available for public inspection and copying during regular office hours at the expense of any person requesting copies of the documents; provided, that this subdivision (a)(3) does not apply to those documents required to be confidential pursuant to § 3-6-202;

(4) Review all filed documents to ensure compliance with the laws administered and enforced by the commission. Statements filed with the commission for more than two (2) years shall be deemed to be sufficient, absent a showing of fraud or the existence of an ongoing investigation related to the statement;

(5) Accept and file any information voluntarily supplied that exceeds the requirements of this chapter;

(6) Prepare and publish on the commission's web site reports as are deemed to be appropriate and in the public interest by the commission, including quarterly reports listing alphabetically all registered lobbyists and employers of lobbyists, as defined in part 3 of this chapter;

(7) Prepare and publish manuals and guides to facilitate compliance with, and enforcement of, the laws administered and enforced by the commission;

(8) Administer ethics training as provided in this part;

(9) Provide an annual report to the governor and the general assembly by February 1 concerning the administration and enforcement of laws under the jurisdiction of the commission, including the necessity, or lack of necessity, for any additional action or additional legislation that will serve to further the purposes of this chapter;

(10) Investigate any alleged violation, upon sworn complaint or upon its own motion, as provided in § 3-6-201; and

(11) Preserve all filed reports or statements for a period of at least five (5) years from the date of receipt, or longer when there is a pending investigation by the commission or any law enforcement agency, or when there is an ongoing administrative or judicial proceeding related to the information.

(b) It is the duty of the attorney general and reporter to render opinions and give counsel to the commission upon the request of the executive director or the commission.



§ 3-6-107 - Powers of the commission.

The Tennessee ethics commission possesses power to:

(1) Subpoena witnesses, compel their attendance and testimony, conduct audits, administer oaths, take evidence and require, by subpoena duces tecum, the production of books, papers, records or other evidence needed for the performance of the commission's duties or exercise of its powers, including its duties and powers of investigation;

(2) Issue written advisory opinions to any person subject to the jurisdiction of the commission in accordance with §§ 3-6-117 and 3-6-308(a)(4). When issuing any advisory opinion or any other interpretive document, the commission shall review and consider all operative statutory provisions, as well as the legislative history pertaining to the statutory provisions, as evidenced by legislative committee and floor actions, discussions and debates;

(3) Request legal and investigative assistance from the office of the attorney general and reporter;

(4) Conduct a hearing to determine if an actual violation has occurred;

(5) Issue an appropriate order following a determination of an actual violation;

(6) Assess and collect late filing fees in amounts provided by statute;

(7) Assess and collect a civil penalty as provided in this chapter, title 8, chapter 50, part 5, and rules promulgated pursuant to this chapter and title 8, chapter 50, part 5; provided, that the commission shall only have the power to assess a civil penalty after notice and opportunity for hearing; and

(8) Seek injunctive relief in the chancery court of Davidson County to prevent continuing violations of this chapter.



§ 3-6-108 - Prospective application of chapter.

For the purposes of enforcement, this chapter shall be prospective only, and the Tennessee ethics commission shall limit its investigations to acts or omissions that occur on or after October 1, 2006.



§ 3-6-109 - Referral of criminal violations to law enforcement.

Where the results of an investigation indicate a criminal violation has occurred, the commission shall refer the matter to the appropriate law enforcement agency.



§ 3-6-110 - Authority to petition for an order of enforcement.

The Tennessee ethics commission has the authority to petition the chancery court, through the attorney general and reporter or its own legal counsel, for enforcement of any order it has issued. The court's order of enforcement has the same force and effect as a civil judgment.



§ 3-6-112 - Annual ethics course for supervisory personnel in the executive branch -- Manuals and guides.

(a) The Tennessee ethics commission shall provide an annual ethics course concerning compliance with the laws administered and enforced by the commission for supervisory personnel in the executive branch of state government. The commission shall notify administrative departments and divisions in advance of the time and location of the course. The course may be offered on multiple occasions in locations that will make attendance by personnel in the three (3) grand divisions reasonably convenient. The ethics course shall include, but not be limited to, discussion of relevant laws, administrative regulations, advisory opinions, current ethical issues and situations, and development of problem-solving skills.

(b) Administrative departments and divisions shall annually select appropriate supervisory personnel and shall communicate the name, position, and contact information of each individual required to attend the annual course to the commission prior to February 1.

(c) In addition to any other manuals or guides prepared and published by the commission, the commission shall provide a manual for supervisory personnel of the executive branch that includes ethics statutes and administrative regulations relevant to such personnel, explanations of purposes and principles underlying the laws, explanations of technical and specific legal requirements, examples of practical applications of the laws and principles, a question-and-answer section regarding common problems and situations, summaries of advisory opinions, and any other information that would inform supervisory personnel of the executive branch about ethics laws and regulations and assist them in applying those laws and regulations to specific situations. The manual may be distributed to supervisory personnel, and shall be made available to the public, by posting the manual in pdf format on the commission's web site.



§ 3-6-113 - Annual orientation ethics course and current issues course for members of the general assembly -- Manuals and guides.

(a) The Tennessee ethics commission shall provide an annual orientation ethics course concerning compliance with the laws administered and enforced by the commission for members of the general assembly who have not yet taken the orientation ethics course and shall offer an annual current issues course for members of the general assembly who have taken the orientation course. Such courses shall be offered on a date or dates when the general assembly is in session. The commission shall notify members in advance of the time and location of the courses.

(1) The orientation ethics course shall include, but not be limited to, laws administered and enforced by the commission, administrative regulations, relevant internal policies, specific technical and legal requirements, summaries of advisory opinions, underlying purposes and principles of ethics laws, examples of practical applications of ethics laws, and a question-and-answer participatory segment regarding common problems and situations.

(2) The current issues course shall include, but not be limited to, discussion of changes in relevant laws, administrative regulations, new advisory opinions, current ethical issues and situations, and development of problem-solving skills.

(b) Members of the general assembly shall attend the courses provided by the commission pursuant to subsection (a). However, a member may petition the commission to approve an ethics course other than a course offered by the commission to fulfill the current issues course requirement.

(c) In addition to any other manuals or guides prepared and published by the commission, the commission shall provide a manual for members of the general assembly that includes ethics statutes and administrative regulations relevant to members, explanations of purposes and principles underlying the laws, explanations of technical and specific legal requirements, examples of practical applications of the laws and principles, a question-and-answer section regarding common problems and situations, summaries of advisory opinions, and any other information that would inform members about ethics laws and regulations and assist them in applying those laws and regulations to specific situations. The manual may be distributed to members of the general assembly, and shall be made available to the public, by posting the manual in pdf format on the commission's web site.



§ 3-6-114 - Annual ethics course for lobbyists and employers of lobbyists -- Manuals and guides.

(a) The Tennessee ethics commission shall provide an annual ethics course on multiple dates, both when the general assembly is in session and when the general assembly is not in session for both lobbyists and employers of lobbyists. The training may be offered electronically. Training shall include, but not be limited to, laws administered and enforced by the commission, administrative regulations, relevant internal policies, specific technical and legal requirements, and summaries of advisory opinions. The commission shall impose a fee for attending the ethics course that will enable participation in the course to be funded from the fee.

(b) Each lobbyist shall attend one (1) ethics course annually. A lobbyist may petition the commission to approve an ethics course other than a course offered by the commission to fulfill the ethics course requirement. A lobbyist may also attend one (1) of the annual ethics courses provided for members of the general assembly pursuant to § 3-6-113 in lieu of the course described in this section.

(c) In addition to any other manuals or guides prepared and published by the commission, the commission shall provide a manual for lobbyists and employers of lobbyists that includes ethics statutes and administrative regulations relevant to lobbyists and employers of lobbyists, explanations of purposes and principles underlying the laws, explanations of technical and specific legal requirements, examples of practical applications of the laws and principles, a question-and-answer section regarding common problems and situations, summaries of advisory opinions, and any other information that would inform lobbyists and employers of lobbyists about ethics laws and regulations and assist them in applying those laws and regulations to specific situations. The manual may be distributed to lobbyists and employers of lobbyists, and shall be made available to the public, by posting the manual in pdf format on the commission's web site.



§ 3-6-115 - Electronic filing and registration system.

(a) Notwithstanding any other law to the contrary, the Tennessee ethics commission shall:

(1) Develop, with the advice, assistance and approval of the office of information resources, an Internet-based electronic filing process for use by all persons that are required to electronically register or file statements and reports with the commission pursuant to this chapter, §§ 2-10-115 and 2-10-122 -- 2-10-130, and title 8, chapter 50, part 5;

(2) Develop, with the advice, assistance and approval of the office of information resources, a system that provides each person required to register or file statements and reports with the commission secure access to the electronic registration and filing system. The system shall provide adequate safeguards to prevent unauthorized persons from inappropriately tampering with or changing the data and shall provide for secure authentication safeguards for documents such as electronic signatures and electronic notarization;

(3) Provide training to each person required to register or file statements and reports with the commission on the use of the electronic filing system;

(4) Make, with the advice, assistance and approval of the office of information resources, electronically filed reports and statements available for viewing on the commission's web site in a format that is searchable and that may be downloaded and managed by a user with appropriate software; provided, that this subdivision (a)(4) does not apply to those documents required to be confidential pursuant to § 3-6-202. In addition to any other method of information management developed by the commission, conflict of interest disclosures shall be indexed and searchable by county; and

(5) Beginning on October 1, 2006, with the advice, assistance and approval of the office of information resources, provide the public access to lists compiled from the registrations and other documents filed by employers of lobbyists, lobbyists, and persons required to file conflict of interest disclosures. In addition, the commission shall provide assistance to anyone seeking to access this information on the Internet.

(b) The commission, once the development of the electronic filing system is completed and tested, shall provide public notice that the system is operational and available for filers to commence use.

(c) The commission shall, with the advice, assistance and approval of the office of information resources, implement the electronic filing system for use by October 1, 2006. Any person required to electronically file statements and reports with the commission shall file required statements and reports electronically on or after October 1, 2006. Any required statements and reports filed with the registry of election finance prior to October 1, 2006, shall continue to be filed with the registry until such date.

(d) All information entered by any person required to file statements and reports electronically with the commission shall remain confidential until the information is submitted to the commission.

(e) The commission shall strive to establish electronic filing for all documents required to be filed with the commission; provided, however, that no candidate or appointee to a local public office, as defined in § 2-10-102, shall be required to electronically file documents with the commission.

(1) Except as provided in this subsection (e), the commission, unless otherwise required by law to provide for electronic filing, shall have the discretion to determine when electronic filing is financially feasible and will be an accessible and efficient method of filing.

(2) The commission shall establish rules specifying the manner in which a report, statement or other documents shall be filed. The rules shall be published and posted conspicuously on the commission's web site at least sixty (60) days prior to the due date of any document affected by the rules.



§ 3-6-116 - Training program for members of the commission.

(a) A person who is appointed to the Tennessee ethics commission may not vote, deliberate, or be counted as a member in attendance at a meeting of the commission until the person completes a training program provided by the office of the attorney general and reporter that complies with this section. This section shall not apply to members who are reappointed to the commission for a subsequent term.

(b) The training program shall provide the person with information regarding:

(1) The legislation that created the commission;

(2) The role and function of the commission;

(3) The rules of the commission, with an emphasis on the rules that relate to disciplinary and investigatory authority;

(4) The current budget for the commission;

(5) The results of the most recent formal audit of the commission;

(6) The requirements of the laws administrated and enforced by the commission; and

(7) Any applicable policies adopted by the commission.

(c) A person appointed to the commission is entitled to reimbursement for expenses incurred in attending the training program.



§ 3-6-117 - Exclusive authority to issue formal advisory opinions.

(a) The commission is the only entity authorized to issue formal advisory opinions. All opinions that deal with any statutory provision or provisions that are in any way subject to interpretation, unclear or uncertain, or subject to dispute as to their meaning or application are formal advisory opinions. With respect to an issue addressed in a formal advisory opinion, any person who conforms that person's behavior to the requirements of the advisory opinion shall not be sanctioned if it is later determined that the advisory opinion did not correctly interpret the statute. A person who requests an advisory opinion shall be entitled to withdraw the request at any time before the opinion is issued, in which case the commission shall not issue the opinion.

(b) (1) Except as provided in this subsection (b), under no circumstances shall a person performing staff duties as an employee of the commission have the authority to issue an advisory opinion, including an informal response.

(2) A person performing staff duties as the executive director or as an attorney is authorized to give informal responses to any person subject to the jurisdiction of the commission in accordance with this subsection (b).

(3) The commission shall make and keep records of all inquiries and all informal responses given, including the name and position of the person making the inquiry, the entity, if any, on behalf of which the inquiry is made, the date of the inquiry, the person responding to the inquiry, the precise inquiry, including the facts and background information provided and the section or sections of statute involved, and the answer or response given.

(4) The commission shall compile all of the information in subdivision (b)(3), which shall include a mechanism to ascertain the responses to all inquiries about the same statutory section, so that the responses will be consistent or can be prudently revised if necessary.

(5) (A) An informal response may be given verbally or by electronic mail. Any verbal informal response shall be verified by electronic mail. Whether or not a request for an informal response is answered verbally, all informal responses shall be issued by electronic mail to the person who made the request, with a copy to the members of the commission. Each informal response shall:

(i) Set forth the facts and background information of the inquiry;

(ii) Cite the relevant operative statutory section or sections and the language in the section or sections on which the response is based; and

(iii) Refer to any relevant advisory opinions issued by the commission that relate to the inquiry.

(B) The informal response shall be based on such information, the operative provisions of the cited statute and the legislative history pertaining to the statutory provisions, as evidenced by legislative committee and floor actions, discussions and debates. In addition, the informal response shall indicate whether the statute and any previous opinions are clear or unclear on the issue.

(6) If the person who requested the informal response conforms that person's behavior to the requirements of the informal response, then that person shall not be sanctioned if it is later determined that the informal response was not a correct response or incorrectly interpreted the statutory section or sections or commission advisory opinions on the issue.

(7) Any informal response shall be subject to review or modification by the commission. Any person who disputes the informal response given by the staff employees in subdivision (b)(2) shall have the right to request a formal advisory opinion from the commission.






Part 2 - Tennessee Ethics Commission Act of 2006 -- Violations

§ 3-6-201 - Complaints by private citizens or the commission.

(a) (1) Any citizen of Tennessee may file a sworn complaint executed on a form prescribed by the Tennessee ethics commission alleging a violation of laws or rules within the jurisdiction of the commission.

(2) No political party chairman, state or county executive director of a political party, or employee or agent of a political party acting in that person's official capacity may file a complaint with the commission for a violation of laws or rules within the jurisdiction of the commission. Nothing in this section prohibits a private citizen, acting in a private capacity, from filing a sworn complaint with the commission under this section.

(b) A complaint filed under this section shall set forth in simple, concise, and direct statements:

(1) The name of the complainant;

(2) The street or mailing address of the complainant;

(3) The name of each alleged violator;

(4) The position or title of each alleged violator;

(5) A short and plain statement of the nature of the violation and the law or rule upon which the commission's jurisdiction over the violation depends;

(6) A statement of the facts constituting the alleged violation and the dates on which, or period of time in which, the alleged violation occurred; and

(7) All documents or other material available to the complainant that are relevant to the allegation; a list of all documents or other material within the knowledge of the complainant and available to the complainant that are relevant to the allegation, but that are not in the possession of the complainant, including the location of the documents, if known; and a list of all documents or other material within the knowledge of the complainant that are unavailable to the complainant and that are relevant to the complaint, including the location of the documents, if known.

(c) The complaint shall be accompanied by an affidavit stating that the information contained in the complaint is either correct or that the complainant has good reason to believe and does believe that the violation occurred. If the complaint is based on information and belief, the complaint shall state the source and basis of the information and belief. The complainant may swear to the facts by oath before a notary public.

(d) The commission may initiate a complaint upon an affirmative vote that includes three (3) members of the commission who are members of the same party or two (2) members of the commission who are members of different parties.

(e) (1) Any complaint that is filed against a candidate in any election, as defined in § 2-10-102, during the period from thirty (30) days immediately prior to the election through election day shall be considered filed but not verified by the commission. The commission shall take no action relative to the complaint during this thirty-day period. In addition, the commission shall not initiate a complaint during the thirty-day period.

(2) During the thirty-day period, the commission shall stay any proceedings with regard to an ethics complaint filed against a candidate more than thirty (30) days prior to voting for the election; provided, that the candidate may waive the postponement in writing.

(3) For purposes of this subsection (e), any provisions of this chapter setting time periods for initiating a complaint or for performing any other action are considered tolled until after the election at which the candidate stands for elective office.

(f) Within five (5) days after the filing or initiation of a complaint, the commission shall cause a copy of the complaint to be transmitted by return receipt requested mail to the person alleged to have committed the violation.



§ 3-6-202 - Confidentiality -- Public disclosure.

(a) (1) The members and staff of the Tennessee ethics commission shall preserve the confidentiality of all commission proceedings, including records relating to a preliminary investigation. Such records shall be exempt from the provisions of title 10, chapter 7 and shall be confidential until:

(A) The alleged violator requests in writing that the investigation and associated records and meetings be made public;

(B) The commission finds that probable cause exists to believe that a violation has occurred. Upon this determination, the records and proceedings shall be made public on:

(i) The date the public hearing to determine whether a violation has occurred commences; or

(ii) The date the commission refers a matter based upon a finding of probable cause; or

(C) The commission determines that no probable cause exists to believe that a violation has occurred. Upon such determination, the records and proceedings shall be made public sixty (60) days after:

(i) The date the report of the commission's finding is issued, if the complainant does not request a probable cause hearing pursuant to § 3-6-203(b)(1); or

(ii) The date the commission issues its finding of no probable cause from a probable cause hearing.

(2) No personal or professional financial records of the alleged violator shall be disclosed pursuant to this section upon a finding of no probable cause.

(3) A member of the commission or a member of the commission staff may acknowledge receipt of a complaint or may disclose information to the extent necessary to successfully pursue an investigation. In no event shall such information against a candidate in any election, as defined in § 2-10-102, be disclosed during the period from thirty (30) days immediately preceding the commencement of voting for that election through election day, unless the candidate requests in writing the disclosure of the information.

(b) A member of the commission or member of the commission staff who knowingly discloses information in violation of this section commits a Class C misdemeanor. A violation of this section also subjects the person to the civil penalties imposed by § 3-6-205(a)(2). Violation of this section by a member of the commission shall be grounds for removal from office.



§ 3-6-203 - Preliminary investigation -- Referral of sufficient complaint to attorney general -- Presentation of evidence on probable cause -- Determination of probable cause -- Public hearing.

(a) The commission shall initiate a preliminary investigation of each sworn complaint that complies with § 3-6-201. If the commission determines that the sworn complaint does not comply with § 3-6-201, then the commission shall dismiss the complaint and notify the complainant. In the notification sent to the complainant, the commission shall state with particularity why the complaint does not comply with § 3-6-201. If the commission has referred the complaint to the registry of election finance, then the commission shall also notify the complainant of the referral.

(b) The commission shall refer a factually and legally sufficient complaint to the office of the attorney general and reporter, who shall conduct a preliminary investigation. The commission shall make a probable cause determination after the office of the attorney general and reporter completes its investigation and reports its findings to the commission. Both the alleged violator and the complainant shall be entitled, upon request, to present evidence before the commission prior to the commission's probable cause determination. The commission shall have notice that evidence will be presented to the commission personally served upon, or sent by return receipt requested mail, to the alleged violator and the complainant. The commission has discretion to determine the appropriate procedure for the presenting of evidence.

(1) If the commission determines that no probable cause exists to believe a violation of any law or rule administered and enforced by the commission occurred, the commission shall dismiss the complaint by issuing a report to the complainant and the alleged violator, stating with particularity its reasons for dismissal of the complaint. A complainant may request a hearing upon a determination of no probable cause. If after the hearing the commission determines that there is no probable cause, the commission may order the complainant to reimburse the alleged violator for any reasonable costs and reasonable attorney fees the alleged violator has incurred.

(2) If the commission determines that probable cause exists to believe a violation of any law or rule administered and enforced by the commission occurred, the commission shall conduct a public hearing and, if the alleged violator is a member of the general assembly, shall notify the ethics committee of the appropriate house of the probable cause determination. Both the alleged violator and the complainant shall receive, by personal service or return receipt requested mail, notice of the time, date, and location of the hearing.



§ 3-6-204 - Subpoena power -- Fees -- Judicial review -- Procedure.

(a) The Tennessee ethics commission, on its own motion or at the request of the alleged violator, may issue subpoenas in accordance with the Tennessee Rules of Civil Procedure, except that service may be by certified mail, in addition to the means of service provided by the Tennessee Rules of Civil Procedure. Witnesses under subpoena shall be entitled to the same fees as are now or may hereafter be provided by law or by action of the commission. The party requesting the subpoenas shall bear the cost of paying the fees to the witnesses subpoenaed.

(b) A person who is aggrieved by a final disposition of the commission shall be entitled to judicial review.

(1) Proceedings for review shall be instituted by filing a petition for review in the chancery court of Davidson County, unless another court is specified by statute. The petition shall be filed within sixty (60) days after the entry of the commission's final disposition on the complaint. Copies of the petition shall be served upon the commission, the complainant and all parties of record, including the attorney general and reporter, in accordance with the provisions of the Tennessee Rules of Civil Procedure pertaining to service of process.

(2) The provision of § 4-5-322 relating to judicial review of agency decisions shall apply to a petition of review filed pursuant to this section.



§ 3-6-205 - Penalties.

(a) The Tennessee ethics commission may impose a civil penalty for a violation of title 8, chapter 50, part 5.

(1) "Class 1 offense" means the late filing of any report or statement required by title 8, chapter 50, part 5. A Class 1 offense shall be punishable by a civil penalty of not more than twenty-five dollars ($25.00) per day, up to a maximum of seven hundred fifty dollars ($750).

(A) The Tennessee ethics commission shall have personally served upon, or sent by return receipt requested mail, an assessment letter to any person required to file, upon the commission's discovery that a due report has not been filed. A civil penalty of twenty-five dollars ($25.00) per day shall begin to accrue five (5) days after personal service or receipt of the letter and shall continue to accrue until the report is filed, or for thirty (30) days, whichever occurs first.

(B) To request a waiver, reduction, or to in any way contest a penalty imposed by the Tennessee ethics commission for a Class 1 offense, a person shall file a petition with the commission.

(2) "Class 2 offense" means failing to file a report required by title 8, chapter 50, part 5, within thirty-five (35) days after service of process or receipt of notice by registered or certified mail of an assessment or any other violation of the requirements of title 8, chapter 50, part 5, except where another penalty is prescribed by law. A Class 2 offense is punishable by a maximum civil penalty of not more than ten thousand dollars ($10,000).

(A) For any Class 2 offense, the Tennessee ethics commission shall send an assessment letter to a person required to file, in a form sufficient to advise the person required to file, of the factual basis of the violation, the maximum penalty and the date a response to the letter must be filed. If a disclosure report is returned to a person required to file for correction, a copy of the original shall be retained on file until the corrected report is returned to the Tennessee ethics commission. If the original filing was in compliance with the intent of the law and minor errors are corrected within the date set for a response, no penalty shall be assessed.

(B) To request a waiver, reduction, or to in any way contest a penalty imposed by the Tennessee ethics commission for a Class 2 offense, a person shall file a petition with the commission.

(b) Any candidate for state public office who fails to file any statement or report required by title 8, chapter 50, part 5, shall be ineligible to qualify for election to any state public office until the statement or report is filed with the commission.



§ 3-6-206 - Register of unpaid penalties -- Effect of unpaid penalties.

(a) The Tennessee ethics commission shall maintain a register of all civil penalties imposed under this chapter and remaining unpaid.

(b) If a civil penalty lawfully assessed and any lawfully assessed cost attendant to the penalty are not paid within thirty (30) days after the assessment becomes final, any candidate owing a civil penalty shall be ineligible to qualify for election to any state public office until the penalty and costs are paid.

(c) If a civil penalty authorized by this section is imposed, it shall be considered a personal judgment against the person subject to the civil penalty.



§ 3-6-207 - Misuse of office for personal gain by general assembly member.

Notwithstanding § 3-6-203, if the commission determines that probable cause exists to believe that a member of the general assembly has committed an act constituting misuse of office for personal financial gain, then, except as otherwise provided in § 3-6-306(a)(3), no civil penalty shall be imposed and the commission shall instead report its determination and findings to the ethics committee of the appropriate house of the general assembly.



§ 3-6-208 - Sanctions for unsubstantiated complaints -- Immunity.

(a) If the commission determines that a person:

(1) Filed a complaint or provided information that resulted in an investigation knowing that the material statements in the complaint or the information provided was not true;

(2) Filed an unsubstantiated complaint in reckless disregard of the truth or falsity of the statements contained in the complaint; or

(3) Filed one (1) or more unsubstantiated complaints that constituted abuse of process,

then the complainant is subject to the civil penalties authorized by § 3-6-205(a)(2) and may be liable for any reasonable costs and reasonable attorney fees the alleged violator has incurred. The commission may also decline to consider any further complaints brought by the complainant.

(b) The sanctions authorized by subsection (a) are not exclusive and do not preclude any other remedies or rights of action the alleged violator may have against the complainant or informant under the law; provided, that any person who in good faith files a verified complaint or any person, official, or agency that gives credible information that results in a formal complaint filed by the commission is immune from any civil liability that otherwise might result by reason of such actions.



§ 3-6-209 - Complaints against commission -- Special joint committee -- Probable cause -- Recommendation on penalty -- Sanctions for unsubstantiated complaints -- Immunity.

(a) An individual who is within the jurisdiction of the commission may file a sworn complaint against any member or employee of the commission alleging a violation of this chapter, including allegations of arbitrary and capricious actions of the commission against the individual. The complaint shall state with specificity such allegation. Such complaint shall be filed with the speaker of the senate and the speaker of the house of representatives. Each speaker shall, after determining that there are sufficient grounds for review, appoint four (4) members of their respective bodies to a special joint committee, which shall investigate the complaint. Two (2) members of the majority party and two (2) members of the minority party shall be appointed to the committee by each speaker. The special joint committee shall appoint a chair and other officers deemed necessary. An affirmative vote of five (5) members of the committee shall be required for any committee action.

(b) If the special joint committee finds insufficient evidence to establish probable cause to believe a violation has occurred, it shall dismiss the complaint.

(c) If, upon completion of its preliminary investigation, the committee finds sufficient evidence to establish probable cause to believe a violation has occurred, the chair of the committee shall transmit the findings to the governor, who shall convene a meeting of the governor, the speaker of the senate and the speaker of the house of representatives to take such final action on the complaint as they shall deem appropriate consistent with penalties imposed pursuant to this chapter, including referring the matter to the office of the attorney general and reporter or removing the member of the commission from office and declaring the office vacant.

(d) Upon request of a majority of the governor, the speaker of the senate and the speaker of the house of representatives, the special joint committee shall submit a recommendation as to what penalty, if any, should be imposed.

(e) If a person:

(1) Files a complaint against a member of the commission pursuant to this section that results in an investigation, knowing that the material statements in the complaint or the information provided was not true;

(2) Files an unsubstantiated complaint in reckless disregard of the truth or falsity of the statements contained in the complaint; or

(3) Files one (1) or more unsubstantiated complaints that constitute abuse of process,

then the complainant is subject to the civil penalties authorized by § 3-6-205(a)(2) and may be liable for any reasonable costs and reasonable attorney fees the alleged violator has incurred. The sanctions authorized by this subsection (e) are not exclusive and do not preclude any other remedies or rights of action the member may have against the complainant or informant under the law; provided, that any person who in good faith files a verified complaint or any person, official, or agency who gives credible information that results in an investigation is immune from any civil liability that otherwise might result by reason of such actions.



§ 3-6-210 - Applicability of §§ 3-6-201 -- 3-6-203 -- Authority of commission to investigate alleged violations of title 8, chapter 50, part 5 -- Petitions considered as contested case.

(a) Except as provided in subdivision (b)(1), §§ 3-6-201 -- 3-6-203 shall only apply to a complaint alleging a violation of this chapter.

(b) (1) The commission has the authority to investigate any alleged violation of title 8, chapter 50, part 5, upon a sworn complaint by a citizen of this state that meets the requirements of § 3-6-201(b) or upon its own motion. The commission shall only have the power to assess a civil penalty after notice and opportunity for hearing.

(2) A petition filed pursuant to § 3-6-205(a)(1)(B) or (a)(2)(B) may be considered as a contested case under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 3 - Lobbyists

§ 3-6-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Administrative action" means the taking of any recommendation, report or nonministerial action; the making of any decision or taking any action to postpone any action or decision; action of the governor in approving or vetoing any bill or resolution; the promulgation of a rule; or any action of a quasi-legislative nature, by an official in the executive branch of state government; however, "administration action" does not include ordinary and routine permitting, licensing, or compliance decisions by an official of the executive branch of state government;

(2) "Association" means any union, league, chamber of commerce, committee, club, or other membership organization;

(3) "Attorney general" means the attorney general and reporter;

(4) "Campaign contribution" means any contribution as defined by § 2-10-102;

(5) "Candidate for public office" means any individual who has made a formal announcement of candidacy or who qualified under the law of this state to seek nomination for election or elections to any state public office, or has received contributions or made expenditures, except for incidental expenditures to determine if one shall be a candidate, or has given consent for a campaign committee to receive contributions or make expenditures, with a view to bringing about that person's nomination for election or the election to state public office, and any individual who has been nominated for appointment as an official in the legislative or executive branch;

(6) "Compensation" means any salary, fee, payment, reimbursement or other valuable consideration, or any combination thereof, whether received or to be received; however, "compensation" does not include the salary or reimbursement of an individual whose lobbying is incidental to that person's regular employment;

(7) "Employer of a lobbyist" or "employer" means any person or entity that employs, retains or otherwise arranges for a lobbyist to engage in lobbying on behalf of the person or entity for compensation. "Employer of a lobbyist" or "employer" specifically includes any such person or entity notwithstanding the lobbyist's status as an employee, agent, contractor, subcontractor or other representative lobbying on behalf of such person or entity for compensation. "Employer of a lobbyist" or "employer" does not include the individual employees, officers, directors, or members of a corporation, labor organization, association, or membership organization other than the chief executive officer and the chief financial officer or comparable individuals within such corporation, labor organization, association, or membership organization. For purposes of employer registration and disclosure pursuant to this part, a lobbying firm is not deemed to be the employer of any lobbyist within the firm;

(8) "Executive agency" means any commission, board, agency, or other entity in the executive branch of the state government or any independent entity of the state government that is not a part of the legislative or judicial branch;

(9) "Expenditure" means any advance, conveyance, deposit, distribution, transfer of funds, loan, payment, pledge, or subscription of money or anything of value, and any contract, agreement, promise, or other obligation, whether or not legally enforceable, to make an expenditure;

(10) "Gift" means any payment, honorarium, subscription, loan, advance, forbearance, rendering or deposit of money or services, unless consideration of equal or greater value is received. "Gift" does not include a campaign contribution otherwise reported as required by law, a commercially reasonable loan made in the ordinary course of business, or a gift received from a member of the person's immediate family or from a relative within the third degree of consanguinity of the person or of the person's spouse, or from the spouse of any such relative. "Gift" does not include the waiver of a registration fee for a conference or educational seminar;

(11) "Immediate family" means a spouse or minor child living in the household;

(12) "Influencing legislative or administrative action" means promoting, supporting, influencing, modifying, opposing or delaying any legislative or administrative action by any means, including, but not limited to, the provision or use of information, statistics, studies, or analyses, but not including the furnishing of information, statistics, studies, or analyses requested by an official of the legislative or executive branch to that official or the giving of testimony by an individual testifying at an official hearing conducted by officials of the legislative or executive branch;

(13) "Investigatory audit information" means data obtained pursuant to a finding of probable cause to believe that an employer or lobbyist has violated this part, including information pertaining to the source or amount of employer or lobbyist income, expenditures, receipts, assets, liabilities, net worth, or related financial or proprietary information that is received by, recorded by, prepared by, or collected by or on behalf of the ethics commission during the course of any audit, investigation or other examination undertaken for the purpose of ensuring compliance with, or imposing civil or criminal sanctions for violation of, this part. "Investigatory audit information" does not include data in a form that cannot, either directly or indirectly, be associated with, or otherwise be used to identify, directly or indirectly, a particular employer or lobbyist;

(14) "Legislative action" means introduction, sponsorship, debate, voting or any other nonministerial official action or nonaction on any bill, resolution, amendment, nomination, appointment, report or any other matter pending or proposed in a legislative committee or in either house of the general assembly;

(15) (A) "Lobby" means to communicate, directly or indirectly, with any official in the legislative branch or executive branch for the purpose of influencing any legislative action or administrative action;

(B) "Lobby" does not mean communications with officials of the legislative or executive branches by an elected or appointed public official performing the duties of the office held; a duly licensed attorney at law acting in a representative capacity on behalf of a client appearing before an official of the executive branch for the purpose of determining or obtaining such person's legal rights or obligations in a contested case action, administrative proceeding, or rule making procedure; or an editor or working member of the press, radio or television who, in the ordinary course of business, disseminates news or editorial comment to the general public;

(C) "Lobby" does not mean communications by an incumbent or prospective contractor or vendor, or an employee of the contractor or vendor, while engaged in selling or marketing to the state, or any department or agency of the state, by demonstrating or describing goods or services to be provided or by inquiring about specifications, terms, conditions, timing, or similar commercial information. However, the contractor or vendor, or employee of the contractor or vendor, shall be deemed to be a lobbyist, solely for the purposes of § 3-6-305, if actively engaged in selling or marketing to an official in the executive branch or an official in the legislative branch whose duty it is to vote for, let out, overlook, or in any manner to superintend any work or any contract so marketed or sold;

(D) "Lobby" does not mean communications by an employee of a school board, municipal utility, utility district, or any department, agency or entity of state, county or municipal government; provided, however, that, if the board, utility, district, department, agency or entity employs, retains or otherwise arranges for lobbyist services in this state by a contractor, subcontractor or other representative who is not an employee of such board, utility, district, department, agency or entity, then "lobby" includes communications by the contractor, subcontractor or other representative, and the contractor, subcontractor or other representative shall comply with the lobbying registration and other provisions of this part pertaining to lobbyists; provided further, however, that the board, utility, district, department, agency or entity that employs the contractor, subcontractor or other representative is not deemed to be an employer of a lobbyist for purposes of this part;

(E) "Lobby" does not mean communications with officials of the executive branch by any person to promote, oppose, or otherwise influence the outcome of a decision related to the issuance or award of a bond, grant, lease, loan or incentive pursuant to §§ 4-3-701 -- 4-3-733; and

(F) "Lobby" does not mean communications with officials of the executive branch by any person to promote, oppose, or otherwise influence the outcome of a decision related to any component of an economic development incentive package; provided, that any person who is otherwise required to register as a lobbyist under the provisions of the Comprehensive Governmental Ethics Reform Act of 2006, Acts 2006, ch. 1 of the extraordinary session of the 104th general assembly, shall not be deemed to fall within this exception;

(16) "Lobbying firm" means any firm, corporation, partnership or other business entity that regularly supplies lobbying services to others for compensation;

(17) "Lobbyist" means any person who engages in lobbying for compensation;

(18) "Ministerial action" means an action that a person performs in a prescribed manner in obedience to the mandate of legal authority, without regard to, or the exercise of, the person's own judgment upon the propriety of the action being taken;

(19) "Official in the executive branch" means the governor, any member of the governor's staff, any member or employee of a state regulatory commission, including, without limitation, directors of the Tennessee regulatory authority, or any member or employee of any executive department or agency or other state body in the executive branch. "Official in the executive branch" also includes any administrative governmental official or employee of any county exercising the authority set forth in § 8-17-103(b);

(20) "Official in the legislative branch" means any member, member-elect, any staff person or employee of the general assembly or any member of a commission established by and responsible to the general assembly or either house of the general assembly who takes legislative action. "Official in the legislative branch" also includes the secretary of state, treasurer, and comptroller of the treasury and any employee of those offices. "Official in the legislative branch" also includes any legislative governmental official or employee of any county exercising the authority set forth in § 8-17-103(b);

(21) "Person" means any individual, partnership, committee, association, corporation, labor organization, or any other organization or group of persons;

(22) "Random audit information" means information obtained pursuant to an examination of a lobbyist's employment contract, job description or other documentation in order to determine that no contingency fee arrangement prohibited under § 3-6-304(k) is included and that the date of employment as a lobbyist is consistent with the registration statements filed by both the lobbyist and employer. "Random audit information" also means information obtained pursuant to a review of the total lobbying and lobbying-related compensation and expenses paid to the lobbyist by an employer that will be checked against the range of expenditures reported by the employer in a random audit. As provided in § 3-6-106(a)(4), information contained in statements filed with the commission for more than two (2) years shall not serve as the basis for a random audit. Nothing contained in this subdivision (22) shall prevent the commissioner, upon a finding of probable cause to believe that an employer or lobbyist has violated this part from initiating an investigatory audit; and

(23) "Solicit" means to entreat, to implore, to ask, to attempt, or to try to obtain.



§ 3-6-302 - Electronic registration of lobbyists and employers of lobbyists -- Lobbyist photographs -- Amendment of inaccuracies -- Consolidated statements -- Fees.

(a) (1) Not later than seven (7) days after becoming an employer of a lobbyist, the employer shall electronically register with the Tennessee ethics commission. Each year thereafter, the employer shall register in the same manner, if the employer continues to employ one (1) or more lobbyists.

(2) Not later than seven (7) days after becoming a lobbyist, the lobbyist shall electronically register with the ethics commission. The information provided by the lobbyist shall include, but not be limited to, the lobbyist's name and birthdate, and the last four (4) digits of the lobbyist's social security number; provided, that the last four (4) digits of the lobbyist's social security number is not a public record and shall only be used by the state or a local governmental entity for purposes related to the administration of chapter 519 of the Public Acts of 2012. Each year thereafter, the lobbyist shall register in the same manner if the lobbyist continues to engage in lobbying.

(3) Within thirty (30) days after registering, each lobbyist shall provide a current photographic portrait to the ethics commission; however, no lobbyist shall be required to submit more than one (1) portrait during any year.

(b) (1) As a component of the registration process, each employer of a lobbyist shall electronically file a registration statement that includes the following information:

(A) Employer's name, business address, telephone number and e-mail address; and, in the case of a corporation, association or governmental entity, the names of the individuals performing the functions of chief executive officer and chief financial officer;

(B) Name, business address, telephone number and e-mail address of each lobbyist authorized to represent the employer; and

(C) Verification that the employer has downloaded from the commission web site or otherwise obtained the commission's manual for lobbyists and employers of lobbyists.

(2) As a component of the registration process, each lobbyist shall electronically file a registration statement that includes the following information:

(A) Lobbyist's name, business address, telephone number and e-mail address;

(B) Name, business address, telephone number and e-mail address of each employer the lobbyist is authorized to represent;

(C) Subject matters lobbied for such employers during the registration year, to be indicated among general categories listed by the ethics commission;

(D) Name and business address of any member of the lobbyist's immediate family who is an official within the legislative or executive branch; and

(E) The extent of any direct business arrangement or partnership between the lobbyist and any candidate for public office or any official in the legislative or executive branch.

(c) Throughout the year, by amendment electronically filed with the ethics commission, each employer of a lobbyist and each lobbyist shall update, correct or otherwise modify the employer's or lobbyist's registration statement not later than seven (7) days following the occurrence of any event, action or changed circumstance that renders the registration statement inaccurate or incomplete.

(d) A lobbying firm shall be authorized, by rule promulgated pursuant to § 4-55-103(1), to file consolidated lobbyist registration, registration statements, and registration amendments on behalf of all partners, associates and employees within the firm; however, the partners, associates and employees of the firm shall be individually named and shall remain individually accountable for the timeliness and accuracy of the consolidated filing.

(e) Registration fees for employers of lobbyists and registration fees for lobbyists shall be established by rule, promulgated pursuant to § 4-55-103(1). The registration fee shall be paid not later than thirty (30) days following submission of a registration statement or amendment through which an employer reports a lobbyist or additional lobbyist or through which a lobbyist reports an employer or additional employer.

(f) Employer and lobbyist registration statements, as may be amended, as well as lobbyist photographs, shall be promptly posted on the commission's Internet site.

(g) The initial registration year for lobbyists and employers of lobbyists shall be the period from October 1, 2006, through December 31, 2007. Thereafter, the registration year for lobbyists and employers of lobbyists shall be the period of January 1 through December 31.



§ 3-6-303 - Biannual employer disclosure reports.

(a) Within forty-five (45) days following conclusion of the six-month periods ending June 30 and December 31, each employer of a lobbyist shall electronically file with the ethics commission the employer disclosure report. For the six-month period, the report shall disclose the following information on a single electronic form:

(1) The aggregate total amount of lobbyist compensation paid by the employer. For purposes of the disclosure, compensation paid to any lobbyist who performs duties for the employer in addition to lobbying and related activities shall be apportioned to reflect the lobbyist's time allocated for lobbying and related activities in this state. The aggregate total amount of such lobbyist compensation shall be reported within one (1) of the following ranges:

(A) Less than $10,000;

(B) At least $10,000 but less than $25,000;

(C) At least $25,000 but less than $50,000;

(D) At least $50,000 but less than $100,000;

(E) At least $100,000 but less than $150,000;

(F) At least $150,000 but less than $200,000;

(G) At least $200,000 but less than $250,000;

(H) At least $250,000 but less than $300,000;

(I) At least $300,000 but less than $350,000;

(J) At least $350,000 but less than $400,000; or

(K) $400,000 or more; provided, however, that, if the aggregate total amount is reported within this range, then the employer shall round the aggregate total amount to the nearest $50,000 and also report the rounded amount within the disclosure report;

(2) Excluding lobbyist compensation, the aggregate total amount of employer expenditures incurred for the purpose of influencing legislative or administrative action through public opinion or grassroots action, including, but not necessarily limited to, any such expenditures for printing, publishing, advertising, broadcasting, paid announcements, audiotapes, videotapes, compact discs, digital video discs, infomercials, rallies, demonstrations, seminars, lectures, conferences, postage, telephone-related costs, Internet-related services, public relations services, governmental relations services, polling services, travel expenses, grants to issue groups or grassroots organizations, or any similar expense. For purposes of this disclosure, any such expenditure that is made for the purpose of achieving a multistate effect shall be apportioned equally among such states. The aggregate total amount of these employer expenditures shall be reported within one (1) of the following ranges:

(A) Less than $10,000;

(B) At least $10,000 but less than $25,000;

(C) At least $25,000 but less than $50,000;

(D) At least $50,000 but less than $100,000;

(E) At least $100,000 but less than $150,000;

(F) At least $150,000 but less than $200,000;

(G) At least $200,000 but less than $250,000;

(H) At least $250,000 but less than $300,000;

(I) At least $300,000 but less than $350,000;

(J) At least $350,000 but less than $400,000; or

(K) $400,000 or more; provided, however, if the aggregate total amount is reported within this range, then the employer shall round the aggregate total amount to the nearest $50,000 and also report the rounded amount within the disclosure report; and

(3) The aggregate total amount of all employer expenditures for any event permissible under § 3-6-305(b)(8).

(b) Employer disclosure reports shall be promptly posted on the commission's web site. Any such posting of an employer's aggregate total expenditures disclosed pursuant to subdivision (a)(3) shall be supplemented by the commission with other information related to such event or events, delivered or reported to the commission pursuant to § 3-6-305(b)(8).



§ 3-6-304 - Restrictions on lobbying.

(a) No employer of a lobbyist, lobbyist or any person acting at the specific direction of an employer or lobbyist shall offer or attempt to offer anything of value to an official in the legislative or executive branch, or to the official's immediate family, based on any stated or tacit understanding that the official's vote, official action or judgment would be influenced thereby.

(b) No employer of a lobbyist or lobbyist shall knowingly make or cause to be made any false statement or misrepresentation of the facts concerning any matter for which the lobbyist is registered to lobby to any official in the legislative or executive branch.

(c) No official in the legislative or executive branch, or a member of the official's staff or immediate family, shall solicit or accept anything of value in violation of subsection (a).

(d) No lobbyist shall make a loan of money to a candidate for public office, official in the legislative or executive branch, or to anyone on their behalf.

(e) No candidate for public office, official in the legislative or executive branch, or a member of the official's staff or immediate family, shall solicit or accept a loan in violation of subsection (d).

(f) No employer of a lobbyist, lobbyist or any person acting at the direction of an employer or lobbyist shall pay or agree to pay a candidate for public office or official in the legislative or executive branch compensation for property or services substantially in excess of that charged in the ordinary course of business.

(g) No employer of a lobbyist, lobbyist or any person acting at the direction of an employer or lobbyist shall permit a candidate for public office, official in the legislative or executive branch or a staff member, or a member of the candidate or official's immediate family, to use the credit or credit card of the employer or lobbyist or any other credit card over which the employer or the lobbyist has control.

(h) Except to the extent permissible under § 3-6-305, no employer of a lobbyist, lobbyist or any person acting at the direction of an employer or lobbyist shall pay the lodging expenses of an official in the legislative or executive branch or immediate family of the official.

(i) No employer of a lobbyist or multicandidate political campaign committee controlled by an employer of a lobbyist shall make any campaign contribution to a candidate for the office of governor or member of the general assembly during any regular annual session or any extraordinary session of the general assembly.

(j) No lobbyist shall offer or make any campaign contribution, including any in-kind contribution, to or on behalf of the governor, any judge or chancellor, or any member of the general assembly, or any candidate for the office of governor, supreme court judge, court of appeals judge, court of criminal appeals judge, circuit court judge, chancellor, juvenile court judge, general sessions judge, state senator, or state representative.

(k) No employer of a lobbyist shall offer or pay and no lobbyist shall solicit or accept any fee, compensation or bonus for lobbying wherein the amount of the fee, compensation or bonus is contingent upon achievement of an outcome deemed to be successful for the employer.

(l) No member of the general assembly, elected official in the executive branch, member of the governor's cabinet, or cabinet level staff within the governor's office shall be a lobbyist during the twelve-month period immediately following departure from such office or employment.

(m) No lobbyist shall serve as a member of any board, commission or governmental entity of state government having jurisdiction to regulate the business endeavors or professional activities of any employer of the lobbyist; nor shall any lobbyist serve as a member of the state election commission or any county election commission; provided, that this prohibition does not apply to a lobbyist serving on an election commission on February 15, 2006, as long as the lobbyist continuously serves as a member of that commission.

(n) No official in the legislative or executive branch shall accept travel expenses, meals or lodging paid pursuant to § 2-10-116(a), if payment of the travel expenses, meals or lodging violates this section or constitutes a prohibited gift under § 3-6-305.



§ 3-6-305 - Prohibited gifts -- Exceptions.

(a) (1) No employer of a lobbyist or lobbyist may provide a gift, directly or indirectly, to a candidate for public office, official in the legislative branch, official in the executive branch, or immediate family of such candidate or official.

(2) A candidate for public office, an official in the legislative branch, or an official in the executive branch, or the immediate family of such candidate or official, may not solicit or accept, directly or indirectly, a gift from an employer of a lobbyist or a lobbyist.

(b) The following are not subject to the prohibition in subsection (a):

(1) Benefits resulting from business, employment, or other outside activities of a candidate or official or the immediate family of a candidate or official, if such benefits are customarily provided to others in similar circumstances and are not enhanced due to the status of the candidate or official;

(2) Informational materials in the form of books, articles, periodicals, other written materials, audiotapes, videotapes, or other forms of communication;

(3) Gifts that are given for a nonbusiness purpose and motivated by close personal friendship, but only to the extent such gifts are specifically defined and authorized by the rules of the ethics commission;

(4) Sample merchandise, promotional items, and appreciation tokens, if such merchandise, items and tokens are routinely given to customers, suppliers or potential customers or suppliers in the ordinary course of business;

(5) Unsolicited tokens or awards of appreciation, honorary degrees, or bona fide awards in recognition of public service in the form of a plaque, trophy, desk item, wall memento and similar items; provided, that any such item shall not be in a form that can be readily converted to cash;

(6) Opportunities and benefits made available to all members of an appropriate class of the general public, including, but not limited to:

(A) Discounts afforded to the general public or specified groups or occupations under normal business conditions, except that such discounts may not be based on the status of the candidate or official;

(B) Prizes and awards given in public contests; and

(C) Benefits of participation in events held within the state and sponsored by, or for the benefit of, charitable organizations as defined in § 48-101-501, if provided by an employer of a lobbyist to an official in the executive branch or to an official in the legislative branch; provided, that such events are open to participation by persons other than officials in the executive branch or officials in the legislative branch or the official's immediate family and any benefits received are not enhanced due to the status of the official in the executive or legislative branch; or provided, that invitations are extended to the entire membership of the general assembly;

(7) (A) Expenses for out-of-state travel, if such expenses are paid for or reimbursed by a governmental entity or an established and recognized organization of elected or appointed state government officials, staff of state government officials or both officials and staff, or any other established and recognized organization that is an umbrella organization for such officials, staff, or both officials and staff;

(B) Entertainment, food, refreshments, meals, beverages, amenities, goody bags, exhibitor promotional items given in the exhibit hall to conference attendees, health screenings, lodging, or admission tickets that are provided in connection with, and are arranged or coordinated through the employees or designated agents of, a conference, if the conference is sponsored by an established and recognized organization of elected or appointed state government officials, staff of state government officials or both officials and staff, or any other established and recognized organization that is an umbrella organization for such officials, staff, or both officials and staff. For purposes of this subdivision (b)(7)(B), any entertainment, food, refreshments, meals, beverages, amenities, goody bags, or admission tickets provided at events designated as a state night or other events for attendees of the conference shall be deemed to be provided in connection with, and arranged or coordinated through the employees or designated agents of the conference;

(8) Entertainment, food, refreshments, meals, beverages, or health screenings that are provided in connection with an in-state event to which invitations are extended to the entire membership of the general assembly; however, a copy of the invitation shall be delivered to the ethics commission and to each member of the general assembly at least seven (7) days in advance of the event by the employer or lobbyist paying for the event; provided further, however, that, within thirty (30) days following the event, the employer or lobbyist shall electronically report to the commission the total aggregate cost paid for the event, as well as the per person contractual cost for the event or the per person cost for the event based on the number of persons invited, which shall not exceed fifty dollars ($50.00) per person per day, excluding sales tax and gratuity. The value of any such gift may not be reduced below the monetary limitation by dividing the cost of the gift among two (2) or more lobbyists or employers of lobbyists. All such information delivered or reported to the commission shall be promptly posted on the commission's Internet site. The filing of a consolidated report may be authorized by rule, promulgated pursuant to § 4-55-103(1), if the costs of the event are shared by two (2) or more employers or lobbyists; however, any such report shall specify the allocation of the costs among the employers or lobbyists; provided further, however, that the employers or lobbyists shall remain individually accountable for the timeliness and accuracy of the consolidated filing. The fifty dollar ($50.00) limitation shall be increased to the nearest one dollar ($1.00) amount to reflect the percentage of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics, every odd-numbered year on January 1, starting in 2007. The ethics commission shall publish the increased amount on its web site;

(9) Entertainment, food, refreshments, meals, amenities, or beverages that are provided in connection with an in-state event at which a candidate for public office, an official in the legislative branch or an official in the executive branch, or an immediate family member of the candidate or official is a speaker or part of a panel discussion at a scheduled meeting of an established and recognized membership organization that has regular meetings; however, the cost of the entertainment, food, refreshments, meals, amenities, or beverages shall be paid for or reimbursed by the membership organization and the per person cost of the event, which shall not exceed fifty dollars ($50.00) per person per day, excluding sales tax and gratuity. The value of any such gift may not be reduced below such monetary limitation by dividing the cost of the gift among two (2) or more lobbyists or employers of lobbyists. The fifty dollar ($50.00) limitation shall be increased to the nearest one dollar ($1.00) amount to reflect the percentage of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics, every odd-numbered year on January 1 starting in 2007. The ethics commission shall publish the increased amount on its web site;

(10) (A) Food, refreshments, meals, or beverages that are provided by an employer of a lobbyist in connection with an in-state event to which invitations are extended to an official or officials in the legislative branch or official or officials in the executive branch; provided, that:

(i) No employer of a lobbyist may provide food, refreshments, meals, or beverages, the value of which to the official exceeds fifty dollars ($50.00) per event per day, excluding sales tax and gratuity; nor may such employer of a lobbyist provide any such items to any official pursuant to this subdivision (b)(10)(A)(i) that have a cumulative value of more than one hundred dollars ($100) to the official during a calendar year;

(ii) The value of any such gift may not be reduced below such monetary limitations by dividing the cost of the gift among two (2) or more employers of lobbyists;

(iii) This exception to the prohibition in subsection (a) only applies to a member or members of the general assembly, if the member or members do not receive a per diem allowance pursuant to § 3-1-106, for the day on which the event is held and the member or members do not receive any food, refreshments, meals or beverages that are provided in connection with the in-state event that are not offered or provided to other nonmembers in attendance at the event; and

(iv) An officer or management-level employee of each employer of a lobbyist paying for the event shall attend the event; however, a lobbyist shall not be considered to be an officer or management-level employee of an employer of the lobbyist paying for the event for purposes of this subdivision (b)(10)(A)(iv).

(B) The fifty dollar ($50.00) and one hundred dollar ($100) amounts in subdivision (b)(10)(A)(i) shall be increased to the nearest one dollar ($1.00) amount to reflect the percentage of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics, every odd-numbered year on January 1 starting in 2007. The ethics commission shall publish the increased amount on its web site;

(11) Occasional or incidental local travel for which no fare is ordinarily charged; or

(12) [Expired, see the Compiler's Notes]

(c) If an official in the legislative or executive branch attends an event and accepts a gift that is provided by a person or entity not subject to the prohibition set forth in § 3-6-305(a), and if a lobbyist also attends the event and knows or has reason to know that the gift has been provided at the suggestion or direction of the lobbyist, then, within seven (7) days following the event, the lobbyist shall electronically report the following information to the ethics commission:

(1) Name of the official or family member;

(2) Nature and purpose of the event;

(3) Name, address and business of the person or entity that provided the gift;

(4) Description of the gift; and

(5) Cost of the gift; however, if the cost of the gift is unknown and not reasonably discernible by the lobbyist, then the lobbyist shall report a good faith estimate of the cost of the gift.

(d) A gift made contrary to this section, shall not be a violation of this section, if the candidate, official or immediate family member does not use the gift and returns it to the donor within the latter of ten (10) days of receipt or ten (10) days of having knowledge that the gift was a violation or pays consideration of equal or greater value within the latter of ten (10) days of receipt or ten (10) days of having knowledge that the gift was a violation.



§ 3-6-306 - Penalties.

(a) Notwithstanding any law to the contrary:

(1) (A) The ethics commission may administratively assess a civil penalty of not more than twenty-five dollars ($25.00) per day up to a maximum of seven hundred fifty dollars ($750) if an employer of a lobbyist:

(i) Fails, without good cause, to timely register or to timely update, correct or otherwise modify the employer's registration statement;

(ii) Fails, without good cause, to timely pay registration fees;

(iii) Fails, without good cause, to timely file the employer disclosure report;

(B) The ethics commission may administratively assess a civil penalty, not to exceed ten thousand dollars ($10,000), if an employer of a lobbyist:

(i) Files information with the commission knowing or having reason to know that the information is inaccurate or incomplete;

(ii) Utilizes the services of a lobbyist knowing or having reason to know that the lobbyist has not registered or that the lobbyist's registration has expired without renewal or has been rejected, suspended or revoked by the ethics commission; or

(iii) Knowingly violates § 3-6-304 or § 3-6-305; provided, that for an initial violation of § 3-6-305, the commission may only assess a civil penalty up to two hundred percent (200%) of the value of any gift or twenty-five dollars ($25.00), whichever is greater;

(2) (A) The ethics commission may administratively assess a civil penalty of not more than twenty-five dollars ($25.00) per day up to a maximum of seven hundred fifty dollars ($750) if a lobbyist:

(i) Fails, without good cause, to timely register or to timely update, correct or otherwise modify the lobbyist's registration statement; or

(ii) Fails, without good cause, to timely pay a registration fee;

(B) The ethics commission may administratively assess a civil penalty, not to exceed ten thousand dollars ($10,000), if a lobbyist:

(i) Files information with the commission knowing or having reason to know that the information is inaccurate or incomplete;

(ii) Engages in lobbying on behalf of an employer knowing or having reason to know that the employer has not registered or that the lobbyist's registration has expired without renewal or has been rejected, suspended or revoked by the ethics commission; or

(iii) Knowingly violates § 3-6-304 or § 3-6-305; provided, that, for an initial violation of § 3-6-305, the commission may only assess a civil penalty up to two hundred percent (200%) of the value of any gift or twenty-five dollars ($25.00), whichever is greater; and

(3) (A) The ethics commission may administratively assess a civil penalty, not to exceed ten thousand dollars ($10,000), if any candidate for public office, official in the legislative or executive branch, or an immediate family member of the candidate or official knowingly violates § 3-6-304 or § 3-6-305; provided, that, for an initial violation of § 3-6-305, the commission may only assess a civil penalty up to two hundred percent (200%) of the value of any gift or twenty-five dollars ($25.00), whichever is greater. Additionally, if the commission determines that an egregious violation of either § 3-6-304 or § 3-6-305 has been committed by a member of the general assembly, then it may report its findings and actions to the ethics committee of the appropriate house of the general assembly.

(B) (i) Notwithstanding subdivision (a)(3)(A), no civil penalty shall be imposed by the ethics commission on any staff person or employee of the general assembly or any employee of any executive department or agency or other state body in the executive branch for a violation of this part. The ethics commission shall instead refer the commission's findings and recommendations for appropriate action to the speakers of the senate and of the house of representatives, if the person is a staff person or employee of the general assembly and to the appropriate executive official with supervisory authority over that person if the person is an employee of any executive department or agency or other state body in the executive branch.

(ii) As used in subdivision (a)(3)(B)(i), "staff person" and "employee" shall not be construed to include any person holding any office or position enumerated in § 8-50-501(a).

(b) Notwithstanding any law to the contrary, the ethics commission may administratively place on probationary status, suspend, reject, or revoke the registration of any lobbyist who knowingly and persistently violates this part. As used in this subsection (b), "persistently" means three (3) or more occasions during a two-year period of any general assembly.

(c) (1) On its Internet site, the ethics commission shall promptly post the names of all employers and lobbyists who are:

(A) Delinquent in filing registration, registration statements or amendments thereto;

(B) Delinquent in filing disclosure reports;

(C) Delinquent in paying registration fees or civil penalties; or

(D) Found to have committed any other violation of this part.

(2) Additionally, the commission shall post the names of all lobbyists having expired, probationary, suspended, rejected, or revoked registration. The commission shall also post the names of any other person found to have knowingly violated § 3-6-304 or § 3-6-305.

(d) An intentional violation of this part constitutes a criminal offense and is punishable as a Class C misdemeanor for the first offense, as a Class B misdemeanor for the second offense, and as a Class A misdemeanor for the third and subsequent offenses.

(e) In the chancery court of Davidson County, the ethics commission may seek injunctive relief to prevent any employer of a lobbyist, lobbyist, candidate for public office, official in the legislative or executive branch, or the immediate family of the candidate or official from engaging in any continuing violation of this part.

(f) It is a Class B misdemeanor for any person to file with the ethics commission a sworn complaint, alleging a violation of this part, that is known to be false.



§ 3-6-307 - Exemption of lobbying activities when paid only out-of-pocket personal expenses.

(a) Notwithstanding any provision of this chapter to the contrary, if a person receives as compensation for lobbying only reimbursement for actual out-of-pocket personal expenses, and if the person receives reimbursement for ten (10) days or less per year, then the person is not a lobbyist for purposes of this chapter or § 67-4-1702(a)(1).

(b) Notwithstanding any provision of this chapter to the contrary, if a person receives as compensation for lobbying only reimbursement for actual out-of-pocket personal expenses, and if the person receives the reimbursement for more than ten (10) days per year, then the person shall register as a lobbyist and shall comply with all lobbyist requirements imposed pursuant to this chapter; provided, however, that the commission shall waive the person's registration fee and the person shall be exempt from payment of the occupational privilege tax on lobbyists imposed by § 67-4-1702(a)(1).

(c) Notwithstanding any provision of this chapter to the contrary, if an individual or entity employs, retains or otherwise arranges for one or more persons to engage in lobbying for compensation, and if the only compensation paid is reimbursement for actual out-of-pocket personal expenses, and if the reimbursement is not paid for more than ten (10) days per person per year, then the individual or entity is not an employer of a lobbyist for purposes of this chapter.

(d) For purposes of this section, the term "out-of-pocket personal expenses" includes such things as the lobbyist registration fee, legislative information services material, copying expenses, transportation costs, parking fees, and personal lodging and food expenses incurred while actually engaging in lobbying. Reimbursement for transportation, parking, personal lodging and food costs shall be limited to expenses allowed for those items in the comprehensive state travel regulations. No such reimbursed expenses shall be for the benefit of any public official, except for informational materials delivered to public officials.



§ 3-6-308 - Administration and enforcement -- Duties of ethics commission -- Duties of attorney general -- Confidentiality.

(a) This part shall be administered and enforced by the ethics commission. To that end, it is the duty of the ethics commission to:

(1) Develop, with the advice, assistance and approval of the office of information resources, and prescribe electronic forms for registration, registration statements, amendments to registration statements, disclosure reports and other information required to be reported pursuant to this part;

(2) Preserve the registration, registration statements, amendments to registration statements, disclosure reports and other filed information for a period of at least five (5) years, or longer when there is a pending investigation by the commission or any law enforcement agency, or when there is an ongoing administrative or judicial proceeding related to any registration, statements, amendments, reports or information;

(3) Develop a filing, coding and cross-indexing system consonant with the purposes of this part;

(4) Issue and publish, upon proper request from any employer, lobbyist or public official subject to the jurisdiction of the commission, advisory opinions concerning the requirements of this part; however, under no circumstances shall a person performing staff duties as an employee of the commission have the authority to issue an advisory opinion, informal or otherwise, except as provided in § 3-6-117, concerning the authority of a person performing staff duties as the executive director or an attorney to give informal responses in the manner described in § 3-6-117;

(5) Accept the electronic filing of any pertinent information voluntarily supplied that exceeds the requirements of this part;

(6) Review electronic filings submitted pursuant to this part to ensure compliance with the laws administered and enforced by the ethics commission. Filings older than two (2) years shall be deemed to be sufficient, absent a showing of fraud;

(7) Audit each year the registration statements, amendments to registration statements and reports of no more than four percent (4%) of all lobbyists. The attorney general and reporter, or the attorney general's designee, shall attend the random selection proceeding in order to preserve the integrity of the proceeding. Nothing contained within this subdivision (a)(7) shall be construed to prevent the commission, upon finding probable cause to believe that an employer or a lobbyist has violated this part, from auditing the registration statements, amendments to registration statements and reports of the employer or lobbyist;

(8) (A) Compile and publish, on the commission's Internet site, the following reports listing:

(i) All registered employers, alphabetically;

(ii) All registered lobbyists, alphabetically; and

(iii) Each subject matter category specified by the ethics commission for purposes of § 3-6-302(b)(2)(C), with each lobbyist listed under the subject matter category who lobbied that subject matter category during the registration year;

(B) The ethics commission may prepare and publish on its web site such other reports as are deemed to be appropriate and in the public interest; and

(9) Impose civil penalties and other administrative sanctions in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) It is the duty of the attorney general and reporter to render opinions and give counsel to the ethics commission upon request of the executive director.

(c) Notwithstanding any law to the contrary, random audit information and investigatory audit information shall be confidential and shall be maintained as such by the members and employees of the ethics commission and by the officers and employees of the state, in the manner and to the extent that the confidentiality of tax information is maintained by the officers and employees of the department of revenue and the state under title 67, chapter 1, part 17.



§ 3-6-309 - Registration of person in default on student loans.

(a) As used in this section, unless the context otherwise requires:

(1) "Commission" means the Tennessee ethics commission or other governmental body authorized by statute to register lobbyists;

(2) "Guarantee agency" means a guarantor of student loans that has an agreement with the United States secretary of education; and

(3) "TSAC" means the Tennessee student assistance corporation.

(b) Upon receiving a copy of a final order as provided in subsection (c) from TSAC or a guarantee agency, the commission shall suspend, deny or revoke the registration of any individual lobbyist who has defaulted on a repayment or service obligation under any federal family education loan program, the federal Higher Education Act of 1965, compiled in 20 U.S.C. § 1001 et seq., a student loan guaranteed or administered by TSAC, or any other state or federal educational loan or service-conditional scholarship program.

(c) (1) The commission shall accept any determination of default from TSAC or a guarantee agency, after TSAC or the guarantee agency has afforded a debtor an opportunity to be heard in accordance with subdivision (c)(2); and the commission shall rescind any disciplinary action and restore any registration upon receiving notice from TSAC or the guarantee agency that the individual has agreed to serve the individual's obligation or is in compliance with an approved repayment plan.

(2) (A) Unless a debtor has made satisfactory arrangements according to the lender, TSAC or the guarantee agency, which may include administrative wage garnishment, voluntary payment arrangements, deferment or forbearance, then the debtor shall be regarded as delinquent or in default. If a debtor is delinquent or in default on a repayment or service obligation under a guaranteed student loan identified in subsection (b), or the debtor has failed to enter into a payment plan, agree to a service obligation or comply with a payment plan previously approved by TSAC or the guarantee agency, then TSAC or the guarantee agency shall issue to the debtor a notice of intent to file an order with the appropriate licensing authority to seek to suspend, deny or revoke the debtor's registration. The notice shall:

(i) Be served upon the debtor personally or by certified mail with return receipt requested; and

(ii) State that the debtor's registration shall be suspended, denied or revoked ninety (90) days after service unless within that time the debtor:

(a) Pays the entire debt stated in the notice;

(b) Enters into a payment plan, service obligation or complies with a payment plan previously entered into and approved by TSAC or the guarantee agency;

(c) Requests and qualifies for deferment, forbearance or other satisfactory compliance; or

(d) Requests a hearing before TSAC or the guarantee agency.

(B) The hearing request by the debtor shall be made in writing and must be received by TSAC or the guarantee agency within twenty (20) days of the date the notice is served.

(C) TSAC or the guarantee agency, upon receipt of a request for a hearing from the debtor, shall schedule a hearing to determine whether a determination of delinquency or default which could result in suspension, denial or revocation of the debtor's registration is appropriate. The debtor's registration may not be suspended, denied or revoked until a determination is reached following the hearing. The issues that may be determined in the hearing are:

(i) The amount of the debt, if any;

(ii) Whether the debtor is delinquent or in default; and

(iii) Whether the debtor:

(a) Has entered into a payment plan or service obligation approved by TSAC or the guarantee agency;

(b) Is willing to enter into a payment plan or service obligation approved by TSAC or the guarantee agency;

(c) Is willing to comply with a payment plan or service obligation previously entered into and approved by TSAC or the guarantee agency; or

(iv) Whether the debtor is eligible for deferment, forbearance or other satisfactory compliance.

(D) If a debtor, without good cause, fails to respond to the notice of intent, fails to timely request a hearing, or fails to appear at a regularly scheduled hearing, the debtor's defenses, objections, or request for a payment plan or compliance with a payment plan may be determined to be without merit; and TSAC or the guarantee agency shall enter a final decision and order, requesting suspension, denial or revocation of the debtor's registration, and further requesting the commission to order the debtor to refrain from engaging in lobbying. TSAC or the guarantee agency shall send a copy of the order to the commission and the debtor.

(E) The administrative hearings shall be conducted in accordance with rules and regulations adopted under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(F) (i) When TSAC or the guarantee agency determines that the debt is paid in full or the debtor has entered into a payment plan, entered into a service obligation, is otherwise in satisfactory compliance or complied with a payment plan previously approved by TSAC or the guarantee agency, TSAC or the guarantee agency shall enter an order requesting that the commission terminate the order suspending, denying or revoking the registration. TSAC or the guarantee agency shall send a copy of the order to the commission and the debtor. Notwithstanding any other law, rule or regulation to the contrary, when the registration is reinstated, the commission shall not impose a reinstatement fee that exceeds fifty dollars ($50.00).

(ii) Entry of an order seeking to terminate suspension, denial or revocation of a registration does not limit the ability of TSAC or the guarantee agency to issue a new order which seeks to suspend, deny or revoke the registration of the same debtor in the event of another delinquency or default.

(G) TSAC is authorized to promulgate necessary rules and regulations to effectuate the purposes of this subsection (c). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act.

(d) The commission is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act.









Chapter 7 - Fiscal Review Committee

§ 3-7-101 - Creation -- Membership.

(a) There is created a special, continuing committee of the general assembly, to be known as the fiscal review committee.

(b) (1) (A) It shall be composed of the speaker of the senate, the speaker of the house of representatives, the chair of the senate standing committee on finance, ways and means (or if the committee has co-chairs, then one (1) of them, to be designated by the speaker), the chair of the house standing committee on finance, ways and means (or if the committee has co-chairs, then one (1) of them, to be designated by the speaker), all ex officio members, and fifteen (15) members to be elected as follows:

(B) Six (6) senators and nine (9) representatives to be elected by the respective houses of the general assembly, with each house to elect an appropriate number of members from each of the two (2) major political parties so that the political make-up of the committee, exclusive of the speakers, shall reflect as nearly as possible the same ratio of members of such parties as the parties are represented in the respective houses. Nothwithstanding subdivision (b)(1)(A), however, no political party shall have less than two (2) elective members from each house of the general assembly.

(2) After committee membership is selected pursuant to subdivision (b)(1) and subsection (c), if the required political party ratio or minimum representation is undermined by changed circumstances other than a vacancy in the committee membership, then the required party ratio or minimum representation shall be promptly restored via appointment of an additional interim member or members by the appropriate speaker. The term of any member so appointed shall terminate at the next regular election of committee membership conducted pursuant to subdivision (b)(1) and subsection (c).

(c) Committee members shall serve for their full term of office as legislators and until their successors are selected and qualified, if reelected to either house of the general assembly. Members are eligible to succeed themselves as members of the committee. As terms expire, successors shall be selected during the fifteen-day organizational session of each general assembly.

(d) Vacancies among the membership shall be filled in the same manner as in the original selection of members, except that in the case of a vacancy in the elected membership when the general assembly is not in session, the speaker of the body from which the originally elected member came shall appoint a successor, who shall be from the same political party as the member's predecessor.

(e) The committee shall elect from its membership a chair, a vice chair, and such other officers as it considers necessary. The chair and vice chair shall be of opposite houses of the general assembly so that one (1) is a member of the senate and one (1) is a member of the house of representatives. The chair and vice chair positions shall rotate between the senate and house of representatives every two (2) years.

(f) All members of the committee, exclusive of the speakers, shall be voting members.



§ 3-7-102 - Meetings -- Subcommittees -- Expenses.

(a) The committee shall meet at least once in each fiscal quarter on such dates as it shall choose and at such other times as it considers necessary or upon call of the chair.

(b) The committee may create subcommittees for such purposes as it considers advisable.

(c) Members of the committee are entitled to be reimbursed for their expenses in attending meetings of the committee or any subcommittee thereof (including a mileage allowance for travel expenses), at the same rates and in the same manner as when attending the general assembly.



§ 3-7-103 - Purpose of committee -- Duties of committee and comptroller.

(a) The purpose of the committee is to become knowledgeable about the fiscal affairs of the state and to use every means of imparting this knowledge to the members of the general assembly, it being the function of the committee to conduct a continuing review of such items as revenue collections, budget requests from the several spending agencies of the state, the recommended executive budget, appropriations, work programs, allotments, reserves, impoundments, the state debt, and the condition of the various state funds.

(b) The fiscal review committee has the responsibility of preparing and distributing the fiscal note statements required in § 3-2-107.

(c) The committee shall also call on the staff of the office of legal services, the office of legislative services [repealed], or the office of legislative administration of the general assembly for such advice or services as it may require.

(d) (1) The comptroller of the treasury shall make quarterly reports to the committee concerning the state's fiscal affairs, which reports shall concern such subjects and be of such scope and depth as the committee may direct.

(2) The comptroller of the treasury shall also perform such other duties and furnish such other information or services from time to time as the committee or any subcommittee thereof shall direct.

(e) In carrying out the responsibilities of the committee, the committee, any subcommittee thereof, the staff director, or the comptroller of the treasury shall call upon the department of finance and administration, the department of revenue, the department of the treasury, and other executive, legislative, and judicial departments and agencies of state government for such information as the committee desires, and it is the duty of such departments and agencies to furnish promptly the desired information upon request of the comptroller of the treasury, the staff director, the committee or any subcommittee thereof.

(f) The committee, with the comptroller of the treasury and the commissioner of finance and administration, or appointed members of their respective staffs, shall review at least annually the organization and operation of state government in order to determine if changes need to be made.

(g) The comptroller of the treasury may delegate certain responsibilities in connection with serving the committee to one (1) or more members of the staff of the comptroller of the treasury, but shall be responsible to the committee and shall be personally available to the committee upon its request.



§ 3-7-104 - Committee representation at executive budget meetings -- Documents concerning budget and appropriations.

(a) The commissioner of finance and administration shall give the committee as much advance notice as possible of any formal meeting, hearing, or conference concerning the formulation of the executive budget for submission to the general assembly, and shall give the committee an opportunity to be represented at such meeting, hearing, or conference. The committee may be represented, at the direction of the committee or its chair, by one (1) or more of its members or by the comptroller of the treasury or by one (1) or more members of the staff of the comptroller of the treasury, or by any consultants or other staff, or by any combination thereof.

(b) The commissioner of finance and administration shall, upon receipt thereof, furnish to the comptroller of the treasury and staff director copies of the estimated expenditure requirements, budget requests, proposed work programs and allotment requests from the various departments and agencies, and upon completion thereof, copies of revenue estimates, the approved or revised budgets, work programs and allotments for the various departments and agencies, the budget document, the appropriation bill, and any other documents pertinent to the state budget and appropriations.



§ 3-7-105 - Reports.

The committee shall report at least quarterly to the general assembly, and shall make such special reports to such standing committees as it thinks appropriate, concerning its work and may include any recommendation it wishes to make pertaining to the state's fiscal affairs.



§ 3-7-106 - Subpoenas -- Oaths.

In carrying out its work, the committee is authorized to issue subpoenas, including subpoenas duces tecum, to enforce the attendance of witnesses and the production of records, documents, papers, or other items of evidence, and to administer oaths to persons testifying before the committee.



§ 3-7-107 - Executive director and other personnel.

(a) The fiscal review committee is authorized to hire an executive director, subject to a vote of the majority of the membership of the committee, and other such personnel as the committee determines is necessary.

(b) The executive director shall be a graduate of an accredited college or university and shall have five (5) or more years of experience in the field of professional financial management, administrative services management or related professional managerial experience, or governmental experience in relation to the fiscal or budget process. The executive director of the fiscal review committee and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The director shall serve at the pleasure of the committee.

(c) The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed on recommendation of the director with the approval of the committee.

(d) For administrative purposes, the fiscal review committee is attached to the general assembly. The office of legislative administration shall assist the fiscal review committee with personnel, payroll and other administrative functions.



§ 3-7-108 - Provisions supplemental.

This chapter is supplementary to chapter 3 of this title, title 8, chapter 4, and title 9, chapter 6.



§ 3-7-109 - Determination of fiscal impact of compromise and settlement of civil litigation.

(a) The director of the fiscal review committee shall review all reports submitted to it by the attorney general and reporter pursuant to § 8-6-109(b)(11), and shall notify the speaker of each house of the general assembly and the attorney general and reporter of any pending lawsuit in which the director concludes there is a substantial likelihood that adjudication will result in a significant increase in state expenditures.

(b) The fiscal review committee shall at least biennially establish the monetary minimum amounts that shall be the significant increase in state expenditures which are used for the purposes of §§ 8-6-109(d) and 20-13-103. From April 8, 1986, and until such monetary minimum amount or amounts are established by the fiscal review committee, the monetary minimum amount for the purposes of §§ 8-6-109(d) and 20-13-103 shall be two million dollars ($2,000,000). The comptroller of the treasury shall determine the lawsuits to which the state is a party and in which a decision may affect the bond rating of the state for the purposes of §§ 8-6-109(d) and 20-13-103. The director of the fiscal review committee shall review all reports submitted by the attorney general and reporter pursuant to § 8-6-109(d), and advise the speaker of the senate, the speaker of the house of representatives, or the director of the office of legal services or the director's designee on such reports when requested.



§ 3-7-110 - Programs with reduced federal funds.

(a) Notwithstanding any law to the contrary, prior to March 1 of each year, the fiscal review staff shall provide the senate and house finance, ways and means committees and the fiscal review committee with demographic information which reflects the nature and scope of services provided by state programs which have suffered significant reductions of federal financial support during the preceding year and which also generally identifies the level of reduced services likely to result from such reductions. As used in this section, "significant reductions" means reductions of ten percent (10%) or more in any given year.

(b) There is established a federal grants monitoring and information management responsibility within the staffs of the fiscal review committee and the office of legislative budget analysis. The monitoring and information management responsibility shall be administered by one (1) staff person in the office of legislative budget analysis and one (1) staff person from the staff of the fiscal review committee. The staff of the fiscal review committee and the office of legislative budget analysis shall jointly monitor, analyze, and manage information concerning federal grants programs, including, but not limited to, social services grant funds, in order to inform members of the general assembly concerning such grants. The directors of the staff of the fiscal review committee and of the office of legislative budget analysis shall jointly make such reports as are appropriate to the speakers of the house of representatives and of the senate and to the fiscal review committee.



§ 3-7-111 - [Repealed.]

HISTORY: Acts 1986, ch. 670, § 3; repealed by Acts 2012, ch. 673, § 1, effective July 1, 2012.



§ 3-7-112 - Contract services subcommittee.

(a) Within the fiscal review committee there is created a contract services subcommittee, the members of which shall be appointed by the chair of the fiscal review committee. The chair of the fiscal review committee shall determine the number of members of the subcommittee and shall appoint the chair of the subcommittee. For purposes of determining a quorum to conduct business, other members of the fiscal review committee may serve as pro tempore members of the subcommittee.

(b) The purpose of the subcommittee is to become knowledgeable about the state's use of contract services and to impart this knowledge to the members of the general assembly. This function is one of continuing review.

(c) The contract services subcommittee shall review the state's fee-for-service type contracts. These contracts include:

(1) Fee-for-service contracts;

(2) Direct purchase authority contracts;

(3) Interdepartmental contracts; and

(4) Government contracts other than the state.

(d) The contract services subcommittee may also review the state's contracts involving:

(1) Grants;

(2) Grants to governments;

(3) Departmental grant authority;

(4) No cost contracts;

(5) Revenue contracts; and

(6) Memoranda of agreement.

(e) During the course of its review the subcommittee shall make inquiry of each appropriate state governmental entity concerning:

(1) The number of contracts outstanding;

(2) The amount of money involved;

(3) The length of the contracts;

(4) The criteria for the use of contract services;

(5) The savings realized by the use of contract services; and

(6) Such other information as the subcommittee may require.

(f) The subcommittee shall utilize the existing staff of the committee.

(g) The subcommittee shall report annually on the state's use of contract services to the general assembly. In addition to its annual report, the subcommittee may make such special reports to the general assembly or a standing committee thereof as the subcommittee finds appropriate.

(h) The contract services subcommittee shall not infringe upon any matter presently within the scope of the study of the information systems council.



§ 3-7-113 - Review and discussion of any audit.

The fiscal review committee shall review and discuss any audit of a department, agency or institution of this state prepared by the comptroller of the treasury, pursuant to § 8-4-109, subject to the following:

(1) The fiscal review staff shall first review all audits of state departments, agencies or institutions prepared by the comptroller, pursuant to § 8-4-109, in conjunction with the chair or chairs of the fiscal review committee or the chairs' selected designees, for analysis and selection of such audits as deemed necessary for formal review by the fiscal review committee;

(2) Effective January 1, 2007, the fiscal review staff shall forward to the chair or chairs of the fiscal review committee any above mentioned audit that contains a finding, or substantially similar finding, that has been repeated in three (3) or more consecutive audit reports;

(3) Except in extraordinary circumstances, all audit reviews by the staff and committee pursuant to this section shall be conducted while the general assembly is not in session; and

(4) This section does not limit the jurisdiction of the committee to review matters contained in other audits performed by the comptroller.



§ 3-7-114 - Identification and listing of acts null and void for lack of first year's funding by general assembly appropriation.

Within forty-five (45) days following the conclusion of each fiscal year, the fiscal review committee shall identify and list each law enacted during the fiscal year that is null and void for lack of a timely appropriation providing the estimated first year's funding for the law, as required by Article II, § 24 of the Constitution of Tennessee. The list shall be promptly delivered to the speaker of the senate, the speaker of the house of representatives, and the executive secretary of the Tennessee code commission.






Chapter 9 - Pensions and Insurance

Part 1 - Council on Pensions and Insurance

§ 3-9-101 - Creation -- Membership.

(a) There is hereby created a council on pensions and insurance to be composed of the following members, ex officio:

(1) The speaker of the senate;

(2) The speaker of the house of representatives;

(3) The chair, chair emeritus and first vice chair of the committee on finance, ways and means of the senate; provided, that, if the office of the chair emeritus is vacant, the second vice chair;

(4) The chair, vice chair and subcommittee chair of the committee on finance, ways and means of the house of representatives;

(5) The comptroller of the treasury;

(6) The commissioner of finance and administration;

(7) The commissioner of personnel;

(8) The state treasurer;

(9) The director of retirement;

(10) Three (3) members of the senate finance, ways and means committee, appointed by the chair of that committee and approved by the speaker of the senate; and

(11) Three (3) members of the house finance, ways and means committee to be appointed by the chair of that committee and approved by the speaker of the house of representatives.

(b) The three (3) members appointed from the house finance, ways and means committee and the three (3) members appointed from the senate finance, ways and means committee shall serve for their full term of office as members of the general assembly and until their successors are selected and qualified if reelected to either house of the general assembly. Members are eligible to succeed themselves as members of the committee. As terms expire, successors shall be selected during the fifteen-day organizational session of the general assembly.

(c) Vacancies among the six (6) appointed members shall be filled in the same manner as in the original selection of members; provided, that if a vacancy occurs during a period of time when the general assembly is no longer in existence, the speaker of the respective bodies shall fill such vacancies.

(d) (1) All legislative members of the council on pensions and insurance shall be voting members; provided, that the recommendations of any nonlegislative members of the committee attending any meeting of the council shall be made a part of the minutes.

(2) A quorum shall consist of seven (7) voting members.

(3) No member of the council shall have a vote except elected representatives or senators and these votes must be public.

(4) The speaker of the senate may designate a member of the senate and the speaker of the house of representatives may designate a member of the house of representatives to serve as alternates to vote or otherwise act at council meetings in the absence of the respective speaker. A speaker participating in a council meeting through a designee shall be deemed present at such meeting for purposes of quorum requirements and voting.

(e) The council shall elect from its members a chair, vice chair and any other officers as it considers necessary except the director of retirement, who shall serve as secretary of the council. The division of retirement shall furnish all secretarial, professional, technical and clerical services as required by the council; provided, that all professional and technical services relative to state insurance program issues shall be furnished by the state insurance staff as required by the council.

(f) The council on pensions and insurance shall meet until the new members are duly appointed. The council on pensions and insurance can be called into session at any time by the chair or by a quorum of the council.

(g) All bills pertaining to retirement and state insurance programs shall be referred to this committee for recommendation.

(h) Members of the council on pensions and insurance who are also members of the general assembly shall each receive the same per diem and travel allowance provided by law for members of the general assembly in attending meetings of the general assembly and committees thereof.

(i) For purposes of this chapter, "state insurance programs" means all insurance programs administered by the state insurance committee or the local education insurance committee pursuant to title 8, chapter 27.



§ 3-9-102 - Powers and duties.

(a) The council is authorized to establish its own rules, regulations and procedures and directed to:

(1) Develop, establish and recommend pension and insurance standards and a coherent state policy on pensions and insurance, grounded in progressive and fundamental principles;

(2) Continuously survey pension and insurance developments in other governments, in industry and business and periodically reappraise the state's policy and standards in view of such developments and changing economic and social conditions;

(3) Continuously maintain a critical analysis of the federal social security program and evaluate its objectives and accomplishments;

(4) Appraise pension and insurance provisions in force in Tennessee from time to time, along with those in other states and recommend such changes as considered necessary or advisable in the state's laws;

(5) Review proposals from other sources for changes in the state's laws and transmit recommendations concerning them to the general assembly and the governor;

(6) Submit suggested legislation or amendments to the general assembly and governor for the purpose of carrying out its recommendations; and

(7) Adopt committee amendments as appropriate in regard to any proposed change in the state's law.

(b) The role of the council on pensions and insurance, in reviewing the state insurance program, shall not include the administrative or day-to-day operations of the state insurance programs, including, but not limited to, the selection of vendors to provide services and the resolution of benefit disputes.



§ 3-9-103 - Review of pension and retirement system bills.

(a) Whenever any bill is introduced in the general assembly proposing to establish a new pension system or to make any change in an existing system, or to make any change in the law which may have a financial impact on the Tennessee consolidated retirement system, the bill shall be referred to the council and to a standing committee; provided, that no action shall be taken on the bill by the standing committee until the council reports its recommendation and the actuarial cost of the bill.

(b) Any bill which creates financial liability on the Tennessee consolidated retirement system or on any superseded system must contain the manner of funding for such liabilities created by the bill. Accrued liability costs shall be actuarially determined on a period not exceeding twenty (20) years.

(c) Whenever the council recommends a bill for passage only with the adoption of an amendment or amendments approved by a majority vote of the council, the council shall cause such committee amendment or amendments to be prepared in proper form and filed with the chief clerks of both houses of the general assembly in advance of any consideration of the bill on the floor and in the standing committee. The chief clerks of both houses shall cause the recommended amendment or amendments to be reproduced and placed upon the desk of all members of their respective houses and also upon the desk of all members of the standing committee of their respective houses. Bills reported out of the council shall not be considered by a standing committee unless the committee amendment of the council is attached to the bill.

(d) The council shall not report for approval any bill which creates additional financial liabilities on the Tennessee consolidated retirement system or on any superseded system unless such bill is preceded by or accompanied by an appropriation bill or appropriate amendment prepared and attached, which provides the first year's funding, determined actuarially. However, technical adjustments accompanied by coincidental costs which are found necessary by the state's actuary may be made without regard to this section.

(e) If a bill comes before the council without appropriate funding, the council may receive recommendations to provide for funding based on the above criteria. Consideration shall be given to increasing employee contributions to cover any additional costs.

(f) All bills referred to the council shall be reported back to the standing committee to which they were assigned no later than five (5) weeks after the later of the dates adopted by the house of representatives or the senate for cutting off the introduction of new bills with appropriate amendments attached.



§ 3-9-104 - Bills establishing or changing insurance programs.

(a) Whenever any bill is introduced in the general assembly proposing to establish a new insurance program, or to make any change in any existing program, the bill shall be referred to the council and to a standing committee; provided, that no action shall be taken on the bill by the standing committee until the council reports its recommendation and the cost of the bill.

(b) Whenever the council recommends a bill for passage only with the adoption of an amendment or amendments approved by a majority vote of the council, the council shall cause such committee amendment or amendments to be prepared in proper form and filed with the chief clerks of both houses of the general assembly in advance of any consideration of the bill on the floor and in the standing committee. The chief clerks of both houses shall cause the recommended amendment or amendments to be reproduced and placed upon the desks of all members of their respective houses, and also upon the desk of all members of the standing committee of their respective houses. Bills reported out of the council shall not be considered by a standing committee unless the committee amendment of the council is attached thereto.

(c) All bills referred to the council shall be reported back to the standing committee to which they were assigned no later than five (5) weeks after the later date of the dates adopted by the house of representatives or the senate for cutting off the introduction of new bills with appropriate amendments attached.






Part 2 - Pension Review

§ 3-9-201 - Short title.

This part may be cited as the "Tennessee Public Pension Review Act."



§ 3-9-202 - "Local government retirement plan" defined.

For the purposes of this part, "local government retirement plan" means any retirement plan of any county, municipality, school district, utility district, development district, or any other subdivision of the state which operates a public retirement plan for its employees for which the governmental unit has liability.



§ 3-9-203 - Report on status of retirement plan.

Upon the request of the council on pensions and insurance, the chief executive officer or the plan administrator shall file a report on the actuarial and financial status of the retirement plan in effect for employees of the local government unit. The report shall be on such forms as may be prescribed by the secretary of the council and shall cover the most recently ended plan year ending on or before June 30 of the year of the request. The report shall be filed with the secretary of the council within ninety (90) calendar days from the date of the request, unless the secretary extends the time in writing.



§ 3-9-204 - Contents of report.

The report as specified in § 3-9-203 shall include the following:

(1) The most recent actuarial valuation of the system conducted by a professionally qualified actuary;

(2) Year-end financial statements, including the auditor's statement, when available; and

(3) Publications by the plan's administrator to the members and/or other interested parties.









Chapter 10 - Joint Legislative Services Committee

§ 3-10-101 - Creation -- Composition.

(a) There is created a joint legislative services committee, hereinafter referred to as the committee, which shall constitute a special committee of the general assembly.

(b) The committee shall be composed of ten (10) members. The speaker of the senate and the speaker of the house of representatives shall be members and shall serve as co-chairs of the committee. The speaker of the senate and the speaker of the house of representatives shall each appoint two (2) members of the majority party and two (2) members of the minority party from the respective houses.



§ 3-10-102 - Appointment -- Terms -- Vacancies.

(a) Appointment of members of the committee shall be made at the same time as standing committee appointments are made. Members shall serve until the end of their terms of office or until the next regular November general election, whichever occurs first.

(b) In the event of a vacancy on the committee, the vacancy shall be filled in the same manner as the original appointment was made.



§ 3-10-103 - Meetings.

The first meeting of the committee shall be held at the call of the co-chairs within fifteen (15) days after the appointment of the members. Thereafter, the committee shall meet at least one (1) time during each regular or adjourned session of the general assembly. Other meetings may be called during or between sessions by the co-chairs at their pleasure or by a majority of the members of the committee. Members of the committee from the senate only or the house of representatives only may meet at the call of the appropriate speaker to consider matters concerning only the senate or the house of representatives, respectively.



§ 3-10-104 - Recommendations on management, policy and procedure.

The committee shall make recommendations on management, policies, and procedures to be employed in providing services to the general assembly or either house thereof. Recommendations which concern only one (1) house shall be approved by a majority of the committee members from the appropriate house and the speaker of that house. Recommendations which concern the general assembly as a whole shall be approved by a majority of the committee and by both speakers.



§ 3-10-105 - Cooperation of state departments, institutions and agencies.

(a) The office of legal services, the office of legislative administration, office of legislative budget analysis and the office of legislative information systems established by §§ 3-12-101, 3-13-101, 3-14-201 and 3-16-101, respectively, may call upon the state library, state universities and colleges, the comptroller of the treasury, the state planning office, the attorney general and reporter, and all other state departments and agencies for assistance and advice.

(b) It is the duty of the attorney general and reporter to render opinions and give counsel to the office of legal services, the office of legislative administration, and the offices of legislative information systems upon request of the directors of the respective offices.



§ 3-10-107 - Legislative information systems -- Select advisory council -- Staff user group.

(a) (1) A select advisory council on legislative information systems may be appointed by the speaker of the senate and the speaker of the house of representatives. Such council shall be composed of an equal number of members of the senate and the house of representatives as the speakers shall determine, and the clerks shall serve as ex officio nonvoting members of the advisory council. The legislative members shall be appointed in the same manner as the members of the joint legislative services committee.

(2) The select advisory council shall advise the speakers and the joint legislative services committee on policies and procedures relative to the electronic data processing system and services provided by the legislative information systems.

(b) There is created a staff user group which shall be composed of ten (10) members. The chief clerk of the senate and the chief clerk of the house of representatives shall be members and shall serve as co-chairs of the group. The other members of the staff user group shall be the director of the office of legislative administration, office of legislative budget analysis, the director of the office of legal services, the director of the office of management information services, the executive director of the fiscal review committee, and one (1) secretary from a standing committee of each house to be appointed by the respective speakers. The staff user group may advise the speakers, the joint legislative services committee, and the select advisory council on policies and procedures relative to the electronic data processing system.



§ 3-10-108 - Access to legislative computer system -- Reproduction of Tennessee Code Annotated.

(a) The joint legislative services committee shall consider each application for direct access to the legislative computer system in which confidential information is stored or processed, or that is connected to another computer in which confidential information is stored or processed, and solely shall determine whether or not to permit direct access by the applicant.

(b) Direct access to such a computer may not be permitted unless protection of any confidential information is ensured.

(c) The provisions of § 10-7-503 shall not apply to records or information otherwise available in printed form or to information or records otherwise exempt from the provisions of § 10-7-503.

(d) If public information is stored in a computer-readable form, the committee has exclusive authority to determine the form in which the information will be reproduced for the requestor of the information; provided, that the reproduction, publication, and sale of Tennessee Code Annotated in any form, in whole or in part, shall be pursuant to the provisions of title 1, chapter 1. If access to such public information is also available in printed form, it need not be provided in an electronic readable form.

(e) The committee shall designate the terminals, if any, at which public access is given to public information. The data processing equipment located in the offices of members of the general assembly and legislative staff need not provide such access if not so designated by the committee.



§ 3-10-109 - Legislative computer access and information -- Violations -- Penalties.

(a) It is unlawful for any person to intentionally or knowingly gain access to information stored or maintained in a computer under the control of the joint legislative services committee if it is not lawful for such person to have access and such person is also not authorized by such committee to have access to that information.

(b) It is unlawful for a person to intentionally, knowingly or recklessly damage, destroy, delete, alter, or impair access to or use of information stored or maintained in a computer under the control of the joint legislative services committee if such person is not authorized by such committee to do so.

(c) A violation of this section is a Class C misdemeanor.



§ 3-10-110 - Actions to increase public access.

The house of representatives shall take action to improve, enhance, and expand its audio-visual, Internet, graphics, captioning, wireless and broadcast capabilities so that public access to its proceedings will increase.






Chapter 11 - Office of Legislative Services



Chapter 12 - Office of Legal Services

§ 3-12-101 - Creation -- Duties.

There is created the office of legal services, which has the duty to:

(1) Provide summaries and abstracts of proposed legislation;

(2) Prepare and assist in the preparation of proposed legislation and amendments;

(3) Give legal opinions upon request of members of the general assembly;

(4) Inform the speaker of the senate, the speaker of the house of representatives, and appropriate committees of either house of developments which have affected or may affect state law or which may require legislative action, together with appropriate recommendations;

(5) Review all proposed legislation as to form and style, prior to its introduction;

(6) Conduct a continuing review of the Tennessee Code Annotated and uncodified public chapters and advise the general assembly as to legislation deemed necessary to remove defective or anachronistic laws in light of the common law and judicial decisions;

(7) Advise the general assembly of proposals for the reform or betterment of the law recommended by the National Conference of Commissioners on Uniform State Laws, the National Conference of State Legislatures, the Council of State Governments, the American Law Institute, any bar association or other learned body;

(8) Receive and consider suggestions from legislators, judges, public officials, lawyers, and the public as to defects and anachronisms in the law and, if deemed appropriate, prepare legislation to remove such defects or anachronisms;

(9) Inform the general assembly of all provisions of the Tennessee Code Annotated which have been repealed by implication or which have been held unconstitutional by the Tennessee Supreme Court or by the United States Supreme Court; and

(10) Provide other legal services requested by the committee, the speakers, or the general assembly.



§ 3-12-102 - Director -- Staff.

The joint legislative services committee shall appoint, subject to the approval of the speaker of the senate and the speaker of the house of representatives, a director of legal services who shall be a graduate of an accredited law school, shall be licensed to practice law in the state of Tennessee, shall have five (5) or more years of experience in the field of legislative law, and shall have such training or practical experience in government as may be deemed necessary to perform the duties of the office. The director of legal services and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The director shall serve at the pleasure of the committee. The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed on recommendation of the director with the approval of the speakers.



§ 3-12-103 - Office space -- Facilities.

Suitable office space and facilities shall be provided in Nashville convenient to the general assembly.



§ 3-12-104 - Suggested revisions of laws.

(a) Suggested revisions to the Tennessee Code Annotated, to the uncodified public acts, and to other general laws of the state shall be prepared by the office of legal services. Such revisions may be initiated by the office of legal services, may be recommended by individual lawyers, legislators, judges, or other public officials, or may be directed by resolution of either or both houses of the general assembly.

(b) Suggested revisions initiated by the office of legal services shall be transmitted with appropriate explanatory information to the standing committees by which such legislation would be reviewed.

(c) Suggested revisions recommended by individual lawyers, legislators, judges, or other public officials shall be transmitted to the appropriate standing committees with a copy to the recommending party.

(d) Suggested revisions directed by either house of the general assembly shall be conducted under the supervision of special committees composed of legislators and other persons knowledgeable in the particular field of inquiry. Such committees shall be appointed by the speaker of the senate or the speaker of the house of representatives, or both in the case of joint resolutions. The resolution shall specify the size of the special committee, the areas of representation desired, and a time for reporting. Upon completion of any suggested revision, the supervising committee shall transmit its report and recommendations to the house directing the suggested revision or to the general assembly; and that committee shall be disbanded. In preparing suggested revisions directed by resolution, the office of legal services shall have the authority to contract for assistance with any public or private agency or educational institution or to contract for any necessary assistance from individuals.



§ 3-12-105 - Records are public -- Exceptions.

(a) All books, papers, records, and correspondence of the office of legal services pertaining to its work shall be kept in the office of legal services and all such materials are public records except:

(1) Intraoffice memoranda made by the director of the office of legal services or the director's staff; and

(2) Work papers and correspondence, including correspondence by electronic mail, with any person receiving service from the office of legal services.

(b) Such papers and correspondence may become public records whenever the director of the office of legal services or the general assembly shall so order.



§ 3-12-106 - Relationships with members of general assembly.

(a) The director of the office of legal services and the director's legal staff shall maintain the attorney-client relationship with each member of the general assembly with respect to communications between the member and the attorney, except as otherwise provided by the rules of either house of the general assembly.

(b) All materials arising out of this relationship including, but not limited to, proposed bills and amendments, analyses, opinions, and memoranda prepared by an attorney are not public records nor subject to title 10, chapter 7, part 5, except as otherwise provided by the rules of either house of the general assembly or when released by the member for whom the material was prepared.



§ 3-12-107 - Legislative reference and law library.

(a) The office of legal services shall maintain a legislative reference and law library for the use and information of the general assembly.

(b) The library shall be staffed by a librarian who is a graduate of an accredited school of library science.

(c) The library shall be the official depository for all research and reference materials or reports transmitted to the general assembly by national associations, including the National Conference of State Legislatures and the Council of State Governments. In addition, copies of all acts or publications distributed to members of the general assembly shall also be supplied to the library. Copies of the acts, journals, or other legislative publications of other states may be acquired through exchange, transfer, loan, or purchase either from the issuing state or from libraries and agencies within the state government.

(d) The library maintained by the legislative council committee shall be transferred to the office of legal services.



§ 3-12-108 - Reviewing reports of civil litigation -- Consultation concerning employment of and assistance of legal counsel for civil litigation having significant fiscal impact.

The director of the office of legal services or the director's designee shall review all reports submitted by the attorney general and reporter pursuant to § 8-6-109(d), inform the speakers of the senate and the house of representatives of such lawsuits for the purposes of § 8-6-109(e), assist any legal counsel employed pursuant to § 8-6-109(e), and upon request of the speakers, join with the attorney general and reporter in consultation with them on such matters. The director or designee shall consult with the speakers of the senate and the house of representatives on the employment of legal counsel pursuant to § 8-6-109(e).



§ 3-12-109 - Office of the repealer -- Creation -- Duties -- Online capability.

(a) There is created the office of the repealer within the office of legal services created pursuant to § 3-12-101. The director of legal services shall serve as the administrator of the office of the repealer. The research analysts of the house of representatives and of the senate shall assist the office of legal services in performing the functions of the office of the repealer.

(b) In order to assist the chairs of the standing committees, and other members of the general assembly, it shall be the duty of the office of the repealer to:

(1) Solicit and receive suggestions and supporting information concerning state statutes, uncodified public acts, or rules that may be anachronistic, obsolete, defective, duplicative, contradictory, unnecessary or incomprehensible;

(2) Review and evaluate systematically such suggestions and supporting information;

(3) Identify specific state statutes, uncodified public acts, or rules that may, in fact, be anachronistic, obsolete, defective, duplicative, contradictory, unnecessary or incomprehensible and that may, therefore, be appropriate for legislative consideration of repeal, modification or revision; and

(4) Report findings and recommendations annually, beginning December 1, 2014, to the speaker of the senate, the speaker of the house of representatives, and the chairs of the standing committees.

(c) In consultation with the director of legislative information systems, the office of the repealer shall establish an online capability to solicit and receive suggestions and supporting information pursuant to subdivision (b)(1).






Chapter 13 - Offices of Legislative Administration

§ 3-13-101 - Creation -- Duties.

(a) There is created the office of legislative administration, which has the duty to:

(1) Assist the speaker of the senate and the speaker of the house of representatives and the heads of any legislative committees or offices with the preparation of budgets;

(2) Provide for processing of all forms and records on members and employees of the general assembly;

(3) Perform any recruitment or training requested by, or with the approval of, the speakers;

(4) Maintain such personnel records as may be necessary or advisable in accordance with accepted personnel practices;

(5) Prepare the payroll for all members and employees of the general assembly, its offices and committees and provide for the disbursement of payroll checks;

(6) Provide for the payment of compensation and of expense and mileage allowances to members, the payment of travel expenses of all employees, and the payment of any committee expenses authorized by the speaker of the senate or the speaker of the house of representatives;

(7) Promulgate for legislative employees on official business travel regulations established by the committee and approved by the speakers;

(8) Purchase and distribute supplies and equipment required for the operation of the general assembly;

(9) Provide for maintenance services for all legislative facilities;

(10) Make disbursements of funds for all other lawful expenses of the general assembly;

(11) Assume any other duties or responsibilities or to take any action in budgeting or administration as directed by the committee or either speaker; and

(12) Establish and implement a policy in conjunction with the two (2) speakers for the prevention of sexual harassment; this policy shall include training workshops and the establishment of a hearing procedure.

(b) This office shall succeed to all functions of legislative administration or budgeting heretofore performed by the office of the comptroller of the treasury, and all office furnishings and supplies in use by the office of legislative administration shall be retained by that office.



§ 3-13-102 - Director -- Staff.

The joint legislative services committee shall appoint, subject to the approval of the speakers of the senate and the house of representatives, a director of legislative administration. The director shall be a graduate of an accredited college or university or shall have such training or practical experience in finance, public administration, or accounting as may be deemed necessary to perform the duties of the office. The director and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The director shall serve at the pleasure of the committee. The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed on recommendation of the director with the approval of the speakers.



§ 3-13-103 - Office space -- Facilities.

Suitable office space and facilities shall be provided in Nashville convenient to the general assembly.



§ 3-13-104 - Posting of report of per diem payments and reimbursed expenses on general assembly web site.

The director of legislative administration shall cause to be posted on the official general assembly web site a report, by member, that contains the per diem payments made to members of the general assembly and all other expenses, including out-of-state travel, reimbursed in accordance with the provisions of § 3-1-106. The report shall include the purpose of the reimbursement made. The initial report shall be filed no later than fifteen (15) days following the last day of April 2006, and shall include all payments made from the first day of January 2006, until the last day of March 2006. Thereafter, the report shall be updated quarterly, no later than fifteen (15) days following the end of the quarter. The reports shall remain on the web site until one month following the end of each general assembly. The last quarter reported in each general assembly shall include the period of time from the last quarter reported until the regular November election and the first report in each general assembly shall include the period of time from the regular November election until the end of the first quarter.






Chapter 14 - Office of Evaluation and Analysis

Part 1 - Office of Program Evaluation

§ 3-14-101 - Creation -- Duties.

There is created an office of program evaluation within the general assembly which has the duty to:

(1) Systematically evaluate, on an appropriate schedule, all programs conducted under the control or auspices of state government;

(2) Evaluate programs of local government as directed by resolution of either house of the general assembly or by joint resolution;

(3) Furnish to the members of the general assembly reports of the findings of its evaluative studies of state or local governmental programs, agencies, and departments;

(4) Prepare, in conjunction with the office of legal services for the general assembly, and distribute legislation which would effectuate any statutory changes recommended in a report of an evaluative study;

(5) Provide personnel to serve as committee staff or to assist the staff of any committee of either house of the general assembly which has program evaluation duties;

(6) Assist committees and individual members of the general assembly in the evaluation of state and local governmental programs; and

(7) Fulfill any other functions specified by law or assigned by any committee of the general assembly and approved by the appropriate speaker.



§ 3-14-102 - Director -- Staff.

The joint legislative services committee shall appoint, subject to the approval of the speakers of the senate and the house of representatives, a director of program evaluation who shall have such training or experience in government as may be deemed necessary to perform the duties of the office. The director and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed upon recommendation of the director with approval of the speakers.



§ 3-14-103 - Office space -- Facilities.

Suitable office space and facilities shall be provided in Nashville convenient to the general assembly.



§ 3-14-104 - Scope of evaluations.

(a) Evaluations performed by the office under the provisions of § 3-14-101 shall be based on standards and methods developed by the office with the assistance of appropriate committees of the general assembly. Evaluations shall focus on the degree to which the department or agency is efficiently fulfilling its statutory or executive order mandate.

(b) The evaluations shall include, but are not limited to, a consideration of the following factors:

(1) The degree of successful achievement of the purposes set out or implicit in the enabling statute or executive order;

(2) The efficiency with which the program is being implemented;

(3) Any alternative methods by which other jurisdictions are attempting to achieve the same or similar program goals; and

(4) The results of published and unpublished studies of various alternative methods of accomplishing the program of the department or agency.



§ 3-14-105 - Reports.

Evaluative reports prepared by the office shall include, but are not limited to:

(1) Evaluation of the present program;

(2) Evaluation of the implementation procedures; and

(3) Recommendations on changes needed in the program, implementation, funding level, statutory authority, or department organization.



§ 3-14-106 - Division of advocacy -- Duties.

The office of program evaluation shall have a permanent division of advocacy for the developmentally disabled which may perform, or contract for the performance of, those advocacy functions required by federal law. The division may receive and expend, through the office of program evaluation, such federal funds as are or may become available under federal law as well as any state funds appropriated for its purposes.



§ 3-14-107 - Expenditure of funds.

The office of program evaluation shall have the authority to expend appropriated state funds and receive and expend available federal, foundation, or other funds.



§ 3-14-108 - Coordination with other programs and governments.

(a) The office of program evaluation shall coordinate its activities with those of all other legislative programs in order to avoid duplication of effort.

(b) All documents, records, and other information of state and local governments shall be made available to the office upon request. All facilities of state and local government shall be open to the office upon request.

(c) No action of the office shall violate appropriate state or federal privacy legislation.



§ 3-14-109 - Records are public -- Exceptions.

(a) All books, papers, records, and correspondence pertaining to the work of the office are public records except:

(1) Intraoffice memoranda made by the director or the director's staff;

(2) Work papers and correspondence with any committee or member of the general assembly; and

(3) Any material supplied to the office by a state or local government agency or department which, under applicable law, would remain confidential in the hands of that agency or department.

(b) Such papers and correspondence may become public records whenever the speakers shall so order.

(c) The office has the authority to withhold from the public record any information supplied to the office or to a committee of the general assembly or a member of the general assembly by an individual who requests such confidentiality.






Part 2 - Office of Legislative Budget Analysis

§ 3-14-201 - Duties.

(a) There is created the office of legislative budget analysis which has the duty to:

(1) Conduct detailed analyses of the state's budget and its content including recommended appropriations, expenditures, revenues, work programs, recommended appropriations for capital projects, recommended improvements, recommended carry-over appropriations, recommended supplemental appropriations, and other aspects of the budget, and shall review and report on such items as the status of the reserve account for revenue fluctuations, the amount of state-bonded indebtedness, and the status and condition of the financing of state programs;

(2) Assist the speakers in reviewing and analyzing the state funding board reports of the estimated rate of growth of the state's economy;

(3) Conduct detailed analyses of the impact of complex legislation and summarize the short-term and long-term impact of such legislation on the state's budgeting and financing methods and sources;

(4) Examine and make recommendations on the short-term and long-term effect of public policy decisions of the general assembly and make recommendations for changes in overall public policy designed to bring about efficiencies and economies;

(5) Assist members and committees of the general assembly with budget analysis; and

(6) Perform such other duties as may be assigned by the speakers.

(b) It is also the duty of the office of legislative budget analysis to jointly monitor federal grants and information management responsibility with the fiscal review committee in accordance with § 3-7-110. The monitoring and information management responsibility shall be administered by one (1) staff person in the office of legislative budget analysis and one (1) staff person from the staff of the fiscal review committee. The staff of the fiscal review committee and the office of legislative budget analysis shall jointly monitor, analyze, and manage information concerning federal grants programs, including, but not limited to, social services grant funds, in order to inform members of the general assembly concerning such grants. The directors of the staff of the fiscal review committee and of the office of legislative budget analysis shall jointly make such reports as are appropriate to the speakers of the house of representatives and of the senate and to the fiscal review committee.

(c) The office of legislative budget analysis shall not propose a general appropriations bill.



§ 3-14-202 - Staffing and assistance.

(a) To aid the office of legislative budget analysis, the staff of the comptroller of the treasury and the fiscal review committee shall furnish such assistance as may be required. The office may also call on the staff of the other legislative staff offices for advice and assistance as required.

(b) In carrying out the responsibilities of the office, the office shall call upon the executive, legislative, and judicial departments and agencies of state government for such information as the office requires, and it is the duty of such agencies and departments to furnish promptly the desired information.

(c) The commissioner of revenue shall provide the director with the monthly revenue collections report published by the department of revenue. The commissioner of finance and administration shall provide the office of legislative budget analysis with access to the state accounting system for the purpose of monitoring allotments, expenditures, and revenue collections of state agencies.

(d) The commissioner of personnel shall provide the office of legislative budget analysis a monthly listing of personnel positions that have been overlapped for ninety (90) days or more. The commissioner of finance and administration shall provide to the office of legislative budget analysis summaries which revise the funding recommendations and personnel summaries contained in the budget document to conform with the general appropriations act, other general acts of the general assembly, and any other actions which affect the level of departmental or other such revenue.

(e) The commissioner of education shall provide to the office of legislative budget analysis the revised BEP funding formula for the ensuing fiscal year no later than January 1 of each year.

(f) The governing boards of the University of Tennessee system and the state university and community college system shall provide to the office of legislative budget analysis both the original proposed operating budget submitted to the Tennessee higher education commission and the revised operating budget no later than March 1 of each year.

(g) The Tennessee higher education commission shall provide to the office of legislative budget analysis the revised higher education funding formula for the ensuing fiscal year no later than December 1 of each year.

(h) (1) The commissioner of finance and administration shall give the office of legislative budget analysis as much advance notice as possible of any meeting, hearing or conference to inform staff of the general assembly of the substance of the executive budget prior to submission of such budget to the general assembly, and shall give the office an opportunity to be represented at such meeting, hearing or conference.

(2) The commissioner of finance and administration shall furnish to the office of legislative budget analysis contemporaneous copies of all information provided to the fiscal review committee in accordance with the provisions of § 3-7-104. In addition, the commissioner shall furnish to the office of legislative budget analysis changes to the work program including, but not limited to, expansions and revisions. Such revisions and expansions may be provided in written or electronic format.



§ 3-14-203 - Appointment of director and other personnel.

The joint legislative services committee shall appoint, subject to the approval of the speaker of the senate and the speaker of the house of representatives, a director of the office of legislative budget analysis who shall be a graduate of an accredited college or university, shall have five (5) or more years of experience in the field of state budget analysis and review, and shall have such training or practical experience in government as may be deemed necessary to perform the duties of the office. The director of the office of legislative budget analysis and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The director shall serve at the pleasure of the committee. The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed on recommendation of the director with the approval of the speakers. The office of legislative budget analysis shall be the successor office to the existing legislative budget office and the director, all personnel, office furnishings, office equipment and supplies in use by the existing office of legislative budget analysis shall be transferred to the office created by this part and such director and staff shall be the director and staff of the office created by this part.



§ 3-14-204 - Office space.

Suitable office space and facilities shall be provided in Nashville convenient to the general assembly.









Chapter 15 - Select Joint Committees [Repealed]

Part 1 - Select Oversight Committee on Corrections [Repealed]

§ 3-15-101 - [Repealed.]

HISTORY: Acts 1985 (1st Ex. Sess.), ch. 5, § 34; 1995, ch. 10, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.

Acts 1985 (1st Ex. Sess.), ch. 5, § 34; Acts 1987, ch. 1, § 1; T.C.A., § 3-15-108; Acts 1990, ch. 608, §§ 1, 2; 1994, ch. 625, §§ 1, 2; 1995, ch. 10, §§ 1, 2; 997, ch. 108, § 1; 2002, ch. 611, § 1; 2006, ch. 635, § 1; 2008, ch. 807, § 1, repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-102 - [Repealed.]

HISTORY: Acts 1985 (1st E.S.), ch. 5, § 34; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-103 - [Repealed.]

HISTORY: Acts 1985 (1st E.S.), ch. 5, § 34; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-104 - [Repealed.]

HISTORY: Acts 1985 (1st E.S.), ch. 5, § 34; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-105 - [Repealed.]

HISTORY: Acts 1985 (1st E.S.), ch. 5, § 34; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-106 - [Repealed.]

HISTORY: Acts 1985 (1st E.S.), ch. 5, § 34; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-107 - [Repealed.]

HISTORY: Acts 1985 (1st E.S.), ch. 5, § 34; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-108 - [Repealed.]

HISTORY: Acts 1987, ch. 1, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-109 - [Repealed.]

HISTORY: Acts 1985 (1st Ex. Sess.), ch. 5, § 34; T.C.A., § 3-15-108; Acts 1990, ch. 608, §§ 1, 2; 1994, ch. 625, §§ 1, 2; 1995, ch. 10, § 2; 1997, ch. 108, § 1; 2002, ch. 611, § 1; 2006, ch. 635, § 1; 2008, ch. 807, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.






Part 2 - Select Committee on Children and Youth [Repealed]

§ 3-15-201 - [Repealed.]

HISTORY: Acts 1987, ch. 348, § 2; 1993, ch. 216, §§ 1, 2, 9; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.

Acts 1987, ch. 348, §§ 2, 3, 5, 6; 1993, ch. 216, §§ 1, 2, 3, 5-9; 1997, ch. 518, § 1; 2000, ch. 823, §§ 1, 2, 4; 2004, ch. 498, § 1; 2008, ch. 884, § 1; 2009, ch. 487, § 1, repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-202 - [Repealed.]

HISTORY: Acts 1987, ch. 348, § 3; 1993, ch. 216, § 3; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-203 - [Repealed.]

HISTORY: Acts 1987, ch. 348, § 4; repealed by Acts 1993, ch. 216, § 4



§ 3-15-204 - [Repealed.]

HISTORY: Acts 1987, ch. 348, § 5; 1993, ch. 216, § 5; 2000, ch. 823, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-205 - [Repealed.]

HISTORY: Acts 1987, ch. 348, § 6; 1993, ch. 216, § 6; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-206 - [Repealed.]

HISTORY: Acts 1987, ch. 348, § 7; 1990, ch. 611, § 1; 1993, ch. 216, § 7; 2000, ch. 823, § 3; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-207 - [Repealed.]

HISTORY: Acts 1990, ch. 1057, §§ 2, 3; 1993, ch. 216, § 8; 1997, ch. 518, § 1; 2000, ch. 823, § 4; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-208 - [Repealed.]

HISTORY: Acts 1996, ch. 1079, § 183; 2000, ch. 823, § 2; 2004, ch. 498, § 1; 2008, ch. 884, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-209 - [Repealed.]

HISTORY: Acts 2009, ch. 487, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.






Part 3 - Select Oversight Committee on Education [Repealed]

§ 3-15-301 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, § 13; T.C.A., § 49-5-5021; Acts 1993, ch. 251, § 1; 1995, ch. 46, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.

Acts 1984 (1st Ex. Sess.), ch. 7, §§ 12, 13; 1984, ch. 829, § 6; T.C.A., § 49-5-5021; 1986, ch. 933, §§ 3, 4; T.C.A., § 49-5-5022; Acts 1993, ch. 251, § 1; 1995, ch. 46, § 1, repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-302 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 12, 13; 1984, ch. 829, § 6; 1986, ch. 933, §§ 3, 4; T.C.A., § 49-5-5022; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.






Part 4 - Health Equity Commission [Repealed]

§ 3-15-401 - [Repealed.]

HISTORY: Acts 1990, ch. 1039, § 1; 2008, ch. 748, §§ 1, 2; 2010, ch. 905, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.

Acts 1990, ch. 1039, § 1; 2008, ch. 748, §§ 1, 2; 2010, ch. 905, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-402 - [Repealed.]

HISTORY: Acts 1990, ch. 1039, § 2; 2008, ch. 748, §§ 1, 3; 2010, ch. 905, § 2; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-403 - [Repealed.]

HISTORY: Acts 1990, ch. 1039, § 3; 2008, ch. 748, § 1; 2010, ch. 905, § 3; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-404 - [Repealed.]

HISTORY: Acts 1990, ch. 1039, § 4; 1994, ch. 932, § 1; 2008, ch. 748, §§ 1, 4; 2009, ch. 574, § 1; 2010, ch. 905, § 4; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-405 - [Repealed.]

HISTORY: Acts 1990, ch. 1039, § 5; 1994, ch. 932, §§ 2, 4; 2008, ch. 748, § 5; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-406 - [Repealed.]

HISTORY: Acts 2009, ch. 576, §§ 1-3; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.






Part 5 - Select Oversight Committee on TennCare [Repealed]

§ 3-15-501 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 2. 1999, ch. 226, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.

Acts 1994, ch. 830, §§ 2-10; 1996, ch. 1039, §§ 1-6; 1998, ch. 835, § 1; 1999, ch. 226, §§ 1-3; 2000, ch. 798, § 1; 2000, ch. 947, § 6; 2004, ch. 623, § 1; 2009, ch. 562, § 1; 2010, ch. 1030, § 1; 2010, ch. 1079, §§ 1, 2; 2010, ch. 1100, § 2, repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-502 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 3; 1999, ch. 226, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-503 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 4; 1999, ch. 226, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-504 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 5; 1999, ch. 226, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-505 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 6; 1999, ch. 226, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-506 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 7; 1999, ch. 226, § 1; 2000, ch. 947, § 6; 2010, ch. 1100, § 2; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-507 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 8; 1999, ch. 226, §§ 1, 2; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-508 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 9; Acts 1998, ch. 835, § 1; 1999, ch. 226, § 1; 2010, ch. 1079, §§ 1, 2; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-509 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 10; 1999, ch. 226, §§ 1, 3; 2004, ch. 623, § 1; 2009, ch. 562, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-510 - [Repealed.]

HISTORY: Acts 1996, ch. 1039, §§ 1-6; 1999, ch. 226, § 1; 2000, ch. 798, § 1; 2010, ch. 1030, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.






Part 6 - Joint Select Committee on Business Taxes [Repealed]

§ 3-15-601 - [Repealed.]

HISTORY: Acts 2001, ch. 318, § 2; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.

Acts 2001, ch. 318, §§ 2-8; 2009, ch. 540, § 1, repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-602 - [Repealed.]

HISTORY: Acts 2001, ch. 318, § 3; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-603 - [Repealed.]

HISTORY: Acts 2001, ch. 318, § 4; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-604 - [Repealed.]

HISTORY: Acts 2001, ch. 318, § 5; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-605 - [Repealed.]

HISTORY: Acts 2001, ch. 318, § 6; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-606 - [Repealed.]

HISTORY: Acts 2001, ch. 318, § 7; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-607 - [Repealed.]

HISTORY: Acts 2001, ch. 318, § 8; 2009, ch. 540, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.






Part 7 - Joint Committee on Children's Services [Repealed]

§ 3-15-701 - [Repealed.]

HISTORY: Acts 1996, ch. 1079, § 183; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-702 - [Repealed.]

HISTORY: Acts 1996, ch. 1079, § 183; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-703 - [Repealed.]

HISTORY: Acts 1996, ch. 1079, § 183; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-704 - [Repealed.]

HISTORY: Acts 1996, ch. 1079, § 183; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-705 - [Repealed.]

HISTORY: Acts 1996, ch. 1079, § 183; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-706 - [Repealed.]

HISTORY: Acts 1996, ch. 1079, § 183; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.






Part 8 - Joint Committee on Electric Utility Deregulation [Obsolete]



Part 9 - Commission on Responsible Fatherhood [Obsolete]



Part 10 - Charitable Gaming Oversight Committee [Repealed]

§ 3-15-1001 - [Repealed.]

HISTORY: Acts 2004, ch. 476, § 10; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011. Former part 10, § 3-15-1001 concerned the charitable gaming oversight committee.









Chapter 16 - Office of Legislative Information Systems

§ 3-16-101 - Creation -- Duties.

There is created the office of legislative information systems for the general assembly, which has the duty to:

(1) Operate an automated data processing center and perform computing and programming services as are required for data processing applications by the members of the general assembly, the legislative committees, the offices of legislative administration and legal services, the clerks of the senate and house of representatives, and the fiscal review committee in the performing of their respective duties;

(2) Cooperate and consult with the chief clerk of the senate, the chief clerk of the house of representatives, the directors of all offices under the control of the committee in developing and maintaining computer programs and services required for the operation of such offices;

(3) Advise the joint legislative services committee on matters relating to computer services and computer needs and uses of the legislative computer system;

(4) Maintain on its electronic data processing equipment the complete text of Tennessee Code Annotated for the use of the general assembly and its staff and the Tennessee code commission and its staff;

(5) Coordinate and administer the scheduling and use of computer programs and machine time to facilitate application of computer and other office machine technology for the storing and retrieving all of the financial, factual, procedural, legal and other information necessary to serve all of the committees, officers and agencies of the general assembly; and

(6) Perform all other duties the joint legislative services committee, the speakers, or the general assembly may deem essential to the efficient operation of the legislative branch.



§ 3-16-102 - Director of legislative information systems.

The joint legislative services committee shall appoint, subject to the approval of the speaker of the senate and the speaker of the house of representatives, a director of legislative information systems, who shall be a graduate of an accredited college or university and shall have not less than five (5) years of practical experience in computer technology, including administrative and technical responsibility for developing and implementing a computer-oriented data processing system. The director and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The director shall serve at the pleasure of the committee. The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed on recommendation of the director with the approval of the speakers.



§ 3-16-103 - Control, operation, and maintenance of legislative computer system and equipment.

The joint legislative services committee shall, through the office of legislative information systems, control, operate, and maintain the legislative computer system and the use of electronic data processing equipment in the legislative branch. The committee shall adopt policies, procedures, and guidelines for such system. The provisions of § 3-10-104 shall be applicable to such policies, procedures, and guidelines.



§ 3-16-104 - Office space and facilities.

Suitable office space and facilities shall be provided in Nashville convenient to the general assembly.






Chapter 17 - Tennessee Nonprofit Gaming Law

§ 3-17-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Nonprofit Gaming Law."



§ 3-17-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) [Deleted by 2015 amendment]

(2) "Annual event" means an event:

(A) Authorized by two-thirds (2/3) vote of all members elected to each house of the general assembly;

(B) Operated for the benefit of a nonprofit organization located in Tennessee;

(C) Conducted with a single type of lottery game;

(D) Conducted on an event date; and

(E) Conducted at a location within a county where the organization maintains a physical presence or in a county that is contiguous to a county where the organization maintains a physical presence;

(3) "Annual event application" means the application made to the secretary of state to operate an annual event;

(4) "Event date" means the day of an annual event. For the purposes of this subdivision (4), "day" means a twenty-four-hour period beginning at twelve o'clock (12:00) midnight and ending at eleven fifty-nine post meridiem (11:59 p.m.);

(5) "Financial accounting" means a report of funds collected and expended for the annual event that is filed after completion of an annual event;

(6) "Nonprofit organization" means:

(A) A 501(c)(3) organization that is exempt from federal income taxation under § 501(a) of the Internal Revenue Code, codified in 26 U.S.C. § 501(a), as an organization described in § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3), and, for the limited purposes of this chapter:

(i) Has been in continuous and active existence in this state for five (5) years immediately preceding the event date listed in an annual event application as an organization exempt from federal income taxation under § 501(a) of the Internal Revenue Code as an organization described in § 501(c)(3) of the Internal Revenue Code;

(ii) Has been in continuous and active existence in this state for five (5) years immediately preceding the event date listed in an annual event application as an organization exempt from federal income taxation under § 501(a) of the Internal Revenue Code as an organization described in any subdivision of § 501(c) of the Internal Revenue Code, but, prior to submission of an annual event application, has received exemption from federal taxation as an organization described in § 501(c)(3) of the Internal Revenue Code;

(iii) Has been conducting a fishing event for the benefit of youth for at least ten (10) successive years in the county in which it applies to hold an annual event, but, prior to submission of an annual event application, has received exemption from federal taxation as an organization described in § 501(c)(3) of the Internal Revenue Code;

(iv) Has been operating for at least four (4) years in this state as part of an organization exempt from federal taxation as an organization described in § 501(c)(3) of the Internal Revenue Code, but, prior to submission of an annual event application, has received separate exemption from federal taxation as an organization described in § 501(c)(3) of the Internal Revenue Code;

(v) Has been in continuous and active existence in Tennessee for three (3) years immediately preceding the event date listed in an annual event application as an organization described in § 501(c)(3) of the Internal Revenue Code, and has merged with an organization that had been in continuous and active existence in Tennessee for at least five (5) years as an organization described in § 501(c)(3) of the Internal Revenue Code; or

(vi) Is a school foundation organized pursuant to § 49-2-612 and, prior to submission of an annual event application, has received exemption from federal taxation as an organization described in § 501(c)(3) of the Internal Revenue Code. No more than one (1) school foundation per public school per annual event period shall qualify as a 501(c)(3) organization pursuant to this subdivision (6)(A)(vi); and

(B) A 501(c)(19) organization that is exempt from federal income taxation under § 501(a) of the Internal Revenue Code, codified in 26 U.S.C. § 501(a), as an organization described in § 501(c)(19) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(19) and, for the limited purposes of this chapter:

(i) Has been in continuous and active existence in this state for five (5) years immediately preceding the event date listed in an annual event application as an organization exempt from federal income taxation under § 501(a) of the Internal Revenue Code as an organization described in § 501(c)(19) of the Internal Revenue Code; or

(ii) Has been operating for at least four (4) years in this state as part of an organization exempt from federal taxation as an organization described in § 501(c)(19) of the Internal Revenue Code, but, prior to submission of an annual event application, has received separate exemption from federal taxation as an organization described in § 501(c)(19) of the Internal Revenue Code;

(7) "Person" means any individual, organization, trust, foundation, group, association, partnership, limited liability company, corporation, society, or any combination of them, or any other entity;

(8) "Secretary" means the secretary of state or the secretary of state's authorized representative; and

(9) (A) "Type of lottery game" means a game of chance played by any person eighteen (18) years of age or older, including raffles, reverse raffles, cakewalks and cakewheels, but expressly prohibiting pulltabs, punchboards, bingo, instant bingo, video lottery, instant and on-line lottery games of a type operated by the Tennessee education lottery corporation, keno and games of chance associated with casinos including, but not limited to, slot machines, roulette wheels, and the like;

(i) For the purpose of this subdivision (9), "bingo" means a specific game of chance in which participants use cards or paper sheets divided into horizontal and vertical spaces, each of which is designated by a letter and a number, and prizes are awarded on the basis of the letters and numbers on the card conforming to a predetermined and preannounced configuration of letters and numbers selected at random;

(ii) For the purpose of this subdivision (9), "cakewalks" and "cakewheels" mean a game of chance in which a participant is required to make a wager to select, or to receive, a prize with the winner determined by random selection through walking to music, colored space, a spinning wheel, drawing or any combination thereof;

(iii) For the purpose of this subdivision (9), "raffles" and "reverse raffles" mean a game of chance in which a participant is required to purchase a ticket, share, chance or similar record for a chance to win a prize, with the winner to be determined by random drawing;

(iv) For the purpose of this subdivision (9), "video lottery" means a lottery that allows a game to be played utilizing an electronic computer and an interactive terminal device, equipped with a video screen and keys, a keyboard or other equipment allowing input by an individual player, into which the player inserts coins or currency as consideration in order for play to be available, and through which terminal device, the player may receive free games or a voucher that can be redeemed for a cash or non-cash prize, or nothing, determined wholly or predominantly by chance;

(B) Any type of lottery game not expressly authorized in this subdivision (9) is prohibited.



§ 3-17-103 - Annual events -- Application -- Organizational requirements and restrictions -- Proceeds -- Omnibus list of qualifying applicants -- Submission of financial accounting.

(a) (1) (A) (i) A nonprofit organization seeking to operate an annual event for the benefit of that organization located in this state shall submit an annual event application to the secretary by January 31 each year for the annual event period beginning July 1 of that calendar year and ending June 30 of the subsequent calendar year.

(ii) In addition to the submission deadline described in subdivision (a)(1)(A)(i), a 501 (c)(3) organization seeking to operate an annual event for the benefit of that organization located in this state may submit an annual event application to the secretary within three (3) calendar days after April 14, 2015, for the annual event period beginning July 1, 2015, and ending June 30, 2016.

(B) For purposes of the submission deadline, the postmark date on the annual event application shall be considered the date of submission; provided, that for the purposes of the submission deadline pursuant to subdivision (a)(1)(A)(ii) an annual event application shall not be considered submitted to the secretary until in the physical possession of the secretary as evidenced by the secretary's date and time endorsement on such documentation.

(2) The organization shall be a nonprofit organization as defined in § 3-17-102.

(3) (A) A nonprofit organization, including chapters or affiliates operating under the same tax exemption, shall not operate more than one (1) annual event within any twelve-month period beginning July 1 and ending June 30.

(B) (i) An annual event shall be operated at a single location within a county in Tennessee where the nonprofit organization has a physical presence or in a county that is contiguous to a county where the organization maintains a physical presence, as disclosed pursuant to § 3-17-104(e)(1), or a nonprofit organization may operate an annual event on the same day in one (1) county where it has a physical presence in each grand division of the state as described in §§ 4-1-201 -- 4-1-204. Such location, or locations, shall be listed as the location of the annual event in the annual event application pursuant to § 3-17-104(e)(4).

(ii) Nothing in this subdivision (a)(3)(B) shall be construed to limit the ability of an organization to sell tickets, shares, chances or similar records for an authorized annual event in any political subdivision of this state.

(iii) No more than two (2) annual events per calendar month shall be held at the same location in each county during any annual event period. For the purpose of this subdivision (a)(3)(B), "location" means a single physical site in a county identified by an address or unique descriptive feature.

(C) Notwithstanding any provision of this chapter to the contrary, a nonprofit organization authorized to conduct an annual event may change the location of the annual event if the location listed on the annual event application is subsequently unavailable during the time in which the annual event was to be conducted and if the following conditions are satisfied:

(i) Written notice is given to the secretary of state, Tennessee bureau of investigation and district attorney general for the judicial district in which the annual event is to be conducted, stating that the listed location is unavailable, the reason for unavailability, and the new location;

(ii) Sufficient public notice is given by means of posting notice on the organization's web site, if any, and by publication in a newspaper of general circulation in the county in which the annual event will be conducted; and

(iii) The new location complies with subdivision (a)(3)(B)(iii).

(4) (A) A nonprofit organization may operate an annual event in conjunction with one (1) or more nonprofit organizations under the following circumstances:

(i) Each nonprofit organization files an independent annual event application including, but not limited to, the appropriate application fee, in accordance with this chapter;

(ii) Each nonprofit organization submits, with the annual event application, a joint statement of authorization indicating the intention to conduct a joint annual event and listing all organizations participating in such joint event; and

(iii) Each nonprofit organization applicant is in compliance with this chapter and is eligible for inclusion on the omnibus list.

(B) If one (1) or more nonprofit organizations are not eligible for inclusion on the omnibus list, or fail to timely file an annual event application, all applicants for a joint annual event shall be excluded from the omnibus list. No provision of this subdivision (a)(4) shall be construed as authorizing a nonprofit organization participating in a joint event to operate, participate or conduct, jointly or otherwise, more than one (1) annual event within any twelve-month period beginning July 1 and ending June 30.

(5) (A) (i) Except as otherwise provided in this subdivision (a)(5), a nonprofit organization authorized to conduct an annual event pursuant to this chapter shall not employ, contract with, or otherwise utilize the services of any person including, but not limited to, any management company, consultant or other entity, to manage, conduct or operate any aspect of an annual event. An authorized annual event shall be managed, conducted and operated only by bona fide directors, officers or employees of a nonprofit organization who:

(a) Manage, conduct or operate only one (1) such annual event in any twelve-month period beginning on July 1 and ending on June 30 each year for any nonprofit organization; and

(b) Receive no compensation for duties associated with the annual event from the proceeds of the annual event except compensation otherwise due to such person in the normal course of business. In no event shall such person's normal compensation, or any other form of compensation or benefit including, but not limited to, any bonus payment or any other form of supplemental payment, be based upon or determined by reference to a percentage of the proceeds derived from the operation of the annual event, the number of people participating in the annual event or any other factor related to the annual event.

(ii) Unpaid volunteer personnel, including members of a nonprofit organization, may be utilized by a nonprofit organization to manage, conduct or operate an annual event.

(B) (i) Nothing in this subdivision (a)(5) or § 39-17-654(b) shall be construed as prohibiting a nonprofit organization from purchasing, leasing or accepting donations of prizes, facilities, locations, advertising services, printing services, telephone services and any records, devices or other supplies necessary to conduct an authorized annual event; provided, that the compensation paid for such purchases or leases shall not be at a price greater than fair market value and shall not be based on a percentage of the proceeds of an annual event or by any other contingency agreement based on the proceeds of an annual event.

(ii) No nonprofit organization shall purchase or lease prizes, facilities, locations, advertising services, printing services, telephone services and any records, devices or other supplies necessary to conduct an authorized annual event from any director, officer or employee of the nonprofit organization.

(6) (A) Except as provided in subdivision (a)(6)(B), a nonprofit organization authorized to conduct an annual event pursuant to this chapter shall return all of the gross proceeds, less any amount expended pursuant to subdivision (a)(5)(B), to the organization for the purposes or programs described in § 3-17-104(e)(6), but in any event, a nonprofit organization shall return at least twenty-five percent (25%) of gross proceeds to the organization for the purposes or programs described in § 3-17-104(e)(6).

(B) A nonprofit organization that fails to return at least twenty-five percent (25%) of gross proceeds from the annual event to the purposes or programs described in § § 3-17-104(e)(6) in any year shall file notice with the secretary on a form prescribed by the secretary. If, in the sound discretion of the secretary, the organization was not at fault in failing to return the required percentage, the organization shall be allowed to file an annual event application for the next annual event period; provided, that if an organization fails to return the required percentage in two (2) consecutive annual event periods, the organization shall be permanently disqualified from filing annual event applications. If an organization is not permitted by the secretary to file an event application pursuant to this subdivision (a)(6)(B), the organization may request a review and appeal pursuant to the procedures set forth in § 3-17-105(g) and (h).

(C) As used in this subdivision (a)(6), gross proceeds shall not include revenue disclosed as the fair market value of any donated prizes, goods and services.

(7) A nonprofit organization seeking authorization to conduct an annual event pursuant to this chapter shall be in compliance with the registration requirements for charitable organizations set forth in title 48, chapter 101, part 5, or be exempt from annual registration pursuant to § 48-101-502.

(b) (1) The secretary shall review all annual event applications timely submitted and shall transmit an omnibus list of qualifying applicants to the clerk of the senate and the clerk of the house of representatives in an electronic format, as is required by the respective clerks, on or before March 1 of each year. The omnibus list shall include, at a minimum, the name of the nonprofit organization, the name of the event, the type of lottery game, the event date for the event and the location or locations of the event. The omnibus list shall list nonprofit organizations alphabetically by county in which the annual event is proposed to be operated.

(2) In addition to the omnibus lists transferred to the clerk of the senate and the clerk of the house of representatives pursuant to subdivision (b)(1), the secretary shall transfer an additional omnibus listing of any organizations approved pursuant to subdivision (a)(1)(A)(ii) for the annual event period beginning July 1, 2015, and ending June 30, 2016. The list shall be transferred in a manner consistent with subdivision (b)(1) by twelve o'clock (12:00) noon central daylight time (CDT) within five (5) calendar days after April 14, 2015.

(c) Upon authorization by the general assembly, the clerk of the house last approving such authorization shall transmit a copy of such authorization to the secretary and to each district attorney general. The secretary shall transmit such authorization to each authorized nonprofit organization at the mailing address listed in such organization's annual event application; provided, that in the case of an organization with multiple chapters, branches or affiliates in Tennessee, such authorization shall be transmitted only to the primary mailing address of the applicant. Such authorization shall be posted on the web site of the secretary with such additional information as the secretary deems appropriate. At a minimum, the secretary shall post the name of the nonprofit organization, the name of the event, the type of lottery game, the event date for the event and the location, or locations, of the event.

(d) (1) (A) An authorized annual event shall be held within twenty-eight (28) calendar days of the event date listed in the annual event application; provided, that nothing in this subdivision (d)(1) shall be construed as allowing two (2) annual events in any one-year period or as allowing a nonprofit organization to operate an annual event at authorized multiple locations on separate days.

(B) A nonprofit organization shall give notice to each chief law enforcement officer of the county or municipality in which the annual event shall be conducted one hundred thirty (130) days prior to the event date listed in the annual event application; provided, that if the event date is within one hundred thirty (130) days from notification of authorization to conduct an annual event, the nonprofit organization shall immediately, upon receipt of such notification and prior to the commencement of selling any tickets, shares, chances or similar records, give notice to the chief law enforcement officer of each county or municipality in which the annual event shall be conducted. In accordance with subdivision (d)(1)(A), if the actual event date is different than the event date listed in the annual event application, a nonprofit organization shall give an additional notice to each chief law enforcement officer of the county or municipality in which the annual event shall be conducted prior to conducting the annual event. For the purposes of this subdivision (d)(1)(B), "notice" means a letter sent by certified mail, or by actual physical delivery of a letter to the chief law enforcement officer or such officer's designee, containing, at a minimum, the following information:

(i) The name of the nonprofit organization;

(ii) The name of the event;

(iii) The location of the event, including the physical address where the annual event will be conducted;

(iv) The type of lottery game to be conducted;

(v) The event date for the event listed in the annual event application;

(vi) If applicable, the actual event date for the annual event if different than the event date listed in the annual event application;

(vii) If applicable, additional locations of the event, including the physical address where the annual event will be conducted, if such event will be operated at authorized multiple locations;

(viii) The name, address and telephone number of the nonprofit organization's chair, president or chief administrative officer; and

(ix) If applicable, the name, address and telephone number of the person responsible for the operation of the annual event for the nonprofit organization, if different than the organization's chair, president or chief administrative officer.

(2) Except as provided in subdivision (d)(3), upon receipt of authorization from the secretary pursuant to subsection (c), a nonprofit organization may conduct all necessary activities for such event including, but not limited to, planning, advertising, promoting, printing of materials and tickets, shares, chances or similar records and the transportation of such records and other devices.

(3) A nonprofit organization, or any person authorized pursuant to subdivision (a)(5)(A) on behalf of the nonprofit organization, may sell tickets, shares, chances or similar records on the actual date of the annual event and for one hundred twenty (120) days immediately preceding the event date listed in the application and for any period after the event date listed in the annual event application but prior to the actual date of the annual event if such actual date is after the event date in accordance with subdivision (d)(1). No person shall sell tickets, shares, chances or similar records outside of the period authorized by this subdivision (d)(3). Notwithstanding any provision of this chapter to the contrary, the secretary shall establish rules and regulations concerning modification of the actual dollar amounts at which a ticket, share, chance or other similar record shall be sold by a nonprofit organization authorized to conduct an annual event; provided, that only one (1) such modification shall be made prior to the sale of any ticket, share, chance or other similar record and only in amounts within fifty dollars ($50.00) of the actual dollar amounts disclosed pursuant to § 3-17-104(e)(5). Tickets, shares, chances or other similar records may be sold at a single price or at different value levels or tiers. If tickets, shares, chances or other similar records are sold at different value levels or tiers, then the organization shall keep a written or electronic record of each sale, which shall include the name, the amount paid, the mailing address, and the contact information of the purchaser for the purpose of issuing refunds if a cancellation of the annual event occurs.

(e) (1) Within ninety (90) days following the event date listed in the annual event application, a financial accounting as required pursuant to § 3-17-106 shall be submitted by the organization to the secretary.

(2) For purposes of this chapter, the postmark date on the financial accounting shall be considered the date of submission.

(3) The secretary shall post such accounting, or a synopsis of such accounting, on the web page of the secretary.

(f) [Deleted by 2014 amendment, effective July 1, 2014.]

(g) (1) Notwithstanding any provision of this chapter to the contrary, for the annual event period beginning July 1, 2015, and ending June 30, 2016, a nonprofit organization described in § 501 (c)(19) of the Internal Revenue Code (26 U.S. C. § 501 (c)(19) seeking to operate an annual event for the benefit of that organization located in this state may submit an annual event application to the secretary within three (3) calendar days after April 14, 2015. For purposes of this submission deadline, an annual event application shall not be considered submitted to the secretary until in the physical possession of the secretary as evidenced by the secretary's date and time endorsement on such documentation.

(2) In addition to the omnibus list transferred to the clerk of the senate and the clerk of the house of representatives by March 1, 2015, the secretary shall transfer an additional omnibus list listing any organizations approved pursuant to subdivision (g)(1) for the annual event period beginning July 1, 2015, and ending June 30, 2016. This list shall be transferred in a manner consistent with subsection (b) by twelve o'clock noon central daylight time (CDT) within five (5) calendar days after April 14, 2015.



§ 3-17-104 - Annual event application -- Requirements.

(a) Except as otherwise provided in § 3-17-103(a)(1), all annual event applications shall be submitted to the secretary from July 1 to January 31 for the annual event period beginning July 1 following the close of the application period and ending June 30 of the subsequent calendar year.

(b) The secretary shall develop a uniform application form for annual event applications. The secretary is encouraged to utilize, to every extent possible, web-based forms and procedures for annual event applications.

(c) (1) An application fee shall be paid at the time of submission of an annual event application. Annual event applications shall not be accepted by the secretary unless accompanied by the appropriate application fee.

(2) The secretary shall collect a reasonable fee for annual event applications. The secretary may establish a fee schedule for annual event applications based on the gross revenue of the annual event. No fee shall exceed seven hundred dollars ($700). Funds collected under this chapter shall be used by the secretary and the Tennessee bureau of investigation to defray the cost of administering this chapter, including, but not limited to, the cost of investigations pursuant to § 3-17-113.

(3) Annual event application fees are nonrefundable.

(d) All annual event applications shall be signed by the nonprofit organization's chair, president or chief administrative officer and the preparer of the application. Such persons shall certify under oath and subject to criminal penalties, including perjury, that the information contained in the annual event application is true and accurate.

(e) A nonprofit organization filing an annual event application shall submit, on a form prescribed by the secretary, the following information:

(1) The name, mailing address and physical address of the nonprofit organization. If the organization has multiple chapters or affiliates in Tennessee operating under the same tax exemption, the organization shall submit the physical addresses and mailing addresses of such multiple locations; provided that, for the purposes of this chapter, a post office box, or similar address at a mail or package delivery service, shall not be considered a physical address. If the principal office of the nonprofit organization is outside Tennessee, the organization shall submit the physical address and mailing address of such principal location;

(2) The name of the event;

(3) The date of the event;

(4) The location of the event;

(5) A description of the type of lottery game to be conducted. Such description shall include the estimated number of tickets, shares, chances or other similar records to be offered and the actual dollar amount at which a ticket, share, chance or other similar record shall be sold; provided that, if tickets, shares, chances or other similar records are to be sold at different value levels or tiers, then the actual dollar amounts and structure of such value levels or tiers;

(6) A description of the charitable use of the proceeds from the event;

(7) The name and telephone number of a contact person for the event;

(8) A copy of the organization's determination letter from the internal revenue service showing that the organization is exempt from federal income taxation under § 501(a) of the Internal Revenue Code as an organization described in § 501(c)(3) or § 501(c)(19) of the Internal Revenue Code;

(9) (A) A copy of the nonprofit organization's last annual report, Form 990, filed with the internal revenue service and any attached schedules for the organization's tax year ending immediately preceding the annual event application;

(B) If the organization has not filed an annual report with the internal revenue service for the organization's tax year ending immediately preceding the annual event application, the organization shall submit an affidavit from the nonprofit organization's chair, president or administrative officer affirming that the organization has not filed an annual report and shall begin to file annual reports as required by the provisions of this chapter; provided, that the organization may submit such affidavit only one (1) time;

(C) An organization shall not be required to comply with this subdivision (e)(9) if it is not required to file a Form 990 with the internal revenue service; provided, that the organization submits proof of such determination by the internal revenue service;

(10) The names and addresses of any officers, directors, trustees, and the principal salaried executive staff officer of the nonprofit organization;

(11) A sworn statement that the organization has been in continuous and active existence as a nonprofit organization located in Tennessee as defined by § 3-17-102;

(12) A sworn statement that no officer, director, trustee, or the principal salaried executive staff officer of the nonprofit organization has been convicted of a violation of § 39-14-103, § 39-14-104, § 39-14-105, § 39-16-702, § 39-16-703, title 39, chapter 17, parts 5 or 6, or a similar offense in another jurisdiction; and

(13) A sworn statement that the board, or functional equivalent, of the nonprofit organization has approved the filing of an annual event application and intends to operate an annual event if authorized by the general assembly.



§ 3-17-105 - Omnibus list.

(a) The secretary shall examine each annual event application submitted under this chapter for inclusion on the omnibus list. An annual event shall be included on the omnibus list if:

(1) All annual event application filing requirements of § 3-17-104 are met;

(2) The secretary determines that the nonprofit organization has been recognized by the internal revenue service as a tax exempt nonprofit organization and that such exemption is valid at the time of filing an annual event application;

(3) The secretary determines that the organization is a nonprofit organization as defined in § 3-17-102; and

(4) The type of lottery game is authorized by the provisions of this chapter and article XI, § 5 of the Constitution of Tennessee.

(b) (1) The secretary shall establish rules and regulations concerning the acceptance of amendments to annual event applications otherwise consistent with this chapter including, but not limited to, amendments concerning conflicting locations for an annual event.

(2) Notwithstanding any law to the contrary, an organization may submit a request for a location or date change, regardless of whether such location or date is in actual conflict with another organization, to the secretary no later than twelve o'clock (12:00) noon central standard time (CST) on the fifteenth day of February each year.

(c) The secretary shall include all qualified annual event applicants on an omnibus list to be transmitted to the general assembly pursuant to the provisions of § 3-17-103(b).

(d) (1) Except as provided in subdivision (d)(2)(B), no extension of time shall be granted for submission, or completion, of an annual event application after the application deadline has passed for the appropriate annual event period.

(2) (A) Except as provided in subdivision (d)(2)(B), the secretary shall have no authority to accept, and shall not accept, an annual event application, or an amendment to an annual event application, submitted after the application deadline has passed for the appropriate annual event period as established pursuant to § 3-17-103(a)(1).

(B) For annual event applications submitted by twelve o'clock (12:00) noon central standard time (CST) prior to January 31 each year, the secretary shall notify any organization that would not otherwise be included on the omnibus list of the reason, or reasons, why such organization would not be included. Such notification shall be made by February 15 each year. Any such organization may submit an amended annual event application to the secretary no later than twelve o'clock (12:00) noon CST on the last day of February. Any such annual event shall be included on the omnibus list if the amended annual event application complies with this chapter.

(e) An annual event application may be permanently withdrawn prior to the date of transmission of the omnibus list to the general assembly; provided, that once withdrawn, the nonprofit organization may not resubmit an annual event application for the annual event period in which the previously submitted application was withdrawn.

(f) If an annual event application is not included in the omnibus list, the secretary shall transmit notification to the applicant stating the basis for such non-inclusion. The secretary shall transmit such notice to the applicant at the primary mailing address listed in such applicant's annual event application.

(g) An applicant whose application is not included in the omnibus list may request in writing that the secretary reconsider the determination; provided, that such written request is filed with the secretary within ten (10) calendar days from the date of notification of non-inclusion. The secretary shall reconsider such determination and issue a final decision within ten (10) calendar days of receipt of such written request for reconsideration.

(h) (1) Review of final decisions of the secretary shall be heard by the Tennessee claims commission in accordance with rules and regulations promulgated by the commission. It is the intent of the general assembly that reviews pursuant to this subsection (h) shall be heard on an expedited basis. The venue for any such review shall be in the middle division of the Tennessee claims commission.

(2) A petition for review shall be filed not later than ten (10) calendar days after issuance of the final decision by the secretary. Copies of the petition shall be served upon the secretary and the attorney general and reporter.

(3) The review shall be conducted by the claims commission on the small claims docket pursuant to § 9-8-403 and shall be confined to the record of proceedings before the secretary.

(4) The claims commission shall issue written findings of fact and conclusions of law as to whether the secretary's decision was:

(A) Clearly erroneous; or

(B) Arbitrary and capricious.

(5) The claims commission shall have no authority to award monetary damages in any review made pursuant to this section.



§ 3-17-106 - Financial accounting -- Requirements.

(a) (1) An organization authorized by the general assembly to operate an annual event shall file, within ninety (90) calendar days following the actual event date, a financial accounting with the secretary in accordance with this section.

(2) An organization that fails to file its financial accounting in accordance with this section may be assessed a late fee of twenty-five dollars ($25.00) for each month, or portion thereof, that the accounting is late. The late filing fee shall accompany every late-filed financial accounting. If an organization fails to timely file the required financial accounting in any two (2) of three (3) consecutive annual event periods, the organization may, in the discretion of the secretary, be disqualified from filing future annual event applications, which decision is subject to the review and appeal procedures provided in § 3-17-105(g) and (h).

(b) For events grossing fifty thousand dollars ($50,000) or less, the organization shall file a financial accounting, on a form prescribed by the secretary, showing the following:

(1) The gross amount of money received from the annual event;

(2) The amount of money expended by the organization including, for amounts exceeding one hundred dollars ($100), the name and address of the payee, the category of expense, and the amount expended;

(3) The amount of money disbursed, or to be disbursed, to the charitable programs or purposes of the nonprofit organization including, but not limited to, sufficient documentation indicating that all of the gross proceeds, less any amount expended pursuant to § 3-17-103(a)(5)(B), have been used, or have been earmarked, for the purposes or programs described in § 3-17-104(e)(6); and

(4) A list of all prize winners, including their names and addresses, of cash, goods or services valued at more than fifty dollars ($50.00) and the prize received.

(c) For events grossing more than fifty thousand dollars ($50,000), the organization shall file an audited financial statement prepared by an independent certified public accountant or an independent public accountant, on a form prescribed by the secretary, showing the following:

(1) The gross amount of money received from the proceeds of the annual event;

(2) The amount of money disbursed, or to be disbursed, to the charitable programs or purposes of the nonprofit organization including, but not limited to, sufficient documentation indicating that all of the gross proceeds, less any amount expended pursuant to § 3-17-103(a)(5)(B), have been used, or have been earmarked, for the purposes or programs described in § 3-17-104(e)(6);

(3) An itemized list, including the name and address of the payee, of the amounts spent for all expenses; provided, that individual expenses of one hundred dollars ($100) or less may be listed as miscellaneous expenses, by category, so long as the aggregate sum of all miscellaneous expenses is less than five thousand dollars ($5,000); and

(4) A list of all prize winners, including their names and addresses, of cash, goods or services valued at more than fifty dollars ($50.00) and the prize received.

(d) In the case of an annual event held jointly by two (2) or more nonprofit organizations as provided in § 3-17-103(a)(4), the financial accounting filed pursuant to this section shall be based on the gross amount of money jointly received and shall, in addition to the applicable requirements of subsection (b) or (c), show the amount disbursed, or to be disbursed, to each participating nonprofit organization. Such organizations may file the same financial accounting; provided, that the signature requirements of subsection (e) are satisfied.

(e) For events grossing fifty thousand dollars ($50,000) or less, all financial accountings required by this section shall be signed by the chair, president or chief administrative officer of the nonprofit organization and the preparer of the report, or, if the chair, president or chief administrative officer is the preparer of the report, by such person and by one additional officer of the nonprofit organization. For events grossing more than fifty thousand dollars ($50,000), all financial accountings required by this section shall be signed by the chair, president or chief administrative officer of the nonprofit organization and the preparer of the report. Such persons shall certify under oath and subject to criminal penalties, including perjury, that the information contained in the report is a true and accurate accounting of the funds received and expended during operation of the annual event.

(f) (1) A nonprofit organization that has received authorization to conduct an annual event, or conduct an annual event at multiple locations, may, at the discretion of the organization, cancel an annual event, or, if authorized at multiple locations, cancel a location of the annual event; provided, that:

(A) An affidavit from the nonprofit organization's chair, president or chief administrative officer is filed with the secretary and the chief law enforcement officer of the county or municipality stating that the annual event, or a location of a multiple location annual event, is cancelled, and the nature of the cancellation, within ten (10) calendar days of the decision to cancel the event or location. Such cancellation shall be posted on the web site of the secretary. Notwithstanding any provision of this chapter to the contrary, if a single location annual event is cancelled, no other notice to the chief law enforcement officer of the county or municipality or a financial accounting shall be required, except as provided in subdivision (f)(1)(B); if a location of a multiple location annual event is cancelled, no other notice to the chief law enforcement officer of the county or municipality of the cancelled location is required; and

(B) If cancellation occurs after the commencement of the sale of tickets, shares, chances or similar records, a full refund is offered for at least ninety (90) days following cancellation; provided, that if a location of a multiple location annual event is cancelled, only tickets, shares, chances or similar records for the cancelled location shall be required to be offered for at least ninety (90) days following cancellation. If a different value level or tiered pricing annual event is cancelled, any refund shall be for either the actual amount received by the organization as evinced by the record of each sale or, if such record is lost or destroyed, the highest value level or tiered price charged on a per ticket, share, chance or other similar record basis. A nonprofit organization shall give reasonable public notice of cancellation in the area in which tickets, shares, chances or similar records were sold, including the terms of the refund offered. Such terms shall be included in the affidavit required pursuant to subdivision (f)(1)(A), including a mailing or physical address to submit a refund claim; and, within ninety (90) days of cancellation of an annual event, or a location of a multiple location annual event, the organization shall file an accounting of tickets sold, refunds made and ticket proceeds remaining with the secretary and the chief law enforcement officer of the county or municipality. Any remaining ticket proceeds shall be used in furtherance of the charitable purposes or programs described in § § 3-17-104(e)(6) of the organization's annual event application.

(2) No annual event cancelled pursuant to this subsection (f) may be conducted during the annual event period. No multiple location annual event for which a location is cancelled pursuant to this subsection (f) may be conducted at such cancelled location during the annual event period.

(g) (1) Notwithstanding any other provision of this section to the contrary, for authorized annual events whose gross revenue does not actually exceed five thousand dollars ($5,000), the organization shall file a financial accounting, on a form prescribed by the secretary, including the following:

(A) The gross amount of money received from the annual event;

(B) The amount expended for prizes and administrative costs; and

(C) The amount of money disbursed, or to be disbursed, to the charitable programs or purposes of the nonprofit organization.

(2) (A) If the secretary determines that the gross revenue reported in subdivision (g)(1) exceeds five thousand dollars ($5,000), the nonprofit organization shall remit to the secretary the full application fee as required pursuant to § 3-17-104(c)(2), less the reduced fee remitted with the annual event application. Any payment to be remitted pursuant to this subdivision (g)(2)(A) shall be submitted contemporaneously with an updated financial accounting report prepared in accordance with the financial accounting requirements of subsections (b)-(e).

(B) An organization required to remit an additional payment pursuant to subdivision (g)(2)(A) shall, in the next annual event application period, pay the full application fee as required pursuant to § 3-17-104(c)(2).



§ 3-17-107 - Public records -- Release of information.

Applications, reports, and all other documents and information required to be filed under this chapter, or by the secretary, shall be public records in the office of the secretary. The secretary, in the secretary's discretion, may compile, summarize, publish, or otherwise release to the public any information contained in applications and any other documents filed with or received by the secretary under this chapter.



§ 3-17-108 - Recordkeeping.

(a) Every nonprofit organization subject to the provisions of this chapter and the rules and regulations prescribed by the secretary, shall keep:

(1) True and accurate fiscal records including, but not limited to, all income and expenses; and

(2) True and accurate records regarding the conduct of any annual event, including records of any documents, information, notices, or applications required to be prepared or filed pursuant to this chapter. Unless otherwise provided, such records shall be retained for a period of at least five (5) years after the event date to which they relate.

(b) Upon request and at a reasonable time and place within Tennessee, such records, as well as any other records regarding annual events within this state, shall be made available to the secretary, the state and local government committee of the senate and the state government committee of the house of representatives, the attorney general and reporter, or an appropriate district attorney general for inspection.



§ 3-17-109 - Restrictions on purchase of tickets, shares, chances, or similar records -- Restrictions on prizes and awards.

(a) No ticket, share, chance or similar record shall be purchased by and no prize or award shall be paid to:

(1) Any member of the board of directors of a nonprofit organization authorized by the general assembly to operate an annual event for such organization;

(2) Any officer or employee of a nonprofit organization authorized by the general assembly to operate an annual event for such organization;

(3) Any member of the immediate family of any person described in subdivisions (a)(1) or (a)(2) residing as a member of the same household in the principal place of residence of any such person;

(4) Any member of the general assembly during such member's term of office as a member of the general assembly; or

(5) The secretary or any employee of the secretary during the secretary's term of office and such employee's term of employment with the secretary.

(b) No ticket, share, chance or similar record for any specific authorized annual event shall be purchased by, and no prize or award shall be paid to:

(1) Any person providing printing services, telephone services and any records, devices or other gaming related supplies to conduct such specific authorized annual event;

(2) Any officer, employee, agent or subcontractor of any person described in subdivision (b)(1); or

(3) Any member of the immediate family of any person described in subdivisions (b)(1) or (b)(2) residing as a member of the same household in the principal place of residence of any such person.

(c) For the purposes of this section, "immediate family" means a spouse, child, step-child, brother, sister, son-in-law, daughter-in-law, parent or grandparent.

(d) No ticket, share, chance or similar record for any specific authorized annual event shall be purchased by, and no prize or award shall be paid to, any individual providing prizes or any member of the immediate family of any individual providing prizes residing as a member of the same household in the principal place of residence of such individual.



§ 3-17-110 - Name of organization on ticket, share, chance or similar record -- Method of payment of prizes and awards -- Limitations on prices and awards.

(a) The ticket, share, chance or other similar record shall bear on its face the name of the nonprofit organization on whose behalf the event is being conducted.

(b) All cash prizes or awards exceeding fifty dollars ($50.00) shall be paid by check from a designated account of the organization to a named individual. In the case of non-cash prizes or awards, payment shall be in the form of goods or services and, if applicable, by an appropriate legal instrument including, but not limited to, deeds, titles and gift certificates. Checks or other legal instruments payable to "cash" or "bearer" are expressly prohibited.

(c) (1) For single location annual events, the total value of all prizes awarded per annual event shall not exceed two hundred fifty thousand dollars ($250,000); provided, that such limitation shall not apply to prizes of real property.

(2) For multiple location annual events, the total value of all prizes awarded per annual event location shall not exceed one hundred fifty thousand dollars ($150,000); provided, that such limitation shall not apply to prizes of real property.

(3) Notwithstanding subdivisions (c)(1) and (2), for annual events conducted by a nonprofit organization that does not intend to raise gross revenue from the annual event exceeding five thousand dollars ($5,000), the total value of all prizes awarded per annual event shall not exceed twenty-five thousand dollars ($25,000).

(d) Authorized nonprofit organizations offering a prize of real property pursuant to subsection (c) may offer a cash equivalent prize not to exceed the fair market value of the real property; provided, that any such cash equivalent prize shall be disclosed in the rules of the specific annual event prior to the sale of any ticket, share, chance or other similar record for such annual event and, if a cash equivalent prize is awarded, shall comply with subsection (b).



§ 3-17-111 - Disqualification.

Any person who is convicted of a violation of § 39-16-702, § 39-16-703, or title 39, chapter 17, parts 5 and 6 shall be permanently disqualified from submitting an annual event application.



§ 3-17-112 - Preemption.

The general assembly, by enacting this chapter, intends to preempt any other regulation of the area covered by this chapter. No political subdivision or agency may enact or enforce a law, ordinance, resolution or regulation that regulates or prohibits any conduct in the area covered by this chapter.



§ 3-17-113 - Compliance -- Penalties -- Hearings -- Investigations.

(a) The secretary may publicly or privately investigate, as the secretary of state deems necessary, any person or organization that the secretary has reason to believe has violated this chapter. The secretary may assess a civil penalty against any person, or a nonprofit organization, not to exceed fifty thousand dollars ($50,000) for a violation of this chapter or any rule or regulation adopted pursuant to this chapter. Any hearing on the imposition of a civil penalty pursuant to this section shall be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The Tennessee bureau of investigation shall have jurisdiction over, and shall investigate, violations of §§ 39-17-651 -- 39-17-657 and reports of official misconduct concerning this chapter in a manner consistent with title 38, chapter 6, part 1.

(c) Subsection (a) shall apply to applications and annual events to be conducted on and after July 1, 2005.



§ 3-17-114 - Criminal background checks.

(a) The secretary of state may establish, by duly promulgated rules and regulations, the procedures and criteria for requiring and obtaining criminal background checks for officers, directors, trustees, and the principal salaried executive staff officer who will operate the annual event for a nonprofit organization. No background check shall be conducted on any such person unless the secretary finds good cause, based upon objective criteria, that the information contained in the annual event application, or supporting documentation, is ambiguous, false or insufficient; provided, that a background check may be required for good cause if based upon reliable information from a law enforcement agency. The secretary of state may utilize the Tennessee bureau of investigation or the federal bureau of investigation to conduct criminal background checks.

(b) Procedures and payments of costs associated with criminal background checks shall be governed by §§ 38-6-103 and 38-6-109. The nonprofit organization that has filed an annual event application shall be responsible for payment of all criminal background checks required by this section. The secretary of state shall not pay for any criminal background check required by this section.

(c) Criminal background checks may include fingerprint checks against state and federal criminal records maintained by the Tennessee bureau of investigation and the federal bureau of investigation.

(d) The secretary of state shall be immune from suit for declining to approve the conducting of an annual event based upon criminal background information received pursuant to this section.

(e) (1) In the event that the secretary establishes procedures and criteria for requiring and obtaining criminal background checks, such checks shall not be performed upon officers, directors or trustees who receive no compensation for their duties associated with the nonprofit organization.

(2) In the event that the secretary establishes procedures and criteria for requiring and obtaining criminal background checks, such provisions shall only apply to annual event applications for the operation of annual events to be conducted on and after July 1, 2005.



§ 3-17-115 - Rules and regulations by secretary of state.

(a) The secretary of state is authorized to promulgate rules and regulations as the secretary of state may deem necessary to effectuate the purposes of this chapter. All such rules and regulations shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Notwithstanding §§ 4-5-208 and 4-5-209 or any other law to the contrary, the secretary of state is authorized to promulgate emergency rules to implement this chapter.



§ 3-17-116 - Rules and regulations by the claims commission.

(a) The Tennessee claims commission is authorized to promulgate rules and regulations as the commission may deem necessary to effectuate the purposes of this chapter. All such rules and regulations shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Notwithstanding §§ 4-5-208 and 4-5-209 or any other law to the contrary, the Tennessee claims commission is authorized to promulgate emergency rules to implement this chapter.






Chapter 18 - Article V Conventions

§ 3-18-101 - Application of chapter.

This chapter shall apply whenever an Article V convention is called.



§ 3-18-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Alternate delegate" means an individual elected as an alternate delegate as provided by this chapter;

(2) "Article V convention" means a convention for proposing amendments to the Constitution of the United States called for by the states under Article V of the Constitution of the United States;

(3) "Delegate" means an individual elected as provided by this chapter to represent Tennessee at an Article V convention;

(4) "House of representatives" means the house of representatives of the general assembly;

(5) "Paired delegate" means the delegate with whom an alternate delegate is paired as provided by this chapter; and

(6) "Senate" means the senate of the general assembly.



§ 3-18-103 - Joint resolution to provide instructions.

(a) At the time delegates and alternate delegates are elected, the general assembly shall adopt a joint resolution to provide instructions to the delegates and alternate delegates regarding the following:

(1) The rules of procedure; and

(2) Any other matter relating to the Article V convention that the general assembly considers necessary.

(b) The general assembly may amend the instructions at any time by joint resolution.



§ 3-18-104 - Duties of alternate delegates -- Votes and attempted votes made outside of instructions and established limits void -- Forfeiture of delegate's appointment.

(a) An alternate delegate shall:

(1) Act in the place of the alternate delegate's paired delegate when the alternate delegate's paired delegate is absent from the Article V convention; or

(2) Replace the alternate delegate's paired delegate if the alternate delegate's paired delegate vacates the office.

(b) A vote cast by a delegate or an alternate delegate at an Article V convention that is outside the scope of:

(1) The instructions established by a joint resolution adopted under § 3-18-103; or

(2) The limits placed by the general assembly in a joint resolution that calls for an Article V convention for the purpose of proposing amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention;

is void.

(c) A delegate or alternate delegate who votes or attempts to vote outside the scope of:

(1) The instructions established by a joint resolution adopted under § 3-18-103; or

(2) The limits placed by the general assembly in a joint resolution that calls for an Article V convention for the purpose of proposing amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention;

forfeits the delegate's appointment by virtue of that vote or attempt to vote.

(d) The paired alternate delegate of a delegate who forfeits appointment under subsection (c) becomes the delegate at the time the forfeiture of the appointment occurs.



§ 3-18-105 - Application to call convention of no effect if all delegates and alternates vote or attempt to vote outside scope of instructions and established limits.

The application of the general assembly to call an Article V convention for proposing amendments to the Constitution of the United States ceases to be a continuing application and shall be treated as having no effect if all of the delegates and alternate delegates vote or attempt to vote outside the scope of:

(1) The instructions established by a joint resolution adopted under § 3-18-103; or

(2) The limits placed by the general assembly in a joint resolution that calls for an Article V convention for the purpose of proposing amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention.



§ 3-18-106 - Offense of delegate or alternate knowingly or intentionally voting or attempting to vote outside of scope of instructions or established limits -- Class E felony.

(a) It is an offense for a delegate or alternate delegate to knowingly or intentionally vote or attempt to vote outside the scope of:

(1) The instructions established by a joint resolution adopted under § 3-18-103; or

(2) The limits placed by the general assembly in a joint resolution that calls for an Article V convention for the purpose of proposing amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention.

(b) A violation of subsection (a) is a Class E felony.



§ 3-18-107 - Qualifications for appointment as delegate or alternate delegate.

(a) An individual must satisfy the following requirements to be appointed as a delegate or as an alternate delegate to an Article V convention:

(1) The individual shall be a resident of Tennessee for at least one (1) full year immediately prior to the appointment;

(2) The individual shall be a registered voter in Tennessee;

(3) The individual shall be at least eighteen (18) years of age; and

(4) The individual shall not be registered or required to be registered as a lobbyist under chapter 6, part 3 of this title or under § 2 U.S.C. 1603, or rules or regulations adopted under such laws.

(b) An individual may not be appointed as a delegate or as an alternate delegate if the individual holds a federal elected or appointed office. The two (2) delegates shall reside in different grand divisions of this state, and one (1) of the two (2) alternate delegates shall reside in the grand division not represented by the two (2) delegates.



§ 3-18-108 - Number of delegates to be appointed -- Special session to be called if general assembly not in session.

(a) Whenever an Article V convention is called, the general assembly shall appoint:

(1) The number of delegates allocated to represent Tennessee; and

(2) An equal number of alternate delegates, under rules adopted jointly by the house of representatives and the senate. Unless established otherwise by the rules and procedures of an Article V convention, it shall be assumed that Tennessee has two (2) delegates and two (2) alternate delegates designated to represent Tennessee.

(b) If the general assembly is not in session during the time during which delegates to an Article V convention must be appointed, the governor shall call the general assembly into special session under Article III, § 9 of the Constitution of Tennessee for the purpose of appointing delegates and alternate delegates.



§ 3-18-109 - Required votes for election of delegates or alternate delegates -- Recall and replacement of delegates -- Joint resolution required.

(a) To be elected a delegate or an alternate delegate, an individual shall receive, in each house of the general assembly, a two-thirds (2/3) vote of all the members to which such house is entitled under the Constitution of Tennessee.

(b) At the time of election, each alternate delegate shall be paired with a delegate as provided in a joint resolution adopted by the general assembly.

(c) The general assembly may recall any delegate or alternate delegate and replace that delegate or alternate delegate with an individual appointed under this section at any time.

(d) The general assembly shall appoint or recall delegates or alternate delegates by joint resolution.



§ 3-18-110 - Delegate or alternate delegate not lucrative office -- Payment for expenses and mileage.

(a) A delegate or an alternate delegate shall not receive compensation, but shall be eligible for reimbursement for expenses and mileage in accordance with the regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(b) For purposes of Article II, § 26 of the Constitution of Tennessee, the position of delegate or alternate delegate is not a lucrative office.

(c) All funds necessary to pay expenses under subsection (a) shall be paid from appropriations to the general assembly.



§ 3-18-111 - Oath.

(a) Each delegate and alternate delegate shall, after appointment and before the delegate or alternate delegate may exercise any function as delegate or alternate delegate, execute an oath in writing that the delegate or alternate delegate will:

(1) Support the Constitution of the United States and the Constitution of Tennessee;

(2) Faithfully abide by and execute any instructions to delegates and alternate delegates adopted by the general assembly and as may be amended by the general assembly at any time; and

(3) Otherwise faithfully discharge the duties of delegate or alternate delegate.

(b) A delegate's or alternate delegate's executed oath shall be filed with the secretary of state.









Title 4 - State Government

Chapter 1 - General Provisions

Part 1 - Sovereignty and Jurisdiction

§ 4-1-101 - Sovereignty coextensive with boundary.

The sovereignty and jurisdiction of the state is coextensive with the boundaries of the state, but the extent of such jurisdiction over places that have been or may be ceded to the United States is qualified by the terms of such cession.



§ 4-1-102 - Protection of territory.

The governor and all subordinate officers of this state are empowered to protect the territory of this state, within its defined limits in all the courts of the country, and the governor may employ counsel for this purpose whenever, in the governor's judgment, it becomes necessary in order to protect this state and the citizens of the commonwealth against illegal encroachments upon their rights, the fee for such services to be fixed by the governor and approved by the attorney general and reporter.



§ 4-1-103 - Concurrent jurisdiction of boundary waters.

This state has concurrent jurisdiction on the waters of any river that forms a common boundary between this and any other state.



§ 4-1-104 - Mississippi River -- Criminal jurisdiction.

(a) The criminal jurisdiction of this state is extended as follows: Beginning at a point where the north boundary line of Tennessee intersects the east bank of the Mississippi River and extending west along a line in extension of and parallel to the north boundary of Tennessee to the west bank of the Mississippi River, in the state of Missouri; thence south along that bank, passing the line dividing the states of Missouri and Arkansas, and following the meanders of that river bank to a point on the west bank of that river where a line drawn east and parallel to the south boundary of Tennessee would intersect the west bank of the Mississippi River; thence east along that line to a point where the south boundary line of Tennessee intersects the east bank of the Mississippi River.

(b) This state and her sister states, Arkansas and Missouri, have concurrent criminal jurisdiction over the parts of the territory lying opposite them and between the lines extending parallel to their north and south boundaries.

(c) This section shall take effect as to the states of Arkansas and Missouri, or either of them, when these states, or either of them, pass a similar act governing the territory described in subsection (a), opposite them and between their north and south boundaries; this section to take effect from and after its passage as to all that part of the territory so described that is included within the boundaries east of the states of Arkansas and Missouri.



§ 4-1-105 - Retrocession of federal jurisdiction.

(a) The consent of this state is hereby given to the retrocession of jurisdiction by the United States over land owned by the United States within the boundaries of this state, and the governor of this state is hereby authorized to accept for this state such retrocession of jurisdiction.

(b) Retrocession of jurisdiction shall be effected by written notice by the principal officer of the agency of the United States having supervision and control over the land by metes and bounds and stating that legislative, executive and judicial jurisdiction is to be retroceded to this state and the filing of a statement of acceptance of jurisdiction by the governor of this state with the secretary of state of this state.



§ 4-1-106 - Federal application for cession of state jurisdiction.

(a) Whenever the United States shall desire to acquire legislative jurisdiction over any lands within this state and shall make application for that purpose, the governor is authorized to cede to the United States such measure of jurisdiction, not exceeding that requested by the United States, as the governor may deem proper over all or any part of the lands as to which a cession of legislative jurisdiction is requested, reserving to the state such concurrent or partial jurisdiction as the governor may deem proper.

(b) The application on behalf of the United States shall state in particular the measure of jurisdiction desired and shall be accompanied by an accurate description of the lands over which such jurisdiction is desired and information as to which of such lands are then owned or leased by the United States.

(c) The cession of jurisdiction shall become effective when it is accepted on behalf of the United States, which acceptance shall be indicated, in writing upon the instrument of cession, by an authorized official of the United States and filing with the secretary of state.



§ 4-1-107 - Jurisdiction reserved by state when cessions made to United States.

Notwithstanding any other law, there are reserved over any lands as to which any legislative jurisdiction may be ceded to the United States pursuant to §§ 4-1-106 -- 4-1-109, the state's entire legislative jurisdiction with respect to taxation and that of each state agency, county, city, political subdivision and public district of the state; the state's entire legislative jurisdiction with respect to marriage, divorce, annulment, adoption, commitment of the mentally incompetent, and descent and distribution of property; concurrent power to enforce the criminal law; and the power to execute any process, civil or criminal, issued under the authority of the state; nor shall any persons residing on such lands be deprived of any civil or political rights, including the right of suffrage, by reason of the cession of such jurisdiction to the United States.



§ 4-1-108 - Relinquishment of ceded legislative jurisdiction by United States.

(a) Whenever the United States tenders to the state a relinquishment of all or part of the legislative jurisdiction theretofore acquired by it over lands within this state, the governor is authorized to accept on behalf of the state the legislative jurisdiction so relinquished.

(b) The governor shall indicate the governor's acceptance of such relinquished legislative jurisdiction by a writing addressed to the head of the appropriate department or agency of the United States, and such acceptance shall be effective when the writing is deposited in the United States mails.



§ 4-1-109 - Cession or acceptance -- Authority of local government.

When an acceptance or cession of jurisdiction as cited in §§ 4-1-106 -- 4-1-108 is sought for lands within this state concerning jurisdictional matters over which counties or municipalities, rather than the governor, have authority, agreements made under §§ 4-1-106 -- 4-1-108 shall be authenticated by the appropriate representative of the United States and the competent local authority, rather than by the governor, and shall be filed with the secretary of state.






Part 2 - Grand Divisions and State Capital

§ 4-1-201 - Grand divisions.

There are three (3) grand divisions of the state: the eastern, middle and western.



§ 4-1-202 - Eastern grand division.

The eastern division comprises the counties of Anderson, Bledsoe, Blount, Bradley, Campbell, Carter, Claiborne, Cocke, Cumberland, Grainger, Greene, Hamblen, Hamilton, Hancock, Hawkins, Jefferson, Johnson, Knox, Loudon, Marion, McMinn, Meigs, Monroe, Morgan, Polk, Rhea, Roane, Scott, Sevier, Sullivan, Unicoi, Union and Washington.



§ 4-1-203 - Middle grand division.

The middle division comprises the counties of Bedford, Cannon, Cheatham, Clay, Coffee, Davidson, DeKalb, Dickson, Fentress, Franklin, Giles, Grundy, Hickman, Houston, Humphreys, Jackson, Lawrence, Lewis, Lincoln, Macon, Marshall, Maury, Montgomery, Moore, Overton, Perry, Pickett, Putnam, Robertson, Rutherford, Sequatchie, Smith, Stewart, Sumner, Trousdale, Van Buren, Warren, Wayne, White, Williamson and Wilson.



§ 4-1-204 - Western grand division.

The western division comprises the counties of Benton, Carroll, Chester, Crockett, Decatur, Dyer, Fayette, Gibson, Hardeman, Hardin, Haywood, Henderson, Henry, Lake, Lauderdale, Madison, McNairy, Obion, Shelby, Tipton and Weakley.



§ 4-1-205 - State capital.

The city of Nashville, in the county of Davidson, is the seat of the state government.






Part 3 - State Symbols

§ 4-1-301 - State flag or banner.

(a) The flag or banner of this state shall be of the following design, colors and proportions, to wit: an oblong flag or banner in length one and two thirds (12/3) times its width, the principal field of same to be of color red, but the flag or banner ending at its free or outer end in a perpendicular bar of blue, of uniform width, running from side to side, that is to say, from top to bottom of the flag or banner, and separated from the red field by a narrow margin or stripe of white of uniform width; the width of the white stripe to be one fifth (1/5) that of the blue bar; and the total width of the bar and stripe together to be equal to one eighth (1/8) of the width of the flag. In the center of the red field shall be a smaller circular field of blue, separated from the surrounding red field by a circular margin or stripe of white of uniform width and of the same width as the straight margin or stripe first mentioned. The breadth or diameter of the circular blue field, exclusive of the white margin, shall be equal to one half (1/2) of the width of the flag. Inside the circular blue field shall be three (3) five-pointed stars of white distributed at equal intervals around a point, the center of the blue field, and of such size and arrangement that one (1) point of each star shall approach as closely as practicable without actually touching one (1) point of each of the other two (2) around the center point of the field; and the two (2) outer points of each star shall approach as nearly as practicable without actually touching the periphery of the blue field. The arrangement of the three (3) stars shall be such that the centers of no two (2) stars shall be in a line parallel to either the side or end of the flag, but intermediate between same; and the highest star shall be the one nearest the upper confined corner of the flag.

(b) (1) It is an offense to knowingly manufacture or sell a state flag that is not in compliance with subsection (a).

(2) This subsection (b) shall apply only to flags that are manufactured, sold or offered for sale as official state flags and shall not apply to miniature flags or flags manufactured, sold or offered for sale as souvenirs, novelties, decorations or toys.

(3) A violation of this subsection (b) is considered a deceptive business practice and punishable as provided in § 39-14-127.

(c) (1) Each Tennessee state flag manufactured or otherwise produced shall have imprinted on the flag a legend or other markings, or both, sufficient to clearly indicate the proper manner in which to fly or otherwise display the Tennessee state flag.

(2) The purpose of this subsection (c) is to ensure that the public does not fly or otherwise display the Tennessee state flag in any incorrect manner, especially not upside down.

(3) For the purposes of this subsection (c), "Tennessee state flag" includes all flags that are manufactured, sold or offered for sale as official state flags.

(d) All official flags of the United States and of the state of Tennessee, purchased under a state contract, shall be manufactured in the United States.



§ 4-1-302 - State songs.

The official songs of this state shall be as follows:

(1) "My Homeland, Tennessee" by Nell Grayson Taylor and Roy Lamont Smith, as adopted by House Joint Resolution 36 in 1925;

(2) "When It's Iris Time In Tennessee" by Willa Mae Waid, as adopted by Acts 1935, chapter 154;

(3) "My Tennessee" by Francis Hannah Tranum, as adopted by Senate Joint Resolution 35 in 1955, as the official public school song in Tennessee;

(4) "The Tennessee Waltz" by Redd Stewart and Pee Wee King, as adopted by Senate Joint Resolution 9 in 1965;

(5) "Rocky Top" by Boudleaux and Felice Bryant, as adopted by Acts 1982, chapter 545;

(6) "The Pride of Tennessee" by Fred Congdon, Thomas Vaughn and Carol Elliot, as added by House Joint Resolution 221 in 1996, as the official song of the state of Tennessee; and

(7) "Tennessee" by John R. Bean, as adopted by Acts 2011, chapter 242.



§ 4-1-303 - State poem.

The poem entitled, "Oh Tennessee, My Tennessee," by Admiral William Lawrence, is designated and adopted as the official state poem for this state, which poem reads as follows:

"Oh Tennessee, My Tennessee

What Love and Pride I Feel for Thee.

You Proud Ole State, the Volunteer,

Your Proud Traditions I Hold Dear.

I Revere Your Many Heroes

Who Bravely Fought our Country's Foes.

Renowned Statesmen, so Wise and Strong,

Who Served our Country Well and Long.

I Thrill at Thought of Mountains Grand;

Rolling Green Hills and Fertile Farm Land;

Earth Rich with Stone, Mineral and Ore;

Forests Dense and Wild Flowers Galore;

Powerful Rivers that Bring us Light;

Deep Lakes with Fish and Fowl in Flight;

Thriving Cities and Industries;

Fine Schools and Universities;

Strong Folks of Pioneer Descent,

Simple, Honest, and Reverent.

Beauty and Hospitality

Are the Hallmarks of Tennessee.

And O'er the World as I May Roam,

No Place Exceeds my Boyhood Home.

And Oh How Much I Long to See

My Native Land, My Tennessee."



§ 4-1-304 - State slogan.

The following is hereby adopted as an official slogan for this state: "Tennessee -- America at Its Best." This slogan may be used in advertising the state and its attractions for industry, recreation and pleasant living.



§ 4-1-305 - State tree.

The tulip poplar is designated and adopted as the official state tree of this state.



§ 4-1-306 - State wild flowers.

The official wild flowers of this state shall be as follows:

(1) The passion flower, family passiflora incarnate; and

(2) Tennessee Echinacea, Echinacea tennesseensis.



§ 4-1-307 - State cultivated flower.

The iris, family iridaceae, is designated as the state cultivated flower.



§ 4-1-308 - State insects -- State agricultural insect.

(a) The well-known firefly, or lightning bug beetle, and the ladybird beetle, commonly known as the ladybug, are hereby designated as the official state insects.

(b) The honeybee is designated as the official agricultural insect of Tennessee in tribute to its fundamental role in the production of all crops.



§ 4-1-309 - State rock.

The useful and attractive calcium carbonate, commonly known as limestone, is hereby designated as the official state rock.



§ 4-1-310 - State gem.

(a) The Tennessee pearl is hereby designated as the official state gem. This designation is not intended to prohibit such activities as dredging, filling, damming or other acts that are otherwise subject to regulation and control by the United States corps of engineers, the Tennessee Valley authority, or other governmental entities.

(b) The historic Tennessee River Freshwater Pearl Farm and Museum located in Camden, Benton County, Tennessee is hereby designated the official site of freshwater pearl culturing in the state of Tennessee.



§ 4-1-311 - Official railroad museums.

The following are designated as official railroad museums in this state:

(1) The Tennessee Valley Railroad Museum, located in Hamilton County, which shall be indicated by an appropriate marker erected by the state. The signs shall be placed on the property of the museum and shall not exceed five hundred dollars ($500) in cost; and

(2) The Cowan Railroad Museum, located in Franklin County, which shall be indicated by an appropriate marker erected by the state. The museum may also receive appropriations as the general assembly deems necessary, grants from state or federal agencies, and donations from private or public sources.



§ 4-1-312 - State folk dance.

The square dance is hereby designated as the official state folk dance.



§ 4-1-313 - Porcelain painting.

Porcelain painting (china painting) is recognized as a fine art in Tennessee.



§ 4-1-314 - Great seal of the state of Tennessee.

(a) The great seal of the state of Tennessee shall be in the shape of a circle. The circumference of the circle shall bear the words "THE GREAT SEAL OF THE STATE OF TENNESSEE" and in the lower part of the circumference shall be the date "1796," being the year in which the constitution of Tennessee was adopted and Tennessee became one of the United States.

(b) Inside the upper semicircle of the circle shall be set the numerals "XVI," being the number of the state in chronological order within the United States; below the numerals shall be the figures of a plough, sheaf of wheat and cotton plant, emblematic of agriculture within the state; and under the base of the upper semicircle shall be the word "AGRICULTURE."

(c) Inside the lower semicircle of the circle shall be set the figure of a boat with sail, emblematic of commercial activity in the state; and below this figure the word "COMMERCE."

(d) The size of the seal embossed shall be not greater in diameter than two and one quarter inches (21/4'') nor smaller in diameter than one and three quarter inches (13/4'').

(e) The size of printed seals shall conform to the range of sizes as permitted by the rules of the state publication committee.

(f) Until a different rendering of this design is submitted by the governor to the secretary of state and approved by resolution by both houses of the general assembly, voting separately, the design in use as of May 17, 1987 is hereby validated and adopted, to wit: Click here to view image.



§ 4-1-315 - State motto.

The motto of this state shall be "Agriculture and Commerce," as proclaimed on the great seal of the state of Tennessee since 1801.



§ 4-1-316 - State commercial fish.

The channel catfish is hereby designated as the official state commercial fish.



§ 4-1-317 - State sport fish.

The small-mouth bass is hereby designated as the official state sport fish.



§ 4-1-318 - State game bird.

The bobwhite quail is hereby designated as the official state game bird.



§ 4-1-319 - State butterfly.

The beautiful zebra swallowtail, Eurytides marcellus, is hereby designated as the official state butterfly.



§ 4-1-320 - State amphibian.

The unique Tennessee cave salamander, Gyrinophilus palleucus, is hereby designated as the official state amphibian.



§ 4-1-321 - State reptile.

The widespread eastern box turtle, Terrapene carolina, is hereby designated as the official state reptile.



§ 4-1-322 - Official poem of the Tennessee Bicentennial.

The poem entitled "Who We Are" by Margaret Britton Vaughn, Poet Laureate of Tennessee, is designated and adopted as the official poem of Tennessee's Bicentennial, which poem reads as follows:

Who We Are

The Bicentennial of Tennessee

1796-1996

The fertile soil of Tennessee

Grew more than corn, tobacco, and cotton,

It grew a crop of people who are

Trailblazers, child raisers, flag wavers, soul savers.

Like the roots of the tulip poplar,

Our feet are planted deeply

Into good living, neighbor giving, God fearing.

Like the iris, buttercup and wild daisies,

Our towns have sprung up

In valleys, basins, mountains, plains and plateaus

That house cabins, mansions and hillside chateaus.

We're the one-room schoolhouse in the hollow;

We're the university grad and the front-porch scholar.

We're Davy Crockett at the Alamo,

Sergeant York, World War I hero.

We're Cordell Hull who served Roosevelt;

We're Chief Sequoyah and his Cherokee alphabet.

We're W.C. Handy and the Memphis Blues;

We're Ida B. Wells and Civil Rights news,

And Grand Ole Opry with old wooden pews.

We're "Rocky Top" and "Tennessee Waltz" the same;

We're "Star Spangled Banner" before the game.

We're mockingbirds singing Appalachian folk songs;

We're country church sing-alongs.

We're hand clappers, toe tappers, knee slappers

And Mama's lap lullaby nappers.

We're Jackson, Johnson and James K. Polk;

We're city slickers and poor hill folk;

We're Anne Dallas Dudley and the Suffrage Vote.

We're John Sevier, Don Sundquist and governors galore;

We're congressmen, mayors and Vice President Gore.

We're Wilma Rudolph's run for the gold

And Sunday golfers' eighteenth hole.

We're Christmas Eve and the Fourth of July;

We're 4-H and homemade chess pie.

We're TVA rivers, creeks and man-made lakes;

We're ruts in dirt roads and interstates.

We're all religions, creeds and peoples of race;

We're Tennesseans who love the home place.

We're the Volunteer State and will always be

Ready to go when someone's in need.

As our trees turn green and our barns turn gray.

We celebrate our two hundredth birthday.

We know we've done our best, stood the test,

And will be laid to rest

In the fertile soil of Tennessee.



§ 4-1-323 - Official state tartan.

The design adopted by the Heart of Tennessee Scottish Celebration in conjunction with all the other Scottish Societies in Tennessee is designated as the official state tartan for Tennessee. The design is described as follows: A symmetrical tartan sett, using the following colors: natural white, dark green, purple, red, and dark blue. The colors shall be employed in a thread count of white -- 2, green -- 20, purple -- 2, green -- 12, red -- 2, green -- 2, purple -- 2, white -- 2, blue -- 20 and red -- 4. The pattern pivot is red line to return to green 20.



§ 4-1-324 - State theatre of Tennessee.

Notwithstanding any law to the contrary, the Tennessee Theatre is hereby designated as the state theatre of Tennessee.



§ 4-1-325 - State horse.

The Tennessee Walking Horse is hereby designated as the official state horse.



§ 4-1-326 - State aviation hall of fame.

(a) Notwithstanding any law to the contrary, the Tennessee Aviation Hall of Fame, which is located at the Gatlinburg-Pigeon Forge Airport in Sevier County and which has been founded for the purpose of honoring aviation pioneers and leaders in Tennessee, is designated as the official state aviation hall of fame.

(b) The Tennessee Aviation Hall of Fame and affiliated Tennessee Museum of Aviation are designated as the official state repository and archive for aviation history.



§ 4-1-327 - State fruit.

The delicious tomato, Lycopersicon lycopersicum, is designated as the official state fruit.



§ 4-1-328 - Railroad library.

The A.C. Kalmbach Memorial Library in Chattanooga is an official railroad library of the state of Tennessee.



§ 4-1-329 - Official salute to the Tennessee flag.

(a) The following salute written by Lucy Steele Harrison is designated and adopted as the first official salute to the flag of Tennessee:

"Three white stars on a field of blue

God keep them strong and ever true

It is with pride and love that we

Salute the Flag of Tennessee."

(b) The following salute written by Miss John Bostick is designated and adopted as the second official salute to the flag of Tennessee:

"Flag of Tennessee, I salute thee

To thee I pledge my allegiance with

My affection, my service and my life."



§ 4-1-330 - State mineral.

Agate is designated as the official state mineral.



§ 4-1-331 - State beverage.

Milk is designated as the official state beverage.



§ 4-1-332 - State evergreen tree.

The eastern red cedar, Juniperus virginiana, is designated as the official state evergreen tree.



§ 4-1-333 - Official state botanical garden.

The University of Tennessee Botanical Gardens are designated as the official state botanical garden.



§ 4-1-334 - State symbol of remembrance to honor fallen military service members.

(a) The Honor and Remember Flag is designated as the official state symbol of remembrance and as the symbol of our state's concern and commitment to honoring and remembering the lives of all members of the United States armed forces who have lost their lives while serving, or as a result of service, and their families.

(b) The design of the Honor and Remember Flag, created by Honor and Remember Inc., shall be of the following design:

(1) The principal field of the flag shall be red to represent the blood shed by brave servicemembers who sacrificed their lives for freedom;

(2) The white banner at the bottom of the flag to represent the purity of that sacrifice;

(3) The center of the flag shall feature a gold star outlined in blue. The blue star-shaped border represents active service in military conflict and dates back to World War I. The gold star signifies the ultimate sacrifice of a warrior in active service who is not returning home and reflects the value of life given;

(4) The folded flag element below the gold star highlights this nation's final tribute to a fallen servicemember and a family's sacrifice; and

(5) The center of the gold star shall be filled by a flame, to symbolize the eternal spirit of the departed.



§ 4-1-335 - Official state fife and drum corps.

The Watauga Valley Fife and Drum Corps is hereby designated as the official state fife and drum corps.



§ 4-1-336 - Official state artifact.

"Sandy," the ancient stone statue discovered in 1939 on Sellars Farm in Wilson County, being a prime example of the Tennessee-Cumberland Style of Mississippian Stone Statuary crafted and used during the Mississippian Period, AD 800 - 1500, is recognized as the official state artifact of Tennessee.



§ 4-1-337 - Official state pet.

Dogs and cats that are adopted from Tennessee animal shelters and rescues are designated as the official state pet.






Part 4 - Miscellaneous

§ 4-1-401 - Standard time.

(a) There shall be observed in each and every part of this state only standard time as fixed for such area by the United States department of transportation. No town, city, municipal corporation, taxing district, county or other governmental subdivision shall possess power to adopt permanently or temporarily or from time to time any other standard of time to be observed than as prescribed by this subsection (a). All municipal ordinances, resolutions or other forms of enactment by any body of the nature mentioned in this subsection (a) in conflict with this section are hereby nullified and made of no effect, whether enacted prior or subsequent to the effective date of this section.

(b) No person, firm, partnership, corporation or other entity operating or maintaining a place of business of whatsoever kind or nature shall employ, display or maintain or use any other standard of time in connection with such place of business than standard time as prescribed by this section. No radio or television station doing business in this state shall operate on, announce, employ, display, maintain or use any other standard of time than standard time as prescribed by this section.

(c) Whoever shall in connection with any place of business of whatsoever kind or nature employ, display, announce, operate on, maintain or use any other than standard time as prescribed by this section commits a Class C misdemeanor. Each day of such violation constitutes a separate offense.



§ 4-1-402 - Due dates falling on Saturday or Sunday.

Whenever the due date for filing any schedule, form or return with any state department or agency or for paying any tax due the state occurs on a Saturday or Sunday, the taxpayer shall have until the close of business hours for such department or agency on the following Monday to file such schedule, form or return or to pay such tax.



§ 4-1-403 - Appointments to state boards or commissions -- Age discrimination prohibited.

Notwithstanding any law to the contrary, a person meeting all other requirements shall not be ineligible for appointment or reappointment to any state board or commission because of age.



§ 4-1-404 - English -- Official and legal language.

English is hereby established as the official and legal language of Tennessee. All communications and publications, including ballots, produced by governmental entities in Tennessee shall be in English, and instruction in the public schools and colleges of Tennessee shall be conducted in English unless the nature of the course would require otherwise.



§ 4-1-405 - Use of certain symbols, mascots and names.

(a) The general assembly recognizes that many Tennessee institutions, both public and private, have elected to select symbols, mascots, and names to represent those institutions. The symbols, mascots, and names are often chosen in recognition of the area's heritage and to honor and respect certain persons or cultures and their contributions to our citizens and our state.

(b) No state agency has the authority to require or to prohibit or impair in any way the right of any public or private institution to continue to honor certain persons or cultures through the use of symbols, mascots and names.



§ 4-1-406 - Flag display protocol -- Display for soldiers killed in line of duty.

(a) Whenever the official United States flag or the official state flag is displayed, appropriate flag display protocol requires that when flown on the same pole on property owned, operated or controlled by the state or any political subdivision of the state, including all educational institutions, the order of placement from top to bottom shall be the official United States flag, the official state flag, and any other flags.

(b) (1) As used in this subsection (b):

(A) "County" includes, but is not limited to, any county having a metropolitan form of government;

(B) "Member of the armed services" or "member" means a citizen of Tennessee who is a member of the armed forces of the United States, or a member of a reserve or Tennessee national guard unit who is called into active military service of the United States, as defined in § 58-1-102, and is stationed outside the United States during hostilities in which military personnel are entitled to combat compensation as determined by the United States department of defense; and

(C) "Political subdivision" means county or municipality.

(2) Notwithstanding any law to the contrary, in the event a member of the armed services, while serving honorably, is killed in action or dies as a direct result of injuries sustained from a service connected, combat-related cause, the governor shall proclaim a state-wide day of mourning and shall order the state flag to be flown at half-staff over the state capitol during such period of mourning.

(3) The governor or the governor's designee shall notify the executive official of the political subdivision in which such member of the armed services resided of the deceased member's identity and the date of the day of mourning declared pursuant to subdivision (b)(2). The executive official of the political subdivision, or such official's designee, shall order any state flag hoisted on the property of the political subdivision to be flown at half-staff during such day of mourning.

(4) The names of all members of the armed services for whom a state-wide day of mourning is declared pursuant to subdivision (b)(2) shall be recorded in the journals of the senate and the house of representatives.



§ 4-1-407 - Preservation of religious freedom.

(a) As used in this section, unless the context otherwise requires:

(1) "Demonstrates" means meets the burdens of going forward with the evidence and of persuasion under the standard of clear and convincing evidence;

(2) "Exercise of religion" means the exercise of religion under article I, § 3 of the Constitution of Tennessee and the first amendment to the United States Constitution;

(3) "Fraudulent claim" means a claim that is dishonest in fact or that is made principally for a patently improper purpose, such as to harass the opposing party;

(4) "Frivolous claim" means a claim that completely lacks merit under existing law and cannot be supported by a good faith argument for the extension, modification or reversal of existing law or the establishment of new law;

(5) "Government entity" means any branch, department, agency, commission or instrumentality of state government, any official or other person acting under color of state law or any political subdivision of the state;

(6) "Prevails" means to obtain "prevailing party" status as defined by courts construing the federal Civil Rights Attorney's Fees Awards Act of 1976 (42 U.S.C. § 1988); and

(7) "Substantially burden" means to inhibit or curtail religiously motivated practice.

(b) Except as provided in subsection (c), no government entity shall substantially burden a person's free exercise of religion even if the burden results from a rule of general applicability.

(c) No government entity shall substantially burden a person's free exercise of religion unless it demonstrates that application of the burden to the person is:

(1) Essential to further a compelling governmental interest; and

(2) The least restrictive means of furthering that compelling governmental interest.

(d) (1) Nothing in this section shall be construed to:

(A) Authorize any government entity to burden any religious belief; or

(B) Affect, interpret or in any way address those portions of article I, § 3 of the Constitution of Tennessee and the first amendment to the United States Constitution that prohibit laws respecting the establishment of religion.

(2) Nothing in this section shall create or preclude a right of any religious organization to receive funding or other assistance from a government or of any person to receive government funding for a religious activity.

(e) A person whose religious exercise has been burdened by government in violation of this section may assert that violation as a claim or defense in any judicial or administrative proceeding and may obtain such declaratory relief, monetary damages as may properly be awarded by a court of competent jurisdiction, or both declaratory relief and monetary damages. A person who prevails in any proceeding to enforce this section against a government entity may recover the person's reasonable costs and attorney's fees. Standing to assert a claim or defense under this section shall be governed by general rules of law that establish standing. This subsection (e) relating to attorney's fees shall not apply to criminal prosecutions.

(f) Any person found by a court with jurisdiction over the action to have abused the protections of this section by filing a frivolous or fraudulent claim may be assessed the government entity's court costs, if any, and may be enjoined from filing further claims under this section without leave of court.

(g) A government entity, excluding courts, shall not subpoena a clergy member's sermon, including notes used to prepare a sermon, for use in a civil or administrative action.



§ 4-1-408 - Departments and agencies of state government to strive for economic efficiency.

(a) Each department and agency of state government shall strive to achieve economic efficiency through utilization of innovative approaches and methodologies while maintaining the highest level of service for the citizens of Tennessee.

(b) In achieving economic efficiency, each department and agency is encouraged to seek input and ideas from their employees and the general public. Each department and agency is encouraged to include a public comment portal on its web site to facilitate such solicitations.

(c) Each department and agency shall annually report progress in achieving economic efficiency during their budget hearings to the appropriate committees of the senate and house of representatives.



§ 4-1-409 - Autism Awareness Recognition Day.

The governor shall designate one (1) day of each calendar year during the month of April as "Autism Awareness Recognition Day" in order to promote knowledge within the state's communities about the condition, the need for community services and appropriate medical treatment for the condition.



§ 4-1-410 - Tennessee's Day of Prayer.

The governor shall designate the first Thursday during the month of May of each calendar year as "Tennessee's Day of Prayer" on which the people of this state may turn to prayer, meditation or otherwise give thanks, in accordance with their own faiths and consciences.



§ 4-1-411 - Tennessee Genealogy Month.

The month of July each year shall be observed as "Tennessee Genealogy Month," to be proclaimed as such by the governor.



§ 4-1-412 - Tennessee heritage protection.

(a) (1) No statue, monument, memorial, nameplate, or plaque which has been erected for, or named or dedicated in honor of, the French and Indian War, American Revolution, War of 1812, United States-Mexican War, the War Between the States, Spanish American War, the Mexican border period, World War I, World War II, the Korean War, the Vietnam War, Operation Urgent Fury (Grenada), Operation El Dorado Canyon (Libya), Operation Just Cause (Panama), Operation Desert Shield/Desert Storm (Persian Gulf War I), Operation Enduring Freedom (Afghanistan), and Operation Iraqi Freedom (Persian Gulf War II), and is located on public property, may be relocated, removed, altered, renamed, rededicated, or otherwise disturbed.

(2) No statue, monument, memorial, nameplate, plaque, historic flag display, school, street, bridge, building, park, preserve, or reserve which has been erected for, or named or dedicated in honor of, any historical military figure, historical military event, military organization, or military unit, and is located on public property, may be renamed or rededicated.

(b) No person may prevent the governmental entity having responsibility for maintaining any of the items, structures, or areas described in subsection (a) from taking proper and appropriate measures, and exercising proper and appropriate means, for the protection, preservation, care, repair, or restoration of such items, structures, or areas.

(c) Any entity exercising control of public property on which an item, structure or area described in subsection (a) is located may petition the Tennessee historical commission for a waiver to this section. A petition for waiver shall be in writing and shall state the reason, or reasons, upon which the waiver is sought. At any regularly scheduled meeting of the commission, the commission may grant a petition for waiver by a majority vote of those present and voting. The commission may include reasonable conditions and instructions to ensure that any items, structures, or areas are preserved to the greatest extent possible.

(d) For the purposes of this section, "public property" means all property owned or leased by the state of Tennessee, any county, municipality, metropolitan government, or any other entity that is created by act of the general assembly to perform any public function.

(e) (1) This section shall apply to items, structures, or areas described in subsection (a) in existence prior to January 1, 1970, and those lawfully erected, named or dedicated on or after January 1, 1970.

(2) This section shall not apply to items, structures, or areas described in subsection (a) that are located on public property under the control of, or acquired by, the department of transportation which may interfere with the construction, maintenance, or operation of the public transportation system. The department shall strive to ensure that any such items, structures, or areas are preserved to the greatest extent possible.



§ 4-1-413 - Women in STEM month.

The month of August shall be designated "Women in STEM" month to raise awareness of the opportunities for women to pursue a career in a science, technology, engineering, and math (STEM) related field.



§ 4-1-414 - Tennessee's Weekend of Prayer Over Students.

The governor shall designate the first weekend in August of each calendar year as "Tennessee's Weekend of Prayer Over Students" on which the people of this state may, in accordance with their own faith and consciences, turn to prayer, meditation, or otherwise give thanks for the students of this state as well as their teachers, administrators, and schools.



§ 4-1-415 - Tennessee Archaeology Awareness Month.

The month of September shall be designated "Tennessee Archaeology Awareness Month" to encourage all citizens to learn more about prehistoric and historic archaeology in Tennessee.



§ 4-1-416 - Carbon Monoxide Awareness Day.

September 18 of each calendar year shall be designated "Carbon Monoxide Awareness Day" to bring awareness to the dangers of carbon monoxide.



§ 4-1-417 - Lung Cancer Awareness Month.

The month of November each year shall be designated as "Lung Cancer Awareness Month" in order to promote knowledge within the state concerning lung cancer diagnosis, treatment, and research.






Part 5 - Three Stars of Tennessee Award

§ 4-1-501 - Three Stars of Tennessee Award -- What constitutes -- When presented -- Selection and administration by homeland security council.

(a) This part shall be known as the "Three Stars of Tennessee Award."

(b) The award shall consist of a plaque and a medal.

(c) The governor or the governor's designee shall present a Three Stars of Tennessee Award to each recipient or surviving next of kin during a public ceremony held on, or as near as practicable to, September 11 of each year.

(d) The Three Stars of Tennessee Award shall be selected and administered by the homeland security council created by Executive Order No. 8 of 2003, within the department of safety.



§ 4-1-502 - Presentation to peace officers or next of kin -- Submission of information to council -- "Peace officer" defined.

(a) A Three Stars of Tennessee Award shall be awarded to:

(1) A peace officer who suffers a career-ending injury in the line of duty;

(2) The surviving next of kin of a peace officer who is killed or sustains a fatal injury in the line of duty;

(3) A federal law enforcement officer or special agent who suffers a career-ending injury in the line of duty assisting a state or local law enforcement agency; or

(4) The surviving next of kin of a federal law enforcement officer or special agent who sustains a fatal injury while assisting a state or local law enforcement agency in this state.

(b) Any person who has personal knowledge of a peace officer who was killed or suffered a career-ending injury in the line of duty, or a federal law enforcement officer or special agent who was killed or suffered a career-ending injury assisting a state or local law enforcement agency in this state, may submit that information in writing to the council.

(c) As used in this section, "peace officer" means an officer, employee or agent of government who has a duty imposed by law to maintain public order; make arrests for offenses, whether that duty extends to all offenses or is limited to specific offenses including laws and regulations pertaining to the forests of this state; and to investigate the commission or suspected commission of offenses.



§ 4-1-503 - Presentation to firefighters or next of kin -- Submission of information to council -- "Firefighter" defined.

(a) A Three Stars of Tennessee Award shall be awarded to:

(1) A firefighter who suffers a career-ending injury in the line of duty; or

(2) The surviving next of kin of a firefighter who is killed or sustains a fatal injury in the line of duty.

(b) Any person who has personal knowledge of a firefighter who, in the line of duty was killed or suffered a career-ending injury may submit that information in writing to the council.

(c) As used in this section, "firefighter" means any full-time, part-time, or volunteer firefighter hired or accepted as a firefighter by a fire department recognized under title 68, chapter 102, part 3 and meets the minimum training requirements of § 4-24-112.



§ 4-1-504 - Presentation to medical first responders or next of kin -- Submission of information to council -- "Medical first responder" defined.

(a) A Three Stars of Tennessee Award shall be awarded to:

(1) A medical first responder who suffered a career-ending injury in the line of duty; or

(2) The surviving next of kin of a medical first responder who is killed or sustains a fatal injury in the line of duty.

(b) Any person who has personal knowledge of a medical first responder who was killed or suffered a career-ending injury in the line of duty may submit that information in writing to the council.

(c) As used in this section, "medical first responder" means emergency services personnel or other person who responds to calls for emergency medical assistance from a 911 call.









Chapter 2 - Boundaries

§ 4-2-101 - North Carolina boundary.

The boundaries of this state, as defined by the cession act of North Carolina, and embodied in the Constitutions of 1796, of 1834 and of 1870, article I, § 31, are as follows: Beginning on the extreme height of the Stone Mountain, at the place where the line of Virginia intersects it, in latitude thirty-six degrees and thirty minutes (36 degrees 30') north; running thence along the extreme height of that mountain to the place where the Watauga River breaks through it; thence, a direct course, to the top of the Yellow Mountain, where Bright's Road crosses it; thence along the ridge of that mountain, between the waters of Doe River and the waters of Rock Creek, to the place where the road crosses the Iron Mountain; from thence along the extreme height of that mountain to the place where the Nolichucky River runs through it; thence to the top of the Bald Mountain; thence along the extreme height of that mountain to the Painted Rock, on French Broad River; thence along the highest ridge of that mountain to the place where it is called the Great Iron or Smoky Mountain; thence along the extreme height of that mountain to the place where it is called Unicoi or Unaka Mountain, between the Indian towns of Cowee and Old Chota; thence along the main ridge of that mountain to the southern boundary of North Carolina, including all the territory, lands and waters lying west of that line, and contained within the chartered limits of the state of North Carolina before the cession.



§ 4-2-102 - Commissioners' North Carolina boundary.

The boundary line between this state and the state of North Carolina, as run by commissioners appointed for the purpose of running and marking the same, begins at a stone set up on the north side of Cataloochee Turnpike Road, and marked on the west side, "Ten., 1821," and on the east side, "N.C., 1821"; running thence in a southwestwardly course to the Bald Rock, on the summit of the Great Iron or Smoky Mountain, and continuing southwestwardly on the extreme height thereof to where it strikes Tennessee River, about seven (7) miles above the old Indian town of Tallassee, crossing Porter's Gap at the distance of twenty-two (22) miles from the beginning, passing Meigs' boundary line at thirty-one and one half (31 1/2) miles, the Equovettly path at fifty-three (53) miles and crossing Tennessee River at the distance of sixty-five (65) miles from the beginning; from Tennessee River to the main ridge, and along the extreme height of the same to the place where it is called Unicoi or Unaka Mountain, striking the old trading path leading from the Valley Towns to the Overhills Towns, near the head of the west fork of Tellico River, and at the distance of ninety-three (93) miles from the beginning; thence along the extreme height of Unicoi or Unaka Mountain to the southwest end thereof, at the Unicoi or Unaka Turnpike Road, where a cornerstone is set up, marked "Ten." on the west side and "N.C." on the east side, and where a hickory tree is also marked on the south side, "Ten. 101 M.," and on the north side, "N.C. 101 M.," being one hundred one (101) miles from the beginning; from thence a due course south two (2) miles and two hundred fifty-two (252) poles to a spruce pine on the north bank of the Hiwassee River below the mouth of Cane Creek; thence up that river the same course about one (1) mile, and crossing the same to a maple, marked "W.D." and "R.A.," on the south bank of the river; thence continuing the same course due south eleven (11) miles and two hundred seventy-three (273) poles to the southern boundary of the states of Tennessee and North Carolina, making in all one hundred sixteen (116) miles and two hundred twenty-three (223) poles from the beginning, and striking the southern boundary line twenty-three (23) poles west of a tree in that line, marked "72 M.," where was set up by the commissioners a square post, marked on the west side "Ten., 1821," and on the east side, "N.C., 1821," and on the south, "G."



§ 4-2-103 - Virginia boundary.

The boundary line between this state and the state of Virginia begins on the summit of the White Top Mountain, at the termination of the northeast corner of this state, running thence a due west course to the top of the Cumberland Mountain, where the southwestern corner of the state of Virginia terminates, equidistant from the lines called Walker's and Henderson's.



§ 4-2-104 - Kentucky boundary.

(a) The boundary line between this state and the state of Kentucky, as run by commissioners for this state and the state of Kentucky, appointed for the purpose of running and marking the same, runs as is set forth in detail in Acts 1821, chapter 44; 1857-1858, chapter 26; 1859-1860, chapter 79.

(b) All the intervening marks and monuments made and set up by duly authorized boundary commissioners heretofore or hereafter appointed shall be the only lawful boundary between this state and the state of Kentucky, and all the lands lying and inhabitants residing south of that boundary line are, and shall be, subject to the laws and jurisdiction of this state.

(c) It is a Class C misdemeanor to alter, deface, disfigure, change, remove or destroy any of these marks or monuments.

(d) Land titles shall not be affected in any manner by the establishment of the state line described as the boundary between the two (2) states.



§ 4-2-105 - Georgia boundary.

The boundary line between this state and the state of Georgia begins at a point in the true parallel of the thirty-fifth degree of north latitude, as found by James Carmack, mathematician on the part of the state of Georgia, and James S. Gaines, mathematician on the part of this state, on a rock about two feet (2') high, four inches (4'') thick, and fifteen inches (15'') broad, engraved on the north side thus: "June 1st, 1818, Var. 63/4 East," and on the south side thus: "Geo. 35 North, J. Carmack," which rock stands one (1) mile and twenty-eight (28) poles from the south bank of the Tennessee River, due south from near the center of the old Indian town of Nick-a-Jack, and near the top of the Nick-a-Jack Mountain at the supposed corner of the states of Georgia and Alabama; thence running due east, leaving old D. Ross two (2) miles and eighteen (18) yards in this state, and leaving the house of John Ross about two hundred (200) yards in the state of Georgia, and the house of David McNair one (1) mile and one fourth (1/4) of a mile in this state, with blazed and mile-marked trees, lessening the variation of the compass by degrees, closing it at the termination of the line on the top of the Unicoi Mountain at five and one half degrees (51/2 degrees).



§ 4-2-106 - Mississippi boundary.

The boundary line between this state and the state of Mississippi begins at a point on the west bank of the Tennessee River, six (6) four-pole chains south or above the mouth of Yellow Creek, and about three quarters (3/4) of a mile north of the line known as Thompson's line, and twenty-six (26) chains and ten (10) links north of Thompson's line, at the basis meridian of the Chickasaw surveys, and terminating at a point on the east bank of the Mississippi River, opposite Cow Island, sixteen (16) chains north of Thompson's line, being the line marked by commissioners appointed for the two (2) states, as the thirty-fifth degree of north latitude.



§ 4-2-107 - Missouri and Arkansas boundaries.

The western boundary of this state is the middle of the stream of the Mississippi River, including within this state all such islands as are held under grants from the states of Tennessee and North Carolina.






Chapter 3 - Creation, Organization and Powers of Administrative Departments and Divisions

Part 1 - General Provisions

§ 4-3-101 - Administrative departments and divisions -- Creation.

There are created and established the following administrative departments of state government:

(1) Department of agriculture;

(2) Department of audit;

(3) Department of children's services;

(4) Department of commerce and insurance;

(5) Department of correction;

(6) Department of economic and community development;

(7) Department of education;

(8) Department of environment and conservation;

(9) Department of finance and administration;

(10) Department of financial institutions;

(11) Department of general services;

(12) Department of health;

(13) Department of human resources;

(14) Department of human services;

(15) Department of intellectual and developmental disabilities;

(16) Department of labor and workforce development;

(17) Department of mental health and substance abuse services;

(18) Department of revenue;

(19) Department of safety;

(20) Department of state;

(21) Department of tourist development;

(22) Department of transportation;

(23) Department of the treasury;

(24) Department of veterans services; and

(25) Legal department.



§ 4-3-103 - Powers and duties of departments.

These departments shall be vested respectively with such powers and required to perform such duties as are set forth in this chapter and shall be charged with the administration, execution and performance of such laws as the general assembly may enact from time to time.



§ 4-3-104 - Name changes of departments and divisions.

(a) References appearing elsewhere in this code to the department of accounts, the department of the budget or to the office of the state property administrator are deemed references to the department of finance and administration.

(b) References to the department of finance and taxation are deemed references to the department of revenue.

(c) References to the department of highways and public works when relating to public buildings are deemed references to the department of general services.

(d) References to the department of highways and public works, except when relating to public buildings, and references to the bureau of aeronautics, the bureau of highways and the mass transit bureau are deemed references to the department of transportation.

(e) References to the department of institutions are deemed references to the department of correction.

(f) References to the department of insurance and banking are deemed references to the department of commerce and insurance.

(g) References to the department of local finance or division of local finance are deemed references to the office of the comptroller of the treasury.

(h) References to the department of public welfare are deemed references to the department of human services.

(i) References to the department of standards and purchases are deemed references to the department of general services.

(j) References to the staff division of industrial development are deemed references to the industrial development division of the department of economic and community development.

(k) References to the division of hotel and restaurant inspection of the department of conservation are deemed references to the hotel and restaurant division of the department of tourist development.

(l) References to the staff division of veterans' affairs and references to the department of veterans' affairs are deemed references to the department of veterans services.

(m) References to the state educational agency for surplus property are deemed references to the department of general services.

(n) References to the tourism development division of the department of economic and community development are deemed references to the tourism division of the department of tourist development.

(o) References to the department of banking are deemed references to the department of financial institutions.

(p) References in title 45, chapter 5, except in § 45-5-304(a)(4), to the department of commerce and insurance are deemed to be references to the department of financial institutions.

(q) References to the department of insurance are deemed references to the department of commerce and insurance.

(r) References to the department of public health are deemed references to the department of health.

(s) References to the department of health and environment are deemed references to the department of health.

(t) References to the department of conservation are deemed references to the department of environment and conservation.

(u) References to the department of labor are deemed references to the department of labor and workforce development.

(v) References to the department of employment security are deemed references to the department of labor and workforce development.

(w) References to the department of personnel are deemed references to the department of human resources.

(x) References to the board of probation and parole are deemed references to the board of parole.



§ 4-3-111 - Chief executive officers of administrative departments.

There shall be a chief executive officer of each of the administrative departments of state government created by § 4-3-101, which shall be as follows:

(1) Attorney general and reporter, for the legal department;

(2) Commissioner of agriculture, for the department of agriculture;

(3) Commissioner of children's services, for the department of children's services;

(4) Commissioner of commerce and insurance, for the department of commerce and insurance;

(5) Commissioner of correction, for the department of correction;

(6) Commissioner of economic and community development, for the department of economic and community development;

(7) Commissioner of education, for the department of education;

(8) Commissioner of environment and conservation, for the department of environment and conservation;

(9) Commissioner of finance and administration, for the department of finance and administration;

(10) Commissioner of financial institutions, for the department of financial institutions;

(11) Commissioner of general services, for the department of general services;

(12) Commissioner of health, for the department of health;

(13) Commissioner of human resources, for the department of human resources;

(14) Commissioner of human services, for the department of human services;

(15) Commissioner of intellectual and developmental disabilities, for the department of intellectual and developmental disabilities;

(16) Commissioner of labor and workforce development, for the department of labor and workforce development;

(17) Commissioner of mental health and substance abuse services, for the department of mental health and substance abuse services;

(18) Commissioner of revenue, for the department of revenue;

(19) Commissioner of safety, for the department of safety;

(20) Commissioner of tourist development, for the department of tourist development;

(21) Commissioner of transportation, for the department of transportation;

(22) Commissioner of veterans services, for the department of veterans services;

(23) Comptroller of the treasury, for the department of audit;

(24) Secretary of state, for the department of state; and

(25) State treasurer, for the department of treasury.



§ 4-3-112 - Appointment of commissioners.

(a) The commissioners shall be appointed by the governor for terms to expire with the beginning of the term of the governor next elected, or whenever their successors shall be appointed and qualified.

(b) Each commissioner shall hold office at the pleasure of the governor.



§ 4-3-113 - Name changes of departments, directors and commissioners.

(a) References appearing elsewhere in this code to the director of accounts, the director of the budget or to the state property administrator are deemed references to the commissioner of finance and administration.

(b) References to the superintendent of banks, to the superintendent of banking or to the commissioner of banking are deemed references to the commissioner of financial institutions.

(c) References to the commissioner of finance and taxation are deemed references to the commissioner of revenue.

(d) References to the commissioner of highways and public works, when relating to public buildings, are deemed references to the commissioner of general services.

(e) References to the commissioner of highways and public works, except when relating to public buildings, and references to the director of the bureau of aeronautics, the director of the bureau of highways, and the director of the mass transit bureau are deemed references to the commissioner of transportation.

(f) References to the commissioner of institutions are deemed references to the commissioner of correction.

(g) References to the commissioner of insurance and banking are deemed references to the commissioner of commerce and insurance.

(h) References to the state director of local finance, director of local finance, state director of the division of local finance or to the director of the division of local finance are deemed references to the comptroller of the treasury.

(i) References to the commissioner of public welfare are deemed references to the commissioner of human services.

(j) References to the commissioner of standards and purchases are deemed references to the commissioner of general services.

(k) References to the director of the staff division of industrial development are deemed references to the director of the industrial development division of the department of economic and community development.

(l) References to the director of the division of hotel and restaurant inspection of the department of conservation are deemed references to the commissioner of tourist development.

(m) References to the director of veterans' affairs and references to the commissioner of veterans' affairs are deemed references to the commissioner of veterans services.

(n) References to the assistant commissioner of the tourism development division in the department of economic and community development are deemed references to the commissioner of tourist development.

(o) References to the commissioner of insurance are deemed references to the commissioner of commerce and insurance.

(p) References to the commissioner of public health are deemed references to the commissioner of health.

(q) References to the commissioner of health and environment are deemed references to the commissioner of health.

(r) References to the commissioner of conservation are deemed references to the commissioner of environment and conservation.

(s) References to the department of employment security are deemed references to the department of labor and workforce development.

(t) References to the department of labor are deemed references to the department of labor and workforce development.

(u) References to the commissioner of personnel are deemed references to the commissioner of human resources.



§ 4-3-121 - Commissioners and staff directors as department and division heads.

(a) (1) The commissioners of the administrative departments of the state government created by this chapter shall be the administrative heads of those departments. They shall have charge and general supervision of their respective departments.

(2) The officers and employees of the various departments established by this chapter shall be under the supervision, direction and control of the commissioners of their respective departments and shall perform such duties as the commissioners may prescribe.

(b) (1) Each staff division of the governor's office shall have as its chief executive officer a staff director who shall be appointed by the governor for a term to expire with the beginning of the term of the governor next elected, or whenever the staff director's successor shall be appointed and qualified, and who shall hold office at the pleasure of the governor.

(2) Staff directors shall have charge and general supervision of their respective divisions and shall exercise such powers and perform such duties in regard thereto as are vested therein by law, and shall receive compensation in the amount provided by § 8-23-101 for commissioners of departments.

(3) Staff directors, with respect to their divisions, shall be subject to all laws applying generally to commissioners of administrative departments, and staff divisions shall be subject to all laws applying generally to state administrative departments.



§ 4-3-122 - Governor's cabinet.

(a) The commissioners of the administrative departments shall constitute a cabinet or advisory staff to the governor on all matters of state administration.

(b) Staff directors may be members of the governor's cabinet or advisory staff, and the secretary of state, the state treasurer and the comptroller of the treasury may also serve on the governor's cabinet or advisory staff if invited to do so by the governor.

(c) (1) The governor shall hold regular meetings of this cabinet each month, or more often at the governor's option.

(2) At these meetings, the administrative work and budgetary requirements of each department shall be discussed, and practical methods devised and applied to further cooperation in, and coordination of, such work, and to eliminate duplication and overlapping of functions between the several departments.



§ 4-3-123 - Commission on aging -- Review of agency proposals.

(a) In order to fulfill its duties as established by § 71-2-105, it is essential that the commission on aging have an opportunity to review and comment on proposed plans, programs and rules that may have a substantial and direct effect on persons sixty (60) years of age or older and to be given the opportunity to have its representative in attendance at meetings of administrative departments or agencies of state government that qualify as open meetings as defined in § 8-44-102, at which such matters are intended to be considered. Therefore, the commission through its executive director shall define those areas of concern that affect older Tennesseans and make such areas known to state departments and agencies.

(b) State departments and agencies of state government shall appropriately notify the commission in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, and the procedure for intergovernmental review established by Executive Order No. 58, which took effect October 29, 1983, concerning those areas defined by the commission.



§ 4-3-124 - Sexual harassment policy -- Posting.

Each entity of state government shall post in the workplace the state policy for the prevention of sexual harassment established pursuant to Acts 1993, chapter 307.






Part 2 - Department of Agriculture

§ 4-3-201 - Creation.

There is hereby created the department of agriculture.



§ 4-3-202 - Commissioner.

The department of agriculture shall be under the charge and general supervision of the commissioner of agriculture.



§ 4-3-203 - Powers and duties.

The department of agriculture has the power to:

(1) Encourage and promote, in every practicable manner, the interests of agriculture, including horticulture, livestock industry, dairying, poultry raising, beekeeping, production of wool and other allied industries;

(2) Promote and improve methods of conducting agricultural industries, with a view to increasing the production, and facilitating the distribution, of products at minimum cost;

(3) Collect, publish and distribute statistics relating to crop production and marketing of beef, pork, poultry, fish, mutton, wool, butter, cheese and other agricultural products, so far as such statistical information may be of value to the agricultural and allied interests of the state;

(4) Inquire into the cause of contagious, infectious and communicable diseases among domestic animals, and the means for the prevention and cure of the same;

(5) Assist, encourage and promote the organization of farmers' institutes, horticultural and agricultural societies, the holding of fairs, stock shows or other exhibits of the products of agriculture;

(6) Cooperate with producers and consumers in devising and maintaining economical and efficient systems of distribution, and to aid in whatever way may be consistent or necessary in accomplishing the reduction of waste and expenses in marketing;

(7) Cooperate with the agricultural college, the experiment stations of the state university and the federal government;

(8) Enter and inspect any rights-of-way of any highway, railway, field, orchard, nursery, fruit packing house, storeroom, depot or other place where fruits are grown or stored, and inspect fruits, trees, plants, vines, shrubs or other articles within the state, and if such plant life is infected with pests or with their eggs or larvae, or with any contagious disease injurious to plant life, abate the same as a nuisance;

(9) Enforce all of the penal and regulatory laws of the state in the same manner and with like authority as the sheriffs of the counties; and

(10) (A) Promulgate rules and regulations necessary to effectuate the purposes, duties and responsibilities of the department. Such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, except as otherwise provided by law.

(B) The enactment of a federal declaration of an extraordinary emergency or issuance of an emergency federal order or similar federal enactment that relates to the spread of plant or animal disease, the spread of pests from state to state, the protection of the food or feed supply, or that otherwise relates matters generally regulated by the department shall be deemed to constitute sufficient evidence of an immediate danger to the public health, safety or welfare of such a nature to justify the enactment of emergency rules for purposes of § 4-5-208(a).



§ 4-3-204 - Civil penalty for violating regulatory matters -- Revocation of license or permit -- Denial of license or permit renewal.

(a) The department or any board or commission attached to the department may, in a lawful proceeding respecting licensing, as defined in the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, in addition to or in lieu of any other lawful disciplinary action, assess a civil penalty of not more than five hundred dollars ($500) for each violation of statute, rule or order enforceable by the department or board or commission attached to the department.

(b) The department and any board or commission attached to the department shall by rule establish a schedule designating the minimum and maximum civil penalty that may be assessed under this section for violation of each statute, rule or order over which it has regulatory control.

(c) In the event of nonpayment of any civil penalty lawfully assessed pursuant to subsection (a), such penalty shall be recoverable in the name of the state by the attorney general and reporter in the chancery court of Davidson County, or by the district attorney general in the chancery court of the county in which all or part of the violation occurred.

(d) All sums recovered under this section shall be paid into the state treasury, except that in those counties where a contract exists between the department and the county health department pursuant to § 53-8-205(7), such sums may be retained by the county health department in accordance with the contract between the department and such county health department; provided, that all such funds so retained by the county health department shall be paid into the county's general fund.

(e) In the event of nonpayment of any civil penalty lawfully assessed by the department or any board or commission attached thereto, the commissioner of agriculture may revoke a current license or permit or deny renewal of a license or permit until the respective civil penalties have been paid in full. Payment of the civil penalty does not necessarily obligate the commissioner to issue any license or permit; provided, no such action affecting licenses or permits shall be taken without a hearing as provided in the Uniform Administrative Procedures Act.



§ 4-3-205 - License, certification or registration -- Notifications -- Prerequisites -- Web site -- Notifications by electronic mail.

(a) The department and any board, commission, committee, or other governmental entity created pursuant to titles 43 and 44 shall notify each applicant for a professional or occupational license, certification or registration from the department, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, policies, and guidelines setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, policies, and guidelines.

(b) The department and any board, commission, committee, or other governmental entity created pursuant to titles 43 and 44 shall notify each holder of a professional or occupational license, certification or registration from the department, board, commission, committee, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and any board, commission, committee, or other governmental entity created pursuant to titles 43 and 44 shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and any board, commission, committee, or other governmental entity created pursuant to this title and titles 43 and 44 shall allow each holder of a professional or occupational license, certification or registration from the department, board, commission, committee, or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and any board, commission, committee or other governmental entity created pursuant to this title and titles 43 and 44 shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.






Part 3 - Department of Audit

§ 4-3-301 - Creation.

The department of audit is created and established in the state government.



§ 4-3-302 - Administrative head of department.

The comptroller of the treasury shall be the administrative head of this department.



§ 4-3-303 - Organization of department.

(a) The department of audit shall be organized in whatever manner the comptroller of the treasury may deem best to the accomplishment of its functions.

(b) The department shall have such auditors, assistants and employees as the comptroller of the treasury may require, subject to the budgetary and personnel provisions of § 4-4-107 and within the appropriations made by the general assembly.



§ 4-3-304 - Powers and duties.

The department of audit has the power and is required to:

(1) (A) Perform currently a post audit of all accounts and other financial records of the state government, and of any department, institution, office or agency thereof in accordance with generally accepted auditing standards and in accordance with such procedures as may be established by the comptroller of the treasury;

(B) Make annually, and at such other times as the general assembly shall require, a complete report on the post audit, such report to be in the form provided by §§ 8-4-109 -- 8-4-111 and by any subsequent legislation;

(2) Certify to the fund balance sheets, operating and other statements, covering the condition of the state's finances, as prepared by the department of finance and administration, or by the state treasurer, before publication of such statements;

(3) Serve as a staff agency to the general assembly, or to any of its committees, in making investigations of any phase of the state's finances;

(4) Make annually an audit of all the records of the several counties of the state, including the offices of county trustees, circuit court clerks, criminal court clerks, county clerks and clerks and masters of chancery courts, and all county mayors and judges of the courts of general sessions, specifically including the accounts of all "trust funds" in the hands of clerks and masters, or county clerks, or both, and any other county official, whether elected or appointed;

(A) In lieu of the audit required under this subdivision (4), the department may accept an audit made by an independent certified public accountant or licensed public accountant, employed at the expense of the county, if the audit made by such independent certified public accountant or licensed public accountant meets the minimum standards for county auditing established by the comptroller of the treasury, and approved by the governor;

(B) The audit shall be made annually and copies of the audit furnished to the comptroller of the treasury;

(C) Any county having an audit made by an independent certified public accountant or licensed public accountant under the conditions prescribed in this subdivision (4) shall be relieved of paying to the state the fee required by § 9-3-210;

(D) Beginning July 1, 1974, the department shall prepare the audit required under this subdivision (4) in each county of this state at least once in every five-year period, and shall not accept an audit prepared by a certified public accountant or licensed public accountant in lieu of a state audit for more than four (4) years in every five-year period beginning July 1, 1974, or may, in such manner as the comptroller of the treasury may determine, participate with or monitor the audit with the independent certified public accountant or licensed public accountant;

(5) Devise a modern, effective and uniform system of bookkeeping and accounting, subject to the approval of the governor, comprehending:

(A) An efficient system of checks and balances between the officers at the seat of government entrusted with the collections and receipts, custody and disbursement of the revenues of the state; and

(B) A system of bookkeeping and accounting, for the use of all county officials and agencies handling the revenues of the state or of any political subdivision thereof; provided, that the comptroller of the treasury and the governor may approve any existing system;

(6) Perform economy and efficiency audits, program results audits and program evaluations. Any or all of the elements of an audit may be performed, including financial and compliance, economy and efficiency program results and program evaluation;

(7) Require that audits to be performed by the internal audit staffs of grantees or the internal audit staffs of state departments, boards, commissions, institutions, agencies, authorities or other entities of the state shall be coordinated with the office of the comptroller of the treasury, and any such audit reports as may be issued shall be prepared in accordance with standards established by the comptroller of the treasury. No department, agency, institution, board, commission or authority shall cause internal auditing to be performed by persons who do not meet the job specifications for internal auditors established by the commissioner of human resources and approved by the commissioner of finance and administration and the comptroller. Notwithstanding any law to the contrary, working papers created, obtained or compiled by an internal audit staff are confidential and are therefore not an open record pursuant to title 10, chapter 7. "Working papers" includes, but is not limited to, auditee records, intra-agency and interagency communications, draft reports, schedules, notes, memoranda and all other records relating to an audit or investigation by internal audit staff;

(8) Require that all persons, corporations or other entities receiving grants from or through this state shall cause a timely audit to be performed, in accordance with auditing standards prescribed by the comptroller of the treasury; and

(9) Establish minimum standards for the performance of audits by the internal audit staffs of local governments, special taxing districts, utility districts, political subdivisions, state departments, boards, commissions, institutions, agencies, authorities or other entities of the state. These standards, which shall be established by the comptroller of the treasury, shall include "Standards for the Professional Practice of Internal Auditing" published by the Institute of Internal Auditors, Inc., or such other standards as may be approved by the comptroller of the treasury. All audit reports issued by such internal audit staffs shall include a statement that the audit was conducted pursuant to these standards. Notwithstanding any law to the contrary, working papers created, obtained or compiled by an internal audit staff are confidential and are therefore not an open record pursuant to title 10, chapter 7. "Working papers" includes, but is not limited to, auditee records, intra-agency and interagency communications, draft reports, schedules, notes, memoranda and all other records relating to an audit or investigation by internal audit staff.



§ 4-3-305 - Administration by comptroller of the treasury.

(a) The comptroller of the treasury is authorized to administer all or any part of the powers and duties prescribed in subsection (b).

(b) The comptroller of the treasury or the comptroller's designee shall, when a general act for county budgeting, or a county fiscal control act, is enacted, have authority to:

(1) Prescribe forms and procedures for the preparation of annual budgets in the several counties and in the other local governments;

(2) Require from the proper local authority a copy of the annual budget as adopted by the governing body of each county or other local government;

(3) Prepare a flexible system of uniform accounts for the various counties and for the other local governments, and assist the local authorities in its installation;

(4) Require annually from each county and other local government a financial report, showing in itemized form all expenditures for current operation and maintenance, for capital outlays, for debt retirement and interest charges and for any other expenses, and also setting forth in detail all revenues and other sources of income;

(5) Audit the accounts of all county and other local governments, such audit to be made either by the auditors of the comptroller of the treasury or the comptroller's designee or by private accountants approved by the comptroller of the treasury or the comptroller's designee;

(6) Promulgate regulations with respect to the issuance of county and municipal bonds, the refunding and retirement of county and municipal debts and the handling of county or municipal defaults; and

(7) Study the state subsidies and turn-backs to county and other local governments for highway, welfare, educational and other purposes, and make recommendations to the governor on the fiscal aspects of such subsidies and turn-backs.

(c) (1) Notwithstanding this section or any other law to the contrary, upon the approval of the comptroller of the treasury or the comptroller's designee, a municipality or county is authorized to prepare and adopt a biennial budget for such departments as authorized by the comptroller of the treasury or the comptroller's designee. The budgets shall be prepared as required by the comptroller of the treasury or the comptroller's designee and after all necessary changes have been made to the local government's charter, private acts, resolutions, or ordinances, as appropriate.

(2) In preparing such budgets, careful consideration shall be given to ensure there is no impairment to an existing contract, bond obligation, or anticipation note of the governmental entity.



§ 4-3-306 - State funding board.

(a) The state funding board is attached to the office of the comptroller of the treasury for all administrative purposes.

(b) (1) The state funding board is authorized to establish policies and procedures under which the comptroller of the treasury or the comptroller's designee shall be guided in the administration of state laws concerning bond and note issues by counties, municipalities and utility districts.

(2) Noncompliance with subdivision (b)(1) shall not invalidate any bonds issued by a unit of local government.



§ 4-3-307 - Expenses of department representatives.

The necessary expenses of any representative of the department of audit assigned to duty away from the seat of government shall be reimbursed under the rules and regulations prescribed by the commissioner of finance and administration. All such expenses, before being paid, shall first be approved by the office of the comptroller of the treasury.



§ 4-3-308 - Office of education accountability.

(a) There is hereby established within the office of the comptroller of the treasury an office of education accountability, which shall monitor the performance of school boards, directors of schools, school districts, schools, and school personnel in accordance with the performance standards set out in the Education Improvement Act or by regulations of the state board of education.

(b) The office of education accountability shall be provided with information generated through the management information system provided for in § 49-1-209, information gathered for the annual report provided for in § 49-1-211, or any other information that it may require.

(c) The office of education accountability shall conduct such studies, analyses, or audits as it may determine to be necessary to evaluate education performance and progress, or as may be assigned to it by the governor or general assembly.

(d) The office of education accountability shall report its findings annually to the governor and the general assembly.






Part 4 - Department of Financial Institutions

§ 4-3-401 - Creation.

There is hereby created the department of financial institutions.



§ 4-3-402 - Commissioner -- Appointment.

(a) The department of financial institutions shall be under the charge and general supervision of the commissioner of financial institutions.

(b) The commissioner shall be appointed by the governor and shall serve at the governor's pleasure.



§ 4-3-403 - Powers and duties.

The department of financial institutions shall exercise all the rights, powers and duties described in title 45 and otherwise vested by law in the department, the commissioner of financial institutions, and the commissioner's officers, assistants and employees.






Part 5 - Department of Environment and Conservation

§ 4-3-501 - Creation.

There is hereby created the department of environment and conservation.



§ 4-3-502 - Commissioner.

The department of environment and conservation shall be under the charge and general supervision of the commissioner of environment and conservation.



§ 4-3-503 - Establishment of divisions, bureaus and organizational units.

The commissioner is authorized to establish divisions, bureaus or other organizational units necessary to carry out the duties imposed upon the commissioner and the department.



§ 4-3-504 - Powers and duties of department.

The department of environment and conservation has the power to:

(1) Exercise all functions, rights, powers, and duties vested by law; and

(2) Make rules and regulations not inconsistent with law for the administration of such functions and duties, and for the management of any parks or other properties belonging to the state.



§ 4-3-505 - Deputy and assistant commissioners -- Absence or incapacity of commissioner -- Vacancy in office.

The commissioner is authorized to appoint such deputy and assistant commissioners as may be necessary to discharge the powers and duties of the department. In the event of absence or incapacity of the commissioner or in the event of a vacancy in the office of the commissioner, an appropriate person designated by the governor may be authorized, in accordance with § 4-4-115, to exercise any and all of the powers of the commissioner until such time as the duly appointed commissioner can fulfill such commissioner's responsibilities.



§ 4-3-506 - Making completeness determinations and issuing or denying permits within time frame specified in department's rules and regulations.

(a) It is the intent of the general assembly that the department of environment and conservation seek to accomplish making a completeness determination and issuing or denying any permit within the time frames specified by the department's rules and regulations.

(b) (1) The commissioner shall prepare semiannual permitting efficiency reports that include statistics on whether the department has timely acted on permit applications pursuant to the appropriate rule. The reports are due February 1 and August 1 of each year beginning in 2013.

(2) For permit applications that have not met the time frame required by rule, the report must state the reasons for not meeting the time frame. In stating the reasons for not meeting the time frame, the commissioner shall separately identify delays caused by the responsiveness of the applicant, lack of staff, scientific or technical disagreements, or the level of public engagement.

(3) The report shall specify the number of days from initial submission of the application to the day of determination that the application is complete. The report due August 1 of each year must aggregate the data for the year and assess whether the program or system changes are necessary to achieve the time frame as specified by rule.

(4) The report shall be posted on the department's web site and electronically submitted to the governor and members of the general assembly.



§ 4-3-508 - Contracts and leases entered into prior to July 1, 1991 -- Rules, regulations, orders and decisions issued or promulgated by the department.

(a) All contracts or leases entered into prior to July l, 1991, by the department of environment and conservation or its predecessor in name, the department of conservation, with any entity, corporation, agency, enterprise or person pertaining to § 11-1-108, title 11, chapter 4, §§ 43-14-218, 54-17-105, 54-17-109 and 67-5-1004, shall continue in full force and effect as to all essential terms and conditions of the contracts in existence on July 1, 1991, to the same extent as if such contracts had originally been entered into by and between such entity, corporation, agency, enterprise or person and the department of agriculture, unless and until such contracts or leases are amended or modified by the parties to such contracts or leases.

(b) All rules, regulations, orders and decisions heretofore issued or promulgated by the department of environment and conservation or its predecessor in name, the department of conservation, pursuant to § 11-1-108, title 11, chapter 4, §§ 43-14-218, 54-17-105, 54-17-109 and 67-5-1004, shall remain in full force and effect and shall hereafter be administered and enforced by the department of agriculture. To this end, the department of agriculture, through the commissioner, has the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred in § 11-1-108, title 11, chapter 4, §§ 43-14-218, 54-17-105, 54-17-109 and 67-5-1004, to modify or rescind orders or rules and regulations heretofore issued and to adopt, issue or promulgate new orders or rules and regulations necessary for the administration of the programs or functions of the department of agriculture transferred in this section.



§ 4-3-509 - License, certification or registration -- Notifications -- Prerequisites -- Web site -- Notifications by electronic mail.

(a) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each applicant for a professional or occupational license, certification or registration from the department, division, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, policies, and guidelines setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, policies, and guidelines.

(b) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and any division, board, commission, committee, agency, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall allow each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and any division, board, commission, committee, agency or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.






Part 6 - Department of Correction

§ 4-3-601 - Creation.

There is hereby created the department of correction.



§ 4-3-602 - Commissioner -- Appointment -- Qualifications -- Salary -- Expenses -- Secretary and other employees.

(a) The department of correction is under the charge and general supervision of the commissioner of correction.

(b) It is the duty of the governor to appoint a suitable person to the position of commissioner of correction, who shall serve for a term coeval with that of the governor, or until the commissioner's successor is appointed and qualified. In the case of a vacancy in the office, it is the duty of the governor to appoint a suitable person to fill the office for the unexpired term. In order to be qualified for the office, a person shall be not less than twenty-five (25) years of age, a person of good character, and a person with training and experience in institutional operation and management in similar activities. The commissioner, upon the commissioner's appointment, shall take the oath required by law of other state officers.

(c) The commissioner shall receive as compensation for the commissioner's services a salary to be fixed by the governor as provided in § 8-23-101, payable monthly upon warrant of the commissioner of finance and administration, and also the commissioner's traveling expenses incurred in official business, when itemized and approved by the governor.

(d) The commissioner shall be provided with a suitable office, and with such furniture, supplies, books and appliances as may be necessary, the expense thereof to be audited and paid like other state expenses.

(e) The commissioner is authorized to appoint:

(1) A secretary and stenographer for the department, who shall have charge of and keep a record of the transactions of the department and all books and accounts, and perform such other duties as may be assigned to the secretary and stenographer by the commissioner, and shall receive a salary payable monthly upon warrant of the commissioner of finance and administration; and

(2) Such other employees as may be necessary to enable the department to efficiently discharge its duties.



§ 4-3-603 - Duties of commissioner.

(a) The commissioner is the executive officer of the department of correction and has the immediate charge of the management and government of the institutions of the department, and the commissioner shall devote the commissioner's entire time and attention to the duties of the commissioner's position.

(b) In addition to any other duties provided by law, when it appears to the commissioner, in the commissioner's sole discretion, that the available facilities and institutions of the department that are designed for the custody of inmates are overcrowded, the commissioner shall endeavor to alleviate such overcrowded conditions by contracting with local governmental entities, when possible, for the care, custody, and control in local jails, workhouses, penal farms or other such facilities, of inmates who have been committed to the department, or by any other means permitted by law.



§ 4-3-604 - Investigations by commissioner.

(a) The commissioner may make such investigations as the commissioner may deem necessary to the performance of the commissioner's duties, and to that end the commissioner shall have the same power as a judge of the court of general sessions to administer oaths and to enforce the attendance and testimony of witnesses and the production of books and papers.

(b) The commissioner shall keep a record of such investigations, stating the time, place, character or subject, witnesses summoned and examined, and the commissioner's conclusions.

(c) In matters involving the conduct of an officer, a stenographic report of the evidence shall be taken and a copy thereof with all documents introduced kept on file at the office of the department.

(d) The fees of witnesses for attendance and travel shall be the same as in the circuit court, but no officer or employee of the institution under investigation shall be entitled to such fees.

(e) Any judge of the circuit court, either in term time or in vacation, upon application of the commissioner, may compel the attendance of witnesses, the production of books or papers and the giving of testimony before the commissioner, by a judgment for contempt or otherwise, in the same manner as in cases before a circuit court.



§ 4-3-605 - Organization of department.

The commissioner of correction has the authority, with the approval of the governor, to organize the work of the department under such divisions as may be necessary to carry it on most efficiently and economically.



§ 4-3-606 - Powers and duties of department.

The department of correction shall exercise all the rights, powers and duties described in chapter 6 of this title and otherwise vested by law in the department, the commissioner, and the commissioner's officers, assistants and employees.



§ 4-3-607 - Record of transactions.

A record of the transactions of the department of correction shall be kept by the commissioner, or under the commissioner's direction by the secretary.



§ 4-3-608 - Local jails -- Approval of construction plans.

All plans for new jails shall, before the adoption of the same by the county or city authorities, be submitted to the commissioner for suggestions and criticism.



§ 4-3-609 - Exercise of police powers by employees.

(a) Those employees of the department of correction as the commissioner shall designate who have been trained in the use of firearms are vested with the powers and authority of law enforcement officers, including the authority to carry weapons, and may exercise such powers and authority while performing special details and assignments in the course of their duties as authorized by the commissioner. These instances may include the search for and apprehension of escapees, transporting inmates, assisting other law enforcement agencies, and other functions while on duty and under the supervision of the department.

(b) (1) Those employees of the department of correction appointed as special agents or as director of internal affairs and who have successfully completed law enforcement training in accordance with internal standards, including firearms training and successful completion of the Tennessee bureau of investigation's basic agent training, shall be fully vested and sworn by the commissioner as full-time law enforcement officers. The department's internal standards shall include, at a minimum, forty (40) hours initial training and eight (8) hours annual in-service training in firearms qualification administered by an instructor with certification from the Tennessee Correction Academy's firearms instructor program or from a police firearms instructor training program conducted or sanctioned by the federal bureau of investigation or the National Rifle Association. These agents and director shall have full authority to investigate and enforce the laws of the state and their mission shall focus on matters relative to the department of correction as well as those matters assisting other local, state, and federal agencies. These agents and director shall be so commissioned to carry weapons in the course of their duties and as is consistent with applicable standards for law enforcement personnel.

(2) Persons employed by the department of correction as internal affairs special agents or as an internal affairs director shall have the full power to administer oaths and take oral and written statements.

(c) The commissioner shall also establish internal procedures concerning appropriate exercise of the powers and authority vested by this section.



§ 4-3-610 - Assistance in acquiring dogs for detection of drugs.

(a) The state of Tennessee, acting though the commissioner and department of correction, is authorized to assist counties and municipalities in acquiring dogs trained to detect marijuana and other illicit substances for use in jails and workhouses for the purposes set out in § 41-1-118.

(b) Sheriffs, police chiefs and other local law enforcement officials are encouraged to utilize the dogs provided for in subsection (a).



§ 4-3-611 - Disclosure of the death of persons in the custody of the department of correction.

The commissioner of correction shall provide a report of any death of any person in the custody of the department at a department facility within ten (10) business days of the death of such person to the state senator and representative representing such person. The legislators representing such person shall be determined by the home address of the person in the state. This section shall not apply to the deaths of persons who were not residents of Tennessee prior to being placed in the custody of the department.






Part 7 - Department of Economic and Community Development

§ 4-3-701 - Creation.

There is hereby created the department of economic and community development.



§ 4-3-702 - Commissioner.

(a) The department of economic and community development shall be under the charge and general supervision of the commissioner of economic and community development.

(b) The commissioner shall be appointed by the governor.

(c) The commissioner has the authority to promulgate rules and regulations necessary for the operation of the department or to effectuate any of the programs or responsibilities of any of the divisions of the department. Such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-3-703 - General functions.

It is the function of the department of economic and community development to coordinate development services to communities, businesses and industries in the state.



§ 4-3-704 - Divisions -- Creation.

(a) There are created within the department of economic and community development the following divisions:

(1) The administrative and support services division;

(2) The industrial development division; and

(3) The energy division, which shall have the duties specified in §§ 4-3-708 -- 4-3-712.

(b) The commissioner is authorized, with the consent of the governor, to appoint directors of these divisions, to combine, consolidate, or abolish any of these divisions, or to create such new divisions as are necessary to carry out the duties imposed upon the commissioner and this department.



§ 4-3-705 - Administrative and support services division -- Functions.

It is the function of the administrative and support services division to provide development services and marketing programs for the other divisions of this department and to provide administrative and budgetary services for the entire department.



§ 4-3-706 - Industrial development -- Powers and duties.

(a) It is the function of the department of economic and community development to stimulate the creation of new jobs and income through services to business and industry.

(b) The department shall exercise all of the administrative powers, duties and functions described in §§ 4-14-103 -- 4-14-107.

(c) The department has the power to make rules and regulations not inconsistent with law for the administration of its functions and duties.

(d) The department shall provide for the administration of title 68, chapter 202, part 1.



§ 4-3-707 - Industrial development authority -- Transfer of duties.

The duties required of the Tennessee industrial development authority as of June 30, 1981, relative to the outstanding loan guarantees and commitments made by the authority, are transferred to the department of economic and community development.



§ 4-3-708 - Energy division -- General powers.

The energy division has the duty and responsibility to:

(1) Promote research, development, recruitment and investments in conservation and renewable technology business (e.g., businesses that are labor intensive, environmentally sound, energy conserving and compatible with the development of a statewide energy program), with the recognition that a commitment to energy efficiency and development of renewable resources promotes economic growth and job creation;

(2) Provide incentives for energy conservation and renewable technologies development;

(3) Provide informational and educational programs for local governmental units and the general public, including the operation of a toll-free energy hotline;

(4) Administer federal energy programs to include, but not be limited to, an energy extension service and a state energy conservation plan.

(5) Promote state and local energy emergency preparedness in coordination with other appropriate state agencies, such as the military department;

(6) Establish a working liaison with the Tennessee Valley authority and other energy-related nonprofit organizations;

(7) Provide technical assistance to state businesses experiencing financial difficulty due to escalating energy costs;

(8) Maintain a record of businesses lost to the state or that have gone out of business due to escalating energy costs; and

(9) (A) Prepare an annual report on the activities of the division, including information on conservation, energy management, renewable industry investments and recruitments, and energy savings goals set and realized by the programs administered by the division;

(B) The report shall be submitted to the governor, the speakers of the senate and house of representatives, and the chair of the senate and house of representatives committees on government operations, energy, and conservation, or their successor committees.



§ 4-3-709 - Energy division -- Powers concerning promoting research and development.

The division of energy has the power in promoting research and development to:

(1) Assist the state, its subdivisions and institutions, private parties, and any energy supplier chartered or regulated under this code, through the collection and compilation of information on energy programs throughout the state and the United States, the coordination of research and experimental projects in this state, and contracts and the issuance of grants to Tennessee institutions and citizens for research and experimentation, in the development of:

(A) Petroleum and natural gas storage or production capacity wherever such can be located;

(B) Coal gasification and liquefaction;

(C) Propane, butane or methane storage, shipment, handling and rapid redistribution to areas of need;

(D) An energy port authority in connection with a grouping and system interconnection of energy loading, unloading, storage and transfer facilities;

(E) Magnetohydrodynamics (MHD), fluidized bed combustion and other advanced combustion and conversion facilities;

(F) Technology and related facilities for the collection, conversion and use of solar energy;

(G) Facilities designed to produce central heating, cooling, electrical energy, or process steam through the combustion of garbage or other wastes;

(H) Other energy production, storage or distribution facilities, including co-generation of power; and

(I) Technology and related facilities for the collection, conversion and use of methane gas. The division shall cooperate with the University of Tennessee Space Institute and any other state agency studying the use of methane gas;

(2) Promote and assist in the execution of programs to gain maximum benefit for citizens of Tennessee from the state's natural energy resources, including, but not limited to:

(A) Coal field development and utilization, both surface and subsurface;

(B) Oil deposits;

(C) Natural gas for intrastate and interstate use;

(D) Ores containing fissionable elements;

(E) Geographical characteristics;

(F) Resource recycling; or

(G) Renewable resources;

(3) Coordinate the development of energy facilities in this state; and

(4) Monitor the spending of any public funds provided for projects under this section, and the progress of any work financed in whole or in part with such funds.



§ 4-3-710 - Energy division -- Powers concerning promoting conservation.

The division of energy has the power in promoting conservation to:

(1) Develop and implement plans, projects or programs for the purpose of energy conservation in regard to residential, commercial, industrial or governmental uses of energy;

(2) Coordinate any energy conservation programs or projects undertaken by the state or municipal governments, or by the federal government as permitted by applicable federal law;

(3) Participate in or carry out any federal energy conservation programs;

(4) Recommend, in coordination with other standards and codes, energy and lighting efficiency building standards for new and renovated buildings in this state. Such standards will be mandatory for all building construction or renovation begun after they take effect. Such standards will be administered by local governments, and if such governments have standards equal to or stricter than the authority standards, the local standards will control;

(5) Prepare, implement and administer a plan that encourages utilities to provide conservation services to their customers;

(6) Assist the utilities of the state in their actions before those federal agencies that regulate or otherwise control specific energy supplies, if such actions are consistent with state energy policy;

(7) Coordinate and maintain, in cooperation with other divisions, and state and federal departments and agencies, a comprehensive educational and information program on energy conservation for the general public. The division shall make a continuing effort to keep the citizens of the state informed as to the most efficient and expeditious means of reducing their use of energy; and

(8) Develop and carry out its programs on its own initiative, in cooperation with federal, state or local governments, or with private citizens. Such plans, projects or programs may include, but are not limited to:

(A) Van pooling and car pooling plans and incentives;

(B) Home weatherization;

(C) Development of mass transit alternatives;

(D) Incentives to promote residential conservation of energy use;

(E) Compilation and dissemination of energy efficiency information;

(F) Programs to promote energy conservation in industry and commerce;

(G) Encouragement of the use and development within the state of solar, geothermal and other renewable energy resources;

(H) Development of energy management systems; and

(I) Development of material recycling, handling and management systems.



§ 4-3-711 - Energy division -- Set-aside program for petroleum products.

(a) The division of energy shall develop an emergency liquid fuel allocation program to be implemented by the governor in event of an energy emergency as defined in § 58-2-101.

(1) The setting aside of petroleum products will be in order to help meet emergency petroleum requirements, thereby relieving the hardship caused by such shortage to entities including, but not limited to, the following:

(A) Certain governmental entities providing emergency services;

(B) Other entities defined by rules as promulgated by this division;

(C) Energy producers;

(D) Telecommunications services;

(E) Public transit;

(F) Users engaged in agricultural production, planting and harvesting; and

(G) Sanitation services.

(2) The division shall promulgate rules, including emergency rules pursuant to the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, to govern the administration of the set-aside program, including, but not limited to, the form, procedures, criteria and priority for set-aside allocation and distribution.

(3) The state set-aside program for petroleum products shall be operated to the extent that it does not preempt federal law.

(4) The state set-aside program shall terminate upon the issuance of an executive order stating that a shortage of petroleum products no longer exists.

(b) The division shall assist with contingency plans, in coordination with power distributors in this state, to conserve electrical energy during emergency conditions. Such plans shall include the designation of priority users of electrical power.



§ 4-3-712 - Energy division -- Additional powers -- Confidentiality.

(a) In furtherance of its duties under §§ 4-3-708 -- 4-3-711, the division of energy has the power to:

(1) Collect energy-related information for the purpose of maintaining a current source of relevant data, and for supplying the division, as well as other federal and state agencies and the general public, with the necessary information to enable them to make informed evaluations and decisions about energy-related problems;

(2) Perform such studies, analyses or surveys as it deems necessary to carry out the intent and purposes of this chapter. The division shall first of all be concerned with providing any studies or analyses of energy information that the governor or appropriate committees of the general assembly shall request. In addition, within limitations of funds, time and staff capacities, the division may provide such information for the general public, individual members of the general assembly, and other state and federal authorities;

(3) (A) Maintain current reports on the supply, demand and price of the various energy resources, which shall include, but are not limited to:

(i) Coal;

(ii) Electricity;

(iii) Geothermal;

(iv) Natural gas;

(v) Nuclear power;

(vi) Petroleum; and

(vii) Solar power;

(B) In maintaining such reports, the division shall utilize data available from other state and federal sources to the extent possible to avoid duplication of requests;

(4) Monitor and analyze technological developments in the fields of energy resource exploration, extraction, utilization, production, distribution, conservation and end-product reuse;

(5) Provide an analysis of the availability of various energy resources as well as a forecast of the future demand and availability of those resources, where feasible;

(6) Establish an information distribution system to convey energy-related information to the general public and other interested persons;

(7) Obtain information on and monitor energy-related developments, including the following:

(A) Energy legislation pending before the United States congress;

(B) Proposed energy-related rules and regulations of federal agencies;

(C) Research development and demonstration activities affecting Tennessee;

(D) Federal grants for which citizens or government might apply;

(E) Energy proceedings and hearings of the various energy regulatory agencies;

(F) Energy-related activities and legislation in other states; and

(G) Such other energy-related activities as the head of the division may assign;

(8) Coordinate the responses of other state agencies over and above the responses required under office of management and budget circular A-95, to federal energy programs and projects and present those agencies' views to the extent feasible; and

(9) Evaluate the practical, economic and financial feasibility of projects or facilities included under § 4-3-709(3).

(b) (1) The division shall maintain the confidentiality of all proprietary information it may acquire.

(2) "Proprietary information" is defined as trade secrets and commercial or financial information that is used either directly or indirectly in the business of any person submitting information to the division under this chapter, and that gives such person an advantage or an opportunity to obtain an advantage over competitors who do not know or use such information.



§ 4-3-713 - Energy division -- Expenditure of funds.

Any federal funds expended pursuant to §§ 4-3-708 -- 4-3-712 shall only be obligated or expended in accordance with the program, terms, conditions and agreement under which such funds were received, unless specific authority to modify such program, terms, conditions or agreement has been received in writing from the granting authority.



§ 4-3-714 - Legislative intent -- Reports.

It is the intent of the general assembly that the department of economic and community development provide periodic reports to the government operations committees of the senate and the house of representatives relative to corrective steps to address the audit findings of the office of the comptroller.



§ 4-3-715 - Short title -- Purpose.

Sections 4-3-715 -- 4-3-717 shall be known and may be cited as "The Tennessee Job Growth Act of 2005" and are enacted for the purpose of establishing the FastTrack infrastructure development and job training assistance and economic development programs within the department of economic and community development to assist new and existing business and industry that locate or expand in this state and create or retain jobs.



§ 4-3-716 - FastTrack infrastructure development and job training assistance and economic development fund -- Funding -- Uses of fund -- Legislative intent.

(a) The FastTrack infrastructure development and job training assistance and economic development fund, referred to as the "FastTrack fund" in this section and in § 4-3-717, is established as a separate account in the general fund.

(b) The FastTrack fund is composed of:

(1) Funds appropriated by the general assembly for the FastTrack fund; and

(2) Gifts, grants and other donations received by the department of economic and community development for the FastTrack fund.

(c) Money in the FastTrack fund may be used by the department of economic and community development for program administration, marketing expenses and program evaluation; however, such expenses shall not exceed five percent (5%) of the total amount appropriated for the program in any fiscal year.

(d) Subject to the availability of revenue at the end of each fiscal year, the commissioner of finance and administration is authorized to carry forward any amounts remaining in the FastTrack fund or transfer any part of the fund to the revenue fluctuation reserve.

(e) Moneys in the FastTrack fund shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6, for the sole benefit of the FastTrack fund, and interest accruing on investments and deposits of such fund shall be returned to such fund and remain part of the FastTrack fund.

(f) It is the intent of the general assembly that, to the extent practicable, money from the FastTrack fund shall be spent in all areas of the state.

(g) It is the legislative intent that new commitments made by the commissioner of economic and community development for grants from the FastTrack fund shall not exceed the appropriations made for the purposes of the FastTrack infrastructure development, job training assistance and economic development programs. The commissioner of economic and community development is authorized, subject to the concurrence of the state funding board, to determine the amount of new commitments unlikely to be accepted based on historical program trends and may over-commit to the extent of such determination. In no event may such over-commitments exceed thirty percent (30%) of the appropriations available for new grants. It is further the legislative intent that in each fiscal year the FastTrack programs be managed so that actual expenditures and obligations to be recognized at the end of the fiscal year shall not exceed any available reserves and appropriations of the programs.

(h) No less frequently than quarterly, the commissioner of economic and community development shall report to the commissioner of finance and administration the status of the appropriations for the FastTrack fund, such report to include at least the following information: the amount of each commitment accepted since the previous report and the name of the company receiving the benefit of such commitment, the total outstanding commitments and the total unobligated appropriation. A copy of each such report shall be transmitted to the speaker of the house of representatives and the speaker of the senate, the chairs of the finance, ways and means committees, the state treasurer, the state comptroller, the office of legislative budget analysis, and the secretary of state.



§ 4-3-717 - Grants and loans.

(a) FastTrack infrastructure development, training, and economic development grants from the FastTrack fund shall be made only where there is a commitment by a responsible official in an eligible business for the creation or retention of private sector jobs and private investment, or where the commissioner of economic and community development determines that such investment will have a direct impact on employment and investment opportunities in the future.

(b) (1) FastTrack industrial infrastructure and industrial site preparation grants or loans to assist eligible businesses may be made only to local governments or to their economic development organizations or other political subdivisions of the state.

(2) Infrastructure grants may not be applied to private land or to land that is expected to become privately owned.

(3) Land owned by a political subdivision of the state shall not be considered private land and any such land that is subject to a purchase option by a private entity shall not be considered to be land that is expected to become privately owned so long as the purchase option covering the land may not be exercised for a period of at least five (5) years following the date of an infrastructure grant pursuant to this section.

(c) FastTrack industrial training grants from the FastTrack fund shall be awarded only to eligible businesses for industrial training under the following conditions:

(1) To support the training of new employees for locating or expanding industries; and

(2) To support the retraining of existing employees where retraining is required by the installation of new machinery or production processes.

(d) (1) FastTrack economic development grants or loans to assist eligible businesses may be made only to local governments or to their economic development organizations or other political subdivisions of the state. FastTrack economic development grants or loans may be used to facilitate economic development activities that are not eligible for FastTrack infrastructure development or job training assistance funds. These activities include, but are not limited to, grants or loans for retrofitting, relocating equipment, purchasing equipment, building repairs and improvements, temporary office space or other temporary equipment related to relocation or expansion. It is the intent of the general assembly that these economic development funds be used in exceptional circumstances when the funds will make a proportionally significant economic impact on the affected community.

(2) The department of economic and community development shall notify and provide to the state funding board a detailed written explanation of the purpose for which a FastTrack economic development grant or loan is being awarded or used when FastTrack economic development grants or loans are awarded or used for activities that are not eligible for FastTrack infrastructure development or job training assistance funds.

(3) The state funding board shall maintain as confidential any records or information obtained in accordance with subdivision (d)(2) that is otherwise confidential pursuant to state law.

(e) The total amount of FastTrack grants or loans made pursuant to these programs shall not exceed seven hundred fifty thousand dollars ($750,000) per eligible business within any three-year period beginning July 1, 2005, unless approved by the state funding board. The state funding board is authorized to establish, by policy or action, the process by which the commissioner of economic and community development shall seek and receive approval for such grants and loans to exceed the dollar limitation.

(f) In determining the level of grant assistance for infrastructure and site preparation consideration shall be given to local ability-to-pay with areas of lesser ability being eligible for higher grant rates.

(g) Notwithstanding any other law to the contrary, the department shall post the following information on its web site at least quarterly:

(1) The name of the company or entity receiving FastTrack funds;

(2) The amount of the FastTrack funds received;

(3) The number of jobs to be created by a project funded by FastTrack funds; and

(4) The location of a project funded by FastTrack funds.

(h) As used in §§ 4-3-715, 4-3-716 and this section, unless the context otherwise requires:

(1) "Eligible business" means:

(A) Manufacturing and other types of economic activities which export more than half of their products or services outside of Tennessee;

(B) Businesses where more than half of the business' products or services enter into the production of exported products;

(C) Businesses where the uses of the business' products primarily result in import substitution on the replacement of imported products or services with those produced in the state; or

(D) Other types of economic activity, including, but not limited to, research funding, technology projects and other projects that contribute significantly to community development education as determined by the commissioner of economic and community development to have a beneficial impact on the economy of the state; and

(2) "Industrial infrastructure" includes, but is not limited to, water, wastewater, or transportation systems, line extensions or industrial site preparation where it is demonstrated that such infrastructure improvements are necessary for the location or expansion of business or industry. Industrial infrastructure also means significant technological improvements, including, but not limited to, digital switches, fiber optic cabling or other technological improvements determined by the commissioner of economic and community development to have a beneficial impact on the economy of this state.



§ 4-3-727 - Local government planning advisory committee.

(a) There is created a local government planning advisory committee composed of seven (7) officers of local governments to be appointed by the governor for a term of four (4) years; provided, that four (4) of the members shall be appointed for an initial term of four (4) years and three (3) for an initial term of two (2) years.

(b) Membership on the committee shall terminate upon:

(1) Separation of any member from local government office; or

(2) The failure of any member to attend three (3) consecutive meetings of the committee.

(c) The governor shall fill vacancies for any unexpired term.

(d) No member shall serve for more than one (1) consecutive term.

(e) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter. All members of the committee shall serve as such without compensation, but they shall be allotted necessary traveling and other appropriate expenses while engaged in the work of or for the committee.

(f) The committee has the duty to exercise the powers over regional planning commissions provided for in §§ 13-3-101 and 13-3-102.

(g) The committee shall adopt and implement a conflict of interest policy for committee members. The policy shall mandate annual written disclosures of financial interests, other possible conflicts of interest, and an acknowledgement by committee members that they have read and understand all aspects of the policy. The policy shall also require persons who are to be appointed to the committee to acknowledge, as a condition of appointment, that they are not in conflict with the conditions of the policy.



§ 4-3-728 - Community development block grants to disadvantaged businesses.

(a) Notwithstanding any law to the contrary, in the allocation and use of community development block grants it is the policy of this state that a substantial portion of such grants shall be utilized whenever reasonably possible for the development of contracts with disadvantaged businesses as defined in § 4-26-102.

(b) The office of business enterprise in the department of economic and community development shall advise the commissioner, or any other official with authority to allocate or disperse community block grants, of disadvantaged businesses that should be considered as recipients of such block grants.

(c) The office of business enterprise shall annually report not later than December 1, to the general assembly, of all such advisements regarding disadvantaged businesses and the number of or amount of community block grants received by disadvantaged businesses.



§ 4-3-729 - Annual reports.

(a) Each agency that receives public funding to assist small businesses shall file an annual report with the department of economic and community development. The reports filed by each such agency shall include an analysis detailing the accomplishments of the agency, including, but not limited to, the number of businesses served, the status of those programs it is charged with administering, and the status of each business the agency has assisted.

(b) The office of minority business enterprise or other appropriate department, office or division of the department of economic and community development shall prepare a report to be filed with the commissioner compiling an analysis of all the data required to be filed by this section by each such agency. The commissioner shall annually report the results of such data to the general assembly.

(c) For purposes of this section, "small business" means a business with a sales volume of two hundred thousand dollars ($200,000) or less or that employs fewer than fifteen (15) persons.

(d) Nothing in this section shall require any small business as defined in subsection (c) either to answer any question or to complete any form.



§ 4-3-730 - Records open to public inspection -- Exceptions.

(a) The department of economic and community development adopts as its official policy the principle of open records and, unless otherwise provided by this section, the information and documents maintained, received or produced by such department shall be open for inspection by the public.

(b) Any binding contract or agreement entered into or signed by the department that obligates public funds shall, together with all supporting records and documentation, be considered a public record and open for public inspection as of the date such contract or agreement is entered into or signed.

(c) (1) Notwithstanding any other law to the contrary, any record, documentary materials, or other information, including proprietary information, received, produced or maintained by the department shall be considered public unless the commissioner, with the affirmative agreement of the attorney general and reporter, determines that a document or information is of such a sensitive nature that its disclosure or release would seriously harm the ability of this state to compete or conclude agreements or contracts for economic or community development.

(2) If the commissioner, with the agreement of the attorney general and reporter, determines pursuant to subdivision (c)(1) that a document or information should not be released or disclosed because of its sensitive nature, such document or information shall be considered confidential for a period of up to five (5) years from the date such a determination is made. After such period, the document or information made confidential by this subsection (c) shall become a public record and shall be open for inspection.

(d) This section shall not apply to trade secrets received, maintained or produced by the department. All such trade secrets shall remain confidential.

(e) As used in this section, unless the context otherwise requires:

(1) "Proprietary information" means commercial or financial information that is used either directly or indirectly in the business of any person or company submitting information to the department, and that gives such person an advantage or an opportunity to obtain an advantage over competitors who do not know or use such information; and

(2) "Trade secrets" means manufacturing processes, materials used in manufacturing processes, and costs associated with the manufacturing process of a person or company submitting information to the department.

(f) (1) This section shall not apply to company documents or records containing marketing information or capital plans that are provided to the department with the understanding that they are now and should remain confidential. Any such document or record shall remain confidential until such time as the provider thereof no longer requires its confidentiality.

(2) As used in subdivision (f)(1), unless the context otherwise requires:

(A) "Capital plans" means plans, feasibility studies, and similar research and information that will contribute to the identification of future business sites and capital investments; and

(B) "Marketing information" means marketing studies, marketing analyses, and similar research and information designed to identify potential customers and business relationships.



§ 4-3-731 - Execution of a separate agreement when grant or loan contract reserves right of recovery if person or entity fails to fulfill commitments -- Reports.

(a) Notwithstanding any law to the contrary, the department of economic and community development shall execute a separate agreement in conjunction with any grant or loan contract awarded pursuant to § 4-3-717(d)(1) that reserves the right of the department to recover the amount of money, grants, funds, or other incentives disbursed by the department, in whole or in part, if the person or entity benefitting from such money, grants, funds, or other incentives fails to fulfill the commitments made by such person or entity to the department.

(b) For any grant or loan contract awarded pursuant to § 4-3-717(d)(1) on or after July 1, 2014, the department shall publish all baseline reports or annual reports filed with the department pursuant to this section on its web site within ninety (90) days of receipt. For any grant or loan contract awarded pursuant to § 4-3-717(d)(1) between May 27, 2005, and January 1, 2011, the recipient shall be required to file a one-time report by February 1, 2015. The department shall provide a form for the reports that shall request, at a minimum:

(1) The name of the development authority which administers the grant;

(2) The name of the eligible business;

(3) For baseline reports, the number of existing employees of the eligible business;

(4) For annual reports, the number of net new jobs for the reporting period, as well as the number of cumulative net new jobs of the eligible business, and the total amount of the grant; and

(5) Any other information that may be required by the department.

(c) As used in this section:

(1) "Annual report" means a report which is delivered to the department by an eligible business after execution of a grant or loan contract awarded pursuant to § 4-3-717(d)(1) on an annual basis which details the number of net new jobs for the reporting period as well as the number of cumulative net new jobs; and

(2) "Baseline report" means a report which is delivered to the department by an eligible business upon execution of a grant or loan contract awarded pursuant to § 4-3-717(d)(1) which details the number of existing employees of an eligible business.



§ 4-3-732 - Enhanced policymaking role for minority business.

Notwithstanding any law to the contrary, the director of the office of business enterprise, created by § 4-26-101, may, in the discretion of the commissioner, serve as a full, voting member of each committee, board, task force, group or other entity that is formally or informally attached to or established within the department for the purpose of formulating, adopting or recommending state policies to enhance economic and community development. The general assembly urges the department of economic and community development to develop an enhanced policymaking role for minority business.



§ 4-3-733 - Historically black college or university consortium or technology partnership -- Memorandum of cooperation.

(a) The department of economic and community development is authorized and directed to provide all necessary and appropriate administrative assistance, support, and guidance to facilitate strategy development and coordinated implementation by the Tennessee HBCU consortium and the Tennessee HBCU technology partnership to accomplish their respective and mutual key objectives.

(b) In furtherance of subsection (a), the department may enter into one or more memoranda of cooperation with the consortium and the partnership on such terms as are deemed by the commissioner to be appropriate, mutually beneficial, and in the best interest of the consortium and the partnership.



§ 4-3-734 - Minimum energy conservation standards -- New residential building construction.

(a) Notwithstanding title 13, chapter 19 to the contrary, the minimum energy conservation standards for any new residential building construction on or after January 1, 2009, shall be the 2003 International Energy Conservation Code published by the International Code Council. Builders of new residential and commercial construction are encouraged to voluntarily utilize the 2006 International Energy Conservation Code energy conservation standards for new residential or commercial construction.

(b) The department is requested to provide information to the public concerning the 2003 and 2006 International Energy Conservation Codes on its web site.

(c) This section shall not be construed as mandating any higher level of enforcement or inspection by local governments than that in place prior to January 1, 2009.



§ 4-3-735 - Energy efficiency and environmental building standards.

Energy efficiency and environmental building standards adopted by the state or by local jurisdictions:

(1) May include the use of a sheathing with factory applied radiant barrier with an emissivity rating of five one hundredths (0.05) or less or a sheet radiant barrier with an emissivity rating of five one hundredths (0.05) or less that also meets the specifications of ASTM C1313 and is installed according to ASTM C1158; and

(2) May include the use of lumber and engineered wood products that originate from sustainable sources and are certified through the:

(A) SFI (Sustainable Forestry Initiative);

(B) CSA (Canadian Standards Association);

(C) ATFS (American Tree Farms System);

(D) PEFC (Programme for the Endorsement of Forest Certification) endorsed schemes; and

(E) FSC (Forest Stewardship Council).



§ 4-3-736 - Authority of department of economic development to allocate the national recovery zone economic development bond limitation and the national recovery zone facility bond limitation among counties and large municipalities.

The state delegates to the department of economic and community development the authority to allocate on behalf of the state the portions of the national recovery zone economic development bond limitation and the national recovery zone facility bond limitation, as the national recovery zone economic development bond limitation and the national recovery zone facility bond limitation are defined in § 1400U-1 of the Internal Revenue Code of 1986 (26 U.S.C. § 1400U-1), that are allocated to the state pursuant to § 1400U-1(a)(1) of the Internal Revenue Code of 1986 (26 U.S.C. § 1400U-1(a)(1)), among the counties and large municipalities, as defined in § 1400U-1(a)(3)(B) of the Internal Revenue Code of 1986 (26 U.S.C. § 1400U-1(a)(3)(B)), in the manner provided in § 1400U-1(a)(3) of the Internal Revenue Code of 1986 (26 U.S.C. § 1400U-1(a)(3)).



§ 4-3-737 - Small business incentive.

(a) (1) As an incentive to encourage the creation of more small businesses in this state by making access to essential information necessary to begin a business user friendly, the department of economic and community development, in consultation with the office of small business advocate, created within the office of the comptroller of the treasury pursuant to § 8-4-702, shall develop a web page to aid the user in obtaining information concerning state laws, regulations and requirements that apply to the specific type of small business the user desires to form. The web page shall have its own domain name with a URL that indicates it is related to small businesses. The web page shall also contain hyperlinks to such laws, regulations and requirements. The hyperlinks shall include, but not be limited to:

(A) Forms or documents which a state department or agency requires to be filed for that type of business to operate in Tennessee;

(B) Contact information and web sites for boards and commissions which regulate the specific type of entity to be formed; and

(C) Notices regarding potential and pending rule making hearings for the various boards and commissions.

(2) The web page shall also provide notice to the user of the importance of checking with the local government where the business is to be located to ensure compliance with local zoning and code requirements and may provide a hyperlink to the county or municipality's web page, if one is maintained by the county or municipality.

(b) All departments and agencies with regulatory authority over business shall provide assistance in the compilation of this information.

(c) The department of economic and community development shall monitor the web page to ensure the accuracy of its information and to update it as necessary.

(d) The office of small business advocate shall report the status of the project no later than February 15, 2013, to the commerce and labor committee of the senate and the business and utilities committee of the house of representatives.



§ 4-3-738 - Made in Tennessee Act -- Encourage producers and promotion of Tennessee products.

(a) This section shall be known and may be cited as the "Made in Tennessee Act."

(b) The purpose of this section is to encourage producers and promotion of nonagricultural products made in this state.

(c) The University of Tennessee Center for Industrial Services may:

(1) Use a logo or seal for "Made in Tennessee" products and goods, except for food and agricultural products, that have been substantially processed, fabricated, manufactured or otherwise transformed in this state; and

(2) Take appropriate steps to protect the logo or seal from misuse or infringement as deemed necessary by the center.

(d) Prior to use of the logo or seal, a producer or retailer shall register with the center and comply with all terms, conditions and requirements for use of the logo or seal as determined by the center. A list of all producers and retailers registered with the center may be made available on the center's web site.

(e) The center may deny, suspend or revoke a producer or retailer's registration and the ability to use the logo or seal if the producer or retailer fails to comply with the terms, conditions and requirements promulgated by the center.

(f) The department may provide technical assistance to the center upon request.

(g) The center may seek any available grants and other sources of funding to implement and administer this section.

(h) The center shall report on promotion of nonagricultural products made in this state through use of a logo or seal pursuant to this section to the commerce and labor committee of the senate and the business and utilities committee of the house of representatives no later than February 1, 2016, and annually thereafter.

(i) As used in this section, unless the context requires otherwise:

(1) "Agricultural products" means horticultural, poultry, dairy and farm products, livestock and livestock products, harvested trees, nursery stock and nursery products;

(2) "Center" means the University of Tennessee Center for Industrial Services;

(3) "Department" means the department of economic and community development;

(4) "Producer" means any individual or legal entity engaged in the processing, fabrication, manufacture or other transformation of goods or products, other than food and agricultural products, in this state; and

(5) "Retailer" means any individual or legal entity engaged in the business of making sales of a producer's goods or products to the public.






Part 8 - Department of Education

§ 4-3-801 - Creation.

There is hereby created the department of education.



§ 4-3-802 - Commissioner -- Qualifications -- Appointment.

(a) The chief executive officer of the department of education shall be the commissioner of education.

(b) The commissioner shall be a person of literary and scientific attainments and of skill and experience in school administration. The commissioner shall also be qualified to teach in the school of the highest standing over which the commissioner has authority.

(c) The commissioner shall be appointed by the governor.



§ 4-3-803 - Offices -- Powers and duties.

The department of education shall have its offices in the state capitol and its commissioner is vested with such powers and required to perform such duties as are set forth in title 49, and is charged with the administration of such laws as the general assembly from time to time may enact.






Part 9 - Department of Employment Security [Repealed or Transferred.]



Part 10 - Department of Finance and Administration

§ 4-3-1001 - Creation.

There is hereby created the department of finance and administration.



§ 4-3-1002 - Commissioner.

The department of finance and administration shall be under the charge and general supervision of the commissioner of finance and administration.



§ 4-3-1003 - Establishment and transfer of sections.

(a) To discharge the authority, powers and duties hereby imposed upon the department of finance and administration and the commissioner of the department, there are created within the department the following sections:

(1) The accounts section;

(2) The architectural section;

(3) The budget section;

(4) The data processing section; and

(5) The program coordinating section.

(b) The commissioner is authorized to assign to these sections the duties imposed upon the department and the commissioner thereof. The commissioner is authorized to combine, consolidate or abolish any of these sections, or to create such new sections as are necessary to carry out the duties imposed upon the commissioner and the department.



§ 4-3-1004 - Data processing section.

(a) Through the data processing section, the commissioner shall make available such electronic and mechanical equipment as is required for the central handling of accounting, statistical and engineering operations of the state.

(b) The services of the section shall be available to state agencies under a general plan prepared by the commissioner, and it is expressly provided that where existing accounting, payroll and statistical services can be converted to mechanical handling, the commissioner is authorized to make such conversions.



§ 4-3-1005 - State building commission personnel.

There shall be attached to the department of finance and administration personnel employed by the state building commission for all administrative purposes, except the discharge of the duties and functions directly required of such personnel by the state building commission.



§ 4-3-1006 - Budget powers.

The department of finance and administration has the power and is required to:

(1) Prepare and submit to the governor, annually, a state budget document in accordance with title 9, chapter 4, part 51;

(2) Prescribe forms for the preparation of the budget estimates by all the spending agencies of state government, and furnish every state officer, department and agency with a sufficient number of the budget estimate forms not later than October 15 of each year;

(3) Prescribe the classifications of expenditures and revenues for the purposes of budget making and accounting;

(4) Examine and recommend for approval the work program and quarterly allotments of each spending agency of state government before the appropriations made for such agency shall become available for expenditure;

(5) Examine and recommend for approval any changes made in the work program and quarterly allotments of any spending agency during the fiscal year;

(6) Investigate duplication of work among the departments and other agencies of state government, study the organization and administration of such departments and agencies, and formulate plans for better management and more efficient and economical operation;

(7) Prepare and report to the governor when requested, any financial data or statistics that the governor may require, such as monthly or quarterly estimates of the state's income, and cost figures on the current operations of state institutions and other agencies;

(8) Examine all requisitions for purchases as the department may deem necessary, with power and authority to refuse to approve or honor any and all requisitions for purchases, except requisitions for purchases of the general assembly, state court system, attorney general and reporter, secretary of state, comptroller of the treasury, and state treasurer; and

(9) Review and approve or refuse to approve any personal services, professional services, or consultant services contract concerning management services of all types, management studies, planning services, public relations, evaluations, systems designs, data processing, auditing, or accounting services entered into by an executive branch department or agency of state government.



§ 4-3-1007 - Accounting powers.

The department of finance and administration has the power and is required to:

(1) Maintain a system of general accounts embracing all the financial transactions of state government;

(2) Examine and approve all contracts, requisitions, orders, payrolls and other documents, the purpose of which is to incur financial obligations against state government, and ascertain that moneys have been duly appropriated and allotted to meet such obligations and will be available when such obligations will become due and payable;

(3) Audit and approve all bills, invoices, accounts, payrolls and other evidences of claims, demands or charges against state government, and determine the regularity, legality and correctness of such claims, demands or charges;

(4) Inquire concerning articles and materials furnished or work and labor performed, for the purpose of ascertaining that the prices, quality and amount of such articles or materials are fair, just and reasonable, and that all the requirements expressed and implied pertaining thereto have been complied with, and reject or disallow any excess;

(5) Make monthly reports on all receipts and expenditures of the state government to the governor and the department of audit, and make monthly reports on appropriations, allotments, encumbrances and authorized payments to the governor, to the department of audit, and to the head of the department, office or agency directly concerned;

(6) Prescribe by means of written procedures the forms of receipts, vouchers, bills or claims to be used by and the responsibilities and duties required of each fiscal officer of any and all departments, institutions, offices and agencies of the state government. All such written procedures shall become effective upon approval by the commissioner of finance and administration and the comptroller of the treasury;

(7) Prescribe such subsidiary accounts, including cost accounts, for the various departments, institutions, offices and agencies as may be desirable for purposes of administration, supervision and financial control;

(8) Examine at any time the accounts of every department, institution, office or agency, receiving appropriations from the state;

(9) Report to the attorney general and reporter for such action, civil or criminal, as the attorney general and reporter may deem necessary, and to the comptroller of the treasury, all facts showing illegality in the expenditure of public moneys, or in the collection of public revenues, or the misappropriation of public properties;

(10) Exercise the rights, powers and duties, except the power to collect taxes, conferred by law upon the comptroller of the treasury under title 8, chapter 4, and the rights, powers and duties conferred by § 9-2-107, insofar as these provisions relate to financial administration and general accounting control of the state government, involving the keeping of general accounts, the auditing before payment of all bills, or vouchers and the authorization of all claims against the state for which appropriations have been made;

(11) In consultation with the comptroller of the treasury, establish guidelines for the evaluation by agencies of their systems of internal accounting and administrative control as provided in title 9, chapter 18;

(12) Establish and prescribe guidelines for systems of internal accounting for railroad authorities as provided in title 64, chapter 2;

(13) Record the transfer of equipment to or between the several state departments; and

(14) Supervise and regulate the making of an inventory of all removable equipment and other movable property belonging to the state government or any of its departments, institutions or agencies, with the exception of those institutions expressly exempted from the operation of title 12, chapter 3, and keep the inventory current. This subdivision (14) shall not apply to the various collections of articles, specimens and relics placed under the charge of the director of the state museum.



§ 4-3-1008 - Centralized services.

The department of finance and administration, with the approval of the governor, has the power and is required to:

(1) Prepare and apply plans for the housing of all departments, offices and agencies of the state government located at the capitol, with a view to more efficient and economical administration;

(2) Study the location of branch offices and divisions throughout the state, and make arrangements in the interest of better service and more economical rentals;

(3) Prepare uniform rules and regulations for the payment of travel expenses for officers and employees of all state departments, institutions and agencies. It is the legislative intent that such rules and regulations provide, through travel advances or reimbursement, or both, that an employee under normal circumstances shall be responsible for bearing travel expenses for no more than thirty (30) days from the date of filing a claim, subject to an audit of the claim as required. The commissioner is further authorized to prepare special regulations when the commissioner determines that special circumstances necessitate them. Proposed uniform rules and regulations and proposed special regulations shall become effective upon approval by the attorney general and reporter. Prior to filing with the attorney general and reporter, the commissioner shall submit the proposed uniform rules and regulations and proposed special regulations to the comptroller of the treasury for comment;

(4) Make provisions for the centralization of such departmental services as punch and tabulatory in order to save duplicate outlays for costly equipment used only part time;

(5) Provide central messenger, telephone, switchboard and mailing facilities for the departments, offices and agencies at the capitol; and

(6) Study the work of each department and office and recommend the use of stenographic pools, unified files and combined porter service, whenever conducive to better administration.



§ 4-3-1009 - Powers relating to public buildings and property.

(a) The department of finance and administration has the power to:

(1) Prepare or cause to be prepared general plans and preliminary sketches and estimates for the public buildings to be erected for any department;

(2) Have general supervision and care of storerooms, offices and buildings leased for the use of the state government or any department, office or institution thereof; and

(3) Perform the duties with respect to the inventory of state property set forth in title 12, chapter 2.

(b) The department, through its division of real property management, has the authority and responsibility of allocating space in the Knoxville state office building and the Knoxville office building annex, but such authority does not extend to the Knoxville supreme court building.

(c) (1) The commissioner, through the division of real property management, has the authority and responsibility to review periodically the contract terms of leased facilities and to analyze proposed contract terms of leased facilities to determine if, whether for financial or program purposes, it is in the best interest of the state to directly own the facility. If the commissioner determines that direct ownership by the state is in the best interest, such recommendation shall be presented to the governor.

(2) Upon the approval by the governor for any recommendation that will cost more than one million dollars ($1,000,000), the commissioner shall present a recommendation to the fiscal review committee. Upon the approval by the fiscal review committee, the commissioner shall present a recommendation to the state funding board, including the analysis supporting the determination as to the best interest of the state, the anticipated cost, the funds currently appropriated for the lease payments, and any available debt authority.

(3) Upon approval by the governor for any recommendation that will cost one million dollars ($1,000,000) or less, the commissioner shall present a recommendation to the state funding board, including the analysis supporting the determination as to the best interest of the state, the anticipated cost, the funds currently appropriated for the lease payments, and any available debt authority.



§ 4-3-1010 - Posting of report of travel and expense reimbursements on state web site.

(a) In addition to their other powers and duties, the department of finance and administration and its commissioner are vested with all the authority, powers and duties given them by title 12, chapter 2 and by § 67-5-2505 [repealed].

(b) The commissioner shall report quarterly to the finance, ways and means committees of the senate and house of representatives all out-of-state travel by citizen members of boards and commissions. Such report shall include the name of the person, the board or commission the person represents and the person's position with such board or commission, destination, dates of travel, estimated cost and the purpose of the trip.

(c) The commissioner of finance and administration shall cause to be posted on the official web site of the state a report that contains all out-of-state travel and expense reimbursements made to the governor, any member of the governor's cabinet, and cabinet level staff in accordance with the comprehensive travel regulations of the state or any policy of the governor; provided, however, that information shall not be posted if the out-of-state travel occurred for the purpose of recruiting industry or economic development in the state and the information, in the judgment of the commissioner, has the potential to harm contract negotiations or otherwise place the state at a competitive disadvantage in seeking industrial or economic development opportunities. The report shall include the purpose of the reimbursements made and shall be reported by the person reimbursed. The initial report shall be filed no later than fifteen (15) days following the last day of April 2006 and shall include all payments made from the first day of January 2006, until the last day of March 2006. Thereafter, the report shall be updated quarterly, no later than fifteen (15) days following the end of the quarter. The reports shall remain on the web site until one (1) month following the end of the governor's term of office. The last quarter reported in each such term shall include the period of time from the last quarter reported until the regular November election at which the next governor will be elected, and the first report in each governor's term shall include the period of time from the regular November election until the end of the first quarter.



§ 4-3-1012 - Transfer of office of energy management functions relating to state buildings and state-owned facilities.

(a) The state building energy management program shall be transferred from the department of general services to the department of finance and administration, as to any functions related to the energy management program for state buildings and state-owned facilities. All staff, staff positions, equipment, supplies, property, funds and other resources of the functions referenced above shall be transferred to the department of finance and administration. Energy management functions not related to state buildings and state-owned facilities shall remain with the department of general services.

(b) The duties of the department relative to energy management shall include:

(1) Defining and implementing specific yearly conservation/energy management goals for state-owned facilities in coordination with the state architect's office and the state building commission;

(2) Defining and implementing an energy efficiency code for future state buildings to include a review of renewable options by means of life-cycle analysis. This life-cycle analysis of renewable options shall be mandatory;

(3) Developing and implementing, in coordination with the department of general services, a formalized monitoring and analyzing schedule for utility data from state buildings, including both costs and usage;

(4) Developing and implementing an energy management program for state government; and

(5) Preparing an annual report on the activities of the department relative to energy management. The department shall publish the report on the department's web site and shall submit the report to the governor, the speakers of the senate and the house of representatives, the chairs of the government operations committees of the senate and the house of representatives and the chairs of the energy, agriculture and natural resources committee of the senate and the agriculture and natural resources committee of the house of representatives, or their successor committees. The report shall include savings realized by the state as a result of the office's activities expressed in both units of energy saved and monetary cost-avoidance.

(c) The energy management program described in subsection (b) may include, but is not limited to, implementing energy cost saving measures in buildings under the jurisdiction of the state building commission. The measures may include, but shall not be limited to, maintenance, repair or replacement of lighting and mechanical equipment and related controls. Energy cost saving measures may be implemented through contracts with energy professionals, including, but not limited to, energy service companies, commissioning and retro commissioning firms and agencies and energy auditing consultants. Such contracts are subject to approval by the state building commission. All departments, institutions and agencies having control of, or responsibility for, the management or operation of buildings under the jurisdiction of the state building commission shall cooperate with state building energy management in implementing energy cost saving measures.



§ 4-3-1013 - Authority to develop prescription drug programs and to contract with pharmacy benefits managers (PBMs).

(a) The TennCare bureau is authorized to develop prescription drug programs and to contract with one (1) or more pharmacy benefit managers (PBMs) or other appropriate third party contractors to administer all or a portion of such prescription drug programs for the TennCare program. It is the legislative intent that, insofar as practical, any such pharmacy programs shall be developed and implemented in a manner that seeks to minimize undue disruption in successful drug therapies for current TennCare enrollees.

(b) Under such a contract, a PBM may be directed by the TennCare bureau to:

(1) Provide information to the state TennCare pharmacy advisory committee for making recommendations related to a state preferred drug list (PDL);

(2) Provide claims processing and administrative services for the TennCare program;

(3) Provide data on utilization patterns to the bureau of TennCare, the department of finance and administration, TennCare managed care organizations, the University of Tennessee Health Science Center, and other entities determined by the TennCare bureau;

(4) Conduct prospective and retrospective drug utilization review as directed by the bureau of TennCare;

(5) Establish procedures for determining potential liability of third party payers, including, but not limited to, Medicare and private insurance companies, for persons receiving pharmacy services through the state of Tennessee;

(6) Maintain a retail pharmacy network to provide prescription drugs through state programs;

(7) Set pharmacy reimbursement rates and dispensing fee schedules necessary to maintain an adequate retail pharmacy network and increase the cost-effectiveness of state pharmacy purchases;

(8) Negotiate supplemental rebates with pharmaceutical manufacturers for prescription drug expenditures;

(9) Propose other initiatives to the bureau of TennCare to maintain or improve patient care while reducing prescription drug costs; and

(10) Provide other services as directed by the bureau of TennCare.

(c) The state TennCare program shall be authorized to receive one hundred percent (100%) of all rebates and any other financial incentives directly or indirectly resulting from the state's contract with any PBM.

(d) The PBM contract may include performance goals and financial incentives for success or failure in attaining those goals. It is the legislative intent that such goals and incentives shall include the reliable and timely performance of any system of prior authorization that may be implemented pursuant to pharmacy programs authorized by this section.

(e) To the extent permitted by federal law and the TennCare waiver, the bureau of TennCare may implement, either independently or in combination with a PDL, cost saving measures for pharmaceutical services including, but not limited to, tiered co-payments, reference pricing, prior authorization, step therapy requirements, exclusion from coverage of drugs or classes of drugs, mandating the use of generic drugs, and mandating the use of therapeutic equivalent drugs.

(f) The TennCare bureau shall be required to annually report to the health committee of the house of representatives and the health and welfare committee of the senate concerning pharmacy benefits under the medical assistance program provided pursuant to title 71, chapter 5, on or before January 15 of each calendar year, beginning on January 15, 2013. The report shall specifically report on the use and cost of opioids and other controlled substances in the program.



§ 4-3-1014 - Authority to create prescription drug purchase program.

In accordance with applicable law:

(1) The department of finance and administration is authorized to create a program whereby local government entities, including, but not limited to county jails, can purchase prescription drugs through state methods at reduced prices.

(2) The department of general services is authorized to sell drugs to participating local entities that have certified pharmacists on staff or require wholesalers contracting with the department of general services to sell prescription drugs to participating local entities at discounted rates.



§ 4-3-1015 - EFFECTs position in state government to establish accountability process.

(a) The commissioner of finance and administration shall establish a position within state government whose focus shall be to establish an accountability process within state government to ensure that state government is efficient, forward-looking, focused, energetic, competent and transparent, hereafter referred to as the "EFFECTs" person or position.

(b) No new position shall be created for such EFFECTs position, but a knowledgeable person currently employed by the state shall be designated as the EFFECTs person. Any staff that may be assigned to aid such EFFECTs person shall likewise be moved from existing positions.

(c) The EFFECTs person shall seek to do the following:

(1) Utilize precise measures to determine the effectiveness of programs;

(2) Work with the commissioner of finance and administration to ensure the productive use of the workforce;

(3) Obtain timely and accurate information about the effects of personnel policies and the ways in which policies can be altered or enforced to improve morale and increase state services performance;

(4) Examine methods to improve the rapid deployment of services; and

(5) Work to expand follow-up and the assessment of state constituent services.



§ 4-3-1016 - Restrictions on carry forwards and transfers of funds to the state general fund.

(a) Notwithstanding any law to the contrary, subject to the specific provisions of an appropriation act, the commissioner of finance and administration is authorized to deny carry forwards for, and to transfer funds from, the funds, reserve accounts or programs identified in this section to the state general fund for the purpose of meeting the requirements of funding the operations of state government for the fiscal year ending June 30, 2006, and subsequent fiscal years. The authorization provided for in this subsection (a) shall not apply to allow the transfer of any fund balances that are mandated by federal law to be retained in such fund. This authority shall only apply to transfers and carry forwards necessary to fund the expenditures for the state for the fiscal year ending June 30, 2006, and subsequent fiscal years.

(b) No funds shall be transferred unless specifically appropriated in an appropriations act and such funds shall only be expended in accordance with such act.

(c) Notwithstanding any provision of this section to the contrary, no transfers are authorized from department of transportation funds, reserve accounts and programs in the highway fund or other funds created or referenced in titles 54, 55, 57, 65 and 67, except as authorized by § 47-18-1311.

(d) In the fiscal years ending June 30, 2008, June 30, 2009, June 30, 2010, June 30, 2011 and June 30, 2014, transfers are authorized from the following funds, reserve accounts and programs:

(1) Department of finance and administration, for the department of revenue, computerized titling and registration system accumulated fees, created or referenced in title 55, chapter 4, part 1;

(2) Department of finance and administration, domestic violence community education fund, created or referenced in title 36, chapter 3, part 6;

(3) Department of finance and administration, electronic fingerprint imaging systems fund, created or referenced in title 67, chapter 4, part 6;

(4) Department of finance and administration, family violence shelter reserve, created or referenced in title 36, chapter 6, part 4;

(5) Department of finance and administration, drug courts reserve, created or referenced in title 16, chapter 22;

(6) Department of finance and administration, state health planning reserve, created or referenced in title 68, chapter 11, part 16;

(7) Department of finance and administration, sexual assault program, created or referenced in title 40, chapter 24;

(8) Department of finance and administration, domestic assault defendant fines program, created or referenced in title 39, chapter 13, part 1;

(9) Department of correction, community correction program grants, created or referenced in title 40, chapter 36, part 3;

(10) Department of correction, supervision and rehabilitation accumulated fees, created or referenced in title 40, chapter 28, part 2;

(11) Department of correction, GPS offender tracking fees, created or referenced in title 40, chapter 28, part 2;

(12) Department of agriculture, agricultural resources conservation fund, created or referenced in title 67, chapter 4, part 4;

(13) Department of agriculture, agricultural regulatory fund, created or referenced in title 43, chapter 1, part 7;

(14) Department of environment and conservation, Tennessee board of water quality, oil and gas reclamation fund, created or referenced in title 60, chapter 1, part 4;

(15) Department of environment and conservation, solid waste management fund, created or referenced in title 68, chapter 211, part 8;

(16) Department of environment and conservation, used oil collection fund, created or referenced in title 68, chapter 211, part 10;

(17) Department of environment and conservation, hazardous waste remedial action fund, created or referenced in title 68, chapter 212, part 2;

(18) Department of environment and conservation, drycleaner environmental response fund, created or referenced in title 68, chapter 217;

(19) Department of environment and conservation, environmental protection fund, created or referenced in title 68, chapter 203;

(20) Department of environment and conservation, heritage conservation trust fund, created or referenced in title 11, chapter 7;

(21) Department of environment and conservation, lead based paint abatement fund, created or referenced in title 68, chapter 131, part 4;

(22) Department of environment and conservation, voluntary cleanup oversight and assistance fund, created or referenced in title 68, chapter 212, part 2;

(23) Department of environment and conservation, abandoned land program, created or referenced in title 59, chapter 8, part 2;

(24) Department of environment and conservation, underground storage tank fund, created or referenced in title 68, chapter 215, part 1;

(25) Department of environment and conservation, surface mine reclamation fund, created or referenced in title 59, chapter 8, part 2;

(26) Department of environment and conservation, local parks land acquisition fund, created or referenced in title 67, chapter 4, part 4;

(27) Department of environment and conservation, state lands acquisition fund, created or referenced in title 67, chapter 4, part 4;

(28) Tennessee wildlife resources agency, wetland acquisitions fund, created or referenced in title 67, chapter 4, part 4;

(29) Department of correction, sex offender treatment fund, created or referenced in title 39, chapter 13, part 7;

(30) Department of correction, work release supervision and rehabilitation accumulated fees, created or referenced in title 40, chapter 28, part 2;

(31) Department of economic and community development, FastTrack fund, created or referenced in chapter 3, part 7 of this title;

(32) Department of economic and community development, film and television incentive grants fund, created or referenced in chapter 3, part 49 of this title;

(33) Department of economic and community development, job skills fund, created or referenced in title 50, chapter 7, part 4;

(34) Education trust fund, created or referenced in title 49, chapter 3, part 3;

(35) Department of education, driver education fund, created or referenced in title 67, chapter 4, part 6;

(36) Department of education, safe schools program, created or referenced in title 49, chapter 6, part 43;

(37) Department of education, special schools, created or referenced in title 49, chapter 50, part 10;

(38) Department of education, Alvin C. York Institute operational reserve, created or referenced in title 49, chapter 50, part 10;

(39) Department of education, Tennessee school for the blind operational reserve, created or referenced in title 49, chapter 50, part 10;

(40) Department of education, Tennessee school for the deaf operational reserve, created or referenced in title 49, chapter 50, part 10;

(41) Department of education, West Tennessee school for the deaf operational reserve, created or referenced in title 49, chapter 50, part 10;

(42) Department of education, boys and girls clubs reserve, created or referenced in title 36, chapter 6, part 4;

(43) Department of financial institutions, bank fees, created or referenced in title 45, chapter 1, part 1, and any other law and such funds in a deferred revenue account;

(44) Department of commerce and insurance fees, created or referenced in Acts 2001, ch. 333, and title 56, chapter 2, part 5; title 56, chapter 4, part 1; title 56, chapter 6, part 1; title 56, chapter 14, part 1; title 56, chapter 32; title 56, chapter 35, part 1; and title 55, chapter 18;

(45) Department of commerce and insurance, emergency communications funds, created or referenced in title 7, chapter 86, part 1;

(46) Department of commerce and insurance, state board of accountancy fund, created or referenced in title 62, chapter 1, part 1;

(47) Department of commerce and insurance, division of regulatory boards fund, created or referenced in title 56, chapter 1, part 3;

(48) Department of commerce and insurance, real estate education and recovery education fund, created or referenced in title 62, chapter 13, part 2;

(49) Department of commerce and insurance, real estate education and recovery claims fund, created or referenced in title 62, chapter 13, part 2;

(50) Department of commerce and insurance, auctioneer education and recovery account, created or referenced in title 62, chapter 19;

(51) Department of commerce and insurance, manufactured housing fund, created or referenced in title 68, chapter 126, part 4;

(52) Department of labor and workforce development, employment security special administrative fund, created or referenced in title 50, chapter 7, part 5;

(53) Department of labor and workforce development, Tennessee Occupational Safety and Health Act fund, created or referenced in title 50, chapter 6, part 4;

(54) Department of labor and workforce development, uninsured employers fund, created or referenced in title 50, chapter 6, part 8;

(55) Department of mental health and substance abuse services or the department of health, alcohol and drug addiction treatment fund, created or referenced in title 40, chapter 33, part 2;

(56) Department of health, health access incentive account, created or referenced in title 66, chapter 29, part 1;

(57) Department of health, child safety fund, created or referenced in title 55, chapter 9, part 6;

(58) Department of health, nursing home residents fund, created or referenced in title 68, chapter 11, part 8;

(59) Department of health, traumatic brain injury fund, created or referenced in title 68, chapter 55, part 4;

(60) Department of health, health-related boards fund, created or referenced in title 63, chapter 1, part 1;

(61) Department of revenue, C.I.D. anti-theft fund, created or referenced in title 55, chapter 3, part 2;

(62) Tennessee bureau of investigation, fingerprint criminal history database accumulated fees, created or referenced in title 39, chapter 17, part 13;

(63) Tennessee bureau of investigation, expunged criminal offender pretrial diversion database accumulated fees, created or referenced in title 38, chapter 6, part 1 and title 40, chapter 32;

(64) Tennessee bureau of investigation, intoxicant testing fund, created or referenced in title 55, chapter 10, part 4;

(65) Tennessee bureau of investigation, handgun permit reserve, created or referenced in title 39, chapter 17, part 13;

(66) Department of safety, driver education fund, created or referenced in title 67, chapter 4, part 6;

(67) Department of safety, motorcycle rider safety fund, created or referenced in title 55, chapter 51;

(68) Department of safety, handgun permit reserve, created or referenced in title 39, chapter 17, part 13;

(69) Department of children's services, child abuse prevention reserve, created or referenced in title 36, chapter 6, part 4;

(70) Court system Tennessee judicial information system fund, created or referenced in title 16, chapter 3, part 8;

(71) Court system divorcing parents mediation fund, created or referenced in title 36, chapter 6, part 4;

(72) Court system court automation hardware replacement revolving loan fund, created or referenced in title 16, chapter 3, part 10;

(73) Court system municipal court clerks training and education program, created or referenced in title 16, chapter 18, part 3;

(74) Secretary of state voting machines loan fund, created or referenced in title 2, chapter 9;

(75) Secretary of state, voting machine reserve fund, created or referenced in title 2, chapter 9;

(76) Secretary of state, Blue Book reserve, created or referenced in title 8, chapter 3, part 1;

(77) Ethics commission reserve, created or referenced in title 3, chapter 6, part 1;

(78) State treasurer, small and minority-owned business assistance program, created or referenced in title 65, chapter 5, part 1;

(79) Health services and development agency fund, created or referenced in title 68, chapter 11, part 16;

(80) Tennessee regulatory authority, deferred revenue account, created or referenced in title 65, chapter 1, part 1 and any other reserve fund maintained by the Tennessee regulatory authority;

(81) Tennessee regulatory authority, Tennessee relay services/telecommunications devices access program, created or referenced in title 65, chapter 21, part 1; and

(82) Tennessee advisory commission on intergovernmental relations, accumulated balances or carry-over funds, created or referenced in chapter 10 of this title.

(e) In the fiscal years ending June 30, 2009, June 30, 2010, and June 30, 2011, in addition to the transfers authorized in subsection (d), transfers are authorized from the following additional funds, reserve accounts and programs:

(1) Department of correction, confiscated cash fund, created or referenced in chapter 6, part 1 of this title;

(2) Department of economic and community development, biofuels manufacturers incentive fund, created or referenced in title 67, chapter 3, part 4;

(3) Department of health, diabetes prevention and health improvement account, created or referenced in former chapter 40, part 4 of this title [repealed]; and

(4) Department of environment and conservation, natural resources trust fund, created or referenced in title 11, chapter 14, part 3.

(f) In the fiscal years ending June 30, 2009, June 30, 2011 and June 30, 2014, transfers shall not be made from the following funds, reserve accounts or programs:

(1) Department of transportation funds, reserve accounts and programs in the highway fund or other funds created or referenced in titles 54, 55, 57, 65 and 67, except as otherwise provided by law;

(2) Department of commerce and insurance, state board of accountancy fund, created or referenced in title 62, chapter 1, part 1;

(3) Department of commerce and insurance, division of regulatory boards fund, created or referenced in title 56, chapter 1, part 3; and

(4) Department of health, health-related boards fund, created or referenced in title 63, chapter 1, part 1.

(g) Notwithstanding Acts 2001, ch. 333, § 9 and any other law to the contrary, transfers are authorized from the department of commerce and insurance fees increased by Acts 2001, ch. 333.

(h) Other law to the contrary notwithstanding, in the year ending June 30, 2009, reserves of the Tennessee regulatory authority, including the deferred revenue account created or referenced in title 65, chapter 1, part 1, the assistive telecommunication device distribution program reserve created or referenced in title 65, chapter 21, part 1, and any other reserve fund maintained by the authority are available to the authority for its operational costs; and such reserves may be transferred between operational accounts of the authority.



§ 4-3-1017 - Energy management program -- Development and implementation through the state building energy management program.

(a) In developing and implementing an energy management program for state government under §§ 4-3-1017 -- 4-3-1019, the department, through the state building energy management program, may include:

(1) Development, in coordination with the emergency management agency, of contingency plans for the most efficient use of energy by state buildings;

(2) Development and implementation of projects using renewable energy resources in state operations and procedures; and

(3) Development of a program to ascertain the energy use of each state department, agency, college, university or other institution, to recommend specific plans for energy use reduction to such entities, and to monitor the implementation of such plans.

(b) This program shall be implemented by all departments and agencies of the executive branch and by all state colleges and universities operated by the board of trustees of the University of Tennessee or the state board of regents.



§ 4-3-1018 - Energy management program -- Liaisons -- Action -- Reevaluation.

(a) To assist the department of finance and administration in developing an energy management plan for state government under §§ 4-3-1017 -- 4-3-1019, each department of state government, institution or agency having control of or responsibility for the management or operation of a building used by state government, including the postsecondary public institutions and subparts of the University of Tennessee, the state board of regents and the state board of education, whether owned or leased, shall designate a representative for each building or group of buildings under one (1) management as a liaison with the department. Such person shall be the building manager or superintendent or someone familiar with the operation of the building.

(b) Each person designated as a liaison with the department shall cooperate with and assist the department in conducting energy audits of the building or group of buildings for which the person is the designated liaison, as well as any other studies or plans carried out by the department under this chapter or energy efficiency codes. Duties of the person shall include, but not be limited to, collecting energy use and other data requested by the department, assisting the department in identifying energy use reduction opportunities, implementing energy use reduction efforts and monitoring and reporting results following such efforts.

(c) (1) When the department, in accordance with §§ 4-3-1017 -- 4-3-1019, makes recommendations for energy conservation measures in any building for which an energy audit, or other similar study, has been conducted, it is the duty of the department, institution, board or agency and the building superintendent or manager to implement these recommendations.

(2) Implementation shall occur as soon as is feasible, taking into account the nature of the recommendations and the availability of personnel for implementation.

(3) Any recommendation in conflict with health or building codes shall be superseded by such codes, and such conflict shall be reported to the department.

(4) Any recommendation requiring capital outlays for equipment, building modifications, or similar actions and for which there are no appropriated funds, shall be submitted by the department and the involved department, institution, board, commission or agency to the state building commission, with an estimate of savings that would result from implementation of such recommendations, the anticipated costs of implementation and a recommendation for action. Such submissions shall be made and shall pass through such intermediate steps as are required by the laws and regulations governing capital requests or building projects by such department, institution, board, commission or agency.

(d) (1) After a recommendation has been implemented and in effect for a reasonable period of time, the effects and results of the implementation shall be reevaluated by the department, in cooperation with the designated building liaison.

(2) In reevaluating the recommendations, the department shall consider any hardship or inconvenience, either to affected workers or the public, caused by such recommendation, the actual, as opposed to estimated, savings effected by such recommendations, and such other factors as the department, the liaison persons or the involved department, institution or agency may consider important.

(3) After such reevaluation, any implemented recommendation may be modified or rescinded.

(4) The department shall report to the energy, agriculture and natural resources committee of the senate and the agriculture and natural resources committee of the house of representatives, or their successor committees, on the implementation of the plan, and on compliance therewith. Copies of these reports will be made available to interested agencies.



§ 4-3-1019 - Energy management program -- Interagency cooperation.

(a) To facilitate coordination of state building energy conservation and retrofit measures to be developed or to be implemented within state government, including public institutions of higher education, and to prevent duplication of such plans or programs, the departments of general services, economic and community development, the state building commission, the Tennessee higher education commission, the state board of regents, the board of trustees of the University of Tennessee, and the state board of education shall cooperate with the department of finance and administration and shall supply information concerning any retrofit proposals or consulting projects involving energy conservation within the proposing or consulting entity that are developed independently of the department of finance and administration.

(b) The information provided for in subsection (a) would include requests for funding or consulting contracts for building energy management programs or requests for funding of energy conservation retrofits, and should be furnished prior to approval of the request.

(c) The department of finance and administration may comment on any such plan or program, including noting the existence of a similar plan or program, but shall have no power to postpone or deny this request.



§ 4-3-1020 - Energy management program -- Expenditure of federal funds.

Any federal funds expended pursuant to §§ 4-3-1017 -- 4-3-1019, shall only be obligated or expended in accordance with the program, terms, conditions and agreement under which such funds were received, unless specific authority to modify such program, terms, conditions or agreement has been received in writing from the granting authority.



§ 4-3-1021 - Monitoring and auditing of pharmacy benefits manager's compliance with state pharmacy benefits management contract.

(a) The department of finance and administration shall monitor, and cause to be audited by its qualified independent auditor, the pharmacy benefits manager's compliance with any state pharmacy benefits management contract. The commissioner of finance and administration, or the commissioner's designee, shall report, by July 1 of each year, on the pharmacy benefits manager's contract compliance to the speaker of the senate, the speaker of the house of representatives and the fiscal review committee.

(b) In order to comply with subsection (a), the department shall, after one (1) year of entering into or renewing any state pharmacy benefits management contract, annually perform a single risk assessment to determine those areas of the contracts that pose the greatest risk of noncompliance, fraud, waste and abuse. Upon completion of the risk assessment, the department shall incorporate the results of the risk assessment into its audit and monitoring plan. The department shall update the risk assessment when contract amendments result in additional risks of noncompliance, fraud, waste, or abuse. The department shall consult with the office of the comptroller of the treasury in determining the scope and extent of the audit and monitoring plan procedures. The department may submit the updated audit and monitoring plan, along with any audit or monitoring findings, to comply with the reporting requirement in subsection (a).

(c) The audit and monitoring plan shall address all state pharmacy benefits management contracts and be designed to examine source documentation whenever such documentation is available. The plan shall include, but not be limited to, a review of:

(1) Repricing of pharmacy claims at the drug level;

(2) Validation of the national drug code (NDC) usage;

(3) Appropriateness of the nationally recognized reference prices, or average wholesale price (AWP), in accordance with § 56-7-3104;

(4) Eligibility of beneficiaries for pharmacy claims paid;

(5) For pharmacy benefits contracts entered into or renewed on or after July 1, 2013, reconciliation of the pharmacy benefits manager's payments to pharmacies with the state's reimbursement to the pharmacy benefits manager;

(6) Confirmation that the pharmacy benefits manager's payments to pharmacies do not reflect disparity among network pharmacies attributable to preferential treatment of one (1) or more pharmacies;

(7) Recalculation of discount and dispensing fee guarantees;

(8) Review of the state's claim utilization to ensure that per claim rebate guarantees were accurately calculated by the pharmacy benefits manager;

(9) Review of rebate contracts between the pharmacy benefits manager and five (5) drug manufacturers, to be selected by the benefits administration division of the department, and the contracted auditor to ensure that eligible rebate utilization was accurately invoiced on behalf of the state;

(10) Comparison of total rebates collected by the PBM (pass-through rebates) to the minimum rebate guarantees (per claim rebates) to ensure that annual reconciliation of rebate payments to the state represented the greater of the two (2) amounts;

(11) Monitor the activities of the pharmacy benefits manager to ensure that the contractor is conducting audits and other reviews of pharmacies as provided in the contractor's scope of services; and

(12) Consideration of other industry related risks to reduce the risk of financial losses due to fraud, waste and abuse.

(d) The department shall seek appropriate remedies for contract noncompliance and occurrences of fraud, waste or abuse that are discovered through monitoring or audits.

(e) The department shall have the authority to contract with a qualified independent auditor experienced in conducting pharmacy audits for auditing the pharmacy benefits manager's compliance with the contract. No contracted qualified independent auditor shall subcontract any part of the plan described in this section without the express written approval by the commissioner, or the commissioner's designee, and notification in writing to the comptroller of the treasury.

(f) This section shall apply to any state or local health insurance plan established under title 8, chapter 27.






Part 11 - Department of General Services

§ 4-3-1101 - Creation.

There is hereby created the department of general services.



§ 4-3-1102 - Commissioner.

The department of general services shall be under the charge and general supervision of the commissioner of general services.



§ 4-3-1103 - General functions.

The department of general services shall coordinate and administer the state's purchases, personal properties, printing and motor vehicle facilities, surplus property, postal services and general public works services, and will provide for state agencies all additional support services that are not assigned by law to specific departments.



§ 4-3-1104 - Divisions -- Creation.

(a) In order to discharge the functions of this department, there are hereby created within the department the following divisions:

(1) The food services management division;

(2) The motor vehicle management division;

(3) The photographic division;

(4) The printing division;

(5) The property services management division;

(6) The public works division; and

(7) The purchasing and administration division.

(b) The commissioner shall assign to the divisions the functions and duties imposed upon the department. The commissioner may combine, consolidate or abolish any of the divisions, or create such new divisions as are necessary to carry out the duties imposed upon the department, subject to the approval of the commissioner of finance and administration.



§ 4-3-1105 - Powers and duties.

The department of general services has the power and is required to:

(1) Establish facilities for the testing of any materials, supplies or equipment purchased, or to be purchased, for this state or any of its departments, institutions or agencies, use the testing facilities of any other state department, institution or agency, and contract for testing services from any other private or public facility;

(2) Sell supplies, materials and equipment that are surplus, obsolete or unused;

(3) Have general care and supervision of all central storerooms operated by the state government, and establish and maintain such other central storerooms as may be necessary for the proper administration of title 12, chapter 3;

(4) Establish, maintain and conduct a central mail room, central postage metering, and centralized outgoing mail services for all state departments, institutions and agencies located at the state capitol, except those exempted by the commissioner;

(5) Prepare, publish and keep current a purchasing manual containing, among other things, the material provisions of title 12, chapter 3, the rules and regulations of the department and the procurement commission, and an explanation of the procedures followed in the handling and making of purchases and contracts under this part;

(6) Exercise, with the approval of the procurement commission, all the rights, powers and duties vested by title 12, chapter 5;

(7) Furnish, when requested, without cost, to the chief fiscal officer in each county and in each municipality of this state the current catalog or price listing of goods and materials, which the department may purchase for local government, by virtue of § 12-3-1201;

(8) Supervise the maintenance of public buildings, including the state capitol and capitol annexes except as otherwise provided by § 4-8-101(a)(2), and of the capitol grounds, and the supplying of furniture and fixtures to these buildings;

(9) Study the use of state-owned automobiles by the state departments, offices and agencies, and establish rules and regulations for the housing, repair and operation of such automobiles;

(10) Make provisions for the centralization of such departmental services as mimeographing, duplicating, addressographing, copying, typesetting, copy preparation and binding, in order to save duplicate outlays for costly equipment used only part time;

(11) Supervise and maintain all public memorials and monuments erected or owned by the state, except where the supervision and maintenance is otherwise provided by law;

(12) Exercise general custodial care of all real property of the state;

(13) Provide for the supervision of the planning, preparing and serving of food including, but not limited to, the training and supervision of state food service employees;

(14) Exercise all functions previously exercised by the state educational agency for surplus property, as described in § 49-1-304;

(15) Supervise and regulate parking in the main state employee parking lot at the base of Capitol Hill in Nashville, as well as any other state employee parking lots now in existence or hereafter created throughout the state, except as provided in § 4-8-201, the parking lot adjacent to the Supreme Court Building in Nashville that is utilized by the personnel employed in the Supreme Court Building, and the underground parking facility adjacent to the War Memorial Building in Nashville. Such regulation shall include, but not be limited to, issuance of parking stickers to state employees, assessment of civil penalties in the manner provided in § 4-8-203, and removal of unauthorized vehicles. Such regulations shall not be applicable to tourists with out-of-state tags;

(16) Supervise the supplying of utilities to the state-owned buildings under the department's control and implement a system for monitoring and controlling the cost of such utilities;

(17) Provide state vehicle energy management life-cycle (operational and maintenance) cost analysis;

(18) Define and implement an energy efficiency code for state procurement of equipment and appliances;

(19) Administer the state employee van pool program;

(20) Prepare an annual report on the activities of the department concerning the definition and implementation of an energy efficiency code for state procurement of equipment and appliances. The department shall publish the report on the department's web site and submit the report to the governor, the speakers of the senate and the house of representatives, the chairs of the government operations committees of the senate and the house of representatives, and the chairs of the energy, agriculture and natural resources committee of the senate and the agriculture and natural resources committee of the house of representatives, or their successor committees. The report shall include savings realized by the state as a result of the office's activities expressed in both units of energy saved and monetary cost-avoidance;

(21) Implement and administer the procurement of energy-efficient motor vehicles as provided in this part; and

(22) Impose a reasonable real estate transaction fee on all real estate transactions when the transaction is processed through the department of general services and to grant a fee waiver when deemed appropriate by the department. Said fee structure and waivers shall be subject to approval by the state building commission.



§ 4-3-1106 - Special police commissions.

(a) The commissioner of general services shall be authorized to issue special police commissions to qualified state security personnel, who are full-time salaried employees of the state, to go armed or carry pistols while on active duty engaged in enforcing § 4-3-1105(8), (11), (12) and (15).

(b) Such commissions shall only be issued by the commissioner to those personnel who have satisfactorily completed appropriate training and who are certified as qualified, including mental and physical competency, to carry firearms by the Jerry F. Agee Tennessee law enforcement training academy or other similar agency.



§ 4-3-1109 - Energy efficient state vehicles.

(a) The commissioner shall encourage the acquisition of energy-efficient and alternative fuel motor vehicles in the fleet of state vehicles. Each year, every effort should be made to achieve a target goal that one hundred percent (100%) of newly purchased passenger motor vehicles be energy-efficient or alternative fuel motor vehicles. The department shall ensure that at least twenty-five percent (25%) of newly purchased passenger motor vehicles procured for use in areas designated by the United States environmental protection agency (EPA) as nonattainment areas shall be all electric or hybrid-electric vehicles or vehicles powered by natural gas or propane; provided, that such vehicles and fueling infrastructure are available at the time of procurement and such vehicles are purchased at competitive prices. In the event that such vehicles or fueling infrastructure is not available at the time of procurement, the department may instead meet this mandate by procuring compact fuel-efficient vehicles. In areas not designated by the EPA as nonattainment areas, the department shall ensure that at least twenty-five percent (25%) of newly purchased passenger motor vehicles are all electric or hybrid-electric vehicles, vehicles powered by natural gas or propane, or compact fuel-efficient vehicles; provided, that such vehicles are purchased at competitive prices.

(b) (1) Commencing June 30, 2013, the commissioner shall compile and maintain information on the nature of passenger motor vehicles that are owned and leased by the state, including, but not limited to:

(A) The number of passenger motor vehicles purchased during the fiscal year categorized by energy-efficiency; and

(B) The number of passenger motor vehicles owned as of June 30 of each year categorized by energy-efficiency.

(2) The commissioner shall file an annual report with the governor and the general assembly concerning such passenger motor vehicles. The report shall include at a minimum:

(A) Problems or concerns the state may have experienced in meeting the target goal set pursuant to subsection (a) relative to obtaining such energy-efficient motor vehicles;

(B) Any savings or increased expenditures to the state in the purchase of, as well as the operation and maintenance cost of, such motor vehicles;

(C) Plans for integrating energy-efficient motor vehicles identified in subdivisions (c)(1)(E) and (G) into the state passenger motor vehicle fleet;

(D) The volume of gasoline or diesel displaced by the usage of energy-efficient or alternative fuel vehicles; and

(E) The emissions reduction achieved by the usage of energy-efficient or alternative fuel vehicles.

(3) The information compiled and maintained pursuant to subdivisions (b)(1) and (2) shall be made accessible to the public on the department's web site through a prominent link provided on the home page. In addition, the department shall submit an annual report containing the information compiled and maintained pursuant to subdivisions (b)(1) and (2) to the speaker of the senate and the speaker of the house of representatives and to the chairs of the committees concerning government operations and to the chair of the energy, agriculture and natural resources committee of the senate and the chair of the agriculture and natural resources committee of the house of representatives.

(c) For purposes of this section, unless the context otherwise requires:

(1) "Energy-efficient motor vehicle" means a passenger motor vehicle that is:

(A) An alternative fuel vehicle as defined by the Energy Policy Act of 1992 (P.L. 102-486);

(B) A flexible fuel vehicle (FFV) utilizing ethanol, biodiesel, or any other commercially available alternative fuel approved by the United States department of energy;

(C) A hybrid-electric vehicle (HEV);

(D) A compact fuel-efficient vehicle, defined as a vehicle powered by unleaded gasoline that has a United States EPA estimated highway gasoline mileage rating of at least twenty-five miles per gallon (25 mpg) or greater for the model year purchased;

(E) An electric vehicle (EV);

(F) A vehicle powered by natural gas or propane; or

(G) A vehicle powered by ultra low sulfur diesel fuel that meets Bin 5, Tier II emission standards mandated by the EPA and that has an EPA estimated highway mileage rating of at least thirty miles per gallon (30 mpg) or greater for the model year purchased; and

(2) "Passenger motor vehicle" means a motor vehicle designed for carrying six (6) or fewer adult passengers and used for the transportation of persons; provided, that vans, including cargo vans, trucks, sport utility vehicles, and police pursuit vehicles shall not be considered passenger motor vehicles.

(d) For purchases of vehicles that are not passenger motor vehicles, including cargo vans, trucks, and sport utility vehicles, the department is encouraged to make reasonable efforts to achieve a target goal that at least five percent (5%) of newly purchased vehicles are vehicles powered by natural gas or propane; provided, that such vehicles and fueling infrastructure are available at the time of procurement and such vehicles are purchased at competitive prices.

(e) In order to facilitate the development of natural gas and propane fueling infrastructure, the department is authorized to participate in such pilot projects as may be necessary to ensure the availability of natural gas and propane fueling infrastructure throughout the interstate highway corridors in this state.



§ 4-3-1112 - Rain forest materials and products -- Study of purchases -- Reduction or elimination.

The commissioner of general services is requested to conduct a study of the purchase by the state of any materials or products having their origin in raw materials derived from the endangered rain forest and how the state might reduce or eliminate the purchase of such materials or products. The commissioner is also requested to purchase non-rain forest products if comparable in quality and cost to products derived from endangered rain forests.



§ 4-3-1113 - Lighting of Tennessee Tower.

The commissioner of general services shall, whenever practicable, provide the lighting patterns of the Tennessee Tower in Nashville for holidays and for appropriate messages from local nonprofit organizations and causes.



§ 4-3-1114 - Emergency keyed lock boxes next to functioning elevators.

(a) Not later than November 28, 2005, each state-owned public building under the department's control, including the state capitol and capitol annexes, must ensure that an emergency keyed lock box is installed next to each bank of functioning elevators located on the main level. Such lock boxes shall be permanently mounted seventy-two inches (72'') from the floor to the center of the box, be operable by a universal key, no matter where such box is located, and shall contain only fire service keys and drop keys to the appropriate elevators. General standards for the design of such boxes shall be approved by the department of labor and workforce development not later than July 31, 2005; provided, however, that such standards must be consistent with all applicable building and life safety standards governing the facility.

(b) Failure to comply with this section shall be a Class C misdemeanor, and shall be punishable by a fine only of not more than two hundred fifty dollars ($250).






Part 12 - Department of Human Services

§ 4-3-1201 - Creation.

There is hereby created the department of human services.



§ 4-3-1202 - Commissioner.

The department of human services shall be under the charge and general supervision of the commissioner of human services.



§ 4-3-1203 - General functions of department.

The department of human services shall administer all functions to be established in this state under the federal Social Security Act (42 U.S.C. § 301 et seq.), except those functions that may be expressly delegated by either state statute or by federal law to other state departments, offices or agencies.



§ 4-3-1204 - Duties of commissioner.

(a) (1) The commissioner shall formulate rules and regulations:

(A) Fixing the minimum standards of service to be required of the local government authorities in carrying out the public welfare functions reposed in them;

(B) Providing for the termination of any grants-in-aid to any such local government authority whenever it becomes apparent that such minimum standards are not being complied with; and

(C) Requiring that the local governments shall bear such proportion of the total expenses as may be fixed by statute.

(2) The terms of subdivision (a)(1) shall apply only to the social security program.

(b) The commissioner is authorized to provide technical assistance to private employers pertaining to the implementation of day care services as an employee benefit under a cafeteria benefit plan. Such technical assistance shall be coordinated with appropriate state officials and private industry associations.






Part 13 - Department of Commerce and Insurance

§ 4-3-1301 - Creation.

There is hereby created the department of commerce and insurance.



§ 4-3-1302 - Commissioner.

The department of commerce and insurance shall be under the charge and general supervision of the commissioner of commerce and insurance.



§ 4-3-1303 - Divisions -- Creation.

The department of commerce and insurance shall be organized under four (4) divisions, as follows:

(1) The division of commerce and insurance;

(2) The division of consumer affairs;

(3) The division of fire prevention; and

(4) The division of regulatory boards.



§ 4-3-1304 - Administration of regulatory boards -- Notification of vacancy -- Termination of regulatory board -- Expediting issuance of license.

(a) Except as provided in § 68-115-103 relative to the Tennessee athletic commission, all state regulatory boards are attached to the division of regulatory boards, which is authorized to administer all the administrative functions and duties of the regulatory boards, except those discretionary regulatory duties and powers vested by law in the board members. The regulatory boards attached to the division are as follows:

(1) Auctioneer commission;

(2) Board for licensing general contractors;

(3) Board of accountancy;

(4) Board of court reporting;

(5) Board of examiners for architects and engineers;

(6) Board of examiners for land surveyors;

(7) Board of funeral directors and embalmers;

(8) Commission on firefighting personnel standards and education;

(9) Motor vehicle commission;

(10) Personnel recruiting services board;

(11) Private investigation and polygraph commission;

(12) Real estate commission;

(13) State board of cosmetology and barber examiners; and

(14) All other boards, commissions and agencies created to regulate professions, vocations and avocations in this state, except that there shall not be included the Tennessee athletic commission, the board of healing arts, the board for licensing hospitals, the stream pollution control board, the pest control board, the board of examiners for registered professional sanitarians, the board of examiners of miners or the board of law examiners.

(b) Each regulatory board incurring a vacancy shall notify the appointing authority in writing within ninety (90) days after the vacancy occurs. All vacancies on the state regulatory boards attached to the division of regulatory boards shall be filled by the appointing authority within ninety (90) days of receiving written notice of the vacancy and sufficient information is provided for the appointing authority to make an informed decision in regard to filling such vacancy. If such sufficient information has been provided and such board has more than one (1) vacancy that is more than one hundred eighty (180) days in duration, such board shall report to the house of representatives and senate government operations committees why such vacancies have not been filled.

(c) If more than one half (1/2) of the positions on any state regulatory board are vacant for more than one hundred eighty (180) consecutive days, such state regulatory board shall terminate; provided, that such board shall wind up its affairs pursuant to § 4-29-112. If a state regulatory board is terminated pursuant to this subsection (c) it shall be reviewed by the evaluation committees pursuant to the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, before ceasing all its activities. Nothing in this section shall prohibit the general assembly from continuing, restructuring, or re-establishing a state regulatory board.

(d) (1) Notwithstanding any other law to the contrary, each board attached to the division of regulatory boards shall establish a procedure to expedite the issuance of a license, certification or permit to perform services regulated by each such board to a person:

(A) (i) Who is certified or licensed in another state to perform services in a state other than Tennessee;

(ii) Whose spouse is a member of the armed forces of the United States;

(iii) Whose spouse is the subject of a military transfer to this state; and

(iv) Who left employment to accompany the person's spouse to this state; or

(B) (i) Who, as a member of the armed forces of the United States, carries a current license or certification in another state to perform substantially similar services in a state other than Tennessee; and

(ii) Who applies for a license in Tennessee within one hundred eighty (180) days of:

(a) Retiring from the armed forces of the United States;

(b) Receiving any discharge other than a dishonorable discharge from the armed forces of the United States; or

(c) Being released from active duty into a reserve component of the armed forces of the United States.

(2) The procedure shall include:

(A) Issuing the person a license, certificate or permit if in the opinion of the board, the requirements for certification or licensure of such other state are substantially equivalent to that required in this state; or

(B) Developing a method to authorize the person to perform services regulated by the board in this state by issuing the person a temporary permit for a limited period of time to allow the person to perform services while completing any specific requirements that may be required in this state that were not required in the state in which the person was licensed or certified.

(e) The commissioner and each regulatory board shall, upon application for certification or licensure, accept military education, training or experience completed by a person described in subdivisions (d)(1)(B)(ii)(a)-(c) toward the qualifications to receive the license or certification if such education, training or experience is determined by the commissioner or board to be substantially equivalent to the standards of this state.

(f) (1) Notwithstanding any other law to the contrary, the license, certification or permit issued by a board, commission or agency attached to the division of regulatory boards of any member of the national guard or a reserve component of the armed forces of the United States called to active duty that expires during the period of activation shall be eligible to be renewed upon the licensee being released from active duty without:

(A) Payment of late fees or other penalties;

(B) Obtaining continuing education credits when:

(i) Circumstances associated with the person's military duty prevented the obtaining of continuing education credits and a waiver request has been submitted to the appropriate regulatory board; or

(ii) The person performs the licensed or certified occupation as part of such person's military duties and provides documentation to the appropriate regulatory board; or

(C) Performing any other act typically required for the renewal of the license or certification.

(2) The license, certification or permit shall be eligible for renewal pursuant to subdivision (f)(1) for six (6) months from the person's release from active duty.

(3) Any person described in subdivision (f)(1) shall provide the regulatory board which issued the license, permit or certification such supporting documentation evidencing activation as may be required by the regulatory board prior to the renewal of any license pursuant to this subsection (f).



§ 4-3-1305 - Safeguards for retirement living facilities guaranteeing continued medical care and services -- Regulations -- Actions.

(a) The department of commerce and insurance has the authority to determine whether any facility that has guaranteed or guarantees to provide medical coverage for its residents has adequate safeguards in place to ensure that such medical care will be provided as guaranteed. If the department determines that adequate safeguards have not been established, the department has the authority to require that such provider place a sufficient amount of funds in escrow to ensure that such medical care will be provided. The escrow account shall be established in a manner authorized by the department.

(b) If the department requires an escrow account for a present provider, then prior to the expansion of any proposed facilities for which continuing care agreements are to be signed, the provider must establish a comparable escrow account and deposit a specified amount into such account as determined by the department as funds are contributed by residents for such facilities. This section shall apply only to retirement living facilities that offer or propose to offer continuing life care services to individuals for a fee.

(c) (1) The commissioner may from time to time make, promulgate, amend and rescind such rules as are necessary to carry out this section.

(2) All rules provided for in this part shall be adopted, promulgated and contested as provided in the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(d) (1) Whenever it appears to the commissioner that any facility that has guaranteed or guarantees to provide medical coverage for its residents has not established adequate safeguards to ensure that such medical care will be provided as guaranteed, the commissioner may, in the commissioner's discretion, bring an action in the chancery court in any county in this state to enforce compliance with this part or any rule or order under this part.

(2) Upon a proper showing, a permanent or temporary injunction, restraining order, writ of mandamus, disgorgement or other proper equitable relief shall be granted, and a receiver or conservator may be appointed for the defendant or the defendant's assets.

(3) The court may not require the commissioner to post a bond.



§ 4-3-1306 - License, certification or registration -- Notifications -- Prerequisites -- Web site -- Notifications by electronic mail.

(a) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each applicant for a professional or occupational license, certification or registration from the department, division, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, policies, and guidelines setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, policies, and guidelines.

(b) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and any division, board, commission, committee, agency, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall allow each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and any division, board, commission, committee, agency or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.






Part 14 - Department of Labor and Workforce Development

§ 4-3-1401 - Short title.

The title of this part is, and may be cited as, the "Tennessee Workforce Development Act of 1999."



§ 4-3-1402 - Purpose and intent.

The purpose of this part is to:

(1) Further the implementation of the federal workforce development program;

(2) Reduce duplicative efforts and fully utilize resources by creating an integrated, coordinated, simplified system of workforce development in the state through the consolidation or collaboration of job training, employment, employment-related educational programs, health and safety and unemployment insurance programs in the state; and

(3) Foster public and private sector partnerships designed to provide employment-related services to citizens and employers of the state. It is not the intent of this part to expand or authorize contracting services beyond that authorized under the laws of this state.



§ 4-3-1403 - Creation of department.

There is hereby created the department of labor and workforce development.



§ 4-3-1404 - Purpose and goals of the department.

(a) Through the department of labor and workforce development, Tennessee state government, in cooperation with business and industry, will strive to provide integrated, effective, efficient delivery of employment related services and training, in compliance with the workforce development program, so the state can increase the occupational skill attainment of its workforce and, as a result, improve the quality of the workforce, further the reduction of welfare dependency and enhance the state's productivity and competitiveness in the global economy. The department shall strive to meet the needs of business and industry in this state for the development of a highly skilled and productive workforce.

(b) The department shall strive to meet the needs of employees, unemployed persons, and persons making the transition into the workplace through education, skills training, labor market information, and an efficient unemployment insurance program to enhance their employability, earnings and standard of living while ensuring that employees have a safe, healthy workplace. These services for employees shall focus, whenever possible, on assisting employees to obtain jobs of their choice that provide health insurance, job security and the opportunity for self-sufficiency. The department shall serve as a model employer relative to safety and working conditions in the workplace and in the training and retraining of employees to meet the changes in the work environment. The departments of labor and workforce development and economic and community development shall collaborate relative to job creation, attraction and expansion of business and industry. The department of labor and workforce development shall work to continuously improve the management and coordination of employment-related services for the benefit of business and industry and Tennessee's workforce and shall ensure the taxpayers of this state that revenues for workforce development and unemployment insurance programs are spent effectively and efficiently.



§ 4-3-1405 - Powers of the department.

(a) The department of labor and workforce development is designated as the department of this state for the implementation and administration of the following federal programs relating to workforce development, including, but not limited to, the:

(1) Workforce development program;

(2) Wagner-Peyser Act (29 U.S.C. § 49 et seq.); and

(3) The former Job Training Partnership Act (29 U.S.C. § 1501 et seq.) [repealed].

(b) The department shall cooperate with all authorities of the United States having powers or duties under the acts of congress mentioned in subsection (a), and shall do and perform all things necessary to secure to this state the benefits of such acts.

(c) Except for the supervisory responsibilities of the department of commerce and insurance, the department of labor and workforce development has full and complete charge of the administration of the Employment Security Law, compiled in title 50, chapter 7, and the state employment service for this state and has the administration of such other functions exercised by the department of employment security or the department of labor, or both, prior to June 17, 1999.

(d) The department of labor and workforce development has full and complete charge of the following:

(1) Adult basic education authorized by the Tennessee Rules, Regulations and Minimum Standards of the state board of education and administered by the department of education prior to June 17, 1999; and

(2) Employment and employment training programs authorized under the Food Stamp Act of 1977 (7 U.S.C. § 2015).

(e) The department of labor and workforce development shall coordinate the collaborative and cooperative activities and functions of other departments and state agencies and commissions, including, but not limited to, the department of education, the department of human services, the department of economic and community development, and the Tennessee higher education system, including colleges of applied technology and two-year post secondary institutions, to reduce duplication among employment and employment-related training activities in the state, and to maximize Tennessee's efforts to increase the skills of its workforce, foster economic growth through job placement and training services and provide high quality services to its customers including employees, families, business and industry, and particularly those individuals who are economically disadvantaged, dislocated workers, and others with substantial barriers to employment. The department of human services has the responsibility for contracting for the activities required of Families First participants pursuant to § 71-3-104.

(f) The department of labor and workforce development may do all acts and functions necessary or proper to carry out the powers expressly granted under this part, including, but not limited to, entering into agreements or contracts with local governmental units or corporations to provide services that assist the department in carrying out the duties imposed by this part or elsewhere in this code. It is not the intent of this part to create new state authority or to expand any existing authority to contract for services with private entities.

(g) The department of labor and workforce development has authority over such other functions generally, as the governor may lodge with the department by executive order duly signed and filed with the secretary of state.

(h) The department of labor and workforce development has the power to:

(1) Collect information on the subject of labor, its relation to capital, the hours of labor, and the earnings of laboring men and women, and the means of promoting their material, social, intellectual and moral prosperity;

(2) Visit and inspect, as often as necessary, during reasonable hours all shops, factories and mercantile establishments and other places where workers are employed and to cause the law to be enforced therein;

(3) Inspect the sanitary conditions, system of sewerage, system of heating, lighting and ventilation of rooms where persons are employed at labor and the means of exit in case of fire, or other disaster within or connected with shops and factories;

(4) Examine the machinery in and about workshops and factories, to see that it is not located so as to be dangerous to employees when engaged in their ordinary duties;

(5) Declare and prescribe what safety devices, safeguards or other means of protection are well adapted to render employees or places of employment safe;

(6) Order such reasonable changes in the construction, maintenance and repair of places of employment as shall render them safe;

(7) Require the performance of any act necessary for the protection of life, health and safety of employees;

(8) Collect and compile reliable data that, if disseminated, would tend to the development of the state by inducing population and capital to come within its borders; and

(9) Collect and compile accurate listings of employers who do not comply with § 50-6-405.

(i) Activities associated with Title V of the federal Older Americans Act of 1965 (42 U.S.C. § 3001, et seq.) shall be administered by the department. Funding to community providers pursuant to a grant or contract with the commission on aging and disability in effect on June 30, 2003, shall continue so long as federal funding continues and each provider continues to meet program goals and requirements and complies with any applicable audit and financial accountability laws.

(j) (1) To the extent permitted by any federal law or rule, regulation, guideline, or advisory opinion of the internal revenue service, the department shall accept and process any IRS Form 8850, or any successor to such form, that is submitted with electronic signatures in the same manner as the department accepts such forms when submitted with physical signatures if such form is submitted to the department by mail, facsimile, or e-mail copy.

(2) For purposes of this subsection (j), "electronic signatures" includes a physical printout of an electronically signed IRS Form 8850 indicating that the signature field is "signed electronically".



§ 4-3-1406 - Commissioner.

The department of labor and workforce development shall be under the charge and general supervision of the commissioner of labor and workforce development.



§ 4-3-1407 - Powers and duties of commissioner.

The commissioner of labor and workforce development or the commissioner's designee has the following powers and duties, in addition to such other powers and duties as may be specifically provided by law in this title, transferred by this part or as otherwise provided by law:

(1) Develop and implement activities and programs that foster the continued enhancement of Tennessee's workforce;

(2) Ensure the maintenance of a fair, equitable and fully funded unemployment insurance program; and

(3) Be responsible for the administration of a workforce development system that protects the life, health and safety of Tennessee's workforce.



§ 4-3-1408 - Divisions -- Creation -- Office of administrator.

(a) In addition to the creation of the division of the Tennessee state employment service within the department of labor and workforce development as provided in § 50-7-601, there are created within the department, the following divisions:

(1) The division of employment security;

(2) The bureau of workers' compensation; and

(3) The division of occupational safety and health.

(b) The division of employment security and the division of occupational health and safety shall be under the supervision and charge of the commissioner of labor and workforce development, and shall be separate administrative entities for programs, personnel, and budgets. The bureau of workers' compensation shall also be a separate administrative entity for programs, personnel, and budgets; the supervision and charge of the division shall be in accordance with § 4-3-1409.

(c) (1) (A) The office of administrator is hereby created for each division created pursuant to subdivisions (a)(1)-(3). The administrator shall have the general administrative authority of the division.

(B) Except as otherwise provided in this chapter, the administrator of the division of employment security is responsible, to the greatest extent possible, for administering, implementing, and enforcing title 50, chapter 7, and any rules or regulations promulgated in accordance with such chapter that are within the purview of employment security, but not including WOTC alien certification, veterans' programs and the Tennessee state employment service. The administrator shall have a minimum of five (5) years' credible experience in the field of employment security and shall have a comprehensive knowledge of and experience in the operation and programs of the division. The administrator shall be recognized by the representatives of the business and labor communities as a person of good standing and reputation in matters concerning employment security.

(C) The administrator of the bureau of workers' compensation is responsible for administering, implementing, and enforcing all of the provisions enacted into law and compiled in title 50, chapter 6, and any rules or regulations promulgated in accordance with such chapter.

(D) The administrator of the division of occupational safety and health shall be responsible for administering, implementing, and enforcing all of the provisions enacted into law and compiled in title 50, chapter 3, and any rules or regulations promulgated in accordance with such chapter. The administrator shall have a minimum of five (5) years' credible experience in the field of occupational safety and health and shall have a comprehensive knowledge of and experience in the operation and programs of the division. The administrator shall be recognized by the representatives of the business and labor communities as a person of good standing and reputation in matters concerning occupational safety and health.

(2) In addition to other duties, each administrator is responsible for preparing and submitting to the commissioner of labor and workforce development an annual budget for the division the administrator heads.

(3) The administrators of the division of employment security and the division of occupational safety and health shall be appointed by the commissioner of labor and workforce development for a term of four (4) years. The first appointment shall be made July 1, 1999, or as soon as practical thereafter. The four-year terms shall begin on July 1 and end on June 30 of appropriate years. The commissioner of labor and workforce development has the authority to remove an administrator only for non-performance of duties and responsibilities. If removed, a vacancy shall exist in the office of the administrator. A vacancy in the office shall be filled for the unexpired term with a person meeting the requirements applicable to the original appointee.

(4) The administrator of the bureau of workers' compensation shall be appointed in the manner provided in § 4-3-1409.

(d) The transfer of the functions and activities of the various departments and programs to the department of labor and workforce development shall not, because of the transfer, result in any preferred service employee suffering loss of employment, compensation, benefits, or state service status. Such rights, benefits, and compensation shall continue without any impairment, interruption, or diminution; provided, that the department may engage in disciplinary actions or reductions in force as provided for by law. The commissioner of human resources is authorized to enforce this section and shall determine whenever the rights, benefits, and compensation are impaired, interrupted, or diminished. Any employee aggrieved by any impairment in violation of this section shall have the right to seek redress through the grievance procedure established in § 8-30-318.



§ 4-3-1409 - Independence of the bureau of workers' compensation -- Bureau under the charge and general supervision of the administrator of the bureau -- Powers and duties of administrator --Appointment of administrator.

(a) In recognition of Tennessee's endeavor to reform the workers' compensation law in a manner designed to ensure the health and safety of Tennessee workers and to promote Tennessee as an attractive destination for business, the general assembly has determined that the independence of the bureau of workers' compensation is paramount. The bureau of workers' compensation shall be an autonomous unit that shall be attached to the department of labor and workforce development for administrative matters only.

(b) (1) The bureau of workers' compensation shall be under the charge and general supervision of the administrator.

(2) The administrator or the administrator's designee has the following powers and duties, in addition to other powers and duties specifically provided by law:

(A) Development and maintenance of an organizational structure to ensure fair, equitable, expeditious, and efficient administration of the workers' compensation law; and

(B) Responsibility for the administration of a workers' compensation system that protects the life, health, and safety of Tennessee's workforce and ensures the continued viability of Tennessee's business environment.

(c) (1) The administrator of the bureau of workers' compensation shall be appointed by the governor for a term of six (6) years. No administrator shall serve more than two (2) full terms, and service of more than half of a six-year term shall constitute service of one (1) full term; provided, that any administrator appointed to serve less than a full term to fill a vacancy created by the removal or resignation of the previous administrator shall be eligible to serve an additional two (2) full terms. The first appointment shall be made July 1, 2013, or as soon as practical thereafter. The first six-year term shall begin on July 1, 2013, and end on June 30, 2019. Thereafter, all terms shall begin on July 1 and end, six (6) years later, on June 30 of the following years. The governor has the authority to remove the administrator for nonperformance of duties and responsibilities or for cause. If the administrator is removed or resigns, a vacancy shall exist in the office, which shall be filled for the unexpired term by a person meeting the requirements of subdivision (c)(2).

(2) The administrator shall have a minimum of seven (7) years' credible experience in the field of workers' compensation and shall have a comprehensive knowledge of and experience in the operation and programs of the workers' compensation industry. The administrator shall be recognized by the representatives of the business and labor communities as a person of good standing and reputation in matters concerning workers' compensation.



§ 4-3-1410 - Funds.

(a) The department of labor and workforce development, through its commissioner, has the authority to receive, administer, allocate, disburse and supervise any grants and funds from whatever sources, including, but not limited to, the federal, state, county and municipal governments on a state, regional, county or other basis, with respect to any programs and/or responsibilities outlined in this part or assigned to the department by law, regulation or order. Exercise of this authority shall not be inconsistent with laws or regulations governing the appropriation and disbursement of funds for the administration of employment security law under title 50, chapter 7, or the department of finance and administration.

(b) All funds received by the department of labor and workforce development for the purpose or administration of the state unemployment insurance program, the state employment service, workers' compensation and the Occupational Safety and Health Act of 1972, compiled in title 50, chapter 3, shall have their separate identities maintained and shall be expended only for the intended purpose.



§ 4-3-1411 - Orders, rules and regulations, decisions and policies.

The department of labor and workforce development, through its commissioner, has the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred by Chapter 520 of the Public Acts of 1999, to modify or rescind orders, rules and regulations, decisions or policies heretofore issued and to adopt, issue or promulgate new orders, rules and regulations, decisions or policies as may be necessary for the administration of the programs or functions transferred by Chapter 520 of the Public Acts of 1999.



§ 4-3-1412 - Nondiscrimination.

In compliance with all federal and state laws and constitutional provisions prohibiting discrimination, including, but not limited to, the Civil Rights Act of 1964, Title VI (42 U.S.C. § 2000d), no person, on the grounds of race, color, national origin, age or sex shall be excluded from participation, be denied the benefits of, or be otherwise subjected to discrimination under, any program or activity operated by the department of labor and workforce development. This includes, but is not limited to, contracts for services, employment or services to the department's customers.



§ 4-3-1414 - Notice of entitlement to have state pay health insurance premium.

The commissioner of labor and workforce development, in performing the duties established in title 5, shall also require every business or entity that sponsors a group medical benefit contract in this state to include in each notice issued pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (29 U.S.C. § 1166 or 42 U.S.C. § 300bb-6), and related laws and regulations, the following additional language:

You may be entitled to have the state of Tennessee pay the premium for your ongoing health insurance. For more information, contact your local department of human services.



§ 4-3-1415 - Maintenance and expenditure of funds.

All funds to the credit of the unemployment compensation division of the United States department of labor and to the credit of the state employment service, transferred to the credit of the department of labor and workforce development, shall have their separate identities maintained, and only funds allocated to each of those divisions may be expended by such unit.



§ 4-3-1416 - Distribution of sexual harassment rules.

The department of labor and workforce development shall, in consultation with the human rights commission, promulgate rules that provide for the distribution, in one (1) of the department's regular mailings to the employers, of the state materials explaining the sexual harassment rules of the state human rights commission. These materials, which the employer shall make available to its employees, may be in the form of a poster, brochure, or pamphlet.



§ 4-3-1417 - Discrimination prohibited.

In making appointments to any board, commission or panel that is administratively attached to the department, the appointing authority shall not discriminate against any person on the basis of race, color, ethnicity, national origin, age, religious belief, sex, or disability. The appointing authority shall strive to ensure that the makeup of all boards, commissions and panels attached to the department reflect and represent the diversity of persons in Tennessee.



§ 4-3-1418 - [Repealed.]

HISTORY: Acts 2006, ch. 941, §§ 1-4; repealed by Acts 2015, ch. 57, § 5, effective July 1, 2015.



§ 4-3-1419 - License, certification or registration -- Notifications -- Prerequisites -- Web site -- Notifications by electronic mail.

(a) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each applicant for a professional or occupational license, certification or registration from the department, division, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, policies, and guidelines setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, policies, and guidelines.

(b) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and any division, board, commission, committee, agency, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall allow each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and any division, board, commission, committee, agency or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.



§ 4-3-1420 - We Want to Learn English Initiative.

(a) The department of labor and workforce development, in conjunction with the department of education, shall establish and administer a grant program to be known as the "We Want to Learn English Initiative." The initiative shall be created for the purpose of providing resources for immigrants and refugees in this state to learn English in order to move toward becoming full members of American society.

(b) The department shall utilize existing staff to assist in the implementation of the program and provide grant funding from whatever funding sources available, including, but not limited to, funds from the federal, state, county and municipal governments.

(c) The department of labor and workforce development shall allocate and disperse funds each fiscal year to community-based, not-for-profit organizations, immigrant social service organizations, faith-based organizations and on-site job training programs so that immigrants and refugees can learn English where they live, work, pray and socialize and where their children attend school.

(d) Funds for the We Want to Learn English Initiative may be used only to provide programs that teach English to United States citizens, lawful permanent residents and other persons residing in this state who are in lawful immigration status.



§ 4-3-1421 - Program for payment of the cost of licensing tests for adult students with financial need.

The department of labor and workforce development, in conjunction with the department of education, is encouraged to consider the development, implementation and administration of a program for payment of the cost of licensing tests for adult students with financial need who complete a high school diploma or a general educational development (GED(R)) credential in a career and technical education program and who are required to take a test in order to become licensed for a career in their fields of study.



§ 4-3-1422 - Lois M. DeBerry Alternative Diploma Act -- Assessments that lead to high school equivalency credential.

(a) This section shall be known and may be cited as the "Lois M. DeBerry Alternative Diploma Act."

(b) The department of labor and workforce development is authorized to make recommendations relative to assessments that lead to the award of a high school equivalency credential. The state board shall review the recommendations of the department. Any recommendation approved by the state board of education shall be considered a high school equivalency assessment and the successful completion of such assessment shall lead to the award of a high school equivalency credential. The department, as needed, may consult with or request assistance from other state agencies in performing its duties under this section.






Part 15 - Legal Department

§ 4-3-1501 - Creation.

There is hereby created the legal department.



§ 4-3-1502 - Attorney general and reporter.

The legal department shall be under the charge and general supervision of the attorney general and reporter.



§ 4-3-1503 - Powers and duties.

The attorney general and reporter and the attorney general and reporter's assistants shall constitute the legal department, which has the powers and duties specified in title 8, chapter 6.






Part 16 - Department of Mental Health and Substance Abuse Services

§ 4-3-1601 - Creation -- General functions.

(a) There is created the department of mental health and substance abuse services.

(b) The general functions of the department are to coordinate, set standards for, plan for, monitor, and promote the development and provision of services and supports to meet the needs of persons with mental illness or serious emotional disturbance through the public and private sectors in this state as set out in applicable provisions of title 33.



§ 4-3-1602 - Commissioner.

(a) The department of mental health and substance abuse services shall be in the charge of a commissioner, who shall be appointed by the governor in the same manner as are other commissioners and who shall have the same official status as other commissioners.

(b) The commissioner shall hold office at the pleasure of the governor, and the commissioner's compensation shall be fixed by the governor and paid from the appropriation available to such department.

(c) The commissioner shall be appointed without regard to residence on the basis of merit as measured by administrative abilities and a demonstrated quality of leadership, and must have a recognized graduate degree as a psychiatrist, doctor of medicine, behavioral scientist, social scientist, educator or other profession involved with human development, human welfare or human relations, with experience in public administration; and shall further have a professional background in the area of mental illness or serious emotional disturbance, and an understanding of the conditions of mental health, human development, human welfare and social services.

(d) No person shall be eligible to appointment as commissioner unless such person is at least thirty (30) years of age and has five (5) years of administrative experience, including at least three (3) years of full-time management experience in private enterprise, private practice or public service.



§ 4-3-1603 - Powers and duties.

(a) The department of mental health and substance abuse services has jurisdiction and control over the mental health facilities of the state, regardless of the names by which the facilities are known.

(b) The department, through its appropriate officials, has the duty and power to provide the best possible care for persons with mental illness or serious emotional disturbance in the state by improving existing facilities, by developing future facilities and programs, and by adopting a preventive program for mental illness and serious emotional disturbance, all as provided in applicable provisions of title 33.

(c) The department of mental health and substance abuse services shall administer title 33, chapter 2, part 4.






Part 17 - Department of Human Resources

§ 4-3-1701 - Creation.

There is hereby created the department of human resources.



§ 4-3-1702 - Commissioner.

The department of human resources shall be under the charge and general supervision of the commissioner of human resources.



§ 4-3-1703 - Powers and duties.

(a) The department of human resources has the power and is required to:

(1) Transfer, temporarily, employees from one (1) department to another when necessary to expedite the work of any department;

(2) Exercise the duties vested by title 8, chapter 30;

(3) Establish and maintain a program of training for administrative judges and hearing officers, as defined by § 4-5-102; and

(4) Assist each department and entity of state government in the planning and conduct of training workshops to prevent sexual harassment from occurring. The department is also directed to design an orientation session with appropriate materials, which shall be made available to the departments for distribution to each new employee.

(b) In addition to duties expressly imposed by law upon the department, the department shall:

(1) Foster the interest of institutions of learning and of industrial, civic, professional and employee organizations in the improvement of personnel standards in state service;

(2) Make a study of the state service system in those departments of the state government covered by such system and make periodic reports to the governor on recommendations for improvement of the system; and

(3) Make annual reports, and such special reports as it may deem necessary, to the governor and commissioner regarding personnel administration.






Part 18 - Department of Health

§ 4-3-1801 - Creation.

There is hereby created the department of health.



§ 4-3-1802 - Commissioner.

The department of health shall be under the charge and general supervision of the commissioner of health.



§ 4-3-1803 - Powers and duties.

The department of health has the power to:

(1) Have general supervision of the interest relating to the health and lives of the people of the state;

(2) Act in an advisory capacity relative to the public water supply, water purification works, sewerage systems, sewerage treatment works, and exercise supervision over nuisances growing out of the operation of such water and sewerage works, and make, promulgate and enforce rules and regulations relating to such nuisances;

(3) Make such sanitary investigations as may from time to time be deemed necessary for the preservation and improvement of public health;

(4) Make investigations and inquiries with respect to the causes of disease, especially epidemics, investigate the causes of mortality, and the effect of localities and other conditions on the public health, and make such other sanitary investigations as may be deemed necessary for the preservation and improvement of the public health;

(5) Keep informed of the work of the local health officers and agencies throughout the state;

(6) Promote the information of the general public in all matters pertaining to public health;

(7) Make sanitary, sewerage, health and other inspections and examinations for the charitable and penal institutions and the normal schools;

(8) Inspect from time to time all hospitals and sanitaria and other institutions conducted by county, city or town authorities and report as to the sanitary conditions and interests of such hospitals, sanitaria and institutions to the official authority having jurisdiction over them;

(9) Print, publish and distribute documents, reports, bulletins, certificates and other matter relating to the prevention of diseases, and the health and sanitary condition of the state;

(10) Exercise all the rights, powers and duties relating to the subject of tuberculosis control and treatment set forth in title 68, chapter 9, and have custody and control of all reports, records and equipment appertaining thereto;

(11) Exercise all the rights, powers and duties relating to the administration of the children's special services set forth in title 68, chapter 12, and have custody and control of all records, reports and equipment appertaining thereto;

(12) Carry out the policies of the state as set forth in title 68, chapter 34, relative to family planning; and

(13) Carry out the purposes and programs pertaining to alcoholism and drug dependence in title 68, chapter 24.






Part 19 - Department of Revenue

§ 4-3-1901 - Creation -- Organization.

(a) There is hereby created the department of revenue.

(b) The commissioner of revenue shall determine the organization of and the methods of procedure within the department that are deemed suitable or necessary to exercise the powers conferred and perform the duties imposed by law and shall appoint, in accordance with applicable personnel guidelines and budgetary limitations, such assistants as are deemed necessary to effectively discharge the duties of the office in an orderly and efficient manner.



§ 4-3-1902 - Commissioner.

The department of revenue shall be under the charge and general supervision of the commissioner of revenue.



§ 4-3-1903 - Powers and duties.

(a) The commissioner is vested with power to prescribe rules and regulations not inconsistent with law and prepare such forms as the commissioner may deem proper for the administration of the duties of the commissioner's office.

(b) The department of revenue has the power to:

(1) Administer the assessment and collection of all state taxes except those for which responsibility is expressly conferred by statute upon some other officer or agency;

(2) Administer the assessment and collection of privilege taxes;

(3) Receive state revenues collected by county officials and make and retain records of same;

(4) Investigate the tax systems of other states, and formulate and recommend to the governor such legislation as may be deemed expedient to prevent evasion of taxes, to secure just and equitable taxation and to improve the system of taxation in the state;

(5) Examine, at any and all times, the accounts of any private corporation, institution, association or board receiving appropriations from the general assembly;

(6) Require a complete record of the officers, assistants and employees appointed by the commissioners of the various departments, and require the salaries of the same to be in conformity with the scale authorized; and

(7) Procure from any department or agency of the state, or any of its political subdivisions, a copy of the complete record maintained by it of any convictions for violation of any criminal laws by any person who has made application to the department for employment, for the exclusive use of the department in screening the applicant to determine suitability for an appointment therein.






Part 20 - Department of Safety

§ 4-3-2001 - Creation.

There is created and established the department of safety.



§ 4-3-2002 - Commissioner.

(a) The head of this department shall be the commissioner of safety, who shall be appointed by the governor and hold office at the governor's pleasure.

(b) The commissioner shall be qualified as a disciplinarian and experienced in matters pertaining to safety.



§ 4-3-2003 - Highway patrol duties.

The department of safety shall assume and exercise the powers and duties of the Tennessee highway patrol under chapter 7 of this title.



§ 4-3-2004 - Notary powers of department employees.

(a) (1) The commissioner of safety is authorized to designate in writing employees of the department of safety, who shall be authorized to take acknowledgements and administer oaths and perform other notarial acts with respect to applications, reports and any and all other documents required by law or departmental regulation to be filed with the department.

(2) Any employee so designated is authorized to perform the services and functions of a notary public with respect to such matters exclusively under the supervision and administration of the department, but no further nor otherwise.

(3) A written list of the employees so designated shall be posted in the office of the commissioner and shall be open to inspection at all business hours.

(b) Any false statement made on oath or affirmation before any such person shall subject the offender to punishment for perjury under the penalties now provided by law.



§ 4-3-2005 - Hearing officers -- Review of initial orders.

(a) The commissioner of safety, in the commissioner's discretion, is hereby authorized to appoint or designate hearing officers to conduct contested case hearings under the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(b) The commissioner shall delegate the commissioner's authority to review initial orders in contested cases suspending or revoking driver licenses to the administrative procedures division of the office of the secretary of state for review by an administrative judge with such division. The commissioner may delegate the commissioner's authority to review initial orders under this subsection (b) to one (1) or more additional persons. Review of initial orders shall be subject to further review and final disposition by the commissioner.

(c) The time taken to review an initial order shall not extend the time provided in § 4-5-315 for rendering and entering a final order or order remanding the case for further proceedings by the commissioner.



§ 4-3-2006 - Division of protective services.

(a) (1) There is created within the department of safety a division of protective services.

(2) This division shall exercise the powers and duties formerly imposed upon the department of general services to provide police services by sworn officers for the State Capitol, the Legislative Plaza, the War Memorial Building and all state office buildings in Davidson County, and to provide personal security from time to time of state officials as directed by the commissioner, along with the primary, but not exclusive, responsibility of enforcing the parking regulations and policies as established by the department of general services.

(b) (1) The commissioner of safety shall be authorized to issue special police commissions to qualified state security personnel, who are full-time salaried employees of the state, to go armed or carry pistols while on active duty engaged in carrying out their responsibilities under subsection (a).

(2) Such commissions shall only be issued to those personnel who have satisfactorily completed appropriate training and are certified as qualified, including physical and mental competency, to carry firearms by the Jerry F. Agee Tennessee law enforcement training academy or other similar agency; provided, that security personnel employed before July 1, 1980, shall not be required to meet the training or mental and physical requirements set out in this subdivision (b)(2) as a condition of tenure or continued employment, nor shall their failure to fulfill such requirements make them ineligible for any promotional examination for which they are otherwise eligible.

(3) Nothing contained herein shall be construed to impose upon such security personnel the same criteria for employment and retention in state service as are required of members of the Tennessee highway patrol.



§ 4-3-2007 - Rules and regulations regarding motor vehicles.

Subject to the approval of the department of general services under the authority of § 4-3-1105(9), the department of safety shall develop rules and regulations for the acquisition, assignment, use and disposal of motor vehicles. Such rules and regulations should promote the efficient and effective use of motor vehicles in law enforcement activities. These rules and regulations are also subject to approval by the department of finance and administration.



§ 4-3-2009 - Rules and regulations regarding administration.

The commissioner of safety has the authority to establish and to promulgate such rules and regulations governing the administration and operation of the department as may be deemed necessary by the commissioner and that are not inconsistent with the laws of this state.



§ 4-3-2010 - Division of motor vehicle enforcement -- Duties -- Odometer fraud.

(a) The division of motor vehicle enforcement, or such other division of the department as may be directed to by the commissioner, has the following responsibilities and duties:

(1) Perform odometer fraud investigations, detect altered titles and vehicles, identify perpetrators, secure vehicle documentation and evidence for eventual indictment and prosecution of persons involved in odometer fraud;

(2) Perform covert odometer fraud investigations of individuals and dealers in odometer tampering by use of surveillance, undercover odometer rollbacks, title washing buys and other techniques;

(3) Perform overt odometer fraud investigations of individuals and dealers by interpreting title histories, interviewing subjects, informants, spinners and suspected perpetrators and utilizing lab analysis reports to support altered documents;

(4) Prepare odometer fraud outline memoranda to be used by United States attorneys in the indictment and prosecution of odometer tamperers;

(5) Assist United States attorneys in the indictment and trial process of major odometer fraud cases, and analyze and evaluate the total factual investigation for maximum effectiveness in the trial presentation by the United States attorneys;

(6) Testify before grand juries and in criminal prosecutions;

(7) Serve subpoenas in the investigation and prosecution of odometer fraud;

(8) Assist and coordinate with state and federal agencies nationwide in the investigation and prosecution of odometer fraud;

(9) Train and supervise persons involved in investigations by the unit; and

(10) Perform other duties relative to odometer fraud as may be assigned to the unit by the division.

(b) The division shall maintain agents in each grand division to investigate odometer fraud, but the activities of such agents shall be coordinated so as to ensure the most effective use of all employees.

(c) The increased costs imposed on the department by this section and of Acts 1989, chapter 276 amending §§ 55-2-112 and 55-6-101 shall be funded from the increase in the state fee for certificates of title authorized by Acts 1989, chapter 276, increasing the fee from three dollars ($3.00) to three dollars and fifty cents ($3.50).



§ 4-3-2011 - Organ and tissue donor registry.

(a) (1) (A) The organ procurement organization, as defined in § 68-30-102, serving Tennessee may create and maintain an electronic registry of Tennesseans who have given consent to be organ and tissue donors. On a weekly basis, the department of safety shall transmit to the electronic registry the following information on those individuals who have given consent to be organ and tissue donors:

(i) True full name;

(ii) Residence or mailing address;

(iii) Date of birth; and

(iv) Tennessee driver license number.

(B) The information obtained by the organ procurement organization for the purposes of subdivision (a)(1)(A) shall be used for these purposes only and shall not be disseminated further by the organ procurement organization.

(2) The department shall offer each applicant for issuance or renewal of a driver license the opportunity for the applicant to give consent to be an organ and tissue donor. Each applicant shall be offered the opportunity to give consent by responding affirmatively to the following statement: "Yes, I want to be an organ and tissue donor."

(3) The department shall advise each applicant by making available the brochure referred to in subdivision (a)(4) or otherwise, that the applicant is under no compulsion to consent to be an organ and tissue donor. An individual who responds affirmatively to the consent statement gives full legal consent to donate the organs or tissue of the individual upon death. An individual may give or withdraw consent by any means provided by law, including, but not limited to, notifying the registry in writing or by electronic access to the registry.

(4) A brochure shall be made available to each applicant explaining the execution of a document of gift for organ and tissue donation, including the consent statement referred to in subdivision (a)(2). The brochure may be made available by electronic means. The brochure shall be provided to the department free of charge by the organ procurement organization.

(b) The department shall engage in public information and other activities to encourage all Tennesseans to become organ and tissue donors and to be so identified within the organ and tissue donor registry. Furthermore, in order to encourage and promote the highest level of organ and tissue donorship within the state, the commissioner shall periodically coordinate and convene strategy and planning meetings for representatives of the departments of commerce and insurance, education, and health, Tennessee organ and tissue donor service agencies, Tennessee hospitals, Tennessee physicians' organizations, as well as other organizations and entities that seek to promote and encourage organ and tissue donorship within the state.



§ 4-3-2012 - Rules and regulations regarding motor carriers.

The department of safety has the power to exercise all duties, responsibilities and powers granted the department in title 65, chapter 15, to establish and promulgate rules and regulations necessary for the administration and enforcement of title 65, chapter 15.



§ 4-3-2013 - Required driving under the influence information to be posted on web site of department.

The department of safety shall develop and maintain, upon its web page on the world wide web of the Internet, information concerning driving under the influence of an intoxicant, including, but not limited to, the penalties for violations of the state's drunk driving laws, the blood alcohol concentration (BAC) limit, the penalties for refusing to take a breath test, the fees to have a driver license reinstated after an alcohol-related offense, the penalties for unlawful possession of alcohol by minors and statistical information concerning drunk driving. The department is authorized to include additional information on the web page as deemed necessary by the department to combat drunk driving in Tennessee.



§ 4-3-2014 - [Repealed.]

HISTORY: Acts 2006, ch. 634, § 1; was repealed by Acts 2015, ch. 58 § 1, effective July 1, 2015.



§ 4-3-2015 - Memorandum of understanding with United States department of homeland security concerning enforcement of federal immigration laws.

(a) The commissioner of safety may negotiate the terms of a memorandum of understanding between the state of Tennessee and the United States department of homeland security concerning the enforcement of federal immigration laws, detention and removals, and investigations in the state.

(b) The memorandum of understanding shall be signed on behalf of the state by the commissioner of safety and the governor or as otherwise required by the appropriate federal agency.

(c) The commissioner of safety shall designate that appropriate employees of the Tennessee highway patrol be trained pursuant to the memorandum of understanding. There shall be at least one (1) employee of the Tennessee highway patrol in each district office of the highway patrol who is trained pursuant to the memorandum of understanding.

(d) Funding for training shall be provided pursuant to the Homeland Security Appropriation Act of 2006, Public Law 109-90, or subsequent federal funding sources.



§ 4-3-2016 - Connecting cell phone callers to the nearest highway patrol dispatcher through *THP (*847) program.

The department of safety is encouraged to increase its consumer information efforts about the *THP (*847) program, which connects cell phone callers to the nearest highway patrol dispatcher. The information efforts should seek to educate the motoring public about dialing "*THP (*847)" to report drivers who are violating the rules of the road to the highway patrol.



§ 4-3-2017 - Authority to enter into agreements with nonprofit organizations to promote and support goals and objectives of agency.

(a) The department of safety is authorized to enter into agreements with nonprofit organizations for the purpose of promoting and supporting the goals and objectives of the agency, including, but not limited to, law enforcement, safety education, motorist services, disaster preparedness and prevention, and marketing opportunities. No contractual agreement shall be entered into with any nonprofit entity that is tax exempt under United States Internal Revenue Code § 501(c)(3) (26 U.S.C. § 501(c)(3)), as a religious organization, an organization that is affiliated with a religious organization as defined in 26 CFR 1.6033-2(h), a nonprofit entity that is tax exempt under United States Internal Revenue Code § 527 (26 U.S.C. § 527), as a political organization, or an organization that is affiliated with a political organization, as "affiliated" is defined in 11 CFR, chapter 1.

(b) This section shall not be interpreted to abridge any powers or duties delegated to the agency in this part.

(c) The nonprofit shall have its board of directors elected by a process approved by the governor or the governor's designee.

(d) The nonprofit shall be properly incorporated under the laws of this state, and approved by the internal revenue service as an organization that is exempt from federal income tax under § 501(a) of the Internal Revenue Code (26 U.S.C. § 501(a)), by virtue of being organizations described in § 501(c)(3) of the Internal Revenue Code.

(e) The nonprofit shall annually submit to the governor, the speakers of the senate and the house of representatives, within ninety (90) days after the end of its fiscal year, a complete and detailed report setting forth its operation and accomplishments.

(f) The annual reports and all books of accounts and financial records of all funds received by grant, contract or otherwise from state, local or federal sources shall be subject to audit annually by the comptroller of the treasury. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed independent public accountant selected by the nonprofit partner. If an independent public accountant is employed, the audit contract between the nonprofit partner and the independent accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the nonprofit partner. The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(g) All full board meetings of a nonprofit organization concerning activities authorized by this section shall be open to the public, except for executive sessions that include, but are not limited to, any of the following matters: litigation; audits or investigations; human resources issues; gift acceptance deliberations; board training; governance; donor strategy sessions; and security measures.

(h) All contributions to and expenditures of a nonprofit organization relating to activities authorized by this section shall be open for public inspection upon specific request to the nonprofit organization.

(i) The proposed charter and any proposed amendments of a nonprofit organization shall be submitted to the comptroller of the treasury for review and comment prior to the adoption of any such charter or amendments.



§ 4-3-2018 - Authority of department regarding statewide P25 interoperable communications system.

(a) The department has the authority to promulgate rules and regulations regarding access to its statewide P25 interoperable communications system, including the authority to collect, by rules or regulations, assessments for the use and/or maintenance of the system.

(b) Any assessments collected by the department pursuant to the rules and regulations established in subsection (a) shall be expendable receipts of the department for use in maintaining the statewide P25 interoperable communications system.



§ 4-3-2019 - State facility protection officers.

(a) The commissioner of safety may appoint and commission peace officers as provided in this section. Such peace officers shall be known as state facility protection officers. Any company licensed under title 62, chapter 35 as a private protective service and which has a contract with the state to provide armed guards may apply to the commissioner of safety for the appointment and commissioning of such number of its employees as the company shall designate to act as state facility protection officers.

(b) (1) The commissioner, or the commissioner's designee, upon receipt of a state facility protection officer application, shall review the application to verify the person seeking the commission is qualified to receive such commission, and may issue such commission if all requirements are met.

(2) No person shall be commissioned unless:

(A) The person holds an armed guard certification issued under title 62, chapter 35;

(B) The person has received initial civilian or military training substantially similar to that of the peace officers standards and training commission in the areas pertaining to their duties;

(C) The person substantially meets the pre-employment standards as set forth by the peace officers standards and training commission; and

(D) The person has completed a department approved training course pertaining to their duties as a state facility protection officer.

(3) All commissioned persons are required to maintain their armed guard certification and comply with any required, recurrent training as may be mandated by the department.

(4) The commission issued under this subsection (b) shall only be issued to persons who are assigned to property or buildings owned or leased by the state and located in Davidson County.

(c) (1) The state facility protection officer program shall be overseen and directed by the commissioner or the commissioner's designee.

(2) Each state facility protection officer assigned in accordance with subdivision (b)(4) shall have and exercise the following authority for the sole purpose of carrying out the scope of assigned duties as specified or limited within the exclusive judgment of the department of safety:

(A) The authority to make arrests for public offenses committed against state officials or employees or committed upon, about, or against property owned or leased by the state or on public roads or rights-of-way passing through such owned or leased property;

(B) The authority to provide security at property owned or leased by the state; and

(C) The authority to carry weapons for the reasonable purposes of the officer's employment and only while in the performance of the officer's assigned duties.

(d) Every state facility protection officer appointed pursuant to this section, when on duty shall possess a badge or identification card issued by the department identifying the officer as a state facility protection officer, and the officer shall exhibit the badge or identification card on demand and before making an arrest.

(e) (1) When a person appointed and commissioned as a state facility protection officer leaves employment with the company that person's powers as a state facility protection officer shall cease and terminate at that time. The company shall notify the commissioner in writing within one (1) business day of the person leaving employment, and shall return any badge or identification to the department within five (5) business days of the day the person leaves employment.

(2) When the department no longer requires the services of a person appointed and commissioned as a state facility protection officer, the department of safety shall notify the company. Upon notification, the powers of the state facility protection officer shall cease and terminate. The company shall not return the person to an assignment under the contract and shall return any badge or identification held by the person to the department.






Part 21 - Department of State

§ 4-3-2101 - Creation -- Secretary of state as chief officer.

There is created the department of state through which the secretary of state, who shall be the chief officer of the department, shall administer the duties imposed upon the secretary of state by law.



§ 4-3-2102 - Department and secretary subject to general laws.

The secretary of state, as the chief officer of the department, and the department are subject to all laws applying generally to administrative heads of departments and administrative departments, not inconsistent with the secretary of state's status as a constitutional officer.



§ 4-3-2103 - Administrative attachment of state election commission.

The state election commission is hereby attached to the department of state for all administrative matters relating to receipts, disbursements, expense accounts, budget, audit and other related items. The autonomy of the state election commission and its authority are not affected hereby.






Part 22 - Department of Tourist Development

§ 4-3-2201 - Creation -- Commissioner as chief administrator.

There is hereby established the department of tourist development, the chief administrator of which shall be the commissioner of tourist development.



§ 4-3-2202 - Appointment of commissioner -- Qualifications.

(a) The commissioner shall be appointed by the governor to serve at the governor's pleasure and shall receive a salary in accordance with § 8-23-101.

(b) The commissioner shall be a person qualified by training and experience to perform the duties of the commissioner's office.



§ 4-3-2203 - Divisions -- Creation.

The commissioner is authorized to create, with the approval of the governor, such new divisions as are necessary to carry out the duties imposed upon the commissioner and the department.



§ 4-3-2204 - Tourism division -- Creation -- Director -- Personnel -- Duties.

(a) (1) (A) There shall be in the department of tourist development, a tourism division, to be under the direction and charge of the commissioner of tourist development, who shall, however, appoint a person to be known as the director of the tourism division, who shall perform such duties respecting the work of the division as the commissioner shall, from time to time, prescribe.

(B) The director shall be a competent person, having executive ability and properly informed on the plans and methods of public contracts, publicity, advertising and tourist promotion, and shall have charge of all active functions of the division and the enforcement of the orders, rules and regulations of the commissioner, subject to and under the commissioner's jurisdiction and direction.

(2) The commissioner may transfer to such division, or assign to its work, any employees of the department, and, subject to appropriations, may appoint or employ such other persons as the commissioner may find necessary for the work of the division in carrying out this section and §§ 4-3-2206 -- 4-3-2208.

(b) The division shall promote new investment in the tourist industry, provide comprehensive services to existing tourist enterprises, promote in other states the attractions of Tennessee, distribute Tennessee informational publications and supervise the system of welcome centers in the state.



§ 4-3-2205 - [Repealed.]

HISTORY: Acts 1976, ch. 468, § 2; T.C.A., § 4-346; repealed by Acts 2013, ch. 132, § 4, effective April 12, 2013.



§ 4-3-2206 - Powers and duties of commissioner.

(a) The commissioner, acting through the tourism division, shall, in accordance with the rules, regulations, policies and procedures of the state publications committee:

(1) Collect, compile and distribute literature as to the facilities, advantages and attractions of the state, the historic, recreational and scenic points and places of interest within the state and the transportation and highway facilities of the state;

(2) Plan and conduct a program of information and publicity designed to attract to the state tourists, visitors and other interested persons from outside the state, and also encourage and coordinate the efforts of other public and private organizations or groups of citizens to publicize the facilities and attractions of the state for the same purposes;

(3) Publicize the material and economic advantages of the state that render it a desirable place for business and residence; and

(4) Carry on such educational programs as are necessary to familiarize the people of the state with the scenic, historical, industrial, recreational and agricultural advantages or needs of the state.

(b) To carry out the purpose and intent of this section and §§ 4-3-2204, 4-3-2207, and 4-3-2208, the commissioner is authorized and empowered to:

(1) Form contracts with agencies of any type or wherever situated, that will tend to promote the objectives of advertising Tennessee to nonresidents;

(2) Gather and compile, in accordance with the rules, regulations, policies and procedures of the state publications committee, information from branches of the state government and others, that will promote authentic information for advertising purposes;

(3) Enter into cooperative agreements and contracts with such individuals, partnerships, corporations public or private, associations, societies, educational institutions, chambers of commerce, automobile associations, and other organized groups as may be deemed advantageous and proper by the commissioner to effectuate the intent and purpose of this section and §§ 4-3-2204, 4-3-2207, and 4-3-2208; provided, that an authenticated copy of all such contracts shall be filed with the comptroller of the treasury and shall be approved by the attorney general and reporter;

(4) Accept unconditional gifts of money to be expended in furtherance of the purposes of this section and §§ 4-3-2204, 4-3-2207, and 4-3-2208;

(5) Within the limits of available funds, match any moneys advanced for the purposes of this section and §§ 4-3-2204, 4-3-2207, and 4-3-2208, by the federal government, or by any state, county, municipality, corporation, association, society, development district, regional council, association of local governments or individual; and

(6) Within the limits of available funds, enter into such cooperative agreements or contracts with any instrumentality of the federal government, municipal or county government of Tennessee, or any other state or group of states that, in the judgment of the commissioner, will effectuate the purposes of this section and §§ 4-3-2204, 4-3-2207, and 4-3-2208.



§ 4-3-2207 - Regional tourist promotion -- State assistance.

(a) It is the intent of the state to assist financially with the development of regional plans for tourist promotion and for coordination of activities thereunder.

(b) From and after the creation of any regularly chartered, nonprofit tourist promotion organization or a tax exempt public agency representing all the area within a planning region of this state as delineated by the [former] state planning office and reiterated by Executive Order No. 17, and when the local people shall indicate their willingness to contribute financially, then the state shall be authorized to match such local contributions up to a maximum of thirty-five thousand dollars ($35,000) annually on the basis of two dollars ($2.00) in matching state funds for each one dollar ($1.00) contributed by the local people involved. The aggregate of such funds may also be used for purposes of matching various federal programs of assistance for tourist promotion. Cities and counties are specifically authorized to appropriate and expend funds for carrying out the purposes of this section and §§ 4-3-2204, 4-3-2206, and 4-3-2208.

(c) Each organization operating under this section and §§ 4-3-2204, 4-3-2206, and 4-3-2208 shall operate subject to the supervision and control of the commissioner of tourist development.

(d) State funds shall be contributed to any such organization only upon recommendation of the commissioner of tourist development and the approval by the commissioner of finance and administration.

(e) Each organization operating under this section and §§ 4-3-2204, 4-3-2206, and 4-3-2208 shall prepare an annual audit report of its activities through June 30 of each year, and submit a copy of such report to the governor and the general assembly, and the commissioner of tourist development. Financial records of each participating organization shall be subject to audit by the comptroller of the treasury.

(f) Funds appropriated to implement this section are subject to the approval of the governor and the commissioner of tourist development. Such funds or portions thereof shall be paid only upon certification by the appropriate official of each participating organization that matching local funds are available.

(g) Such funds shall be from the appropriations of the department of tourist development, tourism division and shall be used for the sole purpose of permitting the state to match funds contributed by the local people involved. Any such funds not distributed under this section shall revert to the general fund at the end of the fiscal year.



§ 4-3-2208 - Annual appropriation -- Expenditure.

The sum of one hundred thousand dollars ($100,000) annually, or so much thereof as may be necessary, is appropriated out of the general fund of the state, not otherwise appropriated, to the department of tourist development, for carrying out §§ 4-3-2204, 4-3-2206 and 4-3-2207 for maintenance and operation, including personal services, to be paid out of the general fund of the state treasury in the form and manner as now prescribed for the expenditures of other public funds.



§ 4-3-2209 - Welcome centers and rest stops -- Development of promotional content and training.

(a) It is the intent of the state to promote and facilitate Tennessee's natural beauty and bountiful attractions. To the extent permitted by federal laws and regulations and the requirements of the federal highway administrator, all welcome centers supervised by the department may have photographs, posters, maps, music, books and other items that illustrate Tennessee's unique heritage and wealth of endeavors, from the historic to the peculiar, the traditional to the frivolous. Each welcome center may place an emphasis on events and sites that are within a fifty-mile radius within Tennessee.

(b) The commissioner of tourist development shall develop promotional content and train staff members regarding all aspects of Tennessee life that are endearing to its citizens and captivating to its visitors. Emphasis may be placed on hidden treasures that a casual observer might miss, including natural sites such as waterfalls and caves, and man-made sites such as museums, seasonal events, and community celebrations. The commissioner of tourist development is encouraged to make Tennessee's welcome centers a place for travelers to enjoy and linger as tired limbs are stretched and eyes are rested.






Part 23 - Department of Transportation

§ 4-3-2301 - Creation.

There is hereby established the department of transportation.



§ 4-3-2302 - Commissioner -- Qualifications -- Appointment -- Salary -- Vacancy or absence.

(a) The administrator and head of the department shall be the commissioner of transportation, who shall be a person qualified by training and experience to perform the duties of the commissioner's office.

(b) The commissioner shall be appointed by the governor.

(c) The commissioner shall serve at the pleasure of the governor and shall receive a salary in accordance with § 8-23-101.

(d) In the event of death, resignation, temporary incapacity or removal of the commissioner, and prior to the appointment of the commissioner's successor, the governor may appoint a qualified employee of the department of transportation to serve as acting commissioner. The commissioner may appoint, during the commissioner's absence from the state, a qualified employee of the department to serve as acting commissioner for the duration of the absence. In either case, the acting commissioner shall have all the duties, functions and powers of the commissioner during the commissioner's absence or incapacity, or until the commissioner's successor is duly qualified and appointed.



§ 4-3-2303 - Powers and duties of commissioner.

The commissioner has the power and duty to:

(1) Retain, employ and contract for the services of private and public consultants, research and technical personnel and procure by contract, consulting, research, technical and other services and facilities, whenever considered by the commissioner necessary or desirable in the performance of the functions of the department and whenever funds shall be available for those purposes;

(2) Establish and promulgate such rules and regulations governing the administration and operation of the department as may be deemed necessary by the commissioner and that are not inconsistent with the laws of this state;

(3) Maintain such facilities throughout the state as may be required for the effective and efficient operation of the department;

(4) Apply for and accept on behalf of the state any grant from the federal government to be used for any of the purposes of the department, and to comply with any conditions and limitations annexed;

(5) Supervise, direct and account for the administration and operation of the department and its employees;

(6) Organize the department into such units as the commissioner deems necessary to carry out the duties and functions imposed on the commissioner and the department. Any reorganization or creation or elimination of any units after July 1, 2003, shall be jointly reviewed by the officers of the house of representatives and senate finance, ways and means committees and the officers of the transportation committee of the house of representatives and the transportation and safety committee of the senate, it being the intent of the general assembly to recognize the organization of the department as of July 1, 2003, as the legal organization of the department;

(7) Appoint such personnel as may be necessary for the administration and operation of the department, within reasonable budgetary limitations;

(8) Delegate any of the commissioner's powers, duties or functions to a departmental employee of the commissioner's choosing, except the commissioner's power to remove employees of the department or to fix their compensation;

(9) Undertake programs of transportation related to investigation, research and operation of safe, adequate and efficient transportation modes, including, but not limited to, aeronautics, waterways, rails, highways and mass transit;

(10) Provide technical assistance and financial assistance, as it may become available, to other public agencies;

(11) Develop and implement a continuing, comprehensive, and multimodal statewide transportation planning process that is consistent with the transportation planning requirements of the United States department of transportation and includes the development and periodic updating of a long-range statewide transportation plan, including: consideration and provision, as applicable, of elements and connections of and between highway, rail, mass transit, waterway, aviation, pedestrian and bicycle facilities; consideration of operations and maintenance of those facilities; and a review of projected costs and anticipated revenues;

(12) Plan, propose and coordinate transportation related policies, activities and programs among state departments and agencies and within the state;

(13) Prepare and report annually to the general assembly an updated multimodal transportation improvement program for the state, which shall be based on the long-range statewide transportation plan and shall provide the basis for annual funding recommendations by the commissioner and for annual expenditures by the department;

(14) Administer a statewide rideshare/car pooling program, including the establishment of appropriate rideshare parking locations on the perimeter of major urban areas or other areas needing such facilities, as determined by the commissioner;

(15) Document and evaluate the cost-effectiveness of contracting maintenance work with private vendors;

(16) Develop a plan to establish and maintain long-term, cost-effective highway condition ratings;

(17) Develop, document and demonstrate to the general assembly a system of accountability over transportation field units;

(18) Exercise all duties, responsibilities and powers granted the department in title 65, chapters 3, 11, and 12, and establish and promulgate rules and regulations necessary for the administration and enforcement of title 65, chapters 3, 11, and 12; and

(19) Solely at the commissioner's discretion, upon awarding federal transportation enhancement grant funds to be used for the acquisition, preservation or protection of civil war battlefield sites or related properties or easements, the commissioner may contract directly with any established and nationally recognized nonprofit organization dedicated to the preservation of civil war battlefields; provided, that the commissioner finds that the organization complies with federal eligibility requirements for grantees of such enhancement grant funds.



§ 4-3-2305 - Compliance.

(a) The department of transportation shall comply with all the terms and conditions of the disadvantaged business enterprise and historically underutilized business enterprise provisions of the federal Transportation Equity Act for the 21st Century (23 U.S.C. § 101 et seq.)

(b) In addition to subsection (a), the department shall continue to comply with the good faith efforts requirements of § 67-3-904, which apply to the revenue generated from the 1986 and 1989 gasoline tax increases with respect to disadvantaged business enterprises or women business enterprises.

(c) It being in the public interest and for a public purpose to support the participation of small businesses in department contracts, the department is authorized to establish the programs described in this section to assist small businesses to participate in department contracts, either as a prime or as a subcontractor. Small business shall be defined to include certified disadvantaged business enterprises as defined by 49 CFR Part 26, and business enterprises that satisfy all the requirements of a disadvantaged business enterprise under Part 26, including but not limited to, requirements of business size and net worth of owners, other than the requirement that the owners of the business qualify as members of the groups identified in subsection 2 of the definition of socially and economically disadvantaged individuals in 49 CFR Part 26.5. The commissioner may promulgate rules to implement the purpose of this section.

(1) The department is authorized to conduct studies to determine whether any group consisting of socially and economically disadvantaged individuals as defined in 49 CFR Part 26 is underutilized on state funded construction projects. In the event underutilization is documented and any other necessary findings are made, the commissioner may elect to set appropriate goals on state funded projects.

(2) The department is authorized to offer construction management development programs for small businesses and may charge a fee for the programs.

(3) The department is authorized to create and implement a surety bond guarantee program for small businesses to act as subcontractors on department construction projects. The state may guarantee up to ninety percent (90%) of a surety bond amount of two hundred fifty thousand dollars ($250,000) or less and up to eighty percent (80%) of a surety bond amount greater than two hundred fifty thousand dollars ($250,000), which surety bond is provided by an approved surety. The department may be entitled to receive a fee from a participating small business and may require any participating small business to set aside part of the subcontract amount as security for the surety bond or guarantee, or both. The department is required to promulgate rules to effectuate this subsection (c). In no event shall the total amount guaranteed under this program at any given time exceed five million dollars ($5,000,000). The department is authorized to expend funds from the highway fund to fund administrative expenses and fund any losses that may arise under the surety bond guarantee program.

(4) The commissioner shall report in writing the progress of this program to any member of the general assembly upon request. The report shall include, as a minimum, the number of users of the surety bond guarantee plan; the number of defaults and dollar loss; the cost of the program categorized by cost of administration; and the cost of on-the-job and classroom instruction.



§ 4-3-2306 - Transportation Information Planning Act of 2001.

(a) This section shall be known and may be cited as the "Transportation Information Planning Act of 2001."

(b) The general assembly finds and declares that:

(1) Planning of Tennessee's transportation system is vital to ensuring that Tennessee's transportation needs are met now and in the future;

(2) The general assembly and the public's ability to be informed and involved in the planning and implementation of Tennessee's transportation system will add value to ensuring a transportation system that meets the needs of Tennessee's citizens; and

(3) With the emergence of new information technology, access to planning documentation can and should be made more readily available to the public.

(c) In order to facilitate the dissemination of information to the citizens of Tennessee, the department of transportation shall post the following documents or information on its Internet web site:

(1) A copy of the most current statewide transportation plan required pursuant to § 4-3-2303(13); and

(2) Information identifying and explaining the types of planning information available from the department and the procedures for obtaining each type of such information from the department.



§ 4-3-2307 - Travel and tourism signage programs.

(a) The commissioner is authorized to develop guidelines for municipal tourism/wayfinding informational signage programs. Such guidelines may include, but are not limited to, construction, placement and safety standards. The commissioner is urged to consult with interested municipalities in the development of this program. Such municipalities may participate in the development of such guidelines; provided, that nothing in this section shall be construed as requiring any municipality to participate in, or undertake construction of, a municipal tourism/wayfinding information signage program.

(b) The commissioner of transportation is authorized to develop guidelines for optional county/municipal tourism/wayfinding informational signage programs within any municipality having a population in excess of one hundred fifty-five thousand (155,000), according to the 2000 federal census or any subsequent federal census, or within any county. Such guidelines may include, but are not limited to, construction, placement and safety standards. The commissioner is urged to consult with interested parties within any county or municipality desiring to participate in the development of this program. Such county or municipality may participate in the development of such guidelines; provided, that nothing in this subsection (b) shall be construed as requiring participation or to undertake construction of a county/municipal tourism/wayfinding information signage program.

(c) The department of transportation is hereby authorized to remove any signs from the federal interstate highway system within any participating county or municipality that were installed as a result of acts or resolutions of the Tennessee general assembly; provided that the entity or facility which is signed agrees in writing that the entity or facility's interstate guide sign and any associated ramp sign may be removed as part of the overall plan for the tourism/wayfinding informational signage program implemented by such county or municipality.



§ 4-3-2308 - Sponsorship program for welcome centers or rest areas.

(a) The department of transportation may establish a sponsorship program that allows a person or entity to sponsor a welcome center or rest area. The department may consult the departments of safety and tourist development in developing the program. The department may enter into a sponsorship for the welcome centers and rest areas and acknowledge a sponsor for the provision of services, products, or monetary contributions. The sponsorship program authorized in this section shall be distinct from, and shall not impair, any commercial advertising or any other tourism promotion program operated by the department of tourist development within welcome centers.

(b) A sponsorship program shall allow the installation of acknowledgment signs or markers, or the inclusion of sponsorship messages on existing signs or markers, within the rest areas and welcome centers, and on the portions of the interstate system and state system of highways and associated rights-of-way near the rest areas and welcome centers.

(c) The department shall prefer sponsorship by persons or entities that have a transportation purpose or otherwise promote highway safety.

(d) This section does not authorize signs or markers, or inclusion of sponsorship messages, that advertise or promote commercial products or services through slogans, information on where to obtain the products and services, or other means.

(e) Sponsorship agreements, sponsorship policies, and signs or markers authorized under this section shall be consistent with:

(1) The Manual on Uniform Traffic Safety Devices;

(2) Order 5160.1A, Policy on Sponsorship Acknowledgment and Agreements within the Highway Right-of-Way dated April 7, 2014, issued by the federal highway administration; and

(3) Other applicable state and federal laws and guidelines.

(f) A person or entity that enters into a sponsorship agreement with the department for a sponsorship shall pay the costs of:

(1) Manufacturing and installing a sign or marker;

(2) Placing a sponsorship message on a sign or marker; and

(3) Removing a sponsorship message, sign, or marker after the expiration or termination of the sponsorship agreement.

(g) The revenue generated from a sponsorship for any facilities on which federal-aid funds are used shall be deposited into the highway fund to be used solely for highway purposes. The revenue generated from a sponsorship for any facilities on which federal-aid funds are not used shall be deposited into the highway fund to be used to offset costs associated with providing the facility being sponsored or for highway purposes; provided, that the department is urged to use the revenue for highway purposes. This section does not authorize nor apply to commercial advertising in kiosks or any other tourism promotion program operated within welcome centers. The revenue generated from such commercial advertising and tourism promotion programs shall be allocated to the department of tourist development and used for purposes set forth in §§ 4-3-2201 - 4-3-2209.

(h) If the department establishes a sponsorship program, then the department shall adopt a sponsorship policy on sponsorship agreements that applies to all welcome centers and rest areas along the highways of the interstate system and state system of highways and associated highways and highway rights-of-way; provided, that provisions of the policy regarding welcome centers shall be developed in cooperation with the department of tourist development. The sponsorship policy shall:

(1) Be subject to approval by the federal highway administration;

(2) Include requirements that eligible sponsors comply with state and federal laws prohibiting discrimination based on race, color, national origin, age, sex, religion, disability, or any other category under applicable laws;

(3) Include language requiring the department to terminate a sponsorship agreement, if it determines the sponsorship agreement or acknowledgment sign or marker:

(A) Presents a safety concern;

(B) Interferes with the free and safe flow of traffic; or

(C) Is not in the public interest; and

(4) Describe the types of sponsors and sponsorship agreements that are acceptable and consistent with applicable state and federal laws.

(i) A sponsorship message:

(1) Shall identify the sponsor as a sponsor of the welcome center or rest area and include only the name and logo of the sponsor;

(2) Shall not include, identify, or promote:

(A) Alcohol or tobacco products;

(B) Adult-oriented establishments, as defined in § 7-51-1102 or § 7-51-1401;

(C) Political candidacies, political issue advocacy, or political campaign advertising; or

(D) Any unlawful conduct or activities;

(3) Shall not resemble an official traffic-control device, as defined in § 55-8-101; and

(4) Shall comply with federal outdoor advertising regulations in accordance with 23 U.S.C. § 131.

(j) In consultation with the departments of safety and tourist development, the department of transportation is authorized to promulgate rules necessary to effectuate this section. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-3-2309 - Commercial advertising on the exterior of incident response HELP trucks.

(a) The department is authorized to allot space on the exterior of the incident response HELP trucks and enter into contracts for the purpose of obtaining commercial sponsorship for the HELP program.

(b) All revenue generated from any commercial sponsorship authorized by this section shall be deposited in the highway fund to be used solely for transportation purposes.

(c) Such commercial sponsorship shall not include, identify or promote:

(1) Alcohol or tobacco products;

(2) Adult-oriented establishments, as defined in § 7-51-1102 or § 7-51-1401;

(3) Political candidacies, political issue advocacy, or political campaign advertising as prohibited in § 2-19-144; or

(4) Any unlawful conduct or activities.

(d) The department shall prefer sponsorship by organizations that have a transportation purpose or otherwise promote highway safety.

(e) (1) The sponsorship message shall identify the sponsor as a sponsor of the HELP program and otherwise shall include only the name and logo of the sponsor.

(2) The sponsorship message shall not be located on the front of the vehicle, including the front of the utility compartment, or on the cab of the vehicle, including the doors.

(3) The sponsorship message may be located on the storage compartment doors on either side of the utility compartment or on the back of the vehicle, excluding the message board or arrow board.

(4) The logo of the sponsor shall not exceed four hundred (400) square inches in size, and the lettering identifying the sponsor shall not exceed eight inches (8'') in height.

(f) In consultation with the department of safety, the department of transportation is authorized to promulgate rules and regulations or adopt policies as needed to effectuate this section.



§ 4-3-2310 - Commercial advertising on the Tennessee 511 system.

(a) The department is authorized to obtain commercial sponsorship of the 511 system and to enter into contracts for this purpose.

(b) All revenue generated from any commercial sponsorship authorized by this section shall be deposited in the highway fund to be used solely for transportation purposes.

(c) Such commercial sponsorship shall not include, identify or promote:

(1) Alcohol or tobacco products;

(2) Adult-oriented establishments, as defined in § 7-51-1102 or § 7-51-1401;

(3) Political candidacies, political issue advocacy, or political campaign advertising, as prohibited in § 2-19-144; or

(4) Any unlawful conduct or activities.

(d) The department shall prefer sponsorships by organizations which have a transportation purpose or otherwise promote highway safety.

(e) In consultation with the department of safety, the department of transportation is authorized to promulgate rules and regulations or adopt policies as needed to effectuate this section.

(f) Sponsorship of the 511 system shall be limited to identification of sponsors of a traffic information message. Sponsors' recorded messages shall be not more than fifteen (15) seconds and may precede or follow the traffic information message. The commissioner of transportation or the commissioner's designee shall review and approve all recorded commercial sponsorship messages.



§ 4-3-2311 - Special committee to study improvement of transportation services.

(a) For purposes of this section, "transportation services" means public transportation services and transportation services for populations needing specialized assistance.

(b) (1) There is hereby created a special committee, to be known as "the coordination committee," to study the improvement of the methods of delivery and coordination of transportation services by state departments and agencies, as well as transportation provided by local government and non-profit agencies that are funded by state departments and agencies; the effectiveness of existing services and the need for new types of services; improvements in the effective use of existing funding by state departments and agencies to maximize financial efficiency; reduction of barriers to the effective funding of transportation services; identification of new sources of transportation funding; and improvement of universal mobility for Tennessee citizens and visitors.

(2) The coordination committee shall consist of the following persons and organizations:

(A) One (1) member of the transportation and safety committee of the senate and one (1) other member of the senate, each to be selected by the speaker of the senate;

(B) One (1) member of the transportation committee of the house of representatives and one (1) other member of the house of representatives, each to be selected by the speaker of the house of representatives;

(C) Two (2) representatives of the department of transportation;

(D) One (1) representative of the department of human services;

(E) One (1) representative of the department of children's services;

(F) One (1) representative of the department of finance and administration;

(G) One (1) representative of the Tennessee department of veterans services;

(H) One (1) representative of the bureau of TennCare;

(I) One (1) representative of the commission on aging and disability;

(J) One (1) representative of the Tennessee Public Transportation Association; and

(K) A representative from each department or state agency as deemed necessary by the department of transportation.

(3) The lead agency for supporting and staffing the coordination committee shall be the department of transportation.

(4) All appropriate state agencies shall provide assistance to the coordination committee upon request.

(5) All legislative members of the coordination committee who are duly elected members of the general assembly shall remain members of such committee until the committee reports its findings and recommendations to the general assembly. Non-legislative members shall serve without compensation.

(6) The coordination committee shall only meet on days when the house of representatives and the senate are otherwise meeting in session or committee.

(c) Departmental representatives on the coordination committee shall represent such department's policy and operational levels. The coordination committee's purpose shall be to regularly coordinate the efforts of each agency as follows:

(1) Improve transportation coordination;

(2) Improve methods of delivery of passenger transportation;

(3) Improve effectiveness of service and improve overall financial efficiency;

(4) Improve universal mobility for Tennessee citizens and visitors; and

(5) Identify opportunities and barriers, and recommend solutions to improve transportation coordination.

(d) The coordination committee shall promote public education about the availability and use of transportation services in this state and provide such information to all departments in state government and to the general public.

(e) The coordination committee is directed to create a strategic transportation coordination plan that will guide its work for the next five (5) years. Such plan shall be updated every five (5) years.

(f) The department of transportation shall present an executive summary for the coordination committee to the transportation and safety committee of the senate and transportation committee of the house of representatives annually.

(g) It is the intent of the general assembly that all departments of state government effectuate this section using existing resources.



§ 4-3-2312 - Power of commissioner to enter into contracts for the purpose of stabilizing expenses for purchase of gasoline, diesel, or other fuels. [Effective until June 30, 2016.]

(a) Notwithstanding any other law to the contrary, the commissioner of transportation may enter into a negotiated contract or contracts with a bank, investment bank or other similar financial institution for the purpose of stabilizing the net expense of the department of transportation in the purchase of gasoline, diesel, or other fuels for the department's own use.

(b) The contracts entered into under this section may include, without limitation, financial instruments commonly referred to as hedges, futures, options, swap transactions, or any similar financial instrument for cost stabilization. The contracts authorized herein shall not be deemed contracts for services subject to former § 12-4-109 [See the Compiler's Notes].

(c) Notwithstanding any other law to the contrary, the contracts authorized in this section may be procured in such manner pursuant to policy and executed in such form, all as approved by the state chief procurement officer, with the approval of the state funding board. Such policy shall provide, at a minimum, that the initial selection of financial institutions for the purpose of entering into such contracts shall be conducted by a public solicitation and request for qualifications, including credit worthiness and other factors as determined by the state chief procurement officer, with the approval of the state funding board.

(d) When entering into any contract authorized under this section, the written contract shall provide that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation as may bear a reasonable relationship to the transaction; provided, however, that any suit, action, or proceeding at law or in equity against this state shall be brought solely in any court of competent jurisdiction in Davidson County, Tennessee.

(e) The commissioner of transportation shall report to the state funding board and to the chairs of the finance, ways and means committees of the senate and house of representatives no later than January 31, 2013, and annually thereafter prior to January 31, as to the utilization of the authority of this section.

(f) The authority granted under this section is in addition to, and supplemental to, any existing authority granted under any other law but shall expire on June 30, 2016.






Part 24 - Department of the Treasury

§ 4-3-2401 - Creation -- State treasurer as chief officer.

There is created the department of the treasury through which the state treasurer, who shall be the chief officer of the department, shall administer the duties imposed upon the state treasurer by law.



§ 4-3-2402 - Department and treasurer subject to general laws.

The state treasurer, as the chief officer of the department, and the department shall be subject to all laws applying generally to heads of administrative departments and to administrative departments, not inconsistent with the state treasurer's status as a constitutional officer.



§ 4-3-2403 - Division of retirement -- Retirement systems attached to division.

(a) (1) A division of retirement is hereby created in the department of the treasury.

(2) The division shall attend to all duties heretofore performed by the personnel of such retirement systems as shall by law be attached to it, except those discretionary duties performed directly by the boards administering such retirement systems.

(3) The authority of retirement systems attached to the division of retirement to employ personnel is hereby abolished, but the authority of boards administering retirement systems is not otherwise impaired hereby.

(b) The following retirement systems are hereby attached to the division of retirement:

(1) The Tennessee consolidated retirement system;

(2) The Tennessee teachers' retirement system;

(3) The Tennessee state retirement system;

(4) The attorneys general retirement system of Tennessee; and

(5) The Tennessee judges' retirement system.






Part 25 - Department of Veterans Services

§ 4-3-2501 - Creation.

There is hereby created the department of veterans services.



§ 4-3-2502 - Commissioner.

The department of veterans services is under the charge and general supervision of the commissioner of veterans services.



§ 4-3-2503 - Powers and duties.

The department of veterans services and the commissioner of veterans services are vested with all the authority, powers and duties formerly imposed upon the staff division of veterans' affairs and the director of the department of veterans' affairs and as prescribed in title 58, chapter 3.



§ 4-3-2504 - Youth programs -- Department's activity restricted.

The department of veterans services is prohibited from developing, coordinating, administering, supervising or in any way assisting in the implementation or operation of the Tennessee Tomorrow Program or any other youth-in-public-service program. No funds that may be appropriated, transferred or otherwise made available to the department shall be expended or in any way utilized by the department on behalf of such programs.






Part 26 - Department of Youth Development [See title 37, chapter 5, for the new Department of Children's Services]



Part 27 - Department of Intellectual and Developmental Disabilities

§ 4-3-2701 - Creation -- General functions.

(a) There is created the department of intellectual and developmental disabilities.

(b) The general functions of the department are to coordinate, set standards for, plan for, monitor, and promote the development and provision of services and supports to meet the needs of persons with intellectual and developmental disabilities through the public and private sectors in this state as set out in applicable provisions of title 33.



§ 4-3-2702 - Commissioner.

(a) The department of intellectual and developmental disabilities shall be in the charge of a commissioner, who shall be appointed by the governor in the same manner as are other commissioners and who shall have the same official status as other commissioners.

(b) The commissioner shall hold office at the pleasure of the governor, and the commissioner's compensation shall be fixed by the governor and paid from the appropriation available to such department.

(c) The commissioner shall be appointed without regard to residence on the basis of merit as measured by administrative abilities and a demonstrated quality of leadership, and must have a recognized graduate degree as a psychiatrist, doctor of medicine, behavioral scientist, social scientist, educator or other profession involved with human development, human welfare or human relations, with experience in public administration; and shall further have a professional background in the area of intellectual or developmental disabilities, and an understanding of the conditions of human development, intellectual or developmental disabilities, human welfare and social services.

(d) No person shall be eligible to appointment as commissioner unless such person is at least thirty (30) years of age and has five (5) years of administrative experience, including at least three (3) years of full time management experience in private enterprise, private practice or public service.



§ 4-3-2703 - Powers and duties.

(a) The department of intellectual and developmental disabilities has jurisdiction and control over the intellectual and developmental disabilities facilities of the state, regardless of the names by which the facilities are known.

(b) The department, through its appropriate officials, has the duty and power to provide the best possible care for persons with intellectual and developmental disabilities in the state by improving existing facilities, by developing future facilities and programs, and by adopting a preventive program for intellectual and developmental disabilities, all as provided in title 33, with control over those services and supports as set out in title 33, chapter 5.

(c) Licensing of these facilities shall be the responsibility of the department of intellectual and developmental disabilities under title 33, chapter 2, part 4.



§ 4-3-2704 - Construction with federal law, rule or regulation.

Any provision of Acts 2010, ch. 1100, or application thereof, which is inconsistent with federal law, rule or regulation shall be deemed to be construed as being consistent with federal law, rule or regulation.



§ 4-3-2705 - Transfer to the department of intellectual and developmental disabilities.

(a) Notwithstanding any law to the contrary, on January 15, 2011, all duties of the department of mental health and substance abuse services and the department of finance and administration, whose duties fall within those duties required to be performed by the department of intellectual and developmental disabilities pursuant to Acts 2010, ch. 1100, shall be transferred to the department of intellectual and developmental disabilities.

(b) Notwithstanding any law to the contrary, on January 15, 2011, all employees of the department of mental health and substance abuse services and the department of finance and administration, whose duties fall within those duties transferred to the department of intellectual and developmental disabilities pursuant to Acts 2010, ch. 1100, shall be transferred to the department of intellectual and developmental disabilities.

(c) All reports, documents, surveys, books, records, papers or other writings in the possession of the department of mental health and substance abuse services or the department of finance and administration with respect to administering the provisions of title 33, chapter 5, assigned to the department of intellectual and developmental disabilities by Acts 2010, ch. 1100, shall be transferred to and remain in the custody of the department of intellectual and developmental disabilities. The transfer of all such reports, documents, surveys, books, records, papers or other writings shall be subject to any necessary consent by a federal court due to the requirements of litigation.

(d) All leases, contracts and all contract rights and responsibilities in existence with the department of mental health and substance abuse services and the department of finance and administration with respect to the duties transferred by this act to the department of intellectual and developmental disabilities shall be preserved and transferred to the department of intellectual and developmental disabilities.

(e) All assets, liabilities and obligations of the department of mental health and substance abuse services and the department of finance and administration with respect to the duties transferred by Acts 2010, ch. 1100 to the department of intellectual and developmental disabilities shall become the assets, liabilities and obligations of the department of intellectual and developmental disabilities.



§ 4-3-2706 - Continuing effect of contracts and leases.

(a) Contracts or leases entered into prior to January 15, 2011, with respect to any program or function transferred to the department of intellectual and developmental disabilities with any entity, corporation, agency, enterprise or person, shall continue in full force and effect as to all essential provisions in accordance with the terms and conditions of the contracts in existence on January 15, 2011, to the same extent as if such contracts had originally been entered into by and between such entity, corporation, agency, enterprise or person and the department of intellectual and developmental disabilities, unless and until such contracts or leases are amended or modified by the parties thereto or until the expiration of such contract.

(b) This part shall not be implemented in any manner which violates the prohibition against impairment of contract obligations as contained in article I, § 20 of the Constitution of Tennessee.



§ 4-3-2707 - Authority of the department.

On January 15, 2011, the department of intellectual and developmental disabilities, through its commissioner, shall have the authority to receive, administer, allocate, disburse and supervise any grants and funds from whatever sources, including, but not limited to, the federal, state, county and municipal governments on a state, regional, county or any other basis, with respect to any programs or responsibilities outlined in Acts 2010, ch. 1100 or assigned to the department of intellectual and developmental disabilities by law, regulation or order. Exercise of this authority shall not be inconsistent with laws or regulations governing the appropriation and disbursement of funds as administered by the department of finance and administration.



§ 4-3-2708 - Continuing effect of current rules, regulations, orders, decisions and policies.

All current rules, regulations, orders, decisions and policies heretofore issued or promulgated by an agency of state government whose functions have been transferred under Acts 2010, ch. 1100 to the department of intellectual and developmental disabilities shall remain in full force and effect and shall hereafter be administered and enforced by the department of intellectual and developmental disabilities. To this end, the department of intellectual and developmental disabilities, through its commissioner, shall have the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred herein, to modify or rescind orders, rules and regulations, decisions or policies heretofore issued and to adopt, issue or promulgate new orders, rules and regulations, decisions or policies as may be necessary for the administration of the programs or functions herein transferred.



§ 4-3-2709 - Construction of part.

Nothing in this part shall be construed as expanding or reducing programs or services or as expanding or reducing eligibility for such programs or services.



§ 4-3-2710 - No reimbursement for travel expenses -- Exhaustion of existing supplies and materials.

(a) Notwithstanding any law to the contrary, members of the statewide planning and policy council for the department of intellectual and developmental disabilities created by § 33-5-601 shall serve without reimbursement for their actual travel expenses.

(b) All agencies effected by Acts 2010, ch. 1100 shall exhaust existing supplies and materials, including letterhead, brochures and pamphlets, and shall make every effort to eliminate or minimize other expenses due to the creation of the department of intellectual and developmental disabilities.






Part 28 - Nonprofit Organization for Support and Enhancement of Volunteer Tennessee

§ 4-3-2801 - Creation of a nonprofit citizen support organization.

In order to maintain and enhance the purposes, programs and functions of Volunteer Tennessee, including, but not limited to, overseeing federal grants and training services to support AmeriCorps, Learn and Serve America, the governor's Volunteer Stars awards and volunteer centers throughout the state, a nonprofit citizen support organization may be organized, and the commissioner of finance and administration, after approval of the board of directors of Volunteer Tennessee, may enter into agreements with such organizations for the purpose of providing support, financial and otherwise, to Volunteer Tennessee. The agreement shall be forwarded to the comptroller of the treasury for review and comment prior to the execution by an authorized state official. It is the legislative intent that any revenues generated by such citizen support organization be used to directly enhance Volunteer Tennessee's programs and services.



§ 4-3-2802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Citizen support organization" means an organization which:

(A) Is organized as a nonprofit corporation, or is otherwise qualified to do business in Tennessee as a nonprofit corporation, pursuant to title 48, chapter 51;

(B) Is exempt from payment of federal income taxes pursuant to § 501(c) of the Internal Revenue Code of 1986 (26 U.S.C. § 501(c)), as it may be amended from time to time;

(C) Is incorporated for purposes which are consistent with the goals, objectives, programs, responsibilities, and functions of Volunteer Tennessee as provided in Executive Order No. 42 of 2006, as determined by the governor; and

(D) Provides equal opportunities and membership to all persons regardless of race, color, national origin, sex, religion, age, handicap or any other constitutionally protected classification;

(2) "Commissioner" means the commissioner of finance and administration or the commissioner's designee or, in the event of the commissioner's or designee's absence or vacancy in the office of the commissioner, the deputy commissioner; and

(3) "Department" means the department of finance and administration.



§ 4-3-2803 - Agreement with citizen support organization.

The commissioner, upon the approval of the board of directors of Volunteer Tennessee, may enter into an agreement with a citizen support organization for purposes consistent with this part if the commissioner determines it is in the best interest of Volunteer Tennessee.



§ 4-3-2804 - Activities.

A citizen support organization which enters into an agreement with the commissioner may provide support, assistance, or cooperation to Volunteer Tennessee or Volunteer Tennessee events generally, including, but not limited to:

(1) Financial support, whether through donation, gift or otherwise, for Volunteer Tennessee programs, property or other program purposes;

(2) Volunteer personnel services or monetary contributions for adding positions for Volunteer Tennessee services;

(3) Equipment or other goods;

(4) The gift or donation of money to fund programs and exhibits or to procure equipment, materials, books, or services; and

(5) Exhibits and materials for display and related equipment and material.



§ 4-3-2805 - Use of property and facilities of the Volunteer Tennessee program.

If the commissioner enters into an agreement with a citizen support organization, the commissioner may authorize such organization limited use, under such conditions as the commissioner may prescribe, of property or facilities of the Volunteer Tennessee program to carry out its specific support activities.



§ 4-3-2806 - Assistance by the commissioner.

The commissioner, through the executive director of Volunteer Tennessee, may assist organizers of a citizen support organization with the creation of such organization and may provide technical assistance to the organization after its incorporation. However, it is the responsibility of the citizen support organization to ensure that the organization is lawfully incorporated and operating.



§ 4-3-2807 - Audits -- Books and records.

(a) All annual reports and all books of accounts and financial records of a citizen support organization shall be subject to audit annually by the comptroller of the treasury. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed independent public accountant selected by the citizen support organization. If an independent public accountant is employed, the audit contract between the citizen support organization and the independent public accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the citizen support organization.

(b) The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(c) One (1) copy of each audit shall be furnished to each member of the board of the citizen support organization, the department, and the comptroller of the treasury.

(d) The department and the comptroller of the treasury, or their designated representative, shall have access to the citizen support organization's books, records, and accounts whenever deemed necessary by either office.

(e) If the comptroller of the treasury determines that due to size or insignificant financial activities by a citizen support organization the requirement of this section for an audit is unnecessary or would be burdensome on a citizen support organization, then the comptroller of the treasury may waive the required audit.



§ 4-3-2808 - Gifts and donations.

(a) Any monetary gifts, donations, or other good or service received by the department or the commissioner from a citizen support organization and designated by the citizen support organization for the benefit of a Volunteer Tennessee program, shall be deposited directly to the account for the specific program of Volunteer Tennessee or to the general account for direct support to Volunteer Tennessee, shall not revert to the general fund at the end of the fiscal year and shall be retained in the account until expended, notwithstanding any law to the contrary.

(b) Any gifts of equipment, materials, or other personal property to Volunteer Tennessee shall be used solely at Volunteer Tennessee unless the commissioner determines such property should be used for another program.



§ 4-3-2809 - Dissolution.

In the event a citizen support organization dissolves, then any funds remaining after dissolution shall be donated to Volunteer Tennessee and shall be deposited, as provided in Executive Order No. 42 of 2006, as determined by the governor, and applied for Volunteer Tennessee programs, services or facilities.



§ 4-3-2810 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.






Part 30 - Human Trafficking Advisory Council

§ 4-3-3001 - Human Trafficking Advisory Council -- Purpose -- Meetings.

The Tennessee bureau of investigation shall form a human trafficking advisory council, which shall convene on an as-needed basis to further develop and implement a state plan for the prevention of human trafficking; provided, that the council shall convene at least one (1) meeting each January regarding legislation.



§ 4-3-3002 - Advisory Council.

The Tennessee bureau of investigation shall appoint appropriate persons as leadership of the advisory council. Membership of the advisory council shall consist of:

(1) At least one (1) representative from the Tennessee bureau of investigation serving as leadership for the advisory council;

(2) One (1) representative from each of the following:

(A) Office of the attorney general and reporter;

(B) Department of labor and workforce development;

(C) Tennessee association of chiefs of police;

(D) Tennessee sheriffs' association;

(E) Department of safety;

(F) District attorneys general conference;

(G) District public defenders conference;

(H) Department of health;

(I) Department of children's services; and

(J) Department of human services;

(3) At least one (1) representative from each of the following entities, associations, or categories:

(A) A nongovernmental organization specializing in human trafficking;

(B) A member of a community or group disproportionately affected by human trafficking;

(C) An agency or group specializing in child services and runaway services;

(D) An academic researcher specializing in human trafficking; and

(E) A victim of human trafficking; and

(4) One (1) member of the house of representatives to be appointed by the speaker of the house of representatives and one (1) member of the senate to be appointed by the speaker of the senate.






Part 49 - Visual Content Act of 2006

§ 4-3-4901 - Short title -- Purpose.

This part shall be known and may be cited as the "Visual Content Act of 2006," and is enacted for the purpose of providing incentive grants that encourage the production of films, movies, television pilots or programs in the state of Tennessee.



§ 4-3-4902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commission" means the Tennessee film, entertainment and music commission;

(2) "Commissioner" means the commissioner of economic and community development;

(3) "Department" means the department of economic and community development;

(4) "Executive director" means the director of the commission;

(5) "Film/TV fund" means the Tennessee film/television incentive fund;

(6) "Minority participant" means an individual who is impeded from normal entry into the economic mainstream because of race, religion, sex or national origin;

(7) "Production activities" means activities related to the production of entertainment properties;

(8) "Production company" means any person or entity that produces a film, movie, pilot or show in Tennessee;

(9) "State-certified production" means a film, movie, pilot or show that meets the criteria established by the commission to receive an incentive grant; and

(10) "Tennessee motion picture and television incentive grant" or "incentive grant" means a grant for a state-certified production that is approved by the department to receive a grant based upon the recommendation of the executive director.



§ 4-3-4903 - Tennessee film/TV incentive fund.

(a) The film/TV fund is established as a separate account in the general fund and shall be administered by the department.

(b) The film/TV fund is composed of:

(1) Funds appropriated by the general assembly for the film/TV fund; and

(2) Gifts, grants and other donations received by the department or the commission for the film/TV fund.

(c) (1) Moneys in the film/TV fund shall be appropriated and expended to provide incentive grants to production companies for use in producing state-certified productions and shall be used by the department to defray the expenses of administering this section; provided, however, that the expenses shall not exceed five percent (5%) of the total amount appropriated for the program in any fiscal year.

(2) The amount of each grant awarded pursuant to this section shall not exceed twenty-five percent (25%) of the total expenses incurred by a production company for a project; except, however, the department may award grants in excess of this amount if deemed appropriate by the department. It is the legislative intent that funding be appropriated each year in the general appropriations act for awarding grants. It is further the legislative intent that the department strive to award the maximum amount of incentive grants authorized by this section due to the amendments to § 67-4-2109(j) provided in chapter 1026, § 10 of the Public Acts of 2012, which added § 67-4-2109(j)(6).

(d) Moneys in the film/TV fund shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6, for the sole benefit of the film/TV fund, and interest accruing on investments and deposits of the fund shall be returned to the fund and remain part of the film/TV fund.

(e) Subject to the availability of revenue at the end of each fiscal year, the commissioner of finance and administration is authorized to carry forward any amounts remaining in the film/TV fund or transfer any part of the fund to the revenue fluctuation reserve.

(f) It is the intent of the general assembly that, to the extent practicable, moneys from the film/TV fund shall be used to provide incentive grants to production projects in all areas of the state.

(g) It is the intent of the general assembly that the commission shall actively encourage independent producers and minority participants to apply for incentive grants.

(h) Incentive grants from the film/TV fund shall not exceed the amount available in the fund at any time. No less frequently than biannually, the executive director shall report to the commissioner of finance and administration on the status of the incentive grant program, such report to include at least the following information: the amount of each grant awarded since the previous report and the name of the production company receiving the benefit of each grant, the total amount of outstanding grants and the total unobligated amount in the film/TV fund. A copy of each report shall be transmitted to the speaker of the house of representatives and the speaker of the senate, the chairs of the finance, ways and means committees of the senate and the house of representatives, the state treasurer, the comptroller of the treasury and the office of legislative budget analysis.

(i) The department shall promulgate rules and regulations as the department may deem necessary to effectuate the purposes of this part. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.






Part 50 - Tennessee Film, Entertainment and Music Commission Act of 1987

§ 4-3-5001 - Short title.

This part shall be known and may be cited as the "Tennessee Film, Entertainment and Music Commission Act of 1987."



§ 4-3-5002 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Entertainment properties" mean motion pictures, television programs, sound recordings and other audio, video or audiovisual programs produced for distribution to the public;

(2) "Local government" means any county, municipality, city or other political subdivision of this state;

(3) "Production activities" mean activities related to the production of entertainment properties; and

(4) "Production facilities" mean streets, roads, highways, buildings, real or personal property or personal services.



§ 4-3-5003 - Creation of commission -- Executive director.

(a) (1) There is created within the office of the governor, the Tennessee film, entertainment and music commission.

(2) The commission shall be administered by an executive director who shall be appointed by the governor, whose compensation shall be established by the governor and who shall serve at the pleasure of the governor.

(3) For administrative purposes only, the commission shall be attached to the department of economic and community development.

(b) To effectuate the purposes of this part, the executive director may:

(1) Request from any branch, department, division, board, bureau, commission or other agency of the state or that receives state funds, and the same shall provide, such information as will enable the executive director to best serve the commission and perform the duties required by this part;

(2) Enter into agreements with any local government authorizing the commission to grant permission, in accordance with rules or regulations promulgated by the commission, for use of any production facilities within the control or jurisdiction of such local government for or in connection with production activities;

(3) Coordinate the use of production facilities within the control of any branch, department, bureau, commission or other agency of this state for or in connection with production activities and, after receipt of authorization from the appropriate official or officials, grant permission for the use of such facilities;

(4) Issue permits to producers of entertainment properties in accordance with rules and regulations promulgated by the commission; and

(5) Employ all necessary and appropriate personnel to carry out this part. Such personnel shall serve at the pleasure of the executive director.



§ 4-3-5004 - Members -- Advisory council.

(a) The Tennessee film, entertainment and music commission shall be composed of nine (9) Tennessee citizens who have experience in and knowledge of the film, television or music industries. The commission shall be appointed by the governor to assist and counsel the governor on the subject for which it was created. One (1) member shall be appointed from each of the film, television and music segments of the industry. The membership of the commission shall also reflect the racial makeup of the state.

(b) The members of the commission shall be appointed for terms of four (4) years. In making the initial appointments, four (4) members shall be appointed for four-year terms and five (5) members shall be appointed for two-year terms. Thereafter, all appointments shall be for the full term. At least one (1) member of the commission shall reside in each grand division. Each member shall serve until the member's successor is appointed, and if a vacancy occurs on the commission, it shall be filled by the governor for the remainder of the unexpired term. The governor shall designate one (1) member of the commission to serve as chair for a one-year term. The chair may be reappointed to serve for one (1) additional term. No member may serve as chair for more than two (2) consecutive terms.

(c) The commission shall meet at least quarterly but may meet as often as the duties of such commission require.

(d) The commission members shall receive no compensation for their services on the commission but shall receive reimbursement for expenses incurred in attending meetings of the commission and for travel incident thereto, in accordance with the provisions of the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The governor shall appoint a film, entertainment and music advisory council to assist and advise the commission in the performance of its duties. Such council shall be appointed by the governor and the number of its members shall be determined by the governor. Each advisory council member shall be appointed for a two-year term and the duties of the council shall be established by the commission. The governor shall designate one (1) member of the advisory council to serve as chair for a one-year term. The chair may be reappointed to serve for one (1) additional term. No member may serve as chair more than two (2) consecutive terms.



§ 4-3-5005 - Purpose of commission -- Rules and regulations.

(a) The purposes of the Tennessee film, entertainment and music commission are to:

(1) Attract and bring to this state the production activities of film, television, record and other producers of entertainment properties;

(2) Develop increased production activities by those producers of entertainment properties already located in this state; and

(3) Coordinate the needs of the producers of entertainment properties with the needs of the citizens of this state and of the various departments of state and local governments.

(b) To accomplish the purposes of the film, entertainment and music commission, it has the authority to promulgate and enforce all necessary rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-3-5006 - Use and disclosure of information.

No member of the commission or the council shall use information gained as such member for personal gain or shall reveal such information to any person except in connection with commission or council activities.






Part 51 - State Board of Equalization

§ 4-3-5101 - Members -- Appointment -- Terms.

(a) The state board of equalization shall consist of:

(1) The governor or one (1) individual appointed by the governor whose name shall be filed with the secretary of state and who shall sit on the board for the governor in the governor's absence as a voting member of the board;

(2) The treasurer;

(3) The secretary of state;

(4) The comptroller of the treasury;

(5) The commissioner of revenue;

(6) One (1) person named by the governor who has knowledge of and experience in tax assessments at the city level; and

(7) One (1) person named by the governor who has knowledge of and experience in tax assessments at the county level.

(b) Each appointment by the governor to fill the positions created by subdivisions (a)(6) and (7) shall be for a tenure or term of four (4) years, for each of the two (2) members who are not serving ex officio to be staggered with that of the other.



§ 4-3-5102 - Chair and vice chair.

(a) The governor shall be chair of the board.

(b) At the meeting of the board on the second Monday in August of each year, the board shall elect one (1) of its members to serve as vice chair for one (1) year who shall preside at all meetings in the absence of the governor.



§ 4-3-5103 - Powers and duties of board.

The state board of equalization has the following duties and functions to:

(1) Promulgate and publish an assessment manual or manuals for the appraisal, classification and assessment of property for use by local assessors of property in making their assessments of particular classes and parcels of property, including the assessment of the various kinds of personal property owned and used by corporations, partnerships and individuals engaged in business and professions for profit;

(2) Effect the assessment of all property in the state in accordance with the Constitution of Tennessee and all statutory provisions. The state board shall exercise powers conferred upon it by law to the end that assessments in every taxing jurisdiction may be in accordance with the law;

(3) Prescribe educational and training courses for state and local assessing officials and issue certificates to such officials who successfully complete the training and requirements prescribed by the state board;

(4) Receive, hear, consider and act upon complaints and appeals made to the board regarding the valuation, classification and assessment of property in the state;

(5) Hear and determine complaints and appeals made to the board concerning exemption of property from taxation;

(6) Review assessments made by the comptroller of the treasury;

(7) Promulgate all necessary rules, regulations and procedures for implementation of tax relief to elderly low income taxpayers, homeowners totally and permanently disabled and disabled veterans, and make an annual summary of their findings available to members of the general assembly upon request; and

(8) Carry out such other duties as may be required by law.



§ 4-3-5104 - Executive secretary -- Appointment.

(a) The state board of equalization shall appoint an executive secretary, who shall be a person qualified by training and experience to assist the board and to perform the duties of this office.

(b) The board shall fix the salary of the executive secretary, who shall serve at the pleasure of the board.



§ 4-3-5105 - Powers and duties of executive secretary.

Under the direction of the state board of equalization, the executive secretary has the power and duty to:

(1) Keep written minutes of all meetings of the state board setting forth all actions of the state board, which shall be open to public inspection during regular office hours;

(2) Conduct preliminary hearings and make investigations for the state board regarding any appeals before the board from assessments of property, other than assessments made by the comptroller of the treasury;

(3) Obtain evidence, information and statistics relative to the value, classification and assessment of property for assistance to the state board in its duties of equalization;

(4) Require assessors of property to furnish reports under oath, giving specific information relating to assessments and other facts concerning properties and such other information as may be required by the state board;

(5) Prepare an annual report, approved by the state board, which shall be made available to the general assembly with an appropriate summary of information regarding assessments of property in each county of the state;

(6) Conduct such studies of the relationship between existing assessments and the value as set out in § 67-5-603 of such property or classes of property as may be directed by the state board;

(7) Study and investigate the tax laws of other states and policies of federal and state agencies relating to assessments of property;

(8) Approve applications for exemption from property taxation, subject to review by the state board;

(9) Give assistance to local boards of equalization on matters affecting the equalization of assessments and the interpretation of laws relating to assessment, classification and valuation of property; and

(10) Carry out all policies, rules and regulations that are adopted by the state board.



§ 4-3-5106 - Employment of personnel.

The executive secretary may employ such personnel as are approved by the state board, either part time or full time, to assist in carrying out §§ 4-3-5102 -- 4-3-5105 and any other provisions required of the executive secretary by law.






Part 53 - State Government Quality Improvement Act of 1992 [Repealed]

§ 4-3-5301 - [Repealed.]

HISTORY: Acts 1992, ch. 774, § 1; repealed by Acts 2013, ch. 199, § 1, effective April 23, 2013.



§ 4-3-5302 - [Repealed.]

HISTORY: Acts 1992, ch. 774, § 2; 2012, ch. 800, § 49; repealed by Acts 2013, ch. 199, § 1, effective April 23, 2013.



§ 4-3-5303 - [Repealed.]

HISTORY: Acts 1992, ch. 774, § 3; repealed by Acts 2013, ch. 199, § 1, effective April 23, 2013.



§ 4-3-5304 - [Repealed.]

HISTORY: Acts 1992, ch. 774, § 4; repealed by Acts 2013, ch. 199, § 1, effective April 23, 2013.



§ 4-3-5305 - [Repealed.]

HISTORY: Acts 1992, ch. 774, § 5; repealed by Acts 2013, ch. 199, § 1, effective April 23, 2013.






Part 54 - Tennessee Sports Hall of Fame Act of 1994

§ 4-3-5401 - Short title.

This part shall be known and may be cited as the "Tennessee Sports Hall of Fame Act of 1994."



§ 4-3-5402 - Creation -- Board of directors.

(a) There is created a Tennessee sports hall of fame.

(b) The hall of fame shall be administered by a board of directors, which shall be selected pursuant to this part.

(c) To effectuate the purposes of this part, the board of directors may:

(1) Request from any branch, department, division, board, bureau, commission or other agency of the state or that receives state funds, such information as will enable the executive director to best serve the hall of fame and perform the duties required by this part;

(2) Enter into mutual agreements with any state or local government, or subdivision thereof, or privately owned entity authorizing the hall of fame the use of any facility within the control or jurisdiction of such entity for or in connection with hall of fame activities; and

(3) Employ all necessary and appropriate personnel to carry out this part.



§ 4-3-5403 - Board membership -- Term of office -- Meetings.

(a) The Tennessee sports hall of fame board of directors shall be composed of twenty-five (25) Tennessee citizens. Eight (8) members of the board shall be appointed by the governor, eight (8) members shall be appointed by the lieutenant governor and eight (8) members shall be appointed by the speaker of the house of representatives. The secretary of state, or the secretary of state's designee, shall serve as an ex officio member of the board of directors. No more than eight (8) of the appointed members shall reside in a grand division. The department of state may, at the discretion of the secretary of state, provide administrative assistance to the hall of fame.

(b) The term of office for a director shall be for six (6) years and a director may be reappointed. The term for the initial board of directors shall be staggered so as one-half (1/2) of the appointees serve a three-year initial term and thereafter a six-year term. Each director shall serve until the director's successor is appointed, and if a vacancy occurs on the board of directors, it shall be filled by the official who made the original appointment.

(c) The board of directors shall designate one (1) director to serve as president. The board shall also elect a vice president, and a secretary and such other officers as it deems necessary to perform the business of the entity. Such officers and the secretary of state, or the secretary of state's designee, shall comprise the executive committee. The board may also appoint advisory boards to report to the executive committee as deemed necessary.

(d) The board of directors shall hold an annual meeting in the last quarter of the fiscal year, and may meet as often thereafter as the duties of the hall of fame require.

(e) The directors shall receive no compensation for their services.

(f) The board of directors of the hall of fame may appoint no more than five (5) ex officio, voting members of the board to advise it in its activities relative to the promotion, operation and marketing of activities for the hall of fame.



§ 4-3-5404 - Purpose -- Powers of board.

(a) The purposes of the Tennessee sports hall of fame are to:

(1) Honor, preserve and perpetuate the names and accomplishments of outstanding athletes, athletic teams and other sports personalities who are natives of Tennessee;

(2) Honor persons who have competed on teams for, or worked for, Tennessee institutions of learning;

(3) Honor persons with outstanding athletic records who reside in the state of Tennessee at the time of their nomination;

(4) Honor deceased persons with outstanding athletic records who were residents of Tennessee;

(5) Establish, erect and maintain a permanent archive for the collection and display of memorabilia related to the lives and careers of individuals, teams and sports events chosen for induction by the hall of fame;

(6) Initiate programs and campaigns deemed advisable by the board of directors that are designated to promote the spirit of sportsmanship and genteel competition both inside and outside the arena of athletic competition;

(7) Publish any materials that will assist the board of directors in informing the public about the lives and accomplishments of the inductees and purposes of the hall of fame; and

(8) Administer a scholarship program to award privately funded scholarships to students based on guidelines and criteria established by the board of directors, consistent with the purposes of the hall of fame.

(b) The hall of fame has the authority to adopt a charter, bylaws and shall promulgate such rules, regulations and policies as the board of directors deems necessary to further the purposes of the hall of fame. Any rules and regulations proposed by the board of directors shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(c) The hall of fame has the authority to raise funds, including corporate funding, to promote its activities and support ongoing programs; provided, that the board of directors does not have the authority to borrow money without the express, prior approval of the state funding board.



§ 4-3-5405 - Annual reports -- Audit.

(a) All annual reports and all books of accounts and financial records of the hall of fame shall be subject to audit annually by the comptroller of the treasury. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed independent public accountant selected by the hall of fame. If an independent public accountant is employed, the audit contract between the hall of fame and the independent accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the hall of fame.

(b) The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(c) One (1) copy of each audit shall be furnished to each member of the board of the hall of fame and one (1) copy shall be furnished to the comptroller of the treasury.

(d) The comptroller of the treasury, or the comptroller's designated representative, shall have access to the hall of fame's books, records and accounts whenever deemed necessary by such person.






Part 55 - Information Systems Council

§ 4-3-5501 - Establishment -- Membership -- Appointment -- Compensation.

(a) The entire membership of the information systems council as comprised on June 30, 2015, shall be vacated on July 1, 2015, and new members shall be appointed in accordance with subsection (b).

(b) (1) There is hereby created an information systems council, to be composed of the following members:

(A) The commissioner of finance and administration;

(B) The commissioner of general services;

(C) The comptroller of the treasury;

(D) The speaker of the senate, or the speaker's designee;

(E) The speaker of the house of representatives, or the speaker's designee;

(F) Two (2) members of the senate, to be appointed by the speaker of the senate;

(G) Two (2) members of the house of representatives, to be appointed by the speaker of the house of representatives;

(H) The director of legislative information systems, appointed pursuant to § 3-16-102;

(I) Two (2) private citizens who have demonstrated expertise and experience in managing large and diverse information management systems, both of whom shall be appointed by the governor. The private citizen members shall each serve three-year terms;

(J) One (1) director of the Tennessee regulatory authority, to be appointed by the chair of the authority, who shall be a member whenever the council considers statewide telecommunications issues or other matters relating directly to areas over which the authority has responsibility;

(K) The chief justice of the supreme court of Tennessee, or the chief justice's designee;

(L) One (1) state employee who has experience in the field of information systems, to be appointed by the governor; and

(M) The chair of the state employee-run information systems management group.

(2) The persons appointed pursuant to subdivisions (b)(1)(A)-(K) shall be voting members of the council.

(3) The persons appointed pursuant to subdivisions (b)(1)(L) and (M) shall be nonvoting members of the council.

(c) (1) Legislative members of the council shall be appointed for two-year terms and shall serve only so long as they remain members of the general assembly. Any legislative vacancy on the council shall be filled by appointment by the appropriate speaker, for the purpose of serving out the remainder of the unexpired term.

(2) Any vacancy among the private citizen members of the council shall be filled by the governor to serve for the remainder of the unexpired term.

(3) Members appointed pursuant to subdivisions (b)(1)(F), (G), (H), (I), (J), (L), and (M) shall be eligible for reappointment to the council.

(d) (1) The commissioner of finance and administration shall serve as the chair of the information systems council.

(2) The director of legislative information systems shall serve as vice chair of the council.

(e) (1) The council shall meet quarterly at a time established by the chair of the council. Special meetings of the council for the transaction of business may be called by the chair by giving written notice to all members.

(2) Eight (8) voting members of the council shall constitute a quorum, and all official action of the council shall require a quorum.

(3) (A) Members shall attend at least fifty percent (50%) of the required quarterly meetings.

(B) If any council member fails to attend meetings as required by subdivision (e)(3)(A), the chair of the information systems council shall report that member's name and attendance record to the member's appointing authority and the appointing authority shall remove the member from the council.

(f) (1) Legislative members of the information systems council shall be reimbursed as members of the general assembly are paid for attending legislative meetings as provided in § 3-1-106.

(2) Nonlegislative members of the information systems council shall receive no compensation for their work with the council but may be reimbursed for expenses in accordance with the comprehensive travel regulations, as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-3-5502 - Duties and responsibilities.

The duties and responsibilities of the information systems council include the following:

(1) Developing policy guidelines for the overall management of the state's information systems, which shall include, but not be limited to, the following:

(A) Appropriate hardware and software for the state's data center;

(B) Appropriate security and disaster recovery policies and procedures for the state's information systems environment;

(C) The most appropriate and cost effective use of departmental computer systems, which shall, for the purpose of this policy, include the appropriate use and integration of microcomputers and minicomputers into the state's information management system;

(D) The most appropriate and cost effective telecommunication policies;

(E) Establishment of guidelines for the acquisition of both hardware and software;

(F) Making recommendations to the governor and general assembly regarding amendments to the purchasing laws that would be helpful in establishing and operating information systems; and

(G) Establishment of effective long-range planning for the state's information management system; and

(2) To periodically review the overall effectiveness and efficiency with which the state's information systems network is managed. Such review shall be conducted where appropriate on a department by department basis and shall be for the purpose of identifying weaknesses in the current system as well as opportunities for improvements in each department's information system. Such reports as may be issued pursuant to this review shall be transmitted to the appropriate agency head, the governor and the speakers of the senate and house of representatives. Such a review shall include, but not be limited to:

(A) The adequacy of systems development planning and implementation;

(B) Opportunities for increased efficiency through either a reduction of the long run current operating costs for various programs of state government, or the opportunity to provide increased services through more effective use of management information systems, or both; and

(C) The most appropriate and cost effective hardware and software.



§ 4-3-5503 - Staffing -- Office of information resources.

(a) The office of information resources of the department of finance and administration shall serve as staff to the information systems council. In addition, the office of information resources shall facilitate the use of information systems, provide technical direction and assistance to departments and agencies for all distributive processing and network related systems, and serve as a computer service bureau.

(b) (1) In accordance with the Federal Information Security Management Act of 2002 (44 U.S.C. § 3541 et seq.), and the criminal justice information services (CJIS) security policy, a criminal history background check performed by the Tennessee bureau of investigation and the federal bureau of investigation shall be required for all employees of the office of information resources having elevated and privileged access to criminal justice information systems or to information accessed via criminal justice information systems. The department of human resources shall maintain classifications of employees subject to the criminal history background check. Background checks shall include fingerprint checks against state and federal criminal records maintained by the Tennessee bureau of investigation and the federal bureau of investigation. The department of finance and administration shall establish policies concerning the implementation and use of criminal history background checks conducted pursuant to this section.

(2) The state shall pay for costs associated with criminal history background checks conducted pursuant to this section.



§ 4-3-5504 - Policymaking authority -- Legislative intent.

(a) Notwithstanding any other law to the contrary, the information systems council shall, with the assistance and support of the department of general services and the department of finance and administration, be responsible for establishing the policy under which the state procures telecommunications, computer or computer-related equipment or services. The council, in establishing procurement policy, shall also have the ability to authorize research and development, including the procurement of equipment, for the purpose of improving the state's information system. The role of the council, in establishing such policy, shall not include the administrative or day-to-day operations of the procurement process, including, but not limited to, the selection of vendors to provide equipment or services and the resolution of protests. Such procurements shall be administered by either the department of general services or the department of finance and administration, or both, under present or future laws, rules and regulations governing procurements.

(b) It is the legislative intent that the information systems council, in establishing procurement policy pursuant to this section, select the purchasing method for a procurement that, in the sole discretion of the council, will produce the lowest and best overall costs to the state. In making the determination of which method would produce the lowest and best overall costs, the council shall consider, when appropriate, the costs of the hardware, software development, operations, maintenance, and such other factors as the council determines to be relevant.



§ 4-3-5505 - Disposition of surplus computers.

Notwithstanding any other law to the contrary, including title 12, chapter 2, part 4, the council has the authority to dispose of surplus state computers and any components thereof, at no cost, to governmental entities and not-for-profit corporations whose chartered activities are related to education.



§ 4-3-5506 - Leasing of state communications services.

(a) The information systems council has the authority to establish a program to lease state communications services to public and private agencies, as set forth in policies and procedures prepared by the commissioner of finance and administration and approved by the comptroller of the treasury. The council will establish fees consistent for all users of the network based on a cost recovery method approved by the commissioner of finance and administration.

(b) Disputes about fees established under subsection (a) shall be resolved by the procurement commission.



§ 4-3-5507 - Licensure or sale of state information systems.

The information systems council has the authority to approve license or sale of the state's information systems' interest or copyright to a vendor under policies and procedures prepared by the commissioner of finance and administration and approved by the comptroller of the treasury. However, any license or sale of the general assembly's information systems' interest or copyright shall be subject to the approval of the speakers of the senate and the house of representatives.



§ 4-3-5508 - Information systems council creation and functions.

The information systems council shall perform the functions for which it is responsible under §§ 47-10-117 -- 47-10-120 of the Uniform Electronic Transactions Act.



§ 4-3-5509 - Conduct of meetings with subject matter open to the public and confidential.

(a) If the council holds a meeting covered by the open meeting provisions of title 8, chapter 44, at which subject matter will be discussed that is not confidential and subject matter will be discussed that is confidential pursuant to § 10-7-504(i), the notice of such meeting required pursuant to § 8-44-103 shall specify that part of the meeting will be a public meeting open to the public and part of the meeting will not be open to the public because of discussion of confidential subject matter.

(b) A meeting at which both subject matter open to the public and confidential subject matter will be discussed shall be conducted as follows:

(1) All business relating to subject matter that is public in nature shall be conducted first; and

(2) At the conclusion of the meeting relating to subject matter that is public in nature, the chair shall announce that the public portion of the meeting is adjourned and that the remainder of the meeting will concern matters that are confidential pursuant to § 10-7-504(i). When everyone at the meeting who is not authorized to attend the confidential portion of the meeting has departed, the confidential portion of the meeting shall commence.

(c) Nothing in this section shall be construed as prohibiting the council from acting upon public matters and confidential matters at separate meetings if the council so desires.



§ 4-3-5525 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Local government" means any county, municipality, city or other political subdivision of this state, including any school districts or school systems created thereby;

(2) "Private agency" means an accredited nonpublic school or a nonprofit institution of higher education eligible for tuition grants;

(3) "Public agency" means a state agency, local government, an institution under the control of the University of Tennessee or the Tennessee board of regents, the judicial department, the legislative department, a special school district or any other local public school system or school district created or authorized by the general assembly, a public library operated by any unit or agency of local or state government, a museum owned or operated by the state or any political subdivision of the state, or an agency or instrumentality of the federal government; and

(4) "State communications" refers to the transmission of voice, data, video, the written word or other visual signals by electronic means but does not include broadcast radio and television facilities.









Chapter 4 - Administration of State Departments

§ 4-4-101 - Reorganization of divisions.

(a) The commissioner of each department under chapter 3 of this title, with the approval of the governor, has the authority to consolidate any two (2) or more offices within the commissioner's department, or reduce the number of divisions, or create new divisions therein.

(b) Notwithstanding subsection (a), no state department or agency in the executive branch of state government shall make organizational changes within such department or agency without the prior approval of the commissioner of finance and administration. If such organizational changes require a transfer of funds between organizational accounts and are contrary to the manner in which appropriations have been made in the appropriations act, then such transfer of funds is subject to approval by the commissioner of finance and administration and by a majority of a committee comprised of the speaker of the senate, the speaker of the house of representatives, and the comptroller of the treasury; provided, however, that if the transfer of funds is merely a change in the organizational account to which the appropriation is allocated and does not constitute a change in the purpose of the appropriation, then the approval of the committee shall not be required; provided further, however, that the approval of the commissioner of finance and administration shall be required.



§ 4-4-102 - Transfer of functions between departments.

(a) The governor has the authority to transfer any functions between the departments created and established by chapter 3 of this title, except to or from the department of audit, in the interest of a more economical and efficient state service.

(b) The governor shall make each such transfer by an executive order, a copy of which shall be filed with the secretary of state.



§ 4-4-103 - Department regulations.

The commissioner of each department is empowered to prescribe regulations, not inconsistent with the law, for the government of the commissioner's department, the conduct of its employees, the distribution and performance of its business, and the custody, use and preservation of the records, papers, books, documents and property pertaining thereto.



§ 4-4-104 - Department offices.

(a) Each department shall maintain a central office at the capitol, which shall be the official residence of each commissioner, or head of department.

(b) The commissioner of each department may, in the commissioner's discretion and with the approval of the governor, establish and maintain at places other than the seat of government, branch offices for any one (1) or more functions of the commissioner's department.



§ 4-4-105 - Department office hours -- Overtime.

(a) (1) Each department shall be opened for the transaction of public business from eight o'clock in the morning (8:00 a.m.) until four thirty in the afternoon (4:30 p.m.) of each day except Saturdays, Sundays and legal holidays.

(2) Except for those personnel required to be on duty because of the pressure of business or in case of any emergency, state offices shall be closed and a holiday observed on the Monday following any legal holiday that falls on Sunday and on the Friday before any legal holiday that falls on Saturday.

(3) The governor may, at the governor's discretion, substitute the Friday after the fourth Thursday in November, which is Thanksgiving Day, for the legal holiday that occurs on the second Monday in October, which is Columbus Day, for purposes of closing state offices only.

(4) Each employee shall be granted a one (1) hour unpaid lunch period.

(b) Whenever the pressure of business so demands and in cases of emergency, the commissioner in any department is authorized to direct that such personnel as may be required in any particular office shall be on duty, in which event the personnel performing such additional duties shall be entitled to equivalent time off at other times during the week.

(c) Subsections (a) and (b) shall not apply to the uniformed members of the departments of safety or revenue; or to the game wardens or conservation officers charged with the enforcement of the fish and game laws; or to the employees of the department of transportation with the job title of highway response operator 1, highway response operator 2, highway response operator supervisor 1, highway response operator supervisor 2, communications dispatcher 1, communications dispatcher 2, transportation management center operator, transportation management center supervisor 1, transportation management center supervisor 2; or to any members or employees of the departments of correction or children's services, except administrative officials. Nor shall subsections (a) and (b) apply to employees and officials of hospitals or institutions, regardless of the department by which operated.

(d) Any commissioned employee of the department of safety who is required to be on duty on any legal holiday shall be entitled to payment in addition to such employee's normal compensation. Payment shall be made in an amount recommended by the commissioner of safety, authorized in advance by the commissioner of human resources, and approved in advance by the commissioner of finance and administration. This subsection (d) shall not apply to any employee with a commission or rank of captain and above, except a captain over a division.



§ 4-4-106 - Appointment of personnel.

Except as may be provided in this chapter, such officers, assistants and employees as may be necessary to carry on the work of each department of the state government shall be appointed by the commissioner or administrative head of such department from the list of eligibles furnished by the department of human resources, and subject to such minimum qualifications as to efficiency, as may be established by executive order of the governor, or by law.



§ 4-4-107 - Compensation of personnel -- Discharge.

The governor may strike from the state payroll any state employee appointed by the governor or the governor's appointee, and may fix, increase or decrease the salary of such employee. The salaries of the commissioners and other officers as set out in § 8-23-101 shall be fixed as therein provided. In no case, however, shall any compensation for personal services be fixed in excess of the amount of money appropriated by the general assembly for personal services in any department or agency of the state government.



§ 4-4-108 - Blanket surety bond.

(a) A blanket surety bond shall be obtained covering all officers and employees of every department, agency, office, commission, institution, institution of higher education, and instrumentality of the executive, legislative and judicial branches of state government, except senators and representatives of the general assembly, delegates to a constitutional convention, judges of the supreme court, court of appeals, and court of criminal appeals, judges, clerks, officers and employees of the chancery, circuit, and criminal courts, and other courts of record other than the supreme court, court of appeals and court of criminal appeals, officers and employees of counties and municipalities, constables, notaries public, notaries at large, and any special deputy appointed by a sheriff pursuant to § 8-8-303.

(b) The bond shall be executed by a surety company authorized to do business in this state and made payable to the state.

(c) The bond may be written separately, or as a rider to, or as an extension of, coverage under a policy of insurance providing coverage to the state for other purposes.

(d) (1) The bond may provide separate or additional penalty amounts or conditions for an individual officer or employee or class of officers or employees when the interest of the state demands it.

(2) The penalty amount or amounts for clerks, officers and employees of the supreme court, court of appeals, and court of criminal appeals shall be determined by the procurement commission after consulting with the judges of the supreme court or their designated representatives.

(3) The penalty amount or amounts for the comptroller of the treasury, secretary of state and state treasurer, and their officers and employees, and the officers and employees of the general assembly shall be determined by the procurement commission after consulting with the speakers of the senate and the house of representatives or their designated representatives.

(4) The penalty amount or amounts for all other officers and employees shall be determined by the procurement commission.

(e) Any deductible amount or amounts shall be determined by the procurement commission and shall be commercially reasonable.

(f) The form and conditions of the bond shall be determined pursuant to §§ 8-19-101 and 8-19-111.

(g) It is the intent of the general assembly that the blanket surety bond required by subsection (a) shall be the only surety bond required for the officers and employees described in subsection (a).



§ 4-4-109 - Services performed by one department for another.

Whenever, in the carrying on of the work of any department, the services of any expert, or the use of any special apparatus shall be desired, or any work needs to be done for which the department is not equipped, the commissioner thereof may request the assistance of any other department that may have the needed experts or apparatus. It is lawful for the department so called upon to cooperate in meeting the need so far as it can be done without detriment to the work of that department, and the actual costs, as determined by the commissioner of finance and administration, shall be the proper charge, unless otherwise approved by the commissioner of finance and administration, and filed with the comptroller of the treasury.



§ 4-4-110 - Interdepartmental payments by agreement.

When costs provided in § 4-4-109 have been incurred between departments, the commissioners thereof shall, from time to time, certify to the commissioner of finance and administration the sums due from the one to the other on account of such work, and the commissioner of finance and administration shall thereupon cause to be paid such sums to the creditor department. The payment may be made by check, as other state bills are paid, or by a system of debits and credits, as the commissioner of finance and administration may determine. All sums so received by, or credited to, any department shall be added to the current appropriation made for the support of that department, to the end that its appropriation may not be depleted by reason of the work done for another department.



§ 4-4-111 - Interdepartmental payments -- Approval.

(a) When a department of state government or division of any department of state government renders services that are directly or indirectly incident to the duties of another department, then the department rendering such service may be reimbursed for the service by the other department out of the funds credited to the latter department, but such reimbursement shall only be made upon the approval of the commissioner of finance and administration.

(b) Such reimbursement shall be made either by actual payment or by the proper bookkeeping entry in the department of finance and administration prior to the end of the fiscal year in which such services were rendered.



§ 4-4-112 - Cooperation between departments.

(a) (1) Two (2) or more departments shall unite in cooperative work in lines germane to the duties of those departments, and the commissioners thereof shall agree on the distribution of the expense to be incurred.

(2) The agreement shall include the payment or transfer from one department to another of a lump sum, and the payment by the department receiving the same, of all expenses incurred in such cooperative work.

(b) The commissioner of finance and administration shall, upon due notification of the agreement, make the necessary payments, or credits and debits, from sums not otherwise under requisition by the cooperating departments.



§ 4-4-113 - Federal funds -- Acceptance and use.

Any department of state government may accept and use grant-in-aid funds from any agency or instrumentality of the federal government for purposes of carrying on programs in which such department may be authorized to engage; provided, that such acceptance shall be with the express approval of the governor; and such department, acting through its commissioner, is authorized to enter into any and all requisite agreements with such federal agency or instrumentality for the purpose of acceptance and use of such grant-in-aid funds; provided further, that no agreement or contract shall be made by such department involving the expenditure of funds beyond those available to such department by appropriation, gift or otherwise.



§ 4-4-114 - Reports.

(a) (1) The head of each administrative department, established by chapter 3 of this title, and the state treasurer, the secretary of state and the adjutant general, unless otherwise provided in this title, shall annually, on or before October 1, report in writing to the governor concerning the functions, management and financial transactions of such person's department or agency for the preceding fiscal year.

(2) Such reports, or parts thereof, or summaries and digests thereof, shall be published under the supervision of the tourism division, department of tourist development, upon the direction of the governor.

(b) (1) The commissioner of finance and administration shall promulgate rules and regulations governing the size, format, contents and publishing of all reports of all executive departments and agencies of the state required to make semiannual or annual reports.

(2) The rules and regulations shall include a provision stipulating that there shall be no automatic distribution of reports or publications, except the distribution provided for by title 12, chapter 6, or otherwise by law or resolution enacted after May 25, 1984.

(c) All executive departments and agencies of the state required to make semiannual or annual reports shall make such reports in conformity with the rules and regulations promulgated for such reports by the commissioner of finance and administration.



§ 4-4-115 - Substitute for disabled department head.

(a) In the event of the absence, illness or disability of any commissioner or the head of any department, division or agency of the executive department of state government, the governor is authorized and empowered to designate and appoint a qualified person to act in such capacity.

(b) The person so designated shall have all the powers, duties and responsibility provided for such office under the statutes of this state during the time such person is so serving.

(c) This section shall apply to the secretary of state, the comptroller of the treasury and the state treasurer, except as provided for in §§ 8-3-105, 8-4-302 and 8-5-202.



§ 4-4-116 - Federal aid -- Federal grant programs.

(a) The governor, acting on behalf of the state, is hereby authorized and empowered to accept from the federal government through any of its departments, bureaus, agencies or other instrumentalities, federal aid made available to this state, whether by grant or loan through any executive order of the president or any act of congress heretofore or hereafter enacted; provided, that any such aid accepted in the form of a loan is subject to the approval of the funding board.

(b) (1) For the purpose of establishing and administering federal grant programs by this state, the governor or the governor's designee is authorized to cooperate with or enter into agreement with, or both, any official of another state.

(2) The governor or the governor's designee is authorized to enter into contracts, in accordance with all applicable laws, rules and regulations, and procedures regarding such contracts, and perform all things necessary in the governor's discretion to secure to this state and citizens of this state the benefits of federal grant programs.



§ 4-4-117 - Federal-state programs -- Transfer of functions between departments.

(a) Notwithstanding the rights, powers and duties that have heretofore been vested in or exercised by any officer, board, commission, department, or other agency of state government to the contrary, the governor has the authority and is hereby empowered to transfer any functions exercised with respect to any joint federal-state programs between the departments, agencies, commissions or boards, whenever such transfers will facilitate the operation of governmental programs or where such transfers are desirable to meet the changes in federal statutes.

(b) The governor has the authority and is hereby authorized to assign or reassign responsibility for any joint federal-state programs hereafter established to any state department, agency, commission or board created under the statutes of the state not inconsistent with the executive order or congressional enactment for the administration of such programs.



§ 4-4-118 - Readers for blind employees.

(a) The commissioner of each department of the executive branch of state government is authorized, in the commissioner's discretion, to employ a reading assistant or assistants for any blind employee in the commissioner's department, to serve without compensation from such department.

(b) Each such reading assistant may be paid for services as reading assistant by and from such blind employee or any nonprofit organization.

(c) "Blind employee" as used in this section means an employee of the state who establishes to the satisfaction of the commissioner of the department where such employee works, that such employee has an impairment of sight, either permanent or temporary, that is so severe or disabling that the employment of a reading assistant or assistants for such employee is necessary or desirable to enable such employee properly to perform such employee's work.

(d) This section shall not be held or considered to prevent or limit in any way the assignment to a blind employee by a department of clerical or secretarial assistance at the expense of such department, if such assistance is normally provided or authorized.



§ 4-4-119 - [Repealed.]

HISTORY: Acts 1975, ch. 135, § 1; T.C.A., § 4-419; repealed by Acts 2013, ch. 243, § 2, effective April 19, 2013.



§ 4-4-120 - Bad debts of departments, etc. -- Writing-off.

(a) (1) The commissioner of finance and administration and the comptroller of the treasury shall establish procedures for the writing-off of uncollectable accounts receivable by all state agencies, departments and institutions that charge the public, create a debt to the state, and maintain accounts receivable.

(2) No state agency, department or institution described in this section shall write off uncollectable accounts receivable except by the procedure to be established as provided in this section.

(b) Every rule or regulation, or change thereto, promulgated under the authority of this section shall:

(1) Be filed with the secretary of state;

(2) Bear the name of the person or persons proposing such rule or regulation; and

(3) Have attached thereto a copy of the roll call vote on adoption by "aye" or "no" of each person voting.



§ 4-4-121 - Smoking policies.

(a) Smoking shall be prohibited in all buildings that are owned or operated by the state, except for those sleeping rooms in state park inns and cabins that are designated as smoking rooms or cabins. It is the intent of the general assembly that all buildings that are owned or operated by the state, other than sleeping rooms in state park inns and cabins designated for smoking, shall be completely smoke-free.

(b) Smoking shall be prohibited in all motor vehicles that are owned, leased, or operated by the state. It is the intent of the general assembly that all motor vehicles that are owned, leased, or operated by the state shall be completely smoke-free.



§ 4-4-122 - Employees who are victims of criminal offenses -- Restraints on exercise of rights prohibited -- Grievance procedure.

(a) No branch, department, agency or other subdivision of state government shall terminate, dismiss, demote or take any other disciplinary action against an employee of such entity who is the victim of a criminal offense solely because such employee takes any lawful action to cause or assist in causing the arrest, prosecution and conviction of the perpetrator of such offense.

(b) No branch, department, agency or other subdivision of state government shall by rule, regulation or policy prohibit an employee thereof who is the victim of a criminal offense from taking any lawful action to cause or assist in causing the arrest, prosecution and conviction of the perpetrator of such offense.

(c) Any state employee adversely affected by a violation of this section shall be entitled to file a grievance in accordance with the grievance procedure set out in § 8-30-318. The procedure and remedies set out in § 8-30-318 shall govern violations of this section.



§ 4-4-123 - Title IX implementation plan.

(a) Each entity of state government that is subject to the requirements of Title IX of the Education Amendments Act of 1972 (20 U.S.C. § 1681 et seq.), and regulations promulgated pursuant to Title IX, shall develop a Title IX implementation plan with participation by protected beneficiaries as may be required by such law or regulations. To the extent applicable, such plan shall include Title IX implementation plans of any subrecipients of federal funds through the state entity. Each such entity of state government shall submit annual Title IX compliance reports and implementation plan updates to the department of audit by October 1, 2008, and each October 1 thereafter. The reporting period shall cover the most recent full fiscal year. At least once each year, the department of audit shall publish a cumulative report of its findings and recommendations concerning compliance with the requirements of this section. The cumulative annual report shall be distributed to the governor, to each member of the general assembly, and to each library designated as a depository of state reports and documents.

(b) It is the legislative intent that any increased costs incurred by state entities as a result of this section shall, to the extent legally available, be paid from federal funds available therefor.



§ 4-4-125 - Dissemination of social security numbers.

(a) No state entity or local entity shall publicly disclose the social security number of any citizen of the state unless:

(1) Such permission is given by such citizen;

(2) Distribution is authorized under state or federal law; or

(3) Distribution is made:

(A) To a consumer reporting agency as defined by the federal Fair Credit Reporting Act (15 U.S.C. § 1681 et seq.);

(B) To a financial institution subject to the privacy provisions of the federal Gramm Leach Bliley Act (15 U.S.C. § 6802); or

(C) To a financial institution subject to the International Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 (31 U.S.C. § 5311 et seq.).

(b) (1) (A) For purposes of this section, "publicly disclose" does not include the use of any social security number by any state entity or local entity in the performance of its functions or the disclosure of any social security number to another state entity, local entity, or agency of the federal government, or any private person or entity that has been authorized to perform certain duties as a contractor of the state.

(B) Any person or entity receiving a social security number from any state entity or local entity shall be subject to the same confidentiality provisions as the disclosing state entity or local entity; provided, however, that the confidentiality provisions applicable to a consumer reporting agency or financial institution as defined in subdivision (a)(3) shall be governed by federal law.

(2) For purposes of this section:

(A) "Local entity" means a municipality, county, or county having a metropolitan form of government; and

(B) "State entity" means any state department, division, agency, bureau, board, commission, or other separate unit of state government created or established by the constitution, by law or pursuant to law, including the legislative branch and the judicial branch, and any employee or agent thereof.






Chapter 5 - Uniform Administrative Procedures Act

Part 1 - General Provisions

§ 4-5-101 - Short title.

This chapter may be cited as the "Uniform Administrative Procedures Act."



§ 4-5-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Administrative judge" means an agency member, agency employee or employee or official of the office of the secretary of state, licensed to practice law and authorized by law to conduct contested case proceedings pursuant to § 4-5-301;

(2) "Agency" means each state board, commission, committee, department, officer, or any other unit of state government authorized or required by any statute or constitutional provision to make rules or to determine contested cases;

(3) "Contested case" means a proceeding, including a declaratory proceeding, in which the legal rights, duties or privileges of a party are required by any statute or constitutional provision to be determined by an agency after an opportunity for a hearing. Such proceeding may include rate making; price fixing; granting of certificates of convenience and necessity; the making, review or equalization of tax assessments; the granting or denial of licenses, permits or franchises where the licensing board is not required to grant the licenses, permits or franchises upon the payment of a fee or the finding of certain clearly defined criteria; and suspensions of, revocations of, and refusals to renew licenses. An agency may commence a contested case at any time with respect to a matter within the agency's jurisdiction;

(4) "Hearing officer" means an agency member, agency employee or employee or official of the office of the secretary of state, not licensed to practice law, and authorized by law to conduct a contested case proceeding pursuant to § 4-5-301;

(5) "License" includes the whole or part of any agency, permit, certificate, approval, registration, charter or similar form of permission required by law;

(6) "Licensing" includes the agency process respecting the grant, denial, renewal, revocation, suspension, withdrawal or amendment of a license;

(7) "Order" means an agency action of particular applicability that determines the legal rights, duties, privileges, immunities or other legal interests of a specific person or persons;

(8) "Party" means each person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party;

(9) "Person" means any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character, including another agency;

(10) "Policy" means a set of decisions, procedures and practices pertaining to the internal operation or actions of an agency;

(11) "Publication" means a posting of materials on the appropriate web site by the secretary of state that have been submitted in accordance with this chapter or any other information for which the secretary of state is responsible;

(12) "Rule" means each agency statement of general applicability that implements or prescribes law or policy or describes the procedures or practice requirements of any agency. "Rule" includes the amendment or repeal of a prior rule, but does not include:

(A) Statements concerning only the internal management of state government and not affecting private rights, privileges or procedures available to the public;

(B) Declaratory orders issued pursuant to § 4-5-223;

(C) Intra-agency memoranda;

(D) General policy statements that are substantially repetitious of existing law;

(E) Agency statements that:

(i) Relate to the use of the highways and are made known to the public by means of signs or signals; or

(ii) Relate to the curriculum of individual state supported institutions of postsecondary education or to the admission or graduation of students of such individual institutions but not to the discipline or housing of students;

(F) Rate filings pursuant to title 56, chapters 5 and 6; or

(G) Statements concerning inmates of a correctional or detention facility; and

(13) "Small business" means a business entity, including its affiliates, that employs fifty (50) or fewer full-time employees.



§ 4-5-103 - Construction of chapter.

(a) This chapter shall not be construed as in derogation of the common law, but as remedial legislation designed to clarify and bring uniformity to the procedure of state administrative agencies and judicial review of their determination; and this chapter shall be given a liberal construction and any doubt as to the existence or the extent of a power conferred shall be resolved in favor of the existence of the power.

(b) This chapter does not repeal § 65-2-110, and where there is a conflict between this chapter and that section, that section shall control. In any other case of conflict between this chapter and any statute, whether general or specific, this chapter shall control; however, compliance with the procedures prescribed by this chapter does not obviate the necessity of complying with procedures prescribed by other provisions of this code.

(c) Nothing in this chapter shall be held to modify or repeal the statutes with respect to payment of taxes under protest and suits for the recovery thereof.



§ 4-5-104 - Suspension of provisions when necessary to avoid loss of federal funds.

(a) The governor may exempt an agency from complying with any provision of this chapter where necessary to conform to any provisions of federal law or rules and regulations as a condition to the receipt of federal granted funds provided that:

(1) The governor determines that, because of a conflict between this chapter and federal law or rules and regulations, receipt of federal funds either authorized, anticipated, or appropriated is placed in jeopardy;

(2) The governor determines that the alternative procedure necessary to satisfy federal funding requirements does not abrogate basic fairness;

(3) The governor exempts that agency from only those provisions of the chapter compliance with which would jeopardize federal funding;

(4) The governor states in detail and in writing the governor's findings under subdivisions (a)(1) and (2), the extent of the agency's exemption under subdivision (a)(3), and the alternative procedures to replace those procedures from which the agency is exempted under this section;

(5) The governor files a copy of such written statement with the secretary of state;

(6) The effectiveness of the exemption shall in no case be extended beyond thirty (30) days after the date of adjournment of the next session of the general assembly lasting ten (10) legislative days or longer; and that if the general assembly fails to act within such legislative session to make by law such exemption permanent, then the governor may not at a later time reinstitute the same exemption; and

(7) The governor may at any time determine that the federal funding is no longer jeopardized and at such time revoke the governor's exemption of an agency from any particular provision of the chapter, which revocation shall be effective upon the governor filing a written statement to that effect with the secretary of state.

(b) Such administrative latitude is intended to facilitate the operation of state government and cooperation between the state of Tennessee and the United States government and shall not be used to create job positions that are intended to exist beyond the federal funding, nor to create any program requiring the expenditure of state funds not specifically directed by the general assembly, or that are intended to exist beyond the federal funding.



§ 4-5-105 - Informal settlements.

Except to the extent precluded by another provision of law, informal settlement of matters that may make unnecessary more elaborate proceedings under this chapter is encouraged. Agencies may establish specific procedures for attempting and executing informal settlement of matters. This section does not require any party or other person to settle a matter pursuant to informal procedures.



§ 4-5-106 - Application.

(a) This chapter shall not apply to the military, the governor, the general assembly, the state building commission, the state funding board or the courts, nor shall it apply to county and municipal boards, commissions, committees, departments or officers.

(b) Disciplinary and job termination proceedings for inmates under the supervision of the department of correction or juveniles under the supervision of the department of children's services shall not be considered "contested cases" as defined by § 4-5-102.

(c) Sections 4-5-105, 4-5-219, 4-5-223, 4-5-225 and 4-5-301 -- 4-5-323 shall not apply to the board of claims, the state election commission or the board of parole.

(d) The rulemaking and publication provisions of this chapter shall not apply to proclamations promulgated under title 70, and the promulgation, filing and publication provisions of such title shall control, except that the secretary of state shall publish on the administrative register web site current and effective proclamations in the same manner that rules and other notices are published under § 4-5-220. The text of proclamations shall be published on the administrative register web site under the proclamation section and shall have the same weight and effect prescribed in § 4-5-221(c), for the text of rules so published. The wildlife resources agency shall keep an original copy of all proclamations from which the effective dates of all proclamations can be determined.

(e) Sections 4-5-303, 4-5-309, 4-5-311(a), (b) and (c), 4-5-312(c), 4-5-314(b), 4-5-315 -- 4-5-318, 4-5-322 and 4-5-323, shall not apply to the department administering the Employment Security Law under title 50, chapter 7.

(f) This chapter shall not apply to revenue rulings and letter rulings issued by the commissioner of revenue.



§ 4-5-107 - Majority needed to determine rules or contested cases -- Exceptions.

Unless otherwise provided by statute, no state board, commission or department composed of two (2) or more members or commissioners shall make any rule or declaratory rulings or finally determine any contested case, as the terms "rule" and "contested case" are defined in this chapter, unless a majority of the members or commissioners is present.



§ 4-5-108 - Legislative proposals affecting administrative procedure -- Prior study.

(a) Any legislation that, in whole or in part, amends or repeals any provision of this chapter, or any legislation that reestablishes, restructures or otherwise delegates any type of rulemaking authority to any new or preexisting governmental entity to which this chapter applies, shall be referred to the government operations committee according to the rules of the senate and the rules of the house of representatives. The government operations committees of each house shall then review the legislation and shall recommend that the legislation be considered for passage or shall recommend against passage to the appropriate standing committee.

(b) Except when the government operations committee is designated as the appropriate standing committee, nothing contained in this section shall be construed to authorize the government operations committee to delay or prevent consideration of such legislation by the appropriate house by withholding its recommendation.

(c) Nothing contained within this chapter shall be construed to prevent the government operations committee from being considered as an appropriate standing committee to consider legislation that amends or repeals any provision of this chapter.






Part 2 - Rulemaking and Publications

§ 4-5-201 - Petitions for or against rules.

(a) Except where the right to petition for a rule is restricted by statute to a designated group or except where the form of procedure for such petition is otherwise prescribed by statute, any municipality, corporation or any five (5) or more persons having an interest in a rule may petition an agency requesting the adoption, amendment or repeal of such rule.

(b) Such petition shall state clearly and concisely:

(1) The substance or nature of the rulemaking that is requested;

(2) The reasons for the request and the petitioner's interest in the request; and

(3) Reference to the authority of the agency to take the action that is requested.

(c) After submission of a petition, the agency shall, as promptly as is consistent with the orderly dispatch of its business, deny the request or grant the same or provide for some modified form of the proposed rule. If the agency denies the petition, it shall promptly give notice thereof to the person who filed the petition. If the agency grants the petition in whole or in part, it shall proceed to meet the rulemaking requirements set out in this chapter.



§ 4-5-202 - When hearings required.

(a) An agency shall precede all its rulemaking with notice and a public hearing unless:

(1) The rule is adopted as an emergency rule; or

(2) The proposed rule is posted to the administrative register web site within the secretary of state's web site within seven (7) days of receipt, together with a statement that the agency will adopt the proposed rule without a public hearing unless within ninety (90) days after filing of the proposed rule with the secretary of state, a petition for a public hearing on the proposed rule is filed by ten (10) persons who will be affected by the rule, an association of ten (10) or more members, a municipality or by a majority vote of any standing committee of the general assembly. If an agency receives such a petition, it shall not proceed with the proposed rulemaking until it has given notice and held a hearing as provided in this section. The agency shall forward the petition to the secretary of state. The secretary of state shall not be required to compile all filings of the preceding month into one (1) document.

(b) Subdivision (a)(2) does not apply if another statute specifically requires the agency to hold a hearing prior to adoption of the rule under consideration.

(c) The secretary of state shall prescribe rules governing the manner and form in which proposed rules shall be prepared by the agencies for submission for publication under subdivision (a)(2). The secretary of state may refuse to accept for publication any proposed rule that does not conform to such requirements.



§ 4-5-203 - Notice of hearing.

(a) Whenever an agency is required by law to hold a public hearing as part of its rulemaking process, the agency shall:

(1) Transmit written notice of the hearings to the secretary of state for publication in the notice section of the administrative register web site and, if a statute applicable to the specific agency or a specific rule or class of rules under consideration requires some other form of publication, publish notice as required by that statute in addition to publication in the notice section of the administrative register web site. Such notice of a hearing shall remain on the web site until the date of such hearing;

(2) Take such other steps as it deems necessary to convey effective notice to persons who are likely to have an interest in the proposed rulemaking.

(b) Except as otherwise permitted by § 4-5-204(e), notice through publication on the administrative register web site shall be given at least forty-five (45) days prior to the date set for the hearing and shall be deemed to have been given seven (7) days from the date notice was transmitted to the secretary of state for such publication.

(c) The notice that this section requires an agency to give shall include:

(1) A statement of the time and place at which the hearing is to be held;

(2) (A) The express terms of the rule being proposed; provided, that an informative summary reasonably calculated to give notice to interested parties may be substituted for the express terms of the proposed rule if:

(i) The express terms of the rule being proposed are filed with the secretary of state;

(ii) The secretary of state determines that publication of the entire text of the proposed rule would be impractical; and

(iii) The complete text of the express terms of the proposed rule is made available by the secretary of state or the agency for public inspection and copying;

(B) Nothing in this section shall be construed to preclude an agency from making changes in the rule being proposed after the public hearing, so long as the changes are within the scope of the rulemaking notice filed with the secretary of state;

(3) Insofar as practicable, a reference to the statutory authority pursuant to which the agency proposed to adopt the rule; and

(4) Any additional matter that may be prescribed by statute applicable to the specific rule or class of rules under consideration.

(d) Failure of any person to receive notice of a hearing on proposed rulemaking is not grounds for invalidating the resulting rule if notice of the hearing was published as provided in subdivision (a)(1).

(e) The secretary of state shall prescribe rules governing the manner and form in which written notice of hearings shall be transmitted by the agencies to the secretary of state for publication in the notice section of the administrative register web site. The secretary of state may refuse to accept for publication any notice of hearing transmitted that does not conform to such requirements, in which case transmission of notice shall be deemed not to have been satisfied under subdivision (a)(1) and subsection (b).

(f) (1) Except as provided in subdivision (f)(2), a hearing shall be conducted prior to the adoption of a permanent rule if such rule was filed previously as an emergency rule pursuant to § 4-5-208.

(2) A hearing shall not be required if the emergency rule was required by an agency of the federal government and adoption of the rule through ordinary rulemaking procedures might jeopardize the loss of a federal program or funds.



§ 4-5-204 - Conduct of hearings.

(a) (1) The agency shall hold a public hearing at the time and place designated in the notice of hearing, and shall afford all interested persons or their representatives an opportunity to present facts, views or arguments relative to the proposal under consideration.

(2) The presiding officer may limit oral presentations if the presiding officer feels that the length of the hearing otherwise would be unduly increased by reason of repetition.

(3) The agency shall afford each interested person opportunity to present facts, views or arguments in writing, whether or not such person had an opportunity to present them orally.

(4) At the beginning of each hearing, if the agency has made a proposal, the agency shall present a summary of the factual information on which its proposal is based, including any information obtained through the use of advisory committees or as a result of informal conferences or consultation.

(b) (1) The person authorized by the agency to conduct the hearing may administer oaths or affirmations and may continue or postpone the hearing to such time and place as it determines.

(2) The agency shall keep minutes or a record of the hearing in such manner as it determines to be desirable and feasible.

(c) (1) If the officer or a quorum of the board or commission charged by law with ultimate responsibility for rulemaking is not present at the hearing, a person who appears at the hearing shall be given an opportunity to present the person's arguments to such officer or quorum of such board or commission prior to adoption of the proposed rule if, at the hearing, the person makes a request for such opportunity in writing to the person presiding at the hearing.

(2) Such officer, board or commission may in its discretion require such arguments to be presented in writing.

(3) If a record of the hearing has been made, argument shall be limited to the record.

(4) Where oral argument is accorded, such officer, board or commission may impose reasonable limitations on the length and number of appearances in order to conserve time and preclude undue repetition.

(d) The procedures prescribed by this section are supplemental to procedures prescribed by any statute relating to the specific agency or to the rule or class of rules under consideration. However, in any case of conflict between this section and another procedural administrative statute, this section shall control.

(e) Prior to holding the public hearing as required by subsection (a), the agency may solicit comments from the public on a subject matter of possible rulemaking under active consideration within the agency, significant aspects of which remain undeveloped, by causing notice of the hearing to be published in accordance with the requirements of § 4-5-203. At such hearing notice of the time and place of the public hearing required by subsection (a) shall be announced; and the agency shall take other appropriate actions to comply with § 4-5-203 and title 8, chapter 44, part 1. The hearing procedures set forth in this subsection (e) are in addition to, and not a substitution for, the requirements of § 4-5-203. When the agency has determined the specifics of the proposal, it must comply with the normal hearing and notice requirement of rulemaking.



§ 4-5-205 - Consideration of arguments -- Reasons given for agency action -- Advisory committees.

(a) The agency shall consider fully all written and oral submissions respecting proposed rules.

(b) Upon adoption of a rule, the agency, if requested to do so by an interested person prior to adoption or within thirty (30) days thereafter, shall issue a concise statement of the principal reasons for its action.

(c) An agency is authorized to appoint committees of experts or interested persons or representatives of the general public to advise it with respect to any contemplated rulemaking. The powers of such committees shall be advisory only. The agency may at its election compensate the members of such advisory committees for their services.



§ 4-5-206 - Filing of rules.

(a) It is the duty of the secretary of state to file the rules of each agency in a convenient and accessible manner. Each copy of a rule filed shall contain a citation of the authority pursuant to which it was adopted, and if an amendment, it shall clearly identify the original rule by rule number and title.

(b) The secretary of state shall endorse on each copy of a rule or rules filed the time and date of filing and shall maintain a file of such rules for public inspection.

(c) No rule shall be filed under this chapter unless it complies with § 4-5-211.

(d) The secretary of state shall prescribe rules governing the manner and form in which regulations shall be prepared for filing. The secretary of state may refuse to accept for filing any rule that does not conform to such requirements.



§ 4-5-207 - Effective dates of rules.

No rule shall become effective unless it complies with §§ 4-5-206 and 4-5-211. No rule, unless filed as an emergency rule pursuant § 4-5-208, shall become effective until ninety (90) days after the filing of such rule in the office of the secretary of state.



§ 4-5-208 - Emergency rules.

(a) An agency may, upon stating its reasons in writing for making such findings, proceed without prior notice or hearing to adopt an emergency rule, if the agency finds that:

(1) An immediate danger to the public health, safety or welfare exists, and the nature of this danger is such that the use of any other form of rulemaking authorized by this chapter would not adequately protect the public;

(2) The rule only delays the effective date of another rule that is not yet effective;

(3) It is required by the constitution or court order;

(4) It is required by an agency of the federal government and adoption of the rule through ordinary rulemaking procedures described in this chapter might jeopardize the loss of a federal program or funds; or

(5) The agency is required by an enactment of the general assembly to implement rules within a prescribed period of time that precludes utilization of rulemaking procedures described elsewhere in this chapter for the promulgation of permanent rules.

(b) The emergency rule shall become effective immediately, unless otherwise stated in the rule, upon a copy of the rule and a copy of the written statement of the reasons for the rule being filed with the secretary of state. The emergency rule may be effective for a period of not longer than one hundred eighty (180) days. An agency shall not adopt the same or a substantially similar emergency rule within one (1) calendar year from its first adoption, unless the agency clearly establishes that it could not reasonably be foreseen during the initial one hundred eighty-day period that the emergency would continue or would likely recur during the next nine (9) months. The adoption of the same or substantially similar rule through ordinary rulemaking procedures authorized by this chapter shall not be precluded by this section.

(c) The agency shall take steps to make emergency rules known to persons who will be affected by the rules. The secretary of state shall post the emergency rule filing to the administrative register web site within four (4) days of filing. An emergency rule filing shall remain on the administrative register web site until the filing expires. The secretary of state shall update relevant rules to reflect the filing and the expiration of emergency rules.

(d) In any action contesting a rule adopted in reliance upon this section, the burden of persuasion shall be upon the agency to demonstrate that the rule meets the criteria established by this section.

(e) An agency's finding of an emergency pursuant to this section shall not be based upon the agency's failure to timely process and file rules through the normal rulemaking process.



§ 4-5-209 - Reference to public necessity rules deemed references to emergency rules.

Any reference in this code to public necessity rules shall be deemed to be a reference to emergency rules as provided in § 4-5-208. The Tennessee code commission is directed to change all references to public necessity rules, wherever such references appear in this code, to emergency rules, as sections are amended and volumes are replaced.



§ 4-5-211 - Approval of rules by attorney general and reporter.

No rule shall be filed in the office of the secretary of state until such rule has been filed with the office of the attorney general and reporter. The office of the attorney general and reporter shall review the legality and constitutionality of every rule filed pursuant to this section and shall approve or disapprove of rules based upon the attorney general's determination of the legality of such rules. The attorney general and reporter shall not disapprove an emergency rule filed pursuant to § 4-5-208 solely on the basis of failure to meet the statutory criteria for adoption of the rule contained in this chapter, unless the attorney general and reporter determines and states in writing that the attorney general and reporter could not defend the legality of the rule on the basis of failure to meet the statutory criteria for adoption of the rule contained in this chapter, in any action contesting the legal validity of the rule.



§ 4-5-214 - Withdrawal of rules.

(a) A rule may be withdrawn by the agency proposing such rule at any point prior to the effective date of the rule. Such withdrawal shall become effective upon delivery of written notification of such withdrawal to the office of the secretary of state and shall result in the nullification of all procedures undertaken or performed in order to promulgate such rule.

(b) If, pursuant to this chapter, an agency withdraws a rule amending a previously existing rule, then such previously existing rule shall continue in effect until it is later amended, repealed or superseded by law.



§ 4-5-215 - Stay of effective date of rules.

(a) Prior to the effective date of a rule, the agency proposing the rule may stay the running of the ninety-day period required by § 4-5-207 for a period of time not to exceed seventy-five (75) days. The stay shall become effective at such time as the agency files written notice with the secretary of state and shall specify the length of the effectiveness of the stay. Prior to the expiration date of the stay, the stay may be withdrawn by the agency. Withdrawal or expiration of the stay shall reactivate the running of the balance of the ninety-day period that remained upon the date the stay was filed.

(b) Prior to the effective date of a rule, the house of representatives or senate government operations committee may stay the running of the ninety-day period required by § 4-5-207 for a period of time not to exceed seventy-five (75) days. Such stay shall become effective at such time as the committee files written notice with the secretary of state and shall specify the length of effectiveness of the stay. Prior to the expiration date of the stay, such stay may be withdrawn by the committee. Withdrawal or expiration of the stay shall reactivate the running of the balance of the ninety-day period that remained upon the date the stay was filed.



§ 4-5-216 - Invalidity of improperly adopted rules.

Any agency rule not adopted in compliance with this chapter shall be void and of no effect and shall not be effective against any person or party nor shall it be invoked by the agency for any purpose.



§ 4-5-217 - Rules of practice required.

In addition to other rulemaking requirements imposed by law, each agency shall adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available, including, where practical, a description of all forms and instructions used by the agency.



§ 4-5-218 - Public inspection and copying of agency rules, final orders and decisions.

(a) Each agency shall make available for inspection and copying:

(1) Agency rules, final orders and decisions;

(2) Written statements of policy or interpretations formulated, adopted or used by the agency in the discharge of its functions;

(3) Opinions of the attorney general and reporter rendered to the agency; and

(4) A description of its current organization stating the general course and method of its operation and the methods whereby the public may obtain information or make submissions or requests.

(b) The agency may charge reasonable compensatory fees for providing any documents specified in this section to requesting persons.

(c) Nothing in this section shall be construed to limit access to public documents under any other provision of law.

(d) The segregable portion of any document or other agency record specified in this section shall be provided to any person requesting such document or record after deletion of the portions that are confidential under any provision of law and payment of reasonable compensatory fees to the agency.



§ 4-5-219 - Model rules of procedure.

(a) The secretary of state, from time to time, shall adopt, in accordance with the rulemaking requirements of this chapter, model rules of procedure appropriate for use by as many agencies as possible.

(b) The model rules shall deal with all general functions and duties performed in common by several agencies.

(c) Each agency shall adopt as much of the model rules as is practicable. To the extent an agency adopts the model rules, it shall do so in accordance with the rulemaking requirements of this chapter.

(d) Any rule or procedure adopted by an agency that differs from the model rules shall be accompanied by a finding stating the reasons why the relevant portions of the model rules were impracticable for such agency.



§ 4-5-220 - Publication of rules on the secretary of state's web site -- Contents of web site.

(a) After a rule is filed, the secretary of state shall, within seven (7) days of its acceptance, add the filed rule to the appropriate location within the portion of the secretary of state's web site devoted to this chapter. The secretary of state's web site shall contain the following:

(1) The text of all pending rules, notices of rulemaking hearings, withdrawal of rules, stays of effective dates, withdrawal of stays of effective dates, emergency rules, announcements and proclamations. The text shall remain on the web site until the filing becomes effective as provided by this chapter. After the effective date of the rule, the filing shall be archived on the web site;

(2) A table listing the citations of all rules filed that have pending effective dates, hearing dates or some other action required by this chapter;

(3) A table listing all emergency rules in effect;

(4) A table of all pending rules and regulations with projected financial impact upon local governments as provided to the secretary of state pursuant to § 4-5-228; and

(5) Any other notices or documents designated by law or by the secretary of state.

(b) The secretary of state shall compile on the secretary of state's web site an official compilation of all the effective rules and regulations of each agency. The secretary of state shall update agency rules on the effective date of any new amendment to existing rules or of any new rules. The secretary of state shall incorporate emergency rules within the appropriate agency's rules within four (4) days of their filing. The secretary of state shall revise the official compilation of rules upon the expiration of an emergency rule.

(c) The secretary of state may, in the secretary of state's discretion, omit from the register or the compilation rules, which, if published, would be unduly cumbersome, expensive or otherwise inexpedient, if such rules are made available in printed, electronic or processed form on application to the adopting agency, and if the register or compilation contains a notice stating the general subject matter of the rules so omitted and stating how copies of the rules may be obtained.

(d) The secretary of state shall make the register web site and the official rules and regulation web site available through the Internet without charge to the user.



§ 4-5-221 - Powers of secretary of state regarding publication -- Certification of rules -- Web site and its contents prima facie evidence of regulatory law -- Delegation of duties and powers.

(a) With respect to the publication of the administrative code to be cited as the rules and regulations of the state of Tennessee, and with regard to the publication of the monthly administrative register to be cited as the Tennessee administrative register, the secretary of state shall have the powers set out in subdivision (a)(1); provided, that the requirements of subdivision (a)(2) are met:

(1) In preparing the administrative code and administrative register the secretary of state shall not alter the sense, meaning or effect of any rule promulgated by an agency, but shall copy the exact language of the text of a rule filed with the secretary of state's office, except that the secretary of state is authorized to rearrange, regroup, and renumber the divisions, chapters, rules, and parts of rules for publication in the administrative code and monthly register and to change reference numbers to agree with any renumbered chapter or rule, to change the wording of and prepare new rule headings and symbols; to substitute the proper rule or chapter reference where the terms "these rules" or "this regulation" or similar expressions are used in the rules; to correct manifest misspelling and typographical errors and to change capitalization and spelling for the purpose of uniformity; to change references to governmental agencies, when part or all of the powers, rights or duties of such agencies have, by act of the general assembly or of the governor, been transferred to other agencies; and to omit preambles, captions and statements declaring authority and rulemaking intent. Where the application or effect of a rule, by its terms, depends on the time when the rule took effect, the secretary of state may substitute the actual effective date for the various forms of expression that mean that date, such as "when this rule (or chapter) takes effect" or "after (or before) the effective date of this rule (or chapter)." No such change shall be deemed an alteration or departure from the rule as filed.

(2) Every agency filing rules for publication in the administrative code and administrative register shall assure the accuracy of its submission and that the submission meets the requirements of the rules and regulations promulgated by the secretary of state pursuant to this chapter, when they are filed with the secretary of state.

(b) The secretary of state shall prepare a written certificate of approval for each web site that certifies approval of the web site and its contents and that the text of each rule was compared with the original filing with the secretary of state, and that, with the exception of changes in form permitted by subsection (a), the rules are accurately and correctly copied.

(c) The web site of the administrative register and administrative code and its contents that contain the secretary of state's certificate of approval shall constitute prima facie evidence of the regulatory law of the state of Tennessee and be received, recognized, referred to and used in all courts, agencies, departments, offices of and proceedings in Tennessee as the official compilation of rules and regulations of Tennessee.

(d) The secretary of state is authorized to delegate any or all duties and powers set out in this section and chapter to the director of the publications division or any other members of the secretary of state's staff.



§ 4-5-222 - Record of voting on policy or rule adoption.

(a) (1) Notwithstanding any law to the contrary, in addition to other rulemaking requirements imposed by law, each agency shall maintain the following written records on each rule adopted by such agency:

(A) The rule, in writing, signed by the person proposing such rule;

(B) A roll call vote on adoption by "aye" or "no" of each person voting; and

(C) The responses of the agency to the comments submitted at any public hearing on the proposed rule. Each comment shall be addressed; provided, however, that similar comments may be grouped together and addressed in one (1) response. The response to specific comments shall include the reasons for agency adoption or rejection of any specific changes suggested by the comments. A transcript of the rulemaking hearing shall not suffice as the response to comments required by this section.

(2) The record required by this section need not be published, but a copy shall be filed with the secretary of state, and the agency shall certify its compliance with this section to the attorney general and reporter prior to the approval of the rule. Failure to file such record at the time the rule is filed with the secretary of state will make the rule void and of no effect. Such record shall be available to the public during normal office hours of the agency at its principal office or the office of the secretary of state.

(b) Whenever policies that affect the rules and procedures of any agency are decided by vote of the agency, a record on such policies shall be maintained in accordance with this section and made available to the public in the same manner as is required for a rule.



§ 4-5-223 - Declaratory orders.

(a) Any affected person may petition an agency for a declaratory order as to the validity or applicability of a statute, rule or order within the primary jurisdiction of the agency. The agency shall:

(1) Convene a contested case hearing pursuant to this chapter and issue a declaratory order, which shall be subject to review in the chancery court of Davidson County, unless otherwise specifically provided by statute, in the manner provided for the review of decisions in contested cases; or

(2) Refuse to issue a declaratory order, in which event the person petitioning the agency for a declaratory order may apply for a declaratory judgment as provided in § 4-5-225.

(b) A declaratory order shall be binding between the agency and parties on the state of facts alleged in the petition unless it is altered or set aside by the agency or a court in a proper proceeding.

(c) If an agency has not set a petition for a declaratory order for a contested case hearing within sixty (60) days after receipt of the petition, the agency shall be deemed to have denied the petition and to have refused to issue a declaratory order.

(d) Each agency shall prescribe by rule the form of such petitions and the procedure for their submission, consideration and disposition.



§ 4-5-224 - Declaratory order request -- Notices.

(a) Whenever an agency is petitioned for a declaratory order, that agency shall:

(1) Submit electronically to the secretary of state the notice of hearing for publication in the notice section of the administrative register web site and, if a statute applicable to the specific agency or a specific rule or class of rules under consideration requires some other form of publication, publish notice as required by that statute in addition to publication in the notice section of the administrative register web site; and

(2) Take such other steps as it deems necessary to convey effective notice to other agencies and professional associations that are likely to have an interest in the declaratory order proceedings.

(b) Such notices shall include specific information relating to the declaratory order request, including, but not limited to:

(1) Name of petitioner and an explanation of whom such person or entity purports to represent;

(2) A summary of the relief requested, including the specific nature of the requested order, and the conclusion or conclusions the petitioner requests that the agency reach following the declaratory proceeding; and

(3) A detailed outline and summary of the statutes or regulations that the agency is called upon to interpret or upon which it is to rule.

(c) Notwithstanding § 4-5-223(a)-(c), except in the case of an emergency proceeding that meets the conditions of § 4-5-208, no declaratory order proceeding that calls for a title 63 agency to rule on the meaning of any provision of a licensee's professional licensing act may be set until at least forty-five (45) days after the notice required by this section has been filed with the secretary of state.



§ 4-5-225 - Declaratory judgments.

(a) The legal validity or applicability of a statute, rule or order of an agency to specified circumstances may be determined in a suit for a declaratory judgment in the chancery court of Davidson County, unless otherwise specifically provided by statute, if the court finds that the statute, rule or order, or its threatened application, interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the complainant. The agency shall be made a party to the suit.

(b) A declaratory judgment shall not be rendered concerning the validity or applicability of a statute, rule or order unless the complainant has petitioned the agency for a declaratory order and the agency has refused to issue a declaratory order.

(c) In passing on the legal validity of a rule or order, the court shall declare the rule or order invalid only if it finds that it violates constitutional provisions, exceeds the statutory authority of the agency, was adopted without compliance with the rulemaking procedures provided for in this chapter or otherwise violates state or federal law.



§ 4-5-226 - Expiration of rules -- Review by general assembly.

(a) Notwithstanding any other law to the contrary, unless legislation is enacted to continue a rule to a date certain or indefinitely, any permanent rule filed in the office of the secretary of state shall expire on June 30 of the year following the year of its filing.

(b) (1) Notwithstanding any other law to the contrary, unless legislation is enacted to continue a rule to a date certain or to a date indefinitely beyond the date upon which an agency terminates, each permanent rule that does not expire under subsection (a), shall expire on the day provided in chapter 29, part 2 of this title for termination of the agency that promulgated such rule; provided, that if such agency continues in existence pursuant to § 4-29-112, such agency rule shall expire upon completion of such wind-up period.

(2) All rules and regulations issued or promulgated by any department or agency of state government whose functions, duties, or responsibilities have been transferred to another department or agency shall remain in full force and effect, and shall thereafter be administered and enforced by the agency or department assuming responsibility for those functions, duties, or responsibilities as rules of that agency or department, and all proposed rules pending with the attorney general and reporter or secretary of state, unless withdrawn, shall continue that status as proposed rules until becoming effective as rules of the agency assuming the functions, duties, or responsibilities. The agency or department assuming responsibility for such functions, duties, or responsibilities shall have the authority to promulgate new rules and regulations pursuant to this chapter to effectuate its duties and responsibilities. To this end, the department or agency shall have the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred, to modify or rescind orders, rules and regulations, decisions or policies heretofore issued and to adopt, issue or promulgate new orders, rules and regulations, decisions or policies as may be necessary for the administration of the programs or functions transferred.

(c) Rules promulgated pursuant to this chapter shall be reviewed by the government operations committees of the senate and the house of representatives meeting jointly or separately, or, alternatively, at the discretion of the chair of either of such committees, by a subcommittee of the government operations committees. Members of the government operations committees of the senate and the house of representatives shall serve as members of such committees until their successors are duly appointed; provided, that such members remain members of the general assembly. Any member of either government operations committee who ceases to be a member of the general assembly shall cease to be a member of the government operations committee on the same date such member's membership in the general assembly ceases, as provided in the Constitution of Tennessee. In the event a majority of the membership of either government operations committee shall cease to be members of the general assembly, the speaker of the senate or the speaker of the house of representatives, as the case may be, may designate an appropriate number of members to serve interim appointments until the government operations committee is reconstituted. The house of representatives and senate government operations committees shall strive to hear rules within ninety (90) days of such rules being filed in the office of the secretary of state.

(d) In conducting the review required by subsection (c), the committees or subcommittees shall hold at least one (1) public hearing to receive testimony from the public and from the administrative head of the agency. At such hearing, the agency shall have the burden of demonstrating that consideration of the factors enumerated in subsection (e) justifies the continued existence of an agency rule. Notice of the time and place of the public hearing shall be on the general assembly web site prior to the hearing. To the extent reasonably practicable, the committees or subcommittees shall conduct hearings on newly filed rules, other than emergency rules, during the ninety-day period immediately following the filing of the original of such rule in the office of the secretary of state.

(e) In conducting the review of agency rules, the committees or subcommittees shall consider the following factors:

(1) Authority;

(2) Clarity;

(3) Consistency;

(4) Justification;

(5) Necessity, which shall include the need for a regulation where no regulations presently apply;

(6) Reference;

(7) Arbitrariness and capriciousness; and

(8) Effect of the rule on business.

(f) As used in subsection (e):

(1) "Arbitrariness and capriciousness" means a willful or unreasonable agency action without consideration of or in disregard of facts or law;

(2) "Authority" means provisions of law that permit or obligate the agency to adopt, amend or repeal a regulation;

(3) "Clarity" means the grammatical and structural soundness of a rule that tends to ensure that the rule will be easily understood by those persons directly affected by such rule;

(4) "Consistency" means the quality of being in harmony with, and not in conflict with or contradictory to, existing laws;

(5) "Effect" means the change that results from the promulgation, implementation, and enforcement of the rule;

(6) "Justification" refers to the diligent, knowledgeable, zealous and timely efforts of the agency proposing continuation of a rule to produce all pertinent and relevant documents, records, written and verbal comments, and other items of information needed to justify continuation of the rule to the committee;

(7) "Necessity" means the need for and usefulness of a regulation as dictated by public policy considerations; and

(8) "Reference" means the statute, court decision or other law that the agency implements, interprets or makes specific by adopting, amending or repealing a regulation.

(g) Nothing contained in this chapter shall be construed to prohibit the general assembly by legislative enactment from directly or indirectly repealing or amending any rule.

(h) The committees or subcommittees have the authority to hold hearings, subpoena records, documents and persons, and to exercise all powers otherwise vested upon committees of the general assembly by title 3, chapter 3, and by the rules of the appropriate house.

(i) (1) All agencies, upon filing a rule in the office of the secretary of state, shall also submit the following information:

(A) A brief summary of the rule and a description of all relevant changes in previous regulations effectuated by such rule;

(B) A citation to and brief description of any federal law or regulation or any state law or regulation mandating promulgation of such rule or establishing guidelines relevant thereto;

(C) Identification of persons, organizations, corporations or governmental entities most directly affected by this rule, and whether those persons, organizations, corporations or governmental entities urge adoption or rejection of this rule;

(D) Identification of any opinions of the attorney general and reporter or any judicial ruling that directly relates to the rule;

(E) An estimate of the probable increase or decrease in state and local government revenues and expenditures, if any, resulting from the promulgation of this rule, and assumptions and reasoning upon which the estimate is based. An agency shall not state that the fiscal impact is minimal if the fiscal impact is more than two percent (2%) of the agency's annual budget or five hundred thousand dollars ($500,000), whichever is less;

(F) Identification of the appropriate agency representative or representatives, possessing substantial knowledge and understanding of the rule;

(G) Identification of the appropriate agency representative or representatives who will explain the rule at a scheduled meeting of the committees;

(H) Office address, e-mail address and telephone number of the agency representative or representatives who will explain the rule at a scheduled meeting of the committees; and

(I) Any additional information relevant to the rule proposed for continuation that the committee requests.

(2) (A) All amendments to existing executive agency rules to be reviewed by the committees or subcommittees pursuant to this part shall be filed with the secretary of state. One (1) copy of the amendments shall be filed in redline form for review by the committees or subcommittees.

(B) As used in subdivision (i)(2)(A), "redline form" means to denote all amendments to an existing rule by placing a line through all language to be deleted and by including all language to be added in brackets or underlined or by another clearly recognizable method that indicates the changes made to the rule.

(3) Failure to comply with this subsection (i) may be considered as evidence of the failure by an agency to meet its burden of proof required by subsection (d).

(4) The secretary of state shall refuse to accept the filing of any rule that fails to comply with this subsection (i).

(j) (1) The committee may express its disapproval of a rule that fails, in its judgment, to satisfy any or all of the factors enumerated in subsection (e), by voting to allow such rule to expire upon its established expiration date or by voting to request the agency to repeal, amend or withdraw this rule before such established expiration date. Notice of the committee's disapproval of a rule whether by vote to allow the rule to expire or by vote to request the agency to repeal, amend or withdraw a rule shall be posted, by the secretary of state, to the administrative register on the secretary of state's web site as soon as possible after the committee meeting in which such action was taken.

(2) In the event an agency fails to comply with the committee's request to repeal, amend or withdraw a rule within a reasonable time and before the established expiration date, the committee may vote to request the general assembly to suspend any or all of such agency's rulemaking authority for any reasonable period of time or with respect to any particular subject matter, by legislative enactment.

(k) In addition to the grounds stated in subsection (j) it shall also be grounds for the government operations committee to recommend to the general assembly to terminate a rule promulgated under authority of any provision of title 68, chapters 201--221, or title 69, chapter 3, that imposes environmental requirements or restrictions on municipalities or counties that are more stringent than federal statutes or rules on the same subject, and that result in increased expenditure requirements on municipalities or counties beyond those required to meet the federal requirements, unless the general assembly has appropriated funds to the affected local government or governments to cover the increased expenditures, in addition to those they receive pursuant to other laws; provided, that a timely comment was addressed to the promulgating authority pursuant to § 4-5-204, raising this issue and specifying the level of increased expenditure mandated by the rule.

(l) If, pursuant to this section, the general assembly terminates a rule amending a previously existing rule, then such previously existing rule shall continue in effect until it is later amended, repealed or superseded by law.

(m) If, pursuant to this chapter, an agency withdraws a rule amending a previously existing rule, then such previously existing rule shall continue in effect until it is later amended, repealed or superseded by law.



§ 4-5-227 - Designation of date for automatic termination of rule.

Upon filing a rule with the secretary of state, an agency may designate a date on which the effectiveness of such rule will automatically terminate. Such a designation shall be made either within the substantive language of the rule or on a form provided for such purpose by the secretary of state and shall result, at the appropriate time, in the repeal and removal of such rule from the Official Compilation of Rules and Regulations of the State of Tennessee, published by the secretary of state, without any further rulemaking activity by the agency. Any rule that automatically expires under § 4-5-226, shall so expire pursuant to that section, notwithstanding the fact that the rulemaking agency may have designated a later date for the automatic termination of such rule under this section. This section shall not apply to emergency rules.



§ 4-5-228 - Statement by proposing agency projecting whether new rule or regulation to have financial impact on local governments.

(a) On any rule and regulation proposed to be promulgated, the proposing agency shall state in a simple declarative sentence, without additional comments on the merits or the policy of the rule or regulation, whether the rule or regulation may have a projected financial impact on local governments. The statement shall describe the financial impact in terms of increase in expenditures or decrease in revenues. If the statement says that the rule or regulation has a financial impact on local governments, the general assembly may request representatives of any affected local government to testify concerning its impact.

(b) The proposing agency shall submit a copy of the statement provided in subsection (a) to the secretary of state.



§ 4-5-229 - Effective date of new fees or fee increases promulgated by state agency rule.

(a) Except as provided in subsections (b) and (c), any new fee or fee increase promulgated by state agency rule, in accordance with this chapter, shall take effect on July 1, following expiration of the ninety (90) days as provided in § 4-5-207.

(b) This section shall not apply to rules that implement new fees or fee increases that are promulgated as emergency rules pursuant to § 4-5-208(a) and to subsequent rules that make permanent such emergency rules, as amended during the rulemaking process.

(c) This section shall not apply to state agencies that did not, during the preceding two (2) fiscal years, collect fees in an amount sufficient to pay the cost of operating the board, commission or entity in accordance with § 4-29-121(b).






Part 3 - Contested Cases

§ 4-5-301 - Conduct of contested cases.

(a) In the hearing of any contested case, the proceedings or any part thereof shall be conducted:

(1) In the presence of the requisite number of members of the agency as prescribed by law and in the presence of an administrative judge or hearing officer; or

(2) By an administrative judge or hearing officer sitting alone.

(b) It is the duty of the administrative judge or hearing officer to preside at the hearing, rule on questions of the admissibility of evidence, swear witnesses, advise the agency members as to the law of the case, and ensure that the proceedings are carried out in accordance with this chapter, other applicable law and the rules of the respective agency. At no time shall the administrative judge or hearing officer hearing a case with agency members under subsection (a) take part in the determination of a question of fact, unless the administrative judge or hearing officer is an agency member. An administrative judge or hearing officer shall, upon the judge's or the officer's own motion, or timely motion of a party, decide any procedural question of law.

(c) The agency shall determine whether a contested case shall be conducted by an administrative judge or hearing officer sitting alone or in the presence of members of the agency; provided, that administrative judges or hearing officers employed in the office of the secretary of state shall not be required to conduct a contested case sitting alone in the absence of agreement between the agency and the secretary of state.

(d) Contested cases under this section may be conducted by administrative judges or hearing officers employed in the office of the secretary of state upon the request of the agency being presented to the secretary of state and the request being granted.

(e) Any agency not authorized by law to have a contested case conducted by an administrative judge, hearing officer or similar officer from the agency shall direct that the proceedings or any part thereof be conducted by an administrative judge or hearing officer employed in the office of the secretary of state.



§ 4-5-302 - Disqualification of judge, hearing officer, etc. -- Substitutions.

(a) Any administrative judge, hearing officer or agency member shall be subject to disqualification for bias, prejudice, interest or any other cause provided in this chapter or for any cause for which a judge may be disqualified.

(b) Any party may petition for the disqualification of an administrative judge, hearing officer or agency member promptly after receipt of notice indicating that the individual will serve or, if later, promptly upon discovering facts establishing grounds for disqualification.

(c) A party petitioning for the disqualification of an agency member shall not be allowed to question the agency member concerning the grounds for disqualification at the hearing or by deposition unless ordered by the administrative judge or hearing officer conducting the hearing and agreed to by the agency member.

(d) The individual whose disqualification is requested shall determine whether to grant the petition, stating facts and reasons for the determination.

(e) If a substitute is required for an individual who becomes unavailable as a result of disqualification or any other reason, the substitute shall be appointed, unless otherwise provided by law by:

(1) The governor, if the unavailable individual is a cabinet member or elected official, except that the speakers of the senate and house of representatives shall appoint a substitute for individuals elected by the general assembly; or

(2) The appointing authority, if the unavailable individual is an appointed official.

(f) Any action taken by a duly appointed substitute for an unavailable individual shall be as effective as if taken by the unavailable individual.



§ 4-5-303 - Separation of functions.

(a) A person who has served as an investigator, prosecutor or advocate in a contested case may not serve as an administrative judge or hearing officer or assist or advise an administrative judge or hearing officer in the same proceeding.

(b) A person who is subject to the authority, direction or discretion of one who has served as investigator, prosecutor or advocate in a contested case may not serve as an administrative judge or hearing officer or assist or advise an administrative judge or hearing officer in the same proceeding.

(c) A person who has participated in a determination of probable cause or other equivalent preliminary determination in a contested case may not serve as an administrative judge or hearing officer or assist or advise an administrative judge or hearing officer in the same proceeding.

(d) A person may serve as an administrative judge or hearing officer at successive stages of the same contested case, unless a party demonstrates grounds for disqualification in accordance with § 4-5-302.

(e) A person who has participated in a determination of probable cause or other equivalent preliminary determination or participated in or made a decision that is on administrative appeal in a contested case may serve as an agency member in the contested case where authorized by law and not subject to disqualification or other cause provided in this chapter.



§ 4-5-304 - Ex parte communications.

(a) Unless required for the disposition of ex parte matters specifically authorized by statute, an administrative judge, hearing officer or agency member serving in a contested case proceeding may not communicate, directly or indirectly, regarding any issue in the proceeding, while the proceeding is pending, with any person without notice and opportunity for all parties to participate in the communication.

(b) Notwithstanding subsection (a), an administrative judge, hearing officer or agency member may communicate with agency members regarding a matter pending before the agency or may receive aid from staff assistants, members of the staff of the attorney general and reporter, or a licensed attorney, if such persons do not receive ex parte communications of a type that the administrative judge, hearing officer or agency members would be prohibited from receiving, and do not furnish, augment, diminish or modify the evidence in the record.

(c) Unless required for the disposition of ex parte matters specifically authorized by statute, no party to a contested case, and no other person may communicate, directly or indirectly, in connection with any issue in that proceeding, while the proceeding is pending, with any person serving as an administrative judge, hearing officer or agency member without notice and opportunity for all parties to participate in the communication.

(d) If, before serving as an administrative judge, hearing officer or agency member in a contested case, a person receives an ex parte communication of a type that may not properly be received while serving, the person, promptly after starting to serve, shall disclose the communication in the manner prescribed in subsection (e).

(e) An administrative judge, hearing officer or agency member who receives an ex parte communication in violation of this section shall place on the record of the pending matter all written communications received, all written responses to the communications, and a memorandum stating the substance of all oral communications received, all responses made, and the identity of each person from whom the person received an ex parte communication, and shall advise all parties that these matters have been placed on the record. Any party desiring to rebut the ex parte communication shall be allowed to do so, upon requesting the opportunity for rebuttal within ten (10) days after notice of the communication.

(f) An administrative judge, hearing officer or agency member who receives an ex parte communication in violation of this section may be disqualified if necessary to eliminate the effect of the communication.

(g) The agency shall, and any party may, report any willful violation of this section to appropriate authorities for any disciplinary proceedings provided by law. In addition, each agency by rule may provide for appropriate sanctions, including default, for any violations of this section.



§ 4-5-305 - Representation.

(a) Any party may participate in the hearing in person or, if the party is a corporation or other artificial person, by a duly authorized representative.

(b) Whether or not participating in person, any party may be advised and represented at the party's own expense by counsel or, unless prohibited by law, other representative.



§ 4-5-306 - Prehearing conferences.

(a) (1) In any action set for hearing, the administrative judge or hearing officer assigned to hear the case, upon the administrative judge's or the hearing officer's own motion, or upon motion of one (1) of the parties or such party's qualified representatives, may direct the parties or the attorneys for the parties, or both, to appear before the administrative judge or hearing officer for a conference to consider:

(A) The simplification of issues;

(B) The necessity or desirability of amendments to the pleadings;

(C) The possibility of obtaining admissions of fact and of documents that will avoid unnecessary proof;

(D) The limitation of the number of expert witnesses; and

(E) Such other matters as may aid in the disposition of the action.

(2) The administrative judge or hearing officer shall make an order that recites the action taken at the conference, the amendments allowed to the pleadings, and the agreements made by the parties as to any of the matters considered, and that limits the issues for hearing to those not disposed of by admissions or agreements of the parties, and such order when entered controls the subsequent course of the action, unless modified at the hearing to prevent manifest injustice.

(b) Upon reasonable notice to all parties, the administrative judge or hearing officer may convene a hearing or convert a prehearing conference to a hearing, to be conducted by the administrative judge or hearing officer sitting alone, to consider argument or evidence, or both, on any question of law. The administrative judge or hearing officer may render an initial order, as otherwise provided by this chapter, on the question of law.

(c) In the discretion of the administrative judge or hearing officer, all or part of the prehearing conference may be conducted by telephone, television or other electronic means, if each participant in the conference has an opportunity to participate in, to hear, and, if technically feasible, to see the entire proceeding while it is taking place.

(d) If a prehearing conference is not held, the administrative judge or hearing officer for the hearing may issue a prehearing order, based on the pleadings, to regulate the conduct of the proceedings.



§ 4-5-307 - Notice of hearing.

(a) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice.

(b) In all proceedings the notice shall include:

(1) A statement of the time, place, nature of the hearing, and the right to be represented by counsel;

(2) A statement of the legal authority and jurisdiction under which the hearing is to be held, including a reference to the particular sections of the statutes and rules involved; and

(3) A short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter, upon timely, written application a more definite and detailed statement shall be furnished ten (10) days prior to the time set for the hearing.



§ 4-5-308 - Filing pleadings, briefs, motions, etc. -- Service.

(a) The administrative judge or hearing officer, at appropriate stages of the proceedings, shall give all parties full opportunity to file pleadings, motions, objections and offers of settlement.

(b) The administrative judge or hearing officer, at appropriate stages of the proceedings, may give all parties full opportunity to file briefs, proposed findings of fact and conclusions of law, and proposed initial or final orders.

(c) A party shall serve copies of any filed item on all parties, by mail or any other means prescribed by agency rule.



§ 4-5-309 - Default.

(a) If a party fails to attend or participate in a prehearing conference, hearing or other stage of a contested case, the administrative judge or hearing officer, hearing the case alone, or agency, sitting with the administrative judge or hearing officer, may hold the party in default and either adjourn the proceedings or conduct them without the participation of that party, having due regard for the interest of justice and the orderly and prompt conduct of the proceedings.

(b) If the proceedings are conducted without the participation of the party in default, the administrative judge or hearing officer, hearing the case alone, shall include in the initial order a written notice of default, otherwise, the agency, sitting with the administrative judge or hearing officer, shall include such written notice of default in the final order. If the proceedings are adjourned and not conducted, the administrative judge or hearing officer, hearing the case alone, may render an initial default order, otherwise, the agency, sitting with the administrative judge or hearing officer, may render a final default order. All default orders and notices of default in default orders shall include a written statement of the grounds for the default.

(c) A party may petition to have a default set aside by filing a timely petition for reconsideration as provided in § 4-5-317.

(d) If a party fails to file a timely petition for reconsideration or the petition is not granted, the administrative judge or hearing officer, sitting alone, or agency, sitting with the administrative judge or hearing officer, shall conduct any further proceedings necessary to complete the contested case without the participation of the defaulting party and shall determine all issues in the adjudication, including those affecting the defaulting party.



§ 4-5-310 - Intervention.

(a) The administrative judge or hearing officer shall grant one (1) or more petitions for intervention if:

(1) The petition is submitted in writing to the administrative judge or hearing officer, with copies mailed to all parties named in the notice of the hearing, at least seven (7) days before the hearing;

(2) The petition states facts demonstrating that the petitioner's legal rights, duties, privileges, immunities or other legal interest may be determined in the proceeding or that the petitioner qualifies as an intervenor under any law; and

(3) The administrative judge or hearing officer determines that the interests of justice and the orderly and prompt conduct of the proceedings shall not be impaired by allowing the intervention.

(b) The agency may grant one (1) or more petitions for intervention at any time, upon determining that the intervention sought is in the interests of justice and shall not impair the orderly and prompt conduct of the proceedings.

(c) If a petitioner qualifies for intervention, the administrative judge or hearing officer may impose conditions upon the intervenor's participation in the proceedings, either at the time that intervention is granted or at any subsequent time. Conditions may include:

(1) Limiting the intervenor's participation to designated issues in which the intervenor has a particular interest demonstrated by the petition;

(2) Limiting the intervenor's use of discovery, cross-examination and other procedures so as to promote the orderly and prompt conduct of the proceedings; and

(3) Requiring two (2) or more intervenors to combine their presentations of evidence and argument, cross-examination, discovery and other participation in the proceedings.

(d) The administrative judge, hearing officer or agency, at least twenty-four (24) hours before the hearing, shall render an order granting or denying each pending petition for intervention, specifying any conditions, and briefly stating the reasons for the order. The administrative judge, hearing officer or agency may modify the order at any time, stating the reasons for the modification. The administrative judge, hearing officer or agency shall promptly give notice of an order granting, denying or modifying intervention to the petitioner for intervention and to all parties.



§ 4-5-311 - Discovery -- Subpoenas -- Protective orders.

(a) The administrative judge or hearing officer, at the request of any party, shall issue subpoenas, effect discovery, and issue protective orders, in accordance with the Tennessee Rules of Civil Procedure, except that service in contested cases may be by certified mail in addition to means of service provided by the Tennessee Rules of Civil Procedure. The administrative judge or hearing officer shall decide any objection relating to discovery under this chapter or the Tennessee Rules of Civil Procedure. Witnesses under subpoena shall be entitled to the same fees as are now or may hereafter be provided for witnesses in civil actions in the circuit court and, unless otherwise provided by law or by action of the agency, the party requesting the subpoenas shall bear the cost of paying fees to the witnesses subpoenaed.

(b) In case of disobedience to any subpoena issued and served under this section or to any lawful agency requirement for information, or of the refusal of any person to testify in any matter regarding which such person may be interrogated lawfully in a proceeding before an agency, the agency may apply to the circuit or chancery court of the county of such person's residence, or to any judge or chancellor thereof, for an order to compel compliance with the subpoena or the furnishing of information or the giving of testimony. Forthwith, the court shall cite the respondent to appear and shall hear the matter as expeditiously as possible. If the disobedience or refusal is found to be unlawful, the court shall enter an order requiring compliance. Disobedience of such order shall be punished as contempt of court in the same manner and by the same procedure as is provided for like conduct committed in the course of judicial proceedings.

(c) The agency may promulgate rules to further prevent abuse and oppression in discovery.

(d) Any party to a contested case shall have the right to inspect the files of the agency with respect to the matter and to copy therefrom, except that records, the confidentiality of which is protected by law, may not be inspected.



§ 4-5-312 - Procedure at hearing.

(a) The administrative judge or hearing officer shall regulate the course of the proceedings, in conformity with the prehearing order if any.

(b) To the extent necessary for full disclosure of all relevant facts and issues, the administrative judge or hearing officer shall afford to all parties the opportunity to respond, present evidence and argument, conduct cross-examination, and submit rebuttal evidence, except as restricted by a limited grant of intervention or by the prehearing order.

(c) In the discretion of the administrative judge or hearing officer and agency members and by agreement of the parties, all or part of the hearing may be conducted by telephone, television or other electronic means, if each participant in the hearing has an opportunity to participate in, to hear, and, if technically feasible, to see the entire proceedings while taking place.

(d) The hearing shall be open to public observation pursuant to title 8, chapter 44, unless otherwise provided by state or federal law. To the extent that a hearing is conducted by telephone, television or other electronic means, the availability of public observation shall be satisfied by giving members of the public an opportunity, at reasonable times, to hear the tape recording and to inspect any transcript obtained by the agency, except as otherwise provided by § 50-7-701.



§ 4-5-313 - Rules of evidence -- Affidavits -- Official notice.

In contested cases:

(1) The agency shall admit and give probative effect to evidence admissible in a court, and when necessary to ascertain facts not reasonably susceptible to proof under the rules of court, evidence not admissible thereunder may be admitted if it is of a type commonly relied upon by reasonably prudent men in the conduct of their affairs. The agency shall give effect to the rules of privilege recognized by law and to agency statutes protecting the confidentiality of certain records, and shall exclude evidence which in its judgment is irrelevant, immaterial or unduly repetitious;

(2) At any time not less than ten (10) days prior to a hearing or a continued hearing, any party shall deliver to the opposing party a copy of any affidavit such party proposes to introduce in evidence, together with a notice in the form provided in subdivision (4). Unless the opposing party, within seven (7) days after delivery, delivers to the proponent a request to cross-examine an affiant, the opposing party's right to cross-examination of such affiant is waived and the affidavit, if introduced in evidence, shall be given the same effect as if the affiant had testified orally. If an opportunity to cross-examine an affiant is not afforded after a proper request is made as provided in this subdivision (2), the affidavit shall not be admitted into evidence. "Delivery" for purposes of this section means actual receipt;

(3) The officer assigned to conduct the hearing may admit affidavits not submitted in accordance with this section where necessary to prevent injustice;

(4) The notice referred to in subdivision (2) shall contain the following information and be substantially in the following form:

Click here to view form

(5) Documentary evidence otherwise admissible may be received in the form of copies or excerpts, or by incorporation by reference to material already on file with the agency. Upon request, parties shall be given an opportunity to compare the copy with the original, if reasonably available; and

(6) (A) Official notice may be taken of:

(i) Any fact that could be judicially noticed in the courts of this state;

(ii) The record of other proceedings before the agency;

(iii) Technical or scientific matters within the agency's specialized knowledge; and

(iv) Codes or standards that have been adopted by an agency of the United States, of this state or of another state, or by a nationally recognized organization or association.

(B) Parties must be notified before or during the hearing, or before the issuance of any initial or final order that is based in whole or in part on facts or material noticed, of the specific facts or material noticed and the source thereof, including any staff memoranda and data, and be afforded an opportunity to contest and rebut the facts or material so noticed.



§ 4-5-314 - Final order -- Initial order.

(a) An agency with statutory authority to decide a contested case shall render a final order.

(b) If an administrative judge or hearing officer hears a case alone under § 4-5-301(a)(2), the administrative judge or hearing officer shall render an initial order, which shall become a final order unless reviewed in accordance with § 4-5-315.

(c) A final order, initial order or decision under § 50-7-304 shall include conclusions of law, the policy reasons therefor, and findings of fact for all aspects of the order, including the remedy prescribed and, if applicable, the action taken on a petition for stay of effectiveness. Findings of fact, if set forth in language that is no more than mere repetition or paraphrase of the relevant provision of law, shall be accompanied by a concise and explicit statement of the underlying facts of record to support the findings. The final order, initial order or decision must also include a statement of the available procedures and time limits for seeking reconsideration or other administrative relief and the time limits for seeking judicial review of the final order. An initial order or decision shall include a statement of any circumstances under which the initial order or decision may, without further notice, become a final order.

(d) Findings of fact shall be based exclusively upon the evidence of record in the adjudicative proceeding and on matters officially noticed in that proceeding. The agency member's experience, technical competence and specialized knowledge may be utilized in the evaluation of evidence.

(e) If an individual serving or designated to serve as an administrative judge, hearing officer or agency member becomes unavailable, for any reason, before rendition of the final order or initial order or decision, a substitute shall be appointed as provided in § 4-5-302. The substitute shall use any existing record and may conduct any further proceedings as is appropriate in the interest of justice.

(f) The administrative judge or hearing officer may allow the parties a designated amount of time after conclusion of the hearing for the submission of proposed findings.

(g) A final order rendered pursuant to subsection (a) or initial order rendered pursuant to subsection (b) shall be rendered in writing within ninety (90) days after conclusion of the hearing or after submission of proposed findings in accordance with subsection (f) unless such period is waived or extended with the written consent of all parties or for good cause shown.

(h) The agency shall cause copies of the final order under subsection (a) and the administrative judge or hearing officer shall cause copies of the initial order under subsection (b) to be delivered to each party.



§ 4-5-315 - Review of initial order.

(a) The agency upon the agency's motion may, and where provided by federal law or upon appeal by any party shall, review an initial order, except to the extent that:

(1) A statute or rule of the agency precludes or limits agency review of the initial order; or

(2) The agency in the exercise of discretion conferred by statute or rule of the agency:

(A) Determines to review some but not all issues, or not to exercise any review;

(B) Delegates its authority to review the initial order to one (1) or more persons; or

(C) Authorizes one (1) or more persons to review the initial order, subject to further review by the agency.

(b) A petition for appeal from an initial order shall be filed with the agency, or with any person designated for such purpose by rule of the agency, within fifteen (15) days after entry of the initial order. If the agency on its own motion decides to review an initial order, the agency shall give written notice of its intention to review the initial order within fifteen (15) days after its entry. The fifteen-day period for a party to file a petition for appeal or for the agency to give notice of its intention to review an initial order on the agency's own motion shall be tolled by the submission of a timely petition for reconsideration of the initial order pursuant to § 4-5-317, and a new fifteen-day period shall start to run upon disposition of the petition for reconsideration. If an initial order is subject both to a timely petition for reconsideration and to a petition for appeal or to review by the agency on its own motion, the petition for reconsideration shall be disposed of first, unless the agency determines that action on the petition for reconsideration has been unreasonably delayed.

(c) The petition for appeal shall state its basis. If the agency on its own motion gives notice of its intent to review an initial order, the agency shall identify the issues that it intends to review.

(d) The person reviewing an initial order shall exercise all the decision-making power that the agency would have had to render a final order had the agency presided over the hearing, except to the extent that the issues subject to review are limited by rule or statute or by the agency upon notice to all parties.

(e) The agency shall afford each party an opportunity to present briefs and may afford each party an opportunity to present oral argument.

(f) Before rendering a final order, the agency may cause a transcript to be prepared, at the agency's expense, of such portions of the proceeding under review as the agency considers necessary.

(g) The agency may render a final order disposing of the proceeding or may remand the matter for further proceedings with instructions to the person who rendered the initial order. Upon remanding a matter, the agency may order such temporary relief as is authorized and appropriate.

(h) A final order or an order remanding the matter for further proceedings pursuant to this section shall be rendered and entered in writing within sixty (60) days after receipt of briefs and oral argument, unless that period is waived or extended with the written consent of all parties or for good cause shown.

(i) A final order or an order remanding the matter for further proceedings under this section shall identify any difference between such order and the initial order, and shall include, or incorporate by express reference to the initial order, all the matters required by § 4-5-314(c).

(j) The agency shall cause copies of the final order or order remanding the matter for further proceedings to be delivered to each party and to the administrative judge or hearing officer who conducted the contested case.



§ 4-5-316 - Stay.

A party may submit to the agency a petition for stay of effectiveness of an initial or final order within seven (7) days after its entry unless otherwise provided by statute or stated in the initial or final order. The agency may take action on the petition for stay, either before or after the effective date of the initial or final order.



§ 4-5-317 - Reconsideration.

(a) Any party, within fifteen (15) days after entry of an initial or final order, may file a petition for reconsideration, stating the specific grounds upon which relief is requested. However, the filing of the petition shall not be a prerequisite for seeking administrative or judicial review.

(b) The petition shall be disposed of by the same person or persons who rendered the initial or final order, if available.

(c) The person or persons who rendered the initial or final order that is the subject of the petition, shall, within twenty (20) days of receiving the petition, enter a written order either denying the petition, granting the petition and setting the matter for further proceedings; or granting the petition and issuing a new order, initial or final, in accordance with § 4-5-314. If no action has been taken on the petition within twenty (20) days, the petition shall be deemed to have been denied.

(d) An order granting the petition and setting the matter for further proceedings shall state the extent and scope of the proceedings, which shall be limited to argument upon the existing record, and no new evidence shall be introduced unless the party proposing such evidence shows good cause for such party's failure to introduce the evidence in the original proceeding.

(e) The sixty-day period for a party to file a petition for review of a final order shall be tolled by granting the petition and setting the matter for further proceedings, and a new sixty-day period shall start to run upon disposition of the petition for reconsideration by issuance of a final order by the agency.



§ 4-5-318 - Effectiveness of new order.

(a) Unless a later date is stated in an initial or final order, or a stay is granted, an initial or final order shall become effective upon entry of the initial or final order. All initial and final orders shall state when the order is entered and effective.

(b) If the agency has utilized an administrative judge from the administrative procedures division of the office of the secretary of state, the initial or final order shall not be deemed entered until the initial or final order has been filed with the administrative procedures division.

(c) The agency shall establish which agency members, officials or employees may sign final orders rendered by the agency.

(d) A party may not be required to comply with a final order unless the final order has been mailed to the last known address of the party or unless the party has actual knowledge of the final order.

(e) A nonparty may not be required to comply with a final order unless the agency has made the final order available for public inspection and copying or unless the nonparty has actual knowledge of the final order.

(f) Unless a later date is stated in an initial order or a stay is granted, the time when an initial order becomes a final order in accordance with § 4-5-314 shall be as follows:

(1) When the initial order is entered, if administrative review is unavailable;

(2) When the agency enters an order stating, after a petition for appeal has been filed, that review will not be exercised, if discretion is available to make a determination to this effect; or

(3) Fifteen (15) days after entry of the initial order, if no party has filed a petition for appeal and the agency has not given written notice of its intention to exercise review.

(g) An initial order that becomes a final order in accordance with subsection (f) and § 4-5-314 shall be effective upon becoming a final order; provided, that:

(1) A party may not be required to comply with the final order unless the party has been served with or has actual knowledge of the initial order or of an order stating that review will not be exercised; and

(2) A nonparty may not be required to comply with the final order unless the agency has made the initial order available for public inspection and copying or the nonparty has actual knowledge of the initial order or of an order stating that review will not be exercised.

(h) This section shall not preclude an agency from taking immediate action to protect the public interest in accordance with § 4-5-320.



§ 4-5-319 - Agency record.

(a) An agency shall maintain an official record of each contested case under this chapter. The record shall be maintained for a period of time not less than three (3) years; provided, that the department of labor and workforce development shall be required to maintain the record for such period of time as shall be determined by the agency or otherwise required by law.

(b) The agency record shall consist solely of:

(1) Notice of all proceedings;

(2) Any prehearing order;

(3) Any motions, pleadings, briefs, petitions, requests and intermediate rulings;

(4) Evidence received or considered;

(5) A statement of matters officially noticed;

(6) Proffers of proof and objections and rulings thereon;

(7) Proposed findings, requested orders, and exceptions;

(8) The tape recording, stenographic notes or symbols, or transcript of the hearing;

(9) Any final order, initial order, or order on reconsideration;

(10) Staff memoranda or data submitted to the agency unless prepared and submitted by personal assistants and not inconsistent with § 4-5-304(b); and

(11) Matters placed on the record after an ex parte communication.

(c) A record, which may consist of a tape or similar electronic recording, shall be made of all oral proceedings. Such record or any part thereof shall be transcribed on request of any party at such party's expense or may be transcribed by the agency at its expense. If the agency elects to transcribe the proceedings, any party shall be provided copies of the transcript upon payment to the agency of a reasonable compensatory fee.

(d) Except to the extent that this chapter or another statute provides otherwise, the agency record shall constitute the exclusive basis for agency action in adjudicative proceedings under this chapter, and for judicial review thereof.



§ 4-5-320 - Proceedings affecting licenses.

(a) When the grant, denial, or renewal of a license is required to be preceded by notice and opportunity for hearing, the provisions of this chapter concerning contested cases apply.

(b) When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license does not expire until the application has been finally determined by the agency, and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order or a later date fixed by order of the reviewing court.

(c) No revocation, suspension, or withdrawal of any license is lawful unless, prior to the institution of agency proceedings, the agency gave notice by mail to the licensee of facts or conduct that warrant the intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety, or welfare imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. These proceedings shall be promptly instituted and determined.

(d) (1) Notwithstanding subsection (c), in issuing an order of summary suspension of a license the agency shall use one (1) of the following procedures:

(A) The agency shall issue a notice to the licensee providing an opportunity for a prompt informal hearing, review or conference before the agency prior to the issuance of an order of summary suspension; or

(B) The agency shall proceed with the summary suspension and notify the licensee of the opportunity for an informal hearing, review or conference before the agency within seven (7) business days of the issuance of the order of summary suspension.

(2) The notice provided to the licensee may be provided by any reasonable means and shall inform the licensee of the reasons for the action or intended action of the agency and of the opportunity for an informal hearing, review or conference before the agency. The informal hearing, review or conference described by this subsection (d) shall not be required to be held under the contested case provisions of this chapter. The hearing, review or conference is intended to provide an informal, reasonable opportunity for the licensee to present the licensee's version of the situation to the person or entity authorized by law to summarily suspend the license involved. Whether the informal hearing, review or conference is held before or after an order of summary suspension, the sole issue to be considered is whether the public health, safety or welfare imperatively required emergency action by the agency.



§ 4-5-321 - Administrative procedures division -- Manual of policies and procedures -- Code of conduct.

(a) There is created in the office of the secretary of state a division to be known as the administrative procedures division. This division has the responsibility to:

(1) Investigate any conflicts or inequities that may develop between federal administrative procedures, and state administrative procedures and propose any amendments to this chapter to correct those inconsistencies and inequities as they develop;

(2) Establish and maintain in cooperation with the office of the attorney general and reporter a pool of administrative judges and hearing officers, who shall be learned in the law;

(3) Establish and maintain in cooperation with the office of the attorney general and reporter a pool of court reporters for agency administrative hearing proceedings before the licensing boards that are under the supervision of the departments of commerce and insurance and of health; and

(4) Perform any and all other functions assigned to the secretary of state under this chapter and delegated by the secretary of state to the administrative procedures division.

(b) The secretary of state shall adopt by rule, promulgated in accordance with the rulemaking requirements of this chapter, a manual of policies and procedures, including a code of conduct, to be followed by all administrative judges and hearing officers.



§ 4-5-322 - Judicial review.

(a) (1) A person who is aggrieved by a final decision in a contested case is entitled to judicial review under this chapter, which shall be the only available method of judicial review. A preliminary, procedural or intermediate agency action or ruling is immediately reviewable if review of the final agency decision would not provide an adequate remedy.

(2) A state agency is considered to be an aggrieved person for the purpose of judicial review when the order is from a board, commission or other entity independent of the aggrieved agency. In such instances, judicial review under this chapter is permitted upon the request of the agency head and the approval of the attorney general and reporter.

(b) (1) (A) Proceedings for review are instituted by filing a petition for review in the chancery court of Davidson County, unless another court is specified by statute. Such petition shall be filed within sixty (60) days after the entry of the agency's final order thereon.

(B) (i) A person who is aggrieved by a final decision of the department of human services or the department of children's services in a contested case may file a petition for review in the chancery court located either in the county of the official residence of the appropriate commissioner or in the county in which any one (1) or more of the petitioners reside.

(ii) A person who is aggrieved by the final determination of a hearing officer or local board of education in a special education hearing conducted pursuant to § 49-10-601 may file a petition for review in the chancery court of Davidson County or, alternatively, in the county in which the petitioner resides.

(iii) A person who is aggrieved by any final decision of the Tennessee regulatory authority, or by a final decision of the state board of equalization in a contested case involving centrally assessed utility property assessed in accordance with title 67, chapter 5, part 13, shall file any petition for review with the middle division of the court of appeals.

(2) In a case in which a petition for judicial review is submitted within the sixty-day period but is filed with an inappropriate court, the case shall be transferred to the appropriate court. The time for filing a petition for review in a court as provided in this chapter shall not be extended because of the period of time allotted for filing with the agency a petition for reconsideration. Copies of the petition shall be served upon the agency and all parties of record, including the attorney general and reporter, in accordance with the provisions of the Tennessee Rules of Civil Procedure pertaining to service of process.

(c) The filing of the petition for review does not itself stay enforcement of the agency decision. The agency may grant, or the reviewing court may order, a stay upon appropriate terms, but if it is shown to the satisfaction of the reviewing court, in a hearing that shall be held within ten (10) days of a request for hearing by either party, that any party or the public at large may suffer injury by reason of the granting of a stay, then no stay shall be granted until a good and sufficient bond, in an amount fixed and approved by the court, shall be given by the petitioner conditioned to indemnify the other persons who might be so injured and if no bond amount is sufficient, the stay shall be denied. The reviewing court shall not consider a stay unless notice has been given to the attorney general and reporter; nor shall the reviewing court consider a stay unless the petitioner has previously sought a stay from the agency or demonstrates that an agency ruling on a stay application cannot be obtained within a reasonable time.

(d) Within forty-five (45) days after service of the petition, or within further time allowed by the court, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all the parties of the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional cost. The court may require or permit subsequent corrections or additions to the record.

(e) If, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court. The agency may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings or decisions with the reviewing court.

(f) The procedure ordinarily followed in the reviewing court will be followed in the review of contested cases decided by the agency, except as otherwise provided in this chapter. The agency that issued the decision to be reviewed is not required to file a responsive pleading.

(g) The review shall be conducted by the court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the agency, not shown in the record, proof thereon may be taken in the court.

(h) The court may affirm the decision of the agency or remand the case for further proceedings. The court may reverse or modify the decision if the rights of the petitioner have been prejudiced because the administrative findings, inferences, conclusions or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the agency;

(3) Made upon unlawful procedure;

(4) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion; or

(5) (A) Unsupported by evidence that is both substantial and material in the light of the entire record.

(B) In determining the substantiality of evidence, the court shall take into account whatever in the record fairly detracts from its weight, but the court shall not substitute its judgment for that of the agency as to the weight of the evidence on questions of fact.

(i) No agency decision pursuant to a hearing in a contested case shall be reversed, remanded or modified by the reviewing court unless for errors that affect the merits of such decision.

(j) The reviewing court shall reduce its findings of fact and conclusions of law to writing and make them parts of the record.



§ 4-5-323 - Appeals to court of appeals.

(a) An aggrieved party may obtain a review of any final judgment of the chancery court under this chapter by appeal to the court of appeals of Tennessee.

(b) The record certified to the chancery court and the record in the chancery court shall constitute the record in an appeal. Evidence taken in court pursuant to § 4-5-322(g) shall become a part of the record.

(c) The procedure on appeal shall be governed by the Tennessee Rules of Appellate Procedure.



§ 4-5-324 - Training program for administrative judges or hearing officers.

Each person employed to serve as an administrative judge or hearing officer shall, within the six-month period following the date of such employment, participate in a program of training for administrative judges and hearing officers conducted by the department of human resources, division of training. The department shall issue a certificate of participation to each judge or officer whose attendance is satisfactory.



§ 4-5-325 - Payment of costs to cited party.

(a) When a state agency issues a citation to a person, local governmental entity, board or commission for the violation of a rule, regulation or statute and such citation results in a contested case hearing, at the conclusion of such hearing, the hearing officer or administrative law judge may order such agency to pay to the party issued a citation the amount of reasonable expenses incurred because of such citation, including a reasonable attorney's fee, if such officer or judge finds that the citation was issued:

(1) Even though, to the best of such agency's knowledge, information and belief formed after reasonable inquiry, the violation was not well grounded in fact and was not warranted by existing law, rule or regulation; or

(2) For an improper purpose such as to harass, to cause unnecessary delay or cause needless expense to the party cited.

(b) If a final decision in a contested case hearing results in the party issued a citation seeking judicial review pursuant to § 4-5-322, the judge, at the conclusion of the hearing, may make the same findings and enter the same order as permitted the hearing officer or administrative law judge pursuant to subsection (a).






Part 4 - Regulatory Flexibility Act of 2007

§ 4-5-401 - Short title.

This part shall be known and may be cited as the "Regulatory Flexibility Act of 2007."



§ 4-5-402 - Analysis of impact on small business.

(a) Prior to initiating the rulemaking process as described in §§ 4-5-202(a)(2) and 4-5-203(a), all agencies shall conduct a review of whether a proposed rule or rule affects small businesses.

(b) Each agency shall, after June 21, 2007, employ a regulatory flexibility analysis utilizing regulatory methods that accomplish the objectives of applicable statutes while minimizing any adverse impact on small business. The agency shall consider, but not be limited to, each of the following methods of reducing the impact of the proposed rule on small businesses while remaining consistent with health, safety, and well-being:

(1) The extent to which the rule may overlap, duplicate, or conflict with other federal, state, and local governmental rules;

(2) Clarity, conciseness, and lack of ambiguity in the rule;

(3) The establishment of flexible compliance and reporting requirements for small businesses;

(4) The establishment of friendly schedules or deadlines for compliance and reporting requirements for small businesses;

(5) The consolidation or simplification of compliance or reporting requirements for small businesses;

(6) The establishment of performance standards for small businesses as opposed to design or operational standards required in the proposed rule; and

(7) The unnecessary creation of entry barriers or other effects that stifle entrepreneurial activity, curb innovation, or increase costs.



§ 4-5-403 - Preparation of economic impact statement.

As part of the rulemaking process for any proposed rule that may have an impact on small businesses, each agency shall prepare an economic impact statement as an addendum for each rule that is deemed to affect small businesses, which shall be published in the Tennessee administrative register, filed with the secretary of state and made available to all interested parties, including the secretary of state, attorney general and reporter and the government operations committees of the senate and the house of representatives, and as described for rules in part 2 of this chapter. The statement shall include the following:

(1) The type or types of small business and an identification and estimate of the number of small businesses subject to the proposed rule that would bear the cost of, or directly benefit from the proposed rule;

(2) The projected reporting, recordkeeping and other administrative costs required for compliance with the proposed rule, including the type of professional skills necessary for preparation of the report or record;

(3) A statement of the probable effect on impacted small businesses and consumers;

(4) A description of any less burdensome, less intrusive or less costly alternative methods of achieving the purpose and objectives of the proposed rule that may exist, and to what extent the alternative means might be less burdensome to small business;

(5) A comparison of the proposed rule with any federal or state counterparts; and

(6) Analysis of the effect of the possible exemption of small businesses from all or any part of the requirements contained in the proposed rule.



§ 4-5-404 - Application.

This part shall not apply to rules that are adopted on an emergency basis under part 2 of this chapter, that are federally mandated, or that substantially codify existing state or federal law.









Chapter 6 - Department of Correction -- Administration of Institutions

Part 1 - General Provisions

§ 4-6-101 - Charitable institutions free from charters.

All charitable institutions owned and operated by the state are declared to be a part of the state government, and shall be operated and maintained as such, free from the control of any charter of incorporation, or any portion of any act of the general assembly for incorporation.



§ 4-6-102 - Penitentiaries for adults -- Management by department of correction.

The management and government of the state penitentiaries for adults are vested in the department of correction. It has all the power necessary for the full and efficient exercise of the executive, administrative, and fiscal supervision over all such institutions, except as otherwise expressly provided.



§ 4-6-103 - Wardens and superintendents -- Appointment.

The state penitentiary shall be under the immediate executive control and management of a warden, and each of the other penal, reformatory or charitable institutions of the state shall be under the executive control and management of a superintendent, all subject to the rules and regulations of the department vested with control of such institution and this chapter, the superintendents and wardens to be appointed by the commissioner vested with the administration of such institutions, with the approval of the governor.



§ 4-6-104 - Salaries of wardens and superintendents.

(a) The warden of the state penitentiary shall receive a salary payable monthly upon the warrant of the commissioner of finance and administration.

(b) The salaries of all superintendents shall be fixed by the commissioner vested with the administration of the respective institutions, unless otherwise fixed by law before the appointment of such superintendent, and the same shall not be changed during their terms of office.

(c) The commissioner shall file with the commissioner of finance and administration a statement in writing showing the salaries of such other superintendents, and the same shall be paid monthly upon the warrant of the commissioner of finance and administration.



§ 4-6-105 - No impairment, interruption or diminution of employee rights, salary, benefits, leave accumulation or employment on transfer of career service employees to the department of correction.

The initial transfer of any career service employee pursuant to the transfer of probation and parole field services and the administration of the community corrections program from the board of parole to the department of correction shall not result in any impairment, interruption or diminution of employee rights, salary, benefits, leave accumulation or employment. The commissioner of human resources is authorized to determine if there has been any impairment of rights, salary, benefits, leave accumulation or employment as a result of the initial transfer. Any career service employee may seek redress of any such determination through a request for declaratory order by the commissioner of human resources pursuant to § 4-5-223.



§ 4-6-106 - Compensation plan for correctional officers.

The commissioner of correction shall formulate and implement a compensation plan for correctional officers by which such officers are paid at least the average compensation of correctional officers in the southeastern United States with similar qualifications and years of service. Such plan shall be revised annually to reflect changes in the southeast average compensation. The commissioner shall report annually to the general assembly on the components and ranges in such plan. Such compensation plan shall only be implemented in years in which funds are appropriated to pay the average compensation as determined by such survey.



§ 4-6-107 - Commissioner's authority over officers of penitentiaries -- Presumption in favor of commissioner.

(a) The commissioner shall make rules for the prosecution of the commissioner's powers and may require the performance of additional duties by the officers of the penitentiaries named in § 4-6-102, so as to fully meet the requirements, intents and purposes of this chapter, and particularly those relating to the making of estimates and furnishing proper proof of the use made of all articles furnished or produced at such penitentiaries.

(b) In case of an apparent conflict between the powers conferred by law upon any warden or superintendent and those conferred by this chapter, upon the commissioner, the presumption shall be conclusive in favor of the commissioner.



§ 4-6-108 - Matron of penitentiary.

(a) The matron of the state penitentiary shall be appointed by the commissioner of correction, and shall receive a salary, payable monthly upon the warrant of the commissioner of finance and administration.

(b) It is the matron's duty to look after the moral conduct and general welfare of the female inmates, and to perform such other duties as may be required by the commissioner.



§ 4-6-109 - Hospitalization of inmates.

Whenever, in the judgment of the physician or physicians in charge of any of the charitable or penal institutions of the state, it becomes necessary to perform an operation or give special treatment or care to any inmate of any such institution, if the institution is not equipped for the performance of the operation or to give special treatment, the physician in charge of such institution may, with the approval of the commissioner vested with the administration of such institution, have such inmate placed in a first-class hospital of the state where the inmate may have the necessary operation, hospitalization, care and treatment.



§ 4-6-110 - Dentists -- Appointment and removal.

The commissioner of the department having control of the state prisons shall appoint a dentist, or may appoint dentists, whose duty it is to do the necessary dental work for the inmates of such of these institutions as may be under the commissioner's administration. Such dentist or dentists may at any time be removed by the commissioner for just cause. Only dentists who are licensed to practice dentistry in this state shall be eligible for appointment. Such appointment may be by employment in the department or by contract for services.



§ 4-6-111 - Dentists -- Facilities.

The superintendent of each of the institutions specified in § 4-6-110 shall provide a suitable room for the dentist, with all necessary equipment, with the approval of the commissioner, and the same shall be paid for out of the funds appropriated for the maintenance of the institution for which the equipment is purchased.



§ 4-6-112 - Dentists -- Duties.

(a) It is the duty of dentists appointed pursuant to § 4-6-110 to inspect at regular intervals the teeth of each inmate of the institutions specified in § 4-6-110, and to keep a record of the work necessary to be done on the teeth of each inmate for the protection and preservation of the health of the inmate. So much of the necessary work shall be done by the dentist as possible.

(b) Work that is not necessary for the protection and preservation of the health of an inmate shall not be done by such dentists.

(c) Preference shall at all times be given by such dentists to inmates who are being supported in the institutions specified in § 4-6-110 at the expense of the state or county.

(d) All other dental work except that set out in subsections (a)-(c) may be done by the dentist for inmates who are not being supported by the state or county, and the work done for any such paying inmate must be paid for by the inmate or by the person or persons paying for the support of such inmate in the institution, a reasonable charge to be made for such work and payment to be made to the superintendent who shall apply the same as other income of the institution is applied.

(e) Such dentists shall at no time do any work for any officer or employee of any of such institutions.



§ 4-6-113 - Dentists -- Compensation.

Each dentist appointed pursuant to § 4-6-110 shall receive compensation as fixed by the commissioner, subject to the approval of the department of revenue, payable monthly, and shall receive necessary traveling expenses, when required to make a trip by the commissioner, and shall in addition be provided with a room and board at each of such institutions.



§ 4-6-114 - Architects and construction supervisors.

The commissioner vested with the administration of the institutions named in § 4-6-102 may employ an architect or architects skilled in methods of sanitation and the preparations of plans, specifications, estimates and details for buildings, betterments and such items of equipment as may be required in any of those institutions, and also employ such mechanical engineers, superintendents and supervisors as the commissioner may deem necessary, and fix their titles and compensations, which, with all necessary expenses, when itemized and approved, shall be paid like other expenses of the department.



§ 4-6-115 - Detail of construction personnel between penitentiaries.

The commissioner of correction has the authority to detail any engineer or skilled worker connected with the main prison or other penitentiaries under the commissioner's control for special service at the other penitentiaries named in § 4-6-102. Services thus rendered and the expense thereof shall be paid by the penitentiary for which the work is performed to the penitentiary furnishing same, such sum as may be fixed by the commissioner.



§ 4-6-116 - Accounts -- Auditing -- Reports.

(a) The commissioner of correction shall keep in the commissioner's office a proper and complete set of books and accounts with each penitentiary named in § 4-6-102, which shall clearly show the nature and amount of every expenditure authorized and made at such penitentiary, the receipts from the expenditure, and contain an account of all appropriations made by the general assembly and of all other funds with the disposition thereof.

(b) The department of finance and administration shall prescribe the form of vouchers, records and methods of keeping accounts at each of the penitentiaries, which shall be as nearly uniform as possible.

(c) (1) The commissioner has the right and power to examine the records of each penitentiary at any time, and has the power to authorize its bookkeeper, accountant, or any other employee to examine and check the records, accounts and vouchers, or take an inventory of the property of any penitentiary, or to do whatever may be necessary, and to pay the actual and reasonable expenses incurred in such service upon an itemized account thereof being filed and approved.

(2) It is the duty of the commissioner to cause to be examined and audited the books of the different penitentiaries under the commissioner's supervision at least once in each year, and as often as may be necessary.

(3) It is the duty of the comptroller of the treasury to make such expert examinations when called upon to do so by the commissioner.

(4) The officers of such penitentiaries must permit such examinations and auditing and must, upon demand, produce all books, contracts and papers in their respective offices, without unnecessary delay, and must furnish, upon demand, the information touching the books, papers, and contracts and other matter pertaining to their respective offices.

(5) When the examinations are made, reports thereof shall be made in duplicate, one (1) copy of which shall be filed with the governor, and the other with the commissioner of finance and administration.



§ 4-6-117 - Monthly reports of receipts and expenditures.

It is the duty of each warden and superintendent to make to the commissioner of correction a monthly statement showing the entire amount received by such warden or superintendent from all sources, and all expenditures during the month for which the report is made, such report to be made on forms prepared by the commissioner, and a copy thereof shall be filed with the commissioner of finance and administration.



§ 4-6-118 - Estimates -- Monthly estimates required.

For the purpose of proper regulation, recording and auditing the various expenditures of the penitentiaries named in § 4-6-102, the managing officers thereof shall prepare, and present to the commissioner of correction in triplicate, not less than fifteen (15) days before the first day of each month and on forms furnished by the commissioner, a detailed estimate of all supplies, materials, improvements and money needed during each month.



§ 4-6-119 - Estimates -- Review by commissioner of correction.

The commissioner of correction shall review the estimates required by § 4-6-118, and in writing advise changes, if any, giving the commissioner's reasons therefor. The officer making the estimate may appeal to the commissioner on any change so advised, due notice of which shall be given such officer.



§ 4-6-120 - Estimates -- Staple articles.

Estimates for periods longer than one (1) month may be made in the same manner specified in § 4-6-118 by the managing officer for staple articles designated by the commissioner of correction, or for other supplies.



§ 4-6-121 - Estimates -- Contingent funds.

Each estimate under §§ 4-6-118 -- 4-6-123 may include a contingent fund, not to exceed three percent (3%) of the total amount for maintenance for the period of the estimate, for which no detailed account need be given in the estimate, but such funds shall be drawn upon only in due form as provided in this chapter and under the rules of the commissioners of correction and finance and administration.



§ 4-6-122 - Estimates -- Approved copies.

The commissioner of correction shall return to the managing officer one (1) copy of every estimate with the commissioner's approval or alterations in writing, furnishing one (1) copy to the commissioner of finance and administration and filing the third in the office of the commissioner of correction.



§ 4-6-123 - Estimates -- Review by commissioner of finance and administration -- Warrants.

The commissioner of finance and administration shall ascertain that the estimates so received do not exceed the respective appropriations and shall draw warrants on the state treasurer monthly for the salary and contingent funds for each institution, which shall be placed in the hands of the managing officer thereof.



§ 4-6-124 - Vouchers -- Form and disposition.

Itemized payrolls or vouchers for penitentiaries named in § 4-6-102 shall be drawn in triplicate. One (1) copy shall be kept on file by the managing officer, two (2) sent to the commissioner of correction, who upon approval shall send one (1) copy to the commissioner of finance and administration, who shall issue a warrant on the state treasurer thereon.



§ 4-6-125 - Vouchers -- Officer's certification.

Each voucher shall contain a statement of the managing officer certifying that:

(1) The supplies and materials purchased conformed to the contract and samples, and the improvements or repairs made or special services rendered were fully satisfactory;

(2) The approving officer was in no way financially interested in the transaction to which the same relates; and

(3) The approving officer has full knowledge of the value of the purchase or work or service in question.



§ 4-6-126 - Vouchers -- Form of certificate -- Temporary employment payrolls.

The statement provided for in § 4-6-125 shall be made according to forms provided by the commissioner of correction; provided, that payrolls for temporary employees in cases of emergency may be made at any time after the services are performed, but all such payrolls shall be certified by the managing officer in the same manner as other vouchers, who shall also certify that each person named in the payroll actually rendered the services for the time and at the rate charged therein.



§ 4-6-127 - Control of funds by treasurer -- Disposition of collections.

(a) The state treasurer has charge of all funds under the jurisdiction of the department having control of the penitentiaries named in § 4-6-102, and shall pay out the same only in accordance with this chapter.

(b) The moneys designated and approved by the commissioners of correction and finance and administration as salary and contingent funds in the monthly estimates shall be placed not later than the first day of each month in the hands of the managing officer of each penitentiary or under the managing officer's control, who shall act as treasurer thereof.

(c) Moneys collected from various sources, such as the sale of goods, farm products and all miscellaneous articles, shall be transmitted on or before Monday of each week to the state treasurer, and a detailed statement of such collections made to the commissioner of correction by each managing officer.



§ 4-6-128 - Appropriations -- Classification.

(a) The appropriations for state penal, reformatory or charitable institutions shall be of three (3) classes:

(1) Maintenance;

(2) Ordinary repairs and improvements; and

(3) Specific purposes.

(b) Appropriations for specific purposes shall cover all items for construction, extraordinary repairs and purchase of land and shall be used only for the institutions and purposes specified therein.



§ 4-6-129 - Appropriations -- Requests.

Each superintendent and warden of an institution named in § 4-6-102 shall, before each session of the general assembly, present to the department of correction an itemized list of appropriations desired for maintenance, repairs, and improvements and special purposes as such superintendent or warden considers necessary for the period of time to be covered by appropriations.



§ 4-6-130 - Appropriations -- Tabulation of requests -- Presentation to general assembly.

The commissioner having control of such institution shall tabulate such statements with the commissioner's recommendations. It shall then be the duty of the commissioner to present the needs of the institutions to the general assembly.



§ 4-6-131 - Appropriations -- Maintenance allowance included in requests.

For the purpose of requesting appropriations from the general assembly, a per capita allowance for the inmates, patients and pupils of each of the institutions shall be arrived at and a total allowance for maintenance asked for on the basis of actual number and estimated increase.



§ 4-6-132 - Appropriations -- Special needs itemized in requests.

Every special need shall be itemized and the appropriation asked for that specific purpose.



§ 4-6-133 - Appropriations -- Information on requests.

The commissioner of correction shall furnish to the governor and to the general assembly such information as may be required regarding appropriations requested.



§ 4-6-134 - Appropriations -- Commissioner's control.

It is the intent that all requests for appropriations for penitentiaries named in § 4-6-102 shall be placed under sole control of the commissioner having control of such penitentiary, and that appropriations for the maintenance and for ordinary repairs and improvements thereof shall be made to the commissioner in single sums to be used for the several penitentiaries according to their varying needs.



§ 4-6-135 - Sale of mining or industrial products -- Approval of contracts.

(a) All contracts covering the sale or disposal of the output of the state mines, or any factories or industries operated by the state, must be submitted to the commissioner of correction for the commissioner's approval.

(b) All such contracts shall, before the same become effective, be transmitted, with all papers and recommendations, to the commissioner, and shall be effective only from the date of their approval.



§ 4-6-136 - Sale of mining products -- Contracts authorized.

(a) The commissioner of correction, with the approval of the commissioner of general services, is hereby authorized to make such disposition by way of sale of slate and other waste products of the coal mines owned and operated by the state as the commissioner of correction may deem fit and proper.

(b) To this end, the commissioner of correction is authorized to enter into contracts for the sale thereof for a period of time not in excess of ten (10) years, such contracts to be upon such terms as may be mutually agreeable to the commissioner of correction, the commissioner of general services and the contracting party.

(c) "Other waste products" as used in subsection (a) includes coal dust.



§ 4-6-137 - Sale of mining products -- Petros mines.

The commissioner of correction, by and with the consent and approval of the governor, is authorized to enter into such contracts for the sale of all coal mined at the state mines, situated at Petros, as are permitted by § 41-22-106, the contracts to be made at such prices and covering such periods of time as, in the opinion of the commissioner, will best subserve and protect the interests of the state and the welfare of the inmates. The contracts are to be made and entered into without the necessity of advertising.



§ 4-6-138 - Use of inmates for personal gain.

It is unlawful for any person having supervision or control of inmates of the department of correction to use, or allow to be used, such inmates for personal gain or to allow such inmates to work on private property, except as provided by law.



§ 4-6-139 - Unlawful use of inmates -- Class E felony.

A violation of § 4-6-138 is a Class E felony.



§ 4-6-140 - Records of inmates.

(a) The commissioner of correction shall keep in the commissioner's own office, accessible only to the commissioner's secretary, and proper clerks, except by the commissioner's consent, or the orders of the judge of a court of record, a record showing the name, residence, sex, age, nativity, occupation, condition and date of entrance or commitment of every inmate, patient or pupil in the several institutions governed by the commissioner, the date, cause and terms of discharge, and the conditions of such person at the time of leaving, and also all transfers from one (1) institution to another, and, if dead, the date and cause.

(b) These and such other facts as the commissioner may, from time to time, require shall be furnished by the managing officer of each institution, within ten (10) days after the commitment, entrance, death or discharge of an inmate, patient or pupil, and the managing officer shall make a special report within twenty-four (24) hours thereafter, giving the circumstances as fully as possible.

(c) Notwithstanding any other law to the contrary, all inmate records and the information contained therein shall be open for public inspection. Any information contained in an inmate record that is otherwise made confidential by § 10-7-504, shall remain confidential. The commissioner has the authority to delete from any such record the name of, or any identifying information concerning, any department employee, law enforcement officer or informant or other inmate if, in the commissioner's opinion, public disclosure of such name or information would place the safety of such employee, law enforcement officer, informant or inmate in jeopardy. If the commissioner determines that a name or identifying information cannot be deleted in a manner sufficient to protect any such person, the commissioner may refuse to disclose the document in which such name or identifying information appears.



§ 4-6-141 - Investigations ordered by governor.

The governor, in the governor's discretion, may at any time order an investigation by the department having control of the management of any penal, reformatory or charitable institution of the state, and, in making such investigation, the commissioner has the power to send for persons and papers, and to administer oaths and affirmations, and the report of such investigation, with the testimony, shall be made to the governor, and shall be submitted by the governor, with the governor's suggestions, to the general assembly.



§ 4-6-142 - Interstate traveling expenses.

No expenditures for traveling expenses to other states, or for attending an interstate or national convention or association, shall be made by any member or employee of the department of correction or by any officer of an institution under its control, unless authority is granted by the commissioner of correction, by a writing, stating the purpose and reason therefor.



§ 4-6-143 - Special school district of penal and reformatory institutions.

(a) The penal and reformatory institutions under the control of the commissioner of correction shall be a special school district, which shall be given the same funding consideration for federal funds that special schools within the state are given.

(b) The schools within such institutions shall be under the control of the commissioner who shall serve as the board of education and director of schools for such district.

(c) (1) The schools shall meet the requirements of the law for public schools and rules and regulations of the state board of education.

(2) The commissioner of education may grant waivers for such provisions of the law and regulations with which the schools cannot comply because of the penal and reformatory function of the institutions on an annual basis and in response to the director of education's written request and justification. Such exceptions shall be in writing.

(d) (1) Each teacher in the special school district shall receive annual compensation at a rate of one tenth (1/10) times twelve (12) of the annual compensation in effect in the county in which the respective institution is located or one tenth (1/10) times twelve (12) of the average of the annual compensation of all the counties that are contiguous with the county in which the respective institution is located, whichever is greater, solely out of the state appropriations made to the respective institutions.

(2) This subsection (d) shall not act to reduce the compensation currently paid any teacher in the special school district.

(3) To the extent such resources are available, federal funding resources shall be utilized to meet increased costs resulting from implementation of this subsection (d).

(4) Longevity shall not be paid to teachers in the special school district under both §§ 8-23-206 and 49-5-402.

(e) The commissioner of correction shall develop and implement a plan whereby there shall be sufficient substitute teachers available for temporary service as needed for each school composing the special school district.

(f) Nothing in the language of this section shall be construed as prohibiting any local school district from issuing a diploma to a resident of a state correctional institution, upon certification of the principal of a state correctional school. School records of any juvenile in the correctional programs who is issued a diploma by a local school district shall be maintained by such local school district; provided, that all references to the juvenile's commitment to and treatment by the department of children's services are expunged.

(g) The special school district of penal and reformatory institutions shall have the powers, privileges and authority exercised or capable of exercise by any other school district.

(h) The effect of this section shall not be to provide state funds to the special school district of penal and reformatory institutions through the basic education program (BEP).



§ 4-6-144 - Library region for penal and reformatory institutions.

(a) There is created a library region to be composed of the penal and reformatory institutions under the control of the department of correction.

(b) The library shall have a branch library at each of the penal and reformatory institutions.

(c) A librarian shall be appointed who shall serve as a consultant in the state library and archives, public library section.

(d) The commissioner of correction shall ensure that penal and reformatory institutions shall comply with the requirements for libraries as provided in title 10, chapter 5, part 1, except for such provisions of any law, rule or regulation that conflicts with the primary penal and reformatory function of such institutions.



§ 4-6-145 - Information from clerks, superintendents, and jailers.

The clerks of all trial courts exercising criminal jurisdiction, the superintendents of all local workhouses, and all jailers shall, upon the request of the department of correction, furnish to the department pertinent information relating to felony offenders committed to local workhouses and jails, including the names of offenders, offenses committed, sentences imposed, presentence reports and all other information deemed relevant by the department for long-term correctional planning.



§ 4-6-146 - Confiscation of contraband.

(a) The commissioner of correction is authorized to permanently confiscate weapons, alcohol, controlled substances, controlled substance analogues, cash and other items that could be detrimental to institutional security or adversely affect an inmate's rehabilitation, if such items have been specifically designated as contraband by the commissioner, and such items are found on the grounds of any institution under the supervision of the department of correction.

(b) "Contraband" does not include cash lawfully in possession of an inmate for allowable purposes within an institution.



§ 4-6-147 - Confiscated cash fund.

(a) There is established a separate department of correction confiscated cash fund.

(b) All moneys collected as contraband from the inmate population at any of the facilities operated by or under the authority of the department of correction shall be paid over to the department of correction for deposit into the fund established by this section.

(c) The purpose of the fund is to enhance the department's ability to combat drug trafficking in facilities operated by or under the authority of the department of correction through the use of accepted investigative techniques and interdiction efforts, including, but not limited to, the use of canine units. Any moneys within the fund shall be withdrawn or expended only for accepted drug trafficking investigative techniques and interdiction efforts, including, but not limited to, the purchasing, training and maintenance of the department's canine units. Accounting procedures for the financial administration of the funds shall be in keeping with those prescribed by the comptroller of the treasury.

(d) (1) Moneys retained in the confiscated cash fund shall be invested by the state treasurer under appropriate rules and regulations to the end that adequate funds will be available for the purposes of this section.

(2) Revenue that is produced for the confiscated cash fund shall not revert to the state general fund and shall not be subject to impoundment or allotment reserve, but shall be managed on a revolving no-quarter basis.



§ 4-6-148 - Temporary retention of disabled correctional officer or youth service worker.

Whenever a correctional officer or youth service worker is injured in the line of duty and such injury disables such person from performing such person's regular duties, whether such disability is temporary or permanent, it is lawful for the commissioner of correction, or the commissioner of children's services, as appropriate, in such commissioner's sound discretion and with the approval of the governor and the attorney general and reporter, to retain such injured disabled employee upon the regular payroll of the department of correction or the department of children's services, as appropriate, until the person's claim for compensation for such disability is determined by the division of claims administration.






Part 2 - Volunteer Inmate Work Program

§ 4-6-201 - Creation of program -- Criteria.

(a) There is established a volunteer inmate work program in the department of correction for minimum risk inmates.

(b) The department shall, by rules and regulations promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, establish criteria for participation in such program. Such rules and regulations shall also develop criteria for work projects pursuant to such program, including, but not limited to, the following:

(1) Public works projects;

(2) Conservation projects; and

(3) Rehabilitation of cemeteries.



§ 4-6-202 - Funding.

Funds available for the development and implementation of a volunteer inmate work program and for construction of a facility or facilities to house inmates participating in such programs to help alleviate over-crowding in existing institutions shall be as provided by the general appropriations act. Any such facility shall be constructed by volunteer prison labor.









Chapter 7 - Highway Patrol

Part 1 - General Provisions

§ 4-7-101 - Establishment -- Personnel.

There shall be a police force to be known and designated as the Tennessee highway patrol, which shall consist of one (1) chief and such other personnel as may be designated by the commissioner of safety, with the approval of the governor.



§ 4-7-102 - Members -- Conditions of employment -- Oath.

(a) (1) The members of the Tennessee highway patrol shall be appointed by the commissioner of safety, by and with the consent and approval of the governor.

(2) Members shall serve at the will and pleasure of the commissioner.

(3) Members' compensation is to be fixed by the commissioner, with the approval of the governor.

(b) Each member of the Tennessee highway patrol, upon the member's appointment and before entering upon the member's duties, shall swear and subscribe to the following oath:

"I do solemnly swear that I will support the Constitution of Tennessee, and will well and faithfully perform the duties imposed upon me as a member of the Tennessee highway patrol to the best of my ability; that I will serve the state of Tennessee honestly and faithfully, and will obey the orders of the officers and officials placed over me according to law."

(c) Notwithstanding any other law to the contrary, each member employed after July 1, 2006, shall meet the requirements for minimum standards as set forth in title 38, chapter 8, part 1, and as required by the Tennessee peace officer standards and training commission; however, these Tennessee highway patrol members shall not be entitled to receive a police pay supplement as authorized under § 38-8-111.



§ 4-7-103 - List of applicants to fill vacancies -- County of residence.

(a) When the commissioner of safety proposes to fill a vacancy in the highway patrol, the commissioner shall request the commissioner of human resources to certify the names of persons eligible for appointment.

(b) The commissioner of human resources shall certify to the commissioner of safety a list of the top eligible applicants from the register.

(c) (1) Residence of the applicants shall be disregarded in making up such a list.

(2) In making appointments from among the eligible applicants on the list, the county of residence of the applicants may be considered in order to achieve some equitable distribution of positions in the state service in proportion to county populations.



§ 4-7-104 - Duties.

It is the duty of the members of the Tennessee highway patrol, under the direction of the commissioner of safety, to:

(1) Patrol the state highways and enforce all laws, and all rules and regulations of the department of transportation regulating traffic on and use of those highways; and

(2) Assist the department of revenue and the county clerks of the state in the collection of all taxes and revenue going to the state, and in the enforcement of all laws relating to same.



§ 4-7-105 - Enforcement of motor carrier laws.

The members of the Tennessee highway patrol have jurisdiction and authority to make such investigation of operators of motor vehicles for hire as they may see fit to ascertain whether or not they are operating in compliance with § 65-15-109, and whether or not they are otherwise complying with the provisions of the law relating to such operators, and they have authority to make arrests for any violation of title 65, chapter 15, or of any other traffic law of the state.



§ 4-7-106 - Enforcement of animal disease laws.

(a) The Tennessee highway patrol is granted the further authority, and it is its duty, to enforce title 44, chapter 2, part 1, relative to the prevention of the spread of communicable diseases among domestic animals and protection to the livestock industry.

(b) The Tennessee highway patrol is granted the same authority and police power to enforce title 44, chapter 2 as is vested in the commissioner of agriculture and in the state veterinarian by title 44, chapter 2.

(c) Any fines assessed and collected under title 44, chapter 2, part 1 in arrests made by the Tennessee highway patrol shall be divided, one half (1/2) to the department of agriculture and one half (1/2) to the Tennessee highway patrol.



§ 4-7-107 - Powers of members -- Age -- Uniforms -- Protective vests.

(a) The members of the Tennessee highway patrol are clothed with all such necessary police powers as will enable them properly to perform their duties, as outlined and defined in §§ 4-7-104 -- 4-7-106, including the right to make arrests and the right to serve criminal warrants and subpoenas for witnesses. The fees taxed to them for arrests and service of warrants only for violations of the laws of the road and violations of the revenue laws of the state, and subpoenas are to be paid over to the commissioner of safety, and then to be transmitted to the state treasurer to be credited to the general fund of this state, and such funds as may be necessary for the operation of the Tennessee highway patrol shall be made available through appropriation by the general assembly.

(b) Each patrol officer appointed shall be at least eighteen (18) years of age.

(c) All members of the Tennessee highway patrol when on duty shall wear a uniform to be designated by the commissioner of safety and shall be provided with a bullet-proof or protective vest for wear in hazardous situations.

(d) All members of the Tennessee highway patrol shall be provided with training in proper procedures to respond to persons with mental illnesses.



§ 4-7-108 - Carrying pistol.

It is lawful for Tennessee highway patrol officers employed by the Tennessee highway patrol to wear or carry a pistol at such times as they are in uniform and on active duty, in like manner as the city or metropolitan police officers.



§ 4-7-109 - Temporary retention of disabled member on payroll.

(a) Whenever a commissioned member of the department of safety is injured in the line of duty and such injury disables the member from performing the member's regular duties, whether such disability is temporary or permanent, it is lawful for the commissioner of safety, in the commissioner's sound discretion and with the approval of the governor and the attorney general and reporter, to retain such injured disabled member of the department upon the regular payroll of the department until such member's claim for compensation for such disability is determined by the division of claims administration.

(b) (1) The discretionary authority granted to the commissioner in subsection (a) with respect to commissioned members of the department shall also extend in like manner to the department's driver license examiners who are injured and disabled in the line of duty.

(2) In any recovery from, or settlement with, a third party made by such driver license examiners where the state receives any part of such recovery in compensation for payments made under this subsection (b), the state shall pay a pro rata share, based on the percentage of the recovery it receives, of any attorney fees paid or agreed to by the driver license examiner to secure such settlement or recovery.



§ 4-7-110 - Retired commission card -- Retention of service weapon and badge by retired members.

(a) Any commissioned member of the department of safety, who performs honorably and retires from the department in good standing, as determined solely by the commissioner, shall be issued by the department a retired commission card, which shall identify the member, the member's department and rank, and the fact that the member is retired. The card shall bear the inscription, in print of equal or larger size than the rest of the printing on the card, the words "Not a handgun permit."

(b) (1) A commissioned member, who is issued a retired commission card pursuant to subsection (a), may retain the member's service weapon and badge in recognition of the member's years of good and faithful service; provided, that the member retires:

(A) After twenty-five (25) or more years of service;

(B) After twenty (20) or more years of service, as a result of disability; or

(C) Upon attaining the mandatory retirement age imposed in title 8, chapter 36.

(2) A commissioned member, who is issued a retired commission card pursuant to subsection (a) but who is not included within subdivision (b)(1), may retain the member's service weapon and badge in recognition of the member's years of good and faithful service; provided, that the member reimburses the department for the cost of the service weapon and badge.

(3) Nothing in this subsection (b) shall be construed to require the department to purchase additional service weapons.

(c) Each badge retained pursuant to subsection (b) shall be permanently marked to indicate the retired status of the commissioned member.

(d) (1) Notwithstanding any other law to the contrary, if a commissioned member of the department of safety dies or is killed in the line of duty, the department shall be authorized to present the member's service weapon to the member's surviving spouse or children, or, if the member had no spouse or children, to the member's parents.

(2) If the surviving child or children are under twenty-one (21) years of age, the service weapon shall be given into the custody of the child's legal guardian to be held until the child or eldest surviving child attains twenty-one (21) years of age.

(3) If the surviving spouse, child or children, surviving parents or legal guardian of such person is not eligible to possess a firearm under federal or state law, the department shall not present the service weapon to them.



§ 4-7-111 - Longevity pay.

(a) In addition to all other salary benefits otherwise payable, every commissioned member of the department of safety shall be paid longevity pay according to the following schedule:

(1) First through the fifth year -- none;

(2) Beginning with the month following the fifth anniversary of the member's employment, the sum of five dollars ($5.00) per month times the member's total years of service.

(b) The longevity pay provided for in subsection (a) shall not be in lieu of merit raises, step increases or cost of living increases, but shall be in addition to all such increases.

(c) It is hereby declared to be the legislative intent to reward experience and faithful service to the state and to encourage career law enforcement officers to remain in service to the state.

(d) In addition to the five dollars ($5.00) per month longevity payment authorized in subsection (a), each eligible employee shall receive a longevity payment supplement in the amount of fifteen dollars ($15.00) per year for each year of creditable service with the Tennessee highway patrol for the first fifteen (15) years of service only.

(e) Funds required to fund this section are hereby directed to be from the 1977 increase in driver license fees.



§ 4-7-112 - Rules and regulations -- Expenses of patrol.

(a) The commissioner of safety is charged with the proper administration of this part, and may make such rules and regulations relating thereto as may be necessary.

(b) The expenses of carrying out this part, including the compensation of the members of the Tennessee highway patrol, and their necessary expenses incurred in the performance of their duties, shall be paid out of the motor vehicle fund; provided, that such expenses and compensation shall not exceed ten percent (10%) of such fund per annum; and provided further, that only the net amount of the motor vehicle fund shall be subject to allocation between the department of transportation and the various counties.



§ 4-7-113 - Construction of part.

(a) This part is necessary to:

(1) Protect the lives and safety of the traveling public on state highways;

(2) Conserve and preserve the state's property; and

(3) Assist in the collection of state revenues.

(b) This part is remedial in nature and shall be construed liberally.



§ 4-7-114 - Enforcement of anti-theft laws.

(a) The members of the Tennessee highway patrol have jurisdiction and authority, and it is their duty, to aid in the enforcement of the criminal provisions of title 55, chapter 5 and § 39-14-103, whenever an alleged violation of those statutory provisions involves unlawful taking of a motor vehicle.

(b) Members of the highway patrol have authority to investigate and to make arrests for violations of such statutory provisions whenever an alleged violation involves unlawful taking of a motor vehicle.



§ 4-7-115 - Use of dogs to detect drugs.

The Tennessee highway patrol is authorized to utilize dogs trained to detect marijuana and other illicit substances in its work, as may be desirable and appropriate.



§ 4-7-118 - Canine training for highway patrol officers.

(a) Effective August 1, 2003, before a person appointed by the commissioner can become a commissioned member of the highway patrol, such person, as a part of the training for such position, shall complete a course of instruction in animal behavior generally and canine behavior specifically that complies with the requirements of § 38-8-117.

(b) For members of the highway patrol who have completed the animal behavior training course required by subsections (a) and (c), any annual in-service training, required for members of the highway patrol, may also include the animal behavior training course.

(c) Any member of the highway patrol who was employed prior to the time when the course of instruction required by subsection (a) was established and offered shall be required to complete it as part of any annual in-service training required of the highway patrol. Any such member shall have two (2) years from June 15, 2004, to receive the instruction required by subsection (a). Any officer who does not comply with this subsection (c) shall be subject to departmental disciplinary proceedings.

(d) Any member of the highway patrol who completes a course of instruction in animal behavior approved by the POST commission for use as required in § 38-8-117, shall be in compliance with this section.



§ 4-7-119 - [Obsolete.]

HISTORY: Acts 2005, ch. 193, § 2; deleted as obsolete by Acts 2013, ch. 308, § 18, effective July 1, 2013.



§ 4-7-120 - Political activity.

No member of the Tennessee highway patrol shall engage in political activity, support or opposition to any candidate, party or measure in any election when on duty or acting in the member's official capacity. When off duty and acting as a private citizen, no member of the Tennessee highway patrol shall be prohibited from engaging in political activity or denied the right to refrain from engaging in political activity.



§ 4-7-121 - Officers trained to enforce federal immigration laws.

Highway patrol officers certified as trained in accordance with a memorandum of understanding between the state of Tennessee and the United States department of homeland security pursuant to § 4-3-2015 are authorized to enforce federal immigration laws while performing within the scope of their authorized duties as state highway patrol officers.



§ 4-7-122 - Retired members -- Employment by local enforcement agencies.

Notwithstanding any other law to the contrary, retired members of the Tennessee highway patrol are eligible to be employed by local law enforcement agencies; provided, that the retired member meets the certification and firearms training requirements of the local law enforcement agency with which the retired member seeks employment.






Part 2 - Compensation

§ 4-7-201 - Annual compensation survey.

The commissioner of human resources shall annually conduct a survey of the then current compensation levels of the duty classifications and classes of position in § 4-7-203 in the following adjacent states -- Kentucky, Virginia, North Carolina, Georgia, Alabama, Mississippi, Arkansas and Missouri -- for the purpose of implementing a revised salary schedule for such duty classifications and classes of position.



§ 4-7-202 - Report of survey.

The commissioner of human resources is directed to annually report on or before September 1, the data and conclusions of the compensation survey to the commissioner of safety, the commissioner of finance and administration, the finance, ways and means committees of the senate and the house of representatives and the office of legislative budget analysis.



§ 4-7-203 - Corresponding duty classifications and compensation in adjacent states.

(a) (1) The commissioner of human resources shall determine corresponding duty classifications of highway patrol officers or other state officers of the adjacent states who perform the same or similar duties as fully commissioned members employed by the department of safety, and electronic alarms technicians of the division of motor vehicle enforcement. The commissioner shall utilize the duty classifications of such members of the department of safety that were in use on January 1, 1985, to determine the classification and compensation of such members.

(2) This part shall apply to the following members of the department of safety:

(A) Commissioned members of the highway patrol;

(B) Commissioned members of the division of motor vehicle enforcement; and

(C) Electronic alarms technicians of the division of motor vehicle enforcement.

(b) This part shall apply to the commissioned members of the Jerry F. Agee Tennessee law enforcement training academy.

(c) The compensation report shall determine the compensation levels of highway patrol officers or other state officers of the adjacent states who have attained the same or similar class of position, for each of the duty classifications, as the classes of position that were in use on January 1, 1985, to determine the classification and compensation of such members of the department of safety.



§ 4-7-204 - Establishment of compensation schedule.

(a) (1) The survey shall determine the lowest step in the range in each adjacent state for each class of position in each duty classification, and from such data determine the average compensation paid in the adjacent states for each class of position in each duty classification.

(2) The survey shall establish a ten-step range in each class of position in each duty classification. The amount of average compensation as determined in this section shall equal Step 1 of each class of position in each duty classification.

(3) Step 2 of each class of position in each duty classification shall equal one hundred four and one-half percent (104.5%) of Step 1.

(4) Step 3 of each class of position in each duty classification shall equal one hundred nine and two-tenths percent (109.2%) of Step 1.

(5) Step 4 of each class of position in each duty classification shall equal one hundred fourteen and twelve hundredths percent (114.12%) of Step 1.

(6) Step 5 of each class of position in each duty classification shall equal one hundred nineteen and one-quarter percent (119.25%) of Step 1.

(7) Step 6 of each class of position in each duty classification shall equal one hundred twenty-four and sixty-two hundredths percent (124.62%) of Step 1.

(8) Step 7 of each class of position in each duty classification shall equal one hundred thirty and twenty-three hundredths percent (130.23%) of Step 1.

(9) Step 8 of each class of position in each duty classification shall equal one hundred thirty-six and nine hundredths percent (136.09%) of Step 1.

(10) Step 9 of each class of position in each duty classification shall equal one hundred forty-two and twenty-one hundredths percent (142.21%) of Step 1.

(11) Step 10 of each class of position in each duty classification shall equal one hundred forty-eight and sixty-one hundredths percent (148.61%) of Step 1.

(b) (1) In determining the compensation paid in each adjacent state for each class of position in each duty classification, the survey shall not include any employment benefits other than direct compensation, and shall not include any longevity pay unless such pay is a normal part of the monthly base pay schedule.

(2) In determining the compensation paid in each adjacent state for each class of position for the duty classifications within the division of motor vehicle enforcement, the survey shall not include any personnel from an adjacent state who are not commissioned members of a state organization, regardless of any similarity of duties, and shall not include any personnel from an adjacent state who are commissioned members of a state police or highway patrol organization.



§ 4-7-205 - Implementation of salary schedule.

(a) The salary schedule determined by the most recent compensation survey shall be implemented by the commissioners of human resources and finance and administration in the next fiscal year, subject only to availability of appropriations.

(b) In each fiscal year all funds appropriated in the general appropriations act and allocated for the salaries of fully commissioned members of the department of safety and electronic alarms technicians of the division of motor vehicle enforcement shall be first used to implement the compensation survey. To the extent of any remaining funds, the general assembly, upon the recommendations of the department of human resources, shall provide for the expenditure of such funds.

(c) (1) No adjustment arising from the survey provided for in this part or the salary schedule determined by the survey shall take effect until such adjustment is funded in the general appropriations bill.

(2) The payment of such adjustment or increase in the salary schedule is conditioned upon such adjustment or increase being funded in the general appropriations bill.



§ 4-7-206 - Duty classifications for initial implementation.

(a) For implementation purposes in the initial fiscal year of the compensation survey, the fully commissioned members of each duty classification in the Jerry F. Agee Tennessee law enforcement training academy shall be paid in accordance with the following schedule for the proper class of position:

(1) Newly hired members and those with less than one (1) year service in like class of position shall be at Step 1;

(2) Members with more than one (1) year but less than two (2) years' service in like class of position shall be at Step 2;

(3) Members with more than two (2) years' but less than three (3) years' service in like class of position shall be at Step 3;

(4) Members with more than three (3) years' but less than four (4) years' service in like class of position shall be at Step 4;

(5) Members with more than four (4) years' but less than five (5) years' service in like class of position shall be at Step 5;

(6) Members with more than five (5) years' but less than six (6) years' service in like class of position shall be at Step 6;

(7) Members with more than six (6) years' but less than seven (7) years' service in like class of position shall be at Step 7;

(8) Members with more than seven (7) years' but less than eight (8) years' service in like class of position shall be at Step 8;

(9) Members with more than eight (8) years' but less than nine (9) years' service in like class of position shall be at Step 9; and

(10) Members with more than nine (9) years' service in like class of position shall be at Step 10.

(b) For implementation purposes in the initial fiscal year of the compensation survey, the fully commissioned members of each duty classification in the department of safety, and electronic alarms technicians of the division of motor vehicle enforcement, except members of the Jerry F. Agee Tennessee law enforcement training academy, shall be paid in accordance with each member's present step in class of position as of June 30, 1986, and each such member shall receive one (1) additional step in class of position on July 1, 1986, not to exceed ten (10) steps.

(c) For implementation purposes in each subsequent fiscal year of the compensation survey, all fully commissioned members of each duty classification in the department of safety, and electronic alarms technicians of the division of motor vehicle enforcement shall receive one (1) additional step in class of position on each July 1, not to exceed ten (10) steps.

(d) For implementation purposes in each fiscal year of the compensation survey, the following duty classifications shall be paid the same as the duty classification deemed its equivalent, for like years of service:

(1) A technician 3 in the highway patrol shall be equivalent to a sergeant in the highway patrol;

(2) A technician supervisor in the highway patrol shall be equivalent to a lieutenant in the highway patrol; and

(3) An electronic alarms technician in the division of motor vehicle enforcement shall be equivalent to a sergeant in the division of motor vehicle enforcement.

(e) For implementation purposes in each fiscal year of the compensation survey, for fully commissioned members of the department of safety, and communications technicians of the department of safety, any length of service in the highway patrol at a comparable or a higher rank, any length of service in the Jerry F. Agee Tennessee law enforcement training academy at the same or a higher rank and any length of service in the division of motor vehicle enforcement at the same or a higher rank shall be included in computing a member's years of service.



§ 4-7-207 - Promotions.

Any promotion to a higher class of position shall result in a minimum increase of compensation of at least five percent (5%), notwithstanding § 4-7-206.



§ 4-7-208 - Determination of compensation for each step.

For implementation purposes of the compensation survey in fiscal year 1988-1989, and in all subsequent fiscal years, the average compensation for each class of position in each duty classification shall be determined in accordance with § 4-7-204(a)(1). All other steps shall be computed in accordance with § 4-7-204(a).



§ 4-7-209 - Suspension of step schedules.

Implementation of salary increases pursuant to this part based on step schedules shall be suspended for the fiscal years beginning July 1, 2003, and ending June 30, 2004, and beginning July 1, 2009, and ending June 30, 2010. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to this part based on step schedules shall not include time of service between July 1, 2003, and June 30, 2004, nor between July 1, 2009, and June 30, 2010.






Part 3 - Litter Prevention and Control Law

§ 4-7-301 - Short title.

This part shall be known and may be cited as the "Litter Prevention and Control Law."



§ 4-7-302 - Creation of special unit.

(a) There is created within the Tennessee highway patrol a special unit for the enforcement of the Litter Control Law, compiled in title 39, chapter 14, part 5. The unit shall consist of a minimum of eight (8) members of the highway patrol. Such members shall be stationed in equal numbers in the eight (8) highway patrol districts.

(b) Sections 4-7-102, 4-7-103, 4-7-107 -- 4-7-112, and 4-7-201 -- 4-7-208 shall apply to the members authorized in subsection (a).



§ 4-7-303 - Jurisdiction, authority and duty.

The members of the special unit created by this part have jurisdiction and authority, and it is their duty, to enforce the Litter Control Law, compiled in title 39, chapter 14, part 5. Such jurisdiction shall include all public roads, highways, rights-of-way, waters and property.



§ 4-7-304 - Reporting of violations -- Prosecutions.

The special unit created by this part shall encourage citizens to report violations of the Litter Control Law, compiled in title 39, chapter 14, part 5, and to prosecute offenders. If a citizen reports a violation of such law and declines to prosecute, the special unit shall notify the suspected offender by letter of the provisions of the Litter Control Law of 1971 and penalties for violation thereof.



§ 4-7-305 - Training -- Rules and regulations.

The commissioner of safety shall provide for appropriate training for members of the special unit created by this part. The commissioner may promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, to implement this part.



§ 4-7-306 - Citizen cooperation.

The special unit created by this part shall encourage the citizens of this state to cooperate with the department in preventing and controlling violations of the Litter Control Law, compiled in title 39, chapter 14, part 5. Such unit shall develop programs to accomplish such cooperation, including, but not limited to, "litter watch" programs.






Part 4 - Criminal Investigation Division

§ 4-7-401 - Creation.

There is created the criminal investigation division within the Tennessee highway patrol, referred to as "CID" in this part.



§ 4-7-402 - Purpose -- Jurisdiction.

(a) The mission of the CID shall be to investigate, gather evidence and assist federal, state and local law enforcement in the prosecution of criminal offenses enumerated in § 4-7-404(3).

(b) The CID shall have original jurisdiction to enforce title 55, chapter 5, relative to automobile anti-theft, odometer and fraud prevention, as well as all criminal matters initiated by the highway patrol or other divisions of the department of safety, including, but not limited to, the investigation of vehicular homicides, vehicular assaults and traffic crashes involving death or serious bodily injury.



§ 4-7-403 - Staffing.

The CID shall be staffed in an appropriate and professional manner to carry out its duties and functions. Such staffing shall be in the discretion of the commissioner of safety.



§ 4-7-404 - Authority.

Members of the CID shall have the authority to:

(1) Provide investigative and technical support to the highway patrol in all criminal matters initiated by their actions;

(2) Provide investigative and technical support to the driver license division of the department of safety;

(3) Conduct overt and covert criminal investigations relating to:

(A) Motor vehicle and motorized vehicle theft;

(B) Stolen motor vehicles and motorized vehicle parts;

(C) Stolen boats, airplanes and parts therefrom;

(D) Violation of title and registration laws and operation of chop shops in title 55, chapter 5;

(E) Identify theft laws;

(F) Odometer fraud;

(G) Vehicular homicides;

(H) Vehicular assault; and

(I) Insurance fraud related to motor vehicles; and

(4) Provide technical and investigative support to the internal affairs division of the department of safety.



§ 4-7-405 - Assisting the TBI.

The CID may also assist the Tennessee bureau of investigation (TBI) in any other criminal investigations not specified in § 4-7-404, upon written request by the director of the TBI and approval of the commissioner of safety.









Chapter 8 - State Capitol and Annexes

Part 1 - Capitol Grounds and Annexes

§ 4-8-101 - Care of buildings and fixtures -- Preservation of order -- Virtual tour.

(a) (1) Except as otherwise provided by subdivision (a)(2), it is the duty of the department of general services, through the commissioner, to take care of and preserve the state capitol and capitol annexes and all the furniture, fixtures and the capitol grounds, and to keep the same in good order.

(2) It is the duty of the department of general services, through the commissioner acting with approval of the speaker of the senate and the speaker of the house of representatives, to take care of and preserve the second floor of the state capitol, including all chambers, galleries, offices, rooms, hallways, balconies, storage areas and other spaces therein, and all associated furniture and fixtures and to keep the same in good order.

(b) The secretary of state is authorized to produce a virtual tour of the state capitol, capitol annexes and grounds and to publish the virtual tour on the web sites of the general assembly and of the secretary of state. The secretary of state may reproduce the virtual tour on electronic media. The secretary of state is further authorized, acting through the state librarian and archivist, to distribute to any public or private elementary, middle, junior high or senior high school the virtual tour on electronic media.

(c) The department, through proper agencies, has the authority to preserve order among visitors who may be in and around the capitol and annexes, and to keep improper persons out of the different offices and rooms, in the absence of the regular occupants.



§ 4-8-102 - Superintendence of deliveries and shipments.

The department of general services shall superintend the delivery of supplies of fuel, water and stationery for the different departments of the state government, the delivery of all necessary dispatches and communications, and the packing and shipments of the acts, journals and other public documents.



§ 4-8-103 - Capitol employees.

(a) The commissioner of general services is authorized to appoint one (1) or more security guards for the capitol and capitol grounds, who shall receive for services the sums appropriated, and one (1) or more porters, who shall receive the sums appropriated.

(b) The commissioner may also appoint a landscape gardener to perform such duties in connection with the care of the grounds as may from time to time be necessary.



§ 4-8-104 - Police powers of security guards.

(a) The security guards are vested with police powers.

(b) It is their duty to arrest any and all persons committing nuisances or misdemeanors in or around the capitol, annexes, or on the grounds, or for other violation of law, and take such offender or offenders before some magistrate for trial and punishment.



§ 4-8-105 - Supervision of porters.

The commissioner of general services has general supervision and control of all porters appointed or employed at the expense of the state in connection with any and all of the departments in and about the capitol.






Part 2 - Capitol Parking

§ 4-8-201 - Rules and regulations.

(a) The governor is hereby authorized to promulgate rules and regulations governing the parking of motor vehicles on the state-owned property known as Capitol Hill and immediately surrounding the state capitol at Nashville. The office of the chief clerk of the senate and the office of the chief clerk of the house of representatives shall each be assigned a minimum of six (6) parking spaces pursuant to such rules and regulations; and the chief clerk of the senate and the chief clerk of the house of representatives shall jointly possess exclusive custody, control and direction of any parking spaces developed and constructed, after January 1, 2001, on the right side of the drive on Capitol Hill up to the state capitol.

(b) Such rules and regulations when promulgated shall be enforced by the commissioner of general services, in the manner provided in this part.



§ 4-8-202 - Marking of parking space.

Such parking space as exists on Capitol Hill shall be marked and defined under the rules and regulations promulgated by the governor, with due regard to safety and the orderly operation of the business of this state.



§ 4-8-203 - Violation of parking or traffic regulations.

(a) (1) Any person found guilty of violation of the parking or traffic regulations promulgated under §§ 4-8-201 and 4-8-202 is subject to a civil penalty of ten dollars ($10.00) for the first offense, and twenty-five dollars ($25.00) for second and subsequent offenses during a one-year period.

(2) Any person who is found guilty of four (4) or more violations during a one-year period shall have any state-issued parking permit revoked for a period of one (1) year from the date of the last violation.

(3) This section shall also apply to parking violations in the state employee parking lots described in § 4-3-1105, and to parking on any other property under state control.

(4) Sections 4-8-201, 4-8-202 and this section shall not apply to tourists with out-of-state auto tags.

(b) (1) The commissioner of safety, or the commissioner's designee, shall conduct a hearing if the person charged with the violation so desires.

(2) The hearing date shall be posted on the citation issued, and will be no less than fifteen (15), nor more than thirty-five (35), calendar days from the date of issuance.

(3) Persons charged who do not desire a hearing may plead guilty to the charge by remitting the assessed civil penalty to the address on the citation.

(4) At each such hearing, the state shall have the burden of proving the subject vehicle was in violation of the parking or traffic regulations promulgated under §§ 4-8-201 and 4-8-202, and failure to carry such burden shall be cause for dismissal of the case.

(c) As provided in §§ 55-8-186 and 55-10-312, the proof of registration shall create the presumption the vehicle was operated by the owner or with the owner's knowledge and consent. It is the responsibility of the registered owner of the vehicle to provide the commissioner with sworn evidence that the vehicle was not being used by the owner, and provide the name, address and driver license number of the person in control of the vehicle at the time of the violation. If the owner fails to provide such information, then the owner shall become personally liable for the violation.

(d) (1) Failure of the person to appear on, or remit the civil penalty by, the hearing date shall result in notice being mailed to the address of the registered owner of the vehicle.

(2) The notice shall set forth a date for the owner to appear and present the information required in subsection (c).

(e) (1) Failure of the registered owner, or the person who was in control of the vehicle on the date of the violation, to either appear for the scheduled hearing or remit the civil penalty shall cause the vehicle to be subject to immobilization.

(2) If the vehicle is again found in violation, the vehicle will be immobilized by the department until such time as all outstanding civil penalties are paid by the owner.

(f) It is the responsibility of the department to maintain records of all vehicles issued citations for violation of this chapter.

(g) Any person aggrieved by a decision of the commissioner, or the commissioner's designee, may appeal in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-8-204 - Car pool section parking -- Designation of area.

There shall be reserved a priority section of a sufficient number of parking spaces in the Capitol Hill state employees parking lot to accommodate those who wish to participate in the car pool program. The area shall be designated the "car pool section" to be used solely for car pool priority parking for state employees; however, unused parking spaces in the car pool section may be released at an appropriate time for use by other state employees.



§ 4-8-205 - Car pool section parking -- Eligibility -- Applications.

(a) State employees desiring to take advantage of car pool section parking shall be required to execute a signed statement that the employee transports at least two (2) persons to and from work per day and containing the names and addresses of their regular passengers, the state department or office in which they are employed and their addresses, and their home and office telephone numbers. The statement shall also certify that regular passengers are not members of another car pool with a priority parking space.

(b) The application for priority parking used in the state of Tennessee's operation car pool program by the department of general services may be used to carry out this section.

(c) All state employees working in the area of the Capitol Hill complex shall be notified at least once a year of the availability of the car pool program.

(d) The two (2) persons riding in the applicant's car shall all be employees of the state of Tennessee in order to qualify under § 4-8-204 and this section.



§ 4-8-206 - Van section parking.

(a) There shall be reserved a priority section of a sufficient number of parking spaces in the Capitol Hill state employees parking lot to accommodate those vans in which several state employees are commuting. The area shall be designated "van section" and used solely for van priority parking for state employees; however, unused parking spaces in the van section may be released at an appropriate time for use by other state employees.

(b) The commissioner of general services shall develop and issue a policy or rule, as the commissioner deems appropriate, governing the vans and the state employees who may use van priority parking. Such policy or rule shall set eligibility requirements for the employees and the motor vehicles that may use such parking.






Part 3 - State Capitol Commission

§ 4-8-301 - Established -- Membership -- Chair -- Compensation.

(a) (1) There is hereby created the state capitol commission, which shall be composed of seven (7) ex officio members, as follows: the commissioner of general services, the comptroller of the treasury, the secretary of state, the state treasurer, the commissioner of finance and administration, the commissioner of environment and conservation, and the chair of the Tennessee historical commission, or their respective designees. In addition, the membership shall include two (2) legislative members as follows: one (1) member appointed by the speaker of the senate and one (1) member appointed by the speaker of the house of representatives.

(2) The commission membership shall also include three (3) private citizens appointed by the governor to staggered terms of three (3) years.

(A) In appointing private citizens to serve on the state capitol commission, the governor shall strive to ensure that at least one (1) such citizen serving on the commission is sixty (60) years of age or older and that at least one (1) such citizen serving on the commission is a member of a racial minority.

(B) At least one (1) of the private citizens appointed by the governor shall be a black person.

(C) (i) In appointing private citizens to serve on the state capitol commission, the governor shall appoint one (1) person from each of the three (3) grand divisions of the state.

(ii) The private citizen members serving on the commission on March 20, 2012, shall continue to serve until they either vacate their positions or their terms of office expire, whichever occurs first, whereupon the governor shall appoint persons to fill the positions in accordance with subdivision (a)(2)(C)(i).

(b) The governor shall appoint a chair from among the full membership of the commission.

(c) All members shall serve without compensation, but shall be eligible for reimbursement for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-8-302 - Powers and duties.

(a) The state capitol commission has the following power and duty to:

(1) Formulate and develop a plenary master plan and program for the adaptive restoration and preservation of the state capitol, including the building and contiguous grounds;

(2) Consistent with the master plan required in subdivision (a)(1), to establish policy controlling the furnishings, including, but not limited to, wall, floor and window coverings of the state capitol;

(3) Establish policy governing maintenance of the state capitol;

(4) Establish policy governing the use of the state capitol for any nongovernmental activities; and

(5) Establish a policy relative to historical commemorative additions and improvements on the Bicentennial Mall, such as statues and monuments, and to approve such historical commemorative additions and improvements as may come with such policy; provided, that all other aspects of the administration of the Bicentennial Mall shall remain within the control and jurisdiction of the department of environment and conservation.

(b) All actions of the commission pursuant to subsection (a) shall be subject to the concurrence of the state building commission.



§ 4-8-303 - Staff -- Experts.

(a) The department of general services, the state museum, the Tennessee historical society, and the office of the state architect shall provide appropriate staff to the state capitol commission.

(b) In addition, the commission has the authority to contract pursuant to state law for the services of experts and specialists in the area of adaptive restoration and preservation of historic buildings. All contracts shall be executed by the commissioner of finance and administration, with the approval of the comptroller of the treasury and the attorney general and reporter; provided, that design and construction contracts are subject to the approval of the state building commission.



§ 4-8-304 - Reports.

The commission shall make an annual written report to the governor and general assembly. The report shall describe the activities of the commission during the preceding twelve (12) months and shall outline the activities for the ensuing twelve (12) months, with recommendations.






Part 4 - David Crockett Commission

§ 4-8-401 - Creation -- Purpose.

There is created the David Crockett commission, hereinafter "the commission," to identify ways and means and raise the necessary funds to erect a monument or statue honoring David Crockett on the grounds of the state capitol as a permanent tribute to one of Tennessee's most prominent citizens throughout its history.



§ 4-8-402 - Composition of commission.

(a) The commission shall be composed of nine (9) citizen members: five (5) members to be appointed by the governor, two (2) members to be appointed by the speaker of the house of representatives, and two (2) members to be appointed by the speaker of the senate. The governor shall designate one (1) member to serve as chair of the commission. Vacancies shall be filled by the original appointing authority. Members of the commission shall not receive travel expenses or compensation for their service; however, members of the commission may receive compensation or reimbursement for travel expenses from private sources.

(b) Of the members appointed to the commission:

(1) One (1) shall be a member of a Tennessee historical society or organization;

(2) One (1) shall be an employee or director of a public museum with experience relative to commissioned projects;

(3) One (1) shall have experience in fundraising for historical, artistic, or educational organizations or projects; and

(4) One (1) shall be a resident of the eastern grand division from an area of David Crockett's birthplace or where he enjoyed his early childhood who is a member of a group that studies or celebrates David Crockett on an ongoing basis.



§ 4-8-403 - Consultation with state capitol commission -- Approval of design.

The commission shall consult with the state capitol commission relative to all aspects of the monument or statue honoring David Crockett, and the state capitol commission must give final approval of the design of such monument or statue prior to its erection.



§ 4-8-404 - Sole use of private funding.

The monument or statue of David Crockett shall be erected using private funds solely, and no state funds shall be expended for such project.



§ 4-8-405 - Report on operation and accomplishments -- Termination of commission.

Within thirty (30) days of the erection of the monument or statue in accordance with this part, the David Crockett commission shall submit to the governor, the speakers of the senate and the house of representatives, and the chairs of the government operations committees of the house of representatives and senate a complete and detailed report setting forth its operation and accomplishments, at which time the commission shall cease to exist.









Chapter 9 - Commission for Uniform Legislation

§ 4-9-101 - Creation -- Composition.

(a) There is created a board of commissioners for the promotion of uniformity of legislation in the United States, composed of three (3) lawyers appointed by the governor. Any vacancy on the board by resignation, death or otherwise arising shall be filled by the appointment of a lawyer by the governor. In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.

(b) The director of the office of legal services, or the director's designee, shall serve as an associate member of the board and may assist the board in the timely and thorough performance of its duties.



§ 4-9-102 - Duties.

It is the duty of the board of commissioners to:

(1) Examine the subjects upon which uniformity of legislation in the various states and territories of the union is desirable, but which are outside the jurisdiction of the congress of the United States;

(2) Confer upon these matters with the commissioners appointed by other states and territories for the same purpose;

(3) Consider and draft uniform laws to be submitted for approval and adoption by the several states; and

(4) Generally advise and recommend such other or further course of action as shall accomplish the purposes of this chapter.



§ 4-9-103 - Record -- Reports.

The board of commissioners shall keep a record of its transactions, and shall at the session of each general assembly make a report of its doings and of its recommendations to the general assembly.



§ 4-9-104 - Compensation.

(a) No member of the board shall receive any compensation for such member's services.

(b) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.






Chapter 10 - Commission on Intergovernmental Relations

§ 4-10-101 - Legislative findings.

The general assembly finds and declares that there is a need for a permanent intergovernmental body to study and report on:

(1) The current pattern of local governmental structure and its viability;

(2) The powers and functions of local governments, including their fiscal powers;

(3) The existing, necessary and desirable relationships between and among local governments and the state;

(4) The existing, necessary and desirable allocation of state and local fiscal resources;

(5) The existing, necessary and desirable roles of the state as the creator of the local governmental systems;

(6) The special problems in interstate areas facing their general local governments, intrastate regional units, and areawide bodies, such studies where possible to be conducted in conjunction with those of a pertinent sister state commission; and

(7) Any constitutional amendments and statutory enactments required to implement appropriate commission recommendations.



§ 4-10-102 - Advisory commission on intergovernmental relations -- Creation.

There is hereby created the Tennessee advisory commission on intergovernmental relations.



§ 4-10-103 - Members -- Appointment -- Officers -- Terms -- Quorum.

(a) Beginning July 1, 1997, the commission shall be composed of the following twenty-five (25) members; provided, that the membership may exceed this number until the appropriate terms of office have expired as provided in this section:

(1) The chair of the senate finance, ways and means committee;

(2) The chair of the finance ways and means committee of the house of representatives;

(3) Four (4) state senators appointed by the speaker of the senate;

(4) Four (4) state representatives appointed by the speaker of the house of representatives;

(5) Four (4) elected municipal officials;

(6) Four (4) elected county officials;

(7) Two (2) executive branch members, one (1) of whom may be the commissioner of finance and administration, each appointed by the governor;

(8) Two (2) private citizens, each appointed by the governor;

(9) One (1) elected representative of the Tennessee Development District Association;

(10) One (1) elected representative of the County Officials Association of Tennessee, appointed by the governor; and

(11) The comptroller of the treasury.

(b) Members currently holding appointments on the commission shall serve their full terms. As vacancies occur, new appointments shall be filled by the speaker of the senate and the speaker of the house of representatives by alternating appointments until each speaker has made three (3) non-legislative appointments for a maximum of seven (7) appointments. Thereafter, appointments shall alternate among the governor, the speaker of the senate and the speaker of the house of representatives, respectively; provided, that none of the appointing authorities mentioned in this subsection (b) shall exceed the number of appointments as provided in this subsection (b). The next three (3) vacancies in the category of private citizen shall not be filled, thereby reducing the total number of private citizens serving on the commission to two (2). Total membership may exceed twenty-five (25) members until the necessary vacancies occur in the private citizen category.

(c) The chair and vice chair of the commission shall be elected by the members of the commission for two-year terms and may subsequently be reelected; provided, that the chair shall be a member of the general assembly. In the event of the absence or disability of both the chair and vice chair, the members of the commission shall elect a temporary chair by a majority vote of those present and voting.

(d) (1) Members shall be appointed for a term of four (4) years and may be subsequently appointed to additional four-year terms except in those instances where membership is reduced as provided in this section. In the case of members of the general assembly, appointments and reappointments shall be consistent with terms of office for the senate and the house of representatives. Members currently holding office are eligible for reappointment for one (1) additional term; provided, that those holding positions subject to downsizing shall not be eligible for reappointment.

(2) Should any member cease to be an officer, member or employee of the unit, body or agency such member is appointed to represent, such member's membership on the commission shall terminate immediately and a new member shall be appointed for a full term in the same manner as such new member's predecessor.

(e) (1) The members appointed from private life under subsection (a) shall be appointed without regard to political affiliation. Such members shall not hold any public office.

(2) Of each class of local government members appointed, no more than one half (1/2) shall be from any one (1) political party.

(3) Of each class of legislative members appointed by the speaker of the senate and the speaker of the house of representatives, two (2) shall be from the majority party of their respective houses.

(f) A majority of those currently appointed to the commission shall constitute a quorum.

(g) For each municipal vacancy, the Tennessee Municipal League shall submit a list of three (3) elected nominees to the appropriate appointing authority.

(h) For each general county government vacancy, the Tennessee County Services Association shall submit a list of three (3) elected nominees to the appropriate appointing authority.

(i) For the development district vacancy, the Tennessee Development District Association shall submit a list of three (3) elected nominees to the appropriate appointing authority; except as provided in subdivision (d)(1).

(j) For the county officials vacancy, the County Officials Association of Tennessee shall submit a list of three (3) elected nominees to the governor.

(k) In implementing this section, the state shall aggressively seek racial and gender diversity by enlisting ethnic minority and female participation on all levels. No person shall be excluded from participation in, or be denied the benefits of, any program or activity receiving funding as a result of implementation of this section on grounds of race, color or gender.



§ 4-10-104 - Duties.

The commission shall:

(1) Serve as a forum for the discussion and resolution of intergovernmental problems;

(2) Engage in such activities and make such studies and investigations as are necessary or desirable in the accomplishment of the purposes set forth in § 4-10-101;

(3) Consider, on its own initiative, ways and means of fostering better relations among local governments and state government;

(4) Draft and disseminate legislative bills, constitutional amendments and model local ordinances necessary to implement recommendations of the commission;

(5) Encourage, and where appropriate, coordinate studies relating to intergovernmental relations conducted by universities, state, local and federal agencies, and research and consulting organizations;

(6) Review the recommendations of national commissions studying federal, state and local government relationships and problems and assess their possible application to this state;

(7) Study issues relating to changing federalism, including federal devolution, block grants, preemptions, mandates, and the tenth amendment to the Constitution of the United States;

(8) Study tax equivalent payments by municipally owned electric operations to the various taxing jurisdictions within the state;

(9) Study the laws relating to the assessment and taxation of property;

(10) Conduct an annual study of the fiscal capacity of local governments to fund education; and

(11) Conduct an annual infrastructure study.



§ 4-10-105 - Meetings -- Committees -- Rules of procedure.

(a) The commission shall hold meetings quarterly and at such other times as it deems necessary. The commission may hold public hearings from time to time on matters within its purview.

(b) Each officer, board, commission, council, department or agency of state government, and each political subdivision of the state, shall make available all facts, records, information and data requested by the commission, and in all ways cooperate with the commission, in carrying out the functions and duties imposed by this chapter.

(c) The commission may establish committees as it deems advisable and feasible, whose membership shall include at least one (1) member of the commission, but only the commission itself may set policy or take other official action.

(d) The commission shall promulgate rules of procedure governing its operations; provided, that they are in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(e) All meetings of the commission, or any committee thereof, at which public business is discussed or formal action is taken shall conform to title 8, chapter 44.



§ 4-10-106 - Staff assistance.

In addition to its own staff, and at the request of the chair, the comptroller of the treasury and the institute of public service of the University of Tennessee are authorized to provide staff assistance as necessary.



§ 4-10-107 - Compensation -- Appropriations.

(a) (1) No member of the commission is entitled to a salary for duties performed as a member of the commission.

(2) Members who are not government employees or officers shall receive seventy-five dollars ($75.00) per diem for attendance at meetings of the commission.

(3) Each member is entitled to reimbursement for travel and other necessary expenses incurred in the performance of official duties in accordance with the state comprehensive travel regulations as promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(b) The commission is authorized to apply for, contract for, receive and expend for its purposes any appropriations or grants from the state, its political subdivisions, the federal government, or any other source, public or private.

(c) Political subdivisions of the state are authorized to appropriate funds to the commission to share in the cost of its operations, and may furnish staff personnel to the commission.

(d) In addition to any funds appropriated by the general assembly to the commission, the commission is authorized to receive annual allocations of funds from the Tennessee State Revenue Sharing Act, § 67-9-102(b)(3).

(e) Funds provided under §§ 4-10-109 and 67-9-102 to the commission shall not revert to the general fund at the conclusion of a fiscal year, but such funds shall be carried forward. Other funds available to the commission funds may revert to the general fund at the end of the fiscal year subject to the approval of the chair of the commission.



§ 4-10-108 - Reports.

The commission shall issue reports of its findings and recommendations, as appropriate, and shall issue a biennial report on its work. Copies of the biennial report shall be distributed to members of the commission, the library and archives and the legislative library. Upon request, copies shall be provided to other public officials, public agencies, and to the public. Copies of reports mandated by the general assembly shall be distributed to all legislative members.



§ 4-10-109 - Inventory of public infrastructure needs.

(a) The commission shall annually compile and maintain an inventory of needed infrastructure within this state. The information and data gathered by such an annual inventory is deemed necessary in order for the state, municipal and county governments of Tennessee to develop goals, strategies and programs that would improve the quality of life of its citizens, support livable communities and enhance and encourage the overall economic development of the state through the provision of adequate and essential public infrastructure. All funds necessary and required for this inventory shall be administered through the commission's annual budget, and such funds shall be in addition to the commission's annual operational budget amounts. The inventory shall include, at a minimum, needed public infrastructure facilities that would enhance and encourage economic development, improve the quality of life of the citizens and support livable communities within each municipality, utility district, county and development district region of the state, and shall include needs for transportation, water and wastewater, industrial sites, municipal solid waste, recreation, low and moderate income housing, telecommunications, other infrastructure needs such as public buildings, including city halls, courthouses and kindergarten through grade twelve (K-12) educational facilities, and other public facilities needs as deemed necessary by the commission. The data shall be compiled on a county-by-county basis within each development district area. The commission shall annually contract for the services of the state's nine (9) development districts to accomplish this inventory. However, if the executive director finds that a development district has not adequately fulfilled a prior inventory contract, then instead of the development district that has not fulfilled its contract obligations, the executive director may annually contract with another agency or entity of state or local government or higher education to perform the inventory within that district's area.

(b) In compiling the public infrastructure needs inventory on a county-by-county basis, at a minimum, the commission shall consult with each county mayor, mayor, local planning commission, utility district, county road superintendent and other appropriate local and state officials concerning planned or anticipated, or both, public infrastructure needs over the next five-year period, together with estimated costs and time of need within that time frame. From those cities and counties with adopted growth plans in accordance with title 6, chapter 58, the commission shall gather and report the infrastructure, urban services' and public facilities' needs reported in the growth plans. These infrastructure needs are factors in the determination of urban growth boundaries for cities and the planned growth areas for counties. Implementation of infrastructure, urban services and public facility elements of the city and county growth plans are to be monitored by means of the five-year inventory of public infrastructure needs.

(c) The public infrastructure needs inventory shall not include projects considered to be normal or routine maintenance. Moreover, infrastructure needs projects included in the inventory should involve a capital cost of not less than fifty thousand dollars ($50,000). The infrastructure needs inventory shall not duplicate the extensive needs data currently maintained by various state agencies on state facilities that are presently available to the commission. This limitation does not prohibit one (1) or more counties or municipalities from identifying a need for a vocational educational facility or a community college or a new public health building in a particular local area. In addition, the commission may request various state agencies to supply various needs data that may be available in such areas as highway or rail bridges, airports or other areas.

(d) The annual public infrastructure needs inventory by each development district or an agency or entity of state or local government or higher education shall be conducted utilizing standard statewide procedures and summary format as determined by the commission to facilitate ease and accuracy in summarizing statewide needs and costs.

(e) The public infrastructure needs inventory shall be completed by the development districts or an agency or entity of state or local government or higher education and submitted to the commission no later than June 30 of each year.

(f) The annual inventory of statewide public infrastructure needs and costs for provision of adequate and essential public infrastructure shall be presented by the commission to the general assembly at its next regular annual session following completion of the inventory each year.



§ 4-10-110 - Effect of tax abatements or reductions on local public education.

(a) The Tennessee advisory commission on intergovernmental relations (TACIR) is directed to perform a study of the overall effect on local public education when property taxes or in lieu of tax payments earmarked for education are abated or reduced and whether the effect on local public education is offset by enhanced economic development. This study shall be conducted from TACIR's existing resources.

(b) All appropriate state departments and agencies shall provide assistance to TACIR.

(c) TACIR shall report its findings and recommendations, including any proposed legislation or interim reports upon conclusion of its study.



§ 4-10-112 - Monitoring of current wholesale power supply arrangements between the TVA and municipal utilities and electric cooperatives.

The Tennessee advisory commission on intergovernmental relations (TACIR) is directed to continue to monitor, within existing resources, whether the current wholesale power supply arrangements between the Tennessee Valley authority and municipal utilities and electric cooperatives are likely to change in the future in a way that could affect payments in lieu of taxes from the Tennessee Valley authority to the state and to its local governments. No later than February 1, 2011, and annually thereafter, TACIR shall report written findings to the commerce and labor committee of the senate, the business and utilities committee of the house of representatives, the finance, ways and means committee of the senate, and the finance, ways and means committee of the house of representatives. The report shall include recommendations, if any, on adjustments to the state tax system that would keep the state and local governments whole from such future changes.






Chapter 11 - Historian and Historical Commission

Part 1 - State Historian and Historical Commission

§ 4-11-101 - State historian.

(a) There is hereby created the position of state historian.

(b) The governor shall appoint some person qualified by experience and training to this position.

(c) The term of office of such historian shall be for four (4) years from the date of such historian's appointment and until such historian's successor shall be appointed and qualified.

(d) Subsequent appointments as the terms expire shall be made by the governor.

(e) The department of finance and administration shall furnish the state historian suitable office space in some state office building.

(f) The office of state historian shall be honorary, and the incumbent shall receive no compensation therefor, except that the incumbent shall be reimbursed for necessary traveling expenses incurred while in the performance of official duties, which shall be certified to and paid in the manner prescribed for other state officials.

(g) It is the state historian's duty to prepare for publication and to disseminate historical data upon Tennessee history, present and past, and to conduct such negotiations for the publication thereof in book form as may be deemed proper. However, no publication in book form shall be made without proper authorization from the governor.



§ 4-11-102 - Commission -- Creation -- Membership.

(a) There is hereby created the Tennessee historical commission, which shall be composed of the governor or the governor's designee, the state historian, the state archaeologist, the commissioner of environment and conservation or the commissioner's designee, and the state librarian and archivist, all of whom shall be voting ex officio members; and twenty-four (24) members appointed by the governor. In making appointments to the commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority. At least three (3) persons serving on the commission shall have an academic background in history or historic preservation, or both, preferably a master's degree. In making the appointments, there should be a conscientious effort by the appointing authority to ensure that persons meeting these criteria are inclusive of African-Americans and of Native American ancestry.

(b) In case of death or resignation of any appointed member of the commission, then such member's successor shall be appointed by the governor for a term of five (5) years from the date of the successor's appointment.

(c) Members of the commission appointed pursuant to this section shall be equally divided among the three (3) grand divisions of the state.

(d) Members who have been granted the title "member emeritus" by an action of the commission shall retain the same rights and privileges of other members, except the right to vote at meetings of the commission.

(e) All members of the commission may be paid necessary expenses while engaged in the work of the commission. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-11-103 - Commission -- Administration of funds -- Reports.

(a) The commission shall adopt rules for the transaction of business and shall keep a record of all its proceedings.

(b) It shall:

(1) Prepare such reports of its operation as may be required by the governor or the general assembly;

(2) Administer funds made available from public sources for historical purposes;

(3) Submit a budget consistent with its program; and

(4) Operate its program within the financial resources available.

(c) The commission shall exercise administrative supervision over all funds appropriated for the purposes of this part, and no allotment of funds may be made without the review of the commission.

(d) The commission shall require proper financial and accounting statements from all recipients of funds authorized under this part on or before June 30 of each year, and all recipients shall comply with the standard operating procedures of the commission.



§ 4-11-104 - Criteria for evaluation of historic sites.

The commission shall develop criteria for the evaluation of state historic sites and all related real and personal property that may be of such importance as would justify acquisition and ownership by this state, and it shall also develop criteria for evaluation of any such properties owned by agencies other than the state for which state aid is requested.



§ 4-11-105 - Commission personnel.

(a) In order to effectively carry on its program, the commission has the authority to create such positions and employ such personnel as are deemed necessary to conduct its affairs in accordance with the law and rules applicable to employees in the unclassified state service.

(b) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-11-106 - Commission -- Advisory boards or committees.

(a) The commission may also establish and appoint one (1) or more advisory boards or advisory committees to assist the commission in the performance of its duties.

(b) The commission is authorized, out of any funds appropriated to the commission, to pay the actual expenses of such board or committee members incurred while on official business.

(c) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-11-107 - Acquisition of historical or archaeological property.

The commission may accept gifts, bequests and endowments from any private source, and may acquire real and personal properties that have statewide historical or archaeological significance by gift, purchase, devise or bequest, the title thereto to vest in the state.



§ 4-11-108 - Operation of historical property.

(a) (1) The historical properties owned by the state shall be placed under the authority of the commission, which may in its discretion make a contract with any county, municipality or agency within the state or with any nonprofit corporation or organization or with any private individual, partnership, corporation or association for the administration, development or operation of such property, which contract shall be subject to periodic review.

(2) Any such contract made by the commission shall be expressly subject to the requirements of the public purchasing law, title 12, chapter 3.

(3) The commission shall determine criteria for the approval of such properties for state aid, and shall make reasonable rules for the regulation of use by the public of such historical properties under its charge, including the establishment of admission fees to be charged the public.

(b) (1) The commission, under this chapter, may contract for the preservation, maintenance and operation of the Sam Houston Schoolhouse State Historic Site.

(2) The commission, under the authority of this chapter, shall enter into a suitable contract for the maintenance, preservation and interpretation of the John Sevier Home Historic Site.



§ 4-11-109 - Preservation of public records -- Certified copies.

(a) Any state, county, town or other public official in custody of public documents is empowered in such official's discretion to turn over to the commission any official books, documents, records, official papers, newspaper files, printed books or portraits not in current use in the public official's office, and the commission shall provide for their permanent preservation.

(b) When so surrendered, copies of the items mentioned in subsection (a) shall be made and certified under seal, upon application of any person, which certificate shall have effect as if made by the officer originally in charge of them, and the commission shall charge for such copies the same fees as that officer is by the law allowed.



§ 4-11-110 - Appropriations.

For carrying out the purposes and objects of this chapter, the sum of ten thousand dollars ($10,000), or so much thereof as shall be needed, over and above all the funds derived from the sale of the publications and all of the fees collected under § 4-11-109, is annually or continuously appropriated, and, upon order of the chair of the commission, the commissioner of finance and administration is empowered and directed to draw the commissioner's warrant for the sum from the state treasury.



§ 4-11-111 - Review prior to demolishing, altering or transferring historically, architecturally or culturally significant state property.

(a) All state agencies and institutions of higher education and other state entities that have control of state property shall consult the commission prior to demolishing, altering or transferring any property that is or may be of historical, architectural or cultural significance. Such agencies, institutions and entities shall seek the advice of the commission on possible alternatives to the demolition, alteration or transfer of such property.

(b) The commission shall make staff available to assist agencies, institutions and entities in determining if property is or may be of historical, architectural or cultural significance.

(c) The commission shall have thirty (30) working days to review and comment on plans to demolish, alter or transfer state property that is or may be of historical, architectural or cultural significance prior to approval of such action by the state building commission. Such comment shall be in writing and filed with the proposing agency or entity and the state building commission.

(d) The standard of review by the historical commission shall be the secretary of the interior's standards of rehabilitation or other criteria adopted in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(e) The state building commission shall consider the comments of the historical commission prior to approving or disapproving plans to demolish, alter or transfer state property that is or may be of historical, architectural or cultural significance.

(f) Nothing contained in this section shall be construed as further extending the jurisdiction of the state building commission over transactions involving department of transportation projects. When the department is the proposing agency, the commissioner of transportation shall consider the comments of the historical commission prior to demolishing, altering or transferring state property that is of historical, architectural or cultural significance.



§ 4-11-112 - Site preservation fund.

(a) There is created a special account in the state treasury to be known as the Tennessee Civil War or War Between the States site preservation fund, hereinafter referred to as the "preservation fund".

(b) (1) Moneys in the preservation fund shall be used exclusively by the Tennessee historical commission to provide grants to private nonprofit organizations to match federal and other matching funds. All such grants shall be made solely for the fee simple purchase of, or purchase of protective interests in, any Tennessee Civil War or War Between the States historic site listed in the Report on the Nation's Civil War Battlefields, issued in 1993, or as amended or reissued pursuant to the Civil War Battlefield Preservation Act of 2002 (P.L. 107-359)(16 U.S.C. § 469k), as amended or supplemented by new information by the national park service's American battlefield protection program, hereinafter referred to as "the report" or any historic site associated with the Underground Railroad that is eligible for national historic landmark designation or for listing in the national register of historic places.

(2) The commission shall establish, administer, manage and make expenditures and allocations from the preservation fund.

(3) (A) Private nonprofit organizations seeking grant funding from the preservation fund shall be required to provide matching funds from any nonstate sources on a dollar-for-dollar basis.

(B) For the purposes of this section, "matching funds" means both cash and the value of any noncash contribution due to a bargain sale or the donation of land or interest therein made by the landowner as part of the proposed project.

(C) No state funds may be included in determining the amount of the match.

(4) Eligible costs for which moneys from the preservation fund may be allocated include acquisition of land and any improvements thereon or permanent protective interests, including, but not limited to, conservation easements, and costs associated with such acquisitions, including, but not limited to, the cost of appraisals, environmental reports, surveys, title searches and title insurance, and other closing costs.

(5) Grants from the preservation fund shall not exceed fifty percent (50%) of the appraised value of the land or permanent protective interest therein.

(6) Grants from the preservation fund may be awarded for prospective purchases or for acquisitions which the applicant has closed; provided, that for closed acquisitions, the applicant shall demonstrate that:

(A) The closing occurred no more than twelve (12) months prior to the date of application for the grant; and

(B) An identifiable threat to the resource or compelling need for preservation existed at the time of the purchase.

(7) Any eligible organization making an acquisition of land or interest therein pursuant to this section shall grant to the state or other qualified holder a perpetual easement placing restrictions on the use or development of the land. In cases where the easement is granted to a holder other than the state, all terms and conditions of the easement shall be reviewed by and found by the commission to be consistent with the intent and purpose of the Conservation Easement Act, compiled in title 66, chapter 9, part 3, and to accomplish the perpetual preservation of Civil War or War Between the States historic site or historic site associated with the Underground Railroad. Such other holder shall demonstrate to the commission that it has the capacity and expertise to manage and enforce the terms of the easement.

(8) Nothing in this section shall be construed to prevent the subsequent transfer of property acquired pursuant to this section to the United States, its agencies or instrumentalities.

(9) The commission shall establish, administer, manage and make expenditures and allocations from the preservation fund and shall establish guidelines for applications, prioritization and award of grants from the preservation fund in consultation with appropriate site preservation interests. Consideration shall be given, but not limited to, the following:

(A) Significance of the battlefield and the location of the proposed project in relation to core and study areas as identified in the report as well as proximity to other protected lands;

(B) Threat to and integrity of the features associated with the battle which occurred there; and

(C) The financial and administrative capacity of the applicant to complete the project and to maintain and manage the property consistent with the public investment and public interests, such as education, recreation, research, heritage tourism promotion or orderly community development.

(10) All grant recipients are subject to audit by the comptroller of the treasury as to the funds received pursuant to this section.

(c) (1) In addition to appropriations made to the preservation fund, the commission may accept other funds, public or private, by way of gift or grant to the fund. Any such gift or grant shall be deposited into the preservation fund to be distributed in accordance with this section.

(2) Moneys in the preservation fund may be invested by the state treasurer in accordance with § 9-4-602.

(3) Notwithstanding any law to the contrary, interest accruing on investments and deposits of the preservation fund shall be credited to such fund, shall not revert to the general fund, and shall be carried forward into the subsequent fiscal year.

(4) Any balance remaining unexpended at the end of a fiscal year in the preservation fund shall not revert to the general fund but shall be carried forward into the subsequent fiscal year.






Part 2 - Tennessee Register of Historic Places

§ 4-11-201 - Creation -- Authority.

The Tennessee historical commission is authorized and directed to maintain and expand a register of districts, sites, buildings, structures and objects significant in Tennessee history, architecture, archaeology, engineering, and culture. This register shall be known as the "Tennessee register of historic places" and shall be the official inventory of irreplaceable historic resources that need to be given maximum encouragement for historic preservation.



§ 4-11-202 - Criteria for listing places -- Revision.

(a) The following criteria are used in determining eligibility in being placed on the Tennessee register of historic places:

(1) The quality of significance in Tennessee history, architecture, archaeology, engineering and culture is present in districts, sites, buildings, structures and objects that possess integrity of location, design, setting, materials, workmanship, feeling and association, and that:

(A) Are associated with events that have made a significant contribution to the broad patterns of our history;

(B) Are associated with the lives of persons significant in our past;

(C) Embody the distinctive characteristics of a type, period or method of construction or that represent the work of a master, or that possess high artistic values, or that represent a significant and distinguishable entity whose components may lack individual distinction; or

(D) Have yielded, or may be likely to yield, information important in prehistory or history; and

(2) Ordinarily cemeteries, birthplaces or graves of historical figures, properties owned by religious institutions or used for religious purposes, structures that have been moved from their original locations, reconstructed historic buildings, properties primarily commemorative in nature, and properties that have achieved significance within the past fifty (50) years shall not be considered eligible for the Tennessee register. However, such properties will qualify if they are integral parts of districts that do meet the criteria or if they fall within the following categories:

(A) A religious property deriving primary significance from architectural or artistic distinction or historical importance;

(B) A building or structure removed from its original location but that is significant primarily for architectural value, or that is the surviving structure most importantly associated with an historic person or event;

(C) A birthplace or grave of an historical figure of outstanding importance, if there is no other appropriate site or building directly associated with such historical figure's productive life;

(D) A cemetery that derives its primary significance from graves of persons of transcendent importance, from age, from distinctive design features, or from association with historic events;

(E) A reconstructed building when accurately executed in a suitable environment and presented in a dignified manner as part of a restoration master plan, and when no other building or structure with the same association has survived;

(F) A property primarily commemorative in intent if design, age, tradition or symbolic value has invested it with its own historical significance; or

(G) A property achieving significance within the past fifty (50) years, if it is of exceptional importance.

(b) Revisions to the criteria in subsection (a) may be made by the Tennessee historical commission in order to enhance the historical quality of the register.



§ 4-11-203 - Properties listed in national register.

The Tennessee register of historic places shall consist of all properties in Tennessee that are listed on the national register of historic places maintained by the United States department of interior as of July 1, 1994. Properties that are in the future nominated to the national register of historic places shall be also listed in the Tennessee register of historic places as of the date of their acceptance by the keeper of the national register; provided, that the owner or owners of such property have not objected to such listing as provided for in § 4-11-204.



§ 4-11-204 - Public and private properties eligible -- Notice to owner -- Objections.

Both publicly and privately owned property shall be included in the Tennessee register of historic places. However, prior to the inclusion of privately owned property on the Tennessee register of historic places, the owner or owners of such property shall be given the opportunity (including a reasonable period of time) to concur in or object to such listing. If the owner, or in the case of multiple ownership as in an historic district, a majority of owners, object to such listing, the property proposed for listing in the Tennessee register of historic places shall not be listed until such objection is withdrawn.



§ 4-11-205 - Publication and distribution of register.

The register will be published annually when funds are available, and copies of the register shall be placed in the various planning agencies of the state.



§ 4-11-206 - Removal of properties from register.

A property listed in the Tennessee register of historical places may be removed from such listing if it has lost the qualities of historical, architectural, or archaeological significance that made it eligible.



§ 4-11-207 - Keeper of the register.

The executive director of the Tennessee historical commission is designated as keeper of the Tennessee register of historic places.



§ 4-11-209 - Polk grave site -- Jackson statue.

(a) Notwithstanding any provision of the law or of this part to the contrary, the grave site of James K. Polk shall not be relocated unless the proposed relocation is approved in advance by a duly adopted joint resolution of the general assembly.

(b) Nothing contained within this part shall be construed to prohibit the transfer of any statue of Andrew Jackson, currently placed upon the grounds of the state capitol building, to the Jackson homeplace, the Hermitage.






Part 3 - Tennessee Wars Commission

§ 4-11-301 - Creation.

There is hereby created the Tennessee wars commission, hereafter referred to as the "commission," which shall coordinate planning, preservation and promotion of the structures, buildings, sites and battlefields of Tennessee associated with the French and Indian War, American Revolution, War of 1812, U.S.-Mexican War, and the War Between the States.



§ 4-11-302 - Powers and duties.

(a) The commission shall:

(1) Develop a plan regarding significant sites in Tennessee related to the French and Indian War, American Revolution, War of 1812, U.S.-Mexican War, and the War Between the States, hereafter referred to as the "wars." The plan will provide incentives to local landowners and local governments to preserve and restore battlefields and historic sites related to the wars. Through cooperative agreements between local governments, landowners and the commission, such entities will work together to preserve and restore historic sites;

(2) Preserve and conserve the legacy of the wars in the state of Tennessee;

(3) Recognize important events and geographic locations in the conduct of the wars in the state of Tennessee;

(4) Establish a geographic data base and an information system that can be used to locate, track, and cross-reference significant historical and cultural properties, structures and markers associated with the wars;

(5) Acquire or provide funds for the acquisition of battlegrounds, cemeteries and other historic properties associated with the wars;

(6) Expend funds received from state appropriations and other sources to make grants to municipalities, counties and nonprofit organizations for the purpose of maintaining and restoring existing memorials and cemeteries related to the wars;

(7) Encourage the establishment of reference sections relating to the wars in high schools;

(8) Ensure that all literature produced by the commission adequately reflects the role of African-Americans in the French and Indian War, American Revolution, War of 1812, U.S.-Mexican War, and contributions on both sides of the War Between the States; and

(9) Ensure the opportunity for adequate participation in the activities of the commission by African-Americans.

(b) In carrying out its purposes, the commission is authorized to:

(1) Accept loans or grants, or both, of money, materials or property of any kind from the United States or any agency or instrumentality thereof upon such terms and conditions as the United States or such agency or instrumentality may impose;

(2) Receive and accept loans, gifts, grants, donations or contributions of property, facilities, or services, with or without consideration from any person, firm or corporation or from the state of Tennessee or any agency or instrumentality thereof or from any county, municipal corporation or local government or governing body; and

(3) Hold, use, administer and expend such sum or sums as may hereafter be received as income, as gifts or as appropriations from the general assembly for any of the purposes of the commission.



§ 4-11-303 - Composition.

The Tennessee historical commission established by § 4-11-102, is designated to be the Tennessee wars commission.



§ 4-11-304 - Acquisition of lands -- Maintenance.

(a) The commission may, with the consent of the owner, acquire by donation, purchase or exchange lands and interests in battlefields and memorials of the wars, together with lands and interests in lands necessary to provide adequate public access to the battlefields and memorials.

(b) The commission may make funds available, subject to appropriations for such purposes, for the maintenance and protection of the battlefields and memorials that may be subject to agreements as provided in § 4-11-302.



§ 4-11-305 - Compensation of members -- Reports -- Appropriations.

(a) The members of the commission shall receive no salary but shall be reimbursed necessary travel and per diem expenses as prescribed in comprehensive travel regulations by the commissioner of finance and administration for employees of the state.

(b) The commission shall file an annual report with the governor and the speakers of the respective bodies of the general assembly containing a summary of the accomplishments of the commission during the preceding year and the plans of the commission for the following year.

(c) No state funds shall be expended for the purposes of the commission unless specifically appropriated by the general assembly.



§ 4-11-306 - Compliance with laws and regulations.

In the conduct of its affairs, the commission shall comply with all laws, policies and regulations applicable generally to state agencies, with specific reference made to the laws, policies and regulations applicable to the historical commission. Furthermore, all loans shall be subject to the approval of the state funding board and all land acquisitions and dispositions shall be subject to the approval of the state building commission.






Part 4 - Great War Commission [Effective until November 11, 2018.]

§ 4-11-401 - Creation of commission [Effective until November 11, 2018.]

There is created the Great War commission, hereinafter "the commission", to facilitate the appropriate recognition by Tennessee, along with other states and nations, of the centenary of the cataclysm of 1914 through 1919, later called World War I.



§ 4-11-402 - Commission members -- Eligibility to serve -- Officers -- No travel expenses or compensation. [Effective until November 11, 2018.]

(a) The commission shall be composed of ten (10) members. Three (3) members shall be appointed by the speaker of the house of representatives, three (3) members shall be appointed by the speaker of the senate, and three (3) members shall be appointed by the governor, with each appointing authority selecting persons who reside in each of the three (3) grand divisions of the state to serve on the commission. The governor shall appoint one (1) additional member who resides in Fentress County. The governor shall consult with interested groups including, but not limited to, the Fentress County Historical Society before appointing the additional member. Vacancies shall be filled by the original appointing authority. All appointees to the commission shall be persons who have demonstrated an interest in Tennessee history, twentieth century world history, modern European world history, or the continuing significance of World War I.

(b) Any survivor of a World War I veteran may serve as an honorary, nonvoting member of the commission.

(c) From its membership, the commission shall elect a chair and such other officers as the commission deems necessary to effectuate the purposes for which the commission was created.

(d) Members of the commission shall not receive travel expenses or compensation for their service.

(e) For administrative purposes only, the commission shall be attached to the office of the secretary of state.



§ 4-11-403 - Powers, duties and authority of the commission. [Effective until November 11, 2018.]

(a) The Great War commission has the power and duty to formulate, develop and execute plans for projects and activities that facilitate the appropriate recognition by Tennessee, along with other states and nations, of the centenary of World War I, with particular emphasis on those Tennesseans who made the supreme sacrifice and those who returned home gravely wounded.

(b) The commission is authorized to:

(1) Cooperate with national and international activities that commemorate World War I with appropriate solemnity and accurate scholarship;

(2) Elevate young Tennesseans' knowledge and understanding of World War I, in connection with the teaching of Tennessee, American or world history in public schools and public institutions of higher education; and

(3) Receive and accept loans, gifts, grants, donations or contributions of property, facilities, or services, with or without consideration from any person, firm or corporation or from the state of Tennessee or any agency or instrumentality thereof or from any county, municipal corporation or local government or governing body.



§ 4-11-404 - Annual report. [Effective until November 11, 2018.]

Beginning July 15, 2015, the commission shall file an annual report with the chair of the government operations committee of the senate and the chair of the government operations committee of the house of representatives that details the commission's activities for the prior fiscal year. The report shall also include, but not be limited to, all commission plans and projects, in addition to an accounting of commission revenues by source and expenditures by item.



§ 4-11-405 - Termination of commission -- Preservation of items of historical value. [Effective until November 11, 2018.]

The commission shall cease to exist on November 11, 2018, at which time all of the commission's minutes, files, papers, recordings, publications, and any other items of historical value shall be delivered to the state library and archives to ensure the preservation of such items.









Chapter 12 - State Museum

Part 1 - General Provisions

§ 4-12-101 - Creation.

There is created a state museum for the purpose of bringing together the administration of the various collections of articles, specimens and relics owned by the state, to be under the supervision of, and administered by, the Douglas Henry state museum commission, established pursuant to chapter 20, part 3 of this title.



§ 4-12-102 - Director and other employees.

(a) The Douglas Henry state museum commission shall employ a museum director, experts and other employees as may be needed to properly care for and maintain the museum and to impart its educational value to the visiting public.

(b) The museum director has the authority to assume charge of all collections and articles acquired, and to coordinate and display such articles in such manner as the museum director deems to the best interest of the general public.

(c) (1) The museum director also has the power to solicit and accept gifts and contributions on behalf of the state museum upon such terms and conditions and for such uses and purposes as may be consistent with state law.

(2) The museum director shall install and maintain suitable containers for the collection of small cash donations to the state museum. The funds so collected shall be receipted and deposited as departmental revenue of the museum with the same budgetary and accounting controls as other funds of the museum. Expenditure of funds so collected shall be for the furtherance of the objectives of the museum's programs and shall be made under the same restrictions and controls as other expenditures of the museum.



§ 4-12-103 - Compensation of staff.

The executive director of the museum, experts and such other assistants as may be employed under this chapter, shall have their compensation fixed and paid by the Douglas Henry state museum commission consistent with the department of human resources' policies and standards.



§ 4-12-104 - Location -- When open.

(a) The museum shall occupy space in the James K. Polk State Office Building and Cultural Complex, at Nashville, and space on the ground floor of the south wing of the War Memorial Building, at Nashville, and both facilities shall be kept open every day, including Sundays, during such hours as may be determined by the commission.

(b) Notwithstanding this section, the commission may, in its discretion, close the museum on Mondays, and on January 1, Easter Sunday, the fourth Thursday in November, and December 25.



§ 4-12-105 - Administration of other museums and exhibits.

(a) In order to carry out this chapter, the World War Museum, previously administered by the adjutant general's office, the Civil War Exhibit, previously administered by the United Daughters of the Confederacy and Spanish-American War Exhibit, previously administered by the Spanish War Veterans, the Museum of Natural History, previously administered by the former game and fish commission, the Tennessee Archaeological Exhibit, the Tennessee Historical Exhibit and the relics and mementos of the World War II Commission are under the supervision of the state museum.

(b) Any other exhibit in the possession of the state, or that may come into the possession of the state, shall be placed under this commission and administered under this chapter, this subsection (b) having especial reference to exhibits of the natural resources of the state.

(c) The state museum is authorized and empowered to:

(1) Enter into contracts, within the limits and funds available therefor, with individuals, organizations and institutions for services furthering the objectives of the museum's programs;

(2) Provide advice and technical assistance, within the limits of funds available therefor, to the staff or board of directors or trustees of museums that are operated on state-owned property by entities other than the state; and

(3) Make and sign any agreement and do and perform any acts that may be necessary to carry out the purposes of this chapter.



§ 4-12-106 - Appropriation -- Other funds.

In order to establish, maintain and operate the state museum, five thousand dollars ($5,000) annually is appropriated out of the general funds of the state, which funds may be supplemented by any other sums for the museum, coming into the hands of the commission from any other source whatsoever.



§ 4-12-107 - Future reorganization permitted.

Nothing in this chapter shall prohibit a future reorganization that may be enacted to bring together all or any of the cultural activities of the state, including the historical commission, within a single department or division.



§ 4-12-108 - Sales facilities authorized.

(a) The state museum is hereby authorized to operate sales facilities in the state museum at no cost to the state.

(b) Nothing in this chapter shall prevent the operation of sales facilities in the state museum by any nonprofit corporation that has as its chief purpose the support of the programs of the state museum.



§ 4-12-109 - Items to be sold.

The facility authorized by § 4-12-108 shall sell Tennessee produced items or items appropriate to the museum's programs, as approved by the director of the state museum.



§ 4-12-110 - Use of profits.

Any profits derived from this operation shall be used in the programs of the state museum.



§ 4-12-111 - Fees or admission -- Facilities for nonprofit groups.

(a) (1) The state museum is authorized to impose a fee or charge admission for special events or programs.

(2) The amount of the fee or charge shall be determined by the Douglas Henry state museum commission, and proceeds from the fees or charges shall only be used by the commission to offset the cost of the special events or programs or other educational programs of the state museum.

(3) There shall be no more than four (4) special events, programs or exhibits per year, and this limitation shall not apply to educational programs, such as classes, workshops, lectures, film series or to annual meetings or conferences of professional organizations.

(4) The square footage occupied by any such special event or program shall not exceed twenty-five percent (25%) of the total square footage of the museum.

(b) The state museum is authorized by this subsection (b) to have reduced fees or admission charges for any person who may have a disability, be an honorably discharged veteran of the United States armed forces, sixty-five (65) years of age or older, or a student in any school, grades kindergarten through twelve (K-12), for the special events or programs.

(c) The state museum, in the discretion of the director of the state museum, is further authorized to provide facilities, assistance and space to any nonprofit corporation that has as its principal purpose the support of the programs of the state museum and whose net proceeds are directed to benefit the programs or operation of the state museum. This cooperation and assistance may be provided regardless of whether the corporation charges a fee or imposes an admission charge to its programs.



§ 4-12-112 - Black history.

(a) The state museum commission, acting upon the recommendation of the museum director, is hereby authorized to contract with the Beck Cultural Exchange Center, Knoxville, for either the appropriate deposit, display, examination, or preservation, or any of these, at the center of such items or collections of articles, specimens and relics owned by the state and administered by the commission, as may be deemed by the commission and by the center to be of special interest to the black citizens of this state.

(b) The terms of any such contract shall ensure that adequate steps are undertaken to protect and preserve all such items for the benefit of future Tennesseans.






Part 2 - Museum Inventory Act

§ 4-12-201 - Short title.

This part shall be known and may be cited as the "Museum Inventory Act."



§ 4-12-202 - Exemption from inventory procedures.

It is the intention and purpose of the general assembly that the Tennessee state museum shall be exempted from inventorying its various collections under the rules established by the department of general services.



§ 4-12-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Tennessee state museum" means both the facility operated as the military branch of the Tennessee state museum in the War Memorial Building and the Tennessee state museum in the James K. Polk Building; and

(2) "The various collections of articles, specimens and relics placed under the charge of the director of the state museum" means those collections owned and acquired by the state, the Tennessee Historical Society, Inc., or other entities.






Part 3 - Museum Donation Act

§ 4-12-301 - Short title.

This part shall be known and may be cited as the "Museum Donation Act."



§ 4-12-302 - Tennessee state museum -- Defined.

As used in this part, unless the context otherwise requires: "Tennessee state museum" means both the facility operated as the military branch of the Tennessee state museum in the War Memorial Building and the Tennessee state museum located in the James K. Polk Building.



§ 4-12-303 - Powers of director.

It is the intention and purpose of the general assembly that the director of the state museum be empowered to accept donations of funds and objects for the benefit of the Tennessee state museum.









Chapter 13 - Historic Properties

Part 1 - The Hermitage

§ 4-13-101 - Conveyance of property.

(a) All property belonging to the state and known as the "Hermitage Farm," consisting of approximately five hundred (500) acres, located in the fourth civil district of Davidson County, and being the same property referred to in Acts 1889, chapter 180, § 1 and being the same property acquired by the state by virtue of Acts 1856, chapter 96, be and the same is conveyed in trust to the Ladies' Hermitage Association, a corporation organized and chartered under the laws of the state.

(b) The association shall be deemed the successor in interest to the Ladies' Hermitage Association board of trustees and shall assume all rights, responsibilities and liabilities of such board of trustees.



§ 4-13-102 - Object of trust creation -- Definition.

(a) The object for which this trust is created is to permit and encourage the Ladies' Hermitage Association to preserve and beautify the property herein conveyed, in trust, and to keep the property in such state of preservation as the association may deem best so as to display the respect, love and affection that a grateful state and people cherish for their illustrious hero and statesman, Andrew Jackson.

(b) (1) It is furthermore the object of this trust to permit and encourage the association to do all things deemed necessary or advisable by the association to elucidate the history of the time of Andrew Jackson, his life and works and the place thereof in American history.

(2) These activities may include, but shall not be limited to, the support of scholarly publications and other educational activities, the acquisition of related real and personal property and the maintenance and exhibition thereof.

(3) Any property so acquired including, but not limited to, that property known as Tulip Grove, shall be held in trust in the same manner as the trust established for the Hermitage Farm in § 4-13-101.

(4) Except as otherwise provided in this part, the association has all rights and powers in and to the property conveyed in this part and any earnings or proceeds therefrom as though the property were conveyed in fee simple absolute.

(c) As used in this part, "association" means the Ladies' Hermitage Association.



§ 4-13-103 - Conditions of conveyance.

The trust conveyance described in this part is subject to the following terms and conditions:

(1) The association may not mortgage, sell or otherwise transfer all or any part of the property conveyed in trust, with the exception of normal encumbrances for utility and other easements, without the permission of the state;

(2) The association shall maintain its records and financial accounts in conformity with generally accepted accounting principles, shall retain such records for a period of at least five (5) years after the close of the appropriate fiscal year, and shall make such records available for audit and review by the state upon request of the comptroller of the treasury or the comptroller's designated representative;

(3) The association shall undertake no substantial construction, alteration or modification of any structure at the Hermitage until a copy of the plans and specifications therefor has been transmitted to the state architect or the state architect's representative; and

(4) Except as waived or modified by the state in light of the special needs of historic restoration and preservation activities, the association shall comply with all applicable state law and regulations in the use of funds appropriated by the general assembly.



§ 4-13-104 - Reports furnished to state.

Except as otherwise provided in this part, the association shall be required to furnish only the following reports to the state, notwithstanding any law or regulation to the contrary:

(1) The association shall on an annual basis have prepared by an independent public accountant an audited financial report, which shall include, but not be limited to, a:

(A) Balance sheet;

(B) Statement of changes in fund balances; and

(C) Statement of revenues and expenditures;

(2) The association shall on an annual basis forward such audited financial report to the commissioner of finance and administration and the comptroller of the treasury;

(3) On an annual basis, the association shall provide to the state building commission a report on proposed property acquisition, construction, demolition, alteration, restoration or preservation works in progress, and a description of all such proposed acquisition, construction, demolition, alteration, restoration or preservation projects to be undertaken during the calendar year following the date of the report to the commission. Such reports shall include a description of the work, its purposes and sources of funding therefor. The commission shall have the authority to disapprove any property acquisition, construction, demolition, alteration, restoration or preservation project that is submitted for its review. No project may be initiated or continued without the approval of the commission;

(4) The state architect shall review all reports and specifications submitted to the commission pursuant to § 4-13-103(3). The state architect may disapprove any plan that does not conform substantially to the corresponding plan that was submitted to the commission pursuant to this section; and

(5) (A) The association shall submit to the commission a copy of its bylaws and purchasing procedures, and shall also submit thirty (30) days in advance of the effective date any changes in such bylaws or purchasing procedures that from time to time may be proposed.

(B) Any such bylaws, purchasing procedures or changes therein shall be deemed to have been accepted by the state thirty (30) days after receipt thereof by the commission.

(C) Upon request of any member of the commission, such bylaws, purchasing procedures or changes therein shall be considered by the commission and approved or rejected on an expedited basis.



§ 4-13-105 - Revocation of trust conveyance.

(a) In the event the association should at any time fail, neglect or refuse to preserve and beautify the premises as provided in § 4-13-102 or, in the event the association should fail to comply with the terms, conditions and reporting requirements of this part, or for any other reason, the state may revoke this trust, and, the property conveyed to the association by § 4-13-101 or acquired pursuant to § 4-13-102 shall revert and go back to the state without compensation to the association or any other person or persons, and the state shall not be required to pay any money whatever for any improvements that may have been erected on the land conveyed herein in trust.

(b) In the event that the state decides to revoke this trust conveyance, it shall transmit to the association notice thereof signed by the governor or the governor's designee, the attorney general and reporter, the comptroller of the treasury, and the speakers of the senate and house of representatives, such notice to be effective upon receipt.



§ 4-13-109 - Trust property not state property.

(a) Notwithstanding any law to the contrary, the property conveyed in trust by § 4-13-101 or acquired pursuant to § 4-13-102 shall not be subject to controls applicable to state property until the effective date of any revocation of this trust conveyance.

(b) Nothing in this part shall be construed to prohibit the state from providing liability, comprehensive or other insurance or any other thing of value to the association for the benefit of the property conveyed herein in trust.



§ 4-13-110 - Conveyance of all interest of board of trustees.

The right, title and interest of any real or personal property or rights of the Ladies' Hermitage Association board of trustees that have not already been conveyed to the association are hereby transferred and conveyed to the association, a corporation organized and chartered under the laws of this state, subject to the trust terms and conditions set forth in this part.



§ 4-13-111 - Open meetings.

Meetings of the association and its board of directors shall be open to the public.






Part 2 - James K. Polk Home

§ 4-13-201 - Property conveyed to association.

There is hereby conveyed in trust to the James K. Polk Memorial Association, a corporation organized under the laws of Tennessee, for the general welfare and not for profit, and its successors in trust, a tract of land in the second ward of the city of Columbia, located on the corner of West Seventh Street and South High Street, known as the James K. Polk Home, being the same land conveyed to the state by George L. Reynolds and Bessie F. Reynolds, his wife, by deed dated January 8, 1929, recorded in the registrar's office of Maury County, Tennessee, book 177, page 71.



§ 4-13-202 - Purposes of conveyance in trust.

This conveyance in trust is made so that the James K. Polk Memorial Association shall restore and preserve the property herein conveyed as a permanent memorial to James K. Polk, governor of Tennessee and eleventh president of the United States, and as a shrine of American patriotism.



§ 4-13-203 - Annual report to governor.

The James K. Polk Memorial Association shall make an annual report to the governor of its performance of the duties herein imposed, and of its compliance with the terms of the uses and trusts herein created.



§ 4-13-204 - Revocability of trust.

In the event the James K. Polk Memorial Association or its successors in trust shall fail to execute the provisions of this trust, the trust shall be terminable by the general assembly.






Part 3 - Sam Davis Home

§ 4-13-301 - Property conveyed in trust -- Appointment of trustees.

(a) The tract of land, being the same purchased from O.M. Davis, Jr., in 1927, by the Sam Davis Commission in the name of the state of Tennessee, be and is hereby conveyed in trust to the Sam Davis Memorial Association.

(b) The governor shall appoint, upon recommendation of the Sam Davis Memorial Association, nine (9) persons over the age of eighteen (18) years, who shall constitute the board of trustees of the Sam Davis Memorial Association.



§ 4-13-302 - Object of trust creation.

The object for which this trust is created is to permit and encourage the Sam Davis Memorial Association to improve and beautify the Sam Davis home and other houses and grounds, in such manner as it may deem best, and to keep them in such high state of improvement and beauty, as will display to the world the respect, love and affection that should ever live in the hearts of an admiring people for their departed boy hero of the Confederacy.



§ 4-13-303 - Trustees -- Officers -- Quorum.

(a) The trustees shall elect one (1) of their members as president and one (1) of their members secretary.

(b) Five (5) members shall constitute a quorum for the transaction of business, and the board of trustees is hereby authorized and empowered to enforce such bylaws as may be necessary to put into operation and continual execution the objects and purposes for which this trust is created.



§ 4-13-304 - Trustees' tenure -- Vacancies.

The trustees appointed as provided in § 4-13-301 shall each hold such trustee's office for four (4) years, and until such trustee's successor is appointed and qualified, and all vacancies by death, removal or expiration of term or otherwise, shall be filled by the governor upon recommendation of the Sam Davis Memorial Association as provided in § 4-13-301.



§ 4-13-305 - Appropriation.

There is hereby appropriated the sum of one thousand eight hundred dollars ($1,800) per annum for the maintenance or upkeep, or both, of the Sam Davis home, to be paid out of any funds in the treasury not otherwise appropriated, upon the warrant of the comptroller of the treasury, approved by the president of the board of trustees of the Sam Davis Memorial Association.



§ 4-13-306 - Reversion of property -- Conditions.

In the event the Sam Davis Memorial Association should at any time fail, neglect or refuse to improve the houses and grounds, and to keep them in a high state of beauty and improvement, then the houses and land and such other improvements as may be upon the grounds shall revert to the state of Tennessee without compensation to the trustees, Sam Davis Memorial Association or other corporation or person. The state shall not be required to pay any money whatever for such improvements as the trustees, Sam Davis Memorial Association or other person or persons may have made upon the houses or lands.



§ 4-13-307 - Revocability of trust.

The state may revoke this trust at will.






Part 4 - Cragfont

§ 4-13-401 - Purchase of property.

The Tennessee historical commission, as defined by chapter 11, part 1 of this title, is hereby authorized and empowered to use any funds appropriated or available to the commission to purchase and acquire a tract of land in Sumner County, on which is located Cragfont, the home of General James Winchester, for a sum not to exceed thirty thousand dollars ($30,000).



§ 4-13-402 - Expenditures for repair, restoration and renovation.

(a) The Tennessee historical commission is authorized to expend any funds appropriated or available to it in the repair, renovation and restoration of the mansion house, Cragfont, and the improvement of the premises for use by the general public as a park, as picnic grounds, and for other related purposes.

(b) The commission is authorized, in lieu of contracting itself for the repair, renovation and restoration of the mansion house, to authorize the Sumner County Chapter of the Association for the Preservation of Tennessee Antiquities to contract for same, within the limit of the funds set aside for such purpose, and to furnish the funds to the Sumner County Chapter of the Association for the Preservation of Tennessee Antiquities, to be used for that purpose, under such safeguards as the commission may prescribe.



§ 4-13-404 - Actual custody and control of property.

The Tennessee historical commission shall hold legal title to the property, but is authorized and empowered to assign the actual custody and control of the property to a Tennessee not-for-profit corporation organized for the express purpose of restoring, maintaining and operating Cragfont; provided, that such not-for-profit corporation was in existence as of July 1, 1995. Any such corporation shall have the right to operate and manage the property on behalf of the Tennessee historical commission for the benefit of the general public, and to keep the property and improvements in a high state of improvement and repair, and to operate and maintain the grounds improved by the Tennessee historical commission in a manner consistent with such guidelines as may be promulgated by the Tennessee historical commission, or as the Tennessee historical commission shall contract with the corporation.



§ 4-13-405 - Continued operation as museum house.

It is the intent of this part that Cragfont shall continue to be operated as a museum house open to the general public and preserved for the citizens of Tennessee and future generations.






Part 5 - McCampbell House

§ 4-13-501 - Expenditure of funds.

(a) The Tennessee state museum is authorized to expend any funds appropriated or available to it in the administration, operation, maintenance, repair, renovation and restoration of the mansion home, McCampbell House in Donelson, that was bequeathed to the museum and for the improvement of the premises.

(b) The museum is authorized, in lieu of contracting itself for the repair, renovation and restoration of the mansion house, to authorize an appropriate organization to contract for the same, within the limit of the funds set aside for such purpose, and to furnish the funds to such organization, to be used for that purpose, under such safeguards as the museum may prescribe.



§ 4-13-502 - Administration, operation and maintenance.

The Tennessee state museum shall hold legal title to the property, but is authorized and empowered to assign the actual custody and control of the property to a Tennessee not-for-profit corporation organized for the express purpose of restoring, maintaining and operating the McCampbell House. Any such corporation shall have the right to operate and manage the property on behalf of the Tennessee state museum for the benefit of the general public, and to keep the property and improvements in a high state of improvement and repair, and to operate and maintain the grounds improved by the Tennessee state museum in a manner consistent with such guidelines as may be developed by the Tennessee state museum, or as the Tennessee state museum shall contract with the corporation.






Part 6 - Cordell Hull Birthplace

§ 4-13-602 - Administration, operation and maintenance.

(a) The administration, operation and maintenance of the Cordell Hull birthplace and all surrounding property that have been deeded to the state are hereby vested in the department of environment and conservation, division of parks and recreation.

(b) The department shall promulgate such rules and regulations as are necessary for the efficient operation, administration, and maintenance of the Cordell Hull birthplace.

(c) One (1) seasonal, full-time park manager position and one (1) full-time custodial position shall be created and funded within the department for the operation and management of the Cordell Hull birthplace. The department shall establish qualifications for such positions and employ appropriate personnel to perform the duties and functions of such positions.



§ 4-13-603 - Expenditure of funds.

The department of environment and conservation is authorized to expend any funds appropriated or available to it in the administration, operation, maintenance, repair, renovation or restoration of the Cordell Hull birthplace and all surrounding property that have been deeded to the state.



§ 4-13-604 - Designation of personnel -- Rules and regulations.

The department of environment and conservation has the right to designate the personnel who shall have actual charge of the premises and has the right to promulgate rules and regulations with respect to the Cordell Hull birthplace.



§ 4-13-605 - Historical papers and correspondence -- Removal of papers or letters.

(a) The department of environment and conservation may enter into all necessary agreements with the state library and archives to ensure the preservation of the historical papers and personal correspondence of Cordell Hull for posterity.

(b) No historical paper or item of personal correspondence shall be removed from the Cordell Hull birthplace without the express written consent of the Friends of Cordell Hull, the successor organization to the Cordell Hull Birthplace and Memorial Association and the true owner of such collection. The Friends of Cordell Hull may, in consultation with the department, develop and implement policies and guidelines for the loan or other removal of such historical papers and items of personal correspondence from the Cordell Hull birthplace. Such historical papers and items of personal correspondence may only be removed from the site with the stipulation, agreed to by the Friends of Cordell Hull and the borrower, of a specific date for the return of such item or items.






Part 10 - General Provisions

§ 4-13-1001 - Sale or transfer of land containing historically significant buildings or adjacent to such land.

Notwithstanding any other law to the contrary, subject to the approval by the state building commission, the state is authorized to sell or negotiate a transfer of any parcel of land that contains a building having historical significance, or is immediately adjacent to a parcel of land that contains a building having historical significance under the following conditions:

(1) No public funds are being appropriated for maintenance or preservation of the property;

(2) The state is not maintaining or preserving the property; and

(3) The use of the property is not available to the general public.



§ 4-13-1002 - Qualifying nonprofit organizations.

Properties specified in § 4-13-1001 shall be sold or transferred to a nonprofit organization that has the capability and plans to maintain and preserve the property and to open the property for general viewing of or other use by the general public.









Chapter 14 - Industrial Development

Part 1 - General Provisions

§ 4-14-103 - Industrial development division -- Staff -- Offices -- Interagency cooperation.

(a) The industrial development division of the department of economic and community development may appoint and fix the compensation of such employees as it may deem necessary for its work. The division may also contract with industrial engineers and other consultants for such services as it may require.

(b) The division shall be supplied with the necessary office space, accommodations and necessary equipment.

(c) Upon request of the division, the governor may, from time to time, for the purpose of special surveys under the direction of the division, assign or detail to the division any member of any state administrative department or bureau or agency, or may direct any such department, bureau or agency to make for the division special surveys or studies requested by the division.



§ 4-14-104 - Industrial development division -- Travel expenses.

In the event the director of the industrial development division, or the director's authorized representative, travels within or without the state for the purpose of promoting industrial development, the director shall certify the director's expense voucher, or the voucher of the director's authorized representative, as all other expense vouchers are certified for payment, but the same shall receive immediate and preferred attention by the commissioner of finance and administration, in view of the expected travel expense of the director or the director's representative.



§ 4-14-105 - Department of economic and community development -- Duties.

It is the duty and function of the department of economic and community development to:

(1) Promote in a sound manner the location of additional industries and businesses in the state, to utilize the state's resources to the best advantage and to increase employment opportunities for all elements of the state's population;

(2) Aid and encourage the existing industries of the state; and

(3) Cooperate with existing state and federal agencies and local governments and agricultural, business, industrial and educational interests of the state in promotion of industrial development in this state.



§ 4-14-106 - Department of economic and community development -- Powers.

To achieve the aims stated in § 4-14-105, the department of economic and community development is authorized to:

(1) Undertake studies and research of the state's industrial resources, industrial opportunities, potentialities and problems affecting industrial growth;

(2) Disseminate information in the interest of industrial development by publication, advertisement and other means;

(3) Provide advice and technical assistance to existing, prospective and potential industries, to local governments, chambers of commerce and other agencies, groups and individuals in the promotion of the general aims of this chapter; and

(4) Cooperate with the University of Tennessee and other institutions of higher learning, technological and trade schools and the public schools of the state in the interest of industrial experimentation and education.



§ 4-14-107 - Industrial development division -- Appropriation.

There is hereby appropriated for expenditure by the industrial development division from funds in the state treasury not otherwise appropriated the sum of seventy-five thousand dollars ($75,000) per annum.



§ 4-14-109 - Industrial development division -- Building finance committee.

(a) There is created in the industrial development division, referred to in this section as the "division," a building finance committee referred to in this section as the "committee," which shall exercise the powers and duties and discharge the responsibilities enumerated in this section and in title 7, chapters 53 and 55 for such committee, subject to such review and rules and regulations as may be prescribed by the division.

(b) The committee shall consist of the vice chair of the former Tennessee board of economic growth, serving ex officio as chair of the committee, and six (6) additional members appointed by the governor, two (2) from each of the three (3) grand geographical divisions of the state, who shall be competent to serve on the committee by reason of experience in the fields of investment finance or industry.

(c) The term of each appointive member shall be four (4) years.

(d) Any vacancy in the appointive membership shall be filled by the governor for the unexpired term.

(e) The members of the committee shall serve without pay, except for actual expenses incurred in the course of attending to the official business of the committee.

(f) The director of the division shall serve as secretary of the committee, and such additional staff may be assigned or employed as may be deemed necessary by the committee, to carry out effectively title 7, chapters 53 and 55.

(g) A majority of the members of the committee shall constitute a quorum for the transaction of any and all business of the committee, and one (1) member shall be designated as a vice chair to preside at meetings and otherwise act as chair in the absence of the chair.

(h) All orders, findings, acts and certificates of the committee shall be attested by the signature of the chair or vice chair, and the secretary, and when so attested, all orders, acts, findings and certificates of the committee shall be competent evidence and shall be given full faith and credit in any court or proceeding, and unless affirmatively shown to the contrary, it shall be presumed that the proceedings of the committee were in all things regular.

(i) The secretary, or in the secretary's absence, some person designated by the secretary to act in the secretary's place, shall keep regular and accurate minutes of the committee's proceedings, in a minute book provided for that purpose, which shall be a public record, and all orders, findings and acts of the committee shall be entered upon its minutes.

(j) The committee is authorized and empowered to use and expend such funds as may be made available for its purposes by the staff division.

(k) The committee shall hold regular meetings at the offices of the division, and at such other times and places as its duties may require, with the express authority to adjourn or recess from time to time, and place to place, and to convene special meetings by unanimous consent.

(l) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(m) The committee shall adopt and implement a conflict of interest policy for committee members. The policy shall mandate annual written disclosures of financial interests, other possible conflicts of interest, and an acknowledgement by committee members that they have read and understand all aspects of the policy. The policy shall also require persons who are to be appointed to the committee to acknowledge, as a condition of appointment, that they are not in conflict with the conditions of the policy.






Part 2 - Tennessee Science and Technology Advisory Council [Repealed]



Part 3 - Tennessee Technology Development Corporation

§ 4-14-301 - Corporation established.

There is hereby established to carry out the purposes of this chapter a private not-for-profit corporation to be known as the "Tennessee technology development corporation" and, in this part, as "the corporation."



§ 4-14-302 - Charter and bylaws -- Review -- Hearing.

If the corporation satisfies the conditions imposed by § 4-14-304 and title 48, chapter 51, the corporation shall perform the functions enumerated in § 4-14-305. Before delivering a charter to the secretary of state for filing, the department of economic and community development shall conduct a public hearing for the purpose of giving all interested parties an opportunity to review and comment upon the charter, bylaws, and methods of operation of the corporation. Notice of the hearing shall be given at least thirty (30) days prior to the hearing by publishing a written advertisement of such hearing in newspapers of general circulation in Nashville, Memphis, Chattanooga, Knoxville and the Tri-Cities area.



§ 4-14-303 - Board of directors -- Officers.

(a) The corporation shall be governed by a board of directors consisting of twenty-two (22) natural persons.

(b) Fourteen (14) members of the board of directors shall represent and be appointed from the private sector. Three (3) representatives of the private sector shall be appointed by the governor, two (2) representatives shall be appointed by the speaker of the house of representatives, two (2) representatives shall be appointed by the speaker of the senate, and seven (7) representatives from the private sector shall be nominated by the board of directors' nominating committee and approved by majority vote of the board of directors.

(c) Seven (7) members of the board of directors shall represent and be appointed from the public sector. Three (3) representatives of the public sector shall be appointed by the governor, two (2) representatives shall be appointed by the speaker of the house of representatives and two (2) representatives shall be appointed by the speaker of the senate. One (1) representative of the public sector appointed by the governor may be selected from lists of qualified persons submitted by interested municipal and county organizations including, but not limited to, the Tennessee municipal league and the Tennessee county services association. The governor shall consult with such interested organizations to determine a qualified person to fill the position on the board.

(d) The commissioner of economic and community development shall serve ex officio on the board of directors of the corporation.

(e) The corporation shall elect a chair, vice chair, secretary and such other officers as it deems necessary from among its members.

(f) One (1) representative of the private sector and one (1) representative of the public sector appointed by the governor shall initially serve a two-year term. One (1) representative of the private sector and one (1) representative of the public sector appointed by the speaker of the house of representatives shall initially serve a two-year term. One (1) representative of the private sector and one (1) representative of the public sector appointed by the speaker of the senate shall initially serve a two-year term. Three (3) representatives from the private sector nominated by the board of directors' nominating committee and approved by majority vote of the board of directors shall initially serve a two-year term. One (1) representative of the private sector and one (1) representative of the public sector appointed by the governor shall initially serve a three-year term. One (1) representative of the private sector appointed by the speaker of the senate and one (1) representative of the public sector appointed by the speaker of the house of representatives shall initially serve a three-year term. Two (2) representatives from the private sector nominated by the board of directors' nominating committee and approved by majority vote of the board of directors shall initially serve a three-year term. One (1) representative of the private sector and one (1) representative of the public sector appointed by the governor shall initially serve a four-year term. One (1) representative of the private sector appointed by the speaker of the house of representatives and one (1) representative of the public sector appointed by the speaker of the senate shall initially serve a four-year term. Two (2) representatives from the private sector nominated by the board of directors' nominating committee and approved by majority vote of the board of directors shall initially serve a four-year term. After the initial appointments, all members shall serve four-year terms, except the commissioner of economic and community development who shall serve by virtue of such office, and the two (2) members of the former Tennessee science and technology advisory council who shall serve according to their respective terms on the council. Board members are eligible to serve successive terms if reappointed by the original authority.

(g) The board of directors shall appoint an executive committee of five (5) of its members to administer the day-to-day operations of the corporation. The chair of the corporation shall also serve as the chair of the executive committee.

(h) The board of directors shall not meet more than eight (8) times in a calendar year. The executive committee shall not meet more than four (4) times in a calendar year.

(i) In making appointments to the board of directors, the governor, speaker of the house of representatives and the speaker of the senate shall consider the racial diversity of the board of directors in order to ensure that representatives selected reflect the racial composition of Tennessee.

(j) The board of directors shall adopt and implement a conflict of interest policy for board members. The policy shall mandate annual written disclosures of financial interests, other possible conflicts of interest, and an acknowledgement by board members that they have read and understand all aspects of the policy. The policy shall also require persons who are to be appointed to the board of directors to acknowledge, as a condition of appointment, that they are not in conflict with the conditions of the policy.



§ 4-14-304 - Contents of articles and bylaws.

The articles and bylaws shall provide that:

(1) The purposes of the corporation are to contribute to the strengthening of the economy of the state through the development of science and technology, and to promote the development of Tennessee businesses by supporting the transfer of science, technology, and quality improvement methods to private and public enterprises;

(2) The corporation may receive money from any source, may borrow money, may enter into contracts, and may expend money for any activities appropriate to its purpose;

(3) The corporation may appoint staff and do all other things necessary or incidental to carrying out the functions listed in § 4-14-305;

(4) Any changes in the articles of incorporation or bylaws shall be approved by the general assembly;

(5) The corporation shall submit an annual report to the governor and to the general assembly, such report is due on November 1 of each year and shall include detailed information on the structure, operation, and financial status of the corporation. The corporation shall conduct an annual public hearing to receive comments from interested parties regarding the report. Notice of such hearing shall be given at least thirty (30) days before the hearing; and

(6) The corporation is subject to an annual audit by the comptroller of the treasury, and that the corporation shall bear the full costs of this audit.



§ 4-14-305 - Functions of corporation.

The corporation, after being certified by the secretary of state, shall:

(1) Assist in evaluating statewide innovation capacity as measured by new technology business starts, research disclosure and patent generation, venture capital availability and investment, public and private research and development expenditures, and research commercialization efforts;

(2) Assist in the development, attraction and retention of diverse high skill and high wage jobs in Tennessee and attract prominent leaders in industry, research and education to Tennessee, ensuring the talent exists within Tennessee to foster innovation;

(3) Support and improve technology transfer and commercialization mechanisms from research organizations, universities and businesses;

(4) Increase the availability of capital to perform applied research, develop technology and stimulate new technology business creation and growth in Tennessee;

(5) Assist in the development of physical infrastructure required for a technology and innovation driven economy;

(6) Stimulate entrepreneurship and create an entrepreneurial culture in Tennessee;

(7) Assist in establishing cooperative and collaborative associations between universities, research organizations, and private enterprises in Tennessee for the purpose of coordinating research and development programs that will aid in the creation of new products, services and jobs in Tennessee; and

(8) Provide financial assistance through contracts, grants and loans to programs of scientific and technological research and development.



§ 4-14-306 - Corporate debts.

Debts incurred by the corporation under authority of this chapter do not represent or constitute a debt of the state within the meaning of the Constitution of Tennessee or Tennessee Code Annotated.



§ 4-14-307 - Duration of certification.

The certification by the secretary of state pursuant to § 4-14-302 shall remain in effect until the general assembly provides for termination of such certification.



§ 4-14-308 - Confidentiality of records.

Any documentary materials or data made or received by any member or employee of the corporation to the extent that such material or data consists of trade secrets or commercial or financial information regarding the operation of any business conducted by an applicant for, or recipient of, any form of assistance that the corporation is empowered to render, or regarding the competitive position of such applicant in a particular field of endeavor, shall not be deemed public records and shall not be subject to title 10, chapter 7; provided, that if the corporation purchases a qualified security from such applicant, the commercial and financial information, excluding trade secrets, shall be deemed to be a public record of the corporation and subject to title 10, chapter 7, after the expiration of three (3) years from the date of purchase of such qualified security, or, in the case of such information being made or received by any member or employee of the corporation after the purchase of such qualified security, three (3) years from the date such information was made or received. Any discussion or consideration of such trade secrets or commercial or financial information may be held by the board, or any subcommittee of the board, in executive sessions closed to the public. All applications (except the identity of the applicants) and supporting documentary materials or data, including personal financial records, trade secrets, commercial or financial information and proprietary information of applicants, and all executive sessions or portions thereof conducted by the board, or any subcommittee of the board, for the purpose of reviewing applications for assistance shall be confidential and exempt from title 8, chapter 44.



§ 4-14-309 - Rules and regulations.

The commissioner of economic and community development shall be authorized to promulgate rules and regulations to effectuate the purposes of this chapter. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.









Chapter 15 - State Building Commission

§ 4-15-101 - Creation -- Membership -- Terms.

(a) (1) There is created a state building commission composed of seven (7) ex officio members who shall be the governor, the secretary of state, the comptroller of the treasury, the state treasurer, the commissioner of finance and administration, the speakers of the senate and the house of representatives.

(2) The governor shall serve as chair and the commission shall elect from its membership a vice chair and secretary.

(b) The attorney general and reporter shall serve as legal counsel to the commission in accordance with the requirements of § 8-6-301.

(c) In the event that the voting membership of any ex officio members is found by a court of competent jurisdiction to be unconstitutional or invalid, they shall continue as ex officio nonvoting members, and in addition, the senate and house of representatives shall by joint resolution appoint another person or persons to be a voting member or members.



§ 4-15-102 - Powers and duties.

(a) The commission has the power and authority, except as otherwise provided in this chapter, to approve and supervise all projects involving:

(1) Any improvement to real property funded by public or private funds or both in which the state or any of its departments, institutions or agencies has an interest;

(2) The demolition of any building or structure located on real property in which the state or any of its departments, institutions or agencies has an interest, or the demolition of any building or structure by a foundation created for the primary purpose of benefiting the University of Tennessee or any institution of the state university and community college system of Tennessee, provided such building or structure when constructed or acquired was originally approved by the commission pursuant to this section, except for the demolition of any building or structure acquired by the department of transportation for highway rights-of-way; and

(3) Any improvement to real property in excess of five hundred thousand dollars ($500,000) by a foundation created for the primary purpose of benefiting the University of Tennessee or any institution of the state university and community college system of Tennessee, the operation of which will be, or is intended by the foundation to be or become, the responsibility of the University of Tennessee or any institution of the state university and community college system of Tennessee. The intent of the foundation to retain operation of the improvement or to transfer operations to the state shall be contained in the records of the foundation.

(b) (1) No contract for the improvement of real property in which the state or any of its departments, institutions or agencies has an interest, and no contract for the demolition of any building or structure on real property in which the state or any of its departments, institutions or agencies has an interest shall be awarded until the plans therefor have been submitted to and approved by the commission.

(2) This subsection (b) shall not apply to the demolition of any building or structure acquired by the department of transportation for highway rights-of-way.

(3) This subsection (b) shall apply to improvements or demolitions of any building or structure approved by the commission pursuant to this section by a foundation created for the primary purpose of benefiting the University of Tennessee or any institution of the state university and community college system of Tennessee.

(c) (1) (A) The commission, using procedures that promote competition to the greatest extent possible, has the power and authority to advertise and award contracts relating to the projects described in subsection (a), including contracts for construction, erection or demolition and contracts to furnish, install or provide goods or materials that are incidental to projects that are within the jurisdiction of the commission.

(B) The commission also has the power and authority to award contracts for professional design, surveying or planning services relating to the projects described in subsection (a), following procedures of the commission.

(C) This subsection (c) shall not apply to contracts made by the department of transportation pursuant to title 54, chapter 5.

(2) Any rule, regulation, specification or policy of the commission promulgated pursuant to this subsection (c) that restricts eligibility to bid on a project to the manufacturer of the material to be utilized in such project shall be waived, if in the discretion of the commission:

(A) The person, company, corporation or other entity submitting a bid offers a warranty or guarantee substantially equivalent to the warranty or guarantee offered by the manufacturer; and

(B) The person, company, corporation or other entity submitting such bid is financially capable of performing such warranty or guarantee.

(d) (1) The following transactions shall be subject to approval by the state building commission, in addition to the other approvals required by law:

(A) The acquisition of any interest in real property by the state or any of its departments, institutions or agencies, except for the acquisition of any interest in real property by the department of transportation for highway rights-of-way;

(B) The disposal of any interest in surplus real property described in § 12-2-112; provided, that:

(i) The commission may establish policies that permit the disposal, without approval by the commission, of interests in surplus real property other than the fee interest, including, but not limited to, leases, easements and rights-of-way; and

(ii) Such policies that permit the disposal of any interest, without the approval by the commission, shall not include disposal or conveyance in any manner of any interest or rights in minerals, coal, natural gas, oil, timber and any other energy related resources;

(C) All leases described in § 12-2-115(b); and

(D) All leases or other contracts that may involve the use of private funds for the proposed construction and that relate to improvements to real property in which the state or any of its departments, institutions or agencies have an interest.

(2) Notwithstanding any other law to the contrary, subdivision (d)(1) shall not apply to the University of Tennessee and the state university and community college system of Tennessee in the acquisition and disposal of any interest in real property acquired by gift or devise, unless the acquisition of any interest in real property by gift or devise obligates the University of Tennessee, the state university and community college system of Tennessee, or the state to expend state funds for capital improvements or continuing operating expenditures. Furthermore, information on such gift property will be filed with the commission.

(e) (1) It is the duty of the office of legislative services to notify each member of the general assembly who requests such notification of any particular project to be considered by the commission, which project is proposed to be located within the district represented by the particular senator or representative.

(2) Such notification shall be given by mail not less than five (5) days prior to the commission meeting at which the subject project will be considered, unless it is an emergency meeting of the commission, in which case notification shall be made to the legislators as quickly as feasible.

(f) (1) The commission may award and approve contracts that provide for retainage as follows: not more than ninety-five percent (95%) of the contract price shall be paid on any contract until it is completed and the work is accepted; provided, that such contracts are with reputable building contractors who are principally located within this state and who have demonstrated by past experience their ability to properly perform equivalent building construction or improvement projects, whether public or private.

(2) (A) Prior to the execution of any such contract in excess of one hundred thousand dollars ($100,000), the commission shall require the execution of a good and solvent corporate surety payment and performance bond in an amount to be determined by the commission.

(B) Such bond shall be sufficient in amount to secure the faithful and satisfactory completion of the state building or improvement project and payment for all labor and materials used by the contractor, or any immediate or remote subcontractor under the contract.

(3) Any damages caused by a building contractor for failure to complete the contract or by failing to satisfactorily complete the work shall be recoverable by the state in an action against the building contractor and the building contractor's sureties.

(g) Full settlement may be made with the contractor after the following have occurred:

(1) The contractor shall furnish evidence to satisfy the commission that all the material used by the contractor, the contractor's subcontractors or the contractor's agents has been fully paid for and all laborers and other employees working for the contractor, the contractor's subcontractors, or the contractor's agents have been fully paid; and

(2) Within ten (10) days after receipt of evidence requested in subdivision (g)(1), the commission shall provide thirty (30) days notice in some newspaper published in the county where the work is done, if there is a newspaper published there, and if not, in a newspaper in an adjoining county, that settlement is about to be made and notifying all claimants to file notice of their claims with the commission, and the period for filing shall not be less than thirty (30) days after the last published notice.

(h) Except as provided in chapter 13, part 1 of this title, this chapter shall have no application to property conveyed in trust to a private corporation organized and chartered under the laws of this state pursuant to § 4-13-101.

(i) Whenever the commissioner of education is authorized by the state board of education to take responsibility for the operation of any local school system or school that has been placed on probation pursuant to title 49, chapter 1, part 6, the state building commission shall have the same authority granted by this chapter relative to state agencies for all expenditures of educational capital outlay funds for such local school system or school.



§ 4-15-103 - Personnel -- Compensation.

(a) The commission is authorized to employ such personnel as are necessary to carry out the purposes of this chapter, and to properly and efficiently maintain the buildings constructed upon their completion.

(b) The members of the commission shall serve without additional compensation, but shall be entitled to reimbursement for their necessary expenses.

(c) The compensation of employees of the commission shall be fixed by the commission within the limitations of such amounts as may be appropriated by the general assembly for that purpose.

(d) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-15-104 - Rules and regulations for construction.

(a) The commission is authorized to prescribe standards and promulgate rules and regulations for the construction of state buildings, and the procedure to be followed with respect thereto.

(b) The commission is encouraged to prescribe high performance building requirements and other standards, and promulgate rules and regulations, which meet or exceed the 2005 sustainable design guidelines that the commission implemented, that are necessary to ensure all state buildings perform in an energy efficient manner.

(c) Notwithstanding subsection (b), the commission shall not prescribe any high performance building requirement or any other standard, nor promulgate any rules and regulations, which require or permit any wood products harvested or manufactured in this state, or any wood products designed or manufactured by a forest products company that is headquartered in this state, to be in any way less preferred in the design and construction of state buildings than any wood products harvested or manufactured outside this state, or to be in any way less preferred than any other wood products grown or harvested in this state, that have been certified or graded by any certifying or grading association or agency, including, but not limited to, the Sustainable Forestry Initiative, the American Tree Farm System, or the Forest Stewardship Council.



§ 4-15-105 - Bidding in large counties -- Bidding in East and West Tennessee.

(a) The commission is hereby authorized to permit bids invited by officials, departments, institutions and agencies of the state for building construction or improvements, to be performed or done in counties having a population of six hundred thousand (600,000) or more, according to the federal census of 1960 or any subsequent federal census, to be received and publicly opened in the county at a previously announced place and time by a representative of the state, and that such representative to receive and open the bids may be, but is not limited to, a duly licensed architect or engineer designated by the state.

(b) The commission is authorized to permit bids invited by officials, departments, institutions and agencies of the state for building construction or improvements, to be performed or done in the eastern or western grand division, to be received and publicly opened in such grand division at a previously announced place and time by a representative of the state. Such bids shall be received and opened in the cities of Chattanooga or Knoxville, or the Tri-Cities area for the eastern grand division and in Shelby County or the city of Jackson for the western grand division.



§ 4-15-106 - Enforcement of other statutes.

(a) It is the duty and responsibility of the commission to enforce the Tennessee Public Buildings Accessibility Act, compiled in title 68, chapter 120, part 2, as to all public buildings owned or leased by the state or any department, institution or agency thereof, and any subsequent acts that require specific construction or design specifications, techniques or objectives for such state public buildings.

(b) (1) It is also the duty and responsibility of the commission to enforce the code for energy conservation in new building construction, compiled in title 13, chapter 19, as to all buildings designed or constructed for the state of Tennessee after January 1, 1979. Such enforcement shall be accomplished by requiring the designing architect or engineer and the construction contractor to certify that the design and construction of the building for which each is responsible is in conformity with the requirements of title 13, chapter 19. The staff of the commission shall review such design or construction to verify compliance. Responsibility for proper design of the structure shall remain with the designing architect or engineer, even though the staff of the commission has conducted the review and approval process of the project documents.

(2) In addition to the requirements for new buildings to meet the code for energy conservation, as compiled in title 13, chapter 19, the staff of the commission shall review any recommended energy conservation proposals and make recommendations to the commission for inclusion of these proposals in projects where deemed feasible.

(c) The state architect or the state architect's designee shall allocate the energy efficient commercial building tax deduction codified in 26 U.S.C. § 179D to the party primarily responsible for designing the property in accordance with internal revenue service tax provisions. This party shall distribute all or part of this deduction to other parties responsible for design or installation of energy efficient commercial systems used to obtain such tax credit. This authority is retroactive, pursuant to applicable internal revenue service tax guidelines. If the property is financed with bonds issued by the state, no energy efficient commercial building tax deduction shall be awarded without approval of bond counsel.



§ 4-15-107 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commission" means the state building commission;

(2) "Improvement to real property" means:

(A) The construction or erection of new buildings or structures in which the state of Tennessee or any of its departments, institutions or agencies have an interest, whether financed by public or private funds or both;

(B) The major maintenance of any building or structure in which the state of Tennessee or any of its departments, institutions or agencies have an interest; or

(C) The renovation of any building or structure in which the state of Tennessee or any of its departments, institutions or agencies have an interest;

(3) "Major maintenance" means the repair or renovation of any building or structure or any portion thereof in which the state of Tennessee or any of its departments, institutions or agencies have an interest and that is being funded by direct appropriations for major maintenance or that will cost in excess of one hundred thousand dollars ($100,000); and

(4) "Renovation" means the change in the functional use or operation of space in existing buildings or structures in which the state of Tennessee or any of its departments, institutions or agencies have an interest.






Chapter 16 - Office of Local Government

§ 4-16-101 - Creation -- Personnel -- Functions and duties.

(a) There is hereby created the office of local government to be located in the office of the comptroller of the treasury.

(b) (1) The office of local government shall have a director who shall be appointed by the comptroller of the treasury and serve at the pleasure of the comptroller of the treasury.

(2) The staff of the office of local government shall be appointed by the director, subject to the approval of the comptroller of the treasury.

(c) The office of local government has the following functions and duties:

(1) Provide geographic information systems technical support, training, and map maintenance to the division of property assessments and local governments;

(2) Assist local governments with geographic information systems and mapping issues;

(3) Assist and advise local governments with local redistricting and reapportionment;

(4) Compile and maintain precinct boundaries and maps in the state and assist with their development;

(5) Serve as the liaison with the United States census bureau and participate in its redistricting data program;

(6) Assist with other geographic information systems activities in the office of the comptroller of the treasury; and

(7) Such other duties as may be assigned by the comptroller of the treasury.



§ 4-16-102 - Other state agencies unaffected.

Nothing in this chapter shall be deemed to detract from the function, powers and duties legally assigned to any other agency of the state, nor to interrupt or preclude direct relationships by any such agency with local governments in carrying out its operations.






Chapter 17 - Economic Development and Growth

Part 1 - Economic Development Corporation [Repealed]



Part 2 - Tennessee Growth Fund [Repealed]



Part 3 - Property Tax Incentives for Economic Development

§ 4-17-301 - Legislative findings and intent.

The general assembly finds and declares that property tax incentives, resulting from legal ownership of valuable business or commercial properties by local governments or their agencies under various statutory programs, has served to promote economic development, but confusion and nonuniformity in structuring such incentives have led to uncertainty in determining property tax liability of new investment prospects. It is the intent of this part to provide for state and local review of property tax incentives for economic development. It is not the intent of this part to authorize new property tax incentives beyond those authorized by law on January 1, 1993.



§ 4-17-302 - Economic development agreement defined.

As used in this part, unless the context otherwise requires:

(1) "Economic development agreement" means an agreement between a private entity and local government agency that permits use of specified property of the local government or its agencies for business or commercial purposes of the private entity, in order to promote local economic development, and that has the effect of reducing property taxes on such property below amounts that would be due if the property were owned by the private entity; and

(2) "Economic development agreement" includes, but is not limited to, leases or other agreements with private entities under the industrial development program provided in title 7, chapter 53, and redevelopment plans and agreements containing tax increment financing provisions authorized under title 13, chapter 20, including development authorities created by private act, as authorized pursuant to § 13-20-202(c).



§ 4-17-303 - Agreements -- Writing -- Submission -- Approval -- Late filing payment in lieu of tax.

All economic development agreements shall be reduced to writing and submitted to the chief executive officer of each jurisdiction in which the property is located and to the comptroller of the treasury, for review, but not approval. The agreement may be submitted in advance of its execution but must be submitted within ten (10) days after its execution. The name of private business entities that are parties to the agreement may be obscured on copies of agreements submitted in advance of their execution. If the agreement is not filed within thirty (30) days after written demand by the comptroller of the treasury or other public entity with which it is to be filed, the private entity that is party to the agreement shall owe an additional payment in lieu of tax in the amount of five hundred dollars ($500).



§ 4-17-304 - Petitions to boards for adjudication of issues.

For purposes of establishing the taxable value, classification, or exempt status of property subject to an economic development agreement, the parties may petition the local and state boards of equalization for adjudication of such issues in the manner otherwise required by law for filing appeals from local assessments.



§ 4-17-305 - Applicability.

This part shall not affect rights or duties that matured, liabilities or penalties that were incurred, or proceedings begun before January 1, 1993, except that the parties to any existing economic development agreements otherwise required to be disclosed under this part shall disclose the existence and terms of such agreements to the comptroller of the treasury on or before January 1, 1993.






Part 4 - Tennessee Industrial Finance Corporation Act [Repealed]

§ 4-17-401 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 1; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-402 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 2; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-403 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 3; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-404 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 4; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-405 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 5; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-406 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 6; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-407 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 7; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-408 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 8; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-409 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 9; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-410 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 10; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-411 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 11; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-412 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 12; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-413 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 13; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-414 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 14; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-415 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 15; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.









Chapter 18 - False Claims Act

§ 4-18-101 - Short title.

This chapter shall be known and may be cited as the "False Claims Act."



§ 4-18-102 - Chapter definitions.

For purposes of this chapter:

(1) "Claim" means any request or demand for money, property, or services made to any employee, officer, or agent of the state or of any political subdivision, or to any contractor, grantee, or other recipient, whether under contract or not, if any portion of the money, property, or services requested or demanded issued from, or was provided by, the state, referred to in this chapter as "state funds" or by any political subdivision thereof, referred to in this chapter as "political subdivision funds";

(2) (A) "Knowing" and "knowingly" mean that a person, with respect to information, does any of the following:

(i) Has actual knowledge of the information;

(ii) Acts in deliberate ignorance of the truth or falsity of the information; or

(iii) Acts in reckless disregard of the truth or falsity of the information.

(B) Proof of specific intent to defraud is not required;

(3) "Person" means any natural person, corporation, firm, association, organization, partnership, limited liability company, business, or trust;

(4) "Political subdivision" means any city, town, municipality, county, including any county having a metropolitan form of government, or other legally authorized local governmental entity with jurisdictional boundaries; and

(5) "Prosecuting authority" means the county counsel, city attorney, or other local government official charged with investigating, filing, and conducting civil legal proceedings on behalf of, or in the name of, a particular political subdivision.



§ 4-18-103 - Liability for violations.

(a) Any person who commits any of the following acts shall be liable to the state or to the political subdivision for three (3) times the amount of damages that the state or the political subdivision sustains because of the act of that person. A person who commits any of the following acts shall also be liable to the state or to the political subdivision for the costs of a civil action brought to recover any of those penalties or damages, and shall be liable to the state or political subdivision for a civil penalty of not less than two thousand five hundred dollars ($2,500) and not more than ten thousand dollars ($10,000) for each false claim:

(1) Knowingly presents or causes to be presented to an officer or employee of the state or of any political subdivision thereof, a false claim for payment or approval;

(2) Knowingly makes, uses, or causes to be made or used a false record or statement to get a false claim paid or approved by the state or by any political subdivision;

(3) Conspires to defraud the state or any political subdivision by getting a false claim allowed or paid by the state or by any political subdivision;

(4) Has possession, custody, or control of public property or money used or to be used by the state or by any political subdivision and knowingly delivers or causes to be delivered less property than the amount for which the person receives a certificate or receipt;

(5) Is authorized to make or deliver a document certifying receipt of property used or to be used by the state or by any political subdivision and knowingly makes or delivers a receipt that falsely represents the property used or to be used;

(6) Knowingly buys, or receives as a pledge of an obligation or debt, public property from any person who lawfully may not sell or pledge the property;

(7) Knowingly makes, uses, or causes to be made or used a false record or statement to conceal, avoid, or decrease an obligation to pay or transmit money or property to the state or to any political subdivision;

(8) Is a beneficiary of an inadvertent submission of a false claim to the state or a political subdivision, subsequently discovers the falsity of the claim, and fails to disclose the false claim to the state or the political subdivision within a reasonable time after discovery of the false claim; or

(9) Knowingly makes, uses, or causes to be made or used any false or fraudulent conduct, representation, or practice in order to procure anything of value directly or indirectly from the state or any political subdivision.

(b) Notwithstanding subsection (a), the court may assess not less than two (2) times nor more than three (3) times the amount of damages that the state or the political subdivision sustains because of the act of the person described in that subsection, and no civil penalty, if the court finds all of the following:

(1) The person committing the violation furnished officials of the state or of the political subdivision responsible for investigating false claims violations with all information known to that person about the violation within thirty (30) days after the date on which the person first obtained the information;

(2) The person fully cooperated with any investigation by the state or a political subdivision of the violation; and

(3) At the time the person furnished the state or the political subdivision with information about the violation, no criminal prosecution, civil action, or administrative action had commenced with respect to the violation, and the person did not have actual knowledge of the existence of an investigation into the violation.

(c) Liability under this section shall be joint and several for any act committed by two (2) or more persons.

(d) This section does not apply to any controversy involving an amount of less than five hundred dollars ($500) in value, unless the controversy arose from a violation of chapter 58 of this title. For purposes of this subsection (d), "controversy" means any one (1) or more false claims submitted by the same person in violation of this chapter.

(e) This section does not apply to claims, records, or statements made pursuant to workers' compensation claims.

(f) This section does not apply to claims, records, or statements made under any statute applicable to any tax administered by the department of revenue.



§ 4-18-104 - Investigation and prosecution.

(a) (1) The attorney general and reporter shall diligently investigate violations under § 4-18-103 involving state funds. If the attorney general and reporter finds that a person has violated or is violating § 4-18-103, the attorney general and reporter may bring a civil action under this section against that person.

(2) If the attorney general and reporter brings a civil action under this subsection (a) on a claim involving political subdivision funds as well as state funds, the attorney general and reporter shall, on the same date that the complaint is filed in this action, serve by mail with return receipt requested a copy of the complaint on the appropriate prosecuting authority.

(3) The prosecuting authority shall have the right to intervene in an action brought by the attorney general and reporter under this subsection (a) within sixty (60) days after receipt of the complaint pursuant to subdivision (a)(2). The court may permit intervention thereafter.

(b) (1) The prosecuting authority of a political subdivision shall diligently investigate violations under § 4-18-103 involving political subdivision funds. If the prosecuting authority finds that a person has violated or is violating § 4-18-103, the prosecuting authority may bring a civil action under this section against that person.

(2) If the prosecuting authority brings a civil action under this section on a claim involving state funds as well as political subdivision funds, the prosecuting authority shall, on the same date that the complaint is filed in this action, serve a copy of the complaint on the attorney general and reporter.

(3) Within sixty (60) days after receiving the complaint pursuant to subdivision (b)(2), the attorney general and reporter shall do either of the following:

(A) Notify the court that it intends to proceed with the action, in which case the attorney general and reporter shall assume primary responsibility for conducting the action and the prosecuting authority shall have the right to continue as a party; or

(B) Notify the court that it declines to proceed with the action, in which case the prosecuting authority shall have the right to conduct the action.

(c) (1) A person may bring a civil action for a violation of this chapter for the person and either for the state in the name of the state, if any state funds are involved, or for a political subdivision in the name of the political subdivision, if political subdivision funds are involved, or for both the state and political subdivision if state and political subdivision funds are involved. The person bringing the action shall be referred to as the qui tam plaintiff. Once filed, the action may be dismissed only with the written consent of the court, taking into account the best interests of the parties involved and the public purposes behind this chapter.

(2) A complaint filed by a private person under this subsection (c) shall be filed in circuit or chancery court in camera and may remain under seal for up to sixty (60) days. No service shall be made on the defendant until after the complaint is unsealed. This subsection (c) shall not be construed as prohibiting an action being brought in federal court that involves claims from several states or claims involving federal funds.

(3) On the same day as the complaint is filed pursuant to subdivision (c)(2), the qui tam plaintiff shall serve by mail with return receipt requested the attorney general and reporter with a copy of the complaint and a written disclosure of substantially all material evidence and information the person possesses.

(4) Within sixty (60) days after receiving a complaint and written disclosure of material evidence and information alleging violations that involve state funds but not political subdivision funds, the attorney general and reporter may elect to intervene and proceed with the action.

(5) The attorney general and reporter may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal pursuant to subdivision (c)(2). The motion may be supported by affidavits or other submissions in camera.

(6) Before the expiration of the sixty-day period or any extensions obtained under subdivision (c)(5), the attorney general and reporter shall do either of the following:

(A) Notify the court that it intends to proceed with the action, in which case the action shall be conducted by the attorney general and reporter and the seal shall be lifted; or

(B) Notify the court that it declines to proceed with the action, in which case the seal shall be lifted and the qui tam plaintiff shall have the right to conduct the action.

(7) (A) Within fifteen (15) days after receiving a complaint alleging violations that exclusively involve political subdivision funds, the attorney general and reporter shall forward copies of the complaint and written disclosure of material evidence and information to the appropriate prosecuting authority for disposition, and shall notify the qui tam plaintiff of the transfer.

(B) Within forty-five (45) days after the attorney general and reporter forwards the complaint and written disclosure pursuant to subdivision (c)(7)(A), the prosecuting authority may elect to intervene and proceed with the action.

(C) The prosecuting authority may, for good cause shown, move for extensions of the time during which the complaint remains under seal. The motion may be supported by affidavits or other submissions in camera.

(D) Before the expiration of the forty-five-day period or any extensions obtained under subdivision (c)(7)(C), the prosecuting authority shall do either of the following:

(i) Notify the court that it intends to proceed with the action, in which case the action shall be conducted by the prosecuting authority and the seal shall be lifted; or

(ii) Notify the court that it declines to proceed with the action, in which case the seal shall be lifted and the qui tam plaintiff shall have the right to conduct the action.

(8) (A) Within fifteen (15) days after receiving a complaint alleging violations that involve both state and political subdivision funds, the attorney general and reporter shall forward copies of the complaint and written disclosure to the appropriate prosecuting authority, and shall coordinate its review and investigation with those of the prosecuting authority.

(B) Within sixty (60) days after receiving a complaint and written disclosure of material evidence and information alleging violations that involve both state and political subdivision funds, the attorney general and reporter or the prosecuting authority, or both, may elect to intervene and proceed with the action.

(C) The attorney general and reporter or the prosecuting authority, or both, may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal under subdivision (c)(2). The motion may be supported by affidavits or other submissions in camera.

(D) Before the expiration of the sixty-day period or any extensions obtained under subdivision (c)(8)(C), the attorney general and reporter shall do one of the following:

(i) Notify the court that it intends to proceed with the action, in which case the action shall be conducted by the attorney general and reporter and the seal shall be lifted;

(ii) Notify the court that it declines to proceed with the action but that the prosecuting authority of the political subdivision involved intends to proceed with the action, in which case the seal shall be lifted and the action shall be conducted by the prosecuting authority; or

(iii) Notify the court that both it and the prosecuting authority decline to proceed with the action, in which case the seal shall be lifted and the qui tam plaintiff shall have the right to conduct the action.

(E) If the attorney general and reporter proceeds with the action pursuant to subdivision (c)(8)(D)(i) the prosecuting authority of the political subdivision shall be permitted to intervene in the action within sixty (60) days after the attorney general and reporter notifies the court of its intentions. The court may authorize intervention thereafter.

(9) The defendant shall not be required to respond to any complaint filed under this section until thirty (30) days after the complaint is unsealed and served upon the defendant.

(10) When a person brings an action under this subsection (c), no other person may bring a related action based on the facts underlying the pending action.

(d) (1) No court shall have jurisdiction over an action brought under subsection (c) against a member of the general assembly, a member of the state judiciary, an elected official in the executive branch of the state, or a member of the governing body or other elected official of any political subdivision if the action is based on evidence or information known to the state or political subdivision when the action was brought.

(2) A person may not bring an action under subsection (c) that is based upon allegations or transactions that are the subject of a civil suit or an administrative proceeding in which the state or political subdivision is already a party.

(3) (A) No court shall have jurisdiction over an action under this chapter based upon the public disclosure of allegations or transactions in a criminal, civil, or administrative hearing, in an investigation, report, hearing, or audit conducted by or at the request of the general assembly, comptroller of the treasury, or governing body of a political subdivision, or by the news media, unless the action is brought by the attorney general and reporter or the prosecuting authority of a political subdivision or the person bringing the action is an original source of the information.

(B) For purposes of subdivision (d)(3)(A), "original source" means an individual, who has direct and independent knowledge of the information on which the allegations are based, who voluntarily provided the information to the state or political subdivision before filing an action based on that information, and whose information provided the basis or catalyst for the investigation, hearing, audit, or report that led to the public disclosure as described in subdivision (d)(3)(A).

(4) No court shall have jurisdiction over an action brought under subsection (c) based upon information discovered by a present or former employee of the state or a political subdivision during the course of such person's employment unless that employee first, in good faith, exhausted existing internal procedures for reporting and seeking recovery of the falsely claimed sums through official channels and unless the state or political subdivision failed to act on the information provided within a reasonable period of time.

(e) (1) If the state or political subdivision proceeds with the action, it shall have the primary responsibility for prosecuting the action. The qui tam plaintiff shall have the right to continue as a full party to the action.

(2) (A) The state or political subdivision may seek to dismiss the action for good cause notwithstanding the objections of the qui tam plaintiff if the qui tam plaintiff has been notified by the state or political subdivision of the filing of the motion and the court has provided the qui tam plaintiff with an opportunity to oppose the motion and present evidence at a hearing.

(B) The state or political subdivision may settle the action with the defendant notwithstanding the objections of the qui tam plaintiff if the court determines, after a hearing providing the qui tam plaintiff an opportunity to present evidence, that the proposed settlement is fair, adequate, and reasonable under all of the circumstances.

(f) (1) If the state or political subdivision elects not to proceed, the qui tam plaintiff shall have the same right to conduct the action as the attorney general and reporter or prosecuting authority would have had if it had chosen to proceed under subsection (c). If the state or political subdivision so requests, and at its expense, the state or political subdivision shall be served with copies of all pleadings filed in the action and supplied with copies of all deposition transcripts.

(2) (A) Upon timely application, the court shall permit the state or political subdivision to intervene in an action with which it had initially declined to proceed if the interest of the state or political subdivision in recovery of the property or funds involved is not being adequately represented by the qui tam plaintiff.

(B) If the state or political subdivision is allowed to intervene under subdivision (f)(2)(A), the qui tam plaintiff shall retain principal responsibility for the action and the recovery of the parties shall be determined as if the state or political subdivision had elected not to proceed.

(g) (1) (A) If the attorney general and reporter initiates an action pursuant to subsection (a) or assumes control of an action initiated by a prosecuting authority pursuant to subdivision (b)(3)(A), the office of the attorney general and reporter shall receive a fixed thirty-three percent (33%) of the proceeds of the action or settlement of the claim, which shall be used to support its ongoing investigation and prosecution of false claims.

(B) If a prosecuting authority initiates and conducts an action pursuant to subsection (b), the office of the prosecuting authority shall receive a fixed thirty-three percent (33%) of the proceeds of the action or settlement of the claim, which shall be used to support its ongoing investigation and prosecution of false claims.

(C) If a prosecuting authority intervenes in an action initiated by the attorney general and reporter pursuant to subdivision (a)(3) or remains a party to an action assumed by the attorney general and reporter pursuant to subdivision (b)(3)(A), the court may award the office of the prosecuting authority a portion of the attorney general and reporter's fixed thirty-three percent (33%) of the recovery under subdivision (g)(1)(A), taking into account the prosecuting authority's role in investigating and conducting the action.

(2) If the state or political subdivision proceeds with an action brought by a qui tam plaintiff under subsection (c), the qui tam plaintiff shall, subject to subdivisions (g)(4) and (5), receive at least twenty-five percent (25%) but not more than thirty-three percent (33%) of the proceeds of the action or settlement of the claim, depending upon the extent to which the qui tam plaintiff substantially contributed to the prosecution of the action. When it conducts the action, the attorney general and reporter's office or the office of the prosecuting authority of the political subdivision shall receive a fixed thirty-three percent (33%) of the proceeds of the action or settlement of the claim, which shall be used to support its ongoing investigation and prosecution of false claims made against the state or political subdivision. When both the attorney general and reporter and a prosecuting authority are involved in a qui tam action pursuant to subdivision (c)(6)(C), the court at its discretion may award the prosecuting authority a portion of the attorney general and reporter's fixed thirty-three percent (33%) of the recovery, taking into account the prosecuting authority's contribution to investigating and conducting the action.

(3) If the state or political subdivision does not proceed with an action under subsection (c), the qui tam plaintiff shall, subject to subdivisions (g)(4) and (5), receive an amount that the court decides is reasonable for collecting the civil penalty and damages on behalf of the government. The amount shall be not less than thirty-five percent (35%) and not more than fifty percent (50%) of the proceeds of the action or settlement and shall be paid out of these proceeds.

(4) If the action is one provided for under subdivision (d)(4), the present or former employee of the state or political subdivision is not entitled to any minimum guaranteed recovery from the proceeds. The court, however, may award the qui tam plaintiff those sums from the proceeds as it considers appropriate, but in no case more than thirty-three percent (33%) of the proceeds if the state or political subdivision goes forth with the action or fifty percent (50%) if the state or political subdivision declines to go forth, taking into account the significance of the information, the role of the qui tam plaintiff in advancing the case to litigation, and the scope of, and response to, the employee's attempts to report and gain recovery of the falsely claimed funds through official channels.

(5) If the action is one that the court finds to be based primarily on information from a present or former employee who actively participated in the fraudulent activity, the employee is not entitled to any minimum guaranteed recovery from the proceeds. The court, however, may award the qui tam plaintiff any sums from the proceeds it considers appropriate, but in no case more than thirty-three percent (33%) of the proceeds if the state or political subdivision goes forth with the action or fifty percent (50%) if the state or political subdivision declines to go forth, taking into account the significance of the information, the role of the qui tam plaintiff in advancing the case to litigation, the scope of the present or past employee's involvement in the fraudulent activity, the employee's attempts to avoid or resist the activity, and all other circumstances surrounding the activity.

(6) The portion of the recovery not distributed pursuant to subdivisions (g)(1)-(5), inclusive, shall revert to the state if the underlying false claims involved state funds exclusively and to the political subdivision if the underlying false claims involved political subdivision funds exclusively. If the violation involved both state and political subdivision funds, the court shall make an apportionment between the state and political subdivision based on their relative share of the funds falsely claimed.

(7) For purposes of this section, "proceeds" include civil penalties as well as double or treble damages as provided in § 4-18-103.

(8) If the state, political subdivision, or the qui tam plaintiff prevails in or settles any action under subsection (c), the qui tam plaintiff shall receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable costs and attorney's fees. All expenses, costs, and fees shall be awarded against the defendant and under no circumstances shall they be the responsibility of the state or political subdivision.

(9) If the state, a political subdivision, or the qui tam plaintiff proceeds with the action, the court may award to the defendant its reasonable attorney's fees and expenses against the party that proceeded with the action if the defendant prevails in the action and the court finds that the claim was clearly frivolous, clearly vexatious, or brought solely for purposes of harassment.

(h) (1) The court may stay an act of discovery of the person initiating the action for a period of not more than sixty (60) days if the attorney general and reporter or local prosecuting authority shows that the act of discovery would interfere with an investigation or a prosecution of criminal or civil matter arising out of the same facts, regardless of whether the attorney general and reporter or local prosecuting authority proceeds with the action. This showing shall be conducted in camera.

(2) The court may extend the sixty-day period upon a further showing in camera that the attorney general and reporter or local prosecuting authority has pursued the criminal or civil investigation or proceedings with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceedings.

(i) Upon a showing by the attorney general and reporter or local prosecuting authority that unrestricted participation during the course of the litigation by the person initiating the action would interfere with or unduly delay the attorney general and reporter's or local prosecuting authority's prosecution of the case, or would be repetitious, irrelevant, or for purposes of harassment, the court may, in its discretion, impose limitations on the person's participation, including the following:

(1) Limiting the number of witnesses the person may call;

(2) Limiting the length of the testimony of the witnesses;

(3) Limiting the person's cross-examination of witnesses; or

(4) Otherwise limiting the participation by the person in the litigation.

(j) There is hereby created in the state treasury a fund to be known as the "False Claims Act Fund." Proceeds from the action or settlement of the claim by the attorney general and reporter pursuant to this chapter shall be deposited into this fund. Moneys in this fund, upon appropriation by the general assembly, shall be used by the attorney general and reporter to support the ongoing investigation and prosecution of false claims in furtherance of this chapter. Amounts in the fund at the end of any fiscal year shall not revert to the general fund, but shall remain available for the purposes set forth in this chapter.



§ 4-18-105 - Prohibition against preventing employees from disclosing information -- Violations -- Remedies.

(a) No employer shall make, adopt, or enforce any rule, regulation, or policy preventing an employee from disclosing information to a government or law enforcement agency or from acting in furtherance of a false claims action, including investigating, initiating, testifying, or assisting in an action filed or to be filed under § 4-18-104.

(b) No employer shall discharge, demote, suspend, threaten, harass, deny promotion to, or in any other manner discriminate against an employee in the terms and conditions of employment because of lawful acts done by the employee on behalf of the employee or others in disclosing information to a government or law enforcement agency or in furthering a false claims action, including investigation for, initiation of, testimony for, or assistance in, an action filed or to be filed under § 4-18-104.

(c) An employer who violates subsection (b) shall be liable for all relief necessary to make the employee whole, including reinstatement with the same seniority status that the employee would have had but for the discrimination, two (2) times the amount of back pay, interest on the back pay, compensation for any special damage sustained as a result of the discrimination, and, where appropriate, punitive damages. In addition, the defendant shall be required to pay litigation costs and reasonable attorneys' fees. An employee may bring an action in the appropriate chancery court of the state for the relief provided in this subsection (c).

(d) An employee who is discharged, demoted, suspended, harassed, denied promotion, or in any other manner discriminated against in terms and conditions of employment by such person's employer because of participation in conduct that directly or indirectly resulted in the submission of a false claim to the state or a political subdivision shall be entitled to the remedies under subsection (c) if, and only if, both of the following occur:

(1) The employee voluntarily disclosed information to a government or law enforcement agency or acted in furtherance of a false claims action, including investigation for, initiation of, testimony for, or assistance in an action filed or to be filed; and

(2) The employee had been harassed, threatened with termination or demotion, or otherwise coerced by the employer or its management into engaging in the fraudulent activity in the first place.



§ 4-18-106 - Statute of limitations.

(a) A civil action under § 4-18-104 may not be filed more than three (3) years after the date of discovery by the official of the state or political subdivision charged with responsibility to act in the circumstances or, in any event, no more than ten (10) years after the date on which the violation of § 4-18-103 was committed.

(b) A civil action under § 4-18-104 may be brought for activity prior to July 1, 2001, if the limitations period set in subsection (a) has not lapsed.

(c) In any action brought under § 4-18-104, the state, the political subdivision, or the qui tam plaintiff shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(d) Notwithstanding any other law to the contrary, a guilty verdict rendered in a criminal proceeding charging false statements or fraud, whether upon a verdict after trial or upon a plea of guilty or nolo contendere, except for a plea of nolo contendere made prior to July 1, 2001, shall estop the defendant from denying the essential elements of the offense in any action that involves the same transaction as in the criminal proceeding and that is brought under § 4-18-104(a), (b), or (c).



§ 4-18-107 - Provisions are not exclusive -- Severability -- Liberal construction.

(a) This chapter is not exclusive, and the remedies provided for in this chapter shall be in addition to any other remedies provided for by law or available under common law.

(b) If any provision of this chapter or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to that end this chapter is declared to be severable.

(c) This chapter is declared to be remedial in nature and this chapter shall be liberally construed to effectuate its purposes.



§ 4-18-108 - Inapplicable to medical claims.

This chapter shall not apply to any conduct, activity or claims covered by the Medicaid False Claims Act, §§ 71-5-181 -- 71-5-185, including without limitation, claims arising out of funds paid to or by TennCare managed care organizations.






Chapter 19 - State Examining Boards--General Provisions

§ 4-19-101 - Retention of examination papers.

All state boards, except the board of law examiners, charged with the duty of giving examinations to determine the qualifications of individuals who seek to be licensed to engage in a special profession, position or business, are required to retain all examination papers for a period of at least one (1) year, during which time the examination papers will be subject to review upon request.



§ 4-19-102 - Applicants -- Number of times examination may be taken.

(a) No board, commission or agency of this state that issues licenses to persons to engage in an occupation, trade or profession based upon written or oral examination shall adopt or enforce any rule, regulation or law limiting the number of times that any person, otherwise qualified, may apply for and stand for such written or oral examination at any regular examination session regardless of the number of times such person has taken such examination.

(b) This section shall specifically apply to the state board of law examiners.






Chapter 20 - Art

Part 1 - Arts Commission

§ 4-20-101 - Commission created -- Regional representation.

(a) (1) There is created and established a state commission to be known as the Tennessee arts commission, to consist of fifteen (15) members broadly representative of all fields of the performing, visual and literary arts, to be appointed by the governor from among citizens of the state who have demonstrated a vital interest in the performing, visual or literary arts.

(2) In making appointments to the arts commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.

(b) There shall be at least one (1) but not more than two (2) members from each United States congressional district in Tennessee. Such members' residency shall be determined by the congressional district in which such members are registered to vote.



§ 4-20-102 - Members -- Tenure -- Vacancies -- Expenses -- Officers.

(a) Terms shall be for five (5) years.

(b) No member of the commission who serves a full five-year term shall be eligible for reappointment during a one-year period following the expiration of such member's term.

(c) All vacancies shall be filled for the balance of the unexpired term in the same manner as original appointments.

(d) (1) The members of the commission shall not receive any compensation for their services but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties as members of the commission.

(2) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The commission will annually elect its chair and other officers.



§ 4-20-103 - Executive director -- Staff -- Advisory panels.

(a) The governor shall appoint an executive director for the Tennessee arts commission. The executive director shall have broad experience in art agency management. Prior to appointing the executive director, the governor shall request that the Tennessee arts commission conduct a search for qualified candidates. The commission shall submit to the governor at least three (3) interested and qualified candidates. The commission shall submit additional candidates at the governor's request. The governor shall appoint the executive director from among the recommendations submitted by the commission. In the event of a vacancy, the governor shall appoint a new executive director. The governor or the commission shall remove the executive director for neglect of duty or other just cause.

(b) The executive director shall employ other officers, experts and employees as may be needed and shall fix their compensation within the amounts made available for such purposes. Employment of staff members is subject to the approval of the commissioner of human resources.

(c) The commission may also, at its discretion, form advisory panels from qualified persons within the state to obtain their advice and counsel on matters pertaining to the arts. Members of these panels shall serve at the will and pleasure of the commission and will receive no compensation.



§ 4-20-104 - Duties and objectives.

The duties and objectives of the commission are to:

(1) Stimulate and encourage throughout the state the study and presentation of the performing, visual and literary arts and public interest and participation therein;

(2) Encourage participation in, appreciation of, and education in the arts to meet the legitimate needs and aspirations of persons in all parts of the state;

(3) Take such steps as may be necessary and appropriate to encourage public interest in the cultural heritage of our state, to expand the state's cultural resources and to promote the use of art in the state government's activities and facilities; and

(4) Encourage excellence and assist freedom of artistic expression essential for the well-being of the arts.



§ 4-20-105 - Powers.

(a) The commission is authorized and empowered to:

(1) Hold public hearings;

(2) Enter into contracts, within the limit of funds available therefor, with individuals, organizations and institutions for services furthering the objectives of the commission's programs;

(3) Enter into contracts, within the limit of funds available therefor, with local and regional associations for cooperative endeavors furthering the objectives of the commission's programs;

(4) Accept gifts, contributions and bequests of unrestricted funds from individuals, foundations, corporations and other organizations or institutions for the purpose of furthering the objectives of the commission's programs;

(5) Make and sign any agreements and do and perform any acts that may be necessary to carry out the purposes of this part; and

(6) Promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(b) The commission may request and shall receive from any department, division, board, bureau, commission or agency of this state such assistance and data as will enable it properly to carry out its powers and duties under this part.



§ 4-20-106 - Federal funds.

The commission is the official agency of the state to receive and disburse appropriate funds made available by the federal government for programs related to the performing, visual and literary arts, and the preservation of architecture, art or artifacts.



§ 4-20-107 - Duties as to underserved and underrepresented artists and art organizations.

The executive director shall employ at least one (1) full-time employee who shall perform the following duties:

(1) Identify the traditionally underserved and underrepresented ethnic minority, people with a disability, elderly, and rural artists and arts organizations within the state;

(2) Periodically survey such artists and arts organizations in order to determine the level of grant program participation among such artists and organizations;

(3) Review with the executive director and the members of the Tennessee arts commission the grant process and award system in order to identify barriers to equal opportunity for such artists and arts organizations with regard to recruitment, selection, training, technical assistance, funding, benefits and special conditions for each arts grant program administered by or through any entity of state government;

(4) Report, at least once each year, to the arts commission and to the members of the general assembly concerning the level of grant program participation by such artists and arts organizations and make recommendations pertaining thereto; and

(5) Undertake other appropriate activities to assure equitable participation by the traditionally underserved and underrepresented ethnic minority, people with a disability, elderly, and rural artists and arts organizations within this state with regard to grant programs administered by or through entities of state government.






Part 2 - Stieglitz Collection

§ 4-20-201 - Fisk University Stieglitz Collection Art Endowment Fund.

(a) The Fisk University Stieglitz Collection Art Endowment Fund is hereby created under the supervision of the Tennessee arts commission.

(b) Such fund shall operate as an irrevocable trust fund within the state treasury and shall be administered by the state treasurer. The terms of the trust instrument shall be approved by the attorney general and reporter.

(c) The trustees of the trust fund shall be the board of trustees of Fisk University. The members of the Tennessee arts commission shall serve in an ex officio capacity as an advisory committee to such trustees. The state treasurer shall serve as chair of the advisory committee.

(d) The trustees shall set the investment policy for the trust in accordance with the laws, guidelines and policies that govern investments by the Tennessee consolidated retirement system. The state treasurer is responsible for investment of trust funds in accordance with the policy established by the trustees.

(e) The trust shall include funds appropriated for the purpose of funding the trust, individual contributions, corporate contributions, contributions by any other public or private entity and the earnings thereon.

(f) (1) The corpus of the trust shall not be expended for any purpose.

(2) Income from the trust shall only be expended to employ a curator, security staff and other employees necessary to allow the Stieglitz Collection at Fisk University to be open to the public, to enable other art exhibits at Fisk University to be open to the public, to employ a docent to prepare educational materials and tours, to provide public information concerning the availability of the artistic and cultural resources at Fisk University, and to provide other necessary staff or services to implement the preceding purposes. No funds may be expended for such purposes until the requirements of subsection (g) have been fulfilled.

(g) In consideration of the funds made available to Fisk University pursuant to this part, the university shall execute an agreement with the state to admit, for education purposes and free of admission or any other fees, any junior or senior high school student enrolled in any public school who is accompanied by a teacher to the Stieglitz Collection or any other art exhibit that receives funds pursuant to this part that is otherwise open to the public.

(h) All moneys in the trust fund may be commingled for investment with other trust funds and other funds subject to investment by the state treasurer.



§ 4-20-202 - Appropriation to further artistic and cultural purposes.

There is appropriated an additional sum of eighty thousand dollars ($80,000) annually to the Tennessee arts commission for the purpose of making an annual grant of that amount to Fisk University to employ a curator, security staff and other employees necessary to allow the Stieglitz Collection at Fisk University to be open to the public, to enable other art exhibits at Fisk University to be open to the public, to employ a docent to prepare educational materials and tours, to provide public information concerning the availability of the artistic and cultural resources at Fisk University, and to provide other necessary staff or services to implement the preceding purposes. The appropriation in this section is to become effective only if adopted as an amendment to the general appropriations act.






Part 3 - Douglas Henry State Museum Commission

§ 4-20-301 - Creation -- Members.

(a) There is created and established a state commission to be known as the Douglas Henry state museum commission, referred to as "the commission" in this part, to consist of thirteen (13) voting members.

(b) (1) Two (2) members of the commission shall be appointed by the speaker of the house of representatives. These members shall serve four-year terms.

(2) Two (2) members of the commission shall be appointed by the speaker of the senate. These members shall serve four-year terms.

(c) Six (6) members of the commission shall be appointed by the governor, with two (2) members to be appointed from each grand division of the state. These members shall serve three-year terms and shall not serve for more than two (2) consecutive terms. The successor of any of these members shall be appointed from their grand division.

(d) One (1) member of the commission shall be appointed jointly by the speaker of the senate and the speaker of the house of representatives as an at-large member. This member shall serve a three-year term and shall not serve more than two (2) consecutive terms.

(e) One (1) member of the commission shall be the chair of the senate finance, ways and means committee or the chair's designee. One (1) member of the commission shall be the chair of the house of representatives finance, ways and means committee or the chair's designee.

(f) The commission shall include, as an ex officio, nonvoting member, the executive director of the state museum, whose term shall be for so long as the person remains the executive director of the state museum.

(g) The commission shall include, as an ex officio, nonvoting member, the chair of the Tennessee arts commission as of January 1, 2009, who shall serve only one (1) two-year term beginning on July 1, 2009. This member shall serve as a resource to the state museum commission. Notwithstanding § 55-4-215 or § 55-4-216 or any other law to the contrary, this member shall facilitate transition grants awarded from revenue granted from the sale of new specialty earmarked and cultural plates to the state museum commission from the arts commission, with the grant money to be used at the discretion of the museum commission for operating expenses. The commission shall be eligible to receive these transition grants pursuant to the authority granted to the member in this subsection (g) for the period beginning July 1, 2009, and ending June 30, 2011. Nothing in this subsection (g) shall prohibit the commission from receiving transition grants pursuant to any other authority.

(h) The commission shall include as an ex officio, nonvoting member, the president of the Tennessee historical society or the president's designee, whose term shall begin on July 1, 2015.

(i) In making appointments to the state museum commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.

(j) All vacancies shall be filled for the balance of the unexpired term in the same manner as original appointments.

(k) A quorum shall be six (6) voting members of the commission.



§ 4-20-302 - Qualifications of members -- Chair -- Service of members without compensation -- Expenses.

(a) The members of the commission shall be citizens of the state who have demonstrated active involvement in museums, museum governance, history, art, cultural heritage and enrichment, education and who exemplify fundamental leadership skills and fundraising capabilities.

(b) The commission shall elect a chair from among its appointed membership. The chair shall serve in that capacity for one (1) year and shall be eligible for reelection. The chair shall preside at all meetings and shall have all the powers and privileges of the other members.

(c) (1) The members of the commission shall not receive any compensation for their services but may be reimbursed for actual and necessary expenses incurred in the performance of their duties as members of the commission.

(2) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-20-303 - Transfer of duties and functions from the Tennessee arts commission -- Function of the commission.

(a) The duties and functions of the Tennessee arts commission relative to the operation of the state museum are transferred to the Douglas Henry state museum commission.

(b) The primary function of the commission shall be to oversee the operations of the state museum. The commission shall also be entrusted with establishing the strategic direction of the museum, with an emphasis on the educational and cultural enrichment of the citizens of this state. The commission shall work to ensure that the citizens of this state have access and exposure to the museum collections and special changing exhibits, and that the current collections are preserved appropriately and exposed to the public. The commission shall also work to ensure that future acquisitions are made in a deliberate manner in support of the mission and goals of the museum, for the purpose of educating the citizens of this state.



§ 4-20-304 - Powers and authority -- Assistance and data from other state entities -- Sole governing authority of museum.

(a) The commission is authorized and empowered to:

(1) Oversee the operation of the state museum;

(2) Employ an executive director of the museum, experts and such other assistants as deemed necessary;

(3) Promulgate rules and regulations for its own governance and for the operation and administration of the museum, with the rules and regulations being promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title;

(4) Identify the necessary controls to ensure expenditures in accordance with the law of such public funds as may be appropriated to the commission;

(5) Make regular reports to the general assembly as required; and

(6) Adopt policies designed to fulfill the duties and to attain the objectives of the commission as established by law.

(b) The commission may request and shall receive from any department, division, board, bureau, commission or agency of this state any assistance and data as will enable it properly to carry out its powers and duties under this part.

(c) The commission shall be the sole governing authority of the state museum.



§ 4-20-305 - Commission official agency to receive federal funding.

The commission is the official agency of the state to receive federal funding related to the functions of the museum and for regranting to other appropriate entities.









Chapter 21 - Human Rights

Part 1 - General Provisions

§ 4-21-101 - Purpose and intent.

(a) It is the purpose and intent of the general assembly by this chapter to:

(1) Provide for execution within Tennessee of the policies embodied in the federal Civil Rights Acts of 1964, 1968 and 1972, the Pregnancy Amendment of 1978 (42 U.S.C. § 2000e(k)), and the Age Discrimination in Employment Act of 1967 (29 U.S.C. § 621 et seq.);

(2) Assure that Tennessee has appropriate legislation prohibiting discrimination in employment, public accommodations and housing sufficient to justify the deferral of cases by the federal equal employment opportunity commission, the department of housing and urban development, the secretary of labor and the department of justice under those statutes;

(3) Safeguard all individuals within the state from discrimination because of race, creed, color, religion, sex, age or national origin in connection with employment and public accommodations, and because of race, color, creed, religion, sex or national origin in connection with housing;

(4) Protect their interest in personal dignity and freedom from humiliation;

(5) Make available to the state their full productive capacity in employment;

(6) Secure the state against domestic strife and unrest that would menace its democratic institutions;

(7) Preserve the public safety, health and general welfare; and

(8) Further the interest, rights, opportunities and privileges of individuals within the state.

(b) The prohibitions in this chapter against discrimination because of age in connection with employment and public accommodations shall be limited to individuals who are at least forty (40) years of age.



§ 4-21-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commission" means the Tennessee human rights commission;

(2) "Commissioner" means a member of the commission;

(3) (A) "Disability" means, with respect to a person:

(i) A physical or mental impairment that substantially limits one (1) or more of such person's major life activities;

(ii) A record of having such an impairment; or

(iii) Being regarded as having such an impairment;

(B) "Disability" does not include current, illegal use of, or addiction to, a controlled substance or controlled substance analogue;

(4) "Discriminatory practices" means any direct or indirect act or practice of exclusion, distinction, restriction, segregation, limitation, refusal, denial, or any other act or practice of differentiation or preference in the treatment of a person or persons because of race, creed, color, religion, sex, age or national origin;

(5) "Employer" means the state, or any political or civil subdivision thereof, and persons employing eight (8) or more persons within the state, or any person acting as an agent of an employer, directly or indirectly;

(6) "Employment agency" means any person or agency, public or private, regularly undertaking, with or without compensation, to procure employees for an employer or to procure for employees opportunities to work for an employer;

(7) "Familial status" means one (1) or more individuals, who have not attained eighteen (18) years of age, being domiciled with:

(A) A parent or another person having legal custody of such individual or individuals; or

(B) The designee of such parent or other person having such custody, with the written permission of such parent or other person. The protections against discrimination on the basis of familial status shall apply to any person who is pregnant or who is in the process of securing legal custody of any person who has not attained eighteen (18) years of age;

(8) "Family" includes a single individual;

(9) "Financial institution" means a bank, banking organization, mortgage company, insurance company or other lender to whom application is made for financial assistance for the purchase, lease, acquisition, construction, rehabilitation, repair, maintenance or improvements of real property, or an individual employed by or acting on behalf of any of these;

(10) "Hearing examiner" is one (1) or more persons or commissioners, designated by the commission to conduct a hearing. The commission has the sole power to determine qualifications of the hearing examiner;

(11) "Housing accommodation" includes improved and unimproved property and means a building, structure, lot or part thereof that is used or occupied, or is intended, arranged or designed to be used or occupied, as the home or residence of one (1) or more individuals;

(12) "Labor organization" includes any organization that exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or for other mutual aid or protection in relation to employment or any agent acting for organizations;

(13) "National origin" includes the national origin of an ancestor;

(14) "Person" includes one (1) or more individuals, governments, governmental agencies, public authorities, labor organizations, corporations, legal representatives, partnerships, associations, trustees, trustees in bankruptcy, receivers, mutual companies, joint stock companies, trusts, unincorporated organizations or other organized groups of persons;

(15) "Places of public accommodation, resort or amusement" includes any place, store or other establishment, either licensed or unlicensed, that supplies goods or services to the general public or that solicits or accepts the patronage or trade of the general public, or that is supported directly or indirectly by government funds, except that:

(A) A bona fide private club is not a place of public accommodation, resort or amusement if its policies are determined solely by its members; and

(B) Its facilities or services are available only to its members and their bona fide guests;

(16) "Real estate broker" or "real estate salesperson" means an individual, whether licensed or not, who, on behalf of others, for a fee, commission, salary, or other valuable consideration, or who with the intention or expectation of receiving or collecting the same, lists, sells, purchases, exchanges, rents or leases real estate, or the improvements thereon, including options, or who negotiates or attempts to negotiate on behalf of others such activity; or who advertises or holds such individual out as engaged in such activities; or who negotiates or attempts to negotiate on behalf of others a loan secured by mortgage or other encumbrance upon a transfer of real estate, or who is engaged in the business of charging an advance fee or contracting for collection of a fee in connection with a contract whereby such individual undertakes to promote the sale, purchase, exchange, rental, or lease of real estate through its listing in a publication issued primarily for such purpose; or an individual employed by or acting on behalf of any of these;

(17) "Real estate operator" means any individual or combination of individuals, labor unions, joint apprenticeship committees, partnerships, associations, corporations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees in bankruptcy, receivers or other legal or commercial entities, or the county or any of its agencies, that is engaged in the business of selling, purchasing, exchanging, renting or leasing real estate, or the improvements thereon, including options, or that derives income, in whole or in part, from the sale, purchase, exchange, rental or lease of real estate; or an individual employed by or acting on behalf of any of these;

(18) "Real estate transaction" includes the sale, exchange, rental or lease of real property;

(19) "Real property" includes buildings, structures, real estate, lands, tenements, leaseholds, cooperatives, condominiums, and hereditaments, corporeal and incorporeal, or any interest in these; and

(20) "Sex" means and refers only to the designation of an individual person as male or female as indicated on the individual's birth certificate.






Part 2 - Human Rights Commission

§ 4-21-201 - Commission created -- Members.

(a) There is hereby created the Tennessee human rights commission.

(b) (1) The commission shall consist of nine (9) members to be appointed as follows:

(A) The speaker of the senate shall appoint two (2) members;

(B) The speaker of the house of representatives shall appoint two (2) members; and

(C) The governor shall appoint five (5) members.

(2) Three (3) members of the commission shall reside in each grand division.

(3) The appointing authorities shall consult with each other prior to appointing any member to the commission to ensure that appointments are made in accordance with this subsection (b).

(c) (1) The entire membership of the commission as comprised on December 31, 2014, shall be vacated on January 1, 2015, and new members shall be appointed in accordance with subsection (b).

(2) In order to stagger the terms of the newly appointed commission members, initial appointments shall be made as follows:

(A) Each of the appointing authorities shall make one (1) initial appointment for a term that shall begin on January 1, 2015, and expire on June 30, 2017;

(B) The governor shall make three (3) initial appointments for a term that shall begin on January 1, 2015, and expire on June 30, 2019; and

(C) Each of the appointing authorities shall make one (1) initial appointment for a term that shall begin on January 1, 2015, and expire on June 30, 2021.

(d) (1) Following the expiration of members' initial terms as prescribed in subdivision (c)(2), all appointments to the commission shall be for terms of six (6) years and shall begin on July 1 and terminate on June 30, six (6) years thereafter.

(2) All members shall serve until the expiration of the term to which they were appointed and until their successors are appointed and qualified.

(3) A vacancy occurring other than by expiration of a term shall be filled in the same manner as the original appointment but for the unexpired term only.

(4) Successors shall be appointed from the same grand divisions in which the members they are replacing reside.

(5) Members shall be eligible for reappointment to the commission following the expiration of their terms, but shall serve no more than two (2) consecutive six-year terms.

(e) The commission shall designate one (1) of its members to serve as chair for a two-year term. The chair may be reappointed to serve for one (1) additional term. No member may serve as chair for more than two (2) consecutive terms.

(f) The members shall be appointed on a nonpartisan basis and shall be broadly representative of employees, proprietors, trade unions, religious groups, human rights' groups and the general public.

(g) The members are entitled to reimbursement for expenses incurred in the performance of their duties and to reasonable fees for each day of service as hearing examiners.

(h) A commissioner who is absent from more than three (3) regularly scheduled meetings in the course of the commission's fiscal year may be removed from the commission by the respective appointing authority.



§ 4-21-202 - Powers and duties.

In the enforcement of this chapter, the commission has the power and duty to:

(1) Maintain offices in Shelby County, Davidson County, Knox County and Hamilton County and such other offices within the state as may be deemed necessary;

(2) Meet and exercise its powers within the state;

(3) Annually appoint an executive director, fix the director's compensation with the approval of the governor, and delegate any of its functions and duties to the director in the interest of efficient management of the appropriations and resources of the agency;

(4) Promote the creation of local commissions on human rights, to cooperate with state, local and other agencies, both public and private, and individuals, and to obtain upon request and utilize the services of all governmental departments and agencies;

(5) Enter into cooperative working agreements with local commissions that have enforceable ordinances, orders, or resolutions and professional staff;

(6) Cooperate with the federal equal employment opportunity commission created under § 705 of the Civil Rights Act of 1964 (42 U.S.C. § 2000e-4), and with the department of housing and urban development in enforcing the Fair Housing Act of 1968 (42 U.S.C. § 3601 et seq.), in order to achieve the purposes of those acts, and with other federal and local agencies in order to achieve the purposes of this chapter;

(7) Accept and disburse gifts and bequests, grants or other payments, public or private, to help finance its activities;

(8) Accept reimbursement pursuant to § 709(b) of the Civil Rights Act of 1964 (42 U.S.C. § 2000e-8), and pursuant to § 816 of the Fair Housing Act of 1968 (42 U.S.C. § 3616), for services rendered to assist the federal equal employment opportunity commission and the department of housing and urban development;

(9) Receive, initiate, investigate, seek to conciliate, hold hearings on and pass upon complaints alleging violations of this chapter;

(10) Require answers to interrogatories, compel the attendance of witnesses, examine witnesses under oath or affirmation in person by deposition, and require the production of documents relevant to the complaint. The commission may make rules authorizing or designating any member or individual to exercise these powers in the performance of official duties;

(11) Furnish technical assistance requested by persons subject to this chapter to further their compliance with this chapter or an order issued thereunder;

(12) Make studies appropriate to effectuate the purposes and policies of this chapter and make the results thereof available to the public;

(13) Render, in accordance with the rules, regulations, policies and procedures of the state publications committee, a written report. The report may contain recommendations of the commission for legislative or other action to effectuate the purposes and policies of this chapter;

(14) Adopt, promulgate, amend and rescind rules and regulations to effectuate the purposes and provisions of this chapter, including regulations requiring the posting of notices prepared or approved by the commission;

(15) Cooperate with community, professional, civic and religious organizations, federal agencies and agencies from other states in the development of public information programs, leadership and activities in the interest of equal opportunity and treatment of all individuals;

(16) (A) Create local or statewide advisory agencies that in its judgment will aid in effectuating the purposes of this chapter. The commission may empower these agencies to:

(i) Study and report on problems of discrimination because of race, creed, color, religion, sex, age or national origin;

(ii) Foster through community effort or otherwise, goodwill among the groups and elements of the population of the state; and

(iii) Make recommendations to the commission for the development of policies and practices that will aid in carrying out the purposes of this chapter.

(B) Members of such advisory agencies shall serve without pay, but shall be reimbursed for expenses incurred in such services. The commission may make provision for technical and clerical assistance to the advisory agencies; and

(17) Conduct tests of housing accommodations and availability through the use of staff, both full time and part time, and of volunteers to ascertain the availability of housing, both in sales and also in rentals of real property.



§ 4-21-203 - Duties and responsibilities of the human rights commission to verify compliance with Title VI of the Civil Rights Act of 1964.

(a) In addition to the duties and responsibilities of the human rights commission pursuant to chapter 29 of this title, it is the responsibility of the human rights commission to verify that all state governmental entities comply with the requirements of Title VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000d et seq.) and regulations promulgated pursuant to Title VI.

(b) Notwithstanding any other law to the contrary, the human rights commission shall be responsible, pursuant to subsection (c), for the development of a Title VI implementation plan with participation by protected beneficiaries as may be required by that law or regulations for state governmental entities subject to the requirements of Title VI. To the extent applicable, the plan shall include Title VI implementation plans of any subrecipient of federal funds through a state entity. Each state governmental entity shall submit annual Title VI compliance reports and implementation plan updates to the human rights commission by October 1, 2010, and each October 1 thereafter. The reporting period shall cover the most recent full fiscal year. At least once each year, the human rights commission shall publish a cumulative report of its findings and recommendations concerning compliance with the requirements of this section. The cumulative annual report shall be distributed to the governor, to each member of the general assembly, and to each library designated as a depository of state reports and documents.

(c) It shall be the duty of the human rights commission to:

(1) Review current Title VI monitoring and enforcement procedures in federal and state statutes, rules, regulations, programs, services and budgetary priorities;

(2) Define and establish the components, guidelines and objectives of a comprehensive state policy to ensure and to promote present and future compliance with Title VI requirements;

(3) Identify any Tennessee laws, rules, programs, services and budgetary priorities that conflict with the components, guidelines and objectives of the comprehensive state policy;

(4) Search for any interdepartmental gaps, inconsistencies and inefficiencies in the implementation of the comprehensive state policy;

(5) Identify any new laws, rules, programs, services and budgetary priorities that are needed to ensure and promote present and future compliance with and enforcement of Title VI;

(6) Serve as the central coordinating agency for executive branch departments and agencies for technical assistance, consultation and resources to encourage and assist compliance with the requirements of Title VI;

(7) Periodically and systematically audit, review, evaluate and report on Title VI compliance efforts and outcomes for each executive branch department and agency;

(8) Conduct research, hold public hearings, publish reports and engage in other activities to inform Tennesseans of the provisions and requirements of Title Vl;

(9) Investigate allegations of noncompliance with Title VI;

(10) Report annually to the governor and the general assembly concerning the commission's activities, findings and recommendations; and

(11) Engage in other activities to encourage, promote and assist compliance with the requirements of Title VI.

(d) Due to the diversity of programs that constitute federal financial assistance, subject to appropriations in the general appropriations act, the human rights commission shall provide ongoing training, education and technical assistance to employees of each state department. The diversity training shall include, but not be limited to, health and social services, road maintenance and building, employment issues, housing and related issues, education and education related issues and administrative and administrative support functions. In addition, subject to appropriations in the general appropriations act, diversity training shall be extended to provide training to subrecipients of federal funds through the state general appropriations act, including local governments, nonprofit organizations and private businesses.






Part 3 - Violations--Procedures

§ 4-21-301 - Discriminatory practices.

(a) It is a discriminatory practice for a person or for two (2) or more persons to:

(1) Retaliate or discriminate in any manner against a person because such person has opposed a practice declared discriminatory by this chapter or because such person has made a charge, filed a complaint, testified, assisted or participated in any manner in any investigation, proceeding or hearing under this chapter;

(2) Willfully interfere with the performance of a duty or the exercise of a power by the commission or one (1) of its members or representatives;

(3) Willfully obstruct or prevent a person from complying with this chapter or an order issued under this chapter; or

(4) Violate the terms of a conciliation agreement made pursuant to this chapter.

(b) No individual employee or agent of an employer shall be liable for any violation of part 4 of this chapter that any employer shall be found to have committed.



§ 4-21-302 - Complaints -- Consideration by commission.

(a) A person claiming to be aggrieved by a discriminatory practice, or a member of the commission may file with the commission a written sworn complaint stating that a discriminatory practice has been committed, setting forth the facts sufficient to enable the commission to identify the persons charged, referred to in this part as the respondent. Within ten (10) days after receipt of the complaint, the commission shall serve on the complainant a notice acknowledging the filing of the complaint and informing the complainant of the respondent's time limits and choice of forums under this chapter.

(b) The commission staff, or a person designated pursuant to its rules, shall promptly investigate the matter to determine whether the discriminatory practice exists and shall within ten (10) days furnish the respondent with a copy of the complaint and a notice advising the respondent of the respondent's procedural rights and obligations under this chapter.

(c) The complaint must be filed within one hundred eighty (180) days after the commission of the alleged discriminatory practice.

(d) (1) The commission staff, or a person designated pursuant to its rules, shall commence an investigation of the complaint within thirty (30) days after the filing of the complaint. The commission staff, or designee, shall promptly investigate the matter to determine whether the discriminatory practice exists.

(2) If it is determined that there is no reasonable cause to believe that the respondent has engaged in a discriminatory practice, the commission shall furnish a copy of the order to the complainant, the respondent, and such public officers and persons as the commission deems proper.

(e) (1) The complainant, within thirty (30) days after receiving a copy of the order dismissing the complaint, may file with the commission an application for reconsideration of the order.

(2) Upon such application, the commission or an individual designated pursuant to its rules shall make a new determination within thirty (30) days whether there is reasonable cause to believe that the respondent has engaged in a discriminatory practice.

(3) If it is determined that there is no reasonable cause to believe that the respondent has engaged in a discriminatory practice, the commission shall issue an order dismissing the complaint after reconsideration, and furnishing a copy of the order to the complainant, the respondent, and such public officers and persons as the commission deems proper.



§ 4-21-303 - Conciliation agreements -- Temporary relief.

(a) If the staff determines after investigation, or if the commission or its delegate determines after the review provided for in § 4-21-302 that there is reasonable cause to believe that the respondent has engaged in a discriminatory practice, the commission staff shall endeavor to eliminate the alleged discriminatory practices by conference, conciliation and persuasion.

(b) The terms of a conciliation agreement reached with a respondent shall require the respondent to refrain from discriminatory practices in the future, and shall make such further provisions as may be agreed upon between the commission or its assigned staff and the respondent.

(c) If a conciliation agreement is entered into, the commission shall issue and serve on the complainant an order stating its terms. A copy of the order shall be delivered to the respondent, and such public officers and persons as the commission deems proper.

(d) Except for the terms of the conciliation agreement, neither the commission nor any officer or employee thereof shall make public, without the written consent of the complainant and the respondent, information concerning efforts in a particular case to eliminate discriminatory practice by conference, conciliation or persuasion, whether or not there is a determination of reasonable cause or a conciliation agreement. The conciliation agreement itself shall be made public unless the complainant and the respondent otherwise agree, and the commission also determines that disclosure is not required to further the purposes of this chapter.

(e) At the expiration of one (1) year from the date of a conciliation agreement, and at other times in its reasonable discretion, the commission staff may investigate whether the terms of the agreement have been and are being complied with by the respondent.

(f) Upon finding that the terms of the agreement are not being complied with by the respondent, the commission shall take such action as it deems appropriate to assure compliance.

(g) At any time after a complaint is filed, the commission may file an action in the chancery court or circuit court in a county in which the subject of the complaint occurs, or in a county in which a respondent resides or has the respondent's principal place of business, seeking appropriate temporary relief against the respondent, pending final determination of proceedings under the chapter, including an order or decree restraining such respondent from doing or procuring any act tending to render ineffectual any order the commission may enter with respect to the complaint. The court has the power to grant such temporary relief or restraining order as it deems just and proper.



§ 4-21-304 - Hearings.

(a) (1) In complaints involving discrimination in employment and public accommodations, within ninety (90) days after an administrative determination of reasonable cause to believe that discrimination took place, unless the commission has issued an order stating the terms of a conciliation agreement, or, in those cases in which the terms of a conciliation agreement have been kept confidential, has issued an order stating that the case has been satisfactorily conciliated, the commission shall serve on the respondent by mail or in person a written notice, together with a copy of the complaint as it may have been amended, or a copy of the letter of determination, requiring the respondent to answer the allegation of the complaint at a hearing before a hearing examiner or hearing examiners, or another individual pursuant to its rules, at a time and place specified by the hearing examiner or examiners after conference with the parties or their attorneys.

(2) A copy of the notice shall be furnished to the complainant, and such public officers and persons as the commission deems proper.

(3) In complaints involving housing discrimination only, if the commission has determined that there is reasonable cause to believe that the respondent has engaged in a discriminatory housing practice, and if the complaint has not been resolved through a conciliation agreement, and if neither party has made an election for a civil action pursuant to § 4-21-312 within ninety (90) days after the complaint is filed, the commission shall commence a hearing in accordance with this subsection (a).

(4) All hearings conducted under this section shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5, part 3 of this title.

(b) A member of the commission who filed the complaint or endeavored to eliminate the alleged discriminatory practice by conference, conciliation or persuasion shall not participate in the hearing or in the subsequent deliberation of the commission.

(c) The respondent may file an answer with the commission by registered or certified mail in accordance with the rules of the commission before the hearing date. The respondent may amend an answer at any time prior to the issuance of an order based on the complaint, but no order shall be issued unless the respondent has had an opportunity of a hearing on the complaint or amendment on which the order is based.

(d) A respondent, who has filed an answer or whose default in answering has been set aside for good cause shown, may appear at the hearing with or without representation, may examine and cross-examine witnesses and the complainant, and may offer evidence.

(e) The complainant and the complainant's private attorney, and, in the discretion of the commission, any person, may intervene, examine, and cross-examine witnesses, and present evidence.

(f) If the respondent fails to answer the complaint, the commission may enter the respondent's default. Unless the default is set aside for good cause shown, the hearing may proceed on the evidence in support of the complaint.

(g) Efforts at conference, conciliation and persuasion shall not be received in evidence.

(h) Testimony taken at the hearing shall be under oath and transcribed. If the testimony is not taken before the commission, the record shall be transmitted to the commission.

(i) In a proceeding under this chapter, the production of a written, printed or visual communication, advertisement or other form of publication, or a written inquiry, or record, or other document purporting to have been made by a person shall be prima facie evidence that it was authorized by the person.



§ 4-21-305 - Findings and orders.

(a) If the commission determines that the respondent has not engaged in a discriminatory practice, the commission shall state its findings of fact and conclusions of law and shall issue an order dismissing the complaint. A copy of the order shall be delivered to the complainant, the respondent, and such public officers and persons as the commission deems proper.

(b) If the commission determines that the respondent has engaged in a discriminatory practice, the commission shall state its findings of fact and conclusions of law and shall issue an order requiring the respondent to cease and desist from the discriminatory practice and to take such affirmative action as in the judgment of the commission will carry out the purposes of this chapter. A copy of the order shall be delivered to the respondent, the complainant, and to such public officers and persons as the commission deems proper.



§ 4-21-306 - Remedies.

(a) Affirmative action ordered under this section may include, but is not limited to:

(1) Hiring, reinstatement or upgrading of employees with or without back pay. Interim earnings or amounts earnable with reasonable diligence by the person or persons discriminated against shall operate to reduce the back pay otherwise allowable;

(2) Admission or restoration of individuals to union membership, admission to, or participation in, a guidance program, apprenticeship, training program, on-the-job training program, or other occupational training or retraining program, and the utilization of objective criteria in the admission of individuals to such programs;

(3) Admission of individuals to a place of public accommodation, resort or amusement;

(4) The extension to all individuals of the full and equal enjoyment of the advantages, facilities, privileges and services of the respondent;

(5) Reporting as to the manner of compliance;

(6) Posting notices in conspicuous places in the respondent's place of business in the form prescribed by the commission and inclusion of such notices in advertising material;

(7) Payment to the complainant of damages for an injury, including humiliation and embarrassment, caused by the discriminatory practice, and cost, including a reasonable attorney's fee;

(8) Such other remedies as shall be necessary and proper to eliminate all the discrimination identified by the evidence submitted at the hearing or in the record; and

(9) (A) In cases involving discriminatory housing practices only, payment by the respondent of a civil penalty:

(i) In an amount not exceeding ten thousand dollars ($10,000) if the respondent has not been adjudged to have committed any prior unlawful discriminatory housing practices;

(ii) In an amount not exceeding twenty-five thousand dollars ($25,000) if the respondent has been adjudged to have committed one (1) other unlawful discriminatory housing practice during the five-year period ending on the date of the filing of the complaint; or

(iii) In an amount not exceeding fifty thousand dollars ($50,000) if the respondent has been adjudged to have committed two (2) or more unlawful discriminatory housing practices during the seven-year period ending on the date of the filing of the complaint.

(B) If the acts constituting the discriminatory housing practice that is the object of the complaint are committed by the same natural person who has been previously adjudged to have committed acts constituting an unlawful discriminatory housing practice, then the civil penalties set forth in subdivisions (a)(9)(A)(ii) and (iii) may be imposed without regard to the period of time within which any subsequent discriminatory housing practice occurred.

(b) The commission may publish, or cause to be published, the names of persons who have been determined to have engaged in a discriminatory practice.



§ 4-21-307 - Judicial review.

(a) A complainant, respondent or intervenor aggrieved by an order of the commission, including an order dismissing a complaint or stating the terms of a conciliation agreement, may obtain judicial review, and the commission may obtain an order of the court for enforcement of its order, in a proceeding brought in the chancery court or circuit court in which the alleged discriminatory practice that is the subject of the order occurred or in which a respondent resides or transacts business.

(b) (1) The proceeding for review or enforcement is initiated by filing a petition in court.

(2) Copies of the appeal shall be served upon all parties of record.

(3) Within thirty (30) days after the service of the petition for appeal upon the commission or its filing by the commission, or within such further time as the court may allow, the commission shall transmit to the court the original or a certified copy of the entire record upon which the order is based, including a transcript of testimony, which need not be printed.

(4) By stipulation of all parties to the review proceeding, the record may be shortened.

(5) The findings of fact of the commission shall be conclusive unless clearly erroneous in view of the probative and substantial evidence on the whole record.

(6) The court has the power to grant such temporary relief or restraining order as it deems just and to enter an order enforcing, modifying and enforcing as modified, or setting aside in whole or in part the order of the commission, or remanding the case to the commission for further proceedings.

(7) All such proceedings shall be heard and determined by the chancery court or circuit court and court of appeals as expeditiously as possible and with lawful precedence over other matters.

(c) If the commission has failed to schedule a hearing in accordance with § 4-21-304 or has failed to issue an order within one hundred eighty (180) days after the complaint is filed, the complainant, respondent or an intervenor may petition the chancery court or circuit court in a county in which the alleged discriminatory practice set forth in the complaint occurs or in which the petitioner resides or has the petitioner's principal place of business for an order directing the commission to take such action. The court shall follow the procedure set forth in subsection (b) so far as applicable.

(d) (1) The court shall not consider any matter not considered by, nor any objection not raised before, the hearing examiner or examiners unless the failure of a party to present such matter to or raise such objection before the hearing examiner or examiners are excused because of good cause shown.

(2) A party may move the court to remand the case to the commission in the interest of justice for the purpose of adducing additional specified material evidence and seeking findings thereon; provided, that the party shows good cause for the failure to adduce such evidence before the commission.

(e) (1) The jurisdiction of the chancery court or circuit court shall be exclusive, and its final judgment or decree shall be subject to review by the court of appeals as provided by the Rules of Civil Procedure.

(2) The commission's copy of the testimony shall be available to all parties for examination without cost during business hours at the commission's office in Nashville.

(f) (1) A proceeding under this section must be initiated within thirty (30) days after a copy of the order of the commission is petitioned or the petition is filed under § 4-21-304.

(2) If no proceeding is so initiated, the commission may obtain a decree of the court of enforcement of its order upon showing that a copy of the petition for enforcement was served on the respondent and the respondent is subject to the jurisdiction of the court.



§ 4-21-308 - Access to records.

(a) In connection with an investigation of a complaint filed under this chapter, the commission or its designated representative at any reasonable time may request access to premises, records and documents relevant to the complaint and the right to examine a photograph and copy evidence.

(b) Every person subject to this chapter shall:

(1) Make and keep records relevant to the determination of whether discriminatory practices have been or are being committed;

(2) Preserve such records for such periods; and

(3) Make such reports therefrom, as the commission shall prescribe by regulation or order, as reasonably necessary, or appropriate for the enforcement of this chapter or the regulation or orders thereunder.

(c) So as to avoid undue burdens on persons subject to this chapter, records and reports required by the commission under this section shall conform as near as may be to similar records and reports required by federal law and the laws of other states and to customary recordkeeping practice.

(d) If a person fails to permit access, examination, photographing or copying or fails to make, keep or preserve records or make reports in accordance with this section, the chancery court in Davidson county or the chancery court or circuit court for the county in which such person is found, resides, or has such person's principal place of business, upon application of the commission, may issue an order requiring compliance.

(e) The commission, by regulation, shall require each person subject to this chapter who controls an apprenticeship or other training program to keep all records reasonably necessary to carry out the purpose of the chapter, including, but not limited to, a list of applicants who wish to participate in such program, including the chronological order in which applications were received, and shall furnish to the commission upon request, a detailed description of the manner in which persons are selected to participate in the apprenticeship or other training programs.

(f) A person who believes that the application to it of a regulation or order issued under this section would result in undue hardship may apply to the commission for an exemption from the application of the regulation or order. If the commission finds the application of the regulation or order to the person in question would impose an undue hardship, the commission may grant appropriate relief.



§ 4-21-309 - Subpoenas.

(a) (1) Upon written application to the commission, a party to a proceeding is entitled as of right to the issuance of subpoenas for deposition or hearing in the name of the commission by an individual designated pursuant to its rules requiring attendance and the giving of testimony by witnesses and the production of documents.

(2) A subpoena so issued shall show on its face the name and address of the party at whose request the subpoena is directed.

(3) On petition of the person to whom the subpoena is directed and notice to the requesting party, the commission or an individual designated pursuant to its rules may vacate or modify the subpoena.

(4) Depositions of witnesses may be taken as prescribed by the Tennessee Rules of Civil Procedure.

(5) Witnesses whose depositions are taken, or who are summoned before the commission or its agents, will be entitled to the same witness and mileage fees as are paid to the witnesses subpoenaed in chancery courts of the state.

(b) If a person fails to comply with a subpoena issued by the commission, the chancery court or circuit court of the county in which the person is found, resides, or has the person's principal place of business, upon application of the commission or the party requesting the subpoena, may issue an order requiring compliance. In any proceeding brought under this section, the court may modify or set aside the subpoena.



§ 4-21-310 - Resistance to, obstruction, etc., of commission.

Any person who willfully resists, prevents, impedes or interferes with the performance of a duty or the exercise of a power by the commission or one (1) of its members or representatives commits a Class C misdemeanor.



§ 4-21-311 - Additional remedies preserved -- Civil Action -- Allocations of Burden of Proof.

(a) Any person injured by any act in violation of this chapter shall have a civil cause of action in chancery court or circuit court.

(b) In such an action, the court may issue any permanent or temporary injunction, temporary restraining order, or any other order and may award to the plaintiff actual damages sustained by such plaintiff, together with the costs of the lawsuit, including a reasonable fee for the plaintiff's attorney of record, all of which shall be in addition to any other remedies contained in this chapter.

(c) In cases involving discriminatory housing practices, the court may award punitive damages to the plaintiff, in addition to the other relief specified in this section and this chapter. In addition to the remedies set forth in this section, all remedies described in § 4-21-306, except the civil penalty described in § 4-21-306(a)(9), shall be available in any lawsuit filed pursuant to this section.

(d) A civil cause of action under this section shall be filed in chancery court or circuit court within one (1) year after the alleged discriminatory practice ceases, and any such action shall supersede any complaint or hearing before the commission concerning the same alleged violations, and any such administrative action shall be closed upon such filing.

(e) In any civil cause of action alleging a violation of this chapter or of § 8-50-103, the plaintiff shall have the burden of establishing a prima facie case of intentional discrimination or retaliation. If the plaintiff satisfies this burden, the burden shall then be on the defendant to produce evidence that one (1) or more legitimate, nondiscriminatory reasons existed for the challenged employment action. The burden on the defendant is one of production and not persuasion. If the defendant produces such evidence, the presumption of discrimination or retaliation raised by the plaintiff's prima facie case is rebutted, and the burden shifts to the plaintiff to demonstrate that the reason given by the defendant was not the true reason for the challenged employment action and that the stated reason was a pretext for illegal discrimination or retaliation. The foregoing allocations of burdens of proof shall apply at all stages of the proceedings, including motions for summary judgment. The plaintiff at all times retains the burden of persuading the trier of fact that the plaintiff has been the victim of intentional discrimination or retaliation.



§ 4-21-312 - Election of civil action.

(a) This section applies only in cases involving discriminatory housing practices.

(b) Within ninety (90) days after a complaint is filed, if the commission has determined that there is reasonable cause to believe that the respondent has engaged in a discriminatory housing practice and if the complaint has not been resolved through a conciliation agreement, the commission shall notify the complainant and the respondent in writing that they may elect to have the claims and issues of the complaint decided in a civil action commenced and maintained by the commission. Either the complainant or the respondent may make such an election by notifying the commission of the complainant's or respondent's desire to do so. A party shall make an election for a civil action no later than twenty (20) days after receiving notice of permission to do so.

(c) If an election is made under this section, no later than sixty (60) days after the election is made, the commission shall commence a civil action in the chancery court or circuit court in a county in which the subject of the complaint occurs, or in a county in which a respondent resides or has the respondent's principal place of business.

(d) In a civil action brought under this section, the court may grant relief as it deems appropriate, including any permanent or temporary injunction, temporary restraining order, or other equitable relief, and may award to any person compensatory and punitive damages. Parties to a civil action brought pursuant to this section shall have the right to a jury trial.



§ 4-21-313 - Limitations on compensatory damage amounts -- Exclusions from application of limits.

(a) For any cause of action arising under § 4-21-401, § 8-50-103, or § 50-1-304, the sum of the amount of compensatory damages awarded for future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary losses, shall not exceed, for each complaining party:

(1) In the case of an employer who has eight (8) or more but fewer than fifteen (15) employees at the time the cause of action arose, twenty-five thousand dollars ($25,000);

(2) In the case of an employer who has more than fourteen (14) and fewer than one hundred one (101) employees at the time the cause of action arose, fifty thousand dollars ($50,000);

(3) In the case of an employer who has more than one hundred (100) and fewer than two hundred one (201) employees at the time the cause of action arose, one hundred thousand dollars ($100,000);

(4) In the case of an employer who has more than two hundred (200) and fewer than five hundred one (501) employees at the time the cause of action arose, two hundred thousand dollars ($200,000); and

(5) In the case of an employer who has more than five hundred (500) employees at the time the cause of action arose, three hundred thousand dollars ($300,000).

(b) The limitations in subsection (a) shall not apply to backpay, interest on backpay, front pay, or any equitable relief.

(c) The court shall not inform a jury of the limitations in subsection (a), but the court shall conform any judgment to comply with the limitations.

(d) For the purpose of determining when the cause of action arose under subsection (a), the court shall determine the number of employees employed by the employer on the date when the adverse employment action giving rise to the employee's claim occurred.



§ 4-21-314 - Simultaneous action in state and federal courts concerning common nucleus of operative facts prohibited.

No employee may concurrently maintain any cause of action in state court under § 4-21-401, § 8-50-103, or § 50-1-304, while at the same time prosecuting an action in federal court based on a common nucleus of operative facts. Upon motion of the employer, the state court shall dismiss any action maintained under § 4-21-401, § 8-50-103, or § 50-1-304, in which the employee is concurrently prosecuting an action based on a common nucleus of operative facts in federal court.






Part 4 - Employment-Related Discrimination

§ 4-21-401 - Employer practices.

(a) It is a discriminatory practice for an employer to:

(1) Fail or refuse to hire or discharge any person or otherwise to discriminate against an individual with respect to compensation, terms, conditions or privileges of employment because of such individual's race, creed, color, religion, sex, age or national origin; or

(2) Limit, segregate or classify an employee or applicants for employment in any way that would deprive or tend to deprive an individual of employment opportunities or otherwise adversely affect the status of an employee, because of race, creed, color, religion, sex, age or national origin.

(b) This section does not apply to the employment of an individual by such individual's parent, spouse or child or to employment in the domestic service of the employer.

(c) It is not a discriminatory practice for an employer to institute a policy in the employer's workplace requiring that all employees speak only in English at certain times when the employer has a legitimate business necessity for such a policy, including, but not limited to, the safe and efficient operation of the employer's business, and the employer provides notice to employees of the policy and the consequences of violating the policy.

(d) (1) No employer shall terminate an employee who is a volunteer rescue squad worker, as this term is defined in § 7-51-207, because the employee, when acting as a volunteer rescue squad worker, is absent or late to the employee's employment in order to respond to an emergency prior to the time the employee is to report to the employee's place of employment.

(2) An employer may charge against the employee's regular pay any time that an employee who is a volunteer rescue squad worker loses from employment because of the employee's response to an emergency.

(3) An employer has the right to request an employee who loses time from the employee's employment to respond to an emergency to provide the employer with a written statement from the supervisor or acting supervisor of the volunteer rescue squad worker stating that the employee responded to an emergency and list the time and date of the emergency.

(4) Any employee who is absent or late to the employee's employment in order to respond to an emergency shall make a reasonable effort to notify the employee's employer that the employee may be absent or late.

(5) Any employee terminated in violation of this section may bring a civil action against the employee's employer. The employee may seek reinstatement to the employee's former position, payment of back wages, reinstatement of fringe benefits, and where seniority rights are granted, the reinstatement of seniority rights. The employee has one (1) year from the date of a violation of this section to file an action.



§ 4-21-402 - Labor organization practices.

It is a discriminatory practice for a labor organization to:

(1) Exclude or expel from membership, or otherwise to discriminate against a member or applicant for membership because of race, creed, color, religion, sex, age or national origin;

(2) Limit, segregate, or classify membership or application for membership or to classify or fail or refuse to refer for employment on the basis of race, creed, color, religion, sex, age or national origin, in a manner that would deprive or tend to deprive any person of employment opportunities, or that would limit employment opportunities or to otherwise adversely affect the status of an employee or of an applicant for employment because of race, creed, color, religion, sex, age or national origin; or

(3) Cause or attempt to cause an employer to violate this chapter.



§ 4-21-403 - Employment agency practices.

It is a discriminatory practice for an employment agency to classify or refer for employment, or to fail or refuse to refer for employment, or otherwise to discriminate against any person because of race, creed, color, religion, sex, age or national origin.



§ 4-21-404 - Training program practices.

It is a discriminatory practice for:

(1) An employer, labor organization, or joint labor-management committee controlling apprenticeship, or on-the-job, or other training or retraining programs, to discriminate against an individual because of race, creed, color, religion, sex, or national origin, in admission to, or employment in, a program established to provide apprenticeship or other training;

(2) An employer, labor organization, employment agency or joint labor-management committee controlling apprenticeship or other training or retraining programs, including on-the-job training programs, to print, publish or circulate or cause to be printed, published or circulated any statement, advertisement or publication relating to employment by such an employer, or membership in such organization or any classification or referral for employment by such labor organization, or relating to any classification or referral for employment by such an employment agency or relating to admission to, or employment in, any program established to provide apprenticeship or other training by such a joint labor-management committee indicating any preference, limitation, specification or discrimination based on race, creed, color, religion, sex or national origin; except that such advertisement or publication may indicate preference, limitation or specification based on religion or sex when religion or sex is a bona fide occupational qualification for employment.



§ 4-21-405 - Religious groups exempted.

This chapter shall not apply to religious corporations, associations, educational institutions, or societies, with respect to the employment of individuals of a particular religion to perform work connected with the carrying on by the corporation, association, educational institution, or society, of its religious activities.



§ 4-21-406 - Religion or sex as bona fide occupational qualifications -- Affirmative action plans.

(a) It is not a discriminatory practice for:

(1) An employer to employ employees;

(2) An employment agency to classify, or refer for employment any individual;

(3) A labor organization to classify its members or to classify or refer for employment any individual; or

(4) An employer, labor organization, or joint training or retraining programs to admit or employ any individual in any such program;

on the basis of religion or sex in those certain instances where religion or sex is a bona fide occupational qualification reasonably necessary to the normal operation of that particular business or enterprise.

(b) It is not a discriminatory practice for a person subject to this chapter to adopt and carry out a plan to fill vacancies or hire new employees so as to eliminate or reduce imbalance with respect to race, creed, color, religion, sex, age or national origin, if the plan has been filed with the commission and the commission has not disapproved the plan.



§ 4-21-407 - Age discrimination.

(a) It is not unlawful for an employer, employment agency or labor organization to:

(1) Discriminate in employment on the basis of age where age is a bona fide occupational qualification reasonably necessary to the normal operation of the particular business, or where the differentiation is based on reasonable factors other than age; or

(2) Observe the terms of a bona fide seniority system or any bona fide employee benefit plan, such as a retirement, pension or insurance plan, that is not a subterfuge to evade the purposes of this chapter, except that no such employee benefit plan shall excuse the failure to hire any individual, and no such seniority system or employee benefit plan shall require or permit the involuntary retirement of any individual specified by § 4-21-101(b) because of the age of such individual, unless otherwise provided by law.

(b) The prohibitions imposed by this chapter relating to age discrimination in employment shall be limited to individuals who are at least forty (40) years of age.

(c) Notwithstanding any other provisions of this chapter relating to age discrimination in employment, it is not unlawful for an employer, employment agency or labor organization subject to the other provisions of this chapter to observe the terms of a bona fide seniority system or any bona fide employee benefit plan, such as a retirement, pension or insurance plan, that is not a subterfuge to evade the purposes of this chapter, except that no such employee benefit plan shall excuse the failure to hire any individual, and no such seniority system or employee benefit plan shall require or permit the involuntary retirement of any individual covered by this chapter because of the age of such individual.

(d) Nothing in this chapter relating to age discrimination shall be construed to prohibit compulsory retirement of any employee who has attained sixty-five (65) years of age and who, for the two-year period immediately before retirement, is employed in a bona fide executive or a high policymaking position, if such employee is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profit-sharing, savings or deferred compensation plan, or any combination of such plans, of the employer of such employee, that equals, in the aggregate, at least forty-four thousand dollars ($44,000).

(e) (1) It is not unlawful for an employer subject to this chapter to fail or refuse to hire or to discharge any individual because of such individual's age if such action is taken:

(A) With respect to the employment of an individual as a firefighter or a law enforcement officer and the individual has attained the age of hiring or retirement in effect under applicable state or local law on March 3, 1983; and

(B) Pursuant to a bona fide hiring or retirement plan that is not a subterfuge to evade the purposes of this chapter.

(2) For the purposes of this part, unless the context otherwise requires:

(A) "Firefighter" means an employee, the duties of whose position are primarily to perform work directly connected with the control and extinguishment of fires or the maintenance and use of firefighting apparatus and equipment, including an employee engaged in this activity who is transferred to a supervisory or administrative position; and

(B) "Law enforcement officer" means an employee, the duties of whose position are primarily the investigation, apprehension or detention of individuals suspected or convicted of offenses against state criminal laws, including an employee engaged in this activity who is transferred to a supervisory or administrative position. For the purposes of this subdivision (e)(2)(B), "detention" includes the duties of employees assigned to guard individuals incarcerated in any penal institution.

(3) This subsection (e) shall not apply with respect to any cause of action arising under the Age Discrimination in Employment Act of 1967 (29 U.S.C. § 621 et seq.), as in effect before January 1, 1987.



§ 4-21-408 - Leave for adoption, pregnancy, childbirth and nursing an infant.

(a) Employees who have been employed by the same employer for at least twelve (12) consecutive months as full-time employees, as determined by the employer at the job site or location, may be absent from such employment for a period not to exceed four (4) months for adoption, pregnancy, childbirth and nursing an infant, where applicable, referred to as "leave" in this section. With regard to adoption, the four-month period shall begin at the time an employee receives custody of the child.

(b) (1) Employees who give at least three (3) months' advance notice to their employer of their anticipated date of departure for such leave, their length of leave, and their intention to return to full-time employment after leave, shall be restored to their previous or similar positions with the same status, pay, length of service credit and seniority, wherever applicable, as of the date of their leave.

(2) Employees who are prevented from giving three (3) months' advance notice because of a medical emergency that necessitates that leave begin earlier than originally anticipated shall not forfeit their rights and benefits under this section solely because of their failure to give three (3) months' advance notice.

(3) Employees who are prevented from giving three (3) months' advance notice because the notice of adoption was received less than three (3) months in advance shall not forfeit their rights and benefits under this section solely because of their failure to give three (3) month's advance notice.

(c) (1) Leave may be with or without pay at the discretion of the employer. Such leave shall not affect the employees' right to receive vacation time, sick leave, bonuses, advancement, seniority, length of service credit, benefits, plans or programs for which the employees were eligible at the date of their leave, and any other benefits or rights of their employment incident to the employees' employment position; provided, that the employer need not provide for the cost of any benefits, plans or programs during the period of such leave, unless such employer so provides for all employees on leaves of absence.

(2) If an employee's job position is so unique that the employer cannot, after reasonable efforts, fill that position temporarily, then the employer shall not be liable under this section for failure to reinstate the employee at the end of the leave period.

(3) The purpose of this section is to provide leave time to employees for adoption, pregnancy, childbirth and nursing the infant, where applicable; therefore, if an employer finds that the employee has utilized the period of leave to actively pursue other employment opportunities or if the employer finds that the employee has worked part time or full time for another employer during the period of leave, then the employer shall not be liable under this section for failure to reinstate the employee at the end of the leave.

(4) Whenever the employer shall determine that the employee will not be reinstated at the end of the leave because the employee's position cannot be filled temporarily or because the employee has used the leave to pursue employment opportunities or to work for another employer, the employer shall so notify the employee.

(d) Nothing contained within this section shall be construed to:

(1) Affect any bargaining agreement or company policy that provides for greater or additional benefits than those required under this section;

(2) Apply to any employer who employs fewer than one hundred (100) full-time employees on a permanent basis at the job site or location; or

(3) Diminish or restrict the rights of teachers to leave pursuant to title 49, chapter 5, part 7, or to return or to be reinstated after leave.

(e) This section shall be included in the next employee handbook published by the employer after May 27, 2005.






Part 5 - Discrimination in Public Accommodations

§ 4-21-501 - Discrimination prohibited.

Except as otherwise provided in this chapter, it is a discriminatory practice for a person to deny an individual the full and equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of a place of public accommodation, resort or amusement, as defined in this chapter, on the grounds of race, creed, color, religion, sex, age or national origin.



§ 4-21-502 - Advertisement indicating discriminatory policy.

It is a discriminatory practice for a person, directly or indirectly, to publish, circulate, issue, display or mail or cause to be published, circulated, issued, displayed or mailed a written, printed, oral or visual communication, notice or advertisement that indicates that the goods, services, facilities, privileges, advantages and accommodations or a place of public accommodation, resort or amusement will be refused, withheld from or denied an individual on account of the individual's race, creed, color, religion, sex or national origin; or that the patronage of, or presence at, a place of public accommodation, resort or amusement, of an individual on account of the individual's race, creed, color, religion, sex, age or national origin is objectionable, unwelcome, unacceptable or undesirable.



§ 4-21-503 - Segregation on basis of sex.

Nothing in this part shall prohibit segregation on the basis of sex of bathrooms, health clubs, rooms for sleeping or changing clothes, or other places of public accommodation the commission specifically exempts on the basis of bona fide considerations of public policy.






Part 6 - Discrimination in Housing and Financing

§ 4-21-601 - Discriminatory housing practices generally.

(a) It is a discriminatory practice for any person because of race, color, creed, religion, sex, disability, familial status or national origin, to:

(1) Refuse to sell or rent after the making of a bona fide offer, or to refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny, real property or a housing accommodation to a person;

(2) Discriminate against any person in the terms, conditions, or privileges of sale or rental of real property or a housing accommodation, or in the provision of services or facilities in connection therewith;

(3) Refuse to receive or transmit a bona fide offer to purchase, rent or lease real property or a housing accommodation from a person;

(4) Represent to a person that real property or a housing accommodation is not available for inspection, sale, rental or lease when in fact it is so available, or to refuse to permit a person to inspect real property or a housing accommodation;

(5) Make, print, publish, circulate, post or mail or cause to be made, printed, published, circulated, posted or mailed a notice, statement, advertisement or sign, or use a form of application for the purchase, rental or lease of real property or a housing accommodation, or make a record of inquiry in connection with the prospective purchase, rental or lease of real property or a housing accommodation, that indicates, directly or indirectly, a limitation, specification or discrimination as to race, color, creed, religion, sex, disability, familial status or national origin or an intent to make such a limitation, specification or discrimination;

(6) Offer, solicit, accept, use or retain a listing of real property or a housing accommodation for sale, rental or lease with the understanding that a person may be discriminated against in the sale, rental or lease of that real property or housing accommodation or in the furnishing of facilities or services in connection therewith; or

(7) Deny any person access to, or membership or participation in, any multiple-listing services, real estate brokers' organization or other service, organization or facility relating to the business of selling or renting dwellings, or to discriminate against such person in the terms or conditions of such access, membership or participation.

(b) (1) It is a discriminatory practice for any person to:

(A) Discriminate in the sale or rental of, or otherwise make unavailable or deny, a dwelling to any buyer or renter because of a disability of:

(i) The buyer or renter;

(ii) A person residing in or intending to reside in the dwelling after it is so sold, rented or made available; or

(iii) Any person associated with the buyer or renter; or

(B) Discriminate against any person in the terms, conditions or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection with such dwelling, because of a disability of:

(i) The person;

(ii) A person residing in or intending to reside in the dwelling after it is so sold, rented or made available; or

(iii) Any person associated with the person.

(2) For purposes of this subsection (b), "discriminate" includes:

(A) Refusing to permit, at the expense of the disabled person, reasonable modifications of existing premises occupied or to be occupied by such person if such modifications may be necessary to afford such person full enjoyment of the premises; except that, in the case of a rental, no modification need be permitted unless the renter first agrees to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted, unless previously negotiated with the landlord;

(B) Refusing to make reasonable accommodations in rules, policies, practices or services, when such accommodations may be necessary to afford such person equal opportunity to use and enjoy a dwelling; or

(C) In connection with the design and construction of covered multifamily dwellings for first occupancy after March 13, 1991, failing to design and construct those dwellings in such a manner that:

(i) The dwellings have at least one (1) building entrance on an accessible route, unless it is impractical to do so because of terrain or unusual site characteristics; or

(ii) With respect to dwellings with a building entrance on an accessible route:

(a) The public use and common use portions of such dwellings are readily accessible to and usable by disabled persons;

(b) All the doors designed to allow passage into and within all premises within such dwellings are sufficiently wide to allow passage by disabled persons in wheelchairs; and

(c) All premises within such dwellings contain the following features of adaptive design:

(1) An accessible route into and through the dwelling;

(2) Light switches, electrical outlets, thermostats and other environmental controls in accessible locations;

(3) Reinforcements in bathroom walls to allow later installation of grab bars; and

(4) Usable kitchens and bathrooms, such that an individual in a wheelchair can maneuver about the space.

(3) Compliance with the appropriate requirements of the American National Standard for buildings and facilities providing accessibility and usability for physically disabled people (commonly cited as "ANSI A117.1") suffices to satisfy the requirements of subdivision (b)(2)(C)(ii).

(4) As used in this subsection (b), "covered multifamily dwellings" means:

(A) Buildings consisting of four (4) or more units if such buildings have one (1) or more elevators; and

(B) Ground floor units in other buildings consisting of four (4) or more units.

(5) Nothing in this subsection (b) requires that a dwelling be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.

(c) It is a discriminatory practice for a person in the business of insuring against hazards to refuse to enter into, or discriminate in the terms, conditions, or privileges of, a contract of insurance against hazards to a housing accommodation or real property because of the race, color, creed, religion, sex or national origin of the person owning, or residing in or near the housing accommodations or real property.

(d) It is a discriminatory practice for a person to coerce, intimidate, threaten or interfere with any person in the exercise or enjoyment of, or on account of such person's having exercised or enjoyed, or on account of such person's having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by this chapter.

(e) This section may also be enforced by appropriate civil action.



§ 4-21-602 - Exemption from housing provisions.

(a) Nothing in § 4-21-601 shall apply to:

(1) The rental of housing accommodations in a building that contains housing accommodations for not more than two (2) families living independently of each other, if the owner or a member of the owner's family resides in one (1) of the housing accommodations;

(2) The rental of one (1) room or one (1) rooming unit in a housing accommodation by an individual if such individual or a member of such individual's family resides therein, or, as regards to sex, rooms or rental units where the tenants would be required to share a common bath;

(3) A religious organization, association, or society, or any nonprofit institution or organization operated, supervised or controlled by or in conjunction with a religious organization, association, or society, that limits the sale, rental or occupancy of dwellings that it owns or operates for other than a commercial purpose to persons of the same religion, or that gives preference to such persons, unless membership in such religion is restricted on account of race, color, or national origin; or

(4) As regards to sex, the rental of housing accommodations of single-sex dormitory rental properties, including, but not limited to, those dormitories operated by higher educational institutions.

(b) Nothing in this chapter shall require a real estate operator to negotiate with any individual who has not shown evidence of financial ability to consummate the purchase or rental of a housing accommodation.

(c) Nothing in subsection (a) shall prohibit the use of attorneys, escrow agents, abstractors, title companies and other such professional assistance as necessary to perfect or transfer the title.

(d) (1) Nothing in this part limits the applicability of any reasonable local, state or federal restrictions regarding the maximum number of occupants permitted to occupy a dwelling. Nor does any provision in this part regarding familial status apply with respect to dwellings provided under any state or federal program specifically designed and operated to assist elderly persons, as defined in the state or federal program, or to housing for older persons.

(2) As used in this subsection (d), "housing for older persons" means housing communities consisting of dwellings:

(A) (i) Intended for, and at least ninety percent (90%) occupied by, at least one (1) person fifty-five (55) years of age or older per unit;

(ii) Providing significant facilities and services specifically designed to meet the physical or social needs of such persons; and

(iii) Publishing and adhering to policies and procedures that demonstrate an intent by the owner or manager to provide housing for persons fifty-five (55) years of age or older;

(B) Intended for and occupied solely by persons sixty-two (62) years of age or older.

(3) Nothing in this part prohibits conduct against a person because such person has been convicted by any court of competent jurisdiction of the illegal manufacture or distribution of a controlled substance as defined in § 102 of the Controlled Substances Act (21 U.S.C. § 802), or controlled substance or controlled substance analogue, as defined in the Tennessee Drug Control Act, compiled in title 39, chapter 17, part 4.



§ 4-21-603 - Blockbusting.

It is a discriminatory practice for a real estate operator, a real estate broker, a real estate salesperson, a financial institution, an employee of any of these, or any other person, for the purpose of inducing a real estate transaction from which such person may benefit financially to:

(1) Represent that a change has occurred or will or may occur in the composition with respect to race, color, creed, religion, sex, disability, familial status or national origin of the owners or occupants in the block, neighborhood or area in which the real property is located; or

(2) Represent that this change will or may result in the lowering of property values, an increase in criminal or antisocial behavior, or a decline in the quality of schools in the block, neighborhood or area in which the real property is located.



§ 4-21-604 - Restrictive covenants and conditions.

(a) Every provision in an oral agreement or a written instrument relating to real property that purports to forbid or restrict the conveyance, encumbrance, occupancy or lease thereof to individuals of a specified race, color, creed, religion, sex or national origin is void.

(b) Every condition, restriction or prohibition, including a right of entry or possibility of reverter, that directly or indirectly limits the use or occupancy of real property on the basis of race, color, creed, religion, sex or national origin is void, except a limitation of use on the basis of religion of real property held by a religious institution or organization or by a religious or charitable organization operated, supervised, or controlled by a religious institution or organization, and used for religious or charitable purposes.

(c) It is a discriminatory practice to insert in a written instrument relating to real property a provision that is void under this section or to honor or attempt to honor such a provision in the chain of title.



§ 4-21-605 - Agency no defense in proceeding.

It shall be no defense to a violation of this chapter by a real estate operator, real estate broker, real estate salesperson, financial institution, or other person subject to this chapter that the violation was requested, sought or otherwise procured by a person not subject to this chapter.



§ 4-21-606 - Residential real estate-related transactions.

(a) It is an unlawful practice for any person or other entity whose business includes engaging in residential real estate-related transactions to discriminate against any person in making available such transaction, or in the terms and conditions of such transaction, because of race, color, creed, religion, sex, disability, familial status or national origin.

(b) As used in this section, "residential real estate-related transaction" means:

(1) The making or purchasing of loans or providing financial assistance:

(A) For purchasing, constructing, improving, repairing, or maintaining a dwelling;

(B) Where the security is residential real estate; or

(2) The selling, brokering, or appraising of residential real estate.



§ 4-21-607 - Violations by real estate brokers or salespersons -- Notice to real estate commission.

Where a real estate broker or a real estate salesperson has failed to comply with any order issued by the commission or has been found to have committed a discriminatory housing practice in violation of § 4-21-601 or § 4-21-603, the commission shall notify in writing the real estate commission of the failure to comply or the violation.






Part 7 - Malicious Harassment

§ 4-21-701 - Creation of civil action -- Damages.

(a) There is hereby created a civil cause of action for malicious harassment.

(b) A person may be liable to the victim of malicious harassment for both special and general damages, including, but not limited to, damages for emotional distress, reasonable attorney's fees and costs, and punitive damages.



§ 4-21-702 - Alternative remedies preserved.

The remedy for malicious harassment provided in this part shall be in addition to, and shall not preclude victims from seeking, other remedies, criminal or civil, otherwise available under the law.






Part 8 - Civil Rights Act of 1990

§ 4-21-801 - Short title.

This part shall be known and may be cited as the "Civil Rights Act of 1990."



§ 4-21-802 - State activities and expenditures prohibited.

(a) No state official, employee or agency shall sponsor or organize a meeting or other activity, the purpose of which is related to state business, including any athletic competition, in an establishment or facility that does not afford full membership rights and privileges to a person because of sex, race, creed, color, religion, ancestry, national origin or disability.

(b) No state funds shall be expended in connection with a meeting or other activity held at an establishment or facility that does not afford full membership rights and privileges to a person because of sex, race, creed, color, religion, ancestry, national origin or disability.

(c) No state official, employee or agent shall be reimbursed for dues or other expenses incurred at an establishment or facility that does not afford full membership rights and privileges to a person because of sex, race, creed, color, religion, ancestry, national origin or disability.

(d) This section shall not apply to state officials, employees or agents acting in the course of ongoing law enforcement, code enforcement or other required investigations and inspections.

(e) For the purposes of this section, a "public official" is a person who holds an elected or appointed position in state government.



§ 4-21-803 - Commercial agreements with the state -- Prohibition -- Required statement.

(a) No state official, employee or agent shall enter into a commercial agreement on behalf of the state with a club that denies to a person entry, use of facilities or membership, or unreasonably prevents the full enjoyment of such club on the basis of sex, race, creed, color, religion, ancestry, national origin or disability.

(b) Prior to entering into a commercial agreement with the state, a club must file a statement, verified by the president or chief executive officer of the club, that it does not deny a person entry, use of facilities or membership or unreasonably prevent the full enjoyment of such club on the basis of sex, race, creed, color, religion, ancestry, national origin or disability.



§ 4-21-804 - Higher education adjunct organizations -- Provision of discriminatory club membership prohibited.

No adjunct organization, including, but not limited to, booster groups, of a state university, community college or institution of higher learning shall enter into a contract on behalf of, or purchase membership for, an employee of such university, college or institution of higher learning to a club that denies to a person entry, use of facilities or membership, or unreasonably prevents the full enjoyment of such club on the basis of sex, race, creed, color, religion, ancestry, national origin or disability.



§ 4-21-805 - Enforcement.

(a) (1) The state of Tennessee or a person who is discriminated against in violation of this part may enforce this part by means of a civil action.

(2) A person found to violate any of this part is liable for the actual damages caused by such violation and such other amount as may be determined by a jury or a court sitting without a jury, but in no case less than two hundred fifty dollars ($250), plus, in addition thereto, reasonable attorney's fees and court costs as may be determined by the court.

(b) (1) A person who commits an act or engages in any pattern and practice of discrimination in violation of this part may be enjoined therefrom by a court of competent jurisdiction.

(2) An action for injunction under this subsection (b) may be brought by a person who is discriminated against in violation of this part by the state, or by a person or entity that will fairly and adequately represent the interests of the protected class.

(c) Nothing in this part shall preclude any person from seeking any other remedies, penalties or procedures provided by law. No criminal penalties shall attach for a violation of this part.



§ 4-21-806 - Exemption -- Religious organizations.

(a) Nothing in this part shall be construed to prohibit a religious organization or any organization operating solely for religious, charitable, educational or social welfare purposes from restricting membership or facilities to persons of the same religious faith, where necessary to promote the religious principles under which it was established and is currently maintained.

(b) This exemption applies only to organizations whose primary purpose is to serve members of a particular religion.






Part 9 - Title VI Implementation Plans

§ 4-21-901 - Development of plan -- Annual reports.

Each state governmental entity subject to the requirements of Title VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000d et seq.), and regulations promulgated pursuant thereto, shall develop a Title VI implementation plan with participation by protected beneficiaries as may be required by such law or regulations. To the extent applicable, such plan shall include Title VI implementation plans of any subrecipients of federal funds through the state entity. Each such state governmental entity shall submit annual Title VI compliance reports and implementation plan updates to the human rights commission pursuant to § 4-21-203.



§ 4-21-902 - Federal funding.

It is the legislative intent that any increased costs incurred by state entities as a result of this section shall, to the extent legally available, be paid from federal funds available therefor.



§ 4-21-904 - Discrimination by funded programs prohibited.

It is a discriminatory practice for any state agency receiving federal funds making it subject to Title VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000d et seq.), or for any person receiving such federal funds from a state agency, to exclude a person from participation in, deny benefits to a person, or to subject a person to discrimination under any program or activity receiving such funds, on the basis of race, color, or national origin.



§ 4-21-905 - Filing a complaint.

(a) Any person claiming to be aggrieved by a discriminatory practice under this part may file a complaint with the state department, agency or entity receiving the funds within one hundred eighty (180) days of the occurrence of the alleged discriminatory act. Any such complaint filed with a state department, agency or entity is subject to review by the Title VI compliance commission for applicability under Title VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000d et seq.).

(b) Any person claiming to be aggrieved by a discriminatory practice under this part may also file a complaint with the Title VI compliance commission, in the same manner established in § 4-21-302, for other discriminatory practices. If such a complaint is filed with the Title VI compliance commission pursuant to this section, then the commission shall exercise the same powers and shall observe the same procedures as are set forth in part 3 of this chapter for the human rights commission when complaints of other discriminatory practices are filed with the commission pursuant to § 4-21-302.






Part 10 - Tennessee Anti-Slapp Act of 1997

§ 4-21-1001 - Short title.

This part shall be known and may be cited as the "Tennessee Anti-Slapp Act of 1997."



§ 4-21-1002 - Legislative intent and findings.

(a) It is the intent of the general assembly to provide protection for individuals who make good faith reports of wrongdoing to appropriate governmental bodies. Information provided by citizens concerning potential misdeeds is vital to effective law enforcement and the efficient operation of government.

(b) The general assembly finds that the threat of a civil action for damages in the form of a "strategic lawsuit against political participation" (SLAPP), and the possibility of considerable legal costs, can act as a deterrent to citizens who wish to report information to federal, state, or local agencies. SLAPP suits can effectively punish concerned citizens for exercising the constitutional right to speak and petition the government for redress of grievances.



§ 4-21-1003 - Immunity from SLAPP suits -- Exceptions -- Costs.

(a) Any person who in furtherance of such person's right of free speech or petition under the Tennessee or United States Constitution in connection with a public or governmental issue communicates information regarding another person or entity to any agency of the federal, state or local government regarding a matter of concern to that agency shall be immune from civil liability on claims based upon the communication to the agency.

(b) The immunity conferred by this section shall not attach if the person communicating such information:

(1) Knew the information to be false;

(2) Communicated information in reckless disregard of its falsity; or

(3) Acted negligently in failing to ascertain the falsity of the information if such information pertains to a person or entity other than a public figure.

(c) A person prevailing upon the defense of immunity provided for in this section shall be entitled to recover costs and reasonable attorneys' fees incurred in establishing the defense.



§ 4-21-1004 - Intervention by agency or attorney general and reporter.

(a) In order to protect the free flow of information from citizens to their government, an agency receiving a complaint or information under § 4-21-1003 may intervene and defend against any suit precipitated by the communication to the agency. In the event that a local government agency does not intervene in and defend against a suit arising from any communication protected under this part, the office of the attorney general and reporter may intervene in and defend against the suit.

(b) An agency prevailing upon the defense of immunity provided for in § 4-21-1003 shall be entitled to recover costs and reasonable attorneys' fees incurred in establishing the defense. If the agency fails to establish such defense, the party bringing such action shall be entitled to recover from the agency costs and reasonable attorneys' fees incurred in proving the defense inapplicable or invalid.









Chapter 22 - State Owned Motor Vehicle Fleets

§ 4-22-101 - Plans to reduce use of petroleum products.

(a) All state agencies, universities, and community colleges that have state owned motor vehicle fleets consisting of more than ten (10) motor vehicles shall develop and implement plans to increase the state's use of alternative fuels, synthetic lubricants, and energy-efficient motor vehicle or low-emission vehicles. Each entity's plan shall have a goal of reducing or displacing at least twenty percent (20%) of the current petroleum products consumed by each entity's motor vehicle fleet by January 1, 2015. All entities shall initiate plan implementation by January 1, 2014.

(b) Reductions may be met by displacing the use of petroleum or oils through the use of biodiesel, ethanol, synthetic oils or lubricants, or other alternative fuels; the use of hybrid electric vehicles, natural gas vehicles, propane vehicles or other energy-efficient motor vehicle or low-emission vehicles; or additional methods that reduce harmful emissions as may be approved by the department of general services, thereby reducing the amount of harmful emissions.

(c) No plan shall impede mission fulfillment of the entity and every plan shall allow for changes in vehicle usage and total miles driven and provide exceptions for technological or budgetary limitations and emergencies. Technological exceptions may include, but not be limited to, that the entity's vehicles will be operating primarily in an area in which there is no refueling station established for alternative fuels.

(d) For purposes of this section:

(1) "Energy-efficient motor vehicle" means a passenger motor vehicle that is:

(A) An alternative fuel vehicle as defined by the Energy Policy Act of 1992 (P.L. 102-486);

(B) A flexible fuel vehicle (FFV) utilizing ethanol, biodiesel, or any other commercially available alternative fuel approved by the United States department of energy;

(C) A hybrid-electric vehicle (HEV);

(D) A compact fuel-efficient vehicle, defined as a vehicle powered by unleaded gasoline that has a United States EPA estimated highway gasoline mileage rating of at least twenty-five miles per gallon (25 mpg) or greater for the model year purchased;

(E) An electric vehicle (EV);

(F) A vehicle powered by natural gas or propane; or

(G) A vehicle powered by ultra low sulfur diesel fuel that meets Bin 5, Tier II emission standards mandated by the EPA and that has an EPA estimated highway mileage rating of at least thirty miles per gallon (30 mpg) or greater for the model year purchased; and

(2) "Motor vehicle" means a self-propelled vehicle licensed for highway use.



§ 4-22-102 - Modified vehicles.

If an entity has, as part of the entity's motor vehicle fleet, motor vehicles that have been modified from the vehicles' original construction for an educational, emergency services, or public safety use or motor vehicles that are used for emergency services or law enforcement purposes, then the entity shall provide for a reduction or displacement of at least ten percent (10%) of the current petroleum products consumed by those motor vehicles in the entity's reduction and displacement plan.



§ 4-22-103 - [Repealed.]

HISTORY: Acts 2007, ch. 489, § 3; 2012, ch. 604, § 5; 2012, ch. 1054, § 4; repealed by Acts 2013, ch. 48, § 1, effective March 26, 2013.






Chapter 23 - Executive Residence Preservation

Part 1 - Tennessee Residence Foundation

§ 4-23-103 - Board of directors -- Creation of foundation.

(a) The Tennessee residence foundation shall exercise its powers through a board of directors composed of seven (7) members as provided by this section. The spouse of the governor or the governor's designee, if the governor is not married, shall serve on the board of directors. Three (3) additional members, one (1) from each grand division, shall be appointed to the board by the governor. The chair of the Tennessee state museum foundation board shall serve on the board of directors for the Tennessee residence foundation. Two (2) additional members, selected by the governor from the membership of the Tennessee state museum foundation board, shall be appointed by the Tennessee state museum foundation board to serve on the board for the Tennessee residence foundation. In the event the Tennessee state museum foundation ceases to exist, its appointees shall be filled by appointments made by the governor. The members of the board for the Tennessee residence foundation shall receive no compensation for their service, but shall be entitled to reimbursement for reasonable travel expenses incurred in the performance of official duties. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(b) The term for any member of the board appointed or selected by the governor shall be coterminous with the term of office of such governor, except that any member may be reappointed. Each director shall serve until a successor is appointed. If a vacancy occurs on the board, it shall be filled by the governor in accordance with this chapter.

(c) The board of directors shall designate one (1) director to serve as president for a one-year term. The board shall also elect to a one-year term of office a vice president and a secretary and such other officers as it deems necessary to perform the business of the foundation.

(d) The board of directors, established in this chapter and acting on behalf of the foundation, is hereby authorized and empowered to expend for the purposes of this chapter any funds appropriated, received by or allocated to the foundation.

(e) The foundation established pursuant to Acts 1974, ch. 443, shall no longer have any duties or responsibilities with regard to the executive residence.

(f) The board of directors created under this section shall prepare, consistent with the terms of this section, the appropriate documents to create a foundation and file the same with the proper state and federal agencies. In addition, such board shall prepare bylaws consistent with the terms of this section.

(g) In addition to any other powers conferred by this part, the Tennessee residence foundation created in this section is authorized to raise and spend funds for the renovation, restoration, reconstruction, expansion and upkeep of the executive residence.






Part 2 - Tennessee Residence Commission Act of 2010

§ 4-23-201 - Short title.

This part shall be known and may be cited as the "Tennessee Residence Commission Act of 2010."



§ 4-23-202 - Creation -- Membership -- Chair -- Compensation and reimbursement -- Policy regarding conflicts of interest.

(a) (1) There is hereby created the Tennessee residence commission, which shall be composed of six (6) voting, ex officio members, as follows: the governor, the first spouse, the commissioner of general services, the state architect, the chair of the Tennessee historical commission and the executive director of the Tennessee state museum, or their respective designees.

(2) The commission membership shall also include four (4) private citizens appointed by the governor to staggered terms of four (4) years. One (1) member shall serve an initial term of one (1) year, one (1) member shall serve an initial term of two (2) years, one (1) member shall serve an initial term of three (3) years, and one (1) member shall serve an initial term of four (4) years. All citizen members shall be voting members of the commission. In appointing private citizens to serve on the Tennessee residence commission, the governor shall strive to ensure that at least one (1) such citizen serving on the commission is sixty (60) years of age or older, that at least one (1) such citizen serving on the commission is a member of a racial minority, and that at least one (1) such citizen is a resident of the City of Oak Hill. In addition to all other requirements for membership on the commission, all persons appointed or otherwise named to serve as members of the commission shall be residents of this state.

(b) The governor shall appoint a chair from among the full membership of the commission.

(c) All members shall serve without compensation, but shall be eligible for reimbursement for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) (1) The commission shall adopt and implement a policy related to conflicts of interest, to ensure that all members avoid any situation that creates an actual or perceived conflict of interest related to the work of the commission. Such policy related to conflicts of interest shall be implemented within six (6) months of the final appointment of a member to the commission.

(2) The commission shall adopt and implement a policy of ethical considerations to ensure all members operate in a manner that is free from actual or perceived inappropriate actions. Such policy of ethical considerations shall be implemented within six (6) months of the final appointment of a member to the commission.

(e) Six (6) members of the commission shall constitute a quorum.



§ 4-23-203 - Powers and duties.

(a) The Tennessee residence commission shall have the following powers and duties:

(1) Formulate and develop a plenary master plan and program for the adaptive restoration and preservation of the Tennessee residence, including the building and contiguous grounds;

(2) Consistent with the master plan required in subdivision (a)(1), establish policies governing any improvements, alterations, repairs, replacements, or reconstruction of the residence, its appurtenant buildings, and its grounds, including furniture and fixtures;

(3) Establish rules and policies governing the acquisition of furniture and fixtures, including, but not limited to, carpets, rugs, paintings, draperies, and objects of art, for the public quarters of the residence;

(4) Establish rules and policies to ensure that the private quarters of the executive residence are maintained appropriately;

(5) Establish rules and policies governing maintenance of the Tennessee residence; and

(6) Establish rules and policies governing the use of the Tennessee residence for any nongovernmental activities.

(b) The commission shall report in writing its progress on the formulation and development of the master plan and program required by subsection (a) to the state building commission, the speaker of the senate, and the speaker of the house of representatives no later than February 1 of each year, until such master plan and program have been completed.



§ 4-23-204 - Staffing -- Contracting for services of experts and specialists.

(a) The department of general services, the state museum, the Tennessee historical society, and the office of the state architect shall provide appropriate staff assistance to the Tennessee residence commission.

(b) In addition, the commission has the authority to contract pursuant to state law for the services of experts and specialists in the area of adaptive restoration and preservation of historic buildings. All contracts shall be executed by the commissioner of finance and administration, with the approval of the comptroller of the treasury and the attorney general and reporter; provided, that design and construction contracts are subject to the approval of the state building commission.









Chapter 24 - Firefighting Training and Standards

Part 1 - Commission on Firefighting Personnel Standards and Education

§ 4-24-101 - Creation.

(a) There is hereby created the commission on firefighting personnel standards and education.

(b) The commission shall be attached to the department of commerce and insurance, division of fire prevention, and the division shall serve as a fiscal agent for the commission.



§ 4-24-102 - Recommendations to governor and general assembly.

The commission shall recommend to the governor and the general assembly standards of performance, courses of instruction and training, and procedures for certifying levels of achievement for full-time municipal and volunteer firefighters.



§ 4-24-103 - Quorum -- Officers.

(a) Five (5) members shall constitute a quorum.

(b) In July of each even-numbered year, the commission shall elect from its membership a chair, a vice chair, and a secretary.



§ 4-24-104 - Members.

(a) The commission shall be composed of nine (9) members, appointed by the governor as provided in this section. The commissioner of commerce and insurance and the executive director of the fire service and codes enforcement academy shall be ex officio nonvoting members.

(b) (1) Each appointed member, with the exception of volunteer members, shall be qualified by experience in the area of fire protection and related fields, meet the minimum training requirements of § 4-24-112, be a certified firefighter II or above, and be an active or retired member of a fire department currently participating in the commission's certification training program.

(2) Each appointed volunteer member shall be qualified by experience; extinguish and control fires and fire-related emergencies as a member of a volunteer fire department recognized under title 68, chapter 102, part 3; meet the minimum training requirements of § 4-24-112; currently serve or has served as a training officer for a fire department; and not be considered a full-time employee of the fire department that they are representing.

(c) (1) Three (3) members appointed to the commission shall be selected from candidates submitted collectively by the Tennessee Fire Chief's Association, the Tennessee Fire Safety Inspectors Association, and the Tennessee Fireman's Association. One (1) of the members appointed pursuant to this subdivision (c)(1) shall be a volunteer firefighter.

(2) Three (3) members appointed to the commission shall be selected from candidates submitted by the governing body of the Tennessee Professional Firefighters Association.

(3) Three (3) members appointed to the commission shall be appointed by the governor. One (1) appointment shall be a career firefighter and one (1) appointment shall be a volunteer firefighter.

(4) The appointments shall be made in accordance with the following procedure:

(A) Within two (2) weeks after the occurrence of a vacancy in the office of any commissioner caused by death, resignation, disability, or forfeiture of office, and no later than thirty (30) days prior to the expiration of the term of office of any incumbent commissioner, the chair of the commission shall notify the appropriate association of the vacancy or expiration of the term when the vacancy or expiration results in an opening for that particular association to make recommendations for an appointment;

(B) Within twenty-one (21) days after the receipt of such notice, the governing body of the association may submit to the governor a list of three (3) qualified nominees to fill such vacancy, in order of preference;

(C) Within twenty-one (21) days after the submission of the list or after the time for submission of the list has expired, the governor may appoint one (1) of the nominees for the remainder of the term, or for the next term, as the case may be; provided, that the governor may reject all nominees by written objection mailed to the association within the twenty-one-day period, in which event the governing board of the association shall have twenty-one (21) days from receipt of the written objection within which to submit a second list of three (3) appointees in order of preference, and the governor may likewise reject all such nominees by written objection in the manner provided in this subdivision (c)(4)(C), in which event the procedure of objection by the governor and certification of additional names by the governing body of the association shall continue until the position is filled;

(D) In the event the governor fails to exercise the governor's executive power or power to object within the applicable twenty-one-day period, then the first name listed on the last list of recommended nominees shall be the appointee by operation of law; and

(E) In the event the governing body of the association fails to submit a list of qualified nominees as provided in this subsection (c), the governor may proceed to appoint a person meeting the qualifications for the position.

(d) In making appointments to the commission, the governor shall strive to ensure that at least one (1) person appointed to serve on the commission is sixty (60) years of age or older and that at least one (1) person appointed to serve on the commission is a member of a racial minority.

(e) Commission members shall be appointed for six-year terms.

(f) The governor shall fill by appointment vacancies occurring during terms.

(g) Each grand division shall be represented on the commission.

(h) A member whose term expires shall continue to serve on the commission until a new member is appointed.

(i) With the exception of the executive director of the fire service and codes enforcement academy or the executive director's designee, who serves as a nonvoting member and whose attendance does not count towards a quorum, no state employee, including full-time and part-time employees, shall be appointed to serve on the commission. This subsection (i) shall not affect the terms of the members of the commission appointed prior to April 11, 2007, but all appointments made on or after April 11, 2007, shall meet the requirements established in this subsection (i).



§ 4-24-105 - Per diem payments and expenses.

(a) (1) Commission members shall receive a per diem payment for each day of attendance at a local firefighting unit pursuant to § 4-24-110, or a meeting of the commission pursuant to § 4-24-107, in the amount of fifty dollars ($50.00) per day of attendance.

(2) Members shall receive a prorated share of such per diem payment for less than a full day's attendance.

(b) A travel and expense allowance, consistent with state travel policy, shall be paid from the member's home to the location of the firefighting unit, or meeting of the commission, and return.

(c) The payment of such per diem and travel allowance expense shall be subject to funding being available in the budget of the commission for the fiscal year in which such payments are made.



§ 4-24-106 - Duties.

The commission shall:

(1) Certify firetraining instructors;

(2) Certify training and education programs prescribed by the commission;

(3) Recommend and approve curricula for advanced courses and seminars in fire science, fire engineering and training in institutions of higher education or other state supported schools;

(4) Approve all fire services curricula offered through the Tennessee fire services and codes enforcement academy;

(5) Establish classifications based on training and education for full-time or volunteer fire service personnel who desire to be certified and who successfully pass the examination given by the commission; and

(6) Administer the educational incentive provided in part 2 of this chapter.



§ 4-24-107 - Powers.

The commission may:

(1) Meet at such times and places in the state as may be needed, upon call of the chair or upon the request of five (5) members;

(2) Contract with other agencies, public or private, or persons as it finds necessary for cooperation with city, county, state and federal agencies for training programs;

(3) Make reasonable rules and regulations for the implementation of objectives established in this part;

(4) Employ a director for the purpose of full implementation of this chapter;

(5) Prepare a standard examination to test the levels of training and education of applicants for certification and establish a passing grade therefor;

(6) Develop standards and programs for the administration and distribution of the educational incentive to eligible firefighters pursuant to part 2 of this chapter; and

(7) Certify individuals who are not currently firefighters but who complete a commission approved recruit training program.



§ 4-24-108 - Local governments -- Powers unaffected.

Nothing contained in this part shall be deemed to limit the powers, rights, duties and responsibilities of municipal or county governments.



§ 4-24-109 - Funds.

The commission shall operate only on funds appropriated by the general assembly.



§ 4-24-110 - Assistance to local firefighters -- Examination and administration.

(a) Individual commission members may assist local firefighting units in the general area of their residence with the development of training and education programs for certification. Members may also administer examinations for certification if such administration is approved by the commission. Members shall receive a per diem payment for each day of attendance at a local firefighting unit as provided for in § 4-24-105, only if such attendance is in lieu of the attendance of a staff employee of the commission.

(b) The commission shall promulgate rules and regulations for the implementation of this section and § 4-24-105. Such rules and regulations shall become effective only upon the approval of the commissioner of commerce and insurance.



§ 4-24-111 - Domestic violence training.

The curriculum requirements of the commission on firefighting personnel standards and education shall include materials concerning domestic violence training.



§ 4-24-112 - Minimum training requirements.

(a) Any full-time, part-time or volunteer firefighter hired or accepted as a firefighter on or after July 1, 2009, by a fire department recognized under title 68, chapter 102, part 3 must meet the following minimum training requirements:

(1) The firefighter must have previously completed or must complete after joining the fire department a minimum of sixteen (16) hours of initial training developed by the Tennessee fire service and codes enforcement academy in firefighting procedures and techniques or complete equivalent training approved by the Tennessee commission on firefighting personnel standards and education before being allowed to actively fight a fire; and

(2) Within thirty-six (36) months after hire or acceptance date as a firefighter, the firefighter must have completed, or must complete after joining the fire department, the basic and live firefighting course offered by the Tennessee fire service and codes enforcement academy or an equivalent course.

(b) The following firefighters are exempt from the training requirements of subsection (a):

(1) Any firefighter in the fire service on July 1, 2009, and who entered the fire service before June 30, 2004; and

(2) Any firefighter who is certified by a medical doctor as medically or physically unable to complete the training requirements; however, the fire department may not allow these firefighters to engage in active firefighting operations.

(c) Any firefighter who is certified by the fire department's chief officer that they will not operate within an environment determined to be immediately dangerous to life and health (IDLH) is exempt from the live firefighting portion of the training referenced in subdivision (a)(2).

(d) Any firefighter in the fire service on July 1, 2009, and who was hired or accepted as a firefighter between July 1, 2004, and June 30, 2009, has until July 1, 2012, to show proof of completion of the minimum training requirements of this section.

(e) The commission on firefighting personnel standards and education may issue any rules and take any other administrative action necessary to implement this section.

(f) The governmental unit, person, organization, agency or entity that obtained a certificate of recognition from the state fire marshal's office for the fire department is authorized to determine whether it or the firefighter shall be responsible for paying any fees charged for or associated with obtaining the training required under this section.

(g) (1) This section shall not apply in counties having the following populations, according to the 2000 federal census or any subsequent federal census, nor to municipalities located within such counties: Click here to view image.

unless the governing body of any such county or of a municipality located in any such county adopts a resolution of its governing body to apply such requirements within the jurisdictional boundaries of their respective municipality or county, as appropriate; provided, that any action by the county legislative body concerning the implementation of this subdivision (g)(1) shall be limited to the jurisdictional boundaries outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) The governing body of any such county or of a municipality located in any such county that has taken the action pursuant to subdivision (g)(1) is authorized to reverse such action by adopting a resolution to exempt their municipality or county from the application of this section within the jurisdictional boundaries of the municipality or county, as appropriate; provided, that any action by the county legislative body concerning its actions shall be limited to the jurisdictional boundaries outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(3) Notwithstanding any other law to the contrary, if a firefighter located in a county or a municipality located within a county to which Chapter 661 of the Public Acts of 2010 applies is exempt from meeting the minimum training requirements established pursuant to this section, then the pay supplement authorized pursuant to § 4-24-202 for firefighters completing the in-service training course shall not be available to such a firefighter unless the firefighter meets the minimum training requirements established pursuant to this section.

(4) Notwithstanding any other law to the contrary, if a firefighter located in a county or a municipality located within a county having a population of not less than seventeen thousand seven hundred (17,700) nor more than seventeen thousand seven hundred seventy-five (17,775), according to the 2000 federal census or any subsequent federal census, is exempt from meeting the minimum training requirements established pursuant to this section, then the pay supplement authorized pursuant to § 4-24-202 for firefighters completing the in-service training course shall not be available to such a firefighter unless the firefighter meets the minimum training requirements established pursuant to this section.

(h) (1) This section shall not apply in the unincorporated areas, outside the municipal boundaries of any municipality, in counties having a population of not less than eighty seven thousand nine hundred (87,900) nor more than eighty-eight thousand (88,000), according to the 2000 federal census or any subsequent federal census, unless the governing body of any such county adopts a resolution to apply such requirements within the jurisdictional boundaries of the county outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) The governing body of any such county that has taken the action pursuant to subdivision (h)(1) is authorized to reverse such action by adopting a resolution to exempt their county from the application of this section within the jurisdictional boundaries of the county outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(i) This section shall not apply in counties having the following populations, according to the 2000 federal census or any subsequent federal census, nor to municipalities located within such counties: Click here to view image.

(j) (1) Except as provided in subdivision (j)(2), this section shall not apply in the unincorporated areas, outside the municipal boundaries of any municipality in any county having a population of not less than twenty-eight thousand three hundred fifty (28,350) nor more than twenty-eight thousand four hundred fifty (28,450), according to the 2000 federal census or any subsequent federal census.

(2) This section shall not apply to any city having a population of not less than two thousand twenty (2,020) nor more than two thousand thirty (2,030), according to the 2000 federal census or any subsequent federal census.

(k) (1) This section shall not apply in the unincorporated areas, outside the municipal boundaries of any municipality, in counties having the following populations, according to the 2000 federal census or any subsequent federal census: Click here to view image.

unless the governing body of any such county adopts a resolution of its governing body to apply such requirements within the jurisdictional boundaries of the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) The governing body of any such county that has taken the action pursuant to subdivision (k)(1) is authorized to reverse the action by adopting a resolution to exempt the county from the application of this section within the jurisdictional boundaries of the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(l) (1) This section shall not apply in any county having a population of not less than forty-nine thousand (49,000) nor more than forty-nine thousand one hundred (49,100), according to the 2000 federal census or any subsequent federal census, unless the governing body of any such county adopts by a two-thirds (2/3) vote a resolution to apply such requirements within the jurisdictional boundaries of the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) The governing body of any such county that has taken the action pursuant to subdivision (l)(1) is authorized to reverse such action by adopting a resolution to exempt their county from the application of this section. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(m) (1) This section shall not apply in counties having the following populations, according to the 2000 federal census or any subsequent federal census: Click here to view image.

unless the governing body of any such county adopts a resolution of its governing body to apply the requirements within the jurisdictional boundaries of the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) The governing body of any such county that has taken the action pursuant to subdivision (m)(1) is authorized to reverse such action by adopting a resolution to exempt the county from the application of this section within the jurisdictional boundaries of the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(n) This section shall not apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(o) The legislative body of any municipality or county that has been exempted from this section may adopt a resolution by a two-thirds (2/3) vote to make this section applicable within the jurisdictional boundaries of their respective municipality or county, as appropriate; provided, that any action by the county legislative body concerning the action shall be limited to the jurisdictional boundaries outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.



§ 4-24-113 - Administrative functions of the director of the division of fire prevention.

(a) Notwithstanding any law to the contrary, the director of the division of fire prevention shall:

(1) Act as chief administrative officer for the commission;

(2) Employ all consultants, investigators, inspectors, legal counsel and other personnel necessary to staff and carry out the functions of the commission, and assign the personnel in a manner designed to assure their most efficient use;

(3) Provide office space and necessary quarters for the commission;

(4) Maintain a central filing system for official records and documents of the commission;

(5) Promulgate rules and regulations for all administrative functions and activities of the commission;

(6) Enforce all regulations promulgated by the commission;

(7) Collect and account for all fees prescribed to be paid to the commission, and, unless otherwise prescribed by law, deposit the fees in the state treasury, and the commissioner of finance and administration shall make allotments out of the general fund as may be necessary to defray the expenses of the commission as provided by law; and

(8) Perform other duties the commissioner prescribes, or as prescribed by law.

(b) In providing the administrative functions, the director shall consult with the commission, but the decision of the director in such matters shall be conclusive, except as otherwise directed by the commissioner.






Part 2 - Salary Supplements

§ 4-24-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commission" means the commission on firefighting personnel standards and education created by this chapter;

(2) "Firefighter" means any person in the employ of a unit of government who is a member of the fire department of such unit, is trained in firefighting or prevention of fires, and is actively engaged in such work, and whose primary livelihood is derived from such work; and

(3) "Unit of government" means any county, municipality, the state of Tennessee or any political subdivision or agency thereof, employing firefighters, all of whom must meet the minimum employment standards established by the commission.



§ 4-24-202 - Bonus pay -- Eligibility.

(a) Any unit of government with firefighters who successfully complete in each year an in-service training course, appropriate to the firefighter's rank and responsibility and the size and location of the firefighter's department, of at least forty (40) hours duration at a school certified or established by the commission shall be entitled to receive a pay supplement of six hundred dollars ($600) from the commission to be paid to the firefighter in addition to the firefighter's regular salary.

(b) Any or all firefighters shall be eligible for such educational incentive upon satisfactory completion, as determined by the commission, of forty (40) hours of such training in each year.

(c) (1) Notwithstanding any law, rule or regulation to the contrary, any firefighter who served on active duty in the armed forces of the United States during either the Desert Storm or Desert Shield Operations shall receive the cash salary supplement provided pursuant to this section, if such service prevented such firefighter from attending the in-service training program pursuant to this section. The provisions are retroactive in application.

(2) In addition, any firefighter who served or serves on active duty in the armed forces of the United States during Operation Enduring Freedom or any other period of armed conflict prescribed by presidential proclamation or federal law that occurs following the period involving Operation Enduring Freedom shall receive the cash salary supplement provided pursuant to this section, if such service prevented or prevents such firefighter from attending the in-service training program pursuant to this section.



§ 4-24-203 - Funding.

Funds made available under this part to units of government shall be received and expended as follows:

(1) Funds shall be used only as a cash salary bonus supplement to firefighters;

(2) Each firefighter shall be entitled to receive the educational incentive that such firefighter's qualifications brought to such unit;

(3) Funds provided shall not be used to supplant existing salaries or as substitutes for normal salary increases periodically due to firefighters; and

(4) In accordance with rules and regulations of the commission.



§ 4-24-204 - Equal opportunity for training.

All units of government are hereby expressly prohibited from discriminating against any firefighter by interfering with or denying any firefighter the opportunity to participate in any training or educational program established by such unit of government for the purpose of compliance with this part.



§ 4-24-205 - Minimum employment and training standards.

The commission is empowered to establish minimum employment and training standards for firefighters who are to be eligible for educational incentives.






Part 3 - Adequate Facilities in Fire Station

§ 4-24-301 - Separate facilities in new construction for men and women.

With respect to any fire station constructed after June 26, 2007, each municipal or county fire department, and each volunteer fire department or company is encouraged to have separate restroom facilities, showers and locker rooms for men and women.



§ 4-24-302 - Gender-friendly conditions in existing facilities.

(a) Each municipal or county fire department, and each volunteer fire department or company, are urged to develop plans that, to the greatest extent possible, will create gender-friendly conditions in existing facilities.

(b) The purpose of the plans is to identify which stations could be upgraded to accomplish a gender-friendly facility and identify which stations cannot be made gender-friendly due to space constraints, historical significance of the station, or other documented reasons why this could not be accomplished.

(c) The plans, once developed, shall be made available upon request by the commission on firefighting personnel standards and education and from interested persons in the community.



§ 4-24-303 - Existing facilities that cannot be upgraded.

Existing facilities that cannot be upgraded to gender-friendly stations should be made gender-friendly to the greatest extent possible by:

(1) Using empty or unused rooms in the station. In no event shall existing rooms, including, but not limited to, bedrooms, weight rooms, T.V. rooms, or other rooms utilized by the firefighters for relaxation or rest, be taken or redesignated for purposes of complying with this part;

(2) With regard to restrooms, shower rooms or locker rooms, using a male/female flip sign with locks on the door when the room is being utilized by either a male or female. No restroom, shower room or locker room that is designated specifically for male or female may be used at any time by the opposite sex;

(3) With respect to sleeping arrangements created for the purpose of complying with this part, if it is not possible to have individual sleeping quarters, privacy for everyone shall be provided by installing individual cubicles in a room or rooms designated for sleeping with a curtain or screen blocking the entrance to each individual cubicle. The cubicles shall contain at least a bed, desk, lamp and a sufficient number of lockers to provide each firefighter on a shift with a designated, private area to rest or sleep.









Chapter 25 - Paperwork Reduction and Simplification Act of 1976

§ 4-25-101 - Short title.

This chapter shall be known and may be cited as the "Paperwork Reduction and Simplification Act of 1976."



§ 4-25-102 - Legislative intent.

The legislative intent of this chapter is declared to be as follows:

Information reporting requirements of the state government have proliferated to the point that they have placed an unprecedented paperwork burden upon citizens and businesses. It is hereby declared to be the policy of the state to reduce, simplify and minimize these requirements and the forms they necessitate to the fullest extent consistent with the necessity of gathering data sufficient to assure the efficient and effective operation of the necessary programs of state government. It is essential that there be a comprehensive and ongoing examination of the policies and procedures of the state government that have produced this paperwork burden in order to assure that this policy is fully implemented on a continuing basis.



§ 4-25-103 - Chapter definitions.

As used in this chapter, unless the context clearly requires otherwise:

(1) "Agency" means any administrative unit within state government that utilizes one (1) or more printed forms for information reporting by citizens or businesses;

(2) "Department" means the department of general services;

(3) "Director" means the commissioner of the department;

(4) "Form" means a printed or otherwise mass-duplicated document of standard format distributed by an agency for the purpose of gathering information from citizens or businesses; and

(5) "Program" means the forms reduction and management program.



§ 4-25-104 - Forms reduction and management program.

The director shall establish and implement a forms reduction and management program in the department that shall apply to every agency of state government. In so doing, the director is authorized and directed to:

(1) Make an inventory of all forms used by every agency, together with a brief statement of the authorization, need and use for each;

(2) Assign a number to each form determined to be properly authorized, needed and used;

(3) Direct the destruction and prohibit the further use of each form determined not to be properly authorized, needed and used;

(4) Establish basic state design and specification criteria to effectuate the standardization of all forms to which numbers are assigned. The revised design and specification criteria shall become effective with respect to each form as the current inventories of each form are exhausted;

(5) Design and require the use of composite forms by agencies seeking and needing the same or similar information from individuals or businesses;

(6) Deny the use by any agency of a form to obtain information from individuals or businesses that can be obtained from another agency already gathering that information;

(7) Provide assistance to all agencies in determination of the need for and design of new forms;

(8) Develop procedures for the most efficient, economical and timely procurement, receipt, storage and distribution of forms by all agencies;

(9) Coordinate the program with the existing state archives and records management programs; and

(10) Develop and promulgate rules, regulations and standards necessary to implement the foregoing authority and the legislative intent of this chapter, in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-25-105 - Forms require director's approval -- Elimination or redesign of forms -- Agency compliance.

(a) No agency shall issue, cause to be printed or otherwise duplicated or distributed any form that does not have the prior approval of the director and to which the director has assigned a number.

(b) Each agency shall comply immediately and fully with directives of the director for the elimination or redesign of any form in use on July 1, 1976, and shall provide the director with whatever personal or staff assistance is required to carry out those directives.

(c) Compliance with this chapter and rules, regulations and standards promulgated by the director pursuant to the director's authority is mandatory upon the chief executive officer of each agency, although such chief executive officer may delegate the authority to act in such chief executive officer's behalf in so doing to a subordinate official within the agency.



§ 4-25-107 - Reports.

(a) The director shall make a written report to the governor, the speaker of the senate, the speaker of the house of representatives and the chairs of the state and local government committee of the senate and the state government committee of the house of representatives at least once each year, such report to be made no later than December 1.

(b) The director shall include in the report:

(1) Proposals for legislative action needed to improve forms reduction and management;

(2) A summary of accomplishments and planned initiatives to reduce the number of forms used by agencies;

(3) A statement of targeted areas of reduction of paperwork within agencies of state government;

(4) A tabulation of areas of duplication in agency forms identified during the preceding year and efforts made to preclude the collection of duplicate information; and

(5) A summary of procedures developed to improve efficient procurement, receipt, storage and distribution of forms by all agencies.



§ 4-25-108 - Liberal construction.

This chapter shall be liberally construed to carry out its purposes and objectives of reducing the paperwork burden of state government and to achieve the statement of legislative intent contained in this chapter.






Chapter 26 - Business Enterprise Office

§ 4-26-101 - Establishment.

There is established within the department of economic and community development an office of business enterprise.



§ 4-26-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bid bond" means a bond conditioned upon the entering into a contract by a bidder, if the bidder receives the award thereof, and furnishing the prescribed payment bond and performance bond;

(2) "Commissioner" means the commissioner of economic and community development;

(3) "Department" means the department of economic and community development;

(4) "Director" means the director of the office of business enterprise;

(5) "Disability" means a physical impairment that, in the written opinion of a person's licensed physician, substantially limits one (1) or more of the major life activities of such person and is expected to continue to exist for more than five (5) years. As used in this subdivision (5), "major life activities" means caring for oneself and performing manual tasks, which includes writing, walking, seeing, hearing, speaking, and breathing;

(6) "Disadvantaged business" means a business that is solely owned, or at least fifty-one percent (51%) of the outstanding stock of which is owned, by a person who is either:

(A) By reason of social background unable to obtain technical, business or financial assistance of a quality or quantity similar to that available to the average business;

(B) Impeded from normal entry into the economic mainstream because of past practices of discrimination based on race, religion, ethnic background, sex or service in the armed forces during the Vietnam war; provided, that it is not the policy of this state to encourage employment outside the home of mothers of minor children;

(C) Unable to compete effectively because of tendencies of regular financing and commercial organizations to restrict their services to established businesses;

(D) In a state of chronically low income because of long residence in an urban area with high unemployment and low income; or

(E) Impeded from normal entry into the economic mainstream because of a disability;

(7) "Obligee" means:

(A) In the case of a bid bond, the person requesting bids for the performance of a contract; or

(B) In the case of a payment bond or performance bond, the person who has contracted with a principal for the completion of the contract and to whom the obligation of the surety runs in the event of a breach by the principal of the conditions of a payment bond or performance bond;

(8) "Payment bond" means a bond conditioned upon the payment by the principal of money to persons under contract with the principal;

(9) "Performance bond" means a bond conditioned upon the completion by the principal of a contract in accordance with its terms;

(10) "Prime contractor" means the person with whom the obligee has contracted to perform the contract;

(11) (A) "Principal" means:

(i) In the case of a bid bond, a person bidding for the award of a contract; or

(ii) The person primarily liable to complete a contract for the obligee, or to make payments to other persons in respect of such contract, and for whose performance of such person's obligation the surety is bound under the terms of a payment or performance bond.

(B) A principal may be a prime contractor or a subcontractor;

(12) "Subcontractor" means a person who has contracted with a prime contractor or with another subcontractor to perform a contract; and

(13) "Surety" means the person who:

(A) Under the terms of a bid bond, undertakes to pay a sum of money to the obligee in the event the principal breaches the conditions of the bond;

(B) Under the terms of a performance bond, undertakes to incur the cost of fulfilling the terms of a contract in the event the principal breaches the conditions of the contract; or

(C) Under the terms of a payment bond, undertakes to make payment to all persons supplying labor and material in the prosecution of the work provided for in the contract if the principal fails to make prompt payment.



§ 4-26-103 - Powers and duties.

(a) The department is authorized to:

(1) Provide assistance to disadvantaged businesses by advising and counseling on all phases of procurement policies, by obtaining information concerning prime contractors in letting subcontracts and by encouraging the letting of subcontracts by prime contractors to disadvantaged businesses;

(2) Receive funding from sources other than the state;

(3) Make studies and conduct workshops, conferences and seminars, with owners and employees of disadvantaged businesses to enhance their understandings of business management, bidding, licensing procedures, procurement procedures and any other activities incident to their positions in business;

(4) Develop training and educational programs in cooperation with institutions, associations, and other state, local and federal agencies, and coordinate the training efforts of the various organizations presently providing technical assistance to disadvantaged businesses;

(5) Encourage and provide the direction and coordination necessary to secure franchises and dealerships from private firms for disadvantaged businesses;

(6) Review and evaluate legislation and determine its effect upon disadvantaged businesses and make appropriate recommendations to the governor and the general assembly;

(7) Employ such personnel as may be required to implement and administer this chapter; and

(8) (A) Develop sources of capital for minority entrepreneurs;

(B) Assist in setting up new minority banks, small business investment companies, as defined in 15 U.S.C. § 681(a), and minority enterprise small business investment companies, being the companies authorized in 15 U.S.C. § 681(d) [repealed]; and

(C) Develop loan packages to assist minority business persons in the start-up or expansion of businesses, or any other financial counseling necessary to enable minority business operations to operate on a sound financial basis.

(b) (1) The department shall continually evaluate the progress of disadvantaged businesses through monitoring and techniques of evaluation, such as surveys and feasibility studies.

(2) The department shall maintain complete and consistent program data.



§ 4-26-104 - Purpose and construction.

This chapter shall be liberally construed to carry out the following purposes and objectives that:

(1) Disadvantaged businesses share in the American economic system of private enterprise through free and vigorous competition;

(2) Such competition be fostered through the encouragement and development of disadvantaged businesses; and

(3) The state aid, counsel and assist in every practical manner disadvantaged businesses in order to preserve free competition on equal terms with those businesses constituting the major part of the business community.



§ 4-26-105 - Reports.

(a) The department shall make a written report to the governor, the speaker of the senate, the speaker of the house of representatives, the chair of the commerce and labor committee of the senate, the chair of the business and utilities committee of the house of representatives, and any governor's advisory committee on minority economic development, at least once each year, such report to be made no later than December 1.

(b) The report shall advise the officials and committees mentioned in subsection (a) on the administration and operation of this chapter.



§ 4-26-106 - Disadvantaged business loan guarantee program.

(a) (1) The general assembly finds that conventional funding sources for emerging and expanding disadvantaged businesses are limited or nonexistent.

(2) The general assembly further finds that promoting and encouraging economic opportunity and development within the state's minority community is a worthy public purpose.

(3) Such economic opportunity and development serve the health, safety and welfare of all citizens through creation of long-term employment opportunities, reduction of unemployment, diminished demand for costly social services and increased revenue collections.

(b) (1) There is created within the state treasury a restricted account not to exceed fifty thousand dollars ($50,000) to be known as the "disadvantaged business loan guarantee account."

(2) Amounts in the account at the end of any fiscal year shall not revert to the general fund but shall remain available to the department for the purposes set forth in this section.

(3) Amounts in the account shall be invested for the benefit of the account by the state treasurer pursuant to § 9-4-603. The account shall be administered by the commissioner.

(c) (1) There is created within the department the disadvantaged business loan guarantee program.

(2) The purpose of the loan guarantee program is to ensure the availability of conventional financial resources to emerging and expanding disadvantaged businesses by guaranteeing loans for disadvantaged businesses.

(3) To qualify for a loan guarantee, a disadvantaged business must demonstrate to the satisfaction of the commissioner that the loan will be fully repaid and will produce economic benefit for the community and state.

(4) The department is authorized to determine the total dollar amount of loans to be guaranteed, subject to a maximum of five (5) times the balance of appropriated funds within the loan guarantee account, plus income, less expenses associated with the program.

(5) The department is authorized to charge a premium to the borrower to help defray the cost of administering the program.

(6) The department may establish other terms and conditions for guarantees of loans.

(7) The total aggregate amount of the loan guarantee may not exceed eighty percent (80%) of any loan.

(8) All documentation evidencing a loan guarantee shall clearly state that such guarantee is an obligation of the disadvantaged business loan guarantee account and not of the general fund or the state of Tennessee, and that any amounts required to be paid pursuant to the loan guarantee are subject to the availability of sufficient funds within the guarantee account.

(d) The commissioner shall annually submit to the governor and the speakers of the senate and house of representatives, within ninety (90) days after the end of the fiscal year, a complete and detailed report setting forth the operations, transactions and accomplishments of the disadvantaged business loan guarantee fund.



§ 4-26-107 - Guidelines and reports to the government operations committees of the senate and house of representatives.

The office of business enterprise shall provide guidelines to address any impediments by other state agencies to the conduct of the office of business enterprise to the members of the government operations committees of the senate and the house of representatives. The office of business enterprise shall also provide periodic reports to the government operations committees of the senate and house of representatives relative to the audit findings of the office of the comptroller.






Chapter 27 - Employee Suggestion Award and Incentive Plans

§ 4-27-101 - Establishment.

(a) There is established an employee suggestion award program for employees and retired employees of state government.

(b) Under this program, cash or honorary awards may be made to state employees and retired state employees whose adopted suggestions will result in substantial savings or improvement in state operations.



§ 4-27-102 - Board -- Establishment -- Composition.

There is hereby established an employee suggestion award board, which shall be composed of the commissioner of finance and administration, the commissioner of human resources, the commissioner of general services, the executive director of fiscal review committee, and one (1) member appointed by the Tennessee State Employees Association.



§ 4-27-103 - Duties of board.

It is the duty of the board to:

(1) Adopt rules governing its proceedings;

(2) Elect a chair and secretary;

(3) Keep permanent and accurate records of its proceedings;

(4) Establish criteria for making awards;

(5) Adopt rules and regulations to carry out this chapter; and

(6) Approve each award made.



§ 4-27-104 - Ineligible employees.

In establishing criteria for making awards, the board may exclude certain levels of positions from participation in the program, but in no event shall the following levels of management be eligible to receive cash awards under the program:

(1) LEVEL I: Governor's staff, department commissioner or equivalent;

(2) LEVEL II: Assistant or deputy commissioner, assistant to commissioner, major fiscal and administrative policy departmental staff or equivalent;

(3) LEVEL III: Director or division chief, including the full line division chief to a statewide program; includes chief of division supervising several line service units or equivalent;

(4) LEVEL IV: Assistant to director or division chief, section chief or head of major departmental function or equivalent.



§ 4-27-105 - Cash awards -- Maximum.

(a) (1) The maximum cash award shall be limited to ten percent (10%) of the first year's estimated savings or ten thousand dollars ($10,000), whichever is less. The board may, however, increase the maximum amount of the award for suggestions that result in extraordinary amounts of savings.

(2) Any cash awards approved by the board shall be charged against the appropriation item or items to which estimated savings apply.

(3) Cash awards approved for suggestions that have a first year's estimated savings of less than two hundred fifty dollars ($250) shall be twenty-five dollars ($25.00).

(b) (1) The maximum cash award for suggestions resulting in the improvement of the effectiveness of state operations shall be the amount set in subdivision (a)(1).

(2) The board shall promulgate rules and regulations relative to criteria for making awards pursuant to this section.

(3) In promulgating rules and regulations, the board shall consider the following factors:

(A) Severity of the present problem;

(B) Effectiveness of the suggestion offered;

(C) Probability of occurrence of improvement in state operations; and

(D) Ingenuity of the suggestion.






Chapter 28 - Tennessee Small Business Investment Company Credit Act

§ 4-28-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Small Business Investment Company Credit Act."



§ 4-28-102 - Chapter definitions.

As used in this chapter:

(1) "Affiliate" means:

(A) (i) Any person who, directly or indirectly, beneficially owns, controls or holds the power to vote fifteen percent (15%) or more of the outstanding voting securities or other voting ownership interest of a TNInvestco or insurance company; or

(ii) Any person, fifteen percent (15%) or more of whose outstanding voting securities or other voting ownership interests are directly or indirectly beneficially owned, controlled or held with power to vote by a TNInvestco or insurance company;

(B) Notwithstanding this subdivision (1), an investment by a participating investor in a TNInvestco pursuant to an allocation of investment tax credits under this section does not cause that TNInvestco to become an affiliate of that participating investor;

(2) "Allocation amount" means the total amount of tax credits allocated to the participating investors in a qualified TNInvestco pursuant to this chapter;

(3) "Allocation date" means the date on which investment tax credits under § 4-28-105 are allocated to the participating investor of a qualified TNInvestco under this chapter;

(4) "Base investment amount" means fourteen million dollars ($14,000,000) in the case of a qualified TNInvestco receiving one (1) allocation of tax credits and twenty eight million dollars ($28,000,000) in the case of a qualified TNInvestco receiving two (2) allocations of tax credits, which must be available in cash or cash equivalents immediately following the investment by a TNInvestco's participating investors and its owners; provided, however, that a contract for payment of cash or cash equivalents over a specified period of time shall also be sufficient;

(5) "Designated capital" means an amount of money that is invested by a participating investor in a qualified TNInvestco;

(6) "Investment period" means the period January 1, 2010, through December 31, 2019;

(7) "Minority-owned business" means a business that is wholly owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by one (1) or more individuals who are members of any racial or ethnic minority within the state and whose management and daily business operations are under the control of one (1) or more members of any racial or ethnic minority within the state;

(8) "Participating investor" means any insurance company required to pay the gross premiums tax pursuant to § 56-4-205 that contributes designated capital pursuant to this chapter;

(9) "Person" means any natural person or entity, including, but not limited to, a corporation, general or limited partnership, trust or limited liability company;

(10) "Profit share percentage" means a fee paid to the state by a qualified TNInvestco as provided in § 4-28-109 in an amount equal to fifty percent (50%) of all distributions or payments made by a qualified TNInvestco that are not classified as qualified distributions, other than distributions or repayments of capital contributions by the TNInvestco's equity owners who are not participating investors;

(11) (A) "Qualified business" means a business that is independently owned and operated and meets all of the following requirements:

(i) It is headquartered in this state, its principal business operations are located in this state, and at least sixty percent (60%) of its employees are located in this state;

(ii) It has not more than one hundred (100) employees;

(iii) It is not principally engaged in:

(a) Professional services provided by accountants, doctors or lawyers;

(b) Banking or lending;

(c) Real estate development;

(d) Insurance;

(e) Oil and gas exploration; or

(f) Gambling activities; and

(iv) It is not a franchise of and has no financial relationship with a TNInvestco or any affiliate of a TNInvestco prior to a TNInvestco's first qualified investment in the business; provided, however, that if the TNInvestco continues to fulfill its fiduciary duty to the program established by this chapter, then the business can be one in which the TNInvestco, its affiliates, or a separate fund managed by the managers of the TNInvestco was invested prior to the allocation of investment tax credits to the TNInvestco; and provided, further, that if the TNInvestco continues to fulfill its fiduciary duty to the program established by this chapter, then the business can be one in which a separate fund managed by the managers of the TNInvestco makes an investment after the investment by the TNInvestco;

(B) (i) The requirements of subdivision (11)(A)(i) may, in the alternative, be met if the qualified TNInvestco represents in its application for funding approval that the business will, in the definitive purchase agreements to be executed upon closing, agree to:

(a) Commence locating its headquarters, its principal business operations, and at least sixty percent (60%) of its employees in Tennessee; and

(b) Complete all of the required elements of subdivision (11)(A)(i) within twelve (12) months after closing;

(ii) If the business fails to fulfill the commitments specified in subdivision (11)(B)(i), then the commissioner of economic and community development may, in the commissioner's sole discretion, impose on the TNInvestco the following penalty. Notwithstanding subdivision (10) to the contrary, under the penalty authorized by this subdivision (11)(B)(ii), the profit share percentage, as otherwise defined in subdivision (10), shall be amended such that the fee paid to the state by the qualified TNInvestco in connection with the business shall equal eighty percent (80%), rather than fifty percent (50%), of any distributions arising from the TNInvestco's investment in the business, other than qualified distributions or distributions or repayments of capital contributions by the TNInvestco's equity owners who are not participating investors;

(C) A business classified as a qualified business at the time of the first qualified investment in the business will remain classified as a qualified business and may receive continuing qualified investments from any TNInvestco; provided, that the business continues to meet the requirements of subdivision (11)(A)(i);

(12) "Qualified distribution" means any distribution or payment by a qualified TNInvestco in connection with the following:

(A) Costs and expenses of forming, syndicating and organizing the qualified TNInvestco, including fees paid for professional services; provided, however, that start up costs shall not exceed one hundred twenty-five thousand dollars ($125,000);

(B) An annual management fee to offset the costs and expenses of managing and operating a qualified TNInvestco; provided, however, that in the first four (4) years following its allocation date, a qualified TNInvestco's management fee shall not exceed two percent (2%) of its base investment amount per annum and in the fifth through tenth years following its allocation date, a qualified TNInvestco's management fee per annum shall not exceed two percent (2%) of the lesser of its base investment amount or its qualified investments;

(C) Reasonable and necessary fees in accordance with industry custom for ongoing professional services, including, but not limited to, legal and accounting services related to the operation of a qualified TNInvestco not including any lobbying or governmental relations; provided, however, that professional service fees shall not exceed fifty thousand dollars ($50,000) annually;

(D) An increase or projected increase in federal or state taxes of the equity owners of a TNInvestco resulting from the earnings or other tax liability of a TNInvestco to the extent that the increase is related to the ownership, management or operation of a TNInvestco; provided, however, that such distributions shall not exceed that actual tax liability due and payable on such investor's actual return. Documents supporting such payments must be provided to the commissioner of revenue upon request; or

(E) Payments to the TNInvestco's equity owners who are not participating investors; provided, that no such payments shall reduce the base amount for other purposes of this chapter without regard to the early or seed stage multiplier;

(13) "Qualified investment" means the investment of cash by a qualified TNInvestco in a qualified business for the purchase of equity, equity options, warrants, or debt convertible to equity. An investment by a qualified TNInvestco in a debt instrument whose terms are substantially equivalent to terms typically found in debt financing provided by banks to profitable companies, such as security interests in tangible assets with readily discernable orderly liquidation value in excess of the loan amount and/or personal guarantees, shall not be deemed as a qualified investment. Qualified investments determined to be seed or early stage investments shall be increased by three hundred percent (300%) for purposes of determining if a qualified TNInvestco meets the investment thresholds in § 4-28-106;

(14) "Qualified TNInvestco" means a TNInvestco that has been approved to receive an investment tax credit allocation;

(15) "Seed or early stage investment" means an investment in a company that has a product or service in testing or pilot production that may or may not be commercially available. The company may or may not be generating revenues and may have been in business less than three (3) years at the time of investment;

(16) "State premium tax liability" means any liability incurred by an insurance company under § 56-4-205 or in the case of a repeal or a reduction by the state of the liability imposed by § 56-4-205, any other tax liability imposed upon an insurance company by the state;

(17) "TNInvestco" means a partnership, corporation, trust or limited liability company, whether organized on a for-profit or not-for-profit basis that completes the application process in § 4-28-104 and that is certified by the department of economic and community development as meeting the established criteria; and

(18) "Woman-owned business" means a business that is wholly owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by one (1) or more women and whose management and daily business operations are under the control of one (1) or more women.



§ 4-28-103 - Participating investor's investment tax credit -- Limits -- Payment of retaliatory tax not required -- Credits against other taxes.

(a) A participating investor shall earn an investment tax credit against its state premium tax liability equal to one hundred percent (100%) of the investment tax credit allocated to the participating investor under § 4-28-105. The participating investor's investment tax credit shall be earned and vested upon making its investment in the qualified TNInvestco. Beginning January 1, 2012, a participating investor may claim the investment tax credit as follows:

(1) In tax years 2012, 2013, 2014, and 2015, an amount equal to fifteen percent (15%) of the investment tax credit allocated to the participating investor; and

(2) In tax years 2016, 2017, 2018 and 2019, an amount equal to ten percent (10%) of the investment tax credit allocated to the participating investor.

(b) No participating investor's investment tax credit for any taxable year shall exceed the participating investor's state premium tax liability for such year. If the amount of the investment tax credit determined under this section for any taxable year exceeds the state premium tax liability, then the excess shall be an investment tax credit carryover to future taxable years until tax year 2037. Investment tax credits may be used in connection with both final payments and prepayments of a participating investor's state premium tax liability. Investment tax credits may be sold or otherwise transferred by a participating investor to another entity, which can likewise resell or transfer the tax credits; provided, that the department of revenue receives written notification within thirty (30) days of any sale or transfer.

(c) A participating investor claiming an investment tax credit under this section is not required to pay any additional retaliatory tax levied as a result of claiming the investment tax credit.

(d) A participating investor is not required to reduce the amount of tax pursuant to the state premium tax liability included by the participating investor in connection with ratemaking for any insurance contract written in this state because of a reduction in the participating investor's tax liability based on the investment tax credit allowed under this section.

(e) If the taxes paid by a participating investor with respect to its state premium tax liability constitute a credit against any other tax that is imposed by this state, the participating investor's credit against the other tax shall not be reduced by virtue of the reduction in the participating investor's tax liability based on the investment tax credit allowed under this section.



§ 4-28-104 - Standardized format for qualification -- Qualification requirements -- Determination of satisfaction of requirements -- Issuance of certification or refusal -- Submission of applications.

(a) The department of economic and community development, in consultation with the department of revenue, shall provide a standardized format for persons attempting to qualify as a TNInvestco.

(b) An applicant for qualification is required to:

(1) File an application with the department of economic and community development;

(2) Pay a nonrefundable application fee of seven thousand five hundred dollars ($7,500) at the time of filing the application; and

(3) Submit as part of its application an audited balance sheet that contains an unqualified opinion of an independent certified public accountant issued not more than sixty (60) days before the application date that states that the applicant has an equity capitalization of five hundred thousand dollars ($500,000) or more in the form of unencumbered cash, marketable securities or other liquid assets.

(c) The department of economic and community development and the department of revenue must review the organizational documents of each applicant for certification and determine whether the applicant has satisfied the requirements of this chapter.

(d) Within thirty (30) days after the receipt of an application, the department of economic and community development shall issue the certification or refuse the certification and communicate in detail to the applicant the grounds for refusal, including suggestions for the removal of such grounds.

(e) The department of economic and community development must begin accepting applications to become a TNInvestco by August 1, 2009. All applications must be submitted to the department of economic and community development no later than the close of business on October 1, 2009.

(f) (1) Any information received, created, or promulgated by the department of economic and community development or the department of revenue pursuant to this section on or after July 9, 2009, shall constitute a public record, as defined in § 10-7-503, and shall be open for personal inspection by any citizen of this state.

(2) Any information received, created, or promulgated by the department of economic and community development or the department of revenue pursuant to this section shall not:

(A) Constitute "tax information" or "tax administration information", as defined in § 67-1-1701, and shall not be subject to title 67, chapter 1, part 17; or

(B) Be subject to § 4-3-730.

(g) If the general assembly subsequently authorizes an allocation of investment tax credits in addition to the two hundred million dollars ($200,000,000) authorized by § 4-28-105(f) and by Chapter 610 of the Public Acts of 2009, the department of revenue and the department of economic and community development, in reviewing the organizational documents of each applicant for certification and determining whether the applicant has satisfied the requirements of this chapter pursuant to subsection (c), shall additionally take into consideration the applicant's involvement of women and minorities.



§ 4-28-105 - Standardized format for TNInvestco to apply for investment tax credits -- Information required in applications -- Submission of irrevocable investment commitments -- Penalty for failure to perform -- Review of applications -- Criteria -- Aggregate amount of investment tax credits to be allocated -- Deadline for approval.

(a) The department of economic and community development, in consultation with the department of revenue must provide a standardized format for a TNInvestco to apply for the investment tax credits.

(b) Applications shall contain such information as required by the department of revenue and the department of economic and community development, including statements regarding the ability to obtain the required investment commitments. Each TNInvestco shall submit irrevocable investment commitments from participating investors and TNInvestco owners in an aggregate amount equal to at least the base investment amount not later than November 30, 2009. TNInvestcos that are awarded investment tax credits under this chapter based on the asserted ability to raise the required capital shall be subject to a fifty-thousand-dollar ($50,000) penalty for failure to perform. The proceeds from any such penalty shall be deposited into the Tennessee rural opportunity fund to further the state's economic development efforts.

(c) (1) (A) The department of revenue and the department of economic and community development, in consultation with the Tennessee Technology Development Corporation, shall review the applications and award the investment tax credits based on the overall strength of the application using the following criteria:

(i) The applicant has at least two (2) investment managers with five (5) or more years of investment experience;

(ii) The applicant has been based, as defined by having a principal office, in this state for at least five (5) years or has at least five (5) years of experience in investing primarily in Tennessee domiciled companies;

(iii) The applicant's proposed investment strategy for achieving transformational economic development outcomes through focused investments of capital in seed or early stage companies with high-growth potential; and

(iv) The applicant's demonstrated ability to lead investment rounds, advise and mentor entrepreneurs and facilitate follow-on investments.

(B) TNInvestcos that do not meet the criteria in subdivision (c)(1)(A)(ii) may submit a joint application with an entity that meets the criteria set out in subdivision (c)(1)(A)(ii), and such application shall be judged based on the combined attributes of the joint application.

(2) The awarding of investment tax credits shall be in the sole discretion of the commissioner of revenue and the commissioner of economic and community development.

(d) The aggregate amount of investment tax credits to be allocated to all participating investors of qualified TNInvestcos under this chapter shall not exceed one hundred twenty million dollars ($120,000,000). The investment tax credits will be awarded in twenty-million-dollar ($20,000,000) allocations. No TNInvestco, on an aggregate basis with its joint applicants, may apply for more than two (2) twenty-million-dollar ($20,000,000) allocations.

(e) The TNInvestco will receive, no later than December 31, 2009, a written notice from the department of economic and community development stating whether or not it has been approved as a qualified TNInvestco and, if applicable, stating the amount of its investment tax credit allocation.

(f) Notwithstanding subsection (d), the commissioner of revenue and the commissioner of economic and community development are authorized to allocate additional investment tax credits in the total amount of eighty million dollars ($80,000,000) such that the aggregate amount of investment tax credits to be allocated under this chapter shall not exceed two hundred million dollars ($200,000,000). Such additional investment tax credits shall consist of four (4) twenty-million-dollar allocations, which shall be awarded, respectively, to the four (4) TNInvestcos, chosen as finalists by the commissioner of revenue and the commissioner of economic and community development during the selection process set out in subsections (a)-(e), that did not receive an allocation of investment tax credits under subsection (d). Final allocation of such tax credits to such TNInvestcos shall occur after the TNInvestcos have obtained irrevocable investment commitments from participating investors and TNInvestco owners in an aggregate amount equal to at least the base investment amount. The tax credits awarded pursuant to this section shall be syndicated in a manner approved by the state treasurer and the commissioner of economic and community development. Any contract to sell tax credits, entered on or after June 30, 2010, in a manner that has not been approved by the state treasurer and the commissioner of economic and community development shall be voidable in the sole discretion of the state treasurer.

(g) If the general assembly subsequently authorizes an allocation of investment tax credits in addition to the two hundred million dollars ($200,000,000) authorized by subsection (f) and by Chapter 610 of the Public Acts of 2009, in reviewing applications and awarding such credits, the commissioner of revenue and the commissioner of economic and community development shall strive to select applicants whose investment team membership is reflective of the racial, ethnic and gender diversity of Tennessee's population.



§ 4-28-106 - Maintaining certification -- Penalty for failure to meet performance measures -- Request for written determination that proposed investment will qualify as a qualified investment in a qualified business or a seed or early stage investment.

(a) (1) (A) To maintain its certification, a qualified TNInvestco shall make qualified investments, as follows:

(i) Within two (2) years after the allocation date, a qualified TNInvestco shall have invested an amount equal to at least fifty percent (50%) of its base investment amount in qualified investments;

(ii) Within three (3) years after the allocation date, a qualified TNInvestco shall have invested an amount equal to at least seventy percent (70%) of its base investment amount in qualified investments;

(iii) Within four (4) years after the allocation date, a qualified TNInvestco shall have invested an amount equal to at least eighty percent (80%) of its base investment amount in qualified investments; and

(iv) Within six (6) years or any year thereafter the allocation date, a qualified TNInvestco shall have invested an amount equal to at least ninety percent (90%) of its base investment amount in qualified investments.

(B) Not more than twenty-five percent (25%) of the investment amounts required by subdivisions (a)(1)(A)(i)-(iv) shall be attributable to the three-hundred-percent (300%) seed or early-stage multiplier.

(2) Failure to meet the performance measures set out in subdivision (a)(1) during any calendar year shall result in a two-hundred-fifty-thousand-dollar penalty fee against the qualified TNInvestco. The proceeds from any such penalty fee shall be deposited into the Tennessee rural opportunity fund to further the state's economic development efforts. Funds related to the investment tax credit shall not be used to pay the penalty fee imposed under this subdivision (a)(2).

(b) Prior to making a proposed qualified investment in a specific business, a qualified TNInvestco must request from the department of economic and community development a written determination that the proposed investment will qualify as a qualified investment in a qualified business or, if applicable, a seed or early stage investment. The department shall notify a qualified TNInvestco within ten (10) business days from the receipt of a request of its determination. If the department fails to notify the qualified TNInvestco of its determination within ten (10) business days, the proposed investment will be deemed to be a qualified investment in a qualified business and, if applicable, a seed or early stage investment. If the department determines that the proposed investment does not meet the definition of a qualified investment, qualified business, or seed or early stage investment, the department may nevertheless consider the proposed investment a qualified investment, or a seed or early stage investment, and if necessary, the business a qualified business, if the department determines that the proposed investment will further state economic development.

(c) All designated capital not invested in qualified investments by a qualified TNInvestco shall be held in an escrow account maintained by the state and administered through the department of economic and community development.

(d) A qualified TNInvestco may not invest more than fifteen percent (15%) of its designated capital in any one qualified business without the specific approval of the department of economic and community development.

(e) Any amounts that have not been invested by the TNInvestco at the end of the investment period shall be forfeited and paid to the state to support the Tennessee rural opportunity fund. Investment returns, profits and the portion of the base investment amount, may be reinvested until the seventh anniversary of the fund. If a TNInvestco elects to reinvest returns, the TNInvestco shall reinvest the state's and the TNInvestco's returns in equal portions.

(f) No qualified TNInvestco shall sell any interest in a qualified business to an affiliate unless the TNInvestco has first obtained written authorization for the sale from the department of economic and community development.

(g) (1) All qualified TNInvestcos, and the qualified businesses in which they invest, shall strive to maximize the participation of minority-owned businesses and woman-owned businesses to reflect the racial, ethnic and gender diversity of Tennessee's population.

(2) The department of economic and community development shall promote awareness of the program established by this chapter among minority-owned businesses and woman-owned businesses.

(3) The department of economic and community development shall undertake training programs and other educational activities to increase diversity of participation by encouraging minority-owned businesses and woman-owned businesses to apply, compete and qualify for investments under this chapter.

(4) Each TNInvestco shall coordinate its efforts to strive to maximize participation in minority-owned businesses and woman-owned businesses with the efforts of the department of economic and community development.

(5) Each TNInvestco shall provide information on its web site concerning this program and the availability of capital to businesses including minority-owned businesses and woman-owned businesses.



§ 4-28-107 - Restrictions on insurance companies and their affiliates.

An insurance company or affiliate of an insurance company shall not, directly or indirectly:

(1) Beneficially own, whether through rights, options, convertible interest or otherwise, fifteen percent (15%) or more of the voting securities or other voting ownership interest of a TNInvestco;

(2) Manage a TNInvestco, other than exercising remedies for default; or

(3) Control the direction of investments for a TNInvestco.



§ 4-28-108 - Distributions from qualified TNInvestco.

(a) Qualified distributions from a qualified TNInvestco may be made at any time.

(b) Distributions other than qualified distributions from a qualified TNInvestco may be paid out annually or upon designated liquidity events as established by the qualified TNInvestco. Any such distributions other than qualified distributions may not reduce the base investment amount during any calendar year.

(c) The profit share percentage shall be paid to the state in the same time and manner as all other distributions as provided in § 4-28-109. Any such payments shall be deposited into the general fund or the rural opportunity fund and the small and minority-owned business assistance program fund as provided in § 4-28-109.

(d) Investment capital liquidated during a liquidity event will be given a one-year redeployment period for purposes of calculating the investment thresholds in § 4-28-106.

(e) The department of economic and community development shall ensure, pursuant to the authority provided in this chapter, that a qualified TNInvestco provides adequate documentary support for all proceeds and distributions related to liquidity events and the department shall use best efforts to confirm that all information provided to the department by the TNInvestco is accurate so the department may ensure that all parties involved receive the proper designated share. Information provided to the department pursuant to this section shall be kept confidential due to the proprietary nature of such information.



§ 4-28-109 - Payment of profit share percentage -- Transfers from the general fund to the Tennessee rural opportunity fund and the small and minority owned business assistance program fund -- Distribution of investment returns -- Minimizing any related federal tax obligation.

(a) (1) (A) At any time that the TNInvestco makes distributions, other than qualified distributions or distributions representing repayments of capital contributions, to its equity investors, the qualified TNInvestco shall pay to the state the profit share percentage. Any such payments shall be deposited into the general fund until such time as the department of finance and administration certifies that the total amount of payments deposited in the general fund equals the total amount of revenue forgone pursuant to the credits used as provided in § 4-28-103. Any payments made in excess of the amount of revenue forgone shall be deposited into the Tennessee rural opportunity fund and the small and minority-owned business assistance program fund to further support the state's economic development efforts.

(B) The department shall obtain all necessary information from each TNInvestco to support the state's profit share percentage. Information provided to the department pursuant to this section shall be kept confidential due to the proprietary nature of such information.

(2) After the department of finance and administration has provided its certification pursuant to subdivision (a)(1), any additional state revenue generated and deposited into the general fund as a result of this chapter through sales and use taxes, franchise and excise taxes, business taxes or any other source of revenue shall be identified by the department of revenue. The amount of this additional revenue shall be certified by the department of revenue on an annual basis and an amount equivalent to the certified amount shall be transferred from the general fund and seventy-five percent (75%) of such amount shall be transferred to the Tennessee rural opportunity fund and twenty-five percent (25%) of such amount shall be transferred to the small and minority-owned business assistance program fund.

(b) Following the seventh anniversary of the fund, investment returns (profits and the portion of the base investment amount) may be distributed as liquidity permits; provided, that no more than twenty-five percent (25%) of the TNInvestco's base amount may be distributed in any one (1) year until the end of the investment period, at which time all of the fund's proceeds may be distributed as liquidity permits.

(c) The TNInvestco and the state shall structure the qualified distributions and final payments in a manner that minimizes any related federal tax obligation. To the extent that the profit share distribution to qualified TNInvestco investors is less than the state's share, pursuant to the profit share percentage, due to federal income tax liabilities, the final payments may be adjusted to equalize the post-tax profit share payments made during the investment period.



§ 4-28-110 - Report by TNInvestco -- Annual, nonrefundable certification fee -- Satisfaction of the requirements of § 4-28-106(a)(1) -- Key persons.

(a) Each qualified TNInvestco shall report the following to the department of economic and community development:

(1) As soon as practicable, but no later than thirty (30) days after the receipt of designated capital:

(A) The name of each participating investor from which the designated capital was received, including such participating investor's insurance tax identification number;

(B) The amount of each participating investor's investment of designated capital; and

(C) The date on which the designated capital was received;

(2) On an annual basis, on or before January 31 of each year:

(A) The amount of the qualified TNInvestco's remaining uninvested designated capital at the end of the immediately preceding taxable year;

(B) Whether or not the qualified TNInvestco has invested more than fifteen percent (15%) of its total designated capital in any one (1) business;

(C) All qualified investments that the qualified TNInvestco has made in the previous taxable year and the number of employees, including the number of minority and women employees, of each such qualified business at the time of such investment and as of December 31 of the preceding taxable year; and

(D) For any qualified business where the qualified TNInvestco no longer has an investment, the qualified TNInvestco must provide employment figures for that company as of the last day before the investment was terminated;

(3) Other information that the department may reasonably request that will help the department ascertain the impact of the TNInvestco program both directly and indirectly on the economy of this state; and

(4) Within one hundred twenty (120) days of the close of its fiscal year, annual audited financial statements of the qualified TNInvestco, which must include the opinion of an independent certified public accountant, and an examination review of follow-on capital, jobs data and pacing requirement compliance also performed by the independent certified public accountant, prepared in accordance with audit and attestation standards established by the American Institute of Certified Public Accountants. Information provided to the department pursuant to this section shall be kept confidential due to the proprietary nature of such information.

(b) A qualified TNInvestco must pay to the department of economic and community development an annual, nonrefundable certification fee of five thousand dollars ($5,000) on or before April 1, or ten thousand dollars ($10,000) if later. No annual certification fee is required if the payment date for such fee is within six (6) months of the date a qualified TNInvestco is first certified by the department.

(c) Upon satisfying each of the requirements of § 4-28-106(a)(1), a qualified TNInvestco shall provide notice to the department of economic and community development and the department shall, within sixty (60) days of receipt of such notice, either confirm that the qualified TNInvestco has satisfied such requirement of § 4-28-106(a)(1) as of such date or provide notice of noncompliance and an explanation of any existing deficiencies. If the department does not provide such notification within sixty (60) days, the qualified TNInvestco shall be deemed to have met such requirement of § 4-28-106(a)(1).

(d) (1) For the purposes of this subsection (d), "key person" means:

(A) The TNInvestco investment managers listed in part II, item 6, of such TNInvestco's application under § 4-28-105; or

(B) A list of investment managers as has been previously approved by the department of economic and community development under subdivision (d)(2) or otherwise.

(2) A TNInvestco's success shall be deemed to depend, in particular, on the TNInvestco's key person or persons. On or before July 1, 2010, each qualified TNInvestco shall provide to the department of economic and community development a description of the TNInvestco's procedure for choosing a successor should any key person die, become legally incapacitated, or cease to be involved in the management of the TNInvestco for more than ninety (90) consecutive days. In the event that a majority of key persons do die, become legally incapacitated, or cease to be involved in the management of the TNInvestco for more than ninety (90) consecutive days for any reason, the commissioner of economic and community development, in consultation with the commissioner of revenue, the Tennessee Technology Development Corporation, or any other appropriate professional advisors, shall determine whether a new individual or individuals will be able to assume the role of key person so that the TNInvestco's performance will remain unimpaired. If the commissioner of economic and community development determines, in the commissioner's sole discretion, that the key person cannot be adequately replaced and the TNInvestco's performance therefore will be impaired, then any funds not already invested by the TNInvestco shall be deposited into the general fund unless the department of finance and administration has certified, pursuant to § 4-28-109, that the total amount of payments deposited in the general fund under this chapter equals or exceeds the total amount of revenue forgone pursuant to the credits used as provided in § 4-28-103. If the department of finance and administration has made such a determination, then any funds not already invested by the TNInvestco shall be deposited into the Tennessee rural opportunity fund to further support the state's economic development efforts.

(e) To promote openness and transparency, a copy of each annual report received by the department of economic and community development pursuant to this section shall be posted on the Tennessee TNInvestco web site that is maintained by the department of economic and community development.



§ 4-28-111 - Annual review -- Summary of findings -- Curing noncompliance.

(a) The department shall conduct an annual review of each qualified TNInvestco to determine if the qualified TNInvestco is abiding by the requirements of the program and to ensure that no investments have been made in violation of this chapter. This review shall include the use of the scorecard data received from each qualified TNInvestco as provided in § 4-28-113. The department shall also compare this scorecard data to the qualified TNInvestco's original application to examine the investment strategy for accuracy and consistency and to ensure that statutory requirements and the department's policies are met each year. Information provided to the department pursuant to this section shall be kept confidential due to the proprietary nature of such information. The cost of the annual review shall be paid by each qualified TNInvestco according to a reasonable fee schedule adopted by the department.

(b) The department shall provide the qualified TNInvestco a summary of findings including any areas of noncompliance. Failure to cure the areas of noncompliance within forty-five (45) days from the date of the notice of noncompliance shall result in a penalty of ten thousand dollars ($10,000) per day until the noncompliance is cured. The proceeds from a penalty assessed pursuant to this subsection (b) shall be deposited into the Tennessee rural opportunity fund, to further the state's economic development efforts. Funds related to the investment tax credit shall not be used to pay the penalty imposed under this section.

(c) The department of economic and community development shall provide the comptroller of the treasury and the state treasurer, upon request, a copy of any written findings made in connection with the annual review required under subsection (a) and a copy of the summary of findings provided to the qualified TNInvestco pursuant to subsection (b).

(d) The department of economic and community development may promulgate rules to ensure compliance with the requirements listed in this chapter and the policies and procedures set forth by the department. Rules promulgated by the department may assess a penalty of up to ten thousand dollars ($10,000) per incidence for failure to comply with the requirements. The proceeds from any such penalty shall be deposited into the Tennessee rural opportunity fund to further the state's economic development efforts. Funds related to the investment tax credit shall not be used to pay the penalty imposed by the rules. Any penalty assessed may be netted against the annual management fee.



§ 4-28-112 - Annual report.

(a) The department of economic and community development shall make an annual report to the governor, the comptroller of the treasury, the state treasurer, and the chairs and ranking minority members of the committees having jurisdiction over taxes and economic development. The report must include:

(1) The number of qualified TNInvestcos holding designated capital;

(2) The amount of designated capital invested in each qualified TNInvestco;

(3) The cumulative amount that each qualified TNInvestco has invested as of January 1, 2011, and the cumulative total each year thereafter;

(4) The cumulative amount of follow-on capital that the investments of each qualified TNInvestco have created in terms of capital invested in qualified businesses at the same time or subsequent to investments made by a qualified TNInvestco in such businesses by sources other than qualified TNInvestcos;

(5) The total amount of investment tax credits applied under this chapter for each year;

(6) The performance of each qualified TNInvestco with regard to the requirements for continued certification;

(7) The classification of the companies in which each qualified TNInvestco has invested according to industrial sector and size of company;

(8) The gross number of jobs created by investments made by each qualified TNInvestco and the number of jobs retained;

(9) The location of the companies in which each qualified TNInvestco has invested;

(10) Those qualified TNInvestcos that have been decertified, including the reasons for decertification; and

(11) Other related information as necessary to evaluate the effect of this chapter on economic development.

(b) To promote openness and transparency, a copy of each annual report made by the department of economic and community development pursuant to this section shall be posted on the Tennessee TNInvestco web site that is maintained by the department of economic and community development.

(c) The department of economic and community development shall submit the annual report to the designees as specified in subsection (a) no later than the first Tuesday in September of the year following the year of the annual review of the TNInvestcos. If the report cannot be submitted by the first Tuesday in September deadline, the commissioner must notify the designees as specified in subsection (a) no later than thirty (30) days prior to the due date that the report will be late, the reasons why the report cannot be submitted in a timely manner, and an estimated submittal date.



§ 4-28-113 - Investment stategy scorecard -- Annual review -- Compliance -- Written findings.

(a) Within ninety (90) days after the department of economic and community development provides notice to a TNInvestco, the commissioner of economic and community development and the commissioner of revenue, in consultation with the state treasurer, working with the TNInvestco, shall cause to be created an investment strategy "scorecard" for the TNInvestco. The "scorecard" shall contain not more than six (6) objective metrics or measures that will be used to reflect the investment strategy approved by the state, which strategy may, in the sole discretion of the commissioner of economic and community development, be modified from time to time upon written request of the TNInvestco to the commissioner of economic and community development.

(b) The commissioner of economic and community development, in consultation with the commissioner of revenue and the state treasurer or any other appropriate professional advisors, shall conduct an annual review of each qualified TNInvestco, at the conclusion of each fiscal year, to determine whether the investment strategy used by the TNInvestco is in substantial compliance with the TNInvestco's scorecard.

(c) (1) If the commissioner of economic and community development reasonably determines that the investment strategy actually used by the TNInvestco is not in substantial compliance with the scorecard, then the commissioner of economic and community development shall provide the qualified TNInvestco a summary of findings including the areas of noncompliance. Within sixty (60) days of receiving the commissioner's findings, the TNInvestco shall provide to the commissioner of economic and community development a written statement that shall describe in detail the TNInvestco's plan for curing all areas of noncompliance before the next annual review. Said plan may include a request for modification of the strategy with corresponding changes in the scorecard which, if approved, shall become the scorecard against which future compliance will be measured.

(2) If the commissioner of economic and community development reasonably determines, at the next annual review conducted pursuant to this section, that the TNInvestco has failed to cure such areas of noncompliance, a penalty in the amount of two hundred fifty thousand dollars ($250,000) shall be imposed, and an additional penalty of two hundred fifty thousand dollars ($250,000) shall be imposed for each year in which such noncompliance remains uncured.

(3) The proceeds from any penalty imposed pursuant to subdivision (c)(2) shall be deposited into the Tennessee rural opportunity fund to further the state's economic development efforts. Such penalty shall not be paid out of monies generated by the sale of investment tax credits under this chapter or any gain thereon.

(d) The department of economic and community development shall provide the comptroller of the treasury, upon request, a copy of any written findings made in connection with the annual review required under subsection (b).



§ 4-28-114 - Maintenance of web site.

(a) Any qualified TNInvestco that has received an allocation of investment tax credits pursuant to this chapter shall be required to maintain a web site that provides information to the general public about the biographical and professional background of each member of the executive management team of the TNInvestco and of each member of the board or other governing body of the TNInvestco. The qualified TNInvestco shall also provide information to the general public on its web site concerning the availability of capital pursuant to the program established by this chapter.

(b) The department of economic and community development shall maintain at least one (1) web page that provides information to the general public about the TNInvestco program, including Internet links to the web sites of each qualified TNInvestco. Each qualified TNInvestco shall maintain an Internet link on its web site to the TNInvestco program web page of the department of economic and community development.



§ 4-28-115 - Liquidation of remaining state ownership interests -- Method -- Approval by treasurer.

Beginning on December 31, 2021, the department shall liquidate any remaining ownership interests owned by the state. Methods to liquidate remaining ownership interests include the sale of interests to a third party. The sale of any ownership interests shall be approved by the treasurer.






Chapter 29 - Tennessee Governmental Entity Review Law

Part 1 - Entity Review

§ 4-29-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Governmental Entity Review Law."



§ 4-29-102 - Legislative findings -- Purpose.

(a) The general assembly finds and declares that state regulation of its citizens, businesses and industries is increasing at an alarming rate and that a method of reviewing such regulation is necessary to ensure that unnecessary and harmful regulation is abolished and that legitimate, necessary regulation is conducted efficiently and economically.

(b) It is the intent of the general assembly by this chapter to provide a responsible method to review state governmental entities to ensure that state governmental regulation is beneficial rather than detrimental to the public interest of the citizens of Tennessee.

(c) (1) The general assembly declares that the delivery of human and community services to the state's citizens, including, but not limited to, the poor and aged, is a matter of public interest. The general assembly declares that the provision of human and community services should include, but not be limited to, the following goals: reduce and eliminate poverty; help every Tennessean become self-sufficient to improve their quality of life and standard of living; and coordinate, use, and distribute the state's financial, human, program, and other resources in the most effective and efficient manner possible.

(2) (A) The general assembly realizes that in many areas of the state, there are duplicate human and community service and action organizations that receive state appropriations, state-administered funds, or contracts with various state departments that could result in an unnecessary duplication of services and administration, thereby resulting in an unnecessary duplication of costs. Such unnecessary duplication could decrease the overall effectiveness of human and community service programs and agencies. The general assembly further realizes that if such unnecessary duplication exists, it is not efficient, effective, or in the public's best interest.

(B) Where there are two (2) or more agencies that receive state appropriations, state-administered funds, or contracts with various state departments in the same county or service area upon sunset review the reviewing authority shall make an evaluation of a duplication of services, administration or costs, and report this finding and make recommendations to the general assembly to correct this situation upon reauthorization of such agency or agencies, or reauthorization of state funding. Upon receiving such recommendation, the review committee created in § 4-29-103 may recommend to terminate state funds to the entities.

(3) The general assembly concludes that the evaluation of human and community service delivery agencies, their services, and programs is necessary to determine whether they are achieving their goals, using resources as effectively and efficiently as possible, and minimizing any duplication of services, administration, and costs. The general assembly further concludes that there is no systematic ongoing effort, using objective outcome measures, to evaluate human and community service and action organizations. The general assembly further concludes that a statewide strategy for such delivery would enable, promote, and require the effective and efficient coordination of programs, services, and resources among the state's human and community service delivery organizations.

(4) The general assembly finds that the state's human and community service and action organizations, including, but not limited to, community action agencies and human resource agencies, were authorized by state law and receive state appropriations, state-administered funds, or contracts with various state departments to provide services to Tennessee residents. Therefore, these agencies should be independently evaluated, using objective outcome measures. Such outcome measures will be defined by the reviewing entity and will include, but not be limited to:

(A) The extent to which the low-income clients served by the entities have become more self-sufficient;

(B) The extent to which the low-income clients have improved their lives through increased employment;

(C) The extent to which agency clients have been able to move to standard, permanent housing from substandard, temporary housing;

(D) The extent to which clients participate in community groups; and

(E) The extent to which administrative resources are used efficiently in relation to programmatic resources.



§ 4-29-103 - Review committees -- Joint evaluation committee.

(a) The speakers of the senate and the house of representatives shall designate appropriate committees in their respective houses to conduct the review of governmental entities as provided in this chapter.

(b) The chairs of such committees shall appoint a subcommittee to conduct the review of each governmental entity.

(c) The appropriate subcommittees appointed in the senate and in the house of representatives shall meet as a joint committee as the evaluation committee to review each governmental entity assigned to such committee. There shall be an equal number of senators and representatives on the two (2) subcommittees and committees when meeting as a joint evaluation committee for the review of any specific governmental entity.

(d) Members of the evaluation committee shall serve until their successors are appointed in accordance with this section so long as such members remain members of the general assembly. Any member of the evaluation committee who ceases to be a member of the general assembly shall cease to be a member of the evaluation committee on the same date such member's membership in the general assembly ceases, as provided in the Constitution of Tennessee. In the event a majority of the membership of any subcommittee comprising an evaluation committee shall cease to be members of the general assembly, the speaker of the house in which such vacancies occur shall designate members of that house to interim appointments until such time as the evaluation committee is reconstituted as provided in this section.



§ 4-29-104 - Hearings.

(a) Prior to the termination, continuation, reestablishment or restructuring of any governmental entity, the evaluation committee created in § 4-29-103 shall hold at least one (1) public hearing and receive testimony from the public and from the administrative head of the governmental entity.

(b) The governmental entity shall have the burden of demonstrating the public need for its continued existence and the extent to which any change in organization, structure or transfer to another department of state government for administrative purposes would increase the operational or administrative effectiveness and efficiency of such entity.

(c) (1) Notice of the time and place of the public hearing shall be published in at least one (1) newspaper of general circulation in each of the state's major metropolitan areas, Nashville, Memphis, Knoxville, Chattanooga, and the tri-cities area composed of Bristol, Johnson City and Kingsport, ten (10) days prior to the hearing.

(2) In addition, a notice of intent to hold the public hearing shall be published at least once every ninety (90) days, listing all entities that might be scheduled for such hearings during the subsequent ninety (90) days.

(3) Funding allocated for purchasing publication of such notices in Nashville, Memphis, rural west Tennessee, Knoxville and Chattanooga newspapers may be expended to purchase publication of such notices within newspapers published primarily for distribution within the African-American communities within Nashville, Memphis, rural west Tennessee, Knoxville and Chattanooga.



§ 4-29-105 - Evaluation committee objectives.

The evaluation committee shall have as its objectives:

(1) The review of present programs and strategies of entities to determine the quality, efficiency, and success of such programs and strategies in implementation of legislative mandates;

(2) The continuation of successful and efficient entities that are beneficial to the citizens of the state and the modification of any organizational structure that would result in more efficient or effective service to the public;

(3) The elimination of inactive entities;

(4) The elimination of entities that duplicate other entities or other governmental programs and activities, or an appropriate consolidation of them; and

(5) The elimination of inefficient, ineffective, unnecessary or undesirable entities.



§ 4-29-106 - Criteria for review.

In conducting the review of governmental entities, the evaluation committee shall take into consideration the following factors:

(1) The extent to which regulatory entities have permitted qualified applicants to serve the public;

(2) The extent to which the affirmative action requirements of state and federal statutes have been complied with by the governmental entity or the industry that it regulates;

(3) The extent to which the governmental entity has recommended statutory changes to the general assembly that would benefit the public as opposed to those persons it regulates;

(4) The extent to which the governmental entity has required the persons it regulates to report to it concerning the impact of its rules and decisions on the public with respect to improvement, economy and availability of service;

(5) The extent to which persons regulated by the governmental entity have been required to assess problems in the professions or vocations that affect the public;

(6) The extent to which the governmental entity has encouraged public participation in its rules and decision making, as opposed to participation solely by the persons it regulates;

(7) The degree of efficiency with which formal public complaints concerning those persons regulated by the governmental entity have been processed to completion or forwarded to appropriate officials for completion;

(8) The extent to which the governmental entity has considered alternative methods by which other jurisdictions have attempted to achieve the same or similar program goals;

(9) The extent to which the governmental entity has considered the results of published and unpublished studies of various alternative methods of accomplishing the objectives of the entity;

(10) The extent to which the absence of regulation would endanger the public health, safety or welfare;

(11) The extent to which regulation directly or indirectly increases the costs of goods or services to the public;

(12) The extent to which the regulatory process is designed to protect and promote the public interest and the degree to which that process has attained those objectives;

(13) The extent to which the governmental entity has operated in the public interest, and the extent to which its operations have been impeded or enhanced by existing statutory procedures, practices of the department to which it is attached for administrative purposes, or any other relevant circumstances, including budgetary, resource and personnel matters that have affected its performance with respect to its public purpose;

(14) The extent to which a need actually exists for the governmental entity to engage in any one (1) of its regulatory activities;

(15) The extent to which the statutory requirements of the agency are necessary and are being met;

(16) The extent to which the governmental entity possesses clear and specific objectives and purposes;

(17) The extent to which the agency has effectively obtained its objectives and purposes and the efficiency with which it has operated;

(18) The extent to which the level of regulation exercised by the agency is appropriate and whether less or more stringent levels of regulatory activity would be desirable; and

(19) The extent to which changes are necessary in the enabling statutes to adequately comply with the criteria established in this section.



§ 4-29-107 - Vote to terminate entity -- Recommended legislation.

If the evaluation committee by a majority vote determines that a governmental entity should be terminated, the evaluation committee shall cause to be introduced legislation necessary to transfer or abolish such entity's functions, duties and powers and repeal or amend any section of the code or the public acts that would be repealed or amended by implication if the governmental entity is terminated.



§ 4-29-108 - Vote to continue entity -- Recommended amendments.

If the evaluation committee by a majority vote determines that a governmental entity should be continued, restructured or reestablished, if the duties, powers, authority or functions of the governmental entity are changed, or if the governmental entity is transferred to another department of state government for administrative purposes, the evaluation committee shall cause to be introduced legislation to amend the appropriate sections of the code or the public acts.



§ 4-29-109 - Periodic review or automatic termination of entities.

Each governmental entity that is continued, restructured or reestablished under §§ 4-29-107, 4-29-108 and 4-29-110 shall terminate eight (8) years following its continuation or reestablishment, and shall be subject every eight (8) years thereafter during its existence to the review and procedures provided for in this chapter.



§ 4-29-110 - Tie vote in joint evaluation committee -- Action by joint review committee.

(a) If, by a tie vote of the evaluation committee, no determination of status of a government entity can be decided, the evaluation committee shall refer the final decision to the appropriate committees of the respective houses that shall meet jointly to hear the recommendations of each member of the evaluation committee.

(b) The vote of the majority of the members, present and voting, of such appropriate committees meeting jointly shall decide the final recommendation on the abolition, transfer, or continuation or restructure of the governmental entity, and the evaluation committee shall cause the introduction of legislation required by this vote.



§ 4-29-111 - Information, assistance, audits provided to evaluation committee.

(a) All governmental entities shall provide the evaluation committee with any information or assistance it requires.

(b) The comptroller of the treasury shall perform limited program review audits to aid the review of the evaluation committee and shall, from time to time, counsel and consult with the committee on its informational requirements on the governmental entities being reviewed.



§ 4-29-112 - Winding up affairs of terminated entity.

Upon the termination of any governmental entity under this chapter, it shall continue in existence until June 30 of the next succeeding calendar year for the purpose of winding up its affairs. During that period, termination shall not diminish, reduce, or limit the powers or authorities of each respective governmental entity. When the wind-up period expires, the governmental entity shall cease all activities.



§ 4-29-113 - Continuation of claims or rights against terminated entity.

(a) This chapter shall not cause the dismissal of any claim or right of any person against any governmental entity or any claim or right of a governmental entity terminated under this chapter that is the subject of litigation. Such claims and rights shall be assumed by the state as of the date of termination.

(b) If any entity terminated under this chapter has any outstanding bonds or other indebtedness, the state shall preserve the rights of the holders of such bonds or other indebtedness and the obligations and rights of such entity shall accrue to the state.



§ 4-29-114 - Recommended amendatory legislation -- Form.

Any legislation that the evaluation committee causes to be introduced shall concern only one (1) governmental entity, and the name of such entity shall be contained in the caption of the bill. However, if the evaluation committee causes legislation to be introduced that would restructure two (2) or more entities by combining their functions, duties or administration, then such legislation may concern all the entities thereby restructured; provided, that the names of all such entities are contained in the caption of the bill.



§ 4-29-115 - Extension of entity's life pending action.

If any governmental entity is scheduled to be terminated before the review by the evaluation committee under this chapter is completed and before any legislative action is taken pursuant to §§ 4-29-107 -- 4-29-110, such entity shall continue its operations for an additional year after which it shall cease to exist without legislation pursuant to §§ 4-29-107 -- 4-29-110.



§ 4-29-116 - Change or termination of entity before review date.

Nothing in this chapter shall be construed to prohibit the general assembly from terminating an entity covered by its provisions at a date earlier than that provided in this chapter, nor to prohibit the general assembly from considering any other legislation relative to such an entity.



§ 4-29-117 - Study and recommendations by other committees.

Nothing in this chapter shall be construed to prohibit an evaluation committee or any other committee from studying or making recommendations on or concerning any governmental entity.



§ 4-29-118 - Termination date of governmental entities -- Review of legislation creating governmental entities.

(a) Notwithstanding any law to the contrary, each department, commission, board, agency or council of state government initially created after January 1, 1995, shall terminate on June 30 of the second calendar year following the year in which such governmental entity is created. The termination date of each such governmental entity shall be subject to the requirements of §§ 4-29-104 and 4-29-112.

(b) (1) Notwithstanding subsection (a), any legislation that creates a new department, commission, board, agency or council of state government for the purpose of providing licensing or certification, or both, for occupational or professional groups, or both, shall be referred to the government operations committee by the speaker of each house, and shall be reviewed in accordance with this subsection (b) and §§ 4-29-105 and 4-29-106, and for the purposes of such review, the government operations committee of each house shall be considered an appropriate standing committee.

(2) In conducting the review of such legislation, the government operations committees shall take into consideration the following factors:

(A) The extent to which the unregulated practice of the profession or occupation can substantially harm or endanger the public health, safety or welfare, and the extent to which the potential for such harm is recognizable and not remote or dependent upon tenuous argument;

(B) The extent to which the profession or occupation possesses qualities that distinguish it from ordinary labor;

(C) The extent to which the practice of the profession or occupation requires specialized skill or training;

(D) The likelihood that a substantial majority of the public does not have the knowledge or experience to evaluate whether the practitioner of the profession or occupation is competent; and

(E) The degree to which the public is effectively protected by other means.

(3) The sponsor of the legislation shall have the burden of presenting to the government operations committees such data as they require to perform their evaluation of the criteria enumerated in subdivision (b)(2)(B), including, but not limited to, information as necessary to show:

(A) That the unregulated practice of the occupation or profession may be hazardous to the public health, safety or welfare;

(B) The approximate number of people who would be regulated and the number of persons who are likely to utilize the service of the occupation or profession;

(C) That the occupational or professional group has an established code of ethics, a voluntary certification program, or other measures to ensure a minimum quality of service;

(D) That other states have regulatory provisions similar to the one proposed;

(E) How the public will benefit from regulation of the occupation or profession;

(F) How the occupation or profession will be regulated, including qualifications and disciplinary procedures to be applied to practitioners;

(G) The purpose of the proposed regulation and whether there has been any public support for licensure of the profession or occupation;

(H) That no other licensing board regulates similar or parallel functions;

(I) That the educational requirements for licensure, if any, are fully justified; and

(J) Any other information the committee considers relevant to the proposed regulatory plan.



§ 4-29-119 - Review of entities not enumerated in chapter.

(a) If any state governmental entity is not scheduled for review in part 2 of this chapter, the comptroller of the treasury shall advise the chairs of the appropriate evaluation committee of the schedule for the limited program review audit for such entity, and such entity shall be reviewed by such evaluation committee in accordance with such schedule and every eight (8) years thereafter.

(b) It is the duty of the commissioner of finance and administration to advise the comptroller of the treasury and the chairs of the appropriate evaluation committee of any such entity.



§ 4-29-120 - Notification of interested persons -- Notification registry -- Rules and regulations.

(a) Except as provided in subsection (f), prior to issuing a permit or hearing an appeal from a person who has been denied a permit for a proposed project or action, each department and agency of the state shall provide personal notification to all interested persons who have given the department or agency the information required pursuant to subsection (b). The notification shall be given at least fifteen (15) days prior to the issuance of a permit or hearing an appeal for the purpose of giving all interested persons an opportunity to review and comment on the proposed project or action.

(b) To effectuate subsection (a), each department and agency of the state shall create and maintain a notification registry for the purpose of allowing individuals who would be affected by the issuance of a permit to contact the department and agency and have the individual's full name and electronic mail address entered in the registry for notification purposes.

(c) Notice by mail is not required under this section. This section shall not be construed or applied to limit any other law requiring notice.

(d) The commissioner of each department or executive director of each agency is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(e) This section shall not apply to persons applying for oil and gas well permits issued by the department of environment and conservation, or to persons who appeal the department's denial of oil and gas well permits.

(f) Permits issued for subsurface sewage disposal systems pursuant to title 68, chapter 221, part 4 shall be exempt from the requirements of this section.



§ 4-29-121 - Regulatory agencies not collecting fees sufficient to pay operating costs.

(a) On or before December 31 each year, the commissioner of finance and administration shall certify to the government operations committees of the senate and the house of representatives and to the office of legislative budget analysis a list containing the name of each regulatory board, commission and entity administratively attached to the division of regulatory boards within the department of commerce and insurance or to the division of health-related boards within the department of health that did not, during the preceding fiscal year, collect fees in an amount sufficient to pay the cost of operating the board, commission or entity.

(b) Notwithstanding this chapter to the contrary, any such board, commission or entity that is so certified by the commissioner for two (2) consecutive years shall be reviewed by a joint evaluation committee during the next legislative session following the second consecutive fiscal year during which the board, commission or entity operated at a deficit. The review of any such board, commission or entity shall be conducted in accordance with this chapter.



§ 4-29-122 - Notice to evaluation committee of transferred functions.

Any department or agency of state government whose functions, duties, or responsibilities are transferred to another department or agency shall notify in writing the evaluation committee created in § 4-29-103. The agency or department assuming responsibility for such functions, duties, or responsibilities shall be subject to review by the evaluation committee created in § 4-29-103 within two (2) years of such transfer. The evaluation committee may choose to review only those functions, duties, or responsibilities that were transferred, or the evaluation committee may choose to review in its entirety the department or agency assuming responsibility for such functions, duties, or responsibilities.






Part 2 - Termination of Entities

§ 4-29-234 - Governmental entities terminated on June 30, 2013.

(a) The following entities shall terminate on June 30, 2013:

(1) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(2) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(3) [Deleted by 2014 amendment, board terminated, responsibilities transferred to state board of cosmetology and barber examiners.]

(4) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(5) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(6) [Deleted by 2014 amendment, board terminated, responsibilities transferred to state board of cosmetology and barber examiners.]

(7) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(8) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(9) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(10) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(11) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(12) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(13) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(14) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(15) [Deleted by 2013 amendment; transferred to § 4-29-240.]

(16) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(17) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(18) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(19) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(20) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(21) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(22) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(23) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(24) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(25) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(26) Drycleaner environmental response board, created by § 68-217-104;

(27) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(28) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(29) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(30) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(31) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(32) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(33) [Deleted by 2014 amendment, transferred to § 4-29-235.]

(34) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(35) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(36) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(37) Judicial performance evaluation commission, created by § 17-4-201; and

(38) [Deleted by 2011 amendment, commission terminated.]

(39) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(40) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(41) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(42) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(43) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(44) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(45) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(46) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(47) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(48) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(49) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(50) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(51) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(52) [Deleted by 2014 amendment, compact terminated.]

(53) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(54) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(55) [Deleted in 2013, council repealed by Acts 2013, ch. 454, § 4, effective July 1, 2013.]

(56) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(57) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(58) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(59) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(60) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(61) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(62) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(63) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2011 terminates on June 30, 2013.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-235 - Governmental entities terminated on June 30, 2014.

(a) The following governmental entities shall terminate on June 30, 2014:

(1) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(2) [Deleted by 2014 amendment, advisory council terminated.]

(3) [Deleted by 2014 amendment, transferred to § 4-29-238. ]

(4) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(5) [Deleted by 2014 amendment, transferred to § 4-29-237.]

(6) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(7) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(8) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(9) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(10) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(11) [Deleted by 2011 amendment; responsibilities transferred to the state procurement commission.]

(12) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(13) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(14) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(15) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(16) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(17) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(18) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(19) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(20) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(21) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(22) [Deleted by 2014 amendment, transferred to § 4-29-237.]

(23) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(24) [Deleted by 2015 amendment; transferred to § 4-29-238]

(25) [Deleted by 2014 amendment, task force terminated.]

(26) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(27) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(28) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(29) [Deleted by 2015 amendment, transferred to § 4-29-240]

(30) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(31) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(32) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(33) [Deleted by 2014 amendment, committee terminated.]

(34) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(35) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(36) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(37) [Deleted by 2014 amendment, compact terminated.]

(38) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(39) [Deleted by 2014 amendment, transferred to § 4-29-243.]

(40) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(41) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(42) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(43) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(44) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(45) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(46) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(47) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(48) [Deleted by 2014 amendment, commission terminated, responsibilities transferred to the State textbook and instructional materials quality commission, created by § 49-6-2201. See § 4-29-238.]

(49) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(50) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(51) [Deleted by 2014 amendment, alliance terminated.]

(52) [Deleted by 2015 amendment; transferred to § 4-29-238]

(53) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(54) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(55) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(56) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(57) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(58) [Deleted by 2014 amendment, committee terminated.]

(59) [Deleted by 2014 amendment, transferred to § 4-29-236.]

(60) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(61) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(62) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(63) [Deleted by 2014 amendment; council terminated.]

(64) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(65) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(66) [Deleted by 2013 amendment, committee terminated, responsibilities transferred to the underground storage tanks and solid waste disposal control board, created by § 69-211-111. See § 4-29-239.]

(67) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(68) [Deleted by 2014 amendment, transferred to § 4-29-237.]

(69) [Deleted by 2014 amendment, transferred to § 4-29-236.]

(70) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(71) [Deleted by 2014 amendment, board terminated.]

(72) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(73) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(74) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(75) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2012 terminates on June 30, 2014.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-236 - Governmental entities terminated on June 30, 2015.

(a) The following governmental entities shall terminate on June 30, 2015:

(1) [Deleted by 2015 amendment, committee terminated.]

(2) [Deleted by 2015 amendment, transferred to § 4-29-241.]

(3) [Deleted by 2015 amendment; advisory council terminated.]

(4) [Deleted by 2015 amendment; transferred to § 4-29-240.]

(5) [Deleted by 2015 amendment; transferred to § 4-29-242.]

(6) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(7) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(8) [Deleted by 2009 amendment, board terminated.]

(9) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(10) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(11) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(12) [Deleted by 2015 amendment; transferred to § 4-29-240.]

(13) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(14) [Deleted by 2015 amendment, transferred to § 4-29-239.]

(15) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(16) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(17) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(18) [Deleted by 2015 amendment; transferred to § 4-29-241.]

(19) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(20) [Deleted by 2015 amendment; transferred to § 4-29-238.]

(21) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(22) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(23) [Deleted by 2015 amendment, transferred to § 4-29-239.]

(24) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(25) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(26) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(27) [Deleted by 2015 amendment; transferred to § 4-29-240.]

(28) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(29) [Deleted by 2015 amendment; transferred to § 4-29-240.]

(30) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(31) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(32) [Deleted by 2015 amendment, committee terminated.]

(33) [Deleted by 2015 amendment, committee terminated.]

(34) [Deleted by 2015 amendment; transferred to § 4-29-240.]

(35) [Deleted by 2013 amendment, institute terminated.]

(36) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(37) [Deleted by 2015 amendment, transferred to § 4-29-239.]

(38) [Deleted by 2015 amendment, committee terminated.]

(39) [Deleted by 2015 amendment, transferred to § 4-29-239.]

(40) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(41) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(42) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(43) [Deleted by 2015 amendment, transferred to § 4-29-241.]

(44) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(45) [Deleted by 2015 amendment; transferred to § 4-29-242.]

(46) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(47) [Deleted by 2015 amendment, transferred to § 4-29-241.]

(48) [Deleted by 2015 amendment, committee terminated.]

(49) Review committee, created by former § 12-4-109 [See the Compiler's Notes];

(50) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(51) [Deleted by 2015 amendment; transferred to § 4-29-241.]

(52) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(53) [Deleted by 2015 amendment, board terminated.]

(54) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(55) [Deleted by 2015 amendment; transferred to § 4-29-240.]

(56) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(57) [Deleted by 2015 amendment; transferred to § 4-29-240.]

(58) [Deleted by 2015 amendment; transferred to § 4-29-242.]

(59) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(60) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(61) [Deleted by 2015 amendment, transferred to § 4-29-241.]

(62) [Deleted by 2015 amendment; transferred to § 4-29-242.]

(63) Tennessee economic council on women, created by § 4-50-101;

(64) [Deleted by 2015 amendment, transferred to § 4-29-238.]

(65) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(66) [Deleted by 2009 amendment, removed from governmental review.]

(67) [Deleted by 2015 amendment; transferred to § 4-29-242.]

(68) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(69) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(70) [Deleted by 2015 amendment; transferred to § 4-29-241.]

(71) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(72) [Deleted by 2015 amendment, transferred to § 4-29-241.]

(73) [Deleted by 2015 amendment, transferred to § 4-29-241.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2013 terminates on June 30, 2015.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-237 - Governmental entities terminated on June 30, 2016.

(a) The following governmental entities terminate June 30, 2016:

(1) Advisory board for rehabilitation centers, created by § 49-11-704;

(2) Advisory council on workers' compensation, created by § 50-6-121;

(3) Applied behavior analyst licensing committee of the board of examiners in psychology, created by § 63-11-303;

(4) Archaeological advisory council, created by § 11-6-103;

(5) Board for licensing healthcare facilities, created by § 68-11-203;

(6) Board of appeals for the department of human resources, created by § 8-30-108;

(7) Board of athletic trainers, created by § 63-24-102;

(8) Board of dietitian/nutritionist examiners, created by § 63-25-106;

(9) Board of examiners for architects and engineers, created by § 62-2-201;

(10) Board of examiners for nursing home administrators, created by § 63-16-102;

(11) Board of land survey examiners, created by § 62-18-103;

(12) Board of medical examiners, created by § 63-6-101;

(13) Board of pharmacy, created by § 63-10-301;

(14) Board of respiratory care, created by § 63-27-103;

(15) Bureau of ethics and campaign finance, created by § 4-55-101;

(16) Center for earthquake research and information, created by § 49-8-602;

(17) [Deleted by 2012 amendment; commission terminated.]

(18) Commission on aging and disability, created by § 71-2-104;

(19) Committee for clinical perfusionists, created by § 63-28-112;

(20) [Deleted by 2013 amendment, commission terminated.]

(21) Controlled substance database advisory committee, created by § 53-10-303;

(22) Council of certified professional midwifery, created by § 63-29-103;

(23) Council for hearing instrument specialists, created by § 63-17-202;

(24) Department of finance and administration, created by §§ 4-3-101 and 4-3-1001;

(25) Department of human resources, created by §§ 4-3-101 and 4-3-1701;

(26) Department of transportation, created by §§ 4-3-101 and 4-3-2301;

(27) Doe Mountain recreation authority, created by § 11-25-103;

(28) Douglas Henry state museum commission, created by § 4-20-301;

(29) Emergency medical services board, created by § 68-140-303;

(30) Employee suggestion award board, created by § 4-27-102;

(31) Great Smoky Mountain parks commission, created by § 11-19-101;

(32) Interstate Compact on Mental Health, created by § 33-9-201;

(33) Interstate Compact on the Placement of Children, created by § 37-4-201;

(34) Massage licensure board, created by § 63-18-103;

(35) Memphis regional megasite authority, created pursuant to § 64-6-101;

(36) [Deleted by 2013 amendment, board terminated, responsibilities transferred to Tennessee board of water quality, oil, and gas, created by § 69-3-104. See § 4-29-235.]

(37) Polysomnographic professional standards committee, created by § 63-31-103;

(38) Public records commission, created by § 10-7-302;

(39) Regional transportation authority, created by § 64-8-101;

(40) Selection panel for TennCare reviewers, created by § 56-32-126;

(41) Southeast Interstate Low-Level Radioactive Waste Compact, created by § 68-202-701;

(42) Southern Dairy Compact, created by § 43-35-101;

(43) State board for alarm systems contractors, created by § 62-32-306;

(44) State board of accountancy, created by § 62-1-104;

(45) State board of cosmetology and barber examiners, created by §§ 62-4-103 and 62-3-101;

(46) State election commission, created by § 2-11-101;

(47) State family support council, created by § 33-5-208;

(48) State funding board, created by § 9-9-101;

(49) State soil conservation committee, created by § 43-14-203;

(50) State TennCare pharmacy advisory committee, created by § 71-5-2401;

(51) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(52) Tennessee advisory committee for acupuncture, created by § 63-6-1003;

(53) Tennessee medical examiner advisory council, created by § 38-7-201;

(54) Tennessee medical laboratory board, created by § 68-29-109;

(55) Tennessee motor vehicle commission, created by § 55-17-103;

(56) Tennessee rehabilitative initiative in correction board, created by § 41-22-404;

(57) Tennessee sports hall of fame, created by § 4-3-5402;

(58) Tennessee-Tombigbee waterway development authority, created by § 69-8-101; and

(59) Water and wastewater operators, board of certification, created by § 68-221-905.

(60) [Deleted by 2014 amendment, transferred to § 4-29-236.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2014 terminates on June 30, 2016.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.



§ 4-29-238 - Governmental entities terminated on June 30, 2017.

(a) The following governmental entities terminate on June 30, 2017:

(1) Advisory council on state procurement, created by § 4-56-106;

(2) Alcoholic beverage commission, created by § 57-1-102;

(3) Board of chiropractic examiners, created by § 63-4-102;

(4) Board of communication disorders and sciences, created by § 63-17-104;

(5) Board of dentistry, created by § 63-5-101;

(6) Board of examiners in psychology, created by § 63-11-101;

(7) Board of medical examiners' committee on physician assistants, created by § 63-19-103;

(8) Board of optometry, created by § 63-8-103;

(9) Board of podiatric medical examiners, created by § 63-3-103;

(10) Board of veterinary medical examiners, created by § 63-12-104;

(11) Civil Defense and Disaster Compact, created by § 58-2-401;

(12) Consumer advocate division in the office of the attorney general and reporter, created by § 65-4-118;

(13) Committee for purchase from the blind and other severely disabled, created by § 71-4-703;

(14) Council on pensions and insurance, created by § 3-9-101;

(15) Department of children's services, created by §§ 4-3-101 and 37-5-101;

(16) Department of economic and community development, created by §§ 4-3-101 and 4-3-701;

(17) Department of financial institutions, created by §§ 4-3-101 and 4-3-401;

(18) Department of general services, created by §§ 4-3-101 and 4-3-1101;

(19) Department of mental health and substance abuse services, created by §§ 4-3-101 and 4-3-1601;

(20) Department of safety, created by §§ 4-3-101 and 4-3-2001;

(21) Emergency communications board, created by § 7-86-302;

(22) Emergency Management Assistance Compact, created by § 58-2-403;

(23) Health services and development agency, created by § 68-11-1604;

(24) Human rights commission, created by § 4-21-201;

(25) Interstate Compact on Detainers, created by § 40-31-101;

(26) Interstate Corrections Compact, created by § 41-23-102;

(27) Interstate Earthquake Compact of 1988, created by § 58-2-701;

(28) Interstate Insurance Product Regulation Compact of 2007, created by § 56-58-101;

(29) Local government insurance committee, created by § 8-27-701;

(30) Second look commission, created by § 37-3-803;

(31) Southeast Interstate Forest Fire Protection Compact, created by § 11-4-501;

(32) State building commission, created by § 4-15-101;

(33) State capitol commission, created by § 4-8-301;

(34) State forestry commission, created by § 11-4-201;

(35) State insurance committee, created by § 8-27-201;

(36) State procurement commission, created by § 4-56-102;

(37) State protest committee, created by § 4-56-103;

(38) State textbook and instructional materials quality commission, created by § 49-6-2201;

(39) State trust of Tennessee, created by § 9-4-801;

(40) Statewide community services agency, created by § 37-5-305;

(41) Statewide planning and policy council for the department of intellectual and developmental disabilities, created by § 33-5-601;

(42) Statewide planning and policy council for the department of mental health and substance abuse services, created by § 33-1-401;

(43) Tennessee advisory commission on intergovernmental relations, created by § 4-10-102;

(44) Tennessee athletic commission, created by § 68-115-103;

(45) Tennessee arts commission, created by § 4-20-101;

(46) Tennessee code commission, created by § 1-1-101;

(47) Tennessee community resource board, created by § 41-10-105;

(48) Tennessee council for career and technical education, created by § 49-11-201;

(49) Tennessee emergency management agency, created by § 58-2-103;

(50) Tennessee financial literacy commission, created by § 49-6-1702;

(51) Tennessee health information committee, created by § 56-2-125;

(52) Tennessee interagency cash flow committee, created by § 9-4-610;

(53) Tennessee life and health insurance guaranty association, created by § 56-12-205;

(54) Tennessee regulatory authority, created by § 65-1-101;

(55) Tennessee residence commission, created by § 4-23-202;

(56) Tennessee technology development corporation, created by § 4-14-301; and

(57) Underground utility damage enforcement board, created by § 65-31-114.

(b) Each department, commission, board, agency, or council of state government created during calendar year 2015 terminates on June 30, 2017.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.



§ 4-29-239 - Governmental entities terminated on June 30, 2018.

(a) The following governmental entities shall terminate on June 30, 2018:

(1) Board of funeral directors and embalmers, created by § 62-5-201;

(2) Board of nursing, created by § 63-7-201;

(3) Board of parole, created by § 40-28-103;

(4) Bureau of workers' compensation, created by § 4-3-1408;

(5) Collateral pool board, created by § 9-4-506;

(6) Collection service board, created by § 62-20-104;

(7) Commission for uniform legislation, created by § 4-9-101;

(8) Compact for Education, created by § 49-12-201;

(9) Council on children's mental health care, created by § 37-3-111;

(10) Department of agriculture, created by § 4-3-101 and § 4-3-201;

(11) Department of correction, created by §§ 4-3-101 and 4-3-601;

(12) Department of human services, created by §§ 4-3-101 and 4-3-1201;

(13) Department of intellectual and developmental disabilities, created by §§ 4-3-101 and 4-3-2701;

(14) Department of revenue, created by §§ 4-3-101 and 4-3-1901;

(15) Department of tourist development, created by §§ 4-3-101 and 4-3-2201;

(16) Department of veterans services, created by §§ 4-3-101 and 4-3-2501;

(17) Domestic violence state coordinating council, created by § 38-12-101;

(18) Four Lake regional industrial developmental authority, created by § 64-5-201;

(19) Housing development agency, board of directors, created by § 13-23-104;

(20) Interstate Compact for Juveniles, created by § 37-4-101;

(21) Interstate Compact for Supervision of Adult Offenders, created by § 40-28-401;

(22) Interstate Mining Compact, created by § 59-10-101;

(23) Interstate Nurse Licensure Compact, created by § 63-7-301;

(24) Investment advisory council, created by § 8-37-108;

(25) Medical advisory committee, created by § 50-6-135;

(26) Medical payment committee, created by § 50-6-125;

(27) Post-conviction defender oversight commission, created by § 40-30-203;

(28) Private investigation and polygraph commission, created by § 62-26-301;

(29) Real estate appraiser commission, created by § 62-39-201;

(30) Real estate commission, created by § 62-13-201;

(31) Sex offender treatment board, created by § 39-13-704;

(32) Soil scientist advisory committee, created by § 62-18-210;

(33) State university and community college system, board of regents, created by § 49-8-201;

(34) Tennessee auctioneer commission, created by § 62-19-104;

(35) Tennessee board of court reporting, created by § 20-9-604;

(36) Tennessee board of judicial conduct, created by § 17-5-201;

(37) Tennessee board of water quality, oil and gas, created by § 69-3-104;

(38) Tennessee bureau of investigation, created by § 38-6-101;

(39) Tennessee film, entertainment and music commission, created by § 4-3-5003;

(40) Tennessee fish and wildlife commission, created by § 70-1-201;

(41) Tennessee heritage conservation trust fund board of trustees, created by § 11-7-104;

(42) Tennessee higher education commission, created by § 49-7-201;

(43) Tennessee student assistance corporation, board of directors, created by § 49-4-202;

(44) Underground storage tanks and solid waste disposal control board, created by § 68-211-111; and

(45) University of Tennessee, board of trustees, created by § 49-9-202,

(b) Each department, commission, board, agency or council of state government created during calendar year 2016 terminates on June 30, 2018.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.



§ 4-29-240 - Governmental entities terminated on June 30, 2019.

(a) The following governmental entities shall terminate on June 30, 2019:

(1) Advisory committee for children's special services, created by § 68-12-106;

(2) Air pollution control board, created by § 68-201-104;

(3) Board for professional counselors, marital and family therapists, and clinical pastoral therapists, created by § 63-22-101;

(4) Board of alcohol and drug abuse counselors, created by § 68-24-601;

(5) Board of boiler rules, created by § 68-122-101;

(6) Board of ground water management, created by § 69-10-107;

(7) Board of osteopathic examination, created by § 63-9-101;

(8) Board of claims, created by § 9-8-101;

(9) Board of occupational therapy, created by § 63-13-216;

(10) Board of physical therapy, created by § 63-13-318;

(11) Board of trustees of the baccalaureate education system trust fund program, created by § 49-7-804;

(12) Bureau of TennCare within the department of finance and administration, pursuant to Executive Order No. 23 on October 19, 1999;

(13) Child care advisory council, created by § 49-1-302;

(14) Child care agency licensing board of review, created by § 71-3-510;

(15) Commission on firefighting personnel standards and education, created by § 4-24-101;

(16) Department of commerce and insurance, created by §§ 4-3-101 and 4-3-1301;

(17) Department of education, created by §§ 4-3-101 and 4-3-801;

(18) Department of environment and conservation, created by §§ 4-3-101 and 4-3-501;

(19) Department of health, created by §§ 4-3-101 and 4-3-1801;

(20) Department of labor and workforce development, created by §§ 4-3-101 and 4-3-1403;

(21) Elevator and amusement device safety board, created by § 68-121-102.

(22) Energy efficient schools council, created by § 49-17-103;

(23) Genetic advisory committee, created by § 68-5-503;

(24) Historical commission, created by § 4-11-102;

(25) Industrial development division, building finance committee, created by § 4-14-109;

(26) Information systems council, created by § 4-3-5501;

(27) Prevailing wage commission, created by § 12-4-404;

(28) Perinatal advisory committee, created by § 68-1-803;

(29) Sam Davis memorial association, board of trustees, created by § 4-13-301;

(30) Southern states energy board, created by § 68-202-601;

(31) Southern States Nuclear Compact, created by § 68-202-601;

(32) Standards committee, department of children's services, created by § 37-5-516;

(33) Standards committee, department of human services, created by § 71-3-511;

(34) State board of education, created by § 49-1-301;

(35) State unemployment compensation advisory council, created by § 50-7-606;

(36) Tennessee agricultural hall of fame board, created by § 43-1-601;

(37) Tennessee claims commission, created by § 9-8-301;

(38) Tennessee consolidated retirement system, board of trustees, created by § 8-34-301;

(39) Tennessee peace officers standards and training commission, created by § 38-8-102;

(40) Tennessee public television council, created by § 49-50-905;

(41) Tennessee state veterans' homes board, created by § 58-7-102;

(42) Tennessee wars commission, created by § 4-11-301;

(43) Traumatic brain injury advisory council, created by § 68-55-102;

(44) Viticulture advisory board, created by § 43-30-102; and

(45) Wastewater financing board, created by § 68-221-1008.

(b) Each department, commission, board, agency, or council of state government created during calendar year 2017 terminates on June 30, 2019.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-241 - Governmental entities terminated on June 30, 2020.

(a) The following governmental entities shall terminate on June 30, 2020:

(1) Advisory council for the education of students with disabilities, created by § 49-10-105;

(2) Beech River watershed development authority, board of directors, created by § 64-1-101;

(3) Board of law examiners, created by § 23-1-101;

(4) Board of social work licensure, created by § 63-23-101;

(5) Carroll County watershed authority, created by § 64-1-801;

(6) Chickasaw basin authority, created by § 64-1-201;

(7) Commission on children and youth, created by § 37-3-102;

(8) Integrated criminal justice steering committee, created by § 16-3-815;

(9) Local education insurance committee, created by § 8-27-301;

(10) Local government planning advisory committee, created by § 4-3-727;

(11) Office of business enterprise, created by § 4-26-101;

(12) Pest control board, created by § 62-21-104;

(13) Rail service authorities, created by § 7-56-201;

(14) Sequatchie Valley planning and development agency, created by §§ 64-1-501 and 64-1-502;

(15) South Central Tennessee railroad authority, created by § 64-2-201;

(16) Southern Regional Education Compact, created by § 49-12-101;

(17) State board for licensing contractors, created by § 62-6-104;

(18) State law library commission, created by § 10-4-101;

(19) Tellico Reservoir development agency, created by § 64-1-701;

(20) Tennessee corrections institute, board of control, created by § 41-7-105;

(21) Tennessee council for the deaf, deaf-blind, and hard of hearing, created by § 71-4-2102;

(22) Tennessee Duck River development agency, created by §§ 64-1-601 and 64-1-602; and

(23) Tri-county railroad authority, created by § 64-2-301;

(24) Utility management review board, created by § 7-82-701;

(25) West Fork Drakes Creek dam and reservoir interstate authority, created by § 64-1-901;

(26) West Tennessee River basin authority, created by § 64-1-1101.

(b) Each department, commission, board, agency or council of state government created during calendar year 2018 terminates on June 30, 2020.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-242 - Governmental entities terminated on June 30, 2021.

(a) The following governmental entities terminate on June 30, 2021:

(1) Beef promotion board, created by § 43-29-118;

(2) Board of dispensing opticians, created by § 63-14-101;

(3) Delta human resource agency, created by § 13-26-102;

(4) East Tennessee human resource agency, created by § 13-26-102;

(5) Egg promotion board, created by § 43-29-120;

(6) First Tennessee human resource agency, created by § 13-26-102;

(7) James K. Polk memorial association, created by § 4-13-201;

(8) Mid-Cumberland human resource agency, created by § 13-26-102;

(9) Northwest Tennessee human resource agency, created by § 13-26-102;

(10) Occupational safety and health review commission, created by § 50-3-801;

(11) Pork promotion board, created by § 43-29-119;

(12) South Central Tennessee human resource agency, created by § 13-26-102;

(13) Southeast Tennessee human resource agency, created by § 13-26-102;

(14) Southwest Tennessee human resource agency, created by § 13-26-102;

(15) State board of equalization, created by § 4-3-5101;

(16) Tennessee aeronautics commission, created by § 42-2-301;

(17) Tennessee dairy promotion committee, created by § 44-19-114;

(18) Tennessee soybean promotion board, created by § 43-20-102; and

(19) Upper Cumberland human resource agency, created by § 13-26-102.

(b) Each department, commission, board, agency, or council of state government created during calendar year 2019 shall terminate on June 30, 2021.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.



§ 4-29-243 - Governmental entities terminated on June 30, 2022.

(a) The following governmental entities shall terminate on June 30, 2022:

(1) School bond authority, created by § 49-3-1204;

(b) Each department, commission, board, agency or council of state government created during calendar year 2020 terminates on June 30, 2022.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.









Chapter 30 - Local Government Electronic Technology Act of 2009

§ 4-30-101 - Purpose -- Short title.

In order to encourage local governments in Tennessee to utilize current electronic technology to perform the business functions of their offices, to ensure the best possible stewardship of public funds and to maintain adequate internal controls, there is created the "Local Government Electronic Technology Act of 2009."



§ 4-30-102 - Chapter definitions.

As used in this chapter, "local government" means any county, metropolitan government, municipality or other political subdivision of this state.



§ 4-30-103 - Use of current electronic technology -- Filing of plan before implementing new electronic technology -- Contents of plan.

(a) Local governments are encouraged to use current electronic technology to perform the business functions of their offices.

(b) Prior to any local government implementing new electronic technology associated with the disbursement of public funds, purchasing or the sale of local government assets or the collection of various taxes, fines, fees or payments, the local government shall file a plan with the comptroller of the treasury for comments. The plan shall be filed at least thirty (30) days prior to implementation.

(c) The plan shall contain the following information: (1) A description of the business process and the technology to be utilized;

(2) A description of the policies and procedures related to the implementation of the electronic technology;

(3) Documentation of internal controls that will ensure the integrity of the business process; and

(4) The estimated implementation cost and a statement as to whether the implementation of the new electronic technology will be implemented within the existing operating resources of the office or indicate prior approval of the governing body if additional operating resources are needed.






Chapter 31 - Tennessee Local Development Authority Act

Part 1 - General Provisions

§ 4-31-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Local Development Authority Act."



§ 4-31-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agricultural development loan program" means the authority's program of providing loans to lenders or purchasing loans from lenders for the purpose of making funds available for the financing of agricultural enterprises;

(2) "Agricultural enterprise" means the acquisition, reconstruction or improvement of land or buildings or other improvements thereto, or any combination thereof, and any breeding stock and machinery or equipment necessary or suitable for use in farming, ranching, the production of agricultural commodities, including the products of agriculture and silviculture, or necessary and suitable for treating, processing, storing or transporting raw agricultural commodities;

(3) "Authority" means the Tennessee local development authority, a public agency and instrumentality of the state, created by this chapter, or if such authority shall be abolished, the board, body, commission or agency succeeding to the principal functions thereof or to which the powers and duties granted or imposed upon the authority shall be given by law;

(4) "Bond" means any bond authorized and issued pursuant to this chapter;

(5) "Capital project" means the same as "public works project" as defined in § 9-21-105;

(6) "Department" means the department of environment and conservation, or, if the department shall be abolished, the board, body, commission or agency succeeding to the principal functions thereof or to which the powers and duties granted or imposed upon the department shall be given by law;

(7) "Industrial development authority" means the Tennessee industrial development authority, or, if the industrial development authority shall be abolished, the board, body, commission or agency succeeding to the principal functions thereof or to which the powers and duties granted or imposed upon the industrial development authority shall be given by law;

(8) "Lender" means any federal or state chartered bank, federal land bank, production credit association, bank for cooperatives, federal or state chartered savings and loan association or building and loan association, insurance company, or mortgage loan company;

(9) "Loan insurer" or "loan guarantor" means an agency, department, administration or instrumentality, corporate or otherwise, of or in the department of housing and urban development, the farmers home administration of the department of agriculture or the veterans administration of the United States, any private mortgage insurance company or any other public or private agency that insures or guarantees loans;

(10) "Loan program agreement" means a contractual arrangement by and between a local government unit and the authority pursuant to and in accordance with part 4 of this chapter providing for loans to such local government units for the purpose of paying the cost of the construction of capital projects and a contractual arrangement by and between a local government unit and the state acting by and through the department, pursuant to and in accordance with title 68, chapter 211, part 4 [repealed], or title 68, chapter 221, parts 2 and 5 providing for loans to such local government unit for the purpose of paying the cost of the construction of sewage treatment works, waterworks, or energy recovery facilities and/or solid waste resource recovery facilities, as the case may be, which loans are made or are to be made from the proceeds of bonds or notes issued pursuant to this chapter;

(11) "Local government unit" means any county, metropolitan government, incorporated town or city, or special district of the state, water/wastewater authority or any energy authority created by an act of the general assembly;

(12) "Note" means any note authorized and issued pursuant to this chapter;

(13) "Pollution" means the placing of any noxious or deleterious substances, including noise, in any air or water or land of or adjacent to the state or affecting the physical, chemical or biological properties of any air or waters or land of or adjacent to the state in a manner and to an extent that renders or is likely to render such air or waters or land inimical or harmful to the public health, safety or welfare, or to animal, bird or aquatic life, or to the use of such air or waters or land for domestic, industrial, agricultural or recreational purposes;

(14) "Pollution control facilities" means any equipment, structure or facility or any land and any building, structure, facility or other improvement thereon, or any combination thereof, and all real and personal property deemed necessary therewith having to do with or the end purpose of which is the control, abatement or prevention of water, air, noise or general environmental pollution, including, but not limited to, any air pollution control facility, noise abatement facility, water management facility, waste water collecting system, waste water treatment works, or solid waste disposal facility;

(15) "Program loans" means loans or grants made to a local government unit by the state that are required to be repaid pursuant to a loan program agreement;

(16) "Small business concern" means an enterprise that constitutes a "small business concern" under federal law and the criteria used by the administrator of the small business administration of the United States as the same may be amended from time to time;

(17) "Small business financing agreement" means a lease, sublease or loan agreement entered into between a small business concern and the authority, the payments under which have been guaranteed by the small business administration of the United States or any other agency thereof;

(18) "State" means the state of Tennessee;

(19) "State loan programs" means the activities and policies undertaken by the state pursuant to title 68, chapter 221, part 2 to provide assistance to local government units by making grants that are required to be repaid for the construction of sewage treatment works, or pursuant to title 68, chapter 221, part 5, to provide assistance to local government units by making loans for the construction of waterworks, or pursuant to title 68, chapter 211, part 4 [repealed], to provide assistance to local government units by making loans for the construction of energy recovery facilities or solid waste resource recovery facilities, or both, or pursuant to part 4 of this chapter to provide assistance to local government units by making loans for the construction of capital projects; and

(20) "State-shared taxes" means taxes imposed and collected by the state pursuant to law and allocated by law to local government units, whether allocated for a particular purpose or for the general use of such local government units.



§ 4-31-103 - Authority created -- Organization and administration.

(a) There is hereby created a body, politic and corporate, to be known as the "Tennessee local development authority."

(b) The authority shall be a public agency and an instrumentality of the state and shall be deemed to be acting in all respects for the benefit of the people of the state in the performance of essential public functions and to be serving a public purpose in improving and otherwise promoting the health, welfare and prosperity of the people of the state.

(c) (1) Its membership shall consist of the governor, the secretary of state, the state treasurer, the comptroller of the treasury and the commissioner of finance and administration, and their successors in office from time to time, by virtue of their incumbency in such offices and without further appointment or qualification, together with one (1) member who shall be appointed by the speaker of the senate from a list of three (3) individuals nominated by the Tennessee county services association, and one (1) member who shall be appointed by the speaker of the house of representatives from a list of three (3) individuals nominated by the Tennessee municipal league, each of whom shall serve for a period of two (2) years, subject to reappointment, or until such member's successor is similarly nominated and appointed.

(2) The governor, the secretary of state, the state treasurer, the comptroller of the treasury and the commissioner of finance and administration shall be designated as ex officio members of the authority. Each ex officio member of the authority may designate a member of the ex officio member's respective staff to attend meetings of the authority or its committees and to exercise the ex officio member's right to vote in the ex officio member's absence. The designation must be made in writing addressed to the secretary of the authority specifying the meeting for which the designation is effective and filed with the secretary of state.

(3) The member appointed by the speaker of the senate and the member appointed by the speaker of the house of representatives shall not participate in or vote on any proceeding before the authority relative to the agricultural development loan program.

(A) For purposes of administering the agricultural development loan program, the governor may appoint two (2) individuals knowledgeable in agricultural enterprise to serve as nonvoting advisors to the authority.

(B) The recommendations of such advisors attending any meeting of the authority shall be part of the minutes.

(C) Such advisors shall serve without compensation but shall be reimbursed in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) The governor shall serve as chair of the authority, and the comptroller of the treasury shall serve as secretary.

(e) (1) The members shall serve without salary, but each member shall be entitled to reimbursement for such member's actual and necessary expenses incurred in the performance of such member's official duties.

(2) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(f) (1) The authority and its corporate existence shall continue until terminated by law; provided, that no such law shall take effect so long as the authority shall have bonds, notes or other obligations outstanding.

(2) Upon termination of the existence of the authority, all its rights and properties shall pass to and be vested in the state.

(g) (1) The powers of the authority shall be vested in and exercised by no fewer than four (4) of the members thereof.

(2) The authority may delegate to one (1) or more of its members or its officers such powers and duties as it may deem proper.

(h) (1) Written minutes covering all meetings and actions of the authority shall be prepared by the secretary of the authority and shall be kept on file, open to public inspection.

(2) The minutes and all other records of the authority shall be kept in the office of the comptroller of the treasury.

(i) The authority shall be empowered to act on behalf of the state and its people in serving this public purpose for the benefit of the general public.



§ 4-31-104 - Powers.

Except as otherwise limited by this chapter, the authority has the power to:

(1) Sue and be sued;

(2) Have a seal and alter the same at pleasure;

(3) Make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter;

(4) Subject to agreements with bondholders or noteholders, make rules and regulations governing the conduct of its meetings and the use and application of its money and properties;

(5) Borrow money and issue negotiable bonds, notes or other obligations in the principal amounts and for the purposes authorized by law, and provide for the rights of the holders of such bonds, notes or other obligations;

(6) Invest any funds held in reserve or sinking funds, or any moneys not required for immediate use or disbursement at the discretion of the authority in any investments or securities in which moneys of the state are authorized to be invested;

(7) In connection with the issuance of bonds or notes of the authority, make and collect such rents, fees and charges, including, but not limited to, reimbursement of all costs of financing by the authority as the authority shall determine to be reasonable and required;

(8) Accept any gifts or grants or loans of funds or financial or other aid in any form from the federal government or any agency or instrumentality thereof or from the state or from any other source and to comply, subject to this chapter, with the terms and conditions thereof;

(9) Accept the assignment of the right to receive money paid under loan program agreements;

(10) Engage the services of attorneys and consultants on a fee or contract basis for the rendering of professional and technical assistance and advice;

(11) Do any and all things necessary or convenient to carry out its purposes and exercise the powers expressly given and granted in this chapter;

(12) Procure insurance or guarantees from any public or private entities, including any department, agency or instrumentality of the United States, for payment of any bonds or notes issued by the authority to fund its state loan programs and its agricultural development loan program, including the power to pay premiums on any such insurance;

(13) Enter into agreements with any department, agency or instrumentality of the United States or the state and with lenders, and enter into loan agreements, sales contracts and leases with contracting parties for the purpose of planning, regulating and providing for the financing or refinancing of any agricultural enterprise;

(14) Enter into contracts or agreements with lenders for the servicing and processing of loans made to finance agricultural enterprises;

(15) Provide technical assistance to local public bodies and to profit and nonprofit entities in the development or operation of agricultural enterprises and distribute data and information concerning the encouragement and improvement of agricultural enterprises and agricultural employment in the state;

(16) To the extent permitted under a resolution authorizing notes or bonds to fund the agricultural development loan program, consent to any modification with respect to the rate of interest, time and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease or agreement of any kind to which the authority is a party;

(17) To the extent permitted under a resolution authorizing notes or bonds to fund the agricultural development loan program for financing certain agricultural enterprises, enter into contracts with any lender containing provisions enabling it to reduce the rental or carrying charges to persons unable to pay the regular schedule of charges when, by reason of other income or payment by any department, agency or instrumentality of the United States or of the state, the reduction can be made without jeopardizing the economic stability of the agricultural enterprise being financed;

(18) Enter into agreements for management on behalf of the authority of any of its properties acquired under the agricultural development loan program upon such terms and conditions as may be mutually agreeable;

(19) Sell, at public or private sale, with or without public bidding, any loan or other obligation held by the authority, when such loan or other obligation is held by the authority pursuant to the agricultural loan program;

(20) Foreclose any mortgages, deeds of trust, notes, debentures, bonds and other security interests held by it relative to an agricultural enterprise either by action or by exercise of a power of sale, and sell the equity of redemption in such security interests in accordance with the terms of such instruments and applicable state law, and take all such other actions as may be necessary to enforce any obligation held by it;

(21) Purchase the equity of redemption in any such mortgage, deed of trust, note, debenture, bond or other security interest;

(22) Mortgage, pledge, assign or grant security interests in any or all of its notes or other instruments, contract rights or other property, including, but without limitation to, any receipts from insurance on or guarantees of any of its notes or other instruments or any receipts from state-shared taxes, as security for the payment of the principal of and interest on any notes or bonds issued by the authority, or as security for any agreements made in connection therewith, whether then owned or thereafter acquired;

(23) Sell, exchange, donate and convey any or all of its properties whenever the authority shall find such action to be in furtherance of the purposes for which the authority was created;

(24) Make and execute contracts and all other instruments necessary or convenient to do any and all things, including the issuance of rules and regulations, for the exercise of its powers and functions under the Wastewater Facilities Act of 1987, compiled in title 68, chapter 221, part 10;

(25) When entering into any contracts or agreements authorized under this chapter, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, agree in the written contract or agreement that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation; provided, however, that jurisdiction over the authority against which an action on such a contract or agreement is brought shall lie solely in a court located in Tennessee that would otherwise have jurisdiction of actions brought in contract against the authority; and

(26) For purposes of financing the acquisitions and improvements of facilities previously financed under part 7 of this chapter and from funds available, lend moneys to local government units to be repaid with revenues of such facilities under such terms and conditions deemed appropriate by the authority.



§ 4-31-105 - Bonds and notes -- Issuance and terms -- Designation of state-shared taxes.

(a) (1) (A) Whenever the authority is authorized by law to issue bonds or notes, the bonds and notes shall be authorized by resolution of the authority, may be in one (1) or more series, shall bear such date or dates, and shall mature at such time or times, in the case of any such note or any renewals thereof, not exceeding eight (8) years from the date of issue of such original note, and in the case of any such bond not exceeding thirty (30) years from the date of issue, as such resolution or resolutions may provide.

(B) In its discretion, the authority by resolution may provide that a note or any renewal of such note may mature more than eight (8) years from the date of issue of such original note; provided, that:

(i) The local government units whose projects were financed pursuant to loan program agreements with the proceeds of such note or renewal note shall have begun repayment of principal in accordance with a payment schedule established by the authority; and

(ii) The maturity of such note or any renewal note or bond refunding such notes financing such program agreements shall not exceed thirty (30) years from the date of issue of such original note.

(2) The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide.

(3) The bonds and notes may be sold at public or private sale, at such price or prices as the authority shall determine.

(4) With respect to all or any portion of any issue of bonds or notes issued or anticipated to be issued hereunder, the authority may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements and options in respect thereto, from time to time and under such terms and conditions as the authority may determine, including, without limitation, provisions permitting the authority to pay to or receive from any person or entity for any loss of benefits under such agreement upon early termination thereof or default under such agreement.

(5) The authority may enter into an agreement to sell its bonds or notes under this chapter, providing for delivery of such debt not more than five (5) years, or such greater period of time if approved by the comptroller of the treasury, from the date of execution of such agreement or in the case of refunding bonds the earlier of the first date on which the bonds being refunded can be optionally redeemed resulting in cost savings or be optionally redeemed at par.

(b) Any resolution or resolutions authorizing any bonds or notes, or any series thereof, may contain the following provisions, which shall be a part of the contract with the holders thereof:

(1) Pledging all or any part of the moneys that the authority is permitted by law to pledge, and securing the payment of the bonds or notes or of any series thereof, subject to such agreements with bondholders or noteholders as may then exist;

(2) Creating and establishing such funds and accounts as may be deemed necessary or advisable and setting aside reserves or sinking funds and agreeing as to the maintenance, regulation and disposition thereof;

(3) Limiting the purpose to which the proceeds of sale of bonds or notes may be applied, and pledging such proceeds to secure the payment of the bonds or notes or of any series thereof;

(4) Limiting the issuance of additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and the refunding of outstanding or other bonds or notes;

(5) Prescribing the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given;

(6) Investing in a trustee or trustees such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to § 4-31-106 and limiting or abrogating the right of the bondholders to appoint a trustee or limiting the rights, powers and duties of such trustee; or

(7) Setting forth any other matters, of like or different character, that in any way affect the security or protection of the bonds or notes.

(c) (1) The authority by resolution may, from time to time, identify those taxes constituting state-shared taxes and, upon approval of the form and substance of such resolution by the attorney general and reporter, such identification shall be conclusive as to those taxes that constitute state-shared taxes; provided, that nothing contained in this subsection (c) shall be deemed to require the general assembly to continue to impose any tax identified as a state-shared tax or to maintain such tax at any particular level.

(2) As of January 1, 1986, the identification by the authority of the following taxes as state-shared taxes is hereby ratified and confirmed:

(A) The tax on income from stocks and bonds, distributed pursuant to title 67, chapter 2;

(B) The gasoline tax, distributed pursuant to title 67, chapter 3;

(C) The motor vehicle fuel use tax, distributed pursuant to title 67, chapter 3, part 8 [repealed];

(D) The sales tax, distributed pursuant to title 67, chapter 6;

(E) The mixed drink tax, distributed pursuant to title 57, chapter 4;

(F) The alcoholic beverage tax, distributed pursuant to title 57, chapter 3;

(G) The beer tax, distributed pursuant to title 57, chapter 5; and

(H) The federal payments in lieu of taxes, distributed pursuant to title 67, chapter 9.

(3) A local government unit shall not have any claim on state-shared taxes withheld as permitted under the terms of the state loan program.

(d) (1) The authority, subject to such agreements with bondholders or noteholders as may then exist, shall have power to purchase notes or bonds out of any moneys available therefor at a price not exceeding:

(A) The redemption price then applicable, plus accrued interest to the next interest payment date thereon, if the notes or bonds are then redeemable; or

(B) The redemption price applicable on the first date after such purchase upon which the bonds or notes become subject to redemption, plus accrued interest to such date if the notes or bonds are not then redeemable.

(2) All bonds and notes so purchased shall be cancelled.

(e) Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(f) In the event any member of the authority whose signature or facsimile signature thereof shall appear on any bonds or coupons shall cease to be a member of the authority before the delivery thereof, such signature or facsimile signature nevertheless shall be valid and sufficient for all purposes, the same as if such member had remained a member of the authority until after such delivery.

(g) (1) Any pledge made by the authority pursuant to this chapter or by a local government unit pursuant to a loan program agreement shall be valid and binding from the time when the pledge is made, the moneys or property so pledged and thereafter received by the authority or local government unit, as applicable, shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority or local government unit, as applicable, irrespective of whether such parties have notice thereof.

(2) Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(h) (1) The bonds and notes shall not be invalid for any irregularity or defect in the proceedings for the issuance or sale thereof.

(2) Such bonds and notes shall contain a recital that they have been authorized and issued pursuant to the laws of the state, including particularly this chapter, which recital shall be conclusive evidence of their validity and the regularity of their issuance.

(3) Bonds and notes of the authority shall not constitute a debt or a pledge of the faith and credit of the state or any local government unit, and the holders or owners of such bonds and notes shall have no right to have taxes levied by the general assembly or any local government unit or any other taxing authority within the state for the payment of the principal of, premium, if any, and interest on, such bonds and notes, but such bonds and notes shall be payable solely from the revenues and moneys pledged for their payment.

(4) All such bonds and notes shall contain on the face thereof a statement to the effect that the bonds or notes are not a debt of the state or any local government unit or any other taxing authority within the state, but are payable solely from revenues and moneys pledged to the payment thereof.



§ 4-31-106 - Bonds and notes -- Default -- Remedies.

(a) In the event that the authority shall default in the payment of principal of or interest and premium, if any, on bonds or notes similarly secured after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty (30) days, or in the event that the authority shall fail or refuse to comply with this chapter, or shall default in any agreement made with the holders of bonds or notes similarly secured, the holders of twenty-five percent (25%) in aggregate principal amount of such bonds and notes then outstanding, by instrument or instruments filed in the office of the comptroller of the treasury and approved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such notes or bonds for the purposes herein provided in this section.

(b) Such trustee may, and upon written request of the holders of twenty-five percent (25%) in principal amount of such bonds and notes then outstanding shall, in such trustee's own name:

(1) By suit, action or proceeding at law or in equity in any court of competent jurisdiction, enforce all rights of the bondholders or noteholders, including the right to require the authority to collect the moneys payable to it and to require the authority to carry out any other agreements with the holders of such bonds or notes and to perform its duties under this chapter;

(2) Bring suit upon such bonds or notes;

(3) By action or suit, require the authority to account as if it were the trustee of an express trust for the holders of such bonds and notes;

(4) By action or suit, enjoin any acts or things that may be unlawful or in violation of the rights of the holders of such bonds or notes; and

(5) Declare all such bonds or notes due and payable and, if all defaults shall be made good, then, with the consent of the holders of the twenty-five percent (25%) of the principal amount of such bonds or notes then outstanding, to annul such declaration and its consequences.

(c) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of any functions specially set forth herein or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

(d) Notwithstanding the preceding provisions of this section, the authority may provide in resolution or resolutions authorizing such bonds and notes for the limitation or abrogation of the rights of a trustee if the particular default shall have been remedied or cured or proper action is diligently being pursued by the authority, to remedy or cure default.



§ 4-31-107 - Bonds and notes -- Issuance to fund state loan programs.

(a) For the purpose of providing moneys to make program loans under the state loan programs or to retire general obligation bond anticipation notes of the state issued to provide interim financing for such program loans the authority, in addition to the powers otherwise granted by law, shall have the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in such principal amounts as may from time to time be authorized by law.

(b) The proceeds of such bonds and notes shall be applied by the authority, as it deems necessary, to provide sufficient moneys to carry out the purposes of the state loan programs, including the retirement of general obligation bond anticipation notes of the state issued to provide interim financing for the state loan programs, to provide for the payment of interest on such bonds and notes for a reasonable time after issuance, to establish reserves to secure such bonds and notes, and to provide for the payment of costs incident to the issuance of such bonds and notes.

(c) Bonds or notes issued by the authority to provide for loans to local government units pursuant to title 68, chapter 221, part 2 for the construction of sewage treatment works, pursuant to title 68, chapter 221, part 5 for the construction of water works, or pursuant to title 68, chapter 211, part 4 [repealed], for the construction of energy recovery facilities and/or solid waste resource recovery facilities shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to part 4 of this chapter to provide for loans to local government units for the construction of capital projects, or with bonds or notes issued pursuant to any other provisions of this chapter or any other law, nor shall bonds or notes issued by the authority pursuant to part 4 of this chapter to provide loans to local government units for the construction of capital projects be issued and sold as part of an issue of bonds or notes issued pursuant to any other provision of this chapter or any other law; provided, that the foregoing shall not prohibit the issuance of separate issues of bonds or notes pursuant to this section.

(d) (1) The authority has the power, and is hereby authorized, to issue from time to time renewal notes, and bonds to pay notes issued in anticipation of such bonds, and, whenever it deems refunding expedient, to refund any bonds by the issuance of refunding bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose.

(2) Such refunding bonds and renewal notes may be issued without further authorization, such issuance being deemed authorized by the law authorizing the bonds and notes to be renewed, paid or refunded.

(3) The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(e) Except as may otherwise be expressly provided by the authority, each issue of its notes or bonds issued pursuant to this section shall be limited special obligations of the authority payable solely from and secured solely by moneys derived by the authority from all or a portion of payments made by local government units, pursuant to the loan program agreements with such local government units or moneys withheld from state-shared taxes apportioned to such local government units as permitted under the state loan programs, as provided in the resolution authorizing such bonds and notes.

(f) The authority is hereby authorized to issue its bonds and notes in such manner as provided by this chapter.



§ 4-31-108 - Program loans -- Comptroller's certification -- Handling of funds.

(a) The comptroller of the treasury shall file a certificate with the authority setting forth with respect to each local government unit that will receive a program loan:

(1) The name of such local government unit;

(2) The amount of such program loan;

(3) That the loan program agreement pursuant to which the program loan to be made is entered into pursuant to, and in accordance with, title 68, chapter 221, part 2 or part 5, title 68, chapter 211, part 4 [repealed], or part 4 of this chapter as the case may be;

(4) The total, at the time of approval of the program loan with respect to which such certificate relates, of all program loans under the state loan programs made to the local government unit, whether financed from the proceeds of bonds or notes issued pursuant to § 4-31-107 or from the proceeds of general obligation bonds or bond anticipation notes of the state;

(5) The total amount, at the time of approval of the program loan with respect to which such certificate relates, of payments to the state required to be made in each fiscal year of the state under loan program agreements, excluding payments that will be required on account of the program loan with respect to which such certificate relates, or under contracts providing for program loans from the proceeds of general obligation bonds or bond anticipation notes;

(6) The amount of state-shared taxes received in the prior fiscal year of the state as shown by the latest completed audit for the state's fiscal year preceding the time of approval of the program loan with respect to which such certificate relates;

(7) The amount, at the time of approval of the program loan with respect to which such certificate relates, of indebtedness, other than under loan program agreements, having a prior lien on state-shared taxes as certified by the local government unit; and

(8) The total amount, at the time of approval of the program loan with respect to which such certificate relates, of payments to the state required to be made in each fiscal year of the state under loan program agreements, including payments that will be required on account of the program loan with respect to which such certificate relates, and under contracts providing for program loans from the proceeds of general obligation bonds and bond anticipation notes.

(b) In the preparation of the certificate required by subsection (a), the comptroller of the treasury, in determining the amount of payments to the state required to be made in each fiscal year of the state under loan program agreements, including the loan program agreement with respect to which such certificate relates, and under contracts providing for program loans from the proceeds of general obligation bonds or bond anticipation notes, shall:

(1) With respect to program loans that have been funded from the proceeds of bonds of the authority or the proceeds of general obligation bonds of the state, utilize the actual debt service requirements under such loan program agreements or contracts; and

(2) With respect to program loans for which no funding has yet been provided or for which interim financing from the proceeds of notes or from other available moneys is being provided, utilize the debt service requirements under such loan program agreements determined by the state funding board at the time of approval of such loan program agreement as if the bonds to be issued to fund such program loans will bear interest at such rate per annum and mature in such manner as the state funding board shall establish at the time of such approval.

(c) Each certificate may relate to one (1) or more local government units, program loans, or both, and be prepared in such form and manner as the comptroller of the treasury deems advisable.

(d) (1) No proceeds of bonds or notes shall be applied by the authority to provide moneys to make a program loan to any local government unit unless the certificate of the comptroller of the treasury prepared pursuant to subsection (a) shows that the ratio of unobligated state-shared taxes to the maximum annual amount of program loan payments complies with the statutes governing the state loan programs.

(2) For purposes of this subsection (d) and subsection (i):

(A) "Maximum annual amount of program loan payments" means the total amount of payments to the state by such local government unit required to be made in any fiscal year of the state under loan program agreements determined as provided in this section, including payments that will be required on account of the program loan with respect to which such certificate relates, and under contracts, other than loan program agreements, providing for program loans from the proceeds of general obligation bonds and bond anticipation notes; and

(B) "Unobligated state-shared taxes" means the total amount of state-shared taxes shown in the certificate that such local government unit received in the prior fiscal year of the state as shown by the latest completed audit for the state's fiscal year, after deducting the amount of such state-shared taxes applied to other indebtedness of such local government unit in such fiscal year.

(e) Prior to the issuance of bonds pursuant to § 4-31-107, the comptroller of the treasury shall file with the authority a certificate:

(1) Setting forth the total amount of bonds to be issued, stating separately:

(A) The amount from proceeds of the proposed bonds allocable to program loans, whether to finance a program loan or to retire notes theretofore issued to finance a program loan;

(B) The estimated amount, if any, in order to provide for the payment of interest on such bonds for a stated period after issuance;

(C) The estimated amount, if any, required to establish reserves;

(D) The estimated amount, if any, required to provide for the payment of costs incident to the issuance of such bonds; and

(2) Certifying, with respect to each local government unit to which a program loan is to be made or refinanced from the proceeds of such bonds, that a loan program agreement is in effect, that the certificate required pursuant to subsection (a) with respect to each such program loan has been filed with the authority, and that the aggregate of the payments to be made to the state by all local government units under all loan program agreements will be sufficient, together with other funds available for such purpose, to pay the principal of, and interest and premium, if any, on all bonds issued to finance program loans and to fulfill any and all other obligations of the authority.

(f) Prior to the issuance of notes pursuant to § 4-31-107, the comptroller of the treasury shall file with the authority a certificate:

(1) Setting forth the total amount of notes to be issued, stating separately:

(A) The amount from the proceeds of the proposed notes allocable to program loans, whether to finance a program loan or to retire other notes theretofore issued to finance a program loan;

(B) The estimated amount, if any, in order to provide for the payment of interest on such notes for a stated period after issuance;

(C) The estimated amount, if any, required to establish reserves;

(D) The estimated amount, if any, required to provide for the payment of costs incident to the issuance of such notes; and

(2) Certifying, with respect to local government units to which program loans are to be made from at least seventy-five percent (75%) of the proceeds of such notes available for program loans, that the loan program agreements are in effect and that the issuance of such notes will not affect the ability of the authority to pay the principal of, interest and premium, if any, on any bonds of the authority issued to finance program loans and to fulfill any and all other obligations of the authority.

(g) Pending application of the proceeds of bonds or notes to provide program loans as provided herein, such proceeds shall be held in trust for the benefit of the holders of such bonds or notes, as the case may be.

(h) The authority is hereby authorized to establish in the state treasury a separate special trust fund of the authority for each separate issue of bonds or notes that is similarly secured, to be known as the "state loan programs fund" and to bear such additional designation as the authority deems appropriate to properly identify each fund. The state hereby covenants and agrees that from and after the issuance of any bonds or notes under and pursuant to § 4-31-107 then, notwithstanding any other law, and particularly title 68, chapter 221, parts 2 and 5, and title 68, chapter 211, part 4 [repealed], moneys derived by the state from payments made by local government units pursuant to loan program agreements with such local government units and moneys withheld from state-shared taxes apportioned to such local government units as permitted under the terms of the state loan programs that are pledged to the payment of such bonds or notes shall be paid into the particular state loan programs fund established for the issuance of bonds or notes to which such moneys are pledged, and such moneys shall be accounted for separately from all other moneys in the state treasury and shall be applied by the authority solely for the purpose of paying principal of and interest and premium, if any, on such issue of bonds and notes issued pursuant to § 4-31-107, refunding moneys due to participating local government units where appropriate, and paying all other costs incidental to the administration of the authority in connection with the state loan programs and the issuance of such issue of bonds and notes.

(i) (1) There is hereby established a separate special trust fund of the state to be known as the "local development authority statutory reserve fund."

(2) There shall be deposited in such statutory reserve fund all moneys from whatever source, including appropriations pursuant to law, received by the authority for such purpose.

(3) The statutory reserve fund shall be established and maintained in an amount equal to the statutory reserve fund requirement.

(4) For purposes of this subsection (i):

(A) "Program loan certificate" means the certificate of the comptroller of the treasury prepared pursuant to subsection (a);

(B) "Statutory reserve fund requirement" means the total amount obtained by adding the amount for each program loan arrived at by subtracting the total unobligated state-shared taxes shown on the program loan certificate relating to such program loan from the maximum annual amount of payments shown on the program loan certificate relating to such program loan.

(5) At the end of each calendar year, the authority shall certify to the governor the amount of the deficiency, if any, on deposit in the statutory reserve fund, valuing investments in such fund at face value, and there shall be included in the governor's recommended budget next submitted to the general assembly a line item appropriation in the amount equal to the deficiency in the amount required to be on deposit in the statutory reserve fund, which amount, if appropriated, shall be apportioned and paid to the authority for deposit in the statutory reserve fund.

(6) Moneys on deposit in the statutory reserve fund shall be invested and reinvested from time to time by the authority in securities and obligations deemed appropriate by the authority, including securities or obligations, the interest on which is exempt from federal income taxes. Any earnings from such investment and reinvestment shall accrue to the benefit of the statutory reserve fund; provided, that at the end of each fiscal year, any amount in such fund in excess of two hundred percent (200%) of the amount required hereby to be maintained in such fund shall revert to the general fund in accordance with the applicable provisions of the general appropriations bill.

(7) The moneys held in the statutory reserve fund shall be a trust fund for the benefit of the holders of the bonds and notes of the authority issued pursuant to § 4-31-107, and shall be paid to the authority, upon request of the authority, whenever any local government unit shall fail to make a payment required under a program loan agreement and there are insufficient state-shared taxes available to the authority to be withheld as permitted under the state loan programs to permit the payment of principal of or interest on bonds or notes of the authority issued pursuant to § 4-31-107 in accordance with the terms of such bonds or notes.



§ 4-31-109 - Bonds and notes -- Issuance to fund pollution control facilities.

(a) For the purpose of providing moneys to assist small business concerns in financing pollution control facilities, the authority, in addition to the powers otherwise granted by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in such principal amounts as may from time to time be authorized by law.

(b) The proceeds of such bonds and notes may be loaned by the authority to a small business concern pursuant to a small business financing agreement and applied by such small business concern solely to the payment of the cost of constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering or extending any pollution control facilities of such small business concern, including the payment of engineering, fiscal, architectural and legal expenses incurred in connection with such pollution control facilities and the issuance of the bonds or notes, or may be applied by the authority to the payment of the cost of constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering, or extending any pollution control facilities of such small business concern, including the payment of engineering, fiscal, architectural and legal expenses incurred in connection with such pollution control facilities and the issuance of the bonds or notes, and, in either case, there may be reserved sufficient proceeds of such bonds or notes to provide for the payment of interest on the bonds or notes during construction of any such pollution control facilities and for six (6) months after the estimated date of completion, and for the establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds or notes in the event of a deficiency in the revenues and receipts available for such payment.

(c) Bonds or notes issued pursuant to this section shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provision of this chapter or other law.

(d) (1) The authority has the power, and is hereby authorized, to issue from time to time renewal notes, and bonds to pay notes issued in anticipation of such bonds, and, whenever it deems refunding expedient, to refund any bonds by the issuance of refunding bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose.

(2) Such refunding bonds and renewal notes may be issued without further authorization, such issuance being deemed authorized by the law authorizing the bonds and notes to be renewed, paid or refunded.

(3) The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(e) (1) Except as may otherwise be expressly provided by the authority, each issue of its notes or bonds issued pursuant to this section shall be limited special obligations of the authority payable solely from and secured by moneys derived by the authority from payments made by small business concerns pursuant to small business financing agreements with such small business concerns.

(2) In addition, bonds or notes issued pursuant to this section may be secured by a mortgage or deed of trust covering all or part of the pollution control facilities financed from the proceeds of such bonds or notes, including any enlargements of and additions to any such pollution control facilities thereafter made, or by an assignment and pledge of all or any part of the authority interest in and rights under the small business financing agreement relating to such pollution control facilities, or any thereof, or by both such mortgage or deed of trust and such assignment and pledge.

(f) The authority is hereby authorized to issue bonds and notes the principal amount of which to be outstanding at any one (1) time shall not exceed fifty million dollars ($50,000,000), such bonds to be issued in the manner provided in this chapter to implement the provisions thereof relating to providing moneys to assist small business concerns in financing pollution control facilities.



§ 4-31-110 - Bonds and notes issued under § 4-31-109 -- Limitations.

(a) Prior to the issuance of bonds or notes pursuant to § 4-31-109, the industrial development authority shall file with the authority a certificate to the effect that the pollution control facilities to be financed from the proceeds of such bonds or notes constitute pollution control facilities as defined in this chapter, and that assisting the small business concern in financing such pollution control facilities is in furtherance of the public purpose of abating or controlling pollution in the state.

(b) Such certificate by an officer of the industrial development authority shall be conclusive evidence that the pollution control facilities to be financed from the proceeds of such bonds or notes are pollution control facilities that may properly be financed from the proceeds of such bonds or notes.

(c) No bonds or notes shall be authorized by the authority under § 4-31-109 to provide moneys to assist a small business concern in financing pollution control facilities, unless the aforementioned certificate by an officer of the industrial development authority shall have been filed with the authority, and the authority shall receive evidence, as it deems sufficient, that the payments of all moneys by such small business concern that are due under the small business financing agreement entered into by such small business concern and the authority have been guaranteed by the small business administration of the United States under the Small Business Act (15 U.S.C. § 631 et seq.), and Small Business Investment Act of 1958 (15 U.S.C. § 661 et seq.), or otherwise.



§ 4-31-111 - Bonds and notes -- Holders' rights preserved.

The state does hereby covenant and agree with the holders of any bonds or notes issued under this chapter, that the state will not limit or alter the rights hereby vested in the authority to fulfill the terms of any agreements made with the holders thereof, or in any way impair the rights and remedies of such holders until such bonds or notes, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged.



§ 4-31-112 - Bonds and notes -- Negotiable instruments.

Whether or not the bonds or notes issued under this chapter are of such form and character as to be negotiable instruments under the negotiable instruments law, title 47, chapter 3, such bonds or notes shall be and hereby are made negotiable instruments within the meaning of and for all the purposes of the negotiable instruments law, subject only to the provisions of the bonds or notes for registration.



§ 4-31-113 - Bonds and notes -- Tax exemption.

The state covenants with the purchasers and all subsequent holders and transferees of bonds and notes issued by the authority pursuant to this chapter, in consideration of the acceptance of and payment therefor, the bonds and notes of the authority issued pursuant to this chapter, and the income therefrom, and all moneys received or to be received by the authority and pledged to pay or to secure the payment of such bonds or notes shall at all times be free from taxation by the state or any local governmental unit or other political corporations or subdivisions thereof, except inheritance, transfer and estate taxes.



§ 4-31-114 - Bonds and notes -- Legal investments and lawful security.

(a) The bonds and notes issued pursuant to this chapter shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, guardians and for all public funds of the state, any local government unit or other political corporations or subdivisions of the state.

(b) Such bonds and notes shall be eligible to secure the deposit of any and all public funds of the state and all public funds of local government units or other political corporations or subdivisions of the state, and such bonds and notes shall be lawful and sufficient security for these deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto.



§ 4-31-115 - Powers supplemental -- Construction.

(a) The powers conferred by this chapter shall be in addition to the powers conferred by other laws, and the limitations imposed by this chapter shall not affect the powers conferred by any other law, general or special, and, except as provided herein, bonds and notes may be issued hereunder notwithstanding any other such law and without regard to the procedure required by any other such law.

(b) Insofar as this chapter is inconsistent with any other law, general or special, this chapter shall be controlling.

(c) This chapter shall be liberally construed to effect the purposes hereof.



§ 4-31-116 - Expenses.

Expenses incurred by the authority in carrying out each of the programs authorized by this chapter may be made payable from funds made available to each program pursuant to this chapter, and no liability shall be incurred by the authority beyond the extent to which moneys shall have been so provided.



§ 4-31-117 - Annual report and audit.

(a) (1) The authority shall, following the close of each fiscal year, submit an annual report of its activities for the preceding fiscal year to the governor and the speakers of each house of the general assembly.

(2) The report shall set forth a separate and complete operating and financial statement for each of the programs authorized by this chapter.

(b) The annual report, including financial statements, all books, accounts and financial records of the authority shall be audited annually by the comptroller of the treasury.

(c) All audits performed by the internal audit staff of the authority shall be performed in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 4-31-118 - Loans for acquisition and improvement of mental health and developmental disability facilities.

(a) The authority may enter into loan agreements with any local government unit and any local government unit may enter into loan agreements with the authority for loans for acquisitions and improvement of facilities previously financed under part 7 of this chapter.

(b) Any loan agreement may include such provisions as may be agreed upon by the authority and the local government and shall additionally include, in substance, the following:

(1) The amount of the loan as determined by the authority;

(2) An agreement by the authority to pay part of the amount of the loan to the local government unit during the progress of the acquisition or improvement, or to pay the amount of the loan following completion of the acquisition or improvement, as may be agreed upon by the parties; and

(3) An agreement by the local government unit:

(A) To proceed expeditiously with and complete the project;

(B) To commence operation of the project on its completion, and not to discontinue operations or dispose of the project without the approval of the authority;

(C) To operate and maintain the project in accordance with applicable provisions of this part and in compliance with rules and regulations of the authority;

(D) Not to contract with any corporation for profit, private person or firm for that operation of the same notwithstanding any law authorizing such contracts, except upon approval by the authority of an application to the authority;

(E) To pledge any available sources of revenue to make payment according to a schedule established by the authority, and to make such payments; and

(F) To establish and maintain adequate financial records for the project, and to cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards, and to furnish a copy of such audits to the comptroller.

(c) The authority may promulgate any additional rules or regulations concerning the contract and charges in operations of a capital project.



§ 4-31-119 - Authority of the Tennessee local development authority to allocate the national qualified energy conservation bond limitation -- Administration of programs -- Issuance of bonds for qualified energy conservation projects.

(a) The state delegates to the Tennessee local development authority the authority to allocate on behalf of the state the portion of the "national qualified energy conservation bond limitation," as defined in § 54D of the Internal Revenue Code of 1986 (26 U.S.C. § 54D), that is allocated to the state pursuant to § 54D, in a manner consistent therewith. The authority may make such allocations from a list of recommended allocations presented to it by the department of economic and community development. The department shall consider both state and local government projects and issuers when developing recommendations.

(b) The department of economic and community development shall serve as the coordinator and administrator of such qualified energy conservation bond programs, establishing the terms and provisions of the programs and adopting such procedures with respect to such programs as necessary or appropriate.

(c) The authority has the power and is authorized to issue its negotiable bonds for a qualified energy conservation project as a capital project under part 4 of this chapter if the commissioner of economic and community development certifies that such project complies with a qualified energy conservation bond program developed by the department, which certification shall be conclusive. In applying § 47-14-103, and related provisions of title 47, chapter 14, to such bonds issued by the authority, the effective rate of the interest on any such bond shall be determined by reducing the interest payable by the authority with respect to such bond by the amount of payments from the United States treasury department that the authority expected, at the time of the issuance of such bond, to receive with respect to such bond.






Part 2 - Tennessee Agricultural Development Act

§ 4-31-201 - Short title.

This part shall be known and may be cited as the "Tennessee Agricultural Development Act."



§ 4-31-202 - Legislative findings.

(a) The general assembly finds and declares that:

(1) The high cost and limited availability of agricultural financing threatens to halt needed expansion or even perpetuation of many farm operations and related enterprises in Tennessee;

(2) These conditions severely limit the ability of young persons to begin farming or to carry on family farming traditions;

(3) Resulting shortages in agricultural commodities will aggravate food price inflation; and

(4) Resulting reductions in agricultural employment will contribute to overall unemployment with its attendant problems.

(b) (1) It is accordingly in furtherance of the interests and welfare of all Tennesseans that the Tennessee local development authority be empowered to issue revenue bonds, and to make the proceeds available for loans to farmers and farm-related enterprises that private industry alone would be otherwise unable to serve, at interest rates lower than would otherwise be obtainable.

(2) It is intended that the Tennessee local development authority be vested with all powers necessary to the accomplishment of these purposes.



§ 4-31-203 - Loans -- General power of authority.

(a) The authority may make, and undertake commitments to make, loans to or deposits with lenders under the agricultural development loan program for the financing of certain agricultural enterprises under terms and conditions that shall:

(1) Require the proceeds thereof to be used by such lenders to make loans for agricultural enterprises; and

(2) Require that no loans made by such lenders to finance a single agricultural enterprise shall exceed the aggregate principal amount of five hundred thousand dollars ($500,000).

(b) The authority may invest in, purchase or make commitments to invest in or purchase, and take assignments of, loans made by lenders for the construction, rehabilitation or purchase of agricultural enterprises. No loan shall be eligible for investment in, purchase or assignment by the authority:

(1) If the loan was initially made more than six (6) months prior to the date of investment, purchase or assignment; or

(2) If the aggregate principal amount of the loan received by a person exceeds five hundred thousand dollars ($500,000), and in computing that amount a loan received by an individual shall be aggregated with those loans received by such individual's spouse and children, and a loan received by a firm, partnership or corporation shall be aggregated with those loans received by each owner, partner or stockholder thereof.



§ 4-31-204 - Loans -- Prerequisites to action under § 4-31-203.

(a) Prior to an exercise of powers conferred by § 4-31-203(b), the authority shall:

(1) Require the lender to certify that the loan at the time of making was, is or will be in all respects a prudent investment;

(2) Require the lender to certify that it would not have made the loan if the authority had not agreed to purchase the loan pursuant to § 4-31-203(b);

(3) Require the lender to certify, if the principal amount of the loan is two hundred thousand dollars ($200,000) or more, that the borrower has obtained at least one (1) written declination of credit from a lender in or near the borrower's local community; and

(4) Require that the loan involved be insured by a loan insurer or be guaranteed by a loan guarantor or that the payment of principal and interest on the notes or bonds be insured or guaranteed.

(b) Prior to the exercise of powers conferred by § 4-31-203, the authority shall for all loans to be made pursuant to the agricultural loan development program for agricultural enterprises:

(1) Require any type of security that it deems reasonable and necessary;

(2) Authorize the reservation of funds by lenders in such amounts and subject to such conditions as the authority considers reasonable and necessary; and

(3) Require that all agriculture enterprises for which funds are advanced, loaned or otherwise provided by the authority under this chapter be in compliance with any state or local land use, zoning, subdivision and other laws applicable to the land upon which such enterprise is located or is to be constructed.



§ 4-31-205 - Bonds and notes.

(a) For the purpose of providing moneys to assist lenders in providing moneys to finance agricultural enterprises, the authority, in addition to the powers otherwise granted by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority.

(b) The proceeds of such bonds and notes may be applied by the authority to the making of loans to or deposits with lenders or the purchase of loans made by lenders as set forth in § 4-31-203.

(c) Bonds or notes issued pursuant to this section shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provision of this chapter or other law.

(d) (1) The authority has the power, and is hereby authorized, to issue from time to time renewal notes, and bonds to pay notes issued in anticipation of such bonds, and, whenever it deems refunding expedient, to refund any bonds by the issuance of refunding bonds whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose.

(2) Such refunding bonds and renewal notes may be issued without further authorization, such issuance being deemed authorized by the law authorizing the bonds and notes to be renewed, paid or refunded.

(3) The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(e) Each issue of its notes or bonds issued pursuant to this section shall be limited special obligations of the authority payable solely from and secured by amounts derived by the authority from loans purchased with the proceeds of such bonds or notes, payments made by lenders pursuant to loan agreements with such lenders, or proceeds derived from the certificates of deposit or other obligations of lenders purchased from bond proceeds.

(f) The bonds may be additionally secured by a pledge of any grant, contribution or guarantee from the federal government or any corporation, association, institution or person or a pledge of any money, income or revenue of the authority from any source.

(g) The authority shall not issue bonds and notes under this part in an aggregate principal amount at any one (1) time outstanding exceeding thirty million dollars ($30,000,000), excluding bonds or notes for the payment or redemption of which there has been or will be set aside and held in trust either moneys or direct and general obligations of, or obligations guaranteed by, the United States, or obligations secured by such obligations, or any combination thereof, that are or will be sufficient to pay when due the principal or applicable redemption price and all accrued interest thereon and, if such bonds or notes are to be redeemed, for which notice of redemption has been given or satisfactory provision has been made for the giving of such notice.



§ 4-31-206 - False statements -- Felony.

(a) It is unlawful for any person to knowingly make, utter or publish a false statement of substance or aid or abet another person in making, uttering or publishing a false statement of substance for the purpose of influencing the authority to make a loan or deposit to finance an agricultural enterprise or to purchase a loan that finances an agricultural enterprise.

(b) A violation of this section is a Class E felony.






Part 3 - Industrial Development Loan Program of 1981

§ 4-31-301 - Short title.

This part shall be known and may be cited as the "Industrial Development Loan Program of 1981."



§ 4-31-302 - Program established.

There is hereby established the industrial development loan program, with the purpose of providing loans to small communities in order to finance public facilities that will support industrial development and generate manufacturing jobs in Tennessee.



§ 4-31-303 - Participation in program.

Participation in the program shall be limited to:

(1) Local governments of less than twenty-five thousand (25,000) population, according to the latest certified census; and

(2) County governments if the largest community within the county does not exceed fifty thousand (50,000) population, according to the latest certified census, that have unemployment rates that have exceeded the state average for the twelve-month period prior to application, or that have certified per capita income averages that have not exceeded the state average for the twelve-month period prior to application.



§ 4-31-304 - Loans -- Priority.

(a) Loans under this program shall be made only for projects that are designed to stimulate the growth of manufacturing jobs.

(b) (1) The first priority for loans shall be projects that are related to an industrial location or expansion.

(2) Second priority projects shall be those that create the conditions for future industrial growth.

(c) Eligible projects shall be limited to the following:

(1) Water and sewerage treatment plants that will serve industrial land;

(2) Water distribution lines and sewerage collection lines that will serve industrial land;

(3) The development of industrial land (including ports), with eligible costs to include the following:

(A) Land purchase (including easements);

(B) Site preparation;

(C) Extension of utilities, including, but not limited to, electrical and gas;

(D) Road access; and

(E) Environmental monitoring equipment; and

(4) The construction and renovation of publicly owned industrial buildings.



§ 4-31-305 - Loans -- Maximum amount.

In order to ensure that as many communities as possible benefit from the program, individual loans shall not exceed two hundred fifty thousand dollars ($250,000).



§ 4-31-306 - Rules for administration.

The state funding board, in consultation with the Tennessee local development authority and the commissioner of economic and community development, is authorized to promulgate such rules as it deems necessary for the orderly and efficient administration of this part.



§ 4-31-307 - Loans -- Applications.

(a) Counties or municipalities meeting the requirements of § 4-31-303 are authorized to make application to the commissioner of economic and community development for a loan pursuant to this part.

(b) (1) The commissioner shall review the application.

(2) If, after making such review, the commissioner determines that the applicant is eligible under this part, and the rules promulgated by the state funding board pursuant thereto, the commissioner is authorized to present such application to the state funding board with a request to approve a loan pursuant to this part, and the rules of the state funding board promulgated pursuant thereto.



§ 4-31-308 - Loans -- Approval -- Fund allocation.

The state funding board, in consultation with the authority, is authorized to approve such loan and allocate such funds as may be necessary to meet the requirements stipulated in such loan from moneys appropriated and legally available for such purpose.






Part 4 - Tennessee Local Development Authority Capital Projects Loan Act of 1990

§ 4-31-401 - Short title.

This part shall be known and may be cited as the "Tennessee Local Development Authority Capital Projects Loan Act of 1990."



§ 4-31-402 - Legislative intent.

(a) The general assembly finds and declares that:

(1) Financing costs incurred by local governments in connection with capital projects are a significant factor in the ability of the local governments to meet the needs of their communities; and

(2) To the extent that financing of capital projects can be accomplished less expensively through the pooling together of needs and the use of less costly borrowing techniques, local governments would be better able to provide capital projects, and other essential services for the benefit of their citizens and taxpayers.

(b) (1) It is accordingly in furtherance of the interests and welfare of all Tennesseans that the Tennessee local development authority be empowered to issue its revenue bonds and to make the proceeds available for loans to local government units for capital projects, at a cost that is lower than would otherwise be readily obtainable.

(2) It is intended that the Tennessee local development authority be vested with all powers necessary to accomplish these purposes.



§ 4-31-403 - "Construction" defined.

As used in this part, unless the context otherwise requires, "construction" means the building, reconstruction, creation, replacement, extension, repairing, betterment, improvement, alteration, equipment, extension or acquisition of capital projects, including, but not limited to, the acquisition of land and of rights in land, the engineering, architectural designs, plans, working drawings, specifications, procedures and other action necessary in the construction of such capital projects, and the inspection and supervision of such capital projects.



§ 4-31-404 - Loans for capital projects authorized for local government units receiving state-shared taxes -- Schedule of payments.

(a) In addition to the powers otherwise granted by law, the authority has the power and is authorized to make loans to any local government unit for the construction of capital projects pursuant to a loan program agreement between the local government and the authority. Such loans shall be made from the proceeds of bonds or notes issued by the authority for the purpose of making such loans.

(b) Only local government units receiving state-shared taxes shall be eligible to participate in the loan program; provided, that a local government unit receiving state-shared taxes may jointly enter into a loan agreement with the authority and loan the proceeds of such loan to a local government unit not receiving state-shared taxes.

(c) (1) (A) The authority shall establish a repayment schedule to be made by a local government unit under a loan agreement.

(B) Such repayments shall be in such amounts as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, bonds and notes issued by the authority for the purpose of providing loans to local government units for the construction of capital projects, and as may be necessary for the authority to maintain a reserve for debt service.

(C) At the time of approval of a loan agreement, the annual repayment schedule applicable to all approved loans to a local government unit under provisions of this part, when combined with annual repayment schedules applicable to approved loans to local government units under title 68, chapter 221, parts 2 and 5, and title 68, chapter 211, part 4 [repealed] or other state loan programs, shall not exceed one hundred percent (100%) of the unobligated amount of annual state-shared taxes paid to the local government unit as shown by the latest completed audit for the state's fiscal year.

(D) Nothing contained in this subsection (c) shall require a uniform test for all loans, it being the intent of the general assembly that the authority exercise discretion based on the facts and circumstances of each loan.

(E) In exercising its discretion, the authority shall take into consideration the general financial condition of the local government unit receiving the loan.

(2) For purposes of determining compliance with this subsection (c), the annual repayment schedule for each loan shall be, in cases prior to the funding of such loans or where such loans have been financed on an interim basis other than by bonds, an estimated annual repayment schedule showing debt service requirements under the loan agreements as if the bonds to be issued to fund such loans will bear interest at a rate per annum and mature in such manner as the authority shall establish at the time of the approval of each such loan and, in cases where bonds have been issued to fund such loan, the actual debt service requirements on such bonds.



§ 4-31-405 - Administration of loans.

(a) The authority shall administer loans made under this part. In so doing, the authority may adopt rules and regulations necessary for the effective administration of this part, including the promulgation of prerequisites that must be fulfilled by the local government unit in order to be eligible for a loan, procedures to be followed in making loan applications to the authority, procedures to be followed in the disbursement of loan funds, and procedures for enforcing agreements entered into by local government units with the authority.

(b) Any one (1) or more local government units entering into a loan agreement with the authority must state in the loan application, in addition to any requirements established by the authority, if the capital project is a correctional facility, that:

(1) The plans for the construction of such correctional facility have been submitted to the Tennessee corrections institute for review and comment; and

(2) The plans for construction of such correctional facility conform to standards established by the Tennessee corrections institute pursuant to § 41-4-140 and title 41, chapter 7, and the Life and Safety Code, as adopted by regulation of the department of commerce and insurance.

(c) Prior to being placed into use, any project that is a correctional facility financed by the loan agreement must first be inspected, approved and certified by the Tennessee corrections institute pursuant to § 41-4-140 and title 41, chapter 7. Certification must be submitted to the authority within thirty (30) days of receipt by the local government unit.

(d) If the capital project is a qualified energy conservation project, the local government unit shall first apply to the department of economic and community development. Any loan agreement for such qualified energy conservation project must be recommended by the commissioner of that department.



§ 4-31-406 - Loan agreements.

(a) Subject to § 4-31-405 and subject to any existing contractual obligations of the local government, the authority may enter into loan agreements with any local government unit and any local government unit may enter into loan agreements with the authority for loans for capital projects described in this part.

(b) Any loan agreement may include such provisions as may be agreed upon by the authority and the local government subject to § 4-31-405 and shall additionally include, in substance, the following:

(1) The amount of the loan, not to exceed the estimated reasonable cost of the project to be constructed, as determined by the authority;

(2) An agreement by the authority to pay part of the amount of the loan to the local government unit during the progress of the construction, or to pay the amount of the loan following completion of the construction, as may be agreed upon by the parties; and

(3) An agreement by the local government unit to:

(A) Proceed expeditiously with, and complete, the project in accordance with the plans approved pursuant to this part;

(B) Commence operation of the project on its completion, and not to discontinue operations or dispose of the project without the approval of the authority;

(C) Operate and maintain the project in accordance with applicable provisions of this part and in compliance with rules and regulations of the authority;

(D) Not contract with any corporation for profit, private person or firm for the operation of the same, notwithstanding any law authorizing such contracts, except upon approval by the authority of an application to the authority, which application shall include, but not be limited to, an opinion from a nationally recognized bond counsel that the contract will not affect the tax exempt status of the income of the authority's bonds or notes financing such facility under state or federal law;

(E) To pledge any available sources of revenue to make payment according to a schedule established by the authority, including state-shared taxes and to make such payments; and

(F) To establish and maintain adequate financial records for the project, and to cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards, and to furnish a copy of such audits to the comptroller of the treasury.

(c) Failure of a local government unit to file the audit required by subdivision (b)(3)(F) with the comptroller of the treasury each year until the loan, together with interest, is totally repaid constitutes a Class A misdemeanor and anyone violating this provision, upon conviction, shall be liable for a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each violation, within discretion of the court, and each day of continued violation constitutes a separate offense.

(d) The authority may promulgate any additional rules or regulations concerning the contract and change in operations of a capital project.



§ 4-31-407 - Further agreements and guarantees.

The authority has the right to enter into such further agreements with a local government unit and require such further guarantees or securities as it may see fit prior to, or simultaneously with, the issuance of bonds or to refuse to issue bonds until such agreements or securities, in any form that the authority may elect, are agreed to or are obtained.



§ 4-31-408 - Preparation and approval of agreements -- Approval of funding -- Payments subject to audit.

(a) The authority shall prepare, and the attorney general and reporter shall approve, a form of loan agreement to be used to evidence loans made to local government units pursuant to this part.

(b) All loan agreements entered into pursuant to this part shall be subject to approval by the commissioner of finance and administration as to funding.

(c) All payments made pursuant to loan agreements shall be made on vouchers approved by the authority, and such payments shall be subject to audit at any time.



§ 4-31-409 - Allocation of funds -- Criteria.

In allocating loan funds to local government units, the authority shall give consideration to, and apply, the following standards and criteria:

(1) The need and desirability for capital projects; and

(2) The ability of the local government unit to secure borrowed money from other sources and costs thereof.



§ 4-31-410 - Tax levy to meet payments.

In the event the funds pledged shall be insufficient to meet the payments as established by the authority for its loan, the local government unit shall levy a tax on property sufficient to make such payments, which shall be in addition to all other taxes authorized or limited by law.



§ 4-31-411 - Failure to make payments -- Withholding of shared revenues authorized.

(a) In the event any local government unit having entered into a loan agreement fails to remit funds in accordance with the annual repayment schedule established by the authority, the commissioner, within five (5) days of such failure, shall deliver by certified mail a written notice of such failure to the local government unit.

(b) In the event the local government unit, as the case may be, shall fail to remit the amount set forth in the notice within sixty (60) days of the receipt of the notice, the commissioner shall, without further authorization, withhold such sum or part of such sum from any state-shared taxes that are otherwise apportioned to such local government unit for the benefit of the authority issuing bonds or notes for the purposes referred to in this part.



§ 4-31-412 - Enforcing of agreement by court action.

The authority has the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction, to require the local government unit and the governing body and any proper officer, agent or employee of the local government unit to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant thereto.



§ 4-31-413 - Debt limit not applicable.

Local government units may enter into loan agreements under this part notwithstanding and without regard to any limit on indebtedness provided by law.



§ 4-31-414 - Actions of governing body by resolution.

All action required or authorized to be taken under this part by the governing body of any local government unit may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced, and shall take effect immediately upon its adoption.



§ 4-31-415 - Provisions supplemental.

(a) This part shall be in addition and supplemental to any other law providing for the financing of capital projects by local government units and shall not be deemed to amend or repeal any other law.

(b) No proceedings by a local government unit shall be required for loan agreements hereunder, except as provided by this part, any law to the contrary notwithstanding.

(c) No other requirements or restrictions applicable to borrowing by a local government unit contained in any other law shall be applicable to loans under this part.






Part 5 - Tennessee Local Development Authority Rural Fire Protection Equipment Act of 1986

§ 4-31-501 - Short title.

This part shall be known and may be cited as the "Tennessee Local Development Authority Rural Fire Protection Equipment Act of 1986."



§ 4-31-502 - Intent.

It is in the interest and welfare of the people of Tennessee that the Tennessee local development authority be empowered to issue its revenue bonds, and to make the proceeds available for loans to counties for the purchase of equipment for the use of county or volunteer fire departments serving unincorporated areas of the county, in order to improve county and other rural fire protection, which will in turn result in improvements in fire ratings and a reduction in fire insurance premiums.



§ 4-31-503 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Equipment" means fire engines, ladders, hooks, hoses and all other equipment necessary for the containing and extinguishing of fires; and

(2) "Loan agreement" means a contractual arrangement by and between a county and the authority pursuant to and in accordance with this part.



§ 4-31-504 - Loans for the purchase of equipment for the use of county or volunteer fire departments by counties receiving state-shared taxes -- Schedule of payments.

(a) For the purpose of providing moneys to fund loans authorized by this part, the authority, in addition to the powers otherwise created by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in an amount not to exceed ten million dollars ($10,000,000) in accordance with the terms set forth in §§ 4-31-105, 4-31-106 and 4-31-107(d).

(b) Bonds or notes issued pursuant to this part shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provisions of this chapter or any other law; provided, that the foregoing shall not prohibit the issuance of separate issues of bonds or notes pursuant to this part.

(c) In addition to the powers otherwise granted by law, the authority has the power and is authorized to make loans to any county for the acquisition of equipment for the use of county or volunteer fire departments serving the unincorporated areas of a county pursuant to a loan agreement between the county and the authority. Such loans shall be made from the proceeds of bonds or notes issued by the authority for the purpose of making such loans.

(d) (1) (A) The authority shall establish a repayment schedule to be made by a county under a loan agreement.

(B) Such repayments shall be in such amounts as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, bonds and notes issued by the authority for the purpose of providing loans to counties for the purchase of equipment, and as may be necessary for the authority to maintain a reserve for debt service.

(C) The authority may collect an administrative fee in addition to such repayment schedule in an amount as may be set forth in the loan agreement.

(D) At the time of approval of a loan agreement, the annual repayment schedule applicable to all approved loans to a county under this part, when combined with the annual repayment schedules applicable to approved loans to counties under title 68, chapter 221, parts 2 and 5, title 68, chapter 211, part 4 [repealed], or any other loan agreement entered into between the county and the authority pursuant to this chapter shall not exceed one hundred percent (100%) of the unobligated amount of annual state-shared taxes paid to the county as shown by the latest completed audit for the state's fiscal year.

(E) Nothing contained in this subsection (d) shall require a uniform test for all loans, it being the intent of the general assembly that the authority exercise discretion based on the facts and circumstances of each loan.

(F) In exercising its discretion, the authority shall take into consideration the general financial condition of the county receiving the loan.

(2) For purposes of determining compliance with this subsection (d), the annual repayment schedule for each loan shall be, in cases prior to the funding of such loans or where such loans have been financed on an interim basis other than by bonds, an estimated annual repayment schedule showing debt service requirements under the loan agreements as if the bonds to be issued to fund such loans will bear interest at a rate per annum and mature in such manner as the authority shall establish at the time of the approval of each such loan and, in cases where bonds have been issued to fund such loan, the actual debt service requirements on such bonds.



§ 4-31-505 - Administration of loans.

(a) (1) The authority shall administer loans made under this part.

(2) In so doing, the authority may adopt rules and regulations necessary for the effective administration of this part, including the promulgation of prerequisites that must be fulfilled by the county in order to be eligible for a loan, procedures to be followed in making loan applications to the authority, procedures to be followed in the disbursement of loan funds, and procedures for enforcing agreements entered into by a county with the authority.

(b) Any county entering into a loan agreement with the authority must state in the loan application, in addition to any requirements established by the authority pursuant to rules and regulations, that the purchase of the equipment is reasonably calculated to result in a reduction of fire insurance premium rates for businesses and residents within the unincorporated area of the county served by the county or volunteer fire department.



§ 4-31-506 - Loan agreements.

(a) Subject to § 4-31-505 and subject to any existing contractual obligations of the county, the authority may enter into loan agreements with any county, and any county may enter into loan agreements with the authority for loans for equipment for the use of county or volunteer fire departments serving the unincorporated area of the county.

(b) Any loan agreement may include such provisions as may be agreed upon by the authority and the county, subject to § 4-31-505 and shall additionally include, in substance, the following:

(1) The amount of the loan, not to exceed the estimated reasonable cost of the equipment to be purchased, as determined by the authority; and

(2) An agreement by the local government unit to:

(A) Proceed expeditiously with the purchase in accordance with the loan agreement approved pursuant to this part;

(B) Not dispose of the equipment without the prior approval of the authority;

(C) Pledge any available sources of revenue to make payment according to the repayment schedule established by the authority, including state-shared taxes, and to make such payments; and

(D) Establish and maintain adequate financial records for the equipment, including maintaining an inventory, and cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards, and to furnish a copy of such audits to the comptroller of the treasury.

(c) Failure of a county to file the audit required by subdivision (b)(2)(D) with the comptroller of the treasury each year, until the loan, together with interest is totally repaid, constitutes a Class A misdemeanor and anyone violating this provision, upon conviction, shall be liable for a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each violation, within the discretion of the court, and each day of continued violation constitutes a separate offense.



§ 4-31-507 - Further agreements and guarantees.

The authority has the right to enter into such further agreements with a county and require such further guarantees or securities as it may see fit prior to, or simultaneously with, the issuance of bonds or to refuse to issue bonds until such agreements or securities, in any form that the authority may elect, are agreed to or are obtained.



§ 4-31-508 - Approval of agreements -- Payments subject to audit.

All loan agreements entered into pursuant to this part shall be subject to approval by the attorney general and reporter as to the form and by the commissioner of finance and administration, and all payments made pursuant to such loan agreements shall be made on vouchers approved by the authority, and such payments shall be subject to audit at any time.



§ 4-31-509 - Allocation of funds -- Criteria.

In allocating loan funds to counties, the authority shall give consideration to, and apply, the following standards and criteria:

(1) The need and desirability for such equipment; and

(2) The ability of the county to secure borrowed money from other sources and costs thereof.



§ 4-31-510 - Tax levy to meet payments.

In the event the funds pledged shall be insufficient to meet the payments as established by the authority, any county shall levy a tax on property sufficient to make such payments, which shall be in addition to all other taxes authorized or limited by law.



§ 4-31-511 - Failure to make payments -- Withholding of state-shared revenues authorized.

(a) In the event any county having entered into a loan agreement shall fail to remit funds in accordance with the annual repayment schedule established by the authority, the commissioner, within five (5) days of such failure, shall deliver by certified mail a written notice of such failure to the county.

(b) In the event the county shall fail to remit the amount set forth in the notice within sixty (60) days of the receipt of the notice, the commissioner shall, without further authorization, withhold such sum or part of such sum from any state-shared taxes that are otherwise apportioned to such county for the benefit of the authority issuing bonds or notes for the purposes referred to in this part.

(c) A county shall not have any claims on state-shared taxes withheld as permitted under the terms of this part.



§ 4-31-512 - Authority to establish rural fire protection equipment fund -- Disposition of funds.

(a) The authority is hereby authorized to establish in the state treasury a separate special trust fund of the authority for each separate issue of bonds or notes that is similarly secured, to be known as the "rural fire protection equipment fund," and to bear such additional designation as the authority deems appropriate to properly identify each fund.

(b) (1) The state hereby covenants and agrees that from and after the issuance of any bonds or notes under and pursuant to this part, moneys derived by the state from payments made pursuant to loan agreements with such counties and moneys withheld from state-shared taxes apportioned to such counties as permitted under the terms of the loan agreements that are pledged to the payment of such bonds or notes shall be paid into the particular fund established for the issuance of bonds or notes to which such moneys are pledged.

(2) Such moneys shall be accounted for separately from all other moneys in the state treasury and shall be applied by the authority solely for the purpose of paying principal of and interest and premium, if any, on such issue of bonds and notes issued pursuant to this section, refunding moneys due to participating counties where appropriate, and paying all other costs incidental to the administration of the authority in connection with the loan agreements and the issuance of such issue of bonds and notes.



§ 4-31-513 - Enforcing of agreement by court action.

The authority has the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction, to require the county and the governing body and any proper officer, agent or employee of the county to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant thereto.



§ 4-31-514 - Debt limit not applicable.

Any county may enter into loan agreements under this part notwithstanding and without regard to any limit on indebtedness provided by law.



§ 4-31-515 - Actions of governing body by resolution.

All action required or authorized to be taken under this part by the governing body of any county may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced and shall take effect immediately upon its adoption.



§ 4-31-516 - Provisions supplemental.

(a) This part shall be in addition and supplemental to any other law providing for the financing of the purchase of equipment by counties and shall not be deemed to amend or repeal any other law.

(b) No proceedings by a county shall be required for loan agreements hereunder, except as provided by this part, any law to the contrary notwithstanding.

(c) No other requirements or restrictions applicable to borrowing by any county contained in any other law shall be applicable to loans under this part.






Part 6 - TLDA Airport Loan Act of 1988

§ 4-31-601 - Short title.

This part shall be known and may be cited as the "TLDA Airport Loan Act of 1988."



§ 4-31-602 - Legislative intent.

(a) The general assembly finds and declares that:

(1) The construction of safety improvements for airports is an essential function of airport authorities, municipal airports, and state and local governments;

(2) The construction of projects for airport improvements, for the mitigation of noise created by activity of an airport, for the acquisition of property and rights in property, real and personal, relating thereto, and the financing of such, are essential functions of airport authorities, municipal airports, and state and local governments; and

(3) To the extent that financing of improvements, safety improvements and noise mitigation for airport authorities and municipal airports can be accomplished through the pooling of needs and the use of less costly borrowing techniques, airport authorities, municipal airports and local governments would be better able to provide improvements, safety improvements and noise mitigation for the benefit of citizens.

(b) (1) It is accordingly in furtherance of the interest and welfare of all Tennesseans that the Tennessee local development authority be empowered to issue its revenue bonds and to make proceeds available for loans to airport authorities and municipal airports for improvements, safety improvements and noise mitigation projects at a cost lower than would otherwise be obtainable.

(2) It is intended that the Tennessee local development authority be vested with all powers necessary to accomplish these purposes.



§ 4-31-603 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Airport" means and includes any one (1) or more airports or heliports and related facilities of an airport authority or municipal airport, including, but not limited to, land and interests in land, facilities for storage of air and space craft, navigation and landing aids, taxiways, pads, aprons, control towers, passenger and cargo terminal buildings, hangars, administration and office buildings, garages, parking lots, and such other structures, facilities and improvements necessary or convenient to the development and maintenance of airports and heliports, and for the promotion and accommodation of air and space travel, commerce and navigation;

(2) "Airport authority" means those airport authorities created pursuant to title 42, chapter 3 and those metropolitan airport authorities created pursuant to title 42, chapter 4;

(3) "Construction" means the building, reconstruction, creation, replacement, extension, repair, betterment, improvement, installation, alteration, equipping, extension, development, acquisition by gift, lease, purchase, or the exercise of the right of eminent domain, or any one (1) or more of the foregoing, including the acquisition of property and rights in property, real and personal;

(4) "Loan agreement" means a contractual arrangement by and between an airport authority or a municipal airport and the authority and, in the discretion of the authority, the creating or participating municipality providing the guaranty, pursuant to and in accordance with this part;

(5) "Municipal airport" means those county or municipal airports created pursuant to title 42, chapter 5; and

(6) "Project" means any one (1) or any combination of the following: safety improvements for airports; mitigation of noise created by activity of an airport, including the acquisition of property and rights in property, real and personal, related thereto; and for any purpose for which bonds or notes can be issued pursuant to the Metropolitan Airport Authority Act, compiled in title 42, chapter 4.



§ 4-31-604 - Financing of projects for use of airport authorities and municipal airports -- Schedule of payments.

(a) For the purpose of providing moneys to fund loans authorized by this part, the authority, in addition to the powers otherwise created by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in an amount not to exceed two hundred million dollars ($200,000,000) in accordance with the terms of this part.

(b) Bonds or notes issued pursuant to this part shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provisions of this chapter or any other law; provided, that the foregoing shall not prohibit the issuance of separate issues of bonds or notes pursuant to this part.

(c) In addition to the powers otherwise granted by law, the authority has the power and is authorized to make loans to any airport authority or municipal airport that has obtained the guaranty of a creating municipality or participating municipality pursuant to § 4-31-607, for the financing of projects for airport authorities or municipal airports pursuant to a loan agreement. Such loans shall be made from the proceeds of bonds or notes issued by the authority for the purpose of making such loans.

(d) (1) The authority shall establish a repayment schedule to be made by an airport authority or municipal airport under a loan agreement. Such repayments shall be in such amounts as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, bonds and notes issued by the authority for the purpose of providing loans to airport authorities or municipal airports for the financing of projects, and as may be necessary for the authority to maintain a reserve for debt service. The authority may collect an administrative fee in addition to such repayment schedule in an amount as may be set forth in the loan agreement.

(2) The annual repayment schedule for each loan shall be, in cases prior to the funding of such loans or where such loans have been financed on an interim basis other than by bonds, an estimated annual repayment schedule showing debt service requirements under the loan agreement as if the bonds to be issued to fund such loans will bear interest at a rate per annum and mature in such manner as the authority shall establish at the time of the approval of each such loan and, in cases where bonds have been issued to fund such loan, the actual debt service requirements on such bonds.



§ 4-31-605 - Administration of loans.

(a) The authority shall administer loans made under this part.

(b) In so doing, the authority may adopt rules and regulations necessary for the effective administration of this part, including the promulgation of prerequisites that must be fulfilled by an airport authority or municipal airport in order to be eligible for a loan, procedures to be followed in making loan applications to the authority, procedures to be followed in the disbursement of loan funds, and procedures for enforcing loan agreements entered into by an airport authority or municipal airport with the authority.



§ 4-31-606 - Loan agreements.

(a) Subject to § 4-31-605 and subject to any existing contractual obligations of the airport authority or municipal airport, the authority may enter into a loan agreement with any airport authority or municipal airport, and any airport authority or municipal airport may enter into a loan agreement with the authority, for loans for financing projects, if such repayment under such loan agreement is guaranteed or secured by a creating municipality or participating municipality as set forth in § 4-31-607.

(b) Any loan agreement may include such provisions as may be agreed upon by the authority and the airport authority or municipal airport, subject to § 4-31-605 and shall additionally include, in substance, the following:

(1) The amount of the loan, not to exceed the estimated reasonable cost of the project to be financed, as determined by the authority; and

(2) An agreement by the airport authority or municipal airport to:

(A) Proceed expeditiously with, and complete, the project in accordance with the loan agreement approved pursuant to this part;

(B) Not dispose of the project without the prior approval of the authority during the term of the loan agreement;

(C) Pledge any available sources of revenues, income and charges, including grants and contributions from the federal government or other sources, make payments according to the repayment schedule established by the authority and make such payments; and

(D) Establish and maintain adequate financial records for the project, including maintaining an inventory, cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards, and furnish a copy of such audits to the comptroller of the treasury.

(c) Failure of an airport authority or municipal airport to file the audit required by subdivision (b)(2)(D) with the comptroller of the treasury each year, until the loan, together with interest, is totally repaid, constitutes a Class A misdemeanor, and anyone violating this provision, upon conviction, shall be liable for a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each violation, and each day of continued violation constitutes a separate offense.



§ 4-31-607 - Guarantees by municipality of loan agreement.

(a) Any creating municipality or participating municipality under title 42, chapters 3-5 is hereby authorized pursuant to resolution adopted by the governing body of any such creating or participating municipality to guarantee or in any other manner to secure the payment of the airport authority or municipal airport under the loan agreement. Such guarantee shall include the pledge of unobligated state-shared taxes of the creating or participating municipality to the repayment of the loan agreement of the airport authority or municipal airport; provided, that at the time of approval of a loan agreement, the annual repayment schedule applicable to all approved loans to an airport authority or municipal airport so guaranteed by a creating or participating municipality to which unobligated state-shared taxes are pledged, when combined with annual repayment schedules applicable to approved loans to the creating or participating municipality under parts 4 and 5 of this chapter, title 68, chapter 221, parts 2 and 5, and title 68, chapter 211, part 4 [repealed] or other state loan programs, shall not exceed one hundred percent (100%) of the unobligated amount of annual state-shared taxes paid to the creating or participating municipality as shown by the latest completed audit for the state's fiscal year.

(1) In the event the funds pledged by an airport authority or municipal airport shall be insufficient to meet the payments as established by the authority, any creating or participating municipality guaranteeing such loan agreement shall levy a tax on property sufficient to make such payments, which shall be in addition to all other taxes authorized or limited by law.

(2) In the event any airport authority or municipal airport having entered into a loan agreement shall fail to remit funds in accordance with the annual repayment schedule established by the authority, the commissioner of finance and administration shall deliver by certified mail a written notice of such failure to the airport authority or municipal airport and to the creating or participating municipality guaranteeing such loan agreement, within five (5) days of such failure.

(3) In the event the airport authority or municipal airport and the creating or participating municipality guaranteeing such loan agreement shall fail to remit the amount set forth in the notice within sixty (60) days of the receipt of the notice, the commissioner shall, without further authorization, withhold such sum or part of such sum from any state-shared taxes that are otherwise apportioned to such creating or participating municipality for the benefit of the authority issuing bonds or notes for the purposes referred to in this part. The creating or participating municipality shall not have any claim on state-shared taxes withheld as permitted under this part.

(b) The county mayor, the county clerk, or the mayor and the city recorder for any creating or participating municipality, are authorized and directed upon adoption of such resolution to execute all documents necessary to guarantee or in any other manner to secure the payment of the airport authority or municipal airport under the loan agreement.

(c) (1) Prior to any meeting where such authorization will be considered by the governing body of a creating or participating municipality, a notice shall be published at least five (5) days in advance of such meeting in a newspaper of general circulation within the creating or participating municipality describing the matter to be considered and containing an estimate of the dollar amount of any contingent liability proposed to be undertaken by the creating or participating municipality.

(2) The resolution of such creating or participating municipality authorized to be taken under this part may be adopted at the meeting of the governing body of such municipality at which such resolution is introduced and shall take effect immediately upon its adoption.



§ 4-31-608 - Further agreements and guarantees with authority.

The authority has the right to enter into such further agreements with an airport authority or municipal airport and require such further guarantees or securities as it may see fit prior to, or simultaneously with, the issuance of bonds or notes or to refuse to issue bonds or notes until such agreements or securities, in any form that the authority may elect, are agreed to or are obtained.



§ 4-31-609 - Approval of agreements -- Audits.

All loan agreements entered into pursuant to this part shall be subject to approval by the attorney general and reporter as to the form and by the commissioner of finance and administration, and all payments made pursuant to such loan agreement shall be as to funding approved by the authority, and such payments shall be subject to audit at any time.



§ 4-31-610 - Bonds and notes -- Issuance and terms -- Security -- Defaults.

(a) (1) The bonds and notes for any project shall be authorized by resolution of the authority, may be in one (1) or more series, shall bear such date or dates, and shall mature at such time or times, in the case of any such note or any renewals thereof, not exceeding eight (8) years from the date of issue of such original note, and in the case of any such bond not exceeding thirty (30) years from the date of issue, as such resolution or resolutions may provide.

(2) The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms of redemption as such resolution or resolutions may provide.

(3) The bonds and notes may be sold at public or private sale, at such price or prices as the authority may provide.

(b) Any resolution or resolutions authorizing any bonds or notes, or any series thereof, may contain the following provisions, which shall be a part of the contract with the holders thereof:

(1) Pledging all or any part of the moneys that the authority is permitted by law to pledge, and securing the payment of the bonds or notes or of any series thereof, subject to such agreements with bondholders or noteholders as may then exist;

(2) Creating and establishing such funds and accounts as may be deemed necessary or advisable and setting aside reserves or sinking funds and agreeing as to the maintenance, regulation and disposition thereof;

(3) Limiting the purpose to which the proceeds of sale of bonds or notes may be applied, and pledging such proceeds to secure the payment of the bonds or notes or of any series thereof;

(4) Limiting the issuance of additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and the refunding of outstanding or other bonds or notes;

(5) Prescribing the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given;

(6) Investing in a trustee or trustees such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to § 4-31-106 and limiting or abrogating the right of the bondholders or to appoint a trustee or limiting the rights, powers and duties of such trustee; and

(7) Setting forth any other matters, of like or different character, that in any way affect the security or protection of the bonds or notes.

(c) (1) The authority, subject to such agreements with bondholders or noteholders as may then exist, shall have power to purchase notes or bonds out of any moneys available therefor at a price not exceeding:

(A) The redemption price then applicable, plus accrued interest to the next interest payment date thereon, if the notes or bonds are then redeemable; or

(B) The redemption price applicable on the first date after such purchase upon which the bonds or notes become subject to redemption, plus accrued interest to such date if the notes or bonds are not then redeemable.

(2) All bonds and notes so purchased shall be cancelled.

(d) Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(e) In the event any member of the authority whose signature or facsimile signature thereof shall appear on any bonds or coupons shall cease to be a member of the authority before the delivery thereof, such signature or facsimile signature nevertheless shall be valid and sufficient for all purposes, the same as if such member had remained a member of the authority until after such delivery.

(f) (1) Any pledge made by the authority pursuant to this chapter shall be valid and binding from the time when the pledge is made, the moneys, or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.

(2) Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(g) (1) The bonds and notes shall not be invalid for any irregularity or defect in the proceedings for the issuance or sale thereof.

(2) Such bonds and notes shall contain a recital that they have been authorized and issued pursuant to the laws of the state, including particularly this chapter, which recital shall be conclusive evidence of their validity and the regularity of their issuance.

(3) Bonds and notes of the authority shall not constitute a debt or a pledge of the faith and credit of the state, any local governmental unit, creating or participating municipality, airport authority or municipal airport, and the holders or owners of such bonds and notes shall have no right to have taxes levied by the general assembly or any local governmental unit, creating or participating municipality or any other taxing authority within the state for the payment of the principal of, premium, if any, and interest on, such bonds and notes, but such bonds and notes shall be payable solely from the revenues and moneys pledged for their payment.

(4) All such bonds and notes shall contain on the face thereof a statement to the effect that the bonds or notes, as the case may be, are not a debt of the state, any local governmental unit, creating or participating municipality, any other taxing authority, or any airport authority or municipal airport within the state, but are payable solely from revenues and moneys pledged to the payment thereof.

(h) (1) The authority has the power, and is hereby authorized, to issue from time to time renewal notes, and bonds to pay notes issued in anticipation of such bonds, and, whenever it deems refunding expedient, to refund any bonds by the issuance of refunding bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose.

(2) Such refunding bonds and renewal notes may be issued without further authorization, such issuance being deemed authorized by the law authorizing the bonds and notes to be renewed, paid or refunded.

(3) The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(i) Except as may otherwise be expressly provided by the authority, each issue of its notes or bonds issued pursuant to this section shall be limited special obligations of the authority, payable solely from and secured solely by moneys derived by the authority from all or a portion of payments made by an airport authority or municipal airport pursuant to the loan agreement with such airport authority or municipal airport as permitted under the state loan programs, as provided in the resolution authorizing such bonds and notes.

(j) In the event the authority shall default in the payment of principal of or interest and premium, if any, on the bonds or notes, the determination of such default and the remedies therefor shall be governed by § 4-31-106.



§ 4-31-611 - Airport authority fund.

(a) The authority is hereby authorized to establish in the state treasury a separate special trust fund of the authority for each separate issue of bonds or notes that is similarly secured to be known as the "airport authority fund," and to bear such additional designation as the authority deems appropriate to properly identify each fund.

(b) (1) The state hereby covenants and agrees that from and after the issuance of any bonds or notes under and pursuant to this part, moneys derived by the state from payments made pursuant to loan agreements with such airport authorities or municipal airports as permitted under the terms of the loan agreements that are pledged to the payment of such bonds or notes shall be paid into the particular fund established for the issuance of bonds or notes to which such moneys are pledged.

(2) Such moneys shall be accounted for separately from all other moneys in the state treasury and shall be applied by the authority solely for the purpose of paying principal of and interest and premium, if any, on such issue of bonds and notes issued pursuant to this section, refunding moneys due to participating airport authorities or municipal airports where appropriate, and paying all other costs incidental to the administration of the authority in connection with the loan agreements and the issuance of such issue of bonds and notes.



§ 4-31-612 - Enforcement of agreements.

The authority has the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction, to require the airport authority or municipal airport and the governing body and any proper officer, agent or employee of the airport authority or municipal airport to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant thereto.



§ 4-31-613 - Debt limit not applicable.

Any airport authority or municipal airport may enter into loan agreements under this part, notwithstanding and without regard to any limit on indebtedness provided by law.



§ 4-31-614 - Actions of governing body.

All action required or authorized to be taken under this part by the governing body of any airport authority or municipal airport may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced and shall take effect immediately upon its adoption.



§ 4-31-615 - Provisions supplemental.

(a) This part shall be in addition and supplemental to any other law providing for financing by airport authorities or municipal airports and shall not be deemed to amend or repeal any other law.

(b) No proceedings by an airport authority or municipal airport shall be required for loan agreements hereunder, except as provided by this part, any law to the contrary notwithstanding.

(c) No other requirements or restrictions applicable to borrowing by any airport authority or municipal airport contained in any other law shall be applicable to loans under this part.






Part 7 - Tennessee Local Development Authority Mental Health and Mental Retardation Facilities Act of 1990

§ 4-31-701 - Short title.

This part shall be known and may be cited as the "Tennessee Local Development Authority Mental Health and Mental Retardation Facilities Act of 1990."



§ 4-31-702 - Legislative intent.

(a) The general assembly finds and declares that the provision of care, rehabilitation and treatment for mental illness, intellectual and developmental disabilities, or alcohol or drug abuse or dependency is a public purpose.

(b) The general assembly further finds and declares that, to the extent that financing the construction of facilities used in connection with the provision of mental health, intellectual and developmental disabilities, and alcohol and drug programs and services can be accomplished less expensively through the pooling together of needs and the use of less costly borrowing techniques, providers of such programs and services would be better able to construct these facilities and to provide essential programs and services for the benefit of the citizens of the state.

(c) It is accordingly in furtherance of the interests and welfare of all Tennesseans that the Tennessee local development authority be empowered to issue its revenue bonds and to make the proceeds available for loans to mental health, intellectual and developmental disabilities, and alcohol and drug facilities for capital projects, at interest rates lower than would otherwise be obtainable from private industry.

(d) It is intended that the Tennessee local development authority be vested with all powers necessary to accomplish these purposes.



§ 4-31-703 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of mental health and substance abuse services when referenced in provisions relating to mental health facilities or centers and means the commissioner of intellectual and developmental disabilities when referenced in provisions relating to intellectual and developmental disabilities facilities or centers;

(2) "Construction" means construction, acquisition, reconstruction, improvement, equipping, furnishing, bettering or extension of a facility, including paying engineering, fiscal, architectural and legal expenses incurred in connection therewith;

(3) "Department" means the department of mental health and substance abuse services when referenced in provisions relating to mental health facilities or centers and means the department of intellectual and developmental disabilities when referenced in provisions relating to developmental disabilities facilities or centers;

(4) "Facility" means "facility" as defined in § 33-2-402;

(5) "Grantee" means a nonprofit, 26 U.S.C. § 501(c)(3) corporation that is licensed under §§ 33-2-402 -- 33-2-415 and §§ 68-11-201 -- 68-11-250, that is under a grant contract with the department, and that has the primary purpose of delivering mental health, developmental disabilities or alcohol and drug services; and

(6) "Project" means the facility or portion of a facility, the construction of which is being financed or refinanced by a loan pursuant to this part.



§ 4-31-704 - Issuance and sale of bonds and notes -- Loans -- Authorization.

(a) In addition to the powers otherwise granted by law, the authority has the power and is authorized to issue and sell bonds and notes, the proceeds of which may be used to make loans to any grantee for the construction or the refinancing of the construction of a facility pursuant to a loan agreement between the grantee, the department and the authority.

(b) Such loans shall be made from the proceeds of bonds or notes issued by the authority for the purpose of making such loans.



§ 4-31-705 - Repayment of loans.

(a) The authority shall establish a repayment schedule to be made by a grantee under a loan agreement.

(b) Such repayments shall be in such amounts as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, authority bonds and notes issued for the purpose of providing loans pursuant to this part and as may be necessary for the authority to maintain a reserve for debt service and to pay costs of administration.



§ 4-31-706 - Issuance of bonds or notes -- Limitations -- Deficiency.

(a) (1) Bonds or notes issued pursuant to this part shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provision of this chapter or law.

(2) The authority shall not issue bonds and notes under this part in an aggregate principal amount at any one (1) time outstanding exceeding fifty million dollars ($50,000,000), excluding bonds or notes for the payment of redemption of which there has been or will be set aside and held in trust either moneys or direct and general obligations of, or obligations guaranteed by, the United States, or obligations secured by such obligations, or any combination thereof, that are or will be sufficient to pay when due the principal or applicable redemption price and all accrued interest thereon and, if such bonds or notes are to be redeemed, for which notice of redemption has been given or satisfactory provision has been made for the giving of such notice.

(b) Each issue of its notes or bonds issued pursuant to this part shall be limited special obligations of the authority payable solely from, and secured by amounts derived by, the authority from loans made pursuant to this part.

(c) (1) At the end of each calendar year, the authority shall certify to the governor and the commissioner the amount of deficiency, if any, in the debt service reserve account for bonds and notes issued pursuant to this part to mental health or developmental disabilities facilities.

(2) The commissioner shall transfer to the authority the amount of the deficiency from state funds appropriated to the department by the general assembly.

(d) (1) At the end of each calendar year the authority shall certify to the governor and the commissioner the amount of the deficiency, if any, in the debt service reserve account for bonds and notes issued pursuant to this part to alcohol and drug treatment facilities.

(2) The commissioner shall transfer to the authority the amount of the deficiency from state funds appropriated to the department by the general assembly.

(e) The authorization to issue additional bonds pursuant to this section is terminated. The authority and the department are authorized and directed to enter into a memorandum of understanding with the state funding board providing for the monitoring and servicing of all outstanding loan agreements entered into under this part. Upon the issuance of debt by the state funding board, refunding and defeasing all outstanding authority debt previously issued pursuant to this part, the authority may transfer all payments received from grantees, as directed by the state funding board.



§ 4-31-707 - Administration of loans -- Loan agreement -- Security.

(a) (1) The authority shall administer loans made under this part.

(2) In so doing, the authority may adopt rules and regulations necessary for the effective administration of this part.

(b) The loan agreements into which the authority enters with grantees may include such provisions as may be agreed upon by the authority and the grantees and shall include an agreement by the grantee to:

(1) Proceed expeditiously with, and complete, the project in accordance with the loan agreement;

(2) Pledge any available sources of revenues, income and charges and make payments according to the repayment schedule;

(3) Authorize the commissioner of finance and administration, in the event of a failure by the grantee to make a timely payment of amounts due under a loan agreement, to withhold grant funds pursuant to this part;

(4) Establish and maintain adequate financial records for the project, including maintaining an inventory;

(A) Cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards; and

(B) Furnish a copy of such audits to the comptroller of the treasury;

(5) Prepare and submit a plan of operation as required by this part;

(6) Operate the project in accordance with law;

(7) Reapply for or renegotiate its grant with the department for so long as the loan with the authority is outstanding; and

(8) Not contract with any other entity, nonprofit corporation, corporation for profit, private person or firm for the operation of the facility without prior written permission of both the department and the authority.

(c) The authority has the right to enter into further agreements with a grantee and require such further guarantees or securities as it may see fit prior to, or simultaneously with, the issuance of bonds or to refuse to issue bonds until such agreements or securities, in any form that the authority may elect, are agreed to or are obtained.

(d) The loan agreement is subject to the approval by the attorney general and reporter as to form; each loan agreement is subject to approval by the commissioner of finance and administration as to funding. All pay requests shall be on vouchers approved by the authority, and payments to grantees shall be subject to audit at any time.

(e) The authority shall require any type of security that it deems reasonable and necessary, including, but not limited to, a lien (deed of trust or mortgage) on the project; the authority shall be exempt from payment of indebtedness tax that would otherwise be due in connection with the perfection of the authority's lien.



§ 4-31-708 - Notice of failure to remit funds -- Withholding of funds.

(a) In the event any grantee having entered into a loan agreement shall fail to remit funds in accordance with the annual repayment schedule established by the authority, the commissioner of finance and administration shall deliver by certified mail or other means of verified delivery written notice of such failure to the grantee within five (5) business days of such failure.

(b) In the event the grantee shall fail to remit the amount set forth in the notice within ten (10) business days of the receipt of the notice, the commissioner shall, without further authorization, withhold such sum or part of such sum from any state grant funds that are otherwise available to such grantee for the benefit of the authority.

(c) A grantee shall have no claims to grant funds withheld as permitted under the terms of this part.



§ 4-31-709 - Enforcement.

The authority has the right, in addition to all other rights, by appropriate suit, action or proceeding in any court of competent jurisdiction, to require the grantee, its governing body, or any proper officer, agent or employee to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant thereto.



§ 4-31-710 - Certificate filed by commissioner.

(a) Prior to the issuance of bonds or notes pursuant to this part, the commissioner shall file with the authority a certificate to the effect that:

(1) The project to be financed from the proceeds of such bonds or notes constitutes a facility in accordance with § 33-2-402;

(2) Assisting the grantee in financing such project is in furtherance of the public purpose of the provision of mental health, intellectual disabilities, and alcohol and drug programs and services; and

(3) The costs of the project are reasonable and the revenues of the grantee will be sufficient to cover the costs of operation and maintenance of the facility, including depreciation and debt service.

(b) Such certificate by the commissioner shall be conclusive evidence that the projects to be financed from the proceeds of such bonds or notes are facilities that may properly be financed from the proceeds of such bonds or notes; however, such certificate shall not constitute a guarantee of the success of the project or of the loan obligation of the grantee.



§ 4-31-711 - Grantee's plan of operation.

(a) At least ninety (90) days prior to the beginning of each state fiscal year, the grantee shall submit a plan of operation for review and approval to the commissioners of mental health and substance abuse services, intellectual and developmental disabilities, health and finance and administration and the comptroller of the treasury. The plan of operation shall be in such form as may be required by the department and shall include, but not be limited to:

(1) A budget for operating and capital expenditures;

(2) Contracts for services;

(3) Appropriate policies and procedures adopted by the grantee to govern the expenditure of funds; and

(4) Other items as required by the department through rules and regulations.

(b) The plan of operation may be amended during a fiscal year with the written approval of the commissioners of mental health and substance abuse services, intellectual and developmental disabilities, health and finance and administration and the comptroller of the treasury.






Part 8 - Tennessee Insurance Guaranty Association Bond Act of 1995

§ 4-31-801 - Short Title.

This chapter shall be known and cited as the "Tennessee Insurance Guaranty Association Bond Act of 1995."



§ 4-31-802 - Legislative findings and declarations.

The general assembly finds and declares that if a natural disaster, as defined herein, causes, in whole or in part, an insolvency resulting in covered claims in excess of the association's capacity to pay from the assessments under § 56-12-107(a)(3), it is proper to authorize the authority to issue bonds to expedite the handling and payment of covered claims against insolvent insurers operating in this state. It is determined to be in the best interest of and necessary for the protection of public health, safety, and general welfare of the residents of this state, and is hereby declared to be an essential public purpose to permit such actions as will provide relief to claimants and policyholders having covered claims against insolvent insurers operating in this state, by expediting the handling and payment of covered claims.



§ 4-31-803 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Association" means the Tennessee insurance guaranty association;

(2) "Bonds" means all bonds, notes or other obligations issued by the authority under this part;

(3) "Claim" or "claims" means a covered claim as defined in § 56-12-104, to be paid from the issuance of bonds under this part in the event of insolvencies as described in § 56-12-107(b)(3); and

(4) "Natural disaster" means any hurricane, tornado, storm, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, ice storm, drought, fire, explosion, civil disturbance or other catastrophe that causes or may cause substantial damage or injury to property.



§ 4-31-804 - Issuance of bonds -- Limitations on bond amounts -- Source of funds.

The authority may issue bonds in an amount not to exceed the ability of the association to repay the bond indebtedness from assessments assessed pursuant to §§ 56-12-103(3) and 56-12-107(b)(3), with the proceeds of such bond issuance to fund a loan to the association in accordance with the provisions of the bond documents under which the bonds are issued, and the association shall expend such loan funds for the purpose of paying to claimants or policyholders covered claims, as such term is defined in § 4-31-803, arising through an insolvency. Any bonds issued by the authority under this section may all be payable from and secured by moneys received by or on behalf of the authority from assessments levied under § 56-12-107(b)(3), and assigned and pledged under § 56-12-107(b)(3), to or on behalf of the authority for the benefit of the holders of such bonds in connection with such assistance program. The funds, credit, property, and taxing power of the state shall not be pledged for the payment of such bonds.



§ 4-31-805 - Review by commissioner of commerce and insurance.

Prior to the issuance of bonds to pay covered claims in the event of an insolvency, the commissioner of commerce and insurance shall recommend the amount of unpaid covered claims to be paid from the bond issuance. In making its recommendation, the commissioner shall review whether the amount of assessments proposed by the association could service repayment of the bond indebtedness and whether the insurers have the ability to pay the assessments to be levied.



§ 4-31-806 - Negotiable bonds and notes.

For the purpose of providing moneys to fund loans authorized by this part, the authority, in addition to the powers otherwise created by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in accordance with the following terms:

(1) The authority shall establish a repayment schedule to be made under a loan agreement. The repayments shall be in such amounts as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, bonds and notes issued by the authority for the purpose of providing loans to the association for the payment of covered claims as defined in § 4-31-803 in the event of an insolvency, and as may be necessary for the authority to maintain a reserve for debt service. The authority may collect a reasonable administrative fee in addition to such repayment schedule in an amount as may be set forth in the loan agreement.

(2) The annual repayment schedule for each loan shall be, in cases prior to the funding of such loans or where such loans have been financed on an interim basis other than by bonds, an estimated annual repayment schedule showing debt service requirements under the loan agreement as if the bonds to be issued to fund such loans will bear interest at a rate per annum and mature in such manner as the authority shall establish at the time of the approval of each such loan and, in cases where bonds have been issued to fund such loan, the actual debt service requirements on such bonds.



§ 4-31-807 - Administration of loans.

(a) The authority shall administer loans made under this part.

(b) In so doing, the authority may adopt rules and regulations necessary for the effective administration of this part, including the promulgation of prerequisites that must be fulfilled by the association in order to be eligible for a loan, procedures to be followed in making loan applications to the authority, procedures to be followed in the disbursement of loan funds, and procedures for enforcing loan agreements entered into by the association with the authority.



§ 4-31-808 - Loan agreements.

(a) Any loan agreement may include such provisions as may be agreed upon by the authority and the association and shall include, in substance, the following:

(1) The amount of the loan as determined by the authority; and

(2) An agreement by the association to:

(A) Proceed expeditiously with and complete payment of the claims in accordance with the loan agreement approved pursuant to this part;

(B) Pledge any assessments and make payments according to the repayment schedule established by the authority; and

(C) Establish and maintain adequate financial records for the payment of claims, cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted accounting principles, and furnish a copy of such audits to the comptroller of the treasury.

(b) In addition to the foregoing, the authority shall administer loans made under this part only after it has determined that the association has the ability to repay the amount loaned.



§ 4-31-809 - Approval of agreements -- Audits.

All loan agreements entered into pursuant to this part shall be subject to approval by the attorney general and reporter as to form and by the commissioner of finance and administration; all payments made pursuant to such loan agreement shall be approved by the authority, as to funding. All payments made to the association under the loan agreements are to be requested on forms approved by the authority in amounts consistent with the loan amount, and such payments shall be subject to audit at any time.



§ 4-31-810 - Requirements and procedure.

(a) (1) The bonds and notes for claims payment shall be authorized by resolution of the authority, may be in one (1) or more series, shall bear such date or dates, and shall mature at such time or times, in the case of any such note or any renewals thereof, not exceeding eight (8) years from the date of issue of such original note, and in the case of any such bond not exceeding thirty (30) years from the date of issue, as such resolution or resolutions may provide.

(2) The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms of redemption as such resolution or resolutions may provide.

(3) The bonds and notes may be sold at public or private sale, at such price or prices as the authority may provide.

(b) Any resolution or resolutions authorizing any bonds or notes, or any series thereof, may contain the following provisions, which shall be a part of the contract with the holders thereof:

(1) Pledging all or any part of the moneys that the authority is permitted by law to pledge, and securing the payment of the bonds or notes or of any series thereof, subject to such agreements with bondholders or noteholders as may then exist;

(2) Creating and establishing such funds and accounts as may be deemed necessary or advisable and setting aside reserves or sinking funds and agreeing as to the maintenance, regulation and disposition thereof;

(3) Limiting the issuance of additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and the refunding of outstanding or other bonds or notes;

(4) Prescribing the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given;

(5) Investing in a trustee or trustees such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to § 4-31-106, and limiting or abrogating the right of the bondholders to appoint a trustee or limiting the rights, powers and duties of such trustee; and

(6) Setting forth any other matters, of like or different character, that in any way affect the security or protection of the bonds or notes.

(c) (1) The authority, subject to such agreements with bondholders or noteholders as may then exist, shall have power to purchase bonds or notes out of any moneys available therefor at a price not exceeding the redemption price then applicable, plus accrued interest to the next interest payment date thereon, if the bonds or notes are then redeemable.

(2) All bonds and notes so purchased shall be cancelled.

(d) Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(e) If any member of the authority whose signature or facsimile signature thereof shall appear on any bonds or coupons ceases to be a member of the authority before the delivery thereof, such signature or facsimile signature nevertheless shall be valid and sufficient for all purposes the same as if such member had remained a member of the authority until after such delivery.

(f) (1) Any pledge made by the authority pursuant to this chapter shall be valid and binding from the time when the pledge is made, the moneys, or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.

(2) Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(g) (1) The bonds and notes shall not be invalid for any irregularity or defect in the proceedings for the issuance or sale thereof.

(2) Such bonds and notes shall contain a recital that they have been authorized and issued pursuant to the laws of the state, including particularly this chapter, which recital shall be conclusive evidence of their validity and the regularity of their issuance.

(3) Bonds and notes of the authority shall not constitute a debt or a pledge of the faith and credit of the state or a local governmental unit, and the holders or owners of such bonds and notes shall have no right to have taxes levied by the general assembly or any local governmental unit or any other taxing authority within the state for the payment of the principal of and interest and premium, if any, on such bonds and notes, but such bonds and notes shall be payable solely from the assessments pledged for their payment.

(4) All such bonds and notes shall contain on the face thereof a statement to the effect that the bonds or notes are not a debt of the state, any local governmental unit, creating or participating municipality, any other taxing authority, or any airport authority or municipal airport within the state, but are payable solely from revenues and moneys pledged to the payment thereof.

(h) The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(i) Except as may otherwise be expressly provided by the authority, each issue of its bonds or notes issued pursuant to this section shall be limited special obligations of the authority, payable solely from and secured solely by moneys derived by the authority from all or a portion of payments made pursuant to the loan agreement with the association as provided in the resolution authorizing such bonds and notes.

(j) If the authority defaults in the payment of principal of and interest and premium, if any, on the bonds or notes, the determination of such default and the remedies therefor shall be governed by § 4-31-106.



§ 4-31-811 - Tennessee insurance guaranty association fund.

(a) The authority is hereby authorized to establish in the state treasury a special trust fund of the authority to be known as the "Tennessee insurance guaranty association fund."

(b) (1) The state hereby covenants and agrees that from and after the issuance of any bonds or notes under and pursuant to this part, moneys derived by the state from payments made pursuant to loan agreements with the association as permitted under the terms of the loan agreements that are pledged to the payment of such bonds or notes shall be paid into the particular fund established for the issuance of bonds or notes to which such moneys are pledged.

(2) Such moneys shall be accounted for separately from all other moneys in the treasury and shall be applied by the authority solely for the purpose of paying principal of and interest and premium, if any, on such issue of bonds and notes issued pursuant to this section, refunding moneys due to the association where appropriate, and paying all other costs incidental to the administration of the authority in connection with the loan agreements and the issuance of such issue of bonds and notes.



§ 4-31-812 - Powers of the authority.

The authority has the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction, to require the association and the board of directors and any proper officer, agent or employee of the association to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant thereto.



§ 4-31-813 - Applicability.

(a) This part shall be in addition and supplemental to any other law providing for financing by the association and shall not be deemed to amend or repeal any other law.

(b) No proceedings by the association shall be required for loan agreements hereunder, except as provided by this part, any law to the contrary notwithstanding.

(c) Any requirements or restrictions applicable to borrowing by the association contained in any other law shall not be applicable to loans under this part.






Part 9 - Tennessee Local Development Authority Leaking Underground Storage Funding Act of 1997

§ 4-31-901 - Short title.

This part shall be known and may be cited as the "Tennessee Local Development Authority Leaking Underground Storage Funding Act of 1997."



§ 4-31-902 - Legislative findings.

(a) The general assembly finds and declares that the costs incurred in connection with reasonable and safe cleanup with respect to petroleum sites within the state, as provided in title 68, chapter 215, part 1, are extensive and threaten the state's ability to meet its obligations with respect to the environment.

(b) It is accordingly in furtherance of the interests and welfare of all Tennesseans that the Tennessee local development authority, referred to in this part as the "authority," be empowered to issue revenue bonds and notes and to make the proceeds available to the petroleum underground storage tank board for purposes of providing for the reimbursement of reasonable and safe cleanup of petroleum sites.

(c) It is intended that the authority be vested with all powers necessary to accomplish these purposes.



§ 4-31-903 - Bonds authorized.

(a) For the purpose of providing moneys for deposit with the petroleum underground storage tank board, the authority, in addition to the powers otherwise created by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in an amount not to exceed fifteen million dollars ($15,000,000) in accordance with the terms of this part.

(b) Bonds or notes issued pursuant to this part shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provisions of this chapter or any other law; provided, that the foregoing shall not prohibit the issuance of separate issues of bonds or notes pursuant to this part.

(c) In addition to powers otherwise granted by law, the authority has the power and is authorized to enter into a funding agreement with the petroleum underground storage tank board.

(d) The authority shall determine the amount as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, bonds and notes issued by the authority and to fund a debt service reserve fund. The authority may collect an administrative fee in addition to such schedule for repayment of debt. Such schedule for repayment of debt shall be provided to the commissioners of finance and administration, revenue and environment and conservation.

(e) Prior to the issuance of any debt, there shall be a determination by the authority as to the sufficiency of the tax collections to service such debt.



§ 4-31-904 - Authorization by resolution -- Payment.

(a) The bonds and notes shall be authorized by resolution of the authority, secured by the deposit of the assurance fee required under § 68-215-110, under such terms and conditions as deemed appropriate by the authority; provided, that such debt, including any renewals or extensions, shall not be outstanding longer than twenty (20) years or the useful life for the funded cleanup, whichever is shorter.

(b) Such bonds and notes of the authority shall not constitute a debt or a pledge of the faith and credit of the state, and the holders or owners of such bonds and notes shall have no right to have taxes levied by the general assembly, or any other taxing authority within the state for the payment of the principal, premium, if any, and interest on such bonds and notes, but such bonds and notes shall be payable solely from the revenues and moneys pledged for their payment.






Part 10 - Tennessee Lottery Funds for Education Projects Loan Act of 2003

§ 4-31-1001 - Short title.

This part shall be known and may be cited as the "Tennessee Lottery Funds for Education Projects Loan Act of 2003."



§ 4-31-1002 - Legislative intent.

(a) The general assembly finds and declares that:

(1) Financing costs incurred by local governments in connection with education projects are a significant factor in the ability of the local governments to meet the kindergarten through grade twelve (K-12) educational needs of their communities; and

(2) To the extent that financing of education projects can be accomplished less expensively through the pooling of needs and the use of less costly borrowing techniques, local governments would be better able to provide education projects, and other essential services for the benefit of their citizens and taxpayers.

(b) (1) It is accordingly in furtherance of the interests and welfare of all Tennesseans that the Tennessee local development authority shall be empowered and is authorized to issue its revenue bonds and to make the proceeds available for loans to local government units for capital projects for kindergarten through grade twelve (K-12) educational purposes.

(2) It is intended that the Tennessee local development authority be vested with all powers necessary to accomplish these purposes.



§ 4-31-1003 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authority" means the Tennessee local development authority;

(2) "Construction" means the building, reconstruction, creation, replacement, extension, repairing, betterment, improvement, alteration, equipment, extension, or acquisition, including, but not limited to, the acquisition of land and of rights in land, the engineering, architectural designs, plans, working drawings, specifications, procedures, and other action necessary in the construction of such capital projects, and the inspection and supervision of such capital projects;

(3) "Education project" means a capital outlay project for kindergarten through grade twelve (K-12) educational facilities; and

(4) "Local education agency" or "LEA" has the same meaning as defined in § 49-3-302.



§ 4-31-1004 - Power and authority.

(a) In addition to the powers otherwise granted by law, the authority has the power and is authorized to make loans to any local government unit to finance the construction of education projects pursuant to a loan agreement between the local government unit and the authority. Such loans shall be made from the proceeds of bonds or notes issued by the authority pursuant to this chapter for the purpose of making such loans; provided, however, that the bonds and notes of the authority that may be outstanding at any time for such purpose shall not exceed seventy-five million dollars ($75,000,000). Such bonds or notes may be payable from or secured by the general shortfall reserve subaccount created by § 4-51-111 as the authority may provide in the indentures or resolutions authorizing and securing the authority's bonds and notes, which indentures and resolutions may include covenants with the holders of the bonds and notes with respect to the use, including limitations on such use, of such subaccount.

(b) Only local government units funding the local share of the basic education program for a local education agency shall be eligible to participate in the loan program.



§ 4-31-1005 - Loan agreements.

(a) Subject to any existing contractual obligations of the local government unit and the local education agency, the authority may enter into loan agreements with any local government unit and any local government unit may enter into loan agreements with the authority for loans for education projects described in this part.

(b) Any loan agreement may include such provisions as may be agreed upon by the authority and the local government and shall additionally include, among other things, in substance, the following:

(1) The amount of the loan, not to exceed the estimated reasonable cost of the project to be constructed, the financing costs of the authority, the administrative costs of the authority, and the amount of any required reserves as determined by the authority;

(2) An agreement by the authority to pay part of the amount of the loan to the local government unit during the progress of the construction, or to pay the amount of the loan following completion of the construction, as may be agreed upon by the parties; and

(3) An agreement by the local government unit:

(A) To proceed expeditiously with and complete construction of the project in accordance with the plans approved pursuant to this part;

(B) To commence operation of the project on its completion, and not to discontinue operations, change the use of, or dispose of the project without the approval of the authority;

(C) To operate and maintain the project in accordance with applicable provisions of this part and in compliance with rules and regulations of the authority;

(D) Not to contract with any for-profit-corporation, private person or firm for the operation or beneficial use of the for-profit-corporation, private person, or firm, notwithstanding any law authorizing such contracts, except upon approval by the authority of an application to the authority, which application shall include, but not be limited to, an opinion from a nationally recognized bond counsel that the contract will not affect the tax exempt status of the income of the authority's bonds or notes financing such facility under state or federal law;

(E) To pledge such sources of revenue including, but not limited to, the tax required by § 4-31-1006 to pay the principal of and interest on the loan and to make such payments as and when due in accordance with the loan agreement; and

(F) To establish and maintain adequate financial records for the project, and to cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards, and to furnish a copy of such audit and, upon request, such financial records to the comptroller of the treasury.

(c) The authority has the right to enter into such further agreements with a local government unit and require such further security as it may see fit prior to, or simultaneously with, the issuance of bonds or notes or to refuse to issue bonds or notes until such agreements or security, in any form that the authority may elect, are agreed to or are obtained.

(d) Failure of a local government unit to file the audit or, upon request, the financial information with the comptroller of the treasury as required by the loan agreement each year until the loan, together with interest, is totally repaid constitutes a Class A misdemeanor and anyone violating this subsection (d), upon conviction, shall be liable for a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each violation, within the discretion of the court, and each day of continued violation constitutes a separate offense.

(e) The department of education, in conjunction with the authority, shall develop an application and review procedure for loans under this program and shall make recommendations to the authority as to loan applications.

(f) The authority and the department shall have such other authority as may be necessary or appropriate for the exercise of the powers and duties conferred by this part.

(g) Each local education agency is authorized to pledge to the authority, for the further security of the authority's bonds and notes, the state share of the nonclassroom capital outlay portion of the local education agency's basic education program funds as set forth in the formula model established or revised by the state board of education and approved by the general assembly. These pledges may be required by the authority as a condition to making loans to local government units.

(h) The authority may promulgate additional guidelines, rules, or regulations in furtherance of the administration of this part.



§ 4-31-1006 - Levy and collection of tax to pay for loan.

(a) Whenever, and as often as, a local government unit enters into a loan agreement with the authority under this part, the governing body of such local government unit shall provide by resolution for the levy and collection of a tax upon all taxable property within the local government unit sufficient to pay when due all amounts payable under the loan agreement as and when such amounts become due and payable, including all fees and charges due the authority under such loan agreement and, furthermore, to pledge such tax and the full faith and credit of such local government unit to such payments; provided, however, that a special school district shall provide for the collection of such a tax upon the levy of the tax by the general assembly or shall pledge sufficient amounts from previously authorized taxes to cover all amounts due.

(b) The tax provided for in subsection (a) shall be assessed, levied, collected, and paid in like manner as other taxes of the local government unit, except as provided in subsection (a).

(c) The tax provided for in subsection (a) shall not be included within any statutory or other limitation of rate or amount for such local government, but shall be excluded therefrom and be in addition thereto and in excess thereof, notwithstanding and without regard to the prohibitions, restrictions, or requirements of any other law, whether public or private.

(d) There shall be set aside from the tax levy into a special fund an amount sufficient for the payment of the annual amount due under any such loan agreement and such additional amounts as may be required by the loan agreement for reserves. The money in such funds shall be used exclusively for such purposes and shall not be used for any other purpose until such annual amount has been paid in full or such reserve requirement has been fully satisfied.



§ 4-31-1007 - Failure to remit funds.

(a) In the event any local government unit having entered into a loan agreement shall fail to remit funds in accordance with a loan agreement, the authority shall notify the commissioner of education who shall instruct the commissioner of finance and administration to deliver within five (5) days notice of such failure to the local government unit.

(b) In the event the local government unit shall fail to remit the amount set forth in the notice within thirty (30) days of the receipt of the notice, the commissioner of finance and administration shall, without further authorization, withhold such sum or part of such sum from the state share of the nonclassroom capital outlay portion of the basic education program fund that is otherwise apportioned to such local education agency and pledged to the authority for the loan to such local government unit, for the benefit of the authority issuing bonds or notes for the purposes referred to in this part.

(c) In the event there are not sufficient funds in the state share of the nonclassroom capital outlay portion of the basic education program fund still held by the commissioner of finance and administration for the local education agency to cure the deficiency in repayments to the authority, the commissioner shall transfer to the authority funds equal to the amount of the remaining payment deficiency from the general shortfall reserve subaccount of the lottery for education account as established by § 4-51-111, subject to any limitations on the use of the subaccount established pursuant to § 4-31-1004(a). The commissioner of education shall instruct the commissioner of finance and administration to withhold from the state share of the nonclassroom capital outlay portion of subsequent basic education program funds apportioned to such local education agency an amount to replenish the general shortfall reserve subaccount of the lottery for education account equal to the amount transferred to the authority.



§ 4-31-1008 - Rights of the authority.

The authority has the right, in addition to all other rights, by mandamus or other suit, action, or proceeding in any court of competent jurisdiction, to require the local government unit, the governing body, and any proper officer, agent, or employee of the local government unit to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant to this part.



§ 4-31-1009 - Limits on indebtedness.

Local government units may enter into loan agreements under this part notwithstanding and without regard to any limit on indebtedness provided by law.



§ 4-31-1010 - Resolutions.

All action required or authorized to be taken under this part by the governing body of any local government unit may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced, and shall take effect immediately upon its adoption.



§ 4-31-1011 - Provisions supplemental.

(a) This part shall be in addition to and supplemental to any other law providing for the financing of education projects by local government units.

(b) Notwithstanding any law to the contrary, no proceedings by a local government unit or local education agency shall be required for loan agreements hereunder, except as provided by this part.

(c) No requirements or restrictions applicable to borrowing by a local government unit contained in any other law shall be applicable to loans under this part.



§ 4-31-1012 - Pledges.

(a) Any pledge made by the authority pursuant to this chapter, or by a local government unit pursuant to a loan program agreement, or by a local education agency in connection therewith shall be valid and binding from the time when the pledge is made, the moneys or property so pledged and thereafter received by the authority or local government unit, as applicable, shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, local government units, or local education agency as applicable, irrespective of whether such parties have notice of those claims.

(b) Recording of the resolution or any other instrument by which a pledge is created is not required.






Part 11 - Enhancement Program for Debt Financing of Capital Projects

§ 4-31-1101 - Part definitions -- Eligibility -- Purposes -- Application and review procedure.

(a) For the purposes of this part, the following definitions shall apply:

(1) "Authority", "construction", and "education project" as defined in § 4-31-1003;

(2) "Available local capital outlay funds" means, with respect to any LGU or LEA, the state share of the capital outlay portion of the non-classroom component of the BEP funding as set forth in the formula model established or revised by the state board of education, or any replacement funding, approved by the general assembly from time to time, that the LGU or LEA is entitled to receive;

(3) "Basic education program" (BEP) and "local education agency" (LEA) as defined in § 49-3-302;

(4) "Education debt" means debt issued, together with any debt issued to renew or refund the debt, by any LGU to finance the construction of education projects subject to an agreement entered into pursuant to this part;

(5) "Enhancement program" means the program established pursuant to this part; and

(6) "Local government unit" (LGU), as defined in § 4-31-102.

(b) Only LGUs funding the local share of the BEP for an LEA shall be eligible to participate in the program under this part.

(c) The authority, in conjunction with the department of education, is empowered and is authorized to develop an enhancement program under which legally available state funds and available local capital outlay funds assigned or pledged by the LGU or LEA may be applied to one (1) or more of the following purposes for education debt issued by LGUs:

(1) To pay the debt service on or to provide for the payment of debt service on such debt; or

(2) To provide reserves for such debt.

(d) The department of education, in conjunction with the authority, shall develop an application and review procedure for requests under this enhancement program. The department of education shall review each proposed education project and shall make recommendations to the authority as to the applications. The department shall monitor education projects during the term of the agreements required by § 4-31-1102.



§ 4-31-1102 - Program provisions.

Any program established by the authority pursuant to this part may include such provisions as may be agreed upon by the parties and shall additionally include, among other things, in substance, the following:

(1) The structural requirements of the education debt issued by the LGU, including payment dates, maturity schedule, interest rates, and paying agent;

(2) The coverage requirement for the available local capital outlay funds, provided that the maximum annual debt service on the education debt can be no greater than the available local capital outlay funds in the prior fiscal year divided by 1.25;

(3) A description and estimated costs of the education project; and

(4) An agreement by the LGU and the LEA to:

(A) Proceed expeditiously with, and use its best efforts to complete, the education project;

(B) Commence operation of the education project as soon as possible after completion, and not to use the education project for any purpose not approved pursuant to this part, and not to discontinue operations or dispose of the education project without the prior approval of the authority and the department of education;

(C) Operate and maintain the project in accordance with applicable provisions of this part and rules and regulations of the department of education;

(D) Assign or pledge available local capital outlay funds; and

(E) Cause to be made an annual audit of the financial records of the LEA each fiscal year in accordance with generally accepted government auditing standards, and to furnish a copy of each such audit to the comptroller of the treasury.



§ 4-31-1103 - Assignment or pledge of local capital outlay funds as security -- Procedures.

(a) Each LGU issuing education debt, as well as any LEA for which education debt is issued, are authorized to assign or pledge for the further security of the education debt the available local capital outlay funds, whether such debt is issued pursuant to title 9, chapter 21, or title 49, chapter 3, and to assign or pledge to the authority all right and interest in such funds to be used by the authority as permitted under this part.

(b) Upon the approval of an application, the authority shall notify the commissioner of finance and administration, indicating the identity of the participating LGU and LEA and the terms of the assignment or pledge. The authority shall submit a certified copy of the debt service schedule for the education debt to the commissioner of finance and administration. The commissioner of finance and administration shall be entitled to rely on such schedule or other submitted documentation, without any further review or investigation. Notwithstanding § 49-3-101(b), the commissioner shall withhold and pay such sum from the available local capital outlay funds to the authority pursuant to any assignment or pledge.

(c) Any earnings on such funds after receipt by the authority and prior to payment on the education debt shall accrue to the benefit of the authority.

(d) The lien of any assignment or pledge pursuant to this part shall be valid and binding as of the time it is made, and as against all parties having claims of any kind in tort, contract, or otherwise against the LGU, the LEA, or the authority, regardless of whether such parties have notice of those claims. Recording of the resolution or any other instrument by which the assignment or pledge is created is not required. This part and the agreement required by § 4-31-1102 shall in all respects govern the creation, perfection, priority and enforcement of such assignment or pledge, and title 47, chapter 9 shall not govern such matters.






Part 12 - Tennessee Transportation State Infrastructure Fund Act

§ 4-31-1201 - Short title.

This part shall be known and may be cited as the "Tennessee Transportation State Infrastructure Fund Act."



§ 4-31-1202 - Part definitions.

As used in this part:

(1) "Department of transportation" means the Tennessee department of transportation and its successors;

(2) "Eligible costs" means, as applied to a qualified project to be financed with federal funds, the costs that are permitted under applicable federal laws, requirements, procedures and guidelines. As applied to all other qualified projects, "eligible costs" includes the costs of preliminary engineering, traffic and revenue studies, environmental studies, right-of-way acquisition, legal and financial services associated with the development of the qualified project, construction, construction management, facilities and other costs necessary for the qualified project. "Eligible costs" also includes project monitoring costs incurred by the department of transportation, as provided in § 4-31-1205(d);

(3) (A) "Eligible project" means:

(i) A transportation infrastructure project, including streets, highways, bridges, tunnels and any related roadway facilities;

(ii) Intelligent transportation systems;

(iii) Air transport and airport facilities;

(iv) Railways and rail facilities;

(v) Port facilities;

(vi) Mass transit systems or transit capital projects;

(vii) Parking facilities; and

(viii) Pedestrian or bicycle facilities that provide public benefits by enhancing mobility or safety, promoting economic development or increasing the quality of life and general welfare of the public;

(B) There may be included as part of any "eligible project" all improvements, including equipment, necessary to the full utilization of the project, including site preparation, roads and streets, sidewalks, water supply, outdoor lighting, belt line railroad sidings and lead tracks, bridges, causeways, terminals for railroad, automotive and air transportation, transportation facilities incidental to the project and the dredging and improving of harbors and waterways;

(C) None of the descriptive words in subdivision (3)(B) shall be construed to constitute a limitation;

(4) "Financing agreement" means any agreement entered into between the authority and a qualified borrower pertaining to a loan entered into under this part;

(5) "Fund" means the Tennessee transportation state infrastructure fund;

(6) "Government unit" means a county, incorporated town or city, metropolitan government, state agency, or instrumentality, authority or agency of government created by any one (1) or more of the listed entities or by an act of the general assembly, including combinations of two (2) or more of these entities, acting jointly to construct, own or operate a qualified project, or any other state authority, board, commission, agency or department that may construct, own or operate a qualified project;

(7) "Loan" means an obligation subject to repayment that is provided by the fund to a qualified borrower for all or part of the eligible costs of a qualified project. A loan may be disbursed in anticipation of reimbursement for or direct payment of the eligible costs of a qualified project;

(8) "Project revenues" or "revenues" mean all rates, rents, fees, assessments, charges and other receipts derived or to be derived by a qualified borrower from a qualified project or otherwise made available, including, but not limited to, tax revenues, and, as provided in the applicable financing agreement, derived from any system of which the qualified project is a part or from any other revenue producing facility under the ownership or control of the qualified borrower, including, without limitation, proceeds of grants, gifts, appropriations, investment earnings, proceeds of insurance or condemnation and proceeds from the sale or other disposition of property and from any other source as may be provided by the qualified borrower;

(9) "Qualified borrower" means any governmental unit authorized to construct, operate, or own a qualified project;

(10) "Qualified project" means an eligible project that has been recommended by the department of transportation to receive a loan from the fund to defray an eligible cost; and

(11) "Security" means that which is determined by the authority to be acceptable to secure a loan to a qualified borrower under this part and includes, but is not limited to, project revenues, ad valorem taxes, state-shared taxes, letters of credit and bond insurance.



§ 4-31-1203 - Establishment -- Accounts -- Investment of funds -- Interest and earnings.

(a) The department of finance and administration shall establish the Tennessee transportation state infrastructure fund, in the state treasury, under the control of the authority.

(b) For necessary and convenient administration of the fund, the authority shall establish accounts and subaccounts as necessary to meet any applicable federal law requirements or as necessary or desirable in order to implement this part.

(c) All federal funds shall be invested as required by applicable federal law, and all other funds shall be invested pursuant to state law.

(d) All interest and earnings of the fund shall remain a part of the fund.

(e) No part of the fund shall revert to the general fund on any June 30, but shall remain a part of the fund available for expenditure in accordance with this part.



§ 4-31-1204 - Transfer of funds from existing fund -- Capitalization of fund -- Soliciting funds -- Prohibition against commingling funds -- Entering cooperative agreements.

(a) The state treasurer shall transfer the balance from the existing fund for the Tennessee state infrastructure bank, administered by the department of transportation, on July 1, 2009, to the fund established in § 4-31-1203.

(b) The following sources may be used to capitalize the fund and for the authority to carry out its purposes:

(1) Appropriations by the general assembly;

(2) Federal funds apportioned and available to the state, as approved by the department of transportation;

(3) Contributions, donations, grants and deposits from the federal government, government units, private entities and any other source as may become available to the fund; and

(4) All payments of principal and interest on loans or pursuant to the financing agreements.

(c) In addition to the powers specified in part 1 of this chapter, the authority may request and receive funds from federal, state or other government sources or from private entities. The authority may request the department of transportation, or other state agencies or officials, as appropriate, to act on its behalf or to assist in making application for such funds. All funds received from government or private sources shall be deposited in the fund to be used in accordance with this part.

(d) The authority shall comply with all applicable federal laws and regulations prohibiting the commingling of certain federal funds deposited in the fund.

(e) The authority may enter into cooperative agreements with agencies of the federal government or other state agencies as necessary or desirable to implement this part.



§ 4-31-1205 - Recommendation of projects -- Loans -- Qualified borrowers -- Reimbursement of costs -- Loan fees.

(a) The commissioner of transportation shall review a proposed project and shall determine if it is an eligible project and, if so, whether or not to recommend the project to the authority. Preference may be given to eligible projects that have financial support in addition to any loan that may be received from the fund.

(b) Upon recommendation by the department of transportation of a qualified project, the authority has the power and is authorized to make loans to a qualified borrower; provided, that the fund has sufficient money to make the loan to pay for all or part of the eligible costs of a qualified project. The term of the loan shall not exceed the useful life of the project, as determined by the authority in consultation with the department of transportation. The authority shall require the qualified borrower to enter into a financing agreement in connection with its loan. The authority, in consultation with the department of transportation, shall determine the form and content of loan applications and financing agreements, including the term and rate or rates of interest on a financing agreement and security required. The authority shall determine the interest rate for a loan under this part in a manner consistent with interest rates established for loans under title 68, chapter 221, part 10. The terms and conditions of a loan made with federal funds shall comply with applicable federal requirements.

(c) Loans shall be made only to qualified borrowers that:

(1) In the opinion of the authority demonstrate financial capability to assure sufficient revenues to operate and maintain the eligible project for its useful life and to repay the loan;

(2) Pledge the security as required by the authority for repayment of the loan;

(3) Provide assurances that are reasonably requested by the authority and the department of transportation; and

(4) Agree to maintain financial records in accordance with governmental accounting standards and to conduct an annual audit of the project's financial records in accordance with generally accepted governmental auditing standards and with minimum standards prescribed by the comptroller of the treasury, and to file the audit with the comptroller. In the event of the failure or refusal of a qualified borrower to have the audit prepared, the comptroller may appoint an accountant or direct the department of audit to prepare the audit at the expense of the borrower.

(d) The department of transportation shall review and approve, and submit to the authority for reimbursement, such eligible costs as may be incurred by a qualified borrower for a qualified project. For this purpose, the department of transportation shall have authority to inspect the work, examine project records and employ consultants as it deems appropriate to assist in carrying out such functions. To cover the costs of performing such functions, the department of transportation may charge the costs to the qualified project as an eligible cost and receive reimbursement for the costs from the authority.

(e) The authority may assess a loan fee to cover the costs of administration of the program. The fee may be apportioned between the authority and the department of transportation.



§ 4-31-1206 - Part supplemental to other law -- Debt limit not applicable -- Adequate security -- Pledge valid and binding -- Misuse of loan.

(a) This part is in addition and supplemental to any other law providing for the financing of eligible projects of qualified borrowers and shall not be deemed to amend or repeal any other law.

(b) Qualified borrowers may enter into financing agreements under this part, notwithstanding and without regard to any limit on indebtedness provided by law. No requirements or restraints applicable to borrowing by qualified borrowers contained in any other law shall be applicable to financing agreements or to the proceedings for approval of the financing agreements entered into under this part. Qualified borrowers entering into financing agreements may perform any acts, take any action, adopt any proceedings and make and carry out any contracts or agreements with the authority as may be agreed to by the authority and any qualified borrower for the carrying out of the purposes contemplated by this part.

(c) In order to provide adequate security as may be required by the authority for a loan under this part, a qualified borrower is authorized to:

(1) Receive, apply, pledge, assign and grant security interests in project revenues and any revenues from any other revenue producing facilities from which the qualified borrower derives project revenues to secure its obligations as provided in this part;

(2) Pledge its state-shared taxes, as defined in § 4-31-102, if any;

(3) Pledge the full faith and credit and unlimited taxing power, if any, of the qualified borrower as to all taxable property of the qualified borrower to the punctual payment of the loan; and

(4) Pledge any other security determined by the authority to be acceptable to secure a loan under this part.

(d) (1) Any pledge made by the qualified borrower pursuant to this part shall be valid and binding from the time when the pledge is made, the moneys or property so pledged and thereafter received by the qualified borrower shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the qualified borrower, regardless of whether the parties have notice of the lien of the pledge.

(2) Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(e) A qualified borrower shall ensure that all loans received from the authority pursuant to this part are used in accordance with applicable federal and state law. The qualified borrower shall be liable for the repayment of the funds or damages caused in the event of any misuse of the loan received pursuant to this part.



§ 4-31-1207 - Default on amounts due.

(a) If a qualified borrower fails to collect and remit in full all amounts due to the authority on the date the amounts are due under the terms of any note or other obligation of the qualified borrower, or if the qualified borrower fails to repay funds or pay damages in the event of misuse of loans received pursuant to this part, the authority shall notify the appropriate state officials who shall withhold all or a portion of the funds of the state and all funds administered by the state and its agencies, boards and instrumentalities allotted or appropriated to the borrower, including, but not limited to, state-shared taxes and apply an amount necessary to the payment of the amount due.

(b) Nothing contained in this section mandates the withholding of funds allocated to a qualified borrower that would violate contracts to which the state is a party, the requirements of federal law imposed on the state or judgments of a court binding on the state.



§ 4-31-1208 - Annual report -- Audit.

(a) Following the close of each state fiscal year, the authority shall submit an annual report of its activities for the preceding year to the governor, the speaker of the senate and the speaker of the house of representatives and make the report available to the general assembly. The authority also shall submit an annual report to the appropriate federal agency in accordance with requirements of any federal program.

(b) The annual reports and all books of accounts and financial records of the authority shall be subject to audit annually by the comptroller of the treasury.



§ 4-31-1209 - Policies and procedures.

The authority, in consultation with the department of transportation, is authorized to adopt policies and procedures to effectuate the purposes of this part.









Chapter 32 - Institute for Labor-Management Studies [Repealed]

§ 4-32-101 - [Repealed.]

HISTORY: Acts 1978, ch. 840, § 1; T.C.A., § 4-3201; Acts 1986, ch. 844, § 8; 1987, ch. 14, § 4; 1997, ch. 193, § 1; 1999, ch. 520, § 30; repealed by Acts 2013, ch. 454, § 3, effective July 1, 2013.



§ 4-32-103 - [Repealed.]

HISTORY: Acts 1996, ch. 1067, § 1; 1997, ch. 193, § 2; 1999, ch. 520, § 31; repealed by Acts 2013, ch. 454, § 3, effective July 1, 2013.






Chapter 33 - Tennessee Economic Impact Disclosure Law of 1979

§ 4-33-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Economic Impact Disclosure Law of 1979."



§ 4-33-102 - Purpose -- Legislative intent.

(a) It is the purpose and intent of the general assembly by this enactment to require state agencies to state the direct and indirect costs of government programs to consumers and the relationship between the costs of a program and the benefits to be received from the program.

(b) The general assembly intends this chapter to supplement existing laws and regulations.

(c) Nothing in this chapter shall affect existing statutory obligations of a state agency.



§ 4-33-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agency" means every department or organization described in chapter 3 of this title; and

(2) "Agency action" includes any action by an agency or subdivision thereof that may have substantial economic impact upon any person. Substantial economic impact may occur through a related series of agency decisions that individually may not have substantial economic impact, but that cumulatively have substantial economic impact.



§ 4-33-104 - Economic impact statements.

(a) Upon written request by the commissioner or head of any agency, or by any member of the general assembly, each agency shall within a reasonable time justify a proposed action by preparing an economic impact statement using professionally accepted methodology, with quantification of data to the extent practicable, giving effect to both short-term and long-term consequences; provided, that this section shall not apply to any action of the department of transportation in which federal-aid matching funds are used.

(b) The economic impact statement shall include the following information:

(1) A description of the action proposed, the purpose of the action, the legal authority for the action and the plan for implementing the action;

(2) A determination that the action is the least-cost method for achieving the stated purpose;

(3) A comparison of the cost-benefit relation of the action to nonaction;

(4) A determination that the action represents the most efficient allocation of public and private resources;

(5) A determination of the effect of the action on competition;

(6) A determination of the effect of the action on the cost of living in the geographical area in which the action would occur;

(7) A determination of the effect of the action on employment in the geographical area in which the action would occur;

(8) The source of revenue to be used for the action; and

(9) A conclusion as to the economic impact upon all persons substantially affected by the action, including an analysis containing a description as to which persons will bear the costs of the action and which persons will benefit directly and indirectly from the action.

(c) If, during the course of an agency action, information required by the economic impact statement materially changes, the agency shall amend the statement with the correct information.



§ 4-33-106 - Exempt agency actions.

The following agency actions are exempt from this chapter:

(1) The collection and payment of social security funds, retirement funds or employee benefit funds;

(2) Participation in any federal program, if under federal law the participation would be prevented by compliance with this chapter;

(3) All emergency rules, or emergency purchases, if the governor agrees that an emergency exists and that a timely economic impact statement could not be prepared, but within a reasonable period of time after the action, an appropriate economic impact statement shall be prepared;

(4) All legislative actions;

(5) All purchases by any state agency that have a fair market value or monetary value that is less than twenty-five thousand dollars ($25,000);

(6) Ministerial action by an agency that complies with applicable statutes and rules; provided, however, this exemption does not include an agency action where the contracting of services is considered or used instead of state employees;

(7) Action by a state agency that is required by law to be maintained as confidential;

(8) The preparation and sale of all bonds that are processed by the state funding board;

(9) Expenditures of money from trust funds that previously have been designed by the general assembly for a specific purpose;

(10) The prosecution of civil, criminal or administrative actions before any court or before an administrative hearing officer; and

(11) Actions involving persons in the custody of the state voluntarily or under court order.



§ 4-33-107 - Copies of economic impact statements.

In addition to any copies that may be provided to other individuals or entities, each agency that prepares an economic impact statement pursuant to this chapter shall provide a copy of such impact statement to the senate and house of representatives government operations committees.






Chapter 34 - Native American Indians

Part 1 - General Provisions [Obsolete]



Part 2 - Native American Indian Rights

§ 4-34-201 - Inclusion of "Native American Indian" as racial or ethnic origin.

(a) Notwithstanding any law to the contrary, a state or local governmental entity requiring or requesting a person to divulge racial or ethnic origin on an employment form, education application, or other such document shall contain a space, box, or blank clearly designated "Native American Indian."

(b) This section may not be construed to require a governmental entity to revise the forms in the manner required by this section before exhausting its supply of forms on hand on January 1, 1995.



§ 4-34-202 - Eligibility for minority-based benefits.

Notwithstanding any other law to the contrary, a Native American or an African-American is eligible to receive scholarships, grants or any other benefit afforded to minorities from the University of Tennessee system, the board of regents system, or any Tennessee school system. As used in this section, "Native American" means an individual recognized as Native American by a federally recognized tribe or a state.









Chapter 35 - State of Tennessee Audit Committee Act of 2005

§ 4-35-101 - Short title.

This chapter shall be known and may be cited as the "State of Tennessee Audit Committee Act of 2005."



§ 4-35-102 - Creation of audit committees.

(a) A state governing board, council, commission, or equivalent body that has the authority to hire and terminate its employees shall create an audit committee, subject to subsection (c).

(b) A state governing board, council, commission, or equivalent body that is responsible for the preparation of financial statements, whether included in the financial statements of other entities or free standing, shall create an audit committee, subject to subsection (c).

(c) A state governing board, council, commission, or equivalent body subject to subsections (a) and (b) may be excepted from the requirement to form an audit committee only upon the approval of the comptroller of the treasury.



§ 4-35-103 - Development of charter -- Guidelines for and review of charter -- Approval.

(a) An audit committee created pursuant to this chapter shall develop a written charter addressing the audit committee's purpose, powers, duties, and mission.

(b) The comptroller of the treasury shall establish guidelines for creation of an audit committee charter and shall review the proposed charter to determine whether the charter contains the minimum necessary requirements.

(c) The charter, and any subsequent amendments, shall be presented to the full state governing board, council, commission, or equivalent body, and the comptroller of the treasury for approval.



§ 4-35-104 - Standing committee -- Members -- Meetings.

(a) The audit committee shall be a standing committee of the state governing board, council, commission, or equivalent body.

(b) An audit committee created pursuant to this chapter shall have at a minimum three (3) members, chosen as prescribed in the audit committee charter.

(c) (1) The audit committee's charter shall provide for the frequency of and procedures relative to conducting meetings.

(2) The audit committee shall meet upon the request of the comptroller of the treasury.



§ 4-35-105 - Responsibilities of audit committee.

The responsibilities of an audit committee created pursuant to this chapter include, but are not limited to:

(1) Overseeing the financial reporting and related disclosures, especially when financial statements are issued;

(2) Evaluating management's assessment of the body's system of internal controls;

(3) Formally reiterating, on a regular basis, to the state governing board, council, commission, equivalent body, or management and staff of the agency to which the audit committee is attached, the responsibility of the state governing board, council, commission, equivalent body, or management and staff of the agency for preventing, detecting, and reporting fraud, waste, and abuse;

(4) Serving as a facilitator of any audits or investigations of the body to which the audit committee is attached, including advising auditors and investigators of any information the audit committee may receive pertinent to audit or investigative matters;

(5) Informing the comptroller of the treasury of the results of assessment and controls to reduce the risk of fraud; and

(6) Promptly notifying the comptroller of the treasury of any indications of fraud.



§ 4-35-106 - Powers and duties.

An audit committee created pursuant to this chapter shall have the power and duty to take whatever actions the audit committee deems necessary in carrying out its responsibilities in this chapter, including, but not limited to:

(1) Seeking information the audit committee requires from employees or external parties;

(2) Meeting with agency management, board, council, commission, or equivalent body members, external and internal auditors, legal counsel, or others as necessary; and

(3) Requiring internal auditors to report directly to the audit committee.



§ 4-35-107 - Establishment of confidential reporting of illegal, improper, wasteful or fraudulent activity.

(a) An audit committee created pursuant to this chapter shall establish a process by which employees, taxpayers, or other citizens may confidentially report suspected illegal, improper, wasteful, or fraudulent activity. If the information provided causes the chair of the audit committee to believe that illegal, improper, wasteful, or fraudulent activity may have occurred, then the chair of the audit committee shall report the information to the office of the comptroller of the treasury. The comptroller of the treasury shall have the power to prescribe the method of making the report by the chair of the audit committee. The detailed information received and generated pursuant to a report of suspected illegal, improper, wasteful, or fraudulent activity shall be considered audit working papers and is therefore not an open record pursuant to title 10, chapter 7.

(b) Section 8-50-116 shall apply to all state governing board, council, commission or equivalent body employees. In addition, no state governing board, council, commission or equivalent body's employees shall suffer any of the prohibited retaliatory actions specified in § 8-50-116 for reporting or cooperating with the audit committee, internal auditors, or auditors from, or approved by, the comptroller of the treasury, or for reporting any facts to the state governmental body to which the audit committee is attached. Any person who knowingly and willingly retaliates or takes adverse action of any kind against any person for reporting alleged wrongdoing pursuant to this chapter commits a Class A misdemeanor.



§ 4-35-108 - Notice of meetings -- Open meetings -- Exceptions.

(a) Except as provided in subsection (b), all meetings of an audit committee created pursuant to this chapter shall abide by the notice requirements adhered to by the state governing board, council, commission, or equivalent body to which the audit committee is attached.

(b) All meetings of an audit committee created pursuant to this chapter shall be subject to the open meetings provisions of title 8, chapter 44, except that the audit committee may hold confidential, nonpublic executive sessions to discuss:

(1) Items deemed not subject to public inspection under §§ 10-7-503 and 10-7-504, and all other matters designated as confidential or privileged under this code;

(2) Litigation;

(3) Audits or investigations;

(4) Information protected by federal law; and

(5) Matters involving information under § 4-35-107(a), where the informant has requested anonymity.

(c) No business, other than that described under subdivisions (b)(1)-(5), shall be considered during a confidential, nonpublic executive session by the audit committee.

(d) For purposes of providing notice of a confidential, nonpublic executive session, the agenda must disclose the general nature of discussion as described under subdivisions (b)(1)-(5).

(e) A meeting at which both subject matter open to the public and confidential subject matter will be discussed shall be conducted as follows:

(1) All business relating to subject matter that is public in nature shall be conducted first; and

(2) At the conclusion of the meeting relating to subject matter that is public in nature, the chair shall announce that the public portion of the meeting is adjourned and that the remainder of the meeting will concern matters that are confidential under subdivisions (b)(1)-(5). When everyone at the meeting who is not authorized to attend the confidential portion of the meeting has departed, the confidential portion of the meeting shall commence.

(f) This chapter is not intended to prevent the full state governing board, commission, council, or equivalent body from going into confidential, nonpublic executive session for the purpose of further discussing those matters as described under subdivisions (b)(1)-(5). All portions of meetings of the full state governing board, commission, council, or equivalent body, where matters described under subdivisions (b)(1)-(5) will be discussed, shall be exempt from title 8, chapter 44; provided, that the full state governing board, commission, council or equivalent body shall abide by the notice requirements of subsections (c)-(e).






Chapter 36 - Racing Control Act of 1987 [Repealed]

Part 1 - General Provisions [Repealed]

§ 4-36-101 - [Repealed.]

HISTORY: Acts 1987, ch. 311, §§ 1-19, 21-34; 1988, ch. 813, § 1; 1988, ch. 835, §§ 1, 2; 1988, ch. 939, § 1; 1988, ch. 950, §§ 1-4; 1988, ch. 1013, § 8; 1990, ch. 684, § 1, 2-9, 10-12; 1990, ch. 1024, § 10; 1993, ch. 248, § 1-5; 1996, ch. 1080, § 1-8; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.



§ 4-36-102 - [Repealed.]

HISTORY: Acts 1987, ch. 311, § 2; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.



§ 4-36-103 - [Repealed.]

HISTORY: Acts 1987, ch. 311, § 3; 1993, ch. 248, § 1; 1996, ch. 1080, § 1; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.



§ 4-36-104 - [Repealed.]

HISTORY: Acts 1987, ch. 311, § 34; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.



§ 4-36-105 - [Repealed.]

HISTORY: Acts 1987, ch. 311, § 28; 1990, ch. 684, § 11; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.






Part 2 - Tennessee State Racing Commission [Repealed]

§ 4-36-201 - -- 4-36-217. [Repealed.]

HISTORY: Acts 1987, ch. 311, §§ 4-6, 8-19, and 21, 22; Acts 1988, ch. 813, § 1; Acts 1988, ch. 1013, § 8; 1990, ch. 664, §§ 1, 2; 1990, ch. 1024, § 10; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.






Part 3 - Race Meetings [Repealed]

§ 4-36-301 - [Repealed.]

HISTORY: Acts 1987, ch. 311, §§ 7, 23-31; 1988, ch. 939, § 1; 1988, ch. 950, §§ 1, 2; 1990, ch. 684, §§ 3-10, 12; 1993, ch. 248, §§ 2-5; 1996, ch. 1080, §§ 2-6, 8; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.



§ 4-36-302 - [Repealed.]

HISTORY: Acts 1987, ch. 311, § 23; 1988, ch. 939, § 1; 1988, ch. 950, §§ 1, 2; 1990, ch. 684, §§ 3-5; 1996, ch. 1080, §§ 2, 8; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.



§ 4-36-303 - [Repealed.]

HISTORY: Acts 1987, ch. 311, § 27; 1993, ch. 248, § 2; 1996, ch. 1080, § 3; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.



§ 4-36-304 - [Repealed.]

HISTORY: Acts 1987, ch. 311, § 26; 1990, ch. 684, §§ 10, 12; 1993, ch. 248, § 3; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.



§ 4-36-305 - [Repealed.]

HISTORY: Acts 1987, ch. 311, § 29; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.



§ 4-36-306 - [Repealed.]

HISTORY: Acts 1987, ch. 311, § 28; 1990, ch. 684, §§ 6-9; 1993, ch. 248, §§ 4, 5; 1996, ch. 1080, §§ 4, 5; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.



§ 4-36-307 - [Repealed.]

HISTORY: Acts 1987, ch. 311, § 25; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.



§ 4-36-308 - [Repealed.]

HISTORY: Acts 1987, ch. 311, § 30; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.



§ 4-36-309 - [Repealed.]

HISTORY: Acts 1987, ch. 311, § 31; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.



§ 4-36-310 - [Repealed.]

HISTORY: Acts 1987, ch. 311, § 24; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.



§ 4-36-311 - [Repealed.]

HISTORY: Acts 1996, ch. 1080, § 6; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.






Part 4 - Local Option [Repealed]

§ 4-36-401 - [Repealed.]

HISTORY: Acts 1987, ch. 311, §§ 32, 33; 1988, ch. 835, §§ 1, 2; 1988, ch. 950, §§ 3, 4; 1996, ch. 1080, § 7; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.



§ 4-36-402 - [Repealed.]

HISTORY: Acts 1987, ch. 311, § 33; repealed by Acts 2015, ch. 74, § 1, effective April 6, 2015.









Chapter 37 - Child Care Facilities Loan Guarantee Program

Part 1 - Tennessee Child Care Facilities Corporation [Repealed]



Part 2 - Public/Private Partnerships Program

§ 4-37-201 - Creation -- Use of matching funds -- Departmental report -- Promulgation of rules and regulations.

(a) (1) The department of human services is authorized to work with local communities, industry and other entities to develop the preliminary parameters of a program of public/private partnerships to enhance funding of child care. In such efforts, the department shall involve entities such as the Tennessee Child Care Facilities and Programs Corporation, established pursuant to part 1 of this chapter [repealed], the appropriate local families first councils and the work force development council.

(2) In exploring such partnerships, the department shall examine the feasibility of securing federal and state funding as an incentive for developing matching local funds derived from local governments, employers, charitable institutions or foundations and other sources, so that communities may seek local, flexible partnerships with employers for the creation and enhancement of child care.

(b) (1) Only to the extent of any current funding not otherwise obligated by law, the department may also establish preliminary public/private partnerships through a program based upon the principles in subsection (a). In any preliminary program created pursuant to this subsection (b), any matching funds shall be used with the input and direction of local communities to meet the needs of working parents and to create, expand or upgrade on-site child care facilities; to contract or partner with child care agencies that provide such types of child care as sick-care, after-hours care for children and any other forms of child care that become necessary to meet the needs of children, parents, and employers; and to use such funds as incentives or for studies that may be necessary to aid in the development of any child care for the particular community.

(2) Any funds used pursuant to this subsection (b) shall supplement or extend the use of existing public or private funding and shall not be used to supplant the maintenance of effort being exerted currently by the employer or other contributor.

(3) Any funds utilized pursuant to this subsection (b) shall be for child care provided in a facility licensed, approved or certified by a state child care licensing, certification or approval entity under title 37, 49, or 71, or in any other facility or program approved for the care of children by the department.

(c) The department is authorized to promulgate rules and regulations, which may include emergency rules, pursuant to chapter 5 of this title, to implement subsection (b). Such rules may include criteria for grants and use of program funds and shall be limited to any currently available funds not otherwise obligated by law.









Chapter 38 - Refugee Absorptive Capacity Act

§ 4-38-101 - Short title.

This chapter shall be known and may be cited as the "Refugee Absorptive Capacity Act."



§ 4-38-102 - Chapter definitions.

As used in this chapter:

(1) "Absorptive capacity" is a determination made by a local government evaluating, for a host community within that jurisdiction:

(A) The capacity of the community's social service and healthcare agencies to meet the existing needs of the community's current residents;

(B) The availability of affordable housing, low-cost housing, or both, and existing waiting lists for such housing in the community;

(C) The capacity of the local school district to meet the needs of the existing or anticipated refugee student population; and

(D) The ability of the local economy to absorb new workers without causing competition with local residents for job opportunities, displacing existing local workers, or adversely affecting the wages or working conditions of the local workforce;

(2) "Local government" or "local governments" refers to either the city council, governing body of any county having a metropolitan form of government, or county legislative body which regulates any host community being considered for refugee resettlement activity;

(3) "Tennessee office for refugees" means the state office which administers the refugee program for this state, or the entity or agency to whom the state has delegated such function and that has been designated and recognized by the federal government to administer such program; and

(4) "Tennessee refugee coordinator" means the official designated by the Tennessee office for refugees.



§ 4-38-103 - Duties of Tennessee office for refugees.

The Tennessee office for refugees shall:

(1) Provide at least a written quarterly report to representatives of local governments to plan and coordinate the appropriate placement of refugees in advance of the refugees' arrival, and appear before the local government to provide additional information at the request of the local government. Specifically, the local government may request reporting of information related to the factors of absorptive capacity as stated in § 4-38-102.

(2) Ensure that representatives of local resettlement agencies, local community service agencies, and other publicly-funded or tax-exempt agencies that serve refugees in this state shall upon request meet with representatives of local governments to plan and coordinate the appropriate placement of refugees in the host community in advance of the refugees' arrival;

(3) Execute a letter of agreement with each agency providing refugee resettlement services in this state. The letter of agreement shall require the parties to mutually consult and prepare a plan for the initial placement of refugees in a host community and set forth the continuing process of consultation between the parties. The provisions of the letter of agreement shall be consistent with federal law regulating the resettlement of refugees;

(4) At least quarterly transmit to the chairs of the state government committee of the house of representatives and state and local government committee of the senate, and to the chair of the budget committee of either the city council or the county legislative body regulating the host community copies of:

(A) The letters of agreement;

(B) Any initial refugee placement plans prepared pursuant to letters of agreement; and

(C) Any communications received and responded to pursuant to subdivision (5), including how or to the extent any issue regarding the concerns of host communities and representatives of local governments was resolved; and

(5) Ensure that residents of host communities and representatives of local governments are aware that any and all concerns regarding local refugee resettlement activities in any host community shall be filed with the Tennessee office for refugees and further that the Tennessee office for refugees shall respond timely in writing to all such communications.



§ 4-38-104 - Request for moratorium.

(a) Based on the factors in § 4-38-102(1), upon the adoption of a resolution the legislative body of a local government may request a moratorium on new refugee resettlement activities, documenting that the host community lacks absorptive capacity and that further resettlement of refugees in the host community would result in an adverse impact to existing residents. Such resolution shall be forwarded to the Tennessee office for refugees for appropriate action pursuant to subsection (b).

(b) The Tennessee office for refugees shall accept and may forward to the United States state department, the request from a local government for a moratorium on new refugee resettlement activities in a host community which lacks absorptive capacity. The United States state department may thereafter implement the request for a moratorium.

(c) Upon notice of a determination made pursuant to this section, the United States state department may thereafter suspend additional resettlement of refugees in that community, until the state refugee coordinator and the local government have jointly determined that absorptive capacity for refugee resettlement exists to implement any further refugee resettlement activities in the host community.

(d) The period of validity of a moratorium described in subsection (c) or any extension thereof, shall not exceed one (1) year.






Chapter 39 - Payment of Taxes by State Vendors and Subcontractors

§ 4-39-101 - Chapter definitions.

As used in this chapter:

(1) "Major procurement contract" means any good or service costing in excess of seventy-five thousand dollars ($75,000), including major advertising contracts, annuity contracts, consulting services, equipment, and other products and services unique to the functions performed by the state governmental entity, but not including materials, supplies, equipment, and services common to the operations of any ordinary business;

(2) "Retailer" means a person or entity that sells goods or services on behalf of a state governmental entity;

(3) "State governmental entity" means a state agency, department, board, or commission, or a public corporation or quasi-public instrumentality that performs essential public functions entrusted to it by the state; and

(4) "Vendor" means a person or entity that provides or proposes to provide goods or services to the state governmental entity pursuant to a major procurement contract, but does not include an employee of the state governmental entity, retailer or a state governmental entity.



§ 4-39-102 - Major procurement contract to contain provision for payment of sales and use taxes by vendor and subcontractors.

A state governmental entity shall include in any major procurement contract with a vendor a provision that the vendor and the vendor's subcontractors, shall remit sales and use taxes on sales of goods or services made by the vendor or the vendor's subcontractor.



§ 4-39-103 - Vendor contract with subcontractor to include provision for payment of sales and use taxes by subcontractor.

If any portion of the cost of a vendor's major procurement contract with a state governmental entity is subcontracted, the vendor shall include in the contract with the subcontractor a provision that the subcontractor shall remit sales and use taxes on taxable sales of goods or services made by the subcontractor.






Chapter 40 - Physical Fitness and Health

Part 1 - Tennessee Governor's Council on Physical Fitness and Health [Repealed]

§ 4-40-101 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 1; repealed by Acts 2014, ch. 502, § 2, effective February 28, 2014.



§ 4-40-102 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 2; repealed by Acts 2014, ch. 502, § 2, effective February 28, 2014.



§ 4-40-103 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 3; repealed by Acts 2014, ch. 502, § 2, effective February 28, 2014.



§ 4-40-104 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 6; repealed by Acts 2014, ch. 502, § 2, effective February 28, 2014.



§ 4-40-105 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 8; repealed by Acts 2014, ch. 502, § 2, effective February 28, 2014.



§ 4-40-106 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 9; repealed by Acts 2014, ch. 502, § 2, effective February 28, 2014.






Part 3 - Tennessee Alliance for Fitness and Health [Repealed]

§ 4-40-301 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 7; repealed by Acts 2014, ch. 500, § 2, effective February 28, 2014.



§ 4-40-302 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 7; repealed by Acts 2014, ch. 500, § 2, effective February 28, 2014.



§ 4-40-303 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 7; repealed by Acts 2014, ch. 500, § 2, effective February 28, 2014.



§ 4-40-304 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 7; repealed by Acts 2014, ch. 500, § 2, effective February 28, 2014.



§ 4-40-305 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 7; repealed by Acts 2014, ch. 500, § 2, effective February 28, 2014.









Chapter 41 - Go Build Tennessee Act [Effective until July 1, 2019.]

§ 4-41-101 - Short title. [Effective until July 1, 2019.]

This chapter shall be known and may be cited as the "Go Build Tennessee Act."



§ 4-41-102 - Chapter definitions. [Effective until July 1, 2019.]

As used in this chapter:

(1) "Board" means the state board for licensing contractors, created by § 62-6-104; and

(2) "Corporation" means a nonprofit corporation, which shall be properly incorporated under the laws of this state and approved by the United States internal revenue service as an organization that is exempt from federal income tax under Section 501(a) of the Internal Revenue Code (26 U.S.C. § 501(a)) by virtue of being an organization described in Section 501(c)(3) of the Internal Revenue Code (26 U.S.C. § 501(c)(3)).



§ 4-41-103 - Creation of Go Build Tennessee Program -- Administration by corporation -- Composition of corporation. [Effective until July 1, 2019.]

(a) There is created the Go Build Tennessee Program, referred to in this chapter as "the program."

(b) The program shall be implemented and administered by a corporation, whose duties shall include, but not be limited to, securing funding to promote and foster the development of a comprehensive statewide program designed to attract and increase career opportunities for secondary and postsecondary students in the construction industry.

(c) The corporation shall be comprised of an equal number of representatives of commercial and industrial building contractors and subcontractors, residential building contractors and subcontractors, and road building contractors and subcontractors.



§ 4-41-104 - Authority to enter contractual and promotional agreements -- Permitted expenditures. [Effective until July 1, 2019.]

The corporation may enter into contractual and promotional agreements necessary to effectively stimulate the program for the purposes of educating persons regarding the construction industry and recruiting persons for careers in the industry. The corporation's expenditures may include, but are not limited to, the following:

(1) Print, digital, and radio and television advertising;

(2) Promotional materials;

(3) Media campaigns;

(4) Videos;

(5) Brochures;

(6) Web site development and maintenance; and

(7) Database development and maintenance.



§ 4-41-105 - Go Build Account created. [Effective until July 1, 2019.]

(a) To fund the program, there is created within the state board for licensing contractors a Go Build Account, referred to in this chapter as "the account." Amounts remaining in the account at the end of each fiscal year shall not revert to the general fund. Money in the account shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6, for the sole benefit of the account.

(b) The following shall be transferred by the board to the account, to be allocated to the corporation solely for the implementation, administration, and management of the program:

(1) A minimum of fifty percent (50%) of the total fiscal year fund balance resulting from contractor licensing revenue collected pursuant to title 62, chapter 6, part 1, after expenditures. This transfer shall occur on an annual basis in accordance with § 4-41-107; and

(2) One million seven hundred fifty thousand dollars ($1,750,000) of the state board for licensing contractors reserve balance resulting from a one-time transfer of funds from the balance to the corporation. This transfer shall occur prior to the end of fiscal year 2014-2015.

(c) The board, in consultation with the corporation, may promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for disbursing the funds for the program, as necessary, pursuant to subsection (b); provided, however, funds collected pursuant to subsection (b) shall be used only to fund career and technical education programs and other certified and nationally accredited programs to encourage and promote career opportunities in the construction industry that are in secondary schools in this state, postsecondary schools in this state, the Tennessee colleges of applied technology, and other community colleges in this state.

(d) There shall be participation and inclusion of the commissioner of labor and workforce development or the commissioner's designee in the board's administration and implementation of this chapter, including the provision of input from the commissioner or the commissioner's designee related to labor market information, safety and health, and the development of performance metrics consistent with industry growth indicators.



§ 4-41-106 - Duties and powers of corporation. [Effective until July 1, 2019.]

(a) The corporation shall implement the program to promote and encourage the recruitment of potential construction workers, and to encourage the development of training programs and create opportunities for new, skilled construction workers in this state.

(b) The corporation may cooperate with state and local governments, private organizations, and citizens, as it plans and engages in activities related to the program. In addition to the funds received pursuant to § 4-41-105(b), the corporation may receive funds from individuals, businesses, governmental entities, foundation grants, and the state as appropriated by the general assembly.

(c) All costs to underwrite the corporation's activities related to the program shall be paid from revenues of the corporation, and no state employee or any other person associated with the corporation shall benefit from the expenditures, either directly or indirectly.

(d) The corporation may exercise all powers authorized pursuant to the Tennessee Nonprofit Corporation Act, compiled in title 48, chapters 51-68.

(e) The corporation may request assistance from any agency of state government, subject to existing statutes, rules, and policies.



§ 4-41-107 - Transfer of revenue from account to corporation. [Effective until July 1, 2019.]

Beginning in the first full quarter of fiscal year 2015-2016 and in the first quarter of every subsequent fiscal year, the board shall transfer revenue from the account to the corporation to be allocated in the manner set forth in § 4-41-105(b)(1).



§ 4-41-108 - Payment of expenses from moneys transferred from account to corporation. [Effective until July 1, 2019.]

The corporation shall pay expenses incurred by the corporation for the administration of the program from moneys transferred from the account to the corporation pursuant to § 4-41-105(b).



§ 4-41-109 - Reporting requirements. [Effective until July 1, 2019.]

(a) The corporation shall submit quarterly reports to include acceptable fiscal accounting practices and performance accountability metrics to the commissioner of labor and workforce development. The commissioner shall have oversight authority over the corporation's performance accountability and shall determine and establish required accountability metrics.

(b) The corporation shall submit an annual report to the governor, the speaker of the senate, and the speaker of the house of representatives that includes a statement of its operations. The report shall be submitted within ninety (90) days after the end of the corporation's fiscal year.



§ 4-41-110 - Annual audit. [Effective until July 1, 2019.]

An independent audit of the program shall be performed annually by a certified, independent public accountant who shall be paid from fees collected by the corporation. The independent audit shall be submitted to the comptroller of the treasury.



§ 4-41-111 - Repealer. [Effective until July 1, 2019.]

This chapter is hereby repealed on July 1, 2019.






Chapter 43 - Office of State Geographer

§ 4-43-101 - Creation.

There is hereby created the office of state geographer.



§ 4-43-102 - Appointment -- Term of office.

The state geographer shall be appointed by the governor to serve a term of three (3) years and may be reappointed to serve additional terms. The state geographer shall serve at the pleasure of the governor and shall report to the governor or the governor's designee and to the appropriate official of any agency for which such geographer has contracted to perform work.



§ 4-43-103 - Qualifications.

The state geographer shall hold a graduate degree in geography, have the confidence of professional colleagues and possess a record of public service.



§ 4-43-104 - Duties.

The state geographer shall be available at all times to serve as a consultant, advisor or director of research on geographic matters of interest to, and at the request of, appropriate officials in state government on a task-by-task contract basis.



§ 4-43-105 - Service without staff, expenses or salary.

The state geographer shall serve without staff, expenses, or salary.






Chapter 44 - Tennessee Bicentennial [Obsolete]



Chapter 47 - Passenger Railroad Commission [Repealed]

§ 4-47-101 - [Repealed.]

HISTORY: Acts 1995, ch. 433, §§ 2-6; repealed by Acts 2013, ch. 308, § 22, effective July 1, 2013.



§ 4-47-102 - [Repealed.]

HISTORY: Acts 1995, ch. 433, §§ 2-6; repealed by Acts 2013, ch. 308, § 22, effective July 1, 2013.



§ 4-47-103 - [Repealed.]

HISTORY: Acts 1995, ch. 433, §§ 2-6; repealed by Acts 2013, ch. 308, § 22, effective July 1, 2013.



§ 4-47-104 - [Repealed.]

HISTORY: Acts 1995, ch. 433, §§ 2-6; repealed by Acts 2013, ch. 308, § 22, effective July 1, 2013.



§ 4-47-105 - [Repealed.]

HISTORY: Acts 1995, ch. 433, §§ 2-6; repealed by Acts 2013, ch. 308, § 22, effective July 1, 2013.






Chapter 48 - Tennessee Commission on Holocaust Education

§ 4-48-101 - Creation.

The Tennessee commission on Holocaust education is created and established in the executive branch of the state government. It shall be independent, except for administration and finance.



§ 4-48-102 - Membership.

The commission shall consist of members including: a senator appointed by the speaker of the senate and a representative appointed by the speaker of the house of representatives; the commissioner of education; a vice chancellor of the University of Tennessee and a vice president of the board of regents; and twelve (12) public members appointed by the governor. The public members shall be Tennessee residents, with due regard to broad geographic representation, who have served prominently as spokespersons for, or as leaders of organizations that serve members of, religious, ethnic, national heritage or social groups that were subjected to genocide, torture, wrongful deprivation of liberty or property, officially imposed or sanctioned violence and other forms of human rights violations and persecution at the hands of the Nazis and their collaborators during the Nazi era, or they shall be residents who are experienced in the field of Holocaust education, or representative of liberators of victims of the Holocaust, such as veterans organizations.



§ 4-48-103 - Term of office.

Each public member of the commission shall serve for a term of three (3) years. Public members shall be eligible for reappointment. They shall serve until the expiration of the term to which they were appointed and until their successors are appointed and qualified. A vacancy occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.



§ 4-48-104 - Expenses.

The members of the commission shall serve without compensation, but they shall be entitled to reimbursement for all necessary expenses incurred in the performance of their duties, in accordance with the comprehensive state travel regulations.



§ 4-48-105 - Chair.

The commission shall have a chair appointed by the governor for a three-year term. It shall meet upon the call of the chair or of a majority of the commission members. The presence of a majority of the authorized membership of the commission shall be required for the conduct of official business.



§ 4-48-106 - Executive director.

The commission shall appoint an executive director, who shall serve at its pleasure and shall be a person qualified by training and experience to perform the duties of the office.



§ 4-48-107 - Responsibilities and duties.

The commission has the responsibility and duty to:

(1) Provide, based upon the collective knowledge and experience of its members, assistance and advice to the public and private schools, colleges and universities with respect to the implementation of Holocaust education and awareness programs;

(2) Meet with appropriate education officials and other interested public and private organizations, including service organizations, for the purpose of assisting with the planning, coordination or modification of courses of study dealing with the subject of the Holocaust;

(3) Survey and catalog the extent and breadth of Holocaust and genocide education presently being incorporated into the curricula and taught in the educational systems of the state and inventory those Holocaust memorials, exhibits and resources that could be incorporated in courses of study at various locations and other educational agencies in the development and implementation of Holocaust and genocide education programs. In furtherance of this responsibility, the commission is authorized to contact and cooperate with existing Holocaust and genocide public or private nonprofit resource organizations. The commission may also act as a liaison concerning Holocaust and genocide education to members of the United States senate and house of representatives, the Tennessee senate and house of representatives and the United States Holocaust Memorial Museum;

(4) Compile a roster of individual volunteers who are willing to share their knowledge and experience in classrooms, seminars and workshops on the subject of the Holocaust. These volunteers may be survivors of the Holocaust, liberators of concentration camps, scholars, members of the clergy, community relations professionals and other persons who, by virtue of their experience or interest, have acquired personal or academic knowledge of the Holocaust;

(5) Coordinate events memorializing the Holocaust and seek volunteers who are willing and able to participate in commemorative events that will enhance public awareness of the significance of the Holocaust; and

(6) Prepare reports for the governor and the general assembly regarding its findings and recommendations to facilitate the inclusion of Holocaust studies and special programs memorializing the Holocaust in educational systems in the state.



§ 4-48-108 - Cooperation by other state entities.

(a) The commission is authorized to call upon any department, office, division or agency of the state, to supply such data, program reports and other information, personnel and assistance as it deems necessary to discharge its responsibilities under this chapter.

(b) These departments, offices, divisions and agencies shall, to the extent possible and not inconsistent with any other law of this state, cooperate with the commission, and shall furnish it with such information, personnel and assistance as may be necessary or helpful to accomplish the purposes of this chapter.



§ 4-48-109 - Not-for-profit corporation to further purposes of commission.

(a) The commission is hereby authorized to create a not-for-profit corporation to raise funds, develop, manage and implement the plans and programs of the commission relating to the Holocaust.

(b) The commission is authorized to select a name for the corporation. The corporation shall have its own board of directors, which shall consist of the members of the commission, a representative appointed by the governor, and a representative of the attorney general and reporter. The board may select its own chair with the approval of the chair of the commission.

(c) After proper incorporation, the not-for-profit corporation is authorized and directed to apply for tax-exempt status under § 501(c)(3) of the Internal Revenue Code (26 U.S.C. § 501(c)(3)).

(d) In addition to funds received from the general public, the corporation may receive funds from the state at such times and in such amounts as appropriated by the general assembly to be used for its tax-exempt purposes.

(e) Upon its incorporation, the not-for-profit corporation shall be responsible for implementing such programs as the commission plans. The not-for-profit corporation may hire such support staff and name such advisory groups or steering committees as necessary to assist in the promotion, coordination, and implementation of and fundraising for the comprehensive program developed by the commission.






Chapter 50 - Economic Council on Women

§ 4-50-101 - Council created -- Membership -- Term of service.

(a) A Tennessee economic council on women, referred to in this chapter as the "economic council," is created. The economic council shall be composed of twenty-one (21) members. Nine (9) members shall be jointly appointed by the speaker of the senate and the speaker of the house of representatives, one (1) such member to be so appointed from each of the nine (9) multi-county development districts created under title 13, chapter 14, part 1. Two (2) senators shall be appointed by the speaker of the senate and two (2) representatives shall be appointed by the speaker of the house of representatives. One (1) member shall be appointed by the Tennessee black caucus of state legislators and one (1) member shall be appointed by the legislative women's caucus. One (1) cabinet member shall be appointed by the governor. Three (3) members shall be appointed by the governor, one (1) such member to be so appointed from nominations received from each of the following: the board of trustees of the University of Tennessee, the Tennessee board of regents and the Tennessee independent colleges and universities, which nominees shall be academic faculty or staff:

(1) From state or private four-year universities or colleges having a graduate program; and

(2) With research and teaching experience in the field of economic concerns of women.

(b) The governor shall also appoint two (2) at-large members, who may be selected from lists of qualified persons submitted by interested local, civic and business groups, including, but not limited to, Links, One Hundred Black Women, League of Women Voters of Tennessee, Tennessee Women's Political Caucus, Tennessee Lawyers Association for Women and housing authority tenant associations. The interested groups shall actively seek persons from as broad a range within each group as is reasonably possible, and shall ensure that such persons broadly represent the community in such areas as age, sex, minority groups, economic levels, employment and political affiliation.

(c) The governor shall consult with interested local, civic and business groups, including, but not limited to, Links, One Hundred Black Women, League of Women Voters of Tennessee, Tennessee Women's Political Caucus, Tennessee Lawyers Association for Women and housing authority tenant associations to determine qualified persons to fill the positions as provided in subsection (b).

(d) The first appointive members shall hold office for staggered terms. Of the nine (9) appointees from the development districts, the speakers shall jointly appoint three (3) for two-year terms, three (3) for four-year terms, and three (3) for six-year terms. Of the three (3) academic appointees of the governor, one (1) academic member shall be appointed for a two-year term, one (1) for a four-year term, and one (1) for a six-year term. One (1) of the members at-large appointed by the governor shall serve an initial four-year term. The other member at-large appointed by the governor shall serve an initial six-year term. All other appointees shall be for six-year terms. All subsequent appointments of members shall be for full six-year terms. No appointed member shall be appointed to more than two (2) consecutive six-year terms. Vacancies shall be filled by appointment pursuant to the criteria in this section only for the remainder of the unexpired term. Any member initially appointed for a six-year term shall not be eligible for reappointment without a two-year absence from commission membership. All other members shall be eligible for reappointment for a six-year term. A two-year absence from the economic council membership qualifies any member for reappointment following the criteria of this section.



§ 4-50-102 - Meetings -- Officers -- Bylaws -- Rules -- Executive director -- Duties of council.

(a) (1) The economic council shall meet as necessary to transact business; provided, that meetings shall be held at least quarterly. Special meetings may be called by the chair or by three (3) members of the economic council, upon delivery of written notice to each member of the economic council. All members shall be duly notified of the time and place of any regular or special meeting at least seven (7) days in advance of such meeting. The economic council may conduct meetings, which must be open to the public by telephone conference calls with speaker phones, or electronic conferencing, or both. Such meetings shall conform to the requirements of title 8, chapter 44, part 1. The economic council shall elect at the first regular meeting of each calendar year a chair, a vice chair, and three (3) representatives, one (1) from each of the three (3) grand divisions, who shall comprise the five-member executive committee to function between quarterly meetings. The chair or the executive director may call meetings of the executive committee. The executive committee shall carry out the matters delegated to it by the full economic council. The majority of the members of the economic council shall constitute a quorum and the concurrence of a majority of those present and voting in any matter within its duties shall be required for a determination of matters within its jurisdiction.

(2) Each member shall serve without compensation. Each member is eligible for expense reimbursement only for attendance at the regularly scheduled quarterly meetings. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(b) (1) The economic council shall promulgate bylaws to provide for the election of officers, establishment of committees, meetings and regulations as to procedural matters of the economic council. The economic council shall conduct its meetings using Robert's Rules of Order.

(2) The council is also authorized to promulgate, amend, revise and rescind rules for its own functioning in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(c) The economic council has the authority to hire an executive director who shall serve at the pleasure of the economic council.

(d) The economic council shall address the economic concerns and needs of women in Tennessee, which concerns and needs include, but are not limited to, employment policies and practices, educational needs and opportunities, child care, property rights, health care, domestic relations, and the effect of federal and state laws on women. In order to address these concerns and needs of women, the council may conduct research, hold hearings, develop recommendations and policy, educate the public and engage in activities for the benefit of women.

(e) The economic council is authorized to request funds from the federal government and private sources to implement subsection (d).

(f) The economic council shall consult with and report to the governor, the women's legislative caucus, the general assembly, and the pertinent agencies, departments, boards, commissions and other entities of state and local governments on matters pertaining to women. Furthermore, the economic council may request assistance from the departments of state and local governments, and advisory committees as needed.

(g) (1) The economic council shall serve as an advocate for women.

(2) The council shall set up and execute a program to find and encourage women to serve on state boards and commissions.

(h) To the extent resources to do so exist, the economic council shall evaluate and quantify the results of job training programs that currently exist, and evaluate whether they are helping women to obtain better employment.

(i) For administrative purposes, the economic council on women is attached to the department of state for all matters relating to receipts, disbursements, expense accounts, budget, audit, and other related items.



§ 4-50-103 - Biennial report -- Other recommendations.

Beginning in the year 2000, the economic council shall submit a biennial report to the governor, the women's legislative caucus and the general assembly by September 1 following the conclusion of any regular annual session occurring in an even-numbered year. Such report shall summarize the economic council's activities and findings on the economic status of women in the state during the preceding two (2) years. The report shall include recommendations for more effective use of existing resources and services for women, and proposals for the development of programs, opportunities and services that are not otherwise provided, with the aim of development of a comprehensive and coordinated system of services for women. Furthermore, the economic council may make such other recommendations as the economic council deems appropriate. A copy of such report shall be published and disseminated to the public, as well as copies made available in the offices of the economic council for review by the public.



§ 4-50-104 - Executive director -- Duties and responsibilities.

(a) The executive director shall be chief administrative officer of the economic council and pursuant to § 4-50-102(c), shall serve at the pleasure of the economic council. The executive director shall be a full-time employee of the economic council and shall have education as deemed necessary by the economic council. The economic council shall fix the executive director's duties and responsibilities that are in addition to those specified in this chapter. The economic council shall evaluate periodically the performance of the executive director. The executive director has the authority to conduct the ordinary and necessary business in the name of the economic council in accordance with this part or as determined by the economic council.

(b) The executive director has the following duties:

(1) Supervise the expenditure of funds and be responsible for complying with all applicable provisions of state and federal law in the receipt and disbursement of funds;

(2) Serve as an advocate for women;

(3) Serve as the executive officer of the economic council; and

(4) (A) Employ personnel as authorized by the economic council; and

(B) Hire and remove any clerical personnel in accordance with the state service system.



§ 4-50-105 - Conflict of interest.

The conflict of interest provisions set forth in § 12-4-101, shall apply to members of the economic council.






Chapter 51 - Tennessee Education Lottery Implementation Law

Part 1 - General Provisions

§ 4-51-101 - Creation of corporation.

(a) There is hereby created a corporation, which shall be known as the "Tennessee education lottery corporation."

(b) The corporation shall be registered with the secretary of state and shall be subject to the corporate laws of the state.

(c) The corporation shall be a body, politic and corporate, and a quasi-public instrumentality, and not a state agency or department, which shall be deemed to be acting in all respects for the benefit of the people of the state through the operation of a state lottery and in the performance of other essential public functions entrusted to it.

(d) The corporation shall have perpetual succession and shall adopt, amend, and repeal bylaws and regulations for the conduct of its affairs.

(e) The corporation shall strive to maximize net lottery proceeds.

(f) Venue for the corporation is Davidson County.



§ 4-51-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of directors of the Tennessee education lottery corporation;

(2) "Chief executive officer" means the chief executive officer of the Tennessee education lottery corporation;

(3) "Corporation" means the Tennessee education lottery corporation;

(4) "Director" means a member of the board of directors of the Tennessee education lottery corporation;

(5) "Educational programs and purposes" means financial assistance to Tennessee citizens to enable such citizens to attend post-secondary educational institutions located within Tennessee, capital outlay projects for grades kindergarten through twelve (K-12) educational facilities, early learning programs and after school programs in accordance with article XI, § 5 of the Constitution of Tennessee;

(6) "Immediate family" means a spouse, child, step-child, brother, sister, son-in-law, daughter-in-law, parent, or grandparent;

(7) "Local government unit" means any county, metropolitan government, incorporated town or city, or special district of the state;

(8) "Lottery," "lotteries," "lottery game," or "lottery games" means any game of chance approved by the board and operated pursuant to this chapter, including, but not limited to, instant tickets, on-line games, and games using mechanical or electronic devices. For the purposes of this chapter, "lottery," "lotteries," "lottery game," or "lottery games" does not include:

(A) Casino gambling or games of chance associated with casinos and prohibited pursuant to article XI, § 5 of the Constitution of Tennessee. For the purposes of this subdivision (8)(A), "casino gambling" means a location or business for the purpose of conducting illegal gambling activities, excluding the sale and purchase of lottery tickets or shares as authorized by this chapter; or

(B) Video lottery. For the purposes of this subdivision (8)(B), "video lottery" means a lottery that allows a game to be played utilizing an electronic computer and an interactive terminal device, equipped with a video screen and keys, a keyboard or other equipment allowing input by an individual player, into which the player inserts coins or currency as consideration in order for play to be available, and through which terminal device, the player may receive free games or a voucher that can be redeemed for a cash or non-cash prize, or nothing, determined wholly or predominantly by chance;

(9) "Lottery proceeds" or "proceeds" means all lottery revenue derived from the sale of lottery tickets or shares and all other moneys derived from the lottery or received by the Tennessee education lottery corporation;

(10) "Lottery retailer" or "retailer" means a person who sells lottery tickets or shares on behalf of the Tennessee education lottery corporation pursuant to a contract;

(11) "Lottery vendor" or "vendor" means a person who provides or proposes to provide goods or services to the Tennessee education lottery corporation pursuant to a major procurement contract, but does not include an employee of the Tennessee education lottery corporation, a retailer, or a state agency or instrumentality of the Tennessee education lottery corporation. Such term does include a corporation whose shares are traded publicly and that is the parent company of the contracting party in a major procurement contract;

(12) "Major procurement contract" means any gaming product or service costing in excess of seventy-five thousand dollars ($75,000), including, but not limited to, major advertising contracts, annuity contracts, prize payment agreements, consulting services, equipment, tickets, and other products and services unique to the Tennessee lottery, but not including materials, supplies, equipment, and services common to the ordinary operations of a corporation;

(13) "Minority-owned business" means a business that is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who personally manages and controls the daily operations of such business and who is impeded from normal entry into the economic mainstream because of:

(A) Past practices of discrimination based on race, religion, ethnic background, or sex;

(B) A disability as defined in § 4-26-102; or

(C) Past practices of racial discrimination against African-Americans;

(14) "Net proceeds" or "net lottery proceeds" means all revenue derived from the sale of lottery tickets or shares and all other moneys derived from lottery games minus operating expenses. "Net proceeds" or "net lottery proceeds" does not include unclaimed prize money;

(15) "Operating expense" means all costs of doing business including, but not limited to, prizes, commissions, and other compensation paid to a lottery retailer, advertising and marketing costs, rental fees, personnel costs, capital costs, depreciation of property and equipment, amounts held in or paid from a fidelity fund pursuant to § 4-51-118, and all other operating costs;

(16) "Person" means any individual, corporation, partnership, unincorporated association, or other legal entity;

(17) "Prize" means an award, gift, or anything of value regardless of whether there are conditions or restrictions attached to its receipt;

(18) "Share" means any intangible evidence of participation in a lottery game; and

(19) "Ticket" means any tangible evidence issued by the lottery to provide participation in a lottery game.



§ 4-51-103 - Board of directors -- Appointment, duties.

(a) The corporation shall be governed by a board of directors composed of seven (7) directors.

(b) The directors shall be residents of the state of Tennessee, shall have expertise in their businesses or professions, and shall be appointed by the governor. All appointments shall be filed with the secretary of state within five (5) working days of appointment.

(c) (1) No person shall serve as a director of the corporation who has been convicted of:

(A) Any felony;

(B) A misdemeanor involving gambling, theft, computer offenses, forgery, perjury, dishonesty or unlawfully selling or providing a product or substance to a minor;

(C) Any violation of this chapter; or

(D) Any offense in a federal court, military court, or court of another state, territory or jurisdiction that under the laws of this state would disqualify such person pursuant to subdivision (c)(1)(A), (c)(1)(B), or (c)(1)(C).

(2) Prior to the appointment of a person as a director, the governor shall submit the names of potential directors to the Tennessee bureau of investigation and the Tennessee bureau of investigation, pursuant to § 38-6-109, shall conduct a criminal history records check on all such persons. The Tennessee bureau of investigation may contract with the federal bureau of investigation, other law enforcement agency or any other legally authorized entity to assist in such investigation. Such persons shall supply a fingerprint sample on request and in the manner requested by the investigating entity. The Tennessee bureau of investigation shall conduct such investigation as soon as practicable after submission of names by the governor. The corporation shall pay, as an operating expense, the cost of the records check. The results of such a records check shall not be considered a record open to the public pursuant to title 10, chapter 7, part 5.

(d) In making the appointments pursuant to subsection (b), the governor shall strive to ensure that the board is composed of directors who are diverse in professional or educational background, ethnicity, race, gender, geographic residency, heritage, perspective and experience.

(e) (1) Directors shall serve terms of five (5) years; provided, however, that of the initial directors appointed:

(A) Two (2) directors shall be appointed for an initial term of one (1) year;

(B) Three (3) directors shall be appointed for an initial term of three (3) years; and

(C) Two (2) directors shall be appointed for an initial term of five (5) years.

(2) After the initial terms, directors shall be appointed to serve five-year terms.

(f) All appointments of the directors shall be confirmed by joint resolution adopted by each house of the general assembly prior to the commencement of the term of office to which such director is appointed. If the general assembly is not in session when initial appointments are made, all initial appointees shall serve the terms prescribed pursuant to subsection (e), unless such appointments are not confirmed within thirty (30) days after the general assembly next convenes following such appointments. Any vacancy on the board shall be filled by the governor to serve the unexpired term and such appointment shall be confirmed in the same manner as the original appointment. However, if the general assembly is not in session and a vacancy occurs, the governor shall fill such vacancy by appointment and the appointee to such vacancy shall serve the unexpired term unless such appointment is not confirmed within thirty (30) days after the general assembly next convenes following the appointment to fill such vacancy.

(g) The term of office of each director shall commence on July 1, following such director's appointment; provided, however, that the term of office for each initial director shall commence on the date of appointment but shall be calculated, for purposes of the term, from July 1, 2003. If not reappointed, a director shall cease to hold office at the end of the director's term. All initial appointments of directors shall be made on or before July 1, 2003.

(h) A director of the board, or any member of their immediate family, shall not have a direct or indirect interest at the time of their appointment, or within a period of two (2) years prior to their appointment, in any undertaking that puts their personal interest in conflict with that of the corporation, including, but not limited to, any interest, through ownership, stock or otherwise, in a major procurement contract or a participating retailer; provided, however, that a director, or a member of such director's immediate family, may hold an incidental interest not to exceed one percent (1%) of the outstanding stock of a participating retailer.

(i) The directors shall elect from their membership a chair and vice chair. The directors shall also elect a secretary and treasurer who may, from time-to-time, serve as the acting chief executive officer of the corporation. Such officers shall serve for such terms as shall be prescribed by the bylaws of the corporation or until their respective successors are elected and qualified. No director of the board shall hold more than one (1) office of the corporation, except that the same director may serve as secretary and treasurer.

(j) The board of directors may delegate to one (1) or more of its members, to the chief executive officer, or to any agent or employee of the corporation such powers and duties as it may deem proper.

(k) A majority of the directors in office shall constitute a quorum for the transaction of any business and for the exercise of any power or function of the corporation.

(l) Action may be taken and motions and resolutions adopted by the board at any board meeting by the affirmative vote of a majority of present and voting directors.

(m) No vacancy in the membership of the board shall impair the right of the directors to exercise all the powers and perform all the duties of the board.

(n) (1) Upon approval by the chair, directors of the board shall be reimbursed for actual and reasonable expenses incurred or a per diem not to exceed the per diem provided to members of the general assembly pursuant to § 3-1-106 for each day's service spent in the performance of the duties of the corporation or both.

(2) Directors shall not receive a salary for their duties.

(o) (1) The governor may remove a director for neglect of duty or misconduct in office.

(2) If the governor seeks removal of a director pursuant to this subsection (o), the governor shall deliver to the director a copy of the charges levied against such director together with a notice of hearing affording such director an opportunity to be heard in person or by counsel to defend publicly against such charges prior to removal. The notice of hearing shall be served upon the director no later than ten (10) days prior to the hearing date.

(3) If such director is removed, the governor shall file in the office of the secretary of state a complete statement of all charges made against the director and the governor's findings regarding the charges, together with a complete record of the proceedings.

(4) If a director is removed, such vacancy shall be filled in the same manner as other vacancies on the board.

(p) No director shall make a contribution to the campaign of a candidate for the general assembly or to a candidate for governor.



§ 4-51-104 - Chief executive officer -- Board duties.

(a) The board of directors shall appoint and shall provide for the compensation of a chief executive officer who shall be an employee of the corporation and who shall direct the day-to-day operations and management of the corporation. The chief executive officer shall be vested with such powers and duties as specified by the board and by law. The chief executive officer shall serve at the pleasure of the board.

(b) The board of directors shall provide the chief executive officer with private sector perspectives of a large marketing enterprise.

(c) The board of directors shall:

(1) Approve, disapprove, amend, or modify the budget recommended by the chief executive officer for the operation of the corporation;

(2) Approve, disapprove, amend, or modify the terms of major lottery procurements recommended by the chief executive officer;

(3) Hear appeals required by this chapter;

(4) Not approve a bonus for, and no bonus shall be paid to, the chief executive officer or any other of the executive employees of the corporation for any fiscal year in which lottery revenues are flat or declining as measured against the previous fiscal year's revenues;

(5) Adopt regulations, policies, and procedures relating to the conduct of lottery games and as specified in § 4-51-108; and

(6) Perform such other functions as specified by this chapter.



§ 4-51-105 - Corporate powers.

(a) The corporation shall have any and all powers necessary or convenient to its usefulness in carrying out and effectuating the purposes and provisions of this chapter that are not in conflict with the constitution of the state of Tennessee and that are generally exercised by corporations engaged in entrepreneurial pursuits, including, but not limited to, the following powers:

(1) To sue and be sued as provided in this chapter;

(2) To adopt and alter a seal;

(3) To adopt, amend, and repeal bylaws, regulations, and policies and procedures for the regulation of its affairs and the conduct of its business; to elect and prescribe the duties of officers and employees of the corporation; and to perform such other matters as the corporation may determine. In the adoption of bylaws, regulations, policies, and procedures or in the exercise of any regulatory power, the corporation shall be exempt from the requirements of the Tennessee Uniform Administrative Procedures Act, compiled in chapter 5 of this title;

(4) To procure or to provide insurance;

(5) To hold copyrights, trademarks, and service marks and enforce its rights with respect to the copyrights and marks;

(6) To initiate, supervise, and administer the operation of the lottery in accordance with this chapter and regulations, policies, and procedures adopted pursuant to this chapter;

(7) To enter into written agreements with one (1) or more other states or sovereigns for the operation, participation in marketing, and promotion of a joint lottery or joint lottery games;

(8) To conduct such market research as is necessary or appropriate, which may include an analysis of the demographic characteristics of the players of each lottery game and an analysis of advertising, promotion, public relations, incentives, and other aspects of communication;

(9) To acquire or lease real property and make improvements to that real property and acquire by lease or by purchase tangible personal property and intangible personal property;

(10) To enter into contracts to incur debt in its own name and enter into financing agreements with the state, agencies or instrumentalities of the state, or with any commercial bank or credit provider; provided, however, that any such debt must be approved by the state funding board;

(11) To be authorized to administer oaths, take depositions, issue subpoenas, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence relative to any investigation or proceeding conducted by the corporation;

(12) To appoint and select officers, agents, and employees, including professional and administrative staff and personnel and hearing officers to conduct hearings required by this chapter, and to fix their compensation, pay their expenses, and provide a benefit program, including, but not limited to, a retirement plan and a group insurance plan; provided, however, that the corporation may become a participating employer in the Tennessee consolidated retirement system pursuant to § 4-51-131 and may be eligible as a quasi-governmental organization for state group health insurance pursuant to § 8-27-207 [repealed and reenacted. See Compiler's Notes];

(13) To select and contract with vendors and retailers;

(14) To enter into contracts or agreements with the Tennessee bureau of investigation, local law enforcement agencies, appropriate federal agencies or private companies for the performance of criminal record checks, background investigations, and security checks;

(15) To enter into contracts of any and all types on such terms and conditions as the corporation may determine;

(16) To establish and maintain banking and other financial relationships, including, but not limited to, establishment of checking and savings accounts and lines of credit;

(17) To advertise and promote the lottery and lottery games in a dignified and responsible manner;

(18) To act as a retailer, to conduct promotions that involve the dispensing of lottery tickets or shares, and to establish and operate sales facilities to sell lottery tickets or shares and any related merchandise;

(19) To establish and maintain regional offices; provided, however, that there shall be at least one (1) such office in each grand division; and

(20) To adopt and amend such regulations, policies, and procedures as necessary to carry out and implement its powers and duties, organize and operate the corporation, regulate the conduct of lottery games in general, and any other matters necessary or desirable for the efficient and effective operation of the lottery or the convenience of the public. The promulgation of any such regulations, policies, and procedures shall be exempt from the requirements of the Tennessee Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(b) Title 67, chapter 4, parts 7, 20, and 21 shall not apply to the activities of the corporation.

(c) The powers enumerated in subsection (a) are cumulative of and in addition to those powers enumerated elsewhere in this chapter, and do not limit or restrict any other powers of the corporation.



§ 4-51-106 - Investments.

(a) (1) Investment of funds of the corporation shall be undertaken in a manner that first seeks to ensure preservation of principal, that next ensures the liquidity needs of the corporation are met and, after satisfaction of these objectives, seeks a market rate of return.

(2) Pursuant to § 4-51-105(a)(3), the corporation shall adopt an investment policy to govern the investment of assets consistent with the objectives listed in subdivision (a)(1).

(3) A copy of the corporation's investment policy, and any revisions to that policy, shall be filed with the state funding board.

(b) The corporation shall be authorized to invest in securities as provided in § 9-4-602; provided, however, that if the business needs of the corporation necessitate investment in securities or classes of securities not specifically authorized in § 9-4-602, the corporation shall be authorized to invest in such additional securities or classes of securities after filing a statement with the state funding board describing the need for, and nature of, such additional security or classes of securities.

(c) The corporation is authorized, but not required, to invest its moneys as part of the local government investment pool created in title 9, chapter 4, part 7 and shall be deemed to be eligible for participation in such pool.



§ 4-51-107 - Bank accounts.

(a) In accordance with § 4-51-105(a)(16), the corporation shall establish and maintain bank accounts only in institutions deemed to be qualified public depositories pursuant to title 9, chapter 4, part 5; provided, however, that if business needs dictate the establishment of accounts with an institution other than a qualified public depository, the corporation may create such accounts after filing a statement with the state funding board describing the business need for accounts at such an institution and the corporation's plan for securing funds on deposit with such an institution.

(b) For purposes of § 45-2-611, the corporation shall be considered a "governmental entity" and funds in its possession shall be deemed to be "public funds."



§ 4-51-108 - Adoption of regulations, policies, and procedures.

(a) The board may adopt regulations, policies, and procedures regulating the conduct of lottery games in general including, but not limited to, regulations, policies, and procedures specifying:

(1) The type of games to be conducted, including, but not limited to, instant lotteries, online games, and other games traditional to the lottery. Such games may include the selling of tickets or shares, or the use of electronic or mechanical devices; provided, however, that the board shall not approve, and the corporation shall not operate, a video lottery as defined in § 4-51-102(8)(B);

(2) The sales price of tickets or shares and the manner of sale; provided that all sales shall be for cash only and that payment by checks, credit cards, charge cards or any form of deferred payment is prohibited. For the purposes of this subdivision (a)(2), "cash" means coins or notes. Nothing in this part shall be construed as prohibiting or restricting the direct sale of lottery tickets or shares by the corporation through any form of payment and in any amount;

(3) The type, number and amount of prizes;

(4) The method and location of selecting or validating winning tickets or shares;

(5) The manner and time of payment of prizes, which may include lump sum payments or installments over a period of years;

(6) The manner of payment of prizes by the corporation or a lottery retailer to the holders of winning tickets or shares, including, without limitation, provision for payment of prizes not exceeding six hundred dollars ($600) after deducting the price of the ticket or share and after performing validation procedures appropriate to the game and as specified by the board;

(7) The frequency of games and drawings or selection of winning tickets or shares;

(8) The means of conducting drawings;

(9) (A) The method to be used in selling tickets or shares, which may include the use of electronic or mechanical devices, but such devices shall only be placed in locations on the premises of the lottery retailer that are within the view of such retailer or an employee of such retailer and, if outside the area of immediate control of the retailer, such devices shall be equipped with technology allowing such retailer to remotely deactivate such device. All electronic or mechanical devices outside the area of immediate control of the retailer shall bear a conspicuous label at least twelve inches (12'') in circumference prohibiting the use of such device by persons under eighteen (18) years of age, stating the following:

ATTENTION: STATE LAW STRICTLY PROHIBITS THE SALE OF LOTTERY TICKETS TO PERSONS UNDER THE AGE OF EIGHTEEN (18) YEARS; PROOF OF AGE MAY BE REQUIRED FOR PURCHASE.

* * *

ATENCION: POR LEY DEL ESTADO DE TENNESSEE ES ESTRICTAMENTE PROHIBIDO VENDER BOLETAS DE LOTERIA A PERSONAS MENORES DE DIECIOCHO ANOS; PRUEBA DE EDAD PUEDE SER REQUERIDA PARA COMPRARLAS.

(B) A lottery retailer who allows a person under eighteen (18) years of age to purchase a lottery ticket or share from an electronic or mechanical device shall be subject to the penalties provided in § 39-17-602;

(10) The manner and amount of compensation to lottery retailers; and

(11) Any and all other matters necessary, desirable, or convenient toward ensuring the efficient and effective operation of lottery games, the continued entertainment and convenience of the public, and the integrity of the lottery.

(b) The board may delegate the adoption of regulations, policies, and procedures relating to the conduct of lottery games to the chief executive officer.

(c) The corporation shall not print on any lottery ticket a representation or likeness of the state flag, as provided in § 4-1-301, or the state seal, as provided in § 4-1-314.



§ 4-51-109 - Duties of chief executive officer.

(a) The chief executive officer of the corporation shall direct and supervise all administrative and technical activities in accordance with this chapter and with the regulations, policies, and procedures adopted by the board. It shall be the duty of the chief executive officer to:

(1) Facilitate the initiation and supervise and administer the operation of the lottery games;

(2) Employ and direct such personnel as deemed necessary;

(3) Employ by contract and compensate such persons and firms as deemed necessary;

(4) Promote or provide for promotion of the lottery and any functions related to the corporation;

(5) Prepare a budget for the approval of the board;

(6) Require bond from such retailers and vendors in such amounts as required by the board;

(7) Report quarterly to the comptroller of the treasury, the state treasurer, the state and local government committee of the senate, the state government committee of the house of representatives, the office of legislative budget analysis and the board a full and complete statement of lottery revenues and expenses for the preceding quarter;

(8) Report quarterly to the commissioner of finance and administration, the commissioner of education, the chairs of the finance, ways and means committees of the senate and house of representatives, the chair of the education committee of the senate, the chair of the education administration and planning committee of the house of representatives, and the office of legislative budget analysis, a full and complete statement of the moneys that became unclaimed prize moneys for deposit in the after school programs special account in the preceding quarter; and

(9) Perform other duties generally associated with a chief executive officer of a corporation of an entrepreneurial nature.

(b) The chief executive officer may for good cause suspend, revoke, or refuse to renew any contract entered into in accordance with this chapter or the regulations, policies, and procedures of the board.

(c) The chief executive officer or a designee may conduct hearings and administer oaths to persons for the purpose of assuring the security or integrity of lottery operations or to determine the qualifications of or compliance by vendors and retailers.

(d) (1) No person shall serve as chief executive officer of the corporation who has been convicted of:

(A) Any felony;

(B) A misdemeanor involving gambling, theft, computer offenses, forgery, perjury, dishonesty or unlawfully selling or providing a product or substance to a minor;

(C) Any violation of this chapter; or

(D) Any offense in a federal court, military court or court of another state, territory or jurisdiction that under the laws of this state would disqualify such person pursuant to subdivisions (d)(1)(A), (d)(1)(B), or (d)(1)(C).

(2) Prior to employment of a person as the chief executive officer, the board shall submit the names of potential chief executive officers to the Tennessee bureau of investigation and the Tennessee bureau of investigation, pursuant to § 38-6-109, shall conduct a criminal history records check on all such persons. The Tennessee bureau of investigation may contract with the federal bureau of investigation, other law enforcement agency or any other legally authorized entity to assist in such investigation. Such persons shall supply a fingerprint sample on request and in the manner requested by the investigating entity. The Tennessee bureau of investigation shall conduct such investigation as soon as practicable after submission of names by the board. The corporation shall pay, as an operating expense, the cost of the records check. The results of such a records check shall not be considered a record open to the public pursuant to title 10, chapter 7, part 5.

(e) No person shall be selected to serve as the initial chief executive officer of the corporation who does not possess:

(1) At least two (2) years of experience as a chief executive officer or chief operating officer of a state lottery within the United States; or

(2) At least five (5) years of management level experience with a state lottery within the United States.



§ 4-51-110 - Employees -- Personnel program.

(a) The corporation shall establish and maintain a personnel program for its employees and fix the compensation and terms of compensation of its employees, including, but not limited to, production incentive payments.

(b) No employee of the corporation shall have a financial interest in any vendor doing business or proposing to do business with the corporation.

(c) No employee of the corporation, with decision-making authority, shall participate in any decision involving a retailer with whom the employee has a financial interest.

(d) No employee of the corporation who leaves the employment of the corporation may represent any vendor or lottery retailer before the corporation for a period of two (2) years following termination of employment with the corporation.

(e) All offers of employment shall be extended contingent upon the results of a criminal history records check. Immediately upon the acceptance of the offer of employment, the chief executive officer, or such officer's designee, shall submit the names of such persons to the Tennessee bureau of investigation. The Tennessee bureau of investigation, pursuant to § 38-6-109, shall conduct a criminal history records check on all such persons. The Tennessee bureau of investigation may contract with the federal bureau of investigation, other law enforcement agencies, or any other legally authorized entity to assist in such investigation. Such persons shall supply a fingerprint sample on request, in the manner requested by the investigating entity. The Tennessee bureau of investigation shall conduct such investigation as soon as practicable after submission of names by the chief executive officer or such officer's designee. The corporation shall pay, as an operating expense, the cost of the records check. The results of such a records check shall not be considered a record open to the public, pursuant to title 10, chapter 7, part 5.

(f) In addition to any records check pursuant to subsection (e), those persons accepting an offer of employment with the corporation at the level of division director and above, and at any level within the division of security and as otherwise required by the board, shall immediately have their names submitted by the chief executive officer, or such officer's designee, for a background investigation, which may be conducted by the Tennessee bureau of investigation or other law enforcement agency, or any other legally authorized investigative entity. Such investigation shall be conducted as soon as practicable after submission of names by the chief executive officer or such officer's designee. The corporation shall pay, as an operating expense, the cost of the investigation. The results of such investigation shall not be considered a record open to the public, pursuant to title 10, chapter 7, part 5. Such person's offer of employment shall be further contingent upon the results of such investigation.

(g) No person shall be maintained as an employee of the corporation who has been convicted of:

(1) Any felony;

(2) A misdemeanor involving gambling, theft, computer offenses, forgery, perjury, dishonesty or unlawfully selling or providing a product or substance to a minor;

(3) Any violation of this chapter; or

(4) Any offense in a federal court, military court or court of another state, territory or jurisdiction that, under the laws of this state, would disqualify such person, pursuant to subdivision (g)(1), (g)(2) or (g)(3).

(h) The corporation shall bond corporation employees who have access to corporation funds or lottery revenue, in such an amount as provided by the board, and may bond other employees as deemed necessary.



§ 4-51-111 - Lottery proceeds.

(a) (1) All lottery proceeds shall be the property of the corporation.

(2) From its lottery proceeds the corporation shall pay the operating expenses of the corporation. As nearly as practical, at least fifty percent (50%) of the amount of money from the actual sale of lottery tickets or shares shall be made available as prize money; provided that this subdivision (a)(2) shall not be deemed to create any lien, entitlement, cause of action, or other private right, and any rights of holders of tickets or shares shall be determined by the corporation in setting the terms of its lottery or lotteries.

(3) As nearly as practical, for each fiscal year, net lottery proceeds shall equal at least thirty-five percent (35%) of the lottery proceeds or an amount that maximizes net lottery proceeds; provided, however, that for the first two (2) full fiscal years and any partial first fiscal year of the corporation, net lottery proceeds need only equal, as nearly as practical, thirty percent (30%) of the lottery proceeds. If, after the second full fiscal year, the corporation determines that an amount that maximizes net lottery proceeds is less than thirty-five percent (35%) of the lottery proceeds, then, immediately upon making such determination, the corporation shall file with the state funding board a statement of reasons supporting such determination and a projection of such amount.

(b) (1) There is created within the state treasury a "lottery for education account." Amounts remaining in the account at the end of each fiscal year shall not revert to the general fund. Money in the account shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6 for the sole benefit of the account. All earnings attributable to such investments shall be credited to the lottery for education account.

(2) On or before the fifteenth day of the first month of each quarter, the corporation shall transfer to the state treasury, for credit to the lottery for education account, an amount representing an estimate of the net lottery proceeds for the immediately preceding quarter. Any additional transfers required to reconcile the amount of the net lottery proceeds transferred on the fifteenth day of the month shall be completed by the last business day of the month following the end of the quarter. Upon deposit into the state treasury, net lottery proceeds shall become the unencumbered property of the state of Tennessee and the corporation shall have no power to agree or undertake otherwise. Except as otherwise provided in subdivision (b)(3), such funds shall be expended for education programs and purposes in accordance with article XI, § 5 of the Constitution of Tennessee.

(3) (A) A general shortfall reserve subaccount shall be maintained within the lottery for education account.

(B) Except as provided in subdivision (b)(3)(D), the amount of the general shortfall reserve subaccount shall equal one hundred million dollars ($100,000,000). In any fiscal year, only an amount necessary to maintain the general shortfall reserve subaccount in an amount equal to one hundred million dollars ($100,000,000) shall be deposited into the subaccount.

(C) If the net lottery proceeds deposited into the lottery for education account in any year, exclusive of the amount in the general shortfall reserve subaccount, are not sufficient to meet the amount appropriated for educational programs and purposes pursuant to subsection (c), the general shortfall reserve subaccount may be drawn upon to meet the deficiency; provided, however, that reserves in the account shall be used first for any shortfall in the amount appropriated to the educational scholarship program and then to any other educational programs and purposes otherwise provided by law for which net lottery proceeds may be expended. In the event it becomes necessary to draw from the general shortfall reserve subaccount in any fiscal year for educational programs and purposes, such programs and purposes shall be reviewed and shall be reduced to the amount of available net lottery proceeds, exclusive of the general shortfall reserve subaccount, estimated to be available in the next fiscal year. In the event the general shortfall reserve subaccount is drawn upon in any fiscal year, the subaccount shall be brought back to its prior level in subsequent fiscal years. Five percent (5%) of net lottery proceeds shall be deposited into the lottery for education account each quarter, until the amount of the general shortfall reserve subaccount equals one hundred million dollars ($100,000,000). Notwithstanding this subdivision (b)(3)(C) to the contrary, the program reduction and repayment provisions of this subdivision (b)(3)(C) shall not be triggered, if amounts in excess of one hundred million dollars ($100,000,000) are recommended for appropriation pursuant to subdivision (b)(3)(D).

(D) In addition to the amount provided pursuant to subdivision (b)(3)(B), the funding board may recommend appropriation of funds to the general shortfall reserve subaccount if such fund is deemed inadequate. The funding board may recommend appropriation of funds from the general shortfall reserve subaccount if adequate funds are deemed to be available in the general shortfall reserve subaccount and if such funds are needed for educational programs and purposes consistent with article XI, § 5 of the Constitution of Tennessee; provided, that "adequate funds" shall not be deemed to be available if such recommended appropriation would reduce the general shortfall reserve account below one hundred million dollars ($100,000,000).

(E) The comptroller of the treasury shall annually review and report to the education committee of the senate and the education administration and planning committee of the house of representatives concerning the adequacy of the balance of the general shortfall reserve subaccount, whether payment from net lottery proceeds for educational programs authorized in the Constitution of Tennessee has been sufficient to fund the programs without drawing on the general shortfall reserve subaccount and whether triggers for replenishing or increasing the general shortfall reserve subaccount, if deemed inadequate, are sufficient.

(4) A special reserve subaccount shall be maintained within the lottery for education account. The amount of the special reserve subaccount shall be equal to one percent (1%) of net lottery proceeds deposited into the lottery for education account from all deposits made to the fund from the initial deposit until the last deposit made in fiscal year 2007-2008. Transfers to the special reserve subaccount shall be made from the lottery for education account quarterly until the end of such fiscal year. The amount in the special reserve subaccount may be used to make or support loans to local government units for educational programs and purposes in accordance with article XI, § 5 of the Constitution of Tennessee and to pay or secure debt issued for such programs and purposes as otherwise provided by law. Such amount shall supplement, not supplant, nonlottery educational resources for such programs and purposes. Notwithstanding this section to the contrary, treasurer's earnings on the special reserve subaccount shall be credited to the special reserve subaccount to be used in a manner consistent with this subdivision (b)(4).

(c) (1) No later than the date in 2003 upon which the state funding board presents state revenue estimates to the governor pursuant to § 9-4-5202(e)(3), the funding board shall establish a projected revenue range for net lottery proceeds for the remainder of the current fiscal year and the next succeeding fiscal year. No later than the date of presentation of such estimates to the governor by the state funding board in all subsequent years, the funding board shall project the revenue for net lottery proceeds for the remainder of the then current fiscal year and the next succeeding four (4) fiscal years. Such projection shall be made in the same manner as other state revenues are projected by the funding board, which figure may be adjusted prior to the enactment of the general appropriations act. In making such projections, the funding board shall recognize unusual fluctuations in lottery proceeds. In making such projections, the funding board is authorized to obtain information from those having expertise and experience in projecting revenue from the sale of lottery tickets or shares.

(2) (A) (i) Before December 15, 2003, and before December 15 in each succeeding year, the Tennessee student assistance corporation shall prepare a report setting forth an estimate of the total cost of lottery related financial assistance to be provided to Tennessee citizens during the next fiscal year pursuant to title 49, chapter 4, part 9. Such report shall include the major assumptions and the methodology used in arriving at such estimate. For the report due in December 2003, the Tennessee student assistance corporation shall base its estimate of total costs on the award values established pursuant to title 49, chapter 4, part 9. For subsequent reports, the Tennessee student assistance corporation shall base its estimate of total costs on the award values in effect at the time the report is prepared. The Tennessee higher education commission, the board of trustees of the University of Tennessee system, the state board of regents, the department of education and the Tennessee independent college and universities association shall provide the Tennessee student assistance corporation with such information as is needed to prepare its report. The Tennessee student assistance corporation shall deliver its report to the governor, the funding board, the speaker of the senate, the speaker of the house of representatives, the chairs of the senate and house of representatives finance, ways and means committees, the chair of the education committee of the senate, the chair of the education administration and planning committee of the house of representatives, the state and local government committee of the senate, the state government committee of the house of representatives, and the office of legislative budget analysis.

(ii) Before December 15 of each year, the state funding board, with the assistance of the Tennessee student assistance corporation, shall project long-term funding needs of the lottery scholarship and grant programs established under title 49, chapter 4, part 9. The projections shall cover at least the four (4) fiscal years next succeeding the current fiscal year. The analysis shall be performed to determine if adjustments in lottery scholarship and grant programs should be made to prevent funding required in the future for such programs from exceeding estimates of net lottery proceeds made under subdivision (c)(1).

(B) Before December 15, 2003, and before December 15 in each succeeding year, appropriate state agencies shall submit to the funding board and to the governor their recommendations for other educational programs and purposes consistent with article XI, § 5 of the Tennessee Constitution based on the difference between the funding board's projections and recommendations for the lottery scholarship program based on the report submitted pursuant to subdivision (c)(2)(A). In no event shall such recommendations exceed the projections of the funding board for a specific fiscal year.

(3) (A) The governor shall submit to the general assembly in the annual budget document prepared pursuant to title 9, chapter 4, part 51 recommendations concerning the distributions to be made from the lottery for education account based on the projections of the funding board, including recommended appropriations by the funding board from the general shortfall reserve subaccount, if any, and any treasurer's earnings credited to the lottery for education account.

(B) In a separate budget category entitled "net education lottery proceeds," the governor shall estimate the amount of net lottery proceeds and treasurer's earnings thereon to be credited to the lottery for education account during the fiscal year and the amount of unappropriated surplus estimated to be accrued in the account at the beginning of the fiscal year. The sum of estimated net lottery proceeds, treasurer's earnings thereon, and unappropriated surplus shall be designated "net education lottery proceeds."

(C) In the budget document, the governor shall submit specific recommendations as to the educational programs and purposes for which appropriations should be made from the lottery for education account. Such recommendation shall include the specific value of each category of awards to be offered pursuant to title 49, chapter 4, part 9. The recommendation for each category of award shall be the value of such award as set in the previous general appropriations act unless such value, based on the estimates of the Tennessee student assistance corporation and the funding board, should be adjusted in a manner consistent with title 49, chapter 4, part 9 and this chapter.

(D) The governor's recommendations as to the educational programs and purposes for which appropriations should be made in accordance with this subdivision (c)(3) shall be referred to the education committee of the senate and the education administration and planning committee of the house of representatives for recommendation and comments prior to final action by the finance, ways and means committees of both houses on the general appropriations act.

(4) The general assembly shall appropriate from the lottery for education account by specific reference to it, or by reference to "net education lottery proceeds." All appropriations to any particular budget unit shall be made together in a separate part entitled, identified, administered, and accounted for separately as a distinct budget unit for net education lottery proceeds. Such appropriations shall otherwise be made in the manner required by law for appropriations.

(5) It is the intent of the general assembly that appropriations from the lottery for education account shall be allocated and expended for educational programs and purposes only in accordance with article XI, § 5 of the Constitution of Tennessee. Such net education lottery proceeds shall be used to supplement, not supplant, existing resources for educational programs and purposes.

(d) Any funds appropriated, but not expended, for educational programs or purposes from the lottery for education account or from the general shortfall reserve subaccount shall not revert to the general fund at the end of the fiscal year but shall be credited, respectively, to the lottery for education account or the general shortfall reserve subaccount and retained there until allocated and appropriated as provided in subdivision (b)(3) and subsection (c).

(e) In compliance with the requirement of this chapter that there shall be a separate accounting of net education lottery proceeds, no deficiency in the lottery for education account shall be replenished by book entries reducing any nonlottery reserve of general funds, including specifically, but without limitation, the reserve for revenue fluctuations or other reserve accounts established by law; nor shall any program or project started specifically from net education lottery proceeds be continued from the general fund; such programs must be adjusted or discontinued according to available net education lottery proceeds unless the general assembly by general law establishes eligibility requirements and appropriates specific other funds within the general appropriations act; nor shall any nonlottery surplus in the general fund be reduced. No surplus in the lottery for education account shall be reduced to correct any nonlottery deficiencies in sums available for general appropriations, and no surplus in the lottery for education account shall be included in any revenue or surplus calculated for setting aside any additional funds in the reserve for revenue fluctuations as provided in § 9-4-211.

(f) (1) There is created a special account in the state treasury to be known as the "after school programs special account," hereinafter referred to as the "after school account." In accordance with § 4-51-123, one hundred percent (100%) of moneys constituting an unclaimed prize shall be deposited in the after school account at the end of each fiscal year.

(2) In any fiscal year in which the financial assistance program for attendance at post-secondary educational institutions located within this state is funded pursuant to title 49, chapter 4, part 9, and excess is available from net lottery proceeds for other educational purposes and projects consistent with article XI, § 5 of the Constitution of Tennessee, then in any such fiscal year moneys in the after school account may be appropriated by the general assembly from such account pursuant to subdivision (f)(3).

(3) Moneys in the after school account shall be used exclusively for after school programs consistent with article XI, § 5 of the Constitution of Tennessee. Such moneys shall supplement, not supplant, nonlottery educational resources for after school educational programs and purposes. The general assembly shall appropriate from the after school programs special account by specific reference to it, or by reference to the "after school account." Such appropriations shall otherwise be made in the manner required by law for appropriations.

(4) Any reserve balance remaining unexpended at the end of a fiscal year in the after school account shall not revert to the general fund but shall be carried forward into the subsequent fiscal year.

(5) Notwithstanding this section to the contrary, interest accruing on investments and deposits of the after school account shall be credited to such account, shall not revert to the general fund, and shall be carried forward into the subsequent fiscal year.

(6) Moneys in the after school account shall be invested by the state treasurer in accordance with § 9-4-603.



§ 4-51-112 - Minority-owned businesses -- Advisory council.

(a) It is the intent of the general assembly that the corporation encourage participation by minority-owned businesses. Accordingly, the board of directors shall adopt a plan that achieves to the greatest extent possible a level of participation by minority-owned businesses taking into account the total number of all retailers and vendors, including any subcontractors. The corporation is authorized and directed to undertake training programs and other educational activities to enable such minority-owned businesses to compete for contracts on an equal basis. The corporation will strive to maximize participation of minority-owned businesses to achieve a minimum participation goal of fifteen percent (15%) through both prime and second tier business contracting opportunities. The board shall monitor the results of minority-owned business participation and shall report the results of minority-owned business participation to the general assembly at least on an annual basis.

(b) (1) The chair of the board, in consultation with the board of directors, shall appoint an advisory council on minority business participation. The council shall be composed of nine (9) citizens, three (3) of whom shall be appointed from and represent each grand division of the state. The membership of the council shall collectively reflect a richness of diversity in professional and business experience, educational attainment, ethnicity, race, gender, heritage, and socio-economic perspective.

(2) The advisory council on minority business participation shall serve as an educational, research and technical resource for the board of directors. It shall be a duty of the council to solicit, analyze and present the views and concerns of minority business owners throughout the state. The council may report to the board of directors or to the state and local government committee of the senate and the state government committee of the house of representatives in writing at any time. The board of directors may invite the council to present oral testimony to the board of directors at any meeting of the board.

(3) The advisory council on minority business participation shall annually elect from its membership a chair, a vice chair and such other officers as it deems necessary. The council shall meet at least quarterly at the call of the chair. The organizational meeting of the advisory board shall be convened by the chair of the board of directors.

(4) Members appointed to the advisory council shall each serve regular terms of three (3) years; provided, however, that in order to stagger such terms, three (3) of the initial appointees shall serve terms of two (2) years, and three (3) of the initial appointees shall serve terms of one (1) year.

(5) The advisory council on minority business participation shall establish its own rules and internal operating procedures. As an operating expense of the corporation, members of the advisory council shall receive a per diem not to exceed the per diem provided to members of the general assembly pursuant to § 3-1-106, for each day's service spent in the performance of the duties and responsibilities of the advisory council.



§ 4-51-113 - Vendors -- Requirements when submitting a bid, proposal, or offer -- Procurement contract.

(a) The corporation shall investigate the financial responsibility, security, and integrity of any lottery system vendor who is a finalist in submitting a bid, proposal, or offer as part of a major procurement. At the time of submitting such bid, proposal, or offer to the corporation, the corporation shall require the following items:

(1) A disclosure of the vendor's name and address and, as applicable, the names and addresses of the following:

(A) If the vendor is a corporation, the officers, directors, and each stockholder in such corporation; provided, however, that in the case of owners of equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to own beneficially one percent (1%) or more of such securities need be disclosed;

(B) If the vendor is a trust, the trustee and all persons entitled to receive income or benefits from the trust;

(C) If the vendor is an association, the members, officers, and directors; and

(D) If the vendor is a partnership or joint venture, all of the general partners, limited partners, or joint venturers;

(2) A disclosure of all the states and jurisdictions in which the vendor does business and the nature of the business in each such state or jurisdiction;

(3) A disclosure of all the states and jurisdictions in which the vendor has contracts to supply gaming goods or services, including, but not limited to, lottery goods and services, and the nature of the goods or services involved for each such state or jurisdiction;

(4) A disclosure of all the states and jurisdictions in which the vendor has applied for, has sought renewal of, has received, has been denied, has pending, or has had revoked a lottery or gaming license of any kind or had fines or penalties assessed to the vendor's license, contract, or operation and the disposition of such in each such state or jurisdiction. If any lottery or gaming license or contract has been revoked or has not been renewed or any lottery or gaming license or application has been either denied or is pending and has remained pending for more than six (6) months, all of the facts and circumstances underlying the failure to receive such a license shall be disclosed;

(5) (A) A disclosure of the details of any finding or plea, conviction, or adjudication of guilt in a state or federal court, or in another jurisdiction, of the vendor for any felony or any other criminal offense other than a traffic violation;

(B) A disclosure of the details of any finding or plea, conviction, or adjudication of guilt in a state or federal court, or in another jurisdiction, of any present employee, or past employee within ten (10) years, of the vendor for any felony or misdemeanor involving gambling, theft, computer offenses, forgery, perjury, dishonesty or unlawfully selling or providing a product or substance to a minor;

(6) A disclosure of the details of any bankruptcy, insolvency, reorganization, or corporate or individual purchase or takeover of another corporation, including bonded indebtedness, or any pending litigation of the vendor;

(7) A disclosure of the vendor's minority-owned business participation plan, if a portion of the vendor's contract is to be subcontracted pursuant to the provisions of the proposal or, if at any time thereafter, a portion of such vendor's contract is subcontracted; and

(8) Such additional disclosures and information as the corporation may determine to be appropriate for the procurement involved.

(b) If ten percent (10%) or more of the cost of a vendor's contract is subcontracted, the vendor shall disclose all of the information required by this section for the subcontractor as if the subcontractor were itself a vendor.

(c) A lottery procurement contract shall not be entered into with any lottery system vendor who has not complied with the disclosure requirements described in subsections (a) and (b) and any contract with such a vendor is voidable at the option of the corporation. Any contract with a vendor who does not comply with such requirements for periodically updating such disclosures during the tenure of a contract as may be specified in such contract may be terminated by the corporation. This section shall be construed broadly and liberally to achieve the ends of full disclosure of all information necessary to allow for a full and complete evaluation by the corporation of the competence, integrity, background, and character of vendors for major procurements.

(d) A major procurement contract shall not be entered into with any vendor who has been found guilty of a felony related to the security or integrity of a lottery in this or any other jurisdiction.

(e) A major procurement contract shall not be entered into with any vendor if such vendor has an ownership interest in an entity that had supplied consultation services under contract to the corporation regarding the request for proposals pertaining to those particular goods or services.

(f) For the purposes of this chapter, "jurisdiction" includes, but is not limited to:

(1) Any Native American tribal government;

(2) Any governmental body at the national, state or local level in the United States or its territories and possessions; and

(3) Any governmental body at the national or state, or its equivalent, level in any other country.

(g) No lottery system vendor nor any applicant for a major procurement contract, or an officer, director or employee of such vendor or applicant, or a member of such officer's, director's or employee's immediate family residing in the same household, shall pay, give, or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service, excluding food and beverages having an aggregate value not exceeding one hundred dollars ($100) in any calendar year, to any director, the chief executive officer or any employee of the corporation, or to a member of the immediate family of any such person.

(h) Notwithstanding this part to the contrary, no applicant for a major procurement contract, or any person employed by such applicant, may contact or otherwise solicit a member of the board of directors individually during the application and selection process for such contract. All contact and other solicitations made by an applicant for a major procurement contract, or any person employed by such applicant, shall be directed to the board as a whole.



§ 4-51-114 - Vendor -- Performance bond or letter of credit -- Minority-owned business waiver.

(a) (1) (A) Except as provided in subdivision (a)(2), each vendor shall, at the execution of the contract with the corporation, post a performance bond or letter of credit from a bank or credit provider acceptable to the corporation in an amount as deemed necessary by the corporation for that particular bid or contract. In lieu of the bond, a vendor may, to assure the faithful performance of its obligations, deposit and maintain with the corporation securities that are interest bearing or accruing and that are rated in one (1) of the three (3) highest classifications by an established nationally recognized investment rating service. Securities eligible under this section are limited to:

(i) Certificates of deposit issued by solvent banks or savings associations approved by the corporation and that are organized and existing under the laws of this state or under the laws of the United States;

(ii) United States bonds, notes, and bills for which the full faith and credit of the government of the United States is pledged for the payment of principal and interest; and

(iii) Corporate bonds approved by the corporation. The corporation that issued the bonds shall not be an affiliate or subsidiary of the depositor.

(B) Such securities shall be held in trust and shall have at all times a market value at least equal to the full amount estimated to be paid annually to the lottery vendor under contract.

(2) Because of certain economic considerations, minority businesses may not be financially able to comply with the bonding, deposit of securities, or letter of credit requirements of subdivision (a)(1). In order to assure minority participation in major procurement contracts to the most feasible and practicable extent possible, the chief executive officer is authorized and directed to waive the bonding, deposit of securities, and letter of credit requirements of subdivision (a)(1) for a period of five (5) years from the time that a minority business enters into a major procurement contract in cases where any minority business substantiates financial hardship pursuant to the policies and procedures established by the board.

(b) Each vendor shall be qualified to do business in this state and shall file appropriate tax returns as provided by the laws of this state. All contracts under this section shall be governed by the laws of the state.

(c) No contract shall be secured with any vendor in which a public officer, as covered in § 8-50-501(a), or an employee of such officer, has an ownership interest of one percent (1%) or more.



§ 4-51-115 - Lottery retailers.

(a) The general assembly recognizes that to conduct a successful lottery, the corporation must develop and maintain a state-wide network of lottery retailers that will serve the public convenience and promote the sale of tickets or shares and the playing of lottery games while ensuring the integrity of the lottery operations, games, and activities.

(b) The corporation shall make every effort to provide small retailers a chance to participate in the sales of lottery tickets or shares.

(c) (1) The corporation shall provide for compensation to lottery retailers in the form of commissions for the sale and cashing of lottery tickets or shares in an amount of not less than six and one-half percent (6 1/2%) of gross sales. Each lottery retailer shall be required to cash lottery tickets or shares up to the amount authorized pursuant to § 4-51-108(a)(6) in the manner adopted by regulation, policy, or procedure of the board.

(2) In addition to the commissions for services rendered by lottery retailers pursuant to subdivision (c)(1), the corporation may provide for other forms of compensation for services rendered by lottery retailers relating to the sale of lottery tickets or shares.

(d) The corporation shall issue a certificate of authority to each person with whom it contracts as a retailer for purposes of display; provided, however, that if a retailer contract permits sales at multiple locations, a separate certificate shall be issued for each authorized location. Every lottery retailer shall post and keep conspicuously displayed in a location on the premises where lottery tickets or shares are sold, and accessible to the public, its certificate of authority. No certificate shall be assignable or transferable.

(e) Notwithstanding any other law to the contrary, no business seeking to become a lottery retailer shall be prohibited from applying to the corporation, and if successful in such application, from selling lottery tickets or shares, including, but not limited to, businesses licensed pursuant to title 57, chapter 3, part 2; provided, however, that the corporation shall not issue, sell or authorize the sale of lottery tickets at any location licensed to provide deferred presentment services pursuant to title 45, chapter 17, or to any pawnshop, as defined in § 45-6-203, or to any business engaged exclusively in the business of selling lottery tickets or shares; provided, further, that this subsection (e) shall not preclude the corporation from selling or giving away lottery tickets or shares.

(f) The board shall develop a list of objective criteria upon which the qualification of lottery retailers shall be based. Separate criteria shall be developed to govern the selection of retailers of instant tickets and on-line retailers. In developing these criteria, the board shall consider such factors as the applicant's financial responsibility, security of the applicant's place of business or activity, accessibility to the public, integrity, and reputation. The board shall not consider political affiliation, activities, or monetary contributions to political organizations or candidates for any public office. The criteria shall include, but not be limited to, the following:

(1) The applicant shall be current in filing all applicable tax returns to the state of Tennessee and in payment of all taxes, interest, and penalties owed to the state, excluding items under formal appeal pursuant to applicable statutes. The department of revenue is authorized and directed to provide this information to the corporation upon request; and

(2) No person, partnership, unincorporated association, corporation, including the board and executive officers of the corporation, or other business entity shall be selected as a lottery retailer who:

(A) Has been convicted of a criminal offense related to the security or integrity of a lottery in this state or any other jurisdiction;

(B) Has been convicted of any criminal offense involving gambling, theft, computer offenses, forgery, perjury or dishonesty, unless the person's civil rights have been restored or at least five (5) years have elapsed from the date of the completion of the sentence without a subsequent conviction of a crime described in this subdivision (f)(2)(B);

(C) Has been found to have violated this chapter or any regulation, policy, or procedure of the corporation unless either ten (10) years have passed since the violation or the board finds the violation both minor and unintentional in nature;

(D) Is a vendor or any employee or agent of any vendor doing business with the corporation;

(E) Resides in the same household as a director or an officer of the corporation;

(F) Has made a statement of material fact to the corporation knowing such statement to be false; or

(G) Has been convicted of any criminal offense involving the unlawful selling or providing a product or substance to a minor in this state or any other jurisdiction, unless the offense involves a license violation where any sentence has been completed and the license has been restored, unless the person's civil rights have been restored, or unless at least five (5) years have elapsed from the date of the completion of the sentence without a subsequent conviction of a crime described in this subdivision (f)(2)(G).

(g) (1) Persons applying to become lottery retailers shall be charged a uniform application fee for each lottery outlet. Retailers who participate in on-line games shall be charged a uniform application fee for each on-line outlet.

(2) Any lottery retailer contract executed pursuant to this section may, for good cause, be suspended, revoked, or terminated by the chief executive officer, or such officer's designee, if the retailer is found to have violated any provision of this chapter or objective criteria established by the board. Review of such activities shall be in accordance with the procedures outlined in this chapter and shall not be subject to the Tennessee Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(3) All lottery retailer contracts shall be renewable unless, in the discretion of the corporation, sooner cancelled or terminated. At the time of renewal, the corporation shall review the lottery retailer's compliance with this chapter and title 39, chapter 17, part 6. The corporation shall renew such contracts only if the lottery retailer is in compliance with this chapter and title 39, chapter 17, part 6 and would otherwise be eligible to be a lottery retailer pursuant to this chapter and the terms of the retailer's contract; provided, however, that a violation of title 39, chapter 17, part 6 by an employee of a lottery retailer shall only prohibit the issuance of a certificate of authority for the specific location of such violation for a period of one (1) year from the date of conviction unless, in the case of a lottery retailer operating multiple locations and in the discretion of the corporation, the entire contract should be cancelled or terminated as otherwise provided by this chapter or by the retailer's contract.

(h) No lottery retailer or applicant to be a lottery retailer shall pay, give, or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service, excluding food and beverages having an aggregate value not exceeding one hundred dollars ($100) in any calendar year, to any director, the chief executive officer, or any employee of the corporation, or to a member of the immediate family of any such person.



§ 4-51-116 - Lottery retailer advisory board.

(a) The chair of the board of directors shall appoint a lottery retailer advisory board to be composed of twelve (12) lottery retailers, four (4) from each grand division, representing the broadest possible spectrum of geographical, racial, and business characteristics of lottery retailers. The function of the advisory board shall be to advise the board of directors on retail aspects of the lottery and to present the concerns of lottery retailers throughout the state.

(b) Members appointed to the lottery retailer advisory board shall serve terms of two (2) years; provided, however, that six (6) of the initial appointees shall serve terms of one (1) year.

(c) The advisory board shall establish its own rules and internal operating procedures. The advisory board may report to the board of directors or to the state and local government committee of the senate and the state government committee of the house of representatives in writing at any time. The board of directors may invite the advisory board to make an oral presentation to the board of directors at regular meetings of the board.

(d) As an operating expense of the corporation, members of the advisory board shall receive a per diem not to exceed the per diem provided to members of the general assembly pursuant to § 3-1-106, for each day's service spent in the performance of the duties and responsibilities of the advisory board.



§ 4-51-117 - Lottery retailer contract.

(a) No lottery retailer contract shall be transferable or assignable.

(b) No lottery retailer shall contract with any person for lottery goods or services except with the approval of the board.

(c) Lottery tickets and shares shall only be sold by the retailer stated on the lottery retailer certificate of authority.



§ 4-51-118 - Retailer fidelity fund -- Retailer fee -- Reserve account to cover losses -- Retailer bond.

(a) The corporation may establish a fidelity fund separate from all other funds and shall assess each retailer a one-time fee not to exceed one hundred dollars ($100) per sales location. In accordance with § 4-51-106, the corporation is authorized to invest the funds or place such funds in one (1) or more interest-bearing accounts. Moneys deposited to the fund may be used to cover losses the corporation experiences due to nonfeasance, misfeasance or malfeasance of a lottery retailer. In addition, the funds may be used to purchase blanket bonds covering the corporation against losses from all lottery retailers. At the end of each fiscal year, the corporation shall pay to the lottery for education account any amount in the fidelity fund that exceeds five hundred thousand dollars ($500,000), and such funds shall be commingled with and treated as net proceeds from the lottery.

(b) A reserve account may be established as a general operating expense account to cover amounts deemed uncollectable. The corporation shall establish procedures for minimizing any losses that may be experienced for the foregoing reasons and shall exercise and exhaust all available options in such procedures prior to amounts being written off to this account.

(c) (1) The corporation may require any retailer to post an appropriate bond, as determined by the corporation, using an insurance company acceptable to the corporation; provided, however, that after one (1) full fiscal year of lottery operations the amount of any such bond shall not exceed the applicable district sales average of lottery tickets for two (2) quarterly billing periods.

(2) In its discretion, the corporation may allow a retailer to deposit and maintain with the corporation securities that are interest bearing or accruing. Securities eligible under this subdivision (c)(2) shall be limited to:

(A) Certificates of deposit issued by solvent banks or savings associations organized and existing under the laws of this state or under the laws of the United States;

(B) United States bonds, notes, and bills for which the full faith and credit of the United States is pledged for the payment of principal and interest;

(C) Federal agency securities by an agency or instrumentality of the United States government.

(3) Such securities shall be held in trust in the name of the corporation.



§ 4-51-119 - Retail contract -- Cancellation, suspension, revocation or termination.

(a) Any retail contract executed by the corporation pursuant to this chapter shall specify the reasons for which a contract may be cancelled, suspended, revoked, or terminated by the corporation, which reasons shall include, but not be limited to:

(1) Commission of a violation of this chapter, a regulation, or a policy or procedure of the corporation;

(2) Commission of a violation of title 39, chapter 17, part 6, relative to lottery offenses;

(3) Failure to accurately or timely account for lottery tickets, lottery games, revenues, or prizes as required by the corporation;

(4) Commission of any fraud, deceit, or misrepresentation;

(5) Insufficient sales;

(6) Conduct prejudicial to public confidence in the lottery;

(7) The retailer filing for or being placed in bankruptcy or receivership;

(8) Any material change as determined in the sole discretion of the corporation in any matter considered by the corporation in executing the contract with the retailer; or

(9) Failure to meet any of the objective criteria established by the corporation pursuant to this chapter.

(b) If, in the discretion of the chief executive officer, or such officer's designee, cancellation, denial, revocation, suspension, or rejection of renewal of a lottery retailer contract is in the best interest of the lottery, the public welfare, or the state, the chief executive officer, or such officer's designee, may cancel, suspend, revoke, or terminate, after notice and a right to a hearing, any contract issued pursuant to this chapter. Such contract may, however, be temporarily suspended by the chief executive officer or a designee without prior notice pending any prosecution, hearing, or investigation, whether by a third party or by the chief executive officer. A contract may be suspended, revoked or terminated by the chief executive officer, or such officer's designee, for any one (1) or more of the reasons enumerated in subsection (a). Any hearing held shall be conducted by the chief executive officer or such officer's designee. A party to the contract aggrieved by the decision of the chief executive officer, or such officer's designee, may appeal the adverse decision to the board. Such appeal shall be pursuant to the regulations, policies, and procedures set by the board and is not subject to the Tennessee Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-51-120 - Lottery retailers -- Fiduciary duty -- Protection against loss.

(a) All proceeds from the sale of the lottery tickets or shares shall constitute a trust fund until paid to the corporation either directly or through the corporation's authorized collection representative. A lottery retailer and officers of a lottery retailer's business shall have a fiduciary duty to preserve and account for lottery proceeds and lottery retailers shall be personally liable for all proceeds. Proceeds shall include unsold instant tickets received by a lottery retailer and cash proceeds of the sale of any lottery products, net of allowable sales commissions and credit for lottery prizes sold to or paid to winners by lottery retailers. Sales proceeds and unused instant tickets shall be delivered to the corporation or its authorized collection representative upon demand.

(b) (1) Pursuant to § 4-51-105(a)(3), the corporation shall adopt and enforce policies designed to safeguard and limit the opportunity for loss of lottery proceeds that are not in the possession of the corporation. Such policies may include, but are not limited to:

(A) Requirements governing financial institutions into which retailers shall deposit lottery proceeds;

(B) Requirements for the establishment of separate accounts for the deposit of lottery proceeds by retailers;

(C) The timing of deposit of lottery proceeds by retailers; and

(D) The timing of withdrawal of funds from retailer accounts by the corporation.

(2) Any policies designed to safeguard and limit the opportunity for loss of lottery proceeds, and any revisions to such policies, shall be filed with the state funding board.

(c) Notwithstanding any law to the contrary, whenever any person who receives proceeds from the sale of lottery tickets or shares in the capacity of a lottery retailer becomes insolvent or dies insolvent, the proceeds due the corporation from such person or that person's estate shall have preference over all debts or demands.



§ 4-51-121 - Lottery retailer -- Rental payments based on percentage of retail sales.

If a lottery retailer's rental payments for the business premises are contractually computed, in whole or in part, on the basis of a percentage of retail sales and such computation of retail sales is not explicitly defined to include sales of tickets or shares in a state-operated or state-managed lottery, only the compensation received by the lottery retailer from the corporation may be considered in determining the amount of the lottery retail sales for purposes of computing the rental payment.



§ 4-51-122 - Restrictions on sales.

(a) In accordance with title 39, chapter 17, part 6:

(1) No person shall sell a ticket or share at a price other than the price established by the corporation unless authorized in writing by the chief executive officer;

(2) No person, other than a duly certified lottery retailer, shall sell lottery tickets or shares;

(3) This subsection (a) shall not be construed to prevent a person who may lawfully purchase tickets or shares from making a gift of lottery tickets or shares to another;

(4) This subsection (a) shall not be construed to prevent a merchant who may lawfully purchase tickets or shares from making a gift of lottery tickets or shares as a means of promoting goods or services to customers or prospective customers subject to prior approval by the corporation; and

(5) This subsection (a) shall not be construed to prohibit the corporation from designating certain of its agents and employees to sell or give lottery tickets or shares directly to the public.

(b) No lottery retailer shall sell a lottery ticket or share except from the locations listed in the retailer's contract and as evidenced by the retailer's certificate of authorization unless the corporation authorizes in writing any temporary location not listed in the retailer's contract.

(c) In accordance with title 39, chapter 17, part 6, no lottery tickets or shares shall be sold to persons under eighteen (18) years of age; provided, however, that nothing in this chapter or title 39, chapter 17, part 6, prohibits the purchase of a lottery ticket or share by a person eighteen (18) years of age or older for the purpose of making a gift to any person of any age. In such case, the corporation shall direct payment of proceeds of any lottery prize to an adult member of the person's family or a legal representative of the person on behalf of such person.



§ 4-51-123 - Attachments, garnishments, or executions withheld from lottery prizes -- Validity of lottery tickets or shares -- Prize restrictions -- Electronic or mechanical machines -- Unclaimed prizes.

(a) Except as otherwise provided in part 2 of this chapter, attachments, garnishments, or executions authorized and issued pursuant to law shall be withheld from the proceeds of any lottery prize if timely served upon the corporation.

(b) Subsection (a) shall not apply to a retailer.

(c) The corporation shall adopt regulations, policies, and procedures to establish a system of verifying the validity of lottery tickets or shares claimed to win prizes and to effect payment of such prizes, except that:

(1) No prize, any portion of a prize, or any right of any person to a prize awarded shall be assignable. Any prize or any portion of a prize remaining unpaid at the death of a prize winner shall be paid to the estate of the deceased prize winner or to the trustee of a trust established by the deceased prize winner as settlor if a copy of the trust document or instrument has been filed with the corporation along with a notarized letter of direction from the settlor and no written notice of revocation has been received by the corporation prior to the settlor's death. Following a settlor's death and prior to any payment to such a successor trustee, the corporation shall obtain from the trustee a written agreement to indemnify and hold the corporation harmless with respect to any claims that may be asserted against the corporation arising from payment to or through the trust. This section shall prevail over any inconsistent provisions of § 47-9-406. Notwithstanding any other provisions of this section to the contrary, any person, pursuant to an appropriate judicial order, shall be paid the prize to which a winner is entitled;

(2) No prize shall be paid:

(A) Arising from claimed tickets that are stolen, counterfeit, altered, fraudulent, unissued, produced, or issued in error, unreadable, not received, or not recorded by the corporation within applicable deadlines;

(B) Lacking in captions that conform and agree with the play symbols as appropriate to the particular lottery game involved; or

(C) Not in compliance with such additional specific regulations and public or confidential validation and security tests of the corporation appropriate to the particular lottery game involved;

(3) No particular prize in any lottery game shall be paid more than once and, in the event of a determination that more than one (1) claimant is entitled to a particular prize, the sole remedy of such multiple claimants is the award to each of them of an equal share in the prize; and

(4) (A) A holder of a winning cash ticket or share from any lottery game conducted by a drawing shall claim a cash prize within one hundred eighty (180) days after the drawing in which the cash prize was won or the end of the game as determined by the corporation, whichever is later. If a multistate or multisovereign lottery game requires, by rule or regulation, a period of time less than one hundred eighty (180) days for redemption of a winning ticket, such period shall apply for that lottery game.

(B) In any Tennessee lottery game in which the player may determine instantly if the player has won or lost, such player shall claim a cash prize within ninety (90) days, or for a multistate or multisovereign lottery game within one hundred eighty (180) days, after the end of the lottery game.

(C) If a valid claim is not made for a cash prize within the applicable period, the cash prize shall constitute an unclaimed prize for purposes of this section.

(d) No prize shall be paid upon a ticket or share purchased or sold in violation of this chapter. Any such prize shall constitute an unclaimed prize for purposes of this section.

(e) The corporation is discharged of all liability upon payment of a prize.

(f) No ticket or share shall be purchased by and no prize shall be paid to:

(1) (A) Any member of the board of directors;

(B) Any officer or employee of the corporation; or

(C) To any member of the immediate family of any person described in subdivision (f)(1)(A) or (f)(1)(B) residing as a member of the same household in the principal place of residence of any such person.

(2) No ticket or share shall be purchased by and no prize shall be paid to any officer, employee, agent, or subcontractor of any vendor, or to any member of the immediate family residing as a member of the same household in the principal place of residence of any such person if such officer, employee, agent, or subcontractor has access to confidential information that may compromise the integrity of the lottery.

(g) No lottery game utilizing an electronic or mechanical machine may use a machine that:

(1) Dispenses coins or currency; or

(2) Accepts debit or credit cards.

(h) Unclaimed prize money shall not constitute net lottery proceeds and, for the purposes of § 4-51-111(a), shall not be distributed as lottery proceeds. Title 66, chapter 29 shall not apply to unclaimed prize money of the corporation. At the end of each fiscal year, one hundred percent (100%) of any unclaimed prize money shall be deposited in the after school programs special account created in accordance with § 4-51-111; provided, however, that, if the unclaimed prizes in any fiscal year total more than eighteen million dollars ($18,000,000), then the excess shall accrue to the fund balance of the lottery for education account.



§ 4-51-124 - Confidential information -- Criminal history checks -- Lottery integrity.

(a) All records and information in the possession of the corporation are open for inspection by members of the public unless otherwise provided by state law. The following records or information in the possession of the corporation shall be treated as confidential and shall be exempt from § 10-7-503:

(1) Trade secrets, as such term is defined in § 47-25-1702;

(2) Security measures, systems, or procedures;

(3) Security reports;

(4) Proposals received pursuant to personal service, professional service, consultant service contract regulations, and related records, including evaluations and memoranda; provided, however, that such information shall be available for public inspection after the completion of evaluation of such proposals by the corporation. Sealed bids for the purchase of goods and services, and leases of real property, and individual purchase records, including evaluations and memoranda relating to such bids; provided, however, that such information shall be available for public inspection after the completion of evaluation of such bids by the corporation. Internal audit reviews of the corporation including any documentation and memoranda relating to such audits; provided, however, that such information shall be available for public inspection after finalization of such audits by the corporation;

(5) (A) The following records or information of an employee of the corporation in the possession of the corporation in its capacity as an employer shall be treated as confidential and shall not be open for inspection by members of the public: unpublished telephone numbers; bank account information; social security number; driver license information except where driving or operating a vehicle is part of the employee's job description or job duties or incidental to the performance of the employee's job; and the same information of immediate family members or household members;

(B) Information made confidential by this subdivision (a)(5) shall be redacted wherever possible and nothing in this subdivision (a)(5) shall be used to limit or deny access to otherwise public information because a file, a document, or data file contains confidential information;

(C) Nothing in this subdivision (a)(5) shall be construed to limit access to these records by law enforcement agencies, courts, or other governmental agencies performing official functions;

(D) Nothing in this subdivision (a)(5) shall be construed to close any personnel records of an employee of the corporation that are currently open under state law;

(E) Nothing in this subdivision (a)(5) shall be construed to limit access to information made confidential under this subdivision (a)(5), when the employee expressly authorizes the release of such information;

(6) Information obtained pursuant to investigations that is otherwise confidential;

(7) Identifying information obtained from prize winners including, but not limited to, home and work addresses, telephone numbers, social security numbers, and any other information that could reasonably be used to locate the whereabouts of an individual; provided, however, that:

(A) The corporation shall disclose any relevant information to a claimant agency pursuant to part 2 of this chapter necessary to establish or enforce a claim against a debtor as defined in part 2 of this chapter;

(B) The corporation may disclose a lottery prize winner's name, home state, hometown, and, if authorized by the prize winner, any other information for marketing, advertising, or promotional purposes; and

(C) The corporation shall disclose any information not subject to subdivisions (a)(1)-(4) or (a)(6), that is otherwise necessary to assist any federal, state, or local entity in the performance of its statutory or regulatory duties;

(8) Medical records or medical information of an employee of the corporation, and medical records or information of family members of an employee of the corporation in the possession of the corporation shall be treated as confidential and shall not be open for inspection by members of the public;

(9) All information relative to the hiring or retention of the chief executive officer or president;

(10) All information relative to prospective lottery games and security and other sensitive information relative to current lottery games; and

(11) Any information concerning lottery sales made by lottery retailers unless otherwise provided by law.

(b) Meetings of the corporation shall be open to the public pursuant to title 8, chapter 44, part 1; provided, however, that portions of meetings devoted to discussing information deemed confidential pursuant to this section or deemed confidential pursuant to title 10, chapter 7, part 5 are exempt from title 8, chapter 44, part 1.

(c) Information deemed confidential pursuant to subsection (a) is exempt from § 10-7-503. Meetings or portions of meetings devoted to discussing information deemed confidential pursuant to subsection (a) are exempt from title 8, chapter 44, part 1.

(d) The corporation shall perform or cause to be performed full criminal history record checks prior to the execution of any vendor contract.

(e) The corporation, or its authorized agent, shall:

(1) Conduct criminal history record checks and credit investigations on all potential retailers; provided, however, that the corporation, or its authorized agent, may conduct or cause to be conducted criminal history record checks and credit investigations on employees of potential and authorized lottery retailers at any time;

(2) Supervise ticket or share validation and lottery drawings;

(3) Inspect, at times determined solely by the corporation, the facilities of any vendor or lottery retailer in order to determine the integrity of the vendor's product or the operations of the retailer in order to determine whether the vendor or the retailer is in compliance with its contract;

(4) Report any suspected violations of this chapter to the appropriate district attorney, or the attorney general and reporter, and to any law enforcement agencies having jurisdiction over the violation; and

(5) Upon request, provide assistance to any district attorney, the attorney general and reporter, or a law enforcement agency investigating a violation of this chapter or title 39, chapter 17, parts 5 or 6.



§ 4-51-125 - Intelligence sharing, reciprocal use, or restricted use agreements.

(a) The corporation may enter into intelligence sharing, reciprocal use, or restricted use agreements with the federal government, law enforcement agencies, lottery regulation agencies, and gaming enforcement agencies of other jurisdictions that provide for and regulate the use of information provided and received pursuant to the agreement.

(b) Records, documents, and information in the possession of the corporation received pursuant to an intelligence-sharing, reciprocal use, or restricted use agreement entered into by the corporation with a federal department or agency, any law enforcement agency, the lottery regulation agency, or gaming enforcement agency of any jurisdiction shall be considered investigative records of a law enforcement agency and are not subject to § 10-7-503 and shall not be released under any condition without the permission of the person or agency providing the record or information.



§ 4-51-126 - Procurement contracts -- Competitive bidding.

(a) (1) All major procurement contracts shall be competitively bid pursuant to policies and procedures adopted by the board pursuant to § 4-51-104(c)(5) and approved by the procurement commission pursuant to subdivision (a)(2). Such policies and procedures shall be designed to allow the selection of proposals that provide the greatest long-term benefit to the state, the greatest integrity for the corporation and the best service and products for the public. The requirement for competitive bidding does not apply in the case of a single vendor having exclusive rights to offer a particular service or product.

(2) (A) Policies and procedures concerning competitive bidding of major procurement contracts for on-line and instant ticket lottery vendors and for advertising contracts estimated to be valued in excess of five hundred thousand dollars ($500,000) shall be filed with the procurement commission for review in accordance with subdivision (a)(2)(B).

(B) Notwithstanding title 12, chapter 3, part 4 to the contrary, the procurement commission shall review and approve, or disapprove, such policies and procedures within five (5) working days after submission.

(i) Upon approval, such policies and procedures shall become effective immediately and shall remain effective until amended, altered, or repealed.

(ii) If not approved, the procurement commission shall file a statement with the corporation stating its basis for non-approval. The corporation shall make any necessary revisions and file such revised policies and procedures with the procurement commission for review and approval in a manner consistent with this subdivision (a)(2).

(iii) If the procurement commission neither approves nor disapproves of such policies and procedures within five (5) working days, such policies and procedures shall become effective after the tenth calendar day and shall remain effective until amended, altered, or repealed.

(C) Any amendment to such policies and procedures shall be filed with the procurement commission for review and approval in a manner consistent with this subdivision (a)(2).

(b) In any bidding process, the corporation may administer its own bidding and procurement or may utilize the services of the department of general services or other state agency or subdivision thereof.

(c) (1) There shall be a lottery procurement panel consisting of the secretary of state, state treasurer and the commissioner of finance and administration. The commissioner of finance and administration shall serve as chair of the panel, and the department of finance and administration shall provide staff support to the panel as needed.

(2) Prior to issuance of procurement documents for major procurement contracts regarding on-line and instant ticket lottery vendors, and any advertising contract estimated to be valued in excess of five hundred thousand dollars ($500,000), the corporation shall file such procurement documents with the lottery procurement panel. Such panel may individually, or collectively, review the procurement document and submit comments, if any, to the corporation within five (5) working days after submission to the panel for review. After receiving comments from the panel and, in any event, after the tenth calendar day after submission to the panel for review, the corporation may:

(A) Revise such procurement document based on the comments of the panel. Any revised procurement document based on the comments of the panel shall be filed with the panel prior to issuance; or

(B) Revise such procurement document in a manner not based on the comments of the panel. Any revised procurement document not based on the comments of the panel shall be filed with the panel and reviewed by the panel in accordance with this subsection (c) prior to issuance; or

(C) Issue the procurement document without revision. Notwithstanding this subdivision (c)(2) to the contrary, the corporation may revise such procurement document prior to the fifth working day provided that the revised procurement document is filed with the panel and reviewed in accordance with this subsection (c) prior to issuance.

(3) Comments of the procurement panel, or failure of the corporation to modify procurement documents based on such comments, shall not confer any rights or constitute a basis for a challenge by a vendor to the procurement process.

(d) If the corporation determines that the requirement for competitive bidding does not apply to a major procurement contract regarding an on-line or instant ticket lottery vendor because such vendor is a single vendor having exclusive rights to offer a particular service or product, then, immediately upon making such a determination, the corporation shall file with the panel a notice of its intent not to require competitive bidding and a statement of reasons supporting that determination.

(e) Executed copies of major procurement contracts regarding on-line and instant ticket lottery vendors, and any advertising contract valued in excess of five hundred thousand dollars ($500,000), shall be filed with the lottery procurement panel within five (5) working days of execution.

(f) Procurement documents, contracts, and any other documentation, or portions thereof, filed with the lottery procurement panel by the corporation shall be subject to § 4-51-124. Such information shall retain its confidentiality, if any, and shall only be used by the panel in the performance of its official duties.

(g) (1) Except for information deemed confidential pursuant to § 4-51-124, major procurement contracts entered into by the corporation regarding on-line and instant ticket lottery vendors, and any advertising contract valued in excess of five hundred thousand dollars ($500,000), shall be posted, via link to "Major Procurement Contracts," on the web site of the Tennessee education lottery corporation. The corporation may post additional major procurement contracts.

(2) The corporation shall post all major procurement contract procurement documents, via link to "Major Procurement Opportunities," on the web site of the Tennessee education lottery corporation.



§ 4-51-127 - Appealing final actions of the board.

(a) Any retailer, vendor, or applicant for a retailer or vendor contract aggrieved by a final action of the board may appeal that decision to the chancery court of Davidson County.

(b) The chancery court of Davidson County shall hear appeals from decisions of the board and based upon the record of the proceedings before the board may reverse the decision of the board only if the appellant proves the decision to be:

(1) Clearly erroneous;

(2) Arbitrary and capricious;

(3) Procured by fraud;

(4) A result of substantial misconduct by the board; or

(5) Contrary to the United States Constitution or the Constitution of Tennessee or this chapter.

(c) The chancery court may remand an appeal to the board to conduct further hearings.

(d) Any person who appeals the award of a major procurement contract for the supply of a lottery ticket system, share system, or an on-line or other mechanical or electronic system shall be liable for all costs of appeal and defense in the event the appeal is denied or the contract award is upheld. Costs of appeal and defense shall include, but are not limited to, court costs, bond and attorney's fees; provided that, upon motion of the corporation, such costs shall also include any loss of income to the corporation resulting from institution of the appeal if the court finds the appeal to have been frivolous.



§ 4-51-128 - Disposition of funds.

(a) The corporation may borrow, or accept and expend, in accordance with this chapter, such moneys as may be received from any source, including income from the corporation's operations, for effectuating its corporate purposes, including the payment of the initial expenses of initiation, administration, and operation of the corporation and the lottery, and other lottery related purposes, including the payment of the initial expenses of initiation, administration, and operation of educational programs and purposes.

(b) The corporation shall be self-sustaining and self-funded. Moneys in the state general fund shall not be used or obligated to pay the expenses of the corporation or prizes of the lottery and no claim for the payment of an expense of the lottery or prizes of the lottery may be made against any moneys other than moneys credited to the corporation operating account.

(c) The corporation may purchase, lease, or lease-purchase such goods or services as are necessary for effectuating the purposes of this chapter. The corporation may make procurements that integrate functions such as lottery game design, lottery ticket distribution to retailers, supply of goods and services, and advertising. In all procurement decisions, the corporation shall take into account the particularly sensitive nature of the state lottery and shall act to promote and ensure security, honesty, fairness, and integrity in the operation and administration of the lottery and the objectives of raising net lottery proceeds for the benefit of educational programs and purposes.



§ 4-51-129 - Financial reports, audits, and records.

To ensure the financial integrity of the lottery, the corporation, through its board of directors, shall:

(1) Submit quarterly and annual reports to the governor, the state and local government committee of the senate, the state government committee of the house of representatives, the comptroller of the treasury and the state treasurer, disclosing the total lottery revenues, prize disbursements, operating expenses, and administrative expenses of the corporation during the reporting period. The annual report shall additionally describe the organizational structure of the corporation and summarize the functions performed by each organizational division within the corporation;

(2) Adopt a system of internal audits; all audits performed by the internal audit staff of the corporation shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9);

(3) Maintain weekly or more frequent records of lottery transactions, including the distribution of tickets or shares to retailers, revenues received, claims for prizes, prizes paid, prizes forfeited, and other financial transactions of the corporation;

(4) (A) Be subject to audits by the comptroller of the treasury in accordance with § 8-4-109. Such audits may be undertaken at any time at the sole discretion of the comptroller; provided, however, that the comptroller shall conduct, or contract for, an annual financial audit of the corporation. The comptroller of the treasury, or the comptroller's designated representatives, shall have access to the corporation's books, records, and accounts whenever deemed necessary by such office. The comptroller of the treasury, or the comptroller's designated representatives, shall have access to any and all of the records of the corporation's distributing agencies, lottery vendors or lottery retailers that relate to the operation, administration or promotion of the lottery. Except as provided in subdivision (4)(B), the corporation may, with prior notice to the comptroller of the treasury, contract with a licensed independent certified public accountant or firm for additional audits concerning any phase of the operations of the corporation; provided, however, that the licensed certified public accountant or firm shall have no financial interest in any vendor with whom the corporation is under contract. The corporation shall be responsible, as an operating expense, for reimbursement of the costs of audits prepared by the comptroller of the treasury and for the payment of fees for audits prepared by a licensed independent certified public accountant or firm. All audits shall be prepared in accordance with generally accepted governmental auditing standards;

(B) The corporation may, with prior approval of the comptroller of the treasury, contract with a licensed independent certified public accountant or firm for an additional annual financial audit of the corporation; provided, however, that the licensed certified public accountant or firm shall have no financial interest in any vendor with whom the corporation is under contract. If a licensed independent certified public accountant or firm is employed pursuant to this subdivision (4)(B), the audit contract between the corporation and the licensed independent certified public accountant or firm shall be on contract forms prescribed by the comptroller of the treasury. The corporation shall be responsible, as an operating expense, for the payment of fees for audits prepared pursuant to this subdivision (4)(B). Such audits shall be prepared in accordance with generally accepted governmental auditing standards and shall meet minimum audit standards prescribed by the comptroller of the treasury;

(C) A copy of any audit performed by the comptroller of the treasury or any independent certified public accountant or firm shall be transmitted to the governor, the speaker of the senate, the speaker of the house of representatives, the chairs of the state and local government committee of the senate and the state government committee of the house of representatives, the state treasurer and, if applicable, the comptroller of the treasury;

(5) Submit to the department of finance and administration, the office of legislative budget analysis and the comptroller of the treasury by June 30 of each year a copy of the annual operating budget for the corporation for the next fiscal year. This annual operating budget shall be approved by the board and be on such forms as prescribed by the department of finance and administration;

(6) For informational purposes only, submit to the department of finance and administration on September 1 of each year a proposed operating budget for the corporation for the succeeding fiscal year. This budget proposal shall also be accompanied by an estimate of the net lottery proceeds to be deposited into the lottery for education account during the succeeding fiscal year. This budget shall be on such forms as prescribed by the department of finance and administration; and

(7) Adopt the same fiscal year as that used by state government.



§ 4-51-130 - Ineligibilty.

(a) No member of the general assembly, the governor, a member of the governor's cabinet or a cabinet-level member of the governor's staff shall serve as a director or employee of the corporation while holding such position in state government.

(b) No member of the general assembly, the governor, a member of the governor's cabinet or a cabinet-level member of the governor's staff shall serve as an employee, or otherwise receive compensation or other benefit for consultation or services rendered directly or indirectly through a partnership, corporation or other business entity, from an on-line or instant ticket lottery vendor of the Tennessee education lottery corporation or an on-line or instant ticket lottery vendor seeking to become a vendor of the Tennessee education lottery corporation, while holding such position in state government. Nothing in this subsection (b) shall be construed as prohibiting continued employment of such official by a partnership, corporation, or other business entity receiving compensation from an on-line or instant ticket lottery vendor if:

(1) Such official has no direct or indirect contact with an on-line or instant ticket lottery vendor; and

(2) Such official does not share in any compensation or any benefit received from an on-line or instant ticket lottery vendor.

(c) This section shall not apply to any employee of the corporation or of an on-line or instant ticket lottery vendor who, subsequent to such employment, seeks election to the general assembly or the office of governor. No provision of this subsection (c) shall be construed as prohibiting such employee from continuing in such employment during the individual's term in office as a member of the general assembly.

(d) This section also applies to any children residing in the primary residence and the spouse of any member of the general assembly, the governor, a member of the governor's cabinet or a cabinet-level member of the governor's staff.

(e) A violation of this section is a Class C misdemeanor punishable only by a fine of one thousand dollars ($1,000).



§ 4-51-131 - Corporation participation in the Tennessee consolidated retirement system.

(a) The Tennessee education lottery corporation shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon:

(1) Passage of a resolution by the corporation's board of directors authorizing an actuarial study; and

(2) Passage of a resolution by the corporation's board of directors authorizing such participation and accepting the liability as a result of the participation by its full-time employees.

(b) The employees of the corporation shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of the corporation under the same provisions that apply to employees of local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the corporation or their beneficiaries for which reserves have not been previously created from funds contributed by the corporation, its employees or the corporation and its employees.

(e) In case of the withdrawal of the corporation as a participating employer, the benefits of the members and beneficiaries shall be determined in accordance with § 8-35-211.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the corporation.



§ 4-51-132 - Preemption.

The general assembly, by enacting this chapter and title 39, chapter 17, part 6, intends to preempt any other regulation of the area covered by this chapter and title 39, chapter 17, part 6. No political subdivision or agency may enact or enforce a law, ordinance, resolution or regulation that regulates or prohibits any conduct in the area covered by this chapter and title 39, chapter 17, part 6.



§ 4-51-133 - [Repealed.]

HISTORY: Acts 2003, ch. 297, § 3; repealed by Acts 2011, ch. 410, § 1(b), effective July 1, 2011. Former § 4-51-133 concerned the select committee on the Tennessee Education Lottery Corporation.



§ 4-51-134 - Participation in "Amber Alert."

The Tennessee education lottery corporation shall formulate and implement a plan, in cooperation with the Tennessee bureau of investigation, for the Tennessee lottery's participation in the state's AMBER ALERT program via on-line lottery ticket terminals and all other appropriate media and technology at the corporation's disposal.



§ 4-51-135 - Immunity of corporation -- Corporation employees considered state employees -- Property and casualty insurance.

(a) The corporation is immune from all tort causes of action. Notwithstanding § 4-51-101(c) or any other law to the contrary, the corporation shall be considered a state agency for purposes of title 9, chapter 8, parts 3 and 4; provided, that the corporation shall not be considered a state agency for purposes of contract and workers' compensation actions. Actions for workers' compensation and contract actions, as provided in this chapter, may be brought against the corporation only in the chancery court for Davidson County.

(b) Corporation employees shall be considered state employees for purposes of §§ 8-42-103, 9-8-112 and 9-8-307; provided, that such employees shall not be considered state employees for workers' compensation coverage, pursuant to § 9-8-307(a)(1)(K).

(c) The corporation shall have the authority to participate in the department of treasury's property/casualty risk program pursuant to title 12, chapter 4, part 10, for all buildings and building contents owned by the corporation, or that the corporation is contractually obligated to insure.

(d) The corporation shall pay to the state, as a premium, any contribution required by the risk management fund under this section.

(e) It is the legislative intent that the state shall incur no additional liability as a result of this section.



§ 4-51-136 - Lottery ticket litter reduction program.

The corporation shall establish a lottery ticket litter reduction program. In development of the program, the corporation is encouraged to examine successful litter reduction and recycling programs as established in other jurisdictions, including, but not limited to, the use of second chance drawings, non-winning ticket collection incentives and other promotional recycling activities.






Part 2 - Debtors Owing Money to the State

§ 4-51-201 - Purpose -- Construction.

The purpose of this part is to establish a policy and to provide a system whereby all claimant agencies of this state in conjunction with the corporation shall cooperate in identifying debtors who owe money to the state through its various claimant agencies or to persons on whose behalf the state and its claimant agencies act and who qualify for prizes under part 1 of this chapter from the corporation. It is also the purpose of this part to establish procedures for setting off against any such prize the sum of any debt owed to the state or to persons on whose behalf the state and its claimant agencies act. It is the intent of the general assembly that this part be liberally construed to effectuate these purposes.



§ 4-51-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Claimant agency" means any state agency, department, board, bureau, commission, or authority to which an individual owes a debt or that acts on behalf of an individual to collect a debt;

(2) "Debt" means any liquidated sum due and owing any claimant agency, which sum has accrued through contract, subrogation, tort, or operation of law, regardless of whether there is an outstanding judgment for the sum or any sum that is due and owing any person and is enforceable by the state or any of the claimant agencies of the state. "Debt" specifically includes, but is not limited to, uncollected amounts owed by any person due to judgments for overdue child support as provided by title 36, chapter 5;

(3) "Debtor" means any individual owing money or having a delinquent account with any claimant agency, which obligation has not been adjudicated as satisfied by court order, set aside by court order, or discharged in bankruptcy. "Debtor" specifically includes, but is not limited to, all persons who are required by any order to pay child support and whose payments are overdue as provided by title 36, chapter 5, and which payments have become judgments by operation of law pursuant to § 36-5-101(a)(5), or by law in any other state or territory, or by judgment of a court in this or any other state or territory; and

(4) "Prize" means the proceeds of any lottery prize awarded under part 1 of this chapter.



§ 4-51-203 - Collection remedy.

The collection remedy authorized by this part is in addition to and not in substitution for any other remedy available by law.



§ 4-51-204 - List of debtors -- Withholding winnings -- Ranking of liens.

(a) (1) Any claimant agency may submit to the corporation a list of the names of all persons owing debts in excess of one hundred dollars ($100) to such claimant agency or to persons on whose behalf the claimant agency is acting. The full amount of the debt shall be collectable from any lottery winnings without regard to limitations on the amounts that may be collectable in increments through garnishment or other proceedings. Such list, filed by paper or by electronic means, shall constitute a valid lien upon and claim of lien against the lottery winnings of any debtor named in such list. The list shall contain the names of the debtors, their social security numbers, if available, and any other information that would assist the corporation in identifying the debtors named in the list.

(2) The corporation may establish with any claimant agency that has such capability an automated process utilizing the corporation's and the claimant agency's databases to effectuate this part including, but not limited to, a computerized matching process.

(b) (1) The corporation is authorized and directed to withhold any winnings subject to the lien created by this part and send notice to the winner by certified mail, return receipt requested, of such action and the reason the winnings were withheld; provided, however, that if the winner appears and claims winnings in person, the corporation shall notify the winner at that time by hand delivery of such action.

(2) If the debtor does not protest the withholding of such winnings in writing within thirty (30) days of such notice, the corporation shall pay the funds over to the claimant agency. Except as provided in subdivision (b)(3), if the debtor protests the withholding of such winnings within thirty (30) days of such notice, the corporation shall file an action in interpleader in the circuit court of the county in which the debtor resides if the debtor resides in the state of Tennessee. If the debtor does not reside in the state of Tennessee, such action shall be filed in Davidson County. The corporation shall pay the disputed sum into the clerk of the court and give notice to the claimant agency and debtor of the initiation of such action.

(3) For all persons who are debtors of the department of human services due to overdue child support, the corporation shall withhold all winnings subject to administrative proceedings in accordance with title 36, chapter 5 and the rules of the department.

(c) The liens created by this part shall rank among themselves as follows:

(1) Taxes due the state;

(2) Delinquent child support; and

(3) All other judgments and liens in order of the date entered or perfected.

(d) The corporation shall not be required to deduct claimed debts from prizes paid out by retailers or entities other than the corporation.

(e) Any list of debt provided pursuant to this part shall be provided periodically as the corporation shall provide by rules and regulations and the corporation shall not be obligated to retain such lists or deduct debts appearing on such lists beyond the period determined by such rules and regulations; provided, however, that lists provided to the corporation through an automatic data match process shall be maintained on an ongoing basis to enable the continuous monitoring and withholding of lottery winnings for debts due any claimant agency.

(f) Pursuant to § 4-51-105(a)(3), the corporation is authorized to prescribe forms and promulgate rules and regulations that it deems necessary to carry out this part.

(g) The corporation and any claimant agency shall incur no civil or criminal liability for good faith adherence to this section.

(h) The claimant agency shall pay the corporation for all costs incurred by the corporation in setting off debts in the manner provided in this part.



§ 4-51-205 - Confidential information.

(a) Pursuant to § 4-51-124, the corporation shall provide to a claimant agency all information necessary to accomplish and effectuate the intent of this part.

(b) The information obtained by a claimant agency from the corporation in accordance with this part shall retain its confidentiality and shall only be used by a claimant agency in the pursuit of its debt collection duties and practices. Any employee or prior employee of any claimant agency who discloses any such information for any other purpose, except as otherwise specifically authorized by law, shall be subject to a civil penalty of fifty dollars ($50.00), which shall be collected by the claimant agency as otherwise provided by law.



§ 4-51-206 - Application.

This part shall only apply to prizes of six hundred dollars ($600) or more.









Chapter 52 - Governor's Books from Birth Fund

§ 4-52-101 - Establishment.

There is established the "Governor's Books from Birth Fund."



§ 4-52-102 - Purpose.

The fund shall promote and foster the development of a comprehensive statewide program for encouraging preschool children to read.



§ 4-52-103 - Staff, office space and supplies -- Travel expenses -- Administrative attachment.

(a) Any agency of state government may provide staff and other assistance to the fund, subject to existing statutes, rules, and policies.

(b) Subject to existing statutes, rules, and policies, the fund may procure office space and supplies necessary to enable the fund to effectively carry out the program.

(c) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations, as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) For administrative purposes, the fund shall be attached to the department of education.



§ 4-52-104 - Contracts and agreements.

The fund may enter into such contractual and promotional agreements necessary to effectively stimulate a statewide program for encouraging preschool children to read.



§ 4-52-105 - Partnership with nonprofit public benefit corporation.

(a) The fund is authorized to partner with a nonprofit public benefit corporation that is organized solely to promote and encourage reading by the children of the state of Tennessee, for the purpose of implementing the early reading initiatives of the fund.

(b) The nonprofit partner shall have its board of directors elected by a process approved annually by the governor or the governor's designee. The nonprofit partner's board may select its own chairperson.

(c) The nonprofit partner shall be properly incorporated under the laws of the state of Tennessee, and approved by the internal revenue service as an organization that is exempt from federal income tax under § 501(a) of the Internal Revenue Code (26 U.S.C. § 501(a)), by virtue of being an organization described in § 501(c)(3) of the Internal Revenue Code (26 U.S.C. § 501(c)(3)).

(d) The nonprofit partner may receive funds from the general public, and also may receive funds from the state of Tennessee, at such times and in such amounts as appropriated by the general assembly.

(e) Costs to underwrite the nonprofit partner's activities related to the fund shall be borne from revenues of the nonprofit partner and no state employee shall benefit from such proceeds.

(f) The nonprofit partner may exercise all powers authorized under the Tennessee Nonprofit Corporation Act, compiled in title 48, chapters 51-68.

(g) The nonprofit partner may receive staff and other assistance from any agency of state government, subject to existing statutes, rules, and policies.

(h) All funds that are held by the fund on June 30, 2005, shall be transferred to the nonprofit partner for the purposes described in this chapter.



§ 4-52-106 - Authorization to work with local government, private organizations and citizens.

The governor's books from birth fund and the nonprofit partner may work with local governments, private organizations and citizens as it plans and engages in activities related to the fund.



§ 4-52-107 - Participation by nonprofit partner in retirement system.

(a) The nonprofit partner shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon passage of a resolution by the nonprofit's board of directors authorizing:

(1) An actuarial study; and

(2) Participation, and accepting the liability as a result of the participation, by its full-time employees.

(b) The employees of the nonprofit partner shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this chapter.

(c) The employees of the nonprofit partner shall be entitled to credit for prior service, as approved by the board of directors of the nonprofit, under the same provisions that apply to employees of local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the nonprofit partner, or the beneficiaries of such employees, for which reserves have not been previously created from funds contributed by the nonprofit partner, its employees or the nonprofit partner and its employees.

(e) In case of the withdrawal of the nonprofit partner as a participating employer, the benefits of the members and beneficiaries shall be determined in accordance with § 8-35-211.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the nonprofit partner.



§ 4-52-108 - Participation by nonprofit partner in health insurance plan.

The nonprofit partner may participate, the same as an eligible quasi-governmental organization, in the health insurance plan authorized under § 8-27-207 [repealed and reenacted. See Compiler's Notes], to provide health insurance for its employees, as long as such nonprofit partner satisfies each of the requirements of § 8-27-207 [repealed and reenacted. See Compiler's Notes]. For the purpose of determining the distribution of premium for participating in the specific policies authorized by the state insurance committee, the nonprofit partner shall pay the same amount as the state government for employee participation in such coverage. An employee of the nonprofit partner electing to continue such coverage shall continue to meet the eligibility criteria of a state employee to participate in the state plan. Each employee of the nonprofit partner also is subject to the same retiree continuation provisions as state employees, as provided in title 8, chapter 27, part 2 [repealed and reenacted. See Compiler's Notes].



§ 4-52-109 - Annual report.

The nonprofit partner shall annually submit to the governor and the speakers of the senate and the house of representatives, within ninety (90) days after the end of its fiscal year, a complete and detailed report setting forth its operation and accomplishments.



§ 4-52-110 - Audit.

The nonprofit partner shall be subject to examination and audit by the comptroller of the treasury in the same manner as prescribed for departments and agencies of the state.



§ 4-52-111 - Intentional destruction of books for Imagination Library Program prohibited -- Delivery to intended recipients.

(a) No person shall intentionally destroy books intended to be delivered to children enrolled in Tennessee's Imagination Library program.

(b) Any person in possession of undelivered or undeliverable Imagination Library program books shall make every effort to deliver the books to their intended recipients or, in the alternative, make the books available to any pre-kindergarten, kindergarten or elementary education program.






Chapter 54 - Tennessee Firearms Freedom Act

§ 4-54-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Firearms Freedom Act."



§ 4-54-102 - Constitutional authority.

The general assembly declares that the authority for this chapter is the following:

(1) The tenth amendment to the United States constitution guarantees to the states and their people all powers not granted to the federal government elsewhere in the constitution and reserves to the state and people of this state certain powers as they were understood at the time that this state was admitted to statehood. The guarantee of those powers is a matter of contract between the state and people of this state and the United States as of the time that the compact with the United States was agreed upon and adopted by this state and the United States;

(2) The ninth amendment to the United States constitution guarantees to the people rights not granted in the constitution and reserves to the people of this state certain rights as they were understood at the time that this state was admitted to statehood. The guarantee of those rights is a matter of contract between the state and people of this state and the United States as of the time that the compact with the United States was agreed upon and adopted by this state and the United States;

(3) The regulation of intrastate commerce is vested in the states under the ninth and tenth amendments to the United States constitution, particularly if not expressly preempted by federal law. Congress has not expressly preempted state regulation of intrastate commerce pertaining to the manufacture on an intrastate basis of firearms, firearms accessories and ammunition;

(4) The second amendment to the United States constitution reserves to the people the right to keep and bear arms as that right was understood at the time that this state was admitted to statehood, and the guarantee of the right is a matter of contract between the state and people of this state and the United States as of the time that the compact with the United States was agreed upon and adopted by this state and the United States; and

(5) The Tennessee constitution clearly secures to Tennessee citizens, and prohibits government interference with, the right of individual Tennessee citizens to keep and bear arms.



§ 4-54-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Firearms accessories" means items that are used in conjunction with or mounted upon a firearm but are not essential to the basic function of a firearm, including, but not limited to, telescopic or laser sights, magazines, flash or sound suppressors, folding or aftermarket stocks and grips, speedloaders, ammunition carriers and lights for target illumination;

(2) "Generic and insignificant parts" includes, but is not limited to, springs, screws, nuts and pins; and

(3) "Manufactured" means creating a firearm, a firearm accessory or ammunition from basic materials for functional usefulness, including, but not limited to, forging, casting, machining or other processes for working materials.



§ 4-54-104 - Firearms, firearm accessories and ammunition manufactured in this state not subject to federal regulation under interstate commerce clause.

A personal firearm, a firearm accessory or ammunition that is manufactured commercially or privately in this state and that remains within the borders of this state is not subject to federal law or federal regulation, including registration, under the authority of congress to regulate interstate commerce. It is declared by the legislature that those items have not traveled in interstate commerce. This section applies to a firearm, a firearm accessory or ammunition that is manufactured in this state from basic materials and that can be manufactured without the inclusion of any significant parts imported into this state. Generic and insignificant parts that have other manufacturing or consumer product applications are not firearms, firearms accessories or ammunition, and their importation into this state and incorporation into a firearm, a firearm accessory or ammunition manufactured in this state does not subject the firearm, firearm accessory or ammunition to federal regulation. It is declared by the legislature that basic materials, such as unmachined steel and unshaped wood, are not firearms, firearms accessories or ammunition and are not subject to congressional authority to regulate firearms, firearms accessories and ammunition under interstate commerce as if they were actually firearms, firearms accessories or ammunition. The authority of congress to regulate interstate commerce in basic materials does not include authority to regulate firearms, firearms accessories and ammunition made in this state from those materials. Firearms accessories that are imported into this state from another state and that are subject to federal regulation as being in interstate commerce do not subject a firearm to federal regulation under interstate commerce because they are attached to or used in conjunction with a firearm in this state.



§ 4-54-105 - Application of § 4-54-104.

Section 4-54-104 shall not apply to:

(1) A firearm that cannot be carried and used by one (1) person;

(2) A firearm that has a bore diameter greater than one and one half inches (1 1/2'') and that uses smokeless powder, not black powder, as a propellant;

(3) Ammunition with a projectile that explodes using an explosion of chemical energy after the projectile leaves the firearm; or

(4) A firearm that discharges two (2) or more projectiles with one (1) activation of the trigger or other firing device.



§ 4-54-106 - Firearm must be clearly stamped with words "Made in Tennessee".

A firearm manufactured or sold in this state under this chapter must have the words "Made in Tennessee" clearly stamped on a central metallic part, such as the receiver or frame.






Chapter 55 - Bureau of Ethics and Campaign Finance

§ 4-55-101 - Creation -- Composition -- Governance -- Attachment to department of state -- Meetings.

(a) (1) There is created, as an independent entity of state government, the bureau of ethics and campaign finance, referred to in this chapter as the "bureau."

(2) The bureau shall be composed of two (2) divisions as follows:

(A) The Tennessee registry of election finance, established by title 2, chapter 10, part 2; and

(B) The Tennessee ethics commission, established by title 3, chapter 6, part 1.

(3) The bureau shall be governed by a board of directors to be composed of the six (6) members of the registry of election finance and the six (6) members of the ethics commission.

(b) The bureau of ethics and campaign finance shall be attached to the department of state for all administrative matters relating to receipts, disbursements, expense accounts, budget, audit and other related items. The autonomy of the bureau and its authority is absolute and the secretary of state shall have no administrative or supervisory control over the bureau.

(c) The board of directors shall elect a chair from among its membership. The chair shall serve in that capacity for one (1) year and shall be eligible for reelection. The chair shall preside at all meetings and shall have all the powers and privileges of the other members.

(d) Eight (8) members of the board of directors shall constitute a quorum and eight (8) affirmative votes are required for any action by the board of directors. Special meetings shall be called by the chair on the chair's initiative or upon the written request of eight (8) members. Members shall receive written notice three (3) days in advance of a special meeting. Notice shall be served personally or left at a member's usual place of residence and shall specify the purpose, time and place of the meeting. No matters unrelated to the specified purpose may be considered without a specific waiver by all members of the board of directors.



§ 4-55-102 - Employees of the bureau.

(a) The board of directors of the bureau of ethics and campaign finance shall appoint a full-time executive director who shall serve at the pleasure of the board of directors. Other employees of the bureau shall be employed on recommendation of the executive director with the approval of the board. The executive director and all other employees of the bureau shall constitute the staff of the bureau and its two (2) divisions. The board of directors of the bureau may call on the office of the state coordinator of elections for such advice, documents or services as it may require.

(b) Employees of the bureau shall not possess state service status, but the employees shall be subject to personnel policies applicable to state employees generally, such as leave, compensation, classification and travel requests.

(c) Neither the executive director nor any other employee of the bureau, nor any member of an employee's immediate family as defined in § 3-6-301, shall, during the period of such employment:

(1) Be allowed to hold or qualify for elective office to any state or local public office as defined in § 2-10-102;

(2) Be an officer of any political party or political committee;

(3) Permit the employee's name to be used or make contributions in support of or in opposition to any candidate or proposition, except that an employee's immediate family may make campaign contributions in support of or in opposition to any candidate or proposition;

(4) Participate in any way in any election campaign;

(5) Lobby or employ a lobbyist; provided, that this subdivision (c)(5) shall not prohibit the executive director from the performance of the executive director's duties; or

(6) Be employed by any elected officeholder, either in an official capacity or as an individual, or be employed by any business in which an elected officeholder has any direct input concerning employment decisions.



§ 4-55-103 - Duties of the bureau.

The bureau of ethics and campaign finance shall:

(1) Promulgate such rules and regulations, pursuant to the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, as are necessary to implement title 2, chapter 10; title 3, chapter 6; title 8, chapter 17; and title 8, chapter 50, part 5; provided, however, that all rules that relate exclusively to the registry of election finance shall be initiated and proposed to the board of directors of the bureau by a majority of the members of the registry of election finance and all rules that relate exclusively to the ethics commission shall be initiated and proposed to the board of directors of the bureau by a majority of the members of the ethics commission. Subject to the limitations contained in this subdivision (1), all rulemaking authority delegated by this chapter shall be vested in the bureau of ethics and campaign finance;

(2) Collect or receive all filings required to be made pursuant to title 2, chapter 10; title 3, chapter 6; title 8, chapter 17; or title 8, chapter 50, part 5, and assign the issues contained in title 2, chapter 10; title 3, chapter 6; title 8, chapter 17; or title 8, chapter 50, part 5, as appropriate, to the registry of election finance or the ethics commission, and further collect all fees, fines and moneys assessed by the registry of election finance or the ethics commission; and

(3) Promulgate rules prescribing all forms for filings, complaints, registrations, statements and other documents that are required to be filed under the laws administered and enforced by the ethics commission or the registry of election finance, with the objective of making the documents as simple and understandable as possible for both the person filing the document and the average citizen of this state.



§ 4-55-104 - Disposition of all fees, appropriations and penalties.

All fees imposed by the registry of election finance and the ethics commission and collected by the bureau of ethics and campaign finance, as well as all appropriations made to the bureau, shall be deposited by the state treasurer in a separate account exclusively for the bureau, and shall be used by the bureau to defray expenses necessary to administer this part; title 2, chapter 10; title 3, chapter 6; title 8, chapter 17; and title 8, chapter 50, part 5, including the payment of salaries to employees, the purchase of supplies and any other necessary expenses. Unexpended and unobligated fees remaining in this account at the end of any fiscal year shall not revert to the general fund, but shall remain available for use by the bureau. Penalties collected by the bureau shall be deposited into the state general fund.



§ 4-55-105 - Regulatory jurisdiction of members of the registry of election finance and of members of the ethics commission.

(a) Except as provided in this chapter specifically to the contrary, the members of the registry of election finance shall exercise regulatory jurisdiction over matters relating exclusively to the registry pursuant to title 2, chapter 10, free from interference by members of the ethics commission.

(b) Except as provided in this chapter specifically to the contrary, the members of the ethics commission shall exercise regulatory jurisdiction over matters relating exclusively to the ethics commission pursuant to title 2, chapter 10, part 1; title 3, chapter 6; title 8, chapter 17; and title 8, chapter 50, part 5, free from interference by members of the registry of election finance.



§ 4-55-106 - Legislative intent.

It is the intent of the general assembly that:

(1) The current members of the registry of election finance and the ethics commission shall remain members of each respective entity and shall comprise the bureau of ethics and campaign finance created by this chapter until the expiration of their terms or resignation;

(2) The executive director of the registry of election finance, on June 30, 2009, shall be the initial executive director of the bureau of ethics and campaign finance;

(3) (A) From July 1, 2009, through and including August 10, 2009, the bureau of ethics and campaign finance is authorized to undertake actions necessary on behalf of the Tennessee ethics commission and the Tennessee registry of election finance to effectuate the transition of such entities into divisions of the bureau;

(B) Staff positions of the Tennessee ethics commission as of June 30, 2009, shall be transferred to the bureau of ethics and campaign finance through and including August 10, 2009; provided, however, that the bureau of ethics and campaign finance shall reclassify the position of the executive director of the Tennessee ethics commission. With the approval of the bureau, the executive director of the bureau may reclassify or eliminate staff positions of the ethics commission after August 10, 2009, as the executive director deems necessary for the efficient and effective operations of the bureau. No vacant staff position within the bureau shall be filled from July 1, 2009, through August 10, 2009;

(4) All rules of the registry of election finance and the ethics commission in effect on June 30, 2009, shall remain in full force and effect as rules of the bureau of ethics and campaign finance until modified or repealed; and

(5) The registry of election finance and ethics commission shall be audited in conjunction with the audit of the bureau of ethics and campaign finance by the comptroller of the treasury for purposes of title 4, chapter 29.






Chapter 56 - Procurement

§ 4-56-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commission" means the state procurement commission, which replaces the board of standards within former title 12, chapter 3, part 4;

(2) "Committee" means the state protest committee, which replaces the board of standards protest authority within former § 12-3-214 [repealed] and the review committee within former § 12-4-109(a)(1)(E) [repealed];

(3) "Council" means the advisory council on state procurement;

(4) "Goods" means all property, including, but not limited to, supplies, equipment, materials, printing, and insurance. "Goods" does not include leases, acquisitions, and disposals of real property, which are governed under chapter 15 of this title;

(5) "Grant" means any grant awarded to the state or awarded by the state for the furnishing by the state of assistance, whether financial or otherwise, to any person to support a program authorized by law. "Grant" does not include an award with the primary purpose of procuring an end product, whether in the form of supplies, services, or construction, or any contract resulting from such an award;

(6) "Procurement" means buying, purchasing, renting, leasing, or otherwise acquiring any goods or services. It also includes all functions that pertain to the obtaining of any goods or service, including the description of requirements, selection and solicitation of sources, preparation and award of a contract, and all phases of contract administration;

(7) "Proposer" includes a "bidder" or "proposer" that is a legal entity that has properly registered as required by the state. The terms "bidder" and "proposer" may be used interchangeably for the term "proposer";

(8) "Services" means all services and agreements obligating the state, except services for highway and road improvements, which are governed by title 54, and designer and construction services, which are governed under chapter 15 of this title; and

(9) "Vendor" means a legal entity that has been established by the department of finance and administration's division of accounts as a vendor through proper authority for which payment may be made by the state.



§ 4-56-102 - Procurement commission -- Creation.

(a) (1) There is created a procurement commission, which shall consist of the commissioners of general services and finance and administration, and the comptroller of the treasury. The chief procurement officer shall serve as a nonvoting member.

(2) The commission shall adopt a procedure governing its proceedings, and the chief procurement officer shall keep a permanent and accurate record of all of its proceedings.

(3) All departments and agencies shall submit existing rules related to procurement to the commission for the commission's review, comment, and recommendations for any changes to such rules. Prior to forwarding draft rules related to procurement to the secretary of state, all departments shall submit such draft rules to the commission for the commission's review and comment together with any recommendations for changes to such draft rules.

(4) The attorney general and reporter shall serve as legal counsel to the commission in accordance with the requirements of § 8-6-301.

(b) (1) The commission has the power and authority, except as otherwise provided in this chapter, to review, comment, and approve draft rules and regulations, policies, standards, and procedures to be followed consistent with this chapter and title 12, chapters 3 and 4, and to make recommendations for changes thereto, governing the procurement of goods and services, contracting, agency contract and grant management, training and professional development, and the disposal of goods and services by the state.

(2) The commission is authorized to promulgate necessary rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, as well as policies and procedures to implement this chapter.

(3) The commission shall not exercise authority over the award or administration of any particular contract or grant.



§ 4-56-103 - Proposed rules related to procurement -- State protest committee -- Creation -- Commission's authority -- Appeals.

(a) Creation of Committee. (1) There is created a state protest committee, which shall consist of the commissioners of general services and finance and administration, and the treasurer.

(2) The committee shall adopt procedures governing its operations, and the chief procurement officer shall keep a permanent and accurate record of all of its proceedings.

(3) If a member is not available to hear a scheduled protest, the member is authorized to appoint a designee to hear the scheduled protest on the member's behalf.

(b) Appeals to Committee. (1) The committee is authorized to act on any appeal of the chief procurement officer's decision of a protest.

(2) Any committee member whose department is the requestor of a procurement or the resulting contract may not hear the protest.

(3) The chief procurement officer shall provide the minutes of the protest proceedings to each committee member and to the comptroller of the treasury and shall post the final determination within fifteen (15) business days to the single public procurement web site.



§ 4-56-104 - Procurement office -- Creation -- Chief procurement officer -- Personnel -- Contracts and contract rights and responsibilities -- Adoption of operational procedures.

(a) There is created a procurement office headed by the chief procurement officer in such department as the governor shall designate, after consulting with the comptroller of the treasury, which shall take effect as provided in subsection (b).

(b) Effective July 1, 2011, the governor shall appoint the chief procurement officer, who shall be a person:

(1) Qualified by training and relevant and recent experience in large scale public procurement of goods and services, establishment of contracts, contract oversight, providing training and contract administration, and demonstrated executive and organizational ability to perform the duties of this office; and

(2) Qualified by training or relevant and recent experience in administering programs to encourage and enhance economic opportunities for small businesses and minority-owned businesses.

(c) The chief procurement officer shall be a full-time public official of the state as an executive service employee appointed by the governor to serve at the pleasure of the governor.

(d) (1) Necessary personnel in the department of general services involved in the procurement of goods and necessary personnel in the department of finance and administration involved in the procurement of services, as required by the procurement officer, shall be transferred to the procurement office together with the funding for the compensation and benefits for such personnel.

(2) The chief procurement officer is authorized to employ such additional personnel as are necessary to carry out the purposes of this chapter, upon the approval of the governor.

(3) The compensation of employees of the procurement office shall be fixed by the governor.

(e) (1) All contracts and contract rights and responsibilities, and renewals for such contracts, in existence with the department of general services and the department of finance and administration with respect to the duties transferred by this section shall be preserved and transferred to the procurement office.

(2) Any bidding procedure or negotiations concerning any such procedure which is in the process but not complete shall continue under the purview of the procurement officer.

(3) All documents, books, records, papers or other writings in the possession of the department of general services and the department of finance and administration with respect to the duties transferred by this section shall be transferred to and remain in the custody of the procurement office.

(4) Any rules, regulations, orders, decisions and policies formerly issued or promulgated by the departments of finance and administration or general services whose functions have been transferred under this section to the procurement office shall remain in full force and effect and shall hereafter be administered and enforced by the procurement officer. The commission shall have the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred herein, to modify or rescind orders, rules and regulations, decisions or policies formerly issued and to adopt, issue or promulgate new orders, rules and regulations, decisions or policies as may be necessary for the administration of the programs or functions herein transferred.

(f) Subject to this chapter and other procurement laws under the jurisdiction of the chief procurement office, the chief procurement officer may adopt operational procedures governing the internal functions of the procurement office.



§ 4-56-105 - Powers and duties of chief procurement officer.

The chief procurement officer has the power and duty to:

(1) Effective January 1, 2012, establish a single, public procurement web site that includes how to do business with the state; registration for bidders; posting of all procurements in process and related status to award; and a database of established contracts by state agencies, departments and institutions;

(2) Effective April 1, 2012, develop a transition plan that provides for the implementation by date and action to consolidate the procurement and contracting for goods, services and grants; to include employee job classifications for the state procurement office and agency procurement functions that include development and training plans and other plans as prescribed and approved by the commission;

(3) Develop and propose to the general assembly any changes required to consolidate statutes;

(4) Develop proposed rules and regulations, policies, standards and procedures consistent with this chapter and title 12, chapters 3 and 4 and approved by the commission that establish:

(A) A central procurement process with opportunities for strategic sourcing;

(B) A central contract management process;

(C) A central grant management process that will assist agencies in identifying grant opportunities and provide for a central database of information regarding grant recipients and sub-recipients for monitoring purposes;

(D) A central performance and quality assurance process that assists agencies in identifying risk areas and recommending contract performance and management best practices; and

(E) A central bidder relations management process to include a central bidder registration database and program for conducting business with the state, which provides bidders and vendors with training and assistance with technical matters, procurement notification, and contract and grant awards;

(5) Develop and conduct training to foster professional development and certification for the state procurement office and agency procurement staff to promote procurement excellence, either independently or in cooperation with other state governments, municipalities or other units of local government, or other persons. In conducting this training, the chief procurement officer shall:

(A) Prescribe professional and accountability standards and guidelines for procurement, contract, grant, performance and quality assurance management personnel;

(B) Conduct or participate in procurement education and training programs;

(C) Conduct research into existing and new methods of procurement; and

(D) Establish and maintain an electronic library of education and training courses and technical reference resources;

(6) Delegate authority to designees or to any department, agency, or official, subject to additional approvals including approval by the comptroller of the treasury and such other requirements as prescribed in rules, regulations, standards, policies and procedures approved by the commission;

(7) Establish and maintain agenda and minutes of the commission and the council and all actions of both, which shall be open to public inspection during regular office hours and on the single public procurement web site in accordance with bylaws established by the council and commission. The chief procurement officer shall chair the council. Except as otherwise indicated, all requirements of this section shall be ready for implementation by the chief procurement officer by April 1, 2012;

(8) Prescribe the manner in which goods and services shall be purchased, delivered, stored and distributed;

(9) Require periodic reports by departments, institutions and agencies of state government of stocks of supplies, materials, and equipment on hand and prescribe the form of such reports;

(10) Prescribe the dates for making requisitions and estimates, the periods for which they are to be made and the manner of authentication;

(11) Prescribe the manner of inspecting all deliveries of supplies, materials, and equipment and of making chemical and physical tests of samples submitted with solicitation responses, and sample deliveries to determine whether deliveries have been made to departments, institutions, and agencies in compliance with specifications;

(12) Prescribe the manner for the handling and processing of specifications, estimates, requisitions, solicitations, responses to solicitations, and all reports made and required to be made to the department;

(13) Prescribe the manner in which respondents may qualify and show responsibility in compliance;

(14) Prescribe the manner for responding to solicitations on lease-purchase contracts and multi-year contracts for the rental of personal property;

(15) Prescribe the manner that provides for and regulates the advertisement, soliciting, and letting of state contracts that include escalator clauses;

(16) Resolve controversies concerning protests of qualification of respondents, suspension from competing, solicitations, and stay of award prior to actual award;

(17) Prescribe the manner for conducting discussions and negotiations, particularly with respect to participants and safeguarding of information, for all solicitation types;

(18) Prescribe the process to be followed in making data available to respondents of solicitations;

(19) Prescribe the process to be followed by agencies in requisitioning goods or services through the central procurement office; and

(20) Provide for any other matters that may be necessary to give effect to the powers and duties of the chief procurement officer under this section by rules and regulations, standards, policies and procedures approved by the commission.



§ 4-56-106 - Advisory council on state procurement -- Creation.

(a) (1) Effective November 1, 2011, there is created an advisory council on state procurement. There shall be five (5) voting members of the council. There shall be seven (7) nonvoting members of the council representing the proposer and vendor community and other procurement professionals. All members shall have a demonstrable working knowledge of the state procurement process. In making the appointments to the advisory council, the appointing authorities shall give due consideration to the need for geographic, age, racial, gender, and ethnic diversity on the council.

(2) The five (5) voting members of the council shall consist of one (1) representative of state agencies appointed by the commissioner of general services, one (1) representative from the department of general services to be appointed by the commissioner of general services, one (1) representative from the department of finance and administration to be appointed by the commissioner of finance and administration, one (1) representative from the office of the comptroller of the treasury to be appointed by the comptroller of the treasury, and the chief procurement officer who shall serve as chair. The initial appointments by the commissioners shall be made prior to November 1, 2011. The initial appointment by the comptroller of the treasury shall be made prior to November 1, 2011. Any vacancy shall be filled for the unexpired term by the appointing authority making the initial appointment. The pattern established for initial appointments shall be followed for appointments by the appropriate officials when appointments are to fill expired terms.

(b) (1) Voting members appointed by the commissioner of general services shall serve a staggered four-year term, beginning November 1, 2011. These voting members of the council shall, upon expiration of the member's term, be eligible for reappointment and shall serve until a successor is appointed.

(2) (A) The terms shall be staggered so that the terms of only two (2) voting members shall terminate at the same time.

(B) The term of one (1) voting member initially appointed by the commissioner of general services and the voting member appointed by the commissioner of finance and administration shall be for a two-year term to begin on November 1, 2011, to expire on October 31, 2013, and the successors shall serve a four-year term to begin on November 1, and expire October 31 of the appropriate year.

(C) The term of the other voting member initially appointed by the commissioner of general services shall be for a three-year term to begin on November 1, 2011, to expire on October 31, 2014, and the successor shall serve a four-year term to begin on November 1, and expire October 31 of the appropriate year.

(D) The chief procurement officer shall be an ex officio member whose term shall begin November 1, 2011.

(E) The one (1) voting member appointed by the comptroller of the treasury shall be appointed for a four-year term to begin on November 1, 2011, to expire on October 31, 2015. The successor shall serve a four-year term to begin on November 1, and expire October 31 of the appropriate year.

(3) Proxy voting is prohibited by voting members of the council; provided, however, that, in instances where a voting member will be absent from a vote of the council, the member's appointing authority is authorized to appoint an alternate or designee for the vote.

(c) (1) Except as provided in subsections (a) and (b), the seven (7) nonvoting members shall be selected to serve staggered four-year terms as follows:

(A) The speaker of the house of representatives, the speaker of the senate, and the governor shall each appoint two (2) representatives, with one (1) representative from the bidder or vendor community and one (1) representative recommended by the National Institute of Government Purchasing. The final advisory nonvoting member appointment shall be appointed by the chair of the fiscal review committee. The initial appointments to the council shall be made prior to November 1, 2011, by the speaker of the senate and the speaker of the house of representatives. The pattern established for initial appointments shall be followed for appointments by the appropriate officials when appointments are to fill expired terms;

(B) The nonvoting member appointed by the chair of the fiscal review committee shall serve a two-year term, beginning November 1, 2011, until the term expires October 31, 2013. The nonvoting member appointed by the chair of fiscal review shall be eligible for reappointment to succeeding two-year terms without limitation; the two-year term of office of successor appointees shall begin November 1, and expire October 31 of the appropriate year; and

(C) The initial appointments of the nonvoting members shall be staggered. The speaker of the senate and the speaker of the house of representatives shall each initially appoint one (1) member for a two-year term to begin November 1, 2011, and expire October 31, 2013, and one (1) member for a three-year term to begin November 1, 2011, and expire October 31, 2014; and the governor shall initially appoint one (1) member for a two-year term to begin November 1, 2011, and expire October 31, 2013, and one (1) member for a three-year term to begin November 1, 2011, and expire October 31, 2014. All subsequent appointments shall be for a four-year term to begin November 1, and expire October 31 of the appropriate year.

(d) Except as provided in subdivision (c)(1)(B), each nonvoting member of the council, upon expiration of the member's term, shall not be eligible for reappointment for two (2) years after the conclusion of that member's term. In no event shall a nonvoting member of the council serve more than four (4) consecutive years as a nonvoting member of the council. In the event a member resigns or becomes ineligible for service during the member's term, a successor shall be appointed by the appropriate appointing authority to serve the remainder of the term.

(e) No employer shall discriminate in any manner against an employee who serves on the council because of the employee's service on the council. Employees who serve on the council shall not be denied any benefit from their employer because of the employee's service on the council.

(f) Members of the council shall not be paid but may be reimbursed for travel expenses. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(g) The council shall meet at least twice each year for the discussion of problems and recommendations for improvement of the procurement process or any other matter relevant to procurement as determined by the chief procurement officer.

(h) The council shall review and issue a formal comment approved by the council on procurement policies, standards, guidelines, and procedures established by the chief procurement officer prior to being presented for approval by the commission. All reviews and formal comments shall be issued within sixty (60) days of being presented to the council by the chief procurement officer. The formal comments approved by the council shall be provided to the members of the commission, and the officers of the fiscal review committee.

(i) When requested by the chief procurement officer, the council may conduct studies, research, analyses, and make reports and recommendations with respect to subjects or matters within the authority and duties of the chief procurement officer. The chief procurement officer may appoint advisory groups to assist in specific areas, and with respect to any other matters within the authority of the chief procurement officer.

(j) In performing its responsibilities, the council's role shall be strictly advisory, but it may do any of the following:

(1) Make recommendations to the governor, general assembly, fiscal review committee, commissioner of general services, commissioner of finance and administration, and comptroller of the treasury relating to the enactment or promulgation of laws or rules that affect this title and title 12, chapters 3 and 4;

(2) Make recommendations to the commissioner of general services and commissioner of finance and administration regarding the method and form of statistical data collections; and

(3) Monitor the performance of the chief procurement office in the implementation of legislative directives.

(k) The council may develop evaluations, statistical reports, and other information from which the general assembly may evaluate the impact of legislative changes to procurement laws.

(l) Whenever any bill is introduced in the general assembly proposing to amend this chapter, to make any change in public procurement or contract law, or to make any change in the law that may have a financial or other substantive impact on the administration of public procurement and contract law, the standing committee to which the bill is referred may refer the bill to the council. The council's review of bills relating to procurement and contract law shall include, but not be limited to, bills that propose to amend this chapter and title 12, chapters 3 and 4. All bills referred to the council shall be reported back to the standing committee to which they were assigned in a reasonable time. Notwithstanding the absence of a report from the council, the standing committee may consider the bill at any time. The chair making the referral shall immediately notify the prime sponsors of the bill of the referral and the council shall not review and comment on the proposed legislation until the prime sponsors of the bill have been notified. The comments of the council shall describe the potential effects of the proposed legislation on the procurement and contract process and its operations and any other information or suggestions that the council may determine to be helpful for the sponsors, standing committees, or the general assembly. The comments of the council may include recommendations concerning the proposed legislation. Except for reporting the recommendations for or against passage of proposed bill and responding to any inquiries made by the members of the general assembly, council staff shall not lobby or advocate for or against passage of any proposed legislation.



§ 4-56-107 - Requests for noncompetitive contracts to fiscal review committee -- Review by the fiscal review committee -- Exceptions to requests -- Reports.

(a) All requests of the procuring agency to procure goods or services by negotiation with a single service provider, referred to in this section as a noncompetitive contract, shall be contemporaneously filed with the fiscal review committee of the general assembly, comptroller of the treasury and the chief procurement officer. Such requests shall document the following:

(1) Description of the goods or services to be acquired;

(2) Explanation of the need for or requirement to acquire the goods or services;

(3) Name and address of the proposed contractor's principal owner;

(4) Evidence that the proposed contractor has experience in providing the same or similar goods or services and evidence of the length of time the contractor has provided the same or similar goods or services;

(5) Explanation of whether the goods or services were purchased by the procuring agency in the past, and if applicable, the method used to purchase the goods or services and the name and address of the contractor;

(6) Description of the procuring agency's efforts to use existing state employees and resources, or in the alternative, to identify reasonable and competitive procurement alternatives, rather than to use noncompetitive negotiation;

(7) Justification of why the goods or services should be acquired through noncompetitive negotiation; and

(8) Any additional information that the fiscal review committee may direct the procuring agency to provide that will assist the committee in evaluating the contract.

(b) (1) The following contracts and contract amendments shall be subject to review by the fiscal review committee:

(A) Proposed noncompetitive contracts with a term of more than one (1) year or which contain a provision to allow for extension by either party that would extend the contract beyond twelve (12) months and which have a cumulative value of not less than two hundred fifty thousand dollars ($250,000), including all possible extensions; and

(B) Any amendment to a contract meeting the term and dollar threshold requirements as described in subdivision (b)(1)(A), regardless of whether the original contract was procured through competitive or noncompetitive means, where the amendment:

(i) Increases or decreases the maximum liability;

(ii) Extends or shortens the contract term;

(iii) Changes the entity or name of the entity with which the state is contracting; or

(iv) Otherwise changes an original contract or amended contract in a substantive manner.

(2) If the chief procurement officer or delegated state agency is unable to determine whether a proposed contract or amendment would be subject to review by the fiscal review committee, the chief procurement officer or delegated state agency shall contact the fiscal review committee staff for a determination.

(3) The contracts subject to review shall include all contracts of the executive branch that otherwise meet the requirements of subdivision (b)(1), including, but not limited to, contracts of higher education, including the board of regents, the University of Tennessee, and the Tennessee higher education commission. Highway and road improvement contracts reviewed by the department of transportation, contracts reviewed by the state building commission and debt issuance contracts reviewed by the comptroller of the treasury shall not be subject to this review.

(4) The fiscal review committee, pursuant to its jurisdiction under § 3-7-103(a), is authorized to review any other state contract or contract amendment in accordance with the procedures established in this section without regard to whether the contract or contract amendment meets the requirements of subdivision (b)(1).

(5) (A) The fiscal review committee shall have forty (40) business days from receipt of the request as provided in this section to comment on the proposed contract. After this forty-day period, any such contract authorized by the chief procurement officer may be executed. All other requests to negotiate noncompetitive contracts shall be reviewed by the fiscal review committee after approval by the chief procurement officer. With respect to such requests, the fiscal review committee shall be provided the same information to be submitted in accordance with subsection (a). The chair or the chair's designee, after consultation with the comptroller of the treasury, shall have authority to waive the forty-day period for comment and authorize the chief procurement officer to execute contracts or amendments that are determined to be in the best interest of the state, and to proceed with reporting and comment by the committee at their next scheduled meeting.

(B) If an exception is granted to any request, approved in accordance with subdivision (a)(1) or rules promulgated pursuant to § 4-56-103, then any such exception shall be filed with the fiscal review committee for its perusal, comment and review.

(C) The procurement office shall file a goods and services contract report quarterly with the fiscal review committee. The report shall list contracts approved in accordance with rules authorized by § 4-56-103 during the prior quarter and detail whether each contract procurement was competitive.

(D) Each procuring agency granted a special delegated authority, pursuant to rules authorized by § 4-56-105, to establish goods and services contracts shall report to the fiscal review committee a list of all contracts awarded under the delegated authority. The list of contracts awarded shall be filed quarterly and shall include the contractor name, contract period, contract amount, method used to select the contractor, and the completion date for a monitoring review, as defined by any applicable policy developed by the chief procurement officer and any other information the procuring agency wishes to include.

(E) The department of transportation shall report to the fiscal review committee on approved highway and road improvement contracts that would otherwise meet the requirements of subdivision (b)(1) within thirty (30) days of approval, including all of the information specified in subsection (a) and any other information the committee deems necessary or helpful. The fiscal review committee shall have the option to conduct a separate hearing on highway and road improvement contracts approved by the department of transportation.

(F) The state building commission shall report to the fiscal review committee on contracts it has approved that would otherwise meet the requirements of subdivision (b)(1) within thirty (30) days of approval, including all of the information specified in subsection (a) and any other information the committee deems necessary or helpful. The committee shall have the option to conduct a separate hearing on contracts approved by the building commission.



§ 4-56-108 - Review and approval by the comptroller of the treasury -- Examination of documents-- Documentation of the cancellation of procurements or rejection of all responses to a procurement -- Protests -- Executed documents -- Posting of reports.

(a) The comptroller of the treasury shall review and approve such procurements, contracts, grants, and other related documents prior to the public posting on the single procurement web site of such procurements; after posting any amendments thereto; after recommendation for award; and prior to execution of the contract as applicable for the following:

(1) Delegation of procurement or contract authority by the chief procurement officer. All initial, reduced or revoked delegations as provided under § 12-3-401 shall be reported to the comptroller of the treasury in such format and time interval as reasonable. All periodic reviews of purchasing activities of any state agency granted such delegation shall be provided to the comptroller of the treasury;

(2) Procurement and contracts for goods and services where authority exists under both the state building commission and the central procurement office to procure and contract;

(3) Procurement and contracts for auditing services;

(4) Cooperative agreement to participate, sponsor, conduct or administer as provided in § 12-3-512 with any other entity;

(5) Fee for service procurement or contracts with a maximum liability in excess of five million dollars ($5,000,000), which may be increased or decreased by action of the commission;

(6) Grant contracts with a maximum liability in excess of five million dollars ($5,000,000), which may be increased or decreased by action of the commission;

(7) Fee for service procurement or contracts for new or replacement information systems and technical infrastructure projects for goods and services in excess of five hundred thousand dollars ($500,000), which may be increased or decreased by action of the commission;

(8) Procurement or contracts that would utilize competitive or noncompetitive negotiations with a maximum liability in excess of two hundred fifty thousand dollars ($250,000), which may be increased or decreased by action of the commission. Competitive or noncompetitive negotiation shall not be utilized by a state agency unless such procurement is performed by the central procurement office;

(9) Procurement or contracts for which the state would receive revenue;

(10) Procurement or contracts that would incur no cost;

(11) Procurement or contracts that propose a term that exceeds sixty (60) months;

(12) Procurement or contracts that propose a limitation of liability that is less than two (2) times the maximum liability;

(13) Procurement or contracts that propose to change the records, annual report and audit or monitoring provisions;

(14) Procurement or contracts that would provide for the negotiation of a necessary, mandatory or standard contract clause;

(15) Procurement that would provide that a cost proposal may be evaluated contemporaneously with or prior to evaluation of the technical proposal;

(16) Procurement or contract that provides an automatic price escalator; and

(17) Such other procurements, contracts or other items as may be directed by the commissioner of finance and administration or by the commission.

(b) Without limitation of the audit authority of the comptroller of the treasury, the comptroller is authorized to examine any documents under the authority of the chief procurement officer.

(c) Cancellation of procurements or rejection of all responses to a procurement shall be documented in accordance with rules and regulations, standards, policies and procedures as approved by the commission and the reason for the cancellation or rejection of all bids for a procurement shall be provided to the comptroller of the treasury within three (3) business days after such determination.

(d) Any protest after notice of intent to award by an aggrieved respondent received by the chief procurement officer or the protest committee shall be filed with the comptroller of the treasury within three (3) business days of receipt. All responses to the aggrieved respondent regarding the protest whether allowed or not, shall be filed with the comptroller of the treasury at the same time provided to the aggrieved respondent.

(e) Contracts shall contain on the last page of the secured contract document the signature and approval date of all required approvers to be a fully executed document and for the release of a purchase order against the contract.

(f) The comptroller of the treasury shall be provided view access to any information or data from any system housing procurement and contract related data, information, and processes.

(g) The chief procurement officer shall post on the single procurement web site reports or data queries, subject to approval by the comptroller of the treasury as to format and time interval for update. Such reports shall include, but are not limited to, the following:

(1) Noncompetitive, sole source or proprietary contracts;

(2) Cancellation of procurements or contract awards;

(3) Cancellation of contracts before term extension or for cause;

(4) Protests to chief procurement officer and protest committee;

(5) Emergency procurements and contracts;

(6) Contracts with term extensions beyond sixty (60) months;

(7) Rule exceptions approved by the chief procurement officer; and

(8) Persons or entities that are prevented from contracting or submitting a response to a procurement.



§ 4-56-109 - [Repealed.]

HISTORY: Acts 2010, ch. 1098, § 1; 2011, ch. 295, § 5; repealed by Acts 2013, ch. 403, § 7, effective July 1, 2013.



§ 4-56-110 - [Repealed.]

HISTORY: Acts 2010, ch. 1098, § 1; 2011, ch. 295, § 5; repealed by Acts 2013, ch. 403, § 7, effective July 1, 2013.






Chapter 57 - Tennessee State Fair and Exposition Act

§ 4-57-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee State Fair and Exposition Act."



§ 4-57-102 - Legislative intent.

It is the intent of the general assembly that the commission created herein shall be the sole body in Tennessee charged with administering a state fair and exposition.



§ 4-57-103 - Chapter definitions.

For the purposes of this chapter unless the context otherwise requires:

(1) "Commission" means the Tennessee state fair and exposition commission;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Department" means the department of agriculture;

(4) "Exhibition" means one (1) or more displays or demonstrations which are of educational or entertainment value to those witnessing such exhibition; and

(5) "Fair" or "exposition" means an exhibition of agricultural, business, manufacturing, or other industries and labor, education service organizations, social and religious groups or any other events or activities consistent with the general welfare and interests of the people of the state, and includes such services as are necessary for the care and comfort or amusement of the public. Such services include rest areas, sanitary and other such comforts, and concessions for food, drink, amusements, and the sale of trinkets.



§ 4-57-104 - State fair and exposition commission.

Notwithstanding any other law to the contrary establishing a state fair board, there is hereby created within the department of agriculture a state fair and exposition commission which shall be composed of the following members to be appointed by the governor:

(1) The commissioner of agriculture, the commissioner of tourist development and the commissioner of economic and community development, or their designees, who shall be ex officio members with voting rights on such commission;

(2) The dean of the University of Tennessee extension;

(3) The president of the Tennessee Farm Bureau;

(4) One (1) member nominated by the mayor of the host county of the fair or exposition; and

(5) Such other members as the governor may appoint to carry out the purposes of the commission.



§ 4-57-105 - Authority and powers of the commission.

The commission is authorized and empowered to:

(1) Contract with a Tennessee not-for-profit corporation for the purpose of operating, managing and conducting at least one (1) fair or exposition annually, under the supervision of the commission, with such additional fairs, expositions, or exhibitions as the commission determines are in the general public interest;

(2) Enter into any contracts and agreements necessary and do and perform any acts necessary to carry out the purposes of this chapter;

(3) Maintain and manage property held by the state for the purpose of conducting fairs, expositions, and exhibits;

(4) Accept gifts, contributions and bequests of unrestricted funds from individuals, foundations, corporations and other organizations or institutions for the purpose of furthering the objectives of the commission's programs;

(5) Accept on behalf of the state conveyances of property for the purposes of conducting fairs, expositions, and exhibits, subject to any terms and conditions agreed to by the commission;

(6) Sell or convey all or a portion of the property, land, or buildings under its management subject to the approval of the state building commission;

(7) Grant leases on all or any part of the property, land, or buildings under the management of the commission to private or public organizations, which appear to be in the best interests of the state;

(8) Recommend to the commissioner such rules and regulations that should be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, in order to carry out the purposes of the commission; and

(9) Form advisory panels, as needed, from qualified persons within the state to obtain their advice and counsel on matters pertaining to the state fair. Members of these panels shall serve at the will and pleasure of the commission and shall receive no compensation.



§ 4-57-106 - Use of the name "Tennessee State Fair" or "Tennessee State Exposition".

The use of the name "Tennessee State Fair" or "Tennessee State Exposition" in Tennessee to denote a fair serving the state shall only be granted by the department of agriculture with the approval of the commission.



§ 4-57-107 - State audit included as part of the department of agriculture audit.

The division of state audit shall include as part of its scheduled audit of the department of agriculture a review of the Tennessee state fair and exposition commission including, but not limited to, the commission's authority and function.






Chapter 58 - Eligibility Verification for Entitlements Act

§ 4-58-101 - Short title.

This chapter shall be known and may be cited as the "Eligibility Verification for Entitlements Act."



§ 4-58-102 - Chapter definitions.

As used in this chapter:

(1) "Federal public benefit":

(A) Has the same meaning as provided in 8 U.S.C. § 1611; and

(B) Does not mean a benefit listed in 8 U.S.C. § 1611(b);

(2) "Political subdivision" means any local governmental entity, including, but not limited to, any municipality, metropolitan government, county, utility district, school district, public building authority, and development district created and existing pursuant to the laws of this state, or any instrumentality of government created by any one (1) or more of the named local governmental entities;

(3) "Qualified alien" means:

(A) A qualified alien as defined by 8 U.S.C. § 1641(b); or

(B) An alien or nonimmigrant eligible to receive state or local public benefits under 8 U.S.C. § 1621(a);

(4) "SAVE program" means the systematic alien verification for entitlements program created pursuant to the federal Immigration Reform and Control Act of 1986 (8 U.S.C. § 1101 et seq.), and operated by the United States department of homeland security, or any successor program thereto;

(5) "SEVIS system" means the student and exchange visitor information system created pursuant to § 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Public Law 104-208 (as amended) (8 USCS § 1372), and operated by the United States department of homeland security, or any successor program thereto;

(6) "State governmental entity":

(A) Means a state agency, department, board, commission, and other body which carries out state functions and programs; and

(B) Does not mean a political subdivision; and

(7) "State or local public benefit":

(A) Means any public benefit as defined in 8 U.S.C. § 1621, that is provided or administered by a state governmental entity or a local health department; and

(B) Does not mean a benefit listed in 8 U.S.C. § 1621(b).



§ 4-58-103 - Verification of citizenship of applicants for benefits.

(a) Except where prohibited by federal law, every state governmental entity and local health department shall verify that each applicant eighteen (18) years of age or older, who applies for a federal, state or local public benefit from the entity or local health department, is a United States citizen or lawfully present in the United States in the manner provided in this chapter.

(b) (1) As provided in subdivision (b)(2), every state governmental entity or local health department shall include on all forms, electronic or otherwise, and all automated phone systems, a written or verbal statement:

(A) Requiring an applicant for a federal, state or local public benefit to, under penalty of perjury, attest to the applicant's status as either:

(i) A United States citizen; or

(ii) A qualified alien; and

(B) Describing the penalties for violations of this chapter.

(2) Subdivision (b)(1) shall be implemented upon the entity's or local health department's first reprinting of applicable forms or updating of the electronic or automated phone systems, described in subdivision (b)(1), after October 1, 2012.

(c) For an applicant who claims United States citizenship, the entity or local health department shall make every reasonable effort to ascertain verification of the applicant's citizenship, which may include requesting the applicant to present any one (1) of the following:

(1) (A) A valid Tennessee driver license or photo identification license issued by the department of safety; or

(B) A valid driver license or photo identification license from another state where the issuance requirements are at least as strict as those in Tennessee, as determined by the department of safety;

(2) An official birth certificate issued by a state, jurisdiction or territory of the United States, including Puerto Rico, United States Virgin Islands, Northern Mariana Islands, American Samoa, Swains Island, Guam; provided, that Puerto Rican birth certificates issued before July 1, 2010, shall not be recognized under this subdivision (c)(2);

(3) A United States government-issued certified birth certificate;

(4) A valid, unexpired United States passport;

(5) A United States certificate of birth abroad (DS-1350 or FS-545);

(6) A report of birth abroad of a citizen of the United States (FS-240);

(7) A certificate of citizenship (N560 or N561);

(8) A certificate of naturalization (N550, N570 or N578);

(9) A United States citizen identification card (I-197, I-179);

(10) Any successor document of subdivisions (c)(4)-(9); or

(11) A social security number that the entity or local health department may verify with the social security administration in accordance with federal law.

(d) (1) For an applicant who claims qualified alien status, the applicant shall present two (2) forms of documentation of identity and immigration status, as determined by the United States department of homeland security to be acceptable for verification through the SAVE program; provided, that no entity or local health department is required to verify such applicant's documents through the SAVE program if two (2) such documents are presented unless otherwise required by federal law.

(2) If an applicant who claims eligibility as a qualified alien is unable to present two (2) forms of documentation as described in subdivision (d)(1), then the applicant shall present at least one (1) such document that the entity or local health department shall then verify through the SAVE program or the SEVIS system.

(e) Each state governmental entity or local health department shall maintain a copy of all documentation submitted by an applicant for verification in a manner consistent with the entity's or local health department's rules, regulations or policies governing storage or preservation of such documentation.

(f) (1) Any document submitted pursuant to subsections (c) or (d) shall be presumed to be proof of an individual's eligibility under this chapter until a final verification is received by the state governmental entity or local health department, and no entity or local health department shall delay the distribution of any federal, state or local benefit based solely on the pendency of final verification.

(2) Upon receipt of a final verification that indicates that the applicant is not a United States citizen or qualified alien, the state governmental entity or local health department shall terminate any recurring benefit, and shall pursue any action applicable against the applicant pursuant to § 4-58-104 or § 4-58-105.

(g) The verification process required by this section shall be enforced without regard to race, religion, gender, ethnicity or national origin.



§ 4-58-104 - Liability for false, fictitious or fraudulent statements or representations.

(a) Any natural person eighteen (18) years of age or older who knowingly and willfully makes a false, fictitious or fraudulent statement or representation under this chapter shall be liable under either:

(1) The Tennessee Medicaid False Claims Act, compiled in §§ 71-5-181 -- 71-5-185; or

(2) The False Claims Act, compiled in chapter 18 of this title.

(b) Any natural person who conspires to defraud the state or any local health department by securing a false claim allowed or paid to another person in violation of this chapter shall be liable under § 4-18-103(a)(3).

(c) A state governmental entity or local health department shall file, with the attorney general and reporter of this state, a complaint alleging a violation of subsections (a) or (b), as applicable.

(d) Any moneys collected pursuant to this section shall be deposited with and utilized by the applicable entity or local health department that filed a complaint pursuant to subsection (c). The applicable entity or local health department shall establish a fund for the deposit of such moneys, and shall use such moneys for the sole purpose of enforcing this chapter. Any interest accruing on investments and deposits of the fund shall be credited to such fund, shall not revert to any general fund, and shall be carried forward into each subsequent fiscal year.



§ 4-58-105 - Filing with United States attorney complaints alleging criminal violations of 18 U.S.C. § 911.

A state governmental entity or local health department shall file, with the United States attorney, a complaint alleging a criminal violation of 18 U.S.C. § 911, for each person who willfully makes a false, fictitious or fraudulent statement or representation of United States citizenship.



§ 4-58-106 - Violation of chapter prohibited -- Report on compliance.

(a) No state governmental entity or local health department shall provide or offer to provide any federal, state or local public benefit in violation of this chapter.

(b) Each entity and local health department, subject to this chapter, shall include in any annual report to the general assembly, as required by law, a report of its compliance with this chapter through June 30 of each year.



§ 4-58-107 - Sending to or receiving from naturalization service information regarding immigration status of aliens.

Unless otherwise provided by federal law, no state governmental entity or local health department shall be prohibited, or in any way restricted, from sending to or receiving from the immigration and naturalization service information regarding the immigration status, lawful or unlawful, of an alien in the United States.



§ 4-58-108 - Interpretation consistent with federal and state law.

This chapter shall be interpreted consistently with all federal laws, including, but not limited to, federal laws regulating immigration, labor, and medicaid, and all state laws.



§ 4-58-109 - No limitation regarding application process -- Cost of verification.

(a) Nothing in this chapter shall be interpreted as limiting a state governmental entity or local health department regarding its current application process for administering a federal, state or local public benefit, including, but not limited to, requesting additional information from the applicant or requiring additional verification of eligibility.

(b) The state shall defray the cost to a local health department of verifying each applicant's status for a benefit.



§ 4-58-110 - Limitations on application of chapter.

This chapter shall not apply to:

(1) Any person applying for benefits who:

(A) Lacks the mental capacity to commit perjury under oath; and

(B) Has not been judicially appointed a guardian or conservator;

(2) Legal services provided by a district public defender, court-appointed counsel, or other counsel for indigent services;

(3) Prenatal care administered by the department of health; or

(4) The special supplemental food program for women, infants and children administered by the department of health.









Title 5 - Counties

Chapter 1 - General Provisions

Part 1 - Counties Generally

§ 5-1-101 - Enumeration of counties.

The state is divided into the following counties: Anderson, Bedford, Benton, Bledsoe, Blount, Bradley, Campbell, Cannon, Carroll, Carter, Cheatham, Chester, Claiborne, Clay, Cocke, Coffee, Crockett, Cumberland, Davidson, Decatur, DeKalb, Dickson, Dyer, Fayette, Fentress, Franklin, Gibson, Giles, Grainger, Greene, Grundy, Hamblen, Hamilton, Hancock, Hardeman, Hardin, Hawkins, Haywood, Henderson, Henry, Hickman, Houston, Humphreys, Jackson, Jefferson, Johnson, Knox, Lake, Lauderdale, Lawrence, Lewis, Lincoln, Loudon, Macon, Madison, Marion, Marshall, Maury, McMinn, McNairy, Meigs, Monroe, Montgomery, Moore, Morgan, Obion, Overton, Perry, Pickett, Polk, Putnam, Rhea, Roane, Robertson, Rutherford, Scott, Sequatchie, Sevier, Shelby, Smith, Stewart, Sullivan, Sumner, Tipton, Trousdale, Unicoi, Union, Van Buren, Warren, Washington, Wayne, Weakley, White, Williamson and Wilson.



§ 5-1-102 - Jurisdiction over boundary waters.

Counties bounded by a stream or other waters shall have concurrent jurisdiction over the whole of the waters lying between them.



§ 5-1-103 - Corporate capacity.

Every county is a corporation and the members of the legislative body of each county assembled are the representatives of the county and authorized to act for it.



§ 5-1-104 - County officers -- Filling vacancies.

(a) Each organized county shall have, in addition to the judicial officers elected by the qualified voters or by the county legislative body, such other officers as are authorized by law to manage county business.

(b) (1) Vacancies in county offices required by the Constitution of Tennessee or by any statutory provision to be filled by the people shall be filled by the county legislative body, and any person so appointed shall serve until a successor is elected at the next general election, as defined in § 2-1-104, in the county and is qualified. The county legislative body shall be required to make an appointment to fill a vacancy within one hundred twenty (120) days of receiving notice of the vacancy unless during that time period there is a general election scheduled in the county and there is sufficient time for the vacancy to be placed on the ballot in accordance with this section. Any appointment to fill a vacancy by the county legislative body shall be made in accordance with chapter 5, part 1 of this title. This subdivision (b)(1) shall not apply to any county that has a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census. This subdivision (b)(1) shall not apply in any county having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census.

(2) If the vacancy occurs after the time for filing nominating petitions for the party primary election and more than sixty (60) days before the party primary election, then nominees of political parties shall be selected in such primary election and a successor elected in the August general election. If the vacancy occurs less than sixty (60) days before the party primary election but sixty (60) days or more before the August election, then nominees of political parties shall be selected by party convention and a successor elected in the August election. If the vacancy occurs less than sixty (60) days before the August election but sixty (60) days or more before the November election, then nominees of political parties shall be selected by party convention and a successor elected in the November election.

(3) If a vacancy occurs more than ten (10) days prior to the regular qualifying deadline, then the regular qualifying deadline shall apply. If the vacancy occurs after the tenth day prior to the regular qualifying deadline, independent candidates and candidates nominated by any political party for the vacancies shall qualify by filing all nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the fifty-fifth day before the election. If the qualifying deadline is the fifty-fifth day before the election, candidates must withdraw no later than twelve o'clock (12:00) noon, prevailing time, on the fifty-second day before the election.

(c) Notwithstanding any law or any provision of any charter of a metropolitan government to the contrary, whenever an election is held to fill a vacancy in a county office that is elected from districts, including, but not limited to, county school board members, county legislative body members, county highway commissions, and constables, the county legislative body may provide by resolution duly certified to the county election commission that persons qualifying as candidates shall be elected from the most recently adopted reapportionment plan in the county. If the county legislative body requires the election to be held using districts as adopted in the most recently adopted reapportionment plan in the county, the county legislative body shall specify to the county election commission which district shall be used to fill the vacancy by election. In the absence of a resolution requiring the latest reapportionment plan be used and specifying which district shall be used for the election, the election shall be held using the district as constituted for the election of the vacated incumbent.



§ 5-1-105 - Suits against counties.

Suits may be maintained against a county for any just claim, as against other corporations.



§ 5-1-106 - Suits for use of counties.

Suits for the use and benefit of any county in this state against any delinquent officer or such officer's sureties, for moneys or funds due such county, shall be brought in the name of the state of Tennessee, for the use of the county for the benefit of which such suit may be brought.



§ 5-1-107 - Mandamus to enforce county duties.

The performance of any duty made incumbent by law upon the county may be enforced by mandamus from the circuit court, according to the nature of the case.



§ 5-1-108 - Division into districts.

The different counties shall be laid off, as the general assembly may direct, into districts of convenient size, so that the whole number in each county shall not be more than twenty-five (25), or four (4) for every one hundred square miles (100 sq. mi.).



§ 5-1-109 - Continuation of existing districts.

The districts already laid off in the several counties shall continue until altered in the manner pointed out by law.



§ 5-1-110 - District maps and boundaries.

(a) The county legislative body shall make, or have made, a map showing civil districts of the county and, on the same or on a separate map, the county districts from which the members are elected to the county legislative body, and shall have typed or printed a description of the boundaries of the civil districts. A description of the boundaries of the county districts may be typed or printed if the map is not of sufficient detail to delineate the boundaries of the county districts.

(b) A copy of the map or maps and the accompanying descriptions of the civil district boundaries and, if any, the county district boundaries shall be filed with the county clerk, and a copy also shall be filed with the secretary of state and the comptroller of the treasury.

(c) Revised maps shall be filed within ninety (90) days of any revision in any civil district or any other district from which members of the county legislative body are elected.



§ 5-1-111 - County legislative bodies -- Reapportionment.

(a) Prior to January 1, 1982, and at least every ten (10) years thereafter, county legislative bodies of the different counties shall meet and, a majority of the members being present and concurring, shall change the boundaries of districts or redistrict a county entirely if necessary to apportion the county legislative body so that the members represent substantially equal populations.

(b) The county legislative body may increase or decrease the number of districts when the reapportionments are made.

(c) A county legislative body may reapportion at any time if the county legislative body deems such action necessary to maintain substantially equal representation based on population.

(d) The county legislative body must use the latest federal census data whenever a reapportionment is made.

(e) Districts shall be reasonably compact and contiguous and shall not overlap.

(f) (1) Except as provided in subdivision (f)(2), in the establishment of boundaries for districts, no precinct shall be split.

(2) Upon written certification by the coordinator of elections, a county election commission may establish a precinct that encompasses two (2) or more districts in any county that has twenty (20) or more county legislative body districts. In making this determination the coordinator of elections shall consider, among other things, the type of voting equipment used in the county, as well as the racial makeup of the districts and the cost savings to the county.

(g) Upon application of any citizen of the county affected, the chancery court of such county shall have original jurisdiction to review the county legislative body's apportionment, and shall have jurisdiction to make such orders and decrees amending the apportionment to comply with this section, or if the county legislative body fails to make apportionment, shall make a decree ordering an apportionment.



§ 5-1-112 - Civil districts undisturbed by county legislative body reapportionment.

The recordkeeping role of the present civil districts shall be left undisturbed, and the boundaries of civil districts shall be preserved as they exist at the time of the apportionment of the county legislative bodies and on March 7, 1978.



§ 5-1-113 - Interlocal cooperation with municipalities.

The county legislative body of any county and the chief legislative body of any one (1) or more municipalities lying within the boundaries of the county are authorized and empowered to enter into any such agreements, compacts or contractual relations as may be desirable or necessary for the purpose of permitting the county and the municipality or municipalities to conduct, operate or maintain, either jointly or otherwise, desirable and necessary services or functions, under such terms as may be agreed upon by the county legislative body and the chief legislative body of the municipality or the chief legislative bodies of the municipalities.



§ 5-1-114 - Interlocal cooperation between contiguous counties.

(a) The county legislative bodies of any two (2) or more contiguous counties are empowered to enter into such agreements, contractual arrangements or compacts as they may deem necessary and desirable, in order to provide for the joint conducting or financing of any of the functions or services rendered by or through the county government.

(b) Any county legislative body is empowered to enter into such agreements, contractual arrangements or compacts, as may be deemed necessary or desirable for the county to have any one (1) or more of its services or functions performed by and through the offices and officials of another county legislative body, and any county legislative body is authorized to enter into such agreements, contractual arrangements or compacts as may be deemed desirable or necessary to permit the offices and officials of such county legislative body to perform those services or functions for another county or counties.

(c) Such services or functions shall be performed and provided for in accordance with the terms and conditions as agreed upon between the respective county legislative bodies.



§ 5-1-115 - Removal of vegetation and debris from certain lots. [For Amendment contingent on county approval; see the Compiler's Notes.]

(a) The authority in this section is permissive and not mandatory and may or may not be exercised by a county, as each county deems appropriate.

(b) If it is determined by the appropriate department or person, as designated by the governing body of a county, that any owner of record of real property has created, maintained or permitted to be maintained on such property, the growth of trees, vines, grass, underbrush or the accumulation of debris, trash, litter, garbage, or any combination of the preceding elements, or a vacant dilapidated building or structure, so as to endanger the health, safety or welfare of other citizens, or to encourage the infestation of rats and other harmful animals, the appropriate department or person shall provide notice to the owner of record to remedy the condition immediately. The notice shall be given by United States mail, addressed to the last known address of the owner of record. The notice shall state that the owner of the property is entitled to a hearing. The notice shall be written in plain language and shall also include, but not be limited to, the following elements:

(1) A brief statement of this section, which shall contain the consequences of failing to remedy the noted condition;

(2) The person, office, address and telephone number of the department or person giving notice;

(3) A cost estimate for remedying the noted condition, which shall be in conformity with the standards of cost in the community; and

(4) A place wherein the notified party may return a copy of the notice, indicating the desire for a hearing.

(c) (1) If the person fails or refuses to remedy the condition within ten (10) days after receiving the notice, the appropriate department or person shall immediately cause the condition to be remedied or removed at a cost in conformity with reasonable standards and the cost thereof assessed against the owner of the property. The cost shall be a lien upon the property in favor of the county. These costs shall be placed upon the tax rolls of the county as a lien upon the property and shall be collected in the same manner as the county's taxes are collected, when the county causes a notice thereof to be filed in the office of the register of deeds of the county in which the property lies, second only to liens of the state, county and municipality for taxes, any lien of the county for special assessments and any valid lien, right or interest in such property duly recorded or duly perfected by filing, prior to the filing of such notice. Such notice shall identify the owner of record of the real property, contain the property address, describe the property sufficiently to identify it and recite the amount of the obligation secured by the lien.

(2) If the person who is the owner of record is a carrier engaged in the transportation of property or is a utility transmitting communications, electricity, gas, liquids, steam, sewerage or other materials, the ten-day period provided for in subdivision (c)(1) shall be twenty (20) days, excluding Saturdays, Sundays and legal holidays.

(d) (1) The county governing body or the appropriate department, or both, may make any rules and regulations necessary for the administration and enforcement of this section. The county shall provide for a hearing upon request of the person aggrieved by the determination made pursuant to subsection (b). A request for a hearing shall be made within ten (10) days following the receipt of the notice issued pursuant to subsection (b). Failure to make the request within this time shall without exception constitute a waiver of the right to a hearing.

(2) Any person aggrieved by an order or act of the board, agency or commission under this subsection (d) may seek judicial review of the order or act. The time period established in subsection (c) shall be stayed during the pendency of a hearing.

(e) (1) Except in any county having a population of: Click here to view image.

according to the 1990 federal census or any subsequent federal census, the provisions of subsection (c) permitting a county to remedy such dangerous conditions shall not apply to any parcel of property upon which an owner-occupied residence is located.

(2) Notwithstanding subdivision (e)(1), in any county having a population of not less than sixty-nine thousand four hundred (69,400) nor more than sixty-nine thousand five hundred (69,500), according to the 2000 federal census or any subsequent federal census, the provisions of subsection (c) permitting a county to remedy such dangerous conditions shall apply to any parcel of property, including any parcel upon which an owner-occupied residence is located.

(3) This subsection (e) shall not apply to subsection (g).

(4) Notwithstanding subdivision (e)(1), in any county having a population of not less than twenty-seven thousand seven hundred (27,700) nor more than twenty-seven thousand eight hundred (27,800), according to the 2010 federal census or any subsequent federal census, subsection (c) permitting a county to remedy such dangerous conditions shall apply to any parcel of property, including any parcel upon which an owner-occupied residence is located.

(f) This section is in addition and supplemental to, and not in substitution for, similar authority in any county's charter or other applicable law.

(g) (1) As used in this subsection (g):

(A) "Community organization" means a community-oriented organization or group including, but not limited to, a school group, church youth group, neighborhood preservation nonprofit corporation, or community support group; and

(B) "Vacant property" means property on which no building exists or on which a building exists but any such building is no longer utilized for any business, commercial or residential purposes.

(2) If a person fails to remedy the condition on vacant property within the time period prescribed by subsection (c), subject to any stay as provided in subsection (d), upon the adoption of a resolution by a two-thirds (2/3) vote of the county legislative body of any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, to implement this subsection (g) within such county, a community organization shall be entitled to petition the county to enter upon such vacant property to remedy the conditions identified in subsection (b). Upon the filing of such a petition, the county is authorized to contract with such community organization for such purposes. The contract shall provide for the manner in which the community organization shall be compensated for remedying the conditions pursuant to such contract. Any county that contracts with a community organization for such purposes shall be absolutely immune from any liability to any and all persons and for damage to the vacant property for conditions remedied by the community organization. No monetary liability and no cause of action of any nature shall arise against the county for acts of omission or commission of such community organization for conditions remedied pursuant to such contract.



§ 5-1-116 - Building, safety and other standardized codes, incorporated by reference -- Citations.

(a) If the county legislative body or any agency or instrumentality thereof incorporates by reference a building code, safety and health code, or any other standardized code or document, a copy of such code or document shall be obtained and retained as a public record by the respective legislative body, agency or instrumentality.

(b) If any person is cited by the county legislative body or any agency or instrumentality thereof as having violated a building code, safety and health code, or any other standardized code or document that has been incorporated by reference pursuant to subsection (a), a notation shall be included in such citation identifying with specificity where a copy of the respective code or document is located and the hours during which such person has the opportunity to read or inspect such code or document.



§ 5-1-117 - Sober ride programs.

In any county, including those having a metropolitan form of government, any department, agency, or office, working in conjunction with the sheriff's office of such county, may sponsor or participate in a "sober ride program", which may include, but is not limited to, the provision of rides to persons who request transportation in order to avoid driving while under the influence of any intoxicant or drug.



§ 5-1-118 - County powers shared with municipalities.

(a) Counties, by resolution of their respective legislative bodies, in addition to other powers authorized by general law or private act, may exercise the following powers granted to all or certain municipalities by the following code sections:

(1) Section 6-2-201(3)-(8), (10)-(13), (18), (19), (26) and (28);

(2) Section 6-54-103;

(3) Section 6-54-110;

(4) Section 6-54-307; and

(5) Sections 6-54-601 -- 6-54-603.

(b) Nothing in this part shall be construed as granting counties the power to prohibit or regulate normal agricultural activities.

(c) (1) In addition to those powers granted to counties pursuant to subsection (a), any county may, by adoption of a resolution by a two-thirds (2/3) vote of their respective legislative bodies, exercise those powers granted to all or certain municipalities by § 6-2-201(22) and (23), except as provided in subsection (b) and subdivisions (c)(2) and (3). Any such regulations shall be enacted by a resolution passed by a two-thirds (2/3) vote of the county legislative body. The powers granted to counties in this subdivision (c)(1) apply only within the unincorporated areas. Nothing in this subdivision (c)(1) may be construed to allow any county to prohibit or in any way impede any municipality in exercising any power or authority the municipality may lawfully exercise. If, prior to April 17, 2002, a county has adopted a resolution by a two-thirds (2/3) vote, pursuant to previous acts enacted by the general assembly, to exercise the powers granted in accordance with this subdivision (c)(1), no further action by the legislative body of such county is necessary to continue exercising such powers.

(2) The powers granted by § 6-2-201(22) and (23) shall not apply to those activities, businesses, or uses of property and business occupations and practices that are subject to regulation pursuant to title 57, chapters 5 and 6; title 59, chapter 8; title 60, chapter 1; title 68, chapters 201-221; or title 69, chapters 3, 7, 10 and 11.

(3) All court decisions and statutory laws relating to variances and nonconforming uses applicable to zoning ordinances and land use controls shall apply to the enforcement and exercise of those powers granted pursuant to subdivision (c)(1).



§ 5-1-119 - Power to condemn property.

Counties, by resolution of their respective legislative bodies, may condemn property, real or personal, or any easement, interest, or estate or use therein, for present or future public use, either within or without the county, in accordance with the terms and provisions of title 29, chapter 16, or in any other manner provided by law, except that a county may not condemn property located outside of the county without receiving the approval of the county legislative body of the county wherein the land proposed to be taken for public use is located.



§ 5-1-120 - Power to regulate stray animals.

Counties, by resolution of their respective legislative bodies, may license and regulate dogs and cats, establish and operate shelters and other animal control facilities, and regulate, capture, impound and dispose of stray dogs, stray cats and other stray animals.



§ 5-1-121 - Enforcement of county rules.

Counties, by resolution of their respective legislative bodies, may establish a monetary penalty not to exceed five hundred dollars ($500) for each violation of a rule or regulation that the county legislative body is authorized to adopt.



§ 5-1-122 - Exclusion of agricultural buildings.

The powers granted to counties by this part do not include the regulation of buildings used primarily for agricultural purposes; it being the intent of the general assembly that the powers granted to counties by this part should not be used to inhibit normal agricultural activities.



§ 5-1-123 - General sessions court empowered to enforce county rules.

The general sessions court or court exercising the powers of a general sessions court in any county has jurisdiction of matters related to §§ 5-1-118 -- 5-1-123, and has the power to enforce regulations and resolutions by which counties may exercise authority under this part. In the event of a conflict between a regulation or resolution of a county made pursuant to this part and an ordinance or regulation of any municipality in the county, such conflict shall be resolved in favor of the municipality with respect to persons and property within the municipality.



§ 5-1-124 - County hospitals -- Authority to enter into contracts and agreements.

Notwithstanding any other law to the contrary, any county that owns and operates a hospital is authorized to enter into any contract or agreement that any privately owned hospital operating under title 68 is authorized to enter into, including, but not limited to, agreements authorized by title 68, chapter 11, part 13, and Acts 1995, ch. 466.



§ 5-1-125 - County officials or employees prohibited from purchasing surplus property except at public auction -- Penalty.

(a) It is hereby declared unlawful for any county official or employee to purchase from the county any property declared to be surplus by the county except by bid at public auction or competitive sealed bid during the tenure of such person's office or employment, or for six (6) months thereafter.

(b) A purchaser who violates this section commits a Class A misdemeanor.



§ 5-1-126 - Requirements prior to employment with county.

(a) A county may require all persons prior to employment with such county to:

(1) Agree to the release of all investigative records to the county for the purpose of verifying the accuracy of criminal violation information contained on an employment application; and

(2) Supply a fingerprint sample and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation. In addition, to the extent permitted by federal law, and at the discretion of the county, a check of such prints may be made against records maintained by the federal bureau of investigation.

(b) Any costs incurred by the Tennessee bureau of investigation or the federal bureau of investigation, as appropriate, in conducting such investigations of applicants shall be paid by the county requesting such investigation and information; provided, that the county may require an applicant to pay such costs if the applicant is offered and accepts a position with such county. Payment of such costs is to be made in accordance with § 38-6-103.

(c) A county may establish the job titles or classifications to which the requirements of this section apply. Such classifications shall not supersede any mandatory fingerprint-based criminal history background requirements that may be applicable for any person who is seeking employment in a position in any program subject to licensure, approval or certification by any state agency.



§ 5-1-127 - Charter of incorporation to be posted on Internet.

(a) No later than January 1, 2009, every municipality and county, including any county having a charter form of government or metropolitan government, shall post its charter of incorporation, as most recently revised or amended, on a web site maintained by the municipality or county or on the web site maintained by the secretary of state, if the municipality or county does not have or maintain a web site.

(b) Within three (3) months following any changes or revisions to the charter, the electronic language posted on the web site shall be corrected by the municipality or county to reflect such changes or revisions. The secretary of state is not responsible for maintaining the correct language of a charter, if the charter is posted on the web site maintained by the secretary of state.



§ 5-1-128 - Sale of surplus property by public auction includes sale by Internet auction.

When a county, including any county having a charter or metropolitan form of government, is required by any law or its charter to sell surplus property by public auction, "public auction" includes the sale by Internet auction.



§ 5-1-129 - Design review commission.

(a) (1) It is the intent of the general assembly that all appropriate actions should be taken to authorize the local legislative body in any county having a population of not less than one hundred sixty thousand six hundred (160,600) nor more than one hundred sixty thousand seven hundred (160,700), according to the 2010 federal census or any subsequent federal census which has county-wide zoning to protect the manner in which growth and construction of buildings are regulated in areas of historical significance to a locality, the county and the state.

(2) The county legislative body of a county to which subdivision (a)(1) applies may create a design review commission, referred to in this section as "DRC," having the authority to develop general guidelines for the exterior appearance of and entrance to properties which are located in an area of historical significance to a locality, the county and the state. The only properties to which this section applies located in such area must be:

(A) Nonresidential property; or

(B) Multiple family residential property.

(3) The county legislative body may designate the planning commission as the design review commission.

(4) When developing the guidelines for the exterior appearance of and entrance to properties identified in subdivision (a)(2), the county legislative body or planning commission must obtain input from citizens living within the area as well as from persons who have an interest in and knowledge of preservation of historic buildings.

(5) When the county creates a separate DRC, the county mayor or county executive or metropolitan mayor shall appoint the members of the DRC from residents of the county and shall strive to ensure that the membership is representative of the county as a whole, including, if possible, members with either architectural or engineering knowledge, or any other person having experience in nonresidential building.

(b) If a municipality within a county has a planning region outside of its current corporate limits, and the municipality has a DRC that has adopted guidelines, then the county's DRC shall adopt the same guidelines as the municipality for that area within the municipality's planning region insofar as such guidelines meet the requirements of subsection (a).

(c) The county DRC guidelines adopted pursuant to subsection (a) shall not apply within the corporate limits of any municipality unless the municipality adopts such county's DRC guidelines.

(d) This section shall not apply to any agricultural buildings in the unincorporated area of the county.

(e) The county DRC guidelines adopted pursuant to subsection (a) shall be subject to approval by the county legislative body. Once approved, county building permits issued pursuant to § 13-7-110 or similar law, shall be withheld for noncompliance with DRC guidelines.

(f) Any property owner affected by the guidelines or the withholding of a building permit due to noncompliance with such adopted DRC guidelines may appeal a decision of the DRC or the county building commissioner or similar official to the county board of zoning appeals created pursuant to § 13-7-106, or similar law, for a final decision.

(g) Nothing in this section shall be construed to apply to "outdoor advertising" as defined in § 54-21-102.






Part 2 - Charter Form of Government

§ 5-1-201 - Purpose -- Construction.

(a) It is hereby declared to be the legislative intent and purpose of this part to provide for the right to charter for counties as an alternate form of county government.

(b) This part shall be liberally construed as a utilization of the constitutional power granted by amendment to the Constitution of Tennessee, article VII, § 1 approved at an election on March 7, 1978.



§ 5-1-202 - Charter adoption -- Effect on existing offices, etc.

(a) After adoption of a charter pursuant to this part, no right, power, duty, obligation or function of any officer, agency or office of such county shall be retained and continued unless this part or the charter of such county expressly so provides, or unless such retention and continuation be required by the Constitution of Tennessee.

(b) The adoption of a charter shall not have the effect of removing the incumbent from any county office or abridging the term or altering the salary prior to the end of the term for which such public officer was elected.



§ 5-1-203 - Authority to adopt charter form.

(a) Each county in this state may adopt a charter form of government as provided in this part.

(b) Such charter when complete shall result in the creation and establishment of an alternate form of county government to perform all the governmental and corporate functions previously performed by the county.

(c) Such charter form of government shall replace the existing form if approved by a majority of the voters in a referendum.



§ 5-1-204 - Charter commission -- Creation.

(a) The initial step in a charter form of county government shall be the creation of a charter commission.

(b) (1) The charter commission may be created by the adoption of a charter resolution by the legislative body of a county.

(2) Such resolution shall be adopted by a majority of all members constituting such legislative body, and not by merely a majority of the quorum at any regular meeting or at any meeting specially called to consider such resolution.

(3) Such resolution shall provide that a charter commission is established to propose to the people an alternative form of county government to perform all of the governmental and corporate functions of the county.

(4) Such resolution shall provide that an election shall be held to select members of the charter commission.

(5) Members of the charter commission shall be elected from the same districts and in the same manner as the members of the county legislative body. No more than three (3) members of the charter commission shall be elected from any one (1) district.

(6) A copy of the resolution providing for an election to select members of the charter commission shall be certified by the county clerk to the county election commission, together with certificates as to the fact and date of adoption, and thereupon an election shall be held as provided in § 5-1-205.

(c) (1) Alternatively, the charter commission may be created by proclamation of the county mayor.

(2) Such proclamation shall be ratified by a two-thirds (2/3) vote of all members constituting the county legislative body, and not by merely a majority of the quorum at any regular meeting or at any meeting specially called to consider such proclamation.

(3) Such proclamation shall provide that a charter commission is established to propose to the people an alternative form of county government to perform all of the governmental and corporate functions of the county.

(4) Such proclamation shall also identify and appoint the individual members of the charter commission.

(5) Members of the charter commission shall be appointed from the same districts as members of the county legislative body are elected. No more than three (3) members of the charter commission shall be appointed from any one (1) district.

(6) This subsection (c) shall not apply in counties having a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census.

(d) (1) A charter resolution creating a charter commission may be initiated by petition of the voters in the following manner:

(A) The petition shall be addressed to the county legislative body requesting that a charter commission be created, and it shall state the number of members to be elected as members of such commission;

(B) The petition shall state the number of members to be elected from each of the same districts as members of the county legislative body. No more than three (3) members of the charter commission shall be elected from any one (1) district;

(C) The petition shall be signed by at least a number of registered voters in the county equal to ten percent (10%) of the total number of votes cast in such county for governor at the last preceding gubernatorial election;

(D) The petition requesting such resolution shall be filed with the county clerk and a photographic copy of the petition shall be filed at the same time with the county election commission, which shall be the judge of the sufficiency of the petition.

(2) The county election commission shall hold an election on the charter resolution, as in subsection (b).

(e) A charter commission may be created in any county in the manner prescribed by private act of the general assembly.

(f) (1) Nothing contained within this section shall be construed to affect the judicial system in any county adopting a charter form of government except as its charter or ordinances may direct the imposing, levying or collection of fines, penalties, fees or court costs or the procedures for the filling of vacancies as required by law.

(2) This subsection (f) shall not apply to counties with a population of not less than two hundred eighty-five thousand (285,000) nor more than two hundred ninety thousand (290,000), based upon the 1980 federal census.



§ 5-1-205 - Charter commission -- Election of members.

(a) Upon the adoption of a charter resolution by the legislative body of a county or by petition of the voters, which resolution provides for an election of the members of a charter commission, it shall be the duty of the county election commission to call an election to elect members of the charter commission, such election to be held concurrently with the next primary or general election in the county occurring seventy-five (75) days or more after such resolution is adopted or otherwise becomes effective.

(b) The cost of the election shall be paid out of the county funds.

(c) The number of candidates in each district receiving the highest total vote in such election, as specified in such resolution, shall be elected as members of the charter commission.

(d) Any qualified voter of the county shall be eligible for election as a member of such charter commission.

(e) The deadline for filing nominating petitions for candidates for the charter commission shall be no later than twelve o'clock (12:00) noon, prevailing time, on the date established in § 2-5-101. For any election of charter commission members held within the year 2010, the candidates for the office shall qualify by filing all nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the fifty-fifth day before the election, and candidates must withdraw no later than twelve o'clock (12:00) noon, prevailing time, on the fifty-second day before the election.



§ 5-1-206 - Charter commission -- Meetings -- Organization -- Staff.

(a) The members of the charter commission shall hold an organizational meeting at the courthouse at ten o'clock a.m. (10:00 a.m.) on the fifth weekday following their certification of election or, alternatively, as the case may be, on the fifth weekday following ratification by the county legislative body of the proclamation providing for their appointment, or at such subsequent date and place as a majority of the members may choose.

(b) The charter commission shall elect a chair, chair pro tempore, a secretary, and such other officers as it may deem necessary.

(c) The charter commission shall be authorized to employ such staff as may be required to assist it in drafting a charter for an alternate form of county government to be proposed for adoption.

(d) Members of the charter commission shall not receive per diem or other compensation for their services, but may be reimbursed for actual expenses.

(e) The staff employed by such commission shall be paid compensation as determined by such charter commission within the limits of funds available to it under this part.

(f) Any vacancy in the office of charter commissioner shall be filled by an election of a new member by the county legislative body.

(g) All meetings of the charter commission shall be held in compliance with title 8, chapter 44.



§ 5-1-207 - Charter commission -- Appropriations -- Assistance of public officials.

(a) Whenever any charter commission is established, it shall be the duty of the legislative body of the county to appropriate sufficient funds to defray the expenses of such commission, which appropriation shall be not more than fifty thousand dollars ($50,000). Such funds shall be disbursed by the county mayor or other fiscal officer of the county upon vouchers or warrants signed by the chair and the secretary of such commission.

(b) All public officials shall, upon request, furnish the commission with all information and assistance necessary or appropriate for its work.



§ 5-1-208 - Charter commission -- Duties.

(a) Each charter commission shall prepare and file the charter proposed by it not later than nine (9) months after the date of its initial meeting, or within such extended limit of time as may be authorized by resolution of the legislative body of the county.

(b) The chair of the charter commission shall certify and file copies of such proposed charter with the county clerk and with the county election commission. Such copies shall be public records, available for inspection or examination by any interested person. Such charter commission shall also furnish or make available to every daily or weekly newspaper published in the county a complete copy of such charter.

(c) Such charter commission shall take such other steps within the limitation of its available funds as it deems reasonable and appropriate to inform the public throughout the county of the contents of the proposed charter, and the same may be published or summarized in pamphlets and booklets to be made available for general distribution.



§ 5-1-209 - Charter referendum.

(a) After a copy of the proposed charter has been certified to the county election commission, as provided in § 5-1-208, it shall be the duty of the county election commission to hold a referendum election for the ratification or rejection of the proposed charter.

(b) The ballots used in the election shall have printed on them a brief summary of the proposed charter as required by § 2-5-208(f). The ballots shall be prepared so as to provide a choice for voters as follows:

For a charter form of county government _____.

Against a charter form of county government _____.

(c) The referendum election shall be held at the time of the next general election. Notice of the referendum election shall be given as required in other elections on questions submitted to the vote of the people.

(d) The proposed charter shall be deemed ratified and adopted if it is approved by a majority of those voting in the referendum.

(e) (1) The returns of the referendum election shall be certified by the county election commission to the secretary of state, together with a copy of the charter previously filed with such county election commission by the charter commission.

(2) Thereupon, the secretary of state shall issue a proclamation showing the result of such election on the adoption or rejection of the proposed charter, one (1) copy of which proclamation shall be attached to the copy of the charter theretofore certified to the secretary of state and one (1) copy of which shall be delivered to the county clerk, who shall attach the same to the copy of the charter theretofore certified to such county clerk.

(3) Whenever a charter form of county government has been adopted, such two (2) certified copies with proclamations attached thereto shall be deemed duplicate original copies of the charter of such government.

(4) The certified copy of the charter and proclamation deposited with the county clerk shall subsequently be delivered by such county clerk to such officer of the county government as the charter may direct.



§ 5-1-210 - Charter contents.

The proposed county charter shall provide:

(1) For the creation of an alternative form of county government vested with any and all powers that counties are, or may hereafter be, authorized or required to exercise under the Constitution and general laws of the state, and any and all powers and duties of such county that are required or authorized by private acts effective on the date of ratification of such charter, as fully and completely as though the powers were specifically enumerated therein;

(2) That such chartered county government shall be a public corporation, with perpetual succession, capable of suing and being sued, and capable of purchasing, receiving and holding property, real and personal, and of selling, leasing or disposing of the same to the extent as other counties;

(3) For a county legislative body, which shall be the legislative body of the county and shall be given all the authority and functions of the legislative body of the county being chartered, with such exceptions and with such additional authority as may be specified elsewhere in this part;

(4) For the size, method of election, qualification for holding office, method of removal, and procedures of the county legislative body with such other provisions with respect to such body as are normally related to the organization, powers and duties of governing bodies in counties;

(5) For the assignment of administrative and executive functions to officers of the county government, which officers may be given, subject to such limitations as may be deemed appropriate or necessary, all or any part of the administrative and executive functions possessed by the county being chartered and such additional powers and duties, not inconsistent with general law or the Constitution of Tennessee;

(6) For the names or titles of the administrative and executive officers of the county government, their qualifications, compensation, method of selection, tenure, removal, replacement and such other provisions with respect to such officers, not inconsistent with general law, as may be deemed necessary or appropriate for the county government;

(7) For such administrative departments, agencies, boards and commissions as may be necessary and appropriate to perform the functions of county government in an efficient and coordinated manner and for this purpose for the alteration or abolition of existing county offices, departments, boards, commissions, agencies and functions, except where otherwise provided in this part or prohibited by the Constitution of Tennessee;

(8) For the maintenance and administration of an effective civil service system and of county employees' retirement and pension systems and the regulation of such systems; provided, that nothing in this part or in a charter adopted pursuant to this part shall impair or diminish the rights and privileges of the existing employees under civil service or in the existing county employees' retirement and pension systems. Nothing in this subdivision (8) shall be construed to require any county to establish a civil service system or to establish and maintain its own retirement and pension system in the adoption of a charter form of county government;

(9) For the method and procedure by which such charter may subsequently be amended; provided, that no such amendment shall be effective until submitted to the qualified voters of the county and approved by a majority of those voters voting thereon;

(10) For such procedures, methods and steps as are determined to be necessary or appropriate to effectuate a transition from the existing county government to the chartered form of county government;

(11) Such terms and provisions as are contained in any private act with respect to any county owned utility supported by its own revenues and operated, administered and managed pursuant to such private act; provided, that such terms and provisions of the charter may subsequently be amended pursuant to subdivision (9); and

(12) That the duties of the constitutional county officers as prescribed by the general assembly shall not be diminished under a county charter form of government; provided, that such officers may be given additional duties under such charters.



§ 5-1-211 - Chartered counties -- Ordinances.

(a) The legislative body of each county that adopts a charter form of county government may pass ordinances relating to purely county affairs, but such ordinances shall not be opposed to the general laws and shall not interfere with the local affairs of any municipality within the limit of such county.

(b) Each county government created and established pursuant to this part is empowered to set maximum monetary penalties and forfeitures up to one thousand dollars ($1,000) for violation of county ordinances. In counties with a population of over seven hundred thousand (700,000), according to the 1990 federal census, no fine over fifty dollars ($50.00) is allowed unless the ordinance permitting such is approved by a two-thirds (2/3) vote of the county commission.

(c) (1) Every ordinance shall be read on three (3) different days in open session of the legislative body before its adoption, and not less than one (1) week shall elapse between first and third readings, and any ordinance not so read shall be null and void. Such county may establish by ordinance a procedure to read the caption of an ordinance on the first and second readings and an ordinance in its entirety on the third reading; provided, that for any ordinance that is longer than two (2) typewritten pages, the county may adopt a procedure to read a summary of the ordinance in lieu of reading the entire ordinance. Copies of such ordinances shall be available during regular business hours at the office of the county clerk and during sessions in which the ordinance has its second and third readings.

(2) Unless prohibited by its charter, the county legislative body of a county that has a charter form of county government may by ordinance require every ordinance to be read on two (2) different days in open session of the legislative body before its adoption, and not less than one (1) week shall elapse between first and second readings, and any ordinance not so read shall be null and void. Such county may establish by ordinance a procedure to read the caption of an ordinance on the first reading and an ordinance in its entirety on the second reading; provided, that for any ordinance that is longer than two (2) typewritten pages, the county may adopt a procedure to read a summary of the ordinance in lieu of reading the entire ordinance. Copies of such ordinances shall be available during regular business hours at the office of the county clerk and during sessions in which the ordinance has its second reading.

(d) (1) An ordinance shall not take effect until fifteen (15) days after its passage, except in case of an emergency ordinance.

(2) An emergency ordinance may become effective upon the day of its final passage; provided, that it shall contain the statement that an emergency exists and shall specify with distinctness the facts and reasons constituting such an emergency.

(3) The unanimous vote of all members of the legislative body present shall be required to pass an emergency ordinance.

(4) No ordinance making a grant, renewal or extension of a franchise or other special privilege, or regulating the rate to be charged for its service by any public utility shall ever be passed as an emergency ordinance.

(5) No ordinance shall be amended except by a new ordinance.

(e) In all ordinances adopted under subsections (c) and (d), the vote shall be determined by yeas and nays, and the names of the members voting for or against an ordinance shall be entered upon the journal.

(f) The county clerk shall number and compile in an ordinance book all ordinances and shall preserve such book in the county clerk's office.

(g) After passage all ordinances of a penal nature shall be published at least once in a newspaper of general circulation in the county, and no such ordinance shall take effect prior to its publication.

(h) Ordinances shall be enforced by the chief law enforcement officer of the county, unless an ordinance otherwise provides.

(i) Persons charged with violation of an ordinance in whole or in part shall be tried in the court of general sessions. Any fines collected for such violation shall be paid into the county general fund unless the ordinance otherwise provides.



§ 5-1-212 - Charter adoption -- Rights, etc., preserved.

(a) The creation and establishment of a charter form of county government pursuant to this part shall not alter or change zoning regulations effective in the county, but the same shall continue until modified or changed by the county legislative body acting under authority granted in the charter.

(b) Nothing in the charter of a county shall be construed to abolish, limit or abrogate any rights, privileges, duties or liabilities created by contract with the existing form of county government prior to the adoption of the county charter.

(c) Nothing in the charter of a county shall be construed to abolish, limit or abrogate any rights of or against the county existing prior to the adoption of the county charter.



§ 5-1-213 - Chartered counties -- Privilege taxes.

Each county government created and established pursuant to this part shall be authorized and empowered to levy within its area any and every privilege tax that a county is now authorized to levy or may hereafter be authorized to levy.



§ 5-1-214 - Charter adoption -- Effective date.

If a charter is approved as provided in § 5-1-209, the charter form of government shall take effect in the county on September 1 of the year in which the terms of the incumbent members of the county legislative body expire; provided, that such referendum shall have been held at least eighty (80) days prior to such date.



§ 5-1-215 - Financial policy on debt required for certain counties.

The county legislative body of any county having a charter form of government that has a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, shall adopt a financial policy establishing guidelines and goals in regard to the amount and type of debt issued by or on behalf of such county. Such policy shall be adopted within one (1) year from May 30, 2001.






Part 3 - County Officials Certificate Training Program Act

§ 5-1-301 - Short title.

This part shall be known and may be cited as the "County Officials Certificate Training Program Act."



§ 5-1-302 - Participants.

In the interpretation of this part, "participant" includes county sheriffs, trustees, state court clerks, county clerks, county mayors, registers of deeds, assessors of property, chief administrative officers of the county highway departments, county legislative body members, and the staff, employees, deputies and assistants to such officials who take courses under the county officials certificate training program (COCTP) as administered by the University of Tennessee institute for public service's center for government training.



§ 5-1-303 - Creation.

There is hereby created a county officials certificate training program (COCTP) to be offered and administered by the University of Tennessee institute for public service's center for government training, with the assistance of the University of Tennessee institute for public service's county technical assistance service, and conducted in cooperation with the Tennessee County Services Association (TCSA), the County Officials Association of Tennessee (COAT), and the Tennessee Sheriffs' Association (TSA).



§ 5-1-304 - Levels of training -- Credit hours -- Curricula certification.

(a) The county officials certificate training program (COCTP) shall be composed of three (3) levels of training: introductory, intermediate, and advanced.

(b) At the successful completion of all three (3) levels, a participant shall have accumulated a minimum of one hundred fifteen (115) credit hours of instruction or related association involvement.

(c) Curricula shall be offered for certification for the following county offices: county mayor, county legislative body member, county clerk, chief administrative officer of the county highway department, register of deeds, trustee, assessor of property, state court clerks and sheriff.



§ 5-1-305 - Introductory level -- Requirements.

(a) For successful completion of the introductory level, thirty-six (36) credit hours of course work from the introductory level curricula, which may include up to eight (8) credits for association activities, within the county officials certificate training program (COCTP) must be completed by a participant.

(b) The introductory level curricula shall be the same for all of the county offices included within the COCTP and shall be developed by the University of Tennessee institute for public service's center for government training.

(c) Introductory level requirements shall include one (1) course on county budgeting and one (1) course on supervisory/management skills.

(d) Upon successful completion of the introductory level, a participant will be awarded an introductory level certificate by the University of Tennessee institute for public service's center for government training.



§ 5-1-306 - Introductory level renewal sticker.

Participants who do not wish to enter the intermediate level or the advanced level or who cannot complete the requirements of the next level within one (1) year may complete eighteen (18) hours of training from courses not taken within the previous year and earn a renewal sticker to attach to the introductory level certificate.



§ 5-1-307 - Intermediate level -- Requirements.

(a) For successful completion of the intermediate level, fifty-one (51) credit hours of course work, including twenty-seven (27) credit hours for all officials and twenty-four (24) credit hours from the office specific courses developed for each of the county offices included in the county officials certificate training program (COCTP) must be completed by a participant.

(b) All intermediate level courses will include a post test as part of the course work, which must be passed by the participant prior to receiving credit for the course work.

(c) Participants who do not pass an intermediate level course shall repeat the course.

(d) Intermediate level courses may be taken prior to introductory level courses.

(e) Certificates will only be awarded by the University of Tennessee institute for public service's center for government training in the proper sequence.

(f) Upon successful completion of the intermediate level, a participant will be awarded an intermediate level certificate by the University of Tennessee institute for public service's center for government training.



§ 5-1-308 - Advanced level -- Requirements.

(a) For successful completion of the advanced level, twenty-eight (28) credit hours of course work must be completed by a participant. Such course work shall include a fourteen-hour roundtable discussion of the intergovernmental issues affecting counties in particular and the way the management knowledge gained through the county officials certificate training program (COCTP) can be applied, as well as the participation in a real-life case study exercise to identify a specific problem/opportunity in the office discussing with other roundtable participants the manner in which the participant would address the problem or opportunity with skills learned in the COCTP.

(b) At the end of the advanced level, participants who have successfully completed all three (3) levels will be designated "Certified Public Administrators", in recognition of the significant time committed to their professional development, by the University of Tennessee institute for public service's center for government training.



§ 5-1-309 - Modification of course level requirements.

Modification of the course level requirements outlined in this part, including renewal criteria for any level, may be made by the University of Tennessee institute for public service's center for government training with the concurrence of a majority of the education committees of the associations referred to in § 5-1-303.



§ 5-1-310 - Certified public administrator -- Educational incentive payments.

(a) Any full-time county officer enumerated in § 8-24-102 who is designated as a "certified public administrator" pursuant to § 5-1-308 shall receive an annual educational incentive payment from the state treasurer in the amount of three hundred seventy-five dollars ($375), which amount shall be increased by a like amount each year until the official receiving such designation or continuing such designation shall receive an annual incentive amount of one thousand five hundred dollars ($1,500).

(b) By no later than August 31 of each year, the University of Tennessee institute for public service's center for government training shall provide the state treasurer with a list of all county officers described in subsection (a) who have successfully completed all levels of the county officials certificate training program (COCTP) for that year. The list shall include the respective address of each such county officer and other information that the state treasurer may deem necessary.

(c) The incentive provided for in subsection (a) shall continue to be paid each year to any such county officer; provided, that the officer is included in the list submitted under subsection (b) as having successfully completed the continuing education requirements of the program and all other requirements necessary to maintain the officer's designation as a certified public administrator.

(d) The incentive provided for by this section shall be paid by the state treasurer from funds appropriated for that purpose. The incentive shall be paid no later than October 31 of each year.

(e) The state treasurer shall offset the amount of any incentive payable to a county officer under this section against any other incentive or payment for professional training or development payable by the state to the officer so that the total amount paid to the officer by the state does not exceed one thousand five hundred dollars ($1,500). The offset provided in this subsection (e) shall not be applicable to incentive compensation payable to assessors of property pursuant to § 67-1-508, and certified public administrator incentives payable to assessors shall be determined without regard to incentives payable under § 67-1-508.

(f) Notwithstanding this section or any other law to the contrary, the availability or the amount of the incentive authorized by this section shall be subject to the appropriation of funds in each year's general appropriations act for the purposes set forth in this section. If, in any given year, the amount appropriated in that year's general appropriations act is not sufficient to pay each eligible county officer in full, then the amount available shall be prorated by the state treasurer among such officers. Any unpaid portion shall not be carried forward to subsequent years.

(g) Any payment made pursuant to this section shall be considered as an incentive for the successful completion of educational training and shall not be considered in determining the county officer's average final compensation for retirement purposes pursuant to title 8, chapters 34-37. Further, the incentive payment shall not be used for the purpose of computing the salary or compensation of any other public official other than the officer receiving the incentive.

(h) The incentive provided for by this section shall not be paid retroactively, but shall become effective for the fiscal year beginning July 1, 1998.

(i) Each county is encouraged and authorized to provide in its annual budget for payment of an annual educational incentive to employees as defined in § 29-20-102 who attain the designation of a "certified public administrator" pursuant to § 5-1-308 in an amount not to exceed three thousand dollars ($3,000) less any payment received from the state as provided in subsection (a). The incentive provided by this section shall be paid from funds appropriated for such purpose and shall be paid in one (1) payment, no later than October 31. In any county providing such an incentive, the county mayor shall provide to the state treasurer the amount of any educational incentive paid in the county and the number of persons receiving such incentive, which the state treasurer shall compile in an annual report.









Chapter 2 - Changes in Boundaries--New Counties

§ 5-2-101 - New counties -- General requirements.

(a) New counties may be established by the general assembly that consist of not less than two hundred seventy-five square miles (275 sq. mi.), and that shall contain a population of not less than seven hundred (700) qualified voters.

(b) No line of such county shall approach the courthouse of any old county from which it may be taken nearer than eleven (11) miles, nor shall such old county be reduced to less than five hundred square miles (500 sq. mi.).

(c) No part of a county shall be taken off to form a new county or a part thereof without the consent of two thirds (2/3) of the qualified voters in such part taken off; and where an old county is reduced for the purpose of forming a new one, the seat of justice in the old county shall not be removed without the concurrence of two thirds (2/3) of both branches of the general assembly.



§ 5-2-102 - New counties -- Notice of petition for creation.

When it is intended to petition the general assembly to create a new county, notice of such intention shall be posted on meeting days of the county legislative bodies, at least sixty (60) days next preceding the annual election of representatives to the general assembly, at the front doors of the courthouses of the counties from which the new county is proposed to be formed, which notice shall set forth the names of such counties, and the metes and bounds proposed for the new county.



§ 5-2-103 - Memorial for division of county.

(a) Any person desiring to divide a county shall prefer a memorial to the general assembly for that purpose.

(b) The memorial shall describe the line or lines of the proposed division and be accompanied by a fair and accurate plat of the county to be divided, representing together the old counties and the new one, the survey and plat to be made by a sworn surveyor, and by such surveyor subscribed and certified to be just and true.



§ 5-2-104 - Boundary changes -- Plats and surveys.

(a) All applications for legislation changing county lines shall be accompanied by:

(1) An accurate survey and plat, showing the changes asked for, and giving courses and distances of the county line as it will be left after such change should be made; and

(2) A resolution approved by two thirds (2/3) of the county commissioners of all counties affected by such boundary line change.

(b) No bill providing for such change shall be in order unless so accompanied.



§ 5-2-105 - Transferred areas -- Continuing liability.

The fractions taken from old counties to form new counties, or taken from one (1) county and added to another shall continue to be liable for their pro rata of all debts contracted by their respective counties prior to the separation, and be entitled to their proportion of any stocks or credits belonging to such old counties.



§ 5-2-106 - Transferred areas -- Voting rights.

The registered voters who may be included in any new county shall vote with the county or counties from which they may have been stricken off, for members of congress, for governor and for members of the general assembly until the next apportionment of members to the general assembly after the establishment of such new county.



§ 5-2-107 - Transcription of records.

The county legislative bodies of new counties so formed may appoint a commissioner or commissioners to transcribe the records of all title deeds to lands and mortgages and other pertinent instruments affecting lands lying in the new counties, and when the transcript is completed, the register of the county from which the same is taken shall affix such register's certificate to the transcript, and the same shall be filed with the register of the new county, and a copy from the transcript shall be as valid evidence of title in all courts of law and equity in this state as the original would be; provided, that the expenses of the transcript shall be paid by the county or counties for whose benefit the same is made.



§ 5-2-108 - New or altered counties -- Pending litigation.

(a) All actions at law or in equity, or causes in the court of general sessions of any old county where new counties have been formed from the territory of the same, if the parties interested in the suits live in the new counties so formed, and the subject matter of the suits originated within the limits of the new county, upon application of the parties litigant, or either of them, may be removed to the new county.

(b) When the plaintiff and defendant in any litigation both reside in a new county established by law, the litigation, if pending in one (1) of the old counties from which the new county is taken, may be transferred to the court established for the new county, either common law, chancery, or criminal, according to the nature of the case.



§ 5-2-110 - Transfer of court records.

In all cases where new counties are formed out of fractions of old counties, or where fractions of one county are attached to another county, it shall be the duty of the judge or judges of the court of general sessions of the old county, or of the county from which the fraction is taken, to deliver all the dockets, papers, public laws and statutes belonging to that judge's office to the nearest judge of the new county, or of the county to which the fraction is attached, and the judges to which the dockets, etc., are delivered, shall have the same authority over the dockets, etc., and the judgments thereon, as is by law conferred on the judge rendering such judgment.



§ 5-2-111 - Process on transferred records.

Where the docket shall have been delivered as provided in § 5-2-110, it shall be the duty of the magistrate of the new county to issue executions, scire facias, and such other process as may be necessary for the enforcement of the judgments thereon, to the same extent and in as full a manner as the magistrate of the old county could have done, and it shall be the duty of the county clerk of the new county, upon presentation of any such process, to certify to the official character of the magistrate issuing the execution or other process, and any such process so certified shall have the same force and validity in any other county as is now by law given to such process when issued by a magistrate of an old county and certified by the clerk thereof.



§ 5-2-112 - Dissolution of new county -- Pending litigation.

(a) When a new county that has been established by act of the general assembly and that has gone into operation is subsequently dissolved in any way or for any reason, the pending litigation in the courts and before the judges of the court of general sessions of that county shall not abate, but shall be transferred to the courts and judges of the old county from which the new county was formed.

(b) The suits before judges of the court of general sessions, in such cases, will follow the place where the judge holds such judge's court.

(c) Suits in court shall be transferred to the county in which the defendant resides, if the defendant resides in either of the old counties from which the new county was taken, and, if not, to the old county selected by the plaintiff.



§ 5-2-113 - Dissolution of new county -- Fiduciaries.

The executors, administrators and guardians appointed in such dissolved counties, who have not settled and closed their trusts, shall make settlements in the court of general sessions of the county that would have had jurisdiction if such new county had never been organized; and such persons may be proceeded against as if appointed in the old county.



§ 5-2-114 - Location of boundaries -- Authority of state board of equalization.

The state board of equalization shall have jurisdiction to determine the location of county boundaries.



§ 5-2-115 - Location of boundaries -- Assessment of property -- Effects of county boundary changes -- Notification.

(a) In circumstances where property is claimed to be located within the boundaries of two (2) adjoining counties and the property has been assessed for property taxation by both counties, the location of county boundaries shall be determined by the state board of equalization.

(b) If the state board determines that the entire property lies within either of the respective counties, it shall declare the assessment made by the other county void.

(c) Upon a determination by the state board that the property is partially located within the boundaries of both counties, it shall determine the number of acres or amount of property lying within each of the respective counties and determine the pro rata value of the property lying within each of the counties and assess the same pursuant to § 67-5-505.

(d) When property has been assessed in one county for five (5) years or more, the state board shall not have authority to rule that such property shall be located in a different county, but the board shall have authority to redress double assessment in these circumstances by voiding the later assessment to the extent it represents an assessment by both counties.



§ 5-2-116 - Location of boundaries -- Purposes other than assessment.

(a) In circumstances where a dispute arises concerning the location of a county line for purposes other than property taxation, the state board of equalization shall have authority to determine the location of county lines.

(b) In such disputes, the state board shall not have the authority to locate a county line so that property that has been assessed for property taxation purposes in one (1) county for five (5) years or more is located in a different county.



§ 5-2-117 - Location of boundaries -- Effect of determination.

Any determination of the state board of equalization regarding the location of county boundaries shall be final and conclusive subject to judicial review.






Chapter 3 - Consolidation of Counties

§ 5-3-101 - State consolidation committee.

(a) There is created a state consolidation committee composed of the following members:

(1) The governor;

(2) The attorney general and reporter or the attorney general and reporter's representative;

(3) The commissioner of revenue or the commissioner's representative;

(4) The commissioner of transportation or the commissioner's representative;

(5) The commissioner of education or the commissioner's representative;

(6) The commissioner of environment and conservation or the commissioner's representative; and

(7) The director and secretary of the state planning office [abolished].

(b) (1) The governor shall serve as chair of the committee and the committee shall meet subject to the call of the governor.

(2) All members shall be notified, in advance, of the time and place of each meeting, and four (4) members shall constitute a quorum.



§ 5-3-102 - County consolidation committee.

(a) Upon receipt of a petition, signed by qualified voters of any one (1) county, equal in number to at least twenty-five percent (25%) of the number of votes cast in the county for governor in the last general election, requesting the consolidation of the county or parts of the county with one (1) or more adjoining counties, the state consolidation committee shall appoint a county consolidation committee for the county.

(b) The county consolidation committee shall be composed of the county mayor and the county trustee of the petitioning county, the county mayors of the adjoining counties, and five (5) signers of the petition designated by the governor.



§ 5-3-103 - Joint committee -- Hearings and report.

(a) The state consolidation committee and the county consolidation committee shall act as a joint committee to consider the request for consolidation and shall hold hearings thereon within the petitioning county.

(b) The hearings shall be public and representatives of the governing bodies of the counties concerned in the proposed consolidation shall be invited to attend.

(c) Within ninety (90) days of the receipt of the petition by the state consolidation committee, the joint committee shall report its findings and recommendations on the feasibility of consolidation of the petitioning county with another county or counties.

(d) If such consolidation should be found desirable, the report shall recommend, among other things, the county or counties with which the petitioning county should be consolidated, and shall set the boundaries thereof.

(e) The findings of the report shall be published in a newspaper or newspapers or a periodical of general distribution within the counties so affected.



§ 5-3-104 - Referendum.

(a) If the report of the joint committee recommends that the petitioning county be consolidated, the county election commission of the petitioning county shall, after publication of the report, call an election in the county on the question of whether a constitutional majority of the qualified voters in the county are in favor of the plan of consolidation as recommended by the joint committee.

(b) All registered voters in the county may vote in the election.

(c) (1) After completion of its duties under § 2-8-105(3), the county election commission shall determine and certify the result of the election.

(2) One (1) copy of the certificate shall be delivered by the county election commission to the county clerk of each of the counties affected, one (1) copy shall be delivered to the state consolidation committee, one (1) copy shall be delivered to the county consolidation committee, and one (1) copy shall be delivered to the secretary of state.

(3) Any irregularity in the certificate or any failure or omission to deliver, to forward, to file, or to record the certificate, as provided in subdivision (c)(2), shall not affect the validity of the act, or the legality of the consolidation of the petitioning county with any other county or counties; provided, that it be a fact that a constitutional majority of the qualified voters of the petitioning county voted for the consolidation of the county at the election.



§ 5-3-105 - Dissolution of county -- Effective date.

(a) If the result of the election shall show that a constitutional majority of the votes cast, namely two thirds (2/3) or more of the qualified voters in the petitioning county, were in favor of the plan for consolidation, it is declared that the petitioning county shall be, and it shall stand, abolished and dissolved as such, and its territory shall be transferred to, and shall become a part of, the county or counties as set forth in the consolidation plan and any act or acts relating to the creation of the petitioning county shall be and become repealed.

(b) The effective date of the abolishment of any such county and its offices shall be on the quadrennial date, computed from September 1, 1942, following next after completion of proceedings under this chapter.



§ 5-3-106 - Dissolution of county -- Transfer of functions, etc.

Immediately upon the effective date of the consolidation of the petitioning county, all county offices of the county shall be and stand abolished, and it shall be the duty of the several county officers in the county to surrender their offices, books, records, funds and other property, and account to the like officers in the county or counties as set forth in the plan for consolidation; and the receiving officers shall be and become entitled to the offices, books, records, funds and property; and the trustee or county clerk, as the case may be, of the absorbing county or counties, shall collect and disburse, as provided by law, all unpaid taxes, fines, licenses and fees for that portion of the county being consolidated with the absorbing county.



§ 5-3-107 - Dissolution of county -- Rights and duties of county officers.

(a) In the event of a favorable vote under § 5-3-104, the constitutional and other elective officers of the petitioning county, as provided by law, shall continue to serve out their existing terms of office and shall receive full compensation therefor; provided, that such compensation shall not be on a higher rate than was set for the office one (1) year before the receipt of the petition for consolidation by the state consolidation committee; and provided further, that all such offices and compensation shall be and stand abolished upon the effective date of consolidation.

(b) It shall be the duty of such officers to assist the like officers of the absorbing county or counties in effecting the necessary transfer of offices, books, records, funds and other property.



§ 5-3-108 - Districts.

(a) All magisterial or civil districts shall become a part of the absorbing county or counties, as set forth in the consolidation plan.

(b) (1) In the event the combined number of magisterial or civil districts in any absorbing county exceeds the constitutional limitation, namely twenty-five (25), the county legislative body of the county shall, in accordance with §§ 5-1-111 and 5-1-112, at its first regular meeting following the consolidation, redistrict the county to provide not more than the constitutional number of magisterial or civil districts.

(2) In the event the county fails so to act, the state consolidation committee is empowered, authorized and directed so to redistrict the county.



§ 5-3-109 - Indebtedness and property.

In the event of a favorable vote under § 5-3-104, the indebtedness of the petitioning county shall be and become the obligation of and against the absorbing county or counties, subject to limitations as set forth in any legislation hereinafter enacted and as set forth in the consolidation plan; and in a like manner the title to all the property, real, personal or mixed, or of whatever character, that belongs to the petitioning county, shall pass to and be and become the property of the absorbing county or counties.



§ 5-3-110 - Transfer of court records.

The records, papers, files, etc., in the chancery court, circuit court and court of general sessions of the petitioning county shall be, by the respective clerks of such courts, turned over to the clerks of the respective courts of the absorbing county or counties, as set forth in the consolidation plan.



§ 5-3-111 - Voting -- Reapportionment.

(a) From and after the effective date of consolidation, the qualified voters of the petitioning county or any portion thereof shall vote in any general or special election with the voters of the county absorbing the petitioning county or portion thereof.

(b) The general assembly, following the effective date of consolidation, shall so apportion the members to the general assembly and shall make such adjustments in the judicial districts as may be found necessary.



§ 5-3-113 - Debt reorganization -- Definition of terms.

As used in §§ 5-3-113 -- 5-3-121, the following words and terms have the following meanings:

(1) "Absorbed county" means any county or a part of any county that is absorbed by another county;

(2) "Absorbing county" means any county that absorbs any other county or portion of any county;

(3) "Funding bonds" means bonds issued to pay or to extend the time of payment of debts not evidenced by bonds;

(4) "Governing body" means the county legislative body of the "absorbing county"; and

(5) "Refunding bonds" means bonds issued to pay or to extend the time of payment of debts evidenced by bonds.



§ 5-3-114 - Debt reorganization -- Plan.

(a) The governing body is authorized and empowered to prepare a plan of debt reorganization, which may include the bonded or floating indebtedness of the absorbing county, together with any bonded or floating indebtedness of any absorbed county, within ninety (90) days after a consolidation shall have taken place between counties or portions of counties.

(b) The plan of debt reorganization shall be subject to the review of the state consolidation committee, which must approve the plan of debt reorganization in writing before the governing body of the absorbing county undertakes any funding or refunding. To this end, the state consolidation committee shall have the power and authority to demand the production of any and all county books and records, and to require the counties to submit such proofs and information as, in the judgment of the state consolidation committee, may be necessary or helpful.

(c) Any plan of debt reorganization so prepared may provide for the issuance at one (1) time, or from time to time, of bonds of the absorbing or absorbed county for the following purposes:

(1) Funding any or all warrants, notes or other indebtedness of such unit not evidenced by bonds, and interest accrued on the warrants, notes or other indebtedness, that are outstanding at the close of the fiscal year immediately preceding the authorization of such funding bonds;

(2) Refunding any or all bonds of the absorbing and absorbed counties, and interest accrued thereon, whether such units issued such bonds or assumed or became liable therefor, including bonds not matured, if the unmatured bonds be then redeemable, or if the holder thereof be willing to surrender the same for retirement, and including bonds belonging to the sinking funds of such units; and

(3) To pay any redemption premium upon bonds so refunded and also such expenses as the governing body may deem reasonable and proper for carrying out §§ 5-3-113 -- 5-3-121.



§ 5-3-115 - Debt reorganization -- Laws relating to particular county.

All bonds issued under §§ 5-3-113 -- 5-3-121 shall be issued according to any other public or private act relating to the absorbing county; provided, that those acts are not in conflict with §§ 5-3-113 -- 5-3-121.



§ 5-3-116 - Debt reorganization -- Bond interest and maturity.

According to the debt reorganization plan, approved by the state consolidation committee, the governing body shall by resolution determine the rate or rates of interest to be paid on the bonds, not exceeding six percent (6%) per annum, and the time or times of payment of such interest, and the maturity or maturities of the bonds, which shall be at a time or times not exceeding twenty (20) years from the date of the bonds, in the case of funding bonds, and not exceeding thirty (30) years from the date of the bonds, in the case of refunding bonds; provided, that with the approval of the state consolidation committee, funding bonds may be made to mature at any time or times not exceeding thirty (30) years from the date of the bonds, and refunding bonds may be made to mature at any time or times not exceeding forty (40) years from the date of the bonds.



§ 5-3-117 - Debt reorganization -- Bond format and additional terms.

(a) The governing body shall also by resolution determine the form of the bonds, the officers by whom they shall be executed and the place or places in Tennessee or in any other state at which the principal and interest shall be payable. In case any of the officers whose signatures or facsimile signatures appear on the bonds or coupons shall cease to be such officers before the delivery of such bonds, such signatures or facsimile signatures shall nevertheless be valid and sufficient for all purposes, the same as if they had remained in office until such delivery.

(b) The bonds may be made registrable as to principal alone, or as to both principal and interest, under such terms and conditions as may be determined by the governing body, and provisions may be made for the exchange of fully registered bonds for coupon bonds and of coupon bonds for fully registered bonds.



§ 5-3-118 - Debt reorganization -- Terms of bond sale or exchange.

(a) The governing body may sell any or all of the bonds authorized under §§ 5-3-113 -- 5-3-121 in such manner and for such price as it may determine to be for the best interests of the unit, but no such sale shall be made at a price so low as to require the payment of interest on the money received therefor at more than six percent (6%) per annum, computed with relation to the absolute maturity or the average maturity of the bonds, in accordance with standard tables of bond values.

(b) Any or all of the bonds authorized under §§ 5-3-113 -- 5-3-121 may be exchanged for the bonds to be refunded thereby, or the evidences of indebtedness to be funded thereby, including bonds not matured or redeemable, if the holders thereof be willing to surrender the same for retirement.



§ 5-3-119 - Debt reorganization -- Bond retirement -- Sinking fund.

(a) All bonds issued under §§ 5-3-113 -- 5-3-121 shall be direct and general obligations of the unit issuing the same, for the payment of which the full faith and credit of the unit shall be irrevocably pledged.

(b) (1) In each fiscal year while any funding or refunding bonds issued under §§ 5-3-113 -- 5-3-121, shall be outstanding, there shall be levied upon all taxable property in the unit an ad valorem tax sufficient to pay the interest on the bonds as it falls due and the principal of such bonds that shall then have matured or that shall mature within the same fiscal year, and any sinking fund payments that may be provided for by the bonds or by the resolution authorizing the same, as well as all deficits in such interest, principal and sinking fund payments arising by failure to comply with §§ 5-3-113 -- 5-3-121 or by failure to collect the taxes levied or otherwise; provided, that the governing body, in its discretion, may levy in any fiscal year a tax sufficient to pay, in addition to the interest and principal that shall fall due in such fiscal year, any portion of the interest or principal that shall fall due in any succeeding fiscal year, and may also levy in any fiscal year a tax for sinking fund payments, in addition to the tax required for such payments by the resolution authorizing any of such bonds.

(2) The governing body may provide in the resolution authorizing the issuance of any such funding or refunding bonds, that any sinking fund provided for such bonds shall be used solely for the purchase or redemption of the bonds authorized by such resolution, and all bonds so purchased or redeemed shall be cancelled and shall not be reissued.



§ 5-3-120 - Debt reorganization -- Bonds tax exempt.

No bonds issued under the authority of §§ 5-3-113 -- 5-3-121 shall be subject to taxation by this state or by any county or municipality thereof, and such bonds shall so state on the face thereof.



§ 5-3-121 - Debt reorganization -- Payment of unfunded debt.

(a) Any floating indebtedness or bonded indebtedness of an absorbed county, not funded or refunded under §§ 5-3-113 -- 5-3-121, shall be paid out of a tax levied against the property of the absorbed county.

(b) This tax levy shall be such proportion of the tax levy, levied by the absorbed county for bonds and interest during the past fiscal year, as the outstanding bonds of the absorbed county bears to the outstanding bonds of the absorbed county prior to consolidation.



§ 5-3-122 - State consolidation grants -- Funding.

(a) The state funding board is authorized to issue at one (1) time or from time to time bonds of the state in an amount not to exceed one million dollars ($1,000,000).

(b) These bonds shall be issued under the authority of title 9, chapter 9, according to the conditions and limitations set forth in former § 9-9-208 [repealed].

(c) All bonds issued under the authority of §§ 5-3-122 -- 5-3-125 shall be issued by the state funding board upon request of the state consolidation committee.

(d) These bonds, after issuance, shall constitute general obligations of the state for the payment of which its full faith and credit are hereby pledged and shall be further secured by the pledges of special revenue as provided for in title 9, chapter 9.

(e) Any and all bonds that may be sold by the state funding board pursuant to §§ 5-3-122 -- 5-3-125 shall be sold in the same manner and subject to the same conditions as prescribed by former § 9-9-208 [repealed].



§ 5-3-123 - State consolidation grants -- Issuance.

(a) The proceeds derived from the sale of bonds issued under the authority of §§ 5-3-122 -- 5-3-125 shall be deposited in a special fund to be used by the state consolidation committee for use as described in subsection (b).

(b) (1) Within sixty (60) days after an entire county has consolidated with any other county, according to law, the state consolidation committee shall make a grant out of the proceeds of state bonds as described in subsection (a), to both the absorbed county and the absorbing county.

(2) This grant shall be made, not to exceed fifty thousand dollars ($50,000) each, both to the absorbing county and absorbed county.

(3) In the event that a portion of any county is absorbed by another county, the state consolidation committee shall make a grant, which shall be computed as follows: The amount of money to be granted for the portion of the absorbed county shall be that proportion of fifty thousand dollars ($50,000) that the amount of the assessed valuation being absorbed bears to the total taxable valuation of the whole county, a portion of which is being absorbed.

(4) In the event that only a portion of a county is absorbed by another county, the state consolidation committee shall grant as much money to the absorbing county as is granted to the absorbed county.



§ 5-3-124 - State consolidation grants -- Use and purpose.

Any money granted by the state consolidation committee to any county or counties shall be used by the counties in the payment of the outstanding indebtedness of the county receiving the grant, and this grant shall have as its purpose the equalization of the burden of bonded indebtedness between the counties being absorbed and absorbing.



§ 5-3-125 - State consolidation grants -- Reimbursement.

(a) All state moneys now being distributed to both the absorbed and absorbing county or counties shall continue to be distributed to the absorbing county or counties after consolidation on a pro rata basis according to the plan of consolidation approved by the state consolidation committee, and it shall be the duty of the committee to see that sufficient moneys are retained monthly by the state out from the proceeds of the gas tax being distributed to the counties receiving any grants as described in this chapter, so as to permit the state to be reimbursed the principal amount of the grant made to the counties over a period of twenty (20) years.

(b) All money withheld by the state consolidation committee, from the proceeds of the gas tax being distributed to the counties, shall be deposited with the state funding board to be used for the payment of principal and interest on the state's bonded indebtedness.






Chapter 4 - Removal of County Seat

§ 5-4-101 - Vote required for removal.

Where an old county is reduced for the purpose of forming a new one, the seat of justice in the old county shall not be removed without the concurrence of two thirds (2/3) of both branches of the general assembly, nor shall the seat of justice of any county be removed without the concurrence of two thirds (2/3) of the qualified voters of the county.



§ 5-4-102 - Order of election.

The county legislative body may at any regular meeting, a majority of the members concurring, order an election to ascertain if the people desire the county seat to be removed.



§ 5-4-103 - Balloting procedure.

Each voter shall put on such voter's ballot the name of the place to which such voter desires the county seat removed or mark the words "no removal."



§ 5-4-104 - Counting of votes -- Removal.

(a) The county election commission shall make its return to the county mayor, and at the next regular meeting of the county legislative body after the election, the vote shall be counted and the result declared.

(b) If the proposition to remove the county seat received the requisite number of votes, then the county legislative body shall proceed to make all necessary provisions for the removal.



§ 5-4-105 - Sale of old courthouse.

When a county seat is removed, the members of the county legislative body shall order a sale of the old courthouse and ground belonging to it, upon such terms as they think most for the interest of the county, and shall apply the proceeds of the sale to the payment for a new courthouse.






Chapter 5 - County Legislative Bodies

Part 1 - Substantive Provisions

§ 5-5-101 - Basic legislative unit -- Name changes.

(a) The county legislative body is established as a basic legislative unit of each county of this state; provided, that this subsection (a) shall not apply to counties that have already adopted the metropolitan form of government.

(b) Effective September 1, 1978, except in any county organized under the consolidated government provisions of the Constitution of Tennessee, article XI, § 9, the quarterly county court, county council and any other forms of county legislative bodies are abolished and all legislative powers that remained with such court, council and other forms of legislative bodies are hereby vested in the county legislative body. The county legislative body is further vested with all legislative powers and duties vested in justices of the peace prior to May 11, 1978.

(c) References to the quarterly county court, county council or other county legislative body appearing elsewhere in this code shall be deemed references to the county legislative body.

(d) References to the magistrates, justices of the peace, members or membership of such court, council or body appearing elsewhere in this code shall be deemed references to the members of the county legislative body.



§ 5-5-102 - Membership.

(a) (1) The county legislative body shall be composed of not less than nine (9) nor more than twenty-five (25) members.

(2) There shall be at least nine (9) districts in the county legislative body in any county designated as a Class 2 county before January 1, 1999, as established by § 8-24-101.

(b) Members shall reside within and be qualified voters of the districts that they represent.

(c) (1) Notwithstanding any provision of the law to the contrary, any county employee, otherwise qualified to serve as a member of the county legislative body, shall not be disqualified from such legislative office by reason of being a county employee.

(2) No person elected or appointed to fill the office of county mayor, sheriff, trustee, register, county clerk, assessor of property, or any other county-wide office filled by vote of the people or the county legislative body, shall also be nominated for or elected to membership in the county legislative body. After June 18, 2005, a director of schools shall not be qualified to serve as a member of the county legislative body.

(3) (A) Any member of a local governing body of a county or a municipality who is also an employee of such county or municipality may vote on matters in which such member has a conflict of interest if the member informs the governing body immediately prior to the vote as follows:

Because I am an employee of (name of governmental unit), I have a conflict of interest in the proposal about to be voted. However, I declare that my argument and my vote answer only to my conscience and to my obligation to my constituents and the citizens this body represents.

(B) In the event a member of a local governing body of a county or a municipality has a conflict of interest in a matter to be voted upon by the body, such member may abstain for cause by announcing such to the presiding officer. Any member of a local governing body of a county or municipality who abstains from voting for cause on any issue coming to a vote before the body shall not be counted for the purpose of determining a majority vote.

(C) The vote of any person having a conflict of interest who does not inform the governing body of such conflict as provided in subdivision (c)(3)(A) shall be void if challenged in a timely manner. As used in this section, "timely manner" means during the same meeting at which the vote was cast and prior to the transaction of any further business by the body.

(D) Nothing in this subdivision (c)(3) shall be construed as altering, amending or otherwise affecting § 12-4-101(a). In the event of any conflict between this subdivision (c)(3) and § 12-4-101(a), § 12-4-101(a) shall prevail.

(d) No more than three (3) members shall be elected from any one (1) district.

(e) (1) Members shall serve terms of four (4) years or until their successors are elected and qualified.

(2) Members of the county legislative body shall be elected in the regular August election in 1978 and every four (4) years thereafter.

(f) The members of the county legislative body shall be known individually as county commissioners and collectively as the board of county commissioners.

(g) The term of office for members of the county legislative body shall begin on September 1 next succeeding their election.

(h) (1) The county legislative body shall have discretionary authority to determine whether each office in multi-member districts will be separately designated on the ballot, with candidates required to run and to be elected on the basis of such separately designated offices within the district.

(2) No candidate shall qualify for more than one (1) such separately designated office within a multi-member district.

(3) In any county designated as a Class 2 county before January 1, 1999, as established by § 8-24-101, each office in multi-member districts shall be separately designated on the ballot, and candidates shall run and be elected on the basis of such separately designated offices within the district.

(i) If a vacancy shall occur in the office of a member of the county legislative body, the vacancy shall be filled as provided for in § 5-1-104(b).



§ 5-5-103 - Officers.

(a) In counties electing a county mayor as provided in § 5-6-102(1) and (2), there shall be a chair and chair pro tempore.

(b) (1) The legislative body, at its first session on or after September 1 of each year, shall elect from its membership a chair and a chair pro tempore; provided, that the county legislative body may elect the county mayor to be its chair; provided further, that such election shall confer no additional powers or authority to the chair so elected other than as presiding officer that are not otherwise provided by law.

(2) If any county commission elects as its chair the county mayor, and such county mayor accepts the position of chair of the county commission, then the county mayor shall relinquish the county mayor's veto power, as provided in § 5-6-107, for so long as the county mayor remains chair of the county commission.

(3) In counties having a population of not less than eight thousand four hundred (8,400) nor more than eight thousand five hundred (8,500), according to the 1970 or any subsequent federal census, having a county administrator who was empowered by private act prior to September 1, 1978, to preside over the county legislative body, such county administrator shall continue to preside as chair, notwithstanding this chapter and chapter 6 of this title, nor shall the county administrator have the power of veto over legislation passed by the county legislative body, this chapter and chapters 1 and 6 of this title notwithstanding.

(4) This subsection (b) does not apply to:

(A) Counties with a population between two hundred fifty thousand (250,000) and three hundred thousand (300,000);

(B) Any county having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census; or

(C) Counties with a population in excess of six hundred thousand (600,000) by the 1970 federal census.

(c) The chair of the legislative body shall preside over the sessions of the legislative body.

(d) When the regular chair is unable or fails to attend the meetings of the legislative body, the regular chair shall notify the chair pro tempore, and the chair pro tempore shall attend, discharge the duties of the office, and be vested with all the powers of the regular chair while engaged therein.

(e) The compensation of the chair and chair pro tempore shall be fixed by the legislative body, but such compensation, if fixed on a per diem basis, shall not be less than the amount fixed for the members of the legislative body; provided further, that the compensation of the chair pro tempore shall not exceed the compensation allowed the chair for like services.

(f) In the absence of the chair and the regular chair pro tempore, the county legislative body may appoint, temporarily, a chair pro tempore to preside over the meeting who is vested with all the powers, for this purpose and for the time being, of the regular chair, or regular chair pro tempore.

(g) In the event the county mayor is absent or intends to be absent for more than twenty-one (21) days, or is incapacitated or otherwise unable to perform the duties of the county mayor's office, the county legislative body shall appoint the chair to serve until the absence or disability is removed. Any contest of disability or its removal shall be adjudicated in the chancery court of such county. While the chair is serving as county mayor, the chair pro tempore shall preside over sessions of the legislative body.

(h) The chair of the county legislative body may designate, from time to time, another member of the county legislative body to sit in the chair's place on any board, authority or commission that the chair serves upon by virtue of holding the office of chair of the county legislative body. Any such designee shall have such powers, including the power to vote, as are otherwise conferred upon the chair of the county legislative body when serving upon such board, authority or commission. At any such meeting attended by the chair of the county legislative body, only the chair of the county legislative body shall exercise voting power.

(i) (1) If the office of the county mayor should become vacant pursuant to § 8-48-101, the chair, or if the county mayor served as the chair, the chair pro tempore shall serve as interim county mayor until the vacancy is filled pursuant to § 5-1-104. The interim county mayor shall have the same powers, duties and bond as provided by chapter 6 of this title.

(2) This subsection (i) shall not apply if the method of filling the vacancy in the office of the county mayor is established by a metropolitan charter or a private act.



§ 5-5-104 - Regular meetings.

(a) Regular meetings of each county legislative body shall be held at the time, day and place set by resolution of each legislative body.

(b) There shall be at least four (4) regular meetings of the county legislative body each year.

(c) Special meetings of the county legislative body may be called by the county mayor or by petition of a majority of the members of the county legislative body in accordance with § 5-5-105.

(d) No business shall be transacted, or any appointment made, or nominations confirmed, except in public session.

(e) This section shall not apply to any Class 1 county established by § 8-24-101, that has by private act adopted regular meetings of its legislative body and procedures for calling special meetings of such body.



§ 5-5-105 - Special meetings.

(a) (1) The county mayor has the power to convene the legislative body in special session when, in the county mayor's opinion, the public necessities require it.

(2) Upon written application to the chair of the legislative body by the county mayor or by a majority of the members of such body, then in that instance, it shall be mandatory for the chair to call a special session of such body.

(3) The convening date of such body shall not be more than fifteen (15) days nor less than forty-eight (48) hours from the time of the filing of such application with the chair.

(4) This subsection (a) shall not apply to counties of Class 1 as established by § 8-24-101.

(b) (1) The county mayor shall be authorized to call a special session of the county legislative body for emergency purposes only by publication in a newspaper published in the county, and by personal notification to the members of the county legislative body at least two (2) days before the time of the convening of the county legislative body, in any county that authorizes its county mayor to act in accordance with this subsection (b), by a two-thirds (2/3) vote of the county legislative body.

(2) The call or notice shall specify the objects and purposes for which such special session is called, and no other business but that embraced in such call shall be transacted during such special session.

(3) This subsection (b) shall apply only to any county having a population not less than two hundred eighty-seven thousand seven hundred (287,700) and not greater than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent census.

(c) (1) The call shall be made by publication in some newspaper published in the county, or by personal notices sent by the county clerk, at least five (5) days before the time of the convening of the county legislative body, which call or notice shall specify the objects and purposes for which the special session is called, and no other business but that embraced in the call shall be transacted during the sitting of the special term.

(2) In the event no newspaper is published in the county, the notice shall be by personal service upon all the members of the county legislative body, such service to contain the purpose for which the body is convened, and to be at least five (5) days before the time for convening.



§ 5-5-106 - Attendance at meetings.

Every member of the county legislative body shall be required to attend each and every session of the body, and allowed to vote and draw pay for attendance.



§ 5-5-107 - Compensation of members.

(a) The several county legislative bodies are authorized to fix the compensation of their membership in attending sessions of the county legislative body and duly authorized committees thereof.

(b) (1) The counties are hereby classified in accordance with § 8-24-101, and the compensation fixed by the county legislative body for attending sessions of the body shall in no case be less than the applicable amount as follows:

Counties of the third class ..................... $35/day

Counties of the fourth class ..................... $30/day

Counties of the fifth class ..................... $25/day

Counties of the sixth class ..................... $20/day

Counties of the seventh class ..................... $20/day

Counties of the eighth class ..................... $20/day

(2) Upon adoption of a resolution by a two-thirds (2/3) vote of its membership, the county legislative body of any county having a population of not less than two hundred eighty-five thousand (285,000) nor more than two hundred eighty-six thousand (286,000), according to the 1990 federal census or any subsequent federal census, shall fix the salary of the members of the county legislative body by June 30, 1999, to become effective July 1, 1999. On July 1, 2000, and each July 1 thereafter, the compensation for members of the county legislative body shall be adjusted to reflect the same percentage increase the county mayor of such county is to receive.

(c) The amount provided in this section, or a greater amount provided by resolution duly adopted by the county legislative body, shall be paid to the members for each day's attendance at meetings of the body or any duly authorized committee thereof, or a greater amount provided by resolution duly adopted by the county legislative body as a stated salary per month.

(d) The compensation fixed by the county legislative body for attending duly authorized committee meetings of such body shall be one half (1/2) of the compensation paid for attending regular sessions of the body.



§ 5-5-108 - Quorum.

A majority of the members of the county legislative body of each county shall constitute a quorum for the transaction of all business by the bodies in regular or special sessions.



§ 5-5-109 - Voting.

(a) A majority of all the members constituting the county legislative body, and not merely a majority of the quorum, shall be required to:

(1) Elect county officials required by law to be elected by the body;

(2) Fix salaries;

(3) Appropriate money; and

(4) Transact all other business coming before the county legislative body in regular or special sessions.

(b) (1) If the members of the county legislative body are equally divided upon any question coming before them upon which they may lawfully act, then and only then, a county mayor serving as chair may cast a deciding vote.

(2) If the person serving as chair of the county legislative body is a regular member of the county legislative body, such person may not break a tie vote in the capacity of chair, but may cast a vote in the first instance as a regular member of the body.



§ 5-5-110 - Business presented by chair.

(a) All business for the action of the county legislative body shall be presented to the chair, who shall announce the same to the county legislative body and take the vote thereon.

(b) No business shall be acted on by the body unless presented as required in subsection (a), except by the consent of a majority of the members present.



§ 5-5-111 - Filling vacancies -- Notice to legislative body -- Notice to public -- Nominations -- Appointment by vote of legislative body -- Challenge of appointment -- Deadline -- Applicability of provisions.

(a) (1) Whenever an office is required to be filled, or a vacancy occurs in any office required to be filled, by the county legislative body, the county clerk shall provide notice to every member of the county legislative body of the need to fill the office or vacancy. If the office of county clerk is vacant, the notice shall be provided by the county clerk's deputy. If, in addition, there is no deputy county clerk, notice shall be provided by the acting chair of the county legislative body. In accordance with § 8-48-108, the formal notice to members required by this subdivision (a)(1) is directory and may be waived by the members of the county legislative body if all members have constructive notice of the vacancy or opening through other sources of information.

(2) In addition to the notice provided for in subdivision (a)(1), the presiding officer of the county legislative body shall cause public notice to be given in a newspaper of general circulation in the county at least seven (7) days prior to the meeting of the body at which the office is to be filled, notifying the public of the vacancy or opening and specifying the office or offices to be filled at the meeting.

(b) Before the county legislative body votes or considers any motion or resolution regarding the office to be filled, the chair shall allow registered voters of the county an opportunity to submit names to the county legislative body for consideration. The names may be submitted in writing to the chair prior to the meeting or may be submitted in person at the meeting. In order for a name to be considered, a member of the county legislative body must subsequently nominate the person. Members of the county legislative body may also nominate a candidate or candidates to fill the office or vacancy without the name being submitted by a voter. Nominations do not require a second. If the person nominated is not present at the meeting, the person making the nomination shall submit a signed statement from the nominee that the nominee is willing to serve in the office if appointed.

(c) Should a member of the county legislative body accept a nomination for an office or vacancy that is required by the Constitution of Tennessee to be filled by the county legislative body, the member shall be prohibited from voting on the appointment or any motions or resolutions relative to making the appointment until the office or vacancy is filled. For the purposes of determining a majority, the membership of the county legislative body shall be reduced to reflect any member or members prohibited from voting on the appointment. If a member of the county legislative body is subsequently appointed to fill the office or vacancy, the member shall immediately resign from the county legislative body upon accepting the appointment. If the member does not receive the appointment, the member shall not be required to resign and may continue the member's duties on the county legislative body upon the conclusion of the vote on the appointment.

(d) After nominations cease, the county legislative body may discuss the nominations and may, at the discretion of the chair, interview nominees or allow nominees the opportunity to address the county legislative body. Upon motion passed by the majority of the members, the vote to make the appointment may be postponed to a subsequent meeting; provided, that adequate public notice of the meeting is given in accordance with title 8, chapter 44.

(e) To receive an appointment, a nominee must receive the votes of a majority of the members of the county legislative body eligible to vote on the appointment. The county legislative body shall adopt rules of procedure for eliminating nominees in cases where there are multiple nominees for an appointment and no nominee receives a majority of the votes after the initial vote. No secret balloting shall be permitted. Each member's vote regarding the appointment process shall be recorded by the clerk and entered on the minutes of the county legislative body. A tie vote of the county legislative body regarding an appointment may be broken in the same manner that other tie votes of the body may be broken.

(f) Any complaint challenging the legality of an appointment made by the county legislative body shall be filed with the chancery court of the county within ten (10) days of the date of the appointment.

(g) When filling a vacancy in offices required to be filled by the county legislative body, the county legislative body shall fill the vacancy in accordance with the deadline provided in § 5-1-104.

(h) (1) This section shall not apply to any county that has a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census.

(2) This section shall not apply to any county having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census.



§ 5-5-118 - Powers and duties -- Voting railroad stock.

The county legislative bodies have the power, and it is their duty, through an agent or proxy, to vote the stock of the county in any railroad, in all elections of officers and directors in such railroad.



§ 5-5-119 - Powers and duties -- Supervision of local improvements.

The establishment and general supervision of roads and ferries, watercourses and local improvements, are entrusted to the county legislative body, as provided in title 54, chapters 7 and 9-14.



§ 5-5-120 - Powers and duties -- Commissioners for local improvements.

The county legislative bodies have power to appoint commissioners for towns, toll bridges and other public improvements, and to fill all vacancies that may at any time occur among the commissioners, as prescribed.



§ 5-5-121 - Powers and duties -- Control of public buildings.

The county legislative bodies have power to erect or control, and dispose of public county buildings, as provided in chapter 7 of this title.



§ 5-5-122 - Powers and duties -- Tax levy for public buildings.

The county legislative bodies have full power to lay any tax, from time to time, and, at any time that they may think proper, to build, extend or repair, any courthouse, jail or public office for county purposes.



§ 5-5-123 - Powers and duties -- Time for county tax levy.

The county legislative body is required, at the first term in every year, to impose, and provide for the collection of, the tax for county purposes, and fix the rate thereof; but if it omits such duty at the first session, it shall be performed at the next regular session.



§ 5-5-124 - Powers and duties -- Correction of tax errors.

The county legislative bodies may release from double taxes, when they have been incurred, and correct errors in the tax list.



§ 5-5-125 - Powers and duties -- Exemptions from roadwork, peddling requirements.

The county legislative bodies may exempt any indigent, decrepit, or other persons unable by manual labor or physical exertion to obtain a living, from working on the public roads as provided in § 71-5-2302, or allow persons to hawk and peddle, without license, as provided in § 67-4-102.



§ 5-5-126 - Powers and duties -- Oaths of witnesses.

Power is given to members of the county legislative body to administer an oath or affirmation, as provided by law for witnesses appearing in a court of record of this state to give testimony in such court, when a witness is called to give testimony before the county legislative body or any committee of the county legislative body that has been created by a duly adopted resolution of the county legislative body.



§ 5-5-127 - Powers and duties -- Alcoholic beverages in parks, etc.

(a) A county may by resolution of its county legislative body prohibit or restrict the consumption of any alcoholic beverage or beer in public parks or recreation areas that are not within the corporate boundaries of a municipality. Such areas shall be prominently posted by the county in order to give the public reasonable notice.

(b) A violation of such a resolution shall upon conviction be a Class A misdemeanor and be punishable by a fine of not more than fifty dollars ($50.00).






Part 2 - Transitional Provisions

§ 5-5-202 - County bonds.

(a) It is the intent of the general assembly to preserve the rights and privileges of holders of outstanding county bonds and other indebtedness. The respective counties shall continue to be liable upon all outstanding bonds and other indebtedness for which they were liable prior to May 11, 1978, and nothing in this chapter and chapters 1 and 6 of this title shall be construed to abolish, limit or abrogate any rights or privileges heretofore existing in any holders of such outstanding bonds or indebtedness.

(b) With respect to county bonds and other indebtedness, the county mayor established by this chapter and chapters 1 and 6 of this title shall succeed to all rights and duties heretofore existing as to any officers whose functions are assumed in whole or part by the county mayor pursuant to this chapter and chapters 1 and 6 of this title. Likewise with respect to county bonds and other indebtedness, the county legislative body established by this chapter and chapters 1 and 6 of this title shall succeed to all rights and duties heretofore existing as to any entities whose functions are assumed in whole or part by the county legislative body pursuant to this chapter and chapters 1 and 6 of this title.



§ 5-5-203 - Effect on private and other acts.

(a) Any law, private act or general act of local application in conflict with any provision of this chapter and chapters 1 and 6 of this title is hereby repealed.

(b) Any law, private act or general law of local application not in conflict with this chapter and chapters 1 and 6 of this title shall remain in full force and effect; provided, that any conflict shall be construed in favor of implementing this chapter and chapters 1 and 6 of this title and repealing the conflicting law.

(c) Nothing in this chapter and chapters 1 and 6 of this title shall be construed as affecting the operation or existence of boards, commissions, committees or other agencies of local government except as necessary to avoid conflict with express provisions hereof.









Chapter 6 - County Mayors

Part 1 - Substantive Provisions

§ 5-6-101 - County mayor -- Term -- Title.

(a) Except in counties organized under the consolidated government provisions of the Constitution of Tennessee, article XI, § 9, the chief executive officer of each county shall be a county mayor elected in accordance with § 5-6-102 by the qualified voters of the county for a term of four (4) years or until a successor is elected and qualified.

(b) The term of office for a county mayor shall begin on September 1 next succeeding the county mayor's election.

(c) References to the chair of the county court and county judge appearing elsewhere in this code shall be deemed references to the county mayor.

(d) (1) The chief executive officer of each county shall be redesignated and hereafter referred to as the county mayor, except as provided in subdivision (d)(2). References to the term "county executive" appearing elsewhere in this code are to be deemed references to the county mayor.

(2) Private acts enacted prior to March 28, 2007, designating the title of the chief executive officer of the county as "county executive" shall remain in full force and effect. No county may redesignate the county mayor as county executive by private act following March 28, 2007.

(3) Notwithstanding subdivisions (d)(1) and (2), in any county having a population of not less than twenty thousand one hundred (20,100) nor more than twenty thousand two hundred (20,200), according to the 2000 federal census or any subsequent federal census, the chief executive officer of the county shall be designated and hereafter referred to as the county executive.



§ 5-6-102 - Election.

Election of the county mayor shall be in accordance with the following provisions:

(1) In counties of Class 1 and counties of Class 2 having a county council form of county government as established by § 8-24-101, in counties having a population of not less than twelve thousand three hundred fifty (12,350) nor more than twelve thousand three hundred seventy-five (12,375), or not less than thirty-eight thousand eight hundred (38,800) nor more than thirty-eight thousand nine hundred (38,900), by the federal census of 1970 or any subsequent federal census, and in counties having a chair of the county court on May 11, 1978, the county mayor shall be elected in the regular August election in 1978 and every four (4) years thereafter.

(2) In all other counties, the county mayor shall be elected in the regular August election in 1978 and every four (4) years thereafter.



§ 5-6-104 - Qualifications.

(a) The county mayor shall be:

(1) A qualified voter of the county;

(2) At least twenty-five (25) years of age; and

(3) A resident of the county for one (1) full year prior to the date of filing a nominating petition for election to such office.

(b) The county mayor shall continue to reside in the county during the county mayor's term of office, and shall not, during the county mayor's term of office, hold any other public office for profit.



§ 5-6-105 - Compensation.

(a) The county mayor shall devote full time to the duties and demands of the office unless the voters of the county, by means of a referendum authorized by Acts 1979, chapter 145, § 2, determine that such duties and demands are insufficient to require full-time action.

(b) (1) The county mayor shall receive for the county mayor's services such compensation as established in § 8-24-102.

(2) Such minimum salary shall apply to a county mayor who devotes full time to such office.

(3) The salary of a county mayor who devotes less than full time to such office shall be determined by resolution of the county legislative body.



§ 5-6-106 - Powers and duties -- Generally -- Ex officio memberships -- Appointments.

(a) The county mayor shall be the chief executive officer of the county and shall have all the powers and duties formerly exercised by the county judge, county chair, or elected official exercising general supervision of the county government as provided by this chapter, other general law, special, local or private acts.

(b) (1) The county mayor shall serve as a nonvoting ex officio member of the county legislative body. The county mayor or the county mayor's designated representative shall serve as a nonvoting ex officio member of each committee of the county legislative body and of each board, commission or authority of the county government, except as provided by law or by action of the county legislative body.

(2) In those circumstances not addressed by subdivision (b)(1), the county mayor may designate, from time to time, a professional staff member with appropriate training or a member of the county legislative body to sit in the county mayor's place on any board, authority or commission that the county mayor serves upon by virtue of holding the office of county mayor. Any such designee shall have the powers, including the power to vote, as are otherwise conferred upon the county mayor when serving upon such board, authority or commission. At any such meeting attended by the county mayor, only the county mayor shall exercise voting power.

(c) Except as otherwise provided by general law, or special or private act, the county mayor shall appoint members of county boards and commissions and county department heads. Such appointees shall be subject to confirmation by the county legislative body, and in so doing, the legislative body may express its views fully and freely and shall vote for or against confirmation. The legislative body shall not seek or interview such prospective employees prior to their appointment by the county mayor. Such appointment and confirmation are not applicable to employees appointed by other elected county officials.



§ 5-6-107 - Powers and duties -- Action on legislation.

(a) (1) The county mayor has the power of veto with respect to resolutions of the county legislative body.

(2) Such veto shall apply only to legislative resolutions and shall not apply to resolutions in which the legislative body is exercising administrative or appellate authority.

(b) (1) Every resolution shall be submitted to the county mayor.

(2) If the county mayor signs it, the resolution shall become effective immediately or at a later date if the resolution so provides.

(3) If the county mayor vetoes the resolution, the county mayor shall return it to the county legislative body for action on the county mayor's veto, in which case it shall become effective only upon subsequent passage by a majority of all the members comprising the county legislative body.

(4) Such passage must take place within twenty (20) days of receiving the county mayor's message of veto or at the next regular meeting of the county legislative body, whichever is later.

(5) If the county mayor fails either to sign or to veto a resolution and to report the county mayor's action to the county legislative body within ten (10) days after the resolution is submitted to the county mayor, the resolution shall become effective without the county mayor's signature upon the expiration of the ten-day period or at a later date if the resolution so provides.

(c) The veto may not be exercised with respect to specific items or parts of items in the annual county budget, and may only be exercised with respect to the whole.

(d) (1) This section shall not be applicable to counties of Class 1 as established by § 8-24-101, that have comparable provisions in special or private acts establishing a veto power in the county mayor.

(2) This section shall not be applicable in any county in which the county mayor is elected as chair of the county legislative body as provided in § 5-5-103.

(3) This section shall be applicable in counties having a population of not less than twelve thousand three hundred fifty (12,350) nor more than twelve thousand three hundred seventy-five (12,375), by the federal census of 1970 or any subsequent federal census.

(4) This section shall be applicable in counties having a population of not less than thirty-eight thousand eight hundred (38,800) nor more than thirty-eight thousand nine hundred (38,900), by the federal census of 1970 or any subsequent federal census.



§ 5-6-108 - Powers and duties -- County property and accounts.

The county mayor shall be the accounting officer and general agent of the county; and, as such, the county mayor shall have power, and it shall be the county mayor's duty to:

(1) Have the care and custody of all the county property, except such as is by law placed in the custody of other officers;

(2) Appoint an agent or attorney to take care of such property, and fix such agent's or attorney's compensation;

(3) Control all books, papers and instruments pertaining to the county mayor's office;

(4) Audit all claims for money against the county;

(5) Draw, without seal, all warrants upon the county treasury;

(6) Audit and settle the accounts of the county trustee, and those of any other collector or receiver of county revenue, taxes, or incomes, payable into the county treasury, and those of any persons entrusted to receive or expend any money of the county;

(7) Require such officers or persons to render and settle their accounts as directed by law, or by the authority under which they act;

(8) Enter in a book, to be known as the warrant book, in the order of issuance, the number, date, amount and name of the drawee of each warrant drawn upon the treasury;

(9) Keep in a suitable book an account of the receipts and expenditures of the county, so as to show clearly the assets of the county, and the debts payable to and by it, balancing the account semiannually, and generally to superintend the financial concerns of the county; and

(10) Report, in writing, semiannually, to the county legislative body all moneys received and paid out, and a complete statement of the financial condition of the county, and the county mayor shall settle the county mayor's accounts once every year.



§ 5-6-109 - Powers and duties -- Bond.

All county mayors shall, before entering upon the discharge of their duties, enter into an official bond prepared in accordance with title 8, chapter 19, to be approved by the county legislative bodies, in the sum of one hundred thousand dollars ($100,000), or in a greater sum as the county legislative body may determine, payable to the state, for the use of their respective counties, conditioned for the faithful discharge of their duties as accounting officers and general agents of their counties, during their official terms, as set forth in § 5-6-108. The bond shall be recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 5-6-110 - Powers and duties -- Duties as financial officer.

It is the duty of the county mayor to:

(1) Draw the county mayor's warrant on the county trustee for the payment of any judgment recovered against, or debt due from, the county;

(2) Reduce to writing the testimony of any witness examined by the county mayor touching any settlement, and file the same therewith;

(3) Minutely examine and settle the accounts of county officers, referring to the records, documents, dockets and papers in the offices to verify each item;

(4) Report to the county legislative body the settlements, under oath that the county mayor believes that the report contains a true schedule of the revenue collected by each officer, and that the county mayor is bound by law to pay to the county trustee;

(5) Make duplicates of the settlements with the clerks of the circuit, chancery and appellate courts, and deliver one (1) of the duplicates to the county clerk, and file the others in each of the clerk's offices.



§ 5-6-112 - Powers and duties -- Powers as financial officer.

The county mayor has the power to:

(1) If there is no county attorney, employ or retain counsel, or both, to advise the county mayor and the members of the county legislative body as to their legal rights as such members, to prepare and draft resolutions for passage by the body, and to represent the county either as plaintiff or defendant in such suits as may be brought by or against the county, except suits by the county to collect delinquent taxes, which counsel shall be entitled to a reasonable fee for such counsel's services or retention, or both, to be fixed by a majority vote of the members of the county legislative body at one (1) of its regular sessions, to be paid out of the county general fund;

(2) Require the clerks of the several courts to produce to the county mayor all records, documents, dockets and papers in their offices relating to each office, and tending to give information in relation to the county revenue collected by such officer for the use of the county;

(3) Call or summon before the county mayor all witnesses having any knowledge relating to the county revenue;

(4) Demand of each of the clerks of the several courts an account, on oath, of all moneys by such clerk collected for the use of the county, setting forth each separate item, from whom and at what time received, and the source from which it was derived;

(5) Call the collectors of the county tax, at the time prescribed by law, for the purpose of making a final settlement for the year last past;

(6) Call the county trustee to a settlement when required by law, or by the county legislative body;

(7) Procure, at the expense of the county, a well bound book, and therein cause to be entered, on the left-hand pages, two (2) regular accounts, one (1) against the collectors of taxes and revenue, the other against the county trustee, stating the amount of all the taxes for which the collectors are accountable, and each item with which each of the officers is chargeable, on behalf of the county, expressing the manner in which it became due and owing, or by whom paid. And, on the right-hand page, opposite the debits, the county mayor shall cause to be entered each item or credit to which either of the officers is entitled, plainly showing the amount thereof and to whom paid;

(8) Transfer the balance, if any, either for or against the county, to their respective accounts to be opened for the ensuing year, so that the county mayor may be enabled, when required by the county legislative body, plainly to show the state and condition of the county treasury, and in what manner the moneys thereof have been disbursed; and

(9) Demand of the county clerk a list of the amount of taxes put into the hands of the collector, and due and owing for that year, together with sufficient vouchers, showing the amount of moneys by such clerk paid to the trustee, as required by law, for fines and forfeitures, and the amount of all appropriations made for the year by the county legislative body, with all necessary documents and vouchers showing any receipts or disbursements of county moneys.



§ 5-6-114 - Powers and duties -- Acting for clerk.

When the county clerk is incompetent, because of interest or relationship, to do or perform any official act required by law to be done by the county clerk, it shall be lawful, and is made the duty of the county mayor to do and perform that act.



§ 5-6-115 - Incompetency of clerk -- Additional provisions.

When the county clerk is incompetent to take and state any account, the same shall be taken and stated by a special commissioner, to be appointed by the county legislative body as provided by law.



§ 5-6-116 - Clerical assistants.

The county mayor for each county may employ one (1) or more clerical assistants as may be necessary for the performance of the county mayor's official duties. The county mayor shall establish the compensation of any such assistant within the amount appropriated for such purpose by the county legislative body.



§ 5-6-120 - Transfer of duties to water and wastewater treatment authorities.

(a) (1) The duties of the county mayor in regard to any petition filed pursuant to title 7, chapter 82, are transferred to the water and wastewater treatment authority board under title 68, chapter 221, part 6 in any county that has created such authority. Such petitions may be granted if the board determines in its sole discretion that the public convenience and necessity require the same. The general assembly enacts this section as a statement of its intent that this section is a clarification of title 68, chapter 221, part 6. From and after the creation of a water and wastewater treatment authority and the establishment of its service area, the authority shall be the sole and exclusive provider of its authorized services in its service area. The designated service area for any particular function or service shall not include any area located within the boundaries of another governmental entity providing the same function or service on the date the service area is established. Different service areas may be established for different functions or services. The authority may cede all or any portion of its functions or service area to another governmental entity upon the board determining in its sole discretion that the public convenience and necessity require the same.

(2) Notwithstanding any law to the contrary, the transfer of duties as provided in subdivision (a)(1) do not apply to a county which:

(A) Is served by a water and wastewater treatment authority that does not provide water service;

(B) Has its water provided by more than five (5) utility districts; and

(C) Has, under state law, had its county mayor hear petitions of utility districts.

(b) The authority granted in this section shall prevail over any other law to the contrary for all water and wastewater service providers proposing to provide such services in the service area of the authority. Any city proposing to provide such services in the service area of the authority shall have authorization to do so only by filing a petition in the manner established by this section and receiving a cession by the authority.



§ 5-6-121 - County fire marshal -- Appointment -- Compensation -- Qualifications.

(a) The county mayor for each county may appoint a fire marshal, whose duty shall be to coordinate the efforts of volunteer fire departments, enforce local fire safety regulations and assist in the prevention of fire and arson. If a county fire marshal is employed, the county mayor shall establish the compensation of the county fire marshal within the amount appropriated for such purpose by the county legislative body.

(b) The county fire marshal shall:

(1) Have at least five (5) years of experience as a firefighter;

(2) Have and maintain certification from the state fire marshal in accordance with § 68-120-113; and

(3) Serve at the pleasure of the county mayor.






Part 2 - Transitional Provisions

§ 5-6-205 - Effect on private and other acts.

(a) Any law, private act or general act of local application in conflict with this chapter and chapters 1 and 5 of this title is hereby repealed.

(b) Any law, private act or general law of local application not in conflict with this chapter and chapters 1 and 5 of this title shall remain in full force and effect; provided, that any conflict shall be construed in favor of implementing this chapter and chapters 1 and 5 of this title and repealing the conflicting law.

(c) Nothing in this chapter and chapters 1 and 5 of this title shall be construed as affecting the operation or existence of boards, commissions, committees or other agencies of local government except as necessary to avoid conflict with express provisions hereof.









Chapter 7 - County Buildings and Property

§ 5-7-101 - County powers generally.

Each county may acquire and hold property for county purposes, and make all contracts necessary or expedient for the management, control and improvement thereof, and for the better exercise of its civil and political powers, and may make any order for the disposition of its property.



§ 5-7-102 - Grants for use of county.

All deeds, conveyances or grants that have been, or may be, made to any officer or person for the use or benefit of the county, vest in such county the title as fully as if made to such county by name, but such conveyances hereafter shall be made to the county.



§ 5-7-103 - Sites for offices.

The county legislative body of every county, a majority of the members being present and voting for it, may purchase and hold suitable sites for offices of the county clerks, and such other county offices as may be deemed expedient by the legislative body.



§ 5-7-104 - Required structures.

It is the duty of the county legislative body to erect a courthouse, jail, and other necessary county buildings.



§ 5-7-105 - Location of county buildings and courthouse, jail, workhouse and county highway department garage -- Interlocal agreements.

(a) The courthouse and all county buildings provided by the county for the county officers shall be erected within the limits of the county town; provided, that the jail and county highway department garage may be erected outside the limits of the county town but within the boundaries of the county; and provided further, that if two (2) or more counties enter into an interlocal agreement providing for a jail or workhouse to serve the counties that are parties to the agreement, then a county that is a party to such an agreement shall not be required to have a jail or workhouse located within the boundaries of the county, but any jail or workhouse serving more than one (1) county shall be located within the boundaries of one (1) of the counties that is a party to the agreement.

(b) Nothing in this section shall be construed as preventing or prohibiting a county that has constructed a criminal justice building or facility, or that uses a building or facility, that is not located within the limits of the county seat, from holding criminal court in that building or facility; provided, that it is located within the limits of the county. If the building or facility is used to hold criminal court, a defendant may be indicted, prosecuted, tried and convicted in that building or facility as if done at the courthouse.



§ 5-7-106 - Construction and maintenance costs -- Tax levy.

The county buildings are to be erected and kept in order and repair at the expense of the county, under the direction of the county legislative body, and it may levy a special tax for this purpose.



§ 5-7-107 - Employment of superintendent.

The county legislative body is authorized, but not required, to employ a competent person to superintend the construction and repair of such county buildings, bridges, levees, etc., as may be necessary; the superintendent to be paid such salary as may be agreed upon, out of the county treasury, but no contract to continue longer than twelve (12) months.



§ 5-7-108 - Courthouse -- Sheriff's power and duties.

(a) (1) The sheriff has charge of the courthouse, unless some other person is specially appointed by the county legislative body for that purpose, and shall prevent trespasses, exclude intruders, and keep it and the grounds attached thereto in order, reporting from time to time the repairs required, and the expense, to the county legislative body.

(2) Beginning July 1, 2008, deputy sheriffs newly assigned to courts pursuant to §§ 8-8-201(a)(2)(A), 16-15-715, and 37-1-213 shall participate in forty (40) hours of basic training in courthouse security within twelve (12) months of assignment to that duty. Every year thereafter the deputies shall participate in a minimum of sixteen (16) hours of training specific to courthouse security that has been approved by the peace officers standards and training commission.

(b) It is further the duty of the sheriff to see that the state and national flags as provided for in § 5-7-109 are properly displayed in each courtroom while such county legislative body is in session.



§ 5-7-109 - Flags.

(a) Any county mayor of any county whose courthouse is equipped with a flag pole shall have the right to request and be furnished with a flag of the state of Tennessee, which flag shall be displayed by the county authority upon proper occasions.

(b) Any county mayor desiring such state flag shall certify in such county mayor's official capacity that:

(1) The courthouse of the county of which that person is county mayor is duly equipped with a flag pole suitable for displaying such state flag; and

(2) If such state flag is furnished such county, the county authorities agree and obligate themselves to display the same upon all national and state holidays and other days set apart by law for patriotic purposes.

(c) Such request shall be forwarded to the adjutant general of the state, who shall thereupon furnish the county with such state flag, to be approximately six feet (6') in length and four feet (4') in width, and from the funds appropriated for the adjutant general's department, the adjutant general is authorized to procure as many state flags as may be necessary; provided, that not more than one (1) such state flag shall be furnished to any county; provided further, that no county shall be entitled to receive a second flag where the one originally furnished it has been destroyed by the elements or other casualties.

(d) It is the duty of the county mayor of each and every county obtaining a state flag under this section to see that the same is displayed upon all legal holidays, either state or national, and upon all other days set apart for patriotic observance.

(e) Every county shall provide a flag of the United States and a flag of the state of Tennessee to be displayed in the courtroom of every court of record of the county while such court is in session.



§ 5-7-110 - Jail specifications.

(a) The county jail shall be of sufficient size and strength to contain and keep securely the inmates confined therein, and shall contain at least two (2) apartments, one (1) for males and one (1) for females.

(b) The county jail shall be properly heated and ventilated, and have sufficient sewerage to ensure the health and comfort of the inmates.



§ 5-7-111 - Replacement of courthouse or jail -- Authorization.

Whenever, in the opinion of a majority of the members of the county legislative body, two thirds (2/3) of them being present, the site of a jail or public prison, or courthouse, is unhealthy, insecure or inconvenient in its location to the county or to the town, or inhabitants of the town, in which it is situated, or the interest and convenience of the town would be promoted by the removal of any of the same, the members may order a sale of the site, and of the whole or part of the materials used in its construction; and they may also order that a more eligible, convenient, healthy or secure site be purchased, and cause to be erected thereon a new jail or courthouse, better suited to the convenience of the town, and to secure the safe custody, health and comfort of inmates.



§ 5-7-114 - Replacement of courthouse or jail -- Deed conveying old site.

Any deed of conveyance of the old site of the prison or courthouse, made by the project superintendents, duly proved or acknowledged and registered, shall be effectual to vest a valid title in the purchaser.



§ 5-7-115 - Authority for county governments to display historic documents on public buildings and grounds.

Each county is authorized to display, in county public buildings and on county public grounds, replicas of historical documents, including, but not limited to, the Ten Commandments, Magna Carta, Mayflower Compact, Declaration of Independence, United States Constitution, Bill of Rights, Constitution of Tennessee, and other such historically significant documents in the form of statues, monuments, memorials, tablets, or any other display that respects the dignity and solemnity of such documents.



§ 5-7-116 - Leasing.

Each county may lease land or existing buildings owned by the county to any person, corporation, partnership or association for such consideration and upon such terms as in the judgment of the governing body are in the interest of the county.



§ 5-7-117 - County operating water utility system -- Transfer of system to utility district -- Procedure.

(a) Notwithstanding any other law to the contrary, any county operating a water utility system pursuant to previous transfer or merger under the authority of title 7, chapter 82, or operating under private acts, or otherwise, may by resolution agree to transfer all or any part of such water system to a utility district having all or part of its official territory within the county, which utility district was either previously formed or formed for the purpose of receiving transfer of such system; provided, that the resolution must contain a provision requiring the protection of all rights of bondholders, and must specifically state all other conditions to the transfer that may be imposed by the county legislative body, and such resolution must be approved by a two-thirds (2/3) vote of such county legislative body.

(b) Before voting to sell, transfer, convey or set over such system, the county legislative body shall cause notices to be mailed to all customers of such county water system or the part thereof intended to be transferred, and shall provide such customers an opportunity to testify in a public hearing, the date of which shall be fixed in such notice.

(c) When all conditions of such resolution shall have been met, the county mayor and president of the utility district shall sign an addendum to the contract, identifying the county and the utility district resolutions of which the contract consists, certifying that all conditions therein have been met, and shall cause such addendum to be published in a newspaper of general circulation within the county at the expense of the utility district, upon which publication the transfer shall thereupon be consummated by operation of law without the need for the execution of any instruments of transfer.



§ 5-7-118 - County security officers -- Standards -- Police powers.

(a) The county mayor or the county mayor's designee is authorized to establish policies pursuant to which a suitable number of persons may be employed and commissioned as county security officers.

(b) All security officers employed pursuant to this section must meet the minimum certification requirements of the peace officers standards and training commission.

(c) The county mayor or the county mayor's designee is authorized to establish such other minimum qualifications for employment as security officers as deemed appropriate; however, the qualifications for security officers permitted to carry firearms or other arms while on duty shall be at least equivalent to the certification requirements of the peace officers standards and training commission.

(d) When properly commissioned and qualified in accordance with the policies of the county mayor or the county mayor's designee, the security officers shall have all the police powers necessary to enforce all state laws and duly enacted county ordinances. The authority hereby granted extends to all facilities or property owned, leased or operated by the county.

(e) This section only applies in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census.



§ 5-7-119 - County authorized to dispose of real property at nominal cost to certain nonprofit corporations.

Notwithstanding any rule, regulation or other law to the contrary, any county, upon two-thirds (2/3) vote of the county legislative body, may dispose of real property at a nominal cost by private negotiation and sale to a nonprofit corporation, incorporated under the laws of this state, that has received a determination of exemption from the internal revenue service pursuant to 26 U.S.C. § 501(c)(3), and whose purpose includes providing educational and vocational training services to children and adults with disabilities.






Chapter 8 - Receipt and Management of Funds

Part 1 - General Provisions

§ 5-8-101 - Sources of county revenue -- Gifts and donations.

(a) County revenue is derived from taxes on property, privileges, litigation, merchants, peddlers; from fines and forfeitures; and from money remaining unclaimed more than two (2) years in clerks' offices.

(b) Notwithstanding any law to the contrary, a county is authorized to accept and receive gifts and donations of money, intangible personal property, tangible personal property and real property. If any such gift or donation is offered subject to conditional or restrictive terms, then the gift must be accepted by majority vote of the county legislative body and must be used by the county subject to the terms of such conditions or restrictions. If an unrestricted gift or donation of money is accepted and received, then such money must be deposited in the county general fund and must be appropriated and expended in accordance with county budgetary procedures. If an unrestricted gift or donation of personal or real property is accepted and received, and if the property is subsequently leased or sold, then the proceeds from such lease or sale must be deposited in the county general fund and must be appropriated in accordance with county budgetary procedures.



§ 5-8-102 - Privilege tax -- Motor vehicle tax.

(a) Privilege Taxes Authorized. Each county is empowered to levy privilege taxes upon merchants and such other vocations, occupations or businesses as are declared to be privileges, not exceeding in amount that levied by the state for state purposes.

(b) Motor Vehicle Tax -- Authorization. Each county is empowered to levy for county purposes by action of its governing body a motor vehicle privilege tax as a condition precedent to the operation of a motor vehicle within the county. The tax may be levied on any motor vehicle taxable by the state.

(c) Motor Vehicle Tax -- Imposition. (1) No resolution authorizing such motor vehicle privilege tax shall take effect unless it is approved by a two-thirds (2/3) vote of the county legislative body at two (2) consecutive, regularly scheduled meetings or unless it is approved by a majority of the number of qualified voters of the county voting in an election on the question of whether or not the tax should be levied.

(2) (A) Except as provided in subdivision (c)(2)(B), if there is a petition of registered voters amounting to ten percent (10%) of the votes cast in the county in the last gubernatorial election that is filed with the county election commission within thirty (30) days of final approval of such resolution by the county legislative body, then the county election commission shall call an election on the question of whether or not the tax should be levied in accordance with this section.

(B) In any county having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000), according to the 1990 federal census or any subsequent federal census, if there is a petition of ten percent (10%) of the qualified voters who voted in the county in the last gubernatorial election that is filed with the county election commission within thirty (30) days of final approval of such resolution by the county legislative body, then the county election commission shall call an election on the question of whether or not the tax should be levied in accordance with this section.

(3) The local governing body shall direct the county election commission to call such election to be held in a regular election or in a special election for the purpose of approving or rejecting such tax levy.

(4) The ballots used in such election shall have printed on them the substance of such resolution and the voters shall vote for or against its approval.

(5) The votes cast on the question shall be canvassed and the results proclaimed by the county election commission and certified by it to the local governing body.

(6) The qualifications of voters voting on the question shall be the same as those required for participation in general elections.

(7) All laws applicable to general elections shall apply to the determination of the approval or rejection of this tax levy.

(d) Motor Vehicle Tax -- Requirements and Limitations. (1) Any disabled veteran who has one hundred percent (100%) permanent total disability from a service-connected cause or any former prisoner-of-war, as determined by the United States veterans administration, is exempt from the motor vehicle privilege tax imposed by this section or by private act upon submission of evidence of such disability to the officer in the county charged with the responsibility for collecting such tax.

(2) In each county that has levied or may hereafter levy a motor vehicle privilege tax under either this chapter or by private act, the duration or term for which the privilege is issued, method of collection, proration of the amount chargeable for a period of either more or less than a calendar year interval, and the grace period allowable shall be the same as that provided for in § 55-4-104 for payment of state motor vehicle registration fees for all such vehicles described in that section. During the period of transition from the current collection procedure and tax interval to the alternate interval method, each county shall use the same system of fee proration for applicable vehicles as that applied by the state during its transitional period. No resolution of the local governing body or election on the question by qualified voters of the county is required for implementation of these specific provisions.

(3) In each county that has levied or may hereafter levy a motor vehicle privilege tax under either this chapter or by private act, the county legislative body shall determine by resolution whether a resident who operates a motor vehicle in the county shall have a decal or emblem affixed upon the motor vehicle as evidence of compliance and, if a decal or emblem is required by the county legislative body, the place on the motor vehicle at which it shall be affixed. Any person who fails to display the decal or emblem required by a county legislative body under this subdivision (d)(3) commits a Class C misdemeanor. However, § 7-51-702, concerning nonresident motorists, shall remain in effect.

(4) Any OEM headquarters company may make application to the commissioner of revenue to be exempt from the motor vehicle privilege tax imposed by this section or by private act; provided, however, that the exemption granted under this subdivision (d)(4) shall apply only with respect to OEM headquarters company vehicles. For purposes of this subdivision (d)(4), "OEM headquarters company" and "OEM headquarters company vehicle" have the same meaning as provided in title 55, chapter 1.

(5) (A) For purposes of this subdivision (d)(5), "antique motor vehicle" means any antique motor vehicle, as defined in § 55-4-111, for which a permanent antique motor vehicle registration plate has been or is issued pursuant to § 55-4-111(b) and title 55, chapter 4, part 2.

(B) In each county that has levied or may levy a motor vehicle privilege tax under either this chapter or by private act, the county may, by action of its governing body, either:

(i) Exempt any owner of an antique motor vehicle who resides in the county from liability for the tax; or

(ii) In lieu of paying the tax annually, require any owner of an antique motor vehicle who resides in the county to pay the tax on a one-time-only basis upon issuance of a permanent decal or other device pursuant to subdivision (d)(5)(D).

(C) No resolution authorizing an exemption pursuant to subdivision (d)(5)(B)(i) or requiring the one-time payment of the tax pursuant to subdivision (d)(5)(B)(ii), whichever is applicable, shall take effect unless it is approved by a two-thirds (2/3) vote of the county legislative body at two (2) consecutive, regularly scheduled meetings or unless it is approved by a majority of the number of qualified voters of the county voting in an election conducted in accordance with subsection (c) on the question of whether or not owners should be exempted from the tax or liable for the one-time payment of the tax, whichever is applicable.

(D) (i) In any county that approves a resolution requiring the payment of a one-time tax pursuant to subdivision (d)(5)(B)(ii), any owner who has been previously issued a decal or other device evidencing payment of the tax pursuant to this chapter or by private act and any owner who applies for initial issuance of such a decal or device shall be entitled to issuance of a permanent decal or other device upon payment of a one-time-only tax and the fee imposed by subdivision (d)(5)(D)(iii).

(ii) The permanent decal or other device shall be nonrenewable and nontransferable and shall be valid so long as the permanent antique motor vehicle registration plate issued to the owner is valid pursuant to § 55-4-111(b)(2).

(iii) The county clerk may charge a one-time-only fee for the initial issuance of the permanent decal or other device in an amount sufficient to defray the costs of implementing this subdivision (d)(5)(D).



§ 5-8-103 - Exempt or taxable property, privileges.

The property and privileges that are taxable or exempt from taxation, for county purposes, are the same that are taxable or exempt from taxation for state revenue.



§ 5-8-104 - Fines applied to county use.

Fines, amercements, forfeitures, and recoveries in prosecutions for offenses below the grade of petit larceny, shall be applied to the use of the county where they originate.



§ 5-8-105 - Fines adjudged by general sessions judges.

Fines and forfeitures arising in pursuance of the judgment of any judge of the court of general sessions, on any penal statute, shall belong to the county.



§ 5-8-106 - Revenue docket.

A book, to be called the revenue docket, shall be kept by the county clerk, in which the county clerk shall record all the sources of the county revenue, whether consisting of taxes upon property, or upon sales of merchandise and patent medicines, or on the exercise of privileges, or of fines and forfeitures, or otherwise.



§ 5-8-107 - Use of revenue, generally.

(a) Any revenue of a county, the use of which is not otherwise expressly restricted, and that is derived from taxes levied by the state and distributed to the various counties, from which taxes the cities likewise receive a portion thereof from the state collection, and any revenue of a county derived solely from taxes on privileges exercised in that county outside the corporate limits of any city, may be spent in such manner as the local governing body of each county shall direct, including, but not limited to, the retirement of bonds issued by such county, regardless of the obligation recited in the bond issue for the servicing and retirement thereof.

(b) This section shall not affect municipal revenues.



§ 5-8-108 - Authority to seek and use public funds.

Counties of this state, acting through their appropriate governing bodies, have the power and are authorized to apply for, receive and disburse for public purposes grants, loans and funds from the federal and state governments or any department or agency thereof authorized to administer grant, loan or similar programs.






Part 2 - Bank Accounts

§ 5-8-201 - Deposits authorized -- Finance committee -- Securing of funds.

(a) (1) The county legislative body in regular session assembled, a quorum being present, is authorized to adopt a resolution to contract with a bank or banks making the highest and best bid or bids to pay interest on daily balances of the county's funds; and to appoint three (3) of its members, who, in conjunction with the county trustee and county mayor, shall constitute the county finance committee, with the county mayor as chair of the committee.

(2) Before making any such contract, the trustee shall receive the bids from the banks and shall file an analysis of the bids that have been submitted with the county clerk who shall provide a copy of this report to each member of the county legislative body on or before the next meeting of the county legislative body. The analysis shall recommend the bank making the highest and best bid or bids to pay interest on daily balances of the county's funds, considering the lowest service charges, and considering other factors affecting safety and liquidity of county moneys.

(b) Any county shall require any financial institution that becomes a depository of county funds to secure such funds as provided in a collateral pool created under title 9, chapter 4, part 5, or in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4.

(c) If the county finance committee does not have a contract with a bank or other financial institution, the county trustee may contract with a bank or banks or other financial institutions for deposit, safekeeping, and earning of interest on daily balances of the county's funds, according to the same terms as are required by this section for a county finance committee. Additionally, the county trustee is authorized to enter into such agreements with banks and other financial institutions as necessary for the maintenance of collateral to secure the daily balances of the county's funds on deposit with banks or other financial institutions.

(d) Notwithstanding any general law or private act to the contrary, at least once every four (4) years and not less than once every term of office, the county trustee shall evaluate whether the contract entered into pursuant to this section should be rebid. The evaluation shall be based on obtaining proposals from at least two (2) banks or other financial institutions. The trustee shall prepare a written evaluation of the proposals and preserve the evaluation for a period of not less than three (3) years.



§ 5-8-202 - Contracts -- Execution and effect.

The finance committee, to carry out the will of the county legislative body, shall be vested with full power to formulate, make and sign a contract upon the terms and conditions specified, which contract shall be approved by the county mayor, and attested by the county clerk, with the county seal attached, on the part of the county, and shall be binding on the county.



§ 5-8-203 - Contracts -- Notice to trustee.

When the contract has been signed on the part of the county, and also signed by the proper officers, on the part of the bank or banks under the seal thereof, and a good and sufficient bond has been executed by the bank or banks, for the faithful performance of the contract and to save the county harmless, the finance committee shall so notify the county trustee, in writing, and order the county trustee to place all funds already in the county trustee's hands or that may thereafter be collected by the county trustee on deposit in the bank or banks, noting the funds that shall draw interest and the amount thereof.



§ 5-8-204 - Deposit of funds by trustee.

Upon the receipt of the notice and order specified in § 5-8-203, it is made the duty of the county trustee to place all funds in the notice in the bank or banks designated therein.



§ 5-8-205 - Liability of trustee.

From the date of the deposit, which shall be evidenced by the bank book, the county trustee shall be released from liability for losses to the county in consequence of the contract and deposit; but should the county trustee fail or refuse specifically to obey the order specified in § 5-8-203, the county trustee shall be held liable not only for the money collected and not so deposited, but for the interest on the funds mentioned in the contract, and as a penalty shall be liable for further interest equal in amount of the interest contracted for, all of which may be recovered by suit; and when collected the interest paid as penalty shall become the property of the contracting bank or banks, and the balance of the fund recovered, together with the cost, shall be paid to the county.



§ 5-8-206 - Monthly statements.

Before the fifteenth of each month, each of the contracting banks shall render a statement to the county trustee, showing the balance on hand and the interest thereon due the county to the first of the month, and the county trustee shall, in the county trustee's monthly report to the county mayor, as required by § 67-5-1902(a), show the amount of the monthly balance as per bank statement, the interest to be placed by the trustee to the credit of the proper county fund.



§ 5-8-207 - County officers -- Securing funds -- Mandatory accounts.

(a) (1) Every county official handling public funds shall be required to maintain an official bank account in a bank or banks within this state, and shall, within three (3) days after the receipt by such county official of any public funds, deposit the funds to the credit of such county official's official bank account, or bank accounts. Each county official maintaining an official bank account is authorized to enter into such agreements with banks and other financial institutions as necessary for the maintenance of collateral to secure the funds on deposit; provided, that the deposit of county funds in banks or financial institutions by a county trustee shall be done in accordance with § 5-8-201.

(2) All funds deposited with a bank or other financial institution shall be secured by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5.

(3) This requirement shall not prohibit a county official handling public funds from maintaining a petty cash fund in an account sufficient for the transaction of the official business of such county official's office.

(b) Every county official handling public funds shall be required to make all disbursements of such public funds by consecutively prenumbered warrants or consecutively prenumbered checks drawn on such county official's official bank account or bank accounts.

(c) A violation of this section is a Class C misdemeanor.



§ 5-8-210 - Checking system.

(a) Each county trustee may adopt a checking system for the disbursing of county funds by the county trustee as prescribed by this section by giving at least thirty (30) days notice to each official authorized to sign checks. Once adopted, any trustee may, with the approval of the county finance committee created pursuant to § 5-8-201, or with the approval of the county legislative body, discontinue the application of this section.

(b) For purposes of this section, the "county master account" means all accounts maintained by the county trustee for the purpose of handling banking transactions of the various county funds required by law to be managed by the county trustee, except for any check clearing account as defined in subsection (c). The county trustee shall reconcile all county master accounts and shall maintain all records as required by law relating to such accounts, including maintaining paid checks.

(c) For purposes of this section, "check clearing account" includes any account created for combined offices and departments or created for separate offices or departments, or both, that the county trustee establishes as a separate checking account for county payrolls or as a method of certifying checks. If any check clearing account is established, such account shall be reconciled by the county trustee, except that a separate clearing account established for a single office or department shall be reconciled by that office or department; provided, that if the county trustee deems it necessary or advisable, the county trustee may reconcile any check clearing account established for a single office or department, which shall include maintaining the paid checks.

(d) Any financial institution charges incurred by a county for a county master account or for a check clearing account shall be an allowable office expense for the county trustee; provided, that any financial institution charges incurred for a check clearing account established for a single office or department shall be a charge against the funds of the office or department.

(e) In any county coming under this section, a county master account and a check clearing account shall be established by the county trustee at a financial institution selected by the county finance committee created pursuant to § 5-8-201 or, if the county legislative body has not created a county finance committee or the county finance committee fails to specify one (1) or more financial institutions, then the county trustee may select a financial institution authorized to handle such account. Any financial institution shall be selected based on the institution offering the highest and best bid or bids to pay interest on daily balances of the county's funds, considering the lowest service charges, and considering other factors affecting safety and liquidity of county moneys.

(f) When the financial institution has been selected, the county trustee shall establish one (1) or more county master bank accounts or one (1) or more check clearing accounts, or both, and have each official authorized by law to sign checks drawn on each account to complete forms as required by the financial institution. The forms shall be completed and returned to the financial institution prior to any checks being issued on the account. Persons who have the authority to sign checks drawn on the account shall promptly complete these forms and return them to the county trustee. The county trustee shall maintain a copy of these forms and shall provide a copy of each completed form to the county mayor and to each person who is authorized to sign checks drawn on the account.

(g) The county trustee, in conjunction with the financial institution, may designate specifications for checks used to make withdrawals on any account established pursuant to this section. In the event of a written objection to the specifications by the county mayor, a department head, the director of accounts and budgets, or the director of finance is filed with the trustee, the county trustee's specifications for checks shall be approved by the finance committee created pursuant to § 5-8-201, or by the county legislative body.

(h) In any county that adopts this section, the issuance of checks shall be certified by one (1) of the following methods adopted by the county trustee:

(1) List Certification Method. This method requires each department, including the county mayor, a department head, director of accounts and budgets, and a director of finance, to submit a list by fund to the county trustee of the checks being issued showing the date of the check, check number, payee and amount. The county trustee verifies the department's fund balance and certifies that funds are available or will be available in the "check clearing account" for payment of those checks. The county trustee then transfers funds from the "county master account" to the "check clearing account." The county trustee may develop a procedure for emergency certification by the county trustee in circumstances where such would be reasonable, in which event the county trustee must be provided with a written document for certification by the end of the next business day;

(2) Check Signing/Validation Method. This method requires each department, including the county mayor, department heads, director of accounts and budgets, and directors of finance, to submit a list to the county trustee of checks being issued showing the date of the check, check number, payee and amount. The county trustee verifies the department's fund balance. The county trustee signs or validates each check if sufficient funds are or will be available and makes any necessary transfer of funds from the master account to the check clearing account;

(3) Combination Method. The method outlined in subdivision (h)(1) may be followed for some offices and departments, and the method outlined in subdivision (h)(2) followed for other offices and departments in the discretion of the county trustee; or

(4) Any other certification method requested by the county trustee and approved by the comptroller of the treasury.

(i) When the county trustee has certified that funds are available, the total amount certified shall be charged to the fund on which the check or checks are drawn on at least a daily basis so that a current balance is maintained.

(j) Any reference in this code or regulations issued pursuant to this code that require or authorize the issuance or acceptance of a county warrant shall also authorize the issuance or acceptance of a check drawn pursuant to this section and, to the extent that this section conflicts with other laws or regulations, this section shall apply in any county in which this section has been adopted by the county trustee as provided in subsection (a).

(k) Any person who signs or issues any check required by this section to be certified by the county trustee, that has not been certified by the county trustee in accordance with this section, is in violation of this section, subject to removal from position or office, and subject to personal liability for any improperly disbursed funds.






Part 3 - Investment in Bonds or Notes

§ 5-8-301 - Authorized investments.

(a) It is the policy of this state and the several counties that all idle county funds shall be invested to the maximum extent practical according to the following:

(1) Idle county funds derived from bond proceeds shall be invested in accordance with subsection (b);

(2) Idle county funds derived from sales of assets, settlements, or other infrequent and unusual occurrences shall be invested in accordance with subsection (b) and subdivisions (c)(2) and (3); and

(3) All other idle county funds shall be invested in accordance with subsections (b) and (c).

(b) In order to provide a safe temporary medium for investment of idle funds, counties are authorized to invest in the investment instruments noted in this section or as otherwise provided in the charter of those counties that have adopted a charter form of government pursuant to chapter 1, part 2 of this title. Any investments made pursuant to subdivisions (b)(3), (5) and (6) shall either be approved by the county legislative body, be in compliance with an investment policy adopted by the county legislative body, or approved by an investment committee established pursuant to § 5-8-302. Counties are authorized to invest idle funds in any of the following:

(1) Bonds, notes or treasury bills of the United States or other obligations guaranteed as to principal and interest by the United States or any of its agencies;

(2) Certificates of deposit and other evidence of deposit at Tennessee state chartered banks and savings and loan associations and federally chartered banks and savings and loan associations. Prior to making these investments, the county official shall obtain and document at least two (2) proposals from banks or other financial institutions to assure the county receives the highest and best rate of return. The documentation shall be retained in the official's office for a period of not less than three (3) years. Notwithstanding any other public or private act to the contrary, all investments made pursuant to this subdivision (b)(2) shall be secured by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5;

(3) Obligations of the United States or its agencies under a repurchase agreement for a shorter time than the maturity date of the security itself if the market value of the security itself is more than the amount of funds invested. Counties may invest in repurchase agreements only if the comptroller of the treasury or the comptroller's designee approves repurchase agreements as an authorized investment and if such investments are made in accordance with procedures established by the state funding board;

(4) The pooled investment fund established by title 9, chapter 4, part 7;

(5) (A) (i) Bonds of this state, including any revenue bond issued by any agency of the state of Tennessee, specifically including institutions under the control of the state board of education, the board of trustees for the University of Tennessee and bonds issued in the name of the state school bond authority;

(ii) Bonds of any county or municipal corporation of this state, including bonds payable from revenues, but expressly excluding bonds of any road, levee or drainage district; and

(iii) Bonds of any other state or political subdivision thereof;

(B) Any funds invested pursuant to this subdivision (b)(5) shall be invested only in bonds rated A or higher by any nationally recognized rating service;

(6) Nonconvertible debt securities of the following federal government sponsored enterprises that are chartered by the United States congress; provided, that the securities are rated in the highest category by at least two (2) nationally recognized rating services:

(A) The federal home loan bank;

(B) The federal national mortgage association;

(C) The federal farm credit bank;

(D) The federal home loan mortgage corporation; and

(E) Any other obligations that are guaranteed as to principal and interest by the United States or any of its agencies; and

(7) The county's own bonds or notes issued in accordance with title 9, chapter 21.

(c) (1) Not more than twenty percent (20%) of the lowest idle fund balance in the last five (5) years or twenty percent (20%) of the idle funds available at the time of investment, whichever is less, may be invested in maturities of greater than two (2) years but not greater than five (5) years from the date of investment.

(2) No idle funds are to be invested for a maturity of greater than two (2) years, unless first the county legislative body shall appoint an investment committee as authorized by § 5-8-302 or § 5-21-105, and such investment committee shall give its prior approval. Such investment committee may approve investments in maturities of up to five (5) years.

(3) Under subdivision (a)(2), the investment committee may approve investment in maturities of greater than five (5) years. Any such investments shall also be approved by the comptroller of the treasury or the comptroller's designee. The individual designated to invest the funds shall submit to the director in writing the infrequent and unusual occurrence that generated idle funds under subdivision (a)(2), the medium of investment and the maturity approved by the investment committee.

(d) (1) In addition to the investments authorized in subsection (a), those counties having a population in excess of one hundred fifty thousand (150,000), according to the 1980 federal census or any subsequent federal census, may also permit investment of idle funds in the investment instruments in subdivisions (d)(1)(A) and (B) in accordance with subdivision (d)(3);

(A) Prime banker's acceptances that are eligible for purchase by the federal reserve system; and

(B) Prime commercial paper that is rated at least A1 or equivalent by at least two (2) nationally recognized rating services.

(2) In addition to the investments authorized in subsection (a), those counties having a population of not less than twenty thousand (20,000) nor more than one hundred fifty thousand (150,000), according to the 1990 federal census or any subsequent federal census, may also permit investment of idle funds in prime commercial paper in accordance with the following:

(A) Such paper shall be rated in the highest category by at least two (2) commercial paper rating services; and

(B) The paper shall have a remaining maturity of ninety (90) days or less.

(3) Investment in the instruments set forth in subdivisions (d)(1) and (2) shall first be authorized by the county legislative body, acting by resolution duly adopted or otherwise provided in the charter of those counties that have adopted a charter form of government, pursuant to chapter 1, part 2 of this title. In addition, investment in the instruments set forth in subdivisions (d)(1) and (2) shall be prohibited until the investment committee has adopted written policies to govern the use of such instruments, with such policies being no less restrictive than those established by the state funding board to govern state investment in the instruments set forth in subdivisions (d)(1) and (2).



§ 5-8-302 - Committee on investment.

(a) For the purpose of carrying out § 5-8-301, the county legislative body of the several counties may appoint a committee with authority to designate the types of investments, the amounts of those investments and the maturity of those investments.

(b) No liability shall attach to any member of a committee selected for the purpose mentioned in subsection (a), except for misfeasance or malfeasance in the performance of the duties imposed on the committee.






Part 4 - Unclaimed Funds

§ 5-8-401 - Disposition.

The county mayor is required, in making settlements with clerks, to ascertain what amount of money is in their hands due to witnesses and officers, that may have been collected by them from suitors, and that has been in the hands of the clerk for more than two (2) years, and such sums of money shall be paid into the county treasury as other county revenue.



§ 5-8-402 - Records and reports.

(a) The several clerks shall, upon oath, produce their books and papers, and point out to the county mayor the items so collected by them and remaining in their hands, mentioned in § 5-8-401; and the county mayor shall examine the books minutely, and interrogate the clerks with a view to elicit the facts, and shall report thereon.

(b) The county mayor shall include with the report a list of the persons to whom money remaining in the hands of the clerk is due, and the amount due, and the county clerk shall spread the same in full in a record book kept for this purpose.



§ 5-8-403 - Payment to claimant.

The person to whom any money paid into the county treasury is due may apply to the county mayor for a warrant for the amount due that person, and, on presenting this warrant to the county trustee, the county trustee shall pay the amount, as in other cases, out of any money in the treasury.



§ 5-8-404 - Unclaimed funds from appellate courts.

This part shall apply to clerks of the appeals and supreme courts, who are required to pay over to the county mayor of the county in which the suits originated, as other county revenue, on the first day of January, April, July, and October of each year, all moneys in their hands due to witnesses, officers, litigants, or others, that may have been collected by the clerk from suitors or from the state and county treasury, and that have been in court for more than two (2) years.






Part 5 - Accounting System and Reports

§ 5-8-501 - Standard accounting system.

The comptroller of the treasury, with the approval of the governor, shall devise a modern and effective bookkeeping and accounting system to be used by all county officials and agencies receiving and disbursing the revenues of the state or any political subdivision thereof, and shall prescribe the minimum standards that shall be required under such system.



§ 5-8-502 - Compliance with accounting standards.

All county officials and agencies receiving and disbursing the revenues of the state or any political subdivision thereof shall be required to adopt a system of bookkeeping and accounting that meets the minimum standards provided for in § 5-8-501.



§ 5-8-503 - Noncompliance -- Additional audit costs.

If any county official or agency receiving and disbursing the revenues of the state or any political subdivision thereof shall fail to comply with § 5-8-502, the county, within thirty (30) days after the completion of the audit made by the state department of audit under §§ 4-3-304 and 9-3-212, shall be obligated to pay into the office of the comptroller of the treasury such portion of the actual cost of the audit as exceeds the fee provided by § 9-3-210.



§ 5-8-505 - Financial reports -- Applicability and contents.

All appointive or elective county public officials, official county boards, committees and commissions in the state having in their charge and custody public funds or moneys are required to file with the county mayor and with the county clerk, who shall provide a copy of this report to each member of the county legislative body on or before the next meeting of the county legislative body an annual financial report for the year ended June 30, in a form prescribed by the comptroller of the treasury.



§ 5-8-507 - Annual operating budget -- Publication -- Budgetary comparison.

(a) Notwithstanding any other law to the contrary, the county commission shall cause to be published the proposed annual operating budget, no later than five (5) days after the budget is presented to the governing body, in a newspaper of general circulation, if the newspaper is published daily. If the newspaper of general circulation is published less frequently than daily, then the commission shall cause the proposed annual operating budget to be published in the first edition for which the deadline for publication falls after the budget is presented to the governing body. No county commission shall approve final adoption of such budget until at least ten (10) days after the budget has been so published. A county may also publish the proposed annual operating budget on the county's Internet web site, which shall be accessible to the public, on the day the budget is presented to the governing body in order to give the public notice of the budget.

(b) The annual operating budget shall contain a budgetary comparison for the following governmental funds:

(1) General;

(2) Highway/public works;

(3) General purpose school fund; and

(4) Debt service.

(c) The budgetary comparison shall include comparisons of the proposed budget with the current year and the prior year. The budgetary comparisons shall be by individual fund and shall summarize revenues by local taxes, state of Tennessee, federal government and other sources. Expenditures shall be summarized by salaries and other costs. The budgetary comparison shall also present beginning and ending fund balances and the number of employee positions.






Part 6 - Revenue Commissioners

§ 5-8-601 - Appointment -- Tenure -- Oath.

(a) (1) The county legislative bodies, at their July term, shall elect three (3) competent citizens, not members of the county legislative body, county clerk, or deputy county clerk, who shall be known as the "revenue commissioners" of the county.

(2) One (1) of these commissioners shall be an expert accountant.

(b) Their term of office shall begin on the first Monday in September following their election, and they shall hold office for two (2) years, and until their successors are elected and qualified.

(c) Before entering upon their duties, they shall subscribe to an oath before the county clerk that they will well and truly discharge all duties that may devolve upon them by law.



§ 5-8-602 - Inspections.

(a) On Tuesday before the first Monday in January, April, July and October of each year, the revenue commissioners shall meet and critically examine the settlements of the county mayor, with all the collecting officers of the county.

(b) They shall inspect the reports of those collecting officers made to the county mayor, and the books of those officers, if necessary.

(c) They shall also carefully examine the financial report of the county mayor.

(d) They shall examine the checks and warrants on which disbursements from the treasury have been made, and compare these with the books of the treasurer or trustee.

(e) They shall ascertain what warrants have been drawn by the county mayor during the preceding quarter, which of these have been paid, which have been registered with the trustee and remain unpaid, and how many, if any, have been either registered or paid.

(f) The commissioners in each case shall see that the balances as stated in the report of the county mayor correspond with the balances shown to be on hand by the books of the trustee and exhibit of the cash or assets which the trustee has or should have on hand.



§ 5-8-603 - Reports.

The revenue commissioners shall report, in writing at the end of each quarter, the result of their investigation, and it shall be their special duty to call attention to any neglect or violation of duty that they may observe on the part of any official.



§ 5-8-604 - Compensation.

(a) The revenue commissioners shall be paid for their services such compensation as may be allowed them by the county legislative bodies of the respective counties as follows: not to exceed ten dollars ($10.00) per day for the chair and not to exceed eight dollars ($8.00) per day for other members for the time actually engaged in the discharge of their duties.

(b) (1) In counties having a population of: Click here to view image.

according to the 1970 United States census or any subsequent United States census, such compensation shall not exceed twenty dollars ($20.00) per day for the chair and not exceed fifteen dollars ($15.00) per day for other members for the time actually engaged in the discharge of their duties.

(2) In counties having a population of not less than fourteen thousand nine hundred (14,900) nor more than fourteen thousand nine hundred twenty-five (14,925), according to the 1980 federal census or any subsequent federal census, such compensation shall not exceed thirty dollars ($30.00) per day for the chair and twenty-five dollars ($25.00) per day for other members for the time actually engaged in the discharge of their duties.









Chapter 9 - Appropriation and Disbursement of Funds

Part 1 - Authorized Appropriations Generally

§ 5-9-101 - Miscellaneous purposes.

The county legislative body may appropriate moneys as follows:

(1) For the payment of jurors;

(2) For the payment of costs of criminal prosecutions chargeable by law to the county;

(3) For the support of people who are indigent or have mental illness or intellectual or developmental disabilities;

(4) For the burial or cremation expenses of any poor person dying in the county, leaving no means to pay for the same;

(5) For the purchase of record books for the use of the circuit and chancery court clerks, the county clerk and the county register;

(6) To pay solicitors, sheriffs and clerks for ex officio services;

(7) To pay clerks for making out tax lists;

(8) To pay the county mayor for the county mayor's services as financial agent of the county;

(9) To pay the county mayor for other services;

(10) To pay commissioners for settling with the officers entrusted with the collection of the public or county revenue;

(11) For building, repairing and taking care of courthouses, jails and other county buildings;

(12) For purchasing tools for overseers of roads;

(13) For weights and measures;

(14) For building bridges; but no county legislative body of this state shall appropriate any moneys to repair or build any bridges on chartered turnpike roads that charge and collect toll;

(15) To compensate a judge of the court of general sessions and officers concerned in the arrest and examination of a person charged with a felony, as provided in this code;

(16) For exhibits and buildings and other permanent improvements for or at county and state fairs;

(17) For aiding farmers' cooperative demonstration work;

(18) For public and permanent statutes of this state;

(19) Toward the construction or maintenance of a public market house;

(20) Toward the printing of histories of the county, and further in aid of the construction of markers or monuments of a historical character within the bounds of the county and toward the acquisition and development of historic sites, structures and buildings in the county;

(21) To purchase all necessary equipment for use by the sheriff of the county for the preservation of the peace and for the service and execution of all process, criminal and civil, and to pay the salaries of deputy sheriffs appointed pursuant to title 8, chapter 20;

(22) To make appropriations for the purpose of participating with the federal government in community planning services and training of older people or senior citizens in accordance with the Older Americans Act of 1965 (42 U.S.C. § 3001 et seq.);

(23) To nonprofit volunteer fire departments or to nonprofit county-wide fire departments authorized by § 5-17-101, upon such terms as may be agreed to by the county legislative bodies;

(24) To make appropriations for the purpose of participating with either the state or federal government, or both of them, to provide services and facilities for people with mental illness or intellectual or developmental disabilities;

(25) To appropriate funds for any project otherwise statutorily authorized; and

(26) For economic and community development.



§ 5-9-102 - State and county fairs.

The county legislative bodies are empowered to make appropriations of money to provide for exhibits of their agriculture, horticulture, and mineral products and resources and manufactured products and the erection of buildings and other permanent improvements at the fairs to be held within the respective counties, and for exhibits of their agriculture, horticulture, and mineral products and resources and manufactured products and the erection of buildings at the Tennessee state fair held annually at Nashville, under the management of the Tennessee State Fair Association; and to provide ways and means and prescribe rules and regulations governing the expenditure of any moneys so appropriated.



§ 5-9-103 - Market houses.

The county legislative body is authorized to appropriate money towards the construction or maintenance of a public market house, to be erected within the confines of the county, and to be used for general public market purposes.



§ 5-9-104 - Farmers' extension work.

The county legislative bodies are empowered to appropriate annually such an amount of money as may be deemed necessary or expedient in order to cooperate with the division of extension of the college of agricultural sciences and natural resources of the University of Tennessee, in its farm demonstration and agricultural extension work, to be conducted by such college in cooperation with the United States department of agriculture through the Smith-Lever bill (7 U.S.C. § 341 et seq.), the farmer's demonstration work, or other work supported by acts of congress, or in its extension work to be conducted through appropriations from the state, or through moneys received from any other source.



§ 5-9-105 - Purchases of code.

(a) The county legislative body, composed of the members thereof, is authorized to purchase, from time to time, compilations of the public and permanent statutes of this state, for the use of judges of the court of general sessions and county officers, and to make appropriations of county funds for such purpose.

(b) (1) No judge of the court of general sessions or county officer furnished with a compilation under this section shall acquire any personal ownership or title thereto, but all such compilations shall be and remain the property of the county.

(2) All laws pertaining to the preservation, safekeeping and transmission of official books and papers from incumbents to their successors in office shall be in force and applicable to all copies of compilations purchased under this section.



§ 5-9-106 - Soil conservation.

(a) The county legislative bodies in all counties having soil conservation districts are hereby authorized and empowered to:

(1) Appropriate county funds for the purchase of equipment that is not available locally on a fair rental basis as may be needed in conservation work;

(2) Employ such secretarial help as may be needed;

(3) Purchase such office equipment and supplies as may be needed;

(4) Pay for the rental of office space; and

(5) Promote projects that are considered beneficial to the soil conservation program.

(b) After the funds are appropriated, they shall be paid out in accordance with the resolution of the county legislative body but under the supervision of the supervisors of the district for which the funds were appropriated, and county warrants shall be drawn and issued in the same way and manner as the law prescribes for warrants to be drawn and issued against the county's general fund.



§ 5-9-107 - Watershed development.

(a) Any county may make financial contributions to any watershed development authority created by special act of the general assembly, where a portion or all of the watershed development administered by such authority lies within the territory of such county.

(b) Such contributions shall only be made when authorized by the legislative body of such county, and from the general funds of the county. No special tax may be levied therefor.

(c) The amount of such contribution shall be as fixed by such county legislative body and sanctioned thereby as a county purpose, the development of which being beneficial to such county.



§ 5-9-108 - Medical services.

(a) The county legislative body or governing body of each county is authorized and empowered in its discretion to appropriate from the general funds of such county a sum of money for the purpose of defraying the cost of acquiring real estate and partially funding the operation of a nonprofit corporation that provides, through the national health service corps, medical services to members of the community for a fee and to indigent patients without charge; provided, that such nonprofit corporation is eligible for financial assistance by agencies of the state or federal government under any of its programs.

(b) Any funds appropriated for this purpose need not be repaid to the county by the nonprofit corporation.



§ 5-9-109 - Charitable and civic organizations.

(a) (1) The county legislative body or governing body of each county may appropriate funds for the financial aid of any nonprofit charitable organization, any chamber of commerce, exempt from taxation pursuant to the Internal Revenue Code of 1954, § 501(c)(6) (26 U.S.C. § 501(c)(6)), or any nonprofit civic organization in accordance with the guidelines required by subsection (b).

(2) For the purposes of this section:

(A) A nonprofit charitable organization is one in which no part of the net earnings inures or may lawfully inure to the benefit of any private shareholder or individual and that provides services benefiting the general welfare of the residents of the county; and

(B) A nonprofit civic organization means a civic organization exempt from taxation pursuant to § 501(c)(4) of the Internal Revenue Code (26 U.S.C. § 501(c)(4)), that operates primarily in the county for the purpose of bringing about civic betterments and social improvements through efforts to maintain and increase employment opportunities in the county by promoting industry, trade, commerce, tourism and recreation by inducing manufacturing, industrial, governmental, educational, financial, service, commercial, recreational and agricultural enterprises to locate in or remain in the county.

(3) The statement of public policy set forth in Acts 1955, chapter 209, § 3 is hereby incorporated into and made a part of this section, and it is hereby determined and declared that appropriations authorized by this section are needed to relieve the emergency created by the continuing migration from Tennessee and its counties of a large number of its citizens in order to find employment elsewhere, and to enable the counties of the state to assist nonprofit organizations in furthering the economic development, social welfare and common good of its residents.

(b) Each county legislative body shall devise guidelines directing for what purposes the appropriated money may be spent. These guidelines shall provide generally that any funds appropriated shall be used to promote the general welfare of the residents of the county. Any funds appropriated under this section shall be used and expended under the direction and control of the county legislative bodies.

(c) (1) Any nonprofit organization that desires financial assistance from the county legislative body or the governing body of the county shall file with the county clerk a copy of an annual report of its business affairs and transactions, which includes, but is not limited to, a copy of an annual audit, a description of the program that serves the residents of the county, and the proposed use of the county assistance.

(2) Such report will be open for public inspection during the regular business hours of the county clerk's office.

(3) Any nonprofit organization that desires such financial assistance may file, in lieu of the annual audit, an annual report detailing all receipts and expenditures.

(4) Such report shall be prepared and certified by the chief financial officer of such nonprofit organization.

(5) Financial reports shall be available to fiscal officers of the county and shall be subject to audit under § 4-3-304.

(d) Appropriations to nonprofit organizations other than charitable organizations may be made only when notices have been published in a newspaper of general circulation in the county of the intent to make an appropriation to a nonprofit but not charitable organization, specifying the intended amount of the appropriation and the purposes for which the appropriation will be spent.



§ 5-9-110 - Animal welfare.

The several counties of the state, after the affirmative vote on reference of the question to the people, shall be empowered to levy a tax and provide for the administration of its proceeds for the purpose of securing humane treatment of animals therein that are not subject to the state game and fish laws.



§ 5-9-111 - Funds for dues of associations composed of or for the benefit of county officeholders.

(a) The legislative body of each county is authorized to appropriate funds for the purpose of defraying the cost of dues to associations of particular county officeholders or associations made up of groups of county officeholders.

(b) If the county legislative body of a county appropriates funds for the dues in such association for the benefit of the county mayor, county highway superintendent or members of the county legislative body, then such an appropriation sufficient to pay the cost of the annual association dues in an amount not to exceed one hundred dollars ($100) of the assessor of property, county clerk, state court clerks, sheriff, register of deeds and trustee in at least one (1) such association, as designated by the officeholder, shall be likewise appropriated by the county legislative body, upon the request of the officials. The county legislative body is authorized to appropriate sufficient amounts in excess of one hundred dollars ($100) to pay such association dues in the discretion of the county legislative body.

(c) No such funds appropriated shall be used for lobbying activities as defined in § 3-6-102, for the purpose of influencing legislative action relative to benefits or salaries of the association's members.



§ 5-9-112 - Assistance to low-income elderly residents.

(a) The legislative body of each county is authorized to appropriate funds for the purpose of providing assistance to low-income elderly residents of the county.

(b) If a county chooses to provide assistance, such funds shall be appropriated on an annual basis based on the particular needs of eligible persons, as determined by the county legislative body.

(c) The county legislative body is authorized to develop guidelines for eligibility and participation in applying for assistance authorized pursuant to this section.



§ 5-9-113 - Affordable housing and workforce housing.

(a) The county legislative body is authorized to appropriate funds for affordable housing or workforce housing.

(b) As used in this section:

(1) "Affordable housing" means housing that, on an annual basis, costs thirty percent (30%) or less than the estimated median household income for households earning sixty percent (60%) or less than the median household income for the applicable county based on the number of persons in the household, as established by the "Median Household Income in the Past 12 Months by Household Size" (B19019) from the most recently available United States Census Bureau American Community Survey; and

(2) "Workforce housing" means housing that, on an annual basis, costs thirty percent (30%) or less than the estimated median household income for households earning more than sixty percent (60%) and not to exceed one hundred twenty percent (120%) of the median household income for the applicable county based on the number of persons in the household, as established by the "Median Household Income in the Past 12 Months by Household Size" (B19019) from the most recently available United States Census Bureau American Community Survey.






Part 2 - Advertising and Tourist Promotion

§ 5-9-201 - Legislative declaration -- Appropriations for advertising authorized.

(a) Advertising the commercial, social, agricultural, industrial, scenic, recreational, historical, educational and other advantages, the points of interest and attractions within the various counties of Tennessee, and tourist promotion generally are declared to be a county purpose.

(b) The county legislative body or other governing body of each county is authorized and empowered in its discretion to appropriate moneys from the general funds of such county for the purpose of advertising the commercial, social, agricultural, industrial, scenic, recreational, historical, educational and other advantages of such county, and the points of interest and attractions therein, for tourist promotion.



§ 5-9-202 - Control of expenditures.

The funds appropriated pursuant to authority vested in the various county legislative bodies or governing bodies of counties in § 5-9-201 shall be used and expended under the direction and control of the county legislative bodies so appropriating the funds, or through such agency or agencies as they shall prescribe, and under such rules and regulations as they see fit.



§ 5-9-203 - Related county powers.

To carry out the purpose and intent of this part, the counties are authorized and empowered to:

(1) Form contracts with agencies of any type or wherever situated that will tend to promote the objectives of advertising the advantages of the various counties of this state;

(2) Gather and compile information from branches of the state government and other sources that will promote authentic information for advertising purposes;

(3) Enter into cooperative agreements and contracts with such individuals, partnerships, corporations, public and private associations, societies, educational institutions, chambers of commerce, tourist bureaus, automobile associations or any other organized groups as may be deemed advantageous to carry out the intent and purposes of this part;

(4) Accept unconditional gifts of money to be expended in furtherance of the purposes set out in § 5-9-201;

(5) Within the limits of available funds, match the money advanced for the purposes of this part, by the federal government, or by any state, county, municipal corporation, association, society or individual; and

(6) Donate, contribute or give all or any part of the funds so appropriated to such organized associations, societies, tourist bureaus or chambers of commerce, or corporations located within the territorial limits of such county, as may be deemed advantageous and proper to effectuate the purposes and intent of this part.






Part 3 - Procedures

§ 5-9-301 - Book of appropriation applications.

(a) It is the duty of the county clerk to keep a book in which applications for appropriation shall be entered when made to the county legislative body, and the same shall be open for the inspection of the citizens of the county.

(b) The county legislative body shall not consider or make any appropriation unless the same shall have first been entered in a book as heretofore required.



§ 5-9-302 - Vote on appropriations.

In making appropriations of money, the vote of the members of the county legislative body present shall be taken by ayes and nayes, the clerk calling and recording the name of each member, together with each member's vote, aye or no, as it is given, which shall be entered on the minutes, together with the items of allowance.



§ 5-9-304 - Revenue docket -- Entry of claims.

(a) In the revenue docket shall be entered all appropriations or allowances made by the county legislative body, all claims of jurors and officers for attendance, and all other claims chargeable against the county.

(b) The entry shall set forth the character, description, purpose, date and amount of every appropriation or allowance, and the minute book and page where the allowance was made.



§ 5-9-305 - Revenue docket -- Jurors' claims.

The evidence upon which claims of jurors shall be entered shall be a list of the same, with the number of days each has served, and the amount due to such juror, made out by the clerk of the court in which the service was rendered, under the seal of the court, delivered to the county clerk.



§ 5-9-306 - Revenue docket -- Entry prerequisite to warrant issuance.

No warrant shall be drawn for any claim against the county treasury until the claim has been registered, by order of the county mayor, in the revenue docket.



§ 5-9-307 - Warrant of county mayor required.

(a) No money shall be drawn out of the treasury of the county except upon the warrant of the county mayor.

(b) (1) Upon the absence, death or incapacity of the county mayor, the chair of the county legislative body appointed pursuant to § 5-5-103(g), shall serve in the office of county mayor and may draw warrants upon the treasury of the county in the performance of the duties of office.

(2) Before commencing service as county mayor under this subsection (b), the chair of the county legislative body shall be bonded in accordance with § 5-6-109.

(3) This subsection (b) shall not apply in any county that has a population according to the 1980 federal census or any subsequent federal census of: Click here to view image.



§ 5-9-308 - Bills of cost -- Certification.

(a) No warrant shall be drawn for costs against a county, unless the same has been regularly taxed by the clerk, examined by the presiding judge of the court in which the costs accrued, and by them certified, under the seal of the court, to be correctly taxed and lawfully chargeable upon the county.

(b) In making the certificate, the judge shall certify the aggregate amount of each bill of cost, writing the aggregate amount in both words and figures, and no bill of cost shall be paid unless so certified.



§ 5-9-309 - Bills of cost -- Correction.

If the county mayor, when a bill of costs authenticated as provided for in § 5-9-308 is presented to the county mayor, and the county mayor's warrant for the payment of the same demanded, conceives that the bill of costs, or any part of it, is not lawfully chargeable to the county, the county mayor may defer the issuance of the county mayor's warrant until the county mayor has moved the court for a correction of the taxation.



§ 5-9-310 - Bills of cost -- Disallowance.

(a) The county mayor, after the bills referred to in § 5-9-308 have been examined and approved by the judge and district attorney general, is granted full power, and it is made the county mayor's duty, to examine into, inspect and audit all bills of cost accruing against the county, and disallow any part of the bills of cost that may be illegally or wrongfully taxed against the county.

(b) The county mayor may disallow any and all costs taxed against the county on account of malicious, frivolous, or unnecessary prosecution, in the event the judge and district attorney general should, by mistake or otherwise, approve any of such bills.



§ 5-9-311 - Pauper's burial -- Affidavit.

No warrant shall be drawn to pay for the funeral or cremation expenses of a pauper, unless the claim is accompanied by an affidavit showing the cost of the same, that the expenses were incurred for the interment of a pauper in the county, and that the claimant has no other means of obtaining payment.



§ 5-9-312 - Judgment against county -- Tax levy.

Where judgment is obtained against a county, the county legislative body shall impose a tax to pay it, at the next regular imposition of taxes after the judgment; and the taxes, when levied and collected, shall be immediately applied to the payment of such judgment.



§ 5-9-313 - Judgment against county -- Mandamus.

(a) If, upon application of the person owning the judgment, the county legislative body refuses to impose the tax, a mandamus may be issued from either of the courts of law or equity in the county, ordering and compelling the imposition of a tax sufficient to discharge the amount of the judgment; or the party owning the judgment may appeal from the refusal of the county legislative body to impose the tax to the next term of the circuit court for the county.

(b) On trial of the appeal, the circuit court may make an order on the county legislative body, in the nature of a peremptory mandamus, to impose, levy and collect the tax, which order or peremptory mandamus shall be served on a majority of the members of the county legislative body. Service of the mandamus nisi on the county mayor shall be sufficient.






Part 4 - Agency Expenditures

§ 5-9-401 - County legislative body appropriates agency funds.

All funds from whatever source derived, including, but not limited to, taxes, county aid funds, federal funds, and fines, that are to be used in the operation and respective programs of the various departments, commissions, institutions, boards, offices and agencies of county governments shall be appropriated to such use by the county legislative bodies.



§ 5-9-402 - Agency budgets -- Submission.

(a) The county board of education, county highway commissioners or superintendents and each of the other operating departments, commissions, institutions, boards, offices and agencies of county government that expend county funds shall file with the county mayor for study and submission to the county legislative body or an appropriate committee of the county legislative body, on or before April 1 of each year, or on such date as may be prescribed by the county legislative body, a budget as to funds estimated to be required by the particular department, commission, institution, board, office or agency during the ensuing fiscal year.

(b) The agencies mentioned in subsection (a) shall not be required to file individual budgets when such agencies are under the supervisory control of a commission or a board that files such estimated budget with the county legislative body covering all departments under its control.



§ 5-9-403 - Agency budgets -- Form.

In all cases in which the form of the budget is not otherwise provided for by law, the comptroller of the treasury is authorized to prescribe the form, including certain standard accounts and classifications for the various operating departments of the several counties, and when so prescribed by the comptroller of the treasury, the budget shall be presented as required in § 5-9-402 in the form prescribed, including the accounts and classifications prescribed for a given county.



§ 5-9-404 - Agency budgets -- Approval -- Continuation operating budget.

(a) It is the duty of the county legislative bodies in regard to all departments, commissions, institutions, boards, offices, or agencies to adopt a budget and appropriate funds for the ensuing fiscal year.

(b) (1) In the event that the local fiscal body has not adopted a budget by July 1 of any year, and until a final operating budget is adopted, the operating budget for the year just ended and the appropriation resolution for such year shall continue in effect by operation of law without further action of the county legislative body; provided, however, all agencies of the county and other entities receiving appropriated county funds shall not during any month encumber funds in excess of the allotment for a comparable month of the preceding fiscal year, unless specifically authorized to do so by resolution of the county legislative body. The authorizing resolution must identify a corresponding funding source equal to the amount of excess allotment authorized. The excess allotments so authorized shall become a part of the final operating budget. During the time that the continuation operating budget is in effect, the budget may be amended according to the procedures for amending a final operating budget, and amendments shall be made as necessary to provide for debt obligations and court-ordered expenditures.

(2) The continuing budget, authorized by this subsection (b), may continue in effect for the months of July and August and, upon approval from the comptroller of the treasury or the comptroller's designee after a showing of extraordinary circumstances, may continue for the month of September; provided, however, no such continuation budget may extend beyond September 30 of any fiscal year. The county shall submit justification for extending the continuing budget through the month of September to the comptroller of the treasury or the comptroller's designee for approval by August 15. The comptroller of the treasury or the comptroller's designee may request any additional information as may be required to properly review the continuing budget extension request. The comptroller of the treasury or the comptroller's designee shall report the comptroller's approval or disapproval to the county legislative body within seven (7) business days after receipt of the request and any requested supplemental documentation, upon which the county legislative body may take action to extend the continuing budget for the month of September. The fact that the county is operating under a continuation budget shall not, by itself, be grounds for disapproval of a tax and revenue anticipation note or other comparable financing.

(c) This section shall not be construed as affecting the laws relative to the budget of the county boards of education.



§ 5-9-405 - Provisions constitute minimum requirements.

The requirements set forth in §§ 5-9-401 -- 5-9-404 shall constitute the minimum requirements of any department, commission, institution, board, office or agency of county government.



§ 5-9-406 - Exemptions from application.

This part shall not apply with respect to offices that operate on fees collected by such offices.



§ 5-9-407 - Budget amendments -- Limitation -- Procedure -- Applicability.

(a) Under any procedure for amending the budget provided in this section, the budget may not be amended to reduce any expenditure required by law, and all requests for amendments to the school budgets shall be approved by the school board.

(b) Once a budget has been adopted, the budget, including line items and major categories, may be amended by passage of an amendment by a majority of the members of the county legislative body. If an official or department head is requesting the budget amendment and the amendment involves amendment of major categories of the budget, the request shall be submitted in writing to the county mayor and to each member of the county legislative body, and must be approved by the county legislative body in order to be effective. The county mayor may make a recommendation to the county legislative body regarding the requested major category amendment. The written request may be on an amendment request form, if one is specified by the county mayor, otherwise such amendment request shall specify the following:

(1) A description of the amendment, including the purpose of the amendment and why it is needed during the current fiscal year;

(2) A statement showing the cost of the amendment by budget line item with subclassifications showing specific cost elements (personnel, salaries, equipment, etc., included in the line item); and

(3) Funding sources for the expenditure itemized by federal sources, state sources, local sources or fund balance.

(c) In addition to approval by the county legislative body as provided in subsection (b), there are two (2) alternative methods for adopting budget amendments to line items within a major category of the budget by which an official or department head may request approval of the amendment, except that amendment requests that have been disapproved by the county legislative body may not be approved under this subsection (c). The official or department head may request approval by the method outlined in subsection (b) or subdivision (c)(2) without first requesting approval under subdivision (c)(1).

(1) (A) The first alternative method under this subsection (c) to amend line items within a major category of the budget, except for those affecting amounts budgeted for personnel costs and amendments affecting the administrative or other expenses relating to the functioning of the county commission that require amendment by the procedure outlined in subdivision (c)(2) or that require approval by the county legislative body, is by written approval of the county mayor.

(B) Prior to the county mayor's approval, the official or department head of the office or department whose budget is to be amended shall make a written amendment request on the amendment request form specified by the county mayor to include the information outlined in subdivisions (b)(1)-(3). If the county mayor fails to approve such an amendment request, the amendment request may be approved by a budget committee created by law, by a budget committee of the county legislative body appointed by the county legislative body to approve budget amendments, or by a majority vote of the county legislative body.

(2) (A) The second alternative method for approval of any line item amendment, including, but not limited to, any line item amendment that in any way affects amounts budgeted for personnel costs, is by approval by a budget committee created by law or a budget committee of the county legislative body appointed by the county legislative body to approve budget amendments.

(B) Prior to any budget committee's approval, the official or department head of the affected office or department shall make a written amendment request specified by the committee to include the information outlined in subdivisions (b)(1)-(3). If the budget committee fails to approve such an amendment request, the amendment request may be approved by a majority vote of the county legislative body, but may not be approved by the county mayor pursuant to subdivision (c)(1).

(d) All budget amendments approved by the county mayor or a budget committee under subsection (c) shall be reported to the county legislative body in the next financial report.

(e) (1) (A) This section shall apply in every county unless a county exempts itself from this section by the adoption of a resolution by December 31, 1991.

(B) This section shall not apply in any county that has adopted Acts 1989, chapter 550.

(2) (A) In any county that has a private act or has adopted chapter 12 of this title, this section is supplemental authority for an amendment to the budget.

(B) In any county subject to this section that is under chapter 21 of this title, in addition to the requirement of this section, an official or department head shall submit a budget request to the budget committee for its recommendations to the county mayor or county legislative body, or both, for approval.

(3) This section shall not apply to local education agencies as defined in § 49-1-103.

(f) "Major categories of the budget," as used in this section, means major categories or summary accounts in the latest uniform chart of accounts as prescribed by the comptroller of the treasury.

(g) (1) This section does not apply in any county having a population of not less than eighty-eight thousand seven hundred (88,700) nor more than eighty-eight thousand eight hundred (88,800), according to the 1980 federal census or any subsequent federal census.

(2) This section does not apply in any county having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census.









Chapter 12 - County Budgeting Laws

Part 1 - County Budgeting Law of 1957

§ 5-12-101 - Short title.

This part shall be known and may be cited as the "County Budgeting Law of 1957."



§ 5-12-102 - Local approval -- Form.

(a) This part shall be local in effect and shall become effective in a particular county upon the contingency of a two-thirds (2/3) vote of the county legislative body or other governing body of the county approving this law, or upon the contingency of the majority of the voters casting votes in any election held for this purpose approving this law.

(b) (1) The procedure for elections held for the purpose of approving this law shall be that the county election commission shall call and conduct an election within thirty (30) days after receiving a petition signed by ten percent (10%) of the qualified voters of the county, stating that they favor this law and requesting that an election be held in the county on the subject.

(2) The number of qualified voters in the county is deemed to be the total number of votes cast for all candidates for governor in the last general election, or upon a resolution of the county legislative body or other governing body, duly certified to the election commission, requesting such an election.

(3) In such an election, the propositions to be voted upon shall be stated on the ballot on separate lines in the following manner: "For the County Budgeting Law of 1957" and "Against the County Budgeting Law of 1957."



§ 5-12-103 - Local approval -- Effect.

Any county that adopts this law, or the budgeting system provided for in this part, in accordance with § 5-12-102, shall follow the general procedures set forth in this part in the preparation, adoption and execution of all budgets respecting all funds, activities and agencies of county government.



§ 5-12-104 - Budget committee.

(a) A county budget committee is hereby created.

(b) (1) Except as provided in subsection (e), the committee shall consist of five (5) members, one (1) of whom shall be the county mayor, and the other four (4) shall be appointed by the county mayor with the approval of the county governing body at its regular January session of each year or at any subsequent session.

(2) The members of the committee need not be members of the county governing body.

(3) The county mayor shall be the ex officio chair of the budget committee, and the director of accounts and budgets shall be the ex officio secretary of the budget committee.

(c) (1) The county governing body may in its discretion allow members of the budget committee such compensation for their service as the commission may deem proper.

(2) Any provision for compensation, as well as provision for printing, publicity, supplies and other necessary expenses of the budget committee, shall be payable from the county general fund and shall be included in the annual appropriations.

(d) The budget committee shall perform all the duties respecting county budgets and appropriations now performed, or required to be performed, by the finance committee, tax levy committee or other committees of the county, and shall perform such other duties as provided in this part.

(e) In any county having a population of not less than one hundred fifty-six thousand eight hundred (156,800) nor more than one hundred fifty-six thousand nine hundred (156,900), according to the 2010 federal census or any subsequent federal census, the committee shall consist of not more than nine (9) nor less than five (5) members, one (1) of whom shall be the county mayor. The other members shall be appointed by the county mayor with the approval of the county governing body at its regular January session of each year or at any subsequent session. The number of members shall be determined annually by the legislative body of the county.



§ 5-12-105 - Fiscal year.

(a) There is hereby created a fiscal year for the counties and for each office, department, institution, activity and agency thereof, which fiscal year shall begin on July 1 of each year and shall end on June 30 next following.

(b) The fiscal year shall constitute the budget year, and the year for accounting and reporting of each and every fund, office, department, institution, activity and agency of the county government; but this subsection (b) shall be in addition to, and not in lieu of, any accounting and reporting now required of any official by general law.



§ 5-12-106 - Budget estimates.

(a) The county highway commissioners or superintendent shall, on or before April 1 of each year, file with the director of accounts and budgets an itemized statement of the funds estimated to be required for the county road program for the ensuing fiscal year and for the construction, operation, repair and maintenance of the county road system and for the general administration of the highway department, together with an estimate of the highway and road funds expected to be received during such fiscal year.

(b) The county board of education, after preparing its annual budget as now provided by law, shall file such budget with the director of accounts and budgets for inclusion in the complete budget document to be presented to the budget committee.

(c) The county mayor, on or before April 1 of each year, shall file with the director of accounts and budgets an itemized statement of the amounts that the county mayor estimates are necessary to be expended from the county general fund, the debt service funds and from all other funds, excluding highway funds, school funds, and funds derived from the sale of bonds, together with an estimate of the revenue to be received during the next fiscal year.

(d) Each of the other operating departments, institutions, offices and agencies shall file with the director of accounts and budgets on or before April 1 of each year a detailed estimate of its requirements for expenditures from the county's funds for the ensuing fiscal year, together with an estimate of any county revenues to be received by such agency, office or department.

(e) The director of accounts and budgets, on or before May 1 of each year, shall file a consolidated budget document with the budget committee showing an itemized statement of the amounts estimated by the various departments and officials to be required for the efficient operation of the county government from the county general fund, the debt service funds, highway funds, school funds and all other funds, together with an estimate of the revenues estimated to be received by each of the funds during the next fiscal year and an estimate of the unencumbered cash balance of each of the funds at the beginning of the fiscal year.

(f) It is the duty of each official, office, department, institution, agent or employee of the county government to furnish in writing such information, in such form and at such time, as may be requested by the budget committee.



§ 5-12-107 - Committee action on budget.

(a) (1) At least forty-five (45) days prior to the beginning of each fiscal year, the budget committee shall review and adopt the annual budget.

(2) The budget shall contain an itemized and classified plan of all proposed expenditures and estimated receipts for the ensuing fiscal year, and shall conform to the uniform classification of accounts established by the director of accounts and budgets.

(3) The classification of accounts must be first approved by the comptroller of the treasury.

(4) It is expressly provided that the classification of expenditures and receipts of any and all county school funds for any purpose, administered by the county board of education and the county director of schools shall conform in all respects to the classification of accounts as prescribed by the commissioner of education.

(b) Opposite each item of estimated revenue, the budget document shall show in opposite parallel columns the amount actually collected for the last completed fiscal year, a revised estimated amount for the current fiscal year, and the estimate for the ensuing fiscal year.

(c) Likewise, opposite each item of proposed expenditure, the budget document shall show the amount actually expended for such item during the last completed year, the probable amount that will be spent during the current fiscal year and the proposed appropriations or expenditure estimate for the ensuing fiscal year.

(d) In preparing the budget, the budget committee may revise, as it deems necessary, the estimates or requests made by the various departments, officials, offices, institutions and agencies of the county, but any county official or employee shall be entitled to a hearing before the budget committee with reference to any contemplated changes in the county official's or employee's budget requests or estimates.

(e) The budget committee shall certainly and fully provide in the budget for all requirements for debt service, interest and bond maturities and for any cash deficit in any fund at the beginning of the fiscal year, and shall propose a tentative tax rate for the current calendar year.



§ 5-12-108 - Budget proposal -- Public comment -- Committee revisions.

(a) (1) (A) At least ten (10) days before the budget committee conducts a public hearing as provided in subdivision (a)(3), the budget committee shall cause the proposed annual operating budget to be published in a newspaper of general circulation.

(B) This budget shall contain a budgetary comparison for the following governmental funds:

(i) General;

(ii) Highway/public works;

(iii) General purpose school fund; and

(iv) Debt service

that shall include comparisons of the proposed budget with the current year and the prior year.

(C) The budgetary comparisons shall be by individual fund and shall summarize revenues by local taxes, state of Tennessee, federal government and other sources. Expenditures shall be summarized by salaries and other costs. The budgetary comparison shall also present beginning and ending fund balances and the number of employee positions.

(2) The publication shall also contain a notice of a public hearing to be conducted by the budget committee at which any citizen of the county shall have the right to appear and state such citizen's views on the budget.

(3) Such public hearing shall be held by the budget committee not later than ten (10) days prior to the beginning of the fiscal year.

(b) Following such public hearing, the budget committee shall make the final revision of the budget document and prepare copies for presentation to the county governing body.



§ 5-12-109 - County governing body action on budget.

(a) (1) The budget committee shall present the budget to the county governing body at the regular July session each year or at a special session called for this purpose during the month of July.

(2) The proposed budget shall be accompanied by a budget message explaining the financial program and outlining the services, work and activities to be financed by the proposed budget and a brief discussion of the means proposed for financing the expenditure program set forth in the budget.

(3) With the proposed budget, the budget committee shall deliver to the county governing body a budget appropriation resolution and a tax levy resolution.

(b) (1) The county legislative body may alter or revise the proposed budget except as to provision for debt service requirements and for other expenditures required by law.

(2) In the event that the local fiscal body has not adopted a budget by July 1 of any year, and until a final operating budget is adopted, the operating budget for the year just ended and the appropriation resolution for the year shall continue in effect by operation of law without further action of the county legislative body; provided, however, all agencies of the county and other entities receiving appropriated county funds shall not during any month encumber funds in excess of the allotment for a comparable month of the preceding fiscal year, unless specifically authorized to do so by resolution of the county legislative body. The authorizing resolution must identify a corresponding funding source equal to the amount of excess allotment authorized. The excess allotments so authorized shall become a part of the final operating budget. During the time that the continuation operating budget is in effect, the budget may be amended according to the procedures for amending a final operating budget, and amendments shall be made as necessary to provide for debt obligations and court-ordered expenditures.

(3) The continuing budget authorized by this subsection (b) may continue in effect for the months of July and August and, upon approval from the comptroller of the treasury or the comptroller's designee after a showing of extraordinary circumstances, may continue for the month of September; provided, however, no such continuation budget may extend beyond September 30 of any fiscal year. The county shall submit justification for extending the continuing budget through the month of September to the comptroller of the treasury or the comptroller's designee for approval by August 15. The comptroller of the treasury or the comptroller's designee may request any additional information as may be required to properly review the continuing budget extension request. The comptroller of the treasury or the comptroller's designee shall report the comptroller's approval or disapproval to the county legislative body within seven (7) business days, after receipt of the request and any requested supplemental documentation, upon which the county legislative body may take action to extend the continuing budget for the month of September. The fact that the county is operating under a continuation budget shall not, by itself, be grounds for disapproval of a tax and revenue anticipation note or other comparable financing.

(c) The budget, the appropriation resolution, and the tax levy resolution, as adopted, shall be spread upon the minutes of the county governing body.



§ 5-12-110 - Expenditures -- Limitations and restrictions -- Disbursement warrants.

(a) The appropriations made in the appropriation resolution, or any amendment thereto, shall constitute the limit to expenditures for the various purposes and from the several funds of such county for the fiscal year covered by the resolution, and no expenditure shall be made or obligation created in excess of such limitation.

(b) Any resolution presented to the county legislative body or other governing body in any fiscal year, after the original appropriation resolution has been adopted and the tax rate for the year fixed by that body, that provides for an appropriation in addition to those made in the original budget appropriation resolution, shall specifically provide sufficient revenue or other funds to meet expenditures to be made in consequence of such additional appropriation.

(c) If at any time during the fiscal year it shall become apparent that the revenues of any of the county's funds, together with its unencumbered cash balance at the beginning of such year, will not be sufficient to equal the amount of the original appropriations, it shall be the duty of the director of accounts and budgets and the county mayor to impound the appropriations from such fund in such amount as shall appear necessary, subject to the written approval of the budget committee.

(d) (1) The appropriations made by the county legislative body or other governing body, as provided in subsections (a) through (c), shall constitute authorization for expenditures; and expenditures may be made and obligations created against any appropriation to an aggregate total of the amount appropriated for such item.

(2) However, the expenditures and encumbrances against the amounts appropriated shall be made only in consequence of an order issued by the purchasing agent and subsequent approval of the invoice by the director of accounts and budgets; except that payrolls and bills for telephones, water, gas, electric and other utility services shall first be checked and approved for payment by the various departments or otherwise as provided by law, and county obligations imposed by law shall be approved by the proper authority before being submitted to the director of accounts and budgets for payment.

(3) No expenditures made or obligations created in any manner other than so specified or authorized in this part shall be valid or binding against the county; provided, that the purchasing commission may issue such regulations as it deems necessary for the prompt handling of bona fide emergencies.

(e) Accounts and other obligations of the county department of education, other than payrolls, after preaudit by the director of accounts and budgets, shall be paid by disbursement warrants drawn on the county trustee by the county board of education, but copies of all disbursement warrants issued by the board of education, showing the accounting classification chargeable, shall be furnished by the board of education to the director of accounts and budgets daily as issued. In lieu of such requirement, such disbursement warrants may be prepared in the office of the director of accounts and budgets for the county board of education.

(f) (1) Expenditures from all other funds of the county, except school funds, shall be made by disbursement warrants on the county trustee signed by the county mayor and the director of accounts and budgets, and no other official, department, institution or agency of the county shall issue negotiable warrants or vouchers for such expenditures.

(2) Before any disbursement warrant shall be issued in discharge of any obligation, a detailed invoice or statement thereof shall be filed with the director of accounts and budgets, and it shall be the director's duty to carefully check all such invoices to determine if they are correct, if the goods or services have been received or rendered as stated, and if the obligation is just, authorized or legally binding on the county.

(g) Bills and accounts incurred in accordance with authorized appropriations shall be paid promptly in order that the county may obtain the benefit of cash discounts; and for this purpose, it shall not be necessary for any such bill or account to be filed and recorded by the county clerk or to be approved before payment by the county legislative body or by any committee or commission appointed by it.



§ 5-12-111 - Monthly report of director.

(a) The director of accounts and budgets shall make a report at the end of each month showing the condition of the budget.

(b) (1) The report shall show for each item of appropriation, or allotment of each item of appropriation, or both, the total expenditures for the month and the year to date, the amount of outstanding encumbrances and the amount of the unencumbered balance.

(2) The report shall also show for each fund an itemized statement of the revenues and receipts estimated for the year, the amount of the collections of each item for the month and the year to date and the unrealized portion of the estimate.

(3) In a parallel column shall be shown the amount of each item or revenue during the comparable elapsed period of the preceding fiscal year.

(c) (1) The most recent of such reports shall be presented by the county mayor at each regular session of the county legislative body or other governing body.

(2) At such time, the county mayor shall advise the county governing body of the condition of the budget, and of any adjustment or reduction of appropriations that should be made, and shall recommend any other action that, in the county mayor's opinion, the county governing body should take in order that the budget shall be kept in balance.



§ 5-12-112 - Violations -- Penalties.

Any official or employee of the county, or of any institution or agency thereof, who fails or refuses to perform the duties required of that official or employee by this part, or who fails or refuses otherwise to conform to this part, commits a Class C misdemeanor and is subject to removal from that official's or employee's position.



§ 5-12-113 - Application to schools, etc.

This part shall not apply to county school funds for any purpose, the county board of education, and the county director of schools unless approved by the commissioner of education.



§ 5-12-114 - Construction of part.

(a) It is not the intent of this part to repeal or supersede any private or local law concerning budgeting systems.

(b) This part is not exclusive and shall not prevent the adoption of amendments to existing special or local laws pertaining to county budgeting systems, or the enactment of special or local budgeting systems.






Part 2 - Local Option Budgeting Law of 1993

§ 5-12-201 - Short title -- Applicability.

This part shall be known and may be cited as the "Local Option Budgeting Law of 1993" and applies only to any county having adopted its provisions by approval by a two-thirds (2/3) vote of the county legislative body.



§ 5-12-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Budget committee" refers only to a budget committee created by law, such as being created according to the County Financial Management System of 1981, compiled in chapter 21 of this title, the County Budgeting Law of 1957, compiled in part 1 of this chapter, or similar provision, or created by private act;

(2) "Chief administrative officer of the county highway department" means the officer or entity having the general control and authority over the county highway department in accordance with § 54-7-109;

(3) "County mayor or budget committee," in counties not having a budget committee as referred to in subdivision (1), means the county mayor; and

(4) "Long-term debt" means debt payable after June 30 of the fiscal year, for which the budget is applicable.



§ 5-12-203 - Applicability.

This part applies to each department, office or agency funded, in whole or in part, from county appropriations. Nevertheless, with regard to entities receiving county funds pursuant to § 5-9-109, only the requested county appropriation and expenditures of county funds shall be included within this part.



§ 5-12-204 - Duties of comptroller of the treasury or the comptroller's designee not precluded.

Nothing in this part shall be construed as precluding the duties of the comptroller of the treasury or the comptroller's designee pursuant to §§ 9-11-116 and 9-21-403.



§ 5-12-205 - Conflicts with other laws.

If a county included in this part has adopted the County Financial Management System of 1981, compiled in chapter 21 of this title, the County Budgeting Law of 1957, compiled in part 1 of this chapter, or private acts, and such county does not revoke or repeal such act, in the event of a conflict between this part and such acts, this part shall not supersede those acts, except that § 5-12-210 shall supersede any other law.



§ 5-12-206 - Forms on which to submit a proposed budget.

The county mayor of each county shall furnish to the head of each department, office or agency covered by this part, on or before February 1 of each year, budget forms on which to submit a proposed budget. Such forms shall contain the minimum requirements prescribed by the comptroller of the treasury, and shall include space for additional information desired by the county mayor and such additional information desired by the budget committee in counties having a budget committee.



§ 5-12-207 - County mayor to furnish an estimate of revenue.

The county mayor shall furnish to the director of schools and to the chief administrative officer of the county highway department an estimate of the amount of revenue to be generated by one cent (1cent(s)) of the county property tax for each taxing jurisdiction for the ensuing fiscal year and a form tax rate resolution on or before March 15 of each year. The assessor of property shall furnish such assessor's best estimate of the actual assessed value of all taxable property within the county for the ensuing year to the county mayor before March 15 of each year.



§ 5-12-208 - Each department head to provide proposed budget document.

(a) The head of each department, office or agency covered by this part shall provide the county mayor or, if a director of accounts and budgets, director of finance, or similar person is provided by law, then to such official, with a proposed budget document on the budget forms on or before April 1 of each year.

(b) The director of schools and the chief administrative officer of the county highway department shall file, with the proposed budget, a proposed tax rate on the tax rate resolution form necessary to fund the requested budget of the department. The proposed budget submitted by these officials shall include estimated total revenues and other resources sufficient to fund the total proposed appropriations. Appropriations shall be included in an amount sufficient to fund the annual county debt service requirements.

(c) The county mayor or budget committee shall allow any department, office or agency to alter or amend the submitted budget at any time prior to May 15, or such other time as the proposed budget is submitted to the county legislative body, whichever occurs first. The county mayor or budget committee may allow submission of amendments after the budget is submitted to the county legislative body, but not later than June 15 or the adoption of the budget, whichever occurs first. Each alteration or amendment must be submitted in writing.



§ 5-12-209 - Review of proposed budgets -- Presentation to county legislative body.

(a) On or before June 1 of each year, the county mayor or budget committee shall consolidate and review the various department, office and agency budgets, and other proposed appropriations, if any. Any change in the budget proposed by the county mayor or budget committee shall be reviewed by the county mayor or budget committee with the affected officer or department or agency head, and an attempt will be made to arrive at a mutually acceptable budget amount. If the county mayor or budget committee reaches agreement with the affected officers, department and agency heads, then this change shall be reflected in the consolidated budget and accompanying property tax rate resolution and appropriation resolution, which shall be presented to the county legislative body. If the county mayor or budget committee cannot reach agreement with any affected officer or department or agency head concerning the budget of the office, department or agency, then the consolidated budget shall be presented to the county legislative body with the original proposed budget for the office, department or agency affected, and the county mayor or budget committee shall submit the proposed budget changes in a separate accompanying document, or as an additional column of information in the consolidated budget, and shall also submit this with a property tax rate resolution and appropriation resolution. The county mayor or budget committee shall outline the proposed changes to the consolidated budget and shall state the reasons for the proposed changes in a budget message to the county legislative body.

(b) The county mayor or budget committee may propose changes to the consolidated budget, the property tax rate resolution and appropriation resolution until the same are approved by the county legislative body, or until July 15, whichever occurs first.



§ 5-12-210 - Adoption of budget, tax rate and appropriation resolution.

(a) The county legislative body shall each year adopt a budget, tax rate and appropriation resolution on or before twelve o'clock (12:00) midnight of the earlier of the date provided in any private act, or applicable under the County Financial Management System of 1981, compiled in chapter 21 of this title; or applicable under the County Budgeting Law of 1957, compiled in part 1 of this chapter; or July 31, for the fiscal year beginning on the first day of such July. Nevertheless, if the budget, tax rate and appropriation resolution are not adopted by the county legislative body on or before twelve o'clock (12:00) midnight on June 30 for the ensuing fiscal year, all departments and offices of the county may make expenditures according to the budget of that department or office as adopted for the preceding fiscal year, except that such departments and offices are limited to expenditures and obligations based on a monthly allotment from the preceding fiscal year's budget.

(b) If the county legislative body fails to adopt a budget, property tax rate resolution and appropriation resolution by August 15 of any year, then the portion of the consolidated budget for the county department of education, as proposed by the board of education or modified with the agreement of the board of education, and the accompanying property tax rate for education and the appropriation for the county department of education, embodied in the submitted resolutions, shall become effective by operation of law for the ensuing fiscal year. If the county legislative body fails to adopt a budget, property tax rate resolution and appropriation resolution by August 15 of any year, then the operating budget for the ensuing fiscal year, other than the portion for the county department of education, shall be the consolidated budget with proposed amendments submitted by the county mayor or the budget committee.

(c) All budget proposals, including the consolidated budget proposal submitted by the county mayor or budget committee and the budget as finally adopted, shall establish the number and salaries of all full-time personnel authorized therein.

(d) The budget as adopted shall be balanced as to all funds.

(e) The setting of the tax rate, by approval of the county legislative body, by operation of law, or otherwise according to law, constitutes a valid tax levy for collection purposes in accordance with this part.

(f) The board of education, through its designated representative, has the right to address the county legislative body in regard to the board's budget and tax rate proposals.



§ 5-12-211 - Right to petition for additional deputies and assistants not precluded.

The budget shall have attached to it any court order or letter of agreement setting forth the number of authorized deputies and assistants pursuant to title 8, chapter 20, for the trustee, clerks of courts, register of deeds, county clerk and sheriff. Nothing in this part precludes the trustee, clerks of courts, register of deeds or county clerk from the right to petition the appropriate court for necessary deputies and assistants pursuant to title 8, chapter 20, nor is the right of the sheriff, as provided in § 8-20-120, precluded by this part.



§ 5-12-212 - Requests for budget amendment -- Approval.

When the budget has been adopted, whether by action of the county legislative body or by operation of law, any budget amendment requested by any department to appropriate local, state or federal revenues, received in excess of the estimates used to adopt the budget, may be approved by a majority vote of the county legislative body. Notwithstanding, any department requesting such approval shall give written notice to the county mayor at least seven (7) calendar days prior to consideration of the request by the county legislative body. Other amendments shall be approved as provided in § 5-12-213.



§ 5-12-213 - Who may make amendments to the budget -- Compliance with court orders.

(a) (1) Amendments to line items within a major category of the budget may be made by the official or department head of the office or department whose budget is to be amended, including those county officials named in § 5-12-211, and by the assessor of property, upon written notice to the county mayor and the county legislative body. Any line item amendment that in any way affects amounts budgeted for personnel costs, however, shall require approval of the county mayor to be effective, or if the county mayor disapproves or fails to take action on the amendment within seven (7) calendar days after written submission of the amendment, the county legislative body may approve the amendment by a two-thirds (2/3) vote.

(2) Amendments to line items within major categories of the budget for departments other than the school department, highway department, the officials named in § 5-12-211 or the assessor may be made with approval of the county mayor and a committee of the county legislative body specifically authorized by law or authorized by the county legislative body to approve such amendments. If no committee is created or the committee disapproves or fails to approve the requested line item amendment within twenty-one (21) days after written submission of the request to the chair of the committee, the amendment may be approved by the county legislative body. However, if amendments to the line items within major appropriation categories of the budget are not approved by the county mayor, or the county mayor fails to take action within seven (7) calendar days after written submission of the amendment to the county mayor, such amendment may be subsequently approved by a two-thirds (2/3) vote of the county legislative body.

(3) When the budget has been adopted, whether by action of the county legislative body or by operation of law, amendments to major categories of the budget may be made with the approval of the county mayor and passage of the amendment by a majority vote of the county legislative body. If amendments to the major appropriation categories of the budget are not approved by the county mayor, or the county mayor fails to take action on the amendment within seven (7) calendar days after written submission of the amendment to the county mayor, such amendment may be subsequently approved by a two-thirds (2/3) vote of the county legislative body. The amendments to major categories of the budget must be submitted in writing to the county mayor and the county legislative body and shall specify the following:

(A) A description of the amendment, including the purpose of the amendment and why it is needed during the current fiscal year;

(B) A statement showing the cost of the amendment by budget line item with subclassifications showing specific cost elements (personnel, salaries, equipment, etc., included in the line item); and

(C) Funding sources for the expenditure itemized by federal sources, state sources, local sources or fund balance.

(b) All amendments to the budget of the school department shall first be approved by the county board of education, and all amendments to the budget of the county highway department shall first be approved by the chief administrative officer of the county highway department.

(c) Notwithstanding, amendments shall be made to comply with any court order entered pursuant to title 8, chapter 20.



§ 5-12-214 - Approval of appropriation for capital expenditures to be financed by long-term debt.

Any appropriation for capital expenditures to be financed by long-term debt shall not be expended or obligated until the issuance of the long-term debt has been approved by the county legislative body and the comptroller of the treasury or the comptroller's designee as required by law.



§ 5-12-215 - Impoundment power to prevent deficit operation -- Override -- Applicability.

(a) If at any time the county mayor determines that the revenues or other resources are, with respect to any fund, less than was anticipated in the adopted budget, or if unanticipated expenditures arise that will likely create a budget deficit, the county mayor, upon certification to each member of the county legislative body, may impound such appropriation as may be necessary to prevent deficit operation. Such impoundment power may be overridden by a two-thirds (2/3) vote of the county legislative body, if the county legislative body makes such amendments at the same meeting to the budget as may be necessary to prevent deficit operation. Such necessary amendment requires a majority vote of the county legislative body. Notwithstanding this section, there shall be no impoundment of funds previously appropriated to the trustee, clerks of courts, register of deeds, county clerk, assessor of property or sheriff.

(b) This section is inapplicable to counties having impoundment provisions under other provisions of law.



§ 5-12-216 - Modification of dates.

If good cause is shown, such as, but not limited to, a reappraisal of property within the county, the comptroller of the treasury may, notwithstanding any law to the contrary, modify any dates required under this part in a particular county.



§ 5-12-217 - Creation of a revenue fluctuation major category.

The county legislative body may, in its discretion and with the approval of the county mayor, county board of education, or chief administrative officer of the county highway department whose budget is affected, create a reservation of fund balance for such revenue fluctuations for any fund or funds. Such reservation of revenue fluctuations shall be available to fund shortfalls in revenue or to meet unforeseen increases in operating expenses, or both.









Chapter 13 - County Fiscal Procedure Law of 1957

§ 5-13-101 - Short title.

This chapter shall be known as the "County Fiscal Procedure Law of 1957."



§ 5-13-102 - Local approval.

(a) This chapter shall be local in effect and shall become effective in a particular county upon the contingency of a two-thirds (2/3) vote of the county legislative body or other governing body of the county approving this law, or upon the contingency of the majority of the voters casting votes in any election held for this purpose approving this law.

(b) (1) The procedure for elections held for the purpose of approving this law shall be that the county election commission shall call and conduct an election within thirty (30) days after receiving a petition signed by ten percent (10%) of the qualified voters of the county stating that they favor this law and requesting that an election be held in the county on the subject.

(2) The number of qualified voters in the county is deemed to be the total number of votes cast for all candidates for governor in the last general election, or upon a resolution of the county legislative body or other governing body, duly certified to the election commission, requesting such an election.

(3) In such an election, the propositions to be voted upon shall be stated on the ballot on separate lines in the following manner: "For the County Fiscal Procedure Law of 1957" and "Against the County Fiscal Procedure Law of 1957."



§ 5-13-103 - Director of accounts and budgets -- Appointment -- Compensation -- Staff.

(a) The county mayor of any county that has adopted this part shall appoint, with the approval of the county legislative body or other governing body, a director of accounts and budgets who shall be a county employee.

(b) The director of accounts and budgets shall be qualified by training and experience in the field of accounting to perform the director's duties in a proficient manner and in accordance with generally recognized principles of governmental accounting.

(c) (1) Before assuming the director's duties the director shall execute a corporate surety bond, the amount of which shall be established by the county mayor at not less than one hundred thousand dollars ($100,000).

(2) The bond shall be prepared in accordance with title 8, chapter 19, approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.

(3) The premium for such bond shall be paid from the county general fund.

(d) (1) The compensation of the director, which shall not be in excess of compensation allowed county officials in accordance with §§ 8-24-101 and 8-24-102, shall be set annually by the county legislative body or other governing body of the county.

(2) The amount of such compensation, the compensation of such stenographers, typists or assistants as the director may need, and the other necessary expenses of the director's office shall be provided for by annual appropriation from the county general fund.

(e) The director has the power, in accordance with such regulations as may be established from time to time by the county mayor, to appoint and remove the director's assistants, to prescribe their duties, and to fix their salaries within the limits of the annual appropriation.

(f) (1) In any county having a population of not less than thirty-eight thousand six hundred (38,600) nor more than thirty-eight thousand seven hundred (38,700), according to the 1970 federal census or any subsequent federal census, the director shall not be terminated or discharged without the approval of the county legislative body.

(2) This subsection (f) shall not apply in any county that has a metropolitan form of government.



§ 5-13-104 - Fiscal procedure system.

(a) There shall be set up and maintained in the office of the director of accounts and budgets a system of fiscal procedure, control and centralized accounting, set out and described in this section, which shall be under the administrative control and direction of the director; but such system shall be conducted in full accordance with the general law of this state respecting the duties and responsibilities of the county mayor as fiscal agent of the county.

(b) The system of fiscal procedure, control and accounting provided for in this section shall conform to generally accepted principles of governmental accounting and shall be in substantial agreement with the recommendations of the national committee on governmental accounting.

(c) The system shall include such records and procedures as may be required to accurately reflect the assets, liabilities, income and expenditures of each fund of the county, together with such records, accounts and files as are necessary to record and control:

(1) The transactions relating to county revenues, and the revenues for each of its several funds;

(2) The transactions relating to the adopted budget and appropriations, including the expenditures and encumbrances against each item of appropriations;

(3) The transactions relating to the bonded debt; and

(4) Such other records as may be necessary to facilitate the operation of the adopted budget and the proper accounting for each item of county expenditure.



§ 5-13-105 - Director of accounts and budgets -- Accounting duties generally.

(a) It is the duty of the director of accounts and budgets to:

(1) Post and otherwise keep the records of the central accounting system;

(2) Verify all bills, invoices, payrolls and claims against the county before payment; and

(3) Check the settlements and reports of the various officials and department heads of the county government.

(b) (1) The director shall also, after careful preaudit of invoices, bills and claims against the county or any of its funds, prepare disbursement warrants on all county funds.

(2) It is the duty of such director to sign all county disbursement warrants as evidence of such director's audit and approval of the expenditure made thereby, but no disbursement warrant drawn on the county trustee shall become a county liability payable by the county trustee until such warrant shall also have been signed by the county mayor, county director of schools, or other official or officials whose signatures are required on such warrants.

(c) (1) The director shall install, with the approval of the comptroller of the treasury, a uniform classification of accounts, including a classification of revenues and expenditures, to be used in accounting, budgeting and financial reporting respecting all county funds, offices, agencies and activities of the county governments, with the exception of school funds administered by the county board of education and the county director of schools, and shall prescribe the forms to be used by each official and employee of the county in connection therewith.

(2) The classification of expenditures and receipts of county school funds shall conform to the classification of accounts as prescribed by the commissioner of education.

(d) (1) The director shall set up and maintain a double entry system of accounting for recording the transactions of all of the county's funds, including both proprietary and budgetary accounts, in conformity with the requirements set out in § 5-13-104.

(2) The accounts shall be kept on the modified cash basis.

(e) (1) The director shall set up the necessary accounts to properly record the annual budget and each appropriation made by the county legislative body.

(2) All encumbrances, expenditures or other charges against any item of the budget shall be promptly recorded in order that the unencumbered balance of each item of the budget shall be readily ascertainable at all times.

(f) (1) At the end of each month, the director shall prepare a comprehensive report of all revenues and expenditures of the county and of each of its several funds, departments, offices, agencies and activities, all encumbrances against the several appropriations, and the condition of each item of appropriation in the annual budget.

(2) The most recent of such reports shall be presented to the county legislative body at each quarterly meeting and copies of such reports shall be furnished the members thereof.

(g) (1) The director shall preaudit all payrolls of the county before payment and shall maintain complete earnings records of each employee of the county.

(2) The director and the county mayor are hereby authorized to maintain a special county payroll account at a local bank at the county seat, in which disbursement warrants for the total of each payroll may be deposited and against which individual net earning checks may be issued to each of the county employees.

(3) The county mayor may authorize the issuance of such payroll checks on the signature of the director, and in such event the depository bank shall be so instructed.



§ 5-13-106 - Receipt of funds.

Excepting taxes such as the county trustee is authorized to collect, the payment of all moneys to the county trustee by any collectors authorized by statute, or by anyone on account due the county, shall be made only by issuance of a receivable warrant signed by the county mayor instructing the trustee to receive the amount named, for which the trustee shall issue a receipt, a duplicate of which shall be delivered to the director of accounts and budgets to be used by the director in posting the accounting records.



§ 5-13-107 - Disbursement of funds.

(a) Before any obligation against the county shall be paid or any disbursement warrant or voucher issued therefor, a detailed invoice or statement approved by the head of the office, department or agency for which the obligation was made shall be filed with the director of accounts and budgets.

(b) The director shall make a careful preaudit of such invoice or statement, including a comparison with any encumbrance document previously posted or filed authorizing such obligation, and shall approve for payment only such items as appear to be correct, properly authorized, and not exceeding the otherwise unencumbered balance of the allotments or appropriations against which they are chargeable.

(c) Disbursement warrants shall be promptly prepared for all such approved items by the director and mailed or delivered to the payees thereof.

(d) A duplicate copy of all disbursement warrants, with all original invoices or other supporting documents, or both, attached to the duplicate copies, shall be kept on file in the office of the director.



§ 5-13-108 - Agency reports and information.

(a) Each official, office, department, institution, agency, board, committee, commission or employee of the county shall furnish such information and make such reports as may be required to properly maintain the central accounting system and fiscal procedures herein authorized and prescribed, and such information and reports shall be furnished at such times and in such form as may be prescribed by the director of accounts and budgets.

(b) The records of all county offices, departments and agencies shall be made available by their respective officials or employees for examination at all reasonable hours by the director.



§ 5-13-109 - Violations -- Penalties.

Any official named in this chapter, or any other official, agent or employee of the county who fails or refuses to perform the duties required of that official, agent or employee under this chapter, or who otherwise fails or refuses to conform to this chapter, commits a Class C misdemeanor and is subject to removal from office.



§ 5-13-110 - Application to schools, etc.

This chapter shall not apply to county school funds for any purpose, the county board of education, and the county director of schools unless approved by the commissioner of education.



§ 5-13-111 - Construction of chapter.

This chapter is not exclusive and shall not prevent the adoption of amendments to existing special or local laws pertaining to fiscal procedure, control and accounting, or the enactment of special or local acts creating central accounting systems, fiscal procedures, and offices of director of accounts and budgets.






Chapter 14 - County Purchasing

Part 1 - County Purchasing Law of 1957

§ 5-14-101 - Short title.

This part shall be known and may be cited as the "County Purchasing Law of 1957."



§ 5-14-102 - Local approval.

(a) This part shall be local in effect and shall become effective in a particular county upon the contingency of a two-thirds (2/3) vote of the county legislative body or other governing body of the county approving this law, or upon the contingency of the majority of the voters casting votes in any election held for this purpose approving this law.

(b) (1) The procedure for elections held for the purpose of approving this law shall be that the county election commission shall call and conduct an election within thirty (30) days after receiving a petition signed by ten percent (10%) of the qualified voters of the county, stating that they favor this law and requesting that an election be held in the county on the subject.

(2) The number of qualified voters in the county is deemed to be the total number of votes cast for all candidates for governor in the last general election, or upon a resolution of the county legislative body, or other governing body, duly certified to the election commission, requesting such an election.

(3) In such an election, the propositions to be voted upon shall be stated on the ballot on separate lines in the following manner: "For the County Purchasing Law of 1957" and "Against the County Purchasing Law of 1957."



§ 5-14-103 - Purchasing agent -- Appointment -- Compensation -- Staff.

(a) The county mayor of any county that has adopted this part shall appoint, with the approval of the county legislative body or other governing body, a purchasing agent who shall be a county employee.

(b) A purchasing agent shall be qualified by training and experience to perform the purchasing agent's duties in a proficient manner and in accordance with generally recognized principles of governmental purchasing and in accordance with this part.

(c) (1) Before assuming the purchasing agent's duties, a purchasing agent shall execute a corporate surety bond, the amount of which shall be established by the county mayor at not less than one hundred thousand dollars ($100,000).

(2) The bond shall be prepared in accordance with title 8, chapter 19, approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.

(3) The premium for such bond shall be paid from the county general fund.

(d) The compensation of the purchasing agent, which shall not be in excess of compensation allowed county officials in accordance with §§ 8-24-101 and 8-24-102, shall be set annually by the county legislative body or other governing body; and the amount of such compensation, the compensation of such clerks and assistants as may be needed, and the other necessary expenses of this office shall be provided for by annual appropriation made by the county legislative body or other governing body from the county general fund.

(e) The purchasing agent has the power, in accordance with such regulations as may be established by the county mayor, to appoint and remove the purchasing agent's assistants, to prescribe their duties, and to fix their salaries within the limits of the annual appropriation made therefor.



§ 5-14-104 - Purchasing agent -- Office.

(a) Necessary office space and equipment for the use of the purchasing agent shall be provided and maintained at the county seat of such county.

(b) Such office shall be open for business during the usual hours observed by other officials of the county government.



§ 5-14-105 - Purchasing agent -- Powers and duties.

The county purchasing agent has exclusive power and it is the purchasing agent's duty to:

(1) Contract for and purchase all supplies, materials, equipment and contractual services required by each and every official, agency, office, department or employee of the county government, or that is supported by, or under control of, the county government and that expends or encumbers any of the county's funds. No other official, employee or agent of the county or of any of its departments or agencies shall be authorized to contract for or purchase any such materials, supplies, equipment or contractual services;

(2) Arrange for the rental of machinery, buildings or equipment when the rents are to be paid out of funds belonging to the county or any department, institution or agency thereof; and no other official, employee or agent of the county shall have the right or power to make any contract for such rental;

(3) Transfer materials, supplies and equipment to or between county departments and agencies as may be needed for the proper and efficient administration of the county government; and

(4) Have charge of any central storeroom or central mailing room or similar services that may hereafter be established for the efficient and economical handling of the county's business.



§ 5-14-106 - County purchasing commission.

(a) A county purchasing commission is hereby created.

(b) (1) The commission shall consist of five (5) members, one (1) of whom shall be the county mayor; the remaining four (4) shall be appointed by the county mayor with the approval of the county governing body.

(2) The members of the commission need not be members of the county governing body.

(c) Such commission shall elect its own chair and shall meet from time to time as it may deem necessary for the discharge of its duties.

(d) It is the duty of the commission to assist the purchasing agent in the determination of overall purchasing policies and in the establishment and promulgation, in accordance with this part, of rules, regulations and procedures to be followed in the making of purchases and contracts for purchase for the county. The actual administration of such activity shall be the sole responsibility of the purchasing agent.



§ 5-14-107 - Rules and regulations.

The county purchasing agent, with the assistance of the county purchasing commission, shall adopt, promulgate, and may from time to time amend, rules and regulations for the purchase of supplies, materials, equipment and contractual services and specifically for the following purposes:

(1) Authorizing in writing any department, official or agency of the county government to make purchases in the open market for immediate delivery in emergencies, defining such emergencies, describing the manner in which such emergency purchases shall be made and promptly afterward reported to the county purchasing agent;

(2) Prescribing the manner in which supplies, materials and equipment shall be requisitioned, purchased, delivered, stored and distributed, and providing that such shall be conducted in accordance with this part;

(3) Prescribing the dates for submitting requisitions and estimates, the future period they are to cover, the form in which they are to be submitted, the manner of their authentication, and their revision by the county purchasing agent;

(4) Prescribing the manner of inspecting all deliveries of supplies, materials and equipment, and of making or procuring chemical and physical tests of samples submitted with bids and samples of deliveries to determine compliance with specifications;

(5) Requiring periodical and special reports by county departments, agencies, and employees of stocks of surplus, unusable or obsolete supplies and equipment on hand and prescribing the form of such reports;

(6) Providing for the transfer to or between county departments and agencies of supplies and equipment on hand, that are surplus with one (1) department or agency, but that may be needed by another or others, and for the disposal by sale, after receipt of competitive bids, of supplies, materials and equipment that are obsolete or unusable;

(7) Determining whether a deposit or bond is to be submitted with a bid on a purchase contract or sale, and if required, prescribing the amount and form thereof, and providing that such surety shall be forfeited if the successful bidder refuses to enter into contract ten (10) days after the award;

(8) Prescribing the manner in which invoices for supplies, materials, equipment and contractual services delivered to any and all departments, agencies and offices of the county shall be submitted, examined and approved;

(9) Providing for all other such matters as may be necessary to give effect to the foregoing rules and to this part; and

(10) Prescribing the manner in which public auctions for the sale of county-owned property, real or personal, that has become surplus, obsolete or unusable shall be conducted.



§ 5-14-108 - Purchases, sales, etc. -- Bidding, auctions.

(a) (1) All purchases of and contracts for purchases of supplies, materials, equipment and contractual services, and all contracts for the lease or rental of equipment, and all sales of county-owned property that has become surplus, obsolete or unusable, shall be based wherever possible on competitive bids.

(2) Contracts for legal services, auditing services by certified public accountants, and similar services by professional persons or groups of high ethical standards shall not be based upon competitive bids but shall be awarded on the basis of recognized competence and integrity.

(3) Bids need not be required for services for which the rate or price is fixed by a public authority authorized by law to fix such rates or prices.

(4) The prohibition in this subsection (a) against competitive bidding shall not prohibit the county from interviewing eligible persons or groups to determine the capabilities of such persons or groups.

(b) The county may purchase materials, supplies, commodities and equipment from any federal, state or local governmental unit or agency, without conforming to the competitive bidding requirements of this part.

(c) (1) If the amount of the expenditure or sale is estimated to exceed five hundred dollars ($500), sealed bids shall be solicited, unless the county legislative body by resolution establishes a higher amount not to exceed ten thousand dollars ($10,000).

(2) The county legislative body by resolution may exempt perishable commodities from the requirements of sealed or competitive bidding when such items are purchased in the open market.

(3) The county purchasing agent shall solicit sealed bids by public notice inserted at least once in a newspaper of county-wide circulation, five (5) days prior to the final date for submitting bids or by posting notices on a public bulletin board in the county courthouse.

(4) The county purchasing agent shall also, when deemed necessary or desirable, solicit sealed bids by sending requests by mail to prospective suppliers.

(5) All such notices shall include a general description of the commodities or contractual services to be purchased or property to be sold, and shall state where bid blanks and specifications may be obtained and the time and place of opening bids.

(d) (1) All purchases or sales in amounts that do not require bid solicitation pursuant to subsection (c) may be made by the county purchasing agent in the open market without newspaper notice, but shall whenever possible be based upon at least three (3) competitive bids.

(2) Requisitions for items estimated to cost an amount such as to require public newspaper notice shall not be subdivided in order to circumvent the requirement for public newspaper notice as herein provided.

(3) All sales by the purchasing agent shall be made to the highest responsible bidder.

(e) Bids on purchases shall in all cases be based on such standards as may be adopted and promulgated by the county purchasing agent and approved by the county purchasing commission.

(f) All open market purchase orders or contracts made by the county purchasing agent or in extreme emergencies by any county department or agency shall be awarded to the lowest and best bidder, taking into consideration the qualities of the articles to be supplied, their conformity with specifications, their suitability to the requirements of the county government, and the delivery terms. Any or all bids may be rejected for good cause.

(g) All bids taken under the requirements of this part, and all other documents, including purchase orders, pertaining to the award of contracts on such bids, shall be preserved for a period of five (5) years.

(h) If all bids received on a pending contract are for the same unit price or total amount, the county purchasing agent shall have authority to reject all bids and to purchase the required supplies, materials, equipment or contractual services in the open market; provided, that the price paid in the open market does not exceed the bid price.

(i) All sealed bids received shall be opened publicly at the time and place fixed in the advertisement. Each bid, with the name and address of the bidder, shall be entered on a record, and each record with the names of the bidders, the amounts of their bids, and the name of the successful bidder indicated thereon, shall, after the award or contract or order, be open to public inspection.

(j) All contracts shall be approved as to form by the county attorney, and the original copy of each long-term contract shall be filed with the county clerk.

(k) No purchase shall be made or purchase order or contract of purchase issued but in consequence of a written requisition for the supplies, materials, equipment or contractual services required, which requisition shall be signed by the head of the department, office or agency of the county requiring such articles or services. Original copies of all such requisitions shall be kept on file in the office of the county purchasing agent.

(l) No purchase shall be made or purchase order or contract of purchase issued for tangible personal property or services by county officials or employees, acting in their official capacity, from any firm or individual whose business tax or license is delinquent.

(m) (1) The county purchasing agent is authorized to purchase and contract to purchase materials, supplies, equipment and contractual services on a fiscal year basis, but no commitment shall be made that extends beyond the end of the current fiscal year for which appropriations have been made by the county legislative body, except such commitments as are authorized by resolution of the county legislative body.

(2) In the determination of the county's annual needs of certain commodities or services, or both, the county purchasing agent may request the various departments, offices and agencies of the county government to anticipate their needs for the remainder of the fiscal year and to issue their requisitions based upon such estimates.

(n) (1) Perishable commodities, at the election of the local governing body, may be exempted from the requirements of public advertisements and competitive bidding when such items are purchased in the open market.

(2) A record of all such purchases shall be made by the purchasing agent and shall specify the amount paid, the items purchased, and from whom the purchase was made.

(3) A report of such purchases shall be made to the county mayor and the governing body of the county at frequencies specified by the governing body.

(4) Fuel and fuel products may be purchased in the open market without public newspaper notice, but shall whenever possible be based on at least three (3) competitive bids. Fuel and fuel products may be purchased from the department of general services' contract where available.

(5) This subsection (n) shall apply to any county having a population of not less than seventy-seven thousand seven hundred (77,700) nor more than seventy-seven thousand eight hundred (77,800), according to the 1980 federal census or any subsequent census, if it is approved by a two-thirds (2/3) vote of the county legislative body of any county to which it may apply.

(o) (1) All sales of county-owned property, real or personal in nature, that has become surplus, obsolete or unusable shall be made by public auction or by sealed bid under this section, in the discretion of the purchasing agent or responsible official. "Public auction" includes sale by Internet auction.

(2) The county purchasing agent shall give public notice of such auction by inserting at least once in a newspaper of county-wide circulation or by posting on a public bulletin board in the county courthouse at least five (5) days prior to the date of such auction, a notice specifying the auction date, time, place, property to be sold and terms of such auction.

(3) This subsection (o) does not apply to any books, recordings, or other material previously in general circulation at a county public library; provided, however, that the county public library shall conduct a public sale of surplus, obsolete or otherwise unusable books, recordings or other materials previously in general circulation at the county public library and shall give public notice of such sale by inserting at least once in a newspaper of county-wide circulation, by posting such sale on a web site maintained by the county, or by posting on a public bulletin board in the county courthouse and at the county public library at least five (5) days prior to the date of such sale, a notice specifying generally that such a sale shall occur, including the dates, times, places, and terms of such sale.

(4) Notwithstanding any other law, a procedure may be established upon approval by resolution or ordinance, by a two-thirds (2/3) majority vote of the county legislative body, to provide the purchasing agent, upon request of the county mayor, the authority to declare county owned personal property with an accumulative estimated value of one thousand dollars ($1,000) or less surplus, obsolete, or unusable personal property and to dispose of the personal property, at the purchasing agent's discretion, by selling the personal property on the open market or by gift, trade, or barter to a nonprofit or charitable organization properly incorporated under the laws of this state and in which no part of the net earnings of the organization inures or may lawfully inure to the benefit of any private shareholder or individual and that it provides services benefiting the general welfare of the residents of the county. Items having an accumulative estimated value that exceeds one thousand dollars ($1,000) shall not be subdivided in order to circumvent the requirement for public notice or receipt of sealed bids or selling the property through public or Internet auction. The purchasing agent shall keep all records of transactions of the disposal of personal property under this subdivision (o)(4) for a minimum of five (5) years.

(p) In any county having a population of not less than one hundred seven thousand one hundred (107,100) nor more than one hundred seven thousand two hundred (107,200), according to the 2000 federal census or any subsequent federal census, the county may purchase and enter into contracts for group health insurance for county employees and officials without conforming to the competitive bidding requirements of this part. This subsection (p) shall only be implemented in any county to which this subsection (p) applies upon the adoption of a resolution by a two-thirds (2/3) vote of the county legislative body of such county.



§ 5-14-109 - Purchases -- Certification of adequate funding.

Except in emergencies, no order for delivery on a contract or open market order for supplies, materials, equipment or contractual services for any county department or agency shall be awarded unless it shall be first certified by the director of accounts and budgets, or other county official or employee in charge of the central accounting records of the county that the unencumbered balance in the appropriation chargeable with such purchase in excess of all unpaid obligations, is sufficient to defray the entire cost of such order or contract.



§ 5-14-110 - Emergency purchases.

(a) The county purchasing agent may authorize any department or agency of the county government to purchase in the open market, without filing requisition or estimate, any supplies, materials or equipment for immediate delivery in actual emergencies arising from unforeseen causes, including delays by contractors, delays in transportation, and unanticipated volume of work; but such emergencies shall not include conditions arising from neglect or indifference in anticipating normal needs.

(b) (1) Such direct emergency purchases, however, may only be made by department or agency heads at times when the office of the county purchasing agent is closed.

(2) At all other times, only the county purchasing agent shall make these purchases.

(3) A report of such emergency purchase, when made by a department or agency head, together with a record of the competitive bids secured and upon which it was based, shall be submitted in writing to the county purchasing agent before the close of the next working day following the date of such purchase, by the head of the county department or agency concerned, together with a full and complete account of the circumstances of such emergency.

(4) Such report shall be kept on file and shall be open to public inspection.



§ 5-14-111 - Written orders and contracts.

(a) Each purchase order or contract issued or executed pursuant to this chapter shall be evidenced by a written order signed by the county purchasing agent, which shall give all significant details respecting such order or contract.

(b) A copy of such order shall be furnished the vendor, one (1) copy shall be furnished to the county accounting department, and at least two (2) copies shall be retained in the office of the county purchasing agent, one (1) of such copies to be filed in numerical order and the other alphabetically.



§ 5-14-112 - Purchasing standards and specifications.

(a) It is the duty of the county purchasing agent to:

(1) Classify the requirements of the county government for supplies, materials and equipment;

(2) Adopt as standards the smallest number of quantities, sizes and varieties of such supplies, materials and equipment consistent with the successful operation of the county government; and

(3) Prepare, adopt and promulgate written specifications describing such standards.

(b) (1) In the preparation and revision of such standards, the county purchasing agent shall seek the advice, assistance and cooperation of the county departments and agencies concerned, to ascertain their precise requirements.

(2) Each specification adopted for any commodity shall, insofar as possible, satisfy the requirements of the majority of the county departments and agencies that use the same.



§ 5-14-113 - Liability of county.

The county shall be liable for the payment of all purchases of supplies, materials, equipment and contractual service made in accordance with this chapter, but shall not be liable for the payment of such purchases made contrary to its provisions.



§ 5-14-114 - Conflicts of interest -- Illegal payments.

(a) Neither the county purchasing agent, nor members of the county purchasing commission, nor members of the county legislative body, nor other officials of the county, shall be financially interested, or have any personal beneficial interest, either directly or indirectly, in any contract or purchase order for any supplies, materials, equipment or contractual services used by or furnished to any department or agency of the county government.

(b) Nor shall any such persons accept or receive, directly or indirectly, from any person, firm or corporation to which any contract or purchase order may be awarded, by rebate, gift or otherwise, any money or anything of value whatsoever, or any promise, obligation or contract for future reward or compensation.

(c) A violation of this section is a Class D felony.



§ 5-14-115 - Application to schools.

(a) This part shall not apply to county school funds for any purpose, the county board of education and the county director of schools, unless approved by the commissioner of education.

(b) Upon request by a majority vote of the local board of education and with the approval of the commissioner of education, applicability of this part as it applies to county school funds shall cease to be effective.



§ 5-14-116 - Construction of part.

This part is not exclusive and shall not prevent the adoption of amendments to existing special or local purchasing laws, or the enactment of special or local purchasing acts.






Part 2 - County Purchasing Law of 1983

§ 5-14-201 - Short title.

This part shall be known and may be cited as the "County Purchasing Law of 1983."



§ 5-14-202 - Application of part.

This part applies to all purchases by authorized officials in all counties using or encumbering county funds, except that this part does not apply to purchases:

(1) Made from county highway funds pursuant to § 54-7-113;

(2) Made from county education funds pursuant to § 49-2-203;

(3) Made by any county that has adopted either the County Purchasing Law of 1957, compiled in part 1 of this chapter, or the County Financial Management System of 1981, compiled in chapter 21 of this title;

(4) Made by any county governed by a private act regarding purchasing if such private act provides for advertisement and competitive bidding before a purchase is made and if the dollar amount for each purchase requiring advertisement and competitive bidding is ten thousand dollars ($10,000) or some lesser amount;

(5) Made under § 12-3-1201;

(6) Made by any county having a population of seven hundred thousand (700,000) or more according to any federal census and governed by a private act regarding purchasing, if such private act provides for advertisement and competitive bidding before a purchase is made and if the dollar amount for each purchase requiring advertisement and competitive bidding is five thousand dollars ($5,000) or some lesser amount;

(7) From nonprofit corporations, such as the Local Government Data Processing Corporation, whose purpose is to provide goods or services specifically to counties; or

(8) Made by a county with a population of not less than two hundred thousand (200,000) according to any federal census, so long as the county through county or metropolitan government charter, private act, or ordinance has established a procedure regarding purchasing that provides for advertisement and competitive bidding and sets a dollar amount for each purchase requiring advertisement and competitive bidding; provided, that purchases of less than the dollar amount requiring advertisement and competitive bidding shall, wherever possible, be based upon at least three (3) competitive bids.



§ 5-14-203 - Limits on purchases.

All purchases made from funds subject to the authority of this part shall be made within the limits of the approved budget and the appropriations made for the department, office or agency for which the purchase is made.



§ 5-14-204 - Bidding -- Exceptions.

All purchases and leases or lease-purchase agreements shall be made or entered into only after public advertisement and competitive bid, except as follows:

(1) Purchases costing less than ten thousand dollars ($10,000); provided, that this exemption shall not apply to purchases of like items that individually cost less than ten thousand dollars ($10,000), but that are customarily purchased in lots of two (2) or more, if the total purchase price of such items would exceed ten thousand dollars ($10,000) during any fiscal year;

(2) (A) Any goods or services that may not be procured by competitive means because of the existence of a single source of supply or because of a proprietary product;

(B) A record of all such sole source or proprietary purchases shall be made by the person or body authorizing such purchases and shall specify the amount paid, the items purchased, and from whom the purchases were made;

(C) A report of such sole source or proprietary purchases shall be made as soon as possible to the county governing body and the county mayor of the county and shall include all items of information as required in the record;

(3) (A) Purchases or leases of any supplies, materials or equipment for immediate delivery in actual emergencies arising from unforeseen causes, including delays by contractors, delays in transportation, and unanticipated volume of work;

(B) A record of any emergency purchase shall be made by the person or body authorizing such emergency purchase, and shall specify the amount paid, the items purchased, from whom the purchase was made and the nature of the emergency;

(C) A report of any emergency purchase shall be made as soon as possible to the county governing body and the county mayor, and shall include all items of information as required in the record;

(4) Leases or lease-purchase agreements requiring total payments of ten thousand dollars ($10,000) or less in each fiscal year the agreement is in effect; provided, that this exemption shall not apply to leases of like or related items that individually may be leased or lease-purchased with total payments of less than ten thousand dollars ($10,000) in any fiscal year, but that are customarily leased or lease-purchased in numbers of two (2) or more, if the total lease or lease-purchase payments for such items under a single agreement would exceed ten thousand dollars ($10,000) in any fiscal year;

(5) (A) Governing bodies may exempt perishable commodities from the requirements of public advertisement and competitive bidding when such items are purchased in the open market;

(B) A record of all such purchases shall be made by the person or body authorizing such purchases and shall specify the amount paid, the items purchased, and from whom the purchase was made;

(C) A report of such purchases shall be made, at least monthly, to the county mayor and the governing body and shall include all items of information as required in the record; and

(6) Fuel and fuel products may be purchased in the open market without public advertisement, but shall whenever possible be based on at least three (3) competitive bids. Fuel and fuel products may be purchased from the department of general services' contract where available.



§ 5-14-205 - Expenditures under $10,000.

All purchases, leases or lease-purchase arrangements with expenditures of less than ten thousand dollars ($10,000) in any fiscal year may be made in the open market without newspaper notice, but shall, wherever possible, be based upon at least three (3) competitive bids.



§ 5-14-206 - Stricter requirements -- Regulations.

(a) County governing bodies are specifically authorized to lower the dollar amounts required in this part for public advertisement and competitive bidding to an amount to be set by the county governing body.

(b) County governing bodies are specifically authorized to adopt regulations providing procedures for implementing this part.



§ 5-14-207 - Bid specifications for purchases of chemical products.

(a) Bid specifications for purchases of chemical products pursuant to this chapter shall require that the manufacturer of the chemical products create and maintain a material safety data sheet (MSDS) for such chemical products on the national MSDSSEARCH repository or the manufacturer's web site so that the information can be accessed by means of the Internet. A site operated by or on behalf of the manufacturer or a relevant trade association is acceptable so long as the information is freely accessible to the public.

(b) The URL for MSDSSEARCH shall be posted on the web site of the department of general services as provided in § 12-3-808. In lieu of posting a MSDS on MSDSSEARCH, a bidder shall include the manufacturer's URL for their MSDS in the bid proposal or purchase order.









Chapter 16 - Urban Type Public Facilities

§ 5-16-101 - Power granted to counties -- Chapter definitions.

(a) The various counties of this state are hereby authorized to establish, construct, install, acquire, operate and maintain urban type public facilities in any area or areas within their borders, and to charge fees, rates and charges for such facilities.

(b) As used in this chapter, unless the context otherwise requires:

(1) "Other governing body" means only that body having the taxing authority; and

(2) "Urban type public facilities" means and includes sanitary and storm sewer lines and facilities, plants for the collection, treatment and disposal of sewage and waste matter, facilities and plants for the incineration or other disposal of garbage, trash, ashes and other waste matter, or water supply and distribution lines, facilities and plants, chemical pipelines and docks, or all of these things, and fire protection and emergency medical services.



§ 5-16-102 - Resolution of authorization.

For the exercise of the powers conferred by this chapter, a county shall authorize same by resolution adopted by a majority of the county legislative body or other governing body. Such resolution shall provide for the exercise of such powers by either:

(1) Some agency of the county already in existence;

(2) A public works department to be created; or

(3) A board established as provided in § 5-16-103.



§ 5-16-103 - Board of public utilities. [For contingent amendment, see the Compiler's Notes.]

(a) (1) In the event the resolution provides for the exercise of the powers provided for in this chapter by a board, upon the approval of the resolution, the county mayor shall appoint, subject to confirmation by the county legislative body, three (3), five (5) or seven (7) persons to comprise what shall be known as "the county board of public utilities."

(2) The county mayor shall have the option of appointing a seven-person board only in any county having a population of not less than sixty-seven thousand three hundred (67,300) nor more than sixty-seven thousand four hundred (67,400), according to the 1980 federal census or any subsequent federal census.

(b) (1) In the event the board has three (3) members, the initial appointees shall serve for one (1), two (2) and three (3) years respectively, from July 1 next succeeding the date of appointment.

(2) (A) In the event five (5) members are desired as provided in subsection (a), the county mayor shall appoint, subject to confirmation by the county legislative body, such additional members to initial terms of two (2) and three (3) years respectively from July 1 next succeeding the date of appointment.

(B) The terms of no more than two (2) members of the county board of public utilities shall expire at the same time.

(3) (A) In the event seven (7) members are desired as provided in subsection (a), the county mayor shall appoint, subject to confirmation by the county legislative body, the necessary additional members to initial terms of not more than three (3) years, beginning July 1 next succeeding the date of appointment.

(B) The initial terms of the additional members shall be staggered in such a manner that the terms of no more than three (3) members of the county board of public utilities shall expire at the same time.

(c) Successors to such appointees shall each be appointed for a term of three (3) years by the county mayor, subject to confirmation as provided in subsections (a) and (b).

(d) The county mayor shall in like manner fill any vacancies that may occur for the unexpired terms of the vacancies.

(e) Each member shall give such bond as may be required by resolution of the county legislative body.

(f) (1) Except as provided in this subsection (f), such members shall serve without compensation except for necessary expenses incurred in the performance of their duties.

(2) In any county having a population of not less than sixty-seven thousand three hundred (67,300) nor more than sixty-seven thousand four hundred (67,400), according to the 1980 federal census or any subsequent federal census, and in any county having a population of not less than one hundred forty thousand (140,000) nor more than one hundred forty-five thousand (145,000), according to the 1990 federal census or any subsequent federal census, the county legislative body may provide for compensation of not more than one hundred dollars ($100) for a monthly meeting for such members upon approval by a two-thirds (2/3) vote of the county legislative body to which this subdivision (f)(2) may apply. The approval or nonapproval of this subdivision (f)(2) shall be proclaimed by the presiding officer of such county legislative body and certified by such presiding officer to the secretary of state. If the county legislative body provides compensation for such members, the members shall also adopt a resolution that ratifies the compensation before any such compensation may be paid.

(3) (A) In counties having a population of not less than twenty-four thousand five hundred (24,500) nor more than twenty-four thousand five hundred sixty (24,560), according to the 1980 federal census or any subsequent federal census, the county legislative body may provide for compensation of such members upon approval by a two-thirds (2/3) vote of the county legislative body to which this subdivision (f)(3) may apply.

(B) The approval or nonapproval of this subdivision (f)(3) shall be proclaimed by the presiding officer of such county legislative body and certified by such presiding officer to the secretary of state.

(4) Each member of any board created pursuant to the Interlocal Cooperation Act, compiled in title 12, chapter 9, for the purpose of providing service to two (2) or more counties is, due to the increased responsibilities and duties arising as a result of such multi-county service area, entitled to compensation in an amount not exceeding one hundred dollars ($100) per month, the exact amount of such compensation to be determined by resolution of such board.

(5) (A) In counties having a population of not less than twenty-eight thousand one hundred (28,100) nor more than twenty-eight thousand four hundred (28,400), according to the 1990 federal census or any subsequent federal census, the county legislative body may provide for compensation of such members upon approval by a two-thirds (2/3) vote of the county legislative body of any county to which this subdivision (f)(5) may apply.

(B) The approval or nonapproval of this subdivision (f)(5) shall be proclaimed by the presiding officer of such county legislative body and certified by the presiding officer to the secretary of state.

(6) (A) In counties having a population of not less than twenty-six thousand seven hundred (26,700) nor more than twenty-six thousand eight hundred (26,800), according to the 2000 federal census or any subsequent federal census, the county legislative body may provide for compensation of board members upon approval by a two-thirds (2/3) vote of the county legislative body to which this subdivision (f)(6)(A) may apply.

(B) The approval or nonapproval of subdivision (f)(6)(A) shall be proclaimed by the presiding officer of such county legislative body and certified by such presiding officer to the secretary of state.

[For contingent amendment, see the Compiler's Notes.]

(7) (A) In counties having a population of not less than fifty-one thousand nine hundred (51,900) nor more than fifty-two thousand (52,000), according to the 2000 federal census or any subsequent federal census, the county legislative body may provide for compensation of not more than one hundred dollars ($100) per month for the board members; provided, that attendance at board meetings shall be required in order to receive the compensation, upon approval by a two-thirds (2/3) vote of the county legislative body to which this subdivision (f)(7)(A) may apply.

(B) The approval or nonapproval of subdivision (f)(7)(A) shall be proclaimed by the presiding officer of the county legislative body and certified by the presiding officer to the secretary of state.

(g) A majority of the board shall constitute a quorum.

(h) The board shall elect its own chair, and shall be authorized to employ such clerical help as may be necessary.

(i) The board shall hold public meetings at least once each month at such regular time and place as the board may determine, and special meetings upon the call of the chair.

(j) The board shall establish its own rules of procedure.

(k) Any member of the board may be removed from office for cause upon a vote of two-thirds (2/3) of the members of the county legislative body, but only after preferment of formal charges by a resolution of a majority of the county legislative body following a public hearing before it.

(l) Before the board shall adopt any proposed budget or salary plan for its employees, it shall submit same to the county legislative body for approval or rejection.

(m) Notwithstanding any law to the contrary, in any county having a population of not less than sixty-seven thousand three hundred (67,300) nor more than sixty-seven thousand four hundred (67,400), according to the 1980 federal census or any subsequent federal census, the county mayor may appoint members of the county legislative body to serve upon the board. Such members shall be subject to confirmation as provided in subsections (a) and (b).



§ 5-16-104 - Superintendent -- Appointment -- Compensation -- Powers exercised on behalf of county.

(a) The general supervision and control of the acquisition, improvement, operation and maintenance of the urban type public facilities as provided in this chapter shall be in charge of the board or other agency as provided in this chapter.

(b) If the powers of this chapter are exercised by an agency other than the board as provided in this chapter, such agency shall have at its head a person to be known as a superintendent, to be appointed by the county mayor, subject to confirmation by the county legislative body or other governing body, and if such powers are exercised by a board, such board shall appoint a superintendent.

(c) (1) The superintendent in any case shall be a person who shall be qualified by training and experience for supervision over the maintenance and operation of the facilities as provided in this chapter.

(2) Such person need not be a resident of the county or of the state at the time of such person's selection.

(d) (1) In the event that the powers as provided in this chapter are exercised by an agency other than the board as provided in this chapter, the salary of the superintendent shall be fixed by the county legislative body or other governing body.

(2) If such powers are exercised by the board as provided in this chapter, the salary shall be fixed by the board, subject to approval of the county legislative body or other governing body.

(3) In either case, the superintendent shall serve at the pleasure of the appointing authority and shall be subject to removal by that authority at any time.

(e) Within the limits of the funds available therefor, all powers to acquire, improve, operate and maintain the facilities as provided in this chapter, and all powers necessary or convenient thereto, conferred by this chapter shall be exercised on behalf of the county by the board, or other agency, and the superintendent respectively.



§ 5-16-105 - Superintendent -- Powers and duties.

(a) The superintendent shall have charge of all actual construction, the immediate management and operation of all the facilities as provided in this chapter and the enforcement of all rules, regulations, programs, plans and decisions of the governing authority, which shall be either the county legislative body or other governing body, or the board as provided in this chapter.

(b) The superintendent shall hire all employees and fix their duties, excepting that the appointment of all technical consultants, advisers and legal assistants shall be subject to the approval of the governing authority.

(c) The superintendent, with the approval of the governing authority, may fix compensation of all employees.

(d) (1) The superintendent may, with the approval of the governing authority, acquire and dispose of all property, real and personal, necessary to effectuate the purposes of this chapter. Title to such property shall in all cases be taken in the name of the county.

(2) The superintendent, subject to the approval of the governing authority, shall let all contracts.

(3) The superintendent may, however, make purchases of personalty up to a cost of ten thousand dollars ($10,000) without the approval of the governing authority, but subject to such regulations as the governing authority may prescribe.

(4) Any contract for construction exceeding ten thousand dollars ($10,000) shall be advertised by the superintendent for bids.

(5) If the powers conferred by this chapter are exercised by an agency other than the board as provided in this chapter, such bids shall be subject to the approval of the county mayor, and if they are exercised through the board, they shall be subject to approval of the board.

(6) Where the county has a central purchasing authority, purchases made for the purpose herein contemplated shall be through such authority.

(e) The superintendent shall make and keep full and proper books and records, subject to the supervision and direction of the governing authority.



§ 5-16-106 - Bonds.

(a) The county legislative body is hereby authorized to issue bonds of the county for the purpose of financing the cost of establishment, construction, installation or acquisition of any urban type public facility.

(b) Bonds so issued may be either general obligation bonds of the county secured by the full faith and credit and taxing power of the county, or revenue bonds secured by the revenues derived from the operation of the urban type public facility financed thereby, or by a combination of such revenues and the unpledged revenues derived by the county from any other urban type public facilities owned and operated by the county.

(c) (1) Any bonds issued by the county for the purpose of financing urban type public facilities shall be issued in the manner and form prescribed by the applicable provisions of title 9, chapter 21.

(2) In the issuance of bonds, an urban type public facility so financed shall be deemed to be a "public works project," as defined in title 9, chapter 21, and all power and authority conferred upon the county by the terms and provisions of title 9, chapter 21 with respect to the construction, operation, maintenance, financing and the fixing and collection of fees, rates, rents and other charges shall be available to and vested in the county with respect to the establishment, construction, installation, acquisition, operation, maintenance and financing of the urban type public facilities authorized pursuant to this chapter.



§ 5-16-107 - Intergovernmental cooperation.

(a) In connection with the operation of any urban type public facility as provided in this chapter, the board or other administrative agency, with the approval of the county legislative body or other governing body, is hereby authorized to enter into contracts with other governmental units or agencies, federal, state, or local, including municipalities, towns, utility districts and improvement districts within the county, for the furnishing of services and facilities within the purview of this chapter, and to enter into cooperative arrangements and agreements for providing such services and facilities, upon terms deemed advantageous by the board or other administrative agency.

(b) With the approval of the county legislative body or other governing body, the board or other administrative agency is authorized to enter into contracts with any of such governmental units or entities to provide or share in the provision of any urban type facility and for the joint operation thereof, and to make or pay charges in connection therewith by written agreement with such unit or entity.

(c) All governmental units subject to the jurisdiction of the state are hereby authorized to enter into contracts with the board or other administrative agency for providing any urban type public facility within the purview of this chapter, and to otherwise cooperate in furnishing such facilities, upon any terms deemed to be mutually advantageous.

(d) In any cooperative undertaking by the board or other administrative agency with any other governmental unit or entity as described in this section for furnishing any of the facilities contemplated in this chapter, the county's share of the costs may be financed in the same manner as is provided for in § 5-16-106.



§ 5-16-108 - Sewerage facilities -- Mandatory connection and use.

The board or other administrative agency is hereby authorized to require any person, firm or corporation owning or occupying property within an area of land in which sewerage facilities are maintained by the board or administrative agency, to connect with and use such facilities.



§ 5-16-109 - Service charges -- Rules and regulations.

(a) The board or administrative agency shall determine and fix charges to be made for furnishing any and all of the facilities as provided in this chapter, upon a basis calculated to ensure the fiscal solvency of the operation at all times.

(b) The board or administrative agency is further authorized and directed to make and publish reasonable rules and regulations covering the use by any individual, firm or corporation of any facility furnished to users.



§ 5-16-110 - Municipal annexation or incorporation -- Effect on facilities.

(a) (1) Upon annexation by any municipality, or by including within the corporate territorial limits of any incorporating municipality, of an area including any of the facilities as herein authorized and provided, the municipality and the county legislative body or other governing body shall attempt to reach a written agreement for the allocation and conveyance to the municipality of any or all functions, rights, duties, property, assets or liabilities, in conjunction with such facilities, that justice and reason may require in the circumstances.

(2) The annexing or incorporating municipality, for and to the extent that it may choose, shall have the exclusive right to provide such facilities within the annexed or incorporated area, and shall manifest such choice by proper resolution or ordinance at the first meeting of its governing body after the annexation or incorporation.

(3) Subject to subdivision (a)(2), any such matters upon which the respective parties are not in written agreement within sixty (60) days after the operative date of such annexation shall be settled by arbitration in accordance with the state laws of arbitration effective at the time of submission to the arbitrators, and § 29-5-101(2) shall not apply to any arbitration arising hereunder.

(4) The award so rendered shall be transmitted to the chancery court, and thereupon shall be subject to review in accordance with §§ 29-5-113 -- 29-5-115 and 29-5-118.

(5) Subdivisions (a)(1) and (2) shall not apply to any city that is being incorporated if that city does not plan to furnish service that would compete with service the county is now furnishing.

(b) (1) If there are outstanding bonds or other obligations in conjunction with the public facilities as herein provided, the agreement or arbitration award shall also provide that the municipality will operate such facilities in the annexed or incorporated territory and account for the revenues therefrom in such manner as not to impair the obligations of contract with reference to such bonds or other obligations.

(2) The rights vested in the holders of all such outstanding bonds or other obligations shall be fully preserved and in no wise impaired by any agreement or arbitration award.



§ 5-16-111 - Service near city or town -- Restrictions.

A county may not extend any public facilities, as provided for in this chapter, within five (5) miles of any part of the boundary of an incorporated city or town unless such incorporated city or town has failed to take appropriate action to provide a specified public facility or facilities in a specified area or areas for a period of ninety (90) days after having been petitioned to do so by resolution of the county legislative body or other governing body. The resolution shall contain a plan of service, and shall be accompanied by a preliminary engineering report and a financial feasibility report, and shall set out the type, standard and schedule of installation of public facilities and the specified area or areas proposed to be served by the county. The resolution, plan of service and reports shall have been previously submitted to the local planning commission for review as provided for in § 5-16-112.



§ 5-16-112 - Plan of services.

(a) (1) No county shall adopt the resolution provided for in § 5-16-102 until there is presented to the regional planning commission serving such county a plan of services for a specified area or areas, for study and a written report, to be rendered within ninety (90) days after such submission, unless by resolution of the county legislative body or other governing body a longer period is allowed.

(2) Such plan of services shall set forth, at a minimum, the identification and proposed timing of the services to be rendered.

(b) No county shall construct or acquire facilities under this chapter unless plans, including necessary engineering and financing plans, have been similarly presented to the planning commission for study and report.

(c) In the event there is no such regional planning commission, then the referral shall be to the local planning commission of the largest municipality within the county having such a commission, and if no municipality within the county has such a planning commission, to the state planning office [abolished].






Chapter 17 - County-wide Fire Departments

§ 5-17-101 - Formation.

(a) The county legislative body or other governing body of any county is authorized to form a new agency to be known as the county-wide fire department for the purpose of providing fire protection services to all of the county.

(b) The powers and duties of the county-wide fire department may be delegated by the county legislative body or other governing body to an existing agency.

(c) (1) The governing body of any county that now has or may hereafter have a metropolitan form of government as defined by § 7-1-101, is authorized to form a new agency to be known as the county-wide fire department, or to extend fire protection services of an existing agency or department to all or any part thereof of the general services district outside the urban services district in the manner and to the extent prescribed in this section.

(2) In counties governed by metropolitan government, the powers and duties of the agency or department affording fire protection outside the urban services district shall be vested in that agency in which the charter of the metropolitan government vests the responsibility for protection against fire of life and property within the urban services district.

(d) A fire department established pursuant to this chapter may be funded through one (1) of the following methods:

(1) As authorized by §§ 5-17-105 -- 5-17-107, the county legislative body may establish one (1) or more fire and emergency services tax districts and levy an annual fire and emergency services tax upon the property in each district for the purpose of funding the activities of the fire department within that district;

(2) As an alternative to fire and emergency services tax districts, the county legislative body is hereby authorized to allocate revenue from the general fund of the county to fund fire protection services to be provided to the unincorporated portions of the county. Any such revenues allocated for fire protection services shall be generated by situs-based taxes collected in unincorporated areas of the county or shall originate from other revenue sources that have already been shared with municipalities;

(3) Nothing in this section shall be construed as limiting the ability of local governments to provide for fire protection services through an interlocal agreement as authorized by title 12, chapter 9, or any other provision of the Tennessee Code;

(4) Nothing in this subsection (d) shall prohibit nor be construed to prohibit a local government from accepting donations or charitable contributions to fund the activities of the fire department, regardless of the method of funding selected by a local government under this section.

(e) Any county choosing to create a county-wide fire district as authorized by this section, may, with the approval of the local legislative body, mandate that all interlocal agreements and contracts with providers for services permitted under this section contain performance-based criteria designed to ensure timely response and effective services, the exact methodology of which is to be determined by local ordinance.



§ 5-17-102 - Powers and duties.

(a) With the specific exceptions relating to metropolitan governments provided for in this section, the county-wide fire department is empowered to do all things necessary to provide coordinated fire protection to all areas of the county, including, but not limited to:

(1) Sue and be sued;

(2) Take or acquire real or personal property of every kind, or any interest therein, within the county, by grant, purchase, gift, devise or lease, and hold, manage, occupy, dispose of, convey and encumber the same and create a leasehold interest in the same for the benefit of the county;

(3) Exercise the right of eminent domain, but only with the consent of the county legislative body or other governing body;

(4) Establish, equip, operate and maintain a county-wide fire department and establish and enforce regulations including, but not limited to, those for the administration, operation and maintenance thereof;

(5) Appoint and employ necessary employees and define their qualifications, duties and responsibilities, and provide for payment in reasonable sums for such duties;

(6) Employ counsel;

(7) Enter into and perform all necessary contracts, including, but not limited to:

(A) Contracts for the supply of water where necessary for fire protection;

(B) Contract to have existing fire departments and others provide fire protection services in any area of the county, including, but not limited to:

(i) Contracts with incorporated towns and utility districts to provide such service within or without their corporate limits;

(ii) Contracts to provide fire protection services for any city, town, district, or any part thereof within the county;

(C) Contracts to provide and be provided training and maintenance;

(D) Contracts to provide and be provided all special service functions, such as arson investigation, inspection, and emergency ambulance and rescue services;

(8) Provide and maintain all special service functions necessary for the prevention of fires, including the investigation of the cause of fires and the enforcement of regulations to prevent harmful fires and smoke;

(9) Provide and maintain an emergency ambulance, first aid and rescue service;

(10) Make regulations, in order to prevent harmful fires and smoke, that shall have the force of law when approved by the county legislative body or other governing body;

(11) Give aid anywhere in the county in the event of fire, flood or other disaster;

(12) Assist local and volunteer fire departments whenever necessary. Such assistance includes, but is not limited to, financial aid and shall be upon such terms as agreed to by both parties;

(13) Provide training and maintenance services for the benefit of any fire department;

(14) Set up a central communications network connecting all fire and emergency units in the county;

(15) Train, equip, maintain, and provide for the payment of volunteers at the discretion of the county-wide fire department;

(16) Recommend the boundaries of fire and emergency services tax district or districts to the county legislative body or other governing body, in those counties that have chosen to fund fire departments through fire and emergency services tax districts, in order to have the fire and emergency services taxes more nearly reflect the cost of services to be rendered in each area of the county, and recommend the amount to be spent in each such district;

(17) Make reasonable charges for any services rendered that are not included in the fire and emergency services tax of the district; and

(18) With the approval of the county legislative body or other governing body, make written agreements for allocation and conveyance of any or all public functions, rights, duties, property, assets and liabilities of the county-wide fire department to any annexing municipality that justice or reason may require in the circumstances.

(b) In those counties that now have or may hereafter have a metropolitan form of government, the powers described in subdivisions (a)(1)-(3), (5), (6) and (9) shall not be vested in the county-wide fire department, but shall be vested in the metropolitan government, to be exercised in the manner provided by its charter.



§ 5-17-103 - County fire chief.

(a) The county-wide fire department shall be headed by an official to be known as the county fire chief, in whom shall be vested all the powers of the agency and the right to delegate those powers to such persons as the fire chief may see fit.

(b) While responding to, operating at, or returning from an emergency site, the fire chief, or any member serving in the capacity of fire officer in charge, shall have all authority granted to municipal fire departments by § 6-21-703.

(c) The county fire chief shall be appointed by the county mayor, subject to confirmation by the county legislative body or other governing body.

(d) In counties governed by a metropolitan government as defined by § 7-1-101, this section shall not be effective, and the management and control of the agency or department shall be vested in the person in whom the charter of the metropolitan government vests the management and control of the agency that has the responsibility for the protection against fire of life and property within the urban services district.

(e) In any county having a population of not less than eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, the county fire chief shall be appointed by the county mayor, subject to confirmation by the county legislative body. The county mayor and legislative body shall ensure that the views and opinions of all participating governmental entities are given full consideration in the selection of the fire chief, with the exact methodology to be determined by local ordinance.



§ 5-17-104 - Budget.

(a) The county-wide fire department shall prepare an annual budget of anticipated receipts and expenditures, and it shall be submitted to the county legislative body or other governing body of the county.

(b) In those counties that have established fire and emergency services tax districts, the county-wide fire department shall determine what share of the total annual expense of the county-wide fire department must be allocated to each fire and emergency services tax district.

(c) In those counties having a metropolitan government, the budget for the county-wide fire department shall be prepared, submitted and adopted in the manner provided therefor in the charter of the metropolitan government.



§ 5-17-105 - Fire and emergency services tax districts.

(a) (1) The boundaries of fire and emergency services tax districts shall be determined by the county legislative body or other governing body, and shall become fixed by resolution of the county legislative body or other governing body thirty (30) days or more after notice of the determination of the boundaries of a district has been given to the property owners of the district.

(2) Such notice shall be given by mailing a description of the boundaries of the district to all of the property owners of record within the district, at their last known address.

(b) The boundaries of any district may be altered at any time by means of the same procedure by which the district was created.

(c) In the case of county-wide fire districts as authorized by § 5-17-101, the fire and emergency services tax district shall comprise the entire county outside of any and all incorporated municipalities within the county, but each and every such incorporated municipality within the county may elect to contract with the county for inclusion in such fire and emergency services tax district as authorized by § 5-17-108.

(d) In those counties having eight (8) or more incorporated municipalities that levy a property tax and four (4) or more special school districts, the fire and emergency services tax district shall comprise the entire county, including each and every incorporated municipality.



§ 5-17-106 - Fire and emergency services tax -- Levy.

(a) The county legislative body or other governing body shall levy an annual fire and emergency services tax upon the property owners of each district. The county legislative body of any county having a population of not less than eighty thousand (80,000) nor more than eighty-three thousand (83,000), according to the 1990 federal census or any subsequent federal census, that after April 8, 1992, establishes a fire and emergency services tax district, may levy an annual fire and emergency services tax upon the property owners of each district. If a tax is levied, subsection (b) shall apply to such fire and emergency services tax.

(b) The fire and emergency services tax of each fire and emergency services tax district shall be set at a rate sufficient to pay that district's share of the total budget of the county-wide fire department.



§ 5-17-107 - Fire and emergency services tax -- Inclusion in property tax.

(a) The fire and emergency services tax shall be assessed in the same manner as the county property tax and collected as an addition thereto.

(b) The fire and emergency services tax shall in all ways be treated as a part of the county property tax.



§ 5-17-108 - Service supplementary.

Nothing in this chapter shall be construed to limit in any way the fire departments of any municipality or utility district providing fire service, but merely authorizes such county fire protection service to contract with municipalities or utility districts in order to coordinate fire service county-wide.






Chapter 18 - County Historian

§ 5-18-101 - In general.

The legislative body of each county shall appoint some person of the county as county historian, who shall serve without compensation and whose duties shall include, but not be limited to, collecting and preserving local and state history, and in doing so, to work with, in such manner as may mutually be agreed upon, the state historian, the state library and archives and the Tennessee historical commission.






Chapter 19 - Garbage and Rubbish Collection and Disposal Services

§ 5-19-101 - Power granted to counties.

The several counties of this state are hereby authorized to provide garbage and rubbish collection services or garbage and rubbish disposal services, or both, to the entire county or to special districts within the county as provided in this chapter.



§ 5-19-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Garbage and rubbish collection service" means and includes all operations of all manpower and equipment, whether employed or owned by the county or by some other entity, public or private, with which the county may choose to contract, for the gathering, removal and transporting of refuse produced by the area to be served;

(2) "Garbage and rubbish disposal service" means and includes all composting or other processing plants, incinerators, sanitary landfills and all other sites or facilities for the receiving, processing and getting rid of collected refuse, whether publicly or privately owned or operated, or both; and

(3) "Other governing body" means only that body having the taxing authority.



§ 5-19-103 - Resolution authorizing services.

For the exercise of the powers conferred by this chapter, a county shall authorize same by resolution adopted by a majority of the county legislative body or other governing body. Such resolution shall provide for the exercise of such powers by either:

(1) Some agency or officer of the county already in existence;

(2) A county sanitation department to be created;

(3) A board established as provided in § 5-19-104; or

(4) Contractual arrangements the county may make between itself and any municipality, any utility or other service district, any private organization or any combination of such entities engaged in garbage and rubbish collection services or garbage and rubbish disposal services, or both. In the event all such county services are to be rendered exclusively by such contractual arrangements, the contracts involved shall be negotiated by the county mayor, shall be subject to the approval of the county legislative body or other governing body and may be administered by the county mayor without the appointment of a superintendent, as provided for in § 5-19-105, being required.



§ 5-19-104 - County board of sanitation.

(a) (1) In the event the resolution provides for the exercise of the powers provided for in this chapter by a board, upon the approval of the resolution, the county mayor shall appoint, subject to confirmation by the county legislative body or other governing body, three (3) persons to constitute what shall be known as "the county board of sanitation," which appointees shall serve for one (1), two (2), and three (3) years respectively, from July 1 next succeeding the date of appointment.

(2) Successors to such appointees shall each be appointed for a term of three (3) years by the county mayor, subject to confirmation as provided for in subdivision (a)(1).

(3) The county mayor shall in like manner fill any vacancies that may occur for the unexpired terms thereof.

(b) Each member shall give such bond as may be required by resolution of the county legislative body or other governing body.

(c) The salary or per diem payment, if any, for service on the county board of sanitation shall be established by resolution of the county legislative body. Necessary travel expenses incurred in the performance of their duties shall be paid by the county.

(d) A majority of the board shall constitute a quorum.

(e) The board shall elect its own chair, and shall be authorized to employ such clerical help as may be necessary.

(f) (1) The board shall hold public meetings at least once each month at such regular time and place as the board may determine, and special meetings upon the call of the chair.

(2) The board shall establish its own rules of procedure.

(g) Any member of the board may be removed from office for cause upon a vote of two-thirds (2/3) of the members of the county legislative body or other governing body, but only after preferment of formal charges by a resolution of a majority of such governing body and following a public hearing before it.

(h) Before the board shall adopt any proposed budget or salary plan for its employees, it shall submit same to the county legislative body or other governing body for approval or rejection.



§ 5-19-105 - Supervision generally -- Office of superintendent.

(a) The general supervision and control of the acquisition, improvement, operation and maintenance of all such refuse collection or disposal systems, or both, as provided in this chapter shall be in charge of the county legislative body or other governing body or other agency as provided in this chapter.

(b) (1) If the powers of this chapter, other than those exercised exclusively by contractual arrangements, are exercised by an agency other than the county legislative body or other governing body or by other than the board as provided in this chapter, such agency shall have at its head a person to be known as a superintendent, to be appointed by the county mayor, subject to confirmation by the county legislative body or other governing body, and if such powers are exercised by a board, such board shall appoint a superintendent.

(2) The superintendent, in any case where a superintendent is required, shall be a person who shall be qualified by training and experience for supervision over the maintenance and operation of the facilities and services as provided in this chapter.

(3) Such person need not be a resident of the county or of the state at the time of such person's selection.

(4) In the event that the powers as provided in this chapter are exercised by an agency other than the board as provided in this chapter, the salary of the superintendent shall be fixed by the county legislative body or other governing body.

(5) If such powers are exercised by the board as provided in this chapter, the salary shall be fixed by the board, subject to approval of the county legislative body or other governing body.

(6) In either case, the superintendent shall serve at the pleasure of the appointing authority and shall be subject to removal by that authority at any time.

(c) Within the limits of the funds available therefor, all powers to acquire, improve, operate and maintain the facilities and services as herein provided, and all powers necessary or convenient thereto, conferred by this chapter shall be exercised on behalf of the county by the county legislative body or other governing body or by the board, or other designated agency, and the superintendent respectively.



§ 5-19-106 - Intergovernmental cooperation.

(a) In connection with the operation of any refuse collection or disposal equipment or facility as provided in this chapter, the superintendent, or the board in the event the powers conferred by this chapter are exercised through a board, with the approval of the county legislative body or other governing body, or the county legislative body or other governing body is hereby authorized to enter into contracts with other governmental units or agencies, federal, state or local, including municipalities, towns, utility districts and improvement districts within the county or with private contractors, for furnishing services, equipment and facilities within the purview of this chapter, and to enter into cooperative arrangements and agreements for providing such services and facilities, upon terms deemed advantageous by the agency involved.

(b) The county legislative body or other governing body, or other agency involved with the approval of the county legislative body or other governing body, is authorized to enter into contracts with any of the governmental units described in subsection (a) or private entities to provide or share in the provision of any refuse collection or disposal equipment, facility or service and for the joint operation thereof, and to make or pay charges in connection therewith by written agreement with such unit or entity.

(c) All governmental units subject to the jurisdiction of the state are hereby authorized to enter into contracts with the appropriate agency prescribed herein for the providing of any refuse collection or disposal equipment, facility or service within the purview of this chapter, and to otherwise cooperate in furnishing such facilities, equipment or services upon any terms deemed to be mutually advantageous.

(d) In any cooperative undertaking with any other governmental unit or entity, or in a contract with any private contractor, as described in this section for furnishing any of the facilities, equipment or services contemplated in this chapter, the county's share of the costs may be financed in the same manner as is provided for in § 5-19-111 to discharge direct county costs for such facilities, equipment or services.



§ 5-19-107 - Powers of counties.

The several counties are empowered to do all things necessary to provide such county-wide or special district garbage and rubbish collection service or garbage and rubbish disposal service, or both, including, but not limited to:

(1) Sue and be sued;

(2) Take or acquire real or personal property of every kind, or any interest therein within the county, by grant, purchase, gift, devise or lease, and hold, manage, occupy, dispose of, convey, and encumber the same and create a leasehold interest in the same for the benefit of the county;

(3) Exercise the right of eminent domain;

(4) Establish, equip, operate and maintain the services, or any of them, authorized by this chapter and establish and enforce regulations including, but not limited to, those for the administration, operation and maintenance thereof;

(5) Appoint and employ necessary employees and define their qualifications, duties and responsibilities, and provide for payment in reasonable sums for such duties;

(6) Employ counsel;

(7) Enter into and perform all necessary contracts, including, but not limited to, contracts with incorporated towns and cities, or with utility districts, within or without the county, or with private contractors, to provide such services within or without their corporate limits, contracts to provide or to be provided training and maintenance, contracts with one (1) or more other counties or with one (1) or more municipalities in other counties for joint provision of such services, contracts for purchasing or leasing necessary equipment, contracts for the performance of any or all operations involved in the provision of such services either on a district, or on a county-wide basis, or on an intergovernmental basis;

(8) Provide and maintain all special service functions necessary to the implementation of this chapter, such as, but not limited to, the services of the county sanitarian in the inspection of all refuse processing or disposing operations within the county;

(9) Make regulations that shall have the force of law governing all collection and disposal operations and practices entered into under the terms of this chapter;

(10) Set the boundaries of special refuse disposal districts established under the terms of this chapter;

(11) Establish schedules of, and collect reasonable charges for, any services rendered in any district or area that are not covered by the special tax levy authorized in § 5-19-108 or § 5-19-109 for garbage and rubbish collection or disposal, or both, in that district or area; and

(12) Make written agreements for the allocation and conveyance to any annexing municipality of any or all public functions, rights, duties, property, assets and liabilities of a county-wide or district system within or without the area annexed, or to be annexed, that justice and reason may require in the circumstances.



§ 5-19-108 - Tax levy.

Such garbage and rubbish collection and disposal services may be financed in whole or in part by a levy of a tax on all property in the county only if all persons in the county are to be equally served, but such a county-wide levy shall be unlawful if any city, town or special district in any city or town, that, through its own forces or by contract, provides such services within its boundaries, or if any other part of the county is to be excluded from the service area.



§ 5-19-109 - Service districts.

(a) If less than all persons in the county are to be served, the county, if it chooses to enter into garbage and rubbish collection and disposal activities, must establish a district or districts within which the service is to be provided.

(b) Such county must pay the full costs of the services to be provided either:

(1) From the proceeds of a tax levied only on property within the district or districts;

(2) From the proceeds of a schedule of service charges levied upon the recipients of the services in the district or districts; or

(3) From a combination of both such a tax levy and service charge levy.

(c) The county legislative body or other governing body may, in its discretion, allocate from among the general funds otherwise available to it an amount sufficient to compensate the garbage and rubbish disposal operation for the use of disposal facilities by persons other than those who reside in the districts served, and may reduce the cost to be recovered from such district or districts by a like amount.



§ 5-19-110 - Superintendent -- Powers and duties.

(a) The superintendent, in all cases in which that office is created, has charge of all actual construction and of the immediate management and operation of all the services, equipment and facilities provided for in this chapter which are owned and operated by the county and of the enforcement of all rules, regulations, programs, plans and decisions of the board or governing body and of the administration of all contracts between the county and other entities covering refuse collection and disposal services.

(b) (1) Within the limits of a budget and of a salary plan to be approved by the county governing body, the superintendent shall hire all employees and fix their duties, except that the engagement of technical consultants, advisers and legal assistants shall be subject to the approval of the governing body.

(2) The superintendent, with the approval of the governing body, may fix the compensation of all employees.

(c) (1) The superintendent, with the approval of the governing body, may acquire and dispose of all property, real and personal, necessary to effectuate the purposes of this chapter.

(2) Title to such property shall in all cases be taken in the name of the county.

(d) (1) The superintendent, subject to the approval of the governing body, shall let all contracts.

(2) The superintendent may, however, make purchases of personalty up to a cost of five hundred dollars ($500), within budgetary limits, without the approval of the governing body, subject, however, to such rules governing such purchases as the governing body may prescribe.

(3) Any contract for construction exceeding two thousand dollars ($2,000) shall be advertised by the superintendent for bids.

(4) Where the county has a central purchasing authority, purchases made for the purposes herein contemplated shall be processed through such authority.



§ 5-19-111 - Bonds.

(a) The county legislative body, or other governing body, of the county is hereby authorized to issue bonds of the county for the purpose of financing the cost of the establishment, construction, installation or acquisition of any refuse collection or disposal equipment or facility.

(b) Bonds so issued may be either general obligation bonds of the county secured by the full faith and credit and taxing power of the county, or by taxes levied on property in a specified district, or revenue bonds secured by the revenues derived from the operation of the refuse collection or disposal equipment or facility financed thereby, or by a combination of such revenues and the unpledged revenues derived by the county from any other refuse collection or disposal equipment or facility owned and operated by the county, or combination revenue-general obligation deficiency bonds secured primarily by revenues and secondarily by the taxing power of the county.

(c) (1) Any bonds issued by the county for the purpose of financing refuse collection or disposal equipment or facilities shall be issued in the manner and form prescribed by the applicable provisions of title 9, chapter 21.

(2) In the issuance of bonds, any refuse collection or disposal equipment or facility so financed shall be deemed to be a "public works project," as defined in title 9, chapter 21, and all power and authority conferred upon the county by the terms and provisions of title 9, chapter 21, with respect to the construction, operation, maintenance, financing and the fixing and collection of fees, rates, rents and other charges shall be available to and vested in the county with respect to the establishment, construction, installation, acquisition, operation, maintenance and financing of the refuse collection or disposal equipment or facility authorized pursuant to this chapter.



§ 5-19-112 - Plan of services.

(a) No county shall adopt the resolution provided for in § 5-19-103 until there shall have been presented to the regional planning commission serving such county a plan of services for a specified area or areas for study and a written report to be rendered within ninety (90) days after such submission unless, by resolution of the county legislative body or other governing body, a longer period is allowed.

(b) Such plan of services shall set forth, at a minimum, the identification and proposed timing of the services to be rendered.

(c) No county shall construct or acquire facilities under this chapter unless plans, including necessary engineering and financing plans, shall have been similarly presented to the planning commission for study and report.

(d) In the event there is no such regional planning commission, then the referral shall be to the local planning commission of the largest municipality within the county having such a commission, and, if no municipality within the county has such a planning commission, to the state planning office [abolished].



§ 5-19-113 - Inspection of facilities.

(a) The county sanitarian of each county shall, not less frequently than quarterly, inspect any and all refuse processing or refuse disposing facilities, or both, public or private, within the county for any practices or procedures followed in the county that do, or may, adversely affect the public health, the public safety, or the quality of the environment, and shall report the findings of the results of such inspections both to the board or governing body having jurisdiction over the area involved and to the superintendent.

(b) The superintendent, within budgetary, policy and feasibility limits as such are defined by the board or governing body, will make every effort to correct any shortcomings in county-owned operations reported upon by the county sanitarian.

(c) Such board or governing body may, in its discretion, institute corrective action on its own with reference to its own operations or initiate appropriate action designed to abate such practice or practices under terms of existing laws dealing with the abatement of nuisances or the elimination of hazards to the public health with reference to the refuse disposal operations of others within its jurisdiction.



§ 5-19-114 - Investigations of facilities.

(a) Either on the commissioner's own initiative or at the request of the governing body of any political subdivision of the state, the commissioner of environment and conservation may investigate refuse disposal operations within any county, city or town in the state, may make written or other recommendations for the improvement thereof, and may offer such technical advice and assistance to the responsible local officials for the betterment of refuse disposal practices within their jurisdictions as limitations of staff and budget will allow.

(b) The commissioner may also draw up, publish, distribute information and recommend standards in refuse disposal for the consideration of responsible local officials.

(c) The commissioner may delegate the responsibilities described in subsections (a) and (b) to appropriate personnel of the department of environment and conservation or to the director of a city, county or district health department to the extent deemed necessary.



§ 5-19-115 - Governmental entities' rights preserved.

Any of the provisions of this chapter notwithstanding, any municipality, utility or other special district shall retain existing rights to provide such garbage and rubbish collection services or disposal services, or both, to residents and taxpayers within its jurisdiction, including any territory annexed to such jurisdiction, and the existing rights of such instrumentalities to acquire disposal sites outside the limits of their jurisdictions shall not be impaired in any wise whatsoever.



§ 5-19-116 - Householders' rights preserved.

This chapter shall not prohibit an individual householder from disposing of solid waste from such householder's own household upon such householder's own land; provided, that such disposal does not create a public nuisance or a hazard to the public health.






Chapter 20 - Adoption of Prepared Building, Plumbing and Gas Codes by Reference

§ 5-20-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Code" means any published compilation of rules and regulations that has been prepared by technical trade associations or model code organizations regulating building construction, plumbing and gas installation, fire prevention, any portion of such rules, or any amendment of such rules; and

(2) "Governing body" means the county legislative body, board of commissioners, county council, or other body in which the general legislative powers of a county are vested.



§ 5-20-102 - Adoption by reference authorized.

(a) The governing body of any county may adopt or repeal a resolution that incorporates by reference the provisions of any code properly identified as to date and source, without setting forth the provisions of such code in full, except that this enabling authority shall not apply to any subject area that the state, now or hereafter, elects to regulate through its own adopted code.

(b) (1) At least one (1) copy of the code that is incorporated by reference shall be filed in the office of the county clerk and kept there for public use, inspection, and examination.

(2) This filing requirement shall not be deemed complied with unless the required copy of the code is filed with the clerk for a period of ninety (90) days before the adoption of the resolution that incorporated the code by reference.

(3) Federal rules and regulations, including any changes in the regulations when properly identified as to the date and source, may be incorporated by reference without setting forth the provisions of the regulations in full.

(c) No resolution incorporating a code by reference shall be effective until published in a newspaper having a general circulation in the county.



§ 5-20-103 - Administration of code.

(a) The adopting resolution may also incorporate by reference the administrative provisions of any code, or may include in the adopting resolution any suggested administrative provisions found in a code.

(b) If a code does not contain administrative provisions, the administrative provisions of another code may be adopted and included in such resolution.

(c) The powers and duties of enforcing the provisions of any code may be conferred upon such officials within the existing framework of the county government as the governing body may determine, such as, but not limited to, officials administering zoning and planning regulations of the county.



§ 5-20-104 - Enforcement of code.

The county attorney or any official vested with the powers of enforcing any code may, in addition to any other remedies provided by law, institute an injunction to prevent the violation of such code.



§ 5-20-105 - Code violations -- Penalties.

(a) The authority of this chapter shall not extend to the incorporation by reference of any penalty clause contained in a code.

(b) (1) Any person, firm or corporation or agent who violates any code or fails to comply therewith or with any of the provisions thereof, or violates a detailed statement or plans submitted and approved thereunder, commits a Class C misdemeanor.

(2) Each such person, firm or corporation or agent commits a separate offense for each and every day or portion thereof during which any violation of any of the provisions of a code is committed or continued.



§ 5-20-106 - Applicability.

This chapter shall apply only to the unincorporated area of a county adopting such a code resolution and to those incorporated cities and towns within the county that do not elect, now or hereafter, to adopt their own codes regulating the same subject areas.






Chapter 21 - County Financial Management System of 1981

§ 5-21-101 - Short title.

This chapter shall be known and may be cited as the "County Financial Management System of 1981."



§ 5-21-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Committee" means the county financial management committee;

(2) "Department" means the finance department; and

(3) "Director" means the director of the finance department.



§ 5-21-103 - Finance department -- General provisions -- County hospitals and nursing homes -- Exclusion from coverage of chapter.

(a) (1) There is hereby created a finance department to administer the finances of the county for all funds of the various departments, agencies and boards that are handled by the county trustee.

(2) The accounting, bank accounts, personnel and salary policies, and other policies of the funds and offices of the clerks of courts, county clerk, register of deeds, sheriff and trustee, that were not subject to the budgeting authority of the county legislative body prior to application of this part, are not subject to this part. This part shall not be construed as authority over the fee and commission accounts of other accounts that are not handled by the trustee for offices other than the trustee nor for the trustee's fee and commission account. This part shall not be construed as authority over personnel policies or procedures or salaries of the various county offices or departments, except with respect to requiring necessary recordkeeping and reporting needed for performing the payroll functions as prescribed by the finance committee.

(b) The finance department shall be responsible for purchasing, accounting, budgeting, payroll, cash management and other such financial matters of the county as provided in this chapter.

(c) All employees performing the functions of purchasing, payroll, accounting and budgeting in the various operating departments shall be transferred to the supervision of the director of finance, and such salaries, benefits and expenses relating to such personnel shall be budgeted under the finance department, notwithstanding any other law to the contrary. No employee may be transferred, however, from the office of the trustee, county clerk, assessor of property, clerks of courts, register of deeds or sheriff.

(d) (1) The department shall establish a system of fiscal management, control, accounting, budgeting, purchasing and cash management as herein provided.

(2) Such system shall conform to generally accepted principles of governmental accounting and shall be in substantial agreement with the recommendations of the national council of governmental accounting, and the rules and regulations established by the comptroller of the treasury, commissioner of education and state law.

(e) (1) Notwithstanding this chapter to the contrary, the county legislative body may exclude, by two thirds (2/3) majority vote, the county hospitals or nursing homes, or both, from this chapter. In the event county hospitals or nursing homes, or both, are excluded, the county legislative body may establish, after allowing the financial management committee to submit recommendations, financial procedures and reporting requirements to include, but not to be limited to, the following:

(A) Monthly financial reports;

(B) Approval of the required annual audit contract with a licensed Tennessee certified public accountant and the reports presented in such audit;

(C) Inspection of records, bank statements and other financial records; and

(D) Approval of the annual budget by the county legislative body prior to the beginning of the fiscal year.

(2) If a hospital or nursing home, or both, is excluded from this chapter, the county legislative body may by two-thirds (2/3) majority vote include such hospitals or nursing homes, or both, under this chapter. Upon voting to include such hospital or nursing home, or both, implementation of this chapter shall begin no later than the beginning of the next fiscal year.



§ 5-21-104 - Financial management committee -- General provisions.

(a) A county financial management committee is hereby created.

(b) (1) The committee shall consist of the county mayor, supervisor of highways, director of schools, and four (4) members elected by the county legislative body at its regular September session of each year or at any subsequent session.

(2) The four (4) members elected by the county legislative body need not be members of such body.

(c) Such committee shall elect its own chair and shall meet from time to time as it may deem necessary for the discharge of its duties as provided in this section.

(d) The director shall be the ex officio secretary of such committee.

(e) (1) The committee shall establish and approve policies, procedures and regulations in addition to the specific provisions of this chapter, for implementing a sound and efficient financial system for administering the funds of the county.

(2) Such system shall include budgeting, accounting, purchasing, payroll, cash management and such other financial matters necessary to an efficient system.



§ 5-21-105 - Special committees -- General provisions.

(a) The county legislative body may authorize the committee to assume the functions of any or all of the following special committees or the county legislative body may by resolution create:

(1) A budget committee;

(2) An investment committee; or

(3) A purchasing committee.

(b) (1) Except as provided in subdivision (b)(2), upon creation, the special committees shall be composed of a minimum of five (5) members appointed by the county legislative body. The members of such committee need not be members of the county legislative body.

(2) (A) Notwithstanding subdivision (b)(1), in counties having the following populations, according to the 1990 federal census or any subsequent federal census, special committees shall be composed of five (5) members: Click here to view image.

(B) Notwithstanding subdivision (b)(1), in counties having a population of not less than seventeen thousand two hundred fifty (17,250) nor more than seventeen thousand five hundred fifty (17,550), according to the 1990 federal census or any subsequent federal census, the budget committee shall be composed of six (6) members.

(c) The director shall be the ex officio secretary of each such committee.

(d) The budget committee shall establish and approve policies, forms and documents, procedures, and regulations necessary for the preparation of the annual operating and capital improvement budgets.

(e) The investment committee shall establish and approve policies and procedures for cash management and investing idle cash funds in various investments as prescribed by law.

(f) The purchasing committee shall establish and approve policies and procedures for the purchasing of all supplies, equipment or goods for the county.



§ 5-21-106 - Director -- Appointment and compensation.

(a) (1) The committee shall appoint the director.

(2) The committee may dismiss the director, subject to the approval of the county legislative body.

(3) The director shall for all purposes be an employee of the county.

(b) (1) The director shall have a minimum of a bachelor of science degree from an accredited college or university. Such person shall have had at least eighteen (18) quarter hours or equivalent semester hours in accounting.

(2) The committee may select a person not having a bachelor of science degree or having a sufficient number of hours in accounting; provided, that such person has at least two (2) years of acceptable experience in a related position or an equivalent number of other related courses.

(c) The compensation of the director shall be established by the committee, subject to the approval of the county legislative body.



§ 5-21-107 - Director -- Duties.

(a) The director shall oversee the operation of the department in the functions established by this chapter, and shall be responsible for the implementation of the policies of the committee or such special committees established by the county legislative body.

(b) The director shall, among the director's duties, install and maintain a purchasing, payroll, budgeting, accounting and cash financial management system for the county.

(c) The director shall assist other county officials and employees in achieving an efficient financial management system for the county.

(d) The director has the authority to hire personnel for the finance department; provided, that the positions are funded in the annual budget and the personnel so hired meet the written job requirements as recommended by the director and approved by the committee.



§ 5-21-108 - Director -- Deputy.

(a) A person employed by the finance department shall be recommended by the director and approved by the committee to serve as deputy director of finance.

(b) (1) The person employed for this position shall perform such duties and responsibilities as assigned by the director.

(2) In the absence of the director, the deputy director shall perform the duties of the director necessary to the continued operation of the department, including, but not limited to, the cosigning of warrants, payroll checks and purchase orders.



§ 5-21-109 - Director -- Bond.

(a) The director shall execute a blanket bond in an amount of not less than one hundred thousand dollars ($100,000) for the faithful performance of the director's duties as director and of the department employees in accordance with the general law for such bonds.

(b) The cost of such bond shall be paid from funds appropriated to the department for such purpose.

(c) The amount of such bond may be increased subject to the approval of the committee, and additional appropriations by the county legislative body.

(d) The bond shall be prepared in accordance with title 8, chapter 19, approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 5-21-110 - Budget -- Preparation and committee review.

(a) On or before February 1 of each year the budget committee, in conjunction with the director, shall prescribe the budgetary procedures, forms, calendar and other information as may be necessary to implement the budgetary procedures contained in this chapter.

(b) On request of the budget committee each department or office of county government shall submit a proposed budget for the succeeding fiscal year and such other budgetary information requested by the director of the budget committee.

(c) (1) From information submitted the director shall prepare a consolidated budget document.

(2) Such document shall show by item the amounts estimated by the various departments and officials required for the efficient operation of the county government from the county general fund, the debt service funds, highway funds, school funds and all other funds.

(3) Such document shall show an estimate of the revenues to be received by each of the funds during the next fiscal year and an estimate of the unencumbered fund balance of each of such funds at the beginning of the fiscal year.

(d) (1) The director shall file the consolidated budget with the budget committee.

(2) The budget committee shall review and present the recommended budget to the members of the county legislative body at least ten (10) days prior to the July meeting.

(3) Such budget shall contain an itemized and classified plan of all proposed expenditures and estimated receipts for the ensuing fiscal year as submitted by each department, office or agency and recommended by the budget committee, and shall conform to the uniform classification of accounts established by the director in accordance with the prescribed state uniform accounting system.

(4) It is expressly provided that the classification of expenditures and receipts of any and all county school funds for any purpose, administered by the county board of education and county director of schools, shall conform to the classification of accounts as prescribed by the commissioner of education.

(5) The budget committee shall fully provide in the budget for all requirements for debt service, interest and bond maturities and for any cash deficit in any fund at the beginning of the fiscal year, and shall propose a tentative tax rate to fund such budget. The budget committee shall fully provide for any court-ordered expenses, including, but not limited to, deputies' and assistants' salaries authorized by court order pursuant to title 8, chapter 20. The budget, when adopted, shall appropriate funds to fully comply with such court order. The county legislative body shall adopt any budget amendment necessary to implement such court order.



§ 5-21-111 - Budget -- Hearings -- Supporting documents -- County action -- Continuing budget.

(a) (1) (A) At least ten (10) days before the proposed budget is to be presented to the governing body, the budget committee shall cause to be published in a newspaper of general circulation the proposed annual operating budget.

(B) This budget shall contain a budgetary comparison for the following governmental funds:

(i) General;

(ii) Highway/public works;

(iii) General purpose school fund; and

(iv) Debt service

that shall include comparisons of the proposed budget with the current year and the prior year.

(C) The budgetary comparisons shall be by individual fund and shall summarize revenues by local taxes, state of Tennessee, federal government and other sources. Expenditures shall be summarized by salaries and other costs. The budgetary comparison shall also present beginning and ending fund balances and the number of employee positions.

(2) Such publication shall also contain a notice of a public hearing to be conducted by the budget committee at which any citizen of the county upon five (5) days' written request shall have the right to appear and state such citizen's views on the budget.

(b) The budget committee shall present the budget to the county legislative body at the regular July meeting each year or at a special session called for this purpose prior to the regular July meeting.

(c) The proposed budget shall be accompanied by a budget message explaining the financial program and outlining the services, work and activities to be financed by the proposed budget and a brief discussion of the means proposed for financing the expenditure program set forth in the budget.

(d) With the proposed budget, the budget committee shall deliver to the county legislative body a budget appropriation resolution and a tax levy resolution.

(e) (1) The county legislative body may alter or revise the proposed budget except as to provision for debt service requirements and for other expenditures required by law. However, when reviewing the proposed budget of the county department of education, the county legislative body may only alter or revise the total amount of expenditures as proposed and such alterations or revisions shall comply with state law and regulations. Upon alteration or revision of the proposed budget of the department of education, the director of schools shall submit a revised budget within the total expenditures approved by the county legislative body within ten (10) days. If the revised budget complies with the amount of expenditures as adopted by the county legislative body, the revised budget will become the approved budget for the county department of education.

(2) [Deleted by 2015 amendment]

(f) (1) After the adoption of the budget, any county department, agency or official shall be entitled to a hearing before the county legislative body in order to justify any proposed additional requests or budget estimates.

(2) The director may make quarterly allotments to any department, agency or official seeking a budget hearing in an amount not in excess of that approved in the budget for such quarter.

(3) Upon amendment of the budget, the director shall make a supplemental allotment or impound the funds of any department, agency or official to bring such appropriations in line with the amended budget.

(g) The budget, the appropriation resolution, and the tax levy resolution, as adopted, shall be spread upon the minutes of the county clerk.

(h) (1) In the event that the local fiscal body has not adopted a budget by July 1 of any year, and until a final operating budget is adopted, the operating budget for the year just ended and the appropriation resolution for the year shall continue in effect by operation of law without further action of the county legislative body; provided, however, all agencies of the county and other entities receiving appropriated county funds shall not during any month encumber funds in excess of the allotment for a comparable month of the preceding fiscal year, unless specifically authorized to do so by resolution of the county legislative body. The authorizing resolution must identify a corresponding funding source equal to the amount of excess allotment authorized. The excess allotments so authorized shall become a part of the final operating budget. During the time that the continuation operating budget is in effect, the budget may be amended according to the procedures for amending a final operating budget, and amendments shall be made as necessary to provide for debt obligations and court-ordered expenditures.

(2) The continuing budget authorized by this subsection (h) may continue in effect for the months of July and August and, upon approval from the comptroller of the treasury or the comptroller's designee after a showing of extraordinary circumstances, may continue for the month of September; provided, however, no such continuation budget may extend beyond September 30 of any fiscal year. The county shall submit justification for extending the continuing budget through the month of September to the comptroller of the treasury or the comptroller's designee for approval by August 15. The comptroller of the treasury or the comptroller's designee may request any additional information as may be required to properly review the continuing budget extension request. The comptroller of the treasury or the comptroller's designee shall report the comptroller's approval or disapproval to the county legislative body within seven (7) business days after receipt of the request and any requested supplemental documentation, upon which the county legislative body may take action to extend the continuing budget for the month of September. The fact that the county is operating under a continuation budget shall not, by itself, be grounds for disapproval of a tax and revenue anticipation note or other comparable financing.



§ 5-21-112 - Appropriations -- Later modifications -- Impounding.

(a) The appropriations made in the appropriation resolution, or any amendment thereto, shall constitute the limit to expenditures for the various purposes and from the several funds of such county for the fiscal year covered by the resolution, and no expenditure shall be made or obligation created in excess of such limitation.

(b) Any resolution presented to the county legislative body in any fiscal year, after the original appropriation resolution has been adopted and the tax rate for the year fixed by the county legislative body, that provides for an appropriation in addition to those made in the original budget appropriation, shall specifically provide by tax levy sufficient revenues, or designate the source of funds to meet expenditures to be made in consequence of such additional appropriation.

(c) (1) If at any time during the fiscal year it shall become apparent that the revenues of any of the county's funds, together with its unencumbered cash balance at the beginning of such year, will not be sufficient to equal the amount of the original appropriations, it shall be the duty of the director to impound the appropriations from such fund in such amount as shall be necessary to balance such account. Nevertheless, the impoundment power provided by this section shall not apply to the funds appropriated to the offices of trustee, county clerk, assessor of property, clerks of courts, register of deeds or sheriff.

(2) Upon the written approval of the committee, such impounded funds shall be released.



§ 5-21-113 - Expenditures -- Minor adjustments.

(a) The appropriations made by the county legislative body shall constitute authorization for the expenditures contained therein unless otherwise limited by the county legislative body.

(b) Expenditures may be made and obligations created against any appropriation to an aggregate total of the amount appropriated.

(c) The expenditures and encumbrances against the amounts appropriated shall be made only upon an order or authorization issued by the department.

(d) No expenditures made or obligations created in any manner shall be valid or binding against the county except as provided by this chapter.

(e) (1) The budget committee, with the consent of any official, head of any department or division that may be affected, may make transfers and adjustments within the smallest budgetary itemization of any subdivision.

(2) Any other transfers or adjustments shall be submitted to the budget committee for its recommendation to the county legislative body.



§ 5-21-114 - Monthly reports.

(a) (1) The director shall make a report at the end of each month showing the condition of the budget.

(2) Such report shall show for each item of appropriation, or allotment thereof, the total expenditures for the month and the year to date, the amount of outstanding encumbrances and the amount of the unencumbered balance.

(3) Such report shall also show for each fund an itemized statement of the revenues and receipts estimated for the year, the amount of the collections of each item for the month and the year to date and the unrealized portion of the estimate.

(b) Each department head, elected official and board member shall be furnished copies of monthly reports for their respective departments as soon as the same are available.

(c) (1) The most recent of such reports shall be presented by the director at each regular session of the county legislative body.

(2) At such time, the director shall advise the county legislative body of the condition of the budget, and of any adjustment or reduction of appropriations that should be made, and shall recommend any other action that, in the director's opinion, the county legislative body should take in order that the financial condition of the county is not impaired.



§ 5-21-115 - Accounting system -- Preaudit of invoices, etc.

(a) There shall be set up and maintained in the department a system of fiscal procedure, control and centralized accounting, which shall be under the administrative control and direction of the director. The procedures and records shall be maintained in accordance with § 5-21-103(c).

(b) (1) Before any obligation against the county shall be paid or any disbursement warrant or voucher issued, a detailed invoice, receivable copy of the purchase order, or such document indicating receipt of merchandise or service should be approved by the head of an office, department or agency for which the obligation was made and be filed with the director.

(2) The director shall establish a system for making a careful preaudit of such invoice, purchase order, or other documents, including a comparison with any encumbrance document previously posted or filed authorizing such obligation, and shall approve for payment only such items as appear to be correct, properly authorized, and not exceeding the otherwise unencumbered balance of the allotments or appropriations against which they are chargeable.

(3) Disbursement warrants shall be promptly prepared for all such approved obligations by the director, signed in accordance with § 5-21-116 and mailed or delivered to the payees thereof.



§ 5-21-116 - Disbursement warrants.

(a) All disbursement warrants drawn on the county trustee for the obligations of all county departments, agencies, and officials, including the county mayor, the county highway department, and the county department of education, shall be signed as provided in this section.

(b) (1) The disbursement warrants shall be prepared in the finance department, and provided to each department for signing.

(2) Upon preparation of such warrant by the finance department, the department head signing the disbursement warrant shall keep one (1) copy for filing in such department.

(3) The original and all other copies of such warrant shall be returned to the director for such director's signature as a cosigner and for filing and mailing from the finance department.

(4) A duplicate copy of all disbursement warrants, with all original invoices and other supporting documents attached thereto, shall be kept on file in the office of the director.

(c) (1) In lieu of each department agency or official signing disbursement warrants, the departments may authorize the director to use a signature plate in accordance with the general law and approval by the comptroller of the treasury.

(2) If such signature plate is used, it shall be locked in a safe place when not in use and supervised by the person responsible for its safekeeping when in use.

(3) A record shall be maintained indicating when the signature plate is used, numbers of the warrants signed, and the person using such plate.



§ 5-21-117 - Payroll account.

(a) The committee shall maintain a special county payroll account at a bank, in which disbursement warrants for the total of each payroll shall be deposited and against which individual net earning checks may be issued to each of the county employees.

(b) The committee may authorize the issuance of such payroll checks on the signature of the director and, in such event, the depository bank shall be so instructed.



§ 5-21-118 - Director as purchasing agent -- Optional purchasing department.

(a) The director or a deputy appointed by the director shall serve as the county purchasing agent and shall assist the committee in developing policies and procedures for implementing an economical and efficient purchasing system.

(b) The following shall be the responsibility of the director:

(1) The contract, purchase, or any obligation of the county for supplies, material, equipment, contractual services, rental of machinery, buildings, or equipment, transfer of materials, supplies, and equipment between county offices or agencies;

(2) Supervision of storeroom or warehouse;

(3) Contracts for building construction and the purchase of land;

(4) Public sale of all surplus materials, equipment, buildings and land; and

(5) Any other created obligation of the county.

(c) (1) Upon the recommendation of the committee and approval of the county legislative body or as authorized by the county legislative body, a separate purchasing department may be established with a person hired as purchasing agent for the county.

(2) In the event a separate purchasing department is established and a purchasing agent is hired, all duties and responsibilities relative to purchasing shall be removed from the director.



§ 5-21-119 - Purchasing system.

(a) The committee, with the assistance of the purchasing agent, shall establish a purchasing system for the county.

(b) Such system shall provide, among other procedures, the following:

(1) Review of all contracts or purchases for biddable supplies, materials, equipment, and other needs of the county, shall be made by the purchasing agent;

(2) No purchase or contract shall be made when the bid prices exceed the current market price for the same merchandise or service;

(3) Purchases and contracts shall be awarded based on the lowest and best bid;

(4) Specifications development shall be made by the department, agency or official to receive the merchandise, construction or service;

(5) The purchasing agent shall:

(A) Review specifications and changes to allow for maximum competition of prospective bidders;

(B) Prepare formal and informal bids;

(C) Collect sealed bids;

(D) Open bids through a procedure open to the public;

(E) Evaluate, compare and submit bids for approval by the committee, if so deemed by the committee;

(F) Issue purchase orders and contracts; and

(G) Verify receiving the merchandise or service;

(6) The director shall:

(A) Accept requisitions by the department, agency or official, and, if such supplies are not currently on hand, transmit such requisition to the purchasing agent;

(B) Verify budget appropriations before authorizing a purchase;

(C) Approve invoices for payment; and

(D) Pay invoices and obligations of the county as provided herein; and

(7) Emergency purchases, total cost bidding, blanket purchases for small orders, grouping of purchases of the various departments, and other methods for receiving the most competitive price and best bid. Emergency purchases shall be limited to needs arising that are not normally foreseeable. Emergency purchases shall not be permissible if a department or agency fails to properly plan for the need, proper purchasing procedures, and delivery time.



§ 5-21-120 - Bidding.

(a) The committee shall authorize the dollar limitation when formal competitive bids are required but not to exceed the amount as authorized by state law for the highway and education departments or other such amounts as established by law.

(b) Subject to the policies and regulations of the committee, "biddable items" means any need of the county where more than one (1) bidder or contractor in the county's trade area can provide the material or service. Specifications shall not be written to exclude vendors and contractors or limit the bidding to a specific vendor or contractor.

(c) The county shall be liable for the payment of all purchases of supplies, materials, equipment and contractual service made in accordance with this chapter, but shall not be liable for the payment of such purchases made contrary to its provisions unless such item is specifically approved by the committee.



§ 5-21-121 - Conflicts of interest.

(a) The director, purchasing agent, members of the committee, members of the county legislative body, or other officials, employees, or members of the board of education or highway commission shall not be financially interested or have any personal beneficial interest, either directly or indirectly, in the purchase of any supplies, materials, equipment or contractual services for the county.

(b) No firm, corporation, partnership, association or individual furnishing any such supplies, materials, equipment or contractual services, shall give or offer nor shall the director or purchasing agent or any assistant or employee accept or receive directly or indirectly from any person, firm, corporation, partnership or association to whom any contract may be awarded, by rebate, gift or otherwise, any money or other things of value whatsoever, or any promise, obligation or contract for future reward or compensation.



§ 5-21-122 - Committee members -- Compensation.

The county legislative body shall set the compensation based on the service and time rendered in implementing this chapter for members of the various committees created in this chapter.



§ 5-21-123 - County employees unaffected.

(a) Notwithstanding any provision of this chapter, each department, agency or official shall have the authority to hire personnel and set salaries and to determine the needs for its use, all subject to budget limitations and the availability of funds.

(b) The authority of the committee, director or purchasing agent shall be limited to this chapter and such policies necessary to implement this chapter. They shall not have the authority to veto the hiring and dismissal of personnel of the various county departments, agencies, or officials or set salaries or determine the needs of such departments.



§ 5-21-124 - Education department -- Withdrawal from system.

(a) In the event the director or purchasing agent established under this chapter does not maintain records, follow accounting and budgetary procedures, and submit timely reports and information as prescribed by state law and the commissioner of education, the commissioner, after a hearing on the issue of such neglect, shall remove the education department of the county involved from the county financial management system established by this chapter by written notification to the presiding officer of the county legislative body.

(b) Upon notice from the commissioner, the county legislative body shall transfer sufficient funds from the control of the department to provide financial services in the county education department under the supervision of the county director of schools, as provided by general law.

(c) State funds may be withheld for failure to provide adequate funds to transfer the responsibilities to the education department.



§ 5-21-125 - Violations -- Penalties.

Any official or employee of the county, or of any institution or agency thereof, who fails or refuses to perform the duties required by this chapter or who fails or refuses otherwise to conform to this chapter commits a Class C misdemeanor, and is subject to removal from office or position.



§ 5-21-126 - Adoption of system.

(a) This chapter shall be local in effect and shall become effective in a particular county upon a two-thirds (2/3) majority vote of the county legislative body adopting this chapter, or upon a majority of the voters casting votes in any election held for the purpose of approving this chapter.

(b) (1) The procedure for elections held for the purpose of approving this chapter shall be that the county election commission shall call and conduct an election on the question pursuant to § 2-3-204 after receiving a petition signed by ten percent (10%) of the qualified voters of the county, stating that they favor this law and requesting that an election be held in the county on the subject, the number of qualified voters in the county being deemed to be the total number of votes cast for all candidates for governor in the last general election; or upon a resolution of the county legislative body, duly certified to the election commission, requesting such an election.

(2) In such an election, the propositions to be voted upon shall be stated on the ballot on separate lines in the following manner: "For the county financial management system" and "Against the county financial management system."

(c) This chapter shall not apply in any county having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census.



§ 5-21-127 - Implementation of system.

(a) Upon this chapter's becoming law in a county, the county legislative body shall appoint members of the committee at the next meeting of such body.

(b) Within thirty (30) days after such appointment, the committee shall meet, elect a chair, and start the process for hiring a director.

(c) The committee shall also develop plans for implementing the financial management system beginning July 1 of the next fiscal year, and completing the implementation process by August 1 of the second fiscal year.

(d) In implementing the system, the committee and director shall seek recommendations from the comptroller of the treasury, the state department of education, the University of Tennessee's county technical assistance service, and other such organizations.

(e) After an implementation plan has been developed and approved by the committee, a report shall be submitted to the county governing body by July 1 of the fiscal year in which the system is to be implemented.

(f) The committee shall publish in a local newspaper of county-wide circulation a notice specifying that:

(1) The county has adopted the "Local Option Financial Management System" and all employees, vendors and contractors must abide by its provisions beginning on a date specified in the notice; and

(2) The act or policies to implement the act will be available on a date specified in the notice and copies may be obtained at that time.



§ 5-21-128 - Suspension of private or local acts.

Upon ratification by the county legislative body or the people in a referendum and the full implementation of the chapter's provisions on or before August 1 of the second fiscal year, the operation of all private or local acts relative to county finances, budgeting, and purchasing in conflict with this chapter are suspended until such time as this chapter is revoked as provided in § 5-21-129.



§ 5-21-129 - Revocation of adoption.

(a) This chapter once adopted may be revoked by the same method used to adopt the chapter.

(b) Such revocation shall be effective with the fiscal year beginning at least sixty (60) days after passage of the resolution or referendum.



§ 5-21-130 - Sale of surplus, obsolete or unusable county-owned property on Internet web site.

In addition to any other methods for sales of county-owned property authorized by law, any county having adopted the County Financial Management System of 1981, compiled in this chapter, is authorized to conduct a sale of county-owned property that has become surplus, obsolete, or unusable on any Internet auction web site that is approved by the county's financial management committee.






Chapter 23 - Written Personnel Policies

§ 5-23-101 - Legislative intent.

It is the legislative intent that all counties in this state have certain minimum written personnel policies in effect in order to assist in maintaining compliance with applicable state and federal laws and to facilitate accurate recordkeeping. This chapter is not intended to affect the present authority within counties to adopt policies in addition to those required by this chapter, nor is it intended to enlarge, diminish or otherwise affect the obligation to comply with current state and federal laws governing personnel matters. Nothing in this chapter shall be construed to impose any liability on any county government for failure to have written personnel policies in place, except as may be otherwise specifically provided by law.



§ 5-23-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Base personnel policies" means the policies that are required to be adopted under this chapter and that are enumerated in § 5-23-104;

(2) "County employees" means employees of the county as defined under the federal Fair Labor Standards Act (29 U.S.C. § 201 et seq.), as amended;

(3) "County judge" means any judge who employs one (1) or more county employees; and

(4) "County officials" means the county trustee, register of deeds, county clerk, county judges, county clerks of courts, sheriff, assessor of property, county board of education, and the chief administrative officer of the highway or public works department.



§ 5-23-103 - Adoption of base personnel policies.

(a) Each county official shall adopt base personnel policies, which shall be approved by an attorney as provided in this chapter and filed in the office of the county clerk as provided in this section on or before December 31, 1997. The county official shall submit the base personnel policies to the attorney selected in accordance with § 5-23-105, to be reviewed for compliance with this chapter and other applicable law. In the event that any policy is not approved by such attorney, the county official may challenge the conclusion of the attorney as to such policy and have such policy reviewed by another attorney selected by the county official and paid from the fees of the office or funds budgeted for the office or department, and the conclusion of that attorney shall be final. The county official shall submit the approved policies to the county legislative body for inclusion in the minutes of the body and filing in the office of the county clerk. Notwithstanding the foregoing, the county board of education may employ its own attorney to review and approve its policies, and the board shall submit to the county legislative body with the approved policies acceptable evidence that the policies have been reviewed and are in compliance with this chapter and applicable law. If any county official fails to adopt and file such policies on or before December 31, 1997, the employees of the county official shall be governed by the base personnel policies adopted by the county legislative body pursuant to subsection (d).

(b) Any county official who wishes to discontinue policies that the official has previously adopted under subsection (a) shall submit written notice to the county legislative body for inclusion in the minutes and filing in the office of the county clerk, specifying the effective date of the change. From and after the specified effective date, the employees of such office shall be governed by the base personnel policies adopted by the county legislative body pursuant to subsection (d).

(c) (1) Any county official whose employees are governed by the base personnel policies adopted by the county legislative body shall have the right to adopt separate base personnel policies applicable to the employees of such official's office by filing approved base personnel policies with the county legislative body in the same manner as set out in subsection (a), at the following times:

(A) Once annually, on or before November 30 each year; and

(B) Within thirty (30) days after any amendment to the policies becomes effective.

(2) Such policies shall become effective on the first day of the month following their filing in the office of the county clerk as provided in subsection (a).

(d) (1) The county mayor and the county legislative body shall provide for the adoption of base personnel policies to govern all county employees except those governed by separate base personnel policies adopted as provided in this section.

(2) The county mayor shall submit to the county legislative body for approval a list of all agencies, offices and departments that will be governed by the base personnel policies. This list shall include and shall be limited to all departments, agencies and boards whose funds are handled through the office of the county trustee.

(3) The attorney selected in accordance with § 5-23-105 shall review the list for accuracy and completeness, and shall report such attorney's findings to the county legislative body.

(4) Upon approval of the list, the county mayor shall appoint, subject to the confirmation of the county legislative body, one (1) or more persons to develop the base personnel policies. Such persons may be members of the county legislative body, the county mayor, officials or employees of agencies, offices or departments to be governed by such policies, or other persons having appropriate knowledge and expertise. Such persons shall be appointed and confirmed on or before October 31, 1997.

(5) The policies shall be prepared and submitted to an attorney for review as provided in § 5-23-105, and upon approval by the attorney they shall be presented to the county legislative body for approval on or before March 1, 1998.

(6) The county legislative body shall either approve or disapprove the policies as a whole. If the policies are not approved, they shall be returned to the originating person or group for revision and resubmission to the county legislative body.

(7) When approved, the policies shall be included in the minutes of the county legislative body and filed in the office of the county clerk, and the policies shall be effective on the first day of the month following approval by the county legislative body. The final policies shall be approved by the county legislative body and filed in the minutes in the office of the county clerk on or before May 31, 1998.

(8) Any governmental agency or entity whose funds are not handled through the office of the county trustee may, by action of the governing board of such agency or entity, adopt for such agency or entity the personnel policies filed in the office of the county clerk in accordance with this subsection (d).

(e) Upon completion of the base personnel policies in accordance with subsection (d), a county mayor may adopt separate base personnel policies applicable to the employees of the county mayor's individual office by filing approved base personnel policies with the county legislative body in the same manner established in subsection (a).



§ 5-23-104 - Required provisions.

The base personnel policies required under this chapter are:

(1) Whether employees are entitled to paid vacation or annual leave, sick leave, or other leave, policies for accrual and use of such leave, policies for compliance with state and federal family and medical leave laws, and provisions for maintaining leave records;

(2) The compensatory time policy in effect for the office or department or a statement that no compensatory time is allowed, a statement of whether the salary received by salaried employees is intended to cover all hours worked up to and including forty (40) hours in a work week in offices or departments where the regular work week is less than forty (40) hours, policies for maintaining compliance with the overtime provisions of the federal wage and hour laws, and provisions for recordkeeping;

(3) Policies on non-discrimination and sexual harassment, including a complaint procedure as required under the federal Americans with Disabilities Act (42 U.S.C. §§ 12101 -- 12213), and guidelines to enable compliance with the fair hiring requirements of the federal equal employment opportunity laws and regulations. For employees of county judges, procedures administered by the administrative office of the courts for complaints under the Americans with Disabilities Act; and

(4) For any employees who are required by law to be tested, policies and procedures for drug testing or alcohol testing, or both.



§ 5-23-105 - Retainer of attorney.

The county mayor shall retain an attorney, subject to confirmation of the county legislative body, to review the base personnel policies for compliance with this chapter and other applicable law. The county mayor may, but is not required to, retain the county attorney in such capacity. The compensation of the attorney shall be established by the county legislative body, and shall be paid from the county general fund.



§ 5-23-106 - Modification of policy.

Once adopted and approved as provided in this chapter, personnel policies may be amended, modified, enlarged or repealed at any time by the same process used for original adoption. Any and all personnel policies governing county employees shall be subject to change at any time, and shall not give rise to any contractual rights or obligations between the county and its employees.



§ 5-23-107 - Duties of county officials and department heads.

Each county official and each department head within the county is responsible, with respect to the employees of that office or department, for:

(1) Ensuring that each employee under such person's direction has received a copy of the personnel policies in effect for that office, including a statement that nothing in the policies is intended to create a contract of employment or to affect the employment-at-will status of county employees, and a statement for each employee to sign acknowledging receipt of a copy of the policies for that employee's office or department, and acknowledging that the employee understands that subsequent amendments will be on file at the office of the county clerk; provided, that a local board of education may, by resolution or memorandum of understanding pursuant to title 49, chapter 5, part 6, dispense with the requirements of this subdivision (1) and instead adopt other appropriate measures to ensure that each employee has knowledge of and access to a copy of personnel policies of the school system and any subsequent amendments applicable to them. Nothing in this chapter shall be construed to enlarge, modify or repeal the rights of employees of local boards of education as set forth in title 49.

(2) Furnishing to each employee a copy of § 39-16-504, relative to falsifying, destroying, or tampering with governmental records;

(3) Maintaining all required personnel records, including, but not limited to, the form I-9 required under federal immigration laws and all wage and hour records required under state or federal law, unless such records are maintained in a central payroll office within the county; and

(4) Ensuring that all posters and other employee notifications required by the Federal Fair Labor Standards Act (29 U.S.C. § 201 et seq.), the Family and Medical Leave Act (29 U.S.C. § 2601 et seq.), applicable equal employment opportunity laws, and other applicable state or federal laws have been posted or otherwise given to employees.



§ 5-23-108 - Existing authority to be retained by officials.

Elected or appointed officials, boards and department heads shall retain their present authority to make decisions and adopt policies that are not in conflict with this chapter, including, but not limited to, matters concerning hiring, compensation, promotions, transfers, layoffs, discipline, termination, and other employment matters for the employees of their respective offices. Nothing in this chapter shall be construed as authorization for establishing systems of seniority, tenure, or classified service, nor for creating contracts of employment or establishing the terms thereof. Nothing in this chapter or any of the policies adopted pursuant to this chapter shall be construed to affect the employment-at-will status of any county employee or otherwise create any contractual obligation on the part of the county as employer.



§ 5-23-109 - Actions by counties against official or employee in derogation of chapter.

If a court finds a county liable as a result of acts or omissions by any official or employee in connection with the requirements of this chapter or any policies adopted pursuant to this chapter, then the county shall have a right of action for reimbursement against the official or employee whose conduct resulted in liability for the county not covered by insurance, where the conduct of the official or employee was intentional and knowing and constituted illegal behavior in the workplace. For purposes of this section, the words "intentional" and "knowing" have the same meanings as defined in § 39-11-302. An official's or employee's conduct shall not constitute knowing or intentional illegal conduct in the workplace if the conduct was based on the written advice or opinion of the county attorney or the official's or employee's legal counsel.



§ 5-23-110 - Mandamus to compel compliance.

In order to enforce this chapter, the county mayor is authorized to retain the county attorney, or an attorney hired pursuant to § 5-6-112, to seek mandamus to compel compliance as provided in § 5-1-107, and additionally may pursue any and all other remedies available at law or in equity.



§ 5-23-111 - Compliance with Title VI.

No expenditure of public funds pursuant to this chapter shall be made in violation of Title VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000d).



§ 5-23-112 - Applicability.

This chapter is intended to supersede any conflicting general laws or private acts; provided, that this chapter shall not apply to any county with a population over eight hundred thousand (800,000) or any county that has adopted a metropolitan form of government.









Title 6 - Cities And Towns

Mayor-Aldermanic Charter

Chapter 1 - Mayor-Aldermanic Charter -- Adoption and Surrender

Part 1 - Definitions

§ 6-1-101 - Charter definitions.

As used in chapters 1-4 of this title, unless the context otherwise requires:

(1) "Board" means the mayor and the aldermen;

(2) "Department head" means the city administrator, city recorder, treasurer, police chief and any other department heads appointed by the board or mayor;

(3) "Officer" means the mayor, aldermen, city attorney and city judge;

(4) "This charter" refers to chapters 1-4 of this title; and

(5) "Ward" means a geographical subdivision of the municipality established for the purpose of securing representation on the board.



§ 6-1-102 - Use of "shall" and "may."

As used in this chapter, "shall" is mandatory and "may" is permissive.






Part 2 - Adoption of Charter

§ 6-1-201 - Right to adopt charter -- Incorporation within specified distances from existing cities.

(a) (1) The residents of any incorporated municipality or of any territory wanting to incorporate under this charter may adopt chapters 1-4 of this title in the manner provided in this chapter. Thereupon, the municipality or territory shall be and become incorporated and be governed as set forth in this chapter. No unincorporated territory shall be incorporated under this charter unless such territory contains not fewer than one thousand five hundred (1,500) persons, who shall be actual residents of the territory.

(2) No unincorporated territory shall be allowed to hold a referendum on the question of whether or not to incorporate under this charter until a plan of services is documented, setting forth the identification and projected timing of municipal services proposed to be provided and the revenue from purely local sources to be payable annually. The plan of services shall be attached to the petition to incorporate when such petition is filed with the county election commission. The plan of services shall include, but not be limited to, police protection, fire protection, water service, sanitary sewage system, solid waste disposal, road and street construction and repair, recreational facilities, a proposed five-year operational budget, including projected revenues and expenditures, and the revenue from purely local sources to be payable annually. Municipalities that are first incorporated on or after July 1, 1993, and that produce no local own-source revenues in any fiscal year, shall not receive any state-shared revenues during the next fiscal year.

(3) Prior to filing the petition with the county election commission, a public hearing on the referendum on the question of whether or not to incorporate under this charter and plan of services shall be conducted. The public hearing shall be advertised in a newspaper of general circulation for two (2) consecutive weeks.

(b) (1) (A) Except as provided in subdivision (b)(2), no unincorporated territory shall be incorporated within three (3) miles of an existing municipality or within five (5) miles of an existing municipality of one hundred thousand (100,000) or more in population according to the latest census certified by the department of economic and community development. "Existing municipality" and "existing municipality of one hundred thousand (100,000) or more in population" do not include any county with a metropolitan form of government with a population of one hundred thousand (100,000) or more, according to the 1990 federal census or any subsequent census.

(B) If any part of the unincorporated territory proposed for incorporation is within five (5) miles of an existing municipality of one hundred thousand (100,000) or more, according to the most recent federal census, and if the governing body of such municipality adopts a resolution by a two-thirds (2/3) vote indicating that the municipality has no desire to annex the territory, such territory may be included in a proposed new municipality. A petition for incorporation shall include a certified copy of such resolution from the affected municipality.

(2) In any county having a population of more than eighteen thousand two hundred (18,200) and less than eighteen thousand five hundred (18,500), according to the latest census certified by the department of economic and community development, if any part of the unincorporated territory proposed for incorporation is within five (5) miles of an existing municipality of one hundred thousand (100,000) or more in population or within two (2) miles of an existing municipality of more than one thousand (1,000) and fewer than one hundred thousand (100,000) in population, according to the 1990 federal census or any subsequent census, then action on the petition as provided in §§ 6-1-202 and 6-1-204 shall be held in abeyance for fifteen (15) months from the date of filing the petition. If, within this period, the existing municipality does not annex at least twenty percent (20%) of the land area or twenty percent (20%) of the population of the territory proposed for incorporation, then proceedings shall be continued as provided in §§ 6-1-202 and 6-1-204 as though the petition had been filed at the conclusion of the fifteen-month period. If the existing municipality annexes at least that part of the territory within this period, then the petition shall be null and void.

(c) Notwithstanding subsection (a) or (b) to the contrary, a territory may be incorporated if the following conditions are fulfilled:

(1) The territory contains two hundred twenty-five (225) residents or more;

(2) The territory is composed of property that is one thousand six hundred feet (1,600') or more above sea level on the western border of the territory and contiguous with a county boundary on the eastern border of the territory;

(3) The territory is located within an area that is bordered on the west, north and east by the Tennessee River and on the south by the border between Tennessee and another state; and

(4) The territory is located within a metropolitan statistical area.

(d) Notwithstanding subsections (a)-(c) to the contrary, a territory may be incorporated that meets the following conditions:

(1) The territory contains three hundred (300) residents or more;

(2) The territory's western boundary is contiguous with the western boundary of the county in which it is located;

(3) The territory is located within an area bordered on the north by the Loosahatchie River and on the south by the Wolf River;

(4) The territory's eastern boundary is approximately parallel with the western boundary, but in no place is more than eight (8) miles from the western boundary; and

(5) The territory is located within a metropolitan statistical area.

(e) Notwithstanding the requirements of this section, or §§ 6-1-202, 6-1-203, and 6-1-209, or any other law to the contrary, the petition for incorporation of the territory described in this subsection (e) may consist of a letter from a resident of the territory desiring to incorporate to the county election commission requesting that the question of incorporating the territory be placed on the ballot. The letter shall describe the exact boundaries of the proposed municipality, indicate the name of the proposed muncipality, and indicate under which charter the territory desires to incorporate. The letter shall be treated as a petition meeting all the requirements of law.

(f) (1) Notwithstanding any law to the contrary, whenever the governing body of any existing city affected by this section, by a resolution adopted by a majority vote of its governing body, indicates that it has no interest in annexing the property to be incorporated, and when a certified copy of such resolution and a petition requesting that an incorporation election be held are filed with the county election commission, then the proceedings shall continue as provided in this chapter as though the proposed new incorporation was not within the specified distance of such existing city as provided in this section.

(2) Subdivision (f)(1) shall only apply in counties having a population of not less than eighty thousand (80,000) nor more than eighty-three thousand (83,000), according to the 1990 federal census or any subsequent federal census; provided, that in an adjoining county an existing municipality that is within the specified distance may also use the procedure authorized by subdivision (f)(1).



§ 6-1-202 - Election to adopt charter.

(a) The county election commission shall hold an election for the purpose of determining whether this charter shall become effective for any municipality or newly incorporating territory upon the petition in writing of at least thirty-three and one-third percent (331/3%) of the registered voters of the municipality or territory. The petition shall include a current list of the registered voters who live within the proposed territory. The petition shall state in a sufficient manner the boundaries of the proposed municipal corporation, which may be done by a general reference to the boundaries then existing if there is one. Upon receipt of the petition, the county election commission shall examine the petition to determine the validity of the signatures in accordance with § 2-1-107. The county election commission shall have a period of twenty (20) days to certify whether the petition has the sufficient number of signatures of registered voters. If the petition is sufficient to call for an election on the issue of incorporation, the county election commission shall hold an election, providing options to vote "FOR" or "AGAINST" the incorporation of the new charter, not less than forty-five (45) days nor more than sixty (60) days after the petition is certified. The date of the election shall be set in accordance with § 2-3-204. The county election commission shall, in addition to all other notices required by law, publish one (1) notice of the election in a newspaper of general circulation within the territory of the municipality or of the proposed municipality, and post the notice in at least three (3) places in the territory.

(b) At any time not less than thirty (30) days prior to the election provided for in this part, the petition may be withdrawn or may be amended to call for a smaller territory for the proposed municipal corporation so long as all of the proposed smaller territory is contained within the boundaries of the territory described in the first petition. The withdrawal or amendment shall be valid if filed with the county election commission in writing, and if signed by not fewer than fifty-one percent (51%) of those who signed the original petition. In the event such an amended petition is filed, all provisions relating to time periods in § 6-1-201 shall be controlled by the date of the filing of the original petition, notwithstanding the filing of the amended petition, and the county election commission shall publish the notice of election as provided for in subsection (a). A petition to withdraw, when filed with and validated by the county election commission, shall render the original petition null and void.

(c) A cash bond equivalent to the costs of the election to incorporate under this charter shall be filed by the petitioners with the county election commission together with the petition for incorporation.



§ 6-1-203 - Petition to incorporate under this charter.

The petition filed in accordance with § 6-1-202 shall be in substantially the form provided in § 6-1-209 and shall include a description of the boundaries of the proposed municipal corporation and the boundaries of the proposed wards, if there is only one (1) alderman to be elected per ward, the wards that will carry the initial two-year term, the proposed name of the municipality and whether it is a city or town. The petition shall include a plan of services setting forth the identification and projected timing of municipal services proposed to be provided and the revenue from purely local sources to be payable annually. The plan of services shall include, but not be limited to, police protection, fire protection, water service, sanitary sewage system, solid waste disposal, road and street construction and repair, recreational facilities, a proposed five-year operational budget, including projected revenues and expenditures, and a property tax rate to be annually levied upon all taxable property in the area to be incorporated. Boundary descriptions shall contain references to tax maps kept in the office of the county assessor of property.



§ 6-1-204 - Qualifications to vote -- Certification of result.

(a) All registered voters of the municipality or of the territory of the proposed municipality are eligible to vote in the election.

(b) The county election commission shall determine and declare the result of the election and shall certify the result in accordance with § 2-8-105(3) within forty-eight (48) hours after the election. It shall publish the results in a newspaper of general circulation in the municipality or territory and, if the municipality is already incorporated, shall file the results with the legislative body of the municipality at its first meeting after the certification. The results shall be entered at large on the minutes of the body with which it is filed.

(c) In any election held by municipalities incorporated under this charter, registered voters of the municipality may vote in accordance with this subsection (c). Upon adoption of a resolution approved by a two-thirds (2/3) vote of the board of commissioners of any municipality incorporated under this charter that has a population of not less than seven thousand seven hundred ten (7,710) nor more than seven thousand seven hundred twenty (7,720), according to the 2000 federal census or any subsequent federal census, registered voters who own real property located in the municipality shall be entitled to vote in all municipal elections and municipal referenda held in the municipality. Section 2-2-107(a)(3) shall apply to the property rights voting within the municipality. The approval or nonapproval of the resolution shall be proclaimed by the presiding officer of the board and certified by the presiding officer to the secretary of state.



§ 6-1-205 - Effect of vote.

(a) If the majority of the votes cast are in favor of the adoption of this charter, it shall be deemed to have been adopted. The newly adopted charter shall not be effective until the first board takes office as provided in § 6-1-207. Except for the provisions of this charter that are adopted by reference in other municipal charters, the provisions of this charter apply only to those municipalities that have adopted this charter by referendum as authorized by law.

(b) Following the defeat of an incorporation in an election held pursuant to § 6-1-202, no new petition for an election may be filed until after the expiration of four (4) years; provided, however, that if the territory included in the boundaries of the newly proposed municipal corporation includes less than fifty percent (50%) of the actual territory subject to incorporation in the previous election, the new petition may be filed after the expiration of two (2) years.



§ 6-1-206 - Certification to secretary of state.

After certification of the election results, if at least a majority of the votes cast are "for charter," the county election commission shall certify to the secretary of state that notice was duly given, and application in due form of law made, the description of boundaries, the entire number of votes cast, the number of votes cast "for charter," the number of votes cast "against charter," and the corporate name of the municipality.



§ 6-1-207 - Election of officers upon incorporation -- Length of terms.

(a) The county election commission shall call an election not later than sixty-two (62) days following the election for adoption of this charter, at which time municipal officials shall be chosen who shall take office immediately following the election. The qualifying deadline for filing nominating petitions shall be as described in § 2-5-101.

(b) In the election held pursuant to subsection (a), where there is more than one (1) alderman to be elected per ward, the alderman receiving the higher number of votes in each ward shall serve a four-year term. The alderman receiving the second higher number of votes shall serve an initial two-year term. All terms thereafter will be four (4) years.

(c) The mayor and each alderman shall serve the term for which they were elected or until their successors are elected and qualified.



§ 6-1-208 - Succession to old corporation.

(a) (1) This charter shall take effect in any municipality immediately after the election and qualification of the first board of mayor and aldermen, and any then-existing charter of the municipality shall immediately become null and void.

(2) The right, title and ownership of all property of the municipality and all of its uncollected taxes, dues, claims, judgments, and choses in action, and all of its rights of every kind whatsoever, shall immediately become vested in the new corporation chartered under chapters 1-4 of this title.

(3) The new corporation shall answer and be liable for all debts, contracts and obligations of the corporation it succeeds in the same manner and proportion and to the same extent as the former corporation was liable under existing laws.

(4) All ordinances, resolutions and bylaws duly enacted and in force under the preexisting charter and not inconsistent with this charter shall remain in full force until repealed, modified or amended.

(b) Any zoning ordinance applicable to any territory incorporated under this charter shall continue to apply to that territory until the municipality enacts a zoning ordinance, or enacts an ordinance rescinding the zoning that applied to such territory.



§ 6-1-209 - Sample petition for adoption.

Petitions for adoption of this charter shall be in substantially the following form:

PETITION FOR INCORPORATION ELECTION FOR TOWN (CITY) OF , TENNESSEE



§ 6-1-210 - General validation provision.

(a) The adoption, heretofore accomplished, of chapters 1 and 2 of this title, before June 30, 1991, by any territory or municipality is hereby ratified and validated in all respects. No flaw or defect or failure to comply with any technical requirement of incorporation shall invalidate any ordinance passed by any municipality incorporating under chapters 1-4 of this title, after June 30, 1991.

(b) (1) Notwithstanding this chapter or any other law to the contrary,

(A) IF the registered voters of any unincorporated territory approved a mayor-aldermanic charter and elected municipal officials, acting pursuant to this chapter on or before December 31, 1999; AND

(B) IF, from the election of such officials until April 26, 2001, the territory has continuously functioned as a mayor-aldermanic municipality; AND

(C) IF the territory, between the date of such election and April 26, 2001, received and expended state funding allocated for municipalities; THEN

(2) The adoption of such charter, the incorporation of such territory as a mayor-aldermanic municipality and the election of such officials are hereby ratified and validated in all respects; and no flaw or defect or failure to comply with any requirement of incorporation, set forth in § 6-1-201(b), shall invalidate the territory's status as an incorporated municipality or invalidate any ordinance passed by the board.



§ 6-1-211 - Elections valid despite informalities.

No informalities in conducting any election held under this chapter shall invalidate it if the election is conducted fairly and in substantial conformity with the requirements of this chapter and the general election law.



§ 6-1-220 - County of situs to continue receiving tax revenues from new municipality until July 1 -- Exception -- Notice to department.

(a) Notwithstanding any law to the contrary, whenever a new municipality incorporates under any form of charter, the county or counties in which the new municipality is located shall continue to receive the revenue from all state and local taxes distributed on the basis of situs of collection, generated within the newly incorporated area, until July 1 following the incorporation, unless the incorporation takes effect on July 1.

(b) If the incorporation takes effect on July 1, then the municipality shall begin receiving revenue from such taxes generated within its corporate boundaries for the period beginning July 1.

(c) Whenever a municipality incorporates, the municipality shall notify the department of revenue of such incorporation prior to the incorporation becoming effective for the purpose of tax administration.

(d) Such taxes shall include the local sales tax authorized in § 67-6-103, the income tax on dividends authorized in § 67-2-102, and all other such taxes distributed to counties and municipalities based on the situs of their collection.






Part 3 - Surrender

§ 6-1-301 - Surrender of charter.

(a) After the adoption of this charter and the election of the first board of mayor and aldermen, no election for the surrender of this charter shall be called or held for a period of four (4) years from the date the first board takes office.

(b) After the expiration of the four-year period, an election to surrender the charter may be held. In order for a surrender election to be held, a petition requesting surrender of the charter must be filed in the same manner and contain the signatures of the same number of registered voters as provided for the adoption of this charter. The petition must pray for a surrender of the charter and must be accompanied by a cash bond to be posted by the petitioners to cover the cost of the election. In case of a failure to surrender the charter, future elections to surrender it shall not be held more frequently than at four-year intervals.



§ 6-1-302 - Conduct of surrender election.

The county election commission has the same duties with respect to an election for the surrender of a charter as it has with respect to an election to adopt a charter under this title.



§ 6-1-303 - Termination of charter -- New charter.

If a majority of the votes cast in the election favor the termination of this form of government, this charter shall terminate at one (1) minute after midnight (12:01 a.m.) on the sixtieth day next following the date of the election, unless this falls upon Sunday or a holiday, in which case it shall terminate at one (1) minute after midnight (12:01 a.m.) on the next day. If, before the adoption of this charter, the municipality functioned under a different charter, then upon termination of this charter the prior charter shall become effective at the time provided for in this section. Territory previously unincorporated shall revert to that status. Another charter, however, may be adopted, and the question of whether or not another charter shall be adopted may be placed on the ballots used in the election mentioned in this section, if the petition filed requests that, and if all other necessary legal steps to adopt the other charter have been taken.



§ 6-1-304 - Election of new officers when charter is surrendered.

(a) If there was a previously incorporated municipality or if a new charter is adopted as provided in § 6-1-303, the county election commission shall call an election not more than sixty-two (62) days following the election for surrender of this charter, at which time municipal officials for the newly adopted form of government shall be chosen who shall take office immediately after the election.

(b) The previous board shall hold over until the newly elected officers take office.

(c) The qualifying deadline for filing nominating petitions shall be as described in § 2-5-101.

(d) All registered voters of the municipality may vote in the election.



§ 6-1-305 - Succession to assets, liabilities and obligations after surrender of charter.

(a) In case of a reversion to a former charter or adoption of a new one simultaneously with the surrender of the old, all assets, liabilities and obligations of the old municipality shall become those of the new municipality.

(b) In the event a municipality reverts to unincorporated status, the board of mayor and aldermen shall become trustees of the property and funds of the former municipality, and, under such bonds as may be required by the county legislative body, shall proceed to terminate the affairs of the municipality and dispose of its property.



§ 6-1-306 - Liquidation of affairs.

(a) If the property and funds are more than sufficient to meet the municipality's obligations, the surplus shall be paid into the treasury of the county to become a part of its general fund.

(b) If the property and funds are insufficient to meet all the municipality's current obligations, the county legislative body may levy and collect taxes upon the property within the boundaries of the former municipality and pay the revenue to the trustees for the purpose of meeting the current deficit.

(c) The trustees shall terminate the affairs of the municipality as soon as possible, but in no event shall the trusteeship continue for more than thirty-six (36) months. Any matters, including obligations maturing after thirty-six (36) months, not disposed of within the thirty-six-month period shall become the responsibility of the county legislative body of the county in which the municipality is located.






Part 4 - Officers [Repealed]



Part 5 - Name Change of Municipality

§ 6-1-501 - Amendment of charter.

A municipality may amend this charter for the sole purpose of changing the corporate name of the municipality, including the municipality's designation as a town or city in the manner provided in § 6-1-502.



§ 6-1-502 - Approval by resolution -- Notice -- Effect of majority vote.

The corporate name of a municipality may be changed only in the following manner:

(1) The proposed name change must be approved by resolution by a vote of not less than two thirds (2/3) of the board in the manner provided for ordinances in § 6-2-102;

(2) If approved by the board, the resolution shall be published in a newspaper of general circulation in the municipality within fourteen (14) days of final approval by the board or the first available opportunity for publication, whichever is sooner. Such resolution shall become operative sixty (60) days after its adoption by the board unless ten percent (10%) of the qualified electors of the municipality sign a petition and present it to the board during such sixty-day period requesting that the resolution be referred to the electors, in which case it must receive the approval of a majority of the electors voting thereon at an election held as provided in subdivision (3). If such a petition is not received within such sixty-day period, the resolution shall become operative at the end of such sixty-day period and the mayor shall file a copy of the resolution indicating the new corporate name of the municipality with the secretary of state;

(3) Upon receipt of a petition filed in the manner provided in subdivision (2), a certified copy of the resolution shall be sent to the county election commission, which shall place the question whether to approve the resolution on the ballot of the next scheduled municipal election or general election at which members of the general assembly are chosen, whichever is sooner. The ballot shall provide options to vote "FOR" or "AGAINST" the resolution. The qualifications for voting shall be the same as otherwise provided in § 6-1-204 in the election to adopt the original charter under this chapter;

(4) If the majority vote is for the resolution, it shall be deemed to be operative on the date that the county election commission makes its official canvas of the election returns. The county election commission shall then promptly certify the results of the election to the secretary of state and the new corporate name of the municipality; and

(5) If the majority vote is against the election, the question of approving the resolution shall not be included on any subsequent election ballot unless a new resolution is first approved by the board in the manner provided in this section.



§ 6-1-503 - Effect on civil liability.

Any change in the name of any municipality under this part shall have no effect whatever on any obligations or liabilities of the municipality, in contract, tort, or otherwise, all of which shall remain the same as prior to the name change.









Chapter 2 - Powers of Municipalities with Mayor-Aldermanic Charter

Part 1 - Ordinances

§ 6-2-101 - Publication of ordinances.

Each ordinance, or the caption of each ordinance, shall be published after its final passage in a newspaper of general circulation in the municipality. No ordinance shall take effect until the ordinance or its caption is published.



§ 6-2-102 - Ordinance procedure.

An ordinance shall be considered and adopted on two (2) separate days; any other form of board action shall be considered and adopted in one (1) day. Any form of board action shall be passed by a majority of the members present, if there is a quorum. A quorum is a majority of the members to which the board is entitled. All ayes and nays on all votes on all forms of board action shall be recorded.



§ 6-2-103 - Annual operating budget and budgetary comparisons -- Publication.

(a) Notwithstanding any other law to the contrary, the governing body shall publish the annual operating budget and budgetary comparisons of the proposed budget with the prior year's actual figures and the current year's estimated figures, which information shall include the following:

(1) Revenues and expenditures for the following governmental funds: general, streets/public works, general purpose school and debt service;

(2) Revenues for each fund shall be listed separately by local taxes, state of Tennessee, federal government and other sources;

(3) Expenditures for each fund shall be listed separately by salaries and other costs;

(4) Beginning and ending fund balances shall be shown for each fund; and

(5) The number of full-time equivalent employee positions shall be shown for each fund.

(b) The publication shall be in a newspaper of general circulation and shall be published not less than ten (10) days prior to the meeting where the governing body will consider final passage of the budget.



§ 6-2-105 - Ordinances prior to June 30, 1991 ratified.

All ordinances adopted on or prior to June 30, 1991, are hereby ratified and confirmed.






Part 2 - Municipal Authority Generally

§ 6-2-201 - General powers.

Every municipality incorporated under this charter may:

(1) Assess, levy and collect taxes for all general and special purposes on all subjects or objects of taxation, and privileges taxable by law for municipal purposes;

(2) Adopt classifications of the subjects and objects of taxation that are not contrary to law;

(3) Make special assessments for local improvements;

(4) Contract and be contracted with;

(5) Incur debts by borrowing money or otherwise, and give any appropriate evidence thereof, in the manner provided for in this section;

(6) Issue and give, sell, pledge or in any manner dispose of, negotiable or nonnegotiable interest-bearing or noninterest-bearing bonds, warrants, promissory notes or orders of the municipality, upon the credit of the municipality or solely upon the credit of specific property owned by the municipality or solely upon the credit of income derived from any property used in connection with any public utility owned or operated by the municipality, or solely upon the credit of the proceeds of special assessments for local improvements, or upon any two (2) or more such credits;

(7) Expend the money of the municipality for all lawful purposes;

(8) Acquire or receive and hold, maintain, improve, sell, lease, mortgage, pledge or otherwise dispose of property, real or personal, and any estate or interest therein, within or without the municipality or state;

(9) Condemn property, real or personal, or any easement, interest, or estate or use therein, either within or without the municipality, for present or future public use; the condemnation shall be effected in accordance with the terms and provisions of title 29, chapter 16, or in any other manner provided by law;

(10) Take and hold property within or without the municipality or state upon trust, and administer trusts for the public benefit;

(11) Acquire, construct, own, operate and maintain, or sell, lease, mortgage, pledge or otherwise dispose of public utilities or any estate or interest therein, or any other utility that is of service to the municipality, its inhabitants, or any part of the municipality, and further, may issue debt for these purposes under the Local Government Public Obligations Act, compiled in title 9, chapter 21;

(12) Grant to any person, firm, association or municipality, franchises for public utilities and public services to be furnished the municipality and those in the municipality. The power to grant franchises embraces the power to grant exclusive franchises. When an exclusive franchise is granted, it shall be exclusive not only as against any other person, firm, association, or corporation, but also against the municipality itself. Franchises may be granted for a period of twenty-five (25) years or less, but not longer. The board may prescribe, in each grant of a franchise, the rates, fares, charges and regulations that may be made by the grantee of the franchise in accordance with state and federal law. Franchises may by their terms apply to the territory within the corporate limits of the municipality at the date of the franchises, and as the corporate limits may be enlarged, and to the existing streets, alleys and thoroughfares that may be opened after the grant of the franchise;

(13) Make contracts with any person, firm, association or corporation for public utilities and public services to be furnished the municipality and those in the municipality. The power to make contracts embraces the power to make exclusive contracts. When an exclusive contract is entered into, it shall be exclusive against any other person, firm, association or corporation. These contracts may be entered into for a period of twenty-five (25) years or less, but not longer. The board may prescribe in each such contract entered into the rates, fares, charges, and regulations that may be made by the person, firm, association or corporation with whom the contract is made. Such contracts may by their terms apply to the territory within the corporate limits of the municipality at the date of the contract, and as the corporate limits may be enlarged, and to the then existing streets, alleys and thoroughfares and to any other streets, alleys and other thoroughfares that may be opened after the grant of the contract;

(14) Prescribe reasonable regulations regarding the construction, maintenance, equipment, operation and service of public utilities, compel reasonable extensions of facilities for these services, and assess fees for the use of or impact upon these services. Nothing in this subdivision (14) shall be construed to permit the alteration or impairment of any of the terms or provisions of any exclusive franchise granted or of any exclusive contract entered into under subdivisions (12) and (13);

(15) Establish, open, relocate, vacate, alter, widen, extend, grade, improve, repair, construct, reconstruct, maintain, light, sprinkle and clean public highways, streets, boulevards, parkways, sidewalks, alleys, parks, public grounds, public facilities, libraries and squares, wharves, bridges, viaducts, subways, tunnels, sewers and drains within or without the corporate limits, regulate their use within the corporate limits, assess fees for the use of or impact upon such property and facilities, and take and appropriate property therefor under §§ 7-31-107 -- 7-31-111 and 29-16-203, or any other manner provided by general laws;

(16) (A) Construct, improve, reconstruct and reimprove by opening, extending, widening, grading, curbing, guttering, paving, graveling, macadamizing, draining or otherwise improving any streets, highways, avenues, alleys or other public places within the corporate limits, and assess a portion of the cost of these improvements on the property abutting on or adjacent to these streets, highways or alleys under, and as provided by, title 7, chapters 32 and 33;

(B) Subdivision (16)(A) may not be construed to prohibit a municipality with a population of not less than seven hundred (700) nor more than seven hundred five (705), according to the 1990 federal census or any subsequent federal census, from installing and maintaining a traffic control signal within its corporate limits, and any such municipality is expressly so authorized; provided, that no device shall be installed to control traffic on a state highway without the approval of the commissioner of transportation;

(17) Assess against abutting property within the corporate limits the cost of planting shade trees, removing from sidewalks all accumulations of snow, ice and earth, cutting and removing obnoxious weeds and rubbish, street lighting, street sweeping, street sprinkling, street flushing, and street oiling, the cleaning and rendering sanitary or removing, abolishing and prohibiting of closets and privies, in such manner as may be provided by general law or by ordinance of the board;

(18) Acquire, purchase, provide for, construct, regulate and maintain and do all things relating to all marketplaces, public buildings, bridges, sewers and other structures, works and improvements;

(19) Collect and dispose of drainage, sewage, ashes, garbage, refuse or other waste, or license and regulate their collection and disposal, and the cost of collection, regulation or disposal may be funded by taxation, special assessment to the property owner, user fees or other charges;

(20) License and regulate all persons, firms, corporations, companies and associations engaged in any business, occupation, calling, profession or trade not prohibited by law;

(21) Impose a license tax upon any animal, thing, business, vocation, pursuit, privilege or calling not prohibited by law;

(22) Define, prohibit, abate, suppress, prevent and regulate all acts, practices, conduct, businesses, occupations, callings, trades, uses of property and all other things whatsoever detrimental, or liable to be detrimental, to the health, morals, comfort, safety, convenience or welfare of the inhabitants of the municipality, and exercise general police powers;

(23) Prescribe limits within which business occupations and practices liable to be nuisances or detrimental to the health, morals, security or general welfare of the people may lawfully be established, conducted or maintained;

(24) Inspect, test, measure and weigh any article for consumption or use within the municipality, and charge reasonable fees therefor, and provide standards of weights, tests and measures in such manner as may be provided pursuant to title 47, chapter 26, part 9;

(25) Regulate the location, bulk, occupancy, area, lot, location, height, construction and materials of all buildings and structures in accordance with general law, and inspect all buildings, lands and places as to their condition for health, cleanliness and safety, and when necessary, prevent their use and require any alteration or changes necessary to make them healthful, clean or safe;

(26) Provide and maintain charitable, educational, recreative, curative, corrective, detentive, or penal institutions, departments, functions, facilities, instrumentalities, conveniences and services;

(27) Purchase or construct, maintain and establish a correctional facility for the confinement and detention of persons who violate laws within the corporate limits of the city, or to contract with the county to keep these persons in the correctional facility of the county and to enforce the payment of fines and costs in accordance with §§ 40-24-104 and 40-24-105 or through contempt proceedings in accordance with general law;

(28) (A) Enforce any ordinance, rule or regulation by fines, forfeitures and penalties, and by other actions or proceedings in any court of competent jurisdiction;

(B) Provide by ordinance for court costs as provided in the Municipal Court Reform Act, compiled in title 16, chapter 18, part 3;

(29) Establish schools, to the extent authorized pursuant to general law, determine the necessary boards, officers and teachers required therefor, and fix their compensation, purchase or otherwise acquire land for or assess a fee for use of, or impact upon, schoolhouses, playgrounds and other purposes connected with the schools, purchase or erect all necessary buildings and do all other acts necessary to establish, maintain and operate a complete educational system within the municipality;

(30) Regulate, tax, license or suppress the keeping or going at large of animals within the municipality, impound them, and in default of redemption, sell or kill them;

(31) Call elections as provided in this charter;

(32) Have and exercise all powers that now or hereafter it would be competent for this charter specifically to enumerate, as fully and completely as though these powers were specifically enumerated; and

(33) Create a design review commission, which shall have the authority to develop general guidelines and to develop procedures for the approval of the guidelines for the exterior appearance of all nonresidential property, multiple family residential property, and any entrance to nonresidential developments within the municipality; provided, that the authority is subordinate to and in no way exceeds the authority delegated to a municipal planning commission pursuant to title 13, chapter 4. Any property owner affected by the guidelines may appeal a decision by the design review commission to the municipality's planning commission or, if there is no planning commission, to the entire municipal legislative body.









Chapter 3 - Board of Mayor and Aldermen

§ 6-3-101 - Election of board -- Municipalities incorporating under chapters 1-4 of this title after June 30, 1991 -- Ward boundaries.

(a) Any municipality incorporating under this charter after June 30, 1991, shall have at least one (1) ward but not more than eight (8) wards. Any municipality having a population of less than five thousand (5,000) shall, upon incorporation, have one (1) ward, and its board shall consist of a mayor and two (2) aldermen elected at large. Any municipality having a population of more than five thousand (5,000) shall, upon incorporation, have two (2) wards, and its board shall consist of a mayor to be elected at large and two (2) aldermen elected from each ward. The mayor and aldermen elected to the first board shall serve the four-year and two-year terms prescribed by § 6-1-207(b). At each election thereafter the mayor and aldermen shall be elected to four-year terms, except in transitional elections prescribed by subsection (c). Any municipality that incorporated under this charter after June 30, 1991, and that has a population of less than five thousand (5,000) and has only one (1) ward, may by ordinance increase the number of aldermen to a maximum of four (4) without increasing the number of wards. The ordinance shall provide for staggered four-year terms in accordance with § 6-1-207(b), but may provide for transitional terms of less than four (4) years.

(b) (1) Any municipality incorporated after June 30, 1991, may increase or reduce the number of wards, except that municipalities having a population of more than five thousand (5,000) shall not reduce the number of wards below two (2). The board of any municipality having between one (1) and four (4) wards shall consist of a mayor elected at large and two (2) aldermen elected from each ward, except that municipalities having more than one (1) ward may reduce the number of aldermen from each ward from two (2) to one (1). The board of any municipality having between five (5) and eight (8) wards shall consist of a mayor elected at large and one (1) alderman elected from each ward. In wards having more than one (1) alderman, the aldermen shall serve staggered terms of office within their wards.

(2) Any municipality that has only one (1) ward may provide by ordinance for numerical designations for aldermanic positions. After numerical positions have been designated, candidates for alderman shall qualify by indicating on the qualifying petition the position the candidate is seeking. Ballots shall indicate the position to be filled by the selection of candidates listed under "Alderman, position 1," "Alderman, position 2," and so on. Any qualified person residing in the municipality may seek an open aldermanic position, but may qualify in any election for only one (1) position.

(c) All increases and reductions in the number of wards and aldermen under this section shall be accomplished only by ordinance passed by a two-third (2/3) vote of the entire membership to which the board is entitled. The ordinance shall:

(1) Take effect at the next municipal election, but shall not affect the present terms of members of the board of mayor and aldermen;

(2) Where appropriate, establish and describe the new ward boundaries;

(3) Provide for a transitional election following the adoption of the ordinance in which the mayor or aldermen, or both, running for office shall be elected for terms that will expire at the next municipal election;

(4) At the second municipal election following the adoption of the ordinance provide for a system of staggered terms of office under which the mayor is elected for a term of four (4) years, in cities with an even number of wards one half (1/2) the total number of mayor and aldermen running for office are elected to four-year terms, in cities with an uneven number of wards one (1) more or one (1) less than one half (1/2) the total number of mayor and aldermen running for office, are elected to four-year terms, in both classes of cities the remaining aldermen are elected to two-year terms, and following which all aldermen shall be elected for four-year terms; and

(5) In the case of a ward that has been abolished, provide that any alderman whose term extends past the life of a ward shall serve as an alderman at large for the remainder of the term.



§ 6-3-102 - Election of board by municipalities incorporated under chapters 1 and 2 of this title, on or prior to June 30, 1991. [Amendment Contingent on Municipality Approval. See the Compiler's Notes].

(a) (1) A municipality incorporated under chapters 1 and 2 of this title, on or before June 30, 1991, may, by ordinance, establish wards, increase or decrease the number of wards, increase or decrease the number of aldermen to no fewer than two (2) and no more than eight (8) in accordance with § 6-3-101.

(2) Any municipality that has only one (1) ward may provide by ordinance for numerical designations for aldermanic positions. After numerical positions have been designated, candidates for alderman shall qualify by indicating on the qualifying petition the position the candidate is seeking. Ballots shall indicate the position to be filled by the selection of candidates listed under "Alderman, position 1," "Alderman, position 2," and so on. Any qualified person residing in the municipality may seek an open aldermanic position, but may qualify in any election for only one (1) position.

(b) (1) A municipality whose board has staggered two-year terms may by ordinance change to staggered four-year terms. The ordinance, which shall take effect for the next municipal election and shall not affect the present terms of members of the board of mayor and aldermen, shall provide for the transitional election of some members of the board for three-year terms. After this initial election, all members of the board shall be elected for four-year terms.

(2) A municipality whose board has nonstaggered two-year terms may by ordinance change to staggered four-year terms. The ordinance, which shall take effect for the next municipal election and shall not affect the present terms of members of the board, shall provide for the transitional election of some members of the board for two-year terms. After this initial election, all members of the board shall be elected for four-year terms.

(3) A municipality whose board has nonstaggered four-year terms may by ordinance change to staggered four-year terms. The ordinance, which shall take effect for the next municipal election and shall not affect the present terms of members of the board, shall provide for the transitional election of some members of the board for either two-year or six-year terms. After this initial election, all members of the board shall be elected for four-year terms.

(4) A municipality whose board has staggered two-year terms may, by ordinance, change to nonstaggered two-year terms. The ordinance, which shall take effect for the next municipal election and shall not affect the present terms of members of the board of mayor and aldermen, shall provide that the members elected at the next election will serve transitional terms of three (3) years. After such election, all members of the board shall be elected to serve two-year terms.

(5) A municipality whose board has non-staggered or staggered four-year terms may, by ordinance, change to two-year non-staggered or staggered terms. The ordinance shall not affect the present terms of members of the board serving four-year terms, and shall take effect for the next appropriate municipal election following the adoption of the ordinance. After such election, all members of the board shall be elected to serve two-year terms.

(6) A municipality whose board has nonstaggered two-year terms may by ordinance change to nonstaggered four-year terms. The ordinance shall take effect for the next municipal election and shall not affect the present terms of members of the board.

(c) (1) Notwithstanding any provision of this chapter to the contrary, any municipality incorporated under this charter that is located within two (2) counties and has a population of not less than one thousand four hundred fifty (1,450) nor more than one thousand four hundred seventy-five (1,475), according to the 1990 federal census or any subsequent federal census, may by ordinance provide for the election of its mayor to a four-year term and the election of its aldermen to staggered four-year terms beginning with municipal elections that are conducted after January 1, 2001.

(2) Nothing in subdivision (c)(1) shall be construed as having the effect of removing any incumbent from office or abridging the term of any official prior to the end of the term for which such official was elected.



§ 6-3-103 - Residence requirements for officers.

(a) No person shall be eligible for the office of mayor unless such person has resided within the municipality for at least one (1) year next preceding the election.

(b) No person shall be eligible for the office of alderman unless such person has resided within the ward for at least one (1) year next preceding the election.

(c) Residence within any area annexed in a year preceding an election shall be counted in meeting the residence requirement of this section.

(d) Any officer moving from such officer's ward, in the case of an alderman, or moving from the municipality, in the case of the mayor, during the term of office shall be presumed to have vacated the office, and it shall be declared vacant, and filled as provided in § 6-3-107.



§ 6-3-104 - Dates for municipal elections.

(a) The board may by ordinance change the date of municipal elections to coincide with the August or November general election. The ordinance changing the election date shall provide for the extension of the terms of members of the board necessary to meet the election date, but no term may be extended for more than two (2) years beyond its regular expiration date.

(b) Nothing in subsection (a) shall be construed to remove any incumbent from office or abridge the term of any incumbent prior to the end of the term for which an elected official was selected.

(c) If the board changes the date of municipal elections pursuant to subsection (a), the board may at a later date change the election date back to what such date was prior to moving the election date to coincide with the August or November general election. The board may only make an election date change under this subsection (c) one (1) time. Terms of incumbent members of the board shall not be abridged to accomplish an election date change under this subsection (c); however, members elected at a date change pursuant to this subsection (c) may take office at a later date so as to not abridge terms of incumbent members. If such members take office at a later date, their term may be abridged due to such members having to take office at the later date.



§ 6-3-105 - Oaths of office.

The mayor, after the mayor's election, shall take an oath of office to support the constitution of the state and faithfully discharge the duties of the mayor's office, before any officer authorized to administer oaths. This officer or the mayor shall then induct the aldermen into office by administering to them a similar oath of office. Oaths of office shall be filed in the archives of the municipality.



§ 6-3-106 - Duties of mayor.

(a) The mayor:

(1) Shall be the chief executive officer of the municipality and shall preside at meetings of the board;

(2) Shall communicate any information needed, and recommend measures the mayor deems expedient to the board;

(3) (A) Shall make temporary appointments of any officer or department head as those terms are defined in § 6-1-101, except that of alderman, arising from the absence, sickness or disability of any such officer or department head, and shall report such appointment to the board at its next regular meeting;

(B) The board may confirm or reject the mayor's temporary appointments, or, at its discretion, make its own temporary appointments. The board shall make appointments to fill vacancies in office;

(4) (A) May call special meetings of the board upon adequate notice to the board and adequate public notice;

(B) Shall state the matters to be considered at the special meeting and the action of the board shall be limited to those matters submitted;

(5) Shall countersign checks and drafts drawn upon the treasury by the treasurer and sign all contracts to which the municipality is a party;

(6) As a member of the board, may make motions and shall have a vote on all matters coming before the board; and

(7) Shall make appointments to boards and commissions as authorized by law.

(b) Unless otherwise designated by the board by ordinance, the mayor shall perform the following duties or may designate a department head or department heads to perform any of the following duties:

(1) Those duties set forth in § 6-4-101, if the board does not appoint a city administrator, or if someone else is not designated by the board to perform those duties;

(2) (A) Employ, promote, discipline, suspend and discharge all employees and department heads, in accordance with personnel policies and procedures, if any, adopted by the board;

(B) Nothing in this charter shall be construed as granting a property interest to employees or department heads in their continued employment;

(3) Act as purchasing agent for the municipality in the purchase of all materials, supplies and equipment for the proper conduct of the municipality's business; provided, that all purchases shall be made in accordance with policies, practices and procedures established by the board;

(4) Prepare and submit the annual budget and capital program to the board for their adoption by ordinance; and

(5) Such other duties as may be designated or required by the board.



§ 6-3-107 - Vice mayor -- Vacancies in office.

(a) The board shall elect an alderman to the office of vice mayor, who shall serve as mayor when the mayor is absent or unable to discharge the duties of the mayor's office, and, in case of a vacancy in the office of mayor, until the next regular municipal election.

(b) (1) By affirmative vote of a majority of the remaining members, the board shall fill a vacancy in the office of alderman for the unexpired term, but any portion of an unexpired four-year term for alderman or mayor that remains beyond the next municipal election shall be filled by the voters at that election, if the vacancy occurs at least twenty (20) days before the latest time for filing nominating petitions for candidates in that election.

(2) All such elections by the board shall be made by voice vote, on the calling of the roll. If a tie vote occurs in filling a vacancy on the board, the presiding officer shall vote a second time to break the tie.



§ 6-3-108 - Election of alderman as presiding officer.

In the absence of the mayor and vice mayor, the board may elect an alderman to act as presiding officer.



§ 6-3-109 - Compensation.

(a) The compensation of all officers shall be established in the ordinance adopting the annual budget and capital program.

(b) The compensation of the mayor may not be diminished during the mayor's term of office.



§ 6-3-110 - Establishment of term limits for the mayor and board of mayor and aldermen of certain municipalities by ordinance.

(a) Subject to the further provisions of this section, the board of mayor and aldermen of any municipality incorporated under this charter which is located within a county that has adopted a charter form of government is authorized upon its own initiative and upon the adoption of an ordinance by a two-thirds (2/3) vote at two (2) separate meetings to establish term limits for the mayor and board of mayor and aldermen of such municipality in such manner as shall be designated by the ordinance. The operation of the ordinance shall be subject to approval of the voters as required in subsection (b).

(b) (1) Any ordinance to establish term limits for the mayor and board of mayor and alderman of any municipality to which subsection (a) applies shall not become operative until approved in an election herein provided in the municipality. Upon the adoption of the ordinance, the mayor shall notify the county election commission to hold an election as provided in this subsection (b).

(2) After the receipt of a certified copy of such ordinance, the county election commission shall hold an election on the question pursuant to § 2-3-204, providing options to vote "FOR" or "AGAINST" the ordinance, and a majority vote of those voting in the election shall determine whether the ordinance is to be operative.

(3) If the majority vote is for the ordinance, it shall be deemed to be operative on the date that the county election commission makes its official canvass of the election returns; provided, however, that no term limits shall apply until the election of the mayor and board of mayor and aldermen held after the ordinance is operative.

(4) If the majority vote is against the ordinance, no further elections on the question of term limits shall be held until at least four (4) years have expired from the previous election and only after the board of mayor and aldermen adopts a new ordinance for such purposes in accordance with subsection (a).






Chapter 4 - Officers and Department Heads

Part 1 - City Administrator

§ 6-4-101 - Duties of city administrator.

(a) The board may appoint a city administrator who shall be under the control and direction of the board. The city administrator shall report and be responsible to the board.

(b) The board may, by ordinance, require the city administrator to perform any or all the following duties:

(1) Administer the business of the municipality;

(2) Make recommendations to the board for improving the quality and quantity of public services to be rendered by the officers and employees to the inhabitants of the municipality;

(3) Keep the board fully advised as to the conditions and needs of the municipality;

(4) Report to the board the condition of all property, real and personal, owned by the municipality and recommend repairs or replacements as needed;

(5) Recommend to the board and suggest the priority of programs or projects involving public works or public improvements that should be undertaken by the municipality;

(6) Recommend specific personnel positions, as may be required for the needs and operations of the municipality, and propose personnel policies and procedures for approval of the board; and

(7) Perform such other duties as may from time to time be designated or required by the board.






Part 2 - City Recorder

§ 6-4-201 - City recorder -- Appointment.

The board shall appoint a city recorder, who also may be appointed to the positions of finance director or treasurer, or both.



§ 6-4-202 - Recorder's functions at board meeting.

The recorder or the recorder's designee shall be present at all meetings of the board, and keep a full and accurate record of all business transacted by the board to be preserved in permanent form.



§ 6-4-203 - Custody of official records.

(a) The recorder or the recorder's designee shall have custody of, and preserve in the recorder's office, the city seal, the public records, original rolls of ordinance, ordinance books, minutes of the board, contracts, bonds, title deeds, certificates, and papers, all official indemnity or security bonds, except the recorder's bond, which shall be in the custody of the mayor, and all other bonds, oaths and affirmations and all other records, papers and documents not required by this charter or by ordinance to be deposited elsewhere, and register them by numbers, dates and contents, and keep an accurate and modern index of such material.

(b) All such records shall be the property of the municipality.



§ 6-4-204 - Copies of records and ordinances.

(a) The recorder shall provide, copy, and, when required by any officer or person, certify copies of records, papers and documents in the recorder's office.

(b) Fees for copying and certification shall be charged as established by ordinance.






Part 3 - City Judge -- City Court

§ 6-4-301 - City judge -- Jurisdiction -- Appointment -- Qualifications and compensation -- Elections.

(a) There shall be a city court presided over by a city judge appointed by the board or elected as provided in subsection (c).

(b) (1) (A) Where the city judge is appointed, the city judge shall have the qualifications, term of office, if any, and receive the compensation the board may provide by ordinance.

(B) The board may appoint the general sessions court judge of the county or counties in which the municipality lies to act as city judge to the extent the general sessions court judge agrees to act as city judge.

(2) In the absence or disability of the city judge, the mayor may designate a qualified person to serve as city judge or, to the extent the general sessions court judge agrees to serve as city judge, may designate the general sessions court judge of the county or counties in which the municipality lies to be acting city judge until one can be appointed at the next regularly scheduled meeting of the board, or as otherwise provided by ordinance.

(c) (1) The board may require, by ordinance, that the city judge meet the constitutional qualifications and be elected in the same manner as a judge of an inferior court. Constitutional provisions applicable to judges of inferior courts shall apply to the elected city judge.

(2) If an elected city judge is temporarily unable to preside over the city court for any reason, then, to the extent a general sessions court judge agrees to serve temporarily as city judge, the judge shall appoint a general sessions judge of the county or counties within which the municipality lies to sit in the judge's place. If no general sessions judge is available, then the city judge shall appoint an attorney, meeting the same qualifications as a general sessions judge, to sit temporarily.



§ 6-4-302 - Power to enforce ordinances.

(a) The city judge may impose fines, costs and forfeitures, and punish by fine for violation of city ordinances.

(b) The judge may preserve and enforce order in the court and enforce the collection of all fines, costs and forfeitures imposed.

(c) (1) In default of payment, or good and sufficient security given for the payment of any fines or forfeitures imposed, if:

(A) The court has concurrent jurisdiction with the general sessions court, the judge is authorized to enter an order in accordance with § 40-24-104 which, in accordance with such section, may include imprisonment until the fine, or any portion of it, is paid. No such imprisonment shall exceed the period of time established in § 40-24-104, for any one (1) offense or violation;

(B) The court does not have concurrent jurisdiction with the general sessions court, the judge is authorized to enter an order for contempt of court for the payment of the fine in the amount established pursuant to § 16-18-306.

(2) Fines may be paid in installments in the manner provided by ordinance or in accordance with § 40-24-104. Any court is authorized to enforce the collection of unpaid fines or forfeitures as a judgment in a civil action in any court with competent jurisdiction in accordance with § 40-24-105. The city judge may remit, with or without condition, fines and costs imposed for violation of any ordinance provision.






Part 4 - Treasurer--Deposits of Municipal Funds

§ 6-4-401 - Appointment and duties of treasurer.

(a) The board shall appoint a treasurer.

(b) The treasurer shall collect, receive and receipt for the taxes and all other revenue and bonds of the municipality, and the proceeds of its bond issues, and disburse them.

(c) The board may appoint the recorder as treasurer.



§ 6-4-402 - Depositories of municipal funds.

Depositories of the municipal funds shall be designated by ordinance. The board shall require any financial institution that becomes a depository of municipal funds to secure such funds by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5.












City Manager-Commission Charter

Chapter 18 - City Manager-Commission Charter--Adoption or Surrender

§ 6-18-101 - Definitions -- Chapters 18-22.

(a) (1) "City," in chapters 18-22 of this title, refers to any city that may adopt these chapters, and "county" refers to the county in which any such city is located; and

(2) "This charter" refers to chapters 18-22 of this title.

(b) Whenever the "county election commission" is referred to in chapters 18-22 of this title, it means the county election commission of the county in which the territory proposed to be incorporated or the municipality is situated. If the territory proposed to be incorporated or the municipality includes parts of two (2) or more counties, it means the county election commission in each of such counties and they shall act jointly in performing the functions required of county election commissions in chapters 18-22 of this title.



§ 6-18-102 - Construction of chapters 18-22.

In the construction of any portion of chapters 18-22 of this title whose meaning or application is in dispute, it is intended that its phraseology shall be liberally construed to effect the substantial objects of these chapters.



§ 6-18-103 - Right to adopt city manager form -- Incorporation within specified distances from existing cities.

(a) (1) The residents of any incorporated municipality or of any territory that it is desired to incorporate shall have the right to adopt chapters 18-22 of this title in the manner provided in this charter; and thereupon such city or territory shall be and become incorporated and be governed as set forth in this charter. No unincorporated territory shall be incorporated under chapters 18-22 of this title unless such territory contains not less than one thousand five hundred (1,500) persons, who shall be actual residents of the territory, and shall also contain real estate included in the territory worth not less than five thousand dollars ($5,000).

(2) No unincorporated territory shall be allowed to hold a referendum on the question of whether or not to incorporate under this charter until a plan of services is documented, setting forth the identification and projected timing of municipal services proposed to be provided and the revenue from purely local sources to be payable annually. The plan of services shall be attached to the petition to incorporate when such petition is filed with the county election commission. The plan of services shall include, but not be limited to, police protection, fire protection, water service, sanitary sewage system, solid waste disposal, road and street construction and repair, recreational facilities, a proposed five-year operational budget, including projected revenues and expenditures, and the revenue from purely local sources to be payable annually. Municipalities that are first incorporated on or after July 1, 1993, and that produce no local own-source revenues in any fiscal year, shall not receive any state-shared revenues during the next fiscal year.

(3) Prior to filing the petition with the county election commission, a public hearing on the referendum on the question of whether or not to incorporate under this charter and plan of services shall be conducted. The public hearing shall be advertised in a newspaper of general circulation for two (2) consecutive weeks.

(b) No unincorporated territory shall be incorporated within three (3) miles of an existing municipality or within five (5) miles of an existing municipality of one hundred thousand (100,000) or more in population, according to the latest census certified by the department of economic and community development. "Existing municipality" and "existing municipality of one hundred thousand (100,000) or more in population" do not include any county with a metropolitan form of government with a population of one hundred thousand (100,000) or more, according to the 1990 federal census or any subsequent federal census certified by the department of economic and community development.

(c) Notwithstanding subsection (a) or (b) to the contrary, a territory may be incorporated if the following conditions are fulfilled:

(1) The territory contains two hundred twenty-five (225) residents or more;

(2) The territory is composed of property that is one thousand six hundred feet (1,600') or more above sea level on the western border of the territory and contiguous with a county boundary on the eastern border of the territory;

(3) The territory is located within an area that is bordered on the west, north and east by the Tennessee River and on the south by the border between Tennessee and another state; and

(4) The territory is located within a metropolitan statistical area.

(d) Notwithstanding subsections (a)-(c) to the contrary, a territory may be incorporated that meets the following conditions:

(1) The territory contains three hundred (300) residents or more;

(2) The territory's western boundary is contiguous with the western boundary of the county in which it is located;

(3) The territory is located within an area that is bordered on the north by the Loosahatchie River and on the south by the Wolf River;

(4) The territory's eastern boundary is approximately parallel with the western boundary, but in no place is more than eight (8) miles from the western boundary; and

(5) The territory is located within a metropolitan statistical area.

(e) Notwithstanding the requirements of § 6-18-104, or any other provision of law to the contrary, the petition for incorporation of the territory described in subsection (d) may consist of a letter from a resident of the territory desiring to incorporate to the county election commission requesting that the question of incorporating the territory be placed on the ballot. The letter shall describe the exact boundaries of the proposed municipality, indicate the name of the proposed municipality, and indicate under which charter the territory desires to incorporate. The letter shall be treated as a petition meeting all the requirements of law.

(f) (1) Notwithstanding any provision of law to the contrary, whenever the governing body of any existing city affected by this section, by a resolution adopted by a majority vote of its governing body, indicates that it has no interest in annexing the property to be incorporated, and when a certified copy of such resolution and a petition requesting that an incorporation election be held are filed with the county election commission, then the proceedings shall continue as provided in this chapter as though the proposed new incorporation was not within the specified distance of such existing city as provided in this section.

(2) Subdivision (f)(1) shall only apply in counties having a population of not less than eighty thousand (80,000) nor more than eighty-three thousand (83,000), according to the 1990 federal census or any subsequent federal census; provided, that in any adjoining county an existing municipality that is within the specified distance may also use the procedure authorized by subdivision (f)(1).



§ 6-18-104 - Election to adopt city manager form.

(a) An election for the purpose of determining whether or not chapters 18-22 of this title shall become effective for any city shall be included on the ballot at the next election, as defined in § 2-1-104, by the county election commission upon the petition in writing of thirty-three and one-third percent (33 1/3%) of the registered voters of the city or territory, which petition shall state therein in a sufficient manner the boundaries of the proposed municipal corporation, which may be done by a general reference to the boundaries then existing if there is one. Petitioners shall attach a list of the names of all persons who at the time of making the list would be qualified voters in the proposed territory. The county election commission shall, in addition to all other notices required by law, publish one (1) notice of the election in a newspaper of general circulation within the territory of the city or of the proposed city and post the notice in at least ten (10) places in the territory.

(b) At any time not less than thirty (30) days prior to the election provided for in this section, the request or petition may be withdrawn or may be amended to call for a smaller territory for the proposed municipal corporation so long as all of the proposed smaller territory is contained within the boundaries of the territory described in the first petition or request. The withdrawal or amendment shall be valid if filed with the county election commission in writing and executed by twenty percent (20%) of the number of the registered voters voting at the last election within the boundaries of the territory described in the original request or petition, and if signed by not less than fifty-one percent (51%) of those who signed the original request or petition. In the event such an amended request or petition is filed, all provisions relating to time periods in § 6-18-103 shall be controlled by the date of the filing of the original petition, notwithstanding the filing of the amended request or petition, and the county election commission shall publish the notice of election as provided for in this section. A petition for request to withdraw, when filed with and validated by the county election commission, shall render the original request or petition null and void.

(c) Following the defeat of an incorporation in an election held pursuant to this section, no new request for petition for an election may be filed until after the expiration of four (4) years. If the territory included in the boundaries of the newly proposed municipal corporation includes less than fifty percent (50%) of the territory subject to incorporation in such previous election, and if the territory subject to incorporation in such election comprises less than fifty percent (50%) of the territory included in the boundaries of the newly proposed municipal corporation, the four-year waiting period shall not be required.

(d) (1) If a proposal to incorporate a territory is defeated in an election held pursuant to this section by a number of negative votes comprising more than sixty percent (60%) of the persons voting, no further incorporation election shall be held for a period of four (4) years from the previous election unless the conditions established in subsection (c) are met.

(2) If a proposal to incorporate a territory is defeated in an election held pursuant to this section by a number of negative votes comprising less than sixty percent (60%) of the persons voting, no further incorporation election shall be held for a period of two (2) years from the previous election unless the conditions established in subsection (c) are met.



§ 6-18-105 - Registration of voters -- Qualifications to vote -- Certification of result.

(a) The county election commission shall use such methods authorized by title 2 as it judges necessary to facilitate registration before the election.

(b) All registered voters of the city or of the territory of the proposed city are eligible to vote in the election.

(c) The county election commission shall determine and declare the results of the election and shall certify the results within forty-eight (48) hours after it completes its duties under § 2-8-105(3). It shall publish the certificate in a newspaper of general circulation in the city or territory and, if the city is already incorporated, shall file the certificate with the city council or other legislative body of the city at its first meeting after the certification. The certificate shall be entered at large on the minutes of the body with which it is filed.



§ 6-18-106 - Effect of favorable vote.

(a) If it is found, as provided in § 6-18-105, that the majority of the votes cast are in favor of the adoption of chapters 18-22 of this title, it shall be deemed to have been adopted.

(b) Except for the provisions of chapters 18-22 of this title that are adopted by reference in other municipal charters, chapters 18-22 of this title apply only to those cities that have adopted chapters 18-22 of this title by referendum as authorized by law.



§ 6-18-107 - Succession to old corporation.

(a) Chapters 18-22 of this title shall take effect in any city immediately after the election and organization of the first board of commissioners provided for in this charter, and thereupon any then existing charter of such city shall immediately become abrogated and null. The right, title and ownership of all property of the city and all of its uncollected taxes, dues, claims, judgments, and choses in action, and all of its rights of every kind whatsoever, shall immediately become vested in the corporation so chartered under chapters 18-22 of this title. The new corporation shall answer and be liable for all debts, contracts, and obligations of the corporation that it succeeds in the same manner and proportion and to the same extent as the former corporation was liable under existing laws. All ordinances, laws, resolutions, and bylaws duly enacted and in force under the preexisting charter and not inconsistent with chapters 18-22 of this title shall remain in full force until repealed, modified, or amended as provided in this charter.

(b) The zoning ordinance duly enacted and in force in any county shall apply to any unincorporated territory in the county incorporated under chapters 18-22 of this title until such incorporated city shall duly enact zoning ordinances, or for a period of six (6) months from the date the first board of commissioners shall take their respective offices, whichever occurs first.



§ 6-18-108 - Surrender of charter.

(a) After the adoption of this charter and the election of the commissioners, a majority of whom are elected for a four-year period as provided in subsection (b), no election for the surrender of this charter shall be called or held for a period of four (4) years from the date the first board of commissioners shall take their respective offices.

(b) After the expiration of the four-year period, and upon the filing of a petition in the same manner as provided for the adoption of chapters 18-22 of this title containing the signatures of the same number of registered voters and praying for a surrender of such charter, an election shall be held to determine whether or not the same shall be surrendered; provided, that in case of a failure to surrender such charter, the election shall not be held more frequently than at two-year intervals thereafter. For a four-year period after the first board of commissioners shall take office, the cost of calling and holding such an election shall be borne by those petitioning therefor if such election does not result in a surrender of this form of charter. Should such election, however, result in a surrender, the cost of such election shall be borne by the city and following the expiration of such four-year period the cost of such election shall be borne by the city.



§ 6-18-109 - Conduct of surrender election -- Qualifications to vote.

The county election commission has the same duties with respect to an election for the surrender of a charter as it has with respect to an election to adopt a charter under this title. Any registered voter of the city may vote in the election.



§ 6-18-110 - Termination of charter -- New charter.

(a) If a majority of the votes cast in the election provided for in this charter shall favor the termination of such form of government, such charter shall terminate at one (1) minute past midnight (12:01 a.m.) on the sixtieth day following the date of such election unless it falls upon a Sunday, in which case it shall terminate at one (1) minute past midnight (12:01 a.m.) on the next day. If previous to the adoption of this form of charter such city or town functions under a different charter, then upon termination of this charter such prior charter shall become effective at the time mentioned in this subsection (a), and territory previously unincorporated shall revert to that status.

(b) If by law in the case of unincorporated territory another charter may be adopted by vote of the electors, the question as to whether or not such other form of charter shall be adopted may be placed upon the ballot to be used in the election mentioned in this section, if the petition filed requests the same, and if all other necessary legal steps to adopt such other form of charter have been taken prior to the election.



§ 6-18-111 - Election of new officers after surrender of charter -- Filing deadline -- Qualifications to vote.

(a) In case there is a previously incorporated city or if a new charter is adopted as provided in § 6-18-110, the county election commission shall call an election not less than forty (40) days nor more than fifty (50) days following the election for surrender of the charters provided in § 6-18-108, at which time municipal officials for the newly adopted form of government shall be chosen who shall take office upon the date fixed for the termination of the previous charter.

(b) The qualifying deadline for filing nominating petitions shall be twelve o'clock (12:00) noon of the sixth Thursday before the election.

(c) All registered voters of the municipality may vote in the election.



§ 6-18-112 - Succession to assets, liabilities and obligations after surrender of charter.

In case of a reversion to a former form of charter or adoption of a new one simultaneously with the surrender of the old, all assets, liabilities and obligations of such city shall become assets, liabilities and obligations of the new municipality, and in the event that a city shall revert to an unincorporated status, the governing body of such city thereupon shall become trustees of the property and funds of such former city and, under such bonds as may be required by the county legislative body, shall proceed to terminate the affairs of the city and dispose of its property.



§ 6-18-113 - Liquidation of affairs.

Should the property and funds be more than sufficient to meet the city's obligations, the surplus shall be paid into the treasury of the county to become a part of its general fund. Should the property and funds be insufficient to meet all the city's current obligations, the county legislative body is hereby authorized to levy and collect taxes upon the property within the boundaries of the former city and to pay same over to the trustees for the purpose of meeting such current deficit. The trustees shall terminate the affairs of the city as soon as possible, but in no event shall the trusteeship continue for more than thirty-six (36) months. Any matters, including obligations maturing after thirty-six (36) months, not disposed of within the period designated in this section shall become the responsibility of the county legislative body of the county wherein the city was located.



§ 6-18-115 - Situs county of new municipality to continue receiving tax revenues until July 1 -- Exception -- Notice to department of revenue of incorporation.

(a) Notwithstanding any other law to the contrary, whenever a new municipality incorporates under any form of charter, the county or counties in which the new municipality is located shall continue to receive the revenue from all state and local taxes distributed on the basis of situs of collection, generated within the newly incorporated area, until July 1 following the incorporation, unless the incorporation takes effect on July 1.

(b) If the incorporation takes effect on July 1, then the municipality shall begin receiving revenue from such taxes generated within its corporate boundaries for the period beginning July 1.

(c) Whenever a municipality incorporates, the municipality shall notify the department of revenue of such incorporation prior to the incorporation becoming effective, for the purpose of tax administration.

(d) Such taxes shall include the local sales tax authorized in § 67-6-103, the income tax on dividends authorized in § 67-2-102, and all other such taxes distributed to counties and municipalities based on the situs of their collection.






Chapter 19 - Powers Under City Manager-Commission Charter

§ 6-19-101 - General powers.

Every city incorporated under chapters 18-22 of this title may:

(1) Assess, levy and collect taxes for all general and special purposes on all subjects or objects of taxation, and privileges taxable by law for municipal purposes;

(2) Adopt such classifications of the subjects and objects of taxation as may not be contrary to law;

(3) Make special assessments for local improvements;

(4) Contract and be contracted with;

(5) Incur debts by borrowing money or otherwise, and give any appropriate evidence thereof, in the manner provided in this section;

(6) Issue and give, sell, pledge, or in any manner dispose of, negotiable or nonnegotiable interest-bearing or noninterest-bearing bonds, warrants, promissory notes or orders of the city, upon the credit of the city or solely upon the credit of specific property owned by the city, or solely upon the credit of income derived from any property used in connection with any public utility owned or operated by the city, or solely upon the credit of the proceeds of special assessments for local improvements, or upon any two (2) or more such credits;

(7) Expend the money of the city for all lawful purposes;

(8) Acquire or receive and hold, maintain, improve, sell, lease, mortgage, pledge, or otherwise dispose of property, real or personal, and any estate or interest therein, within or without the city or state;

(9) Condemn property, real or personal or any easement, interest, or estate or use therein, either within or without the city, for present or future public use; such condemnation to be made and effected in accordance with the terms and provisions of title 29, chapter 16, or in such other manner as may be provided by general law;

(10) Take and hold property within or without the city or state upon trust; and administer trusts for the public benefit;

(11) Acquire, construct, own, operate and maintain, or sell, lease, mortgage, pledge, or otherwise dispose of public utilities or any estate or interest therein, or any other utility that is of service to the city, its inhabitants, or any part of the city;

(12) Grant to any person, firm, association, or corporation franchises for public utilities and public services to be furnished the city and those in the city. Such power to grant franchises shall embrace the power hereby expressly conferred, to grant exclusive franchises. When an exclusive franchise is granted, it shall be exclusive not only as against any other person, firm, association, or corporation, but also as against the city itself. Franchises may be granted for the period of twenty-five (25) years or less, but not longer. The board of commissioners may prescribe in each grant of a franchise, the rates, fares, charges, and regulations that may be made by the grantee of the franchise. Franchises may by their terms apply to the territory within the corporate limits of the city at the date of the franchises, and as the corporate limits thereafter may be enlarged; and to the then existing streets, alleys, and other thoroughfares that may be opened after the grant of the franchise;

(13) Make contracts with any person, firm, association or corporation, for public utilities and public services to be furnished the city and those in the city. Such power to make contracts shall embrace the power, expressly conferred, to make exclusive contracts. When an exclusive contract is entered into, it shall be exclusive not only against any other person, firm, association or corporation, but also as against the city itself. Such contracts may be entered into for the period of twenty-five (25) years or less, but not longer. The board of commissioners may prescribe in each such contract entered into, the rates, fares, charges, and regulations that may be made by the person, firm, association, or corporation with whom the contract is made. Such contracts may by their terms apply to the territory within the corporate limits of the city at the date of the contract, and as the corporate limits thereafter may be enlarged; and to the then existing streets, alleys and thoroughfares and to any other streets, alleys and other thoroughfares that may be opened after the grant of the contract;

(14) Prescribe reasonable regulations regarding the construction, maintenance, equipment, operation and service of public utilities and compel, from time to time, reasonable extensions of facilities for such services, but nothing in this subdivision (14) shall be construed to permit the alteration or impairment of any of the terms or provisions of any exclusive franchise granted or of any exclusive contract entered into under subdivisions (12) and (13);

(15) Establish, open, relocate, vacate, alter, widen, extend, grade, improve, repair, construct, reconstruct, maintain, light, sprinkle, and clean public highways, streets, boulevards, parkways, sidewalks, alleys, parks, public grounds, and squares, wharves, bridges, viaducts, subways, tunnels, sewers and drains within or without the corporate limits and regulate the use thereof within the corporate limits, and property may be taken and appropriated therefor under §§ 7-31-107 -- 7-31-111 and 29-16-203, or in such other manner as may be provided by general laws;

(16) Construct, improve, reconstruct and reimprove by opening, extending, widening, grading, curbing, guttering, paving, graveling, macadamizing, draining, or otherwise improving any streets, highways, avenues, alleys or other public places within the corporate limits, and assess a portion of the cost of such improvements upon the property abutting upon or adjacent to such streets, highways or alleys as provided by title 7, chapters 32 and 33;

(17) Assess against abutting property within the corporate limits the cost of planting shade trees, removing from sidewalks all accumulations of snow, ice, and earth, cutting and removing obnoxious weeds and rubbish, street lighting, street sweeping, street sprinkling, street flushing and street oiling, the cleaning and rendering sanitary or removal, abolishing, and prohibiting of closets and privies, in such manner as may be provided by general law or by ordinance of the board of commissioners;

(18) Acquire, purchase, provide for, construct, regulate, and maintain and do all things relating to all marketplaces, public buildings, bridges, sewers and other structures, works and improvements;

(19) Collect and dispose of drainage, sewage, ashes, garbage, refuse or other waste, or license and regulate such collection and disposal, and the cost of such collection, regulation or disposal may be funded by taxation or special assessment to the property owner;

(20) License and regulate all persons, firms, corporations, companies and associations engaged in any business, occupation, calling, profession, or trade not forbidden by law;

(21) Impose a license tax upon any animal, thing, business, vocation, pursuit, privilege, or calling not prohibited by law;

(22) Define, prohibit, abate, suppress, prevent and regulate all acts, practices, conduct, business, occupations, callings, trades, uses of property and all other things whatsoever detrimental, or liable to be detrimental, to the health, morals, comfort, safety, convenience, or welfare of the inhabitants of the city, and to exercise general police powers;

(23) Prescribe limits within which business occupations and practices liable to be nuisances or detrimental to the health, morals, security or general welfare of the people may lawfully be established, conducted or maintained;

(24) Inspect, test, measure and weigh any article for consumption or use within the city, and charge reasonable fees therefor, and to provide standards of weights, tests and measures in such manner as may be provided pursuant to title 47, chapter 26, part 9;

(25) Establish, regulate, license and inspect weights and measures in accordance with subdivision (24);

(26) Regulate the location, bulk, occupancy, area, lot, location, height, construction and materials of all buildings and structures in accordance with general law, and to inspect all buildings, lands and places as to their condition for health, cleanliness and safety, and when necessary, prevent the use thereof and require any alteration or changes necessary to make them healthful, clean or safe;

(27) Provide and maintain charitable, educational, recreative, curative, corrective, detentive, or penal institutions, departments, functions, facilities, instrumentalities, conveniences and services;

(28) Purchase or construct, maintain and establish a correctional facility for the confinement and detention of persons who violate laws within the corporate limits of the city, or to contract with the county to keep these persons in the correctional facility of the county and to enforce the payment of fines and costs in accordance with §§ 40-24-104 and 40-24-105 or through contempt proceedings in accordance with general law;

(29) Enforce any ordinance, rule or regulation by fines, forfeitures and penalties, and by other actions or proceedings in any court of competent jurisdiction;

(30) Establish schools, to the extent authorized pursuant to general law, determine the necessary boards, officers and teachers required therefor, and fix their compensation, purchase or otherwise acquire land for schoolhouses, playgrounds and other purposes connected with the schools; purchase or erect all necessary buildings and do all other acts necessary to establish, maintain and operate a complete educational system within the city;

(31) Regulate, tax, license or suppress the keeping or going at large of animals within the city, impound the same and, in default of redemption, to sell or kill the same;

(32) Call elections as provided in this charter; and

(33) Have and exercise all powers that now or hereafter it would be competent for this charter specifically to enumerate, as fully and completely as though such powers were specifically enumerated in this section.



§ 6-19-102 - Enumeration of powers not exclusive.

The enumeration of particular powers in this charter is not exclusive of others, nor restrictive of general words or phrases granting powers, nor shall a grant or failure to grant power in this chapter impair a power granted in any other part of this charter, and whether powers, objects, or purposes are expressed, conjunctively or disjunctively, they shall be construed so as to permit the city to exercise freely any one (1) or more such powers as to any one (1) or more such objects for any one (1) or more such purposes.



§ 6-19-103 - School systems.

Such town may establish, erect, and maintain public schools, and may assess and levy taxes for such purpose.



§ 6-19-104 - Purchasing and contract procedures.

(a) The city manager shall be responsible for all city purchasing, but the city manager may delegate the duty to make purchases to any subordinate appointed by the city manager.

(b) Competitive prices for all purchases and public improvements shall be obtained whenever practicable and in accordance with regulations established by ordinance, and the purchase made from or the contract awarded to the lowest and best bidder; provided, that the city may reject any and all bids.

(c) Formal sealed bids shall be obtained in all transactions involving the expenditure of an amount to be set by ordinance. The amount set shall be equal to or greater than the amount set in chapter 56, part 3 of this title, but may not be greater than ten thousand dollars ($10,000). The transaction shall be evidenced by written contract. In cases where the board indicates by unanimous resolution of those present at the meeting, based upon the written recommendation of the manager, that it is clearly to the advantage of the city not to contract with competitive bidding, it may authorize noncompetitive contracts.

(d) The city manager may reject all bids and authorize the making of public improvements or accomplishment of any other city work by any city department.

(e) Purchasing and contract procedures not prescribed by this charter or other law may be established by ordinance.

(f) The board of commissioners may by ordinance delegate to the city manager the authority to enter into binding contracts on behalf of the city, without specific board approval, in routine matters and matters having insubstantial long-term consequences. The ordinance shall enumerate the types of matters to which the city manager's authority extends and may place other limitations on the city manager's authority under this subsection (f). As used in this subsection (f), "routine matters and matters having insubstantial long-term consequences" means any contract for which expenditures during the fiscal year will be less than ten thousand dollars ($10,000).



§ 6-19-105 - Retirement benefits.

The board of commissioners may provide for the retirement of the city's full-time nonelective officers and employees and make available to them any group, life, hospital, health, or accident insurance, either independently of, or as a supplement to, any retirement or other employee welfare benefits otherwise provided by law.






Chapter 20 - Commissioners and Mayor Under City Manager-Commission Charter

Part 1 - Election of Commissioners

§ 6-20-101 - Number and terms of commissioners -- Election by districts.

(a) In all cities that adopt chapters 18-22 of this title, commissioners as provided for in this charter shall be elected in the manner prescribed in this chapter.

(b) If such city or territory has a population of five thousand (5,000) or more according to the last federal census, there shall be elected at the first election five (5) commissioners, the three (3) receiving the highest number of votes to hold office for four (4) years, and the other two (2) for two (2) years. If such city or territory has a population of less than five thousand (5,000) according to the last federal census, there shall be elected at the first election three (3) commissioners, the two (2) receiving the highest number of votes to hold office for four (4) years and the third for two (2) years. The term of all commissioners thereafter elected shall be for four (4) years, or until their successors are elected and qualified. Any such city that has a population of not less than two thousand nine hundred twenty (2,920) nor more than two thousand nine hundred twenty-two (2,922), according to the federal census of 1960 or any subsequent federal census, five (5) commissioners shall be elected as provided for cities of more than five thousand (5,000) population. The deadline for filing nominating petitions for the first commissioners is thirty-five (35) days before the incorporation election.

(c) Any city having a population of less than five thousand (5,000) shall have the option of increasing the number of commissioners to five (5) by ordinance. In the next regular city election after the adoption of such an ordinance, voters shall be entitled to vote for three (3) commissioners, or four (4) commissioners, as the case may be, and at the same election the approval of the ordinance shall also be submitted to the voters. If a majority of those voting on the ordinance shall be for approval and the number of commissioners to be elected is three (3), the two (2) receiving the highest number of votes shall hold office for four (4) years, and the third for two (2) years. If the number of commissioners to be elected is four (4), the two (2) receiving the highest number of votes shall hold office for four (4) years, and the other two (2) for two (2) years. The terms of all commissioners thereafter elected shall be for four (4) years, or until their successors are elected and qualified. If a majority of those voting on the ordinance shall not be for approval, the ordinance shall be null and void, and the results of the election shall be certified as though the election were for one (1) commissioner, or two (2) commissioners, as the case may be, and as though no ordinance had been adopted. Any city that has previously adopted an ordinance approved by the voters pursuant to this subsection (c) increasing the number of commissioners from three (3) to five (5), may, after six (6) years, adopt an ordinance to decrease the number of commissioners from five (5) to three (3) following the same procedure. If a majority of those persons voting on the ordinance shall be for approval, then the number of commissioners shall be reduced to three (3). Any such ordinance providing for a decrease in the number of commissioners shall not operate to abbreviate the term of office of any elected commissioner.

(d) An ordinance increasing the number of commissioners to five (5) may also be submitted to the voters in an election on the question that the board of commissioners directs the county election commission to hold. At such election, voters shall be entitled to vote for two (2) commissioners to serve until the next regular city election. If a majority of those voting on the ordinance shall be for approval, the two (2) candidates for commissioner receiving the highest number of votes shall be declared elected. At the next regular city election if the number of commissioners to be elected is four (4), the three (3) receiving the highest number of votes shall hold office for four (4) years, and the fourth for two (2) years; if the number of commissioners to be elected is three (3), they shall hold office for four (4) years. The terms of all commissioners thereafter elected shall be for four (4) years, or until their successors are elected and qualified. If a majority of those voting on the ordinance in the special election shall not be for approval, the ordinance and the election of the two (2) commissioners shall be null and void.

(e) Notwithstanding subsections (a)-(d), a city with a population of not less than six hundred (600) nor more than six hundred twenty-five (625) persons, according to the 1980 federal census or any subsequent federal census, located in a county with a population in excess of seven hundred thousand (700,000) persons, also according to the 1980 federal census or any subsequent federal census, shall elect all commissioners at one time for a four-year term so that the city may be spared the expense of conducting elections every two (2) years. In order to effectuate this provision, all commissioners to be elected at the 1983 election shall be elected to a two-year term only, to serve until the 1985 election at which time, and every four (4) years thereafter, all commissioners shall be elected to four-year terms. Subsection (e) shall have no effect unless approved by a two-thirds (2/3) vote of the governing body of any municipality to which it may apply.

(f) Cities that have adopted § 6-20-201(a)(3) to provide for popular election of the mayor shall have two (2) or four (4) commissioners as the case may be under subsection (b) or (c).

(g) Notwithstanding subsections (a)-(f), any city incorporated under or adopting this charter may, by ordinance, choose to elect the members of the board of commissioners by district. If the board chooses to elect commissioners by district, the board shall by ordinance create contiguous single-member districts equal to the number of commissioners. The districts shall be equitably apportioned according to population. The establishment of the districts and the fixing of their boundaries shall be accomplished not less than twelve (12) months prior to the regular city election at which commissioners are to be elected, and any change in district boundaries shall also be accomplished within this time limitation. The board shall, within ten (10) years from the initial establishment of districts and at least once in every ten (10) years thereafter, reapportion the districts so that the apportionment shall comply with the requirements of this section. One (1) commissioner shall be elected from each district of the city. The ordinance providing that the commissioners will be chosen by districts may provide that each district commissioner will be elected by the voters of the city at-large or by only the voters of the district. A person must reside in a district to run for or hold the office of commissioner from that district. The ordinance providing that commissioners will be chosen by district may also provide for transition provisions, including increasing the terms of the number of commissioners necessary so that the initial election from all districts shall take place at the same time. The ordinance may provide that all commissioners initially elected serve four-year terms or that some serve four (4) years and some serve two (2) years. If some are elected for two (2) years, their successors shall be elected for four (4) years, so that the commissioners have staggered terms. After the initial election, all commissioners shall be elected for four-year terms.

(h) Any city having a population of more than twenty thousand (20,000), according to the last federal census, shall have the option of increasing the number of commissioners to seven (7) by ordinance. Upon adoption of such an ordinance, it shall be filed with the county election commission, which shall submit approval of the ordinance to the voters of the city at the next general election or regular city election that follows the filing period required pursuant to § 2-3-204(b). If a majority of those voting on the ordinance are not for approval, the ordinance shall be null and void. If a majority of those voting on the ordinance are for approval, then at the next regular city election, voters shall be entitled to vote for four (4) commissioners, or five (5) commissioners, as the case may be, in order to provide for a total of seven (7) commissioners. If the number of commissioners to be elected is four (4), each shall hold office for four (4) years. If the number of commissioners to be elected is five (5), the three (3) receiving the highest number of votes shall hold office for four (4) years, and the other two (2) for two (2) years. The terms of all commissioners thereafter elected shall be for four (4) years, or until their successors are elected and qualified. An ordinance approved by the voters pursuant to this section may not be repealed or amended.



§ 6-20-102 - Date of elections.

(a) The first election of commissioners in any city under chapters 18-22 of this title shall be held on the fourth Tuesday following the election at which these chapters have been adopted. The board of commissioners shall fix the date of all subsequent elections; provided, that any date so designated shall fall within ninety (90) days of the annual anniversary of the first election of the board of commissioners.

(b) In any city having a population of not less than three hundred seventy-five (375) nor more than four hundred twenty-five (425), in any county having a population of not less than twenty-eight thousand (28,000) nor more than twenty-eight thousand one hundred (28,100), all according to the 1970 federal census or any subsequent federal census, the board of commissioners shall fix the date of all subsequent elections; provided, that any date so designated shall be set at least one hundred twenty (120) days prior to the date such election is to be held. The presiding officer of the board of commissioners shall certify such election date, or any subsequent change thereto, to the secretary of state.

(c) (1) The board of commissioners may by ordinance change the date of municipal elections to coincide with the August or November general election. The ordinance changing the election date shall provide for the extension of the terms of members of the board necessary to meet the election date, but no term may be extended for more than two (2) years beyond its regular expiration date.

(2) Nothing in subdivision (c)(1) shall be construed to remove any incumbent from office or abridge the term of any incumbent prior to the end of the term for which an elected official was selected.

(3) If the board of commissioners changes the date of municipal elections pursuant to subdivision (c)(1), the board may at a later date change the election date back to what such date was prior to moving the election date to coincide with the August or November general election. The board may only make an election date change under this subdivision (c)(3) one (1) time. Terms of incumbent members of the board shall not be abridged to accomplish an election date change under this subsection (c); however, members elected at a date change pursuant to this subsection (c) may take office at a later date so as to not abridge terms of incumbent members. If such members take office at a later date, their term may be abridged due to such members having to take office at the later date.

(d) (1) In addition to the authority granted by subsections (a), (b) and (c), the board of commissioners of any municipality incorporated under the general laws of this state and having a population of not less than four hundred fifty (450) nor more than four hundred sixty (460), or not less than four hundred eight-five (485) nor more than four hundred ninety-four (494), that is located in any county having a population of not less than fifty-one thousand two hundred (51,200) nor more than fifty-one thousand three hundred (51,300), all according to the 2000 federal census or any subsequent federal census, may, by an ordinance approved by an affirmative two-thirds (2/3) vote of its membership, fix the date of subsequent regular municipal elections as the date of the regular November election as defined in § 2-1-104, by one (1) of the following alternative methods specified in the ordinance:

(A) The terms of office of the incumbent members of the board of commissioners and popularly-elected mayor, if there is one, that would have expired on the date of the first regular municipal election occurring after the adoption of the ordinance shall be extended to the date of the regular state November election occurring thereafter. The terms of office of the incumbent members of the board of commissioners and popularly-elected mayor, if there is one, that would have expired on the date of the second regular municipal election occurring after the adoption of the ordinance shall be extended to the date of the regular state November election occurring thereafter; or

(B) The terms of incumbent members of the board of commissioners, and the popularly-elected mayor, if there is one, that expire six (6) months or less before a regular state November election, shall be extended to the date of that state election. The terms of members of the board of commissioners and the popularly-elected mayor, if there is one, that expire more than six (6) months before a regular state November election shall be filled at the regular city election pertinent to those offices for terms extending to the next regular state November election.

(2) Members of the board of commissioners, and the popularly-elected mayor, if there is one, shall be elected for terms of four (4) years, except for the transitional term provided for in subdivision (d)(1)(B).

(3) Nothing in this subsection (d) shall be construed to remove any incumbent from office or abridge the term of any incumbent prior to the end of the term for which an elected official was selected.



§ 6-20-103 - Persons eligible as commissioners.

A qualified voter of the city, other than a person qualified to vote based only on nonresident ownership of real property under § 6-20-106(b), shall be eligible for election to the office of commissioner.



§ 6-20-104 - Disqualification from office.

No person shall become commissioner who has been convicted of malfeasance in office, bribery, or other corrupt practice, or crime, or of violating any of the provisions of § 6-20-108 in reference to elections. Any commissioner so convicted shall forfeit such commissioner's office.



§ 6-20-105 - Calling elections.

The board of commissioners has the power by ordinance to direct the calling by the county election commission of municipal elections, including all elections respecting bond issues.



§ 6-20-106 - Qualifications of voters.

(a) In any election of commissioners under this charter, registered voters of the city or territory may vote.

(b) In cities having populations of not less than one thousand three hundred fifty (1,350) nor more than one thousand three hundred seventy-five (1,375), according to the 1970 federal census or any subsequent federal census, registered voters who own real property located in any such city shall be entitled to vote in all municipal elections and municipal referenda held in such city. In cases of multiple ownership of real property, no more than two (2) owners who are registered voters shall be eligible to vote under this subsection (b). This subsection (b) shall have no effect unless it is approved by a two-thirds (2/3) vote of the board of commissioners of any city to which it applies. Its approval or nonapproval shall be proclaimed by the presiding officer of such board and certified by such presiding officer to the secretary of state.

(c) In cities having a population of not less than four thousand five hundred fifty (4,550) nor more than four thousand six hundred eight (4,608), according to the 1980 federal census or any subsequent federal census, all registered voters who own real property located in any such city shall also be entitled to vote in all municipal elections and municipal referenda held in such city.

(d) In any city having a population of not less than one thousand nine hundred forty (1,940) nor more than two thousand (2,000), according to the 1980 federal census or any subsequent federal census, a registered voter who resides outside the boundaries of the city, but who owns at least eight thousand square feet (8,000 sq. ft.) of real property located within the boundaries of the city, shall be entitled to vote in all municipal elections and municipal referenda held in the city. In any case of multiple ownership of such real property, the nonresident voter must own at least one-half (1/2) interest of such property. This subsection (d) shall have no effect unless it is approved by a two-thirds (2/3) vote of the board of commissioners of any city to which it applies. Its approval or nonapproval shall be proclaimed by the presiding officer of such board and certified by such presiding officer to the secretary of state.

(e) In municipalities having a population of not less than one thousand ten (1,010) and not more than one thousand fifteen (1,015), according to the 1990 federal census or any subsequent federal census, all registered voters who own real property located in any such municipality shall also be entitled to vote in all municipal elections and municipal referenda held in such city. In cases of multiple ownership of real property, no more than two (2) owners who are registered voters are eligible to vote under this subsection (e). This subsection (e) shall have no effect unless it is approved by a two-thirds (2/3) vote of the board of commissioners of any city to which it applies. Its approval or nonapproval shall be proclaimed by the presiding officer of such municipality and certified by the presiding officer to the secretary of state.

(f) (1) In any city incorporated under chapters 18-22 of this title having a population of not less than four hundred sixty (460) nor more than four hundred sixty-nine (469), according to the 2010 federal census or any subsequent federal census, registered voters who own real property located in any such city shall be entitled to vote in all municipal elections and municipal referenda held in such city; provided, that in cases of multiple ownership of real property, no more than two (2) owners who are registered voters shall be eligible to vote.

(2) Subdivision (f)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the board of commissioners of any city to which it applies. Its approval or nonapproval shall be proclaimed by the presiding officer of the board and certified by the presiding officer to the secretary of state.



§ 6-20-107 - Declaration of results.

The county election commission shall determine and declare the results of the election. The requisite number of candidates receiving the highest number of votes shall be declared elected.



§ 6-20-108 - Improper solicitation of political support.

No candidate for any office nor any other person shall, directly or indirectly, give or promise any person or persons any office, employment, money, benefit, or anything of value for the purpose of influencing or obtaining political support, aid, or vote for any candidate. Any person violating this section shall be punished by fine of not more than fifty dollars ($50.00) for each offense.



§ 6-20-109 - Beginning of terms of office.

The terms of all commissioners shall begin at the beginning of the first regularly scheduled meeting of the board of commissioners following the date of their election.



§ 6-20-110 - Vacancies.

(a) Any vacancy on the board occurring prior to a regular city election shall be filled by the remaining members of the board until that election. At the election, the remaining unexpired term shall be filled. No member shall be appointed under this section at any time when the board already has one (1) member so appointed. In the case of any additional vacancy, the board shall by ordinance or resolution, call upon the county election commission to call a special election for the purpose of filling such additional vacancy. If a city has chosen to elect commissioners from districts, any vacancy in a district commissioner's office shall be filled by the appointment or election of a qualified person who resides in the district.

(b) If, within ninety (90) days of the occurrence of a vacancy, the vacancy has not been filled by the remaining members of the commission in accordance with subsection (a), then the mayor, or, if a vacancy exists in the position of mayor, then the city manager, or, if a vacancy exists in the positions of mayor and city manager, then the city recorder, shall notify the county election commission within five (5) business days following the passage of such ninety-day period. The county election commission shall call a special election for the purpose of filling the vacancy; provided, however, that such special election shall be held in conjunction with the next general election or city election, if such election is scheduled to occur more than seventy-five (75) days but less than one hundred twenty (120) days from the date the county election commission is notified of the unfilled vacancy.



§ 6-20-111 - Term limits for mayor and board of commissioners.

(a) Subject to the further provisions of this section, the board of commissioners of any municipality incorporated under this charter that is located within a county that has adopted a charter form of government is authorized, upon its own initiative and upon the adoption of an ordinance by a two-thirds (2/3) vote at two (2) separate meetings, to establish term limits for the mayor and the board of commissioners of such municipality in such manner as shall be designated by the ordinance. The operation of the ordinance shall be subject to approval of the voters as required in subsection (b).

(b) (1) Any ordinance to establish term limits for the mayor and board of commissioners of any municipality to which subsection (a) applies shall not become operative until approved in an election herein provided in the municipality. Upon the adoption of the ordinance, the mayor shall notify the county election commission to hold an election as provided in this subsection (b).

(2) After the receipt of a certified copy of such ordinance, the county election commission shall hold an election on the question pursuant to § 2-3-204, providing options to vote "FOR" or "AGAINST" the ordinance, and a majority vote of those voting in the election shall determine whether the ordinance is to be operative.

(3) If the majority vote is for the ordinance, it shall be deemed to be operative on the date that the county election commission makes its official canvass of the election returns; provided, however, that no term limits shall apply until the election of the mayor and board of commissioners held after the ordinance is operative.

(4) If the majority vote is against the ordinance, no further elections on the question of term limits shall be held until at least four (4) years have expired from the previous election and only after the board of commissioners adopts a new ordinance for such purposes in accordance with subsection (a).

(c) Any referendum required by this section may only be submitted to the voters at a regular August election, regular November election, or regularly scheduled municipal election.






Part 2 - Powers and Duties of Board

§ 6-20-201 - Election of mayor -- Absence or disability of mayor.

(a) (1) The commissioners, at the first regular meeting after each biennial election, shall elect one (1) of their number mayor for a term of two (2) years, and, thus organized, the body shall be known as the board of commissioners.

(2) In cities holding elections every four (4) years under the terms of § 6-20-101(e), the commissioners, at the first regular meeting after the quadrennial election and every two (2) years subsequent thereto, shall elect one (1) of their number mayor for a term of two (2) years, and the body so organized shall be known as the board of commissioners. This subdivision (a)(2) shall have no effect unless approved by a two-thirds (2/3) vote of the governing body of any municipality to which it may apply.

(3) (A) Cities holding elections every four (4) years under the terms of § 6-20-101 and having a population of not less than one thousand twenty (1,020) nor more than one thousand thirty (1,030), according to a 1987 state certified census or any subsequent federal census, shall have the option of a popular election of a mayor, to serve four (4) consecutive years, as the board of commissioners directs the county election commission to hold under § 6-20-102. Voters shall be entitled to vote for a mayor and two (2) or four (4) commissioners dependent upon those provisions of § 6-20-101 in effect for that city.

(B) Subdivision (a)(3)(A) shall have no effect unless approved by a two-thirds (2/3) vote of the governing body of any municipality to which it may apply.

(b) (1) (A) Rather than being elected by the board of commissioners, the mayor may be elected by popular vote if this method of electing the mayor is approved in a referendum in the city. In the referendum, the question on the ballot shall appear in substantially this form:

Shall the mayor of this city be elected by popular vote rather than by the board of commissioners?

(B) The referendum may be called by resolution of the board of commissioners or by petition of ten percent (10%) of the registered voters of the city. The referendum shall be held by the county election commission as provided in the general election law for elections on questions, or the resolution or petition may provide that the referendum be held at the next regular city election.

(2) Once the popular election of the mayor has been approved by a majority of those voting, the board of commissioners shall designate by ordinance one (1) of the commissioner positions as that of mayor. The popular election of the mayor shall take effect at the next election for the position designated. In the mayoral election, the person receiving the most votes shall become the mayor. The term of the popularly elected mayor shall be four (4) years.

(3) In a city that has chosen to elect commissioners from districts and that also has chosen to elect the mayor by popular vote, the board of commissioners shall establish one (1) less district than the number of commissioners, and the mayor shall be elected at-large for a four-year term.

(4) The popularly elected mayor shall have the same powers and duties as a mayor chosen by the board of commissioners.

(c) During the absence or disability of the mayor, the board shall designate some properly qualified person to perform the mayor's duties.



§ 6-20-202 - Appointment of vice mayor.

At the first meeting of the board, and thereafter at the first meeting after a general city election, the board shall choose from its membership a member to act in the absence, inability, or failure to act of the mayor.



§ 6-20-203 - Duties of vice mayor.

The vice mayor shall act as mayor during any temporary absence, inability, or failure to act of the mayor, and whenever a vacancy occurs in the office of mayor, such member shall become mayor and hold office as such for the unexpired term.



§ 6-20-204 - Compensation of mayor and commissioners.

(a) The salary of the mayor shall not exceed three hundred dollars ($300) per month, and the salary of each commissioner shall not exceed two hundred fifty dollars ($250) per month; except that in cities that have a population of not less than one thousand (1,000), according to the federal census of 1970 or any subsequent federal census, the salary of the mayor shall not exceed five hundred dollars ($500) per month, and the salary of each commissioner shall not exceed four hundred fifty dollars ($450) per month. No increase in the salaries permitted by this section shall become effective unless approved by a two-thirds (2/3) vote of the board of commissioners.

(b) (1) The salary of the mayor and commissioners shall be set by the board of commissioners. In cities with a population of less than one thousand (1,000), however, the salary of the mayor shall not exceed five hundred dollars ($500) per month, and the salary of each commissioner shall not exceed four hundred fifty dollars ($450) per month. In cities with a population of one thousand (1,000) or more, the salary of the mayor shall not exceed one thousand dollars ($1,000) per month, and the salary of each commissioner shall not exceed nine hundred fifty dollars ($950) per month. No increase in salaries of the mayor and commissioners shall be effective unless approved by a two-thirds (2/3) vote of the members to which the board of commissioners is entitled. Populations referred to in this section shall be as determined by the latest federal decennial census.

(2) This subsection (b) shall only apply in counties having a population of not less than four hundred seventy thousand (470,000) nor more than four hundred eighty thousand (480,000), according to the 1980 federal census or any subsequent federal census.

(c) (1) Notwithstanding the limits established in subsections (a) and (b), the salaries of the mayor and commissioners may be established annually by the board of commissioners at the time of adoption of the annual operating budget; provided, however, that such salaries shall not be increased or diminished prior to the end of the term for which such officials were elected.

(2) This subsection (c) shall become effective upon approval by a two-thirds (2/3) vote of the board of commissioners.



§ 6-20-205 - Powers of board -- Conflict of interest.

(a) The legislative and all other powers, except as otherwise provided by this charter, are delegated to and vested in the board of commissioners. The board may by ordinance or resolution not inconsistent with this charter prescribe the manner in which any powers of the city shall be exercised, provide all means necessary or proper therefor, and do all things needful within or without the city or state to protect the rights of the city.

(b) (1) Any member of a local governing body of a county or a municipality who is also an employee of such county or municipality may vote on matters in which such member has a conflict of interest if the member informs the governing body immediately prior to the vote as follows:

"Because I am an employee of (name of governmental unit), I have a conflict of interest in the proposal about to be voted. However, I declare that my argument and my vote answer only to my conscience and to my obligation to my constituents and the citizens this body represents."

(2) In the event a member of a local governing body of a county or a municipality has a conflict of interest in a matter to be voted upon by the body, the member may abstain for cause by announcing such to the presiding officer. Any member of a local governing body of a county or municipality, who abstains from voting for cause on any issue coming to a vote before the body shall not be counted for the purpose of determining a majority vote.

(3) The vote of any person having a conflict of interest who does not inform the governing body of such conflict as provided in subdivision (b)(1) shall be void if challenged in a timely manner. As used in this subdivision (b)(3), "timely manner" means during the same meeting at which the vote was cast and prior to the transaction of any further business by the body.

(4) Nothing in this subsection (b) shall be construed as altering, amending or otherwise affecting § 12-4-101(a). In the event of any conflict between this subsection (b) and § 12-4-101(a), § 12-4-101(a) shall prevail.



§ 6-20-206 - Exercise of board's powers.

The board shall exercise its powers in session duly assembled, and no member or group of members thereof shall exercise or attempt to exercise the powers conferred upon the board, except through proceedings adopted at some regular or special session.



§ 6-20-207 - Regular meetings.

The board of commissioners shall by ordinance fix the time and place at which the regular meetings of the board shall be held. Until otherwise provided by ordinance, the regular meetings of the board shall be held at eight o'clock p.m. (8:00 p.m.) on the first and third Thursdays of each month.



§ 6-20-208 - Special meetings.

Whenever, in the opinion of the mayor, city manager or any two (2) commissioners the welfare of the city demands it, the mayor or the recorder shall call special meetings of the board of commissioners upon at least twelve (12) hours written notice to each commissioner, the city manager, recorder, and city attorney, served personally or left at such person's usual place of residence. Each call for a special meeting shall set forth the character of the business to be discussed at such meeting and no other business shall be considered at such meeting.



§ 6-20-209 - Mayor presiding.

The mayor shall preside at all meetings of the board of commissioners.



§ 6-20-210 - Quorum.

A majority of all the members of the board constitutes a quorum, but a smaller number may adjourn from day to day, and may compel the attendance of the absentees in such manner and under such penalties as the board may provide.



§ 6-20-211 - Procedural powers and duties of board -- Penalties.

(a) The board may determine the rules of its proceedings, subject to this charter, and may arrest and punish by fine any member or other person guilty of disorderly or contemptuous behavior in its presence.

(b) (1) The board has the power and may delegate it to any committee to:

(A) Subpoena witnesses, and order the production of books and papers relating to any subject within its jurisdiction;

(B) Call upon its own officers or the chief of police to execute its process; and

(C) Arrest and punish by fine or imprisonment, or both, any person refusing to obey such subpoena or order.

(2) The refusal to obey a subpoena or order of the board is a Class C misdemeanor.

(c) A violation of this section is a Class C misdemeanor, and each day's continuance in any refusal to comply with the requirements of this section is a separate offense.

(d) The board's presiding officer or the chair of any committee may administer oaths to witnesses.

(e) The board shall keep a journal of its proceedings, and the yeas and nays on all questions shall be entered thereon.



§ 6-20-212 - Board sessions public. -- Emergencies.

(a) All sessions of the board shall be public.

(b) All sessions of the board shall be subject to a change of plan in case of emergency.



§ 6-20-213 - Powers of mayor.

The mayor shall preside at all meetings of the board of commissioners and perform such other duties consistent with the mayor's office as may be imposed by it, and the mayor shall have a seat, a voice and a vote, but no veto. The mayor shall sign the journal of the board and all ordinances on their final passage, execute all deeds, bonds, and contracts made in the name of the city, and the mayor may introduce ordinances to the board of commissioners.



§ 6-20-214 - Style of ordinances.

All ordinances shall begin, "Be it ordained by the city of (here insert name) as follows:".



§ 6-20-215 - Ordinance procedure.

(a) (1) Except as provided in subdivision (a)(2), every ordinance shall be read two (2) different days in open session before its adoption, and not less than one (1) week shall elapse between first and second readings, and any ordinance not so read shall be null and void. Any city incorporated under chapters 18-22 of this title may establish by ordinance a procedure to read only the caption of an ordinance, instead of the entire ordinance, on both readings. Copies of such ordinances shall be available during regular business hours at the office of the city recorder and during sessions in which the ordinance has its second reading.

(2) Notwithstanding subdivision (a)(1), the board of commissioners governing any city incorporated under chapters 18-22 of this title may adopt ordinances pursuant to a consent calendar if the board unanimously passes an ordinance approving the consent calendar; provided, the ordinance approving the consent calendar shall require that:

(A) Each ordinance on the consent calendar be considered on two (2) different days in open session before its adoption and that not less than one (1) week shall elapse between first and second consideration;

(B) Copies of each ordinance adopted pursuant to the consent calendar be available during regular business hours at the office of the city recorder and during sessions in which the ordinance has its second reading;

(C) If any board member objects to an ordinance on the consent calendar or any amendment is adopted to an ordinance on the consent calendar, then the ordinance shall be removed from the consent calendar and may be adopted pursuant to subdivision (a)(1); and

(D) Copies of the consent calendar shall be published along with the agenda prior to any meeting at which the consent calendar will be considered.

(3) A city that has established a consent calendar pursuant to subdivision (a)(2) may eliminate the consent calendar by passage of an ordinance in the same manner required to create the consent calendar.

(b) An ordinance shall not take effect until fifteen (15) days after the first passage thereof, except in case of an emergency ordinance. An emergency ordinance may become effective upon the day of its final passage; provided, that it shall contain the statement that an emergency exists and shall specify the distinct facts and reasons constituting such an emergency.

(c) The unanimous vote of all members of the board present shall be required to pass an emergency ordinance.

(d) No ordinance making a grant, renewal, or extension of a franchise or other special privilege, or regulating the rate to be charged for its service by any public utility shall ever be passed as an emergency ordinance. No ordinance shall be amended, except by a new ordinance.



§ 6-20-216 - Voting by board.

In all cases under § 6-20-215, the vote shall be determined by yeas and nays, and the names of the members voting for or against an ordinance shall be entered upon the journal.



§ 6-20-217 - Recording of ordinances.

Every ordinance shall be immediately taken charge of by the recorder and by the recorder be numbered, copied in an ordinance book, filed and preserved in the recorder's office.



§ 6-20-218 - Publication of penal ordinances -- Effective date.

(a) Each ordinance of a penal nature, or the caption of each ordinance of a penal nature, shall be published after its final passage in a newspaper of general circulation in the city.

(b) No such ordinance shall take effect until the ordinance, or its caption, is published, except as otherwise provided in chapter 54, part 5 of this title.



§ 6-20-219 - Mayoral duties required by ordinance.

The mayor has the power and it is hereby made the mayor's duty to perform all acts that may be required of the mayor by any ordinance duly enacted by the board of commissioners, not in conflict with any of the provisions of this charter.



§ 6-20-220 - Removal of officers.

(a) The mayor or any commissioner may be removed from office by the board of commissioners for crime or misdemeanor in office, for grave misconduct showing unfitness for public duty, or for permanent disability, by a majority vote of the other members of the board voting for such removal. The proceedings for such removal shall be upon specific charges in writing, which, with a notice stating the time and place of the hearing, shall be served on the accused or published at least three (3) times on three (3) successive days in a daily newspaper circulating in the city.

(b) The hearing shall be public and the accused shall have the right to appear and defend in person or by counsel and have process of the board to compel the attendance of witnesses in the accused's behalf. Such vote shall be determined by yeas and nays, and the names of the members voting for or against such removal shall be entered in the journal.

(c) Immediately upon the vote for removal, the term of the accused shall expire and the accused's official status, power and authority shall cease without further action.

(d) Anyone removed under this section shall have the right of appeal.









Chapter 21 - City Manager, Officers and Employees

Part 1 - General Provisions

§ 6-21-101 - Appointment and removal of city manager.

(a) The board of commissioners shall appoint and fix the salary of the city manager, who shall serve at the will of the board.

(b) (1) The city manager may not be removed within twelve (12) months from the date on which the city manager assumed the duties of the city manager, except for incompetence, malfeasance, misfeasance, or neglect of duty.

(2) In case of the city manager's removal within that period, the city manager may demand written charges and a public hearing thereon before the board prior to the date on which final removal shall take effect. The decision and action of the board on such hearing shall be final, and pending such hearing, the board may suspend the city manager from duty.



§ 6-21-102 - Subordinate officers and employees.

(a) The city manager may appoint, promote, suspend, transfer and remove any officer or employee of the city responsible to the city manager; or the city manager may, in the city manager's discretion, authorize the head of a department or office responsible to the city manager to take such actions regarding subordinates in such department or office. The city manager shall appoint such heads of administrative offices or organizational units as the city manager deems necessary. The city manager may combine, or personally hold, any such administrative offices established pursuant to this subsection (a) or otherwise established or may delegate parts of the duties of the city manager's office to designated subordinates.

(b) Except as otherwise provided in this charter, the compensation of all officers and employees of the city shall be fixed by the city manager within the limits of the appropriations ordinance and in accordance with a comprehensive pay plan adopted by the board of commissioners.



§ 6-21-103 - Oath of office.

Every officer, agent, and employee holding a position upon an annual salary shall, before entering upon such person's duties, take and subscribe and file with the recorder, an oath or affirmation that such person has all the qualifications named in this charter for the office or employment such person is about to assume, that such person will support the constitutions of the United States and of this state and the charter and ordinances of the city and will faithfully discharge the duties of the office or employment.



§ 6-21-104 - Surety bond.

The city manager and every officer, agent, and employee having duties embracing the receipt, disbursement, custody, or handling of money shall, before entering upon these duties, execute a fidelity bond with some surety company authorized to do business in the state, as surety, except that bonds for five hundred dollars ($500) or less may be given with personal surety, in such amount as shall be prescribed by ordinance of the board of commissioners, except where the amount is prescribed in this charter. All such bonds and sureties thereto shall be subject to the approval of the board of commissioners. The cost of making these bonds is to be paid by the city.



§ 6-21-105 - Additional bond.

If, at any time, it appears to the mayor, city manager, or recorder that the surety or sureties on any official bond are insufficient, the officer or employee shall be required to give additional bond, and if such officer or employee fails to give additional bond within twenty (20) days after being notified, the officer or employee's office shall be vacant.



§ 6-21-106 - Political activities of officers and employees -- Penalties.

(a) Neither the city manager, recorder, city judge, chief of police nor any person in the employ of the city, under any of such officers, shall take any active part in or contribute any money toward the nomination or election of any candidate for election to the board of commissioners, except to answer such questions as may be put to them and as they may desire to answer.

(b) A violation of this section shall subject the offenders to removal from office or employment, and to punishment by fine of not more than fifty dollars ($50.00) for each offense.



§ 6-21-107 - Manager as administrative head -- Absence -- Time devoted to office.

(a) In addition to all other powers conferred upon the city manager, the city manager shall be the administrative head of the municipal government under the direction and supervision of the board of commissioners. The city manager shall be appointed without regard to the city manager's political beliefs and need not be a resident of the city or state at the time of appointment.

(b) During the absence or disability of the city manager, the board of commissioners may designate some properly qualified person to perform the functions of the city manager.

(c) The city manager shall not be required to give the city manager's entire time to the affairs of the city, unless the city commissioners, when employing the city manager, make the employment conditional upon the city manager's devoting the city manager's entire time to the interest of the city.



§ 6-21-108 - Powers and duties of manager.

The powers and duties of the city manager are to:

(1) See that the laws and ordinances are enforced, and upon knowledge or information of any violation thereof, see that prosecutions are instituted in the city court;

(2) Except as otherwise provided in this charter, appoint, promote, demote, suspend, transfer, remove, and otherwise discipline all department heads and subordinate employees at any time, subject only to any personnel rules and regulations adopted by ordinance or resolution by the commission. Any hearings on, or appeals from, the city manager's personnel decisions provided for in the personnel rules and regulations shall be exclusively before the city manager or a hearing officer designated by the city manager;

(3) Supervise and control the work of the recorder, the chief of police, the city attorney, treasurer, and all other officers, and of all departments and divisions created by this charter or that hereafter may be created by the board of commissioners;

(4) See that all terms and conditions imposed in favor of the city or its inhabitants in any public utility or franchise are faithfully done, kept and performed, and, upon knowledge or information of any violation thereof, call the same to the attention of the city attorney, who is hereby required to take such steps as are necessary to enforce the same;

(5) Attend all meetings of the board, with the right to take part in the discussion, but not to vote;

(6) Recommend to the board for adoption such measures as the city manager deems necessary or expedient;

(7) Act as budget commissioner and keep the board fully advised as to the financial condition and need of the city;

(8) Act as purchasing agent for the city and purchase all material, supplies and equipment for the proper conduct of the city's business as provided in § 6-19-104;

(9) Execute contracts on behalf of the city when this authority is delegated to the city manager by ordinance; and

(10) Perform such other duties as may be prescribed by this charter or required of the city manager by resolution or ordinance of the board.






Part 2 - City Attorney

§ 6-21-201 - Qualifications.

The city attorney shall be an attorney at law entitled to practice in the courts of the state.



§ 6-21-202 - Duties and compensation.

(a) The city attorney shall:

(1) Direct the management of all litigation in which the city is a party, including the functions of prosecuting attorney in the city courts;

(2) Represent the city in all legal matters and proceedings in which the city is a party or interested, or in which any of its officers are officially interested;

(3) Attend any meetings of the board of commissioners when required by the board;

(4) Advise the board and committees or members thereof, the city manager, and the heads of all departments and divisions, as to all legal questions affecting the city's interest; and

(5) Approve as to form all contracts, deeds, bonds, ordinances, resolutions and other documents to be signed in the name of or made by or with the city.

(b) The city attorney shall receive a salary to be fixed by the board.






Part 3 - Departments Generally

§ 6-21-301 - Departments of city.

That the work and affairs of the city may be classified and arranged conveniently and conducted efficiently, there are hereby established the following departments:

(1) Department of education;

(2) Department of finance;

(3) Department of public safety; and

(4) Department of public works and welfare.



§ 6-21-302 - Creation and control of departments by board.

The board of commissioners may by ordinance create new departments or combine or abolish existing departments and prescribe their duties and functions, but before doing so must receive the written recommendations of the city manager.



§ 6-21-303 - Supervision of departments by manager.

The city manager shall supervise and control all departments now or hereafter created, except as otherwise provided by this charter.






Part 4 - City Recorder

§ 6-21-401 - City recorder -- Appointment.

The city manager shall appoint a city recorder, who also may be appointed to the positions of finance director or treasurer or both.



§ 6-21-402 - Recorder pro tempore.

In the event of the temporary absence or disability of the recorder, the city manager may appoint a recorder pro tempore.



§ 6-21-403 - Functions at board meeting.

It is the duty of the recorder to be present at all meetings of the board of commissioners, and to keep a full and accurate record of all business transacted by the same, to be preserved in permanent book form.



§ 6-21-404 - Custody of official records.

The recorder shall have custody of, and preserve in the recorder's office, the city seal, the public records, original rolls of ordinance, ordinance books, minutes of the board of commissioners, contracts, bonds, title deeds, certificates, and papers, all official indemnity or security bonds, except the recorder's bond, which shall be in the custody of the mayor, and all other bonds, oaths and affirmations, and all other records, papers, and documents not required by this charter or by ordinance to be deposited elsewhere, and register them by numbers, dates, and contents, and keep an accurate and modern index thereof.



§ 6-21-405 - Copies of records and ordinances.

The recorder shall provide, and when required by any officer or person certify, copies of records, papers, and documents in the recorder's office, and charge therefor, for the use of the city, such fees as may be provided by ordinance, cause copies of ordinances to be printed, as may be directed by the board of commissioners, and keep them in the recorder's office for distribution.






Part 5 - City Court

§ 6-21-501 - City judges -- Jurisdiction -- Qualifications and compensation -- Elections -- Temporary replacement.

(a) There shall be a city court presided over by a city judge. The board of commissioners may appoint a city judge who shall serve at the will of the board. The city judge shall have such qualifications and receive such compensation as the board may provide by ordinance.

(b) (1) At the regular general election in August 1990, the candidate for city judge who receives the highest number of votes shall be elected to the position of city judge for a term of eight (8) years and shall be a licensed attorney authorized to practice in the courts of this state. The city judge shall be not less than thirty (30) years of age and shall be a resident of the county within which the city lies. The city judge shall receive such compensation as the board by ordinance may establish; provided, that such compensation shall not be altered for the term for which the city judge is elected.

(2) All fees shall be paid into the treasury of the city and are not to be considered as part of the compensation of the city judge. In the absence or disability of the city judge, a general sessions court judge of the county within which the city lies shall sit temporarily as city judge. Any vacancy in the office of city judge shall be filled by the board until the next regularly scheduled election is conducted.

(3) This subsection (b) is local in effect and shall become effective in a particular municipality upon the contingency of a two-thirds (2/3) vote of the legislative body of the municipality approving this subsection (b). Unless the municipality's charter provides otherwise, by the same vote, the legislative body of the municipality may revoke the approval of this subsection (b), and this subsection (b) shall become ineffective upon the end of the term of the city judge elected under this subsection (b).

(4) (A) This subsection (b) only applies in counties having a population in excess of two hundred fifty thousand (250,000), according to the 1980 federal census or any subsequent federal census.

(B) This subsection (b) does not apply in any county having a population greater than seven hundred seventy thousand (770,000), according to the 1980 federal census or any subsequent census.

(C) This subsection (b) shall not apply in any county having a population of not less than four hundred seventy thousand (470,000) nor more than four hundred eighty thousand (480,000), according to the 1980 federal census of population or any subsequent federal census.

(c) If a city judge is unable to preside over city court for any reason, then, to the extent a general sessions court judge agrees to serve temporarily as city judge, the judge shall appoint a general sessions judge of the county within which the city lies to sit in the city judge's stead. If there is not a general sessions judge available, then the city judge shall appoint an attorney, meeting the same qualifications as a general sessions judge, to sit temporarily.



§ 6-21-502 - Power to enforce ordinances.

(a) The city judge has the power and authority to:

(1) Impose fines, costs, and forfeitures, and punish by fine for violations of city ordinances;

(2) Preserve and enforce order in such city judge's court;

(3) Enforce the collection of all such fines, costs, and forfeitures imposed by such city judge; and

(4) (A) In default of payment, or of good and sufficient security given for the payment of such fines, costs or forfeitures imposed by such city judge, if:

(i) The city court has concurrent jurisdiction with the general sessions court, the city judge is authorized to enter an order in accordance with § 40-24-104 which, in accordance with such section, may include imprisonment until the fine, costs or forfeitures, or any portion of it, is paid. No such imprisonment shall exceed the period of time established in § 40-24-104, for any one (1) offense or violation.

(ii) The city court does not have concurrent jurisdiction with the general sessions court, the city judge is authorized to enter an order for contempt of court for the payment of the fine in the amount established pursuant to § 16-18-306.

(B) Fines may be paid in installments in the manner provided by ordinance or in accordance with § 40-24-104. Any court is authorized to enforce the collection of unpaid fines or forfeitures as a judgment in a civil action in any court with competent jurisdiction in accordance with § 40-24-105. The city judge may remit, with or without condition, fines and costs imposed for violation of any ordinance provision.

(b) The city judge may remit, with or without condition, fines and costs imposed for violation of any ordinance or charter provision.



§ 6-21-503 - Docket.

The city judge shall keep, or cause to be kept, a court docket or dockets embodying complete detailed records of all cases handled by the city judge.



§ 6-21-504 - Arrest warrant.

(a) Only one (1) warrant shall be issued for the same offense, the warrant to embrace all of the parties charged with the same offense.

(b) No arrest shall be made, except upon a warrant duly issued, unless the offense is committed in the presence of the officer making the arrest, or unless in a case of felony.

(c) The affidavit upon which the warrant is issued shall especially state the offense charged.



§ 6-21-505 - Appearance bond.

Whenever any person is arrested for the violation of any city ordinance in the presence of a police officer, and no warrant has been issued or served, such person may execute an appearance bond in an amount not exceeding fifty dollars ($50.00), and file same with a police desk sergeant, or may, in lieu of the execution of an appearance bond, deposit a sum not exceeding fifty dollars ($50.00), with a police desk sergeant and be given a receipt for same, and, on the appearance of such person before the city court at the time specified in the receipt, such deposit shall be returned to that person. On the failure of such person to appear at the time specified, the amount so deposited shall be forfeited to the municipality and such person shall not be entitled to the return of any part thereof and it shall not be necessary to issue a scire facias; provided, that within two (2) days of the imposition of the forfeiture, the city judge shall have the power to set aside the conditional judgment imposing such forfeiture when it shall be made to appear that the failure of the accused to appear and defend such accused's suit was due to no fault or negligence of the accused. After the expiration of the two (2) days, there may be a final judgment imposing a forfeiture.



§ 6-21-506 - Disposition of fines and labor.

(a) All fines imposed by the city judge for violations of city ordinances shall belong to and be paid into the treasury of the city.

(b) Any labor performed in the execution of a workhouse or prison sentence for such violation or violations shall be performed for the city under the direction of the city manager.



§ 6-21-507 - Collection of fines and cost.

(a) The city judge, in all cases heard or determined by such city judge for offenses against the corporate laws and ordinances, shall set and collect municipal court costs in accordance with § 16-18-304, shall levy and collect the litigation tax in accordance with § 16-18-305 and, in addition, shall add thereto one dollar ($1.00), as a tax on all such cases. The city judge shall certify to the chief of police for collection, all fines, costs, and forfeitures imposed by the city judge for offenses against the laws and ordinances of the city. Costs in favor of any person paid a fixed salary by the city shall belong to the city and be paid into its treasury. It is the duty of the city judge to collect and receipt for all fines imposed by the city judge, and the city judge shall render a monthly report to the board of commissioners of all costs and fines collected and of all assessed and uncollected.

(b) It is unlawful for any other person or officer to collect or receipt for such fines, costs, and recoveries, but the city judge may authorize the chief of police to collect and receipt for fines and costs.



§ 6-21-508 - Appeal from city judge's judgment.

Any person dissatisfied with the judgment of the city judge in any case or cases heard and determined by the city judge, may, within ten (10) entire days thereafter, Sundays exclusive, appeal to the next circuit court of the county, upon giving bond with good and sufficient security as approved by the city judge for such person's appearance or the faithful prosecution of the appeal; provided, that in prosecutions for violations of the city ordinances, the bond shall not exceed two hundred fifty dollars ($250).






Part 6 - Police

§ 6-21-601 - Appointment.

The city manager shall appoint a chief of police and such patrol officers and other members of the police force as may be provided by ordinance.



§ 6-21-602 - Duties.

It is the duty of the chief of police and the members of the police force to:

(1) Preserve order in the city;

(2) Protect the inhabitants and property owners therein from violence, crime, and all criminal acts;

(3) Prevent the commission of crime, violations of law and of the city ordinances; and

(4) Perform a general police duty, execute and return all processes, notices, and orders of the mayor, city manager, city attorney, and recorder, and all other processes, notices, and orders as provided in this charter or by ordinance.



§ 6-21-603 - Emergency assistance to police.

In time of riot or other emergency, the mayor or city manager shall have power to summon any number of inhabitants to assist the police force.



§ 6-21-604 - Duties in prosecution of violations.

Members of the police force, whenever necessary for the purpose of enforcing the ordinances of the city, shall procure the issuance of warrants, serve the same, and appear in the city courts as prosecutors, relieving complaining citizens insofar as practical of the burden of instituting cases involving the violation of city ordinances; but this section shall not be construed to relieve any person from the duty of appearing in court and testifying in any case.






Part 7 - Fire Department

§ 6-21-701 - Appointment.

The city manager shall appoint a chief of the fire department and such other members of the department as may be provided by ordinance.



§ 6-21-702 - Duties.

It is the duty of the chief of the fire department and the members thereof to take all proper steps for fire prevention and suppression.



§ 6-21-703 - Emergency powers.

(a) When any fire department or company recognized as duly constituted by the commissioner of commerce and insurance pursuant to § 68-102-108 is requested to respond to a fire, hazardous materials incident, natural disaster, service call, or other emergency, it may, regardless of where the emergency exists, proceed to the emergency site by the most direct route at the maximum speed consistent with safety. While responding to, operating at, or returning from such emergency, the chief of the responding fire department or company, or any member serving in capacity of fire officer-in-charge, shall also have the authority to:

(1) Control and direct the activities at the scene of the emergency;

(2) Order any person or persons to leave any building or place in the vicinity of such scene for the purpose of protecting such person or persons from injury;

(3) Blockade any public highway, street or private right-of-way temporarily while at such scene;

(4) Trespass at any time of the day or night without liability while at such scene;

(5) Enter any building or premises, including private dwellings, where a fire is in progress, or where there is reasonable cause to believe a fire is in progress, for the purpose of extinguishing the fire;

(6) Enter any building or premises, including private dwellings, near the scene of the fire for the purpose of protecting the building or premises, or for the purpose of extinguishing the fire that is in progress in another building or premises;

(7) Inspect for preplanning all buildings, structures, or other places in the chief's fire district, except the interior of a private dwelling, where any combustible material, including waste paper, rags, shavings, waste, leather, rubber, crates, boxes, barrels, rubbish, or other combustible material that is or may become dangerous as a fire menace to such buildings, structures, or other places has been allowed to accumulate, or where such chief or the chief's designated representative has reason to believe that such combustible material has accumulated or is likely to accumulate;

(8) Direct without liability the removal or destruction of any fence, house, motor vehicle, or other thing, if such person deems such action necessary to prevent the further spread of the fire;

(9) Request and be furnished with additional materials or special equipment at the expense of the owner of the property on which the emergency occurs, if deemed necessary to prevent the further spread of the fire or hazardous condition; and

(10) Order disengagement or discouplement of any convoy, caravan, or train of vehicles, craft, or railway cars, if deemed necessary in the interest of safety of persons or property.

(b) When any fire department or company responds to any emergency outside its fire district, however, it shall at all times be subject to the control of the fire chief or designated representative in whose district the emergency occurs.



§ 6-21-704 - Fire marshal.

The city manager may appoint a fire marshal whose duty shall be, subject to the chief of the fire department, to investigate the cause, origin, and circumstances of fires and the loss occasioned thereby, and assist in the prevention of arson.






Part 8 - Schools

§ 6-21-801 - Authority of city manager.

The city manager of any municipality incorporated under chapters 18-22 of this title has full power to manage and control the public or city schools.



§ 6-21-802 - Officers and employees.

The city manager shall appoint, prescribe the duties and powers of, and fix the salary of the director of schools of the city and appoint, fix the salaries of, and have power to remove, all other officers and all teachers, agents, and employees of the department of education.



§ 6-21-803 - Building plans.

All plans for the erection or improvement of school buildings or other buildings used for educational purposes shall be subject to the approval of the city manager.



§ 6-21-804 - Equipment and supplies.

All materials, supplies, and equipment for educational purposes shall be purchased by the city manager.



§ 6-21-805 - State and county school funds.

In apportioning the state and county school funds of the county, the county board of education, or other apportioning and disbursing body, shall apportion and pay over to the treasurer of the city such portion of the state and county school funds as by law is applicable to the schools within the limits of the city.



§ 6-21-806 - Disbursements from school fund.

The board of commissioners shall provide by ordinance for the manner in which the state, county, and city taxes apportioned to the school fund shall be paid over by the city treasurer.



§ 6-21-807 - Board of education -- Election -- Powers.

(a) Sections 6-21-801 and 6-21-802 notwithstanding, the board of commissioners, by ordinance, may delegate the power to manage and control the city public schools to an elected board of education.

(b) The board of education shall have the same number of members as the board of commissioners and shall be elected on the same day and in the same manner as the board of commissioners.

(c) If the board of commissioners is elected by district, the board of education shall also be elected by district.

(d) The board shall exercise the power otherwise granted to the city manager in this part.









Chapter 22 - Fiscal Affairs Under City Manager-Commission Charter

§ 6-22-101 - Duties of finance director.

The city manager or an officer appointed by the city manager shall serve as finance director and shall:

(1) Exercise a general supervision over the fiscal affairs of the city, and general accounting supervision over all the city's property, assets and claims, and the disposition of such property, assets and claims;

(2) Be the general accountant and auditor of the city;

(3) Have custody of all records, papers, and vouchers relating to the fiscal affairs of the city, and the records in the city manager's office shall show the financial operations and conditions, property, assets, claims, and liabilities of the city, all expenditures authorized and all contracts in which the city is interested;

(4) Require proper fiscal accounts, records, settlements and reports to be kept, made and rendered to the city manager by the several departments and officers of the city, including all deputies or employees of the city manager's department charged with the collection or expenditures of money, and shall control and audit the same; and

(5) At least monthly, adjust the settlements of officers engaged in the collection of the revenue.



§ 6-22-102 - Taxes and assessments under department of finance.

The assessment, levy, and collection of taxes and special assessments shall be in the charge of the department of finance, subject to the limitations elsewhere found in this charter.



§ 6-22-103 - Property and privileges taxable.

All property, real, personal and mixed subject to state, county, and city taxes, and all privileges taxable by law, shall be taxed, and taxes thereon collected by the city for municipal purposes as provided in this chapter.



§ 6-22-104 - Ad valorem tax.

The ad valorem tax upon the stocks, accounts, and equipment may be assessed and collected in like manner as state and county merchant's ad valorem tax is assessed upon the same property. It is the duty of the county assessor of property and the comptroller of the treasury to prepare a separate assessment book or roll showing real, personal and mixed property assessable by the county assessor of property or the comptroller of the treasury lying within the limits of the city.



§ 6-22-105 - Certification of assessments.

The records referenced in § 6-22-104 shall be certified to the finance director of the city upon the completion of the work of the boards of equalization, after they have been copied by the county clerk or the department of revenue.



§ 6-22-106 - Tax books.

(a) As soon as practicable in each year after the assessment books for the state and county are complete, which shall be after boards of equalization provided for by general laws shall have finished their work, it is the duty of the finance director to prepare or cause to be prepared, from the assessment books of the county and of the comptroller of the treasury, a tax book similar in form to that required by laws of the state to be made out for the county trustee, embracing, however, only such property and persons as are liable for taxes within the city.

(b) Such tax books, when certified to be true, correct and complete by the finance director, shall be the assessment for taxes in the city for all municipal purposes; provided, that there may be an assessment by the finance director at any time, of any property subject to taxation found to have been omitted, and such assessment shall be duly noted and entered on the assessment books of the city. Instead of the assessment made by county and state officials as provided in this section, the city may, by ordinance insofar as not prohibited by general laws, provide for and regulate an assessment to be made by its own assessor of property.



§ 6-22-107 - Statement of taxable property -- Tax levy.

(a) It is the duty of the finance director, in each year, as soon as the assessment roll for the city is complete, to submit to the board of commissioners a certified statement of the total amount of the valuation or assessment of the taxable property for the year within the city limits, including the assessment of all railroads, telephone, telegraph, and other public utility properties, together with a certified statement of the revenue derived by the city from privilege taxes, merchant's ad valorem taxes, street labor taxes, fines for the preceding fiscal year, and miscellaneous revenue.

(b) Upon the presentation of such statements by the finance director, the board shall proceed by ordinance to make the proper levy to meet the expenses of the city for the current fiscal year.



§ 6-22-108 - Effective date of levy.

The board of commissioners of the city shall have full power to levy and collect taxes as of January 10 of each and every year.



§ 6-22-109 - Extension of levy on tax books.

It is the duty of the finance director, immediately after the levy of taxes by the board of commissioners, to cause the levy to be extended upon the tax book prepared by the finance director in the same manner that extensions are made upon the tax books in the hands of the county trustee.



§ 6-22-110 - Due date of taxes -- Tax collector -- Distress warrants.

(a) All taxes due the city, except privilege and merchant's ad valorem taxes and street labor taxes, shall, until otherwise provided by ordinance, be due and payable on November 1 of the year for which the taxes are assessed.

(b) The treasurer shall be custodian of the tax books and shall be the tax collector of the city.

(c) Distress warrants may issue for the collection of taxes and any such distress warrant shall be executed by the chief of police or any police officers of the city by a levy upon, and sale of goods and chattels under the same provisions as prescribed by law for the execution of such process of courts of general sessions.



§ 6-22-111 - Tax liens -- Errors and irregularities in assessment.

(a) All municipal taxes on real estate in the city, and all penalties and costs accruing thereon, are hereby declared to be a lien on such realty from and after January 1 of the year for which same are assessed, superior to all other liens, except the liens of the United States, the state and the county, for taxes legally assessed thereon, with which it shall be a lien of equal dignity.

(b) No assessment shall be invalid because the size and dimensions of any tract, lot or parcel of land shall not have been precisely named nor the amount of the valuation or tax not correctly given, nor because the property has been assessed in the name of a person who did not own the same, nor because the same was assessed to unknown owners, nor on account of any objection or informality merely technical, but all such assessments shall be good and valid.

(c) The board of commissioners shall have power to correct any errors in the tax assessments upon a certificate filed by the assessor of property or assessing body.



§ 6-22-112 - Delinquency penalties -- Discount for early payment.

(a) On December 1 of the year for which the taxes are assessed, or other date provided by ordinance, a penalty of two percent (2%) upon all taxes remaining unpaid shall be imposed and collected by the city and paid into the city treasury. An additional penalty of two percent (2%) shall be added for each month thereafter for twelve (12) months.

(b) If any taxpayer elects to pay such taxpayer's taxes prior to October 1, that taxpayer shall be entitled to a discount of two percent (2%) from the amount of the taxpayer's bill.



§ 6-22-113 - Change of due dates -- Semiannual installments.

(a) The board of commissioners may, by ordinance passed by unanimous vote, change the due date and delinquent date of all taxes, and may provide for the semiannual payment of taxes and a discount for the prompt payment of such taxes.

(b) In case a semiannual installment of taxes is made due and payable before the assessment and levy of taxes in the city for the current year is complete, the amount of the installment so collected as a tax upon any property shall be not more than fifty percent (50%) of the taxes levied on the property for the preceding year, such installment to be credited on the current year's taxes when determined and levied.



§ 6-22-114 - Sale of real property for delinquency.

The finance director shall, under the provisions of the state law for the collection of delinquent taxes, certify to the trustee of the county a list of all real estate upon which municipal taxes remain due and unpaid, or that is liable for sale for other taxes, and the same shall be sold in like manner and upon the same terms and conditions as real estate is sold for delinquent state and county taxes.



§ 6-22-115 - Complaints in chancery to collect special assessments.

The board of commissioners has the power, and is hereby given authority, to file complaints in the chancery court in the name of the city for the collection of assessments and levies made for payment for improvements or service in the city, such as paving, sidewalks, curbing, guttering, sewers and other improvements, or services for which assessments may be made under the charter, or by any other acts of the general assembly, and the cost of which is made a charge on property owners abutting the improvements and a lien on abutting property. The suits commenced by such complaints shall be conducted as other suits in chancery for the enforcement of like liens and under the rules of law and practice provided for the same. The complaints shall not be objectionable because the owners of different parcels or lots of land are made parties thereto, it being the intention that all persons in the same improvement district, or liable for portions of the same assessment and levy for improving a portion of the city as provided in this section, and on whose property the assessment or levy is a lien, shall be made parties defendant to one (1) complaint.



§ 6-22-116 - License taxes.

(a) License taxes may be imposed by ordinance upon any and all privileges, businesses, occupations, vocations, pursuits, or callings, or any class or classes thereof, now or hereafter subject to such taxation under the laws of Tennessee, and a separate license tax may be imposed for each place of business conducted or maintained by the same person, firm, or corporation.

(b) The treasurer shall enforce the collection of merchants' taxes and all other license taxes, and for that purpose have and exercise the powers of law vested in, and follow the procedure and methods prescribed for, county clerks.



§ 6-22-117 - Accounting system.

The finance director, with the approval of the city manager, shall cause an efficient system of accounting for the city to be installed and maintained.



§ 6-22-118 - Fiscal forms.

The finance director shall cause all forms used in connection with either the receipt or disbursement of city funds to be numbered consecutively, and shall account for all spoiled or unused forms.



§ 6-22-119 - Appointment and duties of treasurer.

(a) The city manager shall appoint a treasurer.

(b) It is the duty of the treasurer to collect, receive and receipt for the taxes and all other revenue and bonds of the city, and the proceeds of its bond issues, and to disburse the same.

(c) The city manager may appoint the recorder as treasurer.



§ 6-22-120 - Depositories of municipal funds.

Depositories of the municipal funds shall be designated by ordinance. The board shall require any financial institution that becomes a depository of municipal funds to secure such funds by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5.



§ 6-22-121 - Budget commissioner -- Fiscal year.

(a) The city manager shall be budget commissioner.

(b) The fiscal year of the city shall begin on July 1, unless otherwise provided by ordinance.



§ 6-22-122 - Budget estimate submitted to commissioners.

The city manager shall, on or before May 15 of each year, submit to the board of commissioners an estimate of the expenditures and revenue of the city for the ensuing fiscal year. This estimate shall be compiled from detailed information obtained from the several departments on uniform blanks to be furnished by the city manager.



§ 6-22-124 - Appropriation ordinance -- Amendments.

(a) Upon receipt of the estimate provided for in § 6-22-122, the board of commissioners shall prepare a tentative appropriation ordinance.

(b) The appropriation ordinance for each fiscal year shall be finally adopted before the first day of the fiscal year.

(c) Amendments may be made to the original appropriations ordinance at any time during a current fiscal year; provided, however, that, except for emergency expenditures under § 6-22-129, increased appropriations may be made only after the city manager has certified in writing that sufficient unappropriated revenue will be available.



§ 6-22-125 - Reversion of appropriations to general fund.

At the end of each year, all unencumbered balances or appropriations in the treasury shall revert to the general fund and be subject to further appropriations. Such balances shall be considered unencumbered only when the city manager shall certify in writing that the purposes for which they were appropriated have been completely accomplished and that no further expenditure in connection with them is necessary.



§ 6-22-126 - Approval of claims against city.

(a) Except as by this charter or by law or ordinance otherwise provided, the finance director shall prescribe and regulate the manner of paying creditors, officers and employees of the city. The finance director shall audit all payrolls, accounts and claims against the city and certify thereon the balance as stated by the finance director, but no payroll, account, or claim, or any part thereof, shall be audited against the city or paid unless authorized by law or ordinance and approved and certified by the city manager and the head of the department for which the indebtedness was incurred, and the amount required for payment of the same appropriated for that purpose by ordinance and in the treasury.

(b) Whenever any claim is presented to the city finance director, the finance director shall have power to require evidence that the amount claimed is justly due, and is in conformity to law and ordinance, and for that purpose may summon before such finance director any officer, agent or employee of any department of the municipality, or any other person, and examine the officer, agent or employee upon oath or affirmation relative thereto.

(c) The city manager, finance director and head of the department concerned, and their sureties, shall be liable to the municipality for all loss or damages sustained by the municipality by reason of the corrupt approval of any claim against the municipality.



§ 6-22-127 - Issuance of warrants.

(a) Subject to § 6-22-126, warrants shall be issued by the finance director.

(b) Each warrant shall specify the particular departmental fund against which it is drawn and shall be payable out of no other fund.

(c) Any officer or employee in the finance director's office may be designated by such finance director to draw warrants with the same effect as if signed by the finance director, such designation to be in writing, in duplicate, filed with the city manager. The city manager may make such designation if the finance director is absent or disabled and there is no one in the finance director's office designated to act. Any such designation may be revoked by the finance director while acting as such by filing the revocation in duplicate with the city manager and the treasury division.



§ 6-22-128 - Certification of availability of funds to meet contract obligations.

No contract, agreement, or other obligation involving the expenditure of money shall be entered into, nor shall any ordinance, resolution or order for the expenditure of money be passed by the board of commissioners or be authorized by any officer of the city, unless the finance director shall first certify to the board or the proper officer, as the case may be, that the money required for such contract, agreement, obligation or expenditure, is in the treasury or safely assured to be forthcoming and available in time to comply with, or meet such contract, agreement, obligation or expenditures; and no contract, agreement or other obligation involving the expenditure of money payable from the proceeds of bonds of the city shall be entered into until the issuance and sale of such bonds have been duly authorized in accordance with the provisions of this charter in reference to city bonds.



§ 6-22-129 - Emergency expenditures.

No contract liability shall be incurred without previous authority of law or ordinance, but the board of commissioners may, by ordinance, empower the proper officials to pay out money or incur contract liability for the city for the necessary preservation of the city's credit, or in other extreme emergency, under such restrictions as may be provided in the ordinance; provided, that any such liability shall mature not later than one (1) year from the date of its incurrence.



§ 6-22-130 - Annual operating budget -- Publication -- Budgetary comparison.

(a) Notwithstanding any other law to the contrary, the governing body shall publish the annual operating budget and budgetary comparisons of the proposed budget with the prior year's actual figures and the current year's estimated figures, which information shall include the following:

(1) Revenues and expenditures for the following governmental funds: general, streets/public works, general purpose school and debt service;

(2) Revenues for each fund shall be listed separately by local taxes, state of Tennessee, federal government and other sources;

(3) Expenditures for each fund shall be listed separately by salaries and other costs;

(4) Beginning and ending fund balances shall be shown for each fund; and

(5) The number of full-time equivalent employee positions shall be shown for each fund.

(b) The publication shall be in a newspaper of general circulation and shall be published not less than ten (10) days prior to the meeting where the governing body will consider final passage of the budget.






Chapter 23 - Bonds Under City Manager-Commission Charter [Repealed]






Modified City Manager-Council Charter

Chapter 30 - Modified City Manager-Council Charter--Adoption or Surrender

§ 6-30-101 - Alternative method of incorporation provided.

An alternative method whereby unincorporated territory may become an incorporated city is provided by chapters 30-36 of this title.



§ 6-30-102 - Definitions -- Chapters 30-36.

As used in chapters 30-36 of this title, unless the context otherwise requires:

(1) "City" means any city or territory to be incorporated that may adopt chapters 30-36 of this title;

(2) "County" means the county in which any such city or territory to be incorporated under chapters 30-36 of this title is located, or in which the major portion of the population of any such city or territory to be incorporated is located as indicated by the last federal census; and

(3) "This charter" refers to chapters 30-36 of this title.



§ 6-30-103 - Right to incorporate under modified city manager-council charter.

(a) The residents of any unincorporated territory that it is desired to incorporate shall have the right to adopt chapters 30-36 of this title in the manner provided in these chapters; and thereafter such territory shall be and become incorporated and be governed as set forth in these chapters. No unincorporated territory shall be incorporated under chapters 30-36 of this title unless such territory contains not less than five thousand (5,000) persons, who shall be actual residents of the territory.

(b) No unincorporated territory shall be incorporated within three (3) miles of an existing municipality or within five (5) miles of an existing municipality of one hundred thousand (100,000) or more in population, according to the latest census certified by the department of economic and community development. "Existing municipality" and "existing municipality of one hundred thousand (100,000) or more in population" do not include any county with a metropolitan form of government with a population of one hundred thousand (100,000) or more, according to the latest census certified by the department of economic and community development.

(c) Notwithstanding subsection (a) or (b) to the contrary, a territory may be incorporated if the following conditions are fulfilled:

(1) The territory contains two hundred twenty-five (225) residents or more;

(2) The territory is composed of property that is one thousand six hundred feet (1,600') or more above sea level on the western border of the territory and contiguous with a county boundary on the eastern border of the territory;

(3) The territory is located within an area that is bordered on the west, north and east by the Tennessee River and on the south by the border between Tennessee and another state; and

(4) The territory is located within a metropolitan statistical area.

(d) Notwithstanding subsections (a)-(c) to the contrary, a territory may be incorporated that meets the following conditions:

(1) The territory contains three hundred (300) residents or more;

(2) The territory's western boundary is contiguous with the western boundary of the county in which it is located;

(3) The territory is located within an area bordered on the north by the Loosahatchie River and on the south by the Wolf River;

(4) The territory's eastern boundary is approximately parallel with the western boundary, but in no place is more than eight (8) miles from the western boundary; and

(5) The territory is located within a metropolitan statistical area.

(e) Notwithstanding the requirements of § 6-30-106, or any other law to the contrary, the petition for incorporation of the territory described in this section may consist of a letter from a resident of the territory desiring to incorporate to the county election commission requesting that the question of incorporating the territory be placed on the ballot. The letter shall describe the exact boundaries of the proposed municipality, indicate the name of the proposed municipality, and indicate under which charter the territory desires to incorporate. The letter shall be treated as a petition meeting all the requirements of law.



§ 6-30-104 - Procedure for adoption or surrender of charter.

(a) The adoption or surrender of chapters 30-36 of this title shall be accomplished in the same manner as is provided in §§ 6-18-104(c), 6-18-105 -- 6-18-113 and 6-30-106 for the adoption or surrender of the uniform city manager-commission charter; provided, that where those sections refer to chapters 18-22 of this title "chapters 30-36 of this title" shall be substituted; that where the uniform city manager-commission charter is referred to "modified city manager-council charter" shall be substituted; and that where commissioners are referred to, "council members" shall be substituted.

(b) No unincorporated territory shall be allowed to hold a referendum on the question of whether or not to incorporate under this charter until a plan of services is documented, setting forth the identification and projected timing of municipal services proposed to be provided and the revenue from purely local sources to be payable annually. The plan of services shall be attached to the petition to incorporate when such petition is filed with the county election commission. The plan of services shall include, but not be limited to, police protection, fire protection, water service, sanitary sewage system, solid waste disposal, road and street construction and repair, recreational facilities, a proposed five-year operational budget, including projected revenues and expenditures, and the revenue from purely local sources to be payable annually. Municipalities that are first incorporated on or after July 1, 1993, that produce no local own-source revenues in any fiscal year, shall not receive any state-shared revenues during the next fiscal year.

(c) Prior to filing the petition with the county election commission, a public hearing on the referendum on the question of whether or not to incorporate under this charter and plan of services shall be conducted. The public hearing shall be advertised in a newspaper of general circulation for two (2) consecutive weeks.



§ 6-30-105 - Construction of charter.

In the construction of any portion of this charter whose meaning or application is in dispute, it is intended that its phraseology shall be liberally construed to effect the substantial objects of chapters 30-36 of this title.



§ 6-30-106 - Election to adopt city manager form -- Publication of notice -- Applicability.

(a) An election for the purpose of determining whether or not chapters 30-36 of this title shall become effective for any city shall be called by the county election commission or, if the area is in two (2) or more counties, jointly by the county election commissions of the affected counties, upon the petition in writing of twenty percent (20%) of the number of registered voters of the city or territory voting at the last general election, which petition shall state therein the proposed corporate name and shall designate therein in a sufficient manner the boundaries of the proposed municipal corporation, which may be done by a general reference to the boundaries then existing if there is one, and the boundaries of the councilmanic districts, or shall have attached thereto a map of the area to be incorporated on which the councilmanic districts are shown.

(b) The county election commission shall, in addition to all other notices required by law, publish one (1) notice of the election in a newspaper of general circulation within the territory of the city or of the proposed city and post the notice in at least ten (10) places in the territory.

(c) Except for the provisions of chapters 30-36 of this title that are adopted by reference in other municipal charters, chapters 30-36 of this title apply only to those cities that have adopted chapters 30-36 of this title by referendum as authorized by law.



§ 6-30-108 - County of situs of newly incorporated municipality to continue to receive tax revenues until July 1 -- Exception -- Notice to department of revenue.

(a) Notwithstanding any other law to the contrary, whenever a new municipality incorporates under any form of charter, the county or counties in which the new municipality is located shall continue to receive the revenue from all state and local taxes distributed on the basis of situs of collection, generated within the newly incorporated area, until July 1 following the incorporation, unless the incorporation takes effect on July 1.

(b) If the incorporation takes effect on July 1, then the municipality shall begin receiving revenue from such taxes generated within its corporate boundaries for the period beginning July 1.

(c) Whenever a municipality incorporates, the municipality shall notify the department of revenue of such incorporation prior to the incorporation becoming effective for the purpose of tax administration.

(d) Such taxes shall include the local sales tax authorized in § 67-6-103, the income tax on dividends authorized in § 67-2-102, and all other such taxes distributed to counties and municipalities based on the situs of their collection.






Chapter 31 - Elections Under Modified City Manager-Council Charter

Part 1 - General Provisions

§ 6-31-101 - Method of electing governing body.

(a) All corporate, legislative, and other powers of the city, except as otherwise provided in chapters 30-36 of this title, shall be vested in a council, and the council shall be composed of members to be elected as provided in this section: One (1) member of the council shall be elected from each voting precinct of the incorporated area, to be voted on exclusively by the members of that particular voting precinct, and no person not a resident of the voting precinct shall be eligible to run for the office of council member from that voting precinct. In the event the incorporated area takes in a portion or a part of a voting precinct, that portion or part shall be considered, so far as this section is concerned, as a complete voting precinct. For the purposes of complying with chapter 30 of this title, each voting precinct shall be known as a councilmanic district.

(b) If an area to be incorporated, or that has been incorporated under chapters 30-36 of this title, lies in two (2) or more counties, the county election commissions of the counties in which the area lies shall jointly conduct elections under chapters 30-36 of this title.

(c) If the area to be incorporated includes inactive voting precincts or portions of inactive voting precincts, or both, the inactive voting precinct or portions of the inactive precincts, or both, shall be included in a contiguous voting precinct. An inactive precinct is one in which a general state election has not been held for five (5) years prior to the date of filing the petition for incorporation.

(d) In no event shall the membership of the council be less than seven (7), and in the event there are not sufficient voting precincts to elect a minimum of seven (7) members, the additional members of the council shall be elected at large. Council members from the city at large shall be voted on by the electors in all voting precincts.

(e) Any city operating under this charter may elect all such council members from the city at large, at its option. The option may be exercised by a private act of the general assembly providing for such when ratified as provided for by article XI, § 9 of the Constitution of Tennessee.

(f) Election to the board of education shall be as provided in chapter 36 of this title.



§ 6-31-102 - Time of election of council members.

(a) The first election of council members in any city incorporating under chapters 30-36 of this title shall be had on the fourth Tuesday following the election at which chapters 30-36 of this title have been adopted, and a regular municipal election shall be held biennially thereafter.

(b) (1) Any city operating under this charter may change the date of holding its regular biennial municipal election from the date provided in subsection (a) to the first Tuesday after the first Monday in November, to coincide with the election of members of the general assembly and representatives in the congress of the United States, as provided in § 2-3-203 or to coincide with the August general election. This option may be exercised by ordinance duly adopted in accordance with § 6-32-202. The ordinance changing the election date shall provide for the extension of the terms of council members necessary to meet the election date, but no term may be extended for more than two (2) years beyond its regular expiration date.

(2) Nothing in subdivision (b)(1) shall be construed to remove any incumbent from office or abridge the term of any incumbent prior to the end of the term for which an elected official was selected.

(3) If the council changes the date of municipal elections pursuant to subdivision (b)(1), the council may at a later date change the election date back to what such date was prior to moving the election date to coincide with the August or November general election. The council may only make an election date change under this subdivision (b)(3) one (1) time. Terms of incumbent council members shall not be abridged to accomplish an election date change under this subsection (b); however, council members elected at a date change pursuant to this subsection (b) may take office at a later date so as to not abridge terms of incumbent council members. If such council members take office at a later date, their term may be abridged due to such members having to take office at the later date.



§ 6-31-103 - Qualifications for voting.

In any election under this charter, registered voters of the city or territory may vote.



§ 6-31-104 - Nonpartisanship.

All elections shall be nonpartisan.



§ 6-31-105 - Eligibility for office of council member.

Any qualified voter of the city is eligible for election to the office of council member; provided, that such voter has been a resident of the city for one (1) year next preceding the day of election; and provided further, that before taking office, the voter resigns any state, county, or other municipal office or position of employment that is filled by public election or that is remunerative, except as a notary public or member of the national guard.



§ 6-31-106 - Deadline for councilmanic nominations.

The deadline for filing nominating petitions for the first councilmanic election after incorporation is thirty-five (35) days before the councilmanic election will be held.



§ 6-31-107 - Term of office.

The terms of council members elected at this and all succeeding elections for the office of council shall be four (4) years. However at the option of the council, an ordinance may be adopted by two thirds (2/3) of the entire membership of the council prescribing and fixing staggered terms for members of the council, and the ordinance may shorten or extend the terms of current members of the council for the sole purpose of staggering the terms, but otherwise the terms of office shall be four (4) years.



§ 6-31-108 - Restrictions on candidates and supporters -- Penalty.

If a candidate or any person on such candidate's behalf directly or indirectly gives or promises to any person or persons any office, employment, money, benefit, or anything of value in connection with such candidate's candidacy, upon conviction thereof such person shall be punished by a fine of not more than fifty dollars ($50.00), and shall thereafter be ineligible to hold any office or position of employment in the city government for a period of five (5) years.



§ 6-31-109 - Certification of election.

The county election commission or county election commissions shall determine and declare the results of the election and shall certify the results of the election. The chair of the county election commission or the chairs shall by mail send notices of election to the elected candidates, indicating the term to be served by each. A notice of the certification shall be published in a newspaper of general circulation in the city.



§ 6-31-110 - Expenses of election.

All expenses of the election shall be borne and paid by the city within six (6) months after the election.



§ 6-31-111 - Time of taking office.

Persons elected to the office of council member shall take office the second Tuesday after the election at twelve o'clock (12:00) noon.



§ 6-31-112 - Oath of office -- Bond.

(a) Every officer or employee before taking any office in the city government shall take, subscribe to and file with the city clerk the following oath or affirmation:

"I solemnly swear (or affirm) that I possess all the qualifications prescribed for the office (or position) of ___________________, as prescribed by this charter, and that I will support the Constitution and will obey the laws of the United States and of the state of Tennessee, that I will, in all respects, observe the provisions of the charter and ordinances of the city of _________________, and that I will faithfully discharge the duties of the office (or position) of _________________."

(b) Any bond that may be required by law shall be filed with the oath or affirmation in subsection (a) in the office of the city clerk; provided, that the first seven (7) council members elected shall file the oath with the county mayor of the county wherein the city is located. Failure to comply with this section within ten (10) days from the date of election or appointment shall vacate the office involved, unless the council shall, by resolution, extend the time for qualifying.






Part 2 - Vacancies

§ 6-31-201 - Vacancies in council.

(a) A vacancy shall exist if a council member:

(1) Resigns;

(2) Dies;

(3) Moves the member's residence from the district in which the council member was elected;

(4) Has been continuously disabled for a period of six (6) months so as to prevent the council member from discharging the duties of such office;

(5) Fails to attend sixty percent (60%) of regular council meetings in any period of six (6) consecutive months;

(6) Accepts any state, county or other municipal office or position of employment that is filled by public election or that is remunerative, except as a notary public or member of the national guard; or

(7) Is convicted of malfeasance or misfeasance in office, a felony, a violation of the charter, or a violation of the election laws of the state.

(b) A vacancy shall be filled within thirty (30) days, by an affirmative vote of a majority of the remaining council members, the appointee to serve until the next regular city or county election, whichever is first held. If a tie vote by the council to fill a vacancy is unbroken for thirty (30) days, the mayor shall appoint a qualified person to fill the vacancy. No appointment to fill a vacancy shall be made within sixty (60) days prior to any regular city election.






Part 3 - Recalls

§ 6-31-301 - Board of education member -- Petition.

(a) Any member of the board of education of the city elected or appointed to fill a vacancy under this charter may be removed from office by the registered voters of the city.

(b) The procedure to effect such removal shall be as follows:

(1) A petition, signed by registered voters equal in number to at least sixty-six percent (66%) of the total vote cast for the candidate for the board of education receiving the highest number of votes at the last regular election, demanding the recall of the person sought to be removed shall be filed with the county election commission, and notice given by the commission of such filing by publication at least once in the official city newspaper, which petition shall contain a general statement of the grounds upon which the removal is sought. The signatures to the petition need not all be appended to one (1) paper, but each signer shall sign such signer's name, and shall place thereon, after such signer's name, the date of signing and such signer's place of residence by street and number or by other customary designation;

(2) To each petition paper there shall be attached a sworn affidavit by the circulator thereof stating the number of signers thereto and that each signature thereon is the genuine signature of the person whose name it purports to be, and that it was made in the presence of the affiant;

(3) Such petition shall be filed with the county election commission, which shall, within fifteen (15) days, canvass the signatures thereon to determine the sufficiency thereof;

(4) A separate petition shall be filed for each person sought to be removed; and

(5) The county election commission shall attach to such petition its certificate showing the result of the examination.



§ 6-31-302 - Board of education member -- Amended petition.

If, by the certificate, the petition is shown to be insufficient, it may be amended within ten (10) days from the date of the certificate. The county election commission shall, within fifteen (15) days after such amendment, make the same examination as provided in § 6-31-301 of the amended petition, and, if its certificate shall hold the same to be insufficient, such petition shall be returned to the persons filing it.



§ 6-31-303 - Board of education member -- Calling election on recall.

If the county election commission's certificate shows that the petition is sufficient, the commission shall call an election on the question of recall.



§ 6-31-304 - Board of education member -- Recall election.

At such election, the voter shall vote either "for recall" or "against recall." If sixty-six percent (66%) of those voting vote "for recall," the person named shall be declared removed from office and the office declared vacant. Such vacancy shall be filled as directed in § 6-36-107. The method of removal shall be cumulative and additional to the methods heretofore existing by law. No more than one (1) election for the purpose of recall shall be held in any six-month period, and no such election shall be held within a period beginning ninety (90) days before and ending ninety (90) days after a regular municipal election.



§ 6-31-306 - City council member -- Removal.

(a) Any council member of the city elected or appointed to fill a vacancy under this charter may be removed from office by the voters.

(b) The procedure to effect the removal of the incumbent shall be as follows:

(1) A petition, by registered voters equal in number to at least sixty-six percent (66%) of the total vote cast for the office held by the incumbent at the last regular election, demanding the recall of the person sought to be removed shall be filed with the county election commission, and notice given by the commission of such filing by publication at least once in the official city newspaper, which petition shall contain a general statement of the grounds upon which the removal is sought. The signatures to the petition need not all be appended to one (1) paper, but each signer shall sign such signer's name, and shall place thereon, after such signer's name, the date of signing and such signer's place of residence by street and number, or by other customary designation;

(2) To each petition paper there shall be attached a sworn affidavit by the circulator thereof stating the number of signers thereto, that each signature thereon is the genuine signature of the person whose name it purports to be, and that it was made in the presence of the affiant;

(3) Such petition shall be filed with the county election commission, which shall, within fifteen (15) days, canvass the signatures thereon to determine the sufficiency thereof;

(4) A separate petition shall be filed for each person sought to be removed; and

(5) The county election commission shall attach to such petition its certificate showing the result of the examination.

(c) If the county election commission's certificate shows that the petition is sufficient, the commission shall call an election on the question of recall.



§ 6-31-307 - City council member -- Recall election.

At such election, voters shall vote either "for recall" or "against recall." If sixty-six percent (66%) of those voters vote "for recall," the person named shall be declared removed from office and the office declared vacant. Such vacancy shall be filled as directed in § 6-31-201. The method of removal shall be cumulative and additional to the methods heretofore existing by law. No more than one (1) election for the purpose of recall shall be held in any six-month period and no such election shall be held within a period beginning ninety (90) days before and ending ninety (90) days after a regular municipal election.









Chapter 32 - Council and Mayor Under Modified City Manager-Council Charter

Part 1 - Council and Mayor Generally

§ 6-32-101 - Regular meetings.

The council shall hold regular meetings at least twice monthly. These meetings shall be held on the second and fourth Tuesdays of each month unless otherwise provided by ordinance; provided, that if a regular meeting date falls on a legal holiday, the meeting shall be held the following day. The council shall provide by resolution for the time of day and place of its meetings. However at the option of the council, an ordinance may be adopted by a two-thirds (2/3) vote of its entire membership to hold regular council meetings once monthly.



§ 6-32-102 - Special meetings.

Special meetings shall be called by the clerk on the written request of the mayor, the manager, or any two (2) council members by providing each council member with twenty-four (24) hours written notice served personally or left at each of such council member's usual place of residence. Any special meeting at which all members of the council are present or have waived notice thereof in writing shall be a legal meeting for all purposes. Business transacted at any special meeting shall be limited to subjects recited in the notice of such meeting.



§ 6-32-103 - Meetings to be public.

All council meetings shall be open to the public and citizens shall have a reasonable opportunity to be heard. The council shall exercise its powers only at public meetings.



§ 6-32-104 - Quorum.

At least one half (1/2) of the members of the council shall be a quorum for the transaction of business at all council meetings, but, in the absence of a quorum, three (3) members may adjourn the meeting to a later date or may compel the attendance of absent members.



§ 6-32-105 - Attendance and conduct at meetings.

The council may enforce orderly conduct and compel the attendance of its members and other city officers at its meetings. Any member of the council or other officer of the city who refuses to attend meetings when served with notice or acts in a disorderly manner at such meetings commits misconduct in office. Upon council request, the manager shall designate a police official or officer to serve as the sergeant-at-arms of the council.



§ 6-32-106 - Mayor.

(a) The council, at its first regular meeting following a regular city election, shall elect one (1) of its members mayor for a term of two (2) years. Whenever a vacancy occurs in the office of the mayor, the council shall elect one (1) of its members to serve until its first regular meeting following the next regular city election.

(b) The mayor shall:

(1) Preside at meetings of the council;

(2) Have a vote on all matters but no veto power;

(3) Be the ceremonial head of the city;

(4) Sign ordinances and resolutions on their final passage;

(5) Sign deeds, bonds and contracts when authorized by the council to do so;

(6) Be the officer to accept process against the city;

(7) Not have any regular administrative duties; and

(8) Perform only such duties as shall be specifically conferred or required by law.



§ 6-32-107 - Mayor pro tem.

The council shall choose one (1) of its members mayor pro tem who shall act in the temporary absence or disability of the mayor.



§ 6-32-108 - Council rules -- Transaction of business.

The council shall determine its own rules and order of business subject to the following provisions:

(1) The affirmative vote of at least one half (1/2) of the members of the council shall be required to make any authorized appointment or remove such appointees;

(2) All other actions, except those listed in §§ 6-32-102 and 6-32-104, may be passed by the affirmative vote of a majority of those present when there is a quorum;

(3) There shall be a journal of the proceedings of all council meetings, signed by the mayor and clerk and to which the public shall have access at all reasonable times;

(4) A summary of council proceedings shall be published in the official city newspaper within fifteen (15) days after a meeting, showing the substance of each council action;

(5) A vote upon all proposed ordinances and resolutions shall be taken by "yea" and "nay" vote and the vote of each council member entered upon the journal, except that where the vote is unanimous it shall be necessary only to so state;

(6) The journal shall also report the names of the council members present and absent, each motion considered, and the title of each ordinance or resolution considered; and

(7) There shall be no standing committee of the council.



§ 6-32-109 - Powers of council.

The council may by resolution subpoena and examine witnesses, order the production of books and papers, and shall have the same powers as a circuit court to punish for refusal to obey such an order or subpoena or for disorderly or contemptuous behavior in the presence of the council. Its presiding officer may administer oaths to witnesses.



§ 6-32-110 - Compensation of council and mayor.

(a) Each member of the council shall be compensated at the rate of five dollars ($5.00) per meeting attended but not to exceed one hundred twenty dollars ($120) per year. At the option of the council, an ordinance may be adopted by a two-thirds (2/3) vote of its entire membership to fix the compensation of members of the council at an amount not exceeding one hundred fifty dollars ($150) per month, and the council person serving as mayor not exceeding two hundred dollars ($200) per month, to take effect at the end of the term of the council person whose term last expires.

(b) The mayor shall receive the sum of ten dollars ($10.00) per month, in addition to the mayor's compensation as council member.

(c) All members of the council may be reimbursed for actual and necessary expenses incurred in the conduct of their official duties; provided, that such expenses are approved by the council at one of its regular meetings.






Part 2 - Ordinances and Regulations

§ 6-32-201 - Form of ordinances.

Any action of the council having a regulatory or penal effect, relating to revenue or the expenditure of money, or required to be done by ordinance under this charter, shall be done only by ordinance. Each ordinance shall relate to a single subject, which shall be expressed in a title, and upon passage shall be further identified by a number and, if desirable, a short title. The enacting clause of all ordinances shall be: "Be it ordained by the Mayor and Council members of the City of (here insert name)." Other actions may be accomplished by resolutions or motions. Each motion, resolution and ordinance shall be in written form before being introduced.



§ 6-32-202 - Passage, amendment and repeal of ordinances.

(a) Each ordinance, before being adopted, shall be read at two (2) meetings not less than one (1) week apart, and shall take effect ten (10) days after its adoption; provided, that, where an emergency exists and the public safety and welfare requires it, an ordinance containing a full statement of the facts and reasons for the emergency may be made effective upon its adoption if approved by a majority of the members of the council on two (2) readings on successive days. As used in this subsection (a), "read" means the reading of the caption of the ordinance.

(b) At least the title and a brief summary of each ordinance, except an emergency ordinance, shall be published in the official city newspaper at least one (1) week before final passage, either separately or as part of the published proceedings of the council.

(c) Amendments of ordinances and resolutions or parts thereof shall be accomplished only by setting forth the complete section, sections, subsection, or subsections in their amended form.

(d) An ordinance may be repealed by reference to its number and title only and publication of the ordinance may be similarly limited.



§ 6-32-203 - Ordinances granting permits to use, franchise, and special privileges.

Every proposed ordinance granting any permit or right to occupy or use the streets, highways, bridges, or public places in the city for any purpose or granting any franchise, exclusive contract or other special privilege shall remain on file with the clerk for public inspection for at least two (2) weeks before its final adoption in the complete form in which it is finally passed.



§ 6-32-204 - Preservation and publication of ordinances.

(a) All ordinances and their amendments shall be recorded by the clerk in a book to be known as the "ordinance book," and it shall be the duty of the mayor and clerk to authenticate such records by their official signatures. A separate record shall be maintained for resolutions. The original copies of all ordinances, resolutions, and motions shall be filed and preserved by the city clerk.

(b) At least an abstract of the essential provisions of each ordinance shall be published once in the official city newspaper within ten (10) days after its adoption, except that only the title shall be so published of any technical code adopted by reference.



§ 6-32-205 - Codification of ordinances.

The council shall, within one (1) year after the adoption of this charter, and every ten (10) years thereafter, arrange for the codification of all ordinances and resolutions having a regulatory effect or of general application that are to be continued in force. Current loose-leaf editions of the official code shall be maintained and be made available for purchase by the public at a reasonable fee established by the council. The code shall carry notes and cumulative references indicating prior amendments to any section thereof. Copies of the official code may be certified by the city clerk, and when so certified shall be competent evidence in all courts and legally established tribunals as to the matters contained therein.



§ 6-32-206 - Rules and regulations.

The council may by ordinance authorize the city manager to formulate and promulgate formal rules and regulations having regulatory effect or of general application on various matters, subject to such restrictions and standards of guidance as the council may prescribe. No such formal rule or regulation shall take effect until it is filed with the city clerk, who shall file and preserve the original copy in such clerk's office. Such rules and regulations shall be included as a separate section of the city code. Amendments of such rules and regulations shall be accomplished only by setting forth complete sections or subsections in their amended form.



§ 6-32-207 - Rules of ordinance construction -- Severability.

In the construction of the ordinances of the city, the following rules shall be observed, unless such construction would be inconsistent with the manifest intent of the council. If any portion of an ordinance or the application thereof to any person or circumstances is found to be invalid by a court, such invalidity shall not affect the remaining portions or applications of the ordinance that can be given effect without the invalid portion or application, provided such remaining portions are not determined by the court to be inoperable, and to this end ordinances are declared to be severable.



§ 6-32-208 - Repeal of blue laws by referendum.

(a) Any municipality having an ordinance prohibiting retail sales or deliveries of merchandise on Sunday may repeal the same by a referendum election for the ratification or rejection of the ordinance. The mayor and council by resolution may request the county election commission to hold a special or regular referendum election for the ratification or rejection of the Sunday ordinance; provided, that the county election commission receives the necessary resolution requesting the election at least thirty (30) days before the date on which the election is scheduled to be held.

(b) At any such election, the only question submitted to the voters shall be in the following form:

"For ordinance prohibiting sale or delivery of retail merchandise on Sunday.

Against ordinance prohibiting sale or delivery of retail merchandise on Sunday."

(c) The election commission shall certify the result to the mayor and council of the municipality. If a majority of those voting in the referendum favor repeal, the ordinance thereby shall be repealed. If a majority of those voting in the referendum oppose repeal, the ordinance shall continue in effect until legally amended or repealed.

(d) A referendum on this subject shall not be held more than once every twelve (12) months from the date of election.









Chapter 33 - Powers and Offices Under Modified Manager-Council Charter

§ 6-33-101 - Powers.

(a) Every territory incorporating under chapters 30-36 of this title has all the powers and authority enumerated in §§ 6-2-201, 6-19-101 and 6-19-102.

(b) In addition to the powers granted in subsection (a), any city incorporated under chapters 30-36 of this title has the power to:

(1) Purchase, acquire, construct, own, operate, maintain, extend, improve, repair, equip and dispose of community antenna television systems or microwave multi-point distribution systems, or both, for the benefit of the citizens of the city. The city may operate any such system as a department or part of a department of the city or place its operation in a separate board or in an existing electric or utility board, as provided by ordinance; and

(2) Borrow money to purchase, acquire, construct, extend, improve, repair or equip any such system and issue its bonds or notes therefor, including refunding bonds, in such form and upon such terms as it may determine. Any such bonds or notes shall be issued pursuant to the procedures set forth in and shall be governed by title 9, chapter 21, including provisions dealing with covenants permitted in bond resolutions, security and remedies of bondholders, and the system described in this subdivision (b)(2) shall be deemed to be a "public works project," as defined in title 9, chapter 21.



§ 6-33-102 - City judge -- Employees of city court -- Compensation -- Vacancies -- Special judge.

(a) The city judge shall be a person licensed to practice law in the state of Tennessee and shall be elected by popular vote at the same time as provided for election of the governing body of such corporation, and in the same manner as provided for election to the board of education.

(b) Such judge shall be elected for a term of four (4) years.

(c) The city council shall by ordinance provide for the compensation of the city judge and other employees of the court, except that the judge shall be authorized to appoint, promote, suspend, remove or to take any other established personnel action with respect to the court clerk and other court employees consistent with this charter. The compensation fixed for the judge and court employees shall in no way be related to the amount of moneys collected by the court, and the compensation so fixed shall be in lieu of all fees, fines, penalties, forfeitures, or other moneys collected by the court.

(d) A vacancy shall exist if the city judge resigns, dies, or has been continuously disabled for a period of three (3) months so as to prevent the city judge from discharging the duties of office; and such vacancy shall be filled by a majority vote of the city council, the appointee to serve until the next regular city or county election, whichever is first held, at which election a duly qualified person shall be elected to fill the unexpired term of the office.

(e) Whenever the city judge finds it necessary to be absent from holding court, the city judge may designate in writing, to be filed with the clerk of the city court, a name of a special judge to hold court in the city judge's place and stead. The special judge shall be a person who has the qualifications of city judge and the special judge shall take the same oath and have the same authority as the regular city judge to hold court for the occasion.



§ 6-33-103 - Operations and jurisdiction of city courts.

A city court is created to be administered and presided over by a city judge. The judge of the city court shall have jurisdiction in and over all cases for the violation of and all cases arising under the laws and ordinances of the city. The city judge, in all cases heard or determined by such city judge for offenses against the corporate laws and ordinances, shall set and collect municipal court costs in accordance with § 16-18-304, and shall levy and collect the litigation tax in accordance with § 16-18-305. In all cases where the offender is committed to the jail or workhouse for failure to pay fines, costs or forfeitures, the offender shall be credited with two dollars ($2.00) for each day's imprisonment. The city judge shall be vested with the jurisdiction formerly exercised by justices of the peace in all cases of violation of the criminal laws of the state within the limits of the city. Warrants, subpoenas, orders and other processes of the court shall be executed by the police officers of the city who for such purposes shall have the same powers and authority of a sheriff in executing process of a circuit court. The council may authorize any officer or employee of the court to accept pleas of guilty and to fix fines in cases of minor traffic violations, as defined by the city council, and to issue warrants and accept bail bonds. All fines, penalties, forfeitures, and money collected by the court, or the officers and employees thereof, shall be promptly turned over to the city treasury. The council shall require an audit of the accounts of the court at least annually. The records of the court shall be prescribed by ordinance.



§ 6-33-104 - Removal of city judge.

The city judge shall be subject to removal from office for the same causes and in the same manner as provided for the removal of public officers by title 8, chapter 47. In case of the absence or inability of the judge to serve, the city council may appoint and fix the compensation of an acting city judge who may be removed at any time without cause. Except as provided in this chapter, officers and employees of the court are also subject to § 6-35-403.



§ 6-33-105 - Advisory boards.

The council shall by ordinance create a personnel advisory board and may create such other boards advisory to the council and manager with respect to specific municipal functions as it may deem necessary, prescribing in each case the number, manner of appointment, length of term, and advisory duties of members of such boards who shall serve without compensation but may be reimbursed for necessary expenses incurred in official duties.



§ 6-33-106 - Planning commission.

The council shall establish a planning commission, and may by ordinance within the framework of this charter, exercise authority in the fields of planning, zoning, subdivision control and related activities as provided by general laws of the state. The rules and regulations of the planning commission shall have no force or effect unless approved by the council. No later than ninety (90) days prior to each fiscal year, the planning commission shall submit to the city manager a long-term capital improvement program with recommendations as to the priority of individual projects and the methods of financing them. The members of the planning commission shall serve without compensation, but may be reimbursed for necessary expenses incurred in official duties.



§ 6-33-107 - Intergovernmental and interlocal agreements and contracts.

(a) In addition to other powers granted in this charter, the city council has the power to contract and cooperate with any other municipality or other political subdivision of the state, or with an elective or appointive official thereof, or with any duly authorized agency of the federal or state government for:

(1) The planning, development, construction, acquisition, or operation of any public improvement, utility, or facility;

(2) A common public service;

(3) Having the same individuals serve as officers or employees in more than one (1) political subdivision or federal or state agency, or any of these subdivisions or agencies, on a part-time basis in each;

(4) The construction or operation of federally-owned utilities and other property on behalf of the federal government;

(5) The acquisition by gift or by transfer or by purchase of federal property and if by purchase for the financing of its acquisition;

(6) Entering into contracts relating to acceptance of payments in lieu of taxes or state, federal, or other contributions; and

(7) The furnishing of services to the federal government and its designees, outside the city limits as well as within.

(b) The subject and purpose of any such contract or cooperative action made and entered into by the council shall be within the scope of the powers of the city.



§ 6-33-108 - Powers under cooperative agreements.

(a) The city council may exercise the powers conferred in § 6-33-107 by ordinance setting out the terms agreed upon by the parties to such a contract or cooperative action. The parties to such a contract or cooperative action, or any of them, may acquire, by gift or purchase, or by the power of eminent domain exercised by one (1) or more of the parties, the lands, buildings, and other property necessary or useful for the purposes of the contract or cooperative action, either within or without the corporate limits of one (1) or more of the contracting parties, and shall have the power to hold or acquire such lands as tenants in common. The city may provide for the financing of its share or portion of the cost or expenses of such a contract or cooperative action in the same manner and by the same procedure for the financing by the city of the subject and purposes of the contract or cooperative action as if acting alone and on its own behalf.

(b) Such contract also may provide for the establishment and selection of a joint commission, officer, or officers to supervise, manage, and have charge of such joint service or project, and may provide for the powers and duties, terms of office, compensation, if any, and other provisions relating to the members of such joint commission, officer, or officers. Such contract may include and specify terms and provisions relative to the termination or cancellation of the contract or cooperative action by ordinance or resolution, and the notice, if any, to be given of such termination or cancellation; provided, that such termination or cancellation shall not relieve any party participating in such contract or cooperative action from any obligation or liability for its share of the cost or expense incurred prior to the effective date of any such termination or cancellation.



§ 6-33-109 - Liability of officers under cooperative agreements.

All public officers acting under the authority of a contract or cooperative action under § 6-33-107 or § 6-33-108 are deemed to be subject to the same liabilities to which they would have been subjected for actions occurring entirely within their own territorial limits.



§ 6-33-110 - Deposits and disbursements of funds under cooperative agreements.

All money received pursuant to any such contract or cooperative action, under § 6-33-107 or § 6-33-108, unless otherwise provided by law, shall be deposited in the appropriate fund or funds and disbursed in accordance with such contract or cooperative action.



§ 6-33-111 - Franchises.

(a) No franchise or grant for the operation of a water, electric, telephone, steam, or public transportation or other utility that is not revocable at the will of the council shall be granted or become operative, except by ordinance. Such ordinance shall become effective thirty (30) days after its adoption by the council unless twenty percent (20%) of the qualified electors of the city sign a petition and present it to the council during such thirty-day period requesting that the ordinance be referred to the electors, in which case it must receive the approval of a majority of the electors voting thereon at a municipal election, and all renewals, extensions and amendments thereof shall be granted only in the same manner.

(b) All public utility franchises granted under this charter shall be subject to the following rights of the city; provided, that this enumeration is not to be construed as being exclusive or as impairing council authority to impose any condition that may be in the municipal interest and within the power of the city to impose or require:

(1) To revoke for misuse, or nonuse, or for failure to comply with the provisions thereof;

(2) To require proper and adequate provision, extension, and maintenance of plant and service at the highest practicable standard of performance;

(3) To establish reasonable standards of service and prevent unjust discrimination in service or rates;

(4) To require uninterrupted service to the public in accordance with the terms of the franchise throughout the entire period thereof; and

(5) To impose such other regulations as may be determined by the council to be necessary to the health, safety, welfare, and accommodation of the public.

(c) The council may institute such actions or proceedings as may be necessary to enforce a franchise and may revoke, cancel, or annul all franchises that have become inoperative, illegal, or void and not binding upon the city. Subject to state law, all public utility franchises shall prescribe the manner of fixing rates, fares, and charges, and the readjustments thereof at reasonable intervals at the discretion of the city. The value of the property of the utility used as a basis for fixing such rates, fares, and charges shall in no event include a value predicated upon the franchise, good will, or prospective profits.

(d) This section shall not be construed to repeal, abridge, modify or supersede any statute or law of the state pertaining to the Tennessee regulatory authority or the regulation of public utilities which are subject to its jurisdiction, and subdivisions (b)(2), (3), and (4) shall not apply to any public utility over which the authority exercises regulatory authority.



§ 6-33-112 - Official city newspaper.

The council by resolution shall designate a newspaper of general circulation in the city as the official city newspaper.



§ 6-33-113 - City attorney.

(a) The council shall appoint a city attorney, together with such assistant city attorneys as the council shall determine are required.

(b) The city attorney shall:

(1) Be responsible for representing and defending the city in all litigation in which the city is a party;

(2) Be the prosecuting officer in the city court;

(3) Attend all meetings of the council;

(4) Advise the council, city manager and other officers and employees of the city concerning legal aspects of the city's affairs;

(5) Approve as to form and legality all contracts, deeds, bonds, ordinances, resolutions, motions, and other official documents; and

(6) Perform such other duties as may be prescribed by the council or city manager.






Chapter 34 - Taxation and Issuance of Obligations Under Modified Manager-Council Charter

Part 1 - Equalization Board

§ 6-34-101 - Establishment.

The council shall establish an equalization board, and shall appoint each year three (3) persons who are property owners and qualified voters of the city for a one-year term.



§ 6-34-102 - Powers and compensation.

(a) The equalization board may increase assessments made, and may add assessments omitted by the city assessing officer, but it may decrease individual assessments or strike erroneous assessments from the assessment roll only on appeals from interested parties. It may increase or decrease the assessment of all property or of any class of property by a uniform percentage, in which case the requirement of notice and hearing shall not apply, but a notice of such blanket increase or decrease shall be inserted once in the official city newspaper.

(b) The members of the board may receive such compensation on a per diem basis for each day of duty as provided by ordinance.



§ 6-34-103 - Sessions.

The equalization board shall begin and end its work at times to be prescribed by ordinance, which times shall be so established that the assessment roll may be completed and tax bills may be prepared before the tax due date.



§ 6-34-104 - Reports to council.

The equalization board, upon completion of its work, shall submit a written report to the council, including total increases and decreases made by it and the final total assessment of each class of property.






Part 2 - Assessment and Levy

§ 6-34-201 - Assessments generally.

The council may, by ordinance, provide for the assessment, by city assessing personnel, of property lying within the corporate limits, or may enter into any necessary agreements with the appropriate county officials for joint assessments by the city and county, or may elect to use county assessments. There shall be added to any county assessment any property omitted from such assessments.



§ 6-34-202 - Notice and hearing on assessments -- Appeal.

(a) Every owner of property liable for taxes based on increased or new assessment shall be sent the notice thereof by ordinary mail or by personal service. If the owner of such property is unknown, or is a nonresident of the state with no known agent in the state, a notice stating the time and place when the taxpayer may be heard shall be posted on the property at least ten (10) days in advance of the date set for the hearing.

(b) A notice of the board's decision shall be mailed to the taxpayer within five (5) days after the hearing.

(c) Thereafter appeals may be taken as provided by general law.

(d) If the taxpayer fails to appear at such hearing, or does not file an appeal within the time allowed by general law, the assessment shall stand.



§ 6-34-203 - Levy, due date, and delinquencies.

Unless otherwise provided by ordinance, the schedule for levy, due date and delinquencies shall be the same as provided by general law for counties; provided, that the tax levy shall be set by council not later than sixty (60) days preceding the new fiscal year, except as provided in § 6-34-204.



§ 6-34-204 - Levy for school budget.

In the event a tax levy for the fiscal year is found to be insufficient to meet the requirements of a school budget increased by reason of a referendum provided for in § 6-36-114, the council shall have authority to amend the tax levy ordinance so as to raise the levy contained therein in an amount sufficient to cover the deficiency.



§ 6-34-205 - Previous year's levy to continue if no levy made.

If no levy is made at the time fixed for the levy, the previous year's levy shall continue in effect.






Part 3 - Notes and Bonds [Repealed]






Chapter 35 - City Manager--Administration of City Affairs Under Modified Manager-Council Charter

Part 1 - General Provisions

§ 6-35-101 - Administrative organization.

(a) Within the framework established by this charter, the administrative organization of the city shall be organized into departments of general government, finance, and such other departments necessary to provide health, welfare, police, recreation, fire, library, public works, utilities and other municipal services as shall be provided in a plan of administrative organization to be developed by the city manager and submitted to the council for approval and adoption by ordinance.

(b) The council may by ordinance amend the plan of administrative organization only after receiving the written recommendations of the city manager.

(c) Administrative regulations governing the operations and relationships of departments, agencies, and offices within the administrative organization shall be prepared and issued by the city manager; provided, that the authority to prepare and issue departmental rules and regulations may be delegated to designated subordinates.



§ 6-35-102 - Disposal of utility plants and property.

(a) The city shall not sell, exchange, lease, or in any way alienate or dispose of the property, easements, or other equipment, privileges or assets that are essential parts of any utility that it may acquire, unless and except the proposition for such purpose shall first have been submitted and approved by a majority vote of the electors voting thereon at a municipal election in the manner provided in this charter.

(b) All contracts, negotiations, licenses, grants, leases, or other forms of transfer in violation of this provision shall be void and of no effect as against the city.

(c) This section shall not, however, be interpreted to preclude the sale, exchange, or other disposal to the advantage of the city, of parts of a utility's property and assets that are not essential to continued effective utility service and the disposal of which will not prejudice municipal interests.






Part 2 - City Manager

§ 6-35-201 - Appointment and qualifications.

(a) The council shall appoint a chief administrative officer of the city who shall be the city manager, and who shall serve at the pleasure of the council.

(b) (1) The manager shall be selected on the basis of training, experience, and other administrative qualifications for the office and without regard to such person's political or religious preference or such person's place of residence at the time of appointment.

(2) No council member shall be eligible for the position of manager within two (2) years after the expiration of the member's latest councilmanic term.



§ 6-35-202 - Temporary absence or disability.

The council may designate a qualified administrative officer of the city to assume the duties and authority of the manager during periods of vacancy in the office, temporary absences or disability of the manager.



§ 6-35-203 - Council-manager relationships.

(a) The manager shall be responsible to the council for the administration of all units of the city government under the manager's jurisdiction and for carrying out policies adopted by the council.

(b) (1) Except for the purpose of inquiry, the council and its members shall deal with the administrative officers and employees solely through the manager.

(2) Neither the council nor any member thereof shall give orders to the manager's subordinates or otherwise interfere with managerial functions through such means as directing or requesting the appointment or removal of any of the manager's subordinates, or the making of particular purchases from, or contracts with, any specific organization.

(c) The office of any council member violating any provision of this section shall immediately become vacant upon such person's conviction in a court of competent jurisdiction.



§ 6-35-204 - Powers and duties.

The manager shall:

(1) Supervise the administrative affairs of the city;

(2) Be charged with the preservation of the public peace and health, the safety of persons and properties, and the enforcement of the laws, ordinances, and franchises, and the development and utilization of the city's resources;

(3) Make such reports and recommendations as the manager may deem desirable and perform such other duties as may be prescribed by this charter or required of the manager by ordinance or resolution of the council not inconsistent with this charter; and

(4) Have the right to take part in the discussion of all matters coming before the council, but not the right to vote.



§ 6-35-205 - Purchasing.

(a) Except as provided in § 6-36-115, the manager shall be responsible for all city purchasing but may delegate such duty to any subordinate appointed by the manager.

(b) (1) Competitive prices for all purchases and public improvements shall be obtained whenever practicable and in accordance with regulations established by ordinance, and the purchase made from or the contract awarded to the lowest responsible bidder; provided, that the city shall have the power to reject any and all bids.

(2) Formal sealed bids shall be obtained in all transactions involving the expenditure of ten thousand dollars ($10,000) or more, and the transaction shall be evidenced by written contract submitted to and approved by the council; provided, that in cases where the council indicates by formal unanimous resolution of those present at the meeting, based upon the written recommendation of the manager, that it is clearly to the advantage of the city not to contract with competitive bidding, it may authorize noncompetitive contracts.

(3) The council may also authorize the making of public improvements or the performing of any other city work by any city department or agency without competitive bidding.

(c) Purchasing and contract procedures not prescribed by this charter or other law may be established by ordinance.



§ 6-35-206 - Management of city property and equipment -- Lease of property and equipment to contractors for city services.

(a) The management of all city property and equipment, except school property and equipment, shall be the responsibility of the city manager who shall prepare for the approval of the council regulations governing the acquisition, custody, use and disposal of all such property and equipment. Such regulations shall provide for a regular inventory, appraisal and marking of all such property and shall require that the disposal of any city property and equipment shall be by sale, with sealed bids taken or public auction held on such property and equipment valued at more than five hundred dollars ($500); provided, that any sale for more than one thousand dollars ($1,000), or any sale of real estate shall be subject to the approval of the city council.

(b) (1) The mayor and city council may by ordinance authorize the city to enter into contracts for city services and may lease machinery, equipment, and real property belonging to the city to such contractors to provide for city services. The contracts shall contain such terms and conditions as may be agreed upon by the city and the contractor; provided, that any contract shall be performed within the term of the mayor and city council authorizing it. The contractor shall be paid for the service from reasonably anticipated taxes or other revenue. Notwithstanding § 6-35-205, no contract for a city service or the leasing of machinery, equipment, or real property by the contractor shall be subject to competitive bids.

(2) Subdivision (b)(1) applies only to cities with populations greater than eleven thousand eight hundred twenty-five (11,825) but less than twelve thousand twenty-five (12,025), according to the 1970 federal census or any subsequent federal census, and that are located in counties with populations greater than twenty-nine thousand nine hundred (29,900) but less than thirty thousand (30,000), according to the 1970 federal census or any subsequent federal census.

(3) Subdivision (b)(1) is applicable only to garbage collection and fire protection services.






Part 3 - Financial Matters

§ 6-35-301 - Collection of taxes.

The city manager or administrative personnel appointed by the city manager shall make use of every method provided by general law to ensure the collection of taxes due the city, and shall also be authorized to use and shall use, if necessary, the methods now available to cities organized under the uniform city manager-commission charter, §§ 6-22-110 -- 6-22-115.



§ 6-35-302 - Administration of finances.

The city manager or an officer appointed by the city manager shall have charge of the administration of the financial affairs of the city. There shall be maintained such accounting controls over the finances of the city and such financial reports as may be required by this charter, by ordinance, or by the manager. The manager shall provide for the auditing, approving and payment of all claims against the city.



§ 6-35-303 - Fiscal year.

The fiscal year of the city shall begin on July 1 and shall end on June 30 of the succeeding year, but another fiscal year may be fixed by ordinance for the entire city government or for any utility.



§ 6-35-304 - Preparation and contents of budget.

(a) On or before a date fixed by the council, but not later than ninety (90) days prior to the beginning of the fiscal year, the manager shall submit to the council a proposed budget for the next fiscal year.

(b) The budget shall present a complete financial plan for the ensuing year, including at least the following information:

(1) Detailed estimates of all proposed expenditures for each department, board, office or other agency of the city, showing in addition the expenditures for corresponding items for the last preceding fiscal year, appropriations and anticipated expenditures for the current fiscal year, and reasons for recommended departures from the current expenditure pattern;

(2) Statements of the bonded and other indebtedness of the city, including the debt redemption and interest requirements, the debt authorized and unissued, and the condition of the sinking funds;

(3) Detailed estimates of all anticipated revenues of the city from all sources, including current and delinquent taxes, nontax revenues and proceeds from the sale of any bonds, with a comparative statement of the amounts received by the city from each of such sources for the last preceding fiscal year, the current fiscal year, and the coming fiscal year;

(4) A statement of the estimated balance or deficit, as of the end of the current fiscal year; and

(5) Such other supporting schedules as the council may request, or are otherwise required by law.



§ 6-35-305 - Capital budget program.

As a part of the annual budget, the city shall include a statement of pending capital projects and proposed new capital projects, relating the respective amounts proposed to be raised therefor by appropriations in the budget and the respective amounts, if any, proposed to be raised therefor by the issuance of bonds during the fiscal year. The city manager shall also include in the message, or attach thereto, a program of proposed capital projects for the five (5) fiscal years next succeeding the budget year, prepared by the planning commission, together with the city manager's comments thereon and any estimate of costs.



§ 6-35-306 - Public hearing on budget -- Budget as public record -- Distribution.

(a) A public hearing on the budget shall be held before its final adoption by the council, at such time and place as the council shall direct, and notice of such public hearing shall be published ten (10) days in advance of the date of the hearing. All persons present shall be given a reasonable opportunity to be heard for or against the estimates of any item in the budget.

(b) The budget and budget message and all supporting schedules shall be a public record in the office of the city clerk, open to public inspection by anyone.

(c) The city manager shall cause sufficient copies of the budget and budget message to be prepared for distribution to interested persons at least ten (10) days before the hearing.



§ 6-35-307 - Adoption of appropriation ordinance.

(a) Before the beginning of the next fiscal year, the council shall adopt an appropriation ordinance, based on the city manager's budget with such modifications as the council considers necessary or desirable; provided, that modifications in the school budget as submitted by the board of education shall be subject to the limitations of § 6-36-113.

(b) Appropriations need not be in more detail than a lump sum for each fund.

(c) The council shall not make any appropriations in excess of estimated revenue, except to provide for an actual emergency threatening the health, property or lives of the inhabitants of the city and declared by a unanimous vote of all members of the council present, when there is a quorum.

(d) If for any reason an appropriation ordinance is not adopted prior to the beginning of the next fiscal year, the appropriations for the last fiscal year shall become the appropriations for the next fiscal year, until the adoption of the new appropriation ordinance.

(e) The appropriation ordinance, insofar as it relates to the appropriation for schools, shall be further subject to § 6-36-114.



§ 6-35-308 - Amendment to appropriation ordinance.

Amendments may be made to the original appropriation at any time during a current fiscal year after a public hearing before the council on five (5) days' notice published once in the official city newspaper; provided, that increased appropriations may be made only after the city manager has certified in writing that a sufficient amount of unappropriated revenue will be available, except for emergency appropriations as provided in § 6-35-307.



§ 6-35-309 - Unexpended appropriation to lapse.

Any portion of an annual appropriation remaining unexpended and unencumbered at the close of a fiscal year shall lapse and be credited to the general fund, except that any balance remaining in any other fund at the end of a fiscal year may remain to the credit of that fund and be subject to further appropriation.



§ 6-35-310 - Budget control.

At the beginning of each quarterly period during the fiscal year, and more often if required by the council, the manager shall submit to the council data showing the relation between the estimated and actual revenues and expenditures to date. If it shall appear that the revenues are less than anticipated, the council may reduce the appropriations, as prescribed in § 6-35-308, except amounts required for debt and interest charges, and with the further exception that reductions in school appropriation shall be as to total amount only, to such a degree as may be necessary to keep expenditures within the receipts. The manager may provide for monthly or quarterly allotments of appropriations to all departments, agencies or activities within the manager's jurisdiction under such rules as the manager shall prescribe, and make transfers between departments, agencies, or activities within each fund, and when authorized by the city council, from one (1) fund to another; provided, that any transfer of moneys from the city school fund to any other fund shall be made only with the concurrence of the board of education.



§ 6-35-311 - Annual audit.

At the end of each fiscal year, an audit shall be made of the accounts and funds of the city covering the operations of the past fiscal year, by a certified public accountant selected by the council. The council may employ certified public accountants to audit all or any of its accounts and funds at the time it takes office or at any time it may deem expedient to assure correctness thereof.



§ 6-35-312 - Fees.

All fees received in handling city business by any officer or employee shall belong to the city and shall be paid promptly into the city treasury, except fees received by school officers and employees, which shall be paid into the city school fund.



§ 6-35-313 - Depository for city funds.

(a) The council shall designate a commercial bank or banks as depository or depositories for city funds and shall provide for the regular deposit of all city moneys.

(b) The council shall require any city funds deposited with a financial institution to be secured by collateral in the same manner and under the same conditions as state deposits, under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5.



§ 6-35-314 - Financial records of utilities.

Separate financial and accounting records shall be maintained for each utility in accordance with accepted principles of utility accounting and as may be required by the city council, without impairing the authority of the city to manage and operate the utilities with the same personnel and equipment.



§ 6-35-315 - Annual operating budget -- Publication -- Budgetary comparison.

(a) Notwithstanding any other law to the contrary, the governing body shall publish the annual operating budget and budgetary comparisons of the proposed budget with the prior year's actual figures and the current year's estimated figures, which information shall include the following:

(1) Revenues and expenditures for the following governmental funds: general, streets/public works, general purpose school and debt service;

(2) Revenues for each fund shall be listed separately by local taxes, state of Tennessee, federal government and other sources;

(3) Expenditures for each fund shall be listed separately by salaries and other costs;

(4) Beginning and ending fund balances shall be shown for each fund; and

(5) The number of full-time equivalent employee positions shall be shown for each fund.

(b) The publication shall be in a newspaper of general circulation and shall be published not less than ten (10) days prior to the meeting where the governing body will consider final passage of the budget.






Part 4 - Officers and Employees

§ 6-35-401 - City clerk.

The city manager shall appoint a city clerk, together with such deputy city clerks as may be authorized by ordinance. The city clerk shall be responsible for keeping and preserving the city seal and all records of the council, attending meetings of the council and keeping a journal of proceedings at such meetings, preparing and certifying copies of official records in the city clerk's office, for which fees may be prescribed by ordinance, and performing all other duties as are prescribed by the council or city manager.



§ 6-35-402 - Appointment, removal and supervision of personnel.

The manager has the power to appoint, promote, suspend, transfer, and remove, or to take any other established personnel action consistent with §§ 6-35-403 -- 6-35-411 with regard to all administrative officers and employees of the city responsible to the manager; or the manager may, at the manager's discretion, authorize the head of a department or office responsible to the manager to take such actions regarding subordinates in such department or office. The manager shall appoint such heads of administrative offices, organization units, and activities as the manager may deem necessary. The manager may combine, or personally hold, any such administrative offices established pursuant to this section or otherwise established, or may delegate parts of the duties of the manager's office to designated subordinates.



§ 6-35-403 - Merit system.

(a) The policy of the city shall be to employ those persons best qualified to carry out the functions of the city. To this end, the council shall, by ordinance, establish a merit system providing for the appointment and promotion of city officers and employees solely on the basis of competence and fitness.

(b) All officers and employees shall be included in such merit system, except:

(1) Council members;

(2) Members of boards who are not city employees;

(3) The manager and the manager's secretary;

(4) Department heads; and

(5) Organizations and their employees and other persons who are engaged by the city on a contractual basis.



§ 6-35-404 - Manager to administer personnel system.

(a) The manager shall be responsible for the administration of the merit system. The manager shall:

(1) With the advice of the personnel advisory board, develop, maintain, and apply suitable provisions for the classification of positions and for the recruitment, compensation, training, promotions and disciplinary and related aspects of personnel management; and

(2) Develop and revise, as necessary, a comprehensive pay plan and personnel rules setting forth employment conditions.

(b) The personnel advisory board shall review such plans and rules and proposed revisions thereof, and submit them to the council with recommendations for adoption.



§ 6-35-405 - Investigation of complaints by personnel advisory board.

(a) The personnel advisory board shall investigate complaints made to it in writing by any officer or employee who is included in the merit system and who is suspended or removed from such officer's or employee's position or otherwise adversely affected by a personnel action.

(b) (1) If, in the opinion of the board, the procedures established for such personnel action were not complied with, the board shall make decisions that shall be binding on the administrative officer of the city.

(2) In all other cases, the board shall report its findings and recommendations, which shall be advisory in nature, in writing to the manager, and the decision of the manager shall be final. In all such cases any such officer or employee shall have the right to common law certiorari to review the action of the board and the manager.



§ 6-35-406 - Personnel advisory board to assist manager.

The personnel advisory board shall assist the manager in other personnel matters as may be set forth by ordinance and may investigate and make recommendations and reports to the council and manager on improvements in conditions of municipal employment and on significant violations of the principles of sound personnel administration.



§ 6-35-407 - Compensation.

Except as otherwise provided in this charter, the compensation of all officers and employees of the city shall be fixed by the manager within the limits of budget appropriations and in accordance with a comprehensive pay plan adopted by the council.



§ 6-35-408 - Disposition of fees and commissions.

The compensation of officers and employees as fixed or otherwise provided for by this charter shall be in full payment for all official services of such officers or employees, and shall be in lieu of any and all fees, commissions, and other compensation that may be receivable by such officers in performance of the duties of their offices. Such fees, commissions and compensation shall belong to the city, be collected and accounted for by such officers, and be paid over to the city.



§ 6-35-409 - Employee benefits.

The council may provide for the retirement of the city's nonelective officers and employees and make available to them any group, life, hospital, health, or accident insurance, either independently of, or as a supplement to, any retirement or other employee welfare benefits otherwise provided by law.



§ 6-35-410 - Resignations.

The council shall prescribe by ordinance appropriate procedures with respect to resignations of officers and employees and with respect to the orderly transfer of records, assets, and other effects in the custody of such officers and employees to their successors or supervisors.



§ 6-35-411 - Surety bonds.

All city officers or employees receiving, disbursing or responsible for city funds shall be bonded. The council may require any officer or employee to give a bond, approved by and in such amount as the council shall determine. All such bonds shall be corporate surety bonds, and the premiums thereon shall be paid by the city. No such bond shall be issued for a term exceeding four (4) years. No bond required by this section shall be renewed upon its expiration or in the event of the reappointment of any officer or employee to a position for which a bond is required, but a new bond shall be furnished. The resignation, removal, or discharge of any officer or employee of the city shall not, nor shall the election or appointment of another to such officer's or employee's office or employment, exonerate such officer or employee or such officer's or employee's sureties from liability incurred by such officers or employees, or such officer's or employee's sureties.



§ 6-35-412 - Pecuniary interest prohibited.

(a) No officer or employee of the city shall have any financial interest other than the common public interest in the profits of any contract, service, or other work performed for the city; or personally profit directly or indirectly from any contract, purchase, sale, or service between the city and any person or company; or personally as an agent provide any surety, bail, or bond required by law or subject to approval by the council.

(b) No officer or any employee shall accept any free or preferred services, benefits or concessions from any person or company, except that free transportation may be provided for police officers and firefighters on official duty.

(c) Any officer or employee who violates this section commits misconduct of office.



§ 6-35-413 - Political activity prohibited -- Penalty.

(a) No officer or employee of the city, other than council members, or members of the board of education, shall continue in the employment of the city after becoming a candidate for nomination or election to any public office nor hold office in any political activity.

(b) No officer or employee of the city shall orally, by letter or otherwise, solicit or be in any manner concerned in soliciting any assessment, subscription or contribution for any political party or political purpose from any officer or employee of the city.

(c) No officer or employee of the city, other than council members or board of education members, shall make any contribution to the campaign funds of any candidate in any city election, nor shall such person take part in the management, affairs or political campaign of any city election, other than in the exercise of such person's rights as a citizen to express such person's opinions and to cast such person's vote.

(d) (1) Any person who alone or with others willfully or corruptly violates any provision of this section commits a Class C misdemeanor.

(2) Any person who is convicted under this section shall be ineligible to hold any office or position of employment in the city government for a period of five (5) years thereafter and, if such person is an officer or employee at the time of conviction, shall immediately forfeit and vacate the office or position held.









Chapter 36 - Public Schools Under Modified City Manager-Council Charter

§ 6-36-101 - Board of education -- Membership -- Terms of members.

(a) (1) If a city incorporated under this charter is authorized, pursuant to general law, to establish and operate a school system, the control and management of the schools of the city shall be the responsibility of the board of education, which shall consist of five (5) qualified voters of the city, meeting the requirements of §§ 6-31-105 and 6-31-112.

(2) By ordinance adopted by a two-thirds (2/3) vote of the entire membership of the city council, the board of education may be increased to seven (7) qualified voters of the city, meeting the requirements of §§ 6-31-105 and 6-31-112. The two (2) additional board members authorized by this subdivision (a)(2) shall be elected at-large and shall be voted on by the electors in all voting precincts of the city. This subdivision (a)(2) shall only apply within counties having a population of not less than thirty-one thousand five hundred (31,500) nor more than thirty-one thousand eight hundred (31,800), according to the 1990 federal census or any subsequent federal census.

(b) Except as provided in § 6-36-103, the board members shall hold office for a term of four (4) years from twelve o'clock (12:00) noon of the second Wednesday next following the regular city election at which they are elected, or until their successors are elected and qualified.



§ 6-36-102 - Nomination, election, and recall of board members.

(a) The members of the board of education shall be nominated by petition and elected at the same time and places as provided in this charter for elections of the members of the city council, except that in the first election the manner of election shall be that provided in § 6-36-103.

(b) The members of the board shall be subject to the provisions of this charter with regard to recall as provided in §§ 6-31-301 -- 6-31-304.

(c) Each candidate to the board or any person acting in the candidate's behalf shall be subject to § 6-31-108.



§ 6-36-103 - First election of board -- Terms of first members -- Subsequent elections.

(a) The first election of board of education members shall be held at the same time and place as the first election of city council members. Eligibility requirements for voters shall be the same as § 6-31-103. At this election, each voter shall be entitled to vote for not more than five (5) candidates for the board of education.

(b) The two (2) candidates for the board of education who receive the two (2) highest number of votes shall be declared elected for a four-year term beginning at twelve o'clock (12:00) noon on the second Wednesday next following the election at which they were elected. The three (3) candidates for the board of education who receive the third, fourth and fifth highest number of votes respectively shall be declared elected for a two-year term beginning at twelve o'clock (12:00) noon on the second Wednesday next following the election at which they were elected.

(c) For any board of education increased to seven (7) members pursuant to § 6-36-101(a)(2), the initial election of the additional two (2) members shall be held at the first November general election occurring more than forty-five (45) days following adoption of the ordinance required to expand board membership. To ensure staggered terms, the at-large candidate receiving the highest number of votes shall be declared elected for a four-year term beginning at twelve o'clock (12:00) noon on the second Wednesday next following the election; and the at-large candidate receiving the second highest number of votes shall be declared elected for a two-year term beginning at the same date and time.

(d) Subsequent elections shall be held biennially for election of board members to four-year terms.



§ 6-36-104 - Chair and vice chair.

(a) At the first meeting after each regular biennial election, the board shall elect a chair and vice chair.

(b) The chair shall preside at the meetings of the board and may vote as any other member but shall have no power of veto. The chair shall perform the duties imposed upon the chair by the rules of the board.

(c) The vice chair shall perform the duties of the chair in case of the chair's absence or inability to act.

(d) In the event of a permanent vacancy in the office of chair, a new chair shall be elected.



§ 6-36-105 - Powers and duties of board.

The board of education has the power and duty to:

(1) Appoint and remove a director of schools as provided in § 6-36-109;

(2) Establish schools, determine the attendance areas of the various schools, and determine the policies and programs of the city school system, subject to the availability of school funds;

(3) Determine the number of teachers and other employees in the city school system subject to availability of school funds, after considering the written recommendations of the director of schools;

(4) Review, revise and approve budget estimates prepared by the director of schools and submit such estimates to the city manager, in accord with budget control procedures described in § 6-35-310;

(5) Initiate, review, revise and approve plans for the erection or improvement of buildings and facilities to be used for educational purposes, and transmit copies of all such plans that bear on the long-range development of the schools to the city planning commission for incorporation as part of the capital improvement program;

(6) Purchase or otherwise acquire land for school buildings, playgrounds and other purposes connected with the city school system; purchase, construct, operate and regulate the use of all buildings, required for purposes of the city school system; and do any and all other acts necessary to establish, maintain, and operate a complete public educational system within the city, including adult education, subject to the availability of school funds;

(7) Review, revise and act upon any recommendation by the director of schools relating to the operation and maintenance of school buildings;

(8) Cooperate with the city council, city manager and other officials of the city government, and with the officials of other governmental jurisdictions, in programs leading to improvements and economies in the public services provided the residents and taxpayers;

(9) Make any investigation that the board may consider desirable concerning administration of the city school system; and

(10) Exercise any and all powers not specifically stated in chapters 30-36 of this title but given to boards of education by general law, except those that are inconsistent with chapters 30-36 of this title.



§ 6-36-106 - Rules of procedure and meetings.

(a) The board shall adopt rules governing the conduct of its business and meetings; provided, that regular meetings shall be held on the second Wednesday of each month unless another day is set by the board; and provided further, that if a regular meeting date falls on a legal holiday, the meeting shall be held on the following day. The board shall provide by resolution for the time of day and place of all its meetings.

(b) A majority of the board constitutes a quorum and the affirmative vote of at least three (3) members shall be required to approve any action; however, if the board consists of seven (7) members, then an affirmative vote of at least four (4) members shall be required to approve any action.

(c) A special meeting shall be called by the chair, by any two (2) members of the board, or by the director of schools, by a written notice delivered at least twenty-four (24) hours in advance of the meeting, either personally or left at the usual place of residence of the members and director of schools. Such notice shall set forth the character of business to be discussed at the meeting, and no other business shall be considered at such meeting.

(d) All board meetings shall be open to the public, and citizens shall have a reasonable opportunity to be heard. The board shall exercise its powers only at public meetings.



§ 6-36-107 - Vacancies.

(a) A vacancy shall exist if a board member:

(1) Resigns;

(2) Dies;

(3) Moves the member's residence from the city;

(4) Has been continuously disabled for a period of six (6) months so as to prevent the member from discharging the duties of office;

(5) Accepts any state, county, or other municipal office or position of employment, except as a notary public or member of the national guard; or

(6) Is convicted of malfeasance or misfeasance in office, a felony, a violation of this charter, or a violation of the election laws of the state.

(b) A vacancy shall be filled within thirty (30) days by an affirmative vote of a majority of the remaining board members, the appointee to serve until the next regular election at which time a successor shall be elected to fill the unexpired term in the manner specified in § 6-31-201, except that the term "chair of the board" shall be read for references to the term "mayor." If a tie vote by the board to fill a vacancy is unbroken for thirty (30) days, the chair shall appoint a qualified person to fill the vacancy. No appointment to fill the vacancy shall be made within sixty (60) days prior to any regular city election. The candidates in such an election to fill the vacancy shall be nominated by petition as provided in § 6-36-102.



§ 6-36-108 - Compensation.

The members of the board of education shall receive no compensation but may be reimbursed for actual and necessary expenses incurred in the conduct of their duties; provided, that such expenses are approved by the board at a regular meeting.



§ 6-36-109 - Director of schools -- Board secretary.

(a) The board of education shall appoint a director of schools who shall be the administrative head of the city school system. The director shall be subject only to the board of education and all orders of the board relating to the management of the schools shall be given through the director. Except for the purpose of inquiry, the board and its members shall deal with administrative officers, principals, teachers and other employees solely through the director. Neither the board nor any member thereof shall give orders to the director's subordinates or otherwise interfere with the director's functions through such means as the making of particular purchases from, or contracts with, any specific individual or organization.

(b) The office of any board member violating any provision of this section shall immediately become vacant upon the member's conviction in a court of competent jurisdiction.

(c) The board of education shall fix the director's salary. The director shall serve at the pleasure of the board as provided by the director's contract of employment. The director has the right to take part in the discussion of all matters coming before the board, but not the right to vote.

(d) The director, or other employee designated by the board on the recommendation of the director, shall serve as secretary to the board.



§ 6-36-110 - Powers and duties of director of schools.

The director of schools has the power and duty to:

(1) Manage and direct the city school system in accordance with the policies and programs of the board of education;

(2) Appoint, promote, transfer, retire, and remove and take any other established personnel action with regard to all teachers, and other employees in the city school system consistent with this chapter, policies and programs adopted by the board of education and the general laws of the state;

(3) Prescribe, control and correlate the courses of study, textbooks, and educational apparatus and equipment, consistent with the school laws of the state, and the policies and programs adopted by the board of education;

(4) Prepare and issue rules and regulations for the administration and execution of the policies, plans, and programs adopted by the board;

(5) Prepare budgets for the city school system for approval by the board of education and submission to the city manager for final consideration by the city council;

(6) Make periodic allotments of funds appropriated for city school purposes;

(7) Make purchases and contracts subject to the limitations of this charter and such policies as may be prescribed by the board of education;

(8) Prepare for approval by the board of education salary schedules for teachers and other employees of the city school system as provided in § 6-36-111;

(9) Prepare, for approval by the board of education, plans for constructing, enlarging or improving school buildings and other school facilities; and

(10) Exercise such other powers and perform such other duties not inconsistent with this charter or other general laws, as may be prescribed by the board of education.



§ 6-36-111 - Officers and employees of school system.

All of the officers and employees of the city school system shall be subject to §§ 6-35-407 -- 6-35-413 of this charter, with the school system standing in the stead of the city, with the board of education in the stead of the city council, board members in the stead of council members, chair in the stead of the mayor, and the director of schools in the stead of the city manager and the city clerk, and that on actions taken under this chapter, the rules and regulations of the board shall have the same force and effect as an ordinance of the city council.



§ 6-36-112 - Financial management.

(a) All school moneys appropriated by the city council, all state and county funds received for the city school system, and all other moneys, fees, revenues or income that are received by the city school system or that heretofore or hereafter are granted or permitted to the city school system shall be deposited in a city school fund to be withdrawn only upon the order of the board of education; provided, that a full estimate thereof shall have been summarized in each school budget; and provided further, that those portions of such funds derived from city appropriation ordinances shall be subject to §§ 6-35-308 and 6-35-310.

(b) The board of education shall establish such school funds as are required by general law or as it considers necessary for the operation of the school system.

(c) At the end of each fiscal year an audit shall be made of the accounts and funds of the school system covering the operations of the last fiscal year by certified public accountants selected by the board. The board of education may employ certified accountants to audit all or any of the school funds and accounts at any time it may deem expedient to assure the correctness of the accounts and funds.

(d) Section 6-35-313 shall apply with the board of education standing in the stead of council.



§ 6-36-113 - School budget.

The city school budget submitted by the board of education through the city manager to the city council shall include estimates of all school revenues, as well as estimates of expenditures necessary for the operation of the school system for the next fiscal period. Neither the city manager nor the city council shall have any authority to modify or delete any item of the school estimates, and the council shall have the power to modify only the total amount of the school budget, except that in no event shall a reduction in the school budget exceed the total sum requested by the board of education from current city tax revenues. Such budget estimates shall not include any requests for the purchase of land, and the purchase, construction, reconstruction, or major alteration of any building for school purposes. Requests for such improvements shall be transmitted to the planning commission for review and incorporation into the capital improvement program.



§ 6-36-114 - Notice of appropriation.

The adoption by the city council of an appropriation ordinance for the next fiscal year, or the allowance of a continuation of the appropriation for the last fiscal year, shall serve as notice to the board of education of the total amount of the school appropriation for the next fiscal period.



§ 6-36-115 - Purchases and contracts.

(a) All materials, supplies and equipment shall be purchased by the director of schools in accordance with procedures approved by the board of education, except that centralized purchasing with the city administration may be utilized where it is mutually agreed upon by the council and board or their delegated representatives.

(b) The board of education or director of schools, in making purchases and contracts, shall be subject to the provisions of this charter relating to purchases and contracts by the city council and city manager, with the board of education standing in the stead of the council and the director of schools standing in the stead of the city manager.

(c) No purchase, expenditure or contract shall be made in excess of available school funds.



§ 6-36-116 - Disbursements.

All disbursements of moneys from the city school funds or other established school funds for the city school system shall be made by checks countersigned by the director of schools or by other school personnel designated by the board of education upon recommendation of the director.



§ 6-36-117 - Transfer of city schools to county.

The city school system or any part thereof may be transferred to the county upon the adoption of a resolution by the city council after considering the written recommendations of the board of education; provided, that all such transfers must first be approved by a majority of the qualified voters voting in a referendum held for that purpose.



§ 6-36-118 - Agreement with county to take over county schools.

The city council, after considering the written recommendations of the board of education, may enter into an agreement with the county for the city school system to take over ownership, management and control of that part of the county school system within the city, including land, buildings and all other school property, equipment, and facilities.









Municipal Government Generally

Chapter 51 - Change of Municipal Boundaries

Part 1 - Annexation

§ 6-51-101 - Part definitions and definitions for § 6-51-301.

As used in this part and § 6-51-301, unless the context otherwise requires:

(1) "Larger" and "smaller" refer to population and not area;

(2) "Municipality" or "municipalities" means any incorporated city or cities, or town or towns, and does not include any utility district, sanitary district, school district, or other public service district, whether organized under public or private acts; and

(3) "Notice" means publication in a newspaper of general circulation in the municipality at least seven (7) days in advance of a hearing. The notice shall be satisfied by inclusion of a map that includes a general delineation of the area or areas to be annexed by use of official road names or numbers, or both, names of lakes and waterways, or other identifiable landmarks, as appropriate.



§ 6-51-102 - Plan of services.

(a) [Deleted by 2014 amendment, effective May 16, 2015.]

(b) (1) Before any territory may be annexed under this part, the governing body of the municipality shall adopt a plan of services establishing at least the services to be delivered and the projected timing of the services. Upon adoption of the plan of services, the municipality shall cause a copy of the plan of services to be forwarded to the county mayor in whose county the territory being annexed is located. The plan of services shall be reasonable with respect to the scope of services to be provided and the timing of the services.

(2) The plan of services shall include, but not be limited to: police protection, fire protection, water service, electrical service, sanitary sewer service, solid waste collection, road and street construction and repair, recreational facilities and programs, street lighting, and zoning services. If the municipality maintains a separate school system, the plan shall also include schools and provisions specifically addressing the impact, if any, of annexation on school attendance zones. If the municipality does not maintain a separate school system, then the municipality shall provide written notice of the annexation to all affected school systems as soon as practicable, but in no event less than thirty (30) days prior to the public hearing requirement set forth in subdivision (b)(4). The plan of services may exclude services that are being provided by another public agency or private company in the territory to be annexed other than those services provided by the county.

(3) The plan of services shall include a reasonable implementation schedule for the delivery of comparable services in the territory to be annexed with respect to the services delivered to all citizens of the municipality.

(4) Before a plan of services may be adopted, the municipality shall submit the plan of services to the local planning commission, if there is one, for study and a written report, to be rendered within ninety (90) days after such submission, unless by resolution of the governing body a longer period is allowed. Before the adoption of the plan of services, a municipality shall hold a public hearing. Notice of the time, place, and purpose of the public hearing shall be published in a newspaper of general circulation in the municipality not less than fifteen (15) days before the hearing. The notice shall include the locations of a minimum of three (3) copies of the plan of services, which the municipality shall provide for public inspection during all business hours from the date of notice until the public hearing.

(5) A municipality may not annex any other territory if the municipality is in default on any prior plan of services.

(6) If a municipality operates a school system, and if the municipality annexes territory during the school year, any student may continue to attend such student's present school until the beginning of the next succeeding school year unless the respective boards of education have provided otherwise by agreement.

(c) [Deleted by 2014 amendment, effective May 16, 2015.]

(d) [Deleted by 2014 amendment, effective May 16, 2015.]

(e) After receiving the notice from the municipality, as provided in subdivision (b)(1), the county mayor shall notify the appropriate departments within the county regarding the information received from the municipality.



§ 6-51-103 - Quo warranto to contest annexation ordinance -- Appellate review.

(a) (1) (A) Any aggrieved owner of property that borders or lies within territory that is the subject of an annexation ordinance prior to the operative date thereof, may file a suit in the nature of a quo warranto proceeding in accordance with this part, § 6-51-301 and title 29, chapter 35 to contest the validity thereof on the ground that it reasonably may not be deemed necessary for the welfare of the residents and property owners of the affected territory and the municipality as a whole and so constitutes an exercise of power not conferred by law. Notwithstanding any other section in this chapter, for purposes of this section, an "aggrieved owner of property" does not include any municipality or public corporation created and defined under title 7, chapter 82 that owns property bordering or lying within the territory that is the subject of an annexation ordinance requested by the remaining property owner or owners of the territory and whose property and services are to be allocated and conveyed in accordance with § 6-51-111, § 6-51-112 or § 6-51-301, or any contractual arrangement otherwise providing for such allocation and conveyance.

(B) Subdivision (a)(1)(A) does not apply to the counties covered by subdivision (a)(2).

(2) (A) Any aggrieved owner of property, lying within territory that is the subject of an annexation ordinance prior to the operative date thereof, may file a suit in the nature of a quo warranto proceeding in accordance with this part, § 6-51-301 and title 29, chapter 35 to contest the validity thereof on the ground that it reasonably may not be deemed necessary for the welfare of the residents and property owners of the affected territory and the municipality as a whole, and so constitutes an exercise of power not conferred by law.

(B) Subdivision (a)(2)(A) shall apply only in counties having a metropolitan form of government and in counties having populations of: Click here to view image.

according to the 1980 federal census or any subsequent federal census, and in any county with a population of not less than two hundred eighty-five thousand (285,000) and not more than two-hundred ninety thousand (290,000) based upon the 1980 federal census.

(b) The rendering of services under a mutual aid agreement, an automatic response agreement, an operational agreement, or any other agreement as allowed under a comprehensive growth plan, pursuant to chapter 58 of this title, or the providing of mutual aid or assistance under the Mutual Aid and Emergency and Disaster Assistance Agreement Act of 2004, compiled in title 58, chapter 8, is not admissible as evidence against the municipality in any action brought under this section or title 29, chapter 14.

(c) The municipality shall have the burden of proving that an annexation ordinance is reasonable for the overall well-being of the communities involved.

(d) (1) If more than one (1) suit is filed, all of them shall be consolidated and tried as one (1) in the first court of appropriate jurisdiction in which suit is filed. Suit or suits shall be tried on an issue to be made up there, and the question shall be whether the proposed annexation is or is not unreasonable in consideration of the health, safety and welfare of the citizens and property owners of the territory sought to be annexed and the citizens and property owners of the municipality. Should the court find the ordinance to be unreasonable, or to have been done by exercise of powers not conferred by law, an order shall be issued vacating the ordinance and the municipality shall be prohibited from annexing, pursuant to the authority of § 6-51-102, any part of the territory proposed for annexation by such vacated ordinance for a period of at least twenty-four (24) months following the date of such order. In the absence of such finding, an order shall be issued sustaining the validity of such ordinance, which shall then become operative thirty-one (31) days after judgment is entered unless an abrogating appeal has been taken from the judgment, or unless the presiding court grants the municipality's petition to defer the effective date pursuant to subdivision (d)(2).

(2) Upon petition of the municipality, the presiding court may, as part of the judgment sustaining the validity of the annexation ordinance, order that the effective date of the ordinance be fixed as December 31 following the date of entry of the judgment or determination of appeal. In making any order under this subdivision (d)(2), the court shall consider the necessity of the deferred effective date to render municipal services to the annexed territory within a reasonable time. The petition shall be filed by the municipality in the presiding court where the annexation ordinance is being contested in a quo warranto proceeding as provided in this section.

(e) If on appeal judgment shall be against the validity of such ordinance, an order shall be entered vacating the same and the municipality shall be prohibited from annexing, pursuant to the authority of § 6-51-102, any part of the territory proposed for annexation by such vacated ordinance for a period of at least twenty-four (24) months following the date of such order. If judgment shall be in favor of the validity of such ordinance, it shall become operative forthwith by court order and shall not be subject to contest or attack in legal or equitable proceeding for any cause or reason, the judgment of the appellate court being final.

(f) Should the territory hereafter sought to be annexed be the site of substantial industrial plant development, a fact to be ascertained by the court, the municipality shall have the burden of proving that the annexation of the site of the industrial plant development is not unreasonable in consideration of the factors above mentioned, including the necessity for or use of municipal services by the industrial plant or plants, and the present ability and intent of the municipality to benefit the industrial plant development by rendering municipal services thereto when and as needed. The policy and purpose of this provision is to prevent annexation of industrial plants for the sole purpose of increasing municipal revenue, without the ability and intent to benefit the area annexed by rendering municipal services, when and as needed, and when such services are not used or required by the industrial plants.

(g) During the time that any annexation ordinance is being contested as provided in this section, the annexing municipality and the county governing body or any affected school, sanitary or utility district, or all such districts, may enter into an agreement to provide for new, expanded, and/or upgraded services and facilities, including, but not limited to, equipment, land and buildings, and capital expenditures, including sale of bonds, to finance such services and facilities, which agreement shall include an equitable division of the cost and liabilities of such capital expenditures between the annexing municipality and the county governing body or any affected school, sanitary, or utility district, or all such districts, upon final determination of such contested annexation ordinance.

(h) When territory is annexed that is located in a county other than one in which the city hall of the annexing municipality is then located, any suit filed pursuant to this section for the purpose of contesting the annexation ordinance shall be filed in the county where the city hall of the annexing municipality is located. The chancellor, however, shall change the venue to a county that is adjacent to either the county where the annexing municipality's city hall is located or the county where the proposed annexation is located.

(i) When a final judgment is rendered in a quo warranto suit contesting a proposed annexation, the municipality shall notify the county mayor of the outcome of the litigation, so the county may keep abreast of the status of a pending annexation. Similarly, when a municipality files an appeal of a decision in a quo warranto suit, the municipality shall notify the county mayor of the pending appeal.



§ 6-51-104 - Resolution for annexation by referendum -- Notice.

(a) A municipality, when petitioned by interested persons, or upon its own initiative, by resolution, may propose extension of its corporate limits by the annexation of territory adjoining to its existing boundaries; provided, however, no such resolution shall propose annexation of any property being used primarily for agricultural purposes. Notwithstanding this part or any other law to the contrary, property being used primarily for agricultural purposes shall be annexed only with the written consent of the property owner or owners. A resolution to effectuate annexation of any property, with written consent of the property owner or owners, shall not require a referendum.

(b) (1) (A) A copy of the resolution, describing the territory proposed for annexation, shall be promptly sent by the municipality to the last known address listed in the office of the property assessor for each property owner of record within the territory proposed for annexation. The resolution shall be sent by first class mail and shall be mailed no later than fourteen (14) calendar days prior to the scheduled date of the hearing on such proposed annexation. The resolution shall also be published by posting copies of it in at least three (3) public places in the territory proposed for annexation and in a like number of public places in the municipality proposing such annexation, and by publishing notice of such resolution at or about the same time in a newspaper of general circulation, if there is one, in such territory and municipality. The resolution shall also include a plan of services for the area proposed for annexation. The plan of services shall comply with the requirements of § 6-51-102, including the public hearing and notice requirements, prior to the adoption of the resolution. Upon adoption of the plan of services, the municipality shall cause a copy of the resolution to be forwarded to the county mayor in whose county the territory being annexed is located.

(B) A person or persons with personal knowledge of the mailing of the resolutions to each property owner of record pursuant to subdivision (b)(1)(A) may submit a notarized affidavit to the presiding officer of the municipality attesting that such resolutions were mailed in accordance with this subdivision (b)(1). Failure of a property owner to receive a notice that was mailed pursuant to subdivision (b)(1)(A) shall not be grounds to invalidate the annexation.

(2) After receiving the notice from the municipality as provided in subdivision (b)(1), the county mayor shall notify the appropriate departments within the county regarding the information received from the municipality.

(c) A resolution proposing annexation by written consent of the property owner or owners shall become effective only upon adoption of such resolution by the municipality.

(d) (1) A municipality may by resolution propose annexation of territory that does not adjoin the boundary of the main part of the municipality, without extending the corporate limits of that territory, if the territory proposed for annexation is entirely contained within the municipality's urban growth boundary and is either:

(A) To be used for industrial or commercial purpose or future residential development; or

(B) Owned by one (1) or more governmental entities.

(2) A resolution under this subsection (d) shall be ratified only with the written consent of the property owner or owners.

(3) For purposes of this subsection (d), the boundary of the main part of the municipality is defined as the corporate limits of the territory containing its town seat or city hall. Territory that does not adjoin that boundary before a proposal to annex it is introduced cannot be annexed except as provided in this subsection (d).

(4) The resolution shall include the plan of services adopted under § 6-51-102. The plan shall be prepared by the municipality in cooperation with the county in which the territory is located. The municipality and county shall enter into an interlocal agreement pursuant to § 5-1-113 to provide emergency services for any interceding properties and to maintain roads and bridges comprising the primary route to the area thus annexed as the municipality and county deem necessary.

(5) This subsection (d) shall only apply in any county having a population according to the most recent decennial census that is greater than forty-four and one-half percent (44.5%) and fifty thousand (50,000) of its population in the preceding decennial census.



§ 6-51-105 - Referendum on annexation.

(a) At least thirty (30) days and not more than sixty (60) days after the last of such publications, the proposed annexation of territory shall be submitted by the county election commission in an election held on the request and at the expense of the proposing municipality, for approval or disapproval of the qualified voters who reside in the territory proposed for annexation.

(b) The legislative body of the municipality affected may also at its option submit the questions involved to a referendum of the people residing within the municipality.

(c) In the election or elections to be held, the questions submitted to the qualified voters shall be "For Annexation" and "Against Annexation."

(d) The county election commission shall promptly certify the results of the election or elections to the municipality. Upon receiving the certification from the county election commission, the municipality shall forward a copy of the certification to the county mayor in whose county the territory being annexed is located.

(e) If a majority of all the qualified voters voting thereon in the territory proposed to be annexed, or in the event of two (2) elections as provided for in subsections (a) and (b), a majority of the voters voting thereon in the territory to be annexed and a majority of the voters voting thereon in the municipality approve the resolution, annexation as provided therein shall become effective thirty (30) days after the certification of the election or elections.

(f) [Deleted by 2015 amendment]



§ 6-51-106 - Abandonment of proceedings.

Any annexation proceeding initiated under § 6-51-104 may be abandoned and discontinued at any time by resolution of the governing body of the municipality.



§ 6-51-107 - Referral to planning agency.

The governing body of a municipality shall, if its charter so provides, and otherwise may, refer any proposed annexation to the planning agency of the municipality for study of all pertinent matters relating thereto, and the planning agency expeditiously shall make such a study and report to the governing body.



§ 6-51-108 - Rights of residents of annexed territory -- Plan of service and progress report.

(a) Residents of, and persons owning property in, annexed territory shall be entitled to rights and privileges of citizenship, in accordance with the annexing municipality's charter, immediately upon annexation as though such annexed territory had always been a part of the annexing municipality. It shall be the duty of the governing body to put into effect with respect to an annexed area any charter provisions relating to representation on the governing body.

(b) (1) This subsection (b) shall apply to any municipality whose annexation ordinance becomes effective by court order pursuant to § 6-51-103(d).

(2) Within ten (10) days after the date on which a court order is entered sustaining the validity of a proposed annexation, any annexing municipality to which this subsection (b) applies shall submit written notification, meeting the requirements of subdivision (b)(3), to each person owning real property in the territory that the territory will become a part of the municipality. In the event an appeal is taken from the court order, the annexing municipality shall notify the property owners in writing of the pending appeal. If on appeal the court affirms the validity of the proposed annexation, the municipality shall submit written notification, meeting the requirements of subdivision (b)(3), to the property owners within ten (10) days of entry of judgment of the appellate court.

(3) The advance written notification shall include the date on which the annexed territory becomes a part of the municipality, a detailed description of the annexed territory, and the reasons for the annexation. The notification shall be sent by first class mail to the last known address listed in the office of the property assessor for each property owner of record within the annexed territory.

(4) A person with personal knowledge of the mailing of the notification shall submit a notarized affidavit to the presiding officer of the annexing municipality attesting that the notifications were mailed in accordance with subdivision (b)(3).

(c) Upon the expiration of six (6) months from the date any annexed territory for which a plan of service has been adopted becomes a part of the annexing municipality, and annually thereafter until services have been extended according to such plan, there shall be prepared and published in a newspaper of general circulation in the municipality a report of the progress made in the preceding year toward extension of services according to such plan, and any changes proposed therein. The governing body of the municipality shall publish notice of a public hearing on such progress reports and changes, and hold such hearing thereon. Any owner of property in an annexed area to which such plan and progress report are applicable may file a suit for mandamus to compel the governing body to comply with the requirements of this subsection (c).

(d) A municipality may amend a plan of services by resolution of the governing body only after a public hearing for which notice has been published at least fifteen (15) days in advance in a newspaper of general circulation in the municipality when:

(1) The amendment is reasonably necessary due to natural disaster, act of war, act of terrorism, or reasonably unforeseen circumstances beyond the control of the municipality;

(2) The amendment does not materially or substantially decrease the type or level of services or substantially delay the provision of services specified in the original plan; or

(3) The amendment:

(A) Proposes to materially and substantially decrease the type or level of services under the original plan or to substantially delay those services;

(B) Is not justified under subdivision (d)(1); and

(C) Has received the approval in writing of a majority of the property owners by parcel in the area annexed. In determining a majority of property owners, a parcel of property with more than one (1) owner shall be counted only once and only if owners comprising a majority of the ownership interests in the parcel petition together as the owner of the particular parcel.

(e) An aggrieved property owner in the annexed territory may bring an action in the appropriate court of equity jurisdiction to enforce the plan of services at any time after one hundred eighty (180) days after an annexation takes effect and until the plan of services is fulfilled, and may bring an action to challenge the legality of an amendment to a plan of services if such action is brought within thirty (30) days after the adoption of the amendment to the plan of services. If the court finds that the municipality has amended the plan of services in an unlawful manner, then the court shall decree the amendment null and void and shall reinstate the previous plan of services. If the court finds that the municipality has materially and substantially failed to comply with its plan of services for the territory in question, then the municipality shall be given the opportunity to show cause why the plan of services was not carried out. If the court finds that the municipality's failure is due to natural disaster, act of war, act of terrorism, or reasonably unforeseen circumstances beyond the control of the municipality that materially and substantially impeded the ability of the municipality to carry out the plan of services, then the court shall alter the timetable of the plan of services so as to allow the municipality to comply with the plan of services in a reasonable time and manner. If the court finds that the municipality's failure was not due to natural disaster, act of war, act of terrorism, or reasonably unforeseen circumstances beyond the control of the municipality that materially and substantially impeded the ability of the municipality to carry out the plan of services, then the court shall issue a writ of mandamus to compel the municipality to provide the services contained in the plan, shall establish a timetable for the provision of the services in question, and shall enjoin the municipality from any further annexations until the services subject to the court's order have been provided to the court's satisfaction, at which time the court shall dissolve its injunction. If the court determines that the municipality has failed without cause to comply with the plan of services or has unlawfully amended its plan of services, the court shall assess the costs of the suit against the municipality.



§ 6-51-109 - Annexation of smaller municipality by larger municipality.

(a) Upon receipt of a petition in writing of twenty percent (20%) of the qualified voters of a smaller municipality, voting at the last general election, such petition to be filed with the chief executive officer of the smaller municipality who shall promptly submit the petition to the chief executive officer of the larger municipality, such larger municipality may annex such portion of the territory of the smaller municipality described in the petition or the totality of such smaller municipality if so described in the petition only after a majority of the qualified voters voting in an election in such smaller municipality vote in favor of the annexation.

(b) The county election commission shall hold such an election on the request and at the expense of the larger municipality, the results of which shall be certified to each municipality.

(c) If a majority of the qualified voters voting in such election are in favor of annexation, the corporate existence of such smaller municipality shall end within thirty (30) days after the certification of the election results, and all of the choses in action, including the right to collect all uncollected taxes, and all other assets of every kind and description of the smaller municipality shall be taken over by and become the property of the larger municipality. All legally subsisting liabilities, including any bonded indebtedness, of the smaller municipality shall be assumed by the larger municipality, which shall thereafter have as full jurisdiction over the territory of the smaller municipality as over that lying within the existing corporate limits of the larger municipality.



§ 6-51-110 - Priority of municipalities in annexation.

(a) Nothing in this part and § 6-51-301 shall be construed to authorize annexation proceedings by a smaller municipality with respect to territory within the corporate limits of a larger municipality nor, except in counties having a population of not less than sixty-five thousand (65,000) nor more than sixty-six thousand (66,000) and counties having a population of four hundred thousand (400,000) or more, according to the federal census of 1970 or any subsequent federal census, and except in counties having a metropolitan form of government, by a larger municipality with respect to territory within the corporate limits of a smaller municipality in existence for ten (10) or more years. Notwithstanding this chapter to the contrary, in counties of this state having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the federal census of 1970 or any subsequent federal census, nothing in this part shall be construed to authorize annexation proceedings by a larger municipality with respect to territory within the corporate limits of any smaller municipality in existence at the time of the proposed annexation.

(b) If two (2) municipalities that were incorporated in the same county shall initiate annexation proceedings with respect to the same territory, the proceedings of the municipality having the larger population shall have precedence and the smaller municipality's proceedings shall be held in abeyance pending the outcome of the proceedings of such larger municipality.

(c) If two (2) municipalities that were incorporated in different counties shall initiate annexation proceedings with respect to the same territory, the proceedings of the municipality that was incorporated in the same county in which the territory to be annexed is located shall have precedence and the other municipality's proceedings shall be held in abeyance pending the outcome of the proceedings of the municipality that was incorporated in the same county as the territory to be annexed.

(d) Except in counties having a population of not less than sixty-five thousand (65,000) nor more than sixty-six thousand (66,000) and counties having a population of four hundred thousand (400,000) or more, according to the federal census of 1970 or any subsequent federal census, and except in counties having a metropolitan form of government, annexation proceedings shall be considered as initiated upon passage on first reading of an ordinance of annexation.

(e) [Deleted by 2015 amendment]

(f) When a larger municipality initiates annexation proceedings for a territory that could be subject to annexation by a smaller municipality, the smaller municipality shall have standing to challenge the proceedings in the chancery court of the county where the territory proposed to be annexed is located.

(g) [Deleted by 2015 amendment]



§ 6-51-111 - Municipal property and services.

(a) Upon referendum approval of an annexation resolution as provided in this part, an annexing municipality and any affected instrumentality of the state, including, but not limited to, a utility district, sanitary district, school district, or other public service district, shall attempt to reach agreement in writing for allocation and conveyance to the annexing municipality of any or all public functions, rights, duties, property, assets and liabilities of such state instrumentality that justice and reason may require in the circumstances. Any and all agreements entered into before March 8, 1955, relating to annexation shall be preserved. The annexing municipality, if and to the extent that it may choose, shall have the exclusive right to perform or provide municipal and utility functions and services in any territory that it annexes, notwithstanding § 7-82-301 or any other statute, subject, however, to the provisions of this section with respect to electric cooperatives.

(b) Subject to such exclusive right, any such matters upon which the respective parties are not in agreement in writing within sixty (60) days after the operative date of such annexation shall be settled by arbitration with the laws of arbitration of this state effective at the time of submission to the arbitrators, and § 29-5-101(2) shall not apply to any arbitration arising under this part and § 6-51-301. The award so rendered shall be transmitted to the chancery court of the county in which the annexing municipality is situated, and thereupon shall be subject to review in accordance with §§ 29-5-113 -- 29-5-115 and 29-5-118.

(c) (1) If the annexed territory is then being provided with a utility service by a state instrumentality that has outstanding bonds or other obligations payable from the revenues derived from the sale of such utility service, the agreement or arbitration award referred to in subsections (a) and (b) shall also provide that:

(A) The municipality will operate the utility property in such territory and account for the revenues therefrom in such manner as not to impair the obligations of contract with reference to such bonds or other obligations; or

(B) The municipality will assume the operation of the entire utility system of such state instrumentality and the payment of such bonds or other obligations in accordance with their terms.

(2) Such agreement or arbitration award shall fully preserve and protect the contract rights vested in the holders of such outstanding bonds or other obligations.

(d) (1) Notwithstanding any law to the contrary, if a private individual or business entity provides utility service within the boundaries of a municipality under the terms of a privilege, franchise, license, or agreement granted or entered into by the municipality, and if the municipality annexes territory that includes the service area of a utility district, then such private individual or business entity and the utility district shall attempt to reach agreement in writing for allocation and conveyance to such private individual or business entity of any or all public functions, rights, duties, property, assets, and liabilities of such utility district that justice and reason may require in the circumstances. If an agreement is not reached, then notwithstanding the change of municipal boundaries, the service area of the utility district shall remain unchanged, and such private individual or business entity shall not provide utility service in the service area of the utility district.

(2) Nothing in subdivision (d)(1) shall be construed to diminish the authority of any municipality to annex.

(e) If at the time of annexation, the annexed territory is being provided with utility service by a municipal utility system or other state instrumentality, including but not limited to, a utility district, the annexing municipality shall, by delivering written notice of its election to the municipal utility system or other state instrumentality, have the right to purchase all or any part of the utility system of the municipal utility system or other state instrumentality then providing utility service to the area being annexed that the annexing municipality has elected to serve under this section. The purchase price shall be a price agreed upon by the parties for the properties comprising the utility system, or part thereof, that is being acquired and payment of such purchase price shall be on terms agreed to by the parties. In the event the parties cannot agree on a purchase price, then a final determination of the fair market value of the properties being acquired and all other outstanding issues related to the provision of utility services in the annexed area shall be made using the arbitration provisions of subsection (b); provided, that the arbitrator or arbitrators shall be a person or persons experienced and qualified to value public utility properties and any such arbitrator or arbitrators shall be agreed upon by the parties. If the parties cannot agree, the selection of an arbitrator shall be as otherwise provided by the laws of arbitration of this state. Such method and determination shall be the sole means by which the annexing municipality may acquire the facilities of a municipal utility or other state instrumentality located in the annexed territory.



§ 6-51-112 - Electric cooperatives.

(a) Notwithstanding any other statute, if the annexing municipality owns and operates its own electric system, it shall either offer to purchase any electric distribution properties and service rights within the annexed area owned by any electric cooperative, or grant such cooperative a franchise to serve the annexed area, as follows:

(1) The municipality shall notify the affected electric cooperative in writing of the boundaries of the annexed area and shall indicate such area on appropriate maps;

(2) The municipality shall offer to purchase the electric distribution properties of the cooperative located within the annexed area, together with all of the cooperative's rights to serve within such area, for a cash consideration, which shall consist of:

(A) The present-day reproduction cost, new, of the facilities being acquired, less depreciation computed on a straight-line basis; plus

(B) An amount equal to the cost of constructing any necessary facilities to reintegrate the system of the cooperative outside the annexed area after detaching the portion to be sold; plus

(C) An annual amount, payable each year for a period of ten (10) years, equal to the sum of:

(i) Twenty-five percent (25%) of the revenues received from power sales to consumers of electric power within the annexed area, except consumers with large industrial power loads greater than three hundred kilowatts (300kW), during the last twelve (12) months preceding the date of the notice provided for in subdivision (a)(1); and

(ii) Fifty percent (50%) of the net revenues, which is gross power sales revenues less wholesale cost of power including facilities rental charge, received from power sales to consumers with large industrial power loads greater than three hundred kilowatts (300kW) within the annexed area during the last twelve (12) months preceding the date of the notice provided for in subdivision (a)(1);

(3) The electric cooperative, within ninety (90) days after receipt of an offer by the annexing municipality to purchase the cooperative's electric distribution properties and service rights within the annexed area, shall signify in writing its acknowledgement of the offer, and the parties shall proceed to act. The annexing municipality shall then be obligated to buy and pay for, and the cooperative shall be obligated to sell to the municipality, such properties and rights free and clear of all mortgage liens and encumbrances for the cash consideration computed and payable as provided in subdivision (a)(2);

(4) The annexing municipality, if it elects not to make the offer to purchase as provided for in subdivisions (a)(1) and (2), shall grant to the cooperative a franchise to serve within the annexed area, for a period of not less than five (5) years, and the municipality shall thereafter renew or extend the franchise or grant new franchises for similar subsequent periods; provided, that upon expiration of any such franchise, the municipality may elect instead to make an offer to buy the cooperative's electric distribution properties and service rights as they then exist in accordance with and subject to subdivisions (a)(1) and (2); provided further, that, during the term of any such franchise, the annexing municipality shall be entitled to serve only such electric customers or locations within the annexed area as it served on the date when such annexation became effective;

(5) If any annexing municipality contracts its boundaries so as to exclude from its corporate limits any territory, the cooperative may elect within sixty (60) days thereafter to purchase from such municipality, and such municipality shall thereupon sell and convey to the cooperative, the electric distribution properties and service rights of the municipality in any part of the excluded area that the electric cooperative had previously served, upon the same procedures set forth in subdivisions (a)(1)-(4) for acquisitions by municipalities;

(6) Nothing contained in this section shall prohibit municipalities and any cooperative from buying, selling, or exchanging electric distribution properties, service rights and other rights, property, and assets by mutual agreement;

(7) The territorial areas lying outside municipal boundaries served by municipal and cooperative electric systems will remain the same as generally established by power facilities already in place or legal agreements on March 6, 1968, and new consumers locating in any unserved areas between the respective power systems shall be served by the power system whose facilities were nearest on March 6, 1968, except to the extent that territorial areas are revised in accordance with this section; and

(8) "Electric distribution properties," as used in this section, means all electric lines and facilities used or useful in serving ultimate consumers, but does not include lines and facilities that are necessary for integration and operation of portions of a cooperative's electric system that are located outside the annexed area.

(b) The methods of allocation and conveyance of property and property rights of any electric cooperative to any annexing municipality provided for in subsection (a) shall be exclusively available to such annexing municipality and to such electric cooperative notwithstanding § 7-52-105 or any other title or section of the code in conflict or conflicting herewith.



§ 6-51-113 - Provisions supplemental.

Except as specifically provided in this part, the powers conferred by this part shall be in addition and supplemental to the powers conferred by any other general, special, or local law, and the limitations imposed by this part shall not affect such powers.



§ 6-51-114 - Special census after annexation.

In the event any area is annexed to any municipality, the municipality may have a special census and in any county having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census, the municipality shall have such special census within the annexed area taken by the federal bureau of the census or in a manner directed by and satisfactory to the department of economic and community development, in which case the population of such municipality shall be changed and revised so as to include the population of the annexed area as shown by such supplemental census. The population of such municipality as so changed and revised shall be its population for the purpose of computing such municipality's share of all funds and moneys distributed by the state among the municipalities of the state on a population basis, and the population of such municipality as so revised shall be used in computing the aggregate population of all municipalities of the state, effective on the next July 1 following the certification of such supplemental census results to the commissioner of finance and administration.



§ First - of 2 versions of this section

6-51-115. Receipt and distribution of tax revenues. [Effective until July 1, 2017. See the version effective on July 1, 2017.]

(a) Notwithstanding any law to the contrary, whenever a municipality extends its boundaries by annexation, the county or counties in which the municipality is located shall continue to receive the revenue from all state and local taxes distributed on the basis of situs of collection, generated within the annexed area, until July 1 following the annexation, unless the annexation takes effect on July 1.

(1) If the annexation takes effect on July 1, then the municipality shall begin receiving revenue from such taxes generated within the annexed area for the period beginning July 1.

(2) Whenever a municipality extends its boundaries by annexation, the municipality shall notify the department of revenue of such annexation upon the annexation becoming effective, for the purpose of tax administration.

(3) Such taxes shall include the local sales tax authorized in § 67-6-702, the wholesale beer tax authorized in § 57-6-103, the income tax on dividends authorized in § 67-2-102, and all other such taxes distributed to counties and municipalities based on the situs of their collection.

(b) In addition to subsection (a), when a municipality annexes territory in which there is retail or wholesale activity at the time the annexation takes effect or within three (3) months after the annexation date, the following shall apply:

(1) Notwithstanding § 57-6-103 or any other law to the contrary, for wholesale activity involving the sale of beer, the county shall continue to receive annually an amount equal to the amount received by the county in the twelve (12) months immediately preceding the effective date of the annexation for beer establishments in the annexed area that produced wholesale beer tax revenues during that entire twelve (12) months. For establishments that produced wholesale beer tax revenues for at least one (1) month but less than the entire twelve-month period, the county shall continue to receive an amount annually determined by averaging the amount of wholesale beer tax revenue produced during each full month the establishment was in business during that time and multiplying this average by twelve (12). For establishments that did not produce revenue before the annexation date but produced revenue within three (3) months after the annexation date, and for establishments that produced revenue for less than a full month prior to annexation, the county shall continue to receive annually an amount determined by averaging the amount of wholesale beer tax revenue produced during the first three (3) months the establishment was in operation and multiplying this average by twelve (12). This subdivision (b)(1) is subject to the exceptions in subsection (c). A municipality shall only pay the county the amount required by this subdivision (b)(1), for a period of fifteen (15) years.

(2) Notwithstanding § 67-6-712 or any other law to the contrary, for retail activity subject to the 1963 Local Option Revenue Act, compiled in title 67, chapter 6, part 7, the county shall continue to receive annually an amount equal to the amount of revenue the county received pursuant to § 67-6-712(a)(2)(A) in the twelve (12) months immediately preceding the effective date of the annexation for business establishments in the annexed area that produced 1963 Local Option Revenue Act revenue during that entire twelve (12) months. For business establishments that produced such revenues for more than a month but less than the full twelve-month period, the county shall continue to receive an amount annually determined by averaging the amount of local option revenue produced by the establishment and allocated to the county under § 67-6-712(a)(2)(A) during each full month the establishment was in business during that time and multiplying this average by twelve (12). For business establishments that did not produce revenue before the annexation date and produced revenue within three (3) months after the annexation date, and for establishments that produced revenue for less than a full month prior to annexation, the county shall continue to receive annually an amount determined by averaging the amount of the 1963 Local Option Revenue Act produced and allocated to the county under § 67-6-712(a)(2)(A) during the first three (3) months the establishment was in operation and multiplying this average by twelve (12). This subdivision (b)(2) is subject to the exceptions in subsection (c). A municipality shall only pay the county the amount required by this subdivision (b)(2), for a period of fifteen (15) years.

(c) Subsection (b) is subject to these exceptions:

(1) Subdivision (b)(1) ceases to apply as of the effective date of the repeal of the wholesale beer tax, should this occur;

(2) Subdivision (b)(2) ceases to apply as of the effective date of the repeal of the 1963 Local Option Revenue Act, compiled in title 67, chapter 6, part 7, should this occur;

(3) Should the general assembly reduce the amount of revenue from the Wholesale Beer Tax, compiled in title 57, chapter 6, part 1, or the 1963 Local Option Revenue Act accruing to municipalities by changing the distribution formula, the amount of revenue accruing to the county under subsection (b) will be reduced proportionally as of the effective date of the reduction;

(4) A county, by resolution of its legislative body, may waive its rights to receive all or part of the revenues provided by subsection (b). In these cases, the revenue shall be distributed as provided in §§ 57-6-103 and 67-6-712 of the respective tax laws unless otherwise provided by agreement between the county and municipality; and

(5) Annual revenues paid to a county by or on behalf of the annexing municipality are limited to the annual revenue amounts provided in subsection (b) and known as "annexation date revenue" as defined in subdivision (d)(2). Annual situs-based revenues in excess of the "annexation date revenue" allocated to one (1) or more counties shall accrue to the annexing municipality. Any decrease in the revenues from the situs-based taxes identified in subsection (b) shall not affect the amount remitted to the county or counties pursuant to subsection (b), except as otherwise provided in this subsection (c); provided, that a municipality may petition the department of revenue no more often than annually to adjust annexation date revenue as a result of the closure or relocation of a tax producing entity.

(d) (1) It is the responsibility of the county within which the annexed territory lies to certify and to provide to the department a list of all tax revenue producing entities within the proposed annexation area.

(2) The department shall determine the local share of revenue from each tax listed in this section generated within the annexed territory for the year before the annexation becomes effective, subject to the requirements of subsection (b). This revenue shall be known as the "annexation date revenue."

(3) The department, with respect to the revenues described in subdivision (b)(2), and the municipality, with respect to the revenues described in subdivision (b)(1), shall annually distribute an amount equal to the annexation date revenue to the county of the annexed territory.



§ Second - of 2 versions of this section

6-51-115. Receipt and distribution of tax revenues. [Effective on July 1, 2017. See the version effective until July 1, 2017.]

(a) Notwithstanding any law to the contrary, except that § 67-6-716 shall control the effective date of local jurisdictional boundary changes for sales and use tax purposes, whenever a municipality extends its boundaries by annexation, the county or counties in which the municipality is located shall continue to receive the revenue from all state and local taxes distributed on the basis of situs of collection, generated within the annexed area, until July 1 following the annexation, unless the annexation takes effect on July 1.

(1) If the annexation takes effect on July 1, then the municipality shall begin receiving revenue from such taxes generated within the annexed area for the period beginning July 1.

(2) Whenever a municipality extends its boundaries by annexation, the municipality shall notify the department of revenue of such annexation upon the annexation becoming effective, for the purpose of tax administration.

(3) Such taxes shall include the local sales tax authorized in § 67-6-702, the wholesale beer tax authorized in § 57-6-103, the income tax on dividends authorized in § 67-2-102, and all other such taxes distributed to counties and municipalities based on the situs of their collection.

(b) In addition to subsection (a), when a municipality annexes territory in which there is retail or wholesale activity at the time the annexation takes effect or within three (3) months after the annexation date, the following shall apply:

(1) Notwithstanding § 57-6-103 or any other law to the contrary, for wholesale activity involving the sale of beer, the county shall continue to receive annually an amount equal to the amount received by the county in the twelve (12) months immediately preceding the effective date of the annexation for beer establishments in the annexed area that produced wholesale beer tax revenues during that entire twelve (12) months. For establishments that produced wholesale beer tax revenues for at least one (1) month but less than the entire twelve-month period, the county shall continue to receive an amount annually determined by averaging the amount of wholesale beer tax revenue produced during each full month the establishment was in business during that time and multiplying this average by twelve (12). For establishments that did not produce revenue before the annexation date but produced revenue within three (3) months after the annexation date, and for establishments that produced revenue for less than a full month prior to annexation, the county shall continue to receive annually an amount determined by averaging the amount of wholesale beer tax revenue produced during the first three (3) months the establishment was in operation and multiplying this average by twelve (12). This subdivision (b)(1) is subject to the exceptions in subsection (c). A municipality shall only pay the county the amount required by this subdivision (b)(1), for a period of fifteen (15) years.

(2) Notwithstanding § 67-6-712 or any other law to the contrary, for retail activity subject to the 1963 Local Option Revenue Act, compiled in title 67, chapter 6, part 7, the county shall continue to receive annually an amount equal to the amount of revenue the county received pursuant to § 67-6-712(a)(2)(A) in the twelve (12) months immediately preceding the effective date of the annexation for business establishments in the annexed area that produced 1963 Local Option Revenue Act revenue during that entire twelve (12) months. For business establishments that produced such revenues for more than a month but less than the full twelve-month period, the county shall continue to receive an amount annually determined by averaging the amount of local option revenue produced by the establishment and allocated to the county under § 67-6-712(a)(2)(A) during each full month the establishment was in business during that time and multiplying this average by twelve (12). For business establishments that did not produce revenue before the annexation date and produced revenue within three (3) months after the annexation date, and for establishments that produced revenue for less than a full month prior to annexation, the county shall continue to receive annually an amount determined by averaging the amount of the 1963 Local Option Revenue Act produced and allocated to the county under § 67-6-712(a)(2)(A) during the first three (3) months the establishment was in operation and multiplying this average by twelve (12). This subdivision (b)(2) is subject to the exceptions in subsection (c). A municipality shall only pay the county the amount required by this subdivision (b)(2), for a period of fifteen (15) years.

(3) When the amount of local option sales tax produced by businesses in the annexed area cannot be determined from sales tax returns filed by the businesses, the commissioner may determine the amount to be distributed to the county over the fifteen-year period based on the best information available. For this purpose, the commissioner may use information obtained from business tax returns or obtain additional information from the businesses involved.

(c) Subsection (b) is subject to these exceptions:

(1) Subdivision (b)(1) ceases to apply as of the effective date of the repeal of the wholesale beer tax, should this occur;

(2) Subdivision (b)(2) ceases to apply as of the effective date of the repeal of the 1963 Local Option Revenue Act, should this occur;

(3) Should the general assembly reduce the amount of revenue from the Wholesale Beer Tax, compiled in title 57, chapter 6, part 1, or the 1963 Local Option Revenue Act, accruing to municipalities by changing the distribution formula, the amount of revenue accruing to the county under subsection (b) will be reduced proportionally as of the effective date of the reduction;

(4) A county, by resolution of its legislative body, may waive its rights to receive all or part of the revenues provided by subsection (b). In these cases, the revenue shall be distributed as provided in §§ 57-6-103 and 67-6-712 of the respective tax laws unless otherwise provided by agreement between the county and municipality; and

(5) Annual revenues paid to a county by or on behalf of the annexing municipality are limited to the annual revenue amounts provided in subsection (b) and known as "annexation date revenue" as defined in subdivision (d)(2). Annual situs-based revenues in excess of the "annexation date revenue" allocated to one (1) or more counties shall accrue to the annexing municipality. Any decrease in the revenues from the situs-based taxes identified in subsection (b) shall not affect the amount remitted to the county or counties pursuant to subsection (b), except as otherwise provided in this subsection (c); provided, that a municipality may petition the department of revenue no more often than annually to adjust annexation date revenue as a result of the closure or relocation of a tax producing entity.

(d) (1) It is the responsibility of the county within which the annexed territory lies to certify and to provide to the department a list of all tax revenue producing entities within the proposed annexation area.

(2) The department shall determine the local share of revenue from each tax listed in this section generated within the annexed territory for the year before the annexation becomes effective, subject to the requirements of subsection (b). This revenue shall be known as the "annexation date revenue."

(3) The department, with respect to the revenues described in subdivision (b)(2), and the municipality, with respect to the revenues described in subdivision (b)(1), shall annually distribute an amount equal to the annexation date revenue to the county of the annexed territory.



§ 6-51-116 - [Repealed.]

HISTORY: Acts 1993, ch. 36, § 1; repealed by Acts 2015, ch. 512, § 8, effective June 29, 2015.



§ 6-51-117 - Annexation of regional airport commission property.

If three (3) or more municipalities and counties jointly create and participate in a regional airport commission and if the property of the regional airport commission is located outside the boundaries of the participating municipalities, then no municipality shall annex any property of the regional airport commission without the prior consent of the legislative bodies of the participating municipalities and counties.



§ 6-51-118 - Applicability to certain counties with a metropolitan form of government.

No provision of Acts 1998, ch. 1101, applies to an annexation in any county with a metropolitan form of government in which any part of the general services district is annexed into the urban services district; provided, that any section of this part specifically referenced on May 19, 1998, in the charter of any county with a metropolitan form of government shall refer to the language of such sections in effect on January 1, 1998.



§ 6-51-119 - Provision of copy of resolution for annexation, the plan for emergency services and map designating the annexed area to emergency communications district.

(a) The legislative body of an annexing municipality or its designee shall provide a copy of the resolution for annexation, along with a copy of the portion of the plan of services dealing with emergency services and a detailed map designating the annexed area, to any affected emergency communications district upon ratification of a resolution to annex. The map shall identify all public and private streets in the area to be annexed, including street names and direction indicators. The map shall include or have appended a list of address ranges for each street to be annexed. For contested resolutions for annexation, in cases in which the municipality plans to begin providing emergency services in the annexed territory immediately, the municipality shall notify the district when the annexation becomes final. Compliance or noncompliance with this section is not admissible against the municipality in any case brought under this title or title 29, chapter 14, or against the municipality or any affected emergency communications district under the Tennessee Governmental Tort Liability Act, compiled in title 29, chapter 20.

(b) The municipality shall provide the information required in subsection (a) to an affected district by certified return receipt mail or other method that assures receipt by the district.



§ 6-51-120 - Annexation of territory in a state park or natural area.

No municipality shall annex any territory located within any state park or natural area unless all of the following conditions are met:

(1) The territory proposed for annexation must be located within the municipality's urban growth boundaries;

(2) The municipality must provide advance written notification of the proposed annexation to the commissioner of environment and conservation;

(3) The advance written notification must include a detailed description of the territory proposed for annexation, reasons for the proposed annexation, the proposed plan of municipal services, and the timeline for actual delivery of each municipal service;

(4) The department of environment and conservation must study the likely impact upon the park or natural area and its wildlife, scenery, ambiance, traffic, roads, visitors and mission. The cost of the study shall be borne by the municipality proposing the annexation;

(5) As a component of the study, the department must conduct one (1) or more public hearings for citizen input;

(6) Prior to the public hearing, the department must seek the county commission's input regarding the municipality's proposed annexation; and

(7) The department must report its findings and may prescribe such binding prerequisites for the proposed annexation as may be necessary and desirable to protect and preserve the park or natural area for the benefit of all current and future Tennesseans.



§ 6-51-121 - Recording of annexation resolution by annexing municipality.

Upon referendum approval of an annexation resolution as provided in this part, an annexing municipality shall record the resolution with the register of deeds in the county or counties where the annexation was adopted or approved. The resolution shall describe the territory that was annexed by the municipality. A copy of the resolution shall also be sent to the comptroller of the treasury and the assessor of property for each county affected by the annexation.



§ 6-51-122 - No municipality permitted to extend corporate limits by annexation ordinance on municipality's own initiative for certain period of time -- Exceptions -- Comprehensive review and evaluation of state policies.

(a) Notwithstanding this part or any other law to the contrary:

(1) (A) From April 15, 2013, through April 15, 2014, no municipality shall extend its corporate limits by means of annexation by ordinance upon the municipality's own initiative, pursuant to § 6-51-102, in order to annex territory being used primarily for residential or agricultural purposes; and no such ordinance to annex such territory shall become operative during such period, except as otherwise permitted pursuant to subdivision (a)(1)(B);

(B) If, prior to April 15, 2013, a municipality formally initiated an annexation ordinance restricted by subdivision (a)(1)(A); and if the municipality would suffer substantial and demonstrable financial injury if such ordinance does not become operative prior to April 15, 2014; then, upon petition by the municipality submitted prior to April 15, 2014, the county legislative body may, by a majority vote of its membership, waive the restrictions imposed on such ordinance by subdivision (a)(1)(A); and

(2) (A) From April 15, 2014, through May 15, 2015, no municipality shall extend its corporate limits by means of annexation by ordinance, pursuant to § 6-51-102, or by resolution, pursuant to §§ 6-51-104 and 6-51-105; and no annexation shall become operative during such period, unless otherwise permitted pursuant to subdivision (a)(1)(B), (a)(2)(B), or § 6-58-118, or unless the owner or owners of the property give written consent for the annexation;

(B) If, prior to April 15, 2014, a municipality formally acted upon an annexation ordinance or resolution restricted by subdivision (a)(2)(A); and if the municipality would suffer substantial and demonstrable financial injury if such ordinance or resolution does not become operative prior to May 15, 2015; then, upon petition by the municipality submitted prior to May 15, 2015, the county legislative body may, by a majority vote of its membership, waive the restrictions imposed on such ordinance or resolution by subdivision (a)(2)(A).

(b) On or before February 15, 2015, the Tennessee advisory commission on intergovernmental relations (TACIR) shall complete a comprehensive review and evaluation of the efficacy of state policies set forth within this chapter and chapter 58 of this title, and shall submit a written report of findings and recommendations, including any proposed legislation, to the speaker of the senate and the speaker of the house of representatives.



§ 6-51-123 - County having metropolitan government permitted to expand area of urban services district by any method authorized by charter.

Notwithstanding Chapter 707 of the Public Acts of 2014, this part, or any other law to the contrary, any county having a metropolitan form of government may expand the area of its urban services district using any method authorized by its charter. Such expansion may also be accomplished using any method, identified by charter reference to general annexation law, that was applicable at the time the charter or amendment was approved by referendum held pursuant to Article XI, § 9 of the Tennessee Constitution and § 7-2-106(c) or § 7-2-108(a)(20).






Part 2 - Contraction

§ 6-51-201 - Procedure -- Ordinance -- Referendum.

(a) Any incorporated city or town, whether it was incorporated by general or special act, may contract its limits within any given territory; provided, that three fourths (3/4) of the qualified voters voting in an election thereon assent thereto.

(b) (1) Any incorporated city or town, whether it was incorporated by general or special act, may after notice and public hearing, contract its limits within any given territory upon its own initiative by ordinance when it appears in the best interest of the affected territory.

(2) Such contraction of limits within any territory shall not occur unless a majority of the total membership of the city legislative body approves such contraction.

(3) Such contraction of limits within any territory shall not occur if opposed by a majority of the voters residing within the area to be deannexed. The concurrence of a majority of the voters shall be presumed unless a petition objecting to deannexation signed by ten percent (10%) of the registered voters residing within the area proposed to be deannexed is filed with the city recorder within seventy-five (75) days following the final reading of the contraction ordinance. If such a petition is filed, a referendum shall be held at the next general election to ascertain the will of the voters residing in the area that the city proposes to deannex. The ballot shall provide a place where voters may vote for or against deannexation by the city. If a majority of those voting in the referendum fail to vote for the deannexation, the contraction ordinance shall be void and the matter may not be considered again for two (2) years. If a majority vote for deannexation, the ordinance shall become effective upon certification of the result of the referendum.



§ 6-51-202 - Election.

The election provided for in § 6-51-201, shall be held under an ordinance to be passed for that purpose. A full report of the election shall be spread upon the minutes of the board, if three fourths (3/4) of the voters assent to the contraction, and in the report the metes and bounds of the territory to be excluded must be fully set forth.



§ 6-51-204 - Effective date of contraction -- Continuing jurisdiction for taxation -- Notice of contraction.

(a) Except for responsibility for any debt contracted prior to the surrender of jurisdiction, all municipal jurisdiction shall cease over the territory excluded from the municipality's corporate limits on the effective date of the ordinance if the contraction is done by ordinance, or on the date of the certification of the results of the election if the contraction is done by election. The municipality may continue to levy and collect taxes on property in the excluded territory to pay the excluded territory's proportion of any debt contracted prior to the exclusion.

(b) The chief executive officer of the municipality shall notify the county assessor of property as to contractions in the territorial limits of the municipality and shall provide the county assessor of property with a complete description of all property affected by the contractions.






Part 3 - Mutual Adjustments

§ 6-51-301 - Utility services other than gas or telephone.

(a) (1) Notwithstanding any other law, public or private, to the contrary, no municipality may render utility water service to be consumed in any area outside its municipal boundaries when all of such area is included within the scope of a certificate or certificates of convenience and necessity or other similar orders of the Tennessee regulatory authority or other appropriate regulatory agency outstanding in favor of any person, firm or corporation authorized to render such utility water service. If, and to the extent that, a municipality chooses to render utility water service to be consumed within its municipal boundaries when all or part of such area is included within the scope of a certificate or certificates of convenience and necessity or other similar orders of the Tennessee regulatory authority or other appropriate regulatory agency outstanding in favor of any person, firm or corporation authorized to render such utility water service, then the municipality and such person, firm or corporation shall attempt to reach agreement in writing for allocation and conveyance to the municipality of any or all public utility functions, rights, duties, property, assets, and liabilities of such person, firm or corporation so affected that justice and reason may require. If, within a reasonable time, the parties cannot agree in writing on allocation and conveyance, then either party may petition the chancery court of the district in which such area is located for a determination of value and damages suffered by such person, firm or corporation as a result of such municipal choice.

(2) Such proceeding shall be conducted according to the laws of eminent domain, compiled in title 29, chapter 16, and shall include a determination of actual damages, incidental damages, and incidental benefits, as provided for therein, but in no event shall the amounts so determined exceed the replacement cost of the facilities.

(b) "Municipality," as used in this section, includes any agency, instrumentality, board, public corporation, or authority of the municipal government performing or authorized to perform such utility functions. This subsection (b) shall not apply to municipalities having a population in excess of three hundred fifty thousand (350,000), according to the federal census of 1960 or any subsequent federal census.

(c) (1) This section shall not apply to those counties having a population of not less than twenty-six thousand nine hundred (26,900) and not more than twenty-seven thousand (27,000), according to the federal census of 1960.

(2) This section shall not apply in counties having a population of not less than twenty-seven thousand six hundred (27,600) nor more than twenty-seven thousand seven hundred (27,700), according to the 1960 federal census or any subsequent federal census.

(3) This section shall not apply in counties having a population of not less than ten thousand seven hundred (10,700) nor more than ten thousand seven hundred seventy (10,770) or not less than twelve thousand (12,000) nor more than twelve thousand one hundred (12,100), according to the 1960 federal census or any subsequent federal census.

(d) If and to the extent that a municipality incorporated after January 1, 1972, and that has been incorporated for two (2) years or longer chooses to render any utility services, other than the furnishing of natural or artificial gas or telephone service, within its municipal boundaries, when all or any part of such area is included within the scope of:

(1) A certificate or certificates of convenience and necessity or other similar orders of the Tennessee regulatory authority or other appropriate regulatory agency outstanding in favor of any person, firm or corporation authorized to render any such utility services, other than the furnishing of natural or artificial gas or telephone service; or

(2) An order issued pursuant to title 7, chapter 82 authorizing a utility district to furnish any such utility services, other than the furnishing of natural or artificial gas or telephone service;

then the municipality and such person, firm or corporation or utility district shall attempt to reach agreement in writing for allocation and conveyance to the municipality of any or all public utility functions, including, but not limited to, those set out in § 7-82-302, excepting the furnishing of natural or artificial gas or telephone service, and of all rights, duties, property, assets and liabilities of such person, firm or corporation or utility district so affected that justice and reason may require. If, within a reasonable time, the parties cannot agree in writing on allocation and conveyance, then either party may petition the circuit court of the district in which such area is located for a determination of value and damages suffered by such person, firm or corporation or utility district as a result of such municipal choice. If the court finds that it would be in the best interests of both the municipality and the person, firm or corporation or utility district furnishing utility services in the area in question, the court may, in its discretion, order the transfer to the municipality of the entire utility system, upon compensation being paid such person, firm or corporation or utility district in such amount and in such manner as may be determined by the court. Before any such municipality may initiate any negotiation or proceedings under this subsection (d) for the allocation and conveyance to the municipality of any or all public utility functions, such action shall first have been approved by a majority of the qualified voters of such municipality voting in a referendum on the question of such municipality acquiring and exercising such public utility functions. Such referendum shall be called by resolution or ordinance duly adopted by a majority of the governing body of such municipality, and shall be held by the county election commission upon request of such governing body not less than forty-five (45) days after the adoption of such resolution or ordinance and publication in a newspaper of general circulation in such municipality once a week for a period of three (3) weeks preceding such referendum. The votes cast in such election shall be counted and the results certified as provided by law for municipal elections generally and the qualification of voters in such referendum shall be the same as those required for voting in municipal elections generally. The municipality shall pay the costs of holding such referendum.



§ 6-51-302 - Adjustment of boundaries of contiguous municipalities.

(a) Whenever the boundaries of the corporate limits of municipalities are contiguous and such boundaries either are not in line with the street and lot layout of the municipalities or do not conform to existing or proposed public rights-of-way, drainage ways, utility easements, or railroad rights-of-way, these municipalities may adjust such boundaries by contract between themselves so as to avoid confusion and uncertainty about the location of the contiguous boundary or to conform the contiguous boundary to an existing public right-of-way, drainage way, utility easement, or railroad right-of-way, or to dedicated public right-of-way or lot line that appears on a recorded plat or deed, or to a proposed public right-of-way, drainage way, utility easement, or railroad right-of-way that is a part of either a comprehensive municipal or county plan, or both, approved by a municipal or county governmental body or by a legally constituted municipal planning commission, regional planning commission, or the state planning office [abolished].

(b) Such boundary adjustments may not place any elected official into a voting or political subdivision not presently in the district that such elected official represents, and no such boundary shift may occur any less than ninety (90) days prior to any election in which affected citizens may participate if such boundary adjustment had not occurred.






Part 4 - Merger of Municipalities

§ 6-51-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Contiguous" means having a shared portion of boundary. In the case of more than two (2) municipalities, it means that each municipality must have a shared portion of boundary with at least one (1) of the other municipalities seeking to merge; and

(2) "Municipality" or "municipalities" refers to incorporated cities and towns in this state.



§ 6-51-402 - Merger -- Authorized.

(a) Two (2) or more contiguous municipalities located in the same county may merge into one (1) municipality using the procedures in this part.

(b) When municipalities are separated only by water, they shall be deemed contiguous for all purposes of this part if they are in the same county. After the municipalities merge, the water shall become a part of the consolidated municipality.

(c) The merger, when complete, shall result in the creation and establishment of a new municipality.

(d) Contiguous municipalities may be merged either as provided in § 6-51-403 or § 6-51-404.



§ 6-51-403 - Merger -- By resolution and referendum.

(a) The governing bodies of the municipalities wanting to merge may pass a joint resolution, or joint ordinance in the case of a proposed merger involving a home rule municipality, requesting a referendum in the municipalities to approve or disapprove a merger. The resolution must be passed by each of the governing bodies by a majority vote of the members to which the body is entitled. The resolution shall list the municipalities seeking to merge and state the name of the proposed consolidated municipality and under which charter it will operate: mayor-aldermanic, chapter 1 of this title; city manager-commission, chapter 18 of this title; or one (1) of the charters of the merging municipalities. The resolution may establish wards or districts for the consolidated municipality if the charter provides for wards or districts. A copy of the resolution, certified by the record keeper of each municipality, shall be forwarded to the county election commission or commissions if more than one (1) county is involved.

(b) (1) Upon receipt of the resolution, the county election commission or commissions shall call an election on the question of the merger in the municipalities as provided in the general election law. The election shall be held on the same day in each municipality. The question to be voted on shall appear on the ballot in substantially the following form:

(A) Shall the ___________________________________ of ___________________________________ and the ___________________________________ of ___________________________________ merge and become one (1) municipality?

..........YES _____ NO _____

(B) If one (1) of the municipalities seeking to merge is a home rule municipality pursuant to the Constitution of Tennessee, article XI, § 9, all references in this section to "resolution" shall be deemed a reference to "ordinance." The ordinance must indicate whether the non-home rule municipality wishes to adopt home rule and whether the home rule municipality wishes to abandon home rule. If the municipalities seeking to merge wish to adopt the home rule charter, the question appearing on the ballot in the non-home rule municipality shall be:

Shall this municipality adopt home rule and merge with the __________ of ____________________ and become one (1) municipality?

..........YES _____ NO _____

(C) If, on the other hand, the municipalities seeking to merge do not wish to adopt the home rule charter, the question appearing on the ballot in the home rule municipality shall be:

Shall this municipality abandon home rule and merge with the __________ of ____________________ and become one (1) municipality?

..........YES _____ NO _____

(2) If a majority of those voting in each municipality votes yes, the municipalities shall merge and become one (1) municipality one hundred twenty (120) days after the certification of the election results. If a majority of those voting in either municipality votes no, the municipalities shall remain separate entities.

(3) Notwithstanding any restrictions or requirements of the charter of the consolidated municipality, during the one-hundred-twenty-day period after approval of a merger, but before it takes effect, the election commission or commissions shall call an election in the area of the consolidated municipality to elect the officials who are chosen by popular vote under the charter of the consolidated municipality. These officials shall take office on the date the merger takes effect and will serve in accordance with the charter.



§ 6-51-404 - Merger -- By petition and referendum.

(a) Registered voters in each of the municipalities may petition for a referendum on the merger of the municipalities. The petition shall be signed by ten percent (10%) of the registered voters in each municipality. The petition shall list the municipalities seeking to merge and request a referendum on merging the municipalities, state the name of the proposed consolidated municipality, under which charter it will operate: mayor-aldermanic, chapter 1 of this title; city manager-commission, chapter 18 of this title; or one (1) of the charters of the merging municipalities, and may divide the proposed municipality into wards or districts if the charter provides for wards or districts. The petition shall be forwarded to the county election commission or commissions.

(b) Upon receipt of the petition and its verification, the county election commission or commissions shall proceed as provided in § 6-51-403(b)(1) and (2). Section 6-51-403(b)(3) shall apply if the merger is approved.



§ 6-51-405 - Costs of referendum.

If the merger is authorized by referendum, the costs of the election shall be borne by the municipality formed by the merger. If the merger is defeated by referendum, the costs shall be borne by each municipality in the proportion its population bears to the total population of the municipalities in which the election was held. Population figures used shall be those from the latest determination of population by the department of economic and community development.



§ 6-51-406 - Continuation of ordinances.

(a) (1) Unless otherwise provided in the petition or resolution that initiated the merger, this subsection (a) shall govern the continuation of ordinances and the interpretation of existing ordinances.

(2) All ordinances in force within the former municipalities at the time of the merger that are not in conflict with the consolidated municipality's charter or with the ordinances of the former municipality with the greater population according to the latest determination by the department of economic and community development shall remain in full force and effect until superseded or repealed by the governing body of the consolidated municipality.

(3) All such ordinances, except franchise and other ordinances of only local effect, shall apply to the entire area of the consolidated municipality. In the case of different nonconflicting ordinances dealing with the same subject matter, the ordinance of the more populous municipality shall control.

(4) Ordinances of the former municipalities that are in conflict with the charter of the merged municipality or the ordinances of the more populous municipality shall be deemed repealed as of the effective date of the merger.

(5) Nothing in this subsection (a) shall be construed to discharge any person from liability, either civil or criminal, for any violation of any ordinance of any of the former municipalities incurred before the merger.

(b) The petition or resolution initiating the merger may provide different terms for the continuation of ordinances and the interpretation of existing ordinances from those provided in subsection (a).



§ 6-51-407 - Property, rights and privileges.

All the property, rights and privileges of every kind vested in or belonging to either of the former municipalities shall be vested in and owned by the consolidated municipality.



§ 6-51-408 - Debts and liabilities -- Bond funds.

(a) All outstanding debts and liabilities of the former municipalities shall be assumed by the consolidated municipality.

(b) All the territory included within the limits of the consolidated municipality shall be liable for the floating and bonded indebtedness, including interest, of all the territory included within the consolidated municipality.

(c) Whenever at the time of the merger, however, any of the respective municipalities have on hand any bond funds voted for public improvements not already appropriated or contracted for, this money shall be kept in a separate fund and devoted to public improvements in the territory for which the bonds were voted.



§ 6-51-409 - State-shared taxes.

(a) The consolidated municipality shall continue without interruption receiving state-shared taxes.

(b) For state-shared taxes distributed on a population basis, the entire population of the consolidated municipality shall determine its share of the state revenue.



§ 6-51-410 - Part inapplicable.

This part shall not apply to counties having a metropolitan form of government.









Chapter 52 - Dissolution and Liquidation of Affairs

Part 1 - General Provisions

§ 6-52-101 - Tax levy to pay indebtedness of former municipality.

The county legislative bodies are empowered to levy a special tax within the territory embraced within the limits of any incorporated town or city whose charter has been abolished and no new charter granted, or no reincorporation has taken place, or when a new charter has been granted making no provision for the indebtedness of the former corporation, for the purposes of meeting existing indebtedness due, meeting annual or semiannual interest charges on bonded indebtedness, providing any required sinking fund, and paying off all indebtedness when due.



§ 6-52-102 - Collection and disposition of tax.

The proceeds of the special tax levied by § 6-52-101 shall be collected by the county trustee and paid out upon warrant of the county mayor for the purposes enumerated in § 6-52-101, and not otherwise.



§ 6-52-103 - Right to condemnation proceeds after dissolution.

(a) Where any governmental agency, corporation, association, firm, partnership or individual is authorized under the laws of this state, or of the United States, to take property belonging to any of the incorporated municipalities, cities or towns within this state, and such power and authority is exercised to the extent that such incorporated municipality, city or town can no longer function as such, the right to compensation for the property so taken shall vest in the taxpayers of such incorporated municipality, city or town owning real estate or personal property assessed for ad valorem taxes within such incorporated municipality, city or town.

(b) Such rights shall become vested as of the date the first property or properties are acquired by such governmental agency, corporation, association, firm, partnership or individual having the right under the laws of this state or the United States to acquire such property, either by sale, condemnation proceedings or eminent domain.



§ 6-52-104 - Apportionment and distribution of condemnation proceeds.

Where any incorporated municipality, city or town is compelled to surrender its charter by reason of the taking of its property by any governmental agency, corporation, association, firm, partnership or individual vested with the authority to purchase or condemn or take the properties of such incorporated municipality, city or town under the power of eminent domain, the proceeds derived from the taking of such municipal properties shall belong to, and become vested in, such taxpayers in proportion to the amount of such taxes paid or owing by such taxpayers to such incorporated municipality for the year that the first property or properties are acquired by such governmental agency, corporation, association, firm, partnership or individual; provided, that where no taxes have been assessed for such year, then the next preceding tax year shall constitute the basis for distribution. Such distribution shall be made only after payment of all indebtedness owing by such municipality, city or town incorporated under the laws of this state.



§ 6-52-105 - New corporation as successor to old.

When the charter of any municipal corporation has been repealed, and the same territory has been reincorporated, the new corporation is declared to be the successor of the old corporation for the purposes of this section, §§ 6-52-106 and 6-52-107.



§ 6-52-106 - Property and debts passing to successor.

Such new corporation shall be liable for the debts of such old corporation, and shall be entitled to the property and assets of such old corporation, which shall pass to and be vested in such new corporation for the same uses and purposes for which it was held and to be used by the old corporation.



§ 6-52-107 - Collection of taxes and dues by successor.

Such new corporation is invested with the right to collect, receive, and receipt for all taxes and dues to the old corporation to which it succeeds, and shall be entitled to exercise all the remedies provided by law for the collection of such taxes and dues.






Part 2 - Abolition of Charter

§ 6-52-201 - Petition for abolition.

The people of any incorporated municipality, which was chartered or incorporated under the general laws providing for the organization of municipal corporations, who desire to surrender or abolish their charter, may do so in the following manner:

(1) Whenever ten percent (10%) or more of the registered voters of any such town or city shall petition the county election commission of the county in which the town or city is located, setting forth in the petition that they desire and pray that an election be held of the qualified voters of the town or city, submitting to them the question of "charter" or "no charter," the county election commission shall cause to be held an election in the town or city, in the several wards thereof, if there are such wards, to ascertain the will of the people of the town or city, as to the surrender or nonsurrender of their charter. If the municipal corporation includes territory in two (2) or more counties, such election shall be called and conducted by the county election commissions of the counties in which the territory is situated, and the results certified to the county clerks of all such counties;

(2) Notwithstanding subdivision (1), or § 6-52-205 to the contrary, no such petition shall be accepted nor election with respect to such question scheduled to be held by the county election commission of the county in which the town or city is located, unless two (2) years shall have expired from the date of the incorporation of the municipality or the date of the holding of the most recent election in the municipality on the question of "charter" or "no charter," whichever shall have last occurred.



§ 6-52-202 - Notice of election.

Upon the receipt of such petition, the county election commission shall give notice of the time of holding such election, by written or printed handbills posted at five (5) or more public places in the town or city and every ward thereof, at least thirty (30) days before the day of election, stating the object of the election, and shall also cause the same to be published for two (2) consecutive weeks in some newspaper, if there is one published in the town or city.



§ 6-52-203 - Conduct of election.

(a) On the day fixed in the notices of election and at the usual place or places of holding elections in the town or city, the county election commission shall cause the elections to be held in the manner prescribed by law in cases of general election.

(b) All persons who are entitled to vote in the town or city for officers thereof shall be entitled to vote in the election, and those who desire to surrender or abolish the charter shall have printed or written on their tickets the words "no charter," and those opposed to the repeal or surrender of the charter shall have printed or written on their tickets the word "charter."



§ 6-52-204 - Return and canvass of election.

When the election is closed, the officers, judges and clerks holding the election shall certify the result of the election, together with the poll list of voters and ballots, and the same shall be duly returned to the county election commission, which shall canvass the ballots and verify the same as required by law in case of general elections.



§ 6-52-205 - Results of election.

(a) When the county election commission has duly canvassed the vote and the returns, and ascertained the result of the election, if it should appear that "no charter" has a majority of the votes cast, the county election commission shall make a triplicate certificate of the result of the election and file one (1) with the original petition with the county clerk; it shall also file one (1) of the certificates, together with a copy of the original petition, with the secretary of state, to be filed and recorded in the secretary of state's office; and it shall cause one (1) of the certificates to be registered in the register's office of the county in which the town or city is situated. When the certificates are duly filed and registered as provided in this subsection (a), the corporation shall be abolished and become extinct.

(b) If a majority of the votes cast in the election are for "charter," the county election commission shall make one (1) statement and certificate of the result, which it shall file with the county clerk of the county, together with the original petition. No other election shall be held for the repeal of the charter of such town or city until after the expiration of twelve (12) months.



§ 6-52-206 - Time for election.

Such an election will be held in conjunction with the next scheduled city or county-wide election, primary or referendum that is held forty-five (45) days after the petitions for abolition are filed with the election commission.






Part 3 - Forfeiture of Charter

§ 6-52-301 - Requisites for forfeiture.

(a) If any municipal corporation with a population of one hundred (100) inhabitants or fewer according to the latest federal census fails to exercise its corporate powers as described in § 6-52-302, then it shall, as a municipal corporation, forfeit its charter.

(b) Such forfeiture shall become effective upon the issuance of a court decree to that effect as prescribed in § 6-52-303.



§ 6-52-302 - Failure to exercise corporate powers.

"Failure to exercise corporate powers" under § 6-52-301 shall include either subdivisions (1)(A)-(C) combined, or subdivision (2) alone:

(1) (A) Failure to elect a mayor or legislative body, or both, for more than one (1) year after the time fixed for such elections; and

(B) Failure to levy and collect any municipal ad valorem property taxes for a period of three (3) successive years; and

(C) Failure to expend any funds for municipal purposes or adopt a budget for municipal expenditures for a period of three (3) successive years; or

(2) Failure to hold any municipal elections for more than twenty (20) years.



§ 6-52-303 - Procedure.

(a) Any five (5) qualified voters of a municipal corporation that has failed to exercise municipal powers as described in § 6-52-302 may petition the chancery court or court of record with equity jurisdiction in the county in which the municipal corporation is located to declare the charter of the municipal corporation forfeited.

(b) A hearing shall be held not more than sixty (60) days after the filing of the petition to determine whether the municipal corporation meets all the conditions set forth in § 6-52-302. If the court determines that such conditions are met, then it shall issue a decree declaring the charter of the municipal corporation forfeited.

(c) Such decree shall be transmitted by certified mail by the clerk of the court to the secretary of state who shall attach the decree to the charter of the municipal corporation and note its dissolution on all records relating to the municipal corporation. Failure of the secretary of state to make such notations shall have no effect on the forfeiture.



§ 6-52-304 - Outstanding debts -- Disposition of municipal property.

(a) If there are any outstanding debts in the form of bonds or otherwise owed by the municipal corporation at the time of forfeiture of the charter, the county legislative body of the county in which the municipal corporation is located is authorized to levy a special tax within the territory embraced within the corporate limit of the former corporation for the purposes set forth in § 6-52-101. The collection and disposition of such a tax shall be pursuant to § 6-52-102.

(b) If a municipal corporation that has forfeited its charter pursuant to this part retains any property or assets, or both, that property or assets, or both shall first be applied to any indebtedness owed by the municipal corporation. If any such property or assets, or both remain after the payment of any indebtedness, then such property or assets, or both shall become the property or assets, or both of the county in which the municipal corporation is located.









Chapter 53 - Municipal Elections

§ 6-53-101 - Notice of elections.

(a) (1) The county election commission of each county shall hold, upon no less than one hundred twenty (120) days' notice, an election for mayor and aldermen, and other officers in any incorporated town, village, or city, according to law, who, when elected, shall have all the powers conferred on them by their respective charters of incorporation, and until their successors are elected and qualified. If the municipal corporation includes territory in two (2) or more counties, such election and all other municipal elections of such municipal corporation shall be called and conducted by the county election commission of the county in which the town seat or city hall is located.

(2) Any municipality that has changed the term of office of any elected official shall file a certified copy of the ordinance changing such term of office with the appropriate county election commission at least seven (7) days prior to the deadline for filing the notice of election pursuant to § 2-12-111.

(b) (1) In municipalities with a population of one hundred twenty-five (125) or less, according to the 1960 census or any subsequent federal census, notice of municipal elections may be made by posting in five (5) public places in the municipality a proclamation of the legislative body of the town holding the municipal election; provided, that the notice shall be on heavy paper or cardboard at least eight inches (8'') long and five inches (5'') wide, and shall be clearly legible.

(2) The notice provided for such towns may be made in lieu of all other notices required by law for municipal elections; provided, that the elections relate only to officers of the municipality.



§ 6-53-102 - Qualifications of voters.

(a) All persons living within such corporation and who have been residents thereof for three (3) months previous to the election, except at first election, and who are entitled to vote for members of the general assembly, shall be entitled to vote in municipal elections; provided, that if and when inclusion of additional territory within such corporation becomes effective within three (3) months next preceding the election, the length of residence during such preceding three (3) months within the added territory shall be included and recognized in applying the municipal residence requirement, prescribed by this section, as a qualification of voters in such election.

(b) (1) In counties having a population of not less than twenty-six thousand five hundred (26,500) nor more than twenty-seven thousand one hundred fifty (27,150), according to the 1970 federal census or any subsequent federal census, the board of mayor and aldermen of any municipality under this chapter may by ordinance provide that any person who is a qualified voter and who owns real property situated within the corporate limits of such municipality may vote in any municipal election or referendum even though such person does not reside within the municipality.

(2) Subdivision (b)(1) shall not be effective until approved by a two-thirds (2/3) vote of the legislative body of any municipality to which it may apply.

(c) (1) All persons residing outside the corporation limits, having owned a taxable freehold within the corporation for a period of six (6) months next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote at the election, in any corporations having a population of not less than twelve thousand two hundred fifty (12,250) nor more than twelve thousand three hundred (12,300), according to the 1970 federal census or any subsequent federal census.

(2) Subdivision (c)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(d) (1) All persons residing outside the corporation limits, having owned a taxable freehold within the corporation for a period of six (6) months next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote at the election, in any corporation having a population of not less than four hundred forty (440) persons nor more than four hundred sixty (460) persons, according to the 1980 federal census or any subsequent federal census.

(2) Subdivision (d)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(e) (1) In any city with a population of less than one thousand five hundred (1,500) located in a county with a population of not less than forty-one thousand four hundred (41,400) nor more than forty-one thousand five hundred (41,500), according to the 1980 federal census or any subsequent federal census, all persons residing outside the corporation limits of such city who shall have owned not less than a one-half (1/2) interest in a taxable freehold, or husband and wife who shall have owned a taxable freehold as tenants by the entireties within the corporation for a period of six (6) months next preceding the date of such election, and being otherwise qualified, shall also be entitled to vote at such election; provided, that for the purposes of this subdivision (e)(1), all persons residing outside the corporation limits of such city and owning a time-share estate as it is defined in § 66-32-102, within the corporation, shall not be considered the owner of a taxable freehold and shall not be entitled to vote in such election.

(2) Subdivision (e)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(f) (1) Subject to approval in a referendum held in accordance with subdivision (f)(2), in any city having a population of not less than three hundred forty (340) nor more than three hundred fifty (350) located in any county having a population of not less than twenty thousand (20,000) nor more than twenty thousand three hundred (20,300), according to the 1990 federal census or any subsequent federal census, any person residing outside the corporate limits of the city who owned at least a one-half (1/2) interest in a taxable freehold within such limits for the thirty-day period immediately preceding the date of such election, or any husband and wife residing outside the corporate limits of such city who owned, as tenants by the entirety, a taxable freehold within such limits for the thirty-day period immediately preceding the date of such election, shall also be entitled to vote at such election, being otherwise qualified. As used in this subdivision (f)(1), "taxable freehold" means an estate for life or a fee simple absolute in real property having an appraised value of not less than two thousand dollars ($2,000) for purposes of title 67, chapter 5.

(2) Subdivision (f)(1) shall only apply in such city if a majority of the number of qualified voters of the city voting in the first city election held following April 18, 2001, approve the question of whether or not the subsection shall apply to such city. The ballots used in such election shall have printed on them the substance of this subsection (f) and the voters shall vote for or against the subsection applying in such city. The votes cast on the question shall be canvassed and the results proclaimed by the county election commission and certified by it to the secretary of state as provided by law in the case of general elections. The qualifications of voters voting on the question shall be the same as those required for participation in general elections. All laws applicable to general elections shall apply to the determination of the approval or rejection of this subsection (f).

(g) (1) All persons residing outside the corporate limits of any municipality having a population of not less than one thousand three hundred three (1,303) nor more than one thousand three hundred ten (1,310), located in any county having a population of not less than fifty-one thousand nine hundred (51,900) nor more than fifty-two thousand (52,000), both according to the 2000 federal census or any subsequent federal census, having owned a fee simple interest in real property pursuant to the ownership requirements of § 2-2-107(a)(3) within the corporation for a period of thirty (30) days next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote in municipal elections of such municipality.

(2) Subdivision (g)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(h) (1) All persons residing outside the corporation limits of any municipality having a population of not less than six thousand five hundred (6,500) nor more than six thousand five hundred fifty (6,550), according to the 2000 federal census or any subsequent federal census, having owned a fee simple interest in real property pursuant to the ownership requirements of § 2-2-107(a)(3) within the corporation for a period of thirty (30) days next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote in municipal elections of such municipality.

(2) Subdivision (h)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(i) (1) All persons residing outside the corporation limits of any municipality having a population of not less than one thousand two hundred twenty-five (1,225) nor more than one thousand two hundred thirty-five (1,235), according to the 2000 federal census or any subsequent federal census, having owned a fee simple interest in real property pursuant to the ownership requirements of § 2-2-107(a)(3) within the corporation for a period of thirty (30) days next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote in municipal elections of such municipality.

(2) Subdivision (i)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(j) (1) All persons residing outside the corporation limits of any municipality having a population of not less than two thousand fifty (2,050) nor more than two thousand sixty (2,060), according to the 2010 federal census or any subsequent federal census, having owned a fee simple interest in real property pursuant to the ownership requirements of § 2-2-107(a)(3) within the corporation for a period of thirty (30) days next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote in municipal elections of such municipality.

(2) Subdivision (j)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(k) (1) Persons owning at least a fifty percent (50%) fee simple interest in a parcel of real property of at least five thousand square feet (5,000 sq. ft.) or appraised for tax purposes at not less than three thousand dollars ($3,000) for the six (6) month period immediately preceding an election, who are otherwise qualified to vote in state elections in this state, shall be eligible to vote in municipal elections; provided, that the person is properly registered to vote.

(2) Subdivision (k)(1) shall only apply in any municipality with a population of not less than five hundred thirty (530) nor more than five hundred thirty-nine (539) that is located in any county having a population of not less than fourteen thousand one hundred (14,100) nor more than fourteen thousand two hundred (14,200), according to the 2010 federal census or any subsequent federal census.

(3) Subdivision (k)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.



§ 6-53-103 - Certificate of election.

Immediately after the election, the county election commission or officers holding the election shall deliver to the persons having the highest number of votes a certificate of their election.



§ 6-53-105 - Home rule municipalities -- Elections on questions requiring local approval and on amendments to charter.

(a) In any municipality that has adopted home rule, where any question subject to local approval, under the provisions of the Constitution of Tennessee, article XI, § 9 has not been approved by a two-thirds (2/3) vote of the local governing body, a petition signed by the qualified voters of the municipality in a number amounting to at least ten percent (10%) of the votes cast in the last election for mayor may be filed with the appropriate election commission officials not later than sixty (60) days prior to the day of the next regular election or primary, and the question shall be placed on the ballot of the next regular election. Where the total cost of conducting a special election pursuant to the Constitution of Tennessee, article XI, § 9 is defrayed completely by private financial contributions, a special election may be held for the purpose of approving or disapproving the question.

(b) Except in counties having a metropolitan form of government and having a population of not less than four hundred twenty thousand (420,000) nor more than five hundred thousand (500,000), according to the 1970 federal census, the local governing body of any municipality that has adopted home rule may, by ordinance, propose an amendment to the charter of such municipality by a majority vote of the body and submit the same for ratification by approval of the qualified voters of the municipality, in a special election to be held for such purpose, the amendment to be limited in its substance and applicability to the establishment of a property tax rate, or the increasing or reduction thereof. When such local governing body has proposed any such amendment, it shall notify the election commission, which shall call and hold an election for the municipality after giving forty-five (45) days' notice that such election will be held. The ballot shall set forth the proposed amendment as set out in the resolution adopted by the local governing body, and the voters shall vote "For the amendment" or "Against the amendment." Following the election the vote shall be canvassed by the county election commission and if a majority of those voting vote for the amendment, it shall become a part of the charter of such home rule municipality.

(c) On any ballot on which an amendment to the charter of a home rule municipality appears for approval or disapproval by the electorate, a statement certified by the chief financial officer of the municipality shall appear immediately after the language describing the amendment but before the questions "For the amendment" and "Against the amendment." The statement shall indicate the chief financial officer's estimate of the net cost savings, net cost increase, or net increase or decrease in revenues, on a yearly basis, if any, that will be effected if the amendment is approved. The statement by the financial officer shall be made readily distinguishable from the language describing the amendment itself.



§ 6-53-106 - Filling certain vacancies.

(a) Notwithstanding any other law or municipal charter, whenever a vacancy occurs in the membership of any city board of education whose members are elected by vote of the people or in the office of city judge who is elected by vote of the people in any city having a population in excess of one hundred thousand (100,000) within counties, except those counties with the metropolitan form of government, having a population in excess of two hundred thousand (200,000), each according to the 1970 federal census or any subsequent federal census, any appointment made pursuant to law or charter provision shall be an interim appointment, valid only until the next primary or general election or referendum that is held in such city after the vacancy occurs.

(b) At such primary or general election or referendum, the vacancy shall be filled for the remainder of the unexpired term by the election of some qualified candidate.

(c) In any city to which this section applies, for those offices for which by charter or other law a special election is provided for the filling of vacancies, such charter or other law shall be controlling, but if no special election is so provided for the filling of vacancies, this section shall control.



§ 6-53-107 - Vacancies in council.

(a) Notwithstanding any other law or charter, whenever a vacancy occurs in the membership of the city council of any city having a population in excess of one hundred thousand (100,000) within counties, except those counties with the metropolitan form of government, having a population in excess of two hundred thousand (200,000), each according to the 1970 federal census or any subsequent federal census, any appointment made to fill such vacancy under the law or charter shall be an interim appointment, valid only until the next primary or general election or referendum that is held in such city after the vacancy occurs.

(b) At such primary or general election or referendum, the vacancy shall be filled for the remainder of the unexpired term by the election of some qualified candidate.

(c) In any city to which this section applies, for those offices for which by charter or other law a special election is provided for the filling of vacancies, such charter or other law shall be controlling, but if no special election is so provided for the filling of vacancies, this section shall control.



§ 6-53-108 - Petitions for recall elections.

(a) The charter of any municipality to the contrary notwithstanding, any petition or petitions required to be filed under a municipal charter in order to cause a recall election of whatever type or kind, whether in the nature of a new municipal election prior to the next regular election or otherwise, shall contain one (1) or more specific grounds for removal.

(b) This section shall be construed to be remedial and shall be given a liberal and retroactive effect where legally permissible.



§ 6-53-109 - Minimum age of city and municipal legislators.

(a) Notwithstanding general law, private act, or municipal charter to the contrary, no minimum age qualification for membership on the legislative body of any municipality or city shall be greater than twenty-one (21) years of age at the time of taking office nor less than eighteen (18) years of age as a candidate for election to such office; provided, that a minimum age qualification for such membership, within such age range, may be established by a municipality or city by private act, charter provision, or ordinance if authorized by its charter.

(b) This section shall not apply to any county with a metropolitan form of government.



§ 6-53-110 - Election districts.

(a) (1) Notwithstanding any other law or charter to the contrary, no member of the legislative body of a municipality, a popularly elected school board, or any other similarly constituted and elected board or commission of a county or municipality shall be elected to such office through an election procedure requiring candidates to be nominated from a district and elected at-large, but such members shall be elected from districts as established by the appropriate county or municipality, which districts shall:

(A) Assure representation of substantially equal populations and guarantee the principle of one man/one vote in compliance with the Constitution of the United States; and

(B) Be reasonably compact and contiguous and not overlap.

(2) Following the establishment of the districts, such districts shall be reapportioned at least as often as districts for the county legislative body of such county are reapportioned to ensure compliance with the limitations prescribed in this section.

(b) (1) (A) This section shall apply to all such elections held on and after September 1, 1983.

(B) This section shall not apply in any municipality with a population of less than fifty thousand (50,000) persons or in any county with a population of less than ninety thousand (90,000) persons, according to the 1980 federal census or any subsequent federal census.

(C) This section shall not apply in any county having a population of not less than eighty-five thousand seven hundred twenty-five (85,725) nor more than eighty-five thousand eight hundred twenty-five (85,825), according to the 1980 federal census or any subsequent federal census.

(2) This section shall only apply to local governmental entities that use the election procedure outlined in subsection (a).

(c) This section shall have no effect, unless it is approved by a majority of the number of qualified voters of the county or municipality to which it may apply, as the case may be, voting in an election on the question of whether or not this section should be approved. The ballots used in the first regular election held in such county or municipality after May 24, 1983, shall have printed on them the substance of this section and the voters shall vote for or against its approval. The election commission shall place this question on the ballot at the direction of the state election coordinator. The votes cast on the question shall be canvassed and the results proclaimed by the county election commission and certified by it to the secretary of state as provided by law in the case of general elections. The qualifications of voters voting on the question shall be the same as those required for participation in general elections. All laws applicable to general elections shall apply to the determination of the approval or rejection of this section.



§ 6-53-111 - Home rule municipalities -- Status of school board following merger with county school system.

(a) When a home rule city having a city board of education changes its charter to repeal prospectively its charter provisions authorizing it to maintain a separate school system from the county in which it is located, no further election for the city's board of education shall be held within the period of three (3) years before the date of the merger of the city school system into the county school system. The members in office at the time of the charter vote shall remain in office until the repeal takes effect, unless the intervening period is more than three (3) years.

(b) The powers conferred by this section are in addition and supplemental to the powers conferred by any other law, charter, or home rule provision.






Chapter 54 - Municipal Powers Generally

Part 1 - General Provisions

§ 6-54-101 - Division into wards.

The governing board may divide any municipal corporation into as many wards as it may deem necessary.



§ 6-54-102 - Redistricting into new wards.

Municipalities may redistrict into new wards whenever, for proper reasons, they deem it expedient so to do.



§ 6-54-103 - Owning real estate outside limits.

All municipal corporations may, for corporate purposes, hold real estate beyond their limits.



§ 6-54-104 - Regulation of electrical work.

All incorporated cities, towns, and villages, however formed, are empowered to regulate the business of electricians and electrical work in such cities, towns, or villages, and to enforce efficiency of same, and to that end to pass all ordinances necessary to carry out and enforce the powers delegated.



§ 6-54-105 - Regulation of sale of commodities.

All corporate towns may pass laws to require articles usually sold by dry or heaped measure, to be sold by weight, within their corporate limits.



§ 6-54-106 - Regulation of powder magazines.

The governing body of any incorporated municipality may authorize the building of powder magazines at any safe and prudent distance from the limits of the corporation. When it gives such authority, it shall be by order upon its records, designating and appointing the places within its county where such magazines may be erected, in which it shall be lawful to deposit and keep gunpowder. The corporate authorities shall adopt such regulations in regard to the construction of such magazines as may, in their opinion, best secure the community from danger.



§ 6-54-107 - Interest of officer in municipal contracts prohibited.

(a) No person holding office under any municipal corporation shall, during the time for which such person was elected or appointed, be capable of contracting with such corporation for the performance of any work that is to be paid for out of the treasury. Nor shall such person be capable of holding or having any other direct interest in such a contract. "Direct interest" means any contract with any business in which the official is the sole proprietor, a partner, or the person having the controlling interest. "Controlling interest" includes the individual with the ownership or control of the largest number of outstanding shares owned by any single individual or corporation.

(b) No officer in a municipality shall be indirectly interested in any contract to which the municipality is a party unless the officer publicly acknowledges such officer's interest. "Indirectly interested" means any contract in which the officer is interested but not directly so, but includes contracts where the officer is directly interested but is the sole supplier of goods or services in a municipality.

(c) (1) Any member of a local governing body of a county or a municipality who is also an employee of such county or municipality may vote on matters in which such member has a conflict of interest if the member informs the governing body immediately prior to the vote as follows:

"Because I am an employee of (name of governmental unit), I have a conflict of interest in the proposal about to be voted. However, I declare that my argument and my vote answer only to my conscience and to my obligation to my constituents and the citizens this body represents."

(2) In the event a member of a local governing body of a county or a municipality has a conflict of interest in a matter to be voted upon by the body, the member may abstain for cause by announcing such to the presiding officer. Any member of a local governing body of a county or municipality who abstains from voting for cause on any issue coming to a vote before the body shall not be counted for the purpose of determining a majority vote.

(3) The vote of any person having a conflict of interest who does not inform the governing body of such conflict as provided in subdivision (c)(1) shall be void if challenged in a timely manner. As used in this subdivision (c)(3), "timely manner" means during the same meeting at which the vote was cast and prior to the transaction of any further business by the body.

(4) Nothing in this subsection (c) shall be construed as altering, amending or otherwise affecting § 12-4-101(a). In the event of any conflict between this subsection (c) and § 12-4-101(a), § 12-4-101(a) shall prevail.



§ 6-54-108 - Penalty for unlawful interest of officer.

Every officer of such corporation who shall unlawfully be concerned in making such contract, or who shall unlawfully pay money upon the same to or for any person declared incapable in § 6-54-107, shall forfeit the amount so paid; and such officer shall be jointly and severally liable to an action for the same, which action may be prosecuted by any citizen of the corporation in its name.



§ 6-54-109 - Municipal control of utilities.

It is not lawful for:

(1) Any corporation chartered or authorized to build or operate, or operating, a street railway, whether by steam, electricity, or otherwise;

(2) Any corporation chartered or authorized to manufacture or furnish, or furnishing gas, electricity, or other substance for the lighting of the streets or public places of any town or city, or for the use or consumption by the inhabitants of such town or city; or

(3) Any corporation chartered or authorized to supply, or supplying, any town or city or the inhabitants thereof with water;

to acquire the franchises or property of any similar corporation carrying on its operations with any city or town, or partly in such city or town and in the territory adjacent to same, by consolidation, purchase, lease or other mode, except only by and with the permission and consent, expressed officially in writing, of the municipal government of the city or town in which the corporation whose franchises or property is being acquired carries on its business, wholly or in part, and then only upon such terms and conditions as the municipal government may prescribe; provided, that such terms and conditions shall not violate any law.



§ 6-54-110 - Oil and natural gas -- Powers and duties.

(a) Notwithstanding any other law, a municipality, its agencies or divisions thereof, may within or without the state engage in investigating, exploring, prospecting, drilling, and mining for and producing natural gas and oil and mineral by-products thereof, and construct the appropriate facilities to produce, save, take care of, maintain, treat and transport natural gas and oil and mineral by-products thereof, or to contract for same with any person, federal agency, municipality or public or private corporation.

(b) No municipality, its agencies, or division thereof, is granted any additional power of eminent domain to carry out this section.



§ 6-54-111 - Appropriation of funds for nonprofit organizations.

(a) (1) The legislative body of each municipality may appropriate funds for the financial aid of any nonprofit charitable organization or any nonprofit civic organization in accordance with the guidelines required by subsection (b).

(2) (A) For the purposes of this section, "nonprofit charitable organization" is one in which no part of the net earnings inures or may lawfully inure to the benefit of any private shareholder or individual and that provides year-round services benefiting the general welfare of the residents of the municipalities.

(B) For the purposes of this section, "nonprofit civic organization" means a civic organization exempt from taxation pursuant to § 501(c)(4) or (c)(6) of the Internal Revenue Code of 1954 (26 U.S.C. § 501(c)(4), (c)(6)), which operates primarily for the purpose of bringing about civic betterments and social improvements through efforts to maintain and increase employment opportunities in the municipality by promoting industry, trade, commerce, tourism and recreation by inducing manufacturing, industrial, governmental, educational, financial, service, commercial, recreational, and agricultural enterprises to locate in or remain in the municipality. The statement of public policy set forth in Acts 1955, ch. 209, § 3 is hereby incorporated into and made a part of this section, and it is hereby determined and declared that appropriations authorized by this section are needed to relieve the emergency created by the continuing migration from Tennessee and its municipalities of a large number of its citizens in order to find employment elsewhere, and to enable the municipalities of the state to assist nonprofit organizations in furthering the economic development, social welfare, and common good of its residents.

(b) The comptroller of the treasury shall devise standard procedures to assist a municipality in the disposition of funds that are appropriated under this section. Each legislative body of a municipality shall devise guidelines directing for what purpose the appropriated money may be spent. These guidelines shall provide generally that any funds appropriated shall be used to promote the general welfare of the residents of the municipality. Any funds appropriated under this section shall be used and expended under the direction and control of the legislative body of a municipality in conjunction with the guidelines and procedures of the comptroller of the treasury.

(c) Any nonprofit organization that desires financial assistance from a municipality shall file with the city clerk a copy of an annual report of its business affairs and transactions, which includes, but is not limited to, a copy of an annual audit, a description of the program that serves the residents of the municipality and the proposed use of the municipal assistance. Such report will be open for public inspection during regular business hours of the city clerk's office.

(d) Appropriations to nonprofit organizations other than charitable organizations may be made only once notices have been published in a newspaper of general circulation in the municipality of the intent to make an appropriation to a nonprofit, but not charitable, organization specifying the intended amount of the appropriation and the purposes for which the appropriation will be spent.



§ 6-54-112 - Mayors and commissioners -- Substitutes to serve on boards, etc.

(a) (1) Any mayor or full-time commissioner of a municipality who serves on a municipal, county, regional board, commission, or authority or development district board, in an appointed, elected, or ex officio capacity, may from time to time designate a person qualified to hold the official's office, a professional staff member of the municipality with appropriate training, or a member of the municipality's governing body to sit in the municipal official's place on the board, commission, or authority.

(2) Any such designee has the same immunities and powers, including the power to vote, as are otherwise conferred on the elected municipal official on the board, commission, or authority.

(3) No such designee may cast more than one (1) vote.

(4) At any meeting attended by the elected municipal official, only the elected municipal official, and not the designee, shall exercise voting power.

(b) (1) Subsection (a) shall not be applicable when there is a charter, private act, ordinance, or general law provision providing for a substitute for the local government official, nor shall subsection (a) apply to boards, commissions, or authorities whose members are appointed by the governor.

(2) Subsection (a) shall not apply to the members of local boards of education.



§ 6-54-113 - Removal of vegetation and debris from certain lots.

(a) (1) "Municipality," as used in this section, includes incorporated cities and towns and metropolitan governments.

(2) The authority provided in this section is permissive and not mandatory and may or may not be exercised by a municipality, as each municipality deems appropriate.

(b) If it is determined by the appropriate department or person as designated by the governing body of a municipality that any owner of record of real property has created, maintained or permitted to be maintained on such property the growth of trees, vines, grass, underbrush or the accumulation of debris, trash, litter, or garbage, or any combination of the preceding elements, so as to endanger the health, safety or welfare of other citizens or to encourage the infestation of rats and other harmful animals, the appropriate department or person shall provide notice to the owner of record to remedy the condition immediately. The notice shall be given by United States mail, addressed to the last known address of the owner of record. When an attempt at notification by United States mail fails or no valid last known address exists for the owner of record, the municipality may publish the notice in a newspaper of general circulation in the county where the property sits for no less than two (2) consecutive issues or personally deliver the notice to the owner of record. For purposes of this section, such publication shall constitute receipt of notice effective on the date of the second publication of the notice and personal delivery shall constitute receipt of notice immediately upon delivery. The notice shall state that the owner of the property is entitled to a hearing. The notice shall be written in plain language and shall also include, but not be limited to, the following elements:

(1) A brief statement of this section, which shall contain the consequences of failing to remedy the noted condition;

(2) The person, office, address and telephone number of the department or person giving notice;

(3) A cost estimate for remedying the noted condition, which shall be in conformity with the standards of cost in the community; and

(4) A place wherein the notified party may return a copy of the notice, indicating the desire for a hearing.

(c) (1) (A) If the person fails or refuses to remedy the condition within ten (10) days after receiving the notice, the appropriate department or person shall immediately cause the condition to be remedied or removed at a cost in conformity with reasonable standards and the cost thereof assessed against the owner of the property. The municipality may collect the costs assessed against the owner through an action for debt filed in any court of competent jurisdiction. The municipality may bring one (1) action for debt against more than one (1) or all of the owners of properties against whom such costs have been assessed, and the fact that multiple owners have been joined in one (1) action shall not be considered by the court as a misjoinder of parties. Upon the filing of the notice with the office of the register of deeds of the county in which the property lies, the costs shall be a lien on the property in favor of the municipality, second only to liens of the state, county and municipality for taxes, any lien of the municipality for special assessments, and any valid lien, right or interest in such property duly recorded or duly perfected by filing, prior to the filing of such notice. These costs shall be collected by the municipal tax collector or county trustee at the same time and in the same manner as property taxes are collected. If the owner fails to pay the costs, they may be collected at the same time and in the same manner as delinquent property taxes are collected and shall be subject to the same penalty and interest as delinquent property taxes.

(B) When the owner of an owner-occupied residential property fails or refuses to remedy the condition within ten (10) days after receiving the notice, the appropriate department or person shall immediately cause the condition to be remedied or removed at a cost in accordance with reasonable standards in the community, with these costs to be assessed against the owner of the property. Subdivision (c)(1)(A) shall apply to the collection of costs against the owner of an owner-occupied residential property, except that the municipality shall wait until cumulative charges for remediation equal or exceed five hundred dollars ($500) before filing the notice with the register of deeds and the charges becoming a lien on the property. After this threshold has been met and the lien attaches, charges for costs for which the lien attached are collectible as provided in subdivision (c)(1)(A) for these charges.

(2) If the person who is the owner of record is a carrier engaged in the transportation of property or is a utility transmitting communications, electricity, gas, liquids, steam, sewerage or other materials, the ten-day period specified in subdivision (a)(1) shall be twenty (20) days, excluding Saturdays, Sundays and legal holidays.

(d) (1) The municipal governing body or the appropriate department, or both, may make any rules and regulations necessary for the administration and enforcement of this section. The municipality shall provide for a hearing upon request of the person aggrieved by the determination made pursuant to subsection (b). A request for a hearing shall be made within ten (10) days following the receipt of the notice issued pursuant to subsection (b). Failure to make the request within this time shall without exception constitute a waiver of the right to a hearing.

(2) Any person aggrieved by an order or act of the board, agency or commission under this subsection (d) may seek judicial review of the order or act. The time period established in subsection (c) shall be stayed during the pendency of a hearing.

(e) The provisions of this section are in addition and supplemental to, and not in substitution for, similar authority in any municipality's charter or other applicable law.

(f) In the event a privately owned cemetery would otherwise meet the requirements of this section, and if a Boy Scout troop or other organization were to remedy the conditions existing on such property, the municipality shall be prohibited from filing a lien against such property for the value of the work performed by such organization. Such organization shall be immune from any legal action for damages, and no cause of action for civil or criminal liability may be brought by the owner of record of the cemetery or descendants of those buried in the cemetery against such organization, so long as reasonable care is taken by such organization not to violate § 46-2-105, § 46-3-108 [repealed], or any other provision of law, rule or regulation.

(g) (1) As used in this subsection (g):

(A) "Community organization" means a community-oriented organization or group including, but not limited to, a school group, church youth group, neighborhood preservation nonprofit corporation, or community support group; and

(B) "Vacant property" means property on which no building exists or on which a building exists but any such building is no longer utilized for any business, commercial or residential purposes.

(2) Except as provided in subsection (f), if a person fails to remedy the condition on vacant property within the time period prescribed by subsection (c), subject to any stay as provided in subsection (d), upon the adoption of a resolution by a two-thirds (2/3) vote of the municipal legislative body of any municipality located in any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, to implement this subsection (g) within any such municipality, a community organization shall be entitled to petition the municipality to enter upon such vacant property to remedy the conditions identified in subsection (b). Upon the filing of such a petition, the municipality is authorized to contract with such community organization for such purposes. The contract shall provide for the manner in which the community organization shall be compensated for remedying the conditions pursuant to such contract. Any municipality that contracts with a community organization for such purposes shall be absolutely immune from any liability to any and all persons and for damage to the vacant property for conditions remedied by the community organization. No monetary liability and no cause of action of any nature shall arise against the municipality for acts of omission or commission of such community organization for conditions remedied pursuant to such contract.



§ 6-54-114 - Municipal civil service board -- Members -- Qualifications -- Appointment.

(a) Notwithstanding any municipal charter to the contrary, each member of a municipal civil service board shall be a domiciled resident of the municipality that the board serves for at least one (1) year prior to appointment. During a member's term of office, no such member shall engage in any type of business with the municipality or any employee of such municipality.

(b) Notwithstanding any municipal charter or ordinance to the contrary, all members of any municipal civil service board in any county with a population greater than three hundred thousand (300,000), created by ordinance or charter, shall be appointed by the mayor of the municipality which the board serves. Such appointments shall be subject to confirmation by the municipal legislative body. At least one (1) member shall be a woman and one (1) member shall be a minority citizen.

(c) This section shall not apply to municipalities with a mayor-aldermen form of government.



§ 6-54-115 - Exemption of property from seizure.

The public property of every municipality, of every character and description, used for strictly municipal purposes, is exempt from seizure by attachment, execution or other legal process; nor shall municipal funds in the hands of its treasurer or depository be subject to garnishment or other legal process, except as is elsewhere provided. There shall be no priority, by pledge of property or taxes, given to creditors.



§ 6-54-116 - Joint building inspectors in certain municipalities.

(a) Two (2) or more municipalities, neither of which exceeds twenty-five thousand (25,000) in population, may engage jointly one (1) building inspector, and make an agreement specifying how this inspector shall be paid for the services and how the inspector's time or services shall be allocated to the respective municipalities. Municipalities shall have this authority regardless of any other law or charter provision to the contrary.

(b) "Municipalities" means incorporated cities and towns.



§ 6-54-117 - Construction of entertainment facilities.

All municipal corporations have the power and are authorized to purchase land and install therein roads and streets and water, sewer, electric and other utilities for the purpose of aiding in the construction and development therein of performance halls, auditoriums, theaters, or other entertainment facilities, and to issue their bonds or notes to finance in whole or in part the costs of such land and improvements, in accordance with and subject to the requirements of title 9, chapter 21, and title 13, chapter 16, and to exercise all the powers set forth therein as it relates to such construction and development.



§ 6-54-118 - Municipal relationships with industrial development corporations.

(a) (1) Notwithstanding any other law to the contrary, a municipality may appropriate funds, which may be funds borrowed by the municipality under applicable law, for the purpose of making a loan, with reasonable interest assessed, or a contribution to an eligible industrial development corporation, as defined in subsection (c), for the purpose of economic development or industrial development, or both.

(2) Without limiting subdivision (a)(1), a municipality may also agree, for the period of time that the municipality may determine pursuant to an interlocal agreement entered into under § 12-9-104, that relates to the joint development or operation of an industrial park or a business park, to contribute to any eligible industrial development corporation that is identified in the interlocal agreement as the entity responsible for the development or operation of the industrial park or business park an amount equal to the property taxes that the municipality receives with respect to the property, including personal property, located within the industrial park or business park.

(3) Any amounts contributed to an industrial development corporation pursuant to subdivision (a)(2) shall be deemed revenues of the industrial development corporation, which may be used for any lawful purpose of the industrial development corporation.

(4) Without limiting subdivisions (a)(1)-(3), any industrial development corporation that is identified in an interlocal agreement as the entity responsible for the development or operation of an industrial park or business park shall be authorized to distribute to any municipality that is a party to the interlocal agreement any revenues received by the industrial development corporation with respect to the industrial park or business park that are in excess of the amounts that are needed to pay the expenses of developing and operating the industrial park or business park.

(b) Without limiting the authorization provided under any otherwise applicable law, on or before 11:59 p.m., January 1, 2012, a municipality located in a tier 3 enhancement county as defined in § 67-4-2109(a)(2) as of June 1, 2011, acting through the authorization of the board of public utilities or other board or supervisory body having responsibility for the electric department or gas department of the municipality, may loan funds from the electric department or gas department to an eligible industrial development corporation for the purpose of economic development or industrial development, or both; provided, that:

(1) Prior to making any loan pursuant to this subsection (b), the municipality shall submit the loan agreement to the comptroller of the treasury, or the comptroller's designee, for approval based upon a review of the financial condition of the electric or gas department, the department's available reserves, the collateral provided to the department, and the terms and conditions of the loan documents; and

(2) The principal amount of any loan made pursuant to this subsection (b) shall not exceed five hundred thousand dollars ($500,000).

(c) For purposes of this section:

(1) "Eligible industrial development corporation" means:

(A) Any industrial development corporation incorporated in the county in which the municipality is located;

(B) Any industrial development corporation formed jointly by the municipality and other municipalities pursuant to § 7-53-104(b); and

(C) Any industrial development corporation that has been identified in an interlocal agreement to which a municipality is a party as the entity that will be responsible for the development or operation of an industrial park or business park; and

(2) "Municipality" shall have the same meaning as in § 7-53-101.



§ 6-54-119 - Building safety and other standardized codes incorporated by reference -- Citations.

(a) If the legislative body of any municipality or any agency or instrumentality thereof incorporates by reference a building code, safety and health code, or any other standardized code or document, a copy of such code or document shall be obtained and retained as a public record by the respective legislative body, agency or instrumentality.

(b) If any person is cited by the municipal legislative body or any agency or instrumentality thereof as having violated a building code, safety and health code, or any other standardized code or document that has been incorporated by reference pursuant to subsection (a), a notation shall be included in such citation identifying with specificity where a copy of the respective code or document is located and the hours during which such person has the opportunity to read or inspect such code or document.



§ 6-54-120 - Municipal clerk certifications.

(a) After July 1, 1998, a municipality that employs an officer or employee responsible for exercising any of the duties of municipal clerk or municipal recorder, as specified in the municipal charter, or any of the duties listed in subdivision (a)(1), shall have one (1) such person obtain certification upon meeting the qualifications for certification established by the secretary of state; provided, that a municipality shall have four (4) years to ensure that any officer or employee responsible for exercising any of the duties of municipal clerk or recorder and who was hired after July 1, 1994, meets those qualifications.

(1) Examples of duties commonly exercised by municipal recorders and clerks include, but are not limited to:

(A) Taking the minutes and keeping a record of business transacted at meetings of the legislative body;

(B) Preserving the minutes in permanent form;

(C) Acting as custodian of and preserving the public records of the city, including original copies of ordinances, minutes of the legislative body, contracts, bonds, title deeds, and other official papers, records and documents; and

(D) Providing copies and certifying copies of official records, papers and documents.

(2) In municipalities where more than one (1) person is responsible for exercising the duties listed in subdivision (a)(1), one (1) person in each municipality shall obtain certification. More than one (1) municipal employee or officer may become certified.

(b) Any person who is licensed to practice law in the state of Tennessee and who satisfies the continuing legal education requirement in Supreme Court Rule 21 is exempt from the certification requirements of this section. Any person who is a certified public accountant holding a certificate as provided in § 62-1-106 or § 62-1-107 is exempt from the certification requirements of this section. Any person who has been appointed or is acting in the capacity of a city manager or administrator and who possesses a Masters of Arts degree in public administration shall also be exempt from the certification requirements of this section. In addition, any person is exempt from initial certification if such person has served as both a city judge and city recorder for at least twenty-five (25) years.

(c) (1) The secretary of state shall establish the qualifications for certification in rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and in consultation with the Tennessee association of municipal clerks and recorders. Certification requires at least one hundred (100) hours of education courses.

(2) The required education hours may include a credit of twenty-five (25) hours for an Associate of Arts or Science degree and a credit of fifty (50) hours for a Bachelor of Arts or Science degree; provided, that such credit is given for only one (1) degree.

(3) In addition, completion of any course approved for continuing education credit may be applied to satisfy the required education hours.

(d) The secretary of state shall recognize and accept certification from the International Institute of Municipal Clerks as satisfying the certification requirements of this part.

(e) To retain certification, a certified officer or employee shall be required to attend a minimum of eighteen (18) hours of continuing education courses every three (3) years.

(f) Any courses offered in conjunction with the University of Tennessee municipal technical advisory service and center for government training shall be offered in each grand division of the state.

(g) Hours of training may be earned toward certification by using self-teaching computer programs as approved by the secretary of state.

(h) This section shall be optional for any municipality having a population of less than one thousand five hundred (1,500), according to the 1990 federal census or any subsequent federal census. Any such municipality may by ordinance require its recorder or clerk, or both, to obtain certification as required by this section.



§ 6-54-121 - Development by municipalities for resale prohibited -- Exceptions.

(a) No municipality shall have, or acquire by private act or amendment to a charter, the power to acquire undeveloped real property for the purpose of development or subdivision into residential lots for resale.

(b) Subsection (a) shall not affect any power that a municipality may have by general law or private act to engage in slum clearance or the redevelopment of blighted areas, or the construction or development of subsidized low or moderate income housing under state or federal law.

(c) As used in this section "municipality" includes incorporated towns or cities, metropolitan governments, or counties.



§ 6-54-122 - Eminent domain -- Notice to counties -- Vote by county legislative body -- Review.

(a) Notwithstanding any other law to the contrary, a municipality, in exercising its powers of eminent domain pursuant to title 29, chapters 16 and 17, or in any other manner provided by law, to condemn unincorporated territory that is located in any county where any part of the municipality was not located prior to May 1, 1995, shall first notify, in writing, the county clerk of the county where the territory proposed to be taken for public use is located. The county clerk shall immediately send a copy of the notice to the county mayor and to the members of the county legislative body. The county legislative body shall approve or disapprove the municipality's proposed action no later than its next regularly scheduled meeting and may hold a special meeting for this purpose. If the county legislative body takes no action or approves the municipality's action, the municipality may proceed with its proposed action. If the county legislative body disapproves the municipality's action, the municipality may not proceed, except as provided in this section. This section shall not apply to any condemnation proceedings for territories that lie within the corporate boundaries of the municipality, nor to any condemnation proceedings in a county where any part of the municipality was located prior to May 1, 1995.

(b) A vote of disapproval by the county legislative body shall not be arbitrary or capricious, but shall be based upon its reasonable consideration of the impact of the proposed action upon the county, including, but not limited to, consideration of any materials or evidence that may be presented to it at such meeting by any interested party, including the municipality proposing such action.

(c) The action of the county legislative body in connection with the disapproval of any order of any kind may be reviewed by statutory writ of certiorari, with the court examining the action to see if it meets the standard of subsection (b). The municipality shall address the petition of certiorari to the chancery court of the county in which the territory in question is located. The trial of the case shall be expedited by giving it priority over all cases on the trial docket, except workers' compensation cases. If the court finds that the county legislative body's disapproval was arbitrary or capricious, it shall enter an order allowing the municipality to proceed.

(d) Immediately upon the grant of the writ of certiorari, the county legislative body making the disapproval shall cause to be made, certified and forwarded to the court a complete transcript of the proceedings before the county legislative body.

(e) This section shall be the sole remedy and exclusive method of review of any action that may have been taken by the county legislative body. The Tennessee Rules of Civil Procedure shall be applicable in connection with such review. Any party dissatisfied with the decree of the court may, upon giving bond as required in other cases, appeal, where the cause shall be heard upon the transcript of the records from the chancery court.

(f) This section shall not apply to the exercise of the powers of eminent domain by a municipality insofar as such powers are exercised to acquire interests in property to be used directly or indirectly for the benefit of the operations of a municipal utility including, without limitation, electric utility services, gas utility services, water utility services, sewer utility services, storm water management services, telecommunication utility services, and any facility or equipment deemed by the municipal utility to be necessary for the provision of any one (1) or more of the foregoing utility services.

(g) This section shall not apply to the exercise of the power of eminent domain by a metropolitan government that:

(1) Is acquiring interests in property to be used directly or indirectly in the provision of utility service or storm water management;

(2) Is undertaking a joint public project that is approved by the county or counties through an interlocal agreement or other contract; or

(3) Undertakes a public project or improvement to be located on property contiguous to the county's boundary, but primarily inside the metropolitan government, and additional land located within the county is needed to satisfy zoning requirements.

(h) This section shall not apply to or affect in any way the exercise of the power of eminent domain governed by title 42, chapter 5, affecting county and municipal airports.

(i) This section shall not apply to any project jointly sponsored by a municipality and the governing body of the county in which the proposed project is to be located.



§ 6-54-123 - Personnel policies.

On or before July 1, 1998, any municipality, incorporated before June 13, 1997, that has not adopted a personnel policy by ordinance, resolution, or otherwise, shall adopt such a policy that applies fairly, impartially, and uniformly, to the extent practicable, to each department of the municipal government. The policy may include, but not be limited to, hiring procedures, benefits, personnel rules and regulations, fair and reasonable complaint conferences and hearing procedures for employees dismissed, demoted, or suspended; procedures for compliance with federal laws such as, but not limited to, the Fair Labor Standards Act (29 U.S.C. § 201 et seq.), and the Americans with Disabilities Act (42 U.S.C. § 12101 et seq.); drug and alcohol testing policy; and a sexual harassment policy. The policy may not grant a property right or contract right to the job to any employee. The municipality may work with the University of Tennessee Municipal Technical Advisory Service, in cooperation with the Tennessee Municipal League, in developing its policy. A copy of the resolution or ordinance adopting the policy, or its caption, shall be published in a newspaper of general circulation in the municipality before final adoption of the policy. A copy of the personnel policy as required by this section shall be kept in the office of the city recorder or clerk and made available to an employee on request. Any municipality incorporated after June 13, 1997, shall have two (2) years after incorporation to adopt and implement a personnel policy pursuant to this section.



§ 6-54-124 - Community development block grant funds -- Payments in lieu of property taxes -- Reports of expenditures.

(a) A municipality that is the recipient of community development block grant funds shall make a report concerning the expenditure of such funds. The municipality shall place a copy of such report in the main branch of the public library located within the boundaries of the municipality. A municipality that permits access to public information through the Internet may also place such report on the municipality's homepage.

(b) A municipality or an industrial development corporation formed by such municipality that is a party to an agreement that involves a payment in lieu of property taxes shall make a report concerning such agreement and the expenditure of such funds. The municipality shall place a copy of such report in the main branch of the public library located within the boundaries of the municipality. A municipality that permits access to public information through the Internet may also place such report on the municipality's homepage.



§ 6-54-125 - Municipal officials and employees prohibited from purchasing surplus property, except at public auction -- Penalty.

(a) It is unlawful for any municipal official or employee to purchase from the municipality any property declared to be surplus by the municipality, except by bid at public auction during the tenure of such person's office or employment, or for six (6) months thereafter.

(b) A purchaser who violates this section commits a Class A misdemeanor.



§ 6-54-126 - Zoning limitations on agricultural land.

For any land that is used for agricultural purposes as of May 10, 1998, a municipality may not use its zoning power to interfere in any way with the use of such land for agricultural purposes as long as the land is used for agricultural purposes.



§ 6-54-127 - Graffiti removal -- Funds and manpower.

(a) For the purpose of promoting the public safety, health, welfare, convenience and enjoyment, to protect the public investment in public property, and to preserve and enhance the scenic beauty of property visible from publicly owned property, the general assembly hereby finds and declares that graffiti constitutes a public nuisance that may be abated in accordance with this section, or by civil actions or suits brought in the circuit or chancery courts as provided by the general law. The authority provided in this section is permissive and not mandatory and may be exercised by a municipality in accordance with this section upon the adoption of an ordinance.

(b) As used in this section, unless the context otherwise requires:

(1) "Advertising" means any letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind lawfully placed on property by an owner or tenant of the property, or an agent of such owner or tenant, for the purpose of promoting products or services or conveying information to the public;

(2) "Graffiti" means, without limitation, any letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind visible to the public that is drawn, painted, chiseled, scratched or etched on a rock, tree, wall, bridge, fence, gate, building or other structure; provided, this definition shall not include advertising or any other letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind lawfully placed on property by an owner of the property, a tenant of the property, by an authorized agent for such owner or tenant, or unless otherwise approved by the owner or tenant;

(3) "Municipality," includes incorporated cities and towns and metropolitan governments;

(4) "Publicly owned property" means the property owned or controlled by a federal, state or local governmental entity, including, but not limited to, public parks, streets, roads and sidewalks; and

(5) "Tenant" means any person shown by the records of the register of deed's office as a lessee of property, or any person lawfully in actual physical possession of property.

(c) Any municipality may use municipal funds to remove graffiti or other inscribed material from publicly owned real or personal property or privately owned real or personal property visible from publicly owned property and located within the municipality and to replace or repair publicly owned property or privately owned property visible from publicly owned property within that municipality that has been defaced with graffiti or other inscribed material.

(d) The municipality shall be authorized to remove the graffiti or other inscribed material, or, if the graffiti or other inscribed material cannot be removed cost-effectively, to repair or replace that portion of the property that was defaced, but not the painting, repair, or replacement of other parts of the property that were not defaced by graffiti, and may designate by ordinance an administrative officer or administrative body to perform the functions set forth in this section.

(e) (1) The removal, repair, or replacement may be performed, in the case of publicly owned real or personal property, only after securing the consent of the public entity having jurisdiction over the property.

(2) In the case of privately owned real or personal property visible from publicly owned property, the removal, repair, or replacement may be performed after the property owner and the tenant, if any, give their written consent to the municipality authorizing removal of the graffiti.

(f) The municipality may also use municipal funds for anti-graffiti education, operate a "hot line" for the purpose of receiving reports of unlawful application of graffiti on public or private property, and operate a program of financial reward, not to exceed one thousand dollars ($1,000), for information leading to the arrest and conviction of any person who unlawfully applies graffiti to any public property or private property visible from the public right-of-way.

(g) Removal of graffiti by a municipality pursuant to this section shall be performed at the sole expense of the municipality. In removing the graffiti, the municipality shall consult with the property owner or tenant and arrive at a method of removal that does not result in further damage or harm to the property. If the municipality and the property owner or tenant are unable to agree on a method of removal, the municipality shall not remove the graffiti. In removing the graffiti, the municipality shall restore the property as nearly as possible to the condition as it existed immediately prior to the graffiti being placed on the property. Nothing in this section shall be construed to impair or limit the power of the municipality to define and declare nuisances and to cause their removal or abatement under any procedure now provided by law for the abatement of any public nuisances.

(h) In removing, repairing or replacing the real or personal property pursuant to this section, the municipality or county may use the services of persons ordered to perform those services by a general sessions, criminal or juvenile court.

(i) The municipality and its officers, employees, agents, volunteers and persons ordered to perform nuisance removal by a general sessions, criminal or juvenile court shall not be liable for any damages or loss of property:

(1) Due to the removal of graffiti performed pursuant to this section;

(2) Due to the repair or replacement of the property performed pursuant to this section; or

(3) Due to the failure by the municipality to remove, repair or replace property defaced by graffiti pursuant to this section.



§ 6-54-128 - Criminal records of vehicle operators transporting the public -- Costs of investigation.

(a) In counties having a population in excess of one hundred thousand (100,000), according to the 2000 federal census or any subsequent federal census, it is hereby declared that access to criminal conviction histories by municipalities that choose to license and regulate persons operating vehicles for hire, or choose to employ persons to transport members of the public, and further choose to disqualify an applicant for a license or a permit, or refuse to hire a person because of a conviction for any specified criminal offense serves a law enforcement purpose. Municipalities that choose to license and regulate persons operating vehicles for hire, or choose to employ persons to transport members of the public, and further choose to disqualify an applicant for a license or a permit, or refuse to hire a person because of a conviction for any specified criminal offense shall require that all applicants for a license or permit to operate a vehicle for hire or employ persons to transport citizens submit a full set of fingerprints and undergo a criminal conviction records investigation through the political subdivision, the Tennessee bureau of investigation or the federal bureau of investigation in accordance with subsection (b).

(b) Upon receipt of an application, the municipality shall:

(1) Conduct a criminal conviction record investigation through computer terminals or other means of access to criminal convictions maintained by the municipality, the Tennessee bureau of investigation and the federal bureau of investigation; and

(2) Forward the applicant's fingerprints to the Tennessee bureau of investigation, which shall verify the identity of the applicant and conduct a criminal conviction record investigation and forward the results of that investigation to the requesting entity.

(c) If no disqualifying record is identified at the political subdivision or state level, the Tennessee bureau of investigation shall forward the fingerprints to the federal bureau of investigation for verification of the applicant's identity and the federal bureau of investigation shall conduct a criminal conviction record investigation using the fingerprints.

(d) The results of criminal conviction record investigations shall be used for the limited purpose of determining the suitability of the applicant for issuance of the license or permit or the suitability of the person for employment with the municipality.

(e) Fingerprints shall be submitted on authorized fingerprint cards or by electronic, machine-readable data, or other suitable technological means.

(f) Any cost incurred in conducting such criminal conviction records investigations shall be paid by the governmental entity making the request. Governmental entities may include such cost as part of any fee charged for the processing of the applicant's license or permit.



§ 6-54-129 - Requirements prior to employment with municipality.

(a) Prior to employment with a municipality, the municipality may require all persons to:

(1) Agree to the release of all investigative records to the municipality for the purpose of verifying the accuracy of criminal violation information contained on an employment application; and

(2) Supply a fingerprint sample and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation. In addition, to the extent permitted by federal law, and at the discretion of the municipality, a check of such prints may be made against records maintained by the federal bureau of investigation.

(b) Any costs incurred by the Tennessee bureau of investigation or the federal bureau of investigation, as appropriate, in conducting such investigations of applicants shall be paid by the municipality requesting such investigation and information; provided, that the municipality may require an applicant to pay such costs if the applicant is offered and accepts a position with such municipality. Payment of such costs is to be made in accordance with § 38-6-103.

(c) A municipality may establish the job titles or classifications to which the requirements of this section apply; provided, however, that such classifications shall not supersede any mandatory fingerprint-based criminal history background requirements that may be applicable for any person who is seeking employment in a position in any program subject to licensure, approval or certification by any state agency.



§ 6-54-130 - Amateur radio service.

(a) A municipality, including a city and lesser incorporated area, or a county may not enact or enforce an ordinance that does not comply with the ruling of the federal communications commission in "In the Matter of Federal preemption of state and local regulations pertaining to Amateur radio facilities," 101 FCC 2nd 952 (1985), or a regulation related to amateur radio service adopted under 47 CFR chapter I, subchapter D, part 97.

(b) If a municipality adopts an ordinance involving the placement, screening or height of an amateur antenna based on health, safety, or aesthetic conditions, the ordinance shall:

(1) Reasonably accommodate amateur radio communications; and

(2) Represent the minimal practicable regulation to accomplish the municipality's or county's purpose.



§ 6-54-131 - Restrictions on creation of municipal courts with concurrent general sessions court jurisdiction.

(a) Notwithstanding any other law to the contrary, the general assembly shall not, by general law, private act or amendment to a municipal charter, allow or provide for the creation of a municipal court with concurrent general sessions court jurisdiction until such time as the Tennessee judicial council, having heard the report of the committee it created to examine the issue of the proliferation of municipal courts in Tennessee, has made a recommendation to the general assembly and the general assembly has had until the adjournment of the first session of the 103rd General Assembly to consider the issue. During the second session of the 103rd General Assembly, and thereafter, any legislation on the subject of municipal courts with concurrent general sessions court jurisdiction may be considered and enacted.

(b) Further, there is a moratorium for the same time period on the creation of a municipal court with concurrent general sessions court jurisdiction by any municipality currently authorized to create such court and that has not done so prior to January 1, 2003.

(c) The judicial council must report by February 1, 2004, to the general assembly.



§ 6-54-132 - Wheel immobilizers.

Municipalities shall be authorized to regulate the commercial use of wheel immobilizers to disable vehicles.



§ 6-54-133 - Design review commission -- Authority -- Members -- Appeal of decisions.

Any municipality may create a design review commission (DRC) having the authority to develop general guidelines for the exterior appearance of nonresidential property, multiple family residential property, and any entrance to a nonresidential development within the municipality. The municipal governing body may designate the planning commission as the DRC. When the municipality creates a separate DRC, the mayor shall appoint the members of the DRC from residents of the municipality and shall strive to ensure that the membership is representative of the municipality as a whole, including, if possible, members with either architectural or engineering knowledge, or any other person having experience in nonresidential building. Any property owner affected by the guidelines may appeal a decision of the DRC to the municipality's planning commission or, if there is no planning commission or if the municipality has designated the planning commission as the DRC, to the municipality's governing body.



§ 6-54-134 - Sale of surplus property by public auction includes sale by Internet auction.

When a municipality is required by any law to sell surplus property by public auction, "public auction" includes the sale by Internet auction.



§ 6-54-135 - Allowing pet dogs in outdoor dining areas at restaurants.

(a) For purposes of this section, "pet dog" means a dog other than a service or guide dog assisting a handicapped person.

(b) Notwithstanding any other prohibition to the contrary, certain jurisdictions, as provided in subsection (c), may, by ordinance or resolution, authorize the presence of pet dogs in outdoor dining areas of restaurants, if the ordinance provides for adequate controls to ensure compliance with the Tennessee Food, Drug and Cosmetic Act, compiled in title 53, chapter 1, and any other applicable statutes and ordinances. An ordinance enacted under this section shall provide for a permitting process to authorize individual restaurants to permit dogs as provided in this section and to charge applicants and authorized restaurants a reasonable permit fee as the ordinance may establish. Additionally, the ordinance shall provide that:

(1) No pet dog shall be present in the interior of any restaurant or in any area where food is prepared;

(2) The restaurant shall have the right to refuse to serve the owner of a pet dog if the owner fails to exercise reasonable control over the pet dog or the pet dog is otherwise behaving in a manner that compromises or threatens to compromise the health or safety of any person present in the restaurant;

(3) All public food service establishment employees shall wash their hands promptly after touching, petting or otherwise handling a pet dog. Employees shall be prohibited from touching, petting or otherwise handling pet dogs while serving food or beverages or handling tableware or before entering other parts of the public food service establishment;

(4) Employees and patrons shall be instructed that they shall not allow pet dogs to come into contact with serving dishes, utensils, tableware, linens, paper products or any other items involved in food service operations;

(5) Patrons shall keep their pet dogs on a leash at all times and keep their pet dogs under reasonable control;

(6) Pet dogs shall not be allowed on chairs, tables or other furnishings;

(7) Accidents involving pet dog waste shall be cleaned immediately and the area sanitized with an approved product. A kit with the appropriate materials for this purpose shall be kept near the designated outdoor area;

(8) A sign or signs reminding employees and patrons of the applicable rules shall be posted on the premises in a manner and place as determined by the local permitting authority; and

(9) Pet dogs shall not be permitted to travel through indoor or nondesignated portions of the public food service establishment, and ingress and egress to the designated outdoor portions of the public food establishment shall not require entrance into or passage through any indoor area of the food establishment.

(c) (1) This section shall apply in a municipality with a population of at least one hundred thousand (100,000), according to the 2000 federal census or any subsequent census.

(2) This section shall also apply in a county with a population of at least one hundred thousand (100,000), according to the 2000 federal census or any subsequent census.

(3) This section shall also apply in counties having a population, according to the 2000 federal census or any subsequent census, of: Click here to view image.



§ 6-54-136 - Archives and record management fee.

(a) Any city or town may establish and collect, through all entities creating public records, except for the office of the county register, an archives and record management fee not to exceed five dollars ($5.00) per record filed.

(b) Any city or town may establish and collect through the clerks of court, an archives and record management fee not to exceed five dollars ($5.00) per public record for the purpose of initiating a legal proceeding.

(c) Funds collected though these fees must be designated exclusively for duplicating, storing and maintaining any records required by law to be permanently kept.



§ 6-54-137 - Protection from infringement of name of municipality and any visual images adopted by municipality.

(a) Any municipality has the exclusive right to use:

(1) The full corporate name of the municipality as stated in the municipality's charter or as otherwise officially adopted by the municipality; and

(2) Any seal, insignia, flag, coat of arms, emblem, sign, logo or other visual image that has been formally adopted by the municipality.

(b) A municipality may file a civil action against a party who, without the consent of the municipality, uses:

(1) Any visual image described in subdivision (a)(2) for the purpose of trade or commerce, to induce the sale of any goods or services, or to promote any public exhibition, performance, competition or similar activity; or

(2) The name of the municipality as described in subdivision (a)(1), any visual image described in subdivision (a)(2), or any words, combination of words or visual representation tending to cause confusion or mistake, to deceive, or to falsely suggest a connection with or endorsement by the municipality. Notwithstanding the foregoing, a variation of the name of the municipality may be used by any organization composed of employees of the municipality.

(c) (1) In the event that the actions of any person give rise to a cause of action pursuant to subsection (b), the municipality may seek to enjoin the manufacture, use, display or sale of a protected name or image, and any court of competent jurisdiction may grant an injunction to restrain such manufacture, use, display or sale as such court may deem just and reasonable. Upon finding that a defendant has violated a municipality's exclusive rights of use pursuant to this section, the court may order that the defendant pay to such municipality all profits derived from the unauthorized manufacture, use, display or sale and all damages suffered by reason of such acts. If the court finds that the defendant's acts constitute a willful or knowing violation, or that the defendant otherwise acted in bad faith, the court, in its discretion, may enter judgment in favor of the municipality in an amount not to exceed three (3) times the amount of the defendant's profits and the municipality's damages, plus reasonable attorneys' fees.

(2) The enumeration of any right or remedy in this section shall not affect a municipality's right to prosecute an offender under any other law of this state.

(d) Any municipal mayor or mayor's designee may authorize, in writing, contributors, suppliers of goods and services, or other third parties to use the name of the municipality as described in subdivision (a)(1) or a visual image as described in subdivision (a)(2); provided, that such authorization shall not be granted or denied in an arbitrary or capricious manner.

(e) Notwithstanding this section to the contrary, any business entity or civic organization that was using the corporate or officially adopted name of any municipality in such entity's or organization's own name immediately prior to July 1, 2010, shall be permitted to continue such use whether or not the municipality that claims an exclusive right to use such name consents to the use of such name by the entity or organization so long as the entity or organization maintains its legal existence and the use of such name by the entity or organization is continuous.

(f) Nothing contained in this section shall be construed to prohibit any elected municipal official from using the name or visual image of the municipality in the performance of such official's duties.



§ 6-54-138 - Changing the date by ordinance of municipal elections to coincide with general election.

(a) Notwithstanding any private act of a municipality to the contrary, the legislative body of a municipality may by ordinance change the date of municipal elections to coincide with the August or November general election. The ordinance changing the election date shall provide for the extension of the terms of members of the legislative body of the municipality necessary to meet the election date, but no term may be extended for more than two (2) years beyond its regular expiration date. If an action is taken pursuant to this subsection (a), the presiding officer of the legislative body shall file a certified copy of the ordinance with the state coordinator of elections.

(b) Nothing in subsection (a) shall be construed to remove any incumbent from office or abridge the term of any incumbent prior to the end of the term for which an elected official was selected.

(c) If the legislative body of a municipality changes the date of municipal elections pursuant to subsection (a), the legislative body may at a later date change the election date back to what such date was prior to moving the election date to coincide with the August or November general election. The legislative body may only make a change under this subsection (c) one (1) time. Terms of incumbent members of the legislative body shall not be abridged to accomplish an election date change under this subsection (c); however, members elected at a date change pursuant to this subsection (c) may take office at a later date so as to not abridge terms of incumbent members of the legislative body. If such members take office at a later date, their term may be abridged due to such members having to take office at the later date.



§ 6-54-139 - Action or proceeding to set aside the charter of municipality or to challenge the legality of the municipality's existence.

(a) If a municipality:

(1) Contains the minimum number of persons as actual residents of the municipality required pursuant to the general law charter under which it incorporates;

(2) Has continuously functioned as a municipality pursuant to its charter since its incorporation; and

(3) Has levied a municipal property tax,

then any action or proceeding in any court to set aside the charter of such municipality or to otherwise challenge the legality of the municipality's existence as a political subdivision of this state must be commenced within ten (10) years of the date the municipality was first incorporated.

(b) This section shall apply to any municipality meeting the requirements of this section incorporated prior to or on or after June 10, 2011.

(c) With respect to any municipality which meets the requirements of this section, whether in existence ten (10) or more years on June 10, 2011, or after June 10, 2011, the adoption of the charter, the incorporation of territory as a municipality pursuant to the general laws of this state and the election of officials of such municipality are hereby ratified and validated in all respects; and no flaw or defect or failure to comply with any requirement of incorporation shall invalidate the territory's status as an incorporated municipality or invalidate any ordinance passed by the governing body of the municipality.



§ 6-54-140 - Authority for municipal governments to display historic documents on public buildings and grounds.

Each city and town is authorized to display, in municipal public buildings and on municipal public grounds, replicas of historical documents, including, but not limited to, the Ten Commandments, Magna Carta, Mayflower Compact, Declaration of Independence, United States Constitution, Bill of Rights, Constitution of Tennessee, and other such historically significant documents in the form of statues, monuments, memorials, tablets, or any other display that respects the dignity and solemnity of such documents.



§ 6-54-141 - Fees to be adjudged as part of costs -- Disbursement of fees.

(a) As provided in § 38-6-103, the following fees shall be adjudged as a part of the costs in each case upon conviction of the following offenses:

(1) Controlled substances, narcotics, drugs ......................$ 20.00

(2) Driving a motor vehicle, or operating a boat while under the influence of intoxicants and/or drugs, except as provided in § 55-10-413(d) ......................17.50

(3) Certification of criminal histories and records ......................Amount fixed by the ..................... federal bureau of investigation

(4) Upon the forfeiture of a cash bond or other surety entered as a result of a municipal traffic citation, whether considered a fine, a bond or a tax ......................13.75

(b) Such fees shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law.

(c) Except when and as provided in this section, the appropriate clerk, after deducting five percent (5%) as compensation when applicable, shall identify those fees set out in subsection (a) that are dedicated for use by the Tennessee bureau of investigation and remit the fees to the state treasury to be expended by the Tennessee bureau of investigation as appropriated by the general assembly. These fees shall be transmitted by the clerk of the court to the state treasurer for deposit in a fund to be used by the Tennessee bureau of investigation for the purpose of employing personnel; for the purchase of equipment and supplies; to pay for the education, training and scientific development of employees; or for any other purpose to allow the bureau's business to be done in a more efficient and expeditious manner. The moneys received in the fund shall be invested for the benefit of the fund by the state treasurer pursuant to § 9-4-603. Amounts in the fund shall not revert to the general fund of the state, but shall, together with interest income credited to the fund, remain available for expenditure in subsequent fiscal years.

(d) Upon approval of the director of the Tennessee bureau of investigation, local governing bodies which have the responsibility for providing funding for sheriffs' offices and police departments are authorized to purchase from state contracts approved for bureau purchases, scientific instruments designed to examine a person's breath and measure the alcohol content of a person's breath, for use as evidence in the trial of cases; provided, that prior to use of the scientific instruments, such instruments must be delivered to the forensic services division for testing and certification pursuant to § 38-6-103(g). The bureau shall continue to maintain and certify the instruments and operating personnel, pursuant to § 38-6-103(g), and furnish expert testimony in support of the use of the scientific instruments when required.






Part 2 - Advertising

§ 6-54-201 - Municipal advertising authorized -- Special tax.

(a) Advertising the commercial, social, agricultural, industrial, scenic, recreational, historical, educational, and other advantages, the points of interest and attractions within the various municipalities, and tourist promotion generally are declared to be a municipal purpose.

(1) Except as provided in subdivision (a)(1), the official governing body of each municipality is authorized and empowered, in its discretion, to appropriate from the general funds of such municipality a sum of money not to exceed thirty thousand dollars ($30,000) per annum for the purpose of advertising the commercial, social, agricultural, industrial, scenic, historical, educational, and other advantages, the points of interest and attractions therein for tourist promotion; provided, that a municipality and county that have consolidated under the metropolitan form of government, or where a municipality and county government have entered into a contractual agreement, the total appropriation may be a sum of money not to exceed sixty thousand dollars ($60,000) per annum. Notwithstanding this subdivision (a)(1), the official governing body of a city whose primary industry is tourism is authorized and empowered, in its discretion, to appropriate from the general funds and/or hotel/motel tax fund of such municipality whatever funds its governing body deems necessary to conduct tourist promotion.

(2) Upon the adoption of an ordinance by a two-thirds (2/3) vote of the legislative body of any municipality located in any county having a population of not less than one hundred thirty-four thousand seven hundred (134,700) nor more than one hundred thirty-four thousand eight hundred (134,800), according to the 2000 federal census or any subsequent federal census, the official governing body of the municipality is authorized and empowered, in its discretion, to appropriate from the general funds and/or hotel/motel tax fund of the municipality whatever funds its governing body deems necessary to conduct tourist promotion.

(b) The governing body of any municipal corporation is empowered to levy annually a special tax not to exceed two cents (2cent(s)) on each one hundred dollars ($100) valuation of the annual tax aggregate, for the purpose of establishing and maintaining a fund for advertising the commercial, social, agricultural, industrial, scenic, historical, and educational advantages of the municipal corporation's community, and any points of interest and attraction, and for such other purposes as the bodies mentioned in this subsection (b), in their discretion, believe will increase the population, value of taxable property, and the general business prospects and the general welfare of their respective municipal corporations.



§ 6-54-202 - Expenditure of advertising funds.

The funds provided for in § 6-54-201(b) shall be used and expended under the direction and control of the governing body of the municipal corporation or through such agency or agencies as they shall prescribe, and under such rules and regulations as the governing body of the municipal corporation deems proper.



§ 6-54-203 - Election on advertising tax.

(a) Should the governing body of any municipal corporation fail to levy such tax at the regular tax levy then, upon a petition containing the signatures of not less than five percent (5%) of the registered voters of the municipal corporation being presented to the governing body, such governing body shall call an election to be held at the next regular municipal election, at which time it shall be determined by a majority vote whether or not such tax shall be levied and collected to be used for any one (1) or more of such purposes.

(b) The ballots used at the election shall be the ballots used in the next and regular municipal election; the election shall be held to determine the will of the voters as to whether the tax shall be levied, collected and used as mentioned in subsection (a). The election shall be held and conducted and notice given as other elections are now required by law to be held and notice thereof given.

(c) The ballots used at the election shall contain, in substance, these words:"

For Advertising Tax Levy of ___________________ cents

Against Advertising Tax Levy of ___________________ cents

and the voters shall signify their will by putting an X mark opposite "For Advertising Tax Levy of ___________________________________ cents" or "Against Advertising Tax Levy of ___________________________________ cents.

(d) At such election every voter qualified to vote in the regular municipal election shall be entitled to vote.

(e) A majority vote of the votes cast "For Advertising Tax Levy of ___________________________________ cents" and "Against Advertising Tax Levy of ___________________________________ cents" shall determine the will of the voters. After the election has been held and the vote determined, the governing body of the municipal corporation where the election was held shall carry out the will of the voters.






Part 3 - Police Authority and Penalties for Violations

§ 6-54-301 - Extension of police authority beyond limits.

The police authority of all incorporated towns and cities shall extend to a distance of one (1) mile from the lawful corporate limits thereof, for the suppression of all disorderly acts and practices forbidden by the general laws of the state; provided, that such jurisdiction of an incorporated town or city shall not be hereby extended beyond the limits of the county in which any part of such town is situated, or so as to come within one (1) mile of any other incorporated town or city.



§ 6-54-302 - Service of warrants outside city.

Any duly and regularly appointed police officer of a municipality having a duly constituted city or municipal court has the authority to serve warrants for the arrest of persons for municipal offenses committed within the municipal limits, at any point within the county wherein the municipality is located.



§ 6-54-303 - Execution on municipal court judgments.

(a) In all municipal courts where the judge has entered a judgment for fines and costs, and same remain unpaid for thirty (30) days thereafter, the court is authorized by and through its clerk to issue execution thereon from the court in the same manner and methods as prescribed in title 26, chapters 1-3, and the clerks shall assess the same fees and costs as allowable to clerks of general sessions court.

(b) For purpose of service of a levy of execution or execution by garnishment, the police officers of the municipality are empowered to serve the same anywhere in the county.



§ 6-54-304 - Disposition of fines and costs.

(a) The procedure set out in § 6-54-303 shall likewise apply to judgments for fines and costs of municipal courts exercising concurrent jurisdiction with general sessions courts.

(b) (1) Upon collection of state fines and costs, the clerk shall remit those portions due the county and state as though paid by the defendant before levy or execution.

(2) Notwithstanding subdivision (b)(1), in any county having a population of not less than seventy-four thousand five hundred (74,500) nor more than seventy-four thousand six hundred (74,600), according to the 1980 federal census or any subsequent federal census, and in any county having a population of not less than forty-nine thousand four hundred (49,400) and not more than forty-nine thousand five hundred (49,500), according to the 1980 federal census or any subsequent federal census, the clerk of a municipal court shall, upon collection of state fines and costs, remit such fines and costs to the municipality for which the municipal court was created as though paid by the defendant before levy or execution.



§ 6-54-305 - Collection of fines for nonmoving traffic violations -- Service by mail.

Any municipality or metropolitan government having a city or metropolitan court is empowered to permit by ordinance service of process through the use of registered mail or certified mail, addressee only, return receipt requested, in lieu of personal service of process in an action of debt involving nonpayment of any ticket or citation issued for any nonmoving traffic violation. This section shall only apply to municipalities having a population of thirty-two thousand (32,000) or more, according to the 1970 federal census or any subsequent federal census.



§ 6-54-306 - Penalty for violation of home rule municipal ordinances.

(a) All home rule municipalities are empowered to set maximum penalties of thirty (30) days imprisonment or monetary penalties and forfeitures, or both imprisonment and monetary penalties and forfeitures, up to five hundred dollars ($500), or both, to cover administrative expenses incident to correction of municipal violations.

(b) Notwithstanding the limitations on recovery of administrative costs imposed in subsection (a), if a home rule municipality has adopted an ordinance to prohibit false threats or hoaxes involving biological weapons, destructive devices, or weapons of mass destruction, then the municipality may recover actual administrative expenses incurred as a result of any such prohibited threat or hoax.



§ 6-54-307 - Mutual aid agreements.

(a) (1) Incorporated cities and towns are authorized to enter into contracts and mutual aid agreements with other incorporated cities and towns, counties, and metropolitan airport authorities that provide law enforcement service within the state and with those of any other states or with any agency of the United States to the extent that the laws of such other state or the United States permit such joint contracts or agreements to furnish one another assistance in law enforcement.

(2) Incorporated cities and towns may also enter into contracts with an organization of residents and property owners of an unincorporated community for the purpose of providing law enforcement assistance to such unincorporated community.

(3) Contracts or mutual aid agreements entered into pursuant to this section by an incorporated city or town shall, in the judgment of the city's or town's governing body, be advantageous to and serve the public interest of the city or town.

(b) In authorizing or permitting its law enforcement officers to answer calls outside the corporate limits as authorized in this section, and in answering such calls, the city or town and its officers and employees shall be considered as acting in a governmental capacity.

(c) Any officer, or employee of a police department of an incorporated city or town, while engaged in any duty or activity in connection with this section or pursuant to orders or instructions from such person's officers or superiors, shall be entitled to all rights, privileges, exemptions and immunities as if such duty or activity were performed within the corporate limits of the incorporated city or town by which such person is employed.



§ 6-54-308 - Penalty for violation of nonhome rule municipal ordinances.

(a) Except as provided in § 6-54-306 for home rule municipalities, the legislative body of any other municipality may establish a monetary penalty not to exceed five hundred dollars ($500) for each violation of an ordinance of such municipality.

(b) The authority for increased monetary penalties for ordinance violations provided by this section does not apply to ordinances regulating all moving traffic violations.






Part 4 - Public Morals

§ 6-54-401 - Enforcement of laws for protection of public morals.

It is the duty of the mayors, commissioners, council members, aldermen, chiefs of police, recorders, municipal judges, marshals, and police officers of each municipal corporation, to faithfully maintain and enforce, within the corporate limits of their respective municipalities, the statute laws relating to lewdness, drunkenness, gaming, and the sale and manufacture of intoxicating liquors, by having arrested and arraigned for trial all persons violating such laws with their knowledge, and by taking such other proceedings against such violators as may be authorized and provided by the ordinances of such municipalities.



§ 6-54-402 - Failure to enforce laws.

The willful failure or neglect of any of such officials or police officers to perform the duties prescribed by § 6-54-401 is a Class C misdemeanor and the offender shall be dismissed from office.



§ 6-54-403 - Motion picture regulatory board -- Creation.

Any municipality in a county having a population of not less than two hundred thousand (200,000), according to the federal census of 1960 or any subsequent federal census, may by ordinance create and establish a regulatory board for the review and classification of commercial motion picture films, which board shall have the powers herein set forth. The number of members of such board and their terms of office shall be set forth in such ordinance.



§ 6-54-404 - Motion picture regulatory board -- Definition of "minor."

For the purpose of §§ 6-54-403 -- 6-54-406 "minor" means any person under eighteen (18) years of age.



§ 6-54-405 - Motion picture regulatory board -- Powers.

The motion picture regulatory board may be empowered to classify commercial motion picture films prior to or after the commencement of their presentation to the public as to their suitability for viewing by minors, and to forbid the showing of commercial films to minors unless information on the film has been submitted to the board for classification of the film in accordance with reasonable or expeditious procedures, and the film has either been classified by the board as suitable for minors or has not been classified within a reasonable time after submission.



§ 6-54-406 - Motion picture regulatory board -- Enforcement of orders.

(a) The municipality may enforce the lawful orders of the board by fine or other penalty within the power of the municipality to impose, and by obtaining an injunction in any circuit, chancery or criminal court of this state against the showing to minors of any motion picture film that has not been presented to the board for classification in accordance with such ordinance and such reasonable rules as the board may adopt, or that has been classified by the board, pursuant to its authorized procedures, as unsuitable for minors.

(b) The circuit, chancery and criminal courts have jurisdiction to enjoin the presentation to minors of any motion picture film in violation of any ordinance adopted pursuant to §§ 6-54-403 -- 6-54-406, or in violation of any lawful classification, regulation or order of any board established pursuant hereto.

(c) In any suit for injunction to forbid the presentation to minors of a motion picture classified as not suitable for minors, the proceedings shall be in accordance with those set forth in § 39-17-908, and no municipality or board shall be required to file any injunction, cost or appeal bond.






Part 5 - Ordinances and Codes

§ 6-54-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Code" means and includes any published compilation of rules and regulations that have been prepared by various technical trade associations and shall include specifically, but not be limited to, building codes; plumbing codes; electrical wiring codes; codes for the slaughtering, processing, selling of meats and meat products for human consumption; codes for the production, pasteurizing and sale of milk and milk products; together with any other code that embraces rules and regulations pertinent to a subject that is a proper municipal legislative matter;

(2) "Municipality" means and includes any city or town organized and operating under the general or special laws of the state;

(3) (A) "Public record" means and includes any municipal, state, or federal statute, rule, or regulation adopted prior to the exercise by any municipality of the authority to incorporate by reference granted in this part;

(B) "Public record" does not include the municipal ordinances, rules, or regulations of any municipality, except those of the municipality that is exercising the right to incorporate by reference, nor does "public record" include the state laws, rules or regulations of any state other than the state of Tennessee; and

(4) "Published" means printed, lithographed, multigraphed, or otherwise reproduced.



§ 6-54-502 - Adoption of codes and public records by reference -- Building code amendments.

(a) Any municipality is hereby authorized to adopt by reference any code or portions of any code as defined in § 6-54-501, without setting forth such codes in full; provided, that at least one (1) copy of the code that is incorporated or adopted by reference is filed in the office of the clerk or recorder of the municipality and is kept available for public use, inspection, and examination. Any municipality is likewise authorized and empowered to adopt by reference any public records; provided, likewise, that one (1) copy of such public record is kept on file in the office of the clerk of the municipality as provided above for codes. The filing requirement herein prescribed shall not be deemed to be complied with unless the required copy of such code or public record is filed with the clerk of such municipality for a period of fifteen (15) days prior to adoption of the ordinance that incorporates such code or public record by reference.

(b) In those municipalities that have adopted building codes by reference pursuant to subsection (a), except when a municipal governing body by a vote of at least two thirds (2/3) of its total membership elects not to incorporate by reference any specific change or amendment, the municipal governing body shall incorporate by reference all such subsequent changes and amendments thereof, properly identified as to date and source, as may be adopted by the agency or association that promulgated the code.

(c) In those municipalities that have adopted building codes by reference pursuant to subsection (a), the requirements of subsection (b) may be satisfied by having the appropriate municipal code administrative official adopt administrative regulations that incorporate by reference such subsequent changes and amendments thereof, properly identified as to date and source, as may be adopted by the agency or association that promulgated the code.

(d) Any administrative regulations that incorporate building code amendments by reference shall become effective upon the expiration of ninety (90) calendar days or after the second official meeting of the municipal governing body following the publication of the regulations, whichever is later, unless within that period of time a resolution disapproving such administrative regulation has been adopted by the municipal governing body.

(e) In addition to complying with all requirements for the issuance of administrative regulations by the appropriate municipal code administrative official, the filing requirement of subsection (a) shall be complied with in adopting amendments to building codes by administrative regulation.



§ 6-54-503 - Adoption of amendments by reference.

(a) Any amendment that may be made to any code or public record incorporated by reference by a municipality under this part, may be likewise adopted by reference; provided, that an amended or corrected copy is filed with the clerk or recorder of such municipality for inspection, use, and examination by the public.

(b) Ordinances adopting amendments by reference shall be required to be published as any other ordinances of the municipality and the requirements as to prior filing before passage shall apply likewise to amendments.



§ 6-54-504 - Penalty clauses.

Nothing contained in this part shall be deemed to permit the adoption of the penalty clauses by reference that may be established in the code or public record that is being incorporated by reference, and such penalty clauses shall be set forth in full in the adopting ordinances and be published along with and in the same manner as the adopting ordinance is required to be published.



§ 6-54-506 - Validation of ordinances prior to 1951.

Any municipality that has before March 16, 1951, enacted a code or public record by reference thereto shall not be required to reenact such code or public record by reason of this part, and all previous incorporations by reference that would have been valid if this part had then been in effect are hereby ratified and declared effective; provided, that a copy was forthwith filed with the clerk or recorder of the municipality, if it had not already been filed.



§ 6-54-507 - Adoption of model traffic ordinance.

All cities, towns and municipalities in this state are hereby authorized and empowered to adopt by reference the model traffic ordinance produced by the national committee on uniform traffic laws and ordinances.



§ 6-54-508 - Adoption of municipal code.

(a) Commencing March 21, 1955, no municipality, whether required by charter or otherwise, shall be required to publish its code of ordinances in a newspaper.

(b) A public hearing shall be held prior to adoption of a code of ordinances, and advance notice thereof shall be published in a newspaper of general circulation in the municipality.

(c) Any code of ordinances adopted before March 21, 1955, by any municipality is hereby validated with respect to any requirements for publication thereof.

(d) If any part of such code of ordinances contains new provisions of a penal nature, then such published notice shall specifically state such fact and shall also state that a copy of such new provisions is available at the city recorder's office for examination.



§ 6-54-509 - Notice of adoption of code.

Any municipality that, on or after March 21, 1955, adopts a code of ordinances shall publish in a newspaper of general circulation in the municipality a notice that a code of ordinances has been adopted and that a copy is available at the city recorder's office for anyone who desires to examine it. Such notice shall also include a statement providing notice of any new provisions of a penal nature in such code of ordinances.



§ 6-54-510 - Validation of codified ordinances.

(a) When any municipality has its ordinances codified and adopts a code of ordinances in accordance with this part, or when a municipality has its code of ordinances updated from time to time, the adoption of the code or the updating of the code of ordinances shall cure any defects that occurred in the adoption of any of the individual ordinances that are codified or referred to in the code.

(b) The adoption of all ordinances codified or referred to in all municipal codes of ordinances previously adopted and in existence on April 16, 1990, is hereby expressly validated and ratified, notwithstanding that defects may have occurred in the adoption.



§ 6-54-511 - Inspections of residential rental property with code violations.

(a) (1) If any residential rental property has three (3) code violations cited on three (3) separate dates within a six-month period, the municipal agency or department that is responsible for enforcement of building codes is authorized to conduct an in-home inspection of the property, regardless of whether the landlord or a tenant is in possession of the property.

(2) The municipal agency or department that is responsible for enforcement of building codes may enter the dwelling unit only:

(A) With the consent of the tenant in possession;

(B) With a validly issued search warrant; or

(C) In the event of an emergency presenting an immediate threat to the health, safety, and welfare of the tenant in possession.

(3) Entry shall comply in all respects with Amendment IV of the Constitution of the United States, as well as Article I, § 7 of the Constitution of Tennessee. Entry shall be made in such manner as to cause the least possible inconvenience to the tenant in possession.

(b) This section shall apply to any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census, or any subsequent federal census, and to any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census.

(c) This section shall apply to any municipality having a population of not less than thirteen thousand seven hundred (13,700) nor more than thirteen thousand eight hundred (13,800), and to any municipality having a population of not less than twenty-seven thousand two hundred (27,200) nor more than twenty-seven thousand four hundred (27,400).



§ 6-54-512 - Actions of governing body to be by ordinance.

The following actions of the governing body of a municipality shall be by ordinance unless otherwise allowed by general law to be done by resolution:

(1) Any action required by general law or the charter of a municipality to be by ordinance; or

(2) Any action that:

(A) Levies a tax;

(B) Makes a special assessment;

(C) Is permanent in nature; or

(D) Has a regulatory or penal effect.



§ 6-54-513 - Notice to owner of motor vehicle before forwarding unpaid parking tickets to collection agency.

A municipality shall have no authority to forward to a collection agency unpaid parking tickets for collection without notifying the owner of record of the motor vehicle for which the parking ticket was issued. The notification shall be sent by postal mail to the owner of record of such motor vehicle that such action will occur unless the owner pays the unpaid tickets within thirty (30) days from the date the letter is mailed to the owner. The municipality shall also include in the notification a statement that, if the ticket is forwarded to a collection agency for collection, the agency may notify the credit bureau or credit agency of such fact, which could affect the owner's credit rating.






Part 6 - Mutual Assistance in Firefighting

§ 6-54-601 - Contracts and mutual aid agreements.

(a) Incorporated cities and towns are authorized to enter into contracts and mutual aid agreements with other incorporated cities and towns, with counties, with private incorporated fire departments, with utility districts that provide firefighting service, with metropolitan airport authorities that provide firefighting service, and with industrial fire departments to furnish one another assistance in fighting fires.

(b) Incorporated cities and towns may also enter into contracts with organizations of residents and property owners of unincorporated communities for the purpose of providing firefighting assistance to the unincorporated community.

(c) Any incorporated city or town may provide fire protection to citizens outside the territorial limits of the municipality on an individual contractual basis whenever an agreement has been made for the extension of that service by the legislative body of the municipality and the legislative body of the county in which the fire protection is to be provided. In addition, any municipality may provide fire protection to citizens within an area outside the territorial limits of the municipality without individual contracts whenever an agreement has been made by the legislative body of the municipality, and the legislative body of the county in which fire protection is to be provided for the extension of that service and establishing the area to be served. Counties may appropriate funds for the payment of compensation to the municipalities for the extension of firefighting service.

(d) Contracts or mutual aid agreements entered into pursuant to this section by an incorporated city or town shall, in the judgment of the city's or town's governing body, be advantageous to and serve the public interest of the city or town.

(e) The authority in this section for municipalities to go outside their corporate limits to provide firefighting service is in addition and supplemental to, and not in substitution for, any such authority in any other general law or in any municipality's charter.



§ 6-54-602 - Mutual assistance as governmental function.

In authorizing or permitting its fire department to answer calls outside the corporate limits as authorized in this part, and in answering such calls, the city or town and its officers and employees shall be considered as acting in a governmental capacity.



§ 6-54-603 - Rights, duties and immunities of officers and employees.

Any officer or employee of a fire department of an incorporated city or town, while engaged in any duty or activity in connection with this part or pursuant to orders or instructions from such person's officers or superiors, shall be entitled to all rights, privileges, exemptions and immunities as if such duty or activity were performed within the corporate limits of the incorporated city or town by which such person is employed.






Part 7 - Regulation of Transfer and Storage Businesses

§ 6-54-701 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Governing body" means the official or officials authorized by law to exercise ordinance or other law-making power of a municipality;

(2) "Local transfer and storage business" means the business of transferring and/or storing for a profit the household goods and effects of another within the confines of the territorial limits of the municipality adopting this part;

(3) "Municipality" means any incorporated city or incorporated town of this state, with a population in excess of four hundred thousand (400,000), according to the federal census of 1960 or any subsequent federal census;

(4) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, trustee, receiver or assignee; and

(5) "Transfer and storage regulatory board" means any regulatory board created pursuant to § 6-54-702.



§ 6-54-702 - Creation of regulatory board.

(a) Any municipality may, by ordinance, or by resolution, create a transfer and storage regulatory board, which shall be authorized to exercise its functions upon the appointment and qualification of the first members of such board.

(b) Upon adoption of an ordinance or resolution, whichever is applicable, creating a transfer and storage regulatory board, the governing body shall, pursuant to the ordinance or resolution, appoint five (5) persons as members of the board.

(c) The members who are first appointed shall be designated to serve for terms of one (1), two (2), three (3), four (4) and five (5) years respectively, but thereafter each member shall be appointed for a term of five (5) years, except that vacancies occurring otherwise than by the expiration of the terms shall be filled for the unexpired term by the governing body in the same manner as the original appointments.



§ 6-54-703 - Organization of board -- Rules and regulations.

Immediately upon appointment, the members of the regulatory board shall select from among the members a chair and a secretary of the board and, as soon thereafter as is feasible, the board shall submit to the governing body a set of rules and regulations that it deems necessary and desirable for the protection of the citizens of the municipality, to prevent irresponsible persons from engaging in the business and to avoid the likelihood of fraud and injustice being wrought upon the citizenry.



§ 6-54-704 - Adoption and enforcement of regulations.

(a) The governing body may then adopt or reject the recommendations of the board by ordinance or resolution or make such modifications as it deems proper.

(b) When proper regulations, satisfactory to the board and governing body, have been established, the governing body shall empower the board to regulate and enforce the regulations, adopting in the regulations such penal provisions as it deems necessary to ensure the powers in the board to enforce the regulations, and granting to persons feeling aggrieved by the enforcement of the regulations such appellate procedural rights as it deems proper.



§ 6-54-705 - Compensation -- Supplies and secretarial help -- Fees.

The members of the regulatory board shall serve without compensation; provided, that the governing body may expend such sums of money as it deems necessary to provide secretarial help and office supplies to the board as might be required, and may by ordinance or resolution levy a nominal charge upon those parties engaged in the local transfer and storage business as may be necessary to defray the expense thereof.






Part 8 - Minimum Fire and Police Retirement Allowances

§ 6-54-801 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Department" means the fire department or police department of any municipality that pays wages to its employees for services rendered;

(2) "Employee" means any person who, on the adoption of this part, is a paid employee in the fire department or police department of any municipality and a member of a municipal retirement system or pension plan;

(3) "Municipality" means any municipality having its own employees retirement system or pension plan;

(4) "Retired employee" means any person who has been a paid employee in the fire department or police department of any municipality and who, on the adoption of this part, is receiving from such municipality a retirement allowance based upon such person's service in such department;

(5) "Retirement allowance" means the monthly payment for life made to a retired employee or the retired employee's survivors or beneficiaries under a municipal employees retirement system or pension plan;

(6) "Retirement system" or "pension plan" means an existing system or plan by which a municipality is paying or will pay the retired employees of its fire department or police department a retirement allowance after such employees have complied with certain conditions or requirements of employment or service to the municipality; and

(7) "Survivor or beneficiary" includes any person, who is receiving, or who is entitled to receive, an allowance or survivor benefit from a retirement system that is based upon the retirement allowance of an employee or a retired employee.



§ 6-54-802 - Adoption of part -- Application of part.

(a) Notwithstanding any law to the contrary, the governing body of any municipality may by ordinance adopt this part to establish and to authorize the payment of the minimum retirement allowance provided in § 6-54-803. The adoption of this part shall not authorize a decrease in the retirement allowance presently being paid to any retired employee. The adoption of this part by a municipality shall be permanent and such action may not be repealed to the detriment of any retired employee or such retired employee's survivor or beneficiary.

(b) If the department of any municipality has more than one (1) retirement system or pension plan for its retired employees, the adoption of this part by the governing body of the municipality shall not affect any provisions of such retirement system or pension plan, except as is necessary to provide the minimum retirement allowance established in subsection (a).

(c) This part shall not apply to retirement allowances of municipal employees under the Tennessee state retirement system.

(d) This part shall not apply to any retirement system, pension plan or division thereof in which the member's or beneficiary's benefits are computed in conjunction with or reduced by social security benefits.



§ 6-54-803 - Computation of allowances -- Cost of living benefits.

(a) The minimum retirement allowance for an employee, during the remainder of such employee's life, shall be computed as follows:

(1) The retirement allowance of such employee who retires upon reaching the minimum age of fifty (50) years or older after a total of not less than twenty-five (25) separate years of service in either or both departments shall be two percent (2%) multiplied by the number of years of service, up to a maximum of thirty (30) years of service, multiplied by such employee's highest monthly salary during such employee's period of service in the department.

(2) Such allowance shall not be less than fifty percent (50%) or greater than sixty percent (60%) of such employee's highest monthly salary during such employee's period of service in the department.

(b) In addition to the retirement allowance, a retired employee shall be paid a cost of living benefit each month beginning January 1 of the year following the twenty-fourth month of such employee's retirement. Such benefit shall be adjusted annually thereafter and shall be computed by multiplying the retirement allowance by the percentage of increase or decrease in the consumer price index, as compiled by the bureau of labor statistics in the United States department of labor, for the twelve-month period ending September 30 of each year. Such percentage shall not exceed three percent (3%) in any year. The retirement allowance shall not be decreased below the amount provided in subsection (a). Such percentage shall be applied only to the retirement allowance and shall not be compounded from year to year.

(c) The retirement allowance of the survivor or beneficiary of any employee or retired employee shall be computed by using the allowances in subsection (a). The cost of living benefit shall be computed in the same manner as provided in subsection (b).






Part 9 - Travel and Expenses

§ 6-54-901 - Reimbursement for expenses incident to holding office.

(a) Notwithstanding any public or private act to the contrary, in all municipalities of the state, any mayor and any member of the local governing body, and any board or committee member elected or appointed by the mayor or local governing body, and any official or employee of the municipality whose salary is set by charter or general law, may be reimbursed from municipal funds for the actual expense that such municipal officer may incur as an incident to holding such office.

(b) The municipal legislative body shall by ordinance determine whether or not to pay the expenses of the mayor or any member of the local governing body, and any board or committee member elected or appointed by the mayor or local governing body, and any official or employee of the municipality whose salary is set by charter or general law; and, if it is determined that the municipality will reimburse expenses, shall enact a written policy as to how expenses will be reimbursed and determine what expenses are reimbursable.

(c) In such municipality it is the duty of the chief administrative officer or such chief administrative officer's designee to prescribe forms on which expenses will be reported, and it is further made such chief administrative officer's duty to examine such expense report to determine if all expenses so listed as reimbursable are legally reimbursable expenditures within the schedule as determined by the municipal legislative body, and, if such listed expenses are reimbursable, then to forward the expense report to the proper disbursing officer for payment.



§ 6-54-902 - When expense allowances to be treated as compensation.

To the extent not adequately documented as provided in § 6-54-901, expense allowances shall be considered compensation for purposes of any salary limitations as may be provided by statute, charter or private act.



§ 6-54-903 - Policies and amendments to be filed with the comptroller.

All municipal travel and expense reimbursement policies, and any amendments thereto, shall be filed with the office of the comptroller of the treasury or the comptroller of the treasury's designee. Such policies and amendments are not subject to the approval of, but shall not be effective until filed with, the office of the comptroller of the treasury.



§ 6-54-904 - Municipal technical advisory service model policies.

The municipal technical advisory service (MTAS) shall disseminate, and amend from time to time as necessary, a model travel and expense policy to provide guidance for the various municipalities. Such policy and amendments thereto are subject to the approval of the comptroller of the treasury. Any municipality that adopts the policy promulgated by MTAS is not required to file such policy with the office of the comptroller of the treasury, but shall notify the comptroller in writing that the policy promulgated by MTAS was adopted and the date such action was taken.



§ 6-54-905 - Provision of vehicles -- Policy.

Municipalities may provide vehicles for the use of the mayor, any member of the local governing body, any board or committee member elected or appointed by the mayor or local governing body, and any official or employee whose salary is set by charter or general law. Such vehicles shall be provided pursuant to a written policy adopted by the municipal legislative body. The written policy for vehicle use shall be separate from the travel and expense policy provided for in the previous sections of this part and shall contain no other subject matter.



§ 6-54-906 - Direct payments.

In addition to the authority to reimburse expenses provided in this part, municipalities may pay directly for travel expenses, including meals and lodging, and registration fees for conferences, conventions, seminars, and other education programs on behalf of the mayor, and any member of the local governing body, and any board or committee member elected or appointed by the mayor or local governing body, and any official or employee whose salary is set by charter or general law, provided payment is made directly to the provider and not to the official or employee.



§ 6-54-907 - Applicability.

This part does not apply to municipalities nor to metropolitan governments with a population greater than one hundred thousand (100,000), according to the most recent federal decennial census. Those municipalities and metropolitan governments may elect to pay and/or reimburse expenses for their officials in accordance with travel and expense policies that may be adopted and amended from time to time by the appropriate bodies or officials.






Part 10 - Office of Administrative Hearing Officer

§ 6-54-1001 - Creation by ordinance -- Contents of ordinance -- Interlocal agreements -- Existing municipal power or authority.

(a) Municipalities are authorized to create, by ordinance, the office of administrative hearing officer to hear building and property maintenance code violations.

(b) Such authorizing ordinance must, at minimum, contain:

(1) Reference to the municipal code sections subject to administrative jurisdiction; and

(2) The number of administrative hearing officer positions created.

(c) Two (2) or more municipalities may enter into an interlocal agreement to employ one (1) or more administrative hearing officers if so referenced in the adopting ordinance.

(d) No provision in this part diminishes or terminates any existing municipal power or authority.

(e) For purposes of this part, "municipality" means any incorporated town or city.



§ 6-54-1002 - Jurisdiction of administrative body -- Restrictions on authority.

(a) The administrative body has jurisdiction to hear cases involving violations of municipal ordinances regulating building and property maintenance, including:

(1) Locally adopted building codes;

(2) Locally adopted residential codes;

(3) Locally adopted plumbing codes;

(4) Locally adopted electrical codes;

(5) Locally adopted gas codes;

(6) Locally adopted mechanical codes;

(7) Locally adopted energy codes;

(8) Locally adopted property maintenance codes; and

(9) Ordinances regulating any subject matter commonly found in the codes mentioned in subdivisions (a)(1)-(8).

(b) Administrative hearing officers are not authorized to hear violations of codes adopted by the state fire marshal pursuant to § 68-120-101(a) enforced by a deputy building inspector pursuant to § 68-120-101(f).



§ 6-54-1003 - Communications by administrative hearing officer and parties in contested cases.

(a) Unless required for the disposition of ex parte matters specifically authorized by statute, an administrative hearing officer presiding over a contested case proceeding may not communicate, directly or indirectly, regarding any issue in the proceeding, while the proceeding is pending, with any person without notice and opportunity for all parties to participate in the communication.

(b) Notwithstanding subsection (a), an administrative hearing officer may communicate with municipal employees or officials regarding a matter pending before the administrative body or may receive aid from staff assistants, members of the staff of the city attorney or a licensed attorney, if such persons do not receive ex parte communications of a type that the administrative hearing officer would be prohibited from receiving, and do not furnish, augment, diminish or modify the evidence in the record.

(c) Unless required for the disposition of ex parte matters specifically authorized by statute, no party to a contested case, and no other person may communicate, directly or indirectly, in connection with any issue in that proceeding, while the proceeding is pending, with any person serving as an administrative hearing officer without notice and opportunity for all parties to participate in the communication.

(d) If, before serving as an administrative hearing officer in a contested case, a person receives an ex parte communication of a type that may not properly be received while serving, the person, promptly after starting to serve, shall disclose the communication in the manner prescribed in subsection (e).

(e) An administrative hearing officer who receives an ex parte communication in violation of this section shall place on the record of the pending matter all written communications received, all written responses to the communications, and a memorandum stating the substance of all oral communications received, all responses made, and the identity of each person from whom the person received an ex parte communication, and shall advise all parties that these matters have been placed on the record. Any party desiring to rebut the ex parte communication shall be allowed to do so, upon requesting the opportunity for rebuttal within ten (10) business days after notice of the communication.



§ 6-54-1004 - Appearance in person or by a duly authorized representative -- Representation by counsel.

(a) Any party may participate in the hearing in person or, if the party is a corporation or other artificial person, by a duly authorized representative.

(b) Whether or not participating in person, any party may be advised and represented at the party's own expense by counsel or, unless prohibited by any provision of law, other representative.



§ 6-54-1005 - Prehearing conference -- Hearing or converting prehearing conference to hearing -- Prehearing orders.

(a) (1) In any action set for hearing, the administrative hearing officer, upon the administrative hearing officer's own motion, or upon motion of one (1) of the parties or such party's qualified representatives, may direct the parties or the attorneys for the parties, or both, to appear before the administrative hearing officer for a conference to consider:

(A) The simplification of issues;

(B) The possibility of obtaining admissions of fact and of documents that will avoid unnecessary proof;

(C) The limitation of the number of witnesses; and

(D) Such other matters as may aid in the disposition of the action.

(2) The administrative hearing officer shall make an order that recites the action taken at the conference, and the agreements made by the parties as to any of the matters considered, and that limits the issues for hearing to those not disposed of by admissions or agreements of the parties. Such order when entered controls the subsequent course of the action, unless modified at the hearing to prevent manifest injustice.

(b) Upon reasonable notice to all parties, the administrative hearing officer may convene a hearing or convert a prehearing conference to a hearing, to be conducted by the administrative hearing officer sitting alone, to consider argument or evidence, or both, on any question of law.

(c) In the discretion of the administrative hearing officer, all or part of the prehearing conference may be conducted by telephone, television or other electronic means, if each participant in the conference has an opportunity to participate in, to hear, and, if technically feasible, to see the entire proceeding while it is taking place.

(d) If a prehearing conference is not held, the administrative hearing officer may issue a prehearing order, based on the pleadings, to regulate the conduct of the proceedings.



§ 6-54-1006 - Appointment of administrative hearing officer -- Temporary appointment of admininstrative law judge.

(a) Each administrative hearing officer shall be appointed by the local governing body for a four-year term and serve at the pleasure of the appointing governing body. Such administrative hearing officer may be reappointed.

(b) An administrative hearing officer shall be one (1) of the following:

(1) Licensed building inspector;

(2) Licensed plumbing inspector;

(3) Licensed electrical inspector;

(4) Licensed attorney;

(5) Licensed architect; or

(6) Licensed engineer.

(c) A municipality may also contract with the administrative procedures division, office of the Tennessee secretary of state to employ an administrative law judge on a temporary basis to serve as an administrative hearing officer. Such administrative law judge shall not be subject to the requirements of § 6-54-1007(a) and (b).



§ 6-54-1007 - Training and continuing education -- Fees.

(a) Each person appointed to serve as an administrative hearing officer shall, within the six-month period immediately following the date of such appointment, participate in a program of training conducted by the University of Tennessee's municipal technical advisory service, referred to in this part as MTAS. MTAS shall issue a certificate of participation to each person whose attendance is satisfactory. The curricula for the initial training shall be developed by MTAS with input from the administrative procedures division, office of the Tennessee secretary of state. MTAS shall offer this program of training no less than twice per calendar year.

(b) Each person actively serving as an administrative hearing officer shall complete six (6) hours of continuing education every calendar year. MTAS shall develop the continuing education curricula and offer that curricula for credit no less than twice per calendar year. The education required by this section shall be in addition to any other continuing education requirements required for other professional licenses held by the individuals licensed under this part. No continuing education hours from one (1) calendar year may be carried over to a subsequent calendar year.

(c) MTAS has the authority to set and enact appropriate fees for the requirements of this section. A municipality shall bear the cost of the fees for administrative hearing officers serving their jurisdiction.

(d) Costs pursuant to this section shall be offset by fees enacted.



§ 6-54-1008 - Citations for violations -- Written notice -- Signature of violator -- Service on absentee property owners -- Deadline for transmission of citations.

(a) Upon the issuance of a citation for violation of a municipal ordinance referenced in the municipality's administrative hearing ordinance, the issuing officer shall provide written notice of:

(1) A short and plain statement of the matters asserted. If the issuing officer is unable to state the matters in detail at the time the citation is served, the initial notice may be limited to a statement of the issues involved and the ordinance violations alleged. Thereafter, upon timely, written application a more definite and detailed statement shall be furnished ten (10) business days prior to the time set for the hearing;

(2) A short and plain description of the municipality's administrative hearing process including references to state and local statutory authority;

(3) Contact information for the municipality's administrative hearing office; and

(4) Time frame in which the hearing officer will review the citation and determine the fine and remedial period, if any.

(b) Citations issued for violations of ordinances referenced in the municipality's administrative hearing ordinance shall be signed by the alleged violator at the time of issuance. If an alleged violator refuses to sign, the issuing officer shall note the refusal and attest to the alleged violator's receipt of the citation. An alleged violator's signature on a citation is not admission of guilt.

(c) Citations issued upon absentee property owners may be served via certified mail sent to the last known address of the recorded owner of the property.

(d) Citations issued for violations of ordinances referenced in the municipality's administrative hearing ordinance shall be transmitted to an administrative hearing officer within two (2) business days of issuance.



§ 6-54-1009 - Review of citation for appropriateness -- Levy of fines -- Setting hearing -- Cancellation of fines and hearing if violation remedied.

(a) Upon receipt of a citation issued pursuant to § 6-54-1008, an administrative hearing officer shall, within seven (7) business days of receipt, review the appropriateness of an alleged violation. Upon determining that a violation does exist, the hearing officer has the authority to levy a fine upon the alleged violator in accordance with this section. Any fine levied by a hearing officer must be reasonable based upon the totality of the circumstances.

(1) For violations occurring upon residential property a hearing officer has the authority to levy a fine upon the violator not to exceed five hundred dollars ($500) per violation. For purposes of this part, "residential property" means a single family dwelling principally used as the property owner's primary residence and the real property upon which it sits.

(2) For violations occurring upon nonresidential property a hearing officer has the authority to levy a fine upon the violator not to exceed five hundred dollars ($500) per violation per day. For purposes of this part, "nonresidential property" means all real property, structures, buildings and dwellings that are not residential property.

(b) If a fine is levied pursuant to subsection (a), the hearing officer shall set a reasonable period of time to allow the alleged violator to remedy the violation alleged in the citation before the fine is imposed. The remedial period shall be no less than ten (10) nor greater than one hundred twenty (120) calendar days, except where failure to remedy the alleged violation in less than ten (10) calendar days would pose an imminent threat to the health, safety or welfare of persons or property in the adjacent area.

(c) Upon the levy of a fine pursuant to subsection (a), the hearing officer shall within seven (7) business days, provide via certified mail notice to the alleged violator of:

(1) The fine and remedial period established pursuant to subsections (a) and (b);

(2) A statement of the time, place, nature of the hearing, and the right to be represented by counsel; and

(3) A statement of the legal authority and jurisdiction under which the hearing is to be held, including a reference to the particular sections of the statutes and rules involved.

(d) The date of the hearing shall be no less than thirty (30) calendar days following the issuance of the citation. To confirm the hearing, the alleged violator must make a written request for the hearing to the hearing officer within seven (7) business days of receipt of the notice required in subsection (c).

(e) If an alleged violator demonstrates to the issuing officer's satisfaction that the allegations contained in the citation have been remedied to the issuing officer's satisfaction, the fine levied pursuant to subsection (a) shall not be imposed or if already imposed cease; and the hearing date, if the hearing has not yet occurred, shall be cancelled.



§ 6-54-1010 - Party in default.

(a) If a party fails to attend or participate in a prehearing conference, hearing or other stage of a contested case, the administrative hearing officer may hold the party in default and either adjourn the proceedings or conduct them without the participation of that party, having due regard for the interest of justice and the orderly and prompt conduct of the proceedings.

(b) If the proceedings are conducted without the participation of the party in default, the administrative hearing officer shall include in the final order a written notice of default and a written statement of the grounds for the default.



§ 6-54-1011 - Petitions for intervention -- Conditions on intervenor's participation.

(a) The administrative hearing officer shall grant one (1) or more petitions for intervention if:

(1) The petition is submitted in writing to the administrative hearing officer, with copies mailed to all parties named in the notice of the hearing, at least seven (7) business days before the hearing;

(2) The petition states facts demonstrating that the petitioner's legal rights, duties, privileges, immunities or other legal interest may be determined in the proceeding or that the petitioner qualifies as an intervenor under any law; and

(3) The administrative hearing officer determines that the interests of justice and the orderly and prompt conduct of the proceedings shall not be impaired by allowing the intervention.

(b) If a petitioner qualifies for intervention, the administrative hearing officer may impose conditions upon the intervenor's participation in the proceedings, either at the time that intervention is granted or at any subsequent time. Conditions may include:

(1) Limiting the intervenor's participation to designated issues in which the intervenor has a particular interest demonstrated by the petition;

(2) Limiting the intervenor's participation so as to promote the orderly and prompt conduct of the proceedings; and

(3) Requiring two (2) or more intervenors to combine their participation in the proceedings.

(c) The administrative hearing officer, at least twenty-four (24) hours before the hearing, shall render an order granting or denying each pending petition for intervention, specifying any conditions, and briefly stating the reasons for the order. The administrative hearing officer may modify the order at any time, stating the reasons for the modification. The administrative hearing officer shall promptly give notice of an order granting, denying or modifying intervention to the petitioner for intervention and to all parties.



§ 6-54-1012 - Regulating course of proceedings -- Full disclosure of relevant facts and issues -- Hearing open to public.

(a) The administrative hearing officer shall regulate the course of the proceedings, in conformity with the prehearing order, if any.

(b) To the extent necessary for full disclosure of all relevant facts and issues, the administrative hearing officer shall afford to all parties the opportunity to respond, present evidence and argument, conduct cross-examination, and submit rebuttal evidence, except as restricted by a limited grant of intervention or by the prehearing order.

(c) In the discretion of the administrative hearing officer and by agreement of the parties, all or part of the hearing may be conducted by telephone, television or other electronic means, if each participant in the hearing has an opportunity to participate in, to hear, and, if technically feasible, to see the entire proceedings while taking place.

(d) The hearing shall be open to public observation pursuant to title 8, chapter 44, unless otherwise provided by state or federal law. To the extent that a hearing is conducted by telephone, television or other electronic means, the availability of public observation shall be satisfied by giving members of the public an opportunity, at reasonable times, to hear the tape recording and to inspect any transcript produced, if any.



§ 6-54-1013 - Evidence and affidavits -- Official notice -- Information in the notice.

(a) In administrative hearings:

(1) The administrative hearing officer shall admit and give probative effect to evidence admissible in a court, and when necessary to ascertain facts not reasonably susceptible to proof under the rules of court, evidence not admissible thereunder may be admitted if it is of a type commonly relied upon by reasonably prudent men in the conduct of their affairs. The administrative hearing officer shall give effect to the rules of privilege recognized by law and to statutes protecting the confidentiality of certain records, and shall exclude evidence which in the officer's judgment is irrelevant, immaterial or unduly repetitious;

(2) At any time not less than ten (10) business days prior to a hearing or a continued hearing, any party shall deliver to the opposing party a copy of any affidavit such party proposes to introduce in evidence, together with a notice in the form provided in subsection (b). Unless the opposing party, within seven (7) business days after delivery, delivers to the proponent a request to cross-examine an affiant, the opposing party's right to cross-examination of such affiant is waived and the affidavit, if introduced in evidence, shall be given the same effect as if the affiant had testified orally. If an opportunity to cross-examine an affiant is not afforded after a proper request is made as provided in this subdivision (a)(2), the affidavit shall not be admitted into evidence. "Delivery", for purposes of this section, means actual receipt;

(3) The administrative hearing officer may admit affidavits not submitted in accordance with this section where necessary to prevent injustice;

(4) Documentary evidence otherwise admissible may be received in the form of copies or excerpts, or by incorporation by reference to material already on file with the municipality. Upon request, parties shall be given an opportunity to compare the copy with the original, if reasonably available; and

(5) (A) Official notice may be taken of:

(i) Any fact that could be judicially noticed in the courts of this state;

(ii) The record of other proceedings before the agency; or

(iii) Technical or scientific matters within the administrative hearing officer's specialized knowledge; and

(B) Parties must be notified before or during the hearing, or before the issuance of any final order that is based in whole or in part on facts or material notice, of the specific facts or material noticed and the source thereof, including any staff memoranda and data, and be afforded an opportunity to contest and rebut the facts or material so noticed.

(b) The notice referred to in subdivision (a)(2) shall contain the following information and be substantially in the following form:

The accompanying affidavit of _________________ (here insert name of affiant) will be introduced as evidence at the hearing in _________________ (here insert title of proceeding). _________________ (here insert name of affiant) will not be called to testify orally and you will not be entitled to question such affiant unless you notify _________________ (here insert name of the proponent or the proponent's attorney) at _________________ (here insert address) that you wish to cross-examine such affiant. To be effective, your request must be mailed or delivered to _________________ (here insert name of proponent or the proponent's attorney) on or before ____________________ (here insert a date seven (7) business days after the date of mailing or delivering the affidavit to the opposing party).



§ 6-54-1014 - Rendering of final order -- Findings of fact -- Appointment of qualified substitute -- Submission of proposed findings.

(a) An administrative hearing officer shall render a final order in all cases brought before the officer's body.

(b) A final order shall include conclusions of law, the policy reasons therefor, and findings of fact for all aspects of the order, including the remedy prescribed. Findings of fact, if set forth in language that is no more than mere repetition or paraphrase of the relevant provision of law, shall be accompanied by a concise and explicit statement of the underlying facts of record to support the findings. The final order must also include a statement of the available procedures and time limits for seeking reconsideration or other administrative relief and the time limits for seeking judicial review of the final order.

(c) Findings of fact shall be based exclusively upon the evidence of record in the adjudicative proceeding and on matters officially noticed in that proceeding. The administrative hearing officer's experience, technical competence and specialized knowledge may be utilized in the evaluation of evidence.

(d) If an individual serving or designated to serve as an administrative hearing officer becomes unavailable, for any reason, before rendition of the final order, a qualified substitute shall be appointed. The substitute shall use any existing record and may conduct any further proceedings as is appropriate in the interest of justice.

(e) The administrative hearing officer may allow the parties a designated amount of time after conclusion of the hearing for the submission of proposed findings.

(f) A final order rendered pursuant to subsection (a) shall be rendered in writing within seven (7) business days after conclusion of the hearing or after submission of proposed findings unless such period is waived or extended with the written consent of all parties or for good cause shown.

(g) The administrative hearing officer shall cause copies of the final order under subsection (a) to be delivered to each party.



§ 6-54-1015 - Statement of when order entered and effective -- Compliance with final order.

(a) All final orders shall state when the order is entered and effective.

(b) A party may not be required to comply with a final order unless the final order has been mailed to the last known address of the party or unless the party has actual knowledge of the final order.



§ 6-54-1016 - Collection of fines, judgments or debts.

A municipality may collect a fine levied pursuant to this section by any legal means available to a municipality to collect any other fine, judgment or debt.



§ 6-54-1017 - Judicial review of final order.

(a) A person who is aggrieved by a final decision in a contested case is entitled to judicial review under this chapter, which shall be the only available method of judicial review.

(b) Proceedings for judicial review of a final order are instituted by filing a petition for review in the chancery court in the county where the municipality lies. Such petition must be filed within sixty (60) calendar days after the entry of the final order that is the subject of the review.

(c) The filing of the petition for review does not itself stay enforcement of the final order. The reviewing court may order a stay on appropriate terms, but if it is shown to the satisfaction of the reviewing court, in a hearing that shall be held within ten (10) business days of a request for hearing by either party, that any party or the public at large may suffer injury by reason of the granting of a stay, then no stay shall be granted until a good and sufficient bond, in an amount fixed and approved by the court, shall be given by the petitioner conditioned to indemnify the other persons who might be so injured and if no bond amount is sufficient, the stay shall be denied.

(d) Within forty-five (45) calendar days after service of the petition, or within further time allowed by the court, the administrative hearing officer shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all the parties of the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional cost. The court may require or permit subsequent corrections or additions to the record.

(e) If, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the administrative proceeding, the court may order that the additional evidence be taken before the administrative hearing officer upon conditions determined by the court. The administrative hearing officer may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings or decisions with the reviewing court.

(f) The procedure ordinarily followed in the reviewing court will be followed in the review of contested cases decided by the administrative hearing officer, except as otherwise provided in this chapter. The administrative hearing officer that issued the decision to be reviewed is not required to file a responsive pleading.

(g) The review shall be conducted by the court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the administrative hearing officer, not shown in the record, proof thereon may be taken in the court.

(h) The court may affirm the decision of the administrative hearing officer or remand the case for further proceedings. The court may reverse or modify the decision if the rights of the petitioner have been prejudiced because the administrative findings, inferences, conclusions or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the administrative hearing officer;

(3) Made upon unlawful procedure;

(4) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion; or

(5) Unsupported by evidence that is both substantial and material in the light of the entire record. In determining the substantiality of evidence, the court shall take into account whatever in the record fairly detracts from its weight, but the court shall not substitute its judgment for that of the administrative hearing officer as to the weight of the evidence on questions of fact.

(i) No administrative hearing decision pursuant to a hearing shall be reversed, remanded or modified by the reviewing court unless for errors that affect the merits of such decision.

(j) The reviewing court shall reduce its findings of fact and conclusions of law to writing and make them parts of the record.



§ 6-54-1018 - Appeal to court of appeals.

(a) An aggrieved party may obtain a review of any final judgment of the chancery court under this chapter by appeal to the court of appeals of Tennessee.

(b) The record certified to the chancery court and the record in the chancery court shall constitute the record in an appeal. Evidence taken in court pursuant to title 24 shall become a part of the record.

(c) The procedure on appeal shall be governed by the Tennessee Rules of Appellate Procedure.









Chapter 55 - Licensing and Taxing Powers

Part 1 - General Provisions

§ 6-55-101 - Collection and payment of taxes.

(a) The collector of every municipal corporation shall collect and pay over to the treasurer, on the first Monday of January and July, each year, all taxes, fines, and forfeitures due and owing to the same; and, on failure, shall be liable for the amount of such collector's delinquency, with costs, on motion before the circuit court.

(b) Notwithstanding any charter provision to the contrary, the powers of the county trustee of any county having a metropolitan form of government and a population of over four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census, shall include the power to collect real and personal property taxes or tax equivalents and all merchants' ad valorem taxes that have been delinquent for more than six (6) months as well as any interest and penalties thereon, if such power is given to the county trustee by ordinance of the legislative body of such a county.



§ 6-55-102 - Privilege taxes.

Each municipality is empowered to levy privilege taxes upon merchants and such other vocations, occupations, or businesses as are declared to be privileges, not exceeding in amount that levied by the state for state purposes.






Part 2 - Nonpayment of Real Estate Tax

§ 6-55-201 - Sale of real estate for delinquency.

(a) If taxes assessed upon real estate in the corporation, according to its ordinances, are not paid by the owner of the property within the year for which they were assessed, the collector shall report the facts to the recorder or other officer, and the recorder or other officer shall cause the real estate to be sold in the manner prescribed for sale of real estate for state and county taxes.

(b) The sheriff or county trustee shall pay the money received on such sales to the treasurer of the corporation, and, if the sheriff or county trustee fails to do so, the sheriff or county trustee shall be liable to judgment on motion.



§ 6-55-202 - Tax suit -- Jurisdiction.

It is lawful for any incorporated municipality to sue in the chancery court of the county in which it is located for taxes due the municipality upon real estate, whenever the taxes are past due and unpaid. The fact that the complaint contains the names of more than one (1) defendant shall not subject the complaint to an objection for misjoinder by reason of the distinct interests the several defendants have in the properties proceeded against.



§ 6-55-204 - Tax suit -- Prejudgment payment of taxes.

Should any person interested pay, after the bill is filed, and before sale of the land, to the attorney representing the municipality, or such other person as may be designated by the municipality to receive it, the amount of taxes sued for, and interest thereon, it shall be the duty of the attorney aforementioned to dismiss the suit as to the persons and property included in the payment; provided, that the person so paying the taxes shall pay such person's just proportion of the costs accrued in the cause to the date of payment.



§ 6-55-205 - Tax suit -- Enforcement of judgment.

The court may proceed to judgment or decree against all defendants who do not settle the taxes due as provided above, and enforce the judgment or decree and the lien for the taxes due by sale of the lands upon which such taxes are assessed, under the rules applicable to other chancery sales.



§ 6-55-206 - Tax suit -- Fees.

The same fees for clerks and other officers as are allowed by law, providing for collection of delinquent state and county taxes, shall be allowed the clerk and other officers acting under §§ 6-55-202 -- 6-55-205.






Part 3 - Distress Warrants

§ 6-55-301 - Purpose.

If any person or corporation required by law to pay privilege taxes to any municipal corporation, or to obtain a license before engaging in same, presumes to sell goods or exercise a privilege without first obtaining a license as required by law, such clerk, recorder, or collecting officer shall issue to the sheriff, city marshal, or any constable a distress warrant, commanding such sheriff, city marshal or constable to levy, in case of a privilege tax, double the highest tax imposed upon any such privilege, and in other cases double the highest tax imposed on any similar business, together with costs and charges, by distraining and selling so much of the delinquent's goods and chattels as shall be sufficient for the purpose.



§ 6-55-302 - Execution.

The officer to whose hands such warrants shall come shall immediately execute the same, on pain of being held personally liable in the circuit court, on motion by the clerk, recorder, or collecting officer, for the double tax, cost, and charges lost by such officer's delay.



§ 6-55-303 - Sale.

The officer, having seized the goods and chattels of the delinquent, shall give ten (10) days' notice of the time and place of sale, which the officer shall make at the time specified, unless the owner, at or before the time of sale, produces the clerk's, recorder's, or collecting officer's receipt for the tax, cost, and charges, in which case the officer shall redeliver the goods to the owner.



§ 6-55-304 - Fees.

In all cases in which the penalty prescribed against breaches of the revenue laws in relation to license is recovered, double fees shall be allowed to the clerk, recorder, and collecting officer or attorney prosecuting the case.






Part 4 - Regulations of Liquidation Sales

§ 6-55-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner or such official designated by the city ordinance, to be appointed by the municipality;

(2) "Inspector" means an inspector of the department of licenses;

(3) "License" means a license issued pursuant to this part;

(4) "Licensee" means any person to whom a license has been issued pursuant to this part;

(5) "Municipality" means any incorporated city or any incorporated town;

(6) "Publish," "publishing," "advertisement," or "advertising" means every kind of conveying to the public notice of sale or notice of intention to conduct a sale, whether by word of mouth, newspaper advertising, magazine advertisement, handbill, written notice, printed notice, printed display, billboard display, poster, radio announcement, and, any and all means including oral, written or printed; and

(7) "Sales" means the sale or any offer to sell to the public goods, wares and merchandise of any and all kinds and descriptions on hand and in stock in connection with a declared purpose, as set forth by advertising, on the part of the seller that such sale is anticipatory to the termination, closing, liquidation, revision, windup, discontinuance, conclusion or abandonment of the business in connection with such sale. It also includes any sale advertised to be a "fire sale," "adjustment sale," "creditor's sale," "trustee's sale," "liquidation sale," "reorganization sale," "insurance salvage sale," "administrator's sale," "insolvent sale," "mortgage sale," "assignee's sale," "adjuster's sale," "receiver's sale," "loss-of-lease sale," "wholesaler's close-out sale," "creditor's committee sale," "forced-out-of-business sale," "removal sale" and any and all sales advertised in such manner as to reasonably convey to the public that upon disposal of the stock of goods on hand, the business will cease and be discontinued.



§ 6-55-402 - License requirement.

No person, firm or corporation shall publish or conduct any sale of the type defined in § 6-55-401 without a license for the publication or conduct of such sale.



§ 6-55-403 - Application for license.

(a) The commissioner is hereby authorized and empowered to supervise and regulate sales or special sales defined in § 6-55-401, and to issue appropriate licenses or license for such sales.

(b) Such licenses or license shall be issued in the discretion of the commissioner of licenses upon the written application in a form approved by the commissioner and verified by the person who, or by an officer of the corporation that, intends to conduct such sale.

(c) Such application shall contain:

(1) A description of the place where such sale is to be held, the nature of the occupancy, whether by lease or sublease and the effective date of the termination of such occupancy, the means to be employed in publishing such sale, together with the proposed language content in any advertisements;

(2) An itemized list of the goods, wares and merchandise to be offered for sale, the place where such stock was purchased or acquired, and if not purchased, the manner of such acquisition; and

(3) Any additional information as the commissioner may require.



§ 6-55-404 - Issuance of license.

Upon receipt of such application and payment of the fee prescribed in § 6-55-406, the commissioner shall cause the same to be examined and investigated. If after such investigation the commissioner is satisfied as to the truth of the statements contained in such application and as to the form and content of the advertising to be used in connection with such sale, the commissioner may then issue a license permitting the publication and conduct of such sale. Such license shall be for a period of not exceeding thirty (30) days.



§ 6-55-405 - Renewal license.

Upon satisfactory proof by the licensee that the stock itemized in the original application has not been disposed of, the commissioner may renew such license for an additional thirty-day period upon payment of the prescribed renewal fee. Such proof for a renewal license shall be furnished in a form to be issued by the commissioner. The renewal application shall contain an itemized list of stock on hand and the same shall be verified by the applicant. The commissioner shall cause the same to be examined and investigated, and if satisfied as to the truth of the statements therein contained, the commissioner may issue a renewal license for a period not exceeding thirty (30) days; provided, that not more than three (3) such renewals shall be granted for any such sale for the same location within a period of one (1) year from date of issuance of the first license.



§ 6-55-406 - Application fee.

Upon filing an original application or a renewal application for a license to advertise and conduct a sale or special sale, as defined in § 6-55-401, the applicant shall pay to the commissioner a fee in the sum of twenty-five dollars ($25.00). If any application or renewal application is disapproved, such payment shall be forfeited to the commissioner of licenses as and for the cost of investigating the statements contained in such application or renewal application.



§ 6-55-407 - Contents of advertising.

(a) All advertisements or advertising and the language contained therein shall be in accordance with the purpose of the sale as stated in the application pursuant to which a license was issued and the wording of such advertisements shall not vary from the wording as indicated in the application.

(b) Such advertising shall contain a statement in these words and no others:

"Sale held pursuant to permit No. ____________________ of department of licenses granted the ____________________ day of ___________________."

and in such blank spaces shall be indicated the permit number and the requisite dates.



§ 6-55-408 - Display of license -- Books and records.

(a) Upon commencement of any sale, as defined in § 6-55-401, the license issued by the commissioner shall be prominently displayed near the entrance of the premises.

(b) A duplicate of the original application and stock list pursuant to which the license was issued shall at all times be available to the commissioner or to inspectors of the department of licenses, and the licensee shall permit such inspectors to examine all merchandise on the premises for comparison with such stock list.

(c) Suitable books and records as prescribed by the commissioner shall be kept by the licensee and shall be at all times available to the inspectors of the department of licenses.

(d) At the close of the business day the stock list attached to the application shall be revised and those items disposed of during such day shall be marked thereon.



§ 6-55-409 - Rules and regulations.

The commissioner is further empowered to make such rules and regulations for the conduct and advertisement of such sale or special sale as in the commissioner's opinion will serve to prevent deception and to protect the public.



§ 6-55-410 - Suspension or revocation of license.

The commissioner has the power to suspend or revoke at any time any license granted in accordance with this part.



§ 6-55-411 - Violations.

Any person who violates, neglects or refuses to comply with any of the provisions of this part commits a Class C misdemeanor.



§ 6-55-412 - Application of part.

This part shall not apply to or affect the following persons:

(1) Persons acting pursuant to an order or process of court of competent jurisdiction;

(2) Persons acting in accordance with their powers and duties as public officers, such as sheriffs and marshals; or

(3) Duly licensed auctioneers, selling at auction.



§ 6-55-413 - Adoption of part.

Any municipality desiring to adopt this part may do so and in addition shall have the necessary power to take whatever additional steps are required to carry out the purpose of this part.






Part 5 - Motor Vehicles

§ 6-55-501 - Privilege tax on vehicles prohibited.

The licensing as a privilege of the driving of any motor driven vehicle upon the roads, streets or other highways of the state is declared an exclusive state privilege and no tax for such privilege under any guise or shape shall hereafter be assessed, levied or collected by any municipality of the state.



§ 6-55-502 - Conflicting ordinances invalid -- Scope of part -- License tax on nonresidents prohibited.

(a) All ordinances, rules or regulations heretofore passed, enacted or promulgated by any incorporated municipality of the state in conflict with § 6-55-501 are declared inoperative and of no effect.

(b) Neither § 6-55-501 nor this section shall prohibit municipalities from maintaining and operating safety lanes, inspection bureaus or stations, or shall abridge their right to require city automobile tags.

(c) No municipality shall require any person who does not reside within the municipality's corporate boundaries to purchase a city automobile tag, or pay any license fee, regulatory fee, inspection fee, safety inspection fee, or any citation or fine for noncompliance with any regulatory, license, or inspection requirement, or tax of whatever nature for the privilege of driving a motor vehicle on the roads, streets or highways of such municipality.






Part 6 - Assessors of Property and Assessments

§ 6-55-601 - Municipal assessor of property.

The governing body of any municipality is authorized to:

(1) Elect an assessor of property, who shall be required to make and subscribe to an oath as provided by the general laws of the state for county assessors of property;

(2) Prescribe the bond that the assessor of property shall give; and

(3) Fix the assessor of property's compensation and the compensation of any and all deputies or employees.



§ 6-55-602 - Procedure for assessments.

All assessments made by an assessor of property elected pursuant to this part shall be made in accordance with the laws of the state by which such property is assessed for county purposes.



§ 6-55-603 - Adoption of county assessments.

In the event an assessor of property is not so elected, the governing body of any municipality may adopt, by ordinance or resolution, the assessments made by the county assessor of property within the confines of the municipality, and have the assessments as made by the county assessor of property copied and entered on the tax books of the municipality.



§ 6-55-604 - Correction and equalization of assessments.

The governing body of any municipality may provide by ordinance or resolution for the correction of erroneous assessments, and for equalization of assessments made by the assessor of property.



§ 6-55-605 - Construction of part.

This part shall not be construed to alter or conflict with any other method provided by law that provides for a municipal assessor of property, or for equalization or correction of municipal tax assessments, or for an assessor and equalization or correction of assessments.









Chapter 56 - Fiscal Affairs

Part 1 - General Provisions

§ 6-56-101 - Biennial audit required.

(a) It is the duty of the governing board of every municipal corporation to have a thorough audit of the financial affairs of the corporation, including all receipts from every source and every expenditure or disbursement of the money of the corporation, made by a disinterested person skilled in such work, as often as every two (2) years.

(b) Each audit shall cover the period extending back to the date of the last preceding audit.

(c) The cost of each audit shall be paid out of the funds of the municipality, and a sufficient sum shall be appropriated by the board for that purpose.



§ 6-56-102 - Responsibility of municipal officers for audit.

The duties placed upon the board in § 6-56-101 shall devolve upon the officers of every municipal corporation having power to provide and enact ordinances for the corporation.



§ 6-56-103 - Taxpayers compelling audit.

If two (2) years lapse without the audit provided for in §§ 6-56-101 and 6-56-102 being made, any ten (10) persons over eighteen (18) years of age, who have paid taxes to such municipal corporation during the two-year period for which no audit has been made, may file a written demand for such an audit with the mayor, and if the audit is not commenced within fifteen (15) days after the filing of such demand, the ten (10) persons may file their bill in the chancery court against the corporation, and officers of the corporation charged with the duty of causing the audit to be made. Upon proof of their failure to provide for the audit and the demand therefor by the complainants, the chancellor shall decree that the audit be made, and shall appoint an auditor who shall make the audit. The cost of the audit so made shall be adjudged against the municipality as a part of the costs of the case.



§ 6-56-104 - Audit as public record -- Publication.

(a) The result of each audit provided for in §§ 6-56-101 -- 6-56-103 shall be kept as a public record of the corporation, and shall be always subject to the inspection of each citizen or taxpayer of the corporation.

(b) A summary of the audit, prepared by the auditor, shall be published in at least one (1) issue of a newspaper of general circulation in the corporation, if there is one.

(c) The municipality shall place a copy of the result of each audit in the main branch of the public library located within the boundaries of the municipality. A municipality that permits access to public information through the Internet may also place a copy on the municipality's homepage.



§ 6-56-105 - Audit of subordinate agencies.

(a) The governing body of each municipality shall cause an annual audit to be made of the accounts and records of all departments, boards, and agencies under its jurisdiction that receive and disburse funds. The audit shall include, but not be limited to, general funds, highway funds, school funds, public utilities and municipal courts.

(b) The comptroller of the treasury, through the department of audit, shall be responsible for ensuring that the audits are prepared in accordance with generally accepted governmental auditing standards and determining whether the audits meet minimum audit standards, which shall be prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until such audit has been approved by the comptroller of the treasury.

(c) The audits may be prepared by certified public accountants, public accountants or by the department of audit. In the event the governing body of the municipality fails or refuses to have the audit prepared, the comptroller of the treasury may appoint a certified public accountant or public accountant or direct the department of audit to prepare the audit, the cost of such audit to be paid by the municipality.

(d) All such audits shall be completed as soon as practicable after the end of the fiscal year of the municipality. One (1) copy of each audit shall be furnished to the mayor, chief executive officer, each member of the governing body, and the comptroller of the treasury. Copies of each audit shall also be made available to the press.

(e) All audits performed by the internal audit staff of the municipality shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 6-56-106 - Authorized investments.

(a) In order to provide a safe temporary medium for investment of idle funds, municipalities are authorized to invest in the following:

(1) Bonds, notes or treasury bills of the United States;

(2) Nonconvertible debt securities of the following federal government sponsored enterprises that are chartered by the United States congress; provided, that such securities are rated in the highest category by at least two (2) nationally recognized rating services:

(A) The federal home loan bank;

(B) The federal national mortgage association;

(C) The federal farm credit bank; and

(D) The federal home loan mortgage corporation;

(3) Any other obligations not listed in subdivisions (a)(1) and (2) that are guaranteed as to principal and interest by the United States or any of its agencies;

(4) Certificates of deposit and other evidences of deposit at state and federally chartered banks, and savings and loan associations. Notwithstanding any other public or private act to the contrary, all investments made pursuant to this subdivision (a)(4) shall be secured by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5;

(5) Obligations of the United States or its agencies under a repurchase agreement for a shorter time than the maturity date of the security itself if the market value of the security itself is more than the amount of funds invested; provided, that municipalities may invest in repurchase agreements only if the comptroller of the treasury or the comptroller's designee approves repurchase agreements as an authorized investment, and if such investments are made in accordance with procedures established by the state funding board;

(6) The local government investment pool created by title 9, chapter 4, part 7;

(7) (A) Municipalities having a population in excess of one hundred fifty thousand (150,000), according to the 1990 federal census or any subsequent federal census, may also permit investment of idle funds in the following investment instruments:

(i) Prime banker's acceptances that are eligible for purchase by the federal reserve system; and

(ii) Prime commercial paper that is rated at least A1 or equivalent by at least two (2) nationally recognized rating services;

(B) Municipalities having a population of not less than twenty thousand (20,000) nor more than one hundred fifty thousand (150,000), according to the 1990 federal census or any subsequent federal census, may also permit investment of idle funds in prime commercial paper in accordance with the following:

(i) Such paper shall be rated in the highest category by at least two (2) commercial paper rating services; and

(ii) The paper shall have a remaining maturity of ninety (90) days or less;

(C) Investment in the instruments set forth in this subdivision (a)(8) shall first be authorized by the municipality's legislative body, acting by resolution or ordinance. In addition, investment in such instruments shall be prohibited until the legislative body has adopted written policies to govern the use of such instruments, with such policies being no less restrictive than those established by the state funding board to govern state investments in such instruments;

(8) The municipality's own bonds or notes issued in accordance with title 9, chapter 21; and

(9) (A) Investment in the instruments set forth in subdivision (a)(2), (a)(5), (a)(6), or any type of investment authorized pursuant to a municipality's charter that is of a type that is not included in this part shall require the following:

(i) The municipality's legislative body must authorize the investment by ordinance; and

(ii) The legislative body must adopt a written enforceable investment policy by ordinance to govern the use of investments, with the policies being no less restrictive than those established by the state funding board to govern state investments in these types of instruments.

(B) Investment in instruments covered by this subdivision (a)(9) shall be prohibited until the legislative body has adopted written policies to govern the use of the investments or an ordinance has been passed to authorize the investment.

(b) The investments listed in subdivisions (a)(1)-(4) may have a maturity of not greater than four (4) years from the date of investment; however, such investments may have a maturity of greater than four (4) years from the date of investment if such maturity is approved by the comptroller of the treasury or the comptroller's designee.

(c) (1) Proceeds of bonds, notes and other obligations issued by municipalities, reserves held in connection therewith and the investment income therefrom, may be invested in obligations that:

(A) Are rated in either of the two (2) highest rated categories by a nationally recognized rating agency of such obligation;

(B) Are direct general obligations of a state of the United States, or a political subdivision or instrumentality thereof, having general taxing powers; and

(C) Have a final maturity on the date of investment of not to exceed forty-eight (48) months or that may be tendered by the holder to the issuer thereof, or an agent of the issuer, at not less than forty-eight-month intervals.

(2) Such proceeds and the investment income thereon may also be invested as otherwise set forth in this section.

(d) The investments authorized by this section are in addition to those authorized in any other general law or in any municipality's charter.



§ 6-56-107 - Selection of bonds for investment.

(a) For the purpose of carrying out § 6-56-106, the governing body of the municipality may appoint a committee with authority to act in the premises and, unless the governing body shall designate the specific series of bonds in which such funds shall be invested, the selection of the series for investment of such funds as will be best suited to the requirements of the municipality shall be made by the committee.

(b) No liability shall attach to any member of a committee selected for the aforementioned purpose, except for misfeasance or malfeasance in the performance of the duties imposed on the committee.



§ 6-56-108 - Contributions to watershed development authority.

Any municipality of this state may make financial contributions to any watershed development authority created by special act of the general assembly, where a portion or all of the watershed development administered by such authority lies within the county wherein such municipality is situated, and such municipality is participating directly or indirectly in such development. Such contributions shall only be made when authorized by the legislative body of such municipality from the general funds of such municipality. No special tax may be levied for such contributions. The amount of such contribution shall be fixed by such legislative body and sanctioned thereby as a municipal purpose, the development of which being beneficial to such municipality.



§ 6-56-109 - Acceptance of partial payments of property taxes -- Acceptance of taxes paid by electronic funds.

(a) Any municipality that collects its own property taxes may by ordinance opt to accept partial payments of property taxes.

(b) Prior to any municipality accepting partial payment of property taxes, the municipality must file a plan with the comptroller of the treasury. The plan must indicate that the municipality has the accounting system technology to implement a program for partial payment of property taxes. The plan shall also indicate whether such a program will be implemented within the existing operating resources of the municipal department collecting the tax or indicate prior approval of the municipal legislative body if additional operating resources are needed. This subsection (b) does not apply to any municipality which has implemented a partial payment program prior to March 29, 2010.

(c) A municipality may accept taxes paid by electronic funds transfer, including, but not limited to, bank customer preauthorized payments, wire transfers or automated clearing house (ACH) credits. If the entire amount of taxes due is not paid prior to the delinquency date for such taxes, the entire property shall be subject to the tax lien and enforcement by a tax sale or other legally authorized procedures. Unless partial payment is made by electronic transfer of funds, if the municipality accepts partial payment within ten (10) days of the delinquency date, or at any time following such delinquency date, then prior to accepting such payment the municipality must inform the taxpayer of the delinquency date and must advise such taxpayer that the property may be subjected to a tax lien and enforcement by tax sale or other legally authorized procedures.

(d) Direct bank transfers and partial payments are subject to the following guidelines:

(1) Vouchers issued pursuant to a relief program shall be used as all or a portion of the final payment; and

(2) A receipt shall be issued to the taxpayer for any partial payment of taxes. The receipt shall state that:

(A) The payment is a partial payment of property taxes;

(B) The balance owing on such taxes that must be paid prior to the delinquency date; and

(C) A failure to pay the entire amount of the taxes prior to the delinquency date subjects any unpaid taxes to the penalties and interest applicable to delinquent taxes and subjects the entire property on which there is a lien for taxes to a tax sale. The final partial payment shall show that a zero (0) balance is owing or shall state that the taxes are paid in full. Receipts shall also be sent to the taxpayer for payments made by direct bank transfer of funds.

(e) The powers conferred by this section are in addition to any existing powers conferred by statute, municipal charter or other law.



§ 6-56-110 - Deposits -- Collateral.

Notwithstanding any other public or private act to the contrary, any municipal funds deposited with a financial institution shall be secured by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in the collateral pool created under title 9, chapter 4, part 5.



§ 6-56-111 - Deposit of funds -- Petty cash -- Disbursement -- Penalty for violations.

(a) Every municipal official handling public funds shall be required to, as soon as practical, but no later than three (3) working days after the receipt by such municipal official of any public funds, deposit the funds to the credit of such municipality's official bank account, or bank accounts.

(b) This requirement shall not prohibit a municipal official handling public funds from maintaining a petty cash fund in an amount sufficient for the transaction of the official business of the municipal official's office.

(c) Every municipal official authorized to disburse public funds shall be required to make disbursements of such public funds by consecutively prenumbered checks, warrants or other generally accepted negotiable instruments drawn on the municipality's official bank account or accounts. Disbursements may also be made by electronic transfer, if such transfer is properly documented and recorded.

(d) A violation of this section is a Class C misdemeanor.



§ 6-56-112 - Lawful municipal purpose required.

All expenditures of money made by a municipality must be made for a lawful municipal purpose.



§ 6-56-151 - Salary of municipal judges in certain municipalities.

The minimum salary payable to municipal judges that have been created in all municipalities having a population greater than one hundred seventy thousand (170,000), according to the 1970 federal census or any subsequent federal census, shall be fourteen thousand five hundred dollars ($14,500) per annum, payable in equal monthly installments. Any municipality affected by this section may provide for greater compensation for the office of municipal judge. Any salary for the office of municipal judge shall be paid by the municipality wherein the office of municipal judge is established.






Part 2 - Municipal Budget Law of 1982

§ 6-56-201 - Short title.

This part shall be known and may be cited as the "Municipal Budget Law of 1982."



§ 6-56-202 - Applicability.

This part applies to any municipality that does not have budget provisions in its charter that are at least as detailed as provided by § 6-56-203(1) and (3).



§ 6-56-203 - Annual budget ordinance.

The governing body of each municipality shall adopt and operate under an annual budget ordinance. The budget ordinance shall present a financial plan for the ensuing fiscal year, including at least the following information:

(1) Estimates of proposed expenditures for each department, board, office or other agency of the municipality, showing in addition, the expenditures for corresponding items for the last preceding fiscal year, projected expenditures for the current fiscal year, and reasons for recommended departures from the current appropriation pattern in such detail as may be prescribed by the governing body. It is the intent of this subdivision (1) that, except for moneys expended pursuant to a project ordinance or accounted for in a proprietary type fund or a fiduciary type fund that are excluded from the budget ordinance, all moneys received and expended by a municipality shall be included in a budget ordinance. Therefore, notwithstanding any other law, no municipality may expend any moneys regardless of their source, including moneys derived from bond and long-term note proceeds, federal, state or private grants or loans, or special assessments, except in accordance with a budget ordinance adopted under this section or through a proprietary type fund or a fiduciary type fund properly excluded from the budget ordinance;

(2) Statements of the bonded and other indebtedness of the municipality, including the debt redemption and interest requirements, the debt authorized and unissued, and the condition of the sinking fund;

(3) Estimates of anticipated revenues of the municipality from all sources including current and delinquent taxes, nontax revenues, and proceeds from the sale of any bonds or long-term notes with a comparative statement of the amounts received by the municipality from each of such sources for the last preceding fiscal year, the current fiscal year, and the coming fiscal year in such detail as may be prescribed by the governing body;

(4) A statement of the estimated balance or deficit, as of the end of the current fiscal year;

(5) A statement of pending capital projects and proposed new capital projects, relating to respective amounts proposed to be raised therefor by appropriations in the budget and the respective amounts, if any, proposed to be raised therefor by the issuance of bonds during the fiscal year; and

(6) Such other supporting schedules as the governing body deems necessary, or otherwise required by law.



§ 6-56-204 - Municipal school budget.

(a) The municipal school budget submitted by the board of education to the governing body shall include estimates of school revenues, as well as estimates of expenditures necessary for the operation of the school system for the next fiscal period.

(b) The governing body shall have no authority to modify or delete any item of the school estimates and shall have the power to modify only the total amount of the school budget, except that in no event shall a reduction in the school budget exceed the total sum requested by the board of education from current municipal revenues.

(c) Such budget estimates shall not include any requests for the purchase of land, and the purchase, construction, reconstruction or major alteration of any building for school purposes. Requests for such improvements shall be transmitted to the governing body of the municipality or to the planning commission, in those municipalities where there is a planning commission, for review and incorporation into the capital improvement program.



§ 6-56-205 - Excess appropriations prohibited -- Emergencies.

The governing body shall not make any appropriations in excess of estimated available funds, except to provide for an actual emergency threatening the health, property or lives of the inhabitants of the municipality and declared by a two-thirds (2/3) vote of all members of the governing body present, when there is a quorum.



§ 6-56-206 - Notice and hearing on proposed budget.

(a) A public hearing shall be held on the proposed budget ordinance before its final adoption by the governing body, at such time and place as the governing body shall direct.

(b) (1) The governing body of each municipality shall cause to be published the proposed annual operating budget and budgetary comparisons of the proposed budget with the prior year's actual figures and the current year's estimated figures, which information shall include the following:

(A) Revenues and expenditures for the following governmental funds: general, streets/public works, general purpose school and debt service;

(B) Revenues for each fund shall be listed separately by local taxes, state, federal government and other sources;

(C) Expenditures for each fund shall be listed separately by salaries and other costs;

(D) Beginning and ending fund balances shall be shown for each fund; and

(E) The number of full-time equivalent employee positions shall be shown for each fund.

(2) The publication shall be in a newspaper of general circulation and shall be published not less than ten (10) days prior to the meeting where the governing body will consider final passage of the budget.

(c) The budget and all supporting data shall be a public record in the office of the chief financial officer of the municipality and shall be open to public inspection by anyone.

(d) The chief financial officer shall cause sufficient copies of the budget ordinance and budget message, if there is one, to be prepared for distribution to interested persons at least ten (10) days before the hearing.



§ 6-56-207 - Limitation on tax levies and appropriations.

Except in cases of emergency as set out in § 6-56-205, no levy of property taxes shall be made by any municipality unless and until a budget ordinance has been adopted and no appropriation of moneys or revenues shall be made for any purpose contrary to the estimates in the budget ordinance.



§ 6-56-208 - Amendment of budget ordinance.

Except as otherwise restricted by law, the governing body may amend the budget ordinance in the same manner as any other ordinance may be amended.



§ 6-56-209 - Transfer of money.

The governing body by appropriate resolution or ordinance may authorize the budget officer to transfer moneys from one appropriation to another within the same fund, subject to such limitations and procedures as it may prescribe. Any such transfers shall be reported to the governing body at its next regular meeting and shall be entered in the minutes.



§ 6-56-210 - Carry over of appropriations.

If for any reason a budget ordinance is not adopted prior to the beginning of the next fiscal year, the appropriations for the last fiscal year shall become the appropriations for the next fiscal year, until the adoption of the new budget ordinance.



§ 6-56-211 - Unexpended appropriations.

Any portion of an annual appropriation remaining unexpended and unencumbered at the close of a fiscal year shall lapse and be credited to the general fund, except that any balance remaining in any other fund at the end of a fiscal year may remain to the credit of that fund and be subject to further appropriation.



§ 6-56-212 - Intragovernmental service funds.

(a) If a local government or public authority establishes and operates one (1) or more intragovernmental service funds, it need not include such a fund in its budget ordinance. However, at the same time it adopts the budget ordinance, the governing body shall approve a balanced financial plan for each intragovernmental service fund. A financial plan is balanced when estimated expenditures do not exceed estimated funds available.

(b) The budget officer shall include in the budget such officer submits to the governing body a proposed financial plan for each intragovernmental service fund to be operated during the budget year by the local government or public authority. The proposed financial plan shall be in such form and detail as prescribed by the budget officer or governing body.

(c) The approved financial plan shall be entered in the minutes of the governing body, as shall each amendment to the plan approved by the governing body.

(d) Any changes in a financial plan must be approved by the governing body.






Part 3 - Municipal Purchasing Law of 1983

§ 6-56-301 - Short title.

This part shall be known and may be cited as the "Municipal Purchasing Law of 1983."



§ 6-56-302 - Application of part.

This part shall apply to all purchases by authorized officials in all municipalities using or encumbering municipal funds, except as follows:

(1) This part shall not apply to purchases by authorized officials in municipalities that have a charter provision or private act that either establishes within the charter or act itself dollar limits over which competitive bidding is required, or authorizes the municipality to set a dollar limit by ordinance but establishes the maximum dollar limit over which competitive bidding is required, and the municipality has established either by charter, private act, or ordinance general bidding procedures that include, but are not limited to, public advertising, securing and opening bids, and any exemptions from competitive bidding. Any exemptions must be substantially similar to those listed in § 6-56-304, except that any dollar amounts listed must be established in accordance with the municipality's charter or private act;

(2) This part shall not apply to purchases by authorized officials in municipalities that have charter provisions relative to competitive bidding but that do not establish a dollar limit over which competitive bidding is required, as long as the municipality, by ordinance, establishes:

(A) A dollar limit over which competitive bidding is required, which may not exceed twenty-five thousand dollars ($25,000);

(B) A dollar limit, which may not exceed forty percent (40%) of the amount established under subdivision (2)(A), over which the municipality need not advertise but must, when possible, obtain three (3) competitive bids and below which no advertisement or competitive bidding is required;

(C) Procedures for public advertising, securing, and opening bids; and

(D) Any exemptions from competitive bidding, which must be substantially similar to those listed in § 6-56-304, except that any dollar amounts listed must be in accordance with the municipality's ordinances;

(3) This part shall not apply to purchases made under § 12-3-1201;

(4) This part shall not apply to investments in or purchases from the pooled investment fund established pursuant to title 9, chapter 4, part 7;

(5) This part shall not apply to purchases from instrumentalities created by two (2) or more cooperating governments such as, but not limited to, those established pursuant to the Interlocal Cooperation Act, compiled in title 12, chapter 9; and

(6) This part shall not apply to purchases from nonprofit corporations such as, but not limited to, the Local Government Data Processing Corporation, whose purpose or one of whose purposes is to provide goods or services specifically to municipalities.



§ 6-56-303 - Limits on purchases.

All purchases made from funds subject to the authority of this part shall be made within the limits of the approved budget, when required, and the appropriations, when required, for the department, office or agency for which the purchase is made.



§ 6-56-304 - Advertising and bidding -- Exceptions.

Except as provided in this section all purchases and leases or lease-purchase agreements shall be made or entered into only after public advertisement and competitive bid, except as follows:

(1) Purchases costing less than two thousand five hundred dollars ($2,500); provided, that this exemption shall not apply to purchases of like items that individually cost less than two thousand five hundred dollars ($2,500), but that are customarily purchased in lots of two (2) or more, if the total purchase price of such items would exceed two thousand five hundred dollars ($2,500) during any fiscal year;

(2) Any goods or services that may not be procured by competitive means because of the existence of a single source of supply or because of a proprietary product. A record of all such sole source or proprietary purchases shall be made by the person or body authorizing such purchases and shall specify the amount paid, the items purchased, and from whom the purchase was made. A report of such sole source or proprietary purchases shall be made as soon as possible to the municipal governing body and the chief executive officer of the municipality and shall include all items of information as required for the record;

(3) Purchases or leases of any supplies, materials or equipment for immediate delivery in actual emergencies arising from unforeseen causes, including delays by contractors, delays in transportation, and unanticipated volume of work. A record of any such emergency purchase shall be made by the person or body authorizing such emergency purchases, and shall specify the amount paid, the items purchased, from whom the purchase was made and the nature of the emergency. A report of any emergency purchase shall be made as soon as possible to the municipal governing body and the chief executive officer of the municipality, and shall include all items of information as required in the record;

(4) Leases or lease-purchase agreements requiring total payments of less than two thousand five hundred dollars ($2,500) in each fiscal year the agreement is in effect; provided, that this exemption shall not apply to leases of like or related items that individually may be leased or lease-purchased with total payments of less than two thousand five hundred dollars ($2,500) in any fiscal year, but that are customarily leased or lease-purchased in numbers of two (2) or more, if the total lease or lease-purchase payments for such items under a single agreement would be two thousand five hundred dollars ($2,500) or more in any fiscal year;

(5) Purchases, leases, or lease-purchases of real property;

(6) Purchases, leases, or lease-purchases from any federal, state, or local governmental unit or agency of secondhand articles or equipment or other materials, supplies, commodities, and equipment;

(7) Purchases of perishable commodities, when such items are purchased in the open market. A record of all such purchases shall be made by the person or body authorizing such purchases and shall specify the amount paid, the items purchased, and from whom the purchase was made. A report of such purchases shall be made, at least monthly, to the chief executive officer and the governing body, and shall include all items of information as required in the record. Fuel and fuel products may be purchased in the open market without public advertisement, but shall, whenever possible, be based on at least three (3) competitive bids. Fuel and fuel products may be purchased from the department of general services' contract where available; and

(8) Purchases, for resale, of natural gas and propane gas.



§ 6-56-305 - Advertising and bidding -- Expenditures of less than $2,500.

All purchases, leases, or lease-purchase arrangements with expenditures of less than two thousand five hundred dollars ($2,500) but more than one thousand dollars ($1,000) in any fiscal year may be made in the open market without public advertisement, but shall, whenever possible, be based upon at least three (3) competitive bids. Purchases, leases, or lease-purchases of one thousand dollars ($1,000) or less in any fiscal year shall not require any public advertisement or competitive bidding. Any municipal governing body may, by ordinance, increase the one-thousand-dollar limit in this section to a maximum of forty percent (40%) of the amount established as authorized under § 6-56-306 for purchases requiring public advertisement and competitive bidding.



§ 6-56-306 - Additional authority of municipal governing body.

(a) Municipal governing bodies are specifically authorized to lower the dollar amounts required in this part for public advertisement and competitive bidding to an amount to be set by the municipal governing body. Municipal governing bodies may by ordinance increase the dollar amount required in this part for public advertisement and competitive bidding from two thousand five hundred dollars ($2,500) to a maximum of ten thousand dollars ($10,000). Municipal governing bodies of any municipality having a population of not less than forty thousand (40,000) nor more than forty-two thousand five hundred (42,500) or any municipality with a population over one hundred fifty thousand (150,000), according to the 2000 federal census or any subsequent federal census, may increase the dollar amount required in this part for public advertisement and competitive bidding to a maximum not to exceed twenty-five thousand dollars ($25,000); provided, that purchases of between ten thousand dollars ($10,000) and twenty-five thousand dollars ($25,000) shall, wherever possible, be based upon at least three (3) competitive bids. When the governing body does this, references in this part to two thousand five hundred dollars ($2,500) shall be deemed a reference to the amount established by the municipal governing body in its ordinance.

(b) Municipal governing bodies are specifically authorized to adopt regulations providing procedures for implementing this part.



§ 6-56-307 - Bid specifications for purchases of chemical products.

(a) Bid specifications for purchases of chemical products pursuant to this chapter shall require that the manufacturer of the chemical products create and maintain a material safety data sheet (MSDS) for such chemical products on the national MSDSSEARCH repository or the manufacturer's web site so that the information can be accessed by means of the Internet. A site operated by or on behalf of the manufacturer or a relevant trade association is acceptable so long as the information is freely accessible to the public.

(b) The URL for MSDSSEARCH shall be posted on the web site of the department of general services as provided in § 12-3-808. In lieu of posting a MSDS on MSDSSEARCH, a bidder shall include the manufacturer's URL for their MSDS in the bid proposal or purchase order.






Part 4 - Municipal Finance Officer Certification and Education Act of 2007

§ 6-56-401 - Short title.

This part shall be known and may be cited as the "Municipal Finance Officer Certification and Education Act of 2007."



§ 6-56-402 - Employment of person with oversight responsibilities regarding financial operations -- Exceptions.

(a) To ensure competence in the handling of municipal funds and the protection of public moneys, each municipality shall have in its employ, except as provided in this section, at least one (1) certified municipal finance officer (CMFO) or an exempt individual as recorder, city clerk, director of finance, or other official or employee who has oversight responsibilities regarding the municipality's financial operations, in accordance with the schedule established in this part.

(b) Any municipality with five hundred thousand dollars ($500,000) or less in gross revenues for all funds, including utilities, but excluding one-time non-recurring grants, and with debt totaling five hundred thousand dollars ($500,000) or less in the immediately preceding fiscal year may, instead of employing a CMFO, or a qualified individual who is exempt from CMFO certification for financial oversight, shall be required to have in their employment an individual who has met the continuing education requirements of § 6-56-404.



§ 6-56-403 - Development of curriculum for certified municipal finance officer -- Candidates for course -- Demonstrated proficiencies -- Training and testing administration.

(a) The municipal technical advisory service (MTAS) of the University of Tennessee's institute for public service, with the approval of the state comptroller's office, shall develop a curriculum, including testing, leading to the designation certified municipal finance officer (CMFO). The program shall include at least eighty (80) combined hours of course and lab work, including the following topics:

(1) Governmental environment;

(2) Auditing and internal controls;

(3) Governmental accounting;

(4) Financial reporting;

(5) Budgeting;

(6) Debt administration;

(7) Cash and investment management;

(8) Strategic planning and capital improvement plans;

(9) Pensions and benefits administration and risk management; and

(10) Procurement and enterprise resource planning systems.

(b) A candidate for the CMFO designation shall:

(1) Be at least eighteen (18) years of age;

(2) Be a high school graduate or the equivalent;

(3) Not have been convicted of any felony or any lesser crime involving theft, fraud, or other crimes of dishonesty under the laws of this state, the United States, or any other state or country if the acts involved would have constituted such a crime under the laws of this state; and

(4) Not engage in any conduct reflecting adversely upon the candidate's fitness to perform services while certified as a CMFO.

(c) To achieve the CMFO designation, a candidate shall demonstrate proficiency in the subject matter by passing a series of examinations on the course materials. A CMFO candidate, however, may choose to take an examination on the subject matter before taking a course, except for the course covering governmental environment, which is mandatory for all candidates. If the candidate makes a passing grade on the examination, the candidate shall receive credit toward the CMFO designation without attending the training class in which the particular subject matter is covered. A candidate who passes all the examinations covering the ten (10) topics listed in subsection (a) shall be eligible to receive the CMFO designation, and shall receive that designation upon application to and certification by the comptroller of the treasury's office.

(d) Training will be provided and examinations administered by the staff of MTAS.



§ 6-56-404 - Continuing education to maintain certification -- Revocation.

(a) To maintain certification, a certified municipal finance officer (CMFO) shall earn at least twenty-four (24) hours of continuing professional education (CPE) of financial education each calendar year after receiving the designation. A CMFO wishing to maintain certification who earns more than the minimum CPE hours during any calendar year may carry over to the next calendar year a maximum of twenty-four (24) CPE hours. CPE hours shall be filed with and maintained by the comptroller of the treasury's office, which shall keep individual records on CMFOs and CMFO candidates. The comptroller may allow exceptions to the continuing education requirement for good cause shown.

(b) A CMFO's certification may be revoked for either or both of the following:

(1) Failure to obtain or maintain the required continuing education;

(2) Failure to comply with the standards for CMFO candidates as set forth in § 6-56-403.



§ 6-56-405 - Exemptions from education requirements.

(a) The following individuals with financial oversight responsibility employed as a finance officer by a municipality and who would otherwise be required to have the certified municipal finance officer (CMFO) designation are exempt from the educational requirements leading to the CMFO designation, but shall comply with the continuing educational requirements of § 6-56-404:

(1) An individual designated as a certified government finance manager (CGFM) by the association of government accountants;

(2) An individual designated as a certified public finance officer (CPFO) by the government finance officers association;

(3) An individual licensed as a certified public accountant (CPA) by the state board of accountancy and in active status who has a minimum of five (5) years of primarily governmental experience with at least three (3) of those years in this state.

(b) An individual employed as a municipal finance officer with financial oversight responsibility who would otherwise be required to have the CMFO designation but who is claiming exemption shall send proof of exemption to the comptroller of the treasury. The comptroller shall acknowledge an exemption in an appropriate manner determined by the comptroller. The comptroller shall keep a record of exempted individuals and their continuing education units earned.



§ 6-56-406 - Compliance.

(a) Municipalities shall comply with the requirement that they have a certified municipal finance officer (CMFO) in their employ based on the following schedule determined by the gross revenues the municipality derived from all funds, including utilities, during the July 1, 2006, to June 30, 2007, fiscal year: Click here to view image.

(b) After the compliance date applicable to a municipality has passed and it later becomes necessary for the municipality to hire an individual in a position in which the CMFO designation is required, the individual hired shall either be exempt as provided in § 6-56-405 or shall become certified within two (2) years of the hiring date.

(c) If a municipality is in compliance before the applicable mandatory compliance date in subsection (a) and the CMFO or exempt finance officer leaves employment with the municipality within two (2) years before the applicable mandatory compliance date, leaving the municipality in noncompliance, the municipality shall have two (2) years from the date of the departing finance officer's last day of employment to comply.

(d) For municipalities that have been subject to § 6-56-402(b), and circumstances change that would make them subject to § 6-56-402(a), the municipality shall be required to comply with the requirements of § 6-56-402(a) within two (2) years from:

(1) The submission date of the financial report used to determine that the municipality is subject to § 6-56-402(a); or

(2) Six (6) months following the fiscal year end of the financial report used to make the determination, whichever is earlier.



§ 6-56-407 - Violations.

(a) Any municipality determined by the comptroller of the treasury to be in violation of the requirements of § 6-56-402 is subject to the following penalty:

(1) Sales tax revenue collected and distributed by the state to the municipality shall be reduced by an amount mutually agreed upon by the comptroller of the treasury and the commissioner of revenue. The sales tax revenue reduction shall not exceed fifteen percent (15%) of the total amount due to the municipality in a fiscal year, until the municipality is in compliance with § 6-56-402;

(2) The amounts reduced as a penalty pursuant to this section shall be held in reserve by the department of revenue and allocated to the municipality after the municipality complies with § 6-56-402 as determined by the comptroller of the treasury.

(b) The penalty assessed by this section may be waived by the comptroller of the treasury in accordance with policies and procedures established by the comptroller.



§ 6-56-408 - Rules.

The comptroller of the treasury may issue any rules necessary to implement this part.









Chapter 58 - Comprehensive Growth Plan

§ 6-58-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Calendar quarter" means any one (1) of the following time periods during a given year: January 1 through March 31, April 1 through June 30, July 1 through September 30, or October 1 through December 31;

(2) "Committee" means the local government planning advisory committee established by § 4-3-727;

(3) "Council" means the joint economic and community development council established by § 6-58-114;

(4) "Growth plan" means the plan each county must file with the committee by July 1, 2001, as required by § 6-58-107;

(5) "National flood insurance program (NFIP)" means the insurance program administered by the federal emergency management agency, as authorized by the National Flood Insurance Reform Act (42 U.S.C. § 4001 et seq);

(6) "Planned growth area" means an area established in conformance with § 6-58-106(b) and approved in accordance with the requirements of § 6-58-104;

(7) "Rural area" means an area established in conformance with § 6-58-106(c) and approved in accordance with the requirements of § 6-58-104;

(8) "Special flood hazard area" means the land area covered by the floodwaters of the base flood on NFIP maps; and

(9) "Urban growth boundary" means a line encompassing territory established in conformance with § 6-58-106(a) and approved in accordance with the requirements of § 6-58-104.



§ 6-58-102 - Purpose of chapter.

With this chapter, the general assembly intends to establish a comprehensive growth policy for this state that:

(1) Eliminates annexation or incorporation out of fear;

(2) Establishes incentives to annex or incorporate where appropriate;

(3) More closely matches the timing of development and the provision of public services;

(4) Stabilizes each county's education funding base and establishes an incentive for each county legislative body to be more interested in education matters; and

(5) Minimizes urban sprawl.



§ 6-58-103 - Applicability of chapter to counties with metropolitan governments.

This chapter does not apply to any county having a metropolitan form of government; provided, that each such county shall receive full benefit of all incentives available pursuant to § 6-58-109, and each such county shall escape the sanctions imposed by § 6-58-110; and provided further, that any municipality that lies within a county having a metropolitan form of government and another county must establish an urban growth boundary in conjunction with the county containing the territory that is not within the county having a metropolitan form of government.



§ 6-58-104 - Coordinating committee -- Recommended growth plan -- Hearings -- Submission for ratification -- Rejection and revision -- Final plan.

(a) (1) Except as otherwise provided pursuant to subdivision (a)(9), effective September 1, 1998, there is created within each county a coordinating committee, which shall be composed of the following members:

(A) The county mayor or the county mayor's designee, to be confirmed by the county legislative body; provided, that a member of the county legislative body may serve as such designee subject to such confirmation;

(B) The mayor of each municipality or the mayor's designee, to be confirmed by the municipal governing body;

(C) One (1) member appointed by the governing board of the municipally owned utility system serving the largest number of customers in the county;

(D) One (1) member appointed by the governing board of the utility system, not municipally owned, serving the largest number of customers in the county;

(E) One (1) member appointed by the board of directors of the county's soil conservation district, who shall represent agricultural interests;

(F) One (1) member appointed by the board of the local education agency having the largest student enrollment in the county;

(G) One (1) member appointed by the largest chamber of commerce, to be appointed after consultation with any other chamber of commerce within the county; and

(H) Two (2) members appointed by the county mayor and two (2) members appointed by the mayor of the largest municipality, to assure broad representation of environmental, construction and homeowner interests.

(2) It is the duty of the coordinating committee to develop a recommended growth plan not later than January 1, 2000, and to submit such plan for ratification by the county legislative body and the governing body of each municipality. The recommended growth plan shall identify urban growth boundaries for each municipality within the county and shall identify planned growth areas and rural areas within the county, all in conformance with § 6-58-106. In developing a recommended growth plan, the coordinating committee shall give due consideration to such urban growth boundaries as may be timely proposed and submitted to the coordinating committee by each municipal governing body. The coordinating committee shall also give due consideration to such planned growth areas and rural areas as may be timely proposed and submitted to the coordinating committee by the county legislative body. The coordinating committee is encouraged to utilize planning resources that are available within the county, including municipal or county planning commissions. The coordinating committee is further encouraged to utilize the services of the county technical assistance service, and the municipal technical advisory service.

(3) Prior to finalization of the recommended growth plan, the coordinating committee shall conduct at least two (2) public hearings. The county shall give at least fifteen (15) days advance notice of the time, place and purpose of each public hearing by notice published in a newspaper of general circulation throughout the county.

(4) Not later than January 1, 2000, the coordinating committee shall submit its recommended growth plan for ratification by the county legislative body and by the governing body of each municipality within the county; provided, that, notwithstanding this chapter to the contrary, if a municipality is completely contiguous to and surrounded by one (1) or more municipalities, then the corporate limits of the surrounded municipality shall constitute the municipality's urban growth boundaries and such municipality shall not be eligible to ratify or reject the recommended growth plan. Not later than one hundred twenty (120) days after receiving the recommended growth plan, the county legislative body or municipal governing body, as the case may be, shall act to either ratify or reject the recommended growth plan of the coordinating committee. Failure by such county legislative body or any such municipal governing body to act within such one hundred twenty-day period shall be deemed to constitute ratification by such county or municipality of the recommended growth plan.

(5) If the county or any municipality therein rejects the recommendation of the coordinating committee, then the county or municipality shall submit its objections, and the reasons therefor, for resolution in accordance with subsection (b). In resolving disputes arising from disagreements over which urban growth boundary should contain specific territory, due consideration shall be given if one of the municipalities is better able to efficiently and effectively provide urban services within the disputed territory. Due consideration shall also be given if one of the municipalities detrimentally relied upon priority status conferred under prior annexation law and, thereby, justifiably incurred significant expense in preparation for annexation of the disputed territory.

(6) (A) A municipality may make binding agreements with other municipalities and with counties to refrain from exercising any power or privilege granted to the municipality by this title, to any degree contained in the agreement including, but not limited to, the authority to annex.

(B) A county may make binding agreements with municipalities to refrain from exercising any power or privilege granted to the county by title 5, to any degree contained in the agreement including, but not limited to, the authority to receive annexation date revenue.

(C) Any agreement made pursuant to this subdivision (a)(6) need not have a set term, but after the agreement has been in effect for five (5) years, any party upon giving ninety (90) days written notice to the other parties is entitled to a renegotiation or termination of the agreement.

(7) (A) Notwithstanding this chapter or any other law to the contrary, any annexation reserve agreement or any agreement of any kind either between municipalities or between municipalities and counties setting out areas reserved for future municipal annexation and in effect on May 19, 1998, are ratified and remain binding and in full force and effect. Any such agreement may be amended from time to time by mutual agreement of the parties. Any such agreement or amendment may not be construed to abrogate the application of any provision of this chapter to the area annexed pursuant to the agreement or amendment.

(B) In any county with a charter form of government, the annexation reserve agreements in effect on January 1, 1998, are deemed to satisfy the requirement of a growth plan. The county shall file a plan based on such agreements with the committee.

(8) No provision of this chapter shall prohibit written contracts between municipalities and property owners relative to the exercise of a municipality's rights of annexation or operate to invalidate an annexation ordinance done pursuant to a written contract between a municipality and a property owner in existence on May 19, 1998.

(9) (A) Instead of the coordinating committee created under subdivision (a)(1), in any county in which the largest municipality comprises at least sixty percent (60%) of the population of the entire county and on May 19, 1998, there is no other municipality in the county with a population in excess of one thousand (1,000), according to the 1990 federal census or any subsequent federal census, the coordinating committee in such county shall be the municipal planning commission of the largest municipality and the county planning commission, if the county has a planning commission. The mayor of the largest municipality and the county mayor of such county may jointly appoint as many additional members to the coordinating committee as they may determine. Notwithstanding the provisions of this subsection (a) with respect to the adoption or ratification of the recommended growth plan, in any county to which this subdivision (a)(9)(A) applies, upon adoption of a recommended growth plan, the coordinating committee shall submit its recommendation to the county legislative body for ratification. The county legislative body may only disapprove the recommendation of the coordinating committee if it makes an affirmative finding, by a two-thirds (2/3) vote, that the committee acted in an arbitrary or capricious manner or abused its official discretion in applying the law. If the county legislative body disapproves the recommendation of the coordinating committee, then the dispute resolution process of this section shall apply.

(B) Instead of the coordinating committee created pursuant to subdivision (a)(1), if the county legislative body and the governing body of each municipality located therein all agree that another entity shall perform the duties assigned by this chapter to the coordinating committee, then such other entity shall perform such duties of the coordinating committee, and such coordinating committee shall not be created or continued, as the case may be.

(b) (1) If the county or any municipality rejects the recommended growth plan, then the coordinating committee shall reconsider its action. After such reconsideration, the coordinating committee may recommend a revised growth plan and may submit such revised growth plan for ratification by the county legislative body and the governing body of each municipality. If a recommended growth plan or revised growth plan is rejected, then the county or any municipality may declare the existence of an impasse and may request the secretary of state to provide an alternative method for resolution of disputes preventing ratification of a growth plan.

(2) Upon receiving such request, the secretary of state shall promptly appoint a dispute resolution panel consisting of a minimum of one (1) member and a maximum of three (3) members. The secretary of state shall have the discretion to determine the size of the panel. Each member of the panel shall be appointed from the ranks of the administrative law judges employed within the administrative procedures division. Each member shall possess formal training in the methods and techniques of dispute resolution and mediation. Panel members and their spouses and immediate family shall not be residents, property owners, officials or employees of the county or any municipality within the county.

(3) The panel shall attempt to mediate the unresolved disputes. If, after reasonable efforts, mediation does not resolve the disputes, then the panel shall propose a non-binding resolution. The county legislative body and the municipal governing bodies shall be given a reasonable period in which to consider the proposed resolution. If the county legislative body and the municipal governing bodies do not accept and approve the resolution, the secretary of state shall appoint a new panel of administrative law judges, composed and selected in the same manner specified in subdivision (b)(2), for the purpose of adopting a growth plan. The panel may initiate formal proceedings, if they are necessary to obtain sufficient information for adopting a growth plan. These proceedings shall be conducted subject to the open meetings provisions of title 8, chapter 44, but need not be in compliance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The panel may consult with experts in urban planning, growth and development, and may commission or contract for additional studies and reports on population growth and projections, land utilization and needs, environmental impacts, and the development and production of maps adequate for the use of the panel in mediating a dispute or in adopting a growth plan. The costs associated with obtaining the services of experts, the production of studies, reports, maps and other documents shall be a reasonable and necessary cost associated with the panel's development of the growth plan.

(4) The secretary of state shall certify the reasonable and necessary costs incurred by the dispute resolution panel, including, but not necessarily limited to, salaries, supplies, travel expenses and staff support for the panel members. The county and the municipalities shall reimburse the secretary of state for such costs, to be allocated on a pro rata basis calculated on the number of persons residing within each of the municipalities and the number of persons residing within the unincorporated areas of the county; provided, that if the dispute resolution panel determines that the dispute resolution process was necessitated or unduly prolonged by bad faith or frivolous actions on the part of the county and/or any one (1) or more of the municipalities, then the secretary of state may, upon the recommendation of the panel, reallocate liability for such reimbursement in a manner clearly punitive to such bad faith or frivolous actions.

(5) If a county or municipality fails to reimburse its allocated or reallocated share of panel costs to the secretary of state after sixty (60) days notice of such costs, the department of finance and administration shall deduct such costs from such county's or a municipality's allocation of state shared taxes.

(c) (1) (A) No later than July 1, 2001, the growth plan recommended or revised by the coordinating committee and ratified by the county and each municipality therein or alternatively adopted by a dispute resolution panel shall be submitted to and approved by the local government planning advisory committee.

(B) IF urban growth boundaries, planned growth areas and rural areas were recommended or revised by a coordinating committee and ratified by the county and each municipality therein;

THEN the local government planning advisory committee shall grant its approval, and the growth plan shall become immediately effective.

(C) In addition, in any county with a charter form of government, the annexation reserve agreements in effect on January 1, 1998, are deemed to satisfy the requirement of a growth plan, and the local government planning advisory committee shall approve such plan.

(D) In all other cases:

IF the local government planning advisory committee determines that such urban growth boundaries, planned growth areas and rural areas conform with the provisions of § 6-58-106;

THEN the local government planning advisory committee shall grant its approval and the growth plan shall immediately become effective;

HOWEVER, IF the local government planning advisory committee determines that such urban growth boundaries, planned growth areas and/or rural areas in any way do not conform with the provisions of § 6-58-106;

THEN the committee shall adopt and grant its approval of alternative urban growth boundaries, planned growth areas and/or rural areas for the sole purpose of making the adjustments necessary to achieve conformance with the provisions of § 6-58-106.

(E) Such alternative urban growth boundaries, planned growth areas and/or rural areas shall supersede and replace all conflicting urban growth boundaries, planned growth areas and/or rural areas and shall immediately become effective as the growth plan.

(2) After the local government planning advisory committee has approved a growth plan, the committee shall forward a copy to the county mayor who shall file the plan in the register's office. The register may not impose a fee on the county mayor for this service.

(d) (1) After the local government planning advisory committee has approved the county's initial growth plan, the plan shall stay in effect for not less than three (3) years absent a showing of extraordinary circumstances. After the initial three-year period, a growth plan may be amended as often as deemed necessary by the county and cities. Any time after the expiration of the initial three-year period, the mayor of any municipality in the county or the county mayor or county executive may propose an amendment to the growth plan by filing notice with the county mayor or county executive and with the mayor of each municipality in the county. Upon receipt of such notice, the county mayor or county executive shall take appropriate action to reconvene or reestablish the coordinating committee within sixty (60) days of the receipt of the notice. Except as provided for in this subdivision (d)(1), the procedures for amending the growth plan shall be the same as the procedures in this section for establishing the original plan. The burden of proving the reasonableness and necessity of the proposed amendment shall be upon the party proposing the change. It is the duty of the coordinating committee to submit the proposed amendment with its recommendation either for or against the amendment to the county legislative body and to the governing body of each municipality within the county for their approval or disapproval within six (6) months of the date of the coordinating committee's first meeting on the proposed amendment. After the proposed amendment is approved by the county legislative body and the governing body of each municipality and by the local government planning advisory committee, the amendment shall become part of the county's growth plan.

(2) In any county with a charter form of government with annexation reserve agreements in effect on January 1, 1998, any municipality or the county may immediately file a proposed amendment after May 19, 1998, in accordance with this subsection (d).



§ 6-58-105 - Judicial review of growth plan.

(a) The affected county, an affected municipality, a resident of such county or an owner of real property located within such county is entitled to judicial review under this section, which shall be the exclusive method for judicial review of the growth plan and its urban growth boundaries, planned growth areas and rural areas. Proceedings for review shall be instituted by filing a petition for review in the chancery court of the affected county. Such petition shall be filed during the sixty-day period after final approval of such urban growth boundaries, planned growth areas and rural areas by the local government planning advisory committee. In accordance with the provisions of the Tennessee rules of civil procedure pertaining to service of process, copies of the petition shall be served upon the local government planning advisory committee, the county and each municipality located or proposing to be located within the county.

(b) Judicial review shall be de novo and shall be conducted by the chancery court without a jury. The petitioner shall have the burden of proving, by a preponderance of the evidence, that the urban growth boundaries, planned growth areas and/or rural areas are invalid because the adoption or approval thereof was granted in an arbitrary, capricious, illegal or other manner characterized by abuse of official discretion. The filing of the petition for review does not itself stay effectiveness of the urban growth boundaries, planned growth areas and rural areas; provided, that the court may order a stay upon appropriate terms if it is shown to the satisfaction of the court that any party or the public at large is likely to suffer significant injury if such stay is not granted. If more than one (1) suit is filed within the county, then all such suits shall be consolidated and tried as a single civil action.

(c) IF the court finds by a preponderance of the evidence that the urban growth boundaries, planned growth areas and/or rural areas are invalid because the adoption or approval thereof was granted in an arbitrary, capricious, illegal or other manner characterized by abuse of official discretion;

THEN an order shall be issued vacating the same, in whole or in part, and remanding the same to the county and the municipalities in order to identify and obtain adoption or approval of urban growth boundaries, planned growth areas and/or rural areas in conformance with the procedures set forth within § 6-58-104.

(d) Any party to the suit, aggrieved by the ruling of the chancery court, may obtain a review of the final judgment of the chancery court by appeal to the court of appeals.



§ 6-58-106 - Urban growth boundaries -- Proposal -- Hearing -- Rural areas.

(a) (1) The urban growth boundaries of a municipality shall:

(A) Identify territory that is reasonably compact yet sufficiently large to accommodate residential and nonresidential growth projected to occur during the next twenty (20) years;

(B) Identify territory that is contiguous to the existing boundaries of the municipality;

(C) Identify territory that a reasonable and prudent person would project as the likely site of high density commercial, industrial and/or residential growth over the next twenty (20) years based on historical experience, economic trends, population growth patterns and topographical characteristics; if available, professional planning, engineering or economic studies, or any of these studies, may also be considered;

(D) Identify territory in which the municipality is better able and prepared than other municipalities to efficiently and effectively provide urban services; and

(E) Reflect the municipality's duty to facilitate full development of resources within the current boundaries of the municipality and to manage and control urban expansion outside of such current boundaries, taking into account the impact to agricultural lands, forests, recreational areas and wildlife management areas.

(2) Before formally proposing urban growth boundaries to the coordinating committee, the municipality shall develop and report population growth projections; such projections shall be developed in conjunction with the University of Tennessee. The municipality shall also determine and report the current costs and the projected costs of core infrastructure, urban services and public facilities necessary to facilitate full development of resources within the current boundaries of the municipality and to expand such infrastructure, services and facilities throughout the territory under consideration for inclusion within the urban growth boundaries. The municipality shall also determine and report on the need for additional land suitable for high density, industrial, commercial and residential development, after taking into account all areas within the municipality's current boundaries that can be used, reused or redeveloped to meet such needs. The municipality shall examine and report on agricultural lands, forests, recreational areas and wildlife management areas within the territory under consideration for inclusion within the urban growth boundaries and shall examine and report on the likely long-term effects of urban expansion on such agricultural lands, forests, recreational areas and wildlife management areas.

(3) Before a municipal legislative body may propose urban growth boundaries to the coordinating committee, the municipality shall conduct at least two (2) public hearings. Notice of the time, place and purpose of the public hearing shall be published in a newspaper of general circulation in the municipality not less than fifteen (15) days before the hearing.

(b) (1) Each planned growth area of a county shall:

(A) Identify territory that is reasonably compact yet sufficiently large to accommodate residential and nonresidential growth projected to occur during the next twenty (20) years;

(B) Identify territory that is not within the existing boundaries of any municipality;

(C) Identify territory that a reasonable and prudent person would project as the likely site of high or moderate density commercial, industrial and/or residential growth over the next twenty (20) years based on historical experience, economic trends, population growth patterns and topographical characteristics; (if available, professional planning, engineering and/or economic studies may also be considered);

(D) Identify territory that is not contained within urban growth boundaries; and

(E) Reflect the county's duty to manage natural resources and to manage and control urban growth, taking into account the impact to agricultural lands, forests, recreational areas and wildlife management areas.

(2) Before formally proposing any planned growth area to the coordinating committee, the county shall develop and report population growth projections; such projections shall be developed in conjunction with the University of Tennessee. The county shall also determine and report the projected costs of providing urban type core infrastructure, urban services and public facilities throughout the territory under consideration for inclusion within the planned growth area as well as the feasibility of recouping such costs by imposition of fees or taxes within the planned growth area. The county shall also determine and report on the need for additional land suitable for high density industrial, commercial and residential development after taking into account all areas within the current boundaries of municipalities that can be used, reused or redeveloped to meet such needs. The county shall also determine and report on the likelihood that the territory under consideration for inclusion within the planned growth area will eventually incorporate as a new municipality or be annexed. The county shall also examine and report on agricultural lands, forests, recreational areas and wildlife management areas within the territory under consideration for inclusion within the planned growth area and shall examine and report on the likely long-term effects of urban expansion on such agricultural lands, forests, recreational areas and wildlife management areas.

(3) Before a county legislative body may propose planned growth areas to the coordinating committee, the county shall conduct at least two (2) public hearings. Notice of the time, place and purpose of the public hearing shall be published in a newspaper of general circulation in the county not less than fifteen (15) days before the hearing.

(c) (1) Each rural area shall:

(A) Identify territory that is not within urban growth boundaries;

(B) Identify territory that is not within a planned growth area;

(C) Identify territory that, over the next twenty (20) years, is to be preserved as agricultural lands, forests, recreational areas, wildlife management areas or for uses other than high density commercial, industrial or residential development; and

(D) Reflect the county's duty to manage growth and natural resources in a manner that reasonably minimizes detrimental impact to agricultural lands, forests, recreational areas and wildlife management areas.

(2) Before a county legislative body may propose rural areas to the coordinating committee, the county shall conduct at least two (2) public hearings. Notice of the time, place and purpose of the public hearing shall be published in a newspaper of general circulation in the county not less than fifteen (15) days before the hearing.

(d) Notwithstanding the extraterritorial planning jurisdiction authorized for municipal planning commissions designated as regional planning commissions in title 13, chapter 3, nothing in this chapter shall be construed to authorize municipal planning commission jurisdiction beyond an urban growth boundary; provided, that in a county without county zoning, a municipality may provide extraterritorial zoning and subdivision regulation beyond its corporate limits with the approval of the county legislative body.



§ 6-58-107 - Approved plan required -- Land use decisions to be consistent with plan.

(a) Not later than July 1, 2001, a growth plan for each county shall be submitted to and approved by the local government planning advisory committee in accordance with § 6-58-104. After a growth plan is so approved, all land use decisions made by the legislative body and the municipality's or county's planning commission shall be consistent with the growth plan.

(b) The growth plan shall include, at a minimum, documents describing and depicting municipal corporate limits, as well as urban growth boundaries, planned growth areas, if any, and rural areas, if any, approved in conformance with § 6-58-104.

(c) The purpose of a growth plan is to direct the coordinated, efficient, and orderly development of the local government and its environs that will, based on an analysis of present and future needs, best promote the public health, safety, morals and general welfare.

(d) A growth plan may address land-use, transportation, public infrastructure, housing, and economic development.

(e) The goals and objectives of a growth plan include the need to:

(1) Provide a unified physical design for the development of the local community;

(2) Encourage a pattern of compact and contiguous high density development to be guided into urban areas or planned growth areas;

(3) Establish an acceptable and consistent level of public services and community facilities and ensure timely provision of those services and facilities;

(4) Promote the adequate provision of employment opportunities and the economic health of the region;

(5) Conserve features of significant statewide or regional architectural, cultural, historical, or archaeological interest;

(6) Protect life and property from the effects of natural hazards, such as flooding, winds, and wildfires;

(7) Take into consideration such other matters that may be logically related to or form an integral part of a plan for the coordinated, efficient and orderly development of the local community; and

(8) Provide for a variety of housing choices and assure affordable housing for future population growth.



§ 6-58-108 - [Repealed.]

HISTORY: Acts 1998, ch. 1101, § 9; 2003, ch. 90, § 2; 2008, ch. 818, § 2; repealed by Acts 2015, ch. 512, § 10, effective June 29, 2015.



§ 6-58-109 - Increased allocation of certain funds for counties and municipalities with approved growth plans.

(a) Upon approval of the growth plan by the local government planning advisory committee but beginning no earlier than July 1, 2000, each municipality within the county and the county shall receive an additional five (5) points on a scale of one hundred (100) points or a comparable percentage increase as determined by the commissioner of economic and community development in any evaluation formula for the allocation of private activity bond authority and for the distribution of grants from the department of economic and community development for the:

(1) Tennessee industrial infrastructure program;

(2) Industrial training service program; and

(3) Community development block grants.

(b) Upon approval of the growth plan by the local government planning advisory committee but beginning no earlier than July 1, 2000, each municipality within the county and the county shall receive an additional five (5) points on a scale of one hundred (100) points or a comparable percentage increase as determined by the commissioner if permissible under federal requirements in any evaluation formula for the distribution of grants from the department of environment and conservation for state revolving fund loans for water and sewer systems; provided, that no such preferences shall be granted if prohibited by federal law or regulation.

(c) Upon approval of the growth plan by the local government planning advisory committee but beginning no earlier than July 1, 2000, each municipality within the county and the county shall receive an additional five (5) points on a scale of one hundred (100) points or a comparable percentage increase as determined by the executive director in any evaluation formula for the distribution of HOUSE or HOME grants from the Tennessee housing development authority or low income tax credits or private activity bond authority; provided, that no such preferences shall be granted if prohibited by federal law or regulation.



§ 6-58-110 - Certain grants unavailable to counties and municipalities without approved growth plan as of July 1, 2001.

Effective July 1, 2001, the following loan and grant programs shall be unavailable in those counties and municipalities that do not have growth plans approved by the local government planning advisory committee, and shall remain unavailable until growth plans have been approved:

(1) Tennessee housing development agency grant programs;

(2) Community development block grants;

(3) Tennessee industrial infrastructure program grants;

(4) Industrial training service grants;

(5) Intermodal Surface Transportation Efficiency Act funds or any subsequent federal authorization for transportation funds; and

(6) Tourism development grants.



§ 6-58-111 - Annexation procedure -- Quo warranto action to challenge annexation.

(a) A municipality possesses exclusive authority to annex territory located within its approved urban growth boundaries; therefore, no municipality may annex by ordinance or by referendum any territory located within another municipality's approved urban growth boundaries. Within a municipality's approved urban growth boundaries, a municipality may use any of the methods in chapter 51 of this title to annex territory; provided, that if a quo warranto action is filed to challenge the annexation, the party filing the action has the burden of proving that:

(1) An annexation ordinance is unreasonable for the overall well-being of the communities involved; or

(2) The health, safety, and welfare of the citizens and property owners of the municipality and territory will not be materially retarded in the absence of such annexation.

(b) In any such action, the action shall be tried by the circuit court judge or chancellor without a jury.

(c) (1) Prior to a municipality annexing by ordinance territory outside its existing urban growth boundary whether the territory desired for annexation is within another municipality's urban growth boundary or a county's planned growth area or rural area, it must first amend the growth plan by having its desired change to the urban growth boundary submitted to the coordinating committee and then receive a recommendation for or against the amendment from the coordinating committee, the coordinating committee then must submit the proposed amendment with its recommendation to all the legislative bodies for approval. If the amendment to the growth plan is approved by the legislative bodies or by the dispute resolution panel, it is then submitted to the local government planning advisory committee for its approval. This amendment process must follow the procedure as outlined in § 6-58-104 and the criteria for establishing an urban growth boundary as delineated in § 6-58-106.

(2) As an alternative to a municipality annexing in a county's planned growth area or rural area by first amending the growth plan as described in subdivision (c)(1), a municipality may annex within a county's planned growth area or rural area, but the annexation must be by referendum only and not by ordinance. The municipality must follow the referendum process as provided for in §§ 6-51-104 and 6-51-105.



§ 6-58-112 - New municipalities -- Property tax -- Incorporation election.

(a) (1) After January 1, 1999, a new municipality may only be created in territory approved as a planned growth area in conformity with § 6-58-104;

(2) A county may provide or contract for the provision of services within a planned growth area and set a separate tax rate specifically for the services provided within a planned growth area; and

(3) A county may establish separate zoning regulations within a planned growth area, for territory within an urban growth boundary or within a rural area.

(b) A municipality, incorporated after May 19, 1998, shall impose a property tax that raises an amount of revenue not less than the amount of the annual revenues derived by the municipality from state-shared taxes as estimated by the department of revenue on or before July 1. The municipality shall levy and provide for the administration and collection of a property tax in the required amount before the municipality may receive state-shared taxes. Furthermore, § 6-51-115(b) shall apply within the territory of such newly incorporated municipality as if such territory had been annexed rather than incorporated. For purposes of levying a property tax, the incorporation of a municipality shall be effective on January 1 following the election at which the incorporation is approved.

(c) (1) If the residents of a planned growth area petition to have an election of incorporation, the county legislative body shall approve the corporate limits and the urban growth boundary of the proposed municipality before the election to incorporate may be held.

(2) Within six (6) months of the incorporation election, the municipality shall adopt by ordinance a plan of services for the services the municipality proposes to deliver. The municipality shall prepare and publish its plan of services in a newspaper of general circulation distributed in the municipality. The rights and remedies of § 6-51-108 apply to the plan of services adopted by the municipality.



§ 6-58-113 - Monitoring and reporting by advisory commission on intergovernmental relations.

The Tennessee advisory commission on intergovernmental relations (TACIR) shall monitor implementation of this chapter and shall periodically report its findings and recommendations to the general assembly. Each agency of the executive branch, each municipal and county official, each local government organization, including any planning commission and development district, shall cooperate with the commission and provide necessary information and assistance for the commission's reports. TACIR reserve funds may be expended for the purpose of performing duties assigned by this section.



§ 6-58-114 - Joint economic and community development board.

(a) It is the intent of the general assembly that local governments engage in long-term planning, and that such planning be accomplished through regular communication and cooperation among local governments, the agencies attached to them, and the agencies that serve them. It is also the intent of the general assembly that the growth plans required result from communication and cooperation among local governments.

(b) There shall be established in each county a joint economic and community development board, which shall be established by interlocal agreement pursuant to § 5-1-113. The purpose of the board is to foster communication relative to economic and community development between and among governmental entities, industry, and private citizens.

(c) Each joint economic and community development board shall be composed of representatives of county and city governments, private citizens, and present industries and businesses. The final makeup of the board shall be determined by interlocal agreement but shall, at a minimum, include the county mayor and the city mayor or city manager, if appropriate, of each city lying within the county and one (1) person who owns land qualifying for classification and valuation under title 67, chapter 5, part 10; provided, that in cases where there are multiple cities, smaller cities may have representation on a rotating basis as determined by the interlocal agreement.

(d) There shall be an executive committee of the board, which shall be composed of members of the joint economic and community development board selected by the entire board. The makeup of the executive committee shall be determined by the entire joint economic and community development board but shall, at a minimum, include the county mayor and the city mayors or city managers of the larger municipalities in the county.

(e) The terms of office shall be determined by the interlocal agreement, but shall be staggered, except for those positions held by elected officials whose terms shall coincide with the terms of office for their elected positions. All terms of office shall be for a maximum of four (4) years.

(f) The board shall meet, at a minimum, four (4) times annually, and the executive committee of the board shall meet at least four (4) times annually. An executive committee meeting shall be held once each calendar quarter. Minutes of all meetings of the board and the executive committee shall be documented by minutes kept and by certification of attendance. Meetings of the joint economic and community development board and its executive committee are subject to the open meetings law.

(g) (1) The activities of the board shall be jointly funded by the participating governments. The formula for determining the amount of funds due from each participating government shall be determined by adding the population of the entire county as established by the last federal decennial census to the populations of each city as determined by the last federal decennial census, or special census as provided for in § 6-51-114, and then determining the percentage that the population of each governmental entity bears to the total amount.

(2) If a special census has been certified pursuant to § 6-51-114, during the five-year period after certification of the last federal decennial census, the formula shall be adjusted by the board to reflect the result of the special census; provided, that the board shall only make such an adjustment during the fifth year following the certification of a federal decennial census.

(3) The board may accept and expend donations, grants and payments from persons and entities other than the participating governments. The board is authorized to transfer or to donate funds from participating governments or outside sources to other public or nonprofit entities within the county to be used for economic or industrial development purposes.

(4) If, on May 19, 1998, a county and city government have a joint economic and community development council that has an established funding mechanism to carry out a unified economic and community development program for the entire county, such funding mechanism shall be utilized in lieu of the formula established in this subsection (g).

(h) An annual budget to fund the activities of the board shall be recommended by the executive committee to the board, which shall adopt a budget before April 1 of each year. The funding formula established by this act shall then be applied to the total amount budgeted by the board as the participating governments' contributions for the ensuing fiscal year. The budget and a statement of the amount due from each participating government shall be immediately filed with the appropriate officer of each participating government. In the event a participating government does not fully fund its contribution, the board may establish and impose such sanctions or conditions as it deems proper.

(i) When applying for any state grant a city or a county shall certify its compliance with the requirements of this section.

(j) If there exists within a county a similar organization on May 19, 1998, that organization may satisfy the requirements of this section. The county mayor shall file a petition with the committee, which shall make a determination whether the existing organization is sufficiently similar to the requirements of this section. When the committee has made its determination, an affected municipality or county may rely upon that status of the existing organization to satisfy the certification requirements of subsection (i).

(k) The county mayor and the mayor, or city manager, if appropriate, of each city lying within the county are authorized to designate an alternate representative, who shall have full authority to vote and participate in all activities of the joint economic and community development board and its executive committee. An alternate appointed to serve on the joint economic and community development board or its executive committee shall have experience or education in the fields of public administration, economic and community development or planning, and be able to speak for the entity represented.



§ 6-58-115 - Applicability to pending annexation ordinances.

This chapter shall not apply to any annexation ordinance that was pending, but not yet effective, on November 25, 1997.



§ 6-58-116 - Airport -- Annexation-free zone.

Notwithstanding §§ 6-58-106, former 6-58-108 [repealed] and 6-58-111, the property of an airport with regularly scheduled commercial passenger service that is located in a county other than the county where the creating municipality is located, except upon approval by resolution of the legislative body of the creating municipality, shall be and remain in an annexation-free zone.



§ 6-58-117 - Flood insurance rate map or flood hazard boundary map -- Requirements for participation in the national flood insurance program.

(a) In cooperation with the department of economic and community development, all counties and municipalities in this state that have an effective flood insurance rate map or flood hazard boundary map published by the federal emergency management agency that identifies a special flood hazard area within the political boundaries of the county or municipality shall meet the requirements for participation in the national flood insurance program authorized by 42 U.S.C. § 4001 et seq. and administered by the federal emergency management agency on or before June 30, 2012.

(b) If a county or municipality does not currently have an effective flood insurance rate map or flood hazard boundary map published by the federal emergency management agency that identifies a special flood hazard area within the political boundaries of county or municipality, the county or municipality shall have twenty-four (24) months from the effective date of any future flood insurance rate map or flood hazard boundary map published by the federal emergency management agency to meet the requirements for participation in the national flood insurance program.



§ 6-58-118 - Urban growth boundaries -- Expansion without reconvening coordinating committee or approval from county.

A municipality may expand its urban growth boundaries to annex a tract of land without reconvening the coordinating committee or approval from the county or any other municipality if:

(1) The tract is contiguous to a tract of land that has the same owner and has already been annexed by the municipality;

(2) The tract is being provided water and sewer services; and

(3) The owner of the tract, by notarized petition, consents to being included within the urban growth boundaries of the municipality.






Chapter 59 - [Repealed]

§ 6-59-101 - [Repealed].

HISTORY: Acts 2005, ch. 448, § 2.












Title 7 - Consolidated Governments and Local Governmental Functions and Entities

Metropolitan Government

Chapter 1 - Metropolitan Government--General Provisions

§ 7-1-101 - Definitions -- Chapters 1-6.

As used in chapters 1-6 of this title, unless the context otherwise requires:

(1) "City governing body" means the city council or other public agency possessing power and authority usually possessed by a city council;

(2) "County governing body" means that body in a particular county that is vested with the power to levy property taxes;

(3) "General services district" means a service district within a metropolitan government whose geographical limits are coextensive with the total area in which the government functions;

(4) "Metropolitan government" means the political entity created by consolidation of all, or substantially all, of the political and corporate functions of a county and a city or cities;

(5) "Metropolitan government charter commission" or "charter commission" means a commission established to propose to the voters for adoption the charter for a metropolitan government;

(6) "Municipal corporation" means an incorporated city or town;

(7) "Principal city" means that municipal corporation having the largest population of any municipality in a particular county;

(8) "Smaller city" means any municipal corporation other than the principal city; and

(9) "Urban services district" means a service district within a metropolitan government in which are furnished by the metropolitan government municipal services additional to those provided in the general services district.



§ 7-1-102 - Legislative purpose and intent -- Construction -- Continuation of local functions and powers.

(a) It is hereby declared to be the legislative intent and purpose of chapters 1-3 of this title to provide for the consolidation of all, or substantially all, of the governmental and corporate functions now or hereafter vested in municipal corporations with the governmental and corporate functions now or hereafter vested in the counties in which such municipal corporations are located, and to provide for the creation of metropolitan governments, which may be used to fulfill the unique and urgent needs of a modern metropolitan area.

(b) Chapters 1-3 of this title are hereby declared to be remedial legislation to be liberally construed as a utilization of the constitutional power granted by Amendment No. 8 to article XI, § 9 of the Constitution of Tennessee approved at an election on November 3, 1953.

(c) After consolidation of a county and a municipal corporation or corporations under § 7-1-103, no functions of the governing bodies of the county and the municipal corporation, or of the officers thereof, shall be retained and continued, unless chapters 1-3 of this title or the charter of the metropolitan government expressly so provide, or unless such retention and continuation are required by the Constitution of Tennessee. After the consolidation, no officer or agency of the county or of the municipal corporation shall retain any right, power, duty or obligation, unless chapters 1-3 of this title or the charter of the metropolitan government expressly so provide, or unless such retention and continuation are required by the Constitution of Tennessee.

(d) Any municipal corporation that lies in two (2) or more counties, except those in counties excluded in § 7-1-112(d), may consolidate with the county in which the majority of its territory lies.



§ 7-1-103 - Consolidation of functions.

(a) Each county in this state, without regard to population, and the municipal corporations within such county, may consolidate all, or substantially all, of their governmental and corporate functions in the manner and with the consequences provided in this chapter. The consolidation, when complete, shall result in the creation and establishment of a new metropolitan government to perform all, or substantially all, of the governmental and corporate functions previously performed by the county and by the municipal corporations, the voters of which approve the consolidation.

(b) Nothing contained in this section, or any other law, except § 7-1-112(d), shall be construed to prohibit a municipal corporation that lies in two (2) or more counties from consolidating its governmental and corporate functions with the county in which the majority of its territory lies.



§ 7-1-104 - Creation of municipality or public service district after charter commission created.

When a metropolitan government charter commission is created, as provided in § 7-2-101, no municipality and no public service district, including, but not limited to, a utility district, sanitary district or school district, shall thereafter be created in the county proposed to be included in such consolidation, unless and until the proposed charter of metropolitan government shall have been rejected by voters in a referendum election as provided in § 7-2-106, or unless and until a charter has been adopted by the voters in a referendum election as provided in § 7-2-106 with provisions permitting such municipalities or public service districts as described in § 7-1-103.



§ 7-1-105 - Civil districts.

When a metropolitan government is created and established within a county, there shall then be and continue only two (2) civil districts, one (1) consisting of the area embraced in the urban services district and the other consisting of the area of the county other than the urban services district.



§ 7-1-106 - Excluded smaller city -- Inclusion within metropolitan government.

Any smaller city that has been excluded from a metropolitan government created and established under chapters 1-3 of this title may at any time surrender its municipal charter and become a part of that metropolitan government under such terms and conditions and by such methods and procedures as may be established in the charter of the metropolitan government; provided, that no such consolidation shall become effective until submitted to the registered voters residing within the smaller city and approved by a majority of those voting.



§ 7-1-107 - Effect on local government simplification statutes.

Nothing in chapters 1-3 of this title shall be construed to alter, abridge or abrogate any provision of §§ 5-1-113 and 49-2-503 or any other law, practice, custom or tradition with respect to contractual, cooperative, unilateral or other devices for simplifying or expediting municipal or county government.



§ 7-1-108 - Appointment of state officials to public utility boards.

Notwithstanding any law, including any municipal or metropolitan charter to the contrary, the appropriate appointing authority may appoint at least one (1) elected state official to serve as a member of the board of any public utility operated by a municipality or metropolitan government. This section shall only apply to those counties having a metropolitan form of government.



§ 7-1-109 - Elected officials may decline salaries.

Any and all elected public officials in counties that have a metropolitan form of government are authorized to refuse or decline any and all salaries to which they may be entitled under the laws of this state or local ordinances.



§ 7-1-110 - Change by ordinance of local governmental entities or functions established by private act.

Any city or county office, department, board, commission, agency or function established by private act prior to the adoption of a metropolitan form of government may be altered, consolidated or abolished by ordinance of the chief legislative body of the metropolitan government if the charter of the metropolitan government does not otherwise provide for the office, department, board, commission, agency or function, and such alteration, consolidation or abolition is not otherwise prohibited by chapters 1-6 of this title or the Constitution of Tennessee.



§ 7-1-111 - Electric power boards -- Removal of members of certain utility boards -- Salary increase.

(a) Notwithstanding any law to the contrary, any electric power board having a customer service greater than two hundred thousand (200,000) active electric meters within a county having a metropolitan form of government shall be composed of at least seven (7) members.

(b) The initial term of office of the two (2) additional members of the electric power board appointed pursuant to this section shall be for a period of five (5) years and three (3) years respectively, with each such appointment to be effective July 1, 1988. Each successive term of office shall be for a period of five (5) years from the date of expiration of the preceding term of office.

(c) Any member of a utility board created under the charter of a metropolitan government that has a population in excess of four hundred thousand (400,000), according to the 1980 federal census or any subsequent federal census, may be removed from office upon a vote of three fourths (3/4) of the members of the governing body of such metropolitan government, but only after the assertion of reasons for removal as set forth in a resolution passed by three fourths (3/4) of the members of such governing body and only after the holding of a public hearing before such governing body.

(d) No officer of an electric system owned and operated by a metropolitan government shall receive any salary increase that exceeds ten percent (10%) of such officer's base salary for the previous year unless such increase is approved by a unanimous vote of the board.



§ 7-1-112 - Consolidation with county wherein majority of municipal territory lies.

(a) Notwithstanding § 7-2-106, or any other law to the contrary, whenever a municipal corporation that lies in two (2) or more counties is proposed for consolidation with the county in which the majority of its territory lies, any referendum held pursuant to § 7-2-106 shall also include all qualified voters of the municipal corporation, regardless of whether such voters reside or own property outside of the boundaries of the county in which the majority of the municipal corporation's territory lies. The respective county election commissions shall cooperate fully in order to implement this section in an effective, efficient, and timely manner.

(b) Notwithstanding § 2-2-107, or any other law to the contrary, whenever a municipal corporation that lies in two (2) or more counties consolidates its governmental and corporate functions with the county in which the majority of its territory lies, elections for consolidated government representation and school board representation, as well as all other referenda and elections pertaining to the affairs of such consolidated government, shall also include all qualified voters of such municipal corporation, regardless of whether such voters reside or own property outside of the boundaries of the county in which the majority of the municipal corporation's territory lies. The respective election commissions shall cooperate fully in order to implement this section in an effective, efficient, and timely manner.

(c) Whenever a municipal corporation that lies in two (2) or more counties consolidates its governmental and corporate functions with the county in which the majority of its territory lies, the urban services tax prescribed pursuant to § 7-2-108(a)(5) may be levied throughout the territory of the municipal corporation; however, the general services tax prescribed pursuant to § 7-2-108(a)(5) shall not be levied in any portion of the territory of the municipal corporation that lies outside of the boundaries of such county.

(d) (1) This section and §§ 7-1-102(d) and 7-1-103(b) do not apply in counties with populations according to the 1980 federal census or any subsequent federal census of: Click here to view image.

(2) This section and §§ 7-1-102(d) and 7-1-103(b) do not apply in counties having a metropolitan form of government and a population in excess of four hundred fifty thousand (450,000), according to the 1980 federal census or any subsequent federal census.






Chapter 2 - Metropolitan Government--Adoption and Provisions of Charter

§ 7-2-101 - Metropolitan government charter commission -- Creation -- Methods of selecting members.

The initial step in a consolidation under this chapter shall be the creation of a metropolitan government charter commission, sometimes called "charter commission" in this chapter, by one (1) of the following methods:

(1) The commission may be created by the adoption of a consolidation resolution by the governing body of a county and by the adoption of a substantially similar resolution by the governing body of the principal city in the county;

(A) The resolution may be adopted by a majority vote of the members of such governing body present and voting, a quorum being present, at any regular meeting or at any meeting specially called to consider the resolution. The resolution shall provide that a metropolitan government charter commission is established to propose to the people the consolidation of all, or substantially all, of the governmental and corporate functions of the county and its principal city and the creation of a metropolitan government for the administration of the consolidated functions;

(B) The resolution shall either:

(i) Authorize the county mayor to appoint ten (10) commissioners, subject to confirmation by the county governing body, and authorize the mayor of the principal city to appoint five (5) commissioners, subject to confirmation by the city governing body; or

(ii) Provide that an election shall be held to select members of the metropolitan government charter commission;

(C) It is the legislative intent that the persons appointed to the charter commission shall be broadly representative of all areas of the county and principal city and that every effort shall be made to include representatives from various political, social, and economic groups within the county and principal municipality;

(D) Promptly after the adoption of the consolidation resolution by the governing body of a county, its clerk shall certify the fact of such adoption with a copy of the resolution to the clerk of the governing body of the principal city, and promptly after the adoption of a consolidation resolution by the governing body of the principal city, its clerk shall certify the fact of such adoption to the clerk of the governing body of the county;

(E) When the resolutions of the governing bodies of the county and of the principal city shall provide for the appointment of commissioners of the county and city, the metropolitan government charter commission shall be created and duly constituted after appointments have been made and confirmed;

(F) When the resolutions provide for an election to select members of the metropolitan government charter commission, copies of the resolution shall be certified by the clerks of the governing bodies to the county election commission, together with certificates as to the fact and date of adoption, and then an election shall be held as provided in § 7-2-102;

(G) In any county having a metropolitan form of government in existence on January 1, 1977, the metropolitan mayor or county mayor is authorized to appoint five (5) commissioners, subject to confirmation by the county governing body, and the mayor of the principal city is authorized to appoint five (5) commissioners, subject to confirmation by the city governing body;

(H) When the consolidation resolutions provide for the appointment of members of the metropolitan government charter commission, such appointments shall be made within thirty (30) days after the adoption of the resolution by the last governing body to do so, whether of the county or the principal city;

(2) In counties having a board of county commissioners, a charter commission may be created by the adoption of a consolidation resolution by either the governing body of the county or the board of county commissioners and by the adoption of a substantially similar resolution by the governing body of the principal city in the county;

(A) The resolution may be adopted by majority vote of the total number of members to which such governing body is entitled, or by a majority of the members of the board of county commissioners, at any regular or called meeting of such county governing body or board of county commissioners;

(B) The resolution and the procedures concerning its adoption and certification and the appointment or election of members of the charter commission pursuant thereto shall be governed by subdivision (1), except that if members of the charter commission are to be appointed, the resolution shall authorize the county mayor to appoint six (6) commissioners, and the board of county commissioners to appoint six (6) commissioners, and the mayor of the principal city to appoint eight (8) commissioners;

(i) The commissioners appointed by the mayor of the principal city shall be made subject to confirmation by the city governing body, and the commissioners appointed by the county mayor and by the board of county commissioners shall be made subject to confirmation by whichever of the county bodies first adopts a consolidation resolution, unless both bodies adopt a consolidation resolution on the same day, in which case, the commissioners appointed by the county mayor shall be confirmed by the county governing body and the commissioners appointed by the board of county commissioners shall not be subject to confirmation;

(ii) It is the legislative intent that the persons appointed shall be broadly representative of all areas of the county and principal city and that every effort shall be made to include representatives from various political, social and economic groups within the county and principal municipality;

(3) The charter commission may be created in any county in the manner prescribed by private act of the general assembly; or

(4) The commission may be created upon receipt of a petition, signed by qualified voters of the county, equal to at least ten percent (10%) of the number of votes cast in the county for governor in the last gubernatorial election;

(A) The petition shall be delivered to the county election commission for certification. After the petition is certified, the county election commission shall deliver the petition to the governing body of the county and the governing body of the principal city in the county. The petition shall become the consolidation resolution of the county and the principal city in the county. The resolution shall provide that a metropolitan government charter commission is established to propose to the people the consolidation of all, or substantially all, of the government and corporate functions of the county and its principal city, and the creation of a metropolitan government for the administration of the consolidated functions;

(B) The resolution shall either:

(i) Authorize the county mayor to appoint ten (10) commissioners, subject to confirmation by the county governing body, and authorize the mayor of the principal city to appoint five (5) commissioners, subject to confirmation by the city governing body; or

(ii) Provide that an election shall be held to select members of the metropolitan government charter commission; provided, that if the governing body of the county and the governing body of the principal city cannot agree on the method of selecting members of the metropolitan government charter commission within sixty (60) days of certification, then an election shall be held to select members of the metropolitan government charter commission as provided in § 7-2-102;

(C) It is the legislative intent that the persons appointed to the charter commission shall be broadly representative of all areas of the county and principal city and that every effort shall be made to include representatives from various political, social, and economic groups within the county and principal municipality;

(D) When such resolution provides for the appointment of commissioners of the county and city, the metropolitan government charter commission shall be created and duly constituted after appointments have been made and confirmed;

(E) When the resolution provides for an election to select members of the metropolitan government charter commission, copies of the resolution shall be certified by the clerks of the governing bodies to the county election commission, and then an election shall be held as provided in § 7-2-102;

(F) When the consolidation resolution provides for the appointment of members of the metropolitan government charter commission, the appointments shall be made within thirty (30) days after the resolution is submitted to the governing bodies of the county and the principal city; and

(G) If the referendum to approve consolidation fails, another commission may not be created by petition for three (3) years.



§ 7-2-102 - Election of members.

(a) No less than forty-six (46) days nor more than sixty (60) days after the adoption of a consolidation resolution by the governing bodies of a county and of its principal city, which resolution providing for an election of the members of a metropolitan government charter commission, it shall be the duty of the county election commission to hold a special election to elect members of the charter commission.

(b) The cost of the election shall be paid out of county funds.

(c) The ten (10) candidates receiving the highest total vote in the election shall be elected as members of the metropolitan government charter commission.

(d) Any qualified voter of the county shall be eligible for election as a member of the charter commission.

(e) The deadline for filing nominating petitions for candidates for the charter commission is twelve o'clock (12:00) noon of the fortieth day before the election.



§ 7-2-103 - Organization of charter commission -- Officers and personnel -- Compensation -- Vacancies.

(a) The members of the charter commission shall hold an organizational meeting at the courthouse at ten o'clock a.m. (10:00 a.m.) on the fifth day following their appointment or election, or at such subsequent date and place as a majority of the members may assemble.

(b) The metropolitan government charter commission shall be authorized to elect a chair, a secretary, and such other officers as it may deem necessary.

(c) The charter commission shall be authorized to employ such staff as may be required to assist it in drafting a charter for a single metropolitan government, which shall consolidate county and city functions as provided in this chapter and which shall be proposed for adoption.

(d) Members of the charter commission shall not receive per diem or other compensation for their services, except reimbursement of actual expenses by members.

(e) The staff employed by the commission shall be paid compensation as determined by the charter commission within the limits of funds available to it under this chapter.

(f) Vacancies in the office of charter commission shall be filled by the remaining members.



§ 7-2-104 - Appropriation for charter commission -- Disbursement -- Cooperation from public officials.

(a) Whenever any charter commission is established as provided in this chapter, it shall be the duty of the governing body of the county to appropriate sufficient funds to defray the expenses of the commission, which appropriation shall be not less than twenty-five thousand dollars ($25,000) nor more than fifty thousand dollars ($50,000). Such funds shall be disbursed by the county mayor or other fiscal officer of the county upon vouchers or warrants signed by the chair and the secretary of the commission.

(b) All public officials shall, upon request, furnish the commission with all information and assistance necessary or appropriate for its work.



§ 7-2-105 - Preparation and filing of proposed charter -- Publication.

Any charter commission established under this chapter shall prepare and file the charter proposed by it not later than nine (9) months after the date of its initial meeting, or within such extended limit of time as may be authorized by resolution of the governing bodies of the county and principal city. Copies of the proposed charter shall be filed with the county clerk, with the city clerk of each incorporated municipality in the county and with the county election commission. The copies shall be public records, available for inspection or examination by any interested person. The charter commission shall also furnish or make available to every daily or weekly newspaper published in the county a complete copy of the charter. The charter commission shall take such other steps within the limitation of its available funds as it deems reasonable and appropriate to inform the public throughout the county of the contents of the proposed charter, and the proposed charter may be published or summarized in pamphlets and booklets to be made available for general distribution.



§ 7-2-106 - Referendum on proposed charter.

(a) After a copy of the proposed charter has been certified to the county election commission, as provided in § 7-2-105, it shall be the duty of the county election commission to hold a special referendum election for the ratification or rejection of the proposed charter. The ballot shall be prepared so as to provide a choice for voters between:

Click here to view form

(b) The special referendum election shall be held on a date fixed by the county election commission not less than eighty (80) days nor more than one hundred (100) days subsequent to the filing of the charter as provided in § 7-2-105. Notice of the referendum election shall be given as required in other elections on questions submitted to the vote of the people. The date of the election and the form of ballot shall be uniform throughout the entire county, but the county election commission shall canvass the returns and certify the results as if separate elections were being held for the principal city and for the area of the county outside of the principal city of the county. For the purpose of determining whether the proposed charter has been accepted or rejected, the county election commission shall canvass the returns and certify the results:

(1) For the principal city; and

(2) For the entire area of the county outside of the principal city, including in such area the smaller cities, if any, within the county.

(c) The proposed charter shall be deemed ratified and adopted if the proposed charter is approved by a majority of those voting within the principal city and also a majority of those voting in the county outside of the principal city.

(d) The proposed charter shall be deemed rejected and shall not become effective if it is disapproved by a majority of those voting in the principal city. The proposed charter shall also be deemed rejected and shall not become effective if it is disapproved by a majority of those voting in the county outside of the principal city.

(e) The returns of the referendum election shall be certified by the county election commission to the secretary of state, together with a copy of the charter previously filed with the county election commission by the charter commission. Thereupon, the secretary of state shall issue a proclamation showing the result of the election on the adoption or rejection of the proposed charter, one (1) copy of which proclamation shall be attached to the copy of the charter certified to the secretary of state and one (1) copy of which shall be delivered to the county clerk, who shall attach the proclamation to the copy of the charter certified to the county clerk. Whenever a charter for metropolitan government has been adopted, the two (2) certified copies with proclamations attached to the certified copies shall be deemed duplicate original copies of the charter of the metropolitan government. The certified copy of the charter and proclamation deposited with the county clerk shall subsequently be delivered by the county clerk to the officer of the metropolitan government that the metropolitan charter may direct.



§ 7-2-107 - Smaller cities -- Inclusion in proposed consolidation -- Referendum.

(a) After a charter commission has been created, any smaller city within the county may by action of its legislative body appoint a representative to consult with the charter commission concerning the terms upon which the functions of such smaller city may be included in the proposed consolidation. Any terms proposed by the charter commission with respect to the smaller city shall be filed and published separately as an appendix to the metropolitan charter proposed with respect to the principal city, and shall be submitted independently in a special referendum election for ratification or rejection by the voters of the smaller city and by the voters of the county outside the smaller city in a manner similar to that provided in §§ 7-2-105 and 7-2-106 with respect to the proposed metropolitan charter for the principal city.

(b) The appendix shall be deemed ratified and adopted if it is approved by a majority of those voting within the smaller city and also by a majority of those voting in the county outside of such smaller city, but shall not become effective unless the proposed metropolitan charter with respect to the principal city and the county is ratified and adopted.

(c) The appendix shall be deemed rejected and shall not become effective if it is disapproved by a majority of those voting in the smaller city. It shall also be deemed rejected and shall not become effective if it is disapproved by a majority of those voting in the county outside of such smaller city.

(d) The returns of the referendum election on the proposed appendix shall be certified and proclaimed in a manner similar to that provided in § 7-2-106 with respect to the proposed metropolitan charter for the principal city.

(e) Where a proposed charter of metropolitan government is ratified by a majority of those voting in a principal city and of those voting in the county outside of the principal city, but a smaller city continues, either because a proposed appendix has been rejected or no such appendix has been proposed, the smaller city shall become a part of the general services district, but the smaller city may not thereafter be included within the urban services district by action of the metropolitan council.



§ 7-2-108 - Metropolitan charters -- Contents -- Removal of members of boards, commissions or authorities.

(a) The proposed metropolitan charter shall provide:

(1) For the creation of a metropolitan government vested with:

(A) Any and all powers that cities are, or may hereafter be, authorized or required to exercise under the Constitution and general laws of the state, as fully and completely as though the powers were specifically enumerated in the Constitution and general laws of the state, except only for such limitations and restrictions as are provided in chapters 1-6 of this title or in such charter; and

(B) Any and all powers that counties are, or may hereafter be, authorized or required to exercise under the Constitution and general laws of the state, as fully and completely as though the powers were specifically enumerated in the Constitution and general laws of the state, except only for such limitations and restrictions as are provided in chapters 1-6 of this title or in such charter;

(2) That the territory embraced in the metropolitan government shall be the total area of the county;

(3) The name of the metropolitan government, which name may be:

(A) The name of the principal city followed by the words "metropolitan government";

(B) The name of the county followed by the words "metropolitan government";

(C) A compound word consisting of the name of the principal city of the county, followed by the words "metropolitan government"; or

(D) Such other name as the charter commission shall deem historically and geographically appropriate;

(4) That the metropolitan government shall be a public corporation, with perpetual succession, capable of suing and being sued, and capable of purchasing, receiving and holding property, real and personal, and of selling, leasing or disposing of property, real and personal, to the same extent as other governmental entities;

(5) For two (2) service districts within the geographical limits of the metropolitan government, a general services district and an urban services district, as to both of which districts the metropolitan government shall have jurisdiction and authority. The general services district shall consist of the total area of the county. The urban services district shall consist originally of the total area of the principal city at the time of the filing of the proposed charter with the county election commission, together with such area of any smaller cities as may be specified in an appendix duly ratified and adopted under § 7-2-107. In the event additional territory has been added to the principal city by annexation, effective subsequent to the creation of a charter commission or subsequent to the time of the filing of the proposed charter, the metropolitan council is hereby authorized, and it shall be its duty to remove from the total area of the urban services district such areas of the principal city as to which the metropolitan government will not be able to provide substantial urban services within a reasonable period, that shall not be greater than one (1) year after ad valorem taxes in the annexed area become due, and which shall specifically include sanitary sewers within a period that shall not be greater than thirty-six (36) months after ad valorem taxes in the annexed area become due;

(6) That the area of the urban services district may be expanded and its territorial limits extended by annexation whenever particular areas of the general services district come to need urban services and the metropolitan government becomes able to provide such service within a reasonable period. The annexation shall be under provisions and limitations specified in the charter, consistent with those provided by §§ 6-51-101 -- 6-51-106;

(7) For the functions of the metropolitan government that shall be performed throughout the entire general services district and the governmental services that shall be rendered in such district;

(8) That the tax levy for the general services district shall be set so as to be sufficient, with other available funds and grants, to defray the cost of all governmental services that are provided generally throughout or on behalf of such district;

(9) For the functions of the metropolitan government that shall be performed within the urban services district and the governmental services that shall be rendered in such district;

(10) That the tax levy for the urban services district shall be set so as to be sufficient, with other available funds and grants, to defray the cost of municipal-type governmental services that are provided within such district;

(11) For a metropolitan council, which shall be the legislative body of the metropolitan government and shall be given all the authority and functions of the governing bodies of the county and cities being consolidated, with such exceptions and with such additional authority as may be specified elsewhere in chapters 1-6 of this title;

(12) For the size, method of election, qualification for holding office, method of removal, term of office and procedures of the metropolitan council, with such other provisions with respect to the council as are normally related to the organization, powers and duties of governing bodies in cities and counties;

(13) For the assignment of administrative and executive functions to officers of the metropolitan government, which officers may be given, subject to such limitations as may be deemed appropriate, all or any part of the administrative and executive functions possessed by the county and cities being consolidated and such additional powers and duties, not inconsistent with general law, as may be deemed necessary or appropriate for the metropolitan government;

(14) For the names or titles of the administrative and executive officers of the metropolitan government, their qualifications, compensation, method of selection, tenure, removal, replacement and such other provisions with respect to such officers, not inconsistent with general law, as may be deemed necessary or appropriate for the metropolitan government;

(15) That the urban services district shall be and constitute a municipal corporation with a three-member urban council, whose sole function shall be a mandatory obligation to levy a property tax adequate with other available funds to finance the budget for urban services, as determined by the metropolitan council. The proposed metropolitan charter shall provide the method of selecting the urban council;

(16) For such administrative departments, agencies, boards and commissions as may be necessary and appropriate to perform the consolidated functions of city and county government in an efficient and coordinated manner and for this purpose for the alteration or abolition of existing city and county offices, departments, boards, commissions, agencies and functions, except where otherwise provided in chapters 1-6 of this title or prohibited by the Constitution of Tennessee;

(17) For the maintenance and administration of an effective civil service system, and also for the consolidation of county and city employees' retirement and pension systems and the regulation of such consolidated system; provided, that nothing in chapters 1-6 of this title or in a charter adopted pursuant to those provisions shall impair or diminish the rights and privileges of the existing employees under civil service or in the existing county and city employees' retirement and pension systems;

(18) For the consolidation of the existing school systems with the county and city or cities, including the creation of a metropolitan board of education, which board may be vested with power to appoint a director of schools, if there are no special school districts operating in the county. If one (1) or more special school districts operate within the county, then the metropolitan charter need not provide for the consolidation of the existing school systems. If the school districts are not consolidated, then any special school district shall continue to exist as a separate entity;

(19) For a determination, as between the general services district and the urban services district, of proportionate responsibility for the existing county bonded indebtedness, both countywide and district, and for the existing municipal indebtedness;

(20) For the method and procedure by which the charter may subsequently be amended; provided, that no such amendment shall be effective until submitted to the qualified voters residing within the general services district and approved by a majority of those voters voting on the amendment;

(21) For such procedures, methods and steps as are determined to be necessary or appropriate to effectuate a transition from separate county and city governments into a single metropolitan government in which the functions of county and of city have been consolidated; and

(22) Such terms and provisions as are contained in any private act or municipal charter with respect to any municipally owned utility supported by its own revenues and operated, administered and managed pursuant to the private act or municipal charter; provided, that such terms and provisions of the charter may subsequently be amended pursuant to subdivision (a)(20).

(b) The metropolitan charter may provide for annual assessments of real property.

(c) In each county in this state, without regard to population, the metropolitan charter may provide, in addition to the urban services district and general services district required by subdivision (a)(5), for one (1) or more special service districts within all or any part of the general services district outside the urban services district, for the purpose of furnishing in any part or all of the general services district one (1) or more services that are furnished within the urban services district. If the metropolitan charter provides for special service districts, the following provisions shall apply to the creation, alteration, and taxation of special service districts:

(1) The boundaries of special service districts shall be determined by the metropolitan council and shall become fixed by ordinance of the metropolitan council thirty (30) days or more after notice of the determination of the boundaries of a district has been given to the property owners of the district. Notice shall be given by mailing a description of the boundaries of the district to all of the property owners of record within the district, at their last known address. It shall not be necessary for the boundaries of any special service district to be contiguous with the boundaries of the urban services district. The boundaries of any special service district may be altered at any time by means of the same procedure by which it was created;

(2) The metropolitan council shall levy an annual ad valorem tax upon the property owners of each special service district. The tax shall be set at a rate sufficient to pay that special service district's share of the total budget of the metropolitan government for the particular service being rendered to the residents and property owners of the district. The tax shall be assessed in the same manner as the general services district tax and collected as an addition to the general services district tax;

(3) Each special service district may be given a name that the metropolitan council deems appropriate, and the boundaries of special service districts may overlap or be coextensive with boundaries of other special service districts;

(4) In the case of special service districts for sanitary sewers, the sanitary sewers shall be furnished to the residents and property owners of the special service districts within thirty-six (36) months after ad valorem taxes in the special service districts become due; and

(5) When substantial urban services are offered within an area served by special service districts, then that area shall become a part of the urban services district under the charter provisions and limitations established pursuant to subdivision (a)(6).

(d) Those counties with populations in excess of four hundred fifty thousand (450,000), according to the 1980 federal census or any subsequent federal census, and having a metropolitan form of government, shall provide that any member of a board, commission or authority created under the charter of a metropolitan government may be removed from office upon a vote of three fourths (3/4) of the members of the governing body of the metropolitan government, but only for good cause shown as set forth in a resolution passed by a three-fourths (3/4) majority vote of the members of the governing body, and only after the holding of a public hearing before the governing body.






Chapter 3 - Metropolitan Government--Operation and Powers

Part 1 - General Provisions

§ 7-3-101 - Successor to rights and obligations of counties and cities.

Any metropolitan government created and established pursuant to chapters 1-3 of this title shall acquire and succeed to all rights, obligations, duties and privileges of the county and of the cities consolidating; and, without the necessity or formality of deed, bill of sale or other instrument of transfer, the metropolitan government shall be and become the owner of all property previously belonging to the county and cities.



§ 7-3-102 - Federal and state aid.

(a) Any metropolitan government created and established pursuant to chapters 1-3 of this title shall be entitled to receive as state aid or as grant-in-aid from the state of Tennessee, from the United States or from any other agency, public or private, all funds to which a county is, or may hereafter be, entitled, and also all funds to which an incorporated city or municipality is or may hereafter be entitled and to receive the funds without diminution or loss by reason of a consolidation made as provided in chapters 1-3 of this title.

(b) (1) The metropolitan government shall be deemed a county and shall also be deemed an incorporated city or municipality for the purpose of determining its right to receive, and for the purpose of receiving, state aid or grant-in-aid from the state of Tennessee, from the United States or from any other agency.

(2) When state aid or other grant-in-aid is distributed to any county on the basis of population or area, or both, then the entire population and the total area of the county in which such metropolitan government is established shall be considered in calculating and determining the basis of such distribution.

(3) When state aid or other grant-in-aid is distributed to any county on the basis of rural area, rural road mileage or rural population, or any combination thereof, then that area of the general services district outside of the urban services district shall be deemed to constitute rural area, its road mileage to constitute rural road mileage and its population to constitute rural population.

(4) When state aid or other grant-in-aid is distributed to any incorporated city or municipality on the basis of population or area, or both, then the population and the area of the urban services district shall be deemed the population and the area of the metropolitan government in calculating and determining the basis of such distribution.



§ 7-3-103 - Reapportionment.

(a) (1) Notwithstanding any general law or metropolitan charter to the contrary, the planning commission of any county having a metropolitan form of government shall recommend to the metropolitan council that councilmanic districts or school districts or both be reapportioned for either or both of the following reasons:

(A) To more closely conform the boundary lines of such districts to the boundary lines of state senate and state house of representatives districts in order to minimize voter inconvenience, to avoid split precincts, and to substantially reduce the expense of conducting elections in the county; and

(B) To correct drafting or typographical errors appearing in a previously adopted ordinance of reapportionment.

(2) If the planning commission determines that such districts should be reapportioned for either or both of the reasons enumerated by subdivision (a)(1), then the commission shall submit a proposed ordinance designed to accomplish its recommendations. The metropolitan council shall then act upon such ordinance in the procedural manner prescribed by controlling general law or metropolitan charter for other duly presented ordinances of reapportionment.

(b) The authority to reapportion granted by subsection (a) shall not be exercised more than once in regard to any ordinance of reapportionment that was previously enacted in direct response to either a federal decennial census or a court order.



§ 7-3-104 - Representation of county employees by employee organizations.

For any county with a metropolitan form of government that has adopted a labor policy establishing the right of its employees to join an employee organization and that has a procedure for establishing exclusive representation status of an employee organization, an employee may be represented before any board, agency, civil service commission, hearing officer, or other body empowered to impose discipline or otherwise deal with wages, hours, and working conditions of employees by a representative from the employee organization that has been designated as the exclusive representative for such employees. Any such employee shall be entitled to select a spokesperson or representative for the purpose of providing aid and assistance in any proceeding before any such board, agency, commission, hearing officer, or entity, notwithstanding any other code section to the contrary. Such assistance or representation by a member or employee of the exclusive representative for such employee shall not be considered "law practice" or "law business" as may be defined in the Tennessee Code Annotated. Such representation does not include representation in any court of law, or in any judicial proceeding. Nothing in this section prevents such employee from being represented by an attorney if the employee or the exclusive representative so chooses.



§ 7-3-105 - Guaranteed payment plan for superseded retirement systems.

(a) As used in this section, unless the context clearly requires otherwise:

(1) "Metropolitan board of public education" means the local board of education of a metropolitan government, as defined in subdivision (a)(2);

(2) "Metropolitan government" means any metropolitan government established under this title; and

(3) "Superseded system" means any closed local city or county retirement plan, except "superseded system" does not include any retirement plan closed after June 30, 1994. "Superseded system" further means any closed city teacher retirement plan, closed county teacher plan or closed local teacher retirement plan in existence prior to June 23, 2000.

(b) (1) The local legislative body of a metropolitan government, as defined in subdivision (a)(2), and its local board of education may adopt a guaranteed payment plan for pension liabilities as follows:

(A) Adoption of a guaranteed payment plan must be approved by an ordinance approved by a two-thirds (2/3) vote of the local legislative body of the metropolitan government and by resolution approved by a two-thirds (2/3) vote of the metropolitan board of public education; and

(B) The guaranteed payment plan must cover all superseded systems of the metropolitan government and the metropolitan board of public education.

(2) Funding obligations of the superseded system, including the funding of any unfunded accrued liabilities of the superseded system, shall be determined in a manner so as to amortize the funding obligations over a period of time established by the local legislative body, such period not to exceed thirty (30) years from the beginning of the fiscal year in which the guaranteed payment plan is adopted by the metropolitan government. Any benefit improvements granted by the superseded system shall be fully funded over the same amortization period established by this subsection (b). Appropriations made by the local legislative body to fund the obligations of the superseded system pursuant to this section may not be reduced by any year until all of the pension obligations of the superseded system are fully amortized.

(3) The metropolitan board of public education shall fund in its annual budget the actuarial contribution attributable to the aggregate benefits of all teachers covered under the superseded systems established upon or after the establishment of the metropolitan government. The metropolitan government shall fund the actuarial contribution attributable to the aggregate benefits of all other superseded systems. The amounts necessary to fund such actuarial contributions shall be set forth in the annual budget adopted by the local legislative body.

(c) A metropolitan government establishing a guaranteed payment plan for pension liabilities pursuant to this section shall establish a guaranteed payment account, which shall be separate and apart from the pension trust funds of any superseded system. All funds appropriated by the local legislative body for funding the obligation of the superseded system shall be directly transferred to the guaranteed payment account by the chief accountant of the metropolitan government or, in the absence of a chief accountant, the person who otherwise performs the duties of a chief accountant for a metropolitan government. The chief accountant shall transfer such amounts as may be necessary to pay the current benefit distributions of the superseded system to each respective system and shall transfer all remaining balances to the credit of the trust funds of the respective superseded systems in such amounts as are required to ensure that all liabilities are fully amortized as required by this section.






Part 2 - Taxes

§ 7-3-201 - Privilege taxes.

(a) Any metropolitan government created and established pursuant to chapters 1-3 of this title shall be authorized and empowered to levy within its general services district any and every privilege tax that a county is now authorized to levy or may hereafter be authorized to levy. When the amount of the authorized privilege tax shall depend upon the population of the county, then the population of the general services district shall be determinative of the authorized levy.

(b) In addition to the privilege taxes authorized in subsection (a), any such metropolitan government by action of its metropolitan council shall be authorized and empowered to levy within its urban services district any and every privilege tax that an incorporated city or municipality is now authorized to levy or may hereafter be authorized to levy. When the amount of the authorized privilege tax shall depend upon population of the incorporated city or municipality, then the population of the urban services district shall be determinative of the authorized levy.



§ 7-3-202 - Municipal stadium seat privilege tax.

(a) As used in this section, unless the context otherwise requires:

(1) "Event" means any activity with a paid admission fee that takes place primarily on or directly above the playing surface at the municipal stadium;

(2) "Metropolitan government" means those counties and municipalities adopting the metropolitan form of government;

(3) "Municipal stadium" means a structure with seats for not less than thirty thousand (30,000) spectators, which is constructed after July 7, 1977, and which is used primarily for sporting events and other related activities and is currently financed or was financed by general obligation bonds, revenue bonds or other indebtedness issued by a metropolitan government or any public instrumentality of a metropolitan government; and

(4) "Promoter" means any person, and any agent or representative of the person, engaged in the sale or offering for sale of tickets to an event.

(b) (1) (A) There is authorized a privilege tax upon the privilege of attending any event at the municipal stadium in an amount not to exceed ten percent (10%) of the consideration charged for spectators attending the event.

(B) Subject to the limitation in subdivision (b)(1)(A), the amount of the tax shall be established from time to time by ordinance of the local legislative body of the metropolitan government; provided, however, that the tax as adopted by the local legislative body shall not be at a rate or in an amount that would create a reimbursement obligation to the primary tenant of the municipal stadium under any lease existing on January 1, 2009, so long as the lease is in effect.

(2) The privilege tax authorized in this section shall not apply to an event at a municipal stadium for the benefit of a public college or university where the public college or university utilizes the municipal stadium for a majority of its home football games in a particular season.

(3) The privilege tax authorized in this section shall not apply to:

(A) Non-ticketed or complimentary admissions credentials; or

(B) Tickets for which no monetary consideration is received to the extent the number of the tickets does not exceed the lesser of five percent (5%) of the total number of tickets offered for sale to the event or three thousand two hundred fifty (3,250).

(4) The privilege tax authorized in this section shall apply to the first, initial or original sale of tickets and shall not apply to re-sales or redistributions of the tickets.

(5) The privilege tax authorized in this section shall be in addition to all other taxes or fees levied or authorized to be levied on the sale of any event ticket, whether in the form of excise, license or privilege taxes and shall be in addition to all other fees and taxes now levied or authorized to be levied; provided, however, that the privilege tax authorized in this section shall not be subject to state or local option taxes under title 67, chapter 6.

(c) (1) The privilege tax authorized in this section shall be added to the ticket price charged for admission to the municipal stadium by each promoter of the event. The promoter shall collect the privilege tax and remit it to the metropolitan government.

(2) By ordinance, the legislative body of the metropolitan government may authorize the promoter to deduct up to two percent (2%) of the privilege tax collected by the promoter to defray the cost of accounting and remitting the tax to the metropolitan government.

(d) The proceeds from the privilege tax authorized by this section and received by the metropolitan government shall be used by the metropolitan government exclusively to defray the cost of constructing, operating, renovating, expanding or improving the municipal stadium or for the payment of debt service on bonds or other indebtedness issued by the metropolitan government or any public instrumentality of the metropolitan government for the construction, operation, renovation, expansion or improvement of the municipal stadium.

(e) This section shall only apply to those counties having a metropolitan form of government.

(f) The privilege tax authorized by subdivision (b)(1) shall take effect upon the approval of the privilege tax by a two-thirds (2/3) vote of the local legislative body of the metropolitan government.



§ 7-3-203 - Billing for taxes -- Installment payments.

A metropolitan government, as defined in § 7-1-101, is hereby authorized by ordinance or resolution of its governing body to direct or permit its trustee, as a convenience to its taxpayers, to prepare and send to each owner of taxable property a bill for the amount of taxes due on the property. Where the property is located within the urban services district, the governing body may authorize the tax for the urban services district and the tax for the general services district to be consolidated into one (1) tax bill, computed on the combined tax rate of both of the taxing districts; provided, that the tax rate for each of such districts shall be shown plainly on the face of the consolidated tax bill. In any case where the taxpayer pays as much as one half (1/2) of the total amount of the combined tax bill not later than October 31 of the year for which the taxes are due, and the remaining one half (1/2) not later than February 28 of the following year, no interest or penalty shall be charged, notwithstanding any state law, charter or ordinance of the metropolitan government to the contrary.



§ 7-3-204 - Municipal auditorium events -- Privilege tax.

(a) As used in this section, unless the context otherwise requires:

(1) "Metropolitan government" means those counties and municipalities adopting the metropolitan form of government; and

(2) "Municipal auditorium" means a structure with seats for not less than ten thousand (10,000) spectators, which is constructed after July 7, 1977, and which is used primarily for public events and other related activities and financed either by general obligation bonds or revenue bonds by the metropolitan government.

(b) (1) There is hereby authorized a privilege tax upon the privilege of attending any event at the municipal auditorium, in an amount not to exceed ten percent (10%) of the consideration charged for spectators attending the event. This authorization to levy tax shall expire on January 1 following the maturity and redemption of the indebtedness for the auditorium. The tax shall be approved by resolution of the metropolitan council.

(2) The tax levied in this section shall be in addition to all other taxes levied or authorized to be levied, whether in the form of excise, license, or privilege taxes, and shall be in addition to all other fees and taxes now levied or authorized to be levied.

(c) The tax shall be added by each promoter of the event to the ticket price charged for admission to the municipal auditorium. The tax shall then be remitted to the metropolitan government.

(d) The proceeds from the tax levied in this section shall be retained by the metropolitan government and utilized to defray the cost of operating and constructing the municipal auditorium.

(e) This section shall only apply to those counties having a metropolitan form of government.






Part 3 - Enumerated Functions

§ 7-3-301 - Issuance of bonds.

Any metropolitan government created and established pursuant to chapters 1-3 of this title may issue bonds under such terms, conditions and limitations as may be prescribed by the metropolitan charter.



§ 7-3-302 - Public service districts.

Any metropolitan government created and established pursuant to chapters 1-3 of this title may at any time:

(1) Assume and take over all public functions, rights, duties, property, assets and liabilities of any utility district, sanitary district, school district or other public service district, all of whose public functions, services or duties are performed within the geographical jurisdiction of the metropolitan government, notwithstanding § 7-82-301, or any other statute; except, that if the metropolitan charter did not provide for the consolidation of the existing school systems, then the metropolitan government shall not have the power or authority to assume any public function, right, duty, property, asset or liability of any special school district that was not included in the consolidation of the local governments; and

(2) Notify any utility district, sanitary district, school district or other public service district that performs some part of its public functions, services or duties within the geographical jurisdiction of such metropolitan government of its desire to assume responsibility for all or any part of such functions, services or duties. It shall then be the duty of such district and the metropolitan government to attempt to reach agreement in writing for the allocation to the metropolitan government of any such public functions, services or duties as the metropolitan government may desire to assume and all related rights, duties, property, assets and liabilities of such district that justice and reason may require in the circumstances. Such metropolitan government, if and to the extent that it may choose, shall have the exclusive right to perform or provide municipal and utility functions and services within its geographic jurisdiction, notwithstanding § 7-82-301, or any other statute. Subject to such exclusive right, any such matters upon which the respective parties are not in agreement in writing within sixty (60) days after a metropolitan government gives such notice shall be settled by arbitration in accordance with the laws of arbitration of the state of Tennessee effective at the time of submission to the arbitrators, except that § 29-5-101(2) shall not apply to any arbitration under this subdivision (2). The award so rendered shall be transmitted to the chancery court of the county in which the parties are situated, and then shall be subject to review in accordance with §§ 29-5-113, 29-5-115, and 29-5-118.



§ 7-3-303 - Alcoholic beverages.

(a) The creation and establishment of a metropolitan government under chapters 1-3 of this title shall not alter the status of the county involved as to legality of the manufacture, receipt, sale, storage, transportation, distribution and possession of alcoholic beverages.

(b) Local option elections previously held in the county pursuant to §§ 57-3-106 and 57-3-107 to fix such status shall continue to control until the status is subsequently altered by a local option election held pursuant to such law. Where a local option election under § 57-3-106 has previously permitted, or, subsequent to March 7, 1957, permits the sale of alcoholic beverages, then the urban services district, but not the general services district, shall be deemed a municipality within the meaning of the law.

(c) The metropolitan council shall have the power and authority:

(1) For the general services district, to regulate and tax the manufacture, distribution and sale of beer and other alcoholic beverages of less than five percent (5%) to the same extent that governing bodies of counties now possess, or may hereafter possess, such power and authority; and

(2) For the urban services district, to regulate and tax the manufacture, distribution and sale of beer and other alcoholic beverages of less than five percent (5%) and also the manufacture, receipt, sale, storage, transportation, distribution and possession of other alcoholic beverages to the same extent that governing bodies of cities now possess or may hereafter possess such power and authority.



§ 7-3-304 - Zoning regulations.

The creation and establishment of a metropolitan government pursuant to chapters 1-3 of this title shall not alter or change zoning regulations effective in the county and in the city or cities consolidated, but the zoning regulations shall continue until modified or changed by the metropolitan council acting under authority granted in the charter of the metropolitan government.



§ 7-3-305 - Authority to order demolition of certain unoccupied buildings.

In any county having a metropolitan form of government with a population of less than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, the governing body of any municipality that has a metropolitan form of government may authorize the demolition and removal of any unoccupied building or dwelling that is in such a state of disrepair that it constitutes a violation of one (1) or more municipal codes so as to render the building or dwelling unfit for human habitation, as determined by a court having jurisdiction of the case; provided, that the owner of any unoccupied building or dwelling has the right, within twelve (12) months of any final judicial determination adverse to such owner, to make such repairs as are necessary to bring the building or dwelling in compliance with the applicable codes of the municipality.



§ 7-3-306 - Competitive bidding.

Where the charter for a metropolitan government requires purchases in excess of one thousand dollars ($1,000) be made on the basis of competitive bidding, "competitive bidding" means: Click here to view image.



§ 7-3-311 - Courts and judicial functions.

(a) Chapters 1-3 of this title shall have no effect upon the chancery courts, circuit courts and criminal courts established for or functioning in the county affected by a consolidation under chapters 1-3 of this title and it shall have no effect upon the judicial functions formerly exercised by the county judge.

(b) The charter of a metropolitan government may provide that the powers and duties of the county mayor as accounting officer and as general agent of the county shall be exercised by such officer or agency of the metropolitan government and in such manner as the charter may provide.

(c) Municipal courts created by the charters of the principal city and smaller cities may be provided for, consolidated or abolished by the charter for metropolitan government as courts of such cities; provided, however, that the term of office of an incumbent judge of a municipal court shall not be terminated or abridged by the charter for metropolitan government at the end of the term of any incumbent judge of a municipal court ending after the adoption of the charter for metropolitan government. The municipal judge shall in no manner hold such office for a further term except by the approval of a majority of the voters voting in an election to be held for such purpose or in the next regular election.

(d) General sessions courts and juvenile courts established for the county shall be provided for and continued in the charter for metropolitan government as courts of the metropolitan government.

(e) For all purposes contained within the charter for a metropolitan government, judges of the general sessions court shall likewise be judges of the metropolitan court and shall not engage in the private practice of law.

(f) In counties where a general sessions court system exists prior to consolidation, the charter may consolidate municipal and general sessions courts by providing that judges of the municipal court of the principal city may become judges of the general sessions court, and that the general sessions court, in addition to the jurisdiction and powers previously vested in the general sessions court, shall also be vested with all the jurisdiction and powers vested in the municipal court of the principal city of the county prior to the creation of the metropolitan government, and jurisdiction to hear, try and dispose of all cases arising under the laws, ordinances and resolutions of the metropolitan government. It may also provide that jurisdiction and powers vested in the municipal courts of smaller cities that become a part of the urban services district at the time of the creation of a metropolitan government under chapters 1-3 of this title or that become a part of the metropolitan government later pursuant to § 7-1-106, shall be vested in the general sessions court, and that judges of such courts may become judges of the general sessions court. If the charter provides for consolidation of municipal and general sessions courts in such manner that municipal courts thus become general sessions courts and general sessions courts exercise all jurisdiction and powers previously exercised by municipal courts, then the charter may also provide that whenever a vacancy occurs in the office of judge of the general sessions court, it may be filled by appointment by the mayor of a judge to serve until the next general election occurring more than ninety (90) days after the occurrence of such vacancy. The charter may also provide that the metropolitan council may from time to time by ordinance increase the number of divisions of a general sessions court that has thus assumed the functions of municipal courts.

(g) In any county having a metropolitan form of government and a population of less than thirty thousand (30,000), according to the 1980 federal census or any subsequent federal census, the judge of the general sessions court shall be considered as a part-time judge, and shall not be prohibited from the practice of law or other gainful employment while serving as judge, except to the extent such practice or employment constitutes a conflict of interest.

(h) (1) The legislative body of any county that has adopted a metropolitan form of government may, by ordinance, create not more than two (2) additional divisions of general sessions court and not more than two (2) additional judges and other essential personnel to staff such divisions.

(2) If the legislative body of such county creates such additional division or divisions, the judge or judges for the division or divisions shall be elected at the regular August election in 1998, and their term of eight (8) years shall begin on September 1, 1998.

(3) If the legislative body desires the judge or judges of such new division or divisions to hear, primarily or exclusively, only certain types of cases, it shall so designate in the ordinance. Otherwise, such new division or divisions shall have concurrent jurisdiction with the other courts of general sessions in such counties.

(4) The judge or judges of such new division or divisions shall have the same powers and duties and shall receive the same compensation, payable in the same manner, as other general sessions judges in such county.



§ 7-3-312 - Certain state offenses enumerated -- Exclusive jurisdiction in state courts -- Restrictions on ordinances.

(a) In all counties in this state that have adopted a metropolitan form of government, or that may subsequently adopt a metropolitan form of government, the offenses enumerated in subsection (b) are declared to be state offenses, and any person arrested for violation of the offenses shall be tried for violation of state law in state courts, in which the jurisdiction shall be exclusive. Any ordinance presently enacted to regulate any of the enumerated offenses or to be later enacted is hereby declared to be void and of no effect.

(b) The enumerated offenses are as follows:

(1) Driving while intoxicated or drugged, as forbidden by § 55-10-401;

(2) Failing to stop after a traffic accident, as forbidden by title 55, chapter 10;

(3) Driving while license is suspended or revoked, as forbidden by § 55-50-504; and

(4) Drag racing, as defined and forbidden by § 55-10-501.



§ 7-3-313 - Airport noise mitigation programs.

(a) Counties with metropolitan forms of government in which a metropolitan airport authority has been created pursuant to § 42-4-104 are hereby authorized to establish airport noise mitigation programs to minimize the impact of noise from airport operations on surrounding properties located within the area of the metropolitan government. Such airport noise mitigation programs may include sound insulation programs, purchase assistance programs, grant or loan programs or payment of compensation to property owners whose properties are adversely affected by airport noise. Notwithstanding any law to the contrary, the expenditure of public funds to implement such a noise mitigation program shall be for the public purpose of protecting the health, safety and welfare of the citizens of the metropolitan government.

(b) No state funds shall be obligated or expended to implement this section.



§ 7-3-314 - Financial assistance to nonprofit organizations.

(a) The legislative body of each county with a metropolitan form of government may appropriate funds for the financial aid of any nonprofit organization as defined in § 6-54-111(a)(2), or any organization otherwise meeting the definition of "nonprofit civic organization" set forth in § 6-54-111(a)(2)(B), except that it is exempt from taxation pursuant to § 501(c)(6) of the Internal Revenue Code of 1954 (26 U.S.C. § 501(c)(6)). Such appropriations shall be in accordance with the guidelines of the metropolitan government, which shall provide generally that any funds appropriated shall be used to promote the general welfare of the residents of the municipality.

(b) Any nonprofit organization that desires financial assistance from a county with a metropolitan form of government shall file with the clerk of the legislative body a statement of the proposed use of the funds and the program that serves the residents of the county and a copy of an annual audit. The report will be open for public inspection during regular business hours of the clerk's office. This subsection (b) does not apply to nonprofit organizations involved in the study, participation in and appreciation of the visual, performing or literary arts receiving grants from an arts commission or arts board created by the legislative body of the metropolitan government.

(c) Notwithstanding any state law or regulation to the contrary, where counties with a metropolitan form of government publish a budget document that includes the name of each nonprofit charitable or civic organization to which money is appropriated and the specific amount appropriated, and enter into a written agreement with any such organization, no additional resolutions approving such an appropriation shall be required. The clerk of the legislative body shall cause to be published, in a newspaper of general circulation, a list of all nonprofit charitable and civic organizations that are listed as receiving appropriations in the finally adopted budget ordinance.

(d) Notwithstanding any state law or regulation to the contrary, where counties with a metropolitan form of government establish an arts commission or arts board and appropriate funds to that entity in the annual budget, that entity may distribute money to nonprofit organizations involved in the study, participation in and appreciation of the visual, performing, or literary arts without obtaining additional approval from the legislative body. The arts commission or arts board shall provide an annual report to the legislative body prior to the adoption of the annual budget detailing the grant recipients, the moneys disbursed, and the purpose for which the money was disbursed.

(e) Upon the acquiring of real property pursuant to § 67-5-2507(a) or § 67-5-2508 by any county having a metropolitan form of government, and after the period of redemption has lapsed, the legislative body of the county having a metropolitan form of government may, by resolution, authorize the conveyance of the real property by grant to a nonprofit organization for the purpose of constructing affordable or workforce housing. The grant shall be in accordance with the regulations and guidelines of the county having a metropolitan form of government for the disposal of real property, which shall provide generally that any real property granted pursuant to this subsection (e) shall be used to construct affordable or workforce housing for residents of the county having a metropolitan form of government.



§ 7-3-315 - Additional services that may be provided by water or sewer authority.

A municipality-owned water or sewer utility, operating within the boundaries of a metropolitan government, may participate with a local housing authority to provide services, which may include leak repairs, payment of certain water and sewer charges caused by the leak, water or sewer connections, and service line replacements for eligible low and moderate income persons.



§ 7-3-316 - Fees to be adjudged as part of costs -- Disbursement of fees.

(a) As provided in § 38-6-103, the following fees shall be adjudged as a part of the costs in each case upon conviction of the following offenses:

(1) Controlled substances, narcotics, drugs ......................$20.00

(2) Driving a motor vehicle, or operating a boat while under the influence of intoxicants and/or drugs, except as provided in § 55-10-413(d) ......................17.50

(3) Certification of criminal histories and records ......................Amount fixed by the ......................federal bureau of investigation

(4) Upon the forfeiture of a cash bond or other surety entered as a result of a municipal traffic citation, whether considered a fine, a bond or a tax ......................13.75.

(b) Such fees shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law.

(c) Except when and as provided in this section, the appropriate clerk, after deducting five percent (5%) as compensation when applicable, shall identify those fees set out in subsection (a) that are dedicated for use by the Tennessee bureau of investigation and remit the fees to the state treasury to be expended by the Tennessee bureau of investigation as appropriated by the general assembly. These fees shall be transmitted by the clerk of the court to the state treasurer for deposit in a fund to be used by the Tennessee bureau of investigation for the purpose of employing personnel; for the purchase of equipment and supplies; to pay for the education, training and scientific development of employees; or for any other purpose to allow the bureau's business to be done in a more efficient and expeditious manner. The moneys received in the fund shall be invested for the benefit of the fund by the state treasurer pursuant to § 9-4-603. Amounts in the fund shall not revert to the general fund of the state, but shall, together with interest income credited to the fund, remain available for expenditure in subsequent fiscal years.

(d) Upon approval of the director of the Tennessee bureau of investigation, local governing bodies which have the responsibility for providing funding for sheriffs' offices and police departments are authorized to purchase from state contracts approved for bureau purchases, scientific instruments designed to examine a person's breath and measure the alcohol content of a person's breath, for use as evidence in the trial of cases; provided, that prior to use of the scientific instruments, such instruments must be delivered to the forensic services division for testing and certification pursuant to § 38-6-103(g). The bureau shall continue to maintain and certify the instruments and operating personnel, pursuant to § 38-6-103(g), and furnish expert testimony in support of the use of the scientific instruments when required.






Part 4 - Metro Sheriffs' Restitution Act of 1978

§ 7-3-401 - Short title.

This part shall be known and may be cited as the "Metro Sheriffs' Restitution Act of 1978."



§ 7-3-402 - Establishment of program.

The sheriff of any county having a metropolitan form of government is authorized to establish a residential restitution program for the purpose of allowing persons convicted of felony offenses and sentenced to the workhouse of such counties to reimburse the victim for the value of property stolen, or for damage caused by such offenses. The sheriff may promulgate rules and regulations necessary to administer the program, and the program shall be carried out using present facilities and administrative staff. Before any inmate is accepted into a restitution program, the inmate shall enter into an agreement to abide by the rules, regulations and special conditions established by the sheriff or the sheriff's designees. No inmate convicted of a felony for which the maximum punishment actually imposed is greater than five (5) years shall be eligible for such a program.



§ 7-3-403 - Deposit of wages -- Charges for board.

(a) When inmates are employed and participating in this program, the sheriff or the sheriff's designees shall require that inmates turn wages and salaries over to the sheriff or the sheriff's designees when received and the sheriff or the sheriff's designees shall deposit such money in trust accounts. Ledgers shall be maintained reflecting the status of individual accounts.

(b) Each inmate shall be liable for reasonable charges for board as fixed by law.



§ 7-3-404 - Disbursement of wages.

After initial payment of board, the wages and salaries of inmates shall be disbursed for the following purposes in the order set forth:

(1) Reimbursement to the victims of the offense in the amounts and in the manner set forth in the contract executed between the inmate, victim and the sheriff of such county;

(2) Support of dependents, if any, in amounts fixed by the sheriff of such counties or the sheriff's designees;

(3) Payment of any outstanding court costs assessed against the inmate;

(4) Payment in full or ratably of the inmate's written obligations; and

(5) The balance, if any, to the inmate upon discharge from confinement.



§ 7-3-405 - Selection of inmate participants.

Participating inmates shall be carefully screened and the committing courts shall be consulted before an inmate is placed in the restitution program.






Part 5 - Violation of Ordinances, Laws and Regulations

§ 7-3-501 - Enforcement of ordinances, laws or regulations -- Citations and warrants.

When any person violates an ordinance, law or regulation of a metropolitan government, any police or peace officer of such metropolitan government or any employee of the metropolitan government authorized to enforce such ordinance, law or regulation, in whose presence the violation is committed or who determines after investigation that there is probable cause such a violation has been committed, may issue a citation or civil warrant, giving a copy to the violator, showing the ordinance, law or regulation violated and the date, time and place when the violator is to appear in court.



§ 7-3-502 - Notice on citation or warrant.

Each citation or civil warrant issued pursuant to this part shall have printed on it, in large, conspicuous block letters, the following:

NOTICE: FAILURE TO APPEAR IN COURT ON THE DATE ASSIGNED BY THIS CITATION/WARRANT CAN RESULT IN: THE COURT ORDERING YOU TO PAY A CIVIL FINE/PENALTY, COURT COSTS AND LITIGATION TAXES TO THE METROPOLITAN GOVERNMENT; THE ISSUANCE OF AN EXECUTION AND GARNISHMENT TO COLLECT THE FINE/PENALTY, COSTS AND TAXES; AND THE ISSUANCE OF A BENCH WARRANT FOR YOUR ARREST FOR CONTEMPT OF COURT, WITH A PENALTY OF UP TO FIVE (5) DAYS IN JAIL AND/OR A FINE OF UP TO TEN DOLLARS ($10.00).



§ 7-3-503 - Service of citation or warrant.

If the police or peace officer or employee of a metropolitan government authorized to enforce such ordinance, law or regulation is unable to serve the citation or civil warrant issued pursuant to § 7-3-501 at the time the ordinance, law or regulation is violated, the citation or civil warrant may be served by the police or peace officer or any employee of the metropolitan government authorized to enforce such ordinance, law or regulation or charged with the duty to serve civil or criminal process and who is at least eighteen (18) years of age. Service may be made by delivering a copy of the citation or civil warrant to the violator personally or, if the violator evades service, by leaving a copy of the citation or warrant at the violator's dwelling house or usual place of abode, with some person of suitable age and discretion then residing in the dwelling house or abode, whose name shall appear on the proof of service.



§ 7-3-504 - Service by mail.

Service by mail of a citation or civil warrant upon the violator may be made by any employee of a metropolitan government, by any additional plaintiff, or the violator's attorney, or by any person authorized by statute. The person serving the citation or civil warrant by mail shall send, postage prepaid, a copy of the citation or civil warrant to the violator by registered, return receipt, or by certified, return receipt mail. Service by mail shall not be the basis for the entry of a judgment by default unless the record contains a return receipt showing personal acceptance by the violator or by the violator's authorized agent.



§ 7-3-505 - Failure to produce identification -- Arrest -- Release -- Bond.

When any police or peace officer of a metropolitan government or any employee of a metropolitan government authorized to enforce ordinances, laws or regulations of the metropolitan government or charged with the duty to serve civil or criminal process, asks the violator for identification for the purpose of issuing a citation or civil warrant to that person, the failure to produce or give such identification shall be grounds for the violator to be arrested by an officer authorized to make arrests pursuant to title 40, chapter 7. In such event, the violator shall be arrested, transported to the police station or jail, booked, photographed and fingerprinted for identification purposes and, thereafter, shall be served with the citation or civil warrant and released from custody without being required to post a bond.



§ 7-3-506 - Injunctions and restraining orders.

Injunctions or restraining orders issued by any court of competent jurisdiction to enforce any ordinance, law or regulation of any metropolitan government or to restrain the violation of any ordinance, law or regulation of any metropolitan government shall not be stayed pending appeal, unless such stay is requested by motion in the court that issued the injunction and an appropriate bond approved by the court is posted. The court having issued the injunction or restraining order shall retain jurisdiction to consider such motion for a stay after an appeal has been filed. This section shall not be applicable in any proceeding where the procedure is governed by the Tennessee Rules of Civil Procedure or the Tennessee Rules of Criminal Procedure.



§ 7-3-507 - Penalties.

All metropolitan governments are empowered to set a penalty of up to five hundred dollars ($500) per day for each day during which the violation of ordinances, laws and regulations of such metropolitan government continues or occurs. No penalty in excess of one hundred fifty dollars ($150) may be imposed on any property owner who is charged with violating any ordinance, law or regulation relating to zoning or housing standards when the principal use of the property is for an owner-occupied residential dwelling and the appraised value of such property as shown on the records of the assessor of property does not exceed thirty thousand dollars ($30,000).



§ 7-3-508 - Powers deemed additional and supplemental.

The powers conferred by this part are in addition and supplemental to the powers conferred by any other laws, charter or home rule provision.









Chapter 4 - Metropolitan Government--Tourist Accommodation Tax

Part 1 - General Provisions

§ 7-4-101 - Chapter definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Consideration" means the consideration charged, whether or not received, for the occupancy in a hotel valued in money whether to be received in money, goods, labor or otherwise, including all receipts, cash, credits, property and services of any kind or nature without any deduction therefrom whatsoever. Nothing in this definition shall be construed to imply that consideration is charged when the space provided to the person is complimentary from the operator and no consideration is charged to or received from any person;

(2) "Convention center" means any land, improvement, structure, building or part of a building comprised of facilities for conventions, public assemblies, conferences, trade exhibitions or other business, social, cultural, scientific and public interest events, along with any associated hotel accommodations; transportation infrastructure; tourism, theatre, retail business and commercial office space facilities; parking facilities or any other structure or facility constructed, leased, equipped, renovated or acquired for any of the purposes set forth in this chapter, and also includes, but is not limited to, parks, greenways, open spaces, roads, streets, highways, curbs, bridges, flood control facilities and utility services, such as water, sanitary sewer, electricity, gas and natural gas and telecommunications that are constructed, leased, equipped, renovated or acquired as a supporting system or facility for any of the purposes set forth in chapter 89 of this title; provided, that any such supporting system or facility is dedicated for public use;

(3) "Counties and municipalities" means the counties having a metropolitan form of government and municipalities with a population of five thousand (5,000) or more, according to the 1980 federal census or any subsequent federal census, located partly within such counties and partly within adjacent counties;

(4) "Hotel" means any structure, or any portion of any structure, that is occupied or intended or designed for occupancy by transients for dwelling, lodging or sleeping purposes, and includes any hotel, inn, tourist court, tourist camp, tourist cabin, motel or any place in which rooms, lodgings or accommodations are furnished to transients for a consideration;

(5) "Occupancy" means the use or possession, or the right to the use or possession, of any room, lodgings or accommodations in a hotel for a period of less than thirty (30) continuous days;

(6) "Operator" means the person operating the hotel, whether as owner, lessee or otherwise;

(7) "Person" means any individual, firm, partnership, joint venture, association, social club, fraternal organization, joint stock company, corporation, estate, trust, business trust, receiver, trustee, syndicate, or any other group or combination acting as a unit;

(8) "Tax collection official" means the department of finance of the county or municipality, as applicable, or the county clerk, if so designated by ordinance of the legislative body of any municipality having a metropolitan form of government and a population of more than four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census;

(9) "Tourism" means the planning and conducting of programs of information and publicity designed to attract to the county tourists, visitors and other interested persons from outside the area and also to encourage and coordinate the efforts of other public and private organizations or groups of citizens to publicize the facilities and attractions of the area for the same purposes. "Tourism" also means the acquisition, construction and remodeling of facilities useful in the attraction and promoting of tourist, convention and recreational businesses;

(10) "Tourist commission" means a seven-person body established subject to the same local organic law as other boards and commissions established by the charter of the metropolitan government; and

(11) "Transient" means any person who exercises occupancy or is entitled to occupancy for any rooms, lodgings or accommodations in a hotel for a period of less than thirty (30) days.

(b) Terms used in this chapter that are not otherwise defined shall have the same meaning ascribed to them in chapter 88 of this title.



§ 7-4-102 - Authorization, nature and levy of tax -- Convention centers.

(a) (1) There is hereby authorized a privilege tax upon the privilege of occupancy in any hotel of each transient in an amount not to exceed three percent (3%) of the consideration charged by the operator, except as provided in subsection (b). The tax so imposed is a privilege tax upon the transient occupying the room and is to be collected and distributed as provided in this chapter, and the tax shall be approved by ordinance of the metropolitan council.

(2) In addition to the tax authorized in subdivision (a)(1) and subsection (b), there is hereby authorized an additional privilege tax upon the privilege of occupancy in any hotel of each transient in an amount not to exceed one percent (1%) of the consideration charged by the operator in metropolitan counties having a population in excess of one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census. The tax so imposed is a privilege tax upon the transient occupying the room and is to be collected and distributed as provided in this chapter, and the tax shall be approved by ordinance of the metropolitan council.

(b) (1) There is hereby authorized an additional one-percent increase to the privilege tax authorized pursuant to subsection (a) when the metropolitan government enters into a binding contract with a general contractor for the construction of a convention center, the additional one-percent increase to be used exclusively for the purpose of constructing, financing and operating a convention center. Such tax so imposed is a privilege tax upon the transient occupying the room of any hotel and shall be approved by ordinance of the metropolitan council. Such ordinance shall include provisions to reflect the intent and effect of this subsection (b). This subsection (b) only applies in counties having a metropolitan form of government that have a population of not less than four hundred thousand (400,000) and not more than five hundred thousand (500,000), according to the 1970 federal census or any subsequent federal census.

(2) The metropolitan council in a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, is authorized to impose an additional one-percent increase to the privilege tax authorized pursuant to subdivision (b)(1). The additional one-percent increase to the privilege tax may be imposed throughout the county or only within a tourist development zone created within the county. Except as otherwise provided in subdivision (b)(3), the proceeds from the tax shall be retained by the metropolitan government and distributed in accordance with § 7-4-110(b). The tax so imposed is a privilege tax upon the transient occupying the room of a hotel located within the territory of the metropolitan government or a tourist development zone. The ordinance shall include provisions to reflect the intent and effect of this subdivision (b)(2).

(3) If there has been designated within a county described in subdivision (b)(2) a secondary tourist development zone, then all of the proceeds of the additional one-percent increase to the privilege tax authorized pursuant to subdivision (b)(2) which are derived from the secondary tourist development zone shall be deposited in the general fund of the county in which the secondary tourist development zone is located.

(c) A municipality with a population of five thousand (5,000) or more, according to the 1980 federal census or any subsequent federal census, lying partly within a county with a metropolitan form of government and partly within an adjacent county may levy a privilege tax on the privilege of occupancy in any hotel of each transient in an amount, set by the governing body of such municipality, in an amount not exceeding that set in subsection (a). The tax shall be collected and distributed as provided in this chapter.



§ 7-4-103 - Tax added to room invoice -- Collection and remittance of tax.

The tax shall be added by each and every operator to each invoice prepared by the operator for the occupancy of the operator's hotel, such invoice to be given directly or transmitted to the transient, and the tax shall be collected by the operator from the transient and remitted to the tax collection official.



§ 7-4-104 - When tax collected and remitted -- Compensation to operator for administrative expenses.

(a) The tax levied by this chapter shall be remitted by all operators who lease, rent, or charge for any rooms to the metropolitan department of finance not later than the twentieth of each month next following collection from the transient. The operator is hereby required to collect the tax from the transient at the time of the presentation of the invoice for the occupancy whether prior to occupancy or not, as may be the custom of the operator; the obligation to the metropolitan government entitled to such tax shall be that of the operator.

(b) For the purpose of compensating the operator in accounting for and remitting the tax levied by this chapter, the operator shall be allowed two percent (2%) of the amount of tax due and accounted for and remitted to the tax collection official in the form of a deduction in submitting the operator's report and paying the amount due by the operator; provided, that the amount due was not delinquent at the time of payment.



§ 7-4-105 - Prohibited representations.

No operator of a hotel shall advertise or state in any manner, whether directly or indirectly, that the tax or any part of the tax will be assumed or absorbed by the operator, or that it will be added to the rent, or that, if added, any part will be refunded.



§ 7-4-106 - Violations and penalties -- Delinquent taxes.

(a) Taxes collected by an operator that are not remitted to the tax collection official on or before the due dates are delinquent.

(b) An operator shall be liable for interest on such delinquent taxes from the due date at the rate of eight percent (8%) per annum, and in addition for penalty of one percent (1%) for each month or fraction of a month that such taxes are delinquent. Such interest and penalty shall become a part of the tax required in this chapter to be remitted.

(c) Willful refusal of an operator to collect or remit the tax or willful refusal of a transient to pay the tax imposed is a Class C misdemeanor.

(d) Any fine levied in this chapter shall be applicable to each individual transaction involving lodging services paid by a customer to the operator in those cases when the operator fails or refuses to pay the tax payable.



§ 7-4-107 - Records.

It is the duty of every operator liable for the collection and payment of any tax imposed by this chapter to keep and preserve for a period of three (3) years all records necessary to determine the amount of the tax, which records the tax collection official shall have the right to inspect at all reasonable times.



§ 7-4-108 - Administration and enforcement -- Taxpayer remedies.

(a) In administering and enforcing this chapter, the tax collection official shall have, as additional powers, those powers and duties with respect to collection of taxes provided in title 67 or otherwise provided by law.

(b) Upon any claim of illegal assessment and collection, the taxpayer has the remedy provided in § 67-1-911, it being the intent of this chapter that the provisions of law that apply to the recovery of state taxes illegally assessed and collected be conformed to apply to the recovery of taxes illegally assessed and collected under the authority of this chapter; provided, that the tax collection official shall possess those powers and duties as provided in § 67-1-707, with respect to the adjustment and settlement with taxpayers of all errors of taxes collected by the tax collection official under the authority of this chapter and to direct the refunding of the adjustments and settlements. Notice of any tax paid under protest shall be given to the tax collection official, and suit for recovery shall be brought against the tax collection official.



§ 7-4-109 - Tourist commission.

(a) (1) For the purpose of promoting tourist, convention, and recreational activity, authorization is granted to establish, and there shall be established, a tourist commission of either seven (7) members or nine (9) members as provided in this section. This commission shall be comprised of persons selected by the mayor of the metropolitan government in the following manner:

(A) Three (3) commissioners from a list of five (5) persons submitted by the hotel and motel association, or if expanded pursuant to subdivision (a)(2), four (4) commissioners from a list of not less than six (6) persons submitted by the hotel and motel association;

(B) One (1) commissioner from a list of three (3) persons submitted by the area chamber of commerce; and

(C) Three (3) commissioners selected by the mayor of the metropolitan government from tourist related industries, or, if expanded pursuant to subdivision (2), four (4) commissioners selected by the mayor of the metropolitan government from tourist related industries.

(2) At least two (2) of the members of the commission shall be selected from minorities, as well as members of the sex that historically have been underrepresented on the tourist commission. If a county with a metropolitan form of government having a population of not less than four hundred seventy thousand (470,000) nor more than five hundred thousand (500,000), according to the 1980 federal census or any subsequent federal census, creates a tourist commission consisting of nine (9) members, at least two (2) of the members of the tourist commission shall be appointed consistent with this subdivision (a)(2).

(b) The commissioners shall be appointed for terms of three (3) years, and vacancies shall be filled in the same manner that original appointments are made but shall be for the duration of the unexpired term only; commencing in 1988, the terms of the commissioners shall be of such length and so arranged that the terms of one third (1/3) of the commission shall expire each year.

(c) As relating to budgetary and fiscal matters and expenditures, the commission shall be subject to the same provisions of the local organic law as the other boards and commissions established by the charter of the metropolitan government, and the commission shall be responsible for preparing and submitting a budget for all funds to be expendable pursuant to § 7-4-110(a)(1) and (2) for appropriate action by the metropolitan government.



§ 7-4-110 - Additional privilege tax.

(a) Except as otherwise provided in subsection (f), until the metropolitan council in a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, approves an ordinance to impose an additional one-percent increase to the privilege tax authorized pursuant to § 7-4-102(b)(2), the proceeds from the tax authorized to be levied in § 7-4-102(a)(1) shall be retained by the metropolitan government and distributed as follows:

(1) One third (1/3) shall be used for direct promotion of tourism;

(2) One third (1/3) shall be used for tourist related activities; and

(3) One third (1/3) shall be deposited in the general fund.

(b) Except as otherwise provided in subsection (f), when the metropolitan council in a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, approves an ordinance to impose an additional one-percent increase to the privilege tax authorized pursuant to § 7-4-102(b)(2), the proceeds from the tax authorized to be levied pursuant to this chapter, other than the tax described in § 7-4-102(c), shall be retained by the metropolitan government and distributed as follows:

(1) One third (1/3) in its entirety shall be used for the direct promotion of tourism;

(2) One third (1/3) in its entirety shall be maintained in a reserve fund to be used exclusively for the purpose of modifying, constructing, financing and operating a convention center;

(3) One sixth (1/6) shall be used for tourist related activities which may include funding a convention center; and

(4) One sixth (1/6) shall be deposited in the general fund of the metropolitan government.

(c) If the total tax collections received pursuant to this section and dedicated to the purposes contained in subdivisions (b)(1), (2) and (3) exceed the amounts necessary to fund the obligations under those subdivisions, the excess shall be placed in a reserve fund and expended only for tourist related activities.

(d) Until the metropolitan council in a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, approves an ordinance to impose an additional one-percent increase to the privilege tax authorized pursuant to § 7-4-102(b)(2), the proceeds from the tax authorized to be levied in § 7-4-102(a)(2) shall be retained by the metropolitan government having a population in excess of one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, and shall be used solely for the direct promotion of tourism.

(e) The proceeds from the tax authorized by § 7-4-102(c) shall be retained by the collecting municipality and used exclusively for tourist related activities within the municipality.

(f) If there has been designated within the county a secondary tourism development zone, then one third (1/3) of the proceeds of the tax authorized to be levied in § 7-4-102(a)(1) and all of the proceeds of the tax authorized to be levied in § 7-4-102(a)(2) which are derived from the secondary tourism development zone shall be paid to the county for deposit in its general fund, but only to the extent that the same exceeds one third (1/3) of the proceeds of the tourist accommodation tax from the secondary tourism development zone for the fiscal year ending June 30, 2006, increased by three percent (3%) for each fiscal year thereafter (i.e., in fiscal year 2007, one hundred three percent (103%) of the proceeds for fiscal year 2006; in fiscal year 2008, one hundred three percent (103%) of the amount so calculated for fiscal year 2007; etc.).

(g) If there has been designated within the county a secondary tourism development zone, until the metropolitan council approves an ordinance to impose an additional one-percent increase to the privilege tax authorized pursuant to § 7-4-102(b)(2), the metropolitan council may by resolution authorize one third (1/3) of the proceeds of the tax authorized to be levied in § 7-4-102(a)(1) and all of the proceeds of the tax authorized to be levied in § 7-4-102(a)(2) which are derived from the secondary tourism development zone to be paid to the county for deposit in its general fund, but only to the extent that the same exceeds one third (1/3) of the proceeds of the tourist accommodation tax from the secondary tourism development zone for the fiscal year ending June 30, 2006, increased by three percent (3%) for each fiscal year thereafter (i.e., in fiscal year 2007, one hundred three percent (103%) of the proceeds for fiscal year 2006; in fiscal year 2008, one hundred three percent (103%) of the amount so calculated for fiscal year 2007, etc.).



§ 7-4-111 - Tax additional to other taxes and fees.

The tax levied in this chapter shall be in addition to all other taxes levied or authorized to be levied whether in the form of excise, license, or privilege taxes, and shall be in addition to all other fees and taxes now levied or authorized to be levied.



§ 7-4-112 - Applicability.

This chapter shall only apply to those counties having a metropolitan form of government.






Part 2 - The Convention Center Fund

§ 7-4-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Metropolitan council" means the council of a county having a metropolitan form of government that has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census;

(2) "Metropolitan government" means any county having a metropolitan form of government that has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census;

(3) "Minority-owned business" means a business that is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who personally manages and controls the daily operations of the business and who is impeded from normal entry into the economic mainstream because of:

(A) Past practices of discrimination based on race, religion, ethnic background, or sex;

(B) A disability as defined in § 4-26-102; or

(C) Past practices of racial discrimination against African-Americans;

(4) "Person" means any individual, firm, partnership, joint venture, association, social club, fraternal organization, joint stock company, corporation, estate, trust, business trust, business organization, receiver, trustee, syndicate, or any other group or combination acting as a unit; and

(5) "Tax collection official" means the department of finance of the county or municipality, as applicable, or the county clerk, if so designated by ordinance of the legislative body of any municipality having a metropolitan government.



§ 7-4-202 - Additional tax on hotel room occupancy. [For Expiration of Provisions in Subsection (a) on May 21, 2020, See Subdivision (d)(2).]

(a) In addition to any other tax or fee imposed pursuant to this chapter on the occupancy of a hotel room, upon the adoption of an ordinance by the metropolitan council in a county having a metropolitan government, there is authorized an additional privilege tax of up to two dollars and fifty cents ($2.50) upon the occupancy of each hotel room within the territory of that metropolitan government. The tax so imposed is a privilege tax upon each occupied room for each night of occupancy and is to be collected and distributed as provided in part 1 of this chapter.

(b) All revenues received by the metropolitan government from the privilege tax imposed pursuant to subsection (a) shall be deposited into a metropolitan government fund entitled "the convention center fund" and shall be used for the purpose of paying costs incurred in modification or construction of a publicly owned convention center in excess of four hundred million dollars ($400,000,000) in costs located within the territory of the metropolitan government. The revenues may also be used for the operation, promotion, management and marketing of such a convention center. If the revenues from the surcharge or tax in any fiscal year exceed the total of the debt service requirements from that year, the surplus revenue thus accruing shall be retained by the metropolitan government as a reserve fund for future convention center debt service requirements.

(c) In the event that the total bonded indebtedness incurred for the modification or construction of the convention center facility by the metropolitan government is paid in full as to bond principal and interest, including expenses of bond sale or sales, the metropolitan government's taxing resolution imposing taxes authorized by subsection (a) shall be repealed and this tax shall no longer be levied; provided, however, that any funds and interest remaining in the reserve fund after all obligations imposed under this part have been fulfilled shall be used by the governmental board or agency responsible for the operation of the convention center for use by it in the operation, promotion and advertisement of the convention center facilities.

(d) (1) Upon the adoption of an ordinance by the metropolitan council in a county having a metropolitan government, all revenues received by the metropolitan government from the privilege tax imposed pursuant to subsection (a) and that exceed two dollars ($2.00) shall be deposited into a metropolitan government fund entitled the event and marketing fund. For administrative purposes, the event and marketing fund and the committee that approves expenditures shall be attached to a convention and visitors bureau in a county having a metropolitan government or a similar entity approved by the metropolitan council and the metropolitan government mayor. The fund will be governed by a six-person committee and a chair who votes only to break a tie. The committee and the chair shall be appointed by the mayor of the metropolitan government. Members of the committee shall include at least one (1) person nominated by a hotel and lodging association located in the county having a metropolitan government, one (1) person from the hospitality industry, one (1) representative from a hotel corporation that operates a single hotel in a county with a metropolitan government with an excess of two thousand nine hundred (2,900) rooms, two (2) members of the public, one (1) person who owns or operates a business within the central business improvement district, and a chair to be selected by the mayor. Expenditures from the event and marketing fund may be used for any purpose allowable under § 7-4-110(a)(1). All expenditures are subject to the approval of the finance director of the metropolitan government. An audited financial statement shall be supplied annually to the finance director and the council of the metropolitan government.

(2) The authority to charge the amount of the privilege tax imposed on hotel room occupancy by subsection (a) in excess of two dollars ($2.00) and the terms of the committee members shall expire six (6) years from May 21, 2014.



§ 7-4-203 - Privilege tax on contracted vehicles leaving public airports.

(a) (1) There is authorized a privilege tax on the privilege of contracted vehicles exiting public airports located within the boundaries of a metropolitan government. The tax shall only be effective upon the adoption of an ordinance by the metropolitan council to impose this privilege tax.

(2) The tax shall be imposed only upon contracted vehicles that charge customers a separate fee for transportation from the airport, unless otherwise excluded in this part.

(3) The tax shall be two dollars ($2.00) each time a contracted vehicle meeting the requirements of subdivision (a)(2) exits the airport while transporting customers from the airport located within the territory of the metropolitan government, but shall exclude noncommercial vehicles and equipment operated by the metropolitan transit authority.

(b) The tax imposed by subsection (a) is a privilege tax upon the contracted vehicle exiting the airport and is to be collected and distributed as provided in this chapter.

(c) The privilege tax is due each time a contracted vehicle to which this section applies leaves the airport. The operator of the contracted vehicle shall be responsible for keeping accurate records to determine the amount of the tax due and payable. That information shall be transmitted daily by the operator of the contracted vehicle to a designated individual within the business organization that hired the operator of the contracted vehicle. The privilege tax shall be remitted to the metropolitan tax collection official by a designated individual within the business organization no later than the twentieth of each month.

(d) All revenues received by the metropolitan government from the privilege tax imposed pursuant to subsection (a) shall be deposited into a metropolitan government fund entitled "the convention center fund" and shall be used for the purpose of paying costs incurred in modification or construction of a publicly owned convention center in excess of four hundred million dollars ($400,000,000) in costs located within the territory of the metropolitan government. If the revenues from the surcharge or tax in any fiscal year exceeds the total of the debt service requirements from that year, the surplus revenue thus accruing shall be retained by the metropolitan government as a reserve fund for future debt service requirements.

(e) In the event that the total bonded indebtedness incurred for the modification or construction of the convention center facility by the metropolitan government is paid in full as to bond principal and interest, including expenses of bond sale or sales, the metropolitan government's taxing resolution imposing the taxes authorized pursuant to subsection (a) shall be repealed and the taxes shall no longer be levied; provided, however, that any funds remaining in the reserve fund after all obligations imposed under this part have been fulfilled shall be used by the governmental board or agency responsible for the operation of the convention center for use by it in the promotion and advertisement of the convention center facilities.



§ 7-4-204 - Delinquency -- Interest and penalties.

(a) Taxes due and payable that are not remitted to the tax collection official on or before the due dates are delinquent.

(b) The person owing the taxes shall be liable for interest on any delinquent taxes from the due date at the rate of eight percent (8%) per annum, and, in addition, for a penalty of one percent (1%) for each month or fraction of a month that the taxes are delinquent. The interest and penalties shall become a part of the tax required to be remitted in this chapter.

(c) Willful refusal of a person to collect or remit the tax or willful refusal of an operator of a contracted vehicle to keep accurate records of the tax due and payable is a Class C misdemeanor.

(d) Any fine levied in this chapter shall be applicable to each individual transaction involving an operator of a contracted vehicle for willful refusal to keep accurate records or the willful refusal of a person to collect or remit the tax due and owing.



§ 7-4-205 - Wage rates and benefits for workers.

(a) During the construction of a new publicly owned convention center as provided in this part, any contractor entering into a contract with the metropolitan government for the performance of work on the convention center shall pay all workers performing work under those contracts not less than the mean wage for the applicable occupation under the "construction and extraction occupations" published in the Tennessee Occupational Wages Report, as defined in § 12-4-907. In addition, all such contractors shall provide health insurance coverage for all workers performing work under the contracts.

(b) After the construction of the convention center is completed, all persons employed to perform labor or services at the convention center shall be paid a wage that is not less than the mean wage for the applicable occupation under the "construction and extraction occupations" published in the Tennessee Occupational Wages Report, as defined in § 12-4-907. In addition, health insurance coverage shall be provided to all such employees.



§ 7-4-206 - Minority-owned businesses.

(a) A metropolitan government, in soliciting bids for the construction of a publicly owned convention center in excess of four hundred million dollars ($400,000,000) in costs located within the territory of that metropolitan government, shall actively solicit bids from minority-owned businesses. The metropolitan government shall strive to maximize participation of minority-owned businesses through both prime and second tier business contracting opportunities.

(b) (1) The metropolitan council shall ensure that the funds that are deposited into the convention center fund created pursuant to this part, are expended in a nondiscriminatory manner.

(2) The metropolitan government shall monitor the expenditure of funds from the convention center fund to ensure that all contractors, vendors, suppliers and professional services providers receiving compensation from the fund do not discriminate in hiring, partnering, contracting or subcontracting on the basis of race, religion, ethnic background, or sex.

(3) The metropolitan government shall monitor the results of minority-owned business participation. The metropolitan government shall periodically investigate to ascertain whether minority-owned business participation is being achieved at a level contemplated pursuant to subsection (a) and shall report information to the comptroller of the treasury in the manner prescribed in subdivision (b)(4).

(4) The metropolitan government shall prepare and submit a quarterly report entitled "the convention center compliance report," which shall be submitted to the comptroller of the treasury no later than twenty (20) business days after the end of any calendar quarter in which funds are expended from the convention center fund. The report shall include:

(A) Data on the race, religion, ethnic background and sex of the workforce of each person that receives funds from the convention center fund;

(B) Data on the actual expenditure of funds to minority-owned businesses from the convention center fund; and

(C) Data summarizing the findings of all periodic investigations conducted in accordance with subdivision (b)(3).

(5) The comptroller of the treasury shall, upon receipt of the report from the metropolitan government, transmit a synopsis of the report to the chairs and membership of the state and local government committee of the senate and the local government committee of the house of representatives.









Chapter 5 - Metropolitan Governments' Port Authority Act

§ 7-5-101 - Short title.

This chapter shall be known and may be cited as the "Metropolitan Governments' Port Authority Act."



§ 7-5-102 - Declaration of purpose and necessity -- Exemption from taxation.

It is hereby declared that a clear need exists in metropolitan areas of Tennessee for improved transportation and navigation for the movement and transportation of people, goods and merchandise, and for the creation of expanded employment opportunities through the promotion of commerce and industry, with minimal pollution, which requires that such metropolitan areas have the option of placing the central operation and financing of such metropolitan port and development agencies within metropolitan instrumentalities, and that such instrumentalities have the authority to acquire from the state, or other owners, real and personal property, and to develop, manage and operate the same for economic and industrial development. It is hereby declared that port authorities created pursuant to this chapter are public and governmental bodies acting as agencies and instrumentalities of the creating and participating municipalities; and that the acquisition, operation, financing and disposal of ports, lands, industrial and other related facilities are hereby declared to be for a public and governmental purpose and a matter of public necessity. The property and revenues of the authority or any interest in the property and revenues shall be exempt from all state, county and municipal taxation.



§ 7-5-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" means a metropolitan port authority created pursuant to this chapter;

(2) "Board" means the board of commissioners of an authority;

(3) "Bonds" includes notes, interim certificates or other obligations of an authority;

(4) "Contracting party" or "other contracting party" means any party to a sale contract, lease, or loan agreement except the authority;

(5) "Creating municipality" means any city or county having a metropolitan form of government and having a population of not less than one hundred thousand (100,000), that creates an authority pursuant to this chapter;

(6) "Enterprise" means the manufacturing, processing, assembling, and commercial service operations to be carried on with or otherwise using the facilities of a project;

(7) "Executive officer" means the mayor, county mayor, or other chief executive officer of any creating municipality;

(8) "Governing body" means the chief legislative body of any creating municipality;

(9) "Lease" includes a lease containing an option to purchase the project for a nominal sum upon payment in full or provision for the purchase of all bonds issued in connection with the project and all interest on the bonds and all other expenses in connection with the project, and a lease containing an option to purchase the project at any time, as provided in the option, upon payment of the purchase price, which shall be sufficient to pay all bonds issued in connection with the project and all interest on the bonds and all other expenses incurred in connection with the project, but which payment may be made in the form of one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of the lessee providing for time payments, including, without limitation, interest on the notes, debentures, bonds or other secured or unsecured debt obligations sufficient for such purposes and delivered to the corporation or to the trustee under the indenture pursuant to which the bonds were issued;

(10) "Loan agreement" means an agreement providing for an authority to loan the proceeds derived from the issuance of bonds pursuant to this chapter to one (1) or more contracting parties, to be used to pay the costs of one (1) or more projects and providing for the repayment of the loan by the other contracting party or parties, and which may provide for the loans to be secured or evidenced by one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of the contracting party or parties delivered to the authority or to the trustee under the indenture pursuant to which the bonds were issued;

(11) "Metropolitan government" means the political entity created by consolidation of all, or substantially all, of the political and corporate functions of a county and a city or cities;

(12) "Pollution" means the placing of any noxious or deleterious substances, including noise, in any air or water of or adjacent to the state of Tennessee or affecting the physical, chemical or biological properties of any air or waters of or adjacent to the state of Tennessee in a manner and to an extent that renders or is likely to render the air or waters inimical or harmful to the public health, safety or welfare, or to any animal, bird or aquatic life, or to the use of the air or waters for domestic, industrial, agricultural or recreational purposes;

(13) "Pollution control facilities" means any equipment, structure or facility or any land and any building, structure, and facility or other improvement of any kind, or any combination thereof, and all real and personal property deemed necessary therewith having to do with or the end purpose of which is the control, abatement or prevention of water, air, noise or general environmental pollution, including, but not limited to, any air pollution control facility, noise abatement facility, water management facility, wastewater collecting systems, wastewater treatment works, or solid waste disposal facility;

(14) "Port" means a terminal facility with all associated components necessary for the loading and unloading of goods and people involved in inland waterway transport and navigation;

(15) (A) "Project" means all or any part of, or any interest in:

(i) Any land and building, including office building, and facility or other improvement on land, and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, that shall be suitable for the following or by any combination of two (2) or more thereof:

(a) Any industry for the manufacturing, processing or assembling of any agricultural, mining, or manufactured products; any commercial enterprise in selling, providing, or handling any financial service or in storing, warehousing, distributing or selling any products of agriculture, mining, or industry;

(b) Any undertaking involving the use of ship canals, ports or port facilities, off-street parking facilities, docks or dock facilities, or harbor facilities, or of railroads, monorail or tramway, railway terminals, or railway belt lines and switches;

(c) All or any part of any office building or buildings for the use of such tenant or tenants as may be determined or authorized by the board, including, without limitation, any industrial, commercial, financial or service enterprise, any nonprofit domestic corporation or enterprise now or hereafter organized, whose purpose is the promotion, support and encouragement of either agriculture or commerce in this state or whose purpose is the promoting of the health, welfare and safety of the citizens of the state;

(d) Any office or other public building for any metropolitan government having a population of not less than one hundred thousand (100,000), or any board of public utilities, or any public authority, agency or instrumentality of the state of Tennessee or of the United States;

(e) Any buildings, structures and facilities, including the site thereof, machinery, equipment and furnishings, suitable for use by any metropolitan government having a population of not less than one hundred thousand (100,000) as health care or related facilities, including, without limitation, hospitals, clinics, nursing homes, research facilities, extended or long-term care facilities, and all buildings, structures and facilities deemed necessary or useful in connection therewith;

(f) Any nonprofit educational institution in any manner related to or in furtherance of the educational purposes of such institution, including, but not limited to, classroom, laboratory, housing, administrative, physical education, and medical research and treatment facilities;

(g) Any planetarium or museum; and

(h) Any facilities for any recreation or amusement park, public park or theme park suitable for use by any private corporation or any governmental unit of the state of Tennessee, including the state of Tennessee;

(ii) Not included are facilities designed for the sale or distribution to the public of electricity, gas, water or telephone or other services commonly classified as public utilities, except such as are specifically included in this subdivision (15)(A); and

(iii) Any pollution control facilities that are suitable for use by any of the facilities listed in subdivision (15)(A)(i) or by any public utility whether publicly or privately owned, board of public utilities, public authority, or agency or instrumentality of the state of Tennessee or the United States, or by any combination of two (2) or more;

(B) The board shall find with respect to any office building financed under this chapter that the acquisition and leasing or sale of such building, or the financing of the acquisition and leasing or sale by loan agreement, as the case may be, will develop trade and commerce in and adjacent to the municipality, will contribute to the general welfare and will alleviate conditions of unemployment, and such finding by the board shall be conclusive;

(16) "Revenues" of a project, or derived from a project, include payments under a lease or sale contract and repayments under a loan agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of a lessee or contracting party delivered as provided in this chapter;

(17) "Sale contract" means a contract providing for the sale of one (1) or more projects to one (1) or more contracting parties and includes a contract providing for payment of the purchase price in one (1) or more installments. If the sale contract permits title to the project to pass to the other contracting party or parties prior to payment in full of the entire purchase price, the sale contract shall also provide for the other contracting party or parties to deliver to the authority or to the trustee under the indenture pursuant to which the bonds were issued one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of such contracting party or parties providing for timely payments, including, without limitation, interest on the notes, debentures, bonds or other secured or unsecured debt obligations for the balance of the purchase price at or prior to the passage of such title; and

(18) "State" means the state of Tennessee.



§ 7-5-104 - Creation of metropolitan port authority.

(a) Any metropolitan government having a population of not less than one hundred thousand (100,000) may create a metropolitan port authority in the manner provided in this chapter.

(b) The governing body of the creating municipality, if it shall determine the public convenience and necessity requires the creation of a metropolitan port authority, shall adopt, and the executive officer of the creating municipality shall approve, a resolution so declaring and creating an authority, which resolution shall designate the name and principal office address of the authority. A certified copy of the resolution shall be filed with the secretary of state and with the commissioner of transportation, and upon adoption and filing, the authority shall constitute a body politic and corporate, with all the powers provided in this chapter. A copy of the resolution shall also be filed with the department of community and economic development, or its functional successor.



§ 7-5-105 - Board of commissioners.

(a) The governing power of the authority shall be vested in a board of commissioners of nine (9) persons, each of whom shall have no financial interest in the authority or its concessions, appointed by the executive officer of the creating municipality and confirmed by resolution of its governing body. All commissioners shall be of excellent character and reputation and any commissioners appointed from the fields of finance, industry or commerce, and real estate shall be eminently qualified in their fields of endeavor and shall possess all necessary licenses enabling them to practice their professions in Tennessee.

(b) Terms of office for the commissioners shall be as follows: the term of the first two (2) commissioners confirmed shall be one (1) year, for the second two (2) commissioners confirmed, two (2) years and for the last five (5) commissioners confirmed, three (3) years. The succeeding commissioners shall be appointed for a term of three (3) years. In the event of a failure to appoint or confirm a successor to any member of the board, the commissioner whose term has expired shall continue to serve until such commissioner's successor has been duly confirmed as provided in this section, but in no event for longer than one (1) year after such commissioner's term has expired. In the event of a vacancy on the board by reason of nonresidence, incapacity, resignation or death, a successor shall be appointed and confirmed as provided in this section, and within one (1) year after the vacancy occurs. A commissioner may be removed from office by a two-thirds (2/3) vote of the governing body of the creating municipality, but only after notice of the cause of such removal has been served upon the commissioner, and only after the commissioner has been granted an opportunity for a public hearing in such cause.

(c) Before entering upon their duties, all commissioners shall take and subscribe to an oath of office as provided by the Constitution of Tennessee and by law for municipal officers. Copies of the oath of each commissioner shall be filed with the clerk of the creating municipality.

(d) Any person of at least twenty-one (21) years of age and who has resided within the creating municipality for a period of at least one (1) year immediately preceding such person's confirmation by the governing body shall be eligible to serve as a member of the board. Any commissioner who ceases to reside within the creating municipality shall automatically be ineligible to serve in the office as of the date such commissioner ceases to reside within the municipality. Such cessation of residence within the creating municipality shall constitute a resignation from the board.

(e) The board shall elect from among its members a chair, vice chair and any other such officers it may in its bylaws determine are necessary. A majority of the commissioners shall constitute a quorum for the transaction of business. The board shall hold regular meetings at least once every three (3) months, and at such regular time and place as the commissioners may determine by resolution or bylaw; additional or special meetings may be held as determined by the board.

(f) Commissioners shall receive no salary, but shall be reimbursed for necessary expenses incurred in the performance of their official duties by the authority or by appropriation of the governing body.

(g) Except as expressly otherwise specified in this chapter, all power granted in this chapter to an authority shall be exercised by the board.



§ 7-5-106 - Officers and other employees.

The board shall appoint a port authority manager who shall be the chief executive and administrative officer of the authority, and shall enter into a contract with the manager establishing such port authority manager's salary and term of office. The manager shall appoint, subject to the approval of the board, all other officers and other employees subject to any civil service plan adopted by the board. The port authority manager shall prepare an annual operating budget of the authority and submit the budget to the board for approval at least sixty (60) days prior to the beginning of the fiscal year. If the budget shall not have been acted upon by the board on the first day of the fiscal year, it shall then automatically go into effect. The manager shall also submit periodic reports to the board as the board may direct. The manager shall attend all meetings of the board.



§ 7-5-107 - General powers.

An authority has all powers necessary to accomplish the purposes of this chapter, excluding the power to levy and collect taxes and special assessments, including but not limited to, the power to:

(1) Have perpetual succession, sue and be sued, and adopt a corporate seal;

(2) Acquire, construct, purchase, operate, maintain, replace, repair, rebuild, extend, and improve within the boundaries of the creating municipality and in contiguous counties so long as the governing bodies of such counties grant their concurrence and agreement, ports and any and all other related facilities, equipment, projects and appurtenances necessary or convenient for the promotion of industrial development, commerce and recreation and for the improvement of the access to all channels of commerce, and make the facilities available to any firm, person, public or private corporation, to any other shipper, consignee, or carrier, and charge for their use and for any and all services performed by the authority; provided, that nothing in this chapter shall give the authority the power or the duty to construct, purchase, operate, maintain, replace, repair, rebuild, extend and improve any public-use freight port or terminal; and provided, further, that such powers granted by this subdivision (2) shall only be exercised over lands acquired by the authority pursuant to the powers granted in this chapter;

(3) Issue and sell bonds payable solely out of the revenue and receipts derived from the authority's projects or of any thereof as may be designated in the proceedings of the authority commissioners under which the bonds shall be authorized to be issued, including debt obligations of the lessee, devisee, or contracting party obtained from or in connection with the financing of a project;

(4) Borrow money from banks and other financial institutions by issuing its notes for the purpose of carrying out any of its powers;

(5) As security for the payment of the principal of and interest on any bonds or notes so issued and any agreements made in connection with the bonds or notes, mortgage and pledge any or all of its projects, or any part or parts of its projects, whether then owned or thereafter acquired, and pledge the revenues and receipts from its projects, or from any thereof, or assign and pledge all or any part of its interest in and rights under the leases, sale contracts or loan agreements relating to its projects or to any thereof;

(6) Apply to the proper authorities of the United States, pursuant to appropriate law, for the right to establish, operate, and maintain foreign-trade zones within the limits of the port authority and establish, operate, and maintain the foreign-trade zones;

(7) Authorize the application for and establishment, operation and maintenance of foreign-trade subzones outside the limits of the port authority through the authority's foreign-trade zone upon the request of any party and the approval of a majority of the legislative body in the county or municipality in which the requesting party is located;

(8) Accept donations to the authority of cash, lands or other property to be used in the furtherance of the purposes of this chapter;

(9) Accept grants, loans, or other financial assistance from any federal, state, county, or municipal agency, or in aid of the acquisition or improvement of the administration and operation of any of the facilities provided for in this chapter;

(10) Purchase, rent, lease or otherwise acquire and dispose of any and all kinds of property, real, personal or mixed, tangible or intangible, and whether or not subject to mortgages, liens, charges, or other encumbrances, that in the judgment of the commissioners, is necessary or convenient to carry out the powers granted in this section. The authority granted in this section to acquire property shall include, but not be limited to, the acquisition of lands in the vicinity of the port and terminal facilities provided for in this section, and to give priority for the use of such lands to projects requiring access to inland waterways in their operations;

(11) Make contracts and execute instruments containing such covenants, terms and conditions, as in the judgment of the commissioners, may be necessary, proper or advisable for the purpose of obtaining grants, loans, or other financial assistance from any federal or state agency, for or in aid of the acquisition or improvement of the facilities provided for in this chapter; make all other contracts and execute all other instruments including, without limitation, licenses, long-term or short-term leases, deeds, mortgages and deeds of trust, and other agreements relating to property and facilities under its jurisdiction, and the construction, operation, maintenance, repair, and improvement thereof, as in the judgment of the board, may be necessary, proper, or advisable for the furtherance of the purposes of this chapter, and the full exercise of the powers granted in this section; and carry out and perform the covenants, terms, and conditions of all such contracts or instruments;

(12) Enter upon any lands, waters, and premises for the purpose of making surveys, soundings, and examination in connection with the acquisition, improvement, operation, or maintenance of any of the facilities provided for in this chapter;

(13) Promulgate and enforce such rules and regulations as the board may deem proper for the orderly administration of the authority and the efficient operation of its facilities;

(14) Use in the performance of its functions the officers, agents, employees, services, facilities, records and equipment of the creating municipality, with the consent of any such municipality and subject to such terms and conditions as may be agreed upon; and

(15) Do all acts and things necessary, or deemed necessary or convenient, to carry out the powers expressly given in this chapter. None of the powers created in this section may be exercised either directly or indirectly by the municipality to provide real estate that had been condemned by eminent domain subsequent to March 29, 1979, while such real estate was in use as residential dwellings, it being the intent of this chapter that none of the power or authority created in this chapter and vested in either the creating municipality or the authority to be created shall be exercised in such a way that real estate utilized in creating or carrying out the purposes or functions of the authority provided in § 7-5-104 shall have been condemned or acquired by eminent domain after March 29, 1979, while it was in use as residential dwellings.



§ 7-5-108 - Real property interests.

Any creating municipality, upon the written recommendation of the board, may acquire any interest in land within the boundaries of the creating municipality by gift, purchase, lease, or condemnation and may transfer such interest to an authority by sale, lease or gift. Such transfer may be authorized by ordinance of the governing body of the creating municipality without submission of the question to the voters and without regard to the requirements, restrictions, or other provisions contained in any other general, special, or local law, with the exception of title 29, chapters 16 and 17, or as the same may be hereafter enacted. None of the foregoing interest in land transferred to an authority by any creating municipality shall have been acquired by eminent domain after March 29, 1979, while the land was in use as residential dwellings.



§ 7-5-109 - Bonds.

(a) The authority has the power to issue negotiable bonds from time to time in order to accomplish any of the purposes authorized by this chapter, and it also has the power to issue refunding bonds for the purposes, and in the amounts and manner provided in title 9, chapter 21. All the bonds shall be payable solely from all or any part of the revenues, income and charges of the authority and the bonds shall not constitute an obligation of the creating municipality, and the bonds shall so state.

(b) The bonds shall be authorized by resolution of the board and shall bear such date, mature at such time or times, bear interest at such rate or rates payable annually or semiannually, be in such form and denominations, be subject to such terms of redemption with or without premium, carry such registration privileges, be payable in such medium and at such place or places, be executed in such manner, all as may be provided in the resolution authorizing the bonds. The bonds may be sold at public or private sale in such manner and for such amount as the board may determine.

(c) The resolution may include any covenants with the bondholders deemed necessary by the board to make the bonds secure and marketable, including, but not limited to, covenants regarding the application of the bond proceeds; the pledging, application and securing of the revenues of the authority; the creation and maintenance of reserves; the investment of funds; the issuance of additional bonds; the maintenance of minimum fees, charges and rental; the operation and maintenance of its port authority; insurance and insurance proceeds; accounts and audits; the sale of port authority properties; remedies of bondholders; the vesting in a trustee or trustees such powers and rights as may be necessary to secure the bonds and the revenues and funds from which they are payable; the terms and conditions upon which bondholders may exercise their rights and remedies; the replacement of lost, destroyed or mutilated bonds; the definition, consequences and remedies of an event of default; the amendment of such resolution; and the appointment of a receiver in the event of a default.

(d) Any holder of any such bonds, including any trustee for any bondholders, may enforce their rights against the authority, its board or any officer, agent or employee thereof by mandamus, injunction or other action in any court of competent jurisdiction, subject to the covenants included in the bond resolution.

(e) All sums received as accrued interest from the sale of any bonds shall be applied to the payment of interest on the bonds. All sums received as principal or premium from the sale shall be applied to the purpose for which the bonds were issued, and may include, but not limited to, expenses for fiscal, legal, engineering and architectural services, expenses for the authorization, sale and issuance of the bonds, expenses for obtaining an economic feasibility survey in connection with the bonds, and to create a reserve for the payment of not exceeding one (1) year's interest on the bonds.

(f) Bonds issued pursuant to this chapter executed by officers in office on the date of such execution shall be valid obligations of the authority, notwithstanding that before the delivery of the bonds any or all of the persons executing the bonds shall have ceased to be officers.

(g) Bonds issued pursuant to this chapter, and the income from the bonds, shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes.

(h) All public officers and bodies of the state, municipal corporations, political subdivisions, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, all executors, administrators, guardians, trustees, and all other fiduciaries in the state may legally invest funds within their control in bonds of an authority.



§ 7-5-110 - Employees.

Employees other than independent contractors of the authority shall be considered employees of the creating municipality, and shall enjoy all rights and responsibilities as do other employees of the creating municipality, and shall be considered in classified or unclassified service as are all other employees of the creating municipality.



§ 7-5-111 - Powers of creating municipalities.

Any creating municipality has all of the necessary powers in order to further the purposes of this chapter, including, without limitation, the following, any or all of which powers may be exercised by resolution of its governing body:

(1) Advance, donate or lend money, raised from any source and by any means, or real or personal property to the authority;

(2) Provide that any funds on hand or to become available to it for port purposes shall be paid directly to the authority;

(3) Cause water, sewer, gas, electric or other utility services to be provided to the authority;

(4) Open and improve streets, roads and alleys to the port;

(5) Provide police and fire protection services to the port; and

(6) Pledge the full faith and credit and unlimited taxing power of the municipality as surety for the payment of the authority's bonds in accordance with the procedure for industrial development corporations as set out in §§ 7-53-306 and 7-53-307. None of the foregoing powers may be exercised either directly or indirectly by the municipality to provide real estate that had been condemned by eminent domain subsequent to March 29, 1979, while such real estate was in use as residential dwellings, it being the intent of this chapter that none of the power or authority created in this chapter and vested in either the creating municipality or the authority to be created shall be exercised in such a way that real estate utilized in creating or carrying out the purposes or functions of the authority provided in § 7-5-104 shall have been condemned or acquired by eminent domain after March 29, 1979, while it was in use as residential dwellings.



§ 7-5-112 - Dissolution -- Disposition of property.

Whenever the governing body of the creating municipality by resolution determines that the purposes for which the authority was created have been substantially accomplished, that all of the bonds and other obligations of the authority have been fully paid, then the executive officer of the creating municipality shall execute and file for record with the secretary of state a certificate of dissolution reciting such facts and declaring the authority to be dissolved. Upon such filing, the authority shall be dissolved, and title to all funds and other properties of the authority at the time of the dissolution shall vest in and be delivered to the creating municipality.



§ 7-5-113 - Supplemental nature of chapter.

(a) The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law, and are not in substitution for such powers, and the limitations imposed by this chapter shall not affect such powers.

(b) The powers granted in this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as expressly provided in this chapter.

(c) Any metropolitan government authorized under this chapter to create a metropolitan port authority may do so without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.






Chapter 6 - Metropolitan Celebration Authority Act

§ 7-6-101 - Short title.

This chapter shall be known and may be cited as the "Metropolitan Celebration Authority Act."



§ 7-6-102 - Legislative declaration and purpose -- Exemption from taxation.

(a) It is hereby declared that metropolitan celebration authorities created pursuant to this chapter shall be public and governmental bodies acting as agencies and instrumentalities of the creating municipality, and that the acquisition, construction, operation and financing of improvements by such authorities are hereby declared to be a public and governmental purpose and a matter of public necessity.

(b) The property and revenues of the authority or any interests in property and revenues shall be exempt from all state, county and municipal taxation.

(c) The authorities shall be created for the purpose of implementing projects to commemorate and celebrate the bicentennial anniversary of the principal city of any county adopting a metropolitan form of government.



§ 7-6-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" means a metropolitan celebration authority created pursuant to the authority of this chapter;

(2) "Board" means the board of commissioners of an authority;

(3) "Bonds" includes notes, interim certificates or other obligations of an authority;

(4) "Creating municipality" means any county having adopted a metropolitan form of government that creates an authority pursuant to this chapter;

(5) "Executive officer" means the mayor, county mayor or other chief executive officer of any creating municipality; and

(6) "State" means the state of Tennessee.



§ 7-6-104 - Creation of a metropolitan celebration authority.

(a) Any county having a metropolitan form of government may create a metropolitan celebration authority in the manner provided in this section.

(b) The governing body of the creating municipality shall adopt, and its executive officer shall approve, a resolution calling for a public hearing on the question of creating a metropolitan celebration authority. Notice of the date, hour, place and purpose of the hearing shall be published at least once each week for two (2) consecutive weeks in a newspaper of general circulation in the creating municipality, the last publication to be at least one (1) week prior to the date set for the hearing.

(c) The hearing shall be had before the governing body and all interested persons shall have an opportunity to be heard.

(d) After the hearing, if the governing body determines that the public convenience and necessity require the creation of an authority, it shall adopt, and its executive officer shall approve, a resolution so declaring and creating an authority, which resolution shall designate the name and principal office address of the authority. A certified copy of the resolution shall be filed with the secretary of state and with the Tennessee historical commission, along with the resolution approving the appointment of the board as provided for in § 7-6-105, and, upon the adoption and filing, the authority shall constitute a body politic and corporate, with all the powers provided in this chapter.



§ 7-6-105 - Board of commissioners.

(a) (1) The authority shall be governed by a board of commissioners composed of eleven (11) members. Three (3) members shall be officers of the state, who shall be appointed by the executive officer of the creating municipality after consultation with the governor, the speaker of the senate and the speaker of the house of representatives. The executive officer of the creating municipality or the executive officer's designee shall be a member. Seven (7) members shall be appointed by the executive officer of the creating municipality subject to confirmation by the governing body of the municipality. The executive officer or the executive officer's designee shall serve during the term of the executive officer. The three (3) members who shall be officers of the state shall serve while holding their respective offices. The seven (7) members appointed by the executive officer subject to confirmation by the governing body shall serve for terms of one (1), two (2), three (3), four (4), five (5), six (6) and seven (7) years, respectively.

(2) Nothwithstanding subdivision (a)(1), any member may be removed at the pleasure of the executive officer.

(b) The board shall elect from its members a chair and vice chair, each of whom shall be voting members, and shall adopt bylaws and rules of procedure.

(c) A majority of the commissioners shall constitute a quorum for the transaction of business.

(d) Except as expressly otherwise specified, all powers granted in this chapter to the authority shall be exercised by the board.

(e) Commissioners shall receive no salary, but shall be reimbursed for necessary expenses incurred in the performance of their official duties.



§ 7-6-106 - Officers and employees.

(a) The board shall appoint an executive director who shall be the chief executive and administrative officer of the authority, and shall enter into a contract with the executive director establishing the executive director's salary and term of office.

(b) The executive director shall appoint, subject to confirmation by the board, the following additional officers: a secretary, an auditor, a legal counsel and a treasurer.

(c) All other officers and employees of the authority shall be appointed by the executive director.

(d) The executive director shall attend all meetings of the board.



§ 7-6-107 - General powers.

An authority has all of the powers necessary to accomplish the purposes of this chapter, excluding the exercise of the power of eminent domain and the power to levy and collect taxes and special assessments, including, but not limited to, the power to:

(1) Have perpetual succession, sue and be sued, and adopt a corporate seal;

(2) Acquire real or personal property or any interest in real or personal property by gift, lease, or purchase, for any of the purposes provided in this chapter and sell, lease or otherwise dispose of any such property;

(3) Enter into contracts and agreements with any person or entity for any of the purposes provided for in this chapter; and

(4) Make application directly to the proper federal, state, county and municipal officials and agencies, or to any other source, public or private, for loans, grants, guarantees or other financial assistance in aid of the purposes provided for in this chapter.



§ 7-6-108 - Bonds.

(a) The authority has the power to issue negotiable bonds from time to time in order to accomplish any of the purposes authorized by this chapter, and it also has the power to issue refunding bonds for the purposes, and in the amounts and manner provided in title 9, chapter 21. All the bonds shall be payable solely from all or any part of the revenues, income and charges of the authority and the bonds shall not constitute an obligation of the creating municipality, and the bonds shall so state.

(b) The bonds shall be authorized by resolution of the board and shall bear such date, mature at such time or times, bear interest at such rate or rates, payable annually or semiannually, be in such form and denominations, be subject to such terms of redemption with or without premium, carry such registration privileges, be payable in such medium and at such place or places, be executed in such manner, all as may be provided in the resolution authorizing the bonds. The bonds may be sold at public or private sale in such manner and for such amount as the board may determine.

(c) The resolution may include any covenants with the bondholders deemed necessary by the board to make the bonds secure and marketable, including, but not limited to, covenants regarding the application of the bond proceeds; the pledging, application and securing of the revenues of the authority; the creation and maintenance of reserves; the investment of funds; the issuance of additional bonds; remedies of bondholders; the vesting in a trustee or trustees such powers and rights as may be necessary to secure the bonds and the revenues and funds from which they are payable; the terms and conditions upon which the bondholders may exercise their rights and remedies; the replacement of lost, destroyed or mutilated bonds; the definition, consequences and remedies of an event of default; the amendment of such resolution; and the appointment of a receiver in the event of default.

(d) Any holder of any such bonds, including any trustee for any bondholders, may enforce their rights against the authority, its board or any officer, agent or employee thereof by mandamus, injunction or other action in any court of competent jurisdiction, subject to the covenants included in the bond resolution.

(e) All sums received as accrued interest from the sale of any bonds shall be applied to the payment of interest on such bonds. All sums received as principal or premium from the sale shall be applied to the purpose for which the bonds were issued, and may include, but not limited to, expenses for fiscal, legal, engineering and architectural services, expenses for the authorization, sale and issuance of the bonds, expenses for obtaining an economic feasibility survey in connection with the bonds, and to create a reserve for the payment of not exceeding one (1) year's interest on the bonds.

(f) Bonds issued pursuant to this chapter executed by officers in office on the date of the execution shall be valid obligations of the authority, notwithstanding that before the delivery of the bonds any and all of the persons executing bonds shall have ceased to be such officers.

(g) Bonds issued pursuant to this chapter, and the income from the bonds, shall be exempt from all state, county and municipal taxation except inheritance, transfer and estate taxes.

(h) All public officers and bodies of the state, municipal corporations, political subdivisions, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, all executors, administrators, guardians, trustees, and all other fiduciaries in the state may legally invest funds within their control in bonds of the authority.



§ 7-6-109 - Certain powers of creating municipality.

(a) The creating municipality has all of the necessary power in order to further the purposes of this chapter, including, without limitation, any and all of which powers may be exercised by resolution of its governing body, the power to:

(1) Advance, donate or lend money or real or personal property to the authority;

(2) Provide that any funds on hand or to become available to it for celebration purposes shall be paid directly to the authority;

(3) Cause water, sewer, gas, electric or other utility services to be provided to the authority;

(4) Sell, lease, dedicate, donate or otherwise convey to the authority any of its interest in real or personal property, or grant easements, licenses or other rights or privileges therein to the authority; and

(5) Open and improve streets, roads and alleys at the request of the authority.

(b) None of the foregoing powers may be exercised either directly or indirectly by the municipality to provide real estate that had been condemned by eminent domain subsequent to May 30, 1979, while such real estate was in use as residential dwellings, it being the intent of this chapter that none of the power or authority created in this chapter and vested in either the creating municipality or the celebration authority to be created shall be exercised in such a way that real estate utilized in creating or carrying out the purposes or functions of the metropolitan celebration authority provided in § 7-6-104 shall have been condemned or acquired by eminent domain after May 30, 1979, while it was in use as residential dwellings.



§ 7-6-110 - Dissolution -- Disposition of property.

Whenever the governing body of a creating municipality shall by resolution determine that the purposes for which the authority was created have been substantially accomplished and that all the bonds and other obligations of the authority have been fully paid or secured and payment provided for, then the executive officer of the creating municipality shall execute and file for record with the secretary of state and the Tennessee historical commission a certificate of dissolution reciting such facts and declaring the authority to be dissolved. Upon filing, the authority shall be dissolved, and title to all funds and other properties of the authority, real, personal and mixed, at the time of the dissolution shall vest in and be delivered to such creating municipality.



§ 7-6-111 - Supplemental nature of chapter.

(a) The powers conferred by this chapter are in addition and supplemental to the powers conferred by any other law, and are not in substitution for such powers, and the limitations imposed by this chapter shall not affect such powers.

(b) The powers granted in this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as expressly provided for in this chapter.

(c) Any county having adopted a metropolitan form of government may create a metropolitan celebration authority as provided in this chapter without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.



§ 7-6-112 - Construction -- Chapter controlling.

This chapter shall be liberally construed to effect the purposes of this chapter, and insofar as this chapter may be inconsistent with any other law, this chapter shall be controlling.






Chapter 7 - Metropolitan Hearing Officer Act of 1983

§ 7-7-101 - Short title.

This chapter shall be known and may be cited as the "Metropolitan Hearing Officer Act of 1983."



§ 7-7-102 - Appointment -- Salary and benefits.

(a) The chief legislative body of any county having a metropolitan form of government is empowered to authorize the chief executive officer of the county to appoint a metropolitan hearing officer who shall serve at the pleasure of the chief executive officer.

(b) The metropolitan hearing officer shall receive such salary and other benefits as may be provided by the chief legislative body.



§ 7-7-103 - Qualifications.

The qualifications of a metropolitan hearing officer are as follows:

(1) A resident of the county, having been a resident for at least three (3) years immediately prior to appointment; and

(2) An attorney in good standing and licensed to practice law in the state of Tennessee for at least three (3) years immediately prior to appointment.



§ 7-7-104 - Powers and duties.

The powers, duties, obligations and responsibilities of a metropolitan hearing officer are to:

(1) Promptly hold a hearing on all matters appealed to appellate boards of the county;

(2) Issue subpoenas as requested by either party in such matters;

(3) Prepare a complete record of each hearing;

(4) Make written recommendations following each hearing; and

(5) Furnish each member of the appropriate appellate boards with a copy of the documents required in subdivisions (3) and (4) for their review.



§ 7-7-105 - Hearings by administrative law judges in certain counties.

(a) In lieu of appointing a hearing officer as authorized in this chapter, any county having a metropolitan form of government and a population of over four hundred fifty thousand (450,000), according to the 1990 census or any subsequent federal census, is empowered to contract with the secretary of state for use of administrative law judges, duly appointed pursuant to § 4-5-102(1), on a case-by-case basis to conduct hearings on any matters appealed to boards and commissions of the county.

(b) Any appeal conducted by an administrative law judge under this section shall be conducted substantially in accordance with the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. The board or commission that considers such appeals shall promulgate rules that specify the provisions of the Uniform Administrative Procedures Act applicable to such appeals.






Chapter 8 - Metropolitan Government--Housing Trust Fund

§ 7-8-101 - Authorized.

(a) Any county having a metropolitan form of government may establish a housing trust fund for the purposes set out in this chapter, to be administered by the housing development agency of such county (herein referred to as "agency") in accordance with this chapter. The cost of administering this fund shall be borne by the agency out of its administrative budget.

(b) The funds provided for by this chapter shall be used to provide low income persons with safe and affordable housing. Funds shall be loaned, or grants made available, from the housing trust fund for programs to include, but not be limited to, the following: bi-weekly mortgages; rehabilitation loans for substantial rehabilitation of existing residential real property; weatherization for existing single family residences, which shall be mandatory after the qualified individual has received assistance three (3) times from a low income energy program in the county; land acquisition in redevelopment areas; interest buy-down to enable a qualified individual to purchase a residence; and homeless shelters.



§ 7-8-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Housing trust fund" means appropriations, reserves or dedications of any funds by the county;

(2) "Low income persons" means qualified persons or families who lack the amount of income that is necessary, as determined by the agency, to enable them, without low interest financial assistance, to live in decent, safe and affordable dwellings without overcrowding; and

(3) "Substantial rehabilitation" means improvements made to residential real property that exceed thirty-five percent (35%) of the proposed market value of the structure after rehabilitation.



§ 7-8-103 - Disposition of funds.

Any loans or grants to applicants by the county, including interest earned on investment of repayments of the loans, shall be used to benefit low income individuals or families residing within the county. All funds received for the purposes provided for in this chapter and all such interest repayments shall be added to the housing trust fund and deposited in an accredited financial institution located within the county to be designated by the county. The funds shall be deposited in a separate account earmarked to be used solely for programs established through and included in the housing trust fund pursuant to this chapter.



§ 7-8-104 - Design of program -- Rules and regulations.

The agency shall design and tailor the program according to its needs and requirements and shall promulgate necessary rules and regulations to implement the effect and intent of this chapter.



§ 7-8-105 - Escrow account -- Loan fund endowment -- Contributions.

(a) Any county having a metropolitan form of government may create a special escrow account earmarked for the sole purpose of generating revenue to provide low income persons, as defined in § 7-8-102, with safe and affordable housing.

(b) Notwithstanding any other law to the contrary, the escrow account shall consist of amounts deposited voluntarily, including, but not limited to, funds that are held in escrow and represent earnest money in real estate transactions, mortgage reserve account deposits, and tenant security deposits.

(c) Any such county may establish a loan fund endowment in connection with the housing trust fund program, and may charge up to five dollars ($5.00) per month for the term of the loan as a participation fee in lieu of interest on loans made to qualified individuals. All proceeds from a loan fund endowment shall be used to support the housing trust fund and may be used as required under this chapter.

(d) The county may make "in-kind" contributions. Such in-kind contributions may include, but not be limited to, land, personnel costs, program support costs, such as accounting, audit, purchasing services, and other costs as established by a cost allocation plan that directly supports program operations.



§ 7-8-106 - Use of homebuyers' revolving loan fund pool funds.

The county may utilize any funds authorized by title 13, chapter 23, part 3, as provided by § 13-23-303(b) for any and all authorized purposes in the housing trust fund.






Chapter 21 - Charter Government Unification Act

Part 1 - General Provisions

§ 7-21-101 - Short title.

This chapter shall be known and may be cited as the "Charter Government Unification Act."



§ 7-21-102 - Applicability.

This chapter shall apply to the consolidation and unification of the governmental and corporate functions of a county whose voters have adopted county charter government pursuant to article VII, § 1 of the Constitution of Tennessee, with one (1) or more of the municipalities within that county's boundaries.



§ 7-21-103 - Liberal construction -- No effect on Metropolitan Government Act.

(a) It is hereby declared that this chapter is remedial and shall be liberally construed to achieve the purposes stated in this chapter by utilization of the constitutional power granted by the Constitution of Tennessee, Article XI, § 9 with respect to the consolidation of the governmental and corporate functions of a county charter government with one (1) or more of the municipalities within that county's boundaries.

(b) This chapter shall not be, or be construed as, an amendment to, or as a part of, the Metropolitan Government Act, compiled in chapters 1-8 of this title, but shall be an alternative method to consolidate the governmental and corporate functions of a county government whose charter vests in the county full and complete municipal powers exercisable by home rule, as provided in the Constitution of Tennessee, Article VII, § 1, with one (1) or more municipalities within that county's boundaries, as provided in the Constitution of Tennessee, Article XI, § 9.



§ 7-21-104 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Charter" means a document containing a unified government structure, pursuant to this chapter, that constitutes the fundamental law of the unified government;

(2) "Charter commission" means a commission established to propose the charter to the voters for adoption as provided in this chapter;

(3) "Chief executive officer of the county" means the officer vested by either the county charter or general law with the executive powers of the county government;

(4) "City legislative body" means the city council, board of mayor and aldermen or other body possessing the legislative power and authority of the government of a municipality;

(5) "County" means any county whose voters have adopted a county charter government;

(6) "County legislative body" means that body vested by either the county charter or general law with the legislative powers of the county government;

(7) "Mayor" means such officer vested by either the city charter or general law with the executive powers of a municipality;

(8) "Municipality" means an incorporated city or town located within the boundaries of a county whose voters have adopted a county charter government;

(9) "Participating governmental unit" means a county whose voters have adopted a county charter government or a municipality located within that county's boundaries that has elected to participate in the preparation of a charter pursuant to this chapter;

(10) "Principal city" means that municipality having the largest population of any municipality in a particular county;

(11) "Smaller city" means any municipality within a county other than the principal city;

(12) "Unification" or "unified" means consolidation or consolidated pursuant to this chapter and that power granted by the Constitution of Tennessee, Article XI, § 9 to consolidate any or all of the governmental and corporate functions now, or hereafter, vested in a county government with one (1) or more municipalities located within that county's boundaries;

(13) "Unified government" means the governmental entity created by the unification of the governmental and corporate functions of a charter county government with the governmental and corporate functions of one (1) or more municipalities within that county's boundaries; and

(14) "Unified municipality" means a former municipality that has merged into a unified government pursuant to this chapter.



§ 7-21-105 - Unified government permitted -- When -- Effect of unification.

(a) Each county in this state whose voters have adopted a charter form of government and the principal city within its boundaries may create and establish a unified government to perform all of the governmental and corporate functions now, or hereafter authorized to be, performed by the county government and by the government of the principal city in the manner and with the consequences provided for in this chapter. The government of a smaller city within the county may initially or subsequently merge into the unified government by complying with § 7-21-107 or § 7-21-204(c). Any municipality lying in two (2) or more counties may unify with the county in which the majority of its territory lies.

(b) After unification of a charter county government with a municipality, no functions of the governing bodies of the county and the unified municipality, or of the officers of the governing bodies, shall be retained and continued, unless otherwise so provided either in the charter of the unified government or the Constitution of Tennessee.

(c) After the unification, no officer or agency of the county or the unified municipality shall retain any right, power, duty or obligation, unless so provided either in the charter of the unified government or the Constitution of Tennessee; provided, that nothing contained in this chapter shall impair the rights and obligations of notaries public commissioned according to law by the county prior to unification, and such notaries public shall continue to serve for the remainder of their terms as originally commissioned.



§ 7-21-106 - Creation of charter commission -- Effect.

When a charter commission shall be created pursuant to this chapter, no municipality shall thereafter be created in the county, unless and until the proposed charter shall have been rejected by voters in a referendum election as provided in this chapter, or unless and until a charter with express provision permitting such municipality shall have been adopted by the voters in a referendum election as provided in this chapter.



§ 7-21-107 - Smaller cities -- Election to become part of unified government.

Any smaller city that has elected not to be initially included in a unified government created and established under this chapter may at any time become a part of the unified government under such terms and conditions and by such methods and procedures as may be established in the charter of the unified government, so long as such unification is accomplished in accordance with the Constitution of Tennessee, Article XI, § 9.






Part 2 - Unified Government

§ 7-21-201 - Charter commission -- Creation -- Procedure -- Commissioners -- Organizational meeting -- Vacancies -- Officers.

(a) The initial step in the creation of a unified government shall be the creation of a charter commission. The charter commission may be initiated either by a proclamation of the chief executive officer of the county or by resolution of the county legislative body. Such proclamation must be ratified by the county legislative body, or the resolution of the county legislative body must be adopted by a majority vote of all members constituting the county legislative body. The proclamation or resolution shall provide that a charter commission is established to propose to the people the unification of all governmental and corporate functions of the county and its principal city and the creation of a unified government for the administration of the unified functions. Any proclamation under this section shall also identify and appoint the eight (8) individual members of the charter commission pursuant to subsection (c). Any resolution under this section shall authorize or direct the chief executive officer of the county to appoint the eight (8) individual members of the charter commission pursuant to subsection (c) within a specified period of time, not to exceed thirty (30) days. The proclamation or resolution shall fix the time and place for the county clerk to convene the initial meeting of the charter commission, and shall fix the date by which the charter commission must certify and file copies of the proposed charter with the county clerk and the clerks of the city legislative body of each municipality in the county. Within five (5) days from the effective date of the proclamation or resolution, the clerk of the county legislative body shall certify a copy of the proclamation or resolution to the clerk of the city legislative body of the principal city within the county and to the clerk of the city legislative body of each smaller city within the county. The county proclamation or resolution shall become void unless the city legislative body of the principal city ratifies a substantially similar proclamation or adopts a substantially similar resolution within sixty (60) days of receipt of the certified county proclamation or resolution. The proclamation of the mayor of the principal city shall also identify and appoint the eight (8) individual members of the charter commission pursuant to subsection (c). The resolution of the principal city shall authorize or direct the mayor of the principal city to appoint the eight (8) individual members of the charter commission pursuant to subsection (c) within a specified period of time not to exceed thirty (30) days. The mayor and city legislative body of the principal city may also initiate the creation of a charter commission by complying with the provisions of this subsection (a) applicable to the chief executive officer of the county and the county legislative body. The county may validate the charter commission by complying with the provisions of this subsection (a) applicable to the mayor and the city legislative body of the principal city.

(b) Within thirty (30) days of ratification of a substantially similar proclamation or the adoption of a substantially similar resolution by the city legislative body of the principal city or by the county legislative body, as applicable, as set forth in subsection (a), the mayor of each smaller city within the county shall appoint one (1) member of the charter commission; provided, that the failure of the mayor of any smaller city to timely appoint such member shall not delay or prohibit the convening of the charter commission or in any way affect the right of the county and principal city to proceed in all respects under this chapter.

(c) The charter commission shall be composed of eight (8) charter commissioners appointed by the chief executive officer of the county, eight (8) charter commissioners appointed by the mayor of the principal city, and one (1) charter commissioner appointed by the mayor of any smaller city within the county electing to participate by the timely appointment of a charter commission member. At least one (1) charter commissioner from the principal city and at least one (1) charter commissioner from the county shall be an official or employee of the appointing participating governmental unit.

(d) The county clerk shall call and convene members of the charter commission to hold an organizational meeting at such time and place as are provided in the certified proclamations or resolutions adopted in accordance with this section.

(e) Any vacancy occurring in the office of a charter commissioner shall be filled by the governmental entity making the original appointment in the same manner as the original appointment.

(f) The charter commission shall elect from its membership a chair, a chair pro tempore, a secretary and such other officers as it may deem necessary.



§ 7-21-202 - Expenses of charter commission -- Funding -- Staff -- Compensation of staff and members.

(a) It is the duty of the county legislative body to appropriate sufficient funds to defray the expenses of the charter commission, which appropriation shall be not less than fifty thousand dollars ($50,000). Such funds shall be disbursed by the fiscal officer of the county upon appropriate documentation signed by the chair or the secretary of the charter commission.

(b) The charter commission is authorized to employ such staff as may be required to assist in performing its duties, which staff shall be paid compensation as determined by the charter commission within the limits of funds appropriated pursuant to subsection (a).

(c) Members of the charter commission shall not receive per diem or other compensation for their services except reimbursement of actual expenses authorized and approved by the charter commission.



§ 7-21-203 - Information and assistance from public officials.

All public officials shall, upon request, furnish the charter commission with all information and assistance necessary or appropriate for its work.



§ 7-21-204 - Meetings -- Preparation and filing of proposed charter -- Action by legislative bodies -- Publication of proposed charter.

(a) All meetings of the charter commission shall be held in compliance with the open meetings law, compiled in title 8, chapter 44.

(b) The charter commission shall prepare and file the charter proposed by it not later than the date provided in the proclamations or resolutions creating the charter commission, or within such extended limit of time as may be authorized by resolutions of the respective legislative bodies of the county and principal city.

(c) (1) The chair of the charter commission shall certify and file two (2) copies of such proposed charter with the county clerk and one (1) copy with the clerk of the city legislative body of each municipality in the county. Such copies shall be public records, available for inspection or examination by any interested person. Within sixty (60) days from the certifications and filings under this subdivision (c)(1), the county legislative body and the city legislative body of the principal city shall either endorse or disapprove the proposed charter. Failure to act within the required time shall be deemed to be a favorable endorsement by the subject legislative body.

(2) (A) Within the sixty-day period provided in subdivision (c)(1), the city legislative body of each smaller city shall, by resolution, elect and determine whether or not to direct the county election commission to place on the ballots to be used only by voters within such smaller city a question for such voters, in addition to the question of consolidation of principal city and county governmental functions, which additional question shall be stated as follows:

For the city (town) of ___________________________________ surrendering its charter, terminating its separate existence, thereby becoming a part of the home rule unified government.

Against the city (town) of __________ surrendering its charter, terminating its separate existence, thereby becoming a part of the home rule unified government

(B) Failure of any smaller city legislative body to act within the required time shall be deemed to be a favorable determination to place such question upon the ballots to be used by voters within the smaller city at the time the issue of unification is presented to the voters of the county in which the smaller city is located.

(3) Within five (5) days following the favorable endorsement or disapproval by the city legislative body of the principal city, and within five (5) days following the passage of the resolution or resolutions to place or not to place the additional questions set forth in subdivision (c)(2) upon the ballot of the respective smaller city or cities, the clerk of the city legislative body of each respective municipality shall certify a copy of such legislative bodies' resolution or resolutions to the county clerk and shall cause a copy of such resolution or resolutions to be published in a newspaper of general circulation within the county.

(4) After action, if any, by the county legislative body and receipt of certifications, if any, from each of the clerks of the city legislative bodies of each of the principal city and smaller city or cities, or following the expiration of seventy (70) days from the receipt from the chair of the charter commission of the certified proposed charter, whichever shall first occur, the county clerk shall promptly file with the county election commission one (1) copy of such certified proposed charter, together with the certified resolutions of endorsement or disapproval, if any, of the county legislative body and of the city legislative body of the principal city and certified resolutions, if any, of the smaller city or cities directing or denying placement of the additional question on the ballot of the smaller city or cities.

(d) The charter commission shall furnish or make available to every daily or weekly newspaper published in the county a complete copy of the proposed charter. The charter commission shall take such other steps within the limitation of its available funds as it deems reasonable and appropriate to inform the public throughout the county of the contents of the proposed charter, and the same may be published or summarized in pamphlets and booklets to be made available for general distribution.



§ 7-21-205 - Referendum election -- Ballots -- Notice -- Canvassing of returns -- When charter deemed ratified and adopted -- Certification of returns -- Publication of election results -- Copies of adopted charters.

(a) After a copy of the proposed charter has been certified to the county election commission and the proposed charter has been, in all respects, qualified to be submitted to the voters of the principal city and to the voters of the county outside the principal city, including any smaller city or cities, as provided in § 7-21-204, and, if applicable, to the voters of any smaller city or cities electing to proceed in accordance with § 7-21-204(c)(2), it is the duty of the county election commission to hold a referendum election for the ratification or rejection of the proposed charter and additional question, if applicable, at such regular county, state or federal election as shall be designated in the proposed charter.

(b) The ballots used in the election shall have printed on them a brief summary of the proposed charter as required by § 2-5-208(f). The ballots shall be prepared so as to provide a choice for voters as follows:

For a Home Rule Unified Government Charter ____________________.

Against a Home Rule Unified Government Charter ____________________.

(c) Notice of the referendum election shall be given as required in other elections on questions submitted to the vote of the people.

(d) The date of the election and the form of the ballot shall be uniform throughout the entire county on the issue as to whether there shall be a unified government between the principal city and the area within the county outside of the principal city, including any smaller cities within the county; provided, that the county election commission shall canvass the returns and certify the results as if separate elections were being held for the principal city and the area of the county outside of the principal city, including any smaller cities within the county. For the purpose of determining whether the proposed charter has been accepted or rejected, the county election commission shall canvass the returns and certify the results for:

(1) The principal city;

(2) The entire area of the county outside the principal city, including in such area the smaller cities, if any, within the county; and

(3) Any smaller city that has elected to include the additional question provided in § 7-21-204(c)(2) on the ballots for the voters of such smaller city.

(e) The proposed charter shall be deemed ratified and adopted if the same is approved by a majority of those voting within the principal city and a majority of those voting in the county outside the principal city. Any smaller city, if applicable, shall be included in the unified government only if inclusion is approved by majority vote of those voting within the smaller city.

(f) The returns of the referendum election shall be certified by the county election commission to the secretary of state, together with a copy of the charter previously filed with the county election commission by the county clerk.

(g) The secretary of state shall then issue a proclamation showing the result of the election on the adoption or rejection of the proposed charter, and the inclusion, if applicable, of any smaller city, one (1) copy of which proclamation shall be attached to the copy of the charter certified to the secretary of state and one (1) copy of which shall be delivered to the county clerk, who shall attach the proclamation to the remaining copy of the proposed charter certified to the county clerk.

(h) Whenever a unified government charter has been adopted, the two (2) certified copies with proclamations attached shall be deemed duplicate original copies of the charter of such government.

(i) The certified copy of the charter and proclamation deposited with the county clerk shall subsequently be delivered by the county clerk to such officer of the unified government as the charter may direct.



§ 7-21-206 - Unified government -- Name -- Effective date -- Executive, legislative and judicial powers -- Required provisions of charter.

(a) The name of the unified government shall be such name as the charter commission shall deem historically and geographically appropriate.

(b) The proposed charter shall provide for the effective date of the unified government.

(c) The proposed charter shall provide for a single government possessing three (3) branches of government, executive, legislative and judicial, with due regard for the doctrine of separation of powers as known and practiced in the American form of representative or republican government.

(d) All executive powers of the unified government shall be vested in a chief executive officer whose title shall be determined by the charter commission.

(e) All legislative powers of the unified government shall be vested in a legislative body whose title and size shall be determined by the charter commission; provided, that the members shall be elected by districts and shall be not less than nine (9) nor more than nineteen (19) members.

(f) The courts established by general law shall constitute the judicial branch, but the proposed charter may vest additional jurisdiction of local ordinances to the extent not prohibited by general law. Such courts as are established by private act or by public act having local application may be continued by charter provisions.

(g) Within the general restrictions contained in this section, the proposed charter may organize the executive and legislative branches as the charter commission deems necessary and appropriate for the efficient and economical delivery of public services befitting the particular county.

(h) Any functions of the governing bodies of the county, the principal city or any smaller city electing to be included, or functions of the officers of the governing bodies that the charter commission may deem feasible to carry forward into the unified government, to the extent that such functions are not set forth in the Constitution of Tennessee, shall be set forth in the charter.

(i) Any right, power, duty or obligation of any officer or agency of the county, the principal city or any smaller city electing to be included, deemed by the charter commission to be feasible to carry forward into the unified government, and not set forth in the Constitution of Tennessee, shall be set forth in the charter.

(j) The charter shall expressly provide the means, as determined to be necessary and appropriate by the charter commission, by which the indebtedness and contract obligations of the county and the principal city and any smaller city electing to be included shall not be impaired or diminished.

(k) The charter shall set forth the procedure for the subsequent merger of the government of any smaller city into the unified government.

(l) The date of such regular county, state or federal election at which the referendum election shall be held for the ratification or rejection of the proposed charter shall be set forth in the proposed charter.

(m) The charter shall designate the officer with whom the official copy of the charter of the unified government shall permanently repose.

(n) The charter shall provide for the consolidation of county and city employees' retirement and pension systems and the regulation of the retirement and pension systems; provided, that nothing in this chapter or in a charter adopted pursuant to these provisions shall impair or diminish the rights and privileges of the city and county employees in the existing city and county employees' retirement and pension systems in effect at the time of establishment of the unified government.

(o) The charter shall provide for the maintenance and administration of an effective consolidated civil service system and the regulation of a civil service system; provided, that nothing in this chapter or in a charter adopted pursuant to these provisions shall impair or diminish the rights and privileges of city and county employees as provided for in any city charter, county ordinance or general state law at the time of the establishment of the unified government.

(p) The charter shall contain or incorporate into the charter such terms and provisions as are contained in any private act or municipal charter with respect to any utility created, authorized or owned by the principal city that is supported by its own revenues and operated, administered and managed pursuant to the private act or municipal charter. Such terms and provisions as are required by this subsection (p) may be subsequently amended only pursuant to subsection (q).

(q) The charter shall provide for the method and procedure by which the charter may subsequently be amended; provided, that no such amendment shall be effective until submitted to the qualified voters residing within the geographical jurisdiction of the unified government and approved by a majority of those voters voting on the amendment.

(r) The charter shall provide for a determination of the proportionate responsibility for the existing bonded indebtedness, contract obligations and pension obligations of the county and any unified municipality, and shall provide for the creation and establishment of such taxing districts as are necessary and appropriate to fairly allocate such obligations.






Part 3 - Utility Services

§ 7-21-301 - Authority -- Administration.

(a) (1) Any unified government created and established under this chapter shall possess all powers, rights, obligations, duties and privileges to provide electricity, natural gas, water, wastewater, solid waste disposal, recycling, energy production or any other utility service as permitted by the charter, collectively referred to as "utility services", or any combination thereof; but in no event shall any initial charter provision supersede or conflict with § 7-21-206(p).

(2) The powers granted to any unified government in this subsection (a) shall be the exclusive right to perform or provide such utility services within the boundaries of the county and without the boundaries of the county, as permitted by law.

(3) Notwithstanding subdivisions (a)(1) and (2), any utility district created pursuant to chapter 82 of this title or Private Acts of 1959, chapter 175, that is providing service on the effective date of the charter shall possess all powers, rights, obligations, duties and privileges as are granted to it by such public or private act, as may subsequently be amended.

(b) (1) The powers, rights, obligations, duties and privileges granted in subsection (a) shall be exercised and administered through such board or boards, commission or commissions or franchise or franchises as are authorized or established under the charter.

(2) Any such utility board or commission not otherwise established under charter provisions required by § 7-21-206(p), that is created by the legislative body of the unified government, shall be composed of not less than five (5) nor more than nine (9) members who are appointed in accordance with procedures specified in the charter.

(3) The members must be, at a minimum, citizens of the jurisdiction or jurisdictions served by the utility, who are of legal age, and who are not elected officials or employees of any governmental unit or agency within the county. Upon the effective date of the charter, all existing members of utility boards or commissions established under charter provisions required by § 7-21-206(p) shall automatically be appointed to continue to serve the balance of their term of office as provided in such private act or municipal charter provision governing such utility immediately prior to the effective date of the charter.



§ 7-21-302 - Assumption of utility services provided within county -- Procedure.

(a) Any unified government created and established pursuant to this chapter may at any time assume and take over the utility services provided within its county by any utility service provider created, authorized or owned by any private or public entity located outside such county, referred to as "outside utility service provider".

(b) In exercising the powers granted in subsection (a), the unified government shall notify any outside utility service provider of its desire to assume responsibility for all or any part of the outside utility service provider's functions, services or duties within the county of the unified government. It shall then be the duty of the outside utility service provider and the unified government to attempt to reach agreement in writing for the allocation to the unified government of any such public functions, services or duties as the unified government may desire to assume, and all related rights, duties, property, assets and liabilities of the outside utility service provider that justice and reason may require under the circumstances. Any matters upon which the respective parties are not in agreement in writing within sixty (60) days after a unified government gives such notice shall be settled by arbitration in accordance with the law of arbitration of the state of Tennessee effective at the time of submission to the arbitrators, except that § 29-5-101(2) shall not apply to any arbitration under this section. The award so rendered shall be transmitted to the chancery court of the county of the unified government, and then shall be subject to review in accordance with §§ 29-5-113, 29-5-115 and 29-5-118.



§ 7-21-303 - Smaller cities -- Utility services.

(a) (1) Notwithstanding anything in this part to the contrary, no unified government may take over, assume or acquire any powers, rights, obligations, duties and privileges with respect to any utility service created, authorized or owned by a smaller city not electing to merge into the unified government, unless and until the legislative body of such smaller city expressly consents to the acquisition by the unified government.

(2) Express consent shall be evidenced by the execution by the smaller city of a franchise agreement granting to the service provider rights and authority within the boundary of the smaller city, subject to such terms and conditions as may mutually be agreed upon between the smaller city and service provider.

(b) (1) Notwithstanding anything in this part to the contrary, in the event that a unified government shall take over, assume or acquire by any means the assets, property or rights of any utility district located within the county of the unified government and any of such assets, property or rights are located within or relate to any smaller city not electing to unify, the smaller city shall have the right and option to acquire such assets, property or rights as are located within or relate to, or that reasonably and economically cannot be separated from such assets and property, as are located within the smaller city upon assumption by the smaller city of the debts, obligations and liabilities reasonably incurred or related to such property, assets or rights.

(2) If the parties are not in agreement in writing within sixty (60) days after acquisition by the unified government, the matters upon which agreement have not been reached shall be settled by arbitration in accordance with the law of arbitration of the state of Tennessee effective at the time of submission to the arbitrators, except that § 29-5-101(2) shall not apply to any arbitration under this section.

(3) The award so rendered shall be transmitted to the chancery court of the county of the unified government and then shall be subject to review in accordance with §§ 29-5-113, 29-5-115 and 29-5-118.






Part 4 - Powers and Duties

§ 7-21-401 - Powers and duties -- Right to receive government funds -- Application of funds.

(a) Any unified government created and established under this title shall possess all powers, rights, obligations, duties and privileges of county and municipal governments not prohibited by general law or its charter; and, without the necessity or formality of deed, bill of sale or other instrument of transfer, the unified government shall be and become the owner of all property previously belonging to the county and any unified municipality.

(b) Any unified government created and established pursuant to this chapter shall be entitled to receive as state aid or as grant-in-aid from the state of Tennessee or from the United States or from any other agency, public or private, all funds to which a county is, or may hereafter be, entitled and all funds to which each unified municipality is, or may hereafter be, entitled, and to receive the same without diminution or loss by reason of the unification of the governments as provided in this chapter. The application of such funds shall be made as follows:

(1) The unified government shall be deemed a county and shall also be deemed a municipality for the purpose of determining its right to receive, and for the purpose of receiving, state aid or grant-in-aid from the state of Tennessee or from the United States or from any other agency, public or private;

(2) When funds are distributed on the basis of population or area, or both, to any county that has a unified government in effect pursuant to this chapter, then the entire population and the total area of the county shall be considered in calculating and determining the basis of the distribution;

(3) When funds are distributed to any county on the basis of rural area, rural road mileage or rural population, or any combination thereof, then the area to which such funds shall be applied shall exclude such basis attributable to any smaller city located in part or entirely within such county that has not elected to become a part of the unified government; otherwise, such funds shall be applied as determined by the legislative branch of the unified government;

(4) When funds are distributed to any incorporated city or municipality on the basis of population or area, or both, and the unified government is to receive that portion or portions attributable to any unified municipality, the area or population within the county that is also within the boundaries of any smaller city that has not elected to become a part of the unified government shall not be included in determining such basis for the application of such funds; otherwise, the population or the area to be used in determining such basis or to which such funds shall be applied shall be as determined by the legislative branch of the unified government.



§ 7-21-402 - Legislative branch -- Redistricting.

On or before December 31 of the first calendar year following a year of federal decennial census, it is the duty of the legislative branch of the unified government to reapportion or redistrict the seats of the legislative branch and the seats of the board of education of the unified government to comply with constitutional requirements. Districts reapportioned or redistricted under this section shall be relatively compact, undivided, representative of community interests, and as equal in population as reasonably practicable.



§ 7-21-403 - Taxing authority.

(a) Any unified government created and established pursuant to this chapter shall be authorized and empowered, through its legislative branch, to levy every tax that a county or municipality is now authorized to levy or may hereafter be authorized to levy.

(b) Any tax created, assessed, or levied prior to unification under this chapter by the county or any municipality shall continue unabated in favor of the unified government subsequent to unification of the county and such unified municipality.

(c) The act of unification shall not affect the assessment, levy or collection of any tax within the county adopting unified government under this chapter, unless and until specific action with respect to the assessment, levy or collection of any tax is taken by the legislative body of the unified government.

(d) When the amount of the authorized tax depends upon the population or area of the entire county, without regard to the exclusion of population or area that is or may have been within the boundaries of municipalities within the county, then the entire population and the total area of the county in which such unified government is established shall be determinative of the authorized levy.

(e) The legislative body may create and establish such taxing districts, as in its judgment, are necessary and appropriate to fairly allocate such taxes.



§ 7-21-404 - Special service districts.

The legislative branch of the unified government may establish and name such special service districts, as in its judgment, may be necessary or appropriate for the exercise within such district of any one (1) or more of the public corporation rights or powers of the unified government not then being exercised for the benefit of all citizens of the county. All tax levies in special service districts shall be made with due regard for services rendered in the special service districts. The boundaries of special service districts need not be contiguous and may overlap or be coextensive with the boundaries of other special service districts.



§ 7-21-405 - Bonds.

Any unified government created and established pursuant to this chapter may issue bonds under such terms, conditions and limitations as may be prescribed by general law and the charter.



§ 7-21-406 - Alcoholic beverages.

The creation and establishment of unified government under this chapter shall not alter the status of the county, any unified municipality or any smaller city not electing to be included in the unified government as to the legality of the manufacture, receipt, sale, storage, transportation, distribution and possession of alcoholic beverages. Local option elections previously held in the county or unified municipalities or such smaller city to fix such legal status shall continue to control the legal status of alcoholic beverages until the legal status is subsequently altered by a local option election held pursuant to such law. All local option elections with respect to unified governmental entities permitting such legal status of alcoholic beverages, the determination of the geographical areas of same and any other conditions and restrictions shall be as provided in the charter, notwithstanding any other law to the contrary. The unified government hereunder shall have the same power as the county and the unified municipalities previously possessed with respect to the regulation and taxation of the manufacture, distribution and sale of beer or any other alcoholic beverages.



§ 7-21-407 - Zoning regulations.

The creation and establishment of a unified government under this chapter shall not alter or change zoning regulations effective in the county and in the unified municipalities, but the zoning regulations shall continue until modified or changed by the legislative branch of the unified government acting under authority of its charter. The creation and establishment of a unified government under this chapter shall not alter or change zoning regulations effective in a smaller city that has not elected to merge with the unified government, but the zoning regulations shall continue until modified or changed by the legislative branch of the smaller city or until the smaller city shall elect to become a part of the unified government pursuant to § 7-21-107.



§ 7-21-408 - Applicability of chapter.

This chapter shall not apply to counties having a metropolitan form of government pursuant to chapters 1-8 of this title, or to counties having a county charter form of government, pursuant to title 5, chapter 1, part 2, where the county charter prohibits consolidated government.












Municipal Functions

Chapter 31 - Streets and Other Public Improvements

§ 7-31-101 - Duty to maintain roads.

(a) It is the duty of all incorporated municipalities, when a public highway passes through the corporation, or to any public place within the incorporated municipality, to keep the road in good repair. Nothing in this subsection (a) shall be construed to apply to any railroads or their rights-of-way.

(b) It is the duty of the grand jury to make presentments as for misdemeanor against the mayor and governing body of any incorporated municipality that violate this section.



§ 7-31-102 - Duty to keep board functioning.

It is the duty of all incorporated municipalities to keep an organized governing board functioning, and if any incorporated municipalities fail so to do for six (6) consecutive months, the residents of the municipality shall be subject to work on the public roads for the space of twelve (12) months thereafter, and until a board is elected, organized and functioning.



§ 7-31-103 - Notice of tort action based on condition of streets.

No suit shall be brought against any municipal corporation on account of injuries received by person or property on account of the negligent condition of any street, alley, sidewalk, or highway of the municipal corporation, unless within one hundred twenty (120) days after an injury to the person or property has been inflicted, a written notice shall be served upon the mayor or manager of the municipality, stating the time and place where the injury was received and the general nature of injury inflicted. The failure to give the notice prescribed in this section, within the time set out, shall be a valid defense against any liability of the municipality that might otherwise exist on account of the defective or negligent condition of the street, alley, sidewalk, or highway; provided, that proof of registered letter by registry receipt addressed to the mayor or manager setting forth the injury and place of injury complained of shall be a complete compliance with this section.



§ 7-31-104 - Establishment of streets in extension.

When the limits of an incorporated municipality are enlarged by law, the mayor and board may establish such new streets, alleys, or parks as are deemed necessary by reason of the enlargement. When the improvement is made for its public utility, it shall be done at the expense of the corporation; but should improvement be done for individual convenience, the applicants shall pay the expenses.



§ 7-31-105 - Construction of sidewalks authorized.

It is lawful for any person owning town lots, or lands adjoining the public highways or streets in any village or unincorporated town in the state, to construct suitable sidewalks on those highways or streets along the line of the lots or lands.



§ 7-31-106 - Unlawful use of sidewalks.

When any sidewalks are constructed, every person who rides or drives a horse, team or other vehicle on the sidewalks, except for the purpose of crossing the sidewalks when necessary to do so, or who hitches any horse or other animal to any tree growing on or adjacent to such sidewalks, commits a Class C misdemeanor.



§ 7-31-107 - Condemnation for streets.

Wherever any municipal corporation shall seek to condemn lands to be used in establishing, widening, extending, or otherwise improving its public streets, alleys, highways, parks, parkways, or boulevards, it shall have full power to condemn the fee of the land necessary to be taken, by paying the fair cash market value of the land to be fixed in the manner provided by law where private property is taken for public use.



§ 7-31-108 - Assessment of damages by freeholders.

When the owner of the land through which any street, alley, or park is to be extended or established requires compensation or damages for the extension or establishment, the legislative body of such municipality shall, by ordinance or resolution, appoint freeholders, not exceeding seven (7) in number, who after first being duly sworn, shall examine the premises and assess the damages or compensation, and report the damages or compensation to the mayor and aldermen or the legislative body of the municipality, which body shall cause the report to be spread upon its minutes with its action on the assessment.



§ 7-31-109 - Opening of street on payment of damages.

Upon payment of the compensation or damages that have been assessed by the condemnation commission and approved by the municipal legislative body, into the office of the recorder or city clerk, for the benefit, or to the account and subject to the order of the owner of the land condemned, the administrative officer or officers of the municipality may order the owner of the land condemned to open the public streets, alleys, highways, parks, parkways, or boulevards, and give the municipality possession of the public streets, alleys, highways, parks, parkways, or boulevards, and fifteen (15) days after the date of the order such municipality may open and take possession of the public streets, alleys, highways, parks, parkways, or boulevards.



§ 7-31-110 - Failure to open street on condemnation.

If any owner of land condemned refuses or fails to give possession of land to the municipality or to open the public streets, alleys, highways, parks, parkways, or boulevards, so condemned within fifteen (15) days after the order of the administrative officer or officers of such municipality, then such owner may be fined not less than five dollars ($5.00) nor more than fifty dollars ($50.00) for such failure and refusal, and each and every day of such failure and refusal is deemed a separate offense. If the owner of land condemned contests the right or legality of the condemnation, then the obligation to surrender possession to the municipality and the liability for the fine for failing so to do shall not obtain until the question of the right or legality of the condemnation shall be finally determined. Any municipal court shall have jurisdiction over such offenses. This remedy is not exclusive, but is in addition to the right of the municipality to take possession as owner of the condemned land and to open the public streets, alleys, highways, parks, parkways, or boulevards.



§ 7-31-111 - Appeal from order opening street.

Any owner aggrieved by the opening of the public streets, alleys, highways, parks, parkways, or boulevards may appeal to the circuit court within twenty (20) days after the administrative officer or officers of the municipality have ordered the public streets, alleys, highways, parks, parkways, or boulevards to be opened and possession delivered; provided, that any such appeal shall not operate to prevent the municipality from taking possession of the land condemned, nor stay the opening or extension of any such street, alley or other improvement.



§ 7-31-112 - Damage from change of grade or repair.

When any owner of real estate in any municipality sustains any damage to the owner's property by reason of any change made in the natural or established grade of any highway, street or alley, or by reason of the raising or lowering of the grades, or other acts done for the purpose of improving or repairing any highway, street or alley, the owner shall be paid all damages for the damage by such municipality, which damages may be recovered by suit brought at any time within one (1) year from the completion of or the cessation of such works, acts, or improvements; but all benefits accruing by reason of such improvements, acts, or works shall be allowed to affect, reduce, and offset the damages provided for in this section.



§ 7-31-113 - Maintenance guaranties in paving contracts.

(a) Municipalities have the power to provide in any contract made by them for paving any street, highway, alley, park, or public square, that the contractor shall guarantee to maintain and repair the street, highway, alley, park, or public square, for such time as the governing body or board of the municipality shall deem proper, the expense of which shall be included in the assessment for the construction, and no special or improvement assessment shall be affected or invalidated on account of the guaranty.

(b) The municipalities have the authority to provide the manner and time of payment for the guaranty of maintenance or repairs.



§ 7-31-114 - Installation of ramps at crosswalks.

(a) Every incorporated city and town shall install ramps at crosswalks, in both business and residential areas, when making new installations of sidewalks, curbs or gutters, or improving or replacing existing sidewalks, curbs or gutters, so as to make the transition from street to sidewalk easily negotiable for persons with disabilities in wheelchairs and for other persons who may have difficulty in making the required step up or down from curb level to street level.

(b) "Ramps," as used in this section, means a sloping asphalt or concrete surface, from the level of the sidewalk or curb to the level of the street at curbside, extending outward and downward from the curb to the street for such a distance, at such an angle, and at such a width as will facilitate the movement up and down such ramps of persons in wheelchairs or persons who have difficulty in stepping up or down between curb level and street level.

(c) All such ramps shall be constructed or installed in accordance with design specifications for the ramps prepared by the department of transportation. The department shall make available to such municipalities design standards for such ramps.






Chapter 32 - Improvements by Special Assessment

§ 7-32-101 - Chapter definitions -- Powers of municipalities.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Assessed value basis" means the apportionment of the applicable cost according to the ratio that the assessed value of the individual parcels of property bears to the total assessed value of all such properties at such time as is determined by the legislative body;

(2) "Benefits received basis" means the apportionment of the applicable costs according to an equitable determination by the legislative body of the municipality of the special benefit received by the individual parcel of property from the public facility, taking into account any of the following factors: square footage of parcels or anticipated improvements, or both, front footage, assessed value, type of use, business classification, property location, zones of benefit or a combination of such factors;

(3) "City clerk" or comparable official includes the clerk or other officer who maintains the records of a municipality;

(4) "Fair basis" means assessed value basis, square foot basis, or benefits received basis;

(5) "Public facility" means roads, streets, sidewalks, utilities, including electrical, gas, water and wastewater improvements, related improvements, parking facilities, parks and greenways and any improvements for public safety, including police and fire stations;

(6) "Mayor" of a municipality in this chapter includes the chief executive officer of any municipality;

(7) "Municipality" or "city" means any town, city, metropolitan government or county;

(8) "Square foot basis" means the apportionment of the applicable costs according to the ratio that the square footage of the individual parcels of property or the buildings expected to be constructed on the property bears to the square footage of all the property or the buildings expected to be constructed on the property; and

(9) "Treasurer" includes the finance director or other chief financial officer of the municipality.

(b) The municipalities whose charters do not contain specific provisions to the contrary, or otherwise, have the power to design, or cause to be designed, contract for, and execute, or cause to be executed, the construction and improvement or the reconstruction or reimprovement of any street, avenue, alley, highway, or other public place, by opening, extending, widening, grading, paving, macadamizing, curbing, guttering, draining, or otherwise improving any street, avenue, alley, highway, or other public place, in such manner and with such materials and with such culverts and drains as the legislative body of such municipality may prescribe, and to cause not less than two thirds (2/3) of the cost or expense of the work and improvements mentioned in this subsection (b) to be assessed against the property abutting or adjacent to the street, avenue, alley, or any other public place so improved.

(c) The municipalities described in subsection (b) shall also have the power to design, or cause to be designed, contract for, execute, or cause to be executed, improvements or alterations for flood control, water management, soil erosion, and disaster relief and to cause not less than two thirds (2/3) of the cost or expense of the work and improvements mentioned in this subsection (c) not paid by federal funds to be assessed against property within the flood plain in which the improvements or alterations are made.

(d) (1) Notwithstanding any local charter provision or other law to the contrary, the legislative body of any municipality may approve the transfer to the municipality of a public facility or property to be improved as a public facility that has been acquired, improved or constructed by a third party, including a private entity, or enter into an agreement with a private entity under which the private entity agrees to pay all or a portion of the costs of a public facility being constructed by the municipality; provided, that, in either case, the municipality reasonably anticipates that private investment of not less than twenty-five million dollars ($25,000,000) will be made on property benefitted by the public facility.

(2) (A) The transfer of any public facility or agreement for a third party to pay costs relating to a public facility shall be documented by written agreement between the municipality and the other party or parties thereto, and the agreement shall be approved in substantially final form by the legislative body of the municipality. The agreement may provide that payment of any amounts under the agreement by the municipality may be contingent upon the availability of funds from the proceeds of bonds issued pursuant to § 7-33-121, and the agreement may also provide that the obligation of a private entity to pay a portion of the cost of a public facility may be reduced to the extent proceeds of bonds issued pursuant to § 7-33-121 are available for such purpose. The mayor of the municipality shall submit the proposed form of the agreement to the legislative body for approval. As a condition to entering into an agreement, the legislative body shall determine that the municipality and the citizens of the municipality will receive a public benefit from entering into the agreement. Before approving any such agreement and the assessment of any portion of any costs to be incurred under the agreement pursuant to § 7-32-115, the legislative body of the municipality shall hold a public hearing relating to the proposed agreement and assessment.

(B) Notice of the public hearing shall be published by the mayor of the municipality in a newspaper of general circulation in the municipality at least two (2) weeks prior to the date of the public hearing. The notice shall include the time, place and purpose of the public hearing and notice of how the proposed form of the agreement and a map of the area that is proposed to be subject to assessment pursuant to § 7-32-115 can be viewed by the public and the date the documents will be available for review, which shall be no later than one (1) week prior to the date of the hearing. Additionally, the notice shall be mailed by the mayor of the municipality or the mayor's designee via certified mail to each owner of property proposed to be subject to assessment at the address of the owner on the records of the assessor of property of the county in which the property is located. The notice may be combined with the notice of assessment required by § 7-32-115(b).

(3) The municipality may pay consideration for any transfer of a public facility pursuant to this subsection (d). The amount of the consideration and the terms of payment for the consideration shall be set forth in the agreement described in subdivision (d)(2); however, the consideration may not exceed the cost documented by the transferring party of acquiring, improving or constructing the public facility, including any costs incurred in the acquisition of the land on which the public facility is or will be located; provided, however, that the municipality may pay the appraised value for the acquisition of real property to be used in connection with public facilities to be constructed or improved by the municipality or other governmental entity. The consideration shall be payable in the manner agreed upon between the municipality and the transferor or transferors of the public facilities and may be payable in the installments and at the times agreed upon by the municipality and the transferor or transferors. Additionally, a municipality may agree as additional consideration for the transfer of a public facility to reimburse the transferor or transferors or a public facility for expenditures made by the transferor or transferors to improve existing public facilities in order to facilitate the construction of the public facility being sold or to connect the public facility being sold to existing public facilities; however, the amount of the reimbursement may not exceed the actual documented cost of the expenditures.

(4) Notwithstanding any other provision to the contrary, §§ 7-32-102 -- 7-32-114 shall not apply to the acquisition, improvement or construction of any public facilities pursuant to this subsection (d) or § 7-32-115(b) or any assessments relating to the acquisition, improvement or construction.

(5) The authority granted to municipalities by this subsection (d) shall not be construed to limit in any manner the authority of any municipality to acquire a public facility or any other property or enter into any agreement with another party in accordance with other law or any local charter.

(6) Any action taken by the legislative body under this chapter relating to any agreement entered into pursuant to this subsection (d) or any assessments under § 7-32-115 or any matters relating thereto may be by resolution, adopted at a meeting, regular or special, of the legislative body at which the resolution is introduced and shall take effect immediately upon adoption. Except as specifically provided in this subsection (d), the resolution need not be published or posted or be subject to veto by the municipality's mayor, nor shall the resolution require for its passage more than a majority vote of all members of the legislative body then in office. Any property that is subject to assessment pursuant to § 7-32-115 shall be specifically identified in the resolution that is adopted approving any such assessment. In approving the property that is to be subject to assessment, the legislative body may remove, but not add, any properties to those identified in the map of the properties that are subject to public view prior to the public hearing required as described in subdivision (d)(2).



§ 7-32-102 - Ordinance for improvement.

When the legislative body of any municipality shall determine to construct any improvement authorized by § 7-32-101, it shall adopt an ordinance that such improvement or improvements shall be made, which ordinance shall describe the nature and extent of the work, the character of materials to be used, the location and the terminal points of the proposed improvements, and the flood plain, streets, alleys, highways, or other public places, or part or parts thereof, on which such improvements are to be made, and which shall direct that full details, drawings, plans, specifications, and surveys of the work and estimates be prepared by the city engineer, or such other person as may be designated in the ordinance; or the legislative body may adopt plans for such work already prepared.



§ 7-32-103 - Filing of documents.

Details, drawings, plans, specifications, and estimates shall, when completed, be placed on file in the office of the city engineer, or other official designated in the ordinance, where the property owners who may be affected by such improvement may see and examine the details, drawings, plans, specifications, and estimates.



§ 7-32-104 - Appointment of time to hear objections.

The ordinance shall appoint a time when the legislative body of the municipality shall meet, which shall not be less than two (2) weeks after the date of the first publication of notice of the ordinance, to hear any objections or remonstrances that may be made to the improvement, the manner of making objections, or the character of material to be used.



§ 7-32-105 - Notice of ordinance and hearing of objections.

Notice of the adoption of an ordinance shall be given by publishing a notice once a week for two (2) consecutive weeks in some newspaper of general circulation in the municipality. It shall not be necessary to set out in full in the notice the ordinance, but the notice shall state the character of the improvement or improvements, the location and terminal points of the improvements, and also the time and place, not less than two (2) weeks from the date of first publication of the notice, at which the legislative body of the municipality shall meet to hear remonstrances or protests against the making of the improvement or improvements.



§ 7-32-106 - Hearing of objections -- Final action on ordinance.

At the time and place appointed, pursuant to § 7-32-105, the legislative body shall meet, and at the meeting, or at the time and place to which the meeting may be adjourned from time to time, all persons whose property may be affected by the improvement or improvements may appear in person or by attorney or by petition and protest against the making of such improvement or improvements, the material to be used, and the manner of making improvement or improvements; and the legislative body shall consider such objections and protests, if any, and may confirm, amend, modify, or rescind the original ordinance. Failure to object or protest at the time of confirmation of the original ordinance shall constitute a waiver of any and all irregularities, omissions, and defects in the proceedings taken prior to such a time.



§ 7-32-107 - Undertaking work -- Construction contract.

Upon the confirmation of the ordinance, it shall be the duty of the legislative body to proceed to construct the improvements thus authorized, which may be done by contract with the lowest and best responsible bidder, in accordance with the charter of such city or town, or it may be done by the municipality, as it may elect.



§ 7-32-108 - Security required of bidders.

In case the work is let to the lowest and best responsible bidder, all bids submitted for the construction of an improvement shall be accompanied by a certified check or a suitable bond, with at least two (2) good and solvent sureties, who are citizens or residents of the city or town where the improvement is to be done; or in lieu of personal sureties, the bond of some surety company authorized to do business in this state may be given in a penal sum of at least ten percent (10%) of the entire cost of the work to be done or improvements to be made, computed on the basis of the bid submitted, and conditioned that the contractors named in the bid shall, in case the work is awarded to them, enter into a contract with the city or town within the time required and for the price named in their respective bids, and in accordance with the plans and specifications of the municipality and the ordinance providing for the improvement.



§ 7-32-109 - Rejection of bids -- Rebidding.

The legislative body has the power to reject any and all bids and to order new bids.



§ 7-32-110 - Contractor's performance bond.

The successful bidder shall execute a bond to the city or town, in an amount equal to fifty percent (50%) of the entire contract price of the improvement, conditioned that the party shall well and truly perform all of the terms and conditions of the contract, in a good and workmanlike manner, and in accordance with the plans and specifications, which shall form part of the contract, and shall indemnify and hold the city harmless from all losses, costs, and expenses that it may sustain by reason of any negligence or default of such contractor.



§ 7-32-111 - Costs borne by railway.

Should there be a street, electric, interurban or steam railroad track or tracks on any street, alley, avenue, or highway improved under this chapter, the cost of such improvement between the rails and the spaces between such tracks and eighteen inches (18'') beyond the outer rail, including switches and turnouts, shall be paid by the owners of such railroad, and shall be assessed and collected from such owner, and shall be a lien upon the railroad and the property used in connection with the railroad and the property; provided, that where any such railroad shall occupy any street, alley, or highway under ordinance or contract with the municipality, it shall pay or improve according to such ordinance or contract, as is provided in § 7-32-113.



§ 7-32-112 - Replacement of railway rails.

When any of the improvements authorized by this chapter have been directed to be done by ordinance, as provided in this chapter, the legislative body of such city has the power to require any street or other railroad company to replace the rails that such company may have in such streets with other rails of a kind to be specified by the legislative body, when, in the judgment of the legislative body, the rails ordered to be removed are not suitable to be used with paving that is about to be put down by the body. Should the company refuse to comply with the requirements of the notice, the legislative body has the right, and it shall be its duty, to institute suitable legal proceedings against the company to compel and require the company to lay and replace the rails as are thus specified; and if successful in such legal proceedings, the city shall be entitled to recover from such company any and all costs, expenses, and losses incurred by it because of such refusal and failure of such company to comply with such order.



§ 7-32-113 - Ascertainment of railway's intent.

When any street, highway, avenue, or alley to be improved has located in the street, highway, avenue, or alley the track or tracks of any street railway, interurban railway, or commercial railway company that has agreed to pave any portion of the street, highway, avenue, or alley, and by the terms of its agreement has the option of either doing the work of paving in accordance with the plans and specifications prepared by such city, or of permitting the city or town to do the work at a price to be paid to the city or town by the company, it is the duty of the legislative body, before enacting the ordinance or ordinances providing for the improvement, to ascertain whether the company desires to do its portion of the paving itself or that the same be done by the municipality.



§ 7-32-114 - Deduction of cost payable by railway.

If the company elects to have its portion of the paving done by the municipality, then, and before proceeding to apportion the cost of the improvement upon any lots or parcels of ground abutting on or adjacent to the highway, the board shall first deduct from the total of the improvement the amount that should be paid by such company; and after deducting the amount that is to be paid by such street or other railway company, the legislative body shall proceed to apportion two thirds (2/3) of the balance of the cost of such improvement upon the land abutting on and adjacent to such street, highway, avenue, or alley, as provided in this chapter.



§ 7-32-115 - Apportionment by frontage among property owners.

(a) After the completion of the work or improvement, it shall be the duty of the legislative body, in conformity with the requirements of the ordinance, to apportion at least two thirds (2/3) of the cost of such improvement not paid by federal funds upon the land within the flood plain or abutting on or adjacent to the street, highway, avenue, alley, or other public place, which apportionment shall be made against the land, and the several lots or parcels of the land, according to the frontage of the lots or parcels on the street, highway, avenue, or alley.

(b) (1) If a municipality enters into an agreement pursuant to § 7-32-101(d), the legislative body of the municipality may apportion the costs incurred by the municipality under the agreement and all other costs authorized by this subsection (b) among each parcel of property that is determined by the legislative body to directly benefit from the public facilities that are the subject of the agreement on a fair basis, as defined in § 7-32-101, and shall levy an assessment on each parcel of property of the amount so apportioned.

(2) In addition to amounts authorized to be apportioned and assessed pursuant to subdivision (b)(1), the municipality may also apportion and assess the following costs in connection with the assessment:

(A) Costs incurred by the municipality or other public entity at the request of the other party to the agreement entered into pursuant to § 7-32-101(d) to pay costs of public facilities that will benefit the property subject to assessment;

(B) All costs relating to the issuance of bonds or other obligations pursuant to § 7-33-121 including interest expense and such amounts as the municipality deems necessary to pay capitalized interest on the bonds to the extent permitted by applicable law and to fund reserve funds to secure the payment of the bonds or other obligations; and

(C) All other fiscal, legal and administrative expenses of the municipality relating to the agreement entered into pursuant to § 7-32-101(d), any assessment under this chapter or any related financing. A municipality's determination that public facilities benefit the property subject to assessment under this chapter shall be conclusive.

(3) If a municipality levies assessments with respect to parcels of properties pursuant to this subsection (b), the municipality shall also be authorized to levy an annual assessment as to those parcels, without any further authorization from the governing body of the municipality, in the same proportion as the assessments are levied pursuant to subdivision (b)(1) to pay the costs reasonably estimated by the municipality to be incurred in connection with the administration and collection of the assessments.

(4) The legislative body of the municipality is authorized to adopt such policies and procedures as the legislative body deems appropriate to administer assessments imposed under this subsection (b), including, but not limited to, policies relating to the rate and methodology governing the implementation of the assessment. The policies and procedures may also address such matters as the reapportionment of assessments upon the request of property owners, reallocation of assessments upon subdivision of property, credits against assessment payments based upon other available funds, including earnings on reserve funds, maintenance of an assessment roll and procedures for the prepayment of assessments.

(5) A municipality may levy a maximum assessment under this subsection (b) based upon the estimated cost of the public facilities and other permitted costs being assessed, and, in such case, the amount of the assessment shall be reduced by the municipality once the actual costs are established by the municipality and may provide that assessments may become effective at different periods of time to take into account when the costs being assessed will be incurred. The legislative body of the municipality may also provide that assessments shall only be effective upon any issuance of bonds or other obligations pursuant to § 7-33-121.

(6) (A) Each person owning property affected by the levy of an assessment shall receive written notice of:

(i) The method of apportionment of the assessment; and

(ii) The amount of the assessment allocated to the owner's parcel.

(B) The notice shall be delivered by certified mail to the address listed on the records of the assessor of property of the county in which the property is located.

(7) For purposes of apportioning and assessing costs pursuant to this subsection (b), §§ 7-32-116 -- 7-32-118 and § 7-32-121(c) shall not be applicable.



§ 7-32-116 - Limitation on aggregate amount of assessment.

(a) The aggregate amount of the levy or assessment made against any lot or parcel of land shall not exceed one half (1/2) of the cash value of the lot and improvements on the lot.

(b) By cash value, it is the intent of this section to mean the fair sale price of the lot and improvements on the lot if sold at a voluntary sale.

(c) The city or town shall pay any part of the levy or assessment against any such lot or parcel of land as may be in excess of one half (1/2) of the cash value of the lot or parcel of land.



§ 7-32-117 - Apportionment of cost of intersection improvements.

Where intersections of any street, avenue, or other highway are improved, the municipality shall pay one third (1/3) of the cost of the improvement, and the balance shall be assessed against the property of the street improved and the intersecting street or streets for one half (1/2) a block in all directions according to the frontage of the property; provided, that the cost to be assessed against railways having tracks within such intersections shall be deducted from the cost of such intersections to be paid by the municipality and property owners.



§ 7-32-118 - Property owners bearing entire cost.

In the event a petition is presented to the legislative body of the municipality averring the willingness of each of the signers to pay their pro rata share of the entire cost of any improvement such as is authorized by this chapter, and relieve the municipality from the payment of any part of the improvement as to any street, highway, or alley, or part or parts thereof, which petition is signed by the owners of at least seventy-five percent (75%) of the frontage of the lots or parcel of land abutting on such street, highway, or alley or part or parts thereof, proposed to be thus improved, such petition may be granted by the legislative body; and then proceedings may be had under this chapter and chapter 33 of this title, the same in all respects as if the improvement had been begun by the legislative body on its own initiative. Bonds may be issued and assessments shall be made, except that the assessments shall, in such event, be made for the entire cost of the improvement, and bonds may be issued for the entire cost instead of assessments being made and bonds being issued for only two thirds (2/3) of the cost of the improvements; provided, that no assessment under this section shall in any event exceed on any lot one half (1/2) of the assessed value of the lot for municipal taxes for the current year, and all other provisions of this chapter and chapter 33 of this title shall be applicable in respect of any improvement made under this section, except as in this section otherwise expressly provided.



§ 7-32-119 - Costs of improvements.

The cost of any improvement contemplated in this chapter shall include the expense of the preliminary and other surveys, the inspection and superintendence of the work, the preparation of plans and specifications, the printing and publishing of notices, resolutions, and ordinances required, including notice of assessment, preparing bonds, interest on bonds, and any other expense necessary for the completion of the improvement; provided, that the cost of any guaranty or maintenance of any work constructed under the terms of this chapter shall not be assessed against the property abutting on or adjacent to street or streets or other ways improved.



§ 7-32-120 - Water connections.

(a) Before making any of the improvements contemplated in this chapter, the legislative body shall have the power to order the owners of all abutting real estate to connect their several premises with water mains located in the streets or highways adjacent to their several premises; and upon default of the owners for thirty (30) days after such order to make connection, the city may contract for and make the connection aforementioned, at such distances, under such regulations, and in accordance with such specifications as may be prescribed by the legislative body; and the whole cost of each connection shall be assessed against the premises with which the connection is made.

(b) Any number of such connections may be included in one (1) contract, and the cost thereof shall be added to the final levy or assessment made against the property of each lot owner, as hereinbefore provided.



§ 7-32-121 - Notice of apportionment completion and hearing on objections.

(a) When the legislative body has completed apportionment, the city clerk, or such person as may be designated by the legislative body of the city, shall publish a notice that the assessment list has been completed, and that, on a day named, which shall be not less than ten (10) days after the date of publication of the notice, the city council or board will consider any and all objections to the apportionment that have been filed in the office of the city clerk or person designated.

(b) The notice shall further recite that the lists are in the office of the city clerk or person designated, and may be inspected within business hours and during the time specified by anyone interested.

(c) The notice shall also state the general character of the improvement and the terminal points of the improvement.



§ 7-32-122 - Filing objections to assessments.

All persons whose property it is proposed to assess for the cost of the improvement or any costs incurred pursuant to § 7-32-101(d) may, at any time on or before the date named in the notice, and before the meeting of the legislative body, file in writing with the city clerk or person designated any objections or defense to the proposed assessment or to the amount of the assessment.



§ 7-32-123 - Hearing on assessments and objections.

On the date named in the notice, or at any day to which the meeting may be adjourned or to which consideration of the assessments and the objections to the assessment may be postponed, the legislative body shall hear and consider the assessment and objections to the assessment, and, after so doing, shall confirm, modify, or set aside the assessments as shall be deemed right and proper. If any objections to an assessment to pay costs pursuant to § 7-32-101(d) are made, the confirmation of the assessment shall require the unanimous approval of the members of the legislative body present at the meeting at which the objection is considered.



§ 7-32-124 - Failure to object to assessments.

(a) If no objection to the assessment or the amount of the assessment is filed, or if the property owners fail to appear in person or by attorney and present the objection, the assessment shall be confirmed and made final.

(b) Property owners who do not file objection in writing or protest against the assessment shall be held to have consented to the assessment and are forever barred to attack the regularity, validity, or legality of the assessment.



§ 7-32-125 - Final action on assessments.

(a) The confirmation and final action by the legislative body specified in § 7-32-124 shall be done at a single meeting of the body.

(b) It is hereby declared that the provisions of the charters of the cities in reference to the passage of ordinances shall not be applicable to the action of the bodies in levying such assessments, except that such levy or assessment shall be approved by the mayor, and in the event the mayor refuses to approve or vetoes the levies or assessments, which the mayor shall do as a whole, such levies or assessments shall be passed over the mayor's veto in like manner as ordinances or resolutions are passed over such vetoes.



§ 7-32-126 - Appeal on assessments.

(a) When any owner or part owner of any of the lots of lands in the flood plain or abutting on or adjacent to any street, highway, avenue, or alley that is improved or about to be improved as provided in this chapter, and upon or against which lots or lands, levies or assessments have been made for the purpose of paying for such improvement, as has been provided in this chapter, shall be aggrieved by the action of the legislative body of such city in confirming the levies or assessments made by the legislative body as mentioned in this chapter, such owner or person shall have the right to appeal from the action of such legislative body to the circuit court of the county in which such city or town is located; provided, that the owner made objection or protest to the levies or assessments at the time provided for and appointed for objecting to the levies or assessments, such appeal shall be perfected by filing with the clerk of such circuit court a petition setting forth the facts in regard to such levies and assessments and the irregularities or illegal acts in the making of the levies or assessments; and such clerk shall then notify such city or town to deliver a copy of such levies or assessments, and all proceedings had in reference to the levies or assessments, to the clerk of the circuit court, and such case then be docketed for trial as other civil causes at law. The appeal of any individual shall not affect the legality of such levy or assessment as to other property involved in the levies or assessments. Such appeal shall be perfected within thirty (30) days after the final action of the legislative body making such levies or assessments, and if not perfected within this time, the levies or assessments shall be regarded as final, and shall not be reviewed by certiorari, injunctions, bills to quiet title or otherwise by any of the courts.

(b) Notwithstanding subsection (a), an owner of property subject to an assessment may irrevocably waive the owner's right to appeal in the contract for installment payments described in § 7-32-134 or by otherwise evidencing waiver in writing.



§ 7-32-127 - New assessment to replace assessment set aside.

If in any court any final assessment made in pursuance of this chapter is set aside for irregularities, omissions, or defects in the proceedings, then the legislative body of such city may, upon recommendation and notice as required in the making of an original assessment, make a new assessment in accordance with this chapter.



§ 7-32-128 - Correction of errors.

Any error, mistake of name, number of lot, amount, or other irregularity may at any time be corrected; and no such levy or assessment shall ever be declared void or invalid by reason of any error, mistake, or irregularity, but the person aggrieved may have the error, mistake, or irregularity corrected by application to the legislative body of the city or town.



§ 7-32-129 - Delivery of assessments to tax collector -- Indexing of information.

(a) After the legislative body has levied the assessments against certain parcels of property, the city clerk or person designated shall deliver the assessments to the tax collector of the municipality, who shall enter the assessments into the tax collector's records, which shall include the following information:

(1) Name of owner of the property;

(2) The amount that has been assessed against the parcel of property; and

(3) Any other information deemed appropriate.

(b) The information in subsection (a) shall be indexed according to the names of the owners of the property.



§ 7-32-130 - Entries in assessment book -- Copies.

The special assessment book referred to in § 7-32-129 shall be a book of original entries for any and all purposes, and certified copies of the entries shall be competent evidence in all cases in all the courts.



§ 7-32-131 - Lien of assessment -- Tax sale.

(a) All such assessments shall constitute a lien on the respective lots or parcels of land upon which they are levied, superior to all other liens except those of the state, county and city for taxes.

(b) The enforcement by the state, county, and city of their liens for taxes on any lot or parcel of land upon which has been levied an assessment for any improvement authorized by this chapter shall not operate to discharge or in any manner affect the city's or town's lien for such assessment; however, a purchaser at a tax sale by the state, county, or city of any lot or parcel of land upon which the assessment has been levied shall take the same subject to the lien of such assessment, and if bought by the state, any conveyance of the title thus acquired or any redemption shall be subject to the lien of such assessment.



§ 7-32-132 - Warrant for and payment of assessments.

The tax collector shall issue the tax collector's receivable warrant to the individual or owner desiring to pay any of the assessments, which amount shall be paid to the treasurer of the city as other taxes and revenues of the city are now paid.



§ 7-32-133 - Date assessments due -- Installment payments.

(a) All assessments levied by virtue of this chapter shall be due and payable within thirty (30) days after the assessment is made final pursuant to § 7-32-125; but at the election of the property owner, to be expressed by notice as provided in § 7-32-134, the assessment may be paid in five (5) annual installments, and shall bear interest at the rate of six percent (6%) per annum, interest payable semiannually.

(b) For an assessment levied pursuant to § 7-32-115(b), the municipality may permit payment of the assessment in installments, made not more frequently than monthly and amortized for a period not to exceed thirty (30) years from the date of acquisition and accruing interest at a rate to be determined by the municipality; however, the interest rate shall not exceed the maximum rate of interest permitted by law. Property owners at the time of the initial assessment shall enter into a written agreement detailing the terms of the installment payments pursuant to § 7-32-134.



§ 7-32-134 - Contract for installment payments.

(a) A property owner desiring to exercise the privilege of payment by installments shall, before the expiration of the thirty (30) days provided for in § 7-32-133, enter into an agreement in writing with the municipality that, in consideration of such privilege, the property owner will make no objection to any illegality or irregularity with regard to the assessment against such property owner's property, and will pay the assessment, as required by law, with the specified interest. Where an assessment is levied against a parcel of property that is subject to or becomes subject to a horizontal property regime, a condominium regime, a time-share regime or a vacation club regime, the officers of the organization representing the owners of interests in such parcel of property or managing such property on behalf of the owners of interests in such parcel of property may enter into such agreement to pay the assessment by installments and such agreement shall be binding upon all owners of interests in property represented in such organization or managed by such organization.

(b) The agreement shall be filed in the office of the city clerk or person designated by the municipality.



§ 7-32-135 - Payment date without installment contract.

In all cases where an agreement pursuant to § 7-32-134 has not been signed and filed within the time limit, the entire assessment shall be payable in cash, without interest, before the expiration of thirty (30) days.



§ 7-32-136 - Prepayment of installments.

(a) Any property owner who elects to pay the property owner's assessments in five (5) annual installments pursuant to § 7-32-134 shall have the right and privilege of paying the assessment in full at any installment period by paying the full amount of the installments, together with all accrued interest, and an additional sum equal to one half (1/2) the annual interest on the installments.

(b) Notwithstanding subsection (a), an owner of property subject to an assessment may irrevocably waive the owner's right to prepay the assessment in the contract for installment payments described in § 7-32-134 or by otherwise evidencing waiver in writing.



§ 7-32-137 - Default in installment payments.

If any property owner defaults in the payment of any installment and interest on the installments, all of the installments, with interest, and an additional sum equal to one half (1/2) the annual interest, shall become immediately due and payable.



§ 7-32-138 - Attachment on delinquency in payments -- Sale of land.

(a) Whenever any installments of any assessments become past due for a period of sixty (60) days, it is the duty of the tax collector of the city to certify the installment and all other installments of the same assessment to the city attorney, whose duty it shall be to immediately enforce the collection of the installment or installments, by attachment levied upon the lot or parcel of ground upon which such assessment was levied. In case of any such delinquency, attachment shall be sued out and the lien under the attachment enforced in the chancery court of the county where the land is located. Alternatively, the municipality may collect any installments of any assessments that are past due in the same manner that the municipality is authorized to collect property taxes of the municipality.

(b) Any land so attached may be sold in the attachment proceedings in bar of the equity of redemption and all other rights, legal or equitable, belonging to the owners of the land.



§ 7-32-139 - Purchase by city -- Resale by city.

Whenever such proceedings taken by any such city or town result in the sale of any lot of ground to pay any installment or installments of such levies or assessments, the mayor of such city or town shall have the right to bid at such sale up to the amount of all of the assessments that are outstanding against the property. If the property is struck off to the mayor, the title of the property shall be taken in the name of the municipality. The mayor shall thereafter have the power to execute a quitclaim deed of such city to any individual who tenders in consideration of the quitclaim deed the amount of such special assessments that may have been levied against such property, together with all costs, interest, or charges that may have been incurred in the effort to collect such assessments.



§ 7-32-140 - Power to borrow and pay for improvements.

The municipalities affected by this chapter shall have the authority and power to borrow money for the purpose of making payments for the improvements contemplated in this chapter in anticipation of realization of funds, either by the sale of bonds or special assessments. Such municipalities are further authorized to make payments out of any funds on hand or such funds as may be available for either that portion of the work to be assessed against the abutting property owners or owners of property in a flood plain or to be paid by the municipality itself. Nothing in this chapter or chapter 33 of this title shall be construed to prohibit the municipalities affected hereby from making payment of the entire cost of such improvements out of any funds that may be provided or available for such purposes.



§ 7-32-141 - Supplemental to other law.

This chapter and chapter 33 of this title shall not repeal, modify, or interfere with the operation of any special or local assessment or abutting property law enacted for the benefit of any particular city or cities; provided, that such chapters shall be additional and supplemental to the powers conferred by such local or special law, and any municipality may take advantage of any of the rights, powers, and authority conferred by such chapters, in addition to those which such cities now possess.



§ 7-32-142 - Construction of chapter.

This chapter, being necessary to secure and preserve public health, safety, convenience and welfare, shall be liberally construed to effect its purposes.






Chapter 33 - Improvement Bonds

Part 1 - General Provisions

§ 7-33-101 - Power to issue bonds to pay improvement costs.

When the legislative body shall have ordered the construction of any improvement in accordance with the terms of chapter 32 of this title, the legislative body shall have the power, for the purpose of providing means to pay that portion of the cost of the improvement not chargeable to the municipality proper, to issue negotiable bonds of the municipality pursuant to the Local Government Public Obligations Law, compiled in title 9, chapter 21 to the amount in par value not exceeding two thirds (2/3) of the estimated cost of any such improvement or improvements, which cost shall, for this purpose, be estimated by the legislative body in the ordinance authorizing the issue of the bonds.



§ 7-33-114 - Assessments set aside for payment of bonds.

The legislative body of the municipality shall provide by ordinance that the assessments levied upon the property abutting on the streets, alleys, or highways, or part or parts of the streets, alleys, or highways, in respect of which any such bonds are issued, shall be set apart as a fund for the payment of such bonds and interest.



§ 7-33-115 - Tax levy to meet payments not met by assessments.

(a) It is the duty of the legislative body of the municipality to levy an ad valorem tax upon all of the taxable property in the municipality to pay the principal and interest of the bonds as they become due, or to pay such part or parts of the principal and interest of the bonds as are not provided for by the assessments levied and actually collected and in the treasury of the municipality set apart for the payment of such bonds and interest.

(b) Such tax shall be in addition to all other taxes that such municipality is by law authorized to levy.



§ 7-33-116 - Legislative provisions to assure funds for payment.

(a) In the event of the issuance of bonds as in this part and part 2 of this chapter provided, it is the duty of the legislative body of the municipality to ascertain, in due season in advance of the time for the payment of the principal or interest, or both, of any and all such bonds, and in advance of the time for the payment of principal or interest, or both, of any such bonds, whether or not there is or will be sufficient moneys provided by the assessments levied and actually collected and in the treasury of the municipality set apart for the payment of the principal and interest of such bonds as the same from time to time become due.

(b) It is the duty of the legislative body of the municipality, in due season in advance, to levy an ad valorem tax upon all the taxable property in the municipality sufficient to pay the principal and interest of such bonds as they become due from time to time, or to pay such part or parts of the principal and interest of the bonds as are not or will not be fully provided for by the assessments levied and actually collected and in the treasury of the municipality in season for the payment of the principal and interest of such bonds as the same, from time to time, become due.



§ 7-33-117 - Collection of assessments notwithstanding tax levy.

In case the municipality levies and collects ad valorem taxes for the purpose of paying the principal and interest of any bonds, or any part of the principal and interest of the bonds, the municipality shall, nevertheless, have the power and authority to proceed with the levy and collection of assessments. Such assessments, or part of the assessments, sufficient for the purpose, shall be paid into the treasury of the municipality to reimburse the treasury for the amount thus paid out of such ad valorem taxes. Such money thus reimbursed to the treasury shall be used, under the direction of the legislative body of the municipality, for any lawful corporate purpose for which ad valorem taxes may legally be levied and collected.



§ 7-33-118 - Assessments and bonds unaffected by irregularities.

Any failure on the part of any municipality to comply with any of the provisions of this part and part 2 of this chapter or chapter 32 of this title, and any failure in the existence or performance of any of the conditions precedent to the issuance of any bonds under such provisions, shall not affect the validity of such bonds or of the assessment made under the provisions, but shall be in all respects valid and binding.



§ 7-33-119 - Assessments pledged for payment of bonds.

The proceeds arising from the collection of assessments levied for improvements authorized by this part and part 2 of this chapter and chapter 32 of this title shall be and constitute a separate and distinct fund. Such fund, together with its accumulations, is hereby pledged for the payment of the bonds and interest coupons issued for the improvement or improvements from the assessments of which the fund arises, and shall be applied exclusively to the payment of the bonds and coupons.



§ 7-33-120 - Segregation and deposit of assessment collections.

All proceeds arising from the collection of assessments levied for such improvements shall, as soon as collected, be deposited by the city treasurer in some bank to be designated by the legislative body of the municipality. Such collections shall not be deposited with the general funds of the city, but shall be considered a separate deposit to the account of "Public Improvement," and shall be drawn out on checks or orders directing the amount designated in the checks or orders to be paid out of the "Public Improvement" funds.



§ 7-33-121 - Issuance of revenue bonds.

(a) Notwithstanding this chapter to the contrary, a municipality may issue revenue bonds in the manner provided in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, including part 3, or enter into a loan agreement pursuant to the Public Building Authorities Act of 1971, compiled in title 12, chapter 10, with a public building authority to finance all costs and expenses permitted to be assessed pursuant to § 7-32-115(b) and/or refund or refinance bonds or other obligations of the municipality that temporarily financed such costs and expenses. In such cases, all assessments received pursuant to chapter 32 of this title by the municipality shall be deemed revenues for purposes of the Local Government Public Obligations Act of 1986 or shall be deemed revenues of a project for purposes of the Public Building Authorities Act of 1971. In such cases, the revenue bonds or loan agreement may be, but are not required to be, additionally secured by the full faith and credit of the municipality, in the manner provided in the Local Government Public Obligations Act of 1986 or the Public Building Authorities Act of 1971 for the incurrence of indebtedness by the municipality that is secured by the full faith and credit of the municipality.

(b) (1) Any municipality is also authorized to delegate to any industrial development corporation incorporated by the municipality or any other municipality in which the public facility is located the authority to issue the revenue bonds, in which case the municipality shall enter into an agreement with the industrial development corporation pursuant to which the municipality shall agree to promptly pay to the industrial development corporation the assessments including any interest on the assessments, as collected. The assessments shall be held in trust by the municipality for the benefit of the industrial development corporation when received. The municipality may direct any property owner that is required to pay assessments to make the payments directly to an industrial development corporation or its assignee. If an industrial development corporation issues such bonds, assessments imposed pursuant to chapter 32 of this title, and any interest collected on the assessments constitutes revenues, as defined in § 7-53-101, and public facilities and related expenses described in § 7-32-101(d), whether transferred to the industrial development corporation on behalf of the municipality or to the municipality itself, shall constitute a project as defined in § 7-53-101.

(2) Any municipality is authorized to delegate to an industrial development corporation the authority to acquire a public facility on behalf of the municipality in the manner described in § 7-32-101(d). All bonds issued by industrial development corporations pursuant to this section shall be issued in accordance with chapter 53 of this title.

(c) (1) Any municipality is also authorized to delegate to any public building authority the authority to issue the revenue bonds, in which case the municipality shall enter into an agreement with the public building authority pursuant to which the municipality shall agree to promptly pay to the public building authority the assessments, including any interest on the assessments, as collected and the assessments shall be held in trust by the municipality for the benefit of the public building authority when received. The municipality may direct any property owner that is required to pay assessments to make the payments directly to a public building authority or its assignee. If a public building authority issues the bonds, assessments imposed pursuant to chapter 32 of this title, and any interest collected on the assessments shall constitute revenues, as defined in § 12-10-103, and public facilities and related expenses described in this chapter, whether transferred to the public building authority on behalf of the municipality or to the municipality itself shall constitute a project, as defined in § 12-10-103.

(2) Any municipality is authorized to delegate to a public building authority the authority to acquire an improvement described as a public facility on behalf of the municipality. All bonds issued by public building authorities pursuant to this section shall be issued in accordance with the Public Building Authorities Act of 1971.

(d) At least thirty (30) days prior to the issuance of any bonds or other obligations by any public entity acting pursuant to this chapter, the public entity shall give notice of the proposed issuance of the bonds or other obligations to the comptroller of the treasury or the comptroller's designee and shall also provide the comptroller of the treasury or the comptroller's designee with a copy of the ordinance or resolution authorizing the bonds or other obligations.

(e) A municipality is authorized to refund or refinance or otherwise cause the refunding or refinancing of any bonds or other obligations issued pursuant to this section in the manner provided in the Local Government Public Obligations Act of 1986, the Public Building Authorities Act of 1971, or chapter 53 of this title, as applicable. Without limiting this subsection (e), a municipality may refund or refinance any bonds or loan agreements secured by the full faith and credit of the municipality and revenues received from assessments with bonds or a loan agreement secured only by such revenues. Upon any such refunding, the amount of assessment payments may be adjusted pursuant to policies approved by the municipality; provided, that the amount of the assessment as adjusted does not exceed the maximum costs assessed by the municipality.

(f) For purposes of calculating the applicable formula rate under § 47-14-103 and the related provisions of title 47, chapter 14 to determine the maximum effective rate applicable to bonds or other obligations issued pursuant to this chapter by any municipality or other public entity, the language "four (4) percentage points above the average prime loan rate" in the definition of formula rate in § 47-14-102 shall be replaced with the language "seven (7) percentage points above the average prime loan rate". This subsection (f) shall apply to bonds or other obligations issued on or before June 30, 2012.






Part 2 - General Improvement Bonds

§ 7-33-201 - General improvement bonds to pay costs chargeable to city.

For the purpose of raising funds with which to pay that portion of the cost of improvements chargeable against the municipalities authorized in this chapter, the municipality shall have the power and authority to issue its bonds pursuant to the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21 in an amount not exceeding one third (1/3) of the cost of any such improvement or improvements.






Part 3 - Improvements by Assessed Value

§ 7-33-301 - Part definitions.

For the purpose of this part, unless the context otherwise requires:

(1) "Assessed value basis" means the plan for making annual improvement assessments according to the assessed values of benefited properties, as assessed for purposes of municipal property taxation, or as provided by this part. Such assessed values shall be the measure of benefits to benefited property or property to be benefited;

(2) "Benefited property" or "property to be benefited" means, as determined by the governing body, land, excluding improvement, that is within a reasonable distance from a sanitary sewer and to which is made available a means of drainage for sewage, or that abuts on a street or other public way to be improved;

(3) "Costs" means cost of labor, materials, equipment necessary to complete an improvement, land, easements, and other necessary expenses connected with an improvement, including preliminary and other surveys, inspections of the work, engineers' fees and costs, attorneys' fees, fiscal agents' fees, preparation of plans and specifications, publication expenses, interest that may become due on bonds before collection of the first improvement assessments, a reasonable allowance for unforeseen contingencies, and other costs of financing;

(4) "Governing body" means the board or body in which the general legislative powers of a municipality are vested;

(5) "Improvement" means the construction, installation or substantial reconstruction of sanitary sewers; construction, substantial reconstruction, or widening of streets, sidewalks and other public ways, including necessary storm drainage facilities; the undergrounding of electrical and other similar overhead utility cables, including streetscape improvements; or any combination of the foregoing; provided, that "improvement" does not include any improvement of a street, other than necessary drainage facilities, exceeding thirty-six feet (36') in width;

(6) "Improvement assessment" means an assessment made each year against benefited property to pay the costs of an improvement, in the proportion that the assessed value of each parcel or lot of benefited property bears to the total assessed value of all benefited property according to the latest assessments of such property for purposes of municipal property taxation or as provided by this part;

(7) "Municipality" means incorporated city or town; and

(8) "Sanitary sewer" means an underground conduit for the passage of a sewer, and pumping stations, pressure lines, and outlets where deemed necessary.



§ 7-33-302 - Improvements authorized -- Authority supplemental -- Abandonment of alternative procedures -- Limitations -- Financing of improvements.

(a) Municipalities are authorized to provide for, construct, and finance improvements defined in § 7-33-301 according to the plan set forth in this part.

(b) The authority hereby conferred is not intended to be in derogation of any authority otherwise conferred upon any municipality, but is alternative and in addition to such authority.

(c) If a municipality has taken any step or steps under any other law to provide for, construct or finance such improvements, it may by resolution abandon the procedure under the other law and proceed under this part.

(d) The issuance of bonds under this part shall not be subject to any limitations on municipal indebtedness imposed by any city charter or public or private act.

(e) This part shall not require financing of improvements authorized in this part by the issuance of bonds. A municipality may pay for or finance improvements authorized to be made within this part by any other means authorized by charter or state law, and may recover the cost of payment or financing such improvements in the same manner set forth in this part for the issuance of bonds.



§ 7-33-303 - Resolution for improvement -- Contents -- Publication -- Notice.

(a) When the governing body of a municipality shall determine to construct an improvement as authorized by this part, or when it is petitioned by the owners of property to be benefited having an assessed value of at least fifty-one percent (51%) of the total assessed value of all the property to be benefited from the proposed improvement, it shall adopt a resolution that such improvement shall be made. The resolution shall describe the geographical limits of the properties to be benefited, and the location, nature, scope and extent of the improvement. The resolution shall also include a preliminary estimate of the costs prepared by an engineer licensed by the state of Tennessee, a declaration that the improvement will be designed and construction will be supervised by an engineer licensed by the state of Tennessee, and a statement of the proportion of total costs to be assessed against benefited properties, which shall not exceed seventy-five percent (75%) of the total costs of the improvement; provided, that the total costs may be assessed against benefited properties if the governing body additionally pledges full faith and credit of the municipality to satisfy any deficiency in collections of improvement assessments. In all succeeding proceedings, the municipality shall be bound and limited by the resolution as it may be amended, except that the total costs assessed against benefited properties may exceed the preliminary estimate of costs by not more than ten percent (10%). The resolution shall provide for a public hearing before the governing body at a time and place specified in the resolution.

(b) (1) The municipality shall publish the resolution and a notice of the hearing at least seven (7) days in advance of the hearing in a newspaper of general circulation in the municipality and by posting at the main office of the municipal government.

(2) The notice shall state that any owner of property to be benefited may appear to be heard as to:

(A) Whether the proposed improvement should be undertaken as planned, or abandoned;

(B) Whether the nature and scope of the improvement should be altered; and

(C) Whether the improvement should be financed through the issuance of bonds on the "assessed value basis" as authorized by this part.

(3) The notice should also be sent by first class mail to the owners of properties to be benefited or their agents of record, at the time of adoption of the resolution, at the addresses currently entered on the property assessment records.



§ 7-33-304 - Public hearing -- Final action of municipality -- Petition for certiorari.

(a) At the public hearing required by § 7-33-303, or at the time and place to which the hearing may be adjourned from time to time, all persons whose property may be affected by such improvement may appear in person or by attorney or by petition.

(b) After the public hearing and after considering any objections, the governing body by resolution may confirm, amend or rescind the original resolution as its final action.

(c) Such final action shall be the final determination of the issues presented, unless the owner of property to be benefited files, within ten (10) days thereafter, a petition for certiorari in the circuit court having jurisdiction to review the action of the governing body. Failure to take such steps within the ten (10) days constitutes a waiver of all objections.



§ 7-33-305 - Construction bids -- Amount of bond issue -- Performance bond -- When bids binding -- Construction by municipality's own forces.

(a) Proposals for the construction of an improvement shall be solicited as sealed competitive bids after public advertisement at least once in a newspaper having general circulation in the municipality not less than ten (10) days prior to the date set for receipt of bids.

(b) Upon or after the acceptance by the governing body of a bid, or combination of bids, the governing body may determine the principal amount of bonds to be issued for the proposed improvement, taking into account the amount of the accepted bid or bids, and all other costs of the improvement. These bonds shall be issued pursuant to the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21.

(c) Each contract shall be supported by a performance bond for the full amount of the contract, with good surety to be approved by the governing body.

(d) A bid shall not be binding on a contractor unless the governing body awards a contract within ninety (90) days after the date of opening bids.

(e) If the governing body determines that no bids are acceptable, it may direct that the improvement be accomplished by the municipality's own forces, in which event the costs of construction included in the total costs for purposes of determining improvement assessments shall not exceed the lowest construction bid or bids that conform to all bid requirements.



§ 7-33-310 - Assessments.

(a) Improvement assessments shall be assessed annually against the benefited property in the proportion that the assessed value of each lot or parcel bears to the whole assessed value of the benefited properties. Properties not assessed for taxation, such as public property or property exempt from taxation, except church-owned property located in cities as defined in § 67-6-103(a)(3)(B)(i), shall be specially assessed by the municipal assessor of property, by the county assessor of property if the municipality uses county property assessments, or by a special assessor of property appointed by the governing body for this purpose, for which compensation may be paid from the "(name of improvement) special fund" or from the general fund of the municipality. Any such special assessment shall be subject to the procedure for equalization and judicial review provided by the law for assessments made for purposes of property taxation.

(b) Improvement assessments authorized by this part shall not be levied against undeveloped or largely undeveloped areas, but shall be limited to areas in which a majority of the lots or parcels of land contain buildings or other structures.



§ 7-33-311 - Additional properties benefiting from improvement -- Adjustments in assessments.

The governing body by resolution may authorize properties other than the properties originally benefited by an improvement to receive the benefits of the improvement, and may make equitable provisions, which may be adjusted from year to year as bonds are retired, whereby the owners of such later benefited properties will assume a fair proportionate share of the improvement assessments, or otherwise be placed as nearly as practicable on a basis of financial equity with the owners of properties initially subject to the improvement assessments.



§ 7-33-312 - Benefited property subject to assessments.

Benefited property owned by the municipality, a county, the state of Tennessee, or the United States government or its agencies, if federal law makes such property subject to assessment, shall be subject to improvement assessments, the same as private property, and the amount of each annual improvement assessment shall be paid by the municipality, county, state of Tennessee, or United States government, as the case may be. In the case of the state of Tennessee, the amount of improvement assessment shall be certified by the municipality to the commissioner of finance and administration, who shall direct the state treasurer to pay the assessment to the municipality out of an appropriate appropriation or from any money in the state treasury not otherwise appropriated. No benefited property shall be exempt from improvement assessments. Improvement assessments against such public property shall be enforceable by writ of mandamus or other appropriate remedy.



§ 7-33-313 - Levy of assessments -- Time for payment -- Installments -- Delinquency.

Annual improvement assessments for each improvement shall be made by the governing body when the levy of municipal property taxes is made; and such improvement assessments shall be due at the same time, or times, the municipal property taxes are due, and shall be subject to the same penalties and accrual of interest in the event of nonpayment as in the case of municipal property taxes. The governing body may permit owners of benefited property to pay improvement assessments in equal monthly installments, the first installment to be due and payable when the improvement assessment is due; in this event any monthly payment shall be delinquent thirty (30) days after it is due and payable, and the whole balance of the annual improvement assessment shall then become delinquent and be subject to all penalties and interest as provided in this part.



§ 7-33-314 - Lien on benefited property.

Each improvement assessment, with any penalty or interest incident to the nonpayment of the assessment, shall constitute a lien upon the lot or parcel of benefited property against which it is assessed. The lien shall attach to each lot or parcel of benefited property at the time the annual improvement assessment is made, and then shall take precedence over all other liens, whether created prior to or subsequent to the making of such improvement assessment, except state, county and municipal property taxes, and prior special assessments. The lien shall not be defeated or postponed by any private or judicial sale, by any mortgage, or by any error or mistake in the description of the property or in the names of the owners, if the description is sufficient to identify the property subject to the assessment. No irregularity in the proceedings of the governing body shall exempt any benefited property from the lien for the improvement assessment, or from the payment of the assessment, or from the penalties or interest on the assessment.









Chapter 34 - Revenue Bond Law

§ 7-34-101 - Short title.

This chapter shall be known and may be cited as the "Revenue Bond Law."



§ 7-34-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Governing body" means bodies and boards, by whatsoever names they may be known, charged with the governing of a municipality;

(2) "Municipality" means any county or incorporated city or town of the state; and

(3) "Public works" means any one (1) or combination of two (2) or more of the following: water, sewerage, gas or electric heat, light or power works, plants and systems or parking facilities, together with all parts thereof and appurtenances thereto, including, but not limited to, supply and distribution systems, electrical power purchased from the Tennessee Valley authority or similar governmental agencies, on a current or long-term purchase basis, reservoirs, dams, sewage treatment and disposal works and generating plants.



§ 7-34-103 - Declaration of policy.

(a) It is declared to be the policy of this state that any municipality acquiring, purchasing, constructing, reconstructing, improving, bettering or extending any public works pursuant to this chapter shall manage such public works in the most efficient manner consistent with sound economy and public advantage, to the end that the services of the public works shall be furnished to consumers at the lowest possible cost.

(b) No municipality shall operate public works for gain or profit or primarily as a source of revenue to the municipality, but shall operate public works for the use and benefit of the consumers served by the public works and for the promotion of the welfare and for the improvement of the health and safety of the inhabitants of the municipality.

(c) No use of revenues authorized by this chapter shall be construed as being contrary to the policy declared in this section.



§ 7-34-104 - Powers of municipalities.

(a) In addition to powers that it may now have, any municipality has the power under this chapter to:

(1) Construct, acquire by gift, purchase, or exercise the right of eminent domain, reconstruct, improve, better or extend any public works, within or without the municipality, or partially within or partially without the municipality, and acquire by gift, purchase, or exercise the right of eminent domain, lands, rights in land or water rights in connection with lands, rights in land or water rights;

(2) Operate and maintain any public works for its own use or for the use and benefit of its inhabitants, and also operate and maintain such public works for the use and benefit of persons, firms, and corporations, including municipal corporations and inhabitants of municipal corporations whose residences or places of business are located outside the territorial boundaries of the municipality;

(3) Lease any public works to, or operate and maintain any public works, either wholly or partially, for the use and benefit of the United States or the state of Tennessee or any agency, instrumentality or authority of either the United States or the state of Tennessee, all under such terms and conditions as may be mutually agreed upon, including the transfer of title to such public works after all bonds issued to finance the acquisition or construction of such public works and the interest on all bonds have been paid or provision made for the payment of the bonds; provided, that any public works may, in the discretion of the governing body, be so leased or operated and maintained as a unit separate and distinct from any other public works of the municipality, and the governing body may pledge the revenues and rentals of the public works exclusively for the payment of the principal and interest of any bonds issued to finance the acquisition or construction of such public works, but nothing contained in this subdivision (a)(3) shall prohibit the governing body from pledging the revenues of other public works for the payment of the principal and interest of such bonds and it is hereby given full authority to do so;

(4) Issue its bonds to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any public works. The governing body of the municipality in determining the cost may include all cost and estimated cost of the issuance of the bonds, all engineering, inspection, fiscal and legal expenses, and interest that it is estimated will accrue during the construction period and six (6) months thereafter on money borrowed or that it is estimated will be borrowed pursuant to this chapter;

(5) Prescribe and collect rates, fees, and charges for the services, facilities and commodities furnished by such public works;

(6) Pledge to the punctual payment of the bonds and interest on the bonds an amount of the revenues of such public works, including improvements, betterments, or extensions to the public works thereafter constructed or acquired, or of any part of such public works, sufficient to pay the bonds and interest as the bonds and interest shall become due and create and maintain reasonable reserves for the payment of the bonds and interest. The amount may consist of all or any part or portion of such revenue;

(7) Contract with any person, municipality, the United States, the president of the United States, the Tennessee Valley authority, and any and all other authorities, agencies, and instrumentalities of the United States, and, in connection with any such contract, stipulate and agree to such covenants, terms and conditions as the governing body may deem appropriate, including, but not limited to, covenants, terms and conditions with respect to the resale rates, financial and accounting methods, services, operation and maintenance practices, and the manner of disposition of the revenues of the public works, operated and maintained by the municipality;

(8) Use any right-of-way, easement or other similar property right necessary or convenient in connection with the acquisition, improvement, operation or maintenance of a public works, held by the state or any other political subdivision of the state; provided, that the governing body of such other political subdivision shall consent to such use; and

(9) Issue bonds pursuant to this chapter to finance, in whole or in part, the cost of the acquisition of electrical power purchased from the Tennessee Valley authority or similar government agencies on a current or long-term prepaid purchase basis and pledge to the punctual payment of any such bonds and interest on the bonds its rights in such contracts and an amount of the revenues of its public works, including improvements, betterments, or extensions to such public works thereafter constructed or acquired, or of any part of such public works, sufficient to pay the bonds and interest as the bonds and interest become due and create and maintain reasonable reserves for the payment of the bonds and interest. The amount shall consist of all or any part or portion of such revenue. The governing body of the municipality, in determining the cost of the acquisition of electrical power under this subsection (a), may include all costs and estimated costs of the issuance of the bonds, all engineering, inspection, fiscal and legal expenses.

(b) Any municipality authorized by chapter 52, part 4 of this title, to provide any of the services described in chapter 52, part 4 shall have the power and is hereby authorized to borrow money, contract debts and issue its bonds or notes pursuant to the terms of this subsection (b) to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment or extension of a system or systems, or any part thereof, to provide any of such services, including the acquisition of land or rights in land and the acquisition and installation of all equipment necessarily incident to the provision of such services; provided, that:

(1) Notwithstanding any law to the contrary, such services shall not constitute "public works" as defined in § 7-34-102;

(2) For regulatory purposes, a municipality issuing bonds or notes for the purposes set forth in this subsection (b) shall allocate to the costs of providing any of the services authorized by § 7-52-401 payments of principal of, interest on and amortized costs incurred in connection with the issuance of such bonds or notes; provided, that if any of such bonds or notes are issued in such a way that interest on the bonds is excludable from gross income for federal income tax purposes, the municipality shall allocate to costs, in lieu of the actual interest being paid on such bonds or notes, an amount equal to interest that would be payable on the bonds or notes if the bonds or notes were bearing interest at rates equal to the average of the most recently published Moody's Long-Term Corporate Bond Yield Averages and Intermediate Corporate Bond Yield Averages for Aaa Public Utilities;

(3) Nothing in this subsection (b) shall be read to diminish or alter the jurisdiction of the Tennessee regulatory authority over municipalities that provide any of the services described in chapter 52, part 4 of this title;

(4) To the extent that they do not conflict with subdivisions (b)(1)-(3), the provisions of this chapter relating to the authorization, issuance and sale of bonds or notes, the use and application of revenues of the system or systems being financed, powers to secure such bonds and notes, covenants and remedies for the benefit of bond or note holders with respect to such bonds or notes, validity with respect to such bonds or notes, and powers to refund and refinance such bonds or notes shall apply to any bonds or notes issued for the purposes described in this subsection (b) and the system or systems financed by the issuance and sale of bonds or notes; and

(5) Section 7-52-402 shall apply to the use and application of revenues authorized and permitted by this section.



§ 7-34-105 - Works within other municipalities.

No municipality shall construct public works wholly or partly within the corporate limits of another municipality, other than to perform maintenance on or make improvements to its existing public works system in its service area, except with the consent of the governing body of the other municipality.



§ 7-34-106 - Exemption from utilities regulation.

It shall not be necessary for any municipality proceeding under this chapter to obtain any certificate of convenience or necessity, franchise, license, permit, or other authorization from any bureau, board, commission or other like instrumentality of the state in order to acquire, construct, purchase, reconstruct, improve, better, extend, maintain and operate any public works.



§ 7-34-107 - Deposit of revenues.

All moneys of a municipality derived from a public works shall be deposited in one (1) or more banks or trust companies in a special account or accounts.



§ 7-34-108 - Charges to municipality or department.

Charges shall be made for any service rendered by a public works to a municipality or to any department or works of the municipality, at the rate applicable to other customers taking service under similar conditions. Revenues derived from such service shall be treated as all other revenues.



§ 7-34-109 - Authorized projects -- Bond issues -- Resolutions -- Interim certificates.

(a) The construction, acquisition, reconstruction, improvement, betterments or extension of any public works may be authorized under this chapter, and bonds may be authorized to be issued under this chapter to provide funds for such purpose or purposes by resolution or resolutions of the governing body, which may be adopted at the same meeting at which they are introduced by a majority of all members of the governing body then in office, and shall take effect immediately upon adoption.

(b) The bonds shall bear interest at a zero (0) rate or at rates that vary from time to time or at such rate or rates; payable at such time or times; may be in one (1) or more series; may bear such date or dates; may mature at such time or times, not exceeding forty (40) years from their respective dates; may be payable in such medium of payment, at such place or places; may carry such registration privileges; may be subject to such terms of redemption; may be executed in such manner; may contain such terms, covenants and conditions; and may be in such form, as such resolution or subsequent resolutions may provide.

(c) The bonds may be sold at public or private sale at such price as may be determined by the governing body.

(d) Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the governing body may determine may be issued to the purchaser or purchasers of bonds sold pursuant to this chapter.

(e) The bonds and interim receipts or certificates shall be fully negotiable within the meaning of and for all purposes of the Uniform Commercial Code, compiled in title 47, chapters 1-9.

(f) With respect to all or any portion of any issue of bonds or notes issued or anticipated to be issued under this chapter, at any time during the term of the bonds or notes, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this subsection (f) are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in subsection (h), a municipality by resolution may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the municipality may determine, including, but not limited to, provisions permitting the municipality to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination of the agreement or default under such agreement.

(g) The governing body of a municipality may enter into an agreement to sell its bonds and notes, other than its refunding bonds, under this chapter, providing for delivery of its bonds and notes on a date greater than ninety (90) days and not greater than five (5) years, or such greater period of time if approved by the comptroller of the treasury or the comptroller's designee, from the date of execution of such agreement or to sell its refunding bonds under this chapter, providing for delivery of its refunding bonds on a date greater than ninety (90) days from the date of execution of the agreement and not greater than the first optional redemption date on which the bonds being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the agreement or contract of a municipality to sell its bonds and notes as authorized in this subsection (g) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with subsection (h). Agreements to sell bonds and refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement do not require a report of the comptroller of the treasury or the comptroller's designee.

(h) (1) The state funding board shall establish guidelines, rules or regulations with respect to the agreements and contracts referenced in subsections (f) and (g), which may include, but shall not be limited to, the following:

(A) The conditions under which such agreements or contracts can be entered into;

(B) The methods by which such contracts are to be solicited and procured;

(C) The form and content such contracts shall take;

(D) The aspects of risk exposure associated with such contracts;

(E) The standards and procedures for counterparty selection, including rating criteria;

(F) The procurement of credit enhancement, liquidity facilities, or the setting aside of reserves in connection with such contracts or agreements;

(G) The methods of securing the financial interest in such contracts;

(H) The methods to be used to reflect such contracts in the municipality's financial statements;

(I) Financial monitoring and periodic assessment of such contracts by the municipality;

(J) The application and source of nonperiodic payments; and

(K) Educational requirements for officials of any municipality responsible for approving any such contract or agreement.

(2) Prior to the adoption by the governing body of the municipality of a resolution authorizing such contract or agreement, a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that such contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines, rules or regulations and shall report on such compliance to the municipality. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury shall fail to report within the fifteen-day period, then the municipality may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that such contract or agreement is not in compliance with the guidelines, rules or regulations, then the municipality is not authorized to enter into such contract or agreement. The guidelines, rules or regulations shall provide for an appeal process to a determination of noncompliance.

(i) When entering into any contracts or agreements facilitating the issuance and sale of bonds and notes, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating to the contracts or agreements, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, and agreements with the purchaser of the bonds authorized under this section or with the purchaser of the notes authorized under § 7-34-111 evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the municipality may agree in the written contract or agreement that the rights and remedies of the parties to the contract or agreement shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over any municipality against which an action on such a contract or agreement is brought shall lie solely in a court in Tennessee that would otherwise have jurisdiction of actions brought in contract against such municipality.

(j) Prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations with respect to the contracts and agreements authorized in subsections (f) and (g), a municipality may enter into such contracts or agreements to the extent otherwise authorized in this chapter or in any other law notwithstanding subsections (f) and (g). Nothing in subsection (f), (g), (h) or (i) is intended to alter any existing authority in this chapter or in any other law otherwise providing authority for a municipality to enter into the contracts or agreements described in subsection (f), (g), (h) or (i) heretofore entered into or entered into prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations.

(k) When entering into an interest rate agreement authorized by this section, a municipality may secure its obligations under the agreement, including its obligation for termination or other nonperiodic payments, with the revenues available to secure the bonds with respect to which such interest rate agreement is entered into.



§ 7-34-110 - Covenants in resolutions -- Bondholders' remedies.

(a) Any resolution authorizing the issuance of bonds under this chapter may contain covenants as to:

(1) The purpose or purposes to which the proceeds of sale of bonds may be applied and the use and disposition of the proceeds;

(2) The use and disposition of the revenue of the public works for which the bonds are to be issued, including the creation and maintenance of reserves;

(3) The transfer from the general funds of the municipality to the account or accounts of the public works an amount equal to the cost of furnishing such municipality or any of its departments, boards or agencies with the services, facilities and commodities of the public works;

(4) The issuance of other or additional bonds payable from the revenue of the public works;

(5) The operation and maintenance of such public works;

(6) The insurance to be carried on the bonds and the use and disposition of insurance moneys;

(7) Books of accounts and the inspection and audit of the books and as to accounting methods; and

(8) The terms and conditions upon which the holders of the bonds or any proportion of them or any trustees for the holders shall be entitled to the appointment of a receiver by the chancery court, which court shall have jurisdiction in such proceedings, and which receiver may enter and take possession of the public works, operate and maintain the public works, prescribe rates, fees or charges, and collect, receive and apply all revenue thereafter arising from the public works in the same manner as the municipality itself might do.

(b) This chapter and any such resolution or resolutions shall be a contract with the holder or holders of the bonds, and the duties of the municipality and of its governing body and officers under this chapter and any such resolution or resolutions shall be enforceable by any bondholder by mandamus or other appropriate suit, action or proceeding in any court of competent jurisdiction.



§ 7-34-111 - Revenue anticipation notes -- Bonds and notes not general obligations.

(a) The governing body, or any board or commission of a municipality having jurisdiction, control and management of the public works of a municipality, may borrow money in anticipation of the collection of revenues from such public works and issue negotiable notes to evidence such borrowing, the proceeds from the sale of such notes to be used for the purpose of paying the cost of construction of additions, betterments and improvements to and extensions of the public works, the revenues of which are pledged to the payment of such notes.

(b) Such notes shall be payable not later than five (5) years from the date of the notes, and shall be sold in such manner and upon such terms and conditions as may be determined by the governing body, board or commission issuing the notes.

(c) The governing body may issue bonds in the manner provided by § 7-34-109, for the funding of notes issued pursuant to subsection (a), and for the purpose of refunding at or prior to maturity bonds theretofore issued pursuant to § 7-34-109.

(d) The governing body, or any board or commission of a municipality having jurisdiction, control and management of an electric power distribution system or a natural gas distribution system, may borrow money in anticipation of the collection of revenues from such system and issue negotiable notes to evidence such borrowing for the purpose of financing electrical power or gas purchases, including storage costs and pipeline capacity costs. Any such notes shall be secured solely by a pledge of and lien on the revenues of such system. The principal amount of notes that may be issued during any twelve-month period shall not exceed sixty percent (60%) of total electrical power or gas purchases for the same period, and all notes issued during such period shall be retired and paid in full on or before the end of such period. The notes shall be sold in such manner, at such price and upon such terms and conditions as may be determined by the governing body, board or commission issuing such notes. No notes shall be issued under this subsection (d) unless the electric system or gas system for which the notes are to be issued has positive retained earnings as shown in the most recent audited financial statements of the system, and the system has produced positive net income in at least one (1) fiscal year out of the three (3) fiscal years next preceding the issuance of the notes as shown on the audited financial statements of the system. No notes shall be issued without first being approved by the comptroller of the treasury or the comptroller's designee. If the revenues of such system are insufficient to pay all such notes at maturity, any unpaid notes may be renewed one (1) time for a period not to exceed one (1) year or may be retired with funding bonds issued pursuant to the Cash Basis Law of 1937, compiled in title 9, chapter 11, or may be otherwise liquidated as approved by the comptroller of the treasury or the comptroller's designee.

(e) This chapter for the payment and security of bonds issued pursuant to this chapter shall be equally applicable to notes issued pursuant to this section.

(f) No holder or holders of any bonds or notes issued under this chapter shall have the right to compel any exercise of the taxing powers of the municipality to pay the bonds or notes, or the interest on the bonds or notes, and each bond or note issued under this chapter shall recite in substance that the bond or note, as the case may be, including the interest on the bond or note, is payable solely from the revenues pledged to the payment of the bond or note, and that the bond or note does not constitute a debt of the municipality within the meaning of any statutory limitation.



§ 7-34-112 - Validity of bonds.

The bonds bearing the signatures of officers in office on the date of the signing of the bonds shall be valid and binding obligations, notwithstanding that before delivery of, and payment for, the bonds any or all the persons whose signatures appear on the bonds have ceased to be officers of the municipality issuing the bonds. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the public works for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.



§ 7-34-113 - Lien on public works revenue.

(a) All bonds of the same issue shall, subject to the prior and superior rights of outstanding bonds, claims or obligations, have a prior and paramount lien on the revenue of the public works for which the bonds have been issued, over and ahead of all bonds of any issue payable from the revenue that may be subsequently issued, and over and ahead of any claims or obligations of any nature against the revenue subsequently arising or subsequently incurred; provided, that the proceedings authorizing any issue of bonds may provide for the issuance of additional bonds on a parity with the bonds.

(b) All bonds of the same issue shall be equally and ratably secured without priority by reason of number, date of bonds, of sale, or execution, or of delivery, by a lien on the revenue in accordance with this chapter and the resolution or resolutions authorizing the bonds.



§ 7-34-114 - Rates sufficient to support plant -- Consumer use of auxiliary energy sources.

(a) The governing body of a municipality issuing bonds pursuant to this chapter shall prescribe and collect reasonable rates, fees or charges for the services, facilities and commodities of such public works, and shall revise such rates, fees or charges, from time to time, whenever necessary so that such public works shall be and always remain self-supporting. The rates, fees or charges prescribed shall be such as will produce revenue at least sufficient to:

(1) Pay when due all bonds and interest on the bonds, for the payment of which such revenue is or shall have been pledged, charged or otherwise encumbered, including reserves for the payment of the bonds and interest; and

(2) Provide for all expenses of operation and maintenance of such public works, including reserves for the expenses and maintenance.

(b) When such public works supplies its services to consumers who use solar or wind powered equipment as a source of energy, such public works shall not discriminate against such consumers by its rates, fees or charges or by altering the availability or quality of energy.

(c) Any consumer who uses solar power, wind power, or other auxiliary source of energy shall install and operate the equipment, property, or appliance for such energy source in compliance with any state or local code or regulation applicable to the safe operation of such equipment, property, or appliance.



§ 7-34-115 - Operation of utility systems -- Disposition of revenue.

(a) Notwithstanding any other law to the contrary, as a matter of public policy, municipal utility systems shall be operated on sound business principles as self-sufficient entities. User charges, rates and fees shall reflect the actual cost of providing the services rendered. No public works shall operate for gain or profit or as a source of revenue to a governmental entity, but shall operate for the use and benefit of the consumers served by such public works and for the improvement of the health and safety of the inhabitants of the area served. Nothing in this section shall preclude a municipal utility system from operating water and sewer systems as individual or combined entities. Nothing in this section shall preclude a municipal utility system from operating a public works system as a special revenue fund when the governing body of the municipality determines that it is in the best interest of the customers of the public works system and the citizens of the municipality. All water systems and wastewater facilities must utilize an enterprise fund for accounting and reporting its operations. Any water system or wastewater facility currently not operating as an enterprise fund must be doing so by July 1, 2016. To the extent of any conflict between this section and the Wastewater Facilities Act of 1987, compiled in title 68, chapter 221, part 10, the latter statute shall control. Any municipality shall devote all revenues derived from a public works to or for:

(1) The payment of all operating expenses;

(2) Bond interest and retirement or sinking fund payments, or both;

(3) The acquisition and improvement of public works;

(4) Contingencies;

(5) The payment of other obligations incurred in the operation and maintenance of the public works and the furnishing of services;

(6) The redemption and purchase of bonds, in which case such bonds shall be cancelled;

(7) The creation and maintenance of a cash working fund;

(8) The payment of an amount to the general fund of the municipality not to exceed a cumulative return of six percent (6%) per annum of any equity invested from the general fund, if any, of the municipality. Equity investment includes any contributions or purchases made by the municipality from the general fund, including, but not limited to, cash contributions, retirement of debt service and purchases of equipment, so long as these contributions are reflected in the utility's financial statement; provided, that such definition of equity investment shall not change the status under this section of any payments made pursuant to any city charter in existence on or before July 1, 1993; and

(9) If the governing body of the municipality by resolution so requests, payments to the municipality in lieu of ad valorem tax on the property of the public works within the corporate limits of the municipality not to exceed the amount of taxes payable on privately owned property of similar nature.

(b) Any surplus remaining, after establishment of proper reserves, if any, shall be devoted solely to the reduction of rates.

(c) In the event a municipality establishes a pension plan for employees of public works, expenditures incident to inaugurating and maintaining such plan shall be deemed an operating expense for purposes of this section.

(d) In computing the equity investment of the municipality, the value of the public works shall be taken as its historical cost. The payment of bonds or the acquisition or improvement of property from the receipts derived from a public works or any other operation of the public works as such shall not be considered to increase the equity investment of the municipality.

(e) Nothing in this section shall be construed to limit the power of the municipality to make contracts with the purchasers of bonds:

(1) As to the use and disposition of the revenues otherwise than as set forth in subsection (a);

(2) As to the order of application of such revenues; or

(3) As to limitations on the amount of payments to the municipality either as a return on the equity investment of the municipality, if any, or as a payment in lieu of taxes.

(f) If a municipality violates this section, it must repay any funds illegally transferred. If the municipality does not have sufficient funds to repay any funds illegally transferred, the municipality is required to submit a plan covering a period not to exceed five (5) years in which to repay the funds. The plan shall be submitted to and approved by the comptroller of the treasury or the comptroller's designee. Upon discovery of such violation through an audit, any city official in violation of this section is subject to ouster under title 8, chapter 47.

(g) Nothing in this section shall preclude a local government from being entitled to receive from a utility the amount of direct and properly allocated and disclosed indirect operating expenses incurred by the municipality on behalf of the utility.

(h) To the extent of any conflict between this section and § 7-39-404, or chapter 52, part 3 of this title, § 7-39-404, or chapter 52, part 3 of this title shall control.

(i) (1) In addition to the authority granted under otherwise applicable law, a municipality operating a municipal utility system has the power and is authorized, acting through the authorization of the board or supervisory body having responsibility for the municipal utility system, to accept and distribute voluntary contributions for bona fide charitable purposes pursuant to programs approved by the board or supervisory body, which programs may include, but shall not be limited to, programs in which utility bills are rounded up to the next dollar when such contribution is shown as a separate line on the utility bill.

(2) Contributions accepted by a municipal utility system pursuant to programs authorized by subdivision (i)(1) shall not be considered revenue to the municipal utility system, and such contributions shall be used only for charitable purposes.

(3) For purposes of this subsection (i), a "charitable purpose" is one that provides relief to the poor or underprivileged, advances education or science, addresses community deterioration, provides community assistance, assists in economic development, provides for the erection of public buildings, monuments or works, assists in historic preservation, or promotes social welfare through nonprofit or governmental organizations designed to accomplish any of the purposes listed in this subdivision (i)(3).



§ 7-34-116 - Exemption from taxation.

(a) So long as a municipality owns any public works, the property and revenue of such public works shall be exempt from all state, county and municipal taxation.

(b) Bonds and the income from bonds issued pursuant to this chapter shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes.



§ 7-34-117 - Exemption from Tennessee regulatory authority jurisdiction.

No requirements or provisions of this chapter shall be construed so as to deprive any municipality issuing bonds pursuant to this chapter of the exemption previously granted to municipalities from the jurisdiction of the Tennessee regulatory authority.



§ 7-34-118 - Supplemental nature of chapter.

The powers conferred by this chapter shall be in addition and supplemental to, and the limitations imposed by this chapter shall not affect, the powers conferred by any other general, special or local law. Public works may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended, and bonds may be issued under this chapter for such purposes, notwithstanding that any general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of like public works, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law, including, but not limited to, any requirement for the approval by the voters of any municipality.






Chapter 35 - Sewers and Waterworks

Part 1 - Eminent Domain

§ 7-35-101 - Power of eminent domain.

All municipal corporations are empowered to take and condemn lands, property, property rights, privileges and easements of others for the purpose of constructing, laying, repairing, or extending sewers, water system or drainage ditches, both within and beyond the corporate limits, and of acquiring ingress and egress in the construction, repair or maintenance of sewers, water system or drainage ditches, and in making connection to sewers, water system or drainage ditches. Such property or interest in such property may be so acquired whether or not the property or interest in property is owned or held for public use by corporations, associations or persons having the power of eminent domain, or otherwise held or used for public purpose; provided, that such prior public use will not be interfered with by this use.



§ 7-35-102 - Determination and payment of damages.

The compensation for damages in such taking shall be paid by the municipalities, and shall be determined in the mode provided by §§ 7-31-107 -- 7-31-111; and the rights and powers contained in those sections are conferred upon all of the municipal corporations, as specifically as if enacted into this section.






Part 2 - Requirement of Sewer Connection

§ 7-35-201 - Owners required to connect to municipal sewer -- Maintenance of sewer connections -- Combined water and sewer charges -- Security deposit -- Delinquencies.

In order to protect the public health of persons residing within congested areas, and in order to assure the payment of bonds issued for sewer purposes, the governing body of every city, town and utility district that has issued or, subsequent to March 10, 1955, issues bonds payable in whole or in part from revenues from sewer services provided within or without its borders is authorized by appropriate resolution:

(1) To require the owner, tenant or occupant of each lot or parcel of land that abuts upon a street or other public way containing a sanitary sewer and upon which lot or parcel a building exists for residential, commercial or industrial use, to connect the building with the sanitary sewer and to cease to use any other means for the disposal of sewage, sewage waste or other polluting matter; in addition to any other method of enforcing such requirement, a city, town or utility district also providing water services to such property may, within or without its borders, refuse water service to such owner, tenant or occupant until there has been compliance and may discontinue water service to an owner, tenant or occupant failing to comply within thirty (30) days after notice to comply;

(2) To require the owner, tenant or occupant of each lot or parcel of land who is responsible for any connection to the sanitary sewer required under this section to properly maintain that portion of the connection that is located on the property of the owner, tenant or occupant; and in addition to any other method of enforcing such requirement, a city, town or utility district also providing water service to such property may, within or without its border, refuse water service to such owner, tenant or occupant until there has been compliance and may discontinue water service to an owner, tenant or occupant failing to comply within thirty (30) days after notice to comply;

(3) If any city, town or utility district also operates a water system, and can do so without the impairment of contract rights vested in the holders of any bonds payable from the revenues of such water system, to combine charges for sewer and water services in one (1) statement and to bill the beneficiary of such services for sewer and water services in such manner as to require the payment of both charges as a unit, and to enforce the payment of such charges by discontinuing either the water service or the sewer service, or both;

(4) To require the owner, tenant or occupant of each lot or parcel of land who is obligated to pay the charges made for the services furnished by any sewer system or sewage disposal system, to make a reasonable deposit in advance to ensure the payment of such charges;

(5) To proceed to recover the amount of any delinquent charges owed by any such owner, tenant or occupant, with interest on the delinquent charges at the maximum legal rate, in an action ex contractu; and

(6) (A) To enter into contracts for the collection of such sewer charges with any public or private corporation or municipal utilities board or commission operating a water system, and any public corporation or municipal utilities board or commission is authorized and empowered to make contracts with any other city, town or utility district:

(i) To meter, bill and collect sewer service charges as an added designated item on its water service bills, or otherwise;

(ii) To discontinue water service to sewer users who fail or refuse to pay sewer service charges;

(iii) Not to accept payment of water service charges from any customer without receiving at the same time payment of any sewer service charges owed by such customer; and

(iv) Not to reestablish water service for any customer until such time as all past due sewer service charges owed by such customer have been paid.

(B) Such public corporation or municipal utilities board or commission is hereby authorized to perform all acts and discharge all obligations required by any such contract or contracts.



§ 7-35-202 - Action for unpaid sewer or wastewater utility fees or assessments.

In addition to § 7-35-201, upon approval by a two-thirds (2/3) vote of the legislative body, any municipality having a population of not less than eight hundred ninety (890) nor more than nine hundred (900), according to the 1990 federal census or any subsequent federal census, having a municipal sanitary sewer system may enforce the payment of fees or assessments charged for sewer or wastewater disposal utility services by filing an action in the same manner and with the same penalties and interest attached as provided for the enforcement of unpaid taxes pursuant to title 67, including the sale or execution of such property as provided in title 26, chapter 5, and the redemption provisions of title 66, chapter 8. Such action may be taken only once every calendar year by the municipal sanitary sewer system for unpaid sewer or wastewater utility fees or assessments. The municipal sanitary sewer system shall be required to give notice to the property owner, if different from the service user, not less than ninety (90) days prior to the filing of any action, which would include levying on the real property. Such notice shall be mailed to the last known address of the property owner as contained on the tax records of the county where the property is located, and shall include the amount of the unpaid fee or assessment for sewer or wastewater disposal services, together with penalties and interest. The notice shall also contain a statement to the effect that, unless the payments are brought up to date, a lien will attach to the property and an action will be filed pursuant to title 67. The municipal sanitary sewer system shall bear the reasonable costs incurred by a property owner in defending such an action due to an error in the records or fees of the system for the provision of such sewer or wastewater disposal services.






Part 3 - Contracts Between Municipalities

§ 7-35-301 - Contracts authorized.

Municipalities to which this part may apply are authorized to contract with each other for the use by one (1) of the municipalities of the sewer or water pipes and system belonging to the other.



§ 7-35-302 - Applicability of part -- Consolidated systems.

This part shall apply to municipalities that adjoin one another, or that are in such proximity to one another as to make it of the interest to both that such system of each be in substance consolidated and unified, the question of the mutual advantages to accrue to such municipalities, respectively, to be determined by the municipalities, and their determination of the advantages by entering into such contract or contracts to be conclusive.



§ 7-35-303 - Construction between contracting municipalities.

When such municipalities do not adjoin but lie in such proximity to one another as to make such contract to their mutual advantage, then either of the municipalities may, from the public funds of either of the municipalities, build such lines of main sewer or water pipes over the intermediate territory, using any streets, roads, or public ways for the sewers or water pipes that may be necessary, so as to enable the pipes and systems of the two (2) or more municipalities to be joined together and consolidated into one.



§ 7-35-304 - Enforcement of contracts.

Any contract or contracts made by the municipalities under the authority conferred by this chapter shall be binding and obligatory upon the municipalities, respectively, and may be enforced against the municipalities, or either of the municipalities, as any other contract obligation might be enforced.






Part 4 - Authority to Own and Operate System

§ 7-35-401 - Authority granted -- Part definitions.

(a) Every incorporated city and town in this state is authorized and empowered to own, acquire, construct, extend, equip, operate and maintain within or without the corporate limits of such city or town a waterworks system or a sewerage system, to provide water or sewerage service and to charge for such service.

(b) As used in this part, unless the context otherwise requires:

(1) "Sewerage system" means all or any part of the following:

(A) The collecting system;

(B) Intercepting and outflow sewers;

(C) Pumping stations; and

(D) Treatment, purification and disposal plants;

(2) "Waterworks system" means all or any part of the following:

(A) Source of supply;

(B) Pumping facilities;

(C) Purification works;

(D) Storage facilities;

(E) Distribution system; and

(F) All necessary parts and appurtenances for proper operation; and

(3) "Works" means the waterworks or sewerage system.

(c) (1) The power to own, acquire, construct, extend, equip, operate and maintain water or sewerage service shall not include the power to bid on or construct any project for a private purpose. As used in this subsection (c):

(A) "Municipal corporation" means any incorporated city or town in this state and any utility district created pursuant to chapter 82 of this title;

(B) (i) "Project for a private purpose" includes, but is not limited to:

(a) Any commercial project, commercial subdivision, private residence or residential subdivision that is owned by a nonpublic entity;

(b) The construction of individual water or sewerage lines beyond a meter that measures service or consumption, or onto private property, unless such water or sewerage line is owned by, or a utility easement has been obtained by, the municipal corporation; and

(c) Any other projects that are not part of the normal operation of a municipal corporation in providing water or sewerage services and which projects are otherwise constructed by private contractors who are subject to the sales tax, the business tax and other tax laws and licensure laws of this state;

(ii) "Project for a private purpose" does not include the renewal or replacement of any existing water or sewerage lines that are owned by the municipal corporation; and

(iii) "Project for a private purpose" does not include the renewal or replacement of individual water or sewage lines behind a meter or onto private property when such rehabilitative maintenance or construction is deemed necessary by the municipal corporation because excessive infiltration and inflow from groundwater or rainwater is resulting in sanitary sewer overflows or other serious health or system capacity issues. Municipal corporations are authorized, but not required, to maintain or construct individual lines for this purpose if the property owner consents and agrees to hold the municipal corporation harmless for the work.

(2) This subsection (c) shall not apply in any county having a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor more than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census.



§ 7-35-402 - Purchase and combining of works.

One (1) or more waterworks or sewerage systems, owned by one (1) or more persons or corporations, may be acquired under authority of this part as a single enterprise, and the governing body of a city or town shall be and is empowered to enter into agreement with the owners as to the value of the waterworks or sewerage systems, and to purchase the waterworks or sewerage systems at an agreed price to be fixed by resolution passed by the governing body of the city or town upon three (3) separate readings on three (3) separate days. The city or town shall be understood to have all authority necessary to combine new works acquired under this part by purchase, construction or otherwise with any similar existing works owned by the city or town, all to be a part of the same single enterprise under the same supervision and control.



§ 7-35-403 - Condemnation or purchase of necessary property.

Any city or town proceeding under this part is authorized and empowered to condemn property for any and all purposes necessary for the proper completion of the works and the proper operation of the works. Where condemnation proceedings are employed, they shall be in accordance with the established laws of the state in title 29, chapter 16. The cities and towns are authorized to acquire by purchase any existing works, lands, rights, easements, franchises and any other property, real or personal, necessary to the proper completion and operation of the works. Title to property so condemned or purchased shall be taken in the name of the city or town. Where title to any property necessary to the completion or operation of the works is defective, authority is conferred to cure the defects by proper court proceedings. Where a condemnation proceeding becomes necessary, right of possession may issue immediately upon filing proceedings for condemnation, upon the posting of a bond for the value of the property with the clerk of the court.



§ 7-35-404 - Elements included in cost of works.

The costs of the works shall be deemed to include all the costs of acquisition or construction of the works, the costs of all property, rights, easements, and franchises deemed necessary or convenient for the works, and for the improvements determined upon as provided in § 7-35-420; interest upon bonds prior to and during construction or acquisition and for six (6) months after the completion of construction or acquisition of the improvements; engineering and legal expenses; expense for estimates of cost and of revenues; expense for plans, specifications and surveys; other expenses incident or necessary to determining the feasibility or practicability of the enterprise; administrative expense; and such other expenses as may be necessary to the financing authorized in this part and the construction or acquisition of the works and the placing of the works in operation and the performance of the things required in this part or permitted in connection with any of the provisions of this part.



§ 7-35-405 - Payment of preliminary expense.

(a) All necessary expenses actually incurred by the governing body of any city or town in the making of surveys, estimates of costs and revenues, employment of engineers or other employees, the giving of notices, taking of options and all other expenses of whatever nature, necessary to be paid prior to the issuance and delivery of the revenue bonds pursuant to this part, may be met and paid in the following manner:

(1) The governing body may from time to time certify such items of expenses to the proper fiscal agent of the city or town, directing the fiscal agent to pay the several amounts of the expenses; and

(2) The expenses shall be paid out of the general fund of such city or town not otherwise appropriated, or from any other available fund without a special appropriation being made for the payments by the governing body of the city or town.

(b) All such payments from the general or other funds shall be considered as temporary loans and shall be repaid immediately upon sale and delivery of the bonds, and claim for such repayment shall have priority over all other claims against the proceeds derived from the sale of the bonds.



§ 7-35-406 - Board of commissioners -- Authorized -- Governing body may perform duties of board -- Jurisdiction over gas systems.

(a) Every incorporated city and town in this state acquiring a waterworks or sewerage system under this part shall be required and is hereby authorized and empowered to appoint a board of waterworks and/or sewerage commissioners to have supervision and control of construction and operation of such works. "Board," as used in this part, means a board of waterworks and/or sewerage commissioners as required and authorized in this section, constituted and appointed as provided in §§ 7-35-407 -- 7-35-409. The governing body of any incorporated city or town may, by proper ordinance, elect to perform the duties required of the boards under this part, in which event the governing body shall have all the powers, duties and responsibilities imposed upon the board, and all references to the board shall refer to such governing body acting in the capacity of such board.

(b) Municipalities now or hereafter owning or operating a gas system shall have the power and are hereby authorized to transfer to and confer upon the board of waterworks and sewerage commissioners the jurisdiction over such gas system.



§ 7-35-407 - Board of commissioners -- Provided -- Jurisdiction -- Creation -- First board.

Any city or town acquiring a waterworks or sewerage system under this part shall provide a board of waterworks or sewerage commissioners, to consist of five (5) members, who shall have custody, administration, operation, maintenance and control of such works. The board of commissioners shall be created in the following manner: at the time the governing body of the city or town passes the ordinance authorizing the acquisition of a waterworks or sewerage system, the governing body shall appoint five (5) members from among the property holders, who are and have been residents of the city or town for not less than one (1) year next preceding the date of appointment. The governing body of the municipality may, in its discretion, appoint as one (1) of the five (5) members a member from such governing board of the municipality, but in that event, the term of the member shall never extend beyond the member's term of office in the governing body of the municipality.



§ 7-35-408 - Board of commissioners -- Appointment -- Terms.

Commissioners shall be appointed by majority vote of the governing body of the city or town, the original appointees to serve from the date of appointment for one (1), two (2), three (3), four (4) and five (5) years, respectively, from the next succeeding July 1, unless a member of the governing body of the city is appointed to serve on the board, and in that event, the original appointees to serve from the date of appointment for one (1), two (2), three (3), and four (4) years, respectively, from the next succeeding July 1. Each successor to a retired member of the board shall be appointed for a term of five (5) years in the same manner, at the next regular meeting of the governing body of the city in June next preceding the expiration of the term of office of the retiring member. Appointments to complete unexpired terms of office, vacant for any cause, shall be made in the same manner as the original appointments.



§ 7-35-409 - Board of commissioners -- Bond -- Oath -- Officers of board -- Meetings -- Compensation.

(a) Each member shall give such bond, if any, as may be required by ordinance, and shall qualify by taking the same oath of office as required for governing officials of the city or town. Within ten (10) days after appointment and qualification of members, the board shall hold a meeting to elect a chair, and designate a secretary and treasurer, or a secretary-treasurer, who need not be a member or members of the board, and fix the amount of the surety bond that shall be required of such treasurer and shall fix such person's compensation. The board shall hold public meetings at least once per month, at such regular time and place as the board may determine. Changes in the time and place of meeting shall be made known to the public as far in advance as practicable. Except as otherwise expressly provided, the board shall establish its own rules of procedure.

(b) All members of the board shall serve without compensation, but they shall be allowed necessary traveling and other expenses while engaged in the business of the board, including an allowance not to exceed one hundred dollars ($100) per month for attendance at meetings. Such expenses, as well as the salaries of the secretary and treasurer, or secretary-treasurer, shall constitute a cost of operation and maintenance.

(c) All members of the board shall receive an additional allowance, not to exceed twenty-five dollars ($25.00), per month for attendance at meetings when the municipalities have thereby authorized to transfer to and confer upon the board of waterworks or sewerage commissioners the jurisdiction over the gas system. Such additional allowances shall constitute a cost of operation and maintenance of the utility systems.



§ 7-35-410 - Removal of commissioners.

Any member of the board may be removed from office for cause, but only after preferment of formal charges and trial before a court of proper jurisdiction. Charges may be preferred by resolution of the governing body of the city or town by any member of the board, or by a petition signed by two percent (2%) or more, but no fewer than twenty-five (25) in number, of the owners of property served by the works.



§ 7-35-411 - Use of existing boards.

The provisions of this part requiring any city or town acquiring a waterworks or sewerage system to create a board of waterworks or sewerage commissioners, defining their duties, qualifications, method of appointment or election, term of office, compensation, time of meetings, organization, removal from office and powers, shall not apply to any city or town having in existence on April 11, 1933, a department, board or commission, invested with similar duties and powers, and, in its discretion, any such city or town may substitute for the board of waterworks or sewerage commissioners provided for in this part such department, board or commission as is in existence on April 11, 1933, which shall be clothed with all powers and duties given to the board of waterworks or sewerage commissioners by this part, but shall be required to qualify by giving bond or taking oath as provided in this part.



§ 7-35-412 - Powers and duties of board.

(a) The board of waterworks or sewerage commissioners, constituted and appointed as provided in this part and referred to in this part as the "board", has the power to take all steps and proceedings and to make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this part, subject only to limitations on matters requiring approval by the governing body of the city or town in question.

(b) From and after its first meeting, the board shall act in an advisory capacity to the governing body of the city or town in all matters pertaining to the financing of the enterprise and the acquisition of any or all parts of the proposed works or extensions to the works by purchase, condemnation or construction, and it is the board's duty to collect and furnish all necessary data and information, and to recommend such appropriate action by the governing body as may appear to the board to be necessary from time to time.

(c) Subject to and after approval by the governing body of the city or town, the board shall have the power, and it shall be the board's duty, to proceed with all matters pertaining to construction, extensions, improvements and repairs necessary to proper completion of the works. After completion and acceptance of the works by the board, and approval of such acceptance by the governing body of the city or town, the board shall have the power, and it shall be its duty, to proceed with all matters and perform everything necessary to the proper operation of the works and collection of charges for service rendered, subject only to the limitation of funds available for operation and maintenance. To this end, the board may employ such employees as in its judgment may be necessary and may fix their compensation, all of whom shall do such work as the board shall direct. The board shall have power to employ engineers and attorneys whenever in its judgment such services are necessary.



§ 7-35-413 - Records and reports.

The board shall keep a complete and accurate record of all meetings and actions taken, receipts and disbursements, and shall make reports of the records to the governing body of the city or town, at stated intervals, not to exceed one (1) year. The reports shall be in writing, and in open meeting of the governing body of the city or town, and a copy filed with the city or town clerk.



§ 7-35-414 - Rates and charges -- Minimum base rate charge considered a local tax.

(a) The governing body of any city or town acquiring and operating a waterworks or sewerage system under this part has the power, and it is the governing body's duty, by ordinance, to establish and maintain just and equitable rates and charges for the use of and the service rendered by the waterworks or sewerage system, to be paid by the beneficiary of the service. The rates and charges shall be adjusted so as to provide funds sufficient to pay all reasonable expenses of operation, repair, and maintenance, provide for a sinking fund for payment of principal and interest of bonds when due, and maintain an adequate depreciation account, and the rates and charges may be readjusted as necessary from time to time by amendment to the ordinance establishing the rates then in force. Any upward adjustment of rates and charges for sewage services shall not be granted solely on the basis of increases of rates and charges for water services, but shall be made only after a finding by the governing body that such an adjustment is reasonable and justified; provided, that this restriction on any upward adjustment of rates and charges for water services shall not apply to counties with a metropolitan form of government. A copy of the schedule of the rates and charges so established shall be kept on file in the office of the board having charge of the operation of such works, and also in the office of the city or town clerk, and shall be open to inspection by all interested parties.

(b) If any municipality in Tennessee adopts a sewer fee ordinance which includes a minimum base rate charge payable by all sewer users, it is declared the public policy of the state that such minimum base rate charge shall be considered to be a local tax upon sewer users in the same manner that local property taxes are so considered. However, user fees paid in excess of the minimum base rate charge that are related to the volume or strength of sewage discharged shall be considered as user fees in the same manner in which electrical, gas, or water consumption is related to actual use.



§ 7-35-415 - Charges to municipality.

The reasonable cost and value of any service rendered to a city or town by a waterworks or sewerage system shall be charged against the city or town, and shall be paid when due as the service accrues from the current funds or proceeds of taxes that the city or town is authorized and required to levy in an amount sufficient for the purpose. The funds so paid shall be deemed to be a part of the revenues of the works and shall be applied only as provided in this part for the application of such revenues.



§ 7-35-416 - Service contracts.

Any city or town operating a waterworks or sewerage system under this part is authorized and empowered to contract with one (1) or more other cities or towns or with corporations, firms, or individuals to furnish service by such works, and to collect charges for the service, and such other cities, towns, corporations, firms and individuals are authorized to enter into such contracts for such service, but only to the extent of the capacity of the works, without impairing the usefulness of the works to the owners. Cities or towns entering into contracts with owners of waterworks or sewerage systems under this part are authorized to establish, charge, and adjust by ordinance, rates and charges for the service rendered by such system or systems. Revenues derived from this source shall be used to meet the obligations of the contract. The income received by the owner of the works under any such contract shall be deemed to be a part of the revenues of the works, and shall be applied only as provided in this part for the application of such revenues.



§ 7-35-420 - Borrowing and bonds authorized.

For the purpose of defraying the cost of acquiring a waterworks or sewerage system or any extensions to the waterworks or sewage system either by purchase or construction, or both, any municipal corporation may borrow money and issue its bonds and notes pursuant to the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21.



§ 7-35-432 - Supplemental to other laws.

This part shall be deemed to create an additional and alternate method for the acquisition of waterworks or sewerage system by any incorporated city or town, and shall not be deemed to include, amend, alter or repeal any other statute. No proceedings shall be required for the acquisition of any waterworks or sewerage system under this part, or for the issuance of any bonds under this part, except such as are provided by this part, notwithstanding any general or private laws of the state or the charter of any city or town to the contrary.









Chapter 37 - Industrial Building Revenue Bond Act of 1951

§ 7-37-101 - Short title.

This chapter shall be known and may be cited as the "Industrial Building Revenue Bond Act of 1951."



§ 7-37-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Governing body" means bodies and boards, by whatsoever names they may be known, charged with the governing of a municipality;

(2) "Industrial building" means any one (1) or combination of buildings, structures or facilities leased, or to be leased, to an industrial or commercial concern by the municipality and used, or to be used, as a factory, mill, shop, assembly plant, processing plant, fabricating plant, ship canal, port or port facility, dock or dock facility, harbor facility, railroad, railway terminal, railway belt line, railway switching facility or office building or buildings for the use of such concern, including the industrial building site and any warehouse building or facility incidental to such industrial building, which may include any manufacturing, processing or building equipment or machinery necessary to the operation conducted, or to be conducted, in such industrial building by an industrial concern; provided, that the industrial building need not be, nor have been acquired, pursuant to this chapter. "Industrial building" does not include any office building or buildings constituting a single project and not connected to or combined with any other building, structure or facility defined in this subdivision (2) as an "industrial building", unless such office building or buildings are leased to an industrial or commercial concern that, at the time of the issuance of bonds under this chapter, for the purpose of acquiring or constructing such office building or buildings, does not have in the municipality an existing office employing more than five (5) persons, and it is found by the governing body that the acquisition or construction and leasing of such office building or buildings will result in the creation of new employment for a substantial number of people residing in and around the municipality; and

(3) "Municipality" means any incorporated city or town, county or a metropolitan government in this state.



§ 7-37-103 - Purpose of chapter.

It is determined and declared that the purpose of this chapter is to relieve conditions of unemployment, to aid in the rehabilitation of returning veterans, and to encourage the increase of industry and commerce within this state, thereby reducing the evils attendant upon unemployment.



§ 7-37-104 - Powers of municipalities.

In addition to powers that it may now have, any municipality has the power under this chapter to:

(1) Construct, acquire by gift or purchase, reconstruct, improve, better or extend any industrial building within or without the municipality or partially within or partially without the municipality, but in no event farther than ten (10) miles from the territorial boundaries of such municipality, and to acquire by gift, purchase or the exercise of the right of eminent domain lands or rights in land in connection with the industrial building; provided, that no county or metropolitan government has the power to construct, acquire by gift or purchase, reconstruct, improve, better or extend any industrial building outside the territorial limits of the county or metropolitan government;

(2) Issue bonds to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any industrial building. The governing body of the municipality in determining such cost may include all cost and estimated cost of the issuance of such bonds, all engineering, inspection, fiscal and legal expenses, and interest that it is estimated will accrue during the construction period and for six (6) months thereafter on money borrowed or that it is estimated will be borrowed pursuant to this chapter;

(3) Rent or lease such industrial buildings to industrial or commercial concerns in such manner that rents to be charged for the use of the industrial buildings shall be fixed and revised from time to time so as to produce income and revenues sufficient to provide for the prompt payment of interest upon all bonds issued under this chapter and create a sinking fund to pay the principal of such bonds when due;

(4) Pledge to the punctual payment of bonds authorized under this chapter and interest on the bonds the income and revenues to be received from such industrial buildings, including improvements, betterments, or extensions to the industrial buildings thereafter constructed or acquired, sufficient to pay the bonds and interest, as the bonds, and interest shall become due and to create and maintain reasonable reserves for the payment of the bonds and interest;

(5) Mortgage or convey in trust any industrial building or buildings as defined in this chapter in favor of the holder or holders of bonds issued under this chapter;

(6) Sell and convey such industrial buildings, including, but not limited to, the sale and conveyance of the industrial buildings subject to a mortgage as provided in this chapter, for such price and at such time as the governing body of the municipality may determine; no sale or conveyance of such industrial buildings shall ever be made in such manner as to impair the rights or interests of the holder or holders of any bonds secured by the industrial buildings;

(7) Issue its bonds to refund in whole or in part, bonds theretofore issued by such municipality under authority of this chapter; and

(8) Enter upon any lands, waters or premises, through its agents, servants, or employees, for the purpose of making surveys, soundings, or examinations, when necessary in order to carry out the purpose and objects of this chapter, doing no unnecessary damage. In the event any person is damaged by reason of any such entry, the municipality shall be liable to the person to the extent of damages actually sustained.



§ 7-37-105 - Exemption from state regulation.

(a) It is not necessary for any municipality proceeding under this chapter to obtain any certificate of convenience or necessity, franchise, license, permit, or other authorization from any bureau, board, commission, or other lay instrumentality of the state in order to acquire, construct, purchase, reconstruct, improve, better, or extend any industrial building or for the issuance of bonds in connection with the acquisition, construction, purchase, reconstruction, improvement, betterment, or extension of any industrial building.

(b) No later than sixty (60) days after the date of any bond sale, pursuant to the provisions of the bond sale, the chief administrative officer of the municipality shall file with the office of the commissioner of economic and community development, industrial development division, the following information:

(1) The name of issuing municipality;

(2) The name of lessee;

(3) The total amount of the bond issue;

(4) The bond interest and maturity schedule; and

(5) The identity of the fiscal agent.



§ 7-37-106 - Improvements and bonds authorized.

The construction, acquisition, reconstruction, improvement, betterment, or extension of any industrial buildings may be authorized under this chapter, and bonds may be authorized to be issued under this chapter to provide funds for such purpose or purposes or for the refunding of bonds theretofore issued under this chapter, by resolution or resolutions of the governing body, which may be adopted at the same meeting at which the bonds are introduced by a majority of all the members of the governing body then in office, and shall take effect immediately upon adoption. The bonds shall bear interest at such rate or rates, payable semiannually, may be in one (1) or more series, may bear such date or dates, may mature at such time or times not exceeding forty (40) years from their respective dates, may be payable in such medium of payment at such place or places, may carry such registration privileges, may be subject to such terms of redemption, may be executed in such manner, may contain such terms, covenants, and conditions, and may be in such form, coupon or registered, as such resolution or subsequent resolutions may provide.



§ 7-37-107 - Covenants permissible in bonds -- Mortgage or deed of trust.

(a) Any resolution authorizing the issuance of bonds under this chapter may contain covenants as to:

(1) The use and disposition of the rentals from the industrial building for which the bonds are to be issued, and from any other industrial buildings owned by the municipality at the time, including the creation and maintenance of reserves;

(2) The issuance of other or additional bonds payable from the income and revenues from such industrial building;

(3) The maintenance and repair of such industrial building;

(4) The insurance to be carried on the industrial building and the use and disposition of insurance moneys; and

(5) The terms and conditions upon which the holders of the bonds, or any portion of the bonds or any trustees for the bonds shall be entitled to the appointment of a receiver by the chancery court, which court shall have jurisdiction in such proceedings, and which receiver may enter and take possession of the industrial building and lease and maintain the building, prescribe rentals and collect, receive, and apply all income and revenues thereafter arising from the rentals, in the same manner and to the same extent as the municipality itself might do.

(b) Any resolution authorizing the issuance of bonds under this chapter may provide that the principal of and interest on any bonds issued under this chapter shall be secured by a mortgage or deed of trust covering the industrial building for which the bonds are issued and from any other industrial building owned by the municipality at the time, and may include any improvements or extensions thereafter made. Such mortgage or deed of trust may contain such covenants and agreements to properly safeguard the bonds as may be provided for in the resolution authorizing the bonds, but not inconsistent with this chapter and shall be executed in the manner as may be provided for in the resolution. The provisions of this chapter and any such resolution or resolutions and any such mortgage or deed of trust shall be a contract with the holder or holders of the bonds and shall continue in effect until the principal of and the interest on the bonds so issued shall have been fully paid, and the duties of the municipality and its governing body and officers under this chapter, and any such resolution or resolutions and any such mortgage or deed of trust shall be enforceable by any bondholder by mandamus, foreclosure of any such mortgage or deed of trust or other appropriate suit, action or proceedings in any court of competent jurisdiction.



§ 7-37-108 - Lien on rentals.

All bonds issued under this chapter shall have a lien upon the rentals from the industrial building for which the bonds have been issued, and from any other industrial building securing the bonds pursuant to resolution, mortgage or deed of trust as provided in this chapter, and the governing body may provide in the resolution or resolutions authorizing such bonds for the issuance of additional bonds to be equally and ratably secured by a lien upon such rentals, or may provide that the lien upon such rentals for future bonds shall be subordinate.



§ 7-37-109 - Bonds not general obligation.

No holder or holders of any bonds issued under this chapter shall ever have the right to compel any exercise of taxing power of the municipality to pay the bonds or the interest on the bonds and the bonds shall not constitute an indebtedness of the municipality or a loan of credit of the bond within the meaning of any constitutional or statutory provision. It shall be plainly stated on the face of each bond that it has been issued under this chapter, and that it does not constitute an indebtedness of the municipality or a loan of credit of the bond within the meaning of any constitutional or statutory provision.



§ 7-37-110 - Election -- Questions submitted -- Declaration of result.

Prior to the delivery of and payment for any bonds authorized under this chapter, a three-fourths (3/4) majority of the registered voters of such municipality voting at an election on the question of issuing such bonds shall approve of such bond issue; provided, that no such election shall be necessary in connection with the authorization of refunding bonds under this chapter. The governing body of the municipality shall, by resolution, direct the county election commission to hold the election and state the proposition to issue the bonds as it is to appear on the ballots. It shall not be necessary to submit to the voters any question other than the maximum amount of bonds to be issued and the purpose for the bonds, except that, if such bonds are to be secured by an industrial building, its rental or income, other than the industrial building for which the bonds are proposed to be issued, then the question of whether bonds so secured are to be issued shall be submitted to the voters. Upon receipt of the statement of the votes in the election from the county election commission, the governing body of the municipality, at or before its regular meeting, shall again canvass the returns and determine and declare the results of the election. The governing body shall enter upon its minutes the results and returns in the election, and the entry shall, after the delivery of and payment for any bonds voted upon at the election, be conclusive evidence of the result of the election, and no suit, action or other proceeding contesting the validity of such election shall be entertained in any of the courts of this state thereafter.



§ 7-37-111 - Sale of bonds.

Bonds may be sold in such manner and upon such terms as may be deemed advisable by the governing body; provided, that bonds for refunding purposes shall not be sold at less than ninety-seven percent (97%) of par value and accrued interest.



§ 7-37-112 - Interim financing -- Certificates.

Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the governing body may determine, may be issued to the purchaser or purchasers of bonds sold pursuant to this chapter. The bonds and interim receipts or certificates shall be fully negotiable within the meaning of and for all purposes of the Uniform Commercial Code, compiled in title 47, chapters 1-9.



§ 7-37-113 - Validity of bonds.

Bonds bearing the signatures of officers in office on the date of the signing of the bonds shall be valid and binding obligations, notwithstanding that before the delivery of the bonds and payment for the bonds any or all the persons whose signatures appear on the bonds shall have ceased to be officers of the municipality issuing the bonds. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the industrial building for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.



§ 7-37-114 - Tax exemption of bonds.

All bonds and the income from the bonds issued pursuant to this chapter shall be exempt from all state, county, and municipal taxation, except inheritance, transfer and estate taxes, except as otherwise provided in this code.



§ 7-37-115 - Rentals sufficient to pay bonds.

The governing body of a municipality issuing bonds pursuant to this chapter shall prescribe and collect rentals for industrial buildings, and shall revise the rentals from time to time whenever necessary so that the income and revenues to be derived from such rentals will always be sufficient to pay when due all bonds and interest on the bonds for the payment of which such revenues are pledged, including reserves for the payment of the bonds and interest on the bonds.



§ 7-37-116 - Supplemental nature of chapter.

The powers conferred by this chapter shall be in addition and supplemental to, and the limitations imposed by this chapter shall not affect the powers conferred by, any other general, special or local law. Industrial buildings may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended, and bonds may be issued under this chapter for such purposes, notwithstanding that any general, special, or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like industrial building, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitation or other provisions contained in any other general, special or local law.






Chapter 38 - Private Fire Companies

§ 7-38-101 - Formation.

Any number of persons, resident within a municipality, may form themselves into a company for the purpose of extinguishing fires, by having their names and objective recorded in the register's office of the county.



§ 7-38-102 - Rules and regulations -- Fines.

A company may make rules and regulations for their government, and may impose fines for nonattendance or other delinquencies, not exceeding twenty dollars ($20.00), upon their members, to be recovered in the name adopted for such company before any judge of the court of general sessions.



§ 7-38-103 - Property.

The company may also procure fire engines, buckets, hooks, ladders, and all implements necessary for working such engines and carrying out the objectives of its formation, and may hold property, real or personal, sufficient for its purposes, and as a place for the keeping of the implements and meetings of its members.



§ 7-38-104 - Exemption from military service.

The members of these companies, and the fire companies of any incorporated town or city are exempt from military duty in time of peace.






Chapter 39 - Energy Acquisition Corporations Act

Part 1 - General Provisions

§ 7-39-101 - Short title -- Legislative intent -- Construction of chapter.

(a) This chapter shall be known and may be cited as the "Energy Acquisition Corporations Act."

(b) It is recognized by the general assembly that the provision of dependable, economical sources of energy to the citizens and residents of the state of Tennessee is vital to the health, welfare and economic well-being of the citizens and residents of the state of Tennessee and that the primary sources of energy in Tennessee are natural gas and electrical power. The general assembly further recognizes that both the market for natural gas and the market for electrical power have undergone major changes in recent years. In order to ensure that the municipal distributors of natural gas and electricity have the flexibility and power to compete for and obtain natural gas and electrical power for redistribution on terms that will result in continuing availability of these energy sources at reasonable rates to the citizens and residents of the state of Tennessee, it is the intent of the general assembly by this chapter to authorize the incorporation of public corporations in the several municipalities of this state to:

(1) Finance, acquire, own, operate, lease and dispose of rights, titles and interest of every kind and nature in natural gas properties located within or outside of the state, including gas in reservoirs or in storage, and including facilities of every kind and nature, both real and personal, for the drilling of wells, extraction of liquids and transportation of gas and liquids;

(2) Contract for the purchase of supplies of natural gas or any substitute for natural gas, including synthetic natural gas, liquefied natural gas, coal gas or other substance useable in lieu of natural gas, from any supplier located inside or outside the state;

(3) Finance, acquire, own, operate, lease and dispose of rights, titles and interest of every kind and nature in electrical production, distribution and transmission facilities located within or outside of the state, including electrical materials and supplies and including facilities of every kind and nature, both real and personal, for the procurement of raw materials for the production of electrical energy;

(4) Contract for the purchase of supplies of electrical power or any substitute for supplies of electricity from any supplier located inside or outside the state; and

(5) Vest such corporations with all powers necessary to enable them to accomplish such purposes.

(c) This chapter shall be liberally construed in conformity with such intent, it being hereby determined and declared that the means provided by this chapter are needed to provide for the continued availability to the citizens and residents of the state of natural gas and electrical power at reasonable rates.



§ 7-39-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Associated municipality" means the municipality for the benefit of which an energy acquisition corporation is organized;

(2) "Bonds" means bonds, notes, interim certificates or other obligations of a corporation issued pursuant to this chapter;

(3) "Corporation" or "energy acquisition corporation" means a public corporation formed under this chapter, which shall be a public instrumentality of its associated municipality and of the state of Tennessee;

(4) "Energy distribution system" means a system for the distribution of natural gas or electric power that is owned or operated by a municipality or any board or agency of the municipality;

(5) "Governing body" means, with respect to a municipality that is an associated municipality of, or purchaser of gas from, an acquisition corporation established to exercise the powers described in this chapter with respect to natural gas and natural gas substitutes, any board, commission or other instrumentality of such municipality having jurisdiction, control and management of the gas distribution system of that municipality, and, with respect to a municipality that is an associated municipality of, or purchaser of electrical power from, an acquisition corporation established to exercise the powers described in this chapter with respect to electrical power, any board, commission or other instrumentality of such municipality having jurisdiction, control and management of the electrical power distribution system of that municipality. With respect to any action permitted or required to be taken under this chapter by any such board, commission or instrumentality of a county or incorporated city, town or metropolitan government, if such board, commission or instrumentality by resolution waives its right to take such action or if no such board, commission or instrumentality exists, the power to take such action shall be vested in the body in which the general legislative powers of the county or incorporated city, town or metropolitan government are vested. The governing body of a utility district or gas, electric or energy authority shall be the board of commissioners of the utility district or gas, electric or energy authority or such other board or body as shall be vested by statute or private act with jurisdiction, control and management of the energy distribution system of the district or authority. The governing body of an energy acquisition corporation shall be the board of directors of the energy acquisition corporation;

(6) "Municipality" means any county, incorporated city, town or metropolitan government, utility district, energy acquisition corporation or gas, electric or energy authority in this state; and

(7) "Municipally-owned" means owned by a municipality as defined in this chapter.



§ 7-39-103 - Qualfications of incorporator or director of energy acquisition corporation.

An incorporator or a director of an energy acquisition corporation must be a natural person who meets any of the following qualifications:

(1) With respect to a natural person seeking to act as an incorporator or director of an energy acquisition corporation organized or proposed to be organized with respect to and for the benefit of a county or incorporated city, town or metropolitan government, a duly qualified elector of and taxpayer in the county or incorporated city, town or metropolitan government;

(2) With respect to a natural person seeking to act as an incorporator or director of an energy acquisition corporation organized or proposed to be organized with respect to and for the benefit of a utility district or gas, electric or energy authority, a resident and landowner within the boundaries of the utility district or gas, electric or energy authority;

(3) A member of the governing body of the municipality with respect to and for the benefit of which the energy acquisition corporation is organized or proposed to be organized; or

(4) An employee of the energy distribution system of the municipality with respect to which and for the benefit of which the energy acquisition corporation is organized or proposed to be organized.






Part 2 - Incorporation

§ 7-39-201 - Application for incorporation -- Qualifications of applicants -- Resolution -- Certificate.

(a) Whenever any number of natural persons, no fewer than three (3), each of whom shall meet any one (1) of the qualifications for an incorporator as set forth in § 7-39-103, files with the governing body of the municipality with respect to which the corporation is proposed to be organized and for the benefit of which the corporation will function, an application in writing seeking permission to apply for the incorporation of an energy acquisition corporation of the municipality, the governing body shall proceed to consider the application.

(b) If the governing body, by appropriate resolution, duly adopted, finds and determines that it is wise, expedient, necessary or advisable that the corporation be formed, and shall authorize the persons making such application to proceed to form a corporation, and shall approve the form of certificate of incorporation proposed to be used in organizing the corporation, then the person making application shall execute, acknowledge and file a certificate of incorporation for the corporation as provided in this part.

(c) No corporation may be formed unless the application has first been filed with the governing body of the municipality and the governing body has adopted a resolution as provided in this section.



§ 7-39-202 - Requisites of certificate of incorporation -- Subscription and acknowledgment.

(a) The certificate of incorporation shall set forth:

(1) The names and residences of the applicants, together with a recital that each of the applicants meets the qualifications for an incorporator as set forth in § 7-39-103;

(2) The name of the corporation;

(3) A recital that permission to organize the corporation has been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of the resolution;

(4) The location of the principal office of the corporation;

(5) The purposes for which the corporation is proposed to be organized;

(6) The number of directors of the corporation;

(7) The period for the duration of the corporation, if other than perpetual; and

(8) Any other matter that the applicants may choose to insert in the certificate of incorporation, which shall not be inconsistent with this chapter or with the laws of the state of Tennessee; provided, that it shall not be necessary to set forth in the certificate of incorporation the powers enumerated in this chapter.

(b) The certificate of incorporation shall be subscribed and acknowledged by each of the applicants before an officer authorized by the laws of Tennessee to take acknowledgments to deeds.



§ 7-39-203 - Approval of certificate by secretary of state -- Recording -- Beginning of corporate existence.

(a) When executed and acknowledged in conformity with § 7-39-201, the certificate of incorporation shall be filed with the secretary of state. The secretary of state shall examine the certificate of incorporation and, if the secretary of state finds that the recitals contained in the certificate of incorporation are correct, that the requirements of § 7-39-201 have been complied with and that the name is not identical with or so nearly similar to that of another corporation already in existence in this state as to lead to confusion and uncertainty, the secretary of state shall approve the certificate of incorporation and record it in an appropriate book of record in the secretary of state's office.

(b) When the certificate has been so made, filed and approved, the corporate existence shall begin, and the certificate shall be conclusive evidence that the energy acquisition corporation has been formed pursuant to this chapter.



§ 7-39-204 - Amendment of certificate.

(a) The certificate of incorporation may, at any time, and from time to time, be amended so as to make any changes in the certificate of incorporation and add any provisions to the certificate of incorporation that might have been included in the original certificate of incorporation.

(b) Any such amendment shall be effected in the following manner:

(1) The members of the board of directors of the corporation shall file with the governing body of the associated municipality an application in writing seeking permission to amend the certificate of incorporation, specifying in such application the amendment proposed to be made.

(2) The governing body shall consider the application and, if it shall, by appropriate resolution, duly find and determine that it is wise, expedient, necessary or advisable that the proposed amendment be made and shall authorize the amendment to be made and shall approve the form of the proposed amendment, then the persons making application shall execute an instrument embodying the amendment specified in the application, and shall file the application with the secretary of state.

(3) The proposed amendment shall be subscribed and acknowledged by each member of the board of directors before an officer authorized by the laws of Tennessee to take acknowledgments to deeds.

(4) The secretary of state shall examine the proposed amendment and, if the secretary of state finds that the requirements of this section have been complied with and the proposed amendment is within the scope of what might be included in an original certificate of incorporation, the secretary of state shall approve the amendment and record it in an appropriate book in the secretary of state's office.

(c) When an amendment has been so made, filed and approved, it shall become effective and the certificate of incorporation shall be amended to the extent provided in the amendment.

(d) No certificate of incorporation shall be amended except in the manner provided in this section.






Part 3 - Operation and Powers

§ 7-39-301 - Directors -- Qualifications -- Number -- Expenses -- Term -- Removal.

(a) The corporation shall have a board of directors in which all of the powers of the corporation shall be vested and which shall consist of any number of directors, no fewer than three (3), each of whom shall meet the qualifications for a director as set forth in § 7-39-103.

(b) The directors shall serve without compensation, except that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties under this part.

(c) If the corporation is formed by a board, commission or other instrumentality of a municipality having jurisdiction, control and management of an energy distribution system as provided in §§ 7-39-102(4) and 7-39-201, the directors shall be appointed by the creating board, commission or instrumentality, or its successor, unless the board, commission or instrumentality waives the right to do so, and, if such waiver occurs or the corporation is formed by the body in which the general legislative powers of the municipality are vested, the directors shall be nominated by the mayor or other chief executive officer and elected by the governing body of the associated municipality. If a corporation is formed by another energy acquisition corporation, the directors shall be appointed by the board of directors of the creating energy acquisition corporation. Directors shall be elected so that they shall hold office for staggered terms. At the time of the election of the first board of directors, the governing body of the municipality shall divide the directors into three (3) groups containing as near equal whole numbers as may be possible. The first term of the directors included in the first group shall be two (2) years, the first term of the directors included in the second group shall be four (4) years, the first term of the directors included in the third group shall be six (6) years, and thereafter the terms of all directors shall be six (6) years. If, at the expiration of any term of office of any director, a successor has not been elected, then the director whose term of office shall have expired shall continue to hold office until the director's successor shall be so elected.

(d) The governing body of the associated municipality may remove a director for cause, and may appoint a director to serve out the term of any office that becomes vacant for any reason.



§ 7-39-302 - Corporate powers.

Every energy acquisition corporation has the following powers, unless expressly limited by the terms of the certificate of incorporation, together with all powers incidental to the powers stated in this section or necessary for the performance of those stated in this section, to:

(1) Have succession by its corporate name for the period specified in the certificate of incorporation, unless sooner dissolved;

(2) Sue and be sued and prosecute and defend at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Acquire, hold, deal in and dispose of property of all kinds, or any interest in property, for the purposes of the corporation, including, but not limited to, acquiring any kind of interest, alone or jointly with others, in any lands or interests in lands productive of natural gas and other hydrocarbons, or deemed to be potentially productive of natural gas and other hydrocarbons, and any contract rights relative to the production of natural gas and other hydrocarbons, including drilling rights, operating rights, royalties, overriding royalties and other rights, titles and interests;

(4) Engage in the acquisition of natural gas and natural gas substitutes by any means, including:

(A) Exploration for and development of natural gas reservoirs, alone or in conjunction with others, including geological surveys, the drilling of wells and all activities related to exploration for and development of natural gas reservoirs;

(B) Acquisition of supplies of natural gas or natural gas substitutes by purchase from natural gas producers, pipeline companies and others; and

(C) Acquisition of any other hydrocarbons or other minerals that may be found incidentally to the acquisition of natural gas or natural gas substitutes;

(5) Acquire or construct, own, lease to or from others and operate pipelines, natural gas processing plants, underground and aboveground storage reservoirs for natural gas, pumping stations, terminal facilities and liquefied natural gas facilities, facilities for the handling or processing of natural gas substitutes and other hydrocarbons acquired in the course of the operations of the corporation, and all other facilities necessary or convenient for carrying out the purposes of the corporations;

(6) Acquire, hold, deal in and dispose of property of all kinds, or any interest in property, for the purposes of the corporation, including, but not limited to, acquiring, owning, operating, leasing and disposing of rights, titles and interest of every kind and nature in electrical power production, distribution and transmission facilities located within or outside the state, including facilities of every kind and nature, both real and personal, for the procurement of raw materials for the production of electrical energy;

(7) Enter into any contract or arrangement with any gas producer, pipeline company or other seller of natural gas or natural gas substitutes, whether within or outside the state, providing for the acquisition of natural gas and natural gas substitutes containing such terms, covenants, representations, warranties and provisions and being for such period or duration as shall be determined by the board of directors of the corporation. In connection with any contract to acquire natural gas or natural gas substitutes, the corporation may enter into commodity price exchange or swap agreements, agreements establishing price floors or ceilings, or both, or other price hedging contracts with any person or entity under such terms and conditions as the board of directors of the corporation may determine, including, but not limited to, provisions permitting the corporation to indemnify or otherwise pay any person or entity for any loss of benefits under such agreement upon early termination of the agreement or default under the agreement. When entering into any such contract or arrangement or any such swap, exchange or hedging agreement evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the corporation may agree in the written contract or agreement that the rights and remedies of the parties to the contract or agreement shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over any corporation against which an action on such a contract or agreement is brought shall lie solely in a court located in Tennessee that would otherwise have jurisdiction of an action brought in contract against such corporation;

(8) Acquire electrical power by any contract or arrangement from the Tennessee Valley authority or any similar governmental agency or any other person or entity whether within or outside the state, and acquire any kind of interest, alone or with others, in any electrical power production or transmission facilities, including all substations and other facilities necessary for electric power production or transmission or related to electric power production or transmission, whether inside or outside the state, and enter into any contract or arrangement in connection with electric power production or transmission. Any such contracts authorized in this subdivision (8) shall contain such terms, covenants, representations, warranties and provisions and be for such period or duration as shall be determined by the board of directors of the corporation. In connection with any contract to acquire electrical power, the corporation may enter into commodity price exchange or swap agreements, agreements establishing price floors or ceilings, or both, or other price hedging contracts with any person or entity under such terms and conditions as the board of directors of the corporation may determine, including, but not limited to, provisions permitting the corporation to indemnify or otherwise pay any person or entity for any loss of benefits under such agreement upon early termination of the agreement, or default under the contract. When entering into any such contract or arrangement or any such swap, exchange or hedging agreement evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the corporation may agree in the written contract or agreement that the rights and remedies of the parties to the contract or agreement shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over any corporation against which an action on such a contract or agreement is brought shall lie solely in a court located in Tennessee that would otherwise have jurisdiction of an action brought in contract against such corporation;

(9) Sell, exchange or interchange natural gas or natural gas substitutes and to provide by sale or otherwise, an adequate, dependable and economical gas supply to the corporation's associated municipalities; the state and its departments, agencies, instrumentalities and political subdivisions; gas utility systems either privately or publicly owned; the United States government; other energy acquisition corporations established pursuant to this chapter or under the laws of another jurisdiction; and private persons and entities, whether any of such consumers are inside or outside this state; to establish prices to be paid for such gas or gas substitutes and pricing structures with respect to gas or gas substitutes, including provision for price rebates, discounts, and dividends; and, in connection with any such sales, exchanges or interchanges, to act as agent for such consumers, to secure gas contracts and arrangements with other entities or persons, to make contracts for the sale, exchange, interchange, pooling, transmission, distribution, or storage of gas and fuel of any kind for any such purposes, inside or outside this state, and to transmit gas both for itself and on behalf of others;

(10) Sell, exchange or interchange electrical power and to provide by sale or otherwise, an adequate, dependable and economical electrical power supply to the corporation's associated municipalities; the state and its departments, agencies, instrumentalities and political subdivisions; electrical power utility systems either privately or publicly owned; the United States government; other energy acquisition corporations established pursuant to this chapter or under the laws of another jurisdiction; and private persons and entities, whether any of such consumers are inside or outside this state; to establish prices to be paid for such electrical power and pricing structures with respect to electrical power, including provision for rebates, discounts, and dividends; and, in connection with any such sales, exchanges or interchanges, to act as agent for such consumers, to secure electrical power contracts and arrangements with other entities or persons, to make contracts for the sale, exchange, interchange, pooling, transmission, and distribution of electrical power for any such purposes, inside or outside this state, and to transmit electrical power both for itself and on behalf of others;

(11) Conduct its meetings by telephonic, electronic or other means of communication, in accordance with the requirements of § 8-44-108 as if the corporation were an agency of state government;

(12) Provide to an associated municipality, any entity purchasing gas or electrical energy from the corporation, or any other energy acquisition corporation, transportation and storage capacity, and management services associated therewith, energy supply development and management, technical, financial, informational, promotional, engineering and educational services related to the provision of gas and electrical energy; notwithstanding any provision of this chapter to the contrary, any engineering services will be provided in compliance with title 62, chapter 2;

(13) Issue bonds and notes for the borrowing of money;

(14) As security for the payment of principal of and interest on any bonds or notes so issued, and any agreements made in connection with the payment of principal of and interest on any bonds or notes, and as security for the obligations of the corporation in connection with the acquisition of supplies of natural gas or electric power by purchase from producers, distributors or others, grant liens upon or otherwise encumber any or all of its property and assets, whether then owned or thereafter acquired, and pledge the revenues and receipts from the property and assets, or from any part of the property and assets, and assign and pledge all or any part of its interest in and rights under any leases, sale contracts or other contracts relating to the leases or sale contracts, so long as gas assets are not pledged or encumbered to secure bonds, notes or obligations for the acquisition of electrical power and electric assets are not pledged or encumbered to secure bonds, notes or obligations for the acquisition of natural gas and natural gas substitutes;

(15) Employ and pay compensation to such employees and agents, including engineers, geologists, attorneys and other special consultants or other agents as the board of directors shall deem necessary for the business of the corporation;

(16) Exercise all powers expressly given in its certificate of incorporation and establish bylaws and make all rules and regulations not inconsistent with the certificate of incorporation or the provisions of this chapter, deemed expedient for the management of the corporation's affairs; and

(17) Install, read, maintain and remove water meters for an associated municipality or a municipality.



§ 7-39-303 - Condemnation -- Right-of-way for pipelines -- Underground reservoirs -- Land for pumping stations and other facilities -- Use of public ways in municipalities.

(a) An energy acquisition corporation has the right and power pursuant to title 29, chapter 17 to take and condemn lands, property, property rights, privileges and easements of others for:

(1) The purpose of constructing, laying, repairing or extending its pipelines;

(2) The development, construction and operation of underground and aboveground storage reservoirs for natural gas and natural gas substitutes;

(3) Pumping stations, terminal facilities and other facilities reasonably necessary for carrying out the purposes of the corporation;

(4) The construction of electrical power distribution, transmission and production facilities and all other facilities reasonably necessary or related to the purchase, distribution, or transmission of electrical power for use by electrical power distributors or any other person or entity; and

(5) Access to any properties owned or used by such corporation.

(b) None of the public streets, alleys, squares or highways within the corporate limits of any municipality in the state shall be entered upon or used by any such corporation for laying pipelines or electrical power transmission lines, or otherwise, until the consent of the legislative body of such municipality has been obtained, prescribing the terms on which the public streets, alleys, squares or highways may be entered upon or used.



§ 7-39-304 - Loan -- Guarantees and revenue bonds of a municipality.

(a) Any associated municipality or any municipally-owned energy distribution system acting by resolution of the governing body of its associated municipality is hereby authorized and empowered to:

(1) Make loans to its energy acquisition corporation;

(2) Guarantee or assume the payment of the principal of and interest on any bonds or notes issued by such corporation or the payment or performance of any obligations of the corporation incurred in connection with the purchase of gas or electrical power by the corporation;

(3) Pledge the revenues of its energy distribution system to secure the payment of the principal of and interest on any bonds or notes of the corporation or to secure its guaranty of such bonds or notes;

(4) Pledge the revenues of its energy distribution system to secure the payment of obligations incurred in connection with the purchase of gas or electrical power, as appropriate, by the corporation or to secure its guaranty of any such obligations.

(b) (1) Any loan, or payment under such guarantee or pledge, shall be made solely out of the funds otherwise available to the energy distribution system for the benefit of which the bonds or notes were issued or the obligations were incurred and shall not be a general obligation of the associated municipality. Any loan, guarantee or pledge of revenues shall be subject to any contractual limitations undertaken by the associated municipality or energy distribution system for the incurrence of indebtedness or the lending of its credit to others.

(2) Any pledge of, or lien on, revenues of the energy distribution system to secure the payment of any bonds, notes or obligations of such corporation pursuant to this chapter shall be valid and binding from the time the pledge or lien is created or granted and shall inure to the benefit of the holder or holders of such bonds or notes or the obligee under any such obligation until the payment or satisfaction in full of the obligation. The priority of any pledge or lien with respect to competing pledges or liens shall be determined by the date such pledge or lien is created or granted. Neither the resolution, the indenture, nor any other instrument granting, creating or giving notice of the pledge or lien need be filed or recorded to preserve or protect the validity or priority of such pledge or lien.

(3) Any pledge or lien created or granted pursuant to the terms of this section shall not be subject to the mortgage tax imposed by § 67-4-409(b) and any other tax that is imposed upon the privilege of recording any instrument giving notice of the creation of a lien, security interest or pledge, and such exemption shall apply to any transaction to which the municipality is a party pursuant to this chapter, whether as the secured party or the debtor.

(c) Any associated municipality is hereby authorized to issue its revenue bonds in the manner provided by title 9, chapter 21 for the purpose of raising funds to lend to its energy acquisition corporation, such revenue bonds to be payable solely from the revenues derived from the energy distribution system owned by such associated municipality.

(d) An associated municipality shall not have the power to assume or guarantee bonds, notes or other obligations of a corporation in such a way as to pledge the full faith and credit and taxing power of the associated municipality to the payment of the obligations.



§ 7-39-305 - Issuance of bonds -- Restrictions on payment -- Additional issues -- Refunding -- Construction -- Interest rates -- Sale of bonds -- Contracts and agreements -- Liability -- Calculating applicable formula rate.

(a) All bonds issued by the corporation shall be payable solely out of the revenues and receipts derived from the corporation's activities pursuant to the powers and purposes set forth in this part; provided, that notes issued in anticipation of the issuance of bonds may be retired out of the proceeds of such bonds. Such bonds may be executed and delivered by the corporation, at any time and from time to time, may be in such form and denominations and of such terms and maturities, may be in registered or bearer form, either as to principal or interest, or both, may be payable in such installments and at such time or times not exceeding forty (40) years from the date of issuance, may be payable at such place or places whether within or without the state of Tennessee, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the corporation, and may contain such provisions not inconsistent with this part, as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued. If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the corporation are authorized to be issued an option to redeem all or any part of the bonds as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited in the face of the bonds, but nothing contained in this section shall be construed to confer on the corporation any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued. Any bonds of the corporation may be sold at public or private sale in such manner, at such price and from time to time as may be determined by the board of directors of the corporation to be most advantageous, and the corporation may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance of the bonds. Issuance by the corporation of one (1) or more series of bonds for one (1) or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings under which any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds. Proceeds of bonds issued by the corporation may be used for the promotion of any of the purposes of the corporation as set forth in this chapter, including the establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds in the event of a deficiency in the revenues and receipts available for the payment. Any bonds of a corporation may be issued bearing a fixed interest rate or a rate that varies from time to time or a rate that is established from time to time during the term of the bonds and may be issued granting to the owners of the bonds put rights and such other rights as the board of directors of the corporation shall determine. In connection with the issuance of its bonds, a corporation is authorized to enter into such additional agreements as shall be necessary to facilitate the issuance and sale of the bonds or establishment of the interest rate or rates, including agreements providing for liquidity and credit enhancement, and reimbursement agreements relating to the bonds.

(b) Any bonds or notes of the corporation at any time outstanding may, at any time and from time to time, be refunded by the corporation by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding:

(1) The principal amount of the obligations being refinanced;

(2) Applicable redemption premiums on the refunding bonds;

(3) Unpaid interest of such obligations to the date of delivery or exchange of the refunding bonds;

(4) In the event the proceeds from the sale of the refunding bonds are to be deposited in trust as provided in subdivision (d)(2), interest to accrue on such obligations from the date of delivery to the date of maturity or to the first redemption date, whichever shall be earlier; and

(5) Expenses, premiums and commissions of the corporation deemed by the board of directors to be necessary in connection with the issuance of the refunding bonds.

(c) Any such refunding may be effected whether the obligations to be refunded shall have then matured or shall thereafter mature, either by the exchange of the refunding bonds for the obligations to be refunded by the refunding bonds with the consent of the holders of the obligations so to be refunded, or by sale of the refunding bonds and the application of the proceeds of the sale to the payment of the obligations to be refunded by the refunding bonds, and regardless of whether or not the obligations to be refunded were issued in connection with the same projects or separate projects, and regardless of whether or not the obligations proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(d) The principal proceeds from the sale of any refunding bonds shall be applied only as follows either to:

(1) The immediate payment and retirement of the obligations being refunded; or

(2) The extent not required for the immediate payment of the obligations being refunded, then the proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded, and to pay any expenses incurred in connection with such refunding, but may also be used to pay interest on the refunding bonds prior to the retirement of the obligations being refunded. Money in any such trust fund may be invested in direct obligations of or obligations the principal of and interest on which are guaranteed by the United States government, or obligations of any agency or instrumentality of the United States government, or in certificates of deposit issued by a bank or trust company located in the state of Tennessee, if such certificates shall be secured by a pledge of any of such obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this subdivision (d)(2) shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable.

(e) All bonds, refunding bonds and the interest coupons applicable to the bonds are hereby made and shall be construed to be negotiable instruments.

(f) With respect to all or any portion of any issue of bonds issued or anticipated to be issued under this section, at any time during the term of the bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this section are in compliance with the guidelines, rules or regulations as set forth in subsection (i), a corporation by resolution may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings, or both, and other interest rate hedging agreements under such terms and conditions as the board of directors of the corporation may determine, including, but not limited to, provisions permitting the corporation to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination of the agreement or default under such agreement.

(g) The governing body of a corporation may enter into an agreement to sell its bonds under this part providing for delivery of its bonds on a date greater than ninety (90) days and not greater than five (5) years, or such greater period of time if approved by the comptroller of the treasury or the comptroller's designee, from the date of execution of such agreement only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that such an agreement or contract of a corporation to sell its bonds as authorized in this subsection (g) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with subsection (i). Agreements to sell bonds for delivery ninety (90) days or less from the date of execution of the agreement to sell the bonds do not require a report of the comptroller of the treasury or the comptroller's designee.

(h) Prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations with respect to the contracts and agreements authorized in subsections (f) and (g), a corporation may enter into such contracts or agreements to the extent otherwise authorized in this chapter or in any other law, notwithstanding subsections (f) and (g). Nothing in this section is intended to alter any existing authority in this chapter or in any other law otherwise providing authority for a corporation to enter into the contracts or agreements described in subsections (f) and (g) heretofore entered into prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations.

(i) (1) The state funding board shall establish guidelines, rules or regulations with respect to the agreements and contracts authorized in subsections (f) and (g), which may include, but shall not be limited to, the following:

(A) The conditions under which such agreements or contracts can be entered into;

(B) The methods by which such contracts are to be solicited and procured;

(C) The form and content such contracts shall take;

(D) The aspects of risk exposure associated with such contracts;

(E) The standards and procedures for counterparty selection, including rating criteria;

(F) The procurement of credit enhancement, liquidity facilities, or the setting aside of reserves in connection with such contracts or agreements;

(G) The methods of securing the financial interest in such contracts;

(H) The methods to be used to reflect such contracts in the corporation's financial statements;

(I) Financial monitoring and periodic assessment of such contracts by the corporation;

(J) The application and source of nonperiodic payments; and

(K) Educational requirements for officials of any corporation responsible for approving any such contract or agreement.

(2) Prior to the adoption by the board of directors of the corporation of a resolution authorizing such contract or agreement, a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that such contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines, rules or regulations and shall report on the compliance to the corporation. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury shall fail to report within the fifteen-day period, then the corporation may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that such contract or agreement is not in compliance with the guidelines, rules or regulations, then the corporation is not authorized to enter into such contract or agreement. The guidelines, rules or regulations shall provide for a process for the appeal of a determination of noncompliance.

(j) Neither an associated municipality nor any municipality, acquisition corporation or other entity purchasing natural gas or electrical power from the corporation shall in any event be liable for the payment of the principal of or interest on any bonds, notes or other obligations of the corporation, or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by the corporation and none of the bonds, notes or other obligations of the corporation nor any of its agreements or obligations shall be construed to constitute an indebtedness of any associated municipality, acquisition corporation or other entity purchasing natural gas or electrical power from the acquisition corporation, within the meaning of any constitutional or statutory provision whatsoever, except to the extent the associated municipality, acquisition corporation, or other entity shall have guaranteed or assumed the payment of any bonds, notes or other obligations of such corporation or pledged its revenues to the payment of any bonds, notes or obligations of the corporation pursuant to the terms of § 7-39-304 or of any other provision of applicable law.

(k) When entering into an interest rate agreement authorized by this section, a corporation may secure its obligations under the agreement, including its obligation for termination or other nonperiodic payments, with the revenues available to secure the bonds with respect to which such interest rate agreement is entered into.

(l) For purposes of calculating the "applicable formula rate" under § 47-14-103 and the related provisions of title 47, chapter 14, to determine the maximum effective rate applicable to bonds or other obligations issued by energy acquisition corporations, the language "four (4) percentage points above the average prime loan rate" in the definition of "formula rate" in § 47-14-102 shall be replaced with the language "seven (7) percentage points above the average prime loan rate." This subsection (l) shall apply to any bonds or other obligations issued by energy acquisition corporations on or before June 30, 2012.



§ 7-39-306 - Security for payment of bonds -- Default -- Bondholders' remedies.

(a) The principal of and interest on any bonds issued by the corporation shall be secured by a pledge of the revenues and receipts out of which the principal and interest shall be made payable, and may be secured by a mortgage or deed of trust covering all or any part of the properties of the corporation, or by an assignment and pledge of all or any part of the corporation's real or personal assets.

(b) The resolution under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered by the resolution, the fixing and collecting of rents or payments with respect to any projects or portions of projects covered by such resolution, mortgage or deed of trust, the creation and maintenance of special funds from such revenues and from the proceeds of such bonds, and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this section.

(c) Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the corporation shall continue effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, mortgage and deed of trust were made shall have been fully paid.

(d) In the event of default in such payment or in any agreements of the corporation made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity, or by foreclosure of any such mortgage and deed of trust, or any one (1) or more of such remedies.



§ 7-39-307 - Exemption from taxation -- Securities.

(a) The corporation is hereby declared to be performing a public function in behalf of the municipality with respect to which the corporation is organized and to be a public instrumentality of such municipality. Accordingly, the corporation and all properties at any time owned by it, except as provided in subsection (b), and the income and revenues from the properties and all bonds issued by it and the income from the bonds shall be exempt from all taxation in the state, including the mortgage tax imposed by § 67-4-409(b) and any other tax that is imposed upon the privilege of recording any instrument giving notice of the creation of a lien, security interest or pledge, and such exemption shall apply to any transaction to which the corporation is a party whether as the secured party or the debtor. Also, for purposes of the Tennessee Securities Act of 1980, compiled as title 48, chapter 1, part 1, bonds issued by the corporation shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state.

(b) (1) Notwithstanding any other law to the contrary, an energy acquisition corporation, established pursuant to this chapter, that acquires an ongoing concern engaged in the sale and distribution of liquefied petroleum gas (propane) may enter into agreements for payments in lieu of taxes, referred to as "tax equivalents", with any local government to which the acquired concern formerly paid ad valorem property tax.

(2) The amount of such payments shall be fixed at the amount of ad valorem taxes that would be otherwise due and payable by the business based upon the assessed value of the property that would be subject to tax if such business had not been acquired by the energy acquisition corporation. Such payments shall only be used in the same manner and for the same purposes as ad valorem taxes collected by the recipient local government.



§ 7-39-308 - Validity of bonds.

(a) Bonds bearing the signature of officers in office on the date of the signing of the bonds shall be valid and binding obligations, notwithstanding that before the delivery of the bonds and payment for the bonds any or all the persons whose signatures appear on the bonds shall have ceased to be officers of the energy acquisition corporation issuing the bonds.

(b) The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of any properties for which the bonds are issued.

(c) The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.



§ 7-39-309 - Lien of bonds.

(a) All bonds of the same issue shall, subject to the prior and superior rights of outstanding bonds, claims or obligation, have a prior and paramount lien on the revenue of the properties for which the bonds have been issued, over and ahead of all bonds of any issue payable from the revenue that may be subsequently issued, and over and ahead of any claims or obligations of any nature against the revenue subsequently arising or subsequently incurred; provided, that the proceedings authorizing any issue of bonds may provide for the issuance of additional bonds on a parity with the bonds.

(b) All bonds of the same issue shall be equally and ratably secured without priority by reason of number, date of bonds, of sale, or execution, or of delivery, by a lien on the revenue in accordance with this chapter and the resolution or resolutions authorizing the bonds.

(c) Any pledge of, or lien on, revenues and receipts of the corporation to secure the payment of any bonds, notes or obligations of the corporation issued pursuant to this chapter shall be valid and binding from the time the pledge or lien is created or granted and shall inure to the benefit of the holder or holders of such bonds or notes or the obligee under any such obligation until the payment or satisfaction in full of the pledge or lien. The priority of any pledge or lien with respect to competing pledges or liens shall be determined by the date such pledge or lien is created or granted. Neither the resolution, the indenture, nor any other instrument granting, creating or giving notice of the pledge or lien need be filed or recorded to preserve or protect the validity or priority of such pledge or lien.



§ 7-39-310 - Nonprofit corporation -- Net earnings.

The corporation shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors of the corporation shall determine that sufficient provision has been made for the full payment of the expenses, bonds or other obligations of the corporation, then any net earnings of the corporation thereafter accruing from gas properties or rights shall be paid to the municipal gas distribution system or systems for the benefit of which the corporation was organized, and any net earnings of the corporation thereafter accruing from electrical power properties or rights shall be paid to the municipal electrical power distribution system or systems for the benefit of which the corporation was organized.



§ 7-39-311 - Exemption from Tennessee regulatory authority jurisdiction.

The exemption heretofore granted to municipalities from the jurisdiction of the Tennessee regulatory authority is hereby granted to any energy acquisition corporation.



§ 7-39-312 - Incorporation -- Names -- Board of directors -- Associated municipalities.

Notwithstanding any other provision of this chapter or the Interlocal Cooperation Act, compiled in title 12, chapter 9, to the contrary, the following provisions shall apply to any energy acquisition corporation:

(1) An energy acquisition corporation is deemed to be a "public agency," as defined in § 12-9-103, for all purposes of the Interlocal Cooperation Act. Specifically, but not limited to, one (1) or more energy acquisition corporations may act jointly with each other or with other public agencies in the exercise of their powers as provided in § 12-9-104. In addition, an energy acquisition corporation may, pursuant to § 12-9-108, contract with other public agencies, whether within or outside this state, to perform any service, activity or undertaking authorized by this chapter, and in such event any such other public agency shall be deemed to be the corporation's "associated municipality" for purposes of § 7-39-304, but not for any other purposes of this chapter, and may also contract with any other person or entity, either within or outside this state, to perform any service, activity or undertaking authorized by this chapter;

(2) An energy acquisition corporation may be incorporated under § 7-39-201 to act on behalf of two (2) or more municipalities, each of which shall be deemed to be the "associated municipality" for all purposes of this chapter, and all provisions of this chapter, as nearly as may be practicable, shall be made applicable to such corporation and each associated municipality, subject to the following:

(A) The persons filing the application for incorporation under § 7-39-201 must include at least one (1) applicant who meets the qualifications of an incorporator as set forth in § 7-39-103 from each municipality, and such application must be approved by the governing body of each municipality;

(B) The name of the corporation need not include the name of each associated municipality, or any of them; and

(C) The board of directors may, but shall not be required to, include a member who meets the qualifications of a director as set forth in § 7-39-103 for each associated municipality; provided, that each board member shall meet the qualifications of a director as set forth in § 7-39-103 in one (1) or more of such municipalities; and members of the board may be nominated and elected, and may be removed for cause, in any manner provided in the certificate of incorporation or bylaws of the corporation or by resolution of the board of directors of the corporation; and

(3) An energy acquisition corporation may be joined by any one (1) or more municipalities, each of which shall be deemed to be an "associated municipality" for purposes of this chapter, and all provisions of this chapter shall, as nearly as may be practicable, be made applicable to such corporation and each such associated municipality, subject to the requirements of subdivision (2) and subject to the following:

(A) Each municipality seeking to become an "associated municipality" of such corporation must make application in writing to the board of directors of such corporation to become an "associated municipality," following approval of such application by resolution of the governing body of such municipality; and

(B) The board of directors of such corporation must approve the application of such municipality to become an "associated municipality" of such corporation.



§ 7-39-313 - Deposit and investment of funds.

(a) All funds of a corporation shall be deposited in accordance with title 9, chapter 4, parts 1, 4 and 5; provided, that any bank, savings and loan institution or savings bank located outside the state of Tennessee that is under the supervision of the United States comptroller of the currency or the office of thrift supervision, may act as a depository, trustee, registration agent or paying agent in connection with any bonds or notes issued by a corporation, notwithstanding title 9, chapter 4, parts 1, 4 and 5.

(b) Funds of a corporation are authorized to be invested in the following:

(1) Direct obligations of the United States government or any of its agencies;

(2) Obligations guaranteed as to principal and interest by the United States government or any of its agencies;

(3) Certificates of deposit and other evidences of deposit at state and federally chartered banks, savings and loan institutions or savings banks deposited and collateralized as described in subsection (a);

(4) Repurchase agreements entered into with the United States or its agencies or with any bank, broker-dealer or other such entity, so long as the obligation of the obligated party is secured by a perfected pledge of full faith and credit obligations of the United States or its agencies;

(5) Guaranteed investment contracts or similar agreements providing for a specified rate of return over a specified time period with entities rated in one (1) of the three (3) highest rating categories of a nationally recognized rating agency;

(6) The local government investment pool created by title 9, chapter 4, part 7;

(7) Direct general obligations of a state of the United States, or a political subdivision or instrumentality of a state, having general taxing powers and rated in either of the three (3) highest rating categories by a nationally recognized rating agency of such obligations; or

(8) Obligations of any state of the United States or a political subdivision or instrumentality of any state, secured solely by revenues received by or on behalf of the state or political subdivision or instrumentality of the state irrevocably pledged to the payment of the principal of and interest on such obligations, rated in the three (3) highest rating categories by a nationally recognized rating agency of such obligations.



§ 7-39-314 - Audits.

Any corporation formed pursuant to this chapter shall be audited in the manner provided in title 6, chapter 56.



§ 7-39-315 - Board of directors is a governing body.

The board of directors of a corporation formed pursuant to this chapter shall be considered a governing body for purposes of title 8, chapter 44.



§ 7-39-316 - Power to purchase natural gas or electrical power.

Any municipality has the power, together with all powers incidental thereto or necessary for the performance thereof, exercisable alone or jointly with any other public agency, acting by resolution of its governing body, to purchase, by contract or other agreement, natural gas or electrical power, or both, from an energy acquisition corporation. Any municipality has the power to enter into any contract or arrangement with a corporation for the acquisition of natural gas or natural gas substitutes or electrical power, containing such terms, covenants, representations, warranties and provisions and for such period or duration as the governing body of the municipality shall determine, including contracts containing the agreement of the municipality to take or pay for any gas, gas substitutes or electrical power provided by the corporation to the municipality.



§ 7-39-317 - Competitive bidding requirements waived.

Notwithstanding any law to the contrary, a corporation may enter into any contract authorized by this chapter without complying with competitive bidding requirements.



§ 7-39-318 - Restrictions or limitations on corporate powers.

Neither this chapter nor anything contained in this chapter shall be construed as a restriction or limitation upon any powers that a corporation might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers; however, to the extent this chapter conflicts with any other law or is inconsistent with any other law, this chapter shall prevail. The authority and powers granted pursuant to this chapter may be exercised in accordance with the terms of this chapter, notwithstanding any other requirements, restrictions or procedural provisions contained in any general law, private act or home rule charter, and notwithstanding any other provisions to the contrary contained in any general law, private act or home rule charter.



§ 7-39-319 - Option of energy acquisition corporation to be governed by this section.

(a) Notwithstanding this chapter or the Interlocal Cooperation Act, compiled in title 12, chapter 9, to the contrary, subdivisions (a)(1)-(4) shall apply to any energy acquisition corporation that elects, either in its certificate of incorporation or in its bylaws, to be governed by this section:

(1) An energy acquisition corporation operating pursuant to this section shall have a board of directors of not less than three (3) nor more than twenty-one (21) members;

(2) Not less than two thirds (2/3) of the members shall meet the qualifications to serve as director pursuant to § 7-39-103, including directors serving on behalf of one (1) or more municipalities that have become associated municipalities pursuant to § 7-39-312. Up to one third (1/3) of the members need not meet the qualifications to serve as director pursuant to § 7-39-103; provided, that each such member is a natural person and is either an employee of a municipal utility, an employee of an electric cooperative or an employee or member of the governing body of a G&T cooperative;

(3) Members of the board may be nominated and elected, and may be removed for cause, in any manner provided in the certificate of incorporation or bylaws of the corporation; provided, that the terms of office of directors nominated and elected pursuant to this subdivision (a)(3) shall be distributed evenly, as nearly as may be practicable, among all terms of office of the directors of the corporation; and

(4) No more than one (1) person per associated municipality, one (1) person per municipal utility that is not an associated municipality, one (1) person per electric cooperative and one (1) person per G&T cooperative shall serve on the board of directors of the corporation at any one time.

(b) As used in this section:

(1) "Electric cooperative" means an electric cooperative or electric membership corporation, whether organized or operating under title 48, chapter 25, or similar statutes of any other state, that, as of June 23, 2009, distributes electric power purchased from the Tennessee Valley authority;

(2) "G&T cooperative" means a generation and transmission cooperative, organized or operating under the Electric G&T Cooperative Act, compiled in title 48, chapter 69; and

(3) "Municipal utility" means any governmental entity having a system for the distribution of electricity, whether operated under the authority of a board of the governmental entity, a department of the governmental entity or under the authority of a board created pursuant to chapter 52 of this title or by the authority of any other public or private act of the general assembly or pursuant to the charter of a municipality, and that operates an electric generation or distribution system that, as of June 23, 2009, distributes electricity purchased from the Tennessee Valley authority and also includes any municipality, county or other political subdivision of another state, whether operated under a board or as a county or municipal department that, as of June 23, 2009, distributes electricity purchased from the Tennessee Valley authority.






Part 4 - Municipal Gas System Tax Equivalent Law of 1987

§ 7-39-401 - Short title.

This part shall be known and may be cited as the "Municipal Gas System Tax Equivalent Law of 1987."



§ 7-39-402 - Legislative intent -- Construction.

The purpose of this part is to provide the complete law of this state with respect to payments in lieu of taxes on the property and operations of all gas systems owned and operated by incorporated cities or towns, by counties, and by metropolitan governments, and to repeal the specific provisions of any private act, home rule charter or metropolitan government charter, or any part of any private act, home rule charter or metropolitan government charter, relating to payments in lieu of taxes, except for provisions relating to the distribution of any such payments, but not to repeal any other provisions of such private acts or charters or parts of the private acts or charters. This part is remedial in nature and this part shall be liberally construed to effectuate the purpose of this part.



§ 7-39-403 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Assessment ratio in effect" means that assessment ratio being applied by the comptroller of the treasury in assessing gas system property of private gas corporations for ad valorem taxation or, if such assessment function ceases to be performed by the comptroller of the treasury, that assessment ratio applied by any authorized department, agency, or official of the state empowered to so apply such an assessment ratio in assessing gas system property;

(2) (A) "Average of revenue less power cost from gas system operations for the preceding three (3) fiscal years" means an amount derived by:

(i) Determining for each of the three (3) fiscal years immediately preceding the beginning of the current fiscal year, the gas system's total operating revenues for the year, less any operating revenue amounts deemed uncollectible and written off for the year, net of any such amounts reinstated during the year that had been written off in any prior fiscal year, and taking into account any extraordinary items attributable to any prior fiscal year's total operating revenue or uncollectible amounts, and totaling the three (3) yearly amounts so determined;

(ii) Determining for each of the same three (3) fiscal years described in subdivision (a)(2)(A)(i) the total costs of purchased gas, excluding any charges for facilities' rentals and taking into account any extraordinary items attributable to any prior fiscal year's purchased gas costs or facilities' rental charges, and totaling the three (3) yearly amounts so determined; and

(iii) Subtracting the total in subdivision (a)(2)(A)(ii) from the total in subdivision (a)(2)(A)(i) and dividing the resulting remainder by three (3);

(B) For purposes of subdivision (a)(2)(A), "any prior fiscal year" means any fiscal year beginning on or after July 1, 1984. Also, for purposes of subdivision (a)(2)(A), all amounts described are those attributable only to gas system operations within Tennessee;

(3) "Equalized property tax rate" of any taxing jurisdiction means the actual ad valorem property tax rate in effect multiplied by the applicable state, county, or municipal appraisal ratio for such taxing jurisdiction as determined by the state board of equalization, known as "state board" in this part. "Appraisal ratio" means the ratio of appraised values of record to one hundred percent (100%) of current values that are to be derived in accordance with applicable state law for use in ad valorem property tax determinations each tax year. For purposes of this part, the equalized property tax rate that is in effect for any taxing jurisdiction as of the beginning of any gas system fiscal year shall be the same as an equalized property tax rate calculated for such taxing jurisdiction for that tax year, which is the calendar year, in which the fiscal year begins, using the actual property tax rate in effect for, and the appraisal ratio applicable for, such taxing jurisdiction for such tax year;

(4) "Fiscal year" means the year beginning July 1 of each calendar year;

(5) "Gas operations" means all activities associated with the establishment, development, and administration of a gas system and the business of supplying gas and associated services to the public, including, but not limited to, the generation, purchase, and sale of gas energy and the purchase, use, and consumption of gas energy by ultimate consumers;

(6) "Gas system" means all tangible and intangible property and resources of every kind and description used or held for use in the purchase, generation, transmission, distribution, and sale of gas energy;

(7) "Municipality" means any incorporated city or town, metropolitan government, or county that now or hereafter owns and operates a gas system;

(8) "Net plant value of the gas system plant" means the depreciated original cost of the gas plant, in service and held for future use, and the book value of construction work in progress, all as shown on the books of the gas system and all of which are for use in the transmission, and the distribution of gas;

(9) "Private act" includes, without limitation, the charter and any amendments to the charter of any home rule municipality or any metropolitan government;

(10) "Supervisory body" means any board or other agency of a municipality established to supervise the management and operation of its gas system and operations, or, in the absence of a board or other agency, the governing body of the municipality; and

(11) "Taxing jurisdiction" means any county, incorporated city or town, or metropolitan government in Tennessee having the power to levy taxes, or any special taxing district in Tennessee on behalf of which ad valorem property taxes may be levied, for the support of governmental and related activities and services.

(b) Terms appearing in this section, except where specifically defined, have the meanings defined or ascribed to them in the uniform system of accounts applicable to local governments.



§ 7-39-404 - Tax equivalents authorized -- Conditions.

Notwithstanding any law to the contrary in this code or in any private act, every municipality may pay or cause to be paid from its gas system revenues for each fiscal year an amount for payments in lieu of taxes, referred to as "tax equivalents", on its gas system and gas operations, which, in the judgment of the municipality's governing body, shall represent the fair share cost of government properly to be borne by the municipality, subject, however, to the following conditions and limitations:

(1) The total amount so paid as tax equivalents for each fiscal year shall not exceed a maximum amount equal to the sum of the following:

(A) With respect to each of the respective taxing jurisdictions in which the municipality's gas system is located, the equalized property tax rate, determined as provided in this section, for the taxing jurisdiction as of the beginning of such fiscal year, multiplied by the net plant value of the gas system and the book value of materials and supplies within the taxing jurisdiction as of the beginning of such fiscal year, multiplied by the assessment ratio in effect as of the beginning of such fiscal year; and

(B) Four percent (4%) of the average of revenue less cost of gas from gas operations for the preceding three (3) fiscal years;

(2) Such tax equivalent payments shall be made only from gas system revenues remaining after payment of, or making reasonable provision for payment of:

(A) Current gas system operating expenses, including salaries, wages, cost of materials and supplies, power at wholesale, and insurance;

(B) Current payments of interest on indebtedness incurred or assumed by a municipality for the acquisition, extension, or improvement of the gas system, and the payment of principal amounts of such indebtedness, including sinking fund payments, when due;

(C) Reasonable reserves for renewals, replacements, and contingencies; and

(D) Cash working capital adequate to cover operating expenses for a reasonable number of weeks;

(3) The total amount to be paid as tax equivalents for each fiscal year shall be in lieu of all state, county, city, and other local taxes or charges on the municipality's gas system and gas operations except as provided in subdivision (6);

(4) The total amount to be paid as tax equivalents, including that to be paid for the municipality and any other taxing jurisdiction, for each fiscal year, determined in accordance with and subject to this part, shall be set forth in a resolution adopted by the municipality's governing body after consultation with the supervisory body, if different from the governing body, and the municipality's gas system shall pay to the municipality and any other specified taxing jurisdictions amounts as provided in that resolution. Such determination shall be made as early in such fiscal year as possible and shall become final at the end of such year;

(5) Notwithstanding subdivisions (1)-(4), until the first fiscal year in which the aforementioned maximum amount for tax equivalents, calculated as provided in subdivision (1), exceeds the tax equivalent amount for the twelve (12) months ended June 30, 1987, the maximum tax equivalent amount that may be paid for any fiscal year shall not be less than the maximum tax equivalent amount for the twelve (12) months ended June 30, 1987. Thereafter, such maximum amount for any fiscal year shall not exceed the maximum amount calculated as provided in subdivision (1). All such maximum amounts shall be subject to the conditions and limitations of subdivisions (2)-(4); and

(6) Notwithstanding anything in subdivisions (1)-(5) that might be construed to the contrary, properly authorized retail sales or use taxes on gas energy at the same rates applicable generally to sales or use of personal property or services shall not be considered a tax or charge on the municipality's gas system or its gas operations or properties for purposes of this part.



§ 7-39-405 - Payment of tax equivalents.

(a) The municipality's governing body, in the resolution provided for in § 7-39-404(4), shall direct payment of the amounts to be paid as tax equivalents to the taxing jurisdictions in which its gas plant in service is located in accordance with and subject to any terms, conditions, contracts or agreements now in effect.

(b) Notwithstanding any private act or home rule charter, or any part thereof, relating to the distribution of payments in lieu of taxes, unless a written agreement was executed prior to April 2012, or becomes effective on the first day of any fiscal year thereafter, by another taxing jurisdiction and a municipality, located in any county having a charter form of government, that owns and operates a gas system, and such written agreement provides for a different payment, then each taxing jurisdiction shall receive a payment that is equal to that portion of the total tax equivalent payment that is calculated using each such taxing jurisdiction's tax rate pursuant to § 7-39-404(1)(A).



§ 7-39-406 - Conflicting provisions repealed.

Except as otherwise expressly provided in this part, all acts or parts of acts, including parts of any private act, or home rule, or metropolitan government charter, in conflict with this part, are to the extent of such conflict herewith repealed.









Chapter 40 - Border Region Retail Tourism Development District Act

§ 7-40-101 - Short title.

This chapter shall be known and may be cited as the "Border Region Retail Tourism Development District Act."



§ 7-40-102 - Purpose.

The purpose of this chapter is to increase tourism and the competitiveness of this state with bordering states by empowering local governments to encourage the development of extraordinary retail or tourism facilities, including shopping, recreational, and other activities.



§ 7-40-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Base tax revenues" means the revenues generated from the collection of state sales and use taxes from all businesses within the applicable border region retail tourism development district as of the end of the fiscal year of this state immediately prior to the year in which the municipality or industrial development corporation is entitled to receive an allocation of tax revenue pursuant to this chapter. In no event shall the apportionment pursuant to this chapter be adjusted to reduce the economic benefit to the municipality as is provided in this chapter;

(2) "Best interests of the state" means a determination by the commissioner of revenue, with approval by the commissioner of economic and community development, that:

(A) The economic development project or extraordinary retail or tourism facility within the district is a result of the special allocation and distribution of state sales tax provided for in § 7-40-106; and

(B) The district is a result of the project or extraordinary retail or tourism facility;

(3) "Border region retail tourism development district" or "district" means one (1) or more parcels of real property located within a municipality, some part of whose corporate limits borders a neighboring state, and which some boundary of a district is no more than one-half (1/2) mile from an existing federally-designated interstate exit, is no more than twelve (12) miles from a state border as measured by straight line, is no larger than a total area of nine hundred fifty (950) acres, and designated as a border region retail tourism development district by a municipal ordinance and certified by the commissioner;

(4) "Commissioner" means the commissioner of revenue;

(5) "Cost" means all cost of an economic development project in a district incurred by the municipality or industrial development corporation during the investment period, including, but not limited to, the cost of developing the district, as well as acquisition, design, construction, renovation, improvement, demolition, and relocation of any improvements; the cost of labor, materials, and equipment; the cost of all lands, property rights, easements and franchises required; financing charges, interest, and debt service prior to, during, or after construction; the cost of issuing bonds in connection with any financing, cost of plans and specifications, services and estimates of costs and of revenue; cost of direct or indirect assistance, including funds for location assistance; cost of site preparation, engineering, accounting, and legal services; all expenses necessary or incident to determining the feasibility or practicability of such acquisitions or constructions; salaries, overhead, and other costs of the municipality or industrial development corporation allocated to the project, including new development or subsequent phases of the project to be completed within the thirty-year period established in § 7-40-104(d), and administrative, legal, and engineering expenses and such other expenses as may be necessary or incident to such acquisition, design, construction, renovation, demolition, relocation, or the financing thereof, including any such costs incurred by a municipality or industrial development corporation relating to the development of an extraordinary retail or tourism facility within two (2) years prior to the municipality's designation of the proposed border region retail tourism development district for such project;

(6) "Economic development project" or "project" means the provision of direct or indirect financial assistance, including funds for location assistance, to an extraordinary retail or tourism facility and other retail or tourism facilities developed to accompany the extraordinary retail or tourism facility in a border region retail tourism development district by a municipality or an industrial development corporation including, but not limited to, the purchase, lease, grant, construction, reconstruction, improvement, or other acquisition or conveyance of land, buildings or equipment, or other infrastructure; public works improvements essential to the location of an extraordinary retail or tourism facility and other retail or tourism facilities developed to accompany the extraordinary retail or tourism facility; payments for professional services contracts necessary for a municipality or industrial development corporation to implement a plan or project; the provision of direct loans or grants for land, buildings, or infrastructure; and loan guarantees securing the cost of land, buildings, location assistance, or infrastructure in an amount not to exceed the revenue that may be derived from the sales and use tax transferred to the municipality as provided in this chapter. It also includes development of parks, plazas, sidewalks, access ways, roads, drives, bridges, ramps, landscaping, signage, parking lots, parking structures, and other public improvements constructed or renovated by the municipality or an industrial development corporation in connection with the project in the district and any related infrastructure and utility improvements for public or private peripheral development for the district and which is constructed, renovated, or installed by the municipality or an industrial development corporation;

(7) "Extraordinary retail or tourism facility" means a single store, series of stores, or other public tourism facility or facilities located within a border region retail tourism development district, and shall include retail or other public tourism facilities that are reasonably anticipated to draw at least one million (1,000,000) visitors a year upon completion. The extraordinary retail or tourism facility shall reasonably be expected to require a capital investment of at least twenty million dollars ($20,000,000) including land, buildings, site preparation costs, and is reasonably anticipated to remit at least two million dollars ($2,000,000) in state sales and use tax, annually, when completed;

(8) "Industrial development corporation" means a corporation created or authorized by a municipality or county pursuant to chapter 53 of this title;

(9) "Investment period" means a period beginning two (2) years prior to the municipality's designation of the proposed border region retail tourism development district for the project and ending ten (10) years after certification of the district pursuant to § 7-40-104(a)(4);

(10) "Municipal governing body" means the city council, city commission, or board of mayor and aldermen of a city; and

(11) "Municipality" means an incorporated city located in this state.



§ 7-40-104 - Requirements for apportionment of state sales and use taxes.

(a) To be entitled to receive the apportionment of state sales and use taxes as provided in this chapter, the requirements set forth in subdivisions (a)(1)-(4) shall be met.

(1) A municipal legislative body shall adopt an ordinance designating the boundaries of the border region retail tourism development district; provided, however, that no municipality shall contain more than one (1) such district.

(2) The municipality shall then file a certified copy of the ordinance with the commissioner along with a request for certification of the district. The request shall include a master development plan for the proposed district containing such information as may be reasonably required by the commissioner.

(3) The commissioner shall promptly review the request to confirm that the proposed boundaries of the proposed border region retail tourism development district do not exceed the maximum size set forth in this chapter. If the commissioner determines that the boundaries of the proposed border region retail tourism development district exceeds the area allowed by this chapter, then the commissioner may adjust or reduce the boundaries of the proposed district in consultation with the municipality. In reviewing the request, the commissioner shall inform the commissioners of economic and community development and tourist development of the pending request.

(4) If the commissioner, with approval by the commissioner of economic and community development, determines that the special allocation of state sales tax, as authorized by § 7-40-106, is in the best interests of the state, then the commissioner shall approve the request and certify the district. Upon certification of the district, the commissioner shall provide prompt notice of the certification to the commissioner of economic and community development, the commissioner of tourist development, and the requesting municipal governing body.

(b) Upon certification of the district, state sales and use taxes shall be apportioned and distributed to the municipality as provided in this chapter.

(c) The apportionment and distribution of state sales and use taxes shall commence with the first fiscal year after the certification of the district for which the municipality has submitted a cost certification for that fiscal year as provided in this subsection (c). The base tax revenues shall be determined in accordance with the definition in § 7-40-103, irrespective of whether a municipality filed a cost certification for the first year for which the municipality was entitled to receive an allocation of tax revenue. Within thirty (30) days after the end of each fiscal year for which a municipality is requesting an allocation of sales and use tax revenues, the municipality shall submit to the commissioner a summary of the cost of the economic development project through the end of that fiscal year with supporting documentation certified by the chief financial officer of the municipality. The certification by the chief financial officer of the municipality shall be deemed an official act of that officer on behalf of the municipality, and that officer shall not be personally liable for any incorrect information in the certification. The commissioner shall review the cost certification to confirm that state sales and use taxes, in the amount determined by the commissioner, should be apportioned and distributed to the municipality pursuant to this chapter and shall notify the department of economic and community development of such.

(d) The certified district shall be dissolved following the expiration of thirty (30) years, or upon the date on which the cost of the project has been fully paid, whichever is sooner; provided, that the thirty-year period in this subsection (d) shall be concurrent with the time limitation established in § 7-40-106.

(e) Not later than June 30, 2015, any municipality in which a district has been certified may exclude, on a one-time basis, from the district for the remainder of the term that the district is certified, any property or properties initially included in the certified district by designating the exclusion of the property or properties by resolution of the legislative body of the municipality. A certified copy of the resolution shall be filed with the commissioner not later than sixty (60) days after adoption by the legislative body of the municipality. Upon exclusion, and except as provided in this subsection (e), the excluded property or properties shall be treated as if the property or properties were never included in the district for all purposes, including the calculation of base tax revenues, commencing with the fiscal year ending June 30, 2015, and the municipality shall not be entitled to receive any future incremental increases in tax revenues relating to businesses located on the excluded property or properties. Notwithstanding this subsection (e), the adoption of the resolution shall not affect any prior distribution relating to the district for any fiscal year ending on or before June 30, 2014.

(f) For purposes of determining whether a business is located in the district, the commissioner shall rely on the address of the business as shown on the business's tax return.



§ 7-40-105 - Annual adjustments.

Annual adjustments to the sales and use tax revenues collected in the district shall be made by the department of revenue within ninety (90) days of the end of each fiscal year and shall be effective immediately upon notification of such adjustment from the department of revenue to the municipality or industrial development corporation.



§ 7-40-106 - Conditions for and duration of apportionment and distribution of state sales and use taxes.

(a) Notwithstanding the allocations provided for in § 67-6-103(a), if a municipality or industrial development corporation finances, constructs, leases, equips, renovates, assists, incents, or acquires an extraordinary retail or tourism facility or a project in a certified district, then seventy-five percent (75%) of state sales and use tax collected in the district in excess of base tax revenues shall be apportioned and distributed to the municipality in an amount equal to the incremental increase in state sales and use taxes derived from the sale of goods, products, and services within the district in excess of base tax revenues.

(b) Apportionment and distribution of such taxes shall continue for a period of thirty (30) years, or until the date on which all the cost of the economic development project, including any principal and interest on indebtedness, including refunding indebtedness of the municipality or industrial development corporation related to the development of the project have been fully paid, whichever is sooner. Following the expiration of this thirty-year period, or upon the date on which such cost has been fully paid, whichever is sooner, all amounts that would have otherwise been distributed to the municipality or retained in lieu of distribution shall be allocated as provided elsewhere without regard to this chapter.

(c) Tax revenue distributed to the municipality pursuant to this chapter shall be for the exclusive use of the municipality or the industrial development corporation formally designated by the municipality for payment of the cost of the economic development project, including principal and interest on indebtedness, including refunding indebtedness of the municipality or industrial development corporation related to the development of the project. The apportionment and payment shall be made by the department of revenue to the municipality within ninety (90) days of the end of each fiscal year for which the municipality is entitled to receive an allocation and payment pursuant to this chapter. If the commissioner determines that any cost included in a certification of a municipality submitted pursuant to § 7-40-104(c) is not a qualifying cost within the meaning of § 7-40-103, the commissioner shall promptly give notice of the determination to the municipality. Upon receipt of the notice, the municipality may contest the determination following the procedures set forth in § 4-5-223. If the commissioner determines that any cost is not a qualifying cost, the commissioner may not recoup, on such basis, any payment that has already been made by the commissioner to the municipality or industrial development board. However, the amount of the unqualified cost shall offset and reduce the amount of any future distribution of tax revenues to the municipality or industrial development board. The chief financial officer of the municipality may rely on certifications and documentation of third parties in connection with making any certification under this chapter unless the chief financial officer has actual knowledge that the certification or documentation by the third party is false.



§ 7-40-107 - Delegation to industrial development corporation.

An eligible municipality in which a district is located is authorized to delegate to any industrial development corporation within the county or counties where the municipality is located the authority to carry out all or part of the project and to issue revenue bonds to finance a project within a district and to incur cost for the project; provided, that the municipality may enter into an agreement with an industrial development corporation in which the municipality shall agree to promptly pay to the industrial development corporation the tax revenues received pursuant to this chapter sufficient to service the repayment of such bonds and costs incurred by the industrial development corporation for the project. Upon receipt, that portion of such tax revenues shall be held in trust by the municipality for the benefit of the industrial development corporation.



§ 7-40-108 - Indebtedness.

Any bonds, notes, refunding bonds, or other indebtedness relative to the cost of an economic development project shall not be issued for a term longer than thirty (30) years and the municipality or industrial development corporation is authorized to pledge all proceeds or taxes received by it pursuant to this chapter to the payment of principal of and interest on such bonds, notes, or other indebtedness; provided, that the thirty-year period in this section shall be concurrent with the time limitation established in § 7-40-106.



§ 7-40-109 - Issuance of bonds.

Prior to the issuance of any bonds to finance the cost of an economic development project that will be repaid in whole or part from apportionments under this chapter, the municipality or industrial development corporation issuing such bonds shall submit a proposed debt amortization schedule for such bonds to the commissioner for approval. Such schedule shall show the anticipated contribution to be made to the annual debt service for such bonds from the apportionment of sales and use taxes pursuant to this chapter and all other sources. After the date of issuance of such bonds, the municipality shall continue to contribute each year thereafter until such bonds are retired or a sufficient sinking fund has been established for their retirement.



§ 7-40-110 - Incentives and financial support.

A municipality may, including through an industrial development corporation, limit, condition, or provide incentives or financial support in the district as it deems appropriate, including the requirement that the benefited property owners participate in the repayment of such in an amount equal to twenty-five percent (25%) of the property tax for the real property owned by the property owner in the district each year, for such length of time as the municipality receives an appropriation of sales and use tax in accordance with this chapter and the property owner provides a lien on the property for such repayment; provided, however, that a municipality may not provide financial assistance to the location or relocation of existing retailers located within a fifteen-mile radius of the district, provided such existing location is inside the borders of this state, unless the sales floor space is increased by thirty-five percent (35%) or greater from such existing store. Furthermore, a municipality may allocate some or all of the incremental increase in property tax revenue directly as a result of the development within the district to pay for some costs associated with the district formation as well as economic development projects or extraordinary retail or tourism projects within the district.



§ 7-40-111 - Exercise all powers and rights.

Notwithstanding any law to the contrary, the municipality and the industrial development corporation are authorized to exercise all power and rights, express or implied, granted by this chapter.



§ 7-40-112 - Application of chapter to certain border region retail tourism development districts.

This chapter shall only apply to border region retail tourism development districts for which a certified copy of the ordinance required by § 7-40-104(a)(1), along with the request for certification required by § 7-40-104(a)(2), has been filed with the commissioner before January 1, 2012.









Local Government Functions

Chapter 51 - Miscellaneous Governmental and Proprietary Functions

Part 1 - Emergency Government Relocation

§ 7-51-101 - Emergency location of local government.

Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at the regular or usual place or places of the conduct of the affairs of government, the governing body of each political subdivision of this state may meet at any place within or without the territorial limits of such political subdivisions on the call of the presiding officer or any two (2) members of such governing body, and shall proceed to establish and designate by ordinance, resolution or other manner, alternate or substitute sites or places as the emergency temporary location or locations of government where all or any part of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivision and may be within or without this state.



§ 7-51-102 - Power to act at emergency location.

During the period when the public business is being conducted at the emergency temporary location or locations, the governing body and other officers of a political subdivision of this state shall have and possess and shall exercise, at such location or locations, all of the executive, legislative and judicial powers and functions conferred upon such body and officers by or under the laws of this state. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.



§ 7-51-103 - Provisions control other laws.

This part shall control and be supreme in the event it shall be employed, notwithstanding any statutory, charter or ordinance provision to the contrary or in conflict herewith.






Part 2 - Employee Compensation and Indemnification

§ 7-51-201 - Law enforcement officers and firefighters -- Compensation for injury or death -- Certain disabilities presumed to have been suffered in course of employment.

(a) (1) Whenever the state of Tennessee, or any municipal corporation or other political subdivision of the state that maintains a regular law enforcement department manned by regular and full-time employees and has established or hereafter establishes any form of compensation to be paid to such law enforcement officers for any condition or impairment of health that results in loss of life or personal injury in the line of duty or course of employment, there shall be and there is hereby established a presumption that any impairment of health of such law enforcement officers caused by hypertension or heart disease resulting in hospitalization, medical treatment or any disability, shall be presumed, unless the contrary be shown by competent medical evidence, to have occurred or to be due to accidental injury suffered in the course of employment. Any such condition or impairment of health that results in death shall be presumed, unless the contrary be shown by competent medical evidence, to be a loss of life in line of duty, and to have been in the line and course of employment, and in the actual discharge of the duties of such officer's position, or the sustaining of personal injuries by external and violent means or by accident in the course of employment and in line of duty. Such law enforcement officer shall have successfully passed a physical examination prior to such claimed disability, or upon entering governmental employment and such examination fails to reveal any evidence of the condition of hypertension or heart disease.

(2) For purposes of this subsection (a), "law enforcement officer" includes correctional security job classification employees of the departments of correction and children's services, and full-time county law enforcement officers, including county deputy sheriffs employed in correctional security positions. If such inclusion of full-time county law enforcement officers, including county deputy sheriffs employed in correctional security positions, in the definition of "law enforcement officer" mandates increased liability to a county under the Tennessee consolidated retirement system, or a local retirement system, then such full-time county law enforcement officers, including county deputy sheriffs employed in correctional security positions in such county, shall not be included in such definition for purposes of the Tennessee consolidated retirement system or a local retirement system unless the county legislative body of such county advises the retirement division of its desire to apply such definition to such personnel.

(b) (1) Whenever the state of Tennessee, or any municipal corporation or other political subdivision of the state maintains a regular fire department manned by regular and full-time employees and has established or hereafter establishes any form of compensation, other than workers' compensation, to be paid to such firefighters for any condition or impairment of health that results in loss of life or personal injury in the line of duty or course of employment, there shall be and there is hereby established a presumption that any impairment of health of such firefighters caused by disease of the lungs, hypertension or heart disease resulting in hospitalization, medical treatment or any disability, shall be presumed, unless the contrary is shown by competent medical evidence, to have occurred or to be due to accidental injury suffered in the course of employment. Any such condition or impairment of health which results in death shall be presumed, unless the contrary is shown by competent medical evidence, to be a loss of life in line of duty, and to have been in the line and course of employment, and in the actual discharge of the duties of such firefighter's position, or the sustaining of personal injuries by external and violent means or by accident in the course of employment and in the line of duty. Such firefighter shall have successfully passed a physical examination prior to such claimed disability, or upon entering upon governmental employment, and such examination fails to reveal any evidence of the condition or disease of the lungs, hypertension or heart disease.

(2) It is hereby declared to be the legislative intent that this section is to be remedial in character and to permit and require any municipal corporation maintaining any permanent fire department to be covered by its provisions.

(c) (1) Whenever any county having a population greater than four hundred thousand (400,000), according to the 1980 federal census or any subsequent federal census, or any municipal corporation within such county, maintains within its fire department, and has established or hereafter establishes any form of compensation, other than workers' compensation, to be paid to a person employed by such division as an emergency medical technician or emergency medical technician advanced or paramedic, for any condition or impairment of health that shall result in loss of life or personal injury in the line of duty or course of employment, there shall be and there is hereby established a presumption that any impairment of health of such person caused by hypertension or heart disease resulting in hospitalization, medical treatment or any disability shall be presumed, unless the contrary is shown by competent medical evidence, to have occurred or to be due to accidental injury suffered in the course of employment. Any such condition or impairment of health which results in death shall be presumed, unless the contrary is shown by competent medical evidence, to be a loss of life in line of duty, and to have been in the line and course of employment, and in the actual discharge of the duties of the position, or the sustaining of personal injuries by external and violent means or by accident in the course of employment and in the line of duty. Such person shall have successfully passed a physical examination prior to such claimed disability, or upon entering governmental employment, and such examination fails to reveal any evidence of the condition of hypertension or heart disease.

(2) It is hereby declared to be the legislative intent that this section is to be remedial in character and to permit and require any such municipal corporation or political subdivision of the state maintaining such division to be covered by its provisions.



§ 7-51-202 - Compensation for death of correctional employee or community services employee killed in the line of duty.

(a) For the purposes of this section, "in the line of duty" means in the course of employment and in the actual discharge of the duties of the position.

(b) The estate of any correctional employee or community services employee of the state who is killed in the line of duty shall be entitled to receive the sum of twenty-five thousand dollars ($25,000). Payment shall be made from the general fund after receipt by the department of finance and administration of a certified death certificate and an affidavit from the decedent's employer that the decedent was killed in the line of duty.



§ 7-51-203 - Liability insurance for employee protection.

All municipal corporations or other political subdivisions of the state of Tennessee are hereby authorized to contract at governmental expense for policies of liability insurance to protect employees in the course of their employment.



§ 7-51-204 - Fire department employee association dues.

(a) (1) Any municipal corporation or other political subdivision of the state that maintains a regular fire department with regular full-time employees shall, upon the written request of any such employee, make monthly deductions of membership dues for an employee association if the chief administrative officer of the employee association has previously certified to the chief executive officer of the municipality or political subdivision that the association's current membership is not less than forty percent (40%) of all the employees of the municipality or political subdivision who qualify for membership.

(2) Such deductions shall be made by the municipality or other political subdivision from each regular paycheck and shall be remitted to the employee association within thirty (30) days after the deduction is made.

(3) Authorization for such payroll deduction shall continue in effect until the next regular pay period following the thirtieth day after receipt by the municipality or other political subdivision of a written revocation signed by the employee.

(b) If any provision of this section or the application of this section to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the section that can be given effect without the invalid provision or application, and to that end the provisions of this section are declared to be severable.



§ 7-51-205 - Firefighters -- Disease, cancer or death -- Presumptions.

(a) For the purposes of this section, "firefighter" means any regular and full-time employee of a county with a metropolitan government with a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census, who is required to extinguish and control fires or fire-related incidents and other employees of fire departments who are required to perform their duties under and in a toxic environment.

(b) Any county with a metropolitan form of government with a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census, that maintains a regular fire department manned by regular and full-time employees, and has established or hereafter establishes any form of compensation, other than workers' compensation, to be paid to such firefighters for any condition or impairment of health that results in loss to life or personal injury in the line of duty or course of employment, may establish by ordinance a presumption that any impairment of health of such firefighter caused by disease or cancer resulting in hospitalization, medical treatment or any disability, shall be presumed, unless the contrary is shown by competent medical evidence, to have occurred or to be due to accidental injury suffered in the course of employment. Any such condition or impairment of health that results in death shall be presumed, unless the contrary is shown by competent medical evidence, to be a loss of life in the line of duty, and to have been in the line and course of employment, and in the actual discharge of the duties of such firefighter's position, or the sustaining of personal injuries by external and violent means or by accident in the course of employment and in the line of duty; provided, that such firefighter shall have successfully passed a physical examination prior to such claimed disability, or upon entering upon such firefighter's metropolitan government employment, and such examination fails to reveal any evidence of the condition of cancer.



§ 7-51-206 - Compensation for death of firefighter killed in the line of duty.

(a) For the purposes of this section, unless the context otherwise requires:

(1) "Firefighter" means any regular or full-time employee of a fire department as defined in § 68-102-302, or any unpaid volunteer member of a municipal or nonprofit fire department who is registered and recognized by the state fire marshal and who is required to extinguish and control fires or fire-related incidents;

(2) "In the line of duty" means in the course of employment and in the actual discharge of the duties of the position; and

(3) "Volunteer" means a firefighter who is not in the employ of a unit of government as a full-time employee of a fire department of such unit.

(b) The estate of any firefighter who is killed in the line of duty shall be entitled to receive the sum of twenty-five thousand dollars ($25,000). Payment shall be made from the general fund after receipt by the department of finance and administration of a certified death certificate and an affidavit from the decedent's employer or fire suppression unit that the decedent was killed in the line of duty.



§ 7-51-207 - Compensation for death of volunteer rescue squad worker killed in the line of duty.

(a) For the purposes of this section, unless the context otherwise requires:

(1) "In the line of duty" means in the course of duty and in the actual discharge of the duties of the position; and

(2) "Volunteer rescue squad worker" means any person who is trained in emergency and rescue work and who performs such work without compensation in a unit that is equipped to address such situations.

(b) The estate of any volunteer rescue squad worker who is killed in the line of duty shall be entitled to receive the sum of twenty-five thousand dollars ($25,000). Payment shall be made from the general fund after receipt by the department of finance and administration of a certified death certificate and an affidavit from the decedent's employer or volunteer rescue squad that the decedent was killed in the line of duty.



§ 7-51-208 - Compensation for death of law enforcement officer killed in the line of duty.

(a) For the purposes of this section, unless the context otherwise requires:

(1) "In the line of duty" means in the course of employment and in the actual discharge of the duties of the position; and

(2) "Law enforcement officer" means the sheriff, sheriff's deputies, or any police officer employed by the state, a municipality, or political subdivision of the state whose primary responsibility is the prevention and detection of crime and the apprehension of offenders.

(b) The estate of any law enforcement officer who is killed in the line of duty shall be entitled to receive the sum of twenty-five thousand dollars ($25,000). Payment shall be made from the general fund after receipt by the department of finance and administration of a certified death certificate and an affidavit from the decedent's employer that the decedent was killed in the line of duty.



§ 7-51-209 - Presumptive disability in acquiring human immunodeficiency virus in the line of duty by emergency rescue workers.

(a) As used in this section, unless the context otherwise requires:

(1) (A) "Body fluids" means blood and body fluids containing visible blood and other fluids to which universal precautions for prevention of occupational transmission of blood-borne pathogens, as established by the centers for disease control and prevention, apply;

(B) For purposes of potential transmission of human immunodeficiency virus and hepatitis C virus, "body fluids" includes salivary and sinus fluids, including droplets, sputum, and saliva, mucous and other fluids through which human immunodeficiency virus and hepatitis C virus can be transmitted between persons;

(2) (A) "Emergency rescue worker" means any person employed full-time by the state or any political subdivision of the state, including any county having a metropolitan form of government as a firefighter, paramedic, emergency medical technician or emergency medical technician advanced;

(B) "Emergency rescue worker" does not include any person employed by a public hospital or any person employed by a subsidiary thereof;

(3) "High risk of occupational exposure" means risk that is incurred because an emergency rescue worker, in performing the basic duties associated with such worker's employment:

(A) Provides emergency medical treatment in a non-healthcare setting where there is a potential for transfer of body fluids between persons; or

(B) At the site of an accident, fire or other rescue or public safety operation, or in an emergency rescue or public safety vehicle, handles body fluids in or out of containers or works with or otherwise handles needles or other sharp instruments exposed to body fluids;

(4) "Infectious disease" means human immunodeficiency virus and hepatitis C virus; and

(5) "Occupational exposure" in the case of infectious diseases, means an exposure that occurs during the performance of job duties that may place a worker at risk of infection.

(b) (1) The general assembly finds that an emergency rescue worker, in the course of employment, runs a high risk of occupational exposure to infectious disease.

(2) For reasons stated in subdivision (b)(1), any emergency rescue worker who suffers a condition or impairment of health that is caused by human immunodeficiency virus or hepatitis C virus, and that results in total or partial disability or death shall be presumed to have a disability suffered in the line of duty, unless the contrary is shown by a preponderance of the evidence. However, in order to be entitled to the presumption, the emergency rescue worker must verify by written declaration that, to the best of the emergency rescue worker's knowledge and belief: In case of a medical condition caused by or derived from human immunodeficiency virus or hepatitis C virus, the emergency rescue worker has not:

(A) Been exposed outside the scope of the worker's employment, through transfer of bodily fluids, to any person known to have any sickness or medical condition derived from an infectious disease;

(B) Had a transfusion of blood or blood components, other than a transfusion arising out of an accident or injury happening in connection with the worker's present employment, or received any blood products for the treatment of a coagulation disorder since last undergoing medical tests for infectious disease, which tests failed to indicate the presence of any infectious disease;

(C) Engaged in unsafe sexual practices or other high-risk behavior, as identified by the centers for disease control and prevention or the surgeon general of the United States, or had sexual relations with a person known to the worker to have engaged in such unsafe sexual practices or other high-risk behavior; or

(D) Used intravenous drugs not prescribed by a physician.

(c) Whenever any standard, medically-recognized vaccine or other form of immunization exists for the prevention of an infectious disease for which a presumption is granted under this section, if medically indicated in the given circumstances pursuant to immunization policies established by the advisory committee on immunization practices of the United States public health service, an emergency rescue worker may be required by such worker's employer to undergo the immunization, unless the worker's physician determines in writing that the immunization or other prophylaxis would pose a significant risk to the worker's health. Absent such written declaration, failure or refusal by an emergency rescue worker to undergo such immunization disqualifies the worker from the benefits of the presumption established by this section.

(d) This section does not apply to benefits payable under or granted in a noncompulsory policy of life insurance or disability insurance, unless the insurer and insured have negotiated for such additional benefits to be included in the policy contract. However, the state or any political subdivision of the state, including any county having a metropolitan form of government, may negotiate a policy contract for life and disability insurance that includes accidental death benefits or double indemnity coverage for any condition or impairment of health suffered by an emergency rescue worker, which condition or impairment is caused by an infectious disease and results in total or partial disability or death.

(e) An emergency rescue worker shall file an incident or accident report with the emergency rescue worker's employer of each instance of known or suspected occupational exposure to infectious disease as such is defined in subdivision (a)(4). The employer shall maintain a record of the incident or accident report so filed. Such report must be filed by the employee within seven (7) days of the incident or accident occurring.

(f) (1) In order to be entitled to the presumption established by this section, an emergency rescue worker must, prior to diagnosis, have undergone standard, medically-acceptable tests for evidence of the infectious disease for which the presumption is sought, or evidence of medical conditions derived therefrom, which tests fail to indicate the presence of infection.

(2) (A) On or after July 1, 2012, an emergency rescue worker may be required to undergo a preemployment physical examination that tests for any evidence of human immunodeficiency virus. In order to be entitled to the presumption established by this section, the test shall be negative for evidence of human immunodeficiency virus.

(B) On or after July 1, 2015, an emergency rescue worker may be required to undergo a preemployment physical examination that tests for any evidence of infectious disease. In order to be entitled to the presumption established by this section, the test shall be negative for evidence of infectious disease.

(g) This section does not apply to the Tennessee consolidated retirement system.

(h) This section shall apply to any emergency rescue worker following termination of service for a period of one (1) year commencing with the last actual date of service.

(i) This section shall not apply to cases involving a death of an emergency rescue worker in the line of duty.

(j) The presumption established in this section shall not apply to the state death benefit.

(k) This section shall not apply to full-time or part-time instructors of the department of commerce and insurance.






Part 3 - Minimum Compensation for Local Officials

§ 7-51-301 - Minimum compensation of chief elected executive of certain municipalities.

(a) The minimum compensation payable to the chief elected executive of all municipalities or metropolitan governments having a population greater than one hundred seventy thousand (170,000), according to the 1970 federal census or any subsequent federal census, shall be twenty-five thousand dollars ($25,000) per annum, payable in equal monthly installments.

(b) Any municipality or metropolitan government may provide for greater compensation for the chief elected executive.



§ 7-51-302 - Minimum salary of council members in certain municipalities.

The minimum salary payable to city and metropolitan council members in all municipalities having a population greater than one hundred seventy thousand (170,000), according to the 1970 federal census or any subsequent federal census, shall be three hundred dollars ($300) per month.






Part 4 - Utility Service Extension, Collection Agreements

§ 7-51-401 - Extension of utility services.

(a) Except as provided in § 7-82-302, each county, utility district, municipality or other public agency conducting any utility service specifically including waterworks, water plants and water distribution systems and sewage collection and treatment systems is authorized to extend such services beyond the boundaries of such county, utility district, municipality or public agency to customers desiring such service.

(b) Any such county, utility district, municipality or public utility agency shall establish proper charges for the services so rendered so that any such outside service is self-supporting.

(c) No such county, utility district, municipality or public utility agency shall extend its services into sections of roads or streets already occupied by other public agencies rendering the same service, so long as such other public agency continues to render such service.



§ 7-51-402 - Collection agreements between governmental units.

(a) Counties, municipalities, utility districts, and cooperatives of this state billing and collecting user's fees, rates or charges for a utility service, including, but not limited to, water, sanitary sewer and electricity, or for garbage and refuse collection and disposal service, are authorized by resolution to enter into agreements with each other to provide for such billing and collection to be done by one for the other on such terms as may be agreed upon, including appropriate compensation. The county legislative body shall act for the county in making such agreements, except where billing and collection of such fees, rates or charges are performed by a board, commission or other agency of the county; provided, that such agreements entered into by a board, commission or other agency of the county shall be subject to approval by the county legislative body. The governing body of a municipality shall act for the municipality in making such agreements except where billing and collection of such fees, rates or charges are performed by a board, commission or other agency of the municipality; provided, that such agreements entered into by a board, commission or other agency of the municipality shall be subject to approval by the governing body of the municipality.

(b) Nothing in this section shall affect the authority of counties, county clerks, municipalities, utility districts and cooperatives to enter into agreements or contracts under any other statute or charter.






Part 5 - Appropriations to Safety Councils

§ 7-51-501 - Appropriations to safety councils.

Any county or municipality in this state may make appropriations from its general revenues for the purpose of aiding the work of any local county or city safety council, located in such county or city, which local council has been approved by the Tennessee safety council.






Part 6 - Private Clubs

§ 7-51-601 - "Private club" defined.

As used in this part, "private club" means a club or organization that operates for the purpose of providing members of the club with the opportunity to engage in or view live specified sexual activities, as defined in § 7-51-1401.



§ 7-51-602 - Restrictions on location -- Measurements.

(a) A private club shall not locate within one thousand feet (1,000') of a child care center, private school, public school, charter school, public park, or place of worship.

(b) For the purposes of subsection (a), measurements shall be made in a straight line in all directions, without regard to intervening structures or objects, from the nearest point on the property line of a parcel containing a private club to the nearest point on the property line of a parcel containing a child care center, private school, public school, charter school, public park, or place of worship.



§ 7-51-603 - Sexual offenders and violent sexual offenders excluded from membership.

A private club shall not extend membership or offer access to the club to a person who must comply with the Tennessee Sexual Offender and Violent Sexual Offender Registration, Verification and Tracking Act of 2004, compiled in title 40, chapter 39, part 2, as a sexual offender or violent sexual offender.



§ 7-51-604 - Application of part -- Enforcement of part.

(a) This part shall apply only in a county having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census, upon the adoption of a resolution by two-thirds (2/3) vote of the county legislative body.

(b) Upon the adoption of the resolution, the county legislative body is authorized to deny a building permit, use and occupancy permit, or other zoning permit applicable to a private club determined to be in violation of this part.



§ 7-51-605 - Part not applicable to "adult-oriented establishments".

Nothing in this part shall apply to an adult-oriented establishment as defined in parts 11 and 14 of this chapter.






Part 7 - Motor Vehicles--Junkyards, Fees

§ 7-51-701 - Automobile graveyards or junkyards -- Licensing and control.

(a) For the purposes of this section, "automobile graveyard" means any lot or place that is exposed to the weather and upon which more than five (5) motor vehicles of any kind, incapable of being operated, and that it would not be economically practical to make operative, are placed, located or found. "Automobile graveyard" or "automobile junkyard" shall not be construed to mean an establishment having facilities for processing iron, steel or nonferrous scrap and whose principal produce is scrap iron, steel or nonferrous scrap for sale for remelting purposes only.

(b) The governing body of each county, by resolution, and the governing body of each city, town or metropolitan government, by ordinance, may regulate and license the maintenance of automobile graveyards as defined in subsection (a), and may prescribe fines and other punishment for violations of such resolutions or ordinances.

(c) No such ordinance shall be adopted until after notice of intention to propose the ordinance for adoption shall have been published prior to its adoption once a week for two (2) successive weeks in some newspaper published in such county or municipality or, if there is no newspaper published in the county or municipality, then in some newspaper having general circulation in such county or municipality, and no ordinance shall become effective until it has been published in full for two (2) successive weeks in a newspaper.



§ 7-51-702 - Nonresident motorists not charged fee or tax for motor vehicle related privileges.

(a) Except as may be provided by general law, it is unlawful for the governing body of any county, municipality or metropolitan government to require any person who is not a resident of such county, or of the county in which such municipality is located, or of the area governed by such metropolitan government, to pay to such county, municipality or metropolitan government any license fee or tax or any regulatory license fee or tax of whatever nature for the privilege of driving a motor vehicle on the roads, streets or highways in such county, municipality or metropolitan government or for the maintenance or operation of any traffic control device or the regulation and control of motor vehicle traffic on the roads, streets, or highways in any county, municipality or metropolitan government.

(b) This section shall apply and shall be controlling, notwithstanding any provisions to the contrary of any private act or of any resolution or ordinance of any local governing body and regardless of the legal description or designation of any such fee or tax.

(c) This section shall not prohibit the collection of fees authorized for county clerks in connection with the registration and licensing of motor vehicles under title 55.



§ 7-51-703 - Collection of municipal motor vehicle fees by county clerk -- Issuance of wheel tax license or motor vehicle regulatory license.

(a) (1) The county clerk of any county and any municipality located wholly or in part in such county by resolution of its governing body may enter into an agreement with such terms as may be agreed upon, including appropriate compensation, providing for the county clerk to collect for such municipality motor vehicle regulatory fees imposed by such municipality; provided, that such agreement shall be subject to the approval of the county legislative body. Before any collections may be made under such agreement, the municipality shall file with the county clerk a certified copy of its ordinance imposing such regulatory fee.

(2) Nothing in this section shall affect the authority of counties, county clerks, municipalities, utility districts and cooperatives to enter into agreements or contracts under any other statute or charter.

(b) In those counties having a metropolitan form of government, the county clerk shall issue any required wheel tax license or motor vehicle regulatory license at the same time the clerk's office is selling a state license, subject to such terms and conditions as may be established by the metropolitan government's chief financial officer and approved by the county governing body.

(c) The county clerk shall issue any required wheel tax license or motor vehicle regulatory license at the same time the clerk's office is selling a state license, subject to such terms and conditions as may be established by the county or municipal government's chief financial officer and approved by the applicable governing body.






Part 8 - Ordinances Affecting Railroad Operations

§ 7-51-801 - Filing with commissioner of transportation.

All incorporated cities and towns, as well as any areas adopting a metropolitan government within the state, shall file with the commissioner of transportation certified copies of all ordinances adopted by the governing body of such city, town or metropolitan government after July 1, 1983, that affect the operation of trains within the limits, or newly extended limits, when any such ordinances enlarge the municipal boundaries of such city, town or metropolitan government.



§ 7-51-802 - Service of ordinances on railroads.

Upon receipt of copies of all such ordinances, the commissioner of transportation shall within seven (7) days cause to be mailed copies of the ordinances to the registered agent for service of process for each railroad operating trains within the state. A copy of the letter transmitting any such ordinance to the various railroads shall be furnished to the chief executive officer of the city, town or metropolitan government adopting such ordinance in question as proof of compliance with this part.



§ 7-51-803 - Railroad's agent for service of process.

Every railroad operating trains within the state shall notify the commissioner of transportation of the name and address of its registered agent for service of process.



§ 7-51-804 - Effective date of ordinances.

(a) No ordinance required to be filed with the commissioner of transportation shall be effective as to the operation of any train until fifteen (15) days after the service of a copy of such ordinance upon the registered agent of the railroad operating such train.

(b) As to any railroad failing to furnish to the commissioner the name and address of its registered agent for service of process, any ordinance affecting the operation of the trains of such railroad shall become effective upon receipt of the certified copy thereof by the commissioner.






Part 9 - Contracts, Leases and Lease-Purchase Agreements

§ 7-51-901 - Part definitions.

Whenever used in this part, unless the context otherwise requires:

(1) "Capital improvement property" means any real or tangible property needed for a governmental purpose and having a useful life of one (1) year or more, and any real or tangible personal property with respect to which capital outlay notes can be legally authorized and issued by a municipality;

(2) "Contracting party" means any party to a contract, lease or lease-purchase agreement other than a municipality, and can include individuals, corporations, partnerships, other government agencies, and other business entities;

(3) "Governing body" means the board or body in which the general legislative powers of the municipality are vested;

(4) "Municipality" means any county or incorporated city or town of the state of Tennessee;

(5) "Notice of meeting" means the notice of meeting referred to in this part; and

(6) "Resolution" means any resolution duly adopted by a governing body pursuant to this part.



§ 7-51-902 - Capital improvement property.

Any municipality is authorized to enter into, with any contracting party or parties, contracts, leases or lease-purchase agreements with respect to capital improvement property for terms not to exceed forty (40) years or the useful life of the subject capital improvement property, whichever is less.



§ 7-51-903 - Long-term contracts.

Except as otherwise authorized or provided by law, municipalities are hereby authorized to enter into long-term contracts for such period or duration as the municipality may determine for any purpose for which short-term contracts not extending beyond the term of the members of the governing body could be entered; provided, that § 7-51-902 shall govern the periods or terms of contracts, leases, and lease-purchase agreements with respect to capital improvement property.



§ 7-51-904 - Approval by governing body -- Notice of meeting.

(a) Whenever the period or term, including any renewal term or extension period, of any contract, lease, or lease-purchase agreement for any real property is to be for less than five (5) years, under the authority of § 7-51-902 or § 7-51-903, or for tangible personal property, regardless of the period or term, such contract, lease or lease-purchase agreement shall first be approved by resolution or ordinance duly adopted by the governing body of the municipality, and no such contract, lease, or lease-purchase agreement shall be entered into by a municipality without such approval.

(b) Whenever the period or term, including any renewal term or extension period, of any contract, lease or lease-purchase agreement for any real property is to be for five (5) years or more under the authority of § 7-51-902 or § 7-51-903, a notice of meeting shall be published relative to the meeting at which such contract, lease or lease-purchase agreement will be considered by the governing body of the municipality at least seven (7) days prior to the date set for such meeting. Such notice of meeting shall identify the real property to be considered, the term or terms of such contract, lease or lease-purchase agreement and the contracting party. Such contract, lease or lease-purchase agreement shall be approved by resolution or ordinance adopted by the governing body of the municipality, and no such contract, lease or lease-purchase agreement shall be entered into by a municipality without such approval.

(c) No other or further approval shall be required for any contract, lease or lease-purchase agreement entered into pursuant to this part.



§ 7-51-905 - Construction with other laws.

(a) This part shall in no manner repeal, modify, change, or interfere with any general or special statutes pertaining to municipal or county contracts or leases, including, but not limited to, those statutes pertaining to competitive bidding, conflicts of interest, public building authorities, purchasing, issuance of bonds, borrowing of money and incurring of debts, and appropriations.

(b) The authorization provided by this part shall be additional and supplemental to, and the limitations provided in this part shall not affect the powers or authorizations provided by any other law, and is not in substitution for the powers or authorizations conferred by any other law.



§ 7-51-906 - Proprietary contracts unaffected.

This part shall not affect the powers of any municipality to contract in its proprietary capacity.



§ 7-51-907 - Sewage treatment works and public water systems.

Pursuant to the terms of this part, any municipality is hereby authorized to lease, lease-purchase and/or contract for the construction operation or management of capital improvement property that is all or part of "sewage treatment works" as defined in § 68-221-201, or a "public water system" as defined in § 68-221-703.



§ 7-51-908 - Contracts concerning education.

Municipalities, counties, or school systems may contract among themselves for matters concerning education.



§ 7-51-909 - Tax exemption for capital improvement property.

Any contract, lease or lease-purchase agreement with respect to capital improvement property entered into under the authority of this part and the income from the property shall be exempt from all state, county and municipal taxation except for inheritance, transfer and estate taxes, and except as otherwise provided in this code.



§ 7-51-910 - Contracts for purchase of natural gas, propane gas or electric power.

Notwithstanding any law to the contrary, any contract for the purchase for resale or municipal use of natural gas, propane gas or electric power may be made without complying with competitive bidding requirements.



§ 7-51-911 - Contracts for purchase of gasoline and diesel fuel.

Notwithstanding any other law to the contrary, a municipality may, with the approval of its governing body, enter into a negotiated contract or contracts, including a joint contract or contracts, with other municipalities, with a bank, investment bank or other similar financial institution for the purpose of stabilizing the net expense of the municipality incurred in the purchase of gasoline, diesel or both gasoline and diesel fuel actually purchased by the municipality. Any contract entered into under this section must be for a term of no more than twenty-four (24) months. The authority granted under this section is in addition to, and supplemental to, any existing authority granted a municipality under any other law.






Part 10 - Tennessee Passenger Transportation Services Act

§ 7-51-1001 - Short title.

This part shall be known and cited as the "Tennessee Passenger Transportation Services Act."



§ 7-51-1002 - Governmental entity -- Defined.

As used in this part, "governmental entity" means any political subdivision of the state of Tennessee and any municipality, metropolitan government, county or airport authority.



§ 7-51-1003 - Scope of authority.

(a) Every municipality, or other governmental entity, is hereby expressly authorized and empowered to protect the public health, safety, and welfare by licensing, controlling, and regulating by ordinance or resolution each private passenger-for-hire vehicle providing transportation services operated within the jurisdiction of the municipality or other governmental entity.

(b) Every municipality or other governmental entity is empowered to regulate the following:

(1) Entry into the business of providing passenger transportation service, including taxicab service, within the jurisdiction of that municipality or governmental entity;

(2) The rates charged for the provision of such passenger transportation service;

(3) The establishment of safety and insurance requirements even if they reduce the number of such private passenger vehicles for hire that otherwise would operate within the jurisdiction of the municipality or other governmental entity;

(4) The establishment of stands to be employed by one (1) or a limited number of firms providing passenger transportation;

(5) Limited or exclusive access by such passenger transportation service, including taxicab service, to airports or other facilities operated by or within the jurisdiction of the municipality or other governmental entity;

(6) The drivers of private passenger vehicles for hire;

(7) The routes and stops of fixed route private passenger vehicles for hire; and

(8) Any other requirement adopted to ensure safe and reliable passenger transportation service.



§ 7-51-1004 - Action on behalf of state -- Immunity.

(a) Any municipality or other governmental entity is authorized to carry out this part as acts of government on behalf of the state as sovereign, to the extent the governmental entity deems necessary or appropriate, even if it is anticompetitive in effect.

(b) All immunity of the state of Tennessee from liability under state and federal antitrust law is hereby extended to any municipality or other governmental entity within the scope of authority contained in this part, and, when so doing, a municipality or other governmental entity shall be presumed to be acting in furtherance of state policy.



§ 7-51-1005 - Authority of department of safety unaffected.

(a) Except as provided in § 7-51-1007(c), this part shall not apply to any motor vehicles operating passenger services that are subject to the authority of the department of safety pursuant to title 65, chapter 15.

(b) Except as provided in § 7-51-1007(c), nothing in this part shall be construed as limiting or in any way interfering with the jurisdiction of the department of safety to regulate passenger operations in accordance with title 65, chapter 15.



§ 7-51-1006 - Exemption.

This part shall not apply to any governmental entity of a county having a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor more than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census.



§ 7-51-1007 - Regulation of entry into the business of providing passenger transportation service -- Limousine, sedan, shuttle and taxicab service.

(a) In addition to exercising all the authority granted by all other provisions of this part, every governmental entity in any county having a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, is empowered to regulate entry into the business of providing passenger transportation service, including, but not limited to, limousine, sedan, shuttle and taxicab service.

(b) As used in this section, unless the context otherwise requires:

(1) "Limousine" means any motor vehicle except a taxicab or sedan designed or constructed to accommodate and transport passengers for hire, with an extended wheel base and expanded seating capacity designed for the transport of persons. The vehicle will have additional rear seating capacity, area, and comforts; and shall be designed to transport not more than fourteen (14) in number, exclusive of the chauffeur/driver, and the principal operation of which is confined to the area within the corporate limits of cities and suburban territory adjacent to the cities;

(2) "Sedan" means any motor vehicle, except a limousine or taxicab, designed or constructed to accommodate and transport passengers for hire, that does not have an extended wheel base or an expanded seating capacity designed for the transport of persons. The vehicle will have no additional rear seating capacity, area or comforts; shall be designed to transport not more than five (5) passengers, exclusive of the chauffeur/driver, and the principal operation of which is confined to the area within the corporate limits of cities and suburban territory adjacent to the cities, and not operated on a fixed route or schedule;

(3) "Shuttle" means any motor vehicle designed or constructed to accommodate and transport passengers for hire, not more than fifteen (15) in number, exclusive of the driver, and the principal operation of which is confined to the area within the corporate limits of cities and suburban territory adjacent to the cities, and operated on a fixed route or schedule;

(4) "Taxicab" means any motor vehicle except a limousine or sedan designed or constructed to accommodate and transport passengers for hire, not more than nine (9) in number, exclusive of the driver, and the principal operation of which is confined to the area within the corporate limits of cities and suburban territory adjacent to the cities, and not operated on a fixed route or schedule.

(c) In any county to which this section applies, limousines, sedans, shuttles and taxicabs, as defined in this section, shall comply with the safety rules and regulations and the liability insurance requirements contained in title 65, chapter 15.






Part 11 - Adult-Oriented Establishment Registration Act of 1998

§ 7-51-1101 - Short title.

This part shall be known and may be cited as the "Adult-Oriented Establishment Registration Act of 1998."



§ 7-51-1102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adult bookstore" means a business that offers, as its principal or predominate stock or trade, sexually oriented material, devices, or paraphernalia, whether determined by the total number of sexually oriented materials, devices or paraphernalia offered for sale or by the retail value of such materials, devices or paraphernalia, specified sexual activities, or any combination or form thereof, whether printed, filmed, recorded or live, and that restricts or purports to restrict admission to adults or to any class of adults. The definition specifically includes items sexually oriented in nature, regardless of how labeled or sold, such as adult novelties, risque gifts or marital aids;

(2) "Adult cabaret" means an establishment that features as a principal use of its business, entertainers, waiters, or bartenders who expose to public view of the patrons within such establishment, at any time, the bare female breast below a point immediately above the top of the areola, human genitals, pubic region, or buttocks, even if partially covered by opaque material or completely covered by translucent material, including swim suits, lingerie, or latex covering. "Adult cabaret" includes a commercial establishment that features entertainment of an erotic nature, including exotic dancers, strippers, male or female impersonators, or similar entertainers;

(3) "Adult entertainment" means any exhibition of any adult-oriented motion picture, live performance, display or dance of any type, that has as a principal or predominant theme, emphasis, or portion of such performance, any actual or simulated performance of specified sexual activities or exhibition and viewing of specified anatomical areas, removal of articles of clothing or appearing unclothed, pantomime, modeling, or any other personal service offered customers;

(4) "Adult mini-motion picture theater" means an enclosed building with a capacity of fewer than fifty (50) persons regularly used for presenting material distinguished or characterized by an emphasis on matter depicting, describing or relating to specified sexual activities or specified anatomical areas as defined in this section, for observation by patrons in the building;

(5) "Adult motion picture theater" means an enclosed building with a capacity of fifty (50) or more persons regularly used for presenting material having as a dominant theme or presenting material distinguished or characterized by an emphasis on matter depicting, describing or relating to specified sexual activities or specified anatomical areas as defined in this section, for observation by patrons in the building;

(6) "Adult-oriented establishment" includes, but is not limited to, an adult bookstore, adult motion picture theater, adult mini-motion picture establishment, adult cabaret, escort agency, sexual encounter center, massage parlor, rap parlor, sauna; further, "adult-oriented establishment" means any premises to which the public patrons or members are invited or admitted and that are so physically arranged as to provide booths, cubicles, rooms, compartments or stalls separate from the common areas of the premises for the purpose of viewing adult-oriented motion pictures, or wherein an entertainer provides adult entertainment to a member of the public, a patron or a member, when such adult entertainment is held, conducted, operated or maintained for a profit, direct or indirect. "Adult-oriented establishment" further includes, without being limited to, any adult entertainment studio or any premises that is physically arranged and used as such, whether advertised or represented as an adult entertainment studio, rap studio, exotic dance studio, encounter studio, sensitivity studio, model studio, escort service, escort or any other term of like import;

(7) "Board" means the adult-oriented establishment board, or, if there is in existence in the county a massage registration board appointed by the county mayor, such board may be substituted for the board;

(8) "County," as used in this part, means either a Class A county or a Class B county as classified in § 57-5-103(b). When county legislative body or county mayor is used in this part, it means metropolitan council or metropolitan mayor when applicable to a Class B county;

(9) (A) "Employee" means a person who performs any service on the premises of an adult-oriented establishment on a full-time, part-time, or contract basis, whether or not the person is denominated an employee, independent contractor, agent or otherwise, and whether or not such person is paid a salary, wage, or other compensation by the operator of such business;

(B) "Employee" does not include a person exclusively on the premises for repair or maintenance of the premises or equipment on the premises, or for the delivery of goods to the premises, nor does it include an independent accountant, attorney, or other similar professional incidentally visiting the premises solely to perform accounting, legal or other similar professional services; provided, that the accountant, attorney or other similar professional is not a manager, owner, operator, entertainer, or escort connected with the adult-oriented establishment or the providing of adult entertainment;

(10) "Entertainer" means any person who provides entertainment within an "adult-oriented establishment" as defined in this section, whether or not a fee is charged or accepted for entertainment and whether or not entertainment is provided as an employee, escort or an independent contractor;

(11) "Escort" means a person who, for monetary consideration in the form of a fee, commission, salary or tip, dates, socializes, visits, consorts with, accompanies, or offers to date, socialize, visit, consort or accompany to social affairs, entertainment or places of amusement or within any place of public resort or within any private quarters of a place of public resort;

(12) "Escort service" means a "person" as defined in this section, who, for a fee, commission, profit, payment or other monetary consideration, furnishes or offers to furnish escorts or provides or offers to introduce patrons to escorts;

(13) "Massage parlor" means an establishment or place primarily in the business of providing massage or tanning services where one (1) or more of the employees exposes to public view of the patrons within such establishment, at any time, the bare female breast below a point immediately above the top of the areola, human genitals, pubic region, or buttocks, even if partially covered by opaque material or completely covered by translucent material;

(14) "Notice" means, when required by this part, placing the document in the United States mail with sufficient first-class postage to carry it to its destination to the address of the person being notified as contained in their application, unless such person has notified the board in writing of such person's new address. "Receipt of notification" is presumed three (3) days after the mailing of a notice as provided in this subdivision (14);

(15) "Open office" means an office at the escort service from which the escort business is transacted and that is open to patrons or prospective patrons during all hours during which escorts are working, which is managed or operated by an employee, officer, director or owner of the escort service having authority to bind the service to escort and patron contracts and adjust patron and consumer complaints;

(16) "Operator" means any person, partnership, or corporation operating, conducting or maintaining an adult-oriented establishment;

(17) "Person" means an individual, partnership, limited partnership, firm, corporation or association;

(18) "Rap parlor" means an establishment or place primarily in the business of providing nonprofessional conversation or similar service for adults;

(19) "Sauna" means an establishment or place primarily in the business of providing:

(A) A steam bath; or

(B) Massage services;

(20) "Service-oriented escort" is an escort that:

(A) Operates from an open office;

(B) Does not employ or use an escort runner;

(C) Does not advertise that sexual conduct will be provided to the patron or work for an escort bureau that so advertises; and

(D) Does not offer or provide sexual conduct;

(21) "Service-oriented escort bureau" is an escort bureau that:

(A) Maintains an open office at an established place of business;

(B) Employs or provides only escorts who possess valid permits issued under this part;

(C) Does not use an escort bureau runner; and

(D) Does not advertise that sexual conduct will be provided to a patron;

(22) "Sexual conduct" means the engaging in or the commission of an act of sexual intercourse, oral-genital contact, or the touching of the sexual organs, pubic region, buttocks or female breast of a person for the purpose of arousing or gratifying the sexual desire of another person;

(23) "Sexual encounter center" means a business or commercial enterprise that, as one of its primary business purposes, offers for any form of consideration:

(A) Physical contact in the form of wrestling or tumbling between persons of the opposite sex; or

(B) Physical contact between male and female persons or persons of the same sex when one (1) or more of the persons exposes to view of the persons within such establishment, at any time, the bare female breast below a point immediately above the top of the areola, human genitals, pubic region, or buttocks, even if partially covered by opaque material or completely covered by translucent material;

(24) "Sexual gratification" means sexual conduct as defined in this section;

(25) "Sexual stimulation" means to excite or arouse the prurient interest or to offer or solicit acts of sexual conduct as defined in this section;

(26) "Sexually-oriented escort" is an escort that:

(A) Employs as an employee, agent, or independent contractor an escort bureau runner;

(B) Works for, as an agent, employee, contractor, or is referred to a patron by a sexually-oriented escort bureau;

(C) Advertises that sexual conduct will be provided, or works for, as an employee, agent or independent contractor or is referred to a patron by an escort bureau that so advertises;

(D) Solicits, offers to provide or does provide acts of sexual conduct to an escort patron, or accepts an offer or solicitation to provide acts of sexual conduct for a fee in addition to the fee charged by the escort bureau;

(E) Works as an escort without having a current valid permit issued under this part in such person's possession at all times while working as an escort; or

(F) Accepts a fee from a patron who has not first been delivered a contract;

(27) "Sexually-oriented escort bureau" is an escort bureau that:

(A) Does not maintain an open office;

(B) Employs as an employee, agent, or independent contractor, uses an escort bureau runner;

(C) Advertises that sexual conduct will be provided, or that escorts that provide such sexual conduct will be provided, referred, or introduced to a patron;

(D) Solicits, offers to provide or does provide acts of sexual conduct to an escort patron;

(E) Employs, contracts with or provides or refers escorts who do not possess valid permits issued under this part;

(F) Does not deliver contracts to every patron or customer; or

(G) Employs or contracts with a sexually-oriented escort, or refers or provides to a patron, a sexually-oriented escort;

(28) "Specified anatomical areas" means:

(A) Less than completely and opaquely covered:

(i) Human genitals;

(ii) Pubic region;

(iii) Buttocks; and

(iv) Female breasts below a point immediately above the top of the areola; and

(B) Human male genitals in a discernibly turgid state, even if completely opaquely covered;

(29) "Specified criminal acts" means the following criminal offenses as defined by the Tennessee Code Annotated or the corresponding violation of another state or country:

(A) Aggravated rape;

(B) Rape;

(C) Rape of a child;

(D) Aggravated sexual battery;

(E) Sexual battery by an authority figure;

(F) Sexual battery;

(G) Statutory rape;

(H) Public indecency;

(I) Prostitution;

(J) Promoting prostitution;

(K) Distribution of obscene materials;

(L) Sale, loan or exhibition to a minor of material harmful to minors;

(M) The display for sale or rental of material harmful to minors;

(N) Sexual exploitation of a minor;

(O) Aggravated sexual exploitation of a minor; and

(P) Especially aggravated sexual exploitation of a minor;

(30) "Specified services" means massage services, private dances, private modeling, acting as an escort as defined in this part, and any other live adult entertainment as defined in this section; and

(31) "Specified sexual activities" means:

(A) Human genitals in a state of sexual stimulation or arousal;

(B) Acts of human masturbation, sexual intercourse or sodomy; or

(C) Fondling or erotic touching of human genitals, pubic region, buttocks or female breasts.



§ 7-51-1103 - Adult-oriented establishment board -- Massage registration board as substitute.

(a) There is created in any county in which this part is adopted as provided in § 7-51-1120, an adult-oriented establishment board.

(b) The board shall consist of five (5) members appointed by the county mayor of such counties. If there exists a massage registration board appointed by the county mayor, such board may be used for the adult-oriented establishments, as determined by the county mayor.

(c) If the board consists of the massage registration board, the terms of the board members shall be coextensive with the terms of the massage registration board with no member serving after the expiration of the member's term or removal from the massage registration board. If the board consists of five (5) members appointed by such county mayor, the terms of the board members shall be for four (4) years.

(d) A majority of the members to which the board is entitled shall constitute a quorum.

(e) The board shall serve without compensation, but the members shall receive their actual expenses for attending adult-oriented establishment board meetings.

(f) The board shall select a chair from among its members and the chair shall notify interested persons and members of board meetings.

(g) The board shall meet as often as required to carry out this part.

(h) To further the purposes of this part, the board shall have authority to promulgate procedural rules and any substantive rules consistent with this part that are constitutionally valid and are promulgated in such a way that the board's discretion about whether to grant, deny, revoke, or suspend a license or permit is not unbridled.



§ 7-51-1104 - License to operate -- Required.

(a) Except as provided in subsection (e), from and after July 1, 1998, no adult-oriented establishment shall be operated or maintained in any applicable county without first obtaining a license to operate issued by the county adult-oriented establishment board.

(b) A license may be issued only for one (1) adult-oriented establishment located at a fixed and certain place. Any person, partnership or corporation that desires to operate more than one (1) adult-oriented establishment must have a license for each. No building, premises, structure or other facility that contains any adult-oriented establishment shall contain any other kind of adult-oriented establishment.

(c) No license or interest in a license may be transferred to any person, partnership or corporation.

(d) It is unlawful for any entertainer, employee, escort or operator to knowingly work in or about or to knowingly perform any service directly related to or at the request of the operation of any unlicensed adult-oriented establishment or escort service.

(e) All existing adult-oriented establishments, entertainers, employees, escorts, or operators, at the time this part is given local effect pursuant to § 7-51-1120, must submit an application for an appropriate license or permit within one hundred twenty (120) days of this part becoming effective in such county. All existing adult-oriented establishments, entertainers, employees, escorts, or operators, at the time this part is given local effect pursuant to § 7-51-1120, who timely submit an application for an appropriate license or permit, as set forth in this subsection (e), shall be granted a conditional license or permit maintaining the status quo, pending final judicial review by the trial court. If no timely application is filed within the one-hundred-twenty-day period, or no license or permit is issued by the board or granted through judicial review by the trial court, then the adult-oriented establishment, entertainer, employee, escort, or operator shall cease to operate or to perform such services or entertainment.

(f) No license shall be issued by the board unless the applicant certifies, by proof satisfactory to the board, that the applicant has satisfied the rules, regulations and provisions of the applicable zoning requirements in the county. Any zoning requirement shall be in addition to and not an alternative to any requirement of this part.



§ 7-51-1105 - License to operate -- Application.

(a) Any person, partnership, or corporation desiring to secure a license shall make application to the adult-oriented establishment board. A copy of the application shall be distributed promptly to the county sheriff's department.

(b) The application for a license shall be upon a form provided by the board. An applicant for a license shall furnish the following information under oath:

(1) Name and address, including all aliases;

(2) Written proof that the individual is at least eighteen (18) years of age;

(3) The business, occupation or employment of the applicant in an adult- oriented establishment for five (5) years immediately preceding the date of the application;

(4) The adult-oriented establishment or similar business license history of the applicant; whether such applicant, in previously operating in this or any other county, city or state under license, has had such license revoked or suspended, the reason therefor, and the business activity or occupation subject to such action of suspension or revocation;

(5) Any conviction for or plea of nolo contendere to a specified criminal act, as defined in § 7-51-1102;

(6) The address of the adult-oriented establishment to be operated by the applicant;

(7) (A) If the applicant is a corporation, the application shall specify the name, address, and telephone number of the corporation, the date and the state of incorporation, the name and address of the registered agent for service of process of the corporation, and the names and addresses of the officers and directors of the corporation, and the names and addresses of any persons holding fifty percent (50%) or more of the stock of the corporation;

(B) If the applicant is a partnership, the application shall specify the name and address of the partnership, and the name and address of all general partners of the partnership;

(C) If the partnership is a limited partnership, the application shall specify the name and address of all general partners who have a controlling interest in the partnership; and

(8) A statement by the applicant that the applicant is familiar with this part and is in compliance with this part.

(c) Within ten (10) days of receiving the results of the investigation conducted by the board or the sheriff's department, pursuant to § 7-51-1106(4), the board shall notify the applicant that the application is granted, denied or held for further investigation. Such additional investigation shall not exceed an additional thirty (30) days unless otherwise agreed to by the applicant. Upon the conclusion of such additional investigation, the board shall advise the applicant in writing whether the application is granted or denied.

(d) Failure or refusal of the applicant to give any information relevant to the investigation of the application, or the applicant's refusal or failure to appear at any reasonable time and place for examination under oath regarding the application or the applicant's refusal to submit to or cooperate with any investigation required by this part constitutes an admission by the applicant that the applicant is ineligible for such license and shall be grounds for denial of the license by the board.



§ 7-51-1106 - License to operate -- Qualifications.

To receive a license to operate an adult-oriented establishment, an applicant must meet the following standards:

(1) (A) If the applicant is an individual:

(i) The applicant shall be at least eighteen (18) years of age;

(ii) The applicant shall not have had a license revoked within five (5) years immediately preceding the date of the application;

(iii) The applicant shall not have been convicted of or pleaded nolo contendere to any violation of this part within five (5) years immediately preceding the date of the application; and

(iv) The applicant shall not have been convicted of a specified criminal act, as defined in § 7-51-1102, for which:

(a) Less than two (2) years have elapsed since the date of conviction if the conviction is for a misdemeanor offense;

(b) Less than five (5) years have elapsed since the date of conviction if the conviction is for a felony offense;

(c) Less than five (5) years have elapsed since the date of conviction for two (2) or more misdemeanor offenses occurring within any twelve-month period;

(B) The fact that a conviction is being appealed shall have no effect on disqualification of the applicant;

(2) (A) If the applicant is a corporation:

(i) All officers, directors and stockholders required to be named under § 7-51-1105(b) shall be at least eighteen (18) years of age;

(ii) No officer, director and stockholder required to be named under § 7-51-1105(b) shall have had an adult-oriented establishment license revoked within five (5) years immediately preceding the date of the application;

(iii) No officer, director or stockholder required to be named under § 7-51-1105(b) shall have been convicted of or pleaded nolo contendere to any violation of this part within five (5) years immediately preceding the date of the application; and

(iv) The applicant or officer, director or stockholder required to be named under § 7-51-1105(b) shall not have been convicted of a specified criminal act, as defined in § 7-51-1102, for which:

(a) Less than two (2) years have elapsed since the date of conviction if the conviction is for a misdemeanor offense;

(b) Less than five (5) years have elapsed since the date of conviction if the conviction is for a felony offense; and

(c) Less than five (5) years have elapsed since the date of conviction for two (2) or more misdemeanor offenses occurring within any twelve-month period;

(B) The fact that a conviction is being appealed shall have no effect on disqualification of the applicant;

(3) (A) If the applicant is a partnership, joint venture or any other type of organization where two (2) or more persons have a financial interest:

(i) All persons having a financial interest in the partnership, joint venture or other type of organization shall be at least eighteen (18) years of age;

(ii) All persons having a financial interest in the partnership, joint venture or other type of organization shall not have had a license revoked within five (5) years immediately preceding the date of the application;

(iii) No applicant or person having a financial interest in the partnership, joint venture or other type of organization shall have been convicted of or pleaded nolo contendere to any violation of this part within five (5) years immediately preceding the date of the application; and

(iv) The applicant or any person having a financial interest required to be disclosed shall not have been convicted of a specified criminal act, as defined in § 7-51-1102, for which:

(a) Less than two (2) years have elapsed since the date of conviction if the conviction is for a misdemeanor offense;

(b) Less than five (5) years have elapsed since the date of conviction if the conviction is for a felony offense;

(c) Less than five (5) years have elapsed since the date of conviction for two (2) or more misdemeanor offenses occurring within any twelve-month period;

(B) The fact that a conviction is being appealed shall have no effect on disqualification of the applicant;

(4) No license shall be issued unless the board or sheriff's department has investigated the applicant's qualifications to be licensed. The results of that investigation shall be filed in writing with the board no later than twenty (20) days after the date of the application. The board shall only deny an application for a license for reasons set forth in this part;

(5) An applicant who has been convicted of any "specified criminal activities" may not be denied a permit based on those convictions once the time period required in this section has elapsed.



§ 7-51-1107 - Inspections -- Notice of results.

(a) In order to effectuate this part, the board, its authorized representative or sheriff is empowered to conduct investigations of persons engaged in the operation of any adult-oriented establishment and inspect the license of the operators and establishment for compliance. Refusal of an operation or establishment to permit inspections shall be grounds for revocation, suspension or refusal to issue licenses provided by this part.

(b) Within ten (10) days of receiving the results of the investigation conducted pursuant to § 7-51-1106(4), the board shall notify the applicant that the application is granted, denied or held for further investigation. Such additional investigation shall not exceed an additional thirty (30) days, unless otherwise agreed to by the applicant. Upon the conclusion of such additional investigation, the board shall advise the applicant in writing whether the application is granted or denied.

(c) If an additional investigation is held and is not a result of actions by the applicant, upon the expiration of the thirtieth day from the filing of the application, the applicant shall be permitted to operate the business for which the license is sought, unless or until the board or its authorized representative notifies the applicant of a denial of the application and states the reasons for that denial.



§ 7-51-1108 - Injunctions -- Contempt.

(a) The board has the power and authority to enter into any court of the state of Tennessee having proper jurisdiction to seek an injunction against any person or adult-oriented establishment not in compliance with this part, and is further empowered to enter into any such court to enforce this part in order to ensure compliance with such provisions.

(b) Any violation of an injunction obtained under this section is contempt with a fine of fifty dollars ($50.00).

(c) Each day in contempt of such injunction is considered a separate offense.

(d) The circuit, chancery, or criminal courts of this state and the chancellors and judges of the courts shall have full power, authority, and jurisdiction, upon application by sworn detailed petition filed by the board within their respective jurisdictions, to issue any and all proper restraining orders, temporary and permanent injunctions, and any other writs and processes appropriate to carry out and enforce this part.



§ 7-51-1109 - Revocation, suspension or annulment of licenses.

(a) The board shall revoke, suspend or annul a license or permit for any of the following reasons:

(1) Discovery that false or misleading information or data was given on any application or material facts were omitted from any application;

(2) The operator, entertainer, employee, or any escort violates any provision of this part; provided, that an operator has a duty to supervise conduct on the premises of the adult-oriented establishment and shall be deemed responsible for the conduct of an entertainer, employee, or escort, if the operator knew, or should have known, of the violation and authorized, approved, or, in the exercise of due diligence, failed to take reasonable efforts to prevent the violation;

(3) The operator, entertainer, employee, or escort becomes ineligible to obtain the appropriate license or permit;

(4) Any cost or fee required to be paid by this part is not paid;

(5) Any intoxicating liquor or malt beverage is served or consumed on the premises of the adult-oriented establishment, when an operator, employee, entertainer, or escort knew, or should have known, of the violation and authorized, approved, or, in the exercise of due diligence, failed to take reasonable efforts to prevent the violation;

(6) An operator who, with actual or constructive knowledge, employs an employee who does not have a permit or provides space on the premises, whether by lease or otherwise, to an independent contractor who performs or works as an entertainer without a permit;

(7) Any operator, employee or entertainer sells, furnishes, gives or displays, or causes to be sold, furnished, given or displayed to any minor any adult- oriented entertainment or adult-oriented material;

(8) Any operator, employee or entertainer denies access of law enforcement personnel to any portion of the licensed premises wherein adult-oriented entertainment is permitted or to any portion of the licensed premises wherein adult-oriented material is displayed or sold;

(9) An operator, who with actual or constructive knowledge, fails to maintain the licensed premises in a sanitary condition by allowing continuing violations of the published health code, rules, or regulations specifically applicable in that jurisdiction, based upon an inspection by the appropriate health authority for that jurisdiction; and

(10) Any operator, employee or entertainer is convicted of a specified criminal act, as defined in § 7-51-1102, provided that such violation occurred on the licensed premises.

(b) (1) Notwithstanding anything in this part to the contrary, before revoking or suspending any license or permit, the chair shall give the license holder or permit holder not less than ten (10) nor more than twenty (20) days' written notice of the charges against such license holder or permit holder and of the revocation of such license or permit, or of the period of time such license or permit is to be suspended; such notice shall also advise the license holder or permit holder of the license holder's or permit holder's right to request a hearing before the board. In the event the license holder or permit holder does not request in writing a hearing before the board within the time set forth in such notice, the suspension or revocation shall be effective beginning the date set forth in such notice.

(2) If the license holder or permit holder desires to request a hearing before the board to contest the suspension or revocation, such request shall be made in writing to the county mayor of such county within ten (10) days of the license holder's or permit holder's receipt of the notification from the board. If the license holder or permit holder timely requests such a hearing, the effective date of a suspension or hearing shall be stayed pending the final outcome of judicial proceedings to determine whether such license or permit has been properly revoked or suspended under the law.

(3) If the license holder or permit holder timely requests such a hearing, a public hearing shall be held within fifteen (15) days of the county mayor's receipt of such request before the board, at which time the license holder or permit holder may present evidence contrary to this part. The board shall hear evidence concerning the basis for such suspension or revocation and shall affirm or reverse the suspension or revocation at the conclusion of such hearing; any such hearing shall be concluded no later than twenty-two (22) days after the license holder's or permit holder's receipt of the notification of the suspension or revocation, unless an extension beyond such time period is requested by the license holder or permit holder and granted by the board.

(c) (1) If the board affirms the suspension or revocation, the county attorney for such county shall institute suit for declaratory judgment in a court of record in such county, within five (5) days of the date of any such affirmation seeking an immediate judicial determination of whether such license or permit has been properly revoked or suspended under the law.

(2) Any operator whose license is revoked shall not be eligible to receive a license for five (5) years from the date of revocation.

(3) The applicant shall be entitled to judicial determination of the issues within two (2) days after joinder of issue, and a decision shall be rendered by the court within two (2) days of the conclusion of the hearing.

(4) The board shall have the burden of showing that a revocation or suspension of a license under this section is not arbitrary or capricious. If a board decision is found by the court to be clearly erroneous, the court may overturn the decision as being arbitrary or capricious.

(5) This subsection (c) shall apply in any county that, pursuant to § 7-51-1120, adopts this part as being applicable in its county, unless the county legislative body of that county elects to have subsection (d) apply.

(d) (1) In any county in which the legislative body, in accordance with subdivision (d)(3), elects to make this subsection (d) applicable in its county, if the board affirms the suspension, revocation, or annulment of the license or permit of the holder, the license or permit holder may appeal the decision to a court of record in the county, within ten (10) days of any such affirmation, by common-law writ of certiorari. The appellant shall have the burden of showing to the court that the revocation, suspension, or annulment is illegal, arbitrary or capricious. If a court finds the board decision is clearly erroneous, the court may overturn the decision as being illegal, arbitrary or capricious.

(2) Any operator whose license is revoked shall not be eligible to receive a license for five (5) years from the date of revocation.

(3) The legislative body of any county that, pursuant to § 7-51-1120, adopts this part as being applicable in its county, shall also have the option of electing to make this subsection (d) applicable in its county. Any action by the county may be rescinded by the legislative body, in which case subsection (c) shall apply.



§ 7-51-1110 - Hearings on disciplinary actions -- Judicial review -- Prohibition on operation of business.

(a) As used in this section, "application" means:

(1) An application for a license;

(2) An application for a permit;

(3) An application for a license renewal; and

(4) An application for a permit renewal.

(b) Whenever an application is denied, the chair shall notify the applicant in writing of the reasons for such action; such notice shall also advise the applicant of the applicant's right to request a hearing before the board. All adult-oriented establishments, entertainers, employees, escorts, or operators who timely submit an application for renewal of an appropriate license or permit shall be granted a conditional license or permit maintaining the status quo pending review by the board and final judicial review by the trial court. If the applicant desires to request a hearing before the board to contest the denial of an application, such request shall be made in writing to the county mayor of such county within ten (10) days of the applicant's receipt of the notification of the denial of the application. If the applicant timely requests such a hearing, a public hearing shall be held within fifteen (15) days of the county mayor's receipt of such request before the board, at which time the applicant may present evidence as to why the application should not be denied. The board shall hear evidence concerning the basis for denial of the application and shall affirm or reverse the denial of an application at the conclusion of such hearing; any such hearing shall be concluded no later than twenty-two (22) days after the applicant's receipt of notification of denial of an application, unless an extension beyond such time period is requested by the applicant and granted by the board.

(c) (1) If the board affirms the denial of an application, the office of the county attorney for such county shall institute suit for declaratory judgment in a court of record in such county, within five (5) days of the date of any such denial seeking an immediate judicial determination of whether such application has been properly denied under the law.

(2) The applicant shall be entitled to judicial determination of the issues within two (2) days after joinder of issue, and a decision shall be rendered by the court within two (2) days of the conclusion of the hearing. The applicant shall cooperate in expediting completion of service of process by the board when initiating a declaratory action under this part.

(3) The board shall have the burden of showing that the denial of an application under this section is not arbitrary or capricious. If a denial of the application by the board is found by the court to be clearly erroneous, the court may overturn the action as being arbitrary or capricious.

(4) The provisions of this part mandating judicial review shall control over general provisions for declaratory judgment actions in the event of any conflict.

(5) This subsection (c) shall apply in any county that, pursuant to § 7-51-1120, adopts to make this part applicable in its county, unless the county legislative body of that county elects to have subsection (d) apply.

(d) (1) In any county in which the legislative body, in accordance with subdivision (d)(2), elects to make this subsection (d) applicable in its county, if the board affirms the denial of an application, the applicant may appeal the decision to a court of record in the county, within ten (10) days of any such affirmation, by common-law writ of certiorari. The applicant shall have the burden of showing to the court that the denial is illegal, arbitrary or capricious. If a court finds the board decision is clearly erroneous, the court may overturn the decision as being illegal, arbitrary or capricious.

(2) The legislative body of any county that, pursuant to § 7-51-1120, adopts this part as being applicable in its county, shall also have the option of electing to make this subsection (d) applicable in its county. Any action by the county may be rescinded by the legislative body, in which case subsection (c) shall apply.



§ 7-51-1111 - Termination and renewal of licenses -- Applications -- Fees.

(a) Every license issued under this part will terminate at the expiration of one (1) year from the date of issuance, unless sooner revoked, and must be renewed before operation is allowed in the following year. Any operator desiring to renew a license shall make application to the board. The application for renewal must be filed not later than sixty (60) days before the license expires. The application for renewal shall be filed in triplicate with and dated by the board. A copy of the application for renewal shall be distributed promptly by the chair of the board to the applicable county sheriff. The application for renewal shall contain such information and data relevant to the renewal request, including information related to the applicant's qualifications or whether there are grounds for denial of renewal, and shall be given under oath or affirmation, as may be required by the board, but not less than the information contained in the original application.

(b) A license renewal fee of one hundred dollars ($100) shall be submitted with the application for renewal. In addition to the renewal fee, a late penalty of fifty dollars ($50.00) shall be assessed against the applicant who files for a renewal less than thirty (30) days before the license expires. If the application is denied, one half (1/2) of the fee shall be returned.

(c) If the sheriff's department is aware of any information bearing on the operator's qualifications, the information shall be filed in writing with the board not later than ten (10) days after the date of the application for renewal.

(d) Every permit issued under this part will terminate at the expiration of one (1) year from the date of issuance, unless sooner revoked, and must be renewed before an entertainer is allowed to provide entertainment in an adult-oriented establishment in the following calendar year. Any entertainer desiring to renew a permit shall make application to the board. The application for renewal must be filed not later than thirty (30) days before the permit expires. The application for renewal shall be filed in triplicate with and dated by the board. A copy of the application for renewal shall be distributed promptly by the board to the sheriff. The application for renewal shall be upon a form provided by the board and shall contain such information and data relative to the renewal request, such as the applicant's qualifications, or whether there are grounds for denying the renewal, given under oath or affirmation, as may be required by the board.

(e) A permit renewal fee of fifteen dollars ($15.00) shall be submitted with the application for renewal. In addition to the renewal fee, a late penalty of five dollars ($5.00) shall be assessed against the applicant who files for renewal less than thirty (30) days before the license expires. If the application is denied, one half (1/2) of the fee shall be returned.

(f) If the sheriff's department is aware of any information bearing on the entertainer's qualifications, that information shall be filed in writing with the board not later than ten (10) days after the date of the application for renewal.

(g) Notwithstanding anything in this part to the contrary, any application for renewal of a license or for renewal for a permit shall be handled, investigated, and approved or denied within the same time periods as those established in this part for original license applications and permit applications. In the event a license renewal application or permit renewal application is denied, the applicant shall have all rights of appeal to the board as set forth in § 7-51-1110.



§ 7-51-1112 - Hours open for inspection.

The public portion of all adult-oriented establishments shall be open to inspection at all reasonable times by the applicable sheriff's department or such other persons as the board may designate.



§ 7-51-1113 - Duties and responsibilities of operators, entertainers and employees.

(a) The operator shall maintain a register of all employees, entertainers, or escorts, showing for each person the name, permit number issued under this part, any aliases used, home address, age, birth date, sex, height, weight, color of hair and eyes, telephone number, social security number, driver license number, date of employment and termination, and duties associated with the adult-oriented establishment. This information on each employee shall be maintained in the register on the premises for a period of three (3) years following termination.

(b) The operator shall make the register of employees available immediately for inspection by the board or sheriff's department upon demand of a member of the board or sheriff's department at all reasonable times.

(c) Every act or omission by an employee constituting a violation of this part shall be deemed the act or omission of the operator if such act or omission occurs either with the authorization, knowledge, or approval of the operator, or as a result of the operator's negligent failure to supervise the employee's conduct, and the operator shall be punishable for such act or omission in the same manner as if the operator committed the act or caused the omission.

(d) An operator shall be responsible for supervising the conduct of all entertainers and employees while on the licensed premises, and shall exercise due diligence in taking reasonable efforts to prevent acts or omissions of any entertainers or employees constituting a violation of this part, with the operator's failure to reasonably fulfill this duty constituting a ground for determining whether the operator's license shall be revoked, suspended or renewed.

(e) No employee of an adult-oriented establishment shall allow any minor to loiter around or to frequent an adult-oriented establishment or to allow any minor to view adult entertainment as defined in this part.

(f) Every adult-oriented establishment shall be physically arranged in such a manner that the entire interior portion of the booths, cubicles, rooms or stalls, wherein adult entertainment is provided, shall be visible from the common area of the premises. Visibility shall not be blocked or obscured by doors, curtains, partitions, drapes or any other obstruction whatsoever.

(g) The operator shall be responsible for and shall provide that any room or area used for the purpose of viewing adult-oriented motion pictures or other types of live adult entertainment shall be readily accessible at all times and shall be continuously opened to view in its entirety.

(h) The license shall be conspicuously displayed in the common area of the premises at all times.

(i) The permit shall be kept by an employee, entertainer, or escort so that it is readily available for display immediately upon request by any member of the county sheriffs department or other appropriate law enforcement official, any board member, or any person designated by the board to assist it in enforcing this part. Each employee, entertainer, or escort shall immediately display or disclose the employee, entertainer, or escort's valid permit number to any customer upon request.



§ 7-51-1114 - Prohibited activities.

(a) No operator, entertainer or employee of an adult-oriented establishment, either on the premises or in relation to the person's role as an operator, entertainer, or employee of an adult-oriented establishment, shall permit to be performed, offer to perform, perform, or allow patrons to perform sexual intercourse or oral or anal copulation or other contact stimulation of the genitalia.

(b) No operator, entertainer or employee of an adult-oriented establishment shall encourage or permit any person upon the premises to touch, caress or fondle the breasts, buttocks, anus or genitals of any operator, entertainer or employee.

(c) No entertainer, employee, or customer shall be permitted to have any physical contact with any other on the premises during any performance and all performances shall only occur upon a stage at least eighteen inches (18'') above the immediate floor level and removed at least six feet (6') from the nearest entertainer, employee, or customer.

(d) (1) No employee or entertainer, while on the premises of an adult-oriented establishment, may:

(A) Engage in sexual intercourse;

(B) Engage in deviant sexual conduct;

(C) Appear in a state of nudity; or

(D) Fondle such person's own genitals or those of another.

(2) For the purpose of this section, "nudity" means the showing of the human male or female genitals or pubic area with less than a fully opaque covering, the showing of the female breast with less than a fully opaque covering of any part of the nipple, or the showing of the covered male genitals in a discernibly turgid state.

(e) If the license holder operates an escort bureau, such bureau shall not be operated as a sexually-oriented escort bureau as defined in this part.

(f) No permit holder of an escort bureau shall conduct oneself as a sexually-oriented escort as defined in this part.

(g) No license holder shall advertise that such license holder offers sexual stimulation or sexual gratification as defined in this part.



§ 7-51-1115 - Entertainers or escorts -- Permits -- Required.

No person shall be an entertainer, employee, or escort in an adult-oriented establishment without a valid permit issued by the board.



§ 7-51-1116 - Entertainers or escorts -- Permits -- Application.

(a) Any person desiring to secure a permit as an entertainer, employee, or escort shall make application to the board. The application shall be filed in triplicate with and dated by the board. A copy of the application shall be distributed promptly by the board to the sheriff's department.

(b) The application for a permit shall be upon a form provided by the board. An applicant for a permit shall furnish the following information under oath:

(1) Name and address, including all aliases;

(2) Written proof that the individual is at least eighteen (18) years of age;

(3) The applicant's height, weight, color of eyes and hair;

(4) The adult-oriented establishment or similar business permit history of the applicant; whether such person, in previously operating in this or any other city or state under permit, has had such permit revoked or suspended, the reason for the revocation or suspension, and the business activity or occupation subject to such action of suspension or revocation;

(5) Any conviction for or plea of nolo contendere to a specified criminal act, as defined in § 7-51-1102;

(6) Two (2) portrait photographs at least two inches by two inches (2'' x 2'') of the applicant; and

(7) A statement by the applicant that the applicant is familiar with this part and is in compliance with this part.

(c) Within ten (10) days of receiving the results of the investigation conducted by the board or sheriff's department, the board shall notify the applicant that the applicant's application is granted, denied or held for further investigation. Such additional investigation shall not exceed an additional thirty (30) days unless otherwise agreed to by the applicant. Upon the conclusion of such additional investigations, the board shall advise the applicant in writing whether the application is granted or denied.

(d) If an additional investigation is held that is not caused by actions of the applicant, upon the expiration of the thirtieth day from the filing of the application, the applicant shall be permitted conditionally to work as an entertainer, employee, or escort pending final judicial review by the trial court of a decision by the board to deny the application.

(e) Failure or refusal of the applicant to give any information relevant to the investigation of the application, or the applicant's refusal or failure to appear at any reasonable time and place for examination under oath regarding the application, or the applicant's refusal to submit to or cooperate with any investigation required by this part, constitutes an admission by the applicant that the applicant is ineligible for such permit, and is grounds for denial thereof by the board.



§ 7-51-1117 - Entertainers, employees or escorts -- Permits -- Qualifications -- Investigations.

(a) To receive a permit as an entertainer, employee or escort, an applicant must meet the following standards:

(1) (A) The applicant shall be at least eighteen (18) years of age;

(B) The applicant shall not have had a permit revoked within two (2) years immediately preceding the date of the application;

(C) The applicant shall not have been convicted of a specified criminal act, as defined in § 7-51-1102, for which:

(i) Less than two (2) years have elapsed since the date of conviction if the conviction is for a misdemeanor offense;

(ii) Less than five (5) years have elapsed since the date of conviction if the conviction is for a felony offense; and

(iii) Less than five (5) years have elapsed since the date of conviction for two (2) or more misdemeanor offenses occurring within any twelve-month period;

(2) The fact that a conviction is being appealed shall have no effect on disqualification of the applicant;

(3) An applicant who has been convicted of any specified criminal activities may not be denied a permit based on those convictions once the time period required in subdivision (a)(1)(C) has elapsed.

(b) No permit shall be issued until the board or sheriff's department has investigated the applicant's qualifications to receive a permit. The results of that investigation shall be filed in writing with the board no later than thirty (30) days after the date of the application. The board shall only deny a permit application for reasons set forth in this part.



§ 7-51-1118 - Entertainers and escorts -- Permits -- Fees.

(a) A license fee of five hundred dollars ($500) shall be submitted with the application for a license.

(b) A permit fee of one hundred dollars ($100) shall be submitted with the application for a permit.



§ 7-51-1119 - Penalties for violation of part.

(a) (1) A violation of this part shall, for a first offense, be a Class B misdemeanor, punishable by a fine only of five hundred dollars ($500), and shall result in the suspension or revocation of any license.

(2) A second or subsequent violation of this part is a Class A misdemeanor, and shall result in the suspension or revocation of any license.

(b) Each violation of this part shall be considered a separate offense, and any violation continuing more than one (1) hour of time shall be considered a separate offense for each hour of violation.



§ 7-51-1120 - Local approval required.

This part shall be local in effect and shall become effective in a particular county upon the contingency of a two-thirds (2/3) vote of the county legislative body adopting this part.



§ 7-51-1121 - Part not exclusive or preemptory of local laws or regulations.

(a) Nothing in this part shall preempt or prevent political subdivisions in this state from enacting and enforcing other lawful and reasonable restrictions, regulations, licensing, zoning, and other criminal, civil or administrative provisions concerning the location, configuration, code compliance, or other business operations or requirements of adult-oriented establishments and sexually-oriented businesses. Except as specified in this part, such other lawful and reasonable restrictions, regulations, licensing, and other criminal, civil, or administrative provisions shall not be a basis for the board's denying, revoking, or suspending a license or permit under this part.

(b) Notwithstanding subsection (a) or any other law to the contrary, if a city or other political subdivision in this state chooses to enact and enforce its own regulatory scheme for adult-oriented establishments and sexually-oriented businesses, then this part shall not apply within the jurisdiction of such city or other political subdivision.



§ 7-51-1122 - Criminal conviction record check.

(a) The general assembly hereby declares that conducting a criminal conviction record check of an applicant desiring a license to operate an adult-oriented establishment is for a law enforcement purpose and that conducting a criminal conviction record check of applicants desiring a permit to perform as an entertainer at an adult-oriented establishment is also for a law enforcement purpose. Notwithstanding § 7-51-1121(b), or any other law to the contrary, those counties, cities or other political subdivisions that choose to license and regulate adult-oriented establishments and sexually-oriented businesses, either by adopting this part or by enacting and enforcing their own regulatory scheme that disqualifies an applicant for the conviction of a criminal act, shall require that all applicants for a license or permit to operate an adult-oriented establishment or to perform as an entertainer at an adult-oriented establishment shall submit a full set of fingerprints to the county, city or other political subdivision for positive identification of the applicant and the county, city or other political subdivision shall conduct a criminal conviction records check of the applicant.

(b) (1) Upon receipt of an application, the county, city or other political subdivision that licenses or permits operators or entertainers shall:

(A) Conduct a criminal conviction record check through such computer terminals available to it or other means of access to criminal convictions that are maintained by the county, city or other political subdivision, the Tennessee bureau of investigation and the federal bureau of investigation; and

(B) Forward the applicant's fingerprints to the Tennessee bureau of investigation, which shall verify the identity of the applicant and shall conduct its own criminal conviction record check itself and forward the results of that investigation to the requesting county, city or other political subdivision.

(2) If no disqualifying criminal conviction is identified by the county, city or other political subdivision or by the Tennessee bureau of investigation, the Tennessee bureau of investigation shall forward a set of the applicant's fingerprints to the federal bureau of investigation for verification of the applicant's identity and request the federal bureau of investigation to conduct a criminal conviction record check investigation using the fingerprints.

(3) The results of criminal conviction record investigations shall be used for the limited purpose of determining the applicant's qualifications for a license to operate an adult-oriented establishment or for a permit to perform as an entertainer at an adult-oriented establishment.

(c) Fingerprints shall be submitted on authorized fingerprint cards or by electronic, machine-readable data, or other means approved by the Tennessee bureau of investigation and the federal bureau of investigation.

(d) Any cost incurred in conducting such criminal conviction records investigations shall be paid by the county, city or other political subdivision making the request of the Tennessee bureau of investigation or the federal bureau of investigation. The county, city or other political subdivision may include such cost as part of any fee it charges for processing the applicant's license or permit.






Part 12 - Demolition of Historic Structures

§ 7-51-1201 - Restrictions on demolition of residential structures -- Approval of demolition.

No owner may demolish any residential structure that meets all of the following criteria, unless the county or municipal legislative body, as provided in this part, approves by majority vote such demolition:

(1) The residential structure was originally constructed before 1865;

(2) The residential structure is reparable at a reasonable cost; and

(3) The residential structure has an historical significance besides age itself, including, but not limited to, uniqueness of architecture, occurrence of historical events, notable former residents, design by a particular architect, or construction by a particular builder.



§ 7-51-1202 - Jurisdiction.

(a) If such property is located within the boundaries of a municipality, the municipal legislative body shall approve the demolition and no county approval shall be required.

(b) If such property is located outside the boundaries of a municipality, the county legislative body shall approve the demolition.



§ 7-51-1203 - Approval not granted -- Condemnation or purchase.

If approval is not granted, the county or municipality shall proceed with a condemnation proceeding as provided in title 29, chapter 17, or purchase the property in question within a reasonable period of time, which shall not exceed ninety (90) days.



§ 7-51-1204 - Applicability of part.

This part shall apply in any county having a population of more than three hundred thousand (300,000), according to the 1980 federal census or any subsequent federal census, and shall be inapplicable to such residential structures within the right-of-way of projects administered by the department of transportation whenever a determination has been made that such structures are of historical significance and plans for their disposition or preservation have been coordinated with and concurred in by the state historic preservation officer of the Tennessee historical commission.






Part 13 - Civil Service Notice

§ 7-51-1301 - Notice of examinations.

(a) For civil service employment, notices shall be posted for any examinations given by any municipal government or any county government or any metropolitan government to establish promotion eligibility for civil service employment.

(b) Such notice shall be posted at least thirty (30) days prior to the examination.

(c) The chief executive officer of any local government may, upon written notice to an affected department head, waive the posting requirement of this section.






Part 14 - Adult-Oriented Establishments

§ 7-51-1401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adult" means a person who has attained eighteen (18) years of age;

(2) "Adult cabaret" means a cabaret that features topless dancers, go-go dancers, exotic dancers, strippers, male or female impersonators, or similar entertainers;

(3) "Adult entertainment" means any exhibition of any adult-oriented motion picture, live performance, display or dance of any type, that has as a significant or substantial portion of such performance, any actual or simulated performance of specified sexual activities, including removal of articles of clothing or appearing unclothed;

(4) "Adult-oriented establishment" means any commercial establishment, business or service, or portion thereof, that offers, as its principal or predominant stock or trade, sexually-oriented material, devices, or paraphernalia or specified sexual activities, or any combination or form thereof, whether printed, filmed, recorded or live and that restricts or purports to restrict admission to adults or to any class of adults. "Adult-oriented establishment" includes, but is not limited to:

(A) "Adult book stores" means any corporation, partnership or business of any kind that has as its principal or predominant stock or trade, books, magazines or other periodicals and that offers, sells, provides or rents for a fee:

(i) Is available for viewing by patrons on the premises by means of the operation of movie machines or slide projectors; or

(ii) Has a substantial portion of its contents devoted to the pictorial depiction of sadism, masochism or bestiality; or

(iii) Has as its principal theme the depiction of sexual activity by, or lascivious exhibition of, the uncovered genitals, pubic region or buttocks of children who are or appear to be under eighteen (18) years of age;

(B) "Adult motion picture theatres" means an enclosed building used for presenting film presentations that are distinguished or characterized by an emphasis on matter depicting, describing or relating to specified sexual activities for observation by patrons therein; and

(C) "Adult shows" or "adult peep shows" means all adult shows, exhibitions, performances or presentations that contain acts or depictions of specified sexual activities;

(5) "Bestiality" means sexual activity, actual or simulated, between a human being and an animal;

(6) "Family recreation center" means any facility, which is oriented principally toward meeting the athletic or recreational needs of families and whose targeted customer is a minor child, including, but not limited to, the provision of one (1) or more of the following:

(A) Ice skating;

(B) Roller skating;

(C) Skateboarding;

(D) Paintball;

(E) Mini-golf;

(F) Bowling;

(G) Go-carts;

(H) Climbing facilities;

(I) Athletic fields or courts; or

(J) Other similar athletic or recreation activities;

(7) "Masochism" means sexual gratification achieved by a person through, or the association of sexual activity with, submission or subjection to physical pain, suffering, humiliation, torture or death;

(8) "Person" means an individual, partnership, limited partnership, firm, corporation or association;

(9) "Sadism" means sexual gratification achieved through, or the association of sexual activity with, the infliction of physical pain, suffering, humiliation, torture or death upon another person or animal;

(10) "Sexually-oriented material" means any book, article, magazine, publication or written matter of any kind, drawing, etching, painting, photograph, motion picture film or sound recording that depicts sexual activity, actual or simulated, involving human beings or human beings and animals, that exhibits uncovered human genitals or pubic region in a lewd or lascivious manner, or that exhibits human male genitals in a discernibly turgid state, even if completely covered; and

(11) "Specified sexual activities" means activities, services or performances that include the following sexual activities or the exhibition of the following anatomical areas:

(A) Human genitals in a state of sexual stimulation or arousal;

(B) Acts of human masturbation, sexual intercourse, sodomy, cunnilingus, fellatio or any excretory function, or representation thereof; or

(C) Fondling or erotic touching of human genitals, pubic region, buttocks or female breasts.



§ 7-51-1402 - Hours of operation for adult-oriented establishment.

(a) No adult-oriented establishment shall open to do business before eight o'clock a.m. (8:00 a.m.), Monday through Saturday; and no such establishment shall remain open after twelve o'clock (12:00) midnight, Monday through Saturday. No adult-oriented establishment shall be open for business on any Sunday or a legal holiday as designated in § 15-1-101.

(b) A local ordinance, resolution or private act may establish opening hours for adult-oriented establishments that are later than eight o'clock a.m. (8:00 a.m.) and closing hours that are earlier than twelve o'clock (12:00) midnight, but in no event may such ordinances, resolutions or private acts extend the opening hours to earlier than eight o'clock a.m. (8:00 a.m.) or the closing hours to later than twelve o'clock (12:00) midnight.



§ 7-51-1403 - Physical design of premises.

No person shall own, operate, manage, rent, lease or exercise control over any commercial building, structure, premises or portion or part of any commercial building, structure or premises that is an adult-oriented establishment and that contains:

(1) Partitions between subdivisions of a room, portion or part of a building, structure or premises having an aperture that is designed or constructed to facilitate sexual activity between persons on either side of the partition; or

(2) Booths, stalls, or partitioned portions of a room or individual rooms, used for the viewing of motion pictures or other forms of entertainment, having doors, curtains or portal partitions, unless such booths, stalls, partitioned portions of a room or individual rooms so used shall have at least one (1) side open to adjacent public rooms so that the area inside is visible to persons in adjacent public rooms. Such areas shall be lighted in a manner that the persons in the areas used for viewing motion pictures or other forms of entertainment are visible from the adjacent public rooms, but such lighting shall not be of such intensity as to prevent the viewing of motion pictures or other offered entertainment.



§ 7-51-1404 - Penalty.

A first offense for a violation of this part is a Class B misdemeanor, punishable only by a fine of five hundred dollars ($500); and a second or subsequent such offense is a Class A misdemeanor.



§ 7-51-1405 - Hours of operation for live, stage adult entertainment.

The opening and closing time limitations placed on adult-oriented establishments in § 7-51-1402 shall not apply to an establishment or the portion of an establishment that offers only live, stage adult entertainment in a theatre, adult cabaret, or dinner show type setting.



§ 7-51-1406 - Local laws not preempted.

Nothing in this part shall preempt an ordinance, regulation, restriction or license that was lawfully adopted or issued by a political subdivision prior to the enactment of Acts 2007, ch. 541, or prevent or preempt a political subdivision in this state from enacting and enforcing in the future other lawful and reasonable restrictions, regulations, licensing, zoning or other civil or administrative provisions concerning the location, configuration, code compliance or other business operations or requirements of adult-oriented establishments and sexually-oriented businesses.



§ 7-51-1407 - Restrictions on locations of adult-oriented businesses.

(a) (1) An adult-oriented establishment or adult cabaret shall not locate within one thousand feet (1,000') of a child care facility, a private, public, or charter school, a public park, family recreation center, a residence, or a place of worship.

(2) For the purposes of subdivision (a)(1), measurements shall be made in a straight line in all directions, without regard to intervening structures or objects, from the nearest point on the property line of a parcel containing an adult-oriented establishment to the nearest point on the property line of a parcel containing a child care facility, a private, public, or charter school, a public park, family recreation center, a residence, or a place of worship.

(b) Subsection (a) shall not apply to an adult-oriented business located in an otherwise prohibited location in operation on July 1, 2007, and the business activity shall be deemed an existing use of the property; provided, that the business remains in continuous operation as an adult-oriented business regardless of change of ownership.






Part 15 - Employees' Political Freedoms

§ 7-51-1501 - Rights guaranteed to local government employees.

Notwithstanding any county, municipal, metropolitan, or other local governmental charter to the contrary, and notwithstanding any resolution or ordinance adopted by any such county, municipality or other local governmental unit to the contrary, every employee of every such local governmental unit shall enjoy the same rights of other citizens of Tennessee to be a candidate for any state or local political office, the right to participate in political activities by supporting or opposing political parties, political candidates, and petitions to governmental entities; provided, further, the city, county, municipal, metropolitan or other local government is not required to pay the employee's salary for work not performed for the governmental entity; and provided, further, that unless otherwise authorized by law or local ordinance, an employee of a municipal government or of a metropolitan government shall not be qualified to run for elected office in the local governing body of such local governmental unit in which the employee is employed.



§ 7-51-1502 - Rights under § 5-5-102.

The rights granted to county employees under § 5-5-102(c)(1) are preserved.



§ 7-51-1503 - Time off for political activities limited.

Any time off from work used by the employee for participation in political activities shall be limited to earned days off, vacation days, or by any other arrangements worked out between the employee and the municipal or county governmental body.






Part 16 - Natural Disaster Relief

§ 7-51-1601 - Definitions -- Assistance to private residential property owners.

(a) As used in this section, unless the context otherwise requires:

(1) "Natural disaster" means a disaster that has caused widespread devastation in an area and includes an area that has been declared by the governor to be a disaster area; and

(2) "Private residential property" means the property of a person who qualifies for property tax relief under §§ 67-5-702 -- 67-5-704.

(b) When a natural disaster occurs, a municipality or county shall have access to and may spend public funds to assist in cleaning up debris and fallen trees on private residential property, if a request is made by the owner of the property for such assistance.

(c) The municipality or county shall by ordinance or resolution, as appropriate, adopt a plan for providing assistance for natural disaster relief to private residential property authorized by this section.






Part 17 - Leave Policy for Arrested Employees

§ 7-51-1701 - Leave policy for arrested employee -- Restoring back pay.

If a municipality or county has or implements a personnel policy that places an employee on leave for any period of time immediately following any arrest of the employee, the municipality or county must also implement a policy of restoring back pay to the employee if the charges are dropped or the employee is found not guilty of the charges. This requirement shall not apply if the employee pleads guilty to the charges or enters into a plea agreement on the charges.






Part 18 - Equal Access to Intrastate Commerce Act

§ 7-51-1801 - Short title -- Part definitions.

(a) This part shall be known and may be cited as the "Equal Access to Intrastate Commerce Act."

(b) As used in the part, the term:

(1) "County" includes any county having a metropolitan form of government; and

(2) "Local government" means a municipality or county.



§ 7-51-1802 - Local government authority regarding civil rights, leave policies, and health insurance.

(a) (1) No local government shall by ordinance, resolution, or any other means impose on or make applicable to any person an anti-discrimination practice, standard, definition, or provision that shall deviate from, modify, supplement, add to, change, or vary in any manner from:

(A) The definition of "discriminatory practices" in § 4-21-102 or deviate from, modify, supplement, add to, change, or vary any term used in such definition and also as defined in such section; or

(B) Other types of discrimination recognized by state law but only to the extent recognized by the state.

(2) Any such practice, standard, definition, or provision imposed or made applicable to any person by a local government prior to May 23, 2011, shall be null and void.

(b) (1) (A) No local government shall by ordinance, resolution, contract or any other means authorize or mandate, as a condition of a doing business within the jurisdictional boundaries of a local government or contracting with a local government, that employers establish a leave policy that deviates from, modifies, supplements, adds to, changes, or varies in any manner from state statutorily imposed or recognized requirements such as those authorized pursuant to § 4-21-408.

(B) Subdivision (b)(1)(A) shall not apply if the local government is entering into a contract with the federal government and the federal government requirements are different from those imposed pursuant to state law.

(c) Except to the extent specifically required pursuant to any federal law, no local government shall by ordinance, resolution, contract or any other means, mandate or require, as a condition of doing business within the jurisdictional boundaries of the local government or contracting with the local government, that employers must provide health insurance benefits to persons employed by such employer.

(d) Subsections (a), (b) and (c) shall not apply with respect to employees of a local government.






Part 19 - Grants for Development of Blighted Properties

§ 7-51-1901 - Public policy -- Purpose.

(a) It is the public policy of this state that a mechanism should be created to enable local governments to provide grants which would encourage housing development or encourage the repair, rebuilding and renovations of existing facilities and structures in neighborhoods whose stability depends upon the elimination of blight and the upgrading of structural needs of a facility.

(b) Remodeling and eliminating blight serves a valid public purpose for the stabilization of the value of the neighborhood and increases the value of the facility being rehabilitated.



§ 7-51-1902 - Part definitions -- Authority to develop grant programs.

(a) As used in this part:

(1) "Blighted" has the meaning ascribed to that term in title 13, chapters 20 and 21; and

(2) "Local government" means a municipality, county or county having a metropolitan form of government.

(b) Local governments are authorized to develop grant programs to be paid from the general fund of the local government to homeowners and developers who invest in blighted property for the purpose of stabilizing the value of the neighborhood and increasing the value of the facilities being constructed or rehabilitated which are located on blighted property.



§ 7-51-1903 - Submission of grant program to attorney general and reporter for review and approval.

Prior to offering any grants under a program developed by the local government, the local government shall submit the grant program to the attorney general and reporter for the review and approval of the attorney general and reporter to ensure the grants will not be offered in an arbitrary and capricious manner and in no way violate:

(1) Constitutional requirements of Tennessee Constitution, Article II, § 28 requiring equal and uniform taxation of property; and

(2) Section 29-17-102(2).









Chapter 52 - Municipal Electric Plants

Part 1 - Municipal Electric Plant Law of 1935

§ 7-52-101 - Short title.

This part shall be known and may be cited as the "Municipal Electric Plant Law of 1935."



§ 7-52-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Acquire" means to purchase, lease, construct, reconstruct, replace, or acquire by gift;

(2) "Dispose" means to sell, lease, or otherwise transfer any interest in property;

(3) "Electric plant" means generating, transmission, or distribution systems, together with all other facilities, equipment and appurtenances necessary or appropriate to any such systems for the furnishing of electric power and energy for lighting, heating, power or any other purpose for which electric power and energy can be used;

(4) "Electric service" means the furnishing of electric power and energy for lighting, heating, power or any other purpose for which electric power and energy can be used;

(5) "Federal agency" includes the United States, the president of the United States, the department of housing and urban development, Tennessee Valley authority, or any other similar agency, instrumentality or corporation of the United States, that has heretofore been or may hereafter be created by or pursuant to any act or acts of the congress of the United States;

(6) "Governing body" means the county legislative body, board, body or commission having general charge of the municipality;

(7) "Improve" means to acquire any improvement;

(8) "Improvement" means any improvement, extension, betterment, or addition to any electric plant;

(9) "Law" means any act or statute, general, special or local, of the state of Tennessee, including, but not limited to, the charter of any municipality; and

(10) "Municipality" means any county, metropolitan government, incorporated city or town in the state of Tennessee.



§ 7-52-103 - Powers of municipalities.

(a) Every municipality has the power and is authorized to:

(1) Acquire, improve, operate and maintain within or without the corporate or county limits of such municipality, and within the corporate or county limits of any other municipality, with the consent of such other municipality, an electric plant and to provide electric service to any person, firm, public or private corporation, or to any other user or consumer of electric power and energy, and charge for the electric service;

(2) Acquire, improve or use jointly with any other municipality a transmission line or lines together with all necessary and appropriate facilities, equipment and appurtenances for the purpose of transmitting power and energy or connecting their respective electric plants with a wholesale source of supply and, to this end, such municipality may provide by contract for the method of holding title, for the allocation of responsibility for operation and maintenance and for the allocation of expenses and revenues;

(3) Accept grants, loans or other financial assistance from any federal agency, for or in aid of the acquisition or improvement of any electric plant;

(4) Contract debts for the acquisition or improvement of any electric plant, borrow money, and issue bonds and notes pursuant to the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, to finance such acquisition or improvements;

(5) Assess, levy and collect unlimited ad valorem taxes on all property subject to taxation to pay such bonds, and the interest on the bonds;

(6) Acquire, hold and, subject to the applicable provisions of any bonds or contracts, dispose of any property, real or personal, tangible or intangible, or any right or interest in any such property in connection with any electric plant, and whether or not subject to mortgages, liens, charges or other encumbrances, but no municipality shall dispose of all or substantially all of its electric plant, except as provided in § 7-52-132;

(7) Make contracts and execute instruments containing such covenants, terms and conditions as in the discretion of the municipality may be necessary, proper or advisable for the purpose of obtaining loans from any source, or grants, loans or other financial assistance from any federal agency; make all other contracts and execute all other instruments as in the discretion of the municipality may be necessary, proper or advisable in or for the furtherance of the acquisition, improvement, operation and maintenance of any electric plant and the furnishing of electric service; and carry out and perform the covenants and terms and conditions of all such contracts and instruments;

(8) Enter on any lands, waters and premises for the purpose of making surveys, soundings and examinations in connection with the acquisition, improvement, operation or maintenance of any electric plant and the furnishing of electric service; and

(9) Do all acts and things necessary or convenient to carry out the powers expressly given in this part.

(b) In addition to the powers listed in subsection (a), each municipality has the power and is authorized to promote economic and industrial development through participation both as a borrower and a lender in the rural economic development loan and grant program established and administered by the rural development administration or its successor.

(c) In addition to the authority granted under otherwise applicable law, each municipality operating an electric plant has the power and is authorized within its service area and on behalf of its municipality, acting through the authorization of the board or supervisory body having responsibility for the municipal electric plant, to contract to establish a joint venture or other business relationship with one (1) or more third parties to provide the services authorized by § 7-52-601; provided, that, with respect to cable services, at least one (1) such third party shall be a current franchise holder that has been providing services in any state, either itself or its predecessor or predecessors, for not less than three (3) years at the time of the establishment of the joint venture or other business relationship. Any such joint venture or other business relationship shall be subject to §§ 7-52-602 -- 7-52-609.

(d) In addition to the authority granted under otherwise applicable law, each municipality operating an electric plant has the power and is authorized on behalf of its municipality, acting through the authorization of the board or supervisory body having responsibility for the municipal electric plant, to establish a joint venture or any other business relationship with one (1) or more third parties to provide related services, subject to §§ 7-52-402 -- 7-52-407. No contract or agreement between a municipal electric system and one (1) or more third parties for the provision of related services that provides for the joint ownership or joint control of assets, the sharing of profits and losses, or the sharing of gross revenues shall become effective or enforceable until the Tennessee regulatory authority approves such contract or agreement on petition, and, after notice and opportunity to be heard, has been extended to interested parties. Notwithstanding § 65-4-101(6)(B) or any other provision of this code or of any private act, to the extent that any such joint venture or other business relationship provides related services, such joint venture or business relationship and every member of such joint venture or business relationship shall be subject to regulation by the Tennessee regulatory authority in the same manner and to the same extent as other certified providers of telecommunications services, including, but not limited to, rules or orders governing anti-competitive practices, and shall be considered as and have the duties of a public utility, as defined in § 65-4-101, but only to the extent necessary to effect such regulation and only with respect to the provision of related services. This provision shall not apply to any related service or transaction that is not subject to regulation by the Tennessee regulatory authority.

(e) (1) In addition to the authority granted under otherwise applicable law, a municipality operating an electric plant has the power and is authorized, acting through the authorization of the board or supervisory body having responsibility for the municipal electric plant, to accept and distribute voluntary contributions for bona fide economic development or community assistance purposes pursuant to programs approved by the board or supervisory body, which programs may include, but shall not be limited to, programs in which utility bills are rounded up to the next dollar when such contribution is shown as a separate line on the utility bill.

(2) Contributions accepted by a municipal electric plant pursuant to programs authorized by subdivision (e)(1) shall not be considered revenue to the municipal electric plant or the municipality's other utility systems, and such contributions shall be used only for economic development or community assistance purposes.

(f) For purposes of this section, "related services" means those services authorized by § 7-52-401.

(g) In addition to the authority granted under otherwise applicable law, each municipal electric system and each other governmental utility system established by private act that operates an electric plant have the power and are authorized, acting through the authorization of the board or supervisory body having responsibility for the municipal electric system or governmental utility system, to enter into an employment contract for a term not to exceed five (5) years with the superintendent, general manager or chief executive officer of the electric plant. Any such contract must be terminable for cause, as more specifically defined in the contract, and the term of the contract may be renewed. If the board or supervisory body also has responsibility for other utility systems, and if the superintendent, general manager or chief executive officer is also the superintendent, general manager or chief executive officer for such other systems, then the contract may address all rights and responsibilities of such superintendent, general manager or chief executive officer. This subsection (g) shall only apply where, by private act or general law, the board or supervisory body having responsibility for the municipal electric system or governmental utility system is directly responsible for making decisions regarding the employment of the superintendent, general manager or chief executive officer of the electric plant.



§ 7-52-104 - Rights-of-way over public lands.

Any municipality may use any right-of-way, easement, or other similar property right necessary or convenient in connection with the acquisition, improvement, operation or maintenance of an electric plant, held by the state or any other municipality; provided, that such other municipality shall consent to such use.



§ 7-52-105 - Eminent domain.

Any municipality proceeding under this part is authorized and empowered to condemn any land, easement or rights-of-way, either on, under or above the ground, for any and all purposes necessary in connection with the construction, operation and maintenance of an electric plant or improvements to the electric plant. Title to property so condemned shall be taken in the name of the municipality. Such condemnation proceeding shall be pursuant to and in accordance with title 29, chapter 16; provided, that, where title to any property sought to be condemned is defective, it shall be passed by decree of court; provided, further, that, where condemnation proceedings become necessary, the court in which such proceedings are filed shall, upon application by the municipality and upon the posting of a bond with the clerk of the court in such amount as the court may deem commensurate with the value of the property, order that the right of possession shall issue immediately or as soon and upon such terms as the court, in its discretion, may deem proper and just.



§ 7-52-106 - Preliminary expenses.

(a) All expenses actually incurred by the governing body of any municipality in the making of surveys, estimates of cost and of revenues, employment of engineers, attorneys or other employees, the giving of notices, taking of options, selling of bonds, and all other preliminary expenses of whatever nature, that such governing body deems necessary in connection with or precedent to the acquisition or improvement of any electric plant and that it deems necessary to be paid prior to the issuance and delivery of the bonds issued pursuant to this part, may be met and paid out of the general fund of the municipality not otherwise appropriated, or from any other available fund.

(b) All such payments from the general or other funds shall be considered as temporary loans and shall be repaid immediately upon sale and delivery of the bonds, and claim for such repayment shall have priority over all other claims against the proceeds derived from the sale of such bonds.



§ 7-52-107 - Board of public utilities -- Creation.

(a) Any municipality, except those that employ a city-manager or that have a population of less than two thousand (2,000), issuing bonds under this part for the acquisition of an electric plant shall, and any municipality now or hereafter owning or operating an electric plant under this part or any other law may, appoint a board of public utilities, referred to as the "board" in this part.

(b) The board shall be created in the following manner: at the time the governing body of a municipality issuing bonds under this part determines that a majority of the qualified voters voting on the election resolution have assented to the bond issue for the acquisition of an electric plant, the chief executive officer of the municipality shall, or if no such bonds are issued, or if the municipality employs a city-manager or has a population of less than two thousand (2,000), then at any time the chief executive officer may, with the consent of the governing body of the municipality, appoint two (2) or four (4) persons from among the property holders of such municipality who are residents of the municipality and have resided therein for not less than one (1) year next preceding the date of appointment to such board. The board of a municipal electric system may consist of two (2) or four (4) persons who have been for not less than one (1) year preceding the appointment both a customer of the municipal electric system and a resident of the county wherein such municipality is located. No regular compensated officer or employee of a municipality shall be eligible for such appointment until at least one (1) year after the expiration of the term of such person's public office.



§ 7-52-108 - Terms of board members -- Official representative.

(a) The original appointees, if two (2) are appointed, shall serve two (2) and four (4) years respectively, or if four (4) are appointed, shall serve for one (1), two (2), three (3) and four (4) years respectively, from July 1 next succeeding the date of appointment, as the chief executive officer shall designate.

(b) Successors to retiring members so appointed shall be appointed for a term of four (4) years in the same manner, prior to the expiration of the term of office of the retiring member.

(c) In addition to the members so appointed, such chief executive officer shall also, with the consent of the governing body of the municipality, designate a member of such governing body, or, in the chief executive officer's discretion, the city manager, to serve as a third or fifth member of the board, as the case may be. The term of such member shall be for such time as the appointing officer may fix, but in no event to extend beyond the member's term of office in such governing body or the member's employment as city manager, as the case may be. Appointments to complete unexpired terms of office shall be made in the same manner as original appointments.



§ 7-52-109 - Bond and oath of board members.

Each member shall give such bond, if any, as may be required by resolution of the governing body, and shall qualify by taking the same oath of office as required for members of such governing body.



§ 7-52-110 - Organization and meetings of board -- Compensation of members and officers.

(a) A majority of the board shall constitute a quorum and the board shall act by vote of majority present at any meeting attended by a quorum, and vacancies in the board shall not affect its power and authority so long as a quorum remains.

(b) Within ten (10) days after appointment and qualification of members, the board shall hold a meeting to elect a chair. The board shall, at the same time, designate a secretary and treasurer, or secretary-treasurer, who need not be members of the board, and fix the amount of the surety bond that shall be required of such secretary and treasurer, or secretary-treasurer, and shall fix the compensation for such person or persons.

(c) The board shall hold public meetings at least once per month, at such regular time and place as the board may determine. Changes in such time and place of meeting shall be made known to the public as far in advance as practicable.

(d) The board shall establish its own rules of procedure, except as otherwise expressly provided.

(e) All members of the board shall serve as such without compensation, but they shall be allowed necessary traveling and other expenses while engaged in the business of the board, including an allowance not to exceed two hundred dollars ($200) per month for attendance at meetings. On or after July 1, 2011, the allowance may be increased to an amount not to exceed three hundred dollars ($300) per month for attendance at meetings. Such expenses, as well as the salaries of the secretary and treasurer, or secretary-treasurer, shall constitute a cost of operation and maintenance of the electric plant.

(f) All members of the board shall receive an additional allowance not to exceed twenty-five dollars ($25.00) per month for attendance at meetings for each additional utility system over which the board has jurisdiction as provided in §§ 7-52-111, 7-52-401 and 7-52-601 and the total allowances provided in this subsection (f) shall not exceed a maximum allowance of one hundred dollars ($100) per month. On or after July 1, 2011, the additional allowance may be increased to an amount not to exceed fifty dollars ($50.00) for each additional utility system and a maximum allowance not to exceed one hundred fifty dollars ($150) per month. Such additional allowances shall constitute a cost of operation and maintenance of the utility systems.

(g) Additionally, the municipality may provide health insurance coverage for each member of the board and may pay the health insurance premiums for such coverage in the same manner as if the member were a municipal employee. Payment of such premiums on behalf of such members shall constitute a cost of operation and maintenance of the electric plant.



§ 7-52-111 - Jurisdiction of board over waterworks, sewerage works or gas system.

(a) Municipalities now or hereafter owning or operating a waterworks, sewerage works, or gas system have the power and are hereby authorized to transfer to and confer upon the board the jurisdiction over such waterworks, sewerage works, or gas system now or hereafter vested in any other board, commission, or in the governing body of such municipalities.

(b) If the board is given jurisdiction over such works, it shall keep separate accounts for the electric plant and each works, making due and proper allocation of all joint expenses, revenues and property valuations.



§ 7-52-112 - Removal of board members.

Any member of the board may be removed from office for cause upon a vote of three fourths (3/4) of the members of the governing body of the municipality, but only after preferment of formal charges by resolution of a majority of the members of such governing body at a public hearing before such governing body.



§ 7-52-113 - Records and reports of board.

(a) The board shall keep a complete and accurate record of all meetings and actions taken, and of all receipts and disbursements, and shall make reports of the same to the governing body of the municipality at stated intervals, not to exceed one (1) year.

(b) Such reports shall be in writing, shall be filed in open meeting of the governing body of the municipality, at stated intervals, not to exceed one (1) year, and a copy shall be filed with the municipal clerk or recorder.



§ 7-52-114 - General control of plant -- Supervisory body -- Superintendent.

(a) (1) The general supervision and control of the acquisition, improvement, operation and maintenance of the electric plant shall be in charge of the following agency, referred to as the "supervisory body" in this part:

(A) The board; or if there be no board, then

(B) The governing body of the municipality.

(2) If the governing body of the municipality has charge of the supervision and control of the electric plant, such governing body may by resolution delegate all or any of its powers or duties as supervisory body to the city-manager, if any.

(b) The supervisory body shall appoint an electric plant superintendent, referred to as "superintendent" in this part, who shall be qualified by training and experience for the general superintendence of the acquisition, improvement and operation of the electric plant. The superintendent need not be a resident of the state at the time of appointment. The superintendent's salary shall be fixed by the person or agency appointing such superintendent. The superintendent shall serve at the pleasure of the supervisory body and may be removed by such body at any time.

(c) Subject only to an employment contract entered into pursuant to § 7-52-103(g), within the limits of the funds available, all powers to acquire, improve, operate and maintain, and to furnish electric service, and all powers necessary or convenient to furnishing electric service, conferred by this part shall be exercised on behalf of the municipality by the supervisory body and the superintendent, respectively.



§ 7-52-115 - Powers of supervisory body -- Users of auxiliary energy sources.

(a) Subject to applicable bonds or contracts, the supervisory body shall determine programs and make all plans for the acquisition of the electric plant, shall make all determinations as to improvements, rates and financial practices, may establish such rules and regulations as it may deem necessary or appropriate to govern the furnishing of electric service, and may disburse all moneys available in the electric plant fund established for the acquisition, improvement, operation and maintenance of the electric plant and the furnishing of electric service. A copy of the schedule of the current rates and charges in effect from time to time and a copy of all rules and regulations of the supervisory body relating to electric service shall be kept on public file at the main and all branch offices of the electric plant and also in the office of the municipal clerk or recorder.

(b) When such municipal electric plant supplies its services to consumers who use solar or wind-powered equipment as a source of energy, such electric plant shall not discriminate against such consumers by its rates, fees or charges or by altering the availability or quality of energy.

(c) Any consumer who uses solar, wind power, or other auxiliary source of energy shall install and operate the equipment, property, or appliance for such energy source in compliance with any state or local code or regulation applicable to the safe operation of such equipment, property, or appliance.



§ 7-52-116 - Charges to municipality.

The supervisory body shall charge the municipality and all departments and works of the municipality for any electric service furnished to the municipality, at the rates applicable to other customers taking service under similar conditions. Revenues derived from such service shall be treated as all other revenues.



§ 7-52-117 - Powers of superintendent.

(a) The superintendent shall have charge of all actual construction, the immediate management and operation of the electric plant and the enforcement and execution of all rules, regulations, programs, plans and decisions made or adopted by the supervisory body.

(b) The superintendent shall appoint all employees and fix their duties and compensation, excepting that the appointment of all technical consultants and advisers and legal assistants shall be subject to the approval of the supervisory body.

(c) Subject to § 7-52-132, the superintendent, with the approval of the supervisory body, may acquire and dispose of all property, real and personal, necessary to effectuate the purposes of this part. The title of such property shall be taken in the name of the municipality.

(d) The superintendent shall let all contracts, subject to the approval of the supervisory body, but may, without such approval, obligate the electric plant on purchase orders up to an amount to be fixed by the supervisory body, but not to exceed fifty thousand dollars ($50,000). Any work or construction exceeding in cost the amount specified in this subsection (d) shall, before any contract is let or work done, be advertised by the superintendent for bids, but the supervisory body shall have power to reject any and all bids.

(e) The superintendent shall make and keep full and proper books and records, subject to the supervision and direction of the supervisory body.



§ 7-52-118 - Additional board members for certain municipal utilities providing electric service in multiple counties.

(a) (1) Notwithstanding any other law to the contrary, when a municipal utility provides electric service in multiple counties and one (1) of the counties outside of the county in which the principal office of the utility is located has in excess of sixty percent (60%) of the customers residing in it, then such municipal utility shall create and install two (2) additional board members from the county that has in excess of sixty percent (60%) of the utility customers. The county mayor of the county that has in excess of sixty percent (60%) of the customers shall recommend persons to fill the new board member positions. The city council or chief legislative body of the city that owns the municipal utility shall accept or reject the recommendation or recommendations at a public meeting by a simple majority vote. If the recommended person or persons are not accepted or rejected within thirty (30) days following the date of the recommendation, the person or persons shall be deemed accepted. If rejected, the county mayor shall recommend another person or persons until the city council or chief legislative body of the city accepts the recommendation or recommendations. Such board members shall not be considered city council persons or employees of the municipality, nor shall they receive any insurance benefits. The terms of such board members shall be four (4) years and each shall serve until their successor is selected and assumes office. In the event a vacancy occurs, the county mayor shall initiate the procedure described in this section to appoint a successor to fill the vacancy for the remainder of the unexpired term.

(2) For implementation purposes, one (1) board member shall assume office on July 1, 2005, and the other shall assume office on July 1, 2006.

(3) Such appointees shall be customers of the municipal utility for not less than one (1) year and shall not be an employee or board member of any other utility.

(4) This section shall in no way affect or change the in lieu of tax payment procedure or recipient in effect prior to May 17, 2005, and further ratifies such procedure.

(b) This section shall only apply to municipal utilities that are wholly located within the state and otherwise subject to this section.



§ 7-52-132 - Disposition of plant -- Election resolution -- Notice -- Ballot -- Election.

The governing body of the municipality may dispose of all or substantially all of the electric plant acquired by means of bonds issued under this part, but only with the approval of the supervisory body and a majority of those voting in an election held as follows:

(1) The governing body of the municipality shall adopt a resolution, which shall state in substance:

(A) That the supervisory body has approved the proposed disposition;

(B) A full description of the property to be disposed of;

(C) The purchaser or purchasers of the property;

(D) The purchase price;

(E) The terms or conditions of sale if such disposition is not for cash, payable in full at the time of such disposition;

(F) The date on which such election will be held;

(G) The place or places where votes may be cast; and

(H) The hours between which such voting places may be open; and

(2) At such election the ballot shall contain the words "For the disposition of the electric plant" and "Against the disposition of the electric plant."



§ 7-52-133 - Supplemental nature of law.

The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law. Bonds may be issued under this part for the acquisition or improvement of an electric plant, notwithstanding that any other law may provide for the issuance of bonds for like purposes and without regard to the requirements, restrictions or procedural provisions contained in any other law.



§ 7-52-134 - Purpose of part -- Liberal construction.

(a) This part is for the public purpose of promoting the increased use of electricity in the urban and rural areas of this state, and to enable all counties, as well as cities and towns, to secure the benefit of the surplus power generated or to be generated by the Tennessee Valley authority at Wilson Dam in the state of Alabama and Norris Dam in the state of Tennessee, or the power generated at any other works or dams.

(b) This part is remedial in nature and the powers hereby granted shall be liberally construed to effectuate the purpose of this part, and, to this end, every municipality shall have power to do all things necessary or convenient to carry out the purposes of this part in addition to the powers expressly conferred in this part.



§ 7-52-135 - Public records having commercial value -- Fees for copies.

(a) If a request is made for a copy of a public record that has commercial value, and such request requires the reproduction of all or a portion of a computer generated map that was developed by an electric system, the board of directors of any such system may establish and impose reasonable fees for the reproduction of such map, in addition to any fees or charges that may lawfully be imposed pursuant to § 10-7-506. The additional fees authorized by this subsection (a) may not be assessed against individuals who request copies of such maps for themselves or when the map requested does not have commercial value.

(b) The additional fees authorized by subsection (a) shall relate to the actual development costs of such maps and may include:

(1) Labor costs;

(2) Costs incurred in design, development, testing, implementation and training; and

(3) Costs necessary to ensure that the map is accurate, complete and current, including the cost of adding to, updating, modifying and deleting information.

(c) The total collections for the additional fees authorized by subsection (a) shall not exceed the total development costs of the system producing the maps. Once such additional fees have paid the total development costs of the system, such fees shall be adjusted to generate only the amount necessary to maintain the data and ensure that it is accurate, complete and current for the life of the particular system.

(d) As used in subsection (a), "commercial value" means a record that may be used for commercial real estate development or related activities and for which a monetary profit may be realized.






Part 2 - Agreements with Governmental Agencies

§ 7-52-201 - Agreements with governmental agencies.

Any municipal corporation, county, city or town, called "municipality" in this part, owning or operating or authorized to acquire or operate any electric generation, transmission or distribution system, is authorized, in any contract or arrangement with the Tennessee Valley authority or any similar governmental agency for the acquisition of any such system or part of a system or the purchase of electric power and energy, to stipulate and agree to such covenants, terms and conditions as the governing body of the municipality may deem appropriate, including, but not limited to, covenants, terms and conditions in respect to the resale rates, financial and accounting methods, services, operation and maintenance practices and the manner of disposing of the revenues, of any such system, and to comply therewith, and any such covenants, terms or conditions heretofore stipulated or agreed to are hereby expressly validated.



§ 7-52-202 - Agreement power as supplemental.

Nothing contained in this part shall be construed as a restriction or limitation upon any authority, power or right that any municipality may have in the absence of this part. These sections shall be construed as cumulative and shall be in addition and supplemental to any power, authority or right conferred by any other law.



§ 7-52-203 - Law as remedial.

This part is remedial in nature and any power, authority or right hereby conferred shall be liberally construed, and, to this end, every municipality shall have the power, authority and right, in addition to those expressly conferred by this part, to do all things necessary or convenient in carrying out the purposes of this part.






Part 3 - Municipal Electric System Tax Equivalent Law of 1987

§ 7-52-301 - Short title.

This part shall be known and may be cited as the "Municipal Electric System Tax Equivalent Law of 1987."



§ 7-52-302 - Purpose -- Construction.

(a) The purpose of this part is to provide the complete law of this state with respect to payments in lieu of taxes on the property and operations of all electric systems owned and operated by incorporated cities or towns, by counties, and by metropolitan governments, and to repeal the specific provisions of any private act, home rule charter or metropolitan government charter, or any part thereof, relating to payments in lieu of taxes, including certain provisions relating to the distribution of any such payments, but not to repeal any other provisions of such private acts or charters or parts of private acts or charters.

(b) This part is remedial in nature and this part shall be liberally construed to effectuate the purpose of this part.



§ 7-52-303 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Assessment ratio in effect" means that assessment ratio being applied by the comptroller of the treasury in assessing electric system property of electric cooperatives and electric membership corporations for ad valorem taxation or, if such assessment function ceases to be performed by the comptroller of the treasury, that assessment ratio applied by any authorized department, agency, comptroller of the treasury, or official of the state empowered to so apply such an assessment ratio in assessing electric system property of electric cooperatives and electric membership corporations;

(2) (A) "Average of revenue less power cost from electric operations for the preceding three (3) fiscal years" means an amount derived by:

(i) Determining for each of the three (3) fiscal years immediately preceding the beginning of the current fiscal year the electric system's total operating revenues for the year less any operating revenue amounts deemed uncollectible and written off for the year, net of any such amounts reinstated during the year that had been written off in any prior fiscal year, and accounting for any extraordinary items attributable to any prior fiscal year's total operating revenue or uncollectible amounts, and totaling the three (3) yearly amounts so determined;

(ii) Determining for each of the same three (3) fiscal years described in subdivision (a)(2)(A)(i) the total costs of purchased power excluding any charges for facilities' rental and accounting for any extraordinary items attributable to any prior fiscal year's purchased power costs and totaling the three (3) yearly amounts so determined; and

(iii) Subtracting the total in subdivision (a)(2)(A)(ii) from the total in subdivision (a)(2)(A)(i) and dividing the resulting remainder by three (3);

(B) For purposes of subdivision (a)(2)(A), "any prior fiscal year" means any fiscal year beginning on or after July 1, 1984. Also, for purposes of subdivision (a)(2)(A), all amounts described are those attributable only to electric system operations within Tennessee;

(3) "Electric operations" means all activities associated with the establishment, development, and administration of an electric system and the business of supplying electricity and associated services to the public, including, but not limited to, the generation, purchase, and sale of electric energy and the purchase, use and consumption of electric energy by ultimate consumers;

(4) "Electric system" means all tangible and intangible property and resources of every kind and description used or held for use in the purchase, generation, transmission, distribution, and sale of electric energy;

(5) "Equalized property tax rate" of any taxing jurisdiction means the actual ad valorem property tax rate in effect for the calendar year in which the fiscal year begins multiplied by the applicable state, county, or municipal appraisal ratio for such taxing jurisdiction as determined, adopted, or applied by the state board of equalization, referred to in this part as "state board", or, in the absence of such action by the state board, by any authorized department, agency, commission, or official of the state empowered to determine, adopt, or apply an appraisal ratio for such taxing jurisdiction;

(A) "Appraisal ratio" means the ratio of appraised values of record to one hundred percent (100%) of current values that are to be derived in accordance with applicable state law for use in ad valorem property tax determinations each tax year. However, if no appraisal ratio is determined, adopted, applied, as provided in this subdivision (a)(5)(A), "appraisal ratio" shall, for purposes of this part, have the numerical value of one (1);

(B) For purposes of this part, the equalized property tax rate that is in effect for any taxing jurisdiction as of the beginning of any electric system fiscal year shall be the same as an equalized property tax rate calculated for such taxing jurisdiction for that tax year, which is the calendar year, in which the fiscal year begins, using the actual property tax rate in effect for, and the appraisal ratio applicable for, such taxing jurisdiction for such tax year;

(6) "Fiscal year" means the year beginning July 1 of each calendar year;

(7) "Municipality" means any incorporated city or town, metropolitan government, or county that now or hereafter owns and operates an electric system and buys all or part of its power requirements for resale and distribution from the Tennessee Valley authority;

(8) (A) "Net plant value of the electric plant" means the depreciated original cost of the electric plant, in service and held for future use, and the book value of construction work in progress, all as shown on the books of the electric system and all of which are for use in the generation, transmission, and distribution of electricity;

(B) For purposes of subdivision (a)(8)(A):

(i) "Electric plant" does not include that portion of any electric system properties that a municipality owns, operates, and maintains to perform contractual obligations, under agreements with the Tennessee Valley authority, requiring the municipality to:

(a) Take the net output of a specified electric generating facility of the Tennessee Valley authority into the municipality's electric system; and

(b) Deliver all or portions of such net output to the transmission system of the Tennessee Valley authority or to other electric facilities as specified by the Tennessee Valley authority; and

(ii) The account, "electric plant purchased or sold," as prescribed by the federal energy regulatory commission's uniform system of accounts, shall be excluded;

(9) "Private act" includes, without limitation, the charter and any amendments to the charter of any home rule municipality or any metropolitan government;

(10) "Supervisory body" means any board or other agency of a municipality established to supervise the management and operation of its electric system and electric operations, or, in the absence of a board or other agency, the governing body of the municipality; and

(11) "Taxing jurisdiction" means any county, incorporated city or town, or metropolitan government in Tennessee having the power to levy taxes, or any special taxing district in Tennessee on behalf of which ad valorem property taxes may be levied, for the support of governmental and related activities and services.

(b) Terms appearing in this part, except where specifically defined, have the meanings defined or ascribed to them in the federal energy regulatory commission's uniform system of accounts applicable to electric system operations.



§ 7-52-304 - Tax equivalents authorized -- Conditions and limitations.

Notwithstanding any provision to the contrary appearing in § 7-34-115 or in the provisions of any private act, home rule or metropolitan government charter, every municipality may pay or cause to be paid from its electric system revenues for each fiscal year an amount for payments in lieu of taxes, called "tax equivalents" in this part, on its electric system and electric operations, which, in the judgment of the municipality's governing body after consultation with the supervisory body, shall represent the fair share of the cost of government properly to be borne by the municipality, subject, however, to the following conditions and limitations:

(1) The total amount so paid as tax equivalents for each fiscal year shall not exceed a maximum amount equal to the sum of the following:

(A) With respect to each of the respective taxing jurisdictions in which the municipality's electric system is located, the equalized property tax rate, determined as provided in this part, for the taxing jurisdiction as of the beginning of such fiscal year, multiplied by the net plant value of the electric plant and the book value of materials and supplies within the taxing jurisdiction as of the beginning of such fiscal year, multiplied by the assessment ratio in effect as of the beginning of such fiscal year; and

(B) Four percent (4%) of the average of revenue less power costs from electric operations for the preceding three (3) fiscal years;

(2) Such tax equivalent payments shall be made only from electric system revenues remaining after payment of, or making reasonable provision for payment of:

(A) Current electric system operating expenses, including salaries, wages, cost of materials and supplies, power at wholesale and insurance;

(B) Current payments of interest on indebtedness incurred or assumed by the municipality for the acquisition, extension, or improvement of the electric system, and the payment of principal amounts of such indebtedness, including sinking fund payments, when due;

(C) Reasonable reserves for renewals, replacements and contingencies; and

(D) Cash working capital adequate to cover operating expenses for a reasonable number of weeks;

(3) The total amount to be paid as tax equivalents for each fiscal year shall be in lieu of all state, county, city and other local taxes or charges on the municipality's electric system and electric operations, except as provided in subdivision (6). Accordingly, after initial determination of such total tax equivalent amount to be paid in the absence of any such taxes or charges, such total tax equivalent amount shall be reduced by the aggregate amount of any such taxes or charges imposed for such fiscal year on the municipality's electric system or electric operations by or for the benefit of the respective taxing jurisdictions, including the municipality, in which the municipality's electric system is located and in which such electric operations are conducted, whether or not such taxes or other charges were imposed by the respective taxing jurisdictions receiving the benefit of such taxes or charges. Any amount allocated to any such taxing jurisdiction other than a municipality, as provided in § 7-52-306 or § 7-52-307, shall be reduced by the aggregate amount of any such taxes or charges imposed for that fiscal year for the benefit of that taxing jurisdiction. Only the respective amounts remaining after the allocated amounts provided for in this subdivision (3) have been so reduced shall be actually paid to the municipality and to such respective taxing jurisdictions;

(4) The total amount to be paid as tax equivalents, including that to be paid for a municipality and any other taxing jurisdiction, for each fiscal year, determined in accordance with and subject to this part, shall be set forth in a resolution adopted by the municipality's governing body after consultation with the supervisory body, and the municipality's electric system shall pay to the municipality and any other taxing jurisdictions the amounts as provided in the resolution. Such determination shall be made as early in such fiscal year as possible and shall become final at the end of such fiscal year; provided, that if no such determination is made by the municipality by the end of such fiscal year, the total amount actually expensed, consistent with this part, by the electric system as of the end of such fiscal year shall constitute a final determination; provided, further, that any reductions in such amount required by subdivision (3), to the extent not made during such fiscal year, shall be made as early as possible in the succeeding fiscal year until the full adjustments are completed;

(5) (A) Notwithstanding subdivisions (1)-(4), until the first fiscal year in which the aforementioned maximum amount for equivalents, calculated as provided in subdivision (1), exceeds the tax equivalent amount for the twelve (12) months ended June 30, 1987:

(i) The maximum tax equivalent amount that may be paid for any fiscal year shall not be less than the tax equivalent amount for the twelve (12) months ended June 30, 1987; and

(ii) Notwithstanding any provision to the contrary in any private act, home rule or metropolitan government charter, or in the provisions of § 7-52-309, any distribution payment to a taxing jurisdiction for any fiscal year shall not be greater than the amount paid to such taxing jurisdiction for the twelve (12) months ended June 30, 1987;

(B) For purposes of subdivision (5)(A), "tax equivalent amount for the twelve (12) months ended June 30, 1987" means the tax equivalent amount actually expensed for, and applicable to such twelve (12) months, consistent with the power contract, in effect during such twelve (12) months, between the municipality and the Tennessee Valley authority. Thereafter, such maximum amount for any fiscal year shall not exceed the maximum amount calculated as provided in subdivision (1). All such maximum amounts shall be subject to the conditions and limitations of subdivisions (2), (3) and (4); and

(6) Notwithstanding anything in subdivisions (1)-(5) that might be construed to the contrary, properly authorized retail sales or use taxes on electric power or energy at the same rates applicable generally to sales or use of personal property or services, including natural or artificial gas, coal, and fuel oil, as well as electric power or energy, imposed upon the vendees or users of electric power or energy by the state, a county, or a city, including a municipality, on a statewide, countywide, or citywide basis, respectively, shall not be considered a tax or charge on the municipality's electric system or its electric operations or properties for purposes of this part.



§ 7-52-305 - Execution of amendatory contracts.

If the Tennessee Valley authority tenders to a municipality, as described in this part, a contract to amend an existing power contract consistent with this part, the governing body of the municipality and the supervisory body shall promptly execute such amendatory contract on behalf of the municipality.



§ 7-52-306 - Contracts for distribution of tax equivalent amounts.

Any municipality acting in its capacity as a taxing jurisdiction and any other taxing jurisdiction within the boundaries of which any part of such municipality's electric system is located are hereby authorized to, on and after July 1, 1987, from time to time, make and perform contracts for distribution among them of the tax equivalent amounts provided for in this part. Any such contract may provide for such distribution on any basis that is satisfactory to the contracting parties; provided, that the contract shall be consistent in all respects with this section and § 7-52-304. Nothing in this part shall have the effect of impairing in any way the obligations of the parties under any existing contract for such distribution in effect on July 1, 1987, or invalidating any established arrangement for such distribution in effect on July 1, 1987, and all such contracts and established arrangements are hereby expressly validated. For purposes of this part, an established arrangement is one under which the municipality has made a distribution payment to another taxing jurisdiction by general understanding, and the payment has been accepted by the taxing jurisdiction for the fiscal year or calendar year immediately preceding the fiscal year beginning July 1, 1987.



§ 7-52-307 - Payments to taxing jurisdictions.

The municipality's governing body, in the resolution provided for in § 7-52-304(4), except to the extent otherwise provided in any contract, established arrangement authorized or validated under § 7-52-306, or distribution provisions of any private act, home rule or metropolitan government charter, shall direct payment of the tax equivalent amounts to the taxing jurisdictions in which its electric plant in service is located on the following basis and subject to the following terms and conditions:

(1) For each fiscal year, the municipality shall allocate twenty-two and one-half percent (22.5%) of the total tax equivalent paid for that fiscal year as provided in § 7-52-304(1), or § 7-52-304(5) where applicable, to payments in lieu of all taxes or other charges for the benefit of county taxing jurisdictions. The municipality shall divide the amount so allocated among such county taxing jurisdictions in proportion to the ratios of the net plant values of the electric plant and the book values of materials and supplies within the boundaries of the respective county taxing jurisdictions to the total net plant value and the total book value of materials and supplies, and make such reductions as may be required under § 7-52-304(3) and (4). If the municipality is, itself, a county taxing jurisdiction, it shall be entitled to retain for itself, in addition to any other tax equivalents, its respective proportionate share of the twenty-two and one-half percent (22.5%) amount;

(2) For each fiscal year, the municipality shall allocate to each city taxing jurisdiction, other than itself, in lieu of all taxes or other charges for the benefit of that city taxing jurisdiction, an amount equal to the equalized property tax rate of such other city taxing jurisdiction multiplied by the net plant value of the electric plant, plus the book value of materials and supplies located within the boundaries of such other city taxing jurisdiction multiplied by the assessment ratio, and make such reductions as may be required under § 7-52-304(3) and (4);

(3) The maximum to be paid into the municipality's general fund shall be the balance of the total tax equivalent, after deducting the amounts determined under subdivisions (1) and (2); and

(4) Notwithstanding subdivisions (1)-(3), until the first fiscal year in which the maximum amount for tax equivalents, calculated as provided in § 7-52-304(1), exceeds the tax equivalent amount for the twelve (12) months ended June 30, 1987, any distribution payment to a taxing jurisdiction for any fiscal year shall not be greater than the amount paid to such taxing jurisdiction for the twelve (12) months ended June 30, 1987.



§ 7-52-308 - Operations in adjacent states.

In the event a municipality conducts electric system operations outside the state, the maximum tax equivalent specified in this part shall not preclude the municipality's collecting from the electric system the additional amounts necessary to make appropriate tax or tax equivalent payments to taxing jurisdictions in the adjacent state or states in which the electric system operations are conducted in accordance with the applicable statutory requirements of such adjacent state or states.



§ 7-52-309 - Distribution by private act or home rule or metropolitan government charter.

Notwithstanding § 7-52-307, in the event any tax equivalent distribution provisions of any private act, home rule or metropolitan government charter direct that the tax equivalent amount to be distributed to each taxing district is to be an amount arrived at by applying the current ad valorem tax rate in that district to the depreciated original cost of the electric system's tangible property, including materials and supplies, used or usable in electric operations in that district, such distribution provisions, which are subject to § 7-52-304(5), shall continue in effect until such time as § 7-52-304(5) ceases to be applicable, and shall then be repealed. Thereafter, in the absence of any contract as provided in § 7-52-306, the municipality shall allocate the total tax equivalent paid for each fiscal year, to each taxing jurisdiction, in proportion to the ratio of:

(1) The value arrived at by adding the net plant value of the electric plant and the book value of materials and supplies within the boundaries of such taxing jurisdiction and multiplying that sum by the equalized property tax rate of such taxing jurisdiction; to

(2) The total of such values calculated for all taxing jurisdictions, and make such reductions as may be required under § 7-52-304(3) and (4).



§ 7-52-310 - Repeal of conflicting provisions.

Except as otherwise expressly provided in this part, all acts or parts of acts, including parts of any private act, or home rule, or metropolitan government charter, in conflict with this part are, to the extent of such conflict with this part, repealed.






Part 4 - Telecommunications Services

§ 7-52-401 - Authority in relation to telecommunications equipment and services.

Every municipality operating an electric plant, whether pursuant to this chapter, any other public or private act or the provisions of the charter of the municipality, county or metropolitan government, has the power and is authorized, on behalf of its municipality acting through the authorization of the board or supervisory body having responsibility for the municipal electric plant, to acquire, construct, own, improve, operate, lease, maintain, sell, mortgage, pledge or otherwise dispose of any system, plant or equipment for the provision of telephone, telegraph, telecommunications services, or any other like system, plant, or equipment within or without the corporate or county limits of such municipality, and, with the consent of such other municipality, within the corporate or county limits of any other municipality, in compliance with title 65, chapters 4 and 5, and all other applicable state and federal laws, rules and regulations. A municipality shall only be authorized to provide telephone, telegraph or telecommunications services through its board or supervisory body having responsibility for the municipality's electric plant. A municipality providing any of the services authorized by this section may not dispose of all or substantially all of the system, plant and equipment used to provide such services except upon compliance with the procedures set forth in § 7-52-132. Notwithstanding § 65-4-101(6)(B) or any other provision of this code or of any private act, to the extent that any municipality provides any of the services authorized by this section, such municipality shall be subject to regulation by the Tennessee regulatory authority in the same manner and to the same extent as other certificated providers of telecommunications services, including, but not limited to, rules or orders governing anti-competitive practices, and shall be considered as and have the duties of a public utility, as defined in § 65-4-101, but only to the extent necessary to effect such regulation and only with respect to such municipality's provision of telephone, telegraph and communication services.



§ 7-52-402 - Subsidies -- Municipal costs.

A municipality providing any of the services authorized by § 7-52-401 shall not provide subsidies for such services. Notwithstanding that limitation, a municipality providing such services shall be authorized to:

(1) Dedicate a reasonable portion of the electric plant to the provision of such services, the costs of which shall be allocated to such services for regulatory purposes; and

(2) Lend funds, at a rate of interest not less than the highest rate then earned by the municipality on invested electric plant funds, to acquire, construct, and provide working capital for the system, plant, and equipment necessary to provide any of the services authorized under § 7-52-401; provided, that such interest costs shall be allocated to the cost of such services for regulatory purposes. Any loan of funds made pursuant to this section shall be approved in advance by the comptroller of the treasury or the comptroller's designee and shall contain such provisions as are required by the comptroller of the treasury or the comptroller's designee.



§ 7-52-403 - Applicability to municipalities -- Municipalities subject to regulatory laws and rules.

(a) To the extent that it provides any of the services authorized by § 7-52-401, a municipality has all the powers, obligations and authority granted entities providing telecommunications services under applicable laws of the United States or the state of Tennessee. To the extent that such authority and powers do not conflict with title 65, chapter 4 or 5, and any rules, regulations, or orders issued under title 65, chapter 4 or 5, a municipality providing any of the services authorized by § 7-52-401 has all the authority and powers with respect to such services as are enumerated in this chapter.

(b) Notwithstanding the authorization granted in subsection (a), a municipal electric system shall not provide any of the services authorized by § 7-52-401 unrelated to its electric services within the service area of an existing telephone cooperative with fewer than one hundred thousand (100,000) total lines organized and operating under title 65, chapter 29, and therefore shall adhere to those regulations of the 1995 Tennessee Telecommunications Act and rules of the Tennessee regulatory authority that are applicable to the telephone cooperatives, and specifically §§ 65-4-101 and 65-29-130.



§ 7-52-404 - Tax equivalent payments.

A municipality providing any of the services authorized by § 7-52-401 shall make tax equivalent payments with respect to such services in the manner established for electric systems under part 3 of this chapter. For purposes of the calculation of such tax equivalent payments only, the system, plant, and equipment used to provide such services, shall be considered an electric plant, and the revenues received from such services shall be considered operating revenues. For regulatory purposes, a municipality shall allocate to the costs of any services authorized by § 7-52-401 an amount equal to a reasonable determination of the state, local, and federal taxes that would be required to be paid for each fiscal year by a nongovernmental corporation that provides the identical services.



§ 7-52-405 - Allocation of costs by municipalities.

For regulatory purposes, a municipality shall allocate to the costs of providing any of the services authorized by § 7-52-401:

(1) An amount for attachments to poles owned by the municipality equal to the highest rate charged by the municipality to any other person or entity for comparable pole attachments; and

(2) Any applicable rights-of-way fees, rentals, charges, or payments required by state or local law of a nongovernmental corporation that provides the identical services.



§ 7-52-406 - Licensing laws not superseded -- Applicability to cable services.

(a) Nothing in this part or in § 7-52-102(10) or § 7-52-117(d), as amended by chapter 531 of the Public Acts of 1997, shall be construed to allow a municipality to provide any service for which a license, certification, or registration is required under title 62, chapter 32, part 3.

(b) Nothing in this part and § 7-52-102(10) or § 7-52-117(d), as amended by chapter 531 of the Public Acts of 1997, or any private act, charter, metropolitan charter, or amendments to any private act, charter or metropolitan charter, shall allow a municipality, county, metropolitan government, department, board or other entity of local government to provide any service for which a license, certification, or registration is required under title 62, chapter 32, part 3 or to provide pager service.



§ 7-52-407 - Supersession of conflicting laws.

This part and § 7-52-102(10) or § 7-52-117(d), as amended by chapter 531 of the Public Acts of 1997, supersede any conflicting provisions of general law, private act, charter or metropolitan charter provisions.



§ 7-52-408 - [Repealed.]

HISTORY: Acts 2005, ch. 413, § 2; 2007, ch. 164, § 2; repealed by Acts 2013, ch. 204, § 1, effective April 23, 2013.



§ 7-52-409 - [Repealed.]

HISTORY: Acts 2005, ch. 413, § 2; repealed by Acts 2013, ch. 204, § 2, effective April 23, 2013.



§ 7-52-410 - [Repealed.]

HISTORY: Acts 2005, ch. 413, § 3; repealed by Acts 2013, ch. 204, § 3, effective April 23, 2013.






Part 5 - Separate Retirement Systems

§ 7-52-501 - Municipal electric plants authorized to maintain prior retirement system.

Every municipality operating a utility system that includes an electric plant, whether pursuant to this part or any other public or private act or the provisions of the charter of the municipality, county or metropolitan government, that acquires an existing utility system from a municipality, electric cooperative or utility district, has the power and is authorized, but is not obligated, by action of the board or supervisory body having responsibility for such municipality's utility system, to retain and continue to operate as a separate retirement system any retirement system that was in effect on the date of such acquisition for the employees and retirees of the acquired utility system. Any such municipality shall also have the power and authority to modify, consolidate, amend, open, close and terminate the plans constituting such separate retirement system, and to establish such associated trusts as are necessary and prudent for the proper administration, operation and maintenance of such separate retirement system. Upon the effective date of the acquisition of a utility system in which an election is made to continue the operation of a separate retirement system, as provided for in this section, the assets and liabilities of the separate retirement system shall be transferred to the acquiring municipal utility system and, from and after such date, such assets and liabilities shall be the sole obligation and responsibility of the acquiring municipal utility system and the separate retirement system, but shall not be the obligation of any general retirement system that was in effect for the acquiring municipal utility system prior to the acquisition date. All such assets shall be segregated from the assets of the retirement system of the acquiring utility system and shall be accounted for separately. Such funds may be managed in the same manner as the assets of the retirement system of such acquiring utility system. Nothing in this section shall be construed to impair or diminish the vested rights of any participant in the separate retirement system of the acquired utility system.



§ 7-52-502 - Preemption of conflicting laws.

This part supersedes any conflicting provisions of general law, private act, charter or metropolitan charter.






Part 6 - Cable Television, Internet and Related Services

§ 7-52-601 - Authority to operate services.

(a) Each municipality operating an electric plant described in § 7-52-401 has the power and is authorized within its service area, under this part and on behalf of its municipality acting through the authorization of the board or supervisory body having responsibility for the municipal electric plant, sometimes referred to as "governing board" in this part, to acquire, construct, own, improve, operate, lease, maintain, sell, mortgage, pledge or otherwise dispose of any system, plant, or equipment for the provision of cable service, two-way video transmission, video programming, Internet services, or any other like system, plant, or equipment within or without the corporate or county limits of such municipality, and, with the consent of such other municipality, within the corporate or county limits of any other municipality. A municipality may only provide cable service, two-way video transmission, video programming, Internet services or other like service through its board or supervisory body having responsibility for the municipality's electric plant. A municipality providing any of the services authorized by this section may not dispose of all or substantially all of the system, plant, and equipment used to provide such services, except upon compliance with the procedures set forth in § 7-52-132.

(b) The services permitted by this part do not include telephone, telegraph, and telecommunications services permitted under part 4 of this chapter.

(c) Notwithstanding subsection (a), a municipality shall not have any power or authority under subsection (a) in any area where a privately-held cable television operator is providing cable service over a cable system and in total serves six thousand (6,000) or fewer subscribers over one (1) or more cable systems.

(d) Notwithstanding subsection (a), a municipality shall not have any power or authority under subsection (a) in any area of any existing telephone cooperative that has been providing cable service for not less than ten (10) years under the authority of the federal communications commission.

(e) (1) Notwithstanding this section, the comptroller of the treasury shall select, not later than August 1, 2003, a municipal electric system providing services in accordance with this part to provide, as a pilot project, the services permitted under this section beyond its service area but not beyond the boundaries of the county in which such municipal electric system is principally located; provided, that:

(A) The municipal electric system receives a resolution from the legislative body of the county regarding service in unincorporated areas of the county, or any other municipality within such county regarding service within such municipality, requesting the municipal electric system to provide such services to its residents; and

(B) The municipal electric system obtains the consent of each electric cooperative or other municipal electric system in whose territory the municipal electric system will provide such services.

(2) The comptroller shall expand the pilot project established in subdivision (e)(1) to include one (1) municipal electric system located in the eastern grand division of the state that proposes to provide services in accordance with this part. Not later than August 1, 2004, the comptroller shall select the municipal electric system pilot project pursuant to this subdivision (e)(2), subject to the requirements of subdivisions (e)(1)(A) and (e)(1)(B).

(3) The comptroller shall report to the general assembly, not later than January 31, 2008, with recommendations regarding whether the pilot projects permitted by this part should be continued or expanded to other systems. The comptroller shall evaluate the efficiency and profitability of the pilot project services of the municipal electric system in making such recommendation; provided, that the comptroller shall not so evaluate a pilot project system that is not providing service in competition with another cable service provider.

(4) There shall be no other municipal electric system selected to provide pilot project services until the comptroller issues the recommendation required by subdivision (e)(3).



§ 7-52-602 - Business plan -- Public notice and hearing -- Referendum.

To provide the services authorized under this part, the governing board of the municipal electric system shall comply with the following procedure:

(1) Upon the approval and at the direction of the governing board, the municipal electric system shall file a detailed business plan with the office of the comptroller of the treasury that includes a three-year cost benefit analysis and that identifies and discloses the total projected direct cost and indirect cost of and revenues to be derived from providing the proposed services. The plan shall also include a description of the quality and level of services to be provided, pro forma financial statements, a detailed financing plan, marketing plan, rate structure and any other information requested by the comptroller of the treasury or the comptroller's designee;

(2) After review of the plan, the comptroller of the treasury shall provide a written analysis of the feasibility of the proposed business plan to the chief legislative body of the municipality in which the municipal electric system is located and the governing board within sixty (60) days; provided, that the calculation of the time to file the comptroller's written analysis shall not commence until the business plan is complete. Upon expiration of the sixty-day period, the governing board may proceed without the written analysis of the comptroller;

(3) If the governing board determines to proceed, it shall publish, in a newspaper of general circulation within that area, a notice of its intent to proceed with the offering of additional services. The notice shall include a general description of the business plan and a summary of the governing board's findings on such plan. The notice shall also specify a date on which the governing board shall conduct a public hearing on the provision of such services;

(4) The governing board shall conduct a public hearing on the provision of such services. No sooner than fourteen (14) days after such public hearing, the governing board may consider authorizing the provision of additional services. A municipal electric system may provide additional services only after approval by a two-thirds (2/3) majority vote of the chief legislative body of the municipality in which the municipal electric system is located or by a public referendum held pursuant to subdivision (5); and

(5) Upon a majority vote by the chief legislative body of the municipality in which the municipal electric system is located that a public referendum should be held on the question of whether the municipal electric system may provide additional services, the chief legislative body of such municipality may direct the county election commission to hold a referendum on such question. In order for the question to be placed on the ballot, the chief legislative body shall so direct not less than sixty (60) days before a regular general election. Upon receipt of such direction from the chief legislative body, the county election commission shall place the question on the ballot. The referendum shall only be held in conjunction with a regular general election being held in the municipality and only registered voters of such municipality may participate in the referendum. The question to appear on the ballot shall be:

"FOR THE MUNICIPAL ELECTRIC SYSTEM PROVIDING ADDITIONAL SERVICES" and "AGAINST THE MUNICIPAL ELECTRIC SYSTEM PROVIDING ADDITIONAL SERVICES."



§ 7-52-603 - Separate division to provide services -- Costs and charges.

(a) (1) (A) A municipal electric system shall establish a separate division to deliver any of the services authorized by this part. The division shall maintain its own accounting and record-keeping system. A municipal electric system may not subsidize the operation of the division with revenues from its power or other utility operations.

(B) A municipal electric system may lend funds, at a rate of interest not less than the highest rate then earned by the municipal electric system on invested electric plant funds, to acquire, construct, and provide working capital for the system, plant, and equipment necessary to provide any of the services authorized by this part; provided, that such interest costs shall be allocated to the cost of such services.

(2) The division shall be subject to the terms and conditions of those types of provisions generally provided in existing or future pole attachment agreements, including without limitation, allocation of costs for rates, insurance, and other related costs, and the responsibility for make-ready provisions, that are applicable to private providers of services provided by the division under this part.

(3) In response to facility installation, maintenance, or relocation requests made under a pole attachment agreement by a private provider of services provided by the division under this part, the municipal electric system shall provide the same response times and service quality as the municipal electric system provides for requests of the division for such services and shall provide nondiscriminatory access to these facilities. Nothing in this subsection (a) shall impair the rights of a municipal electric system under its pole attachment agreement with the private provider of services.

(b) A municipal electric system providing any of the services authorized by this part shall fully allocate any costs associated with the services provided under this part to the rates for those services.

(c) A municipal electric system providing any of the services authorized by this part shall establish and charge rates that cover all costs related to the provision of such services.

(d) A municipal electric system shall charge or allocate as costs to the division the same pole rate attachment fee as it charges any other franchise holder providing the same service.

(e) Any fee imposed by the municipality on a private provider of cable services, shall also be allocated to the division.



§ 7-52-604 - Guidelines for accounting -- Audits -- Financial reports.

(a) The comptroller of the treasury shall adopt, after consideration of written comments submitted by any interested party, guidelines or procedures to establish appropriate accounting principles applicable to the division's affiliated transactions and cost allocation. The development of such guidelines or procedures shall not be deemed a rule-making proceeding under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) A municipal division providing the services authorized by this part is subject to a finance and compliance audit under § 6-56-105, which audit shall be conducted in accordance with enterprise fund accounting principles under generally accepted accounting principles.

(c) On or before June 30, 2005, the office of the comptroller of the treasury shall prepare a report to the general assembly evaluating the operations of municipal electric systems offering services permitted by this part, which shall include a recommendation as to whether the authority to provide such services should be expanded, restricted or terminated.

(d) Except for two (2) municipal electric systems located in the middle grand division of the state, no additional municipal electric system shall apply or be granted authorization to provide the services described in § 7-52-601 until February 1, 2006, at which time the general assembly shall receive and consider the comptroller's report described in subsection (c); provided, however, that municipal electric systems presently operating pursuant to § 7-52-601 on June 7, 2005, or having received approval pursuant to § 7-52-602 as of June 7, 2005, shall not be subject to the requirements of this subsection (d).



§ 7-52-605 - Powers and obligations of service providers.

To the extent that it provides any of the services authorized by this part, a municipal electric system shall have all the powers, obligations, and authority granted entities providing similar services under applicable laws of the United States, the state of Tennessee or applicable municipal ordinances.



§ 7-52-606 - Tax payments -- Payments in lieu of taxes.

(a) A municipal electric system providing any of the services authorized by this part shall make tax equivalent payments with respect to such services in the manner established for electric systems under part 3 of this chapter; provided, that such payments shall not include amounts based on net system revenues as provided in § 7-52-304(1)(B). For purposes of the calculation of such tax equivalent payments only, the system, plant, and equipment used to provide such services shall be considered an electric plant, and the revenues received from such services shall be considered operating revenues. The amount payable pursuant to this subsection (a) shall not exceed the amount that would otherwise be due from a municipality were it a private provider of such services paying ad valorem taxes.

(b) In addition to the requirement of subsection (a), and notwithstanding any other law to the contrary, a division of the municipal electric system providing the cable services, Internet services, two-way video transmission or video programming services authorized by this part, is subject to payment to the appropriate units of government of an amount in lieu of the following taxes on that part of its revenues, plant and facilities dedicated or allocated to those services described in § 7-52-601(a), to the same extent as if it were a private provider of such services:

(1) Excise and franchise tax law under title 67, chapter 4, parts 20 and 21;

(2) Sales tax law under title 67, chapter 6; and

(3) Local privilege tax law under title 67, chapter 4, part 7.



§ 7-52-607 - Financing powers of service providers.

Any municipality authorized by this part to provide any of the services described in this part shall have the power and is hereby authorized to borrow money, contract debts and issue its bonds or notes to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment or extension of a system or systems, or any part of the system or systems, to provide any of such services, including the acquisition of land or rights in land and the acquisition and installation of all equipment necessarily incident to the provision of such services. Any bonds or notes authorized to be issued pursuant to this section shall be issued only in accordance with the procedures, requirements and limitations set forth in chapter 34 of this title, or the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, as elected by the municipality issuing the bonds or notes. All provisions of chapter 34 of this title, or the Local Government Public Obligations Act of 1986, relating to the authorization, issuance and sale of bonds or notes, the use and application of revenues of the system or systems being financed, powers to secure such bonds and notes, covenants and remedies for the benefit of bond or note holders with respect to such bonds or notes, validity and tax exemption with respect to such bonds or notes, and powers to refund and refinance such bonds or notes shall apply to any bonds or notes authorized hereunder and the system or systems financed thereby with the same effect as if such system or systems were a "public works" if proceeding under chapter 34 of this title, or a "public works project" if proceeding under the Local Government Public Obligations Act of 1986.



§ 7-52-608 - Conflicting law or provisions.

This part supersedes any conflicting provisions of general law, private act, charter or metropolitan charter provisions.



§ 7-52-609 - Civil actions.

A franchisee under chapter 59 of this title operating in the service area of the municipal electric division providing services under this part may bring a civil action for injunctive or declaratory relief for a violation under this part, and may recover actual damages upon a showing of a willful violation under this part. Jurisdiction and venue for such action shall be in the chancery court in the county where the alleged violation is occurring or will occur. Such actions shall be scheduled for hearing as a priority by the court.



§ 7-52-610 - Liability of service providers.

A division established by a municipal electric system to deliver any of the services authorized by this part shall not be considered a governmental entity for the purposes of the Tennessee Governmental Tort Liability Act, compiled in title 29, chapter 20.



§ 7-52-611 - Customer right to action for damages.

A customer of a municipal electric system shall have a right of action to recover damages against such system pursuant to this part.









Chapter 53 - Industrial Development Corporations

Part 1 - General Provisions

§ 7-53-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bonds" means bonds, notes, interim certificates or other obligations of a corporation issued pursuant to this chapter;

(2) "Contracting party" or "other contracting party" means any party to a sale contract or loan agreement except the corporation;

(3) "Corporation" means any corporation organized pursuant to this chapter;

(4) "Eligible headquarters facility" means a facility, located in a county with a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, that houses an international, national or regional headquarters facility of an entity that agrees, at a minimum, to make payments to the municipality in lieu of any special assessments or other fees or charges that would be levied on the project pursuant to chapter 84 of this title if the project were privately owned;

(5) "Enterprise" means the manufacturing, processing, assembling, commercial, service and agricultural operations to be carried on with or otherwise using the facilities of the project;

(6) "Governing body" means the board or body in which the general legislative powers of the municipality are vested;

(7) "Lease" includes a lease containing an option to purchase the project for a nominal sum upon payment in full, or provision for payment in full, of all bonds issued in connection with the project and all interest on the bonds and all other expenses in connection with the project, and a lease containing an option to purchase the project at any time, as provided in the lease, upon payment of the purchase price, which shall be sufficient to pay all bonds issued in connection with the project and all interest on the bonds and all other expenses incurred in connection with the project, but which payment may be made in the form of one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of the lessee providing for timely payments, including, without limitation, interest on the obligations sufficient for such purposes and delivered to the corporation or to the trustee under the indenture pursuant to which the bonds were issued;

(8) "Loan agreement" means an agreement providing for a corporation to loan the proceeds derived from the issuance of bonds pursuant to this chapter to one (1) or more contracting parties to be used to pay the cost of one (1) or more projects and providing for the repayment of such loan by the other contracting party or parties, and that may provide for such loans to be secured or evidenced by one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of the contracting party or parties, delivered to the corporation or to the trustee under the indenture pursuant to which the bonds were issued;

(9) "Mayor," as used in § 7-53-314, means the chief executive officer of any county having a metropolitan form of government and having a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, with respect to which a corporation has been organized;

(10) "Municipality" means any county or incorporated city or town in this state with respect to which a corporation may be organized and in which it is contemplated the corporation will function;

(11) "Pollution" means the placing of any noxious or deleterious substances, including noise, in any air or water of or adjacent to the state of Tennessee affecting the physical, chemical or biological properties of any air or waters of or adjacent to the state of Tennessee in a manner and to an extent that renders or is likely to render such air or waters inimical or harmful to the public health, safety or welfare, or to animal, bird or aquatic life, or to the use of such air or waters for domestic, industrial, agricultural or recreational purposes;

(12) "Pollution control facilities" means any equipment, structure or facility or any land and any building, structure, facility or other improvement on the land, or any combination thereof, and all real and personal property deemed necessary therewith having to do with or the end purpose of which is the control, abatement or prevention of water, air, noise or general environmental pollution, including, but not limited to, any air pollution control facility, noise abatement facility, water management facility, waste water collecting systems, waste water treatment works or solid waste disposal facility;

(13) "Project" means all or any part of, or any interest in:

(A) Any land and building, including office building, any facility or other improvement on the land, and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, that shall be suitable for the following or by any combination of two (2) or more thereof:

(i) Any industry for the manufacturing, processing or assembling of any agricultural, mining, or manufactured products;

(ii) Any commercial enterprise in selling, providing, or handling any financial service or in storing, warehousing, distributing or selling any products of agriculture, mining or industry;

(iii) Any undertaking involving the use of ship canals, ports or port facilities, off-street parking facilities, docks or dock facilities, or harbor facilities, or of railroads, monorail or tramway, railway terminals, or railway belt lines and switches;

(iv) All or any part of any office building or buildings for the use of such tenant or tenants as may be determined or authorized by the board of directors of the corporation, including, without limitation, any industrial, commercial, financial or service enterprise, any nonprofit domestic corporation or enterprise now or hereafter organized, whose purpose is the promotion, support and encouragement of either agriculture or commerce in this state or whose purpose is the promoting of the health, welfare and safety of the citizens of the state;

(v) Any office or other public building for any city, county or metropolitan government of the state of Tennessee or any board of public utilities, or any public authority, agency, or instrumentality of the state of Tennessee or of the United States;

(vi) Any buildings, structures and facilities, including the site of the buildings, structure and facilities, machinery, equipment and furnishings, suitable for use by any city, county or metropolitan government of the state of Tennessee or any for profit corporation operating buildings, structures and facilities, including the site of the buildings, structures and facilities, machinery, equipment and furnishings, under contract with any city, county or metropolitan government of the state of Tennessee as health care or related facilities, including, without limitation, hospitals, clinics, nursing homes, research facilities, extended or long-term care facilities, and all buildings, structures and facilities deemed necessary or useful in connection therewith;

(vii) Any nonprofit educational institution in any manner related to or in furtherance of the educational purposes of such institution, including, but not limited to, classroom, laboratory, housing, administrative, physical education, and medical research and treatment facilities;

(viii) Any planetarium or museum;

(ix) Any facilities for any recreation or amusement park, public park or theme park suitable for use by any private corporation or any governmental unit of the state of Tennessee, including the state of Tennessee;

(x) Any multifamily housing facilities to be occupied by persons of low or moderate income, elderly, or handicapped persons as may be determined by the board of directors, which determination shall be conclusive;

(xi) (a) Any undertaking involving the operation or management of the Job Training Partnership Act program pursuant to 29 U.S.C. § 1501 et seq. [repealed]. It is the legislative intent to include such project in order to increase employment opportunities pursuant to § 7-53-102;

(b) Subdivision (13)(A)(xi)(a) shall not apply in any county having a population, according to the 1980 federal census or any subsequent federal census of: Click here to view image.

(xii) Any land, buildings, structures and facilities, including the site of the building, structure and facilities, machinery, equipment and furnishings that constitute "recovery zone property" as in § 1400U-3(c) of the Internal Revenue Code of 1986 (26 U.S.C. § 1400U-3(c)); and

(xiii) Facilities or expenditures paid or incurred for "qualified conservation purposes" as defined in § 54D of the Internal Revenue Code of 1986 (26 U.S.C. § 54D), in connection with the issuance of "qualified energy conservation bonds", as defined in § 54D of the Internal Revenue Code of 1986 (26 U.S.C. § 54D);

(B) (i) In any municipality in which there has been created a central business improvement district pursuant to chapter 84 of this title, "project" also means any hotel, motel or apartment building located within an area designated by appropriate resolution or ordinance by the municipality as the center-city area; and, in any municipality, "project" also means any hotel, including any conference or convention center facilities related to the hotel, or motel within an area that could provide substantial sources of tax revenues or economic activity to the municipality;

(ii) In counties with a metropolitan form of government, "project" also means any hotel, motel or apartment building located on property owned by or leased from an airport authority created pursuant to title 42, chapter 3 or 4, but this subdivision (13)(B)(ii) shall not apply in any county having a population of not less than one hundred twenty thousand (120,000) nor more than one hundred thirty thousand (130,000), according to the 1970 federal census or any subsequent federal census;

(iii) In the county seat of any county having a population of not less than nineteen thousand six hundred fifty (19,650) or more than nineteen thousand seven hundred fifty (19,750), according to the 1980 federal census or any subsequent federal census, "project" also means the purchase, acquisition, leasing, construction and equipping of hotels, motels, and apartments in any area within the county seat of such county;

(iv) In any municipality in which there is a closed or substantially downsized facility, including, but not limited to, a facility formerly operated by the United States department of defense or department of energy, "project" also means the purchase, acquisition, leasing, construction and equipping of hotels, motels, conference centers and apartments, on or adjacent to the site of the closed or substantially downsized federal facility;

(v) In any municipality with a population of at least fifteen thousand (15,000) or more, according to the 2010 federal census or any subsequent federal census, located partly within a county having a metropolitan form of government and partly within an adjacent county, "project" also means the purchase, acquisition, leasing, construction, and equipping of hotels and motels within any such municipality's corporate boundaries;

(C) Pollution control facilities, coal gasification facilities, and energy production facilities, as defined in § 7-54-101, and any buildings, structures and facilities, including the site of any buildings, structures and facilities, machinery, equipment and furnishings, for the production of electricity, that shall be suitable for use by any person including any public utility whether publicly or privately owned, board of public utilities, public authority, municipality, or agency or instrumentality of the state of Tennessee or the United States, or by any combination of two (2) or more. The board of directors of the corporation shall find, with respect to any office building or any hotel, motel or apartment building financed under this chapter that the acquisition and leasing or sale of such building, or the financing of the building by loan agreement, as the case may be, will develop trade and commerce in and adjacent to the municipality, will contribute to the general welfare and will alleviate conditions of unemployment, and with regard to any apartment building that the construction of an apartment building will increase the quantity of housing available in the municipality, and such finding by the board of directors shall be conclusive;

(D) Land or buildings or other improvements to land or buildings, or any combination thereof, and any breeding stock and machinery or equipment necessary or suitable for use in farming, ranching, the production of agricultural commodities, including the products of agriculture and silviculture, or necessary and suitable for treating, processing, storing or transporting raw agricultural commodities;

(E) A tourism attraction involving an aggregate investment of public and private funds in excess of seventy-five million dollars ($75,000,000) that is designed to attract tourists to the state, including a cultural or historical site, a museum or visitors center, a recreation or entertainment facility, and all related hotel or hotels, convention center facilities, administrative facilities and offices, mixed use facilities, restaurants and other tourism amenities constructed or acquired as a part of the attraction;

(F) In any municipality in which there has been created a central business improvement district pursuant to chapter 84 of this title, "project" also means any public infrastructure, public improvement, public facilities, or combination thereof, located within an area designated by appropriate resolution or ordinance by the municipality as the center city area, including without limitation, any alleys, auditoriums, bridges, culverts, curbs, drainage systems, including storm water sewers and drains, garages, parks, parking facilities, parkways, playgrounds, plazas, public art, roads, sewers, sidewalks, stadiums, streets, street equipment, tunnels, and viaducts;

(G) Any economic development project as defined in § 7-40-103; and

(H) Land or buildings or other improvements to land or buildings, or any combination thereof, and any machinery or equipment necessary or suitable for use in the production of biofuels, biopower, biochemicals, biomaterials, synthetic fuels and/or petroleum products, or necessary and suitable for treating, processing, storing or transporting raw materials used in such production or in storing and transporting the finished product, intermediate products or co-products;

(14) "Revenues" of a project, or derived from a project, include payments under a lease or sale contract and repayments under a loan agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of a lessee or contracting party delivered as provided in this chapter; and

(15) "Sale contract" means a contract providing for the sale of one (1) or more projects to one (1) or more contracting parties and includes a contract providing for payment of the purchase price in one (1) or more installments. If the sale contract permits title to the project to pass to the other contracting party or parties prior to payment in full of the entire purchase price, it shall also provide for the other contracting party or parties to deliver to the corporation or to the trustee under the indenture pursuant to which the bonds were issued one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of such contracting party or parties providing for timely payments, including, without limitation, interest on the obligations for the balance of the purchase price at or prior to the passage of such title.



§ 7-53-102 - Legislative intent and findings -- Purposes of chapter -- Construction.

(a) It is the intent of the general assembly by the passage of this chapter to authorize the incorporation in the several municipalities in this state of public corporations to finance, acquire, own, lease, or dispose of properties, to the end that such corporations may be able to maintain and increase employment opportunities, increase the production of agricultural commodities, and increase the quantity of housing available in affected municipalities by promoting industry, trade, commerce, tourism and recreation, agriculture and housing construction by inducing manufacturing, industrial, governmental, educational, financial, service, commercial, recreational and agricultural enterprises to locate in or remain in this state and further the use and production of its agricultural products and natural resources, and to vest such corporations with all powers that may be necessary to enable them to accomplish such purposes. It is further the intent of the general assembly to promote the control and elimination of all types of pollution that may result from the existence, development or expansion of commerce and industry within the state and that are essential to the economic growth of the state and to the full employment and prosperity of its citizens, but are accompanied by the increased use of processes and facilities and the increased production and discharge of noise, and gaseous, liquid and solid waste that threaten and endanger the health, welfare and safety of the citizens of the state by polluting the air, land and waters of the state. Therefore, the general assembly finds and determines that in order to reduce, control and prevent such environmental pollution, it is imperative that action be taken at various levels of government to require acquisition and installation of devices, equipment and facilities for the collection, reduction, treatment, and disposal of such wastes and pollutants, and that such actions heretofore or hereafter taken be effectively coordinated; that the cost of such acquisition and installation, if required to be assumed and paid by private enterprises without public assistance, would be unduly burdensome and would discourage or prevent their location in the state and would jeopardize their continued operation in the state; and that the assistance provided in this chapter, especially with respect to financing, is therefore in the public interest and serves a public purpose of the state in promoting the health, welfare and safety of the citizens of the state, not only physically by reducing, controlling and preventing environmental pollution but also economically by the securing and retaining of private enterprises and the resulting maintenance of a higher level of employment and economic activity and stability, and to vest such corporations with all powers that may be necessary to accomplish such purposes. It is not intended by this chapter that any such corporation shall itself be authorized to operate any such manufacturing, industrial, governmental, educational, commercial or agricultural enterprise, hotel, motel or apartment building or pollution control facility.

(b) This chapter shall be liberally construed in conformity with such intention.

(c) The statement of public policy set forth in Acts 1955, chapter 209, § 3 is hereby incorporated into and made a part of this chapter, and it is hereby determined and declared that the means provided by this chapter are needed to relieve the emergency created by the continuing migration from Tennessee of a large number of its citizens in order to find employment elsewhere and to control and eliminate all types of pollution within the state.

(d) The findings of the general assembly set forth in § 4-31-202 are hereby incorporated into and made a part of this chapter, and it is hereby determined and declared that the means provided by this chapter are needed to make financial means available to farmers and farm-related enterprises that private industry alone would be otherwise unable to serve, at interest rates lower than would otherwise be obtainable.



§ 7-53-103 - Dissolution -- Disposition of property.

Whenever the board of directors of the corporation shall by resolution determine that there has been substantial compliance with the purposes for which the corporation was formed and all bonds issued and all obligations theretofore incurred by the corporation have been fully paid, the then members of the board of directors of the corporation shall then execute and file for record in the office of the secretary of state a certificate of dissolution reciting such facts and declaring the corporation to be dissolved. Such certificate of dissolution shall be executed under the corporate seal of the corporation. Upon the filing of such certificate of dissolution, the corporation shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the municipality, and possession of such funds and properties shall forthwith be delivered to such municipality.



§ 7-53-104 - Corporations acting jointly.

(a) The authorities and powers conferred in this chapter upon corporations created under this chapter may be exercised by two (2) or more such corporations acting jointly.

(b) Two (2) or more municipalities may, by acting jointly, incorporate a public corporation to effectuate the purposes of this chapter. When two (2) or more municipalities incorporate such a public corporation, each and every requisite pertaining to the application for incorporation, qualifications of applicants, certificate of incorporation, amendment of certificate and the manner of pledging municipal credit through the submission by referendum election shall be incumbent in like manner upon each municipality joining in the creation of this public corporation. An officer of a municipality or the city manager or other comparable chief administrative officer of a municipality, but not any other employee, may serve as a director of a corporation that is jointly incorporated by two (2) or more municipalities. Notwithstanding § 7-53-301, the term of office of any director of the corporation who is an officer or employee of a municipality may be coextensive with the period of time that the director serves as an officer or employee of the municipality.



§ 7-53-105 - Provisions cumulative.

Neither this chapter nor anything contained in this chapter shall be construed as a restriction or limitation upon any powers the corporation might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice or approval shall be required for the organization of the corporation or the issuance of any bonds or any instrument as security for the bonds, except as provided in this chapter, any other law to the contrary notwithstanding; provided, that nothing herein shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the corporation, or to impair any power over the properties of the corporation of any official or agency of the state and its governmental subdivisions that may be otherwise provided by law.



§ 7-53-106 - Powers supplementary -- Provisions severable.

(a) The powers conferred by this chapter shall be in addition and supplementary to, and the limitations by this chapter shall not affect the powers conferred by any other general, special or local law. Projects may be acquired, purchased, constructed, reconstructed, improved, bettered and extended and bonds may be issued under this chapter for such purposes, notwithstanding that any other general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.

(b) If any one (1) or more sections or provisions of this chapter, including, without limitation, the provisions of § 7-53-310 authorizing the transfer of a project site by a municipality to a corporation, the provisions of § 7-53-305 exempting the corporation and its properties from taxation, and the provisions of § 7-53-306 authorizing the pledge of municipal credit, or the application of the sections or provisions to any person or circumstance, are ever held by any court of competent jurisdiction to be invalid, the remaining provisions of this chapter and the application of this chapter to persons or circumstances other than those to which it is held to be invalid, shall not be affected thereby, it being the intention of this general assembly to enact the remaining provisions of this chapter, notwithstanding such invalidity.






Part 2 - Incorporation

§ 7-53-201 - Application for incorporation -- Qualifications of applicants -- Certificate.

Whenever any number of natural persons, not less than three (3), each of whom shall be a duly qualified elector of and taxpayer in the municipality, files with the governing body of the municipality an application in writing seeking permission to apply for the incorporation of an industrial development board or corporation of such municipality, the governing body shall proceed to consider such application. If the governing body, by appropriate resolution duly adopted, finds and determines that it is wise, expedient, necessary or advisable that the corporation be formed and authorizes the persons making such application to proceed to form such corporation and approves the form of certificate of incorporation proposed to be used in organizing the corporation, then the persons making such application shall execute, acknowledge and file a certificate of incorporation for the corporation provided in this part. No corporation may be formed unless such application shall have first been filed with the governing body of the municipality and the governing body shall have adopted a resolution as provided in this section.



§ 7-53-202 - Requisites of certificate of incorporation -- Acknowledgment.

(a) The certificate of incorporation shall set forth:

(1) The names and residences of the applicants, together with a recital that each of them is an elector of and taxpayer in the municipality;

(2) The name of the corporation, which shall be The Industrial Development Board of the ____________________ of ____________________, the blank spaces to be filled in with the name of the municipality, including the proper designation of the municipality as a city or town, if such name shall be available for use by the corporation and, if not available, then the incorporators shall designate some other similar name that is available;

(3) A recital that permission to organize the corporation had been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of such resolution;

(4) The location of the principal office of the corporation, which shall be in the municipality;

(5) The purposes for which the corporation is proposed to be organized;

(6) The number of directors of the corporation;

(7) The period, if any, for the duration of the corporation; and

(8) Any other matter the applicants may choose to insert in the certificate of incorporation, which shall not be inconsistent with this chapter or with the laws of the state of Tennessee.

(b) The certificate of incorporation shall be subscribed and acknowledged by each of the applicants before an officer authorized by the laws of Tennessee to take acknowledgments to deeds.



§ 7-53-203 - Approval of certificate by secretary of state -- Recording.

When executed and acknowledged in conformity with § 7-53-202, the certificate of incorporation shall be filed with the secretary of state. The secretary of state shall then examine the certificate of incorporation and, if the secretary of state finds that the recitals contained in the certificate are correct, that there has been compliance with the requirements of § 7-53-202, the secretary of state shall approve the certificate of incorporation and record it in an appropriate book or record in the secretary of state's office. When such certificate has been so made, filed and approved, the applicants shall constitute a public corporation under the name set out in the certificate of incorporation.



§ 7-53-204 - Amendment of certificate.

The certificate of incorporation may at any time and from time to time be amended so as to make any changes in the certificate of incorporation and add any provisions to the certificate of incorporation that might have been included in the certificate of incorporation in the first instance. Any such amendment shall be effected in the following manner: the members of the board of directors of the corporation shall file with the governing body of the municipality an application in writing seeking permission to amend the certificate of incorporation, specifying in such application the amendment proposed to be made. Such governing body shall consider such application and, if it shall by appropriate resolution duly find and determine that it is wise, expedient, necessary or advisable that the proposed amendment be made and shall authorize the same to be made, and shall approve the form of the proposed amendment, then the persons making such application shall execute an instrument embodying the amendment specified in such application, and shall file the instrument with the secretary of state. The proposed amendment shall be subscribed and acknowledged by each member of the board of directors before an officer authorized by the laws of Tennessee to take acknowledgments to deeds. The secretary of state shall then examine the proposed amendment and, if the secretary of state finds that there has been compliance with the requirements of this section and the proposed amendment is within the scope of what might be included in an original certificate of incorporation, the secretary of state shall approve the amendment and record it in an appropriate book in the secretary of state's office. When such amendment has been so made, filed and approved, it shall then become effective and the certificate of incorporation shall then be amended to the extent provided in the amendment. No certificate of incorporation shall be amended except in the manner provided in this section.






Part 3 - Operation and Powers

§ 7-53-301 - Board of directors.

The corporation shall have a board of directors in which all powers of the corporation shall be vested and which shall consist of any number, not less than seven (7), all of whom shall be duly qualified electors of and taxpayers in the municipality. The directors shall serve as such without compensation, except that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties, unless otherwise authorized by local ordinance or resolution. No director shall be an officer or employee of the municipality. The directors shall be elected by the governing body of the municipality, and they shall be so elected that they shall hold office for staggered terms. At the time of the election of the first board of directors, the governing body of the municipality shall divide the directors into three (3) groups containing as near equal whole numbers as may be possible. The first term of the directors included in the first group shall be two (2) years, the first term of the directors included in the second group shall be four (4) years, the first term of the directors included in the third group shall be six (6) years, and thereafter the terms of all directors shall be six (6) years; provided, that if at the expiration of any term of office of any director a successor to the director shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until a successor shall be so elected. Except for corporations acquiring any hotel, motel or apartment building in the center-city areas of a municipality that has created a central business improvement district pursuant to chapter 84 of this title, if at the time of the election of any directors there shall be in existence in the municipality a chamber of commerce, board of trade, or other similar civic organization, the directors elected shall be chosen by the governing body from the membership of any one (1) or more of such organizations, unless, in the judgment of the governing body, there are no members of such organizations who are both suitable and available to serve as directors of the corporation; provided, that if the municipality has within its boundaries a closed or substantially downsized federal facility, including, but not limited to, a facility formerly operated by the United States department of defense or department of energy, a minority of the directors may be chosen from persons who are not residents of the municipality.



§ 7-53-302 - Corporate powers -- Meetings public.

(a) The corporation has the following powers, together with all powers incidental to such powers or necessary for the performance of those powers, to:

(1) Have succession by its corporate name for the period specified in the certificate of incorporation, unless sooner dissolved;

(2) Sue and be sued and prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Have and use a corporate seal and alter the corporate seal at pleasure;

(4) Acquire, whether by purchase, exchange, gift, lease, or otherwise, and improve, maintain, equip and furnish one (1) or more projects, including all real and personal properties the board of directors of the corporation may deem necessary in connection with the projects and regardless of whether or not any such projects shall then be in existence; provided, that no hotel, motel or apartment building shall be purchased or otherwise acquired by a corporation under this subdivision (a)(4) after July 1, 1988, except that this proviso shall not affect the development or financing of any project that is located in a center city area or in a central business improvement district and that involves an apartment or residential building, hotel, motel or of any project acquired prior to July 1, 1988, regardless of when such project is completed, nor shall this proviso be construed to impair, limit, abrogate or modify the contractual rights and obligations that any such corporation assumes with the issuance of any bonds, notes or other forms of indebtedness or any other contract, nor shall this proviso apply to any hotel listed in the National Register of Historic Places acquired by the corporation prior to December 31, 1989, nor shall this proviso apply to any hotel that contains conference or convention center facilities containing at least seventy-five thousand square feet (75,000 sq. ft.), nor shall this proviso apply to any hotel or hotels, and related conference, mixed use or convention center facilities, if any, constructed in connection with a project or series of related projects involving an aggregate investment of public and private funds in excess of two hundred million dollars ($200,000,000);

(5) Lease to others one (1) or more projects and charge and collect rent for the projects and terminate any such lease upon the failure of the lessee to comply with any of the obligations of such lease; and include in any such lease, if desired, a provision that the lessee of the projects shall have options to purchase any or all of its projects or that upon payment of all of the indebtedness of the corporation it may lease or convey any or all of its projects to the lessee of the projects with or without consideration, and to enter into amendments to such leases, which amendments, among other things, may provide for extending the terms of such leases, amending or extending any payments in lieu of taxes due under the leases, subject to any applicable limitations provided in § 7-53-305(b), and amending or extending any rents or other payments due under the leases;

(6) Sell to others one (1) or more projects for such payments and upon such terms and conditions as the board of directors of the corporation may deem advisable, in accordance with sale contracts entered into pursuant to this chapter;

(7) Enter into loan agreements with others with respect to one (1) or more projects for such payments and upon such terms and conditions as the board of directors of the corporation may deem advisable, in accordance with this chapter;

(8) Sell, exchange, donate and convey any or all of its properties, including, without limitation, all or any part of the rents, revenues and receipts of the corporation from its projects, whenever its board of directors shall find any such action to be in furtherance of the purposes for which the corporation was organized;

(9) Issue its bonds, and otherwise borrow money from banks or other financial institutions by issuing its notes for the purpose of carrying out any of its powers;

(10) Borrow money from a municipality through a loan agreement executed with a municipality for the purpose of carrying out any of its powers;

(11) As security for the payment of the principal of and interest on any bonds or notes so issued and any agreements made in connection with the bonds or notes, or to secure any indebtedness or obligations of any lessee of the corporation, mortgage and pledge any or all of its projects or any part or parts of the projects, whether then owned or thereafter acquired, and pledge the revenues and receipts from any projects, or assign and pledge all or any part of its interest in and rights under the leases, sale contracts or loan agreements relating to the projects, including, without limitation, the pledging and/or assignment and pledging of all or any part of the rents, revenues and receipts of any project as security for payment of any bonds or notes of the corporation issued with respect to the project, or any other project or projects of the corporation and any agreements made in connection with the projects, or procure or pledge municipal bond insurance, letters of credit, lines of credit or other liquidity facilities as additional security and liquidity for the bonds or notes;

(12) Employ and pay compensation to such employees and agents, including attorneys, as the board of directors shall deem necessary for the business of the corporation; and

(13) Exercise all powers expressly given in its certificate of incorporation and establish bylaws and make all rules and regulations not inconsistent with the certificate of incorporation or this chapter, deemed expedient for the management of the corporation's affairs.

(b) The corporation does not have the power to operate any project financed under this chapter as a business or in any manner except as specifically provided in this chapter, nor does it have the power to pledge at any time or in any manner the general credit or taxing power of the municipality except as provided in § 7-53-306.

(c) Any meeting held by the board of directors for any purpose whatsoever shall be open to the public.

(d) In addition to the powers specified in subsection (a) and upon the adoption of a resolution of the county legislative body, a corporation in any county having a population of over nine hundred thousand (900,000), according to the 2010 federal census or any subsequent federal census:

(1) Has the following powers, together with all powers incidental to such powers or necessary for the performance of those powers, to:

(A) Enter into loan agreements with others with respect to one (1) or more projects or for activities, costs, debt restructuring or working capital associated with projects for such payments or deferrals and upon such terms and conditions as the board of directors of the corporation may deem advisable in accordance with this chapter; and

(B) Sell, exchange, donate, forgive debt, grant and convey any or all of its assets or properties, including, without limitation, all or any part of the rents, revenues and receipts of the corporation from its projects, whenever its board of directors shall find any such action to be in furtherance of the purposes for which the corporation was organized; and

(2) Shall not enter into a loan agreement, accept a note or issue any indebtedness, or otherwise provide financing for working capital that:

(A) Exceeds two hundred fifty thousand dollars ($250,000) in principal amount to any project or borrower; or

(B) Provides for a term in excess of five (5) years, including any renewals or extensions of such financing.



§ 7-53-303 - Issuance of bonds -- Restrictions on payment -- Delivery -- Additional issues -- Redemption.

(a) Except as otherwise expressly provided in this chapter, all bonds issued by the corporation shall be payable solely out of the revenues and receipts derived from the corporation's projects or of any of the projects as may be designated in the proceedings of the board of directors under which the bonds shall be authorized to be issued, including debt obligations of the lessee or contracting party obtained from or in connection with the financing of a project; provided, that notes issued in anticipation of the issuance of bonds may be retired out of the proceeds of such bonds. Such bonds may be executed and delivered by the corporation at any time and from time to time, may be in such form and denominations and of such terms and maturities, may be in registered or bearer form either as to principal or interest, or both, may be payable in such installments and at such time or times not exceeding forty (40) years from the date of execution, may be payable at such place or places whether within or without the state of Tennessee, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the corporation and may contain such provisions not inconsistent with this chapter, all as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued. If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the corporation are authorized to be issued an option to redeem all or any part of the bonds as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited in the face of the bonds, but nothing contained in this subsection (a) shall be construed to confer on the corporation any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued. Any bonds of the corporation may be sold at public or private sale in such manner, at such price and from time to time as may be determined by the board of directors of the corporation to be most advantageous, and the corporation may pay all expenses, premiums and commissions the corporation's board of directors may deem necessary or advantageous in connection with the issuance of the bonds. Issuance by the corporation of one (1) or more series of bonds for one (1) or more purposes shall not preclude the corporation from issuing other bonds in connection with the same project or any other project, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds. Proceeds of bonds issued by the corporation may be used for the purpose of constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering, or extending any project or projects, including the payment of interest on the bonds during construction of any such project and for two (2) years after the estimated date of completion, and payment of engineering, fiscal, architectural and legal expenses incurred in connection with such project and the issuance of the bonds, and the establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds in the event of a deficiency in the revenues and receipts available for such payment.

(b) Any bonds or notes of the corporation at any time outstanding may at any time and from time to time be refunded by the corporation by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding the sum of the following:

(1) The principal amount of the obligations being refinanced;

(2) Applicable redemption premiums on the bonds;

(3) Unpaid interest on such obligations to the date of delivery or exchange of the refunding bonds;

(4) In the event the proceeds from the sale of the refunding bonds are to be deposited in trust as provided in subdivision (f)(2), interest to accrue on such obligations from the date of delivery to the first or any subsequent available redemption date or dates selected, in its discretion, by the board of directors, or to the date or dates of maturity, whichever shall be determined by the board of directors to be most advantageous or necessary to the corporation;

(5) A reasonable reserve for the payment of principal of and interest on such bonds or a renewal and replacement reserve;

(6) If the project to be constructed from the proceeds of the obligations being refinanced has not been completed, an amount sufficient to meet the interest charges on the refunding bonds during the construction of such project and for two (2) years after the estimated date of completion, but only to the extent that interest charges have not been capitalized from the proceeds of the obligations being refinanced; and

(7) Expenses, premiums and commissions of the corporation, including bond discounts, deemed by the board of directors to be necessary for the issuance of the refunding bonds. A determination by the board of directors that any refinancing is advantageous or necessary to the corporation, or that any of the amounts provided in the preceding sentence should be included in such refinancing, or that any of the obligations to be refinanced should be called for redemption on the first or any subsequent available redemption date or permitted to remain outstanding until their respective dates of maturity, shall be conclusive.

(c) Any such refunding may be effected whether the obligations to be refunded has then matured or thereafter matures, either by the exchange of the refunding bonds for the obligations to be refunded by the refunding bonds with the consent of the holders of the obligations so to be refunded, or by sale of the refunding bonds and the application of the proceeds of the refunding bonds to the payment of the obligations to be refunded by the refunding bonds, and regardless of whether or not the obligations to be refunded were issued in connection with the same projects or separate projects, and regardless of whether or not the obligations proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(d) If, at the time of delivery of the refunding bonds, the obligations to be refunded will not be retired or a valid and timely notice of redemption of the outstanding obligations is not given in accordance with the resolution, indenture or other instrument governing the redemption of the outstanding obligations, then, prior to the issuance of the refunding bonds, the board of directors shall cause to be given a notice of its intention to issue the refunding bonds. The notice shall be given either by mail to the owners of all of the outstanding obligations to be refunded at their addresses shown on the bond registration records for the outstanding obligations or given by publication one (1) time each in the newspaper having a general circulation in the municipality with respect to which the corporation was organized and in a financial newspaper published in New York, New York, having a national circulation. The notice shall set forth the estimated date of delivery of the refunding bonds and identify the obligations, or the individual maturities of the obligations, proposed to be refunded; provided, that if portions of individual maturities are proposed to be refunded, the notice shall identify the maturities subject to partial refunding in the aggregate principal amount to be refunded within each maturity. If the issuance of the refunding bonds does not occur as provided in the notice, the board of directors shall cause notice to be given as provided in this subsection (d). Except as otherwise set forth in this section, the notice required pursuant to this section shall be given whether or not any of the obligations to be refunded are to be called for redemption.

(e) If any of the obligations to be refunded are to be called for redemption, the board of directors shall cause notice of redemption to be given in the manner required by the proceedings authorizing such outstanding obligations.

(f) The principal proceeds from the sale of any refunding bonds shall be applied only as follows, either:

(1) To the immediate payment and retirement of the obligations being refunded; or

(2) To the extent not required for the immediate payment of the obligations being refunded, then such proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded, and to pay any expenses incurred in connection with such refunding, but provision may be made for the pledging and disposition of any surplus, including, without limitation, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of, or obligations the principal of and interest on which are guaranteed by the United States government, or obligations of any agency or instrumentality of the United States government, or in certificates of deposit issued by a bank or trust company located in the state of Tennessee, if such certificates shall be secured by a pledge of any of such obligations having any aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this subdivision (f)(2) shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.

(g) All such bonds, refunding bonds and the interest coupons applicable to the bonds are hereby made and shall be construed to be negotiable instruments.

(h) For purposes of calculating the "applicable formula rate" under § 47-14-103 and the related provisions of title 47, chapter 14, to determine the maximum effective rate applicable to bonds or other obligations designated as "recovery zone facility bonds" pursuant to the American Recovery and Reinvestment Act of 2009 (ARRA), P.L. 111-5, the language "four (4) percentage points above the average prime loan rate" in the definition of "formula rate" in § 47-14-102 shall be replaced with the language "seven (7) percentage points above the average prime loan rate". This subsection (h) shall apply to any such bonds or other obligations issued by a corporation on or before June 30, 2012, and designated as recovery zone facility bonds for purposes of the American Recovery and Reinvestment Act of 2009.



§ 7-53-304 - Security for payment of bonds -- Default -- Bondholders' remedies.

The principal of and interest on any bonds issued by the corporation shall be secured by a pledge of the revenues and receipts out of which the bonds shall be made payable, and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made, or by an assignment and pledge of all or any part of the corporation's interest in and rights under the leases, sale contracts or loan agreements relating to such projects, or any thereof. The resolution under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered by the resolution, the fixing and collection of rents or payments with respect to any projects or portions of the projects covered by such resolution, mortgage or deed of trust, the creation and maintenance of special funds from such revenues and from the proceeds of such bonds, and the rights and remedies available in the event of default, all as the board of directors shall deem advisable not in conflict with this section. Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the corporation shall continue effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, mortgage and deed of trust were made shall have been fully paid. In the event of default in such payment or in any agreements of the corporation made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity, or by foreclosure of any such mortgage and deed of trust, or any one (1) or more of such remedies.



§ 7-53-306 - Municipal liability -- Submission to voters -- Remedies of bondholders.

The municipality shall not, in any event, be liable for the payment of the principal of or interest on any bonds of the corporation, or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by the corporation, and none of the bonds of the corporation or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever. The municipality may pledge its full faith and credit as surety to the payment of the principal of and interest on the bonds in the following manner:

(1) The governing body of the municipality may by resolution propose the pledging of the full faith and credit and unlimited taxing power of the municipality as surety to the payment of the principal of and interest on the bonds. After securing a certificate of public purpose and necessity as provided in § 7-53-307, the governing body may direct the county election commission to hold an election for the registered voters of the municipality to determine whether the full faith and credit of the municipality shall be so pledged. Should three fourths (3/4) of the voters cast their vote in favor of lending the municipality's credit by pledging the full faith and credit of the municipality to the payment, as surety, of the principal and interest of such bonds, according to the certificate of the county election commission, the municipality, through its governing board, would be authorized to so pledge its full faith and credit as surety and so indicate by the signature of the mayor or other chief executive official of the municipality on the bonds; and

(2) In the event such pledge of full faith and credit and unlimited taxing power of the municipality is given, any holder or holders of the bonds, including a trustee or trustees for holders of such bonds, shall have the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction to enforce such person's rights against the municipality, and the governing body of the municipality and any officer, agent or employee of the municipality, including, but not limited to, the right to require the municipality and governing body and any proper officer, agent or employee of the municipality, to assess, levy and collect taxes and other revenues and charges adequate to carry out any agreement as to, or pledge of, such taxes, revenues and charges. The taxes authorized to be pledged in this section shall be levied without limit as to rate or amount upon all taxable property within the municipality, and all such taxes to be levied are hereby declared to have been levied for county and corporation purposes, respectively, within the meaning of the Constitution of Tennessee, Article II, § 29.



§ 7-53-307 - Certificate for pledge of municipal credit -- Regulation by finance committee.

(a) The building finance committee in the industrial development division of the department of economic and community development is hereby authorized and empowered to determine whether any municipality shall have the right to pledge the full faith and credit of the municipality as surety to the payment of principal and interest of bonds as authorized in § 7-53-306. Each municipality within this state shall have the right to apply to the committee for a certificate of public purpose and necessity from the committee as to whether the general welfare requires that such municipality be authorized to execute any such pledge.

(b) In determining whether such certificate shall be issued, the committee may hold public hearings, or private hearings, make investigations as may be desired, and shall have power to summon witnesses, administer oaths, hear testimony and make a record of all things had and done at such hearing or investigation, and to order issued such certificate of public purpose and necessity as the committee may deem advisable.

(c) (1) In considering and determining whether or not such certificate shall issue, the committee shall find and determine affirmatively the following, that:

(A) There are sufficient natural resources readily and economically available for the use and operation of the particular project and enterprise for at least ten (10) years, but in no event less than the period of time for which any bonds may be issued for acquiring or constructing such project;

(B) There is available a labor supply to furnish at least one and one half (11/2) workers for each operative job in the enterprise within an area of twenty-five (25) miles from the proposed location; and

(C) There are adequate property values and suitable financial conditions, so that the total pledge of full faith and credit of the municipality, solely for the purpose authorized by this chapter, shall not exceed ten percent (10%) of the total assessed valuation of all the property in the municipality ascertained by the last completed assessment at the time of issuance of such bonds.

(2) In no event shall the committee authorize any municipality actually to pledge its full faith and credit to the payment of bonds for any such enterprise, unless the committee shall further find and determine that the enterprise to be carried on in the project is well conceived, has a reasonable prospect for success, will provide proper economic development and employment, and that the project will not become a burden upon the taxpayers of the municipality.

(d) If and when the certificate is issued, the committee therein shall fix and determine in the certificate:

(1) The extent and the amount of the bonds to which the municipality may pledge its full faith and credit;

(2) The purposes for which the bonds shall be expended; and

(3) The method of lease, rental and operation of the project if the project is to be leased to a lessee. If the governing board of the municipality fails or refuses to follow the requirements made by the board in the certificate, then the members of the governing board of the municipality voting for such failure or refusal shall be individually and personally liable, and liable for their official bonds for any loss that the municipality may sustain by reason of such failure or refusal to follow the requirements, and in addition may be compelled by injunction to comply with such requirements.

(e) The committee is hereby authorized and empowered to adopt and put into effect all reasonable rules and regulations that it may deem necessary to carry out this chapter, not inconsistent with this chapter.



§ 7-53-308 - Corporation nonprofit -- Net earnings -- Transfer of assets.

(a) The corporation shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors of the corporation shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the corporation, then any net earnings of the corporation thereafter accruing shall be paid to the municipality with respect to which the corporation was organized; provided, that nothing contained in this section shall prevent the board of directors from transferring all or any part of its properties in accordance with the terms of any lease, sale contract, loan agreement, mortgage or deed of trust entered into by the corporation.

(b) (1) Notwithstanding any provision of this chapter to the contrary, nothing in this section shall prevent the board of directors from transferring all or any part of its assets in accordance with the terms of any lease, sale contract, loan agreement, mortgage or deed of trust entered into by the corporation.

(2) This subsection (b) shall apply to any county having a population of over nine hundred thousand (900,000), according to the 2010 federal census or any subsequent federal census.



§ 7-53-309 - Bonds as legal investments and lawful security.

Bonds issued under the authority of this chapter and secured by a pledge of full faith and credit shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, fiduciaries, trustees, guardians and for all public funds of the state, including, but not limited to, the sinking funds of cities, towns, villages, counties, school districts, or other political corporations, or subdivisions of the state. Such bonds shall be eligible to secure the deposit of any and all public funds of the state, and any and all public funds of cities, towns, villages, counties, school districts or other political corporations or subdivisions of the state, and such bonds shall be lawful and sufficient security for the deposits to the extent of their value when accompanied by all unmatured coupons appertaining to the bonds.



§ 7-53-310 - Acquisition and transfer of project sites.

Any municipality may acquire a project site by gift, purchase, lease, or condemnation, and may transfer any project site to a corporation by sale, lease, or gift. Such transfer may be authorized by a resolution of the governing body of the municipality without submission of the question to the voters, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law. Such project site may be within or without the municipality or partially within and partially without the municipality.



§ 7-53-311 - Lease or lease-purchase agreement with municipality authorized -- Tax levy.

Any city, county or metropolitan government is authorized to enter into any lease or lease-purchase agreement of a project from a corporation, for such term or terms and upon such conditions as may be determined by the governing body of such city, county or metropolitan government, notwithstanding and without regard to the restrictions, prohibitions or requirements of any other law, whether public or private, and to levy and collect a direct annual tax sufficient with any other moneys available and pledged to pay the rental payable under such lease or lease-purchase agreement as and when it becomes due and payable, such tax to be in addition to all other taxes of such city, county or metropolitan government and shall be in addition to all other taxes now or hereafter authorized to be levied, and such tax shall not be included within any statutory or other limitation in rate or amount, but shall be excluded and be in addition thereto, notwithstanding the prohibitions, restrictions or requirements of any other law, whether public or private, and the obligations assumed and undertaken pursuant to such lease or lease-purchase agreement, including any unconditional or other obligation to levy such tax and to pay rentals for the project for a fixed term or terms, shall not be deemed or construed as constituting a debt of the city, county or metropolitan government within the terms, provisions or limitations of any constitutional, statutory, charter or other limitation.



§ 7-53-312 - Preparation and submission of economic impact plan for counties other than those with a metropolitan government and a population exceeding 500,000.

(a) The corporation is authorized to prepare and submit to the municipality for approval an economic impact plan in the manner described in this section.

(b) An economic impact plan shall be a written document and shall specifically identify the area to be included in the plan. The area to be included in the plan must be located in the municipality and must also include an industrial park within the meaning of § 13-16-202, or a project that is either owned by the corporation or with respect to which the corporation has loaned or will loan funds or has otherwise provided or will provide financial assistance. In addition to such industrial park or project, the area that is the subject of the economic impact plan may also include such other properties that the corporation determines will be directly improved or benefited due to the undertaking of the industrial park or project. The economic impact plan shall:

(1) Identify the boundaries of the area subject to the plan;

(2) Identify the industrial park or project located within the area subject to the plan;

(3) Discuss the expected benefits to the municipality from the development of the area subject to the plan, including anticipated tax receipts and jobs created; and

(4) Provide that the property taxes imposed on the property, including the personal property, located within the area subject to the plan will be distributable in the manner described in subsection (c) for a period of time specified in the plan.

(c) Upon the approval by the municipality of an economic impact plan with respect to an area, all property taxes levied upon property located within such area by any taxing agency after the effective date of the plan shall be divided as follows:

(1) That portion of the taxes that is equal to the amount of taxes, if any, that were payable with respect to the property for the year prior to the date the economic impact plan was approved, the "base tax amount", by the municipality shall be allocated to and, when collected, shall be paid to the respective taxing agencies as taxes levied by such taxing agencies on all other property are paid; provided, that in any year in which the taxes on any property are less than the base tax amount, there shall be allocated and paid to the respective taxing agencies only those taxes actually imposed; and

(2) Any excess of taxes over the base tax amount shall be allocated to and, when collected, shall be paid into a separate fund of the corporation established to hold such payments until applied for the purposes described in subsection (h).

(d) Notwithstanding subsection (a) to the contrary, the corporation may prepare, and the municipality may approve, an economic impact plan that allocates an amount greater than the base tax amount to the taxing agencies.

(e) An economic impact plan shall not provide for an allocation of taxes to the corporation for a period in excess of thirty (30) years.

(f) The governing body of a municipality may approve an economic impact plan by resolution, notwithstanding any local charter provision or other provision to the contrary. If the area subject to an economic impact plan is located within the corporate limits of a city or town, the taxes that would otherwise be payable to the city, town or county that is not the municipality that created the corporation shall not be paid to the corporation unless such city, town or county has also approved the economic impact plan.

(g) Before the corporation submits an economic impact plan for approval to the municipality that created such corporation or to any other city or county, the corporation shall hold a public hearing relating to the proposed plan after publishing a notice of such public hearing in a newspaper of general circulation in the municipality at least two (2) weeks prior to the date of such public hearing. Such notice shall include the time, place and purpose of the public hearing, and notice of how a map of the area subject to the plan can be viewed by the public.

(h) All taxes allocated to the corporation pursuant to this section shall only be applied by the corporation to pay expenses of the board in furtherance of promoting economic development in the municipality, to pay the cost of projects, or to pay debt service on bonds or other obligations issued by the corporation to pay the cost of the projects. The corporation is authorized to pledge any or all amounts received by the corporation pursuant to this section to the payment of such bonds or other obligations.

(i) After the approval by a municipality of an economic impact plan, the clerk or other recording official of such municipality shall transmit to the appropriate assessor of property and to each taxing agency to be affected, a copy of the description of all property within the area subject to the economic impact plan and a copy of the resolution approving that plan. If the plan is approved by any taxing agency other than the municipality, the clerk or other recording official of that taxing agency shall also provide a copy of the resolution approving the plan to such assessor of property and taxing agencies. A copy of the plan and any resolutions approving the plan shall be filed with the comptroller of the treasury, and an annual statement of amounts allocated in excess of the base tax amount shall be filed with the state board of equalization.

(j) Notwithstanding anything to the contrary in this section, taxes levied upon property within an economic impact area by any taxing agency for the payment of principal of and interest on all bonds, loans, or other indebtedness of such taxing agency, and taxes levied by or for the benefit of the state, shall not be subject to allocation as provided in subsection (c), but may still be levied against such property and, when collected, paid to such taxing agency as taxes levied by such taxing agency on all other property are paid and collected.

(k) This section shall not apply to any county having a metropolitan form of government and having a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census. With respect to a county with a metropolitan form of government and having a population in excess of five hundred thousand (500,000), § 7-53-314 shall apply.

(l) In the event of any conflict between this section and the Uniformity in Tax Increment Financing Act of 2012, compiled in title 9, chapter 23, title 9, chapter 23 shall control.



§ 7-53-313 - Purpose.

(a) Notwithstanding any provision of this chapter or any other law to the contrary, this chapter shall be liberally construed to carry out the following purposes and objectives:

(1) The policies and practices of industrial development corporations shall ensure that minority-owned and other disadvantaged businesses share more fully in the American economic system of private enterprise through free and vigorous competition;

(2) Such competition shall be fostered through encouragement and support of minority-owned and other disadvantaged businesses; and

(3) Industrial development corporations aid, counsel and assist in every practical manner minority-owned and other disadvantaged businesses in order to preserve free competition on equal terms with those businesses constituting the major portion of the state's business community.

(b) To assist industrial development corporations in achieving such purposes and objectives, the department of economic and community development and the office of business enterprise, established by § 4-26-101, shall be available to provide technical assistance and consultation.



§ 7-53-314 - Preparation and submission of economic impact plan for counties with a metropolitan government and a population exceeding 500,000.

(a) The corporation is authorized to prepare and submit to the governing body of the municipality for approval an economic impact plan in the manner described in this section.

(b) An economic impact plan shall be a written document and shall specifically identify the area to be included in the plan. The area to be included in the plan shall be located in the municipality and shall also include an industrial park within the meaning of § 13-16-202, or a project that is either owned by the corporation or with respect to which the corporation has loaned or will loan funds or has otherwise provided or will provide financial assistance. In addition to the industrial park or project, the area that is the subject of the economic impact plan may also include other properties that the corporation determines will be directly improved or benefited due to the undertaking of the industrial park or project. The economic impact plan shall:

(1) Identify the boundaries of the area subject to the plan;

(2) Identify the industrial park or project located within the area subject to the plan;

(3) Discuss the expected benefits to the municipality from the development of the area subject to the plan, including anticipated tax receipts and jobs created; and

(4) Provide that the property taxes imposed on the property, including the personal property, located within the area subject to the plan will be distributable in the manner described in subsection (c) for a period of time specified in the plan.

(c) Upon the approval of the governing body of the municipality of an economic impact plan with respect to an area, all property taxes levied upon property located within the area by any taxing agency after the effective date of the plan shall be divided as follows:

(1) That portion of the taxes that is equal to the amount of taxes, if any, that were payable with respect to the property for the year prior to the date the economic impact plan was approved, the base tax amount, by the municipality shall be allocated to and, when collected, shall be paid to the respective taxing agencies as taxes levied by the taxing agencies on all other property are paid; provided, that, in any year in which the taxes on any property are less than the base tax amount, there shall be allocated and paid to the respective taxing agencies only those taxes actually imposed; and

(2) Any excess of taxes over the base tax amount shall be allocated to and, when collected, shall be paid into a separate fund of the corporation established to hold the payments until applied for the purposes described in subsection (h).

(d) Notwithstanding subsection (c) to the contrary, an economic impact plan may be approved that allocates an amount greater than the base tax amount to the taxing agencies.

(e) An economic impact plan shall not provide for an allocation of taxes to the corporation for a period in excess of thirty (30) years.

(f) The governing body of a municipality may approve an economic impact plan by resolution, notwithstanding any local charter provision or other provision to the contrary. Prior to approval by the governing body of the municipality, the economic impact plan shall be submitted to the mayor of the municipality. If the area subject to an economic impact plan is located within the corporate limits of a city or town, the taxes that would otherwise be payable to the city, town or county that is not the municipality that created the corporation shall not be paid to the corporation unless the city, town or county has also approved the economic impact plan.

(g) Before the corporation submits an economic impact plan for approval to the governing body of the municipality that created the corporation or to any other city or county, the corporation shall hold a public hearing relating to the proposed plan after publishing a notice of the public hearing in a newspaper of general circulation in the municipality at least two (2) weeks prior to the date of the public hearing. The notice shall include the time, place and purpose of the public hearing, and notice of how a map of the area subject to the plan can be viewed by the public.

(h) All taxes allocated to the corporation pursuant to this section shall only be applied by the corporation to pay expenses of the board in furtherance of promoting economic development in the municipality, to pay the cost of projects, or to pay debt service on bonds or other obligations issued by the corporation to pay the cost of the projects. The corporation is authorized to pledge any or all amounts received by the corporation pursuant to this section to the payment of the bonds or other obligations.

(i) After the approval by the governing body of a municipality of an economic impact plan, the clerk or other recording official of the municipality shall transmit to the appropriate assessors of property and to each taxing agency to be affected, a copy of the description of all property within the area subject to the economic impact plan and a copy of the resolution approving that plan. If the plan is approved by any taxing agency other than the municipality, the clerk or other recording official of that taxing agency shall also provide a copy of the resolution approving the plan to the assessors of property and taxing agencies.

(j) Notwithstanding any other provision of this section to the contrary, taxes levied upon property within an economic impact area by any taxing agency for the payment of principal of and interest on all bonds, loans, or other indebtedness of the taxing agency, and taxes levied by or for the benefit of this state, shall not be subject to allocation as provided in subsection (c), but may still be levied against the property and, when collected, paid to the taxing agency as taxes levied by the taxing agency on all other property are paid and collected.

(k) This section shall only apply to any county having a metropolitan form of government and having a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census.

(l) In the event of any conflict between this section and the Uniformity in Tax Increment Financing Act of 2012, compiled in title 9, chapter 23, title 9, chapter 23 shall control.



§ 7-53-315 - Authority for municipality to aid or provide assistance for certain projects.

Notwithstanding §§ 7-53-306 and 7-53-307, in any municipality in which there has been created a central business improvement district pursuant to chapter 84 of this title, the municipality is authorized to aid or otherwise provide assistance, including without limitation, granting, contributing or pledging to, or for the benefit of the corporation, revenues derived from any source except revenues derived from ad valorem property taxes, for those projects, or portions thereof, that consist of public infrastructure, public improvements or other public facilities, including without limitation, one (1) or more parking or sports facilities, located within an area designated by appropriate resolution or ordinance by the municipality as the center city area, for such term or terms and upon such conditions as may be determined by the governing body of the municipality.



§ 7-53-316 - Redevelopment of brownfield sites in economically disadvantaged areas.

(a) It is the intent of the general assembly to encourage the redevelopment of large brownfield sites in economically disadvantaged areas within large and mid-size counties within the state. In addition to the authorization provided in § 7-53-312, a corporation located in a municipality in which an urban brownfield redevelopment project is located is also authorized to prepare and submit to the municipality for approval an economic impact plan with respect to an urban brownfield redevelopment project in the manner provided in this section. Except to the extent modified under this section, § 7-53-312 shall apply to an economic impact plan for an urban brownfield redevelopment project.

(b) An economic impact plan submitted for approval under this section shall provide that the property taxes imposed on the property, including the personal property located within the area subject to the plan, the sales taxes imposed upon sales within the area subject to the plan, the sales taxes imposed upon construction and related development or redevelopment activity in the area subject to the plan, or any combination and amount of such property and sales taxes, will be distributable in the manner described in subsection (c) and § 7-53-312(c), as applicable, and used for the purposes permitted by subsection (e).

(c) In addition to the allocation of property taxes provided in § 7-53-312, an economic impact plan may further provide that the non-school portion of the local sales tax increment shall be allocated to and, when received, shall be paid into a separate fund of the corporation established to hold such payments, along with any other amounts received by the corporation pursuant to this section or § 7-53-312, until applied for the purposes described in subsection (e) pursuant to the economic impact plan. In calculating the non-school portion of the local sales tax increment, the plan may also include any new local sales taxes received from construction or related redevelopment activity occurring within the area subject to the plan. Upon the approval by a municipality of an economic impact plan containing all or any portion of the permitted excess local sales taxes, the local sales taxes received by the municipality shall be divided and allocated as so provided.

(d) Notwithstanding § 7-53-312 to the contrary, the corporation may prepare, and the municipality may approve, an economic impact plan that allocates an amount greater than the base tax amount and the base sales tax amount to the taxing agencies.

(e) All sales and property taxes allocated for an economic impact plan approved pursuant to this section shall only be applied by the corporation to pay expenses of the corporation in furtherance of economic development in the municipality, to pay or reimburse qualified costs or to pay debt service on bonds or other obligations issued by the corporation to finance any of the foregoing.

(f) As used in this section, unless the context otherwise requires:

(1) "Base sales tax amount" means the revenues received by the municipality from local sales taxes, excluding that portion of the local sales tax dedicated for school purposes, from the area subject to the plan for the fiscal year of the municipality immediately prior to the year in which the plan is adopted. "Local sales taxes" means taxes received by the municipality pursuant to the 1963 Local Option Revenue Act, compiled in title 67, chapter 6, part 7, excluding that portion of the local sales taxes dedicated for school purposes;

(2) "Brownfield site" means a parcel or adjacent or related parcels of real property containing at least five (5) acres that is currently, or at any time since January 1, 2000, has been the subject of an investigation or remediation as a brownfield project under a voluntary agreement or consent order pursuant to § 68-212-224;

(3) "Non-school portion of the local sales tax increment" means any excess of local sales taxes, after deducting the portion that is statutorily designated for school purposes, over the base sales tax amount that is received by each municipality that has approved the economic impact plan from the specified sales and development activity in the area that is subject to the plan;

(4) "Qualified costs" include costs for all roads, streets, sidewalks, access ways, ramps, bridges, landscaping, signage, utility facilities, grading, drainage, parks, plazas, greenways, public parking facilities, public recreational facilities, public educational facilities, public meeting facilities and similar improvements that are necessary for or otherwise useful for the urban redevelopment project or for the redevelopment of the area subject to the economic impact plan. "Qualified redevelopment costs" shall also include all administrative, architectural, legal and engineering expenses and such other expenses as may be necessary or incident to the development and implementation of the economic impact plan or the financing of expenses under this section;

(5) "Redevelopment zone" means either an area designated as of January 1, 2009, as a renewal community by the federal department of housing and urban development or an area designated as of January 1, 2009, as a low income community for purposes of the federal new markets tax credits program. A redevelopment zone must also be located in a county having a population of eighty thousand (80,000) or more according to the 2000 federal census or any subsequent federal census;

(6) "Urban brownfield redevelopment project" means the development or redevelopment, in one (1) or more phases as specified in the economic impact plan, of all or any portion of a parcel or parcels of contiguous, adjacent or related properties totaling at least one hundred (100) acres. The parcel or parcels must be located in a redevelopment zone and must either contain at least one (1) brownfield site or contain a site of at least ten (10) acres that has remained vacant or substantially unoccupied for at least five (5) years and, at any time within twenty (20) years prior to June 1, 2011, included a manufacturing, industrial, distribution or retail facility containing at least one million square feet (1,000,000 sq. ft.). An urban brownfield redevelopment project may include any project as defined in § 7-53-101 and may further include any publicly or privately owned or operated retail, commercial, industrial or mixed use facility, including a visitor center, recreation or entertainment facility and all related hotels, convention center facilities, administrative facilities, offices, restaurants and other amenities constructed or acquired as part of the project.

(g) An urban brownfield redevelopment project shall be a project for purposes of § 7-53-101 and for all other purposes under this chapter.









Chapter 54 - Energy Production Facilities

§ 7-54-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Construct" or "construction" means the erection, building, acquisition by purchase or condemnation, alteration, reconstruction, improvement, or extension of energy production facilities, the engineering, architectural designs, plans, working drawings, specifications, procedures, and other action necessary in the construction of such facilities, and the inspection and supervision of the construction of such facilities;

(2) "Energy production facility" means a facility for the production, conversion or transmission of energy from the controlled processing of fossil or other fuels or other sources of energy and the production of electricity, steam or other forms of energy for heating, cooling, manufacturing processes and other uses, and includes "energy recovery facilities" as defined in § 68-211-501 and includes "qualified renewable energy facilities" as defined in § 54C(d)(1) of the Internal Revenue Code of 1986 (26 U.S.C. § 54C(d)(1)); provided, that the municipality proposing to provide the financing for the qualified renewable energy facility constitutes a "qualified issuer" under § 54C(d)(6) of the Internal Revenue Code of 1986 (26 U.S.C. § 54C(d)(6)), and may include "resource recovery facilities" as defined in § 68-211-501 to the extent that the resource recovery facilities are constructed in connection with energy recovery facilities;

(3) "Governing body" means the board or body charged by law with governing the municipality;

(4) "Municipality" means any town, city, metropolitan government, county or power district of this state, and for all purposes except in § 7-54-103(g), means a not-for-profit corporation authorized by the laws of Tennessee to act for the benefit or on behalf of any one (1) or more of such local governmental entities;

(5) "Person" means any and all persons, natural or artificial, including any individual, firm or association, business trust, partnership, joint venture, municipality, and public, municipal, nonprofit, or private corporation organized or existing under the laws of this state or any other state, and any governmental agency or county of this state and any department, agency, or instrumentality of the executive, legislative, and judicial branches of the federal government; provided, that as to any business trust, partnership, or joint venture in which any federal government corporation has direct, equitable or beneficial ownership, such business trust, partnership or joint venture shall not be included in the definition of "person"; and

(6) "Solid waste" means all municipal, commercial, or industrial solid waste, garbage, rubbish, refuse, and other such similar and related materials, including, without limitation, recyclable materials when they become discarded, except those excluded by the department of environment and conservation, which will designate as "special waste" any hazardous or other waste it determines should not be processed in an energy production facility for reasons of public health or safety or because the nature of the waste is such that it is not suitable for processing in an energy production facility. In the case of any municipality operating a waste water treatment or processing facility, "solid waste" also means sludge originating from such facility to the extent such sludge is not designated as "special waste."



§ 7-54-102 - Construction, purchase, improvement and operation authorized.

A municipality has the power to construct, own, operate, or maintain within its corporate limits or within the limits of the county wherein it is located, an existing or planned energy production facility or facilities. The construction of such facility or facilities may include all necessary real and personal property, any land that may be required for an alternate means for the disposal of solid waste, rights-of-way, easements, buildings, and all other appurtenances usual to such facilities, as well as the building of all necessary means of transportation or transmission of energy and including obtaining all necessary rights-of-way or easements as necessary. A municipality also has the power to acquire, hold, use, lease, as lessor or lessee, sell or otherwise dispose of any energy production facility and to enter into agreements with any person for the operation of such facility.



§ 7-54-103 - Powers of municipalities -- Delegation of municipal authority.

(a) The municipality shall charge for the production of any energy for such heating, cooling or processing and may combine it with any other energy produced. In no case shall the rates charged to electric or other power utility subscribers not receiving energy from the energy production facility be increased to provide revenue for the repayment of its bonds issued for such purposes.

(b) (1) For the purposes of this chapter, any municipality may issue bonds for the construction of energy production facilities in the manner and subject to § 7-54-106, the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, or in accordance with any other law applicable to the issuer of such bonds for such purposes; provided, that, notwithstanding any contrary provisions of any such laws, bonds issued as authorized in this subsection (b) for energy production facilities may be sold at public sale or at private sale without advertisement as the issuer of such bonds shall determine.

(2) If such bonds or refunding bonds are issued by a not-for-profit corporation acting for the benefit of or on behalf of any one (1) or more counties, cities, towns, or local governments under this chapter, such bonds shall be sold at competitive bid or at a negotiated sale pursuant to this section. Prior to the adoption of any resolution of the board of the not-for-profit corporation authorizing the sale of bonds, notes, or other obligations or entering into any contract or other arrangement in the planning or preparation for the sale of bonds, notes, or other obligations, any such resolution or any such proposed contracts or other arrangements shall be subject to the approval of the comptroller of the treasury or the comptroller's designee and shall be subject to review by the state funding board. Any resolution of the not-for-profit corporation authorizing the sale of bonds, notes, or other obligations shall only become effective upon receiving the approval of the comptroller of the treasury or the comptroller's designee and the legislative bodies of the city and the county in which such city is located for whom or on whose behalf such not-for-profit corporation is acting. This subdivision (b)(2) shall not apply to any county with a metropolitan form of government and having a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census.

(c) With respect to the construction, financing, operation, or maintenance of an energy production facility or any contract authorized by § 7-54-105(a)(3), a municipality has the power to enter into such contracts or agreements, as it shall determine to be necessary or beneficial, with any person, relating to the collection, delivery, sale, purchase, or disposal of solid waste and the output from an energy production facility, including, without limitation, output in the form of electricity, steam, fuel, residue, or otherwise. Notwithstanding any other law, any municipality or county has the power to enter into contracts or agreements with municipalities proceeding under this chapter providing for the collection, delivery, sale, purchase, or disposal of solid waste or the output from an energy production facility.

(d) In connection with the construction, financing, operation or maintenance of an energy production facility or any contract authorized by § 7-54-105(a)(3), a municipality other than a power district is authorized to exercise exclusive jurisdiction and exclusive right to control the collection and disposal of solid waste within its boundaries. In furtherance of this subsection (d) and the energy and environmental objectives of this chapter, and title 68, chapter 211, any municipality, other than a power district, constructing, financing, operating or maintaining an energy production facility or entering into any contract authorized by § 7-54-105(a)(3), or contracting with another municipality for the disposal of solid waste in whole or in part through, or by means of, such an energy production facility, is authorized to exercise exclusive jurisdiction and exclusive right to control the collection and disposal of solid waste within its boundaries and to take all necessary action to displace competition with regulation or a monopoly public service; provided, that no county shall be authorized to exercise such jurisdiction and right within the corporate limits of any incorporated city or town or metropolitan government; and provided, further, that manufacturing firms that hold state permits to dispose of or utilize their own solid wastes on plant property on April 27, 1981, shall not be subject to this chapter except by mutual agreement between plant management and the municipality. Such jurisdiction and right to control by a municipality may be exercised by ordinance, resolution, contract or otherwise.

(e) A municipality is authorized to establish, levy, and collect fees, rates, or charges in connection with:

(1) The collection, delivery, sale, purchase, or disposal, whether at the site of an energy production facility, a landfill, or otherwise, of solid waste; and

(2) The output from an energy production facility.

(f) A municipality may pledge as security for the payment of the bonds authorized to be issued pursuant to this chapter, any revenues derived from or in connection with the construction, ownership, operation, financing, leasing or sale of any energy production facility, or the execution of any contract authorized by § 7-54-105(a)(3), including, without limitation, revenues derived from or in connection with any fees, rates, charges, contracts, or agreements in connection with the collection, delivery, sale, purchase, or disposal, whether at the site of an energy production facility, a landfill, or otherwise, of solid waste and the output from an energy production facility and may also pledge the revenues from the sale of energy to pay bonds or loans issued under any municipal or other bond authority or any other state legislation permitting energy production facilities.

(g) Notwithstanding the limitations contained in any general statutory provisions granting municipalities the right of eminent domain or condemnation, for the purposes of this chapter, any municipality proceeding with the construction, operation, maintenance or management of an energy production facility, or executing any contract authorized by § 7-54-105(a)(3) is authorized and empowered, within its boundaries, to condemn any land, easement or rights-of-way, either on, under or above the ground, for any and all purposes necessary in connection with the construction, operation and maintenance of an energy production facility or improvement to such facility. Title to property so condemned shall be taken in the name of the municipality and may be thereafter conveyed to any not-for-profit corporation acting for or on behalf of such municipality. For purposes of this subsection (g), no county shall be authorized to exercise such right of eminent domain or condemnation within the corporate limits of any town, city or metropolitan government.

(h) The term of any contract or agreement authorized by this chapter may extend beyond the elected term of the members of the governing body of the municipality or county involved, but in no event may such term exceed forty (40) years.

(i) The construction, operation, jurisdiction, control, and management of any facility constructed as authorized in this section may be delegated by the municipality to any of its agencies, divisions, boards, or departments as it shall determine, and such agencies, divisions, boards, or departments are authorized, notwithstanding any of the provisions of the municipality's charter, to accept such delegation of jurisdiction, control, and management. Such functions may also be delegated by the municipality to any not-for-profit corporation acting for or on behalf of such municipality; provided, that, except in any county with a metropolitan form of government and having a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census, the site selection for an energy production facility may be delegated to any such not-for-profit corporation, but shall be subject to the approval by a two-thirds (2/3) vote of the legislative bodies of the city and the county in which such city is located for whom or on whose behalf such not-for-profit corporation is acting prior to the purchase of any such site.

(j) Any municipality or county exercising, whether jointly or severally, any authority conferred upon it by this chapter, as amended, is hereby declared to be acting in furtherance of a public or governmental purpose.

(k) Provided, that such separation and disposition neither creates a public nuisance nor is otherwise injurious to the public health, welfare, and safety, nothing in this chapter shall prevent a person or business entity that generates or produces solid waste upon property owned, leased, or rented by such person or business entity to separate or cause to be separated recyclable materials from the solid waste while the solid waste is on such property and either to:

(1) Maintain title to such recyclable materials for such person's or business entity's own use; or

(2) Dispose of such recyclable materials by sale or gift.

(l) Nothing in this chapter shall prevent a person from purchasing or receiving by gift recyclable materials for processing or other use separated and disposed of in strict accordance with subsection (k).

(m) (1) If such functions are delegated by the municipality to any not-for-profit corporation acting for or on behalf of such municipality, such corporation shall develop a uniform accounting system conforming to generally accepted accounting principles, which system shall be subject to approval by the comptroller of the treasury.

(2) The annual report, including financial statements, and all books of account and financial records of such not-for-profit corporation shall be subject to audit by the comptroller of the treasury. The board of such corporation may, with the prior approval of the comptroller of the treasury, engage licensed independent public accountants to perform the audits. The audit contract between the corporation and the independent public accountant shall be on contract forms prescribed by the comptroller of the treasury. The corporation shall be responsible for reimbursement of the costs of audits prepared by the comptroller of the treasury and the payment of fees for audits prepared by licensed independent public accountants. Audits and working papers prepared by independent public accountants shall be subject to review and approval by the comptroller of the treasury prior to payment. Copies of such audits shall be provided to each member of the board, the legislative bodies of the city and the county in which such city is located for whom or on whose behalf such not-for-profit corporation is acting, and the comptroller of the treasury, and shall be made available to the press.

(3) The board of directors of the not-for-profit corporation shall develop purchasing, contracting, and personnel procedures, which shall be subject to approval by the comptroller of the treasury and the commissioner of finance and administration prior to implementation.

(4) This subsection (m) shall not apply to any county with a metropolitan form of government and having a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census.



§ 7-54-104 - Procedure for option -- Use of Tennessee resources.

(a) Any municipality wishing to bring itself under any one (1) or more of the provisions of this chapter may do so by resolution or ordinance of the governing body of such municipality. Such action may be taken during any stage of the construction, acquisition, development or financing of an energy production facility and shall not be impaired or prejudiced by any previous action taken by or on behalf of such municipality.

(b) Any not-for-profit corporation acting by or on behalf of a municipality during any stage of the construction, acquisition, development, or operation of an energy production facility is encouraged to utilize Tennessee labor, products and materials to the greatest extent possible and practical so as to promote or enhance the employment opportunities in or provide economic benefits to such municipality.



§ 7-54-105 - Loan agreements -- Contracts for leases.

(a) In addition to the powers granted to municipalities under any other provision of this chapter and any other law, either general, special or local, a municipality other than a power district has the power to:

(1) Enter into loan agreements with any person or persons providing for the municipality to loan the proceeds derived from the issuance of bonds pursuant to this chapter to such person or persons, to be used to pay all or part of the cost of construction of an energy production facility or facilities, and providing for the repayment and securing of such loan upon such terms and conditions as the municipality shall determine;

(2) Issue its bonds pursuant to this chapter to make such loan or loans;

(3) Enter into contracts or leases with any person or persons, including any other municipality owning or operating an energy production facility or executing any contract authorized by this subdivision (a)(3), for the disposal of solid waste at an energy production facility or facilities or for the lease of an energy production facility or facilities, which contracts or leases shall contain such terms and conditions as the municipality shall determine, including, without limitation, provisions whereby the municipality is obligated to make payments under such contract or lease, whether or not use or services pursuant to the contract or lease are rendered, whether or not the related energy production facility or facilities are completed, operable or operating and notwithstanding suspension, interruption, interference, reduction or curtailment of the use or services of such energy production facility or facilities; and

(4) Indemnify and hold harmless any person in connection with the financing of an energy production facility, including, without limitation, indemnification against taxation.

(b) Prior to entering into any loan agreement or any contract for the lease by a municipality of an energy production facility or for the disposal of solid waste at an energy production facility, such municipality shall find and determine that:

(1) There is reasonable assurance that such person or persons have adequate resources to complete payment of the estimated cost of construction of the related energy production facility or facilities; and

(2) Arrangements have been made for a qualified operator or operators of such energy production facility or facilities.

(c) It is hereby found and declared that substantial benefits are to be derived from the financing by municipalities of energy production facilities. Such financings will promote the construction of energy production facilities, thereby providing a safe and sanitary means of disposing of solid waste and producing significant savings in cost of disposing of solid waste in a safe and sanitary manner.



§ 7-54-106 - Issuance of bonds -- Application of U.C.C. -- Exemption from taxation.

(a) Any municipality may, from time to time, issue its bonds under this section in such principal amounts as it deems necessary to provide sufficient funds to carry out any of the purposes of this chapter, including the establishment or increase of reserves, interest accrued during construction and for such period after the estimated date of commencement of operation, but not to exceed ten (10) years, as determined to be reasonably necessary by the consulting engineer of record for the financial feasibility of the municipality's undertaking, and the payment of all other costs or expenses of the municipality incident to and necessary or convenient to carry out the purposes of this chapter. As used in this section, "bonds" means and includes bonds, bond anticipation notes, and all other evidences of indebtedness.

(b) Neither the members of the governing body of the municipality nor any person executing the bonds shall be liable personally on the bonds.

(c) Bonds of the municipality shall be authorized by resolution of its governing body and may be issued under such resolution or under a trust indenture or other security instrument in one (1) or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution, trust indenture or other security instrument may provide, and without limitation as to amounts, maturities or interest rates.

(d) The bonds may be sold at public or private sale as the municipality may provide and at such price or prices as the municipality shall determine.

(e) In the event that any of the officers whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such bonds or coupons, such signatures shall, nevertheless, be valid and sufficient for all purposes, as if such officers had remained in office until such delivery.

(f) Any municipality has the power in connection with the issuance of its bonds under this section to:

(1) Covenant as to the use of any or all of its property, real or personal;

(2) Redeem the bonds, covenant for their redemption and provide the terms and conditions of the redemption;

(3) Covenant as to the establishment, levy and collection of rates, fees, and charges in such amounts as the municipality shall determine;

(4) Covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity, as to the terms and conditions upon which such declaration and its consequences may be waived and as to the consequences of default and the remedies of bondholders;

(5) Provide for and covenant as to:

(A) The pledge of or the grant of a security interest in all or any part of the revenues derived in connection with an energy production facility;

(B) The mortgage and pledge of any property, real or personal, constituting part of an energy production facility; or

(C) The custody, collection, securing, investment and payment of any revenues, assets, moneys, funds or property relating to an energy production facility;

(6) Provide for, and covenant as to, the vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers and duties in trust as the municipality may determine; or

(7) Take any other action and do all other things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of the municipality, may tend to make the bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated in this subsection (f); it being the intention of this subsection (f) to give the municipality power to do all things in the issuance of bonds and in the provisions for security of the bonds that are consistent with this chapter and the constitution of this state.

(g) Any municipality may issue refunding bonds for the purpose of paying, or making an exchange for, any of its bonds issued under this chapter, at or prior to maturity or upon acceleration or redemption. Refunding bonds may be issued at such time prior to the maturity or redemption of the refunded bonds as the municipality deems to be in the public interest. The refunding bonds may be issued in amounts sufficient to pay or provide for, whether in payment or exchange, the principal of the bonds being refunded, together with any redemption premium on the bonds, any interest accrued or to accrue to the date of payment of such bonds, the expenses of issuing of the refunding bonds, the expenses of redeeming the bonds being refunded, and such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be required by the resolution, trust indenture or other security instruments, under which such refunding bonds are issued. The issue of refunding bonds, the maturities and other details for the refunding bonds, the security of the refunding bonds, the rights of the holders and the rights, duties and obligations of the agency in respect of the bonds shall be governed by the provisions of this chapter relating to the issue of bonds other than refunding bonds insofar as the same may be applicable.

(h) Whether or not any bonds issued under this section or interest coupons, if any, appertaining to the bonds would otherwise so qualify, such bonds and coupons are hereby made investment securities within the meaning and for all purposes of article 8 of the Uniform Commercial Code, compiled in title 47, chapter 8.

(i) Article 9 of the Uniform Commercial Code, compiled as title 47, chapter 9, shall not apply to any pledge or security interest created or granted in connection with bonds issued under this section, nor otherwise with respect to any pledge or security interest created under this section by a municipality.

(j) Any pledge or security interest created or granted under this section by a municipality shall be valid and binding from the time when the pledge or security interest is made; moneys or property that are the subject of such pledge or security interest and then held or thereafter received by a municipality shall immediately be subject to such pledge or security interest without any physical delivery of the pledge or security interest or further act; and such pledge or security interest shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the agency, irrespective of whether or not such parties have notice of the claims. Neither the resolution, trust indenture or security instrument nor any other instrument relating to any bonds or otherwise creating or granting any such pledge or security interest need be filed or recorded in any office other than with the records of the municipality.

(k) Bonds issued under this section, their transfer and the income from the bonds, including any gain made on the sale of the bonds, shall at all times be free from taxation by the state or any political subdivision or any department, division, commission, board, bureau, agency or instrumentality of the state or any political subdivision of the state, except for inheritance and gift taxes.



§ 7-54-107 - Competitive bidding laws -- Exemptions.

All contracts for the construction, operation or maintenance of an energy production facility and all contracts authorized by § 7-54-105(a)(3) shall be exempted from any applicable competitive bidding laws of this state that shall be applicable to a municipality, and such ordinances or resolutions of any municipality that require competitive bidding, whenever:

(1) The governing body of a municipality shall find and determine:

(A) (i) It is unlikely that such exemption will encourage favoritism in the awarding of such contracts or substantially diminish competition for such contracts;

(ii) The awarding of such contracts pursuant to the exemption will result in substantial cost savings to the contracting municipality. In making such finding, the governing body of a municipality may consider the type, cost, amount of the contract, number of persons available to bid and such other factors the governing body of a municipality may deem appropriate;

(B) That such exemption will preserve or increase employment within its boundaries or otherwise promote the local economy; or

(C) Emergency conditions, as so determined by the governing body of a municipality, require the prompt execution of such contracts; and

(2) The governing body of a municipality shall find and determine that the following alternative procedure should be used:

(A) Quotations and other relevant information pertaining to the proposed contract shall be solicited through a request for proposals prepared by the municipality, which shall be spread upon the minutes and be made a public record of the municipality;

(B) The award of such contract may be made to a responsive and responsible vendor whose proposal is determined by the proposing municipality to be the best evaluated offer resulting from negotiation and taking into consideration the relative importance of price and other evaluation factors set forth in the request for proposals;

(C) If provided in the request for proposals, the responding proposal shall be opened so as to avoid disclosure of contents to competing offerors and kept secret during the process of negotiation. However, all proposals that have been submitted shall be open for public inspection after the contract is awarded, except for trade secrets and confidential information contained in the proposals and identified as such; and

(D) As provided in the request for proposals and under rules adopted by the municipality, discussions may be conducted with responsible offerors who submit proposals determined to be reasonably susceptible of being selected for award. Offerors must be accorded fair treatment with respect to any opportunity for discussion and revision of proposals, and revisions may be permitted after submission and before award for the purpose of obtaining the best and final offers.



§ 7-54-108 - Bond issues and loan agreements -- Referendum.

(a) In the event that the issuance of any series of bonds or the entering into of any contract by a municipality, other than a power district, pursuant to this chapter, would constitute the giving or loaning of the credit of such municipality to or in aid of any person, company, association or corporation, or would constitute such municipality becoming a stockholder with others in any company, association or corporation, then such bonds shall not be issued or such contract shall not be entered into unless the governing body of the municipality shall, by resolution spread upon its minutes, declare its intention of issuing such bonds or entering such contract and prior to the delivery and payment for any such bonds or entering into such contract, a three-fourths (3/4) majority of the registered voters of such municipality voting at an election on the special question of issuing such bonds or entering into such contract shall approve of such bond issue or contract; provided, that no such election shall be necessary in connection with the authorization of refunding bonds.

(b) The governing body shall, by resolution, direct the county election commission to hold an election on the question of issuing the bonds or entering into such contract.

(c) It is not necessary to submit to the voters any questions other than the maximum amount of bonds to be issued and the purpose for the bonds or the nature of the contract and the purpose for the contract, as the case may be.

(d) It is the duty of the governing body of such municipality to enter upon its minutes the results and returns of such election, and thereafter such entry upon its minutes shall be conclusive evidence of the result of such election, and no suit, action or other proceeding contesting the validity of such election shall thereafter be entertained in any of the courts of the state.

(e) If such election results unfavorably to the proposition, then no second or other election shall be ordered or held until the governing body shall, by resolution, determine that such election may be held.

(f) Nothing contained in this section or other laws of the state shall be construed to prohibit or restrict municipalities from contracting with one another according to such terms as such municipalities shall agree are reasonable, necessary and appropriate to implement the purposes and intent of this chapter and other laws of the state pertaining to the collection and disposal of solid waste and the construction, operation and maintenance of energy production facilities.



§ 7-54-109 - Supplemental provisions.

This chapter shall be in addition and supplemental to any other law providing for energy facilities and shall not be deemed to amend or repeal any other law.



§ 7-54-110 - Filing of proposed ordinance or resolution -- Determination by department -- Report concerning implementation -- Enforcement.

(a) Any municipality, as defined in § 7-54-101, and any county that, as a part of the construction, financing, operation or maintenance of an energy production facility, or of an energy recovery facility or resource recovery facility as defined in § 68-211-501, or of a solid waste disposal system as defined in § 68-211-103, or in connection with any contract authorized by § 7-54-105(a)(3), proposes to displace competition with regulation or monopoly public service shall file with the department of environment and conservation a certified copy of its proposed ordinance or resolution and of the plans for the construction, financing, operation and maintenance of the proposed project, not less than one hundred twenty (120) days before the ordinance or resolution becomes effective.

(b) The commissioner of environment and conservation or the commissioner's authorized representative shall, upon submission in final form, review such implementing ordinance or resolution and such plans, and, based solely upon the record before the municipality or before the county, shall determine, in the commissioner's discretion, whether they are reasonably necessary in order to achieve the energy and environmental policy objectives of this chapter and of title 68. Any such determination shall be issued before the scheduled effective date of the ordinance, resolution or plan, and absent a determination entered on or before that date declaring the ordinance, resolution or plan to be in violation of this chapter or of title 68, the ordinance, resolution or plan shall be conclusively presumed to be valid under this chapter and consistent with the policy of title 68, chapter 211.

(c) One (1) year after the effective date of any ordinance or resolution in accordance with subsection (b) and each year thereafter during the operation of the project, the municipality or county shall file a report with the commissioner describing its implementation and administration of the ordinance or resolution. In the event that the municipality or county proposes changes to the ordinance, resolution or plans for the project, any such changes that may significantly affect the project shall be submitted to the commissioner in advance in accordance with the procedures set forth in subsections (a) and (b).

(d) The commissioner shall interpret, apply and enforce this section on behalf of the state and may promulgate such regulations as the commissioner deems to be appropriate for its implementation.

(e) The determination made pursuant to subsection (b) shall not exempt any facility or site from regulation by the commissioner or the Tennessee solid waste disposal control board pursuant to title 68, chapter 211 and other applicable statutes. Further, such determination shall not be construed as warranting the economic or technological feasibility of the project.



§ 7-54-111 - Solid waste recovery disposal systems -- Participation by not-for-profit corporations.

Any not-for-profit corporation authorized by the laws of Tennessee to act for the benefit or on behalf of any one (1) or more counties, cities and towns pursuant to this chapter is authorized to participate in applicable approved local, joint or regional solid waste recovery disposal systems pursuant to chapter 58 of this title. When acting pursuant to chapter 58 of this title, such corporation shall have and exercise all authority granted to counties, cities, towns and local governments by the terms and provisions of such chapter.



§ 7-54-112 - Meetings of board -- Conflicts of interest.

The members of the board of directors of a not-for-profit corporation when acting pursuant to this chapter or chapter 58 of this title are deemed to be within title 12, chapter 4, part 1, relative to conflicts of interest, and the meetings of such board shall be subject to title 8, chapter 44. This section shall not apply to any county with a metropolitan form of government and having a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census.



§ 7-54-113 - Appointment of local directors.

(a) Notwithstanding any other law or charter to the contrary, the board of directors of any not-for-profit corporation acting for the benefit or on behalf of any one (1) or more counties, cities, towns or governmental entities pursuant to this chapter or chapter 58 of this title shall include two (2) directors to be appointed by the respective chief executive officer of any municipality, county, or other local government on whose behalf such corporation is acting. One (1) of such appointees shall be black. This section shall not apply to any county with a metropolitan form of government and having a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census.

(b) The persons appointed pursuant to this section shall be confirmed by the appropriate local legislative body.



§ 7-54-114 - Director as employee prohibited.

No member of the board of directors of a not-for-profit corporation acting for the benefit or on behalf of any one (1) or more of counties, cities, towns, and local governments under this chapter may, during such member's term, be an employee of such corporation.






Chapter 55 - Industrial Building Bond Act of 1955

§ 7-55-101 - Short title.

This chapter shall be known and may be cited as the "Industrial Building Bond Act of 1955."



§ 7-55-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Enterprise" means the industrial operation or operations to be carried on in an industrial building;

(2) "Governing body" includes bodies and boards, by whatsoever names they may be known, charged with the governing of a municipality;

(3) "Industrial building" means any one (1) or combination of two (2) or more buildings, structures, or facilities to be used as a factory, mill, shop, processing plant, assembly plant, fabricating plant, ship canal, port or port facility, dock or dock facility, harbor facility, and railroads, railway terminals, railway belt lines and switches, to be rented or leased to an industrial concern by the municipality; and

(4) "Municipality" includes any county, or incorporated city or town of the state.



§ 7-55-103 - Powers of municipality -- Restrictions and limitations.

In addition to powers that it may otherwise have in its charter or the laws of this state, any municipality has the power under this chapter, subject to the conditions, limitations and restrictions provided in this chapter, to:

(1) Construct, acquire by gift or purchase, reconstruct, improve, better or extend any industrial building within or without the municipality or partially within or partially without the municipality, but in no event farther than ten (10) miles from the territorial boundaries of such municipality, and acquire by gift or purchase lands or rights in land in connection with the industrial building;

(2) Issue its bonds to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any industrial buildings, including the acquisition of lands or rights in land in connection with the industrial buildings. The governing body of the municipality in determining such cost may include all costs and estimated cost of the issuance of such bonds, all engineering, inspection, fiscal and legal expenses, and interest that it is estimated will accrue during the construction period and for six (6) months thereafter on money borrowed or that it is estimated will be borrowed pursuant to this chapter;

(3) Rent or lease such industrial buildings to industrial concerns in such manner that rents to be charged for the use of the industrial buildings shall be fixed and revised from time to time, so as to produce income and revenues sufficient to provide for the prompt payment of interest upon all bonds issued under this chapter and create a sinking fund to pay the principal of such bonds when due, and provide for the operation and maintenance of such industrial buildings and for an adequate depreciation account in connection with the industrial buildings;

(4) Pledge to the punctual payment of bonds authorized under this chapter and interest on the bonds the income and revenues to be received from such industrial buildings, including improvements, betterments, or extensions to the buildings thereafter constructed or acquired, sufficient to pay the bonds and interest as they become due and create and maintain reasonable reserves for the bonds and interest;

(5) Further make certain the punctual payment of bonds authorized under this chapter, and interest on the bonds, by pledging the full faith and credit of the municipality under the conditions, restrictions and limitations set forth in this chapter; and

(6) Issue its bonds to refund in whole or in part, bonds theretofore issued by such municipality under authority of this chapter.



§ 7-55-104 - Construction of industrial buildings -- Bonds.

The construction, acquisition, reconstruction, improvement, betterment, or extension of any industrial buildings may be authorized under this chapter, and bonds may be authorized to be issued under this chapter to provide funds for such purpose or purposes or for the refunding of bonds theretofore issued under this chapter, by resolution or resolutions of the governing body, which may be adopted at the same meeting at which they are introduced by a majority of all the members of the governing body then in office and shall take effect immediately upon adoption. The bonds shall bear interest at such rate or rates, payable semiannually, may be in one (1) or more series, may bear such date or dates, may mature at such time or times not exceeding forty (40) years from their respective dates, may be payable in such medium of payment at such place or places, may carry such registration privileges, may be subject to such terms of redemption with or without premium, may be executed in such manner, may contain such terms, covenants, and conditions, and may be in such form, either coupon or registered, as such resolution or subsequent resolutions may provide. The bonds may be sold in such manner and upon such terms as may be deemed advisable by the governing body; provided, that bonds for refunding purposes shall not be sold at less than par, but may be delivered in exchange for bonds to be refunded by the refunding bond. Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the governing body may determine may be issued to the purchaser or purchasers of bonds sold pursuant to this chapter. The bonds and interim receipts or certificates shall be fully negotiable within the meaning of and for all purposes of the Uniform Commercial Code, compiled in title 47, chapters 1-9.



§ 7-55-105 - Right of municipality to privileges of chapter -- Certificate of public purpose and necessity.

(a) The building finance committee in the industrial development division of the department of economic and community development is charged with the duty of making effective the declared public policy of the state and municipalities as set forth in this chapter, and for that purpose is hereby authorized and empowered to determine whether the public welfare demands, and sound state public policy requires, that any municipality shall have the right to engage in any or all of the rights and privileges enumerated in this chapter. Each municipality within this state has the right to apply to the committee for a certificate of public purpose and necessity from the committee as to whether the general welfare requires that such municipality enter into a given enterprise.

(b) In determining whether such certificate shall be issued, the committee may hold public hearings or private hearings, make investigations as may be desired, and shall have power to summon witnesses, administer oaths, hear testimony and make a record of all things had and done at such hearing or investigation, and to order issued such certificate of public purpose and necessity as the committee may deem advisable.



§ 7-55-106 - Elements necessary before issuance of certificate -- Regulation by committee -- Consequences of governing body's failure to follow requirements.

(a) The committee shall investigate, find and determine upon application of any municipality for a certificate of public purpose and necessity, as to whether a certificate shall be issued to such municipality to engage in any of the enterprises deemed essential under declared public policy for the economic development and advancement of the municipality, and in considering and determining whether or not such certificate shall issue, the committee shall find and determine affirmatively that:

(1) There are sufficient natural resources readily and economically available for the use and operation of the particular industrial building and enterprise for at least ten (10) years, but in no event less than the period of time for which any bonds may be issued for acquiring or constructing the industrial building;

(2) There is available a labor supply to furnish at least one and one-half (11/2) workers for each operative job in the enterprise within an area of twenty-five (25) miles from the proposed location; and

(3) There are adequate property values and suitable financial conditions, so that the total bonded indebtedness of the municipality, solely for the purposes authorized by this chapter, shall not exceed ten percent (10%) of the total assessed valuation of all the property in the municipality ascertained by the last completed assessment at the time of the issuance of such bonds.

(b) When the committee shall have determined the facts favorably, it is authorized and empowered, having due regard to the promotion of the public policy and the general welfare, to issue or refuse to issue a certificate of public purpose and necessity to the municipality to engage in providing the industrial building. If and when such certificate is issued, it shall authorize the particular municipality to do all of the things authorized under § 7-54-103, but the certificate shall expire in twelve (12) months from its date, unless within that time such industrial building and enterprise shall have been established, subject, however, to any delays necessitated by any litigation or acts of God, delaying the establishment of the enterprise. In no event shall the committee authorize any municipality actually to provide any such industrial building, unless the committee shall further find and determine that the industrial building and enterprise is well conceived, has a reasonable prospect of success, will provide proper economic development and employment, and will not become a burden upon the taxpayers of the municipality.

(c) (1) If and when the certificate is issued, the committee shall fix and determine in the certificate:

(A) The extent and the amount to which the municipality may issue bonds or make expenditures for such industrial building;

(B) What property may be acquired for the industrial building;

(C) The terms upon which such acquisition may be had;

(D) What expenditures may be made, in the construction of buildings, and of equipment with its installation; and

(E) The method of lease, rental and operation of the industrial building by the municipality.

(2) The committee shall further require as a condition of the certificate that any lessee of such industrial building agree to make payments in lieu of taxes to the municipality in amounts equivalent to the ad valorem property taxes that would have been levied on the industrial building were it owned by the lessee and subject to property taxation. The committee shall also require as a condition of the certificate the use of energy conserving design and construction that includes solar heating systems and solar hot water heaters to the maximum extent feasible economically.

(d) If the governing body of the municipality fails or refuses to follow the requirements made by the committee in the certificate, then the members of the governing body of the municipality voting for such failure or refusal shall be individually and personally liable, and liable on their official bonds for any loss that the municipality may sustain by reason of such failure or refusal to follow the requirements, and in addition may be compelled by injunction to comply with such requirements.

(e) The committee is hereby authorized and empowered to adopt and put into effect all reasonable rules and regulations that it may deem necessary to carry out this chapter, not inconsistent with this chapter.



§ 7-55-107 - Submission to voters -- Election.

The governing body of any municipality desiring to enter into the plan authorized in this chapter, after receiving a certificate of public purpose and necessity from the committee, as provided by this chapter, by resolutions spread upon its minutes, shall declare its intention of entering into such plan, and prior to the delivery and payment for any bonds authorized under this chapter a three-fourths (3/4) majority of the registered voters of such municipality voting at an election on the special question of issuing such bonds shall approve of such bond issue; provided, that no such election shall be necessary in connection with the authorization of refunding bonds under this chapter. The governing body shall, by resolution, direct the county election commission to hold an election on the question of issuing the bonds. It shall not be necessary to submit to the voters any question other than the maximum amount of bonds to be issued and the purpose for the bonds. It is the duty of the governing body of such municipality to enter upon its minutes the results and returns of such election, and, after the delivery of any bonds voted upon at such election and payment for the bonds, such entry upon its minutes shall be conclusive evidence of the result of such election, and no suit, action or other proceeding contesting the validity of such election shall be entertained in any of the courts of the state thereafter. If such election results unfavorably to the proposition, then no second or other election shall be ordered or held until the committee shall determine that such election may be held.



§ 7-55-108 - Bond resolution -- Contents and covenants -- Receivers -- Recourse.

(a) Any resolution authorizing the issuance of bonds under this chapter may contain covenants as to the:

(1) Use and disposition of the rentals from the industrial building for which the bonds are to be issued, including the creation and maintenance of reserves;

(2) Issuance of other or additional bonds payable from the income and revenues from such industrial building;

(3) Maintenance and repair of such industrial building;

(4) Insurance to be carried on the industrial building and the use and disposition of insurance moneys; and

(5) Terms and conditions upon which the holders of the bonds, or any portion of the bonds or any trustees for the bonds, shall be entitled to the appointment of a receiver by the chancery court, which court shall have jurisdiction in such proceedings, and which receiver may enter and take possession of the industrial building and lease and maintain the industrial building, prescribe rentals and collect, receive, and apply all income and revenues thereafter arising from the rentals in the same manner and to the same extent as the municipality itself might do.

(b) This chapter and any such resolution or resolutions shall be a contract with the holder or holders of the bonds and shall continue in effect until the principal of and the interest on the bonds so issued shall have been fully paid, and the duties of the municipality and its governing body and officers under this chapter, and any such resolution or resolutions shall be enforceable by a bondholder by mandamus, or other appropriate suit, action or proceedings in any court of competent jurisdiction.



§ 7-55-109 - Validity in bond issues -- Recital.

Bonds bearing the signatures of officers in office on the date of the signing of the bonds shall be valid and binding obligations, notwithstanding that before the delivery of the bonds and payment for the bonds, any or all the persons whose signatures appear on the bonds shall have ceased to be officers of the municipality issuing the bonds. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the industrial building for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.



§ 7-55-110 - Lien on rentals.

All bonds issued under this chapter shall have a lien upon the rentals from the industrial building for which the bonds have been issued, and the governing body may provide in the resolution or resolutions authorizing such bonds for the issuance of additional bonds to be equally and ratably secured by a lien upon such rentals or may provide that the lien upon such rentals for future bonds shall be subordinate.



§ 7-55-111 - Securing bonds -- Enforcement by bondholders -- Tax levy -- Restrictions.

In order to secure the payment of any of the bonds issued pursuant to this chapter, and interest on the bonds, or in connection with such bonds, any municipality has the power as to such bonds to pledge, in addition to all other revenues and funds provided for in this chapter, the full faith and credit and unlimited taxing power of the municipality to the punctual payment of the principal of and interest on such bonds, subject to this chapter. In the event such pledge of full faith and credit and unlimited taxing power of the municipality is given, any holder or holders of the bonds, including a trustee or trustees for holders of such bonds, shall have the right, in addition to all other rights, by mandamus or other suit, action or proceedings in any court of competent jurisdiction to enforce such holder's or holders' rights against the municipality, and the governing body of the municipality, and any officer, agent or employee of the municipality, including, but not limited to, the right to require the municipality and governing body and any proper officer, agent or employee of the municipality, to assess, levy and collect taxes and other revenues and charges adequate to carry out any agreement as to, or pledge of, such taxes, revenues and charges. The taxes authorized to be pledged in this section shall be levied without limit as to rate or amount upon all taxable property within the municipality, and all such taxes to be levied are hereby declared to have been levied for county and corporation purposes, respectively, within the meaning of Constitution of Tennessee, Article II, § 29.



§ 7-55-112 - Collection and revision of rent -- Separation of funds.

The governing body of a municipality issuing bonds pursuant to this chapter shall prescribe and collect rentals for industrial buildings and shall revise such rentals from time to time whenever necessary so that the income and revenues to be derived from such rentals will always be sufficient to pay when due all bonds and interest on the bonds for the payment of which such revenues are pledged, including reserves for the payment of the bonds and interest, and to provide for all expenses of operation, maintenance, and depreciation charges of such industrial buildings. All funds arising under this chapter shall be kept separately and apart from other funds of the county, city or town, as the case may be.



§ 7-55-113 - Exemption from taxation.

All bonds issued pursuant to this chapter and the income from the bonds shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes.



§ 7-55-114 - Bonds as investments.

Bonds issued under the authority of this chapter and secured by a pledge of full faith and credit shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, guardians and for all public funds of the state, including, but not limited to, the sinking funds of cities, towns, villages, counties, school districts, or other political corporations or subdivisions of the state. Such bonds shall be eligible to secure the deposit of any and all public funds of the state and any and all public funds of cities, towns, villages, counties, school districts or other political corporations or subdivisions of the state, and such bonds shall be lawful and sufficient security for such deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto.



§ 7-55-115 - Joint exercise of powers.

Counties and municipalities may exercise jointly the powers and authorities conferred upon them in this chapter individually.



§ 7-55-116 - Powers supplemental.

The powers conferred by this chapter shall be in addition and supplemental to, and the limitations imposed by this chapter shall not affect the powers conferred by any other general, special or local law. Industrial buildings may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended, and bonds may be issued under this chapter for such purposes, notwithstanding that any general, special, or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like industrial building, or the issuance of bonds for like purposes, and without regard to the requirement, restrictions, limitations or other provisions contained in any other general, special or local law.






Chapter 56 - Transportation Systems

Part 1 - General Provisions

§ 7-56-101 - Authority of municipality or county -- Establishment of management entity -- Transit authorities.

(a) Any municipality or county incorporated or existing under the laws of Tennessee, or any combination of any municipality or county incorporated or existing under the laws of Tennessee, intrastate or interstate, has authority to establish, acquire, purchase, construct, extend, improve, maintain, operate or franchise a public transportation system, including the acquisition of any type of vehicles necessary, car barns, terminals, garages, repair shops, buildings, lands, accessory apparatus, rights-of-way and easements, and all other appurtenances necessary, usual or proper to such a public transportation system for hire of passengers in the municipalities, counties, and the metropolitan area of the municipalities and counties, including the right to extend such service beyond county lines in the state, and upon compliance with the laws of other states, into foreign states. Such a system for the transportation of passengers may be under the direct jurisdiction, control and management of such municipality, county, or combination of municipality and county, or any such municipality, county, or combination of municipality and county, is hereby authorized to create a transit authority or other operating or management entity by ordinance or resolution, for the purpose of managing such a public transportation system, and to prescribe the qualifications and eligibility of members of such a transit authority, their terms of office, powers and duties.

(b) Regardless of any private acts to the contrary, the municipality, county, or combination of municipality and county, may dissolve any existing transit authority under such private act, and establish by ordinance a transit authority as authorized in this part with the right of the legislative body of the municipality or county to approve the budget and set the rates of fare. The municipality, county, or combination of municipality and county, shall have the right pursuant to the approval of the governing body of the municipality, county, or combination of municipality and county, to contract with a private management firm to operate the transit authority, or to employ its own personnel for the purpose of operating the transit authority.



§ 7-56-102 - Powers and authority of municipality, county or transit authority.

(a) Any such municipality, county, or combination of municipality and county, or a transit authority created by it under this part, has the power and authority to establish, acquire, purchase, construct, extend, improve, maintain, operate or franchise a public transportation system, including the acquisition of any type of vehicles necessary, car barns, terminals, garages, repair shops, buildings, lands, accessory apparatus, rights-of-way and easements, and all other appurtenances necessary, usual or proper to such a public transportation system for hire of passengers. The municipality, county, or combination of municipality and county, or a transit authority created under this part, has the power to make any and all contracts, including franchises, with any persons, partnerships, firms or corporations, public or private, necessary and incident to carry out this purpose. Such municipality, county, or combination of municipality and county, or a transit authority created by it has final authority to make a schedule of rates, fares and tolls for transportation services. The municipality, county, or combination of municipality and county, or a transit authority created by it, has the power and authority to promulgate and enforce such reasonable rules and regulations governing the operation of a public transportation system as may be reasonably necessary. Any municipality, county, or combination of municipality and county, additionally has the power to vest in a transit authority created by it full power and authority to license and regulate all forms of public transportation, including, but not limited to, taxicabs, airport limousines, and all other local carriers of passengers for hire. The transit authority, when so authorized, shall fix rates of fares for persons and baggage, routes, and all other services, and has final authority to issue or deny licenses, and to revoke or suspend for cause licenses previously issued.

(b) This part shall not be construed as allowing a municipality, county, metropolitan government, or combination of municipality, county, and metropolitan government, to regulate any motor vehicle engaged primarily in the hauling of fifteen (15) or fewer passengers to and from their regular places of employment, taxicabs and airport limousines excepted, or to regulate the organizers, sponsors, or promoters of motor vehicles engaged primarily in the hauling of passengers to and from their regular places of employment; provided, however, that regulation by the appropriate government shall be permitted if the motor vehicles excluded from regulation, and the organizers, sponsors, and promoters of such vehicles are specifically defined and regulated as a class separate and distinct from other existing common carriers and contract carriers. This subsection (b) shall not apply in any county having a metropolitan form of government.

(c) (1) Any municipality, county, or combination of municipality and county, intrastate or interstate, or a transit authority created under this part has the power and authority to make fair and equitable arrangements for the protection of employees of existing public transportation systems for hire of passengers and their personal baggage in any of the municipalities, counties and the metropolitan area of municipalities and counties. Such protections shall include, but not be limited to, such provisions as may be necessary for:

(A) The preservation of rights, privileges, and benefits, including continuation of pension rights and benefits, under existing collective bargaining agreements or otherwise;

(B) The continuation of collective bargaining rights;

(C) The protection of individual employees against a worsening of their positions with respect to their employment, to the extent provided by § 13(c) of the former Urban Mass Transportation Act (former 49 U.S.C. § 5333(b));

(D) Assurances of employment to employees of acquired mass transportation systems and priority of reemployment of employees terminated or laid off; and

(E) Paid training or retraining programs.

(2) Such protections shall be specified by the municipality, county, or combination of municipality and county, or transit authority, in any contract or lease for the acquisition or operation of any such public transportation system.

(d) The municipality, county, or combination of municipality and county, or a transit authority created under this part, has the power and authority to bargain collectively with labor organizations representing employees and may enter into agreements with such organizations relative to wages, salaries, hours, working conditions, health benefits, pensions and retirement allowances of such employees.

(e) In the case of any labor dispute involving such employees where collective bargaining does not result in a settlement, the same shall be submitted at the written request of either party to final and binding arbitration, pursuant to the provisions of any agreement entered into so providing, or in the absence of such provisions, with the written consent of both parties to an arbitration board composed of three (3) persons, one (1) appointed by the employer, one (1) appointed by the labor organization representing the employees, and the third member to be agreed upon by the employer and the labor organization, or, if no such third member is mutually acceptable, selected from a list of five (5) persons to be furnished by the American Arbitration Association at the request of either party, by alternately striking one (1) name until only one (1) name remains. The determination of the majority of the board of arbitration thus established shall be final and binding on all matters in dispute.

(f) Notwithstanding any other law to the contrary, no local government or any transit authority created by any local government shall construct, maintain or operate any bus rapid transit system using a separate lane, or other separate right-of-way, dedicated to the use of such bus rapid transit system on any state highway or state highway right-of-way unless the project to construct, maintain or operate such bus rapid transit system on the state highway or state highway right-of-way is approved by the governing body of the local government and by the commissioner of transportation. Prior to approval of the project, the commissioner of transportation shall provide written notice of any such proposed project to the speakers of the senate and the house of representatives, the chairs of the finance, ways and means committees of the senate and the house of representatives, the chair of the transportation and safety committee of the senate, and the chair of the transportation committee of the house of representatives. In addition, any bus rapid transit system using a separate lane, or other separate right-of-way, dedicated to the use of such bus rapid transit system on any state highway or state highway right-of-way shall be subject to the approval of the general assembly in the annual appropriations act if any state agency proposes to assist in funding the project with state or federal-aid funds; or, in the absence of any such proposed funding, the project shall be subject to approval by the general assembly as evidenced by the passage of a joint resolution originating in either house.



§ 7-56-103 - Federal and state aid -- Contracts to operate -- Employment of personnel.

Any such municipality, county, or combination of municipality and county, or a transit authority created by it, has the right to make any and all agreements with or applications to any person, firm, federal or state agency, municipality, or public or private corporation, relating to the acquisition, construction, maintenance and operation of all or any part of a public transportation system, and contracts for loans, grants or other financial assistance from any state or federal agency. Such municipality, county, or combination of municipality and county, or a transit authority created by it, is expressly granted the right to contract with any person, partnership or corporation, to manage and operate the transit system and to employ the necessary personnel under the direction and supervision of the municipality, county, or combination of municipality and county, or a transit authority created by it. Any such contracts made by the municipality, county, or combination of municipality and county, or a transit authority created by it, shall be entered into and executed in such manner as may be prescribed by the charter of the municipality, or the general laws of the state.



§ 7-56-104 - Bonds or notes.

Any municipality, county, or combination of municipality and county, or a transit authority created by it, has the authority to issue general obligation or revenue bonds or municipal notes, or a combination of revenue bonds and municipal notes, for the creation, purchase or establishment of a public transportation system, to such extent and in such manner as may now or hereafter be authorized by any applicable private or public act or general law of the state, including, but not limited to, the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21.



§ 7-56-105 - Interlocal and intergovernmental cooperation -- Joint agreements.

Any municipality, county, or combination of municipality and county, or a transit authority created by it, has the power to enter into such agreements with other municipalities and counties within the state for the joint establishment, purchase and operation of public transportation systems in a metropolitan area. Such municipality, county, or combination of municipality and county, or a transit authority created by it, or a combination of municipalities, counties, or other political subdivisions, likewise has the authority to enter into agreements with other states and the counties and municipalities of other states, by interstate compact, or by agreement under the Interlocal Cooperation Act, compiled in title 12, chapter 9.



§ 7-56-106 - Eminent domain -- Injunction.

Any municipality, county, or combination of municipality and county, pursuant to this part, is hereby authorized and empowered to condemn, in the name of such municipality, county, or combination of municipality and county, any or all of the existing transportation systems, franchises and properties of any local public carrier, and any lands, easements or rights-of-way, either on, under or above the ground, for any and all purposes in connection with the acquisition, construction, operation, improvement or maintenance of such transportation system. Title to any such property so condemned shall be taken in the name of the municipality, county, or combination of municipality and county, and such entity is empowered, immediately upon the filing of a petition for condemnation, to enter upon and take possession of the property described in the petition; provided, that a resolution of the governing body of the municipality, county, or combination of municipality and county, shall provide that reasonable compensation for the property taken will be a proper charge against, and paid out of the general fund of the municipality, county, or combination of municipality and county, or the funds derived from the sale of general obligation or revenue bonds, or any combination of general obligation and revenue bonds, issued for the purpose of financing the acquisition or creation of a transportation system. No bond shall be required to be given in any such condemnation suit. Writs of injunction may be sought and obtained without the necessity of posting a bond, against any and all persons interfering in any way with the municipality, county, or combination of municipality and county, its officers, agents or servants, in taking possession of, operating and using such property for the purposes for which it is condemned. Any such municipality, county, or combination of municipality and county, has all the powers granted in title 29, chapter 16, including the right to condemn personal or intangible property devoted to public transportation use.



§ 7-56-107 - Subsidy of public or private transportation companies.

Any municipality, county, or combination of municipality and county, incorporated or existing under the laws of Tennessee, additionally has the power and authority to pay unto public or private transportation companies for the local carriage of passengers a reasonable subsidy of their operation, the amount of the subsidy to be wholly in the discretion of the governing body of any such municipality, county, or combination of municipality and county, to ensure continued operation of a public transportation system in any such municipality, county or intrastate or interstate metropolitan area.



§ 7-56-108 - Part deemed part of municipal charter.

This part shall form a part of the charters of all incorporated municipalities in the state and shall be authority for any of the counties of Tennessee to provide public transportation or to join with any municipality or combination of municipalities, either in this state or in other states, for the purpose of providing such public transportation.



§ 7-56-109 - "Strike" defined -- Prohibited practice.

(a) It is a prohibited practice and evidence of bad faith to engage in a strike.

(b) As used in this section, "strike" means the failure with others to report for duty, the willful absence from one's position, the stoppage of work, or the abstinence in whole or in part from the full, faithful, and proper performance of the duties of employment, and without the lawful approval of one's superior, or in any manner interfering with the operation of any public agency or public employer, for the purpose of inducing, influencing, or coercing the recognition of any employee organization or a change in the conditions or compensation or the rights, privileges, or obligations of employment.






Part 2 - Rail Service

§ 7-56-201 - Establishment of authority -- General powers.

(a) Any municipality or any county or any combination of municipalities and counties may establish an authority to provide for the continuation of rail service within the area of the governments establishing the authority.

(b) An authority shall come into existence under the terms of this part when any government or combination of governments specified in subsection (a) vote by majority vote of its governing body to establish an authority. Evidence of such authorization shall be proclaimed and countersigned by the presiding officer of each participating county or city and certified by such officer to the secretary of state. The governing bodies of all governments voting to become members of an authority shall indicate their willingness to appropriate sufficient funds to provide for the initial administration of the authority as a part of the authorization process.

(c) Within the region of the authority, it may acquire, construct, operate, maintain, and dispose of railroad facilities, properties, and equipment, and may, in addition to continuing railroad service, provide any other rail service in the region as it is needed and feasible.



§ 7-56-202 - Nature of powers.

The acquisition, construction, operation and maintenance of such properties and facilities are hereby declared to be public and governmental functions with the authorities acting as agencies and instrumentalities of the creating and participating counties and municipalities. The powers granted in this part, in connection with this part, are declared to be public and corporate purposes and matters of public necessity.



§ 7-56-203 - Organization of authority.

(a) The organization of the authority shall be as follows:

(1) The authority shall be governed by a board of directors;

(2) (A) Membership of the board of directors shall consist of:

(i) The county mayor in a county with a metropolitan form of government or the mayor's designee of each county becoming a member of the authority;

(ii) The mayor or the mayor's designee of each city not already a member of the authority under subdivision (a)(2)(A) becoming a member of the authority; and

(iii) One (1) member to be selected by the governing body of each county and city becoming a member of the authority;

(B) The term of each selected member shall be prescribed by the governing body making the selection;

(C) In the event that a single governmental jurisdiction in counties having a population of not less than twenty-seven thousand one hundred (27,100) nor more than twenty-seven thousand four hundred (27,400), according to the 1990 federal census or any subsequent federal census, establishes an authority, then the membership of the board of directors shall include those persons serving pursuant to subdivision (a)(2)(A) and shall also include three (3) additional members. Such additional three (3) members shall be selected by the governing body of the respective city or county; and

(3) (A) In the event any county with a metropolitan form of government with a population of more than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, participates in an authority, the county shall have five (5) members on the board of directors of the authority. The members shall be the mayor or the designee of the mayor; one (1) member selected by the county legislative body; one (1) member from the county department of public works administration; and two (2) members appointed by the mayor, one (1) of whom shall be a representative of an industry served by the authority;

(B) Subdivision (a)(3)(A) does not apply to any railroad authority in which a county with a population of not less than twenty-seven thousand one hundred (27,100) nor more than twenty-seven thousand four hundred (27,400), according to the 1990 federal census or any subsequent federal census, participates;

(4) In the event that a single governmental jurisdiction in counties having a population of not less than twenty-seven thousand one hundred (27,100) nor more than twenty-seven thousand four hundred (27,400), according to the 1990 federal census or any subsequent federal census, establishes or participates in an authority, then the membership of the board of directors shall include those persons serving pursuant to subdivision (a)(2)(A) and shall also include three (3) additional members. The three (3) additional members shall be selected as follows:

(A) One (1) member shall be selected by each person serving pursuant to subdivision (a)(2)(A)(i) from a list of entities located in the official's county who are members of an association representing the entities utilizing the rail services provided by the authority; and

(B) One (1) member shall be selected jointly by both persons serving pursuant to subdivision (a)(2)(A)(i) from a list of a minimum of two (2) persons submitted by the chair of the association representing the entities utilizing the rail service provided by the authority; and

(5) The board of director positions created by subdivision (a)(4) shall not be subject to the residency requirement of subsection (c).

(b) (1) In the event of failure to elect a successor to any member of the board, the member whose term has expired shall continue to serve until such member's successor has been duly elected as provided in subdivision (b)(2).

(2) In the event of the death or resignation of a member of the board, or the member's inability to serve prior to the expiration of the member's term, the member's successor shall be elected for the unexpired term by the remaining members of the board within thirty (30) days of the event.

(c) Any person at least twenty-five (25) years of age who has resided within the boundaries of the authority for a period of at least one (1) year immediately preceding such person's election shall be eligible to serve as a member of the board. Any director who ceases to regularly reside within the boundaries of the authority shall automatically become ineligible to serve in such office.

(d) Before entering upon their duties, all directors shall take and subscribe to an oath of office, as provided by the constitution and law for county and city officers. Copies of the oath of each director shall be filed with the county clerk of the applicable county.

(e) A majority of the directors shall constitute a quorum and the directors shall act by vote of a majority present at any meeting attended by a quorum, and vacancies among the directors shall not affect their power and authority so long as a quorum remains. Within thirty (30) days after their election as provided in subsection (a), the directors shall hold a meeting to elect a chair.

(f) The directors shall hold meetings at such times and places as the directors may determine. Special meetings may be called and held upon such notice and in such manner as the board of directors may, by resolution, determine.

(g) Save as otherwise expressly provided, the board of directors shall establish its own rules of procedure.

(h) (1) The directors shall designate a secretary and a treasurer, or one (1) person as secretary-treasurer, and such person need not be a director. The secretary shall attend all regular and special meetings and keep minutes of such meetings. The minutes of meetings shall be available for inspection by the public at the office of the authority, at all reasonable times.

(2) The board of directors, by resolution, shall require the treasurer or the secretary-treasurer to execute a bond with an approved corporate surety, in such amount as the board may specify, for the faithful performance of the treasurer's or secretary-treasurer's duties and the accounting of all moneys and revenues that may come into the treasurer's or secretary-treasurer's hands. Such bond shall be filed with the secretary of state.

(3) The board of directors, by resolution, may require all other subordinate officers, or employees, to execute such fidelity bonds for the faithful performance of their duties and the accounting of funds that may come to their hands, in such an amount, with such conditions and such sureties, as the board of directors may determine.

(i) All members of the board of directors shall serve without compensation except by specific authorization by the board, upon vote by two-thirds (2/3) of the board; provided, however, that the members may receive any per diem allowance that may be appropriated for such director by the governing body of the county or city electing a director. Reasonable expenses incurred by members of the board while engaged in the business of the authority are subject to reimbursement by the authority. The board of directors may set reasonable compensation for officers of the authority consistent with their respective responsibilities, which may take into consideration such officer's responsibilities relating to financing of projects and facilities of the authority, in addition to other responsibilities.

(j) The directors shall be indemnified by the authority for any liability they might incur while acting in such capacity, other than for culpable negligence.

(k) Except as otherwise provided in this section, the directors shall be removable only for good cause, and after preferment of charges, as provided by law for county officers.



§ 7-56-204 - Employment of assistance and advisors.

The directors shall be authorized to employ and fix the compensation of architects, attorneys, engineers, superintendents, consultants, professional advisors, and other subordinate officers and employees, as may be necessary for the efficient management and operation of the authority and its facilities. Such persons shall continue in the employment of the authority at the will and pleasure of the board of directors. Such employment or contracts shall conform to the statutes, regulations and procedures to which counties must generally adhere in making such transactions.



§ 7-56-205 - Powers and duties of directors.

The directors have the following duties and powers, and in exercising such duties and powers, except as otherwise specifically authorized in this section, shall abide by all statutes, regulations and procedures to which counties must generally adhere in making such transactions, to:

(1) Acquire, construct, purchase, operate, maintain, replace, repair, rebuild, extend, and improve within the boundaries of the authority the properties and facilities described in § 7-56-201, and make such properties and facilities available to any firm, person, public or private corporation, to any other shipper, consignee, or carrier, and charge for their use and for any and all services performed by the authority;

(2) Accept donations to the authority of cash, lands or other property to be used in the furtherance of the purpose of this part;

(3) Accept grants, loans or other financial assistance from the state, any county or municipality and any federal, state, county or municipal agency or authority, or other aid for the operation, acquisition or improvement of the properties and facilities of the authority;

(4) Purchase, rent, lease, or otherwise acquire any and all kinds of property, real, personal or mixed, tangible or intangible, whether or not subject to mortgages, liens, charges, or other encumbrances, for the authority, that, in the judgment of the authority directors, is necessary or convenient to carry out the purpose of the authority. In exercising the powers granted in this subdivision (4), the directors shall abide by all statutes, regulations and procedures to which counties must conform in such matters;

(5) Acquire property that is suitable for use by industries requiring access to any railroad track owned, operated, or subsidized by the authority;

(6) Notwithstanding any law to the contrary, the directors may make contracts and execute instruments containing such covenants, terms, and conditions as, in the judgment of the directors, may be necessary, proper or advisable for the purpose of issuing bonds and notes, and entering into leases and lease-purchase agreements, for or in aid of the acquisition or improvement of the authority's property and facilities; and may make all other contracts and execute all other contracts and execute all other instruments, including, but not limited to, licenses, long or short term leases, lease-purchase agreements, bonds, notes, reimbursement agreements, mortgages and deeds of trust and other agreements relating to property and facilities under its jurisdiction, and involving the financing, construction, operation, maintenance, repair and improvement of the property and facilities, or the acquisition of property for railroad purposes, as in the judgment of the board of directors may be necessary, proper, or advisable for the furtherance of the authority's business and in the full exercise of the powers granted in this section; and the directors are authorized to carry out and perform the covenants, terms, and conditions of all such contracts or instruments;

(7) Establish schedules of tolls, fees, rates, charges, and rentals for the use of the properties and facilities under its jurisdiction, and for services that it may render;

(8) Enter upon any lands and premises for the purpose of making surveys, soundings, and examination in connection with the acquisition, improvement, operation or maintenance of any of the facilities of the authority;

(9) Promulgate and enforce such rules and regulations as the board of directors may deem proper for the orderly administration of the authority and the efficient operation of its facilities. In exercising the powers granted in this subdivision (9), the directors shall abide by all statutes, regulations and procedures to which counties must conform in such matters;

(10) Do all acts and things necessary or deemed necessary or convenient to carry out the powers expressly given in this part. This subdivision (10) shall not be construed to authorize the directors, in doing all things necessary and convenient, to conduct the administrative and business affairs of the authority in a manner inconsistent with the statutes, regulations and procedures governing such matters in county government;

(11) Make grants or loans to public or private rail common carrier operators to ensure continued rail service, subject, if such grant or loan is made from public funds, to the approval of the funding entity; provided, that no revenues generated from the transportation equity fund, which is described in § 67-6-103(b), other than revenues generated from taxes on fuels used for railways, shall be used for grants or loans to private or public rail common carrier operators. No state funds shall be used for this purpose without a finding by the commissioner of transportation that such funds are needed in the public interest, and that sufficient conditions shall be imposed on the recipients to protect the public interest and investment. Such conditions shall include, but not necessarily be limited to, provisions to ensure continuation of service, adequate maintenance, minimum levels of service, and in the case of grants, repayment of a proportionate share of state funds if the railroad is ever sold or service is discontinued;

(12) Notwithstanding any law to the contrary, acquire, hold, own and dispose of property, real and personal, tangible and intangible, or interests in property, in its own name, subject to mortgages, deeds of trust, or other liens or otherwise and to pay for the property in cash or on credit through installment payments, and to secure the payment of all or any part of any installment obligations in connection with any acquisition with property, tangible or intangible or revenues of the authority, in accordance with the provisions set forth in this section and without regard to the statutes, regulations and procedures to which counties must generally adhere;

(13) Notwithstanding any law to the contrary, contract debts, borrow money, issue bonds, notes and other evidences of indebtedness, and enter into lease-purchase agreements to acquire, construct, improve, furnish, equip, extend, operate or maintain the properties and facilities described in § 7-56-201, or any part of the properties and facilities, or to provide the authority's share of the funding for any joint undertaking or project, and to assume and agree to pay any indebtedness incurred for any of the purposes listed in this subdivision (13), in accordance with the provisions set forth in this section and without regard to the statutes, regulations and procedures to which counties must generally adhere; and

(14) Notwithstanding any law to the contrary, enter into joint ventures and cooperative arrangements with one or more natural persons, firm, association, corporation, other governmental agency, limited liability company, business trust or partnership, including the formation of a partnership, limited liability company or not-for-profit corporation to accomplish any of the purposes set forth in this section or to exercise any of the powers set forth in this section without regard to the statutes, regulations and procedures to which counties must generally adhere.



§ 7-56-206 - Administration of properties and facilities.

Except as otherwise expressly provided in this part, the directors shall have full and exclusive control of and responsibility for the administration of properties and facilities constructed or acquired pursuant to this part; provided, that the authority may lease or license lands or facilities under its jurisdiction for operation by private persons or corporations. This section shall not be construed to authorize the directors to exercise such authority in a manner inconsistent with the statutes, regulations and procedures governing such matters in county government.



§ 7-56-207 - Condemnation.

The authority is hereby authorized and empowered to condemn, in the name of the authority, any land, easements, or rights-of-way in the boundaries of the authority that, in the opinion of the board of directors, are necessary or convenient to carry out the purposes of this part; provided, that condemnation of any land, easements, or rights-of-way in which railroad lines are located shall be limited to such lines that are abandoned or proposed for abandonment by operating railroads in Tennessee as were contained in the previous provisions in Category I, 49 CFR 1121.20, as of 1983. Title to property so condemned shall be taken by and in the name of the authority, and the property shall thereafter be entrusted to the authority for the purposes of this chapter. Such condemnation proceedings shall be in accordance with title 29, chapters 16 and 17. Where title to any property sought to be condemned is defective, it shall be passed by the judgment or decree of the court. Where condemnation proceedings become necessary, the court in which any such proceedings are filed shall, upon application by the authority, and upon posting of a bond with the clerk of the court in such amount as the court may deem commensurate with the value of the property, order that a writ of possession shall issue immediately, or as soon and upon such terms as the court, in its discretion, may deem proper and just.



§ 7-56-208 - Financing.

(a) The authority shall have the power and is authorized to issue bonds and notes and to enter into lease-purchase agreements and loan agreements for the construction, acquisition, reconstruction, improvement, betterment or extension of any of the properties and facilities described in § 7-56-201 or to assume and agree to pay any indebtedness incurred for any of the foregoing purposes and to enter into interest rate floors or ceilings or both with respect to such bonds, notes, lease-purchase agreements and loan agreements. The proceeds of the sale of such bonds, notes, lease-purchase agreements and loan agreements may be applied to:

(1) Payment of the costs of such construction, acquisition, reconstruction, improvement, betterment or extension;

(2) Payment of the costs associated with any such construction, acquisition, reconstruction, improvement, betterment or extension, including engineering, architectural, inspection, legal and accounting expenses;

(3) Payment of the costs of issuance of such bonds, notes, lease-purchase agreements and loan agreements, including underwriter's discount, financial advisory fee, preparation of the definitive instruments, preparation of all public offering and marketing materials, advertising, liquidity, remarketing, credit enhancement, and legal, accounting, fiscal and other similar expenses;

(4) Payment of interest during the period of construction and for six (6) months thereafter on any money borrowed or estimated to be borrowed;

(5) Reimbursement of the authority for moneys previously spent by the authority for any of the purposes set forth in subdivisions (a)(1)-(4);

(6) Payment of fees, including termination fees associated with interest rate floors and ceilings;

(7) Establishment of reasonable reserves for the payment of debt service on such bonds, notes, lease-purchase agreements and loan agreements, or for repair and replacement to the property and facilities of the authority for whose benefit the financing is being undertaken, or for such other purposes as the board of directors shall deem necessary and proper in connection with the issuance of the bonds, notes, lease-purchase agreements and loan agreements and operation of the facilities and properties for whose benefit the financing is being undertaken;

(8) Contribution of the authority's share of the funding for any joint undertaking for the purposes set forth in this section; and

(9) Contribution by the authority to any subsidiary or separate entity controlled by the authority for the purposes set forth in this subsection (a).

(b) The authority shall have the power and is authorized to issue bonds and notes and to enter into lease-purchase agreements or loan agreements to refund and refinance any outstanding bonds, notes, lease-purchase agreements and loan agreements of the authority heretofore or hereafter issued or lawfully assumed by the authority and to enter into interest rate floors or ceilings or both with respect to such bonds, notes, lease-purchase agreements and loan agreements. The proceeds of the sale of the refunding bonds, notes, lease-purchase agreements or loan agreements may be applied to:

(1) Payment of the principal amount of the bonds, notes, lease-purchase agreements or loan agreements being refunded and refinanced;

(2) Payment of the redemption premium on bonds, notes, lease-purchase agreements or loan agreements, if any;

(3) Payment of unpaid interest on the bonds, notes, lease-purchase agreements or loan agreements being refunded, including interest in arrears, for the payment of which sufficient funds are not available, to the date of delivery or exchange of the refunding bonds, notes, lease-purchase agreements or loan agreements;

(4) Payment of interest on the bonds, notes, lease-purchase agreements or loan agreements being refunded and refinanced from the date of delivery of the refunding bonds, notes, lease-purchase agreements or loan agreements to maturity or to and including the first or any subsequent available redemption date or dates on which the bonds, notes, lease-purchase agreements or loan agreements being refunded may be called for redemption;

(5) Payment of the costs of issuance of the refunding bonds, notes, lease-purchase agreements or loan agreements, including underwriter's discount, financial advisory fee, preparation of the definitive instruments, preparation of all public offering and marketing materials, advertising, credit enhancement, liquidity, remarketing, and legal, accounting, fiscal and other similar expenses, and the costs of refunding the outstanding bonds, notes, lease-purchase agreements or loan agreements, including the costs of establishing an escrow for the retirement of the outstanding bonds, notes, lease-purchase agreements or loan agreements, trustee and escrow agent fees in connection with the escrow, and accounting, legal and other professional fees in connection therewith;

(6) Payment of fees, including termination fees associated with interest rate floors and ceilings; and

(7) Establishment of reasonable reserves for the payment of debt service on the refunding bonds, notes, lease-purchase agreements or loan agreements, or for repair, improvement and replacement to the properties or facilities of the authority for whose benefit the financing is being undertaken, or for such other purposes as shall be deemed necessary and proper in connection with the issuance of the refunding bonds, notes, lease-purchase agreements or loan agreements and operation of the properties and facilities for whose benefit the financing is being undertaken. Refunding bonds, notes, lease-purchase agreements or loan agreements may be issued to refinance and refund any issue and more than one issue of outstanding bonds, notes, lease-purchase agreements or loan agreements, notwithstanding that such outstanding bonds, notes, lease-purchase agreements or loan agreements may have been issued at different times and regardless of whether the prior issue was a bond, note, lease-purchase agreement or loan agreement. The principal proceeds from the sale of refunding bonds, notes, lease-purchase agreements or loan agreements may be applied either to the immediate payment and retirement of the bonds, notes, lease-purchase agreements or loan agreements being refunded or, to the extent not required for the immediate payment of the bonds, notes, lease-purchase agreements or loan agreements being refunded, to the deposit in escrow with a bank or trust company to provide for the payment and retirement at a later date of the bonds, notes, lease-purchase agreements or loan agreements being refunded.

(c) The authority shall have the power and is authorized to issue revenue anticipation notes in anticipation of the collection of revenues from the properties and facilities described in § 7-56-201 and issue negotiable notes to evidence such borrowing, the proceeds from the sale of such notes to be used for the purpose of paying the cost of construction of additions, betterments and improvements to and extensions of the properties and facilities. The revenues, including rates, fees and charges for the services, facilities and commodities of the authority, and grants, loans and other assistance received from the state, any county and municipality and any federal, state, county or municipal agency, may be, together with a mortgage or deed of trust on the property financed, pledged to the payment of such notes. Such notes shall be sold in such manner and upon such terms and conditions as may be determined by the board of directors. The governing body may issue bonds for the funding of such notes.

(d) No bonds, notes, lease-purchase agreements or loan agreements, including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, shall be issued or assumed under this subsection (d) unless authorized to be issued or assumed by resolution of the board of directors, which resolution may be adopted at the same meeting at which it is introduced by a majority of all members of the board then in office, and shall take effect immediately upon adoption. Bonds, notes, lease-purchase agreements and loan agreements authorized to be issued under this subsection (d), including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, may be issued in one or more series, may bear such date or dates, mature at such time or times, not exceeding forty (40) years from their respective dates, bear interest at such rate or rates, which may vary from time to time, payable at such time or times, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide. These bonds, notes, lease-purchase agreements and loan agreements, including instruments to refund or finance the bonds, notes, lease-purchase agreements or loan agreements, may be issued for money or property at competitive or negotiated sale for such price or prices as the board of directors shall determine. Pending the preparation or execution of definitive bonds or notes, interim receipts, certificates or temporary bonds may be delivered to the purchaser or purchasers of those bonds or notes.

(e) Bonds, notes, lease-purchase agreements and loan agreements, including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, may be repurchased by the authority out of any available funds at a price not to exceed the principal amount of the bonds, notes, lease-purchase agreements or loan agreements, and accrued interest, and if so repurchased shall be canceled or held as an investment of the authority as the board of directors may determine.

(f) When entering into any contracts or agreements facilitating the issuance and sale of bonds, notes, lease-purchase agreements or loan agreements, including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, and contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating to the bonds, notes, lease-purchase agreements or loan agreements, agreements establishing interest rate floors or ceilings or both, evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the authority may agree in the written contract or agreement that the rights and remedies of the parties to the contract or agreement shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over the authority shall lie solely in a court of Tennessee that would otherwise have jurisdiction of actions brought in contract against the authority.

(g) No owner or owners of any bonds, notes, lease-purchase agreements and loan agreements issued under this section, including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, shall ever have the right to compel any exercise of the taxing powers of the state or any municipality, county or other political subdivision of the state to pay those bonds, notes, lease-purchase agreements and loan agreements or the interest on the bonds, notes, lease-purchase agreements or loan agreements. Each bond, note, lease-purchase agreement and loan agreement issued under this section by the authority shall recite in substance that the bond, note, lease-purchase agreement and loan agreement, including the interest on the bonds, notes, lease-purchase agreements or loan agreements, is payable solely from the revenues pledged to the payment of the bonds, notes, lease-purchase agreements or loan agreements, and that the bond, note, lease-purchase agreement and loan agreement does not constitute a debt of the state, any municipality, county or other political subdivision.

(h) Bonds, notes, lease-purchase agreements and loan agreements issued under this section, including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, bearing the signature of the chair in office on the date of the signing shall be valid and binding obligations, notwithstanding that before the delivery and payment any or all the persons whose signatures appear on the bonds, notes, and agreements shall have ceased to be officers. The validity of such bonds, notes, lease-purchase agreements and loan agreements shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition or improvement of the facilities or properties for which those bonds, notes, lease-purchase agreements and loan agreements are issued. The resolution or resolutions authorizing bonds, notes, lease-purchase agreements and loan agreements under this section may provide that the bonds, notes, lease-purchase agreements and loan agreements shall contain a recital that they are issued pursuant to this section, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

(i) In connection with the issuance of bonds, notes, lease-purchase agreements and loan agreements, including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, and in order to secure the payment of the bonds, notes, lease-purchase agreements or loan agreements and other contracts entered into relating to the foregoing, the authority shall have power to:

(1) Secure and covenant, as set forth in §§ 9-21-306 and 7-34-110, as such provisions shall from time to time be amended, excluding provisions relating solely to water, sewer and parking systems;

(2) Pledge all or any part of its revenues, fees, rates, rentals, tolls, and charges it receives for the services of the facilities and from any grants, loans and other assistance received from the state, any county or municipality, and any state, federal, county or municipal agency;

(3) Pledge all or any part of its property, real or personal, tangible or intangible, including granting mortgages and entering into deeds of trust, in connection therewith;

(4) Vest in a trustee or trustees the right to enforce any covenant made to secure, to pay, or in relation to its bonds, notes, lease-purchase agreements and loan agreements, to provide for the powers and duties of such trustee or trustees, to limit the liabilities thereof, and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any amount or proportion of them may enforce any such covenant; and

(5) Make such covenants and do any and all such acts and things as may be necessary, convenient or desirable in order to secure its bonds or that, in the absolute discretion of the board of directors, tend to make the bonds, notes, lease-purchase agreements and loan agreements more marketable, notwithstanding that such covenants, acts and things may restrict or interfere with the exercise of the powers granted in this section; it being the intention of this section to give the authority power to do all things in the issuance of such instruments, and for their security, that a private business corporation can do under the general laws of the state.

(j) In addition to all other rights and all other remedies, any holders of bonds, notes, lease-purchase agreements and loan agreements, including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, including a trustee for bondholders or noteholders, shall have the right, by:

(1) Mandamus or other suit, action or proceeding at law or in equity, to enforce the holder's rights against the authority and the board of the authority, including the right to require the authority and such board to fix and collect rates and charges adequate to carry out any agreement as to, or pledge of, the revenues produced by such rates or charges, to take all actions permitted under any deed of trust related to the instruments, and to require the authority and such board to carry out any other covenants and agreements with such bondholders and to perform its and their duties under this section;

(2) Action or suit in equity to enjoin any acts or things that may be unlawful or a violation of the rights of such holder or holders of bonds, notes, lease-purchase agreements and loan agreements;

(3) Suit, action or proceeding in a court in the state having jurisdiction over the authority to obtain an appointment of a receiver of any system or systems of the authority or any part or parts of the system or systems. If such receiver be appointed, such receiver may enter and take possession of such system or systems or part or parts of the system or systems and operate and maintain those systems or parts, and collect and receive all fees, rents, tolls or other charges thereafter arising from the systems or parts in the same manner as the authority might do and shall dispose of such money in a separate account or accounts and apply the same in accordance with the obligations of the authority as the court shall direct; and

(4) Suit, action or proceeding in a court in the state having jurisdiction over the authority to require the board of the authority to account as if it were the trustee of an express trust.

(k) The authority shall, however, prescribe and collect reasonable rates, fees or charges for the services, facilities and commodities made available by it, and shall revise such rates, fees or charges from time to time whenever necessary so that facilities and properties authorized in this section shall be and always remain self-supporting. The rates, fees, or charges shall be such as will produce revenue at least sufficient to:

(1) Provide for the payment of all expenses of operation and maintenance of such facilities and properties;

(2) Pay when due principal and interest on all bonds, notes, lease-purchase agreements and loan agreements, including instruments of the authority issued to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, payable from the revenues of such facilities and properties;

(3) Pay any other contracts and agreements of the authority; and

(4) Establish proper reserves.

(l) Any pledge of, or lien on, revenues, fees, rents, tolls, governmental grants, loans and other assistance, or other charges received or receivable by the authority to secure the payment of any bonds, notes, lease-purchase agreements or loan agreements of the authority, and the interest on the bonds, notes, lease-purchase agreements or loan agreements, shall be valid and binding from the time that the pledge or lien is created or granted and shall inure to the benefit of the owner or owners of any such bonds, notes, lease-purchase agreements and loan agreements until the payment in full of the principal and premium and interest. The priority of any pledge or lien with respect to competing pledges or liens shall be determined by the date such pledge or lien is created or granted; provided, that the proceedings authorizing any issue of bonds, notes or delivery of lease-purchase agreements or loan agreements may provide for the issuance of additional obligations on a parity of lien with the bonds, notes, lease-purchase agreements or loan agreements. Neither the resolution nor any other instrument granting, creating, or giving notice of the pledge or lien need be filed or recorded to preserve or protect the validity or priority of such pledge or lien.

(m) Any bonds, notes, lease-purchase agreements and loan agreements issued by the authority pursuant to this section, and the income from the bonds, notes, lease-purchase agreements or loan agreements, shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes, and except as otherwise provided by the general laws of the state.

(n) All funds of the authority shall be invested in accordance with the requirements for investments for cities and counties, including proceeds of bonds, notes, lease-purchase agreements and loan agreements and refunding bonds, notes, lease-purchase agreements and loan agreements.

(o) The state, any county or municipality and any federal, state, county or municipal agency or authority is authorized to agree to subordinate any interests it may have for repayment of funds received from any such grants and loans, including repayment of funds received from the state department of transportation, referenced in § 7-56-205(11), to the repayment of bonds, notes, lease-purchase agreements or loan agreements of the authority authorized in this section.

(p) Any county or municipality participating in an authority is authorized to issue bonds or notes for the purposes in this section authorized pursuant to the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, and to grant or loan the proceeds of such bonds or notes to the authority. The authority is authorized to enter into a loan agreement with or issue its bond or note to any city or county, or both, for the purpose of receiving or repaying, or both, such grants or loans, or both, in accordance with this section. Such county or municipality is authorized to pledge its full faith and credit and unlimited ad valorem taxing power to the repayment of such bonds and notes. Such county or municipality is further authorized to pledge any payments it receives from the authority under such loan agreement to the repayment of such city or county's bonds or notes.

(q) Section 9-11-108 shall apply for the purpose of issuing funding bonds.

(r) Title 9, chapter 19 shall apply to the registration and execution of registered bonds and notes of the authority.

(s) The authority may borrow money and create security interests only if approved in writing by the commissioner of transportation after the department receives assurances satisfactory to the commissioner that the authority's ability to fulfill its obligations to the state shall not be impaired.



§ 7-56-209 - Annual report and audit.

(a) The board of directors of the authority shall report annually to the governing bodies of the various counties and cities within the boundaries of the authority. Such reports shall include statements of financial receipts and expenditures and a summary of activities and accomplishments for the period and proposed plans for the next year and for subsequent years.

(b) The board of directors annually shall require an audit to be performed of the authority's operations. Such audits shall meet the requirements placed on county offices by § 4-3-304(4). When applicable, the cost of such audits shall be borne in the same manner and paid at the same rates established for county government in § 9-3-210.



§ 7-56-210 - Application of revenues and proceeds.

(a) The revenues derived from the operation of the properties and facilities authorized, and the proceeds derived from the sale, transfer, lease or other disposition of any land or other facilities, shall be applied and used as provided in this section. All revenues shall be received, deposited and accounted for and all financial transactions shall be handled consistent with the requirements of statutes, regulations and procedures affecting county government.

(b) Revenues and proceeds shall be applied as follows:

(1) The payment of all operating and maintenance expenses of the authority, except that the proceeds derived from the sale, transfer, or other disposition of any land or other facilities shall not be used for operations of the authority;

(2) Payment when due of all bonds, notes, loan agreements, lease-purchase agreements and related contracts to the bonds, notes, loan agreements, lease-purchase agreements for the payment of which such revenue is or shall have been pledged, charged, or otherwise encumbered, including reasonable reserves for the payment of the bonds, notes, loan agreements, lease-purchase agreements;

(3) Payment of all other contracts and agreements of the authority; and

(4) Any revenue or proceeds remaining after all the items in subdivisions (b)(1)-(3) have been provided for shall be held and used for the further development of and for additions to the authority's facilities and for the acquisition or construction of new facilities that may become necessary or desirable to further the purposes of this part. None of such revenue shall go into the general funds of the participating counties, except as may be directed by the directors of the authority.



§ 7-56-211 - Contract procedure -- Applicability.

(a) All contracts of the authority shall be entered into and executed in such manner as may be prescribed by statutes, regulations and procedures governing contracting by county governments; but no contract or acquisition by purchase of equipment, apparatus, materials or supplies involving more than five hundred dollars ($500), or for construction, installation, repair or improvement of the property or facilities involving more than five hundred dollars ($500), shall be made except after such contract has been advertised for bids; provided, that advertisement shall not be required when an emergency arises and requires immediate delivery of the supplies or performance of the service.

(b) Notwithstanding any law to the contrary, all contracts of the authority to perform maintenance or improvements on railroads that are funded, in whole or in part, with funds administered by the Tennessee department of transportation shall be awarded pursuant to competitive bidding requirements as approved by the department.

(c) In the alternative to subsection (b), the authority may negotiate the labor portion of rehabilitation contracts with the railroad company that provides rail service on the facilities to be improved by the authority. Such negotiated labor costs shall reflect the average unit costs to perform typical functions associated with rail rehabilitation work and shall be subject to audit by the comptroller of the treasury. It is the intent of the general assembly that labor and associated costs shall be reimbursable pursuant to this provision. All other costs of rehabilitation contracts, including, but not limited to, materials and equipment, shall be subject to competitive bidding requirements as approved by the department to ensure that the contracts are performed on a break-even basis and that the state does not reimburse the profits to the railroad company.



§ 7-56-212 - Use of rights-of-way and easements.

The authority may use any property, right-of-way, easement or other similar property right necessary or convenient in connection with the acquisition, improvement, operation or maintenance of the facilities authorized in this part, held by the state or any county or municipality in the state; provided, that such governmental agency shall consent to such use. There must be compliance with all of the statutes, regulations and procedures regulating the use, management, and disposition of state property.



§ 7-56-213 - Construction of part.

(a) The powers, authority and rights conferred by this part shall be in addition and supplemental to, and the limitations imposed by this part shall affect the powers conferred by, any other general, special or local law.

(b) This part is remedial in nature and shall be liberally construed to effect its purposes of promoting the movement and transfer of people, goods and merchandise to, from and through the boundaries of the authority, encouraging utilization of the natural resources in the authority, and promoting the growth and development of commerce and industry in the counties and cities. Such liberal construction shall not work to override the application of the general statutes, regulations or procedures to the administrative or financial management practices of the authority in the same manner as they apply to county governments.









Chapter 57 - Metropolitan Hospital Authority Act

Part 1 - General Provisions

§ 7-57-101 - Short title.

This chapter shall be known and may be cited as the "Metropolitan Hospital Authority Act."



§ 7-57-102 - Purpose and policy.

(a) It is hereby determined and declared that the present and projected rapid growth of the demand for health care, the need for health care facilities in the metropolitan regions of the state, the realization that the optimum in health care is preventive by nature, and the great demand for capital and operating funds, all require that local governments in metropolitan areas have the option of placing the control and operation of metropolitan hospitals and other health care activities in regional and metropolitan instrumentalities.

(b) It is hereby further declared that hospital authorities created pursuant to this chapter shall be public and governmental bodies acting as agencies and instrumentalities of the creating and participating municipalities and that the acquisition, operation, and financing of hospitals and related facilities by such hospital authorities are hereby declared to be for a public and governmental purpose and a matter of public necessity.



§ 7-57-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" or "hospital authority" means a public body and a body corporate and public organized in accordance with this chapter for the purposes, with the powers, and subject to the restrictions set forth in this chapter;

(2) "Board" means the board of trustees of an authority;

(3) "Creating municipality" means any city or metropolitan government having a population of not less than two hundred thousand (200,000), according to the 1970 federal census or any subsequent federal census, or any county in which any such city shall be situated, that shall create an authority pursuant to this chapter;

(4) "Executive officer" means the mayor, county mayor, or other chief executive officer of any creating or participating municipality;

(5) "Federal government" includes the United States or any agency or instrumentality, corporate or otherwise, of the United States;

(6) "Governing body" means the chief legislative body of any creating or participating municipality; in counties having the commission form of government "chief legislative body" means the county legislative body;

(7) "Hospital" and "hospital project" means and includes any one (1) or more hospitals and related facilities, including, but not limited to, land and interests in land, facilities and equipment for the treatment of all classes of patients, laboratories, clinics, treatment centers, nursing homes, rehabilitation centers, extended care facilities, dormitories, training facilities for medical students, doctors, nurses and all other medical or paramedical personnel, administration and office buildings, garages, parking lots and such other structures, facilities and improvements necessary or convenient to the development and maintenance of hospitals, and for the provision of health care;

(8) "Ordinance" means any ordinance adopted by governing bodies pursuant to this chapter;

(9) "Participating municipality" means any city, town or county, which city, town or county, pursuant to a resolution of its governing body and an agreement with the creating municipality, shall have sold, leased, dedicated, donated or otherwise conveyed its hospitals to the authority for operation by the authority in order to make such hospital an operational part of its health care system;

(10) "Resolution" means any resolution adopted by governing bodies pursuant to this chapter;

(11) "State" means the state of Tennessee; and

(12) "Trustee" means one (1) of the members of the board of an authority appointed in accordance with this chapter.



§ 7-57-104 - Duty of the authority and trustees of the authority.

The authority and its trustees shall be under a statutory duty to comply or to cause compliance strictly with all provisions of this chapter and the laws of the state, and, in addition, with each and every term, provision and covenant in any contract of the authority on its part to be kept or performed.



§ 7-57-105 - Dissolution -- Disposition of property.

Whenever the governing body or bodies of the creating municipality or municipalities and the participating municipality or municipalities shall each, by resolution, determine that the purposes for which the authority was created have been substantially accomplished, that all of the obligations of the authority have been fully paid, or provided for, and that such municipalities have agreed on the distribution of the funds and other properties of the authority, then the chief executive officer or officers of such municipality or municipalities shall execute and file for record with the secretary of state a joint certificate of dissolution reciting such facts and declaring the authority to be dissolved. Upon such filing, the authority shall be dissolved, and title to all funds and other properties of the authority at the time of such dissolution shall vest in and be delivered to such municipalities in accordance with the terms of their agreement.



§ 7-57-106 - Supplemental nature of chapter.

The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law, and are not in substitution for such powers, and the limitations imposed by this chapter shall not affect such powers. The powers granted in this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as expressly provided in this chapter. Any metropolitan government or any home rule municipality authorized under this chapter to create a metropolitan hospital authority may do so without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.



§ 7-57-107 - Liberal construction.

This chapter shall be liberally construed to effect the purposes of this chapter, and insofar as this chapter may be inconsistent with any other law, this chapter shall be controlling.






Part 2 - Organization and Officers

§ 7-57-201 - Creation of hospital authorities.

(a) The governing body of the creating municipality may establish a metropolitan hospital authority in the manner provided for in this part.

(b) The governing body of the creating municipality shall adopt, and its executive officer shall approve, a resolution calling a public hearing on the question of creating a metropolitan hospital authority. Notice of the date, hour, place and purpose of such hearing shall be published at least once each week for two (2) consecutive weeks in a newspaper of general circulation in the creating municipality, the last such publication to be at least one (1) week prior to the date set for the hearing.

(c) Such hearing shall be had before the governing body and all interested persons shall have an opportunity to be heard.

(d) After such hearing, if the governing body determines that the public convenience and necessity requires the creation of a metropolitan hospital authority, it shall adopt, and its executive officer shall approve, a resolution so declaring and creating an authority, which resolution shall also designate the name and principal office address of the authority. A certified copy of such resolution shall be filed with the secretary of state and with the commissioner of health, together with the resolution approving the appointment of the board of trustees as provided for in § 7-57-203, and upon such adoption and filing, the authority shall constitute a body politic and corporate, with all the powers pursuant to this chapter, and the secretary of state shall make and issue to the board of trustees a certificate of incorporation pursuant to this chapter, under the seal of the state, and shall record the certificate of incorporation, together with the resolution of the governing body of the municipality creating the authority.

(e) The boundaries of any authority created under this chapter shall be coextensive with the boundaries of the creating or participating municipality, whichever is inclusive of the other.

(f) In any suit, action or proceeding involving the validity or enforcement of or related to any contract of an authority, the authority shall be conclusively deemed to have been established in accordance with this chapter upon proof of the issuance of the certificate of incorporation by the secretary of state. A copy of such certificate, duly certified by the secretary of state, shall be admissible in evidence in any such suit, action or proceeding, and shall be conclusive proof of the filing and contents of the certificate.

(g) Whenever an authority shall be created under this chapter, the creating municipality and any participating municipality may enter into an agreement with the authority for the orderly transfer to the authority of the hospital properties, functions, and outstanding obligations of such municipalities in connection with the authority. Such agreement may include provisions for the reimbursement of any such municipality for its obligations issued for hospital purposes, and such agreement may also include provisions for the payment to the creating or participating municipalities of tax equivalents by the authority and its lessees on all or any part of the properties and improvements conveyed to or owned by the authority or its lessees.



§ 7-57-202 - Change of name.

An authority created and existing pursuant to this chapter may, at any time, by resolution adopted by a majority of its board of trustees, change its name. A copy of such resolution, duly verified by the chair and secretary of the board of trustees before an officer authorized by the laws of this state to administer oaths, shall be delivered to the secretary of state, together with a conformed copy of the resolution. If the secretary of state determines that the proposed name is not identical with that of any other corporation of this state, or so nearly similar as to lead to confusion and uncertainty, the secretary of state shall receive and file it and record it in an appropriate book of record in the secretary of state's office, and thereupon return to the authority the conformed copy, together with a certificate stating that attached to the certificate is a true copy of the document filed in the secretary of state's office and showing the date of such filing.



§ 7-57-203 - Board of trustees.

(a) The governing body of an authority shall be a board of trustees to consist of no fewer than five (5) nor more than fifteen (15) members. All powers granted to an authority in this chapter shall be exercised by its board of trustees. The governing body of the creating municipality, or if two (2) or more creating municipalities act in concert to create a hospital authority, then the governing bodies of the several creating municipalities, by agreement between themselves and subject to the approval of their executive officers, are hereby authorized, within the limitations imposed by this chapter, to establish the number of members of the board of trustees, their method of nomination and appointment, their tenure of service, and such other qualifications in addition to those set forth in this section as the creating municipality or municipalities may desire to impose. The agreement shall be evidenced by a resolution passed by the governing body or bodies of the creating municipality or municipalities acting together in the creation of an authority. A creating municipality may likewise enter into similar agreements with participating municipalities concerning the number, appointment, tenure of service, and qualifications of the board of trustees of an authority. In each and every case, a trustee shall be nominated by the executive officer and approved by the governing body of the municipality that appoints such person to the board of trustees, and such person shall be a resident of such municipality.

(b) The trustees shall receive no compensation for their services, but shall be entitled to be reimbursed for necessary expenses, including travel expenses incurred in the discharge of their duties.

(c) The board shall elect from among its members, by a majority vote of the entire board, a chair and vice chair, each of whom shall continue to be voting members.

(d) The board shall adopt its own bylaws. Notice of any meeting to adopt or amend the bylaws must be sent by registered mail to each of the trustees at least ten (10) days prior to the date of such meeting, such notice to contain the time, place and purpose of the meeting. Bylaws may be adopted or amended only upon the affirmative vote of two thirds (2/3) of the members of the board.



§ 7-57-204 - Pecuniary interest of trustees or employees in hospital facilities or contracts.

No trustee or employee of an authority shall, during such person's tenure as such trustee or employee, acquire any interest, direct or indirect, in any hospital facility or in any property included or planned to be included in any hospital facility; nor shall such person have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any hospital facility. If any trustee or employee of an authority owns or controls an interest, direct or indirect, in any property included or planned to be included in any hospital facility, such person shall immediately disclose the interest in writing to the authority, and such disclosure shall be entered upon the minutes of the authority. Failure to so disclose such interest shall constitute misconduct in office, for which the trustee or employee may be removed by the governing bodies of the appropriate creating and participating municipalities.






Part 3 - Operation and Powers

§ 7-57-301 - Powers of authority.

An authority shall constitute a public body and a body corporate and politic, exercising public powers, and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including, but not limited to, the powers to:

(1) Investigate hospital, medical and health conditions and into the means and methods of improving such conditions;

(2) Study and make recommendations concerning the plan of any city or municipality located within its boundaries in relation to the provision of adequate hospital, medical and nursing facilities;

(3) Prepare, carry out and operate hospital projects;

(4) Provide and operate outpatient departments, maternity clinics, decentralized primary health care facilities, and any other clinics customarily operated in or by hospitals in metropolitan centers;

(5) Provide the clinical setting for the teaching and instruction programs of schools for medical students, interns and physicians; and provide teaching and instruction programs for nurses, and all other medical or paramedical personnel;

(6) Provide and maintain continuous resident physician, intern and other medical services;

(7) Establish rates, fees, charges and other compensation to be paid by patients for any services rendered in its hospital facilities;

(8) Participate in any governmental programs, such as medicare and medicaid, and obtain reimbursement under medicare and medicaid for services rendered to patients;

(9) Appoint all administrative, professional, technical and other employees; appoint legal counsel and an auditor; enter into contracts of employment with such employees and appointees and fix their compensation and terms of employment, subject to the budget controls of the creating and participating municipalities; and remove such employees or appointees;

(10) Enter into agreements with the creating municipality and participating municipalities with respect to the manner of transfer of hospital employees of such municipalities to the authority and with respect to the retention by such employees of existing civil service status and accrued pension, disability, hospitalization, death, or other fringe benefits;

(11) Enter into a plan for pension, disability, hospitalization and death benefits for the officers and employees of the authority, either by contract with the creating municipality and participating municipalities, or otherwise;

(12) Adopt necessary rules and regulations for the governance of the authority and its employees, and appoint such committees or subcommittees as it shall deem advisable, and fix their duties and responsibilities;

(13) Subject to the provisions for letting of public contracts as provided in the charter or governing law of the creating municipality, enter into contracts for necessary supplies, equipment or services incident to the operation of its business;

(14) Do all things necessary in connection with the construction, repair, reconstruction, management, supervision, and control of its operation and facilities, including, but not limited to, the hospital and all departments of the hospital;

(15) Accept donations of money, personal property or real estate for the benefit of the authority and take title to the donations from any person, firm, corporation or society desiring to make such donations;

(16) Determine and regulate the conditions under which the privilege of practicing within any hospital operated by the authority may be available to physicians, and promulgate reasonable rules and regulations governing the conduct of physicians and nurses while on duty in the hospital;

(17) Make rules and regulations governing the admission of patients to, and the care, conduct, and treatment of patients in, the hospital;

(18) Determine whether and to what extent patients presented to the hospital for treatment are subjects for financial subsidy because of their income level, family size or other established criteria;

(19) Maintain and operate isolation wards for the care and treatment of mental, contagious or other similar diseases;

(20) Provide for the construction, reconstruction, improvement, alteration or repair of any hospital project or any part of a hospital project, subject to the budget limitations that may be imposed by the creating municipality or any participating municipality;

(21) Act as agent for the federal government in connection with the acquisition, construction, operation or management of a hospital project, or any part of a hospital project;

(22) Arrange with any city or municipality located in whole or in part within its boundaries or with a government for the planning, replanning, furnishing, installing, opening or closing of streets, roads, roadways, alleys, sidewalks, other places or facilities and utilities, or for the acquisition by such city, municipality, or a government of property options or property rights or for the furnishing of property or services in connection with a project;

(23) Arrange with the state, its subdivisions and agencies, and any county, city or municipality of the state, to the extent that it is within the scope of each of their respective functions:

(A) Cause the services customarily provided by each of them to be rendered for the benefit of such hospital authority; and

(B) Lease or rent any of the dwellings or other accommodations or any of the lands, buildings, structures or facilities embraced in any hospital project and establish and revise the rents or charges for the lease or rental;

(24) Purchase, lease, improve, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise any personal property, or any interest in personal property from any person, firm, corporation, city, municipality, or government, for any of the purposes provided for in this chapter;

(25) Sell, exchange, transfer, assign, or pledge any personal property, or any interest in personal property to any person, firm, corporation, municipality, city, or government;

(26) Self-insure or provide for the insurance of the property or operations of the authority against such risks as the authority may deem advisable;

(27) In connection with any loan by a government, agree to limitations upon the exercise of any powers conferred upon the authority by this chapter;

(28) Invest any funds held in reserves or sinking funds, or any temporarily excess funds not required for immediate disbursement, in property or securities in which trustees, guardians, executors, administrators, and others acting in a fiduciary capacity may legally invest funds subject to their control;

(29) Sue and be sued;

(30) Have a seal and alter the seal;

(31) Have perpetual succession; and

(32) Make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority.



§ 7-57-302 - Exercise of powers through agents -- Corporate agents.

An authority may exercise any or all of the powers conferred upon it in this chapter, either generally or with respect to any specific hospital project or projects, through or by an agent or agents that it may designate, including any corporation or corporations that are or shall be formed under the laws of this state, and for such purposes an authority may cause one (1) or more corporations to be formed under the laws of this state or may acquire the capital stock of any corporation or corporations. Any corporate agent, all of the stock of which shall be owned by the authority or its nominee or nominees, may, to the extent permitted by law, exercise any of the powers conferred upon the authority in this chapter.



§ 7-57-303 - Implied powers -- Limitations.

In addition to all of the other powers conferred upon it in this chapter, an authority may do all things necessary and convenient to carry out the powers expressly given in this part. No authority shall have or exercise any governmental powers or authority other than those specifically granted in this chapter. No authority shall have any taxing powers, any right or authority to pledge, encumber or obligate the general credit of any of its creating or participating municipalities for its bonds or debts, nor any power of eminent domain or condemnation.



§ 7-57-304 - Additional powers.

With the approval of the governing bodies of the creating and participating municipalities, the authority has the following additional powers, to:

(1) Issue its bonds and notes in the manner provided in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, and secure the same by pledges of its revenues;

(2) Enter into a plan for civil service for employees of the authority, either by contract with the creating municipality and participating municipalities, or otherwise;

(3) Take over by contract, purchase, lease or otherwise any hospital project located within its boundaries undertaken by any government, or by any city or municipality located in whole or in part within its boundaries;

(4) Purchase, lease, improve, obtain options upon, acquire any real property, or any interest in real property from any person, firm, corporation, city, municipality, or government, for any of the purposes provided for in this chapter; and

(5) Sell, exchange, transfer, assign, or pledge any real property, or any interest in real property to any person, firm, corporation, municipality, city, or government.



§ 7-57-305 - Acquisition and transfer of real property interests.

Any creating or participating municipality may acquire any interest in land within the boundaries of the creating or participating municipality by gift, purchase, lease or condemnation, and may transfer such interest to an authority by sale, lease or gift. Such transfer may be authorized by resolution of the governing body of the municipality without submission of the question to the voters and without regard to the requirements, restrictions, limitations, or other provisions contained in any other general, special or local law.



§ 7-57-306 - Zoning and building laws.

All hospital projects and facilities of an authority shall be subject to the planning, zoning, sanitary, safety and building laws, ordinances, resolutions and regulations applicable to the locality in which the hospital project or any of its facilities are situated.



§ 7-57-307 - Tax exemption -- Exceptions -- Tax equivalents.

The authority shall be exempt from the payment of any taxes or fees to the state or any subdivisions of the state, or to any officer or employee of the state or any subdivision of the state, except as provided in this section. The property of an authority shall be exempt from all county and municipal taxes, and for the purposes of such tax exemption, it is hereby declared as a matter of legislative determination that an authority is and shall be deemed to be a municipal corporation; provided, that the authority shall pay all county and municipal fees. An authority may, however, agree to the payment of tax equivalents to the creating or participating municipalities, as provided in § 7-57-201(g).



§ 7-57-308 - Powers of creating or participating municipalities.

Any creating municipality and any participating municipality has all necessary powers in order to further the purposes of this chapter, including, but not limited to, the following, any or all of which powers may be exercised by ordinance or resolution of its governing body:

(1) The governing body of any creating or participating municipality in which the authority is located may appropriate each year such sums from its general fund as the governing body deems to be necessary for the construction, improvement, maintenance, or operation of any public hospital or hospital project or other facility constructed, maintained or operated by an authority, and money so appropriated and paid to a hospital authority shall be deemed a necessary expense of such creating or participating municipality. The governing body of any such creating or participating municipality shall also be authorized to advance or lend money, or real or personal property, to the authority for use in carrying out its purposes as set forth in this chapter;

(2) The governing body of any creating or participating municipality in which the authority is located may appropriate each year such sums from its capital funds as the governing body deems to be necessary for the purchase, construction, expansion, or improvement of any public hospital or hospital project or other facility constructed, maintained or operated by an authority, and money so appropriated and paid to a hospital authority shall be deemed a necessary expense of such creating or participating municipality. The governing body of any such creating or participating municipality shall also be authorized to advance or lend money, or real or personal property, to the authority for use in carrying out its purposes as set forth in this chapter;

(3) The governing body of any creating or participating municipality may borrow money against its general credit on such terms and for such period as it shall deem appropriate and sell revenue or general obligation bonds and advance, lend, grant, donate or appropriate the funds to the authority for the construction or improvement of any hospital project or other facility constructed, maintained or operated by the authority;

(4) The governing body of any creating or participating municipality may borrow money against its general credit on such terms and for such period as it shall deem appropriate and advance, lend, grant, donate or appropriate the funds to the authority for the maintenance and operation of any hospital project or other facility constructed, maintained or operated by the authority;

(5) To provide that any funds on hand or made available to it for hospital purposes shall be paid directly to the authority;

(6) To cause water, sewer, gas, electric or other utility services to be provided to the hospital authority;

(7) To sell, lease, dedicate, donate or otherwise convey to the authority any of its interest in any existing hospital or other related property, either real or personal, or grant easements, licenses or other rights or privileges in the existing hospital or other related property to the authority;

(8) To open and improve streets, roads and alleys to the hospitals;

(9) To provide police and fire protection services to the hospitals; and

(10) To enter into agreements with the authority with regard to the transfer of its hospital employees to the authority with the retention by such employees of any civil service status and accrued rights in pension, disability, hospitalization and death, and other fringe benefits.



§ 7-57-309 - Operation of property.

Any property, real or personal, conveyed or leased to an authority by a creating or participating municipality shall be operated by the authority to which the property is conveyed, together with other facilities of the authority, in accordance with and under this chapter and the contracts entered into between the authority and the governing body or bodies of the creating or participating municipality or municipalities.



§ 7-57-310 - Borrowing -- Federal and state grants and contracts.

(a) In addition to the powers conferred upon authorities by other provisions of this chapter, authorities are also empowered to:

(1) Borrow money or accept grants from the federal or state governments for or in aid of the construction of any hospital project that such authority is authorized by this chapter to undertake;

(2) Take over any land acquired by the federal or state governments for the construction of a hospital project, with the approval of the governing bodies of the creating and participating municipalities;

(3) Take over, lease or manage any hospital project constructed or owned by the federal or state government; and

(4) Enter into such contracts, mortgages, trust indentures, leases or other agreements that the federal or state government shall have the right to supervise and approve the construction, maintenance and operation of such hospital project.

(b) It is the purpose and intent of this chapter to authorize every authority to do any and all things necessary to secure the financial aid and the cooperation of the federal and state governments in the construction, maintenance and operation of any hospital project that the authority is empowered by this chapter to undertake.






Part 4 - Financial Matters

§ 7-57-401 - Annual report by trustees -- Budgets, preparation, hearings and approvals.

The board of trustees of each authority created under this chapter shall file an annual report with the governing body or bodies of the creating and participating municipalities of the authority for the fiscal year. The board shall also prepare and submit to the creating and participating municipalities at such times and in such form as they shall specify an annual operating budget, a capital budget, and a five-year capital improvement program. The creating and participating municipalities shall hold a public hearing on such budgets, and representatives of the board of trustees shall be present. After such hearing, the creating and participating municipalities in accordance with their contract with the authority shall determine the amount of appropriation they shall make for the operation of the authority's hospital facilities and for any capital expenditures for the purchase, construction, expansion or improvement of any hospital project or other facility constructed, maintained and operated by the authority, and shall approve an annual operating budget, a capital budget, and a five-year capital improvement program. If a creating or participating municipality makes no contribution to the annual operating budget or to the capital budget, then its approval of the budgets shall no longer be required pursuant to this section.



§ 7-57-402 - Annual audit.

Any hospital authority created by and under this chapter shall conduct an annual audit of the financial affairs, books and records of such authority, the audit to be at the end of each fiscal year. Each hospital authority shall obtain either a certified public accountant or a firm of certified public accountants to conduct such audit. The auditor so appointed shall make the audit provided for in this section in accordance with generally accepted accounting principles, and shall submit the complete and final report and audit to such authority not later than ninety (90) days after the close of the fiscal year. All audits provided for in this section shall be certified to and shall include, but in no way be limited to, a full and complete audit containing a balance sheet, profit and loss statement and statement of receipts and disbursements, and shall certify whether or not the authority has operated within its approved annual operating budget and capital budget.



§ 7-57-403 - Publication of audits.

All final audits as provided for in § 7-57-402 shall be reproduced in sufficient numbers and copies, and shall be submitted to and filed with the governing bodies of each creating and participating municipality of the authority not later than ninety (90) days after the close of the fiscal year of the authority.



§ 7-57-404 - Failure to conduct audit -- Court order -- Contempt.

In the event any hospital authority shall fail or refuse to provide for an annual audit and have such audit prepared and filed as set forth in §§ 7-57-402 and 7-57-403, or should such audit fail to certify whether or not the hospital authority has operated within its approved annual operating budget and capital budget, the governing body or governing bodies of any creating or participating municipality of such authority may petition the circuit or chancery court of the county wherein the authority operates a hospital to require the authority to have such audit and certification prepared and filed as provided in §§ 7-57-402 and 7-57-403. The judge of the court shall set a time for the hearing of such petition and after notice to the authority shall hear and determine the petition. In the event it is determined that the authority has failed to comply with the provisions relative to the preparation and filing of the audit and certification, the judge shall pass such orders as are necessary to effectuate compliance with the provisions. In the event the authority fails to have an audit and certification prepared and filed as required by the court order, the members of the authority shall be subject to contempt proceedings by the court as provided by law.






Part 5 - Private Act Metropolitan Hospital Authorities

§ 7-57-501 - Purpose and policy.

(a) The public purpose and policy set forth in § 7-57-102(a) is also declared to be applicable to any hospital authority created by private act of the general assembly, sometimes referred to in this part as a "private act metropolitan hospital authority", the principal hospital facilities of which are located in a county in this state with a population greater than two hundred fifty thousand (250,000), according to the 1990 federal census or any subsequent federal census. For purposes of this part, "hospital authority" means hospital authorities, hospital districts, and hospitals owned and operated by one (1) or more local governments, directly or through an elected or appointed governing board.

(b) The general assembly hereby finds that the demand for hospital, medical and health care services is rapidly changing, as is the way and manner in which such services are purchased and delivered; that the market for hospital and health care services is becoming increasingly competitive; and that the hospital and other health care providers need flexibility to be able to respond to changing conditions by having the power to develop efficient and cost-effective methods to provide for hospital, medical and health care needs. The general assembly also finds that the increasing competition and changing conditions force hospitals and other health care providers to develop market strategies and strategic plans to effectively compete. The general assembly further finds that public hospitals in metropolitan areas are presently at a competitive disadvantage, and that significant investments in the public assets of private act metropolitan hospital authorities could be jeopardized by inability to compete with private hospitals because of legal constraints upon the scope of their operations and limitations upon the power granted to public hospitals under existing law.



§ 7-57-502 - Powers granted.

(a) In addition to the powers granted to it by any private act of the general assembly, a private act metropolitan hospital authority has as supplemental and additional powers, all those powers of a hospital authority granted in:

(1) Section 7-57-301; provided, that no provision of that section pertaining to the relationship of a participating municipality to the operations of a metropolitan hospital authority shall limit or reduce any power that is granted to a private act metropolitan hospital authority by a private act of the general assembly; and

(2) Sections 7-57-302, 7-57-304, 7-57-305, and 7-57-310.

(b) In addition to powers otherwise granted by this part or any other public or private act of this state, or by any state regulation or federal law or regulation, and to the extent at the time not prohibited by the Constitution of Tennessee, a private act metropolitan hospital authority has, together with all powers incidental thereto or necessary to discharge the powers granted specifically in this part, the following powers:

(1) Participate as a shareholder in a corporation, as a joint venturer in a joint venture, as a general partner in a general partnership, as a limited partner in a limited partnership or a general partnership, as a member in a nonprofit corporation or as a member of any other lawful form of business organization, that provides hospital, medical or health care or engages in any activity supporting or related to the exercise of any power granted to a private act metropolitan hospital authority;

(2) Make or arrange for loans, contributions to capital and other debt and equity financing for the activities of any corporation of which such authority is the sole shareholder or sole member, and to guarantee loans and any other obligations for such purposes;

(3) Elect all or any of the members of the board of directors of any nonprofit corporation of which the private act metropolitan hospital authority is a member and has the power to so elect under the nonprofit corporation charter and bylaws;

(4) Create, establish, acquire, operate or support subsidiaries and affiliates, either for profit or nonprofit, to assist such private act metropolitan hospital authority in fulfilling its purposes;

(5) Create, establish or support nonaffiliated for profit or nonprofit corporations or other lawful business organizations that operate and have as their purposes the furtherance of such private act metropolitan hospital authority's purposes;

(6) Without limiting the generality of subdivisions (b)(4) and (5), accomplish and facilitate the creation, establishment, acquisition, operation or support of any such subsidiary, affiliate, nonaffiliated corporation or other lawful business organization, by means of loans of funds, acquisition or transfer of assets, leases of real or personal property, gifts and grants of funds or guarantees of indebtedness of such subsidiaries, affiliates and nonaffiliated corporations;

(7) Indemnify any person, including for purposes of this subdivision (b)(7) such person's estate and personal representatives, made or threatened to be made a party to any action or proceeding, whether civil or criminal, by reason of the fact that that person is or was a board member or officer of such private act metropolitan hospital authority, or by reason of the fact that that person serves or served any other corporation or other entity or organization, whether for profit or not for profit, in any capacity at the request of the private act metropolitan hospital authority, against all judgments, fines, amounts paid in settlement and reasonable expenses, including, but not limited to, attorneys' fees actually and necessarily incurred, as a result of any such action or proceeding, or any appeal in an action or proceeding; provided, that nothing in this subdivision (b)(7) shall be construed as permitting indemnification of any person:

(A) In connection with any malpractice or health care liability action or proceeding arising out of or in any way connected with such person's professional practice;

(B) In connection with an action or proceeding by such private act metropolitan hospital authority in which a person is adjudged liable to such private act metropolitan hospital authority; or

(C) In connection with any other action or proceeding in which such person is adjudged liable on the basis that personal benefit was improperly received by such person;

(8) Make any other indemnification now or hereafter authorized by law;

(9) Exercise in any other county either within or without this state any power that may be exercised in the county in which the private act metropolitan hospital authority's principal hospital, medical and health care facilities and programs are located, notwithstanding any other statute to the contrary, whenever in the judgment of its board of trustees the operation of the hospital authority's hospital, medical and health care or program facilities, or the quality of medical or health care for its citizens in the county of its principal hospital operations shall be enhanced through economic interest in or contractual arrangements with hospital, medical and health care facilities or programs located outside the county; and

(10) Have and exercise all powers necessary or convenient to effect any or all the purposes for which a private act metropolitan hospital authority is organized.

(c) In the exercise of its powers, including, but not limited to, the powers in this section, any other provision of this part and of any other law, a private act metropolitan hospital authority may acquire, manage, lease, purchase, sell, contract for or otherwise participate solely or with others in the ownership or operation of hospital, medical or health program properties and facilities and properties, facilities, and programs supporting or relating thereto of any kind and nature whatsoever and in any form of ownership whenever the board of trustees in its discretion shall determine it is consistent with the purposes and policies of this part or any private act applicable to it, and may exercise such powers regardless of the competitive consequences of the exercise of such powers.



§ 7-57-503 - Bidding.

(a) Any private act of the general assembly to the contrary notwithstanding, a private act metropolitan hospital authority shall not be required to bid the purchase or procurement of any goods or services that:

(1) Are not required to be bid by a county under the County Purchasing Law of 1983, compiled in title 5, chapter 14, part 2;

(2) Are not required to be bid by a municipality under the Municipal Purchasing Law of 1983, compiled in title 6, chapter 56, part 3;

(3) Are of a nature that is exempt or otherwise not required to be bid by any municipality or county under any other law of general application of this state.

(b) A private act metropolitan hospital authority shall not be subject to provisions for the letting of public contracts that may be provided in the charter or governing law of a creating municipality.



§ 7-57-504 - Implied powers -- Construction.

In addition to all of the powers conferred upon it by this part or any other law, a private act metropolitan hospital authority may do any and all things necessary and convenient to carry out the powers expressly granted by this part or any other law. This part shall be construed consistent with § 7-57-107.






Part 6 - Private Act Hospital Authority Act of 1996

§ 7-57-601 - Short title.

This part shall be known and may be cited as the "Private Act Hospital Authority Act of 1996."



§ 7-57-602 - "Private act hospital authority" defined.

For the purpose of this part, "private act hospital authority" is any hospital owned or operated by one (1) or more local governments or any hospital, hospital authority or hospital district created or authorized by a private act of the general assembly.



§ 7-57-603 - Rights and powers of authority -- Procurement.

A private act hospital authority, as defined in this part, in addition to the rights and powers granted to such authority by any private act of the general assembly or its charter of incorporation, has as supplemental and additional rights and powers, all powers granted to private act metropolitan hospital authorities in part 5 of this chapter. Any powers granted under this part to a private act hospital authority shall not limit or reduce any power granted to a private act hospital authority by a private act of the general assembly or its charter of incorporation. The rights and powers granted to a private act hospital authority by this part shall not be applicable to any hospital that ceases to be either owned or operated by the governing authority or entity established under the hospital's private act. Nothing in this part shall require a private act hospital authority to bid the purchase or procurement of any goods or services that are not required to be bid by the private act creating such private act hospital authority or its charter of incorporation.



§ 7-57-604 - Sale of hospital -- Referendum.

With respect to the sale of hospital property, this part shall not be construed or implemented in any manner that abolishes or diminishes the public's opportunity to require a public referendum as authorized by a municipal charter.









Chapter 58 - Resource Recovery and Solid Waste Disposal

§ 7-58-101 - Chapter definitions -- Approval of systems.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Approved system" means a solid waste disposal facility that has as its primary purpose the creation and recovery of energy from solid waste, as defined in subdivision (a)(4), and has as a secondary or incidental purpose the recovery of recyclable commodities, and which facility has been approved by the department of environment and conservation under authority granted to it by title 68, chapter 211;

(2) "Department" means the department of environment and conservation;

(3) "Resource recovery" means the recovery of material physically and economically suitable for further processing, recycling, and ultimate reuse; and

(4) "Solid waste" means all municipal, commercial, or industrial solid waste normally collected and disposed of by local governments, such as garbage, rubbish, refuse, and other such similar and related materials, except those excluded by the department, which shall designate as "special waste" any hazardous or other waste it determines should not be processed in an approved system for reasons of public health or safety, or because the nature of the waste is such that it is not suitable for processing in an approved system, and such materials as are normally collected or accepted by private industry for the purpose of recycling and are not normally collected or accepted by local governments.

(b) The department shall approve, under the terms of this chapter, any system that:

(1) Is planned to handle solid waste in a manner compatible with the public health and safety;

(2) Converts a substantial percentage of solid waste into fuel; and

(3) Conserves resources.



§ 7-58-102 - Authority to participate.

The counties, cities, and towns of Tennessee are hereby authorized to participate in applicable approved local, joint or regional solid waste recovery disposal systems.



§ 7-58-103 - Contracting with operators of approved systems.

(a) Whenever the operator of an approved system proposes to take the solid wastes collected by the counties, cities and towns of Tennessee for the purpose of resource and fuel recovery, such counties, cities and towns are authorized, wherever the resource and fuel recovery is found to be desirable by the governing body of such political subdivision, to contract for the delivery of solid wastes to such operator at a designated processing plant or transfer station, including a transfer station constructed and operated by local government or private industry.

(b) The term of any contract authorized by this section may extend beyond the elected term of the members of the governing body of such political subdivision, but in no event may such term exceed forty (40) years.



§ 7-58-104 - Contracting with other counties, cities and towns.

(a) The counties, cities and towns of Tennessee in any combination are authorized to contract with each other for purposes of cooperative solid waste operations under the terms of this chapter.

(b) The term of any contract authorized by this section may extend beyond the elected term of the members of the governing body of the counties, cities or towns involved, but in no event may such term exceed forty (40) years.



§ 7-58-105 - Out-of-state hauling -- Regulations applying to inbound waste.

Wherever the location of processing plants shall require local governments to haul solid wastes across state lines, such out-of-state hauling is hereby declared to be authorized and to be a valid exercise of the authority of the local governments involved, and likewise solid wastes from out-of-state may be brought into the state of Tennessee for processing in approved systems, such inbound solid waste to be subject to the same handling standards and regulations as solid waste produced within the state.



§ 7-58-106 - Property rights in waste.

The solid wastes involved shall become the lawful property of the local governments involved at the point of collection, and in the absence of contractual provisions to the contrary, shall become the property of the operator of an approved system upon delivery to such operator, whether delivery be at a transfer station or at a processing plant.



§ 7-58-107 - Construction and operation of transfer stations.

The participating local governments may agree to, build and operate the required transfer stations of such types and at such locations within the state as may be agreed upon by the local governments involved and by the department, and that state solid waste grant-in-aid funds made available to local governments by title 68, chapter 211, are authorized to be used for the construction of such approved transfer stations.



§ 7-58-108 - Assistance of department.

The department is authorized to assist any operator or potential operator of an approved system and the local governments involved in the design and location of required transfer stations, and in the design and location of sanitary landfills or other disposal facilities in connection with the transfer stations to dispose of special waste.



§ 7-58-109 - Construction -- Supplementary nature of chapter.

Nothing in this chapter shall be construed to prohibit local governments or private enterprise from the construction or operation of approved sanitary landfills, or of any other heretofore or hereafter approved solid waste disposal system, it being the intent of this chapter that its provisions shall be supplementary to, and not restrictive of, any previously authorized solid waste disposal system, facility, or operation, nor of any other such system, facility or operation that may be authorized in the future. Nor shall this chapter be interpreted as granting any regulatory authority to the department that is not otherwise granted in other statutes.



§ 7-58-110 - Construction -- Activities not prohibited.

Nothing in this chapter shall be construed to prohibit private enterprise or other agencies from the construction or operation of recycling plants, or to prohibit the sale or gift of solid wastes to private enterprise or other agencies by local governments.






Chapter 59 - Cable Television

Part 1 - Cable Television Act of 1977

§ 7-59-101 - Short title.

This part shall be known and may be cited as the "Cable Television Act of 1977."



§ 7-59-102 - Part definitions -- Franchise licenses.

(a) (1) For purposes of this part, unless the context otherwise requires:

(A) "Cable service" has the same meaning as defined in § 7-59-303;

(B) "Cable service provider" has the same meaning as defined in § 7-59-303;

(C) "Department" has the same meaning as defined in § 7-59-303;

(D) "Video service" has the same meaning as defined in § 7-59-303; and

(E) "Video service provider" has the same meaning as defined in § 7-59-303.

(2) Except with respect to a cable or video service provider that is issued a state-issued certificate of franchise authority by the department pursuant to part 3 of this chapter, the governing body of each municipality in each county in this state has the power and authority to regulate the operation of any cable television company, cable service provider or video service provider that serves customers within its territorial limits, by the issuance of franchise licenses after public notice and showing the terms of any proposed franchise agreement and public initiation for fees and not inconsistent with any rules and regulations of the federal communications commission or § 7-59-304.

(b) Cable television systems shall not serve customers in any unincorporated area without obtaining a franchise from the county or the department, unless the systems were serving those areas under franchises applied for at least ninety (90) days prior to May 18, 1977.

(c) A county shall not issue a franchise that is within any municipality.

(d) A franchise shall not be required for line extensions of a cable television system that do not serve any customers in the unincorporated area through which such lines are extended, or where such line extensions are constructed upon public lands or with easements not obtained from any public body.

(e) The governing body of a county shall not deny any cable television system a franchise for any area in which such cable television system was in place on May 18, 1977, or held a certificate of compliance from the federal communications commission.

(f) Franchises issued by a municipality or a county shall not be inconsistent with the rules and regulations of the federal communications commission.

(g) Nothing in this part shall be construed as prohibiting any county or municipal government from withdrawing a locally issued franchise from a cable television company, cable service provider or video service provider for cause.

(h) A franchise shall not be required of a cable television system to erect any tower or transmission cable in an unincorporated area for the purpose of providing service for an incorporated area.

(i) Any municipal electric system permitted to operate under the authority of chapter 52, part 6 of this title, before delivering any cable services, two-way video transmission or video programming shall obtain a franchise from the appropriate municipal governing body or county governing body.

(j) The franchising authority shall not employ terms more favorable or less burdensome upon a municipal electric system operating under the authority of chapter 52, part 6 of this title than those imposed by the franchising authority upon any private provider's providing the same services within the franchising authority's jurisdiction. The franchising authority shall not impose or enforce any local franchise requirement on any such private provider that is not also made applicable to such a municipal electric system, nor shall the franchising authority discriminate between such providers.

(k) Nothing contained in this section shall be interpreted to limit the authority of a municipality or county to collect franchise fees, control and regulate its streets and public ways, or enforce its powers to provide for the public health, safety, and welfare.



§ 7-59-103 - Above and below ground cables -- Permits.

Any cable television company, cable service provider or video service provider incorporated under the laws of this state and any other such company incorporated or operating under the laws of any other state, upon complying with the laws of this state regulating the doing of business in this state by foreign corporations or foreign businesses, may, upon approval of the governing body of the city, county or department construct, maintain and operate its cable over or beneath any of the public lands of this state, but not including the freeway system, which is defined as a fully-controlled access facility, or over or beneath or along any of the highways or public roads of the state or over or beneath any of the waters of the state. The cable television company, cable service provider or video service provider shall, unless previously covered by court decree, where possible and practical, enter into an agreement with the telephone company or electric power distribution company whereby the cable television company, cable or video service provider has a right to attach its cable to the poles owned by the telephone company or electric power company or to bury its cables beneath the ground; provided, that the cable is constructed so as not to endanger the safety of persons or to interfere with the use of the public lands, highways or public roads or the navigation of such waters. The agency charged with the maintenance of the public lands, highways, or along the public lands, highways, public roads or waters of the state shall provide that the cable television company, cable or video service provider obtain a permit prior to placing its cables over, under or along the public lands, highways, public roads or waters. If both electrical and telephone facilities in an area are underground, then the cable television, cable service or video service lines in that area shall also be placed underground. If the cable is located in such a manner so as to contribute to interference with the right of ingress or egress to land that is subject to any easement, the cable television company, cable service or video service provider shall obtain the consent of the landowner, the landowner's heirs or assigns from which the original easement was obtained.



§ 7-59-104 - Relocation of cables and apparatus -- Damage to public property.

Whenever the agency charged with the maintenance of such public lands, highways or public roads or waters of the state deems it necessary to move or remove the poles or underground conduit of the telephone company or electric power distribution company, the cable television company, cable service or video service provider and its apparatus shall be moved or removed at the cost of the cable television company, cable or video service provider. Whenever damage results to the public highways or roads as a result of operation by a cable television company, cable service or video service provider, the company or provider shall repair the highway or road according to department standards and all costs shall be borne by the cable television company, cable service or video service provider.



§ 7-59-105 - Damage to private property -- Underground installation on private property.

(a) No cable television company, cable service provider or video service provider may damage private property on which the utility pole is located without just compensation to the landowner for the damage suffered to the landowner's property.

(b) No cable television company, cable service provider or video service provider may install underground wires or underground equipment on private property without the written consent of the property owner. A violation of this subsection (b) is a Class A misdemeanor.



§ 7-59-106 - Fees payable by companies operating under grandfather clauses.

Any cable television company that shall receive the benefits of operating under the grandfather clauses contained in this part shall pay the county governing body or municipality the same fees as would be charged to a new franchise company by the county or municipality. These fees shall not be inconsistent with the requirements and regulations of the federal communications commission.



§ 7-59-107 - Customer complaints -- Records.

Any cable television company, cable service provider or video service provider locally franchised and operating in this state shall maintain a complete service for the purpose of receiving customer complaints concerning service or any other matter relating to its operations. These companies shall keep written records of complaints received, including the name of the complaining party, the nature of the complaint, and the disposition of the complaint. The records shall be subject to inspection by the governing body granting the franchise.



§ 7-59-108 - Prohibited activities -- Penalties.

(a) It is unlawful for any person, firm, or corporation to make or use any unauthorized connection, whether physically, electrically, acoustically, inductively or otherwise, with any part of a franchised cable television system for the purpose of enabling such person, firm, or corporation, or others, to receive or use any television signal, radio signal, picture, program or sound, without payment to the owner of the system.

(b) It is unlawful for any person, without the consent of the franchise owner, to willfully transfer with, remove, or injure in any manner, cables, wires, or equipment used for the distribution of television signals, radio signals, pictures, programs or sound.

(c) Any person who willfully violates this section commits a Class C misdemeanor.

(d) Nothing in this section shall be construed to apply to licensed and certified electrical contractors while performing usual and ordinary service in accordance with recognized standards.






Part 2 - Overlapping Franchises

§ 7-59-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Cable service" means:

(A) The one-way transmission to subscribers of video programming or other programming service; and

(B) Subscriber interaction, if any, that is required for the selection of such video programming or other programming service;

(2) "Cable system" means a facility consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service that includes video programming and that is provided to multiple subscribers within a community; but "cable system" does not include:

(A) A facility that serves only to retransmit the television signals of one (1) or more television broadcast stations;

(B) A facility that serves only subscribers in one (1) or more multiple unit dwellings under common ownership, control, or management, unless such facility or facilities use any public right-of-way;

(C) A facility of a common carrier, except that such facility shall be considered a cable system to the extent such facility is used in the transmission of video programming directly to subscribers; or

(D) Any facilities of any electric utility used solely for operating its electric utility system;

(3) "Franchise" means an initial authorization or renewal of an authorization issued by a franchising authority, whether such authorization is designated as a franchise, permit, license, resolution, contract, certificate, agreement, or otherwise, that authorizes the construction or operation of a cable system;

(4) "Franchising authority" means any governmental entity empowered by federal, state, or local law to grant a franchise;

(5) "Person" means an individual, partnership, association, joint stock company, trust, corporation, or governmental entity; and

(6) "Video programming" means programming provided by, or generally considered comparable to programming provided by, a television broadcast station or cable system.



§ 7-59-203 - More favorable terms prohibited.

No municipality or county shall grant any overlapping franchises for cable or video service within its jurisdiction on terms or conditions more favorable or less burdensome than those in any existing cable or video franchise within the municipality or county.



§ 7-59-206 - Existing franchises.

All cable service franchises in existence on July 1, 1988, shall remain in full force and effect according to their terms.



§ 7-59-207 - Renewal of franchises.

Nothing in this part shall be construed to alter or amend the process or procedure for renewal of franchises in existence on July 1, 1988.



§ 7-59-208 - Franchise requests.

This part shall not affect any franchise request filed in an area with an existing franchise prior to July 1, 1988.






Part 3 - Competitive Cable and Video Services Act

§ 7-59-301 - Short title.

This part shall be known and may be cited as the "Competitive Cable and Video Services Act."



§ 7-59-302 - Scope of part -- Construction.

This part creates a fair franchising process for cable and video services and codifies the terms of the franchise in state law. This part does not alter existing state law regarding local control of public rights-of-way or the police powers of local government. This part does not alter or restrict the right of any municipality or county to impose ad valorem taxes, sales taxes, or other taxes of general applicability. This part does not alter or restrict in any manner the application of the Broadband Business Certainty Act of 2006, compiled in title 65, chapter 5, part 2. This part does not alter in any manner the provisions contained in chapter 52, part 6 of this title. This part does not alter or apply in any manner to wholesale telecommunications access by competitive local exchange carriers. It is the intent of this part to confer a limited role on the Tennessee regulatory authority, referred to in this part as the "department", which will be ministerial and narrowly construed, except to the extent otherwise specifically provided for in this part, and no rulemaking authority is provided by this part.



§ 7-59-303 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Access" means that a provider is capable of providing cable service or video service at the household address regardless of whether any customer has ordered service or whether the owner or landlord or other responsible person has granted access to the household;

(2) "Broadband Internet service" means an asymmetrical connection to the Internet from a home computer with an expected download data transfer rate of at least one and one half megabits per second (1.5 Mbps), or, after January 1, 2012, a data transfer rate equal to the speed that thirty percent (30%) or more of the provider's Internet service subscribers actually purchase, and shall not include direct-to-home satellite service or direct broadcast satellite service;

(3) "Cable service" has the meaning set forth in 47 U.S.C. § 522(6); provided, however, that "cable service" does not include any video programming provided by a commercial mobile service provider as defined in 47 U.S.C. § 332(d) or video programming provided as part of, and via, a service that enables end users to access content, information, electronic mail or other services offered over the public Internet;

(4) "Cable service provider" means a provider of cable service;

(5) "Cable system" has the meaning set forth in 47 U.S.C. § 522(7);

(6) "Days" means calendar days. For purposes of any act to be taken pursuant to this part, if an act is to be taken on a day that falls on a weekend or holiday, then the act shall be required on the next day that is not a weekend or holiday;

(7) "Department" means the Tennessee regulatory authority;

(8) "Franchise" has the meaning set forth in 47 U.S.C. § 522(9), and additionally includes the authorization to construct and operate a cable or video service provider's facility within the public rights-of-way used to provide cable or video service;

(9) "Franchise area" means, with respect to a large telecommunications provider that is a holder of a state-issued certificate of franchise authority, the aggregate geographic area containing its basic local exchange wire-line telephone service areas within the state. "Franchise area," for all other holders of a state-issued certificate of franchise authority, means the geographical area described in the application for a state-issued certificate of franchise authority within which a holder of a state-issued certificate of franchise authority is seeking authority to deliver cable or video services;

(10) "Franchise authority" means "franchising authority" as set forth in 47 U.S.C. § 522(10) or other governmental entity empowered by federal, state, or local law to grant a franchise. With regard to the holder of a state-issued certificate of franchise authority within the areas covered by the certificate, the department is the sole franchising authority. With respect to a franchise agreement with a municipality or county governing authority, that municipality or county is the sole franchising authority within the service area governed by that franchise agreement;

(11) "Gross revenues" means:

(A) With respect to a holder of a state-issued certificate of franchise authority, all revenues received from subscribers in the applicable municipality or unincorporated county area for providing cable or video services, and all revenues received from nonsubscribers in the applicable municipality or unincorporated county area for advertising services and as commissions from home shopping services, as allocated pursuant to subdivision (11)(B); provided, that the advertising or home shopping services are disseminated through cable or video services. Gross revenues shall be determined according to generally accepted accounting principles. "Gross revenues" does not include any:

(i) Tax, surcharge, or governmental fee, including franchise fees; provided, however, that, upon the adoption of a resolution by the governing authority of the municipality or county, and notice of the resolution sent to the department, gross revenues may include the franchise fees; the governing authority of the municipality or county may likewise, by adopting a resolution, rescind such action;

(ii) Revenue not actually received, even if billed, such as bad debt;

(iii) Revenue received by any affiliate or any other person in exchange for supplying goods or services to the service provider;

(iv) Amounts attributable to refunds, rebates, or discounts;

(v) Revenue from services provided over the cable system or video service system that are associated with or classified as non-cable or non-video services under federal law, including, but not limited to, revenues received from providing telecommunications services, information services other than cable or video services, Internet access services, directory or Internet advertising services, including, but not limited to, yellow pages, white pages, banner, and electronic publishing advertising. Where the sale of any such non-cable or non-video service is bundled with the sale of any cable or video service or services and sold for a single non-itemized price, the term "gross revenues" shall include only those revenues that are attributable to cable or video services based on the provider's books and records;

(vi) Revenue attributable to financial charges, such as returned check fees, late fees or interest;

(vii) Revenue from the sale or rental of property, except such property the consumer is required to buy or rent exclusively from the service provider;

(viii) Revenues from providing or maintaining an inside wiring plan;

(ix) Revenue from sales for resale with respect to which the purchaser is required to pay a franchise fee, and the purchaser certifies in writing that it will resell the service and pay a franchise fee with respect thereto; and

(x) Amounts attributable to a reimbursement of costs, including, but not limited to, the reimbursements by programmers of marketing costs incurred for the promotion or introduction of video programming; and

(B) With regard to gross revenues attributable to advertising revenues, or video home shopping services, the amount that is allocable to a municipality or unincorporated area of a county is equal to the total amount of a holder of a state-issued certificate of franchise authority's revenue received from the advertising and home shopping services multiplied by the ratio of the number of the provider's subscribers located in the municipality or in the unincorporated area of the county to the total number of the provider's subscribers. The ratio shall be based on the number of the provider's subscribers as of January 1 of the preceding year or more current subscriber count at the provider's discretion, except that, in the first year in which services are provided, the ratio shall be computed as of the earliest practical date;

(12) "Household" means an apartment, a house, a mobile home, or any other structure or part of a structure intended for residential occupancy as separate living quarters;

(13) "Incumbent cable service provider" means any cable service provider who provided cable service in a municipality or in an unincorporated area of a county on July 1, 2008, under a franchise whether or not the franchise had expired on July 1, 2008;

(14) "Large telecommunications provider" means a cable or video service provider using telecommunications facilities to provide cable or video service that, as of January 1, 2008, directly or through any subsidiary or affiliate, had more than one million (1,000,000) telecommunications access lines in this state. The basic local exchange footprint of a large telecommunications provider is that geographic area in which the carrier provides wire-line local telephone exchange service as of January 1, 2008;

(15) "Low-income household" with respect to a large telecommunications provider means a household with an average annual income of less than thirty-five thousand dollars ($35,000) as of July 1, 2008; provided, that, for determining low-income households, the most recent decennial census estimates of household income shall be adjusted by the consumer price index to estimate annual household incomes in prior years or subsequent years; provided further, that for determining low-income households after January 1, 2011, estimates from the most recent release of the American community survey five-year estimates shall be used. With respect to all other holders of a state-issued certificate of franchise authority, "low-income household" means, at the option of the holder with respect to each franchise area, either:

(A) A household meeting the standard provided in this subdivision (15) for large telecommunications providers; or

(B) A household below the estimated median household income within the holder's franchise area according to the most recent decennial census estimates of household income or, to the extent available, more recent estimates from the small area income estimates provided by the United States census bureau or, after January 1, 2011, estimates from the most recent release of the American community survey five-year estimates for such areas;

(16) "Public right-of-way" means the area on, along, below, or above a public roadway, highway, street, sidewalk, alley, bridge or waterway that is not private property;

(17) "Qualified cable operator" means a cable service provider that, on the date that it applies for a state-issued certificate of franchise authority, individually or together with its affiliates or parent company, has at least seven hundred thousand (700,000) cable or video service customers in the United States as determined by data collected and reported by the federal communications commission, referred in this part as the FCC, or determined by information available to the public through a national trade association representing cable operators;

(18) "Video programming" means programming provided by, or generally considered comparable to programming provided by a television broadcast station, as set forth in 47 U.S.C. § 522(20);

(19) "Video service" means the provision of video programming through wireline facilities located, at least in part, in the public rights-of-way without regard to delivery technology, including Internet protocol technology or any other technology. "Video service" does not include any video programming provided by a commercial mobile service provider as defined in 47 U.S.C. § 332(d) or video programming provided as part of, and via, a service that enables end users to access content, information, electronic mail or other services offered over the public Internet. "Video service" does not include cable service; and

(20) "Video service provider" means a provider of video service.



§ 7-59-304 - Cable, video service or network facility -- Certificate of franchise authority -- Application -- Transfer and termination.

(a) (1) Any entity, person or joint venture, as authorized under this part, seeking to provide cable or video service over a cable system or video service network facility in this state after July 1, 2008, at the discretion of the cable service provider or video service provider, may elect from among the franchise options as set forth in this section. A cable or video service provider shall not provide cable service or video service without a franchise obtained pursuant to this part, except as in accordance with § 7-59-102.

(2) A person seeking to provide cable service or video service may elect to negotiate a local cable service or video service franchise agreement with a municipal or county franchise authority and may enter into a negotiated cable television franchise agreement in accordance with Title VI of the Communications Act of 1934 (47 U.S.C. § 521 et seq.), or a video service franchise agreement in accordance with any applicable state or federal law that establishes the terms and conditions for the franchise agreement within the jurisdictional limits of that municipality or county, including parts 1 and 2 of this chapter. A local cable service or video service franchise agreement entered into after July 1, 2008, shall remain in force and effect through its expiration date notwithstanding the provision for terminating a local franchise agreement established in subsection (b).

(3) A person seeking to provide cable or video service, including any incumbent cable service provider, may elect to adopt the terms of a negotiated franchise agreement entered into between a cable service provider or video service provider and a municipal or county franchise authority in the service area in which the provider desires to provide service. The municipal or county franchise authority shall be required to enter into any such negotiated franchise agreement upon the same terms and conditions with any requesting provider of cable service or video service. A local cable service or video service franchise agreement that is adopted by a cable service provider or provider of video service after July 1, 2008, shall remain in force and effect through its expiration date notwithstanding the provision for terminating a local franchise agreement established in subsection (b).

(4) A cable or video service provider may elect to file an application with the department for a state-issued certificate of franchise authority for one (1) or more specified service areas in accordance with the procedures set forth in this part.

(5) (A) The state-issued certificate of franchise authority issued by the department is fully transferable to any successor in interest in accordance with the requirements in this subdivision (a)(5). Notice of the transfer shall be provided to the department and to the governing authority of the affected local government at least ten (10) days prior to the consummation of the transaction. No later than forty-five (45) days following the consummation of the transaction, the transferor shall be required to pay any franchise fees or other amounts owed to any municipality or county. No later than ninety (90) days following the consummation of the transaction, the transferee shall apply to the department for a state-issued certificate of franchise authority. The transferee shall have interim authority to provide cable or video service pending the receipt of a state-issued certificate of franchise authority from the department. Notwithstanding this subdivision (a)(5)(A):

(i) Subject to § 7-59-305(d), if the successor entity already holds a state-issued certificate of franchise authority, it may amend that certificate to add the transferred service area; and

(ii) Any intra-company transfer of a state-issued certificate of franchise authority may be accomplished by providing the notice described in subdivision (a)(5)(A).

(B) Except to the extent permitted by applicable local permitting rules, transfer of a state-issued certificate of franchise authority does not transfer any interest or right under any local public permits for construction or work in public rights-of-way obtained by or in the name of the transferor and in no event shall a transfer of a state-issued certificate of franchise authority provide authority to a transferee to construct, maintain, or conduct any work in a public right-of-way until such time that the transferee obtains the required permits from, or is otherwise in compliance with the permitting requirements of, all applicable governmental authorities.

(b) (1) An incumbent cable service provider or an entity or person providing video service on July 1, 2008, under a franchise previously granted by a municipality or county may elect to terminate one (1) or more of its municipal or county franchises at its option and seek a state-issued certificate of franchise authority by filing an application for a state-issued certificate of franchise authority for one (1) or more specified service areas with the department in accordance with the procedures set forth in this part. The municipal or county franchise is terminated on the date the department issues the state-issued certificate of franchise authority and no provision of the terminated local franchise is enforceable thereafter, except that until the date upon which the local franchise would have naturally expired, an incumbent cable service provider or entity or person providing cable or video services under a local franchise agreement that is terminated pursuant to this part shall not reduce or otherwise diminish access to cable or video services of any subscriber as of the date of termination if the subscriber does not have access to cable or video services from another local franchise holder or a holder of a state-issued certificate of franchise authority.

(2) An incumbent cable service provider may elect to continue to operate under one (1) or more local franchises at its option and to apply to the department for a state-issued certificate of franchise authority to continue to operate with respect to one (1) or more other service areas not covered by the local franchises. Any incumbent cable service provider providing service under an expired local franchise, including a local franchise that expires at any time prior to July 1, 2008, shall follow the procedure set forth in § 7-59-307(a) to obtain either a local or state-issued certificate of franchise authority.

(3) (A) If an incumbent cable service provider or entity or person who chooses to terminate its local franchise agreement to obtain a state-issued certificate of franchise authority as provided in subdivision (b)(1) is providing to a municipality or county an institutional data network funded pursuant to the local franchise agreement, however defined or referenced in the local incumbent franchise, but generally including private line data network capacity for noncommercial purposes that is in existence as of January 1, 2008, and is funded via a line item per subscriber charge, then the incumbent cable service provider shall continue to provide the data network; and a holder of a state-issued certificate of franchise authority serving the municipality or county is required to remit to the affected municipality or county the same per subscriber charge collected by the incumbent cable provider until the natural termination date of the local franchise.

(B) All cable and video service providers, including a holder of a state-issued certificate of franchise authority, may designate that portion of the subscriber's bill attributable to any payment required under this subdivision (b)(3) as a separate item on the bill for recovery of such amount from the subscriber. The fees shall be collected by the cable or video service provider or holder of a state-issued certificate of franchise authority and paid to the municipality or county. The municipality or county shall then remit or otherwise provide credit to the incumbent cable provider in a manner consistent with the local franchise agreement.

(4) For any other institutional data networks in existence and provided by an incumbent cable provider on January 1, 2008, the incumbent cable provider shall continue to provide and fund the institutional network as set forth in its local franchise agreement and may petition the department for an order requiring all cable and video service providers and holders of state-issued certificates of franchise authority whose service area includes the affected municipality or county to contribute to the funding of the institutional network on a per subscriber basis in the municipality or county and to approve the appropriate per subscriber charge. To obtain such an order, the incumbent cable provider shall demonstrate to the department that it had the right to recover its costs on a per subscriber basis under its local franchise agreement and shall also demonstrate the reasonable recovery cost, consistent with its local franchise agreement and consistent with applicable federal law, relating to the institutional network. The department shall review and establish the accuracy of the information provided by the incumbent cable provider after notice and an opportunity for any provider or holder who may, under this subdivision (b)(4), be required to contribute, to challenge the information before the department.



§ 7-59-305 - State-issued certificate of franchise authority -- Application and fees.

(a) To receive a state-issued certificate of franchise authority, a cable or video service provider shall file an application with the department. A copy of the application shall be provided simultaneously to the governing authority of any affected municipality or county for services provided in unincorporated areas within a county. A parent company may file a single application covering itself and all, or some, of its subsidiaries and affiliates intending to provide cable or video service in the service areas throughout the state as described in subsection (c). The parent company shall include the names of the subsidiaries and affiliates and the service areas each intends to serve on its application to the department. The subsidiary or affiliate actually providing the service in the defined service area shall otherwise be considered the holder of the state-issued certificate of franchise authority under this part.

(b) The department shall impose a fee in accordance with the following schedule:

(1) With respect to applications for a state-issued certificate of franchise authority, the fee shall be based on the population of the service area or areas applied for in accordance with the most recent decennial census as follows:

(A) Up to and including 50,000 -- ......................$500;

(B) Over 50,000, up to and including 100,000 -- ......................$1,000;

(C) Over 100,000, up to and including 500,000 -- ......................$2,000;

(D) Over 500,000, up to and including 1,000,000 -- ......................$5,000;

(E) Over 1,000,000, up to and including 2,000,000 -- ......................$10,000;

(F) Over 2,000,000 -- ......................$15,000.

(2) With respect to amendments, the fee shall be based upon the populations of the service area or areas in accordance with the most recent decennial census as follows:

(A) Up to and including 50,000 -- ......................$250;

(B) Over 50,000, up to and including 1,000,000 -- ......................$500;

(C) Over 1,000,000 -- ......................$1,000.

(c) The application for a state-issued certificate of franchise authority shall consist of an affidavit signed by an officer or partner. No other application form or materials shall be required. The affidavit shall provide the following information and affirm:

(1) That the applicant agrees to comply with all applicable federal and state laws and regulations to the extent that the state laws and regulations are not in conflict with or superseded by this part or other applicable law and will timely file with the FCC all forms required by the FCC in advance of offering video services or cable services;

(2) A written description of the municipalities and unincorporated areas within counties to be served, in whole or in part, by the applicant, which description shall be sufficiently detailed so as to allow a local government to respond to subscriber inquiries, including the name of each municipality or county governing authority within the service area. For purposes of this subdivision (c)(2), an applicant may, as a supplement to a written description, provide a map on eight and one half inch by eleven inch (81/2'' by 11'') paper that is clear and legible and that fairly depicts the service area by making reference to the municipal or county governing authority to be served. If the geographical area is less than an entire municipality or county, a map shall describe the boundaries of the geographic area to be served in clear and concise terms;

(3) That the applicant/service provider intends to begin to offer video service or cable service for purchase or provide new broadband Internet service in accordance with § 7-59-311(d) in each of the municipalities and the unincorporated areas of each county described in subdivision (c)(2) within twenty-four (24) months of the date of the issuance of a state-issued certificate of franchise authority. If the holder of a state-issued certificate of franchise authority fails to begin to offer the services within twenty-four (24) months in any such municipality or unincorporated area of a county, the certificate shall become null and void with regard to the municipality or unincorporated area of a county; provided, however, that the holder of a state-issued certificate of franchise authority shall provide the department with an explanation of the reason for the delay and whether or not it intends to subsequently amend its certificate to reinclude such areas. A holder of a state-issued certificate of franchise authority may seek a waiver of the time period within which service must be offered as set forth in § 7-59-311(e);

(4) That the applicant agrees to indemnify and hold harmless, in accordance with § 7-59-318, the state, municipality, county and any employee or representative of the state, municipality or county, as well as any political subdivision of the state and any employee or representative of the political subdivision, individually and collectively, referred to in § 7-59-318 as the indemnitee;

(5) The location and telephone number of the principal place of business, the names of the principal executive officers of the applicant and the names of any persons authorized to represent the applicant before the department;

(6) That the applicant has the managerial, financial and technical qualifications to provide cable or video service;

(7) A description of the applicant's customer service complaint handling process, including policies on addressing customer service issues, billing adjustments and communication with government officials regarding customer complaints, and a local or toll-free telephone number at which a customer may contact the applicant. An applicant may satisfy this requirement by including the terms and conditions relating to customer complaints applicable to its customers, and the department shall conduct no review of the complaint handling process;

(8) That notice has been provided to the affected local governing authority of its right to receive a franchise fee consistent with this part. Notice will be provided to other entities with facilities in the rights-of-way, consistent with any nondiscriminatory and generally applicable local ordinance or resolution requiring the notice prior to performing any installation in the right-of-way;

(9) The applicant agrees to comply with the requirements of this part, expressly including the applicable nondiscrimination and service deployment requirements of § 7-59-311, and further, that the applicant acknowledges the provisions of § 7-59-312 relative to enforcement of nondiscrimination and deployment requirements;

(10) The applicant agrees to provide notice to an affected local governing authority ten (10) days prior to providing service in that jurisdiction; and

(11) That the application includes a minority-owned business participation plan and the applicant agrees to comply with the provisions of such plan in accordance with § 7-59-313. The minority-owned business participation plan shall be attached to and become a part of the application when the application is submitted.

(d) (1) No later than fifteen (15) days after the filing of an application, the department shall notify the applicant in writing as to whether the application is complete and, if the department has determined that the application is not complete, the department shall state the reasons for the determination in writing.

(2) After the filing of an application that the department has determined is complete, the department shall determine whether an applicant has the managerial, financial and technical qualifications to provide cable or video service. In connection with that review the department may require the applicant to submit its plan to comply with the requirements of § 7-59-311. The department shall consider the plan to be sufficient if it includes a clear statement that the applicant has evaluated its deployment plans and reasonably concludes that the plan will result in the required deployment. The plans are confidential and are not subject to the open records laws, compiled in title 10, chapter 7. If the department determines that an applicant is managerially, financially and technically qualified to provide cable or video service and, if applicable, that its plan to comply with § 7-59-311 is sufficient, the department shall issue a state-issued certificate of franchise authority to the applicant. If the department determines that an applicant is not managerially, financially and technically qualified to provide cable or video service or, its plan to comply with § 7-59-311 is not sufficient, the department shall reject the application and shall state the reasons for the determination.

(3) Notwithstanding subdivision (d)(2), large telecommunications providers, qualified cable operators and incumbent cable service providers, including their subsidiaries and affiliates, are deemed by operation of law to have the managerial, financial and technical qualifications to obtain a state-issued certificate of franchise authority; provided, however, that the department shall be authorized, but not required, to conduct a review of an incumbent cable service provider's financial and technical qualification if the incumbent is seeking a new service area that would double its current size of operations and the incumbent does not have cable or video service assets of at least ten million dollars ($10,000,000) in the state. For the purpose of this subdivision (d)(3), "operations," relevant to whether size has doubled, shall include either the number of additional households to be served or the actual proposed service area.

(4) The failure of the department to issue a state-issued certificate of franchise authority within forty-five (45) days of receipt of a completed application from any of the entities set forth in subdivision (d)(3) shall constitute issuance of the requested state-issued certificate of franchise authority without further action required by the applicant. The failure of the department to issue a state-issued certificate of franchise authority within one hundred eighty (180) days of receipt of a completed application from any other applicant shall constitute temporary issuance of the requested state-issued certificate of franchise authority to the applicant subject to final approval or rejection of the application by the department.

(e) The state-issued certificate of franchise authority issued by the department shall contain the following and no other items:

(1) A nonexclusive grant of authority to provide cable or video service in the areas set forth in the application;

(2) A nonexclusive grant of authority to construct, maintain and operate facilities through, along, upon, over and under any public rights-of-way, subject to the laws of this state, including the lawful exercise of police powers of the municipalities and counties in which the service is delivered;

(3) A statement that the grant of authority is subject to lawful operation of the cable or video service by the applicant or its successor in interest; and

(4) A statement that the grant of authority does not confer upon the holder of the state-issued certificate of franchise authority the right to place facilities on private property without the owner's consent to such placement, except that nothing in this part shall alter the condemnation authority provided pursuant to § 65-21-204 for internal improvements or as provided in title 29, chapter 16.

(f) (1) The state-issued certificate of franchise authority issued by the department shall be for a term of ten (10) years. Upon the expiration of the initial term, the holder of a state-issued certificate of franchise authority may reapply pursuant to the process set forth in this section.

(2) (A) The holder of a state-issued certificate of franchise authority shall, as a condition of maintaining the franchise authority, pay an annual fee as provided in this subdivision (f)(2) to cover the direct costs of the department in administering §§ 7-59-308 and 7-59-312 regarding the resolution of any complaints filed with the department. The holder of a state-issued certificate of franchise authority may designate that portion of the subscriber's bill attributable to the fee established by this subsection (f) and recover such amount from the subscriber as a separate item on the bill.

(B) For the fiscal year ending on June 30, 2009, the annual fee shall be collected in the aggregate from all holders of a state-issued certificate of franchise authority and shall not exceed one hundred seven thousand dollars ($107,000). In order to fairly assess the fee, the department shall calculate the total number of subscribers obtaining service from holders of a state-issued certificate of franchise authority based on quarterly franchise fee statements as of the end of the second quarter each year provided pursuant to § 7-59-306. Based on such calculation, the department shall assess each holder of a state-issued certificate of franchise authority a percentage of the amount established in this subdivision (f)(2) for the fiscal year ending on June 30, 2009, to be paid to the department by each holder within thirty (30) days of the date the department notifies the holder of the holder's share of the annual fee. The annual fees for 2009 shall be assessed on July 31, 2009. The percentage shall be calculated by dividing the holder's number of cable or video subscribers served under a state-issued certificate of franchise authority by the total number of cable or video subscribers of all holders served under all state-issued certificates of franchise authority. Notwithstanding such provisions, any payments collected from the state-issued certificate of franchise authority application fees and amendment fees shall be applied to reduce the annual fee required by this subsection (f). In addition, no holder of a state-issued certificate of franchise authority shall be assessed any amounts attributable to enforcement actions directed against another holder of a state-issued certificate of franchise authority other than those arising under § 7-59-308.

(C) (i) For subsequent fiscal years, by September 15 of each year, the comptroller shall review the amount assessed in the previous fiscal year and make a determination as to whether the annual fee should be increased or decreased based on the following factors:

(a) The actual administrative costs incurred by the department in connection with the reasonable performance of its duties established in §§ 7-59-308 and 7-59-312;

(b) The actual number of cable or video-related complaints handled by the department;

(c) The complexity of cable or video-related complaints handled by the department;

(d) The amount of application and amendment fees collected by the department;

(e) The amount of personnel time necessary to accomplish the functions of the department relating to holders of state-issued certificates of franchise authority; and

(f) Any other factors deemed essential by the comptroller to certify a fair annual assessment amount.

(ii) The comptroller shall certify the annual fee for each fiscal year and notify the department of the maximum annual fee that may be assessed to all holders of a state-issued certificate of franchise authority based on the calculation established in subdivision (f)(2)(B), which fee, if an increase as certified by the comptroller, shall in no event increase by more than five percent (5%) from the previous year's annual fee.

(g) Any successor in interest to the holder of a state-issued certificate of franchise authority shall apply for a state-issued certificate of franchise authority as provided for in this section and consistent with § 7-59-304(a)(5).

(h) The state-issued certificate of franchise authority issued pursuant to this part may be terminated by the cable or video service provider by submitting written notice of the termination to the department with a copy to the governing authority of the affected municipality or county. The department is neither required nor authorized to act upon the notice. Terminating state-issued certificate of franchise authority holders shall provide all existing customers with ninety (90) days written notice of the termination prior to actual termination and shall refund to the customers any payments or deposits for which service has not been provided. A holder's decision to terminate its state-issued certificate of franchise authority does not relieve the holder of its obligations with respect to the payment of any franchise fees or other funds owed to a municipality or county or the removal of its facilities within the public right-of-way, consistent with local rights-of-way ordinances or resolutions.

(i) (1) A cable or video service provider shall file an application to amend its state-issued certificate of franchise authority to reflect any change in information required under subsection (c); provided, however, that the department may not deny the issuance of an amended state-issued certificate of franchise authority unless it has determined, in response to a complaint authorized by this part, that the holder of a state-issued certificate of franchise authority has:

(A) Acted in bad faith in its failure to comply with its obligations and representations made in its original application or any prior amendment to the application; or

(B) Acted in bad faith in its withdrawal of service from areas within which there is no access to other cable or video service.

(2) The applicant must file a copy of any amendment with the governing authority of the affected municipality or county. If the amendment includes new areas within the holder's franchise area, the applicable provisions and requirements of subdivisions (c)(3) and (9) shall be met. Notice must be provided to other entities with facilities in the rights-of-way, consistent with any nondiscriminatory and generally applicable local ordinance or resolution requiring the notice prior to performing any installation in the right-of-way of the affected municipality or county.

(j) Unless otherwise provided for in this section, the state-issued certificate of franchise authority issued pursuant to this part supersedes and is in lieu of any franchise authority or approval required by state or local law as of July 1, 2008.

(k) A large telecommunications provider shall apply for an initial state-issued certificate of franchise authority within one (1) year after July 1, 2008. A large telecommunications provider may apply for a local franchise at any time.

(l) A holder of a state-issued certificate of franchise authority shall comply with all applicable FCC requirements involving the distribution and notification of emergency messages over the emergency alert system consistent with the enforcement of the rules, and any waivers to the rules, as determined by the FCC. To the extent that a local government has the capacity, pursuant to an existing unexpired local franchise, to locally override the cable or video system, that capability shall remain active from the incumbent provider until the natural expiration of the franchise so long as the local emergency override capability is not in conflict with applicable state regulations concerning emergency communications. Notwithstanding an election by a cable provider or video service provider to terminate a local franchise, until the date the franchise would have naturally terminated, an incumbent cable or video service provider shall continue to provide emergency override capabilities that existed as of July 1, 2008, so long as the local emergency override capability is not in conflict with applicable state regulations concerning emergency communications.



§ 7-59-306 - Franchise fee -- Audits -- Confidentiality of records.

(a) (1) Except as otherwise provided in this section, a holder of a state-issued certificate of franchise authority shall be required to pay a franchise fee equal to five percent (5%) of the holder's gross revenues derived from:

(A) The provision of cable or video service to subscribers located within the municipality or unincorporated areas of the county; and

(B) Nonsubscribers for cable and video advertising services and as commissions for cable and video home shopping services as allocated under subsection (b).

(2) An incumbent cable or video service provider that terminates its existing local franchise by obtaining a state-issued certificate of franchise authority shall, unless otherwise provided by ordinance or resolution duly adopted by the legislative body of a municipality or county, continue to pay the franchise fee required under the terminated local franchise until the date upon which the local franchise would have naturally expired; provided, however, that the cable or video service provider shall be required to comply with access and deployment or build-out requirements, if any, under the terms of the terminated local franchise until the date upon which the local franchise would have naturally expired.

(3) Notwithstanding subdivision (a)(2), a municipality or county, pursuant to a duly adopted resolution, may require the holder of a state-issued certificate of franchise authority to pay the franchise fee enumerated in subdivision (a)(1). No change to the franchise fee shall be effective earlier than forty-five (45) days after the municipality or county provides the holder or the department with a copy of the resolution adopting the rate change. The adoption of such a resolution by the legislative body of a municipality or county shall relieve the provider of cable or video service from any access and deployment or build-out requirements not otherwise required by law including the provisions contained in § 7-59-304(b)(1).

(b) The amount of a holder of a state-issued certificate of franchise authority's nonsubscriber revenues from cable or video home shopping services that is allocable to a municipality or unincorporated area of a county is equal to the total amount of the holder's revenue received from such advertising and home shopping services multiplied by the ratio of the number of the holder's subscribers located in the municipality or in the unincorporated area of the county to the total number of the holder's subscribers. The ratio shall be based on the number of the holder's subscriber's as of January 1 of the preceding year or more current subscriber data at the provider's option, except that in the first year in which service is provided the ratio shall be computed as of the earliest practicable date.

(c) (1) A franchise fee imposed pursuant to this section shall be paid to the municipality or county within forty-five (45) days after the end of the quarter to which the payment relates. The payment shall be considered complete if accompanied by a statement showing, for the quarter covered by the payment:

(A) The aggregate amount of the holder of a state-issued certificate of franchise authority's gross revenues attributable to the municipality or unincorporated areas of the county;

(B) The franchise fee rate for the municipality or county;

(C) The amount of the franchise fee payment due to the municipality or county; and

(D) A breakdown of the franchise fee by category of product or service revenues, and a designation of revenue attributable to subscribers versus nonsubscribers, and the total number of subscribers in the relevant county or municipality, but only if and to the extent that the provider's billing or accounting systems already provide a breakdown of the revenue on a location jurisdictional basis for other business or reporting purposes. At a minimum, any provider shall provide a designation of revenue attributable to subscribers versus nonsubscribers and the total number of subscribers in the relevant county or municipality.

(2) Any supporting statements submitted pursuant to subdivision (c)(1) shall be confidential and not subject to the open records law, compiled in title 10, chapter 7.

(d) (1) The municipality or county may audit the business records of the holder of a state-issued certificate of franchise authority no more than once annually to the extent necessary to ensure compliance with this section. The audits may address a given period of time no more than once. The audits may not address any period less recent than three (3) years from the date the audit is commenced. The relevant business records shall be available for inspection by the employees or agents of the municipality or county at the location where the records are kept by the holder; provided, however, that insofar as practical as determined by the holder, a holder shall make the records available in the service area within which the audit relates. Any records obtained by or disclosed to a municipality or county by a holder of a state-issued certificate of franchise authority or any other cable or video service provider for the purpose of an audit or review, shall be confidential and not subject to the open records laws, compiled in title 10, chapter 7.

(2) (A) A municipality or county or a holder of a state-issued certificate of franchise authority may bring a complaint relating to payments of franchise fees for any quarter to the department.

(B) A holder of a state-issued certificate of franchise authority seeking a refund of franchise fees paid with respect to any quarter may file a complaint with the department within five (5) years of the end of the quarter.

(3) (A) An action may be brought in a court of competent jurisdiction by either party to determine the correct amount of the franchise fee due to a municipality or county under this section. Any such action must be brought within the later of:

(i) Six (6) months after a final determination by the department; or

(ii) One (1) year after the complaint was filed with the department; provided, however, that no such action shall be brought more than six (6) years following the end of the quarter to which the disputed amount relates.

(B) Any such action shall be tried by the court de novo.

(4) Any of the time periods set forth in subdivision (d)(1) or (d)(2) may be extended by written agreement between the holder of a state-issued certificate of franchise authority and the municipality or county, and any extension of a time period in subdivision (d)(3)(A)(i) and (ii) shall automatically extend any subsequent time periods by the same amount of time.

(5) Each party shall bear the party's own costs incurred in connection with any such audit or review or dispute, except that in the event that an audit or review of a holder's records by a county or municipality that takes place out-of-state due to the impracticality to the holder of making the records available within the state, results in a final and unappealable determination by the department that the holder underpaid the franchise fee by more than ten percent (10%) for the period audited or reviewed, then the holder shall be obligated to reimburse the travel costs incurred by the auditors or reviewers. The amount of travel costs reimbursed pursuant to this subdivision (d)(5) shall not exceed amounts that would be allowed under the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) (1) An action may be brought in a court of competent jurisdiction by either party appealing a final determination by the department of the amount of the franchise fee due to a municipality or county under this section; provided, however, that any such action must be brought within six (6) years following the end of the quarter to which the disputed amount relates. This time period may be extended by written agreement between the holder of a state-issued certificate of franchise authority and the municipality or county.

(2) Except as provided in subdivision (e)(3), each party shall bear the party's own costs incurred in connection with any such audit or review, or both the audit and review, or dispute.

(3) In the event that an audit or review of a holder's records by a county or municipality that takes place out-of-state due to the impracticality to the holder of making the records available within the state, results in a final and unappealable determination by the department that the holder underpaid the franchise fee by more than ten percent (10%) for the period audited or reviewed, then the holder shall be obligated to reimburse the travel costs incurred by the auditors or reviewers. The amount of travel costs reimbursed pursuant to this subdivision (e)(3) shall not exceed amounts that would be allowed under the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(f) A municipality or county may contract with the comptroller of the treasury or a third party for the audit or review of records or for the collection of the franchise fees and enforcement of this part; provided, however, that neither the comptroller nor a third party shall be compensated on a contingency fee basis with regard to any such activities.

(g) Notwithstanding any provision of this section to the contrary, upon a credible indication or allegation that the holder of a state issued certificate of franchise authority has engaged in accounting fraud, the comptroller of the treasury, with the concurrence of the attorney general and reporter, may conduct an audit of the business records of the holder of a state-issued certificate of franchise authority to determine compliance with this section without regard to the limitations included in subsection (d). The relevant business records shall be available for inspection by the employees or agents of the comptroller at the location where the records are kept by the holder. Any information obtained by or disclosed to the comptroller shall be considered working papers of the comptroller and, therefore, are confidential and are not subject to the open records laws compiled in title 10, chapter 7.

(h) The cable or video service provider may designate that portion of a subscriber's bill attributable to any franchise fee imposed pursuant to this section, and recover such amount from the subscriber as a separate item on the bill.

(i) No municipality or county may levy any additional tax or revenue enhancement measure or impose any additional fee on a cable or video service provider or its subscribers not authorized under state law, other than a franchise fee provided either under this part or under a local franchise agreement, that is intended as a form of compensation for the provider's occupancy of the public rights-of-way within a municipality or county.

(1) Nothing in this part shall be construed to limit any authority of the municipality or county to impose any tax, fee, or assessment of general applicability. The franchise fee payments required by this part shall be in addition to any and all taxes or fees of general applicability.

(2) A holder of a state-issued certificate of franchise authority shall not have or make any claim for any deduction or other credit of all or any part of the amount of the franchise fee payments from or against any municipal or county taxes or other fees of general applicability, except as expressly permitted by applicable law.

(3) A holder of a state-issued certificate of franchise authority shall not apply nor seek to apply all or any part of the amount of the franchise fee payments as a deduction or other credit from or against any municipal or county taxes or fees of general applicability, except as expressly permitted by applicable law.

(4) A holder of a state-issued certificate of franchise authority shall not apply or seek to apply all or any part of the amount of any municipal or county taxes or fees of general applicability as a deduction or other credit from or against any of its franchise fee obligations, except as expressly permitted by law.



§ 7-59-307 - Restrictions to specified entities concerning negotiating cable or video services -- Retail interconnected voice over Internet protocol service.

(a) Nothing in this part confers authority upon a municipality or county to require any cable or video service provider to negotiate a local cable or video service franchise agreement with a municipality or county.

(1) The decision to choose whether to utilize either a state-issued certificate of franchise authority or a local franchise is within the sole discretion of the cable or video service provider.

(2) (A) In the event an entity or person is providing cable or video service on July 1, 2008, under a local franchise previously granted by a municipality or county that has expired, the entity or person shall, as a condition of continuing to provide cable or video service within the municipality or county, either negotiate a renewal of an expired local franchise agreement or apply for a state-issued certificate of franchise authority.

(B) In the event that a municipality or county is unable to successfully negotiate a renewal of an expired local franchise with an incumbent provider within one hundred eighty (180) days after July 1, 2008, a municipality or county may require the incumbent provider to seek a state-issued certificate of franchise authority. The submission of an application for a state-issued certificate of franchise authority shall constitute interim authority to continue to provide service pending action by the department.

(b) Part 1 of this chapter is specifically preserved for providers who seek a local franchise. Parts 1 and 2 of this chapter, including, but not limited to, the provisions prohibiting more favorable terms in § 7-59-203, shall have no application to the state-issued certificate of franchise authority established in this part, and parts 1 and 2 of this chapter shall not apply in any manner or impose restrictions or obligations upon the holder operating under a state-issued certificate of franchise authority.

(c) No municipality, county, franchising authority, state agency, or political subdivision of the state may impose any additional requirements or request anything of value not provided under this part or any other state law on the provision of cable or video service by any cable or video service provider operating under a state-issued certificate of franchise authority within its jurisdiction, including, but not limited to, any requirement regulating rates charged by the cable or video service provider or any requirement to deploy any facility or equipment.

(d) No franchising authority, state agency, municipality, county or political subdivision of the state is authorized to regulate the provision of retail interconnected voice over Internet protocol service.



§ 7-59-308 - Customer complaint handling process -- Customer service requirements.

(a) In addition to the customer complaint handling process described in the application for a state-issued certificate of franchise authority, a holder of a state-issued certificate of franchise authority must comply with the customer service requirements found in 47 CFR 76.309(c), which customer service requirements shall be the sole customer service requirements applicable to a holder of a state-issued certificate of franchise authority. Each holder of a state-issued certificate of franchise authority shall identify the department as the applicable franchise authority and include its telephone number on customer invoices.

(b) With regard to providers of cable or video service under the terms of local franchises, the municipal or county government shall handle customer inquiries or complaints, for customers located in the municipality or county, in accordance with the terms of the local franchise governing a cable service provider or provider of video services.

(c) (1) With regard to holders of state-issued certificates of franchise authority, customer complaints shall be handled in accordance with the terms of the service agreement between the holder and the customer. To the extent that a complaint remains unresolved following the procedures in the service agreement, a complaint may be brought to the department. A municipality or county that receives a customer complaint may refer the complaint to the department. If the department determines that the provider has violated the customer service requirements made applicable in this part, it shall order the provider to:

(A) Cure the violation within a reasonable period of time; or

(B) Issue a service credit equal to the charges for the period of time that the customer's service was affected by the provider's failure to comply with the applicable service requirement, which shall not exceed a maximum credit of three (3) months, and the affected period shall not include the time during which the complaint is considered by the department.

(2) If the department determines that no violation has occurred, then it shall dismiss the complaint.

(3) Except as provided for in this subsection (c), the department is not empowered to award remedies or to impose penalties of any kind for any customer service complaint that is not expressly provided for by the FCC's customer service requirements. The department is not empowered to initiate investigations or to review or regulate the general compliance of a provider with the customer service standards and is instead limited to addressing only the specific customer complaints brought to the department. Nothing in this part alters, limits, or expands any existing remedy available to any customer, or any power available to the attorney general and reporter, pursuant to the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18.



§ 7-59-309 - Notice of authorized and activated public, educational, and governmental access channels -- Additional channels -- Operation and content -- Access support fees.

(a) (1) A county or municipality shall, within ten (10) days following the receipt of an application for a state-issued certificate of franchise authority from a cable or video service provider seeking approval to provide cable or video service to the county or municipality, provide notice to the department regarding the number of public, educational, and governmental access channels, "PEG" channels, that have been activated and are authorized to be activated and the amount of any fee or other payment for PEG access support required under the terms of the franchise agreement with the incumbent cable service provider with the most subscribers in the municipality or county on January 1, 2008, whether or not the agreement has expired.

(2) For purposes of this section, a PEG channel is deemed activated if it is being utilized for PEG programming within the municipality or county.

(3) For purposes of this section, "PEG programming" means noncommercial local interest programming that may include meetings of local governing bodies, boards and commissions, community events, community sporting events, community school programs, arts programs, educational programming provided by departments or agencies of the federal or state government, cultural and history programs, classroom and instructional programs, community news and information programs, programs for children and seniors, or other similar programs.

(b) If a municipality or county has provided the notice required under subsection (a), then within ninety (90) days after beginning to offer cable or video service for purchase in a municipality or county, or, in the case such notice has not occurred, within ninety (90) days after the date the notice occurs, a holder of a state-issued certificate of franchise authority shall designate the same number of PEG channels for PEG programming that a municipality or county has activated as described in the notice provided pursuant to subsection (a). If access to PEG facilities or appropriate PEG personnel is not reasonably available to the holder during the ninety-day period, the period shall be extended proportionately day for day for up to ninety (90) additional days unless the party controlling access to the facility where the PEG programming is produced unreasonably denies the provider with access to the facility. The channels shall be provided notwithstanding whether the applicable incumbent cable service provider has terminated its franchise in favor of a state-issued certificate of franchise authority and no interruption in PEG programming distribution shall occur as a result of the termination.

(c) (1) In the event a municipality or county has not utilized the maximum number of PEG channels as described in the notice provided pursuant to subsection (a), access to the additional channel or channels shall be provided upon one hundred twenty (120) days' request to the holder of a state-issued certificate of franchise authority or incumbent cable service provider. PEG channels shall be subject to the utilization standards contained in the unexpired franchise until the expiration date of the franchise even if terminated for a state-issued certificate of franchise authority. In all cases following the expiration date of existing franchises, "substantial utilization" shall be determined as follows:

(A) For the first PEG channel activated on a system, eight (8) hours of PEG programming per day is programmed on average for each calendar quarter, which programming may include character-generated programming that is not outdated and is of interest to the local community; and

(B) For each additional activated PEG channel, ten (10) hours of PEG programming per business day, other than character-generated programming, is programmed for each calendar quarter.

(2) For purposes of measuring compliance with the minimum programming per day as provided in this subsection (c), the broadcast of any one (1) program in excess of two (2) times within any twenty-four-hour period or in excess of six (6) times in a business week shall not count toward the minimum requirement. An incumbent cable service provider or holder of a state-issued certificate of franchise authority may give notice of its intent to recover for its own use any PEG channel that is not substantially utilized; provided, that, if within ninety (90) days of the giving of the notice the county or municipality begins substantially utilizing the PEG channel, it shall remain a PEG channel. If at the end of such period the channel is not being substantially utilized, the incumbent cable service provider or holder of a state-issued certificate of franchise authority may recover the channel for its own use.

(d) After July 1, 2008, the maximum number of PEG channels to which a municipality or county has access with regard to a cable or video service provider shall be the number, if any, provided for in any local franchise agreement in effect as of January 1, 2008, notwithstanding the subsequent expiration of the agreement or termination of the agreement for a state-issued certificate of franchise authority.

(e) If a municipality or county did not have PEG channels under the incumbent cable service provider's franchise agreement as of July 1, 2008, the cable or video service provider shall designate upon written request a sufficient amount of capacity on its cable system or video service network to support up to three (3) PEG channels for a municipality or county with a population of fifty thousand (50,000) or more households; up to two (2) PEG channels for a municipality or county with less than fifty thousand (50,000) but not more than twenty-five thousand (25,000) households; and one (1) PEG channel for a municipality or county with less than twenty-five thousand (25,000) households. If a provider serves more than one (1) municipality or county from a single headend, then the number of households served over the entire system shall be aggregated for purposes of calculating the maximum number of channels that must be provided over the system under this subsection (e). The municipalities or counties served over a system shall determine how the channel or channels provided will be shared. To qualify for the first PEG channel on a system under this subsection (e), a municipality or county shall affirm its intent to substantially utilize the channel as provided for in this subsection (e). With regard to the first PEG channel, the substantial utilization standard shall not be reviewed until nine (9) months after the channel is activated by the municipality or county. Where one (1) or more PEG channels are authorized over a system, an additional channel, up to the maximum number of PEG channels allowed under this subsection (e), may be requested upon a showing that existing PEG channel or channels are being substantially utilized as provided for in this subsection (e).

(f) (1) The operation and content of any PEG channel provided pursuant to this section shall be the responsibility of the municipality or the county receiving the benefit of the channel and the cable or video service provider bears only the responsibility for the transmission of the channel. A holder of a state-issued certificate of franchise authority must transmit a PEG channel by one (1) of the following methods:

(A) Interconnection, which may be accomplished by direct cable, microwave link, satellite or other method of connection. Upon request, if technically feasible, an incumbent cable service provider must interconnect its network for the provision of PEG programming with a holder of a state-issued certificate of franchise authority. The terms of the interconnection shall be as mutually agreed and shall require the requesting holder to pay the reasonable costs of establishing the interconnection. It is declared to be the legislative intent that an incumbent cable service provider should not incur any additional cost as a result of an interconnection required pursuant to this subdivision (f)(1)(A). In the event a holder of a state-issued certificate of franchise authority and the incumbent cable service provider cannot agree upon the terms under which the interconnection is to be made or the costs of the interconnection, either party may request the department to determine the terms under which the interconnection shall be made and the costs of the interconnection. The determination of the department shall be final. Upon notice to the governing authority of the county or municipality, the time for the holder of a state-issued certificate of franchise authority to begin providing PEG programming as required in this section shall be tolled during the time the department is making its determination; or

(B) Transmission of the signal from each PEG channel programmer's local origination point, at the holder's expense, such expense to include any equipment necessary for the holder to transmit the signal from PEG channels activated as of July 1, 2008, if the origination point is in the holder's service area.

(2) All PEG channel programming provided to a cable or video service provider for transmission must meet the federal national television system committee standards or the advanced television committee standards. If a PEG channel programmer complies with these standards and the holder does not provide transmission of the programming without altering the transmission signal, then the holder must do one (1) of the following:

(A) Alter the transmission signal to make it compatible with the technology or protocol the holder uses to deliver its service; or

(B) Provide to the municipality or county, at the holder's expense, in the case of PEG channels activated as of July 1, 2008, the equipment needed to accomplish such alteration.

(3) If accessibility to PEG programming or a subscriber's ability to utilize PEG programming transmitted by a holder of a state-issued certificate of franchise authority is materially different than that provided by an incumbent cable provider, then the holder shall make available a description of the differences on a publicly accessible web site and within the holder's marketing materials and customer service agreements.

(g) The provision of PEG content to the provider shall constitute authorization for the provider to carry the content, including, at the provider's option, beyond the jurisdictional boundaries of the municipality or county; provided, that the municipality or county can acquire the rights at no additional cost. If the municipality or county cannot acquire the rights, then the municipality or county shall be responsible for not transmitting the content to any provider that is unable to restrict the content to a jurisdictional boundary.

(h) (1) All PEG channels provided by either an incumbent cable or video service provider or by a holder of a state-issued certificate of franchise authority may be provided in a digital format at the provider's or holder's option; provided, that the availability to subscribers of the PEG programming provided by an incumbent cable provider or a holder of a state-issued certificate of franchise authority shall be in accordance with the terms of any applicable local franchise agreement, except as provided in this section.

(2) PEG channels may be provided as follows:

(A) If, as of July 1, 2008, a county or municipality has activated more than three (3) channels:

(i) One (1) such channel may, upon one hundred twenty (120) days' notice to the county or municipality, be moved to any tier of service to which at least fifty percent (50%) of the subscribers served by the cable or video service provider in the area served by the PEG channel actually subscribe;

(ii) Not earlier than two (2) years following July 1, 2008, an additional channel may be moved as provided in subdivision (h)(2)(A)(i); and

(iii) Not earlier than three (3) years after July 1, 2008, one (1) additional channel may be moved as provided in subdivision (h)(2)(A)(i);

(B) If, as of July 1, 2008, a county or municipality has activated three (3) channels:

(i) One (1) such channel may, upon one hundred twenty (120) days' notice to the county or municipality, be moved to any tier of service to which at least fifty percent (50%) of the subscribers served by the cable or video service provider in the area served by the PEG channel actually subscribe; and

(ii) Not earlier than two (2) years following July 1, 2008, an additional channel may be moved as provided in subdivision (h)(2)(B)(i);

(C) If, as of July 1, 2008, a county or municipality has activated two (2) channels, one (1) such channel may, upon one hundred twenty (120) days' notice to the county or municipality, be moved to any tier of service to which at least fifty percent (50%) of the subscribers served by the cable or video service provider in the area served by the PEG channel actually subscribe; or

(D) Notwithstanding any provision in this section to the contrary, up to three (3) PEG channels of a municipality or county may, upon one hundred twenty (120) days' notice to the county or municipality, be provided on any tier of service if the channels are available to subscribers that only subscribe to a cable or video service provider's lowest cost tier. If additional equipment is required for such a subscriber to have access to the PEG channels provided on the tier of service, then the monthly cost for the equipment shall not exceed the greater of three dollars ($3.00), adjusted annually to reflect inflation commencing after the effective date in accordance with the consumer price index, or ten percent (10%) of the cost of the tier. The cable or video service provider may seek a waiver from the department of the foregoing price limitation if it can show that under the circumstances, the limitation is unreasonable. In addition to the PEG channel relocation rights under subdivisions (h)(2)(A), (B) and (C), following October 1, 2009, to the extent that a provider makes at least three (3) PEG channels available to subscribers as described in this subdivision (h)(2)(D), then upon at least sixty (60) days' notice to the county or municipality, any additional PEG channels may be moved to any tier of service to which at least fifty percent (50%) of the subscribers served by the cable or video service provider in the area served by the PEG channel actually subscribe.

(3) Any PEG channels activated after April 1, 2008, may be provided on any tier of service to which at least fifty percent (50%) of the subscribers served by the cable or video service provider in the area served by the PEG channel actually subscribe.

(4) The determination as to whether a particular PEG channel or channels are to be moved pursuant to this subsection (h) shall be subject to the approval of the governing authority of the affected county or municipality.

(i) A holder of a state-issued certificate of franchise authority is not required to interconnect for or otherwise transmit PEG content that is branded with the logo, name, or other identifying marks of another cable or video service provider.

(j) Municipalities and counties shall be eligible for state-authorized PEG access support fees as follows:

(1) A holder of a state-issued certificate of franchise authority shall, immediately upon beginning to offer cable or video service for purchase in a municipality or county, be required to make state-authorized PEG access support payments that are equivalent to any PEG access support payments required to be made by the incumbent cable service provider in accordance with the notice required by subsection (a). The obligation shall continue until the natural expiration date of the incumbent cable service provider's local franchise that was in existence as of January 1, 2008, or, in the case of a local franchise that has expired but the terms of which are still in effect, until a new local franchise agreement or a state-issued certificate of franchise authority for the provider becomes effective, referred to in this section as the initial PEG support period. The payment obligation shall be as follows:

(A) If the incumbent cable service provider provides PEG access support in the form of periodic payments to the municipal or county governing authority that are equal to a percentage of gross revenue or a specified per-subscriber amount, the holder of a state-issued franchise shall make state-authorized PEG support payments to the governing authority equal to the same percentage of gross revenue or per-subscriber amount; or

(B) If the incumbent cable service provider provides PEG access support to the municipal or county governing authority in the form of a lump-sum payment or a series of fixed payments, then to the extent that the incumbent cable service provider's obligation to make the payments remains unsatisfied as of January 1, 2008, the holder of a state-issued certificate of franchise authority shall pay to the municipality or county a state-authorized PEG support payment amount equal to the portion of the incumbent cable service provider's remaining obligation due during the calendar year multiplied by a fraction, the numerator of which is the total number of the holder's subscribers in the municipality or county thirty (30) days prior to the payment due date and the denominator of which is the total number of cable service and video service subscribers of all providers of cable and video service in the municipality or county as of the same date.

(2) Following the initial PEG support period, a municipality or county that had received initial PEG access support shall, upon written notification to all cable and video service providers serving the municipality or county, be entitled to continue to receive state-authorized PEG access support equal to the same percentage of gross revenues, not to exceed one percent (1%), as it was receiving at the end of the initial PEG support period; provided, however, that no municipality or county shall receive less on a per subscriber basis than it received from the initial PEG support payments. If such a municipality or county is receiving state-authorized PEG support in an amount that is less than one percent (1%), then a municipality or county may, pursuant to a duly adopted ordinance or resolution, increase its state-authorized PEG support to an amount not to exceed one percent (1%) of gross revenue for the sole purposes of paying any category of costs that were being covered by initial PEG support payments. The right of a municipality or county to require a state-authorized PEG support payment following the initial PEG support period under this subsection (j) is discretionary with the municipality or county and nothing shall prohibit a reduction of the payments.

(3) A municipality or county not receiving initial PEG support payments, may, pursuant to a duly adopted ordinance or resolution, require that a holder of a state-issued certificate of franchise authority pay state-authorized PEG support payments to the county or municipality in an amount not to exceed one percent (1%) of gross revenue, for the sole purpose of paying capital costs of equipment in connection with the operation of PEG channels; provided, that the aggregate amount of state-authorized PEG support payments pursuant to this subdivision (j)(3) together with any franchise fees required to be paid under § 7-59-306 shall not exceed five percent (5%) of gross revenues.

(4) Notwithstanding any provision of this part or state law to the contrary, amounts received by a municipality or county for PEG support may not be used for other purposes.

(5) All payments due under this section shall be remitted with the franchise fee payment, and the administrative provisions of § 7-59-306 and the definitions of § 7-59-303 shall apply.

(6) All cable and video service providers may designate that portion of the subscriber's bill attributable to any payment required under this section as a separate item on the bill and recover the amount from the subscriber.

(k) (1) Notwithstanding § 7-59-307(c), an incumbent cable service provider that provides free cable service to schools or government offices in a municipality or county on July 1, 2008, shall be required to continue to provide the free service to those locations until the natural termination date of the local franchise agreement; provided, that the municipality or county provides the incumbent with a list of locations where the free service is provided as of July 1, 2008. Any other cable or video service provider or holder of a state-issued certificate of franchise authority that serves the same municipality or county as an incumbent cable service provider that is offering free cable service as provided for in this subsection (k) shall provide a comparable level of free cable or video service to the same locations as listed by the municipality or county until the natural termination date of the incumbent's local franchise agreement.

(2) Notwithstanding the requirements of subdivision (k)(1), all cable or video service providers providing cable or video services in a municipality or county, including all holders of a state-issued certificate of franchise authority providing services under the state-issued certificate, and the municipality or county are authorized to negotiate any other arrangement agreed to by all parties other than meeting the requirements of subdivision (k)(1).



§ 7-59-310 - Effect of part on powers of municipalities relative to installation of cable facilities -- Notice to cable providers of availability of open trenching -- Use of conduits.

(a) (1) Nothing in this part precludes the exercise of police powers by municipalities or counties, including the adoption and enforcement of any proper ordinances or resolutions not in conflict with this part.

(2) Nothing in this part diminishes or derogates from the ordinances or resolutions duly adopted by the governing body of a municipality or county and applicable to occupants or users of the public rights-of-way.

(3) Cable and video service providers must abide by the rights-of-way ordinances and resolutions of the municipality or county of general applicability in which the service is provided as well as any applicable state laws or rules.

(4) Nothing in this part diminishes or derogates from the existing powers promoting the health, safety and welfare of a community and its citizens, including the authority to regulate, during the permitting process, the installation and placement of video or cable facilities for the purpose of addressing the aesthetic concerns of the community.

(b) (1) Notwithstanding any provision in this part to the contrary, in cases of new construction or property development where utilities are to be placed underground, each municipality, county or other relevant permitting authority shall establish as a condition to issuing each permit for open trenching to any developer or property owner that the developer or property owner give all providers of cable or video service serving the applicable municipality or county at least sixty (60) days' prior notice of the construction or development, and of the particular dates on which open trenching will be available for the providers' installation of conduit, pedestals or vaults, and laterals, referred to in this subsection (b) as equipment, to be provided at each such provider's expense.

(2) In the event a developer or property owner fails to give the required notice, the developer or property owner shall be responsible for the cost of new trenching for the installation of the cable or video service provider's equipment.

(3) Each provider shall also provide specifications as needed for trenching. Costs of trenching and easements required to bring service to the development shall be borne by the developer or property owner; except that, if any cable or video service provider fails to install its equipment within the dates during which the trenches are scheduled to be open, as designated in the notice given by the developer or property owner, then should the trenches be closed after such time period, the cost of new trenching is to be borne by the cable or video service provider.

(4) In the event the relevant permitting rules of a municipality, county or other relevant permitting authority require less than sixty (60) days' advance notice to all providers of cable or video service providers service, then the required notice shall be the lesser of sixty (60) days or the number of days prior to construction that the relevant rules require for the advance notice, but in no event less than ten (10) days. If a municipality, county or other relevant permitting authority's rules do not specify any minimum advance notice of construction requirements, then the required notice shall be sixty (60) days.

(c) The grant of authority provided holders of a state-issued certificate of franchise authority pursuant to § 7-59-305(e) does not expressly or implicitly authorize such a holder to use publicly or privately owned conduits without a separate agreement with the owners of the conduits.



§ 7-59-311 - Prohibited discrimination -- Low-income households -- Affirmative defenses -- Measuring compliance -- Waiver or extension.

(a) (1) A holder of a state-issued certificate of franchise authority shall not discriminate among residential subscribers or potential subscribers. For purposes of this section, "discrimination" means the denial of access to cable or video service to any individual or group of residential subscribers or potential subscribers because of the race, income, gender, or ethnicity of the residents in the local area in which the individual or group resides.

(2) Within forty-two (42) months after the date it receives a state-issued certificate of franchise authority, twenty-five percent (25%) of the households with access to a holder of a state-issued certificate of franchise authority's cable or video service shall be low-income households. Compliance with this requirement shall be an affirmative defense to any allegations of discrimination pursuant to subdivision (a)(1). With respect to an incumbent cable service provider that obtains a state-issued certificate of franchise authority, the affirmative obligation to provide access to low-income households as specified in this subsection (a) shall be measured based upon the percentage of low-income households that exist only in new areas that are not covered, or were not previously covered, by a local franchise, referred to in this section as the new areas. An incumbent cable service provider that obtains a state-issued certificate of franchise authority will be deemed to satisfy its affirmative obligation if the provider certifies to the department in its application for a state-issued certificate of franchise authority that it will deploy its cable or video system to all the households located within the proposed service area. An incumbent cable service provider that obtains a state-issued certificate of franchise authority and satisfies its affirmative obligation as provided for in this subsection (a) shall have an affirmative defense to an allegation of discrimination pursuant to subdivision (a)(1) with respect to new areas. With respect to areas served under a state-issued certificate of franchise authority by such a holder other than new areas, the holder shall have an affirmative defense to a subdivision (a)(1) complaint with respect to any municipality or county to the extent that the holder can establish that twenty-five percent (25%) of the households with access to its cable or video service in the applicable municipality or county are low-income households.

(3) After the forty-two (42) months has elapsed, except as provided in this subdivision (a)(3), all holders of a state-issued certificate of franchise authority shall prepare an annual report on the estimated percentage of low-income households with access to its service. This report shall contain information demonstrating the estimated percentage share of low-income households with access to its video or cable service compared with the total number of all customers with access to its video or cable service anywhere within the area served under its state-issued certificate of franchise authority. The report need not be broken out into percentages based on geographic subdivisions, counties, or municipalities. The report shall be provided to all counties and municipalities in which the provider offers video or cable service and to the department. With respect to incumbent cable providers that obtain a state-issued certificate of franchise authority, no annual report shall be required with respect to any service areas that are, or have been subject to, a local franchise. To the extent that such a holder expands cable or video service to new areas pursuant to a state-issued certificate of franchise authority, the incumbent shall file the annual report limited to the new areas. In cases involving new areas where the annual report is required for the holders, if the holder certifies in its application to the department that it will provide cable or video service to all homes within the proposed new area that have at least a density of twenty (20) homes per mile measured from the holder's existing distribution plant, then no additional reports shall be required with respect to such areas.

(b) Except as otherwise provided in this section, a holder of a state-issued certificate of franchise authority shall provide access to its cable or video service, or to broadband Internet service as provided in subsection (d), to a number of households equal to at least thirty percent (30%) of the households in its franchise area within forty-two (42) months after the date it receives a state-issued certificate of franchise authority. With respect to incumbent cable service providers that obtain a state-issued certificate of franchise authority, the deployment thresholds provided for in this subsection (b) shall not be measured with respect to any service areas that are, or have been, subject to the provisions of a local franchise. To the extent that such a holder expands cable or video service to new areas pursuant to a state-issued certificate of franchise authority, the deployment thresholds shall apply to the new areas only.

(c) For purposes of determining whether a holder of a state-issued certificate of franchise authority has violated subsection (a) or (b), a holder of a state-issued certificate of franchise authority may satisfy the requirements of this section through the use of alternate technology, except for direct-to-home satellite service or direct broadcast satellite service, that offers service, functionality, and content that is demonstrably similar to that provided through the holder's video service network and may include a technology that does not require the use of any public rights-of-way or other alternative technology that, in the opinion of the department, is sufficiently similar to satisfy the obligations of this section. The technology utilized to comply with the requirements of this section shall include local public, education and government channels and messages over the emergency alert system as required by this part.

(d) (1) For purposes of calculating whether a holder of a state-issued certificate of franchise authority has met the requirements of subsection (b), each household to which the holder provides access to broadband Internet service that did not have access to such service from the holder prior to the date of application to the department for a state-issued certificate of franchise authority, shall count as two (2) households for measurement purposes. A household to which the holder of a state-issued certificate of franchise authority provides access to broadband Internet service that did not have broadband Internet access from any provider prior to the date of application to the department for a state-issued certificate of franchise authority, shall count as four (4) households for measurement purposes.

(2) It is the legislative intent that in measuring compliance with this section, the department may rely upon verification provided by Connected Tennessee, as to the expansion of access to broadband Internet service to households by a holder of a state-issued certificate of franchise authority.

(3) To qualify for any broadband Internet service credit provided for in this section, a holder must have submitted to the verifier on the date of its application for a state-issued certificate of franchise authority a base line report identifying all zip codes in the state where the holder provides broadband Internet service to all households. If the holder provides broadband Internet service to fewer than all households in a zip code the holder shall identify the geographic area within the zip code where broadband Internet service is provided. The base line report shall be certified as true and correct by an officer of the holder. In providing a recommendation to the department as to whether a credit should be provided to a holder, the verifier shall provide the department with an explanation on what basis a credit should be provided supported by a sworn certification by an officer of the verifier that the holder is eligible for the specific credit that is recommended. The attorney general and reporter shall have the authority upon reasonable cause to investigate the request for or award of any credit under this section. Upon such an investigation, the attorney general and reporter shall have access to all information relied upon by the verifier with regard to the application for or award of a credit under this part.

(4) For the purposes of this subsection (d), households to which a holder extends access to broadband Internet service as described in this section shall be counted toward the deployment requirements of subsection (b), notwithstanding that the households may or may not have access to cable or video services from the holder. Any information submitted to, or obtained by the verifier or attorney general and reporter pursuant to this subsection (d) shall be considered proprietary information and therefore is confidential and not subject to the open records laws, compiled in title 10, chapter 7.

(e) (1) A holder of a state-issued certificate of franchise authority may apply to the department for a waiver of or an extension of time to meet the requirements of subsection (a) or (b) or for an extension of time for deployment as set forth in § 7-59-305(c)(3) if one (1) or more of the following conditions materially impaired the ability of the holder to meet the requirements:

(A) The inability to obtain access to public and private rights-of-way under reasonable terms and conditions;

(B) Developments or buildings not being subject to competition because of existing exclusive service arrangements;

(C) Developments or buildings being inaccessible using reasonable technical solutions under commercially reasonable terms and conditions;

(D) Natural disasters; or

(E) Factors beyond the control of the holder of a state-issued certificate of franchise authority.

(2) The department may grant the waiver or extension only if the holder has made substantial and continuous effort to meet the requirements of subsection (a) or (b) or of § 7-59-305(c)(3). If an extension is granted, the department shall establish a new compliance deadline. Absent a complaint brought as provided in § 7-59-312, the department is not authorized to make any determination regarding a provider's compliance with this section.

(f) Notwithstanding any other provision of this part to the contrary, a holder of a state-issued certificate of franchise authority shall not be obligated to provide service outside the holder's franchise area; provided, however, that a holder of a state-issued certificate of franchise authority that is a large telecommunications provider shall not be obligated to provide service to customers within its franchise area for whom the holder does not offer wireline broadband Internet service.

(g) Except as otherwise provided in this part, a holder of a state-issued certificate of franchise authority shall not be required to comply with, and no entity may impose or enforce, any mandatory build-out or deployment provisions, schedules, or requirements except as required by this section.



§ 7-59-312 - Personal claims -- Findings of noncompliance -- Civil penalties -- Revocation of certificate.

(a) Individuals possess standing to bring claims as established in this part only for personal claims and not on behalf of other individuals. A municipality or county possesses standing to pursue claims on behalf of citizens residing within the county or municipality. In addition to all other remedies available under the law, upon receipt of a complaint from an individual, or upon receipt of a complaint brought by a municipality or county alleging a violation of § 7-59-311(a) or (b) concerning nondiscrimination and deployment of services, § 7-59-304(a)(1) requiring a franchise, § 7-59-305(c)(8) and (10) concerning notice requirements, § 7-59-305(h) concerning terminations of franchises, § 7-59-305(i) concerning amendments to state-issued certificates of franchise authority, § 7-59-309 concerning public, educational and governmental access channels, and § 7-59-313 concerning minority-owned business participation plans by a holder of a state-issued certificate of franchise authority, the department shall investigate the complaint and make a determination as to whether a violation has occurred. Except as expressly provided by this section or other specific provisions of this part, the department has no authority to regulate cable or video service provided by a holder of a state-issued certificate of franchise authority in this state, including, but not limited to, the rates, terms, or conditions of that service, and except to the extent that complaint authority is explicitly provided for in this section, the department has no general complaint authority to hear matters related to cable or video service or franchising.

(b) Upon receipt of the complaint, except as otherwise provided by this part, the department shall serve a copy of the complaint on the subject holder of a state-issued certificate of franchise authority who shall have thirty (30) days after receipt to submit a written response and any other relevant information the holder wishes to submit in response to the complaint.

(c) Upon a finding by the department that a violation of § 7-59-311(a) has occurred, the holder of a state-issued certificate of franchise authority shall have a reasonable period of time, as determined by the department, to cure the noncompliance. If the holder of a state-issued certificate of franchise authority fails to cure within the specified time as determined by the department, the department may assess a civil penalty of not more than five thousand dollars ($5,000) for each such violation or noncompliance. For purposes of this section, discrimination against each individual member of a group constitutes a separate violation and is subject to a separate penalty as set forth in this section.

(d) (1) Upon a finding by the department that a violation of any provision enumerated in subsection (a), other than a violation of § 7-59-311(a) or (b) or a violation of § 7-59-313, has occurred, the holder of a state-issued certificate of franchise authority shall have a reasonable period of time, as determined by the department, to cure the noncompliance. If the holder of a state-issued certificate of franchise authority fails to cure within the specified time as determined by the department, the department may assess a civil penalty of not more than one thousand dollars ($1,000) for each day of the violation or noncompliance, not to exceed a total of ten thousand dollars ($10,000), counting all subscribers as a single violation or act of noncompliance; provided, however, that if the violation or noncompliance arises from the failure of the holder to meet the requirements of § 7-59-311(b), then the department may assess a civil penalty of not more than ten thousand dollars ($10,000) for each day of the violation or noncompliance, not to exceed a total of two million dollars ($2,000,000).

(2) Upon a finding by the department that a violation of § 7-59-313 has occurred, the holder of a state-issued certificate of franchise authority shall have a reasonable period of time, as determined by the department, to cure the noncompliance. If the holder of a state-issued certificate of franchise authority fails to cure within the specified time as determined by the department, the department may assess a civil penalty of not less than ten thousand dollars ($10,000) and not more than one hundred thousand dollars ($100,000), per violation.

(e) In determining whether a civil penalty is appropriate, the department shall consider all of the following factors:

(1) The seriousness of the noncompliance;

(2) The good faith efforts of the holder to comply;

(3) The holder's history of noncompliance;

(4) The financial resources of the holder; and

(5) Any other circumstances as determined by the department.

(f) The department may revoke, in whole or in part, a state-issued certificate of franchise authority if the department finds that a holder has acted in bad faith by repeatedly and knowingly failing to comply with a final department order requiring it to remedy violations of and noncompliance with § 7-59-311(a) and (b). A determination to revoke a state-issued certificate of franchise authority shall take into account each of the factors enumerated in subdivisions (e)(1)-(5).

(g) Imposition of any civil penalty or a determination to revoke a franchise may be appealed by the holder within forty-five (45) days of the issuance of the penalty. Appeals shall be filed in any court of competent jurisdiction, which shall review the underlying decision de novo. The filing of an appeal shall not automatically stay a monetary penalty or order to cure, but an appeal shall automatically stay any order of revocation. Upon a showing of cure after the imposition of any penalty or revocation, the department may, but is not required to, reduce the penalty or rescind the revocation.

(h) Any penalties assessed under subsection (c) or (d) shall be paid to the state treasurer for deposit into the Tennessee broadband deployment fund, created pursuant to § 7-59-315.



§ 7-59-313 - Minority-owned business participation plan -- Compliance report.

(a) For the purposes of this section, unless the context otherwise requires:

(1) "Minority-owned business" means a business that is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who personally manages and controls the daily operations of the business and who is impeded from normal entry into the economic mainstream because of:

(A) Past practices of discrimination based on race, religion, ethnic background or sex, including, but not limited to, women;

(B) A disability as defined in § 4-26-102, including, but not limited to, disabled veterans; or

(C) Past practices of racial discrimination against African-Americans; and

(2) "Minority-owned business participation plan" means a business plan for actively soliciting bids from minority-owned businesses and letting contracts to such businesses when establishing, providing or expanding cable or video services and related support facilities. The plan shall include the following information:

(A) A proposal for purchasing goods and services from minority-owned businesses;

(B) Information on programs to provide technical assistance to such businesses; and

(C) A statement of intent to follow its minority-owned business participation plan.

(b) A minority-owned business participation plan shall strive to maximize participation of minority-owned businesses through both prime and second tier business contracting opportunities and shall strive to achieve a level of minority-owned business participation representative of the population demographics of this state.

(c) Notwithstanding any provision of this part to the contrary, a state-issued certificate of franchise authority shall not be issued by the department to any applicant that fails to include a minority-owned business participation plan in the applicant's application. The department shall review each application to confirm that the minority-owned business participation plan includes all information required pursuant to this section.

(d) Notwithstanding any provision of this part to the contrary, the department shall annually review each holder of a state-issued certificate of franchise authority to determine compliance with the holder's minority-owned business participation plan. In conjunction with the review, by January 31 of each year, each holder of a state-issued certificate of franchise authority shall prepare and submit an annual report to the department concerning the holder's minority-owned business participation plan and compliance with the plan. The department shall annually prepare a compliance report to be delivered to the governor and the clerks of the senate and the house of representatives. The compliance report shall also be posted on the web site of the department.

(e) Notwithstanding any provision of this part to the contrary, a holder of a state-issued certificate of franchise authority determined by the department not to be in compliance with the holder's minority business participation plan shall be found in violation of this section and shall be subject to § 7-59-312(d)(2).



§ 7-59-314 - Duties of department -- Report.

(a) (1) Beginning on March 1, 2009, the department shall file a report on March 1 of each year until 2011 with the speaker of the senate, the speaker of the house of representatives, the governor, the chair of the commerce and labor committee of the senate and the chair of the commerce committee of the house of representatives. The report shall be compiled by the department. The report shall contain the following information:

(A) The number of applications made for state-issued certificates of franchise authority and amendments to the applications during the prior year;

(B) The number of applications or amendments approved;

(C) The number of applications or amendments denied and the reason for the denials;

(D) The service areas covered by each holder of a state-issued certificate of franchise authority;

(E) The number of customer complaints and a description of the efficacy of the department's complaint resolution process;

(F) The number of municipalities or counties in which two (2) or more cable or video service providers are serving customers; and

(G) The department's aggregated summary of low-income households' access reports submitted by holders of state-issued certificates of franchise authority.

(2) In preparing this report, the department shall rely on information filed with the department or available as public information, but the department shall not issue mandatory data requests or subpoenas to collect the information. The department may invite all cable or video service providers to submit voluntary reports supplying information relating to the services and products offered in this state, and any other information the cable or video services providers volunteer regarding future plans for deployment, new services, new technology, or the impact of competition. All such reports received shall be appended to the department's report.

(b) (1) Upon receipt of an application to obtain a state-issued certificate of franchise authority, the department shall notify all municipalities or counties identified as part of the applicant's service area to obtain the following information:

(A) The number of activated PEG channels for the municipality or county; and

(B) The terms of any PEG support being provided by the incumbent cable provider.

(2) The department shall compile and keep current the information for the use of holders of state-issued certificates of franchise authority. If a municipality or county fails to provide this information after being requested to do so by the department, the holder of a state-issued certificate of franchise authority shall not be held in violation or noncompliance with § 7-59-309 with regard to the municipality or county until such time as the department has received the information and the holder has been given adequate time to comply with § 7-59-309.



§ 7-59-315 - Tennessee broadband deployment fund.

(a) There is created the Tennessee broadband deployment fund, referred to in this section as the fund, as a separate account in the state treasury. Amounts remaining in the fund at the end of each fiscal year shall not revert to the general fund. Moneys in the fund shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6 for the sole benefit of the fund.

(b) (1) Monies shall be deposited into the fund as provided by law or provisions of the general appropriations act. Monies in the fund shall be used by the department to promote the deployment of broadband Internet service to unserved areas of the state pursuant to guidelines developed by the department in consultation with Connected Tennessee. The guidelines shall provide for the making of grants to political subdivisions or entities of political subdivisions, cable service providers, video service providers, telecommunications companies, and similar entities as the department may determine.

(2) It is declared to be the legislative intent that broadband Internet service be deployed throughout the state as expeditiously as possible. The general assembly finds that it is in the public interest that broadband Internet service be made available in unserved areas through means of public investment, private investment and public-private partnerships.



§ 7-59-316 - Telecommunications joint venture -- Application.

(a) (1) Except as otherwise provided in this section, notwithstanding chapter 52 of this title and title 65, chapter 25, or any other state law to the contrary, a county or municipality, or any entity otherwise authorized by law to act on a county or municipality's behalf, or a cooperative is authorized to participate in a telecommunications joint venture that is created to provide broadband services to areas within the jurisdiction of the municipality, county or cooperative that has been determined to be an historically unserved area, meaning that the area does not have access to broadband Internet services, has been an area developed for residential use for more than five (5) years, and is outside the service area of a video or cable service local franchise holder or the franchise area of a holder of a state-issued certificate of franchise authority.

(2) For purposes of this section, a "telecommunications joint venture" means a joint venture or other business relationship with one (1) or more third parties to provide broadband services that may include broadband Internet services, voice over Internet protocol telephonic services, video over Internet protocol services and similar services provided over broadband facilities.

(3) A telecommunications joint venture authorized by this section shall only be authorized to provide broadband services in historically unserved areas.

(b) (1) A telecommunications joint venture created and operated pursuant to the authority granted in this section may be subsidized by one (1) or more of the participants as may be determined by the participants; provided, however, that electric cooperatives and municipal electric systems shall comply with:

(A) Any applicable provisions of contracts with suppliers of electricity prohibiting or otherwise limiting cross-subsidies of services with electricity revenues;

(B) Chapter 52, part 6 of this title; and

(C) Title 65, chapter 25, part 2.

(2) It is the legislative intent that any joint venture established under this section shall not be subsidized by revenues from power or other utility operations.

(c) (1) Until July 1, 2018, unless such date is extended by the general assembly, notwithstanding § 65-21-105, in any area of the state determined by the department, in accordance with subsection (d), to be an historically unserved area where there is no access to broadband Internet services, a municipality or cooperatively owned utility shall not receive or request in exchange for new pole attachments any pole attachment charge from a cable or video service provider, or a telecommunications joint venture seeking to provide new broadband Internet services to the area that exceeds fifty percent (50%) of the highest pole attachment rate charged by the municipality or cooperatively owned utility to a cable service provider on January 1, 2008. For purposes of the discounted pole attachment charge for new pole attachments in historically unserved areas, no increase in the underlying pole attachment rate shall raise the discounted rate until July 1, 2018, unless such date is extended by the general assembly. This subdivision (c)(1) does not apply to any pole attachment charges for poles where, as of January 1, 2008, the cable or video service provider or a telecommunications joint venture is paying a pole attachment charge.

(2) A municipality or cooperatively owned utility shall provide access to its poles and conduit located in public rights-of-way to any entity listed in subdivision (c)(1) that requests a pole attachment agreement on terms and conditions consistent with this section and other applicable law in the historically unserved area.

(d) Any municipality or county government seeking to establish a joint venture as provided in this part shall apply to the department for a finding that the area is historically unserved and that no private provider intends to serve that area. The applicant shall provide a copy of the application to all telecommunications providers offering service in the area applied for and to all holders of state-issued certificates of franchise authority or local franchises in areas within fifty (50) miles of the area applied for, referred to in this subsection (d) as area broadband providers, at the same time it submits its application to the department. The application shall include proof that the municipality or county has publicly advertised its intent to establish a joint venture to provide service pursuant to this section. The municipality or county shall demonstrate that it has provided notice of its intent to all area broadband providers at least sixty (60) days prior to its submission of its application to the department. All area broadband providers shall have the right to submit comments regarding any application to the department. All records of a telecommunications joint venture shall be available for disclosure and public inspection pursuant to title 10, chapter 7. All meetings of or pertaining to a telecommunications joint venture shall be open meetings in accordance with title 8, chapter 44.

(e) The comptroller of the treasury in cooperation with the department shall provide a report to the general assembly not later than January 31, 2011, and thereafter on January 31 annually, on the status of the provision of broadband services in accordance with this section.



§ 7-59-317 - Notices to affected local governments.

A holder of a state-issued certificate of franchise authority shall provide affected local governments with notices as provided in this section, which notices shall include at a minimum:

(1) Notice of filing of an application for a state-issued certificate of franchise authority, contemporaneously with the filing of the application;

(2) Notice of offering service for purchase in an affected county or municipality, ten (10) days prior to providing service;

(3) Notice of filing of an amendment to its application or its previously granted state-issued certificate of franchise authority, contemporaneously with the filing of the amendment with the department;

(4) Notice of its intent to transfer its state-issued certificate of franchise authority to a successor in interest at least ten (10) days prior to the consummation of the transaction; and

(5) Notice of termination of a state-issued certificate of franchise authority, contemporaneously with the filing of the notice with the department.



§ 7-59-318 - Obligation to indemnify and hold harmless -- Exceptions.

(a) The holder of a state-issued certificate of franchise authority agrees to indemnify and hold harmless the state, municipality, county and any employee or representative of the state, municipality or county, individually and collectively referred to in this section and § 7-59-305(c)(4) as the indemnitee, as well as any political subdivision of the state and any employee or representative of the political subdivision, from all claims, demands, causes of action, liability, judgments, costs and expenses or losses for injury or death to persons or damage to property owned by, and workers' compensation claims, collectively referred to in this section as claims, against any parties indemnified in accordance with this section, arising out of, caused by, or as a result of the holder's exercising its authority granted under a state-issued certificate of franchise authority, except for claims related to public, educational or governmental channels controlled by an indemnitee or other third-party designated by the indemnitee; provided, that the indemnitee shall give the holder written notice of the holder's obligation to indemnify the indemnitee within ten (10) business days of receipt of a claim. Should the indemnitee determine that it is necessary for it to employ separate counsel, the costs for the separate counsel shall be the responsibility of the indemnitee. If the indemnitee determines in good faith that its interests cannot be represented by the holder, the holder shall be excused from any obligation to defend that indemnitee and shall have standing to intervene in any proceeding relating to such claims, but shall remain obligated to indemnify the indemnitee as provided in this section and shall retain the right to participate in the relevant proceeding to protect its own interests.

(b) Notwithstanding subsection (a), a holder of a state-issued certificate of franchise authority shall not be required to indemnify or hold harmless any indemnitee whose negligence or willful misconduct caused the claims.

(c) No indemnitee shall settle any claim for which a holder is responsible without the written consent of the holder.









Chapter 60 - Tennessee Home Mortgage Act

Part 1 - General Provisions

§ 7-60-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Home Mortgage Act."



§ 7-60-102 - Legislative declaration -- Local powers to raise and use funds -- Use of state loan ceiling.

(a) It is hereby found and declared that there continues to exist throughout the state a seriously inadequate supply of decent, safe and sanitary dwelling accommodations, primarily accommodations for persons and families of lower and moderate income. This condition is contrary to the public interest and threatens the health, safety, welfare, comfort and security of the people of the state and is inimical to the sound growth and the development of its communities. An adequate supply of housing of a variety of housing types serving persons and families of all income levels and properly planned and related to public transportation, public facilities, public utilities and sources of employment and service is essential to the orderly growth and prosperity of the state and the state's communities. Present patterns and methods of providing housing unduly limit the housing options for many persons in the state.

(b) It is further found and declared that one (1) major cause of this condition has been recurrent, cyclical shortages of funds in private banking channels available for residential mortgages. Such shortages contribute to reductions in construction starts of new residential units. In addition, these cyclical shortages make the sale and purchase of existing residential units difficult in many parts of the state, especially by those persons of lower and moderate income. The ordinary operations of private enterprise have not in the past corrected these conditions.

(c) It is further found and declared that the reduction in residential construction starts associated with such shortages causes a condition of substantial unemployment and underemployment in the construction industry that results in hardships to many individuals and families, wastes human resources, increases the public assistance burdens of the state, counties, and municipalities, impairs the security of family life, impedes the economic and physical development of counties, cities and communities and adversely affects the welfare and prosperity of all the people of the state. A stable supply of adequate funds for residential mortgages is required to spur new housing starts in an orderly and sustained manner and thereby to reduce the hazards of unemployment and underemployment in the construction industry. The unaided operations of private enterprise, especially during periods of cyclical shortages of capital, have not always been able to meet and cannot always meet the need for a stable supply of adequate funds for residential mortgage financing.

(d) It is further found and declared that these conditions associated with such recurrent shortages of residential mortgage funds contribute to the persistence of slums and blight and to the deterioration of the quality of the environment and living conditions of a large number of persons residing in the state of Tennessee, have adversely affected the economy of the state as a whole and of the counties, cities and communities in the state, and are contrary to the declared policy of the state to promote a vigorous and growing economy, to prevent economic stagnation, to increase revenues to the state and to its counties, cities and other communities, and to achieve stable local economies.

(e) Based upon the experience of the past, shortages of funds for residential mortgages in the private investment system can be expected to recur from time to time in varying degrees of severity with the adverse consequences described in subsections (a)-(d). To bring greater stability to the residential construction industry and related industries, and thus to assure a steady flow of production of new housing units, counties or metropolitan governments having a population of two hundred thousand (200,000) or more, according to the 1980 federal census or any subsequent federal census, shall be given the power to raise funds from private investors through issuance of bonds and notes to:

(1) Make funds available for permanent mortgage financing of housing for lower and moderate income persons and families;

(2) Purchase existing mortgages from lending institutions within the state and direct an amount equal to the proceeds from the liquidated mortgage investments into new mortgages on residential housing for lower and moderate income persons and families;

(3) Enter into advance commitments with lending institutions to purchase mortgage loans for housing for lower and moderate income persons and families made to such persons and families;

(4) Make loans to lending institutions that require that substantially all of the proceeds of the loans be used for the making of mortgages for housing for lower and moderate income persons and families;

(5) Make "qualified home improvement loans" not to exceed fifteen thousand dollars ($15,000) per dwelling unit to finance alterations, repairs and improvements on or in connection with the existing residence by the owner of the residence, but only if such items substantially protect or improve the basic livability or energy efficiency of the property; and

(6) Make funds available for housing loans for veterans who qualify as persons and families of low and moderate income by including in each issue of bonds sold under this chapter a United States department of veterans' affairs guaranteed loan program.

(f) The general assembly hereby finds that the interests of the citizens of the state and the purposes of this chapter shall be best served by, and it is hereby determined that the state ceiling, as defined in the federal law, applicable to the state for any calendar year pursuant to the federal law shall be allocated among the governmental units in the state in accordance with title 9, chapter 20.

(g) The general assembly further finds that the authority and powers conferred under this chapter and the expenditure of public moneys pursuant to this chapter constitute a serving of a valid public purpose and that the enactment of the provisions set forth in this chapter is in the public interest and is hereby so declared to be such as a matter of express legislative determination.



§ 7-60-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bonds" or "notes" means the bonds and notes respectively authorized to be issued by counties under this chapter;

(2) "County" means any county or any metropolitan form of government in this state having a population of two hundred thousand (200,000) or more, according to the 1980 federal census or any subsequent federal census, that by resolution has made the findings and determinations required by § 7-60-202, and that shall exercise all powers granted and make all findings and determinations required under this chapter by means of resolution;

(3) "Federal law" means the Mortgage Subsidy Bond Tax Act of 1980 (26 U.S.C. § 103);

(4) "Home" means residential housing, including real property and improvements on real property, consisting of one (1) or more dwelling units, including, but not limited to, condominium units, owned by one (1) person or family of lower or moderate income that occupies or intends to occupy one (1) of such units; provided, that the total number of units financed by a single home mortgage may not exceed two (2);

(5) (A) "Home mortgage" means an interest-bearing loan to a person or family of lower or moderate income for the purpose of purchasing or improving a home, constituting a first lien on real property and evidenced by a promissory note and secured by a mortgage, deed of trust or other security instrument on such home, but does not include a loan primarily for the purpose of refinancing an existing loan; provided, that such mortgage, deed of trust or other security instrument shall be guaranteed or insured by the United States, or any agency, department or instrumentality of the United States, or by any private mortgage insurance or surety company approved by the county, to the extent that such loan exceeds eighty percent (80%) of the lesser of:

(i) The appraised value of the home at the time of its making; or

(ii) The sales price of such home;

(B) "Home mortgage" shall not be construed to encompass any loan made under the "qualified home improvement loan" provisions of this chapter;

(6) "Housing for lower and moderate income persons and families" means modest housing that is decent, safe, sanitary and adequate for the needs of the size of the family within sales price limits that do not exceed the sales price limits established and published by the Tennessee housing development agency for each county or metropolitan government having a population of two hundred thousand (200,000) or more by the 1980 federal census or any subsequent federal census;

(7) "Lending institution" means any bank, trust company, savings bank, national banking association, federal national mortgage association approved mortgage banker, savings and loan association, building and loan association, credit union, mortgage banker or other financial institution or governmental agency that customarily provides service or otherwise aids in the financing of mortgages on residential housing in the state or any holding company for any of the lending institutions and that is located in the state;

(8) "Persons and families of low and moderate income" means persons and families, regardless of race, creed, national origin, age or sex, deemed to require such assistance as is made available by this chapter with the income limits established for each county by the governing body of such county, except that the income limits cannot exceed the income limits set by the Tennessee housing development agency for its programs. In establishing these income limits, the governing body of the county acting under this chapter shall be required to take into consideration, without limitation, such factors that will ensure for the citizens of such county the opportunity to live in equal quality housing relative to their needs, including the following:

(A) The amount of the total income of such persons and families available for housing needs;

(B) The size of the family;

(C) The cost and condition of housing facilities available, including consideration of the following:

(i) The cost of a typical dwelling lot;

(ii) The cost of materials;

(iii) The cost of labor;

(iv) The cost of real estate taxes; and

(v) The cost of home owners' or renters' insurance;

(D) The eligibility of such persons and families for federal housing assistance of any type predicated upon a lower income basis; and

(E) The ability of such persons and families to compete successfully in the private housing market and to pay the amounts prevailing in such market for decent, safe and sanitary housing;

(9) "Purposes of this chapter" means ameliorating the deterioration of counties by preserving and expanding employment opportunities in the construction and related industries and the tax base of counties by undertaking or assisting in the financing of home mortgages for persons and families of lower and moderate income;

(10) "Qualified home improvement loan" means an interest-bearing loan to a person of lower or moderate income for the purpose of improving a home, constituting either a first or second lien on real property and evidenced by a promissory note. No such loan shall be made for the sole purpose of refinancing an existing loan. Such loans must be with respect to a single-family residence. Such loans may be made for home improvements, including, but not limited to, renovation of plumbing or electric systems, installations of improved heating or air conditioning systems, the addition of additional living space, and the renovation of the kitchen area. However, no such loan shall be applied to the addition of swimming pools, tennis courts, saunas, or other recreation or entertainment facilities. "Qualified home improvement loans," to the extent practicable as determined by the underwriters of any bond issue, shall only be made in counties or metropolitan governments having a population of two hundred thousand (200,000) or more, according to the 1980 federal census or any subsequent federal census; and

(11) "State" means the state of Tennessee.



§ 7-60-104 - Powers conferred as additional and supplemental -- Limitations imposed -- Effect.

The powers conferred by this chapter are in addition and supplemental to, and the limitations imposed by this chapter shall not affect, the powers conferred by any other general statute, special act, charter or ordinance of this state or any county. Home mortgages may be acquired, purchased and financed, and bonds or notes may be issued under this chapter for such purposes, notwithstanding that any other general statute, special act, charter or ordinance may provide for the acquisition, purchase and financing of like home mortgages or the issuance of bonds or notes for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other such law.



§ 7-60-105 - Construction -- Grandfather clause.

(a) This chapter is necessary for the health, welfare and safety of this state and its inhabitants; therefore, it shall be liberally construed to effect its purposes.

(b) Any proceedings of the governing body of any county under this chapter prior to June 12, 1981, are hereby validated, ratified, approved and confirmed, and may be continued as adopted or may be readopted or recommenced by such governing body.






Part 2 - Operation and Powers

§ 7-60-201 - Powers granted to counties.

(a) In furtherance of the purposes of this chapter, which are hereby determined to be county purposes for which county funds may be expended, each county shall, in addition to those powers otherwise conferred by any general statute, special act, charter or ordinance, have the following powers, except as otherwise limited by this chapter, and provided the exercise of such powers by a county shall be in accordance with the procedures established by this chapter:

(1) Acquire, and contract and enter into advance commitments to acquire, by assignment or otherwise, home mortgages owned by lending institutions or participations or other interests in home mortgages at such purchase prices and upon such other terms and conditions as shall be determined by the county or other person as it may designate as its agent, make and execute contracts with lending institutions for the origination and servicing of home mortgages and pay the reasonable value of services rendered under those contracts; provided, that such home mortgages shall be originated and serviced by lending institutions. In the administration of this program, the county shall ensure the reasonable opportunity of equal participation to every lending institution situated within the county as mortgage originators and servicers regardless of the size of such institution or of its share of any market area. Such commitments and contracts, together with all necessary forms, shall be made with and available to any and all lending institutions desiring to make such home mortgages available to persons and families of lower and moderate income. Each county shall include in its contracts and commitments any lending institution situated within the county owned or controlled by minority groups if such lending institution elects to participate in such program;

(2) Make loans to lending institutions under terms and conditions that, in addition to other provisions as determined by the county, shall require the lending institutions to use substantially all of the net proceeds of the loans, directly or indirectly, for the making of home mortgages in an aggregate principal amount substantially equal to the amount of such net proceeds; provided, that each county shall make available loans to any lending institution situated within the county owned or controlled by minority groups;

(3) Borrow money and issue its negotiable bonds and notes, and fund or refund the same, to defray, in whole or in part, the costs of purchasing or funding the making of home mortgages, including, but not limited to, the costs of studies and surveys, insurance premiums, underwriting fees and legal, accounting and financial advisory fees incurred in connection with the issuance and sale of such bonds and notes, including reserve funds and accounts and trustee, custodian and rating agency fees, interest on the bonds and notes for a period not exceeding two (2) years from their date, and designate appropriate names for such bonds and notes, and provide for the rights of the holders of the bonds and notes;

(4) Sell or otherwise dispose of or enter into commitments for the sale or other disposal of any home mortgages, in whole or in part, or loan sufficient funds to defray, in whole or in part, the costs of purchasing home mortgages or participations in home mortgages, so that the revenues to be derived with respect to the home mortgages, together with any insurance proceeds, reserve funds and accounts and earnings on reserve funds and accounts, shall be designated to produce revenues and receipts at least sufficient to provide for the prompt payment at maturity of principal, interest and redemption premiums, if any, upon all bonds and notes issued to finance such costs;

(5) Make qualified home improvement loans to persons or families who meet the criteria established under this chapter and who agree to abide by the proper rules and regulations promulgated for the administration of the loan program; and enter into any contract, with any person or institution, reasonably necessary to effect the purposes of this chapter;

(6) Pledge home mortgages, notes or other property and any revenues and receipts to be received from home mortgages, notes or other property to the punctual payment of bonds and notes as issued under this chapter and the interest and redemption premiums, if any, on the bonds and notes;

(7) (A) Make and publish rules and regulations respecting its financial assistance programs and such other rules and regulations as are necessary to effectuate the purposes of this chapter, including, but not limited to:

(i) The time within which lending institutions must make commitments and disbursements for home mortgages or qualified home improvement loans;

(ii) The location and other characteristics of homes to be financed by home mortgages or qualified home improvement loans;

(iii) The terms and conditions of home mortgages or qualified home improvement loans to be acquired;

(iv) The amounts and types of insurance coverage required on homes, home mortgages or qualified home improvement loans and bonds;

(v) The representations and warranties of lending institutions confirming compliance with such standards and requirements;

(vi) Restrictions as to interest rates and other terms of home mortgages or qualified home improvement loans or the return realized from the mortgages or loans by lending institutions;

(vii) The type and amount of collateral security to be provided to assure repayment of any loans from the county and to assure repayment of bonds;

(viii) The classes of persons who may be eligible for mortgages or qualified home improvement loans under such program;

(ix) The maximum purchase price of homes for which mortgages or qualified home improvement loans may be originated under such program; and

(x) Any other matters related to the purchase of home mortgages or qualified home improvement loans or the making of loans to lending institutions as shall be deemed relevant by the county;

(B) Following the date of issuance of any bonds or notes under this chapter, there shall be reserved from the lendable proceeds of the bonds or notes, for persons and families in targeted area, as defined in the federal law, not less than the percentage of such proceeds required by the federal law for not less than the period required by the federal law;

(8) Establish and revise from time to time and charge and collect fees and charges in connection with making, purchasing and servicing any of its loans, notes, commitments and other evidences of indebtedness;

(9) Employ financial advisors, engineers, attorneys, real estate counselors, appraisers and such other consultants and employees as may be required in the judgment of the county and fix and pay their reasonable compensation and expenses from moneys available to such county for their employment;

(10) Make, enter into and enforce all contracts, including contracts for the servicing of mortgages or qualified home improvement loans necessary, convenient or desirable for the purposes of the county or to the performance of its powers under this chapter, including contracts with any person, firm, agency, governmental agency or other entity, and all Tennessee governmental agencies are hereby authorized to enter into contracts, and otherwise cooperate with a county to facilitate the purposes of the chapter;

(11) Accept gifts, grants or loans of funds, property or services from any source, public or private, and comply, subject to this chapter and to any agreements with bondholders and noteholders, with the terms and conditions of the acceptance;

(12) Sue and be sued and plead and be impleaded with respect to any action taken pursuant to powers granted by this chapter; and

(13) To the extent required by the federal law, pay or credit arbitrage and investment gains to the mortgagors, to the United States or to such other party or parties as may be designated by the federal law.

(b) Bonds shall not be issued under the powers granted in this chapter, unless such bonds are rated "A" or higher by one (1) of the two (2) major nationally recognized rating agencies, or unless such bonds are sold in a transaction not involving any public offering within the meaning of § 4(2) of the Securities Act of 1933 (15 U.S.C. § 77d), and the rules and regulations promulgated under the Securities Act.



§ 7-60-202 - Prerequisites to exercising powers.

(a) No power granted to a county under this chapter may be exercised unless and until the county shall have found and determined by resolution that conditions substantially as described in § 7-60-102 exist in the county, are continuing and may be ameliorated by the exercise of the powers granted under this chapter.

(b) Such resolution shall include the following findings:

(1) Persons and families of lower and moderate income in the county are subject to hardship in finding and financing through private banking channels decent, safe and sanitary housing;

(2) Private enterprise is not adequately meeting the need for providing and financing decent, safe and sanitary housing for such persons and families and the reduction of blight and deterioration;

(3) There exist in the county conditions of blight and the deterioration of the quality of the environment and living conditions in the county;

(4) Conditions of unemployment and underemployment exist in the construction industry in the county; and

(5) The conditions of unemployment and underemployment and the need for decent, safe and sanitary housing shall be diminished and the blight and the deterioration of the quality of the environment and living conditions in the county shall be alleviated by the exercise and full implementation of the powers granted under this chapter.

(c) (1) The resolution shall not pass final consideration until after a public hearing on the preliminary findings and determinations on the conditions in such county.

(2) Not less than thirty (30) days prior to such public hearing, a notice of public hearing shall be published in a newspaper of general circulation in the county.

(3) Such notice shall include the preliminary findings and determinations on which such resolution was adopted.



§ 7-60-203 - Issuance of bonds and notes.

(a) Notwithstanding any general statute, special act, charter or ordinance to the contrary, a county has the power and is hereby authorized to issue from time to time its bonds and notes in such principal amounts as the county shall determine to be necessary to provide sufficient funds for achieving the purposes of this chapter.

(b) A county has the power, from time to time, to issue:

(1) Notes to renew notes; and

(2) Bonds to pay notes, including the interest on the notes and, whenever the county deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding for any of the purposes of this chapter. The refunding bonds may be exchanged for the bonds to be refunded or sold and the proceeds applied to the purchase, redemption or payment of such bonds.

(c) The bonds and notes shall be authorized by resolution of the county, shall bear such date or dates and shall mature at such time or times not exceeding forty (40) years from the date of the bonds or notes as such resolution may provide. The bonds may be issued as serial bonds or as term bonds or as a combination of serial bonds and term bonds. The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either bearer or registered, carry such exchange, transfer and registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, as such resolution may provide. Such bonds and notes may be sold by the county at public or private sale, at such price or prices as the governing body of the county shall determine.

(d) Any resolution authorizing bonds or notes or any issue of bonds or notes may contain provisions, which shall be a part of the contract or contracts with the holders of the bonds or notes:

(1) To pledge all or any part of the revenues or receipts derived by the county from the home mortgages or qualified home improvement loans to the punctual payment of bonds or notes issued for such home mortgages or qualified home improvement loans and interest on the mortgages and loans, and covenant against thereafter pledging any such revenues or receipts to any other bonds or notes of the county for any other purpose, except as otherwise provided in the resolution for the issuance of additional bonds or notes to be equally and ratably secured by a lien upon such revenues and receipts;

(2) To covenant as to limitations on the use and purposes and disposition of the proceeds from the sale of such bonds or notes and the pledging of such proceeds to secure the bonds or notes or of any issue of the bonds or notes;

(3) To covenant as to the rates or charges fixed in connection with the home mortgages or qualified home improvement loans for which such bonds or notes are to be issued and as to the use and disposition to be made of the mortgages or loans, including the maximum interest rate payable on any home mortgage;

(4) To provide for the replacement of lost, destroyed or mutilated bonds or notes;

(5) To provide limitations on the issuance of additional bonds or notes; the terms upon which additional bonds or notes may be issued and secured; and the refunding of outstanding or other bonds or notes;

(6) The procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent to the amendment or abrogation, and the manner in which such consent may be given;

(7) Limitations on the amount of moneys to be expended by the county for its operating expenses with respect to home mortgage loans;

(8) Vesting in a trustee or trustees property, rights, powers and duties in trust as the county may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders or noteholders pursuant to this chapter, and limiting or abrogating the right of the bondholders or noteholders to appoint a trustee under this chapter or limiting the rights, powers and duties of such trustee;

(9) To covenant to set aside or pay over reserves and sinking funds for such bonds or notes and as to the regulation and disposition of the reserves and sinking funds;

(10) To redeem such bonds or notes, and to covenant for their redemption and to provide the terms and conditions of redemption;

(11) To covenant and prescribe as to what happenings or occurrences shall constitute "events of default" as to such bonds or notes and to provide for the rights and remedies of the holders of the bonds or notes in the event of such default, including the right to appointment of a receiver; provided, that such rights and remedies are not inconsistent with the general laws of the state and the other provisions of this chapter;

(12) To covenant as to the terms and conditions upon which any or all of such bonds or notes shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(13) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, conditions or obligation;

(14) To vest in a trustee or trustees the right to receive all or any part of the revenues and receipts pledged and assigned to, or for the benefit of, the holder or holders of bonds or notes issued under this chapter, and to hold, apply and dispose of the revenues and receipts, including the investment of the revenues and receipts, and the right to enforce any covenant made to secure or pay in relation to the bonds or notes; to execute and deliver a trust agreement or trust agreements that may set forth the powers and duties and the remedies available to such trustee or trustees, and limiting the liabilities of the trustee or trustees, and describing what happenings or occurrences shall constitute events of default, and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of bonds or notes of any specified amount or percentage of such bonds or notes may exercise such rights and enforce any and all such covenants and resort to such remedies as may be appropriate;

(15) To execute all instruments necessary or convenient in the exercise of the powers granted in this chapter, or in the performance of its covenants and duties; and

(16) To make such covenants and do any and all such acts and things as may be necessary or convenient or desirable in order to protect and secure such bonds or notes and the holders of the bonds or notes, or in the discretion of the governing body of the county, tend to make such bonds or notes more marketable, notwithstanding that such covenants, acts or things may not be enumerated in this chapter, it being the purpose of this chapter to give each county power to do all things in the issuance of the bonds or notes and for their security that may be consistent with the Constitution of Tennessee.

(e) Any pledge made by the county shall be valid and binding from the time when the pledge is made, and the revenues or property so pledged and thereafter received by the county shall immediately be subject to the lien of such pledge without any physical delivery of the revenues or property or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the county, without regard to whether such parties have notice of the lien. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(f) No bonds shall be issued pursuant to this chapter until after a public hearing on the issuance of such bonds. Not less than thirty (30) days prior to such public hearing, a notice of public hearing shall be published in a newspaper of general circulation in the county.

(g) Any county issuing bonds or notes under this chapter and any official of the county is empowered to take such action as may be necessary from time to time to preserve the exemption from federal income taxation of the interest on such bonds or notes.



§ 7-60-204 - Procedure for adoption of resolutions.

All action required or authorized to be taken under this chapter by the governing body of any county may be by resolution, which resolution may be adopted at the meeting, regular or special, of the governing body at which such resolution is introduced, and shall take effect immediately upon such adoption. Except as otherwise provided in this chapter, no resolution under this chapter need be published or posted, nor shall any such resolution be subject to veto by the chief executive officer of a county or presiding officer of the governing body. Any such resolution shall require for its passage not less than a two-thirds (2/3) vote of the governing body present at the meeting, regular or special, in which such resolution shall be introduced for passage.



§ 7-60-205 - Recital of issuance pursuant to chapter.

Any resolution authorizing bonds or notes under this chapter may provide that such bonds or notes shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and the regularity of their issuance.



§ 7-60-206 - Interim certificates -- Temporary obligations.

Pending the preparation or delivery of the definitive bonds or notes, interim certificates or other temporary obligations may be issued by a county to the purchaser of the bonds or notes. Such interim certificates or other temporary obligations shall be in such form and contain such terms, conditions and provisions as the governing body of such county issuing the interim certificates or other temporary obligations may determine.



§ 7-60-207 - Validity of bonds or notes.

The validity of the authorization and issuance of the bonds or notes authorized under this chapter shall not be dependent on or affected in any way by proceedings relating to home mortgages or qualified home improvement loans for which the bonds or notes are issued. Bonds or notes issued under this chapter bearing the signatures of officers in office on the date of the signing of the bonds or notes shall be valid and binding obligations, notwithstanding that before the delivery of the bonds or notes any or all of the persons whose signatures appear on the bonds or notes have ceased to be officers of the county issuing the bonds or notes.



§ 7-60-208 - Deposit and payment of funds -- Security -- Accounting -- Audit.

(a) (1) All moneys of a county derived in furtherance of the purposes of this chapter, except as otherwise authorized or provided in this chapter, shall be deposited as soon as practicable in a separate account or accounts in banks or trust companies doing business in or out of the state.

(2) The moneys in such accounts shall be paid out on checks signed by such officer or employee of the county as the county shall authorize.

(3) All deposits of such moneys shall, if required by the county, be secured by obligations of the United States or of the state or of the county of a market value equal at all times to the amount of the deposit, and all banks and trust companies are authorized to give such security for such deposits.

(4) Notwithstanding this section, a county shall have power to contract with the holders of any of its bonds or notes as to the custody, collection, securing, investment and payment of any moneys of the county derived in furtherance of the purposes of this chapter, and of any moneys held in a trust or otherwise for the payment of bonds or notes, and to carry out such contract.

(5) Moneys held in trust or otherwise for the payment of bonds or notes or in any way to secure bonds or notes and deposits of such moneys may be secured in the same manner as moneys of the county, and all banks and trust companies are authorized to give such security for such deposits.

(b) Subject to any contract with bondholders and noteholders, a county issuing bonds or notes pursuant to this chapter shall prescribe a system of accounts. All such accounts shall be kept separate from other accounts of the county and shall be used for the purposes of this chapter and for no other purpose.

(c) All accounts of a county established in furtherance of the purposes of this chapter shall be annually audited by the comptroller of the treasury, an independent public accountant or independent certified public accountant, selected by the county and approved by the comptroller of the treasury, and a report of such audit and the books and records of the county kept with respect to any action taken or account established under this chapter, including books and records pertaining to its receipts, disbursements, contracts, reserve funds, sinking funds and investments, shall be open to public inspection.



§ 7-60-209 - Liability for bonds or notes.

(a) All bonds and notes issued under this chapter shall be limited obligations of the county issuing the bonds or notes payable solely out of the revenues and receipts derived from the home mortgages or from any notes or other obligations of lending institutions with respect to which such bonds or notes are issued.

(b) No holder of any bonds or notes issued under this chapter shall have the right to compel any exercise of taxing power of a county to pay the bonds or notes, the interest or redemption premium, if any, on the bonds or notes, and the bonds or notes shall not constitute an indebtedness of any county or a loan of credit of the county within the meaning of any constitutional or statutory provisions, nor shall the bonds or notes be construed to create any moral obligation on the part of any county, the state, or any political subdivision of the county or state, with respect to the payment of such bonds or notes.

(c) It shall be plainly stated on the face of each bond or note that it has been issued under this chapter and that it does not constitute an indebtedness of the county issuing the bonds or notes or a loan of credit of the county within the meaning of any constitutional or statutory provision.



§ 7-60-210 - Bonds and notes made securities.

(a) The bonds and notes of counties are hereby made securities in which all public officers and bodies of this state and all counties, municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or in other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them.

(b) The bonds and notes are also hereby made securities, which may be deposited with and may be received by all public officers and bodies of the state and all counties and municipalities for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized.



§ 7-60-211 - Exemption from taxation.

It is hereby determined that the powers conferred upon counties by this chapter are in all respects for the benefit of the people of the state and for the improvement of their health, safety, welfare, comfort and security, and that the purposes of this chapter are public purposes and that counties are performing an essential governmental function in the exercise of the powers conferred upon them by this chapter. The state covenants with the purchasers and all subsequent holders and transferees of bonds and notes issued by a county pursuant to this chapter, in consideration of the acceptance of and payment for the bonds and notes, that any such bonds and notes of the county and the income from the bonds and notes shall at all times be free from taxation, except for inheritance, transfer and estate taxes. Counties are authorized to include this covenant of the state in any agreement with the holder of such bonds or notes.



§ 7-60-212 - Agreement with bond and noteholders.

The state does hereby pledge to and agree with the holders of any bonds or notes issued pursuant to this chapter that the state will not limit or alter the rights vested by this chapter in a county to fulfill the terms of any agreements made with the holders of the bonds or notes, or in any way impair the rights and remedies of such holders until such bonds and notes, together with the interest on the bonds and notes, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. A county is authorized to include this pledge and agreement of the state in any agreement with the holders of bonds or notes.



§ 7-60-213 - Filings with state funding board.

Any county issuing bonds under authority of this chapter shall file with the state funding board such information concerning any issue as the funding board may request.



§ 7-60-214 - Exemption from bidding or restrictive requirements, and from antitrust laws.

(a) Any requirement of competitive bidding or restriction imposed on the procedure for award of contracts for the sale or other disposition of public property is not applicable to any action taken under authority of this chapter.

(b) The transactions undertaken pursuant to this chapter shall not be subject to any antitrust law now or hereafter in effect in this state.



§ 7-60-215 - Tax exemption for participating county.

All home mortgages and notes or other obligations of lending institutions executed pursuant to this chapter and held by or on behalf of the county and the revenues and receipts derived by such county from the mortgages, notes and other obligations shall be exempt from all taxation in this state. The exemption contained in this section shall not be construed as an exemption from the payment of any mortgage recording or registration fees otherwise required by law.



§ 7-60-216 - Energy conservation.

(a) When loans are made for the purchase of new houses, such preference in making loans as may be determined by the governing body of the county shall go to those houses incorporating energy-conserving design, construction or other energy-saving features, including solar heating or solar water heating. With houses incorporating such design, construction, or features, the amount of permissible loan may be increased to cover any extra cost such elements represent over the cost of a similar house without such elements.

(b) When loans are made for the purchase of older houses, such preference in making loans as may be determined by the governing body of the county shall go to those houses incorporating energy-conserving design, construction, or other energy-saving features, including solar heating or solar water heating. With houses incorporating such design, construction, or features, the amount of permissible loan may be increased to cover any extra costs such elements represent over the cost of a similar house without such elements.

(c) A reasonable percentage of new houses financed through this chapter shall be equipped with solar water heating units to supply all or substantially all of the heated water requirement of that household, the determination of the governing body of the county with respect to the reasonableness of such percentage to be conclusive. The applicable amount of mortgage money available to a person through this chapter shall be increased by an amount necessary to cover any added costs of such heater. Each county acting under this chapter shall determine the percentage of houses to be so equipped.



§ 7-60-217 - Interlocal cooperation.

(a) The governing bodies of any two (2) or more counties, whether or not contiguous, are empowered to enter into such agreements, contractual arrangements or compacts as they may deem necessary and desirable in order to provide for the joint conducting or financing of any of the functions or the services authorized by this chapter, including the joint issuance of bonds or notes by any two (2) or more such counties, and including the issuance of bonds or notes by any one (1) or more such counties and the allocation of the proceeds of the bonds or notes to one (1) or more other counties, and in conjunction with the joint issuance of bonds or notes, to exercise all the powers granted by § 5-1-114.

(b) In the event of the issuance of bonds or notes by any county and the allocation of a portion of the proceeds of the bonds or notes to any other county, the issuance of such bonds or notes shall be approved in general terms by the governing body of such other county, including the approval of the maximum interest rate and the maximum term of such bonds or notes.

(c) In the event of the joint issuance of bonds or notes, the proceeds of the bonds or notes, after the payment of all expenses in connection with the issuance of the bonds or notes, including particularly those costs and expenses enumerated in § 7-60-201(a)(3), may be allocated to each of the counties jointly issuing such bonds or notes in the manner that such counties may agree upon, but in no event shall the share of such bond or note proceeds allocated to any county, together with the proceeds of any other bonds or notes issued under this chapter and allocated to such county, exceed in any year that proportion, including such proportion as may have resulted from the agreement of counties, of the state ceiling for such year to which that county is entitled pursuant to § 7-60-102(f).









Chapter 61 - Ambulance Services

§ 7-61-101 - "Ambulance service" defined.

For the purpose of this chapter, "ambulance service" means the use of any privately or publicly owned motor vehicle for the transportation of injured or infirm persons on an emergency or nonemergency basis.



§ 7-61-102 - Provided by county or city as a public service.

The governing body of any county or city of the state of Tennessee may provide and maintain and do all things necessary to provide ambulance service as a public service.



§ 7-61-103 - Provision of private or nonprofit ambulance service -- Regulations.

The governing body of any county or city may license, franchise, or contract for private operators or nonprofit general welfare corporations to provide ambulance service. In order to protect the public health and welfare, any county or city may adopt and enforce reasonable regulations to control the provision of private or nonprofit ambulance service.



§ 7-61-104 - Interlocal cooperation.

(a) No county may provide and maintain, license, franchise, or contract for ambulance service within the boundaries of a city or another county, and no city may provide and maintain, license, franchise, or contract for ambulance service outside its corporate boundaries, without the approval of the governing body of the area to be served.

(b) (1) Except as provided in subdivision (b)(2), any two (2) or more counties and municipalities may enter into agreements with each other and with persons providing both emergency and nonemergency ambulance service for a county or counties on a county-wide basis, for joint or cooperative action to provide for ambulance service as authorized in this chapter.

(2) In any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), or in any county having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000), according to the 1990 federal census or any subsequent federal census, any two (2) or more counties and municipalities may enter into agreements for joint or cooperative action to provide for ambulance service as authorized in this chapter.






Chapter 62 - Residential Building and Maintenance Contractors

Part 1 - Licensing

§ 7-62-101 - Types of buildings defined.

As used in this chapter, unless the context otherwise requires:

(1) "Assembly building" means a building where a number of persons congregate for amusement, civic, educational, recreational, religious or social purposes;

(2) "Commercial building" means a building used for the conduct of a business, having financial profit as the primary aim; and

(3) "Residential building" means a house or building used or designed to be used as the abode or home of a person, family or household exclusively as a residence.



§ 7-62-102 - Residential builders or contractors construed.

"Residential builder" or "residential maintenance and alteration contractor" shall be construed to mean any person, firm or corporation who, for a fixed sum, price, percentage, consideration or other compensation other than wages, contracts with another for the erection, construction, repair, replacement, alteration or addition to, subtraction from or demolition of a residential or residential-commercial combination building.



§ 7-62-103 - Authorization to require licensing.

The several cities, towns and counties of this state are hereby authorized and empowered to enact laws or ordinances to safeguard and protect the home owner or prospective home owner, commercial property owner or assembly building property owner, by requiring the licensing of the residential, commercial or assembly builders and residential, commercial and assembly maintenance and alteration contractors as defined in § 7-62-102 in accordance with the provisions set forth in such law or ordinance.



§ 7-62-104 - Exceptions from licensing requirements.

This chapter shall not apply to:

(1) An authorized representative of the United States government, the state of Tennessee or any county, city, town or other political subdivision of this state;

(2) Owners of property with reference to structures on the property for their own use and occupancy;

(3) Officers of courts acting within the terms of their office;

(4) Any person who shall engage or be engaged solely in the business of performing work and services under contract with a builder under this chapter;

(5) The sale of any products or materials or the sale or the installation of articles of merchandise that are not actually fabricated into and do not become a permanently fixed part of the structure;

(6) Any work or operation on one (1) undertaking or project or one (1) or more contracts, the aggregate contract price for which labor, materials and all other items is less than one hundred dollars ($100), such work or operations being considered as a casual, minor or inconsequential nature. This exemption does not apply in any case wherein the work or construction is only part of a larger or major operation, whether undertaken by the same or a different residential, commercial or assembly builder or residential, commercial or assembly maintenance and alteration contractor, or in which a division of the operation is made in contracts of amounts of less than one hundred dollars ($100) for the purpose of evasion of this chapter; or

(7) Any contractor licensed and qualified under the state contractors' laws.



§ 7-62-105 - Licensing by building department -- Performance bond -- Revocation or suspension -- Hearing -- Appeal.

Provision shall be made for licensing the residential, commercial and assembly builders and residential, commercial and assembly maintenance and alteration contractors with the building department of the town, city or county by law or ordinance, providing for the identification of the party, for a license fee and renewal of same, for a performance bond in such amount as the city or county may determine, for the revocation or suspension of licenses after proper hearing before an appeal board of private citizens, and for further appeal to the governing body of the town, city or county.



§ 7-62-106 - Administration of licensing provisions.

The law or ordinance may provide for the administration of same under a board that may be established or under a proper officer of the governing body.



§ 7-62-107 - Unlicensed acts -- Misdemeanors -- Nuisance.

(a) Provision may be made that no person, firm, partnership or corporation shall attempt to do any of the matters set forth in § 7-62-102, unless duly licensed and, if not licensed, such person or entity shall be punished for violation of the law or ordinance as a Class C misdemeanor.

(b) Continuing or aggravating violations may constitute a nuisance and be punishable as such.






Part 2 - General Home Repairs and Improvements Contractors

§ 7-62-201 - Building permits.

Subject to the local approval provisions of § 7-62-205, building permits for general home repairs and improvements shall be issued only in accordance with §§ 7-62-202 and 7-62-203.



§ 7-62-202 - Number of building permits.

(a) An unlimited number of building permits for general home repairs and improvements may be issued to contractors licensed by the state of Tennessee.

(b) Not more than ten (10) active building permits for general home repairs and improvements may be issued to an unlicensed contractor who on April 8, 1986, is in the business of general home repairs and maintenance.



§ 7-62-203 - Bonding of unlicensed contractors.

Any person who enters into a contracting business of general home repairs and maintenance after April 8, 1986, if such person is an unlicensed contractor by the state of Tennessee, shall, for a period of not less than two (2) years, be required to post a cash bond in an amount sufficient to cover the cost of all services, labor, and materials used by such contractor or any immediate or remote subcontractor under such person for all such permits. The bond so given shall be filed with the appropriate governmental office issuing such permit and shall remain filed with such office until a copy is submitted to such office on the form required by § 66-11-205, notifying the owner that no claims have been made to the contractor by, nor is any suit pending on behalf of, any contractors, subcontractors, laborers or materialmen, and that no chattel mortgages or conditional bills of sale have been given or are now outstanding as to any materials, appliances, fixtures or furnishings placed upon or installed in the premises for which such permit was issued. The governing body may extend this period based on the number of outstanding complaints or judgments obtained against such contractor for breach of contract or failing to comply with applicable laws and regulations.



§ 7-62-204 - Notice of building permit applicants.

If an individual makes application for a building permit for general home repairs and maintenance, the issuing authority shall advise the individual of this part, especially as it relates to the protection provided to the general public in requiring a cash bond for unlicensed contractors under § 7-62-203.



§ 7-62-205 - Local approval.

This part shall apply in any county that by resolution of its county legislative body, or in any incorporated municipality that, by ordinance of its governing body, elects to come under this part. Such governing body shall also provide the mechanism to ensure that no more than ten (10) active permits are in force at any one (1) time under § 7-62-202(b), for the filing and releasing of bonds under § 7-62-203, and for the notification provisions of § 7-62-204.









Chapter 63 - Actions in Lieu of Arrest

Part 1 - Traffic Citations in Lieu of Arrest

§ 7-63-101 - Municipal violations -- Citation or complaint in lieu of arrest.

When any person violates any traffic, or other ordinance, law or regulation of any municipal, metropolitan or city government in the presence of a:

(1) Law enforcement officer of such government;

(2) Member of the fire department or building department who is designated as a special police officer of the municipality; or

(3) Transit inspector employed by a public transportation system or transit authority organized pursuant to chapter 56, part 1 of this title;

such officer or inspector may issue, in lieu of arresting the offender and having a warrant issued for the offense, a citation or complaint for such offense. A copy of such citation, which shall contain the offense charged and the time and place when such offender is to appear in court, shall be given to the offender.



§ 7-63-102 - Agreement by offender to appear.

In order to prevent the offender's arrest and the issuance of the warrant against the offender, the offender must sign an agreement to appear at the time and place indicated, and to waive the issuance and service of a warrant upon the offender.



§ 7-63-103 - Duty of court -- Treatment of citation or warrant.

When the offender has signed the agreement and waiver provided for in § 7-63-102, it is the duty of the court having jurisdiction to try the case, to try the same upon the citation or complaint, without the issuance or service of a warrant upon the defendant, and the citation or complaint shall in all respects be deemed and treated as though it were a warrant properly served upon the defendant.



§ 7-63-104 - Arrest when offender refuses to sign agreement to appear.

In the event the offender refuses to sign the agreement to appear in court and to waive the issuance and service upon the offender of a warrant, then it shall be the duty of the officer, in whose presence the offense is committed, forthwith to place the offender under arrest and take the offender before the proper authority, procure a warrant, serve the warrant upon the offender and book the offender as in other cases of violations. The authority issuing the warrant shall take bail from the accused for appearance in court for trial, or in lieu of bail, commit the offender to jail.



§ 7-63-105 - Failure of offender to appear after signing agreement -- Additional warrant.

In the event that the offender signs the agreement and waiver as provided in § 7-63-102, and then fails to appear for trial at the time and place designated, then the court having jurisdiction of the case shall immediately issue a warrant against the offender for the offense, and an additional warrant for the offense of violating the agreement to appear; provided, that the municipal, metropolitan or city government has made the failure so to appear an offense, or has adopted the state law creating such offense. The warrant or warrants shall then be served upon the offender and the procedure followed as set out in § 7-63-104 regarding the service of warrants, booking the defendant, and taking appearance bail or committing to jail.



§ 7-63-106 - Issuance of citation or complaint after investigation at scene of accident or place of violation.

All the procedures enumerated in this part as to giving citations or complaints in lieu of making arrests and taking out warrants shall also apply when the officer, as designated in § 7-63-101, makes a personal investigation at the scene of a traffic accident, or makes a personal investigation at the place of violation, as a result of which the officer has reasonable and probable grounds to believe that the driver of any vehicle involved in the accident has violated any traffic ordinance, law or regulation of any municipal, metropolitan or city government in this state; or in the case of violations other than traffic accidents, the officer has reasonable and probable grounds to believe that the owner or occupant of property involved in a violation has violated any ordinance, law or regulation of any municipal, metropolitan or city government in this state.



§ 7-63-107 - Part inapplicable -- Driving under influence -- Nonresidents.

None of the provisions of this part shall apply when it appears that the offending party is guilty of driving while under influence of intoxicants or drugs, or if the offender is a nonresident of the state of Tennessee.



§ 7-63-108 - Application to certain counties.

This chapter shall also apply to counties with populations of less than five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, that have adopted a charter form of government pursuant to title 5, chapter 1, part 2.






Part 2 - Ordinance Summons

§ 7-63-201 - Sanitation, litter control and animal control -- Issuance of summons -- Copies.

Notwithstanding § 7-63-101, any municipal, metropolitan or city government may designate by ordinance or resolution certain municipal enforcement officers in the areas of sanitation, litter control, and animal control who may not arrest or issue citations in lieu of arrests pursuant to part 1 of this chapter, but who, upon witnessing a violation of any ordinance, law or regulation of that municipal, metropolitan or city government, may issue an ordinance summons, leaving a copy with the offender, showing the offense charged and the time and place when such offender is to appear in court.



§ 7-63-202 - Treatment as citation in lieu of arrest.

Such ordinance summons shall be treated as a citation in lieu of arrest as provided for in §§ 7-63-102 and 7-63-103.



§ 7-63-203 - Refusal to sign agreement to appear in court -- Arrest.

In the event the offender refuses to sign the ordinance summons agreement to appear in court, the municipal enforcement officer in whose presence the violation is committed may have a summons issued by the clerk of the municipal, metropolitan, or city court, or the municipal enforcement officer may seek the assistance of a police or peace officer to witness the violation, who may issue a citation in lieu of arrest for the violation or make arrest for failure to sign the citation in lieu of arrest, as provided in § 7-63-104.



§ 7-63-204 - Failure of offender to appear for trial.

Failure of the offender to appear for trial after signing of the ordinance summons agreement shall cause the court having jurisdiction to issue a warrant against the offender, as provided for in § 7-63-105.









Chapter 64 - Real Property Tax Deferral

Part 1 - Chapter 831 Deferral

§ 7-64-101 - Eligibility for deferral. [For contingent amendment, see the Compiler's Notes.]

(a) The legislative body of any county or municipality may provide by resolution that any single person age sixty-five (65) years of age or older, or any married couple of which both are sixty-five (65) years of age or older, or any person who is totally and permanently disabled, who owns real property, and who uses and occupies such property as a place of residence, may apply to the county trustee of the county where such residence is located for a deferral of payment of all real property taxes on such residence.

(b) [For contingent amendment, see the Compiler's Notes.] This part shall not apply to any single person age sixty-five (65) years of age or older, or to any married couple of which both are sixty-five (65) years of age or older or to any family group that has more than one (1) person residing permanently in the principal residence, whose combined gross income, as defined by the Internal Revenue Code (26 U.S.C.) is greater than twelve thousand dollars ($12,000) a year.



§ 7-64-102 - Limitations on property eligible for deferral. [For contingent amendment, see the Compiler's Notes.]

(a) In the event the taxpayer's principal residence is on a farm or a parcel of land greater than one (1) acre, the tax deferral granted by this part shall only apply to the principal residence and no more than one (1) acre of land.

(b) [For contingent amendment, see the Compiler's Notes.] The tax deferral granted by this part shall apply to no more than sixty thousand dollars ($60,000) of the appraised fair market value, as determined from the records of the county assessor of property.



§ 7-64-103 - Application process. [For contingent amendment, see the Compiler's Notes.]

(a) Applications for deferral of real property taxes shall be made annually on or before March 1 of each year, unless a later date for applications is provided by resolution of the legislative body of the county or municipality authorizing the program. Any applications received by the county trustee after this date shall be considered for deferral of real property taxes for the following tax year.

(b) The state division of property assessments shall prepare an application form to be approved by the state board of equalization for such deferrals, which shall contain the following information and such additional information as may be required by the state board of equalization:

(1) Name and address of the applicant or applicants;

(2) Date and place of birth of the applicant or applicants;

(3) Relationship between the applicants;

(4) Description and location, by civil district, of the property;

(5) Name of the person or persons holding title to the property;

(6) Name and address of any mortgagee or lienholder;

(7) The amount of any mortgage or lien against such property; and

(8) Oath or verification of the information and disclosure by the applicant or applicants.

(c) [For contingent amendment, see the Compiler's Notes.] Such application shall be accompanied by a fee in the amount of five dollars ($5.00) to be used to defray any expenses in the processing of such application.

(d) The trustee or appropriate municipal official shall furnish the county assessor of property a copy of each application for deferral of property taxes. Whenever application for deferral of real property taxes is made, the county assessor of the county where the residence is located shall, within ninety (90) days, reassess such property claimed for deferral and forthwith notify the county trustee or the appropriate municipal official of the amount of the reassessment and value for tax purposes.

(e) Such applications shall be available for public inspection during the normal business hours of the trustee's office.

(f) After the trustee determines that the applicant meets the provisions of this part, the trustee shall approve such application only after receiving written approval from the holder of a note secured by any mortgage or deed of trust on such residence.

(g) Notice of each approved application for deferral of taxes shall be furnished to the register of deeds by the trustee.



§ 7-64-104 - Deferral -- Lien for unpaid taxes. [For contingent amendment, see the Compiler's Notes.]

(a) Whenever a deferral of real property taxes is granted, assessment of such taxes shall continue on an annual basis; however, they shall not become due and payable until the deferral is terminated.

(b) The unpaid balance of assessed real property taxes shall constitute a lien against such property, and shall be subject to interest at the rate of ten percent (10%) a year. Such accrued taxes and such interest shall be a lien of the first priority on the property in the particular local government. Such a lien shall remain in effect until the taxes and interest are paid.

(c) The tax deferrals created by this part shall not be subject to the statutory penalties imposed on delinquent taxes, and the lien created in the local government shall not be subject to any applicable statute of limitation.



§ 7-64-105 - Termination of deferral.

(a) Deferrals on payment of real property taxes granted under the terms of this part shall be terminated:

(1) Upon the death of the person to whom the deferral was granted and that person's surviving spouse if such spouse meets the terms and conditions of this chapter; or

(2) When the residence is sold.

(b) When such termination is by death, such taxes and interest shall be due and payable within eighteen (18) months of such termination or the settlement of the estate, whichever occurs first.

(c) When such termination occurs as a result of the sale of the property, all unpaid taxes and interest on the taxes shall become due and payable within sixty (60) days. A deed for the sale of such property shall not be accepted for recordation in the office of the county register of deeds until all taxes and interest have been paid.



§ 7-64-106 - Powers of state board of equalization.

(a) The state board of equalization is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the administration of this part, and such rules and regulations shall be administered by the state division of property assessments.

(b) Such board shall have jurisdiction to conduct through its hearing examiner a hearing regarding the complaint and appeal of any person or official arising under this chapter; provided, that notice of the complaint and appeal is received in the office of the executive secretary for the state board of equalization within forty-five (45) days of the date written notice is sent of the action that is the subject of the appeal.

(c) Any action by the state board of equalization shall be final and conclusive, subject to judicial review.



§ 7-64-107 - Applicability of provisions -- Filing and approval of applications.

(a) If this part is applicable only in a municipality, application may be made to the appropriate municipal official in accordance with subsections (b) and (c), and, upon approval of the application, a deferral of payment of real property taxes on such residence shall be granted as provided in this part.

(b) When the property is within the boundaries of any municipality, the deferral of real property taxes may also apply to municipal real property taxes, and the trustee shall furnish a copy of each approved application to the appropriate official of such municipality.

(c) If the deferral of real property taxes is effective in a municipality, the application shall be filed with and approved by the appropriate municipal official in the same manner as the trustee until this part is also effective in the county, after which the approval of the trustee shall be for both county and municipality.



§ 7-64-108 - Construction of part.

It is the legislative intent that this part be strictly construed so that the benefits of this part shall be extended only as specifically provided for in this part.






Part 2 - Chapter 659 Deferral

§ 7-64-201 - Localities authorized to provide deferrals.

(a) The legislative body of any county or municipality may provide by resolution that:

(1) Any taxpayer or spouse who is sixty-five (65) years of age or older and who owns residential property as such person's principal place of residence shall pay taxes on such property as any other taxpayer, but taxes on the property in the amount that exceeds such person's property tax for the year 1979 may be deferred at the interest rate provided for in this part, with such deferred taxes to remain a lien upon the property as provided in this part;

(2) Any taxpayer who reaches sixty-five (65) years of age on or before March 27, 1980, who owns residential property as such person's principal place of residence shall thereafter pay taxes on such property in the same amount as other taxpayers, but that any taxes in excess of the 1979 taxes may be deferred until the date of sale of such property or the date of death of the taxpayer, or the death of the surviving spouse, and that any taxpayer who reaches sixty-five (65) years of age after March 27, 1980, may defer any taxes in excess of the amount in effect in the year such person becomes sixty-five (65) years of age subject to the other provisions of this part; and

(3) Any taxpayer who is sixty-five (65) years of age or older who purchases residential property as such person's principal place of residence after such person's sixty-fifth birthday may defer taxes in excess of the amount of tax in the year such person purchased the property subject to this part.

(b) Whenever the fair market value of such property is increased as the result of improvements to such property after March 27, 1980, then the assessed value of such property shall be adjusted to include such increased value, and the taxes shall also be increased proportionally with the increased value, which increased value shall not be subject to the benefits of the tax deferment provided for in this part.

(c) In the event the taxpayer's principal place of residence is on a farm or plot of ground larger than one (1) acre, the benefits of this part shall be limited to the principal residence and not in excess of one (1) acre of ground.



§ 7-64-202 - Taxpayer income -- Limitation on eligibility. [For contingent amendment, see the Compiler's Notes.]

No taxpayer or taxpayers whose income exceeds twelve thousand dollars ($12,000) annually shall be eligible for the tax deferral provided for in this part.



§ 7-64-203 - Determining income limitation. [For contingent amendment, see the Compiler's Notes.]

Any taxpayer who owns residential property as such taxpayer's principal place of residence, whose combined annual income from all sources is less than twelve thousand dollars ($12,000), or in the event of a married couple or in the event more than one (1) person is living permanently in the principal residence, this limitation of twelve thousand dollars ($12,000) on income from all sources shall apply to the combined income of both the husband and wife and/or all family members residing in the residence.



§ 7-64-204 - Other laws superseded.

The tax deferrals referred to in this part shall not be subject to penalties as provided for in Tennessee statutes for delinquent taxes and shall not be subject to the statutes of limitations and collection of delinquent taxes as opposed to deferred taxes, as it is declared the legislative intent of this part to extend these benefits only to the extent of the deferral specifically provided for in this part and to suspend the operation of §§ 67-1-701 and 67-5-1804 to the extent necessary to accomplish the purposes of this part.



§ 7-64-205 - Claim by surviving spouse.

In the event of the death of one (1) spouse of a married couple who has qualified under this part, if the surviving spouse is over fifty (50) years of age, that spouse can continue to claim the deferral benefits subject to the tax lien already accumulated against the property.



§ 7-64-206 - Limitation on value of principal residence. [For contingent repeal of this section, see the Compiler's Notes.]

The limitation on value of the principal place of residence shall be under fifty thousand dollars ($50,000) and shall be determined by the appraised fair market value as it appears on the records of the county assessor and not the reduced assessment.



§ 7-64-207 - Applications -- Fee -- Determination of eligibility.

(a) The state division of property assessments shall prepare an application form to be approved by the state board of equalization for such deferrals, which shall contain the following information and such additional information as may be required by the state board of equalization:

(1) Name and address of the applicant or applicants;

(2) Date and place of birth of applicant or applicants;

(3) Relationship between the applicants;

(4) Description and location, by civil district, of the property;

(5) Name of the person or persons holding title to the property;

(6) Name and address of any mortgage or lien holder;

(7) The amount of any mortgage or lien against such property; and

(8) Oath or verification of the information and disclosure by the applicant or applicants.

(b) Such application shall be accompanied by a fee in the amount of six dollars ($6.00) to be used to defray any expenses in the processing of such application.

(c) The trustee or municipal collector of taxes shall make a final determination of eligibility of the applicant.



§ 7-64-208 - Rules and regulations -- Hearings by state board of equalization.

(a) The state board of equalization is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the administration of this part, and such rules and regulations shall be administered by the state division of property assessments.

(b) The state board of equalization shall have jurisdiction to conduct through its hearing examiner a hearing regarding the complaint and appeal of any person or official arising under this part; provided, that notice of the complaint and appeal is received in the office of the executive secretary for the state board of equalization within forty-five (45) days of the date written notice is sent of the action that is the subject of the appeal. Any action by the state board of equalization shall be final and conclusive, subject to judicial review.



§ 7-64-209 - Interest -- Lien for unpaid taxes. [For contingent amendment, see the Compiler's Notes.]

In the event of a sale of the property, the deferred taxes shall not be submitted to penalty as provided for delinquent taxes, but shall be subject to interest at the rate of ten percent (10%) per annum, and the accrued taxes and interest at ten percent (10%) per annum shall remain a first lien on the property in favor of the local government involved until paid and without being subject to the statutes of limitations.



§ 7-64-210 - Termination of deferral. [For contingent amendment, see the Compiler's Notes.]

The deferred payments shall not only become due and payable at the time of sale of the residence and at time of death of the beneficiary hereunder, but shall also become due and payable in the event of change of use of the property from the principal place of residence of the beneficiary or beneficiaries.



§ 7-64-211 - Disabled persons and veterans -- Eligibility.

The deferral benefits provided for in this part shall also be extended to totally and permanently disabled taxpayers, as defined by § 67-5-703, and disabled veterans as defined in § 67-5-704.



§ 7-64-212 - Application deadline.

Applications for deferral of real property taxes shall be made annually on or before March 1 of each year, unless a later date for applications is provided by resolution of the legislative body of the county or municipality authorizing the program. Any applications received by the county trustee or collector of municipal taxes after the appropriate date shall be considered for deferral of real property taxes for the following tax year.









Chapter 65 - Parking Authority Act

§ 7-65-101 - Short title.

This chapter shall be known and may be cited as the "Parking Authority Act."



§ 7-65-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" or "parking authority" means any public corporation organized pursuant to this chapter;

(2) "Board" means the governing body of any authority created pursuant to this chapter;

(3) "Bonds" means bonds, notes, interim certificates or other obligations of an authority issued by its board of directors pursuant to this chapter;

(4) "Executive officer" means, with respect to a city or town, the mayor or other officer of the city or town exercising similar executive powers, and with respect to a county, means the county mayor or other officer of the county exercising similar executive powers;

(5) "Existing parking authority" means any public corporation or body politic and corporate or agency of the state of Tennessee or of any city or town in the state created by special or private act primarily for the purpose of planning, constructing, financing or operating parking facilities;

(6) "Governing body" means the body in which the general legislative powers of a municipality, county, or counties having a metropolitan form of government are vested;

(7) "Municipality" means any county or incorporated city or town in this state with respect to which an authority may be organized; and

(8) "Project" means a lot or lots, buildings and structures above, at or below the surface of the earth, including, but not limited to, rights-of-way, equipment, entrances, exits, driveways, approaches, ramps, garages, meters, pedestrian ways, fencing, landscaping and all other facilities and accessories necessary or desirable for or in connection with the parking or storing of vehicles of any kind, and ancillary spaces, uses, and structures related to, located within or adjacent to the facilities and accessories.



§ 7-65-103 - Purpose of chapter -- Liberal construction.

(a) It is hereby determined and declared that the free circulation of traffic of all kinds through the streets and roads of counties, cities and towns in this state is necessary to the health, safety and general welfare of the public. It is further determined and declared that the greatly increased use of motor vehicles of all kinds by the public has caused serious traffic congestion in certain areas of this state, and that inadequate parking facilities for vehicles have contributed to this congestion, not only to the point of seriously interfering with the primary use of such thoroughfares, but also of impeding rapid and effective firefighting and the disposition of police matters.

(b) It is the intention of the general assembly to authorize the incorporation in the several municipalities in this state of public corporations to acquire, by purchase or otherwise, own, operate, lease and dispose of properties, to the end that such public corporations may be able to reduce this parking crisis by providing sufficient off-street parking facilities and to further incorporate such facilities within projects encompassing the full range of transportation modes relating to off-street parking, including, but not limited to, pedestrian ways, public transit and other modes of public and private transportation properly located in residential, commercial and industrial areas of the several municipalities in this state, and to vest such public corporations with all powers that may be necessary to enable them to accomplish such purposes.

(c) This chapter shall be liberally construed in conformity with such intention.



§ 7-65-104 - Application -- Approval -- Existing authorities.

(a) Whenever any number of natural persons, not fewer than three (3), a majority of whom are duly qualified electors of and taxpayers in the municipality, files with the governing body of the municipality an application in writing seeking permission to apply for the incorporation of a parking authority of such municipality, the governing body shall proceed to consider such application. If the governing body, by appropriate resolution duly adopted, finds and determines that it is wise, expedient, necessary or advisable that the authority be formed, authorizes the persons making such application to proceed to form such authority, approves the form of certificate of incorporation proposed to be used in organizing the authority, then the persons making such application shall execute, acknowledge and file a certificate of incorporation for the authority as provided in § 7-65-106.

(b) Any existing parking authority may elect to be governed by this chapter upon application as provided in this section; provided, that provision has been made for the dissolution of such existing parking authority in accordance with the private or special act creating or authorizing the creation of the parking authority. Any such dissolution pursuant to this subsection (b) shall become finally effective only upon the approval of the certificate of incorporation of the authority by the secretary of state and the recording of the certificate of incorporation in the secretary of state's office as provided in § 7-65-106. The authority shall assume the operation of any facilities of the existing parking authority and shall account for any revenues from the existing parking authority in such a manner as not to impair the obligations of contract with reference to any bond issue or other legal obligation of the existing parking authority, and the authority shall fully preserve and protect the contract rights vested in the owners of any such bonds, obligations or contractual interests. The board of directors of such existing parking authority shall be qualified to act as applicant for the creation of an authority, notwithstanding any other provision of this section.

(c) No authority may be formed unless such application shall have first been filed with the governing body of the municipality and the governing body shall have adopted a resolution as provided in this section.



§ 7-65-105 - Certificate of incorporation.

(a) The certificate of incorporation shall set forth:

(1) The names and residences of the applicants, together with a recital that a majority of them are electors of and taxpayers in the municipality;

(2) The name of the authority, which shall be the parking authority of the ____________________ of ____________________, the blank spaces to be filled in with the name of the municipality, if such name shall be available for use by the authority and, if not available, then the incorporators shall designate some other similar name that is available;

(3) A recital that permission to organize the authority has been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of such resolution;

(4) The location of the principal office of the authority, which shall be in the municipality;

(5) The purposes for which the authority is proposed to be organized;

(6) The number or minimum number of directors of the authority;

(7) The period for the duration of the authority, which may be for a fixed term of years, may expire at the end of a period of six (6) years, unless by resolution of the governing body a renewal of the term is approved, or may be perpetual; and

(8) Any other matter that the applicants may choose to insert in the certificate of incorporation, which shall not be inconsistent with this chapter or with the laws of the state.

(b) The certificate of incorporation shall be subscribed and acknowledged by each of the applicants before an officer authorized by the laws of Tennessee to take acknowledgments to deeds.

(c) In the event an existing parking authority elects to be governed by this chapter, the certificate of incorporation shall contain such of the recitals set out in subsection (a) as may be appropriate under the circumstances.



§ 7-65-106 - Filing with and approval by secretary of state -- Corporate existence.

(a) When executed and acknowledged in conformity with § 7-65-105, the certificate of incorporation shall be filed with the secretary of state.

(b) The secretary of state shall then examine the certificate of incorporation. If the secretary of state finds that the recitals contained in the certificate of incorporation are correct, that there has been compliance with the requirements of § 7-65-105, and that the name is not identical with or so nearly similar to that of another authority already in existence in this state as to lead to confusion and uncertainty, the secretary of state shall approve the certificate of incorporation and record it in an appropriate book or record in the secretary of state's office.

(c) When such certificate has been so made, filed and approved, the applicants shall constitute a public corporation under the name set out in the certificate of incorporation.



§ 7-65-107 - Amendment of certificate of incorporation.

(a) The certificate of incorporation may at any time and from time to time be amended so as to make changes in the certificate of incorporation and make and add any provisions to the certificate of incorporation that might have been included in the certificate of incorporation in the first instance.

(b) An amendment to the certificate of incorporation shall be effected in one (1) of the following means:

(1) The members of the board of directors of the authority shall file with the governing body of the municipality an application, in writing, seeking permission to amend the certificate of incorporation, specifying in such application the amendment proposed to be made. Such governing bodies shall consider such application and, if it shall by appropriate resolution duly find and determine that it is wise, expedient, necessary or advisable that the proposed amendment be made and shall authorize the amendment to be made, and shall approve the form of the appropriate amendment, then the persons making such application shall execute an instrument embodying the amendment specified in such application, and shall file the amendment with the secretary of state. The proposed amendment shall be subscribed and acknowledged by each member of the board of directors before an officer authorized by the laws of Tennessee to take acknowledgments to deeds. The secretary of state shall thereupon examine the proposed amendment and, if the secretary of state finds that there has been compliance with the requirements of this section and the proposed amendment is within the scope of what might be included in the original certificate of incorporation, the secretary of state shall approve the amendment and record it in an appropriate book in the secretary of state's office. When such amendment has been so made, filed and approved, it shall thereupon become effective and a certificate of incorporation shall thereupon be amended to the extent provided in the amendment; or

(2) The governing body of a municipality may amend the certificate of incorporation by the adoption of an appropriate resolution that finds that it is wise, expedient, necessary or advisable that the amendment be made. The resolution shall approve the form of the proposed amendment, and upon adoption, the governing body shall authorize the chief executive officer to execute an instrument embodying the amendment specified in the resolution and file the amendment with the secretary of state. The proposed amendment shall be subscribed and acknowledged by the chief executive officer before an officer authorized by the laws of Tennessee to take acknowledgment of deeds. The secretary of state shall thereupon examine the proposed amendment and, if the secretary of state finds that there has been compliance with the requirements of this section and the proposed amendments are within the scope of what might be included in the original certificate of incorporation, the secretary of state shall approve the amendment and record it in an appropriate book in the secretary of state's office. When such amendment has been so made, filed and approved, it shall thereupon become effective and a certificate of incorporation shall thereupon be amended to the extent provided in the amendment.

(c) No certificate of incorporation shall be amended except in the manner provided in this section.



§ 7-65-108 - Board of directors.

(a) The authority shall have a board of directors in which all powers of the authority shall be vested and that shall consist of any number of directors, no fewer than five (5), a majority of whom shall be duly qualified electors of and taxpayers in the municipality. The directors shall serve as such without compensation, except that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties under this chapter. No director shall be an officer or employee of the municipality. The directors shall be appointed by the executive officer of the municipality with the approval of the governing body of the municipality, and they shall be so appointed that they shall hold office for staggered terms. At the time of the appointment of the first board of directors, the executive officer of the municipality shall divide the directors into three (3) groups containing as near equal whole numbers as possible. The first term of the directors included in the first group shall be two (2) years, the first term of the directors included in the second group shall be four (4) years, the first term of the directors included in the third group shall be six (6) years, and thereafter the terms of all directors shall be six (6) years; provided, that, if at the expiration of any term of office of any director, a successor has not been appointed, then the director whose term shall have expired shall continue to hold office until such director's successor shall have been so appointed.

(b) In the event that an existing parking authority shall elect to be governed by this chapter, the executive officer of the municipality, with the approval of the governing body of the municipality, may appoint as directors of the authority the members of the board of directors of the existing parking authority serving immediately prior to its dissolution, and such directors shall thereafter serve in accordance with this section.

(c) The directors shall meet and organize as a board and shall elect one (1) of their members as chair, one (1) as vice chair, one (1) as treasurer and one (1) as secretary, and such officers shall annually be elected thereafter in a like manner. The duties of secretary and treasurer may be performed by the same director. Any action taken by the directors under this chapter may be authorized by resolution at any regular or special meeting, and such resolution shall take effect immediately and need not be published or posted.



§ 7-65-109 - Purpose and powers of authority.

(a) Authorities are authorized to be created to conduct necessary research activity; to maintain current data leading to efficient operation of off-street parking facilities, for the fulfillment of public needs for parking and the relation of parking to public transit and other public and private transportation modes, and to pedestrian ways; to promote safe and efficient access to and circulation within certain congested areas; to establish a permanent coordinated system of parking facilities and planning, designing, locating, financing, acquiring, holding, constructing, improving, maintaining and operating, owning, leasing, either in the capacity of lessor or lessee, land and facilities to be devoted to the parking of vehicles of any kind and the integration with related transportation systems and facilities.

(b) The authority may exercise all powers necessary or convenient for performing the purposes set forth in subsection (a), including, but not limited to, the following:

(1) Have succession in its corporate name for the period specified in the certificate of incorporation, unless sooner dissolved as provided in § 7-65-119;

(2) Sue and be sued and prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Have and use a corporate seal and alter the seal at pleasure;

(4) Make contracts of every name and nature, including property and liability insurance, and execute all instruments necessary or convenient for the carrying on of its business;

(5) Acquire, whether by purchase, construction, exchange, gift, or otherwise, lease as lessee, and improve, maintain, extend, equip and furnish one (1) or more projects, which projects may be either within or without the corporate limits of the municipality with respect to which the authority was organized, including all real, personal, mixed, tangible or intangible properties or any interest in those properties that the board of directors of the authority may deem necessary in connection with the projects, and regardless of whether or not any such projects shall then be in existence;

(6) Apply for, receive and accept grants for or in aid of any of its proper purposes from the United States or any agency of the United States, and from the state, any department or agency of the state, and any political subdivision of the state, and receive and accept money, property, labor or other things of value from any source whatever;

(7) Maintain and operate any or all projects of the authority as provided in § 7-65-110;

(8) Lease to any individual, partnership, firm, corporation or municipality any or all of its projects upon such terms and conditions as the board of directors shall deem proper and charge and collect rent for the lease and terminate any such lease upon the failure of the lessee to comply with any of the obligations of the lease, and include in any such lease, if desired, provisions that the lessee shall have options to renew the term of the lease for such period or periods and at such rent as shall be determined by the board of directors of the authority or purchase any or all of the projects of the authority or that upon payment of all the indebtedness of the authority it may lease or convey any or all of its projects to the lessees of the projects, with or without consideration;

(9) Enter into contracts with the state, municipalities, corporations or authorities for the use of any project of the authority and fixing the amount to be paid for the use of the project;

(10) Sell, exchange, donate, and convey any or all of its properties to the municipality or to any other municipality or public body or instrumentality or agency of the state or any county or incorporated city or county in the state, whenever its board of directors shall find any such action to be in furtherance of the purposes for which the authority was organized, or, except as provided in subdivision (b)(8), convey any such properties to any private person, corporation, or other private entity at not less than the appraised value of the property;

(11) Borrow money and issue bonds for the purposes of carrying out any of its powers;

(12) As security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection with the bonds, mortgage and pledge any or all of its projects or any part or parts of the projects, whether then owned or thereafter acquired, and pledge all or any part of the revenues and receipts from the bonds or from any thereof, or funds received by the authority from any other sources;

(13) Enter into contracts with any individual, partnership, firm, corporation or municipality pursuant to which such other party shall manage the operation of any or all of the projects of the authority, and agree to such terms and conditions as are determined to be expedient by the board of directors;

(14) Enter into contracts with any individual, partnership, firm, corporation or municipality by which the authority is to manage and maintain, and collect fees, charges and other revenues from parking facilities owned by such other party, including contracts whereby the authority manages, maintains and collects the revenues from on-street parking meters or other facilities owned or controlled by municipalities of this state;

(15) Employ and pay compensation to such employees and agents, including attorneys, as the board of directors shall deem necessary for the business of the authority;

(16) Enter into contracts of group insurance for the benefit of its employees, and set up a retirement or pension fund for such employees, similar to that existing in the municipality with respect to which the authority is created;

(17) Cooperate with the state, any county, city, town, public corporation, agency, department, or political subdivision of the state, and make such contracts with them as the board of directors may deem advisable to accomplish its corporate purposes; and

(18) Exercise all powers expressly given in its certificate of incorporation or necessarily incident to those powers, and establish bylaws and make all rules and regulations not inconsistent with the certificate of incorporation or this chapter, deemed expedient for the management of the authority's affairs.

(c) Any meeting held by the board of directors for any purpose whatsoever shall be open to the public upon notice being duly given in accordance with the laws of this state.

(d) Any lease of a project entered into pursuant to this chapter shall provide for rentals that, with other revenue derived from the project or otherwise available to the authority will be adequate to pay principal of and interest on such bonds as the same falls due, and pay such expenses of operating and maintaining the project as the board of directors shall determine to be necessary.

(e) Notwithstanding any law to the contrary, no provision of this chapter shall be construed to permit or to authorize any parking authority to exercise the power of eminent domain.



§ 7-65-110 - Operation of projects.

(a) The authority, while operating any or all of its projects, has the power to make and enforce rules and regulations governing the use of any project and to fix, alter, charge and collect rents and other charges for the use of its facilities, at reasonable rates, to be determined exclusively by its board of directors, for the purpose of providing for the payment of the expenses of the authority, the construction, improvement, repair, maintenance and operation of its projects, the payment of the principal of and interest on its bonds, and to fulfill the terms and provisions of any agreements made with the purchasers or holders of any such bonds or with the municipality with respect to which the authority was created.

(b) The authority has the power to lease adjunct portions of any project for commercial use, public or private, by the lessee, when, in the opinion of the board of directors, such leasing is desirable and feasible in order to assist in defraying the expenses of the authority. When, in the opinion of the board of directors, the space above any project is not needed for parking purposes, the authority may lease the right to develop the air space above any project for commercial uses other than parking, together with the right to use and occupy such space within the project as may be necessary for the purposes of access to and support of structures occupying the space above such project.



§ 7-65-111 - Bonds and notes.

(a) Except as otherwise expressly provided in this chapter, all bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing, operation or sale by the authority of its projects or any thereof or from income received by the authority from its operation of other parking facilities or from such funds as the authority may receive from other sources as are legally available for such purpose, all as may be designated in the proceedings of the board of directors under which the bonds shall be authorized to be issued; provided, that notes issued in anticipation of the issuance of bonds may be retired out of the proceeds of such bonds. Such bonds may be executed and delivered by the authority at any time and from time to time, may be in such form and denomination and of such terms and maturities, may be in fully registered form or in bearer form registrable either as to principal or interest, or both, may bear such conversion privileges and be payable in such installments and at such time or times, not exceeding forty (40) years, from the date of the bonds, may be payable at such place or places whether within or without the state, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the authority, and may contain such provisions not inconsistent with this section, all as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued. If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the authority are authorized to be issued an option to redeem all or any part of the bonds as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited on the face of the bonds, but nothing contained in this section shall be construed to confer on the authority any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued. Any bonds of the authority may be sold at public or private sale for such price and in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance of the bonds. Issuance by the authority of one (1) or more series of bonds for one (1) or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds.

(b) Any bonds or notes of the authority at any time outstanding may at any time and from time to time be refunded by the authority by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding:

(1) The principal amount of the obligations being refinanced;

(2) Applicable redemption premiums on the bonds or notes;

(3) Unpaid interest on such obligations to the date of delivery or exchange of the refunding bonds;

(4) In the event the proceeds from the sale of the refunding bonds are to be deposited in trust as provided in subdivision (d)(2), interest to accrue on such obligations from the date of delivery to the date of maturity or to the first redemption date, whichever shall be earlier; and

(5) Expenses, premiums and commissions of the authority deemed by the board of directors to be necessary in connection with the issuance of the refunding bonds.

(c) Any such refunding may be effected whether the obligations to be refunded shall have then matured or shall thereafter mature, either by the exchange of the refunding bonds for the obligations to be refunded by the refunding bonds, with the consent of the holders of the obligations so to be refunded, or by sale of the refunding bonds and the application of the proceeds of the sale to the payment of the obligations to be refunded by the refunding bonds, and regardless of whether or not the obligations to be refunded were issued in connection with the same projects or separate projects, and regardless of whether or not the obligations proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(d) The principal proceeds from the sale of any refunding bonds shall be applied only as follows, either to:

(1) The immediate payment and retirement of the obligations being refunded; or

(2) The extent not required for the immediate payment of the obligations being refunded, then such proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded, and to any expenses incurred in connection with such refunding, but may also be used to pay interest on the refunding bonds prior to the retirement of the obligations being refunded. Money in any such trust fund may be invested in direct obligations of, or obligations the principal of and interest on which are guaranteed by, the United States government, or obligations of any agency or instrumentality of the United States government, or in certificates of deposit issued by a bank and trust company located in the state, if such certificates shall be secured by a pledge of any of such obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this subdivision (d)(2) shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded, but which shall not have matured and which shall not be presently redeemable.



§ 7-65-112 - Security for bonds.

The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues and receipts out of which the principal and interest shall be made payable, and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made. The resolution under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance or operation of the projects covered by the resolution, the fixing and collection of rents for any portions of the projects leased by the authority to others, the creation and maintenance of special funds from such revenues, limitations on the issuance of additional bonds and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this section. Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, mortgage and deed of trust were made shall have been fully paid or adequate provision shall be made for the payment of the principal and interest. In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security for the bonds, the payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage and deed of trust or any one (1) or more of the remedies.



§ 7-65-113 - Pledge of on-street parking revenues.

(a) Any authority operating a project financed from the proceeds of bonds issued pursuant to this chapter may pledge to the payment of the bonds, in addition to all other revenues, all or any portion of such moneys as may be received from on-street parking meters pursuant to an agreement with the municipality within which such project shall be situated.

(b) Upon adoption of an ordinance or resolution by its governing body, determining that a project financed and operated or proposed to be financed and operated within the municipality by an authority will be of benefit to the municipality in connection with its program of regulating and expediting vehicular traffic, and that the making available of on-street parking meter revenues to the authority will make the financing and operation of such project by the authority more feasible, resulting in increased benefits to the municipality and a more orderly flow of traffic, the municipality is authorized to enter into an agreement with the authority whereby the municipality shall pay over to the authority, as received, such portion of the revenues derived from its on-street parking meters as may be determined in such resolution; provided, that such revenues shall be used by the authority for the purpose of retiring indebtedness incurred in relation to the project. The municipality may covenant and agree in any such agreement to maintain its existing parking meters at their present locations and to maintain the charges for on-street metered parking at a rate at least equal to the rate in effect on the date of the agreement, and any such agreement may provide that the terms of the agreement may be enforced by the holder of any outstanding bonds of the authority to be affected by the agreement; provided, that all such provisions shall be subject to the right of the municipality to make changes and alterations pursuant to its police powers in regulating the flow of traffic.

(c) It is hereby determined that, in financing, acquiring and operating any such project, the authority is performing a vital public function and that the use of parking meter revenues for such purpose and the payment of the parking meter revenues to the authority constitutes a proper public purpose of the municipality.



§ 7-65-114 - Use of bond proceeds.

Proceeds of bonds other than refunding bonds issued by the authority may be used solely for the purpose of constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering, or extending any project or projects, including the payment of interest on the bonds during construction of any such project and for six (6) months after the estimated date of completion, the payment of engineering, fiscal, architectural and legal expenses incurred in connection with such project and the issuance of the bonds, and the establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds in the event of a deficiency in the revenues and receipts available for such payment.



§ 7-65-115 - Exemption from taxation.

The authority is hereby declared to be performing a public function in behalf of the municipality with respect to which the authority is organized and to be a public instrumentality of such municipality. Accordingly, the authority and all properties at any time owned by the authority and the income from the properties, and all bonds issued by the authority and the income from the bonds shall be exempt from all taxation in the state. Also, for purposes of the Tennessee Securities Act of 1980, compiled in title 48, chapter 1, part 1, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state.



§ 7-65-116 - Nonliability of municipality.

The municipality shall not, in any event, be liable for the payment of principal of or interest on any bonds of the authority, or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever. In the event bonds of the authority are issued for a term greater than the life of the authority, the creating municipality shall assume the obligation of the bonds from and after the expiration of the period of duration of the authority.



§ 7-65-117 - Municipal leases and contracts with authorities -- Tax.

(a) Any municipality is authorized to enter into such leases or projects, or parts of projects, from an authority, for such term or terms and upon such conditions as may be determined by the governing body of such municipality, notwithstanding and without regard to the restrictions, prohibitions, or requirements of any other law, whether public or private; provided, that any such project or part of a project is situated within the municipality.

(b) Whenever, and as often as a municipality enters into a lease with an authority under this chapter, the governing body of such municipality shall provide by ordinance or resolution, as the case may be, for the levy and collection of a direct annual tax sufficient to pay the annual rent payable under such lease as and when it becomes due and payable, and to pay any expenses of maintaining and operating the project required to be paid by the municipality under the terms of such lease or by instrument collateral to the lease; provided, that the ordinance or resolution may provide that the tax levy in each year shall be abated to the extent that there are on hand revenues from the operation of the leased project or any other funds of the municipality that are legally available for the making of rental payments under the lease. Such tax shall be assessed, levied, collected and paid in like manner as other taxes of the municipality and shall be in addition to all other taxes now or hereafter authorized to be levied by the municipality. Such tax shall not be included within any statutory or other limitation of rate or amount for such municipality, but shall be excluded from any statutory or other limitation of rate or amount and be in addition to any statutory or other limitation of rate or amount and in excess of any statutory or other limitation of rate or amount, notwithstanding and without regard to the prohibitions, restrictions or requirements of any other law, whether public or private. There shall be set aside from such tax levy into a special fund an amount sufficient for the payment of the annual rent, and the money in such fund shall be used exclusively for such purpose and shall not be used for any other purpose until the annual rent has been paid in full.



§ 7-65-118 - Nonprofit corporation -- Disposition of earnings.

The authority shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors of the authority shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the authority, then any net earnings of the authority thereafter accruing shall be paid to the municipality with respect to which the authority was organized; provided, that nothing contained in this section shall prevent the board of directors from transferring all or any part of its properties in accordance with the terms of any lease entered into by the authority.



§ 7-65-119 - Completion of corporate purpose -- Dissolution.

Whenever the board of directors of the authority, by resolution, determines that there has been substantial compliance with the purposes for which the authority was formed, and all bonds theretofore issued and all obligations theretofore incurred by the authority have been fully paid, then the members of the board of directors shall thereupon execute and file for record in the office of the secretary of state a certificate of dissolution reciting such facts and declaring the authority to be dissolved. Such certificate of dissolution shall be executed under the corporate seal of the authority. Upon the filing of such certificate of dissolution, the authority shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the municipality, and possession of such funds and properties shall forthwith be delivered to such municipality.



§ 7-65-120 - Joint operation.

The powers conferred upon authorities created under this chapter may be exercised by two (2) or more such authorities acting jointly. Two (2) or more municipalities may, by acting jointly, incorporate an authority to effectuate the purposes of this chapter. When two (2) or more municipalities incorporate such an authority, each and every requisite pertaining to the application for incorporation, qualifications of applicants, certificate of incorporation and amendment of certificate shall be incumbent, in like manner, upon each municipality joining in the creation of such authority.



§ 7-65-121 - Law complete in itself.

No proceedings, notice, filing or approval shall be required for the organization of the authority or the issuance of any bonds or any instrument as security for the bonds, except as provided in this chapter, notwithstanding any other law to the contrary; provided, that nothing in this chapter shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power over the authority of any official or agency of the state and its governmental subdivisions that may be otherwise provided by law.



§ 7-65-122 - Project sites.

Any municipality may acquire a project site by gift, purchase, eminent domain or lease, and may transfer any project site to an authority by sale, lease or gift. Such transfer may be authorized by resolution of the governing body of the municipality without submission of the question to the voters, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law. Such project site may be within or without the municipality or partially within and partially without the municipality.



§ 7-65-123 - Powers additional to those granted by other laws.

The powers conferred by this chapter shall be in addition and supplementary to, and the limitations in this chapter shall not affect the powers conferred by, any other general, special or local law. Projects may be acquired, purchased, constructed, reconstructed, improved, bettered and extended and bonds may be issued under this chapter for such purposes, notwithstanding that any other general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local laws.



§ 7-65-124 - Applicability of chapter.

(a) This chapter shall only apply to counties having a population of more than fifty thousand (50,000), according to the 1970 federal census or any subsequent federal census.

(b) This chapter shall not apply to counties having a metropolitan form of government.

(c) This chapter shall apply to those counties having a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent federal census.






Chapter 66 - Tennessee Homestead Act

§ 7-66-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Homestead Act."



§ 7-66-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Administering agency" or "agency" means that organization that has been designated pursuant to the terms of this chapter to administer the Tennessee homestead program;

(2) "Conveyance property" means that real property that shall be subject to conveyance by sale or by lease upon compliance with certain conditions and terms;

(3) "Homestead agreement" or "agreement" means that contract between the homesteader and the administering agency relative to participation in the homestead program;

(4) "Homesteader" means that person, corporation, partnership, or joint venture that has been designated pursuant to this chapter to receive, lease, occupy, rehabilitate or renovate real properties declared to be held for the program as provided in this chapter; and

(5) "Program," "homestead program," or "Tennessee homestead program" means the plan of procedure as provided in this chapter by the Tennessee Homestead Act.



§ 7-66-103 - Purpose of chapter -- Property affected.

This chapter shall provide for an alternative method for the acquisition and the disposition of real property owned by units of local government. This property shall include, but shall not be limited to, the following:

(1) Real property brought in by units of local government at delinquent tax sales;

(2) Other real property purchased by units of local government;

(3) Real property made available by other local, state or federal governmental agencies; and

(4) Real property made available to the local units of government by a private party.



§ 7-66-104 - Election to participate in program.

(a) The local governing body of any county or municipality may, by resolution or by ordinance, elect to participate in this program.

(b) In the event a local governing body shall not elect to participate in this program, then acquisitions and dispositions of real property within the jurisdiction of such local governing body shall be governed under existing laws.



§ 7-66-105 - Implementation plan.

Upon election to participate in the program, the executive of the local unit of government shall develop an implementation plan, which shall be subject to majority approval by the local legislative body and shall include the following:

(1) Designation of the agency that shall administer the program. Such agency may be an existing agency or a new agency created for purposes of administering the program;

(2) A description of the method of selection of the properties that are to be assigned to participate under this chapter;

(3) A description of the conditions and criteria that shall be used to select homesteaders for participation in multi-family housing development;

(4) A description of the conditions and criteria that shall be used to select homesteaders for participation in single family housing units;

(5) A description of the conditions and criteria for conveyance of property to homesteaders, whether by deed or by lease;

(6) A description of building standards and codes that shall apply to the designated properties and the methods of monitoring these standards;

(7) A description of the approach that shall be taken to coordinate the homesteading program with state and federal agencies;

(8) A description of technical and financial assistance and incentives that shall be available to homesteaders;

(9) A description of the methods by which property shall be acquired and disposed of; and

(10) Other conditions and criteria as deemed to be in the public interest.



§ 7-66-106 - Properties assigned to program -- Notice -- Removal.

(a) Declaration of properties that shall be assigned to the program must be made by public notice.

(b) Properties declared to be in the program shall remain in such program until removed by the administering agency and public notice of such removal is given.



§ 7-66-107 - Provisions governing assigned property.

(a) Properties that have been assigned to the program shall be governed exclusively by the terms of this chapter.

(b) Properties assigned to the program originating from federal governmental agencies shall be administered, conveyed, and disposed of in the manner prescribed by the laws, rules and regulations pertaining to such properties.



§ 7-66-108 - Conveyance or leasing of real property.

(a) The administering agency shall convey or lease the real property acquired for purposes of this chapter to those persons who have been designated as homesteaders, subject to such terms and conditions as shall be established by the agency.

(b) (1) Upon compliance with such terms and conditions, that property that is designated as conveyance property shall be conveyed to the homesteader by fee simple title.

(2) Prior to the vesting of a fee simple title in the homesteader, any material failure by the applicant to carry out the homesteader's homestead agreement entered into pursuant to the terms of this chapter nullifies such agreement; the use and enjoyment of the property terminates; and all rights, title and interest in and to the property shall revert to the agency, except that the agency may grant the homesteader a specified period of time, not to exceed two (2) years, to come into compliance with the terms of the homestead agreement.

(c) (1) Any taxes, penalties, interest, and other fees assessed any property designated as homestead property under this chapter, and conveyed in accordance with the chapter, and title transferred in accordance with the terms and conditions as set forth by the local administering agency, shall be forgiven upon such transfer, if such forgiveness has been authorized by the legislative body of the affected municipality, or county, or both.

(2) Upon transfer, the property shall no longer be deemed homestead property and shall be subject to any and all taxes and assessments as prescribed by all other sections of the code.



§ 7-66-109 - Rules and regulations.

The director of the agency shall prescribe such rules and regulations, including rules and regulations establishing standards and methods for the inspection of the building, the measure of rehabilitation progress, and such other rules and regulations as may be necessary to carry out this chapter.



§ 7-66-110 - Exemption from taxation.

Any property held under this chapter with retention of the deed by the local governmental unit is deemed to be the property of the local governing unit held for public purposes and is exempt from property taxation.



§ 7-66-111 - Applicability of chapter.

This chapter shall only apply to any county having a population greater than seven hundred fifty thousand (750,000), according to the 1980 federal census or any subsequent federal census.






Chapter 67 - Sports Authorities Act of 1993

§ 7-67-101 - Short title.

This chapter shall be known and may be cited as the "Sports Authorities Act of 1993."



§ 7-67-102 - Legislative findings -- Purpose of chapter -- Liberal construction.

(a) It is hereby found and determined that:

(1) There is an immediate need to promote and further develop recreational opportunities in this state, by facilitating and equipping the acquisition, construction, and rehabilitation of sports complexes, stadiums, arenas and other recreational facilities, for the holding of professional and amateur athletic events;

(2) The development of such facilities will provide a means to attract and locate major professional team franchises in the state, enhance the state's image as a sports center, and encourage and foster economic development and prosperity;

(3) An authority is needed in individual communities to prepare comprehensive, long-range master plans for the orderly development of sports and recreational facilities and to promote sports and sports-related activities; and

(4) In many instances, effective cooperation between various units of government has been hampered because of inadequate statutory authority.

(b) It is the purpose of this chapter to address these findings by providing for the establishment of sports authorities to plan, promote, finance, construct, acquire, renovate, equip and enlarge buildings, sports complexes, stadiums, arenas, structures and facilities for public participation and enjoyment of professional and amateur sports, fitness, health and recreational activities. The primary purpose of any and all such facilities shall be the conduct of sports events, but use of these facilities need not be limited to those events.

(c) This chapter shall be liberally construed in conformity with its purpose.



§ 7-67-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" or "sports authority" means any public corporation organized pursuant to this chapter;

(2) "Bonds" or "revenue bonds" means bonds, notes, interim certificates or other obligations of an authority issued pursuant to this chapter, or pursuant to any other law, as supplemented by, or in conjunction with, this chapter;

(3) "Contracting party" or "other contracting party" means any party, including a municipality, to a sale contract, lease agreement or loan agreement, other than the authority;

(4) "Cost", as applied to any sports and recreational facility, means and includes the cost of acquisition or construction, the cost of labor, materials, and equipment, the cost of all lands, property rights, easements and franchises required; financing charges, interest and debt service prior to and during construction and up to one (1) year thereafter; costs of plans and specifications, services and estimates of costs and of revenues; costs of engineering and legal services; all expenses necessary or incident to determining the feasibility or practicability of such acquisitions or constructions; and administrative, legal and engineering expenses and such other expenses as may be necessary or incident to the acquisition or construction or the financing authorized in this chapter;

(5) "Governing body" means the body in which the general legislative powers of a municipality are vested, and in the case of counties means the legislative body of any county;

(6) "Loan agreement" means an agreement providing for an authority to loan the proceeds derived from the issuance of revenue bonds pursuant to this chapter to one (1) or more contracting parties to be used to pay the cost of one (1) or more projects and providing for the repayment of such loan by the other contracting party or parties, and which may provide for such loans to be secured by or evidenced by one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of the contracting party or parties, delivered to the authority or to a trustee under the indenture pursuant to which the bonds were issued;

(7) "Municipality" means any county, metropolitan government or incorporated city or town in this state with respect to which an authority may be organized;

(8) "Project" means any building, sports complex, stadium, arena, sports and recreational facility, or any other structure or facility constructed, leased, equipped, renovated or acquired for any of the purposes set forth in this chapter, and also includes, but is not limited to, roads, streets, highways, curbs, bridges, flood control facilities, and utility services, such as water, sanitary sewer, electricity, gas and natural gas, and telecommunications that are constructed, leased, equipped, renovated or acquired as a supporting system or facility for any of the purposes set forth in this chapter; provided, that such supporting system or facility is dedicated for public use;

(9) "Revenues" of a project means all revenues derived from and on account of a project, directly or indirectly, including payments under a lease or sale contract and repayments under a loan agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of a lessee or contracting party delivered as provided in this chapter, and any revenues pledged by a municipality;

(10) "Sale contract" means a contract providing for the sale of one (1) or more projects to one (1) or more contracting parties and includes a contract providing for payment of the purchase price in one (1) or more installments. If the sale contract permits title to the project to pass to the other contracting party or parties prior to payment in full of the entire purchase price, it shall also provide for the other contracting party or parties to deliver to the authority or to the trustee under the indenture pursuant to which the bonds were issued one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of such contracting party or parties providing for timely payments, including, but not limited to, interest on notes, debentures, bonds or other secured or unsecured debt obligations for the balance of the purchase price, at or prior to the passage of such title;

(11) "Sports and recreational facilities" means and includes facilities for any and all types of sports and recreational pursuits, including, but not limited to, football, basketball, baseball, soccer, track and field meets, swimming and diving meets, and any and all other sports, games, events or exhibitions that add to the recreational enrichment of the community; and

(12) "State" means the state of Tennessee and, unless otherwise indicated by the context, any agency, authority, branch, bureau, commission, corporation, department or instrumentality of the state, now or hereafter existing.



§ 7-67-104 - Application for incorporation to governing body of municipality.

Any number of natural persons, not fewer than three (3), each of whom are duly qualified voters of the municipality, may file with the governing body of the municipality an application in writing seeking permission to apply for the incorporation of a sports authority of such municipality. If the governing body, by appropriate resolution duly adopted, finds and determines that it is wise, expedient, necessary or advisable that the authority be formed, authorizes the persons making such application to proceed to form such authority and approves the form of corporate charter proposed to be used in organizing the authority, then the persons making such application shall execute, acknowledge and file a charter for the authority as provided in § 7-67-106. No authority may be formed unless such application has first been filed with the governing body of the municipality and the governing body has adopted a resolution as provided in this section.



§ 7-67-105 - Charter contents.

(a) The charter shall set forth:

(1) The names and residences of the applicants, together with a recital that each of them is a voter in the municipality;

(2) The name of the authority, which shall be the sports authority of the city, or county, of ____________________, where the blank is to be filled in with the name of the city or county, if such name is available for use by the authority, and if not available, then the incorporators shall designate some other similar name that is available;

(3) A recital that permission to organize the authority has been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of such resolution;

(4) The location of the principal office of the authority;

(5) The purposes for which the authority is proposed to be organized;

(6) The number of directors of the authority;

(7) The period, which may be perpetual, for the duration of the authority;

(8) A provision addressing conflicts of interest of members of the boards of directors of the sports authority; and

(9) Any other matter that the applicants may choose to insert in the charter that is not inconsistent with this chapter or with the laws of the state.

(b) The charter shall be subscribed and acknowledged by each of the applicants.



§ 7-67-106 - Filing of charter.

When executed and acknowledged in conformity with § 7-67-105, the charter shall be filed with the secretary of state. The secretary of state shall examine the charter and, if the secretary of state finds that the recitals contained in the charter are correct, that the requirements of § 7-67-104 have been complied with, and that the name is not identical with or so nearly similar to that of another authority already in existence in this state as to lead to confusion and uncertainty, the secretary of state shall approve the charter and accept it for filing. When such charter has been so made, filed and approved, the authority shall constitute a public corporation under the name set out in the charter.



§ 7-67-107 - Amendment of charter.

The charter may, at any time and from time to time, be amended in a manner not inconsistent with § 7-67-105. Any such amendment shall be adopted in the following manner: the board of directors of the authority shall file with the governing body of the municipality with which the application for the creation of the authority was filed an application in writing seeking permission to amend the charter, setting forth the proposed amendment to be made. If that sovereign body, by appropriate resolution, finds and determines that it is wise, expedient, necessary or advisable that the proposed amendment be made and authorizes the amendment to be made, approving the form of the proposed amendment, then the chair of the board of directors of the authority shall execute an instrument embodying the amendment, and shall file the amendment with the secretary of state. The secretary of state shall examine the proposed amendment and, if the secretary of state finds that the requirements of this section have been complied with, the secretary of state shall approve the amendment and accept it for filing in an appropriate book in the secretary of state's office. When such amendment has been so made, filed and approved, it shall become effective.



§ 7-67-108 - Board of directors -- Officers -- Meetings public.

(a) (1) The authority shall have a board of directors in which all corporate powers of the authority shall be vested. The board shall consist of no fewer than seven (7) directors, all of whom shall be duly qualified voters of the municipality. A director shall serve without compensation, except that the authority may reimburse a director for actual expenses incurred in the performance of a director's duties. A director may not be an elected official or employee of the municipality. The governing body of the municipality shall appoint the directors. The directors shall have staggered terms.

(2) When the initial board of directors is appointed, the governing body of the municipality shall divide the directors into three (3) groups containing substantially equal numbers. The initial term of the directors included in the first group shall be two (2) years; the initial term of the directors included in the second group shall be four (4) years; the initial term of the directors included in the third group shall be six (6) years. All subsequent terms of directors shall be six (6) years; provided, that if at the expiration of any term of office of any director a successor has not been appointed, the director whose term of office has expired shall continue to hold office until the director's successor is appointed.

(3) In the case of authorities created pursuant to the approval of two (2) or more municipalities acting jointly, as provided in § 7-67-120, the number of directors appointed by the governing body of each municipality shall be as nearly equal as practicable.

(4) (A) In counties having a metropolitan form of government, there shall be no more than thirteen (13) directors. Nine (9) of such members of the board of directors shall be appointed based on residency, with at least one (1) director being appointed from each metropolitan public school district. Of the remaining four (4) members, one (1) director shall be a resident of each of the four (4) state senatorial districts. This subdivision (a)(4)(A) shall not affect the terms of the current members of the sports authority board of directors, but appointments shall be made for the new positions created by this subdivision (a)(4)(A), so as to meet the residency requirements established in this subdivision (a)(4)(A), as terms expire and vacancies occur.

(B) In counties having a metropolitan form of government and in municipalities having a population of more than six hundred thousand (600,000) or not less than forty-seven thousand three hundred (47,300) nor more than fifty thousand (50,000), according to the 1990 federal census or any subsequent federal census, the chief executive officer shall appoint the directors. The governing body of the metropolitan government or of such municipality shall by resolution confirm the appointments of the chief executive officer. When the chief executive officer makes the initial appointments, the chief executive officer shall designate which directors serve an initial term of two (2), four (4) and six (6) years, respectively. At least one (1) director shall be a female and at least one (1) director shall be of a racial minority.

(5) If a vacancy occurs in the position of director, the vacancy shall be filled in the same manner as the original term for the remainder of the unexpired term.

(b) The directors shall meet and organize as a board and shall elect one (1) of its members as chair, one (1) as vice chair, one (1) as secretary, and one (1) as treasurer, and such offices shall annually be filled in like manner. The duties of secretary and treasurer may be performed by the same director. In the event of the resignation or death of the chair, vice chair, secretary or treasurer, another member may be elected to fill the vacancy for the anticipated term of the chair, vice chair, secretary or treasurer.

(c) Any meeting of the board of directors for any purpose whatsoever shall be open to the public. Any action taken by the directors under this chapter may be authorized by resolution at any regular or special meeting. A majority of the board shall constitute a quorum for the transaction of business. The concurring vote of a majority of the directors voting at a meeting at which a quorum is present shall be necessary for the exercise of any of the powers granted by this chapter.



§ 7-67-109 - Powers of the authority.

Each sports authority created pursuant to this chapter shall be a public nonprofit corporation and a public instrumentality of the municipality with respect to which the authority is organized. The authority shall have the following powers, together with all powers incidental to the following powers or necessary for the performance of those powers, to:

(1) Have succession by its corporate name for the period specified in the charter, unless sooner dissolved as provided in § 7-67-119;

(2) Sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Have and use a corporate seal and alter the seal at pleasure;

(4) Acquire, whether by purchase, construction, exchange, gift, lease, or otherwise, and to improve, repair, extend, equip, furnish, operate and maintain one (1) or more projects, which projects shall be within at least one (1) of the municipalities with respect to which the authority shall have been created, including all real and personal properties that the board of directors of the authority may deem necessary in connection with the projects and regardless of whether or not any such projects shall then be in existence, and including the power to demolish such existing structures as may be on sites acquired when such structures are not needed for the project;

(5) Operate, maintain, manage, and enter into contracts for the operation, maintenance and management of any project undertaken, and to make rules and regulations with regard to such operation, maintenance and management;

(6) Employ, contract with, fix the compensation of, and discharge engineering, architectural, legal and financial experts, and such consultants, agents and employees, as may be necessary to carry out the purposes of this chapter and to provide for the proper construction, operation and maintenance of any project;

(7) Lease, rent and contract for the operation of all or any part of any project for sports and recreational facilities, and charge and collect rent for the project and terminate any such lease upon the failure of the lessee to comply with any of the obligations of the lease; and include in or exclude from any such lease provisions that the lessee shall have the option to renew the term of the lease for such period or periods and at such rent as shall be determined by the board of directors;

(8) Lease such space in a project as from time to time may not be needed for sports and recreational purposes to any other person, corporation, partnership or association for such purposes as the board of directors may determine are in the best interest of the authority or will help facilitate the purposes for which the authority was created, and upon such terms and in such manner as the board may determine;

(9) Fix and collect rates, rentals, fees and charges for the use of any and all of the sports and recreational facilities of the authority;

(10) Contract for the operation of concessions on or in any of the sports and recreational facilities of the authority;

(11) Advertise within or without the state any of the sports and recreational facilities of the authority;

(12) Sell, exchange, donate, and convey any or all of its properties, whenever the board of directors shall find any such action to be in furtherance of the purposes for which the authority was organized;

(13) Procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employer's liability, against any act of any member, officer or employee of the authority in the performance of the duties of such person's office or employment or any other insurable risk, as the board of directors, in its discretion, may deem necessary;

(14) Accept donations, contributions, revenues, capital grants or gifts from any individuals, associations, public or private corporations, and municipalities, the state or the United States, or any agency or instrumentality of the state or the United States, for or in aid of any of the purposes of this chapter and enter into agreements in connection with the donations, contributions, revenues, capital grants or gifts;

(15) Borrow money from time to time and, in evidence of any obligation incurred, issue and sell its revenue bonds in accordance with this chapter and the applicable provisions of title 9, chapter 21, in such form and upon such terms as its board of directors may determine and as approved by the governing body of the creating municipality, payable out of any revenues of the authority, including grants or contributions or other revenues specifically provided to the authority, for the purpose of acquiring, erecting, extending, improving, equipping, renovating or repairing any project or for any combination of such purposes, and demolishing structures on the project site and acquiring a site or sites necessary and convenient for such project, including, but without in any way limiting the generality of the foregoing, architectural, engineering, legal, consulting and financing expenses, and including an amount sufficient to meet the interest charges on such revenue bonds during such estimated period or periods as may elapse prior to the time when the project or projects may become revenue producing and for one (1) year in addition to the estimated period; refund and refinance, from time to time, revenue bonds so issued and sold, as often as may be deemed to be advantageous by the board of directors; and, pending the issuance of its revenue bonds for the purposes in this chapter authorized, issue its interim certificates or notes or other temporary obligations;

(16) Enter into any agreement or contract with any lessee who, pursuant to the terms of this chapter, is renting or is about to rent from the authority all or part of any building or buildings or facilities, whereby, under such agreement or contract, such lessee obligates itself to pay all or part of the cost of maintaining and operating the premises so leased, and such agreement may be included as a provision of any lease entered into pursuant to the terms of this chapter or may be made the subject of a separate agreement or contract between the authority and such lessee;

(17) Mortgage and pledge as security for the payment of the principal of and interest on any revenue bonds so issued and any agreements made in connection with the bonds, any or all of the projects or any part or parts of the projects, whether then owned or thereafter acquired, and pledge the revenues and receipts from the bonds or from any of the bonds;

(18) Enter into any contract to facilitate the location of a professional sports team in a project located in a metropolitan government or in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, make any payments required under the contract and borrow funds for the purpose of making any such payment as provided in this chapter funded from revenues other than tax revenues;

(19) Exercise all powers expressly given in its charter and establish bylaws and make all rules and regulations not inconsistent with the charter or the provisions of this chapter, deemed expedient for the management of the affairs of the authority; and

(20) Acquire, whether by purchase, construction, exchange, gift, lease or otherwise, and improve, repair, extend, equip, furnish, operate and maintain any roads, streets, highways, curbs, bridges, flood control facilities, utility services such as water, sanitary sewer, electricity, gas and natural gas, and telecommunications that the board of directors of the sports authority deems to be necessary, expedient or advisable in connection with the development or operation of any project; dedicate any such highways, roads or services to the public use; enter into any contract to facilitate these purposes and make any payments required under such contracts; borrow funds for the purpose of making any payment authorized by this subdivision (20); and pledge and otherwise use the revenues of the sports authority to repay such borrowed funds.



§ 7-67-110 - Audit.

(a) The board of directors of each authority shall cause an annual audit to be made of the books and records of its authority. The comptroller of the treasury, through the department of audit, shall be responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller of the treasury.

(b) Such audits shall be prepared by certified public accountants or by the department of audit. In the event the governing body of the authority shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant, or direct the department of audit, to prepare the audit, the cost of such audit to be paid by the authority.

(c) Each authority shall prepare an annual report of its business affairs and transactions. A copy of such report shall be filed with the municipality granting permission to the authority to organize.



§ 7-67-111 - Donations of services and property -- Reversion of property to donor.

(a) For the purpose of aiding and cooperating with an authority, the municipality authorizing such authority may assign or loan any of its employees, including its engineering staff and facilities, and may provide necessary office space, equipment, and other facilities for the use of such authority, as the governing body of such municipality shall approve.

(b) The governing body of such municipality, entering into a lease of any project, or part or parts of a project, may make donations of property, real or personal, or cash grants to the authority, in such amount or amounts as it may deem proper and appropriate in aiding the authority to accomplish its purpose.

(c) Any municipality authorizing an authority that enters into a lease with an authority may convey real property or personal property to the authority and may include a provision in such conveyance for the reversion of such property to the transferor at such time as all revenue bonds or other obligations of the authority incident to the real property so conveyed shall have been paid in full, and any authority created pursuant to this chapter is authorized to accept such a conveyance.



§ 7-67-112 - Bonds of authority.

(a) All bonds issued by the authority shall be issued in accordance with the applicable provisions of title 9, chapter 21, and shall be payable solely out of the revenue and receipts derived from any projects, or of any portion of projects owned, operated or leased to or from the authority, as may be designated by the board of directors of the authority, when the bonds shall be authorized to be issued or from any revenues to be derived directly or indirectly by the authority from such projects, including revenues from concessions, endorsements, ticket sales and souvenir sales, or from any revenues derived directly or indirectly by the authority from the allocation, transfer, contribution or pledge of tax revenues of any nature by a municipality having taxing power, other than tax revenues derived from ad valorem property taxes that shall not be contributed or pledged by a municipality in payment of or collateral for any revenue bonds of the authority. Such bonds may be issued in one (1) or more series, may be executed and delivered by the authority, at any time and from time to time, may be in such form and denomination and of such terms and maturities, may be subject to redemption prior to maturity, either with or without premium, may bear such conversion privileges and be payable in such installments and at such time or times not exceeding forty (40) years from the date of the bonds, may be payable at such place or places whether within or without the state, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, and may contain such provisions not inconsistent with this chapter, all as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued.

(b) Bonds of the authority shall be executed in the name of the authority by such officers of the authority and in such manner as the board of directors may direct, and shall be sealed with the corporate seal of the authority. If so provided in the proceedings authorizing the bonds, the facsimile signature of any of the officers executing such bonds and a facsimile of the corporate seal of the authority may appear on the bonds in lieu of the manual signature of such officer and the manual impress of such seal.

(c) Any bonds of the authority may be sold at public or private sale, for such price and in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance of the bonds.

(d) Any bonds of the authority, at any time outstanding, may, at any time and from time to time, be refunded by the authority by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, which may include amounts sufficient to refund the principal of the bonds so to be refunded, any unpaid interest necessary or incidental and any premiums, commissions or other expenses or charges. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds of the refunding bonds to the payment of the bonds to be refunded by the refunding bonds, or by the exchange of the refunding bonds for the bonds to be refunded by the refunding bonds, with the consent of the holders of the bonds so to be refunded, and regardless of whether or not the bonds to be refunded were issued in connection with the same projects or separate projects, and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(e) Interim certificates or notes or other temporary obligations issued by the authority pending the issuance of its revenue bonds shall be payable out of revenues and receipts in like manner as such revenue bonds and shall be retired from the proceeds of such bonds upon the issuance of the revenue bonds, and shall be in such form and contain such terms, conditions and provisions consistent with this chapter as the board of directors may determine.

(f) (1) Notwithstanding any provisions of this section or any other law to the contrary, a sports authority and the municipality in which it is located may enter into an agreement under which all or any portion of the real property ad valorem taxes paid by the owner of a sports facility shall be paid into a special enterprise fund of the municipality, subject to the conditions set forth in this subdivision (f)(1). The municipality is authorized to use the moneys in such enterprise fund in order to make any payments due to the sports authority from the municipality under a contractual obligation. Such an enterprise fund may only be utilized where the funds paid from the special enterprise fund to the sports authority shall be principally used by the sports authority to make payments on revenue bonds issued by the sports authority, where the net proceeds of such bonds were used by the sports authority to acquire, construct or equip systems, improvements or facilities that are public improvements dedicated for public use, and such improvements were made by the sports authority in order to assist in the development and construction of such sports facility, and the sports authority is authorized to pledge any moneys paid to it from such enterprise fund as collateral for such revenue bonds, notwithstanding § 7-67-113. The agreement between the sports authority and the municipality shall not be effective unless approved by the comptroller of the treasury.

(2) Notwithstanding subdivision (f)(1), if the sports authority is not the owner of the sports and recreational facility, then prior to the issuance of any bonds for a project as defined in § 7-67-103 related to the sports and recreational facility, the sports authority, in addition to the pledge of revenues from the project as the source of payment for such bonds, shall provide further security for the payment of the bonds, such as bond insurance, a surety bond, a letter of credit, a third party guarantee, the contractual obligation of the owner or operator of the sports facility as to its ownership and operation during the term of the bonds, or other similar security, all of which must be submitted to the comptroller of the treasury for approval.



§ 7-67-113 - Security for bonds.

(a) The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues and receipts out of which the principal and interest shall be made payable and may be secured by a pledge of revenues of the authority derived from other sources, such as revenues from other sports and recreational facilities and a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made, or revenues derived directly or indirectly by the authority from tax revenues allocated, transferred, contributed or pledged by a municipality having taxing authority, other than tax revenues derived from ad valorem property taxes that shall not be contributed or pledged by a municipality in payment of or collateral for any revenue bonds of the authority. The proceedings under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered by the bonds, the fixing and collection of rents for any portions of projects leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this chapter. Each pledge, agreement, or mortgage or deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, or mortgage or deed of trust were made shall have been fully paid. In the event of default in such payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage or deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage or deed of trust, or any one (1) or more of such remedies.

(b) The board of directors of any authority issuing bonds under this chapter shall charge, collect and revise, from time to time whenever necessary, rents and charges for the rental of projects or parts of projects, the revenues from which are pledged to the payment of such bonds, sufficient to pay for the operation and maintenance of such projects and such portion of the administrative costs of the authority as may be provided in the lease or leases of such projects, and to pay such bonds and the interest on the bonds as the bonds and interest become due, including such reserves for the bonds and interest as may be determined to be necessary by the board of directors.



§ 7-67-114 - Exemption from taxation -- Annual report of leased property.

(a) The authority is hereby declared to be performing a public function on behalf of the municipality with respect to which it is organized and to be a public instrumentality of such municipality. Accordingly, the authority and all properties at any time owned by it and the income from the properties and all bonds issued by the authority and the income from the bonds, shall be exempt from all taxation in the state. Also, for purposes of the Tennessee Securities Act of 1980, compiled in title 48, chapter 1, part 1, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state.

(b) On or before October 1 each year, any authority lessee or sublessee shall file with the state board of equalization a report listing leased properties and details of the lease and payment in lieu of tax (PILOT) agreements in the format provided in § 7-53-305. A copy of the report shall be filed with the assessor of property on or before October 15. The assessor may audit or review the report and conduct comparative analysis to ensure that all agreements and reports are filed. Failure to timely complete and file the report at the board shall subject the lessee or sublessee to a late filing fee of fifty dollars ($50.00) payable to the board. In addition, failure to file the report with the board or assessor within thirty (30) days after written demand for the report shall subject the lessee or sublessee to an additional payment in lieu of tax in the amount of five hundred dollars ($500).



§ 7-67-115 - Nonliability of municipality.

Except to the extent of any revenues that may be specifically allocated, transferred, contributed or pledged by a municipality in accordance with this chapter and laws, rules and regulations applicable to this chapter, no municipality shall in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever.



§ 7-67-116 - Powers of municipalities to aid or assist authorities.

(a) Except as may be expressly prohibited by this section, any municipality is authorized to aid or otherwise provide assistance to an authority created pursuant to this chapter by such municipality, including entering into leases of projects, or parts of projects with an authority, for such term or terms and upon such conditions as may be determined by the governing body of such municipality, notwithstanding and without regard to the restrictions, prohibitions, or requirements of any other law, whether public or private, or granting, contributing or pledging revenues of the municipality to or for the benefit of the authority derived from any source, except revenues derived from ad valorem property taxes that shall not be granted, contributed or pledged by the municipality in payment of or collateral for any revenue bonds of the authority.

(b) In addition to the powers granted in this chapter, any metropolitan government or legislative bodies of municipalities, acting jointly, in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, is authorized to aid or otherwise provide assistance to an authority created pursuant to the provisions of this chapter by such metropolitan government or municipalities, acting jointly, in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, by entering into contracts with any other party in furtherance of the purposes of this chapter, for such term or terms and upon such conditions as may be determined by the governing body of such metropolitan government or legislative bodies of municipalities, acting jointly, in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census.



§ 7-67-117 - Execution of leases, contracts, deeds.

Except as otherwise provided in this chapter, all leases, contracts, deeds of conveyance, or instruments in writing executed by the authority, shall be executed in the name of the authority by the chair or secretary of the authority, or by such other officers as the board of directors, by resolution, may direct, and the seal of the authority may be affixed to such instruments.



§ 7-67-118 - Nonprofit corporation -- Disposition of earnings.

The authority shall be a public nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors shall determine that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of the authority, including reserves for the expenses, bonds and other obligations, any net earnings of the authority thereafter accruing may be used to provide a reserve for depreciation of any project or projects undertaken by such authority, in an amount determined by the board of directors to be necessary and reasonable, and net earnings available thereafter shall be paid to the municipality with respect to which the authority was organized; provided, that nothing contained in this section shall prevent the board of directors from transferring all or any part of its properties in accordance with the terms of any lease entered into by the authority.



§ 7-67-119 - Completion of corporate purpose -- Dissolution.

Whenever the board of directors of an authority or the governing body of the creating municipality by resolution determines that the purposes for which the authority was formed have been substantially accomplished and all bonds theretofore issued and all obligations theretofore incurred by the authority have been fully paid, the members of the board of directors or the executive officers of the municipality, as the case may be, shall thereupon execute and file for record in the office of the secretary of state a certificate of dissolution, reciting such facts and declaring the authority to be dissolved. Such certificate of dissolution shall be executed under the seal of the authority. Upon the filing of such certificate of dissolution, the authority shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the municipality with respect to which the authority was organized, and possession of such funds and properties shall forthwith be delivered to such municipality.



§ 7-67-120 - Joint operation.

(a) The powers conferred upon authorities created under this chapter may be exercised by two (2) or more such authorities acting jointly.

(b) Two (2) or more municipalities may, by acting jointly, incorporate a sports authority to effectuate the purposes of this chapter. When two (2) or more municipalities incorporate such an authority, each and every requisite pertaining to the application for incorporation, qualification of applicants, charter and amendment of charter shall, as nearly as may be practicable, be incumbent in like manner upon each municipality joining in the creation of such authority.



§ 7-67-121 - Project sites.

Any municipality may acquire a project site by gift, purchase or lease, or exercise of the power of eminent domain, and may transfer any project site to an authority by sale, lease or gift. Such transfer may be authorized by a resolution of the governing body of the municipality without submission of the question to the voters, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.



§ 7-67-122 - Powers not restricted -- Law complete in itself.

This chapter shall not be construed as a restriction or limitation upon any powers that an authority, as a public corporation, might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice or approval shall be required for the organization of the authority or the issuance of any bonds or any instrument as security for the bonds, except as provided in this chapter, any other law to the contrary notwithstanding; provided, that nothing in this chapter shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power over properties of the authority of any official or agency of the state and its governmental subdivisions that may be otherwise provided by law. Projects may be acquired, purchased, constructed, reconstructed, improved, bettered and extended, and bonds may be issued under this chapter for such purposes, notwithstanding that any other general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.






Chapter 68 - Enforcement of Federal Immigration Laws

§ 7-68-101 - Legislative findings, determinations and declarations.

The general assembly finds, determines and declares that:

(1) Because the matters contained in this chapter have important statewide ramifications for compliance with and enforcement of federal immigration laws and for the welfare of all citizens in this state, these matters are of statewide concern;

(2) Allowing illegal immigrants to reside within this state undermines federal immigration laws and state laws allocating available resources; and

(3) The state attorney general and reporter and all appropriate state and local law enforcement agencies are to vigorously pursue all federal moneys to which the state may be entitled for the reimbursement of moneys spent to enforce federal immigration laws.



§ 7-68-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Local governmental entity" means a governing body, board, commission, committee or department of a municipality or county; and

(2) "Official" means a member of a governing body, board, commission or committee of a municipality or county or the head of any department of a municipality or county.



§ 7-68-103 - Adoption of ordinances or policies prohibiting compliance with federal law pertaining to illegal residents forbidden -- Interference with compliance prohibited.

(a) A local governmental entity or official shall not adopt any ordinance or written policy that expressly prohibits a local governmental entity, official or employee from complying with applicable federal law pertaining to persons who reside within the state illegally.

(b) An official shall not materially interfere with the ability of a local governmental entity, official or employee of a municipality or a county to comply with applicable federal law pertaining to persons who reside within the state illegally.



§ 7-68-104 - Violations -- Filing complaint -- Burden of proof -- Court actions -- Compliance with orders.

(a) A person residing in a municipality or county who believes a local governmental entity or official has violated § 7-68-103 may file a complaint in chancery court in that person's county of residence.

(b) The person filing the complaint shall have the burden of proving by a preponderance of the evidence that a violation of § 7-68-103 has occurred.

(c) If the court finds the local governmental entity or official in violation of § 7-68-103, the court may issue a writ of mandamus against the local governmental entity ordering it to comply with § 7-68-103, enjoin the official from further interference or take other action to ensure compliance as is within the jurisdiction of the court.

(d) A local governmental entity shall have no less than ninety (90) days nor more than one hundred twenty (120) days from the date of the court's order to comply with the order. If, after one hundred twenty (120) days, the local governmental entity has not complied with the court's order, the court may take whatever action necessary to enforce compliance.






Chapter 69 - Tourism Development Authority Act

§ 7-69-101 - Short title.

This chapter shall be known and may be cited as the "Tourism Development Authority Act."



§ 7-69-102 - Creation of tourism development authority -- Chapter definitions.

(a) (1) Any municipality or county incorporated or existing under the laws of Tennessee, or any combination of any municipality or county incorporated or existing under the laws of Tennessee has authority to establish a tourism development authority, hereafter referred to as "authority," within the area of the local governments establishing the authority. The establishment of such an authority may also include the participation of a local chamber of commerce in such manner and to the extent authorized by the local governments creating the authority.

(2) (A) It is declared that any tourism development authority created pursuant to this chapter:

(i) Is a public body corporate and politic, performing a public function on behalf of its creating municipalities;

(ii) Is a public and governmental body acting as an agency and instrumentality of the municipality or county or any combination of any municipality or county with respect to which the authority is organized; and

(iii) That the acquisition, operating and financing of any project by such authority is declared to be for a public and governmental purpose and a matter of public necessity.

(B) The authority and all properties at any time owned by it, and the income and revenues from such properties, and all bonds issued by the authority, and the income from the bonds, shall be exempt from all state, county and municipal taxation except for inheritance, transfer and estate taxes, and except as otherwise provided in this code.

(C) For purposes of the Tennessee Securities Act of 1980, compiled in title 48, chapter 1, part 1, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state of Tennessee.

(b) (1) An authority shall come into existence under the terms of this chapter when any government votes or a combination of governments specified in subsection (a) each vote by majority vote of its governing body to establish an authority. Evidence of such authorization shall be proclaimed and countersigned by the presiding officer of each participating county or municipality and certified by such officer to the secretary of state.

(2) The governing bodies of all governments voting to become members of an authority shall indicate their willingness to appropriate sufficient funds to provide for the initial administration of the authority as a part of the authorization process.

(3) The creating municipality or municipalities are authorized to provide funding and appropriate money to the authority in such manner as directed by the governing bodies, which may include appropriation from the general fund or from an occupancy tax imposed by the municipality or municipalities to the extent authorized by the governing body of each such municipality.

(c) As used in this chapter:

(1) "Board" means the board of directors of the authority;

(2) "Governing body" means the legislative body of the creating municipality or municipalities;

(3) "Municipality" means any municipality or county incorporated or existing under the laws of Tennessee, or any combination of any municipality or county incorporated or existing under the laws of Tennessee;

(4) "Project" means any facilities or group of facilities to be owned or controlled (either through ownership, lease or an easement) by the authority or other governmental entity and that is available for use by the public including, without limitation, visitor centers, recreational facilities such as greenways and trails, and other governmentally-owned tourist attractions; provided, that any such project shall be determined by the authority to promote tourism in the municipality or municipalities creating the authority; and

(5) "Tourism" means the planning and conducting of programs of information and publicity designed to attract tourists, visitors and other interested persons from outside the area of the municipality or municipalities creating the authority and also encouraging and coordinating the efforts of other public and private organizations or groups of citizens to publicize the facilities and attractions of the area, and shall also include the acquisition, construction, and remodeling of facilities useful in the attraction and promoting of tourists, conventions, and recreational business.



§ 7-69-103 - Powers of authority.

(a) The authority shall have the following powers, together with all powers incidental to the following powers or necessary for the performance of those powers, to:

(1) Sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(2) Acquire, whether by purchase, construction, exchange, gift, lease, or otherwise, and design, plan, site, improve, repair, extend, equip, furnish, operate and maintain one (1) or more projects, which projects shall be within the jurisdictional boundaries of the governmental entities establishing the authority, including all real and personal properties that the board of directors of the authority may deem necessary in connection with the projects and regardless of whether or not any such projects shall then be in existence, and including the power to demolish any existing structures as may be on sites acquired when such structures are not needed for the project;

(3) To appoint agents and employees, describe their qualifications and fix their compensation;

(4) Operate, maintain, manage, and enter into contracts for the operation, maintenance and management of any project undertaken, and to make rules and regulations with regard to such operation, maintenance and management;

(5) Employ, contract with, fix the compensation of, and discharge engineering, architectural, legal, financial and other professional experts, consultants, agents and employees as may be necessary to carry out the purposes of this chapter and to provide for the proper construction, operation and maintenance of any project;

(6) Lease, rent and contract for the operation of all or any part of any project, and charge and collect rent for the project and terminate any such lease upon the failure of the lessee to comply with any of the obligations of the lease and include in or exclude from any such lease provisions that the lessee shall have the option to renew the term of the lease for such period or periods and at such rent as shall be determined by the board of directors;

(7) Lease such space in a project as from time to time may not be needed for related purposes to any other person, corporation, partnership or association for such purposes as the board of directors may determine are in the best interest of the authority or will help facilitate the purposes for which the authority was created, and upon such terms and in such manner as the board may determine;

(8) Fix and collect fees and charges for the use of any and all of the projects of the authority;

(9) Make contracts, including, without limitation, contracts with service providers;

(10) Sell, exchange, donate, and convey any or all of its properties, whenever the board of directors shall find any such action to be in furtherance of the purposes for which the authority was organized;

(11) Procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employer's liability, against any act of any member, officer or employee of the authority in the performance of the duties of such person's office or employment or any other insurable risk, as the board of directors, in its discretion, may deem necessary;

(12) Accept donations, contributions, revenues, capital grants or gifts from any individuals, associations, public or private corporations, and municipalities, the state or the United States, or any agency or instrumentality of the state or the United States, for or in aid of any of the purposes of this chapter and enter into agreements in connection with the donations, contributions, revenues, capital grants or gifts;

(13) Obtain such licenses, permits, approvals and accreditations as the authority deems necessary in connection with any project;

(14) Borrow money from time to time and, in evidence of any obligation incurred, issue and, pursuant to § 7-69-111, sell its revenue bonds in accordance with this chapter and the applicable provisions of title 9, chapter 21, in such form and upon such terms as its board of directors may determine, payable out of any revenues of the authority, including grants or contributions or other revenues specifically provided to the authority, for the purpose of financing the cost of any project and refund and refinance, from time to time, bonds so issued and sold, as often as may be deemed to be advantageous by the board of directors;

(15) Mortgage and pledge as security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection with the bonds, any or all of the projects or any part or parts of the projects, whether then owned or thereafter acquired;

(16) Exercise all powers expressly given herein and establish bylaws and make all rules and regulations not inconsistent with this chapter, deemed expedient for the management of the affairs of the authority; and

(17) (A) Participate as a joint venturer in a joint venture or as a member in a nonprofit corporation that attracts and promotes tourism or performs activities related to the exercise of any power granted to a tourism development authority;

(B) Elect all or any of the members of the board of directors of any nonprofit corporation of which the tourism development authority is a member and has the power to so elect under the nonprofit corporation charter and bylaws; and

(C) Accomplish and facilitate the creation, establishment, acquisition, operation or support of any such joint venture or nonprofit corporation, by means of loans of funds, acquisition or transfer of assets, leases of real or personal property, gifts and grants of funds or guarantees of indebtedness of such joint venture or nonprofit corporation.

(b) The authority shall not be required to have a seal.



§ 7-69-104 - Board of directors.

(a) The authority shall have a board of directors in which all powers of the authority shall be vested. Such board shall consist of any number of directors, no fewer than five (5). The creating municipality or municipalities are authorized to establish the qualifications for the board members, which may include the number of board members that must be qualified voters, taxpayers, property owners or residents.

(b) The creating municipality or municipalities, if more than one (1) municipality has jointly created an authority, shall determine the number of directors, whether and to what extent the members of the local legislative bodies and the local chamber of commerce shall serve as members, the manner each director shall be appointed or elected and the manner of filling vacancies.

(c) The directors of the authority shall serve without compensation, except for reimbursement of necessary expenses incurred by directors in performance of their duties. All directors shall be residents of the county for which the authority is acting.

(d) (1) The creating municipality or municipalities shall establish the term of office of each director of the authority; provided, that any director shall continue to serve beyond the end of the director's term until the director's successor has been appointed. At the first organizational meeting of the authority, the creating municipality shall establish the terms of the initial directors so that the directors serve staggered terms and an approximately equal number of directors have terms that expire in each year.

(2) If a creating municipality had established a tourism board, upon approval of the municipality or all municipalities if more than one (1) municipality was a part of establishing a tourism board, the board of the tourism board may become the initial board of the authority in such manner as directed by the creating municipality or municipalities.

(3) The authority shall provide to each governing body the initial terms assigned to each director.

(4) The term of a director is renewable, subject to reappointment.



§ 7-69-105 - Transaction of business.

A majority of the board of the authority shall constitute a quorum for the transaction of any business. Unless a greater number or percentage is required, or otherwise by state law, the vote of a simple majority of the directors of the authority present at any meeting at which a quorum is present shall be the action of the authority. The board may participate by electronic or other means of communication for the benefit of the public and the board in connection with any meeting authorized by law. To the extent such participation occurs, § 8-44-108 shall apply.



§ 7-69-106 - Meetings.

All meetings of the board of directors are declared to be public meetings open to the public pursuant to title 8, chapter 44, part 1.



§ 7-69-107 - Officers of authority.

(a) The officers of the authority shall consist of a chair, vice chair, secretary, treasurer, and such other officers as the authority shall from time to time deem necessary or desirable. The offices of secretary and treasurer may be held by the same person. The chair shall preside at all meetings of the directors, discharge all the duties which devolve upon a presiding officer, and perform such other duties as may be prescribed by the authority.

(b) The vice chair shall perform such duties as may be assigned to the vice chair. In the case of the death, disability or absence of the chair, the vice chair shall perform and be vested with all the duties and powers of the chair. The secretary shall keep the record of the minutes of the proceedings in each meeting and shall have custody of all books, records, and papers of the authority, except such as shall be in charge of the treasurer or such other person or persons authorized to have custody and possession thereof by a resolution of the authority. The treasurer shall keep account of all money received and disbursed and shall deposit such funds with a bank or trust company which is a member of the federal deposit insurance corporation (FDIC) or invest such funds in investments that would be eligible investments for a county.

(c) Other officers shall perform such duties as shall be designated by the authority.

(d) Each of such officers may be removed at any time by the affirmative vote of a majority of the board of the authority.



§ 7-69-108 - Election of officers.

The initial officers of the authority shall be elected by the board of directors at its first meeting following the appointment of the directors or as soon thereafter as may be convenient. Each initial officer shall hold office until the first annual meeting of the authority, which shall be held in January following the year the authority is created and thereafter until a successor has been duly elected and qualified. Subsequent officers of the corporation shall be elected at the annual meeting of the authority. Each such officer shall be elected for a one-year term but shall continue to hold office until a successor has been duly elected and qualified. The annual meeting of the authority shall be held in January of each year.



§ 7-69-109 - Annual audit -- Annual report -- Budget.

(a) The board of directors of each authority shall cause an annual audit to be made of the books and records of the authority. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed certified public accountant selected by the authority. If a licensed certified public accountant is employed, the audit contract between the authority and the licensed certified public accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the authority. The comptroller of the treasury, through the department of audit, shall be responsible for determining that the audits are prepared in accordance with generally accepted government auditing standards and that the audits meet the minimum standards prescribed by the comptroller of the treasury.

(b) In the event the governing body of the authority fails or refuses to have the audit prepared, then the comptroller of the treasury may appoint a licensed certified public accountant, or direct the department of audit, to prepare the audit, the cost of the audit to be paid by the authority.

(c) Each authority shall prepare an annual report of its business affairs and transactions. A copy of such report and a copy of the annual audit referenced in subsection (a) shall be filed annually with the governing body of the municipality granting permission to the authority to organize.

(d) Before the commencement of each fiscal year, each authority shall adopt a budget for such fiscal year and file such budget with the municipality granting permission to the authority to organize.



§ 7-69-110 - Assignment or loan of employees and provision of facilities to authority -- Acceptance of donations.

(a) For the purpose of aiding and cooperating with the authority, each municipality may assign or loan any of its employees, including its engineering staff and facilities, and may provide necessary office space, equipment, and other facilities for the use of the authority, as the governing body of such municipality shall approve.

(b) Each municipality may make donations of property, real or personal, or cash grants to the authority, and may loan funds to the authority in such amount or amounts as it may deem proper and appropriate in aiding the authority to accomplish its purpose.

(c) Each municipality may convey real property or personal property to the authority, and the authority is authorized to accept such a conveyance.



§ 7-69-111 - Bonds.

(a) The authority shall have power and is authorized to issue its bonds in accordance with this chapter and in accordance with the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, and for such purposes the bonds shall be treated as revenue obligations of the authority under this chapter, in order to finance:

(1) The costs of any project;

(2) The payment of the costs of issuance of such bonds, including underwriter's discount, financial advisory fee, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement, and legal, accounting, fiscal and other similar expenses;

(3) Reimbursement of the authority for moneys previously spent by the authority for any of the foregoing purposes; and

(4) The establishment of reasonable reserves for the payment of debt service on such bonds, for repair and replacement of any project, or for such other purposes as the board shall deem necessary and proper in connection with the issuance of any bonds and operation of any project for the benefit of which the financing is being undertaken.

(b) (1) The authority shall have the power and is hereby authorized to issue its bonds to refund and refinance outstanding bonds of the authority heretofore or hereafter issued or lawfully assumed by the authority; provided, that in accordance with the Local Government Public Obligations Act of 1986, the authority shall request a report on any proposed refunding from the office of the comptroller. The proceeds of the sale of the bonds may be applied to:

(A) The payment of the principal amount of the bonds being refunded and refinanced;

(B) The payment of the redemption or tender premium thereon, if any;

(C) The payment of unpaid interest on the bonds being refunded, including interest in arrears, for the payment of which sufficient funds are not available, to the date of delivery or exchange of the refunding bonds;

(D) The payment of fees or other charges incident to the termination of any interest rate hedging agreements, liquidity or credit facilities, or other agreements related to the bonds being refunded and refinanced;

(E) The payment of interest on the bonds being refunded and refinanced from the date of delivery of the refunding bonds to maturity or to, and including, the first or any subsequent available redemption date or dates on which the bonds being refunded may be called for redemption;

(F) The payment of the costs of issuance of the refunding bonds, including underwriter's discount, financial advisory fee, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement, and legal, accounting, fiscal and other similar expenses, and the costs of refunding the outstanding bonds, including the costs of establishing an escrow for the retirement of the outstanding bonds, trustee and escrow agent fees in connection with any escrow, and accounting, legal and other professional fees in connection therewith; and

(G) The establishment of reserves for the purposes set forth in subdivision (a)(4).

(2) Refunding bonds may be issued to refinance and refund more than one (1) issue of outstanding bonds, notwithstanding that such outstanding bonds may have been issued at different times. The principal proceeds from the sale of refunding bonds may be applied either to the immediate payment and retirement of the bonds being refunded or, to the extent not required for the immediate payment of the bonds being refunded, to the deposit in escrow with a bank or trust company to provide for the payment and retirement at a later date of the bonds being refunded.

(c) No bonds shall be issued hereunder unless authorized to be issued or assumed by resolution of the board of directors of the authority. Bonds authorized to be issued hereunder may be issued in one (1) or more series, may bear such date or dates, mature at such time or times, not exceeding forty (40) years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide. Bonds may be issued for money or property at competitive or negotiated sale for such price or prices as the board of directors, or its designee, shall determine. The authority may enter into such agreements in connection with the issuance of any bonds as its board of directors may approve, including without limitation, credit agreements and bond purchase agreements.

(d) Bonds may be repurchased by the authority out of any available funds at such price as the board of directors shall determine, and all bonds so repurchased shall be cancelled or held as an investment of the authority as the board of directors may determine.

(e) (1) All bonds issued by the authority shall be payable solely out of the revenues of the authority, including tax revenues, as may be designated by the board of directors of the authority.

(2) The principal of and interest on any bonds issued by the authority shall be secured, as may be designated by the board of directors of the authority, by a pledge of the tax revenues by general law or private act allocable to the authority, by a pledge of the authority's rights under agreements, leases and other contracts, or by a mortgage or deed of trust covering all or any part of the projects from which the revenues so pledged may be derived. The proceedings under which the bonds are authorized to be issued and any such pledge agreement or mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered by the bonds, the fixing and collection of rents for any portions of projects leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this chapter. Each pledge, agreement, or mortgage or deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, or mortgage or deed of trust were made shall have been fully paid. In the event of default in such payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage or deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage or deed of trust, or any one (1) or more of such remedies.

(f) Bonds and notes of the authority shall be executed in the name of the authority by such officers of the authority and in such manner as the board of directors may direct. If so provided in the proceedings authorizing the bonds, the facsimile signature of any of the officers executing such bonds may appear on the bonds in lieu of the manual signature of such officer.

(g) Any bonds and notes of the authority may be sold at public or private sale to the extent authorized for local governments, for such price and in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance of the bonds.



§ 7-69-112 - Liability on bonds.

No municipality shall in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of any municipality within the meaning of any constitutional or statutory provision whatsoever.



§ 7-69-113 - Municipal aid and assistance.

Any municipality is authorized to aid or otherwise provide assistance to the authority, including entering into leases of projects, or parts of projects with an authority, for such term or terms and upon such conditions as may be determined by the governing body of such municipality, notwithstanding and without regard to the restrictions, prohibitions, or requirements of any other law, whether public or private.



§ 7-69-114 - Execution of written instruments.

All leases, contracts, deeds of conveyance, or instruments in writing executed by the authority, shall be executed in the name of the authority by the chair of the authority, or by such other officer as the board of directors of the authority, by resolution, may direct.



§ 7-69-115 - Net earnings -- Transfer of property not affected.

As a public body, no part of the net earnings of the authority remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors of the authority shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the authority, then any net earnings of the authority thereafter accruing shall be paid to the municipality or municipalities with respect to which the authority was organized; provided, that nothing contained in this section shall prevent the board of directors from transferring all or any part of its properties in accordance with the terms of any lease entered into by the authority.



§ 7-69-116 - Dissolution of authority.

Whenever the board of directors of the authority, by resolution, determines that there has been substantial compliance with the purposes for which the authority was formed, and all bonds theretofore issued and all obligations theretofore incurred by the authority have been fully paid, then the members of the board of directors shall thereupon execute and file for record in the office of the secretary of state a certificate of dissolution reciting such facts and declaring the authority to be dissolved. Upon the filing of such certificate of dissolution, the authority shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the municipality and if created by a combination of any municipality and county, in the manner approved by such entities, and possession of such funds and properties shall forthwith be delivered to such municipality. Upon dissolution of the authority, any of its assets shall be distributed as shall be directed by the municipality or by agreement of the municipalities but in no event shall such costs be distributed to any person other than a governmental entity.









Special Districts

Chapter 81 - Sanitary Districts

Part 1 - Incorporation

§ 7-81-101 - Petition for election.

(a) In any community where there are as many as twenty (20) residences within one square mile (1 sq. mi.), whether the parties owning the residences reside in the community during the whole year or not, any ten (10) of the registered voters may file with the county election commission of the county in which the square mile, or the greater part of the square mile lies, a petition in substance as follows:

"To the county election commission of ____________________ county:

We, the undersigned registered voters, desire that a square mile (or such other quantity as may be desired) be incorporated by the name of (here insert name of town). The incorporated territory lies in civil district No. _____, county of ____________________, and is bounded as follows: (here insert boundaries of territory). We therefore pray that you hold an election to determine whether the territory shall be incorporated."

(b) The petition shall be sworn to by some one (1) of the signers, who shall state under oath that such person is acquainted with the other signers, and that they are registered voters within the territory to be incorporated.



§ 7-81-102 - "Registered voters" defined.

"Registered voters" in this chapter means registered voters who are residents of the territory that is proposed for or has been incorporated.



§ 7-81-103 - Notice of election.

In addition to all other election notices required by law, the county election commission shall post in three (3) conspicuous places in the proposed sanitary district, five (5) days before the election, a notice substantially in the following language:

NOTICE



§ 7-81-104 - Certification of result.

The county election commission shall determine and declare the results of the election and shall certify the results within forty-eight (48) hours after the commission completes its duties under § 2-8-105(3). The county election commission shall file the certificate with the county clerk.



§ 7-81-105 - Certification of majority for incorporation.

If the number of votes cast in favor of incorporation equals the majority of persons entitled to vote in the election, the county election commission shall immediately forward a certified copy of the certificate to the secretary of state.



§ 7-81-106 - Duties of secretary of state -- Charter of incorporation.

Upon receipt of the certified copy of the certificate by the secretary of state, the secretary of state shall copy it in a well-bound book and index the certified copy of the certificate. The secretary of state shall then return the certificate to the register of the county with a certificate that it has been copied in the proper book in such secretary of state's office, and shall issue a certificate of incorporation as follows:

STATE OF TENNESSEE--CHARTER OF INCORPORATION

Be it known, That the town of ____________________ (here insert name and boundaries of town) is duly and legally incorporated, and is entitled to all the benefits of title 7, chapter 81 of the Tennessee Code Annotated.



§ 7-81-107 - Registration of election report and charter -- Fees.

(a) The register shall copy the certificate, together with the certificate of the secretary of state, in the charter book in such register's office, which shall complete the incorporation.

(b) The register shall be entitled to the regular recording fees received for recording corporate charters for services performed as directed in this part.



§ 7-81-108 - Fees of public officers.

The fees of the sheriff shall be two dollars ($2.00), of the county clerk one dollar ($1.00) each, and the secretary of state two dollars ($2.00) for the services directed to be performed in this part.



§ 7-81-109 - Incorporation -- Designation as sanitary districts.

(a) Upon the registration of the certificate, the petitioners and their successors and all other voters of the town shall be incorporated and be vested with the right conferred by this chapter, and none other, it being the intention not to confer upon the corporation the powers of incorporated towns in this state.

(b) The corporations organized under this chapter shall be known as "Sanitary Districts."



§ 7-81-110 - General municipal laws preserved.

Nothing in this chapter shall be construed to alter, repeal, or amend the general laws for organizing municipal corporations or taxing districts in this state.






Part 2 - Town Assembly

§ 7-81-201 - Legislative power -- Name of assembly.

The legislative power of the town shall reside in the voters of the town properly assembled at a convenient place, and such assembly shall be known as the "town assembly."



§ 7-81-202 - Meetings.

The first meeting of the assembly shall be called upon proper notice signed by at least five (5) of the voters and posted in three (3) conspicuous places in the town. Subsequent meetings shall be held at such times as the assembly may determine.



§ 7-81-203 - Called assembly meetings.

The mayor shall, when such mayor deems it necessary, or when five (5) voters request it in writing, call a meeting of the assembly, and the business of the meeting shall be restricted to matters set out in the call.



§ 7-81-204 - Temporary officers of assembly -- Qualifications of members.

At the first meeting of the assembly, there shall be elected a chair and secretary, who shall act until the election of mayor and clerk. The assembly shall be the sole judge of the qualification of its members.



§ 7-81-205 - List of voters -- Election of mayor.

Upon the assembly coming to order, the chair shall take a list of the voters present, and the clerk shall record them. The meeting shall then proceed to the election of a mayor, who shall qualify by announcing to the assembly that such mayor will faithfully, impartially, and honestly administer the office of mayor as long as such mayor may occupy the office. The chair shall then cease to preside, and the mayor shall thereafter be the presiding officer.



§ 7-81-206 - Election of clerk and inspector -- Terms of officers -- Voting -- When elections held.

(a) The assembly shall then proceed to elect a clerk and a sanitary inspector.

(b) The terms of all officers shall be for one (1) year, or until their successors are appointed and qualified.

(c) All elections shall be by viva voce vote upon the call of the roll, and shall be held annually the second Monday night in June.



§ 7-81-207 - Powers of assembly.

The town assembly of each of the towns has powers by ordinance to:

(1) Assess, levy, and collect taxes on all property and privileges taxable by state law, and fix the rate of taxation on the property and privileges, which shall in no case exceed fifteen (15) mills on the dollar, and the taxes shall be a paramount lien on the property on which they are assessed;

(2) Appropriate money and provide for the payment of the debts and expenses of the town, but no assembly shall appropriate money or incur debts beyond the amount of the tax levy for the current year;

(3) Make regulations to prevent the introduction of contagious diseases in the town;

(4) Pass all laws necessary or proper to secure the health of the inhabitants of the town;

(5) Make such rules and regulations as to drainage and sanitary conditions of the premises of the inhabitants as may secure the health of the inhabitants of the town;

(6) Prohibit the running at large of animals within the corporate limits, whether the owners of the animals reside within the corporate limits or not;

(7) Prohibit the keeping of hogs or other animals in pens or in enclosures that may become offensive or injurious to the health of the inhabitants;

(8) Provide receptacles for the night soil and other slops and offal of all persons living in the town, and to fix the dimensions, material, and manner of constructing the receptacles; own a vehicle and team suitable for removing the slops and night soil of the inhabitants of the town; and provide for the manner of constructing the vehicle that shall remove the receptacles;

(9) Impose fines, forfeitures, and penalties for the breach of any ordinance, and provide for their recovery and appropriation;

(10) Condemn, from time to time, sufficient land for the purpose of using the land as a dumping ground for the night soil, garbage, and filth of the town. The land shall be selected by the assembly not farther than one (1) mile from the corporate limits. After selecting and condemning the land, the assembly shall appoint a commission, consisting of three (3) members, who shall be freeholders and householders, for the purpose of appraising the land. The commission shall notify the owner of the time and place of meeting, and cite the owner to appear and produce such proof as to the value of the property as the owner may deem necessary. The committee, after hearing proof, if any is offered, shall appraise the property and report to the assembly. The report shall be sworn to and spread upon the records of the assembly, and if neither the assembly nor the owner of the land appeals from the appraisement at its next meeting, the mayor shall pay to the owner the amount fixed in the appraisement. If either party is dissatisfied with the appraisement of the commission, such party may appeal to the circuit court, where the case may be heard as appeals from a judge of the court of general sessions;

(11) Determine by ordinance the number of standing committees, the number of members of which each committee shall be composed, and shall designate the character and duties of each. The mayor shall appoint the committees as soon as practicable after such mayor's election, to serve for one (1) year. The mayor shall be, ex officio, a member of all standing committees, but shall not be entitled to vote;

(12) Determine its own rules of proceeding and prescribe the punishment of its members for nonattendance or disorderly conduct, and enforce the rules; two thirds (2/3) of its members concurring may expel a member for improper conduct or neglect of a duty such member owes the town, and such expelled member shall be deprived of such member's seat in the assembly for a year from the date of such member's expulsion;

(13) Elect an officer to assess for taxation the property lying within its corporate limits, and collect the taxes levied on the property, and fix and determine the time when its taxes shall be due and payable, and the mayor shall appoint an equalizing board, composed of three (3) members of the assembly, which shall hear and determine all complaints of taxpayers as to the amount of the assessment placed upon their property, and the decision of the board shall be final and binding; and

(14) Impose a penalty, not to exceed fifteen percent (15%) of the amount of the tax, for the failure to pay the tax when due.






Part 3 - Officers

§ 7-81-301 - Filling of vacancies.

The mayor has the power to fill vacancies occasioned by sickness, absence, or other disability of any town officer.



§ 7-81-302 - Suspension of officers.

The mayor has the power to suspend any officer for misconduct in office or neglect of duty, reporting the mayor's action, with reason for the action, in writing, to the next meeting of the town assembly, by whom final action shall be taken.



§ 7-81-303 - Mayor -- Enforcement of ordinances.

The mayor shall take care that all of the ordinances are duly observed and respected.



§ 7-81-304 - Mayor having judicial powers.

The mayor has the power and jurisdiction and shall exercise the functions formerly exercised by a justice of the peace, but only for the preservation of peace within the corporate limits and the trial of offenses against the town ordinances.



§ 7-81-305 - Mayor's control of finances.

The mayor shall receive and hold all the moneys and property of the corporation, audit and pay all bills incurred by the corporation, but shall have no power to issue any negotiable paper. The mayor shall make, in writing, to each meeting of the assembly, an itemized statement of the money expended since the last meeting, and the financial condition of the town treasury.



§ 7-81-306 - Clerk as acting mayor.

In case of the absence, resignation, or inability to act of the mayor, the town clerk shall take the mayor's place until the next regular meeting of the assembly, when another mayor shall be elected, if the assembly shall deem the mayor's absence sufficiently long to warrant another election.



§ 7-81-307 - Duties of clerk.

It is the duty of the clerk of the assembly to attend each meeting of the assembly, to keep in a well-bound book a full and complete record of the acts and doings of the assembly, to file and safely keep all papers and records belonging to the corporation, to issue notice of the meetings of the assembly, and do all other service of a clerical nature imposed upon the clerk by the assembly.



§ 7-81-308 - Copies of records as evidence.

A copy of any record or ordinance made and certified by the clerk shall be prima facie evidence of its contents in all courts.



§ 7-81-309 - Sanitary inspector.

It is the duty of the sanitary inspector to thoroughly and carefully inspect the premises of each resident of the town, and to remove and abate all nuisances at such times as the assembly may prescribe, and to perform such other duties as the assembly may impose. The sanitary inspector shall, during such inspector's term of office, be vested with the powers and duties of a constable within the corporate limits of the town, but shall not serve civil process. The sanitary inspector's compensation and the manner of paying the compensation shall be fixed by the assembly. The sanitary inspector shall not be required to reside within the corporate limits of the town.






Part 4 - Ordinances and Violations

§ 7-81-401 - Form of ordinances -- Effective date.

All ordinances passed by the assembly shall begin by an enacting clause as follows: "Be it enacted by the mayor and town assembly of ____________________ (fill in blank with name of town)," and shall at the end of the act state the time when the ordinance is to take effect, otherwise it will take effect ten (10) days from passage.



§ 7-81-402 - Ordinance procedure.

No ordinance shall become a law without having been passed at two (2) separate meetings by a majority of all the votes of the town and signed by the mayor. It is the duty of the mayor to carefully examine all ordinances passed, and should any of them not meet such mayor's approbation, to return the ordinance to the next meeting of the assembly with such mayor's objection in writing. No law or ordinance so vetoed by the mayor shall go into effect unless the law or ordinance be passed by a majority of the whole number of voters of the town. If the mayor fails to return any ordinance to the next meeting of the assembly, such mayor shall be deemed to have approved the ordinance, and the ordinance shall take effect without further action.



§ 7-81-403 - Fines for violation of ordinances -- Lien of judgment.

The violation of any ordinance or law of the town shall be punishable by a fine not exceeding fifty dollars ($50.00), recoverable before the mayor of the town upon warrant issued as for the recovery of the debt before a judge of the court of general sessions. The judgment, when so recovered, shall constitute a lien on the realty of the defendant situate within the corporate limits of the town.



§ 7-81-404 - Confinement for violation of ordinances.

Any town incorporated under this chapter has the power to erect and maintain a calaboose or workhouse for the confinement and detention of persons violating any ordinance of the corporation. A person who fails to pay any fine and costs imposed by the corporation commits a Class C misdemeanor.









Chapter 82 - Utility District Law of 1937

Part 1 - General Provisions

§ 7-82-101 - Short title.

This chapter shall be known and may be cited as the "Utility District Law of 1937."



§ 7-82-102 - Review of rates and services.

(a) In all counties and districts, except those excluded in subsection (b), the following shall apply:

(1) (A) Except as to those districts coming within § 7-82-103(b)(2), in addition to any other procedure provided by law for the review of the actions of the board of commissioners, there is hereby granted to the utility management review board the authority to review rates charged and services provided by public utility districts. The review provided for in this subsection (a) can only be initiated by a petition containing the genuine signatures of at least ten percent (10%) of the customers within the authorized area of the public utility district;

(B) To be considered by the board, the customer or customers initiating the petition must file a letter of intent to compile and file the petition with the board before the petition is signed. All signatures of customers on the petition must have been obtained within ninety (90) days of the date the notice of intent to compile and file petition is filed with the board. Each customer signing the petition shall include the address at which the customer receives utility service and the date the customer signed the petition. The petition shall be addressed to the utility management review board and a copy of the petition shall be served upon the board of commissioners of the affected utility district. The petition must contain the genuine signatures of the customers of the utility district. All information submitted in the petition must be legible;

(C) Upon receipt of the petition, the board shall verify the names and addresses of the signers of the petition to ensure that they are bona fide customers of the utility district and to ensure that all signatures have been obtained within ninety (90) days of the date the notice of intent to compile and file petition is filed with the board. As used in this part, "customer" means a person who receives a bill for utility services and pays money for such services. Each utility account shall be entitled to one (1) signature, but no person shall sign the petition more than once. Only one (1) petition to review the rates and services provided under this section can be filed in any twelve-month period. The review by the utility management review board shall be held only upon public hearings, after notice;

(D) For purposes of this subdivision (a)(1), "genuine signatures" means written, original signatures and excludes facsimile and electronic signatures of any kind;

(2) The utility management review board shall review those petitions pertaining to rates on the basis of all provisions of this chapter governing the establishment of rates, the provisions of any bond resolutions or other debt contract instruments binding upon such utility districts, and the rules and regulations promulgated by the comptroller of the treasury pursuant to § 7-82-401;

(3) It is the express intent of the general assembly that the review granted in this subsection (a) shall be a substantive and meaningful review. In order to accomplish this intention, the utility district shall take no action that will result in contractually binding the district or obligating the district to issue bonds that would require a rate increase, until the district shall have first given notice to the customers of the district of such anticipated action; and

(4) The Uniform Administrative Procedures Act shall apply to all procedures and proceedings coming before the utility management review board pursuant to this subsection (a), to the extent not inconsistent with this chapter.

(b) In those counties and districts specified in subdivision (b)(5), the following shall apply:

(1) Except as to those districts coming within § 7-82-103, in addition to any other procedure provided by law for the review of the actions of the board of commissioners, there is hereby granted to the Tennessee regulatory authority the authority to review rates charged and services provided by public utility districts. The review provided for in this subsection (b) can only be initiated by a petition signed by at least ten percent (10%) of the users within the authorized area of the public utility district. The petition shall be addressed to the authority and a copy of the petition shall be served upon the board of commissioners of the affected utility district. The review by the authority shall be held only upon public hearings, after notice, in the county in which the utility district maintains its principal office;

(2) The authority shall review those petitions pertaining to rates as fully as in the case of private utility companies; provided, that the burden shall be upon the petitioners to show that the rates are discriminatory or unjust and unreasonable. In considering rate petitions, the authority shall take no action that adversely impairs the obligation of contracts or payment of existing bonds by such district, and may, within its sound legal discretion, assess costs of such hearings as equity and justice may demand;

(3) It is the express intent of the general assembly that the review granted in this subsection (b) shall be a substantive and meaningful review. In order to accomplish this intention, the utility district shall take no action that will result in contractually binding the district or obligating the district to issue bonds that would require a rate increase, until the district shall have first given notice to the users of the district of such anticipated action;

(4) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall apply to all procedures and proceedings coming before the authority pursuant to this subsection (b), to the extent not inconsistent with this chapter; and

(5) (A) This subsection (b) applies to any gas utility district for the reasons set out in § 7-82-103; and

(B) This subsection (b) also applies in counties having the following populations, according to the 1980 federal census or any subsequent federal census: Click here to view image.



§ 7-82-103 - Applicability of §§ 7-82-102, 7-82-402(b) and 65-4-105.

(a) Sections 7-82-102 and 7-82-402(b) do not apply to those water utility districts having fewer than one thousand (1,000) subscribers to its service.

(b) Sections 7-82-102 and 7-82-402(b) do not apply to the following:

(1) Those counties having the following populations, according to the 1980 federal census or any subsequent federal census: Click here to view image.

(2) (A) Those districts distributing and selling natural gas for the following reasons:

(i) All natural gas districts in Tennessee purchase their requirements from six (6) natural gas pipelines operating in interstate commerce, with their rates, services, and supplies, regulated by the federal power commission, and therefore, every rate of the gas supply has been tested and approved by a regulatory body at the time of the purchase by the gas district;

(ii) All safety standards applicable to the transmission and distribution facilities of natural gas districts are established by the Pipeline Safety Improvement Act of 2002 (49 U.S.C. § 60101 et seq.) administered under the department of transportation; and

(iii) All bonds issued for the construction or replacement of facilities can only be issued after the approval has been granted by the securities and exchange commission or other federal regulatory bodies.

(B) Therefore, it is declared that the legislative intent shall be that §§ 7-82-102, 7-82-402(b) and 65-4-105 shall not apply to the gas districts where the cost of their purchased gas, the safety standards of their transmission and distribution facilities, and the financial restrictions relative to the issuance of their bonds are all severally or collectively regulated by federal administrative commissions or boards.



§ 7-82-104 - Exemption from state regulation -- Rules of construction.

(a) Neither the Tennessee regulatory authority nor any other board or commission of like character hereafter created shall have jurisdiction over the district in the management and control of any system, including the regulation of its rates, fees, tolls or charges, except to the extent provided by this chapter and by the Wastewater Facilities Act of 1987, compiled in title 68, chapter 221, part 10.

(b) It shall be the obligation of every judge and every public official having occasion to construe §§ 7-82-102 and 7-82-402(b) to so construe them as to accomplish the ends indicated by the findings and policies set forth in the preamble and section 1 of Acts 1973, ch. 249.



§ 7-82-105 - Exemption from taxation.

So long as a district shall own any system, the property and revenue of such system shall be exempt from all state, county and municipal taxation. Bonds issued pursuant to this chapter and the income from the bonds shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes.



§ 7-82-106 - Prohibition of racial discrimination.

(a) It is unlawful for any utility district organized under this chapter, the Utility District Law of 1937, or under any other public or private act, to discriminate on account of race in providing utility services or in laying out the services that they are to provide.

(b) A violation of this section is a Class C misdemeanor.



§ 7-82-107 - Chapter unaffected by other law -- Construction.

This chapter is complete in itself and shall be controlling. The provisions of any other law, general, special or local, except as provided in this chapter, shall not apply to a district incorporated under this chapter; provided, that nothing in this chapter shall be construed as impairing the powers and duties of the department of environment and conservation.



§ 7-82-108 - Authorized investments.

(a) (1) In order to provide a safe temporary medium for investment of idle funds, utility districts are authorized to invest in the following:

(A) Bonds, notes, or treasury bills of the United States;

(B) Nonconvertible debt securities of the following federal government sponsored enterprises; provided, that the securities are rated in the highest category by at least two (2) nationally recognized rating services:

(i) The federal home loan bank;

(ii) The federal national mortgage association;

(iii) The federal farm credit bank; and

(iv) The federal home loan mortgage corporation;

(C) Any other obligations not listed in subdivisions (a)(1)(A) and (B) that are guaranteed as to principal and interest by the United States or any of its agencies;

(D) Certificates of deposit and other evidences of deposit at state and federal chartered banks and savings and loan associations. All investments made pursuant to this subdivision (a)(1)(D) shall be secured in the manner set forth in § 9-1-107 or title 9, chapter 4, parts 1 and 4;

(E) Obligations of the United States or its agencies under a repurchase agreement for a shorter time than the maturity date of the security itself, if the market value of the security itself is more than the amount of funds invested; provided, that utility districts may invest in repurchase agreements only if the comptroller of the treasury or the comptroller's designee approves repurchase agreements as an authorized investment, and if such investments are made in accordance with procedures established by the state funding board; and

(F) The local government investment pool created by title 9, chapter 4, part 7.

(2) The investments listed in subdivisions (a)(1)(A)-(D) may have a maturity of not greater than four (4) years from the date of investment; however, such investments may have a maturity of greater than four (4) years from the date of investment, if the maturity is approved by the comptroller of the treasury or the comptroller's designee.

(3) (A) Investing in the instruments set forth in subdivision (a)(1)(B) or (a)(1)(E) shall require the following:

(i) The utility district's governing board must authorize the investment; and

(ii) The utility district's governing board shall adopt a written investment policy to govern the use of investments, with the policies being no less restrictive than those established by the state funding board to govern state investments in these types of instruments.

(B) Investment in instruments covered by subdivision (a)(3)(A) shall be prohibited until the utility district's governing board has adopted written policies to govern the use of the investments or has voted to authorize the investment.

(b) (1) Proceeds of bonds, notes and other obligations issued by utility districts, reserves held in connection with the bonds, notes or other obligations and the investment income from the bonds, notes or other obligations, may be invested in obligations that:

(A) (i) Are rated in either of the two (2) highest rated categories by a nationally recognized rating agency of such obligations;

(ii) Are direct general obligations of a state of the United States, or a political subdivision or instrumentality of a state, having general taxing powers; and

(iii) Have a final maturity on the date of investment of not to exceed forty-eight (48) months, or that may be tendered by the holder to the issuer of the bonds, notes or other obligations, or an agent of the issuer, at not less than forty-eight-month intervals; or

(B) (i) Are rated in the two (2) highest rating categories by a nationally recognized rating agency of such obligations;

(ii) Are obligations of a state of the United States, or a political subdivision or instrumentality of a state, secured solely by revenues received by or on behalf of the state or political subdivision or instrumentality of the state, which revenues are irrevocably pledged to the payment of the principal of and interest on such obligations; and

(iii) Have a final maturity on the date of investment of not to exceed forty-eight (48) months, or that may be tendered by the holder to the issuer of the bonds, notes and other obligations, or an agent of the issuer, at not less than forty-eight-month intervals.

(2) Such proceeds and the investment income on the proceeds may also be invested as otherwise set forth in this section.

(c) The investments authorized by this section are in addition to those authorized in any other general law.



§ 7-82-109 - Water utility system operated by county -- Transfer to utility district -- Procedure.

Notwithstanding any other law to the contrary, any utility district having all or part of its official territory within a county may by resolution agree to accept transfer of all or a part of a water utility system operated by the county pursuant to a previous transfer of such system by a utility district to the county under this chapter, or its operation under a private act, or otherwise, which resolution must contain provisions agreeing to operate such system for the public benefit, and requiring the protection of all rights of bondholders, and which resolution must specifically state that the transfer shall be upon such conditions as may be contained in the county legislative resolution theretofore or thereafter adopted under § 5-7-117. When all conditions of such resolutions shall have been met, the county mayor and president of the utility district shall sign an addendum to the contract, identifying the county and the utility district resolutions of which the contract consists, certifying that all conditions therein have been met, and shall cause such addendum to be published in a newspaper of general circulation within the county at the expense of the utility district, upon which publication the transfer shall thereupon be consummated by operation of law without the need for the execution of any instruments of transfer.



§ 7-82-110 - Natural gas utility districts adjacent to tourist resort counties.

(a) Notwithstanding any law to the contrary, any natural gas utility district that is located and operated in a tourist resort county may also provide natural gas service to consumers in any municipality in an adjacent tourist resort county.

(b) As used in this section, "tourist resort county" means a county having more than five percent (5%) of its territory located within the boundaries of a national park established pursuant to 16 U.S.C. § 403.



§ 7-82-111 - Membership in local chambers of commerce.

Nothing in this chapter shall be construed to prohibit a utility district from becoming a member of a local chamber of commerce.



§ 7-82-112 - Utility service to customer in adjoining utility district.

(a) (1) Notwithstanding § 7-82-301(a), a utility district shall be allowed to provide utility service to a customer located within the boundaries of an adjoining utility district if the customer or adjoining utility district files a request with the utility management review board for the customer to obtain utility service from the adjoining utility district and if the utility management review board finds that:

(A) Either the utility district within which the customer is located has refused to provide utility service to the customer or is not able or willing to provide service within a reasonable period of time at a reasonable cost as determined by the utility management review board; and

(B) The adjoining utility district is willing to provide utility service to the customer.

(2) If the utility management review board finds that the customer should be served by the adjoining utility district, then the utility management review board shall enter an order setting forth its findings and granting the service request.

(b) This section shall only apply to the request of a single customer of a utility district for utility service from an adjoining utility district.

(c) Nothing in this section shall be construed to affect the exclusive or prior right of a utility district to provide utility service within its boundaries to any other customer located within its boundaries under state law or to affect the exclusive or prior right to a utility district to provide utility service within its boundaries under federal law.



§ 7-82-113 - Expenditures for lawful district purpose.

All expenditures of money made by a utility district must be made for a lawful district purpose.






Part 2 - Creation

§ 7-82-201 - Petition for creation.

(a) A petition for the incorporation of a utility district shall be filed with the utility management review board for review and approval and to the county mayor of any county in which the proposed district is situated, the petition to be signed by not less than twenty-five (25) owners of real property, who shall reside within the boundaries of the proposed district. The petition shall include:

(1) A statement of the service or services to be supplied by the proposed district and the necessity for such service or services;

(2) The proposed corporate name and boundaries of the district;

(3) A statement showing why existing utility districts, or municipal or county services, could not adequately provide the needed service because of cost, time, or other service delivery factors;

(4) An estimate of the costs of the acquisition or construction of the facilities of the district, which estimate shall not, however, serve as a limitation upon the financing of improvements, or extensions of the facility; an estimate of the costs of operating the proposed facilities; an estimate of anticipated personnel needs; and an estimated schedule of rates and charges for the services to be rendered; and

(5) The nomination of three (3) residents of the district for appointment as commissioners of the district. The petition shall be signed in person by the petitioners with the addresses of their residences and shall be accompanied by a sworn statement of the person or persons circulating the petition, who shall state under oath that they witnessed the signature of each petitioner, that each signature is the signature of the person it purports to be, and that, to the best of their knowledge, each petitioner was, at the time of signing, an owner of real property within and a resident of the proposed district.

(b) Nonprofit property owners associations whose membership is constituted by at least ten thousand (10,000) owners of lots of residential property, which associations own, operate or maintain water or sewer service systems for the exclusive use of those associations, and which are unable to obtain such services from the local utility district, shall be entitled to petition the county mayor of the county in which they are located for incorporation as a utility district. If the association is located within the service area of an existing utility district that does not provide both water and sewer service, the association may petition the county mayor for exclusion from such utility district and for recognition and incorporation as a separate and independent utility district providing the service that the existing district does not provide. The initial commissioners of such utility districts shall be the officers of the association and shall serve initial terms as set forth in § 7-82-307. The successors to such initial commissioners shall serve four-year terms as set forth in § 7-82-307, but shall be selected by the management board of the property association, as long as that board is itself elected by a vote of all the property owners in the association. If the management board is not elected by vote of the property owners, successor commissioners shall be appointed by the county mayor as set forth in § 7-82-307. Commissioners shall serve in office until their successors are elected and qualified.



§ 7-82-202 - Hearing and order of approval -- Modification, merger or consolidation.

(a) (1) The utility management review board shall issue an order approving or disapproving the petition for the incorporation of the utility district within ninety (90) calendar days of receipt of the petition by the board, its agent or representative. If the board approves the petition, the board shall forward its order of approval and the original petition to the county mayor of any county in which the proposed district will serve. If the board fails to act on the petition within ninety (90) calendar days of receipt of the petition, the board, its agent or representative shall forward the original petition to the county mayor of any county in which the proposed district will serve. If the board disapproves the petition, the board shall not forward the original petition to the county mayor of any county in which the proposed district will serve, and the petitioners may pray and obtain an appeal from the order disapproving the petition as provided in § 7-82-204.

(2) Upon receipt of such petition, it is the duty of the county mayor to fix a time and place for a public hearing upon the convenience and necessity of the incorporation of the district to perform the services stated in the petition. The date of such hearing shall be not more than thirty (30) days after the receipt of the petition and its date, place and purpose shall be announced by the county mayor in a notice published not more than fifteen (15) days nor less than seven (7) days prior to the date of the hearing in a newspaper of general circulation in the proposed district, or if there be no such newspaper, then by posting such notice in five (5) conspicuous public places within the boundaries of the proposed district. If the boundaries of the proposed district include territory within five (5) miles of a city or town having a population of five thousand (5,000) or more, within three (3) miles of a city or town having a population of less than five thousand (5,000), or within three (3) miles of any water, sewerage or gas service facility of a county, city, town or utility district, notice by registered mail of the hearing, its purpose, date and place and the boundaries of the proposed district shall be given the mayor or chief executive officer of such county, city, town, and utility district at least ten (10) days before the hearing. The county mayor shall read the final comments of the board to persons at the public hearing and make copies available if requested by those in attendance.

(3) If, at the public hearing, the county mayor finds that:

(A) The public convenience and necessity requires the creation of the district; and

(B) The creation of the district is economically sound and desirable,

the county mayor shall enter an order so finding, approving the creation of the district, designating it as "the _________________ Utility District of ___________________ County, Tennessee," defining its territorial limits, stating the service or services that the district shall be authorized to furnish, and appointing as commissioners of the district those persons nominated in the petition, of whom one (1) shall be appointed for a term of two (2) years, one (1) for a term of three (3) years, and one (1) for a term of four (4) years. Such order shall be subject to approval by a simple majority vote of the county legislative body of each county in which the district is created before it is filed with the county clerk and entered on record.

(b) On the issue of whether the public convenience and necessity requires the creation of the district, the county mayor shall take into consideration the review and final comments of the board, and the ability of an existing utility district or an incorporated city or town to serve the area, and such existing utility district or city or town at the hearing may make known its intention to serve the area. In that event, the county mayor shall suspend action on the petition for sixty (60) days. Within the sixty (60) days, the existing utility district or city or town may submit to the county mayor its plans for serving the area, including the specific area to be served, the facilities to be installed, the services to be supplied, and a time schedule for completing installation of facilities to provide the services, and the county mayor, after considering such plans and hearing the views of the utility district's proponents on the plans, shall determine a reasonable time within which the existing utility district or city or town must provide the services. If either party thinks that the time is unreasonable, as determined by the county mayor, an appeal may be taken as provided in § 7-82-204, to determine the time. If the existing utility district or city or town fails to provide the services within the time so determined, the county mayor, unless the county mayor decides that circumstances warrant an extension of time, may create the utility district, acting on the original petition, to serve such area as the county mayor decides it can reasonably be expected to serve. If no existing utility district or city or town presents such plans to the county mayor within the sixty (60) days, the petition shall be acted upon as otherwise provided by law.

(c) Should a city or town exercise its prior right, as herein provided, to serve areas adjoining its boundaries within five (5) miles of a municipality of five thousand (5,000) or more in population or within three (3) miles of a municipality of less than five thousand (5,000) in population, the county mayor shall excise such areas from the boundaries of the proposed district, or strike from the petition and omit from the order the authority of the district to perform the service or services in such areas.

(d) Upon the creation or recreation of any utility district as provided for in this chapter, the president of the utility district shall file with the secretary of state, the utility management review board and with the register of deeds of the county or counties wherein the district is located, a true and correct copy of the order creating the utility district. The secretary of state shall maintain and keep a book for recording orders creating utility districts and all fees in connection with the recordings shall be paid by the district. Any amendments whatsoever to such order creating the utility district or any order merging, consolidating or re-creating a utility district shall be filed in like manner. The failure to so file a copy of such order or orders is a Class C misdemeanor. Whenever two (2) or more utility districts, individually located in counties having a population of not less than thirty-six thousand nine hundred ninety-five (36,995) and not more than thirty-seven thousand five (37,005) or not less than fifty-nine thousand four hundred twenty-five (59,425) nor more than fifty-nine thousand four hundred thirty (59,430), according to the 1970 federal census or any subsequent federal census, or any county having a metropolitan form of government, by resolution of the respective governing bodies of such utility districts, concur in the contraction of the territory served by one (1) of the utility districts in one (1) county and corresponding expansion of the territory served by the other utility district in another county into the county served by the contracting district, the respective utility districts shall petition the county mayor of the county wherein the utility district was created for an order permitting such modification of territory, if such modification shall result in greater efficiency and convenience in the furnishing of the services authorized by the order of creation. Upon being so petitioned, and upon entering an order modifying the boundaries of such district, the county mayor shall proceed in the manner provided in this subsection (d) and may, at such time, waive §§ 7-82-602 and 7-82-607, relative to selection and appointment of commissioners in such territory so waived and thereby invoke § 7-82-307, relative to selection and appointment of commissioners in such territory, so that the commissioners so selected in the resulting multi-county districts are selected pursuant to § 7-82-307 pertaining only to single county districts.

(e) (1) (A) Whenever two (2) or more utility districts by resolution adopted by the respective governing bodies concur in a merger or consolidation of such utility districts, or whenever a utility district by resolution of its governing body agrees or proposes to consolidate with a municipality or a county by transferring all of its property and obligations to the municipality or county, the governing body or bodies shall petition the county mayor of the county or counties in which they were created, or in case of multi-county utility districts, the county mayor of any county in which they are situated in whole or in part, for an order permitting the merger, consolidation or transfer of its franchise facilities, assets and obligations to a municipality or a county for the purpose of more efficiently and conveniently furnishing the service or services authorized by their order of creation. Upon the petition being filed, the county mayor or mayors shall proceed in exactly the same manner as provided in this chapter for the creation of a utility district, except as set forth in subsection (g).

(B) Upon a finding that the public convenience and necessity requires the merger or consolidation of two (2) or more utility districts or the transfer of any utility district into a municipality or county and that the merger, consolidation or transfer is economically sound and feasible and in the public interest, an order shall be entered approving the merger, consolidation or transfer of the utility district or districts.

(i) If the petition is for a merger, the order shall designate the surviving utility district, and the boundaries of the surviving utility district shall be the boundaries of the merging utility districts. The members of the board of commissioners of the surviving utility district shall continue to serve their existing terms of office subject to subdivision (e)(2).

(ii) If the petition is for a consolidation of utility districts, the order shall designate the name of the newly created consolidated utility district as the ___________________ Utility District of ___________________ County or Counties, Tennessee, shall define its territorial limits and shall appoint the commissioners of the utility district, all in accordance with the requirements of this chapter for the creation of a utility district subject to subdivision (e)(2).

(iii) If the petition is for the transfer of all franchises, assets and liabilities to a municipality or a county, then the utility district shall be dissolved and provision made in the order for an equitable distribution of the assets and for the termination of the existence of the utility district and shall establish the legal rights, duties and obligations of the entities and parties involved.

(iv) The order shall provide that the surviving utility district in a merger, the newly consolidated utility district or the municipality or county to which a transfer is made shall assume the operation of the system or systems then being merged, consolidated or transferred and shall account for the revenues from the system or systems in such a manner as not to impair the obligations of the contract with reference to bond issues or other legal obligations of the utility district or districts, and shall fully preserve and protect the contract rights vested in the owners of the outstanding bonds, obligations or contractual interests.

(2) Notwithstanding this section or any other law to the contrary, two (2) or more utility districts, each of which has a board of three (3) commissioners, that concur in a merger or consolidation of such utility districts may by agreement increase the size of the board of commissioners of the merged or consolidated utility district to five (5) commissioners in accordance with the requirements of this subsection (e). The merging or consolidating utility districts that agree to increase the size of the board of commissioners to five (5) commissioners shall include the agreement in their respective resolutions concurring in the merger or consolidation and shall state such agreement in the petition for merger or consolidation submitted to the county mayor. The petition for merger or consolidation shall name in the petition up to five (5) individuals to serve as commissioners for the merged or consolidated utility district proposed by such petition, each of whom shall be an existing commissioner of one (1) of the utility districts proposing to merge or consolidate and shall be qualified to serve in accordance with § 7-82-308(d). The county mayor or mayors conducting the hearing on the petition for merger or consolidation shall appoint such individuals, named in the petition for merger or consolidation, as commissioners for the merged or consolidated utility district, unless the county mayor or mayors find such individuals are not qualified to serve as commissioners under § 7-82-308(d). If the merging or consolidating utility districts do not name five (5) individuals who are qualified to serve as commissioners under § 7-82-308(d) for the merged or consolidated utility district in the petition for merger or consolidation, then the county mayor or mayors shall appoint a sufficient number of individuals who are qualified under § 7-82-308(d) to serve as commissioners for any seats not named by the merging or consolidating utility districts in the petition. The county mayor or mayors shall appoint one (1) commissioner for an initial two-year term, two (2) commissioners for initial three-year terms and two (2) commissioners for initial four-year terms.

(3) Notwithstanding this section or any other law to the contrary, four (4) or more utility districts, each of which has a board of three (3) commissioners, that concur in a merger or consolidation of such utility districts may by agreement increase the size of the board of commissioners of the merged or consolidated utility district to seven (7) commissioners in accordance with the requirements of subdivision (e)(2). The county mayor or mayors shall appoint two (2) commissioners for initial two-year terms, two (2) commissioners for initial three-year terms and three (3) commissioners for initial four-year terms.

(f) A municipality may acquire a utility district to be operated as a department separate from any other municipal utility. Whenever a utility district by resolution adopted by its governing body agrees or proposes to consolidate with a municipality as a separate department of such municipality by transferring all of its property and obligations to such municipality, it shall petition the county mayor of the county in which it was created for an order approving the resolution to permit such consolidation, merger, acquisition or transfer of its franchise facilities, assets and obligations to a municipal corporation for the purpose of more efficiently and conveniently furnishing the service or services authorized by its order of creation. Upon such petition being filed, such county mayor shall proceed in exactly the same manner as provided in this chapter for the creation of a utility district, and upon a finding that the public convenience and necessity requires consolidation, merger, acquisition or transfer and that the same is economically sound and feasible and in the public interest, an order shall be entered approving such resolution. Upon the approval of such resolution by order of the county mayor, such utility district shall be dissolved and the assets, obligations, legal rights and duties of such district shall become those of the department of the municipality. Such order shall provide that the department of the municipality shall assume the operation of the utility system and account for the revenues from the system in such a manner as not to impair the obligations of contract with reference to bond issues or other legal obligations of the district, and shall fully preserve and protect the contract rights vested in the owners of such outstanding bonds, obligations or contractual interests. Such department of the municipality shall be operated separately from any other utility department of the municipality. The governing body of the municipality shall be the governing board of such department and shall appoint an advisory committee on utilities if the area served by the utility district is outside the boundaries of the municipality. The governing body of the municipality shall, by ordinance, create such advisory committee to be composed of either former utility district commissioners or residents and customers of the utility system so acquired. The advisory committee members shall be appointed by the governing body of the municipality in the number and for the term specified by the ordinance. When the former utility district ceases to be a separate department and is merged with the other utility services of the municipality into one (1) utility system, such advisory committee may be dissolved. No portion of such utility district shall be made a part of a municipal utility service without consideration being paid to the department composed of such utility district.

(g) Petitions for a merger or consolidation of utility districts or for a consolidation of a utility district with a municipality or county under subsections (e) and (f) shall be filed with the utility management review board simultaneously with the filing of the petition with the county mayor or mayors under subsections (e) and (f). Such petitions are not subject to approval or disapproval by the utility management review board as set forth in § 7-82-201(a) and subsection (a) and are not subject to approval by the county legislative body or bodies as set forth in subdivision (a)(3)(B).

(h) Petitions for re-creation of a utility district for the purpose of redefining its incorporated boundary shall be filed with the utility management review board simultaneously with the filing of the petition with the county mayor or mayors. Such petitions are not subject to approval or disapproval by the utility management review board as set forth in § 7-82-201(a) and subsection (a) and are not subject to approval by the county legislative body or bodies as set forth in subdivision (a)(3)(B).



§ 7-82-203 - Cost of establishment proceedings.

All costs incident to the publication and posting of notices, and to the public hearing and determination, and all costs of the proceedings, including the costs of filing and entering the order, shall be borne by the parties filing the petition, and the county mayor may, in such county mayor's discretion, require the execution by the parties filing the petition of a cost bond in an amount and with good securities to guarantee the payment of such costs.



§ 7-82-204 - Appeal to circuit court.

Any party having an interest in the subject matter and aggrieved or prejudiced by the finding and adjudication of the county mayor may pray and obtain an appeal from the finding and adjudication to the circuit court of the county in the manner provided by law for appeals from the court of general sessions, upon the execution of appeal bond as provided by law.






Part 3 - Operation and Powers

§ 7-82-301 - District as municipality -- Powers -- Failure to act -- Name change.

(a) (1) (A) From and after the date of the making and filing of an order of incorporation, the district so incorporated shall be a "municipality" or public corporation in perpetuity under its corporate name, and the district shall in that name be a body politic and corporate with power of perpetual succession, but without any power to levy or collect taxes. Charges for services authorized in this chapter shall not be construed as taxes. The powers of each district shall be vested in and exercised by a majority of the members of the board of commissioners of the district.

(B) So long as the district continues to furnish any of the services that it is authorized to furnish in this chapter, it shall be the sole public corporation empowered to furnish such services in the district, and no other person, firm or corporation shall furnish or attempt to furnish any of the services in the area embraced by the district, unless and until it has been established that the public convenience and necessity requires other or additional services; provided, that this chapter shall not amend or alter §§ 6-51-101 -- 6-51-111, and 6-51-301.

(2) (A) The district shall not be the sole public corporation empowered to furnish systems for gathering, storing or transmitting natural gas by pipeline. Other persons, firms and corporations may furnish such services involving natural gas in the area embraced by the district in addition to such services that are provided by the district.

(B) No person, firm or corporation shall commence construction or operation of any natural gas pipeline until such pipeline shall have met the safety requirements set by the Tennessee regulatory authority. In addition, notice by registered mail shall be given to any utility district or municipality in the area or the Tennessee regulatory authority, and any affected utility district or municipality shall be permitted to present its interest, if any, to the Tennessee regulatory authority, which shall have the authority to review and approve rates and contracts for such services involving natural gas on the record without a public hearing.

(C) Notwithstanding anything contained in this section, a utility district shall retain the exclusive authority to engage in the retail distribution of natural gas within its area.

(D) In addition, no such person, firm, or corporation may transport natural gas from a well that on January 1, 1981, was supplying a utility district or municipality, so long as the utility district or municipality shall offer and pay to the gas producer or gatherer a price, and meet other contractual terms, equal to the price and terms offered to the producer or gatherer by any other bona fide purchaser.

(b) (1) In the event no affirmative action is taken by a newly-formed utility district within one (1) year of the date of filing of order of creation, the county mayor may hold a hearing, after notification of the duly appointed commissioners, and determine if the utility district is proceeding with dispatch and diligence to provide the utility service or services it was authorized to provide in its order of creation. If the county mayor finds that the utility district is not proceeding with dispatch and diligence to provide the utility service or services it was authorized to provide in its order of creation, then the county mayor shall enter an order dissolving the utility district. The president of the utility district shall file with the secretary of state, the utility management review board and the register of deeds of the county or counties in which the district is located, a true and correct copy of the order dissolving the utility district.

(2) In the event a utility district fails to render any of the services for which it was created within a period of four (4) years of the date of filing of order of creation and fails to acquire within such period any assets or facilities necessary to provide the utility service or services for which it was created, the utility district shall be dissolved by operation of law. The county mayor of the county in which the original petition for creation of the utility district was filed shall file a notice of dissolution with the secretary of state and upon such filing the utility district shall no longer be deemed to exist. The county mayor shall file with the utility management review board and the register of deeds of the county or counties in which the utility district is located, a true and correct copy of the notice of dissolution.

(c) After one (1) year from the date of the filing of the order of incorporation of any utility, the name of the utility may be changed by the commissioners filing a petition with the county mayor of the county in which such order of incorporation was filed, setting forth the present name of the utility, the name to which the commissioners want to change and the reasons for such change. Upon good cause being shown, the county mayor shall issue such order, which shall be filed with the county clerk and entered on record.



§ 7-82-302 - Power to operate utilities.

(a) (1) Any district heretofore or hereafter created under authority of this chapter is empowered to conduct, operate and maintain a system or systems for the furnishing of water, sewer, sewage disposal, natural gas, natural gas storage and related facilities, liquefied natural gas storage and related facilities, liquid propane gas storage and related facilities and other gaseous storage and related facilities, artificial gas, police, fire protection, garbage collection and garbage disposal, street lighting, parks and recreational facilities, transit facilities, transmission of industrial chemicals by pipeline to or from industries or plants located within the boundary of the district, transmission of natural gas by pipeline from one (1) or more wells or other sources of natural gas, or from one (1) or more collection points of natural gas located within or without the district, but in no event more than five (5) miles beyond the boundary of the district to one (1) or more utilities, "utilities" to include natural gas transportation pipelines, industries, or plants located within or without the district, but in no event more than one hundred (100) miles beyond the boundary of the district, community antenna television service, except for community antenna television service in counties having a population of more than sixty thousand (60,000) but less than sixty thousand one hundred (60,100), according to the 1960 federal census or any subsequent federal census, or two (2) or more of such systems, and to carry out such purpose it shall have the power and authority to acquire, construct, reconstruct, improve, better, extend, consolidate, maintain and operate such system or systems, within or without the district, and to purchase from, and furnish, deliver and sell to any municipality, the state, any public institution and the public, generally, any of the services authorized by this chapter.

(2) Powers relating to garbage disposal shall include the power of one (1) or more utility districts, acting individually or jointly, to engage in the conversion of garbage into steam power. In connection with the construction, financing, operation or maintenance of a facility for converting garbage into steam power, a utility district shall have the same power and authority as a municipality has under § 7-54-103(d) in connection with energy production facilities, and shall comply with the requirements set out in § 7-54-110, it being the intent of the general assembly to further the energy and environmental objectives of Acts 1983, chapter 226 and title 68, chapter 211.

(3) Powers relating to natural gas shall include the power to own and operate natural gas vehicle fueling stations; provided, that no utility district is authorized to franchise the operation of any such natural gas vehicle fueling station to another entity; provided, further, that subdivision (a)(1)(B) shall not prohibit nor in any way be construed to prohibit any other person, firm or corporation from owning and operating a natural gas vehicle fueling station within the area embraced by the district.

(b) With respect to the conduct and operation of a police protection system, nothing contained in this chapter shall be construed as meaning or intending any encroachment upon the police powers of the sheriff of any county in this state, but shall only empower the district to conduct and operate such police protection system when it is enabled to do so through legal arrangements with the sheriff of the county, and other constituted authorities, in a manner consistent with all provisions of the Constitution of Tennessee. The inclusion of the power of conducting and operating a police protection system as one of the purposes for which a district may be created shall not in anywise affect the validity of this section, the general assembly hereby expressly declaring its purpose to enact the remainder of this section without the provision contained in this section authorizing the conduct and operation of a police protection system, if the inclusion of such provision should be held to be invalid.

(c) "Transit facilities" means all real and personal property needed to provide public passenger transportation by means of trolley coach, bus, motor coach, or any combination of trolley coach, bus, and motorcoach, including terminal, maintenance and storage facilities.

(d) Community antenna television service shall be limited to all practices permitted by rules and regulations promulgated from time to time by the federal communications commission. This provision shall not apply to counties having populations over six hundred thousand (600,000), according to the 1970 federal census or any subsequent federal census. Such community antenna television service shall include the right to acquire and hold such real and personal property as may be needed to accomplish this subsection (d).

(e) (1) Districts created on or after July 1, 1967, shall be empowered to furnish only those services stated in the order creating the district. Districts incorporated before July 1, 1967, shall be authorized to furnish only the services being furnished on that date, or that shall be furnished by facilities to be constructed from the proceeds of bonds issued not later than July 1, 1968. Supplemental petitions for authority to furnish other services contained in this section may be addressed to the county mayor, who shall give notice and hold hearings on such petitions in the same manner, on the same issues, and under the same conditions as for original incorporation.

(2) A supplemental petition shall be filed with the utility management review board simultaneously with the filing of the petition with the county mayor or county mayors but is not subject to approval or disapproval by the utility management review board as set forth in §§ 7-82-201(a) and 7-82-202(a). In the order granting a supplemental petition, the county mayor or mayors may exclude territory within the district's boundaries that is already receiving the service sought to be furnished by the district from the grant of authority to the district to provide such service under this subsection (e).

(f) (1) A system or facilities for "the transmission of industrial chemicals by pipeline," as used in this section, means and includes facilities or a system used or useful in the transmission by pipeline of industrial chemicals and related commodities, in liquid, gaseous, or solid form, including raw materials, processed products, or by-products, to or from plants or industries located within the boundary of the district, on an individual basis, or in company with other plants, and to or from docks, terminals or tank farms located within or without the boundary of the district, but within the same county. Such system or facilities include, but are not limited to, the pipelines, docks, terminals, tank farms, compressor stations, storage and temperature treatment facilities, rights-of-way, and together with all real and personal property and equipment appurtenant to, or useful in connection with, such facilities.

(2) Before any district shall be authorized to conduct, operate or maintain such system or facilities for transmission of industrial chemicals by pipeline, as provided in this section, the board of commissioners of the district, whether previously installed in such office or nominated only, shall submit a petition signed in their own names to the county mayor in which the order approving the creation of the district was or shall be entered, whereupon the county mayor shall, upon notice published, as provided by § 7-82-202, and public hearing, determine whether or not the project so proposed shall promote industry and develop trade to provide against low employment, and enter an order so finding.

(3) On the issue of whether or not industry, trade and employment shall be so promoted and developed, the county mayor shall take into consideration the plants proposed to be served by the facilities for transmission of industrial chemicals by pipeline, but no project so proposed to be undertaken shall be found not to promote and develop industry, trade and employment for either of the following reasons:

(A) That the project shall provide service for a single plant; or

(B) That the project shall serve to maintain existing industry and employment rather than encourage new industry and additional employment.

(4) Any party in interest, including any subscriber to existing services of the district, shall have the right of appeal from the order as provided by § 7-82-204, but no consent to the undertaking of such district services by any number of existing subscribers shall be required, notwithstanding § 7-82-303.

(g) Incorporated cities and towns having a population of five thousand (5,000) or more shall have the prior right as respects utility districts to extend water, sewer or other utilities in any territory within five (5) miles of their corporate limits; where an incorporated city or town has a population of less than five thousand (5,000), the limit shall be three (3) miles; provided, that this provision shall not apply within the boundaries of a utility district or to facilities heretofore extended by a utility district beyond its boundaries; and provided, further, that a utility district may extend water, sewer or other utility facilities into such an area through agreement with the city or town concerned. A city or town shall lose its prior right under the following conditions:

(1) Where an agreement cannot be reached, the utility district, by a resolution setting out the area to be served and the type of utility, shall notify the city or town of its intention to serve the area;

(2) After receipt of such notice, the city or town shall have sixty (60) days in which to adopt an appropriate ordinance or resolution determining to serve the area within a specified time. The utility district may, within ten (10) days, appeal to the county mayor of the county in which the major part of the land area is located if it considers the time so determined is too long, whereupon the county mayor after hearing both parties, shall determine a reasonable time for the city or town to provide the services, and further appeal may be taken by either party as provided in § 7-82-204; and

(3) Upon failure of the city or town to provide the services within the time so determined, the utility district shall be authorized to serve any part of the area not already served by the city or town.

(h) (1) A system or facilities for "the transmission of natural gas by pipeline," as used in this section, means and includes facilities or a system used or useful in the transmission by pipeline of natural gas from one (1) or more wells or other sources of natural gas or from one (1) or more collection points of natural gas located within or without the district, but in no event more than five (5) miles beyond the boundary of the district, to one (1) or more utilities, plants or industries located within or without the district, but in no event more than one hundred (100) miles distant from the boundary of the district; provided, that a portion of the system or facilities shall be located within the boundary of the district. Such system or facilities shall include, but not be limited to, pipelines, collection facilities, terminal facilities, rights-of-way and all real and personal property, including machinery and equipment, appurtenant to, or useful in connection with, such system or facilities.

(2) No district shall be authorized to conduct, operate or maintain such system or facilities for transmission of natural gas by pipeline, as provided in this section, unless the board of commissioners of the district, whether previously installed in such office or nominated only, shall submit a petition signed in their own names to the county mayor in which the order approving the creation of the district was or shall be entered, and the county mayor shall, upon notice published as provided by § 7-82-202 and public hearing, determine either that the project so proposed shall promote commerce, preserve the natural resources, or aid in the prevention of environmental pollution, and enter an order so finding.

(3) On the issue of whether or not such purpose or purposes shall be so promoted, preserved or aided, the county mayor shall take into consideration the utilities, plants or industries proposed to be served by the facilities for transmission of natural gas by pipeline, but no project so proposed to be undertaken shall be found not to promote commerce, preserve the natural resources, or aid in the prevention of environmental pollution for the reason that the project shall provide service for a single utility, plant or industry.

(4) Any party in interest, including any subscriber to existing services of the district, shall have the right of appeal from the order as provided by § 7-82-204, but no consent to the undertaking of such district services by any number of existing subscribers shall be required, notwithstanding § 7-82-303.

(i) Section 7-82-501, authorizing the issuance of revenue bonds for the purpose of constructing, acquiring, reconstructing, improving, bettering or extending any facility or system authorized by this chapter, is hereby made applicable to any district undertaking to exercise the power conferred by this section to conduct, operate and maintain a system or facilities for the transmission of industrial chemicals or natural gas by pipeline.

(j) Any district providing propane gas service on April 15, 1998, is empowered to provide such service within the county or counties in which it is providing service on that date without any further proceedings before or approvals of any county mayor, the utility management review board or any other person or agency; provided, that the authorization contained in this subsection (j) shall not preclude any other person, firm or corporation, public or private, from furnishing propane gas service within the area served by the district. Any such utility district is further empowered to sell or dispose of its propane gas service operation, in whole or in part.



§ 7-82-303 - Subscribers' consent to new services.

No utility district created prior to March 4, 1947, under the terms and provisions of this chapter, shall undertake to render or obligate itself to render services other than those for the furnishing of water, sewer, sewage disposal, fire protection, natural gas or artificial gas, unless and until it shall first have obtained the consent in writing of subscribers representing seventy-five percent (75%) in number of the total subscribers to the existing services furnished by the utility district at the time such written consents are obtained. The determination by the board of commissioners of any such district as to the percentage represented by the written consent of such subscribers shall be conclusive, that no such district may furnish natural gas service to any area now actually served by a private company.



§ 7-82-304 - Powers in carrying out purposes.

(a) Any district created pursuant to this chapter has the power to:

(1) Sue and be sued;

(2) Have a seal;

(3) Acquire by purchase, gift, devise, lease or exercise of the power of eminent domain or other mode of acquisition, hold and dispose of real and personal property of every kind within or without the district, whether or not subject to mortgage or any other liens;

(4) Make and enter into contracts, conveyances, mortgages, deeds of trust, bonds or leases;

(5) Incur debts, borrow money, issue negotiable bonds and provide for the rights of holders of such bonds;

(6) Fix, maintain, collect and revise rates and charges for any service;

(7) Pledge all or any part of its revenues;

(8) Make such covenants in connection with the issuance of bonds, or secure the payment of bonds, that a private business corporation can make under the general laws of the state, notwithstanding that such covenants may operate as limitations on the exercise of any power granted by this chapter;

(9) Use any right-of-way, easement or other similar property right necessary or convenient in connection with the acquisition, improvement, operation or maintenance of a utility, held by the state or any political subdivision of the state; provided, that the governing body of such political subdivision shall consent to such use;

(10) Issue, by resolution adopted by the governing body in accordance with the requirements of this chapter, interest-bearing bond anticipation notes for all purposes for which bonds can be legally authorized and issued by such district. Such notes shall be secured by the proceeds from the sale of the bonds in anticipation of which such notes are issued and additionally secured by a lien upon the revenues of the district on a parity with the bonds in anticipation of which such notes are issued. In no event shall the amount of outstanding bond anticipation notes exceed the principal amount of the bonds to be issued by the district. The notes shall mature not later than three (3) years from their date of issuance or upon delivery of the bonds in anticipation of which such notes were issued, whichever is earlier, and shall bear interest at such rate or rates as shall be provided in the resolution authorizing the notes. The notes shall be executed in the name of the district by the proper officials authorized to execute the notes, together with the seal of the district attached to the notes, and all such notes shall be sold for not less than par and accrued interest; the proceeds arising from the sale of such notes shall be paid to the proper official to be disbursed by such official as provided by the resolution authorizing the issuance of the notes. Included within the term "bond anticipation notes" shall be interim certificates or other temporary obligations that may be issued by the district to the purchaser of such bonds upon the terms and conditions provided in this section. Whenever any district shall issue bond anticipation notes or interim certificates pursuant to this section, neither the principal of nor the interest on such notes or certificates shall be taxed by the state or by any county, or by any municipality in this state. The authority granted in this section to issue bond anticipation notes shall also authorize the issuance of grant anticipation notes, to be secured by the grant in anticipation of which such notes are issued, with all provisions of this subdivision (a)(10) being applicable to such grant anticipation notes;

(11) Act jointly with one (1) or more other utility districts, municipalities, or counties of the state to exercise jointly any of the powers granted by this chapter, contract with such entities as to the manner of exercise of each entity's internal powers, such as the determination of rates, tariffs, rules and regulations, and jointly contract with the state, the United States, or any agency of either such government; and

(12) (A) Provide funding to chambers of commerce and economic and community organizations pursuant to a resolution adopted by the governing body in accordance with the requirements of this chapter;

(B) The authority to provide funding granted under subdivision (a)(12)(A) applies only to natural gas utility districts that serve customers in counties with the following populations, according to the 1990 federal census or any subsequent federal census: Click here to view image.

(b) (1) In addition to the authority granted under otherwise applicable law, a utility district created under this chapter, or any private act of the general assembly, upon the adoption of a resolution by its board of commissioners, has the power to accept and distribute voluntary contributions for bona fide charitable purposes pursuant to programs approved by the board of commissioners, which programs may include, but shall not be limited to, programs in which utility bills are rounded up to the next dollar when such contribution is shown as a separate line on the utility bill.

(2) Contributions accepted by a utility district pursuant to programs authorized by subdivision (b)(1) shall not be considered revenue to the utility district, and such contributions shall be used only for charitable purposes.

(3) For purposes of this subsection (b), a "charitable purpose" is one that provides relief to the poor or underprivileged, advances education or science, addresses community deterioration, provides community assistance, assists in economic development, provides for the erection of public buildings, monuments or works, assists in historic preservation, or promotes social welfare through nonprofit or governmental organizations designed to accomplish any of the purposes set forth in this subdivision (b)(3). This section prohibits discrimination by a utility district in the distribution of voluntary contributions for bona fide charitable purposes to organizations whose mission is to assist persons regardless of their race, color, creed, religion, national origin, gender, disability or age.



§ 7-82-305 - Eminent domain.

Any district has the power to condemn either the fee, or such right, title interest, or easement in the property, as the board may deem necessary for any of the purposes mentioned in this chapter, and such property or interest in such property may be so acquired, whether or not the property or interest is owned or held for public use by corporations, associations or persons having the power of eminent domain, or otherwise held or used for public purposes; provided, that such prior public use shall not be interfered with by this use. Such power of condemnation may be exercised in the mode or method of procedure prescribed by title 29, chapter 16, or in the mode or method of procedure prescribed by any other applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain; provided, that where title to any property sought to be condemned is defective, it shall be passed by decree of court. Where condemnation proceedings become necessary, the court in which such proceedings are filed shall, upon application by the district and upon the posting of a bond with the clerk of the court in such amount as the court may deem commensurate with the value of the property, order that the right of possession shall issue immediately or as soon and upon such terms as the court, in its discretion, may deem proper and just.



§ 7-82-306 - General implementing powers.

Any district created pursuant to this chapter shall be vested with all the powers necessary and requisite for the accomplishment of the purpose for which such district is created, capable of being delegated by the general assembly. No enumeration of particular powers created in this chapter shall be construed to impair or limit any general grant of power contained in this chapter, nor to limit any such grant to a power or powers of the same class or classes as those enumerated. The district is empowered to do all acts necessary, proper or convenient in the exercise of the powers granted in this chapter.



§ 7-82-307 - Commissioners -- Numbers -- Terms -- Vacancies -- Election of commissioners.

(a) (1) Each utility district shall have three (3) commissioners, except those multi-county utility districts and utility districts having a greater number of commissioners on May 6, 2004.

(2) (A) Each utility district shall select board members using the selection method set forth in subdivisions (a)(4) or (a)(5).

(B) The commissioners of any single-county utility district using a selection method other than appointment by a county mayor as provided in subdivision (a)(4) on May 6, 2004, shall be appointed by the county mayor unless, on July 1, 2011, or hereafter approved by the general assembly, the selection method used by a single-county utility district is a plurality vote of customers of the utility district voting in an election held by the utility district or the single-county district is located in a county with a metropolitan form of government and the selection method is by appointment by a county probate judge.

(C) No later than July 1, 2014, vacancies occurring in multi-county utility districts shall be as provided in subdivision (a)(5) or subsection (h), unless, on July 1, 2011, or hereafter approved by the general assembly, the selection method used by a multi-county utility district is a plurality vote of customers of the utility district voting in an election held by the utility district or the multi-county district is located in a county with a metropolitan form of government and the selection method is by appointment by a county probate judge.

(3) The term of office of each commissioner shall be four (4) years after the initial appointment by the county mayor to create staggered terms, except for replacement commissioners filling unexpired terms. Each member, upon expiration of such member's term, shall continue to hold office until a successor is appointed or elected and qualified.

(4) Vacancies on the board of commissioners of single-county utility districts shall be filled by appointment of the county mayor. Within sixty (60) days after the occurrence of a vacancy in the office of any commissioner caused by death, resignation, disability, or forfeiture of office, and no later than thirty (30) days prior to the expiration of the term of office of any incumbent commissioner, the board of commissioners or its remaining members shall select three (3) nominees to fill such office, in full accordance with any residential requirements that may apply to the office vacated or to be vacated, and under the seal of the board of commissioners, shall certify such list of nominees in order of preference recommended by such commissioners, to the county mayor of the county in which the utility district or its principal office is located; or of the county in which the commissioners of the district customarily meet if the district has no principal office. Within twenty-one (21) days after the issuance of any certification by the board of commissioners to the county mayor, the county mayor may enter an order either appointing one (1) of the nominees or rejecting the entire list or may refrain from taking any action, in which event the first name on the list of nominees shall be deemed appointed to fill the vacancy or new term by operation of law. Any order either appointing or rejecting a list of nominees shall be entered of record on the minutes of the county legislative body and a certified copy of the order shall be furnished to the board of commissioners and to the appointee; provided, however, that upon the rejection of any entire list of nominees by the county mayor, the board of commissioners shall, to the extent authorized in this subdivision (a)(4), submit a new non-identical list or lists of three (3) nominees to the county mayor within sixty (60) days after the date of the written request to the board of commissioners or its remaining members to submit an additional list as required in subdivision (a)(6). If the county mayor enters an order rejecting the third list of nominees within twenty-one (21) days after the submission of the third list of nominees, then the county legislative body shall appoint a commissioner from any of the three (3) lists of nominees previously submitted to the county mayor to fill the vacancy at the meeting of the county legislative body in which the mayor's order rejecting the third list of nominees is entered of record on the minutes of the county legislative body.

(5) (A) Effective July 1, 2014, and thereafter, unless, on July 1, 2011, or hereafter approved by the general assembly, the selection method used by a multi-county utility district is a plurality vote of customers of the utility district voting in an election held by the board of commissioners of the utility district, the procedure as provided in subdivision (a)(4) for submitting nominees to the county mayor to fill a vacancy shall be followed by the board of commissioners of multi-county utility districts for the filling of vacancies occurring on the board of commissioners of such multi-county utility district, except that, the utility district's charter, bylaws, state law or prior order creating or recreating such utility district board of commissioners shall be followed to determine which county mayor is the appropriate county mayor to fill the vacancy. In certifying the list of nominees to the appropriate county mayor, the board of commissioners shall send copies of the certification to the county mayor of every county which is a part of the multi-county utility district. The original certification shall include a statement listing all counties to which copies of the certification shall be furnished to the county mayors.

(B) As provided in its charter, bylaws, state law or prior order creating or recreating the multi-county utility district, if an appointee to the board of commissioners rotates between or among the counties which are included in the multi-county utility district, then the appropriate county mayor to make the appointment shall be the county mayor in the next rotation for the appointment. If a vacancy must be filled for an unexpired term, the county mayor which made the original appointment for that commissioner shall be the appropriate county mayor to fill the appointment for the unexpired term.

(C) Except for the appointment of the commissioner which is a rotating appointment, in all multi-county utility districts, the appointee shall be a resident of the same county as the appointee's predecessor.

(6) If the first or second list is rejected in its entirety, then within fourteen (14) days following the entry of the order rejecting the entire list of nominees, the county mayor shall make a written request to the board of commissioners or its remaining members to submit an additional list in accordance with subdivision (a)(4) or (a)(5).

(7) The method of filling vacancies set forth in subdivisions (a)(2), (4) and (5) is the uniform method created by the legislature for the filling of vacancies on a utility district board of commissioners. It is the legislature's intent to create a uniform general law of statewide application for selecting utility district commissioners.

(8) At least two (2) weeks prior to the board meeting at which the board of commissioners intends to select three (3) nominees to certify to the county mayor or county mayors to fill an existing vacancy or upcoming vacancy on the utility district's board of commissioners under subdivisions (a)(4) and (5), the utility district shall notify its customers in writing of the board's intent to select three (3) nominees to certify to the county mayor or county mayors at such board meeting and shall invite its customers to submit the names of qualified persons to be considered for nomination to fill the vacancy. The notice shall be:

(A) Mailed to the district's customers by including the notice on the customer's bill or by a separate insert with the customer's bill;

(B) Mailed to the district's customers by including the notice in a general mailing to its customers or by a separate insert with a general mailing to its customers; or

(C) Published in a newspaper of general circulation in the county or counties in which the utility district is created or recreated.

(9) Notwithstanding any law to the contrary, the board of commissioners of a utility district excepted by subdivision (a)(2) from the uniform method created by the legislature for the filling of vacancies may, by resolution, choose to change its present method of selection to appointment by a county mayor or mayors under subdivision (a)(4) or (a)(5). Upon the filing of a certified copy of the resolution with the utility management review board, the board shall enter an order either approving or disapproving the resolution. The board shall approve the resolution upon finding that a change in the method of filling vacancies to appointment by a county mayor under subdivision (a)(4) or (a)(5) is in the best interest of the utility district and its customers. All vacancies on the utility district's board of commissioners that occur after the entry of an order approving the resolution shall be by appointment by a county mayor under subdivision (a)(4) or (a)(5). If the board enters an order disapproving the resolution, then the utility district's method of filling vacancies shall remain unchanged, and the utility district shall continue to fill vacancies under the method the utility district has been using before the adoption of the resolution.

(b) (1) (A) Upon the petition of at least twenty percent (20%) of the customers of a utility district to the utility management review board requesting the removal of a member or members of the utility district board of commissioners, the board shall conduct a contested case hearing on the question of whether such member or members should be removed from office and a new member or members appointed or elected. To be considered by the board, the customer or customers initiating the petition must file a letter of intent to compile and file the petition with the board before the petition is signed. All signatures of customers on the petition must have been obtained within ninety (90) days of the date the notice of intent to compile and file petition is filed with the board. The petition must contain the genuine signatures of the customers of the utility district. All information submitted in the petition must be legible. Each customer signing the petition shall include the address at which the customer receives utility service and the date the customer signed the petition. Upon receipt of the petition, the board shall verify the names and addresses of the signers of the petition to ensure that they are bona fide customers of the utility district and to ensure that all signatures have been obtained within ninety (90) days of the date the notice of intent to compile and file petition is filed with the board. As used in this subdivision (b)(1), "customer" means a person who receives a bill for utility services and pays money for such services. Each utility account shall be entitled to one (1) signature, but no person shall sign the petition more than once. Only one petition to remove a utility district commissioner under this section can be filed in any twelve-month period.

(B) Upon filing the petition as provided in this subdivision (b)(1), the petitioners shall also file a cash bond or attorney or corporate surety bond in the sum of three hundred fifty dollars ($350); the bond being made payable to the state of Tennessee. Such bond shall be for the costs of hearing and processing the petition. The bond may be refunded if the utility management review board determines that the member or members of the utility district board of commissioners that are the subject of the petition should be removed; in such instance the cost of the hearing shall be assessed against the district. The administrative judge may assess additional costs against either the petitioners or the district, in accordance with this subdivision (b)(1)(B), to cover the total cost of the hearing.

(C) For purposes of this subdivision (b)(1), "genuine signatures" means written, original signatures and excludes facsimile and electronic signatures of any kind.

(2) (A) If the comptroller of the treasury investigates or conducts an audit of a utility district, the comptroller shall forward to the utility management review board any published investigative audit reports involving a utility district incorporated under this chapter. The board shall review those reports and may conduct a contested case hearing on the question of whether utility district commissioners should be removed from office for knowingly or willfully committing misconduct in office, knowingly or willfully neglecting to fulfill any duty imposed upon the member by law, or failing to fulfill the commissioner's or commissioners' fiduciary responsibility in the operation or oversight of the district.

(B) If the board concludes the member or members of the utility district board of commissioners has knowingly or willfully committed misconduct in office or has knowingly or willfully neglected to perform any duty imposed upon such member by law, or failed to fulfill the commissioner's or commissioners' fiduciary responsibility in the operation or oversight of the district, then the board shall issue an order removing such member from office. Any vacancy on the board of commissioners shall then be filled by the selection method used by the utility district to fill vacancies; provided, that no member of the board of commissioners ousted by order of the board shall be eligible for reappointment, reelection, or to participate in either the nomination, appointment or election of new members by the board of commissioners.

(3) (A) (i) If a utility district is under the jurisdiction of the utility management review board pursuant to § 7-82-701(a), then the utility management review board may initiate a contested case hearing on the question of whether a member or members of the board of commissioners of the utility district should be removed from office and a new member or members appointed or elected on the grounds that either:

(a) The utility district failed to comply with an order of the utility management review board, which shall include failing to comply with an order concerning excessive water losses;

(b) A member or members failed to fulfill the commissioner's or commissioners' fiduciary responsibility in the operation or oversight of the district; or

(c) A member or members of the board of commissioners of the utility district committed misconduct in connection with such office or failed to perform any duty imposed by law on such office, including taking appropriate actions pursuant to § 7-82-709(b) to reduce water loss to an acceptable level as determined by the board.

(ii) Failure of a member to vote in favor of a rate structure prescribed by the utility management review board that has been adopted by the utility district does not in itself constitute grounds for removal.

(B) If the utility management review board concludes a member or members of the board of commissioners of the utility district should be removed from office for failure to comply with an order of the utility management review board or should be removed from office for committing misconduct in connection with such office or failing to perform any duty imposed by law, then the utility management review board shall issue an order removing such member or members from office. Any vacancy on the board of commissioners shall then be filled by the selection method used by the utility district to fill vacancies; provided, that no member of the board of commissioners ousted by order of the utility management review board shall be eligible for reappointment or reelection or shall participate in either the nomination, appointment or election of new members by the board of commissioners.

(C) This subdivision (b)(3) shall not be construed as limiting any civil or criminal liability of any such member of the board of commissioners or the applicability of the ouster law, compiled in title 8, chapter 47.

(4) When the member of a utility district board of commissioners is absent from four (4) consecutive regular board meetings or from one half (1/2) or more of the regular board meetings in a calendar year, the utility district shall report such absenteeism in writing to the county mayor of the county in which the utility district commissioner resides or is a customer and to the county mayor of the county in which the utility district's principal office is located, if different. The utility district's written report of absenteeism shall be sent to the county mayor or mayors within thirty (30) days after:

(A) The fourth consecutive unattended board meeting; or

(B) The end of the calendar year in which one half (1/2) or more of the regular board meetings were not attended, with a copy of such written report sent to the utility district commissioner, all such reports to be sent by certified mail.

(5) A utility district commissioner who fails to meet the training and continuing education requirements set forth in § 7-82-308(h) or (i) before the end of the commissioner's term of office shall not be eligible for reappointment or reelection to another term of office. For the purposes of this subdivision (b)(5), the continuing education period used to determine whether a utility district commissioner has met the training and continuing education requirements set forth in § 7-82-308(h) or (i) shall be the last full continuing education period before the utility district commissioner's term of office ends.

(c) When the utility management review board reviews the audited annual financial report and operations of a financially distressed utility district pursuant to § 7-82-703, and the utility district fills vacancies on its board of commissioners by a method other than appointment by a county mayor or mayors, the board may elect to hold a public hearing on the issue of whether the method of filling vacancies on the district's board should be changed. If the board elects to hold a public hearing, then the board shall conduct a contested case hearing on this issue. If the board finds that it is in the best interest of the public served by the utility district that the method of filling vacancies on the utility district's board be changed, then the board shall enter an order that provides that all future vacancies on the utility district board shall be filled by appointment of the county mayor or mayors pursuant to the procedures set forth in subdivisions (a)(4) and (5).

(d) Notwithstanding this section to the contrary, if a utility district board of commissioners fails to undertake the necessary actions as prescribed in this section to provide for the appointment or election of a new commissioner to take office upon the expiration of a term or fill a vacancy that may occur for any reason within the period of time set forth in this section, then the county mayor of the county in which such utility district was incorporated shall have the power and responsibility to make an interim appointment to such board of commissioners until such time as the proper actions required pursuant to this section have been undertaken.

(e) In implementing this section, the appointing and electing authorities that fill vacancies on utility district boards of commissioners shall give due consideration to the need for racial, gender, age and ethnic minority diversity on utility district boards of commissioners.

(f) Immediately upon indictment for misconduct in office, the indicted utility district commissioner shall be suspended from office pending the final disposition of the criminal proceeding or until the expiration of the commissioner's term of office, whichever occurs first. While suspended, an indicted commissioner shall be ineligible to receive any payments or benefits as provided in § 7-82-308(a). In a single county utility district, the county mayor of that county shall have the power and responsibility to make an interim appointment to fill the vacancy created by the suspension from office. In a multi-county utility district, the county mayor of the county in which the indicted utility district commissioner resides or is a customer shall have the power and responsibility to make an interim appointment to fill the vacancy created by the suspension from office. If the criminal proceeding against the suspended utility district commissioner has not terminated by the expiration of the term, the office will be considered vacant and be filled as provided by law. If the criminal proceeding is terminated with a finding or verdict of guilty on any of the charges on which the commissioner was indicted, then the suspension shall be made permanent, the office will be considered vacant, and the interim appointee shall serve until the office is filled as provided by law. If the criminal proceeding against the suspended utility district commissioner related to the indictment for misconduct in office is terminated by any finding, adjudication or deferral of the proceedings, including a not guilty verdict or a dismissal on the merit, the suspension of the utility district commissioner shall be removed, and the commissioner shall become eligible to serve the commissioner's office; simultaneously the county mayor's interim appointee shall cease to hold office.

(g) (1) Notwithstanding this section or any other law to the contrary, any water utility district having less than one thousand six hundred (1,600) customers in any county having a population of not less than thirty-nine thousand nine hundred (39,900) nor more than forty thousand (40,000), according to the 2000 federal census or any subsequent federal census, shall be governed by a five-member board of utility district commissioners. No person shall be eligible for appointment as utility district commissioner unless the person is a customer of the utility district and resides within the service area of the utility district. As used in this subdivision (g)(1), "customer" means a person who is regularly billed for utility service rendered by the district and who pays money for such service.

(2) The regular term of office of each utility district commissioner shall be four (4) years. In order to establish staggered terms on the board, the three (3) incumbent commissioners serving on May 24, 2004, shall each serve an initial term of four (4) years, commencing on May 24, 2004. Thereafter, those three (3) offices shall be subject to appointment every four (4) years in accordance with the requirements and procedures set forth in this subsection (g). The initial term of office of each of the two (2) commissioners added by this subsection (g) shall be two (2) years, commencing on May 24, 2004, to be filled in accordance with the requirements and procedures set forth in this subsection (g). Thereafter, those two (2) offices shall be subject to appointment every four (4) years in accordance with the requirements and procedures set forth in this subsection (g). All unscheduled vacancies arising after May 24, 2004, shall be filled, for the remainder of the unexpired term, in accordance with the requirements and procedures set forth in this subsection (g).

(3) Within sixty (60) days after the occurrence of any vacancy in the office of any utility district commissioner caused by death, resignation, disability, or forfeiture of office, and no later than sixty (60) days prior to the expiration of the term of office of any incumbent utility district commissioner, the board of utility district commissioners or its remaining members shall select three (3) qualified nominees to fill such office for the remainder of the term or for the full term, as the case may be, and, under the seal of the board of commissioners, shall certify such list of nominees in order of preference recommended by such commissioners, to the county mayor. Within fourteen (14) days after issuance of certification by the board of commissioners to the county mayor, the county mayor shall enter an order either appointing one of the nominees or rejecting the entire list. If this or any subsequent list of nominees is not timely submitted to the county mayor, then the county mayor shall proceed to appoint a qualified person to serve on the board of utility commissioners. Any order either making an appointment or rejecting the entire list of nominees shall be entered of record on the minutes of the county legislative body, and a certified copy of the order shall be furnished to the board of utility district commissioners. However, if the entire list of nominees is rejected by the county mayor, then the board of commissioners shall select a second list consisting of three (3) other qualified nominees to fill such office and, under the seal of the board of commissioners, shall certify such second list of other nominees in order of preference recommended by such commissioners, to the county mayor within fourteen (14) days following entry of the order rejecting the first list of nominees. Within fourteen (14) days after the second issuance of certification by the board of utility district commissioners to the county mayor, the county mayor shall enter an order either appointing one of the nominees or rejecting the entire second list. Any order either making an appointment or rejecting the entire list of nominees shall be entered of record on the minutes of the county legislative body, and a certified copy of the order shall be furnished to the board of utility district commissioners. However, if the entire second list of nominees is rejected by the county mayor, then, within fourteen (14) days following entry of such order, the county mayor shall request the board of commissioners or its remaining members to submit the third and final list consisting of three (3) other qualified nominees to fill such office or, alternatively, the county mayor shall request the county legislative body to submit the third and final list consisting of three (3) other, qualified nominees to fill such office; provided, further, however, that prior to requesting a list of nominees from the county legislative body, the county mayor must file a written statement with the county legislative body setting forth the mayor's specific reasons for rejecting each of the six (6) nominees previously selected by the utility district board of commissioners or its remaining members. Such written statement shall constitute a public record and shall be available for public inspection. Within fourteen (14) days following such request, the board of utility district commissioners or the county legislative body shall select the final list consisting of three (3) other qualified nominees to fill such office and shall certify such list of additional nominees in order of preference recommended to the county mayor. Within fourteen (14) days following such certification, the county mayor shall enter an order either appointing one of the nominees or rejecting the entire final list. Any order either making an appointment or rejecting the entire list of nominees shall be entered of record on the minutes of the county legislative body, and a certified copy of the order shall be furnished to the board of utility district commissioners. If the county mayor rejects the entire final list, then the vacant, or to be vacated, office of utility district commissioner shall be filled by appointment by the county mayor without any further nominations.

(4) In implementing this subsection (g), the nominating and appointing authorities shall give due consideration to the need for racial, gender, age and ethnic minority diversity on the utility district board of commissioners.

(5) No later than January 31 of each calendar year, any water utility district subject to this subsection (g) shall notify the county mayor of the county that created the utility district, in writing, of the beginning and ending dates of the terms of office of each member of the utility district's board of commissioners in office on January 1 of each calendar year.

(h) (1) Notwithstanding this section or any other law to the contrary, the membership of the board of commissioners for any multi-county water utility district, whose principal office is located in, and whose present service area primarily lies within, the boundaries of any county having a population of not less than seventeen thousand four hundred (17,400) nor more than seventeen thousand four hundred fifty (17,450), according to the 2000 federal census or any subsequent federal census, and containing and physically divided by a United States government corps of engineers dam and reservoir project of thirty-four thousand (34,000) acres, shall be as provided in this subsection (h). On June 3, 2004, board membership from the county containing the principal office and the primary service area of such utility district shall be increased by two (2) members giving such county three (3) members on the board. The other two (2) counties within the service area having not less than one hundred fifty (150) customers shall be represented by one (1) board member from each such county and the two (2) present board members shall continue to serve on the board for the remainder of their terms and be appointed from such counties as otherwise provided by law.

(2) The two (2) new members of the board of commissioners added pursuant to subdivision (h)(1) shall be filled by appointment of the county mayor of the county containing the principal office and the primary service area of such utility district. As soon as possible after June 3, 2004, the existing board of commissioners shall select three (3) nominees for each of such two (2) new members, in full accordance with any residential requirements that may apply to the office created, and under the seal of the board of commissioners, shall certify such lists of nominees to such county mayor. Within twenty-one (21) days after the issuance of certification by the board of commissioners to the county mayor, the county mayor may enter an order either appointing one of the nominees from each such list or rejecting one of the lists or both lists. Any order either appointing or rejecting a list of nominees shall be entered of record on the minutes of the county legislative body and a certified copy of the order shall be furnished to the board of commissioners and to the appointee; provided, however, that upon the rejection of any entire list of nominees by the county mayor, the board of commissioners shall continue to submit new nonidentical lists of three (3) nominees to the county mayor within sixty (60) days after each such rejection until such procedure shall result in the position being filled for the new term, as provided in this subdivision (h)(2). If the county mayor fails to make an appointment for a position from such list or lists following three (3) submissions for such position, then the county mayor shall appoint the director or directors for such position or positions, as the case may be, without any further nominations.

(3) Notwithstanding this section or any other law to the contrary, within two (2) weeks after the occurrence of a vacancy in the office of any commissioner and no later than thirty (30) days prior to the scheduled expiration of the term of office of any incumbent commissioner, the board of commissioners or its remaining members shall select three (3) nominees to fill such office, in full accordance with residential requirements applicable to the office vacated or to be vacated, and, under the seal of the board of commissioners, shall certify such list of nominees to the county mayor of the county whose representation on the board shall be directly affected by the vacancy. Copies shall also be sent to the county mayors of the other two (2) counties. If all three (3) nominees are rejected by the mayor of the affected county, then the nominating process shall be repeated and repeated again, if necessary. Thereafter, without any further nominations, the county mayor shall appoint a person to fill such vacancy for the remainder of the term or for the next term of office.

(4) No later than January 31 of each year, the chair of the board of commissioners shall certify the number of customers within each county and mail a list of customers from each such county to the appropriate county mayor.

(5) Notwithstanding this section or any other law to the contrary, no contract entered into or renewed after June 3, 2004, for the sale of water to a water utility district described in subdivision (h)(1) shall, and it is against public policy for such a contract to, contain a clause that prohibits the district from lawfully selling water to other municipalities or governmental entities.



§ 7-82-308 - Compensation of commissioners -- Delegation of powers -- Officers -- Records -- Qualifications -- Meetings.

(a) (1) The members of the board shall serve without compensation for their services, except that by resolution duly adopted by the board of commissioners, each commissioner may receive per diem payments for not more than twelve (12) meetings of the board of commissioners in any calendar year, at rates not greater than three hundred dollars ($300) per meeting. However, in any county with a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor more than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census, the members of the utility district board of commissioners shall serve without compensation for their services, except that by resolution duly adopted by the board of commissioners, each commissioner may receive per diem payments for not more than twelve (12) meetings of the board of commissioners in any calendar year at rates not greater than two hundred fifty dollars ($250) per meeting for each district having more than three thousand (3,000) users and not more than one hundred dollars ($100) per meeting for each district having three thousand (3,000) or fewer users. In addition, group medical insurance coverage and group life insurance coverage as may be provided other employees, or payment of premiums for an equivalent or similar group medical coverage and group life insurance coverage that a commissioner may be participating in on April 18, 1985, or that a commissioner may have been participating in on May 25, 1984, or a group plan entered into subsequent thereto; provided, that such payment of such medical coverage and group life insurance coverage does not exceed the per person cost of the district's group medical insurance coverage and group life insurance coverage for its employees. Commissioners in those districts that are not financially distressed utility districts as defined in § 7-82-401(g) that distribute and sell natural gas are thereby authorized, upon resolution duly adopted by the board of commissioners, to receive not more than five hundred dollars ($500) per diem payments in the manner provided in this part.

(2) In any county with a population of not less than eighty-five thousand eight hundred (85,800) nor more than eighty-six thousand one hundred (86,100), according to the 1990 federal census or any subsequent federal census, the members of utility district board of commissioners shall serve without compensation for their services, except that, by resolution duly adopted by the board of commissioners, each commissioner may receive per diem payments for not more than twelve (12) meetings of the board of commissioners in any calendar year, at rates not greater than one hundred fifty dollars ($150) per meeting for each district having more than three thousand (3,000) users, and not more than one hundred dollars ($100) per meeting for each district having three thousand (3,000) or fewer users.

(3) In any county having a charter form of government, the members of a utility district board of commissioners shall serve without compensation for their services, except that, by resolution duly adopted by the board of commissioners, each commissioner may receive per diem payments for not more than twelve (12) meetings of the board of commissioners in any calendar year, at rates not greater than three hundred fifty dollars ($350) per meeting for each district having more than five thousand (5,000) users, and not more than one hundred dollars ($100) per meeting for each district having five thousand (5,000) or fewer users. In addition, group medical insurance coverage and group life insurance coverage may be provided for commissioners as such coverage is provided for other employees, or premiums for an equivalent or similar group medical coverage and group life insurance may be paid; however, payment of such medical coverage and group life insurance coverage must not exceed the per person cost of the district's group medical insurance coverage and group life insurance coverage for its employees.

(A) (i) In any county having a population of not less than one hundred forty thousand (140,000) nor more than one hundred forty-five thousand (145,000), according to the 1990 federal census or any subsequent federal census, the members of a utility district board of commissioners shall serve without compensation for their services, except that, by resolution duly adopted by the board of commissioners, each commissioner may receive per diem payments for not more than twelve (12) meetings of the board of commissioners in any calendar year, at rates not greater than two hundred fifty dollars ($250) per meeting.

(ii) In addition, group medical insurance coverage and group life insurance coverage may be provided for commissioners as such coverage is provided for other employees, or premiums for an equivalent or similar group medical coverage and group life insurance may be paid; however, payment of such medical coverage and group life insurance coverage must not exceed the per person cost of the district's group medical insurance coverage and group life insurance coverage for its employees.

(B) Any resolution adopted, pursuant to subdivision (a)(3)(A)(i), on or after July 1, 2001, shall not take effect unless and until it is ratified by a majority of the customers of the utility district as provided in this subdivision (a)(3)(B). Upon adopting any such resolution, the board must promptly schedule a meeting of the district's customers for an election of ratification. Such election of ratification must coincide with the next succeeding meeting at which one (1) or more persons shall be elected or selected to serve on the utility district board of commissioners. At least thirty (30) days prior to the date of such meeting, the board must mail written notice to all customers of the utility district announcing the time, place and purposes of such meeting. If a majority of the customers present and voting at the meeting favor ratification of the resolution, then the resolution shall immediately take effect.

(4) Notwithstanding this section or any other law to the contrary, in any county having a population of not less than seventeen thousand eight hundred (17,800) nor more than seventeen thousand eight hundred seventy-five (17,875), or in any county having a population of not less than twenty thousand six hundred (20,600) nor more than twenty thousand seven hundred (20,700), according to the 2000 federal census or any subsequent federal census, the members of a utility district board of commissioners shall serve without compensation for their services, except that, by resolution duly adopted by the board of commissioners, each commissioner may receive per diem payments for not more than twelve (12) meetings of the board of commissioners in any calendar year, at rates not greater than two hundred fifty dollars ($250) per meeting.

(b) The board may delegate to one (1) or more of its members, or to its agents and employees, such powers and duties as it may deem proper, but, at its first meeting and at the first meeting of each calendar year thereafter, it shall elect one (1) of its members to serve as president, and another of its members as secretary of the board of commissioners.

(c) The secretary shall keep a record of all proceedings of the commission, which shall be available for inspection as other public records, and shall be custodian of all official records of the district.

(d) Only persons who reside within the district's boundaries or who are customers of the district shall be eligible for appointment or election to the board. As used in this subsection (d), "customer" means a person who is regularly billed and pays for a utility service rendered by the district.

(e) (1) The board of commissioners of every utility district created pursuant to this chapter shall meet at least once each quarter, the time and place of such meeting to be published in accordance with title 8, chapter 44.

(2) (A) No provision of this subsection (e) shall apply to any gas utility district for the reasons set out in § 7-82-103.

(B) This subsection (e) shall not apply in counties having the following populations, according to the 1980 federal census or any subsequent federal census: Click here to view image.

(f) (1) Within one (1) year of initial appointment or election to the board of commissioners of a utility district or prior to or within one (1) year of the reappointment or reelection to the board of commissioners of an incumbent utility district commissioner holding office on June 30, 2010, a utility district commissioner shall attend a minimum of twelve (12) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (f)(5). An incumbent utility district commissioner holding office on June 30, 2010, who has received a minimum of twelve (12) hours of training or more in one (1) or more courses addressing subjects identified in subdivision (f)(5) within the past three (3) years may submit a request to the comptroller to be exempt from the training and continuing education requirements set forth in this subdivision (f)(1).

(2) In each continuing education period after the initial training and continuing education required by subdivision (f)(1), a utility district commissioner shall attend a minimum of twelve (12) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (f)(5). For the purposes of this subdivision (f)(2), a "continuing education period" is a period of three (3) years beginning January 1 after the calendar year in which a utility district commissioner completes the training and continuing education requirements set forth in subdivision (f)(1) and each succeeding three-year period thereafter.

(3) Each utility district commissioner shall certify by January 31 of each year the training and continuing education courses attended during the prior calendar year by filing an annual written statement with the utility district on a form developed by the comptroller. Each annual statement shall identify the date of each course attended, its subject matter, location, sponsor, and the hours attended for each course and shall include a certificate of attendance for each course listed on the annual statement. Each utility district commissioner shall be responsible for obtaining a certificate of attendance certifying that the utility district commissioner attended the course, on a form acceptable to the comptroller. The failure to file the annual statement shall cause a commissioner to be ineligible to receive any further payment or benefit as provided in subsection (a) until the annual written statement is filed. Each utility district shall keep for six (6) years after the calendar year in which each annual statement is filed a copy of the annual statements of attendance filed by members of the board of commissioners of the utility district.

(4) The utility district shall be responsible for paying the training and continuing education course registration and travel expenses for the training and continuing education required by this subsection (f) for the members of the utility district's board of commissioners.

(5) The subjects for the training and continuing education required by subdivisions (f)(1) and (2) shall include, but not be limited to, board governance, financial oversight, policy-making responsibilities and other topics reasonably related to the duties of the members of the board of commissioners of a utility district.

(6) Any association or organization with appropriate knowledge and experience may prepare a training and continuing education curriculum for utility district commissioners covering the subjects set forth in subdivision (f)(5) to be submitted to the comptroller for review and approval prior to use. The comptroller shall file a copy of approved training and continuing education curriculum with the utility management review board. Changes and updates to the curriculum shall be submitted to the comptroller for approval prior to use. Any training and continuing education curriculum approved by the comptroller shall be updated every three (3) years and resubmitted to the comptroller for review and approval.

(7) Nothing in this subsection (f) shall prohibit the utility management review board from requiring training and continuing education in addition to that required under this subsection (f) for utility district commissioners of a utility district which is financially distressed under § 7-82-703.

(8) As used in this subsection (f), "utility district commissioners" include the members of the governing board of any utility district created pursuant to this chapter or any public or private act and the members of the governing board of any water or sewer authority created by any public or private act; provided, that the education and training requirements pursuant to subsection (g) and not this subsection (f) shall apply to members of the governing board of a gas utility district.

(g) Subsection (f) shall not apply to any member of the governing board of a gas utility district who receives extensive annual training substantially equal to the training required pursuant to subsection (f) offered by an association of gas utility districts or directly through the gas utility district; provided, that the gas utility district submits the training curriculum to the comptroller for review and approval prior to use.

(h) If a utility district provides both water and gas, then the members of the governing board shall be subject to the education and training requirements of either subsection (f) or (g) based on the predominate customer base of the utility district.



§ 7-82-309 - Powers of commissioners -- Payment of expenses.

(a) The board of commissioners of any district has the power and authority to:

(1) Exercise by vote, ordinance or resolution all of the general and specific powers of the district;

(2) Make all needful rules, regulations and bylaws for the management and the conduct of the affairs of the district and of the board;

(3) Adopt a seal for the district, prescribe the style of the seal, and alter the seal at pleasure;

(4) Lease, purchase, sell, convey and mortgage the property of the district and to execute all instruments, contracts, mortgages, deeds or bonds on behalf of the district in such manner as the board shall direct;

(5) Inquire into any matter relating to the affairs of the district, compel by subpoena the attendance of witnesses and the production of books and papers material to any such inquiry, administer oaths to witnesses and examine such witnesses;

(6) (A) Notwithstanding any public or private act to the contrary, in all utility districts in the state, any member of the board of commissioners and any board or committee member elected or appointed by the board of commissioners, and any official or employee of the utility district whose salary is set by charter or general law, may be reimbursed from district funds for the actual expense that such utility district officer may incur as an incident to holding such office;

(B) The utility district board of commissioners shall determine whether or not to pay the expenses incurred by members of the board, and any board or committee member elected or appointed by the president of the board of commissioners, and any official or employee of the utility district whose salary is set by charter or general law; and, if it is determined that the utility district will reimburse expenses, it shall enact a written policy as to how expenses will be reimbursed and determine what expenses are reimbursable;

(C) In such utility district, it is the duty of the board of commissioners to prescribe forms on which expenses shall be reported. The board of commissioners may designate such responsibility to the chief administrative officer of the district. It is the duty of the board of commissioners, or its designee, to examine such expense report to determine if all expenses so listed as reimbursable are legally reimbursable expenditures within the schedule as determined by the utility district board of commissioners, and, if such listed expenses are reimbursable, then forward the expense report to the proper disbursing officer for payment;

(D) To the extent not adequately documented as provided in subdivision (a)(6)(C), expense allowances shall be considered compensation for purposes of any salary limitations as may be provided by statute, charter or private act;

(E) All utility district travel and expense reimbursement policies, and any amendments to the policies, shall be filed with the office of the comptroller of the treasury or the comptroller of the treasury's designee. Such policies and amendments are not subject to approval of, but shall not be effective until filed with, the office of the comptroller of the treasury;

(F) The Tennessee Association of Utility Districts (TAUD) shall disseminate, and amend from time to time as necessary, a model travel and expense policy to provide guidance for the various utility districts. Such policy, and amendments to the policy, are subject to the approval of the comptroller of the treasury. Any utility district that adopts the policy promulgated by the TAUD is not required to file such policy with the office of the comptroller of the treasury, but shall notify the office in writing of adoption of the model policy;

(7) Appoint and fix the salaries and duties of such officers, experts, agents and employees as it deems necessary, hold office during the pleasure of the board and upon such terms and conditions as the board may require; and

(8) Do all things necessary or convenient to carry out its functions.

(b) (1) All powers and authority enumerated in this section shall be exercised by such district for the welfare and benefit of the public served by such district.

(2) (A) This subsection (b) shall not apply to any gas utility district for the reasons set out in § 7-82-103.

(B) This subsection (b) shall not apply in counties having the following populations, according to the 1980 federal census or any subsequent federal census: Click here to view image.



§ 7-82-310 - Personnel not to benefit from water service agreements.

All personnel employed by the board of commissioners of any utility district incorporated under this chapter, including, but not limited to, the commissioners themselves, are hereby prohibited from receiving any money or other goods or services of value of any sort as a result of any agreement, contractual or otherwise, for the installation of water service within the bounds of the district; and further, such persons are also prohibited from receiving any moneys or other goods or services of value of any sort as a result of any agreement, contractual or otherwise, for the sale of any materials to be installed within the bounds of the district as water service.



§ 7-82-311 - Customer installation of water service.

The recipient of water service to be provided by a utility shall be entitled to procure the material and install the water service for property personally owned by such proposed customer of the utility district; provided, that such material and installation shall fully comply with the standard specifications established for the district in which the service is to be placed. It shall be the sole responsibility of the utility to procure and install the meter for such service.



§ 7-82-312 - Payment of fees or assessments -- Actions -- Liens -- Notice.

(a) Any utility district, whether created pursuant to general law or uncodified public chapter, may enforce the payment of fees or assessments charged for sewer or wastewater disposal utility services by filing an action in the same manner and with the same penalties and interest attached as provided for the enforcement of unpaid taxes pursuant to title 67, including the sale on execution of such property as provided in title 26, chapter 5, and the redemption provisions of title 66, chapter 8. Such action may be taken only once every calendar year by the utility district for unpaid sewer or wastewater utility fees or assessments. The utility district shall be required to give notice to the property owner, if different from the utility user, not less than ninety (90) days prior to the filing of any action that would include levying on the real property. Such notice shall be mailed to the last known address of the property owner as contained on the tax records of the county where the property is located and shall include the amount of the unpaid fee or assessment for sewer or wastewater disposal utility services, together with penalties and interest. The notice shall also contain a statement to the effect that, unless the payments are brought up to date, a lien shall attach to the property and an action shall be filed pursuant to title 67.

(b) The utility district shall bear the reasonable costs incurred by a property owner in defending such an action due to an error in the records or fees of the utility district for the provision of such sewer or wastewater disposal utility services.

(c) For purposes of this section, "utility district" includes the Reelfoot Lake utility and planning district created by chapter 222 of the Public Acts of 1983.



§ 7-82-313 - Fire protection -- Fees for services rendered to nonsubscribers.

(a) A utility district that dispatches fire trucks and offers other such fire protection services may charge for the services rendered to a nonsubscriber when a fire or other dangerous situation is reported by any citizen or emergency communications district. To impose such charges, the utility district's board of commissioners shall establish and publish a schedule of the costs for such services.

(b) This section shall only apply in counties having a population of not less than eighty-five thousand eight hundred (85,800) nor more than eighty-six thousand one hundred (86,100), according to the 1990 federal census or any subsequent federal census.






Part 4 - Audit and Rates

§ 7-82-401 - Audited annual financial report -- Accounting manual -- Books and records.

(a) (1) The commissioners of each utility district shall cause an audited annual financial report to be made of the books and records of their district. The comptroller of the treasury, through the department of audit, is responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards, and that such audits meet the minimum standards prescribed by the comptroller of the treasury.

(2) (A) In all counties and districts, except as provided in subdivision (a)(2)(B), the comptroller of the treasury shall prepare a uniform accounting manual and shall promulgate such other rules and regulations as are required to assure that the books and records are kept in accordance with generally accepted accounting principles and that audit standards prescribed by the comptroller of the treasury are met. Such manual and rules shall not be applied to invalidate obligations contained in bond resolutions or other debt contracts, nor to modify any substantive legal powers or requirements applicable to utility districts.

(B) In gas utility districts, and in the counties having the following populations, according to the 1980 federal census or any subsequent census, the comptroller of the treasury shall promulgate such rules and regulations as are required to assure that the books and records are kept in accordance with generally accepted accounting procedures and that audit standards prescribed by the comptroller of the treasury are met: Click here to view image.

(b) The audits shall be prepared by certified public accountants, public accountants or by the department of audit. In the event the governing body of the utility district shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant, or public accountant or direct the department to prepare the audit, the cost of such audit to be paid by the utility district.

(c) The comptroller of the treasury is authorized to modify the requirements for an audit as set out in this section for utility districts whose activity, in the comptroller of the treasury's judgment, is not sufficient to justify the expenses of a complete audit. Furthermore, the comptroller of the treasury is authorized to direct the department of audit to make an audit or financial review of the books and records of utility districts.

(d) Within ninety (90) days after the close of the fiscal year of each district organized and operating under this law, the commissioners of the district shall publish in a newspaper of general circulation, published in the county in which the district is situated, a statement showing:

(1) The financial condition of the district at the end of the fiscal year;

(2) The earnings of the district during the fiscal year just ended;

(3) All travel and related costs or expenses where any portion of such costs or expenses is paid by the district or any entity or entities, public or private, associated with the district, including, but not limited to, travel for commissioners and employees;

(4) A statement of the water rates then being charged by the district; and

(5) A brief statement of the method used in arriving at such rates.

(e) A copy of such annual statement and audit shall be filed with the county mayor or mayors where publication is required in accordance with this section and § 7-82-608.

(f) Audits performed by the internal audit staffs of the utility districts shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).

(g) (1) Any utility district that is a financially distressed utility district shall be subject to the supervision and evaluation of the utility management review board created pursuant to part 7 of this chapter.

(2) A government joint venture that supplies or treats water or wastewater for wholesale use only to other governments shall not fall under the jurisdiction of the utility management review board for the purpose of reporting negative change in net position annually, but shall be referred to the board if the government joint venture is in a deficit or default position as described in subdivision (g)(3).

(3) For the purposes of this chapter, a "financially distressed utility district" is a utility district, its system or systems, that, as shown by the audited annual financial reports, has either deficit total net position, is in default on an indebtedness, or has a negative change in net position for two (2) consecutive years.

(h) (1) Utility districts operating public water systems shall include in their audited annual financial report the utility district's water loss in the manner as prescribed by the utility management review board. Failure of the utility district to include the schedule required in this section constitutes excessive water loss and the utility district shall be referred to the utility management review board. Within sixty (60) days from the time that a utility district's audit is filed with the comptroller of the treasury, the comptroller of the treasury shall file with the utility management review board the audited annual financial report of any utility district operating a water system whose water loss is excessive as established by rules promulgated by the utility management review board.

(2) For the purposes of subdivision (h)(1), "utility district" includes agencies, authorities or instrumentalities of government created by public or private act having the authority to administer a water or wastewater facility, other than those agencies, authorities or instrumentalities of government electing pursuant to § 68-221-1006(a) or § 68-221-1008 to come under the jurisdiction of the water and wastewater financing board.

(i) By February 1 of each year, the comptroller of the treasury shall provide a written report to the speaker of the house of representatives and the speaker of the senate listing the average annual water loss contained in the audited annual financial report for those utility districts described in subsection (h).



§ 7-82-402 - Protest of rates -- Adjustment of complaints -- Consumer information records -- Fire protection.

(a) (1) (A) Within thirty (30) days of the date on which the statement provided for in § 7-82-401 is published, any customer of the district may file with the commissioners of the district a protest, giving reasons why, in the opinion of the customer, the rates so published are too high or too low. Within a period of fifteen (15) days after the end of this thirty-day period during which such protest may be filed, the commissioners shall notify each such protestant of a hearing to be held by the commissioners on such protests as may have been filed within the thirty-day period prescribed. Upon the hearing date so fixed, which shall be some date within a period of sixty (60) days after giving such notices to the protestants, all such protests shall be heard together by the commissioners. After hearing and examining statements, exhibits and arguments of the protestants or their counsel, the commissioners shall make and spread upon the minutes of the commission their finding as to the reasonableness or unreasonableness of the published rates, and, at the same time, the commission may increase or decrease such rates upon a finding that they are too low or too high, as the case may be.

(B) For the purposes of this part, "customer" means a person who receives a bill for water or sewer services and pays money for such services.

(2) The commissioners shall not be required to receive, consider or act upon any protest filed at any time other than within the thirty-day period provided in this section.

(3) Any protestant feeling aggrieved by the final action of the commissioners under this section may obtain a review of the commissioners' action by simple written request to the utility management review board within thirty (30) days thereafter, with the right to judicial review as provided in § 7-82-702.

(b) Except in those districts coming within § 7-82-103, from and after September 1, 1973, it is the duty of the board of commissioners of each utility district to have and maintain a set of rules and regulations regarding the adjustment of all complaints that may be made to the district concerning the availability of utility services to persons in need of utility services, the quality of service performed, the adjustment of bills, and all other complaints of any nature, with provision as to the manner of resolution of individual complaints, provision as to the types of complaints that may be resolved by salaried employees of the district, and those that may be resolved only by the board of commissioners. Such rules shall be posted or otherwise available for convenient inspection by customers and members of the public in the offices of the district. Such rules shall provide for office employees or other employees of the district to schedule for consideration by the board of commissioners any complaint of such nature as may be decided by the board under its rules and regulations, and also to schedule for consideration by the board of commissioners the review of any complaint that has not been settled to the satisfaction of the customer or citizen by a salaried employee to whom the settlement of such complaint shall have been delegated.

(c) Each utility district under this chapter shall:

(1) Publish in local telephone directories the telephone number of the district and a telephone number in its service area to be used to report emergencies and for after hours, weekends, and holidays;

(2) Print on its regular billing the address of the office of the district, office hours, if appropriate, the telephone number, and the time and place of the regular meeting of the board of commissioners;

(3) Notify customers of any service interruption that will, or is likely to, last ten (10) hours or longer. Notification may be by public service broadcast over commercial radio stations in the area;

(4) Maintain a log of service interruptions, service restorations, customer complaints and disposition of complaints;

(5) When it is determined by the board to be financially feasible, facilities shall be furnished for fire protection under such arrangements as the district may decide and negotiate with other governmental or private agencies; and

(6) Notify its customers at least once a year that decisions by a utility district board of commissioners on customer complaints may be reviewed by the utility management review board pursuant to § 7-82-702(7), and notify its customers at least once a year of the method used to fill vacancies on the utility district's board of commissioners. This notice may be published in a newspaper of general circulation in the county or counties in which the district is situated, along with the statement required to be published under § 7-82-401(d), or may be mailed annually to the district's customers in a separate correspondence, in any annual report or newsletter mailed to the district's customers or other writing provided annually to the district's customers.



§ 7-82-403 - Rates sufficient to pay costs and retire bonds.

The board of commissioners of any district shall prescribe and collect reasonable rates, fees, tolls, or charges for the services, facilities and commodities of its system or systems, shall prescribe penalties for the nonpayment of the rates, fees, tolls, or charges, and shall revise such rates, fees, tolls or charges from time to time whenever necessary to ensure that such system or systems shall be and always remain self-supporting. The rates, fees, tolls or charges prescribed shall be such as will always produce revenue at least sufficient to:

(1) Provide for all expenses of operation and maintenance of the system or systems, including reserves for the expenses; and

(2) Pay when due all bonds and interest on the bonds, for the payment of which such revenues are or shall have been pledged, charged or otherwise encumbered, including reserves for the bonds and interest.






Part 5 - Bonds and Notes

§ 7-82-501 - Issuance of bonds or notes.

(a) Each district has the power and is hereby authorized from time to time to issue negotiable bonds in anticipation of the collection of revenues for the purpose of constructing, acquiring, reconstructing, improving, bettering or extending any facility or system authorized by this chapter, or any combination thereof, and to pledge to the payment of the interest and principal of such bonds all or any part of the revenues derived from the operation of such facility, system, or combination of such facility and system. There may be included in the costs for which bonds are to be issued, reasonable allowances for legal, engineering and fiscal services, interest during construction and for six (6) months after the estimated date of completion of construction, and other preliminary expenses, including the expenses of incorporation of the district. Each district has the power and is hereby authorized from time to time to issue revenue refunding bonds in the manner provided for a local government in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21.

(b) Any utility district that has the power and authority to operate a gas distribution system may borrow money in anticipation of the collection of revenues from such system, and issue negotiable notes to evidence such borrowing for the purpose of financing gas purchases, including storage costs and pipeline capacity costs. Any such notes shall be secured solely by a pledge of and lien on the revenues of such system. The principal amount of notes that may be issued during any twelve-month period shall not exceed sixty percent (60%) of total gas purchases for the same period, and all notes issued during such period shall be retired and paid in full on or before the end of such period. The notes shall be sold in such manner, at such price and upon such terms and conditions as may be determined by the board of commissioners of the district issuing such notes. No notes shall be issued under this subsection (b) unless the gas system for which the notes are to be issued has positive net position as shown in the most recent audited financial statements of the system, and the system has produced positive change in net position in at least one (1) fiscal year out of the three (3) fiscal years next preceding the issuance of the notes as shown on the audited financial statements of the system. No notes shall be issued without first being approved by the comptroller of the treasury or the comptroller's designee. Notes issued pursuant to this section and the income from the notes shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes. If revenues of such system are insufficient to pay all such notes at maturity, any unpaid notes may be renewed one (1) time for a period not to exceed one (1) year, or may be otherwise liquidated as approved by the comptroller of the treasury or the comptroller's designee.

(c) No bond or note authorized by this chapter may be issued until the resolution authorizing the issuance of bonds or notes, together with a statement as of the beginning of the then current fiscal year, which statement shall show in detail the total outstanding bonds, notes, warrants, refunding bonds, and other evidences of indebtedness of the utility district, together with the maturity dates of the bonds, notes, warrants, refunding bonds, and other evidences of indebtedness, interest rates, special provisions for payment, the project to be funded by the bonds or notes, the current operating financial statement of the district and any other pertinent financial information, shall be submitted to the comptroller of the treasury or the comptroller's designee for review, and the comptroller of the treasury or the comptroller's designee may report thereon to the utility district within fifteen (15) days from the date the plan is received by the comptroller of the treasury or the comptroller's designee. The comptroller of the treasury or the comptroller's designee shall immediately acknowledge receipt in writing of the proposed bond or note issue statement and information. The report thus received by the utility district shall be published once in a newspaper of general circulation in the county of the principal office of the utility district, and any other counties that it serves, during the week following the report's receipt. After receiving the report of the comptroller of the treasury or the comptroller's designee, and after publication of such report, or after the expiration of fifteen (15) days from the date the statement and information are received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the utility district may take such action with reference to the proposed bond or note issue as it deems advisable. Such report of the comptroller of the treasury or the comptroller's designee shall also be made a part of the bond transcript.

(d) No provision of this section dealing with the review or approval of any bond or note issued by the comptroller of the treasury or the comptroller's designee, or other state agency, shall apply when the bond or bonds or other evidence of indebtedness of the utility district are to be purchased or the loan is to be made by the farmers home administration or any other direct lending department of the government of the United States.

(e) Prior to the beginning of its fiscal year, any utility district that has issued any debt obligations pursuant to the authority of this chapter shall adopt a balanced annual operating budget that identifies all anticipated revenues of the district by source and identifies all anticipated expenses by type of expense. Such budget shall be based upon historical operating results and reasonably anticipated future operations. The budget as adopted shall be submitted to the comptroller of the treasury or the comptroller's designee for review. The comptroller of the treasury or the comptroller's designee shall furnish the utility district a report on such review, which report shall be published in accordance with subsection (c).

(f) If a utility district proposes to sell bonds in excess of fifty million dollars ($50,000,000) at a negotiated sale, a written request for proposal must be sent to a minimum of five (5) qualified firms no later than thirty (30) days prior to the first meeting of the board of commissioners to discuss the specific bond transaction. A minimum of three (3) proposals must be received no later than fourteen (14) days prior to such first meeting. This requirement applies to both financial advisory and underwriting services.



§ 7-82-502 - Terms of instruments.

(a) Such bonds shall be authorized by resolution of the board of the district, and may be issued in one (1) or more series; may bear such date or dates; may mature at such time or times not exceeding forty (40) years from their respective dates; may bear interest at such rate or rates, which may vary from time to time; may be in such form, either coupon or registered; may be executed in such manner; may be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium; and may contain such terms, covenants and conditions as such resolution or subsequent resolution may provide. The bonds may be issued for money or property and may be sold in such manner and upon such terms as the board shall determine. Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the governing body may determine may be issued to the purchaser or purchasers of bonds sold pursuant to this chapter. The bonds and interim receipts or certificates shall be fully negotiable within the meaning of and for all purposes of the Uniform Commercial Code, compiled in title 47, chapter 3.

(b) If any issue of such bonds is to be sold to an agency of the federal government or an agency of the state, such bond issue may, at the request of such agency, be delivered as an installment bond payable as to principal and interest in equal or approximately equal installments for the term of such bond issue, in accordance with the resolution authorizing such bond issue. Such authorizing resolution shall stipulate the annual principal and interest requirements during the full term of the bond issue.

(c) With respect to all or any portion of any issue of bonds issued or anticipated to be issued under this chapter, at any time during the term of the bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this subsection (c) are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in subsection (e), a utility district, by resolution, may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the utility district may determine, including, but not limited to, provisions permitting the utility district to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination of the agreement or default under such agreement.

(d) The governing body of a utility district may enter into an agreement to sell bonds, other than its refunding bonds, under this chapter, providing for delivery of the bonds on a date greater than ninety (90) days and not greater than five (5) years, or such greater period of time, if approved by the comptroller of the treasury or the comptroller's designee, from the date of execution of such agreement or to sell its refunding bonds under this chapter and in accordance with the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, providing for delivery of its refunding bonds on a date greater than ninety (90) days from the date of execution of the agreement and not greater than the first optional redemption date on which the bonds being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the agreement or contract of a utility district to sell its bonds, as authorized in this subsection (d), is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with the provisions of subsection (e). Agreements to sell bonds or refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement do not require a report of the comptroller of the treasury or the comptroller's designee.

(e) (1) The state funding board shall establish guidelines, rules or regulations with respect to the agreements and contracts referenced in subsections (c) and (d), which may include, but shall not be limited to, the following:

(A) The conditions under which such agreements or contracts can be entered into;

(B) The methods by which such contracts are to be solicited and procured;

(C) The form and content such contracts shall take;

(D) The aspects of risk exposure associated with such contracts;

(E) The standards and procedures for counterparty selection, including rating criteria;

(F) The procurement of credit enhancement, liquidity facilities, or the setting aside of reserves in connection with such contracts or agreements;

(G) The methods of securing the financial interest in such contracts;

(H) The methods to be used to reflect such contracts in the utility district's financial statements;

(I) Financial monitoring and periodic assessment of such contracts by the utility district;

(J) The application and source of nonperiodic payments; and

(K) Educational requirements for officials of any utility district responsible for approving any such contract or agreement.

(2) Prior to the adoption by the governing body of the utility district of a resolution authorizing such contract or agreement, a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that such contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines, rules or regulations and shall report on the compliance to the utility district. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury shall fail to report within the fifteen-day period, then the utility district may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that such contract or agreement is not in compliance with the guidelines, rules or regulations, then the utility district is not authorized to enter into such contract or agreement. The guidelines, rules or regulations shall provide for an appeal process to a determination of noncompliance.

(f) When entering into any contracts or agreements facilitating the issuance and sale of bonds, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating to the bonds, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, and agreements with the purchaser of the bonds authorized under this section evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the utility district may agree in the written contract or agreement that the rights and remedies of the parties to the contract or agreement shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over any utility district against which an action on such a contract or agreement is brought shall lie solely in a court in Tennessee that would otherwise have jurisdiction of actions brought in contract against such utility district.

(g) Prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations with respect to the contracts and agreements authorized in subsections (c) and (d), a utility district may enter into such contracts or agreements to the extent otherwise authorized in this chapter or in any other law, notwithstanding subsections (c) and (d). Nothing in subsection (c), (d), (e) or (f) is intended to alter any existing authority in this chapter or in any other law otherwise providing authority for a utility district to enter into the contracts or agreements described in subsection (c), (d), (e) or (f) heretofore entered into or entered into prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations.

(h) When entering into an interest rate agreement authorized by this section, a utility district may secure its obligations under the agreement, including its obligation for termination or other nonperiodic payments, with the revenues available to secure the bonds with respect to which such interest rate agreement is entered into.



§ 7-82-503 - Covenants.

Any resolution authorizing the issuance of bonds under this chapter may contain covenants, including, but not limited to:

(1) The purpose or purposes to which the proceeds of the sale of the bonds may be applied and the deposit, use and disposition of the bonds;

(2) The use, deposit, securing of deposits, and disposition of the revenues of the district, including the creation and maintenance of reserves;

(3) The issuance of other additional bonds payable from the revenues of the district;

(4) The operation and maintenance of the system or systems;

(5) The insurance to be carried thereon and the use, deposit and disposition of insurance moneys;

(6) Books of account and the inspection and audit of the books, and the accounting methods of the district;

(7) The nonrendering of any free service by the district; and

(8) The preservation of the system or systems, so long as any of the bonds remain outstanding, from any mortgage, sale, lease or other encumbrance not specifically permitted by the terms of the resolution.



§ 7-82-504 - Validity of bonds.

Such bonds bearing the signatures of officers in office on the date of the signing of the bonds shall be valid and binding obligations, notwithstanding that before the delivery of the bonds and payment for the bonds any or all the persons whose signatures appear on the bonds shall have ceased to be officers of the district issuing the bonds. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the utility for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.



§ 7-82-505 - Lien -- Default -- Pledges or security interests -- Construction.

(a) There shall be and there is created a statutory lien in the nature of a mortgage lien upon any system or systems acquired or constructed in accordance with this chapter, including all extensions and improvements to the system or systems, or combinations of extensions and improvements subsequently made, which lien shall be in favor of the holder or holders of any bonds issued pursuant to this chapter, and all such property shall remain subject to such statutory lien until the payment in full of the principal of and interest on the bonds. Any holder of such bonds or any of the coupons representing interest on the bonds may, either at law or in equity, by suit, action, mandamus, or other proceeding, in any court of competent jurisdiction, protect and enforce such statutory lien and compel performance of all duties required by this chapter, including the making and collection of sufficient rates for the service or services, the proper accounting for the collections, and the performance of any duties required by covenants with the holders of any bond issued in accordance with this chapter.

(b) If any default be made in the payment of the principal of or interest on such bonds, any court having jurisdiction of the action may appoint a receiver to administer the district, and the system or systems, with power to charge and collect rates sufficient to provide for the payment of all bonds and obligations outstanding against the system or systems and for the payment of operating expenses, and to apply the income and revenues of the bonds, in conformity with this chapter, and any covenants with bondholders.

(c) (1) Any pledge of, or security interest in, the revenues, fees, rents, tolls or other charges received or receivable by any utility district to secure the payment of any bonds of such utility district, and the interest on the bonds, shall be valid and binding from the time when the pledge or security interest is made or granted; the revenues, fees, rents, tolls or other charges so pledged and thereafter received by the utility district or on behalf of any bondholders, together with any tangible property subjected to a security interest by the utility district, shall be subject to such lien as the resolution or other document creating such pledge in favor of the holder or holders of such bonds shall provide. Neither the resolution nor any other instrument by which any such pledge or security interest or any lien on any of the property of the utility district is created need be recorded.

(2) This subsection (c) shall be in addition to and supplemental to all other provisions of other laws of Tennessee; provided, that wherever the application of this subsection (c) conflicts with the application of such other provisions, this subsection (c) shall prevail.



§ 7-82-506 - Bonds payable from revenue.

No holder or holders of any bonds issued pursuant to this chapter shall ever have the right to compel the levy of any tax to pay the bonds or the interest on the bonds. Each bond shall recite in substance that the bond and interest on the bonds are payable solely from the revenue pledged to the payment of the bond and that the bond does not constitute a debt of the district within the meaning of any statutory limitation.



§ 7-82-507 - Reamortization and refinancing.

When any bonds authorized to be issued pursuant to this chapter are held by any federal or state governmental authority or agency, such bonds, to the extent of the principal and interest on the bond outstanding at any time, may be recalled with the consent of such authority or agency and reamortized or refinanced upon such terms as are agreed upon by such authority or agency and as are incorporated in the resolution of the board of commissioners authorizing such reamortization or refinancing. The lien in favor of any holders of such reamortized or refinanced bonds shall continue in favor of such holders with the same priority as existed in favor of such holders prior to such reamortization or refinancing.






Part 6 - Multi-County Districts

§ 7-82-601 - Creation -- Petition.

(a) Utility districts embracing territory in two (2) or more counties may be created in the manner provided in this chapter.

(b) The petition for the incorporation of such utility district may be submitted to the county mayor of any one (1) of the counties situated in whole or in part in such proposed district.



§ 7-82-602 - Commissioners.

(a) (1) (A) Except as provided in subdivision (a)(1)(B), the commissioners nominated in such petition shall be designated in such a manner that each county situated in whole or in part in the proposed district shall be represented on the board of commissioners by at least one (1) person resident in such county and in the district or owning property within such county and the district, and the county mayor shall appoint commissioners in like manner.

(B) In any county having a population of not less than twenty-seven thousand nine hundred (27,900) nor more than twenty-seven thousand nine hundred twenty (27,920), according to the 1980 federal census or any subsequent federal census, the commissioners nominated in such petition shall be designated in such a manner that each county situated in whole or in part in the proposed district shall be represented on the board of commissioners by at least one (1) resident of such county and of the district, and the county mayor shall appoint commissioners in like manner.

(2) (A) If the proposed district is to comprise two (2) counties or parts of two (2) counties, the petition shall nominate three (3) commissioners.

(B) If the proposed district is to comprise three (3) or more counties or parts of three (3) or more counties, the petition shall nominate a number of commissioners equal to the number of counties or parts of counties to be included in such district; provided, that where the proposed district is to comprise an even number of counties or parts of counties, up to six (6), the petition shall nominate a number of commissioners equal to the number of counties, plus one (1) commissioner at large.

(C) (i) If the proposed district is to comprise eight (8) or more counties or parts of counties, the petition shall nominate eight (8) residents of the district, and it shall not be necessary for each county to be represented on the board; however, each of the eight (8) commissioners shall be from separate counties, it being the purpose and intent of this subdivision (a)(2)(C) to limit the number of commissioners of any district to eight (8). Any existing districts with seven (7) commissioners serving districts comprised of more than seven (7) counties or parts of seven (7) counties shall add a qualified commissioner from the county having the largest number of district customers among those counties not already having a commissioner.

(ii) Any commissioner added pursuant to subdivision (a)(2)(C)(i) to existing utility districts shall be made utilizing the applicable procedures described in § 7-82-307. The term for the added commissioner shall be four (4) years beginning July 12, 2016. The first certified list of nominees shall be submitted to the appropriate county mayor no later than May 1, 2016.

(b) In districts comprising seven (7) or more counties or parts of counties, the commissioners shall be entitled to receive compensation for their services in an amount not to exceed one hundred dollars ($100) per day for each day's attendance of the meetings of the board in the performance of their official duties. The amount of compensation shall be fixed by the board of commissioners, but the compensation shall not exceed the sum of one hundred dollars ($100) per day. No member of a board of commissioners shall draw compensation in excess of one thousand two hundred dollars ($1,200) for such services during any one (1) calendar year.

(c) In natural gas districts serving counties with a population of not less than twenty-nine thousand one hundred (29,100) nor more than twenty-nine thousand four hundred (29,400) and not less than thirty-three thousand ten (33,010) nor more than thirty-three thousand five hundred (33,500), according to the 1990 federal census or any subsequent federal census, there shall be five (5) commissioners. Each county shall be represented by at least two (2) commissioners.



§ 7-82-603 - Hearing on incorporation -- Notice -- Address of district office.

(a) The notice of public hearing on the convenience and necessity of the incorporation of the district shall be published, as provided in § 7-82-202, in each of the counties situated in whole or in part in such proposed district in a newspaper published and having a general circulation in the counties. If there is no such newspaper in any of such counties, notice shall be given in such county or counties by posting, as provided in § 7-82-202. Such notice shall also be given by registered mail at least ten (10) days before the hearing to the county mayor of each county situated in whole or in part within such proposed district, and to the mayor or chief executive officer of each city, town and utility district, as provided in § 7-82-202.

(b) The petition for the incorporation of such utility district, the notice of public hearing on the petition, and the order creating such district, in addition to other requirements of this chapter, shall state the address of the principal office of such utility district.

(c) The public hearing shall be held before the county mayors of such counties sitting as a panel, at a time and place designated by the county mayor to whom the petition for the proposed district was addressed. All such county mayors shall be notified of the date, time and place of such hearing at least five (5) days prior to the date, and it shall be the responsibility of such county mayors to attend and participate if they elect to do so in such hearing. In the event a majority of such county mayors so notified fail to appear and participate in the hearing, the county mayor to whom the petition was addressed may proceed with the hearing and enter appropriate orders as provided in this chapter. In the event three (3) or more counties are involved and in the event two (2) or more of such county mayors elect to attend and participate in the hearing, a majority vote shall be required for the creation of the district.



§ 7-82-604 - Terms of commissioners.

In cases where more than three (3) commissioners are nominated under this chapter, such commissioners shall be appointed for terms of two (2), three (3) and four (4) years, the number of commissioners appointed for each such term to be as nearly equal as possible.



§ 7-82-605 - Filing and publication of order creating district.

A certified copy of the order creating such district shall be filed with the county clerk of each of the counties included in whole or in part in such district and shall be entered of record. A copy of such order shall also be published in each of the counties situated in whole or in part within such district in a newspaper published and having a general circulation in such county, or if there is no such newspaper in any such county, a copy of the order shall be posted in five (5) conspicuous public places within such county. A certified copy of such order shall also be filed with the secretary of state. Upon such filing and publication or posting, the incorporation of such district shall be complete.



§ 7-82-606 - Appeals from order creating district.

Appeals from an order creating such a district may be prayed as provided in this chapter to the circuit court of any county included in whole or in part in such district.



§ 7-82-607 - Vacancies in board.

(a) Except as provided in subsection (b), the office of any commissioner, other than a commissioner at large, shall become vacant if the incumbent ceases to reside in or be a district customer in the county from which the commissioner was elected.

(b) In any county having a population of not less than twenty-seven thousand nine hundred (27,900) nor more than twenty-seven thousand nine hundred twenty (27,920), according to the 1980 federal census or any subsequent federal census, the office of any commissioner, other than a commissioner at large, shall become vacant if the incumbent ceases to reside in the county from which the incumbent was elected.



§ 7-82-608 - Financial statements.

Statements published pursuant to § 7-82-401 shall be published in each of the counties situated in whole or in part in such district in a newspaper having general circulation in the counties.



§ 7-82-609 - Part not retroactive.

It is expressly the legislative intent that nothing in this part shall be construed to be retroactive, and that the terms and conditions of such sections shall in no wise affect or abridge the rights, powers, privileges and duties of utility districts existing on March 21, 1955.






Part 7 - Utility Management Review Board

§ 7-82-701 - Created -- Authority -- Composition -- Terms -- Chair.

(a) There is hereby created in the office of comptroller of the treasury a utility management review board for the purpose of advising utility district boards of commissioners in the area of utility management. Effective July 1, 1989, notwithstanding any law to the contrary, the utility management review board created by this section is vested with authority over all utility districts established pursuant to this chapter or by any public or private act. For purposes of this part, "utility district" includes agencies, authorities or instrumentalities of government created by public or private act having the authority to administer a water or wastewater facility, other than those agencies, authorities or instrumentalities of government electing pursuant to § 68-221-1006(a) or § 68-221-1206(a) to come under the jurisdiction of the water and waste water financing board.

(b) The board shall be composed of nine (9) members as follows:

(1) The commissioner of environment and conservation or the commissioner's designee;

(2) The comptroller of the treasury or the comptroller's designee, who shall serve as chair; and

(3) Seven (7) members appointed by the governor, three (3) of whom shall be experienced utility district managers, three (3) of whom shall be experienced utility district commissioners and one (1) of whom shall be a consumer residing in the state who may have experience in residential development but is not engaged in utility district management or operation. The consumer member shall be appointed for a four-year term of office at the expiration of the term of office of a utility district manager first occurring after June 11, 2009.

(c) The governor shall consult with the Tennessee Association of Utility Districts (TAUD) as to qualified individuals to be appointed to the board.

(d) Members shall be appointed to four-year terms; provided, that the initial appointments shall be for terms, not to exceed four (4) years, as shall be necessary so that the terms of no more than two (2) members of the board shall end in any one (1) year.

(e) [Deleted by 2015 amendment]



§ 7-82-702 - Powers and duties.

(a) In order to effectuate the purposes of this part, the board has the power and authority to:

(1) Promulgate rules and regulations for the conduct of the affairs of the board;

(2) Adopt a seal for the board, prescribe the style of the seal and alter the seal at pleasure;

(3) Subject to title 9, chapter 4, appoint and fix the salaries and duties of such experts, agents and employees as it deems necessary;

(4) Make and enter into contracts;

(5) Accept gifts, grants or other moneys and receive appropriations that may be made by law;

(6) Give advisory technical assistance to any utility district upon request;

(7) Review and conduct an informal hearing of any decision of any utility district under § 7-82-402(a), regardless of exemptions or exclusions as may be enumerated in § 7-82-103, upon simple written request of any utility district customer or any member of the public within thirty (30) days after such decision. In making its decision as to whether the published rates are too high or too low, the utility management review board shall take into account the reasonableness of the utility district's rules, policies, and cost of service as well as any evidence presented during the hearing. Any judicial review of any decision of the board will be held by common law certiorari within the county in which the hearing was held;

(8) Upon the failure of the board of commissioners of a utility district to adopt the rules and regulations required by § 7-82-402(b), regardless of exemptions or exclusions as may be enumerated in § 7-82-103, or any other section of this chapter or, upon the failure of a utility district to consider and resolve consumer complaints in accordance with such rules and regulations, establish an alternate mechanism for consideration and resolution of such complaints through an informal hearing process. In making its decision as to whether the complaint was resolved in accordance with the utility district's rules and regulations, the utility management review board shall also take into account the reasonableness of the utility district's application of its rules, policies, and cost of service as well as any evidence presented during the hearing. Any judicial review of any decision of the board will be held by common law certiorari within the county in which the hearing was held;

(9) Review and conduct an informal hearing of any decision of any utility district upon a written request of any utility district customer or an affected developer concerning the justness and reasonableness of the utility district's requirement that the customer or the developer build utility systems to be dedicated to the utility district or the justness and reasonableness of fees or charges against the customer or the developer related to the utility systems. The written complaint must be filed within thirty (30) days after the utility board has taken action upon a written complaint to the board of commissioners of the utility district. In making its decision as to whether the requirements, fees, or charges are just and reasonable, the utility management review board shall take into account the reasonableness of the utility district's rules, policies, and cost of service as well as any evidence presented during the hearing. Any judicial review of any decision of the board will be held by common law certiorari within the county in which the hearing was held;

(10) From time to time, submit to the governor its suggestions for proposed amendments to this chapter;

(11) Exercise all the powers and take all the actions necessary, proper or convenient for the accomplishment of the purposes enumerated in this part;

(12) Issue subpoenas requiring attendance of witnesses and production of such evidence as requested; administer oaths; and take such testimony as the board deems necessary in fulfilling its purpose. If a person or entity refuses to obey a subpoena issued by the board under this part, the chancery court of Davidson County shall have jurisdiction upon application of the board to issue an order requiring such person to appear and testify or produce evidence as the case may require, and any failure to obey such order of the court may be punished by such court as contempt;

(13) Conduct a contested case hearing and issue an order on the question of whether a member or members of a utility district board should be removed from office and a new board or member appointed or elected as provided in § 7-82-307(b);

(14) Conduct a contested case hearing and issue an order on the question of whether a utility district that fills vacancies on its board using a method other than appointment by a county mayor or mayors should be required to begin filling vacancies under the uniform method for the filling of vacancies set forth by § 7-82-307(a)(4) and (5) as provided in § 7-82-307(c);

(15) Establish, adopt and promulgate in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, rules that the board deems necessary for the training of utility district commissioners;

(16) Establish, adopt and promulgate in accordance with the Uniform Administrative Procedures Act, rules to define excessive water losses for utility districts;

(17) Review and approve, by order, the model of ethical standards prepared by the Tennessee Association of Utility Districts (TAUD) for water, wastewater and gas authorities created by a private act or under the general law and for utility districts pursuant to § 8-17-105(b); and review and find, by order, that the ethical standards adopted by any water, wastewater or gas authority created by a private act or under the general law or a utility district that differ from the TAUD model are more stringent than the TAUD model;

(18) Hear and act upon the request for utility service by or for a utility district customer made pursuant to § 7-82-112; and

(19) [Deleted by 2015 amendment]

(b) In the conduct of any informal hearing upon request or complaint, the board may receive affidavit evidence, in addition to minutes, transcripts, and other evidence of actions by the utility district, and may render its decision thereon or, if it shall deem an open hearing appropriate, may order the interested parties be notified of the date, time, and place that such hearing will be held.



§ 7-82-703 - Financially distressed utility districts -- Audited annual financial reports -- Adoption of prescribed rate structures.

(a) The comptroller of the treasury shall cause to be filed with the board a copy of the audited annual financial report of a financially distressed utility district prepared pursuant to § 7-82-401.

(b) After reviewing the audited annual financial report and operations of the financially distressed utility district, and after holding a public hearing within the service area of such utility district, the board may prescribe a rate structure to be adopted by the financially distressed utility district to cause such utility district to eliminate negative changes in net position, to liquidate in an orderly fashion any deficit total net position or to cure a default on any indebtedness of the district, or any combination of these.

(c) In the event the board of commissioners of the financially distressed utility district fails to adopt the prescribed rate structure, the utility management review board shall petition the chancery court in a jurisdiction in which the utility district is operating to require the adoption of the rate structure prescribed by the board or such other remedial actions that, in the opinion of the court, may be required to cause the utility district to be operated in accordance with state law.

(d) Notwithstanding any other law to the contrary, nothing in this section shall preclude a public utility district from operating water and sewer systems as individual or combined entities.



§ 7-82-704 - Financially distressed utility districts -- Consolidation.

(a) (1) When a utility district is financially distressed or is financially unable to expand the amount or type of service or services as set forth and described in its petition for creation pursuant to § 7-82-201, the utility management review board may consider the consolidation of the utility district with another utility district or districts, municipal utility system or county utility system to restore financial stability and to ensure continued operations for the benefit of the public being served by the utility district. The utility management review board may initiate and participate in negotiations among the utility district, any other utility district, municipal utility system or county utility system with whom the utility district may consolidate and any other affected parties concerning a consolidation. In the event the utility management review board determines that such a consolidation is in the best interest of the public being served by the utility district and the utility management review board is able to negotiate an agreement among all affected parties for the consolidation, the utility management review board shall enter an order approving the consolidation agreement and shall require the utility district to enter into the consolidation agreement. If the utility management review board determines that the utility district, any other utility district, municipal utility system or county utility system with whom the utility district may consolidate, or any other affected party, has refused or failed to enter into good faith negotiations on a consolidation, then the utility management review board shall petition the chancery court in a jurisdiction in which the utility district is operating to require the party or parties to engage in good faith negotiations concerning a consolidation.

(2) In the event the board of commissioners of the utility district does not enter into the approved consolidation agreement or fails to abide by the terms and conditions of the consolidation agreement, then the utility management review board shall petition the chancery court in a jurisdiction in which the utility district is operating to enforce the utility management review board's order to require the board of commissioners to enter into the approved consolidation agreement and to abide by and implement all of the terms and conditions of the consolidation agreement.

(b) In order to mitigate any negative financial impact of such a consolidation on the utility district or districts, municipal utility system or county utility system agreeing to consolidate with a financially distressed utility district, the board is hereby authorized to develop a plan of mitigation payments to such consolidated utility system. Such mitigation payments shall be made from funds available in the utility district revitalization fund and shall include amounts to offset increased administrative costs relating to the consolidation, to the extent such costs cannot reasonably be recovered from customer revenues or other assets of the financially distressed utility district, amounts that may be necessary to cure a default on indebtedness of the financially distressed utility district to the extent such defaults can, in the opinion of the board, reasonably be cured, amounts that may be necessary to renovate and repair the facilities of the financially distressed utility district to the level necessary to enable the consolidated utility system to provide continued service to the public being served by the financially distressed utility district, and other such payments as may be necessary in the opinion of the board to accomplish such a consolidation and mitigate the financial impact of the consolidation.

(c) The board shall contract with a resulting consolidated utility system to provide for the repayment of any such mitigation payments over a period of time as may be agreed upon by the board and the consolidated utility system. Such repayments may be made from surcharges levied upon the customers in the service area of the financially distressed utility district being consolidated; provided, that such surcharges shall not result in user fees in the service area of the financially distressed utility district being in excess of the maximum level of users fees as may be determined by the board to be reasonable for the service area. Upon a determination by the board that repayment of the mitigation payments would be unduly burdensome and financially detrimental to the customers of such utility system, the board may waive repayments required pursuant to this section; provided, that any such waiver must be approved by the commissioner of finance and administration.

(d) Any repayments that may be received by the board pursuant to this section shall be deposited into and shall become part of the utility district revitalization fund.



§ 7-82-705 - Reports -- Amendments to chapter.

The board shall report annually to the governor and the general assembly on the activities of the board for the preceding year. The board shall receive and consider from any source whatever, whether private or governmental, suggestions for amendments to this chapter, and, on the basis of the suggestions, shall either recommend amendments under § 7-82-702(10) or shall report to the suggesting party, in writing, its reasons for not recommending such proposed amendment.



§ 7-82-706 - Legislative intent.

In carrying out this part, the board shall be deemed to be acting for the public welfare and in furtherance of the general assembly's intent that utility districts be operated as self-sufficient enterprises.



§ 7-82-709 - Authority of board to investigate compliance with federal and state law.

(a) Notwithstanding any law to the contrary, the utility management review board shall have the authority, in the case of public water systems of utility districts, to investigate, with the assistance of the department of environment and conservation and the comptroller of the treasury, and determine the financial, technical, and managerial capacity of the systems to comply with the requirements of the federal and the state acts; and to require systems to take appropriate action to correct any deficiencies in such areas, including, but not limited to, changes in ownership, management, accounting, rates, maintenance, consolidation, alternative water supply, or other procedures. The utility management review board also may approve or disapprove such corrections as a condition for any public water system of a utility district to receive assistance from the authority under § 68-221-1206(a)(3).

(b) The utility management review board shall have the authority to investigate public water systems of utility districts whose water loss as reported in the utility district's annual audit is excessive as established by rules determined by the board. In the event a utility district fails to take the appropriate actions required by the board to reduce water loss to an acceptable level, the utility management review board may petition the chancery court in a jurisdiction in which the utility district is operating to require the utility district to take such actions.






Part 8 - Utility District Purchasing Procedures

§ 7-82-801 - Purchasing policy.

The board of commissioners of each utility district, whether created pursuant to this chapter or any public or private act by the general assembly, shall adopt a policy governing all purchases, leases, and lease-purchase agreements of the district, which shall contain the following provisions:

(1) Provisions requiring competitive bidding in appropriate circumstances;

(2) Provisions establishing appropriate competitive bidding procedures, which procedures need not require public advertisement for bids; provided, that a vendor list shall be developed by the Tennessee Association of Utility Districts (TAUD), and bids for capital expenditures or purchases in excess of ten thousand dollars ($10,000) not otherwise excepted from competitive bidding requirements shall be solicited from vendors on such list if public advertisement is not used, or, in the alternative, each utility district may develop and maintain its own vendor list according to procedures established by the district, so long as the district publicly advertises for additions to the list at least annually in a newspaper or other publication of general circulation in the grand division in which the district has its principal office;

(3) Provisions establishing appropriate exceptions to the competitive bidding requirement, including, but not limited to, establishing dollar purchase amounts for individual items or groups of items below which competitive bidding shall not be required; contracts to provide a continuous work force through independent contractors for maintenance, installation and repair of system facilities or items sold at retail by the district; purchase of goods or services for which there is a single source of supply; purchases or leases for immediate delivery in actual emergencies arising from unforeseen causes; purchases, leases, or lease-purchases of real property; purchases, leases or lease-purchases from any federal, state or local government unit or agency; purchases in the open market, including fuel and fuel product purchases; and purchases of items for resale;

(4) Provisions establishing procedures for open-market purchases; and

(5) Provisions establishing procedures for documentation of compliance with purchasing procedures, whether competitive, negotiated or open-market purchases.



§ 7-82-802 - Implementation of policy.

The purchasing policy shall be adopted by the board of commissioners of the district, and upon adoption shall be implemented and adhered to by the district. The policy shall provide for uniform procedures for the same or substantially similar purchases and shall be applied on a consistent basis to all purchases of the district.



§ 7-82-803 - Purchases not required to be addressed in a utility district purchasing policy.

Purchases of the following shall not be required to be included in any utility district policy:

(1) Purchases made under § 12-3-1201;

(2) Purchases from instrumentalities created by two (2) or more cooperative governments, such as, but not limited to, the Local Government Data Processing Corporation;

(3) Purchases from nonprofit corporations, such as, but not limited to, the Local Government Data Processing Corporation, whose purpose or one (1) of whose purposes is to provide goods or services specifically to various forms of local governments, including utility districts;

(4) Purchases, leases, or lease-purchases of real property; and

(5) Purchases, leases, or lease-purchases from any federal, state, or local government.



§ 7-82-804 - Legislative intent.

It is the specific intent of the general assembly that this part shall facilitate and encourage fiscal internal controls of each utility district and in no way interfere with existing sound and prudent business practices as may be practiced by the board of commissioners of any utility district. Questions of the appropriateness or adequacy of any utility district purchasing policy shall be submitted in writing to the utility management review board pursuant to § 7-82-702(7).









Chapter 83 - Power District Law [Repealed]

Part 1 - General Provisions [Repealed]

§ 7-83-101 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 1; C. Supp. 1950, § 3708.48 (Williams, § 3708.50); T.C.A. (orig. ed.), § 6-2701; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-102 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 3; C. Supp. 1950, § 3708.49 (Williams, § 3708.52); T.C.A. (orig. ed.), § 6-2702; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-103 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 7; C. Supp. 1950, § 3708.53 (Williams, § 3708.56); T.C.A. (orig. ed.), § 6-2724; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-104 - [Repealed.]

HISTORY: Acts 1980, ch. 756, § 7; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-105 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 17; C. Supp. 1950, § 3708.63 (Williams, § 3708.66); T.C.A. (orig. ed.), § 6-2725; T.C.A., § 7-83-104; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.






Part 2 - Creation and Boundaries [Repealed]

§ 7-83-201 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 4; C. Supp. 1950, § 3708.50 (Williams, § 3708.53); T.C.A. (orig. ed.), § 6-2703; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-202 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 4; C. Supp. 1950, § 3708.50 (Williams, § 3708.53); T.C.A. (orig. ed.), § 6-2704; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-203 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 4; C. Supp. 1950, § 3708.50 (Williams, § 3708.53); T.C.A. (orig. ed.), § 6-2705; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-204 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 4; C. Supp. 1950, § 3708.50 (Williams, § 3708.53); T.C.A. (orig. ed.), § 6-2706; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-205 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 5; C. Supp. 1950, § 3708.51 (Williams, § 3708.54); T.C.A. (orig. ed.), § 6-2707; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-206 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 6; C. Supp. 1950, § 3708.52 (Williams, § 3708.55); T.C.A. (orig. ed.), § 6-2708; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.






Part 3 - Operation and Powers [Repealed]

§ 7-83-301 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 8; C. Supp. 1950, § 3708.54 (Williams, § 3708.57); T.C.A. (orig. ed.), § 6-2709; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-302 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 8; C. Supp. 1950, § 3708.54 (Williams, § 3708.57); T.C.A. (orig. ed.), § 6-2710; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-303 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 4; C. Supp. 1950, § 3708.54 (Williams, § 3708.57); T.C.A. (orig. ed.), § 6-2711; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-304 - [Repealed.]

HISTORY: C. Supp. 1950, § 3708.54; T.C.A. (orig. ed.), § 6-2712; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-305 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 18; C. Supp. 1950, § 3708.64 (Williams, § 3708.67); T.C.A. (orig. ed.), § 6-2713; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-306 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 14; C. Supp. 1950, § 3708.60 (Williams, § 3708.63); T.C.A. (orig. ed.), § 6-2714; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-307 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 13; C. Supp. 1950, § 3708.59 (Williams, § 3708.62); T.C.A. (orig. ed.), § 6-2715; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-308 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 15; C. Supp. 1950, § 3708.61 (Williams, § 3708.64); T.C.A. (orig. ed.), § 6-2720; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-309 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 16; C. Supp. 1950, § 3708.62 (Williams, § 3708.65); T.C.A. (orig. ed.), § 6-2721; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-310 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 11; C. Supp. 1950, § 3708.57 (Williams, § 3708.60); T.C.A. (orig. ed.), § 6-2722; Acts 1980, ch. 601, § 6; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-311 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 12; C. Supp. 1950, § 3708.58 (Williams, § 3708.61); T.C.A. (orig. ed.), § 6-2723; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.






Part 4 - Board of Directors [Repealed]

§ 7-83-401 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 9; C. Supp. 1950, § 3708.55 (Williams, § 3708.58); T.C.A. (orig. ed.), § 6-2716; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-402 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 9; C. Supp. 1950, § 3708.55 (Williams, § 3708.58); T.C.A. (orig. ed.), § 6-2717; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-403 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 9; C. Supp. 1950, § 3708.55 (Williams, § 3708.58); T.C.A. (orig. ed.), § 6-2718; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-404 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 10; C. Supp. 1950, § 3708.56 (Williams, § 3708.59); modified; T.C.A. (orig. ed.), § 6-2719; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.









Chapter 84 - Central Business Improvement District Act of 1971

Part 1 - General Provisions

§ 7-84-101 - Short title.

This chapter shall be known and may be cited as the "Central Business Improvement District Act of 1971."



§ 7-84-102 - Purpose.

It is hereby determined and declared that the deterioration of the central business districts of some cities and towns of the state by reason of dilapidation, obsolescence, overcrowding, faulty arrangement or design, deleterious land use, obsolete layout, or any combination of these or other factors, is a threat to the property tax and other revenue sources of such municipalities and is detrimental to the safety, health, morals, and general and economic welfare of the communities in which they are located; that the elimination of urban blight and decay and the modernization and general improvement of such central business districts by governmental action is considered necessary to promote the public health, safety and welfare of such communities; and that restoration of such central business districts is an appropriate subject for remedial legislation.



§ 7-84-103 - Definitions -- Parts 1-4.

As used in parts 1-4 of this chapter, unless the context otherwise requires:

(1) "Assessed value" means value as assessed for municipal property tax purposes;

(2) "Board" means the board of assessment commissioners;

(3) "District" means the central business district created by ordinance or resolution by a municipality, or a corridor of central business districts created by joint agreement of two (2) or more municipalities;

(4) "Governing body" means the council or commission or other municipal body exercising general legislative power in the municipality or any county legislative body;

(5) "Municipality" means any incorporated city, town, metropolitan government, or county of this state exercising general governmental functions in the state;

(6) "Owner" means record owner in fee; and

(7) "Plan" or "plan of improvement" means the detailed design plan of all proposed improvements in the district, including all such engineering studies, blueprints, architects' renderings, photographs, diagrams, maps, schematics, specifications, and drawings as may be required or desired to fully effectuate the construction of improvements and the purchase of equipment or other items.



§ 7-84-104 - Housing authority proceedings not affected -- District may be part of urban renewal area.

This chapter shall not affect any proceedings under title 13, chapter 20, parts 1-3, and all or any part of the area within the boundaries of a central business improvement district may be part of any urban renewal area created pursuant to such provisions or other laws.



§ 7-84-105 - Supplemental nature of provisions -- Scope of authority -- Amendments.

(a) Parts 1-4 of this chapter are intended to afford an alternative method for the making or acquisition of improvements by a municipality, the creation of special improvement districts for central business districts of the various municipalities, the levy of assessments and the issuance of bonds by municipalities, and shall not be so construed as to deprive any municipality of the right to make or acquire improvements, create special improvement districts, levy the assessments or other special taxes or issue bonds under authority of any other law of this state now in effect or hereafter enacted, including part 5 of this chapter. Nevertheless, parts 1-4 of this chapter shall constitute full authority for the making or acquisition of improvements, creation of central business improvement districts, levy of assessments and issuance of bonds under title 9, chapter 21, to the extent applicable, by such municipalities as act under parts 1-4 of this chapter.

(b) No act hereafter passed by the general assembly amending other acts relating to the same subject matter as covered by parts 1-4 of this chapter shall be construed to affect the authority to proceed under parts 1-4 of this chapter in the manner provided in parts 1-4 of this chapter, unless such future act amends parts 1-4 of this chapter and specifically provides that it is to be applicable to proceedings taken and to bonds issued under parts 1-4 of this chapter.



§ 7-84-106 - Control and jurisdiction over property.

Nothing in this chapter shall affect or impair the control and jurisdiction that a municipality has over all property within its boundaries. The powers and authority granted by this chapter shall be in addition to any and all other powers and authority now residing with, or hereafter granted to, municipalities in the state, and all powers granted in this chapter shall be subject to the general control and jurisdiction of such municipalities.



§ 7-84-107 - Liberal construction.

This chapter, being necessary to secure and preserve the public health, safety, convenience and welfare, shall be liberally construed to effect its purposes.



§ 7-84-108 - Effect of other laws.

In the event of conflict between this chapter and any other laws or parts of laws governing the statutes of Tennessee, this chapter shall govern.






Part 2 - Creation

§ 7-84-201 - Authorized.

The governing body of any municipality of the state is hereby authorized to create by ordinance one (1) or more central business improvement districts in the manner provided in this part.



§ 7-84-202 - Organization -- Procedure -- Contents of petition or resolution.

The organization of such a district shall be initiated in either of two (2) methods:

(1) (A) By a petition filed in the office of the clerk of the governing body of the municipality signed by not less than a majority in number of the owners of real property in the district having an assessed value of not less than two thirds (2/3) of the assessed value of all the real property proposed to be included in the district;

(B) After the filing of the petition, no petitioner shall be permitted to withdraw such petitioner's name from the petition;

(C) No petition with the requisite signatures shall be declared void on account of formal or insubstantial defects. The governing body, at any time, may permit the petition to be amended to conform to the facts by correcting any errors in the description of the territory, or in any other particular. Similar petitions for the organization of the same district may be filed and together shall be regarded as one (1) petition with the original. All such petitions filed prior to the hearing on the first petition filed shall be considered by the governing body in the same manner as if filed with the first petition placed on file;

(D) The petition shall set forth:

(i) The name of the proposed district, which shall include the name of the municipality in which the district is to be located, together with the words, "Central Business Improvement District";

(ii) A general description of the boundaries of the district or the territory to be included in the district, identified with sufficient certainty to enable a property owner to determine whether or not such property owner's property is within the district;

(iii) A general description of the improvements to be constructed, installed or acquired within and for the district;

(iv) The estimated cost of the proposed improvements; and

(v) A prayer for the organization of the district; or

(2) The governing body of a municipality may initiate the organization of a central business improvement district by adoption of a resolution containing the matters prescribed in subdivision (1)(D) for a petition.



§ 7-84-203 - Geographical area -- Size and form -- Property included.

Any central business improvement district created by a municipality may embrace a contiguous property area or two (2) or more separate property areas and may include one (1) or more business districts, which business districts may either be historic business districts or business districts in which additional development and growth is expected to occur, or both, and corridors connecting business districts. Two (2) or more central business improvement districts may overlap and may encompass some or all of the same properties. Each district shall be of such size and form as to include all properties that, in the judgment of the governing body, will be benefited by the construction of the improvement project or projects that are proposed to be made in or for such district, or by any portion or portions of such project. The jurisdiction of a municipality to make, finance, and assess the cost of any improvement project shall not be impaired by a lack of commonness, unity, or singleness of the location, purpose or character of the improvement or improvements, or by the fact that any one (1) or more of the properties included in the district is subsequently determined not to be benefited by such improvement or improvements, or by a particular portion of the improvement or improvements, and is not assessed for the improvement or improvements.



§ 7-84-204 - Public hearing to be ordered -- When held.

Upon the filing of a petition purporting to contain the requisite number of signatures, or upon the adoption of a resolution by the governing body, the governing body shall order a public hearing to determine whether such central business improvement district shall be established. Such hearing shall be not less than thirty (30) nor more than forty-five (45) days following the adoption of the resolution by the governing body or following the filing of the petition with the governing body.



§ 7-84-205 - Notice of hearing.

Notice of the public hearing shall be given by publishing a notice once a week for three (3) consecutive weeks in some newspaper of general circulation in the municipality. It shall not be necessary to set out in full in such notice the proposed ordinance setting up such central business improvement district, but such notice shall state in summary detail those facts required to be included in the petition as set forth in § 7-84-202(1)(D). The notice shall state the time and place of such public hearing, which shall be at least seven (7) days following the date of publication of the third and final notice. Such notice shall also be given by mail to each owner of real property within the proposed district as provided in § 7-84-304.



§ 7-84-206 - Hearing on creation of district -- Adoption of ordinance.

(a) At the time and place thus appointed, the governing body shall meet, and at such meeting, or at the time and place to which the meeting may be adjourned from time to time, all persons whose property may be affected by such improvement or improvements may appear in person, by attorney or by petition and protest against the creation of such central business improvement district; and the governing body shall consider such objections and protests, if any, and may change the district boundaries or modify the proposal in such manner as may be deemed advisable by the governing body. At the conclusion of such public hearing, the governing body shall adopt, adopt as amended, or reject the organization of such central business improvement district by the adoption or rejection of an ordinance setting out the district. In all such municipalities requiring two (2) or more readings before passage of an ordinance, all readings shall have been held prior to the public hearing, except the final such reading, so that the adoption may take place at the conclusion of such public hearing.

(b) Any person who fails to file a protest, who fails to appear at the public hearing to protest, or, having filed, withdraws such protest, shall be deemed to have waived any objection to the creation of the district, the making or acquisition of the improvements, and the inclusion of such person's property in the district. Such waiver, however, shall not preclude such person's right to object to the amount of the assessment at the hearing for which provision is made in § 7-84-409.

(c) The governing body of any municipality may amend from time to time the ordinance organizing a central business improvement district to include additional improvements; provided, that the amendment shall not become effective until after a public hearing relating to the amendment is held in the manner required by § 7-84-204, and any amendment shall be subject to protest as provided in § 7-84-207.



§ 7-84-207 - Failure of organization by resolution -- Amendment of resolution -- Rehearings.

(a) In the event that such central business improvement district plan shall have been initiated by action of the governing body under § 7-84-202(2), such ordinance creating a central business improvement district shall not be adopted if written protests are filed with the governing body prior to the public hearing from owners representing more than one half (1/2) of the assessed value of all the property to be included in the district.

(b) Failure of such ordinance by reason of protests having been filed by owners representing more than one half (1/2) of the assessed value of the property to be included in the district shall not bar the governing body from amending the district boundaries in such manner as to reduce the number of objectors to one half (1/2) or less of the assessed value of the district; provided, that a new public hearing shall be had on the amended district under the provisions hereinbefore established for such public hearings, and all of the procedures and provisions herein established shall be applicable to such second public hearing.

(c) The governing body shall be permitted to amend the district boundaries only once in order to permit the adoption of such ordinance, and no petition shall be accepted nor resolution adopted by the governing body with respect to the same properties included in the original or amended proposed central business improvement district for a period of twelve (12) months following the failure of passage of such ordinance.



§ 7-84-208 - Contents of ordinance creating district.

The ordinance adopted by the governing body of the municipality shall include:

(1) A description of the district by metes and bounds;

(2) A general description of the improvements to be constructed or established;

(3) Authority for the employment of architects and engineers for the design of such central business improvement district, or adoption of a plan of improvements already drafted and prepared by some public or private agency or association, or both;

(4) An estimate of the total cost of the improvements to be provided, including those to be furnished by the municipality;

(5) Authorization of special assessments to be levied against the properties benefited by the improvements. The ordinance shall provide for the assessment of municipally-owned properties, if such determination is made by the governing body in accordance with §§ 7-84-405 and 7-84-406. If the municipality does not expect at the time of adoption of the ordinance that special assessments will be levied against any of the properties in the district, the ordinance may provide that no special assessments will be imposed at that time. If the municipality subsequently determines that special assessments in the district are required, the municipality may amend the ordinance to permit special assessments; provided, that the amendment shall not become effective until after a public hearing relating to the amendment is held in the manner required by § 7-84-204, and any amendment shall be subject to protest as provided in § 7-84-207;

(6) Whether there shall be an allocation of the total costs of the improvement between the general revenues of the municipality and special assessments levied against the property owners, and what such allocation shall be;

(7) The time and manner in which special assessments authorized by this chapter shall be paid; and

(8) (A) Create a board of assessment commissioners as provided in § 7-84-303 and appoint the members to the board; provided, that the appointment of members to such board may be by separate resolution of the governing body adopted at a later date, not less than six (6) months following the adoption of the ordinance provided in this chapter.

(B) Notwithstanding subdivision (8)(A), if the municipality does not expect at the time of adoption of the ordinance that special assessments will be levied against any of the properties in the district, the creation of a board of assessment commissioners shall not be required until such time, if any, as the ordinance is amended to permit special assessments to be levied.



§ 7-84-209 - Creation of corridors to link central business districts.

The governing bodies of two (2) or more municipalities may enter into agreements to create a corridor to link together central business districts. A corridor of central business districts shall be subject to all this chapter relative to a single central business district.






Part 3 - Operation and Powers

§ 7-84-301 - Powers of municipality -- General -- Enumerated.

The governing body of any municipality has all the powers necessary or convenient to undertake and carry out any or all improvements adopted in the ordinance setting up such district, including, but not limited to:

(1) Closing existing streets or alleys or opening new streets and alleys or widening or narrowing existing streets and alleys in whole or in part;

(2) The power to condemn and take easements necessarily incidental to the plan of improvement adopted for such district. Except as otherwise provided in this chapter, the rules and procedures set forth in title 29, chapter 17, shall govern all condemnation proceedings;

(3) Acquire any and all other real or personal property by gift, purchase, or devise;

(4) Construct or install pedestrian or shopping malls, plazas, sidewalks or moving sidewalks, parks, parking lots and parking garages, bus stop shelters, decorative lighting, benches or other seating furniture, sculptures, telephone booths, traffic signs, fire hydrants, kiosks, trash receptacles, marquees, awnings, canopies, walls and barriers, paintings, murals, alleys, shelters, display cases, fountains, child care facilities, rest rooms, information booths, aquariums, aviaries, tunnels and ramps, pedestrian and vehicular overpasses and underpasses, and each and every other useful or necessary or desired improvement;

(5) Landscape and plant trees, bushes and shrubbery, flowers and each and every other kind of decorative planting;

(6) Install and operate, or lease, public music and news facilities;

(7) Purchase and operate buses, mini-buses, mobile benches, and other modes of transportation;

(8) Construct and operate child care facilities;

(9) Adopt such zoning regulations and building codes for such central business improvement districts as will best promote the overall improvement district plan;

(10) Lease space within the district for sidewalk cafe tables and chairs;

(11) Construct lakes, dams, and waterways of whatever size;

(12) Provide special police facilities and personnel for the protection and enjoyment of the property owners and the general public using the facilities of such central business improvement district;

(13) Maintain, as provided in this chapter, all government-owned streets, alleys, malls, bridges, ramps, tunnels, lawns, trees and decorative plantings of each and every nature, and every structure or object of any nature whatsoever constructed or operated by the municipality;

(14) Grant permits for newsstands, sidewalk cafes, and each and every other useful or necessary or desired private usage of public or private property;

(15) Prohibit or restrict vehicular traffic on such streets within the central business improvement district as the governing body may deem necessary and to provide the means for access by emergency vehicles to or in such areas;

(16) Acquire, construct, reconstruct, extend, maintain, or repair parking lots or parking garages, both above and below ground, or other facilities for the parking of vehicles, including the power to install such facilities in public areas, whether such areas are owned in fee or by easement;

(17) Remove any existing structures or signs of any description in the district not conforming to the plan of improvements;

(18) Require any or all utilities servicing the central business improvement district to lay such pipe, extend such wires, provide such facilities, or conform or modify existing facilities to effectuate the plan of improvement for the district; the governing body shall determine what portion of the cost is to be borne out of general revenues of the municipality, what portion is to be paid from the special assessments provided in this chapter, and what portion is to be paid individually by the property owners within the central business improvement district; and

(19) Do each and every and any thing necessary or desirable to effectuate the plan of improvement for the central business improvement district of the municipality.



§ 7-84-302 - Bids -- Contracts -- Construction -- Detailed plan.

(a) Upon the adoption of the ordinance, the municipality shall proceed to advertise for bids, let the contracts, and construct the improvements under the laws and regulations governing the construction of other improvements within the municipality; provided, that where no detailed plan of improvements has yet been prepared, the municipality shall employ architects and engineers for the drafting of such plan, and, upon approval of such plan, shall thereafter, and within four (4) months time, advertise for bids.

(b) If a municipality acquires improvements from a third party, including a private entity, subsection (a) shall not apply.



§ 7-84-303 - Board of assessment commissioners.

(a) The board of assessment commissioners authorized in this chapter shall consist of no fewer than three (3) nor more than seven (7) citizens of the municipality, none of whom shall be interested in any property contained within the central business improvement district. Such members shall be not less than thirty (30) years of age and shall serve until completion of their duties. A majority of such commissioners shall constitute a quorum and be competent to perform any duty required of these commissioners; and they shall be notified of their appointment, and vacancies in their number shall be filled, by the governing body, and they shall be sworn to the faithful discharge of their duties.

(b) The commissioners shall view each property located within the improvement district and shall:

(1) Determine the amount of the assessment to be levied upon each such property, according to the benefit conferred by the improvements; and

(2) Ascertain and award the amount of damages and compensation to be paid to the owners of property that is to be taken or injured by such improvements.

(c) The board of assessment commissioners shall be reimbursed for the performance of their duties at a rate to be determined by the governing body of the municipality, and such reimbursement shall be considered a cost of the improvements and reimbursed from the special assessments as provided in this chapter.



§ 7-84-304 - Notice to real property owner.

In any case where a notice is required to be sent to the owner of real property in the central business improvement district, such notice shall be deemed sufficient if sent by certified mail to the last known address of the owner. In any case where the governing body finds for any reason that due notice was not given, the governing body shall not lose jurisdiction by due notice not being given, and the proceeding in question shall not be void or be abated by due notice not being given, but the governing body, in that case, shall order due notice given and shall continue the proceeding until such time as notice shall be properly given, and thereupon shall proceed as though notice had been properly given in the first instance.



§ 7-84-305 - Borrowing in anticipation of bond proceeds authorized.

(a) The municipality is authorized to issue bonds and notes pursuant to the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, for the purpose of making payments for the improvements contemplated by this chapter. Such municipality is further authorized to make such payments out of any funds as may be available for such purpose.

(b) (1) The municipality may issue revenue bonds in the manner provided in the Local Government Public Obligations Act of 1986, including part 3, to finance all costs and expenses incurred in connection with the acquisition or construction of improvements contemplated by this chapter and costs related to the issuance of bonds. In that case, all assessments received pursuant to this chapter by the municipality shall be deemed revenues for purposes of the Local Government Public Obligations Act of 1986. In such a case, the revenue bonds may be, but are not required to be, additionally secured by the full faith and credit of the municipality.

(2) Any municipality is also authorized to delegate to any industrial development corporation incorporated by the municipality or any other municipality in which the central business improvement district is located the authority to issue the revenue bonds, in which case the municipality shall enter into an agreement with the industrial development corporation pursuant to which the municipality shall agree to promptly pay to the industrial development corporation the assessments, including any interest on the assessments, as collected. The assessments shall be held in trust by the municipality for the benefit of the industrial development corporation when received. The municipality may direct any property owner that is required to pay assessments to make the payments directly to an industrial development corporation or its assignee. If an industrial development corporation issues the bonds, assessments imposed pursuant to this chapter, and any interest collected on the assessments, shall constitute revenues, as defined in § 7-53-101, and improvements and related expenses described in this chapter, whether acquired by the industrial development corporation on behalf of the municipality or by the municipality itself, shall constitute a project as defined in § 7-53-101. Any municipality is authorized to delegate to an industrial development corporation the authority to acquire an improvement described in the ordinance organizing the central business improvement district, or any amendment to the ordinance, on behalf of the municipality. All bonds issued by industrial development corporations pursuant to this section shall be issued in accordance with chapter 53 of this title.

(3) Any municipality is also authorized to delegate to any public building authority the authority to issue the revenue bonds, in which case the municipality shall enter into an agreement with the public building authority pursuant to which the municipality shall agree to promptly pay to the public building authority the assessments, including any interest on the assessments, as collected and the assessments shall be held in trust by the municipality for the benefit of the public building authority when received. The municipality may direct any property owner that is required to pay assessments to make the payments directly to a public building authority or its assignee. If a public building authority issues the bonds, assessments imposed pursuant to this chapter, and any interest collected on the assessments shall constitute revenues, as defined in § 12-10-103 and improvements and related expenses described in this chapter, whether acquired by the public building authority on behalf of the municipality or by the municipality itself, shall constitute a project, as defined in § 12-10-103. Any municipality is authorized to delegate to a public building authority the authority to acquire an improvement described in the ordinance organizing the central business improvement district or any amendment to the ordinance on behalf of the municipality. All bonds issued by public building authorities pursuant to this section shall be issued in accordance with the Public Building Authorities Act of 1971, compiled in title 12, chapter 10.

(c) At least thirty (30) days prior to the issuance of any bonds or other obligations by any public entity acting pursuant to this chapter, the public entity shall give notice of the proposed issuance of the bonds or other obligations to the comptroller of the treasury or the comptroller's designee and shall also provide the comptroller of the treasury or the comptroller's designee with a copy of the ordinance or resolution authorizing the bonds or other obligations.



§ 7-84-307 - Fees.

The governing body of the municipality is hereby authorized to levy, according to the benefits received, and to collect in such manner as the governing body may determine to be proper, annual service or maintenance fees against the properties located within the central business improvement district for the maintenance, upkeep, and repairs of all public properties located within such district, including, but not limited to, capital improvements, movable furniture or fixtures, and all trees, plants, and decorative plantings of each and every kind. Additionally, such fees may cover the cost of additional fire and police protection required for, or desired by, such central business improvement district and all operating expenses of such special facilities provided in the district as are not charged by the governing body against the general revenues of the municipality.






Part 4 - Assessments and Damages

§ 7-84-401 - Special assessments.

The municipality is hereby authorized to levy special assessments against all properties, except those exempt from taxation, located within the central business improvement district to cover all costs and expenses of each and every improvement constructed, erected, or purchased and placed within such district, including all necessary incidental expenses. Such expenses may include all costs of construction, costs of making estimates and plans, feasibility studies, charges of engineers and attorneys, compensation of the members of the board of assessment commissioners, surveying, planning surveys, printing, advertising for bids, preparation of the assessment rolls, inspection and administrative expenses, abstracts and other title costs, construction interest, bond interest, necessary reserves, commissions paid to brokers or agents in connection with the sale of bonds issued by the municipality, and provision for additional costs or losses of assessment revenue for the development and construction of such improvements as are authorized by the municipal ordinance not contemplated at the time of the hearings on the organization of the central business improvement district. The assessment authorized in this section shall include all such costs, even though some of the construction, engineering, inspection, and administrative or other services necessary are performed by the municipality.



§ 7-84-402 - Apportionment of costs to property affected.

Prior to the acquisition of an improvement or commencement of the construction of an improvement described in the ordinance organizing the central business improvement district or upon completion of the improvements, at the discretion of the board of assessment commissioners, the board of assessment commissioners shall apportion the totality of all costs of such improvement district upon the various properties located within the district in accordance with the benefits to each property upon the completion of the work by such improvements conferred. If the board of assessment commissioners determines that certain improvements benefit only certain properties within a district, the board may apportion the costs of the improvements upon the various properties that benefit from the improvements.



§ 7-84-403 - Maximum assessment -- Payments by municipality.

(a) Except as provided in subsection (b), the aggregate amount of the levy or assessment made against any lot or parcel of land shall not exceed fifteen percent (15%) of the assessed value of the lot and improvement on the lot. The municipality shall pay any part of the levy or assessment against any such lot or parcel of land as may be in excess of fifteen percent (15%) of the assessed value.

(b) In any tourist resort county, as defined in § 42-1-301, the aggregate amount of the levy or assessment made against a lot or parcel of land shall not exceed the cost of the improvements that are apportioned pursuant to § 7-84-404 to that lot or parcel.



§ 7-84-404 - Determination of benefit to property -- Apportionment of costs in relation to assessed valuation authorized.

(a) In determining the benefits to each lot or parcel of property within the central business improvement district, the board of assessment commissioners may consider frontage, area, the proportion that the assessed value of each lot or parcel bears to the whole assessed value of all properties within the district, or a combination of all of these. All assessments made by the board shall be presumed to have been made on the basis of the benefit conferred on each lot or parcel of property within the district, and shall be subject to review only as provided in this chapter.

(b) The fact that assessments may be spread uniformly over a large area within the district shall not be conclusive that such assessment was arbitrarily made or that the board made no attempt to distribute the costs of the improvements in proportion to the benefits received.

(c) The ordinance provided for in § 7-84-208 may contain a finding that the special benefit to all properties located within the central business improvement district is uniformly commensurate with the assessed value of each property in such district, in which event the determination provided for in § 7-84-303(b)(1) shall not be necessary, and the total costs of such improvements to be assessed against the owners of property in such district shall be assessed against each property in the same proportion that the assessed value of each such property bears to the assessed value of all such properties within the district.



§ 7-84-405 - Assessment of municipally-owned property authorized.

The governing body of the municipality shall determine whether municipally-owned property located within the district shall be assessed in the same manner as private property, and, if it does so determine, shall provide for such assessments in the ordinance creating the central business improvement district as authorized in § 7-84-208(5).



§ 7-84-406 - Special assessment of municipal property not otherwise assessed.

Municipal properties that are not assessed for taxation by the municipality or the county in which the municipality is located, and that are to be assessed for the purposes of this chapter, as provided in § 7-84-405, shall be specially assessed by the municipal assessor, or the county assessor, if the municipality uses county property assessments, upon the request of the board of assessment commissioners, and the cost for making such assessments shall be borne by the central business improvement district.



§ 7-84-407 - Assessment roll.

After all assessments have been determined by the board of assessment commissioners, the board shall prepare an assessment roll, which shall show the location of the property, the owner of the property as shown in the records of the municipal or county assessor, and the amount of the assessment.



§ 7-84-408 - Schedule of property taken or damaged.

The board of assessment commissioners shall also prepare a schedule of all property proposed to be taken by condemnation by the municipality and all property that will in some manner be injured by the improvements to be constructed within the district, together with the valuations set on each such property or the damages to the property by the injuries to be inflicted. Such schedule of property shall be made public simultaneously with the assessment roll and for a like period of time.



§ 7-84-409 - Assessment roll and schedule of damages -- Filing -- Open to public -- Hearings on assessments and damages -- Notice.

(a) Such assessment roll and such schedule of damages shall be filed with the governing body of the municipality, which shall open such roll and such schedule to the public for a period of not less than ten (10) days.

(b) The governing body of the municipality shall set a date for a public hearing on the assessments and damages and shall publish a notice of such public hearing in a newspaper of general circulation within the municipality, and shall also mail a copy of the notice to each property owner in the district as provided in § 7-84-304. The notice shall set out:

(1) A summary of the ordinance creating the central business improvement district;

(2) The fact that the assessments to pay for the improvements within such districts have been prepared and are on public display, setting forth the dates and times when they may be examined;

(3) The fact that damages have been set on all properties to be taken by the municipality and on all property in some manner to be injured by the proposed improvements;

(4) Notice that an ordinance adopting such assessments and such damages will be passed on final reading seven (7) days following the conclusion of the public hearing; and

(5) Notice of the date, time, and place of public hearing and that all objections to the amount of the assessments levied or the damages awarded will be heard at such public hearing.



§ 7-84-410 - Hearing -- Board of review -- Board representation by attorney.

The governing body of the municipality shall, at the public hearing, sit as a board of review with respect to all assessments levied. The governing body shall appoint an attorney to represent the board of assessment commissioners in such hearings, and the compensation of such attorney shall be a cost of the central business improvement district.



§ 7-84-411 - Objections to amount of assessment or damages.

(a) Any person whose property is proposed to be taken, interfered with, injured, or assessed for benefits under any of the provisions of this chapter, who is dissatisfied with the amount of damages awarded to such person for the taking of or interference with such person's property, with the valuation set on such person's property to be condemned, or with the amount of the assessment or benefits to any property affected by the proceedings, shall appear at the hearing or file with the governing body, at any time before the hearing, such person's objections to the damages awarded or benefits assessed.

(b) Any such person may appear at the hearing, in person or by attorney, and the governing body shall then consider the assessment roll and the schedule of damages and hear the objectors, or their representatives, and shall adjourn the hearing from time to time as may be necessary.



§ 7-84-412 - Decisions on assessments and damages -- Ordinances -- Review.

(a) The governing body shall then consider the assessments and the damages awarded and may amend or affirm the assessments and damages and shall adopt an ordinance incorporating such assessments as amended and shall by separate ordinance confirm the award of damages as amended, as the governing body shall see fit.

(b) Such assessment shall be final and conclusive upon all parties interested, and may be reviewed only as provided by title 27, chapter 9, except that the petition referred to in § 27-9-102 shall be filed within thirty (30) days from the date of passage of such ordinance.

(c) Persons whose property is to be taken, or to whom damages are to be awarded for a partial taking or an injury to their property, in addition to the rights accorded by title 29, chapter 17, may, in the event proceedings are not initiated by the municipality, sue for damages in the ordinary way, in which case proceedings may be had, as near as may be, as provided in title 29, chapter 17.



§ 7-84-413 - Levy and payment of assessments -- Interest -- Installments.

(a) The assessment on each property shall be levied at one (1) time in the ordinance provided for in § 7-84-412. The governing body may provide in such ordinance levying the assessment that all or such portion of the assessment as is designated in the ordinance may be paid in equal installments over a period of time, not exceeding thirty (30) years from the effective date of the ordinance levying the installment.

(b) Installments may be payable at least annually, but may be payable at more frequent intervals, as provided by the ordinance levying the assessment, and the governing body shall determine the method of collection.

(c) Where the assessment is payable in installments, the ordinance may provide that the unpaid balance of the assessment, from time to time, shall bear interest at a rate or rates not in excess of ten percent (10%) per annum from the effective date of such ordinance or from such other date as may be specified in the ordinance, until due. Interest may be paid in addition to the amount of each installment annually, or at more frequent intervals, as provided in the ordinance levying the assessment.



§ 7-84-414 - Prepayment.

(a) Assessments payable in installments may be paid prior to the due date of any such installment.

(b) The whole or any part of the assessment may be paid without interest within sixty (60) days after the ordinance levying the assessment becomes effective. If the assessment is paid in part, the unpaid balance shall be payable in substantially equal installments over the period of time installments are payable as provided in the assessment ordinance.

(c) After such sixty-day period and if the ordinance levying the assessment so provides, all unpaid installments of assessments levied against any piece of property, but only in their entirety, may be paid prior to the dates on which they become due, but any such prepayment must include an additional amount equal to the interest that would accrue on the assessment to the next succeeding date on which interest is payable on any special improvement bonds issued in anticipation of the collection of the assessment, plus such additional amount as, in the opinion of the governing body of the municipality, is necessary to assure the availability of money to pay interest on the special improvement bonds as interest becomes due, and any premiums that may become payable on redeemable bonds that may be called in order to utilize the assessment thus paid in advance.

(d) The municipality may allow, in its discretion, discounts for prepayment of assessments, or installments of assessments; provided, that such discounts do not impair the ability of the municipality fully to fund the bonds issued in pursuance of the authority granted by this chapter.



§ 7-84-415 - Default in payment of installments.

When an assessment is payable in installments, default in the payment of any installment of principal or interest when due shall cause the whole of the unpaid principal and interest to become due and payable immediately, and the whole amount of the unpaid principal shall thereafter draw interest at the rate of ten percent (10%) per annum until paid; but, at any time prior to the date of sale in proceedings to enforce the lien of the delinquent assessments, the owner may pay the amount of all unpaid installments past due, with interest at the rate of ten percent (10%) per annum to date of payment on the delinquent installments, and all proper costs, and shall thereupon be restored to the right thereafter to pay in installments in the same manner as if default had not occurred.



§ 7-84-416 - Lien on property affected.

An assessment, any interest accruing on the assessment, and the costs of collection of the assessment shall constitute a lien on and against the property upon which the assessment is levied on the effective date of the ordinance levying the assessment, which lien shall be superior to the lien of any trust deed, mortgage, mechanic's or material supplier's lien, or other encumbrance, except those of the state, county, or municipality for taxes. Such lien shall, however, survive any sale of the property for or on account of any unpaid taxes, and may be enforced by attachment and sale in bar of the equity of redemption, except as provided in § 7-84-417, in the chancery court or in any other lawful manner.



§ 7-84-417 - Redemption from municipality after foreclosure of lien.

In case any assessment is or becomes delinquent and the property subject to the delinquency has been or is to be sold to the municipality for the delinquency, redemption of such property shall be permitted upon payment, not later than six (6) months after the date of sale, of the full amount due plus interest, any taxes paid by the municipality, and accrued costs and redemption fees as may be prescribed by ordinance of the municipality, unless, in the judgment of the governing body of the municipality, the interest of the municipality shall be subserved by accepting a less sum in settlement for the delinquency.



§ 7-84-418 - Penalty for late payment of assessment or installment.

In case of failure to pay any assessment, or installment, on or before the date prescribed by the governing body for such payment, there shall be added to the assessment a penalty of one half of one percent (0.5%) per month of the amount of such assessment or installment.



§ 7-84-419 - Separate fund.

All money paid to the municipality in payment of the central business improvement district assessments and interest on the assessments shall be deemed to be a part of and constitute a separate fund for the payment of the cost and expenses of making the improvements in the district, for the payment of interim warrants and special improvement bonds with interest on the bonds issued against the central business improvement district created to make the improvements, and for no other purposes. The fund so created shall be held in the custody of the treasurer or other official of the municipality, kept intact and separate from all other funds and moneys of the municipality and shall be paid out only for the purposes specified in this chapter and as provided in the ordinance creating the central business improvement district. Such fund may be invested by the municipality in the same manner and under the same laws as provided for the investment of other public funds.



§ 7-84-420 - When assessments made -- Refunds -- Increases.

Assessments shall be made by the board of assessment commissioners prior to the acquisition of an improvement or commencement of the construction of an improvement described in the ordinance organizing the central business improvement district or upon the completion of the improvements, at the discretion of the board of assessment commissioners. In the event, however, that such assessments prove ultimately to be in excess of the total cost, the surplus of assessments may be rebated to the owners of the property assessed. The amount to be rebated to each property owner shall be the proportion of the total rebate that the amount of the property owner's assessment bears to the total amount of all assessments originally levied. The rebate may be applied as a prepayment of any unpaid amount of the assessment and any balance shall be paid to the owner at the time the rebate is made of the property assessed. In the event that the totality of the assessment ultimately proves to be less than the total cost of all the improvements in the central business improvement district, the municipality shall be authorized to increase the assessment on each property by an amount equal to the percentage that the original assessment on each property bears to the total assessment, multiplied by the total additional assessment required of the district.






Part 5 - Central Business Improvement District Act of 1990

§ 7-84-501 - Short title.

This part shall be known and may be cited as the "Central Business Improvement District Act of 1990."



§ 7-84-502 - Purpose.

(a) It is hereby determined and declared that the deterioration of central business districts of some cities and towns of the state is a threat to the property tax and other revenue sources of such municipalities and is detrimental to the safety, health, morals and general economic welfare of the communities in which they are located; that the elimination of urban blight and decay and the modernization and general improvement of such central business districts by governmental action is considered necessary to promote the public health, safety and welfare of such communities; and that restoration of such central business districts is an appropriate subject for remedial legislation.

(b) The general assembly further finds that:

(1) Municipalities should be encouraged to create self-financing central business improvement districts and designate district management corporations to execute self-help programs to enhance their local business climates; and

(2) Municipalities should be given the broadest possible discretion in establishing self-help programs most consistent with their local needs, goals and objectives.



§ 7-84-503 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Assessed value" means value as assessed for municipal property tax purposes;

(2) "District" or "central business improvement district" means the central business improvement district created by the establishment ordinance of the municipality;

(3) "District management corporation" means the board or organization created or appointed pursuant to § 7-84-519;

(4) "Establishment ordinance" means the ordinance of the governing body adopted pursuant to § 7-84-515 establishing a district;

(5) "Governing body" means the council, commission, board or other body exercising general legislative power in the municipality;

(6) "Initiating petition" means the petition filed pursuant to § 7-84-511(1) requesting the establishment of a district pursuant to this part;

(7) "Initiating resolution" means the resolution adopted by the governing body pursuant to § 7-84-511(2) proposing to establish a district pursuant to this part;

(8) "Municipality" means any incorporated city, town or metropolitan government of this state exercising general governmental functions in the state; and

(9) "Owner" means record owner in fee, or a duly authorized representative.



§ 7-84-504 - Housing authority proceedings unaffected -- District as part of urban renewal area.

This part does not affect any proceedings under title 13, chapter 20, parts 1-3, and all or any part of the area within the boundaries of a central business improvement district created pursuant to this part may be part of any urban renewal area created pursuant to such provisions or other laws.



§ 7-84-505 - Supplemental nature of part -- Scope of authority -- Amendments.

(a) This part is intended to afford an alternative method for the making of improvements by a municipality, the creation of special improvement districts for central business districts of the various municipalities, the levy of assessments and the issuance of bonds by municipalities, and shall not be so construed as to deprive any municipality of the right to make improvements, create special improvement districts, levy assessments or other special taxes or issue bonds under authority of any other law of this state now in effect or hereafter enacted, including parts 1-4 of this chapter; nevertheless, this part shall constitute full authority for the making of improvements, creation of central business improvement districts, levy of assessments and issuance of bonds under the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, to the extent applicable, by such municipalities as act under this part.

(b) No act hereafter passed by the general assembly amending other acts relating to the same subject matter as covered by this part shall be construed to affect the authority to proceed under this part, in the manner provided in this part, unless such future act amends this part and specifically provides that it is to be applicable to proceedings taken and to bonds issued under this part.



§ 7-84-506 - This part as alternative to parts 1-4 of this chapter.

This part shall constitute independent authority, separate and apart from parts 1-4 of this chapter, for the establishment and governance of a central business improvement district, and shall constitute an alternative method of establishing and governing such a district. None of this part shall in any way affect the operation and effect of parts 1-4 of this chapter, which shall continue in full force and effect as separate and independent authority for the establishment and governance of a central business improvement district.



§ 7-84-507 - Control and jurisdiction over property.

Nothing in this part shall affect or impair the control and jurisdiction that a municipality has over all property within its boundaries. The powers and authority granted by this part shall be in addition to any and all other powers and authority now residing with, or hereafter granted to, municipalities in this state, and all powers in this part shall be subject to the general control and jurisdiction of such municipalities.



§ 7-84-508 - Liberal construction.

This part, being necessary to secure and preserve the public health, safety, convenience and welfare, shall be liberally construed to effectuate its purposes.



§ 7-84-509 - Effect of other laws.

In the event of conflict between this part and any other laws or parts of laws governing the state, this part shall govern.



§ 7-84-510 - Districts authorized.

The governing body of any municipality of the state is hereby authorized to create, by ordinance, one (1) or more central business improvement districts in the manner provided in this part.



§ 7-84-511 - Organization -- Procedure -- Contents of petition or resolution.

The establishment of a district shall be initiated in either of two (2) ways, as follows:

(1) By a petition filed in the office of the clerk of the governing body of the municipality, signed by not less than a majority in number of the owners of real property in the district having an assessed value of not less than two thirds (2/3) of the assessed value of all the real property proposed to be included in the district. After the filing of the petition, no petitioner shall be permitted to withdraw the petitioner's name from the petition. No petition with the requisite signatures shall be declared void on account of formal or insubstantial defects. The governing body, at any time, may permit the petition to be amended to conform to the facts by correcting any errors in the description of the territory, or in any other particular. Similar petitions for the organization of the same district may be filed, and together shall be regarded as one (1) petition with the original. All such petitions filed prior to the hearing on the first petition filed shall be considered by the governing body in the same manner as if filed with the first petition placed on file. The initiating petition shall set forth:

(A) The name of the proposed district, which shall include the name of the municipality in which the district is to be located, together with the words, "Central Business Improvement District";

(B) A general description of the boundaries of the district or the territory to be included in the district, identified with sufficient certainty to enable any and all owners to determine whether their property lies within the district;

(C) A general description of the improvements, services, projects proposed for the district, and other proposed uses of special assessment revenues within the district;

(D) The total estimated costs of the proposed improvements, services, projects and other proposed uses and the estimated rate of levy of the special assessment, with a proposed breakdown by property classification if such classification is to be used;

(E) A statement that the petition is filed pursuant to the terms of this part; and

(F) A request that a district be established pursuant to this part and that the administration of the district be governed by this part; or

(2) By adoption of a resolution by the governing body setting forth the same matters as are required to be set forth in the initiating petition.



§ 7-84-512 - Geographical area -- Size and form -- Property included.

Any central business improvement district created by a municipality may embrace two (2) or more separate property areas. Each district shall be of such size and form as to include all properties that, in the judgment of the governing body, shall be benefited by the improvements and services that are proposed to be made and provided in or for such district. The jurisdiction of a municipality to make and provide, finance and levy assessments for the cost of any improvements and services within a district shall not be impaired by a lack of commonness, unity, or singleness of the location, purpose or character of the improvements or services, or by the fact that any one (1) or more of the properties included in the district are subsequently determined not to be benefited by such improvement or improvements, or by a particular portion of the improvement or improvements, and is not assessed for such improvement or improvements.



§ 7-84-513 - Public hearing to be ordered -- When held.

Upon the filing of an initiating petition purporting to contain the requisite number of signatures, or upon the adoption of an initiating resolution by the governing body, the governing body shall order a public hearing to determine whether such central business improvement district shall be established. Such hearing shall be held not less than thirty (30) nor more than forty-five (45) days following the adoption of the initiating resolution by the governing body or following the filing of the initiating petition with the clerk of the governing body.



§ 7-84-514 - Notice of hearing.

Notice of the public hearing shall be given by publishing a notice once a week for three (3) consecutive weeks in some newspaper of general circulation in the municipality. It shall not be necessary to set out in full in such notice the proposed establishment ordinance, but such notice shall state in summary detail those facts required to be included in the initiating petition or initiating resolution. The notice shall state the time and place of such public hearing, which shall be at least seven (7) days following the date of publication of the third and final notice. Such notice shall also be given by mail to each owner of real property within the proposed district.



§ 7-84-515 - Hearing on creation of district -- Adoption of ordinance.

(a) At the time and place thus appointed, the governing body shall meet, and at such meeting, or at the time and place to which the meeting may be adjourned from time to time, all persons whose property may be affected by such improvement or improvements may appear in person, by attorney or by petition and protest against the creation of such central business improvement district; and the governing body shall consider such objections and protests, if any, and may change the district boundaries or modify the proposal in such manner as may be deemed advisable by the governing body. At the conclusion of such public hearing, the governing body shall adopt, adopt as amended, or reject the organization of such central business improvement district by the adoption or rejection of an ordinance setting out the district. In all such municipalities requiring two (2) or more readings before passage of an ordinance, all readings shall have been held prior to the public hearing, except the final such reading, so that the adoption may take place at the conclusion of such public hearing.

(b) Any person who fails to file a protest, or who fails to appear at the public hearing or protest, or, having filed, withdraws such protest, shall be deemed to have waived any objection to the creation of the district, the making of the improvements, and the inclusion of such person's property in the district.

(c) A central business improvement district may only be established by ordinance passed by a majority vote of the members of the governing body present and voting upon conclusion of the public hearing procedure as set forth in this part.



§ 7-84-516 - Failure of organization by resolution -- Amendment of resolution -- Rehearings.

(a) In the event that the establishment of a central business improvement district shall have been initiated by resolution of the governing body, the establishment ordinance shall not be adopted if owners representing more than one half (1/2) of the assessed value of all property to be included in the district file written protests with the governing body prior to the public hearing.

(b) The filing of protests by owners representing more than one half (1/2) of the assessed value of the property to be included in the district shall not bar the governing body from amending the district boundaries in such manner as to reduce the number of objectors to one half (1/2) or less of the assessed value of the district; provided, that a new public hearing shall be held on the amended district pursuant to the same provisions and procedures established in this part for the initial public hearing.

(c) The governing body shall be permitted to amend the district boundaries only once in order to permit the adoption of such ordinance, and no initiating petition shall be accepted nor initiating resolution adopted by the governing body with respect to the same properties included in the original or amended proposed central business improvement district for a period of twelve (12) months following the failure of passage of such ordinance.



§ 7-84-517 - Contents of establishment ordinance.

The establishment ordinance adopted by the governing body of the municipality shall include:

(1) The name of the district as set forth in the original or amended initiating petition or initiating resolution;

(2) A description of the boundaries of the district as set out in the original or amended initiating petition or initiating resolution;

(3) A statement that the properties in the area established by the ordinance shall be subject to the provisions of the special assessment;

(4) A statement of the improvements, services, and projects authorized to be provided within and for the district and other proposed uses of special assessment revenues within the district;

(5) The initial or additional rate of levy of the special assessment to be imposed with a breakdown by property classification if classifications are used;

(6) The time and manner in which special assessments authorized by the ordinance shall be paid;

(7) If the governing body desires to create or appoint a district management corporation as provided in § 7-84-502, such creation or appointment; and

(8) A statement that the district is established pursuant to this part and that the administration of such district shall be governed by this part.



§ 7-84-518 - Power to borrow money.

(a) The municipality has the authority and power to borrow money and issue bonds, notes or other obligations for the purpose of paying the costs of public improvements made pursuant to the establishment ordinance, or the refunding or refinancing of any such bonds, notes or obligations, under and pursuant to all the procedures and requirements set forth in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21.

(b) The municipality is further authorized to pledge to the payment of principal of and premium and interest on such bonds, notes or other obligations, and use for the payment thereof, the special assessment revenues authorized to be collected by the municipality pursuant to this part in the same manner as revenues may be pledged pursuant to the Local Government Public Obligations Act of 1986.

(c) "Public works project," as contained in the Local Government Public Obligations Act of 1986, includes all public improvements made within the district and the proceeds of any such bonds, notes or other obligations may be used for any purpose for which bond proceeds may be used under the Local Government Public Obligations Act of 1986.

(d) "Revenues," as contained in the Local Government Public Obligations Act of 1986, includes the special assessment revenues described in this part.



§ 7-84-519 - District management corporation.

(a) The governing body of the municipality, in the establishment ordinance or any other ordinance of the municipality, may create an advisory board, or appoint an existing organization, to act as an advisory board for the purpose of making recommendations for the use of special assessment revenues and for the purpose of administering activities within and for the district, the making of improvements within and for the district, and the provision of services and projects within and for the district.

(b) Such newly created board or existing organization so created or appointed shall be known and referred to in this part as the district management corporation.

(c) The governing body may contract with the district management corporation for the services to be provided by such corporation. Such district management corporation must comply with all applicable law, including this part, with all city resolutions and ordinances, and with all regulations lawfully imposed by the state auditor or other state agencies.

(d) (1) The speaker of the senate shall appoint the senator whose senate district includes the majority of the area contained within the central business improvement district to serve as an ex officio member on the board of directors of the district management corporation created pursuant to this section. Likewise, the speaker of the house of representatives shall appoint the representative whose house of representatives district includes the majority of the area contained within the central business improvement district to also serve as an ex officio member on the board of directors.

(2) Alternatively, in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, the speaker of the senate shall appoint as an ex officio member of the board of directors one (1) senator whose senatorial district lies in whole or in significant part within the boundaries of the center city revenue finance corporation, as the boundaries existed on January 1, 1999; and the speaker of the house of representatives shall appoint as an ex officio member of the board of directors one (1) representative whose representative district lies in whole or in significant part within the boundaries of the corporation, as the boundaries existed on January 1, 1999.

(e) The district management corporation shall submit an annual budget for review and approval by the governing body. This budget shall include a statement of the improvements to be made, the services to be provided and the projects and activities to be conducted during the ensuing fiscal year, the proposed program budget, and a statement of the assessment rates for financing the proposed budget.



§ 7-84-520 - Powers of municipality -- Delegation of powers.

In addition to all other powers of a municipality enumerated in this part or elsewhere, a municipality has the following powers, limited only by the establishment ordinance, all of which powers may be delegated to the district management corporation by the establishment ordinance or other ordinance of the governing body of the municipality:

(1) Acquire, construct or maintain parking facilities;

(2) Acquire, construct or maintain public improvements;

(3) Acquire real property or an interest in property in connection with a public improvement;

(4) Provide services for the improvement and operation of the district, including, but not limited to:

(A) Promotion and marketing;

(B) Advertising;

(C) Health and sanitation;

(D) Public safety;

(E) Security;

(F) Elimination of problems related to traffic and parking;

(G) Recreation;

(H) Cultural enhancements;

(I) Consulting with respect to planning, management, and development activities;

(J) Maintenance of improvements;

(K) Activities in support of business or residential recruitment, retention, or management development;

(L) Aesthetic improvements, including the decoration, restoration or renovation of any public place or of building facades and exteriors in public view that confer a public benefit;

(M) Furnishing of music in any public place;

(N) Professional management, planning and promotion of the district; and

(O) Design assistance;

(5) Enter into contracts and agreements;

(6) Hire employees or retain agents, engineers, architects, planners, consultants, attorneys and accountants;

(7) Acquire, construct, install and operate public improvements contemplated by the establishment ordinance and all property, rights, or interests incidental or appurtenant to the public improvements and dispose of real and personal property and any interest in real and personal property, including leases and easements in connection with real and personal property;

(8) Manage, control and supervise:

(A) All the business and affairs of the district;

(B) The acquisition, construction, installation and operation of public improvements within the district; and

(C) The operation of district services in the district;

(9) Construct and install improvements across or along any public street, alley, highway, stream of water or watercourse;

(10) Construct and operate child care facilities; and

(11) Exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this part. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this part.



§ 7-84-521 - Special assessments.

(a) The municipality is hereby authorized to levy special assessments against all properties located within the central business improvement district to cover all costs and expenses of making public improvements within the district and providing the services, projects and activities of the district.

(b) Such costs and expenses may include:

(1) All costs of acquisition, construction and maintenance of public improvements within the district;

(2) Costs of planning and feasibility studies, engineering, accounting, legal, surveying, consultant, and other professional fees;

(3) Administration expenses required in order to comply with the terms of this part, including costs incurred to establish the district, abstracts and other title costs, payment of principal of and premium and interest on any bonds, notes or other obligations issued as provided in this part and in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21;

(4) Funding of necessary reserves for debt service, maintenance, depreciation or other items, payment of all costs and expenses of the district management corporation that are authorized in this part and approved by the governing body pursuant to the budget review process described in this part or otherwise approved by the governing body; and

(5) Provision for additional costs or losses of assessment revenue for the development and construction of such improvements and provision of such services and activities as are authorized by the governing body.

(c) The assessment authorized in this section includes all such costs, even though some of the construction, engineering, inspection, and administrative or other services necessary are performed by the municipality.



§ 7-84-522 - Apportionment of assessments.

(a) The governing body of the municipality shall determine annually the total costs and expenses to be paid from the special assessments, and annually apportion such costs and expenses upon the various properties located within the district in accordance with the benefits conferred upon the various properties.

(b) In determining the benefits to each lot or parcel of property within the district, the governing body may consider any of the following factors: square footage, front footage, assessed value, type of use, business classification, property location, zones of benefit, or a combination of such factors.

(c) The fact that assessments may be spread uniformly over a large area within the district shall not be conclusive that such assessment was arbitrarily made.

(d) Special assessments shall be imposed and collected annually, or on another basis specified in the ordinance establishing the central business improvement district.

(e) Changes may be made in the rate or additional rate of the special assessment as specified in the ordinance establishing the district.

(f) The governing body must hold a public hearing to change the rate or impose an additional rate of special assessment.



§ 7-84-523 - Government-owned property.

Notwithstanding §§ 7-84-521 and 7-84-522, no special assessment shall be levied on any government-owned property, including, but not limited to, any property owned by a county or by a public building authority, without the approval of the governing body of such governmental entity or of the public building authority that contains representatives of each participating governmental entity.



§ 7-84-524 - Assessment roll.

After all assessments have been determined, an assessment roll shall be prepared by the governing body, which shall show the location of the property, the owner of the property as shown in the records of the assessor, and the amount of the assessment.



§ 7-84-525 - Schedule of property taken or damages.

(a) The governing body shall prepare a schedule of all property proposed to be taken by condemnation by the municipality and all property that shall in some manner be injured by the improvements to be constructed within the district, together with the valuations set on each such property or the damages to the property by the injuries to be inflicted.

(b) Such schedule of property shall be made public simultaneously with the assessment roll and for a like period of time.



§ 7-84-526 - Lien on property affected.

An assessment, any interest accruing on the assessment, and the costs of collection of the assessment shall constitute a lien on and against the property upon which the assessment is levied as of the effective date of the ordinance levying the assessment, which lien shall be superior to the lien of any trust deed, mortgage, mechanic's or material supplier's lien, or other encumbrance, except those of the state, county or municipality for taxes.



§ 7-84-527 - Redemption.

In case any assessment shall become or has become delinquent and the property subject to the delinquency has been or shall be sold to the municipality for the delinquency, redemption of such property shall be permitted upon payment, not later than one (1) year after the date of sale, of the full amount due, plus interest, any taxes paid by the municipality, and accrued costs and redemption fees as may be prescribed by ordinance of the municipality, unless, in the judgment of the governing body of the municipality, the interest of the municipality will be subserved by accepting a lesser sum in settlement for the delinquency.



§ 7-84-528 - Penalty for late payment.

In case of failure to pay any assessment or installment provided for under this part on or before the date prescribed by the governing body for such payment, there shall be added to the assessment both interest of one percent (1%) per month and a penalty of one percent (1%) per month of the amount of such assessment or installment.



§ 7-84-529 - Dissolution.

(a) The governing body shall be authorized to dissolve the district upon written petition filed by the owners of either seventy-five percent (75%) of the assessed value of the property in the district based on the most recent certified city property tax rolls, or fifty percent (50%) of the owners of record within the district.

(b) The district may not be dissolved if the municipality has outstanding any bonds, notes or other obligations payable solely from the special assessment revenues levied on the property within the district, and such dissolution may occur only at such time as such bonded indebtedness has been repaid in full or the municipality pledges to the payment of such indebtedness its full faith and credit and unlimited taxing power.



§ 7-84-530 - Exemptions from part.

This part shall not apply in any county having a population of not less than forty-nine thousand two hundred seventy-five (49,275) nor more than forty-nine thousand three hundred seventy-five (49,375), according to the 1980 federal census or any subsequent federal census.






Part 6 - Inner-City Redevelopment Act of 2003

§ 7-84-601 - Short title.

This part shall be known and may be cited as the "Inner-City Redevelopment Act of 2003".



§ 7-84-602 - Legislative intent.

(a) It is hereby determined and declared that the deterioration of inner-city areas within certain municipalities of the state is a threat to the property tax and other revenue sources of such municipalities and is detrimental to the safety, health, morals and general economic welfare of the communities in which they are located; that the elimination of urban blight and decay and the modernization and general improvement of such inner-city areas by governmental action is considered necessary to promote the public health, safety and welfare of such communities; and that restoration of such inner-city areas is an appropriate subject for remedial legislation.

(b) The general assembly further finds that:

(1) Municipalities should be encouraged to create self-financing inner-city redevelopment districts and designate district management corporations to execute self-help programs to enhance their local business climates; and

(2) Municipalities should be given the broadest possible discretion in establishing self-help programs most consistent with their local needs, goals and objectives.



§ 7-84-603 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Assessed value" means value as assessed for municipal property tax purposes;

(2) "District" or "inner-city redevelopment district" means the inner-city redevelopment district created by the establishment ordinance of the municipality;

(3) "District management corporation" means the board or organization created or appointed pursuant to § 7-84-619;

(4) "Establishment ordinance" means the ordinance of the governing body adopted pursuant to § 7-84-615 establishing a district;

(5) "Governing body" means the council, commission, board or other body exercising general legislative power in the municipality;

(6) "Initiating petition" means the petition filed pursuant to § 7-84-611(1) requesting the establishment of a district pursuant to this part;

(7) "Initiating resolution" means the resolution adopted by the governing body pursuant to § 7-84-611(2) proposing to establish a district pursuant to this part;

(8) "Municipality" means any incorporated city, town or metropolitan government of this state exercising general governmental functions in the state; and

(9) "Owner" means record owner in fee, or duly authorized representative.



§ 7-84-604 - Housing authority proceedings unaffected -- District as part of urban renewal area.

This part does not affect any proceedings under title 13, chapter 20, parts 1-3, and all or any part of the area within the boundaries of an inner-city redevelopment district created pursuant to this part may be part of any urban renewal area created pursuant to such provisions or other laws.



§ 7-84-605 - Supplemental nature of part -- Scope of authority -- Amendments.

(a) This part is intended to afford an alternative method for the making of improvements by a municipality, the creation of special improvement districts for inner-city redevelopment districts of the various municipalities, the levy of assessments and the issuance of bonds by municipalities, and shall not be so construed as to deprive any municipality of the right to make improvements, create special improvement districts, levy assessments or other special taxes or issue bonds under authority of any other law of this state now in effect or later enacted, including parts 1-5 of this chapter; nevertheless, this part shall constitute full authority for the making of improvements, creation of inner-city redevelopment districts, levy of assessments and issuance of bonds under the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, to the extent applicable, by such municipalities who choose to act under this part.

(b) No act later passed by the general assembly amending other acts relating to the same subject matter as covered by this part shall be construed to affect the authority to proceed under this part in the manner provided in this part, unless such future act amends this part and specifically provides that it is to be applicable to proceedings taken and to bonds issued under this part.



§ 7-84-606 - This part as alternative to parts 1-5 of this chapter.

This part shall constitute independent authority, separate and apart from parts 1-5 of this chapter, for the establishment and governance of an inner-city redevelopment district, and shall constitute an alternative method of establishing and governing such a district. None of this part shall in any way affect the operation and effect of parts 1-5 of this chapter, which shall continue in full force and effect as separate and independent authority for the establishment and governance of a central business improvement district; provided, however, that notwithstanding any law to the contrary, no designated center-city area of a municipality, that creates or has created a central business improvement district pursuant to this chapter, shall overlap any area within an inner-city redevelopment district created by the municipality pursuant to this part.



§ 7-84-607 - Control and jurisdiction over property.

Nothing in this part shall affect or impair the control and jurisdiction that a municipality has over all property within its boundaries. The powers and authority granted by this part shall be in addition to any and all other powers and authority now residing with, or later granted to, municipalities in this state, and all powers granted by this part shall be subject to the general control and jurisdiction of such municipalities.



§ 7-84-608 - Liberal construction.

This part, being necessary to secure and preserve the public health, safety, convenience and welfare, shall be liberally construed to effectuate its purposes.



§ 7-84-609 - Effect of other laws.

In the event of conflict between this part and any other laws or parts of laws governing Tennessee, this part shall govern.



§ 7-84-610 - Districts authorized.

The governing body of any municipality of the state is authorized to create, by ordinance, one (1) or more inner-city redevelopment districts in the manner provided in this part.



§ 7-84-611 - Organization -- Procedure -- Contents of petition or resolution.

The establishment of a district shall be initiated in either of two (2) ways, as follows:

(1) By a petition filed in the office of the clerk of the governing body of the municipality, signed by not less than a majority of the owners of real property in the district having an assessed value of not less than two thirds (2/3) of the assessed value of all the real property proposed to be included in the district. After the filing of the petition, no petitioner shall be permitted to withdraw the petitioner's name from the petition. No petition with the requisite signatures shall be declared void on account of formal or insubstantial defects. The governing body, at any time, may permit the petition to be amended to conform to the facts by correcting any errors in the description of the territory, or in any other particular. Similar petitions for the organization of the same district may be filed, and together shall be regarded as one (1) petition with the original. All such petitions filed prior to the hearing on the first petition filed shall be considered by the governing body in the same manner as if filed with the first petition placed on file. The initiating petition shall set forth:

(A) The name of the proposed district, which shall include the name of the municipality in which the district is to be located, together with the words, "Inner-City Redevelopment District";

(B) A general description of the boundaries of the district or the territory to be included in the district, identified with sufficient certainty to enable any and all owners to determine whether their property lies within the district;

(C) A general description of the improvements, services, projects proposed for the district and other proposed uses of special assessment revenues within the district;

(D) The total estimated costs of the proposed improvements, services, projects and other proposed uses and the estimated rate of levy of the special assessment with a proposed breakdown by property classification if such classification is to be used;

(E) A statement that the petition is filed pursuant to the terms of this part; and

(F) A request that a district be established pursuant to this part and that the administration of the district be governed by this part; or

(2) By adoption of a resolution of the governing body setting forth the same matters as are required to be set forth in the initiating petition.



§ 7-84-612 - Geographic area -- Size and form -- Property included.

Any inner-city redevelopment district created by a municipality may embrace two (2) or more separate property areas. Each district shall be of such size and form as to include all properties that, in the judgment of the governing body, shall be benefited by the improvements and services that are proposed to be made and provided in or for such district. The jurisdiction of a municipality to make and provide, finance and levy assessments for the cost of any improvements and services within a district shall not be impaired by a lack of commonness, unity or singleness of the location, purpose or character of the improvements or services, or by the fact that any one (1) or more of the properties included in the district are subsequently determined not to be benefited by such improvement or improvements, or by a particular portion of the improvement or improvements, and is not assessed for such improvement or improvements.



§ 7-84-613 - Public hearing to be ordered -- When held.

Upon the filing of an initiating petition purporting to contain the requisite number of signatures, or upon the adoption of an initiating resolution by the governing body, the governing body shall order a public hearing to determine whether such inner-city redevelopment district shall be established. Such hearing shall be held not less than thirty (30) nor more than forty-five (45) days following the adoption of the initiating resolution by the governing body or following the filing of the initiating petition with the clerk of the governing body.



§ 7-84-614 - Notice of hearing.

Notice of the public hearing shall be given by publishing a notice once a week for three (3) consecutive weeks in some newspaper of general circulation in the municipality. It shall not be necessary to set out in full in such notice the proposed establishment ordinance, but such notice shall state in summary detail those facts required to be included in the initiating petition or initiating resolution. The notice shall state the time and place of such public hearing, which shall be at least seven (7) days following the date of publication of the third and final notice. Such notice shall also be given by mail to each owner of real property within the proposed district.



§ 7-84-615 - Hearing on creation of district -- Adoption of ordinance.

(a) At the time and place thus appointed, the governing body shall meet, and at such meeting, or at the time and place to which the meeting may be adjourned from time to time, all persons whose property may be affected by such improvement or improvements may appear in person, by attorney or by petition and protest against the creation of such inner-city redevelopment district; and the governing body shall consider such objections and protests, if any, and may change the district boundaries or modify the proposal in such manner as may be deemed advisable by the governing body. At the conclusion of such public hearing, the governing body shall adopt, adopt as amended or reject the organization of such inner-city redevelopment district by the adoption or rejection of an ordinance setting out the district. In all such municipalities requiring two (2) or more readings before passage of an ordinance, all readings shall have been held prior to the public hearing, except the final such reading, so that the adoption may take place at the conclusion of such public hearing.

(b) Any person who fails to file a protest, or who fails to appear at the public hearing or protest, or, having filed, withdraws such protest, shall be deemed to have waived any objection to the creation of the district, the making of the improvements and the inclusion of such person's property in the district.

(c) An inner-city redevelopment district may only be established by ordinance passed by a majority vote of the members of the governing body present and voting upon conclusion of the public hearing procedure as set forth in this part.



§ 7-84-616 - Failure of establishment ordinance due to protest -- Amending district boundaries.

(a) In the event that the establishment of an inner-city redevelopment district shall have been initiated by resolution of the governing body, the establishment ordinance shall not be adopted if owners representing more than one half (1/2) of the assessed value of all property to be included in the district file written protests with the governing body prior to the public hearing.

(b) The filing of protests by owners representing more than one half (1/2) of the assessed value of the property to be included in the district shall not bar the governing body from amending the district boundaries in such manner as to reduce the number of objectors to one half (1/2) or less of the assessed value of the district; provided, however, that a new public hearing shall be held on the amended district pursuant to the same provisions and procedures established in this part for the initial public hearing.

(c) The governing body shall be permitted to amend the district boundaries only once in order to permit the adoption of such ordinance, and no initiating petition shall be accepted nor initiating resolution adopted by the governing body with respect to the same properties included in the original or amended proposed inner-city redevelopment district for a period of twelve (12) months following the failure of passage of such ordinance.



§ 7-84-617 - Contents of establishment ordinance.

The establishment ordinance adopted by the governing body of the municipality shall include:

(1) The name of the district as set forth in the original or amended initiating petition or initiating resolution;

(2) A description of the boundaries of the district as set out in the original or amended initiating petition or initiating resolution;

(3) A statement that the properties in the area established by the ordinance shall be subject to the special assessment;

(4) A statement of the improvements, services and projects authorized to be provided within and for the district and other proposed uses of special assessment revenues within the district;

(5) The initial or additional rate of levy of the special assessment to be imposed, with a breakdown by property classification if classifications are used;

(6) The time and manner in which special assessments authorized by the ordinance shall be paid;

(7) If the governing body desires to create or appoint a district management corporation as provided in § 7-84-602, such creation or appointment; and

(8) A statement that the district is established pursuant to this part and that the administration of such district shall be governed by this part.



§ 7-84-618 - Fiscal authority and power.

(a) The municipality has the authority and power to borrow money and issue bonds, notes or other obligations for the purpose of paying the costs of public improvements made pursuant to the establishment ordinance, or the refunding or refinancing of any such bonds, notes or obligations, under and pursuant to all the procedures and requirements set forth in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21.

(b) The municipality is further authorized to pledge to the payment of principal of and premium and interest on such bonds, notes or other obligations, and use for the payment of the bonds, notes or other obligations, the special assessment revenues authorized to be collected by the municipality pursuant to this part in the same manner as revenues may be pledged pursuant to the Local Government Public Obligations Act of 1986.

(c) "Public works project", as contained in the Local Government Public Obligations Act of 1986, includes all public improvements made within the district and the proceeds of any such bonds, notes or other obligations may be used for any purpose for which bond proceeds may be used under the Local Government Public Obligations Act of 1986.

(d) "Revenues", as contained in the Local Government Public Obligations Act of 1986, includes the special assessment revenues described in this part.



§ 7-84-619 - District management corporation.

(a) The governing body of the municipality, in the establishment ordinance or any other ordinance of the municipality, may create an advisory board or appoint an existing organization to act as an advisory board for the purpose of making recommendations for the use of special assessment revenues and for the purpose of administering activities within and for the district, the making of improvements within and for the district and the provision of services and projects within and for the district.

(b) Such newly created board or existing organization so created or appointed shall be known and referred to in this part as the district management corporation.

(c) The governing body may contract with the district management corporation for the services to be provided by such corporation. Such district management corporation must comply with all applicable provisions of law, including this part, with all city resolutions and ordinances, and with all regulations lawfully imposed by the state auditor or other state agencies.

(d) (1) The speaker of the senate shall appoint the senator whose senate district includes the majority of the area contained within the inner-city redevelopment district to serve as an ex officio member on the board of directors of the district management corporation created pursuant to this section. Likewise, the speaker of the house of representatives shall appoint the representative whose house of representatives district includes the majority of the area contained within the inner-city redevelopment district to also serve as an ex officio member on such board of directors.

(2) Alternatively, in any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, the speaker of the senate shall appoint as an ex officio member of the board of directors one (1) senator whose senatorial district lies in whole or in significant part within the boundaries of the center city revenue finance corporation, and the speaker of the house of representatives shall appoint as an ex officio member of the board of directors one (1) representative whose representative district lies in whole or in significant part within the boundaries of the corporation.

(e) The district management corporation shall submit an annual budget for review and approval by the governing body. This budget shall include a statement of the improvements to be made, the services to be provided and the projects and activities to be conducted during the ensuing fiscal year, the proposed program budget and a statement of the assessment rates for financing the proposed budget.



§ 7-84-620 - Powers of municipality -- Delegation of powers.

In addition to all other powers of a municipality enumerated in this part or elsewhere, a municipality has the following powers, limited only by the establishment ordinance, all of which powers may be delegated to the district management corporation by the establishment ordinance or other ordinance of the governing body of the municipality:

(1) Acquire, construct or maintain parking facilities;

(2) Acquire, construct or maintain public improvements;

(3) Acquire real property or an interest in real property in connection with a public improvement;

(4) Provide services for the improvement and operation of the district, including, but not limited to:

(A) Promotion and marketing;

(B) Advertising;

(C) Health and sanitation;

(D) Public safety;

(E) Security;

(F) Elimination of problems related to traffic and parking;

(G) Recreation;

(H) Cultural enhancements;

(I) Consulting with respect to planning, management and development activities;

(J) Maintenance of improvements;

(K) Activities in support of business or residential recruitment, retention or management development;

(L) Aesthetic improvements, including the decoration, restoration or renovation of any public place or of building facades and exteriors in public view that confer a public benefit;

(M) Furnishing of music in any public place;

(N) Professional management, planning and promotion of the district; and

(O) Design assistance;

(5) Enter into contracts and agreements;

(6) Hire employees or retain agents, engineers, architects, planners, consultants, attorneys and accountants;

(7) Acquire, construct, install and operate public improvements contemplated by the establishment ordinance and all property, rights or interests incidental or appurtenant to the property and dispose of real and personal property and any interest in real and personal property, including leases and easements in connection with real and personal property;

(8) Manage, control and supervise:

(A) All the business and affairs of the district;

(B) The acquisition, construction, installation and operation of public improvements within the district; and

(C) The operation of district services in the district;

(9) Construct and install improvements across or along any public street, alley, highway, stream of water or watercourse;

(10) Construct and operate child care facilities; and

(11) Exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this part. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this part.



§ 7-84-621 - Special assessments.

(a) The municipality is hereby authorized to levy special assessments against all properties located within the inner-city redevelopment district to cover all costs and expenses of making public improvements within the district and providing the services, projects and activities of the district.

(b) Such costs and expenses may include:

(1) All costs of acquisition, construction and maintenance of public improvements within the district;

(2) Costs of planning and feasibility studies, engineering, accounting, legal, surveying, consultant and other professional fees;

(3) Administration expenses required in order to comply with the terms of this part, including costs incurred to establish the district, abstracts and other title costs, payment of principal of and premium and interest on any bonds, notes or other obligations issued as provided in this part and in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21;

(4) Funding of necessary reserves for debt service, maintenance, depreciation or other items, payment of all costs and expenses of the district management corporation that are authorized in this part and approved by the governing body pursuant to the budget review process described in this part or otherwise approved by the governing body; and

(5) Provision for additional costs or losses of assessment revenue for the development and construction of such improvements and provision of such services and activities as are authorized by the governing body.

(c) The assessment authorized in this section includes all such costs, even though some of the construction, engineering, inspection and administrative or other services necessary are performed by the municipality.



§ 7-84-622 - Apportionment of assessments.

(a) The governing body of the municipality shall annually determine the total costs and expenses to be paid from the special assessments and shall annually apportion such costs and expenses upon the various properties located within the district in accordance with the benefits conferred upon the various properties.

(b) In determining the benefits to each lot or parcel of property within the district, the governing body may consider any of the following factors: square footage, front footage, assessed value, type of use, business classification, property location, zones of benefit or a combination of such factors.

(c) The fact that assessments may be spread uniformly over a large area within the district shall not be conclusive that such assessment was arbitrarily made.

(d) Special assessments shall be imposed and collected annually, or on another basis specified in the ordinance establishing the inner-city redevelopment district.

(e) Changes may be made in the rate or additional rate of the special assessment as specified in the ordinance establishing the district.

(f) The governing body must hold a public hearing to change the rate or impose an additional rate of special assessment.



§ 7-84-623 - Exemption for government-owned property.

Notwithstanding §§ 7-84-621 and 7-84-622, no special assessment shall be levied on any government-owned property, including, but not limited to, any property owned by a county or by a public building authority, without the approval of the governing body of such governmental entity or of the public building authority that contains representatives of each participating governmental entity.



§ 7-84-624 - Assessment roll.

After all assessments have been determined, an assessment roll shall be prepared by the governing body which shall show the location of the property, the owner of the property as shown in the records of the assessor and the amount of the assessment.



§ 7-84-625 - Schedule of property condemned or injured.

(a) The governing body shall prepare a schedule of all property proposed to be taken by condemnation by the municipality and all property that shall in some manner be injured by the improvements to be constructed within the district, together with the valuations set on each such property or the damages to the property by the injuries to be inflicted.

(b) Such schedule of property shall be made public simultaneously with the assessment roll and for a like period of time.



§ 7-84-626 - Lien on affected property.

An assessment, any interest accruing on the assessment, and the costs of collection of the assessment shall constitute a lien on and against the property upon which the assessment is levied as of the effective date of the ordinance levying the assessment, which lien shall be superior to the lien of any trust deed, mortgage, mechanic's or material supplier's lien or other encumbrance, except those of the state, county or municipality for taxes.



§ 7-84-627 - Redemption of property.

In case any assessment is or becomes delinquent and the property subject to the delinquency has been or is to be sold to the municipality for the delinquency, redemption of such property shall be permitted upon payment, not later than one (1) year after the date of sale, of the full amount due plus interest, any taxes paid by the municipality and accrued costs and redemption fees as may be prescribed by ordinance of the municipality, unless, in the judgment of the governing body of the municipality, the interest of the municipality shall be subserved by accepting a lesser sum in settlement for the delinquency.



§ 7-84-628 - Penalty for late payment.

In case of failure to pay any assessment or installment provided for under this part on or before the date prescribed by the governing body for such payment, there shall be added to the assessment both interest of one percent (1%) per month and a penalty of one percent (1%) per month of the amount of such assessment or installment.



§ 7-84-629 - Dissolution.

(a) The governing body shall be authorized to dissolve the district upon written petition filed by the owners of either seventy-five percent (75%) of the assessed value of the property in the district, based on the most recent certified city property tax rolls, or fifty percent (50%) of the owners of record within the district.

(b) The district may not be dissolved if the municipality has outstanding any bonds, notes or other obligations payable solely from the special assessment revenues levied on the property within the district, and such dissolution may occur only at such time as such bonded indebtedness has been repaid in full or the municipality pledges to the payment of such indebtedness its full faith and credit and unlimited taxing power.









Chapter 85 - Foreign Trade Zone Act

§ 7-85-101 - Short title.

This chapter shall be known and may be cited as the "Foreign Trade Zone Act."



§ 7-85-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Foreign trade subzone" means a foreign trade zone established in an area separate from an existing foreign trade zone for one (1) or more of the specialized purposes of storing, manipulating, manufacturing, or exhibiting goods;

(2) "Foreign trade zone" means a foreign trade zone established pursuant to 19 U.S.C. §§ 81a-81u, or any laws of the United States enacted in lieu of 19 U.S.C. §§ 81a-81u;

(3) "Private corporation" means any corporation not for profit, other than a public corporation, formed under the laws of the state of Tennessee for the purpose of establishing, operating and maintaining foreign trade zones and foreign trade subzones; and

(4) "Public corporation" means the state of Tennessee, any political subdivision or public agency of the state, any municipal corporation formed under the laws of the state of Tennessee, or any corporate instrumentality of the state of Tennessee, of any political subdivision or public agency of the corporate instrumentality, or of such a municipal corporation.



§ 7-85-103 - Establishment, operation and maintenance.

Any public or private corporation has the power to apply to the proper authorities of the United States for a grant of the right to establish, operate, and maintain foreign trade zones and subzones under 19 U.S.C. §§ 81a-81u, and, when the grant is issued, to accept the grant and to establish, operate, and maintain the foreign trade zones and foreign trade subzones and to do all things necessary and proper to carry into effect the establishment, operation, and maintenance of such zones and subzones in accordance with applicable federal and state law.






Chapter 86 - Emergency Communications

Part 1 - Emergency Communications District Law

§ 7-86-101 - Short title.

This part shall be known and may be cited as the "Emergency Communications District Law."



§ 7-86-102 - Legislative declaration and intent.

(a) The general assembly finds and declares that the establishment of a uniform emergency number to shorten the time required for a citizen to request and receive emergency aid is a matter of public concern and interest. The general assembly finds and declares that the establishment of the number 911 as the primary emergency telephone number provides a single, primary, three-digit emergency telephone number through which emergency service can be quickly and efficiently obtained, and make a significant contribution to law enforcement and other public service efforts requiring quick notification of public service personnel. It is the intent to provide a simplified means of securing emergency services, which will result in saving of life, a reduction in the destruction of property, quicker apprehension of criminals and, ultimately, the saving of money.

(b) (1) The general assembly finds that the establishment of a uniform emergency number to shorten the time required for a citizen to request and receive emergency aid is a matter of public interest and concern. The general assembly finds also that the continued viability of the lifesaving 911 emergency communications service is of the highest priority for the health and safety of the citizens of Tennessee.

(2) The general assembly further finds that the effectiveness of 911 service depends on the ability of emergency service providers to timely respond to persons requiring emergency assistance; further, that the response by such providers is directly affected by the nature and coverage of the telephone and radio communications network available within a community, the quality of which is often limited by the availability of financial resources in the community.

(3) The general assembly further finds that rapid technological advancements have provided the public with non-wireline services, including, but not limited to, commercial mobile radio service (CMRS) and IP-enabled service, which are capable of connecting users dialing or entering the digits 911 to public safety answering points (PSAPs). The general assembly also finds that in various rules and orders, the federal communications commission (FCC) has mandated wireless enhanced 911 service for all CMRS users and subscribers. The FCC also has addressed enhanced 911 service requirements for IP-enabled service. The general assembly recognizes that all subscribers and users of non-wireline services, including CMRS and IP-enabled service, which are capable of connecting users dialing or entering the digits 911 to PSAPs should share in the benefits of 911 service and should participate in the funding of the service.

(c) Further, the general assembly finds that, while a competitive market for the public safety answering point equipment associated with the provision of 911 service is in the public interest, limited oversight by the Tennessee regulatory authority of the provision of such equipment is also in the public interest. Therefore, public safety answering point equipment shall be regulated by the authority only for the purpose of adopting standards for the equipment and for the protection of proprietary customer specific information and to assure the integrity of 911 service and the privacy and safety of Tennesseans; provided, that such standards shall be consistent with the FCC Part 68 standards.

(d) It is the intent that all funds received by the district are public funds and are limited to purposes for the furtherance of this part. The funds received by the district are to be used to obtain emergency services for law enforcement and other public service efforts requiring emergency notification of public service personnel, and the funds received from all sources shall be used exclusively in the operation of the emergency communications district.



§ 7-86-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "911 service" means regular 911 service enhanced universal emergency number service or enhanced 911 service that is a telephone exchange communications service whereby a public safety answering point may receive telephone calls dialed to the telephone number 911. "911 service" includes lines and may include the equipment necessary for the answering, transferring and dispatching of public emergency telephone calls originated by persons within the serving area who dial 911, but does not include dial tone first from pay telephones that may be made available by the service provider based on the ability to recover the costs associated with its implementation and consistent with tariffs filed with the Tennessee regulatory authority;

(2) "911 surcharge" means the surcharge that is required to be collected from consumers under § 7-86-128(a);

(3) "Appropriate county or municipality" means the legislative body of the county or municipality that, by resolution or ordinance, respectively, created the emergency communications district;

(4) "Automatic dialer" means an unattended customer premise device or equipment that generates pulses or tones that activate telephone company central office equipment and causes the calling line to be connected with the telephone line of the called number;

(5) "Commercial mobile radio service" or "CMRS" means commercial mobile radio service under §§ 3(27) and 332(d) of the Federal Telecommunications Act of 1996 (47 U.S.C. 151, et seq.), the Omnibus Budget Reconciliation Act of 1993, and 47 CFR 20.9, and includes service provided by any wireless two-way communication device, including radio telephone communication used in cellular telephone service, personal communication service, or the functional or competitive equivalent of a radio-telephone communications line used in cellular telephone service, a personal communication service, or a network access line. "Commercial mobile radio service" also includes, but is not limited to, any and all broadband personal communications service, cellular radio telephone service, geographic area specialized mobile radio (SMR) services in all bands that offer real-time, two-way voice service that is interconnected with the public switched network, incumbent wide area SMR service, or any other cellular or wireless telecommunications service. Nothing in this definition shall be construed to require compliance by any amateur radio operator or such radio system;

(6) "Commercial mobile radio service provider" means any person, corporation, or entity licensed by the federal communications commission to offer CMRS in the state of Tennessee, and includes, but is not limited to, broadband personal communications service, cellular radio telephone service, geographic area SMR services in the 800 MHz and 900 MHz bands that offer real-time, two-way voice service that is interconnected with the public switched network, incumbent wide area SMR licensees, or any other cellular or wireless telecommunications service to any service user;

(7) "Communications service" means a service that:

(A) Is capable of contacting and has been enabled to contact a public safety answering point (PSAP) via a 911 network by entering or dialing the digits 911;

(B) Is a "telecommunications service" as defined by § 67-6-102; and

(C) Is neither "prepaid calling service" nor "prepaid wireless calling service" as defined in § 67-6-102;

(8) "Consumer" means a person who purchases retail communications service or prepaid communications services in a retail transaction;

(9) "Dealer" has the meaning set forth in § 67-6-102;

(10) "Direct dispatch method" means a 911 service in which a public service answering point, upon receipt of a telephone request for emergency services, provides for the dispatch of appropriate emergency service units and a decision as to the proper action to be taken;

(11) "District" means any emergency communications district created pursuant to this part;

(12) "Exchange access facilities" means all lines, provided by the service supplier for the provision of exchange telephone service, as defined in existing general subscriber services tariffs filed by the service supplier with the Tennessee regulatory authority;

(13) "Federal communications commission order" means the Order of the Federal Communications Commission, FCC Docket 94-102, adopted on June 12, 1996, and released on July 26, 1996, and any subsequent amendments, and includes other federal communications commission rules and orders relating to CMRS providers, CMRS, and wireless enhanced 911 service;

(14) "IP-enabled services" means services and applications making use of Internet protocol (IP) including, but not limited to, voice over IP and other services and applications provided through wireline, cable, wireless, and satellite facilities, and any other facility that may be provided in the future through platforms that may not be deployable at present, that are capable of connecting users dialing or entering the digits 911 to public safety answering points (PSAPs);

(15) "Non-wireline service" means any service provided by any person, corporation or entity, other than a service supplier as defined in this part, that connects a user dialing or entering the digits 911 to a PSAP, including, but not limited to, commercial mobile radio service and IP-enabled services;

(16) "Prepaid communications service" means "prepaid wireless calling service", as set forth in § 67-6-102, that is capable of contacting a PSAP by entering or dialing the digits 911;

(17) "Prepaid wireless telecommunications service" means a wireless telecommunications service that allows a caller to dial 911 to access the 911 system, which service must be paid for in advance and is sold in predetermined units or dollars of which the number declines with use in a known amount;

(18) "Public safety answering point" or "PSAP" means a facility that has been designated to receive 911 phone calls and route them to emergency services personnel pursuant to § 7-86-107(b);

(19) "Public safety emergency services provider" means any municipality or county government that provides emergency services to the public. Such providers or services include, but are not limited to, emergency fire protection, law enforcement, police protection, emergency medical services, poison control, animal control, suicide prevention, and emergency rescue management;

(20) "Relay method" means a 911 service in which a public safety answering point, upon receipt of a telephone request for emergency services, notes the pertinent information from the caller and relays such information to the appropriate public safety agency or other agencies or other providers of emergency service for dispatch of an emergency unit;

(21) "Retail sale" has the meaning set forth in § 67-6-102;

(22) "Sales price" has the meaning set forth in § 67-6-102;

(23) "Service supplier" means any person, corporation or entity providing exchange telephone service to any service user;

(24) "Service user" means any person, corporation or entity that is provided 911 service;

(25) "Tariff rate" means the flat monthly recurring rate for one-party residence or business exchange access service within the base rate area of the principal exchange of the predominant service supplier within the geographical confines of the district, as stated in such service supplier's tariffs filed with the Tennessee regulatory authority, but does not include taxes, fees, licenses, end-user access charges or any similar charges whatsoever;

(26) "Transfer method" means a 911 service in which a public safety answering point, upon receipt of a telephone request for emergency services, directly transfers such request to an appropriate public safety agency or other provider of emergency services;

(27) "Wireless enhanced 911 service" means service with location and number identification technology whereby users of non-wireline service may contact a PSAP by entering or dialing the digits 911; such service includes, but is not limited to, wireless enhanced 911 service as set forth in the federal communications commission order; and

(28) "Wireless telecommunications service" means commercial mobile radio service as defined by 47 CFR 20.3.



§ 7-86-104 - Creation -- Referendum.

(a) The legislative body of any municipality or county may, by ordinance or resolution, respectively, create an emergency communications district within all or part of the boundaries of such municipality or county. Prior to the establishment of such district, an election shall be held as provided in subsection (b).

(b) The legislative body of any municipality or county shall, by resolution, request the county election commission to submit to the voters within the boundaries of a proposed emergency communications district the question of creating such district in an election to be held pursuant to § 2-3-204. In the election, the questions submitted to the qualified voters shall be, "For the Emergency Communications District" or "Against the Emergency Communications District." The county election commission shall certify the results of the election to such legislative body. The expenses of such election shall be paid by such local government.



§ 7-86-105 - Creation -- Board of directors -- Membership -- Terms -- Appointment of replacement.

(a) Upon approval by a majority of the eligible voters within the area of the proposed district voting at such referendum, the legislative body may create an emergency communications district.

(b) (1) Except as otherwise provided by law, an emergency communications district shall have a board of directors composed of no fewer than seven (7) nor more than nine (9) members to govern the affairs of the district. For districts created by a county legislative body, the county mayor shall appoint the members of the board of directors subject to confirmation by the county legislative body. When the county mayor names an appointee to the board, the county legislative body has ninety (90) days or until the conclusion of its next regularly scheduled meeting, whichever is later, to confirm or reject the appointment. If the legislative body does not act within this time period, the appointment shall take effect without confirmation. In any municipality having a population of less than thirty thousand (30,000), according to the 1980 federal census or any subsequent federal census, having adopted home rule pursuant to the Constitution of Tennessee, Article XI, § 9, and having an incorporated area lying in two (2) counties, the board of directors may be the legislative body of such municipality, if the emergency services are provided by such municipality.

(2) In any county having a metropolitan form of government and having a population of not less than four hundred thousand (400,000) nor more than five hundred thousand (500,000), according to the 1980 federal census or any subsequent federal census, the chief executive officer of the metropolitan government may appoint a board of directors, composed of no fewer than seven (7) nor more than nine (9) members, subject to confirmation by the chief legislative body of the metropolitan government, which shall govern the affairs of the district. Appointments to the board of directors shall include members selected from minorities as well as members of the sex that historically has been underrepresented on boards and commissions of the metropolitan government.

(3) In emergency communication districts established by counties with a population greater than three hundred thousand (300,000) and less than seven hundred fifty thousand (750,000), according to the 1980 federal census or any subsequent federal census, except in counties with a metropolitan form of government, the mayor, the chief of police and the fire chief of the municipality, or their representatives, with the largest population in the district, the county sheriff in the district, and the county mayor in the district, or their representatives, shall be members of the board of directors of the district. If, at the time this subdivision (b)(3) takes effect, any person or persons holding any one (1) of the positions mentioned in this subdivision (b)(3) is not a member of the board of directors of the district, then the board shall be immediately expanded to include such person or persons. In districts covered by this subsection (b), the legislative body may appoint up to eleven (11) members to govern the affairs of the district to allow for the appointment of two (2) additional directors, one (1) of whom shall be a woman and one (1) of whom shall be a representative of the nongovernmental emergency agencies servicing such district. Such additional members shall serve for an initial term of one (1) year. Each term thereafter shall be for a period of four (4) years. The method of appointment of the board of directors by the county legislative body referred to in this subdivision (b)(3) shall be by the confirmation process described in subdivision (b)(1).

(4) Notwithstanding this subsection (b) to the contrary, in any county having a population of not less than forty-three thousand seven hundred (43,700) nor more than forty-three thousand eight hundred (43,800), according to the 1980 federal census or any subsequent federal census, the legislative body may appoint an additional two (2) members to the board of directors for an initial term of two (2) years. Each term thereafter of such members shall be for a period of four (4) years.

(5) Notwithstanding this section to the contrary, in any county having a population of not less than eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, the county mayor may appoint a board of directors, composed of no fewer than seven (7) nor more than eleven (11) members, subject to confirmation by the chief legislative body of the county, which shall govern the affairs of the district. The county mayor and legislative body shall ensure that the views and opinions of all participating governmental entities are given full consideration in the selection of members of the board, with the exact methodology to be determined by local ordinance or resolution. The county mayor and legislative body shall make every effort to appoint members who represent the diversity of the community, including women and minorities.

(6) In emergency communication districts established in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, one (1) of the members of the board of the directors of the district shall be an actively engaged firefighter, police officer or emergency medical technician; provided, that, if, on April 5, 1995, one (1) such person is not a member of the board in such county, when a vacancy occurs on the board or at the expiration of the term of office of a member of the board, at least one (1) person meeting the qualifications established in this subdivision (b)(6) shall be appointed to the board.

(7) It is the public policy of this state to encourage the consolidation of emergency communications operations in order to provide the best possible technology and service to all areas of the state in the most economical and efficient manner possible. Pursuant to this policy, if two (2) or more counties, cities, or existing emergency communications districts, or any combination of these, desire to consolidate their emergency communications operations, a joint emergency communications district may be established by the parties using an interlocal agreement as authorized by title 5, chapter 1, part 1, and title 12, chapter 9; provided, that, notwithstanding the language of this subdivision (b)(7) or any other law to the contrary, no such consolidation of emergency communications operations shall result in the creation of a separate emergency communications district within the boundaries of an existing emergency communications district. Under such an agreement, the funding percentages for each party, and the size and appointment of the board of directors of such combined emergency communications district shall be determined by negotiation of the parties, notwithstanding this subsection (b) to the contrary; provided, that the board of directors of such combined district shall be composed of no fewer than seven (7) members to govern the affairs of the district. The terms, remuneration, and duties stated in subsections (c)-(i) shall apply to any board of directors of any combined emergency communications district.

(8) (A) Notwithstanding this section to the contrary, in any emergency communications district created by a municipality after July 1, 2002, the board of directors of the district may be the legislative body of such municipality. If the board of the directors of the district is comprised of the legislative body, then the terms of the members of the board of directors shall run concurrently with their terms as members of the legislative body. The terms of the members of the legislative body shall run concurrently with their terms as members on the board of directors.

(B) In the event subdivision (b)(8)(A) is in effect for an emergency communications district, and any member of the emergency communications district board is removed pursuant to § 7-86-314, then the mayor shall appoint a private citizen to serve in the member's place until such time as the replaced member no longer serves on the legislative body of the municipality. Such appointment shall be subject to confirmation by the remaining members of the board of directors of the district.

(C) In the event subdivision (b)(8)(A) is in effect for an emergency communications district, and the entire emergency communications district board is removed pursuant to § 7-86-314, then the mayor shall appoint private citizens to serve in each such member's place until such time as the replaced members no longer serve on the legislative body of the municipality. Such appointment shall be subject to confirmation by the board.

(D) Nothing in this subdivision (b)(8) shall be construed to be contrary to § 7-86-310.

(c) The members shall serve for a term of four (4) years. The initial members shall be appointed for staggered terms of two (2), three (3) and four (4) years, dating from the effective date of the ordinance or resolution creating such district. Members shall serve until a successor is duly appointed and, if required by this section or any other law, confirmed.

(d) The members shall serve without compensation.

(e) The board of directors shall have complete and sole authority to appoint a chair and any other officers the board may deem necessary from among the membership of the board of directors.

(f) A majority of the board of directors shall constitute a quorum, and all official action of the board shall require a quorum.

(g) The board has the authority to employ such employees, experts and consultants as the board may deem necessary to assist the board in the discharge of its responsibilities to the extent that funds are made available.

(h) The board has the authority to establish or make available for the benefit and welfare of the board's employees such pension, insurance or other employee benefit plans as the board may deem appropriate, including participation in the Tennessee consolidated retirement system in accordance with title 8, chapter 35, part 2.

(i) No member of the board of directors shall be an employee of the emergency communications district.



§ 7-86-106 - Status -- Corporate powers -- Charges not taxes.

The emergency communications district so created shall be a "municipality" or public corporation in perpetuity under its corporate name, and the district shall in that name be a body politic and corporate with power of perpetual succession, but without any power to levy or collect taxes. Charges for services authorized in this chapter shall not be construed as taxes and shall be payable as bona fide service charges by all service users, whether private or public, profit making, or not-for-profit, including governmental entities. The powers of each district shall be vested in and exercised by a majority of the members of the board of directors of the district.



§ 7-86-107 - Response methods to emergency calls -- Digits 911 -- Backup numbers.

(a) (1) The board of directors of the district shall create an emergency communications service designed to have the capability of utilizing at least one (1) of the following three (3) methods in response to emergency calls:

(A) Direct dispatch method;

(B) Relay method; or

(C) Transfer method.

(2) The board of directors of the district shall elect the method that it determines to be the most feasible for the district.

(b) Each public safety emergency services provider retains the right to dispatch its own services, unless a voluntary agreement is made between such provider and the board of directors of the emergency communications district.

(c) The primary emergency telephone number is the digits "911".

(d) The board of directors has the authority to subscribe to the appropriate telephone services from the service supplier.

(e) The involved agencies may maintain a separate secondary backup number and shall maintain a separate number for nonemergency telephone calls.

(f) No service supplier shall be required to provide 911 service if the equipment for such service is not available.



§ 7-86-109 - Additional funding.

In order to provide additional funding for the district and the service, the governing body of the district may receive funds from federal, state and local government sources, as well as funds from private sources, including funds from the issuance of bonds, and may expend such funds for the purposes of this part. Any legislative body of a municipality or county creating a district under the terms of this chapter may appropriate funds to the district to assist in the establishment, operations and maintenance of such district.



§ 7-86-110 - 911 surcharge collections and remittance--Adjudication of claims--Damages--Accounting.

(a) The board shall have the duty to ensure that dealers of retail communications service are in compliance for 911 surcharge collections and remittance. In carrying out such duty, the board shall have exclusive standing to bring claims against dealers of retail communications service for nonpayment or under-collection errors or other injuries relating to collection of 911 surcharges. The board's exclusive standing to bring such claims shall not impact any litigation against dealers of retail communications service regarding 911 surcharges that predate this subsection (a).

(b) Dealers shall be entitled to retain as an administrative fee an amount equal to three percent (3%) of the collections of the 911 surcharge on the retail sale of communications service.

(c) Damages for civil claims arising out of collection shall be adjudicated by the Tennessee claims commission and any award of damages shall either be limited to the actual amount of 911 surcharges not collected, including, at the discretion of the claims commission, reasonable interest, or the maximum award the claims commission may award per claimant or occurrence, whichever is greater.

(d) Each dealer of retail communications service shall annually provide to the board an accounting of the amounts billed and collected and the disposition of such amounts. Such accounting shall be subject to audit or review by the comptroller of the treasury.

(e) In the event an audit or accounting is initiated by multiple state government departments, such departments shall coordinate efforts to minimize administrative burdens and duplicative undertakings.



§ 7-86-113 - Audits.

(a) The board of directors of each district shall cause an annual audit to be made of the books and records of the district. Within thirty (30) days after receipt by the district, a copy of the annual audit shall be filed with the clerk or recorder of the appropriate county or municipality who shall then distribute copies to members of the appropriate legislative body. Within thirty (30) days after receipt by the district, a copy of the annual audit shall also be filed with the chief administrative officer of the appropriate county or municipality. The comptroller of the treasury, through the department of audit, shall be responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller of the treasury. The comptroller of the treasury shall promulgate such rules and regulations as are required to assure that the books and records are kept in accordance with generally accepted accounting procedures and that audit standards prescribed by the comptroller of the treasury are met.

(b) These audits shall be prepared by certified public accountants, public accountants or by the department of audit. In the event the governing body of the district shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant, or public accountant or direct the department of audit to prepare the audit, the cost of such audit to be paid by the district.

(c) The comptroller of the treasury is authorized to modify the requirements for an audit as set out in this section for any districts whose activity, in the comptroller of the treasury's judgment, is not sufficient to justify the expenses of a complete audit. Furthermore, the comptroller of the treasury is authorized to direct the department of audit to make an audit of financial review of the books and records of districts.



§ 7-86-114 - Bond issues.

(a) Subject to the approval of the legislative body of a county or municipality in which a district is established, each district has the power and is hereby authorized, from time to time, to issue negotiable bonds, notes and debt obligations for lease or lease purchases in anticipation of the collection of revenues for the purpose of constructing, acquiring, reconstructing, improving, bettering or expanding any facility or service authorized by this part, or any combination of facility or service, and to pledge to the payment of the principal of and interest on such bonds, notes or debt obligations all or any part of the revenues derived from the operation of such facility, service or combination of facility or service. There may be included in the costs for which bonds or notes are to be issued, reasonable allowances for legal, engineering and fiscal services, interest during construction, and for six (6) months after the estimated date of completion of construction, and other preliminary expenses, including the expenses of incorporation of the district.

(b) No bond, note or debt obligation authorized in this section may be issued until the resolution authorizing the issuance of the bonds, notes or debt obligations, together with a statement, shall show in detail the total outstanding bonds, notes, warrants, refunding bonds, and other evidences of indebtedness of the district, together with the maturity dates of the bonds, notes, warrants, refunding bonds, and other evidences of indebtedness, interest rates, special provisions for payment, the project to be funded by the bonds, notes or debt obligation, the current operating financial statement of the district and any other pertinent financial information, is submitted to the comptroller of the treasury or the comptroller's designee for review, and the comptroller of the treasury or the comptroller's designee may report on the financial information to the district within fifteen (15) days from the date the plan was received by the comptroller of the treasury or the comptroller's designee, and the comptroller of the treasury or the comptroller's designee shall immediately acknowledge receipt in writing of the proposed issue statement and information. The report thus received by the district shall be published once in a newspaper of general circulation in the county of the principal office of the district, during the week following its receipt. After receiving the report of the comptroller of the treasury or the comptroller's designee, and after publication of such report, or after the expiration of fifteen (15) days from the date the statement and information are received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the district may take such action with reference to the proposed issue as it deems advisable. Such report of the comptroller of the treasury or the comptroller's designee shall also be made a part of the bond, note or debt obligation transcript.

(c) The bonds may be issued in one (1) or more series, may bear such date or dates, shall mature at such time or times, not exceeding forty (40) years from their respective dates, may bear interest at such rate or rates payable semi-annually, may be in such denomination, may be in such form, either coupon or registered, may be payable at such place or places, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption, with or without premium, all as may be provided by resolution of the legislative body of the county. The bonds shall be fully negotiable for all purposes.

(d) If any issue of such bonds or notes is to be sold to an agency of the federal government or an agency of the state, such bond or note issue may, at the request of such agency, be delivered as an installment bond or note payable as to principal and interest in equal or approximately equal installments for the term of such bond or note issue in accordance with the resolution authorizing such bond or note issue. Such authorizing resolution shall stipulate the annual principal and interest requirements during the full term of the bond or note issue.

(e) Nothing in this section shall prohibit or limit the authority of the board of directors from entering into leases or lease purchases, so long as the term of the lease or leases does not exceed five (5) years, and no other approvals of the lease or leases shall be required.

(f) Notes may be issued in the same manner as bonds, but shall mature at such time or times, not exceeding five (5) years.

(g) (1) The lease/lease purchase agreements authorized under this section shall be issued in the manner prescribed by chapter 51, part 9 of this title. For the purposes of applying chapter 51, part 9 of this title, the district board of directors is deemed to be the governing body except that, all lease/lease purchase agreements exceeding five (5) years shall be subject to the approval of the appropriate county or municipal governing body.

(2) For the purposes of this section, and in §§ 7-86-115 -- 7-86-117, "bond" or "bonds" are deemed to include notes.

(3) For the purposes of this section, in §§ 7-86-116 and 7-86-117, "bond" or "bonds" includes debt obligations for lease/lease purchases.



§ 7-86-115 - Liens -- Defaults on bonds -- Receiver.

(a) There shall be and there is created a statutory lien in the nature of a mortgage lien upon any facility acquired or constructed in accordance with this part, including all extensions and improvements to the facilities or combinations of extensions and improvements to facilities subsequently made, which lien shall be in favor of the holder or holders of any bonds issued pursuant to this part, and all such property shall remain subject to such statutory lien until the payment in full of the principal of and interest on the bonds. Any holder of the bonds or any of the coupons representing interest of the bonds may either at law or in equity, by suit, action, mandamus, or other proceeding, in any court of competent jurisdiction, protect and enforce such statutory lien and compel performance of all duties required by this part, including the making and collection of sufficient rates for the service or services, the proper accounting for the collections, and the performance of any duties required by covenants with the holders of any bond issued in accordance with this section. The statutory lien shall not apply to any property, liens, or equipment owned by the service supplier.

(b) If any default be made in the payment of the principal of or interest on such bonds, any court having jurisdiction of the action may appoint a receiver to administer the district, and the facility or service, with power to charge and collect rates sufficient to provide for the payment of all bonds and obligations outstanding against the facility or service and for the payment of operating expenses, and to apply the income and revenues of the bonds, in conformity with this part, and any covenants with bondholders.



§ 7-86-116 - Payment of bonds and interest -- Recitals on bonds.

No holder or holders of any bonds issued pursuant to this part shall ever have the right to compel the levy of any tax to pay the bonds or the interest on the bonds. Each bond shall recite in substance that the bond and interest on the bond are payable solely from the revenue pledged to the payment of the bonds and that the bond does not constitute a debt of the district within the meaning of any statutory limitation.



§ 7-86-117 - Exemption from taxation.

The district, and all properties at any time owned by it and the income from the properties and all bonds issued by it and the income from the bonds, shall be exempt from all taxation in the state.



§ 7-86-118 - Use of automatic dialer programmed to the emergency number -- Resolution precluding use with security alarm systems.

(a) The board of directors of an emergency communications district may, by resolution, vote to preclude service users from programming the emergency number "911" in automatic dialers used in conjunction with security alarm systems.

(b) A fine not to exceed fifty dollars ($50.00) may be assessed by the board against any person violating such board decision.



§ 7-86-119 - Surety bond.

(a) Any board member, executive committee member, employee, officer, or any other authorized person of an emergency communications district, who receives public funds, has authority to make expenditures from public funds, or has access to any public funds is hereby required to give bond made payable to the state with such sureties as provided in this section. Such bond is to be conditioned in all cases in which a different condition is not prescribed, upon the faithful discharge of the duties of such office, employment or other authorized activity in which such person is engaged during the time such person continues in the duties, or in the discharge of any part of such duties.

(b) Provisions for bonds of all state and county officers set forth in title 8, chapter 19, shall also govern the bonds of all persons covered under this section, so far as the provisions of title 8, chapter 19, are not inconsistent with this section.

(c) (1) The amount of such required bond shall be a reasonable amount as determined by the amount of public funds received, expended, or the amount of such bond shall be reasonable to protect the public from breach of the condition of faithful discharge of the duties of such office or position, when the amount of public funds to be received, or expended, or to which that person will have access is considered.

(2) (A) Effective July 1, 2013, the minimum amount of such required bond shall be determined from the amount of revenues handled by the respective emergency communications district as reported in the last audit approved by the comptroller of the treasury. The minimum amount of the bond shall be based on revenues as follows:

(i) Four percent (4%) of the revenues up to three million dollars ($3,000,000); and

(ii) Two percent (2%) of the excess over three million dollars ($3,000,000) shall be added.

(B) The amounts indicated in subdivisions (2)(A)(i) and (ii) shall be cumulative.

(d) All such official bonds shall be signed by authorized individuals of a corporate surety, and such corporation shall be duly licensed to do business in the state as a surety.

(e) The official bonds required under this section are hereby required to be recorded in the office of the register of deeds where the office of the emergency communications district is located and transmitted to the office of the county clerk in the same county for safekeeping.

(f) The respective emergency communications district shall pay the premiums for such bonds.



§ 7-86-120 - Annual budget and fiscal plan.

(a) The board of each district shall adopt and operate under an annual budget. The budget shall present a financial plan for the ensuing fiscal year, including at least the following information:

(1) Estimates of proposed expenditures for each department, board, office or other agency of the district showing, in addition, the expenditures for corresponding items for the last preceding fiscal year, projected expenditures for the current fiscal year and reasons for recommended departures from the current appropriations pattern in such detail as may be prescribed by the board. It is the intent of this subdivision (a)(1) that all moneys received and expended by a district shall be included in the budget. Therefore, notwithstanding any other law, no district may expend any moneys regardless of their source, including moneys derived from bond and long-term note proceeds, federal, state or private grants or loans, or special assessments, except in accordance with a budget adopted under this section;

(2) Statements of the bonded and other indebtedness of the district, including the debt redemption and interest requirements, the debt authorized and unissued, and the condition of the sinking fund;

(3) Estimates of anticipated revenues of the district from all sources, including non-tax revenues and proceeds from the sale of any bonds, notes or other debt obligations with a comparative statement of the amounts received by the district from each of such sources for the last preceding fiscal year, the current fiscal year, and the coming fiscal year in such detail as may be prescribed by the board;

(4) A schedule of salaries by position and the number of people employed by the district;

(5) A statement of the estimated balance or deficit, as of the end of the current fiscal year;

(6) A statement of pending capital projects and proposed new capital projects, relating to respective amounts proposed to be raised for capital projects by appropriations in the budget and the respective amounts, if any, proposed to be raised for capital projects by the issuance of bonds, notes or other debt obligations during the fiscal year; and

(7) Such other supporting schedules as the board deems necessary, or is otherwise required by law.

(b) Prior to adoption by the district, a copy of the proposed budget shall be filed with the clerk or recorder of the appropriate county or municipality, who shall then distribute copies to members of the appropriate legislative body and to members of municipal legislative bodies participating in the district, at least thirty (30) days before the next scheduled meeting of the legislative body. A copy of the proposed budget shall also be filed with the chief administrative officer of the appropriate county or municipality at the same time the budget is filed with the clerk or recorder. Prior to adoption of the budget, the board of directors shall hold a public hearing on the proposed budget for which adequate public notice has been given. Nothing in this subsection (b) shall prohibit a district from adopting the proposed budget or delay the orderly adoption of the annual budget by the district's board of directors.

(c) Within thirty (30) days after the budget's adoption by the district board, the budget, and any amendments to the budget, shall be filed with the clerk or recorder of the appropriate county or municipality, who shall then distribute copies to members of the appropriate legislative body. Within thirty (30) days after its adoption by the district board, the budget, and any amendments to the budget shall be filed with the chief administrative officer of the appropriate county or municipality. Nothing in this subsection (c) shall prohibit or limit the authority of the board of directors from amending a budget after adoption.



§ 7-86-121 - Sale of bonds or notes -- Revenue.

(a) Bonds or notes issued pursuant to this part may be sold at either public sale or private negotiated sale.

(b) All revenues, including any debt obligation issued for the purpose of a lease/lease purchase, must be expended according to the County Purchasing Law of 1983, compiled in title 5, chapter 14, part 2. For the purposes of applying title 5, chapter 14, part 2, the district board of directors is deemed to be the governing body.



§ 7-86-122 - Deposit and investment of idle funds.

In order to provide a safe temporary medium for the investment of idle funds, emergency communications districts shall deposit and invest idle funds according to § 5-8-301.



§ 7-86-123 - Financial report.

At every regularly scheduled meeting of the board of directors, the board must be provided with a financial report of the emergency communication district's activities, in accordance with guidelines developed by the comptroller of the treasury.



§ 7-86-124 - Disbursement, transfer, withdrawal or investment of financial assets.

No member of the board of directors shall have control or custody of the financial assets of an emergency communications district. No member of the board of directors, on such member's sole authority, may authorize the disbursement, transfer, withdrawal or investment of any financial assets belonging to the emergency communications district.



§ 7-86-125 - Comprehensive travel regulations for district officers and employees.

(a) The board of directors of each district shall adopt comprehensive travel regulations applicable to all officers and employees of the district. The minimum regulations shall be the same as those of the appropriate county or municipality that created the district. Nothing in this subsection (a) shall prohibit a district from adopting a more stringent policy. However, the district may establish a mileage allowance for travel up to, but not in excess of, the business standard mileage rate established by the Internal Revenue Code (26 U.S.C.).

(b) If the appropriate county or municipality does not have comprehensive travel regulations as described in subsection (a), the board shall adopt travel regulations. Such regulations shall determine how expenses will be reimbursed and what expenses are reimbursable. A copy of such travel regulations shall be open for public inspection and kept on file in the district office.



§ 7-86-126 - Security of district funds by depositories.

All funds deposited with a bank or other financial institution shall be secured by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5.



§ 7-86-127 - Street names and numbers.

(a) Unless expressly provided otherwise by law, the authority to name public and private roads and streets, including roads and streets located within residential developments, and to assign property numbers relating to the roads and streets, is exclusively vested in the legislative bodies of counties for unincorporated areas, and municipalities within their incorporated boundaries; provided, that the exercise of this authority must be in a manner acceptable to the United States postal service.

(b) The legislative bodies of any county or municipality may delegate the authority provided under this section to the emergency communications district, if there be one; provided, that the legislative body shall approve road or street name changes made by the district under such terms as the legislative body may determine.

(c) Any county or city, including districts with delegated authority, may establish and impose reasonable fees and enforce policies relating to the changing of names of roads and streets, and may establish and enforce policies for the assignment and posting requirements of property numbers.

(d) The legislative bodies of all counties and municipalities, or their designees, shall provide their local county election commissions an updated list of any modifications or changes to all house, road, or street names or numbers every six (6) months.

(e) This section may not be construed to require a local government to maintain any portion of a road that the local government has not accepted.



§ 7-86-128 - Collection of 911 surcharge.

(a) (1) Effective January 1, 2015, when a dealer collects the sales price for a retail sale of communications service or prepaid communications service from a consumer, such dealer shall collect a 911 surcharge of one dollar and sixteen cents ($1.16).

(2) Any change in the 911 surcharge amount set in subdivision (a)(1) shall be set at a level that is sufficient to fully fund the mandatory disbursements to emergency communications districts, the operational expenses of the state emergency communications board, referred to as "board" in this section, and the Tennessee relay services/telecommunications devices access program (TRS/TDAP program) as provided in § 65-21-115. In the event of any revenue shortfall, mandatory disbursements to the emergency communications districts and the TRS/TDAP program shall be given priority. Revenues from the surcharge authorized in this section shall be used to support the long-term solvency and operations of emergency communications districts, as well as reasonable and necessary administrative and operational expenses of the board and the 911 Emergency Communications Fund.

(3) If the sales price for a retail sale of communications service is collected by a dealer less frequently than monthly, the 911 surcharge shall still apply and be collected for each month or partial month for which the sales price is collected.

(b) (1) The board may increase the 911 surcharge upon determination of a need for additional funds after a public hearing before the board. At least thirty (30) days' notice shall be provided before the public hearing. There shall be opportunity for public comment at the public hearing. No increase in the 911 surcharge shall take effect until ratified by a joint resolution of the general assembly. Not less than ninety (90) days prior to the rate change, notice of the change shall be provided to all dealers in the manner that notices are provided of changes in sales tax rates pursuant to title 67.

(2) The board may decrease the amount of the 911 surcharge after providing thirty (30) days' notice and opportunity for public comment at a public hearing of the board. After determination of a decrease, the board must give at least sixty (60) days' notice to the speaker of the house of representatives, the speaker of the senate, and the governor. Not less than ninety (90) days prior to the rate change, notice of the change shall be provided to all dealers in the manner that notices are provided of changes in sales tax rates pursuant to title 67.

(3) It is the intent of the general assembly that the 911 surcharge be established at the lowest rate practicable consistent with the purposes of this section. The board shall report annually to the finance, ways and means committees of the senate and house of representatives on the financial status and solvency of emergency communications districts, status of the implementation of a uniform statewide 911 system and the status, level and solvency of the 911 Emergency Communications Fund.

(c) The 911 surcharge applicable to any multi-channel or other complex service that is capable of simultaneously carrying multiple voice and data transmissions, including, but not limited to, private branch exchange service, that is provided to a fixed location with a unique street address or physically identifiable location shall be calculated by applying one (1) 911 surcharge for each simultaneous outbound call that can be placed to 911 using such service.

(d) The maximum number of 911 surcharges that may be imposed on a single subscriber of retail communications services provided to a fixed location shall not exceed two hundred (200) surcharges per building with a unique street address or physically identifiable location. A communications service that is priced lower than five dollars ($5.00) per month or a prepaid communications service priced below a one-time fee of less than ten dollars ($10.00) shall not constitute a retail communications service for purposes of the 911 surcharge and shall not be subject to a 911 surcharge in accordance with subsection (a).

(e) The 911 surcharge shall, when practicable, be displayed as a separate line item by dealers of communications service on customer bills or invoices. 911 surcharge revenue actually collected by a dealer shall be remitted to the board every two (2) months. No additional or local 911 surcharges on retail communications service shall be permitted. Dealers of retail communications service shall have no obligation to remit surcharges that they are unable to collect from subscribers.

(f) (1) For prepaid communications service, the surcharge shall be collected at the point of sale and remitted to the department of revenue at the times and in the manner provided by title 67, chapter 6, with respect to the sales and use taxes. The department of revenue shall establish registration and payment procedures that substantially coincide with the registration and payment procedures that apply under title 67, chapter 6.

(2) A dealer of prepaid communications service shall be permitted to deduct and retain up to three percent (3%) of 911 surcharges that are collected by the dealer from consumers.

(3) The audit and appeal procedures applicable under title 67, chapter 1, shall apply to the 911 surcharges on prepaid communications service.

(4) The department of revenue shall pay all remitted 911 surcharges to the board within thirty (30) days of receipt, for use by the board in accordance with part 3 of this chapter. The department of revenue may deduct an amount, up to two percent (2%) of collected charges, to be retained by the department of revenue to reimburse its direct costs of administering the collection and remittance of 911 surcharges.

(g) The 911 surcharge is the liability of the subscriber and not of the dealer. Dealers are authorized to demand payment from any subscriber who fails to pay any authorized 911 surcharge, and may take legal action, in the sole discretion of the dealer, to collect the 911 surcharge from any such subscriber, or may, in the alternative, and without any liability to such subscriber for any losses or damages that result from termination, terminate all service to such subscriber.

(h) Notwithstanding this section to the contrary, the board may withhold such distribution to an emergency communications district, if the district is operating in, or fails to correct a specific violation of state law. This may include, but not be limited to, the failure to submit an annual budget or audit, operating contrary to the open meeting requirements of title 8, chapter 44, part 1, or failure to comply with any requirements of this chapter 86. Further, the board may also withhold such distribution if it deems that the district is not taking sufficient actions or acting in good faith to establish, maintain, or advance E911 service for the citizens of an emergency communications district.



§ 7-86-129 - Purchasing by emergency communications districts.

(a) Any emergency communications district may purchase equipment under the same terms of a legal bid initiated by any other district.

(b) (1) Any emergency communications district may purchase directly from a vendor the same goods and equipment at the same price and under the same terms as provided in a contract for such equipment entered into by any other district.

(2) Any emergency communications district that purchases goods and equipment under this subsection (b) shall directly handle payment, refunds, returns, and any other communications or requirements involved in the purchase of the equipment without involving the district that originated the contract. The originating district shall have no liability or responsibility for any purchases made by another district under a contract that the originating district negotiated and consummated.



§ 7-86-130 - Disposition of 911 surcharge revenue collected in excess of annual fiscal requirements.

Any 911 surcharge revenue collected in excess of the annual fiscal requirements of the board and the mandatory every two (2) months payments to emergency communications districts shall not revert to the general fund. The board shall distribute a minimum of fifty percent (50%) of any revenue collected in excess of its annual fiscal requirements to the emergency communications districts in accordance with policies adopted by the board. Any unspent funds at the end of a fiscal year shall be carried forward to the next fiscal year to be used as a beginning balance of the fiscal requirements for such fiscal year.



§ 7-86-131 - Study and report on 911 surcharge and implementation of IP-based next generation 911 technology.

The Tennessee advisory commission on intergovernmental relations shall study and report its conclusions to the joint committee on government operations on or before September 15, 2017, regarding the following matters:

(1) Whether the 911 surcharge is generating adequate revenue to cover the costs of the services, equipment, maintenance and improvements needed to provide a uniform, stable and effective statewide 911 system;

(2) Whether the expansion of 911 system functionality resulting from implementation of IP-based next generation 911 technology has increased or decreased costs for emergency communications districts;

(3) Whether there is a need or benefit to consolidate emergency communications districts or PSAPs;

(4) Whether the 911 surcharge is generating more revenue than necessary to implement the purpose of Chapter 795 of the Public Acts of 2014 and can be reduced to the benefit of communications consumers;

(5) Whether a flat rate communications services surcharge is the best manner in which to fund 911 system costs or whether such costs should be funded by a percentage surcharge or a different source, such as water service, electric power service or state general funds or local taxes;

(6) Whether the board membership of the state emergency communications board should be amended to include other stakeholders such as telecommunications providers, emergency communications districts that dispatch, and other interested parties;

(7) Whether there is a need or benefit for the board to have the ability to raise the 911 surcharge rate should there be a financial reason to do so;

(8) Whether there is a need or benefit for the providers of communications services to register with the board prior to providing service; and

(9) Whether there is a need or benefit for providers of communications services to notify the board when there is a known service interruption.



§ 7-86-151 - Systems funded by general revenues -- Construction of chapter.

(a) The legislative body of any municipality or county is authorized by ordinance or resolution, respectively, to establish, operate and maintain an emergency communications system providing 911 service within its boundaries when funded by general revenues.

(b) This chapter shall not be construed to prohibit such service by such municipality or county.






Part 2 - Emergency Dispatches

§ 7-86-204 - Fire protection -- No liability for costs of services rendered to a nonsubscriber.

(a) If an emergency communications district requests fire protection services, and if a utility district providing fire protection services responds to a request for a nonsubscriber, then the emergency communications district has no liability for the cost of such service.

(b) This section shall only apply in counties having a population of not less than eighty-five thousand eight hundred (85,800) nor more than eighty-six thousand one hundred (86,100), according to the 1990 federal census or any subsequent federal census.



§ 7-86-205 - Requirements for public safety dispatchers.

(a) Regardless of agency or governmental jurisdiction, each emergency call taker or public safety dispatcher who receives an initial or transferred 911 call from the public is subject to the training and course of study requirements established by the emergency communications board created pursuant to § 7-86-302.

(b) (1) The emergency communications board established by § 7-86-302 is the sole authority to implement this section and may determine whether to grant an exception to or to waive the requirements of subdivisions (d)(4) and (5), to the extent authorized pursuant to subdivision (d)(2), for an emergency call taker or public safety dispatcher at the request of a majority of the membership of a board of directors of an emergency communications district. No person may be employed as an emergency call taker or public safety dispatcher, who requires a waiver under this section, until such waiver is granted. The board may establish an advisory committee to hear and review requests for exceptions and waivers, and make recommendations to the board on whether to grant or deny the requests. The meetings of the committee shall be open to the public, recorded and the recording open to public inspection. Any party adversely affected may, within sixty (60) days of the board's decision, initiate a contested case as provided by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, which shall be heard by an administrative law judge sitting alone.

(2) The board may grant a waiver of pre-employment requirements under the following circumstances:

(A) Military History. The board may waive pre-employment requirements relating to the military history for the following separations from military service:

(i) An entry level separation; or

(ii) A general discharge under honorable conditions.

(B) (i) Criminal Activity. The board may consider a waiver from pre-employment requirements relating to criminal activity if the person has been convicted of or pleaded guilty to or entered a plea of nolo contendere to any violation of any federal or state law or city ordinance with the following charges:

(a) Relating to force, violence, theft, dishonesty, gambling, liquor (including driving while intoxicated) if such violation is a misdemeanor and is not classified as a domestic violence offense; or

(b) Controlled substances or controlled substance analogues when the offense was classed as a misdemeanor.

(ii) The employing agency requesting waiver must present a copy of the final court disposition of the case.

(C) Expunction of Charges. The board may consider a waiver from pre-employment requirements relating to expunction of misdemeanor charges, except for charges classified as a domestic violence offense, on an individual basis and depending on the circumstances. It is the responsibility of the requesting agency to present information and court documentation relating to the expunction to the board.

(c) Except as provided in subsection (e), beginning July 1, 2006, all emergency call takers or public safety dispatchers subject to this section shall have successfully completed a course of study approved by the emergency communications board created pursuant to § 7-86-302.

(d) Except as provided in subsection (f), in addition to the requirements of subsection (c), any such person shall:

(1) Be at least eighteen (18) years of age;

(2) Be a citizen of the United States;

(3) Be a high school graduate or possess equivalency;

(4) Not have been convicted or pleaded guilty to or entered a plea of nolo contendere to any felony charge or to any violation of any federal or state laws or city ordinances relating to force, violence, theft, dishonesty, gambling, liquor, controlled substances or controlled substance analogues;

(5) Not have been released or discharged under other than an honorable or medical discharge from any of the armed forces of the United States;

(6) Have such person's fingerprints on file with the Tennessee bureau of investigation;

(7) Have passed a physical examination by a licensed physician; and

(8) Have a good moral character as determined by a thorough investigation conducted by the employing agency.

(e) All emergency call takers and public safety dispatchers subject to this section employed after July 1, 2006, shall have six (6) months from the date of their employment to comply with this section.

(f) Notwithstanding other law to the contrary, the law in effect prior to May 1, 1994, relative to public safety dispatchers shall apply to any person who had more than five (5) years of continuous employment as a public safety dispatcher on May 1, 1994.






Part 3 - Statewide Enhanced 911 Service

§ 7-86-301 - Legislative findings.

The general assembly finds that the "Emergency Communications District Law" has been successfully embraced by the vast majority of Tennessee counties, most of which have already initiated basic or enhanced 911 service and are developing or maintaining this lifesaving service in furtherance of the purposes stated in the law. The general assembly also finds that the establishment of emergency communications services for all citizens of the state will promote the public interest. The general assembly further finds that statewide wireless enhanced 911 service is in the public interest.



§ 7-86-302 - Emergency communication board established -- Members -- Terms of office -- Officers -- Meetings.

(a) There is created in the department of commerce and insurance an emergency communications board, referred to in this part as "the board", for the purpose of assisting emergency communications district boards of directors in the areas of management, operations, and accountability, and establishing emergency communications for all citizens of this state. The board shall, upon being constituted, exercise its powers and duties in accordance with this part, relative to all emergency communications districts established pursuant to this chapter or by any public or private act.

(b) (1) The board shall be composed of nine (9) members, as follows:

(A) The comptroller of the treasury or the comptroller's designee. The appointment of the comptroller's designee to the board shall be for the term of office of the comptroller;

(B) One (1) member, appointed by the governor, who has no connection to emergency communications districts and who does not fulfill any other requirements for appointment to the board;

(C) One (1) representative of county government, appointed by the speaker of the senate;

(D) One (1) representative of city government, appointed by the speaker of the house of representatives;

(E) Three (3) members, appointed by the governor, each of whom shall be either a current director of an emergency communications district or a current member of an emergency communications district board of directors at the time of their appointment. The members appointed pursuant to this subdivision (b)(1)(E) shall each reside in a separate grand division of the state;

(F) One (1) at large member appointed by the speaker of the senate, who at the time of the member's appointment is either a current director of an emergency communications district or a current member of an emergency communications district board of directors; and

(G) One (1) at large member appointed by the speaker of the house of representatives, who at the time of the member's appointment is either a current director of an emergency communications district or a current member of an emergency communications district board of directors.

(2) No more than one (1) member appointed pursuant to subdivisions (b)(1)(E)-(G) shall be from the same county.

(3) In appointing members to the board, the appointing authorities shall strive to ensure that the composition of the board represents:

(A) The diversity of persons in Tennessee by considering race, gender, age, and geographical and political interests;

(B) Emergency communication districts in urban and rural areas of the state; and

(C) Emergency communication districts that employ both E-911 operators and dispatchers.

(c) (1) The governor shall appoint a successor to the member who has no connection to emergency communications districts following the expiration of that member's term on June 30, 2016, in accordance with subdivision (b)(1)(B).

(2) The speaker of the senate shall appoint a successor to the member who represents county government following the expiration of that member's term on June 30, 2018, in accordance with subdivision (b)(1)(C).

(3) The speaker of the house of representatives shall appoint a successor to the member who represents city government following the expiration of that member's term on June 30, 2017, in accordance with subdivision (b)(1)(D).

(4) The governor shall appoint successors to the three (3) members who represent emergency communication districts following the expiration of those members' terms on June 30, 2018, in accordance with subdivision (b)(1)(E).

(5) The speaker of the senate shall appoint a successor to the member who represents an emergency communications district following the expiration of that member's term on June 30, 2016, in accordance with subdivision (b)(1)(F).

(6) The speaker of the house of representatives shall appoint a successor to the member who represents an emergency communications district following the expiration of that member's term on June 30, 2017, in accordance with subdivision (b)(1)(G).

(d) Members appointed in accordance with subsection (c) shall serve three-year terms, to begin on July 1 and terminate on June 30, three (3) years thereafter.

(e) Members shall be selected to serve on the board for no more than two (2) successive terms.

(f) The board shall elect a chair and other officers as it may deem necessary and appropriate. The officers shall be elected for two-year terms.

(g) The board shall meet quarterly, and at the call of the chair.

(h) A quorum shall consist of five (5) or more members; and all official action of the board shall require a quorum.

(i) (1) Any member of the board who fails to attend at least fifty percent (50%) of the regularly scheduled meetings of the board within any twelve-month period shall automatically be removed from the board and a successor member shall be appointed by the appointing authority to serve out the remaining term of the member being replaced.

(2) Subdivision (i)(1) shall not apply to meetings held in accordance with § 7-86-314(a).

(j) All meetings of the board shall be subject to the open meeting provisions of title 8, chapter 44, and the public records provisions of title 10, chapter 7.

(k) The executive director shall compile a report of the board's expenditures by item and revenue by source for the quarter prior to each board meeting, with the most recent report to be posted and prominently displayed on the board's web site each quarter.



§ 7-86-303 - Budget -- Salary and expenses -- Funding -- Authorized disbursements.

(a) The board's budget shall be subject to approval by the general assembly.

(b) No member of the board is entitled to a salary for duties performed as a member of the board. Each member is entitled to reimbursement for travel and other necessary expenses incurred in the performance of official duties, in accordance with the state comprehensive travel regulations as promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(c) The board shall be funded by the 911 surcharge established in § 7-86-128.

(d) All current funds, including those funds currently in the 911 Emergency Communications Fund, funds collected by the board in future, and interest accrued on these funds shall be deposited in the state treasury in a separate interest-bearing fund to be known as the 911 Emergency Communications Fund. Disbursements from this fund shall be limited solely to the operational and administrative expenses of the board and the purposes as expressed in this part 3. At no time during its existence shall the 911 Emergency Communications Fund, or earnings derived thereof, be used to fund the general expenses of the state.

(e) In order to maintain adequate 911 funding provided to emergency communications districts, the board shall annually distribute to each emergency communications district a base amount equal to the average of total recurring annual revenue the district received from distributions from the board and from direct remittance of 911 surcharges for fiscal years 2010, 2011, and 2012; however, in no event shall such distribution be less than the amount the district received in fiscal year 2012. On or before December 1, 2014, the board shall publish on its web site the base amount for each emergency communications district. The board may not reduce the base amount for any emergency communications district unless the local government funding for such emergency communications district is reduced, in which case the board may reduce the base amount by the same amount as the local funding reduction. Any emergency communication district established after January 1, 2015, shall be entitled to receive a base amount from the board in an amount determined by the board. Disbursal of the base amount to emergency communications districts shall be conducted in the following manner:

(1) The board shall distribute one-sixth (1/6) of the base amount for each emergency communications district every two (2) months, beginning at the end of the second month of each fiscal year; and

(2) Any emergency communications district with a locally established 911 surcharge in effect as of July 1, 2011, less than the maximum allowable surcharge then in effect shall be eligible to apply to the board for an increase in the base amount. The board shall promulgate rules and regulations to facilitate such a request and to set minimum criteria that the emergency communication district must satisfy to obtain increased funding. The board shall not be obligated to increase the base amount if the board lacks sufficient funds or if the board, after reviewing its criteria as set out in its rules, finds the emergency communication district has not met the guidelines.

(f) The board's operational expenses shall include the implementation and maintenance of an IP-based next generation 911 network and any future 911 system advancements the board deems necessary; provided, that the board shall provide a report to the information systems council each year to describe any such future 911 system advancements. The board's operational expenses shall also include funding to the Tennessee regulatory authority for the Tennessee relay services/telecommunications devices access program (TRS/TDAP), which provides assistance to those Tennesseans whose disabilities interfere with their use of communications services and technologies. Funding provided by the board shall not exceed the total cost of the TRS /TDAP program in 2012 unless approved by the fiscal review committee.



§ 7-86-304 - Uniform financial accounting system -- Audit -- Annual budgets -- Supervision of financially distressed districts.

(a) The comptroller of the treasury is directed to develop a uniform financial accounting system conforming to generally accepted accounting principles for use as required by this section. Effective July 1, 1999, each emergency communications district shall use the uniform accounting system developed by the comptroller of the treasury.

(b) The annual audit of all emergency communications districts shall disclose the failure of any such district to maintain such a financial accounting system as prescribed by the comptroller of the treasury. The comptroller of the treasury shall file with the board a copy of the audited financial statements of each emergency communications district, prepared pursuant to § 7-86-113. The board shall have authority to act upon any adverse findings noted in such audits or financial statements and to order such action as may be necessary to remedy the adverse findings.

(c) The board of directors of each emergency communications district shall file with the board a copy of its annual budget, prepared in accordance with § 7-86-120.

(d) (1) Any emergency communications district that is a financially distressed emergency communications district shall be subject to the supervision and evaluation of the board. A "financially distressed emergency communications district" is a district that, as shown by the annual audits:

(A) Has a negative change in net position for a period of three (3) consecutive years;

(B) Has a deficit in total net position; or

(C) Is in default on any indebtedness.

(2) Notwithstanding subdivision (d)(1), the board may determine that a district is a "financially distressed emergency communications district," and shall be subject to the supervision and evaluation of the board, if a district:

(A) Is the subject of a lien filed by the internal revenue service;

(B) The board determines that it appears that the district cannot satisfy its financial obligations to the extent that the continued operation of the district is at risk; or

(C) The district has defaulted on any indebtedness due to insufficient funds, such default is not cured within sixty (60) days and, upon determination of the board, it appears that the district cannot satisfy its financial obligations to the extent that the continued operation of the district is at risk.

(3) After reviewing the financial statements and operations of any financially distressed emergency communications district, and after holding a public hearing within such district's service area, the board may prescribe a rate structure, up to the maximum established pursuant to former § 7-86-108(a)(2)(A) [repealed], to be adopted by the district, as may be necessary to cause the district to liquidate in an orderly fashion any deficit total net position, to cure a default on any indebtedness of the district, and to eliminate the negative change in net position, or any of these.

(e) If the board of an emergency communications district fails to adopt the prescribed rate structure, the board may, in addition to any and all other remedial actions available to it, petition the chancery court, in a jurisdiction in which the emergency communications district is operating, to require the adoption of the rate structure prescribed by the board or such other remedial actions that, in the opinion of the court, may be required to cause the district to be operated in accordance with the provisions of state law.



§ 7-86-305 - Consolidation or merger for purposes of financial stability.

(a) As a means to restore financial stability to financially distressed emergency communications districts and to ensure continued 911 service for the benefit of the public, the board may study the possible consolidation or merger of two (2) or more adjacent emergency communications districts, if at least one (1) such emergency communications district is financially distressed. In the event that the board determines that such a consolidation or merger is in the best interest of the public, and after holding public hearings within the service areas of the affected emergency communications districts, the board may order the consolidation or merger. The board shall establish rules and policies concerning the composition and selection of the board of directors, and shall establish technical and operating standards and a rate structure for such multi-jurisdictional emergency communications district; provided, that such action shall not threaten the financial integrity or stability of the affected emergency communications districts, or the level and quality of 911 service.

(b) Notwithstanding subsection (a) to the contrary, a merger or consolidation affecting a non-financially distressed emergency communications district shall not become effective without the prior approval of the board of directors of such non-financially distressed emergency communications district.

(c) For purposes of determining whether an emergency communications district is financially distressed, the board shall not consider an emergency communications district's depreciation costs as an operating expense.



§ 7-86-306 - Powers and duties of board -- Review of decisions or orders of board.

(a) In order to effectuate the purposes of this part, the board has the power and authority to:

(1) Promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the conduct of the affairs of the board;

(2) Adopt a seal for the board, prescribe the style of the seal, and alter the seal at pleasure;

(3) Subject to title 9, chapter 4, part 51, appoint and fix the salaries and duties of the experts, agents, and employees, and set the qualifications for such persons as it deems necessary;

(4) (A) Appoint an executive director, who shall be a person of good moral character and shall be professionally qualified to administer, manage, and direct the affairs and business of the board, which include, but are not limited to:

(i) Maintaining and securing all essential records and files;

(ii) Implementing board policies and procedures;

(iii) Informing the board as to state statutes, policies, and procedures; and

(iv) Any other matters delegated by the board;

(B) For the purposes of §§ 8-30-201 and 8-30-202, the executive director of the board shall be considered the equivalent of an assistant commissioner;

(C) Before assuming any official duties, the executive director shall take and subscribe to the oath of office and shall execute a bond in the manner prescribed by title 8, chapter 19. This subdivision (a)(4)(C) shall not apply to the executive director serving on May 4, 2015;

(5) Subject to title 12, make and enter into contracts and purchases;

(6) Adopt a proposed budget, which shall be included in the proposed budget of the department of commerce and insurance;

(7) Accept gifts, grants, or other moneys, and to receive appropriations that may be made by law;

(8) Provide advisory technical assistance to any emergency communications district upon request;

(9) Administer the deployment of 911 service for emerging communications technologies, including, but not limited to, IP-enabled service, that are capable of connecting users dialing or entering the digits 911 to public safety answering points and other non-wireline services;

(10) Establish technical operating standards for emergency communications districts and periodically review and revise wireless enhanced 911 standards based on orders and rulings by the federal communications commission (FCC);

(11) Establish operating standards concerning acceptable uses of revenue for emergency communications districts and periodically review and revise these standards;

(12) Respond to requests from emergency communications districts, commercial mobile radio service (CMRS) providers or other parties and subject to availability of funds, review and approve requests for reimbursements for expenditures or payment of obligations incurred to implement, operate, maintain, or enhance statewide wireless enhanced 911 service in conformance with any rules or orders of the FCC, and other federal and state requirements that pertain to wireless enhanced 911 service;

(13) Raise the emergency telephone service charge rates of an individual emergency communications district up to the maximum established in former § 7-86-108(a)(2)(A) [repealed]; provided, that the district meets financial and operational criteria established by the board in consultation with the comptroller of the treasury;

(14) From time to time, submit to the speakers of the general assembly any recommended amendments to this chapter; and

(15) Exercise all the powers and take all the actions necessary, proper, or convenient for the accomplishment of the purposes enumerated in this section.

(b) (1) Any party adversely affected by a decision or order of the board may, within sixty (60) days of the board's action, initiate a contested case as provided by the Uniform Administrative Procedures Act, which shall be heard by an administrative law judge sitting alone.

(2) In the conduct of any hearing upon request or complaint, the administrative law judge may receive evidence in the form of affidavits in addition to minutes, transcripts, and other evidence of actions by an emergency communications district.

(c) Nothing contained within subdivision (a)(12) or this section shall be construed to authorize the board to establish CMRS rates other than a flat, statewide, uniform rate.



§ 7-86-307 - Plan for providing statewide 911 and enhanced wireless 911 service.

(a) The board shall develop and implement a plan for providing 911 service and wireless enhanced 911 service to all citizens of Tennessee. The plan shall provide for:

(1) A schedule for the implementation, installation, operation, maintenance, and enhancement of statewide wireless enhanced 911 service, and the funding of the service;

(2) A schedule for the implementation and coordination of a 911 system plan for the state, which shall include the funding of the plan. With respect to an emergency communications district's financial standing and the level and quality of 911 service, the board shall act as the deciding agency whenever such issues arise between an emergency communications district and other governmental units involving the 911 system;

(3) A review and analysis of progress maintained by emergency communications districts in complying with technical, operating, and financial standards adopted by the board;

(4) A plan for each emergency communications district not meeting technical, financial, and operating standards as established in this part by the board to come into compliance with such standards; and

(5) An implementation schedule that accounts for the progress achieved by each district in attaining and maintaining financial, technical, and operating standards.

(b) (1) The board shall encourage and promote the planning, development, and implementation of 911 service for each newly created emergency communications district. Any emergency communications district newly created after May 20, 1998, shall have its 911 system plan approved by the board prior to implementation. The plan for each such district shall include specific local requirements. Such plan shall include, but not be limited to, law enforcement, firefighting, and emergency medical services and may include, but not be limited to, other emergency services such as poison control, animal control, suicide prevention, and emergency management services.

(2) Such plan shall also include funding requirements necessary to implement and operate the 911 system; provided, that if anticipated revenues are not adequate to achieve and maintain technical and operating standards as established by the board in this part, the board shall undertake a study to determine other options for the provision of 911 service to that area.

(c) The board shall not require the commercial mobile radio service providers to select or deploy particular commercial solutions to meet any federal communications commission rulings or orders, or other requirements concerning wireless enhanced 911 service; provided, that the solutions chosen are compatible with the operations of emergency communications districts and the technical and operating standards for wireless enhanced 911 service adopted by the board.



§ 7-86-308 - Technical advisory committee.

The board shall appoint a technical advisory committee, the number of members to be determined by the board. The technical advisory committee shall be composed of representatives of 911 service suppliers and non-wireline service providers, including, but not limited to, commercial mobile radio service and IP-enabled service providers, for the purpose of providing and receiving operational and technical information and advice on all aspects of wireless enhanced 911 service. The technical advisory committee members shall not be voting members of the board. No member of this committee is entitled to a salary for duties performed as a member of the committee. No member is entitled to reimbursement for travel and other necessary expenses incurred in the performance of official duties.



§ 7-86-309 - Other advisory committees.

The board shall appoint advisory committees for the purpose of providing and receiving information to the board; the number of members on such committees shall be determined by the board. Such committees may include, but not be limited to, local government officials, consumers, 911 service users, law enforcement personnel, firefighting personnel, and emergency medical services personnel. Members of such advisory committees shall not be voting members of the board. No member of any such advisory committee is entitled to a salary for duties performed as a committee member. No member is entitled to reimbursement for travel and other necessary expenses incurred in the performance of official duties.



§ 7-86-310 - Board approval required for approval of new district within existing district.

After May 20, 1998, no referendum to allow the creation of a new emergency communications district within the boundaries of an existing emergency communications district shall take place without prior approval by the board. In the event that the board determines that such a creation is in the best interest of the public, and after holding a public hearing within the service area of the existing emergency communications district, the board may order that a referendum be held; provided, that such action shall not threaten the financial integrity or stability or the level or quality of 911 service of the existing emergency communications district.



§ 7-86-311 - Referendum to create countywide districts -- Plan to provide service to counties that fail to approve referendum.

(a) In each county in which an emergency communications district has not been created by January 1, 2000, the board shall order an election to be held at the next regularly scheduled general election, pursuant to § 2-3-204, to submit to the voters of the county the question of creating a countywide emergency communications district. In the election to be held, the questions submitted to the qualified voters shall be "For the Emergency Communications District," or "Against the Emergency Communications District." Upon approval by a majority of those voting, an emergency communications district is created in accordance with title 7, chapter 86.

(b) In the event that such a referendum is not approved by a majority of those voting, the board shall be authorized to develop and implement a plan for the provision of wireless enhanced 911 service to such county.



§ 7-86-312 - Request for board review of district decision.

Any city or county governing body may, by resolution, request the board to review a decision of the board of directors of the emergency communications district serving such city or county affecting its financial standing and its level or quality of 911 service.



§ 7-86-313 - Request for board review of district financial statements -- Petition by board to require district to adopt temporary rate structure.

Any county or city governing body may, by resolution, request the board to review the financial statements of an emergency communications district serving such county or city. If the board determines that such district is accumulating excess reserves or retained earnings, and if such emergency communications district is not able to justify such accumulation of revenues, the board may petition the chancery court in a jurisdiction in which such emergency communications district is operating, to require the adoption of a temporary rate structure recommended by the board, or other temporary rate structure sufficient to reduce such excess retained earnings; provided, that any such rate ordered by the chancery court must be adequate to cover all reasonable and necessary costs of operation, and shall not threaten the financial integrity of such emergency communications district or its quality and level of 911 service.



§ 7-86-314 - Removal of member or board.

(a) No member of the board of directors of an emergency communications district shall have more than three (3) consecutive unexcused absences from meetings. If such a member has three (3) or more consecutive unexcused absences after May 20, 1998, such member may be removed by order of the chancery court in a jurisdiction in which such emergency communications district operates, upon petition by either the board, or a county or city governing body in the service area of such district.

(b) If a member of a board of directors of an emergency communications district, or a board of directors of an emergency communications district, refuses to carry out either this chapter or an order of the board after May 20, 1998, such member or board may be removed by order of the chancery court in a jurisdiction in which such emergency communications district operates, upon petition by either the board, or a city or county governing body in the service area of such district.

(c) If a member of a board of directors of an emergency communications district or a board of directors of an emergency communications district knowingly or willfully neglects to perform the duties of such office, such member or board may be removed by order of the chancery court in the jurisdiction in which the emergency communications district operates, upon petition by either the board or a county or city governing body in the service area of such district.

(d) Any such board member so removed under this section shall be ineligible for reappointment for a period of not less than forty-eight (48) months. Such provisions shall be in addition to ouster provisions contained in title 8, chapter 47.



§ 7-86-315 - Report to governor and speakers of general assembly.

The board shall report annually to the governor and the speakers of the general assembly on the activities of the board for the preceding year. The board shall receive and consider from any source whatsoever, whether private or governmental, suggestions for amendments to this chapter.



§ 7-86-316 - 911 calls in nonemergency situations prohibited -- Penalty.

(a) Contacting 911 for some purpose other than to report an emergency or an event that the person contacting 911 reasonably believes to be an emergency is a Class C misdemeanor.

(b) (1) Aggravated nonemergency contact of 911 is contacting 911 as described in subsection (a) where:

(A) An individual makes nonemergency contact to 911 in an offensively repetitious manner;

(B) The nonemergency contact of 911 creates a delay in the response to an emergency; or

(C) The nonemergency contact of 911 results in harm to person or property.

(2) An aggravated nonemergency contact of 911 is a Class A misdemeanor.

(c) (1) Harassing noninitialized 911 phone calls are ten (10) or more nonemergency calls within a one-hour period or twenty (20) or more nonemergency calls within a twenty-four-hour period made to 911 from a handset that is not registered for service with any commercial mobile radio service (CMRS) carrier.

(2) A public safety answering point (PSAP) or a district may authorize the emergency communications board to divert harassing noninitialized 911 phone calls, for a period of no more than twelve (12) hours, to an entity designated by the emergency communications board to receive such calls.

(3) Repetitive harassing noninitialized 911 phone calls are phone calls from a handset from which calls have previously been diverted pursuant to subdivision (c)(2).

(4) A PSAP or a district may authorize the emergency communications board to indefinitely divert repetitive harassing noninitialized 911 phone calls to an entity designated by the emergency communications board to receive such calls; provided, that the entity notifies the caller that the caller may contact the PSAP or district to request it rescind its authorization to divert 911 calls from the caller's handset.

(5) The emergency communications board, CMRS service providers, providers of non-wireline service, and PSAPs, and their employees, vendors, agents, and authorizing government entities, if any, shall have immunity from liability for diverting or not diverting harassing noninitialized 911 phone calls to an entity designated by the emergency communications board to receive such calls.

(6) An entity designated by the emergency communications board to receive diverted harassing noninitialized 911 phone calls shall have immunity from liability for receiving and processing such calls.



§ 7-86-317 - Rules and regulations.

Notwithstanding any other law to the contrary, the board shall promulgate rules and regulations to safeguard proprietary information submitted to the board. Such rules and regulations shall be consistent with determinations, actions, customs, and practices of the Tennessee regulatory agency with respect to proprietary information. Any information determined to be proprietary in accordance with such rules and regulations shall be confidential and shall not be open to the public for inspection, notwithstanding the public records provisions of title 10, chapter 7.



§ 7-86-318 - Part not to be construed to regulate commercial mobile radio service (CMRS).

Nothing in this part shall be construed to constitute the regulation of the entry or of rates charged by CMRS providers for any service or feature that they provide to their CMRS customers, or to prohibit a CMRS provider from charging a CMRS subscriber for any service or feature provided to such customer.



§ 7-86-319 - Duty of commercial providers no greater than that of noncommercial providers.

A commercial mobile radio service provider shall not have any greater responsibility or duty to its customers or other persons with respect to 911 calls and the operation of a 911 system than does a noncommercial mobile radio service provider to its customers or other persons.



§ 7-86-320 - Immunity or protection from liability.

(a) If a provider of an IP-enabled service offers 911 or E911 services and such provider complies with federal communication commission Order #05-116, adopted May 19, 2005, that provider, its officers, directors, employees, vendors, and agents, shall have immunity or other protection from liability of a scope and extent that is not less than the scope and extent of immunity or other protection from liability that any incumbent local exchange carrier in the provider's service area, and its officers, directors, employees, vendors, or agents, have under applicable law, whether through statute, judicial decision, tariffs filed by the local exchange company, or otherwise, including in connection with an act or omission involving the release of subscriber information related to the emergency calls or emergency services to a public safety answering point (PSAP), emergency medical service provider, emergency dispatch provider, public safety, fire service, or law enforcement official, or hospital emergency or trauma care facility.

(b) A person using an IP-enabled service that offers 911 or E911 services pursuant to this section shall have immunity or other protection from liability of a scope and extent that is not less than the scope and extent of immunity or other protection from liability under applicable law in similar circumstances of a person using 911 or E911 service that is not provided through an IP-enabled voice service.

(c) In matters related to IP-enabled 911 and E911 communications, a PSAP, and its employees, vendors, agents, and authorizing government entity, if any, shall have immunity or other protection from liability of a scope and extent that is not less than the scope and extent of immunity or other protection from liability under applicable law accorded to the PSAP, employees, vendors, agents, and authorizing government entity, respective, in matters related to 911 or E911 communications that are not provided via an IP-enabled service.

(d) (1) Emergency communications districts shall be immune from suit or liability for civil claims arising from the actions or omission of emergency communications district personnel in processing emergency calls, except that claims for recklessness or intentional misconduct in processing emergency calls shall be permitted, but damages for such claims shall not exceed actual damages or the maximum award that may be awarded per claimant by the Tennessee claims commission.

(2) A provider or user of 911 services or next generation 911 services, a public safety answering point, and the officers, directors, employees, vendors, agents, and authorizing government entity, if any, of such provider, user, or public safety answering point, shall have immunity and protection from liability under federal and state law to the extent provided in subdivision (d)(1) with respect to:

(A) The release of subscriber information related to emergency calls or emergency services;

(B) The use or provision of 911 services, E911 services, or next generation 911 services; and

(C) Other matters related to 911 services, E911 services, or next generation 911 services.

(3) A dealer or provider of telecommunications service and other services, a user of such services, and a public safety answering point, and the officers, directors, employees, agents, vendors, and authorizing government entity, if any, involved in providing 911 service, shall not be liable for:

(A) Any civil claim, damage, or loss caused by an act or omission in the design, development, installation, maintenance, or provision of 911 service;

(B) The release of subscriber information related to emergency calls or emergency services; and

(C) Other matters related to the provision of 911 service.









Chapter 87 - Port Authority Act

§ 7-87-101 - Short title.

This chapter shall be known and may be cited as the "Port Authority Act."



§ 7-87-102 - Port authorities public and governmental bodies -- Tax exempt status.

(a) It is hereby declared that the port authorities created pursuant to this chapter are public and governmental bodies acting as agencies and instrumentalities of the municipality or municipalities with respect to which the authority is organized and that the acquisition, operating and financing of ports and related facilities by such port authorities are hereby declared to be for a public and governmental purpose and a matter of public necessity.

(b) The property and revenues of the authority or any interest in the property and revenues shall be exempt from all state, county, and municipal taxation.



§ 7-87-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" means a port authority created pursuant to this chapter;

(2) "Board" means the board of commissioners of an authority;

(3) "Bonds" or "revenue bonds" means bonds, notes, interim certificates or other obligations of an authority issued pursuant to this chapter, or pursuant to any other law, as supplemented by, or in conjunction with, this chapter;

(4) "Executive officer" means the mayor, county mayor, or other chief executive of a municipality;

(5) "Governing body" means the body in which the general legislative powers of a municipality are vested;

(6) "Municipality" means any county or incorporated city or town in this state with respect to which an authority may be organized;

(7) "Port" means and includes any one (1) or more harbors or ports and related facilities, including, but not limited to, land and interests in land, wharves, piers, loading and unloading machinery, scales, transportation equipment, harbor and riverfront or lake front improvements, buildings, storage and transfer facilities, elevators, railroads, switchyards, concentration yards, roads, bridges, communication, electric power, gas, water and all other utility facilities and such other structures, facilities and improvements necessary or convenient to the development of harbors and river ports and for the promotion either directly or indirectly of trade, industry, and commerce; and

(8) "State" means the state of Tennessee.



§ 7-87-104 - Creation -- Hearings --Resolutions -- Joint port authorities.

(a) Any municipality in this state may create a port authority in the manner provided in this section.

(b) (1) The governing body of the municipality shall adopt and its executive officer shall approve a resolution calling a public hearing on the question of creating a port authority.

(2) Notice of the date, hour, place, and purpose of such hearing shall be published at least once each week for two (2) consecutive weeks in a newspaper of general circulation in the municipality, the last such publication to be at least one (1) week prior to the date set for the hearing.

(3) Such hearing shall be had before the governing body and all interested persons shall have an opportunity to be heard.

(c) (1) After such hearing, if the governing body determines that public convenience and necessity require the creation of a port authority, it shall adopt, and its executive officer shall approve, a resolution so declaring and creating an authority, which resolution shall also designate the name and principal office address of the authority.

(2) A certified copy of such resolution shall be filed with the secretary of state together with the resolution approving the appointment of the board of commissioners as provided in § 7-87-105, and upon such adoption and filing, the authority shall constitute a body politic and corporate with all the powers provided in this chapter.

(d) (1) Two (2) or more municipalities may, by acting jointly, establish an authority to effectuate the purposes of this chapter. When two (2) or more municipalities establish such an authority, each and every requisite pertaining to the establishment shall, as nearly as may be practicable, be incumbent in like manner upon each municipality joining in the creating of such authority.

(2) Whenever an authority is created under this chapter, the municipality shall enter into an agreement with the authority for the orderly transfer to the authority of harbor and port properties, functions, and outstanding obligations of such municipality.

(3) Such agreement may include provisions for the reimbursement of such municipality for its obligations issued for port purposes and such agreement may also include provisions for the payment of tax equivalents by the authority and its lessees on all or any part of the properties owned by the authority and any improvements owed by the authority or its lessees to the municipality.



§ 7-87-105 - Board of commissioners.

(a) (1) The governing body of the authority shall be a board of commissioners of eight (8) persons appointed by the executive officer of the municipality and approved by its governing body, none of whom shall have a financial interest in a port or its concessions, or be an employee of the municipality.

(2) Commissioners first appointed to the board shall be appointed for terms of one (1), two (2), three (3), four (4), five (5), six (6), seven (7), and eight (8) years, respectively, but thereafter, each commissioner shall be appointed for a term of eight (8) years.

(b) In the case of authorities created pursuant to the approval of two (2) or more municipalities acting jointly, the number of commissioners appointed by the chief executive officer and approved by the governing body of each municipality shall be as nearly equal as practicable.

(c) All commissioners shall be of excellent character and reputation.

(d) Any vacancy by reason of incapacity, resignation, or death shall be filled in like manner for the unexpired term.

(e) A commissioner's term shall continue until the appointment and qualification of a successor.

(f) A commissioner may be removed from office by a two-thirds (2/3) vote of the governing body of the municipality that appointed such commissioner, but only after notice of the cause of such removal has been served upon the commissioner and only after such commissioner has been granted an opportunity for a public hearing on such cause.

(g) The board shall elect from among its members a chair, vice chair, and secretary, each of whom shall continue to be voting members, and shall adopt its own bylaws and rules of procedure. A majority of the commissioners shall constitute a quorum for the transaction of business. Except as expressly otherwise specified in this chapter, all powers granted in this chapter to an authority shall be exercised by the board.

(h) Commissioners shall receive no salary, but shall be reimbursed for necessary expenses incurred in the performance of their official duties.



§ 7-87-106 - Officers -- Budget -- Reports.

(a) The board shall appoint a president, who shall be the chief executive and administrative officer of the authority, and shall enter into a contract with that person establishing the salary and term of office.

(b) The president shall appoint, and the board shall confirm, the following additional officers: a secretary, an auditor, legal counsel, a treasurer, and a chief engineer.

(c) All other officers and employees of the authority shall be appointed by the president, subject to any civil service plan adopted by the board.

(d) (1) The president shall prepare annually the operating budget of the authority and submit the budget to the board for approval at least sixty (60) days prior to the beginning of the fiscal year.

(2) If such budget has not been acted upon by the board on the first day of the fiscal year, it shall then automatically go into effect.

(e) The president shall also submit such periodic reports to the board as it may direct.

(f) The president shall attend all meetings of the board.



§ 7-87-107 - Powers of the authority.

An authority created pursuant to this chapter has all powers necessary to accomplish the purposes of this chapter, excluding the power to levy and collect taxes and special assessments, including, but not limited to, the following:

(1) Have perpetual succession, sue and be sued, and adopt a corporate seal;

(2) Plan, establish, acquire, construct, improve and operate one (1) or more ports within or without the municipality and within this state;

(3) Acquire real or personal property or any interest in real or personal property by gift, lease or purchase for any of the purposes provided in this chapter, and sell, lease, or otherwise dispose of such property;

(4) Enter into agreements with the municipality with respect to which such authority is created, acquire by lease, gift, purchase, or otherwise, any port of such municipality and operate such port as a part of its port;

(5) Enter into a contract with the municipality with respect to which such authority is created, a plan for pension, disability, hospitalization and death benefits for the officers and employees of the authority, as well as the right to contract with such municipality for the transfer of the employees of the municipality with the retention by such employees of existing civil service status and accrued pension, disability, hospitalization and death benefits;

(6) Enter into, by contract with the municipality with respect to which such authority is created, a plan of civil service for employees of the authority;

(7) Make application directly to the proper federal, state, county, and municipal officials and agencies, or to any other source, public or private, for loans, grants, guarantees or other financial assistance in aid of ports operated by it and to accept the loans, grants, guarantees or other financial assistance;

(8) Make studies and recommend to the appropriate legislative body of the municipality in which a port is situated, zoning changes in the area of any port operated by the authority;

(9) Have control of the authority's port and the facilities of the port with the right and duty to establish and charge fees, rentals, rates and other charges for the use of, or for services rendered by, any authority facility, and collect revenues from the fees, rentals, rates and other charges, not inconsistent with the rights of the holders of the authority's bonds;

(10) Appoint a president, and to confirm or reject the president's appointments of a secretary, a treasurer, an auditor, legal counsel, and a chief engineer; prescribe their duties and qualifications and to fix their compensation; employ, contract with, fix the compensation of such other employees both professional and other as may be necessary to carry out the purposes of this chapter; and provide for the proper operation and maintenance of the port;

(11) Use, in the performance of its functions, the officers, agents, employees, services, facilities, records and equipment of any municipality with respect to which the authority has been created, with the consent of such municipality and subject to such terms and conditions as may be agreed upon;

(12) Enter upon such lands, waters or premises as, in the judgment of the authority, may be necessary for the purpose of making surveys, soundings, borings and examinations to accomplish any purpose authorized by this chapter, the authority to be liable for actual damages done;

(13) Contract with carriers with regard to docking, accommodation and servicing of barges and marine craft; the loading and unloading of cargo, passengers and baggage, and the accommodation of the employees and passengers of such carriers;

(14) Develop, police, and beautify the harbor and port facilities, including the preservation and enhancement of the ecological amenities by the establishment and implementation of a plan for appropriate environmental development, and undertake or make arrangements to undertake the dredging of approaches to the port and its facilities;

(15) Operate, maintain, manage and enter into contracts for the operation, maintenance, and management of any project undertaken, and make rules and regulations with regard to such operation, maintenance and management;

(16) Contract with any and all persons, individuals, firms or corporations, including, but not limited to, steamship and railroad companies with reference to the development of transportation and other utility services, and do and perform any and all other acts that may tend, either directly or indirectly, to promote trade, industry, and commerce;

(17) Lend the proceeds of bonds issued pursuant to this chapter and enter into loan agreements or other agreements with persons or corporations with respect to such loans and the construction, reconstruction, improvement, or acquisition of one (1) or more projects at its ports, upon such terms and conditions as the authority deems advisable; and

(18) Incorporate, operate in all respects and exercise all the powers granted to industrial development corporations under chapter 53 of this title; provided, that the municipality grants such power to the port authority by resolution enacted by the governing body. However, any project development under this subdivision (18) shall be developed as the property of the authority and the authority shall make in lieu of tax payments on any such development to the municipality. Further, an authority, before issuing any industrial development bonds pursuant to this chapter, shall consider whether any proposed industrial operation is compatible with port purposes.



§ 7-87-108 - Acquisition of land.

Any municipality, county, or any other form of local government may acquire any interest in land within the boundaries of the local government by gift, purchase, lease, condemnation or any other means, and may transfer that interest to any authority by sale, lease or gift. The transfer may be authorized by resolution or by ordinance of the governing body of the local government without submission of the question to the voters and without regard to the requirements, restrictions, limitations, or other provisions contained in any other general, special, or local law.



§ 7-87-109 - Bond issuance.

(a) (1) An authority has the power to borrow money for any corporate purposes and issue revenue bonds for any corporate purposes, including revenue refunding bonds, in such form and upon such terms as it may determine, payable out of any revenues of the authority, including grants or contributions from the federal government or other sources. Such bonds may be sold at public or private sale. Revenue bonds may be sold at public or private sale. Revenue bonds may be issued for any corporate purposes and the authority may pledge as security for such bonds all or any portion of concessions, fees, rents, charges, or any other revenues derived from the operation of the port. Further, the payment or purchase of such revenue bonds, if issued for any essential public purpose, may be additionally secured, in whole or in part, in the manner provided in this section, by a pledge of the full faith and credit and unlimited taxing powers of the municipality or municipalities with respect to which the authority has been created. Such revenue bonds or revenue refunding bonds shall be issued in the manner provided for a local government in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21; provided, that any such fees, rents, or charges so pledged that are fixed and established pursuant to a lease or contract are not subject to revision or change except in such manner as is provided in such lease or contract. Any bonds of any authority issued pursuant to this chapter that are payable, as to principal and interest, solely from revenues of a port or port facility (and they shall so state on their face) shall not constitute a debt of any municipality, the state, or any political subdivision of the state, other than the authority or any municipality guaranteeing the payment or purchase of the bonds in the manner provided in this chapter, and shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Neither the commissioners of any authority nor any person executing such bonds shall be liable personally on the bonds by reason of the issuance of the bonds.

(2) An authority, or municipality or municipalities with respect to which the authority has been created, may enter into interest rate exchange agreements with respect to any issue of revenue bonds or revenue refunding bonds, with any person, under such terms and conditions as the authority or municipality may determine, including, but not limited to, provisions permitting the authority or municipality to indemnify or otherwise pay any person for any loss of benefits under such agreement upon early termination of or default under such agreement.

(b) In case any of the commissioners or officers of an authority whose signatures appear on any bonds or coupons shall cease to be commissioners or officers after authorization, but before the delivery, of the bonds, the signatures shall nevertheless be valid and sufficient for all purposes, the same as if the commissioners or officers had remained in office until delivery. Any provision of any loan to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be fully negotiable.

(c) Any bond reciting in substance that it has been issued by an authority pursuant to this chapter and for a purpose or purposes authorized to be accomplished by this chapter shall be conclusively deemed, in any suit, action, or proceeding involving the validity or enforceability of the bond or security for the bond, to have been issued pursuant to such provisions and for such purpose or purposes.

(d) Bonds issued by an authority pursuant to this chapter are declared to be issued for an essential public and governmental purpose, and together with interest on the bonds and income from the bonds, are exempt from all state, county and municipal taxation, except for inheritance, transfer and estate taxes, and except as otherwise provided in this code.

(e) (1) The governing body of a municipality or municipalities with respect to which the authority has been created may, by resolution, pledge the full faith and credit and unlimited taxing power of the municipality as guarantor to the payment of the principal or premium, if any, and interest on bonds of an authority, the purchase price of any such bonds subject to optional or mandatory tender for purchase, or the reimbursement or repayment to any bank or financial institution under any agreement providing for any draw, borrowing, advance or payment to be made for the payment of such principal, premium, interest or purchase price or the payment of amounts payable under any interest rate exchange agreement.

(2) Prior to any meeting where such guarantee will be considered by the governing body of the municipality, a notice shall be published at least five (5) days in advance of such meeting in a newspaper of general circulation within the municipality, describing the matter to be considered and containing an estimate of the dollar amount of any contingent liability proposed to be undertaken by the municipality.

(3) In the event of any such pledge of the full faith and credit and unlimited taxing power of the municipality, any holder or holders of the bonds, including a trustee or trustees for holders of such bonds, any financial institution providing any agreement on the payment of principal, premium, interest, purchase price on such bonds or any party to any interest rate exchange agreement with respect to such bonds shall have the right, in addition to all other rights, by mandamus or other suit, action, or proceeding in any court of competent jurisdiction, to enforce such person's rights against the municipality so pledging, and the governing body of such municipality and any officer, agent, or employee of such municipality, including, but not limited to, the right to require the municipality and governing body and any proper officer, agent, or employee of the municipality to assess, levy, and collect taxes and other revenues and charges adequate to carry out any agreement as to, or pledge of, such taxes, revenues, and charges. The taxes authorized to be pledged in this subdivision (e)(3) shall be levied without limit as to rate or amount upon all taxable property within the municipality, and all such taxes to be levied are hereby declared to have been levied for county and corporation purposes, respectively, within the meaning of the Constitution of Tennessee, Article II, § 29.



§ 7-87-110 - Civil service plan.

(a) The authority, by action of its board, may elect to come under the civil service plan of the municipality, to be administered by the civil service commission or board of such municipality, or may adopt its own civil service plan to be administered by the board, which plan shall include, but need not be limited to, the following provisions:

(1) Entry into the service on the basis of open competition and service, promotions and remuneration on the basis of merit, efficiency and fitness;

(2) Classifications of the positions in the service;

(3) The rating of candidates on the basis of publicly announced competitive examinations and the maintenance of lists of eligible candidates;

(4) Employment of candidates from the eligible lists in the highest qualified rating;

(5) Probationary periods not to exceed six (6) months;

(6) Disciplinary action, suspension or discharge of employees for cause, only with the right of notice and review;

(7) Schedules of compensation and pay increases prepared by the president and approved by the board;

(8) Promotion on the basis of ascertained merit, seniority in service, and competitive examinations;

(9) Provision for keeping service records on all employees;

(10) Regulations for hours of work, attendance, holidays, leaves of absence and transfers, and procedures for layoffs, discharge, suspension, discipline and reinstatement; and

(11) Review by the board at the request of the employee in question, and after notice and public hearing of any disciplinary action, suspension or discharge of any employee, which action, suspension or discharge may be affirmed, modified or reversed by the board. Findings of fact by the board are not subject to review by any court, except for illegality or want of jurisdiction.

(b) A civil service plan adopted and administered by the board may include a provision exempting from the plan those persons employed to render professional, scientific, technical or expert service of a temporary or unusual character; persons primarily employed on projects funded from the proceeds of bonds issued by the authority or from grants or loans to be repaid from the proceeds of bonds issued by the authority or from grants received by the authority; and persons employed for a period of less than six (6) months in any twelve-month period or working thirty (30) hours or less per week.



§ 7-87-111 - Powers of municipalities with regard to port authorities.

Any municipality or municipalities with respect to which the authority has been created has all necessary powers in order to further the purposes of this chapter, including, but not limited to, the following, any or all of which powers may be exercised by resolution of its governing body:

(1) Advance, donate or lend money or real or personal property to the authority;

(2) Provide that any funds on hand or that become available to it for port purposes shall be paid directly to the authority;

(3) Cause water, sewer, gas, electric or other utility services to be provided to the authority;

(4) Sell, lease, dedicate, donate or otherwise convey to the authority any of the municipality's interest in any existing port or other related property, or grant easements, licenses or other rights or privileges in the port or other related property to the authority;

(5) Open and improve streets, roads and alleys to the port;

(6) Provide police and fire protection services to the port; and

(7) Enter into agreements with the authority with regard to the transfer of its port employees to the authority with the retention of such employees of any civil service status and accrued rights in pension, disability, hospitalization and death benefits.



§ 7-87-112 - Dissolution of an authority.

(a) Whenever the governing body of the municipality or municipalities with respect to which the authority has been created shall, by resolution, determine that the purposes for which the authority was created have been substantially accomplished, that all of the bonds and other obligations of the authority have been fully paid, and that such municipality has determined, or such municipalities have agreed on, the distribution of the funds and other properties of the authority, then the executive officers of such municipality or the executive officers of such municipalities shall execute and file for record with the secretary of state a certificate of dissolution reciting such facts and declaring the authority to be dissolved.

(b) Upon such filing, the authority is dissolved and title to all funds and other properties of the authority at the time of such dissolution shall vest in and be delivered to such municipalities in accordance with the terms of their agreement relating to the dissolution.



§ 7-87-113 - Powers supplemental to existing powers.

(a) The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law, and are not in substitution for such powers, and the limitations imposed by this chapter shall not affect such powers.

(b) The powers granted in this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as expressly provided in this chapter.

(c) Any municipality authorized under this chapter to create a port authority may do so without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.



§ 7-87-114 - Construction.

This chapter shall be liberally construed to effect the purposes set forth in this chapter, and insofar as this chapter may be inconsistent with any other law, this chapter shall be controlling.






Chapter 88 - Convention Center and Tourism Development Financing Act of 1998

§ 7-88-101 - Short title.

This chapter shall be known and may be cited as the "Convention Center and Tourism Development Financing Act of 1998."



§ 7-88-102 - Purpose of chapter.

The purpose of this chapter is to increase state tourism and related economic development by providing a financing mechanism for the development of convention centers and other similar public use facilities that will attract and serve major tourism destinations, thereby fostering economic benefit to the state and hosting cities and counties.



§ 7-88-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Base tax revenues" means the revenues generated from the collection of state and local sales and use taxes from all businesses within the applicable tourism development zone as of the end of the fiscal year of the state of Tennessee immediately prior to the year in which the municipality or public authority is entitled to receive an allocation of tax revenue pursuant to this chapter, adjusted annually after the first year by a percentage equal to the percentage of change in the collection of state and local sales and use taxes derived from the sale of goods, products and services for the entire county in which the public use facility is located for the preceding fiscal year. In the event the state rate for sales and use tax should increase during the period any municipality is receiving an apportionment pursuant to this chapter, the increase in the state rate for sales and use tax shall not be used for the purpose set forth in this chapter. In the event the state rate for sales and use tax should decrease during the period any municipality is receiving an apportionment pursuant to this chapter, the department of revenue, after consultation with the commissioner of finance and administration, shall adjust the base tax revenues to reflect such change in tax rate so as to provide for substantially the same economic benefit to the municipality and substantially the same overall allocation of revenue between the municipality and the state as is provided in this chapter;

(2) "Beneficially impacted area" means the geographic area within which it is reasonably anticipated and projected that state and local sales and use taxes will increase as a result of the construction and operation of the qualified public use facility by an amount in excess of the increases in the collection of state and local sales and use tax revenues reasonably projected to occur within that area without regard to the construction of the public use facility;

(3) "Cost", as applied to any public use facility, means the cost of acquisition, design, construction, renovation, improvement, demolition and relocation of any improvements; the cost of labor, materials and equipment; the cost of all lands, property rights, easements and franchises required; financing charges, interest and debt service prior to, during or after construction; the cost of issuing bonds in connection with any financing, cost of plans and specifications, services and estimates of costs and of revenue; cost of engineering, accounting and legal services; all expenses necessary or incident to determining the feasibility or practicability of such acquisitions or constructions; salaries, overhead and other costs of the public building authority allocated to the project; and administrative, legal and engineering expenses and such other expenses as may be necessary or incident to such acquisition, design, construction, renovation, demolition, relocation or the financing of such other expenses, including any such costs incurred by a municipality or public building authority relating to the public use facility within one (1) year prior to the municipality's designation of the proposed tourism development zone for such facility;

(4) "Municipality" means any incorporated city or county located in the state of Tennessee, including a county with a metropolitan form of government;

(5) "Public authority" means any agency, authority or instrumentality created or authorized by any municipality or by two (2) or more municipalities acting jointly, including, but not limited to, any public building authority organized pursuant to the Public Building Authorities Act of 1971, compiled in title 12, chapter 10 or an industrial development corporation organized pursuant to chapter 53 of this title;

(6) "Qualified associated development" means parks, plazas, recreational facilities, schools, sidewalks, access ways, roads, drives, bridges, ramps, landscaping, signage and other public improvements constructed or renovated by the municipality or the public building authority in connection with the public use facility and related infrastructure and utility improvements for public or private peripheral development included in a master development plan for the tourism development zone and that is constructed, renovated or installed by the municipality or the public authority. The total costs of the qualified associated development shall not exceed thirty percent (30%) of the costs of the entire qualified public use facility. Qualified associated development, except for public utility improvements, including water, sewer, electricity, or gas, associated with the qualified public use facility, shall be located within one and one half (1 1/2) miles of the qualified public use facility and shall be considered qualified associated development if leased by a municipality or a public building authority;

(7) (A) "Qualified public use facility" includes:

(i) Any building, complex, center, facility or any two (2) or more adjacent buildings, complexes, centers or facilities containing at least two hundred fifty thousand square feet (250,000 sq. ft.), in the aggregate, inclusive of exhibit halls, ballrooms, meeting rooms, lobbies, corridors, service areas and other building areas, or areas enclosed thereby, constructed, leased, equipped, renovated, acquired or expanded after January 1, 1998, as a project meeting the requirements of the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, the Public Building Authorities Act of 1971, or chapter 53 or chapter 89 of this title, by a public authority or municipality for purpose of furnishing economic development centers, renovated or new or expanded community facilities for conventions, meetings, exhibitions, trade shows, sports events or other events for educational, entertainment, business, association, cultural, public interest, public service and common interest groups, organizations and entities and that requires:

(a) On or after January 1, 1998, a local investment of public funds in excess of seventy-five million dollars ($75,000,000), and is reasonably anticipated to attract private investment in the tourism development zone of more than fifty million dollars ($50,000,000) after January 1, 1998; or

(b) On or after January 1, 2007, a local investment of public or private funds of not less than two hundred million dollars ($200,000,000);

(ii) Any privately owned or operated amusement or theme park that involves an investment of funds of more than one hundred million dollars ($100,000,000);

(iii) Any privately owned or operated tourism attraction involving an aggregate investment of public and private funds in excess of seventy-five million dollars ($75,000,000) that is designed to attract tourists to the state, including a cultural or historical site, a museum or visitors center, a recreation or entertainment facility, and all related hotel or hotels, convention center facilities, administrative facilities and offices, mixed use facilities, restaurants and other tourism amenities constructed or acquired as a part of the attraction; or

(iv) Any ancillary structures or facilities associated with a qualified public use facility described in subdivision (7)(A)(i), including hotel accommodations; transportation infrastructure; tourism, theatre, retail business and commercial office space facilities; parking facilities or any other structure or facility constructed, leased, equipped, renovated or acquired for any of the purposes set forth in chapter 89 of this title;

(B) "Qualified public use facility" also includes qualified associated development. An investment in qualified public use facilities required by a lease from a municipality shall be considered a local investment of public funds for the purposes of this chapter;

(8) "Secondary tourist development zone" means a tourist development zone that at the time of its creation is located more than three (3) miles from the county courthouse;

(9) "Structured lease agreement" means a lease by a municipality of a qualified public use facility within a tourism development zone financed by bonds issued and outstanding in compliance with § 7-88-107 and for which the issuer of the bonds or the lessor of the facility has entered into an interest rate swap or exchange agreement, an agreement establishing interest rate floors or ceilings, or both, and other interest rate hedging agreements as referenced in § 9-21-305(c), under which:

(A) The calculation of the lease payment due is to be based, in whole or in part, on such agreements;

(B) The municipality is obligated to make lease payments from revenues available under § 7-88-106(b) and revenues derived from the project; and

(C) Under the terms of the lease the municipality has the right to direct or cause the issuer to exercise any rights, including the right of termination, under the agreement as if the municipality were a direct party to the agreement. A "structured lease agreement" shall also include a lease by a municipality of a public use facility where the lease payments are limited to a pledge of all proceeds or taxes received by the municipality pursuant to this chapter; and

(10) "Tourism development zone" means an area in a municipality designated by ordinance or resolution of such municipality in which a qualified public use facility is located or planned, that is determined by the department of finance and administration to be a beneficially impacted area in accordance with the requirements of this chapter and that is certified as a tourism development zone by the department. The department, in its sole discretion, can reduce or reconfigure a tourism development zone proposed by a municipality.



§ 7-88-104 - Annual adjustments to base tax revenue.

Annual adjustments to the base tax revenues of the tourism development zone shall be made by the department of revenue within ninety (90) days of the end of each fiscal year and shall be effective immediately upon notification of such adjustment from the department to the municipality or public authority.



§ 7-88-105 - Tourism development zone within a one-mile radius of qualified public use facility -- Exception.

A tourism development zone shall not extend farther than one (1) mile from the outer perimeter of a qualified public use facility; provided, however, that if the department of finance and administration determines that the geographical configuration of a municipality requires an unusually shaped tourism development zone, such zone may extend farther than one (1) mile from the outer perimeter of a qualified public use facility, except that the size of the tourism development zone shall not exceed three square miles (3 sq. mi.).



§ 7-88-106 - Apportionment and distribution of incremental increases due to public use facility.

(a) If a municipality or public authority has financed, constructed, leased, equipped, renovated or acquired a qualified public use facility within a tourism development zone, then state and local sales and use taxes shall be apportioned and distributed to the municipality in an amount equal to the incremental increase in state and local sales and use tax revenue derived from the sale of goods, products and services within the tourism development zone in excess of base tax revenues, excluding any increase in the state rate for sales and use tax; provided, however, that, with respect to any facility that elects to qualify as a qualified public use facility under § 7-88-103(7)(A)(ii) or (7)(A)(iii), only the portion of the incremental increase in the local sales and use tax revenue as is designated by resolution of the municipality shall be so apportioned and distributed under this section, unless the municipality designates by resolution a lesser time period for the apportionment and distribution of the revenues; and in the event one (1) or more other local taxes are authorized for use within the tourist development zone, then the portion of the additional taxes as are designated by resolution of the municipality shall be similarly apportioned and distributed. For any facility that elects to qualify as a qualified public use facility under § 7-88-103(7)(A)(ii) or (7)(A)(iii), the portion of the incremental increase in the local sales and use tax revenue that is statutorily designated for local schools may not be apportioned and distributed for such a qualified public use facility. For any facility that elects to qualify as a qualified public use facility and is located in any county having a population of not less than seventy-one thousand one hundred (71,100) nor more than seventy-one thousand two hundred (71,200), according to the 2000 federal census or any subsequent federal census, any revenue derived from an increase in the local sales and use tax rate occurring on or after January 1, 2009, may not be apportioned and distributed for such a qualified public use facility and instead shall be apportioned and distributed exclusively as provided in § 67-6-712(a); provided, however, that this sentence shall not apply to any increase in the local sales and use tax enacted after July 1, 2010. Apportionment and distribution of such taxes shall continue, until the earlier of:

(1) The date on which the cumulative amount apportioned and distributed to the municipality equals the cost of the qualified public use facility, plus any interest on indebtedness of the municipality or public authority related to such cost;

(2) The date on which the qualified public use facility ceases to be a qualified public use facility; or

(3) Thirty (30) years from the date it is reasonably anticipated that the facility will commence operations as a public use facility.

(b) Except as otherwise provided in subsection (c), tax revenue distributed to the municipality shall be for the exclusive use of the municipality or the public authority formally designated by the municipality, in accordance with the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, the Public Building Authorities Act of 1971, compiled in title 12, chapter 10, or chapter 53 of this title for payment of the cost of the public use facility, including interest and debt service on any indebtedness related to the public use facility, or the lease payments with respect to any public use facility, and shall apply to only one (1) tourism development zone per municipality. The apportionment and payment shall be made by the department of revenue to the municipality within ninety (90) days of the end of each fiscal year for which the municipality is entitled to receive an allocation and payment pursuant to this chapter. Notwithstanding this subsection (b), a county having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, and a municipality in a county having a population of more than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, shall not be limited to one (1) tourism development zone eligible to receive a distribution of tax revenue, and such county and such municipality are not required to designate additional tourism development zones as a secondary tourism development zone to receive a distribution of tax revenue.

(c) If there has been designated within the municipality a secondary tourist development zone, then the incremental increase in state and local sales and use tax revenue derived from the sale of goods, products and services within the secondary tourist development zone in excess of base tax revenues, excluding any increase in the state rate for sales and use tax, shall be apportioned and distributed to the municipality for deposit in its general fund. Apportionment and distribution of the taxes shall continue until the earliest of:

(1) The first date on which the indebtedness of the municipality or public authority related to the qualified public use facility located within the secondary tourist development zone has been paid in full;

(2) The date on which the cumulative amount apportioned and distributed equals the cumulative amount of principal and interest on indebtedness of the municipality or public authority related to the qualified public use facility located within the secondary tourist development zone;

(3) The date on which the qualified public use facility ceases to be a qualified public use facility; or

(4) Thirty (30) years from the date it is reasonably anticipated that the facility will commence operations as a public use facility.



§ 7-88-107 - Limitations on indebtedness.

(a) Any bonds, notes or other indebtedness relative to the cost of a qualified public use facility shall not be issued for a term longer than thirty (30) years from the date it is reasonably anticipated that the facility will commence operation as a public use facility, and the municipality or public authority is authorized to pledge all proceeds or taxes received by it, pursuant to this chapter, to the payment of principal of and interest on such bonds, notes or other indebtedness.

(b) A municipality is authorized to enter into a structured lease agreement; provided, that the municipality complies with § 9-21-305(c) regarding guidelines, rules or regulations adopted or promulgated by the state funding board under § 9-21-130, treating the lease as if it were a revenue bond of the municipality and the comptroller determines compliance with the guidelines. However, if the municipality is additionally obligated to make the lease payments from legally available sources, subject to appropriation, other than revenues available under § 7-88-106(b) and revenues derived from the project, then the municipality, seven (7) days before the effective date of the structured lease agreement or the amendment to a lease making it a structured lease agreement, must provide notice generally available within the municipality, disclosing the purpose for the structured lease agreement, the additional sources, whether taxes or revenues, to be used for lease payments, and the maximum liability of the municipality.



§ 7-88-108 - Qualified public use facility -- Application for certification -- Review -- Cost summary -- Commencement of tax apportionment and distribution.

(a) To be entitled to receive the allocations of state and local sales and use taxes as provided in this chapter, a municipality or public authority must first file with the department of finance and administration an application seeking certification of the tourism development zone and the planned public use facility as a qualified public use facility. The application shall include a master development plan for the proposed tourism development zone, containing such information as may be reasonably required by the department. A municipality or public authority shall include a resolution adopted by the county legislative body with any application for approval of the tourism development zone which would utilize any portion of the local option sales tax revenues designated for schools pursuant to § 67-6-712(a)(1). The resolution shall provide whether the county legislative body is in support of, in opposition to, or neutral regarding the application. Upon request by the municipality or the public authority, the county legislative body shall provide such resolution not less than five (5) days after the next regularly scheduled meeting of the county legislative body. The department shall review the application to confirm that:

(1) The planned public use facility is qualified under the requirements of this chapter; and

(2) The planned public use facility will be located within a qualified tourism development zone.

(b) The department shall also review the proposed boundaries of the proposed tourism development zone and shall determine if it is a beneficially impacted area. If the department determines that the boundaries of the proposed tourism development zone exceed the area that is reasonably anticipated to benefit from the construction and operation of the qualified public use facility, the department may adjust or reduce the boundaries of the proposed area. In reviewing the application, the department shall consult with the department of economic and community development and the department of tourism. Upon completion of its review of the application, the department of finance and administration shall certify the tourism development zone and forward the application to the state building commission for review and approval or disapproval, based on the standards established by this chapter.

(c) Upon completion of the qualified public use facility, the municipality shall submit to the department of finance and administration a summary of the cost of the public use facility with supporting documentation, certified by the chief financial officer of the municipality. The department shall review the cost certification to confirm the amount of state and local sales and use taxes to be apportioned and distributed to the municipality pursuant to § 7-88-106.

(d) Except as otherwise provided in subsection (f), the apportionment and distribution of state and local sales and use taxes to the municipality, as provided in this chapter, shall commence at the beginning of the fiscal year in which the state building commission approves the application, or the beginning of the fiscal year in which the facility opens for public use, whichever is later.

(e) A facility shall be deemed to be "open for public use" for purposes of subsection (d), if:

(1) Financing is in place and debt service payments by the municipality or public authority have commenced;

(2) A significant part or component of the qualified public use facility, as defined in § 7-88-103, has been completed and is open to the public;

(3) The municipality or public authority is making reasonable progress on the unfinished portion of the qualified public use facility; and

(4) All other provisions of this chapter have been complied with.

(f) If there has been designated within the municipality a secondary tourist development zone, then the apportionment and distribution of state and local sales and use taxes to the municipality, as provided in § 7-88-106(c), shall commence at the beginning of the fiscal year in which the state building commission approves the application and the public authority has incurred debt to finance construction of the qualified public use facility within the zone, whichever is later.



§ 7-88-109 - Proposed debt amortization schedule.

Prior to the issuance of any bonds to finance the cost of a qualified public use facility that will be repaid in whole or in part from apportionments under this chapter, the municipality or public authority issuing such bonds shall submit a proposed debt amortization schedule for such bonds to the commissioner of finance and administration for approval. Such schedule shall show the anticipated contribution to be made to the annual debt service for such bonds from the apportionment of sales and use taxes pursuant to this chapter and all other sources. After the date of issuance of such bonds, the municipality shall continue to contribute each year thereafter until such bonds are retired or a sufficient sinking fund has been established for their retirement, an amount not less than the municipality's contribution to the annual debt service projected on the approved debt amortization schedule to the repayment of such bonds or a sinking fund for their retirement.



§ 7-88-110 - Rules and regulations.

The department of revenue and the department of finance and administration are authorized to adopt rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this chapter. The state building commission is authorized to adopt procedures to implement this chapter.



§ 7-88-111 - Compliance with Civil Rights Act.

Title VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000d, et seq.), and title 4, chapter 21, part 9, shall be strictly complied with whenever applicable under this chapter.



§ 7-88-112 - Bidding for construction of conference or convention facilities.

(a) For the purposes of this section, unless the context otherwise requires:

(1) "Metropolitan government" means a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census;

(2) "Minority-owned business" means a business that is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who personally manages and controls the daily operations of the business and who is impeded from normal entry into the economic mainstream because of:

(A) Past practices of discrimination based on race, religion, ethnic background, or sex;

(B) A disability as defined in § 4-26-102; or

(C) Past practices of racial discrimination against African-Americans; and

(3) "Person" means any individual, partnership, committee, association, corporation, labor organization, or any other organization or group of persons.

(b) Any person, in soliciting bids for the construction of any conference or convention center facilities located in a secondary tourist development zone within the territory of a metropolitan government and receiving any benefit, directly or indirectly, from public financing pursuant to Acts 2007, ch. 461, shall actively solicit bids from minority-owned businesses. A person shall strive to maximize participation of minority-owned businesses through both prime and second tier business contracting opportunities.

(c) (1) The metropolitan government shall monitor the results of minority-owned business participation. The government shall periodically investigate to ascertain whether minority-owned business participation is being achieved at a level contemplated pursuant to subsection (b) and shall report the information to the comptroller of the treasury in the manner prescribed in subdivision (c)(2).

(2) The metropolitan government shall prepare and submit an annual report entitled "The Conference and Convention Center Facilities Compliance Report" which shall be submitted to the comptroller of the treasury. The report shall include:

(A) Data on the race, religion, ethnic background and sex of each person employed in the construction of any conference or convention center facilities located in a secondary tourist development zone within the territory of a metropolitan government and receiving any benefit, directly or indirectly, from public financing pursuant to Acts 2007, ch. 461;

(B) Data on the actual expenditures to minority-owned businesses employed in the construction of any conference or convention center facilities located in a secondary tourist development zone within the territory of a metropolitan government and receiving any benefit, directly or indirectly, from public financing pursuant to Acts 2007, ch. 461; and

(C) Data summarizing the findings of all periodic investigations conducted in accordance with subdivision (c)(1).

(3) The comptroller of the treasury shall, upon receipt of the report from the metropolitan government, transmit a synopsis of the report to the chairs and membership of the state and local government committee of the senate and the local government committee of the house of representatives.



§ 7-88-113 - Qualified public use facility as project.

A qualified public use facility shall be deemed to be within the term "project" as defined in § 7-53-101. In addition to the powers under chapter 53 of this title, any local government having jurisdiction over any part of a qualified public use facility is authorized to use tax increment financing for such project costs in § 7-88-103(3) pursuant to § 13-20-205.



§ 7-88-114 - Application.

This part shall only apply to tourism development zones that, as of June 26, 2007, either have already been approved by the state or for which a letter of intent has been filed with the commissioner of finance and administration.



§ 7-88-115 - [Repealed.]

HISTORY: Acts 2007, ch. 524, § 6; 2007, ch. 593, § 4; repealed by Acts 2015, ch. 123, § 3, effective April 10, 2015.



§ 7-88-116 - Involvement of minority-owned business.

(a) For the purposes of this section, unless the context otherwise requires:

(1) "Covered qualified public use facility" means a qualified public use facility that elects to qualify as a qualified public use facility under § 7-88-103(7)(A)(ii) or (7)(A)(iii). "Covered qualified public use facility" also means a qualified public use facility created after January 1, 2007, in any county that does not have a metropolitan form of government;

(2) "Local government" means a municipality that creates a tourism development zone for the benefit of a covered qualified public use facility;

(3) "Minority-owned business" means a business that is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who personally manages and controls the daily operations of the business and who is impeded from normal entry into the economic mainstream because of:

(A) Past practices of discrimination based on race, religion, ethnic background, or sex;

(B) A disability as defined in § 4-26-102; or

(C) Past practices of racial discrimination against African Americans;

(4) "Minority-owned business participation plan" means a business plan for actively soliciting bids from minority-owned businesses when a municipality or public authority proposes to finance, construct, lease, equip, renovate or acquire a qualified public use facility within a tourism development zone. Any such plan shall strive to maximize participation of minority-owned businesses through both prime and second tier business contracting opportunities throughout the tourism development zone and shall strive to achieve a level of minority-owned business participation representative of the population demographics of the county in which the tourism development zone is located; and

(5) "Person" means any individual, partnership, committee, association, corporation, labor organization, or any other organization or group of persons.

(b) Any person, in soliciting bids for the construction of a covered qualified public use facility in a tourist development zone within the territory of a local government and receiving any benefit, directly or indirectly, from public financing pursuant to Acts 2007, ch. 524, shall actively solicit bids from minority-owned businesses. Such person shall strive to maximize participation of minority-owned businesses through both prime and second tier business contracting opportunities.

(c) (1) The local government shall monitor the results of minority-owned business participation. The local government shall periodically investigate to ascertain whether minority-owned business participation is being achieved at a level contemplated pursuant to subsection (b) and shall report the information to the comptroller of the treasury in the manner prescribed in subdivision (c)(2).

(2) The local government shall prepare and submit an annual report entitled "The Conference and Convention Center Facilities Compliance Report," which shall be submitted to the comptroller of the treasury. The report shall include:

(A) Data on the race, religion, ethnic background and sex of each person employed in the construction of a covered qualified public use facility that is located within the territory of the local government and that receives any benefit, directly or indirectly, from public financing pursuant to the provisions Acts 2007, ch. 524;

(B) Data on the actual expenditures to minority-owned businesses employed in the construction of any such qualified public use facility; and

(C) Data summarizing the findings of all periodic investigations conducted in accordance with subdivision (c)(1).

(3) The comptroller of the treasury shall, upon receipt of the report from the local government, transmit a synopsis of the report to the chairs and membership of the state and local government committee of the senate and the local government committee of the house of representatives.

(d) (1) Notwithstanding § 7-88-108(a) or any other law to the contrary, to be entitled to receive the allocations of state and local sales and use taxes as provided in this chapter, a municipality or public authority must first file with the department of finance and administration an application seeking certification of the tourism development zone and the planned public use facility as a qualified public use facility. The application shall include a master development plan for the proposed tourism development zone, containing such information as may be reasonably required by the department, and a minority-owned business participation plan for the tourism development zone. No application shall be approved by the department that fails to include a master development plan or a minority-owned business participation plan. A master development plan shall be approved by the legislative body of the municipality creating the tourism development zone and the plan shall take into consideration any historic site, structure, or object listed on the national register of historic places. The department shall review the application to confirm that:

(A) The planned public use facility is qualified under the requirements of this chapter;

(B) The planned public use facility will be located within a qualified tourism development zone; and

(C) The minority-owned business participation plan includes the following information:

(i) The proposal for purchasing goods and services from minority-owned businesses;

(ii) Information on programs to provide technical assistance to such businesses;

(iii) A statement of intent to make a concerted effort to follow its minority-owned business participation plan; and

(iv) Any other information deemed relevant in the discretion of the commissioner.

(2) Notwithstanding any provision of this chapter to the contrary, the department of finance and administration shall annually review each municipality or public authority receiving an allocation pursuant to this chapter for compliance with the municipality's or public authority's minority-owned business participation plan.

(3) This subsection (d) shall only apply to any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census.



§ 7-88-117 - Fee on sales of services and tangible personal property within central business improvement district within tourism development zone.

(a) (1) Notwithstanding any law to the contrary, any metropolitan government which has created a tourism development zone pursuant to this chapter and which tourism development zone completely includes one (1) or more central business improvement districts, may, by resolution of its governing body, impose an additional fee on the sales price of services and tangible personal property sold at retail within one (1) central business improvement district located within the tourism development zone; provided, that there shall be exempt from the fee imposed by this chapter any sales of the following:

(A) Professional services;

(B) Lodging provided to transients;

(C) Tickets to sporting events or other live ticketed events;

(D) Alcoholic beverages which are subject to the liquor by the drink tax in addition to sales tax;

(E) Newspapers and other publications; and

(F) Overnight and long term parking.

(2) The fee authorized by this section shall not exceed the rate of twenty-five hundredths percent (0.25%).

(b) (1) The metropolitan government shall furnish a certified copy of the adopting resolution to the department of revenue in accordance with regulations prescribed by the department. Such resolution shall clearly designate the one (1) central business improvement district within which the additional fee applies and shall include a description of the boundaries of such district.

(2) The department of revenue shall collect such fee concurrently with the collection of the state sales tax in the same manner as the state sales tax is collected.

(3) Except as provided in subdivision (b)(4), the proceeds of the fee provided for in this section shall be distributed to the metropolitan government from which the fee was collected to be deposited into the event and marketing fund of such government. The funds derived from the collection of this fee shall be used to assist in the recruitment of major conventions and group meetings, the improvement of promotion, and to provide additional focused security in the central business improvement districts located within a tourism development zone. The funds derived from the collection of this fee shall not be used to assist in the recruitment of, directly or indirectly, conventions or group meetings which are considering, or would otherwise consider absent the use of this fee, other meeting and convention venues located in a county in which such fee is imposed.

(4) (A) For fiscal year 2013-2014, the first one hundred sixty-five thousand dollars ($165,000) of the fee collected shall be deposited into the state general fund prior to any distribution to metropolitan government.

(B) For fiscal year 2014-2015 and subsequent fiscal years, the first fifty thousand dollars ($50,000) of the fee collected shall be deposited into the state general fund prior to any distribution to metropolitan government.






Chapter 89 - Convention Center Authorities Act of 2009

§ 7-89-101 - Short title.

This chapter shall be known and may be cited as the "Convention Center Authorities Act of 2009."



§ 7-89-102 - Legislative findings -- Purpose -- Liberal construction.

(a) It is found and determined that:

(1) There is an immediate need to promote and further develop tourism, convention and employment opportunities in this state, by facilitating the acquisition, construction and rehabilitation of convention center facilities along with associated hotel accommodations; transportation infrastructure; tourism, theatre, retail business and commercial office space facilities; parking facilities; parks; greenways; open space and any and all facilities related to any of these;

(2) The development of such facilities will provide a means to attract conventions, public assemblies, conferences, trade exhibitions or other business, social, cultural, scientific and public interest events to the state, enhance the state's image as a convention destination, and encourage and foster economic development and prosperity and employment within the state;

(3) An authority is needed in individual communities to prepare comprehensive, long-range master plans for the orderly development of convention center facilities and to promote related activities; and

(4) In many instances, effective cooperation between various units of government has been hampered because of inadequate statutory authority.

(b) It is the purpose of this chapter to address these findings by providing for the establishment of convention center authorities to plan, promote, finance, construct, acquire, renovate, equip and enlarge convention center facilities along with associated hotel accommodations; transportation infrastructure; tourist, theatre and retail business facilities; commercial offices; parking lots or garages and any and all facilities related to any of these. The primary purpose of any and all such facilities shall be the conduct and service of conventions, public assemblies, conferences, trade exhibitions or other business, social, cultural, scientific and public interest events and related activities, but use of these facilities need not be limited to those events.

(c) This chapter shall be liberally construed in conformity with its purpose.



§ 7-89-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" or "convention center authority" means any public corporation organized pursuant to this chapter;

(2) "Board" or "board of directors" means the governing body of the authority;

(3) "Bonds" or "revenue bonds" means bonds, notes, interim certificates or other obligations of an authority issued pursuant to this chapter, or pursuant to any other law, as supplemented by, or in conjunction with, this chapter;

(4) "Contracting party" or "other contracting party" means any party, including a municipality, to a sale contract, lease agreement or loan agreement, other than the authority;

(5) "Cost", as applied to any project, means and includes the cost of acquisition, construction, extension, enlargement or improvement; the cost of labor, materials and equipment; the cost of all lands, property rights, easements and franchises required; financing charges, interest and debt service prior to and during construction and up to twenty-four (24) months thereafter; costs of plans and specifications, services and estimates of costs and of revenues; costs of engineering, architectural and legal services; all expenses necessary or incident to determining the feasibility or practicability of such acquisitions or constructions and any and all other expenses as may be necessary or incident to the acquisition, construction, improvement or financing authorized in this chapter;

(6) "Governing body" means the body in which the general legislative powers of a municipality are vested;

(7) "Joint venture" means a partnership or any other type of business relationship or organization, such as a corporation, trust, partnership, public-private partnership, limited liability company, association, government or governmental subdivision, agency or instrumentality that is sponsored, owned, operated, or governed by two (2) or more entities;

(8) "Loan agreement" means an agreement providing for an authority to loan the proceeds derived from the issuance of revenue bonds pursuant to this chapter to one (1) or more contracting parties to be used to pay the cost of one (1) or more projects and providing for the repayment of the loan by the other contracting party or parties;

(9) "Municipality" means any county, metropolitan government or incorporated city or town in this state with respect to which an authority may be organized;

(10) "Project" means any land, improvement, structure, building or part of a building comprised of facilities for conventions, public assemblies, conferences, trade exhibitions or other business, social, cultural, scientific and public interest events, along with any associated hotel accommodations; transportation infrastructure; tourism, theatre, retail business and commercial office space facilities; parking facilities or any other structure or facility constructed, leased, equipped, renovated or acquired for any of the purposes set forth in this chapter, and also includes, but is not limited to, parks, greenways, open spaces, roads, streets, highways, curbs, bridges, flood control facilities and utility services, such as water, sanitary sewer, electricity, gas and natural gas and telecommunications that are constructed, leased, equipped, renovated or acquired as a supporting system or facility for any of the purposes set forth in this chapter; provided, that any such supporting system or facility is dedicated for public use;

(11) "Revenues" of a project means all revenues derived from and on account of a project, directly or indirectly, including payments under a lease or sale contract and repayments under a loan agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of a lessee or contracting party delivered as provided in this chapter, and any moneys paid, contributed or pledged to an authority by the state or a municipality pursuant to law, agreement or otherwise;

(12) "Sale contract" means a contract providing for the sale of one (1) or more projects to one (1) or more contracting parties and includes a contract providing for payment of the purchase price in one (1) or more installments; and

(13) "State" means the state of Tennessee and, unless otherwise indicated by the context, any agency, authority, branch, bureau, commission, corporation, department or instrumentality of the state, now or hereafter existing.



§ 7-89-104 - Adoption of resolution to form authority.

If the governing body of a municipality, by appropriate resolution duly adopted, finds and determines that it is wise, expedient, necessary or advisable that a convention center authority of the municipality be formed, authorizes the chief executive officer of the municipality to form the authority and approves the form of corporate charter proposed to be used in organizing the authority, then the chief executive officer of the municipality shall execute, acknowledge and file a charter for the authority as provided in § 7-89-106. No authority may be formed unless the governing body of a municipality has adopted a resolution as provided in this section.



§ 7-89-105 - Charter contents.

(a) The charter shall set forth:

(1) The name of the authority, which shall be the convention center authority of the city, county or metropolitan government of ___________________, where the blank is to be filled in with the name of the municipality, if the name is available for use by the authority, and if not available, then the chief executive officer of the municipality shall designate some other similar name that is available;

(2) A recital that permission to organize the authority has been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of the resolution;

(3) The location of the principal office of the authority;

(4) The purposes for which the authority is proposed to be organized;

(5) The number of directors of the authority;

(6) The period, which may be perpetual, for the duration of the authority;

(7) A provision addressing conflicts of interest of members of the board of directors of the convention center authority; and

(8) Any other matter that the chief executive officer of the municipality may choose to insert in the charter that is not inconsistent with this chapter or with the laws of the state.

(b) The charter shall be subscribed and acknowledged by the chief executive officer of the municipality.



§ 7-89-106 - Filing of charter.

When executed and acknowledged in conformity with § 7-89-105, the charter shall be filed with the secretary of state. The secretary of state shall examine the charter and, if the secretary of state finds that the recitals contained in the charter are correct, that the requirements of § 7-89-104 have been complied with and that the name is not identical with or so nearly similar to that of another authority already in existence in this state as to lead to confusion and uncertainty, the secretary of state shall approve the charter and accept it for filing. When the charter has been so made, filed and approved, the authority shall constitute a public corporation under the name set out in the charter.



§ 7-89-107 - Amendment of charter.

The charter may, at any time and from time to time, be amended in a manner not inconsistent with § 7-89-105. Any such amendment shall be adopted in the following manner:

(1) The board of directors of the authority shall file with the governing body of the municipality an application in writing seeking permission to amend the charter, setting forth the proposed amendment to be made;

(2) If the governing body, by appropriate resolution, finds and determines that it is wise, expedient, necessary or advisable that the proposed amendment be made and authorizes the amendment to be made, approving the form of the proposed amendment, then the chair of the board of directors of the authority shall execute an instrument embodying the amendment, and shall file the amendment with the secretary of state;

(3) The secretary of state shall examine the proposed amendment and, if the secretary of state finds that the requirements of this section have been complied with, the secretary of state shall approve the amendment and accept it for filing in an appropriate book in the secretary of state's office; and

(4) When the amendment has been so made, filed and approved, it shall become effective.



§ 7-89-108 - Board of directors.

(a) (1) The authority shall have a board of directors in which all corporate powers of the authority shall be vested. The board shall consist of no fewer than seven (7) directors, all of whom shall be duly qualified voters of the municipality. A director shall serve without compensation, except that the authority may reimburse a director for actual expenses incurred in the performance of a director's duties. A director may not be an elected official or employee of the municipality. The directors shall have staggered terms.

(2) The initial board of directors shall be divided into three (3) groups containing substantially equal numbers. The initial term of the directors included in the first group shall be two (2) years; the initial term of the directors included in the second group shall be three (3) years; and the initial term of the directors included in the third group shall be four (4) years. All subsequent terms of directors shall be four (4) years; provided, that if at the expiration of any term of office of any director a successor has not been appointed, the director whose term of office has expired shall continue to hold office until the director's successor is appointed.

(3) In the case of authorities created pursuant to the approval of two (2) or more municipalities acting jointly, as provided in § 7-89-120, the number of directors appointed by the governing body of each municipality shall be as nearly equal as practicable.

(4) The chief executive officer of the municipality shall appoint all directors, and the governing body of the municipality shall by resolution confirm the appointments of the chief executive officer. The chief executive officer of the municipality shall strive to ensure that the board is composed of directors who are diverse in professional background, educational background, ethnicity, race, gender, geographic residency, heritage, perspective and experience. The chief executive officer of the municipality shall strive to appoint at least one (1) director who is female and at least one (1) director who is a racial minority. When the chief executive officer makes the initial appointments, the chief executive officer shall designate which directors serve an initial term of two (2), three (3) and four (4) years, respectively.

(5) If a vacancy occurs in the position of director, the vacancy shall be filled in the same manner as the original term for the remainder of the unexpired term.

(b) The directors shall meet and organize as a board and shall elect one (1) of its members as chair, one (1) as vice chair, one (1) as secretary and one (1) as treasurer, and these offices shall annually be filled in like manner. The duties of secretary and treasurer may be performed by the same director. In the event of the resignation or death of the chair, vice chair, secretary or treasurer, another member may be elected to fill the vacancy for the anticipated term of the chair, vice chair, secretary or treasurer.

(c) Any meeting of the board of directors for any purpose whatsoever shall be open to the public. Any action taken by the directors under this chapter may be authorized by resolution at any regular or special meeting. A majority of the board shall constitute a quorum for the transaction of business. The concurring vote of a majority of the directors voting at a meeting at which a quorum is present shall be necessary for the exercise of any of the powers granted by this chapter.



§ 7-89-109 - Authority shall be public nonprofit corporation -- Powers of authority.

Each convention center authority created pursuant to this chapter shall be a public nonprofit corporation and a public instrumentality of the municipality with respect to which the authority is organized. The authority shall have the following powers, together with all powers incidental to the following powers or necessary for the performance of those powers, to:

(1) Have succession by its corporate name for the period specified in the charter, unless sooner dissolved as provided in § 7-89-119;

(2) Sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Have and use a corporate seal and alter the seal at pleasure;

(4) Acquire, whether by purchase, construction, exchange, gift, lease or otherwise, and design, plan, site, construct, improve, repair, extend, equip, furnish, operate and maintain one (1) or more projects, which projects shall be within at least one (1) of the municipalities with respect to which the authority has been created, including all real and personal properties that the board of directors of the authority may deem necessary in connection with the projects and regardless of whether or not any such projects shall then be in existence, and including the power to demolish such existing structures as may be on sites acquired when those structures are not needed for the project;

(5) Appoint officers, agents and employees, describe their qualifications and fix their compensation;

(6) Operate, maintain, manage and enter into contracts for the operation, maintenance and management of any project undertaken, and to make rules and regulations with regard to the operation, maintenance and management;

(7) Employ, contract with, fix the compensation of and discharge engineering, architectural, legal, financial and other professional experts, consultants, agents and employees as may be necessary to carry out the purposes of this chapter and to provide for the proper construction, operation and maintenance of any project;

(8) Lease, rent and contract for the operation of all or any part of any project and charge and collect rent for the project and terminate any such lease upon the failure of the lessee to comply with any of the obligations of the lease; and include in or exclude from any such lease provisions that the lessee shall have the option to renew the term of the lease for such period or periods and at such rent as shall be determined by the board of directors;

(9) Lease such space in a project as from time to time may not be needed for convention center related purposes to any other person, corporation, partnership or association for such purposes as the board of directors may determine are in the best interest of the authority or will help facilitate the purposes for which the authority was created, and upon such terms and in such manner as the board may determine;

(10) Fix and collect rates, rentals, fees and charges for the use of any and all of the projects of the authority and for the naming rights relating to any and all of the projects of the authority;

(11) Make contracts, including, without limitation, contracts with vendors, concessionaires, tenants or convention center facility users, or both, occupant managers and service providers;

(12) Advertise within or without the state any of the projects of the authority;

(13) Sell, exchange, donate and convey any or all of its properties, whenever the board of directors shall find the action to be in furtherance of the purposes for which the authority was organized; provided, however, that the authority may not sell, exchange, donate or convey all or substantially all of its properties without the prior approval, by resolution, of the governing body of the municipality;

(14) Procure and enter into contracts for any type of insurance, surety or performance bond, or indemnity against loss or damage to property from any cause, including, but not limited to, general errors and omissions, property loss and casualty, loss of use and occupancy, against death or injury of any person, against employer's liability, against any act of any member, officer or employee of the authority in the performance of the duties of such person's office or employment, or the authority itself, or any other insurable risk, as the board of directors, in its discretion, may deem necessary, and to exercise all rights, immunities and protections afforded by Tennessee law and the Governmental Tort Liability Act, compiled in title 29, chapter 20;

(15) Accept donations, contributions, revenues, capital grants or gifts of any kind from any individuals, associations, public or private corporations and municipalities, the state or the United States, or any agency or instrumentality of the state or the United States, for or in aid of any of the purposes of this chapter and enter into agreements in connection with the donations, contributions, revenues, capital grants or gifts;

(16) Enter into joint ventures with third parties for the purpose of owning a project or any portion of a project, on such terms and conditions as the board of directors of the authority may determine;

(17) Borrow money from time to time and, in evidence of any obligation incurred, issue and sell its revenue bonds in accordance with this chapter, in such form and upon such terms as its board of directors may determine and as approved by resolution of the governing body of the creating municipality, payable out of any revenues of the authority, including grants or contributions or other revenues specifically provided to the authority, for the purpose of financing the cost of any project, refund and refinance, from time to time, revenue bonds so issued and sold as often as may be deemed to be advantageous by the board of directors and, pending the issuance of its revenue bonds for the purposes in this chapter authorized, issue its interim certificates or notes or other temporary obligations;

(18) Enter into any agreement or contract with any lessee who, pursuant to the terms of this chapter, is renting or is about to rent from the authority all or part of any building or buildings or facilities, whereby, under such agreement or contract, the lessee obligates itself to pay all or part of the cost of maintaining and operating the premises so leased. The agreement may be included as a provision of any lease entered into pursuant to the terms of this chapter or may be made the subject of a separate agreement or contract between the authority and the lessee;

(19) Mortgage and pledge as security for the payment of the principal of and interest on any revenue bonds so issued and any agreements made in connection with the bonds, any or all of the projects or any part or parts of the projects, whether then owned or thereafter acquired;

(20) Exercise all powers expressly given in its charter and establish bylaws and make all rules and regulations not inconsistent with the charter or this chapter deemed expedient for the management of the affairs of the authority;

(21) Acquire, whether by purchase, construction, exchange, gift, lease or otherwise, and improve, repair, extend, equip, furnish, operate and maintain any roads, streets, highways, curbs, bridges, flood control facilities, utility services such as water, sanitary sewer, electricity, gas and natural gas and telecommunications that the board of directors of the convention center authority deems to be necessary, expedient or advisable in connection with the development or operation of any project; dedicate any such highways, roads or services to the public use; enter into any contract to facilitate these purposes and make any payments required under the contracts; borrow funds for the purpose of making any payment authorized by this subdivision (21) and pledge and otherwise use the revenues of the authority to repay the borrowed funds;

(22) Establish, secure, own, develop and hold patents, copyrights, trademarks and service marks and enforce its rights with respect to the copyrights and marks; and

(23) Do all things necessary or convenient to carry out the powers expressly given in this chapter.



§ 7-89-110 - Annual audit and report.

(a) The board of directors of each authority shall cause an annual audit to be made of the books and records of its authority. The comptroller of the treasury, through the department of audit, shall be responsible for determining that the audits are prepared in accordance with generally accepted governmental auditing standards and that the audits meet the minimum standards prescribed by the comptroller of the treasury.

(b) The audits shall be prepared by certified public accountants or by the department of audit. In the event the governing body of the authority fails or refuses to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant, or direct the department of audit, to prepare the audit, the cost of the audit to be paid by the authority.

(c) Each authority shall prepare an annual report of its business affairs and transactions. A copy of the report and a copy of the annual audit referenced in subsection (a) shall be filed annually with the governing body of the municipality granting permission to the authority to organize.



§ 7-89-111 - Municipal support of projects -- Assignment or loan of employees and provision of facilities to authority -- Acceptance of donations-- Reversion of property to donor.

(a) For the purpose of aiding and cooperating with an authority, the municipality authorizing the authority may assign or loan any of its employees, including its engineering staff, and facilities, or those of its agencies and instrumentalities; may provide necessary office space, equipment, and other facilities for the use of the authority and may provide or cause its agencies and instrumentalities to provide such services, all as the governing body of the municipality shall approve by resolution.

(b) The governing body of the municipality may enter into a lease of any project or part of a project, and may make donations of property, real or personal, or cash grants to the authority, in such amount or amounts as it may deem proper and appropriate in aiding the authority to accomplish its purpose, all as the governing body of the municipality shall approve by resolution.

(c) Any municipality authorizing an authority that enters into a lease with an authority may convey real property or personal property to the authority and may include a provision in the conveyance for the reversion of the property to the transferor at such time as all revenue bonds or other obligations of the authority incident to the real property so conveyed have been paid in full, all as the governing body of the municipality shall approve by resolution, and any authority created pursuant to this chapter is authorized to accept such a conveyance.



§ 7-89-112 - Authority to issue bonds -- Application of proceeds of bonds -- Refunding and refinancing outstanding bonds -- Payment of real property ad valorem taxes into special fund.

(a) The authority shall have power and is authorized to issue its bonds in order to finance:

(1) The costs of any project;

(2) The payment of the costs of issuance of the bonds, including underwriter's discounts, financial advisory fees, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement and legal, accounting, fiscal and other similar expenses;

(3) Reimbursement of the authority or the municipality for moneys previously spent by the authority or municipality for any of the purposes set forth in this chapter;

(4) The establishment of reasonable reserves for the payment of debt service on the bonds, for repair and replacement of any project or for such other purposes as the board deems necessary and proper in connection with the issuance of any bonds and operation of any project for the benefit of which the financing is being undertaken; and

(5) The contribution of the authority's share of the funding for any joint venture or joint undertaking for the purposes set forth in this chapter.

(b) (1) The authority shall have the power and is authorized to issue its bonds to refund and refinance outstanding bonds of the authority heretofore or hereafter issued or lawfully assumed by the authority. The proceeds of the sale of the bonds may be applied to:

(A) The payment of the principal amount of the bonds being refunded and refinanced;

(B) The payment of the redemption or tender premium thereon, if any;

(C) The payment of unpaid interest on the bonds being refunded, including interest in arrears, for the payment of which sufficient funds are not available, to the date of delivery or exchange of the refunding bonds;

(D) The payment of fees or other charges incident to the termination of any interest rate hedging agreements, liquidity or credit facilities or other agreements related to the bonds being refunded and refinanced;

(E) The payment of interest on the bonds being refunded and refinanced from the date of delivery of the refunding bonds to maturity or to, and including, the first or any subsequent available redemption date or dates on which the bonds being refunded may be called for redemption;

(F) The payment of the costs of issuance of the refunding bonds, including underwriter's discounts, financial advisory fees, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement and legal, accounting, fiscal and other similar expenses, and the costs of refunding the outstanding bonds, including the costs of establishing an escrow for the retirement of the outstanding bonds, trustee and escrow agent fees in connection with any escrow and accounting, legal and other professional fees in connection therewith; and

(G) The establishment of reserves for the purposes set forth in subdivision (a)(4).

(2) Refunding bonds may be issued to refinance and refund more than one (1) issue of outstanding bonds, notwithstanding that the outstanding bonds may have been issued at different times. Refunding bonds may be issued jointly with other refunding bonds or other bonds of the authority. The principal proceeds from the sale of refunding bonds may be applied either to the immediate payment and retirement of the bonds being refunded or, to the extent not required for the immediate payment of the bonds being refunded, to the deposit in escrow with a bank or trust company to provide for the payment and retirement at a later date of the bonds being refunded.

(c) No bonds shall be issued under this chapter unless authorized to be issued by resolution of the board of directors of the authority and approved by resolution of the governing body of the municipality. Bonds authorized to be issued under this chapter may be issued in one (1) or more series, may bear such date or dates, mature at such time or times, not exceeding forty (40) years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as the resolution or resolutions may provide. Bonds may be issued for money or property at competitive or negotiated sale for such price or prices as the board of directors, or its designee, shall determine. The authority may enter into such agreements in connection with the issuance of any bonds as its board of directors may approve, including, without limitation, agreements related to municipal bond insurance, credit or liquidity facility agreements, remarketing agreements and bond purchase agreements.

(d) Bonds may be repurchased by the authority out of any available funds at such price as the board of directors shall determine, and all bonds so repurchased shall be cancelled or held as an investment of the authority as the board may determine.

(e) Pending the preparation or execution of definitive bonds, interim receipts or certificates or temporary bonds may be delivered to the purchasers of bonds.

(f) (1) With respect to all or any portion of any issue of bonds issued under this chapter, at any time during the term of the bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this subdivision (f)(1) are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in § 9-21-130, the authority, by resolution of the board of directors, may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings, or both, and other interest rate hedging agreements under such terms and conditions as the board of directors may determine, including, without limitation, provisions permitting the authority to pay to, or receive from, any person or entity any loss of benefits under such agreement upon early termination of the agreement or default under the agreement.

(2) The authority may enter into an agreement to sell bonds, other than its refunding bonds, under this chapter providing for delivery of its bonds on a date greater than ninety (90) days and not greater than five (5) years,or such greater period of time if approved by the comptroller of the treasury or the comptroller's designee, from the date of execution of the agreement or to sell its refunding bonds providing for delivery of its bonds on a date greater than ninety (90) days from the date of execution of the agreement and not greater than the first optional redemption date on which the bonds being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the agreement or contract of the authority to sell its bonds as authorized in this subdivision (f)(2) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with § 9-21-130. Agreements to sell bonds and refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement do not require a report of the comptroller of the treasury or the comptroller's designee.

(3) Prior to the adoption by the board of a resolution authorizing a contract or agreement described in subdivision (f)(1) or (f)(2), a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that the contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines, rules or regulations and shall report on the compliance to the authority. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury shall fail to report within the fifteen-day period, then the authority may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement is not in compliance with the guidelines, rules or regulations, then the authority is not authorized to enter into the contract or agreement. The guidelines, rules or regulations shall provide for an appeal process upon a determination of noncompliance.

(4) When entering into any contracts or agreements facilitating the issuance and sale of bonds, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements and agreements with the purchaser of the bonds, evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the authority may agree in the written contract or agreement that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over the authority shall lie solely in the courts of the county in which the municipality forming the authority is located.

(5) The governing body of the municipality shall authorize by resolution the authority to enter into any contract or agreement described in subdivision (f)(1) or (f)(2) prior to the authority entering into any contract or agreement.

(g) (1) All bonds issued by the authority, as well as any other agreements authorized by this section, may be payable out of the revenues and receipts derived from any projects, or of any portion of projects owned, operated or leased to or from the authority, as may be designated by the board of directors of the authority, or from any revenues to be derived directly or indirectly by the authority from the projects, including revenues from concessions, endorsements, ticket sales and souvenir sales or from any revenues derived directly or indirectly by the authority from the allocation, transfer, contribution or pledge of tax revenues or moneys of any nature by the state or a municipality having taxing power or any other revenues or collections of the state or a municipality.

(2) The principal of and interest on any bonds issued by the authority, as well as any other agreements authorized by this section, may be secured, as may be designated by the board of directors of the authority, by a pledge of all or any portion of the revenues and receipts of the authority described in subdivision (g)(1) or by a pledge of the authority's rights under agreements, leases and other contracts or by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived. The proceedings under which the bonds or any such agreements are authorized and any such pledge agreement or mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered by the bonds, the fixing and collection of rents for any portions of projects leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this chapter. Each pledge, agreement or mortgage or deed of trust made for the benefit or security of any of the bonds or agreements of the authority shall continue to be effective until the payments thereon for the benefit of which the pledge, agreement or mortgage or deed of trust were made shall have been fully paid. In the event of default in such payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage or deed of trust executed as security for the bonds, the payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage or deed of trust, or any one (1) or more of such remedies.

(h) The authority may issue interim certificates, bond anticipation notes or other temporary obligations pending the issuance of its revenue bonds, which such temporary obligations shall be payable out of revenues and receipts of the authority in like manner as the revenue bonds and shall be retired from the proceeds of the bonds upon the issuance of the revenue bonds, and shall be in such form and contain such terms, conditions and provisions consistent with this chapter as the board of directors may determine.

(i) Bonds and notes of the authority shall be executed in the name of the authority by the officers of the authority and in the manner that the board of directors may direct. If so provided in the proceedings authorizing the bonds, the facsimile signature of any of the officers executing the bonds may appear on the bonds in lieu of the manual signature of the officer.

(j) Any bonds and notes of the authority may be sold at public or private sale, for such price and in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance of the bonds.

(k) (1) Notwithstanding this section or any other law to the contrary, a convention center authority and the municipality in which it is located may enter into an agreement under which all or any portion of the real property ad valorem taxes paid by the owner of convention center facilities, if other than the municipality or the authority, shall be paid into a special fund of the municipality, subject to the conditions set forth in this subdivision (k)(1). The municipality is authorized to use the moneys in the fund in order to make any payments due to the convention center authority from the municipality under a contractual obligation. This fund may only be utilized where the funds paid from the special fund to the convention center authority shall be principally used by the convention center authority to make payments on revenue bonds issued by the convention center authority, where the net proceeds of the bonds were used by the convention center authority to acquire, construct or equip systems, improvements or facilities that are public improvements dedicated for public use, and the improvements were made by the convention center authority in order to assist in the development and construction of the convention center facility, and the convention center authority is authorized to pledge any moneys paid to it from the fund as collateral for the revenue bonds, notwithstanding any contrary provisions of this section. The agreement between the convention center authority and the municipality shall not be effective unless approved by the comptroller of the treasury and authorized by appropriate resolution of the governing body of the municipality.

(2) Notwithstanding subdivision (k)(1), if the convention center authority is not the owner of the convention center facility, then prior to the issuance of any bonds for a project as defined in § 7-89-103 related to the convention center facility, the convention center authority, in addition to the pledge of revenues from the project as the source of payment for the bonds, may provide further security for the payment of the bonds, such as bond insurance, a surety bond, a letter of credit, a third party guarantee, the contractual obligation of the owner or operator of the convention center facility as to its ownership and operation during the term of the bonds or other similar security, all of which must be submitted to the comptroller of the treasury for approval.

(l) An authority or instrumentality of the state that has or will issue debt, the interest of which is excluded from income for federal taxation purposes, shall certify to the comptroller of the treasury that the authority or the instrumentality has taken due care to confirm that the bonds, project and the contracts are in compliance with federal regulations and revenue procedures.

(m) In applying § 47-14-103, and related provisions of title 47, chapter 14, to bonds issued by an authority pursuant to this section, the effective rate of interest on any such bond with respect to which the authority has made elections under § 54AA(d)(1)(C) of the Internal Revenue Code of 1986 (26 U.S.C. § 54AA(d)(1)(C)), to have § 54AA apply to such bond, and § 54AA(g)(2)(B) of the Internal Revenue Code of 1986 (26 U.S.C. § 54AA(g)(2)(B)), to have § 54AA(g) apply to such bond, shall be determined by reducing the interest payable by the authority with respect to such bond by the amount of payments from the treasury department of the United States of America that the authority expected, at the time of the issuance of such bond, to receive with respect to such bond under § 6431(b) of the Internal Revenue Code of 1986 (26 U.S.C. § 6431), as a result of the foregoing elections. This subsection (m) shall apply to any bonds issued by the authority on or before June 30, 2012.



§ 7-89-113 - Exemption from taxation -- Bonds deemed to be securities issued by public instrumentality or political subdivision of state.

The authority is declared to be performing a public function on behalf of the municipality with respect to which it is organized and to be a public instrumentality of the municipality. Accordingly, the authority and all properties at any time owned by it and the income from the properties and all bonds issued by the authority and the income from the bonds, shall be exempt from all taxation in the state. Also, for purposes of the Tennessee Securities Act of 1980, compiled in title 48, chapter 1, part 1, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state.



§ 7-89-114 - Credit of municipality not pledged.

Except to the extent of any revenues that may be specifically allocated, transferred, contributed or pledged by a municipality in accordance with this chapter and laws, rules and regulations applicable to this chapter, no municipality shall in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever.



§ 7-89-115 - Powers of municipalities to aid or assist authorities.

(a) Any municipality is authorized to aid or otherwise provide assistance to an authority created pursuant to this chapter by the municipality, including entering into leases or lease-purchase agreements of projects, or parts of projects with an authority, for such term or terms and upon such conditions as may be determined by resolution of the governing body of the municipality, or granting, contributing or pledging revenues of the municipality to or for the benefit of the authority derived from any source, notwithstanding and without regard to the restrictions, prohibitions or requirements of any other law, whether public or private.

(b) Notwithstanding any provision of this chapter to the contrary, revenues of the municipality derived from ad valorem property taxes shall not be granted, contributed or pledged by the municipality in payment of or as collateral for any bonds of the authority.

(c) The governing body of any municipality, by resolution, may designate the authority to be the recipient of funds of the state or the municipality, which funds are allocated or directed for use in connection with the construction, improvement, financing or operation of convention center facilities. The municipality may take such actions as may be necessary to cause any such funds to be paid to the authority, and the municipality and the authority may enter into any and all agreements as may be necessary to provide for the payment of the authority's bonds out of such funds, as described in § 7-89-112(g). Without limiting this subsection (c), the governing body of any municipality may, by resolution, designate an authority as a public authority for purposes of chapter 88 of this title, and any project undertaken pursuant to this chapter shall, for purposes of chapter 88 of this title, be deemed to be a project meeting the requirements of the Local Government Public Obligations Act of 1986, compiled in, title 9, chapter 21.

(d) The governing body of any municipality, by resolution, may cause any departments, instrumentalities or organizations formed by the municipality to be joined with and into the authority, and may take such steps as may be necessary to cause the assets, liabilities and operations of any such organizations to be transferred to the authority.



§ 7-89-116 - Execution of leases, contracts, deeds.

Except as otherwise provided in this chapter, all leases, contracts, deeds of conveyance or instruments in writing executed by the authority shall be executed in the name of the authority by the chair or secretary of the authority, or by such other officers as the board of directors, by resolution, may direct, and the seal of the authority may be affixed to the instruments.



§ 7-89-117 - Wage rates and benefits for workers -- Solicitation of bids from minority-owned businesses.

In the case of an authority created by a municipality subject to title 7, chapter 4, part 2, the authority shall, if otherwise applicable, be subject to §§ 7-4-205 and 7-4-206 in addition to the metropolitan government; provided, that, notwithstanding any contrary provision of §§ 7-4-205 and 7-4-206, the governing body of the municipality may, by resolution, designate the authority and its board of directors to be responsible for satisfaction of the requirements of the municipality and its governing body under §§ 7-4-205 and 7-4-206.



§ 7-89-118 - Disposition of earnings.

The authority shall be a public nonprofit corporation, and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that, in the event the board of directors determines that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of the authority, including reserves for the expenses, bonds and other obligations, any net earnings of the authority thereafter accruing may be used to provide a reserve for depreciation of any project or projects undertaken by the authority, in an amount determined by the board of directors to be necessary and reasonable, and net earnings available thereafter shall be paid to the municipality with respect to which the authority was organized; provided, that nothing contained in this section shall prevent the board of directors from transferring all or any part of its properties in accordance with the terms of any lease entered into by the authority.



§ 7-89-119 - Dissolution -- Disposition of property.

Whenever the board of directors of an authority or the governing body of the creating municipality by resolution determines that the purposes for which the authority was formed have been substantially accomplished and all bonds theretofore issued and all obligations theretofore incurred by the authority have been fully paid, the members of the board of directors or the executive officers of the municipality, as the case may be, shall thereupon execute and file for record in the office of the secretary of state a certificate of dissolution, reciting such facts and declaring the authority to be dissolved. The certificate of dissolution shall be executed under the seal of the authority. Upon the filing of the certificate of dissolution, the authority shall stand dissolved, the title to all funds and properties owned by it at the time of the dissolution shall vest in the municipality with respect to which the authority was organized, and possession of such funds and properties shall forthwith be delivered to the municipality.



§ 7-89-120 - Joint operation of authorities.

(a) The powers conferred upon authorities created under this chapter may be exercised by two (2) or more such authorities acting jointly.

(b) Two (2) or more municipalities by resolution may, by acting jointly, incorporate a convention center authority to effectuate the purposes of this chapter. When two (2) or more municipalities incorporate such an authority, each and every requisite pertaining to the application for incorporation, charter and amendment of charter shall, as nearly as may be practicable, be incumbent in like manner upon each municipality joining in the creation of the authority.



§ 7-89-121 - Acquisition and transfer of project sites.

Any municipality may acquire a project site by gift, purchase or lease, or exercise of the power of eminent domain, and may transfer any project site to an authority by sale, lease or gift. The transfer may be authorized by a resolution of the governing body of the municipality without submission of the question to the voters, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.



§ 7-89-122 - Investment of funds.

Funds of the authority are authorized to be invested in the following:

(1) Direct obligations of the United States government or any of its agencies;

(2) Obligations guaranteed as to principal and interest by the United States government or any of its agencies;

(3) Certificates of deposit and other evidences of deposit at state and federally chartered banks, savings and loan institutions or savings banks deposited and collateralized as described in § 7-39-313(a);

(4) Repurchase agreements entered into with the United States or its agencies or with any bank, broker-dealer or other such entity, so long as the obligation of the obligated party is secured by a perfected pledge of full faith and credit obligations of the United States or its agencies;

(5) Guaranteed investment contracts or similar agreements providing for a specified rate of return over a specified time period with entities rated in one (1) of the two (2) highest rating categories of a nationally recognized rating agency;

(6) The local government investment pool created by title 9, chapter 4, part 7;

(7) Direct general obligations of a state of the United States, or a political subdivision or instrumentality of a state, having general taxing powers and rated in either of the two (2) highest rating categories by a nationally recognized rating agency of such obligations; or

(8) Obligations of any state of the United States or a political subdivision or instrumentality of any state, secured solely by revenues received by or on behalf of the state or political subdivision or instrumentality of the state irrevocably pledged to the payment of the principal of and interest on the obligations, rated in the two (2) highest rating categories by a nationally recognized rating agency of those obligations.



§ 7-89-123 - Certain purchases for which competitive bidding not required -- Use of competitive sealed proposals.

(a) An authority in the operation, maintenance, and routine repairs of a project may purchase goods, supplies and services that are generally sold to the public by advertised price without the necessity of competitive bidding; provided, that no such purchase shall exceed ten thousand dollars ($10,000). The board of directors of the authority shall adopt a policy governing all purchases in the operation, maintenance and routine repairs of a project in excess of ten thousand dollars ($10,000). In lieu of adopting its own policy for such purchases in excess of ten thousand dollars ($10,000), the authority may adopt, follow or participate in the purchasing procedures of the municipality.

(b) A qualified management contract or other agreement for the operations of an authority facility in excess of ten thousand dollars ($10,000) annually shall be selected through the use of competitive sealed proposals independent of any other procurement.



§ 7-89-124 - Powers not restricted -- Law complete in itself.

This chapter shall not be construed as a restriction or limitation upon any powers that an authority, as a public corporation, might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice or approval shall be required for the organization of the authority or the issuance of any bonds or any instrument as security for the bonds, except as provided in this chapter, any other law to the contrary notwithstanding; provided, that nothing in this chapter shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power over properties of the authority of any official or agency of the state and its governmental subdivisions that may be otherwise provided by law. Projects may be acquired, purchased, constructed, reconstructed, improved, bettered and extended, and bonds may be issued under this chapter for such purposes, notwithstanding that any other general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.






Chapter 90 - Medical School Authorities Act of 2010

§ 7-90-101 - Short title.

This chapter shall be known and may be cited as the "Medical School Authorities Act of 2010."



§ 7-90-102 - Legislative findings -- Purpose -- Construction.

(a) It is hereby found and determined that:

(1) There is and is expected to be in the future a shortage of physicians and nurses, particularly primary care physicians in the state, and the existing schools in the state are not presently able to graduate sufficient numbers to avoid this shortage;

(2) The creation of additional medical education facilities in the state will help mitigate the existing and expected shortage of physicians and nurses in this state;

(3) The existence of a medical education facility within or adjacent to a municipality helps promote the quality of health care in that municipality and is a significant contributor to the economic growth of such municipalities;

(4) It is in the best interests of the state to permit municipalities, as defined herein, to facilitate the creation of medical education schools within their jurisdiction or within jurisdictions adjacent to their jurisdiction; and

(5) It is in the best interests of the state to permit the creation of medical school authorities, created by one (1) or more municipalities, to provide facilities to promote the creation and development of medical education facilities within their jurisdiction.

(b) It is the purpose of this chapter to address these findings by providing for the establishment of authorities to plan, finance, construct, acquire, renovate, equip and enlarge educational and research facilities to be used for education of physicians, dentists, nurses and allied health professional.

(c) This chapter shall be liberally construed in conformity with its purpose.



§ 7-90-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" or "medical school authority" means any public corporation organized pursuant to this chapter;

(2) "Bio-medical research facility" means a facility that engages in the study of biological processes and diseases with the ultimate goal of developing effective treatments and cures;

(3) "Bonds" or "revenue bonds" means bonds, notes, interim certificates or other obligations of an authority issued pursuant to this chapter, or pursuant to any other law, as supplemented by, or in conjunction with, this chapter;

(4) "Cost," as applied to any project, means and includes the cost of acquisition or construction, the cost of labor, materials, and equipment, the cost of all lands, property rights, easements and franchises required; financing charges, interest and debt service prior to and during construction and up to one (1) year thereafter; costs of plans and specifications, services and estimates of costs and of revenues; costs of engineering and legal services; all expenses necessary or incident to determining the feasibility or practicability of such acquisitions or constructions; and administrative, legal and engineering expenses and such other expenses as may be necessary or incident to the acquisition or construction or the financing authorized in this chapter;

(5) "Dental school" means an educational facility created and operated as part of a program that grants the degree of doctor of dental surgery or doctor of dental medicine to the graduates of such educational facility;

(6) "Governing body" means the body in which the general legislative powers of a municipality are vested, and in the case of counties means the legislative body of any county;

(7) "Graduate medical education" means the period of didactic and clinical education in a medical specialty or subspecialty which follows the completion of a recognized undergraduate medical education and which prepares physicians for the independent practice of medicine in that specialty or subspecialty, also referred to as residency education;

(8) "Lessee" means a private nonprofit or public educational institution, which provides a medical education program;

(9) "Medical education program" means a program of study that is a biomedical research program, dental program, nursing program, medical program, including graduate medical education, or allied health program;

(10) "Medical school" means an educational facility created and operated as part of a program that grants the degree of doctor of medicine to the graduates of such educational facility or provides graduate medical education;

(11) "Municipality" means any county, metropolitan government or incorporated city or town in this state located in a county having a population of not less than ninety-one thousand eight hundred (91,800), according to the 2000 federal census or any subsequent federal census;

(12) "Project" means any facilities or group of facilities to be used for a medical school, dental school, biomedical research, graduate medical education, nursing degree programs, or allied health profession degree programs; and also includes, but is not limited to, roads, streets, utility services, such as water, sanitary sewer, electricity, gas and natural gas, and telecommunications that are constructed, leased, equipped, renovated or acquired as a supporting system or facility for any of the purposes set forth in this chapter; provided, that any such supporting system or facility is dedicated for public use and further provided that there is no medical education program granting the same degree as the proposed project in the same county at the time of issuance of any debt;

(13) "Revenues" of a project means all revenues derived from and on account of a project, directly or indirectly, and any revenues paid, contributed or pledged to an authority by the state or a municipality pursuant to law, agreement or otherwise;

(14) "State" means the state of Tennessee and, unless otherwise indicated by the context, any agency, authority, branch, bureau, commission, corporation, department or instrumentality of the state, now or hereafter existing; and

(15) "THEC" means the Tennessee higher education commission.



§ 7-90-104 - Filing application for permission to apply for medical school authority -- Filing a charter.

Any number of natural persons, not fewer than three (3), each of whom are duly qualified voters of the municipality, may file with the governing body of the municipality an application in writing seeking permission to apply for the incorporation of a medical school authority of such municipality. If the governing body, by appropriate resolution duly adopted, finds and determines that it is wise, expedient, necessary or advisable that the authority be formed, authorizes the persons making such application to proceed to form such authority and approves the form of corporate charter proposed to be used in organizing the authority, then the persons making such application shall execute, acknowledge and file a charter for the authority as provided in § 7-90-106. No authority may be formed unless such application has first been filed with the governing body of the municipality and the governing body has adopted a resolution as provided in this section.



§ 7-90-105 - Charter contents.

(a) The charter shall set forth:

(1) The names and residences of the applicants, together with a recital that each of them is a duly qualified voter in the municipality;

(2) The name of the authority, which shall contain the words "medical school authority";

(3) The location of the principal office of the authority;

(4) The number of directors of the authority, which shall be no fewer than seven (7);

(5) The period, which may be perpetual, for the duration of the authority;

(6) A provision addressing conflicts of interest of members of the boards of directors of the medical school authority;

(7) The purposes for which the authority is proposed to be organized;

(8) A statement that permission to organize the authority has been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of such resolution; and

(9) Any other matter that the applicants may choose to insert in the charter that is not inconsistent with this chapter or with the laws of the state.

(b) The charter shall be subscribed and acknowledged by each of the applicants as being in conformity with this section and § 7-90-104.



§ 7-90-106 - Filing of charter.

The secretary of state shall examine the charter and, if the secretary of state finds that the necessary information is contained in the charter and that the name is distinguishable from that of any other authority already in existence in this state, the secretary of state shall file the charter. Upon such filing, the charter shall be effective and the authority shall constitute a public corporation under the name set out in the charter.



§ 7-90-107 - Amendments to charter.

(a) The charter may, at any time and from time to time, be amended in a manner not inconsistent with § 7-90-105. Any such amendment shall be adopted in the manner set out in subsection (b).

(b) The board of directors of the authority shall file with the governing body of the municipality with which the application for the creation of the authority was filed an application in writing seeking permission to amend the charter, setting forth the proposed amendment to be made. If that governing body, by appropriate resolution, finds and determines that it is wise, expedient, necessary or advisable that the proposed amendment be made and authorizes the amendment to be made, approving the form of the proposed amendment, then the chair of the board of directors of the authority shall execute an instrument embodying the amendment, and shall file the amendment with the secretary of state. The secretary of state shall examine the proposed amendment and, if the secretary of state finds that the requirements of this section have been complied with, the secretary of state shall file the amendment. Upon such filing, the amendment shall be in effect.



§ 7-90-108 - Board of directors.

(a) (1) The authority shall have a board of directors in which all corporate powers of the authority shall be vested. The board shall consist of no fewer than seven (7) directors, all of whom shall be duly qualified voters of the municipality. A director shall serve without compensation, except that the authority may reimburse a director for actual expenses incurred in the performance of a director's duties. A director may not be an elected official or employee of the municipality. The directors shall have staggered terms.

(2) The initial board of directors shall be divided into three (3) groups containing substantially equal numbers. The initial term of the directors included in the first group shall be two (2) years; the initial term of the directors included in the second group shall be four (4) years; the initial term of the directors included in the third group shall be six (6) years. All subsequent terms of directors shall be six (6) years; provided, that if at the expiration of any term of office of any director a successor has not been appointed, the director whose term of office has expired shall continue to hold office until the director's successor is appointed.

(3) In the case of authorities created pursuant to the approval of two (2) or more municipalities acting jointly, as provided in § 7-90-119, the number of directors appointed by the governing body of each municipality shall be as nearly equal as practicable, and members appointed by one (1) municipality need not be approved by the other creating municipalities unless the charter of the authority provides otherwise.

(4) The governing body of the municipality shall appoint all directors. At the initial appointment, the governing body shall designate which directors serve an initial term of two (2), four (4) and six (6) years, respectively.

(5) If a vacancy occurs in the position of director, the vacancy shall be filled in the same manner as the original term for the remainder of the unexpired term.

(b) The directors shall meet and organize and shall elect one (1) of its members as chair, one (1) as vice chair, one (1) as secretary, and one (1) as treasurer, and such offices shall annually be filled in like manner. The duties of secretary and treasurer may be performed by the same director. In the event of the resignation or death of the chair, vice chair, secretary or treasurer, another member may be elected to fill the vacancy for the unexpired term of the chair, vice chair, secretary or treasurer.

(c) Meetings of the board of directors shall be open in accordance with title 8, chapter 44. Any action taken by the directors under this chapter may be authorized by resolution at any regular or special meeting. A majority of the board shall constitute a quorum for the transaction of business. The concurring vote of a majority of the directors voting at a meeting at which a quorum is present shall be necessary for the exercise of any of the powers granted by this chapter.



§ 7-90-109 - Organization -- Powers of the authority.

Each medical school authority created pursuant to this chapter shall be a public nonprofit corporation and a public instrumentality of the municipality with respect to which the authority is organized. The authority shall have the following powers, together with all powers incidental to the following powers or necessary for the performance of those powers, to:

(1) Have succession by its corporate name for the period specified in the charter, unless sooner dissolved as provided in § 7-90-118;

(2) Sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Have and use a corporate seal and alter the seal at pleasure;

(4) Acquire, whether by purchase, construction, exchange, gift, lease, or otherwise, and design, plan, site, improve, repair, extend, equip, furnish, operate and maintain one (1) or more projects, which projects shall be within at least one (1) of the municipalities with respect to which the authority shall have been created, including all real and personal properties that the board of directors of the authority may deem necessary in connection with the projects and regardless of whether or not any such projects shall then be in existence, and including the power to demolish such existing structures as may be on sites acquired when such structures are not needed for the project;

(5) Operate, maintain, manage, and enter into contracts for the operation, maintenance and management of any project undertaken, and to make rules and regulations with regard to such operation, maintenance and management. Without limiting the forgoing, any authority may enter into a contract for the management of any project upon the same terms as a municipality would be permitted to enter into an operating agreement under title 6 for a public works project; provided, however, that in no event shall any of the net earnings from a project financed with bonds secured by the full faith and credit of a municipality inure to the benefit of a private entity and provided further that such manager is a public or private non-profit educational institution;

(6) Employ, contract with, fix the compensation of, and discharge engineering, architectural, legal, financial and other professional experts, consultants, agents and employees as may be necessary to carry out the purposes of this chapter and to provide for the proper construction, operation and maintenance of any project;

(7) Lease, rent and contract for the operation of all or any part of any project, and charge and collect rent for the project and terminate any such lease upon the failure of the lessee to comply with any of the obligations of the lease; and include in or exclude from any such lease provisions that the lessee shall have the option to renew the term of the lease for such period or periods and at such rent as shall be determined by the board of directors;

(8) Lease such space in a project as from time to time may not be needed for related purposes to any other person, corporation, partnership or association for such purposes as the board of directors may determine are in the best interest of the authority or will help facilitate the purposes for which the authority was created, and upon such terms and in such manner as the board may determine;

(9) Fix and collect fees and charges for the use of any and all of the projects of the authority;

(10) Make contracts, including without limitation contracts with lessees and service providers;

(11) Sell, exchange, donate, and convey any or all of its properties, whenever the board of directors shall find any such action to be in furtherance of the purposes for which the authority was organized;

(12) Procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employer's liability, against any act of any member, officer or employee of the authority in the performance of the duties of such person's office or employment or any other insurable risk, as the board of directors, in its discretion, may deem necessary;

(13) Accept donations, contributions, revenues, capital grants or gifts from any individuals, associations, public or private corporations, and municipalities, the state or the United States, or any agency or instrumentality of the state or the United States, for or in aid of any of the purposes of this chapter and enter into agreements in connection with the donations, contributions, revenues, capital grants or gifts;

(14) Obtain such licenses, permits, approvals and accreditations as the authority deems necessary in connection with any project;

(15) Borrow money from time to time and, in evidence of any obligation incurred, issue and sell its bonds in accordance with this chapter, in such form and upon such terms as its board of directors may determine and as approved by the governing body of the creating municipality, payable out of any revenues of the authority, including grants or contributions or other revenues specifically provided to the authority, for the purpose of financing the cost of any project; refund and refinance, from time to time, bonds so issued and sold, as often as may be deemed to be advantageous by the board of directors; and, pending the issuance of its bonds for the purposes in this chapter authorized, issue its interim certificates or notes or other temporary obligations;

(16) Mortgage and pledge as security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection with the bonds, any or all of the projects or any part or parts of the projects, whether then owned or thereafter acquired; and

(17) Exercise all powers expressly given in its charter and establish bylaws and make all rules and regulations not inconsistent with the charter or this chapter, deemed expedient for the management of the affairs of the authority.



§ 7-90-110 - Audit.

(a) The board of directors of each authority shall cause an annual audit to be made of the books and records of its authority. The comptroller of the treasury, through the department of audit shall be responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller of the treasury.

(b) Such audits shall be prepared by certified public accountants or by the department of audit. In the event the governing body of the authority shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant, or direct the department of audit, to prepare the audit, the cost of such audit to be paid by the authority.

(c) Each authority shall prepare an annual report of its business affairs and transactions. A copy of such report shall be filed with the municipality granting permission to the authority to organize.



§ 7-90-111 - Donations of services and property -- Reversion of property to donor.

(a) For the purpose of aiding and cooperating with an authority, the municipality authorizing such authority may assign or loan any of its employees, including its engineering staff and facilities, and may provide necessary office space, equipment, and other facilities for the use of such authority, as the governing body of such municipality shall approve.

(b) The governing body of such municipality may make donations of property, real or personal, or cash grants to the authority, in such amount or amounts as it may deem proper and appropriate in aiding the authority to accomplish its purpose; provided that such donations or cash grants shall only be used to fund a project and shall not be otherwise used to fund the operating expenses of the medical education program.

(c) Any municipality creating an authority may convey real property or personal property to the authority and may include a provision in such conveyance for the reversion of such property to the transferor at such time as all revenue bonds or other obligations of the authority incident to the real property so conveyed shall have been paid in full, and any authority created pursuant to this chapter is authorized to accept such a conveyance.



§ 7-90-112 - Bonds of authority.

(a) The authority shall have power and is authorized to issue its bonds in order to finance:

(1) The costs of any project;

(2) The payment of the costs of issuance of such bonds, including underwriter's discount, financial advisory fee, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement, and legal, accounting, fiscal and other similar expenses;

(3) Reimbursement of the authority for moneys previously spent by the authority for any of the foregoing purposes; and

(4) The establishment of reasonable reserves for the payment of debt service on such bonds, for repair and replacement of any project, or for such other purposes as the board shall deem necessary and proper in connection with the issuance of any bonds and operation of any project for the benefit of which the financing is being undertaken.

(b) (1) The authority shall have the power and is hereby authorized to issue its bonds to refund and refinance outstanding bonds of the authority heretofore or hereafter issued or lawfully assumed by the authority. The proceeds of the sale of the bonds may be applied to:

(A) The payment of the principal amount of the bonds being refunded and refinanced;

(B) The payment of the redemption or tender premium thereon, if any;

(C) The payment of unpaid interest on the bonds being refunded, including interest in arrears, for the payment of which sufficient funds are not available, to the date of delivery or exchange of the refunding bonds;

(D) The payment of fees or other charges incident to the termination of any interest rate hedging agreements, liquidity or credit facilities, or other agreements related to the bonds being refunded and refinanced;

(E) The payment of interest on the bonds being refunded and refinanced from the date of delivery of the refunding bonds to maturity or to, and including, the first or any subsequent available redemption date or dates on which the bonds being refunded may be called for redemption;

(F) The payment of the costs of issuance of the refunding bonds, including underwriter's discount, financial advisory fee, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement, and legal, accounting, fiscal and other similar expenses, and the costs of refunding the outstanding bonds, including the costs of establishing an escrow for the retirement of the outstanding bonds, trustee and escrow agent fees in connection with any escrow, and accounting, legal and other professional fees in connection therewith; and

(G) The establishment of reserves for the purposes set forth in subdivision (a)(4).

(2) Refunding bonds may be issued to refinance and refund more than one (1) issue of outstanding bonds, notwithstanding that such outstanding bonds may have been issued at different times. Refunding bonds may be issued jointly with other refunding bonds or other bonds of the authority. The principal proceeds from the sale of refunding bonds may be applied either to the immediate payment and retirement of the bonds being refunded or, to the extent not required for the immediate payment of the bonds being refunded, to the deposit in escrow with a bank or trust company to provide for the payment and retirement at a later date of the bonds being refunded.

(c) No bonds shall be issued hereunder unless authorized to be issued or assumed by resolution of the board of directors of the authority, and approved by resolution of the governing body of the municipality. Bonds authorized to be issued hereunder may be issued in one (1) or more series, may bear such date or dates, mature at such time or times, not exceeding forty (40) years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide. Bonds may be issued at competitive or negotiated sale for such price or prices as the board of directors, or its designee, shall determine. The authority may enter into such agreements in connection with the issuance of any bonds as its board of directors may approve, including without limitation agreements related to municipal bond insurance, credit or liquidity facility agreements, remarketing agreements and bond purchase agreements.

(d) Bonds may be repurchased by the authority out of any available funds at such price as the board of directors shall determine, and all bonds so repurchased shall be cancelled or held as an investment of the authority as the board may determine.

(e) Pending the preparation or execution of definitive bonds, interim receipts or certificates or temporary bonds may be delivered to the purchasers of bonds.

(f) (1) With respect to all or any portion of any issue of bonds issued hereunder, at any time during the term of the bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this subsection (f) are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in § 9-21-130, the authority, by resolution of the board of directors and upon approval by resolution of the governing body of the municipality, may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the board of directors may determine, including, without limitation, provisions permitting the authority to pay to, or receive from, any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement.

(2) The authority may enter into an agreement to sell bonds, other than its refunding bonds, under this chapter providing for delivery of its bonds on a date greater than ninety (90) days and not greater than five (5) years or such greater period of time if approved by the comptroller of the treasury or the comptroller's designee, from the date of execution of such agreement or to sell its refunding bonds providing for delivery thereof on a date greater than ninety (90) days from the date of execution of the agreement and not greater than the first optional redemption date on which the bonds being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the agreement or contract of the authority to sell its bonds as authorized in this subsection (f) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with § 9-21-130. Agreements to sell bonds and refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement do not require a report of the comptroller of the treasury or the comptroller's designee.

(3) Prior to the adoption by the board of a resolution authorizing a contract or agreement described in subdivision (f)(1) or (f)(2), a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that such contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines, rules or regulations and shall report thereon to the authority. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury shall fail to report within the fifteen-day period, then the authority may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that such contract or agreement is not in compliance with the guidelines, rules or regulations, then the authority is not authorized to enter into such contract or agreement. The guidelines, rules or regulations shall provide for an appeal process upon a determination of noncompliance.

(4) When entering into any contracts or agreements facilitating the issuance and sale of bonds, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, and agreements with the purchaser of the bonds, evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the authority may agree in the written contract or agreement that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over the authority shall lie solely in the courts of the county in which the municipality forming the authority is located.

(g) (1) Except as provided in § 7-90-114, all bonds issued by the authority shall be payable solely out of the revenues from any projects, or of any portion of projects owned, operated or leased to or from the authority, as may be designated by the board of directors of the authority.

(2) The principal of and interest on any bonds issued by the authority shall be secured, as may be designated by the board of directors of the authority, by a pledge of revenues and receipts of the authority described in subdivision (g)(1), by a pledge of the authority's rights under agreements, leases and other contracts, or by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived. The proceedings under which the bonds are authorized to be issued and any such pledge agreement or mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered by the bonds, the fixing and collection of rents for any portions of projects leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this chapter. Each pledge, agreement, or mortgage or deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, or mortgage or deed of trust were made shall have been fully paid. In the event of default in such payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage or deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage or deed of trust, or any one (1) or more of such remedies.

(h) The authority may issue interim certificates, bond anticipation notes or other temporary obligations pending the issuance of its revenue bonds, which such temporary obligations shall be payable out of revenues and receipts of the authority in like manner as such revenue bonds and shall be retired from the proceeds of such bonds upon the issuance of the revenue bonds, and shall be in such form and contain such terms, conditions and provisions consistent with this chapter as the board of directors may determine.

(i) Bonds and notes of the authority shall be executed in the name of the authority by such officers of the authority and in such manner as the board of directors may direct, and shall be sealed with the corporate seal of the authority. If so provided in the proceedings authorizing the bonds, the facsimile signature of any of the officers executing such bonds and a facsimile of the corporate seal of the authority may appear on the bonds in lieu of the manual signature of such officer and the manual impress of such seal.

(j) Any bonds and notes of the authority may be sold at public or private sale, for such price and in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance of the bonds.



§ 7-90-113 - Exemption from taxation.

The authority is hereby declared to be performing a public function in behalf of the municipality with respect to which it is organized and to be a public instrumentality of such municipality. Accordingly, the authority and all properties at any time owned by it and the income from the properties and all bonds issued by the authority and the income from the bonds, shall be exempt from all taxation in the state. Also, for purposes of the Tennessee Securities Act of 1980, compiled in title 48, chapter 1, part 1, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state.



§ 7-90-114 - Nonliability of municipality -- Pledge by municipality of full faith and credit and unlimited taxing power.

(a) Except to the extent of any revenues that may be specifically allocated, transferred, contributed or pledged by a municipality in accordance with this chapter and except as provided in subsection (b), no municipality shall in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever.

(b) (1) Following compliance by the authority with § 7-90-123 and after complying with the resolution, notice, and election provisions found in title 9, chapter 21, with such reasonable provisions as are necessary to reflect that the bonds are not being issued directly by the municipality, the governing body of a municipality or municipalities with respect to which the authority has been created may, by resolution, pledge the full faith and credit and unlimited taxing power of the municipality to the payment of the principal or premium, if any, and interest on bonds of an authority, the purchase price of any such bonds subject to optional or mandatory tender for purchase, or the reimbursement or repayment to any bank or financial institution under any agreement providing for any draw, borrowing, advance or payment to be made for the payment of such principal, premium, interest or purchase price or the payment of amounts payable under any interest rate exchange agreement.

(2) Prior to any meeting where such pledge will be considered by the governing body of the municipality, a notice shall be published at least five (5) days in advance of such meeting in a newspaper of general circulation within the municipality, describing the matter to be considered and containing an estimate of the dollar amount of any contingent liability proposed to be undertaken by the municipality.

(3) In the event of any such pledge of the full faith and credit and unlimited taxing power of the municipality, any holder or holders of the bonds, including a trustee or trustees for holders of such bonds, any financial institution providing any agreement on the payment of principal, premium, interest, purchase price on such bonds or any party to any interest rate exchange agreement with respect to such bonds shall have the right, in addition to all other rights, by mandamus or other suit, action, or proceeding in any court of competent jurisdiction, to enforce such person's rights against the municipality so pledging, and the governing body of such municipality and any officer, agent, or employee of such municipality, including, but not limited to, the right to require the municipality and governing body and any proper officer, agent, or employee of the municipality to assess, levy, and collect taxes and other revenues and charges adequate to carry out any agreement as to, or pledge of, such taxes, revenues, and charges. The taxes authorized to be pledged in this subdivision (b)(3) shall be levied without limit as to rate or amount upon all taxable property within the municipality, and all such taxes to be levied are hereby declared to have been levied for county and corporation purposes, respectively, within the meaning of the Constitution of Tennessee, Article II, § 29.



§ 7-90-115 - Powers of municipalities to aid or assist authorities.

(a) Any municipality is authorized to aid or otherwise provide assistance to an authority created pursuant to this chapter by such municipality, including entering into leases of projects, or parts of projects with an authority, for such term or terms and upon such conditions as may be determined by the governing body of such municipality, notwithstanding and without regard to the restrictions, prohibitions, or requirements of any other law, whether public or private, or granting, contributing or pledging revenues of the municipality to or for the benefit of the authority derived from any source.

(b) The governing body of any municipality, by resolution, may designate the authority to be the recipient of funds of the state or the municipality, when such funds are allocated or directed for use in connection with the construction, improvement, financing or operation of facilities. The municipality may take such actions as may be necessary to cause any such funds to be paid to the authority, and the municipality and the authority may enter into any and all agreements as may be necessary to provide for the payment of the authority's bonds out of such funds, as described in § 7-90-112(g).

(c) The governing body of any municipality, by resolution, may cause any departments, instrumentalities or organizations formed by the municipality to be joined with and into the authority, and may take such steps as may be necessary to cause the assets, liabilities and operations of any such organizations to be transferred to the authority.



§ 7-90-116 - Execution of leases, contracts, deeds, instruments in writing.

Except as otherwise provided in this chapter, all leases, contracts, deeds of conveyance, or instruments in writing executed by the authority, shall be executed in the name of the authority by the chair or secretary of the authority, or by such other officers as the board of directors, by resolution, may direct, and the seal of the authority may be affixed to such instruments.



§ 7-90-117 - Nonprofit corporation -- Disposition of earnings.

The authority shall be a public nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors shall determine that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of the authority, including reserves for the expenses, bonds and other obligations; any net earnings of the authority thereafter accruing may be used to provide a reserve for depreciation of any project or projects undertaken by such authority, in an amount determined by the board of directors to be necessary and reasonable, and net earnings available thereafter shall be paid to the municipality with respect to which the authority was organized; provided, that nothing contained in this section shall prevent the board of directors from transferring all or any part of its properties in accordance with the terms of any lease entered into by the authority; provided further, that in no event shall such transfer inure to the benefit of a private entity.



§ 7-90-118 - Completion of corporate purpose -- Dissolution.

If the board of directors of an authority or the governing body of the creating municipality by resolution determines that the purposes for which the authority was formed have been substantially accomplished and all bonds theretofore issued and all obligations theretofore incurred by the authority have been fully paid, then the members of the board of directors or the executive officers of the municipality, as the case may be, shall thereupon execute and file for record in the office of the secretary of state a certificate of dissolution, reciting such facts and declaring the authority to be dissolved. Such certificate of dissolution shall be executed under the seal of the authority. Upon the filing of such certificate of dissolution, the authority shall stand dissolved; the title to all funds and properties owned by it at the time of such dissolution shall vest in the municipality with respect to which the authority was organized, and possession of such funds and properties shall forthwith be delivered to such municipality.



§ 7-90-119 - Joint operation.

(a) The powers conferred upon authorities created under this chapter may be exercised by two (2) or more such authorities acting jointly.

(b) Two (2) or more municipalities may, by acting jointly, incorporate a medical school authority to effectuate the purposes of this chapter. When two (2) or more municipalities incorporate such an authority, each and every requisite pertaining to the application for incorporation, qualification of applicants, charter and amendment of charter shall, as nearly as may be practicable, be incumbent in like manner upon each municipality joining in the creation of such authority.



§ 7-90-120 - Acquisition of project sites.

Any municipality may acquire a project site by gift, purchase or lease, or exercise of the power of eminent domain, and may transfer any project site to an authority by sale, lease or gift. Such transfer may be authorized by a resolution of the governing body of the municipality without submission of the question to the voters, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.



§ 7-90-121 - Construction of chapter -- Powers not restricted.

This chapter shall not be construed as a restriction or limitation upon any powers that an authority, as a public corporation, might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice or approval shall be required for the organization of the authority or the issuance of any bonds or any instrument as security for the bonds, except as provided in this chapter, any other law to the contrary notwithstanding; provided, that nothing in this chapter shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power over properties of the authority of any official or agency of the state and its governmental subdivisions that may be otherwise provided by law. Projects may be acquired, purchased, constructed, reconstructed, improved, bettered and extended, and bonds may be issued under this chapter for such purposes, notwithstanding that any other general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.



§ 7-90-122 - Approval for public funding.

(a) (1) (A) No state or local funds shall be expended by or on behalf of a medical school authority for a proposed project under this chapter nor shall bonds be issued by the state or bonds be guaranteed under § 7-90-114(b) on behalf of such project unless THEC, upon review of the proposed medical education program, specifically approves the program for public funding. The program shall not be approved for public funding unless THEC finds that such program is consistent with the purposes of this chapter, as expressed by the general assembly in § 7-90-102. In considering the program for such approval, THEC shall evaluate whether:

(i) The medical education program conflicts with the master plan for public higher education developed pursuant to § 49-7-202(c)(1);

(ii) The medical education program is unnecessarily duplicative of other programs offered within the region of Tennessee for which the project is proposed;

(iii) There are sufficient potential students in the region or who would be attracted to the region to justify and maintain the operation of the medical education program;

(iv) The market demand for potential graduates of the medical education program is sufficient to support the number of graduates produced; and

(v) The resources available in the region can sustain the medical education program.

(B) In making its decision, THEC may also consider other criteria found in § 7-90-123(a) and information developed by the feasibility study required by § 7-90-123.

(2) THEC approval is not required under this subsection (a), if the proposed project and medical education program will be funded exclusively with nonpublic funding and without the issuance of state bonds. A determination that THEC approval under this subsection (a) is not required shall not affect the requirements of § 7-90-123.

(3) THEC shall have the authority to contract with another entity to perform the evaluation required by this part, the cost of which shall be the sole responsibility of the authority or the municipality or municipalities creating the authority.

(4) The authority shall have a right to appeal THEC's action made pursuant to this section to the chancery court of Davidson County. Any such appeal shall be heard by the court de novo.

(b) The comptroller of the treasury or the comptroller's designee shall not approve a state bond issue under § 7-90-112(f) until the comptroller or the comptroller's designee has received and examined the approval of the associated medical education program by THEC pursuant to subsection (a).

(c) All state funds to be expended for a project of a medical school authority shall be specifically appropriated by reference to such project in the general appropriations act and such funds shall only be expended in accordance with the provisions of such act.



§ 7-90-123 - Approval of project.

(a) Notwithstanding any language in this chapter to the contrary, subsequent to initiation by an authority of a project or prior to acting upon any inducement or commitment related to such proposed project, the authority shall, with respect to each proposed project, make an application to THEC for THEC approval of the project and any debt issuance following THEC's review of a feasibility study relative to the need for the proposed medical education program described in the application and, if debt is to be issued, the capacity of the proposed project and the associated medical education program to pay the principal, interest and costs of issuance of any debt to be incurred. THEC shall develop a policy specifying any information, documents or data that will be required in making an application required by this section, which shall include, but not be limited to:

(1) The type of medical education program that will be offered, to include the specific degree or degrees to be awarded;

(2) The anticipated number of students to be served by the proposed project for each degree being offered;

(3) Conceptual plans and cost estimates related to the facility to house the proposed medical education program;

(4) A copy of any known feasibility study or studies related to the proposed project;

(5) Information to ensure that the medical education program will not negatively impact an existing institution in the state or region of the same or similar type or with the same or similar mission;

(6) A copy of the business plan for operation of the medical education program;

(7) Assurances that such institution will seek and attain appropriate programmatic and institutional accreditations;

(8) A detailed description of how the proposed medical education program fits into the state's higher education master plan along with any relevant supporting information and documentation pertaining to the project; and

(9) Information pertaining to the proposed fiscal operations of the proposed program, and the proposed structure and terms of the financing.

(b) THEC shall have the authority to contract with another entity to perform the feasibility study required by this part, the cost of which, including the reasonable costs of THEC, shall be the responsibility of the authority.

(c) A copy of the information specified in subsection (a) with respect to the feasibility study shall be furnished to the comptroller of the treasury which shall furnish to the authority, THEC and any municipality granting a pledge of revenues or full faith and credit, written comments on the structure of the proposed debt financing and, if the comptroller of the treasury desires to do so, comments on the capacity of the proposed project to pay the debt service. The reasonable costs of the comptroller of the treasury in reviewing and analyzing the information furnished to the comptroller and in preparing comments thereon shall be the responsibility of the authority.

(d) The authority may not approve the project, or the issuance of debt in connection therewith, unless and until the authority receives written approval of THEC following THEC's receipt and review of a written feasibility study performed pursuant to this section which finds that the project is consistent with the state's higher education master plan and, if debt is to be issued, that the proposed project has the capacity to pay the principal, interest and costs of issuance of the debt to be incurred and which finds feasibility in compliance with the factors in subsection (a).



§ 7-90-124 - Project subject to capital outlay priority policies of higher education governing board.

Notwithstanding any other language in this chapter to the contrary, if the proposed project includes a medical education program affiliated with a public institution of higher learning, then such project shall be subject to the capital outlay priority policies of the respective higher education governing board with respect to such public institution and also such policies of THEC.












Title 8 - Public Officers And Employees

Chapter 1 - Governor

Part 1 - General Provisions

§ 8-1-101 - Date governor's oath of office taken.

The governor shall take the oath of office on the first Saturday following the fourteenth day of January next following the governor's election, after the commencement of the organizational session of the general assembly as established by article II, § 8 of the Constitution of Tennessee.



§ 8-1-102 - Compensation.

The salary of the governor shall be the same as the chief justice of the supreme court payable, in equal monthly installments out of the state treasury on warrant, which compensation shall be in full for services as governor. The salary shall not include upkeep on the governor's residence or such necessary traveling expenses as the governor may incur on behalf of the state. No fees of any kind or character shall attach to the office of governor or in relation to the operation of the office.



§ 8-1-103 - Private secretary.

There shall be a private secretary to the governor who shall be appointed by the governor and shall be a resident and citizen of Tennessee.



§ 8-1-105 - Administrative assistants to governor.

The governor is empowered to appoint two (2) persons to be known as administrative assistants, to aid the governor in the performance of additional duties of the office. These administrative assistants shall hold office at the pleasure of the governor and perform such duties as may be delegated to them by executive order of the governor or otherwise. An administrative assistant may also be the head of a department of the state government; provided, that the administrative assistant's total salary shall be fixed commensurate with the services rendered.



§ 8-1-106 - Contingent expenses of executive department.

The following contingent expenses of the executive department shall be a charge upon the state treasury:

(1) Such sums of money as may be necessary to defray the expenses attendant on exchanging laws and documents with the several states of the union;

(2) Such sums of money as may be necessary to provide stationery for the governor's and secretary's offices, and postage and expressage on public letters and documents;

(3) An amount to pay for cleaning the public arms of the state and keeping them in good serviceable order; and

(4) Such sums of money as may be requisite to defray the expenses of all messengers and messages which it may be necessary for the governor to dispatch.



§ 8-1-107 - Succession to office.

Whenever a vacancy exists in the office of governor from death, resignation or other cause, creating a vacancy therein, and there is no speaker of the senate nor speaker of the house at such time, then and in that event the secretary of state shall become governor, and in case of the death or resignation of the secretary of state, then the comptroller of the treasury shall become governor.



§ 8-1-108 - Power to forbid starting of fires during drought.

(a) During periods of extreme drought in this state, or in any area of the state, the governor is hereby authorized and empowered to issue proclamations forbidding the starting of any open air and unconfined fire on or near woodlands where dangerous fire hazards exist during the period of such drought.

(b) If the governor issues a proclamation pursuant to this section, anyone igniting an open air or unconfined fire in violation of the proclamation commits a Class A misdemeanor.



§ 8-1-109 - Governor to sign certain documents -- Power of attorney for purpose of affixing governor's signature.

(a) The governor shall personally affix the governor's signature to bills, joint resolutions, executive orders or veto messages, and to reprieves, pardons and commutations.

(b) (1) In the event the governor is physically incapacitated due to health or is out of the state on official business and is unable to sign those items enumerated in subsection (a), the governor may authorize a power of attorney to an individual for a specified period of time for the purpose of affixing the governor's signature to such items.

(2) If the governor is physically incapacitated due to health and unable to sign such items, the power of attorney shall be accompanied by a physician's affidavit that the governor is physically incapacitated due to health and is unable to personally sign such items.

(3) The power of attorney shall only be for the affixing of the governor's signature and not for the decision of approval or nonapproval of such items. It is the express intent of this section that the governor may delegate only the affixing of the governor's signature and not the decision of approval or nonapproval of such items.



§ 8-1-110 - Criminal justice agency statistics.

(a) Notwithstanding any other provision of the law to the contrary, the governor may designate an agency to coordinate the gathering, analysis and dissemination of state and local criminal justice agency statistics for the purpose of providing the governor, general assembly, and state and local criminal justice agencies with relevant and timely criminal justice data and information.

(b) As used in this section, "criminal justice agency" includes all state, county and municipal law enforcement agencies, the office of attorney general and reporter, the offices of the district attorneys general, the offices of municipal prosecutors, all state and local courts, all state, county and municipal correctional agencies, and all state and local agencies or entities charged by law with the responsibility of reviewing or monitoring any or all aspects of the criminal justice system.



§ 8-1-111 - Appointment of senior citizens and racial minorities to governing or advisory entities of the executive branch.

In appointing citizens to serve on boards, commissions, committees, and other governing or advisory entities of the executive branch of state government, the governor shall strive to ensure that at least one (1) such citizen serving on each such board, commission, committee, or other governing or advisory entity is sixty (60) years of age or older and that at least one (1) such citizen serving on each such board, commission, committee, or other governing or advisory entity is a member of a racial minority.






Part 2 - Transition Act Of 1970

§ 8-1-201 - Short title.

This part shall be known and may be cited as the "Transition Act of 1970."



§ 8-1-202 - Governor-elect -- Office facilities and staff.

The governor-elect, in order to facilitate the transition period between administrations, shall be provided, at the expense of the state, office space, appropriate furniture and three (3) secretaries in Nashville for the governor-elect and the members of the governor-elect's staff between the date of the election and the date on which the governor-elect assumes office.



§ 8-1-203 - Interim office space -- Appointees of cabinet level rank.

Any state official of cabinet level rank appointed by a governor-elect between the date of election and the date on which the governor-elect assumes office shall, upon request of the governor-elect to the then incumbent governor, accompanied by notification of the appointment, be provided with suitable office space and equipment and secretarial help in or as near as possible to the administrative offices of the department or staff division which the person has been appointed to head. Only if no suitable space is available in existing state facilities shall space be secured and provided in other places.



§ 8-1-204 - Immediate past governor -- Office space.

For a period of thirty (30) days following the inauguration of a governor who is not thereby serving a successive term in office, the immediate past governor shall be provided with suitable office space and equipment and one (1) secretary in Nashville, to enable such past governor to handle any correspondence or other personal matters not concluded at the time such past governor leaves office.









Chapter 2 - Lieutenant Governor

§ 8-2-101 - Office created -- Succession to governorship.

There is hereby created the state office of lieutenant governor. The person holding the office of lieutenant governor shall be next in succession to the office of governor.



§ 8-2-102 - Speaker of senate to be lieutenant governor.

As provided by the Constitution of Tennessee, the speaker of the senate shall in all cases be the lieutenant governor and entitled to exercise the powers and duties appertaining to that office and to enjoy and use the title "Lieutenant Governor of the State of Tennessee." The office of lieutenant governor provided for in this chapter shall constitute a separate office from that of speaker of the senate and any person holding such office shall do so until a successor is elected and qualified, such official being hereby declared to be a civil officer subject to article VII, § 5 of the Constitution of Tennessee as to term of office.






Chapter 3 - Secretary of State

Part 1 - General Provisions

§ 8-3-101 - Election -- Term of office.

A secretary of state shall be elected by joint vote of the general assembly, and commissioned for a term of four (4) years.



§ 8-3-103 - Oath of office.

The secretary of state shall also take an oath to support the Constitutions of Tennessee and of the United States, and an oath that such person will faithfully execute the duties of the office.



§ 8-3-104 - Duties.

It is the duty of the secretary of state to:

(1) Keep the secretary of state's office at the seat of government;

(2) Keep a fair register of all the official acts and proceedings of the government;

(3) Lay the same, when required, and all papers, minutes, and vouchers relating thereto, before the general assembly at each session;

(4) Cause the original acts and resolutions of the general assembly, that are enrolled and filed in the secretary of state's office, to be bound together, and preserved in that form in such office;

(5) Make out and deliver to the printer, for publication, attested copies thereof as soon after receiving them as conveniently may be, and collate the printed copies with the originals; provided, that resolutions of the general assembly shall be published in accordance with the provisions of title 12, chapters 5 and 6;

(6) Receive and safely keep all official bonds directed by law to be lodged in the secretary of state's office, record the same in books for that purpose, give attested copies thereof agreeably to law, and lay such bonds and such record before the general assembly when required;

(7) Issue a summons, under the secretary of state's hand and the seal of the state, to each public officer who is required by law to enter into bond payable to the state of Tennessee for the performance of official duty, and who has failed and neglected to forward the same, as required by law, commanding such officer to deposit such bond in the office of the secretary of state;

(8) Make out all commissions to be issued by the governor and, when signed by the governor but not before, affix to them the seal of the state;

(9) Affix the seal of the state to any other instrument or act when authorized by the governor, but not otherwise;

(10) Give to any person requiring the same, and paying lawful fees, an attested copy of any act, record, or paper in the secretary of state's office, except papers relating immediately to the executive department, and, in the governor's judgment, requiring secrecy;

(11) Examine and adjust any account presented against the secretary of state's office for freight, storage, and other necessary charges on books and documents transmitted from other states of the union for the use of this state, and certify the same to be just and true, as adjusted;

(12) Record in the secretary of state's office titles to the state;

(13) Preserve carefully in the secretary of state's office all copies of the records of the boundaries of civil districts forwarded to the secretary of state by the county clerks;

(14) Furnish the commissioner of revenue on the first day of each month a list of all new corporations that have been licensed or authorized to operate in this state during the preceding month; and

(15) Furnish the commissioner of revenue on the first day of each month a list of all corporations that have surrendered their charters or have ceased to do business in this state during the preceding month.



§ 8-3-105 - Office of assistant secretary -- Appointment.

(a) There is created the office of assistant secretary of state who shall serve as secretary of state during any emergency when the regular secretary of state is disabled or disqualified from performing the duties of the office.

(b) If the general assembly is not in session when such emergency exists, the governor shall appoint such assistant secretary of state to serve until the general assembly convenes, at which time the general assembly shall elect the assistant in the event the emergency then continues. If the general assembly is in session when the emergency commences, the assistant secretary of state shall be elected by the joint vote of the general assembly.



§ 8-3-106 - Acting during emergency.

(a) In no event shall the person appointed as assistant secretary of state serve as such except during the existence of the emergency, and the governor shall determine when such emergency exists and when it terminates and shall so declare.

(b) The action of the governor in declaring the existence of an emergency shall be subject to review by writ of certiorari.



§ 8-3-107 - Powers and duties of assistant secretary.

Such person appointed or elected as assistant secretary of state shall possess all the qualifications required of the secretary of state and shall file such bond as is required to be filed by the secretary of state under the statutes, and shall take the oath of office prescribed by statute for the secretary of state, and shall serve only during the continuance of the emergency as determined by the governor and shall be paid such compensation as the governor may fix, but in no event shall the compensation so fixed exceed that prescribed by law for the duly elected secretary of state.



§ 8-3-108 - Donations for publication of the Tennessee Blue Book.

(a) The secretary of state is authorized to accept donations from persons, political subdivisions, foundations, corporations, firms or any other business entity for the express purpose of publishing the Tennessee Blue Book. The secretary of state shall control all aspects of the publication and distribution of the book, including, but not limited to, complete editorial control, quantity published and distribution. No benefactor shall have authority to interfere with any aspect of development, publication, quantity published or distribution of the book.

(b) The secretary of state will determine the amount of money needed to publish the quantity desired and shall have the sole authority to select the benefactor or benefactors. The funds received shall be used for the publication and distribution of the book. Such funds shall not revert to the general fund but shall be carried forward to the next fiscal year and remain available to the secretary of state until expended for the publications and distribution of future editions. None of these funds shall be used for the payment of employees' salaries.

(c) Acknowledgement of the chosen benefactors shall be included in the preface of the book. An appropriate acknowledgement shall be given based on the generosity of the benefactor. Acknowledgement shall be in the form of a letter from the secretary of state acknowledging the gift in a separate listing in the preface of the book. Notwithstanding any provisions of the law to the contrary, a benefactor shall have the first option of being chosen as the benefactor or benefactors of the next edition of the Tennessee Blue Book.

(d) The secretary of state shall maintain a list of all benefactors that shall include names, addresses and the amount of the benefactor's donation. Such a list shall be open and available to public inspection.






Part 2 - Ascertaining Action on Local or Private Acts

§ 8-3-201 - Private or local acts -- Transmission to local body or agency for approval.

It is the duty of the secretary of state to send promptly by registered or certified mail, with return receipt requested, a certified copy of every act which requires a notification of the secretary of state pursuant to § 8-3-205 passed by the general assembly, which is private or local in form or effect, to the presiding officer of the body having jurisdiction to approve or disapprove the act if, in the effective date, the act provides for such action by the local legislative body, or to the chair of the county election commission if, in the effective date, the act provides for approval or disapproval in an election. The secretary of state, in a separate communication with each such act, shall call attention to the time limit for local action, either as provided in the act itself or as provided in § 8-3-202.



§ 8-3-202 - Certification of result of local action -- Deadline for action.

If any act which requires a notification of the secretary of state pursuant to § 8-3-205 provides a deadline for local approval or disapproval, within thirty (30) days after approval or disapproval it shall be the duty of the presiding officer of the local legislative body or the chair of the county election commission, as the case may be, to certify to the secretary of state whether the act was approved or disapproved. If any act which requires a notification of the secretary of state pursuant to § 8-3-205 does not specify such a deadline, a failure to approve by December 1 of the year the act was passed shall render it null and void and of no effect whatsoever.



§ 8-3-203 - Secretary of state to ascertain result of local action on private or local act.

It is the duty of the secretary of state to ascertain whether local action has been taken on all acts which are private or local in form or effect which requires a notification of the secretary of state pursuant to § 8-3-205. When a certificate of local action taken has not been received within the time limit specified in such act, the secretary of state shall take steps to find out whether any action has been taken and to obtain the necessary certificate, including the sending of a courier to examine local records and to procure a certificate if all other measures fail.



§ 8-3-204 - Local action on private or local act to be indicated in published acts.

The secretary of state shall indicate, in the published volumes of private acts, what action has been taken on every act which is private or local in form or effect which requires a notification of the secretary of state pursuant to § 8-3-205. If the deadline for local action, either as fixed in the act or by § 8-3-202, has passed with no action having been taken, the secretary of state shall so indicate in the published volumes. In no case shall such an act in the published volumes have appended thereto a statement that local action is unknown.



§ 8-3-205 - Notification requirements of the secretary of state.

The notification requirements of the secretary of state pursuant to this part only apply to any act passed by the general assembly which:

(1) Does not amend the general law;

(2) Within the body of the act, names and specifically only applies to the named municipality or county; and

(3) In the effective date, pursuant to Article XI, § 9 of the Tennessee Constitution, requires a two-thirds (2/3) vote of the legislative body of the specifically named municipality or county to approve or disapprove the act, or requires approval or disapproval of the act in an election by a majority of those voting in the election in the municipality or county affected.









Chapter 4 - Comptroller of the Treasury

Part 1 - General Provisions

§ 8-4-101 - Election -- Term of office.

There shall be a comptroller of the treasury, who shall be elected by joint vote of both houses of the general assembly, and hold such office for two (2) years, and until a successor shall be elected and qualified.



§ 8-4-102 - Examination of incumbent's accounts.

Previous to the convening of each biennial general assembly, the speaker of the senate and the speaker of the house jointly may contract for the services of an independent public accounting firm to audit or review the operations of the office of the comptroller of the treasury, or may call upon the director of the division of state audit to review with them a current audit of the comptroller of the treasury. The speakers may appoint a committee of the general assembly for the purpose of such review.



§ 8-4-103 - Performance audit for energy conservation, production and security.

(a) On or before January 8, 2008, and every five (5) years on or before the second Tuesday of the month of January thereafter, the comptroller of the treasury shall undertake a performance audit of those agencies and departments authorized or required by legislation or executive order to act relative to the conservation of energy, the study and production of alternative sources of energy, and energy security in the state. The comptroller of the treasury shall assess the extent to which those agencies and departments have fulfilled their mandates and capitalized on authorizations relative to energy conservation, production, and security and shall report findings and recommendations to the energy, agriculture and natural resources committee of the senate, the agriculture and natural resources committee of the house of representatives, and the government operations committees of the senate and the house of representatives.

(b) Agencies and departments to be audited pursuant to this section shall include, but not be limited to:

(1) The department of environment and conservation, office of environmental assistance;

(2) The department of economic and community development, energy division;

(3) The department of finance and administration, division of real property administration, office of energy management;

(4) The department of general services, motor vehicles and purchasing divisions;

(5) The department of transportation;

(6) The Tennessee regulatory authority;

(7) The department of human services, low income home energy assistance program and weatherization assistance program; and

(8) The state building commission.



§ 8-4-104 - Oath of office.

The comptroller of the treasury shall take an oath, before a judge of the circuit, chancery, appeals or supreme court, to support the Constitutions of Tennessee and of the United States, and an oath of office.



§ 8-4-105 - Location of office.

The office of the comptroller of the treasury shall be kept at the seat of government.



§ 8-4-106 - Seal.

The comptroller of the treasury shall keep a seal, with the motto, "The Seal of the Comptroller of Tennessee."



§ 8-4-107 - Interest in transactions prohibited.

The comptroller of the treasury shall not have any financial interest in the transactions of any department, institution, office, or agency of the state government.



§ 8-4-108 - Duties generally.

The comptroller of the treasury shall perform all such services as may be required of the comptroller of the treasury by law or by resolution of the general assembly. The comptroller is authorized to provide such services to a county or other local government as may be requested by that entity and determined by the comptroller to be appropriate, and to charge that entity an administrative fee with respect thereto. This section shall not be construed either to extend or limit the authority of the division of property assessments with respect to taxpayer audits and reviews to the extent such authority exists under present law.



§ 8-4-109 - Audits of governmental entities -- Implementation and reports by agency heads.

(a) (1) The comptroller of the treasury shall keep no accounts in the department of audit, but shall conduct a continuous post audit of the accounts, books, records, and other evidences of financial transactions kept in the department of revenue, the state treasurer's office, or in the other departments, institutions, offices and agencies of the state government.

(2) The comptroller of the treasury is hereby authorized to audit any books and records of any governmental entity created under and by virtue of the statutes of the state of Tennessee which handles public funds when such audit is deemed necessary or appropriate by the comptroller of the treasury. The comptroller of the treasury shall have the full cooperation of officials of the governmental entity in the performance of such audit or audits.

(b) When the comptroller of the treasury conducts an audit of the accounts, books, records, and other evidences of financial transactions of any department, agency, or institution of the state, it shall be the duty of the officer who is the administrative head of such department, agency, or institution to report to the comptroller of the treasury, in writing, the action that has been taken to implement the recommendations of the comptroller of the treasury relative to the effective and efficient management of such accounts, books, records, or other evidences of financial transactions, or to state the reasons and justifications for disagreement with the recommendations proposed by the office of the comptroller of the treasury. The time and procedure for filing such reports shall be prescribed by the comptroller of the treasury.

(c) Upon the failure of such officer to timely implement such recommendations or to submit the report required by subsection (b), the comptroller of the treasury shall notify the chairs of the finance, ways and means committees of the general assembly, who shall review such failure to timely implement or report and shall take such steps as they deem necessary.



§ 8-4-110 - Reports and recommendations.

(a) The comptroller of the treasury shall prepare and publish a report, setting forth the essential facts of the post audit provided for in § 8-4-109 in summary form after the close of each fiscal year.

(b) If the comptroller of the treasury finds, in the course of the audit, evidences of improper transactions, or of incompetence in keeping accounts or in handling funds, or of any other improper practice of financial administration, the comptroller of the treasury shall report the same to the governor immediately. If the comptroller of the treasury finds evidences of illegal transactions, the comptroller of the treasury shall forthwith report such transactions both to the governor and to the attorney general and reporter. All such evidences shall be included in the annual reports of the comptroller of the treasury, who has the discretion to make them public at any time during the fiscal year.

(c) The comptroller of the treasury shall supply the members of the general assembly, when in session, with copies of all annual reports, and shall make recommendations for the elimination of improper financial practices and for the general improvement of the financial administration of the state.

(d) In the discharge of these duties, the comptroller of the treasury shall exercise, as necessary, the authority granted the comptroller of the treasury elsewhere at law for performing investigations.



§ 8-4-111 - Methods of accounting.

The comptroller of the treasury has the authority to require any and all departments, institutions, offices, and agencies of the state government to maintain their accounts, records, documents, vouchers, requisitions, payrolls, cancelled checks and coupons, and other evidences of financial transactions in such manner as to expedite the work of post auditing.



§ 8-4-113 - Guidelines for compliance with Financial Integrity Act.

The comptroller of the treasury shall consult with the commissioner of finance and administration in the establishment of guidelines for the evaluation by agencies of their systems of accounting and administrative control as provided in the Financial Integrity Act of 1983, compiled in title 9, chapter 18.



§ 8-4-114 - Investigation of fraud relating to qualification for government set-aside program.

The comptroller of the treasury shall investigate any complaint brought to the attention of the comptroller of the treasury's office alleging a violation of § 39-14-137. If, as a result of such investigation, the comptroller of the treasury determines that probable cause exists to believe that a violation has occurred, then the comptroller of the treasury shall submit such investigatory findings to the appropriate prosecutorial authority.



§ 8-4-115 - Standardized procedures for booking of arrestees.

(a) (1) The comptroller of the treasury, in consultation with the Tennessee bureau of investigation, the Tennessee Sheriff's Association, the Tennessee Association of Chiefs of Police, and the Tennessee corrections institute, developed standardized booking procedures which include:

(A) A photograph of the arrestee;

(B) A set of fingerprints. If fingerprints are maintained manually, the booking agency shall mail two (2) sets of properly completed fingerprint cards to the Tennessee bureau of investigation. If fingerprints are transmitted to the Tennessee bureau of investigation electronically, the booking agency shall maintain with the arrest report one (1) hard copy of the fingerprints along with an acknowledgement from the Tennessee bureau of investigation that a copy of the fingerprints have been received and accepted;

(C) Delivery to the appropriate local law enforcement agency of a completed judgment order signed by a judge to be used by the local law enforcement agency for completion of an R-84 Disposition Card, except as provided in this subdivision (a)(1)(C). A local law enforcement agency and a clerk of court can collaborate on an automated process for the electronic submission of final dispositions for criminal cases to the Tennessee bureau of investigation. After a law enforcement agency and a clerk of court have implemented an automated process for the electronic submission of final dispositions for criminal cases, and have had the process certified by the Tennessee bureau of investigation, all final dispositions shall be reported electronically. Upon implementation of an automated process for the electronic submission of final dispositions for criminal cases, the delivery to the local law enforcement agency of a completed judgment order signed by a judge to be used by the local law enforcement agency for completion of an R-84 Disposition Card, and the submission by the local law enforcement agency of a completed R-84 Disposition Card to the Tennessee bureau of investigation are no longer required;

(D) An arrest report; and

(E) Delivery to the appropriate court clerk office of a warrant or capias for offense containing the state control number assigned by the law enforcement agency upon the arrest of an individual to be recorded in the court information system of the court clerk office.

(2) Notwithstanding the provisions of § 8-8-201 or § 38-3-122 to the contrary, it shall be the duty of the law enforcement agency responsible for maintaining the arrested person's booking records to take the fingerprints from such person as required by such sections.

(3) Where individuals are arrested multiple times for a violation of § 39-17-310, the offense of public intoxication, the arresting officer shall note on the arrest report that fingerprints are on file for this individual pursuant to § 38-3-122(a).

(4) Compliance with these standardized booking procedures shall be the basis for the comptroller of the treasury determining compliance with the fingerprinting requirements of §§ 8-8-201(a)(35) and 38-3-122. The Tennessee corrections institute and the law enforcement training academy shall train correctional personnel in municipal, county and metropolitan jurisdictions in the application of these standardized booking procedures.

(b) The respective county or municipal legislative body shall appropriate funds for the respective sheriff's office or police department, including funds for personnel and supplies which are sufficient to comply with the provisions of this section.

(c) (1) The comptroller of the treasury shall audit or cause to be audited under provisions of title 4, chapter 3, part 3 and title 6, chapter 56, part 1, on an annual basis the sheriff's office or police department to determine whether or not such law enforcement agency is in compliance with the requirements of this section. If the comptroller of the treasury determines that a particular sheriff's office or police department is not in compliance with §§ 8-8-201(a)(35), 38-3-122 and this section, the comptroller of the treasury, within thirty (30) days of such determination, shall notify such sheriff or police chief and the Tennessee peace officer standards and training commission of such noncompliance.

(2) Such sheriff or police chief shall show cause to the Tennessee peace officer standards and training commission within thirty (30) days of notification why such sheriff or police chief should not be found to be in noncompliance with the requirements of §§ 8-8-201(a)(35) and 38-3-122. If the appropriate sheriff or police chief does not respond or show good cause within thirty (30) days, the Tennessee peace officer standards and training commission shall forthwith decertify the appropriate sheriff or police chief and impound the supplement provided for such sheriff or police chief in § 38-8-111. The Tennessee peace officer standards and training commission shall notify the comptroller of the treasury and both the sheriff and county commission or the police chief and city council of such action.

(3) The burden shall be on such sheriff or police chief to demonstrate compliance to the Tennessee peace officer standards and training commission and if such sheriff or police chief is found to be in compliance with the provisions of this section within sixty (60) days after decertification, the Tennessee peace officer standards and training commission shall rescind the decertification order and cause any salary supplement impounded to be returned to the appropriate sheriff or police chief except for one twelfth (1/12) of the annual supplement.

(d) In addition to any proceeding under the provisions of chapter 47 of this title, the sheriff or police chief may be removed from office in accordance with the provisions of this section. The comptroller of the treasury shall forward a copy of reports of noncompliance with provisions of this section by the sheriff or police chief to the district attorney general having jurisdiction and to the attorney general and reporter. The district attorney general and the attorney general and reporter shall each review the report and determine if there is sufficient cause for further investigation. If further investigation indicates willful misfeasance, malfeasance or nonfeasance by the sheriff or police chief, the district attorney general shall proceed pursuant to chapter 47 of this title, to remove the sheriff or police chief from office. The provisions of this subsection (d) become effective for fingerprints taken or required to be taken on or after July 1, 1999.

(e) Prior to purchasing an electronic fingerprint imaging system, the sheriff or municipal police department shall obtain certification from the Tennessee bureau of investigation that such equipment is compatible with the Tennessee bureau of investigation's and the federal bureau of investigation's integrated automated fingerprint identification system.

(f) Subject to the approval of the general assembly, a portion of the funds derived from the additional privilege tax levied on all criminal cases instituted in this state as provided for in § 67-4-602(g), may be appropriated to the Tennessee bureau of investigation for the purchase, installation, maintenance, and line charges of electronic fingerprint imaging systems.

(g) Upon establishment of an automated system for final disposition reporting, clerks of court shall submit final disposition reports electronically to the Tennessee bureau of investigation. Jurisdictions that submit final disposition reports electronically will cease the submission of R-84 Disposition Cards upon advisement from the Tennessee bureau of investigation. The submission of an electronic final disposition report shall have the same force and effect as the submission of a R-84 Disposition Card.

(h) Any automated court information system being used or developed on or after July 1, 2005, including, but not limited to, the Tennessee court information system (TnCIS) being designed pursuant to § 16-3-803(h), shall ensure that an electronic file of final disposition data will be reported to the Tennessee bureau of investigation. The form, general content, time, and manner of submission of the electronic file of final disposition data will comply with the rules and regulations prescribed by the Tennessee bureau of investigation.



§ 8-4-116 - Authority of comptroller to audit.

(a) Entities contracting with the state or local governments to perform government services shall be subject to audit by the comptroller of the treasury to assure that public funds are expended in accordance with the public purpose for which they were contracted.

(b) Notwithstanding any other provision of law or existing contract, the comptroller of the treasury is hereby authorized to conduct an audit of the records of any entity contracting with the state or local government entities created under and by virtue of the statutes of the state, if such contracting entity derives fifty percent (50%) or more of its gross revenue from such state or local entity or entities. All books, records, documents, and other evidence pertaining to the receipt, accounting for, use and/or expenditure of any public funds by any such contracting entity shall be available for examination by the comptroller of the treasury during normal business hours through on-site review. In the alternative, and in the comptroller's sole discretion, such records may be provided through the mail or other methods of data transmission. Such audits shall take place as often as necessary, and to the extent necessary, in the discretion of the comptroller of the treasury and in conformance with generally accepted auditing standards, to determine whether public funds received by the entity were properly accounted for and expended in accordance with the public purpose for which the entity was contracted. The comptroller of the treasury shall have such authority notwithstanding whether the contract is in the form of a fee-for-service contract, a vendor contract, a cost reimbursement contract, any combination of these types of contract, or any other form of contract.

(c) The comptroller of the treasury shall have the authority to determine whether a contracting entity is subject to audit pursuant to this section. The comptroller of the treasury shall give advance written notice of intent to audit to the contracting entity and its chief executive officer. If the contracting entity contends that it is not subject to audit, it shall, within five (5) business days of receipt of the notice, file with the comptroller of the treasury a written objection to the audit. Such objection shall be made under oath and accompanied by an income statement or such other statements or financial records as would, within the sound discretion of the comptroller of the treasury and consistent with generally accepted auditing standards, establish that the contracting entity is not subject to audit. The failure to file such an objection shall be deemed a waiver of any objection to the audit. Notwithstanding any other provision of law to the contrary, any income statements or other financial documents filed with the objection shall become a part of the comptroller's confidential work papers and shall not be open or otherwise subject to public inspection.

(d) If a contracting entity, after having received notice of intent to audit, refuses to grant access to such books, records, documents, and other evidence of the contracting entity as may be necessary, in the judgment of the comptroller, to accomplish the audit, the comptroller of the treasury shall have the authority to make application to the chancery court of Davidson County for an order requiring the contracting entity to show cause why the entity is not subject to audit by the comptroller of the treasury. In the absence of such a showing by the contracting entity, the court shall grant a permanent or temporary injunction compelling the contracting entity, its officers, agents, and attorneys, to grant access to such books, records, documents, and other evidence to the comptroller of the treasury or the comptroller's duly appointed representatives. The chancery court shall have the authority to assess costs of enforcement, including reasonable attorneys' fees, against the contracting entity, its officers and agents, and any other person responsible for objecting to the audit or refusing access to such books, records, documents, and other evidence if the court finds that there were no substantial grounds for objecting to the audit or refusing access.

(e) The comptroller of the treasury has the authority to promulgate rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, consistent with this section for the purpose of ensuring the proper and orderly conduct of audits and other examinations of contracting entities within the meaning of this section.

(f) This section is not intended to abolish any authority now held by the comptroller of the treasury, and shall not be deemed to repeal by implication any existing law.



§ 8-4-117 - Determination of state and local expenditures for indigent care and available federal resources.

The comptroller of the treasury is directed to determine all state and local government expenditures for the care of indigent persons and all federal resources available to the state of Tennessee for the care of indigent persons.



§ 8-4-118 - Authority of the comptroller of the treasury to obtain certain information from applicants applying for employment.

(a) The comptroller of the treasury may require all persons prior to employment with such office to:

(1) Agree to the release of all investigative records to the comptroller of the treasury for the purpose of verifying the accuracy of criminal violation information contained on an employment application; and

(2) Supply a fingerprint sample and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation. In addition, to the extent permitted by federal law, and at the discretion of the comptroller of the treasury, a check of such prints may be made against records maintained by the federal bureau of investigation.

(b) Any costs incurred by the Tennessee bureau of investigation or the federal bureau of investigation, as appropriate, in conducting such investigations of applicants shall be paid by the comptroller of the treasury.

(c) The comptroller of the treasury may establish the job titles or classifications to which the requirements of this section apply. Such classifications shall not supersede any mandatory fingerprint-based criminal history background requirements that may be applicable for any person who is seeking employment in a position in any program subject to licensure, approval or certification by any state agency.



§ 8-4-119 - Report to comptroller of treasury of government fraud.

(a) Any state agency having determined that a theft, forgery, credit card fraud or any other intentional act of unlawful or unauthorized taking, or abuse of public money, property, or services, or that other cash shortages have occurred in the state agency, shall report the information to the office of the comptroller of the treasury.

(b) The comptroller of the treasury, in consultation with the state agencies, shall have the authority to establish guidelines for such reports.

(c) (1) Any state agency shall, within a reasonable amount of time, notify the comptroller of the treasury of any confirmed or suspected unauthorized acquisition of computerized data and any confirmed or suspected breach of a computer information system or related security system established to safeguard the data and computer information system.

(2) For purposes of subdivision (c)(1):

(A) "Breach" does not include individual occurrences of malware or spyware;

(B) "Computer information system" and "related security system" mean those computer information systems and security system infrastructures operated and administered by the state agency or an entity with which the state agency contracts for such operation and administration; and

(C) "Reasonable amount of time" means any amount of time that is reasonable under the particular circumstances, but shall not under any circumstances exceed five (5) working days.

(d) The information received pursuant to this section shall be confidential working papers of the comptroller of the treasury, and therefore, shall not be an open record pursuant to title 10, chapter 7.

(e) As used in this section "state agency" means each state board, commission, committee, department, office, or any other unit of state government.






Part 2 - Hearings and Investigations

§ 8-4-201 - Power to require testimony and administer oaths.

The comptroller of the treasury, in performing any of the duties of office, has the power to require any person to testify under oath as to any matter which is a proper subject of inquiry by the comptroller of the treasury. The comptroller of the treasury is authorized to administer all necessary oaths.



§ 8-4-202 - Power to subpoena.

For these purposes, the comptroller of the treasury is empowered to issue subpoenas or subpoenas duces tecum to require attendance of persons and submission of documents, at specified times and places, to give testimony in the case or matter therein stated. The subpoena shall mention the names of the parties to the hearing and the party at whose instance the witness is called, and, if necessary, require the witness also to bring any books, documents, or other writing under the person's control which may be pertinent to the hearing.



§ 8-4-203 - Service of subpoena.

Service of such subpoena shall be had by a designated representative of the comptroller of the treasury handing a copy of the subpoena to such witness, or if the witness cannot be found, then leaving a copy of the subpoena at the usual place of residence of the witness. Such process shall run throughout the state.



§ 8-4-204 - Failure of witness to appear -- Penalty.

Failure of any witness so subpoenaed to attend shall be certified by the comptroller of the treasury to the chancery court in whose judicial district such witness resides, and such chancery court shall exercise authority granted it by law in the treating of contempt of court matters, including those powers granted in §§ 29-9-103 -- 29-9-105; all to the end that the witness shall be compelled to appear at a time and place specified by the chancery court.



§ 8-4-205 - Witness refusing to testify -- Penalty.

Any witness who appears as ordered, but upon appearance refuses to testify on matters not privileged by law, shall be punished as prescribed in § 8-4-204.



§ 8-4-206 - Witness' traveling expenses -- Reimbursement -- Pay.

Any witness so subpoenaed shall be reimbursed necessary traveling expenses from such witness' home to the place of hearing and other necessary expenses as determined by the comptroller of the treasury. Those witnesses not employees of the state shall be paid at the rate of five dollars ($5.00) per day for each day or portion of a day in attendance at such hearing.



§ 8-4-207 - Investigations -- Request of aid from other state agencies.

The comptroller of the treasury may, whenever deeming such aid necessary, request the aid of any and all agencies of the state of Tennessee in investigation of alleged irregularities or discrepancies involving state revenue or state funds.



§ 8-4-208 - Cooperation of state agencies in investigations.

Unless good and sufficient reason can be shown why the particular state agency should not render such aid, any request by the comptroller of the treasury shall be honored and the agency so requested shall give full aid, support and cooperation to the comptroller of the treasury in such investigation.






Part 3 - Disability of Comptroller of the Treasury -- Assistant Comptroller of the Treasury

§ 8-4-301 - Vacancy in office.

If the comptroller of the treasury dies, resigns, or is, from any cause, disabled from performing the duties of office, the governor shall appoint some person well qualified to act in the comptroller of the treasury's stead, who shall take the same oaths, give the same bonds, in the same manner, be liable to the same penalties and receive the same salary and allowances as the regular comptroller of the treasury.



§ 8-4-302 - Assistant comptroller of the treasury -- Appointment.

(a) There is created the office of assistant comptroller of the treasury who shall serve as such during any emergency when the regular comptroller of the treasury is disabled or disqualified from performing the duties of the office.

(b) If the general assembly is not in session when such emergency exists, the governor shall appoint such assistant comptroller of the treasury to serve until the general assembly convenes, at which time the general assembly shall elect the assistant comptroller of the treasury in the event the emergency then continues. If the general assembly is in session when the emergency commences, the assistant comptroller of the treasury shall be elected by the joint vote of the general assembly.



§ 8-4-303 - Acting in emergency only.

(a) In no event shall the person so appointed as assistant comptroller of the treasury serve as such except during the existence of the emergency, and the governor shall determine when such emergency exists and when it terminates and shall so declare.

(b) The action of the governor in declaring the existence of an emergency shall be subject to review by writ of certiorari.



§ 8-4-304 - Powers and duties of assistant comptroller of the treasury.

Such person appointed or elected as assistant comptroller of the treasury shall possess all the qualifications required of the comptroller of the treasury and shall file such bond as is required to be filed by the comptroller of the treasury under the statutes, and shall take the oath of office prescribed by statute for the comptroller of the treasury, and shall serve only during the continuance of the emergency as determined by the governor and shall be paid such compensation as the governor may fix, but in no event shall the compensation so fixed exceed that prescribed by law for the duly elected comptroller of the treasury.






Part 4 - Advocacy for Honest and Appropriate Government Spending Act

§ 8-4-401 - Short title.

This part shall be known and may be cited as the "Advocacy for Honest and Appropriate Government Spending Act."



§ 8-4-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Community grant" means federal funds made available to the state of Tennessee for administration and distribution pursuant to any of the following programs:

(A) The maternal and child health block grant program;

(B) The preventative health and services block grant program;

(C) The alcohol, drug abuse, and mental health block grant program;

(D) The social services block grant program;

(E) The community services block grant program; or

(F) The low income energy assistance program;

(2) "Community grant agency" means any private corporation that contracts with a state agency to receive one (1) or more community grants in consideration for rendering specified services to the public;

(3) "Hotline" means a method or system created or established to accept any telephonic or electronic form of communication that is communicated to the office of the comptroller of the treasury, for the purposes of providing governmental employees and citizens of Tennessee a means to report or provide information relating to alleged fraud, abuse, or wrongdoing;

(4) "Local agency" means any county, municipality, branch or agency of a county or municipality, public utility, utility district, entity created pursuant to any interlocal agreement, or any other political subdivision thereof; and

(5) "State agency" means each state board, commission, committee, department, office, or any other unit of state government.



§ 8-4-403 - Toll-free and web-based hotline.

The office of the comptroller of the treasury shall establish, maintain, and publicize a toll-free telephonic and web-based hotline for the purpose of receiving allegations of fraud, waste, or abuse of public funds.



§ 8-4-404 - Display of sign concerning toll-free hotline.

(a) Throughout the period in which a state agency or community grant agency receives public funds, the entity shall display in a prominent place, a sign at least eleven inches (11'') in height and seventeen inches (17'') in width stating:

NOTICE:

THIS AGENCY IS A RECIPIENT OF TAXPAYER FUNDING. IF YOU OBSERVE AN AGENCY DIRECTOR OR EMPLOYEE ENGAGING IN ANY ACTIVITY WHICH YOU CONSIDER TO BE ILLEGAL, IMPROPER, OR WASTEFUL, PLEASE CALL THE STATE COMPTROLLER'S TOLL-FREE HOTLINE:

1-800-232-5454

(b) No state agency or community grant agency shall edit the written text of such notice.



§ 8-4-405 - Educating citizens and public employees on reporting allegations of fraud, waste or abuse of public funds and the responsibility of comptroller to review allegations.

Through press releases, public service announcements, or other appropriate public information activities, the office of the comptroller of the treasury shall attempt to educate both private citizens and public employees of the availability of a mechanism to report, and the responsibilities of the office of the comptroller of the treasury to review, allegations of fraud, waste, or abuse of public funds.



§ 8-4-406 - Review and record of notifications -- Investigations -- Reports.

(a) The office of the comptroller of the treasury shall review all notifications received through the hotline pursuant to this part and shall maintain a record of each meritorious notification involving an activity related to state agency or community grant supported services. The information received through the notifications shall be investigated by the office of the comptroller of the treasury or may be referred by the office of the comptroller of the treasury to the appropriate program or investigative agency.

(b) Upon receiving the information relating to a notification, a state agency, local agency or community grant agency shall undertake adequate and appropriate measures to investigate and remedy any illegal, improper, or wasteful activity noted in the information. The state agency, local agency or community grant agency shall submit a written report to the office of the comptroller of the treasury, outlining the findings of the investigating entity's investigation, as well as any remedial action undertaken. A copy of the report shall be retained by the state agency, local agency or community grant agency, and if involving a community grant agency, the report shall be appropriately considered prior to the state entering into any other contractual relationship with the community grant agency. The detailed information received and generated shall be considered confidential in the same manner as if such investigation has been conducted by the office of the comptroller of the treasury pursuant to § 8-4-407.



§ 8-4-407 - Confidentiality of information -- Annual summary of notifications.

(a) The detailed information received and generated pursuant to this part shall be considered confidential working papers of the comptroller of the treasury and is therefore not an open record pursuant to title 10, chapter 7.

(b) Each year the office of the comptroller of the treasury shall include within the annual report required by § 8-4-110, a summary of the notifications received during the year pursuant to this part. The summary shall indicate the number of notifications, the general nature of the activities reported, the state agencies and community grant agencies affected, and, if appropriate, any remedial action taken or proposed, including the total amount of public funds recovered, and any criminal or civil actions initiated or completed as a result of an allegation received by the office of the comptroller of the treasury under this part.



§ 8-4-408 - Procurement and distribution of hotline signs.

The office of the comptroller of the treasury shall procure uniform signs, printed in accordance with § 8-4-404, which shall be available, upon request, for distribution without cost to each state agency and community grant agency.



§ 8-4-409 - Providing false information -- Good faith allegation -- Application to state agencies and local government employees -- Retaliation.

(a) Any person who knowingly provides false information pursuant to the provisions of this part commits a Class C misdemeanor.

(b) Any person making an allegation in good faith pursuant to this part is immune from civil or criminal liability for making the allegation, even if the allegation proves to be false.

(c) The provisions of § 8-50-116 shall apply to all state agency and local government employees. In addition, no government employee shall suffer any of the prohibited retaliatory actions specified in § 8-50-116 for reporting to, or cooperating with, the office of the comptroller of the treasury or other investigating entity. Any person who knowingly and willingly retaliates or takes adverse action of any kind against any person for reporting alleged wrongdoing pursuant to the provisions of this part, commits a Class A misdemeanor.






Part 5 - Local Government Instances of Fraud Reporting Act

§ 8-4-501 - Short title.

This part shall be known and may be cited as the "Local Government Instances of Fraud Reporting Act."



§ 8-4-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Public entity" means any branch or agency of a county, municipality, public utility, utility district, entity created pursuant to any interlocal agreement, or any other political subdivision thereof;

(2) "Public official" means a person elected or appointed to any office of a public entity;

(3) "Reasonable amount of time" means any amount of time that is reasonable under the particular circumstances, but shall not under any circumstances exceed five (5) working days; and

(4) "Unlawful conduct" means theft, forgery, credit card fraud, or any other act of unlawful taking, waste, or abuse of, or official misconduct, as defined in § 39-16-402, involving public money, property, or services.



§ 8-4-503 - Reporting unlawful conduct -- Method of making report.

(a) A public official with knowledge based upon available information that reasonably causes the public official to believe that unlawful conduct has occurred shall report the information in a reasonable amount of time to the office of the comptroller of the treasury.

(b) The comptroller of the treasury shall have the power to prescribe the method of making the reports.



§ 8-4-504 - Good faith immunity.

(a) If acting in good faith, a public official makes a report, as required by § 8-4-503, the person shall not be liable in any civil or criminal action that is based solely upon:

(1) The person's decision to report what the person believed to be unlawful conduct;

(2) The person's belief that reporting the unlawful conduct was required by law; or

(3) The fact that a report of unlawful conduct was made.

(b) No immunity conferred pursuant to subsection (a) shall attach if the person reporting the unlawful conduct participated in or benefited from the conduct.



§ 8-4-505 - Confidentiality.

The detailed information received and generated pursuant to this part shall be considered confidential working papers of the comptroller of the treasury and is therefore not an open record pursuant to title 10, chapter 7.






Part 6 - Office of Open Records Counsel

§ 8-4-601 - Creation.

(a) There is created the office of open records counsel to answer questions and provide information to public officials and the public regarding public records. The role of the office shall also include collecting data on open meetings law inquiries and problems and providing educational outreach on the open records laws compiled in title 10, chapter 7, and the open meetings laws compiled in chapter 44 of this title.

(b) The office of open records counsel shall answer questions and issue informal advisory opinions as expeditiously as possible to any person, including local government officials, members of the public and the media. State officials shall continue to consult with the office of the attorney general and reporter for such opinions. Any opinion issued by the office of open records counsel shall be posted on the office's web site.

(c) The office of open records counsel is authorized to informally mediate and assist with the resolution of issues concerning the open records laws compiled in title 10, chapter 7.



§ 8-4-602 - Advisory committee -- Membership.

(a) There is created an advisory committee on open government to provide guidance and advice for the office of open records counsel.

(b) (1) The advisory committee shall consist of fourteen (14) members to be appointed for a term of four (4) years; provided, that the five (5) members listed in subdivisions (b)(1)(A)-(E) shall be appointed for an initial term of four (4) years and the five (5) members listed in subdivisions (b)(1)(F)-(J) shall be appointed for an initial term of two (2) years. The members listed in subdivisions (b)(1)(K), (L), (M) and (N) shall be appointed for an initial term of four (4) years. The advisory committee shall be made up of one (1) member from each of the following groups who will be appointed by the comptroller of the treasury from a list of three (3) nominees submitted from each group:

(A) One (1) member from the Tennessee Coalition for Open Government;

(B) One (1) member from the Tennessee Press Association;

(C) One (1) member from the Tennessee Municipal League;

(D) One (1) member from either the Tennessee County Services Association or the County Officials Association of Tennessee;

(E) One (1) member from the Tennessee School Boards Association;

(F) One (1) member from Common Cause;

(G) One (1) member from the League of Women Voters;

(H) One (1) member from public hospitals submitted by the Tennessee Hospital Association;

(I) One (1) member from the Tennessee Association of Broadcasters;

(J) One (1) member representing the board of regents or the University of Tennessee;

(K) One (1) member from the Tennessee Association of Chiefs of Police;

(L) One (1) member from the Tennessee Sheriffs' Association;

(M) One (1) member from the Society of Professional Journalists; and

(N) One (1) member from the American Association of Retired People.

(2) The advisory committee shall also consist of the chair of the state and local government committee of the senate and the state government committee of the house of representatives and the attorney general and reporter or the attorney general and reporter's designee.

(c) The nonlegislative members shall not receive compensation for serving on the committee but shall be reimbursed for attendance at meetings in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.



§ 8-4-603 - Open meetings laws -- Review of proposed legislation -- Report.

(a) The advisory committee, with the guidance and assistance of the office of open records counsel, may review and provide written comments on any proposed legislation regarding the open meetings laws compiled in chapter 44 of this title and the open records laws compiled in title 10, chapter 7.

(b) The office of open records counsel and the advisory committee shall provide a report to the general assembly and to the governor by March 1 of each year.



§ 8-4-604 - Office of open records counsel -- Duties -- Schedule of reasonable charges -- Policies and guidelines.

(a) The office of open records counsel shall establish:

(1) (A) A schedule of reasonable charges that a records custodian may use as a guideline to charge a citizen requesting copies of public records pursuant to title 10, chapter 7, part 5. In establishing the schedule, the office of open records counsel shall consider:

(i) Such factors as the size, by population, of the county or municipality, the complexity of the request, the number of man hours involved in retrieving the documents, redacting confidential information from the documents and any other costs involved in preparing the documents for duplication, the costs of duplication, the costs of mailing the documents if the requestor is not returning to retrieve the requested documents, and any other costs that the office of open records counsel deems appropriate to include in the charge; and

(ii) The principles presented by the study committee created by Acts 2006, ch. 887:

(a) That state policies and guidelines shall reflect the policy that providing information to the public is an essential function of a representative government and an integral part of the routine duties and responsibilities of public officers and employees;

(b) That excessive fees and other rules shall not be used to hinder access to nonexempt public information;

(c) That, in accordance with § 10-7-503(a)(7)(A), no charge shall be assessed to view a public record unless otherwise required by law;

(d) That the requestor be given the option of receiving information in any format in which it is maintained by the agency, including electronic format consistent with title 10, chapter 7, part 1; and

(e) That when large-volume requests are involved, information shall be provided in the most efficient and cost-effective manner, including but not limited to permitting the requestor to provide copying equipment or an electronic scanner;

(B) The schedule established pursuant to subdivision (a)(1)(A) shall be revised at least annually;

(2) A separate policy related to reasonable charges that a records custodian may charge for frequent and multiple requests for public records; and

(3) A safe harbor policy for a records custodian who adheres to the policies and guidelines established by the office of open records counsel.

(b) The office of open records counsel shall make the policies and guidelines available on the Internet.

(c) The policies and guidelines shall not be deemed to be rules under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 7 - Small Business Advocate

§ 8-4-701 - "Small business" defined.

For purposes of this part, "small business" means a business entity, including its affiliates, that employs fifty (50) or fewer full-time employees.



§ 8-4-702 - Advocate within the office of the comptroller of the treasury -- Authority -- Choice of advocate.

(a) There shall be a small business advocate within the office of the comptroller of the treasury to answer questions and provide information to residents of this state who are starting a small business or who already own a small business.

(b) The small business advocate is authorized to informally mediate and assist with the resolution of issues concerning small business owners and state departments and agencies.

(c) The small business advocate shall be chosen by the comptroller of the treasury from existing personnel within the comptroller's office and the comptroller shall implement the provisions of this part without using additional resources.



§ 8-4-703 - Contact person within each department and agency with regulatory authority.

(a) Each department and agency in state government that has any regulatory authority over business activity shall appoint a person from existing executive service personnel who shall serve as a contact person for the small business advocate when the advocate has an issue or question concerning the department or agency. The contact person is responsible for communicating with the small business advocate when problems or issues from small business owners arise in the person's department or agency. The contact person shall notify the small business advocate when the issue or problem is resolved.

(b) The department or agency shall notify the small business advocate who the contact person is within sixty (60) days of July 1, 2010. At any time a department or agency changes the contact person, the department or agency shall notify the small business advocate within seven (7) business days of the change.



§ 8-4-704 - Duties of advocate.

The small business advocate shall:

(1) Work with each state agency and department with regulatory authority over businesses to ensure that small business owners who receive or are subject to an audit, on-site inspection, compliance assistance effort, or other enforcement-related communication or contact by agency or department personnel are provided with a means to communicate or comment on the enforcement activity conducted by such personnel;

(2) Establish means to receive comments from small business owners regarding actions by agency or department employees conducting compliance or enforcement activities;

(3) Establish means to refer comments from small business owners received pursuant to subdivision (2) to the contact person of the affected agency or department in the appropriate circumstances and to maintain the confidentiality of the identity of the person making such comments; and

(4) Rate agencies on the extent to which they notify small business owners about the existence of the small business advocate.



§ 8-4-705 - Annual report to general assembly on enforcement activities.

The small business advocate shall report annually to the commerce and labor committee of the senate and the business and utilities committee of the house of representatives regarding evaluating the enforcement activities of department and agency personnel, including a rating of the responsiveness to small business owners' concerns.



§ 8-4-706 - Annual report on advocate's activities, findings and recommendations.

The small business advocate shall annually prepare a report on the advocate's activities, findings and recommendations to the governor, members of the general assembly and to the heads of affected state departments and agencies. Prior to publishing the report, the small business advocate shall provide any affected department or agency with an opportunity to comment on draft reports and include the department's or agency's comments in the final version of the report.



§ 8-4-707 - Publication of contact information.

The contact information for the small business advocate shall be published on the comptroller of the treasury's web site. The web site shall also include the names of all contact persons for each state department and agency as provided in § 8-4-703.









Chapter 5 - State Treasurer

Part 1 - General Provisions

§ 8-5-101 - Election -- Term of office.

There shall be a state treasurer, who shall be elected by the joint vote of both houses of the general assembly, and shall hold office for the term of two (2) years, and until a successor is elected and qualified.



§ 8-5-102 - Audit of incumbent's accounts.

Previous to the convening of each biennial general assembly, the speaker of the senate and the speaker of the house may call upon the comptroller of the treasury to submit and review with them a current audit of the office of the treasurer. The speakers may appoint a committee of the general assembly for the purpose of such review.



§ 8-5-104 - Oath of office.

The state treasurer shall take an oath before a judge of the supreme, appeals, or circuit court, or a chancellor, to support the Constitutions of Tennessee and of the United States, and faithfully to execute the duties of the office.



§ 8-5-105 - Office -- Duties.

The state treasurer shall keep office in the room assigned to the state treasurer in the capitol, and shall perform all the duties appertaining thereto by law, or which may be required of the state treasurer by resolution of the general assembly.



§ 8-5-106 - Accounts of receipts and disbursements.

The state treasurer shall keep in a book or books, under distinct heads, true, faithful, and just accounts of all the money received from time to time by virtue of such office, and also of all such sums of money as the state treasurer shall pay out of the treasury on warrants received.



§ 8-5-107 - General ledger.

The state treasurer shall keep a general ledger of accounts, into which the state treasurer shall post all of the receipts and disbursements of the office, arranging the receipts and disbursements under the appropriate accounts. The state treasurer shall open in the ledger a general account of receipts and disbursements, which shall be reconciled currently with the general ledger maintained by the commissioner of finance and administration, in the accounts section, as of the last day of each month of the fiscal year.



§ 8-5-108 - Accounts with banks.

The state treasurer shall keep accounts in the books of the office with the individual banks in which the public revenue or money is deposited, with such balances being reconciled to the individual bank statement balances on a monthly basis, showing the amount in the bank to the credit of the state at the end of each month.



§ 8-5-109 - General account.

The state treasurer shall, moreover, keep a general account, which shall be reconciled to balances maintained by the commissioner of finance and administration, in the accounts section, and with the individual banks in which the public revenue or money is deposited on a monthly basis, showing the balance in the treasury at the end of each month.



§ 8-5-110 - Custodian of collateral.

(a) The state treasurer is designated as the custodian of all negotiable instruments deposited as collateral with the state or any department thereof, and shall be exclusively responsible for their safekeeping.

(b) It is the duty of each department head or other person in the state government, having in possession collateral of the type above mentioned, to turn the same over to the state treasurer and to receive from the state treasurer an itemized receipt therefor. As additional collateral shall come into the hands of the department head or other person, the same procedure shall be followed.

(c) Such collateral submitted to the state treasurer in the form of securities shall be fully registered as to principal and interest in such manner as to identify the state and the appropriate agency or department as holder of such collateral and to also identify the individual or concern placing such collateral.

(d) The state treasurer shall make an annual report to the department head of collateral held on behalf of such department.

(e) The official bond of the state treasurer shall be security for any losses resulting under this section.



§ 8-5-111 - Biennial statement.

The state treasurer shall exhibit to the governor, at least ten (10) days before the meeting of the general assembly, an exact statement of the balance in the state treasury to the credit of the state, with a summary of the receipts and payments of the state treasury during the two (2) preceding years.



§ 8-5-112 - Misappropriation of funds.

If the state treasurer diverts, misapplies, or fails to pay over any money paid, or which by law is required to be paid, into the state treasury, contrary to law, the state treasurer shall forfeit the office and be incapable of holding any office of trust or profit whatsoever in this state. The state treasurer shall, moreover, be liable to pay double the value of any sum so misapplied, to be recovered, for the use of the state, by motion of the comptroller of the treasury or the comptroller of the treasury's attorney, in any court of record in the state.






Part 2 - Disability of State Treasurer--Additional State Treasurer

§ 8-5-201 - Vacancy in office.

Whenever the office of state treasurer becomes vacant, by death, resignation, or otherwise, during the recess of the general assembly, the governor shall immediately fill it by appointing some person qualified to discharge its duties. The person appointed shall, before entering upon the duties of the office, enter into bond, with such sureties as shall be approved by the governor, in the penalty of one hundred thousand dollars ($100,000), and shall take the same oath, perform all the duties, be liable to the same penalties and receive the same compensation as the state treasurer appointed by the general assembly.



§ 8-5-202 - Additional state treasurer during emergency -- Appointment.

(a) There is created the additional office of state treasurer to serve during any emergency when the regular state treasurer is incapacitated or disabled because of illness, or other cause, and therefore cannot perform the duties of the office.

(b) (1) If the general assembly is not in session when such disability or incapacity on the part of the regular state treasurer occurs, the governor shall appoint a person as state treasurer, charged with the duty of performing the regular duties of the office. Such person shall serve during the emergency or until the time the general assembly shall convene and elect a person to fill the office for the continuance of the emergency.

(2) If the general assembly is in session when the regular state treasurer becomes incapacitated or disabled and therefore cannot perform the duties of the office, then the general assembly shall elect the additional state treasurer to serve during the existence of the emergency.



§ 8-5-203 - Powers and duties of additional state treasurer -- Determination of emergency.

(a) The person so appointed or elected shall possess all of the qualifications now required by statute for the regular state treasurer, and compensation for such person shall be fixed by the governor, but in no event shall the compensation so paid exceed that prescribed by law for the duly elected state treasurer.

(b) The person so appointed or elected as additional state treasurer shall execute such bond or bonds as shall be required by the governor and as are now required by statute and shall take and subscribe to the oath required by statute.

(c) (1) The decision of the governor as to the existence of an emergency caused by the incapacity or disability of the regular state treasurer shall be final and the governor shall determine when the emergency is ended.

(2) The action of the governor, in determining the existence of an emergency, shall be subject to review by writ of certiorari.









Chapter 6 - Attorney General and Reporter--Legal Department

Part 1 - General Provisions

§ 8-6-101 - Appointment and qualification -- Term of office.

The attorney general and reporter for the state is appointed by the judges of the supreme court. The term of office is eight (8) years. A certificate of appointment, signed by all the judges, shall be entered upon the minutes of the court at the first session thereafter at Knoxville, Nashville, and Jackson, respectively. The attorney general and reporter shall qualify and perform the duties of the office as required by law, and subject to the penalties imposed by law.



§ 8-6-102 - Legal department -- Offices.

There is created a legal department of the state, of which the attorney general and reporter shall be the executive head, and who, with assistants, shall constitute such department. The department shall maintain offices at Nashville, which shall be furnished and provided by the state under the supervision of the department of finance and administration.



§ 8-6-103 - Assistants and other personnel.

The attorney general and reporter, consistent with budgetary limitations, is authorized to appoint such assistants and other personnel as the attorney general and reporter may deem necessary to perform the duties of the office. All assistants and other personnel shall hold office during the pleasure of the attorney general and reporter and shall have such titles and perform such duties as may be assigned to them by the attorney general and reporter. All assistants shall take oath to discharge the duties imposed. The attorney general and reporter shall submit a report of any increase and decrease in the number of assistants to the general assembly on July 1 of each year for the prior fiscal year ending June 30.



§ 8-6-104 - Salaries.

The attorney general and reporter shall receive the same salary as an associate justice of the supreme court. The compensation of the attorney general and reporter's several assistants shall be such as may be fixed by the attorney general and reporter within the limits of the appropriation to that department. All such salaries shall be payable in equal monthly installments out of the state treasury upon the warrants of the commissioner of finance and administration.



§ 8-6-105 - Expenses.

The attorney general and reporter and all of the assistants shall be paid their necessary expenses incurred on business for the state, in like manner as their compensation, when there have been filed with the commissioner of finance and administration an itemized statement certified by the officer incurring the expenses. This statement, in case of assistants, shall be approved by the attorney general and reporter.



§ 8-6-106 - Employment of additional counsel.

In all cases where the interest of the state requires, in the judgment of the governor and attorney general and reporter, additional counsel to the attorney general and reporter or district attorney general, the governor shall employ such counsel, who shall be paid such compensation for services as the governor, secretary of state, and attorney general and reporter may deem just, the same to be paid out of any money in the treasury not otherwise appropriated, upon the certificate of such officers certifying the amount to the commissioner of finance and administration. Notwithstanding any provision of this section or any other law to the contrary, the attorney general and reporter or district attorney general shall inform the governor of, and consideration shall be given to, whether the person or firm to be employed as additional counsel:

(1) To defend the state in any action is then serving as counsel for a party in any action by that party against the state and whether the action, if adjudicated in that party's favor, is likely to result in an increase in state expenditures; or

(2) To prosecute any action on behalf of the state is then serving as counsel in defense of any action against the state.



§ 8-6-107 - Restrictions -- Misdemeanors in office.

The attorney general and reporter and assistants shall be under the disabilities, restrictions, and disqualifications of district attorneys general and shall be subject to be proceeded against for misdemeanors in office in the same manner that the judges of the courts are proceeded against. Nothing in this section or in any other law prohibits the voluntary provision of pro bono legal services through an organized program of pro bono legal services that receives funding pursuant to § 16-3-808 and that provides professional liability insurance for losses sustained by clients of lawyers participating in the program.



§ 8-6-108 - Criminal defense in lower courts.

It is a Class C misdemeanor for the attorney general and reporter or any assistant to take or receive a fee for defending any supposed offender in the inferior courts.



§ 8-6-109 - Duties.

(a) The attorney general and reporter has and shall exercise all duties vested in the office by the Constitution of Tennessee and all duties and authority pertaining to the office of the attorney general and reporter under the statutory law. The attorney general and reporter is authorized to utilize and refer to the common law in cases in which the state of Tennessee is a party.

(b) In addition to the duties described in subsection (a), the attorney general and reporter, or assistants acting at the attorney general and reporter's discretion, has the following duties:

(1) The trial and direction of all civil litigated matters and administrative proceedings in which the state of Tennessee or any officer, department, agency, board, commission or instrumentality of the state may be interested;

(2) To attend to all business of the state, both civil and criminal in the court of appeals, the court of criminal appeals and the supreme court;

(3) To attend to all legal business connected with the management of the state treasury, or debts due and owing to the state, or debts and liabilities claimed against the treasury of the state, or suits brought against the comptroller of the treasury before any court where such litigation may be pending;

(4) To attend to any other legal duty which the comptroller of the treasury and the state treasurer may require the attorney general and reporter or such assistants to perform, connected with the state treasury;

(5) To give the governor, secretary of state, state treasurer, comptroller of the treasury, members of the general assembly and other state officials, when called upon, any legal advice required in the discharge of their official duties;

(6) To give the governor, secretary of state, state treasurer, comptroller of the treasury, members of the general assembly and other state officials, when called upon, written legal opinions on all matters submitted by them in the discharge of their official duties. Written opinions issued pursuant hereto shall be made available for public inspection. It is the legislative intent that when a request for a written legal opinion is from a member of the general assembly and concerns pending legislation, such request shall be replied to as expeditiously as possible;

(7) To report the decisions of the court of appeals, the court of criminal appeals and the supreme court of Tennessee in the manner prescribed by law;

(8) To examine and certify all bills of cost in the appellate courts of the state in which the state of Tennessee is interested before they are ordered to be paid by the state;

(9) To defend the constitutionality and validity of all legislation of statewide applicability, except as provided in subdivision (b)(10), enacted by the general assembly, except in those instances where the attorney general and reporter is of the opinion that such legislation is not constitutional, in which event the attorney general and reporter shall so certify to the speaker of each house of the general assembly;

(10) To exercise discretion to defend the constitutionality and validity of all private acts and general laws of local application enacted by the general assembly and of administrative rules or regulations of this state. However, a sufficient adversary relationship must exist before the discretion not to defend the constitutionality of all legislation of local application may be exercised. If such discretion not to defend is exercised, such decision shall be certified to the speaker of each house of the general assembly, in the same manner as provided in subdivision (b)(9);

(11) To notify the director of the fiscal review committee of any lawsuit filed in state or federal court, in which the state is a named party and the attorney general and reporter or assistants are representing the state, which contains as part of the pleadings an allegation which would raise an issue:

(A) Of insufficient funding of a law as enacted or amended, including any regulation authorized by such act; or

(B) That the implementation by a department, agency, or governmental entity of a law as enacted or amended, including any regulation authorized by such act, was accomplished in a manner which resulted in insufficient funding; which lawsuit, if adjudicated in the plaintiff's favor, would result in a mandated increase in state expenditures;

(12) To confer with the speaker of each house of the general assembly upon notification by the director of the fiscal review committee under § 3-7-109;

(13) To defend local education agencies and/or their present or past superintendents, board members, teachers, or nonprofessional staff members, hereinafter referred to as employees, upon the formal request in writing of any such employee in any case involving a claim of injury or damage alleged to have been proximately caused by acts or omissions of such employees within their scope of employment with the local education agency in detecting, managing or removing asbestos from any building or structure owned or controlled by the local education agency when the local education agency has complied with the United States environmental protection agency regulations relative to asbestos in schools. In the event that the attorney general and reporter determines that the best interest of the state or employee requires private counsel, the employee shall be notified, and shall have the right to file for reimbursement of defense cost in accordance with chapter 42 of this title in the same manner as state employees;

(14) To bring suit upon behalf of the state, local government units or local education agencies to recover public funds from entities financed by the funds and their directors or officers when the funds through the improper actions of the directors or officers have been used for unauthorized purposes, misapplied or misappropriated; and

(15) To attend to any other duty which may devolve upon, or be imposed upon, the attorney general and reporter by law.

(c) Notwithstanding the provisions of § 8-6-106 to the contrary, in all cases in which the attorney general and reporter has certified to the speaker of each house of the general assembly the decision not to defend the constitutionality and validity of any law pursuant to the provisions of subsection (b), the speakers, acting jointly, may employ legal counsel to defend the constitutionality of such law. Such counsel shall be paid such compensation for their services as the speakers may deem just; the same to be paid out of any money in the state treasury not otherwise appropriated, upon the certification of the speakers to the commissioner of finance and administration.

(d) The attorney general and reporter, or assistants acting at the attorney general and reporter's discretion, shall notify the director of the office of legal services or the director's designee and the director of the fiscal review committee of any lawsuit filed in state or federal court, in which the state is a named party and the attorney general and reporter or assistants are representing the state, and in which the adjudication could result in a significant increase in state expenditures, in a decision on a policy issue which may result in a significant increase in state expenditures, or in a decision which may affect the bond rating of the state.

(e) Notwithstanding any provision of § 8-6-106, or other law to the contrary, in all cases within the provisions of subsection (d), the speaker of the senate and the speaker of the house of representatives, acting jointly, may employ legal counsel to advise them; provided, that the attorney general and reporter shall remain the state's sole representative in federal and state court proceedings. Such counsel shall be paid such compensation for services rendered as the speakers may approve and such compensation shall be paid out of any money in the state treasury not otherwise appropriated, upon the certification of the speakers to the commissioner of finance and administration.



§ 8-6-110 - Appearance in federal courts.

The attorney general and reporter shall attend in person, or by assistant, and prosecute or defend, as the case may be, any and all suits, civil or criminal, in the supreme court of the United States, in the United States court of appeals for the judicial circuit of the United States comprising the state of Tennessee, or in any of the district courts of the United States held in the state of Tennessee, in which suit or suits the state may be a party, or in which the state has or may have interests of a pecuniary nature.



§ 8-6-111 - Special personnel for expedition of post-conviction proceedings in capital cases.

The attorney general and reporter is authorized to employ, reassign, or contract with individuals utilizing special funds appropriated solely for the purpose of providing prompt and fair adjudication of post-conviction proceedings in capital sentence cases, including authority to assign the additional personnel the duties of personnel reassigned to the post-conviction cases. In no event shall the employment, contract, or expenditures under this authority extend beyond a two-year period.



§ 8-6-112 - Criminal prosecution of judge, chancellor, or judicial elected official.

(a) The attorney general and reporter has the authority to conduct an investigation and has the authority to initiate the criminal prosecution of any judge, chancellor or judicial elected official and/or district attorney general whenever:

(1) The attorney general and reporter receives information sufficient to constitute probable cause to investigate whether any official may have violated any state criminal law; and

(2) A decision to prosecute the official by the district attorney general of the district in which the offense occurred or in which a portion of the offense occurred may result in a personal, financial or political conflict of interest.

(b) If the attorney general and reporter initiates a criminal prosecution pursuant to the authority of this section, such attorney general and reporter, or a deputy or assistant attorney general, shall have the authority to exercise all of the powers and perform all of the duties before any court or grand jury with respect to such prosecution that the appropriate district attorney general would otherwise be authorized or required by law to exercise or perform.

(c) If the attorney general and reporter initiates a criminal prosecution pursuant to this section, the appropriate district attorney general shall fully cooperate with the attorney general and reporter and participate in the prosecution, unless the subject of such prosecution, to the extent requested or approved by the attorney general and reporter.

(d) If the attorney general and reporter concludes that an investigation or prosecution should be initiated pursuant to this section, the attorney general and reporter may, after giving notice to the executive director of the district attorneys general conference, request appointment as district attorney general pro tem by an appropriate court pursuant to § 8-7-106(a). The application shall be considered by the court in camera. The executive director may appear before the court to be heard on the request for appointment. The notice to the executive director, the application for appointment, and the proceedings on the application shall be confidential.

(e) The attorney general and reporter is hereby authorized to request the director of the Tennessee bureau of investigation to furnish such assistance as may be required by the attorney general and reporter in the performance of the attorney general and reporter's duties under this section. The Tennessee bureau of investigation is authorized to provide to the attorney general and reporter such assistance as the attorney general and reporter may request pursuant to this section.






Part 2 - Reports and Opinions

§ 8-6-201 - Delivery of supreme court opinions -- Time of publication.

The clerks of the supreme court shall have the opinions of the supreme court enrolled within ten (10) days after their delivery by the court, and shall then deliver to the attorney general and reporter the original opinion for publication. Reports of the opinions shall be published within sixty (60) days from the time sufficient material is furnished the reporter to complete a volume.



§ 8-6-202 - Opinions to be reported.

(a) It is the duty of the attorney general and reporter to report any written opinion of the supreme court that may be pronounced by the court, or any judge thereof, in which any other points of law are decided than such as are settled in some previously reported decisions, and all the opinions the court may direct the attorney general and reporter to report. Additionally, the attorney general and reporter may report and distribute the opinions of the office of the attorney general and reporter, or such other significant legal matters as may be deemed appropriate.

(b) All opinions handed down by the supreme court are required to be officially published in the official reports. This subsection (b) shall not affect appeals from any state boards or commissions, including the Tennessee regulatory authority, appeals involving revenue matters and/or taxes, and appeals where the only grounds for a new trial were that there was no evidence to support the verdict and/or that the verdict of the jury was contrary to the weight and preponderance of the evidence.

(c) All opinions handed down by the court of appeals are required to be published in the official reports where certiorari is denied by the supreme court. This subsection (c) shall not affect appeals from any state boards or commissions, including the Tennessee regulatory authority, appeals involving revenue matters and/or taxes, and appeals where the only grounds for a new trial were that there was no evidence to support the verdict and/or that the verdict of the jury was contrary to the weight and preponderance of the evidence.



§ 8-6-203 - Preparation of reports.

The attorney general and reporter shall prepare the case, and the opinion so pronounced thereon, with proper syllabi of the points therein. In the report of each case shall be given the name of the judge or chancellor who made the decision in the court below, and the place of the decision; also, the name of the judge pronouncing the same in the supreme court. A brief synopsis of the statement of facts shall also be made, if the same is not sufficiently stated in the body of the opinion. It is the further duty of the attorney general and reporter to prepare a correct index for each volume.



§ 8-6-204 - Printing of reports -- Copyright.

The attorney general and reporter has the right to select a printer, and has the exclusive control of the publication and binding of all reports. After five (5) years from the publication of each report, the copyright of the same shall revert to the state of Tennessee.



§ 8-6-205 - Opinions of attorney general -- Publication -- Distribution.

(a) The attorney general and reporter shall cause to be printed and bound, in a form deemed appropriate, official opinions of that office. Opinions shall be printed annually.

(b) The attorney general and reporter is authorized to examine all such past opinions and omit from the publication any opinion which has, as a result of a holding by a court of competent jurisdiction, or by a change in the law by the general assembly, become obsolete or no longer of authoritative value.

(c) Such opinions, as prepared under the above authority, shall be published in such quantity as the attorney general and reporter determines necessary to supply such publications to all state colleges and universities, the library and archives for interchange, members of the general assembly upon request and the various state departments and agencies, all of which will be furnished without cost, and a sufficient number to be sold to the public generally at a price to include necessary costs above the actual cost of publication.



§ 8-6-206 - Reports -- Number printed -- Distribution.

The attorney general and reporter shall have printed and bound, at the expense of the state to be paid for upon the warrant of the commissioner of finance and administration, a sufficient number of volumes of any of the reports required to be distributed under this part, the same to be furnished at not more than cost plus necessary expenses. These reports as published shall be furnished upon request to members of the general assembly and departments of state government, without cost.



§ 8-6-207 - Distribution of state-owned reports.

(a) The comptroller of the treasury shall furnish each judge and chancellor and each circuit, chancery, criminal and common law court with a copy of each volume of such reports, gratis, and shall, in like manner, deposit with the secretary of state twenty-five (25) copies of each volume, to remain in that office subject to the direction of the general assembly, and shall also deliver to the state librarian copies requested, to be exchanged with departments and libraries of the United States, and of the several states and territories, and the librarian shall immediately distribute the same at the expense of the state.

(b) The comptroller of the treasury shall also deliver, gratis, to the order of the University of Tennessee thirty (30) copies of each volume for its use, and for exchanges.






Part 3 - Coordination with Other State Agencies and Attorneys

§ 8-6-301 - Representation of state departments and agencies -- Supervision of investigations -- Office of legal services exempted.

(a) The attorney general and reporter, either in person or by assistant, shall represent all offices, departments, agencies, boards, commissions or instrumentalities of the state now in existence or which may hereafter be created. All legal services required by such offices, departments, agencies, boards, commissions or instrumentalities of the state shall be rendered by, or under the direction of, the attorney general and reporter. This section shall not prevent the various offices, departments, agencies, boards, commissions or instrumentalities of the state from employing other attorneys, working solely under the supervision and at the direction of the agency, for the purpose of conducting investigations, advising, consulting, and assisting the office, department, agency, board, commission or instrumentality in the administration of its duties.

(b) The attorney general and reporter shall direct and supervise all investigations and litigation necessary to the administration of the duties of the various offices, departments, agencies, boards, commissions or instrumentalities of the state, and no such entities shall institute any civil proceeding except through the attorney general and reporter.

(c) Legal services provided by the office of legal services for the general assembly under the provisions of title 3, chapter 12, and attorneys employed by such office are exempt from the provisions of this section. The attorney general and reporter shall not represent such office before the general assembly or any committee thereof, nor shall direct or supervise such office or attorneys employed by such office.



§ 8-6-302 - Permission for department or agency attorneys to represent state.

The attorney general and reporter, exercising discretion and with the concurrence of the head of the executive agency involved, may permit, by express written authorization, staff attorneys employed by the various departments, agencies, boards, commissions or instrumentalities of the state to appear and represent the state of Tennessee in a certain case or certain classes of cases under the direction and control of the attorney general and reporter.



§ 8-6-303 - Actions instituted by district attorneys general excepted.

None of the provisions of this part are to be construed as requiring the attorney general and reporter to approve of, participate in, or supervise actions instituted by the various district attorneys general pursuant to law.






Part 4 - Investigative Authority

§ 8-6-401 - Authority to give oaths and require testimony.

The attorney general and reporter, in performing the duties of such office where the state of Tennessee is a party litigant, or there is reasonable cause to indicate it will be a party litigant, is hereby empowered to require any person to testify under oath as to any matter which is a proper subject of inquiry by the attorney general and reporter. The attorney general and reporter, or a designee, is authorized to administer all necessary oaths.



§ 8-6-402 - Investigative demands for production of documents and testimony.

(a) For these purposes, the attorney general and reporter is empowered to issue civil investigative demands to require the attendance of witnesses or the submission of documents, or both, at specified times and places, to give testimony in the case or matter therein stated. The demand shall mention the parties to the inquiry and the party at whose instance the witness is called, and, if necessary, require the witness also to bring any books, documents, or other writings, records or tangible objects under the witness' control, which may be pertinent to the inquiry.

(b) No witness called to testify or to produce records, books, documents, writings or other tangible objects under §§ 8-6-401 -- 8-6-406 shall be required to testify in any county other than the witness' county of residence or the county where the records or tangible objects are found under the witness' control.



§ 8-6-403 - Service of investigative demand.

Service of such civil investigation demand shall be had by a designated representative of the attorney general and reporter handing a copy of the demand to such witness or, if the witness cannot be found, then by leaving a copy of the demand at the residence or usual place of business of the witness. Such process shall run throughout the state, but shall not require any witness to testify in any county other than the witness' county of residence or the county where records or tangible objects demanded are found under the witness' control.



§ 8-6-404 - Failure to comply with investigative demand.

Failure of any witness to comply with the terms of a civil investigative demand shall be certified to the chancery court of the judicial district in which the witness resides, and such chancery court shall exercise the authority granted it by law in the treating of contempt of court matters, including, but not limited to, those powers granted in §§ 29-9-103 -- 29-9-105; all to the end that the witness shall be compelled to appear to give testimony at the time and place specified by the chancery court.



§ 8-6-405 - Penalty for failure to testify when served with investigative demand.

Any witness who appears as directed by the civil investigative demand, but upon appearance refuses to testify on matters not privileged by law, shall be punished as prescribed in § 8-6-404.



§ 8-6-406 - Witness fees and mileage on investigative demands.

Any witness served with a civil investigative demand shall be paid fees and mileage on the same basis as authorized to be paid witnesses in the courts of this state.



§ 8-6-407 - Confidentiality of writings, records or tangible objects obtained by attorney general.

All testimony, books, documents, or other writings, records or tangible objects obtained by the attorney general and reporter pursuant to §§ 8-6-401 and 8-6-402 shall be confidential and shall not be publicly divulged by the office of the attorney general and reporter except in the discharge of the duties of the office or in legal proceedings in which the state is a party.



§ 8-6-408 - Authority of attorney general investigator to act as district attorney criminal investigator.

(a) Upon consent of the district attorney general, the attorney general and reporter may designate any full-time salaried attorney general investigator who meets the qualifications of § 38-8-106 and the training requirements of § 38-8-107(a), to act with the same authority as a district attorney criminal investigator when on active duty in connection with criminal matters for which the attorney general and reporter has jurisdiction as provided by law.

(b) Any investigator so designated shall, while on such active duty in the affected jurisdiction, have the same authority as is provided by law for any full-time criminal investigator employed by the district attorney general.

(c) The authority conferred by this section shall be in addition to any authority otherwise conferred by law upon the attorney general and reporter.









Chapter 7 - District Attorneys General

Part 1 - General Provisions

§ 8-7-101 - Districts.

Each judicial district shall constitute a district attorney general's district.



§ 8-7-102 - Election.

The district attorneys general for the judicial districts are elected by the qualified voters of the districts respectively.



§ 8-7-103 - Duties.

Each district attorney general:

(1) Shall prosecute in the courts of the district all violations of the state criminal statutes and perform all prosecutorial functions attendant thereto, including prosecuting cases in a municipal court where the municipality provides sufficient personnel to the district attorney general for that purpose;

(2) Shall prosecute in the federal court all criminal cases removed from a state court in the district to any inferior court;

(3) May cooperate and assist, upon the request or direction of the attorney general and reporter, in the bringing, prosecution, defense, preparation, and trial of all cases in the circuit and chancery courts in which the attorney general and reporter is required to appear for the protection of the state or the public interest;

(4) Shall give an opinion, without charge, whenever called upon by any county officer in the district, upon a question of criminal law relating to the duties of the county officer's office;

(5) Shall submit to the office of executive director for the district attorneys general conference within ninety (90) days after the end of each fiscal year, a written report specifying:

(A) Each source from which funds were received by the office of the district attorney general during the fiscal year;

(B) The amount of funds received from each source; and

(C) The disposition of such funds;

(6) Shall have discretion in the performance of duties and responsibilities in the allocation of resources available to such district attorney general, any other provision of law notwithstanding; and

(7) Shall have authority to delegate the foregoing duties and responsibilities to an assistant district attorney general.



§ 8-7-104 - Practice of law prohibited.

District attorneys general are prohibited from engaging in the practice of law.



§ 8-7-105 - Salary.

(a) On July 1, 1990, the salary for district attorneys general shall be sixty-eight thousand dollars ($68,000) per annum. On July 1, 1991, the base salary for district attorneys general shall be seventy-four thousand one hundred dollars ($74,100) per annum. On September 1, 2006, the salary for district attorneys general shall be one hundred twenty-four thousand nine hundred dollars ($124,900).

(b) On September 1, 2006, and on July 1 for each subsequent year, the base salary fixed in subsection (a) shall be adjusted to reflect the average percentage pay increase provided for state employees by the general appropriations act.

(c) For the sole purpose of calculating the salaries payable to assistant district attorneys general under the provisions of § 8-7-201, the annual compensation of a district attorney general shall be as follows:

(1) For full-time assistant district attorneys general through the end of the final fiscal year in which they are eligible for step increases, the salary provided by law for district attorneys general for the 1982-1983 fiscal year;

(2) Effective July 1, 1990, for full-time assistant district attorneys general no longer eligible for step increases, a base salary equal to the salary provided by law for district attorneys general for the 1989-1990 fiscal year, adjusted on July 1, 1990, by the percentage set out in subsection (b); and

(3) Effective July 1, 1991, for full-time assistant district attorneys general no longer eligible for step increases, but having less than twelve (12) years of credited service as an assistant district attorney general or district attorney general in this state, a base salary equal to the salary provided by law for district attorneys general for the 1989-1990 fiscal year, adjusted as set out in subdivision (c)(2), and further adjusted on July 1, 1991, and on each succeeding July 1, by the percentage set out in subsection (b).

(d) For purposes of this chapter, in computing annual salary increases that are tied to salary increases appropriated to state employees, it is the intention of the general assembly that the increases are to be based solely on the specific percentage increase granted by the general appropriations act to all general state employees. Adjustments to annual salary increases as provided for in this chapter that are tied to salary increases of state employees are not to be adjusted on the basis of any class compensation efforts, class compression efforts, or any other method of salary adjustments.



§ 8-7-106 - District attorney general pro tem -- Attorney acting for district attorney general.

(a) If the district attorney general fails to attend the circuit or criminal court, or is disqualified from acting, or if there is a vacancy in the office, the court shall appoint some other attorney to supply such district attorney general's place temporarily. The acts of such district attorney general pro tem shall be as valid as if done by the regular officer, and the district attorney general pro tem shall be entitled to the same privileges and emoluments.

(b) Notwithstanding the provisions of subsection (a), the district attorney general may:

(1) Upon the consent of the district attorney general of any other judicial district, specially appoint another district attorney general, or an assistant to that district attorney general, to conduct specific criminal proceedings, including grand jury proceedings, which the district attorney general is authorized by law to conduct in that district;

(2) Upon the consent of the executive director of the district attorneys general conference, specially appoint the executive director or an assistant to the executive director to conduct specific criminal proceedings, including grand jury proceedings, which the district attorney general is authorized by law to conduct in that district;

(3) Upon the consent of the chief executive officer of any governmental agency, appoint a licensed attorney employed by that agency to conduct specific criminal proceedings, including grand jury proceedings, which the district attorney general is authorized by law to conduct in that district;

(4) Upon the consent of the attorney general and reporter, specially appoint the attorney general and reporter, or an assistant to the attorney general and reporter, to conduct specific criminal proceedings, including grand jury proceedings, which the district attorney general is authorized by law to conduct in that district; provided, that no prosecution for an offense against the person as set forth in title 39, chapter 13 may be undertaken by the attorney general and reporter unless such prosecution arises out of, is related to, or affects an investigation, prosecution, or other proceeding which the attorney general and reporter is otherwise authorized to conduct, by cross-designation or otherwise; and

(5) Upon the written request of the attorney general and reporter, personally or through one (1) of the attorney general and reporter's assistant attorneys general, participate in the trial and direction of a specific proceeding, criminal or civil, which the attorney general and reporter is authorized by law to conduct.

(c) The acts of an attorney acting for the district attorney general or the attorney general and reporter pursuant to subsection (b) shall be valid as if done by the regular officer, and there shall be no requirement that the regular officer be disqualified from acting or that there be a vacancy in the office. Nor shall the regular officer be compelled to attend court proceedings in the matters in which an attorney is acting for the regular officer pursuant to subsection (b); provided, that the regular officer may be in attendance, and participate, if such a regular officer so desires.

(d) Subsections (b) and (c) are not intended to abolish any authority now held by the district attorneys general, and shall not be deemed to repeal by implication any existing law.



§ 8-7-107 - Filling of vacancy.

A vacancy in the office of district attorney general shall be filled by the voters of the district at the next biennial election more than thirty (30) days after the happening of the vacancy. The election shall be ordered by the governor by issuing proper writs of election to the county election commissions throughout the district, notice being given for one (1) month by publication in one (1) or more newspapers in the district. In the meantime, the governor shall appoint a suitable person to fill the office temporarily until the election takes place.



§ 8-7-109 - Sex crime prosecution units -- Support personnel -- Training.

(a) (1) There is hereby created a sex crime prosecution unit, the duties of which shall include, but not be limited to, child sexual abuse cases, which unit shall include two (2) assistant district attorneys general, and one (1) secretary-file clerk.

(2) It is the intent of the general assembly, in the enactment of Acts 1985, ch. 478, to encourage the establishment of a sex crime prosecution unit, the duties of which shall include, but not be limited to, child sexual abuse cases, in the office of the district attorney general for the twentieth judicial district as a pilot project, and subsequently, in 1986, to establish the necessary number of units throughout the state.

(b) There are hereby created two (2) additional assistant district attorney general positions for the twentieth judicial district, who shall be appointed by the district attorney general for the twentieth judicial district, shall serve at the pleasure of such official, and shall perform such duties as are assigned to them by the district attorney general. The assistant district attorneys general herein authorized shall be licensed attorneys and residents of the judicial district. The compensation for the assistant district attorneys general shall be as provided by law for assistant district attorneys general.

(c) There is hereby created an additional secretary-file clerk position for the twentieth judicial district who shall be appointed by the district attorney general for the twentieth judicial district, shall serve at the pleasure of such official, and shall perform such duties as are assigned to such secretary-file clerk by the district attorney general. The secretary-file clerk shall furnish the speakers of the senate and the house of representatives with quarterly reports containing statistical data required by the speakers, and other information deemed appropriate by the district attorney general pertaining to reports, investigations and prosecution of the sex crimes prosecution unit. The compensation for the secretary-file clerk shall be as provided by law for secretary-file clerk.

(d) The district attorney general for the twentieth judicial district shall authorize and direct the assistant district attorneys of the child sex crime prosecution unit of the twentieth judicial district to receive training at seminars conducted by appropriate agencies and associations within the United States, upon approval by the executive director of the Tennessee district attorneys general conference, in the investigation and prosecution of child sexual abuse cases. The Tennessee district attorneys general conference shall fund such attendance within existing state guidelines.



§ 8-7-110 - Assignment of law enforcement officers to drug task forces -- Officers' powers, duties and immunities.

(a) Any law enforcement officer or assistant district attorney general or district attorney general criminal investigator assigned to or hired by a judicial district or multi-judicial district task force relating to the investigation and prosecution of drug and violent crime cases shall have the same rights, powers, duties and immunities in every jurisdiction within the judicial district as such officer has within the officer's own jurisdiction. Such assignment shall be made in writing by the chief law enforcement official of the assigning jurisdiction, including, but not limited to, sheriff offices, police departments, task forces, state law enforcement agencies and district attorneys general offices, and shall not become effective until approved by the board of directors or governing or advisory board of the task force and/or the district attorneys general of the judicial district. Any law enforcement officer employed by or assigned to a judicial district drug task force pursuant to this section must meet the minimum certification requirements of the peace officers standards and training commission; provided, however, that such officer employed by a judicial district drug task force shall not be entitled to receive a police pay supplement for that certification. The director of a judicial district drug task force shall have the authority to commission personnel assigned to or hired by the task force with the approval of the district attorney general.

(b) Any law enforcement officer or assistant district attorney general or district attorney general criminal investigator assigned to or hired by a judicial district or multi-judicial district task force relating to the investigation and prosecution of drug and violent crime cases shall have the same rights, powers, duties, and immunities statewide as such officer has within the officer's own judicial district or multi-judicial district; provided, that investigations conducted outside the officer's jurisdiction originated within the officer's own jurisdiction and is immediately necessary to an ongoing investigation; or by working in cooperation with another judicial district or multi-judicial district task force or law enforcement agency; or where there exists a mutual aid agreement between the judicial districts or multi-judicial district task forces approved by each district attorney general.

(c) Notwithstanding any other provision of law to the contrary concerning members of judicial district task forces relating to the investigation and prosecution of alleged drug violations, if a claim or suit should be filed against an individual and it is proven that:

(1) At the time of the alleged incident the individual was a member of such task force who was properly certified to the board of claims pursuant to § 8-42-101(3)(C); and

(2) The alleged liability arose out of the individual's activities as a task force member;

then it shall be conclusively deemed that the individual was not an employee, agent or servant of a local government but was a volunteer to the state.

(d) To the extent any conflict exists concerning liability or jurisdiction of the members of any judicial district task force relating to the investigation and prosecution of, but not limited to, drug and violent crime cases between the provisions of this section and the provisions of any mutual aid or interlocal agreement entered into by a task force, the provisions of this section take precedence over any such agreement.



§ 8-7-111 - Special personnel for expedition of post-conviction proceedings in capital cases.

The district attorney general is authorized to employ, reassign, or contract with individuals utilizing special funds appropriated solely for the purpose of providing prompt and fair adjudication of post-conviction proceedings in capital sentence cases, including authority to assign the additional personnel the duties of personnel reassigned to the post-conviction cases. In no event shall the employment, contract, or expenditures under this authority extend beyond a two-year period.



§ 8-7-112 - Authorization to prosecute county ordinance violations.

District attorneys general with responsibility for prosecuting offenses in counties with populations of less than five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, and with a charter form of government pursuant to title 5, chapter 1, part 2, also are authorized to contract or enter into an agreement with such counties for the prosecution of violations of the ordinances of such counties.






Part 2 - Criminal Investigators and Assistant District Attorneys General--Compensation

§ 8-7-201 - Salaries of criminal investigators and assistant district attorneys general.

(a) (1) All criminal investigators hired prior to July 1, 1994, shall be compensated according to the following schedule: Click here to view image.

(2) Investigators compensated in the salary schedule in subdivision (a)(1) shall be classified as simply criminal investigators until reaching the five-year level, senior criminal investigators after reaching the five-year level, and chief criminal investigators after reaching the ten-year level.

(3) On July 1, 1997, and each subsequent July 1, the salary levels for criminal investigators in subdivision (a)(1) shall be increased by such percentage amount as shall be fixed by the general assembly in the General Appropriations Act. For the purpose of budget preparation, it shall be presumed that such percentage amount shall be the same as that received by other state employees.

(4) Notwithstanding the provisions of subdivisions (a)(1) and (2), if a district attorney general having a vacant criminal investigator position appoints a licensed attorney to that position and designates that person to serve as an assistant district attorney general, the appointee may, on the recommendation of the hiring district attorney general and with the approval of the executive committee of the Tennessee district attorneys general conference, be compensated as an assistant district attorney general as provided for in subsections (d) and (e).

(b) Certain Assistant District Attorneys General. (1) All assistant district attorneys general shall receive from the state a salary of twenty-five thousand dollars ($25,000) per annum, payable out of the state treasury upon the warrant of the commissioner of finance and administration.

(2) Any and each assistant district attorney general who shall file with the commissioner of finance and administration a signed and sworn affidavit of intent approved by the district attorney general of the district, stating that such assistant district attorney general will devote full time to the duties as such assistant district attorney general and will not actively engage in the practice of law in any of the civil courts of the state of Tennessee or any other state, unless such practice involves the official duties of the office of attorney general or district attorney general, shall be designated, for the purposes of this section, a full-time assistant district attorney general and shall receive from the state an amount per annum equal to fifty-five percent (55%) of the annual compensation of a district attorney general, payable monthly out of the treasury of the state upon the warrant of the commissioner of finance and administration.

(3) Nothing in this section shall be construed as prohibiting any assistant district attorney general from concluding any litigation which such assistant district attorney general had pending prior to appointment as a full-time assistant district attorney general.

(4) Notwithstanding the foregoing language, in furtherance of the goal of developing a corps of capable and experienced full-time prosecuting attorneys throughout the state, and thus enhancing the state's ability to cope with recent increases in crime and criminal activity in the state, each full-time assistant district attorney general who has served or has received credit for serving one (1) or more years as a full-time assistant district attorney general shall receive from the state a salary according to the schedule hereinafter set out, payable monthly out of the treasury of the state upon warrant of the commissioner of finance and administration: Click here to view image.

(5) Compensation computed pursuant to the salary schedule in subdivision (b)(4) shall be recomputed on July 1 of each year, beginning July 1, 1973, to allow for the adjustments in the compensation of district attorneys general as provided in § 8-23-101; provided, that no salary or level of compensation for a district attorney general or a full-time assistant district attorney general, once set, shall be reduced by reason of any subsequent adjustment pursuant to the provisions of § 8-23-101.

(6) In computing the number of years' service pursuant to the salary schedule in subdivision (b)(4), any full-time assistant district attorney general who has previous experience as an assistant district attorney general or as a district attorney general and signs the affidavit mentioned in subdivision (b)(2) shall receive credit for one (1) year's service for each two (2) year's part-time experience.

(7) In computing the number of years' service pursuant to the salary schedule in subdivision (b)(4):

(A) Any assistant district attorney general who has previous experience as an assistant state attorney general or as a district attorney general shall receive full credit for such experience;

(B) Any assistant district attorney general who has been employed in full-time service on the staff of a district attorney general as an attorney representing the state before the courts of the state since July 1, 1969, irrespective of the title or position held and irrespective of the source of funds from which such attorney was compensated, shall receive full credit for such experience;

(C) Any assistant district attorney general who has previous experience as a law clerk with the supreme court of the state, or service in the field of criminal law with the United States department of justice, or service in the field of criminal law as a special agent or a criminal investigator employed by the state or a district attorney general, shall receive full credit for such experience;

(D) Any assistant district attorney general, who has previous experience as a commissioned officer, working as a military attorney in the field of criminal law while on full-time active duty in the judge advocate general's corps of any of the armed services of the United States, shall receive full credit for such period of active duty military criminal law experience as supported by sworn affidavit;

(E) Any assistant district attorney general who has previous experience as counsel with the public service commission and/or the Tennessee regulatory authority shall receive full credit for such experience;

(F) Any assistant district attorney general who has previous experience with the Tennessee toxicology laboratory and/or the Tennessee crime laboratory shall receive full credit for such experience; and

(G) Any assistant district attorney general who has previous experience as a full-time salaried law enforcement officer shall receive full credit for such experience.

(c) (1) Compensation computed pursuant to the salary schedule shall be recomputed on July 1 of each year to allow for any adjustments in the compensation of district attorneys general.

(2) In computing the number of years of service under the salary scale applicable to full-time assistants employed after June 30, 1980, credit may be given for an assistant's prior experience as a licensed attorney, full-time, salaried law enforcement officer or criminal investigator for such district attorney general. Such credit shall be given only upon the recommendation of the district attorney general making the appointment and the approval of the executive committee of the district attorneys general conference, and may be for any period of time up to, but not exceeding, the assistant's experience as a licensed attorney or criminal investigator.

(d) Certain Assistant District Attorneys General Employed After January 1, 1989. Notwithstanding the foregoing language, any assistant district attorney general employed after January 1, 1989, who shall file the affidavit provided for in subdivision (b)(2) shall be compensated as provided for in subsection (c), except for the substitution of the following salary scale for that in subsection (c): Click here to view image.

(e) (1) Notwithstanding the foregoing, on and after July 1, 1991, any full-time assistant district attorney no longer eligible for step increases under this section who has at least twelve (12) years of credited service as an assistant district attorney general in Tennessee shall be compensated according to the following schedule of such credited service:

(A) At least twelve (12) years, but less than sixteen (16) years, an amount per annum equal to eighty percent (80%) of the credited annual compensation of a district attorney general in effect on July 1, 2006;

(B) At least sixteen (16) years, but less than twenty (20) years, an amount per annum equal to eighty-two and one-half percent (82.5%) of the credited annual compensation of a district attorney general in effect on July 1, 2006; or

(C) Twenty (20) or more years, eighty-five percent (85%) of the credited annual compensation of a district attorney general in effect on July 1, 2006.

(2) Compensation computed pursuant to the above schedule shall be recomputed annually, based on the salary of the district attorney general on July 1, 2006, and adjusted annually to reflect the average percentage pay increase provided for state employees by the general appropriations act. For purposes of this subsection (e), in computing annual salary increases that are tied to salary increases appropriated to state employees, it is the intention of the general assembly that the increases are to be based solely on the specific percentage increase granted by the general appropriations act to all general state employees. Adjustments to annual salary increases as provided for in this subsection (e) that are tied to salary increases of state employees are not to be adjusted on the basis of any class compensation efforts, class compression efforts, or any other method of salary adjustments.

(3) On July 1, 2006, and annually on each succeeding July 1, the executive director of the district attorneys general conference shall reclassify into the salary schedule set forth in § 8-7-226 any employee who was hired prior to July 1, 1994, and has more than twenty (20) years of credited service as an assistant district attorney general.

(f) In computing the number of years' service pursuant to this section, a criminal investigator or an assistant district attorney general shall receive full credit for experience in serving as a full-time member of any board or commission of the state which administers the laws relative to corrections and paroles and supervises investigations pursuant to such laws and whose members are appointed by the governor.

(g) Implementation of salary increases pursuant to the pay schedules prescribed in this section shall be suspended for the fiscal years beginning July 1, 2003, and ending June 30, 2004, and beginning July 1, 2009, and ending June 30, 2010. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to pay schedules prescribed in this section shall not include time of service between July 1, 2003, and June 30, 2004, nor between July 1, 2009, and June 30, 2010.



§ 8-7-202 - Traveling expenses of assistant district attorneys general and criminal investigators.

(a) The several assistant district attorneys general and/or criminal investigators in all districts shall be reimbursed from funds appropriated to the office of the district attorney general in the district in which they are employed for the necessary traveling expenses incurred while upon official business as prescribed under the comprehensive travel regulations for employees of the state of Tennessee; provided, that reimbursement to such officials for necessary traveling expenses incurred while on official business within the county of their residence shall be limited to reimbursement of mileage expense; and provided further, that any subsequent changes in the amounts or types of reimbursable expenses as prescribed under the comprehensive travel regulations then shall apply automatically, and without further action, to the several assistant district attorneys general and/or criminal investigators at such times as changes become effective as to employees of the state of Tennessee.

(b) All expense accounts submitted by any assistant district attorney general or criminal investigator shall be submitted upon forms provided and prescribed by the judicial cost accountant. In addition thereto, such expense accounts shall be submitted during the month following the month in which the expense was incurred, and all such expense accounts must be verified by such assistant or criminal investigator and the same shall likewise be first approved by the district attorney general of the judicial district. If any person fails to comply with this section, this expense account shall be disallowed and the same shall not be paid.



§ 8-7-203 - Calculation of mileage for assistant district attorneys general and criminal investigators.

Traveling expenses under this part shall be calculated on the basis of a maximum of seven cents (7cent(s)) per mile each way necessarily traveled on official business.



§ 8-7-204 - Reimbursement of assistant district attorneys general and criminal investigators.

Any person seeking reimbursement for official expenses under the provisions of this part shall file with the commissioner of finance and administration, or other official with whom the commissioner's duties may be placed by law, a sworn itemized statement for the amounts necessarily expended by such person in the discharge of such official duties, as granted in this part, and upon the receipt of such verified statement, such commissioner shall issue a warrant in the reimbursement of such expenses, payable out of the state treasury.



§ 8-7-205 - County payments to assistant district attorneys general and criminal investigators unaffected.

This part shall not affect any salaries and compensation paid by any county to the several assistant district attorneys general and/or criminal investigators, nor any laws authorizing such salaries and compensation.



§ 8-7-206 - Victim-witness coordinator.

(a) There is created in each judicial district the position of victim-witness coordinator to be appointed by the district attorney general. The duties of the victim-witness coordinator shall include:

(1) After the return of an indictment or presentment, advising victims of their rights under title 40, chapter 38, part 1;

(2) After the return of an indictment or presentment, keeping victims and witnesses informed of court dates and actions affecting their cases, including evidentiary hearings, trial dates, and sentencing hearings as provided for in § 40-38-111;

(3) After the return of an indictment or presentment, assisting victims and witnesses to better understand the way the criminal justice system works, including the procedure and basis for continuances of cases and the procedure involved in the plea bargaining process;

(4) After the return of an indictment or presentment, assisting victims to become more involved in the processes which affect the perpetrator of the crime, such as the plea bargaining process, including presentence reports and the sentencing hearing itself;

(5) Assisting in obtaining restitution to victims of crime directly from the perpetrator of the crime when possible; and

(6) Assisting eligible victims in obtaining benefits from the criminal injuries compensation program.

(b) There are created, in ten (10) judicial districts to be designated by the executive director of the Tennessee district attorneys general conference, the positions of assistant victim-witness coordinator.



§ 8-7-225 - Short title.

Sections 8-7-225 -- 8-7-235 shall be known as the "Assistant District Attorneys General and Criminal Investigators Compensation Act of 1994."



§ 8-7-226 - Salaries of assistant district attorneys general.

(a) All assistant district attorneys general hired after July 1, 1994, or reclassified pursuant to the provisions of § 8-7-201(e)(3), shall be compensated according to the following pay schedule: Click here to view image.

(b) Implementation of salary increases pursuant to the pay schedule prescribed in subsection (a) shall be suspended for the fiscal years beginning July 1, 2003, and ending June 30, 2004, and beginning July 1, 2009, and ending June 30, 2010. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to the pay schedule prescribed in subsection (a) shall not include time of service between July 1, 2003, and June 30, 2004, nor between July 1, 2009, and June 30, 2010.



§ 8-7-227 - Prior service credits for assistant district attorneys general.

The executive director of the Tennessee district attorneys general conference shall certify the entry level of compensation awarded to assistant district attorneys general based on prior service credits. Assistant district attorneys general shall be entitled to prior service credits as follows:

(1) Any assistant district attorney general who has prior experience as an assistant district attorney, a district attorney general, a criminal investigator for the district attorneys general, a United States attorney, an assistant United States attorney, an assistant attorney general representing the state in criminal litigation, an elected judge of a court with criminal jurisdiction, an attorney that served as a law clerk for an appellate or trial judge of a court with criminal jurisdiction, a district public defender, an assistant district public defender, or one who as a commissioned officer worked as a military attorney in the field of criminal prosecution while on full-time active duty in the judge advocate general's corps of any of the armed services of the United States, shall be eligible to receive year-for-year credit upon the recommendation of the hiring district attorney general, and subject to the approval of the executive committee of the Tennessee district attorneys general conference.

(2) The executive director of the Tennessee district attorneys general conference may certify prior service credits for prior practice of law but not exceeding the assistant's experience as a licensed practicing attorney and, in no case, shall year-for-year credit exceed twelve (12) years.



§ 8-7-228 - Annual salary increases for assistant district attorneys general.

On July 1, 1995, and each subsequent July 1, the salary levels for assistant district attorneys general shall be increased by such percentage amount as shall be fixed by the general assembly in the general appropriations act. For the purpose of budget preparation, it shall be presumed that such percentage amount shall be the same as that received by other state employees.



§ 8-7-229 - Assistant district attorneys general employed on July 1, 1994.

Sections 8-7-225 -- 8-7-235 shall have no effect or application to the classification for future employment purposes or compensation or benefits of district attorneys general or assistant district attorneys general serving or employed in such capacity on June 1, 1994, whether compensated by the state of Tennessee or by local government.



§ 8-7-230 - Salaries of criminal investigators.

(a) All criminal investigators hired after July 1, 1994, shall be compensated according to the following pay schedule: Click here to view image.

(b) Implementation of salary increases pursuant to the pay schedule prescribed in subsection (a) shall be suspended for the fiscal years beginning July 1, 2003, and ending June 30, 2004, and beginning July 1, 2009, and ending June 30, 2010. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to the pay schedule prescribed in subsection (a) shall not include time of service between July 1, 2003, and June 30, 2004, nor between July 1, 2009, and June 30, 2010.



§ 8-7-231 - Prior service credits for criminal investigators.

(a) The executive director of the Tennessee district attorneys general conference shall certify the entry level of compensation awarded to criminal investigators of the district attorneys general based on prior service credits. Criminal investigators for the district attorneys general shall be entitled to prior service credits as follows:

(1) Any criminal investigator for the district attorney general who has prior experience as a criminal investigator for the district attorneys general or for the district public defenders shall be eligible to receive year-for-year credit upon the recommendation of the hiring district attorney general and subject to the approval of the executive committee of the Tennessee district attorneys general conference;

(2) The executive director of the Tennessee district attorneys general conference may certify prior service credits for prior law enforcement experience and post-secondary education degrees obtained and in no case shall year-for-year credit exceed twelve (12) years.

(b) As used in subsection (a), prior law enforcement experience includes full-time employment with a law enforcement agency during which the employee performed duties typically performed by law enforcement personnel, including exercising arrest powers. An employment record from the law enforcement agency shall be used to establish such law enforcement experience.



§ 8-7-232 - Salary increases for criminal investigators.

On July 1, 1995, and each subsequent July 1, the salary levels for criminal investigators shall be increased by such percentage amount as shall be fixed by the general assembly in the general appropriations act. For the purpose of budget preparation, it shall be presumed that such percentage amount shall be the same as that received by other state employees.



§ 8-7-233 - Criminal investigators employed on July 1, 1994.

Sections 8-7-225 -- 8-7-235 shall have no effect or application to the compensation or benefits of criminal investigators employed prior to July 1, 1994.



§ 8-7-234 - Attorneys serving as criminal investigators.

Notwithstanding the provisions of §§ 8-7-230 and 8-7-231, if a district attorney general having a vacant criminal investigator position appoints a licensed attorney to that position and designates that person to serve as an assistant district attorney general, the appointee may, on the recommendation of the hiring district attorney general and with the approval of the executive committee of the Tennessee district attorneys general conference, be compensated as an assistant district attorney general as provided for in § 8-7-227.



§ 8-7-235 - Attorneys employed as criminal investigators on July 1, 1994.

No salary or level of compensation shall be reduced by §§ 8-7-225 -- 8-7-235 for any assistant district attorney general who is employed in the position of criminal investigator for the district attorneys general on July 1, 1994.



§ 8-7-236 - Computation of annual salary increases appropriated to state employees.

For purposes of this chapter, in computing annual salary increases that are tied to salary increases appropriated to state employees, it is the intention of the general assembly that the increases are to be based solely on the specific percentage increase granted by the general appropriations act to all general state employees. Adjustments to annual salary increases as provided for in this chapter that are tied to salary increases of state employees are not to be adjusted on the basis of any class compensation efforts, class compression efforts, or any other method of salary adjustments.






Part 3 - District Attorneys General Conference

§ 8-7-301 - District attorneys general conference created.

There is hereby created a district attorneys general conference for the state of Tennessee, whose membership shall consist of all district attorneys general of the state of Tennessee whose salaries are paid in whole or in part out of the state treasury. The attorney general and reporter shall be an ex officio member of the conference and act as its legal advisor. The director of the Tennessee bureau of investigation shall also be an ex officio member of the conference.



§ 8-7-302 - Meetings of conference -- Matters to be considered -- Purpose.

The conference shall meet annually and at other times as herein provided for the consideration of any and all matters pertaining to the discharge of the official duties and obligations of the several members, to the end that there shall be a more prompt and efficient administration of justice in the courts of this state.



§ 8-7-303 - Consideration of more effective suppression of crime -- Committees for drafting proposed legislation.

It is the duty of the conference to give consideration to the enactment of such laws and rules of procedure as in its judgment may be necessary to suppress crime more effectively, and thus promote peace and good order in the state. To this end, a committee of its members shall be appointed to draft suitable legislation and submit its recommendations to the general assembly.



§ 8-7-304 - Calling of meetings -- Notice -- Election of officers.

The president of the conference may call meetings at will, upon at least ten (10) days' written notice to members, and shall call at least one (1) meeting annually, the annual meeting to be at the same time as that held by the judicial conference of this state. The district attorneys general conference shall elect annually a president, vice president, secretary and such other officers as may become necessary.



§ 8-7-305 - Duty of members to attend meetings.

It is the official duty of each member of the conference to attend its meetings unless otherwise officially engaged, or for other good and sufficient reasons.



§ 8-7-306 - Reimbursement for expenses.

Every member whose salary is paid in whole or in part by the state shall be entitled to have expenses paid for such attendance. Such expenses shall be paid upon the verified statement of such expenses by the district attorney general incurring the same and shall be paid from the general fund.



§ 8-7-307 - Office of executive director of the district attorneys general conference created -- Purpose.

There is created the office of executive director of the district attorneys general conference. The purpose of this office shall be to assist in improving the administration of justice in Tennessee by coordinating the prosecutive efforts of the various district attorneys general and by performing the duties and exercising the powers herein conferred.



§ 8-7-308 - Election of executive director -- Terms -- Removal -- Vacancy -- Salary.

(a) The executive director of the district attorneys general conference shall be elected by a simple majority of the membership of the district attorneys general conference for a term of four (4) years. The election of the executive director shall be held at the annual meeting of the conference which immediately precedes July 1 of years in which presidential elections are held.

(b) The term of office of the executive director shall begin on July 1 following election and shall extend through June 30 of the next year in which a presidential election shall be held.

(c) The executive director shall, however, be subject to removal from office by vote of a majority of the conference membership at any meeting of the conference held during the executive director's term of office. Upon removal from office of the executive director, or upon a vacancy in the office otherwise occurring during a meeting of the conference, the conference shall elect by vote of a majority of its membership a person to fill the unexpired term of office. Should a vacancy in the office of executive director occur at any other time, the executive committee of the conference shall appoint a person to the office of executive director to serve until the next meeting of the conference, at which time the conference shall, by vote of a majority of its members, elect a person to fill the unexpired term of office of the executive director.

(d) The executive director shall receive a salary equal to that fixed by law for a district attorney general.



§ 8-7-309 - Functions of executive director.

(a) The executive director of the district attorneys general conference shall:

(1) Work under the supervision and direction of the executive committee of the district attorneys general conference;

(2) Assist the district attorneys general throughout the state in coordinating the efforts of the district attorneys general against criminal activity in the state. Such assistance includes, but is not limited to:

(A) Obtaining, preparation and supplementing of indexes to the unreported decisions of the court of criminal appeals and the supreme court of Tennessee relating to criminal matters;

(B) Preparation of a basic prosecutors manual and educational materials; and

(C) Preparation and distribution of uniform indictment forms, search warrant forms, interrogation warning forms, and other appropriate forms;

(3) Initiate conference calls between district attorneys general and coordinate efforts of district attorneys general investigating cases and crimes crossing district lines;

(4) Serve in a liaison capacity between the various branches of state government and the divisions thereof, including, but not limited to, the courts, the general assembly, the executive department and the office of attorney general and reporter;

(5) Administer the accounts of the judicial branch of government which relate to the offices of the district attorneys general, and shall prepare, approve and submit budget estimates and appropriations necessary for the maintenance and operation of the offices of district attorneys general and make recommendations with respect to such offices; and

(6) Draw and approve all requisitions for the payment of public moneys appropriated for the maintenance and operation of the state judicial branch of government which relate to the offices of the district attorneys general, and shall audit claims and prepare vouchers for presentation to the department of finance and administration, including payroll warrants, expense warrants, and warrants covering the necessary costs of supplies, materials and other obligations by the various offices with respect to which the executive director shall exercise fiscal responsibility.

(b) The executive director has authority, within budgetary limitations, to provide the district attorneys general with minimum law libraries, the nature and extent of which shall be determined in every instance by the executive director on the basis of need. All books thus furnished shall remain the property of the state of Tennessee, and shall be returned to the custody of the executive director by each district attorney general upon the retirement or expiration of the official duties of each such officer.

(c) All functions performed by the executive director which involve expenditures of state funds shall be subject to the same auditing procedures by the commissioner of finance and administration and the comptroller of the treasury as required in connection with the expenditure of all other state funds.



§ 8-7-310 - Executive director to serve as a member of the judicial council.

The executive director of the district attorneys general conference shall serve as a member of the judicial council and shall attend to such other duties as may be assigned by the district attorneys general conference or the executive committee of such conference.



§ 8-7-311 - Appointment of budget officer, director and clerical personnel -- Compensation -- Practice of law prohibited -- Employment of attorney.

(a) The executive director of the district attorneys general conference shall, subject to the approval of the duly elected officers of the district attorneys general conference, appoint a budget officer and a director and such other assistants and clerical personnel as are necessary to enable the executive director to perform the duties of the executive director's office.

(b) Compensation for other assistants and clerical personnel shall be fixed by the executive director with the approval of the executive committee of the district attorneys general conference.

(c) (1) During their terms of office or employment, neither the executive director nor any full-time assistant or employee shall directly or indirectly engage in the practice of law in any of the courts in this state.

(2) If the executive director employs an attorney as a part-time employee, such employee shall not engage in the defense of criminal cases if such employee's duties will, at the time of employment, involve or in the future may involve:

(A) Substantial interaction with district attorneys general, their assistants, or other employees of the executive director; or

(B) The prosecution of criminal cases either as a part-time assistant district attorney general or a district attorney general pro tempore.



§ 8-7-312 - Office facilities.

The executive director of the district attorneys general conference shall be provided with suitable office space in the supreme court building, or other convenient and suitable office space, and with all office equipment and supplies necessary to perform the duties of the office.



§ 8-7-313 - Executive director -- Retirement.

The executive director of the district attorneys general conference shall be a member of the attorneys general retirement system of Tennessee, provided for by Acts 1953, ch. 81, as amended, or the consolidated retirement system of Tennessee, provided for by chapters 34-37 and 39 of this title and for such purpose shall be an "attorney general" as defined in § 8-34-101.



§ 8-7-315 - Budget submitted to general assembly.

Each year's budget for the operation of the office of executive director of the district attorneys general conference shall be submitted to the criminal justice committee of the house of representatives and the senate judiciary committee prior to approval of the budget by the general assembly.






Part 4 - Private Co-Counsel for Crime Victims

§ 8-7-401 - Employment of private counsel by crime victim -- Participation as co-counsel in prosecution of crime.

(a) A victim of crime or the family members of a victim of crime may employ private legal counsel to act as co-counsel with the district attorney general or the district attorney general's deputies in trying cases, with the extent of participation of such privately employed counsel being at the discretion of the district attorney general. The district attorney general or a deputy shall make the final and concluding argument. The privately retained counsel shall immediately inform the district attorney general of such counsel's employment.

(b) (1) No private legal counsel employed as a special prosecutor pursuant to subsection (a) is permitted to participate in any criminal hearing, trial or other proceeding unless the defendant or defendants have been notified and the court has conducted a hearing on such employment as provided in subdivision (b)(2).

(2) At such hearing, the defendant or defendants have the right to be present and to raise and preserve any objections to the employment of such special prosecutor as provided by law. The court shall examine the private counsel to be employed and shall make a specific finding as to whether such person is or is not qualified under the law to serve as special prosecutor and as to whether such person has or does not have a conflict of interest as provided by law.

(3) Any allegations of prosecutorial misconduct or other defects in the trial committed or caused by the special prosecutor shall be raised and disposed of at the time a motion for new trial is made by the defendant.






Part 5 - Assistance to Grand Juries

§ 8-7-501 - Attendance of district attorney general at grand jury.

Whenever required by the grand jury, the district attorney general or a designated assistant may attend before that body for the purpose of assisting in its inquiries, which assistance may include the examination of witnesses and the giving of legal advice as to any matters cognizable by that body; provided, that the district attorney general or the designated assistant shall not be present when the question is taken upon the finding of an indictment; and provided further, that the foreman of any grand jury shall be prohibited from communicating to the district attorney general or any other person the way in which any grand juror voted on any question before such body.



§ 8-7-502 - Jurisdiction over misconduct.

It is the legislative intent that any misconduct by a district attorney general before the grand jury shall be subject to the jurisdiction of the board of professional responsibility established by Supreme Court Rule 9.



§ 8-7-503 - Judge's instruction to grand jury.

It is the duty of the judge who instructs the grand jury to charge the jurors as to the provisions of this part so that they will be fully informed of the fact that the district attorney general may attend before such body only upon the grand jury's request.






Part 6 - District Attorneys General Fiscal Affairs Act

§ 8-7-601 - Short title.

This part shall be known as the "District Attorneys General Fiscal Affairs Act."



§ 8-7-602 - Fiscal officer.

(a) Whereas, the various district attorneys general for the state of Tennessee are entitled to receive and do receive funding from various state, federal and local governmental sources, and private donors, and an orderly system for receiving and disbursing same is necessary, the district attorneys general are hereby authorized and empowered to designate the executive director of the district attorneys general conference as fiscal officer for the judicial district served by a district attorney general. The executive director is authorized and empowered to receive and disburse funds so received for any lawful purpose not inconsistent with this part.

(b) (1) The executive director is hereby designated as fiscal officer for the receipt and disbursement of all funds distributed pursuant to § 36-5-107 and related federal matching funds when the office of the district attorney general is the agency actually participating in the child support collection program as provided by federal law.

(2) Any unspent incentive funds being held by counties for the benefit of the offices of district attorneys general as of April 30, 1990, shall be transferred to the executive director.



§ 8-7-603 - Disbursement of funds.

Such funds shall be disbursed by the executive director of the district attorneys general conference upon proper request being submitted by the respective district attorneys general specifying the purpose of the disbursement and that the same is lawful and proper and not inconsistent with the terms upon which the funding was received.



§ 8-7-604 - Authorized use of funds.

Such funding shall be used solely for the purpose of carrying out the duties and responsibilities of the office of district attorney general, and the orderly management and operation of same, and not to supplement the pay of any district attorney general.



§ 8-7-605 - Use of funds to defray costs.

The office of executive director of the district attorneys general conference may receive a portion of the funds to be set by the executive director to defray the cost of receiving and disbursing same.



§ 8-7-606 - Records -- Audit.

The office of executive director of the district attorneys general conference shall maintain records of all receipts, disbursements, requests for disbursements and the purpose of same, and the records shall be subject to an annual audit by the office of comptroller of the treasury.









Chapter 8 - Sheriffs

Part 1 - Appointment--Vacancy

§ 8-8-101 - Prohibited from practice of law or serving as member of general assembly while sheriff.

No person shall engage in the practice of law or serve as a member of the general assembly while serving as sheriff.



§ 8-8-102 - Qualifications for office -- Affidavits -- Training -- Challenge to candidate's qualifications -- Fraudulent challenge.

(a) After May 30, 1997, to qualify for election or appointment to the office of sheriff a person shall:

(1) Be a citizen of the United States;

(2) Be at least twenty-five (25) years of age prior to the date of qualifying for election;

(3) Be a qualified voter of the county and a resident of the county for one (1) full year prior to the date of the qualifying deadline for running as a candidate for sheriff;

(4) Have obtained a high school diploma or its equivalent in educational training as recognized by the Tennessee state board of education;

(5) Not have been convicted of or pleaded guilty to or entered a plea of nolo contendere to any misdemeanor crime of domestic violence or any felony charge or violation of any federal or state laws or city ordinances relating to force, violence, theft, dishonesty, gambling, liquor or controlled substances;

(6) Be fingerprinted and have the Tennessee bureau of investigation (TBI) make a search of local, state and federal fingerprint files for any criminal record. Fingerprints are to be taken under the direction of TBI. It shall be the responsibility of TBI to forward all criminal history results to the peace officer standards and training (POST) commission for evaluation of qualifications;

(7) Not have been released, separated or discharged from the armed forces of the United States with a dishonorable or bad conduct discharge, or as a consequence of conviction at court martial for either state or federal offenses;

(8) Have been certified by a Tennessee licensed health care provider qualified in the psychiatric or psychological field as being free from any impairment, as set forth in the current edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association at the time of the examination, that would, in the professional judgment of the examiner, affect the applicant's ability to perform an essential function of the job, with or without a reasonable accommodation;

(9) (A) Except as provided in subdivision (a)(9)(B), have at least three (3) years of full-time experience as a POST commission certified law enforcement officer in the previous ten (10) years or at least three (3) years of full-time experience as a state or federal certified law enforcement officer with training equivalent to that required by the POST commission in the previous ten (10) years; provided, that any person holding the office of sheriff on May 30, 2011 shall be deemed to have met the requirements of this subdivision (a)(9).

(B) Subdivision (a)(9)(A) shall not apply in any county having a metropolitan form of government where the sheriff does not have full law enforcement powers; and

(10) Not have been convicted of or pleaded guilty to or entered a plea of nolo contendere to any felony charge or violation of any federal or state laws relating to controlled substance analogues.

(b) (1) Any person seeking the office of sheriff shall file with the POST commission, at least fourteen (14) days prior to the qualifying deadline, the following:

(A) An affidavit sworn to and signed by the candidate affirming that the candidate meets the requirements of this section; and

(B) A confirmation of psychological evaluation form certified by the psychologist/psychiatrist providing psychological evaluation as provided for in subdivision (a)(8) for the purposes of sheriff candidacy qualification. The form shall be developed by the POST commission and shall include the examining psychologist's/psychiatrist's license number and state of licensure. The form shall clearly state in bold face type directly above the signature line that a person who, with intent to deceive, makes any false statement on such application commits the offense of perjury pursuant to § 39-16-702. The form shall be made available by the POST commission upon request by any candidate for the office of sheriff.

(2) If such affidavit and form are not filed with the POST commission by the fourteenth day prior to the qualifying deadline for the office of sheriff, such candidate's name shall not be placed on the ballot. The POST commission shall have the authority to verify the validity of such affidavit and form.

(3) (A) The POST commission shall verify peace officer standards and training certification of any person seeking the office of sheriff to the extent subdivision (a)(9) requires such person to have such certification. If the person does not have such certification on the date the person files the affidavit seeking to qualify as a candidate for the office of sheriff, the POST commission shall certify whether the person has the three (3) years of full-time experience as a POST commission certified law enforcement officer and whether the certification is current. If the candidate does not have a current certification, or if the person has the law enforcement experience as a state or federal law enforcement officer pursuant to subdivision (a)(9), then such candidate shall certify with the county election commission by the withdrawal deadline their exemption pursuant to such subdivision.

(B) The original notarized verification form from the POST commission shall be filed by the POST commission with the county election commission by the withdrawal deadline.

(C) If the POST commission or the candidate, as appropriate, has not certified to the county election commission by the withdrawal deadline a person seeking to qualify as a candidate for the office of sheriff as meeting the qualifications as provided for in this section, such person's name shall not appear on the ballot.

(D) In the event that a person seeks election to the office of sheriff by the county legislative body to fill a vacancy in office, such verification must be filed with the county clerk prior to the election.

(c) (1) Every person who is elected or appointed to the office of sheriff after May 30, 1997, shall, annually during the sheriff's term of office, complete forty (40) hours of in-service training appropriate for the rank and responsibilities of a sheriff. The training shall be approved by the POST commission. Any sheriff who does not fulfill the obligations of this annual in-service training shall lose the power of arrest.

(2) Every person who is elected to the office of sheriff after August 1, 2006, in a regular August general election for a four-year term, and is a first term sheriff, regardless of the person's previous law enforcement experience, must successfully complete the newly elected sheriffs' school prior to September 1 immediately following the person's election, and thereafter must successfully complete forty (40) hours of annual in-service training appropriate for the rank and responsibilities of a sheriff pursuant to subdivision (c)(1). The newly elected sheriffs' school shall be taught at the Tennessee law enforcement academy during the month of August, only in the years that elections for sheriffs are held. The curriculum shall be developed by the Tennessee law enforcement training academy in cooperation with the Tennessee Sheriffs' Association and must be approved by the POST commission. Any usual and customary cost associated with attending the newly elected sheriffs' school shall be paid by the county. Any such sheriff who does not fulfill the obligations of this training course shall lose the power of arrest. No fees collected for the sheriffs' school shall inure to the benefit of the Tennessee Sheriffs' Association.

(d) A person may challenge whether a candidate has the required qualifications for sheriff, as identified in subsection (a); provided, that the challenge is filed in writing with the POST commission no later than twelve o'clock (12:00) noon prevailing time on the third day after the qualifying deadline, as determined under § 2-5-101(a).

(e) If a candidate's qualifications are challenged pursuant to subsection (d), the POST commission shall:

(1) Notify the candidate of the challenge;

(2) Review and verify the candidate's required qualifications, identified in subsection (a);

(3) Review and verify the candidate's affidavit and psychological evaluation form, in accordance with subsection (b); and

(4) If the POST commission determines the candidate does not possess the required qualifications for sheriff:

(A) Disqualify the candidate;

(B) Notify the candidate and county election commission of its determination no later than twelve o'clock (12:00) noon prevailing time on the seventh day after the qualifying deadline, as determined under § 2-5-101(a); and

(C) Request that the county election commission:

(i) Not print the candidate's name on any ballot; and

(ii) Remove the candidate's name from any printed ballot.

(f) (1) It is an offense for a person to intentionally file a fraudulent challenge under subsection (d).

(2) A violation of subdivision (f)(1) is a Class A misdemeanor punishable by fine only.



§ 8-8-103 - Surety bond.

The sheriff, before entering on the duties of that office, shall enter into an official bond prepared in accordance with the provisions of chapter 19 of this title, in a penalty of not less than one hundred thousand dollars ($100,000), or in a greater sum as the county legislative body may determine, payable to the state, and conditioned well and truly to execute and make due return of all process directed to the sheriff, and to pay all fees and sums of money received by the sheriff, or levied by virtue of any process, into the proper office or to the person entitled, and faithfully to execute the office of sheriff and perform its duties and functions during such person's continuance therein. This bond shall be acknowledged before the county legislative body, in open session, approved by it, recorded upon the minutes, and recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 8-8-104 - Oath of office.

The sheriff shall, besides the oaths prescribed for public officers, take an oath that the sheriff has not promised or given, nor will give, any fee, gift, gratuity, or reward for the office or for aid in procuring such office, that the sheriff will not take any fee, gift, or bribe, or gratuity for returning any person as a juror or for making any false return of any process, and that the sheriff will faithfully execute the office of sheriff to the best of such sheriff's knowledge and ability agreeably to law.



§ 8-8-105 - Replacement of sureties.

The county legislative body shall demand new sureties from the sheriff from time to time if the old sureties die, remove from the county, become insolvent, or otherwise unable to pay, as it, in its discretion, may judge necessary. A failure on the part of the sheriff to comply with such requirement within thirty (30) days shall vacate the office.



§ 8-8-106 - Temporary appointment by county legislative body.

If a vacancy occurs in the office of sheriff, the vacancy shall be filled as provided for in § 5-1-104(b).



§ 8-8-107 - Vacancy in office -- Temporary discharge of sheriff's duties.

In the event that the office of sheriff becomes vacant due to death, resignation, incapacity, or other causes, the duties of the office shall be temporarily discharged by the chief deputy, or administrative assistant or other highest ranking member of the sheriff's office, until the sheriff is able to reassume the office or until the county legislative body appoints a successor as provided for in § 5-1-104(b).



§ 8-8-108 - Deputies acting during vacancy -- Appointment of persons to serve process -- Legislative adoption of service of process alternatives.

(a) (1) In case of a vacancy in the office of sheriff, the deputies, or other authorized process servers except in counties specified in subdivision (a)(2), shall execute legal process in their hands as if the sheriff had continued in office, and shall be liable under the provisions of law as in other cases.

(2) The provisions of subdivision (a)(1) relative to other authorized process servers shall not apply in the counties having a population of: Click here to view image.

according to the 1980 federal census or any subsequent census.

(b) (1) The judge of a court of record or a general sessions judge may, upon petition filed by five (5) attorneys practicing before the court that they are unable to obtain reasonably prompt service of process from the court, appoint a person of legal age to serve any process or other papers, original or final, issued by the court, or do any act therein which the sheriff by law might do in any cause, except that such person shall not be authorized to serve process requiring the arrest of any person.

(2) Such appointment shall be made in writing under the hand of the judge and filed with the clerk of the court.

(3) The person so appointed shall have the same power conferred upon such person and proceed in the same manner prescribed by law for the sheriff in the performance of like duties.

(4) The fees payable to such person shall be the same as those paid to the sheriff by virtue of provisions of the law in that behalf for like service, and limited as deputy sheriff fees are limited. However, in any county having a population of seven hundred seventy thousand (770,000) or more, according to the 1980 federal census or any subsequent federal census, such fees shall not be counted as court costs, but shall be awarded by the court as a part of the judgment.

(5) Such judge shall require the person so appointed, before acting, to give bond to the state of Tennessee for the benefit of the people of the state in the penal sum of five thousand dollars ($5,000) with such surety or sureties as such judge may approve, conditioned for the faithful performance and execution by such person of such person's duties and for the payment of all moneys that may come into such person's hands by virtue of such appointment. In any county having a population of seven hundred seventy thousand (770,000) or more, according to the 1980 federal census or any subsequent federal census, the person so appointed shall be required to give bond to the state of Tennessee for the benefit of the state in a penal sum of fifteen thousand dollars ($15,000) with such surety or sureties as the judge may approve, conditioned for the faithful performance and execution by such person of such person's duties and for the payment of all moneys that may come into such person's hands by virtue of such appointment.

(6) All process or papers served by the person appointed as provided in this subsection (b) shall be evidenced by the affidavit of such person making such service.

(7) Every person appointed as provided in this subsection (b) shall be liable in all respects to the provisions of the law as respecting sheriffs so far as same may be applicable.

(8) In any county having a population of seven hundred seventy thousand (770,000) or more, according to the 1980 federal census or any subsequent federal census:

(A) The collection of fees for such private process service shall be solely the responsibility of the person serving the process;

(B) The judges of the courts of general sessions shall promulgate rules of court to govern the application of this subsection (b) in their county; and

(C) These rules established by the court shall include, but not be limited to, a requirement that the process server shall have a computer capability approved by the general sessions court clerk.

(9) In counties having a home rule charter form of government and where private process servers are appointed in general sessions court, the maximum fees allowed shall be established by an ordinance of the county board of commissioners. The provisions of this subdivision (b)(9) shall not be in effect unless ratified by a two-thirds (2/3) vote of the board of commissioners of any such home rule county.

(c) (1) A person to serve process shall be appointed upon the petition of five (5) attorneys practicing before the general sessions court requesting appointment of persons to serve process. Such petition shall be filed with the county clerk and shall attest to the fact that the attorneys are unable to obtain reasonable, prompt service from the general sessions court. A person requesting appointment to serve process must file a petition with the county clerk requesting such appointment. A person appointed to serve process must be of legal age and be qualified to serve any process or other papers issued by the general sessions court or to do any act which the sheriff might do in serving process, except that such person shall not be authorized to serve process requiring the arrest of any person. The county clerk shall approve the petition to allow a person to serve process after a background check by the Tennessee bureau of investigation and the county sheriff's office has been completed. The county clerk shall administer an oath to the petitioner to uphold the laws of this state and the constitutions of the United States and Tennessee. A petitioner shall pay a fee not to exceed one hundred dollars ($100) to the county clerk for the cost of the background checks.

(2) Such appointment shall be made in writing under the hand of the county clerk.

(3) The person so appointed shall have the same power conferred upon such person and proceed in the same manner prescribed by law for the sheriff in the performance of like duties.

(4) The fees payable to the person appointed to serve process shall be counted as court costs.

(5) The person so appointed shall be required to give bond to the state of Tennessee for the benefit of the state in a penal sum of fifteen thousand dollars ($15,000) with such surety or sureties as the county clerk may approve, conditioned for the faithful performance and execution by such person of that person's duties and for the payment of all moneys that may come into that person's hands by virtue of such appointment.

(6) All process or papers served by the person appointed as provided in this subsection (c) shall be evidenced by the affidavit of such person making such service.

(7) Every person appointed as provided in this subsection (c) is liable in all respects to the provisions of the law as respecting sheriffs so far as it may be applicable.

(8) (A) The collection of fees for such private process service is solely the responsibility of the person serving the process;

(B) The county clerk has the power to suspend any person appointed to serve process who has violated the state or city laws governing the laws pertaining to civil process; and

(C) The process server shall have computer capability approved by the general sessions court clerk.

(9) The maximum fees allowed pursuant to this subsection (c) shall be established by ordinance of the county legislative body of any county to which this subsection (c) applies. The provisions of this subdivision (c)(9) shall not be in effect unless ratified by a two-thirds (2/3) vote of the legislative body of any county to which this subsection (c) applies.

(10) Notwithstanding the provisions of subsection (b), the provisions of this subsection (c) apply only to counties with a charter form of government with a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, and only upon the adoption of this subsection (c) by a two-thirds (2/3) vote of the legislative body of any county to which it applies.

(d) (1) Notwithstanding the language of subsections (b) and (c) to the contrary, any county may adopt, by a two-thirds (2/3) vote of its legislative body, either the provisions of subsection (b) or (c) to govern the service of process in courts of general sessions in such county.

(2) Upon the adoption of either subsection by the county legislative body, the presiding officer of such body shall certify such adoption to the secretary of state and shall specify the subsection such county adopted. Upon receiving such certification, the secretary of state shall notify the presiding general sessions court judge of the county or the county clerk, whichever is appropriate, of such county's adoption of the appropriate subsection.






Part 2 - Powers and Duties

§ 8-8-201 - Duties of office.

(a) It is the sheriff's duty to:

(1) Execute and return, according to law, the process and orders of the courts of record of this state, and of officers of competent authority, with due diligence, when delivered to the sheriff for that purpose;

(2) (A) Except as provided in subdivision (a)(2)(B), attend upon all the courts held in the county when in session; cause the courthouse or courtroom to be kept in order for the accommodation of the courts; furnish them with fire and water; and obey the lawful orders and directions of the court;

(B) (i) In any municipality having a metropolitan form of government and a population of over four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census, the trial judges shall, within the annual budget appropriation, appoint persons to serve as court officers for the respective courts, such persons to serve at the will of, and under the direction and supervision of the appointing judge. The officers shall be paid in accordance with the general pay plan of such a municipality;

(ii) It is the duty of such court officers to maintain order during sessions of the court, to serve process as ordered and to perform such other duties as may be prescribed by the judge. The court officers shall, while acting in the performance of their duties, possess and exercise police powers to the same extent as that granted to members of the metropolitan police department;

(3) Take charge and custody of the jail of the sheriff's county, and of the prisoners therein; receive those lawfully committed, and keep them personally, or by deputies or jailer, until discharged by law; be constantly at the jail, or have someone there, with the keys to liberate the prisoners in case of fire; provided, that if two (2) or more counties enter into an interlocal agreement providing for a jail to serve the counties which are parties to the agreement, the sheriff of any county which is party to such agreement shall not take charge and custody of the jail shared by the agreeing counties unless the interlocal agreement so provides, nor shall the sheriff have charge of the prisoners lawfully committed to such a jail unless so provided by the interlocal agreement;

(4) Mark on all process delivered to the sheriff to be executed, the day on which the sheriff received the same;

(5) (A) Execute all writs and other process legally issued and directed to the sheriff, within the county, and make due return thereof, either personally or by a lawful deputy or, in civil lawsuits only, by a lawfully appointed civil process server except in counties specified in subdivision (a)(5)(B);

(B) The provisions of subdivision (a)(5)(A), relative to other authorized process servers, do not apply in the counties having a population of: Click here to view image.

according to the 1980 federal census or any subsequent census;

(6) Execute every notice to take depositions, delivered to the sheriff, for any party residing in the county, by delivering a copy thereof to such party in due time; mark on the original notice the time of delivering such copy, and return the same to the clerk of the court in which the suit is pending;

(7) Serve, in due time, any delinquent officer or principal debtor with a copy of any notice of motion delivered to the sheriff to be served on such officer or debtor, and return the original notice in due time to the clerk of the court in which the motion is to be made, with the sheriff's endorsement of service;

(8) Go to the house or place of abode of every defendant against whom the sheriff has process, before returning on the same that the defendant is not to be found;

(9) Specify in the return in what county in the state the defendant resides, when the defendant is a known inhabitant of any other county than that of the sheriff to which the process is directed;

(10) Use, in the execution of process, a degree of diligence exceeding that which a prudent person employs in such person's own affairs;

(11) Give a receipt, if required by the party, for executions delivered to the sheriff;

(12) Receive nothing but money, or, unless otherwise instructed, current convertible bank notes, in satisfaction of any writ of execution delivered to the sheriff;

(13) Levy every writ of execution first on the defendant's goods and chattels, if there are any;

(14) Levy the same upon lands to the amount of the whole debt, or so much of the debt as may exceed the value of the goods and chattels, if there are not, to the best of the sheriff's knowledge, goods and chattels sufficient to answer the plaintiff's demand;

(15) Exhaust the property of a principal before selling the property of a surety, as provided in § 26-3-105;

(16) Take from a defendant, on whose personal property the sheriff has levied an execution, a delivery bond, if requested, with surety, for double the amount of the execution, payable to the plaintiff, conditioned for the delivery of the property at the day and place of sale;

(17) Levy such execution, if the bond be forfeited, upon so much of the property of the defendant, if to be found, as shall be sufficient to satisfy it; and, if there be a deficit, then upon the surety's property, sufficient to satisfy so much of the debt as the property not delivered was valued at;

(18) Summon a jury to ascertain the value of the undelivered property of the principal, if the value is not set forth in the delivery bond;

(19) Return the execution, and the bond with it, to the tribunal from which it issued, if satisfaction of the execution cannot be had before the return day;

(20) Have personal property that the sheriff sells under execution present at the time of sale, unless the defendant agrees that it may be sold without being present;

(21) Describe land levied upon by execution or attachment, so as to identify it and distinguish it from other lands;

(22) Serve the defendant in possession of land with twenty (20) days' notice of the levy, and of the time and place of sale;

(23) Advertise the sale of any land levied on by execution, as prescribed in §§ 35-5-101 -- 35-5-104;

(24) Pay the expenses of such advertisement out of the proceeds of the sale;

(25) Return every execution which is delivered to the sheriff, on or before the day of return mentioned therein, with a sufficient response endorsed thereon or attached to it;

(26) Pay to the party entitled to the same, or to the party's agent or attorney, on demand, any moneys collected by the sheriff on any execution from a court of record;

(27) Return with such execution any money collected on such execution;

(28) Make out, if required by the defendant, on levying any debt, damages, or costs by virtue of an execution, a bill of fees due in the case, and set down, under the bill, a true copy of the clerk's and other endorsed fees separately and distinctly, and give a receipt for the same to the defendant in the execution;

(29) Endorse on the execution the amount of the sheriff's own fees taken on the same, to be entered by the clerk on the execution docket;

(30) Pay to the party entitled thereto, or to the party's agent or attorney, any money collected by the sheriff, by virtue of an execution from a judge of the court of general sessions, on or before the return day of the execution;

(31) Pay to the party entitled to receive the same, or to the party's agent or attorney, any money collected by the sheriff upon any debt or demand delivered to the sheriff for collection, whether the sheriff collects or receives the money before or after the issuance of any summons, or before or after the rendition of a judgment or the issuance of an execution;

(32) Return every execution issued by any judge of the court of general sessions and delivered to the sheriff, with a sufficient response thereon, within thirty (30) days after the issuance of the same, either to the judge who issued it, or to the judge having possession of that judge's papers;

(33) Perform such other duties as are, or may be, imposed by law;

(34) Enforce the ordinances of a municipality; provided, that the municipality has expressed by ordinance its intent to have the sheriff enforce its ordinances, and that the municipality has filed a certified copy of its ordinances with the sheriff and the general sessions court of the county;

(35) (A) Take or cause to be taken a full set of fingerprints of each person arrested whether by warrant or capias for an offense which results in such person's incarceration in a jail facility or the person's posting of a bond to avoid incarceration. If fingerprints are maintained manually, two (2) full sets of fingerprints shall be obtained and sent to the Tennessee bureau of investigation. If fingerprints are maintained electronically, a set of fingerprints shall be transmitted to the Tennessee bureau of investigation. Upon receipt of the fingerprints, the Tennessee bureau of investigation shall retain one (1) set of the fingerprints as provided in § 38-6-103, and shall send one (1) set of the fingerprints to the federal bureau of investigation;

(B) A person who is issued a citation pursuant to § 40-7-118 or § 40-7-120 shall not, for purposes of this section, be considered to have been arrested and the agency issuing the citation shall not be required to take the fingerprints of such person; and

(36) Promptly turn over and transfer custody of any inmate sentenced to the department of correction who is being housed in such sheriff's local jail awaiting transfer when called upon to do so by a state official pursuant to § 40-35-212 or § 41-8-106.

(b) (1) In addition to the duties set forth in subsection (a), the sheriff shall perform the duties set forth in the following sections: 2-17-106, 5-7-108, 6-55-201, 7-51-1105, 7-51-1107, 7-51-1111, 7-86-105, 8-4-115, 8-7-110, 8-22-110, 8-26-108, 11-24-112, 16-2-505, 16-15-715, 16-15-901, 18-1-206, 20-2-103, 20-2-111, 22-2-307, 22-2-310, 26-1-402, 26-2-216, 26-2-405, 26-2-406, 26-5-116, 29-16-111, 29-17-606 [transferred to 29-17-706], 29-18-115, 33-3-611, 33-5-409, 33-6-406, 33-6-407, 33-6-610, 33-6-611, 33-6-615, 33-6-901, 37-1-213, 37-1-310, 37-1-403, 37-1-405, 37-1-603, 37-1-605, 37-1-607, 37-5-205, 38-1-106, 38-3-102, 38-3-108, 38-3-122, 38-7-106, 38-7-108, 38-7-116 [repealed], 38-8-102, 38-8-111, 38-10-102, 38-11-204, 39-14-149, 39-17-420, 39-17-429, 39-17-714, 39-17-1315, 39-17-1317, 39-17-1351, 39-17-1361, 40-6-105, 40-6-210, 40-6-212, 40-6-215, 40-7-120, 40-9-103, 40-9-124, 40-9-127, 40-10-105, 40-10-106, 40-11-106, 40-11-135, 40-11-147, 40-11-207, 40-11-211, 40-11-212, 40-13-301, 40-20-117, 40-23-103, 40-23-113, 40-23-116, 40-25-111, 40-25-135, 40-28-107, 40-30-110, 40-33-102, 40-33-104, 40-33-105, 40-33-107, 40-35-307, 40-36-201, 40-38-103, 41-1-604, 41-7-105, 41-8-105, 41-8-117 [transferred to § 41-4-143], 41-11-105, 41-11-110, 41-21-308, 41-21-909, 41-22-301, 41-22-303, 41-22-307, 47-13-104, 47-25-404, 49-6-3007, 49-6-3203, 53-11-451, 54-11-105, 54-14-106, 55-10-402, 55-10-410, 55-10-420, 57-3-410, 57-5-202, 57-9-101, 57-9-102, 57-9-103, 57-9-104, 57-9-106, 57-9-107, 57-9-108, 57-9-110, 57-9-111, 57-9-115, 57-9-118, 60-1-205, 62-35-131, 63-3-126, 63-5-124, 63-8-120, 63-9-110, 63-16-115, 63-17-219, 63-25-110, 65-6-133, 66-19-206, 66-19-208, 66-19-209, 66-23-111, 67-1-1202, 67-1-1203, 67-4-110, 67-4-215, 67-4-603, 67-4-1017, 67-5-1333, 67-5-2006, 68-29-136, 68-102-145, 68-120-401, 68-140-522, 70-3-113, 70-4-106, 70-6-201, and 71-6-208.

(2) The sheriff shall perform such other duties as are, or may be, imposed by law or custom.



§ 8-8-202 - Advance fees on process from other counties.

No sheriff or constable shall be compelled to execute any subpoena or original summons in civil cases coming from any county other than the one in which such sheriff or constable is an officer, unless the fees allowed such sheriff or constable by law for the service of such process, if demanded, are paid in advance.



§ 8-8-203 - Payment of collections by collecting officers.

The sheriff and every other collecting officer shall pay all penalties, fines, forfeitures, amercements, and other sums of money collected by the sheriff or such other officer, or that ought to be collected, for the use of a county, into the hands of the clerk of the court or magistrate from whom the sheriff or such other officer received the execution under which the sheriff or such other officer made, or ought to have made, the collection, on or before the return day of such execution.



§ 8-8-204 - Judgment on motion for failure to pay over.

If the sheriff or officer fails to do so, the clerk or magistrate shall furnish the district attorney general with the records, executions, and such other information as may be in the clerk or magistrate's possession, to show the liability of the officer, and the district attorney general shall move for judgment, in the name of the county, against the sheriff or officer and the sheriff's or officer's sureties for the moneys by the sheriff or officer collected, or that ought to have been collected, for the use of the county. Upon judgment, when obtained, the clerk or judge shall issue execution, and enforce satisfaction of such execution.



§ 8-8-205 - Acting as attorney or security prohibited -- Attorney as deputy.

(a) No sheriff or deputy sheriff shall appear in any court as attorney or counsel for any party, nor become security for any party in any civil suit or criminal proceeding.

(b) Notwithstanding any other provisions of law to the contrary, the sheriff shall be permitted to appoint a duly licensed attorney as a special deputy sheriff, reserve deputy sheriff, or as a deputy sheriff.



§ 8-8-206 - Purchase at own sale prohibited.

No sheriff or deputy sheriff shall become the purchaser, either directly or indirectly, of any property by such sheriff or deputy exposed to sale under any process of law, and every such purchase shall be absolutely void.



§ 8-8-207 - Disobedience of process.

A sheriff's disobedience of the command of any process is a contempt of the court from which it issued, and may be punished accordingly; and such sheriff is further liable to the action of the party aggrieved.



§ 8-8-208 - Service at residence of defendant.

No sheriff shall return upon any writ that the person upon whom it is to be served is not to be found in the county, unless such sheriff has actually been at the place of abode of such person.



§ 8-8-209 - Return as to residence in another county.

Where such person is a known inhabitant of another county, the sheriff shall return the truth of the case.



§ 8-8-210 - Bill of fees.

On levying an execution for money, the sheriff, if required, shall make out a bill of the sheriff's own and all other fees endorsed thereon, giving the items separately and distinctly, and give a receipt therefor to the party paying them, under a penalty of one hundred twenty-five dollars ($125) to any person who will sue for such amount.



§ 8-8-211 - Penalty for allowing prisoner to be taken from jail and put to death by violence.

Any sheriff who, either negligently or willfully, or by want of proper diligence, firmness, and promptness in the use of all the powers with which the sheriff is vested by law, allows a prisoner to be taken from the jail of the sheriff's county, or to be taken from the sheriff's custody, and put to death by violence, commits a Class A misdemeanor in office, and, upon indictment therefor and conviction thereof, shall be fined at the discretion of the court, and shall also, by the judgment of the court, forfeit the office, and be declared forever incapable of holding any office of trust or profit in this state.



§ 8-8-212 - Special deputies -- Exchange of law enforcement officers.

(a) The sheriff may appoint as many special deputies as the sheriff may think proper, on urgent occasions, or when required for particular purposes.

(b) The sheriff may appoint as many private special deputies as qualify for appointment pursuant to the provisions of § 38-8-118.

(c) (1) The sheriff is also authorized to enter into agreements with other law enforcement agencies, including, but not limited to, other county sheriff departments, for the exchange of law enforcement officers when required for a particular purpose. Such exchanged officers shall be covered by liability insurance by the agency of their regular employment or by the agency to which such officers are being assigned. Responding officers under such agreements may be deputized by the requesting sheriff without making application to the court; provided, that such exchanged officers shall serve in such capacity only for the time necessary to complete the particular purpose for which the exchange was made.

(2) The law enforcement officers exchanged under this subsection (c) shall not be deemed to be special deputies, and the provisions of § 8-8-303 shall in no way be applicable to such law enforcement officers while serving in the capacity for the particular purpose for which the exchange was made.



§ 8-8-213 - Conservator of peace -- Summoning posse.

(a) The sheriff and the sheriff's deputies are conservators of the peace, and it is the sheriff's duty to suppress all affrays, riots, routs, unlawful assemblies, insurrections, or other breaches of the peace, detect and prevent crime, arrest any person lawfully, execute process of law, and patrol the roads of the county.

(b) The sheriff shall furnish the necessary deputies to carry out the duties set forth in subsection (a), and, if necessary, may summon to the sheriff's aid as many of the inhabitants of the county as the sheriff thinks proper.



§ 8-8-214 - Delivery of papers and property to successor.

The sheriff, when going out of office, shall deliver to the successor all books and papers pertaining to the office, and all property attached and levied on and in the sheriff's hands, unless authorized by law to retain the same, and all prisoners in the jail, and take a receipt therefor, which receipt will be an indemnity to the retiring officer.



§ 8-8-215 - Closing of unsettled business.

The sheriff is allowed two (2) years from the time of going out of office to close unsettled business, with all the power and subject to all the limitations and restrictions of the actual sheriff.



§ 8-8-216 - Service of process or other paper by employee of party prohibited -- Penalty.

(a) It is unlawful for any sheriff, deputy sheriff or constable to serve any summons, writ, process or other proceeding in any civil action when such officer is a salaried or commissioned employee of any party to the action or suit wherein any such summons, writ, process or other proceeding has been issued.

(b) A violation of this section is a Class C misdemeanor.



§ 8-8-217 - Service in violation of § 8-8-216 void.

Any summons, writ, process or other proceeding in a civil action which was served in violation of § 8-8-216 is void.



§ 8-8-219 - Patrol cars -- Color schemes -- Markings -- Unmarked cars.

(a) White patrol cars which have a green stripe running horizontally along the upper portion of each side may be used exclusively for county sheriffs' patrol cars, and this color scheme shall not be used by any other law enforcement official or agency. When adopted for use by a county sheriff's department, the stripe design as well as other emblems and lettering shall conform to the official uniform markings adopted by the Tennessee Sheriffs' Association and on file with the executive director of the Tennessee Sheriffs' Association. These uniform markings may be used exclusively for county sheriffs' patrol cars and shall not be used by any other law enforcement official or agency.

(b) Nothing in this section shall prohibit a county sheriff's department from operating unmarked cars for undercover or other purposes.



§ 8-8-220 - Civil actions -- Sheriff may appoint persons to serve process.

In any civil action when the service of process is attempted to be served and is subsequently returned unserved, the sheriff of any county may appoint a person, who is a citizen of this state and who is of legal age, to serve such service of process within the prescribed limitations on service of process. Such appointment shall be made in writing and shall be filed with the court in such civil action. A person appointed to serve process as provided above shall be paid the appropriate fees, make an appropriate bond, assume such liability as the law requires, and file an affidavit with the court in such civil action indicating service of process was served, as is provided for appointments made under § 8-8-108.



§ 8-8-221 - Sheriffs to regulate incarcerations in county jails and to register persons acting as law enforcement officers.

(a) The sheriff of each county shall establish regulations governing the acceptance of persons, other than state prisoners, for incarceration in the county jail. Except for state prisoners held in the county jail, no person shall be incarcerated in the county jail without the approval of the sheriff, or the sheriff's designee, subject to approval of the court having criminal jurisdiction over the sheriff's jurisdiction, as provided by regulation.

(b) Except for duly commissioned state and municipal law enforcement officers, no person shall go armed for law enforcement purposes, carry or display a badge or other card or device purporting to identify that person as an officer of the law, wear any uniform or distinctive clothing purporting to identify that person as an officer of law, or mark any motor vehicle so as to identify it as a law enforcement vehicle, or its driver as a law enforcement officer, without registering each and any of these acts with the sheriff of the county in which such acts take place, and complying with reasonable regulations established by the sheriff to properly and consistently identify all persons in that county exercising law enforcement powers.

(c) This section applies only to counties having a population of not less than nine thousand (9,000) nor more than nine thousand, one hundred (9,100), according to the 1970 federal census or any subsequent federal census, and to counties having a population of not less than seven hundred seventy thousand (770,000) nor more than seven hundred eighty thousand (780,000), according to the 1980 federal census or any subsequent federal census.






Part 3 - Liability for Wrongs of Deputies

§ 8-8-301 - Liability for wrongs of deputies -- Limitation.

No sheriff, whether elected or appointed, nor any surety on the sheriff's bonds, shall be liable for any wrongs, injuries, losses, damages or expenses incurred as a result of any act or failure to act on the part of any deputy appointed by the sheriff, whether the deputy is acting by virtue of office, under color of office or otherwise.



§ 8-8-302 - Suits against counties for wrongs of deputies.

Anyone incurring any wrong, injury, loss, damage or expense resulting from any act or failure to act on the part of any deputy appointed by the sheriff may bring suit against the county in which the sheriff serves; provided, that the deputy is, at the time of such occurrence, acting by virtue of or under color of the office.



§ 8-8-303 - Waiver of governmental immunity -- Special deputies.

(a) The governmental immunity of the county in which the sheriff serves is waived for purposes of § 8-8-302, but to an extent not in excess of the amount of the surety bond executed for that county's sheriff pursuant to § 8-8-103.

(b) Anyone incurring any wrong, injury, loss, damage, or expense resulting from any act or failure to act on the part of any special deputy appointed by the sheriff, but not employed by the sheriff or the county, shall not bring suit therefor against the sheriff or the county, and the sheriff and county shall be immune from such suits, and the plaintiff shall be required to pursue the remedy therefor against such special deputy and/or the employer or employers of such special deputy, whether the special deputy is acting within the scope of employment or not. Such immunity from suit shall not apply in the case of special volunteer or reserve sheriff's deputies while performing official law enforcement duties under supervision or direction of the sheriff.

(c) No person may serve as a special deputy unless such person proves to the appointing sheriff financial responsibility, as evidenced by a corporate surety bond in no less amount than fifty thousand dollars ($50,000) or by a liability insurance policy of the employer in no less amount than fifty thousand dollars ($50,000).






Part 4 - County Sheriff's Civil Service Law of 1974

§ 8-8-401 - Short title.

This part shall be known as the "County Sheriff's Civil Service Law of 1974."



§ 8-8-402 - Local approval required.

(a) Except as provided in subsection (b), this part shall be local in effect and shall become effective in a particular county upon the contingency of a two-thirds (2/3) vote of the county legislative body approving this law.

(b) On or after June 9, 2010, § 8-8-419(a)(2) shall apply in any particular county which has adopted or which after June 9, 2010, makes this part applicable to such county, and shall also apply in any other county, notwithstanding any private act, resolution, personnel policy or charter provision to the contrary, which has adopted or which adopts a sheriff's civil service law.



§ 8-8-403 - "Classified service" defined.

As used in this part, "classified service" includes all positions and employees in the sheriff's department, except for the sheriff, the sheriff's personal secretary, and the cook for the jail facility, and, in those counties deciding to do so, the chief deputy sheriff.



§ 8-8-404 - Creation of civil service board.

There is created a civil service board composed of three (3) members selected by the county legislative body.



§ 8-8-405 - Terms of members.

The terms of the members of the board shall be three (3) years; provided, that the initial appointments shall be as follows:

(1) One (1) member selected by the county legislative body for one (1) year;

(2) One (1) member selected by the county legislative body for two (2) years; and

(3) One (1) member selected by the county legislative body for three (3) years.



§ 8-8-406 - Qualifications of members.

All members of the board shall be over eighteen (18) years of age, of good moral character, citizens of the United States and the state of Tennessee, and must reside in the respective county, and they shall not hold any elected or appointed office within the county.



§ 8-8-407 - Compensation of board.

The members of the board shall receive such salary, if any, as determined by the county legislative body in its sound discretion.



§ 8-8-408 - Chair -- Personnel officer as keeper of department records and secretary of board.

The county mayor shall designate, from the three (3) members thus selected, a chair of the board. The sheriff shall appoint from among the sheriff's employees a personnel officer, who shall be the keeper of the sheriff's departmental records, and also shall serve as secretary of the civil service board.



§ 8-8-409 - Powers and duties of board.

The board as a body shall:

(1) Adopt and amend rules and regulations for the administration of this part;

(2) Make investigations concerning the enforcement and effect of this part and require observance of the rules and regulations made thereunder;

(3) Hear and determine appeals and complaints respecting the administration of this part;

(4) Establish and maintain a roster of all employees of the classified service and the office of the sheriff showing their position, rank, compensation and place of residence;

(5) Ascertain and record the duties and responsibilities pertaining to all positions in the classified service and classify such positions in the manner hereinafter provided;

(6) Except as otherwise provided in this part, formulate and hold competitive tests to determine the qualifications of persons who seek employment in any position, and as a result of such tests, establish employment lists of eligibles for the various positions;

(7) Establish records of performance and a system of service ratings to be used to determine promotions, the order of layoffs and reemployment and for other purposes;

(8) Keep any other such records as may be necessary for the proper administration of this part; and

(9) Determine all fringe benefits to employees coming under the provisions of this part.



§ 8-8-410 - Preliminary or performance tests required -- Exceptions.

(a) All persons in the employ of the office of the sheriff or classified service positions at the time this part becomes operative, who have served for a period longer than six (6) months, shall be retained without preliminary or performance tests, but shall thereafter be subject in all other respects to the provisions of this part. Any other persons in the classified service at the time this part becomes operative shall be regarded as holding their positions under provisional appointment.

(b) Upon the expiration of a contract by a private contractor to operate a detention facility for a county which has adopted the provisions of this part, the county sheriff's department may assume responsibility of the operation of such facility and may accept the transfer of any or all employees of the private contractor at the facility to employment by the sheriff's department. At the request of the sheriff to the county legislative body and upon a two-thirds (2/3) vote of the county legislative body, those transferring employees with a period of employment longer than six (6) months at the facility prior to transfer shall be retained without preliminary or performance tests, but shall thereafter be subject in all other respects to the provisions of this part.



§ 8-8-411 - Classification plan.

The board shall, as soon as practical after this part becomes operative, adopt a classification plan and make rules for its administration. The position classification plan may, if desired, create different classes of positions within each position in the classified service. The position classification plan shall show the duties, authorities, responsibilities and character of work required of each position and each class thereof. The board shall determine the requirements of each position and class thereof as to education, experience, capabilities, knowledge and skill. As far as practical, the probable lines of promotion to and from the classes of positions shall be indicated.



§ 8-8-412 - Creation of new positions -- Abolition of old positions.

The board may, upon request of and by the advice of the sheriff, create new positions or combine, alter or abolish existing positions in such manner as the board acting under the advice of the sheriff deems necessary for the effective operation of the office of sheriff. No position in the classified service shall be abolished except upon approval of the board acting in good faith upon the advice of the sheriff.



§ 8-8-413 - Leaves of absence.

(a) The board shall formulate reasonable rules governing the granting of leaves of absence to members of the classified service in good standing. The board shall seek the advice of the sheriff upon any request for leave of absence before acting thereon and shall be guided by the requirements of adequate law enforcement and the operational efficiency of the office of sheriff when considering any such request for a leave.

(b) Any persons coming under the classified service who shall hereafter be inducted into the armed forces of the United States, or who shall hereafter enter the service voluntarily in a time of war or other national emergency, shall, upon application of the sheriff, receive a military leave of absence for the duration of the period of service required. The employee shall retain all rights or seniority and shall be entitled to re-employment in the same capacity and position held at the time of entering military service; however, an application for reinstatement in such position must be made by or on behalf of such employee within three (3) months after termination of active service in the armed forces.



§ 8-8-414 - Eligibility lists -- Eligibility and promotion tests.

(a) The sheriff shall keep the board informed by periodic reports of the employment needs of the office.

(b) (1) The board shall, as often as necessary, hold tests to establish lists of persons eligible for the various positions in the classified service.

(2) Such tests shall be public, competitive and open to all persons who may be lawfully appointed under the rules promulgated by the board and existing prior to the announcement of the examination. Such rules may set limitations as to residence, age, health, habits, moral character and other necessary prerequisites for the performance of the duties of the position for which examination is designated.

(c) Promotion tests shall be public, competitive and free to all persons examined and appointed under the provisions of this part who have held a position for at least one (1) year.

(d) All tests shall be practical and shall consist only of subjects which will fairly determine the capacity of the person examined to perform the duties of the position in which the appointment is to be made. Tests may include examination for physical fitness and manual skill. No question in any test shall relate to religious or political opinions or affiliation.

(e) The eligibles shall take rank upon a list which shall be compiled for each position, in the order of their relative excellence as determined by the tests and without reference to when the tests were given. No lists of eligibles shall be valid after one (1) year; however, the civil service board may extend an eligible period for not more than one (1) additional year.

(f) Notice of the time, place and general scope of each test, and the duties, pay and experience required for all positions for which the test is to be held, shall be given by the board to each applicant at least one (1) week preceding the test. The notice must be in writing and addressed to the last known address supplied by the applicant. Notice of promotional tests shall be given as the board may prescribe.



§ 8-8-415 - Filling of vacancies -- Probationary period.

(a) Whenever a vacancy occurs in any position in the classified section of the office of sheriff, the sheriff shall ask the board for the names and addresses of all eligible persons. The board shall certify the names of all persons on the eligible list for that position within thirty (30) days of the sheriff's request. The sheriff shall investigate each of the five (5) highest on the list of eligibles. If none of the five (5) eligibles are acceptable to the sheriff, the sheriff shall investigate the next five (5) eligibles on the list, one (1) after another until one (1) of the eligibles investigated is acceptable. The sheriff shall appoint this person to the position and notify the board of such action. If the civil service board fails to provide a list, then the sheriff may make appointments to vacancies after having notified the board of an intention to do so.

(b) No appointment or promotion for any position in the classified service shall be deemed complete until after the expiration of six (6) months' probationary service, during which time the sheriff may determine the effectiveness of the employee and if, in the sheriff's judgment, the employee does not meet the standards the sheriff may terminate the employment of that person.

(c) Whenever a position of the classified service is filled by promotion, and the services of the person promoted are terminated by the sheriff during the probationary period, such person shall be returned to such person's former position in the classified service unless such person's conduct during the probationary period has given grounds for dismissal for cause under this part.

(d) Any person dismissed during the probationary period shall not be eligible for a hearing before the board.

(e) A person certified to the sheriff who does not report for duty at the time so designated and who does not explain in writing within five (5) days such failure to report, may be rejected by the sheriff, who shall notify the board of the action taken and the reason for it. The person's name will then be stricken from the eligible list.



§ 8-8-416 - Transfer of positions.

Employees in the classified service may be transferred from one position to another in the same class. Transfers may be instituted only by the sheriff and shall be permitted only with the consent of the sheriff.



§ 8-8-417 - Procedural rules to be established -- Power to gather evidence.

(a) The practice and procedure of the board with respect to any investigation by the board authorized by this part shall be in accordance with the rules and regulations to be established by the board. The rules shall provide for reasonable notice to all persons affected and for the opportunity to be heard, either in person or as represented by counsel, and to introduce testimony in their behalf at a public hearing.

(b) The board, when conducting any investigations or hearings authorized by this part, shall have the power to administer oaths, take depositions, issue subpoenas, and compel the attendance of witnesses and the production of books, accounts, papers, records, documents and testimony. If any person fails to comply with the orders of the board or of a subpoena issued by the board or any of its members, or if a witness refuses to testify on any matter on which the witness may be lawfully interrogated, the judge in any court of record within the county, on application of any member of the board, shall compel obedience by proceedings as for contempt. The sheriff or the sheriff's legal deputy shall serve such subpoenas as issued by the board.



§ 8-8-418 - Report of changes in status required -- Suspensions authorized -- Hearings.

(a) The sheriff shall give an immediate report in writing of all appointments, reinstatements, vacancies, absences or other matters affecting the status of any member of the classified service or the performance of the duties of members of the classified service. The report shall be in the manner and form prescribed by the board.

(b) The sheriff may suspend any employee for not more than ten (10) days for cause, and there shall be no right of appeal for such suspension. The sheriff does not have the authority to suspend any employee for more than one (1) suspension of ten (10) days within any given six-month period of time without a right of appeal.

(c) If the sheriff suspends any employee for a period longer than ten (10) days, the suspended employee shall be notified in writing of the charges. The suspended employee shall thereafter have ten (10) days to request a hearing before the civil service board. Upon receiving the request, the board shall set a hearing, not more than thirty (30) days from the date of the receipt of the request.



§ 8-8-419 - Political activity restricted.

(a) (1) No person holding a position in the classified service shall take an active part in any political campaign while on duty.

(2) (A) No employee of the sheriff's department shall solicit money for political campaigns; provided, that such restriction shall not prohibit an employee, including a deputy sheriff, who is running for an elected office from soliciting and accepting campaign contributions for such person's own election campaign if the person is not on duty or in uniform when such activities occur.

(B) No employee of the sheriff's office shall make any public endorsement of any candidate in any campaign for elected office; provided that, if an employee or deputy sheriff is running for an elected office then such restriction shall not apply to that employee or deputy sheriff's own campaign.

(3) A deputy sheriff shall not use such position to reflect the deputy sheriff's personal political feelings as those of the sheriff's department or to exert any pressure on anyone to influence that person's political views.

(4) No employee while on duty, nor any officer while in uniform, shall display any political advertising or paraphernalia on such person's body or automobile.

(b) However, nothing in this part shall be construed to prohibit or prevent any such employee from becoming or continuing to be a member of a political club or organization and enjoying all the rights and privileges of such membership or from attending any political meetings, while not on duty. Such employee shall not be denied freedom in the casting of a vote.

(c) Any person violating the provisions of this section shall be dismissed from the service of the office of the sheriff.






Part 5 - Disposal of Property by Sheriff

§ 8-8-501 - Disposition of unclaimed property.

The sheriff is hereby authorized to dispose of all abandoned, stolen, and/or recovered or worthless property, other than as provided in § 8-8-504, which remains unclaimed in the sheriff's custody and possession by virtue of confiscation, abandonment or having been stolen and recovered. Such disposition shall not be made until a period of ninety (90) days has elapsed from date of acquisition of such property by the sheriff.



§ 8-8-502 - Notice to owner -- Time for claiming property.

Prior to disposing of such property, the sheriff shall make a reasonable effort to locate the true owner of the property and notify such owner of the sheriff's possession of the property. The true owner, when located, shall claim the property within a reasonable time.



§ 8-8-503 - Court order for disposition -- Disposition of proceeds.

Prior to disposing of such property under the provisions of this part, the sheriff shall present to a judge of one of the criminal courts of the county a list of all such property to be disposed of, together with an affidavit that the sheriff has made a reasonable search for the true owner thereof, and that the true owner cannot be located. The sheriff shall then procure from the judge an appropriate order of the court directing the manner in which such property is to be disposed of, the proceeds to be paid over to the general fund of the county.



§ 8-8-504 - Law supplemental -- When property not returned.

Nothing in this part shall be construed as repealing the provisions of any other law now in effect which provides for the disposition of abandoned, stolen, recovered and/or contraband property; provided, that no such property shall be returned to the owner, even if known, if the return of such property may be inimical to the public welfare.






Part 6 - Correctional Officers -- Civil Service

§ 8-8-601 - Inclusion in civil service system.

The civil service system of a county having a metropolitan form of government includes an employee of the sheriff's office who is classified as a correctional officer.



§ 8-8-602 - Civil service status of correctional officers employed as of March 22, 1993.

Each correctional officer employed by the sheriff's office on March 22, 1993, who has served for a period of not less than six (6) months, shall be retained without preliminary or performance tests, but shall be subject in all other respects to the civil service system.



§ 8-8-603 - Position classification plan.

With the advice and consent of the sheriff, the civil service commission shall adopt a position classification plan for correctional officers and make rules for its administration.



§ 8-8-604 - Reports -- Testing.

(a) The sheriff shall keep the board informed by periodic reports of the employment needs of the office.

(b) The board shall as often as necessary conduct tests to establish lists of persons eligible for the various positions.

(c) Such tests shall be public, competitive and open to all persons who may be appointed under the criteria set by the commission. Such criteria may set limitations on residency, age, health, habits, moral character, and other necessary prerequisites for the performance of the duties of the positions.



§ 8-8-605 - Vacancies.

Whenever a vacancy occurs in a position for a correctional officer, the sheriff shall ask the commission for the names and addresses of all eligible persons in accordance with the rules of the commission in order to fill the appointment.



§ 8-8-606 - Applicability.

The provisions of this part shall only apply to a county having a metropolitan form of government in which the sheriff has no law enforcement authority.









Chapter 9 - Coroners

§ 8-9-101 - County coroner -- Creation of office -- Election and term of office -- Medical examiners as coroners.

The county legislative body is hereby granted discretionary authority to create the office of county coroner. If such office is created, the county legislative body shall elect a coroner who shall hold office for two (2) years, and until a successor is qualified. However, in those counties that have a county medical examiner, the county legislative body may vest the duties of the county coroner in the county medical examiner and shall not be required to elect a county coroner.



§ 8-9-102 - Removal -- Vacancies.

The county legislative body has the power to remove the coroner for misconduct or omission of duty, and may also supply any vacancy.



§ 8-9-103 - Surety bond.

(a) The coroner shall, before entering upon duties of that office, enter into an official bond prepared in accordance with the provisions of chapter 19 of this title. The bond shall be approved by the county legislative body, entered upon the minutes, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping. The bond shall be in the amount of two thousand five hundred dollars ($2,500) payable to the state, conditioned truly and faithfully to execute the duties of the office of coroner. The coroner, if failing to give bond within ten (10) days after appointment, shall vacate the office.

(b) The governing body of any county shall elect, by a two-thirds (2/3) vote, whether or not the coroner of the county shall make a surety bond or a bond with two (2) or more good sureties, approved by the body, prior to the time such coroner is inducted and sworn into office.



§ 8-9-104 - Oath of office.

The coroner shall take an oath to support the constitutions of the United States and of Tennessee, and faithfully to execute the duties of the office.



§ 8-9-105 - Deputies.

(a) Coroners have the power to appoint one (1) or more deputies, and to require them to give bond, with security, to save their respective principals harmless, and for the faithful discharge of their duties.

(b) In those counties which have the office of county coroner, the office of deputy coroner or deputy coroners may be created by private act, and such deputy coroner or deputy coroners shall be authorized to perform all duties which can now be performed by the coroner.



§ 8-9-106 - Process directed to coroner.

In any legal proceeding, when it appears from the papers that the sheriff is a party, or, from affidavit filed, that the sheriff is interested, the process may be directed to the coroner.






Chapter 10 - Constables

Part 1 - In General

§ 8-10-101 - Election of constables -- Term of office -- Reapportionment of districts -- Abolition of office.

(a) (1) Two (2) constables shall be elected by the qualified voters in the civil district of each county which includes the county town, and one (1) in every other civil district of the county, each of whom shall hold office for two (2) years, and until the qualification of a successor.

(2) All constables elected to a four-year term, as permitted by the procedure established in this subsection (a), before July 1, 1983, are declared validly elected and shall have the powers and duties established in this chapter and otherwise established by law.

(3) (A) Notwithstanding any other provision of law to the contrary, a county legislative body may, by adopting a resolution by two-thirds (2/3) vote at two (2) consecutive meetings of the county legislative body, abolish the office of constable for that county or set the term of office for the constable at either two (2) or four (4) years. Any change would not be effective until the end of the current term being served by the constable.

(B) This subdivision (a)(3) does not apply in counties having a population of: Click here to view image.

according to the 1990 federal census or any subsequent federal census.

(C) (i) If the county legislative body of any county having a population of not less than fifty-one thousand nine hundred (51,900) nor more than fifty-two thousand (52,000), according to the 2000 federal census or any subsequent federal census, adopts a resolution in accordance with subdivision (a)(3)(A) to abolish the office of constable for that county, the resolution shall not become operative until approved in an election to be held in accordance with subdivisions (a)(3)(C)(ii)-(v).

(ii) Upon passage of the resolution, the county election commission shall, pursuant to § 2-3-204, hold an election on the question of whether or not the office of constable shall be abolished providing options to vote "FOR" or "AGAINST" the question, after the receipt of a certified copy of a resolution from the county requesting an election be held. The ballots used in the election shall have printed on them the substance of the resolution and the voters shall vote for or against its approval.

(iii) The votes cast on the question shall be canvassed and the results proclaimed by the county election commission and certified by the commission to the local governing body.

(iv) The qualifications of voters voting on the question shall be the same as those required for participation in general elections. All laws applicable to general elections shall apply to the determination of the approval or rejection of the question on the ballot.

(v) A majority vote of those voting in the election shall determine whether the office of constable shall be abolished. If the question is approved the office of constable shall be abolished as provided in the resolution. If the question is not approved at the election, a successive referendum on the issue shall not be held for a period of two (2) calendar years.

(b) (1) Constables in counties other than counties having populations of not less than one hundred twenty-seven thousand (127,000) nor more than one hundred twenty-eight thousand (128,000), according to the 1970 or any subsequent federal census, and other than those of class 1 as established by § 8-24-101, shall be elected from constable districts established by the county legislative body. Prior to May 20, 1978, the county legislative bodies shall meet and, a majority of the members being present and concurring shall establish constable districts subject to the following limitations:

(A) The number of constables to be elected shall not exceed one half (1/2) the number of county commissioners;

(B) Constable districts shall be reasonably compact and contiguous and shall not overlap; and

(C) In establishing constable districts, population may be determined in the manner used to establish county commissioner districts. After 1980, constable districts shall be reapportioned at least as often as county commissioner districts, to ensure compliance with the limitations prescribed in this subsection (b).

(2) In counties having a population of not less than eleven thousand five hundred (11,500) nor more than eleven thousand six hundred (11,600), according to the 1970 federal census or any subsequent federal census, there shall be no more than one (1) constable elected per commissioner district, and in addition one (1) additional constable shall be elected for each city or town.

(3) In counties having a population of not less than forty-three thousand two hundred (43,200) nor more than forty-three thousand three hundred (43,300), according to the 1970 federal census or any subsequent federal census, there shall be no more than two (2) constables elected per commissioner district.

(4) In counties having a population of not less than twenty-three thousand four hundred seventy-five (23,475) nor more than twenty-three thousand five hundred (23,500), according to the 1970 federal census or any subsequent federal census, there shall be one (1) constable elected per county legislative district and in addition one (1) additional constable shall be elected for the county town.

(5) In counties having a population of not less than thirty-five thousand four hundred (35,400) nor more than thirty-five thousand four hundred seventy (35,470), according to the 1970 federal census or any subsequent federal census, there shall be one (1) constable elected per county legislative district.

(6) The county legislative body in any county having a population of not less than thirty-one thousand one hundred (31,100) nor more than thirty-one thousand four hundred (31,400), according to the 1990 federal census or any subsequent federal census, may, upon passage of a resolution by a two-thirds (2/3) majority vote, provide that one (1) constable shall be elected for each commissioner from each county legislative district.

(7) In any county having a population of not less than seventy-one thousand one hundred (71,100) nor more than seventy-one thousand two hundred (71,200), according to the 2000 federal census or any subsequent federal census, a candidate qualifying for election to the office of constable shall indicate on the candidate's nominating petition the constable district for which the candidate is seeking to qualify, as well as either Seat A or Seat B.

(c) (1) The office of constable is abolished in class 2 counties as established by § 8-24-101.

(2) The provisions of this subsection (c) shall not apply in any county having a population of not less than one hundred forty thousand (140,000) nor more than one hundred forty-five thousand (145,000), according to the 1990 federal census or any subsequent federal census.

(3) Notwithstanding subdivision (c)(1), after June 21, 2010, if and when the population of any county having a population of not less than one hundred seven thousand one hundred (107,100) nor more than one hundred seven thousand two hundred (107,200) or not less than one hundred thirty thousand four hundred (130,400) nor more than one hundred thirty thousand five hundred (130,500), according to the 2000 federal census or any subsequent federal census, increases to a size which would constitute any such county as a county of the second class in accordance with § 8-24-101(a)(2), the provisions of subdivision (c)(1) shall not apply to such county.

(d) The office of constable is abolished in class 1 counties, according to § 8-24-101.

(e) The office of constable is abolished in any county having a population of not less than six thousand one hundred twenty-five (6,125) nor more than six thousand two hundred twenty-five (6,225), according to the 1980 federal census or any subsequent federal census.

(f) The office of constable is abolished in any county having a population of not less than fourteen thousand nine hundred twenty-five (14,925) nor more than fourteen thousand nine hundred forty (14,940), according to the 1980 federal census or any subsequent federal census.

(g) The office of constable is abolished in any county having a population of not less than seven thousand four hundred fifty (7,450) nor more than seven thousand five hundred (7,500), according to the 1980 federal census or any subsequent federal census.

(h) Effective September 1, 1990, the office of constable is abolished in any county having a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census.

(i) The office of constable is abolished in any county having a population of not less than seventy-seven thousand seven hundred (77,700) nor more than seventy-seven thousand eight hundred (77,800), according to the 1980 federal census or any subsequent federal census.

(j) The office of constable is abolished in any county having a population of not less than fifteen thousand six hundred (15,600) nor more than fifteen thousand eight hundred fifty (15,850), according to the 1990 federal census or any subsequent federal census.

(k) It is the intent of the general assembly by the enactment of this subsection (k) to remove from the constable, in any county having a population of not less than fifty-nine thousand four hundred (59,400) nor more than fifty-nine thousand five hundred (59,500), according to the 1970 federal census or any subsequent federal census or Click here to view image.

according to the 1990 federal census or any subsequent federal census, any law enforcement powers and to retain such constable for the purpose of the service of lawfully issued process.

(l) In accordance with Acts 1996, ch. 753, § 7, upon adoption of a resolution by the county legislative body of any county to which that act applies, effective September 1, 1998, the office of constable is abolished in such county.

(m) The office of constable is abolished in any county having a population of not less than seventeen thousand two hundred fifty (17,250) nor more than seventeen thousand four hundred (17,400), according to the 1990 census or any subsequent federal census.

(n) Constables in counties having populations of not less than one hundred forty thousand (140,000) nor more than one hundred forty-five thousand (145,000), according to the 1990 federal census or any subsequent federal census, shall be elected from constable districts established by the county legislative body.



§ 8-10-102 - Minimum age.

(a) (1) Except as provided in subdivision (a)(2), to qualify for election or appointment to the office of constable, a person shall:

(A) Be at least twenty-one (21) years of age;

(B) Be a qualified voter of the district;

(C) (i) Any person holding the office of constable on or before June 30, 2011, shall be able to read and write;

(ii) Any person elected or appointed to the office of constable on or after July 1, 2011, shall possess at least a high school diploma or general educational development certificate (GED(R)); provided, however, that this subdivision (a)(1)(C)(ii) shall not apply to any person holding the office of constable on June 30, 2011, and who is re-elected to the office of constable on or after July 1, 2011, without any interruption in holding such office;

(D) Not have been convicted in any federal or state court of a felony; and

(E) (i) Not have been separated or discharged from the armed forces of the United States with other than an honorable discharge.

(ii) This subdivision (a)(1)(E) does not apply to any county having a population of not less than eighteen thousand two hundred (18,200) nor more than eighteen thousand five hundred (18,500), according to the 1990 federal census or any subsequent federal census, if a person has served in the office of constable for ten (10) or more years.

(2) This subsection (a) does not apply to a county having a population of not less than fourteen thousand six hundred fifty (14,650) nor more than fifteen thousand (15,000), according to the 1990 federal census or any subsequent federal census.

(b) (1) Except as provided in subdivision (b)(2), any person seeking the office of constable shall file with the county election commission, along with the nominating petition, an affidavit signed by the candidate affirming that the candidate meets the requirements of this section. In the event that person seeks election to the office of constable by the county legislative body to fill a vacancy in office, the same affidavit shall be filed with the county clerk prior to the election.

(2) This subsection (b) does not apply to a county having a population of not less than fourteen thousand six hundred fifty (14,650) nor more than fifteen thousand (15,000), according to the 1990 federal census or any subsequent federal census.

(c) In counties having a population of not less than fourteen thousand six hundred fifty (14,650) nor more than fifteen thousand (15,000), according to the 1990 federal census or any subsequent federal census, no person under eighteen (18) years of age is eligible to the office of constable.



§ 8-10-103 - Vacation of office by removal from district.

A constable shall vacate office by removal from the district, and is liable to a penalty of forty dollars ($40.00) for acting as constable after such removal, to be recovered before any judge of the court of general sessions of the county in which the constable resides, one half (1/2) to the use of the person suing, and the other one half (1/2) to the use of the county.



§ 8-10-106 - Surety bond.

(a) Before entering upon the duties of the office, every constable shall give bond. The bond shall be approved by the county legislative body and prepared in accordance with the provisions of chapter 19 of this title. The county served by a constable may elect to pay the costs of obtaining and recording the constable's bond, as required by this section. If the county does not elect to pay such bond, the constable shall pay all costs of obtaining and recording the bond. The bond shall be in a penalty of not less than four thousand dollars ($4,000) nor more than eight thousand dollars ($8,000), at the discretion of the body, and shall be payable to the state, and conditioned for the faithful discharge of the duties of the office, and the prompt payment to the proper person of all moneys collected or received by the constable by virtue of the office. The bond shall be recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.

(b) Notwithstanding any provision of law to the contrary, the bond as required for a constable shall be a surety bond executed by a surety company authorized to do business in Tennessee as surety.



§ 8-10-107 - Replacement of sureties.

The county legislative body, as in its discretion it may deem necessary, shall require constables to give new sureties whenever the old sureties die, remove from the county, or become insolvent or otherwise unable to pay.



§ 8-10-108 - Oath of office.

(a) Except as provided in subsection (b), every constable shall take an oath that the constable will well and truly serve the state in the office of constable; that the constable will faithfully, and without delay, execute and return all lawful process directed to the constable; and that the constable will well and truly, according to the constable's power and ability, do and execute all other duties of the office of constable.

(b) In counties having a population of: Click here to view image.

according to the 1960 federal census or any subsequent federal census, and in Fentress County and Hamblen County, every constable shall take an oath that the constable will well and truly serve the state in the office of constable; that the constable will cause the peace of the state to be kept, to the best of the constable's power; that the constable will arrest all such persons as go in the constable's sight armed offensively, or who commit any riot, affray, or other breach of the peace, or will use the constable's best endeavor, on complaint made, to apprehend all felons, rioters, or persons riotously assembled; and that, if such persons flee or make resistance, the constable will pursue, and make hue and cry, according to law; that the constable will faithfully, and without delay, execute and return all lawful process directed to the constable; and that the constable will well and truly, according to the constable's power and ability, do and execute all other duties of the office of constable.

(c) The oath of office may be administered to the constable by any judge of the court of general sessions or other judicial officer of the constable's county.

(d) Notwithstanding any other provision of law or interpretation thereof to the contrary, the constables in counties having a population of not less than thirteen thousand five hundred sixty-five (13,565) nor more than thirteen thousand six hundred (13,600), according to the 1980 federal census or any subsequent federal census, shall continue to be vested with all law enforcement powers and authority conferred upon other constables by subsection (b) and the provisions of §§ 39-17-505, 40-6-210, 40-6-212, 55-8-152, 57-9-101, 57-9-103 and 57-9-201.

(e) Notwithstanding any other provision of law to the contrary, the constables in counties having a population of not less than seventeen thousand four hundred seventy-five (17,475) nor more than seventeen thousand five hundred seventy-five (17,575), according to the 2000 federal census or any subsequent federal census, shall be vested with all law enforcement powers and authority conferred upon other constables by subsection (b) and the provisions of §§ 39-17-505, 40-6-210, 40-6-212, 55-8-152, 57-9-101, 57-9-103 and 57-9-201.



§ 8-10-109 - Common law power reserved in certain counties.

(a) Every constable, so elected and sworn, in those counties set out in § 8-10-108(b), including counties added to § 8-10-108(b) at any time subsequent to 1969, is a conservator of the peace and vested with all the power and authority belonging to the office of constable by common law.

(b) (1) (A) Notwithstanding any other provision of law to the contrary, a county legislative body may, by adopting a resolution by a two-thirds (2/3) vote at two (2) consecutive meetings of the county legislative body, remove any law enforcement powers exercised by the constables of the county.

(B) Except as provided in subdivision (b)(1)(C), any such action by the county legislative body to remove such law enforcement powers shall apply to constables elected for terms of office following the expiration of the term of office of constables in office at the time such action is taken by the county legislative body.

(C) If during a constable's term of office, a constable is convicted of any felony or is removed from office under § 8-47-101 for knowingly or willfully committing misconduct in office, then with respect to such constable, the action of the county legislative body for removal of law enforcement powers shall become effective on the date such constable is removed from office or the date of the felony conviction; provided, however, that if the felony conviction is overturned and there is additional time remaining on the term of office for which the constable was elected, the law enforcement powers shall be restored to such constable until the end of such term of office.

(2) This subsection (b) does not apply in counties having a population of: Click here to view image.

according to the 1990 federal census or any subsequent federal census.



§ 8-10-111 - Duties.

(a) It is the duty of a constable to execute all process lawfully directed to the constable, and to wait upon the court, when appointed by the county legislative body or by the sheriff, as the case may be.

(b) (1) In counties governed by a metropolitan government as provided for by title 7, chapters 1-3, any constable to whom a precept or process is directed by a judge or clerk of a court of general sessions may perform the constable's duties relating thereto by delivering such precept or process within a reasonable time to the sheriff of the county, who shall serve such precept or process.

(2) Upon delivering the precept or process to the sheriff as provided in this subsection (b) and taking a receipt therefor, the constable will have performed the constable's function and duty relating thereto. Thereupon, the constable and the surety on the constable's bond shall be relieved of all liability for failure to serve the precept or process, and the constable shall not be subject to any penalty or fine for refusing or neglecting to serve such precept or process.

(3) Nothing in this subsection (b) shall change, alter, or diminish the duties of the constable under § 8-10-113.

(4) Duly elected constables when proceeding under the provisions of this subsection (b) shall not accept any fees for their services.

(5) Proper action hereunder by any constable shall not constitute a failure to perform such constable's statutory duties and shall not act to vacate the office.

(c) All constables in counties having a population of not less than sixty-seven thousand five hundred (67,500) nor more than sixty-seven thousand six hundred (67,600), according to the 1980 federal census or any subsequent federal census, may serve summonses, garnishments, subpoenas, attachments and all other documents from the circuit and chancery courts.



§ 8-10-112 - Failure to perform duty.

A failure on the part of the constable to comply with such requirement in such reasonable time as the court may prescribe shall vacate the office.



§ 8-10-113 - Acting for sheriff and coroner.

A constable may execute process from any court whenever there is at the time neither sheriff nor coroner, or whenever both the sheriff and the coroner are incompetent, or one (1) of those offices is vacant and the person holding the other office is incompetent in the particular case.



§ 8-10-114 - Grand jury process.

A constable appointed to wait upon grand juries, during the term of the constable's appointment, has power and authority to execute and return all process for enforcing the attendance of witnesses sent for by the grand jury.



§ 8-10-115 - Fine for failure to serve process.

Any constable to whom a precept or process is directed by a judge of the court of general sessions who refuses or neglects to serve such precept or process may be fined for every such offense on complaint of any person prosecuting, at the discretion of the court, the fine to be paid to the person complaining.



§ 8-10-116 - Penalty for improper conduct of sales.

It is a Class C misdemeanor, for which, on conviction, a constable may be removed from office and otherwise punished, for a constable to make any official sale at unlawful hours, or to purchase at the constable's own sales.



§ 8-10-117 - Emergency deputation of special constable.

A judge may, in writing, specially depute any discreet person of full age, not being a party to the suit pending, to perform any particular duty devolving by law upon a constable, if no constable is at hand, and the business urgent; but no judge shall make such special deputation, unless one (1) of the parties to a suit pending, or the party's attorney, shall make oath before the judge, and file the same in writing, stating that, to the best of the party's information, there is no regular officer at hand, and that the business is urgent. The person thus deputized is vested with all the powers of a constable for the occasion, and is subject to the same obligations and penalties.



§ 8-10-118 - Vacancy in office.

Any vacancy in the office of constable shall be filled by appointment of the county legislative body and by election of the people in accordance with the provisions of § 5-1-104.



§ 8-10-119 - Official uniform.

(a) Any constable may wear the official uniform of the type and design with the insignias of the Tennessee constable as described in subsection (b). Wearing of the uniform is permissive with the individual constable when such uniform is purchased by the constable; provided, that if such uniform is provided by the county, then the uniform shall be worn in accordance with a dress code adopted by the county legislative body or the sheriff of such county.

(b) The official uniform for the constable shall consist of:

(1) Taupe pants with a one-inch wide brown stripe running vertically down each side of the pants;

(2) Shirts of either dark brown or white, at the discretion of the constable, displaying a patch of a design approved by the Tennessee Constable Association or the Tennessee Constable Council;

(3) A necktie of either taupe or brown, at the discretion of the constable; and

(4) Black leather gear and black shoes. Western type belts, holsters and tie-downs are prohibited.

(c) The provisions of this section do not apply in any county which has removed from constables any law enforcement powers.

(d) This section does not apply in counties having a population of not less than fourteen thousand six hundred fifty (14,650) nor more than fifteen thousand (15,000), according to the 1990 federal census or any subsequent federal census.



§ 8-10-120 - Constable patrol cars.

(a) Constable patrol cars may be white with a brown stripe running horizontally along the upper side. This color scheme shall not be used by any other state or local law enforcement official or agency; provided, that any state or local law enforcement official or agency that is using such color scheme on March 29, 1996, may continue to use such color scheme. When adopted for use by a county constable, the stripe design and other emblems and lettering shall conform to the official uniform markings adopted by the Tennessee Constable Association or the Tennessee Constable Council on file with the director.

(b) Constable patrol cars which conform to the description in subsection (a), which are being operated as provided in § 55-9-414, and which are used as emergency vehicles, may be equipped with blue lights and/or red lights and sirens.

(c) Nothing in this section shall prohibit a county constable from operating unmarked cars for other law enforcement purposes.

(d) Any constable operating a patrol car and using the lights described in this section must have graduated from the last calendar date in-service sponsored by the Tennessee Constable Association or the Tennessee Constable Council.

(e) Each constable shall be responsible for all costs in marking patrol cars.

(f) The provisions of this section shall not apply in any county which has removed from constables any law enforcement powers.

(g) This section does not apply in counties having a population of not less than fourteen thousand six hundred fifty (14,650) nor more than fifteen thousand (15,000), according to the 1990 federal census or any subsequent federal census.






Part 2 - Training and Qualifications

§ 8-10-201 - In-service education.

The Tennessee Constable Association or the Tennessee Constable Council shall develop and maintain a series of in-service education courses to be offered routinely throughout the year in the various divisions of the state. These courses shall be offered at nights or on weekends so as not to interfere with the constables' other full-time work. Courses offered shall contain information pertinent to the various aspects of civil and criminal process, firearms certification, and other issues relative to the powers and duties of constables. The constables shall pay costs of the courses unless state or local funds are made available. Upon completion of the in-service course, the Tennessee Constable Association or the Tennessee Constable Council will issue a certificate of completion to each officer.



§ 8-10-202 - Course time requirements.

Each officer shall complete forty (40) hours of in-service course time within twelve (12) months of that officer's election as constable or within twelve (12) months of July 1, 1993.



§ 8-10-203 - Range qualification.

Constables must be range-qualified prior to being authorized to carry a firearm. Qualification may be sponsored by the Tennessee Constable Association, the Tennessee Constable Council, or by the local law enforcement authority.



§ 8-10-204 - Requirements for taking office -- Power of arrest.

In all counties where constables are not otherwise prohibited, constables shall be duly elected, trained, and qualified. Constables who meet the provisions of this chapter shall take the oath of office, be sworn and bonded, and retain the power of arrest.



§ 8-10-205 - Notification of election or appointment.

The county election council shall notify the Tennessee Constable Association or the Tennessee Constable Council within sixty (60) days of election of the constable. Where the constable is appointed by the county legislative body, the county clerk shall notify the Tennessee Constable Association or the Tennessee Constable Council within sixty (60) days of appointment of the constable. The council or county clerk shall provide the name of the county constable, the constable's current address, and telephone number.



§ 8-10-206 - Applicability.

(a) The provisions of §§ 8-10-201 -- 8-10-205 do not apply to any constable who has served for four (4) years prior to July 1, 1993.

(b) The provisions of this part shall not apply to constables whose law enforcement powers have been removed but who have retained the authority to serve lawfully issued process.









Chapter 11 - County Trustees

§ 8-11-101 - Election -- Term of office.

(a) A county trustee is elected for each county by the qualified voters thereof, and holds office for four (4) years and until a successor is qualified.

(b) If a vacancy shall occur in the office of trustee, the vacancy shall be filled as provided for in § 5-1-104(b).



§ 8-11-102 - Entry into office -- Bond.

Upon producing the certificate of election before the county legislative body, at the next session after the date and delivery of the certificate, the county trustee may enter upon the discharge of the duties of the office, after first giving bond, and taking an oath to support the constitutions of the state and of the United States, and an oath for the faithful performance of the duties of the office. The bond shall be prepared in accordance with the provisions of chapter 19 of this title, approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 8-11-103 - Minimum amount of bond -- Determination -- Surety -- Examination of sufficiency.

(a) The minimum amount of the official bond executed by each county trustee for each term of office, as required by § 8-11-102, shall be determined from the amount of revenues handled by the trustee during the last fiscal year audited by the comptroller of the treasury, or from the last audit approved by the comptroller of the treasury which was duly prepared in counties using certified public accountants.

(b) (1) If the official bond of the county trustee is executed by a surety company authorized to transact business in this state, the minimum amount of the bond shall be based on the revenues as follows:

(A) Four percent (4%) up to three million dollars ($3,000,000) of the funds collected by the office; and

(B) Two percent (2%) of the excess over three million dollars ($3,000,000) shall be added.

(2) The amounts indicated in subdivisions (b)(1)(A) and (B) shall be cumulative.

(c) (1) If the official bond of the county trustee is executed by personal sureties, the minimum amount of the bond shall be based on revenues as follows:

(A) Six percent (6%) up to three million dollars ($3,000,000) of the funds collected by the office; and

(B) Four percent (4%) of the excess over three million dollars ($3,000,000) shall be added.

(2) The amounts indicated in subdivisions (c)(1)(A) and (B) shall be cumulative.

(d) The provisions of this section establish only the minimum amount of the bond and in no way prevent the county legislative bodies or other county governing bodies, exercising their power to approve or disapprove the bond as provided by § 8-11-102, from requiring trustees to execute bonds in greater amounts.

(e) It is the duty of the county legislative body to examine the solvency of the county trustee's bond, and, if the bond is found to be insufficient, as provided by law, it is the duty of the legislative body to notify the county trustee of the fact, and require the county trustee to give new or additional security, in such sum as may be fixed upon by the legislative body, sufficient in its judgment to cover the revenue of the county; and, if the required bond or security is not given on or before the ensuing session of the legislative body, then it is the duty of the legislative body, and it has the power, to declare the office vacant and to elect or appoint a successor, who shall be required to enter into bond with good and sufficient securities, for the remainder of the term for which the trustee was elected.



§ 8-11-104 - Duties.

It is the duty of the county trustee to:

(1) Collect all the state and county taxes on property;

(2) Keep a fair regular account of all the moneys which the county trustee shall receive;

(3) Receive, according to law, all certificates for which the county stands indebted, upon proper warrant;

(4) When a warrant is presented to the trustee for payment, to enter it in a book kept by the trustee for the purpose, ruled in columns, so as successively to show the number, payee or holder, date, day of presentation, and amount of the same;

(5) If there are funds in the treasury, not otherwise appropriated, immediately to pay the demand and take up the warrant; otherwise, deliver it to the owner with the number endorsed, and afterwards to pay it in its numerical order;

(6) Keep fair and regular accounts of such payments;

(7) Pay all just claims against the trustee's county as they are presented, if the trustee has a sufficient sum of money in the trustee's hands not otherwise appropriated;

(8) Upon the trustee's resignation, or going out of office by the appointment of another person, deliver to the trustee's successor all the books and papers of the trustee's office, and especially the book in which the warrants payable are listed and numbered;

(9) On going out of office, make settlement immediately with the county mayor, and pay over the balance found in the trustee's hands to the trustee's successor, taking duplicate receipts;

(10) Deliver one (1) of the receipts to the county clerk, to be by the county clerk recorded in the revenue docket; and

(11) Furnish the county mayor with such papers and vouchers in the county trustee's possession as the county trustee may think necessary for perfecting any settlement with any person who is accountable for county revenue.



§ 8-11-105 - Refusal to pay warrant or demand.

If the trustee refuses to pay the amount of any county warrant or legal demand upon the county, when requested by the party entitled to receive the money, it is a Class C misdemeanor, on conviction of which the trustee may be removed from office, unless the trustee produces evidence showing that disbursements have exhausted the money on hand.



§ 8-11-106 - Liability to judgment on motion.

If the trustee fails to pay money to those entitled to the same, or neglects to call those to account who ought to pay money into the treasury, whereby the county suffers loss, in either case the trustee and the trustee's sureties shall be liable for the sums so not collected or paid, on motion before the circuit court.



§ 8-11-107 - Receipts for costs filed.

No county trustee shall pay to any clerk any bill of costs in which other claimants are included, unless the clerk files the receipt or order of such claimant at the time the payment is made.



§ 8-11-108 - Forfeiture for defaults.

The county trustee shall incur a forfeiture of five hundred dollars ($500), to the use of the county, to be recovered on motion before the circuit court, for each of the following defaults:

(1) For refusing at any time to furnish the county mayor with any vouchers or papers in the trustee's hands, deemed necessary by the county mayor for perfecting any settlement with any person accountable for the county revenue;

(2) For refusing to receive, in payment of county taxes, county warrants for which the county, by law, stands indebted; or

(3) For refusing to settle or pay according to law.



§ 8-11-109 - Failure to pay balance on expiration of term.

If the trustee, on going out of office, fails to pay over the balance of revenue in the trustee's hands, the trustee and the trustee's sureties shall be liable to judgment, on motion of the district attorney general, before the circuit court.



§ 8-11-110 - Compensation for handling funds.

(a) The compensation of the county trustee for receiving and paying over to the rightful authorities all moneys received shall be six percent (6%) on all sums up to ten thousand dollars ($10,000), and four percent (4%) on all sums above ten thousand dollars ($10,000) and up to twenty thousand dollars ($20,000), and a commission of two percent (2%) on all sums above twenty thousand dollars ($20,000).

(b) In computing the compensation of trustees, all funds -- state, county, school and special -- shall be taken and estimated as one, and each shall pay its respective portion of the above commissions on all sums of money received by the trustee for the state and county, respectively.

(c) At the time of the settlement with the proper officers of the state and county, and the computation of the trustee's commission on collections, the trustee shall furnish the officers, respectively, with a certified statement from the county mayor, showing the amount actually collected by the trustee and paid over to the proper state and county authorities, respectively, as above provided.

(d) The trustee shall not be entitled to any commission on money turned over by the trustee's predecessor in office, or on money borrowed for the use of the county, or received from the proceeds of a sale or sales of bonds.

(e) The trustee shall receive one percent (1%) on all moneys collected from county officers on fees and on the school fund received from the state or on money turned over to the trustee by clerks of the courts and other collecting officers.

(f) In the event any federal funds for school lunch program purposes are handled by the county trustee, the trustee shall be allowed for the handling of such funds an amount not to exceed one-fourth of one percent (1/4%) of such funds handled by the trustee; provided, that such amount shall not be taken from federal funds, but the equivalent thereof shall be paid to the trustee out of either school funds or county general purpose funds as determined by a majority vote of the county legislative body.

(g) Notwithstanding any other provisions of this section or the law to the contrary, the trustee shall not be entitled to receive any compensation, commission or fee for handling funds paid by the state to the county or to a local education agency for the purpose of funding the employees' social security contribution for teachers.

(h) Notwithstanding any other provision of this section or the law to the contrary, the trustee shall be entitled to collect a different percentage fee than that which is set forth in subsection (a), upon a negotiated basis for the collection of municipal taxes as set out in an approved intergovernmental agreement.



§ 8-11-111 - Vacancies.

If the office of the trustee becomes vacant due to death, resignation or removal, the duties of the trustee shall be temporarily discharged by the chief deputy, or deputy designated as temporary successor by the trustee in writing, until a successor trustee is elected or appointed and qualified according to law.



§ 8-11-112 - Confidentiality of certain financial records and other personal information acquired by county trustee.

(a) An individual's credit card information, debit card information, bank account and routing information, e-mail address, and telephone number acquired by the county trustee shall not be open for public inspection pursuant to title 10, chapter 7.

(b) Notwithstanding subsection (a), the information made confidential by this section shall be open to inspection by law enforcement agencies, courts, or other government agencies performing official functions.

(c) Information made confidential by this section shall be redacted wherever possible.

(d) Nothing in this section shall limit or deny access to otherwise public information because a file, document, or data file contains confidential information.






Chapter 12 - Surveyors

§ 8-12-101 - Election.

There shall be elected by the members of the county legislative body, a majority of the members being present, at the January meeting of the legislative body, every four (4) years, or at any subsequent meeting of the legislative body, one (1) county surveyor for each county in the state.



§ 8-12-102 - Bond -- Oath of office.

Before proceeding to the discharge of duties, the county surveyor shall enter into bond, in the sum of two thousand dollars ($2,000), payable to the state of Tennessee, conditioned for the faithful performance of the surveyor's official duties, and shall also take and subscribe an oath faithfully to discharge the duties of the office. The bond shall be prepared in accordance with the provisions of chapter 19 of this title, approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 8-12-103 - Term of office -- Location of records.

(a) The county surveyor shall hold that office for the term of four (4) years, and until a successor is elected and qualified.

(b) The county surveyor shall keep the records of the surveyor's office at the county seat.



§ 8-12-104 - Deputies.

The county surveyor has the power to appoint as many as two (2) deputies, with all the powers, rights, and duties of the surveyor, who shall hold office for and during the term of the surveyor appointing them, unless sooner removed by the surveyor, or otherwise removed according to law, and their official acts shall have the same force and effect as the acts of the surveyor. The deputies shall be appointed before the county legislative body, in open session, and the appointment entered on the minutes. They shall take the oath of office prescribed for the surveyor to be administered by the same official.



§ 8-12-105 - Duty to execute surveys.

It is the duty of the county surveyor faithfully to execute and return all orders of survey directed to the surveyor from any court of record in the state, and make all surveys of lands or lots in the county, at the request of any person interested therein, on the payment or tender of the surveyor's fees.



§ 8-12-106 - Oath of chain bearers -- Plat.

The county surveyor shall swear the surveyor's chain bearers to perform their duties without favor or affection, make a plat of all lands or lots surveyed for the person requiring the same, and write on the back of the plat the names of the chain bearers, and the amount of the surveyor's fees.



§ 8-12-107 - Compensation fixed by county legislative body.

The county legislative body may fix the compensation of the county surveyor, and the surveyor's chain bearers and markers, where the fees are not already established by law.



§ 8-12-108 - Compensation allowed by courts.

All courts ordering the survey of any land or lands may allow, in addition to the fee now allowed by law, such additional compensation as the services of the county surveyor may be reasonably worth.



§ 8-12-109 - Fees as costs.

When a survey is directed by a court of record, the fees of the surveyor are to be taxed in the bill of costs.



§ 8-12-110 - Establishment of meridian lines.

The county legislative body of each county may, in its discretion, have established, at or near the county seat, a meridian line of 114.6 poles in length, the termini of which line shall be designated by planted stones, with the exact point on each stone marked with "A.X.," or otherwise durably engraved.



§ 8-12-111 - Testing of instruments -- Notation of magnetic declination.

It is the duty of the county surveyor and the surveyor's deputies to test their instruments by the meridian line in the counties in which such lines may be established, and to note the variation of the compass, that is, the difference between the magnetic meridian and the true or astronomical meridian, at least once every six (6) months.



§ 8-12-112 - Report of tests.

A report of the variation test described in § 8-12-111 shall be made by the county surveyor to the county legislative body, and the report shall be recorded on the minutes of the legislative body.



§ 8-12-113 - Prior surveys undisturbed.

Nothing in §§ 8-12-110 -- 8-12-114, shall be so construed as to affect surveys made under variations different from that established by those sections and before their enactment.



§ 8-12-114 - Interference with meridian markers -- Penalty.

It is a Class C misdemeanor for any person willfully to remove, deface or in any way to interfere with the stones marking the termini of the meridian line.



§ 8-12-115 - Liability for wrongful survey -- Acts of deputy.

The county surveyor is liable on the surveyor's official bond for any damages done by a wrongful survey or plat. The surveyor and the sureties on such official bond shall be liable for all malfeasance and nonfeasance of the surveyor's deputy in office, to the same extent and in the same manner as a sheriff is liable for the acts of the sheriff's deputy.



§ 8-12-116 - Delivery of records to successor.

In case of the resignation, removal, or expiration of the term of office of any surveyor, the surveyor shall deliver all record books, and all other public papers belonging to the office, to the successor, and, on failure, shall be liable to an action for damages, and shall be also subject to a fine of fifty dollars ($50.00), recoverable before any tribunal having cognizance, for the county.



§ 8-12-117 - Delivery after death of surveyor.

In case of the death of such surveyor, the personal representative, or other person having the possession of the books and papers of the surveyor's office, shall deliver them over to the surveyor for the time being, and, on failure or refusal, shall be liable as provided in § 8-12-116.



§ 8-12-118 - Compensation for records delivered.

The county legislative body, a majority of the members being present, may make the late surveyor, or such surveyor's personal representatives, compensation for the books and papers delivered over.






Chapter 13 - Registers

§ 8-13-101 - Election -- Term of office.

(a) A register is elected for each county by the qualified voters thereof, and holds the office for four (4) years, and until a successor is qualified.

(b) If a vacancy shall occur in the office of register, the vacancy shall be filled as provided for in § 5-1-104(b).



§ 8-13-102 - Surety bonds -- Oath of office.

(a) Upon producing the certificate of election before the county legislative body, at the next session after the delivery of the same, the register shall be entitled to enter upon the discharge of the duties of the office, after first giving bond, and taking the oath to support the constitutions of the state and of the United States, and an oath of office. The bond shall be prepared in accordance with the provisions of chapter 19 of this title, approved by the county legislative body, recorded in the office of the county register of deeds, and transmitted to the office of the county clerk for safekeeping.

(b) The governing body of any county, by a two-thirds (2/3) vote, shall elect whether or not the county register of the county shall make a surety bond or a bond with two (2) or more good sureties, approved by the legislative body, prior to the time such register is inducted and sworn into office.



§ 8-13-103 - Terms of bond.

The bond shall be in the amount of fifty thousand dollars ($50,000) in counties with a population of less than fifteen thousand (15,000), and one hundred thousand dollars ($100,000) in counties with a population of fifteen thousand (15,000) or more, according to the 2010 federal census or any subsequent federal census, or in a greater sum as the county legislative body may determine, payable to the state of Tennessee, conditioned on the true and faithful discharge of the duties of the office.



§ 8-13-104 - Vacation of office.

(a) Any register who fails to give bond as required by § 8-13-103 within thirty (30) days after election, who fails to provide a client representation letter to the comptroller of the treasury within ten (10) days of a request for such letter during an audit, or who moves out of the county, shall vacate the office.

(b) Notwithstanding any provision of law to the contrary, any register who vacates the office in accordance with the provisions of subsection (a) shall forfeit all compensation from the time of such vacation.



§ 8-13-105 - Deputies -- Appointment -- Death, resignation or removal of register.

The register may appoint a deputy or deputies and, in case of the principal's death, resignation or removal, the principal deputy shall continue to act until an appointment shall be made to fill the vacancy, in the manner prescribed by law. All deeds registered by deputies are declared to be validly registered.



§ 8-13-106 - Location of office.

The register shall keep the register's office in the county seat and, either personally or by deputy, shall give due attendance at the office for the purpose of performing the register's official duties.



§ 8-13-107 - Records kept in office.

The papers and records of the office shall at all times be and remain in the register's office.



§ 8-13-108 - Duties of office.

(a) It is the duty of the register to:

(1) Determine whether each instrument offered for registration is entitled to registration under the laws of this state;

(2) If the instrument is accepted for registration, note on the instrument the time the instrument is actually received by the register;

(3) Keep a notebook containing information regarding all instruments registered, except that a separate notebook for uniform commercial code instruments may also be kept. The information contained in the notebook shall include the names of the grantors, grantees, the time of receipt (date, hour and minute) and the fees received. A notebook kept for uniform commercial code instruments shall contain the same information, except that the name of the debtor may be substituted for grantor and secured party may be substituted for grantee. The notebook shall be maintained in a well-bound book or computer storage media in accordance with § 10-7-121. The notebook information shall be maintained as a permanent record;

(4) Enter into the appropriate notebook the required information as listed above. The register shall endeavor to make entries into the notebook in the order of time of reception as nearly as practicable, but entries shall be made without undue delay even if due to volume of instruments received the exact order of time of reception cannot be maintained. However, no instrument received on a certain day shall be entered into the notebook after instruments received on a later day;

(5) Record or file the instrument in the appropriate book or record series;

(6) Certify the fact of registration upon every instrument registered, the time it was received, the book and page or other reference where it is recorded or filed, the amount of fees received (if any), and the amount of taxes received (if any). This certification shall be entered on each instrument, and if the register determines that insufficient space exists on the instrument to enter the certification without overlaying writing on the instrument, the register may add a page to contain the certification, attach this page to the instrument being registered, and this additional page shall be considered a part of the original instrument to be registered;

(7) Carefully preserve as permanent records the recorded copies of all deeds, deeds of trust and other instruments affecting interests in real estate;

(8) Exhibit the notebooks and instruments registered to all persons wishing to inspect them, during regular business hours;

(9) Register, in the proper book of the register's office, the correction by the clerk of any error or omission in the clerk's certificate of probate or acknowledgment;

(10) Enter upon a book kept for that purpose any deposition taken to perpetuate testimony, together with the order of the judge, on tender of the fee allowed for the service;

(11) Procure and keep good and well-bound books, to be called books of trust deeds, etc., in which the register shall register, separately from land titles, in the order in which they are filed, all mortgages and deeds of trust on personal property, contracts, leases, powers of attorney, as to personalty, and all other instruments required to be registered that are no part of the title or conveyance of any real estate, so as to have real estate titles in books separate from other conveyances. A separate set of books, to be called books of commercial secured liens, shall be kept, in which the register shall register, separately from all other items, all liens filed under the Uniform Commercial Code, compiled in title 47, chapters 1-9, and which shall be indexed as set forth in § 47-9-519;

(12) Procure and keep good and well-bound books, to be called records of bankruptcies, in which the register shall register, separately from land titles, in the order in which they are filed, certified copies of petitions in bankruptcy (with schedules omitted), decrees of adjudication of bankruptcy, and orders of bankruptcy courts approving trustees' bonds which may be tendered for registration; and

(13) Provide a client representation letter to the comptroller of the treasury within ten (10) days of a request for such letter during any audit.

(b) (1) When a system of microphotography is used to record any instruments, papers, documents or notices, each original reel of film thereof kept by the register shall be given a separate number, and shall be called a "book," "film" or "reel" or shall be similarly designated, and each page or photograph of such instrument, paper, document or notice shall be called a "page," "image" or such similar designation.

(2) Whenever, under any law, it is required that an instrument, paper, document or notice is to be identified or referred to as recorded in a book or page, or both, it shall be sufficient for purposes of identification and of compliance with such law or laws that reference be made to such instrument, paper, document or notice by the designation adopted by the register pursuant to the provisions of this section.

(3) The recording and registering of such instruments, papers, documents or notices in the "official record book" imparts notice as required by law in like manner and effect as if the original instrument, paper, document or notice was recorded in separate books or film.

(c) In those counties having a population of not less than two hundred thousand (200,000) nor more than four hundred ten thousand (410,000), according to the 1960 federal census, the registers of the counties who maintain indexed records in accordance with title 10, chapter 7, part 2, and whose indexes are maintained in chronological order within alphabetical order may, in their discretion, be exempt from the duties in subdivision (a)(1) relative to the keeping of notebooks. All references in this section to notebooks and the requirements as to the notices and information to be entered in the notebooks shall apply to the registers' index records.

(d) All counties having complied with title 10, chapter 7, part 4, in the establishment of a county records commission, are hereby authorized to maintain a continuous recording of any and all instruments, papers or notices in one (1) general series of books or film to be designated "official record book." The series shall be numbered consecutively beginning with number one (1).

(e) (1) In counties having a metropolitan form of government with a population of four hundred thousand (400,000), or more according to the 1990 federal census, the office of register of deeds is authorized to implement an automated system for recording deeds and other instruments from remote locations. Electronic copies of such instruments are to be received within the register's office, reviewed for legibility and form, with any needed corrections, additions, modifications or changes needed to meet legal requirements for recordable form transmitted back to the sender over the system's dedicated lines. Once approved, a digitized label with the appropriate recording number, fees, taxes, date and time is affixed to the document which becomes an officially recorded document and is retained by the register of deeds. A copy of the digitized image is then transmitted back to the sender confirming that the recording has been completed. The register wishing to implement such electronic system may request technical assistance from the office of the comptroller of the treasury to advise on matters of system security and reliability.

(2) The office of register of deeds in such county is further authorized to implement a method to accept the optional payment of fees for recording deeds and other instruments by means of electronic funds transfer. The method implemented shall ensure that such transfer is properly documented and recorded.

(3) Any register implementing an automated system for recording deeds and other instruments electronically transmitted from remote locations shall file a statement with the comptroller of the treasury at least thirty (30) days prior to offering such service. The statement shall contain the following information:

(A) A description of the computer hardware and software to be utilized;

(B) A description of the procedures to be used to provide electronic recording of deeds and other instruments electronically transmitted from remote locations;

(C) A description of the system security features;

(D) A description of the register's office personnel who will be responsible for setting up remote users and for monitoring remote access activity;

(E) A description of the types of records or documents to be electronically recorded;

(F) A description of the integration of the electronic recording system with the register's office other automated systems such as imaging, indexing, fee collection, cash management and accounting;

(G) A description of the instrument archive, document retrieval, and system backup policies and procedures;

(H) The estimated cost of the system including development and implementation cost; and

(I) The estimated cost savings of electronic recording of instruments.

(4) A register which implements an automated system for recording electronically transmitted deeds and other instruments from remote locations shall provide to the comptroller of the treasury a post implementation review of the system between twelve (12) and eighteen (18) months after the date a statement as described in this section has been filed with the comptroller of the treasury. The review shall include:

(A) An assessment of the system by the register;

(B) Responses from a survey of users of the system; and

(C) Any recommendations for improvements to an automated system for recording deeds and other instruments electronically transmitted from remote locations.

(f) In any county having a population in excess of eight hundred ninety thousand (890,000), according to the 2000 federal census or any subsequent federal census, or any county in which the register receives endorsement from the existing county records commission or county mayor, the register may assume the functions and duties of the microfilm, public records or archives departments, or any of these, as established by the county commission.



§ 8-13-109 - Payment for record books.

The different county legislative bodies or trustees shall pay for all such books procured as aforementioned, as is now done for county records.



§ 8-13-110 - Indictment of register for failure to perform duties -- Civil liability.

Upon failure to perform any official duties, the register may be indicted for a Class C misdemeanor and the register and the register's sureties shall be civilly responsible to any person injured by the failure.



§ 8-13-111 - Fees accompanying instrument -- Register to adopt policy regarding overages.

(a) The register shall not be compelled to receive a deed, in any case, and perform official duties in relation thereto, unless the legal fees for registration accompany the instrument.

(b) A register shall adopt a policy regarding the procedure to follow if the register receives instruments for recordation accompanied by fees in excess of the required amount, and that policy shall include one (1) or more of the following:

(1) Establishing a credit, debit or a copy account for individual customers;

(2) Contacting the person or entity tendering the instrument for specific instructions regarding the excess fee;

(3) Allowing the register's office to retain reasonable overage amounts as fees of the office; or

(4) Registering every instrument eligible for registration and providing a refund of the excess moneys, less a reasonable amount of the excess payments retained as fees of the office.



§ 8-13-112 - Seal of office.

The county registers in the various counties are authorized and empowered to have official seals, which shall be made so as to emboss on paper and contain the words, "Register's Office of ____________________ (the name of county) County."



§ 8-13-113 - Effect of certification under seal.

All instruments certified by the county register under seal shall have the same force and effect as certified instruments under seal from courts of record; provided, that instruments certified without the seal shall have the same effect that they would have had before the passage of this section and § 8-13-112.



§ 8-13-114 - Acting as entry taker.

In all counties where there is no entry taker, the registers of such counties are authorized to act as such and receive remuneration as such.



§ 8-13-115 - Preservation of records of entry.

The books and papers of entry belonging to the office shall be kept and carefully preserved by the register.



§ 8-13-116 - Recording official discharge from the military with register of deeds.

(a) The register of deeds shall record the official discharge of persons who after 1915 have served as members of the United States armed forces, the United States armed forces reserve, or the United States armed forces auxiliary.

(b) The register of deeds shall, after September 1, 2010, record the official discharge of persons who have served as members of the United States armed forces, the United States armed forces reserves, or the United States armed forces auxiliary in a bound book separate from all other documents recorded in the register of deeds office in those counties that do not store documents electronically. No other public documents shall be recorded and stored in these designated books.

(c) The register of deeds shall keep books which originated prior to, as well as after, September 1, 2010, and which have been designated specifically for the storage of official military discharge documents in a location not accessible to the general public, so long as the books do not contain other public documents.

(d) The register of deeds, in counties that record and store documents electronically, shall not make available to the general public any display of military discharge records and shall only provide copies of such records in compliance with § 10-7-513.



§ 8-13-117 - Failure to comply with entry requirements.

Any register who fails strictly to comply with the provisions of §§ 8-13-114 -- 8-13-116 commits a Class C misdemeanor.



§ 8-13-118 - Recording of military discharge documents in the office of county register.

(a) (1) If a veteran of the United States armed forces, or any other person, personally appears and presents to the county register a military discharge for recording, before accepting the document for recording, the county register shall give to the person a written notice substantially as follows:

NOTICE

A MILITARY DISCHARGE RECORDED IN THE OFFICE OF THE COUNTY REGISTER IS NOT A CONFIDENTIAL RECORD. IT IS A PUBLIC RECORD AND THE INFORMATION CONTAINED ON THE DISCHARGE CAN BE EXAMINED BY ANYONE.

.....................

(2) A military discharge may be recorded with all or a portion of the veteran's social security identification number redacted, but this is not required for recording. However, if the discharge is altered, the United States government may not accept it as a valid document for purposes of approving military benefits to the veteran or the veteran's family. A county register will not cause a military discharge record recorded in the office of the county register to be viewed over the Internet, except through a subscription service approved by the county register.

(3) If, after giving the person offering the document the opportunity to read the notice described in subdivision (a)(1), the person still desires to have the military discharge recorded, the county register may record it. The register may record a military discharge received by mail without giving the notice described in subdivision (a)(1).

(b) A county register may record a military discharge of a veteran of the United States armed forces that is received with or without the redaction of all or a portion of the veteran's social security identification number. For a military discharge to be eligible for recording, the document must be an original or a copy authenticated as a true copy by the appropriate armed service of the United States or the United States department of defense or agency thereof. Additionally, the county register may make a copy of a military discharge eligible for recording, allow the person tendering the military discharge to make redactions on the copy made by the county register, and record the copy with the redactions.






Chapter 14 - Public Defenders

Part 1 - Public Defender Pilot Project [Repealed]



Part 2 - District Public Defenders and Investigators

§ 8-14-201 - Indigent person -- Defined.

For the purposes of this part, an "indigent person" is one who does not possess sufficient means to pay reasonable compensation for the services of a competent attorney:

(1) In any criminal prosecution or juvenile delinquency proceeding involving a possible deprivation of liberty; or

(2) In any habeas corpus or other post-conviction proceeding.



§ 8-14-202 - Creation of the district public defenders office -- Positions and qualifications -- Elections and appointments.

(a) For each judicial district, except the twentieth and thirtieth districts, the offices of district public defender, assistant district public defender and district investigator are hereby created.

(b) (1) (A) District public defenders appointed in the seventh, twenty-third and twenty-seventh judicial districts shall serve until their terms are completed on August 31, 1990. District public defenders appointed in the twenty-second, twenty-fourth, twenty-fifth and twenty-ninth judicial districts shall serve until their terms are completed on August 31, 1991. The district public defender in office in such districts on August 31, 1991, shall be appointed by the governor to serve as district public defender until August 31, 1992. Then, in the twenty-second, twenty-fourth, twenty-fifth and twenty-ninth judicial districts, the next succeeding term shall be for six (6) years, from September 1, 1992, until August 31, 1998. District public defenders in all other districts appointed initially pursuant to the provisions of this part shall serve from September 1, 1989, until August 31, 1990. At the conclusion of the terms of office specified above, the terms of office of all district public defenders shall be eight (8) years, and until their successors are elected and qualified. Upon the completion of the term of the district public defender in each judicial district appointed under the provisions of this subdivision (b)(1)(A), each district public defender shall be elected by the qualified voters of each respective district in the regular August election. The district public defender shall be a duly licensed attorney admitted to the practice of law in this state, and shall have been a resident of the state for five (5) years and of the judicial district for one (1) year. Except for the seventh, twenty-second, twenty-third, twenty-fourth, twenty-fifth, twenty-seventh and twenty-ninth judicial districts, prior to September 1, 1989, the governor shall appoint a district public defender for each judicial district from a list of three (3) names per district submitted by the judicial council. If the governor for any reason declines to appoint any of the nominees in a district, the governor shall notify the judicial council, which shall within sixty (60) days of such notice submit another three (3) names for such district. The governor shall have thirty (30) days after receipt of the list to decide whether to appoint any of the nominees.

(B) A vacancy in the office of the district public defender shall be filled by the voters of the district at the next biennial election more than thirty (30) days after the happening of the vacancy. The election shall be ordered by the governor by issuing proper writs of election to the county election commissions throughout the district, notice being given for one (1) month by publication in one (1) or more newspapers in the district. In the meantime, the governor shall appoint a suitable person to fill the office temporarily until the election takes place.

(2) The district public defender of any judicial district in which assistant district public defender positions are authorized by law shall appoint suitable persons to serve as assistant district public defenders. Any assistant district public defender shall be an attorney licensed to practice law in this state. Persons so appointed shall serve at the pleasure of the district public defender and shall perform such duties as the district public defender may require.

(3) The district public defender of any judicial district in which district investigator positions are authorized by law shall appoint suitable persons to serve as district investigators. Persons so appointed shall serve at the pleasure of the district public defender and shall perform such duties as the district public defender may require.

(c) No person holding the office of district public defender pursuant to this part shall be permitted to engage in the practice of law except as the duties of such office require. No person employed as a full-time assistant district public defender or as a full-time district investigator pursuant to this part shall be permitted to engage in the practice of law except as the duties of such positions require. Notwithstanding any other restrictions, attorneys with pending private legal matters at the time of employment with the office of district public defender shall have a reasonable length of time to conclude or transfer such cases in keeping with the standards of professional and ethical conduct.

(d) (1) For each judicial district in which district public defenders are authorized, there shall be authorized the following number of assistant district public defender positions: Click here to view image.

(2) It is the legislative intent to provide additional assistant district public defender positions in both the 20th and 30th judicial districts in a manner consistent with the most current weighted caseload study. Funding for these positions shall be contingent upon specific appropriation by the general appropriations act for such positions.

(e) For each district, there is authorized at least one (1) criminal investigator position and one (1) additional criminal investigator for each five (5) assistant district public defenders or majority portion of such number.

(f) A district public defender may fill a full-time employee position with two (2) part-time employees. In order to implement such assignments, available funds may be reallocated or transferred, subject to overall budgetary limits.

(g) There is authorized one (1) paralegal position for the sixth judicial district.

(h) The number of assistant district public defender positions enumerated in this section or any other provision of law for each specified judicial district shall be the minimum number of positions authorized in the district. Nothing in this section or any other provision of law shall be construed to prohibit or prevent the employment of additional assistant district public defenders in a particular judicial district, regardless of whether the positions are funded by a state or non-state source, or whether they are specifically enumerated in this or any other section.



§ 8-14-203 - Office expenses.

The state shall provide each district public defender with suitable office space within the judicial district, together with necessary equipment and supplies and secretarial assistance. Nothing in this section shall be construed as prohibiting a county from providing another suitable office for such public defender or the public defender's personnel within the judicial district.



§ 8-14-204 - District public defender -- Duties.

(a) The district public defender has the duty and responsibility of representing indigent persons for whom the district public defender has been appointed as counsel by the court. Either personally or through an assistant district public defender, the district public defender shall counsel with the accused and represent such accused in the trial court. If the accused is aggrieved by the judgment of the trial court imposing a sentence of imprisonment, or dismissing a habeas corpus or post-conviction petition, the district public defender shall advise such accused fully concerning rights of appellate review.

(b) If the accused desires to appeal to an appellate court, the district public defender shall seasonably take all steps necessary to perfect the appeal, including a new trial motion when required and the filing of all essential transcripts and records with the clerk of the appellate court.

(c) The district public defender has the duty and responsibility of handling all appeals filed by an indigent person represented in the trial courts of this state.

(d) At such times and in such form and manner as may be directed by the secretary of the judicial council, each executive director of the district public defenders conference shall submit reports reflecting the number, kind, status and disposition of all cases and proceedings.



§ 8-14-205 - Determination of indigency -- Appointment of counsel -- Multiple defendants -- Law students.

(a) When any person appears without counsel before any court of this state exercising original jurisdiction (whether magistrate, general sessions, municipal, juvenile, circuit, criminal or any court empowered to deprive the person of liberty) upon a criminal prosecution or juvenile delinquency proceeding involving a possible deprivation of liberty, the court shall inquire whether such person is financially able to employ counsel. If the person claims to be without such means, the court shall examine such person and any witnesses the indigent person or the court may call and proceed to determine whether the person is indigent. The determination shall not be based alone on the person's ability to make a bail bond, but the court shall consider income, property, obligations, the number and ages of dependents and any other matters deemed pertinent.

(b) In all habeas corpus and post-conviction proceedings, the court having original jurisdiction of the matter shall determine the question of the petitioner's indigency if such is claimed.

(c) In every case arising under this section, the court's determination of indigency or nonindigency shall be reduced to writing and signed by the court and filed with the papers of the cause. If the court is one of record, the court's determination shall also be entered upon its official minutes.

(d) If the court determines that the person is indigent, as defined in § 8-14-201, and the person has not waived the right to counsel, the court shall make and sign an order appointing the district public defender, or such other appointed counsel as provided by law, to represent the person. The original of the order shall be filed with the papers of the cause, and if the court is one of record, the order shall also be entered upon its official minutes.

(1) If the court appoints the district public defender to represent an accused in any proceeding under this section, but finds the accused is financially able to defray a portion or all the cost to the state of representation by the public defender, then the court shall enter an order directing the party to pay into the registry of the clerk of such court such sum of money as the court determines the accused is able to pay. Such sum shall be subject to execution as any other judgment and may also be made a condition of discharge from probation. Such sum as ordered by the court shall be paid by the accused independently and separately from any fines and costs associated with the cause, and such moneys paid by the accused and collected by the clerk of the court pursuant to this section shall be collected independently and separately from any fines and costs associated with the cause and be applied directly to the sum ordered by the court to be paid under this section. The court may provide for payments to be made at intervals, which the court shall establish, and upon such terms and conditions as are fair and just. The court may also modify its order when there has been a change in the circumstances of the accused.

(2) The clerk of the court shall collect all moneys paid by an accused pursuant to this section. When the accused fails to comply with the orders of the court, the clerk shall notify the court of the accused's failure to comply. The clerk shall, at the end of each month, pay to, and forward all payments received pursuant to this section to the office of the executive director of the district public defenders conference. The clerk of the court shall receive a commission of five percent (5%) of all moneys collected pursuant to the order of the court; provided, that in counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, such commission shall be ten percent (10%).

(e) In any case or proceeding wherein there is more than one (1) indigent person accused, one (1) such person shall be represented by the district public defender's office, and the court shall appoint an attorney to represent such other indigent persons. Such other indigent persons may also be represented by the district public defender's office; provided, that the court makes an affirmative finding prior to the appointment that no conflict of interest exists and it appears there is good cause to believe no conflict of interest is likely to arise. The original of the order shall be filed with the papers of the cause, and if the court is one of record, the order shall also be entered upon its official minutes.

(f) In any case when the trial court is of the opinion that proper representation of an indigent person or persons makes it necessary to do so, the court may for that purpose appoint one (1) or more senior law students actively participating in a legal aid clinic operated by an approved law school located in the judicial district, in accordance with Tennessee Supreme Court Rule 7. The legal aid clinic shall be notified promptly of the appointment and shall be furnished a copy of the order of appointment. The original of the order shall be filed with the papers of the cause, and if the court is one of record, the order shall also be entered upon its official minutes.

(g) All attorneys and law students appointed as provided in subsections (e) and (f) shall be paid by the state pursuant to §§ 40-14-207 and 40-14-208.

(h) Upon the appointment of the district public defender, and/or an attorney pursuant to subsections (e) and (f), no further proceedings shall be had in the case until such counsel has had reasonably sufficient time and opportunity to prepare the case for trial. District public defenders shall be authorized access to query state and federal criminal records history information as the duties of their office may require.

(i) If the court determines that the person accused or proceeded against in any criminal prosecution or other proceeding involving a possible deprivation of liberty, or the person filing a habeas corpus or other post-conviction proceeding is not an indigent person, the court shall advise such person with respect to right to counsel and afford such person a reasonable time, to be fixed by the court, and opportunity to secure counsel and shall stay further proceedings until counsel so obtained has had reasonable time and opportunity to prepare the case for trial.



§ 8-14-206 - Waiver of right to counsel -- Writing -- Procedure for acceptance.

(a) No person in this state shall be allowed to enter a plea in any criminal prosecution or other proceeding involving a possible deprivation of liberty when not represented by counsel, unless such person has in writing waived the right to the assistance of counsel.

(b) Before a court shall accept a written waiver of the right to counsel, the court shall first advise the person in open court concerning the right to the aid of counsel in every stage of the proceedings. The court shall at the same time determine whether or not there has been a competent and intelligent waiver of such right, by inquiring into the background, experience and conduct of the person and such other matters as the court may deem appropriate. If a waiver is accepted, the court shall approve and authenticate it and file it with the papers of the cause, and if the court is one of record, the waiver shall also be entered upon its official minutes.



§ 8-14-207 - Compensation -- Application to post conviction defenders.

(a) Effective July 1, 1994, the salary for district public defenders shall be an amount equal to eighty-eight percent (88%) of the salary established by law for district attorneys general. Effective July 1, 1995, the salary for district public defenders shall be an amount equal to the salary established by law for district attorneys general. The annual salary shall be adjusted to reflect all salary increases provided to the district attorney general.

(b) (1) A full-time assistant district public defender shall be compensated according to the following pay schedule: Click here to view image.

(2) The salary levels for assistant district public defenders shall be increased by such percentage amount as shall be fixed by the general assembly in the general appropriations act. For the purpose of budget preparation, it shall be presumed that such percentage amount shall be the same as that received by other state employees.

(3) The executive director of the Tennessee district public defenders conference shall certify the entry level of compensation awarded to assistant district public defenders based on prior service credits. Subject to the approval of the district public defender, assistant district public defenders shall be entitled to prior service credits as follows:

(A) Any assistant district public defender who has prior experience as an assistant district public defender, an assistant district attorney general, a district public defender, a district attorney general, a criminal investigator for the district public defenders, a criminal investigator for the district attorneys general, a United States attorney, an assistant United States attorney, an assistant attorney general representing the state in criminal litigation, an elected judge of a court with criminal jurisdiction, an attorney who served as a law clerk for an appellate or trial judge of a court with criminal jurisdiction or an attorney who as a commissioned officer worked as a military attorney in the field of criminal defense or criminal prosecution while on full-time active duty in the judge advocate general's corps of any of the armed services of the United States, shall be eligible to receive year-for-year credit upon the recommendation of the hiring district public defender, and subject to the approval of the executive committee of the Tennessee district public defenders conference.

(B) The executive director of the Tennessee district public defenders conference may certify prior service credits for prior practice of law but not exceeding the assistant's experience as a licensed practicing attorney and, in no case, shall year-for-year credit exceed twelve (12) years.

(4) Implementation of salary increases pursuant to the pay schedule prescribed in subdivision (b)(1) shall be suspended for the fiscal years beginning July 1, 2003, and ending June 30, 2004, and beginning July 1, 2009, and ending June 30, 2010. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to the pay schedule prescribed in subdivision (b)(1) shall not include time of service between July 1, 2003, and June 30, 2004, nor between July 1, 2009, and June 30, 2010.

(c) (1) Effective July 1, 1994, all full-time district investigators shall be compensated according to the following pay schedule: Click here to view image.

(2) The salary levels for district investigators shall be increased by such percentage amount as shall be fixed by the general assembly in the general appropriations act. For the purpose of budget preparation, it shall be presumed that such percentage amount shall be the same as that received by other state employees.

(3) The executive director of the district public defenders conference shall certify the level of compensation awarded to district investigators based on prior service credits. Subject to the approval of the district public defender, district investigators shall be entitled to the same prior service credits as allowed criminal investigators for the district attorneys general in § 8-7-231.

(4) If a district public defender having a vacant district investigator position appoints a licensed attorney to that position and designates that person to serve as an assistant district public defender, the appointee may, upon recommendation of the appointing district public defender, with approval of the executive committee of the district public defenders conference be compensated as an assistant district public defender as provided for in subsection (b).

(5) Implementation of salary increases pursuant to the pay schedule prescribed in subdivision (c)(1) shall be suspended for the fiscal years beginning July 1, 2003, and ending June 30, 2004, and beginning July 1, 2009, and ending June 30, 2010. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to the pay schedule prescribed in subdivision (c)(1) shall not include time of service between July 1, 2003, and June 30, 2004, nor between July 1, 2009, and June 30, 2010.



§ 8-14-208 - Personnel -- State employees.

The personnel of the public defender system shall be state employees, entitled to all state employee benefit programs.



§ 8-14-209 - Immunity of state and personnel of public defender's office.

No court in this state has any power, jurisdiction or authority to entertain any suit against the state or against any public defender or any employees thereof acting in their official capacity with a view to reach the state, its treasury, funds or property, or the funds or property of any public defender or its employees for any act of negligence arising from the execution of the employee's official duties as an employee of the district public defenders conference; provided, that this shall not be construed to bar any suit against the state or an official of the state alleging any ground or seeking any relief which could be sought under a writ of habeas corpus or petition for post-conviction relief.



§ 8-14-210 - Twentieth and thirtieth judicial districts -- State funding.

For the twentieth and thirtieth judicial districts, the state shall pay, in equal quarterly installments, to the county or metropolitan government which has a local public defender, an amount annually appropriated for that purpose. Such amount shall not be less than the amount appropriated in fiscal year 1992-1993. In addition to the amount appropriated in 1992-1993 the base level of state support on July 1, 2013 shall be adjusted to reflect the percent of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics, between that figure for the calendar year 2011 and the calendar year 2012. Each succeeding July 1, a similar adjustment shall be made, based on the percent of change in the average consumer price index between the two (2) calendar years preceding July 1 of the year in which the adjustment is made. No adjustment provided for herein shall exceed five percent (5%) per annum. The base level of state support may be adjusted accordingly each year to meet state budget requirements or to reflect changes to programs, workloads or other operational costs.



§ 8-14-211 - Special personnel for expedition of post-conviction proceedings in capital cases.

The district public defender is authorized to employ, reassign, or contract with individuals utilizing special funds appropriated solely for the purpose of providing prompt and fair adjudication of post-conviction proceedings in capital sentence cases, including authority to assign the additional personnel the duties of personnel reassigned to the post-conviction cases. In no event shall the employment, contract, or expenditures under this authority extend beyond a two-year period.



§ 8-14-212 - Additional assistant district public defender positions.

(a) Effective July 1, 2004, there are created eighteen (18) additional assistant district public defender positions to be designated in judicial districts as provided in this section.

(b) (1) The executive director of the district public defenders conference and the administrative director of the courts shall meet and prepare a report that contains the recommendations of such officials as to the specific judicial districts in which the additional assistant district public defender positions created pursuant to subsection (a) should be designated. Such report shall be prepared in consultation with the comptroller.

(2) By October 1, 2004, the executive director of the district public defenders conference shall file the report prepared pursuant to subdivision (b)(1) with the speakers of the senate and house of representatives and chairs of the judiciary committees of the senate and house of representatives. Upon the filing of such report, the district public defenders recommended by the report to receive additional assistant positions shall be authorized to interview and employ persons to fill such positions.

(c) As early as is practicable during the first session of the one hundred fourth general assembly, the general assembly shall consider and enact legislation that specifically designates the judicial districts in which the persons employed in the additional assistant district public defender positions created pursuant to subsection (a) will serve.






Part 3 - District Public Defenders Conference

§ 8-14-301 - Creation.

(a) There is hereby created a district public defenders conference for the state of Tennessee, whose membership shall consist of all district public defenders of Tennessee whose salary is paid in whole or in part out of the state treasury. The attorney general and reporter shall be an ex officio member of the conference and act as its legal advisor.

(b) The public defender of Shelby County and the public defender of Davidson County shall also be members of the conference.



§ 8-14-302 - Meetings -- Purpose.

Such conference shall meet annually and at other times as herein provided for the consideration of any and all matters pertaining to the discharge of the official duties and obligations of the several members, to the end that there shall be a more prompt and efficient administration of justice in the courts of this state.



§ 8-14-303 - Duties.

It is the duty of the conference to give consideration to the enactment of such laws and rules of procedure as in its judgment may be necessary to the more effective administration of justice and thus promote peace and good order in the state. To this end, a committee of its members shall be appointed to draft suitable legislation and submit its recommendations to the general assembly.



§ 8-14-304 - Officers -- Meetings.

The president of the conference may call meetings at will, upon at least ten (10) days written notice to members, and shall call at least one (1) meeting annually, such annual meeting to be at the same time as that held by the judicial conference of this state. The district public defenders conference shall elect annually a president, a vice president, secretary and such other officers as are necessary.



§ 8-14-305 - Duty to attend meetings.

It is the official duty of each member of the conference to attend its meetings unless otherwise officially engaged, or for other good and sufficient reasons.



§ 8-14-306 - Expense of attending meetings -- Reimbursement.

Every member whose salary is paid in whole or in part by the state shall be entitled to have expenses paid for such attendance. Such expenses shall be paid upon the verified statement of such expenses by the district public defender incurring the same and shall be paid from the general fund.






Part 4 - Executive Director of the District Public Defenders Conference

§ 8-14-401 - Office of executive director -- Creation -- Purpose.

There is created the office of executive director of the district public defenders conference. The purpose of this office shall be to assist in improving the administration of justice in Tennessee by coordinating the defense efforts of the various district public defenders and by performing the duties and exercising the powers herein conferred.



§ 8-14-402 - Office of executive director -- Election -- Term -- Removal -- Salary.

(a) The executive director of the district public defenders conference shall be elected by a simple majority of the membership of the district public defenders conference for a term of four (4) years. The election of the executive director shall be held at the annual meeting of the conference which immediately precedes July 1 of years in which presidential elections are held.

(b) The term of office of the executive director shall begin on July 1 following the election, and shall extend through June 30 of the next year in which a presidential election is held. The executive director shall, however, be subject to removal from office by vote of a majority of the conference membership at any meeting of the conference held during the term of office of the executive director. Upon removal from office of the executive director, or upon a vacancy in the office otherwise occurring during a meeting of the conference, the conference shall elect by vote of a majority of its membership a person to fill the unexpired term of office. Should a vacancy in the office of executive director occur at any other time, the executive committee of the conference shall appoint a person to the office of executive director to serve until the next meeting of the conference, at which time the conference shall, by vote of a majority of its members, elect a person to fill the unexpired term of office of the executive director.

(c) The executive director shall receive a salary equal to that fixed by law for a district public defender.



§ 8-14-403 - Office of executive director -- Duties.

(a) The executive director of the district public defenders conference shall:

(1) Work under the supervision and direction of the executive committee of the district public defenders conference;

(2) Assist the district public defenders throughout the state in coordinating the efforts of such district public defenders to perform their duties. Such assistance shall include, but is not limited to:

(A) Obtaining, preparing and supplementing indexes to the unreported decisions of the criminal court of appeals and the supreme court of Tennessee relating to criminal matters;

(B) Preparation of a basic defenders' manual and educational materials; and

(C) Preparation and distribution of uniform appropriate forms;

(3) Initiate conference calls between district public defenders and coordinate efforts of district public defenders involved in defending cases and crimes crossing district lines;

(4) Serve in a liaison capacity among the various branches of state government and the divisions thereof, including, but not limited to, the courts, the general assembly, the executive department and the office of attorney general and reporter;

(5) Administer the accounts of the judicial branch of government which relate to the offices of the district public defenders and prepare, approve and submit budget estimates and appropriations necessary for the maintenance and operation of the offices of district public defenders and make recommendations with respect thereto;

(6) Draw and approve all requisitions for the payment of public moneys appropriated for the maintenance and operation of the judicial branch of government which relate to the offices of the district public defenders, and shall audit claims and prepare vouchers for presentation to the department of finance and administration, including payroll warrants, expense warrants, and warrants covering the necessary costs of supplies, materials and other obligations by the various offices with respect to which fiscal responsibility is exercised; and

(7) Have authority, within budgetary limitations, to provide the district public defenders with minimum law libraries, the nature and extent of which shall be determined in every instance by the executive director on the basis of need. All books thus furnished shall remain the property of the state of Tennessee, and shall be returned to the custody of the executive director by each district public defender upon the retirement or expiration of the official duties of each such officer.

(b) All functions performed by the executive director which involve expenditures of state funds shall be subject to the same auditing procedures by the commissioner of finance and administration and the comptroller of the treasury as required in connection with the expenditure of all other state funds.



§ 8-14-404 - Office of executive director -- Service on commissions and other panels.

The executive director of the district public defenders conference shall serve as a member of the state law enforcement planning commission and the judicial council and shall attend to such other duties as may be assigned to the executive director by the district public defenders conference or the executive committee thereof; provided, that the executive director shall be the only representative of the various district public defenders to serve as a member of the law enforcement planning commission.



§ 8-14-405 - Executive director -- Assistants and staff.

(a) The executive director shall, subject to the approval of the duly elected officers of the district public defenders conference, appoint an assistant executive director, a budget officer and a director and such other assistants and clerical personnel as are necessary to enable the performance of the duties of the office.

(b) Compensation for other assistants and clerical personnel shall be fixed by the executive director with the approval of the executive committee of the district public defenders conference.

(c) During the term of office or employment of the executive director, neither the executive director nor any assistant or employee licensed as an attorney in this state shall directly or indirectly engage in the practice of law in any of the courts in this state except as the duties of the office may require.



§ 8-14-406 - Executive director -- Office and supplies.

The executive director shall be provided with suitable office space in the supreme court building or other convenient and suitable office space and with all office equipment and supplies necessary to perform the duties of the office.



§ 8-14-407 - Executive director and personnel -- State employees.

The executive director and personnel of the district public defenders conference shall be state employees, entitled to all state employee benefit programs.



§ 8-14-408 - Submission of budget.

Each year's budget for the operation of the office of executive director of the district public defenders conference shall be submitted to the criminal justice committee of the house of representatives and the judiciary committee of the senate prior to approval of the budget by the general assembly.






Part 5 - District Public Defender's Fiscal Affairs

§ 8-14-501 - Fiscal officer.

(a) Whereas the various district public defenders may be entitled to receive funding from various local, state and federal government sources, and private donors, and an orderly system for receiving and disbursing same is necessary, the district public defenders are hereby authorized and empowered to designate the executive director of the district public defenders conference as the fiscal officer for the judicial district served by a district public defender.

(b) The executive director, or the executive director's designee, is hereby authorized and empowered to receive and disburse funds so received for any lawful purpose not inconsistent with this part, subject to the guidelines established by the district public defenders conference.









Chapter 15 - Auditors

§ 8-15-101 - Employment by counties.

The counties are authorized to employ accountants to audit the books of the officers and employees of the counties. Prior to any county authorizing the employment of such auditors or accountants, the county shall request and must obtain the approval of the comptroller of the treasury. The employment of such auditors or accountants is subject to the requirements of § 4-3-304.



§ 8-15-102 - Employment by committee -- Bond.

Such auditor shall be employed by a committee of not less than three (3), appointed by the county legislative body from the members of the legislative body, which committee shall require the accountant so employed to furnish bond for the faithful performance of the accountant's duties.



§ 8-15-103 - Report.

The report of such auditor or accountant shall be furnished to the comptroller of the treasury and members of the county legislative body, and all citizens of the county shall have access to the report.



§ 8-15-104 - Appropriation for expenses.

The county legislative body has the authority to appropriate funds out of the general fund of the county for the purpose of defraying the expenses of such audit.






Chapter 16 - Notaries Public

Part 1 - Qualifications

§ 8-16-101 - Election -- Residency requirement -- Eligibility.

(a) There shall be elected by the members of the county legislative body as many notaries public as they may deem necessary. In addition to any other requirement imposed by law, a person must be a United States citizen or a legal permanent resident in order to hold the office of notary public. At the time of their election, all notaries must be residents of the county, or have their principal place of business in the county, from which they were elected. If an individual's principal place of business is in any county in the state of Tennessee, the individual is eligible for election as a notary in that county, although the individual may reside in a state other than Tennessee.

(b) Nothing contained within the provisions of § 5-5-102(c)(2), or any other law, shall be construed to prohibit a member of a county legislative body from also serving as a notary public; provided, that such member complies with the requirements established within this part.

(c) In addition to any other eligibility requirements, each person applying for election as a notary public shall certify under penalty of perjury that such person:

(1) Has never been removed from the office of notary public for official misconduct;

(2) Has never had a notarial commission revoked or suspended by this or any other state; and

(3) Has never been found by a court of this state or any other state to have engaged in the unauthorized practice of law.



§ 8-16-102 - Approval of notaries.

All notaries shall be approved by the governor. For purposes of this section, "approved" means to accept or to sanction, and does not mean to appoint.



§ 8-16-103 - Term of office.

The term of office of notaries public shall be four (4) years, such term to begin on the date of the issuance of their commissions by the governor.



§ 8-16-104 - Surety bond.

Every notary public, before entering upon the duties of office, shall give bond executed by some surety company authorized to do business in Tennessee as surety, or with two (2) or more good sureties approved by the county legislative body, in the penalty of ten thousand dollars ($10,000), payable to the state of Tennessee, conditioned for the faithful discharge of the notary's duties. The bond shall be filed in the office of the county clerk in the county where elected.



§ 8-16-105 - Oath of office.

A notary public shall also take and subscribe, before the county clerk or the clerk's deputy within the notary public's county, an oath to support the constitutions of this state and of the United States, and an oath that the notary will, without favor or partiality, honestly, faithfully, and diligently discharge the duties of notary public.



§ 8-16-106 - Payment of fee -- Issuance of commission.

It is the duty of any person elected a notary public, who desires to qualify for such office, to pay to the county clerk of the county in which the notary resides or has principal place of business and was elected, the fee required to be paid into the office of the secretary of state for the issuance of a commission to a notary public. Thereupon, it is the duty of the county clerk to certify the notary's election to the secretary of state and forward to the latter the fee. It is the duty of the secretary of state, upon receipt of the certificate and fee, to forward such commission to the county clerk, when the same has been issued by the governor, and the county clerk shall promptly notify the person to whom such commission is issued that the same has been received in the clerk's office. The county clerk shall be entitled to a fee of seven dollars ($7.00), due with payment of the fee to the secretary of state, for the services performed according to this section.



§ 8-16-107 - Delivery of commission -- Clerk's record.

The county clerk shall not deliver the commission until the person elected has taken the oath and executed the bond, as required. The county clerk shall make a record of the date of the issuance and the expiration of the commission, noting the same on the bond executed by the notary public and also in the minute entry showing the notary's qualification as such notary public.



§ 8-16-109 - Relocation of notary's residence or principal place of business to another county.

If a notary public's surname changes, or if a notary public moves such notary's residence or principal place of business out of the county from which the notary was elected and commissioned to another county in Tennessee, the notary shall notify the county clerk of the county from which the notary was elected and commissioned and shall pay to such county clerk a fee of seven dollars ($7.00). The county clerk shall thereupon notify the secretary of state of the change of address or name change and forward to the secretary of state two dollars ($2.00) of the seven-dollar fee received from the notary.



§ 8-16-110 - Relocation of notary's residence or principal place of business to another state -- Surrender of commission.

(a) If a notary public moves such notary's residence or principal place of business out of the state of Tennessee, such notary is no longer qualified to act as a Tennessee notary public and shall surrender such notary's commission.

(b) It is an offense for any person who has been commissioned as a Tennessee notary public to take acknowledgements or otherwise act in an official capacity after moving out of the state of Tennessee.

(c) A violation of this section is a Class C misdemeanor.



§ 8-16-112 - Scope of authority -- Powers.

A Tennessee notary public is authorized to act in any county in the state and has the power to acknowledge signatures upon personal knowledge or satisfactory proof, to administer oaths, to take depositions, to qualify parties to bills in chancery, and to take affidavits, in all cases. Furthermore, in all such cases the notary public's seal shall be affixed and the notary public shall sign such documents in ink by the notary's own hand unless otherwise provided by law.



§ 8-16-113 - Title of notary public for the state of Tennessee.

Any notary public fulfilling the requirements of this part shall be known as a notary public for the state of Tennessee, and the official signature of such notary public shall so indicate.



§ 8-16-114 - Seal of notary public for the state of Tennessee -- Imprinting of seal -- Fee.

(a) The secretary of state shall prescribe and design an official seal to be used by a Tennessee notary public. The seal of office may be imprinted by a rubber or other type of stamp. Such stamp shall imprint the seal of office in any color other than black or yellow, provided the color used to imprint the seal shall be clearly legible and appear as black when photocopied on a non-color copier. Nothing in this subsection (a) shall be construed to require a notary public to procure such a rubber or other stamp or to use a particular color of ink with the stamp prior to the expiration of the notary's term of office, and all impression notary seals shall be valid for use until the end of the notary's term of office. Notwithstanding any other provision of law or provision of this subsection (a) to the contrary, the use of an embossed notary seal after May 12, 2003, shall not render such an acknowledgement defective. No person shall incur any civil or criminal liability for failure to imprint the seal of office in a color required by this subsection (a) nor shall any document or title imprinted with a seal of the wrong color be invalid because of such failure.

(b) Every notary public shall, at such notary's own expense, procure a seal of office, which the notary shall surrender to the county legislative body when the notary resigns, or at the expiration of such notary public's term of office, and which such notary's representatives, in case of such notary's death, shall likewise surrender, to be cancelled.

(c) At the notary public's request, the county clerk may obtain an official seal or any part thereof for the notary public. Any county clerk providing this service may charge a fee not to exceed twenty percent (20%) of the cost of the seal or part obtained for the notary public.



§ 8-16-115 - Expiration of commission indicated on instruments.

Every certificate of acknowledgement officially executed by a Tennessee notary public shall include the true date of the notary's commission expiration. Failure to include the commission expiration date shall not render void or invalidate such certificate of acknowledgement.



§ 8-16-116 - Receipt of instruments in evidence.

The attestations, protestations, and other instruments of publication or acknowledgment, made by any notary public under seal, shall be received in evidence.



§ 8-16-117 - Notice of deposition of notary public.

The deposition of a notary public may be taken, whether a suit be pending or not, on ten (10) days' notice to the opposite party, if resident in the state, and forty (40) days' notice out of the state, to be read as evidence between the same parties in any suit then or afterward depending, should the notary die or leave the state before the trial.



§ 8-16-118 - ]Repealed.]

HISTORY: Code 1858, § 1803 (deriv. Acts 1817, ch. 77, § 3; 1843-1844, ch. 9, §§ 1, 2); Shan., § 3211; Code 1932, § 5913; T.C.A. (orig. ed.), § 8-1624; T.C.A. § 8-16-306; Acts 2004, ch. 854, § 18; repealed by Acts 2014, ch. 805, § 2, effective October 1, 2014.



§ 8-16-119 - [Repealed.]

HISTORY: Acts 1895, ch. 203, § 2; Shan., § 3212; Code 1932, § 5914; T.C.A. (orig. ed.), § 8-1625; T.C.A. § 8-16-307; Acts 2004, ch. 854, § 18; repealed by Acts 2014, ch. 805, § 3, effective October 1, 2014.



§ 8-16-120 - Acting after expiration of commission.

It is unlawful for any person who has been commissioned as a notary public, either as a result of election or upon direct appointment by the governor, to take acknowledgments or otherwise act in an official capacity after the expiration of such notary's commission. A violation of this section is a Class C misdemeanor.



§ 8-16-121 - Depositions taken by notaries public of other states.

A notary public, duly and lawfully commissioned by the proper authorities of another state and empowered by the law of such state to take depositions, is authorized to take depositions to be used in the courts of this state, upon the same terms that are provided for the taking of depositions by other officials in such states. But the certificate of such notary shall show the date of the commencement and expiration of the commission under which the notary may be acting.






Part 2 - Notaries at Large [Repealed or Transferred]



Part 3 - Powers and Duties [Repealed or Transferred]



Part 4 - Consumer Protection

§ 8-16-401 - Notice that notary public is not an attorney.

(a) (1) A notary public who is not an attorney licensed to practice law in this state who advertises in any language the person's services as a notary public by radio, television, signs, pamphlets, newspapers, telephone directory or other written or oral communication, or in any other matter, shall include with such advertisement the notice set forth in this section in English and in the language used in the advertisement. The notice shall be of conspicuous size and shall state:

"I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW IN THE STATE OF TENNESSEE, AND I MAY NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE."

(2) An advertisement on radio or television must include substantially the same message.

(b) A notary public who is not an attorney licensed to practice law in this state is prohibited from advising or assisting in selecting or completing forms affecting or relating to a person's immigration status, unless that conduct is specifically authorized by federal law.



§ 8-16-402 - Prohibited representations or advertising.

A notary public who is not an attorney licensed to practice law is prohibited from representing or advertising that the notary public is an immigration consultant, immigration paralegal or expert on immigration matters unless the notary public is an accredited representative of an organization recognized by the board of immigration appeals pursuant to 8 CFR 292.2 or any subsequent federal law.



§ 8-16-403 - Compliance.

Any failure to comply with the foregoing provisions constitutes an unfair or deceptive act as provided for in § 47-18-104.



§ 8-16-404 - Exceptions.

The provisions of this part shall not apply to:

(1) Notary services offered by a state or national bank, trust company, savings and loan association, savings bank or by any affiliate or subsidiary of such state or national bank, trust company, savings and loan association or savings bank or any agent or employee thereof; or

(2) Any offering of notary services or listing of fees for notary services as a part of the closing of any loan transaction, extension of credit, security instrument or transfer of title.









Chapter 17 - Ethical Standards for Officials and Employees

§ 8-17-101 - Legislative intent.

It is the intent of the general assembly that the integrity of the processes of local government be secured and protected from abuse. The general assembly recognizes that holding public office and public employment is a public trust and that citizens of Tennessee are entitled to an ethical, accountable and incorruptible government.



§ 8-17-102 - Chapter definitions -- Application to jointly created instrumentalities, utility districts and school districts.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Commission" means the Tennessee ethics commission;

(2) "County" means a county, metropolitan or consolidated government, inclusive of any boards, commissions, authorities, corporations or other instrumentalities appointed or created by the county or an official of the county. Furthermore, for the purpose of this chapter, the county election commission shall be considered an instrumentality of county government; and the administrator of elections and other employees of the election commission shall be considered county employees. Likewise, for the purpose of this chapter, the county health department shall be considered a county department and its employees shall be considered county employees;

(3) "Ethical standards" includes rules and regulations regarding limits on, and/or reasonable and systematic disclosure of, gifts or other things of value received by officials and employees that impact or appear to impact their discretion, and shall include rules and regulations regarding reasonable and systematic disclosure by officials and employees of their personal interests that impact or appear to impact their discretion. The term "ethical standards" does not include personnel or employment policies or policies or procedures related to operational aspects of governmental entities;

(4) "Municipality" means an incorporated city or town, inclusive of any boards, commissions, authorities, corporations or other instrumentalities appointed or created by the municipality; and

(5) "Officials and employees" means and includes any official, whether elected or appointed, officer, employee or servant, or any member of any board, agency, commission, authority or corporation, whether compensated or not, or any officer, employee or servant thereof, of a county or municipality.

(b) If a board, commission, authority, corporation or other instrumentality is created by two (2) or more local government entities, such creating entities shall, by amendment to the interlocal agreement or other agreement creating such joint instrumentality, designate the ethical standards that govern the jointly created instrumentality.

(c) Utility districts shall be considered separate governmental entities and shall be governed by ethical standards established by the board of commissioners of the utility district in conformity with § 8-17-105(b). Water, wastewater and gas authorities created by a private act or under the general law shall be considered separate governmental entities and shall be governed by ethical standards established by the governing board of the water, wastewater or gas authority in conformity with § 8-17-105(b).

(d) County, municipal and special school districts shall be considered separate governmental entities and shall be governed by ethical standards established by the board of education of the school district.



§ 8-17-103 - Adoption of ethical standards.

(a) Not later than June 30, 2007, the governing body of each entity covered by this chapter shall adopt by ordinance or resolution, as appropriate, ethical standards for all officials and employees of such entity. To the extent that an issue covered by an ethical standard is addressed by a law of general application, public law of local application, local option law, or private act, any ethical standard adopted by a governing body shall not be less restrictive than such laws.

(b) By resolution of the county legislative body, any county having a population of eight hundred thousand (800,000) or more, according to the 2000 census or any subsequent federal census, may elect to include all of its administrative officials and employees and all of its legislative officials and employees within the meaning and scope of the provisions of title 3, chapter 6, part 3, as if the county officials and employees were officials and employees of state government. Upon adopting the resolution on or before June 30, 2007, the county shall be deemed to be in compliance with the requirements of this part; provided, that the county shall periodically reimburse the Tennessee ethics commission for the commission's increased costs arising from oversight and regulation of the county officials and employees.



§ 8-17-104 - Standards open to public inspection -- Filing standards and amendments with ethics commission.

Each entity covered by this chapter shall maintain, for public inspection, the ethical standards of such entity and shall cause a copy of the adopted standards to be filed with the ethics commission. Any amendments or other modifications to the ethical standards shall also be filed with the commission as soon as practical after adoption by the governing body.



§ 8-17-105 - Adoption of models of ethical standards.

(a) The municipal technical advisory service (MTAS) for municipalities, the county technical assistance service (CTAS) for counties, and the Tennessee School Boards Association (TSBA) for school districts, in order to provide guidance and direction, shall disseminate models of ethical standards for officials and employees of those entities. The models shall be filed with the commission. Any municipality, county or school district that adopts the ethical standards for officials and employees of local government or school districts promulgated by MTAS, CTAS or TSBA is not required to file the policy with the commission but shall notify the commission in writing that the policy promulgated by MTAS, CTAS or TSBA was adopted and the date the action was taken.

(b) (1) In order to provide guidance and direction to water, wastewater and gas authorities created by a private act or under the general law and to utility districts, the Tennessee Association of Utility Districts (TAUD) shall prepare a model of ethical standards for officials and employees of water, wastewater and gas authorities created by private act or under the general law and of utility districts. The model shall be submitted to the utility management review board for its review and approval pursuant to § 7-82-702(16). The utility management review board shall approve by order the TAUD model of ethical standards before the model may be adopted by any water, wastewater or gas authority created by a private act or under the general law or by any utility district. After the utility management review board approves the TAUD model, the TAUD model shall be filed with the commission.

(2) The governing body of a water, wastewater or gas authority created by a private act or under the general law or of a utility district that adopts ethical standards for its officials and employees shall either adopt the TAUD model of ethical standards approved by the utility management review board or must adopt ethical standards that are more stringent than the TAUD model. If a water, wastewater or gas authority created by a private act or under the general law or a utility district adopts ethical standards that are different from and more stringent than the TAUD model, the more stringent ethical standards shall be submitted to the utility management review board which shall make a finding by order that the ethical standards adopted are more stringent than the TAUD model.

(3) Any water, wastewater or gas authority created by a private act or under the general law or any utility district that adopts the TAUD model of ethical standards is not required to file its ethical standards with the commission but shall notify the commission in writing that the TAUD model of ethical standards was adopted and the date that action was taken.

(4) Any water, wastewater or gas authority created by a private act or under the general law or any utility district that does not adopt the TAUD model of ethical standards or ethical standards more stringent than the TAUD model shall be governed by the ethical standards established by the county legislative body of the county in which the water, wastewater or gas authority created by a private act or under the general law or the utility district has the largest number of customers.



§ 8-17-106 - Removal from office for failure to adopt ethical standards -- Violations of standards.

(a) Members of a governing body of an entity covered by this chapter who fail to adopt ethical standards as provided in this chapter shall be subject to removal from office as provided in chapter 47 of this title.

(b) Violations of ethical standards by officials or employees of entities covered by this chapter shall be enforced in accordance with provisions of existing law; provided, that no civil penalties for a violation of title 3, chapter 6, part 3 shall be imposed by the ethics commission on an employee of entities covered by this chapter. The ethics commission shall instead refer the commission's findings and recommendations for appropriate action to the appropriate official with supervisory authority over the person.






Chapter 18 - Eligibility, Commissions, and Oaths

§ 8-18-101 - Eligibility to hold office.

All persons eighteen (18) years of age or older who are citizens of the United States and of this state, and have been inhabitants of the state, county, district, or circuit for the period required by the constitution and laws of the state, are qualified to hold office under the authority of this state except:

(1) Those who have been convicted of offering or giving a bribe, or of larceny, or any other offense declared infamous by law, unless restored to citizenship in the mode pointed out by law;

(2) Those against whom there is a judgment unpaid for any moneys received by them, in any official capacity, due to the United States, to this state, or any county of this state;

(3) Those who are defaulters to the treasury at the time of the election, and the election of any such person shall be void;

(4) Soldiers, sailors, marines, or airmen in the regular army or navy or air force of the United States; and

(5) Members of congress, and persons holding any office of profit or trust under any foreign power, other state of the union, or under the United States.



§ 8-18-102 - Penalty for acceptance of office by ineligible person.

Any person taking on any office in this state, by election or appointment, being under any of the disqualifications specified in § 8-18-101, commits a Class C misdemeanor.



§ 8-18-103 - Residence of officers.

All officers shall reside in this state, and keep their offices at such places as are or may be designated by law.



§ 8-18-104 - Terms of office -- Filling of vacancies.

Except as provided in title 17, chapter 4, the term of each judicial and civil officer shall be computed from September 1 next succeeding election. No appointment or election to fill a vacancy shall be made for a period of time extending beyond the unexpired term. Every officer shall hold office until a successor is elected or appointed and qualified. No special election shall be held to fill a vacancy in the office of judge or district attorney general, but at the time fixed for the biennial election of civil officers; such vacancy shall be filled at the next biennial election occurring more than thirty (30) days after the vacancy occurs.



§ 8-18-105 - Terms of appointive officers.

In reckoning the time of the terms of appointees to all offices, the terms of which are limited to two (2) years and are filled exclusively by executive appointment, reference shall be had to the beginning of the term of the executive making the appointment. Regardless of the time of making such appointment, it shall not be held to extend beyond the expiration of the term of the executive making the same, but the term of such appointee shall expire with the term of the executive making the appointment. This section shall not be construed to prevent such appointee from holding such office until a successor is appointed and qualified. This section does not apply to executive appointments to fill vacancies in unexpired terms of elective offices, nor does it apply to offices purely appointive where the term of such office is more than two (2) years.



§ 8-18-106 - Officers commissioned.

The following officers are commissioned, namely: senators and representatives in congress, judges of the several courts, the district attorney general of each district, judges of courts of general sessions and notaries public, and the executive officers of the state, except the governor.



§ 8-18-107 - Administration of oaths of office.

(a) In all cases in which it is not otherwise provided by law, the oaths of office may be administered by any officer authorized to administer an oath. Such oaths shall be written out and subscribed by the person taking them, and shall be accompanied with the certificate of the officer administering the oaths, specifying the day and year when taken.

(b) The governor or an active or retired supreme court justice may administer the oath to a supreme court justice. The governor, an active or retired supreme court justice, an active or retired inferior court judge, or an active or retired general sessions judge may administer the oath to an inferior court judge. Except as otherwise provided by law, the governor, an active or retired supreme court justice, an active or retired inferior court judge, or an active or retired general sessions judge may administer the oath to any elected or appointed official.

(c) The oath may be administered at any time after an appointment, in the case of appointed officials, or in the case of elected officials after the election, but before the judge or public official assumes office, so long as the results of the election establishing that the person taking the oath won the election are certified by the appropriate legal authority. Even though an official may file an oath before the scheduled start of a term of office, the official may not take office until the term officially begins.



§ 8-18-108 - Filing of oaths of state and judicial officers.

Such oaths shall, when taken by the governor, a judge of the supreme court, a judge of the circuit court, a chancellor, the secretary of state, the comptroller of the treasury, the state treasurer, a district attorney general, or any other officer whose duties are not limited to one (1) county, unless it is otherwise provided, be filed, with the certificate required by § 8-18-107, in the office of the secretary of state.



§ 8-18-109 - Filing of oaths of county officers -- Administration of oaths.

(a) Judges of courts of general sessions, revenue commissioners, sheriffs, constables, and other officers whose general duties are confined to a single county, as well as retired supreme court justices and retired inferior court or general sessions judges, shall, unless it is otherwise provided, file such oaths and certificate in the office of the county clerk.

(b) Notwithstanding any other law to the contrary, the county mayor, the county clerk, judges of courts of general sessions, or a judge of any court of record in the county may administer the oath of office for any elected or appointed official. The oath may be administered at any time after an appointment, in the case of appointed officials, or in the case of elected officials after the election, but before the judge or public official assumes office, so long as the results of the election establishing that the person taking the oath won the election are certified by the appropriate legal authority. Even though an official may file an oath before the scheduled start of a term of office, the official may not take office until the term officially begins.



§ 8-18-110 - Endorsement of time of filing.

The officer in whose office these oaths are required to be filed shall endorse thereon the day and year in which they were filed and sign the endorsement.



§ 8-18-111 - Form of oath of office.

The official oath, unless otherwise expressly prescribed by law, shall be in the following form: "I do solemnly swear that I will perform with fidelity the duties of the office to which I have been appointed (or elected, as the case may be), and which I am about to assume."



§ 8-18-112 - Deputies' oaths.

Whenever any officer is authorized or required to appoint a deputy, such deputy, before proceeding to act, shall take the constitutional oaths and oath of office, which shall be accompanied by the same certificate, filed in the same office, and with the same endorsement, as the oaths of such deputy's principal. The provisions of this section do not apply to deputies who may be employed in particular cases only.



§ 8-18-113 - Acting without oath.

Any officer or deputy required by law to take and file such oaths, who enters upon the duties of the office without first taking and filing the same as prescribed, commits a Class C misdemeanor.



§ 8-18-114 - Application of oath provisions to future offices.

All the provisions of §§ 8-18-107 -- 8-18-113 apply to the oaths of office of all public officers of this state whose office may be established hereafter, unless the contrary be expressly provided.






Chapter 19 - Bonds of Officers

Part 1 - Form and Filing of Bonds

§ 8-19-101 - Execution of bonds -- Form -- Blanket bonds.

(a) The official bonds of all state and county officers, now required by law to furnish official bonds, shall be executed by such officials as principal and may be executed by some surety company authorized to do business in the state of Tennessee, as surety.

(b) (1) The form of all official bonds of all state officials and employees and all county officials and employees shall be prescribed by the comptroller of the treasury, with the approval of the attorney general and reporter. Such prescribed forms shall be filed in the office of the secretary of state. All official bonds of all such officers and employees executed hereafter shall be in the prescribed form if one has been provided. To the extent any such official bond is not in the prescribed form, the same shall stand reformed by implication of law so as to comply with the prescribed form.

(2) Should the prescribed form be amended, the amendment shall affect only bonds and undertakings executed subsequently thereto. Bonds shall continue to be executed in their present form until a form is prescribed therefor under this law. Forms shall be prepared so as to comply with the requirements of statutes of Tennessee relating to such bonds. Where the conditions of bonds are prescribed by statute, the statute shall prevail.

(c) Nothing in this chapter or elsewhere in this code shall be construed as prohibiting the use by any county, municipality, or metropolitan government, of a blanket bond for coverage of two (2) or more of its officials. A separate rider or attachment to the blanket bond shall be prepared for each principal, and wherever in this chapter the term "bond" is used, it likewise includes a blanket bond and each rider or attachment thereto. Each rider or attachment to a blanket bond shall be signed by the named principal, shall be acknowledged by the bond sureties, shall expressly incorporate the conditions stated in § 8-19-111, shall refer specifically to the blanket bond of which it is a part, and shall be filed, approved, and otherwise processed in the manner required for bonds under this chapter.

(d) The governing body of any county by a two-thirds (2/3) vote shall elect whether or not the county officials of the county shall make a surety bond or a bond with two (2) or more good sureties, approved by the legislative body, prior to the time such official is inducted and sworn into office.

(e) County governments are required to obtain and maintain blanket surety bond coverage for all county employees not covered by individual bonds referenced elsewhere in statute. The minimum amount of such blanket bonds shall be one hundred fifty thousand dollars ($150,000).



§ 8-19-102 - Place of filing bonds -- Copies of bonds as evidence.

(a) The official bonds of county officials required by law to execute such bonds shall be transmitted to the office of county clerk for safekeeping immediately upon their execution, approval and recordation in the office of the county register of deeds.

(b) Where suit is necessary to enforce the obligation of any such bond or undertaking, the county clerk shall make such bond available to the proper authorities. A copy of the official bond duly certified by the county clerk is admissible as evidence in any suit on the bond to prove the execution of the bond and any condition thereof.

(c) The official bonds of state officials and state employees shall be lodged for safekeeping at an office designated by the governor.



§ 8-19-103 - Recording of bonds of county officers.

The official bonds of all county officers covered by § 8-19-101 shall be recorded in the office of the register of deeds in the county in which the officers are elected or appointed.



§ 8-19-104 - Special book for recording bonds.

The registers of deeds of the various counties whose duty it is to record such bonds, under the provisions hereof, shall maintain a special record book and shall record therein each official bond presented for registration.



§ 8-19-105 - Loss of original of recorded bond.

When the original of any bond provided for or covered by §§ 8-19-101 -- 8-19-107 shall be lost or destroyed, the record of the bond provided for shall be deemed the original and suit may be instituted on the recorded bond.



§ 8-19-106 - Premiums and registration fees.

The respective counties shall pay the premiums for such bonds and the registration fees.



§ 8-19-107 - Provisions supplemental.

Sections 8-19-101 -- 8-19-106 are cumulative and supplemental to all existing laws.



§ 8-19-108 - County official prohibited as sureties for other county officials.

No county official shall sign as surety an official bond for any other county official; provided, that when any person has signed as surety any bond of any county official, and is thereafter elected to or appointed to fill any public office, such official shall not be deemed to have violated the provisions of this section and such bond signed by such official prior to such election or appointment shall continue to be good and valid for the duration of the term of office for which the principal of such bond was elected.



§ 8-19-109 - Approval of county official as surety prohibited.

It is unlawful for any person, whose duty it now is or may hereafter be to approve any official bond, to approve the bond of any county official that has been signed as surety by any other county official.



§ 8-19-110 - Penalty for violation.

A violation of §§ 8-19-108 and 8-19-109 is a Class C misdemeanor.



§ 8-19-111 - Terms of bond.

(a) The bonds of all public officers required by law to give bond shall, unless it is otherwise provided, be made payable to the state, with such sureties as the officer or court required to approve the same is satisfied are sufficient, and conditioned, in all cases in which a different condition is not prescribed, that the officer shall faithfully discharge the duties, or any part thereof, of such office during the time such officer continues therein.

(b) In every case, provisions of this code to the contrary notwithstanding, the official bond of every county public official shall be conditioned as follows and not otherwise:

Click here to view form

(c) "Duties," as used in this section, includes any further and additional duties which may by law be made incumbent upon the particular office involved.



§ 8-19-112 - Irregular bonds not to be approved.

The bond of any public officer which is not in the penalty, payable or conditioned as prescribed by law, shall not be approved, and the officer approving thereof, under such circumstances, not only neglects such officer's duty, but subjects the officer and the officer's sureties to an action by any person injured, and a recovery to the extent of such injury.



§ 8-19-113 - Form of approval.

The approval of all official bonds shall be in writing, endorsed on the bond, and shall show the day and year on which they were approved, and be signed by the approving officer, or authenticated as the act of the court, as the case may be.



§ 8-19-114 - Unapproved bond not to be filed.

No officer with whom any official bond is required to be filed shall allow the same to be filed in such officer's office unless the approval of the proper officer or court appear thereon, endorsed according to the provisions of §§ 8-19-111 -- 8-19-115.



§ 8-19-115 - Time of filing.

Official bonds, including blanket bonds, and each rider or attachment thereto, required by law to be filed in the office of the county clerk or secretary of state, shall be filed therein within forty (40) days after the election or appointment of the principal named on the bond, rider, or attachment, or within twenty (20) days after the term of the office legally begins. In all other cases, such bonds shall be filed in the proper office within thirty (30) days after such election or appointment, or within ten (10) days after the term of office legally begins.



§ 8-19-116 - Endorsement of time of filing.

Every officer in whose office the official bond of any public officer is filed shall endorse thereon the day and year on which it was filed, and sign such officer's name to the endorsement, and, on failure so to do, commits a Class C misdemeanor.



§ 8-19-117 - Failure to file in time.

Any officer, required by law to give bond, who fails to file the same in the proper office within the time prescribed vacates the office. In such cases, it is the duty of the officer in whose office such bond is required to be filed, at once, to certify such failure to the appointing power, and the vacancy shall be filled as in other cases.



§ 8-19-118 - Notice of failure to file.

Notice of the failure to file bond, as required, shall be given by the officer in whose office the bond is required to be filed, as soon as the time for filing such bond expires, to the court or officer by whom the bond should be taken or approved, and also to the district attorney general of the district in which the delinquent officer resides. Any officer failing to give such notice commits a Class C misdemeanor.



§ 8-19-119 - Acting before approval of bond.

Any public officer required by law to give bond who performs any official act before such bond is approved as required commits a Class C misdemeanor.



§ 8-19-120 - Cash deposit in lieu of bond.

Notwithstanding any provision of the law to the contrary, any person who is required to deposit a bond for any reason by this state or any political subdivision of this state may deposit an amount of cash or a certified or cashier's check equal to the amount of the required bond in lieu of such bond. Nothing in this section shall affect the existing law applying to criminal appearance bonds in criminal cases.



§ 8-19-121 - Bond of constable.

Notwithstanding any provision of the law to the contrary, an official bond as required by law for a constable shall be a surety bond.



§ 8-19-122 - When furnishing new bond required.

No bond required by this chapter shall be renewed upon its expiration or in the event of the reappointment or re-election of any officer or employee to a position for which a bond is required, but a new bond shall be furnished.






Part 2 - Examination, Approval, and Transmittal of Bonds

§ 8-19-201 - Examination of clerks' bonds.

The judges of the chancery and circuit courts, and of other courts of record except the supreme court, court of appeals, and court of criminal appeals, at the first term after the election, or at the term of the appointment of the clerks, shall examine and attest the bonds by law required to be given by them, and cause the same to be recorded, and a certificate of such recording to be endorsed on the same by the clerks respectively.



§ 8-19-203 - Notice by office of the county clerk if bond not filed.

If, at the expiration of four (4) months after a general election, or an appointment of clerks, such bonds have not been received by the office of the county clerk, the office of the county clerk shall forthwith notify the judges of the fact. If the bond from any cause was not taken, the judge may cause the same to be taken at the next or any subsequent term. If the bond was taken, and the original transmitted, but not received, the judge presiding at the first term after receiving the notice from the office of the county clerk shall direct the clerk to make a certified copy of the same from the records of the office, and transmit it to the office of the county clerk, who shall forthwith acknowledge the receipt of the same, in writing, addressed to the clerk.



§ 8-19-205 - Action upon failure to enter bond.

Upon the filing of a complaint alleging the failure of a county officer or constable to enter into an official bond as required by law, the clerk of the circuit court, or the clerk and master of the chancery court having jurisdiction shall issue a summons which shall be served, together with a copy of the complaint, upon the county officer or constable in accordance with the Tennessee Rules of Civil Procedure.



§ 8-19-206 - Judgment -- Filling of vacancies.

If, upon service and return of the summons and after a hearing, the circuit or chancery court finds that the county officer or constable failed or refused to enter into an official bond as required by law, the court shall enter a judgment declaring the office vacant, and the vacancy shall be filled according to law.



§ 8-19-207 - Bond of persons filling vacancy.

The person selected according to law to fill the office declared vacant pursuant to § 8-19-206 shall enter into an official bond as required by law. The procedure prescribed by §§ 8-19-205, 8-19-206, and this section may be repeated as often as necessary, but only until the court finds that the county officer or constable has entered into an official bond as required by law.



§ 8-19-208 - Transmittal of bonds of revenue officers.

The bonds of the revenue officers, shall within ten (10) days after the same have been examined or taken, and after they shall have been attested, recorded and certified, according to law, be filed in the office of the county clerk for safekeeping.






Part 3 - Liability on Bonds

§ 8-19-301 - Obligations covered by bonds.

Every official bond executed under this code is obligatory on the principal and sureties thereon:

(1) For any breach of the condition during the time the officer continues in office or in the discharge of any of the duties of such office;

(2) For the faithful discharge of the duties which may be required of such officer by any law passed subsequently to the execution of the bond, although no such condition is expressed therein;

(3) For the use and benefit of every person who is injured, as well by any wrongful act committed under color of such officer's office as by the failure to perform, or the improper or neglectful performance, of the duties imposed by law.



§ 8-19-302 - Obligation on defective bond.

Whenever any officer, required by law to give an official bond, acts under a bond which is not in the penalty, payable, or conditioned as prescribed by law, or is otherwise defective, such bond is not void, but stands in the place of the official bond, subject, on its condition being broken, to all the remedies which the person aggrieved might have maintained on the official bond of such officer, executed, approved, and filed according to law.



§ 8-19-303 - Estoppel to deny validity of bond.

If any officer or other person, as hereinafter provided, who is required by law or in the course of judicial proceedings to give bond for the performance of an act or the discharge of duty, receives money or property upon the faith of such bond, such officer and the officer's sureties are estopped to deny the validity of the bond or the legality of the proceedings under which the money or property was obtained.



§ 8-19-304 - Bonds not discharged by single recovery.

Official bonds are not discharged by a single recovery, but proceedings may, from time to time, be instituted thereon by any person aggrieved, without assignment, until the whole penalty is exhausted.



§ 8-19-305 - Amount of liability of sureties.

Sureties on the bonds of public officials shall be liable for the principal sum in default and covered by the bond and for interest thereon, at the rate of ten percent (10%) per annum for the period of delinquency, and not otherwise.



§ 8-19-306 - Provisions applicable to future offices.

All the provisions of §§ 8-19-111 -- 8-19-119 and 8-19-301 -- 8-19-307 apply to the official bonds of all public officers of this state whose office may be established hereafter, unless the contrary be expressly provided.



§ 8-19-307 - Provisions applicable to fiduciaries.

The provisions of §§ 8-19-302 -- 8-19-304 and 8-19-306 apply to the bonds of executors, administrators, guardians, special commissioners, receivers, successor custodians, and others required by law or in the course of judicial proceedings to execute bonds.






Part 4 - New and Additional Bonds

§ 8-19-402 - New bond from other officers.

All public officers, except those included within the provisions of the blanket surety bond required by § 4-4-108, who are compelled to give official bonds may be required, by the court or officer whose duty it is to take or approve such bonds, to give additional sureties or new bonds in the following cases:

(1) Where the security of the original bond has become insufficient by the subsequent insolvency, death, or removal of the sureties thereto, or any of them;

(2) When there is good reason to fear the public interest may suffer for want of such new and additional security; and

(3) When the grand jury of the county, or a majority thereof, certifies the insufficiency of the original bond.



§ 8-19-403 - Requisition to give additional bond.

The requisition to give additional bonds shall, in all cases, be in writing, and signed by the officer making it; shall state the day and place, when and where the officer cited shall appear and give such bond; and a copy thereof shall be personally served on such officer before the day specified in such bond.



§ 8-19-404 - Form of additional bond.

Such additional bond shall be in the same penalty, conditioned, approved, and filed in the same office, as the first official bond, and under like penalties in case of failure.



§ 8-19-405 - Failure to give additional bond.

Such officer shall give the additional bond within ten (10) days after the day specified in such requisition, and, failing so to do, the officer vacates the office; and the officer making the requisition shall at once certify the fact to the appointing power, by whom the vacancy shall be filled.



§ 8-19-406 - Obligation of additional bond.

From the time of its approval, every such additional bond shall be of like force and obligation, and subject to the same remedies as the first official bond.



§ 8-19-407 - Effect of new bond on old.

In no case provided for in any of §§ 8-19-402 -- 8-19-406 are any of the official bonds, previously executed, discharged; but each remains of the same force and obligation as if the additional bonds had not been given; and any person aggrieved may have a remedy, upon either or all of such bonds, in the same or in separate proceedings.



§ 8-19-408 - Contribution between sureties of different bonds.

The sureties on either bond, who have been compelled to make any payments thereon for the principal obligor, have the same remedies against the sureties on all the bonds, executed at the time of the default, as cosureties on the same bond have against each other, the damages being properly proportioned according to the penalty of the several bonds.



§ 8-19-409 - Relief of surety.

Any of the sureties upon the official bond of a public officer who believes that such surety is in danger of suffering by reason of such suretyship, and desires to be relieved therefrom, may give notice, in writing, to such officer to appear before the court or officer whose duty it is to take or approve the bond, and to give new bond.



§ 8-19-410 - Notice to furnish new bond.

The surety shall give the principal at least five (5) days' notice of the application, at the expiration of which time, or in such time as the court or officer may allow, not exceeding ten (10) days thereafter, new bonds shall be given.



§ 8-19-411 - Failure to give new bond.

If the new bond is not given as required, the office of the principal shall be declared vacant by order to that effect, and notice given, when necessary, to the appointing power.



§ 8-19-412 - New bond by consent of principal.

When an officer consents in any case, upon public or private application of any of such officer's sureties, to give a new bond, it may be taken without further proceedings, with the same effect as if executed upon order.



§ 8-19-413 - Approval and filing of new bond.

On the execution of the additional bond provided for in §§ 8-19-409 -- 8-19-412, it shall be approved and filed in the same way and under like penalties as the original bond, together with the notice and order under which it was given.



§ 8-19-414 - Exoneration of previous sureties.

On the execution, approval and filing of such additional bond, the applicant sureties are exonerated from all liability on the bond upon which the application was made, for any breach thereof accruing subsequent to the approval of such additional bond.



§ 8-19-415 - Obligation of additional bond.

Every such additional bond, approved and filed as provided in §§ 8-19-409 -- 8-19-419, is binding on the obligors from the time of its approval, and subjects them to the same liabilities, proceedings, and remedies as are provided in relation to the first official bond of such officer.



§ 8-19-416 - Effect of exoneration on previous liabilities.

The exoneration of the applicant sureties does not affect the previous liability of any of the obligors in the original bond; nor are any of the obligors who have not joined in such application discharged from any liability accruing after the filing of such additional bond, and the obligors who are not exonerated are liable to any person injured by a breach of such bonds, upon either or all of such bonds, according to the provisions of § 8-19-407.



§ 8-19-417 - Sureties' remedies.

Whenever the sureties on either bond, in such cases, have made any payments thereon on account of their principal, they are entitled to the same remedies and recoveries against the sureties in all the bonds executed at the time of default as provided in § 8-19-408.



§ 8-19-418 - Release of sureties of deputies.

Sureties of deputy officers may in like manner be released by notice to their principal to appear before the officer or court taking and approving such bonds, upon similar proceedings.



§ 8-19-419 - Costs of proceeding to relieve surety.

The costs of the application will be paid by the principal, and judgment may be given and execution issued for such costs.






Part 5 - Unauthorized Settlements

§ 8-19-501 - Reporting unlawful or unauthorized taking or abuse of public money, property or services -- Method of making reports.

(a) Any official of any agency of the state having knowledge that a theft, forgery, credit card fraud, or any other act of unlawful or unauthorized taking, or abuse of, public money, property, or services, or other shortages of public funds has occurred shall report the information immediately to the office of the comptroller of the treasury.

(b) The comptroller of the treasury shall have the power to prescribe the method of making the reports.



§ 8-19-502 - Demands on bonding companies -- Prior approval of comptroller required.

No agency of the state nor any officer or employee of the state shall make demand on any bonding company guaranteeing the faithful performance of duty of any individual, or guaranteeing the safeguarding of state moneys or property, without the prior approval of the comptroller of the treasury.



§ 8-19-503 - Unauthorized settlement with bonding company.

If any agency of the state or any official or employee of the state makes such demand and settlement, without the prior approval of the comptroller of the treasury, for the loss of moneys of the state or the unauthorized removal of state property, and at a later time it is determined through audit or other investigation that settlement of the loss was made and had on an improper or incomplete basis, then the bonding company which guaranteed faithful performance by the employee responsible for such shortage in state moneys or property shall be liable to the state for any additional moneys or property found to be due the state up to the limit of such bond. If there still are moneys or property due to be reimbursed to the state, on account of such shortage in state moneys or property, then the bonding company of the employee making such unauthorized settlement shall be liable for any remaining amount still due the state up to the limit of such bond. Any moneys collected hereunder shall be paid into the state treasury.



§ 8-19-504 - Legislative intent.

It is the declared intent of this part to hold liable any person, and thereby such person's bonding company, who is responsible for shortages in state properties or moneys, for any balance of properties or moneys due the state following an unauthorized settlement without approval of the comptroller of the treasury, and to also hold liable the person responsible for such unauthorized settlement and the person's bonding company.









Chapter 20 - Appointment of Deputies and Assistants

§ 8-20-101 - Application for authority to employ deputies.

(a) Where any one (1) of the clerks and masters of the chancery courts, the county clerks and the clerks of the probate, criminal, circuit and special courts, county trustees, registers of deeds, and sheriffs cannot properly and efficiently conduct the affairs and transact the business of such person's office by devoting such person's entire working time thereto, such person may employ such deputies and assistants as may be actually necessary to the proper conducting of such person's office in the following manner and under the following conditions, namely:

(1) The clerks of the circuit, criminal, and special courts may make application to the judge, or any one (1) of the judges, of their respective courts, in term time or at chambers, by petition duly sworn to, setting forth the facts showing the necessity for a deputy or deputies or assistants, the number required and setting forth the salary that should be paid each;

(2) The sheriff may in like manner make application to the judge of the circuit court in the sheriff's county, for deputies and assistants, showing the necessity therefor, the number required and the salary that should be paid each; provided, that in the counties where criminal courts are established, the sheriff may apply to a judge of such criminal court; and

(3) The clerks and masters of the chancery courts, county trustees, county clerks and clerks of the probate courts, and registers of deeds may make application to the chancellor, or to one (1) of the chancellors, if there be more than one (1), holding court in their county by sworn petition as above set forth, showing the necessity for a deputy or deputies or assistants, the number required and the salary each should be paid.

(b) In the event a petition is filed by a court clerk, the court shall, upon request of any party, transfer the case to a court other than a court the clerk serves. No order increasing expenditures shall be effective during any fiscal year unless the petition is filed within thirty (30) days after the date of final adoption of the budget for the fiscal year, except this shall not apply to any order entered into by agreement of the parties. A new officeholder shall have thirty (30) days from taking office to file a petition and any order entered with respect to such petition may be effective during the fiscal year.

(c) (1) In the event the county official agrees with the number of deputies and assistants and the compensation and expenses related thereto, as set forth in the budget adopted by the county legislative body, the county mayor and the county official involved may prepare a letter of agreement, using a form prepared by the comptroller of the treasury setting forth the fact that they have reached an understanding in this regard.

(2) This letter of agreement shall be filed in court; however, no court costs, litigation taxes or attorneys fees shall be assessed.

(A) The clerks of the circuit, criminal and special courts shall file their letters of agreement or other petitions with the judge or any one (1) of the judges in their respective courts;

(B) The sheriffs shall file their letters of agreement or other petitions with the circuit court; provided, that in counties where criminal courts are established, the sheriff shall file with the criminal court; and

(C) The clerk and masters, county trustees, county clerks and clerks of the probate courts and registers of deeds shall file their letters of agreement or other petitions with the chancellor or one (1) of the chancellors if there is more than one (1).

(3) Any county official authorized to file a salary petition pursuant to this section may use this letter of agreement without regard to whether the county official's office operates under the fee system.

(d) Unless otherwise prohibited by law or rule of the supreme court, any petition or application for the authority to appoint or employ one (1) or more additional deputies or assistants filed pursuant to this chapter shall be heard and determined by a judge or chancellor serving the judicial district in which the petition or application is filed.



§ 8-20-102 - County mayor as defendant -- Hearing and decision.

Each of the above named officers shall name in the petition the county mayor as the party defendant thereto. A copy of the petition shall be served on the county mayor, who shall file an answer to the petition within five (5) days from the date of service of the petition, either admitting the allegations of the petition or denying same, or making such answer as the county mayor deems advisable under the circumstances. Whereupon, the court shall promptly in term or at chambers have such a hearing on the application, on the petition and answer thereto, as will develop the facts, and the court may hear proof either for or against the petition. The court may allow or disallow the application, either in whole or in part, and may allow the whole number of deputies or assistants applied for or a less number, and may allow the salaries set out in the application or smaller salaries, all as the facts justify.



§ 8-20-103 - Requirements for authorization.

(a) No deputy or deputies or assistants shall be allowed to any office, unless the actual officer is unable to personally discharge the duties of the office by devoting such officer's entire working time thereto, except field deputy sheriffs.

(b) In case the officer is incapacitated from any cause to perform the duties of the office, one (1) person working in the place of the officer shall neither be considered nor paid as a deputy or assistant.



§ 8-20-104 - Decree -- Modification.

The order of the court shall be spread upon the minutes of the court, as in the case of other judgments and decrees, and the petition and answer thereto shall be docketed, filed, and kept as permanent records of the court. The order or decree fixing the number of deputies and salaries may be changed or modified by increasing or decreasing the number of deputies and the salaries paid each, from time to time, upon application made in the manner above provided; or any such officers without such formal application may decrease either the number of deputies or assistants and the salaries of any of them where the facts justify such course.



§ 8-20-105 - Reduction of number or salaries.

It is the duty of all officers mentioned above to reduce the number of deputies and assistants and/or the salaries paid them when it can be reasonably done. The court or judge having jurisdiction may, on motion of the county mayor, and upon reasonable notice to the officer in whose office the deputies or assistants to be affected are, have a hearing of such motion in term or in vacation, at chambers, and may reduce the number of deputies or assistants and/or the salaries paid any one (1) or more when the public good justifies.



§ 8-20-106 - Appeal of decision.

Either party dissatisfied with the decree or order of the court in the proceedings set out above is given the right of appeal as in other cases. Pending the final disposition of the application to the court, or pending the final determination on appeal, the officer making application may appoint deputies or assistants to serve until the final determination of the case, who shall be paid according to the final judgment of the court.



§ 8-20-107 - Costs of proceedings.

The cost of all cases shall be paid out of the fees of the office collected by such officers, and they and each of them shall be allowed a credit for the same in settlement with the county trustee.



§ 8-20-109 - Removal of deputies or assistants.

Any and all deputies and assistants in any of the offices covered by this chapter shall be removable by the officer for whom they are acting, at will.



§ 8-20-110 - Refunds to allow for salaries of deputies.

The various county legislative bodies are empowered to refund payments made to the county by the county and probate court clerks, chancery court clerks, circuit court clerks, and clerks of criminal and special courts, county trustees, registers of deeds, and sheriffs, in cases where such officers have failed to obtain credit for payments made by them to assistants and deputies out of the fees of their offices collected by them, and have been compelled to account therefor to the county, by reason of having neglected to apply to and obtain, from the courts authorized by law, orders authorizing the employment of such deputies and assistants; provided, that:

(1) It shall be made to appear that the officers could not properly and efficiently conduct the affairs and transact the business of their offices by devoting their entire working time thereto and it was actually necessary to the proper conduct of same to employ such assistants and deputies, and that only such assistants and deputies were employed, and at such salaries and under such facts, as would have been sufficient to justify the courts to whom such applications should have been made to have made orders for the employment of such assistants and deputies at the salaries paid them;

(2) The failure to file petitions with the courts and obtain the orders necessary for the employment of such assistants and deputies was on account of misapprehension and misunderstanding of the requirements of the law and such failure was in good faith; and

(3) Nothing shall be refunded to such officers on account of the employment of assistants and deputies except and only such as the officers would have been entitled to under the law had the petitions been filed and the orders obtained as required by the statute.



§ 8-20-111 - Release to allow for salaries paid.

The legislative body of any county is authorized to release any county official in such official's settlements with the county from the payment of any sum or sums theretofore made by such county official for assistants or deputies, when such official would have been entitled to employ and pay such assistants and deputies had the official made application to the proper court for authority to employ them under the provisions of this chapter.



§ 8-20-112 - Employment or termination of employment.

In any county having a civil service system for the sheriff's department pursuant to chapter 8, part 4 of this title or other provision of general law or the provisions of a private act, or a civil service system for all county employees pursuant to the provisions of a private act, the employment or termination of employment of any deputy or assistant in any offices covered by this chapter shall be pursuant to the provisions of such civil service system, and the provisions of § 8-20-109 shall not apply to such county.



§ 8-20-120 - Sheriff's departments -- Funding -- Salaries -- Employees.

Notwithstanding any other provision of the law to the contrary, county governing bodies shall fund the operations of the county sheriff's department. The sheriff may appoint such personnel as may be provided for in the budget adopted for such department. No county governing body shall adopt a budget absent the consent of the sheriff, which reduces below current levels the salaries and number of employees in the sheriff's department. In the event a county governing body fails to budget any salary expenditure which is a necessity for the discharge of the statutorily mandated duties of the sheriff, the sheriff may seek a writ of mandamus to compel such appropriation.






Chapter 21 - Fees Charged

Part 1 - General Provisions

§ 8-21-101 - Express authorization required.

No officer is allowed to demand or receive fees or other compensation for any service further than is expressly provided by law.



§ 8-21-102 - Advance fees unauthorized.

No officer is entitled to demand and receive fees allowed by law until the duty or service for which they are granted is performed, unless otherwise expressly provided by law.



§ 8-21-103 - Penalty for excessive fees charged.

If any officer demands or receives any other or higher fees than are prescribed by law, such officer is liable to the party aggrieved in the penalty of fifty dollars ($50.00), to be recovered before any judge of the court of general sessions, and the officer also commits a Class C misdemeanor.



§ 8-21-104 - Bill of costs.

Such officers shall, on demand, make out a bill of fees and costs in any case or matter, stating each item distinctly.



§ 8-21-105 - Judicial decision of legal questions.

It is the duty of the courts to decide, upon application by the officer entitled to compensation, any question arising under the law, and such decision will protect the officer acting under it.



§ 8-21-106 - Fees not included -- Conflicts.

(a) This chapter listing fees of clerks and other officials is not to be construed to be inclusive of all fees. In cases of conflicts or apparent conflicts, the fees shall be those named in other sections dealing with the particular subject matters.

(b) Fees established for transactions under the Uniform Commercial Code, title 47, chapters 1-9, shall be exclusively those fees established therein.



§ 8-21-107 - Payment of fees, fines, costs, etc., by credit card.

(a) The state, county or municipal court clerk and county clerk responsible for the collection of fees, fines, court costs or other charges is hereby authorized to:

(1) Accept payment by credit card of a fee, fine, court cost or other charge; and

(2) Collect a fee for processing the payment by credit card.

(b) As used in this section, unless the context otherwise requires, "credit card" has the same meaning as used in § 47-22-101.

(c) The clerk shall set the processing fee in an amount that is reasonably related to the expense incurred by the court in processing the payment by credit card. However, the court may not set the processing fee in an amount that exceeds five percent (5%) of the amount of the fee, court cost or other charge being paid.

(d) If a payment by credit card is not honored by the credit card company on which the funds are drawn, the clerk may collect a service charge from the person who owes the fee, fine, court cost or other charge. The service charge is in addition to the original fee, fine, court cost or other charge and is for the collection of that original amount. The amount of the service charge shall be the same amount as the fee charged for the collection of a check drawn on an account with insufficient funds.

(e) The clerk collecting a fee or charge under this chapter shall deposit the fee or charge in the general fund of the clerk's respective governmental unit.

(f) The county clerk collecting a fee or charge under this chapter shall state on any notice to the taxpayer either the percentage of the processing fee or the fee itself.

(g) The county clerk collecting a fee or charge under this chapter shall state on any notice to the taxpayer either the percentage of the processing fee for use of a credit card or the actual fee imposed for the use of a credit card.






Part 2 - Secretary of State

§ 8-21-201 - Secretary of state -- Specific fees authorized.

The secretary of state is entitled to demand and receive, as above, and shall charge for the following services the fees annexed, among others, to be collected and paid into the state treasury:

(1) For all copies, transcripts, or records made, for every one hundred (100) words ..................... $ .10

(2) For commission of each notary public ..................... 5.00

(3) For commission of each commissioner of deeds ..................... 10.00

(4) For commission of each appointee of the governor ..................... 5.00

(5) For attaching the great seal to any document, except those herein named and pardons ..................... 2.00

(6) For each certificate, without seal of state ..................... .25

(7) For each charter or certificate of a municipal corporation ..................... 50.00

(8) For each copy of plats from the maps in the secretary of state's office ..................... .50

(9) For services as to charters of incorporation of sanitary districts ..................... 2.00

(10) For filing and recording trademark ..................... 5.00

(11) For license of child care agency ..................... 1.00

(12) For filing certificate of recommendation of child care agency ..................... 1.00

(13) For annual license to lying-in or maternity home ..................... 1.00

(14) For copies of executive acts, legislative proceedings, and public or private laws in the state library, ten cents (10cent(s)) for every one hundred (100) words, and twenty-five cents (25cent(s)) for the certificate.



§ 8-21-202 - Fees not included -- Conflicts.

Section 8-21-201 is not inclusive of all fees, such as those to be paid by corporations for profit, investment companies and foreign corporations. In cases of apparent conflicts, the particular sections dealing with the several subject matters shall govern.



§ 8-21-203 - Signing and sealing commissions.

Except as otherwise provided, the secretary of state shall not be entitled to so receive any fee for signing and affixing the seal of the state to any commission for state or county officers.



§ 8-21-204 - Commissions of judicial, constitutional, and unpaid officers.

There shall be no fees for commissions of judges or chancellors, nor for the commissions, certificates of election, or appointment of any other constitutional officer, nor for the commissions or certificates of appointment of any officer who shall serve without compensation.



§ 8-21-205 - Allocation of fees collected.

Notwithstanding any other provision of the law to the contrary, ninety-seven percent (97%) of fees collected by the secretary of state for filing, processing and copying business documents pursuant to the Tennessee Business Corporation Act compiled in title 48, chs. 11-27, Tennessee Nonprofit Corporation Act compiled in title 48, chs. 51-68, Tennessee Limited Liability Company Act compiled in title 48, chs. 201-248, Tennessee Revised Limited Liability Company Act compiled in title 48, chapter 249, Tennessee Revised Uniform Limited Partnership Act compiled in title 61, ch. 2, Tennessee Uniform Partnership Act compiled in title 61, ch. 1 and related statutes, and fifty percent (50%) of fees collected by the secretary of state for service of process under applicable statutes shall be remitted to the general fund, and the balance of such collected fees shall be retained by the department of state for continuing improvement of its filing, service and copying duties.






Part 3 - District Attorneys General [Repealed]



Part 4 - Clerks of Court

§ First - of 2 versions of this section

8-21-401. Schedule of fees. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) Except as otherwise provided by law, the costs provided in this section in civil cases are chargeable and may be collected at the time the services are requested from the clerk or other officer of the court; however, nothing in this section should be construed to limit the ability of a party to initiate a judicial proceeding by filing a pauper's oath. In cases where payment of the clerk's fees would create a substantial hardship for a party, judges are encouraged to use the discretion provided in Rule 29 of the Tennessee Rules of the Supreme Court to find that the party is indigent, even if that person does not meet the Legal Services Corporation's poverty guidelines. If a party, other than a party who initiated a proceeding under a pauper's oath, pays costs at the time the services are requested, such payment shall be deemed to satisfy the requirement for security to be given for costs, pursuant to § 20-12-120. In proceedings covered by subdivision (b)(1)(A), and in workers compensation complaints, the attorney filing the action shall have the option to sign a cost bond, in lieu of the party paying the clerk's fees at the time services are requested. The clerk shall not refuse to file an action where the attorney has opted to sign a cost bond. In any action where the clerk refuses to accept such cost bond in lieu of the party paying the clerk's fees, all costs in that action shall be forfeited by the clerk. These requirements for fees to be paid or security provided when services are requested from the clerk do not apply in criminal cases. The fees listed in this section do not include officer's fees as provided for in § 8-21-901 and elsewhere. These fees also do not include state and local litigation taxes.

(b) Fees in civil cases in circuit and chancery court. (1) (A) Unless otherwise provided, court clerks in civil cases in courts of record shall charge a standard court cost of two hundred twenty-five dollars ($225) at the institution of a case. The types of cases covered by this fee would include, but not be limited to, actions for enforcement of contracts or breach of contract actions; injunctions; all torts, personal injury and property damage cases, including malpractice actions, health care liability actions, and wrongful death suits; employment discrimination suits; civil rights suits; tax disputes; special remedies; other property disputes; and any other type of actions not otherwise designated in this section or elsewhere by law.

(B) In divorce cases involving minor children, the clerk shall charge a standard court cost of two hundred dollars ($200) at the institution of a case. In divorce cases that do not involve minor children, the clerk shall charge a standard court cost of one hundred twenty-five dollars ($125) at the institution of a case.

(C) In the following specific types of civil actions, the clerk shall charge a standard court cost of one hundred fifty dollars ($150) at the institution of a case:

(i) Appeals to the circuit or chancery court from juvenile court, general sessions court, probate courts, municipal courts or an administrative hearing; writs of certiorari from lower courts; or administrative hearings;

(ii) Transfers of cases from foreign counties;

(iii) Requests for writ of mandamus;

(iv) Worker's compensation actions;

(v) Condemnations and inverse condemnations; and

(vi) Quo warranto proceedings.

(D) In the following specific types of civil actions, the clerk shall charge a standard court cost of one hundred dollars ($100) at the institution of a case:

(i) Adoptions;

(ii) Legitimations;

(iii) Paternity cases;

(iv) Restoration of citizenship;

(v) Termination of parental rights;

(vi) Other domestic relations matters not otherwise designated;

(vii) Name changes;

(viii) Minor settlements;

(ix) Enforcement of foreign judgments;

(x) Civil expungements where authorized by law; and

(xi) Orders of protection.

(E) In the following specific actions, the clerk shall charge a standard court cost of seventy-five dollars ($75.00): child support enforcement and modification, including interstate support cases and civil contempt actions, and requests for modification of a parenting plan.

(F) In delinquent property tax cases, the clerk shall assess a filing fee of forty-two dollars ($42.00) per parcel. For each parcel of property for which the judge issues an order to sell, there shall be a fee of one hundred dollars ($100) for clerk's services related to that action.

(2) (A) For the purposes of determining the fees of the clerk of court, when any third party complaint in a civil case is filed, the party filing the complaint shall be charged the same fee as was charged at the initiation of the original civil proceeding.

(B) The fee for cross-filings and counter complaints in civil cases in courts of record shall be one hundred dollars ($100).

(c) The clerks of the various courts administering estates, guardianships, conservatorships, and other probate matters are entitled to demand and shall receive for their services the following fees:

(1) For opening and closing an estate, other than a small estate, including giving notice of the opening of the estate to the department of revenue, two hundred thirty dollars ($230);

(A) For filing and docketing claims, giving notice and filing release on each claim for a decedent's estate, to be paid by claimant, eleven dollars ($11.00);

(B) For filing exceptions to claims against estates, mailing notices and entering order, forty-two dollars ($42.00);

(2) For filing small estate affidavits and giving notice of the opening of the estate to the department of revenue, forty-one dollars ($41.00);

(3) For filing a request for letters of guardianship and conservatorship; issuing all initial process and cost bond; entering order and issuing certificate of guardianship and conservatorship, not including fee of the sheriff; and including final accounting and order closing, regardless of court where filed, one hundred sixty dollars ($160);

(4) For filing a new request for removal of disabilities of minority, and incompetence, filing affidavits and entering orders; for filing a new request to legitimate a person, change a name or correct a birth certificate and enter orders; for filing a new request for habeas corpus, filing cost bond, issuing process and enter orders, not including fee of the sheriff, one hundred dollars ($100);

(5) For filing requests under the mental health law, compiled in title 33, issuing notices, entering return, and entering judgments after hearing, not including fee of the sheriff, fifty dollars ($50.00);

(6) For filing and docketing any request on an existing case, other than a request to close the case, not otherwise provided for, eighteen dollars ($18.00);

(7) For entering any order on an existing case, other than closing order, not otherwise provided for, twelve dollars ($12.00);

(8) For issuing summons, subpoenas, citations, writs and notices, including copies of process when required by law, other than initial process, six dollars ($6.00);

(9) For filing any document not otherwise provided for in probate court, seven dollars ($7.00); and

(10) For filing, reviewing, recording annual or interim settlement or accounting and entering order approving settlement only, forty dollars ($40.00).

(d) Fees in Criminal Cases in Courts of Record. (1) Unless otherwise provided in this section, court clerks in criminal cases in courts of record shall charge a standard court cost of three hundred dollars ($300). This fee shall apply per case per defendant.

(2) The clerk shall charge a fee of one hundred dollars ($100) for proceedings related to a violation of probation, any post-judgment actions, or expungements.

(3) The clerk shall charge a fee of seventy-five dollars ($75.00) for criminal contempt actions, including criminal contempt proceedings in civil courts, for failure to appear, requests for bonding company release from final forfeiture, requests to reinstate a driver license, and requests for relief.

(4) Reimbursement from the state shall be limited to the fees as currently allowed by law.

(e) Fees for Proceedings in Juvenile Court. (1) Unless otherwise provided in this section, court clerks in juvenile proceedings shall charge a standard court cost of one hundred dollars ($100). This fee shall apply to all juvenile proceedings not otherwise designated, including, but not limited to, requests to establish support or nonsupport, proceedings related to parentage, paternity cases, and legitimations.

(2) For requests for modification of child support, the clerk shall charge a fee of seventy-five dollars ($75.00).

(3) In the following actions, the clerk of the juvenile court shall charge a fee of forty-two dollars ($42.00): juvenile traffic cases, consent orders, diversion and nonjudicial disposition of juvenile cases, voluntary motions to grant custody, marriage waivers, attachment pro corpus, and bench warrants.

(4) In the following actions, the clerk of the juvenile court shall charge a fee of twenty-five dollars ($25.00): restricted licenses, drug screenings, entering order of appeal and taking appeal bond, entering judgment from appellate court, entering order allowing rehearing, and special pleas.

(5) In the following actions, the clerk of the juvenile court shall charge a fee of sixty-two dollars ($62.00): delinquency and unruly cases, and felony and misdemeanor cases in juvenile court.

(f) Actions in general sessions court. (1) General sessions civil filing fee, forty-two dollars ($42.00). Unless otherwise provided elsewhere in this section, court clerks in civil cases in general sessions court shall charge a standard filing fee of forty-two dollars ($42.00). This fee is intended to cover all initial court clerk's costs for initiating a civil proceeding in general sessions court, including, but not limited to, hearings regarding short term mental health commitments, appeals of decisions denying the issuance of handgun permits, and requests not otherwise provided for. This fee shall not apply to orders of protection, which shall have the same fee, when costs are adjudged, as in courts of record, of one hundred dollars ($100).

(2) When a general sessions court is exercising concurrent civil jurisdiction with a court of record, the clerk shall charge the litigation taxes and court costs applicable in courts of record.

(g) Criminal actions in general sessions court. (1) General session criminal base fee, sixty-two dollars ($62.00). This fee shall be charged per conviction per defendant. For cases involving traffic citations, instead of sixty-two dollars ($62.00), the base court cost shall be forty-two dollars ($42.00).

(2) Failure to appear, forty dollars ($40.00). In cases where the defendant fails to appear or pay fines or costs and the court issues an attachment, bench warrant, capias or other process to compel the defendant's attendance at the court, the defendant shall be charged an additional fee for clerk's costs of forty dollars ($40.00).

(3) Calling in surety, forty dollars ($40.00). The clerk shall charge the defendant this fee each time a scire facias or other proceeding is instituted to bring in a surety, or make action against a bond in criminal cases for failure to appear.

(4) The clerk shall charge a fee of seventy-five dollars ($75.00) for requests for bonding company release from final forfeiture, or requests to reinstate a driver license.

(5) The clerk shall charge a fee of one hundred dollars ($100) for expungements.

(h) Clerk's commissions. (1) Except as provided in subdivisions (h)(2) and (3), for receiving and paying over all taxes, fines, forfeitures, fees and amercements, the clerk of the court is entitled to a five percent (5%) commission.

(2) In counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, the commission for receiving and paying over all taxes, fines, forfeitures, fees and amercements, shall be ten percent (10%), except as provided in subdivision (h)(3).

(3) For receiving and paying over all privilege taxes on litigation, the clerk of the court is entitled to a six and seventy-five hundredths percent (6.75%) commission. The total amount of commissions receivable by the clerk of the court during any fiscal year shall not be less than the amount received by such clerk during the fiscal year ending June 30, 2005; provided, that if the statewide amount of litigation tax collected during such fiscal year is less than the amount collected during the fiscal year ending June 30, 2005, then the total amount of commissions receivable by the clerk of the court for that fiscal year shall be reduced by a percentage equal to the percentage reduction in statewide litigation tax collections for that fiscal year.

(i) Other fees of court clerks. The following fees apply uniformly in all courts, general sessions, juvenile, probate, circuit or chancery, and may be charged in addition to the fees for cases listed in this section:

(1) Standard post-judgment fee. Unless otherwise provided, court clerks in criminal and civil cases in all courts shall charge a standard post-judgment fee of twenty-five dollars ($25.00). This fee shall be charged per occurrence and shall be charged regardless of whether judgment is enforced by garnishment, execution, levy or other process. This fee shall also apply to post-judgment interrogatories, publications, motions to set installment payments, and orders and pleas.

(2) For issuing a subpoena or subpoena duces tecum, the fee shall be six dollars ($6.00).

(3) (A) In all cases in all courts, the clerk shall charge a fee of five dollars ($5.00) for each requested continuance.

(B) In addition to the fee provided for in subdivision (i)(3)(A), the clerk shall also collect a courtroom security enhancement fee of two dollars ($2.00). The revenues from the two-dollar courtroom security enhancement fee shall be deposited into the county general fund. All revenue from this fee shall be used exclusively for the purposes of providing security and enhancing the security of court facilities in the county. For each fiscal year, the court security committee, created by § 16-2-505(d)(2), shall develop and submit recommendations to the county legislative body regarding how such funds shall be utilized.

(C) The fees for continuances shall be collected at the conclusion of the case. If multiple litigants request a continuance, the judge may assess these fees to one (1) or more parties.

(4) For making copies as requested, other than for an original filing and other than when preparing a record upon appeal, the fee shall be fifty cents (50cent(s)) per page.

(5) For making certification and seal, providing a copy of an abstract, or providing driver license certification, the fee shall be five dollars ($5.00).

(6) For receiving funds paid into court on confirmation of private sales or other funds paid into the clerk pursuant to court order, and collecting and paying out the proceeds, the fee shall be forty dollars ($40.00). This fee also applies where there is a pre-judgment judicial attachment or similar process to bring property into the court's possession prior to judgment. This fee shall not apply to payments of proceeds made pursuant to court order to any person from funds held by the clerk, except for court orders concerning a redemption of delinquent taxes property sale; in such case, the fee shall only be charged one (1) time against the total amount of proceeds generated from the property.

(7) For selling real or personal property under decree of court, and receiving, collecting, and paying out the proceeds, a commission not to exceed three percent (3%) on the amount of sales. The clerk shall collect the sheriff's fee, plus the sheriff's fee for each additional defendant, in a proceeding to sell real estate.

(8) The clerks of the various courts have the authority to invest idle funds held under their control, not otherwise invested. Such investments shall be in banks or savings and loan associations operating under the laws of the state or under the laws of the United States; provided, that such deposits are insured under the federal deposit insurance corporation. Such investments shall not exceed the amounts that are federally insured, unless otherwise fully collateralized under a written collateral agreement, or unless the funds are deposited with an institution that is a member of the state collateral pool. The interest on such investments shall become part of the fees of the court clerk and the clerk shall be required to account for interest received, the same as with other fees received. Any funds authorized to be invested may be invested by the clerk in the local government investment pool administered by the state treasurer.

(9) Nothing in this section shall be construed to relieve the clerks of courts from the responsibility of investing funds held under their control, pursuant to court order or under the rules of court. The interest on those investments shall accrue to the benefit of those directed by the court or by agreement of the parties to the litigation.

(10) For investing funds, the clerk shall receive a fee of five percent (5%) of the earnings of such investment.

(11) For preparing a record on appeal from a court of record to an appellate court, the fee shall be three hundred dollars ($300).

(12) Whenever the clerk is required by law or by a judge to send documents by certified or registered mail, the clerk is entitled to recover the clerk's actual costs for mailing the documents.

(j) Earmarked funds for computerization. (1) Out of all the general filing fees charged by court clerks, two dollars ($2.00) of the amount collected shall be earmarked for computer hardware purchases or replacement, but may be used for other usual and necessary computer related expenses at the discretion of the clerk. Such amount shall be preserved for these purposes and shall not revert to the general fund at the end of a budget year if unexpended.

(2) Effective July 1, 2012, all the general filing fees charged by court clerks shall be increased by two dollars ($2.00). The amount collected pursuant to this two-dollar increase shall be earmarked, along with the two dollars ($2.00) in subdivision (j)(1), for the purposes set forth in subdivision (j)(1), and shall be preserved for those purposes and shall not revert to the general fund at the end of a budget year if unexpended. Pursuant to subsection (l), the fees increased by this subdivision (j)(2) shall not be assessed against the state or otherwise represent a cost to the state in criminal cases, child support actions, mental health proceedings, actions under the Tennessee Adult Protection Act, compiled in title 71, chapter 6, part 1, actions with regard to child care licensing, and collection efforts brought by the department of human services.

(k) Costs in extraordinary cases. In any extraordinary cases, the clerk may petition the judge to award reasonable costs, in excess of the amounts provided in this section, to reimburse the clerk for the additional services demanded by the case. In such cases, the clerk may also petition the judge to require an appropriate cost bond. For the purposes of this subsection (k), an extraordinary case is defined as one in which there are ten (10) or more plaintiffs or ten (10) or more defendants.

(l) Charges to the state unchanged. Notwithstanding any provision of this section to the contrary, any fees increased by this section that are assessed against the state or that otherwise represent a cost to the state in criminal cases, child support actions, mental health proceedings, actions under the Tennessee Adult Protection Act. compiled in title 71, chapter 6, part 1, actions with regard to child care licensing, and collection efforts brought by the department of human services, shall be limited to the amounts chargeable prior to January 1, 2006.

(m) Indigent parties. No clerk shall be permitted to collect any fee authorized by this section without permitting any person the opportunity to institute a cause of action by means of a pauper's oath, in accordance with Rule 29 of the Rules of the Tennessee Supreme Court.

(n) (1) Except as provided in subdivision (n)(2), the fees provided for in this section shall not apply to circuit court clerks, criminal court clerks, clerks and masters of chancery courts, clerks of courts of general sessions, county clerks, clerks of juvenile and probate courts, and clerks of law and equity courts in counties with a charter form of government that has a population of not less than three hundred and fifty thousand (350,000) nor more than four hundred and fifty thousand (450,000), according to the 2000 federal census or any subsequent federal census. In those counties, the clerks shall instead charge the fees provided for in § 8-21-409. For the purpose of administering court costs and clerk's fees in counties affected by this subsection (n), any statutory reference to this section shall be deemed to be a reference to § 8-21-409.

(2) The fees provided for in this section shall apply to the criminal court, fourth circuit and the general sessions court-criminal division in any county with a charter form of government that has a population of not less than three hundred and fifty thousand (350,000) nor more than four hundred and fifty thousand (450,000), according to the 2000 federal census or any subsequent federal census.

(o) Fees for electronic filing and retrieval of court documents. (1) In any court where electronic filing, signing, or verification of papers has been authorized by local court rule, and in accordance with Rule 5B of the Tennessee Rules of Civil Procedure, clerks may charge a one-time subscription fee for each registered user of the electronic filing system in an amount not to exceed one hundred twenty dollars ($120). In addition clerks may charge a copy transaction fee not to exceed eight cents ($.08) per page. Such copy transaction fee shall not apply to the first copy of any document requested by a litigant or a litigant's attorney, and shall not exceed a total charge of two dollars and ten cents ($2.10) for any single document. Each of these fees shall be set in an amount necessary to defray the expenses associated with implementation and maintenance of the electronic filing and document retrieval system and shall be included in the local court rule authorizing it. Pursuant to subsection (l), these fees shall not be assessed against the state.

(2) In any court where electronic filing, signing, or verification of papers has been authorized by local court rule, the state and any department or contractor of the state shall not be required to file documents electronically, notwithstanding any local court rule.



§ Second - of 2 versions of this section

8-21-401. Schedule of fees. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) Except as otherwise provided by law, the costs provided in this section in civil cases are chargeable and may be collected at the time the services are requested from the clerk or other officer of the court; however, nothing in this section should be construed to limit the ability of a party to initiate a judicial proceeding by filing a pauper's oath. In cases where payment of the clerk's fees would create a substantial hardship for a party, judges are encouraged to use the discretion provided in Rule 29 of the Tennessee Rules of the Supreme Court to find that the party is indigent, even if that person does not meet the Legal Services Corporation's poverty guidelines. If a party, other than a party who initiated a proceeding under a pauper's oath, pays costs at the time the services are requested, such payment shall be deemed to satisfy the requirement for security to be given for costs, pursuant to § 20-12-120. In proceedings covered by subdivision (b)(1)(A), and in workers compensation complaints, the attorney filing the action shall have the option to sign a cost bond, in lieu of the party paying the clerk's fees at the time services are requested. The clerk shall not refuse to file an action where the attorney has opted to sign a cost bond. In any action where the clerk refuses to accept such cost bond in lieu of the party paying the clerk's fees, all costs in that action shall be forfeited by the clerk. These requirements for fees to be paid or security provided when services are requested from the clerk do not apply in criminal cases. The fees listed in this section do not include officer's fees as provided for in § 8-21-901 and elsewhere. These fees also do not include state and local litigation taxes.

(b) Fees in civil cases in circuit and chancery court. (1) (A) Unless otherwise provided, court clerks in civil cases in courts of record shall charge a standard court cost of two hundred twenty-five dollars ($225) at the institution of a case. The types of cases covered by this fee would include, but not be limited to, actions for enforcement of contracts or breach of contract actions; injunctions; all torts, personal injury and property damage cases, including malpractice actions, health care liability actions, and wrongful death suits; employment discrimination suits; civil rights suits; tax disputes; special remedies; other property disputes; and any other type of actions not otherwise designated in this section or elsewhere by law.

(B) In divorce cases involving minor children, the clerk shall charge a standard court cost of two hundred dollars ($200) at the institution of a case. In divorce cases that do not involve minor children, the clerk shall charge a standard court cost of one hundred twenty-five dollars ($125) at the institution of a case.

(C) In the following specific types of civil actions, the clerk shall charge a standard court cost of one hundred fifty dollars ($150) at the institution of a case:

(i) Appeals to the circuit or chancery court from juvenile court, general sessions court, probate courts, municipal courts or an administrative hearing; writs of certiorari from lower courts; or administrative hearings;

(ii) Transfers of cases from foreign counties;

(iii) Requests for writ of mandamus;

(iv) Worker's compensation actions;

(v) Condemnations and inverse condemnations; and

(vi) Quo warranto proceedings.

(D) In the following specific types of civil actions, the clerk shall charge a standard court cost of one hundred dollars ($100) at the institution of a case:

(i) Adoptions;

(ii) Legitimations;

(iii) Paternity cases;

(iv) Restoration of citizenship;

(v) Termination of parental rights;

(vi) Other domestic relations matters not otherwise designated;

(vii) Name changes;

(viii) Minor settlements;

(ix) Enforcement of foreign judgments;

(x) Civil expungements where authorized by law; and

(xi) Orders of protection.

(E) In the following specific actions, the clerk shall charge a standard court cost of seventy-five dollars ($75.00): child support enforcement and modification, including interstate support cases and civil contempt actions, and requests for modification of a parenting plan.

(F) In delinquent property tax cases, the clerk shall assess a filing fee of forty-two dollars ($42.00) per parcel. For each parcel of property for which the judge issues an order to sell, there shall be a fee of one hundred dollars ($100) for clerk's services related to that action.

(2) (A) For the purposes of determining the fees of the clerk of court, when any third party complaint in a civil case is filed, the party filing the complaint shall be charged the same fee as was charged at the initiation of the original civil proceeding.

(B) The fee for cross-filings and counter complaints in civil cases in courts of record shall be one hundred dollars ($100).

(c) The clerks of the various courts administering estates, guardianships, conservatorships, and other probate matters are entitled to demand and shall receive for their services the following fees:

(1) For opening and closing an estate, other than a small estate, including giving notice of the opening of the estate to the department of revenue, two hundred thirty dollars ($230);

(A) For filing and docketing claims, giving notice and filing release on each claim for a decedent's estate, to be paid by claimant, eleven dollars ($11.00);

(B) For filing exceptions to claims against estates, mailing notices and entering order, forty-two dollars ($42.00);

(2) For filing small estate affidavits and giving notice of the opening of the estate to the department of revenue, forty-one dollars ($41.00);

(3) For filing a request for letters of guardianship and conservatorship; issuing all initial process and cost bond; entering order and issuing certificate of guardianship and conservatorship, not including fee of the sheriff; and including final accounting and order closing, regardless of court where filed, one hundred sixty dollars ($160);

(4) For filing a new request for removal of disabilities of minority, and incompetence, filing affidavits and entering orders; for filing a new request to legitimate a person, change a name or correct a birth certificate and enter orders; for filing a new request for habeas corpus, filing cost bond, issuing process and enter orders, not including fee of the sheriff, one hundred dollars ($100);

(5) For filing requests under the mental health law, compiled in title 33, issuing notices, entering return, and entering judgments after hearing, not including fee of the sheriff, fifty dollars ($50.00);

(6) For filing and docketing any request on an existing case, other than a request to close the case, not otherwise provided for, eighteen dollars ($18.00);

(7) For entering any order on an existing case, other than closing order, not otherwise provided for, twelve dollars ($12.00);

(8) For issuing summons, subpoenas, citations, writs and notices, including copies of process when required by law, other than initial process, six dollars ($6.00);

(9) For filing any document not otherwise provided for in probate court, seven dollars ($7.00); and

(10) For filing, reviewing, recording annual or interim settlement or accounting and entering order approving settlement only, forty dollars ($40.00).

(d) Fees in Criminal Cases in Courts of Record. (1) Unless otherwise provided in this section, court clerks in criminal cases in courts of record shall charge a standard court cost of three hundred dollars ($300). This fee shall apply per case per defendant.

(2) The clerk shall charge a fee of one hundred dollars ($100) for proceedings related to a violation of probation, any post-judgment actions, or expungements.

(3) The clerk shall charge a fee of seventy-five dollars ($75.00) for criminal contempt actions, including criminal contempt proceedings in civil courts, for failure to appear, requests for bonding company release from final forfeiture, requests to reinstate a driver license, and requests for relief.

(4) Reimbursement from the state shall be limited to the fees as currently allowed by law.

(e) Fees for Proceedings in Juvenile Court. (1) Unless otherwise provided in this section, court clerks in juvenile proceedings shall charge a standard court cost of one hundred dollars ($100). This fee shall apply to all juvenile proceedings not otherwise designated, including, but not limited to, requests to establish support or nonsupport, proceedings related to parentage, paternity cases, and legitimations.

(2) For requests for modification of child support, the clerk shall charge a fee of seventy-five dollars ($75.00).

(3) In the following actions, the clerk of the juvenile court shall charge a fee of forty-two dollars ($42.00): juvenile traffic cases, consent orders, diversion and nonjudicial disposition of juvenile cases, voluntary motions to grant custody, marriage waivers, attachment pro corpus, and bench warrants.

(4) In the following actions, the clerk of the juvenile court shall charge a fee of twenty-five dollars ($25.00): restricted licenses, drug screenings, entering order of appeal and taking appeal bond, entering judgment from appellate court, entering order allowing rehearing, and special pleas.

(5) In the following actions, the clerk of the juvenile court shall charge a fee of sixty-two dollars ($62.00): delinquency and unruly cases, and felony and misdemeanor cases in juvenile court.

(f) Actions in general sessions court. (1) General sessions civil filing fee, forty-two dollars ($42.00). Unless otherwise provided elsewhere in this section, court clerks in civil cases in general sessions court shall charge a standard filing fee of forty-two dollars ($42.00). This fee is intended to cover all initial court clerk's costs for initiating a civil proceeding in general sessions court, including, but not limited to, hearings regarding short term mental health commitments, appeals of decisions denying the issuance of handgun permits, and requests not otherwise provided for. This fee shall not apply to orders of protection, which shall have the same fee, when costs are adjudged, as in courts of record, of one hundred dollars ($100).

(2) When a general sessions court is exercising concurrent civil jurisdiction with a court of record, the clerk shall charge the litigation taxes and court costs applicable in courts of record.

(g) Criminal actions in general sessions court. (1) General session criminal base fee, sixty-two dollars ($62.00). This fee shall be charged per conviction per defendant. For cases involving traffic citations, instead of sixty-two dollars ($62.00), the base court cost shall be forty-two dollars ($42.00).

(2) Failure to appear, forty dollars ($40.00). In cases where the defendant fails to appear or pay fines or costs and the court issues an attachment, bench warrant, capias or other process to compel the defendant's attendance at the court, the defendant shall be charged an additional fee for clerk's costs of forty dollars ($40.00).

(3) Calling in surety, forty dollars ($40.00). The clerk shall charge the defendant this fee each time a scire facias or other proceeding is instituted to bring in a surety, or make action against a bond in criminal cases for failure to appear.

(4) The clerk shall charge a fee of seventy-five dollars ($75.00) for requests for bonding company release from final forfeiture, or requests to reinstate a driver license.

(5) The clerk shall charge a fee of one hundred dollars ($100) for expungements.

(h) Clerk's commissions. (1) Except as provided in subdivisions (h)(2) and (3), for receiving and paying over all taxes, fines, forfeitures, fees and amercements, the clerk of the court is entitled to a five percent (5%) commission.

(2) In counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, the commission for receiving and paying over all taxes, fines, forfeitures, fees and amercements, shall be ten percent (10%), except as provided in subdivision (h)(3).

(3) For receiving and paying over all privilege taxes on litigation, the clerk of the court is entitled to a six and seventy-five hundredths percent (6.75%) commission. The total amount of commissions receivable by the clerk of the court during any fiscal year shall not be less than the amount received by such clerk during the fiscal year ending June 30, 2005; provided, that if the statewide amount of litigation tax collected during such fiscal year is less than the amount collected during the fiscal year ending June 30, 2005, then the total amount of commissions receivable by the clerk of the court for that fiscal year shall be reduced by a percentage equal to the percentage reduction in statewide litigation tax collections for that fiscal year.

(i) Other fees of court clerks. The following fees apply uniformly in all courts, general sessions, juvenile, probate, circuit or chancery, and may be charged in addition to the fees for cases listed in this section:

(1) Standard post-judgment fee. Unless otherwise provided, court clerks in criminal and civil cases in all courts shall charge a standard post-judgment fee of twenty-five dollars ($25.00). This fee shall be charged per occurrence and shall be charged regardless of whether judgment is enforced by garnishment, execution, levy or other process. This fee shall also apply to post-judgment interrogatories, publications, motions to set installment payments, and orders and pleas.

(2) For issuing a subpoena or subpoena duces tecum, the fee shall be six dollars ($6.00).

(3) (A) In all cases in all courts, the clerk shall charge a fee of five dollars ($5.00) for each requested continuance.

(B) In addition to the fee provided for in subdivision (i)(3)(A), the clerk shall also collect a courtroom security enhancement fee of two dollars ($2.00). The revenues from the two-dollar courtroom security enhancement fee shall be deposited into the county general fund. All revenue from this fee shall be used exclusively for the purposes of providing security and enhancing the security of court facilities in the county. For each fiscal year, the court security committee, created by § 16-2-505(d)(2), shall develop and submit recommendations to the county legislative body regarding how such funds shall be utilized.

(C) The fees for continuances shall be collected at the conclusion of the case. If multiple litigants request a continuance, the judge may assess these fees to one (1) or more parties.

(4) For making copies as requested, other than for an original filing and other than when preparing a record upon appeal, the fee shall be fifty cents (50cent(s)) per page.

(5) For making certification and seal, providing a copy of an abstract, or providing driver license certification, the fee shall be five dollars ($5.00).

(6) For receiving funds paid into court on confirmation of private sales or other funds paid into the clerk pursuant to court order, and collecting and paying out the proceeds, the fee shall be forty dollars ($40.00). This fee also applies where there is a pre-judgment judicial attachment or similar process to bring property into the court's possession prior to judgment. This fee shall not apply to payments of proceeds made pursuant to court order to any person from funds held by the clerk, except for court orders concerning a redemption of delinquent taxes property sale; in such case, the fee shall only be charged one (1) time against the total amount of proceeds generated from the property.

(7) For selling real or personal property under decree of court, and receiving, collecting, and paying out the proceeds, a commission not to exceed three percent (3%) on the amount of sales. The clerk shall collect the sheriff's fee, plus the sheriff's fee for each additional defendant, in a proceeding to sell real estate.

(8) The clerks of the various courts have the authority to invest idle funds held under their control, not otherwise invested. Such investments shall be in banks or savings and loan associations operating under the laws of the state or under the laws of the United States; provided, that such deposits are insured under the federal deposit insurance corporation. Such investments shall not exceed the amounts that are federally insured, unless otherwise fully collateralized under a written collateral agreement, or unless the funds are deposited with an institution that is a member of the state collateral pool. The interest on such investments shall become part of the fees of the court clerk and the clerk shall be required to account for interest received, the same as with other fees received. Any funds authorized to be invested may be invested by the clerk in the local government investment pool administered by the state treasurer.

(9) Nothing in this section shall be construed to relieve the clerks of courts from the responsibility of investing funds held under their control, pursuant to court order or under the rules of court. The interest on those investments shall accrue to the benefit of those directed by the court or by agreement of the parties to the litigation.

(10) For investing funds, the clerk shall receive a fee of five percent (5%) of the earnings of such investment.

(11) For preparing a record on appeal from a court of record to an appellate court, the fee shall be three hundred dollars ($300).

(12) Whenever the clerk is required by law or by a judge to send documents by certified or registered mail, the clerk is entitled to recover the clerk's actual costs for mailing the documents.

(j) Earmarked funds for computerization.

Out of all the general filing fees charged by court clerks, two dollars ($2.00) of the amount collected shall be earmarked for computer hardware purchases or replacement, but may be used for other usual and necessary computer related expenses at the discretion of the clerk. Such amount shall be preserved for these purposes and shall not revert to the general fund at the end of a budget year if unexpended.

(k) Costs in extraordinary cases. In any extraordinary cases, the clerk may petition the judge to award reasonable costs, in excess of the amounts provided in this section, to reimburse the clerk for the additional services demanded by the case. In such cases, the clerk may also petition the judge to require an appropriate cost bond. For the purposes of this subsection (k), an extraordinary case is defined as one in which there are ten (10) or more plaintiffs or ten (10) or more defendants.

(l) Charges to the state unchanged. Notwithstanding any provision of this section to the contrary, any fees increased by this section that are assessed against the state or that otherwise represent a cost to the state in criminal cases, child support actions, mental health proceedings, actions under the Tennessee Adult Protection Act. compiled in title 71, chapter 6, part 1, actions with regard to child care licensing, and collection efforts brought by the department of human services, shall be limited to the amounts chargeable prior to January 1, 2006.

(m) Indigent parties. No clerk shall be permitted to collect any fee authorized by this section without permitting any person the opportunity to institute a cause of action by means of a pauper's oath, in accordance with Rule 29 of the Rules of the Tennessee Supreme Court.

(n) (1) Except as provided in subdivision (n)(2), the fees provided for in this section shall not apply to circuit court clerks, criminal court clerks, clerks and masters of chancery courts, clerks of courts of general sessions, county clerks, clerks of juvenile and probate courts, and clerks of law and equity courts in counties with a charter form of government that has a population of not less than three hundred and fifty thousand (350,000) nor more than four hundred and fifty thousand (450,000), according to the 2000 federal census or any subsequent federal census. In those counties, the clerks shall instead charge the fees provided for in § 8-21-409. For the purpose of administering court costs and clerk's fees in counties affected by this subsection (n), any statutory reference to this section shall be deemed to be a reference to § 8-21-409.

(2) The fees provided for in this section shall apply to the criminal court, fourth circuit and the general sessions court-criminal division in any county with a charter form of government that has a population of not less than three hundred and fifty thousand (350,000) nor more than four hundred and fifty thousand (450,000), according to the 2000 federal census or any subsequent federal census.

(o) Fees for electronic filing and retrieval of court documents. (1) In any court where electronic filing, signing, or verification of papers has been authorized by local court rule, and in accordance with Rule 5B of the Tennessee Rules of Civil Procedure, clerks may charge a one-time subscription fee for each registered user of the electronic filing system in an amount not to exceed one hundred twenty dollars ($120). In addition clerks may charge a copy transaction fee not to exceed eight cents ($.08) per page. Such copy transaction fee shall not apply to the first copy of any document requested by a litigant or a litigant's attorney, and shall not exceed a total charge of two dollars and ten cents ($2.10) for any single document. Each of these fees shall be set in an amount necessary to defray the expenses associated with implementation and maintenance of the electronic filing and document retrieval system and shall be included in the local court rule authorizing it. Pursuant to subsection (l), these fees shall not be assessed against the state.

(2) In any court where electronic filing, signing, or verification of papers has been authorized by local court rule, the state and any department or contractor of the state shall not be required to file documents electronically, notwithstanding any local court rule.



§ 8-21-403 - Service fees and costs for handling spousal support, child support and other payments.

(a) Each clerk of a court in this state receiving, handling and disbursing spousal support, child support, and similar moneys under and by order of court is entitled to charge and receive from the obligor the sum of five percent (5%) for any and all payments received during each calendar month for such clerk's services in so receiving, handling and disbursing same in addition to any amounts collected for support. Any support order which does not specifically include payment of the clerk's fee by the obligor is deemed to authorize the clerk to collect the fee from the obligor. The clerk's fee shall be an obligation of the obligor and shall be added to the amount of court-ordered child support, making the total obligation of the obligor the support plus the clerk's fee. The clerk is authorized to accept a partial payment of child support and shall prorate any such partial payment as to support and clerk's fee.

(b) The clerk has the authority to contract with the department of human services, subject to availability of funds, to pay for the costs of collecting child support under Title IV-D of the Social Security Act and the laws of this state pursuant thereto, but any expenditures for which reimbursement is sought under such a contract shall be reduced by the amount of fees collected by the contracting clerk under subsection (a). All records, papers, files, and other documents in the clerk's office pertaining to Title IV-D collections shall be open for inspection and subject to audit by the department of human services, the office of the comptroller of the treasury, or authorized agents of the federal government.



§ 8-21-404 - Allowances where no fee fixed.

The court may make allowances to the clerk or other person acting as trustee, receiver, or commissioner under the appointment of the court, or to the clerk in the clerk's official capacity.



§ 8-21-405 - Auctioneer expense.

If the clerk employs an auctioneer or other person to cry the sale of property, it shall be at the clerk's own expense.



§ 8-21-406 - Fees in consequence of neglect of duty.

No clerk of any court shall be entitled to any fees which become chargeable to the state or county in consequence of any omission or neglect of duty on the part of such clerk.



§ 8-21-407 - Imperfect transcripts on appeal.

Such clerks shall not be entitled to any fees for imperfect or incorrect transcripts made out and transmitted to a superior court, but such fees shall, on motion, be stricken out of the bill of costs, and such clerk, moreover, charged with costs of the certiorari awarded to bring up a more perfect record.



§ 8-21-408 - Fees for computer searches.

In addition to fees allowable pursuant to § 10-7-506, in counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, and in counties having a population of not less than three hundred thirty-five thousand (335,000) nor more than three hundred thirty-six thousand (336,000), according to the 1990 federal census or any subsequent federal census, the clerks of the court as listed in § 8-21-401 may charge a fee not to exceed five dollars ($5.00) for computer searches for any public record having a commercial value.

§ First - of 2 versions of this section

8-21-409. Fees for court clerks in certain counties with a charter form of government. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) Circuit court clerks, criminal court clerks, clerks and masters of chancery courts, clerks of courts of general sessions, clerks of trial justice courts, county clerks, clerks of juvenile and probate courts, and clerks of law and equity courts, in counties with a charter form of government having a population of not less than three hundred and fifty thousand (350,000) nor more than four hundred and fifty thousand (450,000), according to the 2000 federal census or any subsequent federal census, are authorized to demand and receive for their services, where appropriate, the following fees for services indicated:

(1) Issuing process. (A) For issuing summons for each defendant, order of publication, attachment for property or witness, replevin, injunction, refunding bonds in equity cases, any notice required by law, fieri facias, scire facias, venditioni exponas, writ of possession, distringas, capias, writ of error, writ of certiorari, writ of supersedeas, or any other writ, ancillary attachments, distress warrants, and criminal summons, five dollars ($5.00).

(B) For issuing subpoena to bring in paper or record, etc., and for issuing subpoena for each witness, two dollars ($2.00).

(C) For issuing state's warrant with affidavit, four dollars ($4.00).

(D) For issuing forcible entry and detainer warrant, or any other civil warrant in general sessions courts, or trial justice courts, three dollars ($3.00).

(E) For each additional name on any state or civil warrant, one dollar ($1.00).

(F) For summons to answer in city's or county's suit for taxes for each defendant, three dollars ($3.00).

(G) For issuing order to sheriff to summon jurors or commissioners to divide land, three dollars ($3.00).

(H) For preparation and issuance of garnishment to officer, two dollars ($2.00).

(I) For each copy of the above processes when required by law, one dollar and fifty cents ($1.50).

(J) For each recognizance, bond or mittimus, two dollars ($2.00).

(2) Filing instruments. For filing each bond, bill, complaint, motion or other pleading, document, exhibit, or article, affidavit, record or paper, presentment or indictment, criminal warrant pending action from grand jury, two dollars ($2.00).

(3) Taking acknowledgment on legal instruments. (A) For qualifying each surety on a bond or for taking an affidavit, two dollars ($2.00).

(B) For affixing the seal on any legal instrument, two dollars ($2.00).

(C) For taking a deposition, five dollars ($5.00).

(D) For empaneling a jury, two dollars ($2.00).

(E) For examining a party in interrogatories, five dollars ($5.00).

(4) Rule entries. (A) For each order, bond, bill, complaint, motion or other pleading, document, exhibit, or article, affidavit, record or paper, presentment or indictment, criminal warrant, criminal summons, pending action from grand jury and return of process entered upon the rule, trial, or execution docket, two dollars ($2.00).

(B) For making and entering on execution docket each bill of costs, three dollars ($3.00).

(C) For entering each judgment, three dollars ($3.00).

(D) For entering judgment against state or county, where defendant is shown by execution to be insolvent, three dollars ($3.00).

(E) For entering order of appeal to any appellate court, three dollars ($3.00).

(F) For each probate of a witness, one dollar and fifty cents ($1.50).

(G) For furnishing each bill of costs, two dollars ($2.00).

(5) Minute entries and copies of legal instruments. (A) For entering minutes or a transcript of record, or copies of any pleadings, papers, and proceedings in a cause, per one hundred (100) words, four (4) figures to be counted as a word, one dollar ($1.00).

(B) Copy of indictment or presentment for a defendant in jail, copy of indictment in minute book, copy of indictment to warden of penitentiary, two dollars ($2.00).

(C) Certified copy of sentence furnished to warden of penitentiary and certified copies and statements of sentence to workhouse for superintendent of workhouse and for county mayor, three dollars and fifty cents ($3.50).

(D) For transcript of judgment and bill of costs for comptroller or treasurer, two dollars and fifty cents ($2.50).

(E) For every certificate not included in some other service, two dollars ($2.00).

(F) Copy of commitment or acquittal to judicial cost accountant, two dollars and fifty cents ($2.50).

(G) Furnishing appointed attorneys, indigent defendants or petitioners with copies of documents at two dollars ($2.00) for the first page and one dollar ($1.00) for each additional page, not to exceed ten dollars ($10.00).

(6) Commissions. (A) Except as provided in subdivision (a)(6)(B), for receiving and paying over all taxes, fines, forfeitures, fees and amercements, the clerk of the court is entitled to a five percent (5%) commission.

(B) For receiving and paying over all privilege taxes on litigation, the clerk of the court is entitled to a six and seventy-five hundredths percent (6.75%) commission. The total amount of commissions receivable by the clerk of the court during any fiscal year shall not be less than the amount received by such clerk during the fiscal year ending June 30, 2005; provided, that if the statewide amount of litigation tax collected during such fiscal year is less than the amount collected during the fiscal year ending June 30, 2005, then the total amount of commissions receivable by the clerk of the court for that fiscal year shall be reduced by a percentage equal to the percentage reduction in statewide litigation tax collections for that fiscal year.

(C) For selling property under decree of court, and receiving, collecting and paying out the proceeds, a commission not to exceed five percent (5%) on the amount of sales up to six thousand dollars ($6,000), and an additional amount to be fixed within such limits in the discretion of the court.

(D) On confirmation of private sales, and receiving, collecting and paying out the proceeds, a commission of two percent (2%).

(E) Additional compensation allowable by court for accounts and settlements of administration and reports under reference.

(F) For receiving and paying out workers' compensation installment payments, five percent (5%) on the dollar.

(7) Miscellaneous. (A) For drawing deed of conveyance under orders of the court, reciting all proper facts, twenty dollars, ($20.00).

(B) For deciding upon exceptions to answers, for each exception, two dollars ($2.00).

(C) For tax encumbrances report and services connected with the report and services, three dollars ($3.00).

(D) For receiving and recording a bank's sworn statement of capital stock paid up, and its financial condition, for executing trusts, two dollars ($2.00).

(E) For each certificate as to tax bill, required to be made to the county trustee in such case, one dollar ($1.00).

(F) Workers' compensation settlements under § 50-6-240:

(i) For filing proceedings and entering any judgment on the proceedings, minimum twenty dollars ($20.00); and

(ii) For each certified copy of the final judgment, three dollars ($3.00).

(G) For receiving and handling motor vehicle license or submitting abstracts on motor vehicle violations, two dollars ($2.00).

(H) For preparing and mailing correspondence notifying defendants and attorneys of record of the setting of criminal and civil cases on the court docket, two dollars ($2.00).

(I) For proceedings in adoption and legitimation cases, change of name, registration of citizenship cases, plus any litigation tax, if applicable, seventy-five dollars ($75.00).

(J) For proceedings in uncontested divorces, plus any litigation tax and divorce referee fees, if applicable, seventy-five dollars ($75.00).

(K) For proceedings in expunging public records in the criminal, circuit, or general sessions courts, pursuant to § 40-35-313, or where an indictment, presentment or warrant was dismissed as a result of a diversion program, according to §§ 40-15-102--40-15-105, inclusive, forty dollars ($40.00).

(L) (i) In criminal cases in a court of record, the circuit or criminal clerk has the option to charge a flat fee, in lieu of itemizing the fees as set forth in this subsection (a); the clerk's fee in misdemeanor and felony cases shall be, plus any state and local litigation tax applicable, two hundred fifty dollars ($250).

(ii) In criminal cases in general sessions court, the clerk has the option to charge a flat fee in lieu of itemizing the fees as set forth in this subsection (a); the clerk's fee for each conviction in criminal cases in general sessions court shall be forty dollars ($40.00).

(M) In the following cases the clerk may, at the clerk's option, charge a flat fee, instead of itemizing the fees set out in this subsection (a):

(i) The clerk's fee in contempt cases shall be thirty-five dollars ($35.00).

(ii) The clerk's fee for cases involving child support enforcement shall be thirty-five dollars ($35.00).

(iii) The clerk's fee for cases involving default judgments shall be, for each case, seventy-five dollars ($75.00).

(N) The clerk shall notify the office of the comptroller of the treasury and the county mayor of the clerk's election to charge a flat fee in lieu of itemizing fees. The election to charge a flat fee shall apply to all cases set out in subdivision (a)(7)(M). Elections become effective on July 1, after notice, and shall remain effective indefinitely, unless the clerk gives notice to the office of the comptroller of the treasury and the county mayor of a change in the election.

(O) For petitions for visitation of a minor child, including grandparent visitation, seventy-five dollars ($75.00).

(P) For petitions for custody or change of custody of minor child, seventy-five dollars ($75.00).

(Q) For petitions to enter a foreign judgment, seventy-five dollars ($75.00).

(R) For filing and docketing petitions and orders not otherwise provided, seventy-five dollars ($75.00).

(S) For proceedings in claims for abandoned mineral interests cases, pursuant to § 66-5-108, thirty-five dollars ($35.00).

(T) In all cases where a fine is imposed, but is to be paid in installments, the clerk shall charge a fee for services in administering a deferred payment plan in accordance with § 40-24-101, in the amount of five percent (5%) of the total, not to exceed fifteen dollars ($15.00).

(b) The clerks of the various courts of the state administering estates, guardianships, conservatorships and other probate matters are entitled to demand and shall receive for their services the following fees:

(1) For filing petition, entering order, recording bond and issuing original letters of administration in intestacy cases, sixty dollars ($60.00);

(2) For filing petition to probate will and entering order, without issuing letters testamentary, forty-eight dollars ($48.00);

(3) For filing petition to probate will of three (3) pages or less in length, entering order, issuing original letters testamentary when bond is waived, recording will, sixty-six dollars ($66.00);

(4) (A) For filing petition to probate will of more than three (3) pages in length, entering order, issuing original letters testamentary when bond is waived, recording will, sixty-six dollars ($66.00);

(B) Plus for each additional page of will in excess of three (3) pages, one dollar ($1.00);

(5) For filing petition to probate will of three (3) pages or less in length, entering order, issuing original letters testamentary or original letters of administration c.t.a., recording bond, seventy-two dollars ($72.00);

(6) (A) For filing petition to probate will of more than three (3) pages in length, entering order, issuing original letters testamentary or original letters of administration c.t.a., recording bond, seventy-two dollars ($72.00);

(B) Plus for each additional page of will in excess of three (3) pages, one dollar ($1.00);

(7) For forwarding by mail the notice to the commissioner required by § 67-8-406(a), six dollars ($6.00);

(8) For giving notice to creditors of the qualification of a personal representative, as required by § 30-2-306(a), four dollars ($4.00);

(9) For each notice of claim against estate given as required by § 30-2-314, four dollars ($4.00);

(10) For filing petition for letters of guardianship, issuing process and cost bond, entering order, and issuing original certificate of guardianship, not including fee of the sheriff, sixty dollars ($60.00);

(11) For filing petition for removal of disabilities of minority, and entering order, thirty dollars ($30.00);

(12) For filing petition for removal of disabilities of insanity, filing affidavits and entering order, thirty dollars ($30.00);

(13) For filing petition for allowing year's support to spouses and entering all orders and reports, thirty dollars ($30.00);

(14) For filing petition to legitimate person, entering order, issuing certificates to be forwarded to the Tennessee office of vital records, maximum, sixty dollars ($60.00);

(15) For filing petition for change of name, and entering order, maximum, sixty dollars ($60.00);

(16) For filing inventory and recording same in inventory record book, ten dollars ($10.00);

(17) For entering each order not otherwise provided for, twelve dollars, ($12.00);

(18) For filing petition for habeas corpus, filing cost bond, issuing process, and entering order, not including fee of the sheriff, sixty dollars ($60.00);

(19) (A) For filing and recording annual settlement of guardians, conservators, administrators and executors and entering order approving settlement only, thirty dollars ($30.00);

(B) Plus for each additional page in excess of three (3) pages, one dollar ($1.00);

(20) (A) For filing and recording final settlement of guardians, conservators, administrators and executors and entering order approving settlement only, thirty-six dollars ($36.00);

(B) Plus for each additional page in excess of three (3) pages, one dollar ($1.00);

(21) For filing petition under the mental health law, compiled in title 33, issuing notices of hearing, entering returns, and entering judgments after hearing, not including fees of sheriff, fifty dollars ($50.00);

(22) For entering order increasing bonds of guardians, conservators, executors and administrators and recording bond, twenty-two dollars, ($22.00);

(23) For issuing each additional copy of letters of administration, testamentary, guardianships and conservatorships, six dollars ($6.00);

(24) For each certificate issued, except under acts of congress, four dollars ($4.00);

(25) For each certificate issued under acts of congress, six dollars ($6.00);

(26) For issuing supplemental certificate showing letters to be in force, six dollars ($6.00);

(27) For making certified copies of documents, per page, two dollars ($2.00), plus for certificate, two dollars ($2.00);

(28) For making photocopies of documents, per page, one dollar ($1.00);

(29) For filing exceptions to claims against estates, mailing notices and entering orders, forty-two dollars ($42.00);

(30) For filing petition for delayed or corrected birth certificate, and entering order, thirty-six dollars ($36.00);

(31) (A) For filing and docketing claims against decedent's estate, each claim, five dollars ($5.00);

(B) For filing release of each claim, two dollars ($2.00);

(32) For filing and docketing petition and order not otherwise provided for, thirty dollars ($30.00);

(33) For issuing summons, subpoenas, citations, writs and notices, including copies of process when required by law, eleven dollars ($11.00);

(34) (A) For filing small estate affidavits, including certifying to one (1) copy, thirty dollars ($30.00);

(B) Each additional copy, two dollars ($2.00);

(35) For filing petition and cost bond in causes involving sale of real estate, eighteen dollars ($18.00);

(36) For filing each answer in causes described in this subsection (b), seven dollars ($7.00);

(37) For filing each report in causes described in this subsection (b), seven dollars ($7.00);

(38) For issuing summons and return in causes described in this subsection (b), including copy of process, eleven dollars ($11.00);

(39) For entering orders pro confesso in causes described in this subsection (b), seven dollars ($7.00);

(40) For issuing and entering order of publication in causes described in this subsection (b), seven dollars ($7.00);

(41) For filing each amended petition in causes described in this subsection (b), ten dollars ($10.00);

(42) For entering order appointing guardian ad litem in causes described in this subsection (b), twelve dollars ($12.00);

(43) For entering final order in each of the causes described in this subsection (b), twelve dollars ($12.00);

(44) Commissions on funds paid into court on confirmation of private sales or other funds paid into the clerk pursuant to court order, and receiving, collecting and paying out the proceeds, a maximum commission of two percent (2%); and

(45) For selling property under decree of court and receiving, collecting, and paying out the proceeds, a commission not to exceed five percent (5%) on the amount of sales up to six thousand dollars ($6,000), and an additional amount to be fixed within such limits, in the discretion of the court.

(c) Indigent Parties. No clerk shall be permitted to collect any fee authorized by this section without permitting any person the opportunity to institute a cause of action by means of a pauper's oath in accordance with Rule 29 of the Rules of the Tennessee Supreme Court.

(d) In each new case filed, the clerk may, at the clerk's option, charge an additional fee for data entry in the amount of four dollars ($4.00). Notwithstanding any provision of this subsection (d) to the contrary, any fees increased by this subsection (d) that are assessed against the state or that otherwise represent a cost to the state in criminal cases, child support actions, mental health proceedings, actions under the Tennessee Adult Protection Act, compiled in title 71, chapter 6, part 1, actions with regard to child care licensing, and collection efforts brought by the department of human services, shall be limited to the amounts chargeable prior to July 1, 2012.

(e) Fee for entering each continuance, five dollars ($5.00).

(f) Investments. (1) The clerks of the various courts have the authority to invest idle funds held under their control, not otherwise invested. Such investments shall be in banks or savings and loan associations operating under the laws of the state or under the laws of the United States; provided, that such deposits are insured under the federal deposit insurance corporation. Such investments shall not exceed the amounts that are federally insured, unless otherwise fully collateralized under a written collateral agreement, or unless the funds are deposited with an institution that is a member of the state collateral pool. The interest on such investments shall become part of the fees of the court clerk, and the clerk shall be required to account for interest received, the same as with other fees received. Any funds authorized to be invested may be invested by the clerk in the local government investment pool administered by the state treasurer.

(2) Nothing in this section shall be construed to relieve the clerks of courts from the responsibility of investing funds held under their control pursuant to court order or under the rules of court. The interest on those investments shall accrue to the benefit of those directed by the court or by agreement of the parties to the litigation.

(3) For investing funds, the clerk shall receive a fee of five percent (5%) of the earnings of such investment.

(g) (1) In delinquent property tax cases, the clerks of the courts shall receive a fee for basic services, to be specified by order of the courts, against each delinquent upon the filing of the complaint. Additionally, the clerk shall receive for other services the statutory fees allowed the clerks under existing laws.

(2) For annually providing to the county trustee the list of delinquent taxpayers mandated by § 67-5-2403, the clerk shall receive a fee of five dollars ($5.00) for each property listed for each year, which shall be added to all the fees and costs in such suits.

§ Second - of 2 versions of this section

8-21-409. Fees for court clerks in certain counties with a charter form of government. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) Circuit court clerks, criminal court clerks, clerks and masters of chancery courts, clerks of courts of general sessions, clerks of trial justice courts, county clerks, clerks of juvenile and probate courts, and clerks of law and equity courts, in counties with a charter form of government having a population of not less than three hundred and fifty thousand (350,000) nor more than four hundred and fifty thousand (450,000), according to the 2000 federal census or any subsequent federal census, are authorized to demand and receive for their services, where appropriate, the following fees for services indicated:

(1) Issuing process. (A) For issuing summons for each defendant, order of publication, attachment for property or witness, replevin, injunction, refunding bonds in equity cases, any notice required by law, fieri facias, scire facias, venditioni exponas, writ of possession, distringas, capias, writ of error, writ of certiorari, writ of supersedeas, or any other writ, ancillary attachments, distress warrants, and criminal summons, five dollars ($5.00).

(B) For issuing subpoena to bring in paper or record, etc., and for issuing subpoena for each witness, two dollars ($2.00).

(C) For issuing state's warrant with affidavit, four dollars ($4.00).

(D) For issuing forcible entry and detainer warrant, or any other civil warrant in general sessions courts, or trial justice courts, three dollars ($3.00).

(E) For each additional name on any state or civil warrant, one dollar ($1.00).

(F) For summons to answer in city's or county's suit for taxes for each defendant, three dollars ($3.00).

(G) For issuing order to sheriff to summon jurors or commissioners to divide land, three dollars ($3.00).

(H) For preparation and issuance of garnishment to officer, two dollars ($2.00).

(I) For each copy of the above processes when required by law, one dollar and fifty cents ($1.50).

(J) For each recognizance, bond or mittimus, two dollars ($2.00).

(2) Filing instruments. For filing each bond, bill, complaint, motion or other pleading, document, exhibit, or article, affidavit, record or paper, presentment or indictment, criminal warrant pending action from grand jury, two dollars ($2.00).

(3) Taking acknowledgment on legal instruments. (A) For qualifying each surety on a bond or for taking an affidavit, two dollars ($2.00).

(B) For affixing the seal on any legal instrument, two dollars ($2.00).

(C) For taking a deposition, five dollars ($5.00).

(D) For empaneling a jury, two dollars ($2.00).

(E) For examining a party in interrogatories, five dollars ($5.00).

(4) Rule entries. (A) For each order, bond, bill, complaint, motion or other pleading, document, exhibit, or article, affidavit, record or paper, presentment or indictment, criminal warrant, criminal summons, pending action from grand jury and return of process entered upon the rule, trial, or execution docket, two dollars ($2.00).

(B) For making and entering on execution docket each bill of costs, three dollars ($3.00).

(C) For entering each judgment, three dollars ($3.00).

(D) For entering judgment against state or county, where defendant is shown by execution to be insolvent, three dollars ($3.00).

(E) For entering order of appeal to any appellate court, three dollars ($3.00).

(F) For each probate of a witness, one dollar and fifty cents ($1.50).

(G) For furnishing each bill of costs, two dollars ($2.00).

(5) Minute entries and copies of legal instruments. (A) For entering minutes or a transcript of record, or copies of any pleadings, papers, and proceedings in a cause, per one hundred (100) words, four (4) figures to be counted as a word, one dollar ($1.00).

(B) Copy of indictment or presentment for a defendant in jail, copy of indictment in minute book, copy of indictment to warden of penitentiary, two dollars ($2.00).

(C) Certified copy of sentence furnished to warden of penitentiary and certified copies and statements of sentence to workhouse for superintendent of workhouse and for county mayor, three dollars and fifty cents ($3.50).

(D) For transcript of judgment and bill of costs for comptroller or treasurer, two dollars and fifty cents ($2.50).

(E) For every certificate not included in some other service, two dollars ($2.00).

(F) Copy of commitment or acquittal to judicial cost accountant, two dollars and fifty cents ($2.50).

(G) Furnishing appointed attorneys, indigent defendants or petitioners with copies of documents at two dollars ($2.00) for the first page and one dollar ($1.00) for each additional page, not to exceed ten dollars ($10.00).

(6) Commissions. (A) Except as provided in subdivision (a)(6)(B), for receiving and paying over all taxes, fines, forfeitures, fees and amercements, the clerk of the court is entitled to a five percent (5%) commission.

(B) For receiving and paying over all privilege taxes on litigation, the clerk of the court is entitled to a six and seventy-five hundredths percent (6.75%) commission. The total amount of commissions receivable by the clerk of the court during any fiscal year shall not be less than the amount received by such clerk during the fiscal year ending June 30, 2005; provided, that if the statewide amount of litigation tax collected during such fiscal year is less than the amount collected during the fiscal year ending June 30, 2005, then the total amount of commissions receivable by the clerk of the court for that fiscal year shall be reduced by a percentage equal to the percentage reduction in statewide litigation tax collections for that fiscal year.

(C) For selling property under decree of court, and receiving, collecting and paying out the proceeds, a commission not to exceed five percent (5%) on the amount of sales up to six thousand dollars ($6,000), and an additional amount to be fixed within such limits in the discretion of the court.

(D) On confirmation of private sales, and receiving, collecting and paying out the proceeds, a commission of two percent (2%).

(E) Additional compensation allowable by court for accounts and settlements of administration and reports under reference.

(F) For receiving and paying out workers' compensation installment payments, five percent (5%) on the dollar.

(7) Miscellaneous. (A) For drawing deed of conveyance under orders of the court, reciting all proper facts, twenty dollars, ($20.00).

(B) For deciding upon exceptions to answers, for each exception, two dollars ($2.00).

(C) For tax encumbrances report and services connected with the report and services, three dollars ($3.00).

(D) For receiving and recording a bank's sworn statement of capital stock paid up, and its financial condition, for executing trusts, two dollars ($2.00).

(E) For each certificate as to tax bill, required to be made to the county trustee in such case, one dollar ($1.00).

(F) Workers' compensation settlements under § 50-6-240:

(i) For filing proceedings and entering any judgment on the proceedings, minimum twenty dollars ($20.00); and

(ii) For each certified copy of the final judgment, three dollars ($3.00).

(G) For receiving and handling motor vehicle license or submitting abstracts on motor vehicle violations, two dollars ($2.00).

(H) For preparing and mailing correspondence notifying defendants and attorneys of record of the setting of criminal and civil cases on the court docket, two dollars ($2.00).

(I) For proceedings in adoption and legitimation cases, change of name, registration of citizenship cases, plus any litigation tax, if applicable, seventy-five dollars ($75.00).

(J) For proceedings in uncontested divorces, plus any litigation tax and divorce referee fees, if applicable, seventy-five dollars ($75.00).

(K) For proceedings in expunging public records in the criminal, circuit, or general sessions courts, pursuant to § 40-35-313, or where an indictment, presentment or warrant was dismissed as a result of a diversion program, according to §§ 40-15-102--40-15-105, inclusive, forty dollars ($40.00).

(L) (i) In criminal cases in a court of record, the circuit or criminal clerk has the option to charge a flat fee, in lieu of itemizing the fees as set forth in this subsection (a); the clerk's fee in misdemeanor and felony cases shall be, plus any state and local litigation tax applicable, two hundred fifty dollars ($250).

(ii) In criminal cases in general sessions court, the clerk has the option to charge a flat fee in lieu of itemizing the fees as set forth in this subsection (a); the clerk's fee for each conviction in criminal cases in general sessions court shall be forty dollars ($40.00).

(M) In the following cases the clerk may, at the clerk's option, charge a flat fee, instead of itemizing the fees set out in this subsection (a):

(i) The clerk's fee in contempt cases shall be thirty-five dollars ($35.00).

(ii) The clerk's fee for cases involving child support enforcement shall be thirty-five dollars ($35.00).

(iii) The clerk's fee for cases involving default judgments shall be, for each case, seventy-five dollars ($75.00).

(N) The clerk shall notify the office of the comptroller of the treasury and the county mayor of the clerk's election to charge a flat fee in lieu of itemizing fees. The election to charge a flat fee shall apply to all cases set out in subdivision (a)(7)(M). Elections become effective on July 1, after notice, and shall remain effective indefinitely, unless the clerk gives notice to the office of the comptroller of the treasury and the county mayor of a change in the election.

(O) For petitions for visitation of a minor child, including grandparent visitation, seventy-five dollars ($75.00).

(P) For petitions for custody or change of custody of minor child, seventy-five dollars ($75.00).

(Q) For petitions to enter a foreign judgment, seventy-five dollars ($75.00).

(R) For filing and docketing petitions and orders not otherwise provided, seventy-five dollars ($75.00).

(S) For proceedings in claims for abandoned mineral interests cases, pursuant to § 66-5-108, thirty-five dollars ($35.00).

(T) In all cases where a fine is imposed, but is to be paid in installments, the clerk shall charge a fee for services in administering a deferred payment plan in accordance with § 40-24-101, in the amount of five percent (5%) of the total, not to exceed fifteen dollars ($15.00).

(b) The clerks of the various courts of the state administering estates, guardianships, conservatorships and other probate matters are entitled to demand and shall receive for their services the following fees:

(1) For filing petition, entering order, recording bond and issuing original letters of administration in intestacy cases, sixty dollars ($60.00);

(2) For filing petition to probate will and entering order, without issuing letters testamentary, forty-eight dollars ($48.00);

(3) For filing petition to probate will of three (3) pages or less in length, entering order, issuing original letters testamentary when bond is waived, recording will, sixty-six dollars ($66.00);

(4) (A) For filing petition to probate will of more than three (3) pages in length, entering order, issuing original letters testamentary when bond is waived, recording will, sixty-six dollars ($66.00);

(B) Plus for each additional page of will in excess of three (3) pages, one dollar ($1.00);

(5) For filing petition to probate will of three (3) pages or less in length, entering order, issuing original letters testamentary or original letters of administration c.t.a., recording bond, seventy-two dollars ($72.00);

(6) (A) For filing petition to probate will of more than three (3) pages in length, entering order, issuing original letters testamentary or original letters of administration c.t.a., recording bond, seventy-two dollars ($72.00);

(B) Plus for each additional page of will in excess of three (3) pages, one dollar ($1.00);

(7) For forwarding by mail the notice to the commissioner required by § 67-8-406(a), six dollars ($6.00);

(8) For giving notice to creditors of the qualification of a personal representative, as required by § 30-2-306(a), four dollars ($4.00);

(9) For each notice of claim against estate given as required by § 30-2-314, four dollars ($4.00);

(10) For filing petition for letters of guardianship, issuing process and cost bond, entering order, and issuing original certificate of guardianship, not including fee of the sheriff, sixty dollars ($60.00);

(11) For filing petition for removal of disabilities of minority, and entering order, thirty dollars ($30.00);

(12) For filing petition for removal of disabilities of insanity, filing affidavits and entering order, thirty dollars ($30.00);

(13) For filing petition for allowing year's support to spouses and entering all orders and reports, thirty dollars ($30.00);

(14) For filing petition to legitimate person, entering order, issuing certificates to be forwarded to the Tennessee office of vital records, maximum, sixty dollars ($60.00);

(15) For filing petition for change of name, and entering order, maximum, sixty dollars ($60.00);

(16) For filing inventory and recording same in inventory record book, ten dollars ($10.00);

(17) For entering each order not otherwise provided for, twelve dollars, ($12.00);

(18) For filing petition for habeas corpus, filing cost bond, issuing process, and entering order, not including fee of the sheriff, sixty dollars ($60.00);

(19) (A) For filing and recording annual settlement of guardians, conservators, administrators and executors and entering order approving settlement only, thirty dollars ($30.00);

(B) Plus for each additional page in excess of three (3) pages, one dollar ($1.00);

(20) (A) For filing and recording final settlement of guardians, conservators, administrators and executors and entering order approving settlement only, thirty-six dollars ($36.00);

(B) Plus for each additional page in excess of three (3) pages, one dollar ($1.00);

(21) For filing petition under the mental health law, compiled in title 33, issuing notices of hearing, entering returns, and entering judgments after hearing, not including fees of sheriff, fifty dollars ($50.00);

(22) For entering order increasing bonds of guardians, conservators, executors and administrators and recording bond, twenty-two dollars, ($22.00);

(23) For issuing each additional copy of letters of administration, testamentary, guardianships and conservatorships, six dollars ($6.00);

(24) For each certificate issued, except under acts of congress, four dollars ($4.00);

(25) For each certificate issued under acts of congress, six dollars ($6.00);

(26) For issuing supplemental certificate showing letters to be in force, six dollars ($6.00);

(27) For making certified copies of documents, per page, two dollars ($2.00), plus for certificate, two dollars ($2.00);

(28) For making photocopies of documents, per page, one dollar ($1.00);

(29) For filing exceptions to claims against estates, mailing notices and entering orders, forty-two dollars ($42.00);

(30) For filing petition for delayed or corrected birth certificate, and entering order, thirty-six dollars ($36.00);

(31) (A) For filing and docketing claims against decedent's estate, each claim, five dollars ($5.00);

(B) For filing release of each claim, two dollars ($2.00);

(32) For filing and docketing petition and order not otherwise provided for, thirty dollars ($30.00);

(33) For issuing summons, subpoenas, citations, writs and notices, including copies of process when required by law, eleven dollars ($11.00);

(34) (A) For filing small estate affidavits, including certifying to one (1) copy, thirty dollars ($30.00);

(B) Each additional copy, two dollars ($2.00);

(35) For filing petition and cost bond in causes involving sale of real estate, eighteen dollars ($18.00);

(36) For filing each answer in causes described in this subsection (b), seven dollars ($7.00);

(37) For filing each report in causes described in this subsection (b), seven dollars ($7.00);

(38) For issuing summons and return in causes described in this subsection (b), including copy of process, eleven dollars ($11.00);

(39) For entering orders pro confesso in causes described in this subsection (b), seven dollars ($7.00);

(40) For issuing and entering order of publication in causes described in this subsection (b), seven dollars ($7.00);

(41) For filing each amended petition in causes described in this subsection (b), ten dollars ($10.00);

(42) For entering order appointing guardian ad litem in causes described in this subsection (b), twelve dollars ($12.00);

(43) For entering final order in each of the causes described in this subsection (b), twelve dollars ($12.00);

(44) Commissions on funds paid into court on confirmation of private sales or other funds paid into the clerk pursuant to court order, and receiving, collecting and paying out the proceeds, a maximum commission of two percent (2%); and

(45) For selling property under decree of court and receiving, collecting, and paying out the proceeds, a commission not to exceed five percent (5%) on the amount of sales up to six thousand dollars ($6,000), and an additional amount to be fixed within such limits, in the discretion of the court.

(c) Indigent Parties. No clerk shall be permitted to collect any fee authorized by this section without permitting any person the opportunity to institute a cause of action by means of a pauper's oath in accordance with Rule 29 of the Rules of the Tennessee Supreme Court.

(d) In each new case filed, the clerk may, at the clerk's option, charge an additional fee for data entry, such fee shall be two dollars ($2.00).

(e) Fee for entering each continuance, five dollars ($5.00).

(f) Investments. (1) The clerks of the various courts have the authority to invest idle funds held under their control, not otherwise invested. Such investments shall be in banks or savings and loan associations operating under the laws of the state or under the laws of the United States; provided, that such deposits are insured under the federal deposit insurance corporation. Such investments shall not exceed the amounts that are federally insured, unless otherwise fully collateralized under a written collateral agreement, or unless the funds are deposited with an institution that is a member of the state collateral pool. The interest on such investments shall become part of the fees of the court clerk, and the clerk shall be required to account for interest received, the same as with other fees received. Any funds authorized to be invested may be invested by the clerk in the local government investment pool administered by the state treasurer.

(2) Nothing in this section shall be construed to relieve the clerks of courts from the responsibility of investing funds held under their control pursuant to court order or under the rules of court. The interest on those investments shall accrue to the benefit of those directed by the court or by agreement of the parties to the litigation.

(3) For investing funds, the clerk shall receive a fee of five percent (5%) of the earnings of such investment.

(g) (1) In delinquent property tax cases, the clerks of the courts shall receive a fee for basic services, to be specified by order of the courts, against each delinquent upon the filing of the complaint. Additionally, the clerk shall receive for other services the statutory fees allowed the clerks under existing laws.

(2) For annually providing to the county trustee the list of delinquent taxpayers mandated by § 67-5-2403, the clerk shall receive a fee of five dollars ($5.00) for each property listed for each year, which shall be added to all the fees and costs in such suits.






Part 5 - Appellate Court Clerks

§ 8-21-501 - Supreme court clerks and deputy clerks.

(a) The clerk of the supreme court and any deputy clerks of the supreme court shall demand and receive fees hereinafter enumerated in all causes in which such services, as herein designated, are rendered, and no other fees shall be demanded or received by such clerk for such services. Such services and fees are as follows:

(1) Affixing seal ..................... $ 2.00

(2) Appellate record check in/check out ..................... 3.00

(3) Calculating appellate court costs ..................... 4.00

(4) Certification of document with seal ..................... 12.00

(5) Continuing date of oral argument ..................... 4.00

(6) Copies of all documents ..................... 1.00 ......................per page

(7) Cost bill invoice ..................... 10.00 ......................each

(8) Docketing case ..................... 2.00

(9) Entering appellate court costs in execution books ..................... 6.00

(10) Entering information in database ..................... 1.00

(11) Filing abridged appellate record ..................... 6.00 ......................per volume

(12) Filing affidavit ..................... 2.00 ......................per copy

(13) Filing appendix ..................... 4.00 ......................per copy

(14) Filing (briefs/applications/answers/petitions/responses) (to) petitions ..................... 4.00 .....................per copy

(15) Filing deposition ..................... 4.00 ......................each

(16) Filing exhibits ..................... 4.00 ......................each

(17) Filing judgment or judgment order ..................... 8.00

(18) Filing motion with accompanying affidavit, memorandum of law and/or proposed order ..................... 5.00 ......................each copy

(19) Filing opinion ..................... 4.00

(20) Filing order ..................... 6.00

(21) Filing response to court order ..................... 4.00 ......................each copy

(22) Filing response to motion with accompanying affidavit, memorandum of law and/or proposed order ..................... 5.00 ......................each copy

(23) Filing supplemental deposition ..................... 4.00 ......................each

(24) Filing supplemental exhibits ..................... 4.00 ......................each

(25) Filing supplemental transcript of evidence ..................... 6.00 ......................per volume

(26) Filing supplemental technical record ..................... 6.00 ......................each

(27) Filing technical record ..................... 6.00 ......................per volume

(28) Filing transcript of evidence ..................... 6.00 ......................per volume

(29) Issuing capias ..................... 12.00

(30) Issuing fi. fa. ..................... 12.00

(31) Issuing writ of execution ..................... 12.00

(32) Judgment over ..................... 6.00

(33) Mandate/recalling mandate ..................... 12.00

(34) Motion and response to motion for full court review ..................... 4.00 ......................each copy

(35) Notices ..................... 6.00 ......................each provided, however, that fees in this subdivision (a)(35) that are assessed to the state in criminal appeals shall be limited to the amounts chargeable prior to July 1, 2007 ($4.00)

(36) Preparing record for state archives ..................... 3.00

(37) Processing payment ..................... 12.00

(38) Processing sheriff's return ..................... 4.00

(39) Qualifying each surety ..................... 2.00

(40) Receiving notice of appeal ..................... 4.00

(41) Receiving or filing appeal bond ..................... 4.00

(42) Receiving or filing appearance bond ..................... 4.00

(43) Retaxing costs ..................... 4.00

(44) Supplemental authority and response to supplemental authority ..................... 4.00 ......................each copy

(45) Verified bill of costs ..................... 4.00

(46) Other filings ..................... 4.00

(b) All fees collected pursuant to this section shall be deposited in the state treasury and designated for the operation of the state court system.






Part 6 - Clerks and Masters in Chancery

§ 8-21-601 - Clerks and masters in chancery.

The clerks and masters of the chancery court are allowed to demand and receive for services the fees attached to such services as provided in part 4 of this chapter. This section likewise applies to part 7 of this chapter.



§ 8-21-602 - Division of fees pending collection or disbursement.

In all chancery cases, where outgoing clerks and masters have sold property under decree of court and have not collected the funds arising from the sale, or the sale has been made and the funds collected but not disbursed, and the duty shall devolve upon the incoming clerks and masters of collecting and disbursing the funds, or of disbursing the funds collected by the outgoing clerks and masters and not disbursed, it shall be the duty of the chancellor to make an equitable division of the commissions.






Part 7 - County Clerks

§ 8-21-701 - County clerks -- Specific fees authorized.

In addition to any other fees for services established by law, county clerks are entitled to demand and receive for the following services the fees attached:

(1) For issuance of marriage license ......................$10.00

(2) (A) For collecting and recording amounts from the business tax, per return ......................7.00

(B) Of the amount collected, two dollars ($2.00) shall be earmarked for computer hardware purchases or replacement, but may be used for other usual and necessary computer related expenses at the discretion of the county clerk. The amount shall be preserved for these purposes and shall not revert to the general fund at the end of a budget year if unexpended;

(3) For transfer of business license from one location to another ......................5.00

(4) For certifying a notary public's election to the secretary of state pursuant to § 8-16-106 ......................7.00

(5) For receiving and forwarding notice of notary public name change or change of address pursuant to § 8-16-109 ......................5.00

(6) For taking and recording official bonds and revenue bonds ......................2.00

(7) For receiving and paying over state and county revenue, on the amount collected and paid over ......................5%

(8) For ex officio services, the legislative body may make an allowance not exceeding ......................50.00

(9) For attending to prosecution for penalties under provisions of the inspection laws, on sums collected and paid into the state treasury ......................10%

(10) For services in the recovery of penalties prescribed against breach of revenue laws in relation to licenses ......................double fees.

(11) For certifying a copy of a document or taking an acknowledgment or affixing seal ......................5.00

(12) For making copies, per page .......................50

(13) (A) For handling refunds of amounts overpaid ......................up to 2.00

(B) A county clerk shall adopt a policy establishing a procedure to be followed if the county clerk receives payments of taxes or fees in excess of the required amount, and that policy shall include one or more of the following:

(i) Contacting the person or entity tendering the payment for specific instructions regarding the excess amount;

(ii) Allowing the county clerk's office to retain reasonable overage amounts as fees of the office; or

(iii) Providing a refund of the excess moneys, less a reasonable amount of the excess payment retained as fees of the office;

(14) For issuance of permits and licenses for which fees are not otherwise provided ......................5.00

(15) For filing documents for which fee is not otherwise provided ......................5.00

(16) For county clerks performing services as clerk of a court, the fees prescribed in part 4 of this chapter.



§ 8-21-702 - Settlement of minor's estate.

Whenever the distributive share of any minor does not exceed two hundred dollars ($200), the county clerk shall not be entitled to more than one dollar ($1.00) for any one (1) settlement the clerk may make with the guardian of such minor.



§ 8-21-703 - Fees in pension cases.

The county clerks shall not be entitled to any fees for certificates and seals in the application for pension and pensioners' money, or upon powers of attorney for that purpose, and judges of the court of general sessions shall not be entitled to fees in such cases, and the taking or receiving of fees in any such cases, by either of such officers, shall be a Class A misdemeanor.






Part 8 - Special Commissioners

§ 8-21-801 - Special commissioners.

Special commissioners, appointed by court to sell property, take accounts, examinations, depositions, or perform other services, are entitled to demand and receive the same fees and compensation allowed other officers for similar services; provided, however, that no special commissioner shall be permitted to receive a commission in excess of that specified pursuant to § 8-21-401(i)(7) for selling real or personal property under decree of court, and receiving, collecting, and paying out the proceeds.



§ 8-21-802 - Commissioners' partition of land.

(a) Commissioners to make partition of land, and for other similar services, when no compensation is fixed by law, are entitled to demand and receive:

(1) For each day's actual service in partitioning land and in performing other services ..................... $1.00

(2) For every mile of necessary travel ..................... .05

(b) It is lawful for all courts appointing commissioners to make partition of land and for other similar services to allow, in addition to the above fees, such additional compensation as the services of such commissioners may be reasonably worth.



§ 8-21-803 - Commissioners to settle accounts.

Commissioners appointed by the county legislative body to settle the accounts of officers are entitled to receive from the county treasury the compensation provided in § 5-8-604.






Part 9 - Sheriffs and Constables

§ 8-21-901 - Sheriffs and constables -- Specific fees authorized.

(a) Notwithstanding any other provision of law to the contrary, the sheriff or constable is entitled to demand and receive the respective fees for the following services where services are actually rendered:

(1) Service of Process. (A) For serving any process except as otherwise provided in this section or other applicable law, whether issued by a clerk for a general sessions, criminal, circuit, chancery or any other court, the sheriff or constable shall be entitled to the following fees, based on the manner in which process is served, for each item of process that must be served separately per person served:

(i) For service in person: ..................... $26.00

(ii) For service by mail: ..................... 10.00

(iii) For service by acceptance or consent or any other authorized method: ..................... 10.00

(B) For summoning jurors in any proceeding: ..................... 5.00

(C) For serving or delivering any other process or notice not related to a judicial proceeding and issued by an entity other than a court: ..................... 10.00

(D) For returning any service of process where the sheriff or constable attempts service but is unsuccessful, the sheriff or constable shall only be entitled to: ..................... 9.00.

(2) Collection of money; returning, transporting, storing or establishing possession of property. (A) For a levy of an execution on property or levy of an attachment or other process to seize property for the purpose of securing satisfaction of a judgment yet to be rendered or for executing a writ of replevin or writ of possession: ..................... $40.00

(B) (i) For collecting money to satisfy a judgment, whether by execution, fieri facias, garnishment or other process, in civil cases each time collection is attempted: ..................... 20.00

(ii) For purposes of the payment of fees for garnishments as provided in this subdivision (a)(2)(B), all garnishments shall be deemed to be original garnishments and the sheriff or other person authorized by law to serve garnishments shall be entitled to the fee provided for in this subdivision (a)(2)(B) for each such garnishment served.

(C) Whenever the sheriff or constable provides for the storage or maintenance of property including, but not limited to, vehicles, livestock and farm and construction equipment, that has been levied on by execution, attachment or other process, the sheriff or constable is entitled to demand and receive a reasonable per day fee for such services. The sheriff or constable is also entitled to demand and receive reimbursement for costs of transportation of such personal property to a suitable location for storage and maintenance when such action is necessary to secure such property. Any such fees for transportation, maintenance and/or storage shall be approved by the court issuing the execution, attachment or other process.

(3) Arrest and transportation of prisoners, bail bond. (A) For executing every capias, criminal warrant, summons or other leading process, making arrests in criminal cases and carrying to jail, prison or other place of incarceration and guarding defendant arrested by warrant involving taking custody of a defendant: ..................... $40.00

(B) For citation in lieu of arrest or criminal warrant not involving physical custody of a defendant: ..................... 25.00

(C) For every bail bond to be paid as cost at the time there is a disposition of the case:......................$10.00

(D) If a sheriff or constable is required to act as a guard to escort prisoners, such sheriff shall be entitled to a per mile fee equal to the mileage allowance granted federal employees. Such fee shall be separate for each prisoner and computed on the distance actually traveled with the prisoner and shall be for no more than two (2) guards. Such fee shall only apply when the sheriff or constable is required to transport a prisoner from county to county or from state to state. Similarly, the sheriff shall be entitled to the same mileage allowance when required to transport a prisoner to a hospital or other mental health facility in another county or state for a judicially ordered evaluation.

(E) When two (2) or more criminal warrants are executed at the same time against the same individual, there shall be but one (1) arrest fee allowed when the fee is chargeable to the county and/or the state.

(4) Security Services. (A) (i) For attending on grand jury, or waiting in court: ..................... per day $75.00

(ii) Notwithstanding subdivision (a)(4)(A)(i), in any county having a population of not less than eighty-eight thousand eight hundred (88,800) nor more than eighty-eight thousand nine hundred (88,900), according to the 2000 federal census or any subsequent federal census, the sheriff, constable, bailiff or other court officer, as applicable, shall be entitled to receive one hundred dollars ($100) per day for attending on grand jury or waiting in court. Such daily per diem allowance shall be a minimum daily per diem and may be increased no more than once annually by resolution of the county legislative body of any county to which this subdivision (a)(4)(A)(ii) applies.

(B) For waiting with a sequestered jury: ..................... per day $100

(5) Data processing services. (A) For data processing services: ..................... $2.00

(B) The revenue from the two-dollar data processing fee levied by subdivision (a)(5)(A), shall be allocated by the sheriff's county for computerization, information systems and electronic records management costs of the sheriff's office. Such funds shall remain earmarked within the general fund and shall be reserved for the purposes authorized in this subdivision (a)(5)(B) at the end of each fiscal year.

(b) Notwithstanding other provisions of this section to the contrary, any fee or mileage allowance permitted under this section, which is assessed against the state or which otherwise represents a cost to the state, shall be limited in amount to the fees allowable immediately prior to May 28, 1977.

(c) The court in its discretion may award recovery of fees for process served by any private process server as part of any judgment rendered in a case but such fees awarded against a party shall not exceed the like fees as authorized by this section for services provided by sheriffs or constables.



§ 8-21-902 - Fees on collection of costs.

The sheriffs and other collecting officers of this state shall be allowed the same fees for collecting and paying over costs as they are allowed by law for the collection of other moneys. They shall not be allowed to charge or receive commissions on costs in their favor.



§ 8-21-903 - Judgments paid after execution issued.

The plaintiff in all judgments shall be liable to any sheriff or constable for the commission on the amount so received, if the plaintiff or the plaintiff's agent or attorney receives any or all of the judgment after an execution has been issued on the judgment and given into the officer's hands for collection.






Part 10 - Registers

§ 8-21-1001 - Registers.

(a) As used in this section:

(1) "Document" means the entire writing offered for registration in the office of the register, which may contain one (1) or more instruments as defined herein; and

(2) "Instrument" means a legal writing that gives formal expression to or evidence of a complete legal act or agreement requiring a separate index entry. For example, a document that contains a deed and a release of a deed of trust contains two (2) instruments, and a document that contains three (3) assignments contains three (3) instruments.

(b) The registers of this state are entitled to demand and receive for their services in registering documents the following fees, and none other:

(1) For military discharge ..................... No Charge

(2) For each plat, map or survey ..................... $15.00

(3) For each document that may be registered, other than documents filed pursuant to the Uniform Commercial Code, compiled in title 47, chapters 1-9, and other than a military discharge, plat, map or survey, page size not to exceed 8 1/2'' x 14'' ..................... 10.00

(4) For each instrument in a document in excess of one (1) instrument ..................... 5.00

(5) For each page in a document in excess of two (2) pages, not to exceed 8 1/2'' x 14'' ..................... 5.00

(6) For a certified copy of a plat, map or survey ..................... 5.00

(7) For a certified copy of a document other than a plat, map or survey, page size not to exceed 8 1/2'' x 14'', per page ..................... 1.00

(c) Except for instruments filed under the Uniform Commercial Code, compiled in title 47, chapters 1-9, the register of each county is entitled to demand and receive for such register's services a fee of two dollars ($2.00) for each instrument recorded or filed in such register's office.

(d) The fees collected pursuant to subsection (c) and the fees collected by the register as a result of the increase in fees for the filing or recording of Uniform Commercial Code documents from ten dollars ($10.00) to twelve dollars ($12.00) for each such fee charged pursuant to title 47, chapter 9, part 5, shall be allocated by such register's county for the purchase of computer equipment and software, upgrades to computer equipment and software, and supplies, maintenance and services relating to computer equipment and software, for use in the register's office; provided, that the expenditure of these additional fees shall not be earmarked in any county that on July 1, 1998, was authorized under prior law to charge an additional recording fee of one dollar ($1.00) or two dollars ($2.00) for each document filed or recorded in the register's office that was not earmarked for a particular purpose.

(e) All private act provisions authorizing registration or recording fees to be charged by the county register in amounts additional to those authorized by general law are superseded.

(f) The county register shall not be entitled to demand and receive any fees for notices of liens for overdue child or spousal support or releases of same entered into a computer system with a terminal in the county register's office by the department of human services pursuant to § 36-5-901(b)(3).

(g) (1) In addition to any other fee permitted in this section or by law, the register of any county having a population of not less than thirty-three thousand ten (33,010) nor more than thirty-three thousand five hundred (33,500), according to the 1990 federal census or any subsequent federal census, may demand and receive for such register's services a fee of two dollars ($2.00) for data processing for each document recorded in such register's office. Such fees shall be allocated by the county for the purchase of computer equipment, upgrades, imaging systems, supplies, and maintenance used in the operation of the register's office.

(2) This subsection (g) shall have no effect unless it is approved by a two-thirds (2/3) vote of the legislative body of any county to which it may apply.

(h) (1) In any county having a population of not less than seventy-one thousand three hundred (71,300) nor more than seventy-one thousand four hundred (71,400), or in any county having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census, the register shall waive and exempt all recording fees for official government documents filed on behalf of the county by county public officials in the course of their official duties.

(2) Subdivision (h)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the legislative body of any county to which it may apply.

(i) (1) Notwithstanding any provision of this section or other law to the contrary, any revenue collected from data processing fees above an amount necessary to purchase computer equipment and software, upgrades to computer equipment and software, and supplies, maintenance and services relating to computer equipment and software by a register in any county having a population of: Click here to view image.

according to the 2000 federal census or any subsequent federal census, may be utilized for other purposes directly related to the official function of such office.

(2) Prior to any purchase relating to the official function of the register from revenue collected above an amount necessary for purchasing, upgrading, supplying and maintaining computer equipment and software by the register's office as provided in subdivision (i)(1), the register shall obtain the approval of the county legislative body for such purchase.

(3) The provisions of this subsection (i) shall only be effective in any county to which this subsection (i) applies upon the adoption of a resolution by a two-thirds (2/3) vote of the county legislative body of such county.

(j) (1) In addition to any other fee permitted in this section or by law, the register of any county may demand and receive for such register's services a two-dollar electronic filing (efile) submission fee for each electronically filed document which is recorded over the Internet through such register's county electronic filing portal.

(2) The register shall waive and exempt all electronic filing submission fees authorized pursuant to subdivision (j)(1) for official government documents filed by local, state, or federal government entities of the United States in the course of their official government business.

(3) The provisions of this subsection (j) shall only be effective in any county to which this subsection (j) applies upon the adoption of a resolution by a two-thirds (2/3) vote of the county legislative body of such county.






Part 11 - Surveyors

§ 8-21-1101 - Surveyors -- Specific fees authorized.

Surveyors are entitled to demand and receive the following compensation and fees for services:

(1) For each search, to be paid by applicant ..................... $ .10

(2) For each search and copy required ..................... .25

(3) For recording a plat and certificate in a well-bound book, furnished by the surveyor ..................... .50

(4) For services per day, computed from the time of leaving home, and including the actual time necessary for calculating the area of such surveys ..................... 15.00

(5) For all services ordered by a court, at the above rates, to be taxed in the bill of cost.

(6) For summoning and qualifying jury to try dispute in processioning case ..................... 1.50

(7) For services in processioning land the same as those for similar work in other cases.






Part 12 - Notaries Public

§ 8-21-1201 - Fees for services -- When recordation required -- Notaries employed by financial institutions.

(a) A notary public or the notary's employer is entitled to demand and receive reasonable fees and compensation for the notary's services.

(b) If the notary or the notary's employer demands and receives a fee, the notary shall keep a record, either in an appropriate electronic form or in a well-bound book, of each of the notary's acts, attestations, protestations, and other instruments of publication.

(c) (1) If the notary or the notary's employer does not demand or receive a fee for the notary's services, no recordation of the notary's acts, attestations, protestations, and other instruments of publication is required.

(2) If the notary or the notary's employer demands and receives a fee for one (1) or more services but does not separately charge a fee for the notary services, then no recordation of the notary's acts, attestations, protestations, and other instruments of publication is required.

(d) (1) If the notary is an employee of a financial institution subject to the Financial Records Privacy Act, compiled in title 45, chapter 10, and the notary or employer of the notary charges a fee, and the services performed by the notary are part of the notary's duties and within the scope of the notary's employment, then access to the record shall be governed by the Financial Records Privacy Act, or the federal Right to Financial Privacy Act of 1978 (12 U.S.C. § 3401 et seq.), whichever is applicable.

(2) If the notary is an employee of a financial institution subject to the Financial Records Privacy Act, and the notary does not charge a fee for the services, then the records kept by the notary, if any, shall be considered records of the notary unless the financial institution adopts a written policy stating that such records are a record of the financial institution. In such case, access to the records shall be governed by the Financial Records Privacy Act or the federal Right to Financial Privacy Act of 1978, whichever is applicable.






Part 13 - Legal Notices

§ 8-21-1301 - Legal notices.

Where a publication of a legal notice of any kind is allowed or required by law, a newspaper publishing such notice shall charge and receive not more than its regular classified advertising rate.









Chapter 22 - Accounting for Fees

Part 1 - General Provisions

§ 8-22-101 - Clerks and county officers made salaried officers.

The clerks and masters of the chancery courts, the county clerks and clerks of the probate, criminal, circuit and special courts, county trustees, registers of deeds, general sessions court clerks, juvenile court clerks, and sheriffs shall be deprived of all their fees, commissions, emoluments and perquisites that shall accrue, or be received by virtue of their respective offices, except payment for special services as trustee or receiver and payment for special services as special commissioner; and they shall be compensated for their services by salaries in the manner provided in chapter 24 of this title, which salaries shall be in lieu of all other compensation.



§ 8-22-102 - Bond to pay over fees.

In the official bonds executed by the officers enumerated in § 8-22-101, there shall be included a condition that the officer shall collect and duly so account to the county trustee for the fees, commissions, emoluments, perquisites, and compensation that such officer shall receive or by due diligence ought to have received by virtue of the office, to which the county is entitled by chapters 21 and 22 of this title.



§ 8-22-103 - Excess fees are property of county.

All the excess fees, commissions, emoluments and perquisites, no matter whether such sums arise from fees, commissions, emoluments or perquisites by order or by direction of court, that are or may be directly or indirectly collected by virtue of their offices by the clerks of the circuit, criminal and special courts, and by the clerks and masters of the chancery courts, county clerks and clerks of the probate courts, county trustees, registers of deeds, clerks of the general sessions courts, juvenile court clerks, and sheriffs, except compensation for special services as trustee or receiver, and except, also, payment for special services as special commissioner, shall be paid to the county trustee as a part of the county revenue, and the same when accrued are declared to be the property of the respective counties wherein the same are collectible, except as herein provided.



§ 8-22-104 - Accounting for and payment of fees.

(a) (1) Except as otherwise provided in §§ 8-24-103, 8-24-108 and subsection (b), each of the officers enumerated in § 8-22-101 shall keep a complete account of every fee of every nature, commission or charge collected by such officer, except compensation for special services as trustee or receiver, and shall file an itemized statement thereof monthly, under oath, with the county mayor, who shall preserve the same as a part of the records of the county mayor's office.

(2) Each officer shall also remit to the office of the county trustee, quarterly in January, April, July and October, all of the fees, commissions and charges collected by such officer in the preceding quarter and due the county in excess of such officer's salary, together with the salaries of deputies and assistants and the expenses of the office as provided by law. Each official is authorized to retain fees, commissions and charges in an amount equal to three (3) times the officer's monthly statutory salary and the monthly salaries of the officer's duly authorized deputies and assistants. The quarterly payments are to be made to the trustee by the tenth of the month as set out above.

(3) The legislative body in any county may make the necessary appropriation and pay to any officer of its county as enumerated in § 8-22-101, to whom this section is applicable, the salary as fixed by § 8-24-102 and the authorized expenses fixed by law for the operation of the office including the salary of all deputies, which shall be the sole manner of compensation for those deputies as authorized pursuant to chapter 20 of this title, direct from the county trustee in twelve (12) equal monthly installments irrespective of the fees earned by such officers. In such an event, all fees allowed, collected or in any manner received by such officers will be paid, assigned, transferred, and set over to the county monthly, and when such fees are received by the clerk of any court or any other person such fees shall be transmitted monthly to the county trustee.

(b) (1) In all counties of this state having a metropolitan form of government and in all counties of this state having a population according to the 1970 federal census or any subsequent federal census as follows: Click here to view image.

and except as otherwise provided in §§ 8-24-103 and 8-24-108, each of the officers enumerated in § 8-22-101 shall keep a complete account of every fee of every nature, commission, or charge collected by such officer, except compensation for special services as trustee or receiver. Each officer shall file an itemized statement thereof monthly, under oath, with the county mayor, who shall preserve same as a part of the records of the county mayor's office. Each officer shall make a remittance to the office of the county trustee of the county twice per year, on September 1 and April 1, of all of such fees, commissions, and charges in excess of the officer's salary, together with the salaries of the officer's deputies and assistants and the expenses of the office, as hereinafter provided. Such salary of the officer, the salaries of the officer's deputies and assistants and the office expenses must be shown and itemized in the statements filed in the office of the county mayor.

(2) No report shall be required from any officer named above where the fees and compensation received by the officer do not amount to the salary fixed in chapter 24 of this title, except that any money official whose salary is required or authorized to be supplemented out of the general funds of the county to the extent provided in §§ 8-24-106 and 8-24-107 shall keep a book account of all fees collected by the officer and make an annual report of such collections to the county mayor, as required by § 8-24-106. No part of the salary of such official for the preceding year shall be paid by the county until such report has been made, the purpose of this requirement being to enable the county mayor to determine the amount of the deficiency in annual salary which the county is required to pay, or the amount of fees collected in excess of the salary to which such official is entitled.



§ 8-22-105 - Liability for failure to collect or account.

Any officer enumerated in § 8-22-101, who evades the letter or the spirit of chapters 21 and 22 of this title by failing to charge or collect from the one liable therefor, every fee, commission, perquisite, emolument, or compensation that the county may be entitled to, and which, by the exercise of reasonable diligence could have been collected, or by failing to present the statement of receipts as herein directed, shall be held individually liable to the county for the amount that should have been collected, and the same shall be charged against the officer and be deducted from the officer's salary, or collected from the officer by law.



§ 8-22-106 - False statements -- Felony.

Any officer enumerated in § 8-22-101 who evades the letter or the spirit of chapters 21 and 22 of this title by making or by conspiring with anyone, in any manner, to make a false or incorrect exhibit of receipts, statement of expenses, or statements as to any fact required to be stated by this chapter or chapter 24 of this title under oath, commits a Class E felony.



§ 8-22-107 - Items paid for by county -- Special provisions for certain counties.

(a) All necessary books, stationery, office equipment, stamps, and supplies of all kinds used in the conduct of the various offices shall be furnished and paid for by the county, including premiums on official bonds executed by the officers named in § 8-22-101.

(b) Notwithstanding the provisions of subsection (a), in counties with a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent census, all necessary books, stationery, office equipment, stamps and supplies of all kinds used in the conduct of the various offices of the elected county officers enumerated in this chapter shall be furnished and paid for by the county, including premiums on official bonds executed by such officers named in § 8-22-101, and all such purchases shall be accomplished through a centralized purchasing procedure in that county pursuant to the applicable laws relative to that county for purchasing. No official or officer enumerated in § 8-22-101 shall be entitled to purchase any of the aforementioned items for the officer's office by using the fees, commissions or emoluments collected by the officer.



§ 8-22-108 - Payment of expenses out of fees -- Exceptions -- Settlement.

(a) (1) (A) At the end of each month, each officer enumerated in § 8-22-101 shall pay, out of the fees, commissions, or emoluments collected by the officer by virtue of the office, all the expenses of the office in the manner provided. The officer shall also pay the salaries of the deputies and assistants who may be provided for the office for each month, and may pay to the officer the proportionate part of the officer's annual salary; but the excess of such fees, commissions, emoluments, etc., the officer shall retain to be accounted for to the county as directed.

(B) However, if in any month the total amount of fees, commissions, emoluments, etc., collected by any such officer does not equal the total amount of such officer's salary, the salaries of the deputies and assistants allowed the officer, plus the other expenses of the office as provided, for the month, then the amount of such deficiency shall be allowed the officer out of any excess fees, etc., received or collected by the officer during any preceding or succeeding month or months of the terms for which the officer is elected or appointed.

(2) However, upon beginning a new term of office, the county trustee, when funds are available, and upon approval and direction of the governing body of each county, shall advance monthly to such officers the necessary funds with which to begin a new term of office until excess fees collected are sufficient to repay to the county trustee any and all of the sums so advanced.

(3) The excess fees, commissions, etc., paid over to the county trustee under the provisions of §§ 8-22-101 -- 8-22-113, 8-22-114 [repealed], 8-22-115, 8-22-116 [repealed], 8-22-117 shall be subject to the same law as applies to unclaimed funds paid into the county treasury under § 5-8-401.

(4) When the several terms of office of the officers are ended, a final settlement will be had between the county and the officers, and any deficiency in the salaries of such officers for any year during their tenure will be paid to them out of such funds arising from the funds paid in by those officials.

(b) Notwithstanding the provisions of subsection (a), in counties with a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent census, all purchases enumerated in § 8-22-107 shall be made in accordance with the provisions of § 8-22-107(b).



§ 8-22-109 - Credit for expenses paid.

(a) Each officer shall be entitled to credit on the officer's settlement with the county trustee for all moneys paid by the officer for salaries, including the officer's own, and for the premiums on the officer's official bonds, if the officer executed such bonds with a surety company as surety, and for other necessary office expenses, such as the preparation of transcripts of records and the like, in the conduct of the office; provided, that such officer shall produce an itemized statement evidencing such expenditures. But the payment or allowance of any salary or expense statement shall in no way prejudice or preclude the disallowance of any one (1) or more items found to be improperly included in any of the statements, when the same has been audited, nor shall it relieve such officer from refunding to the county all such items so improperly included.

(b) Among the items of expense which the clerks of the circuit and criminal courts and clerks and masters of the chancery courts shall be allowed in their settlements with the county mayors are such expenditures out of excess fees as the judges of such courts shall authorize for office equipment and supplies for their respective clerks; provided, that this subsection (b) does not apply to counties in this state having a population of not less than two hundred thousand (200,000), according to the federal census of 1960 or any subsequent federal census.



§ 8-22-110 - Expenses for deputy sheriffs and jail.

(a) The sheriff of each county is authorized to include in the sheriff's expense account, as part of the expenses of the office, the necessary cost of arresting criminals, of furnishing and operating the county jail, and maintaining the state and county prisoners therein, and all other necessary and legitimate expenses incurred in the proper and efficient administration of the office.

(b) When, in case of great emergency, as in case of a strike, riot, putting down a mob, or other like emergencies, there shall be immediate need for the appointment by the sheriff of an additional number of deputies to deal efficiently with the situation and to preserve order, the sheriff may make emergency appointments of such special deputies without making application to the court, the same to serve during the term of emergency only, and shall make an itemized statement showing the services of such deputies, and the time during which such special deputies served, which shall be presented to the county mayor for auditing and allowance. The county mayor, when satisfied of the justness of such claims, shall allow the same as other claims are allowed; provided, that no such special deputy so appointed by the sheriff shall receive more than four dollars ($4.00) per day for services actually performed.



§ 8-22-111 - Appropriations for salaries of deputy sheriffs.

(a) The county legislative body, however, has the power, by appropriation made according to law, to pay to deputy sheriffs appointed pursuant to §§ 8-20-103 and 8-20-108 [obsolete], the salary so fixed, direct from the county treasury, within the appropriation made by the county legislative body, irrespective of the legal fees earned by such deputies. In that case, all fees allowed, collected or in any manner received by the deputies will be paid, assigned, transferred and set over to the county, and such fees when received by the deputies, the clerks of the court, the sheriff of the county or by any other person, shall be remitted monthly to the county trustee.

(b) No deputy sheriff or other person serving under the provisions of § 8-20-103 or § 8-20-108 [obsolete] shall claim, hold, or have any interest in any fund for services performed under those sections, this to include any fee or fees which the deputy may be entitled to receive while appearing as a witness in court, either under subpoena or voluntarily.

(c) The deputies serving under the provisions of those sections shall make all charges for services performed as now provided by law and will in no event waive, remit, or release any fee for services performed while acting under the provisions of those sections.



§ 8-22-112 - Report of services performed by deputy sheriffs.

Any deputy sheriff appointed and serving under the provisions of §§ 8-20-103 and 8-20-108 [obsolete] shall, before receiving monthly salary, submit a monthly report for the preceding calendar month showing the services performed, in which cost for such services have accrued and the court or agency from which the fees will be received. A copy of such report will be filed with the sheriff and trustee of the county. The fiscal agent of the county will in no event issue any voucher in payment of the deputies' salaries, as herein provided, until the trustee and sheriff of the county have certified in writing that such monthly report has been received.



§ 8-22-113 - Fees earned by deputy sheriffs.

All of the fees received by the county trustee under the provisions of §§ 8-22-111 -- 8-22-113 shall be held in the general fund of the county and appropriately designated and held in a separate account so designated. At each regular meeting of the county legislative body, the trustee of the county shall report the amount of funds coming into the trustee's hands. The report, when received by the county legislative body, will be spread of record and retained as a part of the permanent records of the county.



§ 8-22-115 - Audit of books of officers.

(a) The county legislative body may employ an auditor to audit the books, annually, of the officers named in § 8-22-101. The auditor, if employed, shall be employed by a committee of not less than three (3) appointed by the county legislative body of such county from the members of the county legislative body, which committee shall require the auditor so employed to furnish bond for the faithful performance of such duty.

(b) The auditor employed shall examine the books and records in each office to ascertain whether the incumbent has properly taxed all fees, commissions, emoluments, etc., which accrued or should have accrued to the county during the period covered by the audit, and whether the officer has collected all such fees as should have been collected by the officer or which could have been collected by due diligence. The auditor shall also examine the statements of receipts to ascertain if the officer has properly accounted for and paid to the county the proper amounts due it. The auditor shall also examine all expense statements and ascertain if all items of expense included therein were properly incurred and were properly chargeable against the county.

(c) Such accountant or auditor shall submit a report in writing to the county mayor as soon after the completion of the audit as practicable. If it is shown by the report that any officer enumerated in § 8-22-101 has failed properly to account to the county for any sum collected by the officer or has received credit for any item improperly allowed, in either event, the county legislative body shall take proper steps to recover from such officer all such sums.



§ 8-22-117 - Tax provisions unaffected.

Sections 8-22-101 -- 8-22-113, 8-22-114 [repealed], 8-22-115, 8-22-116 [repealed], shall not affect the state tax on litigation, nor the state tax on any transfers affecting realty, nor any other state tax which is or may be collected by any one (1) of the officers enumerated in § 8-22-101 for the benefit of the county or state, but all such taxes shall be collected by such officers and shall be accounted for by them to the state or county, as is provided by law.



§ 8-22-118 - Fees of state offices accruing to state.

All fees, costs, emoluments, perquisites, and commissions appendant, or that may accrue from any source whatever, to the office of the secretary of state, the office of state treasurer, the office of commissioner of commerce and insurance, and the office of comptroller of the treasury, are declared to be the property of the state, and each of the above named officers shall collect the fees, costs, emoluments, perquisites, and commissions that now append or that may hereafter accrue, to the officer's respective office, and pay the same over at once to the state treasurer, to be used as part of the revenue of the state.



§ 8-22-119 - Salary as full compensation -- Accounting for fees.

In consideration of the salary stipulated to be paid to any officer named in § 8-22-118, such official shall do and perform all official services, acts, and duties as are imposed upon the officer by law, including all official acts, services, or duties, ex officio or otherwise, and the salary stipulated is expressly declared a full compensation to the officer for the performance thereof. Such official services, acts, and duties ex officio or otherwise, are declared public duties pertaining to the office, and to be performed by the officer for and in behalf of the state of Tennessee, as its agent and officer. All funds, fees, costs, emoluments, allowances, perquisites, and commissions pertaining to or arising from the performance of such official acts, services, and duties, shall be by the officer received, accepted, and accounted for as the agent and officer of the state, for and in behalf of the state, and as its property; and the performance of such shall be by the officer for and in behalf of the state, as the agent and officer thereof, in consideration of the allowance to the officer of the stipulated salary. It is expressly made a part of the duties of each of the aforementioned officers to demand, receive, and collect all fees, costs, emoluments, allowances, commissions, or perquisites that pertain to or are appendant to the office from whatever source, ex officio or otherwise, accruing, and pay the same over to the treasurer, as provided in § 8-22-118.



§ 8-22-120 - Record of fees.

Each such officer shall keep a true and perfect record of all the fees, costs, commissions, and emoluments by such officer collected, or that may be so due the state, and, when paid to the state treasurer, shall demand and receive proper vouchers therefor, to be kept as part of the record of the office.



§ 8-22-121 - Violations -- Class E felony.

Any violation of any part of §§ 8-22-118 -- 8-22-120 is a Class E felony.






Part 2 - District Attorneys General [Repealed]



Part 3 - Appellate Court Clerks [Repealed]






Chapter 23 - Compensation of State Officers and Employees

Part 1 - Compensation for Specific Offices

§ 8-23-101 - Salaries of Class 1 and Class 2 officers.

(a) The salaries of major officials of the state, whose salaries are not provided for otherwise in this code, shall be in the annual amounts indicated in the following subsections of this section, payable in periodic installments, from the state treasury on warrants of the commissioner of finance and administration, which compensation shall be in full for their services, except for reimbursement for travel expense in accordance with the official state travel policies and regulations.

(b) Class 1. Officials listed in Class 1 shall be paid an annual salary of thirty-one thousand dollars ($31,000):

(1) Commissioner of education;

(2) Commissioner of finance and administration;

(3) Commissioner of transportation;

(4) Comptroller of the treasury;

(5) Secretary of state; and

(6) Treasurer.

(c) Class 2. Officials listed in Class 2 shall be paid an annual salary of twenty-eight thousand dollars ($28,000):

(1) Adjutant general;

(2) Commissioner of agriculture;

(3) Commissioner of financial institutions;

(4) Commissioner of environment and conservation;

(5) Commissioner of correction;

(6) Commissioner of labor and workforce development;

(7) Commissioner of general services;

(8) Commissioner of human services;

(9) Commissioner of commerce and insurance;

(10) Commissioner of human resources;

(11) Commissioner of revenue;

(12) Commissioner of safety;

(13) Commissioner of tourist development;

(14) Commissioner of veterans services; and

(15) Commissioner of children's services.

(d) (1) The compensation or allowance specified in § 3-1-106(b), (c), and (e) and in §§ 3-1-107, 8-7-105, and this section for the officials covered thereby, respectively, shall be the base compensation or allowance for each such official.

(2) On July 1, 1973 and on July 1, 1974, with respect to the compensation or allowance fixed in §§ 3-1-106, 3-1-107, 8-7-105 and this section, the compensation or allowance provided in each such section shall be adjusted to reflect the percentage of change in the per capita personal income of the state of Tennessee, as defined and published by the United States department of commerce, between that of the calendar year beginning two (2) years before such date and the calendar year beginning one (1) year before each such date. Each succeeding July 1, a similar adjustment shall be made, based on the difference in the state's per capita income between the two (2) years preceding the July 1 on which the adjustment is made.

(3) On July 1, 1975, with respect to the compensations or allowances fixed in § 3-1-106(b), (c), and (e), in §§ 3-1-107, 8-1-102, 8-7-105, and in this section, the compensation or allowance provided in each such section or subsection shall be adjusted to reflect the percent of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics, between that figure for the calendar year 1974 and the calendar year 1973. Each succeeding July 1, a similar adjustment shall be made, based on the percent of change in the average consumer price index between the two (2) calendar years preceding July 1 of the year in which the adjustment is made. However, no reduction shall be made by way of adjustment on account of any decrease in the average consumer price index between two (2) successive calendar years. No adjustment based on the percent of change in the state's per capita personal income from year to year shall be made after July 1, 1974.

(4) No annual adjustment as provided in this subsection (d) shall be made after July 1, 1978, with respect to the base salaries as adjusted fixed for major state officials by subsections (b) and (c), nor after July 1, 1978, with respect to the base salaries and allowances as adjusted of district attorneys general, fixed by § 8-7-105; nor after July 1, 1978, with respect to the base salary as adjusted of the governor, fixed by § 8-1-102; nor after July 1, 1978, with respect to the allowances fixed in § 3-1-106(b), (c) and (e) and the compensation and allowances fixed in § 3-1-107, all pertaining to members of the general assembly.

(5) On July 1, 1980, the base salaries and allowances as adjusted of district attorneys general shall be annually adjusted to reflect any actual percentage pay increases provided to all state employees generally, as provided for in the general appropriations act, but the adjustment shall not exceed five percent (5%). Except in the case of assistant district attorneys general who are no longer eligible for a step increase under the provisions of § 8-7-201, no adjustment made under the terms of the preceding sentence shall be considered in computing the salaries of assistant district attorneys general under the provisions of § 8-7-201.

(e) The compensation of the commissioner of economic and community development shall be fixed by the governor upon recommendation of the Tennessee board for economic growth and shall be paid from the appropriation available to the department of economic and community development; however, in no event shall the commissioner's salary exceed the salary level established for the other commissioners whose salaries are set by the governor.

(f) (1) Notwithstanding other provisions of this section to the contrary, on and after July 1, 1984, increases, if any, in the annual salary of the major state officials enumerated in subsections (b) and (c) shall be fixed by the governor, except as is set forth in subdivision (f)(2). Upon the creation of a vacancy in any of the positions enumerated in subsections (b) and (c), the governor may decrease the salary for the position prior to appointing a successor; provided, that nothing herein shall be construed to authorize the governor to decrease the salaries of the major state officials set forth in subdivision (f)(2).

(2) Increases in the annual salary of the comptroller of the treasury, the secretary of state and the state treasurer shall be the same as that of the commissioner of finance and administration.

(3) For the purposes of this subsection (f), the annual salary shall be defined as the annual salary in effect on June 30, 1984, and each subsequent June 30.

(g) For the purposes of § 9-8-303, the salary of a Class 1 commissioner shall not be less than seventy-five percent (75%) of the salary of the secretary of state.



§ 8-23-102 - Salaries of administrative department heads.

The salaries provided to the officers created by title 4, chapter 3, and by §§ 49-1-202, and 68-1-101, shall be the sole compensation paid to these officials from state funds, or from any funds under the control of or for the use of the state government.



§ 8-23-103 - Salaries of judges, justices and chancellors.

Beginning on September 1, 1990, the base salaries for judges and chancellors shall be as follows:

(1) (A) Chancellors, circuit court judges, criminal court judges and law and equity judges shall receive seventy-eight thousand dollars ($78,000) per annum. Judges of the court of appeals and the court of criminal appeals shall receive a salary three thousand five hundred dollars ($3,500) per annum in excess of that received by the trial judges. Justices of the supreme court shall receive a salary seven thousand five hundred dollars ($7,500) per annum in excess of that received by the trial judges; and

(B) (i) Chancellors, circuit court judges, and criminal court judges shall receive a base salary of one hundred forty thousand dollars ($140,000) per annum beginning September 1, 2006. Judges of the court of appeals and the court of criminal appeals shall receive a salary that is five thousand dollars ($5,000) per annum in excess of that received by the trial judges effective September 1, 2006. Justices of the supreme court shall receive a salary that is ten thousand dollars ($10,000) per annum in excess of that received by trial judges effective September 1, 2006. Beginning on July 1, 2007, and on each July 1 thereafter, the provisions of subdivision (2) shall be applied to determine what, if any, adjustments are to be made to the base salaries set out in this subdivision (1)(B)(i).

(ii) In addition to the base salary effective September 1, 2006, as set out in subdivision (1)(B)(i), the chief justice of the supreme court shall receive five thousand dollars ($5,000) per annum, and the presiding judges of the court of appeals and the court of criminal appeals shall receive two thousand five hundred dollars ($2,500) per annum.

(2) On July 1, 1991, the base salaries fixed in this section shall be adjusted in accordance with the formula contained in § 8-23-101(d)(3) reflecting the percentage of change between calendar year 1989 and calendar year 1990. Each succeeding July 1, a similar adjustment shall be made based upon the percentage of change in the average consumer price index between the two (2) calendar years preceding July 1 of the year in which the adjustment is made. However, no reduction shall be made by way of adjustment on account of any decrease in the average consumer price index between two (2) successive calendar years. No adjustment provided for herein shall exceed five percent (5%) per annum except when the change in the average consumer price index exceeds ten percent (10%), in which event the adjustment shall be equal to five percent (5%) plus one percent (1%) for each one percent (1%) or fraction thereof beyond ten percent (10%).



§ 8-23-104 - Payment of judicial salaries.

All such salaries shall be payable in monthly installments, by the commissioner of finance and administration, out of the treasury of the state.



§ 8-23-105 - Salaries of supreme court clerks, chief deputy clerks, and staffs.

The salaries of the clerk of the supreme court, the chief deputy clerks of the supreme court and their respective staffs shall be fixed by the chief justice of the supreme court in consultation with the administrative director of the courts and in accordance with administrative guidelines and policies.



§ 8-23-108 - Clerks, stenographers, and research assistants of supreme court judges.

(a) The chief justice and each associate judge of the supreme court are authorized to employ at the expense of the state a clerk or stenographer, who shall each receive compensation in the amount to be fixed by the chief justice and the administrative director of the courts, payable monthly. Such compensation shall be paid out of funds appropriated by the general assembly for the supreme court.

(b) The chief justice and each associate judge of the supreme court are authorized to employ, at the expense of the state, a research assistant, whose compensation shall be fixed by the supreme court and who shall serve at the pleasure of the judge employing such assistant.

(c) The secretaries when required to be absent from their official residences attending court, in different sections of the state with the members of the courts they represent, shall be reimbursed for their travel and hotel expenses in the same manner as the judges whom they are serving are reimbursed for such expense.



§ 8-23-109 - Clerks and stenographers of court of appeals -- Research assistants for criminal court of appeals judges.

(a) Each judge of the court of appeals is authorized to employ at the expense of the state a clerk or stenographer who shall each receive compensation in the amount to be fixed by the presiding judge of each grand division of the court of appeals and the administrative director of the courts, payable monthly. Such compensation shall be paid out of funds appropriated by the general assembly for the court of appeals.

(b) The chief justice may, upon application to the chief justice showing the necessity therefor by any judge of the court of criminal appeals, approve the employment of a research assistant for such judge, and upon approval, such judge is authorized to employ, at the expense of the state, a research assistant to assist the judge in the discharge of the judge's duties, whose compensation shall be the same as authorized by law for the research assistant of each justice of the supreme court. The research assistant shall be a graduate of or student at an accredited law school.

(c) The secretaries when required to be absent from their official residences attending court, in different sections of the state with the members of the courts they represent, shall be reimbursed for their travel and hotel expenses in the same manner as the judges whom they are serving are reimbursed for such expense.






Part 2 - General Provisions

§ 8-23-201 - Compensation for extra services or overtime -- Maintenance for certain officers and employees -- Employees performing duties for other agencies.

(a) (1) No officer or employee in the several departments and agencies of the state government, employed at fixed compensation, shall be paid for any extra services, in an ex officio or other capacity, except:

(A) Officially designated or auxiliary court reporters;

(B) Qualified interpreters of the deaf;

(C) When such officer's or employee's total annual income, including overtime payment, derived from the primary employment is less than eight thousand dollars ($8,000), that officer or employee may hold a part-time position that requires no more than four (4) hours of active duty per working day; or

(D) As herein provided.

(2) (A) This does not, however, prevent payment of compensation to state employees for hours worked in excess of the normal work week when such extra work is performed at the direction of the supervising department or agency head, authorized in advance by the commissioner of human resources and approved in advance by the commissioner of finance and administration. Neither this additional compensation nor compensatory time shall be available to the following persons:

(i) Officials whose salaries are provided by § 8-23-101;

(ii) Officials whose salaries are based on those provided for in § 8-23-101;

(iii) All persons employed at the executive grade levels;

(iv) The executive director or chief executive of any department or agency; and

(v) Any executive of a state entity whose salary is set by a board or commission.

(B) Compensation to other state employees, including those compensated under the doctors and dentists pay plan, for hours worked in excess of the normal work week shall only be provided under policies prepared by the commissioner of personnel and the commissioner of finance and administration and in consultation with the comptroller of the treasury and the attorney general and reporter.

(3) Nothing in this section shall be construed to require the payment of overtime to any officer or employee except under circumstances in which overtime would be paid otherwise.

(b) State officers and employees subject to appointment by the department of personnel shall be provided maintenance, including, but not limited to, housing and meals, only under policies prepared by the commissioner of finance and administration in consultation with the commissioner of personnel, the comptroller of the treasury, and the attorney general and reporter.

(c) The commissioner of finance and administration, in consultation with the commissioner of personnel and with the approval of the attorney general and reporter and the comptroller of the treasury, is hereby authorized to promulgate rules and regulations establishing procedures for allowing state employees to perform duties for agencies other than the one with which they are employed by either contract between agencies or by direct payment to the individual. Unless specifically provided otherwise by such rules and regulations, such contracts for services as are entered into shall be subject to the approval of the commissioner of finance and administration and the commissioner of personnel, and a copy filed with the comptroller of the treasury.



§ 8-23-202 - Pay periods -- Pay plan for all state officials and employees -- Plan for direct deposit of compensation.

(a) The "pay period" for state employees shall be semimonthly. On or about the last day of every such "pay period," all state employees shall be paid for the preceding semimonthly period or any part thereof for which compensation is due.

(b) The provisions of § 8-23-101 to the contrary notwithstanding, the department of human resources and the department of finance and administration may develop a semimonthly pay plan for all officials and employees of state government, with the exception of persons employed by the University of Tennessee and the colleges and universities under the jurisdiction of the state board of regents. However, any pay plan for officials and employees of the legislative branch is subject to approval by the speaker of the senate and the speaker of the house of representatives, and any plan for the judicial branch is subject to approval by the presiding judges of the superior courts and the attorney general and reporter.

(c) The commissioner of finance and administration is authorized to require that salaries of state employees be paid through direct-deposit procedures in accordance with policies established by the commissioner.



§ 8-23-203 - Blind employees.

All blind persons employed in the state of Tennessee whose salary is paid by the state of Tennessee shall be paid not less than the federal minimum wage as provided by the Fair Labor Standards Act of 1938, compiled in 29 U.S.C. § 201 et seq.



§ 8-23-204 - Payroll deduction for certain associations.

(a) (1) As used in this section, unless the context otherwise requires:

(A) "Employee" means an officer or employee who is a regularly employed, full-time employee of the executive branch of state government;

(B) "Employee association" means any association of employees complying with the provisions of subdivision (a)(2), except when otherwise noted herein; and

(C) "State agency" means any department, commission, board, office or other agency of the executive, legislative or judicial branch of state government.

(2) Any employee of a state agency may authorize deductions for the payment of membership dues and benefit premiums to be made from the employee's compensation for payment to an employee association, if such employee association meets all of the following criteria:

(A) It grants membership to any employee who applies for membership without regard to such employee's job classification, state agency or location;

(B) It grants the same rights and privileges of membership to all its members;

(C) It provides equal services to its members without regard to the job classification, state agency or location of employment within the state of a member;

(D) It has a membership of not less than twenty percent (20%) of the employees of state agencies in the executive, legislative or judicial branch;

(E) It has as one (1) of its objectives the promotion of an efficient and effective work force for state government in Tennessee, and if affiliated in any manner with another organization, the other organization shall have similar objectives;

(F) It is itself a wholly domestic employee organization which is not a part of a multi-state employee organization which controls it or has any right of control; and

(G) It is an independent association that will not merge or join with another employee or labor organization without over fifty percent (50%) of its members affirmatively voting to become so merged or joined.

(3) Any employee association whose membership consists exclusively of employees of a single correctional institute and which has an agreement for payroll deduction of dues entered into prior to July 1, 1977, may continue or renew such agreement without compliance with the requirements established in the criteria in subdivision (a)(2).

(4) Any employee association seeking to qualify under subdivision (a)(2) shall file an initial statement showing the actual number of employees who are members with the commissioner of finance and administration. The commissioner may request an employee association to file an annual certification that it complies with all the requirements of this statute. Decisions by the department of finance and administration with regard to an employee association's ineligibility to receive automatic payroll deductions shall not be final until audited and approved by the comptroller of the treasury.

(5) (A) Any professional education association whose active membership consists of at least twenty percent (20%) of the total combined faculty as active members may make an agreement for payroll deduction of dues without compliance with the criteria in subdivision (a)(2), if such association has as a purpose and goal the elevation of the professional status and socio-economic welfare of the members of the teaching profession, or facilitation of cooperation among teachers and research scholars for the promotion of higher education and research. Such agreements shall be applicable to the teachers and faculty on the campuses and institutions of the University of Tennessee and the state university and community college system. Such professional education associations must have existed for more than fifty (50) years and have a total of five (5) or more chapters or affiliates on the campuses and institutions of the University of Tennessee and the state university and community college system.

(B) The provision of subdivision (a)(5)(A) requiring a professional education organization to maintain at least twenty percent (20%) of the total combined faculty as active members in order to qualify for deduction of dues shall not apply to any professional association which has had and has exercised the privilege of deduction of dues for at least four (4) years prior to May 31, 1993.

(6) Any professional education association whose active membership consists of education employees may make an agreement for payroll deduction of dues at state special schools if such a professional education association meets all of the following criteria:

(A) It solicits membership from all certificated employees;

(B) It grants the same rights and privileges of membership to all its active members;

(C) It provides equal services to its active members;

(D) It has a membership of not less than forty percent (40%) of the currently employed certificated employees at each of the state special schools as of July 1, 1991, and can offer proof of continued membership each fiscal year; and

(E) It has as one (1) of its objectives the promotion of education and the elevation of the professional status of the members of the teaching profession.

(7) (A) Any member of the Tennessee highway patrol may authorize payroll deductions for the payment of membership dues to be made from the member's compensation for payment to an organization of members of the Tennessee highway patrol, if such organization meets the following criteria:

(i) It solicits membership from all commissioned members of the Tennessee highway patrol;

(ii) It grants the same rights and privileges of membership to all its members;

(iii) It provides equal services to its members; and

(iv) It has a membership of not less than twenty percent (20%) of the currently employed commissioned members of the Tennessee highway patrol.

(B) Any organization that meets the criteria in subdivisions (a)(7)(A)(i)-(iv) and that seeks to accept the payment of membership dues through payroll deductions shall file with the commissioner of finance and administration an initial statement that states the actual number of employees who are commissioned members of the Tennessee highway patrol. The commissioner may request an organization to file an annual certification that it complies with all the requirements of this subdivision (a)(7). Decisions by the department of finance and administration with regard to an organization's ineligibility to receive automatic payroll deductions shall not be final until audited and approved by the comptroller of the treasury.

(b) (1) Any employee of the state of Tennessee who engages or participates in a work stoppage or who authorizes or encourages a work stoppage commits gross misconduct, shall immediately and permanently forfeit the right to have deductions from compensation authorized in this section, and may be subject to immediate termination of employment. The commissioner of finance and administration is authorized and required to cease and discontinue deducting membership dues under this section for an organization or association, if the commissioner determines that twenty-five percent (25%) or more of the members of the organization or association in a single work location or facility have engaged in a work stoppage of any kind after June 19, 1981. If the organization or association has members at more than one (1) work location or facility, upon the determination that the members of an organization have engaged in a work stoppage, the commissioner shall cancel and revoke the deduction of membership dues for the members of the organization employed at the work location or facility where the work stoppage has occurred.

(2) For the purposes of this subsection (b), a work stoppage includes the failure to report for duty, the willful absence from one's position, the stoppage of work or the abstinence in whole or in part from the full, faithful and proper performance of the duties of employment, for the purpose of inducing, influencing or for the purpose of coercing a change in conditions, compensation, rights, privileges or obligations of employment, or of intimidating, coercing or unlawfully influencing others from remaining in or from assuming public employment.

(3) Any employee or other person who procures or attempts to procure, or causes or induces any other person to procure or attempt to procure, an automatic deduction authorization form provided for in this section by fraud, misstatement of material fact, misrepresentation of the authenticity of a signature, or in knowing and willful violation of this section, commits gross misconduct. Any such automatic deduction authorization form shall be void and shall be of no effect.

(c) The following procedures, in addition to the procedures promulgated by the department of finance and administration pursuant to subsection (f), shall govern when an employee authorizes a deduction from compensation for the payment of membership dues to be paid over to an employee association:

(1) To authorize the deduction for the payment of membership dues, an employee shall complete an authorization form which contains the employee's signature and the following information:

(A) Employee's name;

(B) Employee's social security number;

(C) State agency of employment;

(D) Facility or location of employment; and

(E) The following statement:

"I, the undersigned, understand that this authorization is to become effective immediately. I understand that I may revoke this authorization by written notification at any time. Any deductions made from my compensation within thirty (30) days of the effective date of this authorization shall be refunded by the association if revocation is made within such thirty (30) day period. I also understand that the amount of the membership dues deduction may increase or decrease if the association approves an increase or decrease of dues in accordance with its bylaws and rules of procedure. Upon notification to me by the association of an increase or decrease in dues, I understand that I will again have an opportunity to revoke this authorization and receive a refund equal to one (1) month's dues if revocation is made within a thirty (30) day period from the date of notification."

(2) The deductions for the payment of membership dues from compensation authorized pursuant to this section shall be made from the compensation of an employee on the first payday of each month, and shall be paid over to the employee association within forty-eight (48) hours after such payday. If a state agency has a single monthly payday, such deduction shall be paid over to the employee association within forty-eight (48) hours of such payday.

(3) Any employee who authorizes deductions for the payment of membership dues as provided in this section may, at any time, revoke the authorization for payroll deduction. If revocation of such authorization is made within thirty (30) days of the initial authorization by an employee, any such deductions made and paid over to the employee association shall be refunded to the employee by such association upon receipt of written notice of revocation from the employee.

(4) Upon receipt of certification by an employee association that such association has approved an increase or decrease of dues in accordance with its bylaws and rules of procedure, the commissioner of finance and administration or the appropriate chief fiscal officer shall have the new amount of such dues deducted from the compensation of employees who have completed an authorization form for membership dues deduction. The certified increase or decrease shall be effective on the first payroll occurring at least thirty (30) days after the receipt of such certification by the commissioner or the appropriate chief fiscal officer.

(5) Forms which authorize such deductions for the payment of membership dues shall not be larger than eight and one-half inches (81/2'') by eleven inches (11'') nor smaller than three inches (3'') by five inches (5'').

(6) It is the responsibility of the employee association to prepare and deliver such forms to the payroll officers of the various state agencies.

(7) The commissioner or the appropriate chief fiscal officer shall provide to an employee association a complete listing of all employees who have authorized deductions pursuant to this section. The information compiled under this subsection (c) shall not be used by the commissioner or respective chief fiscal officer for any other purpose except that described herein.

(d) Retired employees of the state of Tennessee may, in writing, authorize deductions to be made from their retirement allowance to be paid to any employee association qualified under subsection (a). No such retired employee shall be considered in determining the total number of state employees in the executive branch or in determining the membership in an employee association for the purposes of subdivision (a)(2).

(e) Any automatic deduction authorization form for the payment of membership dues filed with the various state agencies prior to May 24, 1984, which has not been revoked by the employee, shall be considered a valid authorization form for the purposes of this section, and the automatic payroll deduction from such employee's compensation shall be continued or shall resume immediately if such deductions have been stopped for reasons other than the employee's revocation.

(f) The procedures governing the payroll deduction of membership dues pursuant to this section shall be in accordance with regulations promulgated by the commissioner in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The procedures governing payroll deductions for the payment of membership dues in effect on June 1, 1983, shall be deemed fully and duly promulgated, except to the extent they conflict with this section, and shall remain in full force and effect unless altered or amended by the general assembly or the commissioner.

(g) If an employee association receiving membership dues by payroll deduction becomes joined or affiliated through merger or otherwise with another employee or labor organization, any member of the employee association may revoke such member's automatic deduction authorization form immediately or at any other time of such member's choosing by notifying the department of finance and administration or the appropriate chief fiscal officer that such member wishes to revoke such member's authorization.



§ 8-23-205 - Compensation of board and commission members.

Any other provisions of law to the contrary notwithstanding, no member of any board or commission, established by law or pursuant to law, which receives an appropriation, regardless of the source of funding, shall receive any compensation, whether denominated per diem or by whatever name called, except for days in which such member actually works four (4) or more hours performing duties directly relating to that board's or commission's activities, or for time or days spent attending meetings of that board or commission where a quorum is present. The chair or head of each board or commission, the department head to which such board or commission is attached administratively, and the commissioner of finance and administration, shall prescribe procedures to ensure compliance, such procedures to contain, as a minimum, a certification of time worked by each member claiming compensation.



§ 8-23-206 - Longevity pay.

(a) In addition to all compensation otherwise payable, each employee of the executive, judicial or legislative branch of state government, except those specifically excluded in subsection (d), shall be paid longevity pay on the following basis:

(1) (A) (i) A full-time employee, or an employee who is eligible to accrue annual and sick leave under the provisions of §§ 8-50-801 and 8-50-802, must be employed with one (1) or more agencies, offices, departments, or other subdivisions of the executive, judicial, or legislative branch of state government thirty-six (36) months to be eligible for longevity pay. Such employment need not be in the same office for the entire period.

(ii) A full-time employee of the department of education shall be eligible for the same longevity pay as other full-time employees of state government if the qualifications for the position held by such employee in the department of education requires the employee to have three (3) years experience as a professional employee in a Tennessee public school system.

(B) A part-time employee may be eligible for longevity pay if such employee:

(i) Is retired from state employment;

(ii) While so employed full time did not receive a longevity bonus; and

(iii) Is employed on a regular, but part-time basis. Such an employee shall receive longevity pay based on years of service prior to retirement, plus the total of such employee's part-time employment. If the employee has the requisite months of service to qualify for longevity pay, the employee shall receive longevity pay on the employee's service anniversary date in each year in which the employee is employed part time. Payment of any longevity pay shall not increase or decrease the amount of such employee's retirement pay.

(C) Any former member of the general assembly upon becoming a full-time employee shall be an eligible employee under this section and shall be credited for each year of legislative service as twelve (12) months of employment for all time served in the general assembly when determining longevity pay.

(2) Longevity pay shall be computed in accordance with the following schedule:

(A) In the 1988-1989 fiscal year and subsequent fiscal years, the rate shall be one hundred dollars ($100) times the number of years of service with each twelve (12) months of service equivalent to a calendar or full year. ($100 x total years of service equals longevity pay.)

(B) (i) It is the legislative intent that the faculty of the universities, community colleges, and technical institutes shall be granted longevity pay at the rate of one hundred dollars ($100) per year in the 1988-1989 fiscal year, and subsequent fiscal years.

(ii) Faculty members who work on a ten (10) months per year contract basis shall receive one (1) year's longevity service for each such contract period worked.

(iii) Faculty members who work on a ten (10) months per year contract basis and who will either continue in service for the following academic year or retire shall be paid longevity pay at the time of the final payment of compensation for services which are completed for that ten (10) month contract period.

(3) (A) For employees with from thirty-six (36) months to one hundred eighty (180) months of service (three (3) to fifteen (15) years), longevity payments shall be made at the end of the month following the month in which an eligible employee's service anniversary date falls.

(B) For employees with more than one hundred eighty (180) months of service, the longevity payment shall be made to each such employee on October 1 in each year, without regard to any break in active service which may have occurred prior to such payment.

(C) For purposes of this section only, the longevity payment date shall be the service anniversary date as determined by the department of human resources and shall only be advanced as a result of breaks in service or periods of leave without pay for a major fraction of a month. Full-time employees who have prior part-time service consisting of at least a one thousand six hundred (1,600) hour annual schedule shall receive longevity credit for each month of such part-time service in which the employee was scheduled to work a full month and actually worked one-tenth (1/10) of one (1) hour more than half the schedule. Longevity benefits provided by the two (2) preceding sentences shall not be paid retroactively. The number of years of service at the Memphis Area Vocational Technical School and the number of years of service at the Knoxville Area Vocational Technical School will be used in computing number of years of service for longevity pay purposes for employees of each of those institutions.

(D) For certified professional employees leaving Tennessee public schools to become employed full time as staff of the department of education, the longevity payment shall be made at the end of the month following the month in which an eligible employee's state government service anniversary date falls. Longevity payments shall be computed to include three (3) years' service experience in any Tennessee public school system.

(E) A full-time employee with thirty-six (36) months of full-time service shall receive payment for prior part-time hourly service if the length of such prior part-time service is equivalent to not less than five (5) years of full-time experience.

(4) Although paid annually, longevity pay shall be subject to deductions for retirement and shall be included in base compensation for purposes of determining the level or amount of benefits to be paid to an employee under that program.

(5) (A) Any wildlife officer of the Tennessee wildlife resources agency who is retiring pursuant to the provisions of § 8-36-205 shall, upon such retirement, receive longevity pay prorated for each month of employment since the period for which such officer last received an annual longevity payment. Such prorated payment shall be subject to deductions for retirement and shall be included in base compensation for purposes of determining the level or amount of benefits to be paid to such officer.

(B) This subsection (a) applies to each wildlife officer who retires on or after June 30, 1986.

(C) Any wildlife officer receiving a payment in the form of a retirement incentive pursuant to the provisions of state law shall not be entitled to receive the longevity pay as provided by this subsection (a).

(b) (1) Longevity payments shall be made for each year of service, beginning from the completion date of the third year of service (thirty-six (36) months); however, longevity payments for certified professional employees set forth in subdivision (a)(1)(A) and employed in a full-time position of the department of education which required three (3) years' experience as a certified professional employee in a Tennessee public school system shall begin from the completion date of the first twelve (12) months of service.

(2) In the 1989-1990 fiscal year, the maximum level of benefits shall be reached at the twenty-first year of service (two hundred fifty-two (252) months); in fiscal years thereafter, the maximum level of benefits shall increase by one (1) year (twelve (12) months) each fiscal year until the 1993-1994 fiscal year and fiscal years thereafter, when the maximum level of benefits shall be reached at the twenty-fifth year of service (three hundred (300) months); provided, that subsequent to the 1989-1990 fiscal year, the increase in the maximum level of benefits is contingent upon funds being specifically allocated for that purpose in the general appropriations act. It is the legislative intention that each year that such funds are so appropriated such appropriation shall be recurring. No payment shall exceed the applicable longevity dollar amount for the year times the applicable years of service.

(3) In the 2006-2007 fiscal year, and in fiscal years thereafter, the maximum level of benefits shall be reached at the thirtieth year of service (three hundred sixty (360) months). No payment shall exceed the applicable longevity dollar amount for the year times the applicable years of service.

(c) The longevity pay provided by this section shall not be in place of any merit raise, step increase, incentive pay or cost-of-living raise, but shall be in addition to all such increases. Longevity pay provided in this section shall be issued by separate check or by automated clearing house (ACH) transaction to the qualified employee, unless the employee elects not to receive a separate longevity check or separate payment by ACH transaction; provided, however, that employees of the board of regents shall not be issued separate checks for longevity pay. It is declared to be the intent of the general assembly to reward those not otherwise rewarded for experience and faithful service to the state and to encourage career employees to remain in service to the state.

(d) This section shall not apply to:

(1) Officials popularly elected to fixed terms in office, including the governor, judges and members of the general assembly;

(2) Persons receiving automatic annual raises under the provisions of § 8-7-201, or otherwise, or to such person who would have been eligible for such automatic annual raises in years when no such raise was implemented pursuant to Acts 2003, ch. 355 and Acts 2009, ch. 531;

(3) Persons receiving separate longevity pay under the provisions of § 4-7-111;

(4) State-employed teachers in the department of education who are paid based on local teachers' pay scales which increase based on years of experience;

(5) Employees of the University of Tennessee extension who hold joint appointments with the United States department of agriculture; or

(6) Employees of the executive branch in the state service, as defined by § 8-30-102, hired after June 30, 2015.

(e) Effective July 1, 2002, an employee of any board, commission or agency created by the supreme court of Tennessee shall be eligible for longevity pay under the same terms and conditions that apply to state employees. Eligible employees who have prior service with any such board, commission or agency shall receive longevity credit for each year of such service; provided, that such service would otherwise be creditable for longevity purposes. Longevity benefits provided by this subsection (e) shall not be paid retroactive. The benefits shall be payable only for periods commencing after June 30, 2002, and shall be paid at the end of the month following the month in which the employee's service anniversary date falls.

(f) The longevity pay required in this section for state employees shall apply to present state employees for service performed that meets all of the following criteria:

(1) The service was performed while working for the health department of a home rule municipality;

(2) The service performed was substantially similar to service performed by employees of the state department of health;

(3) The service was performed for a municipality for which public health services were performed by the federal government before the municipality was incorporated;

(4) The service was performed for the municipality because the state, during a transition period, permitted the county in which the municipality was located to omit the municipality from the area where state-funded health services were provided, which in effect required the municipality to bear these costs; and

(5) The service was performed in years immediately prior to the employee becoming a state employee engaged in public health-related work.

(g) The departments of human resources and finance and administration may formulate rules which shall govern the longevity pay authorized in this section.



§ 8-23-207 - Rights and benefits of employees of boards, commissions and agencies.

Effective July 1, 2002, any self-sustaining board, commission or agency created by the supreme court of Tennessee shall be deemed a state agency and all employees of such boards, commissions or agencies shall be deemed state employees and shall be entitled to the same rights and benefits enjoyed by other state employees. Except as otherwise provided in this title, any payments or benefit accruals that would have been payable to or accrued by such employees had they been deemed state employees prior to July 1, 2002, shall not apply retroactively but shall apply for periods commencing after June 30, 2002.



§ 8-23-208 - Commission on compensation -- Duties -- Members -- Recommendations.

(a) There is hereby created the commission on compensation. It is the duty of the commission to convene on or about October 1, 1999, and biennially thereafter, to make recommendations to the governor and the general assembly concerning the compensation of the governor, commissioners, constitutional officers, legislators and other officials as may be requested by the governor or speakers of the senate or house of representatives.

(b) The commission shall consist of six (6) members, two (2) each to be appointed by the governor, the speaker of the senate and the speaker of the house of representatives. Commission members shall serve without compensation but shall be entitled to reimbursement for expenses in accordance with the comprehensive travel regulations. A commission member shall continue to serve until a successor is appointed by the appropriate appointing authority. Commission members shall not be employed by any governmental entity.

(c) The commission shall elect such officers as it deems necessary and shall conduct its business as it may agree, provided all meetings and proceedings of the commission shall be subject to chapter 44, part 1 of this title.

(d) Upon request, the office of comptroller of the treasury shall provide staff assistance to the commission in carrying out its duties.

(e) The commission shall report its recommendation to the governor and the general assembly by December 15 each year in which it is convened, and the governor shall include such recommendations and funding therefor in the recommended budget for the ensuing fiscal year.

(f) In making its recommendations, the commission shall consider the duties and responsibilities of each official, compensation paid to others with similar duties and responsibilities both within and without the state, the need to attract and retain highly qualified individuals in state service, and the positive impact on public policy of a citizen legislature which is broadly representative of the state's population.



§ 8-23-209 - Benefits for nurses on reduced schedule.

Notwithstanding any law to the contrary, the commissioner of human resources, in consultation with the commissioner of finance and administration, the state treasurer and other affected agency heads, may develop and implement a plan to employ nurses under which an employee may accrue full benefits while working a reduced schedule.









Chapter 24 - Compensation of County Officers and Clerks of Court

§ 8-24-101 - Classification of counties.

(a) For purposes other than determining compensation for the various county officers enumerated in § 8-24-102, the counties are divided into classes as follows:

(1) Counties having a population of four hundred thousand (400,000) or more shall constitute counties of the first class;

(2) Counties having a population of one hundred fifty thousand (150,000) or more, but less than four hundred thousand (400,000), shall constitute counties of the second class;

(3) Counties having a population of fifty thousand (50,000) or more, but less than one hundred fifty thousand (150,000), shall constitute counties of the third class. Within the third class, counties having a population of seventy-four thousand five hundred (74,500) or more shall constitute subclass A, and counties having a population of less than seventy-four thousand five hundred (74,500) shall constitute subclass B;

(4) Counties having a population of twenty-three thousand three hundred (23,300) or more, but less than fifty thousand (50,000), shall constitute counties of the fourth class;

(5) Counties having a population of twelve thousand (12,000) or more, but less than twenty-three thousand three hundred (23,300), shall constitute counties of the fifth class;

(6) Counties having a population of five thousand five hundred (5,500) or more, but less than twelve thousand (12,000), shall constitute counties of the sixth class;

(7) Counties having a population of three thousand seven hundred seventy (3,770) or more, but less than five thousand five hundred (5,500), shall constitute counties of the seventh class; and

(8) Counties having a population of less than three thousand seven hundred seventy (3,770) shall constitute counties of the eighth class.

(b) (1) The population of counties for purposes of this section shall be determined by the 1970 federal census and the most recent succeeding federal census.

(2) Except that the population of counties which have a population of not less than thirty-four thousand four hundred (34,400) nor more than thirty-four thousand five hundred (34,500), according to the 1970 federal census or any subsequent federal census, for purposes of this section shall be determined by the 1970 federal census and any succeeding census taken in the county or counties.



§ 8-24-102 - Compensation of county officials.

(a) For the purposes of determining the compensation to be received by the various county officers, "general officers" includes assessors of property, county clerks, clerks and masters of chancery courts, clerks of probate courts, clerks of circuit courts, clerks of general sessions courts, clerks of criminal courts, juvenile court clerks, county trustees and registers of deeds.

(b) Beginning July 1, 2001, general officers shall receive minimum compensation per year as follows: Click here to view image.

(c) The population of counties, for purposes of this section, shall be determined by the 2000 federal census or the most recent succeeding federal census or a special census as provided in this subsection (c). A county may not move from one population to another except for a succeeding federal census or a special census. For the purpose of moving from one population classification to another, each county may take not more than three (3) special censuses at its own expense at any time during the interim between the regular decennial federal censuses. The special census shall be taken by the federal census bureau or in a manner directed by and satisfactory to the commissioner of economic and community development. The population of the county shall thereafter be revised in accordance with the special census, effective July 1 following certification of the census results by the federal census bureau or the commissioner of economic and community development to the secretary of state and the comptroller of the treasury.

(d) On July 1, 2002, and each July thereafter, the minimum compensation for county officials, as provided by this section, shall be increased by a dollar amount equal to the average annualized general increase in state employees' compensation, including the equivalent percentage increase in average state employees' salaries represented by appropriated funds made available to address classification compensation issues, during the prior fiscal year multiplied by the compensation established herein for the county officials of the county with the median population of all counties; provided, however, that the annualized general increase tied to the increase in state employees' compensation shall not exceed five percent (5%) in any given year; provided further, notwithstanding the dollar amount provided in this section, that the percentage increase provided for county officials by this subsection (d) shall not be less than the percentage increase established for county officials of the county with the median population of all counties. On or before May 1 of each year, the commissioner of finance and administration shall certify to the comptroller of the treasury the average annualized general increase in state employee's compensation during that fiscal year. "Average annualized general increase in state employee's compensation" means the average percentage increase in base salaries for state employees, plus the equivalent percentage increase in average state employees' salaries represented by recurring appropriation amounts provided to improve the level of retirement benefits, longevity benefits, and deferred compensation benefits or other similar benefits that are made available to state employees, not including health insurance benefits.

(e) The county mayor's compensation shall be at least five percent (5%) higher than the salary paid to any other county constitutional office of the respective counties. The minimum salary set out above shall apply only to a county mayor who devotes full time to the county mayor's office. The salary of a county mayor who devotes less than full time to the county mayor's office shall be determined by resolution of the county legislative body prior to the election of such official. For purposes of this subsection (e), "county official" does not include the judge of general sessions court.

(f) The state share of the cost pursuant to article II, § 24 of the Constitution of Tennessee for any increased expenditure required by a county by the provisions of this section shall be provided from the unallocated tax revenue of state-shared taxes enumerated in § 9-6-301.

(g) The compensation for the sheriff and chief administrative officer of the county highway department shall be at least ten percent (10%) higher than the salary paid to the general officers of the county. The county legislative body of each county may increase or decrease the compensation of the chief administrative officer of the county highway department so long as the compensation is maintained at or above the minimum level established herein.

(h) All general officers of the county shall be paid the same salary with the exception of any education incentive payments made to certified public administrators under § 5-1-310 and any payments made to the assessor of property under § 67-1-508.

(i) The county legislative body of each county may increase or decrease compensation of county officials so long as the compensation is maintained at, or above, the minimum levels established herein.

(j) (1) Any action by a county legislative body to exceed the minimum level of compensation for county officials established pursuant to this section must be included in a resolution scheduled for consideration on the agenda of the meeting. All meetings of the county legislative body shall comply with the requirements of the open meetings act contained in chapter 44, part 1 of this title.

(2) Notwithstanding the provisions of subsection (h) to the contrary, a county legislative body may provide to a clerk of court who serves more than one (1) court in the county additional compensation in the amount of ten percent (10%) of the clerk's base compensation. The increase shall be for the purpose of compensating the clerk for the additional duties and time required to serve multiple courts. For the purposes of this section, a clerk and master shall be considered eligible for this additional compensation, if the clerk serves as clerk of the court that exercises probate jurisdiction. In order for the increase to be valid, it must be adopted by resolution of the county legislative body. For the purpose of subsection (g), any additional compensation provided to a general officer under any provision of this section shall be included when determining the salary paid to the general officers of the county.



§ 8-24-103 - Fees in lieu of salary.

(a) (1) The county legislative body in any county shall make the necessary appropriation and pay to the sheriff of its county the maximum salary fixed by § 8-24-102, and the authorized expenses fixed by law for the operation of the sheriff's office, including the salary of all the sheriff's deputies, which shall be the sole manner of compensation for those deputies, as authorized pursuant to chapter 20 of this title, direct from the county trustee in twelve (12) equal monthly installments, irrespective of the fees earned by the sheriff.

(2) In such an event, all fees allowed, collected, or in any manner received by the sheriff will be paid, assigned, transferred, and set over to the county. When such fees are received by the sheriff, the clerk of any court or any other person, they shall be transmitted monthly to the county trustee.

(3) No sheriff shall claim, hold, or have any interest in such funds for services performed under § 8-24-102, fees paid the sheriff as a witness for appearing in court, the boarding of prisoners at the county jail, ex officio services, or fees from any other source whatsoever, except that this provision and the provisions of subdivision (a)(2) are not intended to prevent the county legislative body from paying the sheriff in such county an amount in addition to the maximum salary allowed by § 8-24-102 for ex officio services as superintendent of the workhouse, if the workhouse in such county is combined with the jail as provided for by title 41, chapter 2.

(4) Any sheriff serving under this provision shall make a charge for all services performed by such sheriff as now provided by law, and such sheriff shall have no authority to waive, remit, or release any fee for any service or services performed.

(b) The provisions of this section, or any part or portion thereof, are severable, and in the event that any provision, or part or portion of any provision of this section, is declared to be unconstitutional, such a declaration or decree shall not affect the remainder of this section.



§ 8-24-106 - Records of fees where supplemental salary required.

(a) Each official whose salary is required to be supplemented from the county general fund shall keep a book account of all fees collected and make an annual report of the collections to the county mayor. No funds shall be paid from the general funds of the county to supplement salaries until such report has been filed with the county mayor.

(b) These reports and records shall be entered in a well-bound book by the county clerk and kept on file in that office.

(c) This report shall be used as a basis to compute any supplementary compensation required or authorized to be paid in order to aggregate, with the fees collected, the required annual compensation or the authorized compensation in case of the office of sheriffs in the counties where penal farms have been established as provided in § 8-24-105 [obsolete].



§ 8-24-107 - Payment of minimum salary.

If the total fees collected by the officials enumerated in § 8-22-101, after deduction for the legally authorized expenses of the office, including, but not limited to, salaries of deputies and assistants, are not sufficient to pay the salary required by § 8-24-102, then the remainder of such salary shall be paid out of the general funds of the county by warrant drawn on the general funds of the county in the hands of the trustee.



§ 8-24-108 - Sheriff and clerk of criminal court -- Supplemental salaries.

(a) In the event that the fees, etc., collected by the sheriffs in any of the counties within the provisions of §§ 8-24-101 -- 8-24-103 and 8-24-106 -- 8-24-109 do not in any month amount to a sum sufficient to pay all other necessary and legitimate expenses incurred in the proper and efficient administration of the sheriff's office, including the guaranteed compensation of the sheriff, then the shortage of such compensation and expenses as herein provided shall be paid out of the public funds of the counties each month.

(b) In the event that fees, etc., collected by the clerks of the criminal court in any of the counties within the provisions of §§ 8-24-101 -- 8-24-103 and 8-24-106 -- 8-24-109, do not in any month amount to a sum sufficient to pay all proper, necessary and legitimate expenses incurred in the proper and efficient administration of the sheriff's office, including the maximum compensation allowable to the clerk of the criminal court, then the shortage of such compensation and expenses herein provided shall be paid out of the public funds of the county each month.



§ 8-24-109 - Ex officio services as clerk of special court.

(a) If in any county there is, or may hereafter be created, a special chancery, circuit, criminal, county or probate court where the clerk and master or clerk is clerk of the special court by virtue of such clerk's office in the county, no additional salary shall be allowed such clerk and master or clerk for transacting business of such special courts, but the services shall be performed by virtue of the office the clerk and master or clerk of the special court holds and for the salary provided for such officer in the class to which the county belongs by the classification in § 8-24-101; provided that:

(1) When the clerk and master, or clerk of the court, cannot, for want of time, properly and efficiently conduct the affairs and transact the business of clerk and master or clerk of the special court, then such official shall file a sworn petition in the special court with the chancellor or judge holding the special court, in term or at chambers, in the manner and form provided in §§ 8-20-101 -- 8-20-106 and have action taken thereon as is provided; and

(2) Where the clerk and master or clerk of the special court holds such office by appointment of the chancellor or judge of the special court, the clerk and master or clerk of the special court shall make application to the chancellor or judge of the special court, by sworn petition, in term or at chambers, setting forth the facts, showing the approximate amount of fees collected yearly in the office, and whether or not a deputy or deputies should be appointed for the proper and efficient conduct of affairs of the office and the salary to be allowed such deputy, and have such proceedings thereon as to the fixing of the salary of any deputy or deputies as provided by §§ 8-20-101 -- 8-20-106.

(b) The provisions of this section prohibiting additional salaries or compensation to clerks and clerks and masters of special courts shall not apply to chancery courts now having or hereafter having exclusive jurisdiction and powers with respect to the probate of wills and administration of estates. When such clerk or clerk and master shall serve as clerk or clerk and master of a chancery court now having or hereafter having exclusive jurisdiction and powers with respect to the probate of wills and administration of estates, it shall be lawful for such clerk or clerk and master to receive additional compensation, and payable as may be provided in the law, and any amendments thereto, creating such court.



§ 8-24-111 - Ex officio services of sheriff.

The county legislative bodies of the different counties shall, at their first session in each and every year, make such allowance as they, in their discretion, think sufficient to compensate their sheriffs for ex officio service.



§ 8-24-113 - Private acts fixing salary of county mayor unaffected.

Sections 8-24-112 [repealed] -- 8-24-114 shall not be construed to repeal or modify in any way any private act of the state fixing any salary of any county mayor in an amount greater than the minimum salaries set out in § 8-24-112 [repealed]. In determining whether the salary of any such county mayor has been fixed by private act in an amount in excess of the minimum salary set out in § 8-24-112 [repealed], the entire salary provided for by such private act shall be included, regardless of whether such salary is paid by the county, the state of Tennessee, or both.



§ 8-24-114 - County legislative body authorized to fix salary of county mayor in excess of statutory amount.

The county legislative bodies of the various counties are hereby granted authority to fix the salary of any county mayor in an amount in excess of the amount guaranteed in § 8-24-112 [repealed] or § 8-24-113.



§ 8-24-115 - County commissioners in counties of 100,000 to 600,000.

The compensation of county commissioners of any county having a population of not less than one hundred thousand (100,000) nor more than six hundred thousand (600,000), according to the United States census of 1970, shall be not less than twenty-five thousand dollars ($25,000) a year, but any such county may by private act provide for annual compensation in a larger amount. The salary fixed by this section shall control over the provisions of any prior private or public enactment providing for an automatic salary adjustment for any county commissioner and any such provision is hereby declared to be superseded by this section.






Chapter 25 - Deferred or Tax-Sheltered Compensation Programs

Part 1 - Government Employees Deferred Compensation Plan Act

§ 8-25-101 - Title.

This part shall be known as the "Government Employees Deferred Compensation Plan Act," and may be so cited.



§ 8-25-102 - Definition of employee.

For the purposes of this part, "employee" means any person, whether appointed, elected, or under contract wherein an employee-employer relationship is established, providing services for the state of Tennessee, state agencies, counties, municipalities, or subdivisions of such governmental bodies in Tennessee, for which compensation is paid.



§ 8-25-103 - Deferred compensation plans -- Approval of plans -- Approval of companies providing plans.

(a) The state of Tennessee or any Tennessee political subdivision or instrumentality of such subdivision may, by contract, agree with any employee to defer, in whole or in part, any portion of that employee's income and may subsequently purchase or contract with any company licensed to do business in the state of Tennessee to provide a deferred compensation plan, as requested by the employee.

(b) In case of state employees, including employees of institutions of higher education, prior to participation in any deferred compensation plan, any company providing investment or administrative plan services must be approved by the commissioner of finance and administration, the chair of the finance, ways and means committee of the senate, the chair of the finance, ways and means committee of the house of representatives and the chair of the consolidated retirement board; and, in the case of all other employees, prior to participation in any such plan, any company providing investment or administrative plan services must be approved by the chief governing body of the governmental unit.

(c) The commissioner of finance and administration, the chair of the finance, ways and means committee of the senate, the chair of the finance, ways and means committee of the house of representatives, and the chair of the consolidated retirement board shall serve as trustees of any deferred or tax-sheltered compensation plans established pursuant to this chapter on behalf of state employees, including employees of institutions of higher education. The terms of any deferred or tax-sheltered compensation plans established on behalf of state employees, including employees of institutions of higher education, may be modified by the chair of the consolidated retirement board with the concurrence of the commissioner of finance and administration.

(d) Any deferred compensation program implemented and operating under the authority of this part shall conform to all applicable laws, rules and regulations of the internal revenue service governing state deferred compensation plans.

(e) Subsections (b) and (c) shall not apply to deferred or tax-sheltered compensation plans maintained on behalf of employees of institutions of higher education pursuant to § 403(b) of the Internal Revenue Code, codified in 26 U.S.C. § 403(b). The chancellor of the board of regents shall serve as trustee for any § 403(b) plan maintained on behalf of employees of institutions thereunder, and the president of the University of Tennessee shall serve as trustee for any § 403(b) plan maintained on behalf of employees of institutions thereunder. The responsibility for approving any company providing investment or administrative services under any such § 403(b) plan shall rest with the chancellor of the board of regents for any § 403(b) plan maintained on behalf of employees of institutions thereunder, and with the president of the University of Tennessee for any § 403(b) plan maintained on behalf of employees of institutions thereunder.



§ 8-25-104 - Responsibility for implementing programs -- Payroll deductions -- Billing and administration -- Requiring participation.

(a) (1) The responsibility for implementing the deferred compensation program for employees of state agencies shall be delegated to the chair of the consolidated retirement board, with the approval of the commissioner of finance and administration, the chair of the finance, ways and means committee of the senate and the chair of the finance, ways and means committee of the house of representatives.

(2) The responsibility for implementation of the deferred compensation plan for employees of institutions of higher education shall be delegated to the chancellor of the board of regents for employees of institutions thereunder, and to the president of the University of Tennessee for employees of institutions thereunder.

(3) The responsibility for implementing the deferred compensation plan for state employees who are not paid on either the centralized state payroll system or by an institution of higher education, may be delegated as determined by the chair of the consolidated retirement board.

(4) (A) Whenever plans are operated for state employees, including employees of institutions of higher education, pursuant to authority delegated herein to officials other than the chair of the consolidated retirement board, they shall be operated under the terms and conditions set out in contracts entered into by the chair of the consolidated retirement board for the purpose of effectuating this part.

(B) Subdivision (a)(4)(A) shall not apply to deferred or tax-sheltered compensation plans maintained on behalf of employees of institutions of higher education pursuant to § 403(b) of the Internal Revenue Code, codified in 26 U.S.C. § 403(b). Any such § 403(b) plans shall be operated under the terms and conditions set out in contracts entered into by the chancellor of the board of regents for any § 403(b) plan maintained on behalf of employees of institutions thereunder, and by the president of the University of Tennessee for any § 403(b) plan maintained on behalf of employees of institutions thereunder.

(5) The responsibility for implementing the deferred compensation program for all other employees, as defined hereunder, shall be delegated to the appropriate officer, board, or committee, as designated by the local legislative body of such other agencies, counties or municipalities.

(b) Payroll deductions shall be made, in each instance, by the appropriate payroll officer.

(c) The chair of the consolidated retirement board or appropriately designated local officer, board or committee of such deferred compensation program may contract with a private corporation, institution and/or custodial bank to provide consolidated billing and all or any other administrative services deemed necessary or appropriate for the administration and operation of the program. The chair of the consolidated retirement board or appropriately designated local officer, board or committee of such deferred compensation program may assess the costs associated with administrating the program to the respective participating employees in order that any such plans adopted shall operate without cost to or contribution from this state.

(d) Notwithstanding any law to the contrary, the chair of the consolidated retirement board, with the concurrence of the commissioner of finance and administration, has the authority to implement an automatic deferred or tax-sheltered compensation plan. Such plan shall provide that any person who becomes a full-time state employee on or after the implementation date of the plan, including a full-time employee of an institution of higher education, who is eligible to participate in one of the deferred or tax-sheltered compensation plans established pursuant to parts 1 or 3 of this chapter shall participate in at least one of the plans as a condition of employment, unless such employee files with that person's employer a notice of that person's election not to participate.

(e) Any notice of non-election shall be made in such format and through such medium as prescribed by the chair of the Tennessee consolidated retirement system and must be filed with that employee's employer by no later than thirty (30) calendar days from the date of the notice of automatic deferral letter. Any employee who does not file a notice of non-election within the prescribed period shall be automatically enrolled in the state's salary reduction plan established in part 3 of this chapter with a salary deferral of two percent (2%) of that employee's compensation. All contributions made by or on behalf of the employee shall be directed to such default option as shall be established by the chair of the consolidated retirement board until such time as the employee selects a different investment option or options. Notwithstanding any provision of this section or any other law to the contrary, future deferrals may be cancelled or adjusted at any time by the employee provided the employee notifies that employee's employer in such format and through such medium as may be prescribed by the chair of the Tennessee consolidated retirement system at least one month before the payday on which the cancellation or change is to be effective; provided, however, that any adjustment in the deferrals, other than a cancellation, cannot cause the amount of the deferrals to be less than twenty dollars ($20.00) per month, or if the employee is paid twice a month, ten dollars ($10.00) semimonthly, or such other lower amount as may be established under chapter 25, part 3 of this title. In addition, any adjustment in the deferrals cannot cause the amount of the deferrals to exceed the maximum allowed under the Internal Revenue Code.

(f) Any employee who affirmatively declines to make employee deferrals after the first automatic enrollment contribution was made may make an election to withdraw that employee's entire automatic enrollment contribution. This election must be submitted no later than ninety (90) calendar days after the payroll date in which the first automatic enrollment contribution is made on behalf of the employee. The amount of the distribution shall be the value of the automatic enrollment contributions plus or minus investment gains or losses as of the date the distribution is processed. Automatic enrollment contributions made after such date shall remain in the plan and shall be subject to the plan's regular distribution rules. Further, an employee who has made an election to withdraw and who thereafter leaves employment and is then rehired by the same employer as defined in this subsection (f) or, by the same political subdivision in the case of a political subdivision employee, before a twelve-continuous month absence shall not be permitted to make another election to withdraw that participant's automatic enrollment contribution. For purposes of this subsection (f), "same employer" means the employer for which the person last worked prior to separation from covered employment. All departments, agencies and instrumentalities in the executive, legislative and judicial branches of state government, including public institutions of higher education, shall be deemed one and the same employer. All public schools within the Tennessee public school system, except for public institutions of higher education, shall be deemed one and the same employer. Notwithstanding the vesting provisions of the plan's document, the employer matching contributions described in § 8-25-303 that are attributable to the distribution of the automatic enrollment contributions shall be forfeited and placed in a forfeiture account. Amounts in the forfeiture account shall be used in the manner provided in the plan document established for the profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title. The employer matching contributions described in § 8-25-303 shall not be made if a permissible withdrawal is taken pursuant to this subsection (f) before the date the matching contribution is allocated.

(g) The initial two percent (2%) automatic enrollment contribution described in this section shall be subject to a percentage annual increase thereafter if provided for in the plan document established for the profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title.

(h) The automatic deferrals shall be contributed on a pre-tax basis and shall continue until the employee affirmatively elects otherwise.



§ 8-25-105 - Investment of funds from program.

Notwithstanding any other law to the contrary, the chair of the consolidated retirement board, and the appropriately designated local officer or local board responsible for implementing a deferred compensation program are hereby authorized to invest the moneys held pursuant to any such deferred compensation plan in investment options that meet the requirements of the Internal Revenue Code. It is the intent of the general assembly that a variety of investment options be offered to participants in the plan, which may include one (1) or more comingled funds in which assets in the custody of the state treasurer that consist exclusively of assets of exempt pension and profit sharing trusts and individual retirement accounts, custodial accounts, retirement income accounts, governmental plans and tax-exempt trusts under the Internal Revenue Code of 1986 and Rev. Rul. 81-100, as modified by Rev. Ruls. 2004-67, 2008-40 and 2011-1 are pooled, solely for investment purposes, in a common or group trust fund. The assets so invested shall be subject to all the provisions of the group trust instruments establishing and governing such trust or trusts. Those instruments of group trusts, including any subsequent amendments, are hereby incorporated by reference and made a part of the plan. This section shall not apply to deferred or tax-sheltered compensation plans maintained on behalf of employees of institutions of higher education pursuant to § 403(b) of the Internal Revenue Code, codified in 26 U.S.C. § 403(b). The chancellor of the board of regents for any § 403(b) plan maintained on behalf of employees of institutions thereunder, and the president of the University of Tennessee for any § 403(b) plan maintained on behalf of employees of institutions thereunder shall be responsible for investing the monies held pursuant to any such plan in investment options that meet the applicable requirements of the Internal Revenue Code.



§ 8-25-106 - Program supplemental.

The deferred compensation plan established by this part shall exist and serve in addition to other retirement, pension, or benefit systems established by the state of Tennessee, state agencies, counties, municipalities, or other political subdivisions. The deferred compensation plan established by this part shall not supersede, make inoperative, or reduce any benefits provided by the consolidated retirement system or programs established by any counties, municipalities, or other political subdivision thereof, or any other retirement, pension, or benefit program established by law.



§ 8-25-107 - Other benefits unaffected by deferral.

Notwithstanding any other provision of law to the contrary, any compensation deferred under this part shall be considered part of an employee's compensation for purposes of any other employee retirement, pension, or benefit program. No deferral of income under the deferred compensation program shall effect a reduction of any retirement, pension, or other benefit program provided by law.



§ 8-25-108 - Federal income tax computation.

Notwithstanding any other provision of this part or any other provision of law to the contrary, any sum deferred under the deferred compensation program shall not be included for the purposes of computation of any federal income taxes withheld on behalf of any employee, unless the deferred sum is designated by the employee as Roth 401(k) contributions under § 8-25-305.



§ 8-25-109 - Confidentiality of records.

(a) Any medical records submitted to, or compiled by, any person or entity providing deferred compensation plan services pursuant to this part are confidential and shall not be disclosed except as follows:

(1) To the extent that the employee or the employee's legal representative consents to disclosure;

(2) To the extent of performing duties hereunder, to employees of persons or entities providing the plan services;

(3) In compliance with a subpoena or a court order;

(4) To other governmental agencies; provided, that such agencies maintain the same level of confidentiality as that required hereunder;

(5) To the comptroller of the treasury or the comptroller's designees for the purpose of audit; or

(6) In any administrative proceeding or court action between the employee or the employee's legal representative and a person or entity providing plan services hereunder.

(b) Nothing contained herein applies to statistical medical information if such information is not identified with a particular employee. Further, nothing contained herein applies to records concerning the identity of employees receiving or applying for benefits, to the amount of benefits to which a particular employee is or may be entitled to receive, nor to any other nonmedical related information unless such information is made confidential by other statute of this state.



§ 8-25-110 - Production of records described in subpoena.

(a) Except as provided in subsection (e), when a subpoena duces tecum is served upon any person or entity administering or providing services to a deferred compensation plan established pursuant to this part in an action or proceeding in which the person or entity is not a party, and such subpoena requires the production of all or any part of the records of the deferred compensation plan relating to a present or former plan participant, it shall be sufficient compliance if the person or entity within fourteen (14) days after being served with a subpoena duces tecum, shall file with the court clerk or the issuer, either by personal delivery or certified or registered mail, a true and correct copy (which may be a copy reproduced on film or other reproducing material by microfilming, photographing, photostating or other approximate process, or a facsimile, exemplification or copy of such reproduction or copy) of all records specifically described in such subpoena.

(b) The records shall be accompanied by an affidavit of a custodian, stating in substance that:

(1) The affiant is the duly authorized custodian of the records and has authority to certify the records; and

(2) The copy is a true copy of all the records described in the subpoena.

(c) If the person or entity has none of the records described, or only part thereof, the custodian shall so state in the affidavit and file the affidavit and such records as are available in the manner prescribed in this section.

(d) (1) The copy of the record shall be admissible in evidence to the same extent as though the original thereof were offered and the custodian had been present and testified to the matters stated in the affidavit.

(2) The affidavit shall be admissible in evidence and the matters stated therein shall be presumed true in the absence of a preponderance of evidence to the contrary.

(3) When more than one (1) person has knowledge of the facts, more than one (1) affidavit may be made.

(e) The personal attendance of the custodian may be commanded only if personal attendance is necessary to resolve a good faith dispute concerning the accuracy of the information to be furnished. Where personal attendance of the custodian is required, the subpoena duces tecum shall contain a clause which reads: "The procedure authorized pursuant to § 8-25-110 will not be deemed sufficient compliance with this subpoena."



§ 8-25-111 - Election to become a participating employer in deferred compensation program -- "Governmental entity" defined -- Election of employer for matching of contributions -- No increased cost to state.

(a) Notwithstanding any law to the contrary, any governmental entity as defined in subsection (b) may elect to become a participating employer in any deferred compensation program established on behalf of state employees under this part or under part 3 of this chapter; provided, that such participation shall be subject to the approval of the chair of the Tennessee consolidated retirement system and in conformity with such terms and conditions as may be prescribed by the chair. If such approval is given, then all employees of the respective entity shall be eligible to participate in any such deferred compensation program, except for the employer matching as provided for in § 8-25-303.

(b) For purposes of this section, "governmental entity" means any Tennessee local governmental entity, including, but not limited to, any municipality, metropolitan government, county, utility district, school district, public building authority, and development district created and existing pursuant to the laws of this state, or any instrumentality of government created by any one (1) or more of the named local governmental entities or by an act of the general assembly. Notwithstanding any provision of this section to the contrary, no entity shall be eligible to participate in any such deferred compensation program if the chair of the Tennessee consolidated retirement system determines, in the chair's sole discretion, that the entity's participation could have a potential adverse effect on the program's status as a qualified plan under the Internal Revenue Code, codified in U.S.C. title 26, and regulations. In making such determination, the chair may rely on the advice of a nationally recognized counsel in the area of governmental employee benefit plans.

(c) Any entity described in subsection (a) that elects to become a participating employer under the provisions of part 3 of this chapter shall have the option of providing for employer matching of contributions in any amount for which the entity is willing to contribute; provided, that the amount of employer matching shall not exceed the maximum allowed under the Internal Revenue Code, and shall conform to all applicable laws, rules and regulations of the internal revenue service governing profit sharing and/or salary reduction plans.

(d) It is the legislative intent that the state shall realize no increased cost as a result of such entities' participation in any such deferred compensation program. All costs associated with such participation, including administrative costs, shall be the responsibility of such entities and/or the entities' participating employees.

(e) A local board of education may elect to participate in the plan separately from the political subdivision with which it is associated. A political subdivision may elect to participate in the plan without extending coverage to the employees of the local board of education that is associated with the participating political subdivision. In the event that a political subdivision withdraws its participation in the deferred compensation plan, the local board of education, which is a part of the political subdivision, may continue its participation in the plan separately.



§ 8-25-112 - Attorney for the chair of the Tennessee consolidated retirement system.

(a) Counsel for the treasury department shall serve as the attorney for the chair of the Tennessee consolidated retirement system with respect to any deferred or tax-sheltered compensation plans established pursuant to this chapter on behalf of state employees, including employees of institutions of higher education.

(b) Notwithstanding any law to the contrary, in cases where the interest of any deferred or tax-sheltered compensation plans referred to in subsection (a) require additional counsel, the chair of the Tennessee consolidated retirement system, with the approval of the attorney general and reporter, is authorized to contract with such additional counsel, who shall be paid such compensation for services as the chair may deem just.



§ 8-25-113 - Authority of trustees of deferred or tax sheltered compensation plans to contract for investment management services, personal services, professional services and consultant services.

The trustees of any deferred or tax sheltered compensation plans established pursuant to this part are expressly authorized to contract for investment management services, personal services, professional services and consultant services for the deferred compensation programs. The trustees shall provide for the powers, duties, functions and compensation of any investment managers, professionals or consultants so engaged. Any contract for investment management services, personal services, professional services and consultant services may be procured in the manner prescribed by the trustees without regard to the requirements of former § 12-4-109 [see the Compiler's Notes], if it is determined that the services are necessary or desirable for the efficient administration of the deferred compensation programs. All expenses and fees incidental to the procurement of services shall be charged to and paid from participant accounts.



§ 8-25-114 - Plan required to honor claims under qualified domestic relations order.

Notwithstanding any other law to the contrary, any deferred compensation program established on behalf of state employees under this part or under part 3 of this chapter shall honor claims under a qualified domestic relations order at a time designated by the state treasurer. For purposes of this section, "qualified domestic relations order" has the same meaning as provided in § 414(p) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 414(p); provided, that such order may only relate to the provision of marital property rights for the benefit of the former spouse of the deferred compensation program participant.






Part 2 - Optional Retirement Program for Employees of Public Institutions of Higher Education

§ 8-25-201 - Short title.

This part shall be known and may be cited as the "Optional Retirement Program for Employees of Public Institutions of Higher Education."



§ 8-25-202 - Establishment of program.

There is established an optional retirement program for employees of public institutions of higher education operated by the board of regents and the board of trustees of the University of Tennessee.



§ 8-25-203 - Trustees -- Duties -- Delegation of duties -- Cost of administration -- Selection of investment products.

(a) The commissioner of finance and administration, the chair of the finance, ways and means committee of the senate, the chair of the finance, ways and means committee of the house of representatives, and the chair of the consolidated retirement board shall serve as trustees of the optional retirement program established under § 8-25-202.

(b) The trustees shall establish an investment policy for the assets of the optional retirement program.

(c) The trustees may delegate to the state treasurer the duty to carry out the day-to-day operations and responsibilities for the administration of the optional retirement program. In exercising the delegation, the state treasurer shall be authorized to exercise such powers as are vested in the trustees that are necessary to fulfill the delegated duties and responsibilities; may assign any duties and responsibilities to the state treasurer's staff or private vendors and contractors, as the state treasurer deems necessary and proper; and may consult with professionals as necessary about the administration of the program. In administering the program, the state treasurer may make such rules as deemed necessary and proper for the effective functioning of the program. Any such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The state treasurer may also establish policies, guidelines, and operating procedures in exercising the state treasurer's delegation from the trustees, including, but not limited to, complying with all applicable state and federal laws and rules.

(d) The trustees may, at their discretion, direct that the cost of administering the optional retirement program established in this part be prorated among participating employers and deducted from each participating employer's account in the state accumulation fund.

(e) The trustees shall designate a minimum of two (2) companies, not to exceed three (3), from which investment products are to be purchased under the optional retirement program. The trustees may delegate to the state treasurer the authority to procure the services of such companies in a manner prescribed by the trustees.

(f) The trustees, at the request of the board of trustees of the University of Tennessee and the board of regents, may authorize the adoption of optional features to such programs. Any such authorization shall be subject to the approval of the council on pensions and insurance. For the purposes of this subsection (f), "optional features" does not include optional investment products.

(g) The companies designated to provide the optional retirement program are hereby authorized to make available optional investment products to the employees of the board of trustees of the University of Tennessee and of the board of regents who have elected to participate in the program. The companies shall act in a fiduciary capacity in selecting investment products that are suitable for the optional retirement program. It shall be the duty of the companies to report to the trustees the optional investment products made available pursuant to this subsection (g) and to report the participant use of such options semi-annually. The investment products are subject to approval by the trustees, and the trustees reserve the right to refuse or discontinue any product offered by the designated companies.



§ 8-25-204 - Election of retirement system or optional retirement program -- Time of election -- Failure to elect -- Transfer of membership.

(a) Notwithstanding any other law to the contrary, any individual who is exempt from the Fair Labor Standards Act (29 U.S.C. § 201 et seq.), and who is employed in a state-supported institution of higher education may elect membership either in the retirement system established in § 8-34-201 or in the optional retirement program established under this part. In all cases of doubt, the state treasurer shall determine whether the employee is eligible to participate in the optional retirement program.

(b) As used in this part, the term "retirement system" has the same meaning as in § 8-34-101.

(c) Each eligible employee who elects to participate in an optional retirement program rather than the retirement system shall so designate on election forms approved by the state treasurer and filed with the state treasurer and with the institution where the employee is employed.

(d) Any such eligible employee who is not a member of the retirement system and who has not accumulated creditable service thereunder as a member of a local retirement fund may make this election within thirty (30) days of employment with a state-supported institution of higher education.

(e) Any member of the retirement system or any member of a local retirement fund having rights under the retirement system may elect to participate in the optional retirement program established under this part in lieu of participating in the retirement system while employed in a state-supported institution of higher education. Any such election shall become effective no later than the first day of the month following thirty (30) days' written notice to the retirement system and to the institution where the employee is employed. Such notification shall be made in a manner prescribed by the state treasurer.

(f) Any eligible employee who fails to make the election as prescribed in this section shall be a member of the retirement system until such employee makes the election as described in subsection (e).

(g) Notwithstanding any provision of this part or any other law to the contrary, any employee who, on or after January 1, 2005, attains either five (5) or more but less than six (6) years of creditable service in the optional retirement program, or five (5) or more but less than six (6) years of creditable service in the retirement system and the optional retirement program combined, shall have the option of transferring membership from the optional retirement program to the retirement system under the following terms and conditions:

(1) The employee is employed in a position covered by the retirement system;

(2) The election must be made on election forms prescribed by the retirement system and filed with it and the institution where the employee is employed by no later than the end of the calendar year following the year the employee completes five (5) years of creditable service;

(3) Any such transfer shall include both past and prospective membership;

(4) The transfer shall be irrevocable;

(5) The employee must pay to the retirement system a sum equal to twelve and sixty-five hundredths percent (12.65%) of the employee's earnable compensation during the period of the employee's membership in the optional retirement program, plus interest on the amount at the rate provided in § 8-37-214;

(6) Notwithstanding § 8-37-220, the payment required under this subsection (g) shall be made in a lump sum to the retirement system by no later than the end of the calendar year following the year the employee completes five (5) years of creditable service, and may be funded in whole or in part from amounts transferred from the employee's accounts in the optional retirement program, from other eligible retirement accounts, or from other funds available to the employee. For the purposes of this subdivision (g)(6), amounts transferred from an eligible retirement account shall have the same meaning as described in § 8-37-214(g)(1). Any difference between the payment required under this subsection (g) and the amount transferred from the optional retirement program or an eligible retirement account shall be paid to the retirement system within sixty (60) days following the transfer, but in any event no later than the end of the calendar year following the year the employee completes five (5) years of creditable service. Notwithstanding § 8-35-111 or any other law to the contrary, if the payment is not funded in whole or in part from amounts transferred from the optional retirement program, the employee shall be permitted to retain ownership of the amounts without violating § 8-35-111;

(7) The employee shall have no rights, benefits, or privileges in the retirement system until the full amount of the payment required under this subsection (g) is received by the retirement system. In the event the employee fails to remit the full amount by the time specified in subdivision (g)(6), the employee shall irrevocably lose the employee's right to transfer membership from the optional retirement program to the retirement system; and

(8) All payments made under this subsection (g) shall be credited to the state accumulation fund pursuant to § 8-37-301 and not to the individual accounts of members in the members' fund.

(h) Notwithstanding § 8-25-211 or any other law to the contrary, any employee who transfers membership from the optional retirement program to the retirement system pursuant to this section may elect to receive a cash withdrawal of all or any portion of the employee's accumulated account or accounts if permitted by the relevant optional retirement company.



§ 8-25-205 - Employer contributions -- Distributions upon separation.

(a) (1) The employer shall make employer contributions at the rate of ten percent (10%) of each eligible employee's earnable compensation, plus one percent (1%) of the part of the eligible employee's earnable compensation in excess of the employee's covered compensation.

(2) The amount of salary taken into account in determining such contributions shall not exceed the maximum dollar limitation imposed by Section 401(a)(17) of the Internal Revenue Code (26 U.S.C. § 401(a)(17)). For any person becoming a participant in an optional retirement program before July 1, 1996, the dollar limitation under Section 401(a)(17) of the Internal Revenue Code shall not apply to the extent the amount of compensation that is allowed to be taken into account under the plan would be reduced below the amount that was allowed to be taken into account under the plan as in effect on July 1, 1993.

(b) Employer contributions shall be credited to the optional retirement fund to provide retirement and death benefits for members and are not refundable in a lump sum for any reason, except death or as provided in subsection (c).

(c) (1) If a participant has separated from service and has an aggregate total of less than five thousand dollars ($5,000) credited to such participant's retirement accounts, the contributions shall be distributed to the participant, upon the participant's written request therefor, if permitted by the relevant optional retirement company. The distribution shall be made in any manner permitted by the companies holding the accounts. This aggregate total shall be increased by one thousand dollars ($1,000) on January 1, 2002, and on each January 1 thereafter until the aggregate total distribution equals fifteen thousand dollars ($15,000).

(2) (A) If a participant has separated from service and suffers from a total and permanent disability, the participant may file a written request with the participant's employer for a limited lump sum distribution from the participant's accounts each year if permitted by the relevant optional retirement company.

(B) To be eligible for the distribution described in this subdivision (c)(2), the request must be accompanied with evidence showing that the participant is receiving social security disability benefits from the social security administration on account of a total and permanent disability suffered by the participant, unless the participant has met the age requirement for receipt of old age and survivors benefits under Title II of the federal Social Security Act (42 U.S.C. § 401 et seq.). If the participant has met such age requirement, the request must be accompanied with a letter from two (2) physicians that conclusively states that the participant is totally and permanently disabled and that such disability is expected to last for a continuous period of not less than twelve (12) months.

(C) For the calendar year 2004, the aggregate total of each annual distribution from all of the participant's accounts shall not exceed eighteen thousand dollars ($18,000). This aggregate total shall be increased by one thousand dollars ($1,000) each calendar year thereafter until the aggregate total annual distribution equals twenty-five thousand dollars ($25,000). Each annual distribution shall be made in any manner permitted by the companies holding the accounts but only upon receipt by the employer of the applicable documentation described in subdivision (c)(2)(B) that confirms the participant's continued eligibility for the distribution.



§ 8-25-206 - Rollover of taxable portion of lump sum payment to eligible retirement plan.

(a) Any employee or any spouse or any non-spousal beneficiary of an active, inactive, or retired employee who is eligible for a lump sum payment under this part may request the relevant optional retirement company to rollover the taxable portion of such payment directly to an eligible retirement plan.

(b) For purposes of this section, "eligible retirement plan" means:

(1) For employee transfers only, a qualified 403(a) annuity plan or a qualified 401(a) retirement plan; provided, that the plan accepts direct rollovers;

(2) For member or spousal transfers, an individual retirement account or any other plan eligible under the Internal Revenue Code to receive such direct rollovers from a qualified plan; provided, that the plan accepts direct rollovers; or

(3) For non-spousal beneficiary transfers, an individual account or annuity treated as an inherited individual retirement account under Section 402(c)(11) of the Internal Revenue Code (26 U.S.C. § 402(c)(11)), or any other plan eligible under the Internal Revenue Code to receive such direct rollovers from a qualified plan; provided, that the plan accepts such direct rollovers.

(c) Prior to making such a rollover, the relevant optional retirement company may require the individual requesting the rollover to establish that the receiving plan or account meets the requirements of this section and the Internal Revenue Code.

(d) This section shall be administered in accordance with the direct rollover provisions of the Internal Revenue Code.



§ 8-25-207 - Computation of retirement benefits under retirement system -- Benefits under optional retirement program.

(a) When any eligible employee in an optional retirement program retires with retirement credit in the retirement system, the employee's retirement allowance from the retirement system shall be computed and paid in accordance with chapters 34 - 37 of this title.

(b) Employees who elect to participate under the optional retirement program shall be limited to the benefits of such optional retirement program, upon and after retirement.



§ 8-25-208 - Eligibility to participate in retirement system -- Effect on contributions previously accumulated in retirement system -- Resumption of participation in retirement system upon unavailability of optional program.

(a) An eligible employee who elects to participate in an optional retirement program established under this part will be ineligible to participate in the retirement system during such period as the employee is employed by a state-supported institution of higher education.

(b) While participating in an optional retirement program, such member's accumulated contributions, if any, and creditable service in the retirement system shall remain unchanged as of the date of election of an optional retirement program under this part.

(c) Interest shall continue to be credited to the employee's accumulated contributions in the retirement system.

(d) In the event that a participant in an optional retirement program assumes or returns to a position in a public school where an optional retirement program or a local retirement fund is not available, the participant shall at that time begin or resume participating in the retirement system.



§ 8-25-209 - Transfer of accumulated contributions in retirement system to optional retirement program -- Effect of transfer.

Any employee participating in an optional retirement program whose benefits are limited to those of that program pursuant to § 8-35-406, may authorize the transfer of the employee's accumulated contributions deposited with the retirement system to such optional retirement program upon request made to the retirement system. Such transfer shall be made within ninety (90) days of the retirement system's receipt of the request, and shall be considered to be a withdrawal of accumulated contributions and shall terminate membership in the retirement system, in accordance with § 8-35-104. Any such transfer constitutes a waiver of all rights in the retirement system and may not be redeposited with the retirement system pursuant to § 8-37-214.



§ 8-25-210 - Claims under qualified domestic relations order.

Any optional retirement program established pursuant to this part shall honor claims under a qualified domestic relations order. For purposes of this section, "qualified domestic relations order" has the same meaning ascribed to it in Section 414(p) of the federal Internal Revenue Code of 1986 (26 U.S.C. § 414(p)); provided, that such order may relate only to the provision of marital property rights for the benefit of the former spouse of the optional retirement program participant.



§ 8-25-211 - Cash withdrawal from program -- Effect of cash withdrawal.

Upon retiring or otherwise terminating employment, an employee participating in an optional retirement program may elect to receive a cash withdrawal of up to fifty percent (50%) of such employee's accumulated account or accounts if permitted by the relevant optional retirement company, and if the employee applies for and begins receiving a lifetime distribution of the remaining portion of such employee's accumulated account or accounts. Any employee who receives a cash withdrawal pursuant to this section shall not be entitled to reestablish the withdrawn amount or any period of service represented by that amount in either the optional retirement program, the retirement system, or any other Tennessee state retirement program



§ 8-25-212 - Establishment of service in retirement system following receipt of limited lump sum distribution of contributions from optional program -- Sum to be paid to retirement system.

Any member of the retirement system who participated in the optional retirement program and received a limited lump sum distribution of contributions pursuant to § 8-25-205(c)(1) shall be entitled to establish service and salary credit in the retirement system for the period during which those contributions were made to the member's optional retirement account. To establish service, the member must pay to the retirement system a sum equal to twelve and sixty-five hundredths percent (12.65%) of the member's earnable compensation during the period those contributions were made to the member's optional retirement account, plus interest on that amount at the rate provided in § 8-37-214.



§ 8-25-213 - Effect of reemployment on other than full-time basis of person receiving benefits from optional retirement program.

Any person receiving benefits from the optional retirement program established pursuant to this part who returns to service on other than a full-time basis in a position covered by the optional retirement program shall be subject to the applicable work and compensation limits set forth in § 8-36-805(1) and (2). As a condition of the employment, the person shall not be eligible for additional contributions to the person's optional retirement account nor shall the person be eligible to accrue retirement credit in the retirement system during that person's period of reemployment.






Part 3 - Profit Sharing or Salary Reduction Plans

§ 8-25-301 - State plans authorized.

The state treasurer is directed to develop and obtain internal revenue service approval of a profit sharing or salary reduction plan for state employees as permitted by the internal revenue service. The responsibility for implementation of the plan for employees of institutions of higher education may be delegated by the state treasurer to the chancellor of the board of regents for employees of institutions thereunder and to the president of the University of Tennessee for employees of institutions thereunder. The responsibility for implementing the plan for state employees who are not paid on either the centralized state payroll system or by an institution of higher education may be delegated as determined by the state treasurer. It is the intent of the general assembly that a variety of investment options be offered to participants in the plan, which may include one (1) or more comingled funds in which assets in the custody of the state treasurer that consist exclusively of assets of exempt pension and profit sharing trusts and individual retirement accounts, custodial accounts, retirement income accounts, governmental plans and tax-exempt trusts under the Internal Revenue Code of 1986 and Rev. Rul. 81-100, as modified by Rev. Ruls. 2004-67, 2008-40 and 2011-1 are pooled, solely for investment purposes, in a common or group trust fund. The assets so invested shall be subject to all the provisions of the group trust instruments establishing and governing such trust or trusts. Those instruments of group trusts, including any subsequent amendments, are hereby incorporated by reference and made a part of the plan.



§ 8-25-302 - "Profit" defined.

As used in this part, "profit" means the excess revenue over expenditures prior to the expenditure of the amount which may be optionally made available for employees in cash or placed in trust by the state on behalf of the employees under the provisions of the plan.



§ 8-25-303 - Employer matching authorized.

(a) (1) Subject to subsection (c), the state shall provide for employer matching of contributions to the plan on behalf of participating state employees who are eligible to participate in the Tennessee consolidated retirement system, or the optional retirement program established pursuant to part 2 of this chapter, and on behalf of participating seasonal or temporary state employees under twenty-five (25) years of age who are paid on the centralized state payroll system. Notwithstanding § 8-35-111, beginning on July 1, 2006, any such employer match shall equal one hundred percent (100%) of the amount contributed by each state employee to the plan per month, up to a maximum of forty dollars ($40.00) per month or, alternatively, up to a higher maximum that may be specifically prescribed in the annual general appropriations act. Subject to the approval of the department of finance and administration, state employees, other than employees of an institution of higher education, may elect on a form prescribed by the state treasurer to have the employer matching based on the amount contributed by the employee from the employee's longevity pay in lieu of the monthly matches as otherwise provided in this subsection (a). If the employee makes the election, the employer match shall equal the amount contributed by the state employee from the employee's longevity pay, up to the maximum annualized employer match that could have been made had the match been made on a monthly basis. Subject to the approval of a state supported institution of higher education, employees of that institution may elect in the manner and under the conditions provided in this subsection (a) to have the employer matching based on the amount contributed by the employees from the employees' longevity pay in lieu of the monthly matches as otherwise provided in this subsection (a).

(2) Notwithstanding subdivision (a)(1) or any other law to the contrary, for fiscal years beginning on July 1, 2010 and July 1, 2011, the state may provide for employer matching of contributions to the plan on behalf of eligible, participating state employees. The amount, if any, provided by the state for employer matching contributions shall be specifically prescribed in the general appropriations act each such year.

(b) Notwithstanding this or any other provision to the contrary, the amount of the employer matching shall not exceed the maximum allowed under the Internal Revenue Code, and shall conform to all applicable laws, rules and regulations of the internal revenue service governing profit sharing and/or salary reduction plans for state employees.

(c) It is the legislative intent that the employer match pursuant to this section shall be provided each fiscal year as the general appropriations act sets forth the dollar amount to be matched and contains an appropriation to provide for such matching amount. Further, it is the legislative intent that the amount, terms and conditions of any employer matching of contributions pursuant to subsection (a) for employees of institutions of higher education shall be governed in accordance with the same provisions affecting state employees who are paid on the centralized state payroll system. Notwithstanding this subsection (c), an institution of higher education may authorize the employees of that institution to elect to have the employer matching based on the amount contributed by the employees from the employees' longevity pay in accordance with subsection (a) regardless of whether the matching is authorized for employees who are paid on the centralized state payroll system.



§ 8-25-304 - Alternative plans -- Additional participation in state plan.

(a) Any political subdivision or instrumentality of the state, by resolution or ordinance of its governing body, is authorized to make available to its employees a profit sharing or salary reduction plan approved by the internal revenue service.

(b) Any entity other than a political subdivision participating in the Tennessee consolidated retirement system which has fewer than five (5) employees may request permission of the state treasurer to participate in the state plan. The state treasurer shall have full authority to grant permission, taking into account the number and location of employees of the entity, its financial soundness, the entity's status with the Tennessee consolidated retirement system, and other factors deemed relevant by the state treasurer. If permission is granted, such participation shall be in accordance with the terms specified by the state treasurer.



§ 8-25-305 - Designation of contributions as Roth 401(k) contributions.

(a) The state treasurer, with the approval of the commissioner of finance and administration, may adopt a new feature to the plan that would permit state employees, including employees of institutions of higher education, to designate some or all of the employees' contributions as Roth 401(k) contributions under § 402A of the Internal Revenue Code, codified in 26 U.S.C. § 402A, at the time the contributions are made.

(b) Any Roth 401(k) contribution feature adopted pursuant to this section shall conform to all applicable laws, rules and regulations of the internal revenue service.

(c) Any political subdivision or instrumentality of the state that makes available to its employees a profit sharing and/or salary reduction plan approved by the internal revenue service under § 401(k) of the Internal Revenue Code, codified in 26 U.S.C. § 401(k), may, by resolution or ordinance of its governing body, adopt the Roth 401(k) contribution feature to its plan as described in this section.



§ 8-25-306 - Attorney for the treasurer with regard to profit sharing or salary reduction plans.

(a) Counsel for the treasury department shall serve as the attorney for the treasurer with respect to the plan.

(b) Notwithstanding any law to the contrary, in cases where the interests of the plan requires additional counsel, the treasurer, with the approval of the attorney general and reporter, is authorized to contract with such additional counsel, who shall be paid such compensation for services as the treasurer may deem just.



§ 8-25-307 - Confidentiality of records.

Any medical records submitted to, or compiled by, any person or entity providing profit sharing and/or salary reduction plan services pursuant to this part are confidential and shall not be disclosed except as provided under § 8-25-109.



§ 8-25-308 - Production of records described in subpoena.

The provisions of § 8-25-110 shall apply whenever a subpoena duces tecum is served upon any person or entity administering or providing services to a profit sharing and/or salary reduction plan established pursuant to this part.



§ 8-25-309 - Assessing costs of administering program to participating employees.

The state treasurer may assess the costs associated with administering this program to the participating employees in order that such plan shall operate without administrative cost to or contribution from this state.



§ 8-25-310 - Alternative social security replacement plan for classes of employees not covered by agreement under § 8-38-103.

The state treasurer, with the approval of the commissioner of finance and administration, may adopt a new feature to the plan that would provide for an alternative social security replacement plan that satisfies the requirements of § 3121(b)(7)(F) of the Internal Revenue Code (26 U.S.C. § 3121(b)(7)(F)), as may be amended, and any rules and regulations promulgated thereunder for any classes of state employees, including employees of institutions of higher education, whose service is not covered by an agreement entered into under § 8-38-103. Any such plan may require the withholding as deferred compensation from the wages otherwise payable to those employees of up to seven and one-half percent (71/2%) of wages, as the term "wages" is defined for social security purposes, or such other amount as may be required as an alternative to social security contributions.






Part 4 - Football Coaches [Repealed]



Part 5 - Cafeteria Plans for State Employees

§ 8-25-501 - Development and implementation of plan -- Automatic payment -- Administration of plan.

(a) The commissioner of finance and administration and the state treasurer, with the concurrence of the state insurance committee, are authorized to develop and implement a cafeteria plan for state employees as permitted by § 125 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 125. The commissioner of finance and administration and the state treasurer are further authorized to offer state employees a qualified transportation fringe benefit plan in accordance with § 132(f) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 132(f), or any subsequent corresponding United States Internal Revenue Code section. The responsibility for development and implementation of such plans for employees of institutions of higher education is delegated to the chancellor of the board of regents and to the president of the University of Tennessee for employees of institutions under the University of Tennessee. Any political subdivision or instrumentality of the state, by resolution or ordinance of its governing body, is authorized to make available to its employees either a cafeteria plan as permitted by § 125 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 125, or a qualified transportation fringe benefit plan in accordance with § 132(f) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 132(f), or both.

(b) Any employer who has implemented a cafeteria plan pursuant to this section shall arrange for its employees' health insurance premiums and dental insurance premiums to be automatically paid through the cafeteria plan beginning January 1, 2008. Participation in other benefit options provided pursuant to this section is not automatic and requires an affirmative election by the employee authorizing the necessary payroll deductions and salary reductions for funding the benefits.

(c) Plans implemented pursuant to this section may either be administered internally or the party responsible for administration may contract with any person or entity otherwise eligible to provide for the services.

(d) With concurrence of the state insurance committee, the state treasurer may credit plan savings and assess the costs associated with administering these programs to the state agencies of participating employees, it being the intent that state agency payroll savings deriving from the plan be the funding source for administration.



§ 8-25-502 - Confidentiality of records.

Any information concerning an employee's medical diagnosis, treatment or referral for treatment maintained by any person or entity providing cafeteria plan services hereunder is confidential and shall not be disclosed except as provided under § 8-25-109.









Chapter 26 - Reimbursement of Expenses

§ 8-26-101 - Expenses of judicial officers.

The officials and employees named hereby below shall be reimbursed out of the state treasury for the expenses enumerated and to the extent set forth below:

(1) (A) The justices of the supreme court, judges of the intermediate appellate courts, criminal court judges, circuit court judges and chancellors shall be reimbursed for their necessary office rent, office supply and equipment expenses, and travel expenses pursuant to policies and guidelines promulgated by the supreme court;

(B) From the appropriation made in the appropriations act for the operation of such courts, the justices, judges, and chancellors shall be reimbursed for necessary travel expenses incurred by them during their absence from the counties of their residence on official business; provided, however, that such travel expenses shall be limited to board and lodging and mileage or conveyance expense each way necessary to travel on official business. Any justice, judge, or chancellor seeking reimbursement for official expense under this section shall file with the director of the administrative office of the courts, or other official upon whom this duty may be lodged by law, a statement of such amounts necessarily expended in the discharge of such official duties, and upon receipt of this verified statement, a warrant for reimbursement for such expenses shall be issued.

(2) (A) The state is hereby authorized to provide office equipment and supplies to district attorneys general, such equipment to be furnished on the basis of need. All such office equipment shall remain the property of the state of Tennessee and shall be returned to the custody of the executive director of the district attorneys general conference by each district attorney general upon the expiration of the district attorney general's official duties. The purchases made under this section shall be in conformity with rules and regulations to be prescribed by the executive director, the comptroller of the treasury, and the commissioner of finance and administration;

(B) District attorneys general are authorized the necessary expenses in the preparation and prosecution of cases in the name of the state of Tennessee. All expenditures of this section shall be made in accordance with such rules and regulations formulated by the executive director;

(C) Each district attorney general shall prepare an annual budget request, relating to items authorized in subdivisions (2)(A) and (2)(B), to be submitted to the executive director of the district attorneys general conference. The executive director shall review all requests and formulate a budget for all district attorneys general which the executive director shall submit to the commissioner of finance and administration for review and approval;

(D) No approval for any expenditure of state funds authorized in the above subdivisions shall be given in excess of the amount appropriated for such purposes by the general assembly;

(E) The several district attorneys general in all districts containing more than one (1) county shall be reimbursed for the necessary traveling expenses incurred while upon official business, outside the county of their residence, as prescribed under the comprehensive travel regulations for employees of the state of Tennessee. Any subsequent changes in the amounts or types of reimbursable expenses as prescribed under the comprehensive travel regulations then shall apply automatically, and without further action, to the several district attorneys general at such times as changes become effective as to employees of the state of Tennessee;

(F) All expense accounts submitted by any district attorney general shall be submitted upon forms provided and prescribed by the judicial cost accountant. In addition thereto, such expense accounts shall be submitted during the month following the month in which the expense was incurred, and all such expense accounts must be verified by such district attorney general. If any person fails to comply with this section, the expense account shall be disallowed and the same shall not be paid;

(G) Secretarial help is hereby authorized for district attorneys general. Such secretarial help is to be furnished on the basis of need and is subject to the approval of the executive director, the comptroller of the treasury and the commissioner of finance and administration;

(H) (i) The executive director, in conjunction with the commissioner of human resources, shall determine the salary scales to be applied to secretaries to district attorneys general. Those persons employed under this section shall be paid monthly from state funds;

(ii) Such salary scales may be applied to the secretarial and clerical positions heretofore created by law, notwithstanding the fixing of salaries for such positions by prior legislative enactment. This subdivision (2)(H) shall not in any way affect salaries or compensation paid by any county in the state to secretarial or clerical employees of any district attorney general, nor shall it affect any public or private act creating or establishing such secretarial or clerical positions, except as provided by this subdivision (2)(H);

(I) Upon the determination by a district attorney general that secretarial help is needed in order for the district attorney general to maintain the district attorney general's office effectively, the district attorney general shall submit a request for secretarial help to the executive director;

(J) The executive director, upon receipt of the request for secretarial help, shall review the same and in accordance with subdivisions (2)(G) and (H) shall determine the extent of help needed and fix the salary therefor;

(K) The executive director may prescribe such rules and regulations as in the executive director's judgment are necessary to best administer subdivisions (2)(G)-(J);

(3) Traveling expenses under this section shall be as established for employees of the state of Tennessee, with the amount of reimbursement allowed for each mile necessarily traveled on official business being such established amount for state employees.



§ 8-26-102 - Expense accounts of judicial officers.

Any person seeking reimbursement for official expenses under the provisions of § 8-26-101 shall file with the commissioner of finance and administration, or other official upon whom the commissioner's duties may be placed by law, a sworn itemized statement of the amounts necessarily expended by such person in the discharge of such official duties, as granted in § 8-26-101, and upon the receipt of such verified statement the commissioner shall issue a warrant in reimbursement of such expenses.



§ 8-26-103 - Office expense of appellate court clerks.

All necessary books, stationery, office equipment, stamps and supplies of all kinds used in the conduct of the offices of the clerks of the supreme court and the court of appeals shall be furnished and paid for by the state, without regard to fees collected by the clerks.



§ 8-26-104 - Office expense of clerks of court and trustees.

The clerks of the courts other than appellate and county trustees are entitled to be paid, out of the county treasury of their counties, the necessary costs of all blank or record books, stationery and blanks required by them in the discharge of their official duties.



§ 8-26-105 - Jailers' fees -- State subsidies.

(a) The county legislative body or governing body of each county has the authority to pass a resolution fixing the amount of jailers' fees which may be applied to misdemeanant prisoners. The rate fixed shall apply to such prisoners confined in the county jail or county workhouse or workhouses, but not meeting the conditions required for a state subsidy under title 41, chapter 8.

(b) In lieu of the reimbursement for jailers' fees allowed in § 8-26-106, the state shall provide a subsidy pursuant to title 41, chapter 8.

(c) References in other sections to jailers' fees for state prisoners specified in this section shall be deemed to be references to the subsidies specified in § 41-8-106(d).



§ 8-26-106 - Reimbursement of jailer for keeping state prisoners.

Upon the adoption by the county legislative body of a resolution fixing jailers' fees, it is made the duty of the county clerk to promptly transmit to the judicial cost accountant a certified copy of the resolution. The judicial cost accountant shall allow jailers' fees for that particular county for state prisoners at the amount fixed by the resolution on the same terms as the county according to the provisions of § 8-26-105.



§ 8-26-107 - Fees for witnesses committed to jail.

Jailers shall be allowed the same fees for keeping witnesses committed to jail as they are allowed by § 8-26-105 for keeping prisoners, the same to be taxed in the bill of costs and paid in the same manner as other costs in the same cases.



§ 8-26-108 - Transportation of prisoner by sheriff.

(a) When the sheriff is required by law to remove a person on a writ of habeas corpus, change of venue, or otherwise, or to remove a person of unsound mind to or from an asylum, the sheriff shall make out a statement of expenses, itemized, of the sheriff, of the person being conducted, and of an escort, if one was necessary, and shall make oath that the same is true and correct. The sheriff shall present the same to the county mayor, for auditing and allowance, and if approved by the county mayor, it shall be allowed as other claims are allowed.

(b) Where a municipality or other governmental agency in the state of Tennessee owns, leases or contracts for the use of an airplane for the purpose of air travel facilities, and such facilities are used in going after and returning any fugitive from another part of the state, the municipality or other governmental agency shall be reimbursed the cost of the plane fare for the sheriff, deputy, guard, or escort, and the fugitive, in the amount which may be charged by any regular commercial airline, plus such other expenses as may be necessary for meals, lodging and such other actual expenses incurred going to and from the airport. The sheriff, deputy, guard or escort may also utilize regular commercial airlines where the cost of such transportation is comparable economically to ground transportation.



§ 8-26-109 - Form and contents of expense accounts generally -- Vouchers.

Every state and county officer, who is authorized by law to incur official expenses which are to be paid by the state or any county or out of any public funds of any character, is directed and required to make out accurate, itemized statements of such expenses, showing the date and amount of each separate item, and the purpose for which it was expended. The correctness of such expense account and the fact that it was actually incurred in the performance of official duty must be sworn to by such official before some officer qualified to administer oaths. In every instance where it is practicable to obtain a voucher representing the expense incurred, except for railway or pullman fare, such official shall obtain a voucher and attach same to the expense account. Such vouchers shall be numbered and referred to by number.



§ 8-26-110 - Filing and audit of expense claims.

(a) Such expense accounts shall be filed with the official or department whose duty it is to audit or audit and pay same, and shall not be allowed or approved by such official or department until made out as so provided. It is the duty of the official auditing such expense account to address an inquiry in writing to the officer making same, requiring a written explanation of any item or items wherever desirable.

(b) The provisions of this section and § 8-26-109 shall not apply to expense allowances when the general assembly provides an expense allowance of a fixed and definite amount for a definite period of time.

(c) Provided, however, in any county having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census, no county officer shall be required to file a statement as provided in § 8-26-109, for any expenses for which there has been appropriated by the general assembly or through a salary suit a sum certain to pay such expenses.



§ 8-26-111 - False oath to expense account.

The willful making of a false oath to such an expense account shall be perjury, punishable as provided by statute.



§ 8-26-112 - Expenses of salaried county officers, clerks and masters.

(a) In counties having a population of one hundred thousand (100,000) or more, according to the last federal census, any salaried county official who is paid from county funds and who holds office by election of the people, by election of the county legislative body, or by election of any other county board or commission, and any clerk or master appointed by a chancellor, shall be reimbursed from county funds for the actual expense which such county official, clerk or master may incur as an incident to holding such office. Such expenses include, but are not limited to, lodging while away from such person's official residence, and traveling expenses both within and without the county of such person's official residence. However, the county legislative body may by resolution determine what expenses will be reimbursable, and the county mayor will prescribe forms on which such expenses will be reported, and will examine such expense reports when submitted to determine if the expense is reimbursable, and if so forward the expense report to the proper disbursing officer for payment.

(b) In all other counties of the state, the county legislative body may by resolution elect to pay the expenses of elected county officials, and may promulgate rules of procedure as to how expenses will be reimbursed and determine what expenses are reimbursable. In such county so resolving, it will be the duty of the county mayor to prescribe forms on which expenses will be reported, and it is further made the county mayor's duty to examine such expense report to determine if all expenses so listed as reimbursable are legally reimbursable expenditures within the schedule as determined and announced by the county legislative body and, if such listed expenses are reimbursable, then to forward the expense report to the proper disbursing officer for payment.

(c) No expenses will be paid under this section which are now authorized and paid under any other law.'



§ 8-26-113 - Automobiles for salaried county officers.

Subject to appropriation by the county legislative body, counties may provide vehicles for the use of any salaried county official who is paid from county funds and who holds office by election of the people, by election of the county legislative body, or by election of any other county board or commission, and any clerk or master appointed by a chancellor, or, in the alternative, may provide a monthly car allowance to such salaried county officials.



§ 8-26-114 - Moving expenses for involuntary transferees.

Any officer or employee in the several departments and agencies of the state who is transferred involuntarily to a work location which is farther than fifty (50) miles removed from such officer's or employee's previous location shall be reimbursed for all reasonable moving expenses incurred at the time and in connection therewith by the commissioner of finance and administration from the general fund. In order to qualify for such reimbursement, the officer or employee must certify to the commissioner prior to moving that such is being made as a result of the transfer, that the officer or employee did not request such transfer and that it is being made involuntarily. The commissioner is authorized to promulgate reasonable rules for the administration of this provision. All reimbursement for moving expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 8-26-115 - Airplane travel limited to standard coach fare.

No official, officer, or employee compensated with state funds shall be reimbursed for airplane travel in an amount in excess of standard coach fare for the applicable flight. Unless an emergency situation arises and the purchase or reimbursement for the purchase of tickets for travel by air in excess of the standard coach fare for such emergency situation is approved by the comptroller, no state funds shall be otherwise used to purchase air travel at rates in excess of standard coach fare for the applicable flight.



§ 8-26-116 - Claims for official travel expenses of state employees and members of boards and commissions.

Notwithstanding any law to the contrary, claims for official travel expenses of state employees and members of boards and commissions shall be subject to the uniform travel rules and regulations issued by the commissioner of finance and administration pursuant to § 4-3-1008, except for employees and members of boards and commissions attached to the court system and the general assembly, who shall be subject to travel rules and regulations under the law applying to them and approved by the head of those departments.






Chapter 27 - Group Insurance for Public Officers and Employees

Part 1 - Administration of Insurance Committees

§ 8-27-101 - "Committees" defined -- Administrative duties of division of benefits administration -- Promulgation of rules.

(a) As used in this part, "committees" means the state insurance committee created in § 8-27-201, the local education insurance committee created in § 8-27-301, and the local government insurance committee created in § 8-27-701.

(b) The division of benefits administration of the department of finance and administration shall serve as staff to the committees.

(c) The committees may delegate administrative duties to the division of benefits administration, subject to the requirements of this chapter and the plan documents approved by the committees. These duties include, but are not limited to, the procurement functions described in § 8-27-103; provided, that all contracts are approved by the committees.

(d) The committees, acting collectively or individually, may promulgate rules and regulations under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, concerning the operations of the plans under their jurisdiction.



§ 8-27-102 - Resolution of disputes regarding eligibility and enrollment for plans and benefit structure -- Appeals regarding voluntary benefits.

(a) The committees may delegate to a subcommittee or to the division of benefits administration the ability to resolve disputes regarding eligibility and enrollment for the plans and the benefit structure of the plans administered by those committees. Appellants shall be allowed to review the files regarding their appeals and to submit a written statement in support of the appeal. The disclosure of records related to appeals is subject to the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA) (42 U.S.C. § 1320d et seq.) and other federal and state confidentiality laws.

(b) Appeals regarding voluntary benefits as defined in § 8-27-104 are the responsibility of the contractors providing those benefits.



§ 8-27-103 - Authority to enter into contracts necessary to administer plans -- Participation with health maintenance organizations.

(a) The committees, acting individually or collectively, have the authority to enter into contracts with insurance companies, claims administrators, and other organizations for some or all of the insurance benefits or services, including actuarial and consulting advice, necessary to administer the plans authorized in parts 2, 3, and 7 of this chapter. The procurement of the contracts shall be governed by title 4, chapter 56, and the rules promulgated pursuant to that chapter.

(b) The contracts described in subsection (a) may include self-insured contracts with health maintenance organizations established pursuant to the Health Maintenance Organization Act of 1986, compiled in title 56, chapter 32, notwithstanding any language in title 56 to the contrary. The committees shall permit participation with those health maintenance organizations only in locations for which the organization has been issued a certificate of authority by the department of commerce and insurance.



§ 8-27-104 - "Voluntary benefits" defined for purposes of parts 1, 2, 3 and 7.

For the purposes of parts 1, 2, 3, and 7 of this chapter, "voluntary benefits" means those benefits for which the premium is fully paid by enrolled members. The committees shall establish voluntary benefits as the committees deem necessary and reasonable to afford coverage beyond the basic health plan and, where applicable, any employer-paid basic term life and basic accidental death and dismemberment insurance benefit offered by the committees. Voluntary benefits may include, but are not limited to, dental, vision, long-term care, and disability insurance benefits.






Part 2 - State Insurance Committee

§ 8-27-201 - State insurance committee created -- Members -- Vacancies -- Alternative representative.

(a) There is created a state insurance committee, to be composed of the commissioner of human resources, the state treasurer, the commissioner of commerce and insurance, the comptroller of the treasury, the commissioner of finance and administration, the chair of the senate finance, ways and means committee, the chair of the house of representatives finance, ways and means committee, a member to be appointed by the board of directors of the Tennessee state employees association, and three (3) state employees. For purposes of this part, "state insurance committee" means the state insurance committee created by this subsection (a).

(b) (1) Two (2) state employees shall be selected in accordance with a procedure adopted by the state insurance committee. The chair of the state insurance committee and the chair of the consolidated retirement system board of trustees may develop a procedure to coordinate the process for selection of state employee members to each entity.

(2) One (1) state employee shall be an employee of either the University of Tennessee or the state university and community college system selected under a procedure developed by the Tennessee higher education commission and approved by the state insurance committee.

(3) A vacancy on the state insurance committee caused by death or resignation of a state employee member shall be filled by the same selection procedure by which the previous employee member was selected.

(c) The commissioner of human resources, the state treasurer, the commissioner of commerce and insurance, the comptroller of the treasury, and the commissioner of finance and administration are authorized to designate an alternate representative to attend, participate, and vote at meetings of the state insurance committee when that respective member is unable to attend. The designation shall be made in writing to the chair of the state insurance committee.



§ 8-27-202 - Group insurance plan -- Authority of committee -- Authorized components of plan.

(a) The state insurance committee shall approve for eligible state employees a group insurance plan, which shall consist of:

(1) One (1) or more basic health plans as the state insurance committee deems necessary and reasonable;

(2) A basic term life insurance benefit and basic accidental death and dismemberment benefit, with defined coverage amounts paid for by the employer. These benefits shall be available to eligible employees who have not enrolled in the health insurance plans offered by the state insurance committee; and

(3) Voluntary benefit plans as may be necessary and reasonable. These benefits include optional life insurance coverage in excess of that offered under subdivision (a)(2). The state insurance committee may provide for voluntary benefits as part of the basic health plans or as separate plans.

(b) The state insurance committee is authorized to determine the premiums, benefits package, funding method, administrative procedures, eligibility provisions, and rules relating to the plans established by this part.

(c) The basic health, term life, and accidental death and dismemberment plans referenced in subdivisions (a)(1) and (2) shall be the only basic group insurance plans offered to state employees.



§ 8-27-203 - Responsibility for payment of premiums.

(a) (1) From the appropriations made each year in the general appropriations act, the various departments, agencies, boards, and commissions of state government shall pay, on behalf of each participating covered individual within the respective departments, agencies, boards, and commissions, eighty percent (80%) of the cost of the coverage option for employees and employees' dependents, determined by the state insurance committee to be the basic health plan for funding purposes. In addition to this basic health plan for funding purposes, the state insurance committee may offer other plan options.

(2) The state insurance committee may, in its discretion, establish the financial obligations for each coverage level in the basic plan. The payments made on behalf of participating employees may vary among the different coverage levels. The state insurance committee may establish a certain threshold of life insurance in computing the payment to be made on behalf of participating employees.

(3) The provisions of the basic health plan and other plan options and the state premium support amounts thereto pursuant to this subsection (a) must comply with a written policy approved by the Council on Pensions and Insurance before becoming effective.

(b) From the appropriations made each year in the general appropriations act, the various departments, agencies, boards, and commissions of state government shall pay, on behalf of each participating employee within the respective departments, agencies, boards, and commissions, defined coverage amounts for the basic term life insurance benefit and basic accidental death and dismemberment benefit.

(c) The premium for voluntary benefit plans as the state insurance committee may adopt pursuant to § 8-27-202 shall be fully paid by the enrolled members. The additional costs for participating dependents shall be fully paid by the enrolled members.

(d) Payroll deductions from salary paid by the state and from retirement benefits paid by the Tennessee consolidated retirement system shall be available for the payment of premiums of any aforementioned plan.



§ 8-27-204 - Eligibility for plans -- Temporarily disabled employees -- Dependents.

(a) (1) State employees shall be eligible for the plans authorized under § 8-27-202. The state insurance committee shall establish procedures for enrolling state employees and collecting required premiums. For purposes of eligibility, "state employee" means:

(A) Any person who is a state official, including members of the general assembly and legislative officials elected by the general assembly;

(B) Any person who is employed in the service of, and whose compensation is payable by, the state;

(C) Any person who is employed by the state whose compensation is paid, in whole or in part, from federal or other funds; or

(D) Any director of the Tennessee regulatory authority.

(2) The following persons are not eligible for the state group insurance plan:

(A) Any person performing services on a contractual or percentage basis; or

(B) Any part-time or seasonal employee who works less than an average of thirty (30) hours per week. The average shall be calculated on an annual basis.

(3) The group insurance plan for state employees shall include as eligible employees, each officer and employee of the several departments and agencies of state government who, having been employed by the state for at least twenty-four (24) months, will work one thousand four hundred fifty (1,450) hours or more in a fiscal year, whether compensated on an hourly, daily, monthly, or piecework basis. The various departments, agencies, boards, and commissions of state government shall pay, on behalf of each participating employee within the respective departments, agencies, boards, and commissions, the same rate of the cost of the participating employee's participation in the group insurance plan as is paid for other employees pursuant to subsection (b) while the participating employee is on active status. The participating employee may maintain such insurance coverage during the time the employee is not on active status for a period not to exceed three (3) months in any one (1) fiscal year and shall be responsible for paying one hundred percent (100%) of the cost of such insurance during such time. This subdivision (a)(3) shall not apply to employees hired on or after July 1, 2015.

(4) The state insurance committee may determine criteria to extend eligibility to additional employees, subject to the availability of funds as certified by the commissioner of finance and administration.

(b) The state insurance committee shall develop procedures for special enrollment of employees consistent with applicable state and federal laws.

(c) Any employee who leaves the state payroll because of a work-related injury and who qualifies for temporary benefits after application to the board of claims shall be considered an eligible employee for the purpose of participating in the state group insurance plan during the period of temporary disability; provided, that the employee was participating in the state group insurance plan at the time the work-related injury occurred. The various departments, agencies, boards, and commissions shall pay all of the cost of the insurance premium for employees described in this subsection (c). Nothing in this subsection (c) shall permit payment by the group insurance plan for medical expenses incurred because of any work-related injury qualifying the employee for benefits from the board of claims.

(d) The state insurance committee shall extend eligibility to the dependents of state employees who are eligible for the state group insurance plan. The state insurance committee may determine which dependents are eligible, and what documentation is required to establish eligibility, subject to the requirements of state and federal law. Eligibility standards for dependents shall be approved at public meetings of the state insurance committee and published in the plan documents. The state may deny coverage to the spouses of state employees who are eligible for similar group health insurance through the spouses' employers. Any denial of coverage made pursuant to this subsection (d) and based on an employee's spouse's eligibility for similar group health insurance through the spouse's employer shall apply only to employees whose employment commenced on or after July 1, 2015.



§ 8-27-205 - Health benefit for retired state employees -- Schedule of premiums -- Disabled retirees -- Dependents of retirees -- Applicability -- Implementation of defined contribution plan or related investment vehicle.

(a) The state insurance committee may establish a health benefit, as the state insurance committee deems necessary and reasonable, for state employees, as defined in § 8-27-204(a)(1), who are retired. The health benefit may be made available to retired state employees who are drawing retirement benefits through the consolidated retirement system and to retired state employees of the University of Tennessee and the state university and community college system who are drawing retirement benefits through the consolidated retirement system or any other retirement plan as a result of their employment with the University of Tennessee or the state university and community college system.

(b) (1) The state insurance committee shall establish a schedule of premiums and is authorized to establish a schedule of defined contributions for retirees eligible for the health benefits established under this part. The schedule shall be graduated to reflect the retiree's length of service. Retirees with thirty (30) or more years of service shall receive eighty percent (80%) of the scheduled premium or defined contribution. Retirees with twenty (20) years of service, but less than thirty (30) years of service, shall receive seventy percent (70%) of the scheduled premium or defined contribution. Retirees having less than twenty (20) years of service shall receive sixty percent (60%) of the scheduled premium or defined contribution.

(2) "Years of service," as used in this subsection (b), means:

(A) Only those years of service rendered by the retiree as a state employee, as defined in § 8-27-204(a)(1), or as a teacher as defined in § 8-34-101, and upon which the retiree's monthly retirement allowance is based; or

(B) Those years of service rendered by a retiree prior to July 1, 2002, as an employee of any board, commission, or agency created by the supreme court of Tennessee, regardless of whether the retiree established that service in the consolidated retirement system pursuant to § 8-35-115.

(c) Any retired state employee who is participating in the insurance plan authorized by this section and who is in receipt of a disability retirement allowance pursuant to chapter 36, part 5 of this title, shall not be required to discontinue coverage in the basic health plan authorized by § 8-27-202(a)(1) upon eligibility for Part A of Medicare and may continue in the plan as a retired state employee to the point at which Medicare eligibility would have been attained had the disability not occurred; provided, that the retired state employee remains eligible for the disability retirement allowance and that Part B of Medicare is retained. The insurance premium shall be the same as that charged to nondisability retirees who are not yet eligible for Medicare. Any retired state employee who is granted a service retirement under chapter 36 of this title shall also qualify for a continuation of insurance coverage if the retired state employee meets the conditions set forth in this subsection (c) and the eligibility criteria established by the state insurance committee.

(d) The state insurance committee shall extend eligibility to the dependents of retired state employees who are eligible for the retiree coverage authorized in this section. The state insurance committee may determine which dependents are eligible, and what documentation is required to establish eligibility, subject to the requirements of state and federal law. Eligibility standards for dependents will be approved at public meetings of the state insurance committee and published in the plan documents. The state may deny coverage to the spouses of retired state employees who are eligible for similar group health insurance through their employers. Any denial of coverage made pursuant to this subsection (d) and based on a retiree's spouse's eligibility for similar group health insurance through the spouse's employer shall only apply to the spouse of a retiree whose employment commenced on or after July 1, 2015.

(e) The retiree coverage authorized under this section shall not be available to any retiree whose employment with the state commenced on or after July 1, 2015. Any retiree whose first employment with the state commenced before July 1, 2015, and who returns to state service after that date shall not be prohibited from retiree coverage under this section; provided, that the retiree did not accept a lump sum payment from the Tennessee consolidated retirement system before July 1, 2015.

[Effective on September 1, 2015.]

(f) (1) The commissioner of finance and administration, the chair of the finance, ways and means committee of the senate, the chair of the finance, ways and means committee of the house of representatives, and the chair of the consolidated retirement board shall serve as trustees of any defined contribution plan or related investment vehicle established as a health benefit by the state insurance committee under this section. The trustees shall have the authority to implement any such defined contribution plan or related investment vehicle. Notwithstanding § 8-27-103(a), such authority shall include, but not be limited to, administering any contract related to such defined contribution plan or related investment vehicle, procuring services necessary or desirable for efficient administration of the investment vehicles used for the health benefit and overseeing the investment policy for any investment vehicles used.

(2) The trustees shall delegate the duty to conduct the day-to-day responsibilities for managing the investment vehicles to the state treasurer.

(3) The costs associated with administering any such defined contribution plan or related investment vehicle shall be assessed to the funds generated by any such defined contribution plan or related investment vehicle and, if necessary, to the employee benefits trust.

(4) This subsection (f) shall be effective September 1, 2015.



§ 8-27-206 - Group life insurance plan for national guard members -- Payment of premiums -- Eligibility of surviving spouse and dependent children to participate in plan under § 8-27-202.

(a) The state insurance committee shall approve a group life insurance plan for national guard members called up to active duty, providing benefits as the state insurance committee deems necessary and reasonable. From the appropriations made each year in the general appropriations act, the military department is authorized to pay, on behalf of each participating national guard member called up to state active duty, the cost of each individual's premium on the state-approved group life insurance plan for national guard members called up to state active duty. It is expressly provided that there shall be only one (1) such approved state plan.

(b) (1) The surviving spouse and eligible dependent children of a state employee maintaining family coverage through the state group insurance plan, who is a member of the Tennessee army national guard or the Tennessee air national guard, and who has been activated for federal duty or who has been called up on state active duty, and who is subsequently killed in the performance of that duty, may continue to participate in the group insurance plan for state employees established pursuant to § 8-27-202.

(2) The cost of the coverage provided in this section to the surviving spouse and dependent children shall be equal to the amount paid by active employees for the same coverage. The military department shall pay the employer portion of the premium.

(3) The criteria for determination of eligibility of dependent children shall be the same as the criteria established by the state insurance committee for state employees and their families.

(4) In the event that the surviving spouse is or becomes eligible for insurance coverage through a subsequent marriage or employment, the extension of coverage authorized in this section shall be terminated on the first day of the following month. The state insurance committee may establish specific conditions for extensions in instances where preexisting conditions may apply during the transfer of coverage.

(5) In the event that insurance coverage under the state plan is terminated for the surviving spouse pursuant to subdivision (b)(4), but the surviving spouse is unable to secure through the new coverage insurance coverage for the eligible dependent children, the eligible dependent children may continue coverage under this section; provided, that the eligible dependent children continue to meet all dependent eligibility requirements.

(6) This section shall be retroactive to September 11, 2001. As individuals who are qualified for such extension are identified, elect coverage, and pay the appropriate contribution, the coverage shall be provided on a prospective basis.



§ 8-27-207 - State employees killed in performance of duty -- Coverage of surviving spouse and dependents.

(a) The surviving spouse of a state employee killed in the performance of duty may continue to participate in the group insurance plan for state employees. The coverage may include the surviving spouse and any dependent children. The dependent children shall be subject to the same eligibility provisions applicable to active state employees and their children.

(b) The cost of the coverage provided in this section to the surviving spouse and dependent children shall be equal to the amount paid by active employees for their coverage. The agency employing the employee at or immediately preceding the employee's death shall pay the employer portion of the premium.

(c) For purposes of this section, the determination as to whether a state employee was killed in the performance of duty shall be made pursuant to title 9, chapter 8.

(d) In the event that the surviving spouse is or becomes eligible for insurance coverage through a subsequent marriage or employment, the extension of coverage required in this section shall be terminated on the first day of the following month. The state insurance committee may establish specific conditions for extensions in instances where preexisting conditions may apply during the transfer of coverage.

(e) In the event that insurance coverage under the state plan is terminated for the surviving spouse pursuant to subsection (d), but the surviving spouse is unable to secure through the new coverage insurance coverage for the eligible dependent children, the dependent children may continue coverage under this section; provided, that the dependent children continue to meet all dependent eligibility requirements.

(f) This section shall be retroactive. As individuals who are qualified for such extension are identified, elect coverage, and pay the appropriate contribution, the coverage shall be provided on a prospective basis.



§ 8-27-208 - Election by senator, representative or governor to retain group insurance upon retirement or completion of term -- Election by surviving spouse or dependent children -- Retention of health insurance if person is convicted of a felony.

(a) (1) Upon retirement from the general assembly, any senator or representative, and upon completion of a term of office, the governor, may elect to retain retiree health benefits by participating in the plan authorized by the state insurance committee pursuant to § 8-27-205(a) and (b). The surviving spouse or dependent children of any senator, representative, or governor, who dies in office or who is a member of the state retirement system may elect to retain health benefits by participating in either the applicable active or retiree health benefit and paying the required contribution amount. If the surviving spouse or dependent children are ineligible to receive a retirement pension benefit, the spouse or dependent children may participate in the state employees group insurance plan by making payment for the required cost to the office of legislative administration.

(2) The right to continue coverage under the state employees group insurance plan provided under this section shall not apply to any senator, representative, governor, or their dependents, when first election to any of these offices did not occur before July 1, 2015.

(b) No member or former member of the general assembly may elect to retain health benefits pursuant to this section if that person is convicted in any court of this state, or in any federal court, after November 2, 2010, of a felony arising out of that person's official capacity as a member of the general assembly. If the spouse or dependent children of the member or former member are otherwise eligible to participate in the state employees group insurance plan but for the conviction, then the coverage shall continue to be available; provided, the monthly contributions are made pursuant to subsection (a). Upon initial conviction, or upon a plea of guilty or nolo contendere, any person subject to this section who is already participating in the health benefit shall have that benefit for that person stopped immediately without being entitled to any refund of premiums, copayments, or other costs previously paid to retain the insurance. In the event the conviction of the former member is later overturned in any court, and the former member is acquitted or granted a full pardon, the former member may elect to participate in the group insurance on the first day of the following month.



§ 8-27-209 - Supplemental medical insurance for retired state employees and teachers covered by Medicare benefits.

(a) The state insurance committee, in cooperation with the local education insurance committee and local government insurance committee, shall provide supplemental medical insurance as the state insurance committee deems necessary and reasonable for retired state employees and teachers who are covered by Medicare benefits. The state insurance committee may also establish provisions for participation in Medicare health maintenance organizations certified by the centers for Medicare and Medicaid services for retired state employees and may establish optional coverages as the state insurance committee deems necessary and reasonable.

(b) If, pursuant to any contract for insurance coverage authorized by this section, the provider or administrator returns or refunds any amounts by which premiums or fees exceed expenses, the amounts shall be used only for the supplemental medical insurance program for retirees, and in no instance shall the returns or refunds be used to reduce the amount of state funding that would otherwise be required under subsection (c).

(c) (1) From appropriations made in the general appropriations act each year for that purpose, the state insurance committee is authorized to pay an amount on behalf of each participating retiree toward the cost of supplemental medical insurance provided pursuant to this part.

(2) "Retiree," as used in this part, means any former state employee, higher education employee, or teacher receiving a monthly retirement allowance from the Tennessee consolidated retirement system, or the optional retirement system established in § 8-25-202.

(d) (1) The state insurance committee shall, within the appropriations available, establish a contribution level for participating retirees with thirty (30) or more years of service. For participating retirees with twenty (20) years of service, but less than thirty (30) years of service, the state insurance committee shall make a contribution on behalf of participating retirees at not more than seventy-five percent (75%) of the contribution made for participating retirees with thirty (30) or more years of service. For participating retirees with fifteen (15) years of service, but less than twenty (20) years of service, the state insurance committee shall make a contribution on behalf of those retirees at not more than fifty percent (50%) of the contribution made for participating retirees with thirty (30) or more years of service. Retirees with less than fifteen (15) years of service may participate in such supplemental medical insurance as may be provided pursuant to this part, but the state insurance committee shall make no contribution on such retirees' behalf.

(2) "Years of service," as used in this section, means only those years of service rendered by the retiree as a state employee, higher education employee, or teacher and upon which the retiree's monthly retirement allowance is based.

(e) The supplemental medical insurance authorized under this section shall not be available to any person otherwise qualified under subsection (a) whose initial employment with the state or other qualifying employer commenced on or after July 1, 2015. The rights of election, transfer, and enrollment conferred by this section shall not be available to any person whose initial employment with the state or other governmental agency qualifying the person for plan membership commenced on or after July 1, 2015.






Part 3 - Local Education Insurance Committee

§ 8-27-301 - Local education insurance committee created -- Part definitions.

(a) (1) There is created a local education insurance committee to be composed of the governor, who may designate the commissioner of education to attend in place of the governor as a full voting member, a representative of local school boards to be selected by the Tennessee School Boards Association, the state treasurer, the commissioner of commerce and insurance, the comptroller of the treasury, the commissioner of finance and administration, and three (3) teachers appointed to represent the three (3) grand divisions under the procedure contained in § 8-34-302(a)(9).

(2) The state treasurer, the commissioner of commerce and insurance, the comptroller of the treasury, and the commissioner of finance and administration are authorized to designate an alternate representative to attend, participate, and vote at meetings of the local education insurance committee when that respective member is unable to attend. The commissioner of education also has the authority to designate an alternate representative if the commissioner of education is designated by the governor, pursuant to this subsection (a), to serve on the local education insurance committee. The designation of an alternate representative shall be made in writing to the chair of the local education insurance committee.

(b) As used in this part:

(1) "Instructional employee" means those persons employed by a local education agency as teachers, as defined in § 8-34-101, and who are not eligible for insurance coverage under § 8-27-202;

(2) "Local education agency" or "LEA" has the same definition as used in § 49-3-302 and includes educational cooperatives created pursuant to the Educational Cooperation Act, compiled in title 49, chapter 2, part 13;

(3) "Local education insurance committee" means the local education insurance committee created in subsection (a); and

(4) "Support staff employees" means those persons employed by a local education agency who are not instructional employees.



§ 8-27-302 - Group insurance plan -- Authorized components -- Authority of committee -- Availability of plans and voluntary benefits.

(a) The local education insurance committee shall approve a group insurance plan for eligible employees of local education agencies that shall consist of the following:

(1) One (1) or more basic health plans as the local education insurance committee deems necessary and reasonable; and

(2) Voluntary benefit plans as may be necessary and reasonable. The local education insurance committee may provide for voluntary benefits as part of the basic health plans or as separate plans.

(b) The local education insurance committee is authorized to determine the premiums, benefits package, funding method, administrative procedures, eligibility provisions, and rules relating to the plans established by this section.

(c) The basic health plans shall be offered to local education agencies; provided, that voluntary benefits are available only in local education agencies in which the local board votes to be responsible for the coverage costs provided for in § 8-27-303.

(d) The basic health plans provided for in subsection (a) and the equal or superior benefit plans provided for in § 8-27-303 shall be the only state-supported insurance plans for local education employees.

(e) If a local education agency participates in the basic health plans provided for in subsection (a), those plans shall be the only basic health plans that the local education agency may make available to its employees.

(f) Nothing in this part shall require a local education agency to make available to its employees any insurance plan approved by the local education insurance committee.



§ 8-27-303 - Payment of premiums -- Eligibility of local education agency to receive direct payments -- Deduction from retirement benefits for payment of insurance premiums.

(a) (1) (A) From the appropriations made each year in the general appropriations act for that purpose, the department of education is authorized to pay, on behalf of each eligible instructional employee of a local education agency, and the employee's dependents, an amount, determined annually in the general appropriations act, on the total cost of the person's participation in the basic health plan.

(B) Each local education agency shall pay on behalf of each instructional employee, participating in the health insurance coverage authorized by § 8-27-302(a), as a minimum, the percentage specified in the general appropriations act of the premium collected on behalf of each employee of the local education agency.

(C) From the appropriations made each year in the general appropriations act for that purpose, the department of education is authorized to pay, on behalf of each eligible support staff employee of a local education agency, and the employee's dependents, an amount, determined annually in the general appropriations act, on the total cost of the person's participation in the basic health plan. The amount set for support staff employees may be different from the amount set in subdivision (a)(1)(B).

(D) Each local education agency shall pay on behalf of each support staff employee, participating in the health insurance coverage authorized by § 8-27-302(a), at a minimum, the percentage specified in the general appropriations act of the premium collected on behalf of each support staff employee of the local education agency.

(E) Distribution of a like amount to each eligible employee through a flexible spending arrangement authorized by § 125 of the Internal Revenue Code (26 U.S.C. § 125) shall satisfy the requirements of this subsection (a). The amounts shall be certified to the commissioner of education and the director of each local education agency by the local education insurance committee each fiscal year.

(2) If a local education agency makes medical insurance available to its instructional employees and support staff employees and the benefits are equal or superior to the benefits of the basic health plan established pursuant to § 8-27-302(a), the local education agency shall be eligible to receive directly the payments provided for in subdivision (a)(1). Participation in an insurance trust, county-wide policy, self-insurance, or similar benefit plan shall not disqualify the local education agency from these payments. The determination of the equivalency or superiority of the local benefits shall be made by an outside, independent firm or consultant. The local education insurance committee shall contract with the firm or consultant under the procedures in § 8-27-103(a). A written report shall be supplied to the local education agency in the event that local medical benefits are determined not to be equal or superior. In order to be reviewed for eligibility, a local education agency shall make application to the local education insurance committee. Any local education agency whose insurance was determined to be inferior to the basic health plan shall be eligible to receive directly the payments provided for in subdivision (a)(1) if, upon evaluation by the local education insurance committee, the revised local insurance plan was determined to be equal or superior to the basic health plan. Section 8-27-305 shall not be used in determining the equivalency or superiority of the local benefits. Local education agencies shall not be eligible for direct payments without approval of the local education insurance committee.

(3) A school board member of a local education agency may participate in the basic health plan as authorized in § 8-27-302(a)(1), if the member pays the total monthly premium for the coverage the member selects. The department of education shall not assume any liability for such participation, and the total cost of such a person's participation shall be borne by the individual, unless the local education agency assumes liability for all or a portion of the cost. Nothing contained herein shall require the termination or modification of existing insurance plans covering a local education agency's retired teachers or other employees.

(b) Each person for whom payments are made under subsection (a) shall pay the remaining portion of the total costs, but the board of the local education agency may assume all or a portion of these costs.

(c) The additional cost of voluntary coverage provided for by § 8-27-302(a)(2) shall be paid by the participating local education agency and its participating employees.

(d) All administrative costs incurred by the state group insurance office or the insurer that are associated with the administration of the basic plans or the Medicare supplement plan offered herein shall be borne by the plan and included in the premium payments.

(e) (1) Payments made by the state in accordance with subsection (a) may be made by direct transfer from the state treasury to the plan, by payroll deduction, or otherwise as the local education insurance committee and the department of finance and administration deem most efficient. These payments shall not be subject to § 8-11-110.

(2) Payments due from local education agencies or participating employees shall be made as directed by the local education insurance committee.

(f) The local education insurance committee shall periodically evaluate local plans determined to be equal or superior to the basic plan to ensure that such plans maintain benefits equal or superior to the basic health plan. Local education agencies shall fully cooperate with the local education insurance committee in these evaluations. The local education insurance committee shall issue a written report to the local education agency explaining the results of the evaluations, giving the agency an opportunity to respond to the local education insurance committee's findings. If, as a result of an evaluation, a local plan is determined to be inferior to the basic health plan, the local education insurance committee shall discontinue direct payments to the affected local education agency not later than ninety (90) days after the final determination by the local education insurance committee. During this period of time, the local education agency may implement improved benefits in the local plan and submit the revised local plan for evaluation. If the local education insurance committee determines that the revised local plan is equal or superior to the basic health plan, direct payments to the agency may continue. If benefits in the local plan are not improved or the revised local plan is determined inferior to the basic health plan, the local education agency may elect to:

(1) Enroll in the basic health plan pursuant to §§ 8-27-302 and 8-27-304; or

(2) Maintain the local plan and not receive state support for the local plan.

(g) Local education agencies whose local insurance plan is determined equal or superior to the basic health plan shall file with the local education insurance committee any changes in the benefits offered under the local plan at least thirty (30) days prior to the effective date of the changes.

(h) (1) The local education insurance committee shall provide for the financing of the plan, including the disposition of government grants and subsidies to assist in the funding and provision of health insurance for enrolled individuals.

(2) Local education agencies enrolled in the plan shall cooperate with the local education insurance committee in implementing and complying with the determinations of the local education insurance committee as set forth in subdivision (h)(1). This cooperation includes entering into contracts or memoranda of understanding reflecting the financial determinations of the local education insurance committee.

(3) The local education insurance committee is authorized to take either or both of the following actions in response to a local education agency's failure to cooperate with the local education insurance committee as required by this section:

(A) Assess and collect from the local education agency the costs incurred by the agency's failure to cooperate; and

(B) Terminate the local education agency's participation in the plan.

(4) The termination of the local education agency's participation shall be in effect for two (2) years, and shall be in effect regardless of any language in this chapter to the contrary regarding reinstatement to the plan.

(5) The local education agency shall have the right to request reconsideration of its exclusion before the local education insurance committee. The local education insurance committee's decision of the request for reconsideration shall be final.

(i) The Tennessee consolidated retirement system is authorized to make deductions from the retirement benefits that any retired teacher or other retired local government employee receives from the Tennessee consolidated retirement system for payment of insurance premiums for any local government group insurance coverage provided to such retirees.



§ 8-27-304 - Eligibility for enrollment in plans -- Withdrawal of local education agency from basic health plan -- Participation of surviving spouse and eligible dependents of local education employee killed in line of duty as national guard member.

(a) During a period established by the local education insurance committee after the implementation in each local education agency of the basic health plan provided for in § 8-27-302, enrollment shall be open to all eligible employees regardless of preexisting conditions. Thereafter, the local education insurance committee may permit supplemental enrollments and shall provide for the entrance of newly employed eligible employees into the plan.

(b) Enrollment in any insurance plan for local education employees under this part shall be open to any teacher as defined in § 49-5-501, who transitions from part-time to full-time employment, notwithstanding the teacher's failure to participate in the plan as a part-time employee.

(c) (1) A local education agency seeking to enroll in any plan offered by the local education insurance committee shall provide in its request for enrollment:

(A) Verification that a majority of eligible employees of the LEA have agreed to enrollment in the plan. The local education insurance committee may waive the majority requirement if, in its discretion, there is good cause to do so; and

(B) Information necessary for processing the enrollment including names and required identifying information, financial information necessary to process payments, and signed memoranda of understanding.

(2) The local education insurance committee reserves the right to audit participation and to terminate agencies whose participation falls below a majority of eligible employees.

(d) An educational cooperative shall comply with the Educational Cooperation Act, compiled in title 49, chapter 2, part 13, for five (5) years before the educational cooperative is eligible to have its employees participate in the health insurance plan authorized in this section.

(e) Any local education agency may withdraw from the basic health plan authorized in § 8-27-302 following at least twenty-four (24) months of participation in that plan. The local education agency shall comply with the equivalency provisions of § 8-27-303(a)(2) and the requirements in subsection (c) prior to withdrawal from the basic health plan with the exception that the local education insurance committee shall not waive the verification requirement in subdivision (c)(1)(A). Upon withdrawal, the local education agency shall be responsible for coverage for all retirees and other former employees eligible to continue healthcare coverage who were covered at the time of the termination of employment with the local education agency. The local education insurance committee may establish conditions for local education agencies that withdraw to resume coverage through the basic plan.

(f) (1) The surviving spouse and eligible dependent children of a local education employee maintaining family coverage through the local education group insurance plan and who is a member of the Tennessee army national guard or the Tennessee air national guard and who has been activated for federal duty or who has been called up on state active duty, and who is subsequently killed in the performance of that duty, may participate in the group health insurance plan for local education employees established pursuant to § 8-27-302(a)(1).

(2) The cost of the coverage provided in this section to the surviving spouse and dependent children shall be equal to twenty percent (20%) of the monthly premium for active employee coverage. The military department shall pay the balance of the monthly premium.

(3) The criteria for determination of eligibility of dependent children shall be the same as the criteria established by the local education insurance committee for participating employees and their families.

(4) In the event that the surviving spouse is or becomes eligible for insurance coverage through a subsequent marriage or employment, the extension of coverage authorized in this section shall be terminated on the first day of the following month. The local education insurance committee may establish specific conditions for extensions in instances where preexisting conditions may apply during the transfer of coverage.

(5) In the event that insurance coverage under the local education plan is terminated for the surviving spouse pursuant to subdivision (f)(4), but the surviving spouse is unable to secure, through the new coverage, insurance coverage for the eligible dependent children, the dependent children may continue coverage under this section; provided, that the dependent children continue to meet all dependent eligibility requirements.

(6) This section shall be retroactive to September 11, 2001. As individuals who are qualified for such extension are identified, elect coverage, and pay the appropriate contribution, the coverage shall be provided on a prospective basis.



§ 8-27-305 - Health benefit for retired local education employees -- Eligibility criteria -- Schedule of premiums -- Disabled retirees -- Applicability -- Implementation of defined contribution plan or related investment vehicle.

(a) The local education insurance committee shall establish a health benefit, as the local education insurance committee deems necessary and reasonable, for retired local education employees. The health benefit may be made available to retired employees who are drawing retirement benefits either through the consolidated retirement system or through a non-TCRS retirement program sponsored by a participating local education agency.

(b) The local education insurance committee is authorized to establish the eligibility criteria for retired teachers and the administrative requirements for the collection of premiums.

(c) (1) The local education insurance committee is authorized to establish a schedule of premiums or a schedule of defined contributions subject to funding by the general assembly for retirees eligible for the health benefits established under this part. The schedule of defined contributions shall be graduated to reflect the retiree's length of service. Retirees with thirty (30) or more years of service will receive forty-five percent (45%) of the scheduled premium or defined contribution. Retirees with twenty (20) years of service, but less than thirty (30) years of service, will receive thirty-five percent (35%) of the scheduled premium or defined contribution. Retirees having less than twenty (20) years of service will receive twenty-five percent (25%) of the scheduled premium or defined contribution.

(2) "Years of service," as used in this subsection (c), means only those years of service rendered by the retiree as a teacher, as defined in § 8-34-101, or as a state employee, as defined in § 8-27-204(a)(1), and upon which the retiree's monthly retirement allowance is based.

(3) To the extent that premiums are assessed and retirees pay less than the total monthly premium, and to the extent that the benefit payments exceed the anticipated premium for eligible retirees who were not retired during the prior calendar year, that expense shall be reimbursed by the state through a direct appropriation to the local education group insurance plan.

(d) Any retired local education employee who is participating in the health benefit authorized by this section and who is in receipt of a disability retirement allowance pursuant to chapter 36, part 5 of this title, shall not be required to discontinue coverage in the basic health plan authorized by § 8-27-302(a)(1) upon eligibility for Part A of Medicare and may continue in the plan as a retired employee to the point at which Medicare eligibility would have been attained had the disability not occurred; provided, that the retired employee remains eligible for the disability retirement allowance and that Part B of Medicare is retained. The insurance premium shall be the same as that charged to nondisability retirees who are not yet eligible for Medicare. Any retired local education teacher who is granted a service retirement under chapter 36 of this title shall also qualify for a continuation of insurance coverage if the teacher meets the conditions set forth in this subsection (d) and the eligibility criteria established by the local education insurance committee.

(e) The retiree coverage authorized under this section shall not be available to any retiree whose employment with a participating agency commenced on or after July 1, 2015. Any retiree whose first employment with a participating agency commenced before July 1, 2015, and who returns to service with a participating agency after that date shall not be prohibited from retiree coverage under this section; provided, that the retiree did not accept a lump sum payment from the Tennessee consolidated retirement system before July 1, 2015.

[Effective on September 1, 2015]

(f) (1) The commissioner of finance and administration, the chair of the finance, ways and means committee of the senate, the chair of the finance, ways and means committee of the house of representatives, and the chair of the consolidated retirement board shall serve as trustees of any defined contribution plan or related investment vehicle established as a health benefit by the local education insurance committee under this section. The trustees shall have the authority to implement any such defined contribution plan or related investment vehicle. Notwithstanding § 8-27-103(a), such authority shall include, but not be limited to, administering any contract related to such defined contribution plan or related investment vehicle, procuring services necessary or desirable for efficient administration of the investment vehicles used for the health benefit and overseeing the investment policy for any investment vehicles used.

(2) The trustees shall delegate the duty to conduct the day-to-day responsibilities for managing the investment vehicles to the state treasurer.

(3) The costs associated with administering any such defined contribution plan or related investment vehicle shall be assessed to the funds generated by any such defined contribution plan or related investment vehicle and, if necessary, to the employee benefits trust.

(4) This subsection (f) shall be effective September 1, 2015.



§ 8-27-306 - Supplemental medical insurance benefits.

(a) If, on January 1, 1988, a local education agency made supplemental medical insurance benefits available to its retirees who are covered by Medicare benefits, and the benefits of the plan are equal or superior to the plan offered to retirees pursuant to § 8-27-209, the local education agency shall be eligible to receive directly the payments provided for in § 8-27-209(d). Participation in an insurance trust, county-wide plan, self-insurance, or similar benefit plan shall not disqualify the local education agency from these payments.

(b) The determination of the equivalency or superiority of the local benefits shall be made by an outside, independent firm or consultant. The local education insurance committee shall contract with the firm or consultant under the procedures in § 8-27-103(a). A written report shall be supplied to the local education agency in the event that local plan is determined not to be equal or superior.

(c) Local education agencies having medical benefits that are not equal or superior to the plan offered pursuant to § 8-27-209 shall not be eligible for direct payments.

(d) Any payment made by the state pursuant to this part shall first be used to reduce or eliminate any contribution required of retirees participating in such local plan and shall not result in a reduction of financial support of such plan by the local education agency.

(e) The supplemental medical insurance authorized under this section shall not be available to any person otherwise qualified under subsection (a), whose initial employment with a qualifying employer commenced on or after July 1, 2015. The rights of election, transfer, and enrollment conferred by this section shall not be available to any person whose initial employment with the state or other governmental agency qualifying them for plan membership commenced on or after July 1, 2015.






Part 4 - Group Insurance for Local Governments

§ 8-27-401 - Group insurance for county employees authorized -- Persons eligible.

(a) Notwithstanding any other provision to the contrary, county legislative bodies or other governing bodies are authorized to provide group life, hospitalization, disability, or medical insurance for county employees.

(b) For the purpose of the application of this part, "county employee" may include, subject to the approval of the county legislative bodies, retired county employees, officials, and their surviving spouses. Where any county has offered such coverage prior to May 10, 1994, no further action by the legislative body shall be required.



§ 8-27-402 - County budget to cover county's share of premiums.

The budget of any county electing to provide such group insurance shall include an amount sufficient to pay such portion of such insurance premium as approved by the governing body.



§ 8-27-403 - Approval of contracts with insurance companies -- Policy terms.

(a) The county mayor or a delegated committee of the governing body may prepare and present to the governing body for approval a contract or contracts with one (1) or more insurance companies or other corporations which may exist under the provisions of title 56, chapter 27, 28, or 29 authorized to do business in the state of Tennessee, or to one (1) or more insurance trusts which have contracted with an insurance company or companies or corporations, as set out above, authorized to do business in the state of Tennessee for a policy or policies of group insurance to provide for the payment of group life, hospitalization, disability, or medical expenses for designated county employees. Such approval shall be by majority vote of the governing body and shall be executed in the name of the county. Such contracts may from time to time be amended, modified, or changed by majority vote of the governing body.

(b) The policy or policies shall conform to the standard provisions of group insurance policies as set forth in this code.

(c) In any county having a population of not less than one hundred seven thousand one hundred (107,100) nor more than one hundred seven thousand two hundred (107,200), according to the 2000 federal census or any subsequent federal census, the provisions and requirements of the County Purchasing Law of 1957, compiled in title 5, chapter 14, part 1, shall not apply to the county mayor or any delegated committee of the governing body either responsible for presentment or approval of a contract pursuant to this part.






Part 5 - Insurance for County Employees and Officials

§ 8-27-501 - Counties authorized to provide insurance for employees and officials -- Persons eligible.

(a) Counties are hereby expressly authorized to provide group life, hospitalization, disability, or medical insurance for all county employees and officials.

(b) For the purpose of the application of this part, "county employee" may include, subject to the approval of the county legislative bodies, retired county employees, officials, and their surviving spouses. Where any county has offered such coverage prior to May 10, 1994, no further action by the legislative body shall be required.



§ 8-27-502 - Committee to carry out law -- Insurance contracts -- Approval -- Modifications.

(a) In counties desiring to provide such insurance coverage for employees and officials, the county legislative body or other governing body of the county shall appoint a committee of the county legislative body or other governing body of the county to carry out the intent of this part.

(b) Such committee shall prepare and present for approval a contract or contracts with one (1) or more insurance companies, or other corporations which may exist under the provisions of title 56, chapter 27, 28, or 29 authorized to do business in the state of Tennessee, or with one (1) or more insurance trusts which have contracted with an insurance company, or companies, or corporation, as set out above, authorized to do business in the state of Tennessee for a policy or policies of group insurance to provide for the payment of group life, hospitalization, disability, or medical expenses for county employees and officials. Such approval shall be by a majority vote of the county legislative body or other governing body of the county and shall be executed in the name of the county by the county mayor.

(c) Such contracts may from time to time be amended, modified, or changed by a majority vote of the county legislative body or other governing body of the county.

(d) The policy or policies shall conform to the standard provisions of group insurance policies as set forth in this code.

(e) In any county having a population of not less than one hundred seven thousand one hundred (107,100) nor more than one hundred seven thousand two hundred (107,200), according to the 2000 federal census or any subsequent federal census, the provisions and requirements of the County Purchasing Law of 1957, compiled in title 5, chapter 14, part 1, shall not apply to the county legislative body or any committee of the county legislative body either responsible for presentment or approval of a contract pursuant to this part.



§ 8-27-503 - Employees and officials may accept or reject coverage.

When a county shall so approve and make available to its employees and officials such insurance protections, the employees and officials shall still have the election of accepting or rejecting such coverage.



§ 8-27-504 - Contributions by county -- Salary deductions.

For the purpose of financing such insurance programs, the county may bear the expense of such coverages, as the county legislative body or other governing body of the county shall so determine, up to an amount equaling one hundred percent (100%) of the cost of such program, and the participating employees and officials shall have deducted from their salaries an amount which will be sufficient to pay the remainder of the cost for the coverage.



§ 8-27-505 - Appropriation for county's share -- Contributions deposited in county insurance fund.

The county legislative body or other governing body of the county shall appropriate from the funds of the county, an amount annually which shall be sufficient to pay the county's portion of such insurance premiums. These amounts shall be remitted periodically as required to the county trustee, and shall be deposited in a fund to be known as the "county insurance fund." The amounts deducted from the salaries of participating county employees and officials shall also be deposited to the county insurance fund within three (3) days after the amount has been deducted, and from this fund, the cost of the insurance program shall be paid upon a warrant drawn by the county mayor.



§ 8-27-506 - Discontinuance of insurance program.

Once a county has provided an insurance program under the provisions of this part, such program may not be discontinued in its entirety unless two thirds (2/3) of the members of the county legislative body or other governing body of the county shall so decide by a vote on such resolution; and then the program may not be discontinued in its entirety until the county employees and officials have been given at least three (3) months' notice.






Part 6 - Insurance for Employees and Officials of Municipal Corporations and Special School Districts

§ 8-27-601 - Municipal corporations and special school districts authorized to provide insurance for employees and officials -- Persons eligible.

(a) All municipal corporations and special school districts are hereby expressly authorized to provide group life, hospitalization, disability, or medical insurance for all employees and officials of such municipal corporations and special school districts and for the dependents of these employees and officials. All persons employed as teachers, principals, superintendents and otherwise in the municipal or special school district school system shall be eligible for all insurance programs and benefits conferred by the provisions of this part.

(b) For the purpose of the application of this part, "municipal corporation or special school district employee" may include, subject to the approval of the legislative body of the municipal corporation or special school district, retired municipal corporation or special school district employees, officials, and their surviving spouses. Where any municipal corporation or special school district has offered such coverage prior to May 10, 1994, no further action by the legislative body shall be required.



§ 8-27-602 - Committee for preparation of insurance contract -- Approval -- Modifications.

(a) In municipal corporations and special school districts desiring to provide such insurance coverage for employees and officials, the aldermen or other governing body of the municipal corporation or special school district shall appoint a committee of aldermen or other governing body of the municipal corporation or special school district to carry out the intent of this part.

(b) Such committee shall prepare and present for approval a contract or contracts with one (1) or more insurance companies, or other corporations which may exist under the provisions of title 56, chapter 27, 28 or 29 authorized to do business in the state of Tennessee, or with one (1) or more insurance trusts which have contracted with an insurance company or companies or corporations as set out above authorized to do business in the state of Tennessee for a policy or policies of group insurance to provide for the payment of group life, hospitalization, disability, or medical expenses for municipal corporation or special school district employees and officials. Such approval shall be by a majority vote of the aldermen or other governing body of municipal corporation or special school district, and shall be executed in the name of the municipal corporation or special school district by the mayor or chief executive officer of such municipal corporation or special school district.

(c) Such contracts may from time to time be amended, modified, or changed by a majority vote of the aldermen or other governing body of the municipal corporation or special school district.

(d) The policy or policies shall conform to the standard provisions of group insurance policies as set forth in this code.



§ 8-27-603 - Employees and officials may accept or reject coverage.

When a municipal corporation or special school district shall so approve and make available to its employees and officials such insurance protections, the employees and officials shall still have the election of accepting or rejecting such coverage.



§ 8-27-604 - Municipal corporation or special school district may share cost of program -- Salary deductions.

For the purpose of financing such insurance programs, the municipal corporation or special school district may bear the expense of such coverages, as the aldermen or other governing body of the municipal corporation or special school district shall so determine, up to an amount equaling one hundred percent (100%) of the cost of such program, and the participating employees and officials shall have deducted from their salary an amount which will be sufficient to pay the remainder of the cost for the coverage.



§ 8-27-605 - Contributions deposited in insurance fund -- Special account for special school districts.

The aldermen or other governing body of the municipal corporation or special school district shall appropriate from the funds of the municipal corporation or special school district an amount annually which shall be sufficient to pay the municipal corporation's or special school district's portion of such insurance premiums. These amounts shall be remitted periodically as required to the treasurer of the municipal corporation or special school district and shall be deposited in a fund to be known as the "insurance fund." The amounts deducted from the salaries of participating municipal corporation or special school district employees and officials shall also be deposited to the insurance fund within three (3) days after the amount has been deducted, and from this fund, the cost of the insurance program shall be paid upon a warrant drawn by the mayor or chief executive officer; provided, that in the case of special school districts, the matching funds provided by the governing body and the amounts deducted from the salaries of the participating special school district employees and officials may be accounted for by creating a special account within the regular school operating fund and the special "insurance fund" referred to above need not be maintained.



§ 8-27-606 - Discontinuance of insurance program.

Once a municipal corporation or special school district has provided an insurance program under the provisions of this part, such program may not be discontinued in its entirety unless the governing body of the municipal corporation or special school district shall so decide by a vote on such resolution; and then the program may not be discontinued in its entirety until the employees and officials of such municipal corporations or special school districts have been given at least three (3) months' notice.



§ 8-27-607 - Supplemental to other authority -- Previous insurance plans unaffected.

The authority conferred by this part is in addition and supplemental to, and is not in substitution for, the power or authority conferred by any other general or special law, or any other implied power or authority of municipal corporations and special school districts, and does not affect insurance plans heretofore adopted.






Part 7 - Local Government Insurance Committee

§ 8-27-701 - Local government insurance committee created -- Members -- Alternative representative.

(a) There is created a local government insurance committee, to be composed of the commissioner of finance and administration, the comptroller of the treasury, the state treasurer, a member to be appointed by the Tennessee Municipal League, and a member to be appointed by the Tennessee County Services Association.

(b) The commissioner, the comptroller of the treasury, and the state treasurer are authorized to designate an alternate representative to attend, participate, and vote at meetings of the local government insurance committee when that respective member is unable to attend. The designation shall be made in writing to the chair of the local government insurance committee.

(c) For purposes of this part, "local government insurance committee" means the local government insurance committee created by subsection (a).



§ 8-27-702 - Group insurance plan for employees of local governments and quasi-governmental organizations -- Availability of plans -- Authority of committee.

(a) (1) The local government insurance committee has the authority to establish a group insurance plan for employees of local governments and quasi-governmental organizations. The local government insurance committee shall establish the definition of "employee".

(2) Any entity applying to participate in the local government insurance plan as a quasi-governmental organization after July 1, 2015, shall demonstrate to the satisfaction of the local government insurance committee that:

(A) The entity was created by an act of the general assembly or by an ordinance or similar enactment of a local government;

(B) The entity performs governmental functions; and

(C) The entity is under governmental supervision by having government officials on its governing board, being subject to audit by the comptroller of the treasury, or subject to review by a committee of the general assembly.

(3) An entity does not qualify as a quasi-governmental organization because the entity has entered into a services contract with the state or any of its agencies.

(b) Such plan is authorized to be established, contingent upon sufficient participation on the part of eligible organizations to make the plan economically feasible as determined by independent actuarial analysis.

(c) The local government insurance committee shall approve such voluntary benefit plans as may be necessary and reasonable. The local government insurance committee may provide for voluntary benefits as part of the basic health plans or as separate plans.

(d) The local government insurance committee is authorized to determine the premiums, benefits package, funding method, administrative procedures, eligibility provisions, and rules relating to the plans established by this section.

(e) If a local government agency participates in the basic health plans provided for in subsection (a), those plans shall be the only basic health plans that the local government agency may make available to its employees.



§ 8-27-703 - Responsibility for costs of health plan -- Local government agency cooperation with committee -- Effect of failure to cooperate.

(a) The costs of the health plan, including plan administration, shall be fully borne by agencies and their members.

(b) Nothing in this part shall require a local government agency to make available to its employees any insurance plan approved by the local government insurance committee.

(c) (1) The local government insurance committee shall provide for the financing of the plan, including the disposition of government grants and subsidies to assist in the funding and provision of health insurance for enrolled individuals.

(2) Local government agencies enrolled in the plan shall cooperate with the local government insurance committee in implementing and complying with the determinations of the local government insurance committee as set forth in subdivision (c)(1). This cooperation includes entering into contracts or memoranda of understanding reflecting the financial determinations of the local government insurance committee.

(3) The local government insurance committee is authorized to take either or both of the following actions in response to a local government agency's failure to cooperate with the local government insurance committee as required by this section:

(A) Assess and collect from the local government agency the costs incurred by the agency's failure to cooperate; and

(B) Terminate the local government agency's participation in the plan.

(4) The termination of the local government agency's participation shall be in effect for two (2) years, and shall be in effect regardless of any language in this chapter to the contrary regarding reinstatement to the plan.

(5) The local government agency shall have the right to request reconsideration of its exclusion before the local government insurance committee. The local government insurance committee's decision of the request for reconsideration shall be final.



§ 8-27-704 - Eligibility for enrollment in plans -- Participation of surviving spouse and eligible dependents of plan participant killed in line of duty as national guard member.

(a) County officials, as defined in § 8-34-101, shall be allowed to participate in any plan established by the local government insurance committee even if the county does not participate. The cost of participation shall be determined by the local government insurance committee, and the official may be required to bear the full cost of participation.

(b) For purposes of this part and determining eligibility to participate within a health insurance plan established pursuant to this section, "employees of local governments and quasi-governmental organizations" includes, but is not limited to, utility district commissioners appointed or elected pursuant to § 7-82-307. Nothing in this subsection (b) shall diminish the requirements in §§ 8-27-702(b), 8-27-703(a) and 8-27-703(b).

(c) Local government agencies seeking to enroll in any plan offered by the local government insurance committee shall provide, in its request for enrollment, the following:

(1) Verification that a majority of eligible employees of the local government agency have agreed to enroll in the plan. The local government insurance committee may waive the majority requirement if, in its discretion, there is good cause to do so; and

(2) Information necessary for processing the enrollment, including names and required identifying information, financial information necessary to process payments, and signed memoranda of understanding.

(d) The local government insurance committee reserves the right to audit participation and to terminate agencies whose participation falls below a majority of eligible employees.

(e) (1) The surviving spouse and eligible dependent children of a participant in the health plan authorized in § 8-27-702, who maintains family coverage, who is a member of the Tennessee army national guard or the Tennessee air national guard, who has been activated for federal duty or who has been called up on state active duty, and who is subsequently killed in the performance of that duty, may participate in the group health insurance plan authorized in this section.

(2) The surviving cost of the coverage provided in this section to the surviving spouse and dependent children shall be equal to twenty percent (20%) of the monthly premium paid by employees for the same coverage. The military department shall pay the balance of the monthly premium.

(3) The criteria for determination of eligibility of dependent children shall be the same as the criteria established by the local government insurance committee for participating employees and their families.

(4) In the event that the surviving spouse is or becomes eligible for insurance coverage through a subsequent marriage or employment, the extension of coverage authorized in this subsection (e) shall be terminated on the first day of the following month. The local government insurance committee may establish specific conditions for extensions in instances where preexisting conditions may apply during the transfer of coverage.

(5) In the event that insurance coverage under the local government plan is terminated for the surviving spouse pursuant to subdivision (e)(4), but the surviving spouse is unable to secure, through the new coverage, insurance coverage for the eligible dependent children, the dependent children may continue coverage under this section; provided, that the dependent children continue to meet all dependent eligibility requirements.

(6) This subsection (e) shall be retroactive to September 11, 2001. As individuals who are qualified for such extension are identified, elect coverage, and pay the appropriate contribution, the coverage shall be provided on a prospective basis.



§ 8-27-705 - Health benefit for retired local government employees -- Eligibility for coverage -- Implementation of defined contribution plan or related investment vehicle.

(a) The local government insurance committee may establish a health benefit, as the local government insurance committee deems necessary and reasonable, for retired local government employees. The health benefit may be made available to retired employees who are drawing retirement benefits either through the Tennessee consolidated retirement system or through a non-TCRS retirement program sponsored by a participating local government agency.

(b) The local government insurance committee is authorized to establish the eligibility criteria for retirees and the administrative requirements for the collection of premiums.

(c) The retiree coverage authorized under this section shall not be available to any retiree whose employment with the participating local government agency commenced on or after July 1, 2015. Any retiree whose first employment with the participating local government agency commenced before July 1, 2015, and who returns to service with the participating local government agency after that date shall not be prohibited from retiree coverage under this section; provided, that the retiree did not accept a lump sum payment from the Tennessee consolidated retirement system before July 1, 2015.

[Effective on September 1, 2015]

(d) (1) The commissioner of finance and administration, the chair of the finance, ways and means committee of the senate, the chair of the finance, ways and means committee of the house of representatives, and the chair of the consolidated retirement board shall serve as trustees of any defined contribution plan or related investment vehicle established as a health benefit by the local government insurance committee under this section. The trustees shall have the authority to implement any such defined contribution plan or related investment vehicle. Notwithstanding § 8-27-103(a), such authority shall include, but not be limited to, administering any contract related to such defined contribution plan or related investment vehicle, procuring services necessary or desirable for efficient administration of the investment vehicles used for the health benefit and overseeing the investment policy for any investment vehicles used.

(2) The trustees shall delegate the duty to conduct the day-to-day responsibilities for managing the investment vehicles to the state treasurer.

(3) The costs associated with administering any such defined contribution plan or related investment vehicle shall be assessed to the funds generated by any such defined contribution plan or related investment vehicle and, if necessary, to the employee benefits trust.

(4) This subsection (d) shall be effective September 1, 2015.



§ 8-27-706 - Supplemental medical insurance program.

(a) Subject to the approval of the state insurance committee as created in § 8-27-201, retired county judges, county officials, and employees of employers participating in the Tennessee consolidated retirement system pursuant to chapter 35, part 2 of this title may participate in the supplemental medical insurance program established in § 8-27-209; provided, that retired employees are covered by Medicare benefits and are drawing a monthly retirement allowance from the Tennessee consolidated retirement system. The state shall not assume any cost nor provide any funding toward the payment of premiums.

(b) Except as provided in subsection (c), retired employees electing to participate in the program shall pay the total cost of such coverage.

(c) The chief governing body of any employer of an employee described in subsection (a) may pass a resolution to make contributions toward the expense of such coverages; provided, that the amount, terms, and conditions of contributions shall be, at all times, the same as that established by the state insurance committee pursuant to § 8-27-209(d). Years of service, as used in § 8-27-209(d) for determining the employer's contribution level, means only those years of service rendered by the retired employee to the employer and upon which the retired employee's monthly retirement allowance is based. The resolution to make contributions on behalf of retired employees shall remain in effect until revoked by the chief governing body.

(d) The budget of any such employer electing to make contributions shall include an amount sufficient to pay contributions on behalf of its retired employees covered by the supplemental insurance program. The contributions shall be paid to the insurer by the employer in a manner directed by the state insurance committee.

(e) The supplemental medical insurance authorized under this section shall not be available to any person otherwise qualified under subsection (a) whose initial employment with a qualifying employer commenced on or after July 1, 2015.






Part 8 - Post-employment Benefits

§ 8-27-801 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Other post-employment benefits" or "post-employment benefits" means non pension benefits paid on behalf of former state employees or the former state employees' beneficiaries after separation from service. The benefits may include, but shall not be limited to, medical, prescription drugs, dental, vision, hearing, Medicare part B or part D premiums, life insurance, long-term care, and long-term disability;

(2) "Trustees" means the four (4) trustees designated in § 8-27-205(e).



§ 8-27-802 - Establishment of investment trusts for purpose of pre-funding other post-employment benefits -- Investment of trust funds.

(a) The trustees shall establish an investment trust or trusts for the purpose of pre-funding other post-employment benefits accrued by employees of the state, to be paid as they come due in accordance with the arrangements between the state, the plan members and their beneficiaries.

(b) The trustees must adopt, in writing, an investment policy or policies authorizing how assets in the trust or trusts may be invested.

(c) The trust or trusts may invest in any security or investment in which the Tennessee consolidated retirement system is permitted to invest; provided, that investments by the trust shall be governed by the investment policies and guidelines adopted by the trustees in accordance with this part. The trustees shall delegate to the state treasurer the responsibility for the investment and reinvestment of trust funds in accordance with the policies and guidelines established by the trustees.

(d) The trust must conform to all applicable laws, rules, and regulations of the Internal Revenue Service, if any.



§ 8-27-803 - Trusts to be irrevocable -- Administration of trusts -- Protection of trust assets, income and distributions.

(a) Any trust created under this part shall be an irrevocable trust and the assets thereof shall be preserved, invested and expended solely pursuant to and for the purposes of this part and shall not be loaned or otherwise transferred or used for any other purpose. The assets of the trust or trusts shall be expended solely to:

(1) Make payments for other post-employment benefits pursuant to and in accordance with terms of the state's post-employment benefit plans;

(2) Pay the cost of administering the trust.

(b) The state treasurer shall administer any trust created under this part. The attorney general and reporter shall approve the terms of any trust created under this part.

(c) Any investment trust so created shall have the powers, privileges and immunities of a corporation; and all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held in trust for the purpose for which received.

(d) Notwithstanding any law to the contrary, all assets, income and distributions of the investment trust shall be protected against the claims of creditors of the state, plan administrators, and plan participants, and shall not be subject to execution, attachment, garnishment, the operation of bankruptcy, the insolvency laws or other process whatsoever, nor shall any assignment thereof be enforceable in any court.



§ 8-27-804 - Initial funding of trust -- Disposition of unexpended funds -- Commingling of funds transferred to trust.

(a) The initial funding of any trust created under this part shall be from appropriations made in the general appropriations act for such purpose.

(b) Unexpended funds remaining in any trust or trusts created under this part in any fiscal year shall not revert to the general fund;

(c) The funds transferred to any trust created under this part may be commingled with, co-invested with, and invested or reinvested with other assets transferred to the trust or trusts. All or a portion of the trust or trusts may be invested, reinvested and co-invested with other funds, not a part of the trust or trusts, held by the state treasurer, including, but not limited to, assets of the Tennessee consolidated retirement system and the state pooled investment fund established pursuant to title 9, chapter 4, part 6. The state treasurer shall account for such trust funds in one (1) or more separate accounts in accordance with this section and other law.



§ 8-27-805 - Powers of trustees.

In addition to the powers granted by any other provisions of this part, the trustees shall have the powers necessary or convenient to carry out the purposes and provisions of this part and the purposes and objectives of the investment trust or trusts, including, but not limited to, the following express powers:

(1) To invest any funds of the trust in any instrument, obligation, security, or property that constitutes legal investments, as provided in the investment policy adopted pursuant to § 8-27-802(b);

(2) To contract for the provision of all or any part of the services necessary for the management and operation of the investment trust;

(3) To contract with financial consultants, auditors, and other consultants as necessary to carry out its responsibilities under this part;

(4) To contract with an actuary or actuaries in determining the level of funding necessary by the state to fund the other post-employment benefits offered by the subdivision;

(5) To prepare annual financial reports, including financial statements following the close of each fiscal year relative to the activities of the trust or trusts. The statements and reports shall be prepared in accordance with the governmental accounting standards board. The annual report, including financial statements, all books, accounts and financial records of any trust created under this part shall be subject to audit by the comptroller of the treasury.



§ 8-27-806 - Part does not grant rights or privileges to other post-employment benefits.

Nothing in this part shall be construed to define or otherwise grant any rights or privileges to other post-employment benefits. The rights and privileges, if any, shall be governed by the terms of the state's post-employment benefit plans.









Chapter 30 - State Service

Part 1 - General Provisions

§ 8-30-101 - Purpose -- Policy -- Construction -- Governance.

(a) The purpose of this chapter is to establish in the state a system of personnel administration that will attract, select, retain and promote the best employees based on merit and equal opportunity, and free from coercive political influences. Because the citizens of the state deserve services from the best employees, the goal of the state personnel system is to provide technically competent employees to render impartial services to the public at all times and to render such services in an ethical and honorable manner. Specifically, the intent of the general assembly is to further this purpose by allowing agencies greater flexibility in personnel management in order to enhance the overall effectiveness and efficiency of state government. The general assembly further intends that state government operate within a framework of consistent best practices across all state agencies and entities and that the state's most valued resource, its employees, be managed in a manner designed to enhance work force productivity and demonstrate sound business practices.

(b) It is the policy of the state that agencies treat all employees in accordance with the following principles:

(1) Assuring fair treatment of applicants and employees in all aspects of personnel administration without regard to race, color, national origin, gender, age, disability, religion or creed, or political opinions or affiliations. This "fair treatment" principle includes compliance with all applicable state and federal equal employment opportunity and nondiscrimination laws;

(2) Recruiting, selecting, and promoting employees on the basis of their relative skills, abilities, competencies and knowledge, including an open process to consider qualified applicants for initial employment;

(3) Providing equitable and adequate compensation based on merit, performance, job value, and competitiveness within applicable labor markets;

(4) Training and developing employees, as needed, to assure a high level of performance and to provide work force knowledge and skills needed to maintain and advance the state's goals and objectives;

(5) Retaining employees on the basis of the adequacy of their performance, correcting inadequate performance when possible and appropriate, and separating employees whose performance and personal conduct is inadequate, unsuitable or inferior; and

(6) Assuring that employees are protected against coercion for partisan political purposes and are prohibited from using their official authority for the purpose of interfering with, or affecting the result of, an election or nomination for office.

(c) This chapter shall be liberally construed in order to increase governmental efficiency and responsiveness and to secure the employment of qualified persons in the state preferred service.

(d) The personnel administration system adopted under this chapter shall govern and limit all other state employment matters and every appointing authority.



§ 8-30-102 - Application of chapter.

(a) Except as provided in subsection (b), this chapter applies to all personnel in state service. "State service" means all officers and positions of trust or employment in the service of state government in the executive branch and all boards, commissions and agencies of state government, except those specifically excluded in this chapter.

(b) This chapter does not apply to the following:

(1) The legislative branch of state government including, but not limited to, employees of the fiscal review committee, and employees of any other committee, office or other entity created pursuant to law or resolution of either house of the general assembly for the purpose of serving either or both houses of the general assembly in executing its duties under the constitution of Tennessee;

(2) The judicial branch of state government including, but not limited to, employees of the administrative office of the courts;

(3) The office of the secretary of state;

(4) The office of the state treasurer;

(5) The office of the comptroller of the treasury;

(6) The office of the attorney general and reporter;

(7) The offices of the district attorneys general and the district public defenders;

(8) The schools, institutions and entities governed by the board of regents and the University of Tennessee board of trustees, including the members of the teaching staffs and the staffs of the boards themselves; and only certified professional employees of the Tennessee School for the Blind, Tennessee School for the Deaf, West Tennessee School for the Deaf, Alvin C. York Institute, and any other special school hereafter established;

(9) Any administrative boards and commissions, or any other officers or employees, attached to the entities listed in subdivisions (b)(1)-(8) for administrative purposes;

(10) The Tennessee higher education commission and all employees of that commission;

(11) All employees of the Tennessee advisory commission on intergovernmental relations;

(12) The Tennessee housing development agency and all employees of that agency; and

(13) All employees of the Tennessee rehabilitative initiative in correction board.

(c) The commissioner shall, upon request of the heads of any of the excluded entities enumerated in subsection (b), perform any of the functions set forth in this chapter. Such a request shall not be deemed to make this chapter applicable to those entities.



§ 8-30-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Appointing authority" means a commissioner, department, officer or agency having power to make appointments to, and separations from, positions in state service;

(2) "Board of appeals" refers to the state employees' appeals board established by § 8-30-108 of this chapter;

(3) "Class" or "class of positions" means a group of positions in state service determined by the commissioner to have sufficiently similar duties, authority, and responsibility such that:

(A) The same qualifications may be reasonably required for; and

(B) The same schedule of pay may be equitably applied to;

all positions in the group;

(4) "Commissioner" refers to the commissioner of human resources appointed under § 8-30-104;

(5) "Department" refers to the department of human resources pursuant to § 8-30-104. The term includes the commissioner;

(6) "Eligible" means an applicant meeting minimum qualifications whose name is on a list;

(7) "Executive service" means all other positions that have not been placed under the preferred service and as are described in § 8-30-202;

(8) "List" means a list of eligibles, including, but not limited to, a promotion list;

(9) "List of eligibles" means a list of applicants who meet the minimum qualifications for appointment to a position as determined by the department;

(10) "Official station" means the town or city where the employee performs a majority of the employee's duties;

(11) "Preferred service" means all offices and positions of employment in the state service that have been placed under the preferred service provisions of this chapter;

(12) "State agency" means an authority, board, branch, commission, committee, department, division, or other instrumentality in state service that is subject to this chapter; and

(13) "State service" shall have the same meaning assigned in § 8-30-102(a).



§ 8-30-104 - Authority of commissioner -- Supervisory personnel -- Designees.

(a) The commissioner, as executive head of the department of human resources, shall direct and supervise all administrative and technical human resources activities of state service. In addition to other authority and responsibilities imposed upon the commissioner by law, the commissioner shall have the authority to:

(1) Survey the administrative organization and procedures, including personnel procedures, of all state agencies, and submit to the governor measures to do the following among state agencies:

(A) Secure greater efficiency and economy;

(B) Minimize the duplication of activities; and

(C) Effect better organization and procedures;

(2) Prescribe rules and regulations for the administration and execution of this chapter in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(3) Develop personnel policies, methods, procedures, and standards for all state agencies;

(4) Establish and maintain a roster of all employees in state service;

(5) Appoint such departmental employees, experts, and special assistants as may be necessary to carry out this chapter;

(6) Establish, execute and administer a classification and compensation plan for all employees in state service;

(7) Approve or disapprove and record the appointments, transfers, demotions, promotions, suspensions, dismissals, layoffs, reclassifications, reappointments, resignations, sick, annual, compensatory and special leave, and hours of service of employees;

(8) Implement a job performance evaluation system for employees in state service;

(9) Make available education development specialists, who will administer educational and training programs for employees in the state service, including legal compliance, professional skills, talent development and leadership development. The commissioner shall approve any out-service training for state employees;

(10) Require that appointing authorities notify the employee of the right to appeal the employee's dismissal, demotion or suspension, if any such right exists, and the time in which the employee must exercise the employee's right to appeal;

(11) Make available employee relations specialists to:

(A) Offer assistance in employment related problems; and

(B) Help employees understand the procedures that are available for appeals;

(12) Evaluate the need for existing positions and approve new positions in state service and compensation for such positions;

(13) Check all payrolls and other compensation for personal services, and supply the information to the commissioner of finance and administration, before the same may be properly authorized for payment;

(14) Investigate personnel, salary rate and ranges, and employment conditions in state service as may be requested by the governor, and require the attendance of witnesses and production of documentary evidence pertinent to any such investigation;

(15) Process for payroll entry the personnel records of the state special schools; the state board of education shall have the exclusive authority to employ such personnel and determine their compensation;

(16) (A) In consultation with the commissioner of finance and administration, to designate a position or positions of appropriate classification within each executive branch agency of state government as chief fiscal officer or officers for that agency. Qualifications and appointments to fill any such position that, from time to time, may be vacant shall be in accordance with procedures established by the commissioner of human resources, with the approval of the commissioner of finance and administration;

(B) For the purposes of this subdivision (a)(16), "chief fiscal officer" means the position within a state agency that has overall daily responsibility for oversight of the agency fiscal operation;

(17) Implement, administer, and enforce this chapter and rules and policies adopted under this chapter; and

(18) Perform any other lawful acts that the commissioner considers necessary or desirable to carry out this chapter.

(b) All supervisory personnel, during the time such person is employed by the state to hold such position, shall be physically present in Tennessee while supervising employees working within Tennessee unless business reasons require out-of-state travel. Supervisory personnel shall include any person who oversees, directs or manages the work, work flow, or employees in the performance of their daily duties. Nothing in this subsection (b) shall be construed as prohibiting telework policies issued by the department.

(c) The commissioner and appointing authorities may appoint a designee as they deem necessary to act within the scope of this chapter.



§ 8-30-105 - Rules have force and effect of law.

Rules adopted under this chapter shall have the force and effect of law, and may include any provision relating to state employment consistent with the laws of this state, which may be necessary or appropriate to give effect to the provisions and purposes of this chapter.



§ 8-30-106 - Powers of department.

To carry out the purposes of this chapter, the department may do the following:

(1) Contract with persons outside the department as the commissioner deems necessary;

(2) Administer oaths;

(3) Issue subpoenas to compel the attendance of witnesses and the production of documents related to any investigation or hearing authorized by this chapter and secure enforcement of such subpoenas by petition to the chancery court of Davidson County, Tennessee; and

(4) Maintain such action or proceeding at law or in equity as the commissioner considers necessary or appropriate to secure compliance with this chapter and the rules, regulations and orders issued hereunder.



§ 8-30-107 - Compliance with chapter -- Penalty.

(a) All officers and employees of the state shall comply with this chapter and the rules, regulations and orders established pursuant to this chapter, unless a specific exemption applies.

(b) A state officer or employee who fails to comply with any provision of this chapter or with any rule, regulation or order thereunder commits a Class C misdemeanor.



§ 8-30-108 - Board of appeals.

(a) There is created and established in the department of human resources a board of appeals. The board shall be comprised of a minimum of nine (9) members and a maximum of eighteen (18) members, in the discretion of the commissioner.

(b) The members of the board of appeals shall be citizens of the state. No member of the board of appeals shall be a member of any state or national committee of a political party or shall hold or be a candidate for any public office.

(c) (1) The governor shall appoint the members of the board of appeals from the public at large, and shall strive to appoint members that reflect the geographic, racial, and gender diversity of the state population.

(2) (A) Members appointed pursuant to Chapter 800 of the Public Acts of 2012, and serving on March 1, 2014, shall continue to serve until the expiration of such members' terms and, thereafter, persons shall be appointed in accordance with subsection (a) for a term ending six (6) years from the date of the expiration of the term for which the members' predecessors were appointed.

(B) If the commissioner determines that additional members shall be appointed to serve on the board in accordance with Chapter 689 of the Public Acts of 2014, then the governor shall appoint such members to serve initial terms of six (6) years. Thereafter, such members shall be appointed for a term ending six (6) years from the date of the expiration of the term for which the member's predecessor was appointed.

(3) A person appointed to fill a vacancy occurring prior to the expiration of such term shall, however, be appointed for only the remainder of the unexpired term.

(4) The governor may remove a member of the board of appeals for cause. Removal for cause may include, but is not limited to, three (3) consecutive absences from a meeting of the board of appeals.

(d) The commissioner shall establish the compensation for the members of the board of appeals. The members shall be entitled to reimbursement for reasonable necessary travel expenses in accordance with the state comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The board of appeals shall elect one (1) of its members as chair. The board of appeals shall meet at least once every three (3) months and at such other times as shall be specified by call of the chair, the commissioner of human resources, or the governor. Notice of each meeting shall be given in writing to each member by the commissioner, and such notice shall specify the place and the time of the meeting. Three (3) members shall constitute a quorum.

(f) In addition to the duties expressly imposed upon the board of appeals elsewhere in this chapter, the board of appeals shall have jurisdiction to hear appeals brought pursuant to this chapter and regulations promulgated pursuant thereto. The board of appeals shall also be the final step in the appeals procedure provided for preferred service employees.






Part 2 - Preferred and Executive Service

§ 8-30-201 - Division of state service into preferred service and executive service.

State service is divided into the preferred service and executive service.



§ 8-30-202 - Executive service positions -- Preferred service positions -- Determination of equivalent positions.

(a) The following positions shall be executive service positions:

(1) Any officer or employee appointed by the governor and all positions in the governor's office;

(2) Any deputy commissioner or equivalent authority in each department or state agency;

(3) Any assistant commissioner or equivalent authority in each department or state agency;

(4) Wardens and directors of correctional facilities identified in title 41 and chief officers of mental health institutes or developmental centers identified in title 33;

(5) The head of a division or major unit within a state agency or a regional director or manager for a state agency, regardless of the title of the position, who, as a substantial part of the position's duties, provides meaningful input on:

(A) The development of policy goals; or

(B) The implementation of policy;

(6) The highest ranking employee of a state agency who has a primary responsibility for one (1) or more of the following functions:

(A) Public information and legislative affairs;

(B) Fiscal, budget and audit matters;

(C) Security or internal affairs;

(D) Information technology systems; and

(E) Human resources;

(7) A clinical director, medical director, or other licensed physician;

(8) A licensed attorney engaged in the practice of law and representing the state in such capacity; and

(9) Any position serving in a confidential capacity to a commissioner, deputy commissioner, assistant commissioner or equivalent authority.

(b) An employee in the executive service is an employee at will and serves at the pleasure of the employee's appointing authority.

(c) All other full-time positions in state service shall be in the preferred service.

(d) An employee becomes a member of the preferred service upon successful completion of the probationary period under this chapter.

(e) Preferred service employees include any commissioned member of the department of safety, below the rank of captain, serving in the capacity of executive security, who has been so certified by the commissioner of safety to the commissioner of human resources.

(f) The commissioner shall determine equivalent levels for the purpose of assigning positions not specifically addressed in subsection (a) to the preferred or executive service. Such determination may be based on duties, responsibilities and reporting relationships and shall not be subject to review through any procedure. However, within any department, implementation of this provision shall not jeopardize federal funding resources.



§ 8-30-203 - Determination of authority, duties and responsibilities of state preferred service positions -- Classification plan -- Role of commissioner -- Statement of minimum qualifications -- Upgrades in classification plan.

(a) The commissioner, after consulting with appointing authorities and other qualified authorities, shall determine, or cause to be determined, the authority, duties, and responsibilities of all positions in the state preferred service.

(b) The commissioner shall prepare a classification plan that groups all positions in the preferred service in classes, based on the authority, duties, and responsibilities of each position. The classification plan must set forth, for each class of positions, the class title and a statement of the authority, duties, and responsibilities of the class. Each class of positions may be subdivided, and classes may be grouped and ranked in such manner as the commissioner considers appropriate.

(c) The commissioner shall periodically:

(1) Review the positions in the state preferred service; and

(2) Reallocate the positions to the proper classes based on the duties and responsibilities of the positions at the time of the review under subdivision (c)(1).

(d) The commissioner shall also prepare a statement of minimum qualifications for each class of positions in the preferred service.

(e) When any position classification is upgraded in the classification plan, all employees in that position classification shall receive any necessary salary adjustment so that the employee's salary does not fall below the minimum range of the classification.



§ 8-30-204 - Commissioner approval for establishing new preferred service position or making material change.

Before establishing a new position in the preferred service or making a material change in the authority, duties, or responsibilities of a position in such service, an appointing authority shall receive approval from the commissioner in writing.



§ 8-30-205 - Changes in classification plan.

The commissioner may, at any time, allocate any new position to a class, or change the allocation of any position to a class, or make changes in the classification plan. If any change is made in the classification plan by which a class of positions is divided, altered, or abolished, or the classes are combined, the commissioner shall reallocate the positions and/or the affected employee to the appropriate class.



§ 8-30-206 - Approval required for classification title -- Use of working job titles.

No person shall be appointed to or employed in a position in the preferred service under a classification title that has not been approved by the commissioner as appropriate to the duties to be performed. Nothing in this section prohibits the use of working job titles assigned by the appointing authority.



§ 8-30-207 - Compensation plan -- Merit pay system -- Periodic salary increases.

(a) The commissioner shall prepare and recommend to the governor a compensation plan for all employees. Such compensation plan shall include, for each class of positions, a minimum and maximum rate, and such intermediate rates as the commissioner considers necessary or equitable. In establishing such rates, the commissioner shall consider the ability to effectively recruit for positions in state service, the prevailing rates of pay for the services performed and for comparable services in public and private employment, living costs, other benefits received by employees, and the state's financial condition and policies. The compensation plan shall take effect when approved by the governor. The commissioner may initiate and recommend amendments, from time to time, to the governor. Each employee shall be paid at one (1) of the rates set forth in the compensation plan for the class of positions, in which the employee is employed. The commissioner may approve payment at a rate above that assigned to the employee's position in the compensation plan when the commissioner determines it to be in the interest of the state. Nothing in this chapter shall be construed to affect salary surveys and compensation schedules conducted and implemented pursuant to statute, including, but not limited to title 4, chapter 7, part 2.

(b) Notwithstanding any law to the contrary, the commissioner shall establish guidelines to govern the distribution of any funds which may be available for merit pay for members of the state service.

(1) The guidelines shall establish objectively measurable criteria, which ensure that the merit pay system:

(A) Rewards above-average performance;

(B) Improves efficiency;

(C) Encourages participation in programs that will improve job performance and skills; and

(D) Does not permit, facilitate or promote discrimination on account of race, color, national origin, gender, age, disability, religion or creed, veteran's status or political opinions or affiliations.

(2) Such guidelines shall also provide that merit pay funds are consistently distributed in a fair and equitable manner.

(3) All employees shall be eligible for merit pay pursuant to rules promulgated by the department.

(c) Each employee whose job conduct and performance are satisfactory shall receive a periodic salary increase, if and when, authorized by the legislature; provided, that employees at or above the top step of their salary ranges shall not be eligible for such a salary increase. Periodic salary increases shall only be awarded to employees who have completed twelve (12) continuous months of state service as of July 1 each year. Employees who have not completed twelve (12) continuous months of state service as of July 1 each year shall be eligible for a periodic salary increase upon completion of twelve (12) continuous months of state service. Periodic salary increases shall be subject to availability of funds as provided in the general appropriations act for each fiscal year.



§ 8-30-208 - State compensatory time.

The commissioner shall establish guidelines for the accumulation and use of state compensatory time not governed by the Fair Labor Standards Act, compiled in 2 U.S.C. § 1313, et seq. Employees who accumulate the maximum number of hours of state compensatory time or more shall be paid for each additional hour of overtime worked based on that employee's hourly wage. Payment shall be made at the end of each pay period for eligible hours accumulated during the previous pay period.



§ 8-30-209 - Assignment to higher level classification -- Approval -- Duration -- Compensation.

No preferred service employee shall be assigned to perform the majority of the duties and responsibilities of a position in a higher level classification than that of the position occupied by the employee, without the approval of the appointing authority. When an employee is so assigned, the duration of such assignment may not exceed ninety (90) days without the approval of the commissioner. The commissioner, in consultation with the commissioner of finance and administration, shall establish a procedure under which an employee who is assigned to perform the majority of the duties and responsibilities of a higher level classification for a period in excess of ninety (90) days shall receive additional compensation for such assignment.



§ 8-30-210 - Certification of payroll voucher or account.

(a) No employee may receive payment, unless the commissioner or the commissioner's agent has certified that the employee has been appointed and employed in accordance with this chapter and the rules, regulations and orders issued thereunder.

(b) If the commissioner wrongfully withholds certification of the payroll voucher or account of any employee, the employee may maintain a proceeding in a court of record to compel the commissioner to certify such payroll voucher or account.



§ 8-30-211 - Recovery of moneys unlawfully paid.

(a) The commissioner may bring an action to recover any sum paid contrary to any provision of this chapter or of any rule, regulation or order thereunder from:

(1) Any employee who made, approved or authorized such payment or who signed or countersigned a voucher, payroll, check or warrant for such payment;

(2) The sureties on the official bond of any such officer; or

(3) Any employee who incorrectly or improperly received any payment from the state.

(b) All moneys recovered in any such action shall be paid into the state treasury.






Part 3 - State Employment

§ 8-30-301 - Commissioner's duties to inform prospective applicants -- Hiring requirements -- Assessments confidential.

(a) The commissioner shall inform prospective applicants for state employment of the process for obtaining state employment.

(b) The commissioner shall give public notice of a job opening at least one (1) week prior to the closing of the application period.

(c) The commissioner shall include the duties of, and pay for, the position or the class, the qualifications required for such position, and any other information that the commissioner considers pertinent and useful. The notice shall also state the requisite assessment method.

(d) All assessments administered by the department, the total bank of questions from which such assessments were developed and the answers thereto shall be confidential and shall not be public records or state records open for public inspection in accordance with § 10-7-503.



§ 8-30-302 - Reassignment of executive service position to preferred service -- Commissioner certification of minimum qualifications.

(a) If an executive service position is reassigned to the preferred service, the incumbent employee may, within one (1) year, be given a noncompetitive assessment in a manner prescribed by the commissioner.

(b) (1) The commissioner shall certify whether each employee has met the minimum qualifications to retain the position. Upon certification, the employee shall be classified as a preferred service employee.

(2) An employee who is not certified shall be dismissed from the position as soon as is practicable, but no later than sixty (60) days after certification, unless the appointing authority notifies the commissioner that the employee has rendered satisfactory service and should be retained.



§ 8-30-303 - Assessments to establish lists of eligibles -- Substitution of working test period for applicant with disability -- Written notification of results -- Corrections of errors in assessment results.

(a) (1) The commissioner shall, from time to time, conduct the assessments that the commissioner considers necessary for the purpose of establishing lists of eligibles.

(2) The assessments shall be competitive and shall be designed to determine the qualifications, fitness and ability of the applicant to perform the duties of the class of positions for which a list is to be established. The assessment may consist of a written, oral, or physical exam, or a demonstration of skills, or any combination of such types. The assessment may also consist of an evaluation of education, experience, skill, ability, competency, knowledge, aptitude, capacity, character, and other qualifications as, in the judgment of the commissioner, may determine and measure the relative ability of the applicant.

(3) No part of an assessment shall be framed to elicit information concerning the race, color, national origin, gender, age, disability, religion or creed, or political opinions or affiliations of an applicant.

(b) The commissioner may substitute a working test period in lieu of a written assessment for an applicant with a disability, who has been certified as unable to perform such a test by the department. The working test period shall not exceed one (1) year.

(c) The commissioner shall notify each applicant in writing of the results of the assessment as soon as reasonably practicable.

(d) A manifest error in the assessment result shall be corrected, if called to the attention of the commissioner within one (1) month after the establishment of the list of eligibles. The correction, however, shall not invalidate any appointment previously made from such list.



§ 8-30-304 - Rejection of applicants -- Notification of rejection.

(a) The commissioner may reject the application of any person for admission to an assessment or may strike the name of a person from a list, if the department determines that the applicant:

(1) Lacks any of the required qualifications;

(2) Is incapable of performing the essential functions of the position that the applicant is seeking;

(3) Has been convicted of a crime rendering the applicant unsuitable for a particular position;

(4) Has been dismissed for cause from state service;

(5) Has made a false statement of a material fact; or

(6) Committed or attempted to commit a fraud or deception in connection with submitting an application or attempting to secure an appointment to state service.

(b) Any person whose name is removed from a list of eligibles for any reason shall be notified.



§ 8-30-305 - Establishment and maintenance of list of eligibles.

(a) The commissioner shall establish and maintain a list of eligibles for the various classes of positions as the commissioner deems necessary or desirable to meet the needs of the service.

(b) At the time a list of eligibles is established, the commissioner shall determine the period during which such list shall remain in force.

(c) No person who is required to register for the federal draft under 50 U.S.C. Appx. § 453 shall be eligible for employment with the state of Tennessee until such person has registered for such draft.



§ 8-30-306 - Filling position in preferred service proposed by appointing authority.

(a) (1) Whenever an appointing authority proposes to fill a position in the preferred service, the authority shall submit to the commissioner a statement showing the position to be filled, the duties for such position, the official station, the minimum qualifications and preferred skill, abilities, competencies and knowledge of the person to be appointed.

(2) The commissioner shall refer a list of eligibles who meet the minimum qualifications for the position.

(3) An appointing authority must offer an invitation to interview to a minimum of three (3) applicants from the referred list of eligibles, if three (3) or more applicants are on the list. If less than three (3) applicants are on the list of eligibles, the appointing authority must invite each person on the list to interview.

(4) Within thirty (30) days after being referred a list of eligibles, the appointing authority shall appoint one (1) of the applicants on the list of eligibles.

(b) Upon the request of the appointing authority, the commissioner may establish employment, promotional, unit, divisional or any other list of eligibles as deemed necessary or appropriate.

(c) If the official station of the vacancy to be filled is permanently located outside the geographic boundaries of the state, then the appointing authority may fill the vacancy without complying with subsections (a) and (b).

(d) In applying this chapter, no person shall give any weight to political opinions or affiliation. No person holding a position in the preferred service shall solicit, directly or indirectly, or require any other person to solicit, directly or indirectly, donations or contributions for any political party, candidate, cause or purpose in order to acquire or deny a position in state service or to materially affect the retention, promotion or demotion of any employee in state service.



§ 8-30-307 - Invitations to interview candidates who are armed forces veterans -- Preference to veterans -- Spouse or surviving spouse of veteran.

(a) When invitations to interview candidates are extended, whether for appointment or promotion, and the list of eligibles includes any person who has been honorably discharged from the army, navy, air force, marine corps or coast guard or any member of the reserve components, as defined in 10 USC § 10101, who performs active federal service in the armed forces of the United States, these persons must be invited to interview.

(b) If a veteran is on the list of eligibles, and if the minimum qualifications and the skills, abilities, competencies and knowledge of the veteran and any another applicant being interviewed for the position are equal, preference will be given to the veteran for the position.

(c) When invitations to interview candidates are extended, whether for appointment or promotion, the spouse or surviving spouse of a veteran must be invited to interview, if the spouse or surviving spouse is a qualified voter in Tennessee or has been a resident of this state for two (2) years preceding such person's application, and one (1) of the two (2) following circumstances exists:

(1) As a result of such military service, the veteran suffered a one hundred percent (100%) service-connected disability or is permanently and totally disabled; or

(2) (A) The veteran died in the line of duty during such military service; and

(B) The surviving spouse has not remarried since the death of the veteran.

(d) Any appointing authority who passes over an eligible veteran and selects an eligible nonveteran shall file with the commissioner, within thirty (30) days, the reasons for so doing, which reasons will become a part of the veteran's record, but will not be made available to anyone other than the veteran, except in the discretion of the appointing authority.



§ 8-30-308 - Probationary period of employment for preferred service employees.

(a) Every person appointed to a position in the preferred service shall be subject to a probationary period of employment. The probationary period shall commence immediately upon appointment and shall continue for such time, not less than one (1) year, as shall be established by the commissioner. At any time during the employee's probationary period the appointing authority may remove the employee if, in the opinion of the appointing authority, the employee's performance or conduct during the probationary period indicates that such employee is unable or unwilling to satisfactorily perform or is not satisfactorily performing the employee's duties, or that the employee's habits, dependability, or conduct do not merit continuance in the service.

(b) During the last month of an employee's probationary period, the appointing authority shall notify the commissioner in writing whether the performance and conduct of the employee have been satisfactory and whether continued employment is recommended.



§ 8-30-309 - Temporary appointments.

(a) When an appointing authority desires to fill a position in the preferred service, and the commissioner cannot timely evaluate the list of eligibles for such vacancy, the commissioner may authorize the appointing authority to fill the position by temporary appointment for a period not to exceed six (6) months. A temporary appointee shall hold a position only until an appropriate list has been established, the required evaluation is completed, and the appointment of the preferred service employee begins. No temporary appointment shall be renewed.

(b) An appointing authority may, with the approval of the commissioner, temporarily fill an existing preferred service position, for a period not to exceed ninety (90) days, by utilizing a temporary staffing service having a contract with the state to provide short-term temporaries. This subsection (b) applies only to the utilization of vendor-supplied temporaries.

(c) If the position to be filled is not officially vacant, the appointing authority must obtain the commissioner's approval to overlap the position with another prior to making an appointment.



§ 8-30-310 - Emergency appointments.

When an emergency occurs, affecting the ability to fill a position in the preferred service under any other provision of this part, an appointing authority, in order to prevent stoppage of public business or loss or serious inconvenience to the public, may appoint any qualified person to such position with the approval of the commissioner. Any such person shall be employed only during such emergency and for a period not exceeding one hundred twenty (120) days. No such appointment shall be renewed.



§ 8-30-311 - Unskilled and custodial positions.

For positions involving basic clerical, unskilled or semiskilled labor, or domestic, attendant or custodial work, when the character or place of the work makes it impracticable to supply the needs of the service by appointments made in accordance with the procedure prescribed by this part, the commissioner may adopt, or authorize the use of, such other procedures as the commissioner determines to be appropriate in order to meet the needs of the service.



§ 8-30-312 - Transfers.

(a) An appointing authority may at any time assign an employee from one position to another position in the same job classification or rank within the same department. Upon making such assignment, the appointing authority shall give written notice of such action and the reasons for such action to the commissioner.

(b) A transfer of an employee from one department to another may be made with the approval of the commissioner and of the appointing authorities. The appointing authority, or authorities, with the approval of the commissioner, shall have authority to make such a transfer for any reason that they may deem to be for the good of the service. Their actions shall not be subject to appeal except as provided in this chapter.

(c) No employee shall be transferred from a position in one class to a position in another class of a higher rank or for which there are substantially dissimilar requirements for appointment, unless the employee is appointed to such latter position after certification of the employee's name from a list of eligibles in accordance with the provisions of this chapter.

(d) Any change of an employee from a position in one class to a position in a class of a lower rank shall be considered a demotion, except that the employee shall not be considered to have been demoted and shall not be required to serve a period of probation, if the change from a position in one class to a position in a class of a lower rank occurred:

(1) At the employee's request, with the concurrence of the department or agency; or

(2) (A) Because of a change in the organizational structure of the government entity;

(B) Because of the abolishment of a position;

(C) As the result of a reduction in force;

(D) For reasons caused by organizational necessity; or

(E) As a result of compliance with § 8-30-205.



§ 8-30-313 - Performance standards and expected outcomes -- Job performance evaluations.

(a) In cooperation with appointing authorities, the commissioner shall establish, and may periodically amend:

(1) The standards of performance for employees;

(2) The expected outcomes for employees; and

(3) A system of job performance evaluations based upon the standards described in subdivisions (a)(1) and (2).

(b) Employee performance standards and expected outcomes must be specific, measurable, achievable, relevant to the strategic objective of the employee's state agency or division, and time sensitive.

(c) Each appointing authority shall, at periodic intervals (but at least annually), make, and report to the commissioner, job performance evaluations for the employees in the appointing authority's department or state agency. Upon request by the commissioner, the appointing authority shall provide the information on which the appointing authority relied in evaluating job performance.

(d) The performance evaluations of state service employees shall not be considered public records under § 10-7-503. Nothing in this subsection (d) shall be construed to limit access to these records by law enforcement agencies, courts, or other governmental agencies performing official functions.

(e) Job performance evaluations may be used as follows:

(1) To determine salary increases and decreases within the limits established by the compensation plan developed under this chapter;

(2) As a factor in making or denying promotions; and

(3) As a means of determining employees:

(A) Who are candidates for promotion or transfer; or

(B) Who, because of a low job performance evaluation, are candidates for demotion, dismissal or reduction in force.

(f) On or before July 1, 2013, the department of human resources shall report to the state and local government committee of the senate and the state government committee of the house of representatives on the job performance evaluation system, and shall provide to those committees a copy of any rules or regulations promulgated with respect to the performance evaluation system.

(g) In the process of establishing the system of job performance evaluations, the department shall afford representatives of recognized employee groups an opportunity to present facts, views or arguments related to the proposed system of job performance evaluations.



§ 8-30-314 - Layoffs, furloughs and reductions in hours.

(a) An appointing authority has the authority to layoff or furlough employees or reduce hours of employment for any of the following reasons:

(1) Lack of funds;

(2) A reduction in spending authorization;

(3) Lack of work;

(4) Efficiency; or

(5) Other material change in duties or organization.

(b) The appointing authority has the authority to determine the extent, effective dates, and length of a layoff, furlough, or reduction in hours taken under subsection (a).

(c) The appointing authority shall determine the classifications affected and the number of employees laid off in each classification and each county to which a layoff applies.

(d) The commissioner shall approve all reductions in force and no such layoff, furlough, or reduction in hours may begin until such approval has been granted.

(e) In determining a layoff, the appointing authority must consider all employees under the same appointing authority, within the classification affected, and within the county affected and must also consider job performance evaluations as the primary factor. Thereafter, consideration shall be given to the following relevant factors:

(1) Seniority;

(2) Abilities; and

(3) Disciplinary record.

(f) (1) (A) Beginning October 1, 2012, to December 31, 2013, any preferred service employee whose position is abolished because of a reduction-in-force shall be provided written notice containing the reason for the layoff at least sixty (60) days in advance of the effective date for abolishing the position. This sixty-day period shall be used for career counseling, job testing, and placement efforts.

(B) Beginning January 1, 2014, any preferred service employee whose position is abolished because of a reduction-in-force shall be provided written notice containing the reason for the layoff at least thirty (30) days in advance of the effective date for abolishing the position. This thirty-day period shall be used for career counseling, job testing, and placement efforts.

(2) Subject to certification by the commissioner of finance and administration that the rainy day fund, also known as the revenue fluctuation reserve fund, is likely to fall below two hundred million dollars ($200,000,000), any notice required by this section may be reduced to a different period of time, but not less than fourteen (14) days.

(3) Nothing in this section shall place the state in a position of liability for the portion of any employee's salary attributed to a governmental grant in cases when the state had less than one hundred twenty (120) days' notice of the funding reduction. Nor shall the requirement for notice prohibit any agency from closing the fiscal year with a balanced budget. In such cases, employees shall be provided the maximum notice possible.

(4) For purposes of seniority as a consideration for a reduction in force, a person with veteran's status, as defined in § 8-30-307, shall have an additional sixty (60) months of service credit added to their total months of state service.

(5) Any preferred service employee whose position is abolished because of a reduction-in-force shall receive the employee's final paycheck, including accumulated leave, no later than thirty (30) days after the date of layoff.

(g) A position in the preferred service shall not be considered to have been abolished as provided in subsection (a) if the same or essentially similar duties, as determined by the commissioner, are incorporated in a new position in the same agency within one (1) year after the effective date of the layoff that resulted in the position abolishment. Any preferred service employee so affected by abolishing the position shall be offered the newly established position upon application. The newly established position to which the employee returns shall not be placed in the executive service, but shall remain in the preferred service.

(h) Notwithstanding any other law to the contrary, including, but not limited to, § 4-4-105, the reduction of scheduled hours of work authorized by this section shall include the closing of any or all state departments on any day or partial day of the week, when determined to be necessary by the governor as a result of reductions in funding levels.

(i) If at any time prior to or during any reduction-in-force the governor determines that the reduction-in-force will materially impair and/or disrupt governmental services to the public, the governor shall notify the speaker of the senate and the speaker of the house of representatives of the anticipated impairment and/or disruption of such governmental services. The governor shall advise the speakers of the actions that the governor and the affected department or departments will undertake to minimize the impairment and/or disruption of such governmental services.

(j) The names of all preferred service employees affected by a reduction-in-force shall be placed on a layoff list maintained by the department. For a period of one (1) year following the date of the layoff, an employee, who is laid off as a result of a reduction-in-force, shall be notified of any job openings in the same job classification that the employee served immediately prior to layoff, shall be extended an invitation to apply for the job, and shall be granted an interview.



§ 8-30-315 - Employee suspension for disciplinary purposes.

An appointing authority may suspend without pay an employee, for disciplinary purposes, for such length of time as the authority considers appropriate, not exceeding thirty (30) days in any twelve-month period. With the approval of the commissioner, an employee may be suspended for a longer period pending the appeal or the processing of an appeal in accordance with this chapter.



§ 8-30-316 - Dismissal, demotion or suspension for cause.

(a) An employee in the preferred service who has successfully completed a probationary period becomes a preferred service employee and may be dismissed, demoted, or suspended for cause. The dismissal of a preferred service employee will take effect immediately after the appointing authority gives notice to such employee and files a written statement with the commissioner. The employee shall continue to receive compensation for ten (10) days following the date of dismissal.

(b) An appointing authority may dismiss any employee when the authority determines that the good of the service will be served thereby. Whenever an employee is dismissed "for the good of the service," the notice of termination must outline the reasons for dismissal.

(c) If an employee in state service willfully refuses or fails to appear before any legislative committee, or any officer, board or body authorized to conduct any hearing or inquiry, the employee shall forfeit the employee's position and shall not be eligible for appointment to any position in state service.

(d) Any employee who is absent from duty for more than three (3) consecutive work days without giving prior written or electronic notice to the appointing authority or appropriate manager that specifies the reason for such absence, and without securing permission to be on leave, or who fails to report for duty or to the immediate supervisor or the appointing authority within two (2) work days after the expiration of any authorized leave of absence, is considered as having resigned not in good standing, absent extenuating circumstances beyond the control of the employee causing the employee's absence or preventing the employee's return. An employee deemed to have resigned in accordance with these circumstances shall have the right to appeal such action through the appeal procedure described herein.

(e) The commissioner may dismiss an employee if the commissioner finds that the employee was appointed as a result of fraud.

(f) A preferred service employee is entitled to appeal a dismissal, demotion, or suspension as provided in § 8-30-318.



§ 8-30-317 - Report on promotions and other employment actions.

The department of human resources and the department of finance and administration shall report electronically each month to the finance and ways and means committees of the senate and house of representatives and the fiscal review committee on bona fide employee promotions, showing clearly by department the names and the increases in pay as a result of such promotions. The departments shall also furnish an electronic copy of the report to the speakers of the senate and house of representatives and upon request to any member of the general assembly. The report shall also include employee transfers, dismissals, terminations, demotions, separations, positions reclassified from the preferred service to the executive service, and position abolishments showing clearly by department the name and title of each employee affected and such employee's position after such action.



§ 8-30-318 - Appeal procedure for employees -- Complaints.

(a) The department shall promulgate regulations establishing an appeal procedure for employees.

(b) An employee in the preferred service system, who has successfully completed the required probationary period, may file a complaint concerning the application of a law, rule, or policy to the dismissal, demotion, or suspension of the employee. If the term of the suspension is less than three (3) days, the right to appeal is limited to an appeal to the commissioner under Step II, codified as subdivision (h)(1)(B). An employee shall not be entitled to appeal a suspension of less than three (3) days to the board of appeals.

(c) An executive service employee, however, does not have standing to file a complaint under this section.

(d) A complaint filed under this section must identify the law, rule, or policy that was allegedly violated.

(e) An employee who files a complaint under this section must file the complaint as soon as possible after the occurrence of the act or condition complained of, and not later than fourteen (14) days after the date the employee became aware, or by the exercise of reasonable diligence should have become aware, of the occurrence giving rise to the complaint. If an employee fails to file the complaint within the fourteen-day period, the right to appeal under this chapter lapses and is deemed to have been waived in its entirety by the employee.

(f) For the purposes of this chapter, a complaint is filed when the appointing authority, the commissioner, or the board of appeals, depending on whether the complaint is being made under Step I, II or III as provided in subsection (h), receives a written or electronic copy of the complaint.

(g) A remedy granted under this section may not extend back more than thirty (30) days before the complaint was filed.

(h) The following appeal procedure is established:

(1) (A) Step I: The complainant shall reduce the complaint to writing and file the complaint with the complainant's appointing authority. The appropriate appointing authority or designee shall conduct any investigation considered necessary, meet with the complainant in person, and issue a decision, in writing, not later than fifteen (15) days after the date the appointing authority receives the complaint. If the appointing authority does not issue a decision fifteen (15) days after the appointing authority receives the complaint, the complainant may appeal to the commissioner by filing the complaint in accordance with Step II.

(B) (i) Step II: If the appointing authority does not find in favor of the complainant, the complainant may appeal to the commissioner of human resources by filing the complaint not later than fourteen (14) days after the date of the appointing authority's written decision. The commissioner of human resources shall review the complaint and the appointing authority's decision, and issue a decision, in writing, not later than thirty (30) days after the date the complaint was filed with the commissioner. If the commissioner does not issue a decision thirty (30) days after the commissioner receives the complaint, the complainant may appeal to the board of appeals in accordance with Step III.

(ii) At Step II of the appeal procedure, it is the duty of the employee to provide written argument to the commissioner setting out why the employee believes the Step I decision was in error and ought to be overturned, reduced, or amended. An employee failing to provide such information to the commissioner shall be considered in default and forfeits the ability to appeal to Step III.

(C) Step III: The complainant or state agency may appeal in writing to the board of appeals not later than fourteen (14) days after the date the complainant, or in the case of a state agency, the state agency receives written notice of the action taken by the commissioner of human resources. Within ten (10) days after the receipt of the appeal, the administrative law judge assigned to assist the board of appeals in the proceedings related to the appeal shall determine whether all previous procedural requirements were completed properly and in a timely manner. If a procedural requirement has not been met, the appeal shall be dismissed. If the procedural requirements have been met, the board of appeals shall conduct proceedings in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as modified herein, to determine if the law, rule, or policy specified in the complaint was violated.

(2) Each hearing under this chapter shall occur before a panel of at least three (3) members of the board of appeals, assisted by one (1) administrative law judge (ALJ). The ALJ shall assist at the hearing by ruling on questions of the admissibility of evidence, swearing witnesses, advising members of the board of appeals on the law of the case, and ensuring that the proceedings are carried out in accordance with this chapter and other applicable law. At no time shall the ALJ take part in the determination of a question of fact. An ALJ, upon timely motion, may decide any procedural question of law.

(3) The board of appeals shall issue its final decision in each proceeding no later than one hundred twenty (120) days after the date of the filing of the appeal with the board of appeals.

(i) In order to ensure that the board of appeals issues its final decision no later than one hundred twenty (120) days after the date of the filing of the appeal, the following conditions shall be imposed on hearings before the board of appeals:

(1) The parties shall participate in a pre-hearing conference no later than twenty (20) days after the filing of the appeal. At the pre-hearing conference, a date must be set on which the hearing before the board of appeals will be held;

(2) All discovery must be completed no later than sixty (60) days after the filing of the appeal;

(3) All motions, both dispositive and non-dispositive, must be ruled on no later than thirty (30) days before the date of the hearing;

(4) The department shall forward the record of the case, which consists of the Step I complaint, the Step I decision, the Step II complaint and the commissioner's Step II decision, to sitting board members prior to the Step III meeting for preliminary review. Evidentiary attachments to the aforementioned documents shall not be considered part of the record and shall not be submitted to the board members prior to the Step III hearing;

(5) Extensions on the deadlines provided herein are only to be granted in extraordinary circumstances. In any event, the granting of an extension shall not extend the one-hundred-twenty-day time period for the board of appeals to issue its decision;

(6) Continuances of the hearing before the board of appeals may be granted only in extraordinary circumstances, as determined by the board of appeals or the ALJ; and

(7) Neither party shall be entitled to a petition for reconsideration under § 4-5-317.

(j) Decisions of the board of appeals are subject to judicial review in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and the rules and regulations promulgated thereunder, in each case as amended in this chapter.

(k) The board of appeals may award attorney's fees and costs to a successfully appealing employee. The commissioner shall establish by rule the manner in which those fees shall be determined. The unsuccessful party or other state agency shall pay any fees or costs awarded under this subsection (k).

(l) If the employee is successful in obtaining reinstatement to a position from which the employee has been terminated, the employee shall be reinstated to a position in the county in which the employee was employed at the time of termination. The commissioner may grant exceptions on a case-by-case basis.

(m) In any case in which a successful complainant has been awarded reinstatement, back pay or attorney's fees, the agency involved shall have a period of thirty (30) days from the date of the final order within which to provide reinstatement, back pay and/or attorney's fees.

(n) A complainant who does not appear, personally, electronically or through the appearance of counsel, for a hearing before the board of appeals waives the complainant's hearing at Step III. The board shall enter a default judgment against the complainant and the decision of the commissioner at Step II shall become final. In no instance shall the board of appeals proceed with the Step III hearing without the presence of the complainant personally, electronically, or through the appearance of counsel.

(o) An order of the board of appeals is considered final upon execution by the presiding board member. Neither settlement agreements issued voluntarily by the parties nor decisions rendered by the board require a signature of the administrative law judge to be considered final. Once executed, the department shall forward a copy to the administrative procedures division for record purposes.

(p) The parties in a Step I appeal may make an audio tape recording of the proceeding.

(q) In a Step I appeal, if more than one (1) representative of the state agency, excluding the hearing officer, is in attendance, then the complainant may have a non-lawyer representative participate in the appeal.



§ 8-30-319 - Supervisor's responsibilities -- Disciplinary actions.

(a) The supervisor is responsible for maintaining the proper job performance level, conduct, and discipline of the employees under the supervisor's supervision. When corrective action is necessary, the supervisor should administer disciplinary action at the step appropriate to the infraction, conduct, or performance, as determined by the supervisor.

(b) Upon written application by the employee, any written warning or written follow-up to an oral warning, which has been issued to an employee, shall be expunged from the employee's personnel file after a period of two (2) years; provided, that the employee has had no further disciplinary actions with respect to the same area of performance, conduct, and discipline.






Part 4 - Administration of Chapter

§ 8-30-401 - Services to municipalities and other political subdivisions.

The commissioner may enter into agreements with any municipality or political subdivision of the state to furnish services and facilities of the department to such municipality or political subdivision in the administration of its personnel. Any such agreement shall provide for the reimbursement to the state of the reasonable cost of the services and facilities furnished, as determined by the commissioner. All municipalities and political subdivisions of the state are authorized to enter into such agreements.



§ 8-30-402 - Reasonable use of public buildings.

All officers and employees of the state and of municipalities and political subdivisions of the state shall allow the department the reasonable use of public buildings under their control for conducting an assessment, hearing or investigation authorized by this part or part 3 of this chapter. The department shall pay to a municipality or political subdivision the reasonable cost of any such facilities furnished by it.



§ 8-30-403 - Corrupt practices.

(a) No person shall make any false statement, certificate, mark, rating or report with regard to any assessment, certification or appointment made under any provision of this chapter, or in any manner commit or attempt to commit any fraud preventing the impartial execution of this chapter.

(b) No person shall, directly or indirectly, give, render, pay, offer, solicit or accept any money, service or other valuable consideration for or on account of any appointment, proposed appointment, promotion or proposed promotion to, or any advantage in, a position in the state service.

(c) No employee of the department, examiner, or other person shall defeat, deceive or obstruct any person in such person's right to an assessment, eligibility, certification or appointment under this chapter, or furnish to any person any special or secret information, for the purpose of affecting the rights or prospects of any person with respect to employment in the preferred service.



§ 8-30-404 - Compliance with conditions of grants permitted.

Nothing in this chapter shall be construed to prevent the commissioner, in the commissioner's discretion, from permitting any department in state service from complying with any condition or limitation included in, or affecting any grant from, the federal government or other public or private source.



§ 8-30-405 - Outside employment.

Nothing in this chapter shall be construed to prohibit a state employee from engaging in outside employment. Such outside employment shall not adversely affect the employee's performance with the state, create a conflict of interest between such additional employment, or conflict with the regular employment schedule of the employee.



§ 8-30-406 - Hours of work, attendance, and leaves of absence.

The rules shall provide for the hours of work, holidays, attendance regulations and leaves of absence in state service. They may contain provisions for annual, sick, and special leaves of absence, with or without pay.



§ 8-30-407 - Computation of periods of time.

In computing any period of time prescribed or allowed by this chapter, the date of the act or event after which the designated period of time begins to run is not to be included. The last day of the period so computed shall be included, unless it is a Saturday, a Sunday, or a legal holiday as defined in § 15-1-101, or, when the act to be done is the filing of a paper, a day on which the office where the paper to be filed is closed or on which weather or other conditions have made the office inaccessible, in which event the period runs until the end of the next day which is not one of the aforementioned days. When the period of time prescribed or allowed is less than eleven (11) days, intermediate Saturdays, Sundays, and legal holidays shall be excluded in the computation.









Chapter 31 - Tennessee State Employees Uniform Nepotism Policy Act of 1980

§ 8-31-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee State Employees Uniform Nepotism Policy Act of 1980."



§ 8-31-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Governmental entity" means any state agency, authority, board, commission, department, or office within the executive or judicial branch of state government or any autonomous state agency, authority, board, commission, department, office, or institution of higher education; provided, that "governmental entity" does not include any agency or office of the legislative branch;

(2) "Relative" means a parent, foster parent, parent-in-law, child, spouse, brother, foster brother, sister, foster sister, grandparent, grandchild, son-in-law, brother-in-law, daughter-in-law, sister-in-law, or other family member who resides in the same household; and

(3) "State employee" means any person who is employed by a governmental entity.



§ 8-31-103 - Direct supervision of relatives prohibited.

Within each governmental entity, no state employees who are relatives shall be placed within the same direct line of supervision whereby one (1) relative is responsible for supervising the job performance or work activities of another relative; provided, that to the extent possible, the provisions of this chapter shall not be construed to prohibit two (2) or more such relatives from working within the same state governmental entity.



§ 8-31-104 - Transfer of spouses.

When as a result of a marriage, state employees are in violation of the prohibition established by § 8-31-103, such violation shall be resolved by means of such transfer within the governmental entity, transfer to another governmental entity, or resignation as may be necessary to remove such violation. The appointing authority of such governmental entity shall advise the employees of each of the alternatives available to remove such violation. Such employees shall be given the opportunity to select among such available alternatives. If such employees are unable to agree upon any such alternative within sixty (60) days, then the appointing authority shall take appropriate action to remove such violation.



§ 8-31-105 - Prospective application of chapter.

The prohibition established by § 8-31-103 shall not be applied retroactively, but shall be adhered to by each governmental entity in all hiring and employee transactions subsequent to July 1, 1980.



§ 8-31-106 - Conflicting nepotism policies prohibited.

The provisions of this chapter shall be applied uniformly and shall constitute the nepotism policy of each governmental entity. No such governmental entity shall adopt a nepotism policy which conflicts with the provisions of this chapter.



§ 8-31-107 - Special school house parents excepted.

The provisions of this chapter do not apply to spouses serving together as house parents at any of the state's special schools.






Chapter 33 - Employees in Military Service

§ 8-33-101 - Chapter definitions.

When used in this chapter:

(1) (A) "Military duty" means:

(i) Training and service performed by an inductee, enlistee, or reservist or any entrant into a temporary component of the armed forces of the United States; and

(ii) Time spent in reporting for and returning from such training and service, or if a rejection occurs, from the place of reporting for such training and service;

(B) "Military duty" also includes active duty training as a reservist in the armed forces of the United States or as a member of the national guard of the United States where the call is for training only;

(2) "Position" means employment held by a public employee at the time of entrance into military duty, but does not include temporary or casual employment or an office filled by election;

(3) "Public employee" means any person holding a position in public employment who has successfully completed the probationary period required by the agency in which such person is employed;

(4) "Public employer" means any government, department, or agency mentioned in subdivision (5) employing a public employee in a position; and

(5) "Public employment" means employment by the government of this state, or of any county, municipality or other civil or political subdivision thereof, including any department or agency thereof.



§ 8-33-102 - Reemployment after discharge from service.

Any public employee who leaves a position or who left such position not earlier than June 27, 1950, whether voluntarily or involuntarily, in order to perform military duty, or who was performing military duty on June 27, 1950, and who is relieved or discharged from such duty under conditions other than dishonorable, and makes application for reemployment within ninety (90) days after such employee is relieved from military duty or from hospitalization continuing after discharge for a period of not more than one (1) year shall:

(1) If still physically qualified to perform the duties of such position, be restored to such position if it exists and is not held by a person with greater seniority, otherwise to a position of like seniority, status and pay; or

(2) If not qualified to perform the duties of such position by reason of disability sustained during such service, such public employee shall be placed in such other position, the duties of which such employee is qualified to perform as will provide the employee like seniority, status and pay, or the nearest approximation thereof consistent with the circumstances of the case.



§ 8-33-103 - Reemployment in different department.

In the case of any person who is entitled to be restored to a position in accordance with the provisions of §§ 8-33-101 -- 8-33-108, if the commissioner of human resources finds that:

(1) The department or agency with which such person was employed immediately prior to such person's entry upon training and service aforementioned is no longer in existence and its functions have not been transferred to any other agency; or

(2) For any reason it is not feasible for such person to be restored to such department or agency,

the commissioner shall determine whether or not there is a position in any other department or agency of the same public employer for which such person is qualified and which is either vacant or held by a person having a temporary appointment thereto. In any case in which the commissioner determines that there is such a position, such person shall be restored to such position by the department or agency in which such position exists.



§ 8-33-104 - Rights after reemployment.

Any person who is restored to a position in accordance with the provisions of §§ 8-33-101 -- 8-33-108 shall not be discharged from such position without cause within one (1) year after such restoration, and shall, without limiting such person's rights conferred by this or other sections, be considered as having been on furlough or leave of absence during the period of military duty. Such person shall be restored without loss of seniority (including, upon promotion or other advancement following completion of any period of employment required therefor, a seniority date in the advanced position which will place such person ahead of all persons previously junior to such person who advanced to the position during the absence in armed forces). The employee shall also be entitled on reinstatement to participate in insurance (including retirement, pension plans, and medical insurance) and other benefits dependent on length of employment, including vacation privilege and severance pay. The employee shall be protected against reduction in seniority, status, or pay during employment, except as such reduction may be made for all employees whose employment situations are similar.



§ 8-33-105 - Military leave to report for duty -- Reinstatement on rejection.

Any public employee who holds a position in public employment shall be granted a leave of absence for the purpose of being inducted or otherwise entering military duty. If not accepted for such duty, the employee shall be reinstated in such position without loss of seniority or status or reduction in rate of pay. During such period, the employee shall for all purposes be considered to have rendered service and to have been compensated therefor at the employee's regular rate of pay.



§ 8-33-106 - Enforcement by commissioner of human resources.

(a) The commissioner of human resources is authorized and directed to issue regulations for the enforcement of §§ 8-33-101 -- 8-33-108. The departments and agencies in the state government shall comply with such regulations and orders issued by the commissioner pursuant to such regulations.

(b) The commissioner is authorized and directed whenever the commissioner finds, upon appeal of the person concerned, that any state department or agency has failed or refuses to comply with the provisions of §§ 8-33-101 -- 8-33-108, or of regulations thereunder, to issue an order specifically requiring such department or agency to comply with such provisions and to compensate such person for any loss of salary or wages suffered by reason of failure to comply with such provisions, less any amount received through other employment, unemployment compensation or readjustment allowances; provided, that any such compensation ordered to be paid by the commissioner shall be in addition to and shall not be deemed to diminish any of the benefits of such provisions, and shall be paid by the head of the department or agency concerned out of the appropriations currently available for salaries and expenses of such department or agency, and such appropriations shall be available for such purpose.



§ 8-33-107 - Enforcement in chancery.

The chancery courts for the various counties in the state of Tennessee are hereby authorized, and express jurisdiction is hereby conferred upon the chancery courts, to enforce the provisions of §§ 8-33-101 -- 8-33-108 in any case where a political subdivision of the state of Tennessee, county or municipality within the local jurisdiction of the chancery court has failed or refuses to comply with the provisions of those sections, and to issue an order specifically requiring such political subdivision, county or municipality, to comply with the provisions of those sections and to compensate such person for any loss of salary or wages suffered by reason of failure to comply with such provisions, less any amount received through other employment, unemployment compensation or readjustment allowances; provided, that any such compensation ordered to be paid by the chancery court shall be in addition to and shall not be deemed to diminish any of the benefits of such provisions and shall be paid from currently available funds of such political subdivision, county or municipality.



§ 8-33-108 - Inconsistent laws inapplicable.

Any laws or parts of laws which are inconsistent with the provisions of §§ 8-33-101 -- 8-33-107, or which would serve to defeat the purposes thereof, shall to such extent be deemed inapplicable to public employees and public employers in the exercise of the rights and privileges conferred by those sections.



§ 8-33-109 - Reservists' leave of absence.

All officers and employees of this state, or any department or agency thereof, or of any county, municipality, school district, or other political subdivision, and all other public employees of this state who are, or may become, members of any reserve component of the armed forces of the United States, including members of the Tennessee army and air national guard, shall be entitled to leave of absence from their respective duties, without loss of time, pay, regular leave or vacation, impairment of efficiency rating, or any other rights or benefits to which otherwise entitled, for all periods of military service during which they are engaged in the performance of duty or training in the service of this state, or of the United States, under competent orders; provided, that an officer or employee while on such leave shall be paid salary or compensation for a period, or periods, not exceeding twenty (20) working days in any one (1) calendar year, plus such additional days as may result from any call to active state duty pursuant to § 58-1-106. The military leave herein provided shall be unaffected by date of employment or length of service and shall have no effect on other leaves provided by law, regulation, policy or practice. After the twenty (20) working days of full compensation, any public employer may provide partial compensation to its employees while under competent orders. After the twenty (20) working days of full compensation, members of any reserve component of the armed forces of the United States, including members of the Tennessee army and air national guard, may use up to five (5) days of sick leave in lieu of annual leave for the purposes of not having to take leave without pay.



§ 8-33-110 - Unpaid leave for members of Tennessee state guard and civil air patrol.

In addition to the leave of absence provided in § 8-33-109, all officers and employees of this state, or any department or agency thereof, or of any county, municipality, school district, or other political subdivision, all other public employees of this state and all private sector employees who are members of the Tennessee army and air national guard on active state duty or the Tennessee state guard and civil air patrol shall be entitled to an unpaid leave of absence from their respective duties, without loss of time, pay not specifically related to leave of absence time, regular leave or vacation or impairment of efficiency rating for all periods of service during which under competent orders they are engaged in the performance of duty or training in the service of this state, including the performance of duties in an emergency.






Chapter 34 - Retirement--Generally

Part 1 - General Provisions

§ 8-34-101 - Definitions for chapters 34-37.

As used in chapters 34-37 of this title, unless the context otherwise requires:

(1) "Accumulated contributions" means the sum of all the amounts deducted from the compensation of a member, together with any amount transferred to the account of the member established pursuant to chapters 34-37 of this title from the respective account of the member under one (1) or more of the superseded systems, with interest thereon, as provided in § 8-37-307;

(2) "Actuarial equivalent" means a benefit of equal value when computed at regular interest upon the basis of the mortality tables last adopted for such purpose by the board of trustees;

(3) "Attorney general" means the attorney general and reporter and any assistant thereto by whatever name known, any district attorney general and any assistant thereto by whatever name called, and any officer or full-time employee of the general assembly or any committee thereof established by statute, who is duly licensed to practice law in Tennessee, whose duty it is to provide facilities for drafting bills or to assist individual legislators in drafting bills or who renders legal advice and services to the members of the general assembly or committees thereof;

(4) (A) "Average final compensation" means the average annual earnable compensation of a member during the five (5) consecutive years of the member's creditable service affording the highest such average, or during all of the years in the member's creditable service if less than five (5) years;

(B) (i) The annual earnable compensation received after June 30, 1981, for any member covered by the noncontributory provisions of the retirement system on July 1, 1981, or upon the effective date of the noncontributory provisions for any member covered after July 1, 1981, shall be increased by three and six-tenths percent (3.6%) for the purpose of computing the average final compensation. Such increases in the annual earnable compensation shall be discontinued for earnable compensation received after June 30, 1991. However, such increases in the annual earnable compensation received after June 30, 1991, shall continue for such members until June 30, 1998, unless such members are employees of employers participating in the retirement system pursuant to chapter 35 of this title. The governing body of any such employer may at its discretion authorize and accept the liability for such continued increases by resolution;

(ii) Notwithstanding subdivision (4)(B)(i), effective July 1, 1998, such increases in the annual earnable compensation shall continue indefinitely for any member covered by the noncontributory provisions of the retirement system on July 1, 1981, or upon the effective date of the noncontributory provisions for any member covered after July 1, 1981, unless such members are employees of employers participating in the retirement system pursuant to chapter 35 of this title. The governing body of any such employer may at its discretion authorize and accept the liability for such continued increases by resolution;

(iii) The provisions of this subdivision (4) do not apply to a noncontributory prior class member of the superseded attorneys general retirement system who is a district attorney general, the executive director of the district attorneys general conference or a full-time assistant district attorney general;

(C) Average final compensation shall not include more than five (5) longevity payments to a member pursuant to § 8-23-206;

(5) "Beneficiary" means any person, persons or institution receiving a retirement allowance or other benefit as provided in chapters 34-37 of this title;

(6) "Board of trustees" or "board" means the board provided for in part 3 of this chapter;

(7) "Commissioner" means any person in office as a member of the public service commission, as prescribed by title 65, chapter 1, prior to June 30, 1996;

(8) "County judge" means any person who is, or when such office existed was, a judge of a general sessions court, trial justice court, county chair, county judge, probate judge, or judge of a juvenile and/or domestic relations court, and whose compensation for such judicial service is paid wholly by a county of the state, or any person who is a county attorney who receives regular monthly or quarterly compensation from a county of the state, or any county manager or county administrator who receives regular monthly or quarterly compensation from a county of the state; provided, that no county manager or county administrator shall be eligible for membership if a county judge, chair of the quarterly county court or county mayor from that county is a member;

(9) (A) "County official" means a county clerk, a clerk of a circuit court, a criminal court, or a probate court, a clerk and master of a chancery court, a clerk of a general sessions court where such general sessions court has an independent clerk who serves such court only, a register of deeds, a county trustee, a sheriff, a county road superintendent elected by a county legislative body, by a county road commission or commissioners, or by popular vote, and an assessor of property, any county commissioner elected by popular vote, serving in a county having a county commission form of government. In the event a consolidation or reorganization of any or all of such courts is provided by constitutional amendments or by act of the general assembly or both, "county official" also means a clerk of any such consolidated or reorganized court;

(B) "County official" also includes any person filling the position of county mayor;

(10) (A) "Covered compensation" means, with respect to any calendar year, the amount of a member's earnable compensation subject to contributions under the provisions of the Federal Insurance Contributions Act, compiled in 26 U.S.C. §§ 3101-3126;

(B) The amount of nontaxable benefits elected in lieu of cash wages under a cafeteria plan, as permitted by § 125 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 125, shall be included in computing the member's covered compensation. In no event shall the total amount included in covered compensation exceed the maximum social security wage base;

(11) "Creditable service" means prior service plus membership service, as provided in part 6 of this chapter;

(12) "Date of establishment" means the date as of which the retirement system is established as provided in § 8-34-201;

(13) "Disability" or "disabled" means the inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to last for a continuous period of not less than twelve (12) months. This means that the condition must be both totally and permanently disabling;

(14) (A) "Earnable compensation" means the compensation payable to a member for services rendered to an employer;

(B) (i) "Earnable compensation" includes, but is not limited to, any bonus or incentive payment; provided, that:

(a) Such payment is authorized by legislation passed by the general assembly and that such legislation provides that the payment shall be included as earnable compensation for retirement purposes and is not made for the purpose of increasing a member's retirement benefit or inducing a member to retire; or

(b) Such payment is authorized by resolution legally adopted and approved by the chief governing body of an employer participating in the retirement system pursuant to chapter 35, part 2 of this title and that the resolution provides that the payment shall be included as earnable compensation for retirement purposes and is not made for the purpose of increasing a member's retirement benefit or inducing a member to retire. All employees generally, or all employees in a broad class or broad group of employees must be given the opportunity to qualify for the bonus or incentive payment under similar terms and conditions. If the bonus or incentive payment plan only applies to a class or group of employees, a distinct and reasonable basis must exist for offering the plan to the particular class or group of employees;

(ii) "Earnable compensation" also includes the total amount for which an employee may choose to receive cash or a combination of cash and benefits under a cafeteria plan as permitted by § 125 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 125. "Earnable compensation" shall also include for any general employee in the executive, legislative, or judicial branch of government any compensation paid under § 3-1-106(f) and any non-cash compensation falling under Internal Revenue Service Regulation Section 1.61-2T(d) as such section exists on July 17, 2002, if such compensation was includable in gross income for federal income tax purposes and was subject to contributions under the provisions of the Federal Insurance Contributions Act, compiled in 26 U.S.C. § 3101 et seq.;

(C) In cases where compensation includes maintenance, the board of trustees shall fix the value of that part of the compensation not paid in money;

(D) Notwithstanding any other law to the contrary, "earnable compensation" does not include compensation paid to a teacher employed in a state-supported institution of higher education for performing extra services for the institution that exceeds twenty-five percent (25%) of the teacher's base compensation. For purposes of this subdivision (14), "extra services" means any duties other than summer school or regular duties;

(E) Notwithstanding anything in this subdivision (14) or in any other law to the contrary, "earnable compensation" does not include compensation that exceeds the maximum dollar limitation imposed by § 401(a)(17) of the Internal Revenue Code, codified in 26 U.S.C. § 401(a)(17). For any person becoming a member of the retirement system before July 1, 1996, the dollar limitation under § 401(a)(17) of the Internal Revenue Code, shall not apply to the extent the amount of compensation which is allowed to be taken into account under the system would be reduced below the amount which was allowed to be taken into account under the system as in effect on July 1, 1993;

(F) In all cases of doubt, the retirement system shall determine whether a certain payment is includable as earnable compensation;

(15) "Education television association" means a nonprofit educational organization which has a contract with the state department of education through its television division to provide education television service;

(16) "Employer" means:

(A) The state or any department, commission, institution, board or agency of the state government by which a member is paid, with respect to members in its employ;

(B) The state, the county board of education, the city board of education, the state board of education, the board of trustees of the University of Tennessee, the board of trustees of other educational institutions and agencies supported by and under the control of the state, or any other agency of and within the state by which a teacher is paid, with respect to teachers in its employ;

(C) Any political subdivision of the state or educational cooperative participating in the retirement system pursuant to chapter 35, part 2 of this title or the Tennessee County Services Association, with respect to members in its employ;

(D) Any county of the state with respect to members in its employ;

(E) Any other association which was a member of one (1) of the superseded systems;

(F) A contractor that manages and operates a mental health institute under this chapter; or

(G) A contractor that manages and operates a blind workshop pursuant to § 71-4-608;

(17) "Firefighter" means a person in the employ of a political subdivision participating under chapter 35, part 2 of this title who is a member of the fire department of such political subdivision, and is trained in firefighting and actively engaged in such work or subject to call for such services, providing such person's primary livelihood is derived from such work;

(18) "General employee" means any person who is a state official, including legislative officials elected by the general assembly, or who is employed in the service of, and whose compensation is payable in whole or in part by, the state, including employees under supervision of the state whose compensation is paid, in whole or in part, from federal or other funds, or any person in the employ of a political subdivision participating under chapter 35, part 2 of this title, or of the Tennessee County Services Association, but does not include any teacher, state police officer, wildlife officer, firefighter, police officer, state judge, county judge, attorney general, governor, or county official or public service commissioner, or any person performing services on a contractual or percentage basis;

(19) "In-service" means a member who has not retired, has not been refunded and is within one hundred fifty (150) days of such member's last paid day of employment. The last paid day of employment for a teacher shall be the last scheduled working day of the normal school year or the last day of employment if prior to the end of the school year;

(20) "Local retirement fund" means any teachers' retirement fund or other arrangement for payment of retirement benefits to teachers, except this retirement system, supported wholly or in part by contributions made by an employer as defined by chapters 34-37 of this title;

(21) "Medical advisors" means the physicians provided for in part 4 of this chapter;

(22) "Member" means any person included in the membership of the retirement system, as provided in chapter 35, part 1 of this title;

(23) "Member annuity" means annual payments for life derived from the accumulated contributions of the member;

(24) "Membership service" means service rendered while a member of the retirement system;

(25) "Minor" has the meaning set forth in § 1-3-105, except when a contrary intention is manifest;

(26) "Part-time employee" means any person employed by the state or a political subdivision who renders less than a full day of service per working day or less than a full week of service per working week. Any employee falling into either of the above categories shall be considered part-time unless the law otherwise provides. "Part-time employee" does not include employees who are students, seasonal or temporary employees under twenty-five (25) years of age, temporary employees in institutions of higher education, or substitute teachers, unless such substitutes are under contract and scheduled to work the same time as a regular teacher. "Part-time employee" includes any interim teacher who is employed on a temporary basis to teach for a regular teacher who is on unpaid leave;

(27) "Physical or mental impairment" means one which is medically determinable. This means that the condition should be one that can be determined by a physician. The physical or mental impairment must be the primary reason for the individual's inability to engage in substantial gainful activity;

(28) "Police officer" means a person in the employ of a political subdivision participating under chapter 35, part 2 of this title who is a member of the police department of such political subdivision and is trained in police work and actively engaged in such work;

(29) "Prior class member" means a member who, on the day preceding the date of establishment, shall have been a member of a superseded system and who elects to remain covered by the benefit and contribution provisions of the superseded system, or who fails to elect to become covered by the benefit and contribution provisions of the retirement system applicable to new employees, as the case may be, in accordance with the provisions of chapter 35, part 1 of this title;

(30) "Prior service" means service rendered prior to the date of membership in the retirement system for which credit was given under the terms of one (1) or more of the superseded systems as provided in part 6 of this chapter;

(31) "Public school" means any school conducted within the state under the authority and supervision of a duly elected or appointed city or county school board, and any educational institution supported by and under the control of the state;

(32) "Regular interest" means interest at such rate or rates compounded annually as may be set from time to time by the board of trustees in accordance with § 8-34-505;

(33) "Retirement" means withdrawal from membership with a retirement allowance granted under the provisions of chapters 34-37 of this title;

(34) (A) "Retirement allowance" means the sum of the member annuity and the state annuity. All retirement allowances shall be payable in equal monthly installments, which shall cease with the month in which death occurs, unless otherwise specifically provided in this section; provided, that if the retirement allowance is less than ten dollars ($10.00) per month, it shall be paid in a lump sum of equivalent actuarial value. If the entire monthly retirement allowance is ten dollars ($10.00) or more per month but less than seventy-five dollars ($75.00) per month, it shall be paid in a lump sum of equivalent actuarial value unless the recipient thereof files with the retirement division an election to receive the benefit in equal monthly installments pursuant to this subdivision (34). To be effective, the recipient must file the election by no later than sixty (60) calendar days after the recipient's receipt of the lump sum payment and the recipient must return any such payment to the retirement division. Notwithstanding any provision of this subdivision (34) to the contrary, any retirement allowance that equals ten dollars ($10.00) or more per month but less than fifty dollars ($50.00) per month shall be paid in a lump sum of equivalent actuarial value if such allowance is payable on account of a person who became a member of the retirement system on or after July 1, 2001.

(B) Notwithstanding subdivision (34)(A) to the contrary, any retirement allowance that equals ten dollars ($10.00) or more per month but less than seventy-five dollars ($75.00) per month shall be paid in a lump sum of equivalent actuarial value if such allowance is payable on account of a person who became a member of the retirement system on or after July 1, 2013;

(35) "Retirement system" means the Tennessee consolidated retirement system as defined in §§ 8-34-201, 8-34-202;

(36) "Service" means service as a general employee, a teacher, a state police officer, a wildlife officer, a firefighter, a police officer, a state judge, a county judge, an attorney general, a commissioner or a county official which is paid for by an employer, and also includes service for which a former member of the general assembly is entitled to under the provisions of former §§ 3-401 and 3-406; provided, that such member received compensation for such service;

(37) "Service retirement date" means the date on which a member first becomes eligible for a service retirement allowance, or would first become eligible for a service retirement allowance if the member were to remain in service until such date, as provided in §§ 8-36-201 -- 8-36-204 or §§ 8-36-301 -- 8-36-304;

(38) "Social security integration level" means, with respect to the calendar year in which a member retires, the average annual amount of compensation with respect to which old age and survivors benefits would be provided under Title II of the Federal Social Security Act, compiled in 42 U.S.C. §§ 401-425, for a male employee attaining sixty-five (65) years of age in such calendar year, computed as though for each year prior to such calendar year annual compensation is at least equal to the maximum amount of annual earnings subject to contributions under the provisions of the Federal Insurance Contributions Act, compiled in 26 U.S.C. §§ 3101-3126. Such average annual amount of compensation shall be rounded to the nearest multiple of six hundred dollars ($600);

(39) "State" means the state of Tennessee;

(40) "State annuity" means annual payments for life derived from contributions by an employer;

(41) "State judge" means any person in office as a judge of a court of record in this state, whose salary for the judge's judicial position has been paid during the period of the judge's service wholly from the treasury of the state, including the administrative director of the courts;

(42) "State police officer" means any commissioned member of the department of safety, and any agent of the Tennessee bureau of investigation;

(43) "Student" means any person enrolled in a course of study in a school or in a post-secondary educational institution who as a condition of such enrollment is employed in a full-time position. However, "student" does not include any person who is otherwise eligible for membership in the retirement system in accordance with § 8-35-101(a);

(44) (A) "Substantial gainful activity" means the performance of significant duties over a reasonable period of time of work for remuneration or profit or in work of a type generally performed for remuneration or profit. Work which results in earnings considered by the law or regulations governing the social security administration to be substantial for disability recipients from that system shall be considered to be substantial gainful employment in this system; and

(B) "Significant duties" means that the duties are useful in the accomplishment of a job or the operation of a business but also that they have a degree of economic value;

(45) "Superseded system" means, where applicable, the Tennessee state retirement system, the Tennessee teachers' retirement system, the Tennessee judges' retirement system, the retirement system for county paid judges of Tennessee, the attorneys general retirement system of Tennessee, the public service commissioners' retirement system, and the Tennessee retirement system for county officials, any one (1) of them, or any combination thereof;

(46) "Teacher" means:

(A) Any person employed in a public school as a teacher, helping teacher, librarian, principal or supervisor, and includes any superintendent of public schools, or administrative officer of a department of education, or of any educational institution supported in whole or in part by and under the control of the state; or

(B) Any person employed in a public school as a teacher, librarian, principal, superintendent or chief administrative officer of a public school system, a supervisor of teachers, or any other position whereby the state requires the employee to be certificated as a teacher, or licensed as a nurse, physical therapist, or occupational therapist, in the public schools or of any educational institution supported in whole or in part by and under the control of the state. Notwithstanding the foregoing, a physical therapist and an occupational therapist employed with the Metropolitan Nashville Public Schools District shall not be included within the definition of teacher. "Teacher" also includes any person employed in a public school as a reserve officer training corps (ROTC) instructor. This definition shall be in effect from and after July 1, 1986, and shall be applied to all persons seeking membership in the retirement plan as a teacher from this date forward. It is further provided that any teacher who has taught in the public schools for a period of at least one (1) year who transfers to a position within the Tennessee public school system that does not require a teacher's certificate shall continue participation in the retirement plan as a teacher;

(47) "Temporary employment" means any general employee can be considered as a temporary employee for a period not to exceed six (6) months before becoming eligible for membership in the retirement system, except as provided in § 8-35-107(b);

(48) "Transferred Class A member" means a member who on the day preceding the date of establishment shall have been a Class A member of the Tennessee teachers' retirement system or the Tennessee state retirement system and who is not a prior class member;

(49) "Transferred Class B member" means a member who on the day preceding the date of establishment shall have been a Class B member of the Tennessee teachers' retirement system or the Tennessee state retirement system and who is not a prior class member; and

(50) "Wildlife officer" means any commissioned employee of the wildlife resources agency engaged in law enforcement activities on a day-to-day basis.



§ 8-34-102 - Masculine pronoun.

The masculine pronoun wherever used includes the feminine.






Part 2 - Administration

§ 8-34-201 - Establishment of system.

A retirement system is established and placed under the management of the board of trustees, for the purpose of providing retirement allowances and other benefits under the provisions of chapters 34-37 of this title. The retirement system so created shall be established as of July 1, 1972.



§ 8-34-202 - Name -- Powers and duties generally.

It shall have the powers, privileges and immunities of a corporation and shall be known as the "Tennessee Consolidated Retirement System," and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held in trust for the purpose for which received.



§ 8-34-203 - Application of other laws.

No other provision of law in any other statute which provides wholly or partly at the expense of this state or any political subdivision thereof pensions or retirement benefits for members or beneficiaries of the retirement system shall apply to such members or beneficiaries of the retirement system except Title II of the Social Security Act, 42 U.S.C. §§ 401-425, and chapter 25, part 3 of this title. Further, no other provision of law in any other statute which bestows membership in the Tennessee consolidated retirement system from or after May 2, 2011, shall apply unless such membership provision is codified in chapter 35 of this title.



§ 8-34-204 - Amendment or repeal of laws not to diminish or annul acquired rights.

Every provision of chapters 34-37 of this title shall be subject to amendment or repeal by any session of the general assembly; provided, that no such amendment or repeal shall diminish or annul, in any respect, any right acquired by a member or beneficiary under the provisions of chapters 34-37 of this title.



§ 8-34-205 - Penalty for fraud.

Any person who knowingly makes any false statement, or falsifies or permits to be falsified any record or records of the retirement system, commits a Class C misdemeanor.



§ 8-34-206 - State assumption of employee contributions.

(a) (1) For service rendered from and after July 1, 1981, the state of Tennessee shall assume employee contributions of up to five percent (5%) of the employee's earnable compensation on behalf of:

(A) State employees, except those specified in subsection (b);

(B) Teachers employed by the state department of education;

(C) Teachers employed in state-supported institutions of higher education; and

(D) Teachers employed in state-supported institutions of higher education who are members of an optional retirement program established pursuant to chapter 25 of this title.

(2) Notwithstanding any other provision of the law to the contrary, the state of Tennessee shall also assume employee contributions of up to five percent (5%) of the employee's earnable compensation for those prior class members of the attorneys general retirement system who are presently employed in the executive branch of the state and who are compensated under the compensation plan administered by the department of human resources.

(3) Beginning on January 1, 1982, the state of Tennessee shall also assume employee contributions of up to five percent (5%) of the employees' earnable compensation of those employees of the general assembly who are classified under the provisions of § 8-34-101. The increase in employer cost shall be provided from the appropriation for the office of legal services for the general assembly.

(4) Beginning on July 1, 1986, the state of Tennessee shall also assume employee contributions of up to five percent (5%) of the employees' earnable compensation of district attorneys general, the executive director of the district attorneys general conference and those full-time assistant district attorneys general who, on or before July 1, 1985, reached the maximum salary for assistant district attorneys general authorized by the provisions of chapter 7 of this title.

(5) On July 1, 1987, and on each succeeding July 1, the state shall assume employee contributions of up to five percent (5%) of the employees' earnable compensation of those full-time assistant district attorneys general who in the preceding fiscal year reached the maximum salary for assistant district attorneys general authorized by the provisions of chapter 7 of this title.

(6) Beginning on the first day on which the salary levels for general state employees are increased, the state of Tennessee shall assume employee contributions of up to five percent (5%) of the employees' earnable compensation of attorneys general employed in the office of the attorney general and reporter. The contribution assumption provided in this subdivision (a)(6) shall be in lieu of the salary increase to which such attorneys general would have otherwise been entitled.

(7) Beginning July 1, 1994, the state of Tennessee shall assume employee contributions up to five percent (5%) of the employees' earnable compensation of criminal investigators for the district attorneys general.

(8) Beginning on September 1, 1990, but not before, the state of Tennessee shall assume employee contributions of up to five percent (5%) of the employee's earnable compensation for all state judges who are members of the Tennessee consolidated retirement system.

(9) The state of Tennessee shall assume employee contributions of up to five percent (5%) of the employee's earnable compensation for any person entering the service of a district attorney general on or after July 1, 1994, as an assistant district attorney general.

(b) (1) The state of Tennessee shall not assume any employee contributions for:

(A) Judges, except as provided in subsection (a);

(B) Attorneys general, except as provided in subsection (a);

(C) Members who chose to limit their retirement deductions to the first four thousand two hundred dollars ($4,200) of annual salaries as of June 30, 1981;

(D) Kindergarten through twelfth (K-12) grade teachers whose salaries are provided in whole or in part by the Tennessee foundation program, the basic education program (BEP) and/or by local boards of education;

(E) Employees of employers participating pursuant to chapter 35, part 2 of this title;

(F) Teachers participating in local retirement funds pursuant to chapter 35 of this title; and

(G) County judges and county officials.

(2) All employees who are excluded from the noncontributory provisions of the system by the provisions of this section shall be required to continue making the appropriate employee contributions to the retirement system.

(c) (1) For the purposes of this section, "noncontributory member" means any person who is or becomes a member of the retirement system on or after July 1, 1981, and on whose behalf the employee contributions to the retirement system up to five percent (5%) of earnable compensation are assumed by the employer in accordance with this section. It is further provided that any member covered by the noncontributory provisions of the system who continues the member's employment from and after July 1, 1981, shall not be entitled to a refund of the member's contributions or those made in the member's behalf by the member's employer until the member meets the conditions of § 8-37-210.

(2) The full amount of the required employee contributions up to five percent (5%) of earnable compensation assumed or paid by the employer on behalf of its employees shall be credited to the individual account balances of the employees for their employee annuities and shall be considered employee contributions for all other purposes pursuant to the provisions of chapters 34-37 of this title, including the lump sum death benefit as provided for in § 8-36-107, for:

(A) Members of the retirement system who are covered by the noncontributory retirement provisions on July 1, 1981, and whose membership date is prior to July 1, 1981;

(B) Those employees of the general assembly who are classified under the provisions of § 8-34-101, who were employed on or before January 1, 1982;

(C) District attorneys general, the executive director of the district attorneys general conference and those assistant district attorneys general specified in subsection (a) who were employed and were members of the retirement system on or before June 1, 1986;

(D) Attorneys general who were employed in the office of the attorney general and reporter and who were members of the retirement system on or before the date the state assumed employee contributions on behalf of attorneys general employed in the office of the attorney general and reporter; and

(E) Criminal investigators who were employed in the office of a district attorney general and who were members of the retirement system on or before June 1, 1993.

(d) Notwithstanding any other law to the contrary, any employer participating in the retirement system pursuant to chapter 35, part 2 of this title may assume employee contributions to the retirement system of up to five percent (5%) of the employee's earnable compensation on behalf of all its employees upon the adoption of a resolution by the chief governing body authorizing and accepting the liability for the contributions. The employee's contributions so assumed or paid by the employer on behalf of its employee shall be credited to the individual account balances of the employee for the employee's annuities; provided, that the employee was employed on the date of the employer's election to assume employee contributions to the retirement system and shall be considered employee contributions in accordance with subdivision (c)(2). Any local employer who elects to assume the employee contributions to the retirement system, effective July 1, 1981, must notify the retirement system on or prior to that date. A local employer electing to assume contributions to the retirement system in any subsequent year shall set the effective date of its election on the first day of any quarter following a minimum of three (3) months' notice to the retirement system; provided, that the director of retirement may waive the three-month notice requirement. The board of trustees, however, may by rule adopt reasonable standards or restrictions to guide the director in making a decision on whether to waive the deadline. Any employer that adopts the noncontributory provisions of this section on or after July 1, 2010, may reserve the right within its adopting resolution to thereafter discontinue the noncontributory provisions for all its current and future employees. To thereafter discontinue the noncontributory provisions, the chief governing body of that employer must pass a resolution, legally adopted and approved by a two-thirds (2/3) majority of that body, to discontinue the noncontributory provisions for all its current and future employees and to have the contributions made by the employees treated as employer contributions pursuant to § 8-37-216. Any such resolution shall set forth the effective date of the discontinuance; provided, that the date shall be on the first day of any quarter following a minimum of three (3) months' notice to the retirement system. Any resolution to discontinue the noncontributory provisions that is adopted pursuant to this subsection (d) shall be irrevocable and the employer shall not be permitted to elect at a later date to provide the noncontributory provisions of this section.

(e) It is the intent of this section that the laws governing the retirement system in effect on June 30, 1981, shall be fully operative and remain in full force and effect for all members of the retirement system, whether contributing or noncontributing, except as otherwise provided by the provisions of chapters 34-37 of this title applicable only to noncontributory membership.

(f) Notwithstanding § 8-35-109 or any other law to the contrary, membership in the retirement system shall be mandatory for any person employed on or after July 1, 1994, as a criminal investigator in the office of a district attorney general.



§ 8-34-207 - Electronic form and document filing -- Electronic signatures.

(a) Notwithstanding § 8-36-121 or any other law to the contrary, the board of trustees may implement procedures for the filing of membership forms, beneficiary designations, retirement applications and any other retirement system forms and documents by electronic means and to authorize electronic signatures in the signing of such forms and documents.

(b) If a form or document is filed by electronic means pursuant to this section, the form or document and the electronic signature of the person who executes the same shall be binding on all persons and shall have the same force and effect as if the signature had been handwritten in ink on a printed form.

(c) For purposes of this section, the following definitions shall apply:

(1) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(2) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document.



§ 8-34-209 - Retirement incentive bonus for public service commission employees.

(a) A retirement incentive bonus plan shall operate to benefit employees of the public service commission. Employees of the commission eligible to participate in the plan shall be current employees of the commission who are eligible to draw service or early service retirement benefits from the Tennessee consolidated retirement system on or before July 1, 1996. The provision of this section does not apply to any member within the definition of § 8-34-101.

(b) To be eligible to receive the bonus, the employee must terminate active state employment on or before July 1, 1996, and file an application for retirement on or before July 1, 1996. In addition, the employee may not later be reemployed by the state except under the provisions of § 8-36-805.

(c) The bonus shall be equal to five thousand dollars ($5,000), plus the longevity pay the employee would have received during the 1996-1997 fiscal year if the employee had continued to work for the public service commission. Payment to the employee shall be made after July 1, 1996. The bonus shall not be included in determining the employee's average final compensation for retirement purposes, nor shall it be subject to retirement contributions.



§ 8-34-210 - Production of records described in subpoena.

(a) Except as hereinafter provided, when a subpoena duces tecum is served upon any employee of the retirement system in an action or proceeding in which the retirement system is not a party, and such subpoena requires the production of all or any part of the records of the retirement system relating to any member, prior member or retiree of the retirement system, it shall be sufficient compliance therewith if the employee within fourteen (14) days after being served with a subpoena duces tecum, shall, either by personal delivery or certified or registered mail, file with the court clerk or the issuer, a true and correct copy (which may be a copy reproduced on film or other reproducing material by microfilming, photographing, photostating or other approximate process, or a facsimile, exemplification or copy of such reproduction or copy) of all records specifically described in such subpoena.

(b) The records shall be accompanied by an affidavit of a custodian, stating in substance that:

(1) The affiant is the duly authorized custodian of the records and has authority to certify the records; and

(2) The copy is a true copy of all the records described in the subpoena.

(c) If the retirement system has none of the records described, or only part thereof, the custodian shall so state in the affidavit and file the affidavit and such records as are available in the manner prescribed in this section.

(d) (1) The copy of the record shall be admissible in evidence to the same extent as though the original thereof were offered and the custodian had been present and testified to the matters stated in the affidavit.

(2) The affidavit shall be admissible in evidence and the matters stated therein shall be presumed true in the absence of a preponderance of evidence to the contrary.

(3) When more than one (1) person has knowledge of the facts, more than one (1) affidavit may be made.

(e) The personal attendance of the custodian may be commanded only if personal attendance is necessary to resolve a good faith dispute concerning the accuracy of information furnished by the retirement system. Where personal attendance of the custodian is required, the subpoena duces tecum shall contain a clause which reads:

"The procedure authorized pursuant to § 8-34-210 will not be deemed sufficient compliance with this subpoena."






Part 3 - Board of Trustees

§ 8-34-301 - General powers and duties.

(a) The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of chapters 34-37 of this title are hereby vested in a board of trustees.

(b) The board of trustees may delegate to the state treasurer the duty to carry out the day-to-day operations and responsibilities for the administration of the retirement system, including, but not limited to, complying with all applicable state and federal laws and rules.



§ 8-34-302 - Membership.

(a) The board shall consist of twenty (20) members as follows:

(1) The state treasurer, ex officio;

(2) The director of the division of retirement, ex officio;

(3) The commissioner of finance and administration, ex officio;

(4) The comptroller of the treasury, ex officio;

(5) The administrative director of the courts, ex officio;

(6) The commissioner of human resources, ex officio;

(7) The secretary of state, ex officio;

(8) The chair and vice chair of the council on pensions and insurance, ex officio; but whose membership is qualified as follows:

(A) Such members shall not be voting members of the board of trustees; and

(B) Such members shall be entitled to receive expenses and mileage allowance at the same rate as provided by § 3-1-106 for each meeting of the board of trustees;

(9) Three (3) members of the retirement system who are teachers:

(A) Two (2) teacher trustees shall be appointed by the speaker of the senate and one (1) teacher trustee shall be appointed by the speaker of the house of representatives. No two (2) of the teacher trustees shall be from the same grand division of the state. The speaker of the senate shall appoint the teacher trustees serving from the eastern and western grand divisions. The speaker of the house of representatives shall appoint the teacher trustee serving from the middle grand division. Professional education employees' organizations may recommend to the speaker of the senate and the speaker of the house of representatives persons for appointment to teacher trustee positions; however, the speaker of the senate and the speaker of the house of representatives need not appoint any person so recommended.

(B) Each teacher member shall serve a three-year term;

(10) Two (2) members of the retirement system who are state employees, not from the same department, commission, board, agency or institution, or any department represented by an ex officio member, at least one (1) of whom shall be a general employee, who shall serve for a term of three (3) years. The two (2) state employee trustees shall be elected by state employee members of the retirement system in accordance with rules and procedures as the board of trustees shall prescribe;

(11) One (1) vested member of the retirement system who shall be appointed by the board of directors of the Tennessee County Services Association to serve for a period of two (2) years;

(12) One (1) vested member of the retirement system who shall be appointed by the board of directors of the Tennessee Municipal League to serve for a period of two (2) years;

(13) One (1) vested member of the retirement system who shall be appointed by the board of directors of the County Officials Association of Tennessee to serve for a period of two (2) years;

(14) One (1) retired state or higher education employee member of the retirement system who shall be appointed by the governor to serve for a period of two (2) years;

(15) One (1) retired teacher, who is a vested member of the Tennessee consolidated retirement system, to be appointed by the speaker of the house of representatives. The term of the retired teacher trustee shall be for three (3) years. Professional education employees' organizations may recommend to the speaker of the house of representatives persons for appointment to the retired teacher trustee position; however, the speaker need not appoint any person so recommended; and

(16) One (1) police officer who shall serve a term of three (3) years commencing on July 1, 2007, and who, upon completion of that member's term, shall be replaced by a firefighter. Thereafter, the appointment of the board member shall alternate between a firefighter and a police officer for each successive three-year term. The board member shall be appointed as follows:

(A) The police officer representative shall be appointed by the governor from lists of qualified persons submitted by interested law enforcement groups including, but not limited to, the professional organizations that represent police officers in this state; and

(B) The firefighter representative shall be appointed by the governor from lists of qualified persons submitted by interested firefighter groups including, but not limited to, professional firefighter associations.

(b) (1) Board members appointed pursuant to subdivisions (a)(9)-(16) shall attend at least fifty percent (50%) of the required quarterly meetings.

(2) Any board member who fails to attend meetings as required in subdivision (b)(1) shall be removed as a member by the appointing authority.

(c) Except for ex officio members, all persons shall be fully vested members of the retirement system in order to qualify to serve on the board of trustees.



§ 8-34-303 - Vacancies on the board.

In the event of death, disability, resignation, or ineligibility of a board member who is a state employee, the board of trustees is authorized to appoint a member from the group represented by the deceased or resigned member to fill the member's unexpired term. In the event of the death, disability, resignation, or ineligibility of a board member who was appointed as teacher trustee or the retired teacher trustee, the speaker of the senate or the speaker of the house of representatives who appointed the member shall appoint a trustee to fill the member's unexpired term.



§ 8-34-304 - Compensation of members.

The trustees shall serve without compensation as such, but shall be reimbursed for all necessary expenses that they may incur through service to the board. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 8-34-305 - Oath of members.

Each trustee, other than the ex officio members of the board, shall take an oath of office, that, so far as it devolves upon such trustee, the trustee will diligently and honestly administer the affairs of the board, and will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed by the trustee taking it, and certified by the officer before whom it is taken, and immediately filed in the office of the secretary of state.



§ 8-34-306 - Chair of the board.

The state treasurer shall be ex officio chair of the board of trustees.



§ 8-34-307 - Secretary to the board.

The director of the division of retirement shall be the secretary to the board.



§ 8-34-308 - Legal counsel.

(a) The attorney general and reporter or an assistant designated by the attorney general and reporter shall be the legal advisor of the board of trustees.

(b) Notwithstanding any other provision of law, in cases where the interest of the consolidated retirement system requires additional counsel to the attorney general and reporter, the chair of the board of trustees, with the approval of the attorney general and reporter, is authorized to employ such additional counsel.



§ 8-34-309 - Meetings of the board.

The board of trustees shall meet quarterly at a time established by the chair of the board of trustees. Special meetings of the board for transaction of business may be called by the secretary of the board by giving written notice to all members.



§ 8-34-310 - Quorum.

Nine (9) voting members of the board shall constitute a quorum.



§ 8-34-311 - Voting.

(a) Each trustee, excluding legislative members, shall be entitled to one (1) vote on the board.

(b) Nine (9) affirmative votes shall be necessary for a decision by the trustees at any meeting of the board of trustees.



§ 8-34-312 - Operating expenses of the board.

The compensation of all persons engaged by the board of trustees, and all other expenses of the board necessary for the operation of the retirement system, shall be paid at such rates and in such amounts as the board of trustees shall approve.



§ 8-34-313 - Rules and regulations.

Subject to the limitations of chapters 34-37 of this title, the board of trustees shall, from time to time, adopt and publish rules and regulations for the administration of the funds created by chapters 34-37 of this title and for the transaction of its business.



§ 8-34-314 - Engaging actuarial and other services.

The board of trustees shall engage such actuarial and other services as shall be required to transact the business of the retirement system.



§ 8-34-315 - Records of board open to public.

The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection.



§ 8-34-316 - Annual report.

The board of trustees shall publish annually a report showing the fiscal transactions of the retirement system, including assets, liabilities, receipts and expenditures, for the preceding year, the amount of the accumulated cash and securities of the retirement system, and the latest balance sheet showing the financial condition of the retirement system by means of an actuarial valuation of the assets and liabilities of the retirement system. The board of trustees, at its discretion, may distribute such report to each member. Such report shall at all times, during business hours, be open for personal inspection by any member, and a copy thereof shall be furnished to any member upon such member's request.



§ 8-34-317 - Quadrennial audit.

The board of trustees may provide for an audit to be made once in every four (4) years by a reliable independent auditor. This shall be in addition to the annual audit conducted by the office of the comptroller of the treasury.



§ 8-34-318 - Audit of employee records of other employers.

The records of employment and compensation of employees of any political subdivision and other employers participating in the retirement system shall be subject to audit and certification by the board of trustees in accordance with rules and regulations adopted by the board for such purpose. The board may by agreement with the comptroller of the treasury establish a procedure using the personnel of the office of the comptroller of the treasury to audit and certify such records.



§ 8-34-319 - Proration of costs among employers.

The board of trustees, with the approval of the commissioner of finance and administration, may, at its discretion, direct that the cost of administering the retirement system be prorated among all employers and deducted from each employer's account in the state accumulation fund.



§ 8-34-320 - Appointment of hearing officer or administrative judge -- Appeal proceeding.

(a) The board of trustees is authorized to appoint a hearing officer, who shall be an impartial employee of the Tennessee treasury department, to conduct contested case proceedings pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, or to request the appointment of an administrative judge from the office of the secretary of state to conduct the proceedings.

(b) If the initial order of the administrative judge is appealed to the board of trustees, the executive committee established in § 8-34-322 shall hear the appeal.



§ 8-34-321 - Concord Project. [Effective through June 30, 2016.]

The retirement system is authorized to charge to and pay from the earnings of the funds of the retirement system the cost for implementing the Concord Project, the project being intended to replace existing retirement operating systems and to implement other technology improvements; provided, however, that no cost associated with the ongoing maintenance of the improvements, or the state personnel necessary for maintaining the improvements, shall be funded pursuant to this section. The state treasurer shall report no less than semiannually to the council on pensions and insurance the status and funding requirements of the project. This section shall cease to be effective on June 30, 2016.



§ 8-34-322 - Executive committee of the board.

(a) There is established an executive committee of the board, which shall be composed of the state treasurer, the comptroller of the treasury, the secretary of state, one (1) board of trustees member appointed by the governor from among the board members who serve on the governor's cabinet, and three (3) additional board of trustees members selected by the entire board from among the employee or retiree board of trustees member representatives. The state treasurer shall also serve as chair of the executive committee, and the director of the division of retirement shall be the secretary to the committee.

(b) (1) Notwithstanding any provision of this title to the contrary, the executive committee shall have the power to disapprove, modify or otherwise change any of the following actions taken by the full board when, in the committee's sole judgment, the disapproval, modification or change is in the best interest of the retirement system:

(A) Establishing the terms of the investment policy for the assets of the retirement system;

(B) Adopting mortality, service and other such tables for the retirement system;

(C) Determining the rate or rates of regular interest for use in calculations relative to the retirement system; and

(D) Determining the employer contribution rate for state employees and teachers.

(2) If the executive committee does not disapprove, modify or otherwise change any such action taken by the full board within thirty (30) calendar days after the action is taken, then the action of the full board shall become effective as of the expiration of the thirty-day period. Notwithstanding this subdivision (b)(2), if the executive committee affirms the action of the full board prior to the expiration of the thirty-day period, then the action shall become effective upon the executive committee's affirmation.

(c) The executive committee shall meet at such times as deemed necessary by the chair in order to perform its responsibilities under this section, and shall keep a record of all its proceedings, which shall be open to public inspection. A report of any actions taken by the executive committee shall be presented to the full board at the board's next regular meeting following the action taken by the committee.

(d) No action of the executive committee shall be binding unless taken at a meeting at which at least four (4) members of the committee are present and vote in favor of the action.

(e) Notwithstanding this title to the contrary, the executive committee shall have the power to commence litigation or any legal action on behalf of the retirement system. The executive committee shall also have the power to delegate to the state treasurer the authority to respond to, defend, direct the course of, and settle any litigation, legal action, or regulatory proceeding on behalf of the retirement system. The authority may include, but not be limited to, litigation holds, amending pleadings, engaging expert witnesses, discovery, motions, tolling agreements, settlement agreements, waivers, attachments, releases, and stipulations.



§ 8-34-323 - Establishment of administrative committee and investment committee of the board -- Purposes -- Chair -- Meetings.

(a) There is established an administrative committee and an investment committee of the board whose membership shall be comprised of members of the board as appointed by the state treasurer. The primary purpose of the administrative committee shall be to assist the board in fulfilling its responsibilities with respect to political subdivisions petitioning for participation in the retirement system, the review and consideration of the actuarial and experience study results, and such other duties as may be prescribed by the chair of the board. The primary purpose of the investment committee shall be to assist the board in fulfilling its responsibilities with respect to the investments of retirement system assets. The state treasurer may also establish and appoint such other committees of the board as the chair of the board deems necessary to assist the board in the performance of its duties.

(b) The state treasurer shall serve as chair of the investment committee, and the director of the division of retirement shall serve as chair of the administrative committee. The chair of any other committees created pursuant to this section shall be determined by the chair of the board.

(c) Each committee shall meet at such times as deemed necessary by the chair of the respective committee in order to perform its responsibilities under this section, and shall keep a record of all its proceedings, which shall be open to public inspection. A report of any recommended action taken by a committee shall be presented to the full board at the board's next regular meeting following the recommended action taken by the committee.






Part 4 - Medical Advisors

§ 8-34-401 - Contracting for medical advisors.

The board of trustees shall contract with at least one (1) but no more than three (3) physicians who are not eligible to participate in the retirement system to serve as medical advisors.



§ 8-34-402 - Powers and duties.

The medical advisors shall arrange for and pass upon all medical examinations required under the provisions of chapters 34-37 of this title, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board of trustees their conclusions and recommendations upon all the matters referred to them.



§ 8-34-403 - Compensation and expenses.

Compensation for services of the medical advisors shall be determined by the board of trustees; provided, that all reimbursement for travel expense shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 8-34-404 - Physicians employed for special cases.

If required, other physicians may be employed to report on special cases.






Part 5 - Actuarial Services

§ 8-34-501 - Designation of actuary.

The board of trustees shall designate an actuary who shall be an adviser to the board of trustees on such matters as the board shall determine.



§ 8-34-502 - Qualifications of actuary.

As used in chapters 34-37 of this title, "actuary" means:

(1) A member of the American Academy of Actuaries;

(2) An individual who has demonstrated to the satisfaction of the commissioner of commerce and insurance that such person has the educational background necessary for the practice of actuarial science and has had at least seven (7) years of actuarial experience; or

(3) A firm, partnership or corporation, of which one (1) or more members or employees meets the requirements of subdivision (1) or (2).



§ 8-34-503 - Mortality and service tables -- Sexennial actuarial investigation.

(a) Immediately after the establishment of the retirement system, the actuary shall recommend to the board of trustees, and the board shall adopt, mortality and service tables for use in all calculations in connection with the retirement system.

(b) At least once in each six-year period, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system, and taking into account the results of such investigation, the board of trustees shall adopt for the retirement system such mortality, service and other tables as are deemed necessary.



§ 8-34-504 - Records necessary for actuarial evaluation.

The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the retirement system and for checking the experience of the system.



§ 8-34-505 - Rate of interest.

The board of trustees shall also determine from time to time the rate or rates of regular interest for use in all calculations, except as otherwise provided, which rate shall be subject to the approval of the council on pensions and insurance.



§ 8-34-506 - Biennial evaluation of assets and liabilities of funds.

On the basis of regular interest and such tables as the board of trustees shall adopt, the actuary shall make a valuation, at least once in each two-year period, of the assets and liabilities of the funds of the retirement system.






Part 6 - Creditable Service

§ 8-34-601 - Credit for service in system -- Establishment of previously denied credit for service beyond certain ages.

(a) Each member shall receive membership service credit for all service rendered since becoming a member of the retirement system, or since such member last became a member in the event of a break in such member's membership, on account of which contributions are made by the member or the member's employer pursuant to § 8-34-206.

(b) (1) Any member who remains in service upon attaining seventy (70) years of age shall continue to participate in the retirement system and to accrue creditable service. The state's share of any additional costs of this subdivision (b)(1) shall be funded in accordance with § 9-6-303, from the increase in state-imposed taxes which are earmarked to counties and which are not designated by such counties for a particular purpose.

(2) Any general employee of the state or any teacher who was previously denied membership in the system due to advanced age, and who is now permitted to participate, may establish the service credit that was previously denied by paying the contributions such person would have paid if such person had been a member, plus interest at the rate provided for in § 8-37-214.

(c) (1) Any Group 1, Group 3 or Group 4 state judge who remains in service upon attaining seventy (70) years of age may continue to participate in the retirement system and to accrue creditable service.

(2) Any Group 1, Group 3 or Group 4 state judge who is presently serving and who has previously been denied retirement credit for service beyond seventy (70) years of age shall be entitled to establish retirement credit for service beyond seventy (70) years of age by making a lump sum payment of contributions such judge would have made, plus interest at the rate provided in § 8-37-214.



§ 8-34-602 - Credit for service in superseded systems.

(a) In addition, each member who on June 30, 1972, shall have been a member of a superseded system shall receive prior service credit for all service with which such member shall have been credited as of June 30, 1972, under the provisions of any superseded system. Any such member shall be entitled to receive credit for any service prior to the effective date of such superseded system for which such member would have been entitled to claim credit under such superseded system; provided, that such member makes application therefor to the board of trustees on a form prescribed by the board.

(b) (1) Any member who served in a position covered by the superseded state retirement system who elected not to join such system and who subsequently becomes a member of the state retirement system or the Tennessee consolidated retirement system, and who has been employed for twenty (20) years of total service with the state or participating political subdivisions, shall now be able to claim all prior state service in Group 1 upon proper documentation as required by the board of trustees of the Tennessee consolidated retirement system; provided, that such member does not have credit for such service in any other public employee retirement system.

(2) Such member shall pay in a lump sum an amount equal to the amount such member would have contributed had such member been a member of the superseded state retirement system and/or the Tennessee consolidated retirement system, plus interest at the rate designated in § 8-37-214.

(c) Any teacher who is a member may claim any service rendered in the employment of the state of Tennessee prior to July 1, 1972; provided, that such member makes a back contribution or redeposit as provided in § 8-37-214.

(d) (1) Any member in Group 1 may establish retirement credit for previous service rendered as an agriculture county agent or home demonstration agent or assistant thereto under the following conditions:

(A) The member is not and never has been vested in any other retirement system, including the United States Civil Service Retirement Act, compiled in 5 U.S.C. § 8331 et seq., as amended October 20, 1969, based in whole or in part on such previous service;

(B) The previous service must be certified on proper documents as required by the retirement division; and

(C) The member shall make a lump sum payment equal to ten percent (10%) of the member's earnable compensation during such period of service, plus interest at the rate provided by § 8-37-214.

(2) Any such services in these capacities rendered prior to 1945 shall be credited to the member without cost.

(e) Any superintendent of schools who withdrew such superintendent's total contributions and time credits from the superseded Tennessee teachers' retirement system and transferred that portion of time served as superintendent of schools into the Tennessee county officials' retirement system may, upon request to the board of trustees of the Tennessee consolidated retirement system, reestablish that portion of time credit withdrawn from the superseded Tennessee teachers' retirement system and not eligible for time credits in the superseded county officials' retirement system may claim this service in Group 1 by proper documentation to the board and paying in a lump sum an amount equal to the amount contributed as a teacher, plus interest at the rate designated in § 8-37-214, based on the time the contributions were withdrawn to the time the payment was made. Upon retirement, benefits shall be computed based on creditable service established under Groups 1 and 3 and added to the benefits computed under the superseded county officials' retirement system.

(f) Any member participating in the retirement system pursuant to the provisions of § 8-35-121 who served in a full-time position covered by the superseded state retirement system or the Tennessee consolidated retirement system and who has never received retirement credit for such service may claim such service upon payment in a lump sum of the contributions which would have been made during such employment. Any member who has been refunded contributions for such service shall not be eligible to reestablish service under this subsection (f). In no event shall this section be construed to extend retirement credit to state employees unrelated to the programs for the blind.

(g) (1) Any prior class county official who was employed by a county official prior to becoming covered by the superseded retirement system for county officials shall be eligible for prior service credit in the superseded retirement system for county officials for the time served as an employee of a county official.

(2) Any additional service credit established under this subsection (g) shall be funded by payment of a lump sum amount equal to the amount such official would have contributed had the official been a member of the superseded retirement system for county officials, plus interest at the rate designated in § 8-37-214, and any additional amount as determined by the board of trustees of the Tennessee consolidated retirement system required to fund the liability created by this subsection (g). The payment for this service may be made by the member or by appropriation of funds for this purpose by the member's county legislative body. No benefits shall be paid as a result of service credit established under this subsection (g), until the same is fully funded according to the provisions in this subsection (g).



§ 8-34-603 - Computation of creditable service -- Credit for purchased service.

(a) (1) Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of such member's membership service, plus any prior service creditable to such member pursuant to §§ 8-34-602 and 8-36-103. The board shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to a year of service, but in no case shall more than one (1) year of service be creditable for all service in one (1) calendar year, nor shall the board allow credit as service for any period of more than one (1) month's duration during which the member was absent without pay, except as hereinafter provided.

(2) Service credit for part-time employment shall be determined on a monthly basis in direct proportion to the full-time schedule of a regular employee as certified by the employer. In cases of doubt as to the computation of creditable service, the board of trustees shall determine the appropriate amount of service credit.

(3) (A) Service as purchased in accordance with § 8-37-214 shall be credited as follows:

(i) Any member in Group 1 establishing any service in the retirement system on or after July 1, 1976, shall receive credit for this service in Group 1 only;

(ii) Any member in Group 2 establishing service on or after July 1, 1976, which was rendered in a capacity covered by Group 2 shall receive credit in Group 2;

(iii) Any member in Group 3 establishing service on or after July 1, 1976, which was rendered in a capacity covered by Group 3 shall receive credit in Group 3;

(iv) Any member of a superseded system establishing service which was rendered in a capacity covered by the applicable system shall receive credit in accordance with the provisions of the superseded system;

(v) Any state judge establishing service in Group 4 on or after September 1, 1990, that was rendered in a capacity covered by Group 4, shall receive credit in Group 4; and

(vi) Any attorney general and reporter establishing service in Group 4 on or after July 1, 2005, that was rendered in a capacity covered by Group 4, shall receive credit in Group 4.

(B) Except as provided in subdivisions (a)(3)(A)(ii)-(vi), any other service shall be credited in Group 1 only.

(4) (A) In arriving at the cost to purchase previous service, the required payment shall be the lesser of:

(i) The amount calculated as a redeposit; or

(ii) The amount calculated as a back payment.

(B) In calculating the back payment, the member shall only be required to make the applicable contribution rate in relationship to the benefit such member will receive for the purchased service, plus interest at the rate provided for in § 8-37-214.

(C) Any state or teaching service rendered prior to July 1, 1945, shall be credited without charge to the member.

(5) Notwithstanding any other provisions to the contrary in chapters 34-37 of this title, when computing benefits, creditable service shall be the sum total of all full years and all fractional parts of years of service rounded off to the nearest full month of creditable service. In no event shall any rounding result in any member gaining or losing more than one-half (1/2) month of creditable service.

(b) Teachers and Employees Paid on Less than Twelve-Month Basis. (1) Any member who is a teacher who renders a year of service but who is paid other than on a twelve-month basis is nevertheless to receive credit equivalent to a full year of service.

(2) Any member who is employed by the county board of education, the city board of education, the state board of education or the board of other educational institutions and agencies supported by and under the control of the state, and who renders a school year of service but who is paid other than on a twelve-month basis is nevertheless to receive credit equivalent to a full year of service.

(3) Any membership service and prior service for such member shall be adjusted to provide creditable service equivalent to a full year of service for each year in which the member rendered such service.

(4) Any funds needed to meet the costs of the benefits provided herein shall be paid by the employer.



§ 8-34-604 - Sick leave as creditable service.

(a) Upon retirement, any employee of the state who has accumulated sick leave under chapter 50, part 8 of this title, or any teacher who has accumulated sick leave under § 49-5-710, or any state university and community college system or University of Tennessee employee member who has accumulated sick leave to an extent not exceeding that sick leave provided under chapter 50, part 8 of this title, shall be credited with such accumulated sick leave as creditable service at the rate specified in subsection (b); provided, that:

(1) The last employing department or agency employer shall certify on a form prescribed by the board of trustees the number of unused accumulated sick leave days to the credit of such member at the time of retirement;

(2) The employer shall certify that the accrued sick leave claimed is substantiated by records of the employer's agency compiled during the course of employment for which the leave was earned and not from records compiled solely for purposes of establishing retirement credit; and

(3) Employee members of the state university and community college system and the University of Tennessee shall receive no more retirement credit for such accumulated sick leave than any other state employee, and shall not be credited with such leave as creditable service at a rate exceeding twelve (12) days per year of service.

(b) Each twenty (20) days of accumulated sick leave shall equal a month of retirement credit, or any time less than twenty (20) days, a fractional part thereof. Any teacher or education agency employee who renders a school year of service that is less than twelve (12) full months is nevertheless entitled to receive credit for unused accumulated sick leave at retirement. The amount of such credit shall be proportionate to twelve (12) months divided by the number of months in the school year for that position. The number of months scheduled to work per year during the majority of the member's last three (3) years of service shall be used to establish whether the retiring member is a nine-month, ten-month, eleven-month or twelve-month employee for purposes of this section.

(c) The governing body of any employer participating in the retirement system pursuant to chapter 35, part 2 of this title may authorize its employees who have unused accumulated sick leave at retirement to be credited with such accrued leave pursuant to the provisions of this section. Before any such credit is granted, the governing body must pass a resolution authorizing the credit and accepting the liability therefor.

(d) Any retiree who returns to service and again becomes a member pursuant to the provisions of § 8-36-802, and whose accumulated sick leave is restored to such retiree's sick leave account, shall only be entitled to retirement credit for unused sick leave based on the certification of such retiree's last employer. Any previously granted sick leave shall be deducted from the original benefit should it be reinstated in accordance with § 8-36-802(d).



§ 8-34-605 - Military service as creditable service.

(a) Any member who left the employ of an employer participating in the Tennessee consolidated retirement system in order to perform military service in the armed forces of the United States, and who is reemployed by such employer within six (6) months of honorable discharge from such service, shall have the option of establishing retirement credit for the military service under the following conditions:

(1) The member must be entitled to reemployment with the employer pursuant to the Uniformed Services Employment and Reemployment Rights Act, compiled in 38 U.S.C. §§ 4301-4334;

(2) The member must not be able to establish the military service in any other retirement system; provided, that this subdivision (a)(2) shall not apply to the extent it is preempted by federal law;

(3) The member must redeposit any amount the member withdrew from the retirement system upon leaving the employ of such employer, plus interest at the rate provided in § 8-37-214(a); and

(4) The member must make a back payment equal to the amount of employee contributions the member would have made had the member remained continuously employed with the employer during the period of military service claimed. Such contributions shall be based upon the earnable compensation the member was earning at the time the member left employment to enter the military. Notwithstanding anything in this subdivision (a)(4) to the contrary, if the military service was during the Persian Gulf War, the service shall be credited without charge to the member, unless the member is an employee of a political subdivision. If the member is an employee of a political subdivision, the service shall be credited without charge to the member; provided, that the political subdivision accepts the liability therefor. "Persian Gulf War" means the period from and including August 2, 1990, to the date thereafter prescribed by presidential proclamation or by federal law.

(b) (1) Any member or retired member who served in the armed forces of the United States during any period of armed conflict, as defined in subdivision (b)(2), shall be entitled to establish retirement credit for such military service without charge under the following conditions:

(A) The member was honorably discharged from such military service;

(B) The member cannot establish the military service in any other retirement system; provided, that this subdivision (b)(1)(B) shall not apply to the extent it is preempted by federal law; and

(C) The military service credit cannot be used in determining any rights under the retirement system prior to the member becoming vested.

(2) "Period of armed conflict" means:

WW I 4/7/17 -- 11/11/18

WW II 12/7/41 -- 12/31/46

Korean War 6/27/50 -- 1/31/55

Vietnam Era 2/28/61 -- 5/7/75

(c) Any member or retired member who performed peacetime military service in the armed forces of the United States at any time from October 15, 1940, through May 7, 1975, shall be entitled to establish retirement credit for that military service under the following conditions:

(1) For the member's first year of peacetime military service, the credit shall be on the basis of one (1) day of creditable service for each day of military service rendered. To establish the first year of such military service, the member must pay employee contributions for the service claimed based on a contribution rate of ten and one half percent (101/2%). The rate shall be applied to the member's earnable compensation at the time of the claim or, if not in service at the time of the claim, the member's earnable compensation at termination of employment;

(2) After the first year of peacetime military service, the credit shall be on the basis of one (1) day of creditable service for each two (2) days of military service rendered. To establish such military service, the member must pay employee contributions for the service claimed based on a contribution rate of nine percent (9%). The rate shall be applied to the member's earnable compensation at the time of the claim or, if not in service at the time of the claim, the member's earnable compensation at termination of employment; and

(3) The member shall be subject to the conditions set forth in subdivisions (b)(1)(A)-(C).

(d) Any member who was honorably discharged as a result of one hundred percent (100%) permanent total disability from any service-connected, combat-related cause as determined by the United States veterans administration whose permanent total disability existed on the date of discharge shall not be deemed to have military credit in any other retirement system, unless the member retired from the military with twenty (20) or more years of service.

(e) The provisions of subsections (b)-(d) shall be optional to political subdivisions in accordance with § 8-35-217.

(f) For part-time members, earnable compensation shall be increased to the corresponding full-time earnable compensation.

(g) In no case shall the total amount of retirement credit granted for military service under subsections (b)-(d) exceed four (4) years.



§ 8-34-606 - Educational leave as creditable service.

(a) Subject to the approval of the board of trustees, any member who is a full-time employee and who is on educational leave of absence from service for the purpose of attending school or engaging in academic research related to such employment may establish retirement credit for such leave period under the following conditions:

(1) The leave is intended to increase such member's efficiency to the member's employer;

(2) The member must be reemployed by such employer within one (1) year following the leave period and remain so employed for at least one (1) year thereafter. For purposes of this subdivision (a)(2), any member who is on educational leave of absence from an educational institution supported in whole or in part by the state shall be deemed to have met the provisions of this subdivision (a)(2) if the member returns to service with an educational institution supported in whole or in part by the state within one (1) year following the leave period and remains so employed for at least one (1) year thereafter;

(3) The member makes monthly contributions to the retirement system during the period on the basis of the member's earnable compensation in effect immediately prior to the commencement of such leave;

(4) If the monthly contributions are not timely made, the member pays interest on such contributions at the rate provided in § 8-37-214; and

(5) The total amount of retirement credit the member may establish for educational leave of absence shall not exceed an aggregate of two (2) years during the member's working career. Notwithstanding this subdivision (a)(5), the total amount of retirement credit the member may establish for an educational leave of absence shall not exceed an aggregate of four (4) years during the member's working career if the member receives a competitive award from the national aeronautics and space administration, the national institutes of health, the national science foundation, the national endowment for the humanities, the national endowment for the arts or the Fulbright Program.

(b) Subject to the approval of the board of trustees, any member on educational leave of absence, within the meaning of the preceding subsection who is covered by the noncontributory provisions of the system pursuant to § 8-34-206 shall be entitled to retirement credit while on leave of absence upon application therefor and proper certification by the employer of the amount of leave taken and the member's salary immediately prior to the commencement of such leave of absence. Notwithstanding any other provision of the law to the contrary, the employee shall be credited with the service credit for educational leave of absence as provided for in this section; however, contributions made on behalf of the employee by the employer shall not be credited to the employee's account.



§ 8-34-607 - [Repealed.]

HISTORY: Acts 2009, ch. 142, § 16, repealed by its own provisions, effective June 30, 2011.



§ 8-34-608 - Delegates to state constitutional convention.

Any member who has served as a delegate to a state constitutional convention may claim such service in this system or any superseded system in which such person is a member; provided, that a back payment is made in accordance with the provisions of § 8-37-214. Each year of service as a delegate shall be equal to one (1) year of creditable service.



§ 8-34-612 - Certain six-month waiting periods.

(a) Any current member of the Tennessee consolidated retirement system who was employed by the state of Tennessee in a full-time position during the period of July 1, 1972, through June 30, 1973, and who was required by executive order or policy to wait six (6) months to participate in the state retirement system shall be given credit for such period of service; provided, that the member makes a lump sum payment of the contributions such member would have made had such member been a member of the retirement system.

(b) Any current member of the retirement system who is employed in a full-time position by a political subdivision, participating in the retirement system pursuant to chapter 35, part 2 of this title, and who was required by policy to wait for a period not exceeding six (6) months prior to participating in the retirement system shall be entitled to retirement credit for such period of full-time service; provided, that:

(1) The governing body at its option shall authorize by resolution and accept the liabilities for its employees to receive retirement credit for such service; and

(2) The member makes a lump sum payment of the contributions such member would have made had such member been a member of the retirement system.



§ 8-34-614 - Teacher previously ineligible to earn service credit after reemployment now eligible under certain conditions.

(a) Any teacher who had retired prior to July 1, 1972, and returned to teaching service, and was ineligible to make further contributions to the Tennessee teachers' retirement system, shall now be eligible to claim such years for retirement credit; provided, that such teacher has not reached sixty-five (65) years of age; and provided further, that a lump sum deposit be made which would equal the amount that such teacher would have contributed had such teacher been a member of the system, plus interest at the rate designated in § 8-37-214.

(b) Such amounts so deposited shall become a part of the teacher's accumulated contributions in the same manner as if the contributions had been timely paid.

(c) Any creditable service established under these provisions shall be added to such member's previously established creditable service, and upon subsequent retirement, the teacher's retirement allowance shall be based on such member's compensation and creditable service before and after the period of prior retirement.



§ 8-34-616 - Certain former members of the general assembly.

(a) Notwithstanding any other provisions to the contrary, any former member of the general assembly who elected not to be a member of the retirement system at the time of coming into the general assembly, or who became a member of the general assembly prior to the establishment of the superseded Tennessee state retirement system or this system may, upon proper documentation as requested by the board of trustees, claim this service as a member of the general assembly or any other service rendered as an employee of the state that has not been previously claimed or withdrawn by paying in a lump sum an amount equal to the amount such former member would have contributed had such former member been a member during the period or periods for which service is claimed, plus interest at the rate designated in § 8-37-214.

(b) Any retired member of any superseded retirement system or this system is hereby prohibited from claiming any additional service under this section for retirement credits.



§ 8-34-617 - Reenrolled former CETA employees where prior contributions have been returned.

In cases where the employer contributions have been refunded, former CETA employees who reenroll as members of the retirement system shall not be entitled to reestablish the period of withdrawn CETA service as creditable service in the retirement system.



§ 8-34-618 - Public defender service as creditable service.

(a) Any member of the retirement system or of a superseded system shall be entitled to establish retirement credit for previous service rendered as a public defender upon the making of a lump sum payment of the contributions such member would have made had such member been a member of the state retirement system, plus interest at the rate provided for in § 8-37-214:

(1) Service established in accordance with this provision shall be credited in Group 1 only of the retirement system;

(2) Notwithstanding the provisions of §§ 40-14-201 and 40-14-202, a public defender, for the purpose of establishing retirement credit in accordance with this provision, means any attorney appointed or elected under local governmental provisions and who is employed by a local government on a full-time basis to represent persons accused of crimes who are unable to pay for such representation.

(b) Retirement credit for public defender service as provided for herein shall not be granted unless authorized under the following terms and conditions:

(1) In the case of a member whose public defender's service was rendered to a local government unit which is not a participating employer, the governing body may at its discretion authorize by resolution and accept the liability of the employer cost to establish this service; or

(2) In the case of a member whose service was rendered to a local government unit participating pursuant to chapter 35, part 2 of this title, the governing body may at its discretion authorize by resolution and accept the liability for all current and former employees to receive retirement credit for public defender service.

(c) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of this section for which reserves have not been previously created from funds contributed by the respective local government or the affected members. All costs associated with this section shall be the responsibility of the respective local government for which the public defender service was rendered. Should any required employer costs become delinquent, the commissioner of finance and administration, at the direction of the board of trustees of the retirement system, is authorized to withhold the amount or part of the amount from any state-shared taxes that are otherwise apportioned to the local government.



§ 8-34-620 - Out-of-state service.

(a) For the purpose of determining eligibility for service retirement benefits, any teacher or state employee may establish retirement credit for previous service rendered as a public school teacher or full-time state employee in a state other than Tennessee or as a teacher in an overseas facility owned or operated by the United States department of defense under the following conditions:

(1) The previous service shall not be used in determining any rights under this chapter prior to the member being vested;

(2) The member is not receiving, and is not and will not be entitled to receive, retirement credit in any other retirement system for such previous service;

(3) The previous service does not exceed the number of years of creditable service in Tennessee;

(4) The previous service must be certified on proper documents as required by the board of trustees;

(5) The service shall only be credited for the purpose of establishing eligibility for retirement. No benefit shall be paid on such service; and

(6) The member shall make a lump sum payment equal to:

(A) If the previous service was rendered on or before June 30, 2000,

(i) The sum the member would have contributed had the member been a member during such period of out-of-state service;

(ii) Plus the employer contributions which would have been made in accordance with the contribution rates in effect during the period in which the service was rendered;

(iii) Plus interest on both at the rate provided by § 8-37-214.

(B) If the previous service was rendered after June 30, 2000,

(i) A sum equal to ten percent (10%) of the member's earnable compensation during such period of out-of-state service;

(ii) Plus interest at the rate provided by § 8-37-214.

(b) Notwithstanding subdivision (a)(2), if a member was in a defined contribution plan maintained on behalf of the member by an out-of-state public employer, the member shall be permitted to use other funds not in that plan to establish credit pursuant to this section.



§ 8-34-621 - Part-time, seasonal, retired or temporary employee service credit.

(a) Any member or retired member may establish retirement credit for service rendered as a part-time employee upon making application therefor to the board of trustees. If such service is claimed within one (1) year of the member's date of membership or July 1, 1984, whichever is later, the member may establish retirement credit for service rendered as a part-time employee which has not been previously refunded, upon a payment of back contributions.

(b) Any state employee who is a member of the retirement system may establish retirement credit for service rendered as a seasonal or temporary employee upon making application therefor to the board of trustees. If such service is claimed within one (1) year of the member's date of membership or July 1, 1985, whichever is later, the member may establish retirement credit for such service which has not been previously refunded upon a payment of back contributions.

(c) If service is not established within the time specified in subsection (a) or (b) or if a member or retired member has been refunded for such service, then it may be established upon a payment of back contributions plus interest.

(d) A member or retired member establishing retirement credit under this section must establish credit for all service which is creditable under this system.



§ 8-34-622 - Scope of Group 4 creditable service.

Any member in Group 4 may establish creditable service only for service rendered and contributions made as a state judge, an attorney general and reporter who meets the requirements of § 8-34-623(b), constitutional convention member, as provided by § 8-34-608, and for military service, as provided by § 8-34-605.



§ 8-34-623 - Transfer of service from Group 1 or 3 to Group 4.

(a) Notwithstanding any provision of the law to the contrary, any Group 1 or 3 state judge defined herein shall be eligible to elect to transfer any service previously established as a state judge, member of a constitutional convention as provided by § 8-34-608, and military service as provided by § 8-34-605, from Group 1 or 3 to Group 4 of the retirement system. It is further provided that such transfer of service shall occur upon the election by the member and the lump sum payment, if applicable, of the difference between what the member would have contributed as a member of Group 4 and the amount of employee contributions to the member's credit on the effective date of transfer. If such election and transfer of service and applicable payment occurs within one hundred eighty (180) days of September 1, 1990, it shall be without interest. An election, transfer of service and payment occurring after one hundred eighty (180) days of September 1, 1990, shall include interest pursuant to § 8-37-214.

(b) Notwithstanding any provision of the law to the contrary, any Group 1 attorney general and reporter, who served as a Group 4 state judge immediately prior to being appointed as the attorney general and reporter, shall be eligible to elect to transfer any service previously established as the attorney general and reporter, member of a constitutional convention, as provided by § 8-34-608, and military service, as provided by § 8-34-605, from Group 1 to Group 4 of the retirement system. Such transfer of service shall occur upon the election by the member and the lump sum payment, if applicable, of the difference between what the member would have contributed as a member of Group 4, and the amount of employee contributions to the member's credit on the effective date of transfer, plus interest at the rate provided in § 8-37-214.



§ 8-34-624 - Service in county law enforcement administration career criminal grant position.

Any attorney general who was transferred from the state payroll to a full-time county law enforcement administration career criminal grant position and subsequently transferred directly back to the state payroll, may establish retirement credit for the period of service in the grant position; provided, that the member has remained in service as an attorney general with no break in continuous service longer than one (1) year. Such attorney general may establish retirement credit for such service rendered, upon a payment of the necessary back contributions and interest based on the salary such attorney general would have received had such attorney general remained on the state payroll as a full-time assistant district attorney general.



§ 8-34-625 - Period of disability as creditable service.

(a) Subject to the approval of the board of trustees, any member, other than an employee of a political subdivision, who receives temporary disability benefits under a workers' compensation program administered by or on behalf of an employer as defined in § 8-34-101 shall be entitled to establish retirement credit at any time during or after the period of disability.

(b) The member's employing department or agency shall provide certification, in a manner prescribed by the state treasurer, of the period of disability and salary in effect immediately prior to the disability. Contributions by, or on behalf of, the member on the basis of the member's salary in effect immediately prior to the period of disability, plus interest at the rate provided in § 8-37-214, if applicable, shall be remitted to the retirement system in a manner prescribed by the state treasurer.

(c) No member shall be credited with the temporary disability as creditable service at a rate exceeding one (1) year per occurrence of temporary disability.

(d) Participating political subdivisions may adopt this section; provided, that the chief governing body of the political subdivision passes a resolution authorizing this subsection (d) for the employees and accepting the liability therefor.



§ 8-34-626 - Credit for national guard service.

Any vested Group I general employee of the state who was a full-time civilian employee of the Tennessee national guard prior to January 1, 1969, and who has never been allowed credit for such service in any other retirement system, may establish such service upon proper documentation and by paying the contributions such employee would have paid had such employee been a member of the system during the period claimed.



§ 8-34-627 - Attorneys general.

(a) Notwithstanding any other provision to the contrary, any member may establish retirement credit for previous service rendered as an attorney general upon making a lump sum payment equal to the employee contributions the member would have made had the member been a member for the period claimed, plus interest at the rate provided in § 8-37-214. For purposes of this subsection (a), "attorney general" means any attorney general as defined in § 8-34-101.

(b) Notwithstanding § 8-35-109 or any other law to the contrary, membership in the retirement system shall be mandatory for any person employed on or after July 1, 1993, as an attorney general in the office of the attorney general and reporter.






Part 7 - Superseded Systems

§ 8-34-701 - Repeal of laws establishing superseded systems.

The following sections and chapters of the Code are hereby repealed as of July 1, 1972:

(1) Section 8-107 (former governors and spouses);

(2) Sections 8-618 -- 8-622 (Attorneys General retirement system);

(3) Chapters 34, 35, 36, 37 and 40 of this title (Tennessee state retirement system);

(4) Title 17, chapter 3 (Judges' retirement system);

(5) Title 17, chapter 5 (Retirement system for county paid judges);

(6) Title 49, chapter 15 (State teachers' retirement system); and

(7) Sections 65-151 -- 65-168 (Public service commissioners' retirement fund).



§ 8-34-702 - Rights, benefits and privileges of members and beneficiaries of superseded systems.

Each and all of the sections and chapters repealed by § 8-34-701 will remain in full effect for the purpose of defining rights, benefits and privileges preserved under § 8-34-703.



§ 8-34-703 - Rights of prior class members preserved.

Any prior class member shall be entitled to benefits under the retirement system determined in accordance with the provisions of the superseded system of which such member shall have been a member, as in effect on July 1, 1972, with the following modifications:

(1) The rate of benefits applicable to the "average final compensation" of Class B members of the Tennessee teachers' retirement system and to the "average compensation" of Class B members of the Tennessee state retirement system shall be increased from one and three-fourths percent (1 3/4%) to one and seven-eighths percent (1 7/8%);

(2) The provisions of §§ 8-34-602(e), 8-34-712 and this section shall apply to present members of Group 3 as well as members coming into Group 3 prior to September 1, 1974.



§ 8-34-704 - Classification and membership in judges' retirement systems preserved.

Nothing in this section or § 8-34-703 or §§ 8-34-706 -- 8-34-713 shall be construed to change the retirement classification or remove from the system of which such judge is a member any state judge who continues in a state judicial office.



§ 8-34-705 - Rights, benefits, and privileges of members of superseded University of Tennessee system preserved.

The former § 49-3333, which was repealed with the specific intent that employees of the University of Tennessee will be covered solely by the provisions of chapters 34-37 of this title, will remain in full effect for the purpose of defining the rights, benefits and privileges of employees covered by its provisions prior to July 1, 1978.



§ 8-34-706 - Retirement under consolidated system upon failure to qualify under superseded systems.

Any member of any superseded retirement system who upon termination, or retirement, fails to meet the qualification of the benefit provision of that system, shall have the privilege of electing to retire under the provisions of this system.



§ 8-34-707 - Disability retirement under superseded systems.

Notwithstanding any other provisions of the law to the contrary, any prior class member of a superseded system who meets the applicable service requirements for an ordinary or an accidental disability retirement in such member's superseded retirement system shall not be retired on disability, unless the member is disabled from gainful employment in accordance with the provisions of chapter 36, part 5 of this title. These members shall continue to be covered by the applicable benefit provisions of their superseded systems.



§ 8-34-708 - Benefit base for judges and attorneys general systems.

(a) "The benefit base" under the Tennessee judges' retirement system, the retirement system for county paid judges of Tennessee and the attorneys general retirement system of Tennessee shall be the annual rate of compensation in effect for the office from which the prior class member retired on the date of retirement or on May 1, 1975, if greater. However, this section shall not apply to those members who were vested under the provisions of the superseded system on June 30, 1975, or who were vested at the end of their term of office in effect on June 30, 1975, whichever is applicable.

(b) If any retired member under such superseded system held an office for which a salary was not fixed by statute on May 1, 1975, the benefit base of such member shall not be reduced below the benefit base established for such member as of May 1, 1975.



§ 8-34-709 - Rights of certain commissioned members of department of safety who were over 35 when hired.

(a) Notwithstanding any other provisions of the law to the contrary, any prior Class C member that is a presently employed commissioned member of the department of safety, and who was employed subsequent to such member's thirty-fifth birthday, shall be allowed to remain in the service of the department and to participate in the retirement system until such member obtains twenty-five (25) years of creditable service or reaches sixty (60) years of age.

(b) Any person covered under this provision shall make contributions at the rate applicable to prior Class C members and shall be entitled, upon retirement, to receive a retirement allowance at the rate specified for prior Class C members based upon the total years of creditable service.

(c) This section shall have application to all persons retiring after January 1, 1979.



§ 8-34-710 - Transfer of assets from superseded systems.

(a) As of July 1, 1972, all of the assets of each superseded system shall be transferred to the credit of the retirement system established by chapters 34-37 of this title.

(b) Thereafter, the managing boards of the superseded systems shall have no further power to hold or invest such assets, and the board of trustees of the retirement system shall be the trustees of such assets, with all of the powers provided by chapter 37, part 1 of this title.

(c) The contributions made by each member of a superseded system to that system, together with the interest credited thereon in accordance with the provisions of the superseded system, shall be credited to the member's individual account in the members' fund.

(d) The remaining assets of the superseded systems shall be credited to the state accumulation fund.



§ 8-34-711 - Transfer of members and beneficiaries from superseded systems.

(a) As of July 1, 1972, the members and beneficiaries of the superseded systems shall cease to have any rights to benefits thereunder and shall be entitled only to the benefits provided by this chapter and chapters 35-37 of this title. Thereafter, no contributions shall be made to the superseded systems by either the members or the employers.

(b) The members of the superseded systems shall become members of the retirement system in accordance with the provisions of § 8-35-101(b).

(c) Each beneficiary of a superseded system shall become a beneficiary of the retirement system established by this chapter and chapters 35-37 of this title, and such beneficiary's retirement allowance shall thereafter be paid from the retirement system under the conditions which were applicable to such beneficiary under the superseded system, except as hereinafter provided.

(d) Any former member of a superseded system who, upon termination of membership, was eligible for a deferred retirement allowance under the provisions of the superseded system, the payment of which has not commenced as of July 1, 1972, shall continue to be so eligible, and such retirement allowance shall be paid from the retirement system, subject to the conditions which were applicable to such former member under the superseded system, except as hereinafter provided.

(e) Any former teacher:

(1) Who rendered service as a member of a local retirement fund;

(2) Who on June 30, 1972, was not a member of a superseded system; and

(3) Who upon termination of service as a teacher was eligible for a deferred retirement allowance payable to such former teacher or to the local retirement fund from the Tennessee teachers' retirement system, the payment of which has not commenced as of July 1, 1972;

shall continue to be entitled to have such retirement allowance paid to such former teacher or on such former teacher's account and such retirement allowance shall be paid from the retirement system, subject to the conditions which were applicable under the Tennessee teachers' retirement system.



§ 8-34-712 - Transfer of certain county officials from superseded system.

(a) Anything to the contrary notwithstanding, any county official and any county commissioner elected by popular vote, serving in a county having a county commission form of government, taking office on or before July 1, 1974, shall become a member and have the privilege of claiming any prior service such member was entitled to claim under the applicable provision of the superseded Tennessee county officials' retirement system, by completing a form prescribed by the board of trustees, and paying a lump sum in an amount equal to the amount the official would have paid had such official been a member of the Tennessee county officials' retirement system, plus interest at the rate designated in § 8-37-214.

(b) Any county official, as defined in § 8-34-101, may transfer that part of the official's membership so defined and contributions from the Tennessee consolidated retirement system, by completing the necessary forms as prescribed by the board of trustees, and paying in a lump sum the difference between what the official would have contributed had the official been a member of the Tennessee county officials' retirement system and the amount so transferred.

(c) (1) Any member so transferring shall be eligible to use the aggregate number of years of credit in both systems to qualify for the condition of retirement.

(2) Such member's benefits for creditable service years in this system shall be computed under the provisions of this system and added to the amount of benefits payable under the provisions of the superseded Tennessee county officials' retirement system.



§ 8-34-713 - Effect of change in compensation for the position from which a beneficiary has retired.

Notwithstanding any provision of the law to the contrary, the retirement allowance of any member who retires under a superseded system shall not be increased by any future increase in salary, base compensation, or other increases in compensation as allowed for the position from which the member retires. The provisions of this section shall not be construed to prevent any increase in such retirement allowance when such increase is in accordance with § 8-36-701.



§ 8-34-714 - Eligibility of prior Class C members.

Notwithstanding any provision to the contrary, all prior Class C members shall be eligible for service retirement benefits after completion of twenty-five (25) years of creditable service regardless of age.



§ 8-34-715 - Retirement credit for state judges.

Notwithstanding any other law to the contrary, a state judge shall receive full retirement credit for service rendered after such judge's seventieth birthday.



§ 8-34-716 - State judge membership transfer into Group 4.

(a) Notwithstanding any provision of the law to the contrary, any state judge, as defined in § 8-34-101, who, prior to September 1, 1990, participated in Group 1 or 3 classifications of the retirement system, may elect, by completing the necessary forms, to transfer membership to Group 4 of the retirement system from and after September 1, 1990. The election to transfer membership shall become effective on the date of election.

(b) Notwithstanding any provision of the law to the contrary, any attorney general and reporter who meets the requirements of § 8-34-623(b) may elect in writing to transfer membership to Group 4 of the retirement system, from and after July 1, 2005. The election to transfer membership shall become effective on the date of election.



§ 8-34-717 - Return to service -- Judges retired under superseded county paid system.

Any judge retired from the superseded county paid judges retirement system may return to service in a position not covered by the Tennessee consolidated retirement system and continue to draw such judge's retirement allowance.









Chapter 35 - Retirement--Membership

Part 1 - General Provisions

§ 8-35-101 - Eligibility.

(a) (1) Any person who becomes a teacher, a general employee, a state police officer, a wildlife officer, a firefighter or a police officer on or after July 1, 1972, shall become a member of the retirement system as a condition of employment.

(2) Notwithstanding this section or any other law to the contrary, no state department, commission, institution, board, agency, instrumentality or entity of or affiliated with state government shall be authorized to cover its otherwise eligible employees in the retirement system unless the general assembly approves the annual operating budget for the entity, or unless the entity has specific Tennessee state statutory authority to cover its otherwise eligible employees in the retirement system and the entity obtains written advice from nationally recognized counsel employed by the retirement system in the area of government employee benefit plans that the entity is eligible to participate in a governmental plan as defined by Internal Revenue Code § 414(d), as amended. The foregoing also applies to any person seeking admission to the retirement system whose compensation is paid, in whole or in part, from funds not appropriated by the general assembly. Notwithstanding this section or any other law to the contrary, the funds necessary to fund any prior service of such persons must be appropriated by the general assembly or paid by another governmental entity.

(b) Any person who on June 30, 1972, is a member of a superseded system shall become a member of the retirement system as of July 1, 1972.

(c) Any person who on June 30, 1972, is not a member of a superseded system and who is employed as a general employee, a state police officer, a wildlife officer, a state judge, a county judge, an attorney general, a commissioner, a person in the employ of a political subdivision of the state participating in the retirement system pursuant to part 2 of this chapter or a teacher other than a teacher eligible for membership in a local retirement system, may elect to become a member of the retirement system as of July 1, 1972; provided, that within ninety (90) days following July 1, 1972, such person files with the board of trustees on a form prescribed by the board a notice of such person's election to become a member. Any employee may elect to become a member; provided, that such person files with the board of trustees a notice of election to become a member.



§ 8-35-102 - Informing new employees of duties and obligations as a condition of employment.

Each employee, upon employment, shall be informed by the appointing authority of such employee's duties and obligations in connection with the retirement system as a condition of employment.



§ 8-35-103 - Part-time employment.

(a) Any person who becomes a part-time employee or who is currently serving as a part-time employee on July 1, 1984, may elect to join the Tennessee consolidated retirement system by filing a membership form with the board of trustees; provided, that the following employees shall not be eligible for membership:

(1) Students;

(2) Seasonal or temporary employees under twenty-five (25) years of age;

(3) Temporary employees in institutions of higher education; or

(4) Substitute teachers, unless such substitutes are under contract and scheduled to work the same time as a regular teacher.

(b) The employee's date of membership shall be the date the application is filed with the board and shall be used to determine all rights and benefits under chapters 34-37 of this title.

(c) Part-time employees working in institutions of higher education shall be eligible for membership in the optional retirement plan found in chapter 25, part 2 of this title if it is certified by the institution that the employee is a teacher.

(d) In cases of doubt as to the classification of an employee, the board of trustees shall determine from objective criteria whether an employee is properly classified.

(e) Any retiree-beneficiary who accepts part-time employment with an employer participating in this system will be considered as restored to employment within the meaning of chapter 36, part 8 of this title, regardless of whether such retiree-beneficiary is eligible for membership.



§ 8-35-104 - Termination of membership by absence from service -- Members serving in armed forces.

(a) A member shall cease to be a member if such member:

(1) Is absent from service more than seven (7) consecutive years after last becoming a member and is not eligible for a deferred retirement allowance as provided in § 8-36-204;

(2) Withdraws such member's accumulated contributions;

(3) Becomes a beneficiary; or

(4) Dies.

(b) Notwithstanding the foregoing, the board of trustees shall continue the membership of a member during such member's period of active service in the armed forces of the United States; provided, that such member does not withdraw such member's accumulated contributions.

(c) It is further provided that any member who has established both contributory and noncontributory service shall lose membership upon withdrawal of such member's accumulated contributions or as provided by subsection (a).



§ 8-35-105 - Classification of employees.

(a) The board of trustees shall require from any employer of members of the retirement system such information as the board may deem necessary including, but not limited to, name, address, title, social security number, compensation, duties, date of birth and length of service of each member in its employ. On the basis of such information, the board shall classify each person who becomes a member in accordance with the provisions of § 8-35-101 or this section in one (1) of the following groups:

(1) Group 1. Teachers and general employees;

(2) Group 2. State police officers, wildlife officers, game and fish officers so classified prior to April 1, 1974, firefighters and police officers;

(3) Group 3. State judges, county judges, county officials, attorneys general, and commissioners; or

(4) Group 4. State judges entering service on or after September 1, 1990, state judges transferring membership under chapter 34, part 7, any attorney general and reporter who meets the requirements of § 8-34-623(b) and enters service on or after July 1, 2005, and any attorney general and reporter who meets the requirements of § 8-34-623(b) and transfers membership under chapter 34, part 7.

(b) The board shall certify to each member the group in which the member is placed and the date of the member's admission to membership therein. When the duties of a member so require, the board may classify the member in another group and shall certify to the member the group to which the member has been reclassified.

(c) Notwithstanding any provision of the law to the contrary, any person becoming a member of the retirement system after June 30, 1976, shall be classified as a Group 1 member, except a state judge, and an attorney general and reporter who meets the requirements of § 8-34-623(b). A state judge becoming a member of the retirement system on or after September 1, 1990, shall be classified as a Group 4 member. An attorney general and reporter who meets the requirements of § 8-34-623(b) and becomes a member of the retirement system on or after July 1, 2005, shall also be classified as a Group 4 member.

(d) The classification and membership rights of any county judge or county official who is currently a member or a prior class member of the retirement system shall continue in force without interruption and remain applicable when such member remains in the county office for which such classification eligibility originated, notwithstanding any change in the title of such office as a result of the provisions of any act to implement the amendments of article VII, § 1 of the Constitution of Tennessee, ratified on March 7, 1978.

(e) In all cases of doubt, the board of trustees shall determine whether a person is in a specific employment category.

(f) The board of trustees is authorized to promulgate substantive and procedural rules and regulations requiring that the information described in subsection (a) be transmitted by the employer through an electronic medium.



§ 8-35-106 - Certain prior class members.

(a) Any person who becomes a member in accordance with the provisions of § 8-35-101(b), who immediately prior to becoming a member has been a Class A member of the Tennessee teachers' retirement system or the Tennessee state retirement system shall be classified in Group 1, unless such person shall elect, within ninety (90) days after July 1, 1972, or if such person is on leave of absence or otherwise not in service on July 1, 1972, within ninety (90) days after returning to service, on a form prescribed by the board of trustees, to remain covered by the benefit and contribution provisions of the superseded system of which such person is a member.

(b) A member making this election shall be classified as a prior class member and shall be subject to the provisions of §§ 8-34-602(e), 8-34-703, 8-34-706 and 8-34-712.

(c) Any other person who becomes a member in accordance with the provisions of § 8-35-101(b) shall be classified as a prior class member and shall be subject to the provisions of §§ 8-34-602(e), 8-34-703, 8-34-706 and 8-34-712, unless such person shall elect, within ninety (90) days after July 1, 1972, or if such person is on leave of absence or otherwise not in service on July 1, 1972, within ninety (90) days after returning to service, on a form prescribed by the board of trustees, to become covered by the benefit and contribution provisions of this retirement system applicable to new employees.

(d) Any member making this election shall be classified in Group 1, 2 or 3 on the basis of such member's employment category in the same manner as provided in § 8-35-105.

(e) Notwithstanding the foregoing, any state judge, county judge or attorney general who becomes a member in accordance with the provisions of § 8-35-101(b) may make the election herein provided at any time after July 1, 1972, but any such member making such election shall be required to contribute to the retirement system an amount equal to the excess of the contributions which such member would have made during the period since July 1, 1972, had such member made such election on such date over the actual contributions made during such period, together with interest on such amount at the rate or rates credited to members' accumulated contributions during such period.



§ 8-35-107 - Temporary employment period.

(a) Any state agency, department, board, commission, institution, or political subdivision, covered on July 1, 1972, by the provisions of chapters 34-37 of this title, or who may thereafter elect to bring its employees into the retirement system as general employees, shall have the option of establishing a period of temporary employment not to exceed six (6) months.

(b) (1) At the request of a political subdivision employer and upon approval by the board of trustees, the six-month temporary employment period may be extended for specific groups of employees. These employees are ones employed for specific construction projects expected to be completed within four (4) years. Such projects must be outside the usual duties and/or customary responsibilities of the employer.

(2) Requests from political subdivisions for board approval for an extended temporary employment period shall contain all information considered necessary by the board including, but not limited to, the nature of the construction project, expected duration and the number of employees to be temporarily employed.

(3) No service credit may be established for extended temporary employment as provided by this subsection (b).

(c) Notwithstanding any provision of this section or any other law to the contrary, any employer participating in the retirement system on July 1, 1995, who has not established a temporary employment period on such date, and any employer who thereafter becomes a participating employer, shall be prohibited from establishing a temporary employment period pursuant to this section.



§ 8-35-108 - Teachers in local retirement systems.

A teacher participating in a local retirement fund shall not be eligible for membership in the retirement system.



§ 8-35-109 - Membership optional for certain officials.

(a) Any person who becomes a state judge, a county judge, a county official, a commissioner, a county chair, an attorney general or an elected or appointed official of the general assembly on or after July 1, 1972, shall not be required to become a member.

(b) (1) Any person who becomes a state judge, a county judge, a county official, a commissioner, a county chair, an attorney general or a member or an elected or appointed official of the general assembly on or after July 1, 1972, shall become a member of the retirement system, or if such person is already a member of the retirement system, shall continue as a member of the retirement system, unless such person files with the board of trustees within ninety (90) days on a form prescribed by the board, a notice of such person's election not to become a member of the system or to terminate such person's membership in the system and a duly executed waiver of all prospective benefits which would otherwise inure to such person as a member.

(2) Any person who becomes a state judge, a county judge, a county official, a commissioner, a county chair, an attorney general or an elected or appointed official of the general assembly on or after July 1, 1983, shall not become a member of the retirement system, unless such person files with the board of trustees on a form prescribed by the board, a notice of such person's election to become a member of the system and is otherwise eligible for membership.



§ 8-35-110 - Service in the general assembly.

Any member of the Tennessee consolidated retirement system, or prior class member who is now, or becomes a member of the general assembly, shall have the option of participating in the retirement system as a member of the general assembly or continuing membership in the system of which such person is currently a member.



§ 8-35-111 - Multiple membership in public retirement systems.

(a) The general assembly finds and declares that the public policy of this state is that no public official or employee shall have multiple memberships in any retirement program or programs financed from public funds, whereby such official or employee obtains or accrues pensions or retirement benefits based upon the same period of service to the state, or any branch, department, agency or institution thereof, or to any of its political subdivisions. The provisions of this section shall be construed to implement this policy.

(b) "Public employee retirement system," as used in this section, includes any political subdivision retirement system, but does not include the following:

(1) The Social Security Act, compiled in 42 U.S.C. §§ 301-1397f, or any other federal retirement program;

(2) A local retirement system as provided for in part 3 of this chapter; or

(3) (A) Any tax deferred retirement plan wherein total combined employer contributions to such plans, other than those made pursuant to a salary reduction agreement, do not exceed three percent (3%) of the employee's salary. Notwithstanding any other provision of the law to the contrary, an employer maintaining a tax deferred retirement plan shall not permit contributions to that plan which would exceed the limitations of the Internal Revenue Code, compiled in 26 U.S.C.

(B) All tax deferred retirement plans established by public employers participating in the state retirement system, wherein employer contributions are made, must be approved by the director of the state retirement system.

(c) Except as provided in part 3 of this chapter, no person shall be eligible for membership in the consolidated retirement system if such person holds membership in any other public employee retirement system into which such person is making a contribution or accumulating creditable service based upon the same service that would entitle such person to membership in the consolidated retirement system; provided, that if such person receives compensation from two (2) or more governmental entities because of the statutory provisions of such person's office, such person is eligible for membership in this system, with benefits based upon the proportion of such person's compensation upon which contributions are not made to the other retirement system.

(d) If any person is eligible for membership in more than one (1) state, county or municipal retirement program for the same service, such person shall, within sixty (60) days from June 30, 1975, select the retirement program in which the person will participate or be excluded from the state retirement system. When such person has made contributions into an additional retirement system from which the person elects to withdraw the person's membership under the provisions of this section, such person may, upon request, be reimbursed any contributions made by such person into the additional system, plus interest compounded annually in an amount to be determined by the board of trustees; provided, that if such person has received benefit payments in excess of such contributions, no reimbursement shall be made.

(e) (1) Any member of more than one (1) superseded system shall be eligible for benefits in each such system, so long as such member's benefits in each system are based upon the proportionate part of such member's compensation received from the sources which qualified such member for such membership because of the statutory provisions of such member's office, even though the services may have been simultaneous.

(2) Such person shall be entitled to any unimpaired vested rights and benefits existing under such other system, but no period of time of such vested rights under another public employee retirement system shall be considered creditable service in the consolidated retirement system or any superseded system, except as provided in this section.

(f) The total retirement allowances received by any person from multiple public employee retirement systems shall not exceed one hundred percent (100%) of the person's average final compensation. The provisions of this section shall not be construed to prevent any increase in such retirement allowance when such increase is in accordance with § 8-36-701.

(g) The total retirement allowances of any teacher under the provisions of part 3 of this chapter received from the local teachers' retirement system and the state annuity received from the Tennessee consolidated retirement system shall not exceed one hundred percent (100%) of the teacher's final average compensation. The provisions of this section shall not be construed to prevent any increase in such retirement allowance when such increase is in accordance with § 8-36-701.



§ 8-35-113 - Intermittent or periodic service for boards, commissions, committees, councils, etc.

(a) From and after March 28, 1976, members and employees of boards, commissions, committees, councils, and the like, by whatever name known, whose duties are performed intermittently or periodically for the purpose of fixing rates, issuance of permits or licenses, regulating trades or professions, or serve in an advisory, study, or planning capacity, and the like, shall not be eligible for membership in the Tennessee consolidated retirement system based on such service, where such service does not provide the person's primary livelihood or such position qualify under the Constitution of Tennessee as a lucrative office; provided, that:

(1) In instances where persons who fall into the above classifications have heretofore been granted membership in the Tennessee consolidated retirement system, such persons who, together with their employer, shall make petition, may withdraw from membership and shall be entitled to a refund of any contributions heretofor made; and

(2) If the assets are insufficient to provide a full refund of the member's accumulated contributions, or the reserve credited from employee contributions are insufficient to provide the retirement allowance for retired members, the employer shall be assessed in a lump sum the amount necessary to refund the employee's accumulated contributions, and assessed a periodic amount to provide the retirement allowances to retired members each as determined by the board of trustees.

(b) In all cases of doubt as to whether the employee falls in the above classification, the board of trustees shall determine from objective test whether a person is within the specified category by considering, among other things, the amount of compensation earned as compared to compensation from other employment or sources, the nature of service performed, and the time required in performing such services.

(c) (1) Members or former members of the state election commission with a minimum of five (5) years of service on such commission shall be eligible for membership in the Tennessee consolidated retirement system; except that the retirement benefits of such members shall be based on the Group 1 benefit formula as defined by § 8-36-206(1)(A) and not on the minimum retirement allowance provided for in § 8-36-209. This service shall be independent of all other creditable service for the purpose of calculation of the average final compensation. It is further provided that such benefits are subject to the limitations of § 8-36-102.

(2) Notwithstanding any provision of the law of this subsection (c) to the contrary, any member of the state election commission with a minimum of five (5) years of service on such commission and who is also a member of the Tennessee consolidated retirement system as a teacher in a public school system shall be eligible to have the compensation for service on the election commission included in the computation of average final compensation, if applicable; provided, that such creditable service as a member of the election commission is concurrent with a portion of the creditable service as a teacher.

(3) Any current member or former member of the election commission may claim prior service with such commission pursuant to this subsection (c) as prior service for retirement credit upon proper documentation; provided, that the member makes a lump sum payment equal to the sum such person would have paid had such person been a member of the system during the period claimed, together with interest as provided by § 8-37-214.



§ 8-35-114 - Classification and membership rights to continue as long as member remains in position for which rights originated.

The classification and membership rights of any member or prior class member of the retirement system shall continue in force without interruption and remain applicable as long as such member remains in a position for which such classification originated.



§ 8-35-115 - Employees of boards, commissions and agencies -- Credit for years of service -- Terms and conditions.

(a) Effective July 1, 2002, all present and future employees of any self-sustaining board, commission or agency created by the supreme court of Tennessee shall participate in the Tennessee consolidated retirement system as a condition of employment and any preexisting employee pension or retirement program maintained by any such board, commission or agency shall be closed. Except as otherwise provided in this section, the membership of such employees in the retirement system shall be governed by the same terms and conditions applicable to state general employees as such term is defined in § 8-34-101.

(b) Notwithstanding any other law to the contrary, all years of service rendered by a member prior to July 1, 2002, as an employee of any board, commission or agency described in subsection (a) shall be used in determining eligibility for a service retirement allowance pursuant to § 8-36-201, an early service retirement allowance pursuant to § 8-36-301 and for calculating the years of creditable service projection under § 8-36-501(c)(2) and (c)(3), regardless of whether the member established such service in retirement system pursuant to subsection (c). Unless established pursuant to subsection (c), the service shall only be credited for the purpose of establishing eligibility for a service or early service retirement allowance or for calculating the years of creditable service projection under § 8-36-501(c)(2) and (c)(3), and shall not be used for any other purpose including, but not limited to, § 8-34-605. No benefit shall be paid on such service unless established pursuant to subsection (c).

(c) Any member or retired member of the retirement system shall be entitled to establish retirement credit for previous service rendered to any board, commission or agency described in subsection (a). Notwithstanding any other law to the contrary, the establishment of such prior service shall be subject to following terms and conditions:

(1) For service rendered prior to the effective date of the member's participation in any preexisting employee pension or retirement program maintained by any such board, commission or agency, the member or retired member must make a back payment to the retirement system equal to:

(A) The amount of employee contributions such member would have made had the member been a member of the retirement system during that time; and

(B) Interest on said amount at the rate provided in § 8-37-214;

(2) For service rendered on or after the effective date of the member's participation in any preexisting employee pension or retirement program maintained by any such board, commission or agency, the member or retired member must make a back payment to the retirement system equal to:

(A) The amount of employer contributions which would have been made had the member been a member of the retirement system during that time; and

(B) Interest on said amount at the rate provided in § 8-37-214;

(3) A member or retired member applying for prior service credit under this subsection (c) for service rendered during any period from July 1, 1981 through the effective date of the member's participation in any preexisting employee pension or retirement program maintained by any board, commission or agency described in subsection (a) must establish all prior service creditable under this section before being eligible to establish such service. Until all such service is established, no prior service credit purchased under this section shall be used in determining any rights or benefits under the retirement system until all service creditable under this subsection (c) has been established;

(4) For service rendered prior July 1, 1981, and for service rendered on or after the effective date of the member's participation in any preexisting employee pension or retirement program maintained by any such board, commission or agency described in subsection (a), the member may establish all or a portion of such service provided that the service being established must be for service rendered most recent in time;

(5) The one (1) year membership service requirement of § 8-37-214 shall not apply to service established under this subsection (c);

(6) The payment required to establish the prior service credit may be made in a lump sum or through monthly installments pursuant to § 8-37-220. Any lump sum payment to establish the service may be made through amounts transferred from any pension plan maintained on behalf of the member by any such board, commission or agency. If the member elects to establish the credit through monthly installments, no amount may be transferred from such other pension plan unless the transfer is being made to pay-off the remaining balance owed under the installment arrangement. Notwithstanding § 8-35-111 or any other law to the contrary, if the cost to establish the credit is not funded in whole or in part from amounts transferred by the member from such other pension plan, the member shall be permitted to retain ownership of such amounts without violating § 8-35-111; and

(7) Retirement credit being established through monthly installments cannot be used in determining any rights or benefits under the retirement system until all payments for the same have been received by the retirement system.

(d) Service established in accordance with this section shall be credited in Group 1 only.



§ 8-35-116 - County judges and county officials.

(a) (1) Notwithstanding anything to the contrary, all county officials or county judges taking office after July 1, 1977, may become members of the Tennessee consolidated retirement system only in accordance with the provisions of part 2 of this chapter, and shall be allowed to participate in the Tennessee consolidated retirement system if the county in which they are employed is participating in accordance with the provisions of part 2 of this chapter.

(2) Each political subdivision shall be responsible for all employer costs on behalf of these members as provided in part 2 of this chapter.

(b) Notwithstanding the foregoing or any other provision of the law to the contrary, full-time employees in the positions of county judges and county officials, as these terms are defined in chapter 34 of this title, in office or taking office after June 30, 1981, may participate in the retirement system as Group 1 members in accordance with the provisions of chapters 34-37 of this title and of this subsection (b).

(1) (A) Any person elected or appointed in a full-time position, as a county judge, mayor or county official, as defined by the laws governing the retirement system, may elect to participate in the Tennessee consolidated retirement system. The employer cost of such participation shall be paid from funds appropriated by the county legislative body for the office of the participating judge, mayor or official or from the excess fees of the participating official's office, where such excess fees are available. Such election to participate in the Tennessee consolidated retirement system shall not be available to judges, mayors or county officials in counties which provide a county retirement system in which such officials may participate, without a resolution by the county legislative body allowing such election and the approval of the state retirement division; provided, that if any person who has obtained vesting in the Tennessee consolidated retirement system and who is elected or appointed as a county judge, mayor or county official in such counties which provides a county retirement system, such person shall have the right of electing in writing to continue participation in the Tennessee consolidated retirement system. The state's share of any additional costs of this section shall be funded in accordance with § 9-6-303, from the increase in state imposed taxes which are earmarked to counties and which are not designated to be used by such counties for a particular purpose.

(B) It is further provided that all employer and employee contributions, together with investment earnings made on behalf of persons covered under the provisions of this subsection (b), must be equal to or exceed benefits which will be paid out. Employees participating pursuant to this subsection (b) will make contributions to the retirement system at a rate of five percent (5%) of earnable compensation or, in lieu of employee contributions, the employer may pay or cause to be paid all or part of such contributions on behalf of the employees. Employer contributions will be determined by the state retirement division based on an actuarial valuation for each county with county officials electing to participate under the provisions of this subsection (b).

(C) Any liabilities resulting from the participation of any employer under this subsection (b) shall be a liability of the employer and not the state. Should any required employer costs become delinquent, the commissioner of finance and administration, at the direction of the board of trustees of the retirement system, is authorized to withhold such amount or part of such amount from any state-shared taxes which are otherwise apportioned to the county.

(D) In the event of withdrawal of an employer participating under this subsection (b), the assets of the employer shall be distributed in accordance with § 8-35-211.

(2) The governing body of a political subdivision may pass a resolution to permit the county judges and county officials to claim prior service credit for service rendered as full-time county general employees, county judges or county officials, if the county authorizes the credit and assumes the liability for such prior service. Upon the authorization and assumption of the liability for prior service credit by the county, the county official or county judge shall be entitled to receive credit for such prior service only by the making of a lump sum payment of the contributions such official or judge would have made had such official or judge been a member, plus interest at the rate provided for in § 8-37-214. Except as otherwise provided in chapter 36, part 8 of this title, no person who has service credit in the retirement system under this subsection (b) shall be permitted to draw a retirement allowance from the system if the person continues or returns to service with the county in an employment classification for which the person received service credit under this subsection (b). For purposes of this subdivision (b)(2), "employment classification" means county general employee, county judge or county official as those terms are defined in § 8-34-101. Notwithstanding anything to the contrary, on and after January 1, 2009, county officials and county judges may claim prior service credit in the retirement system for service rendered as county general employees only if the county for which they are employed is participating in accordance with part 2 of this chapter, and only for periods of previous service that are authorized for other employees of the political subdivision.

(3) Any person entitled to participate in the retirement system under the provisions of this subsection (b) shall be entitled to all rights, benefits and privileges accruing under chapters 34-37 of this title, except as otherwise provided in this subsection (b), and such person shall be prohibited from participating in any other retirement system while at the same time participating in the Tennessee consolidated retirement system.

(4) A county judge or county official must choose to participate in either the consolidated retirement system in accordance with the provisions of this subsection (b) or a county retirement system. A county judge or county official who is covered by a county system shall not be eligible to participate in the consolidated system.



§ 8-35-117 - Employees of the University of Tennessee.

Effective July 1, 1978, all former, present and future employees of the University of Tennessee shall be considered to be general employees of the state or teachers employed in state-supported institutions of higher education depending on their position with the university. Their membership in the retirement system shall be governed in accordance with the provisions affecting either general employees, teachers, or both.



§ 8-35-119 - Employees of educational television stations.

(a) (1) Any person who on June 30, 1983, is a state employee engaged in the administration or operation of a state-owned educational television station and who on or before July 1, 1986, without interruption of such state service becomes an employee of an educational television station transferred to the control of a local community agency, pursuant to the provisions of title 49, ch. 50, part 9 [repealed], may elect to remain a member of the state retirement system; provided, that:

(A) Within ninety (90) days following the time at which employment of such person is transferred to the local community agency, such employee files with the board of trustees a notice of election to remain a member of the retirement system;

(B) Such person continues to make the necessary employee contributions and does not subsequently become a member of a county or municipal employees' retirement system; and

(C) The local community agency shall be responsible for all employer costs incurred as a result of the employee electing to remain a member of the retirement system.

(2) Contributions shall be made at the same rate as employer contributions for state employees.

(b) Any person who does not elect to remain a member of the retirement system within the time provided herein shall not thereafter be entitled to membership in the retirement system based upon such person's employment with the educational television network. Any person retiring from employment with a station covered by this section may not draw benefits and continue employment at a station covered by the provisions of this section. It is further provided, that any person who does elect to remain a member within the required time, but who subsequently decides to withdraw from the retirement system, shall not be entitled to reenroll in the retirement system as long as such person continues in the employ of the educational television network.

(c) The local community agency as the employer of any person electing to remain a member of the retirement system in accordance with the provisions of former title 49, chapter 50, part 9 [repealed] is authorized to pay the employer contributions for any state funds received to implement the provisions of former title 49, chapter 50, part 9 [repealed]. However, no additional funds shall be appropriated solely for the purpose of paying employer retirement costs. For the purposes of this section, the local agency shall be regarded as the employing agency of those persons electing to remain members of the retirement system and shall be responsible for the filing of any required reports.



§ 8-35-120 - Students.

Any person who is defined as a student in accordance with chapter 34, part 1 of this title and any person engaged in advanced training in medicine or dentistry as an intern or resident shall not be eligible for membership in the retirement system. In any case of doubt, the board of trustees shall determine whether an employee is a student.



§ 8-35-121 - Blind employees.

(a) Blind employees of workshops who are unclassified members of state service immediately preceding the implementation date of a contract under § 71-4-608 are eligible for membership in the Tennessee consolidated retirement system under the same conditions that apply to state employees. Such employees shall make the same contributions and shall be eligible for the same benefits as state employee members. Any other person, including persons employed or reemployed after the date a contractor assumes the management and operation of a workshop, who is not already a member of the retirement system shall not become a member of the retirement system.

(b) Any employee eligible under subsection (a) may continue membership in the retirement system when the contractor assumes the management and operation of a workshop; otherwise, the employee may elect to withdraw from the retirement system and receive a refund of contributions. Such withdrawal constitutes a waiver of any right to reestablish such service at a future date based upon employment at a workshop.

(c) If the contractor has a retirement plan for its employees, an employee who elects to participate in such plan may not participate in the Tennessee consolidated retirement system.

(d) The contractor shall make normal contributions, special accrued liability contributions, and cost of living contributions, as determined by an actuarial valuation, in the same way as for state employee members, for each employee who elects to continue membership in the retirement system.

(e) The contractor shall pay such contributions to the board of trustees of the retirement system according to a schedule set by the board and all benefits payable to employees of any such contractor shall be contingent upon the payment of the necessary contributions by the contractor and its employees.

(f) The department of human services serves as administrative agent between the contractor and the Tennessee consolidated retirement system.



§ 8-35-123 - Election by optional members to participate becomes irrevocable.

For any person participating in the Tennessee consolidated retirement system pursuant to §§ 8-35-101, 8-35-103, 8-35-115 [repealed], 8-35-116, 8-35-122 [repealed], and 8-35-226, or as a state judge, county judge, county official, commissioner, county chair or attorney general whose membership in the retirement system is optional, and who thereafter elects to become a member, such election is irrevocable. Such member shall thereafter be subject to the same terms and conditions applicable to members whose participation is mandatory under this title as may be amended.



§ 8-35-124 - Felony convictions constituting malfeasance in office -- Effect on benefits.

(a) (1) No employee or elected or appointed official of the state or any political subdivision thereof shall be entitled to receive retirement benefits from the Tennessee consolidated retirement system, any superseded retirement system or any other public pension system, if such employee or official is convicted in any court of this state of a felony arising out of the employee's or official's employment or official capacity, constituting malfeasance in office.

(2) Notwithstanding any other law to the contrary, no employee or elected or appointed official of this state or any political subdivision thereof shall be entitled to receive retirement benefits from the Tennessee consolidated retirement system, any superseded retirement system or any other public pension system, if such employee or official is convicted in any state or federal court of a felony arising out of that person's employment or official capacity, constituting malfeasance in office.

(3) Notwithstanding any other law to the contrary, each time a person is elected to a public office of this state or any political subdivision of this state, such person shall, as a condition of such election, be deemed to consent and agree to the forfeiture of such person's retirement benefits from the Tennessee consolidated retirement system, any superseded retirement system or any other public pension system, if such person is convicted in any state or federal court of a felony arising out of that person's official capacity, constituting malfeasance in office. Notwithstanding the provisions of subsection (e) or any other law to the contrary, this subdivision (a)(3) shall apply regardless of the date the person became a member of the public pension system, such person having consented to the provisions of this subdivision (a)(3) as a condition of such election.

(b) Upon initial conviction, or upon a plea of guilty or nolo contendere, any person subject to the provisions of this section shall:

(1) Have the employee's or official's benefit stopped immediately, if the employee or official is receiving a benefit; and

(2) Receive a refund of the accumulated contributions credited to the employee's or official's account, if any, less any benefits received unless the person elected to have a monthly retirement allowance paid upon such person's death in accordance with subsection (f).

(c) The employing agency is responsible for immediately notifying the administrator of the retirement system of the conviction of any person subject to the provisions of this section.

(d) In the event the conviction of such person is later overturned in any court and such person is acquitted, or is granted a full pardon, the person shall be restored to all rights, privileges and benefits as if the conviction had never occurred.

(e) Subdivision (a)(1) applies only to persons who become members of public pension plans after July 1, 1982. Subdivision (a)(2) applies only to persons who become members of public pension plans on or after May 31, 1993.

(f) Any person convicted of a felony as provided in this section may elect, within six (6) months of the person's conviction, to have a monthly retirement allowance paid to whomever that person had designated as beneficiary on file with the retirement system at the time of that person's conviction; provided, that, such beneficiary must have been that person's spouse or child at the time of that person's conviction. The benefits shall be paid to such beneficiary following the person's death and upon meeting all other eligibility requirements applicable to a beneficiary. The amount of any allowance payable hereunder shall be equal to the retirement allowance which would have been payable had the person retired under the survivorship option elected.



§ 8-35-125 - Forfeiture of service.

(a) (1) Any member who is separated from service for reasons other than retirement or death may elect to forfeit all contributory and noncontributory service established by such member under chapters 34-37 of this title for the purpose of establishing such service in another state, federal, county or municipal retirement program.

(2) To be effective, the following conditions must be met:

(A) The member must not have received any retirement benefits based upon such service;

(B) The service must be creditable in the other retirement program;

(C) If any of the service is contributory service, the member must have taken a refund of the member's accumulated contributions pursuant to § 8-37-210;

(D) The member must forfeit all service established under chapters 34-37 of this title; and

(E) The member must sign and file with the retirement division a form whereon the member acknowledges that by forfeiting the service, the member shall not be entitled to reestablish the service in the retirement system so long as the member is entitled to retirement credit for such service in the other retirement program.

(3) A forfeiture of service made pursuant to this subsection (a) shall terminate membership in the retirement system in accordance with the provisions of § 8-35-104 and shall constitute a waiver of all rights in the retirement system on account of the service forfeited.

(b) (1) Any member who has not separated from service may elect to forfeit all service established by such member as a result of employment rendered by the member in a particular employment category provided the forfeiture is for the purpose of establishing such service in another retirement plan operated by:

(A) The federal government;

(B) Another state;

(C) A political subdivision of another state; or

(D) A Tennessee county or municipality that is not a participating employer under chapters 34-37 of this title.

For purposes of this subsection (b), an employment category means employment as a general employee, state police officer, police officer, state judge, county judge, county official or attorney general as such terms are defined in § 8-34-101.

(2) To be effective, the following conditions must be met:

(A) The member must not have received any retirement benefits based upon such service;

(B) The service must be creditable in the other retirement program;

(C) If any of the service is contributory service, the member must take a refund of the member's accumulated contributions attributable to such service pursuant to § 8-37-210;

(D) The member must forfeit all service established by the member as a result of the member's employment in the particular employment category; and

(E) The member must sign and file with the retirement division a form whereon the member acknowledges that by forfeiting the service, the member shall not be entitled to reestablish the service in the retirement system so long as the member is entitled to retirement credit for such service in the other retirement program.

(3) A forfeiture of service made pursuant to this subsection (b) shall constitute a waiver of all rights in the retirement system on account of the service forfeited.






Part 2 - Local Governmental Units

§ 8-35-201 - Political subdivisions of state.

(a) The chief legislative body of any political subdivision of the state, not participating under §§ 8-35-212 -- 8-35-214, may, by resolution legally adopted and approved by the chief legislative body, authorize all its employees in all of its departments or instrumentalities to become eligible to participate in the retirement system under the same terms and conditions, except as provided in subsection (e); provided that:

(1) Such participation shall be subject to the approval of the board of trustees and in conformity with such rules and regulations as may be prescribed by the board;

(2) Any political subdivision maintaining a pre-existing public employee retirement system shall transfer to the retirement system any excess employer assets remaining in such pre-existing system after allocating the funds necessary to provide any unimpaired rights and benefits existing under such pre-existing system;

(3) The entire employer contribution for such public employees shall be provided and paid by the political subdivision and not by the state;

(4) Such employees will not have a voice in the election of the board of trustees except as provided for in § 8-34-302; and

(5) After such election and approval to become members of the retirement system, such body shall thereafter, for the purposes of chapters 34-37 of this title, be an employer.

(b) Acceptance of the employees of such political subdivision for membership in the retirement system shall be optional with the board of trustees, and if it shall approve their participation, then such employees may become members of the retirement system and participate therein as provided in chapters 34-37 of this title.

(c) Except as provided in subsection (e), the chief legislative body of any political subdivision in which one (1) or more of its departments or instrumentalities is participating in the retirement system shall be required to extend retirement coverage to all nonparticipating departments, if additional retirement coverage is sought and the remaining uncovered departments shall participate under the same terms and conditions.

(d) Notwithstanding anything to the contrary in this part, any governing body of any joint venture between one (1) or more political subdivisions of the state may by resolution authorize the employees of such joint venture to become members of the Tennessee consolidated retirement system under all the applicable provisions of this part; provided, that each political subdivision of the state which is represented in the joint venture shall by resolution prescribed by the board of trustees guarantee the payment of its prorated share of any outstanding liability so incurred by this action.

(e) Notwithstanding any other provision of the law to the contrary, a political subdivision may participate in the retirement system without extending retirement coverage to its hospitals, nursing homes, transit authorities, utilities, or other instrumentalities which operate under the direction of their own governing board and which are not subject to the general control and administration of the chief legislative body of the political subdivision. If retirement coverage is extended to such instrumentalities, the instrumentalities shall participate under the same terms and conditions as other departments and instrumentalities of the political subdivision.

(f) A local board of education may elect to participate in the retirement system separately from the political subdivision with which it is associated. If a local board of education elects to participate in the retirement system separately, the local board of education shall designate, by resolution, which city or the county shall accept financial responsibility for the liabilities associated with participation. The city or county that accepts the financial responsibility for the local board of education's participation in the retirement system, through its chief legislative body, governing body or authorizing body shall, by resolution, authorize and approve the local board of education's participation and shall demonstrate the city or county's acceptance of the liability associated with that participation. A political subdivision may elect to participate in the retirement system without extending coverage to the employees of the local board of education that is associated with the participating political subdivision. In the event that a political subdivision withdraws its participation from the retirement system, the political subdivision may allow the local board of education, which is a part of the political subdivision, to continue its participation in the retirement system separately.

(g) All political subdivisions that participate in or desire to participate in the retirement system shall have a governing body and shall meet all applicable state and federal law requirements that are necessary for the retirement system to maintain its status as a qualified plan under the Internal Revenue Code.



§ 8-35-202 - Retirement laws which increase liabilities of participating political subdivisions.

(a) Whenever any retirement law is passed by the general assembly which does not affirmatively state that it has application to participating political subdivisions, and it is subsequently determined by the retirement division that such act or provisions thereof mandate increased liabilities to participating political subdivisions within the meaning of article II, § 24 of the Constitution of Tennessee, compliance with the provisions of such act or acts shall be optional to the political subdivisions.

(b) Upon discovery by the retirement division that an enactment increases the liabilities of participating political subdivisions, notice of the effect of such enactment shall be given to the governing bodies of the political subdivisions by the retirement division as soon as practical.

(c) The governing body of each political subdivision shall, upon notification of the effect of the law, advise the retirement division of its desire to be covered by the provisions of the act.

(d) All participating political subdivisions which do not elect to be covered by the provisions of the enactment shall be excluded from the provisions thereof.

(e) Notwithstanding this section or any other law to the contrary, whenever any retirement law is passed by the general assembly in chapters 34-37 of this title that does not increase the aggregate pension liability of all participating political subdivisions combined by more than one percent (1%), then each participating political subdivision shall be automatically covered by the law effective the January 1 next following the effective date of the applicable law, unless the governing body of the political subdivision files with the Tennessee consolidated retirement system a notice of that political subdivision's election not to be covered. The notice must be filed by no later than the November 1 next following the effective date of the applicable law. For purposes of this subsection (e), "political subdivision" means any employer participating in the Tennessee consolidated retirement system pursuant to § 8-35-116(b) or this part.



§ 8-35-203 - Membership of employees -- Credit for prior service.

(a) (1) (A) Membership in the retirement system for employees of employers that are admitted as provided in this part shall be:

(i) Optional for all employees in the service of the employer on the date the approval is given except as provided in subdivision (a)(1)(B); and

(ii) Mandatory for all eligible employees entering the service of the employer thereafter.

(B) (i) If the employer continues to maintain a preexisting pension plan that is closed to new membership on the date of the employer's participation date in the retirement system, the employer may, by resolution duly adopted by its chief legislative body, authorize its current employees who participate in the preexisting plan the choice of maintaining membership in the preexisting plan or joining the retirement system; provided, that allowing such choice meets all applicable state and federal requirements, including § 414(h) of the Internal Revenue Code (26 U.S.C. § 414(h)), that are necessary for the retirement system to maintain its status as a qualified plan under the Internal Revenue Code.

(ii) The election to join the retirement system shall be on a form prescribed by the retirement system and shall be filed with the retirement system. Any such election shall be irrevocable.

(iii) Notwithstanding § 8-37-202 or any other law to the contrary, any employer described in subdivision (a)(1)(B)(i) may elect to set the employee contribution rate for its employees at the same rate as required under the employer's preexisting plan. The election must be made by the employer prior to the employer's effective date of participation in the retirement system and must be approved by the board of trustees.

(2) Credit for such periods of previous service as shall be certified as creditable service by the employer for service rendered to the employer or its predecessor, or in any other capacity approved by the employer and the board, for which the employer is willing to make accrued liability contributions shall be credited to employees who meet all of the following conditions:

(A) The employee must have been employed by the employer on the date the approval is given and continuously for the thirty (30) days immediately preceding that date; provided, that in the event the employee was not continuously employed by the employer from the period of previous service claimed through and including the date the approval is given, the employee must have been employed by the employer on the date the approval is given and continuously for the six (6) months immediately preceding or after that date;

(B) The employee must have become a member of the retirement system within thirty (30) days after the approval is given;

(C) The employee must pay whatever back contributions and interest is due to establish service authorized by the employer. Subject to subdivision (a)(2)(D), such payment may be funded in whole or in part from amounts transferred from any preexisting pension plan maintained on behalf of the employee by the employer, from other eligible retirement accounts as defined in § 8-37-220, or from other funds available to the employee; and

(D) (i) If the employer maintained a preexisting public employee retirement system as defined in § 8-35-111 on behalf of the employee during any period of the previous service authorized by the employer under this subdivision (a)(2), then the employee shall have six (6) months from the employer's participation date in the retirement system to elect to establish the previous service rendered while a participant in the preexisting plan by making the required payment and by forfeiting the employee's right to any employer contributions and interest thereon, and to any service credit in the preexisting plan if any part of the service credit was funded through contributions made by the employer;

(ii) Any employee who fails to make the election provided for in subdivision (a)(2)(D)(i) shall not later be eligible to establish the previous service rendered while a participant in the preexisting plan.

(3) After becoming a member, service by such employee for which contributions are made shall be considered creditable service.

(b) (1) A participating political subdivision may allow any employee previously denied service credit due to advanced age to establish such service. The chief governing body may authorize this credit by passing a resolution and accepting the liability.

(2) The employee may then establish such credit by making a lump sum payment of the contributions the employee would have made had the employee been a member of the system during the period claimed, plus interest at the rate provided for in § 8-37-214.

(c) An employee or elected or appointed official of this state or any political subdivision thereof who is convicted in any state or federal court of a felony arising out of the employee's or official's employment or official capacity constituting malfeasance in office shall forfeit that employee's or official's retirement benefits in accordance with § 8-35-124.

(d) (1) Notwithstanding any provision to the contrary, any current member of the consolidated retirement system who would have been eligible for service credit in the retirement system pursuant to § 8-35-226, but was not in service with the local government on the date the provisions of § 8-35-226 were adopted by the local government, may be eligible for retirement credit for such prior service at the option of the political subdivision for whom such prior service was rendered upon satisfying the following conditions:

(A) The chief legislative body of such political subdivision authorizes and pays for the cost of an actuarial study to determine the liability associated with the granting of such service credit; and

(B) Following review of the cost of granting such service credit, the chief governing body of such political subdivision passes a resolution authorizing such service credit and accepting the liability for such credit.

(2) Any service established shall be subject to the same limitations as contained in § 8-35-226.



§ 8-35-204 - Membership by certain employees previously exercising option not to join.

(a) Notwithstanding anything to the contrary, any present employee or former employee, employed at any time within three (3) years prior to the participation date of the employer, by an employer admitted as provided in §§ 8-35-201, 8-35-202, 8-35-215 and 8-35-216 shall be eligible for membership in the Tennessee consolidated retirement system.

(b) (1) Before such service can be established, the actuary of the Tennessee consolidated retirement system shall determine the amount of unfunded accrued liability for the political subdivision.

(2) Such member shall be entitled to credit for such periods of previous service actually rendered to such employer or its predecessor which are approved by a resolution legally adopted by a two-thirds (2/3) vote of the chief legislative body and for which the employer is willing to make accrued liability contributions based on information prepared in the actuarial study for such political subdivision.

(3) Such employee shall make contributions for any such period of prior service in an amount equal to the amount such employee would have contributed had such employee been a member during such time, plus interest at the rate provided for in § 8-37-214.

(4) Thereafter, such service for an employee on account of which contributions have been made shall be considered as creditable service.



§ 8-35-205 - Information to be furnished concerning employees.

The chief fiscal officer of the employer and the heads of its departments shall submit to the board such information and shall cause to be performed in respect to the employees of the employer such duties as shall be prescribed by the board in order to carry out the provisions of chapters 34-37 of this title.



§ 8-35-206 - Contributions.

(a) (1) The actuary of the retirement system shall compute the rates of contribution payable by employers on behalf of their employees who become members under the provisions of this part by an actuarial valuation in a manner similar to that provided by chapter 37, part 3 of this title; provided, that the contribution rate as determined by the actuary for any employer who begins participating on or after July 1, 1983, shall be determined in a manner so as to amortize the accrued liabilities created on account of such participation over a period of time as established by the board of trustees, such period not to exceed thirty (30) years from the date of participation.

(2) Effective July 1, 1979, the liability for cost-of-living benefits is to be included in the computation of normal and accrued liability contribution rates payable by the employers.

(b) Each such employer shall make a special accrued liability contribution on account of the participation of its employees in the retirement system which shall be determined by an actuarial valuation of the employer's share of the accrued liability on account of the employees of such employer who elected to become members.

(c) In determining the accrued liability on account of the employees of any such employer, the actuary shall exclude the value of benefits which may become payable with respect to any period of service as a state employer prior to the employer's participation in the retirement system.

(d) (1) The special accrued liability contribution shall be subject to such adjustments as may be necessary on account of any additional prior service credits awarded to employees of such employer or changes in provisions relating to such employees.

(2) The expense of making such initial valuation shall be assessed against and paid by the employer on whose account it is necessary.

(3) The board of trustees may require that a new study be performed if the political subdivision does not begin participation within six (6) months after the effective date of the initial actuarial study. Such employer shall be responsible for the cost of any additional studies.

(e) In addition, the employer shall pay a pro rata share of the cost-of-living contribution allocated on the basis of the amount of retirement allowances payable on account of retired employees of the employer or determined on such other equitable basis as the board of trustees may prescribe.

(f) The contributions so computed, together with a pro rata share of the cost of the administration of the retirement system, based upon the payroll of the employees, shall be certified by the board to the chief fiscal officer of the employer. The amount so certified shall be a charge against the employer.

(g) The chief fiscal officer of such employer shall pay to the state treasurer the amount certified by the board as payable under the provisions of this section, and the state treasurer shall credit such amounts, when paid, to the appropriate funds of the retirement system.



§ 8-35-207 - Option to exclude or include cost-of-living benefits in retirement plan.

(a) Any political subdivision which elects to authorize all its employees to become members of the retirement system after June 30, 1978, shall have the option to exclude from their retirement benefit plan cost-of-living benefits as provided by § 8-36-701 on account of retired employees of the employer.

(b) It is further provided that the chief legislative body of any political subdivision employer may elect at a later date to provide cost-of-living benefits in accordance with § 8-36-701 by legally adopting a resolution for an actuarial study and thereafter by legally adopting a resolution approved by a two-thirds (2/3) majority of the governing body to accept the associated liability and costs to provide such benefits. This increase in benefits will become effective the following July 1 after the adoption of the resolution. No retroactive benefits are to be paid under the provisions of this subsection (b).



§ 8-35-208 - Discontinuance and reinstatement of cost-of-living benefits.

(a) The chief legislative body of any political subdivision employer participating in the retirement system may by resolution legally adopted and approved by two-thirds (2/3) majority of that body elect to discontinue the cost-of-living benefit provisions for all employees employed after the effective date of the resolution. Employees who were employed prior to this date will continue to be eligible for cost-of-living benefits being funded as described in § 8-35-206. This option shall be exercised prior to April 1 of any given year.

(b) It is further provided that the chief legislative body of any political subdivision employer may elect at a later date to provide cost-of-living benefits in accordance with § 8-36-701 by legally adopting a resolution for an actuarial study and thereafter by legally adopting a resolution approved by a two-thirds (2/3) majority of the governing body to accept the associated liability and costs to provide such benefits. This increase in benefits will become effective the following July 1 after the adoption of the resolution. No retroactive benefits are to be paid under the provisions of this subsection (b).



§ 8-35-209 - Participating employers in retirement system -- Administrative employees -- Contributions -- Credit for prior service -- Withdrawal.

(a) The Tennessee Education Association, the Tennessee School Boards Association and the Tennessee Secondary Schools Athletic Association shall be participating employers in the Tennessee consolidated retirement system, and shall be liable for the costs incurred as a result of the participation by its administrative employees.

(b) The administrative employees of the associations referenced in subsection (a) shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of the respective association under the same provisions that apply to employees of local governments; provided, however, that they shall be allowed prior service credit for the service with which they were credited under the Tennessee teacher's retirement system as of the day preceding July 1, 1972.

(d) Withdrawal of an association from participation in the retirement system shall be governed by the provisions in this part that apply to local governments.

(e) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the associations or their beneficiaries for which reserves have not been previously created from funds contributed by the respective association and/or its employees.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the respective association.

(g) [Deleted by 2014 amendment, effective April 10, 2014.]

(h) The board of directors of any participating association referenced in subsection (a) may pass a resolution to extend retirement coverage to all non-administrative employees of the respective association. If such additional coverage is sought, the coverage shall apply to all such employees and the employees shall participate in the same manner and shall be eligible for the same benefits as the administrative employees of the association. Such employees shall further be entitled to credit for such prior service as approved by the board of directors of the respective association.



§ 8-35-210 - Reserves required as prerequisite to payment of benefits.

(a) Notwithstanding anything in this part to the contrary, the retirement system shall not be liable for the payment of any retirement allowances or other benefits on account of the employees or beneficiaries of any employer participating under this part for which reserves have not been previously created from funds contributed by such employer or its employees for such benefits.

(b) Benefits payable on behalf of political subdivisions participating under this part shall not be paid if assets credited to that political subdivision are not equal to or greater than their benefit obligation for that month. Retroactive benefits shall be paid upon accumulation of sufficient assets.



§ 8-35-211 - Withdrawal of participating employer from retirement system.

(a) Except for the provisions of this section and the provisions for voluntary withdrawal contained in § 8-35-218, the agreement of any employer participating under this chapter to contribute on account of its employees shall be irrevocable, but should an employer for any reason become financially unable to make the contributions payable on account of its employees, then such employer shall be deemed to be in default and may file with the board a resolution legally adopted by its legislative body requesting withdrawal from the retirement system. Any withdrawal resolution adopted by a political subdivision hereunder shall be deemed to include all departments; employees of such employers will no longer be deemed to be members of the retirement system and their rights shall be limited as hereinafter provided.

(b) Upon the adoption by any employer of a withdrawal resolution, such employer shall at once notify all employees thereof who are members and all former employees who were members, or their beneficiaries, of such adoption.

(c) In the event of a withdrawal from the retirement system:

(1) If the employer withdrawing from the retirement system is either the Tennessee County Services Association or a development district, such employer shall be liable for the payment of retirement benefits to all vested members and beneficiaries thereof. The counties comprising the Tennessee County Services Association and the counties, cities or towns comprising a development district shall assume a pro rata share of this liability, if the assets of the employer are insufficient to satisfy this liability. In the event any county, city or town comprising the Tennessee County Services Association or a development district which is participating in the retirement system refuses to assume a pro rata share of such liability, such amounts may be withheld from state-shared taxes otherwise accruing to such county, city or town. Any amounts satisfied out of state-shared taxes shall be satisfied last from the two-cent gasoline tax; and

(2) The liability of any other employer participating under this chapter shall be limited to the present value of assets on hand at the time of withdrawal, unless such amount is insufficient to guarantee a return of contributions as hereinafter provided, for which the employer shall be fully liable. In the event any employer refuses to satisfy this liability, such amounts shall become a lien on the property of the employer and may be withheld from state-shared taxes otherwise accruing as provided in subdivision (c)(1), or otherwise collected. The Tennessee County Services Association, the Tennessee County Highway Officials Association, the Tennessee County Commissioners' Association, the Tennessee Association of County Executives and the County Officials Association of Tennessee, or any or all of them, may, by resolution of their governing boards, enter into a mutual agreement whereby such entities may share accumulated assets proportionately to fund this liability on behalf of one another should the assets of any party to the agreement be insufficient to satisfy such liability. In the event of such an agreement, any optional provisions of the retirement plan desired by the contracting entities on and after the effective date of the agreement may only be authorized by the Board of Directors of the Tennessee County Services Association. It is the legislative intent that the state shall realize no increased cost as a result of such entities' participation in the retirement system. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of such entities.

(d) The actuary of the retirement system shall determine by actuarial valuation the share of the assets of the retirement system attributable to contributions of the employer and its employees which is allocable to each beneficiary and each member.

(e) (1) The allocation of such assets shall be in the following order:

(A) First, each member and beneficiary shall be entitled to a share equal to the excess of such member's accumulated contributions less any benefits received; and

(B) Second, each beneficiary and each member who is vested shall be entitled to a share equal to the reserve computed to be required for such person's benefit credits accrued to the date of adoption of the withdrawal resolution, reduced by such person's share under subdivision (e)(1)(A).

(2) If the assets of any employer under subdivision (c)(2) are insufficient to provide in full for the shares under subdivision (e)(1)(B) after provision for all shares under subdivision (e)(1)(A), each share under subdivision (e)(1)(B) shall be reduced pro rata.

(3) The amount of assets so allocated to each such member may be used to provide for the member a paid up annuity beginning at the member's service retirement date, or beginning immediately in the case of a member who has attained such service retirement date, and the amount of assets so allocated to each beneficiary shall be used in providing such part of the member's existing retirement allowance as the amount so allocated will provide. When the payments under this subsection (e) have equalled the amount so established as a paid up annuity, such payments shall cease.

(4) The rights and privileges of both members, former members, and beneficiaries of such employers shall thereupon terminate, except as to the payment of the annuities so provided and the retirement allowances, or parts thereof, provided for the beneficiaries. Any contributions returned or service credit lost due to withdrawal by an employer may not be reestablished with the Tennessee consolidated retirement system pursuant to § 8-37-214 upon subsequent employment.

(5) If any assets remain after providing in full for the shares under subdivision (e)(1), the excess assets shall be returned to the employer.

(6) It is further provided that the retirement system shall not be liable for the payment of any retirement allowances or other benefits, accruing under the provisions of chapters 34-37, on account of employees or beneficiaries of the employers covered hereunder for which reserves have not been previously created from funds contributed by the employer or its employees for such benefits.

(f) Should any employer participating under this chapter cease to exist as a separate legal entity, the benefits payable on account of service rendered as an employee of the entity shall be determined in accordance with the provisions of this section.



§ 8-35-212 - Political subdivisions which participated in superseded state retirement system.

Any political subdivision on June 30, 1972, which shall have been participating in the Tennessee state retirement system under the provisions of former chapter 36 of this title, with respect to its employees, shall participate in this retirement system as of July 1, 1972, and shall be subject to the provisions of this part applicable to employers electing to participate subsequent to July 1, 1972.



§ 8-35-213 - Tennessee County Services Association -- Tennessee County Highway Officials Association.

(a) The Tennessee County Services Association shall be a participating employer as of July 1, 1972, with respect to its employees and shall likewise be subject to all of the provisions of this part applicable to employers electing to participate subsequent to July 1, 1972.

(b) (1) The Tennessee County Highway Officials Association shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon passage of a resolution by the association's board of directors authorizing and funding an actuarial study and passage by the association's board of directors of a resolution authorizing participation and accepting liability incurred as a result of such participation.

(2) The employees of the association shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of the Tennessee County Services Association. Such employees shall be entitled to credit for such prior service as the board of directors of the association may authorize and accept the liability therefor.

(3) In case of the withdrawal of the Tennessee County Highway Officials Association as a participating employer, the benefits of the association shall be determined in accordance with the provisions of § 8-35-211.

(4) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of employees or beneficiaries of such association for which reserves have not been previously created from funds contributed by the association and/or its employees.

(5) It is the legislative intent that the state shall realize no increased cost as a result of this subsection (b). All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the association.



§ 8-35-214 - Creditable service of certain participants in superseded state retirement system.

The employees of any employer participating in the retirement system pursuant to §§ 8-35-212 and 8-35-213 shall be credited as of July 1, 1972, with all service which shall have been creditable to them as of June 30, 1972, under the Tennessee state retirement system.



§ 8-35-215 - Regional libraries.

As of July 1, 1999, all assets credited to the state accumulation fund on account of a regional library board's participation in the retirement system shall be transferred to the state. Upon such transfer, the state shall be liable for the payment of any retirement allowances or other benefits on account of those individuals who were employed by a regional library board prior to July 1, 1999.



§ 8-35-216 - Educational cooperatives.

(a) Any educational cooperative established as a separate legal entity under § 49-2-1304 may, by resolution duly adopted by its governing body, elect to authorize its employees to participate in the retirement system, subject to rules and regulations prescribed by the board of trustees.

(b) The employer contribution for employees who are teachers, as defined in chapter 34, part 1 of this title, shall be paid by the state as in the case of teachers employed in local school systems.

(c) If the governing body elects to authorize its employees who are not teachers, as defined in chapter 34, part 1 of this title, to participate, then the employer contribution for such employees shall be paid by the educational cooperative out of whatever funds are available to it for such purpose.

(d) The member employees who are not teachers shall have no voice in the election of the board of trustees.

(e) Teachers may establish prior service in the retirement system for the time they have been employed by the cooperative, upon paying into the system the contributions which they would have made had they been members, plus interest as determined by the board of trustees.



§ 8-35-217 - Participation by political subdivisions.

(a) (1) Any political subdivision electing to participate in the retirement system on or after July 1, 1983, in accordance with this part, shall participate in the provisions of the plan as they exist for state employees on the date of participation; except that prior service credit authorized in § 8-35-203(a)(2) shall remain optional.

(2) An irrevocable election of this option must be made on the date of participation.

(b) If an employer does not extend social security coverage to its employees, the employer is authorized, subject to the approval of the board, to establish a different benefit accrual rate, adopt different retirement eligibility service and age requirements, or to otherwise alter the pension plan benefit structure for all or for certain classes of its employees. Based on the advice of nationally recognized counsel employed by the Tennessee consolidated retirement system, any such alternative plan shall comply with all requirements of federal laws, rules, and regulations and also qualify as a social security replacement plan.



§ 8-35-218 - Withdrawal by political subdivision.

(a) Upon giving at least one (1) year's advance notice in writing to the board of trustees, a political subdivision may terminate, effective July 1 following the end of the notice period, its participation in the retirement system, under the following terms and conditions:

(1) The political subdivision shall submit a resolution to withdraw from the retirement system, legally adopted by two thirds (2/3) of the membership of the chief legislative body of the political subdivision;

(2) The withdrawal shall apply to all departments of the political subdivision;

(3) Such resolution to withdraw may be rescinded and withdrawn by a resolution legally adopted and approved by the chief legislative body of the political subdivision at any time prior to the expiration of the one-year notice period;

(4) Employees who are members of the retirement system on the date such withdrawal resolution becomes effective shall continue membership in the retirement system until termination of employment, with the employer being liable for contributions and benefits as contained herein;

(5) An employee who is not yet a member but is serving a probationary period pursuant to § 8-35-107 on the date the withdrawal becomes effective shall have such probationary period waived and shall have thirty (30) days to elect to participate in the retirement system with the employer being liable for contributions as herein provided;

(6) Employees who are hired after the effective date of the resolution shall not be permitted to participate in the retirement system;

(7) Any employee who continues participation in the Tennessee consolidated retirement system shall not be eligible to participate in any other retirement system provided by the employer;

(8) Any employee who, upon termination of employment with such employer, withdraws service rendered to that employer shall not later be permitted to establish that service with the retirement system, unless the employer rejoins the retirement system pursuant to subdivision (a)(14). The establishment of such service shall be subject to the provisions of § 8-37-214;

(9) An employee of the withdrawing political subdivision shall not be permitted to retire, begin receiving a benefit, and continue working with the same employer;

(10) All members participating under this section, including retired former employees, shall be entitled to benefits according to the plan as it exists for such employer on the date of withdrawal;

(11) An actuarial valuation shall be completed by the system's actuary when an employer voluntarily withdraws from the retirement system pursuant to this section. The actuarial valuation shall determine the appropriate employer contributions to be made to the plan based on a level dollar contribution so as to amortize the unfunded accrued liability over a period of time established by the board of trustees, such period not to exceed a thirty-year period. The board of trustees may, at its discretion, reestablish the amortization period at any time provided such re-established period does not exceed thirty (30) years. The level dollar contribution amount shall be remitted monthly to the retirement system. Pursuant to § 8-34-506, the biennial valuation shall continue to be performed;

(12) Employer contributions may be adjusted as frequently as monthly should such additional contributions be needed to fund the benefits of members and beneficiaries covered under this section;

(13) Any liabilities resulting from this section shall be a liability of the employer and not the state. Should any required employer costs become delinquent, the commissioner of finance and administration, at the direction of the board of trustees of the retirement system, is authorized to withhold such amount or part of such amount from any state-shared taxes which are otherwise apportioned to such employer, and any amounts so withheld shall come last from the state shared gasoline tax designated in title 54, chapter 4;

(14) An employer may elect at a later date to rejoin the retirement system in accordance with § 8-35-201; provided, that any such resolution to rejoin shall be irrevocable and the employer shall not later be permitted to withdraw under the provisions of this section. The governing body of any such employer that rejoins the retirement system may pass a resolution to permit its employees to claim service credit for service rendered during the period from the date the employer withdrew from the retirement system through the date the employer rejoined the retirement system, if the employer authorizes the credit and assumes the employer liability for such prior service. Upon the authorization and assumption of the employer liability, any employee who meets the requirements of § 8-35-203(a)(2)(A) and (B) shall be entitled to receive credit for such service by making a lump sum payment of the contributions such employee would have made had such employee been a contributory member during the period claimed, plus interest at the rate provided for in § 8-37-214. The employer shall not have the option of paying the employee contributions required under this subdivision (a)(14); and

(15) A political subdivision that withdraws its participation from the retirement system and elects to participate in the state's deferred compensation plan pursuant to § 8-25-111, shall not be subject to the one-year advance notice requirement in this section; instead, the political subdivision shall give the board of trustees at least six (6) months advance written notice of the effective date of the withdrawal. The political subdivision shall submit a withdrawal resolution, legally adopted by two-thirds (2/3) of the membership of the chief legislative body of the political subdivision, at least six (6) months in advance of the political subdivision's effective date of the withdrawal, which shall be submitted on the first day of any quarter following the six-month minimum notice requirement. Such resolution to withdraw may be rescinded and withdrawn by a resolution legally adopted and approved by the chief legislative body of the political subdivision at any time prior to the expiration of the six-month notice period.

(b) Upon giving at least one (1) year's advance notice in writing to the board of trustees, a hospital, nursing home, transit authority, utility, or other instrumentality that operates under the direction of its own governing board and that is not subject to the general control and administration of the chief legislative body of the political subdivision may terminate, effective July 1 following the end of the notice period, its participation in the retirement system. To terminate such participation, the following terms and conditions must be met:

(1) The governing body of the instrumentality and the chief legislative body of the political subdivision shall each submit a resolution approving the withdrawal of the instrumentality from the retirement system. Both resolutions must be adopted by two thirds (2/3) of the membership of the chief legislative body of the political subdivision and of the governing body of the instrumentality;

(2) Either the instrumentality or the political subdivision may, by resolution legally adopted and approved by the respective governing body, rescind the resolution approving the withdrawal at any time prior to the expiration of the one-year notice period;

(3) Upon the effective date of any such withdrawal resolution, the current and future employees of the instrumentality shall be subject to the provisions of subdivisions (a)(4)-(9);

(4) All employees of the instrumentality that continue membership in the retirement system pursuant to subdivisions (a)(4) or (a)(5), including retired former employees, shall be entitled to benefits according to the plan as it exists for such instrumentality on the date of withdrawal, with the political subdivision being liable for contributions and benefits as provided in subdivisions (a)(11)-(13); and

(5) The political subdivision may elect at a later date to have the instrumentality rejoin the retirement system in accordance with § 8-35-201; provided, that any such resolution to rejoin shall be irrevocable and the instrumentality shall not later be permitted to withdraw under the provisions of this subsection (b). The employees of any such instrumentality that rejoins the retirement system may, pursuant to the terms and conditions described in subdivision (a)(14), establish service credit for service rendered during the period from the date the instrumentality withdrew from the retirement system through the date the instrumentality rejoined the retirement system.



§ 8-35-219 - Application of part-time employee provisions.

(a) Notwithstanding §§ 8-35-103 and 8-35-217 to the contrary, any current or future employer which participates in the retirement system pursuant to this part shall have the option to exclude its part-time employees from membership in the retirement system by passage of a resolution of its chief governing body; provided, that any employee of such employer participating in the retirement system by virtue of part-time service shall continue to be eligible for membership in the retirement system.

(b) The chief legislative body of any employer participating in the retirement system pursuant to this part may elect at a later date to extend retirement coverage to its part-time employees by passage of a resolution authorizing such coverage and accepting the liability therefor; provided, that any such resolution shall be irrevocable and the employer shall not later be permitted to exclude part-time employees under the provisions of this section.



§ 8-35-220 - Tennessee Historical Society.

(a) The Tennessee Historical Society shall be a participating employer in the Tennessee consolidated retirement system, upon passage of a resolution by the society's board of directors authorizing such participation and accepting the liability incurred as a result of the participation by its employees.

(b) The employees of the society shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of the society under the same provisions which apply to employees of local governments.

(d) Withdrawal of the society from participation in the retirement system shall be governed by the provisions in this part which apply to local governments.

(e) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the society or their beneficiaries for which reserves have not been previously created from funds contributed by the society and/or its employees.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the society.



§ 8-35-221 - Workforce investment.

(a) Any entity engaged in the administration of the programs authorized under the workforce development program, on behalf of a local workforce investment area designated under 29 U.S.C. § 2831 [repealed] shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon satisfying the following conditions:

(1) The local workforce investment area includes more than one (1) political subdivision of this state;

(2) The administrative entity for the local workforce investment area is currently or was previously an institution of the University of Tennessee or the Tennessee board of regents;

(3) The elected chief executive officers of the political subdivisions that comprise the local workforce investment area pass a resolution authorizing an actuarial study to determine the liability associated with such participation, and accepting responsibility for the costs of such study; and

(4) Following receipt of the actuarial study, such elected chief executive officers pass a resolution authorizing such participation and agreeing that the liability therefor shall be paid from funds allocated to the local workforce investment area by grant, contract, or otherwise from state, local, or federal sources.

(b) The employees of the entity shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) Such employees shall be entitled to credit for such prior service as approved by the elected chief executive officers as provided in subsection (a) under the same provisions that apply to employees of local governments.

(d) In case of the withdrawal of the entity as a participating employer, the benefits of members and beneficiaries shall be determined in accordance with the provisions of § 8-35-211.

(e) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of employees of the entity or their beneficiaries for which reserves have not been previously created from funds contributed by the entity or its employees, or both.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the entity.



§ 8-35-223 - Douglas-Cherokee economic authority.

(a) The Douglas-Cherokee economic authority shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon:

(1) Passage of a resolution by the authority's board of directors authorizing an actuarial study; and

(2) Passage of a resolution by the authority's board of directors authorizing such participation and accepting the liability as a result of the participation by its full-time employees.

(b) The employees of the authority shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of the authority under the same provisions which apply to employees of local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the authority or their beneficiaries, for which reserves have not been previously created from funds contributed by the authority and/or its employees.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the authority.



§ 8-35-224 - Upper east Tennessee human development agency.

(a) The upper east Tennessee human development agency shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon:

(1) Passage of a resolution by the agency's board of directors authorizing an actuarial study; and

(2) Passage of a resolution by the agency's board of directors authorizing such participation and accepting the liability as a result of the participation by its full-time employees.

(b) The employees of the agency shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of the agency under the same provisions which apply to employees of local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the agency or their beneficiaries for which reserves have not been previously created from funds contributed by the agency and/or its employees.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the agency.



§ 8-35-225 - [Repealed.]

HISTORY: Acts 1986, ch. 663, § 1; 2010, ch. 777, § 14; repealed by Acts 2014, ch. 659, § 11, effective April 10, 2014.



§ 8-35-226 - Elected city, special school district, or county governmental personnel.

(a) Appointed or elected school board members of special school districts, and of city or county boards, commissions, committees, councils and the like, by whatever name known, who are elected by popular vote and whose duties are performed intermittently or periodically for the purposes of fixing rates, issuing permits or licenses, regulating trades or professions, or who serve in an advisory, study or planning capacity and the like, shall be eligible for membership in the Tennessee consolidated retirement system at the option of the chief legislative body of the city, special school district or county, upon satisfying the provisions of the following subdivisions:

(1) The chief legislative body of the city, special school district or county passes a resolution approved by a two-thirds (2/3) majority authorizing membership for such employees and accepting the liability therefor;

(2) Upon such authorization and assumption of the employer liability, any such employee who meets the requirements of § 8-35-203(a)(2)(A) and (B) shall be eligible to establish retirement credit for such periods of previous service as authorized for other employees of the city, special school district or county;

(3) An employee establishing such prior service must make a lump sum payment equal to the employee contributions such employee would have made had such employee been a member of the system during the period claimed, plus interest at the rate provided in § 8-37-214; and

(4) Membership in the retirement system pursuant to this section shall be permitted only if the chief legislative body that has authorized retirement participation for its departments or instrumentalities extends such coverage to all nonparticipating departments and instrumentalities. If such option is elected, the remaining departments and instrumentalities shall participate under the conditions of § 8-35-201.

(b) (1) Upon becoming a vested member of the Tennessee consolidated retirement system, any employee of a city who was formerly an elected official of the city where such employee is so employed shall be eligible to establish retirement credit for such time such employee served as an elected official of the city if the following conditions are met:

(A) The city has by a two-thirds (2/3) majority of its legislative body approved a resolution as provided in subsection (a);

(B) Such person was an employee of the city on the date such resolution was enacted;

(C) The city at its option approves by a two-thirds (2/3) majority of its legislative body a resolution authorizing an actuarial study to determine the liability associated with such prior service, and in such resolution the city accepts responsibility for the costs of such study; and

(D) Following receipt of the actuarial study, the city adopts a resolution approved by a two-thirds (2/3) majority of the legislative body authorizing prior service for such employee and accepts the liability for such service.

(2) Any employee establishing such prior service must make a lump sum payment equal to the employee contributions such employee would have made had such employee been a member of the retirement system during the period claimed, plus interest at the rate provided in § 8-37-214.

(3) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of such employee or such employee's beneficiaries for which reserves have not been previously created from funds contributed by the city and/or by or on behalf of such employee.

(4) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the city legislative body.

(c) Retirement benefits payable on service established pursuant to this section shall be computed in accordance with the provisions of chapter 36 of this title. In no event shall the benefit payable on such service be less than that provided under § 8-36-209(a)(1)(A), (a)(1)(B), (a)(2)(A)(i) or (a)(2)(A)(ii), depending upon which option is exercised by the chief legislative body. Such benefit is subject to the limitations of § 8-36-102.

(d) Service pursuant to this section shall be independent of all other creditable service for the purpose of calculating the member's average final compensation.

(e) For the purposes of determining the limitations on the amount of the retirement allowance as provided in § 8-36-102, the average final compensation for service granted pursuant to this section shall be independent of the average final compensation calculation on any other creditable service in the retirement system.



§ 8-35-227 - [Repealed.]

HISTORY: Acts 2008, ch. 1086, § 1; 2010, ch. 777, § 15; repealed by Acts 2013, ch. 296, § 11, effective April 29, 2013.



§ 8-35-228 - Participating political subdivision employees -- Credit for employees participating on July 1, or August 1, 1973.

(a) Any present employee of a political subdivision participating in the retirement system effective August 1, 1973, under the provisions of this part shall be eligible for retirement credit for service rendered to such employer under the following conditions:

(1) Such employee was employed by the political subdivision within one (1) year of August 1, 1973;

(2) Such employee joined the retirement system within two (2) years of August 1, 1973;

(3) Such credit shall be granted under the same terms and conditions which apply to other employees employed by the political subdivision on August 1, 1973;

(4) The participating political subdivision authorizes and pays for the cost of an actuarial study to determine the liability associated with the granting of such service credit and, following review of the cost of granting such service credit, the chief governing body of the political subdivision shall pass a resolution authorizing such service credit and accepting the liability therefor; and

(5) The service credit authorized by this subsection (a) must be established by the member prior to January 1, 1988.

(b) Any present employee of a political subdivision participating in the retirement system effective July 1, 1973, under the provisions of this part shall be eligible for retirement credit for service rendered to such employer if all following conditions are met:

(1) Such employee was in service on the political subdivision's date of participation;

(2) Service rendered prior to the political subdivision's date of participation shall be granted under the same terms and conditions which apply to other employees employed by the political subdivision on July 1, 1973;

(3) For service rendered after the date of participation, the member must pay in a lump sum the amount such member would have paid had such member been a member for the period claimed, plus interest as provided by § 8-37-214;

(4) The participating political subdivision authorizes and pays for the cost of an actuarial study to determine the liability associated with the granting of such service credit and, following review of the cost of granting such service credit, the chief governing body of the political subdivision passes a resolution authorizing such service credit and accepting the liability therefor; and

(5) The service credit authorized by this subsection (b) must be established by the member prior to January 1, 1989.



§ 8-35-229 - [Repealed.]

HISTORY: Acts 1987, ch. 201, § 1; 2010, ch. 777, § 16; repealed by Acts 2013, ch. 296, § 11, effective April 29, 2013.



§ 8-35-230 - Tennessee State Employees' Association.

(a) The Tennessee State Employees' Association shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon:

(1) Passage of a resolution by the association's board of directors authorizing an actuarial study; and

(2) Passage of a resolution by the association's board of directors authorizing such participation and accepting the liability as a result of the participation by its full-time employees.

(b) The employees of the association shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of the association under the same provisions which apply to employees of local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the association or their beneficiaries for which reserves have not been previously created from funds contributed by the association and/or its employees.

(e) In case of the withdrawal of the association as a participating employer, the benefits of the members and beneficiaries shall be determined in accordance with the provisions of § 8-35-211.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the association.



§ 8-35-231 - Tennessee County Commissioners' Association.

(a) The Tennessee County Commissioners' Association shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon:

(1) Passage of a resolution by the association's board of directors authorizing and funding an actuarial study; and

(2) Passage by the association's board of directors of a resolution authorizing participation and accepting liability incurred as a result of such participation.

(b) The employees of the association shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of the Tennessee County Services Association. Such employees shall be entitled to credit for such prior service as the board of directors of the association may authorize and accept the liability therefor.

(c) In case of the withdrawal of the association as a participating employer, the benefits of the association shall be determined in accordance with the provisions of § 8-35-211.

(d) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of employees or beneficiaries of the association for which reserves have not been previously created from funds contributed by the association and/or its employees.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the association.



§ 8-35-232 - Entity ineligible to participate in retirement system if participation would adversely affect system's status as a qualified plan.

Notwithstanding any provision of this chapter to the contrary, no entity shall be eligible to participate in the retirement system if the chair of the Tennessee consolidated retirement system determines, in the chair's sole discretion, that the entity's participation could have a potentially adverse effect on the retirement system's status as a qualified plan under the Internal Revenue Code, codified in U.S.C. title 26, and regulations. In making such determination, the chair may rely on the advice of a nationally recognized counsel in the area of government employee benefit plans.



§ 8-35-233 - [Repealed.]

HISTORY: Acts 1989, ch. 161, § 1; 2010, ch. 777, § 18; repealed by Acts 2013, ch. 296, § 11, effective April 29, 2013.



§ 8-35-234 - Employee serving as city judge or city attorney.

Notwithstanding any provision of law to the contrary, any present employee serving as a city judge or city attorney for a municipality shall be eligible for membership in the Tennessee consolidated retirement system upon:

(1) Passage of a resolution by the municipality's governing body authorizing an actuarial study;

(2) Passage of a resolution by the municipality's governing body authorizing such participation and accepting the liability as a result of the participation by the employee;

(3) The employee shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part;

(4) The employee shall be entitled to credit for prior service as approved by the governing body of the municipality under the same provisions which apply to employees of local governments;

(5) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of an employee of the municipality or the employee's beneficiaries, for which reserves have not been previously created from funds contributed by the municipality and/or its employees;

(6) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the municipality;

(7) The provisions of this section shall not be construed to require the municipality to extend coverage to any other employees of the municipality; and

(8) Service pursuant to this section shall be independent of all other creditable service for the purpose of calculating the member's average final compensation.



§ 8-35-235 - [Repealed.]

HISTORY: Acts 1990, ch. 706, § 1; 2010, ch. 777, § 19; repealed by Acts 2014, ch. 659, § 11, effective April 10, 2014.



§ 8-35-236 - Credit for former political subdivision service by state employee.

(a) Any retired member or any member who completes one (1) year or more of current membership service in the Tennessee consolidated retirement system shall be entitled to establish retirement credit for time during which such member was employed by a political subdivision if the following conditions are met:

(1) The political subdivision is a participating employer in the Tennessee consolidated retirement system;

(2) The political subdivision's legislative body passes a resolution authorizing an actuarial study to determine the liability associated with such prior service, and accepting responsibility for the costs of such study;

(3) The member or retired member files with the political subdivision, within sixty (60) days of the passage of the resolution authorizing the study, a notice of the member's intention to establish such prior service. Any member or retired member who fails to file the notice of election within the sixty-day period shall not later be eligible to establish such prior service;

(4) Following receipt of the actuarial study, the political subdivision's legislative body by a two-thirds (2/3) vote adopts a resolution authorizing prior service for such members and accepting the liability therefor; provided, that the political subdivision may only authorize credit for such periods of previous service as authorized for other employees of the political subdivision; and

(5) Any person establishing such prior service must make a lump sum payment equal to the member contributions the member or retired member would have made had such person been a member of the retirement system during the period claimed, plus interest at the rate provided in § 8-37-214.

(b) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of such member or the member's beneficiaries for which reserves have not been previously created from funds contributed by the political subdivision and/or by or on behalf of such member.

(c) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the political subdivision's legislative body.



§ 8-35-237 - Elected purchasing agent and appointed administrator of elections.

(a) Notwithstanding any provision of the law to the contrary, any county served by a purchasing agent elected by popular vote or an appointed administrator of elections may authorize membership in the Tennessee consolidated retirement system for such officials if all of the following conditions are met:

(1) The chief governing body of the local government passes a resolution authorizing an actuarial study to determine the liability associated with such membership, and accepting responsibility for the costs of such study; and

(2) Following receipt of the actuarial study, the governing body of the local government passes a resolution authorizing such participation and accepting the liability for such participation.

(b) The employee will make the same contributions, participate in the same manner and will be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employee will be entitled to credit for prior service as an elected purchasing agent or appointed administrator of elections as approved by the governing body of the local government under the same provisions which apply to employees of participating local governments.

(d) Notwithstanding subdivision (a)(1) to the contrary, any county with county officials participating in the retirement system pursuant to § 8-35-116(b) shall not be required to have an actuarial study performed in order to authorize membership in the retirement system for its elected purchasing agent or appointed administrator of elections. In the event the county elects not to have such an actuarial study performed, the employer contributions payable to the retirement system by the county for such participation shall be based upon the employer contribution rate established for the county pursuant to § 8-35-116(b).

(e) The retirement system shall not be liable for the payment of retirement allowance or other payments on account of employees of the local government or their beneficiaries, for which reserves have not been previously created from funds contributed by the local government and/or its employees.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the local government.

(g) The provisions of this section shall not be construed to require the local government to extend coverage to any other employees of the local government.



§ 8-35-239 - Tennessee Association of County Mayors.

(a) The Tennessee Association of County Mayors shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon passage of a resolution by the association's board of directors authorizing and funding an actuarial study, and passage by the association's board of directors of a resolution authorizing participation and accepting liability incurred as a result of such participation.

(b) The employees of the association shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of the Tennessee County Services Association. The employees of the association shall be entitled to credit for such prior service as the board of directors of the association may authorize and accept liability.

(c) In case of the withdrawal of the Tennessee Association of County Mayors as a participating employer, the benefits of the association shall be determined in accordance with the provisions of § 8-35-211.

(d) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of employees or beneficiaries of the Tennessee Association of County Mayors for which reserves have not been previously created from funds contributed by the association and/or its employees.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the association.



§ 8-35-240 - Tennessee Municipal League -- Tennessee Municipal League risk management pool -- Tennessee municipal bond fund.

(a) The Tennessee Municipal League (TML), the Tennessee Municipal League risk management pool (TML Pool), and the Tennessee municipal bond fund (TMBF), or any or all of them, shall be eligible to be participating employers in the Tennessee consolidated retirement system upon:

(1) Passage of a resolution by the board of directors of the TML, the TML Pool, and/or the TMBF authorizing an actuarial study; and

(2) Passage of a resolution by the board of directors of the TML, TML Pool, and/or TMBF authorizing such participation and accepting the liability as a result of the participation by its full-time employees.

(b) The employees of TML, the TML Pool, and/or the TMBF shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of TML, the TML Pool, and/or the TMBF under the same provisions that apply to employees of local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of TML, the TML Pool, and/or the TMBF or their beneficiaries for which reserves have not been previously created from funds contributed by TML, the TML Pool, and/or the TMBF and/or their employees.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of TML, the TML Pool, and/or the TMBF.

(f) In case of the withdrawal of TML, the TML Pool, and/or the TMBF as a participating employer, the benefits of the members and beneficiaries shall be determined in accordance with the provisions of § 8-35-211.



§ 8-35-241 - Teachers.

(a) Any member employed as a teacher with a political subdivision on the date the political subdivision began participation in the retirement system shall be entitled to establish retirement credit for such periods of previous service rendered to such political subdivision if the following conditions are met:

(1) The chief legislative body of the political subdivision passes a resolution authorizing an actuarial study to determine the liability associated with such prior service, and accepting responsibility for the costs of such study;

(2) The member files with the political subdivision, within sixty (60) days of the passage of the resolution authorizing the study, a notice of the member's intention to establish such prior service. Any member who fails to file the notice of election within the sixty-day period shall not later be eligible to establish such prior service;

(3) Following receipt of the actuarial study, the chief legislative body by a two-thirds (2/3) vote adopts a resolution authorizing prior service for such members and accepting the liability therefor; provided, that the political subdivision may only authorize credit for such periods of previous service as authorized for other employees of the political subdivision; and

(4) A teacher may establish prior service with the board of education under the same terms and conditions which were applicable when the local government authorized participation in the retirement system.

(b) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the political subdivision.



§ 8-35-242 - Teachers and employees of a public charter school.

(a) All teachers and employees of a public charter school that converts from a public school shall continue to participate in the same retirement program as the teachers and employees of the local board of education to which the charter school is associated. Such participation shall be under the same terms and conditions as the teachers and employees of the local board of education. For retirement purposes, all teachers and employees of such a public charter school shall be considered employees of the local board of education and such board of education shall be responsible for all reporting and submission of funds to the appropriate retirement system.

(b) All teachers and employees of a new public charter school shall participate in the same retirement program as the teachers and employees of the local board of education to which the charter school is associated. Such participation shall be under the same terms and conditions as the teachers and employees of the local board of education. For retirement purposes, all teachers and employees of such a public charter school shall be considered employees of the local board of education and such board of education shall be responsible for all reporting and submission of funds to the appropriate retirement system.



§ 8-35-243 - Participation by solid waste authority.

(a) Notwithstanding anything in § 8-35-201 to the contrary, a solid waste authority created by two (2) or more counties or municipalities pursuant to title 68, chapter 211, part 9, may request approval of the board of trustees to become a participating employer in the Tennessee consolidated retirement system upon satisfying the following conditions:

(1) The board of directors of the authority passes a resolution authorizing an actuarial study to determine the liability associated with such participation, and accepting responsibility for the costs of such study; and

(2) Following receipt of the actuarial study, the board of directors of the authority passes a resolution authorizing such participation and accepting the liability therefor.

(b) The employees of the authority shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of other local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of the authority under the same provisions which apply to employees of other local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the authority or their beneficiaries, for which reserves have not been previously created from funds contributed by the authority and/or its employees.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the authority.

(f) If an authority is admitted and participates in the retirement system pursuant to § 8-35-201(d), any county or municipality becoming a member of the authority by agreement after its coverage in the retirement system shall, as a condition of such agreement, be deemed to have accepted its share of the liability incurred by the authority's participation.

(g) The board of directors of any authority admitted in the retirement system pursuant to § 8-35-201(d) prior to March 25, 1993, may authorize the optional provisions of the retirement plan; provided, that the liability incurred by such optional provisions shall be payable only from funds or money of the authority available therefor.

(h) In case of the withdrawal of an authority as a participating employer, the benefits of the members and beneficiaries shall be determined in accordance with the provisions of § 8-35-211.



§ 8-35-244 - Employees of the County Officials Association of Tennessee.

(a) The County Officials Association of Tennessee may be a participating employer in the Tennessee consolidated retirement system upon passage of a resolution by the board of directors of the association authorizing and funding an actuarial study and passage by the board of directors of the association of a resolution authorizing participation and accepting liability incurred as a result of such participation.

(b) The employees of the association shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of the Tennessee County Services Association. Such employees shall be entitled to credit for such prior service as the board of directors of the association may authorize and accept the liability therefor.

(c) In case of the withdrawal of the County Officials Association of Tennessee as a participating employer, the benefits of the association shall be determined in accordance with the provisions of § 8-35-211.

(d) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of employees or beneficiaries of the County Officials Association of Tennessee which reserves have not been previously created from funds contributed by the association or its employees, or both.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the association.



§ 8-35-245 - Administration of pre-existing public employee retirement plans.

(a) The retirement system, on request of the chief governing body of a political subdivision participating in the retirement system, may administer on behalf of such political subdivision any pre-existing public employee retirement plan maintained by the political subdivision. However, any such plan must be a qualified plan under the Internal Revenue Code and must have a benefit structure suitable for efficient administration by the retirement system. Acceptance of the administration of the preexisting plan shall be subject to the approval of the board of trustees. If approval is given, such administration shall be in accordance with the terms specified by the chair of the board of trustees, and all assets and requisite records of the pre-existing plan shall be transferred to the retirement system.

(b) The state treasurer shall be responsible for investment of the plan assets in accordance with the laws, guidelines and policies which govern investments of the assets of the retirement system. All assets of the pre-existing plan may be commingled for investment purposes with assets of the retirement system.

(c) The retirement system shall not be liable for the payment of any retirement allowances or other benefits on account of the members, retirees or beneficiaries of any pre-existing plan administered pursuant to this section for which reserves have not been previously created from funds contributed by the respective political subdivision or its employees for such benefits.

(d) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with this section, including administrative costs, shall be the responsibility of the respective political subdivision.



§ 8-35-246 - Tennessee Association of Assessing Officers.

(a) The Tennessee Association of Assessing Officers may be a participating employer in the Tennessee consolidated retirement system upon passage of a resolution by the board of directors of the association authorizing and funding an actuarial study and passage by the board of directors of the association of a resolution authorizing participation and accepting liability incurred as a result of such participation.

(b) The employees of the association shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part. Such employees shall be entitled to credit for such prior service as approved by the board of directors of the association under the same provisions which apply to employees of local governments.

(c) In case of the withdrawal of the association as a participating employer, the benefits of the association shall be determined in accordance with the provisions of § 8-35-211.

(d) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of employees of the association or their beneficiaries for which reserves have not been previously created from funds contributed by the association or its employees, or both.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the association.



§ 8-35-247 - Member employed by Tennessee Appalachia Education Cooperative.

Any member who is employed by a county which participated in the Tennessee Appalachia Education Cooperative shall be eligible to establish retirement credit for time during which such member was employed with the cooperative if the following conditions are met:

(1) The member has one (1) year or more of current membership service in the retirement system based upon service rendered to the county;

(2) The chief legislative body of the county passes a resolution authorizing an actuarial study to determine the liability associated with such prior service, and accepting responsibility for the costs of such study;

(3) The member files with the county, within sixty (60) days of the passage of the resolution authorizing the study, a notice of the member's intention to establish such prior service. Any member who fails to file the notice of election within the sixty-day period shall not later be eligible to establish such prior service.

(4) Following receipt of the actuarial study, the county adopts a resolution approved by a two-thirds (2/3) majority of the chief legislative body authorizing the prior service and accepting the liability therefor; and

(5) The member makes a lump sum payment to the retirement system equal to the employee contributions such member would have made had such member been a member of the system during the period claimed, plus interest at the rate provided in § 8-37-214.



§ 8-35-248 - Membership of separate local governmental entities.

Except as otherwise expressly provided by law, should any department, agency or instrumentality of a participating political subdivision become a separate local governmental entity from the political subdivision, the employees of such entity shall not be entitled to future membership in the retirement system on account of continued service with the entity unless the chief governing body of the entity elects to become a participating employer pursuant to § 8-35-201. Upon such election, the chief governing body of the political subdivision may request the retirement system to have an actuarial study conducted to determine the share of the assets of the retirement system attributable to contributions of the political subdivision which would be needed for the entity to maintain a comparable employer contribution rate or funding level as the political subdivision. Upon receipt of the actuarial study, the chief governing body of the political subdivision shall have the authority to pass and file with the retirement system a resolution requesting that such amount be transferred from the credit of the political subdivision to the entity. Any amount so transferred shall be used to pay the annuities of the entity's employees and shall be considered assets of the entity for all other purposes pursuant to the provisions of chapters 34-37 of this title.



§ 8-35-249 - Regional jail authority as participating employer.

(a) A regional jail authority created by two (2) or more counties or municipalities pursuant to title 41, chapter 12 may request approval of the board of trustees to become a participating employer in the Tennessee consolidated retirement system upon satisfying the following conditions:

(1) The board of commissioners of the authority passes a resolution authorizing an actuarial study to determine the liability associated with such participation, and accepting responsibility for the costs of the study; and

(2) Following receipt of the actuarial study, the board of commissioners of the authority passes a resolution authorizing such participation and accepting the liability for participation.

(b) The employees of the authority shall make the same contributions, participate in the same manner and shall be eligible for the same benefits as employees of other local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of commissioners of the authority under the same provisions that apply to employees of other local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the authority or their beneficiaries, for which reserves have not been previously created from funds contributed by the authority or its employees, or both.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the authority.

(f) If an authority is admitted and participates in the retirement system pursuant to this section, any county or municipality becoming a member of the authority by agreement after its coverage in the retirement system shall, as a condition of the agreement, be deemed to have accepted its share of the liability incurred by the authority's participation.

(g) In case of the withdrawal of an authority as a participating employer, the benefits of the members and beneficiaries shall be determined in accordance with § 8-35-211.



§ 8-35-250 - Resolution to discontinue noncontributory provisions of § 8-34-206.

(a) The chief governing body of any employer participating in the retirement system pursuant to this part may by resolution, legally adopted and approved by a two-thirds (2/3) majority of that body, elect to discontinue the noncontributory provisions of § 8-34-206 for all employees employed after the effective date of the resolution and to have the contributions made by the employees treated as employer contributions pursuant to § 8-37-216. Employees who were employed prior to this date will continue to be eligible for the noncontributory provisions of § 8-34-206; provided, however, any such employee who thereafter leaves or is discharged from employment with that employer and later returns to employment with that employer shall not be eligible for the noncontributory provisions of § 8-34-206. Any such resolution shall set forth the effective date of the discontinuance; provided, that the date shall be on the first day of any quarter following a minimum of three (3) months' notice to the retirement system.

(b) Any resolution to discontinue the noncontributory provisions of § 8-34-206 that is adopted pursuant to this section shall be irrevocable and the employer shall not be permitted to elect at a later date to provide the noncontributory provisions of § 8-34-206.



§ 8-35-251 - Resolution to discontinue the mandatory retirement provisions of § 8-36-205.

(a) The chief governing body of any political subdivision participating in the retirement system may by resolution, legally adopted and approved by a two-thirds (2/3) majority of that body, elect to discontinue the mandatory retirement provisions of § 8-36-205 for all its firefighters and police officers, and for anyone who has been transferred from such a position to a supervisory or administrative position within the police or fire department of the political subdivision. All such employees who were employed prior to the effective date of the resolution will continue to be subject to the mandatory retirement provisions of § 8-36-205 and will continue to be eligible for the supplemental bridge benefit established pursuant to § 8-36-211. Such resolution shall set forth the effective date of the discontinuance; provided, that the date shall be on the first day of any quarter following a minimum of three (3) months' notice to the retirement system.

(b) Any resolution to discontinue the mandatory retirement provisions of § 8-36-205 that is adopted pursuant to this section shall be irrevocable and the political subdivision shall not be permitted to elect at a later date to provide the mandatory retirement provisions of § 8-36-205.



§ 8-35-252 - Resolution to discontinue the base benefit improvement provisions of § 8-36-124.

(a) The chief governing body of any employer participating in the retirement system pursuant to this part may by resolution, legally adopted and approved by a two-thirds (2/3) majority of that body, elect to discontinue the base benefit improvement provisions of § 8-36-124 for all employees employed with such employer after the effective date of the resolution. Employees who were employed prior to the effective date of the resolution will continue to be eligible for the base benefit improvement described in § 8-36-124. Such resolution shall set forth the effective date of the discontinuance; provided, that the date shall be on the first day of any quarter following a minimum of three (3) months' notice to the retirement system.

(b) Any resolution to discontinue the base benefit improvement provisions of § 8-36-124 that is adopted pursuant to this section shall be irrevocable and the employer shall not be permitted to elect at a later date to provide the base benefit improvement provisions of § 8-36-124.



§ 8-35-253 - Additional plan options for political subdivisions to participate in the retirement system.

(a) For purposes of §§ 8-35-253 -- 8-35-256, "political subdivision" means any entity authorized to participate in the retirement system pursuant to this part.

(b) Sections 8-35-253 -- 8-35-256 are not applicable to:

(1) State officials, including legislative officials elected by the general assembly, or who are employed in the service of, and whose compensation is payable in whole or in part by, the state, including employees under supervision of the state whose compensation is paid, in whole or in part, from federal or other funds;

(2) Employees of state-supported institutions of higher education; or

(3) Teachers as defined by § 8-34-101.

(c) Sections 8-35-253 -- 8-35-256 are applicable only to those employees that political subdivisions hire on or after July 1, 2012.

(d) It is the intent of the general assembly that there shall be multiple options for political subdivisions of the state to participate in the retirement system. It is further the intent of the general assembly that any political subdivision already participating in the retirement system on July 1, 2012, may continue to do so without making any changes to its existing plan. Accordingly, the following additional plans are established and available for adoption by political subdivisions of the state on or after July 1, 2012, in accordance with § 8-35-201.

(e) With respect to any of the plans adopted by a political subdivision on or after July 1, 2012, the following provisions are applicable:

(1) A political subdivision may for employees hired on or after July 1, 2012, freeze, suspend or modify benefits, employee contributions, plan terms and design prospectively; provided, that these actions are authorized by an enactment of the general assembly;

(2) Nothing under state law may confer to employees of a political subdivision who are hired on or after July 1, 2012, or after the date the political subdivision authorizes its employees to participate in the retirement system in accordance with this part, whichever is later, an implied right to future retirement benefit arrangements. For such employees, a political subdivision may adjust retirement benefit formulas, cost of living adjustments, if allowable, contribution rates, and retirement eligibility ages in accordance with this section, unless prohibited by federal law;

(3) Employees hired on or after July 1, 2012, or after the date the political subdivision authorizes its employees to participate in the retirement system in accordance with this part, whichever occurs later, may not assert the indefinite continuation of the retirement formulas, contribution rates and eligibility ages in effect at the time of employment;

(4) For all employees hired on or after July 1, 2012, or after the date the political subdivision authorizes its employees to participate in the retirement system in accordance with this part, whichever occurs later, the actuarial value of accrued benefits earned prior to any adjustment pursuant to subdivision (e)(2) above shall remain an enforceable right and may not be reduced without written consent of the employee unless the employee is subject to the forfeiture of the employee's retirement benefits in accordance with § 8-35-124;

(5) Benefits accrued under any of the plans adopted pursuant to §§ 8-35-253 -- 8-35-256 shall be in accordance with 26 U.S.C. § 411.

(f) Any political subdivision participating in any of the plans available to it shall be subject to the withdrawal provisions of § 8-35-211 and § 8-35-218. Notwithstanding any other law to the contrary, a political subdivision, by resolution legally adopted and approved by a majority of the membership of the chief governing body of the political subdivision, may change the plan in which it participates, prospectively for employees hired on or after July 1, 2012. Any such resolution shall set forth the effective date of the change; provided, that the date shall be on the first day of any quarter following a minimum of six (6) months' notice to the retirement system.

(g) A political subdivision may change its plan and cost of living election, if allowable by the respective plan, no more frequently than once every two (2) years, but only for those employees hired on or after July 1, 2012, or after the date the political subdivision authorizes its employees to participate in the retirement system in accordance with this part, whichever is later.

(h) Notwithstanding any provision of §§ 8-35-253 -- 8-35-256 to the contrary and on or after July 1, 2012, a political subdivision may change its employee contribution rate within a plan as it applies to employees hired on or after July 1, 2012. A political subdivision may change its employee contribution rate no more frequently than once a year, or at such other intervals as the board may determine by rule.

(i) A political subdivision that provided notice of withdrawal pursuant to § 8-35-218 but whose effective withdrawal date is July 1, 2012, is not subject to the above-referenced six (6) months' notice requirement in order to change plans; provided, that the resolution to select an alternate plan is adopted prior to July 1, 2012.



§ 8-35-254 - Continuation of prior retirement system -- Employee contributions for new employees.

(a) A political subdivision participating in the retirement system prior to July 1, 2012, may continue to do so under the terms and conditions in effect on July 1, 2012, without taking any additional action.

(b) Notwithstanding any other law to the contrary and only as it applies to new employees hired on or after July 1, 2012, the political subdivision may require employee contributions of zero percent (0%) of the employees' earnable compensation, or may require employee contributions of two and five-tenths percent (2.5%) of the employees' earnable compensation, or employee contributions of five percent (5%) of the employees' earnable compensation. Any employee contributions assumed or paid by a political subdivision on behalf of its employees shall not be credited to the individual account balances of the employees. In order to effectuate a change in the employee contributions, the political subdivision must pass a resolution legally adopted by a majority of the membership of the chief governing body of the subdivision. Any such resolution shall set forth the effective date of the change in employee contributions; provided, that the date shall be on the first day of any quarter following a minimum of three (3) months' notice to the retirement system.



§ 8-35-255 - Establishment of alternative defined benefit plan.

(a) There is established an alternate defined benefit plan that shall offer a service retirement allowance of one and four-tenths percent (1.4%) of the member's average final compensation, multiplied by the number of years of creditable service.

(b) A political subdivision may, by resolution legally adopted and approved by the chief governing body and in accordance with the procedure set out in § 8-35-201, authorize its employees in all of its departments or instrumentalities to become eligible to participate in the alternate defined benefit plan.

(c) Except as otherwise provided in this subsection (c), any member in the alternate defined benefit plan shall be eligible for service retirement upon attainment of sixty-five (65) years of age and upon completion of five (5) years of creditable service, or upon attainment of a combination of age and years of creditable service as to equal ninety (90). Any member serving in a position covered by the mandatory retirement provisions of § 8-36-205 shall be eligible for service retirement upon attainment of sixty (60) years of age and upon completion of five (5) years of creditable service, or at any age upon completion of thirty (30) years of creditable service. Further, any member who has creditable service in a position covered by the mandatory retirement provisions of § 8-36-205 and who is entitled to the supplemental bridge benefit established pursuant to § 8-36-211 shall be eligible for service retirement upon attainment of fifty-five (55) years of age and upon completion of twenty-five (25) years of creditable service; provided, that the service rendered while the member was in a position covered by the mandatory retirement provisions shall be independent of all other creditable service for the purpose of calculating the member's retirement benefits under subsection (a). Section 8-36-211(b)(2) shall not apply in calculating the supplemental bridge benefit for members covered by the mandatory retirement provisions of § 8-36-205(a)(2) who retire on an early service retirement allowance pursuant to this subsection (c). Instead, the supplemental bridge benefit shall be equal to three-fourths of one percent (0.75%) of the member's average final compensation, multiplied by the member's years of creditable service when the member was in a position covered by the mandatory retirement provisions of § 8-36-205(a)(2), but reduced by an actuarially determined factor as set by the board from time to time.

(d) Except as otherwise provided in this subsection (d), any member in the alternate defined benefit plan shall be eligible for early service retirement upon attainment of sixty (60) years of age with five (5) years of creditable service, or upon attainment of a combination of age and years of creditable service as to equal eighty (80). Any member serving in a position covered by the mandatory retirement provisions of § 8-36-205 shall be eligible for early service retirement upon attainment of fifty-five (55) years of age and upon completion of five (5) years of creditable service. The early service retirement allowance calculated under this subsection (d) shall be computed as a service retirement allowance in accordance with subsection (a) but reduced by an actuarially determined factor as set by the board from time to time.

(e) Any member may apply for a disability retirement benefit pursuant to the provisions and criteria set forth in chapter 36, part 5 of this title. All provisions of chapter 36, part 5 of this title shall be applicable, except that the disability retirement allowance shall be equal to nine-tenths (9/10) of a service retirement allowance as computed in subsection (a) and as may be further reduced in accordance with chapter 36, part 5 of this title.

(f) Any reference in chapters 34-37 of this title to the eligibility requirements for an early or service retirement allowance shall for purposes of this section mean the eligibility requirements set forth in subsections (c) and (d). Any reference in chapters 34-37 of this title to the formula for computing an early or service retirement allowance, or for computing a disability retirement allowance, shall for purposes of this section mean the applicable formula as set out in subsections (a), (d) or (e).

(g) Sections 8-36-109(b)(1)(C) and 8-36-123(a)(2) shall not apply in determining the retirement allowance payable under § 8-36-109(b) or under § 8-36-123(a) to a deceased member's surviving spouse, if any. Instead, the retirement allowance payable under such sections shall be reduced by an actuarially determined factor as set by the board from time to time.

(h) In no event shall any member in this alternate defined benefit plan receive a base annual pension benefit of more than eighty thousand dollars ($80,000) beginning July 1, 2012. Each July 1 thereafter, this amount shall be increased or decreased in accordance with the consumer price index as defined in § 8-36-701(c), and the amount of increase or decrease shall be based on the prior calendar year. The member's annual pension benefit shall be limited to the base benefit in effect at the time of the member's retirement. This provision does not preclude any cost of living adjustments authorized pursuant to § 8-36-701(b)(1).

(i) A political subdivision electing to participate in the retirement system pursuant to this section shall participate in the provisions of the plan as they exist for state employees on the date of participation, except that §§ 8-36-124 and 8-36-209 shall not apply and shall not be optional. Further, the provisions of the hybrid plan established under chapter 36, part 9 of this title shall not apply unless the political subdivision subsequently elects to participate in such plan on a prospective basis pursuant to § 8-36-919. Notwithstanding the foregoing, the following provisions shall remain optional to the political subdivision:

(1) Employee contributions as provided in § 8-35-203(a)(1)(C)(iii), § 8-35-254, or § 8-37-202, as applicable;

(2) Part-time, seasonal, or temporary employee service credit in accordance with § 8-34-621;

(3) Mandatory retirement in accordance with § 8-36-205;

(4) Cost of living increase allowance in accordance with § 8-36-701.

(j) Any member who desires to establish service credit pursuant to chapters 34-37 of this title shall pay employee contributions equal to the amount the member would have paid had such member been a member of the system during the period claimed, plus interest at the rate provided in § 8-37-214. Any such service shall be credited to the plan in existence at the time the service is established, provided such plan is with the political subdivision for which the service was rendered.



§ 8-35-256 - Establishment of hybrid plan which consists of defined benefit plan with a defined contribution plan.

(a) (1) There is established a hybrid plan which consists of a defined benefit plan with a defined contribution plan. The defined benefit plan shall offer a service retirement allowance of one percent (1.0%) of the member's average final compensation, multiplied by the number of years of creditable service. The defined contribution plan shall be a plan that conforms to all applicable laws, rules and regulations of the internal revenue service governing such plans, may be any plan selected by the political subdivision, and may be acquired from any source. Notwithstanding any law to the contrary, a political subdivision electing to participate in the hybrid plan authorized in this section shall provide a cost of living increase allowance pursuant to § 8-36-701(b).

(2) Notwithstanding § 8-35-111 or any other law to the contrary, a political subdivision that adopts the hybrid plan authorized in this section may make employer contributions to the defined contribution plan component of the hybrid plan and to any one or more additional tax deferred compensation or retirement plans; provided, that the total combined employer contributions to such defined contribution plans on behalf of an employee shall not exceed seven percent (7%) of the employee's salary.

(3) Notwithstanding this or any other law to the contrary, the amount of any employer matching shall not exceed the maximum allowed under the Internal Revenue Code, compiled in 26 U.S.C. § 1, et seq., and shall conform to all applicable laws, rules and regulations of the internal revenue service.

(b) A political subdivision may, by resolution legally adopted and approved by the chief governing body and in accordance with the procedure set out in § 8-35-201, authorize its employees in all of its departments or instrumentalities to become eligible to participate in the hybrid plan.

(c) Except as otherwise provided in this subsection (c), any member in the hybrid plan shall be eligible for service retirement upon attainment of sixty-five (65) years of age and upon completion of five (5) years of creditable service, or upon attainment of a combination of age and years of creditable service as to equal ninety (90). Any member serving in a position covered by the mandatory retirement provisions of § 8-36-205 shall be eligible for service retirement upon attainment of sixty (60) years of age and upon completion of five (5) years of creditable service, or at any age upon completion of thirty (30) years of creditable service. Further, any member who has creditable service in a position covered by the mandatory retirement provisions of § 8-36-205 and who is entitled to the supplemental bridge benefit established pursuant to § 8-36-211 shall be eligible for service retirement upon attainment of fifty-five (55) years of age and upon completion of twenty-five (25) years of creditable service; provided, that the service rendered while the member was in a position covered by the mandatory retirement provisions shall be independent of all other creditable service for the purpose of calculating the member's retirement benefits under subsection (a). Section 8-36-211(b)(2) shall not apply in calculating the supplemental bridge benefit for members covered by the mandatory retirement provisions of § 8-36-205(a)(2) who retire on an early service retirement allowance pursuant to this subsection (c). Instead, the supplemental bridge benefit shall be equal to three-fourths of one percent (0.75%) of the member's average final compensation, multiplied by the member's years of creditable service when the member was in a position covered by the mandatory retirement provisions of § 8-36-205(a)(2), but reduced by an actuarially determined factor as set by the board from time to time.

(d) Except as otherwise provided in this subsection (d), any member in the hybrid plan shall be eligible for early service retirement upon attainment of sixty (60) years of age with five (5) years of creditable service, or upon attainment of a combination of age and years of creditable service as to equal eighty (80). Any member serving in a position covered by the mandatory retirement provisions of § 8-36-205 shall be eligible for early service retirement upon attainment of fifty-five (55) years of age and upon completion of five (5) years of creditable service. The early service retirement allowance calculated under this subsection (d) shall be computed as a service retirement allowance in accordance with subsection (a) but reduced by an actuarially determined factor as set by the board from time to time.

(e) Any member may apply for a disability retirement benefit pursuant to the provisions and criteria set forth in chapter 36, part 5 of this title. All provisions of chapter 36, part 5 of this title shall be applicable, except that the disability retirement allowance shall be equal to nine-tenths (9/10) of a service retirement allowance as computed in subsection (a) and as may be further reduced in accordance with chapter 36, part 5 of this title.

(f) Any reference in chapters 34-37 of this title to the eligibility requirements for an early or service retirement allowance shall for purposes of this section mean the eligibility requirements set forth in subsections (c) and (d). Any reference in chapters 34-37 of this title to the formula for computing an early or service retirement allowance, or for computing a disability retirement allowance, shall for purposes of this section mean the applicable formula as set out in subsections (a), (d) or (e).

(g) Sections 8-36-109(b)(1)(C) and 8-36-123(a)(2) shall not apply in determining the retirement allowance payable under § 8-36-109(b) or under § 8-36-123(a) to a deceased member's surviving spouse, if any. Instead, the retirement allowance payable under such sections shall be reduced by an actuarially determined factor as set by the board from time to time.

(h) In no event shall any member in this hybrid plan receive a base annual pension benefit of more than eighty thousand dollars ($80,000) beginning July 1, 2012. Each July 1 thereafter, this amount shall be increased or decreased in accordance with the consumer price index as defined in § 8-36-701(c), and the amount of increase or decrease shall be based on the prior calendar year. The member's annual pension benefit shall be limited to the base benefit in effect at the time of the member's retirement, but shall be subject to increase in accordance with the cost of living provisions of § 8-36-701(b)(1).

(i) A political subdivision electing to participate in the retirement system pursuant to this section shall participate in the provisions of the plan as they exist for state employees on the date of participation, except that §§ 8-36-124 and 8-36-209 shall not apply and shall not be optional. Further, the provisions of the hybrid plan established under chapter 36, part 9 of this title shall not apply unless the political subdivision subsequently elects to participate in such plan on a prospective basis pursuant to § 8-36-919. Notwithstanding the foregoing, the following provisions shall remain optional to the political subdivision:

(1) Employee contributions as provided in § 8-35-203(a)(1)(C)(iii), § 8-35-254, or § 8-37-202, as applicable;

(2) Part-time, seasonal, or temporary employee service credit in accordance with § 8-34-621;

(3) Mandatory retirement in accordance with § 8-36-205.

(j) Any member who desires to establish service credit pursuant to chapters 34-37 of this title shall pay employee contributions equal to the amount the member would have paid had such member been a member of the system during the period claimed, plus interest at the rate provided in § 8-37-214. Any such service shall be credited to the plan in existence at the time the service is established, provided such plan is with the political subdivision for which the service was rendered.






Part 3 - Membership--Teachers in Local Systems

§ 8-35-301 - Teachers participating in local funds.

Any teacher in the service of an employer operating a local retirement fund, who is eligible and participates in membership therein, shall not be a member of the retirement system established by chapters 34-37 of this title, shall make no contributions to this retirement system, and shall be eligible for benefits under this retirement system only as provided in this part.



§ 8-35-302 - Teachers not eligible to participate in local funds.

Any teacher employed by an employer operating a local retirement fund who is not eligible for membership in the local retirement fund shall be eligible for membership in the system established by chapters 34-37 of this title, and shall contribute to and participate in the benefits of chapters 34-37 of this title.



§ 8-35-303 - State annuity for teachers eligible to participate in local funds.

If a teacher in the service of an employer operating a local retirement fund who is eligible for membership therein ceases to be a teacher, and if at such time such person would have been eligible for retirement under the provisions of this retirement system had such person been a member, the board of trustees shall pay from the state accumulation fund of this retirement system to the managing board of the local retirement fund a state annuity equal to the state annuity which would have been payable under this retirement system if such teacher had been a member of this retirement system during service with such employer subsequent to the date of establishment to the time of retirement and a member of the Tennessee teachers' retirement system during service with such employer prior to the date of establishment:

(1) The excess of any such state annuity payable under this system over the retirement income provided by the local retirement fund by contributions of the employer shall be payable to the retired teacher and not to the local retirement fund;

(2) Payments to beneficiaries of local retirement funds shall be based upon the amount of money expended through the Tennessee consolidated retirement system on behalf of the beneficiary and shall be paid directly to the beneficiary;

(3) In the case of a teacher whose service commenced prior to the date of establishment, the state annuity shall be computed as if the teacher had been a Class B member of the Tennessee teachers' retirement system and a prior class member of this retirement system;

(4) The payment of the state annuities under the provisions of this part shall be subject to all the conditions and requirements governing the payment of state annuities to members retired under this retirement system, and payment of such state annuities to be withheld until such members meet the conditions and requirements of this retirement system; and

(5) Notwithstanding any provisions of this part to the contrary, the board of trustees shall, upon the request of the managing board of a local retirement fund, henceforth pay the entire amount of the state annuity directly to the members of the local retirement fund.



§ 8-35-304 - Teachers becoming members after July 1, 1972.

Any teacher who becomes a member after July 1, 1972, shall be retired as if such teacher were a member of Group 1 of the Tennessee consolidated retirement system.



§ 8-35-305 - Information from operators of local funds.

It is the duty of the employers operating local retirement funds to report to the board of trustees annually, or at such other intervals as shall be set by the board, the earnable compensation of each teacher in their employ and such other information as may be needed for establishing the prospective benefits of the member and for administering the provisions of this part.



§ 8-35-306 - Teacher dying prior to retirement -- Lump sum payment.

(a) If a teacher who is a member of a local retirement fund dies prior to retirement under conditions which, if such teacher were a member of the retirement system, would entitle the teacher's estate or the teacher's designated beneficiary to an employer-provided lump sum payment under § 8-36-107, in addition to the payment of the teacher's accumulated contributions, the board of trustees shall pay from the state accumulation fund to the managing board of the local retirement fund, or upon the request of the managing board directly to the estate of such deceased teacher or to the person designated by the teacher, a lump sum in the amount of the employer-provided lump sum benefit which would have been payable had the teacher been a member of the retirement system.

(b) Notwithstanding the foregoing, if the lump sum payment exceeds the employer-provided benefits payable from the local retirement fund on account of the teacher's death, either in the form of a lump sum benefit or in the form of an annuity to some other person, any such excess shall be paid to the estate of the deceased teacher or to the person nominated by the teacher by written designation, duly executed and filed with the managing board of the local retirement fund.



§ 8-35-307 - Member of state system entering service of operator of local fund -- Establishment of prior service.

(a) Should a teacher who is a member of the retirement system enter the employ of an employer operating a local retirement fund in which the teacher is eligible for membership, the teacher shall cease to contribute to the retirement system and become subject to the provisions of the local retirement fund, but shall not lose previous accrued credits in the retirement system so long as the teacher continues in the service of such employer.

(b) Any teacher who is a member of a local retirement fund and who had teaching service in the Tennessee teachers' retirement system or the Tennessee consolidated retirement system may establish this service in the Tennessee consolidated retirement system at any time prior to retirement; provided, that the teacher has taught at least ten (10) years in the public schools of Tennessee; and provided further, that the teacher makes redeposit of the contributions withdrawn plus interest at the rate provided for in § 8-37-214. Any teacher who is eligible to receive retirement credit in the local fund for service withdrawn from the Tennessee consolidated retirement system or the superseded system shall not be entitled to establish retirement credit for the withdrawn service in this system.



§ 8-35-308 - Member of local fund entering service of employer without local fund.

A teacher, in the service of an employer operating a local retirement fund, who becomes a member of this retirement system by entrance into the service of an employer without a local retirement fund, shall contribute to the retirement system while so employed and continue with the previous service credits in the retirement system which the teacher had at the time of becoming a member, as if the teacher had been a member during such period of service.



§ 8-35-309 - Determination of normal and accrued liability contributions.

Notwithstanding any other provision of chapters 34-37 of this title, the actuary in determining the normal and accrued liability contributions and the board in setting such contributions and the amount of the appropriation to be paid by the state to the state accumulation fund shall include the liability on account of teachers in the employ of employers having local retirement funds, and the state annuities payable from the state accumulation fund shall include those payable on account of teachers in the service of employers having local retirement funds as provided in this part.



§ 8-35-310 - Consideration of creditable service not recognized by local fund.

Notwithstanding any other provisions to the contrary in chapters 34-37 of this title, if a local retirement fund does not allow a member retirement credit for all years creditable under this retirement system, the state annuity shall be computed on the basis of all years of creditable service under the retirement system as prescribed herein and then divided into two (2) parts and paid as follows:

(1) The payment to the local retirement system shall be based only on the number of years service creditable on which benefits are computed under the local retirement fund; and

(2) The payment based upon the additional years of service creditable under the retirement system shall be paid directly to the retired member of the local retirement fund.



§ 8-35-311 - Adoption of provisions of this part by operator of local fund.

Any employer, as herein defined, which operates a local retirement system may adopt any of the provisions of chapters 34-37 of this title in effect on July 1, 1972, and as thereafter amended as modified, as part of the provisions and regulations of such local retirement system.



§ 8-35-312 - Adjustment of teachers' benefits when local fund includes certain nonteachers.

Notwithstanding the foregoing, whenever the managing board of a local retirement fund includes municipal employees who are not elected by the people and who are not members of the board of education, nor employed or appointed by the board of education, the managing board shall pay monthly to each retired teacher, in addition to whatever retirement income such retired teacher is otherwise entitled to receive from the local retirement fund, an amount not less than such retired teacher's proportionate part of the excess of the total of the state annuities received by the managing board for all retired teachers for that month over that for the corresponding month of 1961.



§ 8-35-313 - Payment of state annuity direct to retiree.

Notwithstanding any other provision to the contrary, the board of trustees shall pay the entire amount of the state annuity directly to the retired members of a local retirement fund whenever the managing board of the local retirement fund is not permitted by municipal charter or other local regulations to pay to retired teachers all or part of the state annuity in addition to the retirement income to which they are entitled from the local retirement fund.



§ 8-35-314 - Optional retirement allowances.

Notwithstanding any other provisions to the contrary, optional retirement allowances may be selected in accordance with chapter 36, part 6 of this title. Until the first payment on account of any benefit becomes normally due, any member of any local retirement system may elect to convert the retirement allowance otherwise payable to such member to a reduced retirement allowance of equivalent actuarial value as provided in chapter 36, part 6 of this title.



§ 8-35-315 - Deduction of amount of state annuity from allowances or supplements.

Notwithstanding any other provision to the contrary in chapters 34-37 of this title, any member of a local retirement fund whose retirement becomes effective on or after July 1, 1967, and to whom or on whose account a state service or disability retirement allowance or minimum benefit supplement under chapter 36 of this title becomes payable, there shall be deducted from such amount the teacher annuity that would have been payable to the teacher had the teacher been a member of the Tennessee consolidated retirement system.



§ 8-35-316 - Payment of minimum benefit supplements to certain local fund retirees.

Notwithstanding any other provisions to the contrary, whenever a local board of education which is a part of a consolidated county-city form of government which was established prior to February 18, 1970, administers a local teacher retirement fund, the retirement payments due on and after July 1, 1967, by the Tennessee consolidated retirement system on account of the retired members of such fund shall include the increases resulting from any minimum benefit amendments to chapter 36 of this title which have become effective on or after July 1, 1963, and such increases shall be paid directly to the retired members of such local fund.



§ 8-35-317 - Transfer from local fund to state system.

(a) Local Board of Education Administering Plan. (1) Notwithstanding any other provisions to the contrary in chapters 34-37 of this title, any teacher who is a member of any local teacher retirement plan shall be eligible to transfer membership into the Tennessee consolidated retirement system as a Class A member whenever a local board of education administering such plan provides in such plan for such transfer or the employer authorizes such transfer by resolution. The election to transfer membership into the Tennessee consolidated retirement system is optional to each teacher in the local system. Upon election of such option, the teacher shall be given credit for the teacher annuity for the same number of years that the teacher was a member of the local retirement plan; provided, that the local retirement plan or the employer, or a combination thereof, shall transfer to this retirement system a sum of money equal to the accumulated contributions the teacher would have had, had the teacher been a contributing member of this system the entire period of such teacher's membership in the local retirement plan, which period of time shall begin no earlier than the time of the establishment of this system. A county or municipality shall have the right to issue obligations as defined in § 9-21-105, under the Local Government Public Obligations Act of 1986, to provide funding to meet any requirements or expense of a local government under this subsection (a); provided, that any obligation issued pursuant to this subsection (a) shall mature in five (5) years or less.

(2) Board of Commissioners Administering Plan. Notwithstanding any other provisions to the contrary in chapters 34-37 of this title, any teacher who is a member of any local retirement plan shall be eligible to transfer membership into the Tennessee consolidated retirement system as a Class A member whenever a board of commissioners administering such plan provides in such plan for such transfer. The teacher shall be given credit for the teacher's annuity for the same number of years that the teacher was a member of the local retirement plan; provided, that the local retirement plan shall transfer to this retirement system a sum of money equal to the accumulated contributions the teacher would have had, had the teacher been a contributing member of this system or the superseded system the entire period of membership in the local retirement plan, which period of time shall begin no earlier than the time of establishment of the superseded Tennessee teachers' retirement system.

(b) Neither the state of Tennessee nor the Tennessee consolidated retirement system shall, as a result of a transfer under this section, be liable for benefits beyond those benefits otherwise provided for other members of the Tennessee consolidated retirement system, nor shall the state or the Tennessee consolidated retirement system assume or incur any liability for any impairment, interruption, or diminution of the rights and privileges of any teacher which may result from a transfer under this section.

(c) If a teacher transfers from such local retirement plan to this retirement system, such teacher shall contribute to this retirement system as a Class A member as if such teacher had been a member of this system during such period of service and elected Class A membership; however, social security coverage through this system shall begin as of the date of transfer.

(d) The contributions for any period of service after July 1, 1957, shall be calculated for the teacher as a Class A member.



§ 8-35-318 - Local board of education not entitled to establish local fund.

(a) Any other provision of the law to the contrary notwithstanding, a local board of education shall not be entitled to establish a local teacher retirement fund.

(b) Notwithstanding the foregoing, this section shall not affect the rights, benefits and privileges of teachers presently participating in a local retirement fund.






Part 4 - Optional Retirement Systems in State Institutions of Higher Education [Repealed]

§ 8-35-401 - [Repealed]

HISTORY: Acts 1972, ch. 814, § 12; T.C.A., § 8-3936(f); Acts 1990, ch. 1027, §§ 2, 3; 1991, ch. 116, §§ 1, 2; 1993, ch. 345, § 4; 2004, ch. 614, §§ 1-4; 2004, ch. 631, § 6; repealed by Acts 2015, ch. 118, § 7, effective April 10, 2015.



§ 8-35-402 - [Repealed]

HISTORY: Acts 1972, ch. 814, § 12; T.C.A., § 8-3936(g); Repealed by Acts 2015, ch. 118, § 7.



§ 8-35-403 - [Repealed]

HISTORY: Acts 1972, ch. 814, § 12; 1978, ch. 740, § 2; T.C.A., § 8-3936; Acts 1981, ch. 508, § 6; 1988, ch. 973, § 6; 1993, ch. 345, §§ 4, 5; 2001, ch. 58, § 6; 2004, ch. 631, § 7; 2004, ch. 738, §§ 1, 2; 2005, ch. 204, §§ 8, 9; 2006, ch. 870, § 16; 2007, ch. 184, § 8; 2010, ch. 777, §§ 23-25; Repealed by Acts 2015, ch. 118, § 7.



§ 8-35-404 - [Repealed]

HISTORY: Acts 1972, ch. 814, § 12; T.C.A., § 8-3936(d); Acts 1981, ch. 508, § 7; 1990, ch. 1027, § 4; 1993, ch. 345, § 4; 1994, ch. 710, §§ 2, 3; 2000, ch. 871, § 1; 2001, ch. 58, § 7; 2004, ch. 631, §§ 8, 9; 2009, ch. 142, § 17; Repealed by Acts 2015, ch. 118, § 7.



§ 8-35-405 - [Repealed]

HISTORY: Acts 2010, ch. 777, § 46.



§ 8-35-406 - [Repealed]

HISTORY: Acts 1972, ch. 814, § 12; 1977, ch. 477, § 2; T.C.A., §§ 8-3936(e), 8-3936(i); Acts 1993, ch. 345, § 4; Repealed by Acts 2015, ch. 118, § 7.



§ 8-35-407 - [Repealed]

HISTORY: Acts 1972, ch. 814, § 12; T.C.A., § 8-3936; Acts 1981, ch. 508, § 9; 1993, ch. 345, § 4; Repealed by Acts 2015, ch. 118, § 7.



§ 8-35-408 - [Repealed]

HISTORY: Acts 1972, ch. 814, § 12; 1978, ch. 740, § 2; T.C.A., § 8-3936(h); Repealed by Acts 2015, ch. 118, § 7.



§ 8-35-409 - [Repealed]

HISTORY: Acts 1982, ch. 771, § 7; 1988, ch. 973, § 7; 2007, ch. 184, §§ 10, 11; Repealed by Acts 2015, ch. 118, § 7.



§ 8-35-410 - [Repealed]

HISTORY: Acts 1997, ch. 303, § 1; Repealed by Acts 2015, ch. 118, § 7.



§ 8-35-411 - [Repealed]

HISTORY: Acts 2001, ch. 305, § 1; Repealed by Acts 2015, ch. 118, § 7.



§ 8-35-412 - [Repealed]

HISTORY: Acts 2007, ch. 184, § 12; Repealed by Acts 2015, ch. 118, § 7.



§ 8-35-413 - [Repealed]

HISTORY: Acts 2007, ch. 184, § 13; Repealed by Acts 2015, ch. 118, § 7.






Part 5 - Tennessee Sheriffs' Association

§ 8-35-501 - Participation in consolidated retirement system.

The Tennessee Sheriffs' Association shall be a participating employer in the Tennessee consolidated retirement system upon passage of a resolution by the association's board of directors authorizing such participation and accepting the liability incurred as a result of the participation of its employees.



§ 8-35-502 - Employees comparable to participating local government employees -- Credit for prior service.

(a) The employees of the association shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system.

(b) Such employees shall be entitled to credit for such prior service as the board of directors of the association may authorize and accept the liability therefor.



§ 8-35-503 - Withdrawal of Tennessee Sheriffs' Association as participating employer.

(a) In case of withdrawal of the Tennessee Sheriffs' Association as a participating employer, the benefits payable on account of service rendered as an employee of the association shall be determined in accordance with the provisions of § 8-35-211.

(b) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of employees or beneficiaries of the Tennessee Sheriffs' Association for which reserves have not been previously created from funds contributed by the association and/or its employees for such benefits.



§ 8-35-504 - No increased cost to state.

It is the legislative intent that the state shall realize no increased cost in the retirement plan as a result of the provisions of this part.









Chapter 36 - Retirement Benefits

Part 1 - General Provisions

§ 8-36-102 - Limitation on amount of retirement allowance.

Notwithstanding any provision of the law to the contrary, no retirement allowance payable to any member retiring under the provisions of the consolidated retirement system or any superseded system after June 30, 1975, shall exceed the average final compensation or benefit base of such member; provided, that the provisions of this section shall not be construed to prevent any increase in retirement allowance of such member in excess of the final average compensation or benefit base when such increase is in accordance with § 8-36-701.



§ 8-36-103 - Members of the general assembly prior to June 30, 1976.

Notwithstanding any provisions to the contrary, members and former members of the general assembly, whose term of office began prior to June 30, 1976, shall be entitled to a full retirement allowance based on their years of creditable service in accordance with the provisions of §§ 8-34-616, 8-36-206 -- 8-36-209 and 8-36-707.



§ 8-36-104 - Limitation on "average final compensation" in benefit computation for teachers employed by the University of Tennessee.

(a) Anything in chapters 34-37 of this title to the contrary notwithstanding, in determining any state annuity or lump sum death benefit payable to or on account of any retired teacher for any period of service in the employ of the University of Tennessee subsequent to September 1, 1955, shall be disregarded both for the purpose of computing the amount thereof and for the purpose of determining the teacher's eligibility for such benefits.

(b) In determining the average final compensation of a teacher having any such period of service subsequent to September 1, 1955, the teacher's earnable compensation shall be limited to two thousand five hundred dollars ($2,500) during any period between July 1, 1945 and July 1, 1949, and shall be limited to three thousand six hundred dollars ($3,600) during any other period prior to July 1, 1955.



§ 8-36-105 - Lump sum payments by prior class members who limited earnable compensation.

Any prior Class B member who limited such member's deduction to four thousand two hundred dollars ($4,200) of such member's annual salary may, upon proper authorization from the board of trustees, make a deposit in a lump sum equal to the amount which the member would have paid had the member been contributing on such member's annual salary, plus interest at the rate provided for in § 8-37-214, relative to redeposits. Such an amount so deposited shall become a part of the member's accumulated contributions in the same manner as if the contributions had been timely paid.



§ 8-36-106 - Suspension of allowances by beneficiaries.

(a) A beneficiary may, for personal reasons and without disclosure thereof, apply to the board of trustees to suspend for any period payment of all or any part of the retirement allowance otherwise payable to the beneficiary under the provisions of chapters 34-37 of this title.

(b) The board, on receipt of such application, shall provide the applicant with a form to be completed and returned to the board and upon receipt thereof, the board shall authorize such suspension, in which event the beneficiary shall be considered to have forfeited all rights to the amount of retirement allowance so suspended, but shall retain the right to have the full allowance otherwise payable to the beneficiary reinstated as to future monthly payments upon written notice to the board of the beneficiary's desire to revoke the prior request for a suspension under this section.



§ 8-36-107 - Lump sum death benefit.

(a) Upon the death of a member prior to retirement on account of whom no benefit is payable under §§ 8-36-108, 8-36-109 or part 6 of this chapter, the member's accumulated contributions shall be paid to such entity as the member shall have nominated by written designation, duly executed and filed with the board of trustees. In the event that there are no surviving designated beneficiaries, the member's accumulated contributions shall be paid to the member's estate in accordance with § 8-36-120.

(b) If such member shall have been in service within one hundred fifty (150) days preceding such member's death, an additional amount equal to such member's accumulated contributions shall be paid in accordance with subsection (a); provided, that no benefit is payable under §§ 8-36-108, 8-36-109 or part 6 of this chapter.

(c) Notwithstanding any provision of this section to the contrary, if a member described in subsection (a) dies while on an approved medical leave of absence, an additional amount equal to such member's accumulated contributions shall be paid in accordance with subsection (a); provided, that:

(1) The member maintained health insurance coverage through the member's employer;

(2) The member dies within one (1) year upon being approved for the leave of absence; and

(3) No benefit is payable under §§ 8-36-108, 8-36-109 or part 6 of this chapter.

(d) Any person who is entitled to receive a retirement allowance under §§ 8-36-108, 8-36-109 or part 6 of this chapter on account of the death of a member prior to retirement may elect to receive the benefits provided in subsection (a) or (b) in lieu of the benefits to which such person would otherwise be entitled.



§ 8-36-108 - Benefits upon death in line of duty.

(a) (1) If a member in service in Group 2 dies prior to retirement and the board of trustees determines that the member's death was the natural and proximate result of an accident or was occasioned as the direct result of physical violence against the member's person occurring while the member was in the actual performance of the member's duty:

(A) (i) A state annuity equal to one half (1/2) the member's average final compensation shall be paid to the member's surviving spouse or surviving minor child or children; provided, that either and no other person, persons or institution are named in writing by the member on file with the retirement system;

(ii) If the member's surviving spouse is named, the annuity will continue to such spouse until death. If the named surviving spouse dies, then the annuity shall be divided equally among the member's surviving minor children. Each child shall receive such child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining minor children;

(iii) If a surviving minor child or children are named, then the annuity shall be divided equally among them. Each child shall receive such child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining minor children;

(B) If there is no such surviving spouse or children named as beneficiary upon the member's death, to the member's father or mother, if living, for life, divided, where appropriate, in such manner as the board of trustees in its discretion shall determine.

(2) If the member has made an effective election of an optional benefit under part 6 of this chapter and has designated the member's spouse as beneficiary under the option, the benefit payments under this section shall be made in lieu of any benefits under the option.

(3) If the member has made an effective election of an optional benefit under part 6 of this chapter and has designated a person other than the member's spouse as beneficiary under the option, the benefit payments under the option shall be made in lieu of any benefits under this section.

(b) (1) (A) If a member in service in Group 1, 3 or 4 dies prior to retirement and the board of trustees determines that such person's death was the natural and proximate result of an accident or was occasioned as the direct result of physical violence against the member's person occurring while the member was in the actual performance of the member's duty, a state annuity equal to one half (1/2) the member's average final compensation shall be paid to the member's surviving spouse or surviving child or children; provided, that either and no other person, persons or institution are named by the member in writing on file with the retirement system.

(B) If the member's surviving spouse is named, this annuity will continue to such spouse until death. If the named surviving spouse dies, then this annuity shall be divided equally among the member's surviving minor children. Each child shall receive such child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining minor children.

(C) If a surviving minor child or children are named, then this annuity shall be divided equally among them. Each child shall receive such child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining minor children. On the first day of the month following the month in which the last surviving child dies or reaches twenty-two (22) years of age, then the annuity shall be paid to the member's surviving spouse, if any, until the surviving spouse dies. Notwithstanding the foregoing or any other law to the contrary, if no surviving spouse exists on the date of the member's death and if the projected payments to be made to all the minor children pursuant to this subdivision (b)(1) do not exceed a minimum total value of fifty thousand dollars ($50,000), then the projected excess shall be paid to the member's estate for the sole benefit of all the member's surviving children, regardless of age; provided, that such excess exceeds the amount a bank may pay under § 45-2-708(a). Any such payment shall be free from the claims of any and all creditors.

(2) In order to be eligible for this benefit, the death must be conclusively shown by competent medical evidence to have occurred in the actual performance of duty, regardless of the provisions of § 7-51-201.

(3) If the member has made an effective election of an optional benefit under part 6 of this chapter and has designated the member's spouse as beneficiary under the option, the benefit payments under this section shall be made in lieu of any benefits under the option.

(4) If the member has designated an individual or individuals other than, or in addition to, the member's surviving spouse or surviving child or children, such individuals may disclaim the death benefit otherwise payable. To be effective, the individuals must not have received any of the benefits, and the disclaimer must be in writing and filed with the division of retirement. Such writing shall contain the information required in § 8-36-125. If a disclaimer is made under the provisions of this subdivision (b)(4), the state annuity described in subdivision (b)(1) shall be paid to the member's surviving spouse and surviving child or children in accordance with subdivision (b)(1)(B). If no surviving spouse exists, then the annuity shall be paid to the member's surviving child or children in accordance with subdivision (b)(1)(C).

(5) (A) (i) If the member has designated an individual or individuals other than, or in addition to, the member's surviving spouse or surviving child or children and such individuals do not disclaim the death benefit under subdivision (b)(4), a state annuity shall nevertheless be paid the member's surviving spouse and surviving child or children. The annuity shall be equal to the amount which would have otherwise been payable under subdivision (b)(1) had the member designated the member's surviving spouse or surviving minor child or children as beneficiary, minus:

(a) The actuarial value of the benefits payable to the non-disclaiming beneficiaries; or

(b) In the case of a lump sum payment, the amount of the lump sum payment made to the non-disclaiming beneficiaries.

(ii) Notwithstanding any provision of this subdivision (b)(5) to the contrary, the annuity shall have a guaranteed minimum total value of fifty thousand dollars ($50,000), minus the:

(a) Actuarial value of the benefits payable to the nondisclaiming beneficiaries; or

(b) In the case of a lump sum payment, the amount of the lump sum payment made to the non-disclaiming beneficiaries.

(iii) The guaranteed minimum value shall be paid in monthly installments calculated on a sixty-month basis and divided in the manner prescribed in subdivision (b)(5)(B).

(B) The annuity provided in subdivision (b)(5)(A) shall be paid to the member's surviving spouse until such spouse's death. Upon the surviving spouse's death, this annuity shall be divided equally among the member's surviving minor children. Each child shall receive such child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining minor children. If the guaranteed minimum total value has not been paid out under this subdivision (b)(5)(B) in the form of an annuity by the first day of the month following the month in which the last surviving child dies or reaches twenty-two (22) years of age, the remaining amount shall be divided equally among all the member's surviving children, regardless of age. If no surviving children exist, then the remaining amount shall be paid to the estate of the last to survive of the spouse and the member's children in accordance with § 8-36-120.

(C) If no surviving spouse exists on the member's death, then the annuity provided in subdivision (b)(5)(A) shall be divided equally among the member's surviving minor children. Each child shall receive such child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining minor children. Notwithstanding the foregoing or any other law to the contrary, if no surviving spouse exists on the date of the member's death and if the projected payments to be made to all the minor children pursuant to this subdivision (b)(5) do not exceed a minimum total value of fifty thousand dollars ($50,000), then the projected excess shall be paid to the member's estate for the sole benefit of all the member's surviving children, regardless of age, provided such excess exceeds the amount a bank may pay under § 45-2-708(a). Any such payment shall be free from the claims of any and all creditors.

(6) Notwithstanding any provision of the law to the contrary, the aggregate total death benefit payable under chapters 34-37 of this title on account of a member who dies in the line of duty shall have a value of not less than fifty thousand dollars ($50,000). Except as otherwise provided in this subsection (b), if the death benefit is payable to a single beneficiary, the guaranteed minimum value shall be paid in monthly installments calculated on a sixty-month basis. In the event the beneficiary dies before receiving all of the guaranteed minimum value, a lump sum payment equal to the actuarial equivalent of the monthly benefit due over the remaining months in the sixty-month period shall be paid to the beneficiary's estate in accordance with § 8-36-120. If the benefit is payable to multiple beneficiaries, other than to the member's surviving minor children, or to a non-human being such as a firm, organization, partnership, association, corporation, estate or trust, the guaranteed minimum value shall be paid in a lump sum. Amounts payable to multiple beneficiaries under this subdivision (b)(6) shall be distributed in equal proportions among the surviving beneficiaries.

(7) This subsection (b) shall not apply to individuals who are members of the retirement system by virtue of their employment with any employer participating in the retirement system pursuant to chapter 35 of this title unless the governing body of any such employer passes a resolution authorizing and accepting the associated liability and costs to provide such benefits.



§ 8-36-109 - Survivor benefits.

(a) Upon the death of a member in service who has reached the applicable eligibility requirements for an early or service retirement allowance as set forth in part 2 or 3 of this chapter, a retirement allowance shall be paid to the member's surviving designated beneficiary, if any.

(1) No benefits shall be payable under this subsection (a) on account of any member on whose account a benefit is payable under any other provision of chapters 34-37 of this title.

(2) The retirement allowance payable to the beneficiary shall be equal to the retirement allowance which would have been payable had the member retired under an effective election of Option 1 as provided in part 6 of this chapter with such person nominated as the beneficiary under the option.

(3) (A) Notwithstanding any other provision of the law to the contrary, if the member's spouse is the designated beneficiary on the date of the member's death, and if that spouse should thereafter die leaving a surviving minor child or children of the member, then the annuity the spouse was receiving under this subsection (a) shall be divided equally among the member's surviving minor children. Each child shall receive the child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining children.

(B) If the member's spouse is designated as the sole beneficiary on the date of the member's death, and if that spouse predeceased the member or died in a common accident or occurrence with the member, then the member's surviving minor child or children shall be entitled to the same annuity as set forth in subdivision (a)(3)(A).

(b) (1) Upon the death of a member in service who has completed ten (10) years of creditable service, a retirement allowance shall be paid to the member's surviving spouse, if any, if the spouse is designated as beneficiary.

(A) No benefits shall be payable under this subsection (b) on account of any member on whose account a benefit is payable under any other provision of chapters 34-37 of this title.

(B) The retirement allowance payable to the surviving spouse shall be equal to the retirement allowance which would have been payable had the member retired under an effective election of Option 1 as provided in part 6 of this chapter with the member's spouse nominated as the beneficiary under that option.

(C) The retirement allowance payable under this subsection (b) shall be reduced by four tenths of one percent (0.4%) for each month by which the member's death precedes the member's service retirement date.

(D) The provisions of this subsection (b) do not apply to members in the employ of a political subdivision unless the governing body of the political subdivision authorizes by resolution and accepts the liability therefor.

(2) Should the governing body of a political subdivision elect not to accept the liability for its employees to receive a survivor's benefit in accordance with this subsection (b), a survivor's benefit shall be paid in accordance with subsection (a).

(c) A member shall be considered to be "in service" under the provisions of this section, even though the member is no longer participating in this system because of advanced age, so long as the member continues to be employed by the same employer.

(d) Upon the death of a member in service who has completed ten (10) years of creditable service, a retirement allowance shall be paid to the member's nominated beneficiary, if any.

(1) No benefits shall be payable under this subsection (d) on account of any member on whose account a benefit is payable under any other provision of chapters 34-37 of this title.

(2) The retirement allowance payable to the beneficiary shall be determined by converting the lump sum benefit payable under the provisions of § 8-36-107 into a monthly annuity payable over a period not to exceed one hundred twenty (120) months. The present value of the monthly annuity shall be equal to the lump sum benefit payable in accordance with § 8-36-107. The interest rate used in calculating the present value shall be based on the interest rate payable by annuity companies in the open market on the date the monthly benefit commences. The interest rate shall not be lower than the rate established by the board of trustees under § 8-34-505.

(3) In the event the beneficiary dies before receiving all of the benefits payable under subdivision (d)(2), a lump sum payment equal to the actuarial equivalent of the monthly benefit due over the remaining months in the one-hundred-twenty month period shall be paid to the beneficiary's estate in accordance with § 8-36-120.



§ 8-36-110 - Rate of benefit for beneficiary with creditable service in more than one class.

(a) Anything in chapters 34-37 of this title to the contrary notwithstanding, if any member's creditable service includes a period or periods of service in an employment classification other than such member's classification at the time of separation from service for which the benefit provisions of chapters 34-37 of this title differ from those for such member's classification at the time of such member's separation from service, the following provisions shall be applicable in determining any retirement allowance or other benefit payable on such member's account.

(b) The rate of benefit with respect to the period of creditable service in each classification shall be the rate of benefit provided under chapters 34-37 of this title for such classification.

(c) (1) Any flat minimum benefit shall be determined separately with respect to each such period of creditable service, but the determination as to whether the benefit based on average final compensation or the flat minimum benefit is larger shall be made with respect to the member's total creditable service.

(2) Any benefit for service as a member of the general assembly shall be computed independently of benefits for other creditable service.

(d) Eligibility for any benefit payable on account of a member's death prior to retirement shall be determined on the basis of the member's most recent employment classification prior to death.

(e) Upon separation from service for reasons other than death, eligibility for a retirement allowance shall be determined on the basis of the member's total creditable service, but such determination shall be made separately with respect to benefits for the period of service in each classification on the basis of the applicable eligibility requirements provided by chapters 34-37 of this title.

(f) Notwithstanding the foregoing, if any member shall have rendered a period of prior service in an employment classification for which the rate of benefit is lower than the rate for such member's classification on June 30, 1972, and if under the provisions of the superseded system of which such member shall have been a member, such period would have been treated as service in such member's classification in effect on June 30, 1972, such period of prior service shall be considered for the purpose of this section to be service in the classification in effect on June 30, 1972.

(g) Any member, upon retiring, shall be eligible to use the aggregate number of years in all systems to qualify for retirement. Such member's benefits shall be computed under the applicable provisions of each superseded system based on the aggregate number of years in each superseded system or the Tennessee consolidated retirement system to determine such member's total benefits. The retirement allowance payable to such member shall not be less than the benefit determined on total years of service under Group 1.

(h) Anything to the contrary notwithstanding, the spouse of any member or former member of the superseded Tennessee county officials' retirement system who died while in office but who had not attained the minimum number of years for retirement, but who was at least fifty-five (55) years of age at the time of death, may be eligible for a benefit under the applicable provisions of this system.



§ 8-36-111 - Exemption of benefits from execution, attachment, garnishment and assignment.

All retirement allowances and other benefits accrued or accruing to any person under the provisions of chapters 34-37 of this title, the accumulated contributions of members and the cash and assets in the funds created under chapters 34-37 of this title shall not be subject to execution, attachment, garnishment, or other process whatsoever, nor shall any assignment thereof be enforceable in any court.



§ 8-36-112 - Withholding of insurance premiums from benefit payments authorized.

Nothing in this part shall be construed to prohibit the withholding of insurance premiums for retirees under a plan approved by the state insurance committee, or for retired teachers or other retired local government employees for payment of insurance premiums under any Tennessee local government group insurance plan provided to the retirees. The director of the Tennessee consolidated retirement system may periodically establish a schedule of insurance premium support levels that local education agencies (LEAs) may assign to the retired teachers. If a schedule is established, an LEA must conform to the schedule in order for the retirement system to make or continue making premium payment deductions from the retirement benefits of that LEA's retired teachers.



§ 8-36-113 - Withholding of payment of contributions or monthly benefit under certain circumstances -- Satisfaction of claims of state against terminated member upon application for withdrawal of contributions.

(a) Notwithstanding § 8-36-111, the board may withhold payment of a member's accumulated contributions and interest or monthly benefit upon:

(1) The filing of criminal charges or a civil suit against a member relating to the member's employment with an employer;

(2) An audit finding from the comptroller of the treasury relating to the member's employment with an employer; or

(3) An affidavit submitted by the employer to the director of the retirement system containing the employee's actions that the employer asserts could constitute a crime.

(b) The board may withhold payment of the member's contributions and interest or monthly benefit until such time as the charges have been dismissed or the charges have resulted in a determination that the member owes money to the employer. Should a member not be charged criminally or civilly, the member may appeal the decision to withhold the member's accumulated contributions and earnings or monthly benefit based on an audit finding or affidavit by submitting an appeal request to the director of the retirement system.

(c) If the service of any member is terminated, for any reason, and such member is found to owe money to an employer participating in the retirement system, the employer shall be entitled to claim from the member's accumulated contributions such amounts as are owed to the employer upon the application to withdraw the member's accumulated contributions. The claim shall be made in writing to the director of the retirement system by the appropriate party of the employer involved and must specify the reason for the claim and the amount involved. After the employer's claim is satisfied from the contributions, the member may withdraw any portion of the member's remaining contributions.

(d) Should the member elect not to withdraw the accumulated contributions, no claim on the contributions shall be enforceable under this section.



§ 8-36-114 - Satisfaction of claims of state against retired beneficiary by deduction from monthly benefit.

If any member found to owe funds to an employer participating in the retirement system, within the meaning of § 8-36-113, elects to retire, the member's debt to the employer may be satisfied from the member's monthly benefit.



§ 8-36-115 - Correction of errors in benefit payments.

Should any change or errors in records result in any member or beneficiary receiving from the retirement system more or less than such member or beneficiary would have been entitled to receive had the records been correct, then on discovery of any such error the board shall correct the same and shall adjust the payments in such a manner that the benefits to which such member or beneficiary was correctly entitled shall be paid.



§ 8-36-116 - Legislative intent to collect overpayments -- Exceptions.

It is hereby expressly declared that the intent of the general assembly is to collect amounts that have been overpaid in error to members or beneficiaries, except that:

(1) Repayment may be waived at the discretion of the board of trustees where overpayments in retirement benefits have been made through an error committed by the retirement division if it is determined that the member or beneficiary:

(A) Was without fault or knowledge;

(B) Did not participate or induce the additional payment; and

(C) There was no way under the circumstance that the member or beneficiary knew or could have known that an overpayment had been made;

(2) It is further provided that waivers shall only be granted in cases where it can be shown to the board's satisfaction that repayment would deprive the person of income required for ordinary and necessary living expenses;

(3) The board's authority to grant a waiver shall be based upon a recommendation by a preliminary review committee composed of one (1) representative from each of the following state agencies or departments:

(A) Treasury department;

(B) Office of the comptroller of the treasury; and

(C) The department of finance and administration;

(4) Waivers, where granted, shall only be valid during the lifetime of the member or beneficiary and shall not defeat the right of the state to proceed against the estate upon death; nor shall the granting of a waiver prohibit the retirement system from requiring security to assure repayment upon death;

(5) Notwithstanding anything contained herein to the contrary, overpayments of one hundred dollars ($100) or less where the error was committed by the retirement division and without fault, knowledge, or participation on the part of the person overpaid shall be reviewed by the herein designated committee and repayment may be waived; and

(6) In the event that a retired member receives an overpayment in retirement benefits from the retirement system and that member returns to service, the retirement system may initiate an automatic payroll deduction to recoup the overpaid amount. The employer shall comply with the retirement system's request for an automatic payroll deduction.



§ 8-36-117 - Monthly benefit payments -- Death of payee -- Procedure for direct deposit or electronic transfer.

(a) Except for the month of December, 1999, monthly benefit payments shall be remitted to beneficiaries on the last working day of the month which shall represent payment for that month. Monthly benefit payments for the month of December, 1999, shall be remitted to beneficiaries on December 28, 1999, which shall represent payment for that month. "Remitted" means either to issue payment by first class mail or by direct deposit in an account at a financial institution selected by the beneficiary.

(b) All monthly benefit payments shall cease in the month in which the payee dies, unless otherwise specifically provided for in chapters 34-37 of this title. If the payee was a retired member who did not elect an optional allowance pursuant to § 8-36-601, a monthly benefit payment shall be issued for the month in which the retired member died and shall be payable to the person nominated as beneficiary by the member pursuant to § 8-36-121. If no surviving beneficiary exists upon the retiree's death, the payment shall be made in accordance with § 8-36-120. If the payee was a beneficiary receiving benefits under the terms of an optional allowance, a monthly benefit payment shall be issued for the month in which the beneficiary died and shall be paid in accordance with § 8-36-120.

(c) The board of trustees is hereby authorized to promulgate substantive and procedural rules and regulations requiring recipients of monthly benefits hereunder to be paid such benefits by direct deposit or by electronic transfer.



§ 8-36-118 - Certain University of Tennessee extension employees -- Eligibility for retirement benefits based upon longevity pay.

(a) Notwithstanding any provision of law to the contrary, all former, present and future employees of the University of Tennessee extension, holding joint appointments with the United States department of agriculture, shall be eligible for a retirement benefit based solely on longevity pay which is or was received under § 8-23-206; provided, that credit has not been granted under the federal civil service retirement plan for such longevity pay. Before the commencement of any such retirement benefit, the former employee must make a lump sum payment equal to the contributions such former employee would have made on longevity pay had it been creditable in the federal civil service retirement plan, plus interest as provided by § 8-37-214. The University of Tennessee shall transfer to the Tennessee consolidated retirement system any employer contributions which would have been paid to the federal civil service retirement plan for longevity pay.

(b) The benefit as provided under this section shall be equal to the difference between the benefit received from the federal civil service retirement system and what would have been received had longevity pay been credited in such system. The University of Tennessee shall calculate and certify such benefit amount to the Tennessee consolidated retirement system, which shall audit and verify such benefit calculation.

(c) Payment of the benefit provided by this section shall be retroactive to the date of retirement of the retired former employee. The provisions of § 8-36-701 shall apply to all benefits provided by this section. All benefits payable under this section shall cease upon the death of the retiree. No other provisions of chapters 34-37 of this title shall apply to the benefits provided by this section.



§ 8-36-120 - Lump sum payments.

(a) In cases where a lump sum is payable to an individual's estate under the provisions of chapters 34-37 of this title, payment shall be made to the duly qualified executor or administrator of the estate. When no executor or administrator has qualified and given notice of such qualifications to the retirement division after the expiration of forty-five (45) days from the date of the individual's death, then payment shall be made to the executor named in any will of the individual known to the retirement division. In the absence of actual knowledge of a purported will naming a surviving executor, payment may be made to the individual's spouse if the amount payable does not exceed fifty thousand dollars ($50,000). If there is no surviving spouse at the time of the individual's death, and if the amount payable does not exceed the amount a bank may pay under § 45-2-708(a), then payment may be made to the individual's next-of-kin upon proper documentation as required by the retirement division. In making any determinations and payments under this section, the retirement division is entitled to conclusively rely on the written statements of the informant listed on individual's death certificate or on the written statements of such other person who informs the retirement division of the death.

(b) Upon payment pursuant to the provisions of this section, the retirement division shall be released and discharged from all further liability from any claim which then exists or which thereafter may arise or be made in respect to the payment.



§ 8-36-121 - Nomination of beneficiaries -- Method -- Distribution among multiple beneficiaries -- Retirement.

(a) A member's nomination of a person as beneficiary to receive payments under the provisions of chapters 34-37 of this title shall be made by the member in writing, duly executed and filed with the retirement division.

(b) Except as provided in subsection (f), a member may change such member's nomination at any time by a similar written designation.

(c) Prior to filing an application for retirement benefits, a member may name more than one (1) person as beneficiary. By doing so, benefits are payable in a lump sum and are not payable under § 8-36-108, § 8-36-109 or part 6 of this chapter, unless the member's surviving spouse is one of the beneficiaries named. If the member's surviving spouse is named, the spouse shall be entitled to receive any retirement allowance which would otherwise have been payable had the surviving spouse been named the sole beneficiary. If the named surviving spouse elects to receive a retirement allowance, no benefits shall be paid to the remaining beneficiaries. If the named surviving spouse elects to receive the lump sum payment provided herein, the payment shall be distributed in equal proportions among the named surviving spouse and the other surviving beneficiaries. For purposes of this section, "person" means any individual, firm, organization, partnership, association, corporation, estate or trust.

(d) Amounts payable to multiple beneficiaries shall be distributed in equal proportions among the surviving beneficiaries.

(e) Notwithstanding any provision of this section or any other law to the contrary, if a member has not nominated a beneficiary in the manner provided in subsection (a), then at the member's death, the member's surviving spouse shall be deemed the member's beneficiary and the spouse shall be entitled to receive any payments that would otherwise have been payable under the provisions of chapters 34-37 of this title had the surviving spouse been named the beneficiary. If no such surviving spouse exists upon the member's death, then any lump sum payment due shall be made in accordance with § 8-36-120.

(f) Upon retirement, the member shall designate only one (1) person as beneficiary. The designation of beneficiary on the application for retirement shall supersede the designation of all previous beneficiaries, and may not be changed or revoked, except as provided in part 6 of this chapter.



§ 8-36-122 - Blind employees -- Retirement allowance -- Computation.

The retirement allowance payable to any member participating in the retirement system pursuant to § 8-35-121 who retires before January 1, 1996, shall be computed as if such member had received the same annual cost-of-living increases and longevity payments as that received by other general state employees.



§ 8-36-123 - Retirement or death of members not in service.

(a) Upon the death of a member not in service whose death occurs on or after July 1, 1991, and who has completed ten (10) years of creditable service, a retirement allowance shall be paid to the member's surviving spouse, if any, if the spouse is designated as beneficiary.

(1) The retirement allowance payable to the surviving spouse shall be equal to the retirement allowance which would have been payable had the member retired under an effective election of Option 2 as provided in part 6 of this chapter with the member's spouse nominated as the beneficiary under that option.

(2) The retirement allowance payable under this subsection (a) shall be reduced by four tenths of one percent (0.4%) for each month by which the member's death precedes such member's service retirement date.

(b) (1) Effective July 1, 1991, a member who does not qualify for a disability retirement allowance under § 8-36-501 or § 8-36-502 and who suffers from a total and permanent disability may be retired by the board of trustees on an ordinary disability retirement allowance provided the following conditions are met:

(A) The member files with the retirement division an application for the retirement allowance on a form prescribed by the retirement division;

(B) Competent medical evidence is provided by the member which conclusively documents that the member is totally and permanently disabled from engaging in any type of substantial gainful activity;

(C) The member has completed the service requirement for such member's classification as set forth in § 8-36-501(b); and

(D) The member does not otherwise qualify for a service retirement allowance as provided for in §§ 8-36-201 -- 8-36-205.

(2) Any member who applies for an ordinary disability retirement allowance pursuant to this subsection (b) shall be subject to the provisions of §§ 8-36-503 -- 8-36-505 and § 8-36-508.

(3) The amount of the ordinary disability retirement allowance shall be the actuarial equivalent of the retirement allowance which would be payable to the member at fifty-five (55) years of age pursuant to part 3 of this chapter. Notwithstanding the preceding sentence, any allowance payable under this subsection (b) shall be subject to the provisions of § 8-36-501(c)(4), (5) and (7).

(c) The provisions of this section do not apply to members in the employ of a political subdivision unless the governing body of the political subdivision by resolution authorizes and accepts the liability for such benefits.



§ 8-36-124 - Reduction in contribution requirements -- Use of excess appropriation in general appropriations act.

(a) If the board of trustees determines, after reviewing the actuarial valuation as of June 30, 1993, that the recommended employer contribution rate for state employees and teachers is less than the rate in effect on June 30, 1993, any excess appropriation contained in the general appropriations act resulting from the reduction in annual contribution requirements for the fiscal year ending June 30, 1994, shall be utilized by the board of trustees as follows:

(1) Any excess appropriations shall first be used to reduce the amortization period of the unfunded accrued liability existing on June 30, 1993, by at least six (6) years, as authorized in § 8-37-304(b) [repealed];

(2) If any appropriations remain after decreasing the amortization period, such appropriations shall be used to calculate the average final compensation of any active or retired member of the retirement system or any superseded system who has service in more than one (1) membership classification and whose benefits are determined pursuant to § 8-36-110 as if all the member's service was rendered in the same membership classification, except for those members covered under §§ 8-35-226 and 8-35-234;

(3) If any appropriations remain after implementing the above average final compensation change, such funds shall be used to increase the base benefit of Group I members, other than members of the general assembly; Group II members; members of the superseded state retirement system; members of the superseded state teachers' retirement system; state employees covered under § 8-39-101; and teachers covered under § 8-39-102, subject to the following terms and conditions:

(A) The amount of any base benefit improvement authorized in this section shall be set by the board, but shall not exceed five percent (5%);

(B) The board shall consider any comments of the council on pensions and insurance prior to adopting a base benefit improvement increase;

(C) Any base benefit improvement increase authorized in this section shall be effective January 1, 1994, and shall apply to both active and retired members in the groups and systems referenced herein;

(D) Any base benefit improvement increase authorized pursuant to this section shall not apply to employees of employers participating in the retirement system pursuant to chapter 35, part 2 of this title, unless the governing body of any such employer, after receipt of the liability information from the retirement system, passes a resolution authorizing the increase and accepting the liability thereof;

(E) The provisions of § 8-36-208(a) shall not be construed to prevent any increase in the retirement allowance of a member when such increase is in accordance with this section, nor shall the provisions of § 8-36-102 be construed to prevent any increase in the retirement allowance of a member retiring prior to January 1, 1994, when such increase is in accordance with this section; and

(4) If any further appropriations remain after implementing the base benefit increase, such funds shall be used to further reduce the amortization period of the unfunded accrued liability existing on June 30, 1993.

(b) The board of trustees shall not adopt changes pursuant to this section which cause the actuarial funding requirement for state employees and teachers to exceed the actuarially determined employer contribution rate established pursuant to the June 30, 1991, biennial evaluation.



§ 8-36-125 - Disclaimer of benefits.

(a) A person designated as the beneficiary to receive a death benefit under the provisions of chapters 34-37 of this title may disclaim the benefit upon the death of the member. Such disclaimer may be made by the person's trustee, guardian, conservator, or attorney-in-fact. If the disclaimer is made by such person's fiduciary, the disclaimer shall be binding on the beneficiary and on any successor fiduciary.

(b) To be effective, the beneficiary must not have received any of the benefits, and the disclaimer must be in writing and filed with the division of retirement. Such writing shall:

(1) Indicate that the disclaimer is an irrevocable and unqualified refusal by the person to accept the benefit;

(2) Describe the amount of the benefit disclaimed; and

(3) Be signed by the person disclaiming or such person's representative.

(c) If a disclaimer is made under the provisions of this section, the only benefit which shall be paid is a lump sum refund of the excess amount of the member's accumulated contributions over the sum of the retirement allowance payments received by the member, if any. That amount shall be paid in equal proportions among the surviving non-disclaiming beneficiaries, if any; otherwise, the amount shall be paid in accordance with § 8-36-120.



§ 8-36-126 - Benefits payable to a minor child -- Provision of documentation establishing guardianship.

No benefit payable to a minor child under chapters 34-37 of this title shall be made until the guardian of such child has provided the retirement division with documentation establishing such guardianship. In the case of a parent, the documentation may consist of the child's birth certificate or record of adoption, whichever is applicable, and a certified statement from the parent that the parent is the legal guardian of the minor child. The retirement division shall be entitled to rely on such documentation and shall not be liable for damages or other payments by reason of any payment made in reliance thereon. Notwithstanding this section or any other law to the contrary, if the member designated a custodian pursuant to the Tennessee Uniform Transfers to Minors Act, compiled in title 35, chapter 7, part 2, to receive benefits payable to a minor child under chapters 34-37 of this title and such designation was made in writing and on file with the retirement division, the benefits payable to such minor shall be made in the name of the minor and paid to the designated custodian pursuant to the Tennessee Uniform Transfers to Minors Act, compiled in title 35, chapter 7.



§ 8-36-127 - Designation of more than one person as beneficiary.

(a) (1) Notwithstanding § 8-36-121 or any other law to the contrary, members, upon retirement, may, on or after the date determined pursuant to subsection (c), name more than one (1) person as beneficiary under one (1) of the options named in § 8-36-601(b). A member may not designate a non-human being, such as a firm, organization, partnership, association, corporation, estate or trust, as a beneficiary under any of the options named in § 8-36-601(b).

(2) The reduced retirement allowance payable to the member under the optional form of retirement elected shall be based on the member's age and the actual ages of the designated beneficiaries at the time of the member's retirement. The portion of the member's reduced retirement allowance that continues after the member's death to a particular beneficiary shall be calculated using the appropriate reduction factors based on the actual age of the respective beneficiary at the time of the member's retirement. When a beneficiary of a retired member dies, that portion of the benefit payment shall terminate and shall not be distributed or redistributed to the remaining beneficiaries. The designation of beneficiary under an optional form of retirement shall supersede the designation of all previous beneficiaries, and may not be changed or revoked, except as provided in part 6 of this chapter.

(b) (1) Notwithstanding § 8-36-109, § 8-36-121 or any other law to the contrary, if a member who has reached the applicable eligibility requirements for an early or service retirement allowance dies in service and if the member designated more than one (1) person as beneficiary, then the beneficiaries shall be entitled to a retirement allowance if the death occurs on or after the date determined pursuant to subsection (c). The retirement allowance shall be equal to the retirement allowance that would have been payable under subsection (a) had the member retired under an effective election of Option 1 as provided in § 8-36-601(b) with the persons nominated as beneficiaries under the option.

(2) Notwithstanding subdivision (b)(1), if any of the designated beneficiaries include a non-human being, such as a firm, organization, partnership, association, corporation, estate or trust, then the only benefit payable would be a lump sum payment made in accordance with § 8-36-107, unless the member's surviving spouse is one of the beneficiaries. If the member's surviving spouse is named, the spouse shall be entitled to receive the retirement allowance described in subdivision (b)(1). If the named surviving spouse elects to receive such retirement allowance, no benefits shall be paid to the remaining beneficiaries. If the named surviving spouse elects to receive the lump sum payment as provided in § 8-36-107, the payment shall be distributed in equal proportions among the named surviving spouse and the other surviving beneficiaries, including any non-human beneficiary.

(c) This section shall apply on such date as the retirement system's retirement operating systems are able to accommodate the payment of multiple beneficiaries as provided in this section. Such determination shall be made by the state treasurer.



§ 8-36-128 - Honoring claims under a qualified domestic relations order.

(a) The retirement system shall honor claims under a qualified domestic relations order at a time designated by the state treasurer.

(b) For purposes of this section, "qualified domestic relations order" has the same meaning as provided in § 414(p) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 414(p); provided, that such order may only relate to the provision of marital property rights relating to the retirement system for the benefit of the retirement system member's former spouse.






Part 2 - Service Retirement

§ 8-36-201 - Eligibility for retirement -- Dispensation of benefits.

(a) Group 1. (1) Any member in Group 1 shall be eligible for service retirement upon attainment of sixty (60) years of age or upon completion of thirty (30) years of creditable service.

(2) Any member in Group 1 who has creditable service in a Group 1 position covered by the mandatory retirement provisions of § 8-36-205 and who is entitled to the supplemental bridge benefit established pursuant to § 8-36-211 shall be eligible for service retirement upon attainment of fifty-five (55) years of age and upon completion of twenty-five (25) years of creditable service; provided, that the service rendered while the member was in a Group 1 position covered by the mandatory retirement provisions shall be independent of all other creditable service for the purpose of calculating the member's retirement benefits under § 8-36-206.

(b) Group 2. (1) Any member in Group 2 shall be eligible for service retirement upon satisfying one (1) of the following:

(A) Attainment of sixty (60) years of age or upon attainment of fifty-five (55) years of age and completion of twenty-five (25) years of creditable service; or

(B) At any age upon completion of thirty (30) years of creditable service; provided, that this subdivision (b)(1)(B) shall be optional for political subdivisions participating under the provisions of chapter 35 of this title.

(2) (A) Any member in Group 2 shall be eligible for service retirement upon attainment of fifty-five (55) years of age or completion of twenty-five (25) years of creditable service; provided, that within ninety (90) days of July 1, 1985, such member irrevocably elects to contribute five percent (5%) of such member's earnable compensation in addition to the contributions required by § 8-37-202. An employee or elected or appointed official of this state or any political subdivision thereof who is convicted in any state or federal court of a felony arising out of the employee's or official's employment or official capacity constituting malfeasance in office shall forfeit that employee's or official's retirement benefits in accordance with § 8-35-124.

(B) (i) Any Group 2 member who elected to come under the provisions of subdivision (b)(2)(A) and who continues in service after age fifty-five (55) and after completion of twenty-five (25) years of creditable service, or after completion of thirty (30) years of creditable service regardless of age shall be paid the additional contributions made by such member under subdivision (b)(2)(A) within ninety (90) days after the member's filing with the retirement division a written request therefor. Any Group 2 member filing such a request shall cease to make and have deducted from such member's compensation the additional contributions required under subdivision (b)(2)(A).

(ii) The provisions of this subdivision (b)(2)(B) do not apply to any member whose Group 2 service was rendered to a political subdivision unless the governing body of such political subdivision passes a resolution authorizing the return of contributions pursuant to this subdivision (b)(2)(B).

(c) Group 3. Any member in Group 3 shall be eligible for service retirement upon attainment of sixty-five (65) years of age or upon attainment of fifty-five (55) years of age and completion of twenty-four (24) years of creditable service or upon completion of thirty (30) years of creditable service.

(d) Group 4. Any member in Group 4 shall be eligible for service retirement upon attainment of sixty (60) years of age with eight (8) years' creditable service or upon the attainment of fifty-five (55) years of age with twenty-four (24) years of creditable service.

(e) No member of the general assembly shall be eligible for a retirement allowance before fifty-five (55) years of age except in the case of a disability.

(f) Any state general employee shall be eligible for service retirement upon attainment of sixty (60) years of age and the establishment of a minimum of seven (7) years of creditable service rendered during twenty (20) years of part-time employment.

(g) (1) Notwithstanding any provision to the contrary, any member in Group 1 who was previously a member of the superseded state retirement system in a classification which provides a service retirement benefit after twenty-five (25) years of service shall be eligible for a service retirement benefit upon completion of twenty-five (25) years of creditable service; provided, that such member must have reestablished service withdrawn from such superseded system and that within ninety (90) days of July 1, 1989, such member irrevocably elects to contribute five percent (5%) of such member's earnable compensation in addition to the contributions required by § 8-37-202.

(2) Any Group 1 member who elected to come under the provisions of subdivision (g)(1) and who continues in service after completion of thirty (30) years of creditable service shall be paid the additional contributions made by such member under subdivision (g)(1) within ninety (90) days after the member's filing with the retirement division a written request therefor. Any Group 1 member filing such a request shall cease to make and have deducted from such member's compensation the additional contributions required under subdivision (g)(1).



§ 8-36-202 - Application for retirement.

Any member may retire on a service retirement allowance subsequent to receipt by the board of trustees of written application therefor filed by the member; provided, that the member at the time so specified for such member's retirement shall have completed the applicable eligibility requirements as hereinabove set forth.



§ 8-36-203 - Effective date of retirement -- Commencement of benefits.

Any member eligible to retire may set the effective date of the member's retirement at any date within one hundred fifty (150) days before or after the date that the member's application is filed with the board; provided, that such effective date of retirement follows the date of the member's separation from service. Benefits must commence for all members, including prior class members, no later than either their date of termination of employment or the end of the calendar year in which they attain seventy and one-half (70 1/2) years of age, whichever is later.



§ 8-36-204 - Creditable service required.

(a) Notwithstanding the provisions of this part and part 3 of this chapter, or any other provisions of the law to the contrary, any member in Group 1, 2, or 3 prior to July 1, 1979, shall not be eligible for a service or early service retirement allowance unless such member has a minimum of four (4) years of creditable service.

(b) (1) In addition to all requirements for service or early service retirement, any employee, except a Group 4 employee, becoming a member of the retirement system on or after July 1, 1979, must have a total of ten (10) years of creditable service to qualify for retirement benefits. A Group 4 member must have eight (8) years of creditable service to qualify for retirement benefits.

(2) Notwithstanding this section or any other provision to the contrary, any individual who is a Group 1 member of the retirement system on or after January 1, 1992, must have, in addition to all other requirements for service or early service retirement, a total of five (5) years of creditable service to qualify for retirement benefits; provided, that eligible individuals who are members of the retirement system by virtue of their employment with any employer participating in the retirement system pursuant to chapter 35 of this title must have a total of ten (10) years of creditable service to qualify for retirement benefits, unless the chief governing body of such employer passes and files with the board of trustees a resolution reducing the required years of service from ten (10) to five (5) years and accepting the liability therefor. Subsequent to an employer's election to decrease the required years of service from ten (10) to five (5) years, the employer, through a resolution passed by the employer's chief governing body, may then increase the required years of service from five (5) to ten (10) for employees hired on or after the increase in the years of service, without any limit to the number of increases or decreases that an employer may make by resolution from its chief governing body; provided, that any increases in the number of required years of service shall be applied prospectively for employees hired on or after the increase in the years of service. If a member has less than ten (10) years of service credit, part of which was rendered for an employer not electing to be covered by the provisions of this section, eligibility for a retirement benefit on that portion of service shall be determined independently for each employer. Such member is eligible for a refund of contributions and interest credited to such member's account associated with any period of service for which a benefit is not payable.

(c) This provision shall not apply to members of the general assembly.

(d) Any general state employee who was employed with the state prior to January 1, 1979, and who terminated state employment between January 1, 1979 and December 31, 1979, shall be eligible for a service or early service allowance with a minimum of four (4) years of creditable service if all of the following requirements are met:

(1) The employee must have returned to state service prior to July 1, 1989;

(2) The employee must have been fifty (50) years of age or older at the time the employee terminated state employment in 1979; and

(3) In accordance with the provisions of § 8-37-214, the employee must reestablish the employee's withdrawn service in the retirement system.



§ 8-36-205 - Mandatory retirement age -- Exceptions.

(a) There shall not be a mandatory age requirement for any member of the Tennessee consolidated retirement system, except for the following:

(1) Members who are employed as state police officers, wildlife officers or commissioned members of the alcoholic beverage commission and who are engaged in law enforcement activities on a day-to-day basis, or who have been transferred from law enforcement activities to a supervisory or administrative position within the same department or agency for which they served as state police officers, wildlife officers or commissioned members of the alcoholic beverage commission; provided, that the mandatory retirement of those members does not violate the Age Discrimination in Employment Act, compiled in 29 U.S.C. § 621 et seq. A mandatory age requirement shall also apply for commissioned instructors employed at the Tennessee law enforcement training academy and members who are employed with the wildlife resources agency as commissioned wildlife area managers, commissioned wildlife lake managers, commissioned boating chiefs, commissioned boating assistant chiefs, commissioned wildlife safety officers, commissioned habitat biologists, commissioned enforcement chiefs or commissioned assistant enforcement chiefs; provided, that the mandatory retirement of those members does not violate the Age Discrimination in Employment Act, compiled in 29 U.S.C. § 621 et seq. In cases of doubt, the Tennessee department of human resources shall determine whether the member is employed in a position requiring the mandatory retirement of the member under this subdivision (a)(1). In making that determination, the department shall apply the applicable definitions contained in chapters 34-37 of this title and in the Age Discrimination in Employment Act, compiled in 29 U.S.C. § 621 et seq. Any member employed in a position requiring mandatory retirement under this subsection (a) shall be retired on the first day of the month following the month in which the member attains sixty (60) years of age; and

(2) A mandatory age requirement shall also apply for members who are employed as firefighters or police officers with a political subdivision participating in the Tennessee consolidated retirement system, or who have been transferred from such a position to a supervisory or administrative position within the police or fire department; provided the political subdivision has adopted a mandatory retirement age requirement pursuant to this subdivision (a)(2), and provided that the mandatory retirement of any such member does not violate the Age Discrimination in Employment Act, compiled in 29 U.S.C. § 621 et seq. In cases of doubt, the respective political subdivision shall determine whether the member is employed in a position requiring the mandatory retirement of such member under the provisions of this subdivision (a)(2). In making any such determination, the political subdivision shall apply the applicable definitions contained in chapters 34-37 of this title and in the Age Discrimination in Employment Act, compiled in 29 U.S.C. § 621 et seq. Any political subdivision participating in the retirement system may establish a mandatory retirement age requirement for all its firefighters and police officers and for all its employees who have been transferred from the position of a firefighter or police officer to a supervisory or administrative position within the police or fire department; provided that:

(A) The terms and conditions of the requirement shall be the same for all such employees within its employ;

(B) The mandatory age requirement shall not be less than sixty (60) years of age;

(C) Each such employee shall be retired on the first day of the month following the month in which the employee attains the age requirement established by the political subdivision;

(D) If the mandatory age requirement established by the political subdivision is less than the age requirement for receipt of old age and survivors benefits under Title II of the Federal Social Security Act, compiled in 42 U.S.C. §§ 401-425, each such employee shall be entitled to the supplemental bridge benefit established pursuant to § 8-36-211; and

(E) The chief governing body of the political subdivision passes a resolution authorizing the establishment of the mandatory retirement age requirement. If the mandatory age requirement established by the political subdivision is less than the age requirement for receipt of old age and survivors benefits under Title II of the Federal Social Security Act, compiled in 42 U.S.C. §§ 401-425, such resolution must further contain an authorization granting the supplemental bridge benefit and the acceptance by the political subdivision of the liability associated with the bridge benefit. All costs associated with providing the supplemental benefit shall be paid by the political subdivision and not by the state. Notwithstanding this section or any other law to the contrary, the terms of any resolution to adopt a mandatory retirement age requirement pursuant to this subdivision (a)(2) may include, at the option of the political subdivision, the deferral of the effective date of the mandatory retirement requirement up to the July 1 next following the passage of twelve (12) months from the effective date of the resolution; provided, however, that no such deferral shall impact the right, if any, that a member may otherwise have to receive the supplemental bridge benefit provided for in § 8-36-211.

(3) (A) Notwithstanding any provision of this section to the contrary, any member employed in a position requiring mandatory retirement under the provisions of subdivision (a)(1) shall be retired on the first day of the month following the month in which the member attains sixty (60) years of age, unless the department of human resources determines that such member serves in a supervisory or administrative position which requires less than fifty percent (50%) of the member's duties to be involved in day-to-day law enforcement activities. Upon such determination by the department, the member may continue in service until the first day of the month following the month in which the member reaches the age requirement for receipt of old age and survivors benefits under Title II of the federal Social Security Act, compiled in 42 U.S.C. §§ 401-425; provided, that such member signs a consent form whereon the member acknowledges that by continuing in service the member forfeits any rights to retirement benefits, including the supplemental bridge benefit provided for in § 8-36-211, during the period of the member's continued service. Such form must be filed with the retirement division on or before the first day of the month prior to the month in which the member attains sixty (60) years of age. Any such member who fails to file the form at the time and in the manner prescribed by this subdivision (a)(3)(A) shall be retired on the first day of the month following the month in which the member attains sixty (60) years of age.

(B) Notwithstanding any provision of this section to the contrary, any member employed in a position requiring mandatory retirement under the provisions of subdivision (a)(2) shall be retired on the first day of the month following the month in which the member attains the age requirement established by the political subdivision under subdivision (a)(2), unless the respective political subdivision determines that such member serves in a supervisory or administrative position which requires less than fifty percent (50%) of the member's duties to be involved in day-to-day law enforcement or firefighting activities. Upon such determination by the respective political subdivision, the member may continue in service until the first day of the month following the month in which the member reaches the age requirement for receipt of old age and survivors benefits under Title II of the federal Social Security Act, compiled in 42 U.S.C. §§ 401-425; provided, that such member signs a consent form whereon the member acknowledges that by continuing in service the member forfeits any rights to retirement benefits, including the supplemental bridge benefit provided for in § 8-36-211, during the period of the member's continued service. Such form must be filed with the retirement division on or before the first day of the month prior to the month in which the member attains the age requirement established by the political subdivision under subdivision (a)(2). Any such member who fails to file the form at the time and in the manner prescribed by this subdivision (a)(3)(B) shall be retired on the first day of the month following the month in which the member attains the age requirement established by the political subdivision under subdivision (a)(2).

(C) Notwithstanding any other provision of the law to the contrary, any member who would otherwise be covered under the mandatory retirement provisions of this section and who serves as the commissioner of safety, the director of the Tennessee bureau of investigation, the director of the Tennessee wildlife resources agency, the director of the Tennessee alcoholic beverage commission, or as the chief of a police department or of a fire department, may continue in service beyond the age requirement for receipt of old age and survivors benefits under Title II of the federal Social Security Act, compiled in 42 U.S.C. §§ 401-425.

(b) This section shall not be construed to render ineffectual the mandatory retirement of any member occurring prior to July 1, 1998.



§ 8-36-206 - Formula for computing allowances.

Except as provided in § 8-36-209, the service retirement allowance of a member other than a prior class member shall consist of:

(1) A member annuity which shall be the actuarial equivalent of the member's accumulated contributions at retirement, plus a state annuity which, when added to the member annuity, shall be equal to:

(A) In the case of a member in Group 1, one and one-half percent (1.5%) of the member's average final compensation, multiplied by the number of years of creditable service, plus one fourth of one percent (0.25%) of the member's average final compensation in excess of the social security integration level applicable at the time of retirement, multiplied by the number of years of the member's creditable service;

(B) In the case of a member in Group 2, one and three-fourths percent (1.75%) of the member's average final compensation, multiplied by the number of years of creditable service plus one half of one percent (0.5%) of the member's average final compensation in excess of the social security integration level applicable at the time of retirement, multiplied by the number of years of creditable service plus one half of one percent (0.5%) of the average final compensation not in excess of the social security integration level, multiplied by four-tenths of one percent (0.4%) for each month which the member's age is less than sixty-five (65) years of age, multiplied by years of service;

(C) In the case of a member in Group 3, two percent (2%) of the member's average final compensation, multiplied by the number of years of creditable service plus one half of one percent (0.5%) of the member's average final compensation in excess of the social security integration level applicable at the time of retirement, multiplied by the number of years of creditable service, plus one half of one percent (0.5%) of the average final compensation not in excess of the social security integration level, multiplied by four tenths of one percent (0.4%) for each month which the member's age is less than sixty-five (65) years of age, multiplied by years of service;

(D) In the case of a member in Group 4, two and one-half percent (2.5%) of the member's average final compensation, multiplied by the number of years of creditable service.

(2) However, in the case of a member who at the time of retirement has not accumulated sufficient quarters of coverage under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., to qualify for social security benefits at sixty-five (65) years of age, the member's annuity plus the state annuity shall equal:

(A) In the case of a member in Group 1, one and three-fourths percent (1.75%) of the member's average final compensation, multiplied by the number of years of creditable service;

(B) In the case of a member in Group 2, two and one-fourth percent (2.25%) of the member's average final compensation, multiplied by the number of years of creditable service; or

(C) In the case of a member in Group 3, two and one-half percent (2.5%) of the member's average final compensation, multiplied by the number of years of creditable service.



§ 8-36-207 - Computation under formula of superseded system.

Notwithstanding the provisions of chapters 34-37 of this title to the contrary, any member, as defined in § 8-34-101, shall receive the greater of:

(1) The service retirement allowance as provided in chapters 34-37 of this title; or

(2) The service retirement allowance as would have been provided the member by the superseded system.



§ 8-36-208 - Maximum allowance -- Service after 65 years of age.

(a) Notwithstanding any provision of the law to the contrary, the service retirement allowance payable under the provisions of this chapter shall not exceed seventy-five percent (75%) of the member's average final compensation, except as provided in subdivisions (a)(1)-(4).

(1) In the case of Class C members of the superseded Tennessee state retirement system, the service retirement allowance shall not exceed eighty percent (80%) of the member's average final compensation.

(2) In the case of Group 2 members, the service retirement allowance shall not exceed eighty percent (80%) of the member's average final compensation, unless such member is a member by virtue of employment with an employer participating in the retirement system pursuant to chapter 35, part 2, of this title. In such event, the service retirement allowance for such member shall be subject to the seventy-five percent (75%) limit, unless the chief governing body of such employer passes and files with the board of trustees a resolution increasing the limit to eighty percent (80%) and accepting the liability therefor.

(3) In the case of Group 1 members, the service retirement allowance shall not exceed ninety percent (90%) of the member's average final compensation, unless such member is a member by virtue of employment with an employer participating in the retirement system pursuant to chapter 35 of this title. In such event, the service retirement allowance for such member shall be subject to the seventy-five percent (75%) limit, unless the chief governing body of such employer passes and files with the board of trustees a resolution increasing the limit to ninety percent (90%) and accepting the liability therefor.

(4) In the case of Class B members of the superseded state retirement system, the service retirement allowance shall not exceed seventy-seven and one-half percent (77.5%) of the member's average final compensation.

(b) Any teacher or general employee of the state who remains in service after sixty-five (65) years of age shall receive a retirement benefit equal to the greater of the benefit calculated under the provisions of § 8-36-206, § 8-36-209 or this subsection (b); provided, that:

(1) The retirement allowance payable under this subsection (b) shall be the actuarial equivalent of the benefit which would have been payable to the member at sixty-five (65) years of age in the absence of this section, based on the member's age on the effective date of retirement. The benefit under this subsection (b) shall not exceed that payable at seventy (70) years of age under this subsection (b);

(2) The actuarial equivalent shall be determined using tables provided by the actuary so that the cost to the retirement system for this benefit shall be equal to the cost, assuming the member had retired at sixty-five (65) years of age;

(3) Any option selected by a member under the provisions of § 8-36-601 shall be based on the member's and beneficiary's actual ages on the effective date of retirement;

(4) This subsection (b) shall not be construed to be a change in formula under the provisions of § 8-36-702;

(5) This subsection (b) shall be optional for political subdivisions and shall not be effective unless approved by the chief governing body of the political subdivision; and

(6) This subsection (b) shall not apply to any person who becomes a member of the retirement system on or after July 1, 2011.



§ 8-36-209 - Minimum allowances.

(a) (1) The minimum retirement allowance payable to any former member who retired from this system or the superseded Tennessee teachers' retirement system, the Tennessee state retirement system or any local teachers retirement system shall be:

(A) Seven dollars ($7.00) per month for each year of creditable service for prior Class A, transferred Class A or Group 1 members with less than ten (10) years of creditable service and for all members so classified who served in a capacity covered by § 8-35-113, regardless of their length of service;

(B) Eight dollars ($8.00) per month for each year of creditable service for prior Class A, transferred Class A or Group 1 members with ten (10) or more years of creditable service whose service was not in a capacity covered by § 8-35-113;

(C) Seven dollars sixty-six cents ($7.66) per month for each year of creditable service for prior Class B or transferred Class B members with less than ten (10) years of creditable service and for all members so classified who served in a capacity covered by § 8-35-113 regardless of their length of service;

(D) Eight dollars sixty-six cents ($8.66) per month for each year of creditable service for prior Class B or transferred Class B members with ten (10) or more years of creditable service whose service was not in a capacity covered by § 8-35-113; and

(E) Subdivisions (a)(1)(B) and (D) are optional for political subdivisions in accordance with the provisions of § 8-35-217. Political subdivisions exercising the option permitted herein must do so prior to June 15, 1984, to be effective July 1, 1984, or by May 15, 1985, to be effective July 1, 1985; thereafter, the election must be made on or before May 15, to be effective beginning the next July 1. For political subdivisions which do not elect these provisions, the minimum benefit for employees shall be determined under subdivision (a)(1)(A) or subdivision (a)(1)(C), whichever is applicable, regardless of the employee's length of service.

(2) (A) Notwithstanding any other law to the contrary and commencing on July 1, 2010, the chief legislative body of any city, special school district or county may set the minimum service retirement allowance payable with respect to creditable service established pursuant to § 8-35-226 as follows:

(i) Fourteen dollars ($14.00) per month for each year of such creditable service adjusted effective July 1, 2011, and on each July 1 thereafter pursuant to the cost-of-living provisions in § 8-36-701(b)(1) and (2); or

(ii) Twenty dollars ($20.00) per month for each year of such creditable service adjusted effective July 1, 2011, and on each July 1 thereafter pursuant to the cost-of-living provisions in § 8-36-701(b)(1) and (2).

(B) To set the minimum service retirement allowance under either subdivision (a)(2)(A)(i) or (a)(2)(A)(ii), the chief legislative body of the respective city, special school district or county must pass a resolution authorizing the provisions of either subdivision (a)(2)(A)(i) or (a)(2)(A)(ii) and accepting the liability therefore. Any such resolution shall apply to current and future retirees and shall become effective on the first day of any quarter following the filing of the resolution with the retirement system. No retroactive benefits shall be paid under the provisions of this subdivision (a)(2). For cities, special school districts and counties that do not elect the provisions of either subdivision (a)(2)(A)(i) or (a)(2)(A)(ii), the minimum benefit for service established pursuant to § 8-35-226 shall be determined pursuant to subdivision (a)(1)(A) or (a)(1)(B), depending upon which option is exercised by the respective city, school district or county.

(3) The increase in the retirement allowance of any member or retired member who elected an option shall be adjusted on the basis of the appropriate actuarial equivalent factor applicable at the date of retirement and payment of the increased allowance shall be subject to the terms of the option selected.

(4) The provisions of this subsection (a) do not apply to members of the general assembly.

(b) (1) Notwithstanding the foregoing, the service retirement allowance with respect to creditable service as a member of the general assembly shall not be less than two hundred forty dollars ($240) multiplied by the number of years of such creditable service.

(2) (A) Former members of the general assembly who have retired shall likewise be paid a minimum of two hundred forty dollars ($240) multiplied by the number of years of creditable service.

(B) Effective July 1, 1989, the total benefit provided to retired members of the general assembly shall not be less than sixty percent (60%) of the amount provided in subdivision (b)(4)(A). This percentage shall be increased in equal ten percent (10%) increments each July 1, until the total retirement allowance provided to former retired members of the general assembly equals one hundred percent (100%) of the amount provided in subdivision (b)(4)(A). This provision shall be reduced in accordance with the optional retirement allowance selected by the member pursuant to § 8-36-601.

(3) (A) Notwithstanding anything to the contrary, effective July 1, 1988, any member of the general assembly retired prior to November 8, 1988, shall receive an increase in such member's retirement allowance equal to ten dollars ($10.00) per month for each year of creditable service. This increase shall be reduced in accordance with the optional retirement allowance selected by the member pursuant to § 8-36-601.

(B) Implementation of the provisions of this subdivision (b)(3) shall be subject to funding being provided in the general appropriations act.

(4) (A) Effective November 8, 1988, the minimum allowance provided by this subsection (b) shall not be less than eight hundred forty dollars ($840) multiplied by the number of years of creditable service. In addition, the provisions of § 8-36-702 do not apply to the benefit provided under this subdivision (b)(4).

(B) The beneficiaries of any benefits provided in this subdivision (b)(4) may elect to receive an amount less than the amount eligible to receive; provided, that the request is in writing and irrevocable.



§ 8-36-210 - Eligibility of certain Group 1 members to elect coverage under Group 2 provisions.

Any Group 1 member employed as a sheriff on April 30, 1992, by a political subdivision participating under chapter 35, part 2 of this title who has creditable service in the Tennessee consolidated retirement system based upon service as a state police officer, wildlife officer, police officer, sheriff, or deputy sheriff prior to July 1, 1976, may elect to be covered by the retirement eligibility, benefit and contribution provisions applicable to Group 2 members; provided, that the following conditions are met:

(1) The political subdivision authorizes and pays for the cost of an actuarial study to determine the liability associated with the granting of such benefits;

(2) Following the review of the cost of granting such benefits, the chief governing body of the political subdivision passes a resolution authorizing the provisions of this section for such members, and accepting liability for such benefits; and

(3) Any such member electing to be covered under the provisions of this section pays to the retirement system in a lump sum the difference between what such member would have contributed had such member been a Group 2 member and the amount such member actually paid, plus interest at the rate provided in § 8-37-214.



§ 8-36-211 - Supplemental bridge benefit.

(a) Any Group 1 member who retires on a service retirement allowance with creditable service in a Group 1 position covered by the mandatory retirement provisions of § 8-36-205(a)(1) shall receive, in addition to that member's service retirement allowance, a supplemental bridge benefit calculated as follows:

(1) For any such member retiring on a service retirement allowance pursuant to § 8-36-201, the supplemental bridge benefit shall be equal to three fourths of one percent (0.75%) of the member's average final compensation, multiplied by the member's years of creditable service established while the member was in a Group 1 position covered by the mandatory retirement provisions of § 8-36-205(a)(1); or

(2) For any such member retiring on an early service retirement allowance pursuant to § 8-36-301, the supplemental bridge benefit shall be computed in accordance with subdivision (a)(1), but shall be reduced by four tenths of one percent (0.4%) for each month by which the member's date of early service retirement precedes the member's service retirement date.

(b) A supplemental bridge benefit shall further be paid to any Group 1 member who retires on a service retirement allowance with creditable service in a Group 1 position covered by the mandatory retirement provisions of § 8-36-205(a)(2), if the political subdivision for which the service was rendered adopts a mandatory retirement age requirement pursuant to § 8-36-205. The supplemental benefit shall only be paid if the mandatory retirement age requirement adopted by the political subdivision is sixty (60) years of age or older, but less than the age requirement for receipt of old age and survivors benefits under Title II of the Federal Social Security Act, compiled in 42 U.S.C. § 401 et seq. The supplemental benefit shall be calculated as follows:

(1) For any such member retiring on a service retirement allowance pursuant to § 8-36-201, the supplemental bridge benefit shall be equal to three fourths of one percent (0.75%) of the member's average final compensation, multiplied by the member's years of creditable service established while the member was in a Group 1 position covered by the mandatory retirement provisions of § 8-36-205(a)(2); or

(2) For any such member retiring on an early service retirement allowance pursuant to § 8-36-301, the supplemental bridge benefit shall be computed in accordance with subdivision (b)(1), but shall be reduced by four tenths of one percent (0.4%) for each month by which the member's date of early service retirement precedes the member's service retirement date.

(c) Notwithstanding subsection (a) or (b), the supplemental bridge benefit shall not exceed twenty-two and one-half percent (22.5%) of the member's average final compensation. Such limit shall not apply to any cost-of-living increases to which the member is entitled under subsection (d).

(d) Any retired member covered by the provisions of this section shall be entitled to receive an adjustment in the retiree's supplemental bridge benefit pursuant to § 8-36-701. Any such adjustment to the bridge benefit shall be computed separately from the member's service retirement allowance.

(e) The provisions of §§ 8-36-102 and 8-36-208(a) shall not be construed to reduce or eliminate the supplemental bridge benefit provided by this section, nor shall the supplemental benefit be reduced as a result of any optional retirement allowance selected by the member pursuant to § 8-36-601.

(f) The supplemental bridge benefit shall commence and end as follows:

(1) The supplemental bridge benefit shall commence on the member's effective date of retirement or on the first day of the month following the month the member reaches age sixty (60), whichever is later;

(2) Effective July 1, 2007, the supplemental bridge benefit shall commence on the member's effective date of retirement or on the first day of the month following the month the member reaches age fifty-five (55), whichever is later; provided, that this subdivision (f)(2) shall not apply to any member who is eligible for the supplemental bridge benefit based solely on creditable service rendered pursuant to § 8-36-205(a)(2), unless the chief governing body of the political subdivision passes a resolution accepting the associated liability and cost to provide those benefits; and

(3) The supplemental bridge benefit and any cost-of-living adjustments attributable to that benefit shall cease on the first day of the month following the month in which the member dies, or on the first day of the month following the month in which the member reaches the age requirement for receipt of old age and survivors benefits under Title II of the federal Social Security Act, compiled in 42 U.S.C. §§ 401-425, whichever occurs first.

(g) The supplemental bridge benefit provided by this section shall apply to all current and future retired members; provided, that the benefit shall not be paid retroactively. Subdivision (f)(1) shall become effective on July 1, 1998 for service covered under subsection (a), or upon the effective date of the mandatory retirement age provision for service covered under subsection (b). Subdivision (f)(2) shall become effective on July 1, 2007, for service covered under subsection (a), or upon the effective date of the resolution adopted pursuant to subdivision (f)(2) for service covered under subsection (b).

(h) All costs associated with providing the supplemental bridge benefit shall be paid by the respective state agencies and political subdivisions for which the service covered by this section was rendered.



§ 8-36-212 - [Repealed.]

HISTORY: Acts 2010, ch. 1092 § 1, repealed by Acts 2011, ch. 140, § 11, effective May 2, 2011.



§ 8-36-213 - Excess benefit limitations -- Qualified excess benefit arrangements (QEBA).

(a) Notwithstanding any law to the contrary, no benefit shall be paid to a member from the retirement system in excess of benefit limitations established in 26 U.S.C. § 415 and applicable federal rules and regulations.

(b) The board may establish a separate qualified excess benefit arrangement (QEBA) pursuant to 26 U.S.C. § 415(m) solely for the purpose of providing eligible members with retirement system benefits that are in excess of the benefit limits established in 26 U.S.C. § 415. For purposes of this section, "eligible member" means any person included in the membership of the retirement system as provided in chapter 35, part 1 of this title who is entitled to receive a retirement benefit in excess of the limits imposed by 26 U.S.C. § 415.

(c) The board shall have the authority to adopt a plan document and a trust agreement as well as administer, maintain, modify, terminate or reestablish the QEBA, and may, in its discretion, delegate its authority to the state treasurer.

(d) On or after the date that the QEBA is established, the retirement system shall pay from the QEBA to each eligible member or beneficiary a supplemental retirement allowance equal to the difference between the eligible member's monthly benefit otherwise payable from the applicable retirement system prior to any reduction or limitation because of 26 U.S.C. § 415 and the actual monthly benefit payable from the retirement system as limited by 26 U.S.C. § 415. The retirement system shall compute and pay the supplemental retirement allowance in the same form, at the same time, and to the same persons as such benefits would have otherwise been paid as a monthly pension under the retirement system except for 26 U.S.C. § 415 limitations.

(e) The retirement system shall determine the amount of an eligible member's benefits that cannot be provided to the member or beneficiary because of limitations established by 26 U.S.C. § 415, and the amount of employer contributions that must be made to the QEBA as a separate fund, separate and apart from the retirement system, for each eligible member whose retirement allowance would exceed federal law limitations. The retirement system shall engage actuarial services required to make these determinations.

(f) The eligible member's employer shall pay the excess benefits for an eligible member to the separate QEBA fund when the retirement system makes the assessment that the member's retirement allowance would exceed federal law limitations established by 26 U.S.C. § 415. An employer's contribution to the QEBA shall be a separate contribution from the employer contributions made pursuant to chapter 35 of this title.

(g) Payments under a QEBA are exempt from garnishment, assignment, alienation, judgments, and other legal processes to the same extent as the retirement allowance under the retirement system.

(h) An eligible member shall not elect to defer the receipt of all or any part of the payments due under a QEBA.

(i) The board shall have the authority to promulgate rules as may be necessary to implement a QEBA plan as provided in this section.






Part 3 - Early Service Retirement

§ 8-36-301 - Eligibility.

(a) Any member in Group 1 shall be eligible for early service retirement upon satisfying one (1) of the following:

(1) Attainment of fifty-five (55) years of age with the applicable years of creditable service as set forth in § 8-36-204; or

(2) At any age less than fifty-five (55) years of age with twenty-five (25) years of creditable service; provided, that this provision shall be optional for political subdivisions participating under the provisions of chapter 35 of this title.

(b) Any member in Group 2 shall be eligible for early retirement upon satisfying one (1) of the following:

(1) Attainment of fifty-five (55) years of age with ten (10) years of creditable service; or

(2) If the member is employed by a political subdivision which has not authorized unreduced service retirement benefits pursuant to § 8-36-201(b)(1)(B), at any age with thirty (30) years of creditable service.

(c) Any member in Group 3 shall be eligible for early service retirement upon attaining fifty-five (55) years of age with eight (8) years of service.



§ 8-36-302 - Eligibility and computation of allowances.

(a) Notwithstanding any provisions to the contrary, beginning on November 1, 1982, any:

(1) General employee;

(2) Firefighter or police officer of a participating political subdivision;

(3) Teacher; or

(4) Member of a local retirement system who is not eligible for social security coverage, based upon such member's employment;

shall be eligible for early service retirement upon the completion of ten (10) years of membership service in a position covered by this system, a superseded system or a local retirement system.

(b) The retirement allowance, as provided under this section, shall be computed as a service retirement allowance and reduced by the greater of:

(1) Four tenths of one percent (0.4%) for each month by which the date of early service retirement precedes the service retirement date; or

(2) An actuarial equivalent of the retirement allowance.



§ 8-36-303 - Setting of retirement date.

Any member eligible to retire may set the effective date of the member's retirement at any date within one hundred fifty (150) days before or after the date the member's application is filed with the board; provided, that such effective date of retirement follows the date of such member's separation from service and that the member at the time so specified for the member's retirement shall have completed the applicable eligibility requirements as hereinabove set forth.



§ 8-36-304 - Computation of allowance.

The early service retirement allowance calculated under this part shall be computed as a service retirement allowance in accordance with part 2 of this chapter on the basis of the member's average final compensation and creditable service at the time of early service as follows:

(1) (A) For a Group 1 member retiring under the provisions of § 8-36-301(a)(1), reduced by four tenths of one percent (0.4%) for each month by which the member's date of early retirement precedes such member's service retirement date. If the member's creditable service is less than ten (10) years, the reduced benefit shall be further limited in accordance with the following: Click here to view image.

(B) For a Group 1 member retiring under the provisions of § 8-36-301(a)(2), the actuarial equivalent of the benefit as reduced under the provisions of subdivision (1)(A) which would be payable at fifty-five (55) years of age;

(2) (A) For a Group 2 member retiring under the provisions of § 8-36-301(b)(1), reduced by four tenths of one percent (0.4%) for each month by which the member's date of early retirement precedes such member's service retirement date.

(B) For a Group 2 member retiring under the provisions of § 8-36-301(b)(2), reduced by four tenths of one percent (0.4%) for each month by which the member's date of early retirement precedes such member's attainment of fifty-five (55) years of age; and

(3) For a Group 3 member retiring under the provisions of § 8-36-301(c), reduced by four tenths of one percent (0.4%) for each month by which the member's date of early retirement precedes such member's completion of twenty-four (24) years of creditable service.



§ 8-36-305 - Minimum allowances.

(a) The minimum early service retirement allowance payable to any member in Group 1, 2 or 3 shall be the minimum service retirement allowance computed in accordance with § 8-36-209(a) on the basis of the member's creditable service at the time of early retirement, reduced by four tenths of one percent (0.4%) for each month by which the member's date of early retirement precedes such member's service retirement date.

(b) The minimum early service retirement allowance payable to a transferred Class A member or a transferred Class B member shall be equal to a minimum service retirement allowance computed in accordance with the provisions of § 8-36-209(b) on the basis of the member's creditable service at the time of early retirement.



§ 8-36-306 - Alternative early retirement.

(a) Any member in Group 1 shall be eligible for a retirement benefit upon completion of twenty-five (25) years of creditable service.

(b) If the member is less than fifty-five (55) years of age, such benefit shall be the actuarial equivalent of the retirement benefit which would be payable to the member at fifty-five (55) years of age.

(c) The provisions of this section shall be optional for political subdivisions participating under the provisions of chapter 35 of this title.



§ 8-36-307 - Group 2 members -- Eligibility and computation of allowance.

(a) Any member in Group 2 who is employed by a political subdivision and who elected to come under the provisions of § 8-36-201(b)(2)(A) shall be eligible for early service retirement upon completion of twenty (20) years of service regardless of age. Any member retiring under the provisions of this section shall be entitled to receive a reduced retirement allowance based on the member's age which is the actuarial equivalent of the benefit provided in § 8-36-206 at fifty-five (55) years of age. The provisions of this section must be approved by the chief governing body of the employing political subdivision within ninety (90) days of July 1, 1984.

(b) Any member in Group 2, who is employed by a political subdivision and who elected to come under the provisions of § 8-36-201(b)(2)(A), shall be eligible for early service retirement upon completion of twenty (20) years of service regardless of age. Any member retiring under the provision of this section shall be entitled to a retirement allowance reduced by four tenths of one percent (0.4%) for each month for which the member's date of early retirement precedes such member's service retirement date. The provisions of this subsection (b) must be approved, along with acceptance of the associated liability, by the chief governing body of the employing political subdivision within ninety (90) days of July 1, 1986.






Part 4 - Vesting Retirement



Part 5 - Disability Retirement

§ 8-36-501 - Ordinary disability retirement allowances.

(a) Ordinary Disability Retirement Authorized. Any member who has completed the service requirement for such member's classification as set forth in subsection (b) and suffers from a total and permanent disability may be retired by the board of trustees on an ordinary disability retirement allowance. Before approval may be granted, the member must file with the retirement division an application for the retirement allowance on a form prescribed by the retirement division. In addition, the member must provide competent medical evidence conclusively documenting that the member is totally and permanently disabled from engaging in any type of substantial gainful activity and that such disability existed at and since the date of the member's separation from service.

(b) Creditable Service Required. The number of years of creditable service which a member shall have completed to be eligible for ordinary disability retirement shall be:

(1) Five (5) years for a member in Group 1 or 2; and

(2) Eight (8) years for a member in Group 3 or 4.

(c) Amount of Allowance. (1) Upon ordinary disability retirement, a member shall receive a service retirement allowance as provided in §§ 8-36-201 -- 8-36-205, if eligible therefor. Otherwise, the member shall receive an ordinary disability retirement allowance until the member's attainment of service retirement age as provided in §§ 8-36-201 -- 8-36-205. The ordinary disability retirement allowance shall be equal to nine tenths (9/10) of a service retirement allowance as computed in accordance with §§ 8-36-206, 8-36-207 on the basis of the member's average final compensation and creditable service at the time of ordinary disability retirement.

(2) Notwithstanding the foregoing, if the member has completed less than twenty (20) years of creditable service at the time of ordinary disability retirement, the number of years of creditable service used in calculating the ordinary disability retirement allowance under subdivision (c)(1) shall be increased to the number of years of creditable service the member would have had at the member's service retirement date had the member remained in service to such date, but not greater than twenty (20) years. This subdivision (c)(2) does not apply to members joining the retirement system after October 15, 1992. Any member joining the retirement system on or before October 14, 1992, shall receive the greater of the disability retirement allowance computed with or without the provisions of this subdivision (c)(2).

(3) Notwithstanding the provisions of subdivisions (c)(1) or (2), if the member has completed less than twenty (20) years of creditable service at the time of ordinary disability retirement, the number of years of creditable service used in calculating the ordinary disability retirement allowance under subdivision (c)(1) shall be increased to the greater of ten (10) years or to the number of years of creditable service the member would have had at the member's service retirement date had the member remained in service to such date, but not greater than twenty (20) years.

(4) The maximum ordinary disability retirement allowance payable under this section shall not exceed seventy-five percent (75%) of the member's average final compensation. This section shall not be construed to prevent any increase in the ordinary disability retirement allowance of a member in excess of the seventy-five percent (75%) limit when such increase is in accordance with § 8-36-124 or § 8-36-701.

(5) Except as may be reduced under subdivision (c)(7), the minimum ordinary disability retirement allowance payable under this section shall be the minimum service retirement allowance computed in accordance with § 8-36-209 on the basis of the member's creditable service at the time of ordinary disability retirement.

(6) Upon the member's attainment of service retirement age as provided in §§ 8-36-201 -- 8-36-205, the ordinary disability retirement allowance shall become equal to the full service retirement allowance as computed in accordance with §§ 8-36-206 -- 8-36-209.

(7) Notwithstanding anything to the contrary, in all cases where a member, including a prior class member, is receiving payments from the division of claims administration or workers' compensation, the disability retirement allowance payable under this section shall be reduced so that the disability retirement allowance, together with payments from the division of claims administration and workers' compensation, does not exceed seventy-five percent (75%) of the member's average final compensation; provided, that if the member is receiving the minimum ordinary disability retirement allowance computed in accordance with § 8-36-209, such allowance shall be reduced so that the member's disability retirement allowance, together with payments from workers' compensation and the division of claims administration, does not exceed one hundred percent (100%) of the member's average final compensation. This section shall not be construed to prevent any increase in the ordinary disability retirement allowance of a member in excess of the seventy-five percent (75%) or the one hundred percent (100%) limit when such increase is in accordance with § 8-36-124 or § 8-36-701. Any lump sum payment made by the division of claims administration or workers' compensation shall be prorated over the period of time the payments would have been made had the payments not been commuted to a lump sum.



§ 8-36-502 - Accidental disability retirement allowances.

(a) Accidental Disability Retirement Authorized. Upon the application of a member in Group 1 or 2, any such member who has been disabled as the natural and proximate result of an accident or as the direct result of physical violence against the member's own person occurring while the member was in the actual performance of duty at some definite time and place, without negligence on the member's part, may be retired by the board of trustees on an accidental disability retirement allowance. A member shall not be entitled to receive disability retirement benefits under this section unless the member files with the retirement division an application for the benefits within two (2) years of the date of the claimed accident or incident causing such disability or within one (1) year of the member's last paid day of employment, whichever is later. Before approval may be granted, the member must provide competent medical evidence that conclusively documents that the member is totally and permanently disabled from engaging in any type of substantial gainful activity and that such disability occurred while in the actual performance of duty.

(b) Law Enforcement Officers and Firefighters. For purposes of this section, § 7-51-201 shall not apply.

(c) Amount of Allowance. (1) For any person becoming a Group 1 or Group 2 member of the retirement system before July 1, 1997, the amount of the accidental disability retirement allowance shall equal fifty percent (50%) of the member's average final compensation, except as reduced as follows:

(A) The accidental disability retirement allowance shall be reduced to one third (1/3) of the member's average final compensation upon the member's receipt of benefits under Title II of the Social Security Act, compiled in 42 U.S.C. §§ 401-425. The reduction shall not be made in the case of a member who at the time of retirement has not accumulated sufficient quarters of coverage under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., to qualify for social security benefits at service retirement age as provided in §§ 8-36-201 -- 8-36-205;

(B) Any member who is approved for an accidental disability retirement allowance to begin at fifty percent (50%) of the member's average final compensation shall be required, as a condition of continued receipt of such, to provide adequate documentation to the retirement system within thirty (30) days after notification of such approval, that the member has made application for social security disability benefits. If the application for social security benefits is denied, the member shall be given thirty (30) days from the date of denial in which to seek a reconsideration of the member's claim from the social security administration and to notify the retirement system of such action. Should the member's claim for social security disability benefits be denied upon reconsideration, the member shall, within thirty (30) days after notice of such denial, file an appeal to the administrative law judge and notify the retirement system of the member's action. The member is required to keep the retirement system informed of the status of the member's claim for social security disability benefits through the entire appeals process as specified herein. Failure to comply with the requirements of this subdivision (c)(1) shall result in a reduction of the member's disability retirement allowance to thirty-three and one-third percent (331/3%) of the member's average final compensation; and

(C) Notwithstanding anything to the contrary, in all cases where a member, including a prior class member, is receiving payments from the division of claims administration or workers' compensation, the disability retirement allowance payable under this section shall be reduced so that the member's disability allowance, together with payments from the division of claims administration and workers' compensation, does not exceed seventy-five percent (75%) of the member's average final compensation. Any lump sum payments made by the division of claims administration or workers' compensation shall be prorated over the period of time the payments would have been made had the payments not been commuted to a lump sum.

(2) This subsection (c) shall not be construed to prevent any increase in the accidental disability retirement allowance of a member in excess of the limits set forth in subdivision (c)(1) when such increase is in accordance with § 8-36-124 or § 8-36-701.

(3) For any person becoming a Group 1 or Group 2 member of the retirement system on or after July 1, 1997, the amount of the accidental disability retirement allowance shall equal the amount of an ordinary disability retirement allowance calculated pursuant to § 8-36-501(c).



§ 8-36-503 - Effect of division of claims administration or workers' compensation payments on allowance payments.

(a) For the purposes of integrating division of claims administration or workers' compensation payments with the disability retirement allowance provided herein, compensation shall include any payments made by the division of claims administration or workers' compensation, except payments made for hospital or medical expenses.

(b) Any member who is approved for a disability retirement allowance may be required to report to the retirement system, on a quarterly basis, the status of any workers' compensation claim filed by the member. The member shall provide a copy of the final workers' compensation settlement or judgment to the retirement system within thirty (30) days after the settlement or judgment becomes final. Failure to comply with the requirements of this subsection (b) may result in the suspension of the member's retirement allowance.



§ 8-36-504 - Determination of disability.

(a) The medical advisors, after an examination of the medical records of such member, shall certify, and the board of trustees shall find, that the member is disabled and should be retired.

(b) (1) In making the disability determination, primary consideration is given to the severity of the individual's impairment.

(2) When medical considerations alone are not determinative of the issue of disability, consideration shall also be given to vocational factors.

(3) Where vocational factors indicate the individual is capable of retraining for other employment within a twelve-month period, the individual shall not be considered disabled.

(4) Vocational factors shall take into consideration the individual's age, education, training and work experience.

(c) (1) Except as provided in subdivision (c)(3), the board of trustees may, at its discretion, accept a disability medical determination from the social security administration in lieu of referring the matter to the medical advisors for certification.

(2) Any member retired by the board of trustees on a disability retirement allowance pursuant to this subsection (c) shall not be relieved from the provisions of §§ 8-36-506 -- 8-36-508.

(3) This subsection (c) shall only apply to determinations of disability made pursuant to 20 CFR 404.902 and 20 CFR 404.920 as in effect on January 19, 2005.



§ 8-36-505 - Date of disability retirement.

Any member eligible for a disability retirement may set the effective date of such member's retirement at any date within one hundred fifty (150) days before or after the date such member's application is filed with the board; provided, that such effective date of retirement follows the date of such member's separation from service, the date on which the member's temporary disability benefits under the workers' compensation law cease, or the date on which the member became totally and permanently disabled, whichever is later.



§ 8-36-506 - Medical examinations after disability retirement.

(a) Any disability retiree who has not attained service retirement age may be required to submit current medical records annually until attaining service retirement age, by a physician or physicians designated by the board of trustees.

(b) Should any disability beneficiary who has not yet attained sixty (60) years of age refuse to submit to at least one (1) medical examination in any such year, and should such refusal continue for ninety (90) days after the records have been requested, such beneficiary's monthly retirement benefit may be suspended by the board of trustees.



§ 8-36-507 - Effect of engaging in or the ability to engage in gainful activity.

(a) Should the medical advisors report and certify to the board of trustees that such disability beneficiary is able to engage in substantial gainful activity, and should the board of trustees concur in such report, then the amount of the beneficiary's monthly benefit shall be reduced or suspended at the discretion of the board of trustees.

(b) If the board of trustees determines that the disability beneficiary is in fact engaged in substantial gainful activity, then the beneficiary's monthly benefits shall be suspended.

(c) Should the beneficiary's earning capacity be later changed, the monthly benefit may be restored; provided, that the evidence substantiates the beneficiary's inability to engage in gainful activity.

(d) Any disability retiree who has not yet attained service retirement age may be required to report, on an annual basis, all income other than retirement benefits from this system, and should the board of trustees determine from this information that the disability beneficiary is able to engage in a gainful occupation, then the amount of the benefit may be reduced accordingly, at the discretion of the board.



§ 8-36-508 - Vocational rehabilitation.

(a) Any disability beneficiary, upon recommendation of the medical advisors, may be referred to the division of vocational rehabilitation, or other rehabilitation agencies, to determine whether the beneficiary is physically and/or mentally capable of retraining for some type of gainful employment.

(b) The recommendation of such agencies shall be considered by the medical advisors and board of trustees to determine the eligibility of a member to continue monthly disability benefits.

(c) Should any disability beneficiary refuse the services of such agency, such refusal shall be treated in the same manner as a refusal to be reevaluated and may result in the suspension of monthly benefits.



§ 8-36-509 - Recomputation of allowances for disabled teachers retired prior to July 1, 1972.

(a) Any teacher, prior to July 1, 1972, who became disabled and who was retired on a service retirement allowance rather than under the provisions of a disability because the teacher had met the conditions of service retirement, may have the benefit recomputed under the applicable disability provisions in effect on June 30, 1972; provided, that proper documentation as required by the board of trustees is furnished by the retiree and approved by the board.

(b) (1) The increase in benefits, if any, shall commence with the month following the approval of the application by the board of trustees.

(2) Any increase in benefits provided by this section shall be in addition to any increases previously or hereafter provided by any cost-of-living provisions, § 8-36-701 or §§ 8-36-708 -- 8-36-712, or any other increases in benefits effective prior to August 1, 1974.

(3) Any retiree who applied for increased benefits under the provisions of this section prior to July 1, 1974, shall receive a retroactive recomputation as herein provided, and a lump sum payment effective from the date the application was approved by the board of trustees.



§ 8-36-510 - Confidentiality of records.

(a) Any medical records submitted to, or compiled by, the retirement system pursuant to this part are confidential and shall not be disclosed except as follows:

(1) To the extent that the member or the member's legal representative consents to disclosure;

(2) To employees of the retirement system for the purpose of determining a member's qualification for disability retirement;

(3) To the medical advisors;

(4) In compliance with a subpoena or a court order;

(5) To other state or federal agencies; provided, that such agencies maintain the same level of confidentiality as that required hereunder;

(6) To the comptroller of the treasury or the comptroller's designees for the purpose of an audit of the retirement system; or

(7) In any administrative proceeding or court action between the member or the member's legal representative and the retirement system.

(b) Nothing contained in this section applies to statistical medical information if such information is not identified with a particular member. Further, nothing contained in this section applies to records concerning the identity of members receiving or applying for disability retirement benefits, to the amount of benefits to which a particular member is or may be entitled to receive, nor to any other nonmedical related information unless such information is made confidential by other statute of this state.






Part 6 - Optional Retirement Allowances

§ 8-36-601 - Election of options for designation of contingent beneficiaries authorized -- Options enumerated -- Retirement allowance for social security benefits.

(a) Any member may elect to convert the retirement allowance otherwise payable on the member's account after retirement, exclusive of any portion of a disability allowance not payable after commencement of unreduced social security benefits, into a retirement allowance of equivalent actuarial value under one (1) of the options named in subsection (b).

(b) (1) Option 1. A reduced retirement allowance payable during the retired member's life, with the provision that it shall continue after the member's death for the life of, and to, the beneficiary nominated by the member by written designation duly acknowledged and filed with the board of trustees at the time of retirement.

(2) Option 2. A reduced retirement allowance payable during the retired member's life, with the provision that it shall continue after the member's death at one half (1/2) the rate paid to the member and be paid for the life of, and to, the beneficiary nominated by the member by written designation duly acknowledged and filed with the board of trustees at the time of retirement.

(3) Option 3. A reduced retirement allowance payable during the retired member's life, with the provision that it shall continue after the member's death for the life of, and to, the beneficiary nominated by the member by written designation duly acknowledged and filed with the board of trustees at the time of retirement; provided, that if such designated beneficiary shall predecease the retired member, the retirement allowance payable to the member after the death of the designated beneficiary shall be equal to the retirement allowance which would have been payable had the member not elected an option.

(4) Option 4. A reduced retirement allowance payable during the retired member's life, with the provision that it shall continue after the member's death at one half (1/2) the rate paid to the member and be paid for the life of, and to, the beneficiary nominated by the member by written designation duly acknowledged and filed with the board of trustees at the time of retirement; provided, that if such designated beneficiary shall predecease the retired member, the retirement allowance payable to the member after death of the designated beneficiary shall be equal to the retirement allowance which would have been payable had the member not elected an option.

(c) Prior to retirement, any member who is covered by Title II of the Federal Social Security Act, compiled in 42 U.S.C. §§ 401-425, may elect to convert the retirement allowance otherwise payable on the member's account after retirement into a retirement allowance of equivalent actuarial value of such amount that, with the member's benefit under Title II of the Federal Social Security Act, compiled in 42 U.S.C. §§ 401-425, the member will receive, so far as possible, approximately the same amount per year before and after the commencement of such benefit.

(d) Subsection (c) does not apply to a retiree receiving a disability retirement allowance if such retiree is also receiving social security disability benefits. Any member who is approved for a disability retirement allowance and who desires to convert such member's retirement allowance in accordance with subsection (c) shall be required to provide to the retirement system within thirty (30) days after notification of such approval, that the member has made application for social security disability benefits. If the application for social security benefits is denied, the member shall be given thirty (30) days from the date of denial in which to seek a reconsideration of such member's claim from the social security administration and to notify the retirement system of such action. Should the member's claim for social security disability benefits be denied upon reconsideration, such member shall, within thirty (30) days after notice of such denial, file an appeal to the administrative law judge and notify the retirement system of such member's action. The member is required to keep the retirement system informed of the status of such member's claim for social security disability benefits through the entire appeals process as specified herein. Failure to comply with the requirements of this subsection (d) shall result in a reduction of the member's disability retirement allowance to the amount which would have been payable had the member selected the regular plan, and the member shall be required to make a payment equal to the difference in benefits received and the regular plan.

(e) Notwithstanding this section or any other law to the contrary, the amount of survivor benefits payable to a beneficiary under one (1) of the optional allowances provided for in subsection (b) shall not exceed the maximum amount determined under the applicable incidental death benefits regulations of the Internal Revenue Code, unless the retired member's surviving spouse is the member's sole beneficiary. Benefits shall be adjusted as necessary to satisfy those regulations.



§ 8-36-602 - Effective date of election.

The election of an option shall become effective on the member's effective date of retirement in accordance with § 8-36-203 or § 8-36-303; provided, that written application is filed with the board of trustees and the member is eligible for service or early service retirement.



§ 8-36-603 - Election of option by retired member not formerly electing.

Any other provisions to the contrary notwithstanding, any retired member of any superseded system as defined in § 8-34-101, or this system, who upon retirement did not elect an option, but who now desires to do so may by completing the proper form prescribed by the board of trustees have benefits recomputed by an actuarial reevaluation in favor of such beneficiary.



§ 8-36-605 - When election of option may be changed or revoked.

The election of an option may not be changed or revoked by the member after such member's retirement date, except in accordance with rules and regulations adopted by the board of trustees.



§ 8-36-606 - Cancellation of election after divorce from designated beneficiary spouse.

In the event of divorce of a member who retires under an optional retirement plan, where the spouse is the designated beneficiary, the beneficiary may be cancelled upon the written request of the member and proper documentation, which shall include the final decree and marital dissolution agreement of the parties; provided, that such cancellation is not in conflict with the decree or marital dissolution agreement. The retirement allowance payable to the retiree after the cancellation of the designated beneficiary shall not be affected by such cancellation.



§ 8-36-607 - Death prior to retirement.

For death benefit purposes, a member who dies prior to retirement shall be considered as having been retired on the date death occurs or on the date such member's annual leave is exhausted, whichever is later.



§ 8-36-608 - Effect of prior election of option under superseded system.

If a member of a superseded system has made an effective election of an option under such superseded system, the election shall be effective under this retirement system as of the date of establishment; provided, that the member is then eligible for service retirement or early service retirement.



§ 8-36-610 - Surviving minor children as contingent beneficiaries.

(a) If a retired member of the Tennessee consolidated retirement system, including a retired prior class member, has, under the options of provisions of the preceding systems in this part, designated the spouse of the retired member as such retired member's beneficiary on the death of the retired member, then if the surviving spouse should die after the death of the retired member, and there is surviving a minor child or children of the retired member, the same annuity paid to the surviving spouse shall be divided equally among the minor children. Each child shall receive the child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining children.

(b) If the retired member's spouse is designated as the sole beneficiary on the date of the member's death, and if that spouse predeceased the retired member or died in a common accident or occurrence with the member, then the same annuity to which the spouse of the retired member would have been entitled had such spouse survived the retired member shall be divided equally among the retired member's minor children. Each child shall receive the child's share until the first day of the month following the month in which the child dies or reaches age twenty-two (22), whichever occurs first, at which time the annuity shall be redistributed equally among the remaining children.






Part 7 - Increased or Decreased Allowances

§ 8-36-701 - Increase or decrease in allowance after retirement based on consumer price index -- Cost-of-living adjustments.

(a) (1) As of the end of each calendar year commencing with the year ending December 31, 1972, the difference between:

(A) The percentage representing the consumer price index as of the end of such calendar year divided by that index as of December 31, 1971, or the most recent December 31 subsequent thereto as of which an increase or decrease in retirement allowance shall have been granted pursuant to this section; and

(B) One hundred percent (100%);

shall be determined.

(2) If such percentage is at least equal to one percent (1%), the retirement allowance payable to each beneficiary in receipt of an allowance prior to the July 1 next following shall be increased or decreased, as the case may be, commencing on such July 1, by an amount determined by multiplying the retirement allowance which would have been payable without regard to the provisions of this section by such percentage, but not to exceed three percent (3%).

(3) If the percentage increase or decrease in the consumer price index determined in accordance with this subsection (a) is less than one percent (1%), no increase or decrease in retirement allowance shall be granted.

(4) No reduction shall be made which has the effect of reducing a retirement allowance below the amount payable to the beneficiary without regard to the provisions of this section or as of May 1, 1975, whichever is greater.

(b) (1) Effective July 1, 1998, if there is a percentage increase in the consumer price index, as determined in accordance with subdivision (a)(1), of at least one half of one percent (0.5%), the retirement allowance payable to each beneficiary in receipt of an allowance prior to the July 1 next following shall be increased commencing on such July 1 by an amount determined by multiplying the beneficiary's then current retirement allowance by such percentage, but not to exceed three percent (3%). Notwithstanding the foregoing, if such percentage is one half of one percent (0.5%) or more but less than one percent (1%), the percentage shall be rounded to one percent (1%). This adjustment provision shall be in lieu of the adjustments provided for in subsection (a).

(2) If the percentage increase in the consumer price index is less than one half of one percent (0.5%), no retirement allowance increase shall be granted pursuant to this subsection (b).

(3) On January 1, 1998, the retirement allowance of each beneficiary shall be increased in accordance with the following schedule to reflect what the beneficiary's current allowance would be had the beneficiary received adjustments pursuant to this subsection (b) in lieu of the adjustments provided for in subsection (a): Click here to view image.

The increase in the beneficiary's monthly retirement allowance shall not be paid retroactively, but shall become effective on January 1, 1998.

(4) Notwithstanding any provision of the law to the contrary, this subsection (b) shall not apply to individuals who are members of the retirement system by virtue of their employment with any employer participating in the retirement system pursuant to chapter 35 of this title unless the governing body of any such employer passes a resolution to accept the associated liability and costs to provide such benefits. This increase in benefits will become effective following the adoption of the resolution. No retroactive benefits are to be paid under the provisions of this subsection (b).

(c) For purposes of this section, "consumer price index" means the consumer price index (all items -- United States city average), as published by the United States department of labor, bureau of labor statistics. If the method of computing the consumer price index is revised by the bureau of labor statistics, the board of trustees shall give effect to such revisions in an equitable manner.

(d) The provisions of this section shall not apply to any person who retires after May 1, 1975, until such person has been retired for a minimum of twelve (12) months on July 1 next following the December 31 as of which the percentage is determined.



§ 8-36-702 - Recomputation of benefits under certain superseded systems when consolidated system formula changes.

(a) Notwithstanding any other provisions to the contrary, in any year in which there is a change in the formula for retirement allowances, any beneficiary of the Tennessee teachers' retirement system, the Tennessee state retirement system, or of Group 1 of the Tennessee consolidated retirement system shall, on July 1 of such year, have such beneficiary's benefits recomputed according to the then existing provisions of the Tennessee consolidated retirement system. The recomputed benefit shall be compared to the benefit at the time of retirement or as of the date of the most recent recomputation, whichever date is later, and if the recomputed benefit is larger, the difference shall be added to the then current benefit. The increase provided by this section shall be in addition to any increases permitted under § 8-36-701.

(b) (1) For the purposes of recomputing benefits as provided in subsection (a), a change in the formula shall be defined as follows:

(A) The conditions of eligibility for retirement as provided in § 8-36-201;

(B) The service retirement allowance formula as provided in §§ 8-36-206 -- 8-36-208, and the service retirement allowance for Class B members as provided in the superseded Tennessee teachers' retirement system or the superseded Tennessee state employees' retirement system;

(C) The minimum service retirement allowance as provided in § 8-36-209;

(D) The early service retirement allowance as provided in part 3 of this chapter;

(E) The disability retirement allowance as provided in part 5 of this chapter; and

(F) The definition of "average final compensation" as defined in § 8-34-101.

(2) Notwithstanding the formula changes listed in subdivision (b)(1)(A)-(F), a change in the formula shall not include for recomputation purposes any increase in state retirement benefits for active employees to offset a reduction in the benefits paid by social security which is necessary to maintain the approximate level of benefits for active employees.

(c) The benefit of a state judge who retires prior to September 1, 1990, as a Group 3 member shall be recalculated under the provisions of Acts 1986, ch. 554.

(d) The governing body of a political subdivision may, at its option, by resolution authorize and accept the liability for its active and retired employees to receive any increases due to a change in the benefit formula. It is the intent of this enactment that should the governing body elect to authorize its employees to receive increases, resulting from a change in formula, such authorization and acceptance of liability therefor shall include both active and retired employees.



§ 8-36-703 - Recomputation of benefits of beneficiaries of state and teachers' superseded systems who were retired under ten-year arithmetic average.

Whenever a beneficiary of the Tennessee teachers' retirement system and the Tennessee state retirement system shall have been retired under a ten-year arithmetic average, the beneficiary shall have such beneficiary's benefits recomputed under a five-year arithmetic average. The recomputation shall be under the benefit provisions of the applicable superseded system.



§ 8-36-704 - Recomputation of benefits of beneficiaries under existing provisions.

Any retired member of the Tennessee teachers' retirement system, Tennessee state retirement system, Group 1 of the Tennessee consolidated retirement system and of any local retirement system who retired prior to July 1, 1972, or thereafter, shall have such member's benefits recomputed under the existing provisions of the Tennessee consolidated retirement system. Any increase resulting from such recomputation shall be in addition to those provided by § 8-36-701.



§ 8-36-705 - Recomputation of benefits of certain beneficiaries who have elected an optional form of benefit.

(a) In the case of a retired member of the superseded Tennessee teachers' retirement system, the superseded Tennessee state retirement system, or the Tennessee consolidated retirement system who elected an optional form of benefit, the recomputation of the member's retirement allowance determined under §§ 8-36-702 -- 8-36-705, 8-36-706 [obsolete] shall be adjusted on the basis of the appropriate option in effect on June 30, 1972, or thereafter, but the actuarial equivalent factors in effect on July 1, 1972, or thereafter, shall be used to determine the increase in retirement allowance.

(1) In the case of a retired teacher who elected Option I under the provisions of the superseded Tennessee teachers' retirement system, the teacher's benefits shall be recomputed under the maximum plan as provided under the retirement system.

(2) In the case of a beneficiary of a deceased member of a superseded system, or the retirement system, in receipt of a monthly retirement allowance as the person designated under an election of an optional form of benefit, the increase in the retirement allowance to such beneficiary shall be determined as if the member had been living on the date of recomputation.

(b) The maximum plan, Option II and Option III of the superseded Tennessee teachers' retirement system shall equate to the maximum plan, Option I and Option II of the retirement system respectively and the maximum plan, Option I and Option II of the superseded Tennessee state retirement system shall equate to the maximum plan, Option I and Option II of the retirement system respectively.

(c) (1) A retired member of the superseded Tennessee teachers' retirement system who designated a beneficiary under Option II or Option III of that system and a retired member of the superseded Tennessee state retirement system who designated a beneficiary under Option I or Option II of that system, may elect to have that member's retirement allowance recomputed ab initio under the equivalent Option III or Option IV of the Tennessee consolidated retirement system by making written application and payment of any amount due to the Tennessee consolidated retirement system on or before April 30, 1976.

(2) Any increase in monthly retirement allowance shall not be paid retroactively, but shall become effective the next following month.



§ 8-36-707 - Additional allowances for teachers and general employees retired prior to July 1, 1976.

(a) (1) Beginning July 1, 1978, each retired teacher and retired general employee who retired prior to July 1, 1976, shall receive a monthly retirement allowance equal to a percentage of the total retirement allowance received in January 1978, from the state by such teacher or employee as follows:

(A) Persons receiving less than five thousand dollars ($5,000) per annum in total retirement benefits shall receive a monthly allowance equal to five percent (5%) of their January monthly retirement benefits;

(B) Persons receiving at least five thousand dollars ($5,000) per annum, but not more than eight thousand five hundred dollars ($8,500) per annum, in total retirement benefits shall receive a monthly allowance equal to three percent (3%) of their January monthly retirement benefits; and

(C) Persons receiving more than eight thousand five hundred dollars ($8,500) per annum in total retirement benefits shall receive a monthly allowance equal to two percent (2%) of their January monthly retirement benefits.

(2) Such amounts shall be in addition to the retirement allowance from the state, including the amounts authorized by § 8-36-701.

(b) As used in this section:

(1) "Retired general employee" and "retired teacher" mean any retired teacher and any retired general employee, as defined in § 8-34-101, and any former teacher or state employee receiving benefits under chapter 39, part 1 of this title, who retired on or before June 30, 1976; provided, that for retired general employees of political subdivisions, this allowance may only be granted if the chief governing body of the political subdivision authorizes this credit and accepts the liability therefor and informs the retirement system before June 15, 1978, of its authorization of this credit; and

(2) "Total retirement benefits" includes benefits from both the Tennessee consolidated retirement system and from social security. The increase in benefits authorized by this section shall be based on the monthly payments made by the Tennessee consolidated retirement system.

(c) The recomputed retirement benefit paid to a retired teacher or a retired state general employee under this section as a result of passage of § 8-36-209(a)(1) shall be calculated without regard to the provisions of § 8-36-102.



§ 8-36-708 - Increase in allowance to beneficiaries retired under superseded state or teachers' systems -- Exceptions.

(a) The retirement allowance of any beneficiary under the Tennessee teachers' retirement system or the Tennessee state retirement system shall be increased as of July 1, 1972, as follows:

(1) The retirement allowance which would otherwise be payable, without regard to the election of any optional modification, shall be increased by ten percent (10%) of the amount of retirement allowance which would otherwise be payable before application of any flat minimum benefit formula or any post retirement increase and without regard to the election of any optional modification, but the total retirement allowance shall not exceed seventy-five percent (75%) of the beneficiary's average final compensation.

(2) The retirement allowance recomputed under subdivision (a)(1) shall not be less than sixty-four dollars and eight cents ($64.08) for a retired former Class A member, multiplied by the number of years of the member's creditable service, nor less than seventy-two dollars ($72.00) for a retired former Class B member, multiplied by the number of years of the member's creditable service.

(3) In no event shall the increase in the retirement allowance of any beneficiary under this section be less than twelve dollars ($12.00) multiplied by the number of years of creditable service.

(b) Notwithstanding the foregoing, any member of the Tennessee state retirement system who retired as a Class C member of that system or under the special benefit provisions of that system applicable to firefighters and police officers or wildlife officers shall not be entitled to an increase in the member's retirement allowance under this section.



§ 8-36-709 - Increase in retirement allowances to other beneficiaries of superseded systems.

The retirement allowance of any beneficiary of a superseded system not entitled to an increase in retirement allowance under § 8-36-708 shall be increased as of July 1, 1972, as follows. The retirement allowance which would otherwise be payable without regard to the election of any optional modification shall be increased by the excess, if any, of an amount computed on the basis of § 8-36-708(a)(2) over such retirement allowance.



§ 8-36-710 - Increase in retirement allowances to beneficiaries of superseded system who elected an optional benefit.

(a) In the case of a retired member of a superseded system who elected an optional form of benefit, the increase in the member's retirement allowance determined under § 8-36-708 or § 8-36-709 shall be adjusted on the basis of the appropriate actuarial equivalent factor applicable at the time of retirement, and payment of the additional allowance shall be subject to the terms of the option elected.

(b) In the case of beneficiary of a deceased member of a superseded system in receipt of a retirement allowance as the person designated under an election of an optional form of benefit, the increase in the retirement allowance to such beneficiary shall be determined as if the member had been living on July 1, 1972.



§ 8-36-711 - Effect of other provisions for increase of allowances for beneficiaries of superseded systems.

Notwithstanding any other provision of §§ 8-36-708 -- 8-36-712, no increase in the retirement allowance of any beneficiary of a superseded system shall be granted on or after July 1, 1972, except as provided in § 8-36-701 or §§ 8-36-708 -- 8-36-712.



§ 8-36-712 - Source of payment of increases to teachers retired from a local retirement system.

Notwithstanding any other provision of chapters 34-37 of this title to the contrary, teachers who have retired from a local retirement fund shall be paid directly by the Tennessee consolidated retirement system any increases resulting from the provisions of §§ 8-36-708 -- 8-36-712.



§ 8-36-713 - Additional benefit increase.

(a) (1) In addition to any other increase in retirement benefits provided by this part, effective July 1, 1985, retired teachers and general employees shall be entitled to an increase in their monthly retirement benefit in accordance with the following schedule: Click here to view image.

(2) Effective July 1, 1987, and in addition to any other increase in retirement benefits provided by this part, retired teachers, wildlife officers, state police officers, firefighters, police officers and general employees shall be entitled to an increase in their monthly retirement benefits in accordance with the following schedule, which shall be in lieu of the increase in benefits provided in subdivision (a)(1). Click here to view image.

(b) The increase effective July 1, 1987, shall continue to be paid thereafter. It is the legislative intent that the provisions of this section shall not be interpreted to authorize additional increases beyond those taking effect July 1, 1987.

(c) As used in this section, "retired teacher" and "retired general employee" mean any retired teacher and any retired general employee, as defined in § 8-34-101, and any former teacher or state employee receiving benefits under chapter 39, part 1 of this title.

(d) The benefit paid under the provisions of this section shall be calculated without regard to the provisions of § 8-36-102.

(e) The provisions of this section shall be optional for political subdivisions participating in the retirement system in accordance with the provisions of § 8-35-217. Political subdivisions exercising the option permitted herein must do so before June 30, in order for it to be effective the following July 1.

(f) Implementation of the provisions of this section shall be subject to funding being provided in the general appropriations act.



§ 8-36-714 - Requirements to be compensated as president emeritus -- Continued eligibility requirements -- Filing of agreement.

(a) The board of trustees of the University of Tennessee may grant to any former president of the University of Tennessee the title "president emeritus." The board of regents of the state university and community college system may also grant to any former president of any college or university governed by the board of regents a similar "emeritus" title. No former president shall receive any compensation or remuneration for holding the emeritus title, unless the following conditions are met:

(1) The remuneration is for time actually spent by the former president in performing services for the University or board of regents;

(2) An agreement is executed between the respective board and the former president which sets forth the duties to be performed by the former president;

(3) The agreement cannot exceed a term of one (1) year. The board of trustees of the University of Tennessee or the board of regents may enter into additional one-year agreements with the former president. No renewal agreement shall be entered into until the respective board reviews and is satisfied with the emeritus work performed by the former president. Any such renewal must be approved by an affirmative vote of a majority of the respective board;

(4) The former president must reside in the state of Tennessee at the time of the initial appointment and at the time of any subsequent appointment; and

(5) The former president shall not accrue any additional retirement credit as a result of such appointment.

(b) Notwithstanding any other law to the contrary, any former president receiving compensation or remuneration for holding the emeritus title pursuant to this section shall be eligible to continue drawing such person's retirement allowance; provided, that the former president does not work and is not compensated for more than one hundred twenty (120) days or the equivalent of one hundred twenty (120) days during the one-year appointment, or, if working as a teacher, for more than twenty-four (24) quarter credit hours or eighteen (18) semester credit hours during the one-year appointment. If the period exceeds that specified in this subsection (b), the former president's monthly retirement allowance shall be reduced in direct proportion thereto. The retirement system is authorized to obtain reimbursement for any retirement benefits overpaid as a result of any compensation being paid to a former president in excess of that permitted by this section. Such reimbursement may be made by deductions from the former president's monthly benefit.

(c) For each emeritus appointment for which compensation or remuneration will be paid, the board of trustees of the University of Tennessee and the board of regents shall be responsible for filing the agreement with the retirement division which sets forth the name of the person holding the title, and the beginning and ending date of the appointment. The agreement shall be accompanied with documentation showing the amount of compensation to be paid to the person and the number of hours to be worked. The agreement and documentation shall be filed annually, if applicable, and signed by the former president acknowledging the conditions of the appointment. The board of trustees of the University of Tennessee and the board of regents shall further send written notice to the speaker of the senate, the speaker of the house of representatives, the chairs of the senate standing committees on education and on finance, ways, and means, the chairs of the standing committees on education administration and planning and finance, ways and means of the house of representatives and the office of legislative budget analysis of each emeritus appointment for which compensation or remuneration will be paid.



§ 8-36-715 - Increase in retirement allowance for retired teachers, wildlife officers, state police officers, firefighters, police officers and general employees.

(a) (1) The retirement allowance of each retired teacher, wildlife officer, state police officer, firefighter, police officer and general employee shall be increased effective January 1, 2007, in accordance with the following schedule: Click here to view image.

(2) The increase provided in subdivision (a)(1) shall be in addition to any other increase in retirement benefits provided by this part and shall not be paid retroactively, but shall become effective on January 1, 2007.

(b) As used in this section, "teacher" and "general employee" mean any retired teacher and any retired general employee, as defined in § 8-34-101, and any former teacher or state employee receiving benefits under chapter 39, part 1 of this title.

(c) The provisions of §§ 8-36-102 and 8-36-208(a) shall not be construed to prevent any increase in the retirement allowance of a retiree when the increase is in accordance with this section.

(d) Notwithstanding any provision of the law to the contrary, this section shall not apply to individuals who are members of the retirement system by virtue of their employment with any employer participating in the retirement system pursuant to chapter 35, part 2 of this title, unless the governing body of the employer passes a resolution to accept the associated liability and costs to provide the benefits. This increase in benefits shall become effective following the adoption of the resolution. No retroactive benefits are to be paid under the provisions of this subsection (d). It is the legislative intent that the state shall realize no increased cost as a result of providing the increase to employees of employers participating in the retirement system pursuant to chapter 35, part 2 of this title. All costs associated with the increase shall be the responsibility of the respective employer.

(e) (1) On July 1, 2006, and on each July 1 thereafter, the minimum retirement allowance provided for in § 8-36-209(b)(4)(A) shall be adjusted pursuant to the cost-of-living provisions in § 8-36-701(b)(1) and (2) until the person has been retired from the retirement system for twelve (12) months on July 1 next following the December 31 as of which the adjustment is determined; provided, however, that the first adjustment under this subdivision (e)(1) shall occur on November 7, 2006, and on each July 1 thereafter, in accordance with the provisions of this subdivision (e)(1), for persons who are in service on July 1, 2006.

(2) Any beneficiary of any benefit provided to a member of the general assembly pursuant to subdivision (e)(1) may elect to receive an amount less than the amount that member is eligible to receive; provided, that the request is in writing and irrevocable.






Part 8 - Reemployment After Retirement

§ 8-36-801 - Suspension of benefits while reemployed -- Further contributions optional.

(a) Except as provided in this part, any retired member of the Tennessee consolidated retirement system, or of any superseded system, or of any local retirement fund established pursuant to chapter 35, part 3 of this title who accepts employment in a position covered by the Tennessee consolidated retirement system shall, as a condition of such employment, cease to draw the member's retirement allowance during the period of the employment; however, the member shall keep the member's retirement benefit in the month that the member returns to work.

(b) A retiree restored to employment shall not be required to reenroll as an active member of the retirement system, to make further contributions to the retirement system or to void the retirement payment plan elected by the member. Employees covered by the noncontributory provisions of the system in accordance with § 8-34-206 shall reenroll and accrue service. Any retiree restored to employment who reenrolls as an active member of the retirement system shall be treated as voiding any optional benefit previously elected under § 8-36-601 for purposes of in-service death benefits. Subject to the provisions of § 8-36-802(e), any such optional benefit previously elected shall be restored upon subsequent retirement.



§ 8-36-802 - Reenrollment upon reemployment or local system's inclusion in consolidated system.

(a) Upon reemployment in a position covered by the Tennessee consolidated retirement system, or should the retiree be an employee of a political subdivision which subsequently elects to cover its employees under the Tennessee consolidated retirement system, the retiree shall have the option of becoming a member of the Tennessee consolidated retirement system, or of executing an irrevocable election not to participate.

(b) Should the reemployed retiree elect to become a member of the retirement system, the retiree shall make such contributions as are provided for the class membership and establish credit for additional service.

(c) Accumulated Contributions. The excess, if any, of the retired member's accumulated contributions at retirement over the sum of the retirement allowance payments received by the retired member shall be credited to the retiree as accumulated contributions.

(d) Creditable Service Accumulated Prior to Reemployment. Any creditable service to which the retiree was entitled when the retiree retired shall be restored to the retiree, and upon subsequent retirement the retiree's retirement allowance shall be based on the retiree's compensation and creditable service before and after the period of prior retirement.

(e) Creditable Service During Reemployment. (1) If the retiree does not complete three (3) years of creditable service after restoration to service, the part of the retiree's retirement allowance upon subsequent retirement payable with respect to creditable service rendered before the period of the retiree's previous retirement, or included in the computation of the retiree's previous retirement allowance, shall be equal to the retiree's previous retirement allowance with all of the provisions of the retirement payment plan elected by the retiree, with respect to such part of the retiree's retirement allowance.

(2) If the retiree completes three (3) years or more of creditable service after restoration to service, the retirement payment plan elected by the retiree shall be void. Upon subsequent retirement, the retiree shall again elect the payment plan under which the retiree's retirement benefits shall be paid. The benefits shall be recomputed under such plan based on the total service and salary credit accrued by the retiree both before and after the retiree's previous retirement, unless such recomputation results in the retiree receiving a lower retirement allowance than the retiree would have received under that plan prior to restoration to service. If the recomputation results in a lower allowance, then the retiree's retirement allowance under the payment plan elected upon subsequent retirement shall be computed pursuant to subdivision (e)(1). Notwithstanding this subsection (e) or any other law to the contrary, the retirement benefits of any retiree who previously elected the social security leveling retirement payment plan pursuant to § 8-36-101 shall not be recomputed pursuant to this subdivision (e)(2) unless the retiree pays to the retirement system the difference in benefits received under the social security leveling plan during the retiree's previous retirement and the regular retirement payment plan. Any such retiree who fails to make such payment shall have such retiree's benefits computed pursuant to subdivision (e)(1).



§ 8-36-803 - Election not to reenroll in retirement system.

Should the reemployed retiree execute an irrevocable nonelection form as provided in § 8-36-802, the retiree shall make no further contributions nor establish any additional service; but, upon final retirement, shall be entitled to the same benefits to which the retiree was entitled before restoration to service.



§ 8-36-804 - Retirement credit not earned during benefit period.

No member shall be entitled to establish retirement credit for any period during which the member received a retirement allowance; however, should a member return to a position covered by the retirement system, the member shall be able to obtain retirement credit for the month in which the member returns to work even though the member shall keep the member's retirement benefit in the month that the member returns to work as provided in § 8-36-801(a).



§ 8-36-805 - Reemployment permitted.

Any retired member or prior class member of the Tennessee consolidated retirement system, and any retiree of a local retirement fund receiving benefits in accordance with chapter 35, part 3 of this title may return to service temporarily in a position covered by the Tennessee consolidated retirement system and continue to draw such person's retirement allowance; provided, that all of the following conditions are met:

(1) During a twelve-month period, that person does not work more than one hundred twenty (120) days or the equivalent of one hundred twenty (120) days; or if employed as a teacher by an institution of higher learning, twenty-four (24) quarter credit hours or eighteen (18) semester credit hours;

(2) For temporary employment periods commencing on or after July 1, 2002, the entire compensation payable to the retired member for the work shall not exceed an amount equal to the sum of sixty percent (60%) of the annual full-time salary received by the retired member in the year immediately prior to the member's last paid day of covered employment, adjusted by five percent (5%) for each year since the member's last paid day of covered employment or by such other percentage as may be determined by the treasurer and the commissioner of human resources. In determining such percentage for any given year, the treasurer and the commissioner of human resources may consider any matter which, in their discretion, they deem relevant including, but not limited to, the condition of the labor market and the ability to fill the respective positions;

(3) The retired member may work in addition to the one hundred twenty (120) days prescribed above an additional ninety (90) days during the twelve-month period if employed as a substitute teacher in a public school system; provided, that the superintendent of such school system certifies in writing to the division of retirement that no other qualified personnel are available to substitute teach during such period, and that the compensation payable to the retired member for such work does not exceed the rate of compensation set by the public school system for substitute teachers filling similar vacant positions; and provided further, that the total salary paid to any such retired member for teaching during the twelve-month period shall not exceed the pertinent pro rata share of average salary being paid at the institution in the academic discipline concerned;

(4) The retired member does not return to service until the expiration of at least sixty (60) calendar days from the member's effective date of retirement, unless such member returns to service in a position wherein the member renders no more than one-half (1/2) the hours the member was scheduled to work prior to retirement and the head of the employing entity certifies in writing to the division of retirement that no other qualified persons are reasonably available to fill the position;

(5) The head of the employing entity or the head's designee:

(A) Shall file a form with the board of trustees setting out the member's name, period to be employed, number of days to be worked, compensation to be paid, and anticipated termination date. The form shall be filed annually, if applicable, and signed by the member acknowledging the conditions of return to service;

(B) Shall submit a statement showing working hours and compensation for the retiree when requested; and

(C) Shall be subject to audit to verify working hours and the compensation being paid;

(6) Should the period of return to service or the compensation therefor exceed that specified in this section, the person's monthly retirement allowance shall be reduced by the greater of the following:

(A) Each day worked in excess of the limitation shall result in the loss of one-twentieth (1/20) of the monthly retirement allowance; or

(B) Any compensation received in excess of the limitation shall reduce the retirement allowance payable by the ratio such compensation exceeds the limitation;

(7) The retirement system is authorized to obtain reimbursement for any retirement benefits overpaid as a result of a retiree's reemployment in excess of that permitted by this section, by deductions from a retiree's monthly benefit; and

(8) The retiree will not accrue any additional retirement credit during the retiree's period of reemployment.



§ 8-36-806 - Assignment to duty of retired state judges -- Compensation -- Creditable service.

(a) The chief justice of the supreme court is empowered to assign any retired state judge to:

(1) Hold any court in the state whenever in the chief justice's judgment it is necessary to do so in order to relieve congested dockets; or

(2) Sit for judges who may be incapacitated or who may be absent because of illness or otherwise.

(b) A retired state judge holding court hereunder shall be paid, in addition to the retirement allowance for the period during which the retired state judge sits as judge, the difference between the retired state judge's retirement allowance for the period and the amount the retired state judge would receive for that period if the retired state judge were an active judge of the same court.

(c) The chief justice shall certify to the judicial cost accountant the date on which such service commences and the date on which such service terminates.

(d) Any retired judge assigned to duty under this section who has not attained the maximum creditable service shall be entitled to receive credit for services performed in such duty; provided, that:

(1) Such judge elects to receive such credit by notice to the board; and

(2) Such judge authorizes the deduction of the applicable contributions as set forth under chapter 37, part 2 of this title.

(e) Such service shall be added to the creditable service of such judge and, on July 1 of each year, such judge's benefits shall be adjusted according to the provisions of the superseded system or of the retirement system hereby created as may be appropriate.



§ 8-36-807 - Assignment of certain retired attorneys general to sit as state judges -- Jurisdiction -- Compensation -- Certification of dates of service.

(a) The chief justice of the supreme court shall likewise be empowered to assign and designate any retired attorney general to sit as judge and hold any court in the same manner, for the same purpose and such person shall have the same authority, duty and jurisdiction as any retired state judge is authorized to perform or exercise under the provisions of § 8-36-806.

(b) A retired attorney general assigned and designated to sit and perform the duties and functions of a judge shall have served at least twenty-four (24) years as an attorney general prior to retirement, and jurisdiction shall be limited and restricted to habeas corpus cases and such cases as may arise under any Post Conviction Procedure Act, compiled in title 40, chapter 30, part 1.

(c) Such person's compensation hereunder shall include such person's retirement allowance, plus the difference between such person's retirement allowance and the amount that person would receive if that person were an active or regular judge of the same court.

(d) The chief justice shall certify to the administrative director of the courts the date on which such service commences, and the date on which such service terminates.



§ 8-36-808 - Members of general assembly.

(a) Notwithstanding any provision of law to the contrary, any person becoming a member of the general assembly after November 1, 1982, may continue service in the general assembly without loss or suspension of such person's retirement allowance; provided, that such retirement allowance is based on service and salary rendered in a capacity other than that as a general assembly member.

(b) Any retirement benefits accrued as a result of general assembly service will only be paid upon termination of services in the general assembly.

(c) Any general assembly member previously denied retirement credit:

(1) Under the provisions of this section prior to its amendment by Acts 1985, ch. 449 §§ 22 and 23; or

(2) Under any other provisions of the law governing the retirement system because such member was receiving a retirement benefit;

shall be entitled to claim retirement credit for general assembly service upon making application therefor to the retirement system and making any contributions such member would have made had such member been a member during such period plus interest as provided by § 8-37-214. Any adjustment in retirement benefits shall be effective at the beginning of the following month.



§ 8-36-809 - [Repealed.]

HISTORY: Acts 2007, ch. 184, § 14; repealed by its own provisions, effective June 30, 2012.



§ 8-36-810 - Reemployment without loss or suspension of retirement benefits.

Any retired member of the Tennessee consolidated retirement system or of any superseded system administered by the state of Tennessee may accept employment in a position covered under § 8-35-113(c) without loss or suspension of retirement benefits; provided, that:

(1) The retirement benefits are based on service and salary rendered in a position other than a position covered under § 8-35-113(c); and

(2) The retired member shall not be eligible to claim or accrue additional retirement benefits as a result of the employment.



§ 8-36-811 - [Repealed.]

HISTORY: Acts 2009, ch. 438, § 1; repealed by its own provisions, effective June 30, 2012.



§ 8-36-812 - Filing of federal wage reports on reemployed retired members.

Nothing in this part shall be interpreted to relieve the employer from filing the required employee wage reports with the appropriate federal agencies on behalf of retired members that are reemployed under this part.



§ 8-36-818 - Reemployment without suspension of benefits.

Any retired member of the Tennessee consolidated retirement system or of any superseded system administered by the state of Tennessee may accept employment in a position covered under § 8-35-226(a) without loss or suspension of retirement benefits; provided, that:

(1) Such retirement benefits are based on service and salary rendered in a position other than a position covered under § 8-35-226(a); and

(2) The retired member shall not be eligible to accrue additional retirement benefits as a result of such employment.



§ 8-36-821 - Employment as a teacher.

(a) Notwithstanding any provision of law to the contrary, any person retired for at least one (1) year from the Tennessee consolidated retirement system, from any superseded system administered by the state, or from any local retirement fund pursuant to chapter 35, part 3 of this title may accept employment as a kindergarten through twelfth (K-12) grade teacher without loss or suspension of retirement benefits under the following conditions:

(1) The retired member holds any teacher's professional license or certificate as may be required in title 49, chapter 5;

(2) The superintendent or director of schools of the employing school system certifies in writing to the division of retirement and to the commissioner of education that the retired member has the requisite experience, training and expertise for the position to be filled and that no other qualified persons are available to fill the position;

(3) The commissioner certifies in writing to the division that the employing school system serves an area that lacks qualified teachers to serve in the position to be filled;

(4) The retired member shall not be entitled to tenure status as provided in title 49, chapter 5, part 5;

(5) Such retired member shall not be eligible to accrue additional retirement benefits, accrue leave or receive medical insurance coverage as a result of such employment;

(6) The retired member shall not receive automatic credit for years of experience in determining compensation; provided, that the salary paid to such retired member for performing the teaching services shall not be less than the rate of compensation set by the school system for teachers with no experience filling similar positions, nor shall such salary exceed eighty-five percent (85%) of the rate of compensation set by the school system for teachers with comparable training and years of experience filling similar positions. Once such compensation is set, the retired member shall not be entitled to supplements paid under the career ladder program; and

(7) The retired member's appointment to serve as a teacher cannot exceed one (1) year. The retired member may be reappointed to additional one-year periods, provided the conditions contained in this section are met for each such reappointment, including the certifications required in subdivisions (a)(2) and (3).

(b) The provisions of this section shall not be construed to prohibit any retired member or prior class member of the Tennessee consolidated retirement system, or any retiree of a local retirement fund receiving benefits in accordance with chapter 35, part 3 of this title from returning to service temporarily in a position covered by the Tennessee consolidated retirement system pursuant to § 8-36-805.



§ 8-36-823 - Employees of subsidiaries of an association or independent contractors.

An association whose employees participate in the Tennessee consolidated retirement system under § 8-35-209 shall annually submit to the board of trustees a list of retired members of the Tennessee consolidated retirement system who are assigned to perform any functions or duties for the association as an employee of a subsidiary of the association or an independent contractor.






Part 9 - Hybrid Retirement Plan for State Employees and Teachers

§ 8-36-901 - Short title.

This part shall be known and may be cited as the "Hybrid Retirement Plan for State Employees and Teachers."



§ 8-36-902 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "County judge" means a judge of a general sessions court, probate judge, or judge of a juvenile and/or domestic relations court;

(2) "Defined benefit component" means the portion of the hybrid plan that provides a defined benefit plan within the provisions of the retirement system, but which has its own vesting, benefit structure, and contribution requirements as set forth in this part;

(3) "Defined contribution component" means the portion of the hybrid plan that provides a defined contribution plan within the provisions of the profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title;

(4) "Hybrid plan" means a plan that provides a combination of a defined benefit plan and a defined contribution plan which, together, are intended to comply with the provisions of the Internal Revenue Code that are applicable to governmental plans;

(5) "Participant" means any state employee, teacher, or political subdivision employee participating in the hybrid plan;

(6) "Political subdivision" means any entity authorized to participate in the retirement system pursuant to chapter 35, part 2 of this title;

(7) "Political subdivision employee" means any person in the employ of a political subdivision, including a county judge, but does not include any person performing services on a contractual or percentage basis;

(8) "State employee" means any person who is a state official, including members of the general assembly, the attorney general and reporter, district attorneys general, state judges, and district public defenders, or any person who is employed in the service of and whose compensation is payable by the state, or any person who is employed by the state whose compensation is paid in whole or in part from federal or other funds. "State employee" also means any person who is employed in the service of and whose compensation is payable by a public institution of higher education, or any person who is employed by a public institution of higher education whose compensation is paid in whole or in part from federal or other funds. For purposes of this part, "state employee" does not include the governor or any person employed on a contractual or percentage basis. Any retirement allowances payable in respect of a former governor shall be as prescribed by the provisions of chapter 39, part 2 of this title in lieu of any other benefits to which the governor may otherwise be entitled under chapters 34-37 of this title;

(9) "State judge" has the meaning set forth in § 8-34-101; and

(10) "Teacher" has the meaning set forth in § 8-34-101(46)(B), but does not include any person employed by a public institution of higher education.

(b) Terms used in this part that are not otherwise defined shall have the same meaning ascribed to them in chapters 34-37 of this title.



§ 8-36-903 - Persons eligible to participate in hybrid retirement plan -- Determination of eligibility -- Continuing membership in optional retirement program -- Transfer to hybrid plan -- Application of provisions of the Tennessee consolidated retirement system.

(a) Notwithstanding any other law to the contrary and except as provided in this section, any person otherwise eligible to participate in the retirement system who enters service as a state employee or teacher on or after July 1, 2014, shall participate in the hybrid plan established under this part; provided, however, that any person who enters service with a state-supported institution of higher education on or after July 1, 2014, and who is exempt from the Fair Labor Standards Act, compiled in 29 U.S.C. § 201 et seq., may elect membership in the optional retirement program as provided in § 8-36-923 in lieu of the hybrid plan. In all cases of doubt, the state treasurer shall determine whether the person is eligible to participate in the optional retirement program.

(b) Any state employee or teacher who is a member of the retirement system on June 30, 2014, shall continue membership in the retirement system pursuant to the terms of chapters 34-37 of this title that were in effect on June 30, 2014. Any person who reenters service as a state employee or teacher on or after July 1, 2014, having previously served as a state employee or teacher prior to July 1, 2014, and who has not otherwise lost membership in the retirement system pursuant to § 8-35-104(a)(1) or (a)(2), shall continue membership in the retirement system pursuant to the terms of chapters 34-37 of this title that were in effect on June 30, 2014.

(c) Membership in the hybrid plan or the optional retirement program, as applicable, shall not be required for any part-time state employee or part-time teacher who would otherwise be covered under the provisions of this part, or for any state employee who has optional membership in the retirement system pursuant to chapters 34-37 of this title. Any election made by a state employee or teacher to become a participant shall be irrevocable and such employee or teacher shall thereafter be subject to the terms and conditions of the hybrid plan or the optional retirement program, as applicable, which are in effect at the time of the election.

(d) Any teacher as defined in § 8-34-101(46)(B) who is a member of the retirement system pursuant to § 8-35-101 shall have the option to transfer from the retirement system to the hybrid plan on a prospective basis; provided, that allowing such choice meets all applicable state and federal requirements, including § 414(h) of the Internal Revenue Code (26 U.S.C. § 414(h)), that are necessary for the retirement system to maintain its status as a qualified plan under the Internal Revenue Code. The election to transfer shall be made on a form prescribed by the retirement system and filed with the retirement system. Any such election shall become effective on the first day of the month next following the month the form is filed with the retirement system, and shall be irrevocable. The actuarial value of accrued benefits earned prior to the effective date of the transfer shall be determined under the applicable provisions of the retirement system in effect on the date of the transfer. The teacher shall thereafter be subject to the applicable provisions of this part.

(e) All provisions of chapters 34-37 of this title that are not inconsistent with the provisions of this part shall continue to apply, as applicable, to participants in the hybrid plan or the optional retirement program.



§ 8-36-904 - Requirement to make employee contributions to defined benefit component of the plan -- Employer to pick up employee contributions.

(a) Participants in the hybrid plan shall be excluded from the noncontributory provisions of § 8-34-206 and shall be required to make employee contributions to the defined benefit component of the plan equal to five percent (5%) of the participant's earnable compensation.

(b) Each employer shall pick up the employee contributions required under this section. The contributions so picked up shall be treated as employer contributions pursuant to § 414(h) of the Internal Revenue Code in determining tax treatment under said Code. The employee shall not have the option of choosing to receive the contributions in the form of cash or cash equivalents instead of having them paid by the employer into the hybrid plan benefits trust account created pursuant to § 8-36-920.



§ 8-36-905 - Establishing service credit under provisions of Tennessee consolidated retirement system.

Any participant who desires to establish service credit pursuant to the provisions of chapters 34-37 of this title shall pay employee contributions to the defined benefit component of the plan equal to the amount of the employee contributions required under the terms of the hybrid plan as they existed at the time the service was established, plus interest at the rate provided in § 8-37-214. In the case of refunded service, the amount shall be equal to the total amount that was previously withdrawn, plus interest at the rate provided in § 8-37-124. Any service established or reestablished pursuant to this section shall be credited under the terms of the hybrid plan as they existed at the time the service was established and not at the time the service was rendered.



§ 8-36-906 - Eligibility for service retirement allowance from defined benefit component of plan.

(a) (1) Except as otherwise provided in this section and in § 8-36-921, any participant shall be eligible for a service retirement allowance from the defined benefit component of the plan upon attainment of sixty-five (65) years of age and completion of five (5) years of creditable service, or upon attainment of a combination of age and years of creditable service as to equal ninety (90).

(2) Any participant serving in a position covered by the mandatory retirement provisions of § 8-36-205 shall be eligible for a service retirement allowance from the defined benefit component of the plan upon attainment of sixty (60) years of age and upon completion of five (5) years of creditable service, or at any age upon completion of thirty (30) years of creditable service. Further, any participant who has creditable service in a position covered by the mandatory retirement provisions of § 8-36-205 and who is entitled to the supplemental bridge benefit pursuant to § 8-36-211 shall be eligible for a service retirement allowance from the defined benefit component of the plan upon attainment of fifty-five (55) years of age and upon completion of twenty-five (25) years of creditable service; provided, that the service rendered while the participant was in a position covered by the mandatory retirement provisions shall be independent of all other creditable service for the purpose of calculating the participant's retirement allowance under § 8-36-907.

(b) Any participant serving as the attorney general and reporter, a district attorney general, district public defender, or state judge shall be eligible for a service retirement allowance from the defined benefit component of the plan upon attainment of sixty (60) years of age and upon completion of eight (8) years of creditable service, or upon the attainment of fifty-five (55) years of age and upon completion of twenty-four (24) years of creditable service.

(c) Any participant serving as a member of the general assembly shall be eligible for a service retirement allowance from the defined benefit component of the plan upon attainment of sixty (60) years of age and upon completion of four (4) years of creditable service.



§ 8-36-907 - Service retirement allowance as an annuity.

(a) Except as provided in §§ 8-36-908 and 8-36-909, the service retirement allowance payable to a participant under § 8-36-906 shall consist of a member annuity which shall be the actuarial equivalent of the participant's accumulated contributions in the defined benefit component of the plan at retirement, plus a state annuity which, when added to the member annuity, shall be equal to:

(1) In the case of a participant, other than those participants described in subdivision (a)(2), one percent (1.0%) of the participant's average final compensation, multiplied by the number of years of creditable service, unless reduced in accordance with § 8-36-921 or § 8-36-922; and

(2) In the case of a participant who is the attorney general and reporter, a district attorney general, district public defender, or state judge, one and six-tenths percent (1.6%) of the participant's average final compensation, multiplied by the number of years of creditable service, unless reduced in accordance with § 8-36-921 or § 8-36-922.

(b) Section 8-36-124 shall not apply in determining the retirement allowance payable under this section.



§ 8-36-908 - Determination of the amount of annual service retirement allowance.

(a) Notwithstanding any provision of the law to the contrary, the base annual service retirement allowance payable to a participant under the defined benefit component of the plan shall not exceed the amount determined and in effect on July 1, 2014, pursuant to § 8-35-256(h); provided, however, that commencing on July 1, 2015, and on each July 1 thereafter, this amount shall be increased or decreased in accordance with the consumer price index as defined in § 8-36-701(c), and the amount of increase or decrease shall be based on the prior calendar year. Such participant's annual pension benefit shall be limited to the base benefit in effect at the time of the participant's retirement, but shall be subject to increase in accordance with the cost-of-living provisions of § 8-36-701(b)(1) and (b)(2).

(b) Notwithstanding subsection (a), the service retirement allowance payable under the provisions of this part shall not exceed ninety percent (90%) of the participant's average final compensation as may be adjusted by the cost-of-living provisions of § 8-36-701(b)(1) and (b)(2).



§ 8-36-909 - Minimum service retirement allowance payable under the defined benefit component of the plan.

(a) Notwithstanding § 8-36-209 or any other law to the contrary, there shall be no minimum service retirement allowance payable under the defined benefit component of the plan except as otherwise provided in subsections (b) and (c) below. Instead, the retirement allowance shall be determined in accordance with § 8-36-907.

(b) (1) The minimum service retirement allowance payable under the defined benefit component of the plan with respect to creditable service established pursuant to § 8-35-226 shall not be less than seven dollars ($7.00) per month for each year of such creditable service, except as provided in subsection (e) below.

(2) Notwithstanding subdivision (b)(1), the chief legislative body of any city, special school district or county may set the minimum service retirement allowance payable with respect to creditable service established pursuant to § 8-35-226 in the amount as determined and in effect pursuant to § 8-36-209(a)(2)(A)(i) or § 8-36-209(a)(2)(A)(ii). Such amount shall be adjusted on each July 1 thereafter pursuant to the cost-of-living provisions in § 8-36-701(b)(1) and (2).

(3) To set the minimum service retirement allowance under either § 8-36-209(a)(2)(A)(i) or (a)(2)(A)(ii), the chief legislative body of the respective city, special school district or county must pass a resolution authorizing the provisions of either § 8-36-209(a)(2)(A)(i) or (a)(2)(A)(ii) and accepting the liability therefore. Any such resolution shall apply to current and future retirees of the hybrid plan and shall become effective on the first day of any quarter following the filing of the resolution with the retirement system. No retroactive benefits shall be paid under subdivision (b)(2).

(c) (1) The minimum retirement allowance payable under the defined benefit component with respect to creditable service rendered as a member of the general assembly shall not be less than fifty-five dollars ($55.00) per month for each year of creditable service adjusted effective July 1, 2015, and on each July 1 thereafter pursuant to the cost-of-living provisions in § 8-36-701(b)(1) and (2) except as provided in subsection (e).

(2) Any recipient eligible for a benefit pursuant to subdivision (c)(1) may elect to receive an amount less than the amount that the recipient is otherwise eligible to receive; provided, that the election is in writing and irrevocable.

(d) Section 8-36-124 shall not apply in determining the retirement allowance payable under this section.

(e) (1) In no event shall the minimum retirement allowance payable hereunder exceed ninety percent (90%) of the participant's average final compensation as may be adjusted by the cost-of-living provisions of § 8-36-701(b)(1) and (2).

(2) For purposes of determining the limitations on the amount of the retirement allowance as provided in this subsection (e), the average final compensation for service granted under § 8-35-226 shall be independent of the average final compensation calculation on any other creditable service in the retirement system, and the average final compensation for service granted as a member of the general assembly shall be independent of the average final compensation calculation on any other creditable service in the retirement system.



§ 8-36-910 - Early service retirement allowance.

(a) Except as otherwise provided in this section and in § 8-36-921, any participant shall be eligible for an early service retirement allowance from the defined benefit component of the plan upon attainment of sixty (60) years of age and completion of five (5) years of creditable service, or upon attainment of a combination of age and years of creditable service as to equal eighty (80).

(b) Any participant serving in a position covered by the mandatory retirement provisions of § 8-36-205 shall be eligible for an early service retirement allowance from the defined benefit component of the plan upon attainment of fifty-five (55) years of age and upon completion of five (5) years of creditable service, or at any age upon completion of twenty-five (25) years of creditable service.

(c) Any participant serving as the attorney general and reporter, a district attorney general, district public defender, state judge, or as a member of the general assembly shall not be eligible for an early service retirement allowance under the defined benefit component of the plan. Instead, such participants shall be eligible for a retirement allowance from the defined benefit component of the plan upon meeting the applicable conditions set forth in § 8-36-906.



§ 8-36-911 - Computation of early service retirement allowance.

(a) Except as provided in § 8-36-912, the early service retirement allowance payable to a participant under § 8-36-910 shall be computed as a service retirement allowance in accordance with § 8-36-907, but reduced by an actuarially determined factor as set by the board from time to time.

(b) Section 8-36-124 shall not apply in determining the retirement allowance payable under this section. Further, § 8-36-211(a)(2) shall not apply in calculating the supplemental bridge benefit for participants covered by the mandatory retirement provisions of § 8-36-205(a)(1) who retire on an early service retirement allowance pursuant to this section, nor shall § 8-36-211(b)(2) apply in calculating the supplemental bridge benefit for participants covered by the mandatory retirement provisions of § 8-36-205(a)(2) who retire on an early service retirement allowance pursuant to this section and whose employer adopted the provisions of this part. Instead, the supplemental bridge benefit shall be equal to three-fourths of one percent (0.75%) of the participant's average final compensation, multiplied by the participant's years of creditable service when the participant was in a position covered by the mandatory retirement provisions of § 8-36-205, but reduced by an actuarially determined factor as set by the board from time to time.



§ 8-36-912 - Computation of minimum early service retirement allowance.

The minimum early service retirement allowance payable under the defined benefit component of the plan pursuant to § 8-36-911 shall be the minimum service retirement allowance computed in accordance with § 8-36-909 on the basis of the participant's creditable service at the time of early retirement, reduced by an actuarially determined factor as set by the board from time to time. Section 8-36-124 shall not apply in determining the retirement allowance payable under this section.



§ 8-36-913 - Applying for a disability retirement benefit.

Any participant may apply for a disability retirement benefit pursuant to the provisions and criteria set forth in part 5 of this chapter. All of part 5 of this chapter shall be applicable, except that the disability retirement allowance shall be equal to nine-tenths (9/10) of a service retirement allowance as computed in § 8-36-907 and as may be further reduced in accordance with part 5 of this chapter. Sections 8-36-124 and 8-36-209 shall not apply in determining any disability retirement benefit allowance payable under this section. The minimum disability retirement allowance, if applicable, shall be computed in accordance with § 8-36-909.



§ 8-36-914 - Determining the retirement allowance payable to a deceased participant's surviving spouse.

Sections 8-36-109(b)(1)(C) and 8-36-123(a)(2) shall not apply in determining the retirement allowance payable under § 8-36-109(b) or under § 8-36-123(a) to a deceased participant's surviving spouse, if any. Instead, the retirement allowance payable under such sections shall be reduced by an actuarially determined factor as set by the board from time to time.



§ 8-36-915 - Administration of the defined benefit component of the hybrid plan and the optional retirement program.

Except as otherwise provided in this part, administration of the defined benefit component of the hybrid plan shall be governed by chapters 34-37 of this title and administration of the optional retirement program shall be governed by chapter 25; provided, however, that any reference in chapters 34-37 of this title to the eligibility requirements for an early or service retirement allowance under the hybrid plan shall for purposes of this part mean the eligibility requirements set forth in §§ 8-36-906 and 8-36-910. Any reference in chapters 34-37 of this title to the formula for computing an early or service retirement allowance, or for computing a disability retirement allowance under the hybrid plan shall for purposes of this part mean the applicable formula as set out in §§ 8-36-907 -- 8-36-909 and §§ 8-36-911 -- 8-36-913.



§ 8-36-916 - Defined contribution component of the hybrid plan.

(a) There is established the defined contribution component of the hybrid plan that provides a defined contribution plan within the provisions of the profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title and as supplemented pursuant to this part.

(b) (1) Any person who becomes a participant in the hybrid plan shall have an initial two percent (2%) of that participant's compensation automatically deferred into the defined contribution component of the plan during the initial year of participation, unless such participant files with that participant's employer a notice of that participant's election not to contribute. Any notice of non-election shall be made in such format and through such medium as prescribed by the retirement system and must be filed with that participant's employer by no later than thirty (30) calendar days from the date of the notice of automatic deferral letter.

(2) All contributions made by or on behalf of a participant to the defined contribution component of the plan who does not file a notice of non-election within the prescribed period shall be directed to the default option established by the trustees of the profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title until such time as the participant selects a different investment option or options. Notwithstanding any provision of this section or any other law to the contrary, future deferrals may be cancelled or adjusted at any time by a participant provided the participant notifies that participant's employer in such format and through such medium as may be prescribed by the retirement system at least one (1) month before the payday on which the cancellation or change is to be effective; provided, however, that any adjustment in the deferrals, other than a cancellation, cannot cause the amount of the deferrals to be less than twenty dollars ($20.00) per month, or if the employee is paid twice a month, ten dollars ($10.00) semimonthly, or such other lower amount as may be established under chapter 25, part 3 of this title. In addition, any adjustment in the deferrals cannot cause the amount of the deferrals to exceed the maximum allowed under the Internal Revenue Code.

(3) Any participant who affirmatively declines to make employee deferrals after the first automatic enrollment contribution was made, may make an election to withdraw that participant's entire automatic enrollment contribution. This election must be submitted no later than ninety (90) calendar days after the payroll date in which the first automatic enrollment contribution is made on behalf of the participant. The amount of the distribution shall be the value of the automatic enrollment contributions plus or minus investment gains or losses as of the date the distribution is processed. Automatic enrollment contributions made after such date shall remain in the defined contribution component of the plan and shall be subject to the plan's regular distribution rules. Further, a participant who has made an election to withdraw and who thereafter leaves employment and is then rehired by the same employer as defined below or, by the same political subdivision in the case of a political subdivision employee, before a twelve (12) continuous month absence shall not be permitted to make another election to withdraw that participant's automatic enrollment contribution. For purposes of this subdivision (b)(3), "same employer" means the employer for which the person last worked prior to separation from covered employment. All departments, agencies and instrumentalities in the executive, legislative and judicial branches of state government, including public institutions of higher education, shall be deemed one and the same employer. All public schools within the Tennessee public school system, except for public institutions of higher education, shall be deemed one and the same employer. Notwithstanding subsection (d) below, the employer matching contributions described in subsection (c) that are attributable to the distribution of the automatic enrollment contributions shall be forfeited and placed in a forfeiture account. Amounts in the forfeiture account shall be used in the manner provided in the plan document established for the profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title. The employer matching contributions described in subsection (c) shall not be made if a permissible withdrawal is taken pursuant to this subsection (b) before the date the matching contribution is allocated.

(4) The initial two percent (2%) automatic enrollment contribution described in this subsection (b) shall be subject to a percentage annual increase thereafter if provided for in the plan document established for the profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title.

(5) The automatic deferrals shall be contributed on a pre-tax basis and shall continue until the participant affirmatively elects otherwise.

(c) (1) Notwithstanding § 8-35-111, each employer shall make a mandatory contribution to the defined contribution component of the plan on behalf of each of its employees participating in the hybrid plan, regardless of whether the employees make any employee contributions pursuant to subsection (b). Employer contributions for kindergarten through twelfth (K-12) grade teachers shall be paid by the respective local education agency for which the teachers are employed. The amount of the contribution shall be five percent (5%) of the respective employee's salary. The mandatory contributions required in this subdivision (c)(1) shall be in addition to any match provided for in § 8-25-303 to participants who otherwise participate in the profit sharing and/or salary reduction plan under chapter 25, part 3 of this title; provided, that the total combined employer contributions to all defined contribution plans on behalf of a single employee shall not exceed seven percent (7%) of the employee's salary, and shall conform to all applicable laws, rules and regulations of the internal revenue service governing profit sharing and/or salary reduction plans for governmental employees. If the employer contributions to all such plans combined exceed such amount, the employer shall reduce its contributions to any other defined contribution plans such that the contributions to the defined contribution component of the plan and to the other plans do not exceed the limit.

(2) Each participant who affirmatively elects to make employee deferrals shall select the investment option or options in which the contributions made by or on behalf of such participant are to be directed. Should a participant fail to select an investment option, the contributions attributable to the participant shall be directed to the default option established for the defined contribution component of the plan until such time as the person selects a different investment option or options.

(d) The total amount contributed by the employee and employer under this section shall vest to the participant's benefit immediately.

(e) The state treasurer may offer financial educational services for participants in the defined contribution component of the hybrid plan. The services may include, but are not limited to, offering financial planning guidance on matters such as investment diversification, investment risks, investment costs, asset allocation, and other topics regarding investing, generally.



§ 8-36-917 - Reemployment in a covered position

Except as otherwise provided in part 8 of this chapter, any retired participant who returns to service in a position covered by the retirement system shall have such participant's retirement allowance under the defined benefit component of the plan suspended while so employed. The participant shall be subject to the provisions of §§ 8-36-801 -- 8-36-804; provided, however, that reemployment in a covered position shall have no effect on a payment under the defined contribution component of the plan.



§ 8-36-918 - Forfeiture of retirement benefits due to conviction of felony arising out of employment.

(a) Notwithstanding § 8-35-124 or any other law to the contrary, an employee or elected or appointed official of this state, an employee or elected or appointed official of any political subdivision thereof, or a teacher employed with a local education agency who is convicted in any state or federal court of a felony arising out of that employee's or official's employment or official capacity constituting malfeasance in office shall forfeit that person's retirement benefits under the defined benefit component of the plan.

(b) Upon initial conviction, or upon a plea of guilty or nolo contendere, any person subject to the provisions of this section shall:

(1) Have the employee's or official's benefit stopped immediately, if the employee or official is receiving a benefit under the defined benefit component of the plan; and

(2) Receive a refund of the employee contributions and interest credited to the employee's or official's account, less any benefits received, unless the person elected to have a monthly retirement allowance paid upon such person's death in accordance with subsection (e).

(c) The employing agency is responsible for immediately notifying the administrator of the retirement system of the conviction of any person subject to the provisions of this section.

(d) In the event the conviction of such person is later overturned in any court and such person is acquitted, or is granted a full pardon, the person shall be restored to all rights, privileges and benefits as if the conviction had never occurred.

(e) Any person convicted of a felony as provided in this section may elect, within six (6) months of the person's conviction, to have a monthly retirement allowance paid to whomever that person had designated as beneficiary on file with the retirement system at the time of that person's conviction; provided, that such beneficiary must have been that person's spouse or child at the time of that person's conviction. The amount of any allowance payable hereunder shall be equal to the retirement allowance which would have been payable under the defined benefit component of the plan had the person retired under an effective election of Option 1 as provided in part 6 of this chapter. The benefits shall be paid to such beneficiary following the person's death and upon meeting all other eligibility requirements applicable to a beneficiary.



§ 8-36-919 - Membership in the hybrid plan for employees of political subdivisions electing to participate.

(a) (1) A political subdivision that is not otherwise participating under any of the plans afforded under chapters 34-37 of this title may, by resolution legally adopted and approved by its chief governing body and in accordance with the procedure set out in § 8-35-201, authorize its employees in all of its departments or instrumentalities to become eligible to participate in the hybrid plan. Membership in the hybrid plan for employees of political subdivisions that are admitted into the hybrid plan pursuant to this subsection shall be:

(A) Optional for all employees in the service of the political subdivision on the date the approval is given, except as provided in subdivision (a)(2); and

(B) Mandatory for all eligible employees entering the service of the political subdivision thereafter; provided, however, that membership shall not be required for any part-time employee who would otherwise be covered under the provisions of this part, or for any employee who has optional membership in the retirement system pursuant to chapters 34-37 of this title. Any election made by an employee to become a participant shall be irrevocable and such employee shall thereafter be subject to the terms and conditions of the hybrid plan.

(2) (A) If the political subdivision continues to maintain a preexisting pension plan that is closed to new membership on the date of the political subdivision's participation date in the hybrid plan, the political subdivision may, by resolution duly adopted by its chief legislative body, authorize its current employees who participate in the preexisting plan the choice of maintaining membership in the preexisting plan or joining the hybrid plan; provided, that allowing such choice meets all applicable state and federal requirements, including § 414(h) of the Internal Revenue Code (26 U.S.C. § 414(h)), that are necessary for the hybrid plan to maintain its status as a qualified plan under the Internal Revenue Code.

(B) The election to join the hybrid plan shall be on a form prescribed by the retirement system and shall be filed with the retirement system. Any such election shall be irrevocable.

(C) Notwithstanding § 8-36-904 or any other law to the contrary, any political subdivision described in subdivision (a)(2)(A) may elect to set the employee contribution rate for its employees at the same rate as required under the political subdivision's preexisting plan. The election must be made by the political subdivision prior to the political subdivision's effective date of participation in the hybrid plan and must be approved by the board of trustees. If the approved employee contribution rate is set at an amount less than five percent (5%) of the employees' earnable compensation, the four percent-employer contribution rate described in § 8-36-922 shall be increased by the percentage difference between five percent (5%) and the approved employee contribution rate.

(b) Except as otherwise specifically provided in this part, any political subdivision electing to participate in the hybrid plan pursuant to this section shall participate in the provisions of the plan as they exist for state employees on the date of participation or at any other given time pursuant to any changes made pursuant to §§ 8-36-921 and 8-36-922; provided, however, that any subsequent changes that increase the liability of a participating political subdivision within the meaning of Article II, § 24 of the Tennessee Constitution shall not apply to the political subdivision unless the chief governing body of the political subdivision agrees to such changes and accepts the liability therefore. Notwithstanding this subsection (b), the following provisions shall remain optional to political subdivisions:

(1) Part-time, seasonal, or temporary employee service credit in accordance with § 8-34-621; and

(2) Mandatory retirement in accordance with § 8-36-205.

(c) A political subdivision already participating in the retirement system under one of the additional plans afforded under chapters 34-37 of this title may change from that plan to the hybrid plan on a prospective basis by passage of a resolution pursuant to subsection (a) above. Any such resolution shall set forth the effective date of the change; provided, that the date shall be on the first day of any quarter following a minimum of six (6) months' notice to the retirement system. The actuarial value of accrued benefits earned by employees of the political subdivision prior to the effective date of the change shall remain an enforceable right and may not be reduced or otherwise forfeited except by the consent of the employee or in accordance with § 8-35-124.

(d) Any political subdivision that participates in the hybrid plan shall have the right to change from the hybrid plan to any of the additional plans afforded to the political subdivision under chapters 34-37. Any such change shall be in accordance with and subject to the terms and conditions of §§ 8-35-253 -- 8-35-256. In addition, any political subdivision that participates in the hybrid plan shall be subject to the withdrawal provisions of §§ 8-35-211 and 8-35-218. Benefits accrued under the hybrid plan or under any of the plans adopted pursuant to §§ 8-35-253 -- 8-35-256 shall be in accordance with 26 U.S.C. § 411. Notwithstanding this section or any other law to the contrary, the cost-of-living provisions of § 8-36-701 shall not be deemed an accrued benefit and may be subject to change pursuant to this section and §§ 8-36-921 and 8-36-922.

(e) Notwithstanding this section or any other law to the contrary, a political subdivision may authorize its county judges to participate in the hybrid plan under the same provisions governing state judges as set forth in this part provided the political subdivision authorizes and pays for the cost of an actuarial study to determine the liability associated with such membership and, following review of the cost of such membership, the chief governing body of the political subdivision passes a resolution authorizing the membership and accepting the liability therefor. In addition, a political subdivision may authorize its county judge to participate in the hybrid plan under the provisions of this subsection (e) without extending retirement coverage to its other employees provided the political subdivision authorizes and pays for the cost of an actuarial study to determine the liability associated with such membership and, following review of the cost of such membership, the chief governing body of the political subdivision passes a resolution authorizing the membership and accepting the liability therefor. The retirement system shall not be liable for the payment of retirement allowances or other payments on account of such membership for which reserves have not been previously created from funds contributed by the political division and/or its county judges. It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the political subdivision.

(f) Notwithstanding this part or any law to the contrary, a political subdivision that extends retirement coverage to its employees under this section may elect to provide its own profit sharing and/or salary reduction plan that is authorized under § 401(k) of the Internal Revenue Code in lieu of participating in the state's profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title; provided, that the political subdivision makes mandatory contributions to such plan on behalf of each of its employees participating in the hybrid plan, regardless of whether the employees make any employee contributions to that plan. The amount of the employer contributions shall be five percent (5%) of the respective employee's salary unless suspended or reduced pursuant to § 8-36-922.



§ 8-36-920 - Hybrid plan benefits trust account.

(a) There shall be established in the retirement system trust fund a hybrid plan benefits trust account into which contributions made to the defined benefit component of the plan shall be deposited.

(b) All interest and dividends earned on the funds of the defined benefit component of the hybrid plan shall be credited to the hybrid plan benefits trust account.

(c) Within the hybrid plan benefits trust account created pursuant to this section, there shall be established a reserve trust account, which shall consist of two (2) subaccounts as follows:

(1) (A) An employer reserve trust account into which shall be deposited:

(i) The employer contributions as determined by the actuary pursuant to § 8-36-922(b) and any payments made to establish service credit in the hybrid plan that result from employer contributions rolled over or otherwise transferred from another qualified plan;

(ii) All amounts transferred from the participants' reserve trust account pursuant to subdivision (c)(2)(B) below;

(iii) Transfers from the stabilization reserve trust account pursuant to subdivision (d)(2) below;

(iv) A pro rata share of the interest and dividends earned on the funds of the defined benefit component of the hybrid plan; and

(v) Any penalties assessed against an employer pursuant to § 8-37-504;

(B) All costs of administering the hybrid plan, and all retirement allowances and other benefits payable under the defined benefit component of the hybrid plan other than those payable from the participants' reserve trust account established in subdivision (c)(2) below shall be paid from the employer reserve trust account.

(2) (A) A participants' reserve trust account shall also be established within the reserve trust account into which shall be deposited:

(i) The contributions deducted from the compensation of participants to provide for their member annuities, together with any contributions of participants and interest thereon to establish service credit in the hybrid plan; and

(ii) All amounts transferred from the employer reserve trust account pursuant to subdivision (c)(2)(C).

(B) The accumulated contributions of a participant that are withdrawn by the participant, or paid to the participant's designated beneficiary or to the participant's estate pursuant to § 8-36-120, shall be paid from the participants' reserve trust account. Upon the retirement of a participant, or if a retirement allowance becomes payable on account of the participant's death prior to retirement, the participant's accumulated contributions shall be transferred from the participants' reserve trust account to the employer reserve trust account.

(C) The board of trustees shall annually show interest at such rate or rates as it shall determine from time to time on the individual accounts of participants in the participants' reserve trust account and shall transfer such amounts from the employer reserve trust account.

(d) (1) There shall be established within the hybrid plan benefits trust account a stabilization reserve trust account into which shall be deposited:

(A) All employer contributions made in excess of the actuarial rate determined pursuant to § 8-36-922(b); and

(B) A pro rata share of the interest and dividends earned on the funds of the defined benefit component of the hybrid plan.

(2) Notwithstanding subdivision (d)(1)(A), any employer contributions attributable to federal funds shall not be deposited into the stabilization reserve trust account if such deposits are prohibited by an agency of the federal government or contrary to the advice of competent legal counsel or government accounting professionals of the retirement system.

(3) If in any given year the total amount in the employer reserve account is not sufficient to meet the benefit liabilities of the defined benefit component of the plan as determined by the most recent actuarial study, then such amount as may be necessary to fund the benefits shall be transferred from the stabilization reserve trust account to the employer reserve trust account.

(e) (1) For accounting purposes only, the reserve trust account and the stabilization reserve trust account created by this section shall each consist of the following individual separate accounts for the purpose of accounting for:

(A) The benefits payable to state employees other than those described in subdivisions (e)(1)(B) and (C);

(B) The benefits payable to the attorney general and reporter, district attorneys general, district public defenders and state judges;

(C) The supplemental bridge benefits payable to state employees pursuant to § 8-36-211; and

(D) The benefits payable to teachers.

(2) In addition and for accounting purposes only, the reserve trust account and the stabilization reserve trust account shall each consist of individual separate accounts established in the name of each political subdivision participating under the provisions of this part. Each political subdivision shall have the following three (3) separate subaccounts for the purpose of accounting for:

(A) The benefits payable to employees of the political subdivision other than those described in subdivisions (e)(2)(B) and (C);

(B) The benefits payable to its county judges pursuant to § 8-36-919(e); and

(C) The supplemental bridge benefits payable to its employees pursuant to § 8-36-211.

(f) All monies deposited into the hybrid benefits plan trust account shall be used exclusively for the purposes set forth in this section.

(g) Notwithstanding subdivision (d)(1)(A), deposits of employer contributions into the stabilization reserve trust account shall be suspended effective July 1 of any given year next following the most recent actuarial valuation for an employer whose stabilization reserve trust account equals or exceeds a certain maximum amount that is determined by the board of trustees. The amount shall be expressed in dollars, as a percentage, or other form as shall be determined at the sole discretion of the board. The board, in consultation with the actuary, shall establish the methodology and procedures to be used in ascertaining the maximum amount. Deposits into the stabilization reserve trust account shall be reinstated for the employer effective July 1 of any given year next following the most recent actuarial valuation when the total amount in the employer's stabilization reserve trust account is less than the maximum amount adopted by the board pursuant to this subsection (g).



§ 8-36-921 - Right of legislature to change hybrid plan on prospective basis.

The general assembly shall have the right to freeze, suspend, or modify benefits, employee and employer contributions, plan terms, and design of the hybrid plan on a prospective basis through amendments to or repeals of chapters 34-37 of this title. Nothing under state law may confer to participants in the hybrid plan an implied right to future retirement benefit arrangements and such participants may not assert the indefinite continuation of the retirement formulas, contribution rates, eligibility ages, or any other provision of the plan; provided, however, that the actuarial value of accrued benefits earned by participants prior to the effective date of any such amendment or repeal shall remain an enforceable right and may not be reduced or otherwise forfeited except by the consent of the participant or in accordance with § 8-36-918. Notwithstanding this section or any other law to the contrary, the cost-of-living provisions of § 8-36-701 shall not be deemed an accrued benefit and may be subject to change pursuant to this section and § 8-36-922.



§ 8-36-922 - Annual employer contributions to the hybrid plan benefits trust account.

(a) (1) Every employer participating in the hybrid plan shall contribute to the hybrid plan benefits trust account each year a sum equal to the greater of:

(A) The normal contribution rate and the accrued liability contribution rate as determined pursuant to subsection (b), multiplied by the earnable compensation of all its participating employees; or

(B) Four percent (4%) of the earnable compensation of all its participating employees.

(2) Employer contributions for kindergarten through twelfth (K-12) grade teachers shall be paid by the respective local education agency for which the teachers are employed.

(3) Notwithstanding this section or any other law to the contrary, should employer contributions attributable to federal funds not be deposited into the stabilization reserve trust account pursuant to § 8-36-920(d)(2), the board may, at its sole discretion and in consultation with the actuary, modify the employer contribution rate set forth in subdivision (a)(1).

(4) Notwithstanding this section or any other law to the contrary, employer contributions shall be based solely on subdivision (a)(1)(A) on July 1 of any given year for an employer whose deposits into the stabilization reserve trust account are suspended pursuant to § 8-36-920(g). Nothing in this subdivision (a)(4) shall be deemed to give any participating employer or any participant a valid claim or cause of action for refund or credit for any sum or sums paid or to be paid to the hybrid plan.

(b) The actuary of the retirement system shall compute the normal contribution rate and the accrued liability contribution rate payable to the defined benefit component of the plan for each account described in § 8-36-920(e); provided, however, the computation shall not include the stabilization reserve trust account and shall be made by an actuarial valuation in the manner provided by chapter 37, part 3 of this title; provided, further, that the entry age actuarial cost method, as defined by the Actuarial Standards Board, shall be used in determining normal costs and contributions for unfunded accrued liabilities. Level dollar amortization of unfunded accrued liabilities shall be used over a period of time as set by the board, but not to exceed twenty (20) years. The asset valuation method shall be based on the market value of plan assets and provide for smoothing of investment gains and losses over a period of time established by the board, but not to exceed ten (10) years. In addition, the actuarial demographic assumptions shall include projections of mortality improvement.

(c) (1) Notwithstanding this part or any other law to the contrary, if the actuarial valuation as of any year establishes a normal contribution rate and an accrued liability contribution rate, combined, that exceeds four percent (4%), the following steps in the order provided below shall automatically take effect the next July 1 immediately following the actuarial valuation as determined by the actuarial valuation process:

(A) Transfer such amounts as may be necessary from the stabilization reserve trust account created in § 8-36-920 to the reserve trust account to fund the increase in the employer contribution rate;

(B) Suspend or reduce, as necessary, the three percent (3%) maximum cost-of-living adjustment as provided for in § 8-36-701(b)(1). Any such suspension or reduction shall begin on the July 1 next following the actuarial valuation;

(C) Suspend or reduce, as necessary, the amount of employer contributions required to the defined contribution component of the plan and redirect such amount to the reserve trust account to fund the increase in the employer contribution rate;

(D) Increase the employee contributions required in § 8-36-904 by one percent (1%) of the participant's earnable compensation;

(E) Reduce the retirement allowance formulas in § 8-36-907 from one percent (1.0%) and one and six-tenths percent (1.6%) to such lesser amount as is necessary to reduce the employer contribution rate to four percent (4%). The reduction in formulas shall only apply to future service accruals; and

(F) If the employer contribution rate still exceeds four percent (4%) after taking the above steps, then the hybrid plan shall be suspended for future service accruals until such time as the employer rate equals four percent (4%) or lower.

(2) If the actuarial valuation as of any year establishes a normal contribution rate and an accrued liability contribution rate, combined, that equals four percent (4%) or lower, the above steps in the reversed order as provided above shall automatically take effect the next July 1 immediately following the actuarial valuation as determined by the actuarial valuation process.

(d) (1) The actuary of the retirement system shall determine the amount of the unfunded accrued liability for the defined benefit component of the hybrid plan. If the unfunded liability exceeds the maximum unfunded liability, the following steps in the order provided in subdivisions (d)(1)(A)-(F) shall automatically apply on the effective date that the maximum unfunded liability has been reached. The unfunded liability shall be determined by the calculation of the net pension liability in accordance with the standards and other pronouncements issued by the governmental accounting standards board. For purposes of this section, "maximum unfunded liability" means with respect to state employees an unfunded liability of no greater than twelve and one-half percent (12.5%) of a five-year moving market average of the general obligation debt of the state of Tennessee, including its commercial paper. With respect to teachers, "maximum unfunded liability" means an unfunded liability of no greater than twelve and one-half percent (12.5%) of a five-year moving market average of the general obligation debt of the state of Tennessee, including its commercial paper. With respect to political subdivision employees, "maximum unfunded liability" means an unfunded liability of no greater than the amount as determined by the employees' respective employer and as shall be set forth in the political subdivision's participation resolution:

(A) Transfer such amounts as may be necessary from the stabilization reserve trust account created in § 8-36-920 to the reserve trust account to fund the increase in the maximum unfunded liability;

(B) Suspend or reduce, as necessary, the three percent (3%) maximum cost-of-living adjustment as provided for in § 8-36-701(b)(1). Any such suspension or reduction shall begin on the July 1 next following the actuarial valuation;

(C) Suspend or reduce, as necessary, the amount of employer contributions required to the defined contribution component of the plan and redirect such amount to the reserve trust account to fund the increase in the maximum unfunded liability;

(D) Increase the employee contributions required in § 8-36-904 by one percent (1%) of the participant's earnable compensation;

(E) Reduce the retirement allowance formulas in § 8-36-907 from one percent (1.0%) and one and six-tenths percent (1.6%) to such lesser amount as is necessary to reduce the unfunded liability to the maximum unfunded liability. The reduction in formulas shall only apply to future service accruals; and

(F) If the maximum unfunded liability is still exceeded, then the hybrid plan shall be suspended for future service accruals until such time as the unfunded liability equals or is less than the maximum unfunded liability.

(2) If the unfunded liability equals or is less than the maximum unfunded liability, the above steps in the reversed order as provided above shall automatically apply on the effective date that the unfunded liability equals or is less than the maximum unfunded liability.



§ 8-36-923 - Election to participate in the optional retirement program by persons exempt from the Fair Labor Standards Act.

(a) Notwithstanding any other law to the contrary and except as otherwise provided in § 8-36-903(c), any person who enters service with a state-supported institution of higher education on or after July 1, 2014, and who is exempt from the Fair Labor Standards Act, compiled in 29 U.S.C. § 201 et seq., may elect membership in the optional retirement program established in chapter 25, part 2 of this title in lieu of the hybrid plan. The election shall be made on election forms as shall be prescribed by the retirement system and shall be filed with the retirement system and with the institution of higher education where the employee is employed. The election shall be made within the time frame described in § 8-25-204. In all cases of doubt, the retirement system shall determine whether the person is eligible to participate in the optional retirement program.

(b) Any employee participating in the optional retirement program as provided in this part who attains either five (5) or more but less than six (6) years of creditable service in the optional retirement program, or five (5) or more but less than six (6) years of creditable service in the retirement system and the optional retirement program combined, shall have the option of transferring membership from the optional retirement program to the hybrid plan under the terms and conditions prescribed in § 8-25-204. The amount paid by the employee pursuant to § 8-25-204 shall be credited to the individual account of the employee in an amount equal to the employee contributions, if any, that were in the employee's optional retirement accounts immediately before the transfer, plus any difference between the amount paid and the employee's account balance in the optional retirement program immediately before the transfer. All other sums shall be credited to the employer reserve trust account established in § 8-36-920.

(c) Any person who elects to participate in the optional retirement program as provided in subsection (a) shall participate in the program under chapter 25, part 2 of this title except as otherwise provided in subsection (d).

(d) The employer and employee contribution provisions of § 8-25-205(a) shall not apply. Instead, the employer shall make employer contributions on behalf of each such eligible employee at the rate of nine percent (9%) of the employee's earnable compensation, or such alternate amount as may be prescribed in the general appropriations act each year. In addition, each such eligible employee shall contribute five percent (5%) of the employee's earnable compensation to the optional retirement program. The contributions made by such employees shall be treated as employer contributions pursuant to § 8-36-904(b).

(e) The general assembly shall have the right to freeze, suspend, or modify benefits, employee and employer contributions, plan terms, and design of the optional retirement program on a prospective basis through amendments to or repeals of chapter 25 of this title. Nothing under state law may confer to participants in the optional retirement program an implied right to future retirement benefit arrangements and such participants may not assert the indefinite continuation of the retirement formulas, contribution rates and eligibility ages in effect at the time of employment; provided, however, that the actuarial value of accrued benefits earned by participants prior to the effective date of any such amendment or repeal shall remain an enforceable right and may not be reduced or otherwise forfeited except by the consent of the employee.









Chapter 37 - Retirement--Financing and Funds

Part 1 - Custody and Management of Funds--Investment

§ 8-37-101 - Assets of system held in two funds.

All of the assets of the retirement system shall be credited, according to the purpose for which they are held, between two (2) funds, namely, the members' fund and the state accumulation fund.



§ 8-37-102 - Custodian of funds -- Disbursements.

(a) The state treasurer shall be the custodian of the funds of the retirement system.

(b) All payments from such funds shall be made by the state treasurer on warrants or vouchers issued and signed by such person as is designated by the board.

(c) A duly attested copy of a resolution, if the board designating such person and bearing on its face the specimen signature of such person, shall be filed with the commissioner of finance and administration as the state treasurer's authority for issuing warrants upon such vouchers.

(d) For the purpose of meeting disbursements for state annuities, member annuities, and other payments, there may be kept available cash, not exceeding ten percent (10%) of the total amount in the funds of the retirement system, on deposit in one (1) or more banks, savings and loan associations or trust companies in the state, organized under the laws of the state or of the United States, and qualified as state depositories.



§ 8-37-103 - Trustees of funds.

The members of the board shall be the trustees of the funds created by chapters 34-37 of this title.



§ 8-37-104 - Power of investment -- Restrictions on investments.

(a) The board of trustees shall invest and manage assets solely in the interest of the beneficiaries of the retirement system in a manner consistent with § 35-14-107, the prudent investor rule pursuant to § 35-14-103, the standard of care pursuant to § 35-14-104, and the exercise of reasonable care in delegation of investment and management functions pursuant to § 35-14-111. Notwithstanding the foregoing, the power of investment of retirement system funds shall be subject to the approval by the board of trustees through its investment policy and in accordance with the following:

(1) The total sum invested in common and preferred stocks shall not exceed seventy-five percent (75%) of the total of the funds of the retirement system;

(2) The total sum invested in notes and bonds or other fixed income securities exceeding one (1) year in maturity shall not exceed seventy-five percent (75%) of the total funds of the retirement system;

(3) Within the restrictions set forth in subdivisions (a)(1) and (2), the board of trustees may invest in or otherwise acquire stocks, bonds and other securities in such foreign countries as the board may determine with the approval of the council on pensions and insurance. However, any such securities must be substantially of the same kinds, classes, and investment grades as those otherwise eligible for investment by the board and no more than fifteen percent (15%) of the system's total assets may be invested in such securities; provided, however, that such percentage may be increased by the board with the subsequent approval of the council on pensions and insurance;

(4) Subject to the limitations in subdivisions (a)(1) and (2), funds of the retirement system may be invested in Canadian securities which are substantially of the same kinds, classes and investment grades as those otherwise eligible for investment;

(5) The board of trustees shall have the power and authority to engage in forward contracts to hedge the foreign currency exposure of the fund;

(6) The board of trustees shall have the power and authority to enter into securities lending agreements whereby securities are loaned for a fee; provided, that such loans are limited so that the total amount of securities lent does not exceed thirty percent (30%) of the market value of the total assets in the retirement system's portfolio; and provided further, that such loans are secured by collateral. Securities received as collateral hereunder shall have a market value equal to at least one hundred two percent (102%) of the market value of the loaned securities. Cash received as collateral hereunder shall equal at least one hundred percent (100%) of the market value of the loaned securities; and may be invested by or on behalf of the retirement system in any investment instrument in which the system's assets may be directly invested. Such cash may also be invested in short-term investment funds; provided, that the portfolio of such funds contains only those investment instruments in which the system's assets may be directly invested;

(7) The board of trustees shall have the power and authority to purchase or sell domestic and international stock index futures contracts for the purpose of asset allocation relating to the equity portfolios. Stock index futures contracts shall not be utilized for purposes of speculative leveraging. For purposes of this subdivision (a)(7), "speculative leveraging" is defined as buying financial futures where the amount of the contract obligation is an amount greater than the market value of the system's cash and short-term securities. The total amount of the system's financial futures contract obligation shall not exceed ten percent (10%) of the market value of the system's total assets. The sum total of the domestic and international equity portfolios, together with the value of the stock index futures contract obligation, should be within the asset allocation range for domestic and international equity securities. The board may use cash and obligations of the United States government or any of its agencies to meet the variation margin requirement of such futures contracts;

(8) The board of trustees shall have the power and authority to enter into contracts to serve as a standby note purchaser for the Tennessee state school bond authority, the Tennessee state funding board and the Tennessee local development authority; provided, that:

(A) The retirement fund receives an annual commission which represents a fair market value fee adjusted for any additional cost incurred by the issuer due to the retirement fund serving as the standby note purchaser; and

(B) If called upon to purchase such notes, the retirement fund receives a rate of return exceeding the market rate for short-term investments;

(9) The board of trustees shall have the power and authority to establish an investment policy to authorize the retirement system to acquire, hold and convey real property for investment purposes. Such acquisitions may be direct, with or without partners, or in a commingled pool; provided, that:

(A) No investment may be acquired which would, at the time of the acquisition, cause the aggregate book value of all of the retirement system's holdings and investments in real property to exceed more than ten percent (10%) of the market value of the total assets of the retirement system;

(B) The retirement system cannot acquire real property located in the state of Tennessee, unless such acquisition is in the shares or interests of a regulated investment company, mutual fund, common trust fund, investment partnership, real estate investment trust, or similar organizations in which funds are commingled and investment determinations as to which properties to purchase are made by persons other than the board;

(C) The board shall establish limitations on the percentage of ownership that the retirement system may hold in individual real estate properties; and

(D) The investment policy adopted by the board pursuant to this subdivision (a)(9) shall be approved by the legislative council on pensions and insurance; and

(10) (A) (i) The board of trustees shall have the power and authority to establish an investment policy to permit the retirement system to invest system assets in private equity. Private equity investments may include, but shall not be limited to, strategic lending, domestic and international venture capital, corporate buyouts, mezzanine and distressed debt, special situations and secondary funds. Private equity investment vehicles may include, but are not limited to, limited partnerships, private placements, co-investments, funds-of-funds and commingled funds. No investment may be acquired that would, at the time of the acquisition, cause the aggregate book value of all of the retirement system's holdings and investments in private equity to exceed more than ten percent (10%) of the market value of the total assets of the retirement system. The authority granted under this subdivision to make strategic lending investments shall expire on December 31, 2017; however, such expiration shall not affect commitments to invest in strategic lending entered into prior to December 31, 2017, nor shall it affect investments made subsequent to December 31, 2017, pursuant to those commitments. The private equity investment policy shall address:

(a) Diversification of risk, including, but not limited to, controlling financing stage, investment timing, industry and general partner concentration, appropriate sizes for investments and operational risks. The risks associated with private equity investments shall be viewed within the context of the entire portfolio;

(b) The process for, and factors used in, selection of investments. All private equity investment proposals must meet standards established for the investments by the board of trustees. Prior to the system's consideration of a specific investment proposal, the proposed investment must be determined as complying with the system's standards by an experienced, independent third-party advisor selected by the retirement system;

(c) Types of private equity investments;

(d) Length of contractual obligations;

(e) Roles of retirement system staff, consultants, the investment advisory council and the investment committee of the board of trustees; and

(f) A process for disclosure to the audit committee of the board of trustees the names of any persons or entities that bring specific private equity investment proposals to any retirement system employee or board member who has a role in determining whether retirement system assets should be invested in the private equity investment.

(ii) The investment policy adopted by the board pursuant to subdivision (a)(10)(A)(i) shall be approved by the legislative council on pensions and insurance;

(B) [Deleted by 2014 amendment, effective April 10, 2014.]

(C) Records of the retirement system relating to the identity of the name of the private equity investment vehicle used, such as the name of any limited partnership, the name of the funds-of-funds manager and title of the fund, the amount invested in the vehicle, or the present value of the investment shall be open to public inspection pursuant to title 10, chapter 7, part 5; provided, however, that records relating to the retirement system's review of any private equity investment shall not be public to the extent that:

(i) The records contain confidential information provided to the retirement system or analysis or evaluation by the retirement system; or

(ii) Disclosure of the records would have a potentially adverse effect on the retirement system's private equity program, the value of an investment, or the provider of the information.

(b) In addition to complying with the investment requirements contained in subsection (a), the board may utilize, through its investment policy, the investment options contained in §§ 56-3-303, 56-3-304, 56-3-305 and 56-3-306 for the investment of the retirement system funds. By utilizing these investment options, the investments shall be subject to the limitations, restrictions, conditions, qualifications, requirements, terms and approvals contained within §§ 56-3-303, 56-3-304, 56-3-305 and 56-3-306, unless the board establishes different limitations, restrictions, conditions, qualifications, requirements, terms and approvals through its investment policy for the investment options.

(c) In determining compliance with the percentage limitations of this section, the funds of the retirement system shall be valued at their market value. Accordingly, an investment may be made on any given day; provided, that such investment does not cause any applicable limitation prescribed in subsection (a) to be exceeded on such day.

(d) Notwithstanding any other law to the contrary, the board of trustees is expressly authorized to contract for investment management services for the retirement system's portfolios. The board shall provide for the powers, duties, functions and compensation of any investment managers so engaged. Any contract for the investment management services shall be procured in the manner prescribed by the board. The board may authorize the system's investment consultant to initially evaluate and make recommendations regarding proposals submitted by investment managers. Personal services, professional services, consultant services, and management of the portfolios may be procured in the manner prescribed by the board without regard to the requirements of former § 12-4-109 [see the Compiler's Notes], if the board determines that the services are necessary or desirable for the efficient administration of the retirement system's investment program. All expenses and fees incidental to the outside investment management shall be charged to and paid from the earnings of the funds.

(e) (1) The treasurer shall report to the members of the council on pensions and insurance any holdings of the Tennessee consolidated retirement system in securities issued by companies that have substantial current operations in nations determined by the United States department of state to be state-sponsors of terrorism. The names of the companies shall be obtained by the treasurer from a publicly available list at no cost to the retirement system formulated by an authoritative entity, which entity may include another public pension system. The disclosures required in this section shall commence no later than as of the quarter ending December 31, 2008, and continue quarterly thereafter.

(2) Notwithstanding any law to the contrary, no person or entity may bring any civil, criminal, or administrative action against this state, its officers, employees, or agents, or against the Tennessee consolidated retirement system, its officers, directors, board members, employees, or agents for any act done in good faith in accordance with this subsection (e).

(3) If a civil action or proceeding is nevertheless commenced by any person or entity against any official or employee of the state, or against any officers, directors, board members or employees of the Tennessee consolidated retirement system for any act done in good faith in accordance with this subsection (e), the state shall defend, indemnify and hold harmless the person from any costs, damages, awards, judgments or settlements arising from the claim or proceeding.

(f) The board may adopt a group trust instrument for the purpose of pooling funds of the retirement system with other assets in the custody of the state treasurer, solely for investment purposes, that consist exclusively of assets of exempt pension and profit sharing trusts and individual retirement accounts, custodial accounts, retirement income accounts, governmental plans and tax-exempt trusts under the Internal Revenue Code of 1986 and Rev. Rul. 81-100, as modified by Rev. Ruls. 2004-67, 2008-40 and 2011-1. Such group trust declaration shall, upon its adoption by the board, convert the trust established for the retirement system into the group trust. The board will act as trustee for the group trust under the terms and conditions of the group trust declaration. The board may amend the terms of the group trust from time to time. The terms of the group trust, including any subsequent amendments, are hereby incorporated by reference and made a part of the retirement system. Simultaneously with the adoption of the group trust declaration, there shall be established a sub trust for the retirement system which will exclusively hold all of the assets of the retirement system. On the date of creation of the group trust, one hundred percent (100%) of the interest in the group trust will be allocable to the sub trust for the retirement system. The assets of the sub trust invested in the group trust shall be subject to all the provisions of the group trust instruments establishing and governing such trust.



§ 8-37-105 - Powers of fund trustees.

Subject to the limitations in § 8-37-104, the board, or its nominee, has full power to hold, purchase, sell, assign, transfer, or dispose of any of the securities or investments in which the funds created herein have been invested, including the purchasing and selling of stock options, as well as of the proceeds of such investments and any moneys belonging to such funds.



§ 8-37-106 - Transaction of business -- Nominees.

All of the board's business shall be transacted, all of its funds invested, all warrants for money drawn, any payments made, and all of its cash and securities and other property shall be held:

(1) In the name of the board;

(2) In the name of its nominee; provided, that the nominee is authorized by retirement board resolution solely for the purpose of facilitating the transfer of securities and restricted to members of the board, or a partnership composed of any such members; or

(3) For the account of the board or its nominee in such forms as are standard in the investment community for the timely transaction of business or ownership identification, such as book entry accounts.



§ 8-37-107 - Personal interest in investments prohibited.

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any personal interest in the gains or profits of any investment made by the board; nor shall any trustee or employee of the board, directly or indirectly, for such trustee or employee or as an agent, in any manner for such trustee or employee or as an agent, in any manner use the same except to make such current and necessary payments as are authorized by the board; nor shall any trustee or employee of the board become an endorser or surety, or in any manner an obligor, for money loaned to or borrowed from the board.



§ 8-37-108 - Investment advisory council.

(a) Appointment. The state treasurer shall appoint, with the advice and consent of the board of trustees, an investment advisory council, consisting of five (5) persons who, at the time of their appointment, shall have at least five (5) years' professional experience as portfolio manager, economist, or as investment advisor in any field for which investments of Tennessee consolidated retirement system funds are authorized. The state treasurer and the chief investment officer for the Tennessee consolidated retirement system shall be ex officio, non-voting members of the council.

(b) Terms of Members. (1) The terms of office of the members of the council shall be for five (5) years, except that of the initial appointees, one (1) shall serve for one (1) year, one (1) shall serve for two (2) years, one (1) shall serve for three (3) years, one (1) shall serve for four (4) years, and one (1) shall serve for five (5) years.

(2) The terms of the initial appointees shall begin January 1, 1973.

(c) Additional Appointments. In addition to the members appointed pursuant to subsection (a), the treasurer may, at the treasurer's discretion, appoint two (2) additional members to the investment advisory council. One of the additional members shall be of a racial minority and the other shall be female. Both members shall have at least five (5) years' professional experience as a portfolio manager, economist or investment manager in any field for which investments of Tennessee consolidated retirement system funds are authorized or as a teacher at the post-secondary level in accounting, economics, finance or other related field. Any appointment made pursuant to this subsection (c) shall be with the advice and consent of the board of trustees. The terms of office of the additional members shall be for three (3) years with the terms beginning on July 1 and ending on June 30 of the appropriate years.

(d) Election of chair and vice chair. The council shall annually elect a chair and vice chair from its membership.

(e) Compensation of Members. Members of the council shall receive no salaries, but shall be reimbursed for the actual expenses incurred by them in the performance of their duties, to the extent approved by the state treasurer.

(f) Vacancies. (1) Should a vacancy occur on the council, the state treasurer shall appoint a person equally qualified for the remainder of the term.

(2) Members may succeed themselves on the council.

(g) Meetings -- Financial Report. The council shall meet at least semi-annually or more frequently as determined by the state treasurer. At all such meetings, the investment staff shall present a report of the investment portfolio showing all receipts, disbursements, and changes in the assets and liabilities which have occurred since the last meeting.

(h) Proceedings and Records Open to Public. All of its proceedings and records shall be open for inspection by the public.



§ 8-37-109 - Establishment of investment policy.

(a) It is the duty of the investment advisory council to review the information furnished to it and provide such investment advice as the council deems appropriate to the state treasurer and the chief investment officer for the Tennessee consolidated retirement system.

(b) [Deleted by 2014 amendment, effective April 10, 2014.]



§ 8-37-110 - Delegation to treasurer of implementation of policy.

(a) Implementation of the policy established by the board of trustees may be delegated by the board to the state treasurer who shall put such policy into effect.

(b) Subject to the delegation of the board of trustees, the state treasurer shall have full power to invest and reinvest such funds as are created by this chapter and chapters 34-36 of this title.



§ 8-37-111 - Outside investment counsel -- Expenses.

(a) Any other provisions of the law to the contrary notwithstanding, the board of trustees shall have the authority to employ outside investment counsel for advisory services.

(b) The expenses of the fees charged by such investment counsel and any expense incurred under the authority of title 9, chapter 4, part 4, relative to the safekeeping and servicing of retirement system securities shall be charged to and paid from the earnings of the funds.



§ 8-37-113 - Emerging investment managers as outside investment managers.

(a) In the event the board of trustees directs that outside investment managers be engaged to invest assets of the Tennessee consolidated retirement system, the board of trustees shall endeavor to use emerging investment managers to the greatest extent feasible within the bounds of financial and fiduciary prudence. Any such emerging investment manager must have at least five (5) years of professional investment experience in the asset class for which outside investment managers are being sought.

(b) If the board of trustees directs that outside investment managers be engaged, the treasurer shall submit an annual statement to the general assembly regarding the use of emerging investment managers. The statement shall identify the emerging investment managers used by the board, the percentage of the system's assets under the investment control of emerging investment managers, and the actions undertaken to increase the use of emerging investment managers, including encouraging other investment managers to use emerging investment managers as subcontractors when the opportunity arises. Inclusion of such statement within the state treasurer's annual report to the general assembly shall satisfy this requirement.

(c) As used in this section:

(1) "Emerging investment manager" means a qualified investment adviser that manages an investment portfolio of at least ten million dollars ($10,000,000) but less than one hundred million dollars ($100,000,000) and is a minority-owned business;

(2) "Minority-owned business" means a business concern which is at least fifty-one percent (51%) owned by one (1) or more minority persons, or in the case of a corporation, at least fifty-one percent (51%) of the stock of which is owned by one (1) or more minority persons; and the management and daily business operations of which are controlled by one (1) or more of the minority individuals who own it; and

(3) "Minority person" means a person who is a citizen or lawful permanent resident of the United States and who is:

(A) African American; or

(B) Hispanic.



§ 8-37-114 - Authorization to contract for investment management services.

(a) Notwithstanding any other provision of the law to the contrary, the board of trustees is expressly authorized to contract for investment management services for the retirement system's foreign portfolios and for the retirement system's real estate portfolios. The board shall provide for the powers, duties, functions and compensation of any investment managers so engaged. Any contract for such investment management services shall be procured in the manner prescribed by the board. The board may authorize the system's investment consultant to initially evaluate and make recommendations regarding proposals submitted by investment managers. Personal services, professional services, consultant services, management of the foreign portfolios, and management of the real estate portfolios may be procured in such manner as prescribed by the board without regard to the requirements of former § 12-4-109 [see the Compiler's Notes], if the board determines that such services are necessary or desirable for the efficient administration of the retirement system's investment program, and provided such procurement method is approved by the council on pensions and insurance.

(b) All expenses and fees incidental to such outside investment management shall be charged to and paid from the earnings of the funds.



§ 8-37-115 - Entities for purpose of acquiring, holding title to, and collecting income from real property on behalf of retirement system -- Authority to enter into agreements.

(a) The board of trustees is hereby authorized to create one (1) or more not-for-profit corporations, limited liability companies, limited liability partnerships, or trusts for the purpose of acquiring, holding title to, and collecting income from real property on behalf of the retirement system pursuant to § 8-37-104(a)(9). The board of trustees is further authorized to create one (1) or more not-for-profit corporations, limited liability companies, limited liability partnerships, or trusts for the purpose of acquiring, holding title to, and collecting income from private equity investments on behalf of the retirement system pursuant to § 8-37-104(a)(10).

(b) The board of trustees is hereby authorized, at its discretion, to transfer funds of the retirement system to any organization created pursuant to this section for the payment of any costs or expenses incidental to the activities of the organization.

(c) An organization created pursuant to this section may enter into such agreements as it may deem necessary or advisable in carrying out any purpose for which the organization was created. Any such agreement shall contain such terms and conditions as the board of directors of the organization may determine, including, without limitation, agreements to indemnify, agreements to pay liquidated damages, warranties of title to real estate and choice of law provisions. Any such agreements authorized herein shall be exempt from the provisions of title 12, chapter 4.

(d) The attorney general and reporter or an assistant designated by the attorney general and reporter shall be the legal advisor of any organization created pursuant to this section. Notwithstanding any other provision of law, in cases where the interest of such organization requires additional counsel to the attorney general and reporter, the chair of the organization, with the approval of the attorney general and reporter, is authorized to employ such additional counsel.



§ 8-37-116 - Bonds, notes and investment contracts -- Issuance to state entities.

(a) The board of trustees has the power and authority to enter into investment contracts with, or to issue notes, bonds or other evidences of indebtedness to, any instrumentality of the state which is designated to invest funds received pursuant to the tobacco litigation master settlement agreement entered into by Tennessee and certain other states, United States territories and possessions, and participating tobacco manufacturers, dated November 23, 1998.

(b) In exercising the authority granted in subsection (a), the board of trustees is authorized to enter into such arrangements under terms and conditions the board determines to be in the best interest of the retirement system. Any debt issued pursuant to this section shall not be invalid for any irregularity or defect in the proceedings for the issuance or sale thereof. Further, all obligations issued under this section shall be exempt from taxation by the state, or by any county, municipality or taxing district of the state.

(c) Notwithstanding any provision of § 8-6-106 or other law to the contrary, the board may employ bond counsel, financial advisors, underwriters, and such other professionals deemed necessary to assist the board in the issuance, management and servicing of all debt issued by the board hereunder. Any professional so employed hereunder shall be paid such compensation as the board may deem just and such compensation may be paid out of the proceeds of any debt issued hereunder or from the assets of the retirement system. The board is further authorized to pay any or all costs or expenses incurred by the board relative to the issuance, management and servicing of any debt issued hereunder from the proceeds of any such debt or from other assets of the retirement system.



§ 8-37-117 - Funds created by this chapter and chapters 34 through 36 deemed funds of retirement system.

The funds created by this chapter and chapters 34-36 of this title shall be deemed to be the funds of the retirement system and not state funds.






Part 2 - Members' Fund

§ 8-37-201 - Source of funds.

The members' fund shall be a fund in which shall be accumulated the contributions deducted from the compensation of members to provide for their member annuities, together with any contributions of members and interest thereon transferred thereto from a superseded system.



§ 8-37-202 - Rates of contribution.

(a) The rate of contribution payable by members shall be:

(1) (A) In the case of a member in Group 1, five percent (5%) of the member's earnable compensation;

(B) In the case of a member in Group 2, five and one-half percent (5.5%) of the member's earnable compensation;

(C) In the case of a member in Group 3 or 4, five and one-half percent (5.5%) of the member's covered compensation, plus seven percent (7%) of the part of the member's earnable compensation in excess of the member's covered compensation; and

(D) Notwithstanding any provision of the law to the contrary, a state judge participating in the retirement system as a Group 1 member may voluntarily elect to contribute five and one-half percent (5.5%) of the member's earnable compensation, plus seven percent (7%) of the part of the member's earnable compensation in excess of the member's covered compensation. It is further provided that prior to September 1, 1990, voluntary contributions under this subsection (a) will not be used to increase any benefits payable under chapters 34-37 of this title. Upon termination of membership, these voluntary contributions are refundable;

(2) A member participating in the optional retirement program as provided under chapter 25, part 2 of this title shall contribute five percent (5%) of the member's covered compensation, plus five and one-half percent (5.5%) of the part of the member's earnable compensation in excess of the member's covered compensation;

(3) An employee in the employ of a political subdivision or participating under chapter 35, part 2 of this title shall contribute:

(A) In the case of Group 1 members, five percent (5%) of the member's covered compensation, plus five and one-half percent (5.5%) of the part of the member's earnable compensation in excess of the member's covered compensation; and

(B) In the case of a Group 2 member, five and one-half percent (5.5%) of the member's covered compensation, plus seven percent (7%) of the part of the member's earnable compensation in excess of the member's covered compensation;

(4) The governing body of a political subdivision may authorize by resolution and accept the liability for its employees to contribute:

(A) In the case of a member in Group 1, five percent (5%) of the member's earnable compensation; and

(B) In the case of a member in Group 2, five and one-half percent (5.5%) of the member's earnable compensation;

(5) Notwithstanding any other provisions to the contrary, for all services rendered after September 1, 1974, the rate of contribution payable by a member of the superseded Tennessee judges' retirement system, the retirement system for county paid judges of Tennessee, the attorneys general retirement system of Tennessee, the public service commissioners' retirement system and the Tennessee retirement system for county officials shall be eight percent (8%) of gross wages;

(6) The county legislative body may, by resolution duly adopted, contribute for all eligible county officials up to three percent (3%) of the eight percent (8%) of gross wages specified by subdivision (a)(5) as contribution to the superseded Tennessee retirement system for county officials; and

(7) For service rendered from and after July 1, 1989, the county legislative body of any political subdivision that has adopted the noncontributory provisions of § 8-34-206 may, by resolution duly adopted, assume the total amount of contributions required under this section for all eligible county officials and county judges participating in the Tennessee consolidated retirement system or a superseded retirement system.

(b) A noncontributory member as defined in § 8-34-206 shall cease to make and have deducted from the noncontributory member's compensation employee contributions as required under this part; provided, that such contribution is not in excess of five percent (5%) of earnable compensation. A noncontributory member who was contributing at more than five percent (5%) prior to July 1, 1981, shall continue to make and have deducted from the noncontributory member's compensation the difference between the contribution rate applicable for the noncontributory member's group or classification and five percent (5%). The rates of contributions payable by a noncontributory member as defined by § 8-34-206, shall be:

(1) In the case of a Group 1 member or a transferred Class B member, zero percent (0%) of the member's earnable compensation;

(2) In the case of a prior Class B member, two percent (2%) of the member's earnable compensation;

(3) In the case of a prior Class C member, six and sixty-three hundredths percent (6.63%) of the member's earnable compensation;

(4) In the case of a Group 2 member, one half of one percent (0.5%) of the member's earnable compensation;

(5) In the case of a Group 3 member who is a noncontributory member under the provisions of § 8-34-206, one half of one percent (0.5%) of the member's covered compensation, plus two percent (2%) of the part of the member's earnable compensation in excess of the member's covered compensation;

(6) In the case of a prior class public service commissioner, three percent (3%) of the member's earnable compensation;

(7) In the case of a prior class member of the attorneys general retirement system presently employed by the executive branch of the state and compensated under the compensation plan administered by the department of human resources or employees of the general assembly who are classified under the provisions of § 8-34-101, three percent (3%) of the member's earnable compensation; and

(8) In the case of a prior class member of the attorneys general retirement system who is a noncontributory member under the provisions of § 8-34-206, three percent (3%) of the member's earnable compensation.



§ 8-37-204 - Certification of rate of contribution -- Deduction of contribution from compensation by employer.

The board of trustees shall certify to the commissioner of finance and administration and the state treasurer, in the case of any employee paid by warrants on the state treasurer, or to the department, institution, commission, board or agency by which the salary of any employee is paid, the proportion or percent to be deducted from the compensation of each member.

(1) Such authority or officer shall cause to be deducted from the compensation of each member, on each and every payroll of such employer for each and every payroll period, the percentage of earnable compensation applicable to such member.

(2) To facilitate the making of deductions, the authority or officer may modify the deduction required of any member by such an amount as shall not exceed one tenth of one percent (0.1%) of the annual earnable compensation upon the basis of which such deduction is made.



§ 8-37-206 - Disposition of sums deducted -- Records and reports.

(a) All sums deducted shall be transmitted to the state treasurer, and the state treasurer shall furnish the comptroller of the treasury, the commissioner of finance and administration and the board of trustees with a record of all such moneys.

(b) The amounts deducted shall be reported to the board of trustees.

(c) Each of such amounts, when deducted, shall be paid to the retirement system and credited to the individual account, in the members' fund, of the member from whose compensation the deduction was made.



§ 8-37-207 - Contributions credited to individual accounts -- Interest on contributions.

Each contribution shall be credited, with interest thereon, to the individual account of the member from whose compensation the deduction was made.



§ 8-37-208 - Consent to deductions as condition of membership.

Every member shall be deemed to consent and agree to the deductions herein provided as a condition of membership.



§ 8-37-209 - Effect of payroll deductions on minimum compensation.

The deductions provided for herein shall be made, notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby.



§ 8-37-210 - Right of withdrawal of accumulated contributions upon termination of employment or death prior to retirement.

(a) If a member other than a teacher is separated from service for reasons other than retirement or death, the amount of the member's accumulated contributions shall be paid to the member within ninety (90) days after the member's written request for such accumulated contributions.

(b) Should a member cease to be a teacher except by death or retirement under the provisions of chapters 34-37 of this title, the member shall be paid upon application, made not less than four (4) months following the member's cessation of service, the amount of the accumulated contributions standing to the credit of the member's individual account in the member's fund. Any teacher who provides documentation to the satisfaction of the board of trustees that the teacher has terminated employment, is not reemployed by any employer covered by the retirement system, and is no longer residing in this state, shall be paid the amount of such person's accumulated contributions within ninety (90) days after making application for such accumulated contributions. Any teacher who has been dismissed, and the employer certifies that dismissal occurred due to budgetary problems, shall be paid the amount of such person's accumulated contributions within ninety (90) days after making application. Any teacher employed and paid on a continuous twelve-month basis shall be paid such teacher's accumulated contributions within ninety (90) days after such teacher's written request for such accumulated contributions.

(c) If a member who has attained seventy and one-half (701/2) years of age has been absent from service for more than seven (7) years in any period of nine (9) consecutive years after last becoming a member and has not completed the eligibility requirements for retirement as set forth in § 8-36-204, such person's accumulated contributions shall be paid to such person within ninety (90) days after the board is notified to that effect.



§ 8-37-211 - Return of accumulated contributions to terminated CETA employees.

Notwithstanding any provisions to the contrary in § 8-37-210, § 8-37-212 or chapter 35, part 1 of this title, in cases where employer contributions have been refunded on behalf of CETA employees, the employee contributions will be refunded to the member.



§ 8-37-212 - Return of excess accumulated contributions upon death of retiree.

(a) Upon the death of a retired member after the retired member's retirement allowance payments have commenced (provided, that the retired member has not elected an optional allowance that has become effective), any excess of the amount of the retired member's accumulated contributions at retirement over the sum of the retirement allowance payments received shall be paid in one (1) sum to the person nominated by the member, if living, otherwise to the member's estate in accordance with § 8-36-120.

(b) Upon the death of a retired member and the beneficiary nominated by the retired member under the terms of an option, if an option was elected and had become effective, any excess of the retired member's accumulated contributions at retirement over the sum of the retirement allowance payments received by the retired member and such beneficiary shall be paid to the estate of the last to survive of the member and such beneficiary in accordance with § 8-36-120.



§ 8-37-213 - Payment from members' fund upon withdrawal of accumulated contributions.

The accumulated contributions of a member withdrawn by the member, or paid to the member's designated beneficiary or to the member's estate in accordance with § 8-36-120, shall be paid from the members' fund.



§ 8-37-214 - Back payment or redeposit of contributions -- Establishment of lost or withdrawn noncontributory service.

(a) Subject to the approval of the board of trustees, any member who has one (1) year of current membership service or previous service established pursuant to chapter 35, part 2 of this title may make a back payment or redeposit in accordance with the applicable provisions of chapters 34-37 of this title.

(1) A back payment shall be equal to the amount of contributions such member would have made had such member been a member of the state retirement system during the period claimed, plus interest compounded annually from the date the contributions would have been made to the date of payment.

(2) A redeposit shall be equal to the total amount that was previously withdrawn, plus interest compounded annually from the date of withdrawal to the date of payment.

(3) The rate of interest to be used under this section shall be the assumed actuarial interest rate of return established by the board of trustees under § 8-34-505 at the time the payment is made.

(b) Any back payment or redeposit must be made in a lump sum, unless otherwise authorized in § 8-37-220.

(c) Except for payments previously made to establish retirement credit under chapters 34-37 of this title and for payments being made through monthly installments pursuant to § 8-37-220 on May 23, 2005, the interest rate as provided for under this section shall have application in all cases where a different rate of interest was provided for in making back payments or redeposits.

(d) The provisions of this section shall not apply to any person coming under § 8-34-609(b) [repealed] with respect to the one (1) year membership service requirements; and application of this section shall be subject to the provisions of § 8-35-111.

(e) A "noncontributory member," as defined in § 8-34-206, who has one (1) year of current membership service may establish withdrawn or lost noncontributory service upon application and repayment of any withdrawn contributions, including contributions made by the employer on behalf of the employee, plus interest at the rate provided for in this section.

(f) Any member applying for prior service must establish all back service before such service is creditable, except as otherwise provided in chapters 34-37 of this title.

(g) (1) Lump sum payments to establish service credit in the Tennessee consolidated retirement system in accordance with this section and chapter 34, part 6 of this title may be funded in whole or in part through amounts transferred from an eligible retirement account to the Tennessee consolidated retirement system. For the purposes of this subsection (g), amounts transferred from an eligible retirement account means:

(A) Amounts transferred to the Tennessee consolidated retirement system directly from a retirement account that are eligible for rollover treatment under the Internal Revenue Code; or

(B) Lump sum distributions received by a member from a retirement account that are eligible for rollover treatment under the Internal Revenue Code and which are transferred by the member to the Tennessee consolidated retirement system within sixty (60) days following the member's receipt of such lump sum distribution.

(2) Prior to accepting any such transfers, the consolidated retirement system may require the member to establish that the amounts to be transferred meet the requirements of this subsection (g) and the Internal Revenue Code. Amounts transferred shall not be forfeitable for any reason and may not be distributed to the member except as otherwise provided in this chapter and chapters 34-37 of this title.

(3) This subsection (g) will be administered in accordance with the rollover provisions of the Internal Revenue Code.



§ 8-37-215 - Transfer of accumulated contributions to the state accumulation fund for payment of allowances.

Upon the retirement of a member, or if a retirement allowance becomes payable on account of the member's death prior to retirement, the member's accumulated contributions shall be transferred from the members' fund to the state accumulation fund.



§ 8-37-216 - Employer assumption of employee contributions.

(a) Each employer shall be permitted to pick up the employee contributions required by § 8-37-202 for all compensation earned after December 31, 1986; provided, that the state has received a favorable decision before that date from the internal revenue service or the federal courts that, under the provisions of § 414(h) of the Internal Revenue Code, codified in 26 U.S.C. § 414(h), these contributions shall not be included in the gross income of the employee until they are distributed or made available to the employee. If a favorable decision is received after December 31, 1986, then such plan shall go into effect for compensation earned after the next December 31.

(b) Employee contributions shall be paid by the employer in lieu of contributions by the employee. The contributions so picked up shall be treated as employer contributions in determining tax treatment under the Internal Revenue Code.

(c) The state shall pick up contributions on behalf of state employees and teachers.

(d) Political subdivision employers may elect to pick up contributions on behalf of all of their employees upon adoption of a resolution by the chief governing body authorizing and accepting the liability for such contributions.

(e) The employee shall not have the option of choosing to receive the contributions in the form of cash or cash equivalents instead of having them paid by the employer into the retirement fund.



§ 8-37-217 - Refund of additional contributions.

Any Group 2 member who elected to contribute an additional five percent (5%) in accordance with the provisions of Acts 1982, ch. 885, § 1, amending § 8-36-201, shall have ninety (90) days from July 1, 1987, to request a refund of the additional contributions required by such public chapter. The member's additional five percent (5%) of contributions plus interest thereon shall be refunded within ninety (90) days of the member's application for such refund. Following the refund of these contributions, a Group 2 member will not be entitled to participate in the benefits provided by such public chapter. Eligibility for service retirement benefits will be determined in accordance with the provisions of § 8-36-201(b)(1) or the superseded Tennessee state retirement system, if applicable. The provisions of this section shall apply to Group 2 employees of political subdivisions only if the chief governing body has passed a resolution authorizing such refund and accepting any liability associated with the refund.



§ 8-37-218 - Payment of additional contributions -- Members employed by political subdivisions.

(a) Any Group 2 member who elected to come under the provisions of § 8-36-201(b)(2)(A) and who continues in service after age fifty-five (55) and after completion of twenty-five (25) years of creditable service shall be paid the additional contributions made by such member under § 8-36-201(b)(2) within ninety (90) days after the member's filing with the retirement division a written request therefor. Any Group 2 member filing such a request shall cease to make and have deducted from such member's compensation the additional contributions required under § 8-36-201(b)(2).

(b) The provisions of this section shall not apply to any member whose Group 2 service was rendered to a political subdivision unless the governing body of such political subdivision passes a resolution authorizing the return of contributions pursuant to this section.



§ 8-37-219 - Rollovers -- Eligibility.

(a) Any member or any spouse or any non-spousal beneficiary of an active, inactive or retired member who is eligible for a lump sum payment under the provisions of chapters 34-37 of this title may request the Tennessee consolidated retirement system to rollover the taxable portion of such payment directly to an eligible retirement plan.

(b) For purposes of this section, "eligible retirement plan" means:

(1) For member transfers only, a qualified 403(a) annuity plan or a qualified 401(a) retirement plan; provided, that the plan accepts direct rollovers;

(2) For member or spousal transfers, an individual retirement account or any other plan eligible under the Internal Revenue Code to receive such direct rollovers from a qualified plan; provided, that the plan accepts direct rollovers; or

(3) For non-spousal beneficiary transfers, an individual account or annuity treated as an inherited individual retirement account under § 402(c)(11) of the Internal Revenue Code, codified in 26 U.S.C. § 402(c)(11), or any other plan eligible under the Internal Revenue Code to receive such direct rollovers from a qualified plan; provided, that the plan accepts such direct rollovers.

(c) Prior to making such a rollover, the retirement system may require the individual requesting the rollover to establish that the receiving plan or account meets the requirements of this section and the Internal Revenue Code.

(d) This section shall be administered in accordance with the direct rollover provisions of the Internal Revenue Code.



§ 8-37-220 - Retirement credit established through monthly installments.

(a) Subject to the conditions set forth in this section, the board of trustees may promulgate substantive and procedural rules to permit members, including retired members, to establish the retirement credit authorized in chapters 34-37 of this title through equal monthly installments over a period not to exceed five (5) years from the date the first monthly installment payment is due and payable. Any rules promulgated under this section shall set forth the date on which the retirement system may begin accepting monthly installment payments pursuant hereto. Nothing in this section shall be construed to allow a member or retired member to establish retirement credit unless such member otherwise meets all the eligibility requirements to establish the credit.

(b) Notwithstanding any provision of the law to the contrary, this section shall have no application to the following code sections: §§ 8-34-605(a), 8-34-612, 8-34-620, 8-34-623, 8-35-317, § 8-25-204(g) and 8-36-105. Any payment required to establish retirement credit under such sections must be made in a lump sum and cannot be made in monthly installments.

(c) Any member or retired member electing to purchase retirement credit through monthly installments must make such payments by electronic transfer. Each installment shall be due and payable on the first business day of each calendar month during the payment period or on a date designated by the member. If a member does not designate a date, then the date that each installment shall be due and payable will default to the first business day of each calendar month during the payment period. In the event any member or retired member fails to remit the full amount of an installment within sixty (60) calendar days after its due date, the retirement system is authorized to refund to such member all installment payments made for the retirement credit being established. In that event, the member or retired member shall not be permitted to purchase any retirement credit through monthly installments for a period of three (3) years from the date of the refund.

(d) The right of a member or retired member to establish retirement credit through monthly installments shall cease upon such member's death. In that event, any installment payments made by the member or retired member under an installment payment plan which is incomplete on the date of the member or retired member's death shall be paid in a lump sum to the person or persons nominated by such member pursuant to § 8-36-121, if living, otherwise to such member's estate in accordance with § 8-36-120.

(e) Retirement credit being established through monthly installments cannot be used in determining any rights or benefits under the retirement system until all payments for the same have been received by the retirement system.






Part 3 - State Accumulation Fund

§ 8-37-301 - Source of funds.

(a) The state accumulation fund shall be the fund in which shall be accumulated:

(1) All reserves for the payment of all state annuities payable from contributions made by employers;

(2) Any amounts transferred thereto from a superseded system;

(3) The amounts transferred from the members' fund; and

(4) The amount of the penalty assessed against the employer;

and from which shall be paid all costs of administering the retirement system, and all retirement allowances and other benefits payable under the retirement system other than those payable from the members' fund.

(b) The total amount payable to the state accumulation fund in each year on account of each member classification shall not be less than the sum of the normal contribution rate and the accrued liability contribution rate, multiplied by the total compensation earnable by all members in such classification for each year, plus the amount determined as the cost-of-living contribution.

(c) Until the completion of the first actuarial valuation, the normal contribution rate and the accrued liability contribution rate shall be set at such percentages of the earnable compensation of members as the actuary shall recommend and the board of trustees shall approve.

(d) The assets accumulated in the state accumulation fund on behalf of kindergarten through twelfth grade teachers shall be used exclusively for the benefit of such teachers. The assets accumulated in the state accumulation fund on behalf of state employees, including the employees of public institutions of higher education, shall be used exclusively for the benefit of such employees.



§ 8-37-302 - [Repealed.]

HISTORY: Acts 1972, ch. 814, § 8; 1974, ch. 788, § 7; 1978, ch. 741, § 4; T.C.A., § 8-3930(2); repealed by Acts 2014, ch. 990, § 2, effective May 22, 2014.



§ 8-37-303 - [Repealed.]

HISTORY: Acts 1972, ch. 814, § 8; T.C.A., § 8-3930(2); Acts 1984, ch. 601, § 11; repealed by Acts 2014, ch. 990, § 2, effective May 22, 2014.



§ 8-37-304 - [Repealed.]

HISTORY: Acts 1972, ch. 814, § 8; 1978, ch. 788, § 6; T.C.A., § 8-3930(2); Acts 1984, ch. 601, § 12; 1993, ch. 345, § 1; repealed by Acts 2014, ch. 990, § 2, effective May 22, 2014.



§ 8-37-305 - [Repealed.]

HISTORY: Acts 1972, ch. 814, § 8; T.C.A., § 8-3930(2); repealed by Acts 2014, ch. 990, § 2, effective May 22, 2014.



§ 8-37-306 - Inclusion of cost-of-living benefits in computation.

The normal contribution rate and the accrued liability contribution rate as computed by the actuary are to include all liability resulting from cost-of-living benefits as provided by § 8-36-701.



§ 8-37-307 - Interest and dividends earned -- Transfer to individual accounts of members.

All interest and dividends earned on the funds of the retirement system shall be credited to the state accumulation fund. The board of trustees annually shall show interest at such rate or rates as it shall determine from time to time on the individual accounts of members in the members' fund and shall transfer such amounts from the state accumulation fund.



§ 8-37-308 - Return of contributions made on behalf of terminated CETA employees.

Employer contributions made on behalf of Comprehensive Employment Training Act (CETA) employees, plus interest credited to these funds at the same rate as for employee accounts, shall be refundable from the state accumulation fund if the CETA employee has terminated participation in the CETA program having not obtained vesting or unsubsidized employment.



§ 8-37-309 - Certification to general assembly of amount of contributions required for state judges and attorneys general.

The board of trustees shall annually certify to the general assembly the amount of normal contributions, accumulated liability contribution and cost of living contribution required from the employer to meet the provisions of this chapter for state judges and attorneys general participating in Groups 1, 3 and 4 of the consolidated retirement system. Commencing July 1, 1981, the general assembly shall make appropriations sufficient to provide such amounts and the state treasurer shall make funds available to the board of trustees.



§ 8-37-310 - Adoption of funding policy with respect to obligations of the Tennessee consolidated retirement system.

(a) The state treasurer shall develop and recommend to the board of trustees a funding policy with respect to the obligations of the Tennessee consolidated retirement system. The board of trustees shall adopt a funding policy which complies with this section. Such adopted funding policy shall be in effect until amended.

(b) For the purposes of this section, "actuarially determined contribution (ADC)", formerly known as the actuarially required contribution means the actuarially determined annual required contribution that incorporates both the normal cost of benefits and the amortization of the pension plan's unfunded accrued liability.

(c) The funding policy established by the board of trustees shall include, but not be limited to the following:

(1) The ADC for the retirement system shall include the normal costs and the amortization of the unfunded accrued liability, to the extent that the retirement system has any unfunded accrued liability for a particular fiscal year;

(2) The maximum amortization period for which any unfunded accrued liabilities will be paid; and

(3) A statement that the retirement system's budget shall include funding of at least one hundred percent (100%) of the ADC.

(d) The actuarial methodology is expected to provide that projected revenues (employer contributions, employee contributions, and investment earnings), and current assets will finance all of the projected benefits (death, disability, and retirement) provided by the retirement system. In the event the retirement system has an unfunded accrued liability, then the level dollar amortization method shall be utilized for financing the unfunded accrued liability.

(e) The ADC calculated by the retirement system's actuary shall be calculated utilizing the following methodology, and in accordance with the Actuarial Standards of Practice established by the Actuarial Standards Board:

(1) Actuarial cost method allocating normal costs over a period beginning no earlier than the date of employment which should not exceed the last assumed retirement age. This method is designed to fully fund the long-term costs of promised benefits, consistent with the objective of keeping contributions relatively stable and equitably allocating the costs over the employees' period of active service. Entry age normal cost method shall be used to achieve this purpose;

(2) Actuarial value of assets calculated using a maximum ten (10) year asset smoothing period. Any smoothing period greater than five (5) years will have a maximum twenty percent (20%) market corridor. For the purposes of this subsection, the term "market corridor" means a range beyond which deviations are not smoothed;

(3) Level dollar amortization method of unfunded accrued liabilities;

(4) Mortality assumptions, which should consider the effect of expected mortality improvements, and shall be used no later than 2024;

(5) Investment earnings assumption based on the rate adopted by the board of trustees; and

(6) A closed amortization period not to exceed thirty (30) years for all unfunded accrued liabilities.

(f) In the event that an entity participating in the retirement system is funded below sixty percent (60%), such entity shall not establish benefit enhancements.






Part 4 - State Contributions

§ 8-37-401 - Certification to governor of estimated contributions needed.

(a) At least thirty (30) days prior to each regular session of the general assembly, the board of trustees shall certify to the governor the estimated amounts of normal contribution, accrued liability contribution and cost-of-living contribution required to meet the provisions of chapters 34-37 of this title during the year next following, and the estimated amount required to cover the expenses of administering the retirement system during such year.

(b) The board shall certify such amounts as are required on account of state employees other than teachers separately for each department, institution, commission, board, or agency of the state and shall also certify separately such amounts as are required on account of teachers and on account of members in Group 3 not employed by the state.



§ 8-37-402 - Appropriation of required funds.

(a) The general assembly shall make appropriations sufficient to provide:

(1) The amounts of normal contribution and accrued liability contribution so ascertained to be required on account of state employees, other than teachers, shall be included in the general appropriations act for the various departments, institutions, commissions, boards and agencies of the state;

(2) The amounts of normal contribution and accrued liability contribution so ascertained to be required on account of teachers shall be included by the commissioner of education in the commissioner's estimate submitted to the general assembly of the funds necessary for the operation of the school system. Effective July 1, 1992, each local education agency shall provide for any increased amounts needed for its teachers, above the amount funded by the state for fiscal year 1991-1992, from funds appropriated for the basic education program; and

(3) The amounts of normal contribution and accrued liability contribution so ascertained to be required on account of members in Group 3 not employed by the state shall be provided by a separate appropriation for this purpose.

(b) The state treasurer shall make such funds available to the board.



§ 8-37-403 - State departments and agencies authorized to provide funds.

Each department, institution, commission, board or agency of the state is authorized to make available, for each year, such funds as are necessary to meet the provisions of chapters 34-37 of this title.



§ 8-37-404 - Employer's contribution where compensation provided by federal or public agency.

In the event that the compensation received by a member is reimbursed to the state by a federal or other public agency, the employer's contribution may be paid by the federal or public agency.






Part 5 - Contributions--General

§ 8-37-501 - All contributions are due and payable first of each month.

The contributions deducted from the compensation of the members and contributions of the employer shall be due and payable monthly on the first day of each month.



§ 8-37-502 - Reports and payments.

(a) Monthly Report of Salaries and Contributions. For the purpose of ascertaining the amount of contributions payable under this chapter and chapters 34-36 of this title, it shall be the duty of the employer on or before the tenth day of each month to transmit to the state treasurer, in the manner prescribed by the state treasurer, the gross salary and amount of contributions deducted, if any, from the compensation of employees and contributions of the employer payable under this chapter and chapters 34-36 of this title during the preceding calendar month. The board of trustees is authorized to promulgate substantive and procedural rules requiring that all or a portion of the information described in § 8-35-105(a) is provided in such manner.

(b) Transmission of Contributions with Monthly Report. At the time of transmitting the information required pursuant to subsection (a) to the state treasurer in the manner prescribed by the state treasurer, the employer shall remit to the state treasurer therewith the amount of contributions due under the applicable provisions of this chapter and chapters 34-36 of this title, and failure to so remit such contributions shall cause the contributions to become delinquent and a liability of the employer.



§ 8-37-503 - Exceptions to monthly reporting and payment authorized.

(a) The board of trustees for good cause may extend not to exceed thirty (30) days the time for preparing forms and remitting of contributions required under the provisions of chapters 34-37 of this title.

(b) The board of trustees is specifically authorized to establish by regulation periodic filing and payment dates other than monthly in those instances where the board of trustees deems it to be in the best interest of the state to do so.



§ 8-37-504 - Penalties for delinquent reporting and payment.

(a) When any employer fails to forward payroll data or pay the full amount of contributions required by chapters 34-37 of this title, there shall be imposed a specific civil penalty to be added to the contributions in the amount of five and one-half percent (5.5%), if the failure is not more than thirty (30) days, with an additional five percent (5%) for each additional thirty (30) days or fraction thereof, during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate. Effective for the payroll period ending July 1, 2006, and thereafter, the penalty imposed under this subsection (a) shall in no case be less than twenty-five dollars ($25.00), if the failure is not more than thirty (30) days, with an additional twenty-five dollars ($25.00) for each additional thirty (30) days, or fraction thereof, during which the failure continues, not to exceed one hundred fifty dollars ($150) in the aggregate.

(b) Any penalties assessed under this section shall be credited to the state accumulation fund pursuant to § 8-37-301.



§ 8-37-505 - Collection of delinquent payments from local governmental units.

(a) In the event any political subdivision or other body qualifying as a political subdivision electing to cover its employees under the provisions of chapter 35, part 2 of this title fails to remit in a timely manner funds determined by the actuary and/or board of trustees to be necessary to provide employer contributions or any delinquent fees, as provided in this chapter and chapter 35, part 2 of this title, then, and in that event, at the direction of the board of trustees, the commissioner of finance and administration is hereby authorized to withhold such sum or part of such sum from any state-shared taxes which are otherwise apportioned to the political subdivision.

(b) The deduction, where authorized, shall be made as a first charge against any moneys payable to an employer regardless of the source of such payment, and also regardless of purpose or contemplated use of such funds.

(c) In lieu of or in addition to the foregoing deductions, the board of trustees may proceed to recover the delinquent payments in a court of competent jurisdiction against the employer.



§ 8-37-506 - Electronic transmission of contributions and reports.

Effective for the payroll period ending July 1, 2011, or on such later date as the state treasurer may otherwise provide, the contributions described in this part shall be paid by the employer to the retirement division by electronic funds transfer. The payroll data associated with such electronically transferred contributions shall be filed with the division concurrent with the contributions through such electronic medium as shall be prescribed by the treasurer. The director of the retirement system may waive the requirement to submit such contributions or payroll data by electronic means for employers that are unable to comply despite good faith efforts or due to circumstances beyond the employer's reasonable control.






Part 6 - Financing from Other Sources

§ 8-37-605 - Additional funds for public service commissioners' retirement.

(a) For the purpose of providing funds to aid in meeting the cost of benefits provided by chapters 34-37 of this title for commissioners, there is appropriated to the retirement system annually a sum equal to the amount of employer contributions required on account of commissioners pursuant to part 3 of this chapter.

(b) Such appropriation to be paid out of the unexpended balance standing to the credit of the department of safety in the "motor vehicle account" prescribed by § 65-15-112.

(1) The "motor vehicle account" is comprised of the motor carrier inspection, supervision and control fees set forth in § 65-15-112 and of all fines, fees and penalties collected by virtue of the provisions of title 65, chapter 15, and/or out of the unexpended balance standing to the credit of the department of safety in the "public utilities account" prescribed by § 65-4-307.

(2) The "public utilities account" is comprised of the inspection, control and supervision fees and penalties therein required to be paid to the department of safety by public utilities subject to its control and jurisdiction, as prescribed by §§ 65-4-116 -- 65-4-118, and title 65, chapter 4, part 3.

(c) Notwithstanding anything herein to the contrary, the funds appropriated by this section shall not exceed four percent (4%) annually of the balance in the motor vehicle account and the public utilities account as of the first day of the preceding fiscal year, together with a like percentage of all moneys paid into those accounts during such preceding fiscal year.









Chapter 38 - Social Security

§ 8-38-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agreement" means the federal-state agreement between the federal agency and the state of Tennessee entered into on August 16, 1951 as authorized by the Social Security Enabling Act for the purpose of extending coverage under Title II of the Social Security Act.

(2) "Commissioner of social security" includes any individual to whom the commissioner of social security has delegated any of the commissioner's functions under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., with respect to coverage under such act of employees of states and their political subdivisions;

(3) "Employee" includes an officer of a state or political subdivision thereof;

(4) "Employment" means any service performed by an employee in the employ of the state, or any political subdivision thereof, for such employer, except:

(A) Service which, in the absence of an agreement entered into under this chapter, would constitute "employment" as defined in the Social Security Act; or

(B) Service which under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., may not be included in an agreement between the state and the commissioner of social security, entered into under this chapter;

(5) "Employer" means the state, a political subdivision, or a local instrumentality of either;

(6) "Federal Insurance Contributions Act" means chapter 21 of the federal Internal Revenue Code of 1954, compiled in 26 U.S.C. § 3101 et seq., as such code has been and may from time to time be amended or codified;

(7) "Modification" means an amendment to the original federal-state agreement to modify coverage for coverage groups or to extend coverage to additional coverage groups consistent with the provisions of Section 218 of the Social Security Act and this chapter;

(8) "Plan of agreement" means an agreement between the state social security administrator and an employer for the purpose of extending the benefits of the Social Security Act to coverage groups within its employ;

(9) "Political subdivision" includes an instrumentality of a state, or one (1) or more of its political subdivisions, including the Tennessee Municipal League, the Tennessee School Boards Association and the Tennessee County Services Association, or of a state and one (1) or more of its political subdivisions, but only if such instrumentality is a juristic entity which is legally separate and distinct from the state or subdivision and only if its employees are not by virtue of their relation to such juristic entity employees of the state or subdivision;

(10) "Social Security Act" means the act of congress approved August 14, 1935, chapter 531, 49 Stat. 620, officially cited as "The Social Security Act", including regulations and requirements issued pursuant thereto, as such act has been and may from time to time be amended;

(11) "State agency" means the state old age and survivors insurance agency; and

(12) "Wages" means all remuneration for employment, regardless of the medium in which paid, which would constitute wages within the meaning of the Social Security Act, compiled in 42 U.S.C. § 301 et seq., as amended.



§ 8-38-102 - Declaration of policy.

In order to extend to employees of the state and its political subdivisions, and to the dependents and survivors of such employees, the basic protection accorded to others by the old-age and survivors insurance system embodied in the Social Security Act, compiled in 42 U.S.C. § 301 et seq., it is hereby declared to be the policy of the general assembly, subject to the limitations of this chapter, that such steps be taken as to provide such protection to employees of the state and its political subdivisions.



§ 8-38-103 - Agreement with federal administrator.

(a) The state agency, with the approval of the governor, is hereby authorized to enter on behalf of the state into an agreement with the commissioner of social security, consistent with the terms and provisions of this chapter, for the purpose of extending the benefits of the federal old-age and survivors insurance system to employees of the state or any political subdivision thereof with respect to services specified in such act which constitute "employment" as defined in § 8-38-101.

(b) Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, and modification of the agreement, administration, and other appropriate provisions as the state agency and commissioner of social security shall agree upon, but, except as may be otherwise required by or under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., as to the services to be covered, such agreement shall provide in effect that:

(1) Benefits will be provided for employees whose services are covered by the agreement, and their dependents and survivors, on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act, compiled in 42 U.S.C. § 401 et seq.;

(2) The employer will pay to the internal revenue service, at such time or times as may be prescribed under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., contributions with respect to wages, as defined in § 8-38-101, equal to the sum of the taxes which would be imposed by §§ 3101 and 3111 of the Federal Insurance Contributions Act, codified in 26 U.S.C. §§ 3101 and 3111, if the services covered by the agreement constituted employment within the meaning of that act;

(3) Such agreement or modification of an agreement shall be effective, with respect to services in the employment covered by the agreement or modification thereof, as of the beginning date within the limits provided by paragraph 218(e)(1) of the Social Security Act, codified in 42 U.S.C. § 418(e)(1);

(4) All services which constitute employment as defined in § 8-38-101 and are performed in the employ of the state by employees of the state shall be covered by the agreement; and

(5) All services which:

(A) Constitute employment as defined in § 8-38-101;

(B) Are performed in the employ of a political subdivision of the state; and

(C) Are covered by a plan which is in conformity with the terms of the agreement and which has been approved by the state agency under §§ 8-38-101 -- 8-38-110;

shall be covered by the agreement.



§ 8-38-104 - Employees of interstate instrumentalities.

(a) Any instrumentality jointly created by this state and any other state or states is hereby authorized, upon the granting of like authority by such other state or states to:

(1) Enter into an agreement with the commissioner of social security whereby the benefits of the federal old-age and survivors' insurance system shall be extended to employees of such instrumentality;

(2) Require its employees to pay, and for that purpose to deduct from their wages, contributions equal to the amounts which they would be required to pay under § 8-38-105 if they were covered by an agreement made pursuant to § 8-38-103; and

(3) Make payments to the internal revenue service in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreements.

(b) Such agreements shall, to the extent practicable, be consistent with the terms and provisions of § 8-38-103 and other provisions of this chapter.



§ 8-38-105 - Contributions by employees required.

Every employee of the state whose service is covered by an agreement entered into under §§ 8-38-103 and 8-38-104 shall be required to pay for the period of such coverage, contributions, with respect to wages, as defined in § 8-38-101, equal to the amount of the employee's tax which would be imposed by the "Rate of Tax" sections of the Federal Insurance Contributions Act, if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee's retention in the service of the state, or the employee's entry upon such service, after the enactment of this chapter.



§ 8-38-106 - Deduction from wages.

The contribution imposed by § 8-38-105 shall be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.



§ 8-38-107 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 4 (Williams, § 1034.67); T.C.A. (orig. ed.), § 8-3807; repealed by Acts 2013, ch. 170, § 5, effective April 16, 2013.



§ 8-38-108 - Political subdivisions -- Terms of plans -- Exclusions.

(a) Each political subdivision of the state is hereby authorized to submit for approval by the state agency a plan for extending the benefits of Title II of the Social Security Act, in conformity with applicable provisions of such act, to employees of such political subdivision.

(b) Each such plan and any amendment thereof shall be approved by the state agency if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the state agency, except no such plan shall be approved unless it:

(1) Is in conformity with the requirements of the Social Security Act, and with the agreement entered into under § 8-38-103;

(2) Provides that all services which constitute employment as defined in § 8-38-101 are performed in the employ of the political subdivision by employees thereof shall be covered by the plan, except that it may exclude services performed by individuals to whom § 218(c)(3)(B) or § 218(d) of the Social Security Act, codified in 42 U.S.C. § 418(c)(3)(B) and (d), respectively, is applicable;

(3) Specifies the source or sources from which the funds necessary to make the payments required by §§ 8-38-111 and 8-38-114 [repealed] are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose. Such reasonable assurance shall include a requirement that political subdivisions with no general taxing authority supply a form of financial guarantee within the guidelines established by the state agency;

(4) Provides for such methods of administration of the plan by the political subdivision as are found by the state agency to be necessary for the proper and efficient administration of the plan;

(5) Provides that the political subdivision will make such reports, in such form and containing such information, as the state agency may from time to time require, and comply with such provisions as the state agency or the commissioner of social security may from time to time find necessary to ensure the correctness and verification of such reports; and

(6) Authorizes the state agency to terminate the plan in its entirety in the discretion of the state agency, if it finds that there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulation of the state agency and may be consistent with the provisions of the Social Security Act, codified in 42 U.S.C. § 301 et seq. No plan may be terminated, either in its entirety or with respect to any coverage group, on or after the effective date of the Social Security Amendments of 1983. In instances where a political subdivision is legally dissolved or ceases to exist, the state agency shall submit a notice to the social security administration with evidence of dissolution.

(c) [Deleted by 2014 amendment, effective April 10, 2014.]



§ 8-38-110 - Election as to coverage groups.

In the case of coverage groups employed by political subdivisions, who are not participating in any existing retirement plan, the governing body of the political subdivision shall have the right to elect whether or not such coverage groups shall be covered under the provisions of this chapter.



§ 8-38-111 - Payments by political subdivisions.

Each political subdivision that has an approved plan under §§ 8-38-108 -- 8-38-110 shall pay to the internal revenue service, at such time or times as may be required by applicable federal law, contributions with respect to wages, equal to the applicable taxes which would be imposed by the "Rate of Tax" sections of the Federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that act.



§ 8-38-112 - Deductions from subdivision employees' wages.

Each political subdivision required to make payments under § 8-38-111 is authorized to impose upon each of its employees, as to services which are covered by an approved plan of agreement, a contribution with respect to the employee's wages, not exceeding the amount of the employee's tax which would be imposed by the "Rate of Tax" sections of the Federal Insurance Contributions Act, if such services constituted employment within the meaning of that act. Each political subdivision is authorized to deduct the amount of such contribution from the employee's wages. Failure to deduct such contributions shall not relieve the employee or employer of liability for such contributions.



§ 8-38-113 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 5 (Williams, § 1034.68); T.C.A. (orig. ed.), § 8-3813; Acts 1985, ch. 66, § 8; repealed by Acts 2013, ch. 170, § 8, effective April 16, 2013.



§ 8-38-114 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 5 (Williams, § 1034.68); 1961, ch. 81, § 2; T.C.A. (orig. ed.), § 8-3814; Acts 1981, ch. 20, § 2; 1985, ch. 66, § 9; repealed by Acts 2013, ch. 170, § 9, effective April 16, 2013.



§ 8-38-115 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 6 (Williams, § 1034.69); T.C.A. (orig. ed.), § 8-3815; Acts 1985, ch. 66, § 10; repealed by Acts 2013, ch. 170, § 10, effective April 16, 2013.



§ 8-38-116 - Appropriations for contributions and administrative costs.

The general assembly shall make appropriations sufficient to provide contributions and administrative costs in accordance with §§ 8-38-105 -- 8-38-114 [see the Compiler's Notes] on behalf of state employees and teachers. Effective July 1, 1992, each local education agency shall provide for any increased amounts needed for its teachers, above the amount funded by the state for fiscal year 1991-1992, from funds appropriated for the basic education program.



§ 8-38-117 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 6 (Williams, § 1034.69); T.C.A. (orig. ed.), § 8-3817; Acts 1985, ch. 66, § 12; repealed by Acts 2013, ch. 170, § 11, effective April 16, 2013.



§ 8-38-118 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 6 (Williams, § 1034.69); T.C.A. (orig. ed.), § 8-3818; Acts 1985, ch. 66, § 13; repealed by Acts 2013, ch. 170, § 12, effective April 16, 2013.



§ 8-38-119 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 6 (Williams, § 1034.69); T.C.A. (orig. ed.), § 8-3819; repealed by Acts 2013, ch. 170, § 13, effective April 16, 2013.



§ 8-38-120 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 6 (Williams, § 1034.69); T.C.A. (orig. ed.), § 8-3820; Acts 1985, ch. 66, § 14; repealed by Acts 2013, ch. 170, § 14, effective April 16, 2013.



§ 8-38-122 - Rules and regulations.

The state treasurer shall make and publish such rules and regulations not inconsistent with the provisions of this chapter as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this chapter.



§ 8-38-123 - State retirement systems unaffected -- Two retirement systems -- National guard employees -- Regional boards and university -- Referendum.

(a) Nothing in this chapter shall apply to the judges' retirement system or the attorneys general retirement system, §§ 17-301 -- 17-325 [superseded] inclusive and §§ 8-618 -- 8-622 [superseded] inclusive respectively, nor shall it impair existing retirement contracts under title 49, chapter 15 [superseded] or chapters 34-36 of this title as amended, they being the teachers' retirement system and the state retirement system. The state agency is expressly deprived of power to make any agreements voiding or changing any of the terms and conditions of the acts creating and setting up either the teachers' retirement system or the state retirement system, but it may make agreements in conformity with § 218 of the Social Security Act, codified in 42 U.S.C. § 418, with reference to the teachers' retirement system and the state retirement system.

(b) Pursuant to § 218(d)(6) of the Social Security Act, codified in 42 U.S.C. § 418(d)(6), the Tennessee teachers' retirement system and the state employees' retirement system, or such components thereof as may be established by the governor or the governor's agent pursuant to sentence one (1) of such § 218(d)(6), shall, for the purpose of this chapter, each be deemed to constitute two (2) retirement systems, one (1) of which is composed of the members of each such system who have expressed their desire to be covered under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., and all individuals becoming members of each such system after the date such coverage under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., is extended, and the other composed of the members who have not expressed a desire for such coverage. Upon request of the governing body of any political subdivision operating a retirement system, the membership of its retirement system may likewise be divided.

(c) Other public civilian employees, such as those civilians employed by the Tennessee national guard, who are paid out of federal funds or to the extent they are so paid, may be regarded as state employees for the purpose of social security coverage under this section. Regional boards, such as regional libraries of the state of Tennessee and the University of Tennessee, may be classified as political subdivisions for the purpose of social security coverage under this section.

(d) With respect to any retirement system of the state to which this chapter applies or to any retirement system of a political subdivision, including the University of Tennessee whose governing body so requests, the governor is empowered to authorize a referendum, and shall designate an agency or individual to supervise its conduct, in accordance with the requirements of § 218(d)(3) of the Social Security Act, codified in 42 U.S.C. § 418(d)(3), on the question of whether service in positions covered by a retirement system established by the state or by a political subdivision thereof should be excluded from or included under an agreement under this chapter. The notice of referendum required by § 218(d)(3)(C) of the Social Security Act, codified in 42 U.S.C. § 418(d)(3)(C), to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or the individual designated to supervise the referendum shall deem necessary and sufficient to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject, if their services are included under an agreement under this chapter. Upon receiving evidence satisfactory to the governor that, with respect to any such referendum, the conditions specified in § 218(d)(3) of the Social Security Act, codified in 42 U.S.C. § 418(d)(3), have been met, the governor or an individual designated by the governor shall so certify to the commissioner of social security.

(e) The governor shall delegate signature authority to the state treasurer, who is the administrator for the state. The governor shall also delegate the authority to designate an agency or individual to supervise the state old age and survivors insurance agency, and shall delegate the authority to supervise referenda to the state treasurer. The state treasurer may designate an individual to administer the state old age and survivors insurance agency and to supervise referenda as needed.



§ 8-38-125 - [Repealed.]

HISTORY: Acts 1980, ch. 774, §§ 3, 4; Acts 1981, ch. 360, § 1; repealed by Acts 2013, ch. 170, § 16, effective April 16, 2013.



§ 8-38-126 - Public charter school employees -- Social security.

Each public charter school formed pursuant to title 49, chapter 13 shall enter into such agreements with the commissioner of social security as deemed necessary or desirable by the state agency to ensure that the benefits of the federal old-age and survivors' insurance system are extended to eligible employees of such charter school. The local board of education to which the charter school is associated shall be responsible for all reporting and submission of funds pursuant to this chapter.



§ 8-38-127 - Old age and survivors insurance agency attached to department of the treasury.

The old age and survivors' insurance agency shall be attached to the department of the treasury in a division as designated by the state treasurer.



§ 8-38-128 - Electronic filing and retention of social security documents.

(a) The state social security administrator may implement procedures for the filing and retention of social security documents by electronic means and may authorize electronic signatures in the signing of such documents.

(b) If a document is filed by electronic means pursuant to this section, the electronic record and the electronic signature of the person who executes the same shall be binding on all persons. The use of an electronic signature shall have the same validity and effect as the use of a signature affixed by hand.

(c) For the purposes of this section, the following definitions shall apply:

(1) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(2) "Electronic record" means information which is created, generated, sent, communicated, received, or stored by electronic means;

(3) "Electronic signature" means an electronic sound, symbol, or process, attached to or logically associated with an electronic record and executed or adopted by a person with the intent to sign the electronic record.






Chapter 39 - Miscellaneous Pensions and Retirement Funds

Part 1 - State Employees and Teachers Not Covered by Any Retirement System

§ 8-39-101 - Eligibility of state employees.

All employees of the state of Tennessee who were employed by the state prior to July 1, 1947, for not less than eight (8) years and have reached sixty-five (65) years of age and who are not otherwise covered by any other retirement system administered by the state, shall be entitled to benefits as provided for in this part.



§ 8-39-102 - Eligibility of teachers -- Amount of allowances.

All teachers who have taught in the public schools of Tennessee for a period of not less than eight (8) years, and who have reached sixty-five (65) years of age, or are disabled to perform productive work as determined by the standards currently applicable to the members of the former Tennessee teachers' retirement system seeking disability benefits, and who are not otherwise covered by any other teachers' retirement act now in effect in this state, shall be entitled to a monthly retirement allowance equal to the product of six dollars and fifty cents ($6.50) for teachers with less than ten (10) years of service and eight dollars ($8.00) for teachers with ten (10) or more years of service, multiplied by the number of years of teaching experience.

(1) The maximum sum payable hereunder shall be the sum of two hundred forty dollars ($240) per month regardless of the number of years taught.

(2) Any former teachers retiring under the provisions of this part shall be entitled to any increase in benefit as provided for in § 8-36-701 as though they were retired members of the Tennessee consolidated retirement system.

(3) Notwithstanding any other provisions to the contrary, one who taught a minimum of eight (8) years in this state, part of which was prior to the establishment of the Tennessee teachers' retirement system, shall be eligible to receive retirement benefits based upon years taught prior to the establishment of the Tennessee teachers' retirement system; provided, that the years have been or are eligible to be established in the Tennessee consolidated retirement system.



§ 8-39-103 - Payment monthly -- Termination at death.

All retirement allowances shall be payable in equal monthly installments which shall cease with the month in which death occurs.



§ 8-39-104 - Funding.

Funds for the payment of the allowances provided by this part shall not be taken from the funds of the teachers' retirement system now in effect in this state, but there is appropriated a sufficient sum from the general fund to carry out the provisions of this part.



§ 8-39-105 - Administration.

The provisions of this part shall be administered by the state treasurer.



§ 8-39-106 - Participation in other retirement systems.

(a) It is expressly declared to be the intent of the general assembly in awarding this gratuitous allowance that the teacher or state employee, as the case may be, shall, in order to qualify for the allowance herein, never have participated in or had the opportunity to participate in any of the superseded systems as defined in § 8-34-101 or the Tennessee consolidated retirement system and, therefore, never had an opportunity to earn a retirement allowance during the teacher's or state employee's total period of service.

(b) Any teacher or state employee who otherwise qualifies for the allowance granted by this part shall not be qualified therefor if the teacher or employee continued such teacher's or employee's career in teaching or public employment in another state wherein retirement credit is or may be granted for service performed in or for the state of Tennessee.






Part 2 - Former Governors and Surviving Spouses

§ 8-39-201 - Application of part.

Notwithstanding any provision of chapters 34-37 of this title to the contrary, this part shall apply only to a former governor.



§ 8-39-202 - Retirement allowance upon reaching sixty-five years of age.

(a) Any former governor, upon reaching sixty-five (65) years of age, shall be eligible to receive a retirement allowance.

(b) The amount of such retirement allowance shall be an amount per annum equal to fifty percent (50%) of the then current annual salary of the office of the governor, payable in twelve (12) equal monthly payments, to commence on the first day of the month following the former governor's sixty-fifth birthday and to be payable monthly thereafter for life.



§ 8-39-203 - Allowance not paid when former governor on public payroll.

Any retirement allowance payable in accordance with this part shall not be due or payable, however, during any period of time that a former governor is holding any public office, elective or appointive, or is otherwise on the payroll of the federal government or any state or local government.



§ 8-39-204 - Allowance to surviving spouse upon death of governor.

(a) Death After Age 65. If a former governor dies after reaching sixty-five (65) years of age, one half (1/2) of the amount of the former governor's retirement allowance shall be payable thereafter to the former governor's surviving spouse to continue until the surviving spouse's remarriage or death.

(b) Death Before Age 65. If a former governor dies before reaching sixty-five (65) years of age, a survivor benefit shall be payable to the former governor's surviving spouse thereafter to continue until the surviving spouse's remarriage or death. Such survivor benefit shall be a retirement allowance commencing on the first day of the calendar month next following the former governor's date of death, which shall be the actuarial equivalent of a retirement allowance payable to the surviving spouse at sixty-five (65) years of age equal to one half (1/2) of the amount of the retirement allowance which the former governor would have received if the former governor had lived to sixty-five (65) years of age.

(c) (1) Notwithstanding any provision to the contrary, if the surviving spouse of a former governor was married to the former governor during any period while the former governor served in office as governor, the monthly survivor benefit payable to such surviving spouse under this section shall be subject to adjustment pursuant to subdivisions (c)(2) and (3).

(2) Effective July 1, 1999, if there is a percentage increase in the consumer price index, as determined in accordance with § 8-36-701(a)(1), of at least one half of one percent (0.5%), the monthly survivor benefit payable to each such surviving spouse in receipt of an allowance prior to the July 1 next following shall be increased commencing on such July 1 by an amount determined by multiplying the surviving spouse's then current monthly survivor benefit by such percentage, but not to exceed three percent (3%). Such increased benefit shall be the surviving spouse's base benefit. Notwithstanding the foregoing, if such percentage is one half of one percent (0.5%) or more but less than one percent (1%), the percentage shall be rounded to one percent (1%).

(3) Notwithstanding the provisions of subdivision (c)(2), in any year in which there is an increase in the annual salary of the office of the governor, the surviving spouse shall, on July 1 of such year, have such surviving spouse's then current base benefit recomputed according to the then annual salary of the office of the governor. For recomputation purposes, previous cost-of-living adjustments given pursuant to subdivision (c)(2) shall not be included. The recomputed benefit shall be compared to the current base benefit received by the surviving spouse. If the recomputed benefit is larger, the surviving spouse's base benefit shall become the recomputed benefit effective on July 1 of such year. The new base benefit shall thereafter be subject to the cost-of-living provisions of subdivision (c)(2).

(4) Any increase in benefits provided by this subsection (c) shall not be paid retroactively, but shall become effective on July 1, 1999.



§ 8-39-205 - Benefits in lieu of all other provisions.

Benefits payable under this part in respect of any former governor shall be in lieu of all other benefits of which the governor may otherwise be entitled under chapters 34-37 of this title.



§ 8-39-206 - Written application required.

Any benefit pursuant to this part shall be payable only upon written application by the former governor or the former governor's surviving spouse, as the case may be, made to the state treasurer.



§ 8-39-207 - Funding.

(a) The amounts payable under this part shall be provided annually by a separate appropriation for this purpose.

(b) The general assembly shall make an annual appropriation to the state treasurer in an amount sufficient to provide the allowances granted herein.



§ 8-39-208 - Relationship to consolidated retirement system.

Nothing in this part shall be construed to include the operation or funding of this part in the Tennessee consolidated retirement system.



§ 8-39-209 - Allowance for less than full terms.

(a) A former governor or the former governor's surviving spouse shall receive the full allowance payable pursuant to the provisions of this part; provided, that such governor served at least one (1) full year in office. The allowance payable to a former governor or the former governor's surviving spouse, who served less than one (1) full year, shall be prorated in accordance with the time actually served as compared with the one (1) year minimum required to receive a full benefit. If the death of a governor shall occur while the governor is serving in office, the governor's surviving spouse shall receive the full allowance payable regardless of the time served by the governor.

(b) The provisions of this section shall not apply during the current term of the governor in office on May 12, 1982, or to any former governor who served in office prior to May 12, 1982.






Part 3 - State University and Community College System Employees [Repealed]



Part 4 - Teachers in the School for the Deaf [Repealed]



Part 5 - Widows of Confederate Soldiers [Obsolete]



Part 6 - State Employees With 50 Years of Service [Repealed]






Chapter 42 - Defense of State Employees

§ 8-42-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Attorney general and reporter" means the attorney general and reporter of Tennessee;

(2) "Counsel" means any practicing attorney licensed to practice law in the state; and

(3) (A) "State employee" means any person who is a state official, including members of the general assembly and legislative officials elected by the general assembly, or any person who is employed in the service of and whose compensation is payable by the state, or any person who is employed by the state whose compensation is paid in whole or in part from federal funds, but does not include any person employed on a contractual or percentage basis. "State employee" includes a foster parent under a contract with the state of Tennessee to provide foster home care for children in the care and custody of the state and within the confines of the foster parent-child relationship. Notwithstanding any statute to the contrary, for the purposes of provision of legal representation, "state employee" also includes employees of community service agencies, and for purposes of §§ 9-8-112 and 9-8-307, including, but not limited to, § 9-8-307(a)(1)(K), "state employee" also includes employees of community service agencies. "State employee" also includes a contract security employee working with the department of children's services, solely to the extent that such contract security employee shall be permitted to drive a state vehicle pursuant to the rules and regulations of the department of general services, division of motor vehicle management, if such contract security employee's duties include the transportation of juveniles and, such contract security employee shall not be considered a state employee for any other purpose;

(B) "State employee" also includes any person designated by a department or agency head as a participant in a volunteer program authorized by the department or agency head. "State employee" also includes community service agency volunteers designated by the commissioner of health; provided, that designated volunteers who are medical professionals providing direct health care pursuant to title 37, chapter 5, part 3 shall be considered state employees solely for the category of "professional liability" pursuant to § 9-8-307. Volunteers shall not be eligible for workers' compensation benefits from the state. It is the duty of each agency and department to register with the board of claims the names of all persons participating in a volunteer program authorized by such department or agency head. If an agency or department head fails to register the name of a volunteer with the board of claims, any amounts paid by the state pursuant to this chapter or title 9, chapter 8 as a result of the volunteer's actions shall be funded through the agency's or department's budget. The commissioner of finance and administration is authorized to promulgate rules and regulations to determine who is qualified to be designated as a volunteer. Such rules and regulations may set forth the criteria for qualification of participants in volunteer programs. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(C) "State employee" under this chapter and under title 9, chapter 8, also includes, as a volunteer, a person designated by the district attorney general of each judicial district as a member of a judicial district task force relating to the investigation and prosecution of drug cases. The district attorney general of each judicial district shall register only the names of properly qualified and designated task force members with the board of claims. Any member of such a task force designated by the district attorney general shall meet the criteria for qualifying as such a member pursuant to § 8-7-110 and as set forth in rules and regulations promulgated by the commissioner of finance and administration. The commissioner, after consultation with the department of safety and the Tennessee bureau of investigation, is authorized to promulgate rules and regulations to determine who shall qualify to be designated as a member of such judicial district task forces. Such rules and regulations may set criteria for qualifications of members and may set limits on the numbers of task force members from each district who may be registered. All such rules and regulations shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act. Task force members are not eligible for workers' compensation benefits from the state of Tennessee;

(D) "State employee" also includes persons who are members of community-based screening processes or mandatory pre-screening agents that function under title 33, chapter 6, and who screen individuals to make judgments required by title 33, chapter 6. "State employee" further includes the department of mental health and substance abuse services "medical consultant"; this individual shall be a licensed physician who is designated by the commissioner of mental health and substance abuse services to provide medical consultation and advisory services to and on behalf of the commissioner and to the department of mental health and substance abuse services under title 33. "State employee" further includes any physician, psychologist or designated professional, while acting under § 33-6-404(3)(B)(iii), who is engaged in assessing the need or absence of need for physical restraint or vehicle security during transportation to a hospital or treatment resource. The commissioner shall register only the names of properly qualified and designated persons with the board of claims. Persons designated under this subdivision (3)(D) are not eligible for workers' compensation benefits from the state of Tennessee. For purposes of legal actions resulting from acts or omissions by these properly qualified and designated persons while performing duties referenced in this subdivision (3)(D), the state shall be considered the sole employer of these persons;

(E) "State employee" also includes, solely for purposes of this chapter and under § 9-8-307(a)(1)(A), (D), (E), (F), (M), (N), (Q) and (R), staff of a child advocacy center that meets the requirements for funding under § 9-4-213(a) or that qualifies for start-up funding as a new child advocacy center under § 9-4-213(b), to the extent the person is performing functions authorized by § 9-4-213. "State employee" does not include any person employed on a contractual or percentage basis. Such staff shall not be eligible for workers' compensation or other benefits from the state, nor shall such staff be members of the Tennessee consolidated retirement system;

(F) "State employee" also includes, solely for purposes of this chapter and under §§ 9-8-112 and 9-8-307, a person directly participating or selected to directly participate in the process of executing a sentence of death as a contractor or volunteer. Such persons shall not be eligible for any other state employee benefits, including, but not limited to, workers' compensation, nor shall they be members of the Tennessee consolidated retirement system;

(G) "State employee" also includes, solely for purposes of this chapter and under §§ 9-8-112 and 9-8-307, a qualified individual employed pursuant to § 68-115-203(b) to assist ring officials and commission members pursuant to § 68-115-203(b) in the regulation of professional contests under title 68, chapter 115, part 2. Such individuals shall not be eligible for any other state employee benefits, including, but not limited to, workers' compensation, nor shall they be members of the Tennessee consolidated retirement system; and

(H) "State employee" also includes, solely for purposes of this chapter and under §§ 9-8-112 and 9-8-307, directors, officers, employees of the Doe Mountain recreation authority, and persons designated by the authority as participants in volunteer programs authorized by the authority.



§ 8-42-103 - Defense counsel for state employees.

(a) When a civil action for damages is commenced in any court by any person against any state employee as defined in this chapter for any acts or omissions of the state employee within the scope of the employee's employment, except for willful, malicious, or criminal acts or omissions or for acts or omissions done for personal gain, the attorney general and reporter has the discretion to provide representation to the employee. Such representation may be provided by:

(1) The attorney general and reporter's assistants;

(2) Attorneys appointed by the attorney general and reporter; or

(3) Payment of reasonable compensation of counsel approved by the attorney general and reporter. Attorney's compensation, court costs, and other necessary incidental expenses in connection with the action shall be paid from the funds appropriated to the attorney general and reporter pursuant to this chapter. The method of providing representation is within the sole discretion of the attorney general and reporter. Notwithstanding any provision of the law to the contrary, the attorney general and reporter is specifically authorized to appoint attorneys and to determine their compensation to fulfill the purpose of this chapter.

(b) For the exclusive purpose of this section, "state employee" also includes attorneys appointed by a court, or other agency authorized by law to make such appointments, to represent an indigent when a civil action for damages is commenced against such attorney for any act or omission in the course of representing such indigent. Notwithstanding any provision of law to the contrary, such attorney shall not be considered a state employee for any other purpose including, but not limited to, §§ 9-8-112 and 9-8-307.

(c) For the exclusive purpose of this section, "state employee" also includes any person who performs the functions of disciplinary counsel or other investigatory or prosecutorial functions pursuant to title 17, chapter 5 when a civil action for damages is commenced against such person for any act or omission in the course of performing the duties described in title 17, chapter 5. Notwithstanding any law to the contrary, such person shall not be considered a state employee for any other purpose including, but not limited to, §§ 9-8-112 and 9-8-307.

(d) For the exclusive purpose of this section, "state employee" also includes any expert witness appearing and testifying on behalf of the department of health at any administrative hearing or other similar proceeding held with respect to a disciplinary or other action against any person or entity required to be licensed, permitted, certified, or authorized by any board, council, committee, or agency created pursuant to title 63 and title 68, when a civil action for damages is commenced against such expert witness for any act or omission in the course of appearing and testifying. Notwithstanding any law to the contrary, such witness shall not be considered a state employee for any other purpose including, but not limited to, §§ 9-8-112 and 9-8-307.



§ 8-42-104 - No attorney general and reporter representation in criminal actions -- Compensation -- Costs.

(a) When a criminal action is initiated in any court by warrant, information, or indictment against any state employee, as defined in this chapter, for an act apparently done by the employee in the scope of the employee's assigned official duty, the attorney general and reporter will not represent the employee or provide representation. In the event that the criminal charges against the employee are dismissed with prejudice or in the event that the employee is acquitted at trial or upon appeal, all reasonable compensation for the employee's counsel, court costs or necessary incidental expenses, as determined by the attorney general and reporter, in connection with the action, shall be payable from the funds appropriated to the attorney general and reporter pursuant to this chapter. In the event that the charges against the employee are retired or dismissed, or the case is not prosecuted for any other reason, the attorney general and reporter may compensate such counsel for all reasonable fees and necessary incidental expenses and pay court costs in connection with the action, where the attorney general and reporter finds that the employee did act in the scope of the employee's assigned duties under apparent lawful orders or authority when the employee took the actions resulting in the institution of the criminal action. In no event shall any funds be expended for compensation for counsel, court costs or necessary incidental expenses, where the employee is convicted of any criminal offense.

(b) For the exclusive purpose of this section, "state employee" includes attorneys appointed by a court, or other agency authorized by law to make such appointments, to represent an indigent when a criminal action is commenced against such attorney for any act or omission in the course of representing such indigent. When a criminal action is initiated against such an attorney, the written request shall be made by the administrative director of the courts. Notwithstanding any provision of the law to the contrary, such attorney shall not be considered to be a state employee for any other purpose including, but not limited to, §§ 9-8-112 and 9-8-307.



§ 8-42-107 - Appropriations for defense costs.

(a) There shall be appropriated to the attorney general and reporter a sum sufficient from the risk management fund established pursuant to § 9-8-109, to pay for the representation provided to state employees, court costs and any necessary incidental expenses incurred in providing the representation authorized by this chapter.

(b) Subsequent to the close of each fiscal year, the attorney general and reporter shall provide to the state board of claims a report describing the manner in which funds received from the risk management fund were used in representing state employees pursuant to this chapter.



§ 8-42-108 - Attorney general and reporter's actions not reviewable.

All decisions and determinations of the attorney general and reporter shall be final and shall not be reviewable by any court.






Chapter 44 - Public Meetings

Part 1 - General Provisions

§ 8-44-101 - Policy -- Construction.

(a) The general assembly hereby declares it to be the policy of this state that the formation of public policy and decisions is public business and shall not be conducted in secret.

(b) This part shall not be construed to limit any of the rights and privileges contained in article I, § 19 of the Constitution of Tennessee.



§ 8-44-102 - Open meetings -- "Governing body" defined -- "Meeting" defined.

(a) All meetings of any governing body are declared to be public meetings open to the public at all times, except as provided by the Constitution of Tennessee.

(b) (1) "Governing body" means:

(A) The members of any public body which consists of two (2) or more members, with the authority to make decisions for or recommendations to a public body on policy or administration and also means a community action agency which administers community action programs under the provisions of 42 U.S.C. § 2790 [repealed]. Any governing body so defined by this section shall remain so defined, notwithstanding the fact that such governing body may have designated itself as a negotiation committee for collective bargaining purposes, and strategy sessions of a governing body under such circumstances shall be open to the public at all times;

(B) The board of directors of any nonprofit corporation which contracts with a state agency to receive community grant funds in consideration for rendering specified services to the public; provided, that community grant funds comprise at least thirty percent (30%) of the total annual income of such corporation. Except such meetings of the board of directors of such nonprofit corporation that are called solely to discuss matters involving confidential doctor-patient relationships, personnel matters or matters required to be kept confidential by federal or state law or by federal or state regulation shall not be covered under the provisions of this chapter, and no other matter shall be discussed at such meetings;

(C) The board of directors of any not-for-profit corporation authorized by the laws of Tennessee to act for the benefit or on behalf of any one (1) or more counties, cities, towns and local governments pursuant to the provisions of title 7, chapter 54 or 58. The provisions of this subdivision (b)(1)(C) shall not apply to any county with a metropolitan form of government and having a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census;

(D) The board of directors of any nonprofit corporation which through contract or otherwise provides a metropolitan form of government having a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, with heat, steam or incineration of refuse;

(E) (i) The board of directors of any association or nonprofit corporation authorized by the laws of Tennessee that:

(a) Was established for the benefit of local government officials or counties, cities, towns or other local governments or as a municipal bond financing pool;

(b) Receives dues, service fees or any other income from local government officials or such local governments that constitute at least thirty percent (30%) of its total annual income; and

(c) Was authorized as of January 1, 1998, under state law to obtain coverage for its employees in the Tennessee consolidated retirement system.

(ii) The provisions of this subdivision (b)(1)(E) shall not be construed to require the disclosure of a trade secret or proprietary information held or used by an association or nonprofit corporation to which this chapter applies. In the event a trade secret or proprietary information is required to be discussed in an open meeting, the association or nonprofit corporation may conduct an executive session to discuss such trade secret or proprietary information; provided, that a notice of the executive session is included in the agenda for such meeting.

(iii) As used in this subdivision (b)(1)(E):

(a) "Proprietary information" means rating information, plans, or proposals; actuarial information; specifications for specific services provided; and any other similar commercial or financial information used in making or deliberating toward a decision by employees, agents or the board of directors of such association or corporation; and which if known to a person or entity outside the association or corporation would give such person or entity an advantage or an opportunity to gain an advantage over the association or corporation when providing or bidding to provide the same or similar services to local governments; and

(b) "Trade secret" means the whole or any portion or phrase of any scientific or technical information, design, process, procedure, formula or improvement which is secret and of value. The trier of fact may infer a trade secret to be secret when the owner thereof takes measures to prevent it from becoming available to persons other than those selected by the owner to have access thereto for limited purposes.

(2) "Meeting" means the convening of a governing body of a public body for which a quorum is required in order to make a decision or to deliberate toward a decision on any matter. "Meeting" does not include any on-site inspection of any project or program.

(c) Nothing in this section shall be construed as to require a chance meeting of two (2) or more members of a public body to be considered a public meeting. No such chance meetings, informal assemblages, or electronic communication shall be used to decide or deliberate public business in circumvention of the spirit or requirements of this part.



§ 8-44-103 - Notice of public meetings.

(a) Notice of Regular Meetings. Any such governmental body which holds a meeting previously scheduled by statute, ordinance, or resolution shall give adequate public notice of such meeting.

(b) Notice of Special Meetings. Any such governmental body which holds a meeting not previously scheduled by statute, ordinance, or resolution, or for which notice is not already provided by law, shall give adequate public notice of such meeting.

(c) The notice requirements of this part are in addition to, and not in substitution of, any other notice required by law.



§ 8-44-104 - Minutes recorded and open to public -- Secret votes prohibited.

(a) The minutes of a meeting of any such governmental body shall be promptly and fully recorded, shall be open to public inspection, and shall include, but not be limited to, a record of persons present, all motions, proposals and resolutions offered, the results of any votes taken, and a record of individual votes in the event of roll call.

(b) All votes of any such governmental body shall be by public vote or public ballot or public roll call. No secret votes, or secret ballots, or secret roll calls shall be allowed. As used in this chapter, "public vote" means a vote in which the "aye" faction vocally expresses its will in unison and in which the "nay" faction, subsequently, vocally expresses its will in unison.



§ 8-44-105 - Action nullified -- Exception.

Any action taken at a meeting in violation of this part shall be void and of no effect; provided, that this nullification of actions taken at such meetings shall not apply to any commitment, otherwise legal, affecting the public debt of the entity concerned.



§ 8-44-106 - Enforcement -- Jurisdiction.

(a) The circuit courts, chancery courts, and other courts which have equity jurisdiction, have jurisdiction to issue injunctions, impose penalties, and otherwise enforce the purposes of this part upon application of any citizen of this state.

(b) In each suit brought under this part, the court shall file written findings of fact and conclusions of law and final judgments, which shall also be recorded in the minutes of the body involved.

(c) The court shall permanently enjoin any person adjudged by it in violation of this part from further violation of this part. Each separate occurrence of such meetings not held in accordance with this part constitutes a separate violation.

(d) The final judgment or decree in each suit shall state that the court retains jurisdiction over the parties and subject matter for a period of one (1) year from date of entry, and the court shall order the defendants to report in writing semiannually to the court of their compliance with this part.



§ 8-44-107 - Board of directors of Performing Arts Center Management Corporation.

The board of directors of the Tennessee Performing Arts Center Management Corporation shall be subject to, and shall in all respects comply with, all of the provisions made applicable to governing bodies by this chapter.



§ 8-44-108 - Participation by electronic or other means.

(a) As used in this section, unless the context otherwise requires:

(1) "Governing body" refers to boards, agencies and commissions of state government, including state debt issuers as defined in this section and municipal governing bodies. For the purpose of this section only, "municipal governing bodies" means only those municipal governing bodies organized under title 6, chapter 18, and having a city commission of three (3) members, and having a population of more than two thousand five hundred (2,500), according to the 2000 federal census or any subsequent federal census;

(2) "Meeting" has the same definition as defined in § 8-44-102;

(3) "Necessity" means that the matters to be considered by the governing body at that meeting require timely action by the body, that physical presence by a quorum of the members is not practical within the period of time requiring action, and that participation by a quorum of the members by electronic or other means of communication is necessary; and

(4) "State debt issuers" means the Tennessee state funding board, Tennessee local development authority, Tennessee housing development agency, and Tennessee state school bond authority, and any of their committees.

(b) (1) A governing body may, but is not required to, allow participation by electronic or other means of communication for the benefit of the public and the governing body in connection with any meeting authorized by law; provided, that a physical quorum is present at the location specified in the notice of the meeting as the location of the meeting.

(2) If a physical quorum is not present at the location of a meeting of a governing body, then in order for a quorum of members to participate by electronic or other means of communication, the governing body must make a determination that a necessity exists. Such determination, and a recitation of the facts and circumstances on which it was based, must be included in the minutes of the meeting.

(3) If a physical quorum is not present at the location of a meeting of a governing body other than a state debt issuer, the governing body other than a state debt issuer must file such determination of necessity, including the recitation of the facts and circumstances on which it was based, with the office of secretary of state no later than two (2) working days after the meeting. The secretary of state shall report, no less than annually, to the general assembly as to the filings of the determinations of necessity. This subdivision (b)(3) shall not apply to the board of regents, to the board of trustees of the University of Tennessee or to the Tennessee higher education commission.

(4) Nothing in this section shall prohibit a governing body from complying with § 8-44-109.

(c) (1) Any meeting held pursuant to the terms of this section shall comply with the requirements of the Open Meetings Law, codified in this part, and shall not circumvent the spirit or requirements of that law.

(2) Notices required by the Open Meetings Law, or any other notice required by law, shall state that the meeting will be conducted permitting participation by electronic or other means of communication.

(3) Each part of a meeting required to be open to the public shall be audible to the public at the location specified in the notice of the meeting as the location of the meeting. Each member participating electronically or otherwise must be able to simultaneously hear each other and speak to each other during the meeting. Any member participating in such fashion shall identify the persons present in the location from which the member is participating.

(4) Any member of a governing body not physically present at a meeting shall be provided, before the meeting, with any documents that will be discussed at the meeting, with substantially the same content as those documents actually presented.

(5) All votes taken during a meeting held pursuant to the terms of this section shall be by roll call vote.

(6) A member participating in a meeting by this means is deemed to be present in person at the meeting for purposes of voting, but not for purposes of determining per diem eligibility. However, a member may be reimbursed expenses of such electronic communication or other means of participation.



§ 8-44-109 - Electronic communication

(a) A governing body may, but is not required to, allow electronic communication between members by means of a forum over the Internet only if the governing body:

(1) Ensures that the forum through which the electronic communications are conducted is available to the public at all times other than that necessary for technical maintenance or unforeseen technical limitations;

(2) Provides adequate public notice of the governing body's intended use of the electronic communication forum;

(3) Controls who may communicate through the forum;

(4) Controls the archiving of the electronic communications to ensure that the electronic communications are publicly available for at least one (1) year after the date of the communication; provided, that access to the archived electronic communications is user-friendly for the public; and

(5) Provides reasonable access for members of the public to view the forum at the local public library, the building where the governing body meets or other public building.

(b) Electronic communications posted to a forum shall not substitute for decision making by the governing body in a meeting held in accordance with this part. Communications between members of a governing body posted to a forum complying with this section shall be deemed to be in compliance with the open meetings laws compiled in this part.

(c) Prior to a governing body initially utilizing a forum to allow electronic communications by its members that meets the requirements of this section, including the public notice required in subsection (a), the governing body shall file a plan with the office of open records counsel. The plan shall describe how the governing body will ensure compliance with subsection (a). Within thirty (30) days of receipt of the plan, the office of open records counsel shall acknowledge receipt of the plan and shall report whether or not the plan and the proposed actions comply with subsection (a). If the office determines that compliance with subsection (a) has not been met, the office shall provide written comments regarding the plan to the governing body. Until such time as the governing body complies with the written comments provided by the office and the office issues a report of compliance, the governing body shall not be allowed to establish or utilize such forum. This subsection (c) shall not apply to any governing body that had established a forum pursuant to this section prior to May 7, 2009.

(d) No member participating in an electronic communication pursuant to this section is deemed to be eligible for per diem for such participation.

(e) As used in this section, "governing body" means the elected governing body of a county, city, metropolitan form of government or school board.



§ 8-44-111 - Open meetings -- Development of educational program required -- Materials.

(a) The municipal technical advisory service (MTAS) for municipalities and the county technical assistance service (CTAS) for counties, in order to provide guidance and direction, shall develop a program for educating their respective public officials about the open meetings laws codified in this chapter, and how to remain in compliance with such laws.

(b) The Tennessee school board association shall develop a program for educating elected school board members about the open meetings laws and how to remain in compliance with such laws.

(c) The utility management review board shall develop a program for board members of water, wastewater and gas authorities created by private act or under the general law and of utility districts, in order to educate the board members about the open meetings laws and how to remain in compliance with such laws.

(d) The state emergency communications board created by § 7-86-302 shall develop a program for educating emergency communications district board members about the open meetings laws and how to remain in compliance with such laws.

(e) The office of open records counsel established in chapter 4, part 6 of this title shall establish educational programs and materials regarding open meetings laws in this state, to be made available to the public and to public officials.






Part 2 - Labor Negotiations

§ 8-44-201 - Labor negotiations between public employee union and state or local government.

(a) Notwithstanding any other provision of Tennessee law to the contrary, labor negotiations between representatives of public employee unions or associations and representatives of a state or local governmental entity shall be open to the public, whether or not the negotiations by the state or local governmental entity are under the direction of the legislative, executive or judicial branch of government.

(b) Nothing contained in this section shall be construed to require that planning or strategy sessions of either the union committee or the governmental entity committee, meeting separately or with the entity it represents, be open to the public.

(c) Nothing contained in this section shall be construed to grant recognition rights of any sort.

(d) Both sides shall decide jointly and announce in advance of any such labor negotiations where such meetings shall be held.









Chapter 46 - Impeachment

Part 1 - General Provisions

§ 8-46-101 - Officers liable -- Effect of judgment.

The governor, judges of the supreme court and court of appeals, judges of inferior courts, chancellors, attorneys for the state, state treasurer, comptroller of the treasury and secretary of state shall be liable to impeachment whenever they may, in the opinion of the house of representatives, commit any crime in their official capacity which may require disqualification; but judgment shall only extend to removal from office, and disqualification to fill any office thereafter. The party shall, nevertheless, be liable to indictment, trial, judgment, and punishment according to law.



§ 8-46-102 - Majority of house of representatives required.

A majority of all the members of the house of representatives elected shall concur in an impeachment.



§ 8-46-103 - Contents of impeachment -- Right to counsel.

The impeachment shall specify the offenses charged with the same precision required in an indictment, and the accused shall be allowed counsel as in cases of other prosecutions.



§ 8-46-104 - Suspension pending trial.

Every officer impeached shall be suspended from the exercise of such officer's official duties until such officer's acquittal.



§ 8-46-105 - Jurisdiction of trial.

The senate of the general assembly is the court for the trial of impeachments, and has such jurisdiction as is conferred by article V of the Constitution of Tennessee.



§ 8-46-106 - Summons by senate.

When possessed of an impeachment, the senate shall forthwith cause the person accused to be brought before it.



§ 8-46-107 - Issuance and service of process.

All writs and process shall be issued by the clerk of the senate, and tested in the clerk's name, and may be served by any person authorized by the senate or its speaker.



§ 8-46-108 - Copy of impeachment -- Answer.

Upon the appearance of the person impeached, such person is entitled to a copy of the impeachment, and to a reasonable time in which to answer the same.






Part 2 - Fees and Costs

§ 8-46-201 - Witness fees.

Witnesses on the trial of an impeachment before the senate shall be allowed the following fees:

(1) For every day's attendance on such trial ..................... $1.00

(2) For every twenty-five (25) miles the witness may necessarily travel in going to and returning from the place of trial ..................... $1.00



§ 8-46-202 - Fees of sergeant at arms.

The sergeant at arms, or such other officer as may be appointed, shall be allowed the following fees:

(1) For every arrest under process from the senate ..................... $2.00

(2) For each mile the sergeant or other appointed officer may travel in going to and returning from such arrest ..................... .05

(3) For executing each subpoena ..................... .50

(4) For each day the sergeant or other appointed officer may attend the senate on any such trial ..................... 2.00



§ 8-46-203 - Probate of fees.

The witness and officer shall prove their account by oath before the clerk of the senate, and the clerk's certificate annexed thereto shall enable the holder to collect the amount from the defendant or the state, according as either is liable.



§ 8-46-204 - Defendant's liability for costs.

If the defendant is found guilty, the defendant is liable for all such costs, and the same may be recovered by action before any tribunal having cognizance of the amount.



§ 8-46-205 - Costs paid by state.

If the defendant is acquitted, or is unable to pay the costs, after due course of law has been had thereon, the state treasurer shall pay the witnesses and officer, upon the production of their certified accounts as provided in § 8-46-203.









Chapter 47 - Removal of Officers

§ 8-47-101 - Officers subject to removal -- Grounds.

Every person holding any office of trust or profit, under and by virtue of any of the laws of the state, either state, county, or municipal, except such officers as are by the constitution removable only and exclusively by methods other than those provided in this chapter, who shall knowingly or willfully commit misconduct in office, or who shall knowingly or willfully neglect to perform any duty enjoined upon such officer by any of the laws of the state, or who shall in any public place be in a state of intoxication produced by strong drink voluntarily taken, or who shall engage in any form of illegal gambling, or who shall commit any act constituting a violation of any penal statute involving moral turpitude, shall forfeit such office and shall be ousted from such office in the manner hereinafter provided.



§ 8-47-102 - Institution by prosecuting attorneys on own initiative.

The attorney general and reporter has the power, on the attorney general and reporter's own initiative, and without any complaint having been made to the attorney general and reporter or request made of the attorney general and reporter, to institute proceedings in ouster against any and all state, county, and municipal officers, under the provisions of this chapter, and the district attorneys general, county attorneys, and city attorneys, within their respective jurisdictions, may institute such actions, without complaint being made to them or request made of them, as they are authorized to institute upon request made of them or complaint made to them.



§ 8-47-103 - Investigation and institution of proceedings.

It is the duty of the attorney general and reporter, the district attorneys general, county attorneys, and city attorneys, within their respective jurisdictions, upon notice being received by them in writing that any officer herein mentioned has been guilty of any of the acts, omissions, or offenses set out in § 8-47-101, forthwith to investigate such complaint; and, if upon investigation such person finds that there is reasonable cause for such complaint, such person shall forthwith institute proceedings in the circuit, chancery, or criminal court of the proper county, to oust such officer from office.



§ 8-47-104 - Subpoena to appear before prosecuting attorney.

The attorney general and reporter, the district attorneys general, county attorneys, and city attorneys have the power and they are hereby directed, whenever complaint has been made, and the names of the witnesses furnished them, or whenever they deem necessary, to issue subpoenas for such witnesses so furnished them and for such persons as they shall have reason to believe have any knowledge of the complaint made, to appear before the attorney general and reporter, district attorney general, county attorney, or city attorney, at a time and place to be designated in the subpoena then and there to testify concerning the subject matter set out in the complaint.



§ 8-47-105 - Testimony before prosecuting attorneys.

Each witness shall be sworn true answers to make to all questions propounded to the witness, touching the matter under investigation, and the testimony of each witness shall be reduced to writing and be signed by the witness. The attorney general and reporter, the district attorneys general, county attorneys, and city attorneys are hereby authorized and empowered to administer the necessary oaths and affirmations to such witnesses.



§ 8-47-106 - Disobedience to attorney's subpoena.

Any disobedience to such subpoena, or refusal to answer any proper questions propounded by the officers at such inquiry, is a Class C misdemeanor.



§ 8-47-107 - Self-incrimination privilege unavailable -- Immunity from prosecution.

No person shall be excused from testifying before the attorney general and reporter, district attorney general, county attorney, or city attorney, at such investigation, or in any investigation, or be excused from testifying in any proceeding brought in any court of competent jurisdiction, under the provisions of this chapter, on the ground that such person's testimony may incriminate such person; but no person shall be prosecuted or punished on account of any transaction, matter, or thing concerning which such person shall be compelled to testify, nor shall such testimony be used against such person in prosecutions for any crime or misdemeanor under the laws of this state.



§ 8-47-108 - Filing of complaint on direction of governor.

It is also the duty of the attorney general and reporter, in the case of state officers, and of the district attorney general and the county attorney, if there is one in the county, in the case of county officers, and of the city attorney, or the district attorney general, in case of municipal officers, to file such petition or complaint, upon being directed or requested in writing so to do by the governor.



§ 8-47-109 - Governor's duty to direct prosecution.

The governor shall have power, and it shall be the governor's duty, whenever the governor has knowledge that reasonable grounds exist for the proceedings authorized by this chapter against any state, county, or municipal officer, to direct the attorney general and reporter, or district attorney general, or county attorney, or city attorney, as the case may be, to institute and prosecute the same against the offending officer.



§ 8-47-110 - Petition in name of state -- Filing by relators.

The petition or complaint shall be in the name of the state and may be filed upon the relation of the attorney general and reporter, or the district attorney general for the state, or the county attorney in the case of county officers, and of the city attorney, or the district attorney general, in the case of municipal officers; and in all cases it may be filed, without the concurrence of any of such officers, upon the relation of ten (10) or more citizens and freeholders of the state, county, or city, as the case may be, upon their giving the usual security for costs.



§ 8-47-111 - Assistance to prosecution by relators.

It is the duty of the attorney general and reporter, upon request of relator citizens and freeholders, to aid and assist in the prosecution of such proceedings against state officers, and of district attorneys general and county attorneys, upon like request, to aid and assist in the prosecution of such proceedings against county officers, and of city attorneys or the district attorneys general for the state, upon like request, to aid and assist in the prosecution of such proceedings against municipal officers other than themselves.



§ 8-47-112 - Additional counsel for prosecution.

The governor may in all cases, by and with the concurrence of the attorney general and reporter, employ on behalf of the state additional counsel to aid in the prosecution of such proceedings whenever the default charged involves the failure or neglect of the accused to perform the accused's duty under any law or laws of the state.



§ 8-47-113 - Form and contents of petition.

The accused shall be named as defendant, and the petition or complaint, except when filed upon the relation of the law officers of the state, district, county, or municipality, shall be verified by oath or affidavit, shall state the charges against defendant, with reasonable certainty, and be subject to amendment as in other actions.



§ 8-47-114 - Summons -- Time to answer.

Upon the filing of the complaint or petition for the writ of ouster, a summons shall issue for the defendant, and there shall accompany the summons and be served upon the defendant a copy of the complaint or petition filed against the defendant, and the defendant shall have the right to answer within twenty (20) days from such service.



§ 8-47-115 - Pleadings.

The petition and answer shall constitute the only pleadings allowed, and all allegations in the answer shall be deemed controverted, and any and all questions as to the sufficiency of the petition or complaint shall be raised and determined upon the trial of the case, and if such petition or complaint is held to be insufficient in form, the same shall be amended at once, and such amendment shall not delay the trial of the case.



§ 8-47-116 - Suspension pending hearing -- Filling of vacancy.

Upon petition or complaint being filed, praying for a writ of ouster against any of the officers herein named, and whether such action is brought by the attorney general and reporter, district attorney general, county attorney, city attorney, or by relator citizens and freeholders, the court, judge, or chancellor may, on application of the attorney general and reporter, the district attorney general for the state, the county attorney, city attorney, or relator citizens and freeholders bringing such action, suspend such officer or officers so accused from performing any of the duties of their office, pending a final hearing and determination of the matter; and, thereupon, the vacancy shall be filled as the law provides for the filling of vacancies in such office, and such person or persons so filling such vacancy shall carry on the duties of the office until such hearing shall be finally determined or until the successor of the officer so suspended shall be elected or appointed as provided by law, and shall have qualified.



§ 8-47-117 - Hearing on suspension.

No person shall be suspended under the provisions of this chapter until at least five (5) days' notice of the application for the order of suspension shall be served upon such person, which notice shall set forth the time and place of the hearing of the application, and the officer shall have the right to appear and make any defense that the officer may have, and shall be entitled to a full hearing upon the charges contained in the complaint and upon the application for the order of suspension; and no order of suspension shall be made, except upon finding of good cause therefor.



§ 8-47-118 - Application of chancery procedure.

The proceedings under this chapter, whether in the circuit, chancery, or criminal courts, shall be conducted in accordance with the procedure of courts of chancery, where not otherwise expressly provided herein. All of such courts having cognizance of such proceedings are hereby given the full jurisdiction and powers of courts of equity with respect to such proceedings.



§ 8-47-119 - Trial -- Continuance -- Right to jury.

(a) Such proceedings in ouster shall be summary and triable as equitable actions, shall have precedence over civil and criminal actions, and shall be tried at the first term after the filing of the complaint or petition herein named; provided, that the answer herein named shall have been on file at least ten (10) days before the day of trial.

(b) A continuance may be granted either side for good cause shown, but no continuance shall be granted by an agreement of the parties.

(c) Both upon hearing of preliminary motion to suspend and also upon any final hearing of such proceedings, any defendant shall be entitled to demand and have a trial by jury as to any issue of fact.



§ 8-47-120 - Judgment of ouster.

If the defendant is found guilty, judgment of ouster shall be rendered against the defendant, and the defendant shall be ousted from office.



§ 8-47-121 - Restoration to office -- Salary during suspension -- Attorney fees.

If, on the final hearing of the complaint or petition herein provided, the officer is not removed from office, the officer shall, if the officer has been suspended, be immediately restored to office, and be allowed the officer's full costs and the salary and fees of the officer's office during the time of the officer's suspension, as the case may be, against the state, county, or municipality, to be taxed and paid as in other cases. Such officer so temporarily filling the office shall receive the same salary and fees as is provided by law to be paid to the officer so suspended. After final hearing on the complaint or petition, any public officer not removed from office, or if the officer has been suspended, any officer immediately restored to office, may be reimbursed reasonable attorney fees by the appropriate state, county, municipality, or other political subdivision. If either party appeals pursuant to § 8-47-123, no such reimbursement shall be made until a final judgment is rendered.



§ 8-47-122 - Liability for costs.

(a) Such proceedings against state officers, when brought by or upon relation of the attorney general and reporter, shall be at the expense of the state; when brought against county officers by or upon the relation of any of the officers above named, they shall be at the expense of the county; when brought against municipal officers by or upon the relation of the city attorney, or the district attorney general, they shall be at the expense of the municipality; and when brought by or upon the relation of citizens and freeholders, they shall be at the expense of relators; provided, that in all cases, where such proceedings are successful, full costs shall be adjudged against the defendant.

(b) Notwithstanding the provisions of subsection (a) or any other provision of law to the contrary, the complainant may be taxed for costs and attorney fees pursuant to Rule 11 of the Tennessee Rules of Civil Procedure, if the complaint or petition is withdrawn or if the court finds the charges alleged to be without merit.



§ 8-47-123 - Appeal.

Either party may appeal from the final judgment or decree, but such appeal shall not operate to suspend or vacate the judgment or decree, but the same shall remain in full force until vacated, reversed, or modified.



§ 8-47-124 - Procedure.

In all appeals, the procedure shall be governed by the Tennessee Rules of Appellate Procedure.



§ 8-47-125 - Priority on appeal.

On appeal, such cause shall stand for trial at the first term after such appeal is perfected and filed, and shall have precedence over all civil and criminal cases.



§ 8-47-126 - Criminal liability unaffected.

(a) Nothing in this chapter shall be construed as repealing any law now in force making it a crime or misdemeanor for such public officers to violate certain statutes of this state and providing a punishment for the violation.

(b) Proceedings under this chapter shall not be a bar to proceedings under any criminal statute now in force or which may be in force.



§ 8-47-127 - Lottery construed.

Participation in any activity which is conducted pursuant to law and authorized by the provisions of the Constitution of Tennessee, article XI, § 5 shall not be construed as gambling for the purposes of § 8-47-101.






Chapter 48 - Vacancies in Office

Part 1 - General Provisions

§ 8-48-101 - Causes of vacancies.

Any office in this state is vacated by:

(1) The death of the incumbent;

(2) The incumbent's resignation, when permitted by law;

(3) Ceasing to be a resident of the state, or of the district, circuit, or county for which the incumbent was elected or appointed;

(4) The decision of a competent tribunal, declaring the election or appointment void or the office vacant;

(5) An act of the general assembly abridging the term of office, where it is not fixed by the constitution;

(6) The sentence of the incumbent, by any competent tribunal in this or any other state, to the penitentiary, subject to restoration if the judgment is reversed, but not if the incumbent is pardoned; or

(7) Due adjudication of the incumbent's insanity.



§ 8-48-102 - Notice by county clerk of death of officer.

On the death of any senator or representative from this state to the congress of the United States, or of any member of the general assembly, the county clerk of the county in which such officer, at the time of death, resided, shall give notice thereof to the governor; or on the death of the governor, such county clerk shall give notice to the speaker of the senate; and, in case of the death of any other officer, to the officer who is to fill the vacancy.



§ 8-48-103 - Transmittal of resignation of governor.

The governor, if the governor resigns during the session of the general assembly, shall transmit the governor's resignation to the speaker of the senate; otherwise, to the secretary of state, who shall notify the speaker of the senate.



§ 8-48-104 - Transmittal of resignations of other officers.

The resignation of senators and representatives in congress and members of the general assembly shall be transmitted to the governor; and in all other cases the resignation of officers shall be transmitted to the officer or tribunal authorized to fill the vacancy.



§ 8-48-105 - Notice of removal from district.

Notice of the removal of any officer from the state, or from the district, circuit, or county for which the officer was elected or appointed, shall be given by and to the same officers as notice of such officer's death.



§ 8-48-106 - Certification of judgment of vacancy.

Whenever there is a final judgment of a competent tribunal declaring any election or appointment void, or any office vacated, such judgment shall promptly be certified by the clerk to the appointing power or power whose duty it is to take steps to fill the vacancy.



§ 8-48-107 - Notice of vacancies to general assembly.

The governor shall give notice to the general assembly, at each session thereof, of all offices to be filled by that body which have become vacant or which will be vacant by the expiration of the term of office, before the next regular session.



§ 8-48-108 - Acting to fill vacancy without notice.

The provisions of §§ 8-48-102 -- 8-48-107 for notice of official vacancy are merely directory, and the appointing power, or officer whose duty it is to take steps to supply the vacancy, need not wait for such notice, but may act upon information derived from other sources.



§ 8-48-109 - Judicial vacancies filled from same grand division.

Any vacancy in the office of supreme court or appeals court judge shall be filled by a person residing in the grand division of the state in which the vacancy occurs.



§ 8-48-110 - Emergency interim successors to local offices where vacancy filled by legislative body.

With respect to local offices for which the legislative bodies of cities, towns, villages, townships, and counties may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such legislative bodies are hereby authorized to enact resolutions or ordinances providing for emergency interim successors to offices of the aforementioned governmental units. Such resolutions and ordinances shall not be inconsistent with the provisions of this section and § 8-48-111.



§ 8-48-111 - Emergency interim successors to local offices not included in § 8-48-110.

The provisions of this section shall be applicable to officers of political subdivisions, including, but not limited to, cities, towns, villages, townships and counties, as well as school, fire, power and drainage districts, not included in § 8-48-110. Such officers, subject to such regulations as the executive head of the political subdivision may issue, shall designate by title (if feasible) or by named person, emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this section to ensure their current status. The officer will designate a sufficient number of persons so that there will be not less than three (3), nor more than seven (7), deputies or emergency interim successors or any combination thereof, at any time. In the event that any officer of any political subdivision, or the officer's deputy provided for pursuant to law, is unavailable, the powers of the office shall be exercised and duties shall be discharged by the officer's designated emergency interim successors in the order specified. The emergency interim successors shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist shall be filled in accordance with the constitution or statutes, or until the officer, or the officer's deputy or a preceding emergency interim successor, again becomes available to exercise the powers and discharge the duties of office.






Part 2 - Absence in Military Service

§ 8-48-201 - "Military service" defined.

"Military service," as used in this part, includes the enlistment or induction into the United States army or any branch thereof, the United States navy, the air force, the marine corps, the coast guard, the merchant marine, or any other military activity carried on in the aid of the war effort.



§ 8-48-202 - Return from military service before expiration of term.

Whenever any person holding a state or county office is inducted into the military service of the United States, such induction shall not operate to create a permanent vacancy in the office, but upon the return of the officer from the military service, such person shall be entitled to resume the duties of the office for the remainder of the term for which the officer was elected; provided, that it has not theretofore already expired.



§ 8-48-203 - Return from service after term.

If the regular officer who may be inducted into the military service does not return prior to the expiration of the term to which the officer was elected, then and in that event the officer's successor shall be elected in the regular manner as provided by the general law.



§ 8-48-204 - Temporary officer acting for officer in military service.

Whenever any state or county officer is inducted into the military service of the United States, the duties of the office shall be discharged temporarily during the absence of such officer by some other person legally qualified to discharge the duties of the office and selected in the manner hereinafter set out as to the various offices involved.



§ 8-48-205 - Appointment of temporary officers.

The appointment or election of persons to fill such offices temporarily shall be as follows:

(1) In the event a judge of any court of record in the state, including county judges and general sessions judges in counties where vacancies are filled by appointment of the governor, shall be inducted into the military service of the United States, such office shall be filled during the absence of the regular incumbent by appointment of the governor;

(2) In the event a district attorney general is in like manner inducted into the military service, such office shall be filled during the district attorney general's absence by the appointment, to be made by the circuit or criminal judge of the district, of a qualified person to serve during the temporary absence of the regular incumbent;

(3) In the event a director of the Tennessee regulatory authority is inducted into the military service, the member's office shall be filled during the member's absence by appointment by the governor of a qualified person to serve temporarily in the member's place;

(4) In the event a clerk and master is inducted into the military service, the clerk and master's office shall be filled by appointment by the chancellor of a qualified person to serve temporarily in the clerk and master's place; and

(5) In the event any other county officer is inducted into the military service, such office shall be filled temporarily by election by the county legislative body of the county from which such regular incumbent is temporarily absent.



§ 8-48-206 - Qualifications of temporary officers.

All persons selected under authority of this part to fill offices temporarily shall be persons possessing qualifications under the general law to fill such offices.



§ 8-48-207 - Bond and oath.

Every person either appointed or elected under this part to discharge the duties of any office and who is required by the general law to execute bond or subscribe to an oath of office shall, before entering upon the discharge of the duties of the office, qualify by executing and filing such bond or bonds and oath of office as required by the general law.



§ 8-48-208 - Salary of temporary officer.

(a) The person filling an office temporarily under authority of this part shall be entitled to and shall receive the salary attached to the office, payable out of the funds provided for that purpose.

(b) The person shall discharge the duties of the office and be clothed with all the power and authority of the regular officer in whose place the person is serving, and be entitled to the same privileges and emoluments as the regular officer.



§ 8-48-209 - Removal of assistants.

Any person chosen under the provisions of this part to serve in the place and stead of any official inducted into the military service, as herein defined, shall be without power to remove any assistant or assistants appointed by the official whose duties the person is performing temporarily; but such power of appointment shall remain with the person originally chosen to fill such office.









Chapter 49 - Transfer of Records and Property of Office

§ 8-49-101 - Delivery to successor required.

In all cases in which it is not otherwise expressly provided, when any office is vacated, all books, papers, property and moneys belonging or appertaining to such office, shall, on demand, be delivered over to the qualified successor. Every person knowingly and willfully violating this section commits a Class C misdemeanor.



§ 8-49-102 - Order to show cause for nondelivery.

(a) If any person having the possession thereof refuses or neglects, after a demand is made by a qualified officer, to deliver over any books, papers, or property, as required in § 8-49-101, such officer may make complaint to the circuit judge, or judge of the court of general sessions of the county in which the person refusing resides.

(b) If such judge is satisfied by the oath of the complainant, and such other evidence as may be offered, that any such books, papers, or property are withheld, the judge shall grant an order upon the person so refusing to show cause, on a day and at a place to be therein named, why the person should not be compelled to deliver the same.



§ 8-49-103 - Inquiry as to nondelivery.

At the time so appointed, or at any other time to which the matter may be adjourned, a copy of such order having been personally served on the person so refusing, such officer shall proceed to inquire into the circumstances.



§ 8-49-104 - Oath of delivery to qualified successor.

If the person charged makes oath that such person has delivered over to the qualified successor all such books, papers, and property in such person's possession or appertaining to such office, all further proceedings shall cease, without prejudice to the officer to take other steps allowed by law.



§ 8-49-105 - Commitment for failure to deliver records and property.

If such affidavit is not made, and it appears that any such books, papers, and property are withheld, the officer before whom the proceedings are had, shall, by warrant, commit the person so withholding them to the county jail, there to remain until that person delivers such books, papers, and property, or is otherwise discharged by law.



§ 8-49-106 - Search warrant for records and property.

In the case stated in § 8-49-105, if required by the complainant, such officer shall also issue warrant, directed to any lawful officer, commanding that officer, in the daytime, to search such places as may be designated in the warrant, for such books, papers, and property as belonged and appertained to the office vacated, and to seize and bring them before the officer issuing such warrant.



§ 8-49-107 - Delivery of records and property returned on warrant.

Upon any books, papers, or property being brought before such officer, by virtue of such warrant, the officer shall examine and inquire whether the same appertained to the office vacated, in which case the officer shall cause such books, papers, and property to be delivered to the complainant.






Chapter 50 - Miscellaneous Provisions

Part 1 - General Provisions

§ 8-50-101 - Job classification for department of transportation employees without educational qualifications. [Effective until September 1, 2016.]

(a) This section shall apply only to employees of the department of transportation who, as of September 1, 2013, were employed in a highway maintenance job classification that did not require a high school diploma or state-approved high school equivalency certification as a minimum qualification, which classification shall be abolished on September 1, 2015, and who will be eligible for full service retirement from state service on or before September 1, 2016.

(b) Subject to the job analysis process prescribed by, and with the approval of, the department of human resources, the department of transportation is authorized to create a new job classification that shall not require a high school diploma or state-approved high school equivalency certification as a minimum qualification. The job responsibilities, placement, location, and number of the positions in this job classification are to be determined based upon the operational needs of the department of transportation. The salary grade of this job classification shall be determined after performance of the job analysis prescribed by, and with the approval of, the department of human resources, but in any event shall not exceed a salary grade fifteen (15).

(c) (1) The job classification established pursuant to subsection (b) shall be available only to employees of the department of transportation meeting the requirements established in subsection (a) who have attempted to obtain, but have been unsuccessful in obtaining, a high school diploma or state-approved high school equivalency certification by or before September 1, 2015; provided further, that to be eligible for a position in this job classification, the employee must meet the minimum qualifications established pursuant to subsection (b).

(2) For the purpose of verifying that an employee has attempted to obtain a high school diploma or state-approved high school equivalency certification, the employee must complete a department-approved program to obtain the high school diploma or equivalency certification, which in the case of the high school equivalency certification shall include, but not be limited to, an attempt to pass the required high school equivalency tests.

(d) To obtain a position in the job classification established pursuant to subsection (b), an employee meeting the requirements established in subsections (a) and (c) must apply, interview, be selected for, and be placed in such a position by no later than September 1, 2015.



§ 8-50-102 - Automatic salary advancements after passing certified administrative professional examinations.

Any administrative assistant or administrative professional or any employee performing closely related administrative support duties of the state who successfully passes the certified administrative professional examination sponsored by the International Association of Administrative Professionals shall be granted an automatic two-step salary advancement under the state's basic compensation plan. Any automatic pay increase pursuant to this section shall take effect with the next pay period beginning after the department receives documentation of the certification. The automatic pay increase provided for in this section shall not affect any employee's eligibility for any regular merit increase. If necessary, one (1) or two (2) steps shall be added to the compensation plan to provide for the automatic increase provided for by this section.



§ 8-50-103 - Employment of the disabled -- Discrimination prohibited -- Penalty -- Complaint.

(a) This section and § 8-50-104 shall be known and may be cited as the "Tennessee Disability Act."

(b) There shall be no discrimination in the hiring, firing and other terms and conditions of employment of the state of Tennessee or any department, agency, institution or political subdivision of the state, or of any private employer, against any applicant for employment based solely upon any physical, mental or visual disability of the applicant, unless such disability to some degree prevents the applicant from performing the duties required by the employment sought or impairs the performance of the work involved. Furthermore, no blind person shall be discriminated against in any such employment practices because such person uses a guide dog. A violation of this subsection (b) is a Class C misdemeanor.

(c) (1) Any person claiming to be aggrieved by a discriminatory practice prohibited by this section may file with the Tennessee human rights commission a written sworn complaint stating that a discriminatory practice has been committed, setting forth the facts sufficient to enable the commission to identify the persons charged.

(2) Upon receipt of such complaint, the commission shall follow the procedure and exercise the powers and duties provided in §§ 4-21-302 -- 4-21-311, and the person shall have all rights provided therein.

(d) For purposes of this section, "employer" means the state, or any political or civil subdivision thereof, and persons employing eight (8) or more persons within the state.



§ 8-50-104 - Employment of the disabled -- Assistance programs -- Studies.

It is the policy of the state to give positive emphasis to the recruitment, evaluation, and employment of disabled persons in the public service. The department of human resources shall develop methods and programs to assist and encourage the departments, agencies and institutions of the state and the various political subdivisions of the state in carrying out the stated policy, and shall provide for appropriate study and review of the employment of disabled persons in the public service. Private employers in the state may in like manner develop policies for complying with the provisions of § 8-50-103.



§ 8-50-105 - Counselors for educational or correctional institutions.

No person shall be hired for a position as counselor in any educational or correctional institution in this state unless that person possesses adequate training and competence in the field of counseling.



§ 8-50-106 - Social worker's qualifications for state institution positions.

No person shall hold a position as social worker in any mental health institution in this state unless that person possesses adequate training and competence in the field of social work.



§ 8-50-107 - Discrimination concerning employees of local government on basis of nonresidence prohibited -- Exceptions.

(a) Notwithstanding the provisions of any public law, private act, or municipal charter to the contrary, no person currently under employment with any municipality, county, or metropolitan form of government, shall be dismissed or penalized solely on the basis of nonresidence in such local government.

(b) This section shall not apply to those counties having a metropolitan form of government.

(c) The provisions of this section shall not apply to any county with a population of not less than two hundred seventy-five thousand (275,000) nor more than four hundred thousand (400,000), according to the 1970 federal census or any subsequent federal census.



§ 8-50-108 - Access to personnel files.

Notwithstanding any other provisions of this title to the contrary, any state employee, regardless of position or classification, shall be entitled to have access at any reasonable time to such employee's personnel files. The employee may request copies of any material contained in such personnel files, which copies shall be furnished to the employee upon the employee's payment of the cost of such reproduction.



§ 8-50-109 - Leave of absence for officers of employee associations.

(a) The chief elected officer of any employee association which has qualified for payroll deductions for association dues in accordance with the provisions of § 8-23-204, shall, upon application to the employee's department head, be allowed up to two (2) years leave of absence without pay to perform the responsibilities and duties of such person's office. This shall not apply to a chief elected officer of any employee association who is under the executive grade pay plan or the doctor and dentist pay plan. At the option of such person, the person may be paid for any accrued annual leave or any accrued annual leave may be carried forward to such time as the person returns to such person's position in state government. In the event the person elects to be paid for annual leave, the period of time for the leave of absence without pay shall be accordingly reduced.

(b) Except as otherwise provided herein, no such person on leave without pay shall be entitled to any benefits unless the full cost of the same are paid by the person on leave and/or the association of which the person is the chief elected officer.

(c) At the end of the period of leave, any person who has taken such leave shall be entitled to return to the person's former position at the same place of employment in the same class or rank in the division or department which such person held prior to taking such leave.

(d) Any leave granted under this section shall not diminish any employee rights, including accrued but unused leave, longevity or those arising from longevity or time in grade.

(e) Such person shall be entitled during the period of such leave to all benefits that person is otherwise entitled to, including, but not limited to, insurance and retirement; provided, that the person or the association involved reimburses the state for its cost for such benefits in the same manner and to the same extent that would have accrued had the person not taken such leave.



§ 8-50-110 - Use of annual leave to attend statewide meeting of employee association.

(a) Subject to the limitations hereinafter established, an officer or an employee who belongs to any employee association which is qualified for payroll deduction for association dues as set forth in § 8-23-204 shall be entitled to use two (2) days of their accrued annual leave pursuant to part 8 of this chapter each year to attend a statewide meeting, conference or convention of the association. The total number of officers or employees entitled to such annual leave shall not exceed five percent (5%) of the total number of employees who are members of the association according to the latest certification of the chief administrative officer made to the commissioner of finance and administration as required by § 8-23-204. Each such association may determine the method of allocating such leave among its members and shall, not more than thirty (30) nor less than fifteen (15) days prior to the date such leave is to be taken, certify to the commissioner of human resources the names of each person and that person's alternates who have been selected by the association as being entitled to such annual leave to attend the statewide meeting, conference or convention.

(b) The first twenty-five percent (25%) of the employees of any work unit shall be granted such absence from work with pay based upon accrued annual leave. More than twenty-five percent (25%) of the employees of any work unit may be granted such absence from work with pay at the discretion of the head of the department or agency.

(c) An officer or an employee who belongs to any employee association which is qualified for payroll deduction for association dues as set forth in § 8-23-204 and who is a member of the official board of such association shall be entitled to receive administrative leave days in order to attend board meetings to conduct business of the association; provided, that such leave shall not exceed twelve (12) days in any calendar year.



§ 8-50-111 - Disabling assault injuries in the line of duty -- Retention on regular payroll -- Conditions.

(a) Whenever an employee of the state of Tennessee is injured in the line of duty as a result of the commission of an assault upon the employee, and whenever such injury disables the employee from performing the employee's regular duties, whether such disability is temporary or permanent, it is lawful for the appointing authority, with the prior approval of the commissioners of finance and administration and of human resources, to retain the injured employee on the regular payroll for a period of time not to exceed twenty-eight (28) calendar days without requiring the employee to use any sick leave benefits authorized by § 8-50-802.

(b) The length of time an injured employee will be permitted to remain on the regular payroll shall be based upon a written statement from the attending physician that the employee is unable to perform the employee's regular duties. In no event shall this period exceed twenty-eight (28) calendar days from the date of the injury.

(c) In circumstances where an employee so injured shall make a claim for compensation for such injury to the division of claims administration, then the appointing authority is authorized to compensate the employee for the difference between the employee's weekly salary at the time of the injury and the weekly compensation for such injury as determined by the division for the period of time between the date of the injury and the effective date of the action of the division. In no event shall the period of this compensation exceed ninety (90) calendar days. This provision shall not apply to employees who have failed to file a claim with the division within ten (10) calendar days after the date of the injury causing the temporary or permanent disability.

(d) In the event that the injured employee receives any monetary recovery from or settlement with a third party where the state recovers any part of such recovery in compensation for payments made pursuant to this section, the state shall pay a pro rata share, based upon the percentage of the recovery it receives, of any attorneys fees paid or agreed to by the injured employee to secure such settlement or recovery.

(e) Nothing in this section shall be construed to prevent an injured state employee from requesting permission to use any sick leave benefits in accordance with § 8-50-802.

(f) This section shall apply to injuries sustained after July 1, 1981.



§ 8-50-113 - Bereavement leave.

(a) The officers and employees of the various agencies, boards, and departments of state government shall be granted three (3) days paid leave in the event of death of such officers' or employees' spouse, children, stepchildren, parents, siblings, grandparents, grandchildren, stepparents, foster parents, or parents-in-law without charge to the affected officers' or employees' accumulated leave accounts.

(b) This section shall not be construed to increase the total number of leave days provided in rules of the department of human resources for the death of a family member as defined in this section.



§ 8-50-114 - Continuing education -- Limited waiver of tuition and fees.

(a) (1) Full-time employees of the state of Tennessee are eligible for enrollment in one (1) course, consisting of no more than four (4) credit hours or one hundred twenty (120) clock hours, per term at any state-supported college or university, college of applied technology or the Tennessee Foreign Language Institute without paying tuition charges, maintenance fees, student activity fees, registration fees or online course fees for courses taken through the regents online degree programs; provided, that availability of waivers of online course fees for courses taken through the regents online degree program shall be limited each year by the amount of funds specifically appropriated for such online course fee waivers in the general appropriations act.

(2) For purposes of this section, current members of the general assembly shall be considered as full-time employees of the state of Tennessee.

(b) Enrollment privileges may be limited or denied by the college, university, college of applied technology or Tennessee Foreign Language Institute on an individual basis according to space availability. Enrollment under this section is on a first-come, first-served basis. No tuition-paying student shall be denied enrollment in a course because of a state employee enrollment pursuant to this section.

(c) Courses taken under this section are governed by the academic rules and regulations of the institution or school offering the course or courses.

(d) The provisions of this section do not diminish or affect in any way the rights provided to full-time employees of the state university and community college system and the University of Tennessee in § 49-7-116.

(e) The Tennessee higher education commission is hereby directed, authorized and empowered to promulgate and adopt such rules and regulations as are necessary to implement the provisions of this section, including rules and regulations for the allocation of appropriations specifically appropriated for the implementation of the provisions of this section.

(f) (1) The number of students permitted to attend classes beyond the limits established in this section or in the general appropriations act for any fiscal year shall be discounted from the effects of the higher education funding formula by the Tennessee higher education commission.

(2) Any reimbursements to the state-supported colleges, universities or area vocational-technical schools for the enrollments provided by this section shall be limited to those funds specifically appropriated for that purpose in the general appropriations act. Such reimbursement shall be limited to assessed charges and fees of enrollment.

(3) Any reimbursement to the Tennessee Foreign Language Institute for enrollments provided by this section shall be limited to those funds specifically appropriated for the fee waiver and fee discount programs authorized by this section and §§ 8-50-115 and 49-7-119.

(g) Eligible employees may apply the cost equivalent of the full waiver credit toward payment for a class exceeding four (4) credit hours or one hundred twenty (120) clock hours.



§ 8-50-115 - Education tuition reduction for children of state employees.

(a) (1) Every child in Tennessee under twenty-four (24) years of age whose parent is a full-time employee of the state of Tennessee or whose parent died while employed full-time or was killed on the job or in the line of duty while a full-time employee of the state of Tennessee shall receive a twenty-five percent (25%) reduction in the tuition at any state-operated area technical vocational school or institution of higher learning.

(2) Every child in Tennessee under twenty-four (24) years of age whose parent is a retired employee of the state of Tennessee who retired after a minimum of twenty-five (25) years of full-time creditable service shall receive a twenty-five percent (25%) reduction in the tuition at any state-operated area technical vocational school or institution of higher learning.

(b) The Tennessee higher education commission is hereby directed, authorized and empowered to promulgate and adopt such rules and regulations as are necessary to implement the provisions of this section. Such rules and regulations are subject to approval by the department of human resources.

(c) Any reimbursements to a state-operated institution of higher learning for the tuition discounts provided by this section shall be limited to those funds specifically appropriated for that purpose in the general appropriations act. Such reimbursement shall be limited to providing for the discount on tuition provided for in this section.



§ 8-50-116 - Reporting violations of state agency, employee, or contractor.

(a) (1) It is the intent of the general assembly that state employees shall be encouraged to report verbally or in writing to their supervisor, department head, or other appropriate authority or entity, evidence of activity by a state agency or state employee or state contractor constituting violations of state or federal law or regulations, fraud in the operations of government programs, misappropriation of state or federal resources, acts which endanger the health or safety of the public or employees, and mismanagement of programs, funds, or abuses of authority.

(2) The general assembly further finds and declares that public servants best serve the citizens when they can be candid and honest without reservation in conducting the public's business.

(3) It is the further intent of the general assembly that state employees be free of intimidation or harassment when reporting to public bodies about matters of public concern, including offering testimony to, or testifying before, appropriate legislative panels.

(b) (1) No head of any state department, agency or institution, state employee exercising supervisory authority, other state employee or state contractor shall recommend or act to discharge, demote, suspend, reassign, transfer, discipline, threaten or otherwise discriminate against a state employee regarding the state employee's evaluation, promotion, compensation, terms, conditions, location or privileges of employment, nor may any state employee or state contractor retaliate against another state employee because the employee, or a person acting on behalf of the employee, reports or attempts to report, verbally or in writing:

(A) The willful efforts of such person or agency or contractor to violate a state or federal law, rule or regulation which had or would have had a material and adverse effect upon program operations or program integrity, or the willful efforts to conceal such a violation;

(B) Acts which constituted fraud against the state, the federal government, the public or any fellow employee;

(C) The willful misappropriation of state or federal resources;

(D) Acts which posed an unreasonable and specific danger to the health or safety of the public or employees; or

(E) Acts constituting gross mismanagement of a program, gross waste of state or federal funds, or gross abuse of authority;

(2) The head of the state department, agency or institution or other state employee exercising supervisory authority over the state employee may, however, take any appropriate action or appropriate disciplinary action in relation to the reporting or attempted reporting of any information which is believed in good faith by such department head or other state employee exercising supervisory authority to be fraudulent, dishonest or with willful disregard for the truth or falsity of the information.

(3) No head of any state department, agency, or institution, state employee exercising supervisory authority, other state employee or state contractor shall recommend or act to discharge, demote, suspend, reassign, transfer, discipline, threaten or otherwise retaliate or discriminate against a state employee regarding the state employee's evaluation, promotion, compensation, terms, conditions, location, or privileges of employment because the employee refused to carry out a directive if the directive constitutes a violation of state or federal law, rule or regulation, written policy or procedure which materially and adversely affects the operations or integrity of a program or if the directive poses an unreasonable and specific danger to the health or safety of the employee, the employees or the public.

(c) Any state employee injured by a violation of subsection (b) may maintain an action in circuit or chancery court within one (1) year after the occurrence of the alleged violation of this section for actual damages, injunctive relief, or other remedies provided in this section against the person or agency or state contractor, or any of them, who committed the violation. An act or conduct constituting part of an alleged continuing pattern of violations of this section shall only be considered in calculating any damages if an action is brought within one (1) year of the occurrence of the act.

(d) (1) A court, in rendering a judgment in an action brought pursuant to this section, may order injunctive relief, actual damages, reinstatement of the employee, the payment of back wages, full reinstatement of fringe benefits and seniority rights, costs, reasonable attorney's fees or any combination thereof.

(2) If an application for a permanent injunction is granted, the employee shall be awarded costs and reasonable attorney's fees.

(3) If in an action for damages the court finds that the employee was injured by a willful and malicious violation of this section, by a criminal violation based upon this section or by a violation based upon an effort to obtain personal gain, the court may award as damages up to three (3) times the amount of actual damage plus costs and reasonable attorney's fees against the individual or individuals found to be in violation of this section.

(e) No head of any state department, agency or institution or other state employee exercising supervisory authority nor any agency of the state of Tennessee shall be found liable pursuant to this section if the head of any state department, agency or institution or other state employee exercising supervisory authority was acting within the scope of such employee's apparent lawful orders or authority and in good faith in such person's reasonable interpretation of any rule or regulation or was acting in good faith in such person's direction to the employee to implement any law, regulation, policy or procedure related to the operation of any program of such agency which is the subject of the report or attempted report pursuant to this section.

(f) Notwithstanding any law to the contrary, any head of any state department, agency or institution or other state employee exercising authority shall be subject to the protections of § 8-42-103 if it is determined such person was acting within the scope of such person's apparent lawful orders or authority and was not acting willfully, maliciously, criminally or for personal gain; and such person shall be further subject to the protection contained in the provisions for the board of claims under § 9-8-112 relative to the payment of any judgments, costs and attorney's fees where it is determined that such person was acting within the scope of such person's apparent lawful orders or authority and was not acting willfully, maliciously, criminally or for personal gain.

(g) Nothing in this section shall be deemed to diminish the rights, privileges or remedies of any employee under any other federal or state law or regulation.



§ 8-50-117 - Job classifications for marital and family therapists.

The department of human resources shall establish job classifications for marital and family therapists licensed pursuant to title 63, chapter 22, part 1, consistent with their scope of practice.



§ 8-50-118 - Keeping employee photo identification on retirement.

The state shall allow an employee upon retirement to keep such employee's employee photo identification card issued by the state. A sticker or other designation shall be placed on the employee photo identification card to indicate that the employee is retired.






Part 4 - Interchange of Personnel

§ 8-50-401 - Interchange of personnel among state governmental agencies.

The state of Tennessee recognizes that intergovernmental cooperation is an essential factor in resolving problems affecting this state, and that the interchange of personnel between and among governmental agencies at the same or different levels of government is a significant factor in achieving such cooperation.



§ 8-50-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Receiving agency" means any department or agency of the federal government or a state government which receives an employee of another government under the provisions of this part; and

(2) "Sending agency" means any department or agency of the federal government or a state government which sends any employee thereof to another government agency under the provisions of this part.



§ 8-50-403 - Program participants -- Limitations on assignments -- Exempted persons.

(a) Any department, agency, or instrumentality of the state is authorized to participate in a program of interchange of employees with departments, agencies, or instrumentalities of the federal government, or another state, as a sending or receiving agency.

(b) Details relating to any matter covered in this part may be the subject of an agreement between the sending and receiving agencies.

(c) Elected officials shall not be assigned from a sending agency nor detailed to a receiving agency.



§ 8-50-404 - Compensation, supervision and status of transferred employees with respect to sending agency.

(a) Employees of a sending agency participating in an exchange of personnel as authorized in § 8-50-403 shall be considered during such participation to be on detail to regular work assignments of the sending agency.

(b) Employees who are on detail shall be entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all other purposes, except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency.

(c) Any employee who participates in an exchange under the terms of this section who suffers disability or death as a result of personal injury arising out of and in the course of an exchange, or sustained in performance of duties in connection therewith, shall be treated, for the purposes of the sending agency's employee compensation program, as an employee, as defined in such act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that act for any period for which such employee is entitled to and elects to receive similar benefits under the receiving agency's employee compensation program.



§ 8-50-405 - Travel expenses -- Payment by sending agency.

A sending agency in this state may, in accordance with the travel regulations of the state, pay the travel expenses of employees assigned to a receiving agency, but shall not pay the travel expenses of such employees incurred in connection with their work assignments at the receiving agency.



§ 8-50-406 - Compensation, supervision and status of transferred employees with respect to receiving agency.

(a) When any unit of government of this state acts as a receiving agency, employees of the sending agency who are assigned under authority of this part may be considered to be on detail to the receiving agency.

(b) Appointments of persons so assigned may be made without regard to the laws or regulations governing the selection of employees of the receiving agency. Such person shall be in the executive service of the state.

(c) Employees who are detailed to the receiving agency shall not by virtue of such detail be considered to be employees thereof, except as provided in subsection (d), nor shall they be paid a salary or wage by the receiving agency during the period of their detail. The supervision of the duties of such employees during the period of detail may be governed by agreement between the sending agency and the receiving agency.

(d) Any employee of a sending agency assigned in this state who suffers disability or death as a result of personal injury arising out of and in the course of such assignment, or sustained in the performance of duties in connection therewith, shall be treated for the purpose of the receiving agency's employee compensation program, as an employee, as defined in such act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that act for any period for which the employee elects to receive similar benefits as an employee under the sending agency's employee compensation program.



§ 8-50-407 - Travel expenses -- Payment by receiving agency.

A receiving agency in this state may, in accordance with the travel regulations of the state, pay travel expenses of persons assigned thereto under this part during the period of such assignments on the same basis as if they were regular employees of the receiving agency.






Part 5 - Disclosure Statements of Conflict of Interests

§ 8-50-501 - Disclosure statements of conflict of interests by certain public officials.

(a) Disclosure of the interests named in § 8-50-502 shall be made to the Tennessee ethics commission by candidates for and appointees to the following offices:

(1) Each member of the general assembly;

(2) The secretary of state, comptroller of the treasury, state treasurer and each member of the state election commission;

(3) Each director of the Tennessee regulatory authority;

(4) The governor;

(5) Each officer of the governor's cabinet;

(6) Each supreme court justice, each judge of the court of criminal appeals and each judge of the court of appeals;

(7) Each delegate to a constitutional convention called to consider a new constitution or amendments to the Constitution of Tennessee;

(8) The attorney general and reporter;

(9) The district attorneys general and the public defenders for each judicial district;

(10) The administrative director of the courts;

(11) The executive director of the district attorneys general conference;

(12) The state election coordinator;

(13) Members of the board of parole;

(14) Members and executive director of the alcoholic beverage commission;

(15) The chancellor of the board of regents and the president of each college or university governed by the board of regents;

(16) The president of the University of Tennessee, and the chancellor of each separate branch or campus of the University of Tennessee;

(17) Members of the registry of election finance;

(18) Members of the Tennessee ethics commission;

(19) Each candidate or appointee to a local public office as defined in § 2-10-102;

(20) Members of any local planning commission; and

(21) Members of any regional planning commission.

(b) A candidate for any of the offices in subsection (a) that are elective shall file a disclosure statement no later than thirty (30) days after the last day provided by law for qualifying as a candidate. An appointee to any of the offices listed in subsection (a) shall file a disclosure statement within thirty (30) days from the date of appointment. The appointing authority shall notify the commission of any such appointment within three (3) days of the appointment.

(c) Any candidate or appointee who is running for reelection or is reappointed to the same office or position the candidate or appointee currently holds shall not be required to file the statement required by subsection (b), as long as such candidate or appointee is in compliance with §§ 8-50-503 and 8-50-504.

(d) (1) The disclosure shall be in writing in the form prescribed by the Tennessee ethics commission and shall be a public record; provided, however, that no candidate or appointee to a local public office required to disclose pursuant to subdivision (a)(19) shall be required to electronically file documents with the commission.

(2) A person required to file the form required by this part shall have one (1) attesting witness sign the form before it is submitted to the appropriate authority. The form need not be notarized before it is submitted to the appropriate authority.

(3) Any disclosure filed as a candidate or appointee by a member of the general assembly, the secretary of state, the comptroller of the treasury, the state treasurer, the governor, or an officer of the governor's cabinet, and any amended disclosures filed by any such persons, shall be posted on the web site of the commission.

(e) The computation of time within which to do any act required by this part shall be in accordance with § 1-3-102.



§ 8-50-502 - Disclosure statements -- Contents.

Disclosure shall be made of:

(1) The major source or sources of private income of more than one thousand dollars ($1,000), including, but not limited to, offices, directorships, and salaried employments of the person making disclosure, the spouse, or minor children residing with such person, but no dollar amounts need be stated. This subdivision (1) shall not be construed to require the disclosure of any client list or customer list;

(2) Any investment which the person making disclosure, that person's spouse, or minor children residing with that person has in any corporation or other business organization in excess of ten thousand dollars ($10,000) or five percent (5%) of the total capital; however, it shall not be necessary to state specific dollar amounts or percentages of such investments;

(3) Any person, firm, or organization for whom compensated lobbying is done by any associate of the person making disclosure, that person's spouse, or minor children residing with the person making disclosure, or any firm in which the person making disclosure or they hold any interest, complete to include the terms of any such employment and the measure or measures to be supported or opposed;

(4) In general terms by areas of the client's interest, the entities to which professional services, such as those of an attorney, accountant, or architect, are furnished by the person making disclosure or that person's spouse;

(5) By any member of the general assembly, the amount and source, by name, or any contributions from private sources for use in defraying the expenses necessarily related to the adequate performance of that member's legislative duties. The expenditure of campaign funds by an officeholder for the furtherance of the office of the officeholder shall be considered as an expenditure under title 2, chapter 10, and such expenditures need not be reported under the provisions of this chapter;

(6) Any retainer fee which the person making the disclosure receives from any person, firm, or organization who is in the practice of promoting or opposing, influencing or attempting to influence, directly or indirectly, the passage or defeat of any legislation before the general assembly, the legislative committees, or the members to such entities;

(7) Any adjudication of bankruptcy or discharge received in any United States district court within five (5) years of the date of the disclosure;

(8) (A) Any loan or combination of loans of more than one thousand dollars ($1,000) from the same source made in the previous calendar year to the person making disclosure or to the spouse or minor children unless:

(i) The loan is from an immediate family member;

(ii) The loan is from a financial institution whose deposits are insured by an entity of the federal government, or such loan is made in accordance with existing law and is made in the ordinary course of business. A loan is made in the ordinary course of business if the lender is in the business of making loans, and the loan bears the usual and customary interest rate of the lender for the category of loan involved, is made on a basis which assures repayment, is evidenced by a written instrument, and is subject to a due date or amortization schedule;

(iii) The loan is secured by a recorded security interest in collateral, bears the usual and customary interest rate of the lender for the category of loan involved, is made on a basis which assures repayment, is evidenced by a written instrument, and is subject to a due date or amortization schedule;

(iv) The loan is from a partnership in which the legislator has at least ten percent (10%) partnership interest; or

(v) The loan is from a corporation in which more than fifty percent (50%) of the outstanding voting shares are owned by the person making disclosure or by a member of such person's immediate family.

(B) As used in this subdivision (8), "immediate family member" means a spouse, parent, sibling or child; and

(9) Such additional information as the person making disclosure might desire.



§ 8-50-503 - Amendments of disclosure statements.

Any disclosure statement shall be amended from time to time as conditions change because of the termination or acquisition of interests as to which disclosure is required.



§ 8-50-504 - Filing of amended disclosure statement.

As long as any person required by the provisions of this part to file a disclosure statement retains office or employment, such person shall file an amended statement with the Tennessee ethics commission or notify the Tennessee ethics commission in writing that such person has had no change of condition which requires an amended statement, not later than January 31 of each and every year, except that a delegate to a constitutional convention shall submit an amended statement with the Tennessee ethics commission or notify the Tennessee ethics commission, in writing, that such person has had no change of condition, not later than fifteen (15) days after the date provided in the call for the convening of the constitutional convention. If January 31 falls on a Saturday, a Sunday, or a legal holiday, the provisions of § 1-3-102 shall apply.



§ 8-50-505 - Enforcement powers.

(a) The ethics commission has the jurisdiction to administer and enforce the provisions of this part concerning disclosure statements of conflicts of interest. This enforcement power includes the full range of powers and penalties and procedures established in title 3, chapter 6.

(b) It is the intent of the general assembly that the sanctions provided in this section are the civil penalties enacted into law by § 3-6-205.



§ 8-50-506 - Preferred service employees -- Financial disclosure.

(a) No employee in the preferred service under chapter 30 of this title, shall be required by the appointing authority to submit a disclosure statement or any financial disclosure statement, unless such employee or a member of the employee's immediate family has a financial interest with a value of more than five thousand dollars ($5,000) which would constitute a conflict of interest or a potential conflict of interest under state law or the department of human resources' policy or other departmental policy.

(b) Notwithstanding the provisions of subsection (a) to the contrary, the appointing authority shall require any employee or person whose duties are to regulate, inspect, audit or procure goods or services or to administer tax laws to disclose the employee's or a member of the employee's immediate family's financial interests that would constitute a conflict of interest or a potential conflict of interest under state law or the department of human resources' policy or other departmental policy. Disclosures are required for individuals who have authority over these persons or these functions.

(c) Disclosure to the immediate supervisor is required at the time an assignment is received which could result in a conflict. The immediate supervisor would then determine if a conflict exists which warrants reassignment of that task to another employee.

(d) The appointing authority has responsibility for clearly communicating these provisions in writing to agency employees upon hiring and annually thereafter.






Part 6 - Public Employee Political Freedom Act of 1980

§ 8-50-601 - Short title.

This part shall be known and may be cited as the "Public Employee Political Freedom Act of 1980."



§ 8-50-602 - Public employee's communication with elected public officials.

(a) No public employee shall be prohibited from communicating with an elected public official for any job-related purpose whatsoever.

(b) For purposes of this part, "public employee" means any person providing services for the state of Tennessee, state agencies, counties, municipalities, or subdivisions of such governmental bodies in Tennessee for which compensation is paid.



§ 8-50-603 - Discipline or discrimination for communication prohibited -- Damages.

(a) It is unlawful for any public employer to discipline, threaten to discipline or otherwise discriminate against an employee because such employee exercised that employee's right to communicate with an elected public official.

(b) If the court of competent jurisdiction determines that a public employer has disciplined, threatened to discipline or otherwise discriminated against an employee because such employee exercised the rights provided by this part, such employee shall be entitled to treble damages plus reasonable attorney fees.



§ 8-50-604 - Construction.

No provision of this part shall be construed to prohibit an employer from correcting or reprimanding an employee for making untrue allegations concerning any job-related matter to an elected public official.






Part 7 - Contributions to Education Trust Fund

§ 8-50-701 - State employees.

(a) Any state employee may authorize deductions for contributions to the volunteer public education trust fund, established by § 49-3-403, to be made from the employee's compensation. These deductions shall be in addition to those permitted by other sections of this title.

(b) To authorize deductions for contributions to the education trust fund, the state employee shall complete an authorization form which shall contain the employee's signature and the following information:

(1) Employee's name;

(2) Employee's social security number;

(3) State agency of employment;

(4) Facility or location of employment;

(5) The amount to be deducted each month for contribution to the education trust fund; and

(6) The following statement: "I, the undersigned, understand that this authorization is to become effective immediately. I understand that I may revoke, alter, or amend this authorization by written notification at any time."

(c) The deductions for contributions to the education trust fund authorized pursuant to this section shall be made from the compensation of an employee on the first payday of each month.

(d) Any employee who authorizes deductions for contributions to the education trust fund as provided in this section may, at any time, revoke, alter or amend the authorization for payroll deduction.

(e) The state treasurer, in conjunction with the commissioner of finance and administration, shall promulgate rules and regulations governing the procedures for the deductions of contributions to the education trust fund and the acceptance of the contributions by the education trust fund.



§ 8-50-702 - Part definitions -- Teachers' contributions to the volunteer public education trust.

(a) As used in this part, unless the context otherwise requires:

(1) "Local education agency" or "LEA" has the same definition as used in § 49-3-302; and

(2) "Teacher" has the same definition as used in § 8-34-101.

(b) (1) All LEAs may make available to any teacher the option of contributing to the volunteer public education trust fund by payroll deductions.

(2) The authorization form for deductions provided by an LEA shall conform to that required for state employees in § 8-50-701(b).

(3) The LEA shall allow any teacher to revoke, alter, or amend that teacher's authorization for deduction of contributions by written notification at any time.






Part 8 - Leave for State Employees

§ 8-50-801 - Annual leave.

(a) Each officer and employee of the several departments and agencies of the state government who is scheduled to work one thousand six hundred (1,600) hours or more in a fiscal year, whether compensated on hourly, daily, monthly or on a piecework basis, shall be granted absence from work with pay based upon that officer's or employee's accrued annual leave, the time and amount of absence to be approved at the discretion of the head of the department or agency and subject to audit by the commissioner of human resources.

(b) An eligible employee shall accrue annual leave based on the total creditable service as follows:

(1) Any officer or employee who has less than five (5) years of full-time service and was not in the active employment of the state of Tennessee on July 1, 1969, shall accrue annual leave at the rate of one (1) day for each month of service or major fraction thereof, and may accumulate a maximum of thirty (30) work days;

(2) Any officer or employee who has less than five (5) years of full-time service and was an active employee of the state of Tennessee on July 1, 1969, and has had continuous employment since July 1, 1969, shall accrue annual leave at the rate of one and one-half (11/2) days for each month of service or major fraction thereof, and may accumulate a maximum of thirty-six (36) work days;

(3) Any officer or employee who has five (5) years and less than ten (10) years of full-time service shall accrue annual leave at the rate of one and one-half (11/2) days for each month of service or major fraction thereof and may accumulate a maximum of thirty-six (36) work days;

(4) Any officer or employee who has ten (10) years and less than twenty (20) years of full-time service shall accrue annual leave at the rate of one and three-quarters (13/4) days for each month of service or major fraction thereof and may accumulate a maximum of thirty-nine (39) work days; and

(5) Any officer or employee who has twenty (20) years or more of full-time service shall accrue annual leave at the rate of two (2) days for each month of service or major fraction thereof and may accumulate a maximum of forty-two (42) work days.

(c) Saturdays, Sundays and official holidays shall not be counted in computing the period of time to which an officer or employee is entitled, unless such days are considered as work days for the employee in the employee's particular assignment.

(d) (1) For purposes of determining accrual rates and maximum accrual limits, one thousand nine hundred fifty (1,950) hours shall constitute a full-time work year. Any month, which was part of a one thousand six hundred (1,600) hour or greater annual schedule, in which an eligible employee is scheduled to work a full month, and actually works one tenth (1/10) of one (1) hour more than one half (1/2) the scheduled hours, shall be creditable for purposes of subdivisions (b)(1)-(5).

(2) For individuals holding full-time positions in the department of education which require three (3) years' experience as a certified professional employee in a Tennessee public school system, prior teaching or administrative experience in Tennessee public schools shall be creditable for purposes of subdivisions (b)(1)-(5), not to exceed three (3) years.

(e) Part-time employees, employees holding temporary positions for less than six (6) months, seasonal employees, and emergency employees in the state service are expressly excluded from the provisions hereof.

(f) An eligible employee who is compensated for overtime work by receiving compensatory time instead of overtime pay shall be entitled, at any time during the year, to use annual time before having to use compensatory time when the employee has accumulated annual time within two (2) days of the maximum annual time the employee is allowed to accumulate in such employee's service group code.



§ 8-50-802 - Sick leave.

(a) (1) Sick leave may be granted to each officer and employee who is scheduled to work one thousand six hundred (1,600) hours or more in a fiscal year, whether compensated on an hourly, daily, monthly, or piecework basis, at the rate of one (1) day for each month of service or major fraction thereof, at the discretion of the head of the department or agency and with the approval of the commissioner of human resources.

(2) Sick leave shall be cumulative for all earned days not used. Saturdays, Sundays, and official holidays falling within a leave period shall not be charged as leave, unless such days are considered as work days for the employee in the employee's particular assignment. Part-time employees, employees holding temporary positions for less than six (6) months, seasonal employees, and emergency employees in the preferred service are expressly excluded from this subsection (a).

(3) Sick leave may only be used for absence from duty because of illness or disability due to accident of employee, the employee's exposure to contagious diseases, or because of illness or death in the immediate family of the employee for such period as the attendance of the employee shall be necessary, except as hereinafter provided.

(4) Sick leave may be used for maternity or paternity leave for a period not to exceed the employee's accumulated sick leave balance or thirty (30) working days, whichever is less. In order to be eligible for the use of sick leave as maternity or paternity leave, the employee must submit a written request therefor, together with a statement from the attending physician indicating the expected date of confinement, not later than the end of the fifth month of pregnancy.

(5) An employee may be required to present evidence in the form of personal affidavits, physicians' certificates, or other testimonials, at the request of the appointing authority or the commissioner of human resources, to support the reason for any absence during the time for which sick leave was taken. The appointing authority may not deny sick leave to any employee who furnishes a statement of a licensed physician or accredited Christian Science practitioner in support of the reason for the absence. However, the appointing authority may require additional documentation if, upon further investigation, there is substantial evidence of sick leave abuse by the employee.

(b) Each officer and employee who is employed full time and who has accumulated the maximum number of allowable annual leave days shall have any additional leave days accrued in excess of the maximum amount transferred annually to the officer's or employee's credit as sick leave.

(c) (1) The commissioner of human resources shall develop policies and procedures which shall allow for the transfer of sick leave between employees who are covered by this part.

(2) Employees shall be members of the sick leave bank established in part 9 of this chapter to be eligible for a transfer of sick leave from another employee.

(3) The commissioner shall establish one (1) open enrollment period for the sick leave bank following April 12, 1994, which shall be in addition to the enrollment period established in § 8-50-905(c). Such open enrollment period shall not exceed sixty (60) days.



§ 8-50-803 - Full-time service accrual for annual or sick leave purposes.

(a) In determining the amount of full-time service accrued by an employee of the state of Tennessee, all full-time service accumulated while employed in any agency, office, or department of the state or in any state college or university shall be credited for purposes of the leave computation set out in §§ 8-50-801 and 8-50-802. Any former member of the general assembly who, as of July 1, 1988, was eligible to accrue annual leave under § 8-50-801, shall be credited for each year of legislative service as twelve (12) months of full-time service for all time served in the general assembly when determining the annual leave computation in § 8-50-801.

(b) In addition, all earned leave accrued while employed in any agency, office or department of the state or in any state college or university shall be fully transferable between such agencies, offices, departments, colleges and universities.

(c) In addition, all earned sick leave provided for by §§ 49-5-701, 49-5-707, and 49-5-710, which is accrued by a teacher employed by a local school board in Tennessee who leaves the employ of that board and becomes an employee of any agency, office, department, or institution of the state or any state college or university, and participates in the sick leave program provided in this part, shall be considered accumulated state sick leave under the provision of § 8-50-802.

(d) Any person may waive such conversion by notice to the authority responsible for that person's appointment.

(e) The previous employer shall certify to the new employer that the sick leave for which credit is being sought actually is accrued and due and is substantiated by records of the agency compiled during the course of such employment and not from records compiled solely for purposes of establishing leave credit.

(f) The conversion of sick leave under this section shall be available to any employee who has transferred employment from a local school system to any herein named agency of state government.



§ 8-50-804 - Employees returning to state service -- Credit for prior employment.

(a) Whenever an employee who has worked on a full-time, continuous basis for the state of Tennessee for at least one (1) full year leaves state employment in good standing and returns to state service as a full-time state employee, the employee shall immediately be credited with all sick leave to which the employee was entitled at the time of the previous termination; provided, that any such employee having had at least one (1) full year of employment and returning to state service as a full-time state employee who has had any interim employment with the state of Tennessee for less than one (1) year shall not be disqualified from receiving such credited sick leave to which the employee was otherwise qualified to receive because of the employee's prior employment with the state.

(b) The personnel officer or appointing authority of the last employing department shall be responsible for certifying entitlement to such sick leave credit to the agency reemploying the employee so entitled.

(c) This section shall be effective as to eligible employees who have returned to state service.



§ 8-50-805 - Previous local school board employees or teachers -- Sick leave.

The provisions of §§ 8-50-803 and 8-50-804 do not apply to state employees or teachers employed by a local school board in Tennessee who leave the employ of the state or of that board in good standing and become full-time state employees within six (6) months of the date of termination. Such employees shall immediately be credited with all sick leave to which they were entitled at the time of the previous termination.



§ 8-50-806 - Leave for adoptive parents.

Special leave shall be granted for a period of thirty (30) working days to adoptive parents. Employees may use sick leave for all or a portion of that thirty (30) days, not to exceed the employee's leave balance if the child is one (1) year old or less; in the event both parents are state employees, the aggregate of sick leave used for such purpose is limited to thirty (30) days. In order to be eligible for adoptive leave, the employee shall submit to the appointing authority a statement from a state-licensed child-placing agency verifying the adoption. Additional special leave may be granted at the discretion of the appointing authority not to exceed one (1) year. In the event the adoption process is not completed, the approval of leave pursuant to this section is rescinded. The provisions of this section shall not apply in case of stepchild or adult adoption.



§ 8-50-807 - Termination compensation.

(a) Each officer and employee entitled to annual leave by the provisions of this part shall be compensated upon termination for the officer's or employee's unused accrued annual leave. Annual and sick leave shall not be accrued during a terminal leave period.

(b) All persons entitled to terminal leave who are subject to retirement under the state retirement system or teachers' retirement system shall be compensated for their terminal leave prior to the effective date of their retirement.

(c) All persons entitled to terminal leave at death, the compensation covering the same shall be paid to their estate or to their designated beneficiary.

(d) Any employee who is dismissed or terminated from state service for gross misconduct, or who resigns from state service to avoid dismissal for gross misconduct, or who was guilty of gross misconduct prior to leaving state service, shall not be entitled to collect any of the benefits hereunder.



§ 8-50-808 - Estates of deceased employees -- Beneficiaries.

(a) The estate of any employee, on the employee's death, or the estate of any deceased employee which is being compensated for terminal leave on June 3, 1981, shall be compensated for the employee's unused and accrued sick leave in the same manner that the estates of deceased employees are compensated for terminal leave.

(b) An employee may designate a beneficiary to receive payment for accrued annual, sick leave and compensatory leave upon the employee's death. Unless an employee designates differently, the beneficiary shall be the same as designated for receipt of retirement benefits with the Tennessee consolidated retirement system.



§ 8-50-809 - Applicability -- Exemptions.

(a) These provisions for annual, sick leave and terminal leave do not apply to the members of the instructional staffs of the special schools administered by the department of education.

(b) The provisions of this part, except those provisions which relate to annual/sick leave transfer, or sick leave reinstatement, shall not apply to officers or employees of the University of Tennessee system or the state university and community college system. The board of trustees of the University of Tennessee system and the board of regents of the state university and community college system shall prepare a leave policy to apply to their respective officers and employees which, in terms of total paid time off, would be substantially in accordance with provisions of this part for other state employees. Such policies shall be approved by the commissioner of finance and administration and filed with the comptroller of the treasury. Nothing in this part shall prohibit or modify the creation or approval of a sick leave bank pursuant to § 8-50-925 at institutions governed by the board of regents of the state university and community college system or the board of trustees of the University of Tennessee.



§ 8-50-810 - American Red Cross disaster leave.

A state employee who is a certified disaster service volunteer of the American Red Cross may be granted leave from work with pay for a period not to exceed fifteen (15) work days in each year to participate in specialized disaster relief services for the American Red Cross. The employee shall be released from work for this function upon request of the American Red Cross for the services of that employee, and upon the approval of that employee's appointing authority. The appointing authority shall compensate an employee granted extra leave under this section at the employee's regular rate of pay for those regular work hours during which the employee is absent from the employee's work. This leave shall not affect the employee's regular leave status.



§ 8-50-811 - Employees of boards, commissions and agencies.

(a) An employee of any board, commission or agency created by the supreme court of Tennessee shall be eligible to accrue leave commencing July 1, 2002, pursuant to the provisions of this part that apply to state employees. Any years of service rendered by the employee to any such board, commission or agency prior to July 1, 2002, shall be used in determining accrual rates and maximum accrual limits.

(b) Any unused leave accrued prior to July 1, 2002, while employed by any board, commission or agency described in subsection (a) shall be considered accumulated leave for purposes of this part provided that:

(1) The administrative office of the courts certifies that the leave for which credit is being sought actually is accrued and due and is substantiated by records of the applicable board, commission or agency compiled during the course of employment for which the leave was earned and not from records compiled solely for purposes of establishing leave credit; and

(2) The amount of accrued leave shall not exceed the amount that would have been accumulated under this part had the employees been deemed state employees prior to July 1, 2002.






Part 9 - Sick Leave Banks

§ 8-50-901 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Employee organization" means any organization:

(A) With membership open to all state employees;

(B) Which has a payroll deduction established by § 8-23-204; and

(C) Which has a membership of more than twenty percent (20%) of the total number of state employees;

(2) "Member" or "participant" means any state employee who has joined the bank by making the initial donation of the minimum number of days necessary and has donated subsequently assessed days;

(3) "Sick leave" means a designated amount of compensated leave accumulated pursuant to part 8 of this chapter that is granted to a member who through personal illness, injury, disability or quarantine, is unable to perform the duties of the member's state position. Sick leave may not be granted for the period of disability when moneys are paid to the member under the Workers' Compensation Law, compiled in title 50, chapter 6;

(4) "Sick leave bank" or "bank" means a system of accounting for voluntarily pooled and irrevocably donated accumulated personal sick leave which is collected for the purpose of providing sick leave to members of the program who have suffered a personal illness, surgery, disability or quarantine and whose sick leave is exhausted;

(5) "Sick leave bank trustees" or "trustees" means those persons appointed to govern the activities of the sick leave bank as provided by §§ 8-50-901 -- 8-50-909; and

(6) "State employee" means all employees in state service, legislative branch, and constitutional officers who accrue sick leave pursuant to part 8 of this chapter and all employees and teachers of all state special schools.



§ 8-50-902 - Establishment.

Establishment of the sick leave bank shall be in accordance with the following:

(1) Sick leave accumulated under the provisions of part 8 of this chapter may be donated to the bank;

(2) Only one (1) sick leave bank will be established for all employees of the state of Tennessee; provided, that any sick leave banks for persons employed by the state which were authorized prior to July 1, 1988, shall continue in operation and shall continue to be effective in terms of their enacting legislation; and

(3) A minimum of one hundred (100) state employees must petition the commissioner of finance and administration in accordance with the provisions of this part.



§ 8-50-903 - Board of trustees.

When authorization to establish a sick leave bank has been granted by the commissioner of finance and administration, the sick leave bank trustees shall be established as follows:

(1) Not later than thirty (30) days following the commissioner's authorization, a board of trustees shall be established;

(2) The board of trustees will be comprised of the commissioners of human resources and of finance and administration, the state treasurer, the executive director of the fiscal review committee, or their designees, and three (3) members, one (1) from each grand division and each employed by a different department or agency, selected by the employee organization at their annual legislative convention;

(3) All appointments shall be for three-year staggered terms and can be replaced only because of death, retirement, resignation, and/or discontinuation of employment or the expiration of a term;

(4) Any vacancy shall be filled for the remainder of the term by the appointing authority in the same manner as original appointments were made;

(5) Trustees are eligible to succeed themselves; and

(6) The seven (7) trustees originally appointed shall draw lots for four (4) positions for three-year terms, and three (3) positions for two-year terms, to become effective August 1 next; thereafter all terms begin on August 1.



§ 8-50-904 - Rules and regulations.

(a) The trustees shall provide for rules and regulations not inconsistent with §§ 8-50-901 -- 8-50-909.

(b) These rules and regulations shall be established and adopted by the board of trustees, exclusive of the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2.

(c) Rules shall be on file in the office of the commissioner of human resources and in the personnel office of each department and agency of the executive branch of government within sixty (60) days of the authorized establishment of a sick leave bank pursuant to § 8-50-902.

(d) Nothing in this section shall be construed in such a manner as to prevent the board of trustees from adopting rules more stringent, relative to membership and use of leave from the bank, than the general provisions of this part.

(e) The board may adopt rules which allow the payment of minor administrative costs from the sick leave bank.



§ 8-50-905 - Eligibility -- Notice -- Election -- Withdrawal.

(a) All employees and teachers of all state special schools and all persons employed by state government who are entitled to accrue sick leave pursuant to part 8 of this chapter, and who have been employed by state government or any state special school for twelve (12) full months immediately preceding application for participation, and who have a sick leave balance in an amount to be determined by the board of trustees, are eligible to participate in the sick leave bank.

(b) Upon the establishment of a sick leave bank and selection of the trustees therefor, the commissioner of human resources shall notify all state employees that they are eligible to participate in the sick leave bank. Following such notice, any state employee may indicate on forms prepared and approved by the trustees and distributed by the commissioner a desire to participate in the bank by submitting such forms to the office which handles records for sick leave for the state.

(c) Employees and teachers of all state special schools and state employees electing to participate shall do so during the months of August, September, or October of any year.

(d) By written notice to the trustees, a member may withdraw from the bank participation on any June 30. Membership withdrawal results in forfeiture of all days contributed.



§ 8-50-906 - Donations -- Assessments.

(a) The board of trustees shall determine the number of days of sick leave to be deducted from the sick leave balance of state employees who elect to participate in the bank. Any state employee who elects to participate in the bank shall initially have a minimum of three (3) days of sick leave deducted from that employee's personal accumulation and donated to the sick leave bank.

(b) Donations to the sick leave bank are nonrefundable and nontransferable.

(c) At any time the number of days in the sick leave bank is less than one hundred (100), or one (1) per member if there are more than one hundred (100) members, or at any time deemed advisable, the trustees shall assess each member one (1) or more days of accumulated sick leave. If a member has no accumulated sick leave at the time of assessment, the first earned days shall be donated as they are accrued by the employee.



§ 8-50-907 - Criteria and procedure for distribution.

(a) The sick leave bank trustees shall establish the criteria for distributing sick leave from the bank, hear appeals of denials of request for sick leave, and prescribe the form and manner of participation in the bank.

(b) All actions of the trustees require four (4) affirmative votes.

(c) The appropriate division of the department of human resources shall determine whether or not to grant or deny all initial requests for sick leave to be distributed from the sick leave bank in accordance with the rules and regulations promulgated by the trustees within ten (10) business days of receipt of all necessary documentation.

(d) The trustees shall establish criteria and procedures for appeal of a rejected initial request. The trustees must decide every pending appeal within thirty (30) days of the receipt of the appeal.

(e) Members of the sick leave bank shall be eligible to make application to the bank for sick leave only after having been a member of the bank for thirty (30) calendar days.

(f) A participant shall not receive any sick leave from the bank until after having exhausted all accumulated sick and annual leave.

(g) The trustees may establish regulations restricting the number of days which may be withdrawn from the bank by one (1) member on account of one (1) illness, particularly any known illness existing at the time the employee elected to participate in the bank.

(h) Grants of sick leave from the bank shall not be made to any member on account of elective surgery, illness of any member of the participant's family, or during any period the member is receiving disability benefits from social security or the state retirement plan.

(i) Leave grants from the bank shall not be more than thirty (30) consecutive days for which the individual applicant would have otherwise lost pay. Applicants may submit requests for extensions of sick leave grants before or after their prior grants expire. The maximum number of days any participant may receive as a result of any one (1) illness, or recurring diagnosed illness, or accident is ninety (90) days.

(j) In the event that a member is physically or mentally unable to make a request to the sick leave bank for use of sick leave days, a family member or agent may file a request.

(k) If the trustees or their designees for administration determine it necessary, they may require a physician's certificate of condition from any member requesting additional leave. Refusal to comply will result in denial of the pending request for use of sick leave days from the bank.

(l) Sick leave granted a member from the bank need not be repaid by the individual member, except as all members are uniformly assessed.

(m) All records of the sick leave bank shall be kept in the office of the department of human resources whose responsibility it is to keep records of sick leave.



§ 8-50-908 - Loss of right to benefits.

A member shall lose the right to obtain the benefits of the sick leave bank by:

(1) Resignation or termination of employment with the state of Tennessee;

(2) Cancellation of participation which is effective only on June 30 next;

(3) Refusal to honor such assessment as may be required from time to time by the trustees to maintain an adequate number of reserve days in the bank;

(4) Being on approved leave of absence with the exception of personal illness or disability leave; or

(5) Retirement.



§ 8-50-909 - Dissolution.

In the event the sick leave bank is dissolved, the total number of days on deposit shall be returned to the then participating members and credited to their personal sick leave accumulation in proportion to the number of days each has contributed individually. Days returned under this section and credited to the individual participant's accumulation shall be rounded to the nearest one-half (1/2) day.



§ 8-50-910 - Deduction of donation cost.

Any cost arising from a donation of sick leave by a participating employee to the sick leave bank shall be deducted from the budget of the department or agency employing the person who makes the donation.



§ 8-50-925 - Institutions of higher education.

(a) As used in this section, unless the context otherwise requires:

(1) "Branch" refers to any one (1) of the campuses governed by the board of trustees of the University of Tennessee which is listed in § 49-9-202;

(2) "Faculty" means officers and members of the teaching staffs of the University of Tennessee and the state university and community college system of Tennessee; and

(3) "Institution" refers to any one (1) of the campuses governed by the board of regents of the state university and community college system which is listed in § 49-8-101.

(b) A sick leave bank may be established at any institution within the state university and community college system of Tennessee, or at any of the branches of the University of Tennessee. To form a sick leave bank at any such institution or branch, a minimum of twenty (20) faculty shall petition the chief executive officer at such institution or branch to authorize and direct the establishment of a sick leave bank.

(c) Within thirty (30) days after receipt of the petition, the chief executive officer shall appoint five (5) sick leave bank trustees. At least three (3) of the appointees shall be faculty who devote a majority of their time to classroom instruction. All appointments shall be for three-year terms after an initial appointment term of one (1) year for two (2) trustees, two (2) years for two (2) trustees and three (3) years for one (1) trustee. The sick leave bank trustees shall hold their first meeting and elect a chair within ten (10) days of their appointment. Trustees shall be eligible for reappointment and any vacancy resulting from expiration of a term, retirement, resignation, discontinuation of employment or death shall be filled immediately by the appointing authority.

(d) (1) Preparation of the sick leave bank plan shall be the responsibility of the sick leave bank trustees. The plan shall provide for membership eligibility of all faculty at the institution or branch. The trustees shall administer the sick leave bank and approve or reject each request for additional sick leave. All actions by the trustees will require three (3) affirmative votes. It shall be the specific responsibility of the trustees to adopt reasonable rules for assessment or contribution of sick leave days to maintain an adequate reserve of usable days for bank members based upon total membership and projected potential need. The plan prepared by the trustees shall include, but not be limited to, rules on the following subjects:

(A) A thirty-day membership requirement before an individual may apply for bank sick leave days;

(B) A requirement that an individual exhaust all accumulated sick leave prior to receiving bank sick leave days;

(C) A restriction on the number of days which may be withdrawn from the bank by one (1) member on account of one (1) illness, particularly any known illness at the time the individual elected to participate in the bank;

(D) A restriction that bank sick leave shall not be used for elective surgery, or illness of any member of the individual's family, or during any period an individual is receiving disability benefits from social security or a retirement plan;

(E) The procedure and forms to be used when individuals apply for sick leave days;

(F) A restriction that initial grants of sick leave to individual applicants shall not exceed twenty (20) consecutive days for which the applicant would have otherwise lost pay, and the procedure for requesting additional sick leave days to a maximum of sixty (60) days in any fiscal year, or ninety (90) days for any one (1) illness, or recurring diagnosed illness, or accident;

(G) A procedure for family members or agents making a request on behalf of an individual participant when that individual is physically or mentally unable to apply for sick leave;

(H) Any circumstance that would require a physician's certification of illness or condition, the procedures to be followed by the individual applicant, and a clear statement that refusal to submit a physician's statement will result in denial of the application for bank sick leave days;

(I) Loss of the right to apply for bank sick leave because of resignation or termination of employment, retirement, cancellation of membership, refusal to honor sick leave bank trustee assessments of sick leave from individuals, or being on leave of absence in a non-pay status for reasons other than illness, injury, or disability;

(J) An annual enrollment period for new members; and

(K) Conditions for withdrawal of membership with a clear provision that assessed or contributed days are nonrefundable and nontransferable.

(2) Grants of sick leave from the bank shall not be conditioned upon repayment of days used or waiver of other employment benefits or rights provided by the applicable institution or branch. The trustees shall act affirmatively or negatively on all applications within ten (10) calendar days of receipt of the application. All records of the sick leave bank and minutes of trustee meetings shall be kept by the personnel office of the institution or branch.

(e) Within sixty (60) days after appointment, the trustees shall submit the proposed sick leave plan rules to the chief executive officer to determine whether the plan as submitted by the trustees is consistent with the provisions of this section. The chief executive officer may direct the trustees to make changes in the plan if such changes are necessary to the operation of the bank or are required by law. The chief executive officer shall establish the effective date of operation of the bank, such date to be not later than one hundred eighty (180) days after the date of receipt of the original petition by the faculty to create the bank.

(f) The sick leave bank trustees shall notify all faculty of their eligibility to participate in the bank and the enrollment period. Enrollment forms, notices, copies of the final plan and rules adopted by the trustees shall be made available to all faculty at least thirty (30) days prior to the established effective date for the plan. The initial enrollment period shall last for a minimum of forty-five (45) days from the date membership materials are available to faculty. Any eligible person electing to participate by filing the required enrollment forms shall donate a maximum of three (3) days of accumulated sick leave as the initial enrollment assessment. Such donation of sick leave shall be deducted from the person's personal accumulated sick leave and shall be nonrefundable.

(g) In the event that dissolution of the sick leave bank becomes necessary because the institution or branch is closed, or because membership in the bank falls below twenty (20) individuals, the total days on deposit shall be returned to the participating members at the time of the dissolution and credited to their personal sick leave accumulation in proportion to the number of days each has contributed individually. Days returned and credited to an individual shall be rounded to the nearest one-half (1/2) day.



§ 8-50-926 - Non-faculty university and college employees to be included.

The University of Tennessee and the state university and community college system are directed to establish a sick leave bank for their non-faculty employees pursuant to the terms of § 8-50-925.



§ 8-50-935 - Non-faculty positions in education department to be covered.

The department of education is directed to establish for its non-faculty positions at the Tennessee School for the Blind, Tennessee School for the Deaf, Alvin C. York Institute, and West Tennessee School for the Deaf, a sick leave bank pursuant to former title 49, chapter 50, part 11 and for all its employees not otherwise included in a sick leave bank.



§ 8-50-945 - Legislative sick leave bank for catastrophic or acute illnesses.

(a) In addition to any other sick leave bank established for state employees, there is hereby established the sick leave bank for the employees of the legislative branch of the state government. Sick leave accumulated by such employees pursuant to the provisions of part 8 of this chapter or otherwise may be donated to the bank. The legislative sick leave bank shall be for catastrophic or acute illnesses for full-time legislative employees, but participation in such sick leave bank shall not prohibit or restrict any legislative employee from participation in any other sick leave bank for state employees.

(b) The speaker of the senate and the speaker of the house of representatives may establish a sick leave bank upon petition of ten (10) legislative employees requesting the establishment of a sick leave bank and upon approval of a sick leave bank plan.

(c) (1) The sick leave bank shall be administrated by an advisory group composed of the director of legislative administration or designee, the director of legal services or designee, the executive director of fiscal review or designee, a full-time senate employee appointed by the speaker of the senate, and a full-time house of representatives employee appointed by the speaker of the house of representatives. Any designee shall be approved by the speakers.

(2) The advisory group shall approve or reject each request for additional sick leave.

(3) (A) Such group shall prepare and submit to the speakers a sick leave bank plan for the operation of such bank within fifteen (15) days of the establishment of such bank. Such plan shall include, but not be limited to:

(i) Eligibility and procedural requirements for application for and granting of bank sick leave days;

(ii) A requirement that an individual exhaust all accumulated sick leave, annual leave and compensatory leave time before utilizing sick leave bank time;

(iii) Procedures for an employee to make specific sick leave contributions for and designations of the recipients of such leave;

(iv) Amount of time which may be withdrawn from the bank by one (1) employee on account of one (1) illness;

(v) Procedures for returning donated sick leave to the donors;

(vi) Procedures and forms for the operation of the bank.

(B) The group shall consider written suggestions of legislative employees in the development of the plan and in changes to the plan prior to submitting them to the speakers.

(d) All records of the sick leave bank and minutes of advisory group meetings shall be kept by the office of legislative administration.






Part 10 - State Employee Associations

§ 8-50-1001 - Access to state employees -- Literature.

(a) Any member or authorized agent of an employee association meeting the requirements of § 8-23-204(a)(2) shall have access during, before and after regular working hours to state employees in nonwork areas and in areas open to the public in all state offices, facilities and grounds; provided, that there is no interruption in the routine operation of the workplace.

(b) All state offices and facilities shall be provided a bulletin board to which employees have access. The posting of literature on bulletin boards in state facilities and the distribution of literature in nonwork areas of state facilities, offices and grounds is permitted by members and authorized agents of any employee association meeting the requirements of subsection (a).






Part 11 - Athletic Competition Leave

§ 8-50-1101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Olympic competition" means the official Olympic games, sanctioned by the United States Olympic Committee, in which the United States competes as a national body;

(2) "Pan-American competition" means the official Pan-American games, sanctioned by the United States Olympic Committee, in which the United States competes as a national body;

(3) "Public employee" means any person holding a position by appointment or employment in the service of a public employer;

(4) "Public employer" means:

(A) The state of Tennessee;

(B) A county, city, town, municipality or any other political subdivision of the state;

(C) A school district or any governmental entity operating a public school, vocational school, technical school, college, junior college or university;

(D) A public improvement or special district;

(E) A public authority, commission or public benefit corporation; or

(F) Any other public corporation, agency or instrumentality or unit of government which exercises governmental powers under the laws of the state;

(5) "Team" means any group leader, coach, official or athlete who comprises the official delegation of the United States to world, Pan-American or Olympic competition; and

(6) "World level competition" means any amateur competition between any athlete or athletes representing the United States and any athlete or athletes representing any foreign country, where the competition is sanctioned by the national governing body of the United States for that sport in which the public employee seeking leave under this provision plans to compete.



§ 8-50-1102 - Eligibility -- Granting of leave.

(a) Eligibility for leave under this part shall be limited to those public employees who qualify as members of a United States team for athletic competition, on the world, Pan-American or Olympic level in a sport contested in either Pan-American or Olympic competitions.

(b) The granting of leave under this part shall be discretionary with the public employer.

(c) In order to qualify for leave under this part, a public employee must:

(1) Be actively working for the public employer from whom the leave is requested at the time the request is made;

(2) Request such leave of absence from the public employer a reasonable period which, whenever practicable, will be fifteen (15) days prior to the date the public employee wishes such leave to commence;

(3) At the time of the request for the leave of absence:

(A) Provide the public employer with the actual or anticipated dates of the competition in which the public employee expects to compete or participate, together with the dates of any official training camp period required for preparation for competition;

(B) Specify the total number of days of leave that will be necessary in order for the public employee to participate in and prepare for the athletic competition or competitions involved; and

(C) Submit to the public employer satisfactory evidence of qualification and selection for participation in the athletic competitions covered by this part.



§ 8-50-1103 - Purpose and duration of leave.

Leave shall be available only for the purpose of preparing for and engaging in the competitions set forth herein, and in no event shall the total of all such leave exceed the period of the official training camp and competition combined plus a reasonable amount of travel time or ninety (90) calendar days a year, whichever is less.



§ 8-50-1104 - Inability to continue participation -- Notice -- Return.

A public employee who has been granted leave pursuant to this part, who thereafter is for any reason unable to further participate in the training period or competition covered by such leave, shall be required to immediately notify that employee's public employer of such inability, and such public employee may be required at the election of the public employer to return to and resume the duties of the employee's position forthwith, if such public employee is physically able to do so; provided, that any public employee who has traveled to locations of actual competition shall not be required to return prior to completion of such competition or until the scheduled departure date of the team of which the public employee is a member, whichever is later.



§ 8-50-1105 - Compensation.

A public employee granted leave pursuant to the provisions of this part may be paid at the discretion of the employer.



§ 8-50-1106 - Extension of employment.

This part shall not be construed to authorize or require extension of any employment beyond the time at which it would otherwise terminate by operation of law, rule or regulation.






Part 12 - Other Post-Employment Benefit Investment Trust Act of 2006

§ 8-50-1201 - Short title.

This part shall be known and may be cited as the "Other Post-Employment Benefit Investment Trust Act of 2006."



§ 8-50-1202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Other post-employment benefits" or "post-employment benefits" means non-pension benefits paid on behalf of former employees or the former employees' beneficiaries after separation from service. The benefits may include, but shall not be limited to, medical, prescription drugs, dental, vision, hearing, medicare part B or part D premiums, life insurance, long-term care, and long-term disability;

(2) "Political subdivision" means any Tennessee local governmental entity, including, but not limited to, any municipality, metropolitan government, county, utility district, school district, public building authority, and development district created and existing pursuant to the laws of Tennessee, or any instrumentality of government created by any one (1) or more of the named local governmental entities or by an act of the general assembly; and

(3) "State funding board" or "funding board" means the board created pursuant to § 9-9-101.



§ 8-50-1203 - Establishment of trust.

A political subdivision may, by resolution legally adopted and approved by its chief governing body, establish an investment trust for the purpose of pre-funding other post-employment benefits accrued by employees of the political subdivision, to be paid as they come due in accordance with the arrangements between the employers, the plan members and their beneficiaries. This authorization shall be subject to the following conditions:

(1) The chief governing body must establish a written plan of the post- employment benefits provided;

(2) (A) The investment committee of the political subdivision must adopt, in writing, an investment policy authorizing how assets in the trust may be invested. The policy shall not authorize assets in the trust to be invested in any instrument, obligation, security, or property that would not constitute a legal investment for assets of Tennessee domestic life insurance companies;

(B) Notwithstanding subdivision (2)(A), the investment committee of a political subdivision may adopt, in writing, an investment policy authorizing assets in the trust to be invested and managed in accordance with the investment policy the political subdivision utilizes to manage pension assets; provided, however, that the pension fund management must conform to the Tennessee Uniform Prudent Investor Act of 2002, compiled in title 35, chapter 14;

(3) The trust must conform to all applicable laws, rules and regulations of the internal revenue service, if any. Notwithstanding any provision of subdivision (4) to the contrary, it shall be the sole responsibility of the political subdivision to ensure that the trust conforms to the laws, rules and regulations of the internal revenue service; and

(4) The trust document must be submitted to the state funding board for approval.



§ 8-50-1204 - Trust conditions.

(a) Any trust created under this part shall be irrevocable, and the assets thereof shall be preserved, invested and expended solely pursuant to and for the purposes of this part and shall not be loaned or otherwise transferred or used for any other purpose. The assets of the trust shall be expended solely to:

(1) Make payments for other post-employment benefits pursuant to and in accordance with terms of the political subdivision's respective post-employment benefit plan; and

(2) Pay the cost of administering the trust.

(b) Any investment trust so created shall have the powers, privileges and immunities of a corporation; and all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held in trust for the purpose for which received.

(c) Notwithstanding any law to the contrary, all assets, income and distributions of the investment trust shall be protected against the claims of creditors of the political subdivisions, plan administrators, and plan participants, and shall not be subject to execution, attachment, garnishment, the operation of bankruptcy, the insolvency laws or other process whatsoever, nor shall any assignment thereof be enforceable in any court.



§ 8-50-1205 - Powers and duties.

In addition to the powers granted by any other provisions of this part, the chief governing body of a political subdivision that establishes an investment trust under this part shall have the powers necessary or convenient to carry out the purposes and provisions of this part and the purposes and objectives of the investment trust, including, but not limited to, the following express powers:

(1) To invest any funds of the trust in any instrument, obligation, security, or property that constitutes legal investments, as provided in the investment policy adopted pursuant to § 8-50-1203(2);

(2) To contract for the provision of all or any part of the services necessary for the management and operation of the investment trust;

(3) To contract with financial consultants, auditors, and other consultants as necessary to carry out its responsibilities under this part;

(4) To contract with an actuary or actuaries in determining the level of funding necessary by that political subdivision to fund the other post-employment benefits offered by the subdivision;

(5) To prepare annual financial reports, including financial statements, following the close of each fiscal year relative to the activities of the trust. The statements and reports shall contain the information that is prescribed by the board and shall be prepared in accordance with the governmental accounting standards board; and

(6) Upon the request of the state funding board, to file the annual report and financial statements with the chair of the funding board. The report and statements shall be filed with the chair of the board within ninety (90) calendar days from the date of the request, unless the chair extends the time in writing.



§ 8-50-1206 - Audit.

The annual report, including financial statements, all books, accounts and financial records of any trust created under this part shall be subject to audit by the comptroller of the treasury. Any political subdivision maintaining a trust under this part may, with the prior approval of the comptroller of the treasury, engage licensed independent public accountants to perform the audits. The audit contract between the political subdivision and the independent public accountant shall be on contract forms prescribed by the comptroller of the treasury. The political subdivision shall be responsible for reimbursement of the costs of audits prepared by the comptroller of the treasury and the payment of fees for audits prepared by licensed independent public accountants.



§ 8-50-1207 - Scope of part.

Nothing in this part shall be construed to define or otherwise grant any rights or privileges to other post-employment benefits. The rights and privileges, if any, shall be governed by the terms of the political subdivisions' respective post-employment benefit plans.









APPENDIX Superseded Retirement Systems

§ APPENDIX - Superseded Retirement Systems

In this appendix are set out retirement laws which have been repealed or superseded but which remain effective to define and protect existing rights. For present retirement law see chapters 34-37 and 39 of title 8.

Each repealed law is set out, as it appeared at the time of repeal and under T.C.A. section reference numbers assigned at that time, in chronological order under the following headings:

1. Former Governors and Spouses

2. Attorneys General Retirement System

3. State Retirement System

4. Retirement -- Creditable Service

5. Retirement -- Incentive Plans

6. Operators of Contractor Owned School Buses

7. Transfers to and from University of Tennessee System

8. Retirement System for County Officials

9. Judges' Retirement System

10. Retirement System for County Paid Judges

11. State Teachers' Retirement System

12. University of Tennessee Retirement System

13. Public Service Commissioners' Retirement Fund



1. Former Governors and Spouses

§ 8-107 - Retirement benefits -- "Former governor" defined -- Age, amount, how paid -- Exceptions -- Survival benefits to widow -- Written application required.

Notwithstanding any provision in the Tennessee state employees retirement system to the contrary, this section shall apply only to a "former governor" which shall mean any person, who has been elected as governor of the state of Tennessee and has served as governor at least four (4) years. Benefits payable under this provision in respect of any former governor shall be in lieu of all other benefits to which said governor may otherwise be entitled under this retirement system.

Any former governor, upon reaching age sixty-five (65), shall be eligible to receive a pension. The amount of such pension shall be an amount per annum equal to fifty percent (50%) of the then current annual salary for the office of the governor, payable in twelve (12) equal monthly payments, to commence on the first day of the month following his sixty-fifth birthday and be payable monthly thereafter for life. Any pension payable in accordance with this provision shall not be due or payable, however, during any period of time that a former governor is holding any public office, elective or appointive, or is otherwise on the payroll of any federal, state or local government.

If a former governor dies after he has reached age sixty-five (65), one half (1/2) of the amount of his pension shall be payable thereafter to his widow during her unremarried lifetime. If a former governor dies before reaching age sixty-five (65), a survivor benefit shall be payable to his widow thereafter during her unremarried lifetime. The amount of such survivor benefit shall be determined actuarially so that it has the same value at her then age as a life annuity commencing at age sixty-five (65) providing a monthly benefit of one half (1/2) of the amount of the pension which the former governor would have received if he had lived to age sixty-five (65).

Any benefit payable pursuant to this provision shall be made only upon written application by the former governor or his widow, as the case may be, made to the Tennessee state retirement board.






2. Attorneys General Retirement System

§ 8-618 - Retirement -- Definition of terms.

As used in §§ 8-618 -- 8-622 the following definitions shall apply:

1. "Attorney general" shall mean the attorney general and reporter, any assistant thereof by whatever name known, district attorneys general and their assistants by whatever name called, and any officer or full-time employee of the general assembly or any committee thereof established by statute, who is duly licensed to practice law in Tennessee, whose duty it is to provide facilities for drafting bills or to assist individual legislators in drafting bills or who renders legal advice and services to the members of the general assembly or committees thereof and shall also include the secretary to the attorney general retirement system, who shall be named by the state treasurer.

2. "Service" as herein used shall mean service in any of the above named capacities and also should such official have served as judge of a court of record, the compensation of which shall have been paid entirely from the state treasury, such service shall be included in that for which such person shall be given credit toward his retirement. In case any person eligible for retirement hereunder shall have served in the armed forces of the United States during the existence of a state of war or a period of national emergency, upon leave of absence from his position, such period of time as was spent in such military service shall be construed as a part of his service hereunder.

The term "service" shall mean and include the period of time such person served as a member of the general assembly, and he shall receive credit toward his retirement hereunder for such period of time served as a member of the general assembly. Such person shall pay to the state treasurer in a lump sum a total contribution equal to six per cent (6%) of the compensation he received as a member of the general assembly, including interest at the rate of three per cent (3%) per annum. The contribution and interest shall be paid on or before June 30, 1969.

The term "service" shall also mean and include the period of time any such person now has to his credit in the regular state employees' retirement system. Such person shall receive credit toward his retirement hereunder for such service, provided his accumulated contributions paid into such other retirement system shall be transferred to this system.

3. "System," "retirement system," "attorney general retirement system" means the Attorneys General Retirement System of Tennessee, constituted by §§ 8-618 -- 8-622.

4. "Benefit base" means a sum equal to the annual salary the retired attorney general would have received had he continued in the position from which he retired. Provided further that if as much as five (5) years of the service of such retired attorney general was in the capacity of district attorney general, and his combined services as assistant and district attorney general together total as much as twenty (20) years, his benefit base shall be calculated as if he had retired from the position of district attorney general, regardless of whether his last service was as assistant district attorney or as district attorney general. In the case of retired member whose salary was not fixed by statute, the benefit base will be adjusted in direct proportion to any salary change made by statute for the office held by his employer, computed percentage wise on the effective date of such change.



§ 8-619 - Service required for retirement.

Any attorney general as defined in § 8-618 may retire (a) at the age of seventy (70) upon twenty (20) years' service; (b) at the age of sixty-five (65) upon twenty-four (24) years of service; (c) at the age of sixty (60) upon thirty (30) years of service.

Provided that all persons who have served continuously in this state as assistant attorney general and attorney general for a period of time as much as twenty-one (21) years and who had reached the age of seventy-three (73) years on April 6, 1953, and who had been retired from said service prior to April 6, 1953, and was as much as seventy (70) years of age at the time of his retirement, and whose salary as such assistant attorney general and attorney general was paid entirely from the state treasury, shall be included as a person entitled to receive benefits from §§ 8-618 -- 8-622 on same terms and conditions as those enumerated in said sections.

After September 1, 1958, if any attorney general as defined in § 8-618 should have a total of thirty (30) years service as such attorney general and/or as a member of either the state or teachers' retirement system, the last ten (10) years of which service shall have been as attorney general, such person shall be eligible to retirement, regardless of age, under §§ 8-618 -- 8-622 and shall be given credit thereon for his services in such other retirement system: provided, that his reserve paid to such other retirement system shall be transferred to this retirement system.



§ 8-620 - Membership -- Contributions -- Retirement fund -- Benefits.

A. Membership optional. After September 1, 1958 membership in this retirement system shall be optional with each attorney general as the same is defined in § 8-618. Any attorney general desiring membership in this system shall within six (6) months next after September 1, 1958, signify his desire to become a member thereof by notifying the state treasurer. In case such notice be given to the treasurer subsequent to September 1, 1958, such attorney general shall be required to pay into the hands of the state treasurer the contributions to such retirement fund accruing subsequent to September 1, 1958. Any attorney general becoming such subsequent to September 1, 1958, shall have six (6) months within which to elect to join such system. Upon joinder, he shall contribute to such system from the date of such assumption of office.

Provided further, that beginning with the period July 1, 1968, any attorney general who is presently not a member of said retirement system and who desires to become a member thereof, may become eligible for membership and receive credit for such service toward his retirement in said system for which he may be eligible, or for any subsequent period he may have become attorney general. Upon electing to become a member, such person shall notify the state treasurer in writing of his intention to become a member, and he shall pay to the state treasurer in a lump sum the total amount of the contributions he would have paid into said retirement system plus interest at the rate of four per cent (4%) per annum, compounded annually, as though he had been a member of said retirement system since he first became eligible, or for any subsequent period he may have become attorney general. Upon joinder, he shall make the required monthly contribution.

From and after April 1, 1963, it shall be mandatory that each person appointed or elected as attorney general become a member of this retirement system, except, the mandatory requirement of this section shall not apply to any assistant attorney general or criminal investigator.

B. Contributions. Every member of said retirement system shall contribute monthly to such retirement system six per cent (6%) of his salary beginning as of September 1, 1958, and continuing through June 30, 1970, and three per cent (3%) of his salary beginning July 1, 1970 and continuing so long as he shall be a member of same. Retirement under §§ 8-618 -- 8-622, shall discontinue the membership of the person so retiring. Such contribution shall be paid to the treasurer by withholding the amount thereof from the salary check or voucher of such member.

C. Retirement trust fund. For the purpose of paying the retirement sums provided in §§ 8-618 -- 8-622, there is created a trust fund in the office of the state treasurer to be known as the attorney general's retirement fund. Into it, there shall be paid the contributions herein required for members of such retirement system, plus the fees levied by §§ 8-618 -- 8-622 for such retirement. There shall also be paid into said fund such net amounts as are collected subsequent to July 1, 1955, for such retirement purposes. Each member of such system and each retired member shall have a vested interest in the trust fund herein created and no part of the same shall be diverted to any other purpose nor appropriated by the legislature to different uses. All retirement payments falling due under the terms of §§ 8-618 -- 8-622 shall be made solely and exclusively from the trust fund herein created and no money shall be drawn from the general fund of this state or the treasury for the payment of such obligations. Any member of said retirement system who shall die, resign or otherwise cease to become a member of the system shall be entitled to have repaid him upon request all sums which he has paid into said system by way of such contributions. In lieu of such withdrawal of funds from this system, such member may elect to allow his funds to remain therein, in which case, when such member shall attain the age of fifty-four years with at least ten (10) years of service as attorney general, he shall be entitled to an annual retirement allowance of three and seventy-five hundredths per cent (3.75%) of his benefit base, multiplied by the number of his years of service, which allowance shall be payable in equal monthly instalments for the remainder of his life. Provided further, any person who has been a member of said retirement system for a period of at least five (5) years and such person shall die, resign, or cease to be a member of said retirement system, the contributions paid into said retirement system shall bear interest thereon at the rate of three per cent (3%) per annum.

D. Custody and maintenance of retirement fund. The state treasurer shall be the custodian of the fund herein set up and his official bond shall be liable for the handling thereof. He may invest any moneys in his hands from said fund in securities which at the time of making the investment are, by statute, permitted for the funds of the Tennessee state retirement system. A statement of the financial condition of such trust fund shall be published by the treasurer in connection with his annual report.

The treasurer shall employ an actuary who shall be the technicial adviser on matters regarding the operation of the fund created by this section and shall perform such other duties as are required by the state treasurer in connection therewith. The fee for his services shall be paid from income received on the investments of the fund.

The retirement system created by §§ 8-618 -- 8-622 shall be maintained on an acutarially sound basis with the cost of contributions that would have been made had an acutarially sound contributory system been in effect prior to September 1, 1958, being liquidated by the state over a period of forty (40) years.

On or before the first day of January, next preceding each regular meeting of the general assembly beginning on or after January 1, 1959, the treasurer, on the advice of the actuary, shall certify to the state budget director the amount needed, over and above the amount contributed by the members and the amount received from the litigation tax levied by § 8-622, to make the system actuarially sound as of that date.

The state budget director shall include in the budget an appropriation equal to the amount certified to him by the treasurer to be paid into said retirement fund.

E. Retirement allowance and early retirement. The retirement allowance to any person retiring under the provisions of §§ 8-618 -- 8-622, shall be three and seventy-five hundredths per cent (3.75%) of his benefit base multiplied by his number of years of service, subject to a maximum allowance of seventy-five per cent (75%) of his benefit base. Such retirement shall be payable monthly as salaries are now paid by law and shall be paid from the trust fund herein set up, and shall not be subject to execution or attachment but shall be wholly exempt from the claims of creditors. Where any person subject to §§ 8-618 -- 8-622, shall be a member of the state retirement system, such time as may have been credited to him by such retirement system in any of the capacities above defined shall be prima facie correct. In computing the length of time of service fractions of a year of six (6) months or more shall be treated as a full year of service.

Any member of said retirement system who has reached the age of fifty-four (54) years with ten (10) years creditable service shall be eligible for early retirement. Each member retiring under the early retirement provisions of this section shall receive a monthly retirement benefit payable on the date of a member's retirement and on the first day of each month thereafter during his lifetime equal to the number of years of service multiplied by three and seventy-five hundredths per cent (3.75%) of his benefit base. The surviving spouse of any member of said retirement system who has met the early retirement provisions of this section and who dies before retirement, shall be entitled to a pre-retirement death benefit. The amount of the death benefit to said surviving spouse shall be a monthly income payable in the same amount as she would have received had the member retired on the day prior to his death and chosen option 2 as set out in subsection I of this section. Any member of said retirement system who has reached the age of seventy (70) years with five (5) years creditable service shall be eligible for retirement.

The surviving spouse of any member of said retirement system who had eighteen (18) years or more of creditable service but died in office subsequent to January 1, 1969, prior to attaining the age of fifty-four (54) years shall be entitled to the same benefit as if the deceased member had attained the age of fifty-four (54) years and had accepted early retirement.

The surviving spouse of any district attorney general who retired from service prior to the establishement of the attorney general retirement system, having served as many as thirty (30) years and who was at least fifty-four (54) years of age at the time of his retirement, shall be paid a benefit equal to one-half (1/2) the monthly retirement allowance that such district attorney general would have been entitled to if he had continued in service and retired under the provisions of this system.

F. Retirement for disability. After September 1, 1958 any member of this retirement system who shall become totally and permanently disabled after a service of at least ten (10) years with service as an attorney general as herein defined or not less than twenty (20) years of creditable service for that period of time shall be entitled to be retired for disability and shall receive a monthly retirement allowance equal to the number of years of service multiplied by three and seventy-five hundredths per cent (3.75%) of his benefit base. In case of a cessation of total and permanent disability, such allowance shall cease. Examinations and certifications for disability shall be made by the medical panel of the Tennessee state retirement system and their conclusions shall be binding. Reexaminations may be made periodically to determine continuity of such disability. Provided further, notwithstanding any other provision in §§ 8-618 -- 8-622 to the contrary, any person as of June 30, 1965, who (a) is over age seventy (70), (b) is not covered for benefits in the attorney general retirement system, (c) is covered for benefits in the Tennessee state retirement system, and (d) had served for at least ten (10) years as an attorney general prior to the date of the establishment of the Tennessee state retirement system, shall be eligible to receive credit for service in the attorney general retirement system for that period of time prior to the date of the establishment of the Tennessee state retirement system during which he was an attorney general provided written application for such credit is made in accordance with § 8-621 prior to September 30, 1965. If said person so applies for credit for such service, he shall not be eligible to receive credit for that service in the Tennessee state retirement system. Also, if said person applies for credit for such service, he shall be eligible to receive a retirement benefit from the attorney general retirement system upon his retirement as an employee of the state of Tennessee. The amount of such benefit shall be determined and shall be payable in accordance with subsection F of this section, except that the amount of average compensation which shall be considered in determining his benefit shall be based on the salary of said person earned as attorney general in those years for which he has applied for credit in the attorney general system.

G. [Deleted by 1970 amendment.]

H. Effect of amendments; retirement prior to September 1, 1958. The provisions of §§ 8-619 -- 8-621 as amended by chapter 154 of the Public Acts of 1955, shall take effect from and after September 1, 1958, but prior to such effective date, any member of this system, eligible for retirement, may retire under the provisions of chapter 81, Public Acts of 1953, or §§ 8-618 -- 8-622 as enacted by chapter 6 of the Public Acts of 1955 prior to amendment and his retirement allowance shall be paid from the fees collected under § 8-622.

I. Optional benefits. With the provision that no optional election shall become effective within thirty (30) days after retirement or within thirty (30) days after electing an option, and that a retired member dying within such period shall be considered in active service at the time of death, until the first payment on account of any retirement allowance becomes normally due, he may elect to receive the actuarial equivalent of the retirement allowance otherwise payable to him at retirement in the form of a reduced retirement allowance, with the provisions that:

Option 1. Upon his death such reduced benefits shall be continued throughout the life of and paid to such person as he shall have nominated by written designation duly acknowledged and filed with the treasurer of the state at the time of his retirement; or

Option 2. Upon his death one-half (1/2) of such reduced benefits shall be continued throughout the life of and paid to such person as he shall have nominated by written designation duly acknowledged and filed with the treasurer of the state at the time of his retirement.

Option 3. A joint and survivor benefit in the amount of the normal retirement allowance shall be payable for the life of the retired attorney general and thereafter one-half (1/2) of such amount shall be payable to his widow for life or until her remarriage.

Any attorney general having retired under §§ 8-618 -- 8-622, as amended, prior to September 1, 1958, may elect to receive the actuarial equivalent of the retirement allowance now payable to him in the form of a reduced allowance, under the provisions of Option 3, provided such election is made within ninety (90) days after April 24, 1972.

The election of an option shall be null and void if the contingent annuitant dies before benefits commence. If an attorney general has duly designated a contingent annuitant and is eligible to retire at the time of his death, a benefit will be payable to the contingent annuitant as though the attorney general had retired the day before his death.

If an attorney general has not duly designated a contingent annuitant and is eligible at the time of his death to have retired under this attorney general's retirement system, the benefit will be an amount payable monthly to his widow, if she is then living, for the remainder of her unremarried lifetime, determined in the same way as an Option 1 (joint and survivor) benefit, or the benefit may be a refund of his contributions to the attorney general's retirement system if the widow so elects.



§ 8-621 - Application and certification for retirement.

Any attorney general desiring to retire shall file application with the governor of the state therefor which application shall state with substantial clearness his service as attorney general and benefit base, together with the date upon which he proposes to retire. Upon the receipt of such application, the governor shall examine the same and other pertinent records and shall, after the conclusion of his examination, certify to the director of accounts and/or treasurer of the state the amount of service of such attorney general and his benefit base, together with the date of his retirement. Thereupon such attorney general retiring shall be paid for the remainder of his natural life the sum so calculated and fixed by the governor, which payment shall be in equal monthly instalments.

After September 1, 1958, any member of this system eligible for retirement shall be entitled to make application therefor within sixty (60) days following his severance from the office of attorney general as defined in § 8-618.



§ 8-622 - Judges and attorneys general retirement tax -- Purpose -- Levy and collection.

For the purpose of providing funds with which to defray the costs of the retirement provided for attorneys general and for judges, there is fixed upon every original suit in a court of record and upon every appeal from a justice of the peace or general sessions court, and upon each criminal case finally disposed of by any court of general sessions, a fee of two dollars and fifty cents ($2.50), which shall be known as the judges and attorneys general retirement tax, and which shall be collectible and payable under the same circumstances as state and county tax is now collected upon litigation, save that this fee shall be paid, secured, or worked out, in criminal cases. There shall also be levied upon each indictment or presentment in criminal court or courts having criminal jurisdiction a like amount. The tax as herein provided shall be in addition to such litigation taxes as are now levied by law upon such suits. It shall be a state tax only and no county or municipality shall levy a similar tax. All sums collected from the tax herein levied shall be paid over to the appropriate state official as other litigation tax is now paid. Two-fifths (2/5) of the amount collected hereunder shall be paid into the attorneys general retirement fund and three-fifths (3/5) of the amounts collected shall be paid into the judges' retirement fund.






3. State Retirement System

Administration of Retirement System

§ 8-3401 - Definition of terms.

As used in chapters 34 to 36, inclusive, of this title, the following words and phrases, unless a different meaning is plainly required by the context, shall have the following meaning:

(a) "Retirement system" means the "Tennessee state retirement system," created by this chapter.

(b) "Board" means "the Tennessee state retirement board," as provided in this chapter.

(c) "State" means the "state of Tennessee and all departments, commissions, institutions, boards and agencies thereof."

(d) "Medical panel" means the "panel of physicians" provided for in this chapter.

(e) "Employee" means any person who is or was a state official, including legislative officials elected by the general assembly, or who is or was employed in the service of, and whose compensation is or was payable, in whole or in part, by the state, including employees under supervision of the state whose compensation is paid, in whole or in part, from federal or other funds, but does not include any person performing services on a contractual or percentage basis. Whenever the masculine pronoun is used it shall also mean feminine. In all cases of doubt the board shall determine whether or not a person is an "employee" as defined herein.

(f) After the time mentioned in § 8-3452, "employer" shall mean the "state" or other employer participating hereunder by whom the member is paid.

(g) "Member" means any person included in the membership of the retirement system.

(h) "Current service" for any member as of June 30, 1963, means service as an employee from the date of establishment of the retirement system, and for any person becoming a member on or after July 1, 1963, means service as fulltime permanent employee after July 1, 1963, or as a member of the general assembly, or as an appointed official of the general assembly.

(i) "Prior service" means service as an employee prior to the date of establishment of the retirement system.

(j) After the time mentioned in § 8-3452, "creditable service" shall mean current service rendered since an employee last became a member and if the member has a prior service certificate in full force and effect it shall include the prior service certified therein.

(k) "Beneficiary" means any person entitled to receive a retirement allowance, or any benefit as provided by chapters 34 to 36, inclusive, of this title.

(l) After the time mentioned in § 8-3452, "accumulated contributions" shall mean the sum of all amounts deducted from the salary of, or paid by a member, and credited to his account, together with regular interest on such amounts.

(m) After the time mentioned in § 8-3452, "earned compensation" shall mean the full rate of compensation that would be payable to an employee if he worked the full normal working time for his position. The maximum rate of earned compensation to be considered for the purposes of the retirement system shall be four thousand two hundred dollars ($4,200) per annum. Such limit shall not apply to compensation earned subsequent to the effective date of this amendment by class A members or to any compensation earned by class C members. In all cases where a member's compensation includes maintenance or housing, the board may fix the value of the same in money and add it to the compensation paid in money when determining the member's earned compensation.

(n) "Average" means the arithmetic average determined for the five (5) years of service for which years the member received his greatest compensation; or shall mean the arithmetic average based on such lesser number of years of service actually completed by a member. "Average compensation" means average earned compensation. Provided, however, the retirement allowance for any member who retired on or after January 1, 1968, and before April 30, 1969, with at least thirty (30) years of creditable service, shall also be calculated on the basis of his average compensation as defined in this paragraph. Any increased cost to the state occasioned by the changes in retirement benefits made by the 1969 amendment of this paragraph shall be paid out of annual earnings on investments of the Tennessee state retirement system in excess of four per cent (4%).

(o) "Retirement allowance" means the payments for life made under this act to retired or disabled members. All retirement allowances shall be payable in equal instalments ceasing with the last instalment due prior to death.

(p) "Actuarial equivalent" means a benefit of equal value when computed on the basis of such mortality tables as shall be adopted by the board and regular interest.

(q) "Base earnings" means earned compensation subject to tax under the Federal Insurance Contributions Act on and after July 1, 1963 and means the part of earned compensation not in excess of four thousand two hundred dollars ($4,200) prior to July 1, 1963.

For administrative convenience, the board may, in its discretion, determine that the maximum amount of base earnings for any payroll period may be a pro rata portion of the maximum annual amount applicable to such tax.

(r) "Excess earnings" means earned compensation not subject to tax under the Federal Insurance Contributions Act on and after July 1, 1963 and means the part of earned compensation in excess of four thousand two hundred dollars ($4,200) prior to July 1, 1963.

(s) "Covered compensation" shall mean the maximum amount of earnable compensation which may be included in the determination of the primary insurance amount under the Social Security Act.

Provided that until such time as subsections (f), (j), (l), (m) and (n) of this section become effective as provided in § 8-3452, subsections (f), (j), (l), (m) and (n) of § 8-3401 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, prior to amendment, shall remain in full force and effect.



§ 8-3402 - Establishment of system.

There is created and established, as of July 1, 1947, a retirement system for state employees to be known as the "Tennessee state retirement system." It shall transact all business as provided for in chapters 34 to 36, inclusive, of this title under said name, shall have all the powers and privileges of a corporation, and shall function as hereinafter provided.



§ 8-3403 - Board -- Composition.

Said retirement system shall be administered by a board to be known as "the Tennessee state retirement board." Said board shall consist of the state treasurer and the budget director, who shall be ex officio members; some person, not a state employee, to be appointed by the governor to serve a two (2) year term beginning on the first day of July of each odd year; and two (2) state employees, not from the same department, commission, board, agency or institution, to be elected for two (2) year terms by a majority of the members voting in elections to be held by said board, such terms beginning on the first day of July of each even year.



§ 8-3404 - Officers of board -- Employees -- Rules and regulations.

The state treasurer shall be chairman of the board. The board shall elect one of its members as vice-chairman. The board shall appoint an executive secretary, who shall be the secretary and administrative officer of the board; shall appoint such other employees as it deems necessary and, with the approval of the governor, fix the compensation of all employees; shall require such employees as it thinks proper to execute bonds for the faithful performance of their duties, paying the cost of such bonds from the expense funds under control of said board; and shall do all things, take all actions and make all rules and regulations, not inconsistent with the provisions of chapters 34 to 36, inclusive, of this title, that it deems necessary or proper in order to carry out the provisions of said chapters. All employees of said board shall serve during its will and pleasure. The state attorney general, or an assistant designated by him, shall act as legal adviser and attorney for the board.



§ 8-3405 - Quorum -- Vacancies.

A majority of the members of the board shall constitute a quorum, and all vacancies on said board shall be filled by appointment for unexpired terms by the governor.



§ 8-3406 - Annual report -- Records open to public.

The board shall prepare and publish, in pamphlet form, an annual financial report showing all receipts, disbursements, assets and liabilities. All of its proceedings and records shall be open for inspection by the public.



§ 8-3407 - Compensation of board members.

Members of the board shall receive no salaries as such, but shall be reimbursed for the actual expenses incurred by them in the performance of their duties.



§ 8-3408 - Appointment of medical panel.

The board shall appoint a medical panel of three (3) physicians not eligible to participate in the retirement system, and no two (2) of whom shall reside in the same grant division of the state. The initial terms of the service of the first three (3) physicians appointed shall be two (2), three (3) and four (4) years respectively, as designated by the board, and thereafter each such physician shall be appointed for a term of four (4) years, except that appointment to fill a vacancy shall be for the unexpired term. The board may remove any member of the medical panel at its pleasure. The members of the medical panel shall receive such compensation as may be fixed by the board.



§ 8-3409 - Duties of medical panel.

The medical panel shall pass upon all medical examinations required by the board, shall investigate all health and medical statements and certificates by or on behalf of a member in connection with disability retirement, and shall report in writing to the board its conclusion and recommendations upon all matters referred to it.



§ 8-3410 - Persons eligible for membership -- Classes of members.

The following shall be eligible for membership in the retirement system: (1) all persons who become employees or who reenter service after the date of establishment of the retirement system; (2) all persons who are employees upon the date of establishment of the retirement system; (3) all persons on leave from the service of the state to enter service in the armed forces of the United States and return to employment of the state.

There are hereby created three (3) classes of members, to be known as class A, class B, and class C members and to be defined as follows:

(1) Class A members shall be those members who are covered by the provisions of Title II of the Federal Social Security Act and who contribute hereunder for benefits supplementary to the Social Security benefits. It shall consist of:

(i) all employees who were members prior to the date coverage under the Social Security Act is extended to such class A members, and who prior to September 1, 1959 on a form approved by the board waive their rights to benefits accrued to them under this chapter as it existed prior to March 11, 1959, elect to be covered by said Social Security Act and the supplementary benefits provided by this chapter, as amended, and agree to the deduction of their accrued taxes, if any, under the Federal Insurance Contributions Act for the period from January 1, 1956, from the accumulated contributions held in their accounts in the employees' fund, and who make payment, prior to September 30, 1959, of any lump sum amount required under the provisions of § 8-3432 hereof; and

(ii) all employees who were eligible to elect to become class A members and to be covered under the Social Security Act as provided in (i) above but did not so elect, and who, if a future amendment of the Social Security Act should so permit, elect to become class A members and to be covered under the Social Security Act in accordance with the terms of an agreement, if any, between the state of Tennessee and the social security administration; and

(iii) all employees who enter the membership on or after the date coverage under the Social Security Act is extended to such class A members except employees in positions to which such coverage is not extended.

(2) Class B members shall consist of those employees who were members prior to the date coverage under the Social Security Act is extended to class A members and who have not elected to become class A members, and all employees in positions to which such coverage is not extended except commissioned members of the department of safety.

(3) Class C members shall consist of all commissioned members of the department of safety and shall also include any person having at least twenty-two (22) years of service as a class C member of the Tennessee state retirement system on January 1, 1965 and who becomes warden of a Tennessee state prison prior to July 1, 1965.



§ 8-3411 - Seasonal employees.

No seasonal employee of any department of the state government shall be eligible to membership in the state retirement system until such employee shall have been in the employ of the state for at least six (6) consecutive months nor shall they be entitled to any benefits under such system until they shall have become members thereof. Each department upon hiring any new employee shall within twenty (20) days thereafter certify to the retirement system whether or not such employee is being employed on a seasonal or on a permanent basis.



§ 8-3412 - Membership of employees with service prior to establishment of system.

Any person who is an employee of the state, having prior service upon the date of the establishment of the retirement system, within the period of thirty (30) days next succeeding such establishment, and any person having prior service on leave from the service of the state, within thirty (30) days next succeeding the termination of such leave, may file with the board, on forms prescribed by it, a notice of his election not to be included in the membership of the retirement system, and in such cases, the board shall exclude him from membership. Any employee so excluded, however, may thereafter become a member by making application for membership to the board, but no such employee shall receive any prior service credit.



§ 8-3413 - New employees required to join.

Notwithstanding any provision in the Tennessee State Retirement Law to the contrary, any person, without prior service, who becomes a fulltime permanent employee on or after July 1, 1963, and is eligible for membership, shall become a member of the retirement system; provided, however, that this § 8-3413 shall not apply to any person, without prior service, who became an employee after July 1, 1949, and before July 1, 1963, and who became a member of the retirement system before July 1, 1963. It is further provided, however, that members and elected or appointed officials of the general assembly shall have the option of entering or not entering the retirement system. It is further provided that any person who has been a member of the county paid judges retirement system may elect to participate in the county paid judges retirement system if he meets the eligibility requirements set out in § 17-517, or shall have the option of not entering this retirement system by electing to participate or remain in the county paid judges retirement system.



§ 8-3414 - Information to board and to employees.

The head of each department, institution, commission, board, or agency of the state, upon request from the board shall supply information, from time to time, as to employees of the same eligible for membership in the retirement system.

Upon employment of any employee to whom chapters 34 and 35 of this title shall apply he shall be informed, by his appointing authority, of his duties and obligations in connection with the retirement system as a condition of his employment. Every employee accepting employment after July 1, 1949, shall be deemed to consent and agree to any deductions from his compensation required by chapters 34 to 36, inclusive, of this title and to all other provisions thereof.



§ 8-3415 - Rules as to prior service credit.

The board shall determine, by appropriate rules and regulations, how much service in any year is the equivalent of a year of service, but in no case shall it allow credit for more than one (1) year of service for all service rendered in any period of twelve (12) consecutive months. With respect to legislative officials elected by the general assembly or appointed by the speakers thereof and thereafter elected by the general assembly as elected officials, their years of service shall be deemed to be both years of the general assembly which elected them or for which they were appointed.



§ 8-3416 - Employment security employees under federal control.

Any former employee of the United States employment service, or its sponsoring agencies, the social security board or the war manpower commission, who served with such federal agency between December 23, 1941 and November 15, 1946, and who later returned to employment with the state department of employment security, on or prior to the date of the return of the employment service to state control on November 15, 1946, and any such employee separated from said employment service who returned to the employ of the state within five (5) years from the date of separation, shall be credited with a consecutive year of state service for each year of such federal service on the same basis that he would have received credit for state service had he been fully in the employ of the state, and shall contribute for such service as for any other prior service.



§ 8-3417 - Credit for military service.

Any person who was an employee in the services of the state of Tennessee, or of the educational system of the state, or any county, city, or special school district, receiving funds from the state of Tennessee, and who is or was granted military leave and who returns to state employment within six (6) months after date of separation and becomes a member of the state retirement system shall be allowed credit as to prior service for the period of military service rendered by him when this country was at war, provided that the member shall contribute for that prior service as if his earnings during military service had been equal to his first year's compensation after his reemployment by the state, such contributions to be made as in the case of other prior service contributions. Notwithstanding any provisions of the law to the contrary, any member who returns to state service within eighty (80) months after returning from military service provided the member was in service less than two (2) years and provided the member shall make back contributions as set out in § 8-3417 shall claim such services.



§ 8-3418 - Statement of prior service filed.

Under such rules and regulations as may be adopted by the board each employee upon becoming a member, or someone in his behalf, shall file with the board, in such form as the board may prescribe, a statement of all prior service rendered and claimed, and such other information as the board may require. Until such statement is filed no member, or his beneficiary, shall be eligible to receive any benefits under chapters 34 to 36, inclusive, of this title.



§ 8-3419 - Certificate of prior service.

Subject to the above restrictions, and to such other rules and regulations as may be prescribed by the board, the board shall ascertain, as soon as practicable after said statement is filed, the amount of prior service, if any, to which each member is entitled and shall issue to such member a prior service certificate certifying the length of service rendered by him. Any period or periods during which any such member has been on leave from service, without compensation for service, shall not be counted in his prior service credit.



§ 8-3420 - Service credit lost by cessation of membership.

When membership ceases, such certificate shall become void. Should the employee again become a member, such employee shall enter the service as an employee not entitled to prior service credit.



§ 8-3421 - Prior service credit by payment of back contributions.

Any employee of the state of Tennessee, or political subdivision thereof, or a former employee of a political subdivision, and who was an employee in the service of the state of Tennessee, or political subdivision thereof, or who held the elective office of county court clerk or general sessions judge, or of the educational system of the state or any county, city, or special school district receiving funds from the state of Tennessee, or that has been a member or is now a member of the state retirement system who has been separated from state service and who either did or did not withdraw their contributions and later returned to the state service, shall be eligible to receive credit toward retirement and retirement benefits in said state retirement system for such period of employment service, both before and after the establishment of said state retirement system, upon the following conditions:

(A) That applicants for such service qualifying under the provisions of the first paragraph hereof, shall present to the board of trustees of said state retirement system, a certified statement of such employment service from the responsible head of the state department, or departments, in which such employment accrued, or of the state, county, city or special school districts, educational system, or county from which credit for service is claimed, said statement to be in such form and content as required by said board of trustees; provided, that in the absence of original records pertaining to such employment service, the board of trustees may accept, in lieu of such certified statement, a sworn affidavit from a person or persons having actual knowledge of such employment service, said affidavit to be in such form and content as required by said board of trustees.

(B) That such applicant shall pay into the state treasury, for the use and benefit of said board of trustees, such sum or sums as would have been paid had this section been in effect and had such applicant been a member of the said state retirement system at the time of employment for which credit is claimed, provided that any member claiming prior service shall pay in cash with interest thereon at six per cent (6%) per annum such back contributions as shall be necessary to effect such claim.

Any employee who has been a member or is now a member of the state retirement system who has been separated from state service and withdrew his contributions and later returned to the state service shall be allowed to claim his prior service and pay back into the retirement system the amount withdrawn, such payments to be made in accordance with the provisions of subdivision (B) of this section.

Any member of the general assembly who is or who becomes a member of the Tennessee state retirement system shall be permitted to claim as creditable service his years of legislative service prior to membership, provided he pays into the retirement system the amount determined under the provisions of subdivision (B) of this section, as if such legislative service were prior service. The limitations contained in this section concerning the time within which to apply for such credit or to pay in such contributions shall not apply to this paragraph. Any person who has retired under the provisions of the Tennessee state retirement system and who is or becomes a member of the general assembly may rejoin the system as a member and claim credit for any uncredited time served as a member of the general assembly by paying into the system the amount of money he would have paid into the system if he had been a member during the time for which credit is claimed. Upon such members' rejoining the system, no benefits shall be payable to him while he continues as an active member.

Any other provision to the contrary notwithstanding, any former employee of a political subdivision may be eligible for retirement benefits of this system if the political subdivision has elected to allow a class of employees to participate in this system and the former employee is within the class so participating, and the former employee and the local political subdivision in its sole discretion, make the prior service contribution provided in § 8-3604.

Any member of the Tennessee state retirement system shall be entitled to credit for time served as sheriff in any county in the state of Tennessee. Any person claiming credit for prior service under the provisions of this section shall make application with the secretary of the Tennessee retirement system within ninety (90) days after the passage of this section and shall pay into the state retirement system an amount to be determined by the retirement board, based upon the salary for the time served as sheriff.



§ 8-3422 - Prior service provisions unavailable to persons eligible for transfer.

The provisions of § 8-3421 shall not apply to any person who is eligible for transfer of membership to said state retirement system under the provisions of chapter 37 of this title.



§ 8-3423 - Teachers' retirement law unaffected.

Nothing contained in §§ 8-3421 and 8-3422 shall be construed to change or in any manner affect the present requirements for prior service credit in the Tennessee teachers' retirement system established by chapter 15 of title 49.



§ 8-3424 - Cessation of membership.

The membership of an employee in the retirement system shall cease if he has less than ten (10) years of creditable service and is continuously unemployed as a state employee for a period of seven (7) years at any time after establishment of the retirement system, or upon the withdrawal by the member of his accumulated contributions, or upon retirement, or upon death.



§ 8-3425 - Refund upon cessation of membership.

Should a member cease to be an employee before being eligible for retirement as set out in §§ 8-3501 -- 8-3505 on a retirement allowance exceeding one hundred twenty dollars ($120) per annum, otherwise than by death or by retirement under the provisions of chapters 34 to 36, inclusive, of this title, he shall be paid upon filing an application for refund, as soon as practicable within ninety (90) days thereafter, the amount of his contributions together with such proportion of the regular interest credited thereon as the board may allow; provided, however, that no interest shall be payable if separation occurs within five (5) years from the date the employee became a member of the system.



§ 8-3426 - Refund on death of member -- Beneficiary -- Death in line of duty.

Should a member die at any time before retirement, the amount of his accumulated contributions, plus interest as provided in § 8-3425, shall be paid to such beneficiary, if any, as he shall have nominated by written designation, signed and acknowledged by such member before some person authorized to take acknowledgments, and filed with the board; otherwise to his executor or administrator. Any beneficiary so designated may be changed by written designation, signed, acknowledged and filed as aforesaid. In the event of marriage, divorce or remarriage of a member the designated beneficiary is automatically canceled. Thereafter, the member may rename a beneficiary. Provided, that if the amount payable shall be two hundred fifty dollars ($250) or less, it may within the discretion of the board be paid to the next of kin in the absence of a beneficiary, executor or administrator. In addition, should the board find, in the case of a commissioned member of the department of safety that the member's death was the natural and proximate result of an accident or was occasioned as the direct result of physical violence against his person occurring while the member was in the actual performance of his duty, a pension equal to one-half (1/2) of his average compensation shall be paid to his widow to continue during her widowhood; or, if there be no widow or if she dies or remarries, then to his unmarried child or children under age eighteen (18) until the youngest of such children attains said age; or, if there be no such widow or children upon his death, to his father or to his mother, payable until remarriage or death. In addition, should the board find in the case of a commissioned member of the department of safety that the member has become permanently and totally disabled from an injury which was the natural and proximate result of an accident or which was occasioned as the direct result of physical violence against his person occurring while the member was in the actual performance of his duties, regardless of the time of the injury, he shall receive, in addition to any other pensions or disability allowances he may receive, a pension of one-half (1/2) of his average compensation for so long as he is permanently and totally disabled. Provided, however, that the disability allowance established by this section shall be reduced in an amount equal to the amount, if any, by which the total of state payments to the disabled person exceeds eighty-five per cent (85%) of the compensation which he received for his services to the state at the time the disability occurred.



§ 8-3427 - Adoption of experience tables.

The board shall cause an investigation to be made of the mortality, service and salary experience of state employees on the basis of which it shall adopt such mortality and service tables for state employees as are necessary for the administration and carrying on of the retirement system. On the basis of such tables the board shall prescribe the rates of contributions payable by employers pursuant to the provisions of this chapter and chapter 35 of this title.



§ 8-3428 - Revision of experience tables and rates.

At least once in each two (2) year period, after the establishment of the retirement system, the board shall cause an actuarial investigation to be made of the mortality, service and salary experience of the members of the retirement system and an evaluation of the funds under its control. Pursuant to such investigations and evaluations the board shall, from time to time, revise the mortality and service tables and the rates of contributions prescribed pursuant thereto.



§ 8-3429 - Employees' fund.

After the time mentioned in § 8-3452, the employees' fund shall be a fund to which shall be credited all contributions made by members and from which shall be paid the members' contributions with interest upon separation from service prior to retirement. Upon retirement the amount of the member's accumulated contributions plus interest shall be transferred to the accumulation fund.



§ 8-3430 - Commencement of deductions.

Any employee who qualifies for membership in the retirement system under §§ 8-3410, 8-3412, and 8-3413 may elect, on or after July 1, 1947, to become a member of the system, at which time payroll deductions shall begin, such contributions to be credited to such member's account. Anything in §§ 8-3429 -- 8-3437, to the contrary notwithstanding, on or after July 1, 1961, the rate of contribution of any member who is a commissioned member of the department of safety shall be eleven and seventy-three hundredths per cent (11.73%) of such member's compensation.



§ 8-3431 - Determination of percentage of pay to be paid by employees.

After the time mentioned in § 8-3452, the percentage rate of contributions payable by a member shall depend on his membership class and shall be as follows:

(1) Class A: three per cent (3%) of his base earnings per annum plus five per cent (5%) of his excess earnings per annum.

(2) Class B: seven per cent (7%) of earned compensation, provided, that on July 1, 1967, or within four (4) months thereafter any class B member may elect to make additional contributions at the rate of seven per cent (7%) on that part of his earned compensation in excess of the maximum rate thereof, such contributions to be made on such compensation earned subsequent to July 1, 1967; and provided, further, that any member who has made such election or any member retiring between June 1, 1967 and June 30, 1967, may also elect to make an additional payment in a lump sum equal to the total of the contributions at seven per cent (7%) of that part of his earned compensation in the period from October 1, 1957 to June 30, 1967, which was in excess of the maximum rate thereof, plus interest from the date such compensation was received to the date such additional payment is made at the regular rate per annum compounded annually, such election and payment to be made on or before October 31, 1967.

(3) Class C: eleven and seventy-three hundredths per cent (11.73%).

However, any fireman or policeman employed by political subdivisions covered under the Tennessee state retirement system and any commissioned members of the enforcement and field service division of the game and fish commission shall contribute at a rate of his earned compensation to be determined by the retirement board after actuarial investigation, and such rate shall be set at a percentage which is based directly upon the actuarial investigation and recommendation.

Notwithstanding the foregoing, any class A member on the effective date of this section who received compensation in excess of three thousand, six hundred dollars (3,600) per annum for the period July 1, 1955 to said effective date may within one (1) year thereafter make additional contributions on the part of such earned compensation in excess of three thousand, six hundred dollars ($3,600) for such period. Furthermore, any class A member who has made the contributions provided for in the preceding sentence, may, upon his service retirement make additional contributions on the part of his compensation in excess of three thousand, six hundred dollars ($3,600) per annum received prior to July 1, 1955, not in excess of three (3) years less the period elapsing after the effective date, or his attainment age of sixty-five (65), if later and before his retirement date. Such additional contributions shall be computed at the rate of seven per cent (7%) of the part of compensation in excess of three thousand, six hundred dollars ($3,600) per annum accumulated at regular interest from the beginning of the period for which made to the date of payment. The earned compensation for the period for which such additional contributions are made shall include the compensation in excess of three thousand, six hundred dollars ($3,600) per annum upon which such contributions were made.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3431 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, prior to amendment, shall remain in full force and effect.



§ 8-3432 - Deductions from pay authorized.

The deduction provided for herein shall be made notwithstanding that the minimum compensation provided by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made as provided herein; and payment of salary or compensation, less said deductions, shall be a full and complete discharge of all claims for service rendered by such person during the period covered by such payments, except as to benefits provided by chapters 34 to 36, inclusive of this title.

An amount equal to the taxes under the Federal Insurance Contributions Act payable by a class A member for the period beginning January 1, 1956, and ending on the date coverage under the Social Security Act is extended to such members shall be deducted from amounts credited to such member in the employee's fund, but should the account of a member, who became a class A member after September 30, 1957, but who occupied a position on said date to which Social Security coverage was extended, be reduced thereby to an amount which is less than the amount which would have been standing to his credit had he become a class A member on said date, such difference shall be paid by the member in a lump sum prior to September 30, 1959.



§ 8-3433 - Maximum pay on which contributions based.

The maximum rate of compensation to be considered for the purposes of chapters 34 to 36, inclusive, of this title, shall be four thousand two hundred dollars ($4,200), and no deductions nor allowances shall be computed on any compensation in excess of four thousand two hundred dollars ($4,200) per annum. The provisions of this section shall not apply to commissioned members of the department of safety, to firemen and policemen employed by political subdivisions that are covered under the Tennessee state retirement system, or to the commissioned members of the enforcement and field services division of the game and fish commission.



§ 8-3434 - Computation of amounts deductible.

After the time mentioned in § 8-3452, in determining the amount earned by a member in a payroll period the board may consider the rate of compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period and it may omit deduction from compensation for any period less than a full payroll period if an employee was not a member on the first day of the payroll period.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3434 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, prior to amendment, shall remain in full force and effect.



§ 8-3435 - Deductions for prior service contributions.

Any member who has a prior service certificate in full force and effect, in addition to the deduction in § 8-3431, shall have deducted from his payroll compensation such portion or percentage as the board may designate, of his compensation for the next preceding payroll period of equal length of time as the current payroll period. Preceding payroll period for prior service shall begin with the last period a member was employed immediately before the member began to contribute to the retirement system, and shall proceed backward until all contributions for prior service have been made, or until withdrawal from the service, or until retirement, or until death of such member. Upon retirement of a member with prior service, where all contributions have not been made, there shall be deducted from each monthly retirement allowance of said member such portion or percentage as the board may designate of the compensation for the next preceding month for which contribution has not been made and such deductions shall continue until all contributions for prior service have been made, or until death; or in case of settlement by some other method as may be determined by the board, then the board shall determine the time of payment of any unpaid contributions. A member may elect to pay contributions for prior service in one (1) lump sum, or in more than one monthly payment.



§ 8-3436 - Certification and deduction of employees' contributions.

After the time mentioned in § 8-3452, the board shall certify to the commissioner of finance and administration and state treasurer in the case of any state employee paid by warrants on the state treasurer, or to the department, institution, commission, board or agency by which the salary of any state employee is paid, the proportion or per centum to be deducted from the compensation of each member and the commissioner of finance and administration, state treasurer, department, institution, board, agency of employer, as the case may be, shall cause to be deducted from the salary of each member on each and every payroll for each and every payroll period the proportion of the members' compensation so certified, but in no case shall any deduction be made from the compensation of a class B member or class C member who has attained his minimum service retirement age or period, if such member elected not to contribute. All sums deducted shall be transmitted to the state treasurer, and the state treasurer shall furnish the comptroller, the commissioner of finance and administration, and the board with a record of all such moneys. Provided further, that with the approval of the board, that persons who work under the supervision of the state, but whose compensation is paid from sources other than state funds by persons or organizations not a part of the state government may be granted membership in this system. Monthly contributions from members so accepted shall be paid directly to the system through the state treasurer.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3436 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1957, prior to amendment, shall remain in full force and effect.



§ 8-3437 - Credit for contributions.

After the time mentioned in § 8-3452, each deduction provided for in §§ 8-3429 -- 8-3436 shall be credited, together with regular interest thereon, to the individual account of the member from whose compensation the deduction was made. The total of all amounts deducted with interest shall be known as such member's accumulated contributions.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3437 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, prior to amendment, shall remain in full force and effect.



§ 8-3438 - Computation of employer's contribution.

Effective July 1, 1949, there shall be paid into the accumulation fund, by the employer, on account of each member for each payroll period, an amount equal to such percentage of the compensation for current service of all members as may be determined on the basis of the actuarial evaluation set forth in §§ 8-3427, 8-3428, to be known as the employer's "current service" contribution and an additional amount equal to a percentage as may be determined, of the compensation for prior services of those members having prior service credits to be known as the employer's "prior service" contribution. In addition, each employer other than the state shall pay a pro rata share of the cost of the administration of the retirement system, based upon the payroll of the employees. Such payments shall be made by the employer at the same time as the employee's contribution is forwarded to the state treasurer. The rate per cent of such contribution shall be fixed by the board on the basis of the liabilities of the retirement system as shown by actuarial valuation. During the period over which the prior service contribution is payable the current service contribution rate shall be the uniform and constant percentage of the earned compensation of the average new entrant which if contributed on the basis of his compensation throughout his entire period of active service would be sufficient to provide for the payment of any benefit payable from the employers' contributions on his account. After the prior service contribution has ceased to be payable, the current service contribution rate shall be the rate per centum of the earned compensation of all members obtained by deducting from the present value of benefits payable from employers' contributions the amount of the funds in hand in the accumulation fund and dividing the remainder by one per cent (1%) of the present value of the prospective future salaries of all members. Until changed by the board the prior service contributions rate shall be four and eight one-hundredths per cent (4.08%).



§ 8-3439 - Payment of contributions by public agencies other than the state.

In the event that the compensation received by an employee is reimbursed to the state by a federal or other public agency, the employer's contribution may be paid by said federal or public agency.



§ 8-3440 - Transfer of accumulated contributions -- Accumulation fund.

The "accumulation fund" shall be the fund in which the contributions of the employers shall be accumulated, to which shall be credited all amounts transferred from the employees' fund upon a member's retirement, and against which shall be charged all benefits paid on account of retired members. If a retired member is restored to service as an employee prior to his normal retirement date, the actuarial equivalent of the benefit provided by his accumulated contributions shall be transferred to the employees' fund.



§ 8-3441 - Expense fund.

The expense fund shall be the fund from which shall be paid all costs of administering chapters 34 to 36, inclusive, of this title, and shall be paid by the departments, institutions, commissions, boards, or agencies participating in the retirement system, and on a pro rata basis of the number of employees from said departments, institutions, commissions, boards or agencies participating in the retirement system. The board shall notify the head of each department, institution, commission, board, or agency, prior to July 1st for each year of the amount required for carrying out the administration of chapters 34 to 36, inclusive, of this title and said department, institution, commission, board or agency shall be authorized and shall make available to the board for the expense fund such funds as may be necessary for the administration of the retirement system.



§ 8-3442 - Investment of funds.

The board shall be the trustee of the several funds created by this chapter and shall have full power to invest and reinvest all funds, except the expense funds, subject to the limitation that no investment shall be made except, upon the exercise of bona fide discretion, in securities which at the time of making the investment are, by statute, permitted for the investment of reserves of any domestic life insurance companies, provided that the total sum invested in common and preferred stocks cannot exceed fifty per cent (50%) of the total of the several trust funds of the state retirement system. Subject to such limitations, the board shall have full power to hold, purchase, sell, assign, transfer, or dispose of any of the securities or investments in which any of the funds created herein have been invested, as well as of the proceeds, of such investments and any moneys belonging to said funds.



§ 8-3443 - Interest credited to funds.

The board shall allow to each fund of the retirement system regular interest on the average amount credited for the preceding year to each fund, with the exception of the expense fund, from the interest and dividends earned from investments. The regular interest shall be at such rate, compounded annually, as shall be determined by the board on the basis of the interest earnings of the retirement system for the preceding year and of the probable earnings to be made in the judgment of the board, during the immediate future. Until changed by the board the regular rate of interest shall be three per cent (3%) per annum.



§ 8-3444 - Disbursements from funds.

The state treasurer shall be the custodian of the several trust funds of the retirement system. All payments from said funds shall be made by him on warrants or vouchers issued and signed by such person as is designated by the board. A duly attested copy of a resolution of the board designating such person and bearing on its face the specimen signature of such person shall be filed with the director of accounts as his authority for issuing warrants upon such vouchers. No voucher shall be drawn unless it has previously been authorized by resolution of the board.



§ 8-3445 - Funds deposited in banks.

For the purpose of meeting disbursements for retirement allowances and other payments there may be kept available sufficient cash on deposit to the credit of the state treasurer in one or more banks or trust companies located in Tennessee, organized under the laws of Tennessee or of the United States, and qualified as state depositories.



§ 8-3446 - Personal interest of board members and employees prohibited.

No member of the board and no employee of the board shall have an interest, direct or indirect, in the gains or profits of any investment made by the board, save insofar as any such member may be a member or beneficiary of the retirement system, and no member of the board shall receive, directly or indirectly, any pay or emolument for his services except as expressly provided in this chapter. No member of the board or employee thereof shall, directly or indirectly, for himself or as an agent, in any manner use the funds or deposits of the retirement system, except to make such payments therefrom as are authorized by the board, nor shall any member or employee of the board become an indorser or surety or in any manner an obligor for moneys loaned by or borrowed from the board.



§ 8-3447 - Amendment of provisions.

Every provision of chapters 34 to 36, inclusive, of this title, shall be subject to amendment or repeal by any future session of the general assembly, provided that no such amendment or repeal shall diminish or annul, in any respect, any right acquired by a member or beneficiary under the provisions of chapters 34 to 36, inclusive, of this title or with respect to any fund derived from contributions made by members of the retirement system from its date of establishment.



§ 8-3448 - Estimate of appropriations required.

At least thirty (30) days prior to each regular session of the general assembly the board shall certify to the governor the estimated amounts each department, institution, commission, board or agency will have to make available in order to meet the provisions of this chapter during the biennium next following. The amounts so ascertained shall be included in the appropriation bill for the various departments, institutions, commissions, boards and agencies belonging to the retirement system, and the state treasurer shall make said funds available to the board as set out in §§ 8-3429 -- 8-3437.



§ 8-3449 - Availability of funds.

Each department, institution, commission, board or agency of the state is authorized to make available, for each biennium, such funds as are necessary to meet the provisions of this chapter.



§ 8-3450 - Penalty for frauds.

Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record or records of the retirement system, in any attempt to defraud such system, shall be guilty of a misdemeanor and upon conviction thereof shall be punished accordingly.



§ 8-3451 - Enrolment of employees not previously eligible or who have withdrawn.

Any other provision of law to the contrary notwithstanding, from March 29, 1957 to December 31, 1957, opportunity to enroll or reenroll in the retirement system with credit for prior service together with service from July 1, 1947, to date of entrance shall be afforded each employee who did not enroll in the system, or who enrolled and has withdrawn his membership or who at the time of the establishment of the system was ineligible, but under provisions of chapters 34 to 36, inclusive, of this title is now eligible, by making application to the board and paying contributions in the amount of that made by a member receiving equal compensation who began contributing when the system was established together with compound interest thereon at the rate of five per cent (5%) per annum. Such contributions may be paid in a lump sum or prorated over a period of time not to exceed two (2) years. Any employee desiring to make such deferred contributions may have the same deducted in equal monthly instalments from his or her salary, in addition to deductions for current instalments. Provided that no person given credit after January 1, 1950, for prior service shall be entitled to retirement hereunder until all unpaid contributions due from such member shall have been paid in full and until the amount due therefor from the employer has been appropriated and paid in to the retirement system. Such appropriation shall be determined on the basis of the first actuarial valuation of the retirement system to be performed after December 31, 1957, and shall be an addition to the regular contribution for current service and prior service for the biennium beginning July 1, 1959, as provided by law.



§ 8-3452 - Certain provisions of the 1957 amendment not effective until approval by referendum and specification of date by governor.

The provisions of subsections (f), (j), (l), (m) and (n) of § 8-3401 and §§ 8-3425, 8-3426, 8-3429, 8-3431, 8-3432, 8-3434, 8-3436, 8-3437, 8-3501 -- 8-3503, 8-3506, 8-3507, 8-3510, and 8-3513 as amended by chapter 373 of the Public Acts of 1957 shall not become effective until a date specified by the governor after he shall have certified that a majority of the members who have elected class A membership shall have voted in a referendum as required by § 218(d) of the Social Security Act, to be covered by the terms of that act, provided that the provisions of § 8-3503 shall not become effective with respect to class A members until such date.

Whenever eligibility for federal social security coverage is extended to new classes of persons in the employ of the state or political subdivisions thereof, the governor is empowered to order and have conducted any supplemental referendum which may be necessary to comply with § 218(d) of the Social Security Act to effectuate coverage of such persons as class A members hereunder.



§ 8-3453 - Actuarial soundness of retirement systems for state employees -- Definitions.

As used in §§ 8-3453 -- 8-3457, the following words and phrases, unless a different meaning is plainly required by the context, shall have the following meaning:

(A) "Retirement system" or "system" means any retirement system established by an employer, which is the state of Tennessee or any of its political subdivisions, for the benefit of its employees, or, as the context requires, the written provisions of such system.

(B) "Normal contribution" means the actuarially determined amount which would be required to be paid by the employer to the retirement system at the end of the system's fiscal year to maintain the system if it had been in effect from the beginning of service of each person then included in the system and if such costs for prior years had been paid and all relevant actuarial assumptions, such as interest, mortality, and time of payment, had been fulfilled, reduced by any amount attributable to overfunding the system in prior years, whether such overfunding is on account of any actual experience more favorable than that assumed in prior years or otherwise, taking proper account of employee contributions.

(C) "Unfunded past service liability" means the actuarially determined amount which would be required to be paid by the employer to the retirement system at the end of the system's fiscal year to meet all the future benefits provided under the system which would not be met by the sum of future normal contributions, future employee contributions and funds actually in the system as of such date.

(D) "Minimum actuarial level" means that the contributions to a retirement system are equal to the sum of normal contribution and five per cent (5%) of unfunded past service liability.

(E) "Contributions" means the total amount paid to the retirement system by the employer and its employees. Whenever a report of contributions is required by this act, the portions of the amount attributable to employers and employees shall be separately stated.

(F) "Retirement board" means the person or persons charged with the administration of a retirement system.



§ 8-3454 - Biennial reports to state comptroller.

Each retirement board shall, biennially, within six (6) months after the close of the system's most recent fiscal year make one of the following reports to the state comptroller; either (A) or (B) as follows:

(A) A report in such manner, detail, and form as prescribed by the state comptroller containing:

(1) Sufficient data to enable an actuary retained by the comptroller to determine the system's minimum actuarial level for said fiscal year and the two (2) succeeding fiscal years;

(2) Contributions for said fiscal year; and

(3) Contributions to be made in each of the two (2) succeeding fiscal years, or sufficient data to enable such contributions to be actuarially computed.

(B) A report which includes the following:

(1) An actuarial valuation report, certified to by an accredited consulting actuary as to normal cost, past service liabilities and the reasonableness and soundness of actuarial assumptions and principles used by said actuary;

(2) Contributions for said fiscal year; and

(3) Contributions to be made in each of the two (2) succeeding fiscal years, or sufficient data to enable such contributions to be actuarially computed.

Each report shall include a copy of that retirement system as amended if not previously furnished to the state comptroller under this or a predecessor act, and any amendments since the last report.



§ 8-3455 - Employer contributions -- Minimum actuarial level -- Annual rate increase to maintain -- State comptroller reports.

(A) Employer contributions to a retirement system which is at least at the minimum actuarial level shall be maintained at least at that level. Employer contributions to a retirement system which is not at least at minimum actuarial level shall be increased from year to year by increasing the rate at which annual employer contributions are determined by at least five per cent (5%) each year until the system reaches minimum actuarial level.

(B) The state comptroller shall, on the basis of the reports submitted in accordance with § 8-3454 and assisted by an accredited consulting actuary, as deemed necessary, determine whether a retirement system is in compliance with this section.

(C) The state comptroller shall make a report of the status, as to compliance with §§ 8-3453 -- 8-3455, of retirement systems to the governor and to the general assembly before June 30, 1967, and such reports thereafter as he deems necessary or desirable.






Retirement of State Employees

§ 8-3501 - Service retirement on application by employee.

After July 1, 1949 and before the time specified in § 8-3452, any member of the retirement system in the employ of the state or whose employment has ceased within the sixty (60) days immediately past, may begin participation in benefits hereunder, upon giving the board thirty (30) days' written notice, provided he has attained sixty (60) years of age, has rendered an aggregate of twenty (20) years of current service and certified prior services to the state of Tennessee, or, if he is a commissioned member of the department of safety, provided he has attained fifty (50) years of age and has rendered an aggregate of twenty-five (25) years of service, or, if he is a fireman or policeman employed by a political subdivision covered under the Tennessee state retirement system, provided he has attained fifty-five (55) years of age and has rendered an aggregate of twenty-five (25) years of creditable service, or, if he is a commissioned member of the enforcement and field services division of the game and fish commission, provided he has attained fifty-five (55) years of age and has rendered an aggregate of twenty-five (25) years of creditable service, and has complied with all other requirements for participation in benefits of this retirement system; or, after July 1, 1949 and before the time specified in § 8-3452, any member in the employ of the state, or whose employment has ceased within the sixty (60) days immediate past, may begin participation in the benefits of the system, upon giving the board thirty (30) days' written notice of his desire to participate, provided such member has a total of thirty (30) years of current service and certified prior service to the state of Tennessee, and has complied with all other requirements for participation in benefits of the system.

Any member may retire on a service retirement allowance, upon giving the board not less than thirty (30) nor more than ninety (90) days' written notice thereof, provided the member shall have attained the minimum retirement age for his class as provided below:

(1) A class A member shall have attained sixty-five (65) years of age;

(2) A class B member shall have attained sixty (60) years of age, and have twenty (20) years of creditable service, or shall have thirty (30) years of creditable service without regard to age;

(3) A class C member shall have attained fifty (50) years of age and shall have twenty-five (25) years of creditable service, or shall have thirty (30) years of creditable service without regard to age.

However, any fireman or policeman employed by a political subdivision covered under the Tennessee state retirement system and any commissioned members of the enforcement and field services division of the game and fish commission shall have attained fifty-five (55) years of age and have an aggregate of twenty-five (25) years of creditable service.



§ 8-3502 - Service retirement on request of department head.

After the time mentioned in § 8-3452, upon the request of the head of the department, institution, commission, board, or agency by whom the member is employed, any member in service who has attained the required age and completed the service requirements of his class of membership, as specified in § 8-3501 shall be retired.

Upon service retirement a member shall receive during the remainder of his life a service retirement allowance, not in excess of three-fourths (3/4) of his average compensation, and in the case of class A membership, such allowance shall not exceed three-fourths (3/4) of the average compensation received in the five (5) years in which such compensation was highest during the fifteen (15) years of service immediately preceding his retirement or his minimum service retirement age, if earlier. Such service retirement allowance shall be in an amount depending on his membership class as computed as follows:

(1) Class A: (i) one and one-eighth per cent (11/8%) of his average compensation multiplied by the total number of years of his creditable service, plus an additional five-eighths of one per cent (5/8%) of the part of such compensation in excess of four thousand two hundred dollars ($4,200) multiplied by the number of years of his creditable service rendered prior to July 1, 1963, plus an additional five-eighths of one per cent (5/8%) of the part of such compensation in excess of four thousand eight hundred dollars ($4,800) multiplied by the number of years of his creditable service rendered after July 1, 1963, and prior to January 1, 1966, plus an additional allowance for each year of creditable service rendered after January 1, 1966, equal to five-eighths of one per cent (5/8%) of the part of such compensation in excess of covered compensation applicable to such year, or (ii) if the member's service retirement date occurs before his sixty-fifth (65th) birthday, his retirement allowance as computed in (i) above shall be permanently reduced by four-tenths (4/10) of one per cent (1%) for each full month the member retires prior to his attaining age sixty-five (65).

In no event shall any change or changes in the level of covered compensation result in a lesser total benefit than that which would have been computed on the basis of covered compensation and the provisions of the Social Security Act as in effect on January 1, 1966. "Total benefit" shall be the sum of (a) retirement allowances, determined in accordance with this section, plus (b) annual primary insurance amount determined in accordance with the provisions of the Social Security Act.

(2) Class B: (a) one and three-quarters per cent (13/4%) of his average compensation multiplied by the total number of years of his creditable service plus (b) for a member who elects, pursuant to § 8-3431(2), to make additional contributions, after July 1, 1967, an additional allowance equal to one and three-quarters per cent (13/4%) of his average excess compensation multiplied by the number of years of his creditable service rendered after July 1, 1967, plus the number of years of creditable service rendered prior to July 1, 1967, provided the member made additional contributions on the part of earned compensation in excess of the maximum rate thereof. "Average excess compensation," as used herein, means the excess of the arithmetic average of the member's earned compensation, without limit as to a maximum rate of earned compensation, over his average compensation as computed in accordance with § 8-3401(n).

(3) Class C: two and one-fourth per cent (21/4%) of his average compensation multiplied by the total number of years of his creditable service.

However, any fireman or policeman employed by a political subdivision covered under the Tennessee state retirement system shall receive a service retirement allowance of two and one-fourth per cent (21/4%) of his average compensation multiplied by the total number of years of his creditable service.

However, any commissioned member of the enforcement and field services division of the game and fish commission shall receive a service retirement allowance of two and one-eighth per cent (21/8%) of his average compensation multiplied by the total number of years of his creditable service.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3502 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, prior to amendment, shall remain in full force and effect.

Any class A employee whose (a) "total benefit" determined as of the date his retirement allowance is to commence, would be less than (b) any "total benefit" determined as of any date prior thereto, shall be eligible to have added to his retirement allowance a supplemental monthly benefit which shall be the difference by which (b) exceeds (a). "Total benefit" determined as of any date, shall be based on the employee's creditable service and his age as of the date his retirement allowance is to commence and on his earnings as of the date from which "total benefit" is being calculated, and shall be the sum of (c) and (d), as follows:

(c) Retirement allowance, determined in accordance with this section;

(d) Primary social security, determined in accordance with the social security law as of the date for which total benefit is being determined and shall be exclusive of benefits on account of a spouse or of any other member of the family.

The minimum monthly retirement allowance payable to a member of the Tennessee state retirement system who is or who has been a member of the general assembly shall be equal to ten dollars ($10.00) for each year of legislative service which is included as creditable service under the system.



§ 8-3503 - Compulsory retirement age.

After July 1, 1949, subject to conditions and qualifications hereinafter specified, any member who attains seventy (70) years of age on or after the date of the establishment of the retirement system shall be retired;

provided, however, that at the request of his appointing authority he may remain in service until the last day of the fiscal year during which he attains seventy (70) years of age;

or, if he is a state officer or employee appointed by the governor he may, in the discretion of the governor, be retained in service during such periods as he may be appointed by the governor, but his contributions to the retirement system shall cease, and time employed subsequent to compulsory retirement age shall not be counted in computing benefits. No benefits will be paid during such employment.

Officials elected by popular vote and employees or appointees thereof, and those officials who obtain office in any manner other than by appointment or employment at the hands of the governor or those holding office under him, or those elected by the legislature, and their appointees and employees, upon attaining the age of seventy (70) may continue to hold such office or employment but except for members of the general assembly their membership in the system shall terminate subject to their accrued rights, and no benefits shall be payable to them so long as they continue to hold the office or employment held by them when they reached the age of seventy (70). Benefits shall begin upon the termination of such term of office so held and shall be based upon such as had been attained upon the date on which they became seventy (70) years of age. Members of the general assembly may join or continue as active members of the system regardless of age by making the required contributions while they continue in the general assembly, and upon termination of their service, shall be entitled to receive retirement benefits based on all their years of creditable service. Any increased cost to the state occasioned by the changes in retirement benefits made by the preceding sentence shall be paid out of annual earnings on investments of the Tennessee state retirement system in excess of four per cent (4%).

Anything in this section to the contrary notwithstanding, a commissioned member of the department of safety shall be retired upon his attainment of fifty-five (55) years of age or, at the request of the commissioner of safety, upon the last day of the fiscal year during which he attains said age; provided, however, that if the commissioner of safety shall request, and the governor shall approve, his service may be extended, year-by-year, until his attainment of sixty-five (65) years of age, but his contributions to the retirement system shall cease, and time employed during such extension of service shall not be counted in computing benefits. It is further provided that his membership in the system shall terminate subject to his accrued rights computed as of the beginning of the first fiscal year during which he shall have been discretionarily retained in service, no retirement benefits being payable during such period of retention in service. Provided further however, that any presently employed commissioned member of the Tennessee department of safety, who was employed prior to his 35th birthday shall be allowed to remain in the service of the department and to participate under the provisions of chapter 35, title 8, of this Code, until he obtains twenty-five (25) years creditable service or reaches age sixty (60). Provided further, that those members of the Tennessee department of safety complying with this condition shall be allowed to remit a lump sum to the state retirement fund in an amount which would have been required had this provision been in effect heretofore, in order to maintain their retirement benefits.

Anything in this section to the contrary notwithstanding, any commissioned member of the enforcement and field services division of the game and fish commission shall be retired upon the last day of the fiscal year during which he has attained fifty-five (55) years of age and twenty-five (25) years of service. However, any commissioned member of the enforcement and field services division may continue in service to age sixty (60) upon application to and approval by the game and fish commission.

Anything in this section to the contrary notwithstanding, any fireman or policeman employed by a political subdivision covered under the Tennessee state retirement system shall be retired upon the last day of the fiscal year during which he has attained fifty-five (55) years of age and twenty-five (25) years of service. However, any fireman or policeman employed by a political subdivision covered under the Tennessee state retirement system may continue in service to age sixty-five (65) upon application to and approval by the political subdivision. Any political subdivision which participates in this system and which has elected to have the provisions of this paragraph apply to its firemen or policemen, may further elect, by ordinance or resolution, to provide that a fireman or policeman may be retired upon attaining the age of fifty-five (55) with twenty (20) years service or having an aggregate of twenty-five (25) years of creditable service without regard to age; provided, however, that any political subdivision which so elects shall make a special accrued liability contribution in an amount as determined by an actuarial valuation in the manner and form as provided for initial contributions in § 8-3604.

Any provision in this section to the contrary notwithstanding any former employee who has attained the age of seventy (70) and who would have been eligible by virtue of his former employment to participate in the retirement system, is eligible for such benefits as he would have been entitled to had he participated in the retirement system, by making the prior service contribution as provided in § 8-3604.



§ 8-3504 - Amount of retirement allowance.

After entering upon participation in benefits established under the retirement system as provided in §§ 8-3501 -- 8-3503, a member shall receive during the remainder of his life an annual retirement allowance, payable monthly in equal instalments ceasing with the last instalment due prior to death, in an amount equal to such per cent of his average compensation as shall be determined by the board on the basis of the last actuarial evaluation made as set forth in §§ 8-3427 and 8-3428, multiplied by the total number of years of his current and certified prior service, except that in the case of any member who is a commissioned member of the department of safety, such per cent shall be not less than two per cent (2%). In all cases where any member's compensation has included maintenance or housing the board may fix the value of the same in money and add it to the compensation paid in money when determining such member's average compensation.

No member shall be granted retirement allowance in excess of three-fourths (3/4) of his average compensation.

The minimum monthly retirement allowance payable to any class A member or any class B member presently retired, or who shall hereafter retire, shall be four dollars and thirty-four cents ($4.34) for the class A member and five dollars ($5.00) for the class B member, multiplied by the total number of years of his creditable service in either instance.

Any political subdivision which participates in this system may elect, by ordinance or resolution, to provide that the amount of retirement allowance for its firemen and policemen shall be not less than two and one-half per cent (21/2%) of their average compensation multiplied by the total number of years of their current and certified prior service. Any political subdivision making such an election shall make a special accrued liability contribution in an amount as determined by an actuarial valuation in the same manner and form as prescribed for initial contributions in § 8-3604.



§ 8-3505 - Allowance on compulsory retirement.

Any person who is a member of the retirement system, who is retired under § 8-3503, shall participate in benefits of the system, regardless of aggregate number of years of service. Retirement allowances shall be computed as is set forth in § 8-3504.



§ 8-3506 - Disability retirement.

After the time mentioned in § 8-3452, any class B or class C member who has five (5) or more years of creditable service, and any class A member who has ten (10) or more years of creditable service of which at least five (5) years are consecutive years of service immediately preceding termination of service on account of disability, upon the application of the head of the department, institution, commission, board or agency in which said employee is employed, or upon his own application, with the approval of the head of such department, institution, commission, board or agency, within not less than thirty (30) nor more than ninety (90) days next following the date of filing such application, may retire on a disability retirement allowance, provided that the medical panel, after a medical examination of such member, shall certify that such member is mentally or physically incapacitated for further performance of duty, and that such incapacity is likely to be permanent, and that such member should be retired.

Any political subdivision which participates in this system may elect, by ordinance or resolution, to provide that the number of years of creditable service required for disability retirement of its firemen and policemen may be reduced from ten (10) to five (5) and that the required number of years of consecutive service immediately preceding termination of service on account of disability may be reduced from five (5) to two (2). Any political subdivision making such an election shall make a special accrued liability contribution in an amount as determined by an actuarial valuation in the same manner and form as prescribed for initial contributions in § 8-3604.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3506 of the Tennessee Code as enacted by chapter 6 of Public Acts of 1955, prior to amendment, shall remain in full force and effect.



§ 8-3507 - Amount of disability allowance.

Until the time specified in § 8-3452, upon retirement on account of disability a member shall receive an annual disability retirement allowance, payable monthly in equal instalments, in an amount equal to such per cent of his average compensation as may be determined on the basis of the actuarial evaluation set forth in §§ 8-3427 and 8-3428, multiplied by the total years of his current service plus certified prior service, except that in the case of any member who is a commissioned member of the department of safety or of the enforcement and field services division of the game and fish commission such per cent shall be nine-tenths (9/10) of two per cent (2%); however, no member shall be paid a disability retirement allowance less than one-fourth (1/4) of his average compensation.

After the time mentioned in § 8-3452, upon retirement on account of disability, a member shall receive a service retirement allowance if he is then eligible, otherwise, a disability retirement allowance, in an amount depending on his class of membership and computed as follows:

(1) Class A: nine-tenths (9/10) of an allowance computed as a service retirement allowance on the basis of his average compensation and creditable service at the time of disability retirement, provided, however, that if his creditable service is less than twenty (20) years, a part or all of his additional years he would have had, had he continued in service to age sixty-five (65), may be added to his creditable service in order to determine his minimum retirement allowance, but in this event the total cannot exceed twenty (20) years, and for purposes of such determination, covered compensation at the time of disability retirement shall be deemed to have continued in effect during such additional years.

(2) Class B: nine-tenths (9/10) of an allowance computed as a service retirement allowance on the basis of his average compensation and average excess compensation and creditable service at the time of disability retirement, provided, however, that the disability allowance so computed shall not be less than twenty-five per cent (25%) of average compensation and average excess compensation.

(3) Class C: nine-tenths (9/10) of an allowance computed as a service retirement allowance on the basis of his average compensation and creditable service at the time of disability retirement but not less than twenty-five per cent (25%) of average compensation.

However, any commissioned member of the enforcement and field services division of the game and fish commission shall receive a disability retirement allowance in an amount equal to nine-tenths (9/10) of two and one-eighth per cent (21/8%) of his average compensation multiplied by the total number of years of his creditable service, except that the minimum retirement allowance shall be based on twenty (20) years of creditable service or, if less, on the total service that the member would have had if he had continued in service to age fifty-five (55).

However, any fireman or policeman employed by a political subdivision covered under the Tennessee state retirement system shall receive a disability retirement allowance in an amount equal to nine-tenths (9/10) of two and one-fourth per cent (21/4%) of his average compensation multiplied by the total number of years of his creditable service, except that the minimum retirement allowance shall be based on twenty (20) years of creditable service or, if less, on the total service that the member would have had if he had continued in service to age fifty-five (55).



§ 8-3508 - Periodical medical examinations -- Income statements after disability retirement.

All persons granted a disability retirement allowance shall undergo such examination, from time to time, as the board or medical panel may designate and any disability beneficiary who has not yet attained his minimum service retirement age and time, who refuses to submit to such examination, shall forfeit his right to draw any retirement allowance and the same shall be discontinued. A member retired on a disability retirement allowance shall submit to the board, for such period as the board may require, sworn statements of all income for labor, services or employment performed by such member during the time of said member's disability retirement.



§ 8-3509 - Adjustment of disability allowance for earnings.

Whenever the board shall find that any disability beneficiary is engaged in or is able to engage in gainful occupation or work paying more than the difference between his disability retirement allowance and his average compensation, the board shall reduce his disability retirement allowance so that such allowance plus the amount earned by him, equals the amount of his average compensation. Should the earning capacity of any beneficiary be changed the board may further modify the amount of his disability retirement allowance so as to prevent such allowance plus the amount earned by the beneficiary from exceeding the amount of his average compensation.



§ 8-3510 - Restoration of disability beneficiary to active service.

After the time mentioned in § 8-3452, a disability beneficiary restored to active service, at a salary less than the average compensation upon the basis of which he was retired, shall not become a member of the retirement system unless and until such salary is increased to an amount equal to or greater than the average compensation upon the basis of which he was retired on a disability allowance.

Should any disability beneficiary under his minimum service retirement age be restored to service at a salary equal to or greater than his average compensation upon the basis of which he was retired, his retirement allowance shall cease, he shall again become a member of the retirement system and may elect either class A or class B membership unless he previously was a class A member in which case he shall become a class A member. Any prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and in addition upon his subsequent retirement he shall be credited with all of his service as a member, but his retirement allowance payable prior to his minimum retirement age shall not be less than the retirement allowance payable prior to his restoration to service and if he is restored to active service on or after the attainment of the age of fifty (50) years, his retirement allowance upon subsequent retirement shall not exceed the sum of the retirement allowance which he was receiving immediately prior to his last restoration and the retirement allowance that he would have received on account of his service since his last restoration had he entered service at the time as a new entrant.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3510 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, prior to amendment, shall remain in full force and effect.



§ 8-3511 - Election between disability and retirement allowance.

No person shall be eligible for both disability and retirement allowance, but persons who may be qualified for both shall be entitled to elect between them.



§ 8-3512 - Reduction of allowance for contributions in default.

In the case any member whose compensation is not paid exclusively out of state funds if any contribution, or contributions, which should be made are not made, then the service or disability retirement allowance to which such employee would have been entitled, in case there had been no default, shall be reduced by that portion which the amount of defaulted contribution bears to the total amount of contributions which should have been paid.



§ 8-3513 - Allowances as to members separated after 15 years' service -- Involuntary separation -- Optional election.

Any member having ten (10) or more years of creditable service who is separated from state service may, in lieu of receiving the payment under § 8-3425, leave such payment in the employees' fund until his minimum service retirement age, at which time he shall be entitled to a retirement allowance calculated in the same manner as provided in § 8-3502, or in lieu thereof he may apply to the board within ninety (90) days after such severance to retire and receive a retirement allowance commencing immediately having a value equal to the present value of such deferred retirement allowance on the basis of the actuarial tables provided for in §§ 8-3427 and 8-3428 and regular interest, except that in the case of class A members who have not attained age fifty-five (55), such allowance shall not commence prior to the attainment of age fifty-five (55).

Anything in this chapter to the contrary notwithstanding, in the case of a class A member who is removed or otherwise involuntarily separated from the state service after ten (10) or more years of creditable service, the minimum amount of benefit payable, including the amount of any disability or old-age insurance benefit under Title II of the Social Security Act to which he is entitled or would be entitled if he made application therefor, shall be the amount of the service retirement benefit which would have accrued to him as a class B member on September 30, 1957.

Until the first payment on account of any benefit becomes normally due, any member may elect to receive the actuarial equivalent of the retirement allowance otherwise payable to him in the form of a reduced allowance, with the provisions that:

Option 1. Upon his death his reduced allowance shall be continued throughout the life of and paid to such person as he shall have nominated by written designation duly acknowledged and filed with the board at the time of his retirement; or

Option 2. Upon his death, one-half (1/2) of his reduced retirement allowance shall be continued throughout the life of, and paid to, such person as he shall have nominated by written designation duly acknowledged and filed with the board at the time of his retirement.

The election of an option shall become effective on the first date the member becomes eligible for service retirement or thirty (30) days after his date of retirement, if earlier, except that no such election shall become effective until thirty (30) days after written application therefor has been filed with the board. Should a beneficiary die before any such election has become effective, he shall be considered as an active member on the date of his death. Should a member die after any such election has become effective, he shall be considered as having been retired on the date of his death. The election of the option may not be changed or revoked by the member after it has become effective, but if the person designated under the option dies prior to the date of retirement of the member, the option shall thereby be revoked.

Notwithstanding anything to the contrary in this section, if a member eligible for service retirement shall file an irrevocable application for retirement setting a date for retirement not less than thirty (30) days and not more than ninety (90) days thereafter, retirement shall become effective as of the date so set and any optional benefit selected shall become effective as of such date.

Until the first payment on account of any retirement allowance becomes normally due, any class A member may elect to convert the allowance otherwise payable on his account after retirement into a retirement allowance of equivalent actuarial value of such amount that, with his benefit under Title II of the Federal Social Security Act, he will receive, so far as possible, approximately the same amount per year before and after the commencement of such benefit.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3513 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, prior to amendment, shall remain in full force and effect.

Should a member retire who was employed subsequent to March 11, 1959 as a commissioned member of the department of safety whose period of creditable service includes service while otherwise employed, anything to the contrary under this chapter notwithstanding, his retirement allowance shall be such proportion of the retirement allowance he would have received had all of his creditable service been as a commissioned member of the department of safety as his years of such service bear to his total period of creditable service plus the proportion of the retirement allowances he would have received had all of his creditable service been as an employee other than a commissioned member of the department of safety as his years of such service bear to his total period of creditable service; provided, however, in no case shall his total retirement allowance be less than the retirement allowance he would have received had all of his creditable service been as an employee other than a commissioned member of the department of safety.



§ 8-3514 - Death of member after retirement.

Upon the death of a member after retirement, any balance of his accumulated contributions, at the time of his retirement, remaining after deductions of the total retirement benefits received by him shall be paid to his designated beneficiary, or, if no beneficiary is specified, to the executor or administrator of his estate. Provided, however, that if the amount payable shall be two hundred fifty dollars ($250) or less, it may be paid to the next of kin in the absence of designation of a beneficiary.

Provided further, however, should the board find in the case of a member who retired due to disability prior to October 1, 1957, and who died before September 30, 1964, the amount of his pension payable to him prior to his death shall be payable thereafter to his widow during her unremarried lifetime, provided the widow is not receiving widow's benefits payable under the Social Security Act.



§ 8-3515 - Adjustments to correct errors.

Should any change or errors in records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, then on discovery of any such error the board shall correct the same and, as far as practicable, shall adjust the payments in such a manner that the benefits to which such member or beneficiary was correctly entitled shall be paid.



§ 8-3516 - Exemption of funds from taxation, execution, and assignment.

All retirement allowances and other benefits accrued or accruing to any person under the provisions of chapters 34 to 36, inclusive, of this title, and the accumulated contributions and cash securities in the funds created under said chapters, are exempted from any state, county or municipal tax, and shall not be subject to execution, attachment, garnishment, or any other process whatsoever, nor shall any assignment thereof be enforceable in any court.



§ 8-3517 - Adjustment of allowances.

Effective July 1, 1969, and each succeeding July 1, the initial service retirement allowance paid on retirement to any member retired prior to July 1, 1969 who, at the date of his retirement, had attained age fifty-five (55) and completed at least twenty (20) years of credited service, shall be increased by one and one-half per cent (11/2%) of such initial allowance for each year that the member has been retired after his attainment of age sixty-five (65), but the aggregate of such annual increments to any retired member's allowance shall not exceed thirty per cent (30%) of his initial service retirement allowance. The provisions of this section shall not be effective in any case where the application thereof results in a lesser allowance to any retired member than the application of the provisions of § 8-3502.



§ 8-3518 - Suspension of allowances.

A retired member or beneficiary may, for personal reasons and without disclosure thereof, apply to the board of trustees in writing to suspend for any period payment of all or any part of the allowance otherwise payable to him under the provisions of the Tennessee state retirement system. The board, on receipt of such application, shall provide the applicant with a form to be completed and returned to the board and upon receipt thereof, the board shall authorize such suspension, in which event the retired member or beneficiary shall be considered to have forfeited all rights to the amount of allowance so suspended but shall retain the right to have the full allowance otherwise payable to him reinstated as to future monthly payments upon written notice to the board of his desire to revoke his prior request for a suspension under this section.






Retirement of Political Subdivision Employees

§ 8-3601 - Participation in state system by political subdivision or Tennessee Counties Services Association.

The chief legislative body of any political subdivision of the state of Tennessee may, by resolution legally adopted and approved by said chief legislative body, elect to authorize all its employees, or former employees, in any of such of its departments or instrumentalities as it may desire to become eligible to participate in the "Tennessee state retirement system," provided that such participation shall be subject to the approval of the board and in conformity with such rules and regulations as may be prescribed by the board and shall in no case become effective before July 1, 1949; provided, further, however, that the entire employer contribution for such public employees, or former employees, shall be provided and paid by the political subdivision and not by the state, and provided, that said employees, or former employees, will not have a voice in the election of the board. After such election and approval to become members of the retirement system, such body shall thereafter be known for the purposes of chapters 34 and 35 of this title as an employer. Acceptance of the employees, or former employees, of such political subdivision for membership in the retirement system shall be optional with the board, and if it shall approve their participation, then such employees, or former employees, may become members of the retirement system and participate therein as provided in the provisions of this chapter.

Notwithstanding anything to the contrary in chapters 34 and 35 of this title, the chief legislative body of any political subdivision electing after June 30, 1971, to authorize its firemen and policemen to participate in the Tennessee state retirement system, may, in its resolution adopted pursuant to this section, elect to have firemen and policemen treated as regular Class A employees.

Should the Tennessee Counties Services Association request that its administrative employees be permitted to become members of this retirement system and should the association agree to make in behalf of its employees the employer's contributions required under this chapter, such employees shall be considered as employees for the purpose of this retirement system and shall be eligible for membership herein. They shall make the same contributions and shall be eligible to the same benefits as state employees who are members. They shall be allowed such credit for service as shall be certified and paid for by the association. The association shall make current service contributions and special accrued liability contributions corresponding to the contributions payable by the state. The special accrued liability contributions shall be determined by an actuarial valuation of the accrued liability on account of the employees of the association who become members in the same way as the accrued liability contributions for employees of political subdivisions participating in the retirement system are determined; provided, however, that the accrued liability valuation shall include the total creditable service rendered by any such employee, less the value of the benefit heretofore accrued to such member on account of any service as a state employee. The contributions of the association shall be paid by the association at the same time and in the same manner as contributions are paid by participating political subdivisions, and all benefits payable to employees of the association shall be contingent upon the payment of the necessary contributions by the association and its employees.

Any regional library board may, by resolution duly adopted, elect to authorize its employees to participate in the Tennessee state retirement system, subject to the approval of the board of trustees of the retirement system and subject to and in conformity with such rules and regulations as may be prescribed by the board of trustees. The entire employer contribution for such employees shall be paid by the regional library board as employer out of whatever funds are available to the board for that purpose. Such employees shall not have a voice in the election of the board of trustees. After the adoption of such a resolution by a regional library board and approval by the board of trustees of the system, the library board shall thereafter, for the purposes of chapters 34 and 35 of this title, be an employer, and employees of the board shall be employees for the purposes of such chapters and shall be eligible for participation in the retirement system. They shall make the same contributions and shall be eligible for the same benefits as state employees who are members. They shall be allowed such credit for service as shall be certified and paid for by the library board. The library board shall make current service contributions and special accrued liability contributions corresponding to the contributions payable by the state. The special accrued liability contributions shall be determined by an actuarial valuation of the accrued liability on account of the employees of the library board who become members in the same way as the accrued liability contributions for employees of political subdivisions participating in the retirement system are determined. The accrued liability valuation shall include the total creditable service rendered by any such employee, less the value of the benefit heretofore accrued to such member on account of any service as a state employee. The contributions of the library board shall be paid by the board at the same time and in the same manner as contributions are paid by participating political subdivisions of the state. All benefits payable to employees of the association shall be contingent upon the payment of the necessary contributions by the library board and its employees.

The Tennessee state retirement system may include therein under authority of this chapter the employees of the University of Tennessee who are not included in the University of Tennessee retirement system but who otherwise meet eligibility requirements under this chapter, and the University of Tennessee is authorized to establish for retirement classification purposes such department or departments as it deems necessary to classify such employees for eligibility to participate in the Tennessee state retirement system. For the purposes of this chapter only, the University of Tennessee shall be considered as a political subdivision.



§ 8-3602 - Membership of employees.

Membership in the retirement system for employees who are admitted as provided in § 8-3601 shall be optional with such employees in the service of the political subdivision on the date the approval is given, and any such employee who elects to join the retirement system within thirty (30) days thereafter shall be entitled to a prior service certificate covering such periods of previous service as shall be certified as creditable service by such political subdivision for service rendered to such political subdivision, or its predecessor, or in any other capacity approved by the political subdivision and the board, for which the political subdivision is willing to make accrued liability contributions. Thereafter service for such political subdivision on account of which the political subdivision pays contributions, shall be considered also as creditable service. Membership shall be compulsory for all employees entering the service of such political subdivision thereafter. Membership shall be compulsory for employees of the University of Tennessee entering service after the date approval is given by the board, except those employees who are to be included in the University of Tennessee retirement system.



§ 8-3603 - Information furnished by subdivisions.

The chief fiscal officer of the political subdivision, and the heads of its departments, shall submit to the board such information and shall cause to be performed in respect to the employees of said political subdivision such duties as shall be prescribed by the board in order to carry out the provisions of chapters 34 to 36, inclusive, of this title.



§ 8-3604 - Contributions.

The actuary of the retirement system shall compute the rates of contribution payable by employers in behalf of their employees who become members under the provisions of this chapter by an actuarial evaluation similar to that established by §§ 8-3427 and 8-3428. Each political subdivision employing members participating in the system as provided in this chapter, shall make a special accrued liability contribution on account of the participation of its employees in the retirement system, which shall be determined by an actuarial valuation of the employer's share of the accrued liability on account of the employees of such political subdivision who elected to become members. This special accrued liability contribution shall be subject to such adjustments as may be necessary on account of any additional prior service credits awarded to employees of such political subdivision or changes in provisions relating to such employees. The expense of making such initial valuation shall be assessed against and paid by the political subdivision on whose account it is necessary. The contributions so computed together with a pro rata share of the cost of the administration of the retirement system, based upon the payroll of the employees, shall be certified by the board to the chief fiscal officer of the political subdivision. The amounts so certified shall be a charge against the political subdivision. The chief fiscal officer of each such political subdivision shall pay to the state treasurer the amount certified by the board as payable under the provisions of this section, and the state treasurer shall credit such amounts, when paid, to the appropriate funds of the retirement system.



§ 8-3605 - Benefits payable.

Employees who become members under this chapter and on behalf of whom contributions are paid as provided in this chapter shall be entitled to benefits under the retirement system as though they were state employees.



§ 8-3606 - Reserve required for benefits.

Notwithstanding anything to the contrary, the retirement system shall not be liable for the payment of any retirement allowances or other benefits on account of the employees or beneficiaries of any political subdivision under this chapter, for which reserves have not been previously created from funds contributed by such political subdivision or its employees for such benefits.



§ 8-3607 - Withdrawal of subdivision from system.

The agreement of any political subdivision to contribute on account of its employees shall be irrevocable, but should a political subdivision for any reason become financially unable to make the normal and accrued liability contributions payable on account of its employees, then such political subdivision shall be deemed to be in default, or in the event such political subdivision shall find the making of the normal and accrued liabilities burdensome to itself and its employees, it may file with the state retirement board a resolution legally adopted by its legislative body to the effect that further participation will impose a hardship upon the said political subdivision and thereafter, with the consent of the individual employees affected, such employees will no longer be deemed to be members of this retirement system. Upon the adoption by any political subdivision of a hardship resolution, such political subdivision shall at once notify all employees thereof who are members of the retirement system of such adoption. Thereupon any member of said retirement system who is an employee of such political subdivision may within ninety (90) days thereafter withdraw from such system. In case of withdrawal of any such employee member, there shall be repaid to him all sums paid into the system by such employee member. After it has been determined the sum or sums necessary to pay all retirement benefits accrued or to accrue in the future to present or retired employees of the said political subdivison plus the cost of administering the retirement program in behalf of the employees of the said political subdivision said sum or sums shall be deducted from the contributions made by said political subdivision and the remainder of the sums paid to the retirement system by the said political subdivision on account of its employees shall be paid to the said political subdivision, all such repayments to be made as promptly as reasonably possible. Such repayments shall operate as a full acquittance and release of all rights of such withdrawing employee against the retirement system. In case any employee of a political subdivision which has adopted a hardship resolution does not withdraw from such system within the time prescribed herein, the actuary of the retirement system shall determine by actuarial valuation the amount of the reserves held on account of each remaining active member and beneficiary of such political subdivision and shall credit to each such member and beneficiary the amount of reserve so held. The reserve so credited together with the amount of the accumulated contributions of each such member, shall be used to provide for him a paid up deferred annuity beginning at the age sixty-five (65), and the reserve of each beneficiary shall be used in providing such part of his existing retirement allowance as the reserve so held will provide, which allowance, together with his annuity, shall thereafter be payable to him. The rights and privileges of both active members and beneficiaries of such political subdivision shall thereupon terminate, except as to the payment of the deferred annuities so provided and the annuities and the retirement allowances, or parts thereof, provided for the beneficiaries.






Transfers Between Retirement Systems

§ 8-3701 - Definition of terms.

As used in this chapter the words "retirement system" shall mean and include:

(1) The Tennessee state retirement system as established by chapter 34 of this title.

(2) The Tennessee teachers' retirement system as established by chapter 15 of title 49.

(3) The Tennessee judges' retirement system as established by chapter 3 of title 17.

(4) The Tennessee attorneys-general retirement system as established by chapter 6 of title 8.

(5) The University of Tennessee retirement system as authorized by chapter 33 of title 49.

(6) The retirement system for county paid judges as established by chapter 5 of title 17.

(7) The Tennessee retirement system for county officials as established by chapter 40 of title 8.



§ 8-3702 - Right to transfer membership.

Any person who is a member of any retirement system, as defined in § 8-3701, may transfer his membership to any other retirement system upon accepting office or employment which makes it possible or mandatory for him to participate in such other retirement system.

The provisions of this chapter shall apply with respect to a transfer from one retirement system to another retirement system, anything contained in one or more of the retirement systems to the contrary notwithstanding, except that such provisions shall not apply with respect to a transfer from the Tennessee teachers' retirement system to the University of Tennessee retirement system or from the University of Tennessee retirement system to the Tennessee teachers' retirement system, provided, however, the provisions of this chapter shall not apply nor affect any person holding membership in or under the judges' retirement system of this state on March 4, 1961, and provided further that any person who becomes eligible for maximum benefits under any retirement system as defined in § 8-3701, shall not be entitled to supplemental benefits under any other retirement system, as defined in said section.



§ 8-3703 - Procedure.

Any such person so transferring his membership shall notify the administrative head of the retirement system of which he is a member prior to or at the time of his withdrawal therefrom of his intention to enter the other retirement system. Such person shall retain all benefits earned in the system from which he is transferring and contributions made by a member to a retirement system as defined in § 8-3701, for retirement benefits shall not be refundable during any period such person is eligible for membership by transfer in any other system as set forth in this chapter.



§ 8-3704 - Benefits after transfer.

Upon becoming a member of the retirement system to which he has transferred, such person shall thereafter be eligible for such benefits or annuities as is provided by law in such retirement system; provided, however, anything to the contrary notwithstanding, that upon service retirement his retirement allowance shall be calculated and paid by each separate retirement system of which he has been a member in the same manner as if such person were a member of such systems upon becoming eligible and making application for a retirement allowance. For the purpose of determining whether a person has been a member of a retirement system for a sufficient period of years to become eligible for any benefit or right, the aggregate number of years of service in any of the systems under § 8-3701 shall be counted.



§ 8-3705 - Rules and regulations.

The respective boards of trustees of the retirement system are authorized to make such rules and regulations as may be necessary to carry the provisions of this chapter into effect.



§ 8-3706 - Reinstatement of teacher joining department of education.

Notwithstanding any provision or provisions of any other section of chapter 37 of title 8 or any other law, to the contrary, any "teacher" who has been a member of the Tennessee teachers' retirement system, and who later became employed as a member of the professional staff of the Tennessee state department of education and who became a member of the Tennessee state retirement system, shall, upon giving due notice, in writing, to the Tennessee state retirement system, and to the Tennessee teachers' retirement system, with the approval of the state commissioner of education, be reinstated as a member of the Tennessee teachers' retirement system, provided that when such "teacher" retires his retirement benefits and allowances shall be calculated as though the time which he served in the Tennessee state department of education while he was a member of the Tennessee state retirement system shall be counted as though he had been a member of the Tennessee teachers' retirement system during such period of time; provided that such "teacher's" contributions to the Tennessee state retirement system for such period of time, plus the accrued interest thereon, shall be transferred, upon such due notice in writing and approved by the state commissioner of education, to the Tennessee teachers' retirement system, and, provided further, said "teacher" shall pay to the Tennessee teachers' retirement system any additional amount, above the amount so transferred from the Tennessee state retirement system, which amount may be required to equal the amount of the total contributions which said "teacher" would have made to the Tennessee teachers' retirement system during his service in the Tennessee state department of education while he was a member of the Tennessee state retirement system; provided, further, that the employer's contribution for such "teacher" for such period of time shall, likewise, be transferred by the Tennessee state retirement system to the Tennessee teachers' retirement system.

It is hereby declared that the purpose of this section shall be to provide to such "teacher" the full benefits of the Tennessee teachers' retirement system, based upon his employment by the state department of education, the same as if such "teacher" had remained in the Tennessee teachers' retirement system, when he entered upon his services in the Tennessee state department of education, instead of having become, at that time, a member of the Tennessee state retirement system.









4. Retirement -- Creditable Service

§ 8-34-609 - Teaching service prior to July 1, 1945.

(a) [Deleted by amendment.]

(b) (1) Notwithstanding any other provisions to the contrary in chapters 34 through 37 of this title, any former teacher who left teaching service on, before, or after July 1, 1973 and who establishes evidence to the satisfaction of the board of trustees that he taught a total of ten (10) or more years in the public schools of Tennessee, some of which service was rendered prior to July 1, 1945, shall be entitled to such services rendered prior to July 1, 1945 included as creditable service; provided further, that creditable service shall also include teaching services in the public schools of Tennessee after July 1, 1945 under any of the following conditions:

(A) When a teacher's contributions are withdrawn but repaid to the retirement system with interest at the rate designated in § 8-37-214 from the date of withdrawal of such contributions to the date of repayment; or

(B) When a member whose retirement account has become inactive because of too much absence from teaching service and his accumulated contributions have not been withdrawn but who pays to the retirement system interest at the rate designated in § 8-37-214 on his accumulated account from the date his account became inactive to the date of the reactivation of his account may be eligible for retirement benefits as provided under §§ 8-34-616, 8-36-206 -- 8-36-209, 8-36-301 -- 8-36-305 or 8-36-701 on that portion of service credits for which he elects to establish and receive credit.

(2) Any former teacher who otherwise qualifies for the allowance granted by this subsection shall not be qualified therefor if he continued his career in teaching in another state wherein retirement credit is or may be granted for teaching services performed in or for the state of Tennessee.






5. Retirement -- Incentive Plans

§ 8-34-207 - Retirement incentive plan -- State general employees.

(a) A retirement incentive plan shall operate to benefit state general employees, including general employees employed by institutions of higher education, teachers employed by the department of education, state policemen and state wildlife officers as such classifications are defined by this chapter.

(b) Employees eligible to participate in the plan shall be current employees who have been employed full time by the state for the past five (5) years and who satisfy one (1) of the following criteria during the time the plan is in effect:

(1) Thirty (30) years or more of retirement service credit in the Tennessee consolidated retirement system, the last ten (10) of which shall be state service;

(2) Age sixty (60) or over with ten (10) or more years of retirement service credit in the Tennessee consolidated retirement system, the last ten (10) of which shall be state service;

(3) Age fifty-five (55) or over with twenty-five (25) or more years of retirement service credit in the Tennessee consolidated retirement system, the last ten (10) of which shall be state service;

(4) If employed as state policemen or state wildlife officers, age fifty-five (55) or over with ten (10) or more years of retirement service credit in the Tennessee consolidated retirement system, the last ten (10) of which shall be state service; or

(5) If employed as state policemen or wildlife officers classified as either prior Class C members or participating in Group 2 under the provisions of § 8-36-201(b)(2) if such members have twenty-five (25) years of retirement service credit in the Tennessee consolidated retirement system, the last ten (10) of which shall be state service.

(c) The plan shall operate for a period of one hundred twenty (120) days beginning on or after May 1, 1990 as determined by executive order.

(d) The purpose of the plan shall be to reward employees who choose to retire during the period the plan is in effect with a cash bonus. To be eligible to receive the bonus, the employee must terminate active state employment during the one hundred twenty-day period and file an application for retirement during the one hundred twenty-day period. In addition, the employee may not later be reemployed by the state except under the provisions of § 8-36-805.

(e) This bonus shall be equal to five thousand dollars ($5,000) plus the longevity pay the employee would receive during the 1990-1991 fiscal year if he had continued to work for the state. Payment to the employee shall be made after July 1, 1990. The bonus shall not be included in determining the employee's average final compensation for retirement purposes, nor shall it be subject to retirement contributions.

(f) The commissioner of finance and administration shall develop a plan for operation of the retirement incentive program to ensure that sufficient payroll savings will be generated to fund all cash bonuses provided for herein and all additional retirement liability created hereby. The plan shall provide for the lump sum payment of any additional retirement liability created by implementation of this section and § 8-34-208. The plan must be approved by the comptroller of the treasury and the state treasurer.

(g) Any local school system is authorized, at its option, to make available to its employees a retirement incentive plan. Any such incentive shall not be included in determining the employee's average final compensation for retirement purposes, nor shall it be subject to retirement contributions. The state shall not be liable for the payment of any incentive on account of local school system employees. All costs associated with the payments provided by a retirement incentive plan established by a local school system shall be the responsibility of such school system.



§ 8-34-208 - Retirement incentive plan -- Higher education faculty members.

(a) The board of trustees of the University of Tennessee and the board of regents of the state university and community college system may elect to provide a retirement incentive plan which operates to benefit faculty members employed by institutions of higher education.

(b) Faculty members eligible to participate in the plan shall be current employees who have been employed full time as a faculty member in higher education for the past five (5) years and who satisfy one (1) of the following criteria during the time the plan is in effect:

(1) Thirty (30) or more years of retirement service credit in the Tennessee consolidated retirement system, or the optional retirement program established under § 8-35-401, the last ten (10) of which shall be service in the higher education system;

(2) Age sixty (60) or over with ten (10) or more years of retirement service credit in the Tennessee consolidated retirement system, or the optional retirement program established under § 8-35-401, the last ten (10) of which shall be service in the higher education system; or

(3) Age fifty-five (55) or over with twenty-five (25) or more years of retirement service credit in the Tennessee consolidated retirement system, or the optional retirement program established under § 8-35-401, the last ten (10) of which shall be service in the higher education system.

(c) The plan shall operate for a period of one hundred twenty (120) days beginning on or after May 1, 1990, as determined by the plan developed under subsection (f).

(d) The purpose of the plan shall be to reward employees who choose to retire during the period the plan is in effect with a cash bonus. To be eligible to receive the bonus, the employee must terminate active employment during the one hundred twenty-day period and file an application for retirement during the one hundred twenty-day period. In addition, the employee may not later be reemployed by the state except under the provisions of § 8-36-805.

(e) This bonus shall be equal to five thousand dollars ($5,000) plus the longevity pay the employee would receive during the 1990-91 fiscal year if he had continued to work for the higher education system. Nothing contained herein shall be construed to permit an employee to receive more than one (1) longevity payment for the same fiscal year. Payment to the employee shall be made after July 1, 1990. The bonus shall not be included in determining the employee's average final compensation for retirement purposes, nor shall it be subject to retirement contributions.

(f) All costs associated with the payments provided by the retirement incentive plan shall come from funds provided in the budget for higher education. Upon electing to provide the retirement incentive program, the board of trustees of the University of Tennessee and the board of regents of the state university and community college system shall develop a plan for operation of the program to ensure that sufficient payroll savings will be generated to fund all cash bonuses provided for herein and all additional retirement liability created hereby. The plan shall provide for the lump sum payment of any additional retirement liability created by implementation of this section and § 8-34-207. The plan must be approved by the commissioner of finance and administration, the comptroller of the treasury and the state treasurer.



§ 8-36-119 - Retirement incentive plan.

(a) (1) A retirement incentive plan shall operate to benefit: state general employees, including general employees employed by institutions of higher education, teachers employed by the department of education, state policemen and state wildlife officers as such classifications are defined by chapter 39 of this title.

(2) State policemen classified as either prior Class C members or participating in Group 2 under the provisions of § 8-36-201(b)(2) shall be covered by the provisions of this section, if such members have twenty-five (25) years of Tennessee consolidated retirement system service credit, the last ten (10) of which shall be state service.

(b) Employees eligible to participate in the plan shall be current employees who have been employed full time by the state for the past five (5) years and who satisfy one (1) of the following criteria during the time the plan is in effect:

(1) Thirty (30) years or more of Tennessee consolidated retirement system retirement service credit, the last ten (10) of which shall be state service;

(2) Age sixty (60) or over with ten (10) or more years of Tennessee consolidated retirement system retirement service credit, the last ten (10) of which shall be state service;

(3) Age fifty-five (55) or over with twenty-five (25) or more years of Tennessee consolidated retirement system retirement service credit, the last ten (10) of which shall be state service; or

(4) If employed as state policemen or state wildlife officers, age fifty-five (55) or over with ten (10) or more years of Tennessee consolidated retirement system retirement service credit, the last ten (10) of which shall be state service.

(c) The plan shall operate for a period of ninety (90) days beginning on or after May 1, 1987, as determined by executive order.

(d) The purpose of the plan shall be to reward employees who choose to retire during the period the plan is in effect with a cash bonus. To be eligible to receive the bonus, the employee must terminate active state employment during the ninety-day period and file an application for retirement during the ninety-day period. In addition, the employee may not later be reemployed by the state except under the provisions of § 8-36-805.

(e) This bonus shall be equal to two thousand dollars ($2,000) plus the longevity pay the employee would receive during the 1987-1988 fiscal year if he had continued to work for the state. Payment to the employee shall be made after July 1, 1987. The bonus shall not be included in determining the employee's average final compensation for retirement purposes, nor shall it be subject to retirement contributions.

(f) The commissioner of finance and administration shall develop a plan for operation of the retirement incentive program to ensure that sufficient payroll savings will be generated to fund all cash bonuses provided for herein and all additional retirement liability created hereby. The plan shall provide for the lump sum payment of any additional retirement liability created by implementation of this subsection. The plan shall be submitted to the council on pensions and retirement for written comment. Upon receipt of written comment from the council on pensions and retirement, but prior to implementation, the plan must be approved by the comptroller of the treasury and the state treasurer.






6. Operators of Contractor-Owned School Buses

§ 8-3950 - Operators of contractor-owned school buses -- Funding.

Notwithstanding any provision of the law to the contrary, operators of contractor owned pupil transportation equipment in any county school system are authorized to participate in the state consolidated retirement system under such conditions as may be jointly agreed upon by the duly authorized officials within the state consolidated retirement system and the board of education in said county school system. Accruing retirement benefits shall be determined on the basis of employer contractor contributions based on a sum allowed for salary purposes that is not to exceed forty per cent (40%) of the monthly contract remuneration received by the contractor from said board of education.

Any county board of education who authorizes operators of contractor owned pupil transportation equipment to participate in the retirement system under the provisions of this chapter shall be required to have the chief legislative body of the political subdivision to approve and appropriate all expenditures required including the cost of the actuarial study, the current and prior service cost, the administrative cost and the school boards pro rata share of the cost-of-living. Prior to any action by the legislative body, the cost and all other pertinent information shall be obtained from the division of retirement which shall be made available to all membership of the legislative body. It is further provided that no funds received by the local board of education or the political subdivision including funds from the minimum foundation program nor the revenue sharing program shall be used in funding the cost required in bringing these independent contractors into the consolidated retirement system.






7. Transfers to and from University of Tennessee System

§ 8-3952 - Definitions.

As used in §§ 8-3952 -- 8-3958 the words "retirement system" shall mean and include:

(1) The Tennessee consolidated retirement system as defined in this chapter.

(2) The University of Tennessee joint contributory retirement system as authorized by chapter 33 of title 49.



§ 8-3953 - Transfers from and to University of Tennessee system authorized.

Any person who is a member of either retirement system as defined in § 8-3952 may transfer membership to the other retirement system as defined in § 8-3952 upon accepting office or employment which makes it possible or mandatory for such person to participate in such other retirement system, anything contained in one (1) or both of the retirement systems to the contrary notwithstanding.



§ 8-3954 - Transfers -- Notice -- Contributions nonrefundable.

Any such person so transferring membership shall notify the administrative head of the retirement system of which he or she is a member prior to or at the time of transfer therefrom of his or her intention to enter the other system. Contributions made by a member to a retirement system for retirement benefits shall not be refundable during any period such person is eligible for membership by transfer to the other retirement system.



§ 8-3955 - Benefits -- Computation of obligations between systems.

Upon becoming a member of the retirement system to which a person has transferred, such member shall thereafter be entitled to the rights, benefits, and annuities as are provided in such retirement system; provided, however, anything to the contrary notwithstanding, that upon retirement the allowances and benefits shall be calculated as though the time which was served and credited while such person was a member of the retirement system from which he or she transferred shall be counted and credited as though such person had been a member of the retirement system to which he or she transferred during such period of time; provided, further, that the retirement system from which a transfer was made shall pay monthly to the other retirement system that portion of the monthly benefits attributed to the retired member's creditable service in the retirement system from which the member transferred, less any annuities or other benefits calculated at retirement and applicable to Teachers Insurance and Annuity Association or the federal civil service retirement system and less the state annuity and death benefits payable for prior service under §§ 8-3933 and 8-3937 for those members transferring from the University of Tennessee retirement system. In computing the respective obligations of the two (2) retirement systems, the member's creditable service in both retirement systems shall be combined, and the "average final compensation" shall be determined by the highest average earned in either or both retirement systems. Each retirement system's obligation for monthly benefits shall be the same percentage of the total monthly benefits as the percentage of creditable service in that particular retirement system is to the total combined creditable service of the member in both retirement systems.



§ 8-3956 - Benefit options available.

The provisions of § 8-3955 shall apply to all persons who transfer hereafter and to those who transferred from one retirement system to the other during the period from July 1, 1972, to June 4, 1975. Persons who transferred membership between retirement systems prior to July 1, 1972, shall have the option to retain all rights, benefits, and privileges under chapter 37 of this title as preserved under § 8-3935(4); or the option to have his or her rights, benefits, and privileges credited, calculated, and paid in accordance with the provisions, methods, and procedures provided in § 8-3955.



§ 8-3957 - Transfers between retirement systems -- Application of law.

The provisions of §§ 8-3952 -- 8-3958 shall apply with respect to a transfer from one retirement system to the other retirement system, anything contained in one (1) or both of the retirement systems to the contrary notwithstanding. The respective boards of trustees of the retirement systems shall make such rules and regulations as may be necessary to carry the provisions of §§ 8-3952 -- 8-3958 into effect.






8. Retirement System for County Officials

§ 8-4001 - Definitions.

As used in this chapter, the following words and phrases shall have the meaning indicated unless otherwise defined or required by the context:

(a) "Retirement system" or "systems" means the "Tennessee retirement system for county officials" created by this chapter.

(b) "County officials" means the clerk of the circuit courts, criminal courts, probate courts, clerk and master of the chancery courts, clerks of the general sessions courts where such general sessions courts have an independent clerk who serves such courts only, county court clerks, register of deeds, county trustees, sheriffs, county school superintendents elected by the people, county road superintendents elected by the quarterly county courts, by the county road commissions or commissioners, or by popular vote, and assessors of property, or such persons who were serving as any such official July 1, 1968, the effective date of the original act. In the event a consolidation or reorganization of any or all of said courts is provided by constitutional amendments or by act of the general assembly or both the clerks of such consolidated or reorganized courts shall also be covered by this chapter.

(c) "Retirement board" or "board" means the board created by this chapter which shall administer the system.

(d) "Employer" or "county" means any county of the state of Tennessee.

(e) "Average compensation" means the average annual compensation paid to said county officials as salaries from the fees earned by their offices and/or by supplemental salaries from the general funds of the several counties to such persons in their official capacity as county officials for the five year period in which such person receives his or her greatest compensation from said fees and/or from the general fund of said counties.

(f) "Service" means time served in any of the above named capacities and also, should any such official have served as deputy of any of the above defined county officials, or as a member of the Tennessee general assembly, or as a general sessions judge for as many as sixteen (16) years, the time so served as deputy or member of the Tennessee general assembly or as a general sessions judge shall also be considered as service and such service shall be included in that for which such person shall be given credit towards his or her retirement, provided the person to be credited with such service comply with the provisions of this chapter by paying the back service contribution herein provided. In the event any person eligible for retirement hereunder shall have served in the armed forces of the United States since January 1, 1940, upon leave of absence from his position, as county official or deputy, such period of time as was spent in such military service shall be construed as part of his or her service hereunder.

(g) "County officials' retirement fund" means the county officials' retirement fund created by and administered pursuant to this chapter.

(h) "Minimum period" means that the minimum period for retirement benefits under this chapter shall be ten (10) years.

(i) "Deputy" means any person duly appointed as provided by law in §§ 8-2001 -- 8-2008.

(j) "Social security" shall not be construed as meaning "any other public employee's retirement system" as used in this chapter or in the case of county superintendents of schools salaries paid from the county school funds, and in the case of county superintendents of roads salaries paid from the county road funds.



§ 8-4002 - County officials' retirement fund created.

There is created and established as of July 1, 1968, a retirement fund for county officials as herein defined to be known as the "Tennessee County Officials' Retirement Fund." All transactions of the system shall be in the name of the system and the system shall have all the powers and privileges of a corporation and shall function as hereinafter provided.



§ 8-4003 - Retirement board -- Members -- Chairman -- Quorum -- Personnel.

The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this law are hereby vested in a retirement board, which shall consist of the state treasurer, the commissioner of finance and administration, the comptroller of the treasury, and three (3) members appointed by the governor, only two (2) of whom may be members of the retirement system. The state treasurer shall be chairman of the board. The board shall elect one (1) of its members as vice-chairman. A majority of the members of the board shall constitute a quorum, and all action taken by the board shall be by affirmative vote of a majority of all members of the board. The personnel required by the board in the administration of the plan shall be provided by the division of retirement of the state of Tennessee and all administrative duties shall be performed by and all administration of the plan shall be provided by the division of retirement. The state attorney-general or an assistant designated by him shall act as legal advisor and attorney for the board.



§ 8-4004 - Rights, powers and duties of board.

Subject to the administrative duties reserved by state law to the state treasurer with respect to all state retirement systems, the retirement board shall have complete control of the administration of the system, subject to the provisions of this chapter, with all powers necessary to enable it to carry out properly its duties in that respect. Specifically, the rights, powers and duties of the board shall include, but shall not be limited to the following:

(a) The board shall determine all questions that arise hereunder including the eligibility of county officials to become members and the amount of benefit to which any member may become entitled hereunder.

(b) The board shall establish rules, forms and procedures to be followed in filing applications for benefits, in furnishing and verifying proofs necessary to establish earnings or any other matters required to administer the system.

(c) The board shall prepare and publish an annual, audited, financial report showing all receipts, disbursements, and assets and liabilities of the system. The board shall keep accurate minutes of all its proceedings. All proceedings, minutes, and records of the board shall be open at all reasonable times for inspection by the public.

(d) The board shall be empowered to employ the service of investment consultants, actuarial consultants, and the service of others which may be necessary to maintain a soundly designed, administered and financed pension system. Expenses incurred by or on behalf of the board in the administration of this system shall be paid from the fund upon written authorization by the board.



§ 8-4005 - Compensation of board -- Restriction on liability.

Members of the board shall serve without compensation as board members, but shall be reimbursed for the actual expenses incurred by them in the performance of their duties.

The board shall be fully protected with respect to any action taken or suffered by the board in good faith in reliance upon the advice or opinion of any of the foregoing, and all actions so taken or suffered shall be conclusive upon each of them and upon all members or the persons interested in the system.

The board shall not be liable for the making, retention, or sale of any investment or reinvestment made by it nor for any loss to or diminution of the fund, except due to its own gross negligence, willful misconduct, or bad faith.



§ 8-4006 - Financial interest of board members -- Restriction on use of funds.

No member of the board shall have an interest, direct or indirect, in the gains or profits of any investment made by the board, save insofar as any such member may be a member of the retirement system, and no member of the board shall receive directly or indirectly, any payment or emolument for his services except as expressly provided in this chapter. No member of the board shall, directly or indirectly, for himself or as an agent, in any manner use the funds or deposits of the retirement system, except to make such payments therefrom as are authorized by the board, nor shall any member become an indorser or surety or in any manner an obligor for moneys loaned by or borrowed from the board.



§ 8-4007 - Retirement fund established -- Purpose.

There is hereby established the Tennessee retirement fund for county officials to effectuate the purpose of this chapter. The fund shall be administered and utilized as a trust fund and shall be used for the purpose of providing benefits in accordance with provisions of the chapter and shall be a means of financing benefits and financing expenses of administering the fund by the board in accordance with this chapter.



§ 8-4008 - Board as trustee of fund -- Management of fund -- Treasurer -- Disbursements.

The retirement board shall be the trustee of the fund created by this chapter and shall have full power to invest and reinvest all funds to the extent the board deems appropriate, subject to the limitation that no investment shall be made except, on the exercise of bona fide discretion, in securities which at the time of making the investment are, by a statute, permitted for the investment of reserves of any domestic life insurance companies, provided the total sum invested in common and preferred stocks cannot exceed twenty per cent (20%) of the total of the fund. Subject to such limitations, the board shall have full power to hold, purchase, sell, assign, transfer, or dispose of any of the securities or investment in which the fund created herein have been invested, as well as of the proceeds of such investment and the moneys belonging to the fund.

The state treasurer shall be the custodian of the fund. All payments from the fund shall be authorized by the state treasurer on vouchers duly issued by the state treasurer.



§ 8-4009 - Funds deposited in banks.

For the purpose of meeting disbursements for retirement allowances and other payments, sufficient cash may be held on deposit to the credit of the state treasurer in one or more banks or trust companies, located in Tennessee, organized under the laws of Tennessee or of the United States, and qualified as state depositories.



§ 8-4010 - County officials' tax -- Sources of additional funds.

For the purpose of providing funds with which to aid the defraying of costs of the retirement herein provided, there shall be fixed upon every suit filed in the circuit courts, the criminal courts, the probate courts in counties where separate probate courts have been created, the chancery courts and the general sessions courts of the state of Tennessee, a fee of one dollar ($1.00), beginning July 1, 1968, except for the fee of one dollar ($1.00) fixed herein on probate courts in counties where separate probate courts exist, which shall commence on July 1, 1969, which shall be known as the county officials' tax and shall be collectible and payable under the same circumtances as state and county tax is now collected upon litigation. The tax as herein provided shall be in addition to such litigation taxes as are now levied by law upon such suits.

It shall be a state tax only and no county or municipality shall levy a similar tax. All sums collected from the tax herein levied shall be paid over to the appropriate state official as other litigation tax is now paid and shall be placed in the state treasury, for use in making the payments herein provided.

For the further purpose of providing funds with which to aid the defraying of costs for the purpose of retirement herein provided, beginning July 1, 1968, ten cents (10cent(s)) of the one dollar ($1.00) fee provided for county court clerks under the terms of § 59-604 shall be remitted to the appropriate state official for use in making payments herein provided; and for the further purpose of defraying costs of the retirement herein provided, beginning July 1, 1968, the allowance to county registers of the two and one-half per cent (21/2%) contained in § 67-4102, Item S, subsection (c) which will be collected and paid over to the appropriate state official for use in making the payments herein provided.



§ 8-4011 - Membership in other retirement systems prohibited -- Exceptions.

Persons electing membership in the retirement system created by this chapter shall not hold membership in any other public employees' retirement system, except that coverage by social security and membership in the Tennessee teachers' retirement system are specifically permitted; provided, however, that such persons shall be entitled to enjoy, unimpaired, any vested benefit existing under such other system, but in such case, no periods of time on account of which such vested benefits exist shall be considered credited service under this chapter.

Any member of the Tennessee retirement system for county officials who also holds membership in any other public employees' retirement system may elect to withdraw his membership in full and his contributions in full from such other system without impairing his right to hold office in the county concerned and receive credited service under this chapter in the Tennessee retirement system for county officials for such credited service as he held in such other system upon applying for membership in accordance with § 8-4012.



§ 8-4012 - Membership in system -- Requirements.

All county officials, as herein defined, in office as of June 30, 1968, and thereafter, shall be eligible to participate as members of this retirement system, provided, however, in order to qualify as a member of this system, a county official shall be required to give notice in writing of his or her intentions to participate to the chairman of the retirement board within ninety (90) days from July 1, 1968 or July 1, 1972, if said county official is in office on that date, or within ninety (90) days from the date said county official is sworn into office, or becomes eligible to participate in the system. In the event the county official desires to be credited with the service as set forth in § 8-4001(f) hereof, said written notice of intention to the chairman of the retirement board shall be accompanied by a back-service contribution, which back-service contribution shall be an amount equal to three and one-half per cent (31/2%) of the salary received by the county official who desires to qualify as a member of this system during the time of his service as set forth in § 8-4001(f) hereof and shall be accompanied by the appropriate contribution as hereinafter provided in § 8-4013, covering the period from July 1, 1968, to the date of said written notice, or the period from the date said county official is sworn into office to the date of said notice; provided further that any county official not making the back-service contribution set forth herein shall not be credited with the service as set forth in § 8-4001(f) hereof.

A county sheriff may file the written notice required by this section on or before July 1, 1971 or within ninety (90) days after he is sworn into office. Claim for credit in the retirement system for prior service for time served as sheriff must be made with the county officials' retirement board or secretary within ninety (90) days from May 26, 1971.

Any person who served continuously as a circuit court clerk for not less than twenty (20) years prior to the establishment of the Tennessee retirement system for county officials and whose service in such capacity ended not earlier than August 31, 1966, shall be entitled to the benefits provided by this chapter, upon written application to the retirement board on or before July 1, 1970, accompanied by such evidence of such prior service as may be satisfactory to the board, and by a lump sum payment of the back-service contributions as required by this section.

Any person who, on July 1, 1968, was a member of the Tennessee state retirement system as a member of the general assembly and who served not less than sixteen (16) years as a county court clerk is entitled to the benefits provided by this chapter and shall receive retirement credit in the system provided by this chapter for such time served as a county court clerk and as a member of the general assembly. Such funds as may be to his credit in the Tennessee state retirement system shall be transferred to the Tennessee retirement system for county officials upon application in writing to the retirement board established by this chapter, which shall in turn certify to the Tennessee state retirement board the request for transfer. The Tennessee state retirement board shall then cause such funds as are credited to the account of such person in the Tennessee state retirement system to be transferred to the retirement board established by this chapter. Such person shall accompany his request by such evidence of prior service as may be satisfactory to the board. If the amount of money such person would have contributed to the retirement system if it had been in effect for the number of years such person served as a county court clerk and as a member of the general assembly and if he had been a member of such system is more than the amount of money credited to his account in the Tennessee state retirement system's employees' fund, he shall be required to make a lump sum payment of the difference between such amounts to the board in order to complete the transfer. If the amount he would have contributed to the retirement system for such number of years is less than the amount credited to his account in the Tennessee state retirement system's employees' fund, he shall be reimbursed for the difference between such amounts by the board upon completion of the transfer.

Any county official who served as county chairman or delegate to a constitutional convention prior to becoming a member of this retirement system shall be entitled to credit for such service; provided that prior to July 1, 1971 he makes a written request to the retirement board for such credit, furnishes satisfactory evidence thereof, and pays into the retirement fund a back-service contribution in an amount equal to three and one-half per cent (31/2%) of the salary received for such service.



§ 8-4013 - Monthly contributions by members.

For the purpose of providing further funds with which to aid the defraying of costs of the retirement herein provided, all county officials participating in the retirement system shall contribute each month, from his or her total monthly compensation realized from serving as such county official, four per cent (4%) commencing July 1, 1968, if in office on that date, or from the date he became a county official, if subsequent to that date. This contribution shall be paid to the chairman of the retirement board or other official designated by him and shall be placed in the state treasury for use in making the payments herein provided and shall become a part of the retirement fund.

Any participating county official who fails to make the required monthly contribution and becomes delinquent for more than sixty (60) days, will be subject to the action of the retirement board with respect to continued participation in the system.



§ 8-4014 - Qualification for full retirement benefits.

Any county official as herein defined may, after July 1, 1968, retire from office and be paid full retirement benefits provided said county official has attained the age of fifty-five (55) years and presents satisfactory evidence of not less than twenty-four (24) years service.



§ 8-4015 - Partial retirement benefits.

Any county official as herein defined may after July 1, 1968, retire from office and be paid retirement benefits provided said county official has attained the age of fifty-five (55) years and presents satisfactory evidence of at least twelve (12) years service but less than twenty-four (24) years service, said retirement benefits to be paid as follows:

12 years service -- 1/2 of full retirement benefits

13 years service -- 13/24 of full retirement benefits

14 years service -- 7/12 of full retirement benefits

15 years service -- 5/8 of full retirement benefits

16 years service -- 2/3 of full retirement benefits

17 years service -- 17/24 of full retirement benefits

18 years service -- 3/4 of full retirement benefits

19 years service -- 19/24 of full retirement benefits

20 years service -- 5/6 of full retirement benefits

21 years service -- 7/8 of full retirement benefits

22 years service -- 11/12 of full retirement benefits

23 years service -- 23/24 of full retirement benefits.



§ 8-4016 - Amount of benefits.

The retirement benefit per annum to any person retiring under the provisions of this chapter shall be two and one-half per cent (21/2%) of the average compensation for each year of service (but in computing, not to exceed twenty-four (24) years service) provided said benefit shall not exceed sixty per cent (60%) of said average compensation. In computing length of time of service, fractions of a year equaling six (6) months or more shall be treated as a full year of service.



§ 8-4017 - Benefits not subject to assignment or encumbrance -- Payment of benefits for incompetent members.

The retirement benefits provided for by this retirement system shall not be subject in any manner to anticipation, alienation, sale transfer, assignment, pledge, encumbrance or charge, nor shall any such benefit be in any manner liable for or subject to the debts, contracts or liabilities of the person entitled thereto. If any member or retired member has been adjudged legally incapable of personally receiving any payment due him hereunder, the board may make such payment to a duly appointed guardian or conservator of such person or to some relative of such person whom the board deems to be a proper person to receive such payment for the use and benefit of such retired member.



§ 8-4018 - Application for benefits -- Fixing amount -- Payment.

Any county official desiring to retire shall notify the comptroller of the state of his intentions which notice shall state the term of his service as a county official and average compensation as herein defined together with the date on which he proposes to retire from office. The county official desiring retirement shall obtain from the county judge of the county in which said county official is serving at the time of his retirement a sworn statement from said county judge to the effect that the county judge has examined pertinent records pertaining to the term of service of said county official and salaries or other compensation realized by said county official during his term of service and said affidavit shall contain the average compensation of the county official and the dates of service. Upon receipt of such affidavit, application and military record, if applicable, the comptroller shall examine the same and other pertinent records and certify to said board the facts with regard to said county official and his average compensation as calculated upon the basis set out in this chapter together with the date of his retirement. Said board shall thereupon fix the retirement benefit and certify the amount thereof due to such retiring member; and, said retiring benefit shall be paid monthly by the treasurer of the state of Tennessee out of said retirement fund to the retired member during his or her lifetime, and after the death of the retired member to the named beneficiary or beneficiaries for the minimum period or remainder of the minimum period established under this chapter, if applicable.



§ 8-4019 - Designation of beneficiary to receive payments on death of member.

Any county official who participates in the retirement system may designate in writing a beneficiary or beneficiaries to receive after said county official's death the retirement benefits he or she would have received for the minimum period or the remainder of the minimum period. Said designation shall be filed with the retirement board. If a county official dies during a term he is serving and at the time of death has sufficient service to qualify for retirement benefits, his beneficiary or beneficiaries, if named, shall be entitled to the same retirement benefits that the deceased county official would have received, for the minimum period only, had he or she retired on the date of death. In the event no beneficiary or beneficiaries are named, or in the event the named beneficiary or beneficiaries predeceased the county official, the system actuary shall determine the actuarial equivalent of the minimum retirement period of ten (10) years and the same shall be paid to the county official's estate in a lump sum. In the event a county official has completed twelve (12) years of service and becomes deceased before reaching the age of fifty-five (55) years, the ten (10) year minimum retirement benefits shall be paid in accordance with the provisions of this section in the same manner as they would have been paid had the county official been fifty-five (55) years of age on or before becoming deceased, provided further, that in the event a county official under the age of fifty-five (55) years is not reelected to his or her office, then upon reaching the age of fifty-five (55) years, said person shall be entitled to receive benefits as provided by this act if said county official has met all other requirements as to years of service and personal contributions herein provided, and this section shall have effect notwithstanding the provisions of §§ 8-4014, 8-4015 and 8-4018.



§ 8-4020 - Repayment of contributions when member fails to qualify.

Any participating county official who fails to qualify for retirement benefits under the provisions of this chapter, or the named beneficiary if county official is deceased, will be paid by the retirement board through the state treasurer, all of the total three and one-half per cent (31/2%) and/or four per cent (4%) contributions made to the system by the county officials as a member and also such interest as may be established by the Tennessee county officials retirement board.



§ 8-4021 - Violation a misdemeanor -- Penalty.

Any person who knowingly makes any false statement or falsifies or permits to be falsified any record or records of this retirement system in an attempt to defraud such system, is guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine not to exceed five hundred dollars ($500), or by imprisonment in the county jail for not more than twelve (12) months, or both such fine and imprisonment, in the discretion of the court.






9. Judges' Retirement System

§ 17-301 - Normal retirement benefit.

Any judge who has reached normal retirement age shall, upon retirement, be entitled to receive a normal retirement benefit, commencing on the first day of the month following his retirement as a judge and payable thereafter for life, subject to all the terms and conditions of the judges' retirement system.



§ 17-313 - Definitions.

For the purposes and whenever used in this chapter, the following definitions shall have the meanings indicated, unless otherwise required by the context:

(a) "Judges' Retirement System" means the Tennessee Judges' Retirement System, constituted by the provisions of chapter 3 of title 17 of this Code.

(b) "Judge" means any person in office as a judge of a court of record in this state whose salary for his judicial position has been paid during the period of his service wholly from the treasury of the state and includes the executive secretary to the Supreme Court.

(c) "Service" means service as a judge, which shall also include the following: (1) Time while on leave of absence during the term of judicial office; (2) service rendered by a judge in the armed forces or in any department of the government of the United States during the existence of a state of war or a period of national emergency which interrupts his term of office; (3) time served as attorney-general or assistant attorney-general, or district attorney-general or assistant district attorney-general, all of which are referred to in this chapter as attorney-general; and (4) time served as a member of the general assembly, subject to a maximum of eight (8) years' credit for service in the general assembly and subject to the further provision that the judge has paid into the judges' retirement system three per cent (3%) of the compensation he received as a member of the general assembly during such years of service, plus interest at the rate of three percent (3%) per year prior to December 30, 1970. Service shall be rounded to the nearest number of years based on full calendar months of service; and (5) services rendered as a sessions judge within the state of Tennessee.

When a judge is entitled to include for retirement under the judges' retirement system service as attorney-general or an attorney-general is entitled to include for retirement under the attorneys-general retirement system service as a judge, there shall be transferred from the system the member leaves to the system he enters (1) the whole amount of the member's contributions remaining to his credit, and (2) the members's proportionate share of all other funds paid into the state treasury and held in trust for the retirement system from which he is being transferred during the period he was a member of that system. The sum transferred shall thereafter be a part of the system to which it is transferred and shall be held and dealt with in the same manner as if the member had made his contributions to that system as a member and as if the other contributions had been credited to the system during the time he was a member.

Any judge who becomes a member of the judges' retirement system after April 15, 1970, shall not be entitled to include for retirement as a judge any service as attorney-general rendered after September 1, 1958, unless he was a member of the attorneys-general retirement system for the period of service to be included and has left his contributions in that system until he becomes a member of the judges' retirement system.

Any judge who is a member of this retirement system on April 15, 1970, who does not have twenty (20) years of service when he attains age sixty-five (65) shall be entitled to a credit for service not exceeding four (4) years if he retires on or before his seventieth (70th) birthday; or if he is past seventy (70) years old on April 15, 1970, and retires on or before December 1, 1970, he shall be entitled to a like credit.

Any judge who becomes a member of this system after April 15, 1970, shall not be entitled to full credit for any service rendered after his seventieth (70th) birthday but shall be subject to the provisions for late retirement.

(d) "Normal Retirement Age" means sixty-five (65) for a judge whose length of service is less than eight (8) years and fifty-four (54) for a judge whose length of service is eight (8) or more years.

(e) "Benefit Base" means a sum equal to the annual salary the retired judge would receive if he continued in the office from which he retired.

(f) "Normal Retirement Benefit" means a sum equal to seventy-five per cent (75%) of a judge's benefit base if he has completed at least twenty (20) years of service. Otherwise, the normal retirement benefit shall be three and seventy-five hundredths per cent (3.75%) of his benefit base multiplied by the number of years service if he has had twenty (20) years or less of service. A normal retirement benefit shall not exceed seventy-five per cent (75%) of the benefit base.

(g) "Late Retirement" means retirement after a judge passes his seventieth (70th) birthday and shall apply only to a judge who becomes a member of this system after this chapter is adopted. On late retirement such a judge shall forfeit for himself and all others who may become entitled to benefits because of his service fifty per cent (50%) of such benefits.



§ 17-314 - Disability retirement.

Any judge who has ten (10) or more years of service and becomes disabled may, upon complying with other applicable requirements set out in this judges' retirement system apply for disability retirement and be retired under the provisions of this section and shall thereupon be entitled to receive, during the remainder of his life, a disability pension. The amount of any disability pension shall be determined in the same manner as a normal retirement benefit in accordance with § 17-313. Any judge who receives any benefits under the provisions of this section shall not thereafter be eligible to resume or continue in the same term of office as a judge. For purposes of this judges' retirement system, "disabled" or "disability" shall mean a permanent physical or mental disablement occurring during the term of office of a judge, which, in the sole discretion of the governor of the state of Tennessee, prevents such judge from performing his judicial duties.



§ 17-315 - Application and certification of retirement -- Effective date.

Any judge who elects to retire under the provisions of §§ 17-313 -- 17-323 either during or at the expiration of the term of office then held by him, and who has complied with the other retirement requisites of said sections shall certify to the governor of the state at least sixty (60) days prior to the date upon which he desires to relinquish his office his intention to retire, and shall at the same time forward to the governor his application for retirement, stating the time at which he wishes to retire. Provided, however, that any judge defeated for re-election, shall file with the governor of the state within sixty (60) days after his successor has been duly qualified and assumed the duties of the office, an application for retirement under the provisions of §§ 17-313 -- 17-323. Upon the approval of the governor of the application for retirement, the governor shall forward to the board of trustees the application of the judge and shall request the board to process the retirement application in accordance with § 17-316.



§ 17-316 - Form of application -- Verification and indorsement -- Payment.

The certificate of intention of a judge to retire and the application therefor shall be in writing, addressed to the governor and shall set out the facts pertaining to the court or courts served by such judge, the period of time embraced by such service, and his age. The board of trustees of this judges' retirement system shall verify the facts and determine if all applicable requirements pertaining to the application for retirement are met and the board of trustees shall indorse the application accordingly and file the application in the office of the division of retirement. The board of trustees shall thereafter authorize payment of benefits to which the retired judge is entitled under the provisions of this judges' retirement system.



§ 17-318 - Administration of retirement system -- Board of trustees -- Fund.

A board of trustees shall be responsible for the proper administration and operation of the judges' retirement system.

(a) Such board of trustees shall have as members the chief justice of the Supreme Court, or a member of that court designated by the chief justice, the state treasurer, the comptroller of the treasury, commissioner of finance and administration, and one member appointed by the governor. The state treasurer shall be chairman of the board. The board shall elect one of its members vice-chairman. A majority of the members of the board shall constitute a quorum, and all action taken by the board shall be by affirmative vote of a majority of all members of the board.

(b) All personnel required by the board in the administration of the plan shall be provided by the division of retirement in the office of treasurer of the state of Tennessee and all administrative duties shall be performed by and all administrative records shall be maintained by the division of retirement. The state attorney-general or an assistant designated by him shall act as legal advisor and attorney for the board.

(c) Subject to the administrative duties reserved by state law to the state treasurer with respect to all state retirement systems, the board of trustees shall have complete control of the administration of the system, subject to the provisions of this judges' retirement system, with all powers necessary to enable it to carry out properly its duties in that respect. The members of the board shall serve without compensation as board members but shall be reimbursed for actual expenses incurred by them in the performance of their duties. The board shall be fully protected with respect to any action taken or suffered by the board in good faith and reliance upon any table, valuation, certificate, report, advice or opinion furnished by any consultant or actuary, opinions given by the state attorney-general or an assistant thereof or the advice of any qualified investment consultant, and all actions so taken or suffered by the board shall be conclusive upon each member of the board and upon all judges or persons interested in the judges' retirement system.

(d) The board shall not be liable for the making, retention, or sale of any investment or reinvestment made by it nor for the loss to or diminution of the fund, except due to its own gross negligence, willfull misconduct, or bad faith.

(e) No member of the board shall have an interest, direct or indirect, in the gains or profits of any investment made by the board, save insofar as any member may be a judge participating in the judges' retirement system, and no member of the board shall receive, directly or indirectly, any payment or emolument for his services except as expressly provided in this judges' retirement system. No member of the board shall, directly or indirectly, for himself or an agent, in any manner use the funds or deposits of the judges' retirement system, except to make such payments therefrom as are authorized by the board, nor shall any member become an indorser or surety or in any manner an obligor for moneys loaned by or borrowed from the board.

(f) For the purpose of providing funds necessary under the judges' retirement system, there is hereby created and established a judges' retirement fund. The fund shall be administered and utilized as a trust fund and shall be used for the purpose of providing benefits in accordance with provisions of this judges' retirement system and shall be the means of financing benefits and financing expenses of administering the fund by the board in accordance with this chapter.

(g) The board of trustees shall be the trustee of the fund created by this chapter and shall have the full power to invest and reinvest all funds to the extent the board deems appropriate, subject to the limitation that no investment shall be made except, in the exercise of bona fide discretion, in securities which at the time of making the investment are, by statute, permitted for the investment of funds in the "Tennessee state retirement system." Subject to such limitations, the board shall have the full power to hold, purchase, sell, assign, transfer, or dispose of any of the securities or investements in which the fund created herein has been invested, as well as of the proceeds of such investments and the moneys belonging to the fund. The state treasurer shall be the custodian of the fund. All payments from the fund shall be authorized by the state treasurer on vouchers requested by the board of trustees and duly issued by the state treasurer.

(h) For the purpose of providing sufficient funds to aid in meeting the cost of benefits provided by this chapter, all unexpended funds, not in excess of the actuarial requirements of this judges' retirement system, now accrued in the treasury of the state from litigation privilege taxes imposed and designed by law for the payment of compensation to retired judges, are hereby made and constituted a part of said judges' retirement fund and are allocated thereto. And all moneys not in excess of the actuarial requirement of this judges' retirement system hereafter accruing from any litigation privilege tax specifically imposed and designated by law for payment of compensation to retired judges, shall be credited to the judges' retirement fund and used and accounted for as such.

(i) Actuarial Requirements: The board of trustees shall consult an actuary at least each biennium who shall be the technical advisor to the board on matters regarding the operation of the judges' retirement fund and shall perform such other duties as are required by the board in connection with this judges' retirement system. The fee for his services shall be paid from income received on investments of the fund. The actuarial requirements of the judges' retirement system shall be determined so that contributions to the fund will meet current actuarial liabilities and amortize all unfunded accrued actuarial liabilities by 1998.

(j) On or before the first day of January, next preceding each regular meeting of the general assembly, beginning on or after January 1, 1967, the board of trustees shall advise the state treasurer of the actuarial requirements of the judges' retirement system and the treasurer shall certify to the state budget director the amount needed, if any, over and above the amount contributed by judges and the amount received from the litigation tax levied by this chapter, to make the system actuarially sound as of that date. The state budget director shall include in the budget an appropriation equal to the amount certified to him by the treasurer to be paid into the judges' retirement fund. A statement of the financial condition of the trust fund of the judges' retirement fund shall be published by the board of trustees in an annual report to the treasurer.



§ 17-319 - Membership optional -- Contributions -- Election.

Membership in the retirement system herein provided shall be optional with each judge. For the purpose of providing further funds with which to pay the retirement or disability compensation provided for in §§ 17-313 -- 17-323, every judge who desires to avail himself of the benefits of said sections shall contribute to the judges' retirement fund an amount annually equal to three per cent (3%) of his gross annual salary as judge, such contributions to begin on or after April 26, 1955, or upon the appointment or election of such judge thereafter. This contribution shall be made in equal monthly instalments, which the commissioner of finance and administration shall deduct from the monthly compensation of such judge and credit the same to the judges' retirement fund. Every judge in office on April 26, 1955, who desires to come under the provisions hereof, shall notify the director of accounts, by registered return-receipt mail on or before September 1, 1958. All judges elected or appointed after April 26, 1955, shall elect whether or not to come under the provisions of §§ 17-313 -- 17-323 within sixty (60) days after such appointment or election. Every judge electing to come under the provisions of said sections shall continue his contributions to the judges' retirement fund, as herein provided, as long as he remains in office.

Any judge in office on April 15, 1970, who did not comply with the provisions of this section by giving the notice above required and who, as the result, has lost service credit, may, on or before December 1, 1970, notify the commissioner of finance and administration of his desire for such credit, reciting in his notice the period for which he seeks credit, and shall remit to the treasurer of the state the amounts that would have been deducted from his salary for such period had he given the notice as provided above, together with interest thereon at the rate of six per cent (6%) per annum. Thereupon the judge shall be entitled to service credit for such period. Such a judge shall be considered to be a member of the system on April 15, 1970, and entitled to the credit for service provided for in Section 17-313(c) and he shall not be subject to the provision for late retirement.

Any person who serves as executive secretary of the Supreme Court and who was a participant in the judges' retirement system prior to his appointment as executive secretary shall continue as a member of the judges' retirement system and required to contribute to the judges' retirement fund in respect of every year, past and future, that he receives credit for service under this chapter during the time he is executive secretary in the same amount and manner as though he were a member of this judges' retirement system for all such service, and he shall not, by reason of participating in this judges' retirement system be eligible to receive benefits from any other retirement plan of the state of Tennessee. Provided further, any contributions made by such person to any other state retirement system shall be transferred from the other retirement system and paid into the judges' retirement system. Such person shall receive credit in the judges' retirement system for the service and period of time which such person had in the other retirement system.



§ 17-320 - Source and time of payments.

All payments hereunder to retired judges shall be made out of the judges' retirement fund. Payments to retired judges shall be in equal monthly instalments and shall be made at the same time and in the same manner as judges in office are paid.



§ 17-321 - Repayment or withdrawal of contributions.

Any judge whose service is terminated for any reason shall, in lieu of all other benefits provided by this judges' retirement system, be entitled to a refund of his contributions without interest if his service at the time of termination is less than five (5) years, or be entitled to a refund of his contributions accumulated at three per cent (3%) interest, or at another rate of interest as the board of trustees may from time to time declare, if at the time of such termination he has completed at least five (5) years of service. Any judge who fails of reelection or who voluntarily retires or terminates his service before becoming eligible for any of the benefits otherwise provided in the judges' retirement system may be permitted to allow his contributions to remain until he reaches normal retirement age at which time he shall be eligible for a retirement benefit based on his actual service at time of termination, computed in the same manner as a normal retirement benefit in accordance with § 17-313 of this judges' retirement system. If any judge who terminates service and leaves his contributions in the system, and likewise any judge in office dies before he reaches normal retirement age his contingent annuitant or beneficiary under options 1, 2, or 3 of § 17-326 shall be entitled to have the judge's contributions left in the system until the judge would have reached normal retirement age if he had lived and at that time commenced to receive an optional benefit in the same amount as if the judge had lived until, retired on, and then died on, the day he reached normal retirement age. If a contingent annuitant or beneficiary dies or becomes disqualified by remarriage to receive the benefit after the death of the judge and before the benefit commences his contributions shall be refunded.



§ 17-322 - Powers upon retirement.

Any judge who has heretofore retired, or who may hereafter retire under the provisions of this chapter, shall be empowered to conclude the hearing or trial of all cases and all matters subsequent thereto in any proceeding pending before him where the trial or hearing has been begun by him prior to his retirement, including the entry of judgments and orders in connection with said trial or hearing, the hearing of motions for new trial, petitions to rehear, and the like, signing bills of exceptions, and otherwise finally disposing of any and all matters connected with or arising out of such trials or hearings. However, nothing herein shall be construed as restricting the power that the successor to a retired judge might otherwise have, and such successor shall try the case upon any new trial or rehearing granted by the retired judge, except where final judgment is entered concurrently with the granting of the new trial or rehearing by the retired judge.



§ 17-323 - Assignment of retired judges.

The chief justice of the Supreme Court of Tennessee is empowered to assign judges who are now retired or who may be retired hereafter, (1) to hold any court in the state whenever in his judgment it is necessary to do so in order to relieve congested dockets, or (2) to sit for judges who may be incapacitated or who may be absent because of illness or otherwise. A retired judge holding court hereunder shall be paid, in addition to his retirement benefits for the period during which he sits as judge, the difference between his retirement benefits for the period and the amount he would receive for that period if he were an active judge of the same court. The chief justice shall certify to the judicial cost accountant in the office of the comptroller of the treasury the date on which such service commences and the date on which such service terminates.

Provided however, the chief justice of the Supreme Court of Tennessee shall likewise be empowered to assign and designate any attorney-general as defined under § 8-618 who has or may be retired as such attorney-general to sit as judge and hold any court in the same manner, for the same purpose and he shall have the same authority, duty and jurisdiction as any retired judge is now authorized to perform or exercise under the provisions of this section.

Provided further, when the retired attorney-general is designated and assigned hereunder by the chief justice to sit as judge, his jurisdiction shall be limited and restricted to habeas corpus cases and such cases as may arise under any post-conviction procedure act.

Provided further, the retired attorney-general assigned and designated to sit and perform the duties and functions of a judge shall have served at least twenty-four (24) years as such attorney-general prior to his retirement. His compensation hereunder shall include his regular retirement benefit as attorney-general, plus the difference between his retirement benefit and the amount he would receive if he were an active or regular judge of the same court. The chief justice shall certify to the executive secretary of the Supreme Court the date on which such service commences, and the date on which such service terminates.



§ 17-326 - Optional benefits.

A judge entitled to a retirement benefit may elect, subject to written notice of his election filed prior to retirement with the state treasurer and duly acknowledged by him to have a benefit payable under one of the options hereinafter set forth in lieu of all other benefits he is otherwise entitled to receive, and shall file a written designation of a contingent annuitant to receive benefits under an option to be payable after his death. The optional benefit payable shall be in accordance with the terms of the election of option last received and acknowledged by the state treasurer and the contingent annuitant entitled to benefits under said option shall be the person in the written designation of contingent annuitant last received by the state treasurer prior to the retirement of the judge. The amount of optional benefits 1 and 2 shall be based on option rates adopted from time to time by the state treasurer and shall be actuarially equivalent in value to the benefits that would otherwise be payable, except that an optional benefit commencing after age sixty-five (65) shall not be less than if based on an option rate that would have been applicable had retirement occurred at age sixty-five (65). The amount of optional benefit 3 shall be the normal retirement benefit payable for the life of the retired judge and at his death an amount equal to one-half (1/2) thereof payable for the life of or until the remarriage of his contingent annuitant who shall be his widow and no other. The election of an option shall be null and void if the contingent annuitant dies before benefits commence. If a judge has duly designated a contingent annuitant and is eligible to retire at the time of his death, a benefit will be payable to the contingent annuitant as though the judge had retired the day before his death. If a judge has not duly designated a contingent annuitant and is eligible at the time of death to have retired under this judges' retirement system, the benefit will be an amount payable monthly to his widow, if she is then living, for the remainder of her unremarried lifetime, determined in the same way as an option 1 (joint and survivor) benefit, or the benefit may be a refund of his contributions to the judges' retirement system if the widow so elects.

Option 1. The joint and survivor benefit shall be payable for the life of the retired judge and thereafter to the contingent annuitant for life.

Option 2. The modified joint and survivor benefit shall be payable for the life of the retired judge and thereafter one-half (1/2) of such amount shall be payable to the contingent annuitant for life.

Option 3. A joint and survivor benefit in the amount of the normal retirement benefit shall be payable for the life of the judge and thereafter one-half (1/2) of such amount shall be payable to the contingent annuitant who shall be his widow and no other, for her life or until remarriage.

Provided, the widow of a judge who was a member of the judicial retirement system and entitled to retire under any of its provisions but died in office prior to the enactment of this law shall be conclusively presumed to be the optionee of said judge and entitled to the benefits of option no. 2 above.



§ 17-327 - Retirement under prior laws.

Any judge who retired under prior laws and who elected no optional benefit prior to retirement shall receive a normal retirement benefit. Any such judge who elected an optional benefit prior to retirement and his contingent annuitant shall receive an optional benefit based on a normal retirement benefit. The benefits shall commence when this chapter is adopted. Ages at termination of service shall be used in computing benefits.

No retired judge or contingent annuitant shall have any right impaired or benefit diminished by this section but shall be entitled to the right and benefit enjoyed under prior laws instead of the benefit provided for in this section if elected by notice to the board. This section shall not extend any benefits to others than a retired judge and his contingent annuitant receiving a benefit from this retirement system when this chapter is adopted.



§ 17-328 - Right to pension -- Amount under prior laws not diminished.

Any judge who complies with the foregoing applicable requirements for retirement shall thereupon be entitled to receive, during the remainder of his life, a pension in an amount determined according to the provisions of this judges' retirement system, but in no event shall he receive a pension smaller in amount than he would have received under the retirement laws in effect on January 1, 1970, had they been in effect at the time of his retirement.



§ 17-329 - Widows of appellate judges -- Right to pension -- Amount -- "Appellate judge" defined.

Any widow of a Tennessee appellate judge who, during his lifetime, served a total of at least twenty (20) years as an appellate judge, shall be entitled to a pension from the state of Tennessee, provided, however, that such right shall not accrue until said widow has attained seventy-five (75) years of age. Provided, however, that no such widow who is now receiving, or who may later receive, a pension from the state of Tennessee under any retirement or pension plan of the state in effect now or in the future shall be eligible to receive the pension herein provided.

Said pension shall be in the amount of one hundred and fifty dollars ($150) per month and shall be payable for the remainder of the widow's lifetime.

Whenever used in this section, the phrase "appellate judge" shall mean any judge who has served as a member of the Tennessee Supreme Court, the Tennessee Court of Appeals, or the Tennessee Court of Criminal Appeals.

Said pensions shall be paid out of the general appropriations fund.






10. Retirement System for County Paid Judges

§ 17-501 - Definitions.

As used in this chapter the following words and phrases shall have the meaning indicated unless otherwise defined or required by the context:

(a) "Retirement system," "system," or "retirement system for county paid judges" means the "retirement system for county paid judges of Tennessee" created by this chapter.

(b) "Retirement board" or "board" means the board created by this chapter which shall administer the system.

(c) "Employer" or "county" means any county of the state of Tennessee.

(d) "Judge" means any person who is a judge of a general sessions court, county chairman, county judge, probate judge, or judge of a juvenile and/or domestic relations court, and whose compensation for such judicial service is paid wholly by the county and shall also include the executive secretary of the retirement system for county paid judges of Tennessee and county attorneys who receive regular monthly or quarterly compensation from the county.

(e) "Member" means any person included in the membership of the retirement system.

(f) "Prior service" means all service as a judge, county court clerk, circuit court clerk, sessions court clerk, trustee, register of deeds, sheriff, clerk and master, criminal court clerk, county attorney or assessor of property, superintendent of schools, or city or municipal judge, whether elected by the people or appointed, whether continuous or not, prior to the time of becoming a member of the system. Credit shall also be allowed for as many as four (4) years of service as a member of the general assembly. However, credit shall be allowed for as many as ten (10) years of service as a trial justice of the peace who kept dockets, whether such person was a judge prior to July 1, 1963, or first became a judge after July 1, 1963.

(g) "Current service" means all uninterrupted service as judge after July 1, 1963 and prior to the date as of which current service is being determined; provided, however, that while current service shall not be deemed to be interrupted by the following, it shall not include:

(1) extended sick leave approved by the board;

(2) leave of absence granted by the county and approved by the board;

(3) any service, voluntary or involuntary, in the armed forces of the United States; or

(4) the period of time, not greater than ten (10) years following his termination of employment as judge pursuant to § 17-514.

(h) "Credited service" means the sum of prior service, if any, and current service. Credited service shall be expressed in years and a decimal fraction of a year based on completed calendar months.

(i) "Benefit base" means a sum equal to the annual salary the retired judge would have received had he continued in the office from which he retired.

(j) "Normal retirement date" means the first day of the month next following the fifty-fifth birthday of a member.

(k) "Beneficiary" means the person last designated in writing by a member in accordance with the provisions of § 17-518, to receive benefits payable on the death of such member.

(l) "Fund" or "retirement fund for county paid judges" means the "retirement fund for county paid judges of the state of Tennessee" created by and administered pursuant to this chapter.

(m) "Other systems" means any retirement program created by an act of the general assembly or otherwise, applicable to employees of a city, county or the state of Tennessee, or any political subdivision of any of them.



§ 17-502 - Establishment of system.

There is created and established, as of July 1, 1963, a retirement system for county paid judges to be known as the "retirement system for county paid judges of Tennessee." All transactions of the system shall be in the name of the system. The system shall have all the powers and privileges of a corporation, and shall function as hereinafter provided.



§ 17-503 - Retirement board -- Composition -- Officers -- Quorum -- Personnel.

The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this law are hereby vested in a retirement board, which shall consist of the state treasurer, the commissioner of finance and administration, the comptroller of the treasury, and three (3) members appointed by the governor, all of whom shall be members of the retirement system. The state treasurer shall be chairman of the board. The board shall elect one of its members as vice-chairman. A majority of the members of the board shall constitute a quorum, and all action taken by the board shall be by affirmative vote of a majority of all members of the board. The personnel required by the board in the administration of the plan shall be provided by the division of retirement of the state of Tennessee and all administrative duties shall be performed by and all administrative records shall be maintained by the division of retirement. The state attorney general or an assistant designated by him shall act as legal advisor and attorney for the board.



§ 17-504 - Rights, powers and duties of board.

Subject to the administrative duties reserved by state law to the state treasurer with respect to all state retirement systems, the retirement board shall have complete control of the administration of the system, subject to the provisions of this chapter, with all powers necessary to enable it to carry out properly its duties in that respect.

Specifically, the rights, powers and duties of the board shall include, but shall not be limited to the following:

(a) The board shall, not inconsistent with the provisions of this chapter, construe this chapter, and determine all questions that arise hereunder, including questions relating to whether or not a person is a "judge," within the meaning of this chapter, the eligibility of judges to become members, and the amount of benefit to which any member, beneficiary, or survivor, may become entitled to hereunder.

(b) The board shall establish rules, forms and procedures to be followed in filing applications for benefits, in furnishing and verifying proofs necessary to establish age, earnings, or any other matters required to administer the system.

(c) The board shall receive all applications for benefits. Upon receipt by the board of such an application it shall determine all facts which are necessary to establish the right of the judge to benefits and the amount thereof, as provided in this chapter. The decisions of the board upon all matters within the scope of its authority shall be final. Upon request, the board will afford any applicant the right of a hearing with respect to any findings of fact or determination.

(d) The board, as it sees fit, shall prepare from time to time information concerning the system and distribute such information to judges, members, and other interested persons.

(e) The board shall prepare and publish an annual, audited, financial report showing all receipts, disbursements, and assets and liabilities of the system. The board shall keep accurate minutes of all its proceedings. All proceedings, minutes, and records of the board shall be open at all reasonable times for inspection by the public.

(f) The board shall be empowered to employ the services of investment consultants, actuarial consultants, and the services of others which may be necessary to maintain a soundly designed, administered and financed pension system. Expenses incurred by or on behalf of the board in the administration of this system shall be paid from the fund upon written authorization by the board.

(g) As soon as practicable after JuIy 1, 1963, the board shall adopt such actuarial and other tables as are deemed necessary for the administration of the system, and from time to time may change such tables and adopt new tables.

(h) The board shall have the right to rely upon all tables, valuations, certificates, and reports furnished by any consultant or actuary, all opinions given by the state attorney-general or an assistant thereof, and any advice of a qualified investment consultant.



§ 17-505 - Compensation of board -- Nonliability of members.

Members of the board shall serve without compensation as board members, but shall be reimbursed for the actual expenses incurred by them in the performance of their duties.

The board shall be fully protected with respect to any action taken or suffered by the board in good faith in reliance upon the advice or opinion of any of the foregoing, and all actions so taken or suffered shall be conclusive upon each of them and upon all members or the persons interested in the system.

The board shall not be liable for the making, retention, or sale of any investment or reinvestment made by it nor for any loss to or diminution of the fund, except due to its own gross negligence, willful misconduct, or bad faith.



§ 17-506 - Personal interest of board prohibited.

No member of the board shall have an interest, direct or indirect, in the gains or profits of any investment made by the board, save insofar as any such member may be a member or beneficiary of the retirement system, and no member of the board shall receive, directly or indirectly, any payment or emolument for his services except as expressly provided in this chapter. No member of the board shall, directly or indirectly, for himself or as an agent, in any manner use the funds or deposits of the retirement system, except to make such payments therefrom as are authorized by the board, nor shall any member become an indorser or surety or in any manner an obligor for moneys loaned by or borrowed from the board.



§ 17-507 - Duties of counties -- Information -- Payroll deductions.

To enable the board to perform its functions, each county shall supply full and timely information to the board on all matters relating to the earnings of any members employed by the county, their length of service, their retirement or other causes of termination of employment, contributions to the fund by members, and such other pertinent facts as the board may require. Each county that has been notified that a judge of that county shall participate in this retirement system shall cause to be deducted from the pay check of the judge each payroll period the amounts required by this chapter pursuant to written directions by the board, and shall remit promptly such amounts to the state treasurer.



§ 17-508 - Retirement fund established -- Purpose.

There is hereby established the retirement fund for county paid judges to effectuate the purposes of this chapter. The fund shall be administered and utilized as a trust fund and shall be used for the purpose of providing benefits in accordance with provisions of this chapter and shall be the means of financing benefits and financing expenses of administering the fund by the board in accordance with this chapter.



§ 17-509 - Board as trustee of fund -- Management of fund -- Treasurer as custodian -- Disbursements.

The retirement board shall be the trustee of the fund created by this chapter and shall have full power to invest and reinvest all funds to the extent the board deems appropriate, subject to the limitation that no investment shall be made except, on the exercise of bona fide discretion, in securities which at the time of making the investment are, by a statute, permitted for the investment of reserves of any domestic life insurance companies, provided the total sum invested in common and preferred stocks cannot exceed twenty per cent (20%) of the total of the fund. Subject to such limitations, the board shall have full power to hold, purchase, sell, assign, transfer, or dispose of any of the securities or investments in which the fund created herein have been invested, as well as of the proceeds of such investments and the moneys belonging to the fund.

The state treasurer shall be the custodian of the fund. All payments from the fund shall be authorized by the state treasurer on vouchers duly issued by the state treasurer.



§ 17-510 - Funds deposited in banks.

For the purpose of meeting disbursements for retirement allowances and other payments, sufficient cash may be held on deposit to the credit of the state treasurer in one or more banks or trust companies, located in Tennessee, organized under the laws of Tennessee or of the United States, and qualified as state depositories.



§ 17-511 - Members' contributions -- Payroll deductions deemed authorized.

Each judge who is a member shall contribute to the fund from the date he becomes a member, four per cent (4%) of earnings.

Every member shall be deemed to consent and agree to the payroll deductions made as provided in this chapter; and the payment of salaries and the payment of compensation, less such deductions shall be full and complete discharge of all claims for services as judge rendered by such members to the county during the period covered by such payment.

Any member who is entitled to prior service as defined in § 17-501(f) may claim same by applying to the board, showing the periods of service claimed and furnishing evidence thereof satisfactory to the board, and upon paying to the state treasurer in a lump sum a total contribution equal to four per cent (4%) of the compensation he received for any such service plus common interest at the rate of five per cent (5%) per annum from the date or dates of such prior service.

Upon actual retirement no further contributions on the part of a retired judge or his beneficiary shall be required.



§ 17-512 - Tax on litigation -- State tax only.

For the purpose of providing sufficient funds to aid in meeting the cost of benefits provided by this chapter, there shall be fixed upon every original civil and criminal case before each court of general sessions in the state of Tennessee, a fee of one dollar and twenty-five cents ($1.25) which shall be known as "general sessions retirement tax" and which shall be collectible and payable under the same circumstances as state and county taxes now collected upon litigation, save that this fee shall be paid, secured, or worked out in criminal cases. The tax as herein provided shall be in addition to such litigation taxes as are now levied by law upon such suits. It shall be a state tax only and no county or municipality shall levy a similar tax. All sums collected from the tax herein levied shall be paid to the state treasurer and shall be placed in the fund pursuant to this chapter.



§ 17-513 - Litigation tax under private acts.

Any litigation tax pursuant to any private act of the general assembly shall be suspended during such time and from time to time, on the basis of actuarial standards certified by the actuary retained by the board, as any retirement plan for judges funded in part by such litigation tax is determined by the state treasurer to be actuarially overfunded; thereafter, such litigation tax may be resumed upon determination by the state treasurer that the plan is not overfunded. During any period of time that such local tax is not suspended, the general sessions tax provided in § 17-512 applicable to cases taxed pursuant to any such private act shall be reduced to thirty cents (30cent(s)).



§ 17-514 - Members' contribution account.

The members' contribution account shall be the account to which all members' contributions, as provided in this chapter, shall be credited. From this account shall be paid any refund of contributions to a member terminating his service other than by retirement or death; and at the time a member retires or dies, his account balance shall be transferred to the retirement allowance account as defined in § 17-515. Contributions by a member shall be deducted by the county from his earnings for each payroll period subsequent to becoming a member; and the amount so deducted shall be remitted by the county to the state treasurer and deposited in the fund and credited to the member's individual account of the members' contribution account. The agency of a member who is entitled by virtue of § 17-517 to elect to participate in this retirement system and does elect, shall withhold from the member's pay his required contribution and pay the same to the fund in the same manner as payments are received from a county.



§ 17-515 - Retirement allowance account.

The retirement allowance account shall be the account in which all litigation taxes, all amounts transferred from the members' contribution account, and all income from invested assets of the fund shall be credited. From this account shall be paid the expenses of administering the system, death benefits, retirement benefits, and any other benefits payable after a member's retirement or death.



§ 17-516 - Actuarial valuations and experience investigations.

On the basis of such actuarial assumptions as the board may adopt, the actuary appointed by the board shall make at least biennially a valuation of the assets and liabilities of this retirement system. Based on the results of such valuations, the board shall make recommendations to the general assembly for such changes in this chapter as the board deems desirable for the purpose of assuring that the retirement system will continue to be properly designed and actuarially sound.

In 1967 and each five (5) years thereafter the board shall direct the actuary to investigate actual experience underlying the actuarial assumptions and recommend to the board for adoption new sets of assumptions in line with the results of his investigation.



§ 17-517 - Conditions of eligibility and participation.

Any person other than a county chairman becoming a judge after July 1, 1963, shall become a member of this retirement system as a condition of holding office as judge and shall file with the board within thirty (30) days of his date of employment written notice in such form and manner as the board shall require that he has become a judge covered by this retirement system. Any person becoming a county chairman after July 1, 1963, must file with the board within thirty (30) days of the date of his employment, or before July 1, 1972, written notice electing to become a member in such form and manner as the board shall require and any county chairman who does not apply for membership within said thirty (30) days, or before July 1, 1972, shall be deemed to have elected not to become a member and he shall not thereafter have any right to elect to become a member of this retirement system.

Any person who is a judge on July 1, 1963, may elect to participate or not participate in this retirement system, provided, however, that a judge who does not apply for membership before October 1, 1971, shall be deemed to have elected not to become a member as of July 1, 1963. Any judge on July 1, 1963, who elects to become a member as of that date shall, as a condition of becoming a member, contribute to the fund the monthly employee contributions for the period July 1, 1963, to the date of receipt by the board of his application to become a member; provided, however, that any judge on July 1, 1963, who applies for membership after October 1, 1965, shall pay to the fund interest on such monthly employee contributions from July 1, 1963, at the rate of five per cent (5%) per annum; and provided, further, that any judge on July 1, 1963, claiming prior service shall pay to the fund interest on such back contributions from July 1, 1963, at the rate of five per cent (5%) per annum; and provided, further, that any person who was a judge or chairman on November 1, 1965 and who elects to become a member before July 1, 1972, may claim and receive prior service credits by contributing to the fund an amount equal to the amount he would have contributed had he been a member, plus interest on such back contributions at the rate of five per cent (5%) per annum from the date the contribution would have been paid had he been a member. After the date of receipt by the board of his application to become a member, he shall not thereafter be eligible to continue membership or participation in any other system, except that he shall be entitled to enjoy, unimpaired, any vested benefit existing under such other system, but in such case, no periods of time on account of which such vested benefits exist shall be considered credited service under this chapter. Any judge on July 1, 1963, who elects not to become a member and is not covered then or thereafter by any other system, may apply to become a member in like manner at a subsequent date; such judge shall become a member as of the first day of the month next following the date of receipt of his application by the board.

Any judge on July 1, 1963, who as of that date had been a member of any retirement system of the state of Tennessee and who prior to that date had withdrawn his contributions from said system or did not otherwise retain any vested interest in said system shall be eligible to make "supplemental contributions" to this retirement system in respect of each of the years for which he had been entitled to receive credit and for which as of July 1, 1963, he did not have any right to any benefits whether or not on account of such years. The amount of "supplemental contributions" for each year for which supplemental contributions are made shall be determined as the sum of (a) three per cent (3%) of that part of his earnings per year, based on his monthly rate of earnings on July 1, 1963, not in excess of four thousand eight hundred dollars ($4,800) and (b) five per cent (5%) of that part of his earnings per year, based on his monthly rate of earnings on July 1, 1963, that is in excess of four thousand eight hundred dollars ($4,800); provided, however, that such member shall pay to the fund interest on all such supplemental contributions at the rate of five per cent (5%) per annum. Each such year for which supplemental contributions are paid shall be considered credited service, notwithstanding any provisions in this system to the contrary. No judge shall be entitled to pay to this system supplemental contributions in accordance with this § 17-517 after October 1, 1971.

Any county judge or chairman who ceases to hold such office, for reasons other than ouster or impeachment, may elect to participate in this retirement system if he (a) is a member in this retirement system at the time he ceases to hold office, (b) has at least ten (10) years credited service in this retirement system, (c) is at least forty-five (45) years of age, (d) enters into full-time employment within these three (3) months after ceasing to hold such office with an agency entitling him to participate in a state employee's retirement system, and (e) elects to participate in this system and contributes to this system from his salary in the agency in the same manner as other members of this retirement system.

All other provisions of this title notwithstanding, any county-paid judge having sixteen (16) or more years' service on January 1, 1969, and who has reached the age of seventy (70), shall be entitled to the benefits under this retirement system.

All other provisions of this title notwithstanding any person on March 1, 1972, who as of that date is a member of any retirement system of the state of Tennessee and who prior to that date had served as county judge for ten (10) years or more and had withdrawn his contributions from the retirement system for county paid judges shall be eligible to become a member of this retirement system and shall be entitled to the amount of credited service for which he was eligible at the time of termination of membership in such system upon the repayment of his withdrawn contributions together with a payment to the state treasurer equal to four per cent (4%) of the compensation he received during the time of any prior service. Common interest shall be paid on withdrawn contributions at the rate of five per cent (5%) per annum from the time of his withdrawal of such contributions to the time of repayment of his withdrawn contributions. Common interest at the rate of five per cent (5%) per annum shall also be paid to the state treasurer on all compensation received during the time of any prior service from the dates of such service.



§ 17-518 - Beneficiary designation.

A member may designate any person as beneficiary to receive benefits as provided in this chapter payable upon the death of the member. A change in designation may be made at any time by the member but such designation or change in designation shall be submitted in writing to the retirement board in such form and manner as the board may prescribe. No designation of beneficiary shall be effective unless and until it has been received by the retirement board prior to the date of death of the member. Upon any change in designation of beneficiary, the rights of all previously designated beneficiaries to receive any benefits provided by this chapter shall cease.

In the absence of a valid designation of beneficiary at the death of a member, the member's estate shall be beneficiary, except in those instances where the beneficiary is entitled to a benefit in accordance with Option B or Option C. In the absence of a valid designation of beneficiary and where the beneficiary is entitled to a benefit in accordance with Option B or Option C, the benefit shall be payable to the surviving spouse, if one exists, and in the event no surviving spouse exists no benefit will be payable unless otherwise determined by the retirement board.



§ 17-519 - Termination of membership.

If a member terminates his membership, he shall thereafter forfeit all rights to any benefit or benefits provided under this chapter for service completed prior to the date his membership is terminated. The membership of any member shall terminate upon:

(a) Withdrawal of his contributions at termination of employment or anytime thereafter, regardless of his length of credited service;

(b) Termination of employment, unless at such termination of employment he has completed eight (8) years of credited service and he does not withdraw his contributions;

(c) Termination of employment, unless he has terminated his employment pursuant to § 17-529 and provided that he becomes reemployed as a judge within ten (10) years of such date of termination of employment;

(d) Retirement, except disability retirement followed by reemployment as a judge subject to § 17-525, and except early retirement, if a monthly deferred early retirement benefit was elected, followed by reemployment as a judge subject to § 17-524(a);

(e) Death;

(f) Termination of employment at any time because of impeachment or other removal from office;

(g) Should a member cease to be a judge before being eligible for retirement, he shall be paid, upon application as soon as practicable within ninety (90) days thereafter, the amount of his contributions together with three per cent (3%) interest, compounded annually, or with such proportion of the regular interest credited thereon as the board may allow beginning as of July 1, 1965; provided, however, that no interest shall be payable if separation occurs within five (5) years from the date the judge became a member of the system;

(h) Should a member die at any time before retirement, the amount of his accumulated contributions plus interest as provided in § 17-519(g) shall be paid to his beneficiary in accordance with § 17-518;

(i) Termination of employment unless he is eligible for participation in accordance with § 17-517.



§ 17-520 - Prior service certificates.

As soon as practicable after July 1, 1963, the retirement board shall determine the prior service of each judge who became a member as of July 1, 1963 and shall issue to such member a certificate of his prior service. If the board discovers that the prior service recorded on a certificate is incorrect, it shall issue promptly a corrected certificate which shall supersede all certificates previously issued. Copies of such certificates shall become a part of the permanent records maintained by the board in the office of the division of retirement for the purpose of determining benefits payable to members or their beneficiaries. In establishing such records, the board may require, in its discretion, members, beneficiaries, and other persons to submit affidavits as to any information and data which affect benefits payable to members or beneficiaries. When a member terminates his membership as provided in § 17-519, his certificate of prior service shall become void.

Anything in chapter 5 of title 17 or in §§ 8-3701 -- 8-3705 to the contrary notwithstanding, the salary contributions of any member of any other system shall be transferred from such other system to the Tennessee retirement system for county paid judges and the member shall be given service for the time that he was a member of such other system on the date that he becomes a member of the Tennessee retirement system for county paid judges.



§ 17-521 - Application for benefits.

Before any benefit provided for herein can be paid, all conditions applicable to the payment of the benefit must be met, application for the benefit must be presented to the retirement board in such form and manner as the board shall determine, and the payment of benefit must be approved by the board. If any retirement benefit provided for herein is less than twenty dollars ($20.00) per month, the board in its discretion may pay the actuarially equivalent value of such benefit in one lump sum, or in such other manner as the board may determine. Notwithstanding any provision of this chapter to the contrary, no benefit shall be due or payable before July 1, 1964, and no benefit shall be payable to a retired judge during any time he is employed by any city, county or the state of Tennessee or any political subdivision or instrumentality thereof.



§ 17-522 - Normal retirement -- Conditions -- Benefit.

Each member shall be eligible upon retirement on his normal retirement date to receive a benefit as provided in this section. The benefits provided in this section shall also be paid to all members of the retirement system for county paid judges who retired prior to May 17, 1967. The monthly normal retirement benefit shall be payable on a member's normal retirement date and on the first day of each month thereafter during his lifetime and shall be computed as of his normal retirement date as one-twelfth (1/12) of the product of (a) and (b):

(a) Credited service.

(b) Three per cent (3%) of his benefit base.

In no event, however, shall a member receive upon retirement a benefit from a retirement system greater than seventy-five per cent (75%) of average earnings.

Notwithstanding any other provisions in this chapter, whenever a member retires on his normal retirement date having twenty-four (24) years of credited service, he shall be entitled to receive a monthly retirement benefit equal to one-twelfth (1/12) of seventy-five per cent (75%) of his average earnings.



§ 17-523 - Delayed retirement -- Conditions -- Benefit.

A member who remains in his judicial office beyond his normal retirement date shall be eligible upon retirement on his delayed retirement date, which shall be the first day of any month following the effective date and his normal retirement date, to receive a benefit as provided in this section. The monthly delayed retirement benefit, which shall be payable on a member's delayed retirement date and on the first day of each month thereafter during his lifetime shall be computed in the same manner set forth in § 17-522 except that such computation shall be made as of his delayed retirement date.



§ 17-524 - Early retirement -- Conditions -- Benefit.

A member who has reached his fifty-fifth birthday or has completed eight (8) years of credited service shall be eligible, upon retirement on his early retirement date, which shall be the first day of any month thereafter but prior to his normal retirement date, to receive a benefit as provided in this section. A member may, upon retirement on his early retirement date, elect to receive either (a) or (b) as follows:

(a) a monthly deferred early retirement benefit, which shall be payable on his normal retirement date, provided he is then living, and on the first day of each month thereafter during his lifetime, computed in the same manner set forth in § 17-522 except that such computation shall be made as of his early retirement date; provided, however, that if the date of death of such member occurs after his termination of employment and prior to his normal retirement date, his beneficiary shall receive a refund of the contributions standing to the credit of such deceased member; or

(b) an immediate monthly early retirement benefit, which shall be payable on his early retirement date and on the first day of each month thereafter during his lifetime, the amount of which shall be the amount of benefit provided in subparagraph (a) of this section, but reduced by five-twelfths per cent (5/12%) thereof for each full month in the period of time between his early retirement date and his normal retirement date.



§ 17-525 - Disability -- Definition -- Requirements.

Disability means a physical or mental condition of a member which has persisted for six (6) months, which is likely to be permanent, and which has rendered him incapable of further performance of his duties; provided, however, that the event or illness which is deemed by the board to have resulted in the disability had its origin during the time the member was an actively employed judge. Loss of both hands by severance at or above the wrists, or both feet at or above the ankles, or the complete irrecoverable loss of the sight of both eyes, shall conclusively determine disability. Notwithstanding any provision of this section to the contrary, disability as defined in this section shall not include a physical or mental condition which results directly or indirectly from:

(a) injury intentionally self-inflicted; or

(b) injury or disease resulting from military service.

The retirement board shall have exclusive authority to determine the existence of disability. The board, in its sole discretion, may secure such medical and other evidence as it deems necessary and appropriate. Once each calendar year, the board may require any retired member who is receiving a disability benefit and who has not reached his normal retirement date to undergo a medical examination by a physician or physicians designated by the board, and such examination shall be made at the place of residence of such retired member or at any other place the retirement board designates. If a retired member refuses to submit to such medical examination, his disability benefit shall be discontinued until he shall actually undergo such medical examination; and if he fails to undergo such medical examination for one (1) year from the date the retirement board requests such medical examination, his disability benefit shall be discontinued permanently. If the board determines that he is no longer disabled, his disability benefit shall be discontinued as of the date of such determination; provided, however, that if the retired member reapplies for disability benefits and the board determines that disability exists, payment of his disability benefit shall resume as of the date of such determination that disability exists. If the disability benefit of a retired member is discontinued permanently prior to his normal retirement date and he is reemployed as a judge by the employer within six (6) months following the date his disability ceases, his credited service shall not be deemed to have been interrupted, but shall not include any time during which he was not an employee.



§ 17-526 - Disability -- Conditions -- Benefit.

A member who is an employee, who has completed eight (8) years of credited service, and who has become disabled as defined in § 17-525 shall be eligible, upon retirement from the active employment of the employer on his disability retirement date, which shall be the first day of the month following the determination by the board that he is disabled, to receive a disability benefit as provided in this section. The monthly disability retirement benefit payable on a member's disability retirement date, as defined in this section, and on the first day of each month thereafter during the period of his disability, as defined in § 17-525, and during his lifetime, shall be computed in the same manner set forth in § 17-522 except that such computation shall be made as of his disability retirement date and the amount of such benefit shall not be less than one-fourth (1/4) of his average earnings per month. A member shall also receive, upon retirement on his disability retirement date, as defined in this section, a lump sum benefit equal to six (6) months of his monthly disability retirement benefits.



§ 17-527 - Death benefits before retirement -- After retirement.

If the date of death of a member occurs prior to the commencement of any benefits provided by this chapter and prior to the first day of the month following his fifty-fifth birthday or his completion of eight (8) years of credited service or at a time that the member is under age fifty-five (55) and is not a judge, his beneficiary shall receive a lump sum payment of the member's contributions credited to the deceased member. If the date of death of a member, who was in the active employment of the employer on such date, occurs prior to the commencement of any benefits provided by this chapter, but subsequent to the first day of the month following his fifty-fifth birthday or his completion of eight (8) years of credited service, a monthly survivor benefit shall be payable commencing on the first day of the month following the date of death of the member. Such monthly survivor benefit, if any, shall be the amount payable in accordance with the option elected by the member as though the member has retired on the day before his date of death; provided, however, that if no beneficiary is living on the date of death of the member, a refund of his contributions shall be payable to his estate; and provided further, in lieu of all other benefits payable to a beneficiary upon the death of a member, the beneficiary may elect to receive a lump sum payment of the member's contributions credited to the deceased member. No death benefits shall be payable in the case of a retired member whose date of death occurs after retirement, unless the deceased retired member elected an optional form of benefit which specifically provides for a death benefit.

Notwithstanding any provisions of this chapter to the contrary, if a member is eligible for retirement or disability benefits, but dies without having elected an option, the beneficiary shall be entitled to receive a monthly survivor benefit in the same amount as the beneficiary would have been entitled had the member elected Option C of § 17-532, and retired on the day before his date of death.



§ 17-528 - Termination of employment before four years of credited service.

If a member has completed less than four (4) years of credited service at the time of his termination of employment as judge, he shall receive, in lieu of all other benefits he is eligible to receive, a refund of the member's contributions standing to his credit, when he attains the age of sixty-two (62).



§ 17-529 - Termination of employment after four years but before eight years of credited service.

If a member has completed at least four (4) years but less than eight (8) years of credited service at the time of his termination of employment as judge he shall have a right to withdraw or leave his contributions in the fund. If he is not reemployed as a judge at the end of ten (10) years from his date of termination of employment as judge, he shall receive a refund of his contributions and thereafter shall have no rights under the system unless he is eligible for participation in accordance with § 17-517.

All other provisions of this title notwithstanding any person on February 1, 1970, who as of that date is a member of any retirement system of the state of Tennessee and who prior to that date had served as county judge for eight (8) years and had withdrawn his contributions from the retirement system for county paid judges shall be eligible to the amount of credited service which he had at the time of termination of membership in such system upon the repayment of his withdrawn contribution with interest at six per cent (6%) per annum from the time of his withdrawal of such contributions to the time of repayment of his withdrawn contributions.



§ 17-530 - Termination of employment after eight years of credited service.

If a member has completed at least eight (8) years of credited service at the time of his termination of employment he may elect to receive, in lieu of all other benefits he is eligible to receive, either (a) or (b) as follows:

(a) a refund of the contributions made by the member; or

(b) a monthly deferred vested retirement benefit, which shall be payable on his normal retirement date; provided he is then living, and on the first day of each month thereafter during his lifetime, computed in the same manner set forth in § 17-522, except that such computation shall be made as of his date of termination of employment; provided, however, that if the date of death of such member occurs prior to his normal retirement date, his beneficiary shall receive a refund of the member's contributions credited to such deceased member.

Notwithstanding anything in § 17-529 or in this section to the contrary, if the termination of employment of a member is by impeachment or other removal from office, he shall not be entitled to any benefit under this system except a refund of contributions made by the member. If a member whose contributions have not been refunded under § 17-529 or this section is reemployed as a judge, his credited service shall not be deemed to have been interrupted, but shall not include any time during which he was not a judge. This section shall not apply if a member terminates employment and elects to participate in accordance with § 17-517.



§ 17-531 - Election of optional retirement benefits.

A member entitled to a retirement benefit may elect at any time prior to his retirement date to have a retirement benefit payable under one of the options set forth in § 17-532 in lieu of all the benefits he may otherwise be entitled to receive. The benefit shall be paid in accordance with the terms of the option elected. A member may revoke his election of an option, and he may make a new election at any time prior to retirement. Any election of an option by a member which is not received by the board during the lifetime of the member and in such form and manner which the board may prescribe, or which is not approved by the board, shall be null and void. The board may disapprove any election of an option if the election of said option is deemed to be inconsistent with the pruposes of this chapter. The beneficiary last designated by the member as of the date he delivers written application for an option to the board shall be the beneficiary to receive any benefits payable after his death. The election of an option by a member shall be null and void if the designated beneficiary dies before benefits commence.



§ 17-532 - Description of options.

The amount of any optional retirement benefit set forth in this section shall be according to option rates or actuarial bases adopted from time to time by the board.

Option A: 120 payments certain and life option: An option A benefit is a decreased retirement benefit payable for life with the first 120 payments guaranteed. Any guaranteed payments due after the death of the retired member shall be payable to his beneficiary.

Option B: joint and survivor option: An option B benefit is a decreased retirement benefit payable to the retired member for life which shall continue after his death to the surviving beneficiary for life in the same amount as that payable to the retired member.

Option C: modified joint and survivor option: An option C benefit is a decreased retirement benefit payable to the retired member for life which shall continue after his death to the surviving beneficiary for life in the amount of fifty per cent (50%) of the amount that was payable to the retired member.

Option D: social security option: An option D benefit is an increased retirement benefit payable to the retired member during his lifetime until his normal retirement date and a reduced retirement benefit payable thereafter for life in order to have a more level retirement income when such reduced retirement benefit is added to his primary insurance amount payable under the Social Security Act. The optional benefit shall be based on the retired members' estimated primary insurance amount payable under the Social Security Act as such act exists on his early retirement date.

The amount of any optional retirement benefit set forth in this section shall be determined on the basis of the actuarial assumptions that have been adopted by the board and are in use at the time of determination.

If the member is over age fifty-five (55) at date of determination, the optional factors used will be those which would have been applicable when the member was age fifty-five (55) but based on the actuarial assumptions in use at the time of determination.



§ 17-533 - Changes in system.

An amendment or repeal of any provision of this chapter shall be made only following an actuarial determination of its effect on the soundness of the system's design as well as its effect on the cost of the system, and disclosure of such information to all interested persons. No amendment or repeal of a provision of this chapter shall affect in any way the benefits then being paid to members, retired members, or beneficiaries or benefits based on service completed prior to the date of such amendment or repeal, except as provided in § 17-534. Provided, however, that in determining such accrued benefits, average base earnings and average earnings shall be determined as of the date of the amendment or repeal, as the case may be.



§ 17-534 - Termination of system.

In the event this chapter is repealed in its entirety, including amendatory acts thereto, the retirement board shall prepare a list of all members, retired members, and beneficiaries, showing for each, as of the date of such repeal, the following:

(1) For each retired member or beneficiary receiving benefits, the amount and terms of payment of such benefits.

(2) For each member entitled to a deferred benefit as provided in § 17-524(a) or § 17-530(b), the amount and terms of payment of such benefit.

The benefits shown on the above list will then be separated into "priority classes" as follows:

Priority Class A: Benefits for members who have reached their fifty-fifth birthdays, benefits for retired members who have reached their fifty-fifth birthdays, and benefits for survivors and beneficiaries of all deceased members or retired members.

Priority Class B: Benefits for members, retired members who are receiving benefits and terminated members entitled to a deferred benefit as provided in § 17-524(a) or § 17-530(b); provided however, that they have reached their fiftieth but not their fifty-fifth birthdays and have completed eight (8) years of credited service.

Priority Class C: Benefits for all other members and retired members.

The board will then arrange for the liquidation of all assets held in the fund maintained in connection with the system and prepare a statement of the liquidated value of such assets. The board will then arrange for the application of the assets of the fund to purchase annuities from an insurance company or companies, to provide in full, if such assets are sufficient to do so, the benefits in priority class A. If such assets are not sufficient to purchase one hundred per cent (100%) of benefits in priority class A, they shall be applied in full to purchase such uniform percentage as can be purchased. If the assets of the fund are more than sufficient to purchase one hundred per cent (100%) of the benefits in priority class A, the remainder shall be applied in the same manner to purchase all or a uniform percentage of benefits in priority class B. If the remaining assets are more than sufficient to purchase one hundred per cent (100%) of the benefits in priority class B, the remainder shall be applied in the same manner to purchase all or a uniform percentage of benefits in priority class C. If the remaining assets are more than sufficient to purchase one hundred per cent (100%) of the benefits in priority class C, the remainder shall revert to the state. Upon completion of the steps specified above, this chapter shall be considered repealed, and no member, retired member or beneficiary shall have any further right or claim to benefits under this chapter.



§ 17-535 - Spendthrift clause.

Except for obligations which may be owed to the employer, as to which obligations benefits may be applied by the board, no benefit under this retirement system shall be subject in any manner to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber or charge shall be void, nor shall any such benefit be in any manner liable for or subject to the debts, contracts, liabilities, engagements or torts of the person entitled to such benefit except as specifically provided in the retirement system; and in the event the employer or the board shall find that any member, retired member or beneficiary has become bankrupt or has attempted to anticipate, alienate, sell, transfer, assign, pledge, encumber or charge any benefit under the retirement system, except as specifically provided herein, then such benefit shall cease and determine, and in such event the board, in its sole discretion, shall hold or apply the same to or for the benefit of such member, retired member, beneficiary, his spouse, children or other dependents, or any of them.



§ 17-536 - Claims.

Any payment to a member or beneficiary, or to their legal representatives, in accordance with the provisions of this chapter, shall to the extent of the method of computation as well as the amount thereof constitute full satisfaction of all claims hereunder against the trustees and the state of Tennessee, who may require such member, retired member, beneficiary, or legal representative, as a condition precedent to such payment, to execute a receipt and release therefor in such form and manner determined by the board.



§ 17-537 - Payments for legally incompetent persons.

If any member, retired member or beneficiary, is a minor, or has been adjudicated legally incapable of personally receiving and giving a valid receipt for any payment due him hereunder, the board may, unless and until claim shall have been made by a duly appointed guardian or conservator of such person, direct that such payment or any part thereof be made to such person or to such person's spouse, child, parent, brother or sister, or other person deemed by the board to be a proper person to receive such payment. Any payment so made shall be a complete discharge of any liability under the retirement system for such payment.



§ 17-538 - Correction of errors.

If any change in records or error results in any person receiving from the fund more or less than he would have been entitled to receive had the records been correct, or had the error not been made, the board, upon discovery of such error shall correct the error by adjusting, as far as practicable, the payments in such a manner that the benefits to which such person was correctly entitled shall be paid.



§ 17-539 - Violation a misdemeanor -- Penalty.

Any person who knowingly makes any false statement or falsifies or permits to be falsified any record or records of this retirement system in an attempt to defraud such system, is guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine not to exceed five hundred dollars ($500), or by imprisonment in the county jail for not more than twelve (12) months, or both such fine and imprisonment, in the discretion of the court.






11. State Teachers' Retirement System

§ 49-1501 - Definition of terms.

The following words and phrases as used in this chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Retirement system" shall mean the Tennessee teachers' retirement system as defined in § 49-1502.

(2) "Public school" shall mean any day school conducted within the state under the authority and supervision of a duly elected or appointed city or county school board, and any educational institution supported by and under the control of the state.

(3) "Teacher" shall mean any person employed in a public school as a teacher, helping teacher, librarian, principal, or supervisor, and shall include any superintendent of public schools, or administrative officer of a department of education, or of any educational institution supported in whole or in part by and under the control of the state. In all cases of doubt, the board of trustees hereinafter defined shall determine whether any person is a teacher as defined in this chapter.

(4) "Employer" shall mean the state of Tennessee, the county board of education, the city board of education, the state board of education, the board of trustees of the University of Tennessee, the board of trustees of other educational institutions and agencies supported and under the control of the state, or any other agency of and within the state by which a teacher is paid.

(5) "Member" shall mean any teacher included in the membership of the system as provided in §§ 49-1508 -- 49-1512.

(6) "Board of trustees" shall mean the board provided for in § 49-1503 to administer the retirement system.

(7) "Medical board" shall mean the board of physicians provided for in § 49-1505.

(8) "Service" shall mean service as a teacher as described in subsection (3) of this section.

(9) "Prior service" shall mean service rendered prior to the date of establishment of the retirement system for which credit is allowable under §§ 49-1513 -- 49-1518.

(10) "Membership service" shall mean service as a teacher rendered while a member of the retirement system.

(11) "Creditable service" shall mean "prior service" plus "membership service" for which credit is allowable as provided in §§ 49-1513 -- 49-1518.

(12) "Beneficiary" shall mean any person in receipt of a state annuity, a teacher annuity, a retirement allowance, or other benefits as provided by this chapter.

(13) "Regular interest" shall mean interest compounded annually at such a rate as shall be determined by the board of trustees in accordance with § 49-1537.

(14) "Accumulated contributions" shall mean the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the members' contributions account, together with regular interest thereon as provided in § 49-1538.

(15) "Earnable compensation," as applied to pay for teaching service rendered before July 1, 1955, shall mean the full rate of the compensation excluding any part of compensation in excess of three thousand six hundred dollars ($3,600) per annum that would be payable to a teacher if he worked the full normal working time, with the exception of the period between July 1, 1945 and July 1, 1949, when the earnable compensation excluded any part of the compensation in excess of two thousand five hundred dollars ($2,500) per annum. As applied to pay for teaching service rendered on or after July 1, 1955, "earnable compensation" shall mean the full rate of the compensation that would be payable to a teacher if he worked the full normal working time.

(16) "Average final compensation" means the average annual earnable compensation of a teacher during the five (5) years of his service producing the highest such average, except that for the purpose of § 49-1548, it shall mean the average annual earnable compensation during the last five (5) years of service. If a teacher had less than five (5) years of service, it shall mean the average annual earnable compensation for all such years of service. Any increased cost to the state occasioned by the changes in retirement benefits made by the 1969 amendment of this item shall be paid out of annual earnings on investments of the Tennessee teachers' retirement system in excess of four per cent (4%).

(17) "Teacher annuity" shall mean payment for life derived from the accumulated contributions of a member. All teacher annuities shall be payable in equal monthly installments.

(18) "State annuity" shall mean payments for life derived from money provided by the state of Tennessee. All state annuities shall be payable in equal monthly installments.

(19) "Retirement allowance" shall mean the sum of the "teacher annuity and the state annuity" or any optional benefit payable in lieu thereof.

(20) "Retirement" shall mean the withdrawal from active service with a retirement allowance granted under the provisions of this chapter.

(21) "Teacher annuity reserve" shall mean the present value of all payments to be made on account of any teacher annuity or benefit in lieu of any teacher annuity, computed on the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(22) "State annuity reserve" shall mean the present value of all payments to be made on account of any state annuity or benefit in lieu of any state annuity computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(23) "Actuarial equivalent" shall mean a benefit of equal value when computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(24) "Local retirement fund" shall mean any teachers' retirement fund or other arrangement for payment of retirement benefits to teachers, except this retirement system, in force on the date of establishment of this retirement system and supported wholly or in part by contributions made by an employer as defined by this chapter.

(25) The masculine pronoun wherever used shall include the feminine.

(26) "Prior service annuity" shall mean a state annuity equal to the teacher annuity which would have been provided at age sixty (60) or at the member's retirement age if prior to age sixty (60) by twice the contributions which the member would have made during his prior service had the system been in operation and he contributed thereunder, except that in the case of any member who had attained age sixty (60) on the date of establishment such additional state annuity shall be equal to the teacher annuity which would have been provided at his age on the date of establishment by twice the contributions which he would have made during such prior service had the system been in operation and he contributed thereunder.

(27) "Covered compensation" shall mean the maximum amount of earnable compensation which may be included in the determination of the primary insurance amount under the Social Security Act.



§ 49-1502 - Establishment of system -- Management.

A retirement system is established and placed under the management of the board of trustees for the purpose of providing retirement allowances and other benefits under the provisions of this chapter for teachers of the state. The retirement system so created shall be established as of July 1, 1945.

It shall have the power and privilege of a corporation and shall be known as the "Tennessee Teachers' Retirement System," and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held in trust for the purpose for which received.



§ 49-1503 - Board of trustees.

(1) The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this law are hereby vested in a board of trustees.

(2) The board shall consist of eight (8) members, as follows:

(a) The state commissioner of education, ex officio;

(b) The state treasurer, ex officio;

(c) Six (6) members to be appointed by the governor. Three (3) of the appointed members shall be members of the teaching profession of the state and three (3) who are neither members of the teaching profession nor state employees, one (1) from each grand division of the state. The term of office of members so appointed shall be three (3) years.

The three (3) appointed members who are teachers shall be appointed from a list of teachers, nominated by the representative assembly of the Tennessee education association, who are teachers in service in schools or institutions supported in whole or in part by state appropriations. One shall be appointed from a list of three (3) nominated from each of the three (3) grand divisions of the state.

If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

(3) The trustees shall be paid ten dollars ($10.00) per day during sessions of the board and shall be reimbursed from the expense fund for all necessary expenses that they may incur through service to the board. The board of trustees shall meet quarterly on Friday after the first Monday in January, April, July, and October. Special meetings of the board for the transaction of business may be called by the chairman by giving written notice to all members at least ten (10) days prior to the date of the meeting.

(4) Each trustee, other than the ex officio members, shall take an oath of office, that, so far as it devolves upon him, he will diligently and honestly administer the affairs of the said board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed by the member taking it, and certified by the officer before whom it is taken, and immediately filed in the office of the secretary of state.

(5) Each trustee shall be entitled to one (1) vote on the board. Five (5) affirmative votes shall be necessary for a decision by the trustees at any meeting of the said board. Five (5) members of the board of trustees shall constitute a quorum.

(6) Subject to the limitations of this chapter, the board of trustees shall, from time to time, adopt and publish rules and regulations for the administration of the funds created by this chapter and for the transaction of its business.

(7) The state commissioner of education shall be ex officio chairman of the board of trustees. The board of trustees shall, by a majority vote of all the members, elect a secretary, who may be, but need not be, one (1) of its members. The board of trustees shall engage such actuarial and other service as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees, and all other expenses of the board necessary for the operation of the retirement system, shall be paid at such rates and in such amounts as the board of trustees shall approve.

(8) The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system and for checking the expenses of the system.

(9) The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system, including assets and liabilities, receipts and expenditures, for the preceding year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(10) The board of trustees shall provide for an annual audit to be made by a reliable independent auditor. A complete audit by the office of the comptroller of the state shall be deemed a sufficient compliance with this requirement.



§ 49-1504 - Legal adviser to board.

The state attorney general or an assistant designated by him shall be the legal adviser of the board of trustees.



§ 49-1505 - Medical board.

The board of trustees shall designate a medical board to be composed of three (3) physicians not eligible to participate in the retirement system. If required, other physicians may be employed to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this chapter, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board of trustees its conclusion and recommendations upon all the matters referred to it. Compensation for services of the members of the medical board shall be determined by the board of trustees.



§ 49-1506 - Actuary -- Duties.

(1) The board of trustees shall designate an actuary who shall be the technical adviser of the board of trustees on matters regarding the operation of the funds created by the provisions of this chapter and shall perform such other duties as are required in connection therewith.

(2) The actuary shall make such investigation of the mortality, service, and compensation experience of the members of the system, as he shall recommend and the board of trustees shall authorize, and on the basis of such investigation he shall recommend for adoption by the board of trustees such tables and such rates as are required in subsection (3) of this section. The board of trustees shall adopt tables, and certify the rates of contribution required under this chapter.

(3) At least once in each six (6) year period, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the members and beneficiaries of the retirement system, and taking into account the result of such investigation and valuation, the board of trustees shall adopt for the retirement system such mortality, service and other tables as shall be deemed necessary.

(4) On the basis of such tables as the board of trustees shall adopt, the actuary shall make a valuation at least once in each two (2) year period of the assets and liabilities of the accounts of the system created by this chapter.



§ 49-1507 - Pecuniary interest of trustees and employees prohibited.

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall directly or indirectly for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees upon proper vouchers to the state treasurer, nor shall any trustee or employee of the board of trustees become an indorser or surety or in any manner an obligor for moneys loaned to or borrowed from the board of trustees.



§ 49-1508 - Membership of teachers beginning after 1945.

Except as provided in § 49-1510, any person who shall become a teacher after the date as of which the retirement system is established shall become a member of the retirement system as a condition of his employment.



§ 49-1509 - Membership of teachers.

(1) There are hereby created two (2) classes of members in the Tennessee teachers' retirement system, to be known as class A members and class B members and to be defined as follows:

(a) Class A members shall be those members who are covered by the provisions of Title II of the Federal Social Security Act and who contribute hereunder for benefits supplementary to the social security benefits. It shall consist of: (i) all teachers who were members prior to the date coverage under the Social Security Act is extended to such class A members, and who prior to June 30, 1959 file on a form approved by the board of trustees, a waiver of their rights to benefits accrued to them under this chapter as it heretofore existed, an election to be covered by said Social Security Act and the supplementary benefits provided by this chapter, as amended, and an agreement to the deduction of their accrued taxes, if any, under the Federal Insurance Contributions Act for the period from January 1, 1956, from the accumulated contributions held in his account in the members' contribution account; and (ii) all teachers who were eligible to elect to become class A members and to be covered under the Social Security Act as provided in (i) above but did not so elect, and who, if a future amendment of the Federal Social Security Act should so permit, elect to become class A members and to be covered under the Social Security Act in accordance with the terms of an agreement, if any, made between the state of Tennessee and the social security administration; and (iii) all teachers who enter the membership on or after the date coverage under the Social Security Act is extended to such class A members.

(b) Except as provided in clause (iii) of paragraph (a) of this subsection, class B members shall consist of those members who have not elected to become class A members.

(2) Except as provided under § 49-1510, any person who was a teacher on February 15, 1945 or who may have become a teacher on or before July 1, 1945, became a member of the retirement system unless he notified the board of trustees in writing on a form provided by the board on or before July 1, 1946, that he did not choose to become a member of this retirement system, and executed a waiver of all present and prospective benefits which would otherwise accrue to him by participating in the system. Any teacher who elected not to become a member may thereafter apply for and be admitted to membership, but without credit for service rendered after July 1, 1945, and prior to the time he becomes a member, except as provided in §§ 49-1518, 49-1542 and 49-1552.



§ 49-1510 - Exclusion of teachers under local retirement systems.

Teachers in the service of an employer operating a local retirement fund or plan or arrangement containing provisions for the retirement of teachers on a joint contributory basis who are eligible for membership therein shall not be members of the retirement system established under this chapter, and such teachers shall make no contributions to this retirement system nor be eligible for benefits under this retirement system except as provided in § 49-1542. Members of this system who are eligible to belong to the county officials' retirement system may elect to join such system and withdraw the membership and contributions from this system; any person making such an election shall make no further contributions to this system nor be eligible for retirement benefits under the provisions of this system.



§ 49-1511 - Education association and other employees.

Should the Tennessee education association request that its administrative employees be permitted to become members of this retirement system or should the Tennessee school boards association or the Tennessee secondary schools athletic association so request and should the association so requesting agree to make in behalf of its employees the employer's contributions required under this chapter, such employees shall be considered as teachers for the purpose of this retirement system and shall be eligible for membership herein. They shall make the same contributions and shall be eligible to the same benefits as teacher members. They shall be allowed such credit for service as shall be certified and paid for by their association. The association shall make normal contributions and special accrued liability contributions corresponding to the contributions payable by the state. The special accrued liability contributions shall be determined by an actuarial valuation of the accrued liability on account of the employees of the association who become members, in the same way as the accrued liability contributions for teacher members were determined. The contributions of the association shall be paid by the association to the board of trustees of this retirement system at the same time the state's contributions on account of teacher members are due and payable, and all benefits payable to employees of the association shall be contingent upon the payment of the necessary contributions by the association and its employees.

The administrative employees as of March 1, 1959, of said associations shall be divided into two (2) groups, the first to contribute to the Tennessee teachers' retirement system as though they were class A members, and the second group to contribute as though they were class B members. Each such employee shall have the right to choose the group in which he will be placed. This division shall be effective as of January 1, 1956. Administrative employees of said associations employed after March 1, 1959, who enroll in the Tennessee teachers' retirement system shall contribute to the retirement system as though they were class A members. Administrative employees of said associations who transfer to positions covered by the Tennessee teachers' retirement system shall become class A members and contribute thereafter as such.



§ 49-1512 - Cessation of membership.

Should any member having less than ten (10) years of creditable service, or four (4) years of creditable service for any member in an institution of higher learning, be absent from service more than seven (7) years in any period of nine (9) consecutive years after becoming a member or should he be employed by an employer operating a local retirement fund or plan or arrangement containing provisions for the retirement of teachers on a joint contributory basis or should he withdraw his accumulated contributions or should he become a beneficiary or die, he shall thereupon cease to be a member.

With reference to the above provision as to absence from service, on and after July 1, 1956, teaching service totaling at least eighteen (18) months during any period of nine (9) consecutive years after becoming a member shall be an absolute requirement to retain membership during any such period ending on any date on or after July 1, 1956. Provided that should such member with less than fifteen (15) years of teaching service in the public schools of Tennessee reenter the teaching profession, and become a member of the Tennessee teachers' retirement system prior to his sixtieth birthday and shall remain in the teaching service continuously for at least five (5) years prior to his sixtieth birthday and should such member repay any and all of his withdrawn contributions with interest at six per cent (6%) per annum from the time of his withdrawal of such contributions to the time of repayment of his withdrawn contributions, he shall be entitled to reclaim all his creditable teaching service in the Tennessee teachers' retirement system.



§ 49-1513 - Filing statement of prior service.

Under such rules and regulations as the board of trustees shall adopt, each member, who was a teacher at any time during the five (5) years immediately preceding the establishment of the system and who became a member before July 1, 1950, may file before July 1, 1959 a detailed statement of all service as a teacher rendered by him prior to the date of establishment for which he claims credit.



§ 49-1514 - Determination of prior service credit.

The board of trustees shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to one (1) year of service, but in no case shall more than one (1) year of service be creditable for all service in one (1) year. Service rendered for the regular school year in any district shall be equivalent to one (1) year's service.



§ 49-1515 - Verification of prior service -- Computation of compensation.

Subject to the above restrictions and to such other rules and restrictions as the board of trustees may adopt, the board of trustees shall verify, as soon as practicable after the filing of such statements of service, the prior service therein claimed. In no case shall such prior service become creditable unless evidence thereof satisfactory to the board of trustees has been submitted to it prior to July 1, 1959, except as provided in §§ 49-1518, 49-1542 and 49-1552.

In lieu of determination of the actual compensation of the members that was received during such periods of prior service, where such actual compensation is not otherwise reasonably ascertainable, the board of trustees may use for the purpose of this chapter the compensation rates which will be determined by the average salary of the members for five (5) years immediately preceding the date this system became operative as the records show the members actually received.



§ 49-1516 - Prior service certificates.

Upon verification of the statements of service, the board of trustees shall issue prior service certificates certifying to each member the period of service rendered in Tennessee prior to the establishment of the retirement system, with which the member is credited on the basis of his statement of service. So long as membership continues a prior service certificate shall be final and conclusive for retirement purposes as to such service; provided, however, that any member may, prior to July 1, 1959, request the board of trustees to modify or correct his prior service certificate based upon evidence filed prior to July 1, 1959.

When membership ceases, such prior service certificate shall become void. Should the teacher again become a member, such teacher shall enter the system as a teacher not entitled to prior service credit except as provided in § 49-1549 and § 49-1518.



§ 49-1517 - Credit for military service.

Any teacher who was a member of the armed forces of the United States, including any person absent from the place of his residence and serving in the armed forces of the United States, or in the merchant marine of the United States, or in the American Red Cross, the United Service Organization, or any other organization attached to and serving with the armed forces of the United States during the period of any war in which the United States has been or may be engaged, or any teacher who has served at the call of the president during the period of any peace time emergency any mobilization of a military reserve unit (or individual member of such unit) including, but not limited to, the United States coast guard or the national guard shall be entitled to service credit for the period of such military service provided he returns to or begins the service of teaching within the meaning of this chapter within a period of two (2) years after he has received his honorable discharge, except that such two (2) year period may be extended to not more than seven (7) years if the board of trustees shall find that the member was regularly attending college in preparation for entering or returning to the teaching profession during the entire period of time in excess of two (2) years following his honorable discharge. Any teacher with credit for such military service who continues as a member until retirement shall at the time of retirement be entitled to have his accumulated contributions increased by the contributions he would have made for the period of such military service on the basis of the salary received by him during his first year of teaching service after such period, together with regular interest thereon to the date of his retirement, and such service shall be included in his creditable service for the purpose of determining his state annuity.

Any other provision of law to the contrary notwithstanding any person called into military service by the president, in time of war or national emergency, or any mobilization of a military reserve unit (or individual member of such unit) including, but not limited to, the United States coast guard or the national guard within ninety (90) days after leaving service as a teacher, as defined in this chapter, shall be entitled to retirement credit for the period of his military service upon condition he returned to teaching service, as defined in this chapter, within seven (7) years from the date of his honorable discharge.

The provisions of this section shall not apply to any period of military service arising from voluntary enlistment or reenlistment during any peace time period.



§ 49-1518 - Creditable service at retirement.

Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member and also if he has a prior service certificate which is in full force and effect, the amount of service certified on his prior service certificate. The member may elect to have included as membership service after January 1, 1961, the time served during a legislative session as a member of the general assembly.

Notwithstanding any other provisions to the contrary in this chapter, any member who retires on or after July 1, 1967, and who establishes evidence to the satisfaction of the board of trustees that he taught a total of ten (10) or more years in the public schools of Tennessee, some of which service was rendered prior to July 1, 1945, shall be entitled to have such service rendered prior to July 1, 1945, included as creditable service; provided further, that creditable service shall also include teaching service in the public schools of Tennessee after July 1, 1945, under any of the following conditions: (1) When a teacher's contributions are withdrawn but repaid to the retirement system with interest at six per cent (6%) per annum from the date of withdrawal of such contributions to the date of repayment, (2) when a member whose retirement account has become inactive because of too much absence from teaching service and his accumulated contributions have not been withdrawn but who pays to the retirement system six per cent (6%) interest per annum on his accumulated account from the date his account became inactive to the date of the reactivation of his account, or (3) when a teacher who failed to become a member of the retirement system by officially electing to be a nonmember, as provided in subsection 2 of § 49-1509, pays to the retirement system the total amount of all the contributions he otherwise would have contributed to the retirement system during said period of nonmembership, plus six per cent (6%) interest per annum for each year that funds normally would have been on deposit with the retirement system.



§ 49-1519 - Accounts established.

All of the assets of the retirement system shall be credited according to the purposes for which they are held to one (1) of two (2) accounts, namely, the members' contributions account and the accumulation account.



§ 49-1520 - Members' contributions account -- Source.

The members' contributions account shall be the account in which shall be accumulated contributions from the compensation of members to provide for their teacher annuities. Contributions to and payments from the members' contributions account shall be made as set forth in §§ 49-1521 -- 49-1526.



§ 49-1521 - Deductions from teachers' pay and fund.

(a) Each employer shall cause to be deducted from the salary of each member on each and every payroll of such employer for each and every payroll period a per centum of his earnable compensation which in the case of a class A member shall be three per cent (3%) of his covered compensation and five per cent (5%) of the part of his earnable compensation in excess of his covered compensation, and which in the case of a class B member shall be five per cent (5%) of his earnable compensation for the period of his membership prior to July 1, 1967, and for each such period on and after July 1, 1967, shall be seven per centum (7%) of his earnable compensation. The employer shall transmit same to the state treasurer monthly, but the employer shall not have any deduction made for teacher annuity purposes from the compensation of a class B member who elects not to contribute if he has attained the age of sixty (60) years and has completed thirty-five (35) years of service. Each employer shall also cause to be deducted from the salary of each class A member the proper amount required for social security and transmit the same to the old age and survivors insurance agency, state of Tennessee, quarterly together with a prescribed report.

(b) The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any members shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary and compensation, and payments of salary or compensation, less said deduction, shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered by such person during the period covered by such payment, except as to the benefits, provided under this chapter. The employer shall certify to the board of trustees on each and every payroll, or in such other manner as the board of trustees may prescribe, the amounts to be deducted, and each of said amounts shall be deducted and when deducted, shall be paid into said members' contributions account, and shall be credited together with regular interest thereon to the individual accounts of the member from whose compensation said deduction was made.

Notwithstanding anything to the contrary in this chapter, no employer shall make any deduction during any year for which the state contribution to the accumulation account is not made.

(c) An amount equal to the taxes under the Federal Insurance Contributions Act payable by a class A member for the period beginning January 1, 1956 and ending on July 1, 1957 shall be deducted from amounts credited to such member in the teacher annuity savings fund. Any member may elect to deposit in said fund by a single payment an amount equal to the taxes so deducted.



§ 49-1522 - Collection of members' contributions.

The collection of members' contributions shall be as follows:

Each employer shall cause to be deducted on each and every payroll of a member the contributions payable by such member as provided in this chapter, and the employer shall draw his warrant for the amount so deducted, payable to the Tennessee teachers' retirement system, and shall transmit the same, together with schedule of the contributions, on such forms as may be prescribed.



§ 49-1523 - Contributions during leave of absence.

Subject to the approval of the board of trustees, any member who is on leave of absence on account of military service or for any other purpose which might tend to increase the efficiency of the service of the member to his or her employer, may make monthly contributions to the retirement system on the basis of the salary or wage such member was receiving at the time such leave of absence was granted.



§ 49-1524 - Return of contributions on cessation of membership.

Should a member cease to be a teacher, except by death or retirement under the provisions of this chapter, he shall be paid upon application made not less than four (4) months following his cessation of service the amount of the accumulated contributions standing to the credit of his individual account in the members' contributions account. Should a member die before retirement, the amount of his accumulated contributions standing to the credit of his individual account shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board of trustees; provided, that such member has not made an optional election which has become effective.



§ 49-1525 - Redeposit of withdrawn contributions.

In addition to the contributions deducted from compensation as hereinbefore provided, subject to the approval of the board of trustees, any member may redeposit in the members' contributions account by a single payment an amount equal to the total amount which he previously withdrew therefrom as provided in this chapter. Such amounts so deposited shall become a part of his accumulated contributions in the same manner as if said contributions had not been withdrawn.



§ 49-1526 - Transfers from members' contributions account to accumulation account.

Upon the retirement of a member, the amount of his accumulated contributions standing to the credit of his individual account in the members' contributions account shall be transferred to the accumulation account.



§ 49-1527 - Accumulation account.

The accumulation account shall be the account in which shall be accumulated the reserves for the payment of that part of all retirement allowances and other benefits not provided by the members' accumulated contributions, to which upon retirement a members' accumulated contributions shall be transferred and from which shall be paid all retirement allowances and other benefits. Contributions to the accumulation account shall be made as set forth in sections 49-1528 -- 49-1531. Should a beneficiary retired on account of disability or service retirement be restored to active service prior to age sixty (60) with a compensation not less than his average final compensation at the time of his last retirement his teacher annuity reserve shall be transferred from the accumulation account to the members' contributions account and credited to his individual account therein.



§ 49-1528 - Annual payment of state contributions.

On account of each member there shall be paid annually in the accumulation account by the state treasurer for the preceding fiscal year an amount equal to a certain percentage of the earnable compensation of each member to be known as "normal contribution," and an additional amount equal to a percentage of his earnable compensation to be known as the "accrued liability contribution." The rate per centum of such contributions shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuation.



§ 49-1529 - Normal rate of state contributions.

On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged by the board to make each valuation required by this chapter during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the earnable compensation of the average new entrant throughout his entire period of active service which would be sufficient to provide for the payment of any state annuity on his account. The rate per centum so determined shall be known as the "normal contribution rate." After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the rate per centum of the earnable compensation of all members obtained by deducting from the total liabilities of the accumulation account the amount of the funds in hand to the credit of that account and dividing the remainder by one per cent (1%) of the present value of the prospective future earnable compensation of all members as computed on the basis of the mortality and service tables adopted by the board of trustees and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation.



§ 49-1530 - Accrued liability contribution rate.

Immediately succeeding the next valuation the actuary engaged by the board of trustees shall compute the rate per cent of the total annual earnable compensation of all members which is equivalent to four per cent (4%) of the amount of the total state annuity liability on account of all members and beneficiaries which is not dischargeable by the funds in hand standing to the credit of the accumulation account and the aforesaid normal contributions to be made on account of such members during the remainder of their active service. The rate per cent originally so determined, or as thereafter determined on the basis of actuarial valuation and certified by the board of trustees as a rate of contribution sufficient to discharge said amount prior to July 1, 1995, shall be known as the "accrued liability contribution" rate.



§ 49-1531 - Amount payable annually by state.

The total amount payable in each year to the accumulation account shall be not less than the sum of the rate per cent known as the normal contribution rate and the accrued liability contribution rate of the total compensation earnable by all members during the preceding year.

The accrued liability contribution shall be discontinued as soon as the accumulated reserve in the accumulation account shall equal to the present value, as actuarily computed and approved by the board of trustees, of the total liability of such fund less the present value, computed on the basis of the normal contribution rate then in force, of the prospective normal contributions to be received on account of all persons who are at the time members.



§ 49-1534 - Payment of state's contribution.

The state's contribution shall be made as follows:

On or before the first day of January, next preceding each regular meeting of the general assembly of Tennessee, the board of trustees shall certify the percentage of normal contributions, the percentage of the accrued liability contribution, and the expense account contribution to the state budget director. The state budget director shall include in the budget an appropriation for the retirement system in an amount equal to such percentage of the part of earnable compensation of its teachers who are members of the retirement system, the amount of the accrued liability and the expense account contribution, and such amounts shall be appropriated and when appropriated paid to the board of trustees annually. The state commissioner of education in his estimate submitted to the governor and general assembly of the funds necessary for the operation of the school system shall include a request for an appropriation for the retirement system in amount equal to such amounts. The general assembly shall make appropriations to the board of trustees sufficient to provide such amounts. The commissioner of finance and administration shall issue his warrant to the state treasurer, directing the state treasurer to pay the amounts appropriated to the board of trustees for the retirement system.

Notwithstanding any other provisions of this chapter or any other statute, amounts equal to the taxes under the Federal Insurance Contributions Act payable by the state in behalf of class A members for the period beginning January 1, 1956 and ending June 30, 1959, shall be paid from funds heretofore or hereafter appropriated for the Tennessee teachers' retirement system for such period. This provision shall not be extended or otherwise deemed effective with respect to such appropriations for any period subsequent to June 30, 1959, except such amount as is necessary to pay the employers' share of the social security cost for those who transfer from class B to class A subsequent to June 28, 1957 and prior to June 30, 1959, in accordance with § 49-1509 shall be paid from the teacher retirement appropriation for the biennium ending June 30, 1961, but not thereafter.



§ 49-1535 - Payment of allotted funds into accumulation account.

Notwithstanding any other provisions of this or any other law, until the accrued liability of the retirement system has been funded in its entirety, any portion of the funds heretofore or hereafter appropriated to the retirement system for any fiscal year, unallotted to any of the accounts above enumerated or any excess funds contained in any such appropriation arising from any cause whatsoever, shall be allotted by the accounts section of the department of finance and administration into the accumulation account for the funding of said accrued liability.



§ 49-1536 - Management and investment of funds.

The board of trustees shall be the trustee of the several funds created by this chapter as provided in § 49-1519, and shall have full power to invest and reinvest such funds, provided that such funds shall be invested only in general obligations of the United States government, in general obligations of the state of Tennessee, or in general direct obligations of Tennessee counties and municipalities that have not been in default on either principal or interest on their obligations within five (5) full years next preceding the date of the investment; provided, further, that, subject to like limitations, said trustees shall have full power to hold, purchase, sell, transfer, and dispose of any of the securities and investments in which any of the funds created herein shall have been invested, as well as the proceeds of said investments and any moneys belonging to said funds. Provided, however, that the board of trustees is hereby authorized to delegate the herein mentioned powers to purchase, sell, transfer or dispose of any of the securities and investments to the state treasurer.

The board may also invest its funds in revenue bonds of municipalities, where the aggregate earnings of the utility against which such revenue bonds be issued, available for debt service, for the twelve (12) months immediately preceding such purchase, have been at least one and one-third (11/3) times the maximum annual requirement for such debt service.

The board may also invest its funds in corporate bonds and debentures rated "A" or higher by two (2) nationally recognized statistical services approved by the board of trustees, or in corporate bonds and debentures approved by the Tennessee department of insurance and banking.

The board may also invest its funds in common and preferred stocks rated "A" or higher by a nationally recognized statistical service approved by the board of trustees, provided that the new investments in such stocks in any fiscal year shall be not more than four per cent (4%) of the total value of all investments at the beginning of that fiscal year, and further provided that when the total book value of the investment in stock shall have reached twenty per cent (20%) of the total value of all investments, no further investment in such stocks shall be made until the ratio of the value of stocks to the total value of all investments shall fall below twenty per cent (20%). The board may also invest funds in securities which at the time of making the investment are, by statute, permitted for the investment of reserves of any domestic life insurance companies.



§ 49-1537 - Interest rate used in calculations.

The board of trustees shall determine from time to time the rate of regular interest for use in all calculations. Such rate shall be limited to a minimum of three per cent (3%) and a maximum of six per cent (6%), with the former rate applicable until changed by the board. Increases in the regular rate of interest shall be made by the board only when justified by corresponding increases in earnings of interest and dividends.



§ 49-1538 - Crediting of interest and dividends.

All interest and dividends earned on the funds of the retirement system shall be credited to the accumulation account. Once each year the board of trustees shall transfer from the accumulation account to the members' contributions account an amount sufficient to allow regular interest on the balance of the individual accounts of teachers.



§ 49-1539 - Treasurer as custodian of accounts -- Cash on hand.

The state treasurer shall be the custodian of the several accounts. He shall furnish the board a bond, the amount to be fixed by the board and approved by the governor. All payments from the said accounts shall be made by him only upon vouchers signed by two (2) persons designated by the board of trustees.

For the purpose of meeting disbursements for state annuities, teacher annuities, and other payments there may be kept available cash, not exceeding ten per cent (10%) of the total amount in the several accounts of the retirement system on deposit with the state treasurer.



§ 49-1542 - Members of local retirement funds.

(a) Any teacher in the service of an employer operating a local retirement fund, who is eligible for membership therein, shall not be a member of the retirement system established by this chapter, and shall make no contributions to this retirement system, and shall be eligible for benefits under this retirement system only as provided in this section, but any teacher employed by an employer operating a local retirement system who is not eligible for membership in the local retirement system, shall be eligible for membership in the system established by this chapter, shall contribute to and participate in the benefits of this chapter. Any teacher entering the service of an employer operating a local retirement fund after February 15, 1945 may elect to become a member of the local retirement fund, provided that the application is approved by the governing board of the local retirement fund. If a teacher in the service of an employer operating a local fund who is eligible for membership therein shall cease to be a teacher, and if at such time he would have been eligible for service or disability retirement under the provisions of this retirement system had he been a member, the board of trustees shall pay from the accumulation account of this system to the managing board of the local retirement fund a state annuity equal to the state annuity for membership service which would have been payable under this system if such member had been classified as a class B member of this system to the time of his retirement; and, if, as hereafter provided, he has a prior service certificate in full force and effect, the board shall also pay the state annuity that would have been payable to a class B member on account of the prior service accumulations certified thereon; provided that the excess of any such state annuity payable under this system over the retirement income provided by the local retirement fund by contributions of the employer shall be payable to the retired teacher and not to the local retirement fund; provided, however, that in case any local retirement fund shall provide for service retirement at an age lower than the minimum prescribed under the provisions of this system, no state annuity shall be paid on account of any member so retired at such lower age until he has attained the minimum service retirement age prescribed by this system, at which time the state annuity shall be payable computed at the age of actual retirement. Notwithstanding the foregoing, should the teacher have been a class A member in the retirement system for a period of five (5) or more years the amount of state annuity payable hereunder shall be determined on the basis of such classification. The payment of the state annuities under the provisions of this section shall be subject to all the conditions governing the payment of state annuities to members retired under this retirement system. It shall be the duty of the employers operating local retirement funds to report to the board of trustees annually or at such other intervals as shall be set by the board, the earnable compensation of each teacher in their employ and such other information as may be needed for establishing the prospective benefit of the member and for administering the provisions hereunder. Notwithstanding the provisions of this section to the contrary the board of trustees of the Tennessee teachers' retirement system shall, upon request of the managing board of a local retirement fund, henceforth pay the entire amount of the state annuity directly to the members of said local retirement fund.

(b) Each employer having a local retirement fund, who has not already done so, shall report to the board of trustees a complete list of all teachers in his employ on December 31, 1945, giving for each such teacher the date of birth, years of service, and salary, and such other information as shall be needed by the board of trustees in order to establish for each teacher a prior service credit as provided in §§ 49-1513 -- 49-1518, and the board of trustees shall then issue to such teacher a prior service certificate which shall continue in force so long as such teacher remains in the employ of such employer or in the service of an employer not having a local retirement fund, without a break in service which would have resulted in the canceling of such certificate had the teacher been a member of the state retirement system established by this chapter. Should a member of the state retirement system enter the employ of an employer operating a local retirement fund, he shall cease to contribute to the state retirement system and become subject to the provisions of the local retirement fund, and he shall not lose his previous accrued credits in the state retirement system so long as he continues in the service of such employer.

(c) Should a teacher in the service of an employer operating a local retirement fund become a member of this retirement system by entrance into the service of an employer without a local retirement fund, he shall contribute to the state retirement system while so employed and continue with the previous service credits in the state retirement system which he had at the time of becoming a member, as if he had been a member during such period of service and elected class A membership.

(d) Notwithstanding any other provisions of this chapter, the actuary in determining the normal and accrued liability contributions and the board in setting such contributions and the amount of the appropriation to be paid by the state to the accumulation account, shall include the liability on account of teachers in the employ of employers having local retirement funds, and the state annuity payable from the retirement reserve account shall include those payable on account of teachers in the service of employers having local funds as provided in this section.

(e) Notwithstanding any other provisions to the contrary in this chapter, if a local teacher retirement plan does not allow a member, who retires after July 1, 1967, retirement credit for all years creditable under the Tennessee teachers' retirement law, the state annuity shall be computed on all years of credit under the Tennessee teachers' retirement law as prescribed herein and then divided into two (2) parts and paid as follows: (1) The payment to the local retirement system shall be limited to the number of years of local system credit, and (2) the payment based upon the additional years of credit in the Tennessee teachers' retirement system, shall be paid directly to the retired local member.

(f) Notwithstanding any other provision to the contrary in this chapter, any member of a local retirement fund whose retirement becomes effective on or after July 1, 1967, and to whom or on whose account a state service or disability retirement allowance or minimum benefit supplement under § 49-1552 becomes payable, there shall be deducted from such amount the teacher annuity that would have been payable to him had he been a member of the Tennessee teachers' retirement system.

(g) Notwithstanding any other provisions to the contrary, whenever a local board of education which is a part of a consolidated county-city form of government which was established prior to February 18, 1970, administers a local teacher retirement fund, the retirement payments due on and after July 1, 1967, by the Tennessee teachers' retirement system on account of the retired members of such fund shall include the increases resulting from any minimum benefit amendments to § 49-1552 which have become effective on or after July 1, 1963, and such increases shall be paid directly to the retired members of such local fund.

(h) Notwithstanding the foregoing, wherever the managing board of the local retirement fund includes municipal employees who are not elected by the people and who are not members of the board of education, nor employed or appointed by the board of education, said managing board shall pay monthly to each retired teacher in addition to whatever retirement income he was otherwise entitled to receive from the local retirement fund an amount not less than his proportionate part of the excess of the total of the state annuities received by said managing board for all retired teachers for that month over that for the corresponding month of 1961.

(i) Notwithstanding any other provisions to the contrary in this chapter, any teacher who is a member of any local teacher retirement plan shall be eligible to transfer membership into the Tennessee teachers' retirement system as a class A member whenever a local board of education administering such plan provides in such plan for such a transfer; provided, however, that any such transfer must be made within five (5) years after the teacher electing to transfer has become eligible. If a teacher transfers from such local retirement plan to this retirement system, he shall contribute to this retirement system as a class A member as if he had been a member of this system during such period of service and elected class A membership, however, social security coverage through this system shall begin as of the date of transfer. He shall be given credit for his teacher annuity for the same number of years that he was a member of said local retirement plan, provided that said local retirement plan shall transfer to this retirement system a sum of money equal to the accumulated contributions he would have had, had he been a contributing member of this system the entire period of his membership in the local retirement plan, which period of time shall begin no earlier than the time of establishment of this system. The contributions for any period of service after July 1, 1957, shall be calculated for the teacher as a class A member.

(j) Notwithstanding any other provision to the contrary, the board of trustees shall pay directly to retired local members whatever state annuity is provided for them whenever the managing board of the local fund is not permitted by municipal charter or other to receive.

(k) Notwithstanding any other provision to the contrary, the board of trustees shall pay directly to the retired members of a local fund whatever annuities are provided for them whenever the managing board of said local fund is a pension board created by the charter of a municipality which has adopted or hereafter shall adopt home rule by the affirmative vote of a majority of the qualified voters voting thereon, or as the said charter may be amended from time to time, provided that the said pension board is not the board of education or does not include any member of the board of education of the said municipality.

(l) Notwithstanding any provision of the law or municipal charter provisions to the contrary, the governing body of any political subdivision having a local retirement fund from which retired members receive benefits may by ordinance or resolution authorize the board of trustees to pay directly to the retired member of such local retirement fund whatever state annuities are provided for them. The adoption of such ordinance or resolution shall be permanent and such action may not be repealed to the detriment of any retired member.

(m) Notwithstanding any other provision to the contrary optional retirement allowances may be selected in accordance with the provisions of § 49-1553.



§ 49-1543 - Service retirement.

(a) Any member who files an executed written application to the board of trustees shall be entitled to receive a service retirement allowance to commence on his effective date of retirement, provided that as of such date:

(1) He shall have been in service upon or after attaining age sixty (60), or

(2) He shall have reached age sixty (60) and completed at least ten (10) years of creditable service, or four (4) years of creditable service for any member in an institution of higher learning, or

(3) He shall have completed at least thirty (30) years of creditable service. Such member shall designate his effective date of retirement in his application to the board. His effective date of retirement can be any date within ninety (90) days before or after the date his application is filed with the board, provided such effective date of retirement follows the date of his separation from service.

(b) Any member who has attained the age of sixty-five (65) years shall be retired at the end of the school year unless the employer requests such person to remain in the service, and notice of this request is given in writing to the board of trustees within thirty (30) days prior to the end of the year.

(c) Any member who has attained the age of seventy (70) years shall be retired forthwith; provided, that with the approval of his employer he may remain in service until the end of the school year following the date on which he attains the age of seventy (70) years.



§ 49-1544 - Service retirement allowance.

Upon service retirement on or after July 1, 1967, a member who last became a member prior to July 1, 1967, shall receive a service retirement allowance which shall be the largest of the amounts computed under the provisions of subsection A of this § 49-1544, subsection B of this § 49-1544, or § 49-1552. Upon service retirement a member who last became a member on or after July 1, 1967, shall receive a service retirement allowance which shall be the larger of the amounts computed under the provisions of subsection A of this § 49-1544 or § 49-1552.

A. (1) Upon service retirement, a class A member shall receive a service retirement allowance which shall consist of:

(a) A teacher annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(b) A state annuity which, together with the teacher annuity, shall provide (i) if the member's service retirement date occurs on or after his sixty-fifth (65th) birthday, an allowance equal to:

One and one-eighth per cent (11/8%) of his average final compensation multiplied by the total number of years of his creditable service, plus

An additional three quarters of one per cent (.75%) of the part of such compensation in excess of $6,600 multiplied by the number of years of his creditable service rendered prior to January 1, 1966, plus

An additional allowance for each year of creditable service rendered after January 1, 1966, equal to three quarters of one per cent (.75%) of the part of such compensation in excess of covered compensation applicable to such year, or (ii) if the member's service retirement date occurs before his sixty-fifth (65th) birthday, his retirement allowance as computed in (i) above shall be permanently reduced by four tenths of one per cent (.4%) for each full month the member retires prior to his attaining age sixty-five (65).

In no event shall any change or changes in the level of covered compensation result in a lesser total benefit than that which would have been computed on the basis of covered compensation and the provisions of the Social Security Act as in effect on January 1, 1966. "Total benefit" shall be the sum of (a) retirement allowances, determined in accordance with this section, plus (b) Annual Primary Insurance Amount determined in accordance with the provisions of the Social Security Act.

The provisions of clause (ii) of subsection A(1)(b) of this section shall not be applicable to a member whose service retirement date occurs on or after his sixtieth (60th) birthday or who has established thirty (30) or more years creditable service in the Tennessee teachers' retirement system.

(2) Upon service retirement, a class B member shall receive a service retirement allowance which shall consist of:

(a) A teacher annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement, and

(b) A state annuity which, together with the teacher annuity, shall provide (i) if the member's service retirement date occurs on or after his sixty-fifth (65th) birthday an allowance equal to one and three-fourths per cent (1.75%) of his average final compensation multiplied by the total number of years of his creditable service, or (ii) if the member's service retirement date occurs before his sixty-fifth (65th) birthday, his retirement allowance as computed in (i) above shall be permanently reduced by four tenths of one per cent (.4%) for each full month the member retires prior to his attaining age sixty-five (65).

The provision of clause (ii) of subsection A(2)(b) of this section shall not be applicable to a member whose service retirement date occurs on or after his sixtieth (60th) birthday or who has established thirty (30) or more years creditable service in the Tennessee teachers' retirement system.

B. (1) Upon service retirement a class A member shall receive a service retirement allowance which shall consist of:

(a) A teacher annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(b) If the member last became a member on or after July 1, 1957, a state annuity equal to the teacher annuity allowable at age sixty-five (65) or at his retirement age if prior to age sixty-five (65), computed on the basis of contributions made prior to age sixty-five (65) or his retirement age if prior thereto at the rate of three per cent (3%) of covered compensation and five per cent (5%) of compensation in excess of covered compensation; or

(c) If the member last became a member prior to July 1, 1957, and retired prior to the attainment of age sixty-five (65), a state annuity payable until the attainment of such age equal to: (i) the teacher annuity allowable at age sixty (60), or at his retirement age if prior thereto, computed on the basis of contributions made prior to January 1, 1956, and (ii) the teacher annuity allowable at age sixty (60), or at his retirement age if prior thereto, arising from contributions subsequent to January 1, 1956 and prior to July 1, 1961 as they would have stood if the member had contributed seven per cent (7%) of covered compensation and five per cent (5%) of compensation in excess of covered compensation, and (iii) the teacher annuity allowable at age sixty-three (63), or at his retirement age if prior thereto, arising from contributions subsequent to July 1, 1961 as they would have stood if the member had contributed seven per cent (7%) of covered compensation and five per cent (5%) of compensation in excess of covered compensation, and (iv) if the member has a prior service certificate in full force and effect, an additional state annuity equal to his prior service annuity.

(d) If the member last became a member prior to July 1, 1957, a state annuity payable on and after the attainment of age sixty-five (65), or on and after retirement if subsequent thereto, equal to: (i) the teacher annuity allowable at age sixty (60), or at his retirement age if prior thereto, computed on the basis of the contributions made prior to January 1, 1956, except that the part based on covered compensation shall be equal to sixty per cent (60%) of such part of such annuity, and (ii) the teacher annuity allowable at age sixty (60), or his retirement age if prior thereto, computed on the basis of contributions made subsequent to January 1, 1956 and prior to July 1, 1961 at the rate of three per cent (3%) of covered compensation and five per cent (5%) of compensation in excess of covered compensation, and (iii) the teacher annuity allowable at age sixty-three (63), or his retirement age if prior thereto, computed on the basis of contributions made subsequent to July 1, 1961 at the rate of three per cent (3%) of covered compensation and five per cent (5%) of compensation in excess of covered compensation, and (iv) if he has a prior service certificate in full force and effect, an additional state annuity equal to sixty per cent (60%) of his prior service annuity.

(2) Upon service retirement a class B member shall receive a service retirement allowance which shall consist of:

(a) A teacher annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(b) A state annuity equal to: (i) the teacher annuity allowable at age sixty (60) or at his retirement age if prior thereto, computed on the basis of contributions prior to July 1, 1961 made prior to age sixty (60) or his retirement age if prior thereto, and (ii) the teacher annuity allowable at age sixty-three (63) or at his retirement age if prior thereto, computed on the basis of contributions subsequent to July 1, 1961 made prior to age sixty-three (63) or his retirement age if prior thereto, and (iii) if he has a prior service certificate in full force and effect an additional state annuity equal to his prior service annuity.



§ 49-1545 - Disability retirement.

Upon the application of a member in service or of his employer, any member who has had ten (10) or more years of creditable service may be retired by the board of trustees, not less than thirty (30) and not more than ninety (90) days next following the date of filing such application, on a disability retirement allowance. Provided, that the medical board, after a medicial examination of such member, shall certify that such member is mentally or physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent, and that such member should be retired.



§ 49-1546 - Disability retirement allowance.

Upon retirement for disability, a member shall receive a service retirement allowance if he has attained the age of sixty (60) years or has completed at least thirty (30) years of creditable service, otherwise he shall receive a disability retirement allowance.

A member who last became a member prior to July 1, 1967, and who retires on a disability retirement allowance on or after July 1, 1967, shall receive an allowance which shall be the largest of the amounts computed under the provisions of subsection A of this § 49-1546, subsection B of this § 49-1546 or § 49-1552.

A member who last became a member on or after July 1, 1967, and who retires on a disability retirement allowance shall receive an allowance which shall be the larger of the amounts computed under the provisions of subsection A of this § 49-1546 or § 49-1552.

A. (1) Upon retirement for disability, a class A member shall receive a disability retirement allowance which shall consist of:

(a) A teacher annuity which shall be the actuarial equivalent of his accumulated contributions at the time of retirement; and

(b) A state annuity which, together with the teacher annuity, shall be equal to nine-tenths (9/10) of an allowance computed as a service retirement allowance under § 49-1544 A(1)(b)(i) on the basis of his average final compensation and creditable service at the time of disability retirement, provided, however, that if his creditable service is less than twenty (20) years, a part or all of his additional years he would have had had he continued in service to age sixty-five (65), may be added to his creditable service in order to determine his minimum retirement allowance, but in this event the total cannot exceed twenty (20) years, and for purposes of such determination, covered compensation at the time of disability retirement shall be deemed to have continued in effect during such additional years.

(2) Upon retirement for disability, a class B member shall receive a disability retirement allowance which shall consist of:

(a) A teacher annuity which shall be the actuarial equivalent of his accumulated contributions at the time of retirement; and

(b) A state annuity which, together with the teacher annuity, shall be equal to nine-tenths (9/10) of an allowance computed as a service retirement allowance under § 49-1544 A(2)(b)(i) on the basis of his average final compensation and creditable service at the time of disability retirement, but not less than twenty-five per cent (25%) of his average final compensation.

B. Upon retirement for disability, a member shall receive a service retirement allowance determined in accordance with § 49-1544 B if he has attained the age of sixty (60) years or has completed at least thirty (30) years of creditable service, otherwise he shall receive a disability retirement allowance which shall consist of:

(a) A teacher annuity which shall be the actuarial equivalent of his accumulated contributions at the time of retirement; and

(b) A state annuity equal to seventy-five per cent (75%) of the state annuity determined in accordance with § 49-1544 B that would have been payable upon service retirement at the age of sixty (60) years had the member continued in service to age sixty (60) years without further change in compensation, except that in the case of a class A member who last became a member prior to July 1, 1957, the state annuity payable until the attainment of age sixty-five (65) shall equal seventy-five per cent (75%) of the state annuity that would have been payable upon service retirement at the age of sixty (60) years had the member continued in service to age sixty (60) years without further change in compensation and contributed at the rate of five per cent (5%) throughout his membership service; and after the attainment of age sixty-five (65) the part of the state annuity based on covered compensation shall be equal to sixty per cent (60%) of such part of the state annuity payable prior thereto.



§ 49-1547 - Reexamination after disability retirement.

Once each year following retirement of a member on a disability retirement allowance, the board of trustees may, and upon his application shall, require any disability beneficiary who has not yet attained the age of sixty (60) years to undergo a medical examination, such examination to be made at the place of residence of said beneficiary or other place mutually agreed upon, by a physician or physicians designated by the board of trustees. Should any disability beneficiary who has not yet attained the age of sixty (60) years refuse to submit to at least one (1) medical examination in any such year by a physician or physicians designated by the board of trustees, his state annuity may be discontinued until his withdrawal of such refusal, and should his refusal continue for one (1) year, all his right in and to his state annuity may be revoked by the board of trustees.



§ 49-1548 - Reduction of disability allowance because of ability to engage in gainful occupation.

Should the medical board report and certify to the board of trustees that such disability beneficiary is engaged in or is able to engage in a gainful occupation, paying more than the difference between his retirement allowance and his average final compensation, and should the board of trustees concur in such report, then the amount of his state annuity shall be reduced to an amount which, together with his teacher annuity and the amount earnable by him, shall equal the amount of his average final compensation. Should his earning capacity be later changed, the amount of his state annuity may be further modified; provided, that the new state annuity shall not exceed the amount of the state annuity originally granted nor an amount which, when added to the amount earnable by the beneficiary together with his teacher annuity, equals the amount of his average final compensation. A beneficiary restored to active service at a salary less than the average final compensation shall not become a member of the retirement system.



§ 49-1549 - Cessation of disability allowance upon restoration to full service -- Service as substitute teacher by persons receiving service allowance.

(1) Should any beneficiary under the age of sixty (60) years be restored to active service at a compensation not less than his average final compensation, his retirement allowance shall cease, he shall again become a member of the retirement system and may elect either class A or class B membership unless he previously was a class A member in which case he shall become a class A member. Any prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and in addition upon his subsequent retirement, his state annuity upon subsequent retirement shall not be restored, his state annuity payable prior to age sixty-five (65) shall not be less than the state annuity payable prior to his restoration to service and if he is restored to active service on or after the attainment of the age of fifty (50) years, and does not complete three (3) years of service after his restoration to service and prior to his subsequent retirement, his state annuity upon subsequent retirement shall not exceed the sum of the state annuity which he was receiving immediately prior to his last restoration and the state annuity that he would have received on account of his service since his last restoration had he entered service at the time as a new entrant; provided, however, the state annuity payable to a beneficiary who retired as a class B member shall be no less after age sixty-five (65) than before age sixty-five (65).

(2) Notwithstanding any provision of law to the contrary, a retired member who is receiving a service retirement allowance may accept employment as a substitute teacher prior to the end of the school year in which he attains age seventy (70) for a total time not in excess of ninety (90) school days per school year without loss or suspension of his retirement allowance, provided he immediately notifies the board of trustees of his intention to render such service; provided that notwithstanding any provision of law to the contrary, a retired member who is receiving a service retirement allowance may accept employment as a substitute teacher after he attains age seventy (70) for a total time not in excess of ninety (90) school days per school year without loss or suspension of his retirement allowance, provided that he obtains from a reputable physician a certificate stating that said retired teacher is physically and mentally able to render service as a substitute teacher, and provided further that said teacher files said physician's certificate with the board of trustees of the Tennessee teachers' retirement system; provided further that said physician's certificate shall be valid for only one (1) year at a time but shall be subject to renewal upon the proper certification of a reputable physician. Provided further that the provisions of this section with respect to employment as a substitute teacher shall apply also to retirement allowances received from local retirement funds by members of local retirement systems, and subject to the approval of two thirds (2/3) of the membership of the local board of education, notwithstanding any municipal charter provisions to the contrary.

(3) Notwithstanding any provision of law to the contrary, a retired member who is receiving a service retirement allowance may accept employment as an adult education teacher prior to the end of the school year in which he attains age seventy (70) for a total time not in excess of four hundred and twenty (420) hours per school year without loss or suspension of his retirement allowance, provided he immediately notifies the board of trustees of his intention to render such service; provided that notwithstanding any provision of law to the contrary, a retired member who is receiving a service retirement allowance may accept employment as a teacher in an adult education program after he attains age seventy (70) for a total time not in excess of four hundred and twenty (420) hours per school year without loss or suspension of his retirement allowance, provided that he obtains from a reputable physician a certificate stating that said retired teacher is physically and mentally able to render service as a teacher in an adult education program; and provided further that said teacher files said physician's certificate with the board of trustees of the Tennessee teachers' retirement system; provided further that said physician's certificate shall be valid for only one (1) year at a time but shall be subject to renewal upon the proper certification of a reputable physician.



§ 49-1551 - Benefits allowable on military service.

Any teacher who on or after July 1, 1945, was a member of the armed forces or other organization designated in § 49-1517, during a period of national emergency mentioned therein, shall, at the time of retirement, be entitled to have his accumulated contributions increased by the contributions he would have made, on the basis of the salary received by him during his first year of teaching service after his return thereto, for the period ensuing until the date of his honorable discharge, together with regular interest to the date of his retirement, and he shall be entitled to a state annuity equal to the additional teacher annuity thereby provided. The cost of such additional annuities shall be provided by an increase in the accrued liability contribution otherwise required under the provisions of §§ 49-1527 -- 49-1531.



§ 49-1552 - Minimum monthly allowance -- Supplemental payments -- Minimum benefit fund.

(1) The minimum monthly retirement allowance before modification under any optional provision payable to any member who retired prior to July 1, 1967, or who shall retire thereafter, shall be, for a class A member, four dollars and thirty-four cents ($4.34) multiplied by the total number of years of his creditable service; and, shall be, for a class B member, five dollars ($5.00) multiplied by the total number of years of his creditable service.

(2) In determining the minimum allowance payable in accordance with subsection (1) of this § 49-1552 in the case of any teacher who is a member of a local retirement fund whose retirement becomes effective on or after July 1, 1967, and to whom or on whose account a state annuity is payable there shall be deducted the teacher annuity that would have been payable to him had he been a member of the Tennessee teachers' retirement system, provided that the state annuity payable to or on account of any local member who retired prior to July 1, 1967, shall not be less than was paid prior to that date; provided, however, that any increases under any amendment effective on or after July 1, 1967, in the minimum benefit provision payable on behalf of members of local retirement systems shall be paid directly to said local member as a supplement from the Tennessee teachers' retirement system.

(3) Notwithstanding any provisions of the law to the contrary, any member retired prior to July 1, 1967, or any other person who taught in the public schools of Tennessee after July 1, 1945, and has not or is not now receiving benefits under the provisions of § 49-1311, and who establishes evidence to the satisfaction of the board of trustees of at least ten (10) years of teaching service in the public schools of Tennessee shall be entitled to receive benefits for said years limited to the provisions of § 49-1552; provided, however, that benefits based upon teaching after July 1, 1945, shall be allowed only under any of the following conditions: (1) when a person's contributions are withdrawn but repaid to the retirement system with interest at six per cent (6%) per annum from the date of withdrawal of such contributions to date of repayment, (2) when a member whose retirement account has become inactive because of too much absence from teaching service and his accumulated contributions have not been withdrawn but who pays to the retirement system six per cent (6%) interest per annum on his accumulated account from the date his account became inactive to the date such interest is paid, or (3) when a teacher who failed to become a member of the retirement system by officially electing to be a nonmember as provided in subsection (2) of § 49-1509, pays to the retirement system the total amount of all the contributions he otherwise would have contributed to the retirement system during said period of nonmembership, plus interest at six per cent (6%) per annum for each year that his funds normally would have been on deposit with the retirement system.

(4) Notwithstanding any other provisions to the contrary in this chapter, in the event of the death of a member retired prior to June 1, 1971, under either option 2 or option 3 of § 49-1553, who was receiving a supplement under § 49-1552, the designated beneficiary of said retired member shall after June 1, 1971, receive fifty per cent (50%) of said supplement and this shall be in addition to the amount said beneficiary is otherwise eligible to receive.



§ 49-1553 - Optional retirement allowances.

Until the first payment on account of any benefit becomes normally due, any member of this retirement system, or any local retirement system, may elect to convert the retirement allowance otherwise payable to him to a reduced retirement allowance of equivalent actuarial value with the provisions that:

Option 1. [Repealed, Acts 1971, ch. 152, § 18.]

Option 2. Upon his death his reduced retirement allowance shall be continued throughout the life of, and paid to, such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 3. Upon his death, one half (1/2) of his reduced retirement allowance shall be continued throughout the life of, and paid to, such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement.

The election of an option shall become effective on the first date the member becomes eligible for service retirement or thirty (30) days after his date of retirement on disability, if earlier, except that no such election shall become effective until thirty (30) days after written application therefor has been filed with the board of trustees. Should a beneficiary die before any such election has become effective he shall be considered as an active member on the date of his death. Should a member die after any such election has become effective he shall be considered as having been retired on the date of his death. The election of the option may not be changed or revoked by the member after it has become effective, but if the person designated under the option dies prior to the date of retirement of the member, the option shall thereby be revoked. Notwithstanding the previous sentence if a member who has become eligible for service retirement has elected an option which has become effective, and continues in service, he may change or revoke such election prior to retirement, but such change or revocation shall not become effective until thirty (30) days after written notice has been filed with the board of trustees.

The above provisions of this section or of any section of §§ 49-1501 through 49-1562 to the contrary notwithstanding, the spouse of any member, who after July 1, 1968, became deceased without having elected an option, and who was eligible to have done so thirty (30) days or more before becoming deceased, shall receive a monthly retirement benefit in the same manner and amount that he or she would have received had the member elected option 2; provided, however, that if a lump-sum payment has been made to the beneficiary under the provisions of § 49-1524, the monthly retirement benefit payments shall not begin until such time as the beneficiary would have received payments that totaled the lump-sum payment already received had the deceased member elected option 2, and further provided that all claims for retirement benefits filed under the provisions of this act shall be filed before July 1, 1970.



§ 49-1554 - Final payment where options not selected -- Adjustment of retirement allowances for social security benefits.

(1) Upon the death of a member retiring under the provisions of §§ 49-1543 through 49-1549, who did not select any of the options enumerated in § 49-1553, any balance of his accumulated contributions, at the time of his retirement, remaining after deductions of the total retirement benefits received by him shall be paid to his designated beneficiary, or if no beneficiary is specified, to the executor or administrator of his estate; provided, however, that if the amount payable shall be two hundred and fifty dollars ($250) or less, it may be paid to the next of kin in the absence of designation of a beneficiary. Upon the death of the survivor of a member retiring under the provisions of §§ 49-1543 through 49-1549, and the person nominated by him under either option two or option three, any excess of the member's accumulated contributions, at the time of his retirement, over the sum of the retirement benefits received by him and such designated person, shall be paid to the designated beneficiary of the last to survive of such member and designated person, or if no beneficiary is specified, to the executor or administrator of the estate of the last to survive; provided, however, that if the amount payable shall be two hundred fifty dollars ($250) or less, it may be paid to the next of kin of the last to survive in the absence of the designation of a beneficiary. Upon the death of a retired member or the person nominated by him under one (1) of the options enumerated in § 49-1553, the full monthly amount shall be paid for the month in which death occurred.

(2) Until the first payment on account of any retirement allowance becomes normally due, any class A member may elect to convert the allowance otherwise payable on his account after retirement into a retirement allowance of equivalent actuarial value of such amount that, with his benefit under title II of the federal Social Security Act, he will receive, so far as possible, approximately the same amount per year before and after the commencement of such benefit.

(3) Until the first payment on account of any retirement allowance becomes normally due, any transfer class A member who retires prior to the attainment of age sixty-five (65) may elect to convert the allowance otherwise payable on his account after retirement into a level retirement allowance before and after age sixty-five (65) of equivalent actuarial value.



§ 49-1555 - Separation from service after ten years of service -- Leaving contributions in account.

Any member having ten (10) or more years of creditable service, or four (4) or more years of creditable service for any member in an institution of higher learning who is separated from service may, in lieu of receiving the payment under § 49-1524 leave such payment in the members' contributions account until he has attained age sixty (60), at which time he shall be entitled to receive a retirement allowance calculated in the same manner as provided in § 49-1544.



§ 49-1557 - Annual appropriation.

There is appropriated from the state treasury the sum of one million, nine hundred seventy-five thousand dollars ($1,975,000) annually for the purpose of carrying out the provisions of this chapter.



§ 49-1558 - Benefits exempt from taxation and execution -- Unassignable.

The right of a person to a state annuity, or teacher annuity, or a retirement allowance, to the return of contributions, the state annuity, the teacher annuity or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this chapter, and the moneys in the various funds created by this chapter, are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, and shall be unassignable except as in this chapter specifically otherwise provided.



§ 49-1559 - Penalty for fraud -- Correction of errors.

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in an attempt to defraud such system as a result of such act shall be guilty of a misdemeanor, and on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not exceeding five hundred dollars ($500), or imprisonment in the county jail not exceeding twelve (12) months, or both such fine and imprisonment, at the discretion of the court. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error and, as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member was correctly entitled shall be paid.



§ 49-1560 - Other retirement laws inapplicable.

No other provision of law in any other statute which provides wholly or partly at the expense of the state of Tennessee for pensions, or retirement benefits for teachers of said state, their widows or other dependents, shall apply to members or beneficiaries of the retirement system established by this chapter, their widows, or other dependents, except such benefits as shall be provided by Title II of the Federal Social Security Act.



§ 49-1561 - Adjustment of allowance.

Effective July 1, 1970, and each succeeding July 1, the total monthly service or disability retirement allowance rate paid for the month of June, 1969, to any member retired prior to July 1, 1969, shall be increased by one and one-half per cent (11/2%) of such monthly allowance rate for each year that the member has been retired, but the aggregate of such monthly increments to any retired member's allowance shall not exceed thirty per cent (30%) of his June, 1969, monthly service retirement allowance rate if he retired prior to July 1, 1969.



§ 49-1562 - Suspension of allowance.

A retired member or beneficiary may, for personal reasons and without disclosure thereof, apply to the board of trustees to suspend for any period payment of all or any part of the allowance otherwise payable to him under the provisions of the Tennessee state teachers' retirement system. The board, on receipt of such application, shall provide the applicant with a form to be completed and returned to the board and upon receipt thereof, the board shall authorize such suspension, in which event the retired member or beneficiary shall be considered to have forfeited all rights to the amount of allowance so suspended but shall retain the right to have the full allowance otherwise payable to him reinstated as to future monthly payments upon written notice to the board of his desire to revoke his prior request for a suspension under this section.



§ 49-1563 - Optional retirement programs for teachers employed in state supported institutions of higher education -- University of Tennessee or its employees excepted.

Notwithstanding any other provisions to the contrary, any teacher, as defined in this chapter, who is employed in a state supported institution of higher education hereafter establishing an optional retirement program hereunder may choose between membership in the Tennessee teachers' retirement system as provided in this chapter or he may participate in the optional retirement program under the conditions provided herein.

(a) Any such teacher whose duties begin on or after July 1, 1972 who is not a member of the Tennessee teachers' retirement system may make this election prior to the preparation of his first salary payment or thereafter as described in subsection (b) herein.

Each teacher who elects to make contributions to and accumulate time credit in an optional retirement program rather than the Tennessee teachers' retirement system shall so designate on election forms approved by the board of trustees of the Tennessee teachers' retirement system and filed with it and the institution where employed.

(b) Any active member of the Tennessee teachers' retirement system, or any active local member having rights thereunder, may elect to participate in such an optional retirement program in lieu of making or continuing contributions to and accumulating time credit in the Tennessee teachers' retirement system while employed in such an institution having an optional retirement program.

While participating in an optional retirement program said members accumulated contributions and time credit remain unchanged as of the date of election of an optional retirement program under the provisions of this section; provided, however, interest shall continue to be accrued as provided in this chapter.

(c) A teacher who elects to participate in an optional retirement program established under the provisions of this section will be ineligible to make contributions to or accumulate time credit in the Tennessee teachers' retirement system during such period of time as he is employed by an institution where an optional retirement program is available; provided, however, in the event such an optional retirement program participant referred to in (a) or (b) above assumes or returns to a position in a public school where an optional retirement program or a local teachers' retirement plan is not available, he shall at that time begin or resume contributing to and accumulating time credit in the Tennessee teachers' retirement system.

Each teacher who elects to make contributions to and accumulate time credit in an optional retirement program rather than the Tennessee teachers' retirement system shall so designate on election forms approved by the board of trustees of the Tennessee teachers' retirement system and filed with it and the institution where employed.

Any member under (b) above who elects to participate in an optional retirement program as of July 1, 1972 or as of July 1 of any subsequent year must, at least six months prior thereto, file forms approved by the board of trustees of the Tennessee teachers' retirement system with the institution where employed and with the Tennessee teachers' retirement system.

(d) The employee contributions to an optional retirement program and Title II of the Federal Social Security Act shall be the same each payroll period as if such teacher were an active member of the Tennessee teachers' retirement system and shall be matched with an equal amount by the institution of which the teacher is an employee.

(e) When any teacher in an optional retirement program retires with retirement credit in the Tennessee teachers' retirement system, his retirement allowance from the Tennessee teachers' retirement system shall be computed and paid in accordance with the provisions contained in this chapter.

(f) The state board of education on the request of the president of any state supported institution of higher education may establish for that institution an optional retirement program under this section. In establishing such an optional retirement program, the state board of education shall make such rules and regulations as it deems necessary and proper for the effective functioning of the system. The state board of education shall further designate the company from which contracts are to be purchased under such optional retirement program, which company shall hold a certificate of authority or a certificate of exemption from the commissioner of insurance of this state. In making the designation of such company and giving its approval to the contracts to be purchased, the state board of education shall consider:

(1) The nature and extent of the rights and benefits to be provided by such contracts for teachers and their beneficiaries;

(2) The relation of such rights and benefits to the amount of contributions to be made;

(3) The suitability of such rights and benefits to the needs of the teachers;

(4) The efficacy of the contracts in the recruitment and retention of teachers; and

(5) The ability of the designated company to provide such suitable rights and benefits under such contracts.

(g) Each institution for which an optional retirement program is established is hereby authorized to provide for the administration of such optional retirement program and to perform or authorize the performance of such functions as may be necessary for such purposes in accordance with this section.

This section shall not apply to the University of Tennessee or any of its employees.






12. University of Tennessee Retirement System

§ 49-3333 - Retirement of employees.

(A) Definitions. The following words and phrases as used in this section, unless a different meaning is plainly required by the context, shall have the following meaning:

(1) "Employee" shall mean any person employed by the University of Tennessee as professor, associate professor, assistant professor, instructor, teacher, librarian, administrative officers or any other person the board of trustees of the University of Tennessee determines to be an employee.

(2) "Employer" shall mean the University of Tennessee.

(3) "Member employee" shall mean any employee included in the membership of the University of Tennessee joint contributory system.

(4) "Creditable service" shall mean the period during which time the employee was employed by the University of Tennessee or the state of Tennessee for which credit is allowable under regulations of the board of trustees.

(5) "Board of trustees" shall mean the board of trustees of the University of Tennessee.

(6) "Average final compensation" shall mean the average annual earnable compensation of an employee during the five (5) years of his service producing the highest such average, and if an employee had less than five (5) years of service, it shall mean the average annual earnable compensation for all such years of service.

(7) "Retirement" shall mean the withdrawal from active service with a retirement allowance granted under the provisions of this section.

(8) "Covered compensation" shall mean the maximum amount of earnable compensation which may be included in the determination of the primary insurance amount under the Social Security Act.

(9) "Joint contributory retirement system" shall mean the University of Tennessee retirement system as established by the board of trustees.

(B) Employer's contributions. In order to provide for the retirement on an annuity, or otherwise, of employees of the University of Tennessee, the board of trustees of the University of Tennessee is authorized to use funds under its control as employer contributions to a retirement system to be established by the board.

(C) Deductions from salaries and wages of employees. The board of trustees of the University of Tennessee shall cause to be deducted from the salaries and wages of those employees that the said board shall determine to be eligible for membership in its retirement system a per centum of such salaries or wages and credit such deductions to the respective personal account of each individual employee, in the retirement trust fund. Said board of trustees shall adopt a joint contributory retirement system to provide for future retirement benefits effective on and after September 1, 1955, make necessary rules and regulations, fix the basis or amounts of the annuities and other benefits, including prior years' service credits, and the contributions to be made by employees, and prescribe all other necessary provisions for the operation of such retirement system, including at the election of said board and the employees, participation in the federal old-age and survivors insurance social security program, if permissible under state and federal laws now or hereafter enacted. Provided, however, that prior years' service credit for employee service before September 1, 1955 shall be computed at the rate of one and one-half per cent (11/2%) of the average annual compensation, as measured by the pay rates in August of each year of service during the five (5) years, 1951 to 1955 inclusive, multiplied by the number of years of service prior to September 1, 1955, with the maximum credit for such prior service being determined by regulations of the board of trustees in effect on August 31, 1955; and provided, further, that contributions from employer funds applicable to current and future service from and after September 1, 1955 shall not exceed five percent (5%) of such salaries and wages until the effective date when the employees shall be covered under the provisions of the Federal Social Security Program. From and after the effective date of employee coverage under the Federal Social Security Program, employer funds shall be used to pay the employer's obligations under the Federal Insurance Contributions Act, and, with reference to employee members of the joint contributory retirement system, employer contributions to such system shall not exceed an additional three percent (3%) of such salaries and wages covered under the Federal Social Security Program, and five percent (5%) of such salaries and wages in excess of covered compensation under the Federal Social Security Program. Contributions of employees for such service shall not be less than that of the employer. Any eligible employee of the University of Tennessee may elect to have his salary reduced by the amount of his contributions to the joint contributory retirement system and have the university make the contributions for him. No eligible employee may elect such reduction until a favorable advance letter of ruling concerning the option of the employee shall have been received from the United States internal revenue service.

(D) Service retirement allowances. Upon service retirement on or after July 1, 1967, a member employee who last became a member prior to September 1, 1955, shall receive a service retirement allowance which shall be the largest of the amounts computed under the provisions of paragraph (1) of this subsection (D), paragraph (2) of this subsection (D), or paragraph (3) of this subsection (D). A member employee who last became a member on or after September 1, 1955 shall receive a service retirement allowance which shall be the largest of the amounts computed under the provisions of paragraph (1) of this subsection (D) or paragraph (2) of this subsection (D).

(1) Upon service retirement a member employee shall receive a service retirement allowance which shall consist of: (1) An employee annuity which shall be the amount due at the time of his retirement on the base annuity and the amount due on the variable annuity at the time of his retirement purchased on his behalf through the joint contributory system; and (2) an employer annuity which, together with the employee's annuity, shall provide,

(a) If the member employee's service retirement date occurs on or after his sixty-fifth birthday, an allowance equal to: one and one-eighth percent (11/8%) of his average final compensation multiplied by the total number of years of his creditable service, plus an additional three quarters of one percent (.75%) of the part of such compensation in excess of six thousand and six hundred dollars ($6,600) multiplied by the number of years of his creditable service rendered prior to January 1, 1966, plus an additional allowance for each year of creditable service rendered after January 1, 1966, equal to three quarters of one percent (.75%) of the part of such compensation in excess of covered compensation applicable to such year, or

(b) If the member employee's service retirement date occurs before his sixty-fifth birthday, his retirement allowance as computed in (a) above shall be permanently reduced by four tenths of one percent (.4%) for each full month the member retires prior to his attaining age sixty-five (65).

In order that the employee may bear all risks and receive all benefits from a variable annuity which he may elect, his retirement allowance as computed above shall be permanently reduced or increased by the amount the variable annuity is less than or more than the base annuity had the employee contributed solely to the base annuity. In no event shall any change or changes in the level of covered compensation result in a lesser total benefit than that which would have been computed on the basis of covered compensation and the provisions of the Social Security Act as in effect on January 1, 1966. "Total benefit" shall be the sum of (a) retirement allowances, determined in accordance with this section, plus (b) annual primary insurance amount determined in accordance with the provisions of the Social Security Act. Provided however, this guarantee shall not apply to any person employed by the University of Tennessee after July 1, 1977.

(2) Upon service retirement a member employee shall receive a service retirement consisting of an employee annuity which shall be the amount due at the time of his retirement on the annuity purchased in his behalf through the joint retirement system.

(3) Upon service retirement a member employee shall receive a service retirement allowance which shall be computed in accordance with the provisions of subsection (C) of this section.

(E) Disability retirement allowances. Upon retirement for disability a member employee shall receive a service retirement allowance if he has attained the age of sixty (60) years or has completed at least thirty (30) years of creditable service, otherwise he shall receive a disability retirement allowance. A member employee who last became a member employee prior to July 1, 1967, and who retires on a disability retirement allowance on or after July 1, 1967, shall receive an allowance which shall be the largest of the amounts computed under the provisions of paragraph 1 of this subsection E, paragraph 2 of this subsection E, or paragraph 3 of this subsection E.

(1) Upon retirement for disability a member employee shall receive a disability retirement allowance which shall consist of: (1) An employee annuity which shall be the amount due at the time of his retirement on the base annuity and the amount due on the variable annuity at the time of his retirement purchased on his behalf through the joint contributory system; and (2) an employer annunity which, together with the employee annuity, shall be equal to nine tenths (9/10) of an allowance computed as a service retirement under clause (2)(a) of paragraph (1) of subsection (D) on the basis of his average final compensation and creditable service at the time of disability retirement, provided, however, that if his creditable service is less than twenty (20) years, a part or all of his additional years he would have had, had he continued in service to age sixty-five (65), may be added to his creditable service in order to determine his minimum retirement allowance, but in this event the total cannot exceed twenty (20) years, and for purposes of such determination, covered compensation at the time of disability retirement shall be deemed to have continued in effect during such additional years.

In order that the employee may bear all risks and receive all benefits from a variable annuity which he may elect, his disability retirement allowance as computed above shall be permanently reduced or increased by the amount the variable annuity is less than or more than the base annuity had the employee contributed solely to the base annuity.

(2) Upon disability retirement a member employee shall receive a disability retirement consisting of an employee annuity which shall be the amount due at time of his disability retirement on the annuity purchased in his behalf through the joint retirement system.

(3) Upon disability retirement a member employee shall receive a disability retirement allowance which shall be nine tenths (9/10) of the retirement allowance as computed in accordance with the provisions of subsection C.

(F) Claims against allowances. Whenever an employee of the University of Tennessee retires under the provisions of its local retirement system, the University of Tennessee shall claim that part of the state annuity payable from the Tennessee teachers' retirement system applicable to, and resulting from, the employee's service as an employee of the University of Tennessee, and that part of the state annuity resulting from service of the annuitant in the Tennessee public school system other than the University of Tennessee shall shall be paid to the annuitant; provided that in no case shall the part of the state annuity claimed by the university exceed the employer provided annuity under this section.

Notwithstanding any provisions of the law to the contrary, whenever an employee of the University of Tennessee retires under the provisions of its local retirement system, the University of Tennessee shall claim the retirement allowance resulting from employment of the employee by the state of Tennessee; provided the University of Tennessee includes the employee's period of employment by the state of Tennessee as creditable service for retirement under the University of Tennessee local retirement system; and provided that in no case shall the employee's retirement allowance exceed the employer provided annuity under this section.

(G) Adjustment of allowance. Effective July 1, 1970, the total monthly service retirement allowance rate paid for the month of June, 1969, to any member retired prior to July 1, 1969, shall be increased by one and one-half per cent (11/2%) of such monthly allowance rate for each year that the member has been retired, but the aggregate of such monthly increments to any retired member's allowance shall not exceed thirty per cent (30%) of his June, 1969, monthly service retirement allowance rate if he retired prior to July 1, 1969.

(H) Adoption of the provisions of the Tennessee Teachers' Retirement System. The board of trustees shall be and hereby are authorized to adopt any of the provisions of the Tennessee teachers' retirement system law now in effect and as hereafter amended or modified as a part of the provisions and regulations of the University of Tennessee joint contributory retirement system.






13. Public Service Commissioners' Retirement Fund

§ 65-151 - Public Service Commissioners' Retirement Act -- Short title.

Sections 65-151 -- 65-168 shall be known and cited as the "Public Service Commissioners' Retirement Act of 1969."



§ 65-152 - Definitions.

As used in §§ 65-151 -- 65-168 the following definitions shall apply, unless otherwise required by the context:

(a) "Commissioner" shall mean any person in office as a member of the Tennessee public service commission, as prescribed by §§ 65-101 -- 65-120, on May 7, 1969, or subsequently appointed or elected to such office.

(b) "Service" shall mean service as a commissioner and shall include time while on leave of absence during the term of such office, and shall include service rendered during his term of office by a commissioner in any department of the government of the United States during the existence of a state of war or a period of national emergency, and shall further include the period of time that any commissioner may have served as a member of the general assembly and/or as a member of the governor's cabinet as the head of any of the administrative departments of state government enumerated and set forth in § 4-302; provided, however, that service in either of the capacities next above set forth shall be subject to a maximum of six (6) years served as a member of the general assembly and to a maximum of four (4) years served by appointment of the governor as head of an administrative department of state government, only if the commissioner has: (1) paid to the public service commissioners' retirement fund (as hereinafter defined) four per cent (4%) of the compensation he received as a member of the general assembly and/or as the head of an administrative department of state government in respect of such years plus interest at the rate of six per cent (6%) per annum prior to May 7, 1969 or (2) if, in the alternative, such commissioner has heretofore paid contributions with respect to any or all such service, and which contributions shall have been transferred from such other retirement system to this public service commissioners' retirement system in the manner hereinafter prescribed in §§ 65-151 -- 65-168, in an amount which equals or exceeds the amount of contributions with respect to service as a member of the general assembly or as the head of an administrative department of state government which such commissioner otherwise would be required by the provisions of clause (1) this subsection to pay to the public service commissioners' retirement fund in order to qualify such service.

(c) "Public service commissioners' retirement system" shall mean the system established by §§ 65-151 -- 65-168.

(d) "Public service commissioners' retirement fund" shall mean the fund hereinafter established and created by said sections.

(e) "Normal retirement age" shall mean age sixty-five (65) and shall refer to the earliest age at which a commissioner has a right to retire and receive a benefit regardless of his length of service.

(f) "Benefit base" means a sum equal to the annual salary provided by law as of the date a commissioner terminates his office as commissioner for any reason, including retirement, disability or death.

(g) "Normal retirement benefit" shall equal seventy-five per cent (75%) of a commissioner's benefit base if he has completed at least twenty (20) years of service and has attained the "normal retirement age." Otherwise the normal retirement benefit shall be 3.75% of his benefit base multiplied by the number of years of service if he has less than twenty (20) years of service and has attained the age of sixty-five (65) years, and who thereupon elects to retire under the provisions of §§ 65-151 -- 65-168 prior to completion of twenty (20) years of service.



§ 65-153 - Disability retirement.

Any commissioner having ten (10) or more years of service and becoming disabled may, upon complying with other applicable requirements set out in §§ 65-151 -- 65-168, apply for disability retirement and be retired under the provisions of this section and shall thereupon be entitled to receive, during the remainder of his life, a disability pension. The amount of any disability pension shall be determined in the same manner as a "normal retirement benefit" in accordance with § 65-152(g). Any commissioner who receives any disability retirement benefits under the provisions of this section shall not thereafter be eligible to continue in the same term of office as a commissioner. For the purposes of §§ 65-151 -- 65-168 "disabled" or "disability" shall mean a permanent physical or mental disablement occurring during the term of office of a commissioner which, in the sole discretion of the governor of the state of Tennessee, prevents such commissioner from performing his duties as a commissioner.



§ 65-154 - Certification of intention to retire -- Application for retirement.

Any commissioner who elects to retire under the provisions of §§ 65-151 -- 65-168 either during or at the expiration of the term of office then held by him, and who has complied with the other retirement requisites of said sections shall certify to the governor of the state at least sixty (60) days prior to the date upon which he desires to relinquish his office his intention to retire, and shall at the same time forward to the governor his application for retirement, stating the time at which he wishes to retire. Provided, however, that any commissioner defeated for reelection shall file with the governor of the state within sixty (60) days after his successor has been duly qualified and assumed the duties of the office an application for retirement under the provisions of said sections. Upon approval by the governor of the application for retirement, the governor shall forward to the board of trustees of the public service commissioners' retirement system, as hereinafter established, the application of the commissioner and shall request the board to process the retirement application in accordance with the provisions of § 65-155.



§ 65-155 - Contents of application for retirement -- Verification of facts by trustees -- Authorization of payment of benefits.

The certificate of intention of a commissioner to retire and the application therefor shall be in writing, addressed to the governor and shall set out the facts pertaining to the service by such commissioner as a member of the Tennessee public service commission, together with any other service as defined by § 65-152(b), the period or periods of time embraced by all such service, and his age. The board of trustees of the public service commissioners' retirement system, as hereinafter established, shall verify the facts and determine if all applicable requirements pertaining to the application for retirement are met and the board of trustees shall indorse the application accordingly and file the application in the division of retirement. The board of trustees shall thereafter authorize payment of benefits to which the retired commissioner is entitled under the provisions of §§ 65-151 -- 65-168.



§ 65-156 - Board of trustees -- Ex officio members -- Officers -- Quorum.

A board of trustees is hereby established which shall be responsible for the proper administration and operation of the public service commissioners' retirement system provided by §§ 65-151 -- 65-168.

Such board of trustees shall have as members the chairman of the public service commission or any member of the public service commission designated by him, the state treasurer, the comptroller of the treasury, the commissioner of finance and administration and one (1) member appointed by the governor. The state treasurer shall be chairman of the board. The board shall elect one of its members as vice chairman. A majority of the members of the board shall constitute a quorum, and all action taken by the board shall be by affirmative vote of a majority of all members of the board.



§ 65-157 - Assistance of division of retirement -- Legal advisor.

All personnel required by the board in the administration of the public service commissioners' retirement system shall be provided by the division of retirement in the office of the treasurer of the state of Tennessee and all administrative duties shall be performed by and all administrative records shall be maintained by the said division of retirement. The attorney general of the state of Tennessee or an assistant designated by him shall act as legal advisor and attorney for the board.



§ 65-158 - Powers of board -- Service without compensation -- Reimbursement for expenses -- Immunity for good faith actions.

Subject to the administrative duties reserved by state law to the state treasurer with respect to all state retirement systems, the board of trustees shall have complete control of the administration of the public service commissioners' retirement system, subject to the provisions of §§ 65-151 -- 65-168, with all powers necessary to enable it to carry out properly its duties in that respect. The members of the board shall serve without compensation as board members but shall be reimbursed for actual expenses incurred by them in the performance of their duties. The board shall be fully protected with respect to any action taken or suffered by the board in good faith and reliance upon any table, valuation, certificate, report, advice or opinion furnished by any consultant or actuary, opinions given by the state attorney general or an assistant thereof, or the advice of any qualified investment consultant, and all action so taken or suffered by the board shall be conclusive upon each member of the board and upon all commissioners or persons interested in the public service commissioners' retirement system.



§ 65-159 - No liability for good faith investments.

The board shall not be liable for the making, retention, or sale of any investment or reinvestment made by it nor for the loss to or diminution of the fund, except due to its own gross negligence, willfull misconduct, or bad faith.



§ 65-160 - Interest of trustees in investments prohibited -- Unauthorized emoluments prohibited -- Improper use of funds.

No member of the board shall have an interest, direct or indirect, in the gains or profits of any investment made by the board, save insofar as any member may be a commissioner participating in the public service commissioners' retirement system, and no member of the board shall receive, directly or indirectly, any payment or emolument for his services except as expressly provided in §§ 65-151 -- 65-168. No member of the board shall, directly or indirectly, for himself or an agent, in any manner use the funds or deposits of the public service commissioners' retirement system, except to make such payments therefrom as are authorized by the board, nor shall any member become an indorser or surety or in any manner an obligor for moneys loaned by or borrowed from the board.



§ 65-161 - Public service commissioners' retirement fund -- Sources -- Transfers of funds -- Administration and use of funds.

For the purpose of providing funds necessary under the public service commissioners' retirement system and in order to make such system actuarially sound and solvent there is hereby created and established a public service commissioners' retirement fund, to be composed of: (1) contributions paid by any commissioner with respect to prior service, or transferred from any other retirement system in the manner prescribed by § 65-152(b) and/or § 65-166; (2) paid by the commissioners with respect to future service as prescribed by § 65-166; (3) an amount equal to the sum of the employer's contribution made by the state of Tennessee to the state retirement fund as an incident to the contributions made to such fund by any commissioner who elects to come within the provisions of §§ 65-151 -- 65-168, which moneys are hereby transferred and made a part of the public service commissioners' retirement system, any provisions of this Code to the contrary notwithstanding; (4) any and all moneys appropriated to the public service commissioners' retirement system by the provisions of § 65-163 or by any further act making such appropriations, and (5) the income from the investment or reinvestment of said fund in the manner prescribed by § 65-163. The fund shall be administered and utilized as a trust fund and shall be used for the purpose of providing benefits in accordance with the provisions of the public service commissioners' retirement system as established by §§ 65-151 -- 65-168, and shall be the means of financing benefits and financing expenses of administering the fund by the board in accordance with the provisions of said sections.



§ 65-162 - Board as trustee of fund -- Investment powers -- Custodian of fund -- Payments.

The board of trustees shall be the trustee of the public service commissioners' retirement fund created by § 65-161 and shall have the full power to invest and reinvest all moneys comprising the fund to the extent that the board deems appropriate, subject to the limitation that no investment shall be made except on the exercise of bona fide discretion, in securities which, at the time of making the investment are, by statute, permitted for the investment of funds of the Tennessee state retirement system, as established by §§ 8-3401 -- 8-3516. Subject to such limitations, the board shall have the full power to hold, purchase, sell, assign, transfer, or dispose of any of the securities or investment in which the public service commissioners' retirement fund created by § 65-161 has been invested, as well as the proceeds of such investments and the moneys belonging to the said fund. The state treasurer shall be the custodian of the fund. All payments from the fund shall be authorized by the state treasurer on vouchers requested by the board of trustees and duly issued by the state treasurer.



§ 65-163 - Annual appropriations to fund -- Limitation.

For the purpose of further providing sufficient funds to aid in meeting the cost of benefits provided by §§ 65-151 -- 65-168 and to further meet the actuarial requirements of the public service commissioners' retirement fund, there is appropriated to the public service commissioners' retirement fund, in addition to the funds set forth in § 65-161, a sum in an amount to satisfactorily secure the actuarial soundness of the fund annually, commencing with the fiscal year which begins July 1, 1969, such appropriation to be paid out of the unexpended balance standing to the credit of the public service commission in the "motor vehicle account" prescribed by § 65-1518, which account is comprised of the motor carrier inspection, supervision and control fees set forth in said section and of all fines, fees and penalties collected by virtue of the provisions of §§ 65-1501 -- 65-1525; and/or out of the unexpended balance standing to the credit of the public service commission in the "public utilities account" prescribed by § 65-431, which account is comprised of the inspection, control and supervision fees and penalties therein required to be paid to the public service commission by public utilities subject to its control and jurisdiction, as prescribed by §§ 65-423 -- 65-434. Provided, however, that the funds appropriated by this section shall not exceed four per cent (4%) annually of the balance in the "motor vehicle account" and the "public utilities account" as of the first day of the preceding fiscal year together with a like percentage of all moneys paid into said accounts during such preceding fiscal year. No part of the foregoing appropriation shall be paid from the general funds or revenue of the state of Tennessee but same shall be paid solely out of the aforesaid "motor vehicle account" and/or the aforesaid "public utilities account."



§ 65-164 - Actuary as technical advisor -- Biennial consultation -- Fee -- Determination of actuarial requirements.

The board of trustees shall consult an actuary at least each biennium who shall be the technical advisor to the board on matters regarding the operation of the public service commissioners' retirement fund and shall perform such other duties as are required by the board in connection with the public service commissioners' retirement system as established by §§ 65-151 -- 65-168. The fee for his services shall be paid from income received on investments of the fund. The actuarial requirements of the public service commissioners' retirement system shall be determined so that contributions and/or appropriations to the fund will meet current actuarial liabilities and amortize all unfunded accrued actuarial liabilities by 1999.



§ 65-165 - Supplemental appropriations to fund -- Advice to state treasurer of need -- Publication of financial condition of fund.

On or before the first day of January, next preceding each regular meeting of the general assembly, beginning on or after January 1, 1971, the board of trustees shall advise the state treasurer of the actuarial requirements of the public service commissioners' retirement system and the treasurer shall certify to the commissioner of finance and administration the amount needed, if any, over and above the amount contributed by commissioners and the amounts of the continuing annual appropriation as set forth in § 65-163, to make the system actuarially sound as of that date. The commissioner of finance and administration shall include in the budget an amount equal to the amount certified to him by the treasurer, if any, in excess of the amount of the continuing annual appropriation as set forth in § 65-163, to be paid into the public service commissioners' retirement fund. Any such further appropriations shall be paid out of the "motor vehicle account" and/or the "public utilities account" referred to in § 65-163, and no part of any such appropriation shall be paid out of the general funds or revenues of the state of Tennessee. A statement of the financial condition of the trust fund of the public service commissioners' retirement fund shall be published by the board of trustees in an annual report to the treasurer.



§ 65-166 - Membership optional -- Time to elect -- Contributions by commissioners -- Credit for prior service -- Transfer from other state retirement systems -- Payment of deficiency in contributions transferred -- Retention of excess.

Membership in the public service commissioners' retirement system provided by §§ 65-151 -- 65-168 shall be optional with each commissioner. For the purpose of providing further funds with which to pay the retirement or disability compensation provided for in §§ 65-151 -- 65-168, every commissioner who desires to avail himself of the benefits of said sections shall contribute to the public service commissioners' retirement fund an amount annually equal to four per cent (4%) of his gross annual salary as commissioner, such contributions to begin on or after May 7, 1969 or upon the appointment or election and qualification of such commissioner thereafter. This contribution shall be made in equal monthly instalments, which the commissioner of finance and administration shall deduct from the monthly compensation of such commissioner and credit the same to the public service commissioners' retirement fund. Every commissioner in office, on May 7, 1969, who desires to come under the provisions hereof, shall notify the commissioner of finance and administration, by registered or certified return-receipt mail, on or before June 30, 1969. All commissioners elected or appointed after May 7, 1969 shall, within sixty (60) days after such appointment or election and their qualification by virtue of such election or appointment, elect whether or not to come under the provisions of §§ 65-151 -- 65-168. Every commissioner electing to come under the provisions of said sections shall continue his contributions to the public service commissioners' retirement fund, as herein provided, as long as he remains in office. Any commissioner in office on May 7, 1969 and who has had prior service, as "service" is defined by § 65-152(b) may, at the time that he notifies the commissioner of finance and administration of his desire to come under the provisions of §§ 65-151 -- 65-168, further notify him, in the manner hereinabove prescribed, of his desire to receive credit for such prior service for the purpose of said sections, reciting in his notice the period for which he seeks credit and the nature of his service, i.e., whether as a commissioner, a member of the general assembly or the head of an administrative department of state government, or a combination of any or all of such categories of service, subject to the limitations set forth in § 65-152(b) as to service in the general assembly and/or as the head of an administrative department of state government, and shall remit to the treasurer of the state contributions at the rate of four per cent (4%) of his gross salary or compensation for all such service compensated for prior to May 7, 1969, together with interest thereon at the rate of six per cent (6%) per annum. Thereupon such commissioner shall be entitled to service credit for such period of prior service.

Provided, however, that any commissioner who is presently a member of any other state retirement system and who elects to come under the provisions of §§ 65-151 -- 65-168, shall, as of the date that he notifies the commissioner of finance and administration of such election, cease to be a member of any such other state retirement system and any contributions made by such commissioner to such other state retirement system, with respect to any service performed as an official or employee of the state of Tennessee, whether the same comes within the definition of "service" contained in § 65-152(b) or not, shall, any other provision of this Code to the contrary notwithstanding, be transferred from such other state retirement system to the public service commissioners' retirement system as of the date that the commissioner ceases to become a member of such other system.

Provided, further, that in the event that the sum so transferred from any other state retirement system to the public service commissioners' retirement system, as hereinabove prescribed, with respect to any commissioner electing to come under the provisions of §§ 65-151 -- 65-168 shall be equal to or in excess of the amount which such commissioner would be otherwise required to remit to the treasurer of the state in order to establish credit for prior service, as "service" is defined in § 65-152(b), that no further or other payment shall be made by such commissioner in order to establish credit for prior service under the terms of §§ 65-151 -- 65-168. In the event that the contributions transferred from any other state retirement system to the public service commissioners' retirement system with respect to any commissioner electing to come within the provisions of said sections and to obtain for prior service, as "service" is defined in § 65-152(b) should not equal the amount which such commissioner would otherwise under the provisions of this section be required to remit to the treasurer of the state in order to establish credit for such prior service then in order to receive credit for such prior service for the purposes of §§ 65-151 -- 65-168 such commissioner shall remit to the treasurer of the state an amount equal to the difference between the sum he would otherwise be required to remit had his contributions to any other state retirement system not been transferred to the public service commissioners' retirement system and the amount of his contributions so transferred to the public service commissioners' retirement system.

In the event that contributions transferred from any other state retirement system to the public service commissioners' retirement system with respect to any commissioner who elects to come within the provisions of §§ 65-151 -- 65-168 and who seeks to obtain credit for prior service as defined by § 65-152(b) shall exceed the amount which such commissioner shall be required to remit to the treasurer of the state in order to obtain such credit, shall exceed the amount required to be remitted, the excess of the contributions so transferred shall be retained in the public service commissioners' retirement fund for the purposes of §§ 65-151 -- 65-168.



§ 65-167 - Termination of service -- Refund of contribution -- Election to let contributions accumulate to age 65 -- Earlier retirement.

Any commissioner whose service is terminated for any reason shall, in lieu of all other benefits provided by the public service commissioners' retirement system established by §§ 65-151 -- 65-168, be entitled to a refund of his contributions without interest if his service at the time of termination is less than five (5) years, or be entitled to a refund of his contributions accumulated at three per cent (3%) interest, or at another rate of interest as the board of trustees may from time to time declare, if at the time of such termination he has completed at least five (5) years of service. Any commissioner who fails to win reelection or who voluntarily retires or terminates his service before becoming eligible for any of the benefits otherwise provided in the public service commissioners' retirement system may be permitted to allow his contributions to remain until he reaches the age of sixty-five (65) at which time he shall be eligible for a retirement benefit based on his actual service at the time of termination, computed in the same manner as a normal retirement benefit in accordance with the provisions of § 65-152(g). Provided, further, that any commissioner who has completed twelve (12) years at the time of his termination of service and who elects to leave his contributions in the public service commissioners' retirement system may, in lieu of receiving a benefit commencing at age sixty-five (65), elect to receive a benefit starting at an earlier age, but after age fifty-four (54), determined actuarially to have the same value as the benefit that would otherwise commence at age sixty-five (65).



§ 65-168 - Optional benefits -- Contingent annuitants -- Benefit rates.

A commissioner entitled to a retirement benefit may elect, subject to written notice of his election filed prior to retirement with the state treasurer and duly acknowledged by him to have a benefit payable under one of the options hereinafter set forth in lieu of all other benefits he is otherwise entitled to receive, and shall file a written designation of a contingent annuitant to receive benefits under an option to be payable after his death. The optional benefits payable shall be in accordance with the terms of the election of option last received and acknowledged by the state treasurer and the contingent annuitant entitled to benefits under said option shall be the person in the written designation of contingent annuitant last received by the state treasurer prior to the retirement of the commissioner. The amount of any optional benefit shall be based on option rates adopted from time to time by the state treasurer and shall be actuarially equivalent in value to the benefit that would otherwise be payable, except that an option commencing after age sixty-five (65) shall not be less than if based on an option rate that would have been applicable had retirement occurred at age sixty-five (65). The election of an option shall be null and void if the contingent annuitant dies before benefits commence. If a commissioner has duly designated a contingent annuitant and is eligible to retire at the time of his death a benefit will be payable to the contingent annuitant as though the commissioner had retired the day before his death. If a commissioner has not duly designated a contingent annuitant and is eligible at the time of his death to have retired under the public service commissioners' retirement system provided by §§ 65-151 -- 65-168, the benefit will be an amount payable monthly to his widow, if she is then living, for the remainder of her unremarried life, determined in the same way as an option 1 (joint and survivor) benefit, or the benefit may be a refund of his contributions to the public service commissioners' retirement system (including any contributions made by such commissioner to any other state retirement system and subsequently transferred to the public service commissioners' retirement system in the manner prescribed by §§ 65-151 -- 65-168) if the widow so elects.

Option 1. The joint and survivor benefit shall be payable for the life of the retired commissioner and thereafter to the contingent annuitant for life.

Option 2. The modified joint and survivor benefit shall be payable for the life of the retired commissioner and thereafter one half (1/2) of such amount shall be payable to the contingent annuitant for life.












Title 9 - Public Finances

Chapter 1 - General Provisions

§ 9-1-101 - Fiscal year for state and county government.

(a) The fiscal year of state government shall hereafter commence on July 1 of each year and end on the following June 30. This fiscal year shall be followed in making appropriations and in financial reporting, and shall be uniformly adopted by all departments, institutions, offices and agencies of state government.

(b) Unless otherwise allowed by the comptroller of the treasury upon grounds of special hardships, the fiscal year of the counties of the state shall begin on July 1 of each year and shall end on the following June 30. The fiscal year shall constitute the budget year and the year for accounting and reporting of each and every fund, office, department, institution, activity and agency of the county government, but the aforementioned provision shall be in addition to, and not in lieu of, any accounting and reporting now required of any official by general law.



§ 9-1-102 - Borrowing by state employees and officials restricted.

State employees and officials are prohibited from borrowing money upon the faith and credit of the state for any purpose whatever, except as otherwise provided by law.



§ 9-1-103 - Protection of appropriations of state and departmental revenues and state funds and institutional and program revenues by the state's sovereign immunity.

(a) Except to the extent that sovereign immunity is expressly waived by the general assembly, all appropriations of state revenues and departmental revenues previously and hereafter made to the state, its departments, agencies, boards, educational institutions, instrumentalities, and incorporated entities performing the state's governmental functions shall be state funds and shall be protected by the state's sovereign immunity from every court's judgment, decree, attachment, or other legal process; provided, however, that any law authorizing an agency, board, or entity to sue or be sued shall not constitute a waiver of sovereign immunity.

(b) Except to the extent that sovereign immunity is expressly waived by the general assembly, all appropriations of state funds and institutional and program revenues previously and hereafter made to institutions and programs of higher education shall be state funds and shall be protected by the state's sovereign immunity from any court's judgment, decree, attachment, or other legal process; provided, however, that any law authorizing an institution or program of higher education to sue or be sued shall not constitute a waiver of sovereign immunity.



§ 9-1-104 - Right of prepayment to appear on instrument.

Whenever the right to pay, prior to maturity, bonds, notes or other obligations of the state of Tennessee, or political subdivisions thereof, exists, the fact of such right of prepayment shall appear on the face of the instrument, or on the reverse side thereof, in a prominent place.



§ 9-1-105 - State-shared revenue to counties and municipalities -- Effective date for distribution purposes.

For the purpose of distributing state-shared revenue to counties and municipalities based upon the population as disclosed by the last federal decennial census, the effective date of such federal decennial census for counties shall be the first day of the month next following the date on which the federal bureau of the census releases the final population figures for all Tennessee counties, and the effective date for municipalities shall be the first day of the month next following the date on which the federal bureau of the census releases the final population figures for all Tennessee municipalities.



§ 9-1-106 - Negotiability of public bonds.

The negotiability of all bonds issued by this state, any county, municipal corporation or other subdivision or public agency thereof shall be governed by the Uniform Commercial Code -- Investment Securities, compiled in title 47, chapter 8, any other statute to the contrary notwithstanding.



§ 9-1-107 - Investments or deposits in federal savings banks or pooled investment fund -- Deposits exceeding insurance limits.

(a) (1) Counties, municipalities, districts, and other public or quasi-public corporations and public officials, boards, agencies, or other public or quasi-public entities, other than the state, are expressly authorized and empowered to invest or deposit funds held by them, including sinking funds and pension and retirement funds in accounts of federal savings banks, whose deposits are insured by the federal deposit insurance corporation.

(2) Deposits in excess of the limits of insurance on such accounts are authorized where the collateral given is of the character set forth in § 9-4-103, or where the collateral given is an irrevocable letter of credit issued by the federal savings bank, or where the collateral consists of a promissory note secured by a first mortgage or a first deed of trust upon residential real property located in Tennessee; provided, that:

(A) The promissory note shall at all times be in an amount in value at least fifty percent (50%) in excess of the amount deposited with the bank, such value to be determined in accordance with procedures established by regulations hereby authorized to be issued by the comptroller of the treasury;

(B) The bank may exercise, enforce, or waive any right or power granted to it by promissory note, mortgage, or deed of trust; provided, that the security for the note shall not be released or diminished in value by such action;

(C) The following may not be used as security for deposits:

(i) Any promissory note on which any payment is more than ninety (90) days past due;

(ii) Any promissory note secured by a mortgage or deed of trust as to which there is a lien prior to the mortgage or deed of trust; or

(iii) Any promissory note secured by a mortgage or deed of trust as to which notice of default has been recorded or an action has been commenced. In addition, no promissory note on which payment is more than thirty (30) days past due shall be used initially as such security;

(D) If the security or any note is released, or if the note is diminished in value by action of the bank as set forth in subdivision (a)(2)(B), or if any note becomes delinquent as set forth in subdivision (a)(2)(C), or if for any other reason the value of the note or security is impaired, the bank shall promptly substitute collateral meeting the requirements hereof sufficient to cover the deposits to be secured hereunder; and

(E) Such deposits in excess of the limits of insurance shall, as to each bank, be limited to no more than five percent (5%) of the assets of such bank with respect to each depositor hereunder, and shall be limited to no more than ten percent (10%) of the assets of such association with respect to all depositors hereunder.

(b) Counties, municipalities, districts and other public or quasi-public entities are authorized to deposit or invest funds in the local government investment pool under chapter 4, part 7 of this title. The governing body of such local government may delegate revocable investment authority to the financial officer charged with custody of the funds of the local government, who shall thereafter assume full responsibility for transactions with the local government investment pool.



§ 9-1-108 - Collection of funds on behalf of the state or local government -- Acceptance of checks or money orders -- Acceptance of credit or debit cards.

(a) It is lawful for any municipal, county or state officer to receive, in payment of any public taxes, licenses, fines, fees or other moneys collected, checks or money orders made payable to the appropriate municipal official, county officer or to the "State of Tennessee." If a check or money order so received is not duly paid, the person by whom such check or money order has been tendered shall remain liable for the payment of the tax, license, fee or other obligation, and for all legal penalties and/or interest, to the same extent as if such check or money order had not been tendered.

(b) It is lawful for any public official who collects funds on behalf of the state or any local government to receive checks in such public official's official capacity made payable either to the individual public office or to the individual person's name who holds such public office; provided, that it is unlawful for any such public official to instruct the public to make such checks payable to the individual person's name who holds such public office on any notice sent to the public to collect such funds. This subsection (b) applies only to any county with a metropolitan form of government and is controlling if in conflict with any county or local ordinance to the contrary.

(c) (1) It is lawful for any municipal or county entity or officer to receive payment by credit card or debit card for any public taxes, licenses, fines, fees or other moneys collected by such municipal or county entity or officer.

(2) As used in this subsection (c), unless the context otherwise requires:

(A) "Credit card" has the same meaning as defined in § 47-22-101;

(B) "Debit card" has the same meaning as defined in § 39-14-102; and

(C) "Municipal or county entity" includes, but is not limited to, a municipality, county, metropolitan government, utility district, board, commission or authority created or authorized by general or local law.

(3) Any municipal or county entity or officer collecting payment by credit card or debit card pursuant to this subsection (c) shall set and collect a processing fee in an amount that is equal to the amount paid the third party processor for processing the payment. However, the processing fee shall not be set in an amount that exceeds five percent (5%) of the amount of the payment collected by credit card or debit card. Such processing fee may be waived by approval of the governing body.

(4) If a payment by credit card is not honored by the credit card company issuing the card, or if a payment by a debit card is not honored by the entity on which the funds are drawn, the municipal or county governmental entity or officer may collect a service charge from the person who owes the municipal or county tax, fee, fine, penalty, interest or other charge, for processing the transaction. The amount of the service charge shall be the same amount as the fee charged for the collection of a check drawn on an account with insufficient funds; provided, that this service charge shall not apply nor be collected if an electronic device is used to conduct the transaction, the card and card holder are present, and the officer learns of the declination of the credit card or debit card at the time the transaction is processed.

(5) The municipal or county entity or officer collecting funds through payment by a credit card or debit card shall state on any notice to the person owing the tax, fine, fee or other money either the percentage of the processing fee for use of a credit card or debit card or the actual fee imposed for the use of a credit card or debit card.



§ 9-1-109 - Penalties for nonpayment of checks or money orders.

If any check or money order so received is not duly paid, in addition to other penalties provided by law, there shall be paid as a penalty by the person who tendered such check or money order, upon written notice and demand by the state, county or municipal officer to whom such check was tendered, an amount equal to one percent (1%) of the amount of such check or money order, except that if the amount of the check or money order is less than two thousand dollars ($2,000), the penalty under this section shall be twenty dollars ($20.00) or the amount of the check, whichever is lesser.



§ 9-1-110 - Issuance of credit by commissioner of revenue for taxes, licenses or fees of amounts received by check or money order.

In the event any such check or money order is not duly paid, after acceptance by any municipal, county or state officer as payment of any taxes, licenses or fees in good faith and with reason to believe the same would be duly paid, the commissioner may give credit in such manner as such commissioner may prescribe to the officer for such amount included in the check or money order tendered as payment of taxes, licenses or fees due to the state.



§ 9-1-116 - Programs and services limited to extent funds available.

(a) Notwithstanding any other law to the contrary, availability of programs and services to people in this state shall be limited to the extent that funds are appropriated by the general assembly or the appropriate governing body of a political subdivision.

(b) No person shall be entitled to have made available to such person, or otherwise be entitled to, any program or any services provided by or through the state, its departments, agencies or political subdivisions unless funds remain available for such program or service from moneys appropriated for that purpose by the general assembly or the appropriate governing body of a political subdivision.



§ 9-1-117 - Receipt or collection of personal checks by state, municipal or county officials.

An official or employee within state, county, or municipal government or any agency thereof, who is required or authorized to receive or collect personal checks or similar sight orders on behalf of such government, agency or office, shall not require or encourage the drawer of any such check or order to give or include as payee any personal name as opposed to the name of the state, county, or municipal government or the agency or office or the official's name and title. Such official or employee shall not require or encourage any such drawer to give or include as payee the name of any official, employee, or other person in such person's personal capacity. This section shall not be construed or implemented to prohibit use of notification forms which were printed prior to May 8, 1996.



§ 9-1-118 - Depositing, investing or placing for deposit funds held by state and government entities.

(a) In addition to other investments authorized by law, and notwithstanding any other provisions of law, the state and other government entities, including counties, municipalities, districts, and other public or quasi-public corporations and public officials, boards, agencies, or other public or quasi-public entities, are expressly authorized and empowered to deposit, invest or place for deposit funds held by them, including sinking funds and pension and retirement funds, in accordance with the following conditions:

(1) The funds are initially deposited, invested, or placed for deposit through a bank or savings and loan association with a branch in Tennessee authorized to accept deposits that is selected by the government entity;

(2) To prevent deposits from exceeding the insurance coverage provided by the federal deposit insurance corporation (FDIC), the government entity making the deposit shall provide the selected depository with written notification of the names of all banks and savings and loan associations that are holding funds, other than funds deposited or placed in accordance with this section on behalf of the governmental entity, and on behalf of any department, agency, or other instrumentality having the same federal employer identification number (FEIN) as the governmental entity;

(3) The selected depository arranges for the deposit of the moneys, in one (1) or more federally insured banks or savings and loan associations, wherever located, for the account of the government entity; provided, that the selected depository shall not arrange for the deposit of the moneys with any bank or savings and loan association listed in the notification provided by the government entity, pursuant to subdivision (a)(2);

(4) The full amount of principal and any accrued interest of each such deposit is insured by the FDIC;

(5) The selected depository is authorized to and acts as custodian for the government entity with respect to such deposit issued for its account, or if uncertified deposits, books and records evidencing the deposit; and

(6) At the same time that the government entity funds are deposited, the selected depository receives an amount of federally insured deposits from customers of other financial institutions, wherever located, equal to or greater than the amount of the funds initially invested by the government entity through the selected depository.

(b) To the extent insured by applicable federal deposit insurance, funds invested, deposited or placed for deposit in accordance with the conditions prescribed in this section shall not be subject to any additional security or collateral that may be applicable to the deposit or investment of public funds.

(c) Any funds invested, deposited or placed for deposit that are not covered by federal deposit insurance shall be collateralized in the same manner as state deposits, as provided in chapter 4 of this title, or in the collateral pool as provided in chapter 4, part 5 of this title.

(d) The selected depository shall not utilize any organization to perform or otherwise provide the services under this section, unless the state treasurer has approved the organization's request to perform such services. Such approval by the state treasurer shall be submitted to the commissioners of financial institutions and finance and administration for their concurrence.

(e) This investment is subject to the approval of the state funding board for investments made by the state treasurer. This investment is subject to the approval of the respective boards of the University of Tennessee and the board of regents for their systems. For political subdivision officials responsible for investing funds of local governments, this investment is subject to the approval of the appropriate committee, that being the investment committee or the finance committee.

(f) Each authorizing body shall establish policies and procedures for the investments as approved by this section. Such policies and procedures shall include the establishment of appropriate controls to ensure that full FDIC insurance coverage is obtained. Controls may include, but not be limited to, using a single official FEIN or taxpayer identification number (TIN) for deposits made by a public unit as determined by the FDIC.



§ 9-1-119 - Computer software as equipment for financing purposes.

Whenever the right to issue debt, whether bonds, notes or other obligations, exists for the state of Tennessee, any corporate governmental agency or instrumentality of the state of Tennessee, any county, city, municipal corporation, or other subdivision or public agency or entity thereof to finance capital assets, computer software, whether acquired before, at the same time as, or after the hardware needed for utilization of the software, to the extent accounted for as a capital asset, shall constitute equipment for financing purposes.






Chapter 2 - Accounting for Revenues

§ 9-2-101 - Sources of revenue.

The revenue of the state is derived from taxes on property, incomes, sales of land, the exercise of privileges, litigation, from fines, forfeitures and escheats, from merchants, from peddlers, and from inheritance taxes, jail fees and interest.



§ 9-2-102 - Uniform accounting system.

(a) It is the duty of the department of audit to prescribe a uniform system of bookkeeping designating the character of books, reports, receipts, and records, and the method of keeping same, in all state, county, and municipal offices, including utility districts, which handle public funds. It is the duty of all officials to adopt and use the system and the character of books, reports, and records designated; provided, that the comptroller of the treasury may approve any existing system. The approval of such systems by the comptroller of the treasury is subject to the concurrence of the commissioner of finance and administration.

(b) It is the duty of all local governments that are subject to the audit requirements of the comptroller of the treasury and that handle public funds to close their official accounting records and to have those records available for audit no later than two (2) months after the close of their fiscal year.



§ 9-2-103 - Receipts required.

Each state, county and municipal official who receives any sum or sums in such official's capacity shall issue to the payer thereof a receipt and shall retain a duplicate thereof in the office of such official; provided, that this provision for official receipts shall not apply to the payment of funds from one department or division of the state government to another such department or division. Any system now in use shall be acceptable if approved by the comptroller of the treasury.



§ 9-2-104 - Issuance, preservation and numbering of receipts.

(a) The receipt shall be issued in duplicate and a copy thereof shall be retained by the person so receiving such money and shall be available to the state auditors upon demand.

(b) The receipts shall be in a well-bound book, or on a form approved by the comptroller of the treasury, and shall be prenumbered consecutively.



§ 9-2-105 - Furnishing receipt books.

It is the duty of the chief administrative officer of the municipality to procure such receipt books for municipal officials, it is the duty of the county mayor to procure such receipt books for county officials, and it is the duty of the department head of the state agency to procure the same for state officials. The state or county official issuing receipts hereunder shall preserve such official's copy of such receipt book until the same has been audited as provided by law, after which time such official may make such disposition thereof as deemed advisable, unless otherwise directed by the comptroller of the treasury. The cost of printing the receipt books by the county or municipal officials shall be paid in the same manner now provided for the payment for other office supplies. The cost of receipt books used in state offices shall be paid in the same manner as now provided for the payment for other state office supplies.



§ 9-2-106 - Penalty for violations.

Any person violating any of the provisions of §§ 9-2-103 -- 9-2-105 commits a Class C misdemeanor.



§ 9-2-107 - Settlement for school funds.

The commissioner of finance and administration shall settle with the banks, insurance companies, tax collectors, and clerks, and all other corporations, companies, officers and persons, all accounts of moneys due from them, or any of them, which have been appropriated to the use of common schools, and which are by law subject to annual distribution, and shall charge the same, and keep a full account thereof, in books to be kept for the purpose, and shall issue such commissioner's warrant for the payment thereof into the treasury in the same manner as for the payment of the revenue of the state.



§ 9-2-108 - Reports of clerks and judges.

The clerks of all the courts and every judge of the court of general sessions shall make a report, in writing, under oath, to the county mayor, giving the names of each person, in alphabetical order, from whom such clerk or judge has received state, county, or municipal revenue during the quarter next preceding the day on which the report shall be made, and also giving the amount of state, county, and municipal revenue received from each person, when paid, and on what account paid, stating particularly the nature of the privilege, if a privilege, and separating in such clerk or judge's report the state, county, and municipal revenue received by such clerk or judge. Such reports shall be sworn to before some officer authorized to administer oaths, before their presentation to the county mayor. A judge who has not received any revenue shall not be required to make such report.



§ 9-2-109 - Time of reports -- Filing.

(a) The report required by § 9-2-108 shall be made quarterly, on the first Monday in January, April, July and October.

(b) The county mayor shall note on each report the day the same was by such county mayor received, and shall cause the report to be kept fastened in book form and file the same with the county register.

(c) The reports shall be public records, open to the inspection of the public, free of charge, whenever such inspection may be demanded.



§ 9-2-110 - Failure of judge or clerk to report.

(a) If any judge or clerk who has received any revenue fails to make such report in the time prescribed, such judge or clerk shall be subject to presentment; and, upon conviction, a judge shall be fined not less than ten dollars ($10.00) and a clerk not less than fifty dollars ($50.00).

(b) If the jury by whom the defendant is tried and convicted finds that the failure to make such report was willful or due to gross neglect, such clerk or judge shall be removed from office, as a part of the judgment of the court.



§ 9-2-111 - Perjury by judge or clerk.

If any clerk or judge of the court of general sessions knowingly omits to charge in such clerk's or judge's account any sum of money for which, by law, such clerk or judge is liable to account, and swear to the statement, knowing it to be incorrect, and produce such false account to the county mayor for settlement, such clerk or judge commits perjury.



§ 9-2-112 - Examination of reports by grand jury -- Penalties for violations.

(a) It is the duty of the grand jury, impaneled next after the filing of the reports by clerks or judges, to examine the same, in order to ascertain their correctness, and if such grand jury shall find any omission in the reports, or any amount erroneously charged, or any error whatever in the reports, and shall be of opinion that such omission, mistake or error was corruptly or fraudulently made, such grand jury shall present the officer who made the report.

(b) Upon conviction, the officer and such officer's sureties shall be bound to pay whatever fine and costs may be adjudged against the officer.

(c) If the traverse jury should find the omission or other error to have been willfully made, then the court, in addition to the fine and costs, shall also remove the officer from office.

(d) The grand jury has the power to send for persons and papers to facilitate its investigations into the correctness of the reports.



§ 9-2-113 - Payment by judge.

The judges shall, within ten (10) days after the time required for making such report, pay into the hands of the county trustee the amount of county revenue by them last reported, and into the hands of the county clerk the amount of state revenue by them last reported, and to the treasurer or other proper financial officer of the municipality the amount of municipal revenue in their hands.



§ 9-2-114 - Payment by clerks.

The clerks of all courts shall, within twenty (20) days after the time required for making such report, pay over to the county trustee the amount of the county revenue then in their hands, and to the state treasurer the amount of state revenue then in their hands, and to the state treasurer or other proper financial officer of the municipality the amount of municipal revenue in their hands.



§ 9-2-115 - Failure of clerk or judge to pay over.

Any judge or clerk failing to make the payments as required of them, respectively, by §§ 9-2-113 and 9-2-114, shall be proceeded against by the officer to whom the payment should have been made, by motion on such judge's or clerk's official bond.



§ 9-2-116 - Failure of clerk or judge to produce proper receipt.

If any clerk fails to produce the trustee's receipt, when called on by the judge of the court of general sessions or the county mayor, or fails to produce the receipts of the commissioner of revenue and of the state treasurer, when called on by the county mayor, or by the district attorney general or attorney general and reporter; or if the receipt produced shows, from its date or otherwise, that the clerk has not complied with the requirements of the law, the court shall dismiss such clerk from office and appoint another in such clerk's stead, to hold the office until such clerk's successor is elected.



§ 9-2-117 - Judgment for trustee against clerk or judge.

If any clerk or judge fail or refuse to pay to the county trustee any county money collected by such clerk or judge, the county trustee may proceed, by motion in the circuit court of the county, and the court shall give judgment against such clerk or judge and the sureties of such clerk or judge for the penalty of the bond, and award execution.



§ 9-2-118 - Satisfaction of judgment.

The clerk or judge may discharge such judgment by producing to the trustee the warrant of the county mayor, to pay the amount found by the trustee due to the county on settlement of the account of such clerk or judge, and paying the amount to the trustee, who shall receive the same in discharge of the judgment, leaving such clerk or judge and the sureties of such clerk or judge liable for the costs of the suit.



§ 9-2-119 - Commissions lost by default.

On settlement, the defaulting clerk or judge is not allowed a credit for any commissions on the money in regard to which such clerk or judge made the default.



§ 9-2-121 - Failure to pay on warrant.

If such clerk or judge, after settlement and obtaining a warrant to pay into the county treasury the amount found due from such clerk or judge to the county, fails to pay it, the trustee shall, in like manner, cause judgment to be taken against such clerk or judge and the sureties of such clerk or judge for the amount found due the county by the account, with interest thereon from the time the money should have been paid, with twelve and one half percent (12.5%) damages, and costs.



§ 9-2-122 - Clerk's records furnished to county mayor.

The county clerk shall, on demand, furnish to the county mayor:

(1) A list of the amount of taxes put into the hands of the collector, and due and owing to the county for any year;

(2) A statement, with sufficient vouchers, showing the amount of moneys paid by the clerk to the trustee, as required by law, for fines and forfeitures;

(3) The amount of all appropriations made for the year by the county legislative body; and

(4) All necessary documents and vouchers, showing any receipt or disbursement of the county moneys.



§ 9-2-124 - Judgment against sheriff.

If it is made satisfactorily to appear to the court that the execution was placed in the hands of the sheriff, against whom the motion is made, and that such sheriff has failed to return the same, the court shall render judgment against the sheriff and the sureties of such sheriff for the amount due the state, or county, or common school fund, or other persons, for costs and the costs of the motion.



§ 9-2-125 - Notice of motion against sheriff.

No notice of this motion is required when it is made at the first term after the execution has been placed in the sheriff's hands; but if the motion is made at a subsequent term, it shall be entered upon the minutes, and docketed as a suit, and proceeded with on the second or subsequent day of the next succeeding term, as if notice had been given.



§ 9-2-127 - Payments by county officials into treasury or state depository.

Every county official collecting or receiving public money from any source whatsoever belonging to or for the use of the state shall comply with § 9-4-301.



§ 9-2-128 - Prosecution for failure to pay receipts into treasury.

(a) Any of the aforementioned departments, institutions, offices, agencies, officers or employees who fail to pay immediately into the state treasury any money belonging to the state as directed in § 9-2-127 are subject to punishment for theft.

(b) The venue of any such prosecution is the county in which such departments, institutions, offices, agencies, officers or employees serve in their official capacity.



§ 9-2-137 - Counties not having approved central accounting system -- Quarterly report of accounts payable and obligations.

Each county office, department, board, commission or agency charged with the duty of disbursing county funds in counties which do not have a central accounting system approved by the comptroller of the treasury shall file quarterly with the county fiscal agent a sworn itemized report listing by fund accounts all accounts payable and other obligations, including notes payable. Such report shall be made and sworn to by the principal officer, chair or employee in charge of the department, office, board, commission or agency. A copy of the report shall be filed with the county clerk.



§ 9-2-138 - Reconciliation of county fund accounts with trustee's records -- Monthly and quarterly reports.

(a) The administrative officers and employees shall reconcile their respective fund accounts with the records of the county trustee, and shall make a report at the end of each month showing the condition of the respective fund accounts. As to each fund, the report shall include the balance at the beginning of the month, receipts and expenditures for the month, and the balance at the end of the month. The monthly reports shall also include a reconciliation of the trustee's balances with the balances of the department, office, board, commission or agency. The reports shall be retained in the permanent files of the department, office, board, commission or agency.

(b) At the end of each quarter, the officers charged herein with making monthly reports shall prepare a quarterly report summarizing the monthly reports of that quarter, and a copy of the same shall be filed with the county fiscal agent.



§ 9-2-139 - Failure of county officers and employees to file reports or reconcile accounts a misdemeanor.

It is a Class C misdemeanor for any county officer or any employee to fail to perform any duty required by §§ 9-2-137 and 9-2-138.






Chapter 3 - Local Governments

Part 1 - Funding of Local Debt

§ 9-3-101 - Serial bonds authorized.

A municipal or public corporation organized under the laws of the state of Tennessee, including, but not limited to, counties, municipalities, metropolitan governments, utility districts, and industrial development boards or corporations, may, by resolution duly adopted by its governing body, authorize the issuance, in lieu of serial bonds, of fully registered bonds, without coupons, payable in installments corresponding to the maturities of such serial bonds. Such resolution shall provide that at the request of the holder of an installment bond such municipality or public corporation shall have prepared, executed and delivered to the holder, in exchange for such installment bond, serial bonds in an aggregate principal amount equal to the principal amount of such installment bond then unpaid, having maturities corresponding to the maturities of the installments of principal of such installment bond then unpaid, and bearing interest at the same rate or rates as provided in such installment bond. Upon any such exchange, such installment bond shall be cancelled. The reasonable expenses in connection with such exchange shall, at the option of the municipal or public corporation, be paid by the holder or the issuer. Until so exchanged, such installment bonds shall in all respects be entitled to the same benefits as the serial bonds to be issued.



§ 9-3-102 - Facsimile signatures and seals on public securities.

(a) As used in this chapter, unless the context clearly otherwise requires:

(1) "Facsimile" means a reproduction by engraving, imprinting, stamping, lithographing or other means;

(2) "Municipality" means any county, incorporated city or town, school district, utility district, improvement district, taxing district, housing authority, industrial development board, health and educational facilities board, or other district, authority, commission, board, public body or political subdivision in this state; and

(3) "Public security" means any bond, note, warrant, certificate of indebtedness or other obligation for the payment of money authorized to be issued by a municipality.

(b) Notwithstanding any other law:

(1) Any public security required to be executed by the officers of a municipality may be executed with the facsimile rather than the manual signatures of such officers if so provided in the proceedings authorizing the issuance of such public security; provided, that at least one (1) such signature on each public security shall be manually subscribed or, in the alternative, in the case of any public security being authenticated by a corporate trustee pursuant to the terms of an indenture of trust or other trust instrument, only the signature of the authenticating agent of such trustee need be manually subscribed on such public security, if so provided in such proceedings; and

(2) A facsimile of the official seal of a municipality may be placed on any public security in lieu of the manual impress of such seal, if so provided in the proceedings authorizing the issuance of such public security.

(c) This section is in addition and supplemental to existing law and shall not repeal any other law permitting the use of facsimile signatures or seals on public securities.



§ 9-3-103 - Term of loan agreements -- Security for loan agreement.

Whenever any county, metropolitan government, incorporated town or city or special district of this state is authorized by law to enter into any loan agreement, indenture or other contract or instrument for the borrowing of money, such loan agreement, indenture or other contract or instrument may be for such term as the parties thereto may agree, but in no event may such term exceed forty (40) years or the term otherwise authorized by law, and may provide for such security as authorized by law for the term of such loan agreement, indenture or other contract or instrument.






Part 2 - General Audit Provisions

§ 9-3-201 - Purpose and scope of audit.

(a) An audit shall be made:

(1) For purpose of ascertaining errors, irregularities, or defaults, if any, in the offices of any county officials handling and disbursing public funds;

(2) For purpose of checking all cost bills to see that all proper items of cost, both county and state, have been duly charged, taxed and reported by the clerks of the courts in all civil, criminal, and chancery cases; and

(3) To examine and check the accounts of the county superintendents of public instruction for the purpose of ascertaining that the school funds of the state are being expended according to the laws of the state, and for the maintenance and extension of terms of schools in the counties as provided and contemplated by the laws of the state.

(b) The auditors shall have the authority and jurisdiction to audit the books and records of any judge of the court of general sessions when directed to do so by the comptroller of the treasury.



§ 9-3-202 - Investigation of delinquent taxes.

In making such audit, the auditors shall also investigate and ascertain what inheritance and succession taxes and privilege and ad valorem taxes are delinquent and unpaid in any of the counties, and to ascertain the correct and proper amount of such inheritance and succession taxes and privilege and ad valorem taxes that have not been paid.



§ 9-3-203 - Improperly assessed personal property.

Such auditors shall have the authority to:

(1) Ascertain any unassessed personal property or personal property assessed on a wrong or improper basis, or where such assessment on personal property was obtained by fraud, deceit, misrepresentation or concealment, but only for the current year for which such audit is made; and

(2) Report the same to the comptroller of the treasury, whose duty it is to direct the trustee of the county in which such property is located to enter the same on the tax books of such county and the same to be the assessment in such county wherein is such personal property, and to be collected in the same way and manner as other property assessed for taxation.



§ 9-3-204 - Filing of report -- Further duties.

Within a reasonable time after the completion of any such audit in any county, one (1) copy of such audit shall be filed with the county trustee of such county and one (1) with the county mayor. These auditors shall undertake and discharge such further duties as the comptroller of the treasury may from time to time require of them.



§ 9-3-205 - Audit of county highway commissions.

(a) The state and county auditors referred to by this part are required to audit the books and records of county highway commissions whenever they make an audit of other offices in the several counties of this state, but this does not apply to counties which have an auditing department or may hereafter have such department.

(b) Such report setting forth the result of their audit of the county highway commissions shall be filed with the county mayor within a reasonable time after the same has been completed and is subject to public inspection as other public records.



§ 9-3-206 - Access to records.

These auditors shall have access to all books, records and accounts, including the official bank accounts of any such officials, for the purpose of making their audits and their reports.



§ 9-3-207 - Summons of witnesses -- Documents furnished -- Bond of auditors.

(a) These auditors shall also have the right to summon and examine witnesses and to administer the oaths to such witnesses in making any investigation of the records and reports of any such county officials; and also for the purpose of ascertaining and determining and reporting the amount of delinquent or unpaid or unassessed privilege and ad valorem taxes and inheritance and succession taxes.

(b) The comptroller of the treasury and commissioner of revenue shall furnish these auditors with such reports, documents, data, or other information, as will facilitate their investigation.



§ 9-3-208 - Report and collection of delinquencies.

(a) These auditors are authorized to collect any amounts that their audits may show to be due and owing to the state and county from any such county official; and also to collect any delinquent or unpaid inheritance and succession taxes and privilege and ad valorem taxes that may be due and owing to the county and state, and to report the same to the county mayor for the portion of the same due to the county, and they shall report to the comptroller of the treasury the portion of the same due to the state; provided, that the same can be collected by the auditors without suit.

(b) But in the event the auditors cannot collect the sums without suit, they shall report the same to the county mayor and to the comptroller of the treasury, and it shall be the duty of the county mayor to have the county attorney of such county, if there be a county attorney elected, and if not, then an attorney of such county mayor's selection residing in the county, to institute suit or suits for the collection of these sums so reported by these auditors within ninety (90) days from the date of receiving such report; provided, that the same has not been barred by the statute of limitation; and provided further, that if it is in the matter of inheritance or succession taxes, that the full time for making payment of same has expired, or, if pending on exception, when disposition is made of such exception. In the event the county mayor fails or refuses to have such suits instituted as herein provided, within ninety (90) days after receiving such report, the comptroller of the treasury may appoint an attorney to institute and prosecute a suit or suits for the benefit of the state and county.



§ 9-3-209 - Attorney's fees for collection of delinquencies.

(a) When suits are instituted by the county mayor or by the comptroller of the treasury as herein provided, the fee to be allowed and paid the attorney for such attorney's services shall be fixed by the county mayor where the suit is instituted by direction of the county mayor, but the same shall be approved by the comptroller of the treasury; and, where suits are instituted by direction of the comptroller of the treasury upon the failure of the county mayor, such attorney's fees shall be fixed by the comptroller of the treasury, with the approval of the governor.

(b) No attorney's fees shall accrue against the state or county unless they are collected by the attorney from penalties of delinquents.



§ 9-3-210 - County contributions to expenses of audit.

For the purpose of contributing to the expenses and compensation of the auditors, each county shall pay into the office of the comptroller of the treasury, on or before June 30 of each year, the same to be paid into the state treasury by the comptroller of the treasury, an amount to be determined on the basis of thirty cents (30cent(s)) for each person in the county as shown by the population of the county under the last or any future federal census. However, the comptroller of the treasury may, at such comptroller's discretion, reduce the amount required to be paid when the work performed justifies such action.



§ 9-3-211 - Annual audit in each political subdivision and special taxing district.

(a) An annual audit of financial records and transactions covering each fiscal year shall be made of each department, office, agency, division or board which is charged with the care and control of public funds, in each political subdivision and special taxing district and which is not now required by law to be audited by the office of the comptroller of the treasury.

(b) Such audit for each fiscal year shall be made and completed no later than the close of the succeeding year.

(c) All audits performed by internal audit staffs of any such department, office, agency, division or board shall be conducted in accordance with the standards established by the comptroller of the treasury, pursuant to § 4-3-304(9).



§ 9-3-212 - Duty to order and pay for audits -- Audit standards -- Rules and regulations.

(a) It is the duty of each political subdivision, special taxing district, board, commission, educational cooperative, intergovernmental cooperative or other governmental agency, including, but not limited to, municipal corporations, utility districts, school boards, and housing authorities created under the Housing Authorities Law, compiled in title 13, chapter 20, part 1, with respect to all funds under its control, to order and pay for such audit and for any other audit which it is required to perform under state law, and to contract with certified public accountants, public accountants, or the department of audit to make such audit.

(b) The comptroller of the treasury, when the comptroller deems it necessary, may require any audit required of any such agency, or any investigative or review work in addition to such audit which, in the exercise of the comptroller's discretion, the comptroller believes necessary to ascertain or correct errors, irregularities, or defaults in the management and disbursement of funds controlled by such agency, to be conducted by the department of audit; provided, that the comptroller may also charge such agency for additional investigative or review work or additional accounting services which the comptroller may deem necessary.

(c) Nothing herein shall amend or modify any requirement of a general or private act for an audit by a certified public accountant or public accountant. This section shall apply to political subdivisions, special taxing districts, boards, commissions, educational cooperatives, intergovernmental cooperatives, and any other governmental agency, including, but not limited to, municipal corporations, utility districts, school boards, and housing authorities created under the Housing Authorities Law, compiled in title 13, chapter 20, part 1, which are otherwise subject to financial audit by the state or federal government. In addition to the other requirements of this section, such agency shall furnish a copy of such audit report to the comptroller of the treasury.

(d) The comptroller of the treasury, through the department of audit, shall be responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller. The comptroller shall promulgate such rules and regulations as are required to assure that the books and records are kept in accordance with generally accepted accounting procedures and that audit standards prescribed by the comptroller of the treasury are met.



§ 9-3-213 - Person or firm making audit to furnish copy to comptroller of the treasury.

Any person or firm making such audit shall furnish a certified copy of the audit report to the office of the comptroller of the treasury at the same time of submitting such report to the body that ordered the audit to be made.






Part 3 - Misappropriation of State-Shared Funds

§ 9-3-301 - Misappropriation of state-shared funds by counties -- Withholding of funds -- Bond.

(a) In the event that any county official, department, commission or other agency of any county, misappropriates any funds paid to the county from state-shared revenues to the extent that such is in violation of any state law, the comptroller of the treasury, upon determination by a certified audit that such a misappropriation has occurred, shall certify the same to the commissioner of finance and administration.

(b) Upon such certification, the commissioner shall withhold, or cause to be withheld, from state-shared revenues from all other agencies, commissions, departments, or officials of the county, a sum equal to the ratio of the amount misappropriated during the fiscal year to all the state-shared revenues payable to all agencies or departments of the county during the fiscal year, as applied to the amount of state-shared revenues, the individual agency or department was due from state-shared revenues during the fiscal year.

(c) Any county official vested by law with the authority to administer state-shared funds shall furnish a good and sufficient bond in the amount of one hundred thousand dollars ($100,000), or in a greater sum as the county legislative body may determine, payable to the state, to indemnify the county against the loss of any funds occurring as a result of such person's unlawful or dishonest acts. The bond shall be prepared in accordance with title 8, chapter 19, approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 9-3-302 - Funds may be withheld in year subsequent -- Amount equal to amount misappropriated.

The commissioner of finance and administration may withhold such funds as specified in § 9-3-301 from distribution to the county during the fiscal year immediately subsequent to the year the misappropriation took place. Upon such certification, the commissioner may withhold or cause to be withheld, from state-shared revenues distributed to the county, for use by a particular agency or department in which the misappropriation occurred, a sum equal to the amount misappropriated.



§ 9-3-303 - Right to appeal the determination of comptroller of the treasury.

Any county or county official aggrieved by the determination of the comptroller of the treasury may appeal such decision to the chancery court of the county where the misappropriation occurred.






Part 4 - Local Government Modernization Act of 2005

§ 9-3-401 - Short title.

In order to ensure local governments in Tennessee maintain adequate accounting records and comply with generally accepted accounting principles for financial accounting and reporting, there is hereby created the "Local Government Modernization Act of 2005."



§ 9-3-402 - Determination of local governments not in compliance with accounting and financial reporting model -- Development of work plan.

The comptroller of the treasury shall determine those local governments that are in noncompliance on or after June 30, 2004, with the accounting and financial reporting model for financial statement presentation established by the Governmental Accounting Standards Board (referred to in this part as GASB) in statement 34. Those governments determined to be in noncompliance with statement 34 shall be required to submit an implementation work plan to the comptroller of the treasury on a date prescribed by the comptroller. The chief executive officer of the local government shall serve as the primary person with authority and responsibility for development and submission of the local government's work plan, which shall include the primary government and all component units of the local government. The work plan shall include due dates and responsible persons or parties for implementation. The work plan shall not include an effective implementation date of later than June 30, 2008.



§ 9-3-403 - Assistance to develop work plan.

If a local government fails to submit a work plan by the date prescribed, the comptroller shall provide assistance to the local government to develop a work plan within sixty (60) days of the date the plan should have been filed. If the local government does not agree to a work plan within this sixty-day period, the comptroller shall provide a work plan that meets the requirements for implementation by June 30, 2008.



§ 9-3-404 - Penalties and restrictions for failure to implement accounting and financial reporting standards.

If a local government fails to implement accounting and financial reporting standards as required by the GASB on or after June 30, 2008, as determined by the comptroller, the following penalties or restrictions shall be imposed on the noncomplying local government:

(1) (A) The local government shall not be eligible for economic and community development grants funded by the state and administered by the department of economic and community development as mutually agreed upon by the comptroller and the commissioner of economic and community development, and bank excise tax and hall income tax revenues that are collected and distributed by the state shall be reduced to an amount agreed upon by the comptroller and the commissioner of revenue, but not to exceed five percent (5%) of the total amount due the local government in any fiscal year, until the local government is in compliance with accounting and financial reporting standards required by the GASB;

(B) If a school district, defined as a county, municipal or special school district or system, fails to comply, the school district shall not be eligible for certain state funded education grants administered by the department of education until the school district complies with accounting and financial reporting standards required by the GASB. The comptroller and the commissioner of education shall mutually agree to the categories of grants subject to this restriction; and

(C) If a county highway department fails to comply, the comptroller and the commissioner of revenue shall agree on an amount whereby the funds that the county highway fund would otherwise receive from state gasoline tax proceeds as allocated pursuant to § 67-3-901 shall be reduced. After such amount is agreed upon, the department of revenue shall make the reductions from the monthly allocations of gasoline tax proceeds to the county. The amounts so reduced shall be held in reserve by the department of revenue and allocated to the county upon the county becoming compliant as determined by the comptroller;

(2) The comptroller shall provide the local government with a list of professional firms available to assist in implementation of the work plan. The local government shall provide funds for the cost of this assistance. If the local government fails to provide funds for the cost of this assistance, such cost shall become an outstanding legal obligation of the local government. If the local government fails to pay the cost, the state shall pay the cost and the local government shall be required to reimburse the state; and

(3) In those county governments that fail to implement accounting and financial reporting standards required by the GASB on or after the required implementation date of June 30, 2008, the comptroller shall review and evaluate the county's financial management system and make a recommendation to the county's legislative body on how to improve the financial management system to facilitate compliance with accounting and financial reporting standards. The county legislative body shall act upon the recommendation of the comptroller within ninety (90) days of notification.



§ 9-3-405 - Establishment of audit committee -- Notice requirements -- Open meetings -- Confidential, nonpublic executive sessions.

(a) Local governments are encouraged to consider establishing an audit committee. The comptroller may require that an audit committee be established in any local government in this state that:

(1) Is in noncompliance with the accounting and financial reporting standards required by the GASB on or after the prescribed date of June 30, 2008; or

(2) Has recurring findings from the annual audit for three (3) or more consecutive years as determined by the comptroller to be a material weakness in internal control or material noncompliance under government auditing standards.

(b) The governing body of the local government shall create the audit committee. The audit committee members shall be external to management and may be members of the governing body, citizens from within the boundaries of the local government, or a combination of both. Members of the audit committee shall be selected by the legislative body. The audit committee shall establish responsibilities and duties that are stated in a resolution approved by the legislative body. The responsibilities and duties, at a minimum, shall address financial and other reporting practices, internal control, compliance with laws and regulations, and ethics. The resolution, or any subsequent amendments to the resolution, creating the duties and responsibilities of the audit committee shall be submitted to the comptroller prior to approval by the legislative body. The comptroller shall review the proposed resolution, or any subsequent amendments to the resolution, and report back to the local government on whether the resolution, or subsequent amendments to the resolution, follows recommended guidelines for an audit committee. The resolution, or subsequent amendments to the resolution, adopted by the legislative body must conform to the report issued by the comptroller. Notwithstanding the requirements of this subsection (b), if an audit committee was created by the legislative body of a county whose charter requires charter changes to be approved in a referendum, and if such actions occurred and were approved in a referendum prior to January 1, 2011, then such an audit committee shall be considered created pursuant to this part.

(c) Except as provided in subsection (d), all meetings of an audit committee created pursuant to this chapter shall abide by the notice requirements adhered to by the local government to which the audit committee is attached.

(d) All meetings of an audit committee created pursuant to this chapter shall be subject to the open meetings provisions of title 8, chapter 44, except, upon a majority vote of those members in attendance for the public portion of the meeting, the audit committee may hold confidential, nonpublic executive sessions to discuss the following items:

(1) Items deemed not subject to public inspection under §§ 10-7-503 and 10-7-504, and all other matters designated as confidential or privileged under this code;

(2) Current or pending litigation and pending legal controversies;

(3) Pending or ongoing audits or audit related investigations;

(4) Information protected by federal law; and

(5) Matters involving information under § 9-3-406 where the informant has requested anonymity.

(e) The presiding officer shall announce during the public portion of the audit committee meeting that no business, other than that described under subdivisions (d)(1)-(5), shall be considered during the confidential, nonpublic executive session by the audit committee.

(f) For purposes of providing notice of a confidential, nonpublic executive session, the agenda must disclose the general nature of the item or items to be discussed as described under subdivisions (d)(1)-(5).

(g) A meeting at which both subject matter open to the public and confidential subject matter will be discussed shall be conducted as follows:

(1) All business relating to subject matter that is public in nature shall be conducted first; and

(2) At the conclusion of the meeting relating to subject matter that is public in nature and upon a successful majority vote to enter into executive session, the chair shall announce to the members and the public assembled that the public portion of the meeting is adjourned and that the remainder of the meeting will concern matters that are confidential under subdivisions (d)(1)-(5). When everyone at the meeting who is not authorized to attend the confidential portion of the meeting has departed, the confidential portion of the meeting shall commence.

(h) Only individuals whose presence is reasonably necessary in order for the audit committee to carry out its executive session responsibilities may attend the portion of the executive session relevant to that person's presence; however, nothing contained in this section shall prohibit the comptroller of the treasury or the comptroller's designee from attending or being present during an executive session.

(i) This chapter is not intended to prevent the full governing body of the local government from going into confidential, nonpublic executive session with the audit committee at a regularly or specially scheduled meeting of the full governing body for the purpose of further discussing only those matters as described under subdivisions (d)(1)-(5). All portions of meetings of the full governing body of the local government, where matters described under subdivisions (d)(1)-(5) will be discussed, shall be exempt from title 8, chapter 44; provided, that the full governing body of the local government shall abide by the same executive session notice requirements imposed upon the audit committee by this section, and shall not make a decision or deliberate toward a decision on any matter.



§ 9-3-406 - Establishment of process for confidential reporting of suspected illegal, improper, wasteful or fraudulent activity -- Retaliatory activities prohibited.

(a) An audit committee created pursuant to this chapter shall establish a process by which employees, taxpayers, or other citizens may confidentially report suspected illegal, improper, wasteful, or fraudulent activity. If the information provided causes the chair of the audit committee to believe that illegal, improper, wasteful, or fraudulent activity may have occurred, then the chair of the audit committee shall report the information to the office of the comptroller of the treasury pursuant to title 8, chapter 4, part 5. The detailed information received and generated pursuant to a report of suspected illegal, improper, wasteful, or fraudulent activity, shall be considered audit working papers and is therefore not an open record pursuant to title 10, chapter 7.

(b) Section 50-1-304 shall apply to all local government employees. In addition, no local government employees shall suffer any of the prohibited retaliatory actions specified in § 50-1-304 for reporting or cooperating with the audit committee, internal auditors, or auditors from, or approved by, the comptroller of the treasury, or for reporting any facts to the local government to which the audit committee is attached. Any person who knowingly and willingly retaliates or takes adverse action of any kind against any person for reporting alleged wrongdoing pursuant to this chapter commits a Class A misdemeanor.






Part 5 - Public Employee Defined Benefit Financial Security Act of 2014

§ 9-3-501 - Short title.

This part shall be known and may be cited as the "Public Employee Defined Benefit Financial Security Act of 2014."



§ 9-3-502 - Applicability of part.

This part shall apply to political subdivisions that provide defined benefit plans not administered by the Tennessee consolidated retirement system.



§ 9-3-503 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Actuarially determined contribution" (ADC), formerly known as the "actuarially required contribution" means the actuarially determined annual required contribution that incorporates both the normal cost of benefits and the amortization of the pension plan's unfunded accrued liability;

(2) "Pension plan" means the defined benefit pension plan established and maintained by a political subdivision for its employees, excluding a political subdivision's participation in the Tennessee consolidated retirement system pursuant to title 8, chapters 34-37. The term "pension plan" shall include all pension plans that are open or closed to membership, and shall also include the plural, referring to any and all pension plans provided by a political subdivision;

(3) "Political subdivision" means any local governmental entity, including, but not limited to any municipality, metropolitan government, county, utility district, school district, public building authority, housing authority, emergency communications district, and development district created and existing pursuant to the laws of this state, or any instrumentality of government created by any one (1) or more of the named local governmental entities;

(4) "Political subdivision employee" means any person in the employ of a political subdivision who participates in the political subdivision's pension plan;

(5) "Unfunded accrued liability" means the actuarially determined accrued liabilities of the pension plan that are greater than the actuarially determined value of the pension plan assets.



§ 9-3-504 - Political subdivisions to develop funding policies.

(a) Notwithstanding any law, rule, ordinance, resolution, charter, pension plan, agreement or pension plan contract to the contrary, the applicable provisions of this part shall apply to any political subdivision in the state that has established and maintains, directly or indirectly, a defined benefit pension plan for the benefits of its employees, irrespective of the manner in which the pension plan is administered.

(b) Each political subdivision shall develop a funding policy for financing the obligations under the pension plan. Such funding policy shall be legally adopted and approved through a resolution by the political subdivision's chief legislative body or governing body. The funding policy shall be in effect until amended. Each political subdivision shall develop a funding policy for fiscal years beginning after June 15, 2015. The funding policy and any amendment thereto shall be submitted to the comptroller of the treasury within thirty (30) days after adoption.

(c) The political subdivision's funding policy shall include, but not be limited to the following:

(1) The ADC for each pension plan shall include the normal costs and the amortization of the unfunded accrued liability, to the extent that any of the plans have any unfunded accrued liability for a particular fiscal year;

(2) The maximum amortization period for which any unfunded accrued liabilities will be paid; and

(3) A statement that the political subdivision's budget shall include funding of at least one hundred percent (100%) of the ADC, except as provided in § 9-3-505(b).

(d) The actuarial methodology is expected to provide that projected revenues (employer contributions, employee contributions, and investment earnings), and current assets will finance all of the projected benefits (death, disability, and retirement) provided by the plan. In the event that pension plan has an unfunded accrued liability, the level dollar amortization method shall be utilized beginning on or before June 15, 2020, for financing the unfunded accrued liability, and will continue to be utilized thereafter.

(e) The ADC calculated by the political subdivision's actuary shall be calculated utilizing the following methodology, and in accordance with the Actuarial Standards of Practice established by the Actuarial Standards Board:

(1) Actuarial cost method allocating normal costs over a period beginning no earlier than the date of employment which should not exceed the last assumed retirement age. This method is designed to fully fund the long-term costs of promised benefits, consistent with the objective of keeping contributions relatively stable and equitably allocating the costs over the employees' period of active service. Commencing with the plan fiscal year beginning after June 15, 2019, a generally accepted actuarial method that achieves the above objectives shall be used, except the projected unit credit method is not permitted;

(2) Actuarial value of assets calculated using a maximum ten (10) year asset smoothing period. Any smoothing period greater than five (5) years will have a maximum twenty percent (20%) market corridor. For the purposes of this subsection (e), the term "market corridor" means a range beyond which deviations are not smoothed;

(3) No later than the plan fiscal year beginning after June 15, 2020, the level dollar amortization method of unfunded accrued liabilities;

(4) Mortality assumptions, which should consider the effect of expected mortality improvements, and shall be utilized beginning on or before the plan fiscal year after June 15, 2024, and will continue to be utilized thereafter;

(5) Investment earnings assumption that shall not be greater than fifty (50) basis points above the rate adopted by the Tennessee consolidated retirement system; and

(6) A closed amortization period not to exceed thirty (30) years for all unfunded accrued liabilities.

(f) The ADC for the political subdivision's pension plan shall be determined by an independent, qualified actuary.

(g) The actuary used by the political subdivision shall be a member of the American Academy of Actuaries.

(h) The actuary used by a political subdivision for the calculation of the ADC for its pension plan shall not be an employee of that political subdivision, and shall not be otherwise eligible to participate in any of the political subdivision's pension plans.



§ 9-3-505 - Payments by political subdivision to pension plan -- Annual funding progress percentage -- Plan of correction.

(a) A political subdivision shall annually pay a payment to the pension plan of no less than one hundred percent (100%) of the ADC; however, it may make a payment of more than one hundred percent (100%) of the ADC.

(b) A political subdivision that is not paying at least one hundred percent (100%) of the ADC to its pension plan for the fiscal year that includes June 30, 2015, shall maintain effort in the percentage of the ADC paid and, in addition thereto, in each subsequent year, pay the cumulative annual funding progress percentage to increase the funding percentage of the ADC to the pension plan until payment of one hundred percent (100%) of the ADC occurs within a maximum of five (5) consecutive years after June 30, 2015. The annual funding progress percentage is, as a minimum, the percentage determined by dividing by five (5) the difference between the percentage of the ADC paid in the plan fiscal year preceding July 1, 2015, subtracted from one hundred percent (100%). When payment of one hundred percent (100%) of the ADC occurs, the political subdivision shall continue to pay one hundred percent (100%) of the ADC annually. The ADC shall be recalculated each year and the percentage of funding shall be based on the most recent recalculation of the ADC.

(c) If a political subdivision is unable to meet the annual funding progress percentage set out in subsection (b), the political subdivision may submit a plan of correction to the state treasurer for consideration. If the state treasurer determines the plan of correction is sufficient to comply with the requirements of subsection (b) as soon as possible and to pay one hundred percent (100%) of the ADC to the pension plan by June 30, 2020, the state treasurer shall submit the plan of correction to the state funding board for approval. The plan of correction shall contain, at a minimum, the following: the reason for the political subdivision's inability to meet the annual funding progress percentage of subsection (b); the political subdivision's detailed plan to comply with the requirements of subsection (b) as soon as possible and to pay one hundred percent (100%) of the ADC to the pension plan no later than June 30, 2020, including, but not limited to the amount or amounts to be paid by a date certain or over a period of time; reports necessary to demonstrate how the political subdivision will comply with the plan of corrective action; and any amendment to the political subdivision's funding policy to comply with the plan of corrective action. In addition to the information provided in the political subdivision's plan of corrective action, the political subdivision shall promptly furnish any additional documentation the state treasurer may request, including, but not limited to, financial data and actuarial reports.



§ 9-3-506 - Provisions applicable to political subdivision's administration of pension plan benefits.

(a) The following shall apply to all political subdivisions subject to this part:

(1) (A) For political subdivision employees hired on or after May 22, 2014, the political subdivision may freeze, suspend or modify benefits, employee contributions, plan terms and design on a prospective basis.

(B) Subdivision (a)(1)(A) does not affect any judicial precedents or statutory law as they apply to employees who were employed prior to May 22, 2014; and

(2) For any pension plan that is funded below sixty percent (60%), the political subdivision shall not establish benefits enhancements unless approved by the state treasurer.

(b) The accrued benefits earned prior to any adjustment pursuant to subdivision (a)(1) shall remain an enforceable right and may not be reduced without the written consent of the political subdivision employee, unless the employee is subject to the forfeiture of the employee's retirement benefits in accordance with § 8-35-124.

(c) (1) Notwithstanding any other law, for political subdivision employees hired on or after May 22, 2014, nothing under state law confers to participants in the pension plan an implied right to future retirement benefit arrangements, and such participants may not assert the indefinite continuation of the retirement formulas, contribution rates, eligibility ages, or any other provision of the pension plan.

(2) Subdivision (c)(1) does not affect any judicial precedents or statutory law as they apply to employees who were employed prior to May 22, 2014.



§ 9-3-507 - Withholding of money from state-shared taxes to be paid to political subdivision's pension plan in event of failure to pay established percentages.

(a) In the event the political subdivision shall fail to fund the ADC according to the percentages established in § 9-3-505, the commissioner of finance and administration, at the direction of the comptroller of the treasury, is authorized to withhold such amount or part of such amount from any state-shared taxes that are otherwise apportioned to such political subdivision. The money withheld from state-shared taxes shall be paid to the political subdivision's pension plan.

(b) The deduction shall be made as a first charge against any moneys payable to such political subdivision regardless of the source of such payment and regardless of the purpose or contemplated use of such funds.

(c) Regardless of a political subdivision's funding level of its ADC, a political subdivision may, with the recommendation of the state treasurer and the approval of the board of trustees of the Tennessee consolidated retirement system:

(1) Continue the administration of its pension plan, but have the pension plan funds co-invested with the pension plan assets for the Tennessee consolidated retirement system, but established in a separate fund from the Tennessee consolidated retirement system assets, and accounted for separately with accurate and detailed accounting records. The separate fund shall be operated in accordance with IRS Revenue Ruling 2011-1 or subsequent guidance regarding a group trust fund under Internal Revenue Code § 401(a)(24), codified at 26 U.S.C. § 401(a)(24). Before a political subdivision's pension plan assets are co-invested with Tennessee consolidated retirement system assets, the political subdivision shall provide the department of treasury with its plan document and a determination letter from the internal revenue service that its plan assets are qualified assets or written advice from competent counsel of the Tennessee consolidated retirement system that the plan is a qualified plan. The political subdivision shall enter into an agreement with the retirement system for the co-investment of the political subdivision's pension plan assets, which shall include a charge assessed by the retirement system against the political subdivision for services related to the co-investment of assets; or

(2) (A) Continue the pension plan, but have the plan administered by the Tennessee consolidated retirement system and have the assets co-invested with the Tennessee consolidated retirement system pension plan assets;

(B) The political subdivision shall enter into an agreement with the Tennessee consolidated retirement system to provide billing services, participant enrollment services, participant accounts, data processing, recordkeeping, investment and other related services that are necessary or appropriate to the administration of the political subdivision's pension plan. The agreement may provide that the services be provided directly by staff of the retirement system or through contracts with other providers;

(C) Any agreement entered into under this section shall require that the political subdivision remain the responsible administrator for the political subdivision's pension plan, and that neither the state of Tennessee nor the retirement system, or any of its officers, agents, employees, or boards shall act as a trustee or be considered the trustee for the political subdivision's pension plan;

(D) The chair of the retirement system shall assess a charge to the political subdivision for the administration of the political subdivision's pension plan and co-investment of its assets, in an amount to be determined by the chair, to meet the administrative expenses of the retirement system in providing the administration and co-investment services under this section. It is the legislative intent that the state shall realize no increased cost as a result of the administration of the political subdivision's pension plan and co-investment of its assets, and that all costs associated with the administration of the pension plan, including administrative and co-investment costs, shall be the responsibility of the respective political subdivision. In the event that the political subdivision refuses or otherwise fails to satisfy this liability, such amounts shall become a lien on the property of the political subdivision and may be withheld from state-shared taxes which are otherwise apportioned to the political subdivision;

(E) As a condition of providing the services described in this section for the administration of a political subdivision's pension plan, and at any time thereafter, the chair of the retirement system may require that the political subdivision provide proof that the political subdivision's pension plan is a qualified plan and otherwise complies with the applicable provisions of the Internal Revenue Code, as amended. The chair of the retirement system may require an opinion of counsel or other assurance satisfactory to the chair that the provision of the services described in this section does not cause the retirement system, the state, or any of their agencies or employees to violate any federal or state laws or regulations;

(F) Political subdivisions shall take all actions that the retirement system, in its discretion, deems necessary for compliance by the retirement system with all applicable federal and state laws or for qualification of the retirement system for any exemptions from regulation available under those laws, including, but not limited to, the federal Securities Act of 1933, as amended, compiled in 15 U.S.C. § 77a et seq., and the Investment Company Act of 1940, as amended, compiled in 15 U.S.C. § 80(a)-1 et seq.;

(G) The political subdivision's plan shall be administered separately from the Tennessee consolidated retirement system, and shall be administered according to the political subdivision's pension plan documents;

(H) The political subdivision's plan assets shall be established in a separate fund from the Tennessee consolidated retirement system assets, and accounted for separately with accurate and detailed accounting records. The separate fund shall be operated in accordance with IRS Revenue Ruling 2011-1 or subsequent guidance regarding a group trust fund under Internal Revenue Code § 401(a)(24). Before a political subdivision's pension plan assets are co-invested with Tennessee consolidated retirement system assets, the political subdivision shall provide the department of treasury with its plan document and a determination letter from the internal revenue service that its plan assets are qualified assets.

(d) Notwithstanding any law to the contrary, through its administration of a political subdivision's pension plan, or the co-investment of the political subdivision's pension plan assets, as set forth in subdivisions (c)(1) and (2), the Tennessee consolidated retirement system shall not be liable for the payment of any retirement allowances or other benefits on account for the political subdivision employees or their respective beneficiaries, for which reserves have not been previously created from funds contributed by the political subdivision or the political subdivision employees for such benefits.









Chapter 4 - State Funds, State Budget and Appropriations

Part 1 - Definitions

§ 9-4-101 - Collateral.

"Collateral" means eligible collateral pledged by a state depository.



§ 9-4-102 - Default.

"Default" may include, but is not limited to:

(1) The failure of any state depository to return any state deposit, including earned interest, in accordance with the terms of the deposit contract;

(2) The failure of any state depository to pay any check, draft or warrant drawn by the state treasurer;

(3) The failure of any state depository to honor any request for electronic transfer of funds to the state;

(4) The failure of any state depository to account for any check, draft, warrant, order, deposit certificate or money entrusted to it by the state;

(5) The issuance of any order of any court or the taking of any formal action by any supervisory authority, which has the effect of restraining a state depository from making payments of deposit liabilities;

(6) The appointment of a receiver for a state depository; or

(7) Any other action which the state treasurer determines to place state deposits in jeopardy.



§ 9-4-103 - Eligible collateral.

"Eligible collateral" means:

(1) Bonds of the United States or any of its agencies;

(2) Obligations guaranteed by the United States or any of its agencies, the payments of which are fully guaranteed both as to principal and interest by the United States;

(3) [Deleted by 2013 amendment, effective April 23, 2013.]

(4) Bonds of the state of Tennessee, including any revenue bond issued by any agency of the state specifically including institutions under the control of the state board of regents, the board of trustees of the University of Tennessee and bonds issued in the name of the state school bond authority;

(5) Bonds of any utility district, county or municipal corporation of the state of Tennessee, including bonds payable from revenues (expressly excluding bonds of any road, levee or drainage district) upon which such bonds there has been no default in the payment of interest more than thirty (30) days upon any one (1) installment of interest, for the five (5) years next preceding the deposit of such bonds;

(6) Loans to students guaranteed one hundred percent (100%) by the Tennessee student assistance corporation, during the dormant period of such loan;

(7) Bonds issued under title 7, chapters 37 and 53, or under title 48, chapter 101, part 3, that are rated "A" or higher by any nationally recognized rating service;

(8) In addition, the state treasurer, with the concurrence of the commissioners of finance and administration and of financial institutions, may accept any other collateral security which is acceptable to the secretary of the treasury to secure the United States for deposits of public money in tax and/or loan accounts; provided, that such collateral shall not include state or municipal bonds from other states or from municipalities in other states;

(9) An irrevocable letter of credit issued by the federal home loan bank; provided, that:

(A) The federal home loan bank is rated investment grade by at least one (1) nationally recognized securities rating service; and

(B) The state treasurer may require the state depository to promptly pledge securities in lieu of the letter of credit if the state treasurer believes it necessary to protect public funds; or

(10) A surety bond issued by an insurance company licensed under the laws of this state that meets the following:

(A) (i) The company has a financial strength rating, also known as claims-paying ability, in one (1) of the two (2) highest categories by at least one (1) nationally recognized statistical rating agency; and

(ii) Any other financial or participation criteria and conditions established by the state funding board;

(B) The company offering the surety bond and the form of the bond is approved by the state funding board;

(C) The amount of surety bond pledged by any one (1) state depository or qualified public depository in lieu of other eligible collateral shall not exceed thirty million dollars ($30,000,000) or fifty percent (50%) of all collateral for that institution required to be pledged to the state treasurer or to the collateral pool, whichever is lower;

(D) The treasurer shall monitor the financial strength rating of a qualified insurance company no less than weekly, and at least annually shall file a report with the state funding board and the collateral pool board on the condition of the qualified insurance company. If the condition of an insurer changes to the extent that the issuer would no longer be qualified under the requirements of subdivision (10)(A), the treasurer shall immediately notify the state funding board and the collateral pool board; and the insurer shall thereafter become disqualified;

(E) In the event an insurer becomes disqualified under subdivision (10)(D), the state depository or qualified public depository using the insurer's surety bond shall be required within thirty (30) days' notice from the treasurer to substitute other eligible collateral or to otherwise meet the required collateral level;

(F) Notwithstanding the disqualification of an insurer under subdivisions (10)(D) and (E), the surety bond of the insurer shall remain in effect until its expiration, nonrenewal or termination as otherwise permitted by law;

(G) In addition to the authority otherwise provided in this section or by law, the state treasurer may require the state depository or qualified public depository to promptly pledge eligible collateral in lieu of the surety bond if the treasurer makes a finding that additional collateral is necessary to protect public funds;

(H) A surety bond authorized in this subdivision (10) may only be used to secure funds in the custody of the state treasurer or to secure funds covered by the collateral pool created under part 5 of this chapter; and

(I) In the event that an issuer of surety bonds desires to withdraw from the program or to terminate a surety bond, the bond issuer shall give the state treasurer and the insured state depository or qualified public depository no less than sixty (60) days' advance notice of the withdrawal, nonrenewal or cancellation of the bonds.



§ 9-4-104 - Loss.

"Loss" includes, but is not limited to:

(1) The principal amount of the state deposit;

(2) All accrued interest through the date of default;

(3) Additional interest at the rate the state deposit was earning on the total of subdivisions (1) and (2) through the day of payment to the state by a liquidator or other third party or through the date of sale by the state treasurer or the state treasurer's agent; and

(4) Attorney's fees incurred in recovering state deposits.



§ 9-4-105 - Required collateral.

"Required collateral" means collateral whose market value is equal to one hundred five percent (105%) of the value of the state deposit secured thereby, less so much of such amount as is protected by the federal deposit insurance corporation.



§ 9-4-106 - State deposit.

"State deposit" means all state funds which are placed in a state depository, plus interest accrued thereon.



§ 9-4-107 - State depository.

(a) (1) "State depository" means:

(A) Any savings bank (savings institution), or any bank chartered by the state of Tennessee;

(B) Any national bank, or federal savings institution that has its main office located in this state; or

(C) Any national or state bank, or any federal or state savings institution that has its main office located outside this state and that maintains one (1) or more branches in this state which are authorized to accept federally insured deposits;

that has been designated by the state treasurer, the governor and the commissioner of finance and administration as a state depository.

(2) Notwithstanding any other law to the contrary, an automated teller machine or such other similar type receptacle or device shall not be considered a branch for purposes of this section.

(b) Whenever the satisfactory conduct of the state's business clearly demands it, and not otherwise, a bank, savings institution or trust company that does not otherwise meet the requirements in subsection (a) may be designated as a state depository by the state treasurer, the governor and the commissioner of finance and administration. In the event it becomes necessary to designate such a bank, savings institution or trust company, the department or agency seeking such designation shall make a written request to the officials enumerated above, giving in detail the necessity for the designation and all other information the officials deem material. Any bank, savings institution or trust company designated under this subsection (b) shall be deemed a state depository only for the specific purpose for which it was designated and shall not be recognized as a state depository for any other purpose.

(c) A bank, savings institution or trust company located outside this state shall not be eligible to be designated as a state depository pursuant to this section unless the bank, savings institution or trust company:

(1) Agrees that this chapter shall govern in determining its rights and responsibilities as a state depository; and

(2) Agrees to be subject to the jurisdiction of the courts of this state, or of the courts of the United States which are located within this state, for the purpose of any litigation arising out of this chapter.

(d) Notwithstanding any provision of § 12-4-108 to the contrary, the public official described in § 12-4-108(b) shall have the power to enter into a trust agreement with any savings institution or bank described in subsection (a) of this section for the safekeeping, custodial care and servicing of securities substituted for retained funds pursuant to § 12-4-108.

(e) It is the duty of the commissioner of financial institutions to make inquiry, on a timely basis, of the primary regulatory authority respecting the condition and safety of each out-of-state state chartered bank and of each out-of-state state chartered savings institution as a state depository, and to advise the state treasurer and the commissioner of finance and administration of the results. Such inquiry shall be made on at least an annual basis.



§ 9-4-108 - Trustee custodian.

(a) "Trustee custodian" means any bank or federal reserve bank or branch thereof or the federal home loan bank which the state treasurer has designated as trustee custodian to hold eligible collateral on behalf of the state treasurer. Such designation by the state treasurer of a bank other than a federal reserve bank or the federal home loan bank shall be submitted to the commissioners of financial institutions and finance and administration for their concurrence.

(b) Financial institutions located outside the state of Tennessee shall be eligible to apply to be designated as trustee custodians pursuant to subsection (a); provided, that the financial institution:

(1) Is approved to serve as a trustee custodian to hold collateral pledged to secure United States treasury tax and loan accounts;

(2) Agrees that the laws of this state shall govern in determining its rights and responsibilities as a trustee custodian; and

(3) Agrees to be subject to the jurisdiction of the courts of this state, or of the courts of the United States which are located within this state, for the purpose of any litigation arising out of this chapter.



§ 9-4-111 - Applicability of this part and parts 3 and 5 of this chapter -- "State treasurer" construed.

(a) Parts 1, 3 and 5 of this chapter apply to the deposit of all public funds by counties and municipalities including, but not limited to, those deposited under §§ 5-8-201, 5-8-207, 5-8-301(b)(2), 6-4-402, 6-22-120, 6-35-313, 6-56-106, and 6-56-110. No private act shall provide for the deposit or security for public funds in any manner or under any terms other than that provided in this chapter.

(b) For the purpose of carrying out this section, any reference to the state treasurer or any other state official in this part and part 4 of this chapter is deemed to mean the county or municipal official charged with the deposit of county or municipal funds, and shall not require the state treasurer nor any other state official to perform any deposit, collateral nor safekeeping services on behalf of the local government.






Part 2 - Accounts or Appropriations for Designated Purposes

§ 9-4-201 - Special federal funds.

The commissioner of finance and administration shall set up and maintain special accounts in the general fund with respect to moneys received for designated purposes from the federal government.



§ 9-4-202 - Separate account, collateral, and bond.

(a) Notwithstanding any law or regulation to the contrary, any reference to a separate account in state law is deemed to mean a separate account within the state's accounting system and shall not require establishment of a separate account in a state depository.

(b) Any reference to separate collateral shall be satisfied if sufficient total collateral is maintained in accordance with parts 1-4 of this chapter.

(c) Any reference to separate bond shall be satisfied through coverage of the state treasurer by the state's blanket surety bond pursuant to § 4-4-108.



§ 9-4-203 - Trust funds.

Unless otherwise provided by law, the funding board established by § 9-9-101 shall act as trustee for any funds which are directed to be held in trust by the state or any agency thereof. Unless otherwise provided by law, the state treasurer shall invest such trust funds under policy guidelines established by resolution of the funding board pursuant to § 9-4-602. Each trust fund shall be responsible for administrative expenses incurred in the investment of such funds.



§ 9-4-204 - Police pay supplement fund.

(a) There is created within the general fund a special agency account to be known as the "police pay supplement fund."

(b) Notwithstanding any law to the contrary, all funds designated to fund the police pay supplement created pursuant to § 38-8-111 shall be deposited in the police pay supplement fund and disbursed in accordance with law solely for the payment of police pay supplements and such other uses as may be authorized by § 38-8-111.



§ 9-4-205 - Victims of crime assistance fund.

(a) There is created a fund within the treasury of the state of Tennessee to be known as the "victims of crime assistance fund."

(b) Moneys shall be deposited to the fund pursuant to § 67-4-606 and as may be otherwise provided by law and shall be invested pursuant to § 9-4-603. Moneys in the fund shall not revert to the general fund of the state, but shall remain available for appropriation to victims of crime assistance programs as determined by the general assembly.

(c) Funds in the victims of crime assistance fund and available federal funds, to the extent permitted by federal law and regulation, shall be used first to fund the victim-witness coordinator program established in § 8-7-206 and, to the extent that additional funds are available, to support other eligible victims of crime assistance programs. Such eligible victims of crime assistance programs shall include, but not be limited to, programs which provide appropriate counseling and support to victims, including each victim's family and programs which assist in the rehabilitation of victims of crime.

(d) The commissioner of human services shall receive grant applications for funds and shall approve such grants as are desirable to effectuate the purposes of the Victims of Crime Assistance Act of 1986, as contained in this section and §§ 8-7-206, 40-24-107(e) [repealed], and 67-4-606(a)(5), to the full extent of available funding in the victims of crime assistance fund established by this section. To assist in establishing criteria, priorities and the review of grant applications, the commissioner of human services shall establish an advisory committee composed of persons from each grand division who are knowledgeable in establishing and administering victims of crime assistance programs.



§ 9-4-206 - Impaired drivers trust fund.

(a) There is created in the state treasury a fund to be known as the "impaired drivers trust fund." Moneys shall be deposited in the fund as provided in § 55-10-413(b), and shall be invested for the benefit of the fund pursuant to § 9-4-603. Moneys in the fund shall not revert to the general fund of the state, but shall remain available to be used by the division of vocational rehabilitation in the department of human services exclusively for the purpose specified in subsection (b).

(b) (1) The purpose of the impaired drivers trust fund is to provide financial assistance unavailable through any other source to residents of the state who, as a result of a traumatic brain injury, require such assistance. Moneys in the fund shall, whenever possible, be utilized to match any available federal dollars, and such moneys from the trust fund and the federal match shall be utilized to provide services needed to assist persons suffering from traumatic brain injuries including, but not limited to, day care services, available physical therapy, and any other appropriate developmental programs.

(2) As used in this subsection (b), "traumatic brain injury":

(A) Means an acquired injury to the brain caused by an external physical force resulting in total or partial disability or impairment;

(B) Includes open and closed head injuries that may result in seizures, and/or in mild, moderate, or severe impairments in one (1) or more areas including cognition, language, memory, attention, reasoning, abstract thinking, psychosocial behavior, physical functions, information processing, and speech; and

(C) Does not include brain injuries induced by birth trauma, but may include brain injuries caused by anoxia and other related causes, infectious disease not of a degenerative nature, brain tumor, toxic chemical or drug reactions.



§ 9-4-207 - Transportation equity trust fund -- Account.

(a) There is hereby created a segregated account within the state treasury to be known as the "transportation equity trust fund." Moneys shall be deposited to the fund pursuant to § 67-6-103(b), and shall be invested for the benefit of the fund pursuant to § 9-4-603. Moneys in the fund shall not revert to any other fund at the end of a fiscal year but shall remain available for appropriation by the general assembly for use as provided below.

(b) Notwithstanding any law to the contrary, all funds directed to be deposited to the fund pursuant to § 67-6-103(b) shall be so deposited and shall be administered by the department of transportation and used only for the benefit and operation of railways, aeronautics, waterways programs and related activities.



§ 9-4-208 - Appropriations to promote industries and facilities involving modern technologies -- Audits.

(a) It is in the interest of the state of Tennessee to promote, encourage and foster the commercial and economic interests of the state by attraction of industries, educational and research facilities, and other facilities involving modern technologies. In furtherance of this end, the general assembly may appropriate funds to organizations that carry out these purposes.

(b) The comptroller of the treasury shall have the authority to audit any funds appropriated and/or expended pursuant to this section.



§ 9-4-209 - Civil rights attorneys' fees awards account.

(a) There is hereby created a fund or account, known as the "civil rights attorneys' fees awards account," out of which federal court judgments awarding attorneys' fees in civil rights cases shall be paid where the state is liable for such judgments.

(b) The civil rights attorneys' fees awards account shall be a sum sufficient account, and there shall be appropriated each year an amount sufficient to pay all fee awards for which the state is liable.

(c) The civil rights attorneys' fees awards account shall be administered by the commissioner of finance and administration. Payments shall be made upon certification by the attorney general and reporter of the amount and liability of the state.



§ 9-4-210 - Increase in imprisonment terms -- Appropriations for operating costs.

(a) For any law enacted after July 1, 1986, which results in a net increase in periods of imprisonment in state facilities, there shall be appropriated from recurring revenues the estimated operating cost of such law.

(b) "Operating costs," as referred to in subsection (a), means all costs other than capital outlay costs.

(c) The amount of appropriations made under subsections (a) and (d) shall be equal to the amounts reflected in fiscal notes prepared by the staff of the fiscal review committee. For purposes of subsection (a), such cost shall be the operating cost, in current dollars, of the highest of the next ten (10) fiscal years commencing after December 4, 1985.

(d) Prior to submission of the budget for fiscal years beginning after 1986-1987, estimates of appropriations made under subsection (a) may be adjusted to determine the amount of appropriations of recurring revenues to be repeated for the ensuing fiscal year. If no adjustment is made, then the amount of appropriations previously made shall be repeated.

(e) Appropriations made under this section shall be placed in a reserve to be used only for the following purposes:

(1) Cancellation of bonds authorized but not yet sold; and

(2) Capital outlay for the department of correction.

(f) Any law enacted without the funding required by this section shall be null and void unless such funding is appropriated in the general appropriations act.



§ 9-4-211 - Reserve for revenue fluctuations.

(a) (1) There is hereby created on the books and records of the state treasury a reserve account in the general fund to be known as the "reserve for revenue fluctuations." Amounts which may from time to time be in this reserve shall be available, as hereinafter provided, to meet unexpected shortfalls of revenue or to meet expenditure requirements in excess of budgeted appropriation levels.

(2) Each year, beginning with the budget for the 1998-1999 fiscal year, the governor shall include in the budget document and the general appropriations bill prepared pursuant to § 9-4-5106, an amount to be allocated to this reserve at least equal to ten percent (10%) of the estimated growth in state tax revenues to be allocated to the general fund and the education trust fund. This allocation shall be included in the budget presented each year until the amount in the reserve equals eight percent (8%) of the estimated state tax revenues to be allocated to the general fund and the education trust fund for that year. In subsequent budgets, the governor shall include an allocation to the reserve equal to the lesser of:

(A) An amount equal to ten percent (10%) of the estimated growth in state tax revenues to be allocated to the general fund and the education trust fund; or

(B) An amount sufficient to maintain the reserve at eight percent (8%) of the estimated state tax revenues to be allocated to the general fund and the education trust fund for that year.

(b) Amounts available in the revenue fluctuation reserve may be used by the commissioner of finance and administration to offset shortfalls in state tax revenues which may occur and for which funds are not otherwise available. It is hereby declared to be the legislative intent that to the extent practicable, all revenue shortfalls will be offset by reductions in expenditures before using amounts in the revenue fluctuation reserve.

(c) Upon determining that it is likely that amounts in the revenue fluctuation reserve will be required to be utilized to meet a shortfall of state tax revenue, the commissioner shall report this determination immediately to the chairs of the finance, ways and means committees of the senate and the house of representatives. Upon receipt of such notification, each chair shall, as soon as practicable, call a meeting of the finance, ways and means committees, at which time the commissioner shall report information concerning the need to utilize amounts in the revenue fluctuation reserve. At the discretion of the chairs, the committees may meet jointly to receive the commissioner's report.

(d) Subject to specific provisions of the general appropriations bill, an amount not to exceed the greater of one hundred million dollars ($100,000,000) or one half (1/2) of the amount available in the reserve may be used by the commissioner to meet expenditure requirements in excess of budgeted appropriation levels. It is hereby declared to be the legislative intent that any such excess expenditure requirements be avoided by reducing such requirements insofar as possible. Prior to using any amounts in the reserve for this purpose, the commissioner shall notify the secretary of the state funding board and the chairs of the finance, ways and means committees of the senate and the house of representatives that the reserve funds are to be used for this purpose. Upon receipt of such notification, each chair shall, as soon as practicable, call a meeting of the finance, ways and means committees, at which time the commissioner shall report information concerning the need to utilize amounts in the revenue fluctuation reserve. At the discretion of the chairs, the committees may meet jointly to receive the commissioner's report.



§ 9-4-212 - State appropriations to nongovernmental defender services in capital cases.

No state funds for appeals of capital cases shall be appropriated for or allocated to The Capital Case Resource Center of Tennessee, Inc., or any other nongovernmental corporation or organization, except that this prohibition shall not apply to an individual member of the bar appointed by a court to represent an indigent defendant.



§ 9-4-213 - State appropriations to child advocacy centers.

(a) Except as otherwise provided in subsection (b), on and after July 1, 1998, no state funds appropriated specifically for child advocacy centers shall be allocated or paid to any such center unless the center clearly demonstrates that it:

(1) Is a nonprofit corporation which has received a determination of exemption from the internal revenue service under 26 U.S.C. § 501(c)(3);

(2) Employs an executive director who is answerable to the board of directors and who is not the salaried employee of any governmental entity signing the memorandum of understanding and working protocol identified in subdivision (a)(3);

(3) Has a signed memorandum of understanding and working protocol executed among:

(A) The department of children's services;

(B) All county and municipal law enforcement agencies within the geographical area served by the center;

(C) All district attorneys general offices within the geographical area served by the center; and

(D) Any other governmental entity which participates in child abuse investigations or offers services to child abuse victims within the geographical area served by the center;

(4) Facilitates the use of a multidisciplinary team (representing prosecution, law enforcement, mental health, medical, child protective and social services professionals and the juvenile court) which jointly:

(A) Assess victims of child abuse and their families; and

(B) Determine the need for services;

(5) Provides a facility, located in a neutral, child-friendly and physically separate space from the day-to-day operations of the governmental entities signing the memorandum of understanding and working protocol identified in subdivision (a)(3), at which facility the multidisciplinary team meets to coordinate the efficient and appropriate disposition of child abuse cases through the civil and criminal justice systems;

(6) Provides for the provision of needed services, referral to such services, and case tracking;

(7) Has written policies and procedures consistent with standards established by the national network of children's advocacy centers; and

(8) Agrees to accurately collect and report key outcome data and information relative to each center's operations to the Tennessee chapter of children's advocacy centers. Such data and information shall be compiled by the Tennessee chapter of children's advocacy centers and shall be reported annually to the chairs of the judiciary committee of the senate, and the civil justice committee of the house of representatives. The data and information collected pursuant to this section shall include, at a minimum, the following:

(A) Number and demographic profiles of cases served by age, gender, race, type of abuse and treatment thereof, including mental health and medical services rendered;

(B) Demographic profiles of perpetrators of abuse by age, gender, race, relationship to victim, and the outcome of any legal action taken against such perpetrators;

(C) The nature of services and support provided by or through the center; and

(D) Data and information relative to community investment in and community support of the center.

(b) (1) On and after July 1, 1998, no state funds appropriated specifically for one-time, start-up assistance for new child advocacy centers shall be allocated or paid to any such center unless the center clearly demonstrates that it:

(A) Has a signed memorandum of understanding and working protocol executed among:

(i) The department of children's services;

(ii) All county and municipal law enforcement agencies within the area served by the center;

(iii) All district attorneys general offices within the area served by the center; and

(iv) Any other governmental entity which participates in child abuse investigations or offers services to child abuse victims within the area served by the center; and

(B) Has formally filed an application for a determination of exemption from the internal revenue service under 26 U.S.C. § 501(c)(3).

(2) After receiving any such start-up assistance, no additional state funds appropriated specifically for child advocacy centers shall be allocated or paid to such center unless the center clearly demonstrates that it complies with the enumerated requirements set forth in subsection (a).

(c) In those geographical areas in which a child advocacy center meets the requirements of subsection (a) or (b), child advocacy center directors or their designees shall be members of the child protective multi-disciplinary teams under title 37, chapter 1, parts 4 and 6, for purposes of provision of services and functions established by this section or delegated pursuant to this section. In such event, child advocacy center directors or their designees may access and generate all necessary information, which shall retain its confidential status, consistent with § 37-1-612.

(d) Notwithstanding any other provision of this section to the contrary, the department of children's services, or any other department administering state funds specially appropriated for child advocacy centers, shall continue to allocate and/or pay such funds to existing child advocacy centers with active applications on file with the department, if such centers demonstrate satisfactory progress in efforts to achieve compliance with this section.






Part 3 - Receipt and Deposit

§ 9-4-301 - State funds to be deposited.

(a) It is the duty of every department, institution, office and agency of the state and every officer and employee of state government, including the state treasurer, collecting or receiving state funds, to deposit them immediately into the state treasury or to the account of the state treasurer in a bank designated as a state depository or to the appropriate departmental account if authorized by § 9-4-302. The state funding board has the authority to establish a cash management policy to govern the cash management and deposit practices of every department, institution, office and agency of state government. The board is authorized to review cash management practices and make recommendations to appropriate state officials regarding modifications to current practices as well as the cash processing equipment needs of various state agencies.

(b) Notwithstanding any other law to the contrary, and notwithstanding any written comment on the payment instrument or any other verbal or written comment, whenever any official deposits state funds in accordance with subsection (a), in any form or description, including, but not limited to, checks, drafts or warrants, that deposit shall in no manner relieve the person or organization submitting the amount of any liability which has or is subsequently determined to be owed to the state except to the extent that the amount deposited discharges the amount owed to the state. When an instrument is tendered by such person or organization and is deposited by the state for an amount which is less than the full amount owed, the remaining liability is enforceable in the same manner as the original amount owed to the state.

(c) Such deposit shall be made without any deductions on account of salaries, fees, costs, charges, expenses, refunds, claims, or demands of any description whatsoever.

(d) Unless otherwise provided by law, all county and other officials collecting moneys for the use and benefit of the state shall remit the same to the commissioner of revenue in accordance with procedures established by the commissioner of finance and administration and approved by the state treasurer and the comptroller of the treasury.



§ 9-4-302 - Departmental accounts.

(a) No department, officer or agency of state government, except the state treasurer, shall deposit state funds to the credit of such department, officer or agency in any financial institution except as provided in this section.

(b) Whenever the satisfactory conduct of the state's business clearly demands it, and not otherwise, the commissioner of finance and administration, with the approval of the governor and the state treasurer, may authorize establishment of an account in the name of a state department or agency in a state depository.

(c) Whenever state officials are required to hold funds in trust as a result of their official duties, such funds may be held in departmental accounts, unless otherwise directed by the commissioner of finance and administration, the governor and the state treasurer.

(d) Whenever a departmental account is established, unless otherwise provided, funds in the account shall be invested in accordance with § 9-4-602.

(e) A petty cash account may be allowed by the commissioner of finance and administration to each state department, institution or agency, which shall in the opinion of the commissioner require such account, and such account so established shall be reimbursed only upon statements and bills audited by the department of finance and administration. In the event that a petty cash account requires the establishment of a separate account in a financial institution, such account shall be established in accordance with subsection (b).

(f) The commissioner of finance and administration shall promptly notify the comptroller of the treasury of any accounts established pursuant to this section.



§ 9-4-303 - Educational institutions.

Sections 9-4-301 and 9-4-302 shall not apply to institutions and other entities governed by the board of trustees of the University of Tennessee or the state board of regents. Those institutions and other entities shall operate in accordance with procedures established by their respective governing boards which are consistent with the provisions regulating other state agencies. The institutions and other entities governed by the board of trustees of the University of Tennessee or the state board of regents may participate in the state pooled investment fund established pursuant to § 9-4-603.



§ 9-4-304 - Service charges on state accounts.

Whenever interest bearing accounts are established by the state treasurer or other state official pursuant to § 9-4-301, § 9-4-302 or § 9-4-307, reasonable service charges may be deducted from interest income pursuant to procedures established by the state treasurer and commissioner of finance and administration. There is hereby appropriated from interest income an amount sufficient to pay such charges.



§ 9-4-305 - Deposit certification.

(a) All deposits made pursuant to § 9-4-301, except as provided in subsection (b), shall be evidenced by a deposit certification in accordance with procedures established by the commissioner of finance and administration and approved by the state treasurer.

(b) Deposits of state funds that result from transfers within the banking system utilizing electronic transfer of funds and initiated by the state treasurer shall be evidenced by those documents and advices as are used within the banking system to execute such funds transfer, and shall be accepted by the commissioner of finance and administration in lieu of deposit certifications. Such documents and advices shall be delivered directly by the state treasurer to the commissioner of finance and administration. The use of the term "banking system" in this subsection (b) shall not be construed to restrict the definition of "state depository" to any meaning other than that set forth in § 9-4-107.



§ 9-4-306 - Monthly reports.

(a) Each state depository where public deposits are made by the state treasurer shall transmit to the state treasurer a monthly statement of moneys received, charges assessed, interest credited and amounts paid by it on account of the state.

(b) Each state depository where a departmental account is maintained shall transmit to the department or agency head a monthly statement of moneys received, charges assessed, interest credited and amounts paid by it.



§ 9-4-307 - State depositories.

The state treasurer is authorized to open accounts in state depositories and establish procedures to be followed by each depository for the handling of state deposits.



§ 9-4-308 - Transfer of funds through federal reserve banking system.

The state treasurer, in the exercise of such state treasurer's official duties, is hereby authorized to enter into a contract with a federal reserve member bank or trust company located in Tennessee, including the trust company created by chapter 4, part 8 of this title, for the purpose of transferring public funds and funds of the Tennessee consolidated retirement system through the facilities of the federal reserve banking system.






Part 4 - Security

§ 9-4-401 - Preference in insolvency.

In the liquidation of insolvent state depositories, the return of all state deposits, including funds held in trust by state officials, shall be preferred in payment.



§ 9-4-402 - Reports by commissioner of financial institutions.

(a) It is the duty of the commissioner of financial institutions to advise, on a timely basis, the state treasurer and the commissioner of finance and administration of the condition of each state bank and state chartered savings and loan association, including recommendations regarding its condition and safety as a state depository.

(b) It is the duty of the commissioner of financial institutions to make inquiry, on a timely basis, of the United States comptroller of the currency, respecting the condition and safety of each national bank as a state depository, and to advise the state treasurer and the commissioner of finance and administration of the results.

(c) It is the duty of the commissioner of financial institutions to make inquiry, on a timely basis, of the federal deposit insurance corporation, respecting the condition and safety of each federally chartered federal savings bank as a state depository, and to advise the state treasurer and the commissioner of finance and administration of the results.

(d) Any doubts as to the safety of any state depository shall be resolved by the state treasurer and the commissioner of finance and administration against the depository; in the event the two (2) disagree, the commissioner of financial institutions shall vote.

(e) If determined to be necessary under subsection (d), steps toward further security or realization shall be taken in accordance with the direction of the state treasurer and the commissioner of finance and administration. Such steps may include a requirement that additional collateral be pledged or all or a portion of the state deposit may be withdrawn without penalty or forfeiture of interest.



§ 9-4-403 - Giving of security.

All state funds held in state depositories, including those held in the name of the state trust of Tennessee, shall be secured by required collateral as provided in § 9-4-404, except for funds on deposit in the name of the state or the state trust of Tennessee with a federal reserve bank. State funds placed by the state treasurer in the state trust of Tennessee are exempt from the collateral requirements.



§ 9-4-404 - Valuation of eligible collateral.

(a) The state treasurer shall evaluate the market value of required collateral monthly, and more frequently if market conditions require.

(b) Any state depository whose collateral has a market value less than one hundred five percent (105%) of the value of its state deposits, less so much of such amount as is protected by the federal deposit insurance corporation, shall provide additional collateral at the request of the state treasurer.

(c) If within two (2) working days such additional collateral is not provided, the state treasurer shall submit to the commissioners of financial institutions and of finance and administration a written summary of the results of the market valuation of collateral for that depository, together with a summary of the deposits secured by the collateral and take such action as a majority of these three (3) officials, based upon information received pursuant to § 9-4-402, deems appropriate. Such action may include withdrawal of part or all of the state deposit in that depository without penalty or forfeiture of interest.

(d) The state treasurer, county trustee or other public official charged with the deposit of public funds may contract for the evaluation of the market value of required collateral. Such contract may be with any person, including a financial institution or trustee custodian; provided, that such contract may not be with the depository pledging the collateral to be valued.



§ 9-4-405 - Interest on collateral.

Prior to default, the state treasurer, county trustee or other public official charged with the deposit of public funds and the trustee custodian, if the collateral is held by a trustee custodian, is authorized to remit to the state depository any and all interest, distributions or prepayments of any kind, upon eligible collateral pledged by such depository.



§ 9-4-406 - Default.

(a) Default shall be deemed to occur whenever any state depository fails to return any state deposit including earned interest when due in accordance with the terms of the deposit contract.

(b) In all other situations, as defined in § 9-4-102, where the safety or security of state deposits is in doubt, the state treasurer shall determine whether default has occurred, and the date on which it occurred, following consultation with the other members of the state funding board, the attorney general and reporter and the commissioner of financial institutions. Once the state treasurer has made such a determination, the other state officials with whom the state treasurer consulted shall be advised.

(c) In the event of default by any state depository, the state depository shall be responsible for any loss to the state.

(d) Such loss shall be satisfied out of collateral pledged by the state depository to whatever extent possible.

(e) Collateral pledged in accordance with this part may be sold by the state treasurer or, at the direction of the state treasurer, by the trustee custodian or any other person, including a federal agency, holding such collateral. In the alternative, the state treasurer may choose to hold such collateral. If the state treasurer holds such collateral, loss shall be reduced by the market value of the collateral and any accrued interest thereon as of the date of default.

(f) The attorney general and reporter is authorized to prosecute, in the name of the state, actions for recovery of any loss incurred by the state under this section.

(g) Excess proceeds, if any, realized from the sale of collateral will be returned to the defaulting state depository or its successor.



§ 9-4-407 - Safekeeping of securities.

(a) The state treasurer is expressly authorized to contract for the safekeeping and servicing of eligible collateral and/or securities owned by the Tennessee consolidated retirement system and/or other securities of which the state treasurer is the custodian.

(b) The state treasurer is expressly authorized, if the state treasurer deems it advisable, to insure securities against theft or other loss.

(c) All expenses incidental to the safekeeping and servicing of securities other than eligible collateral shall be paid by the state agency or the retirement system charged with the responsibility of the securities.

(d) The state of Tennessee shall be liable to the state depository for any loss of eligible collateral arising from embezzlement and/or theft while in the possession of the state treasurer or under the state treasurer's dominion or control under this section. The state of Tennessee is not liable, however, for loss to the state depository from market fluctuations in the value of collateral or loss to such depository while the collateral is in possession of any common carrier in route to or from the state depository to or from the state treasurer.



§ 9-4-408 - Trust receipts.

(a) In lieu of the actual deposit of eligible collateral under § 9-4-407, the state treasurer is authorized, at the state treasurer's option, to accept trust receipts.

(b) Trust receipts shall be issued by trustee custodians in a form acceptable to the state treasurer following the deposit of eligible collateral with the trustee custodian by a state depository.

(c) Eligible collateral deposited with a trustee custodian shall be subject in all respects to the claims and rights of the state to the same extent as though such collateral had been physically deposited with the state treasurer under § 9-4-407.

(d) Each trust receipt shall be nonnegotiable and irrevocable and shall continue in full force and effect until surrendered by the issuing trustee custodian with the release of the state treasurer endorsed thereon over the state treasurer's signature or as otherwise released pursuant to subsection (g) or (h).

(e) The state treasurer may present the trust receipt at any time to the issuing trustee custodian and upon delivery thereof shall be entitled to receive any and all collateral represented thereby from the trustee custodian, and such collateral shall thereafter be held by the state treasurer as if deposited with the state treasurer by the state depository as collateral, without further liability on the part of the trustee custodian.

(f) Following delivery of the collateral to the state treasurer, the state treasurer is permitted to register such collateral in the name of the state and to hold it on behalf of the state depository.

(g) The state treasurer is authorized to establish alternative procedures for the deposit and release of eligible collateral held on the state treasurer's behalf by trustee custodians pursuant to this chapter.

(h) A county or city official charged with the deposit of public funds is authorized to contract for alternative procedures for the deposit and release of eligible collateral held on the behalf of the county or city by a trustee custodian pursuant to this chapter. The alternative procedure established may be the procedure adopted by the state treasurer in subsection (g), or must provide for a release of collateral only upon the authorization of the county or city official or a person authorized by law to act on behalf of the official. The official's authorization shall be given in writing and delivered, sent or transmitted to the trustee in any reasonable manner, including, without limitation, by means of telephonic facsimile transmission.



§ 9-4-409 - Trustee custodians.

(a) When any trustee custodian holds collateral for a state depository which is related to the custodian through shared ownership or control, such collateral shall be held in a restricted account at a federal reserve bank or branch thereof or at a federal home loan bank or branch thereof.

(b) The state treasurer is expressly authorized either in person or by agent to examine and check the collateral held by the trustee custodian and to require reasonable reports from the trustee custodian.

(c) Neither the state nor the state treasurer is liable to the state depository for eligible collateral deposited with or held by any trustee custodian, for any loss arising from any breach of the trust or agreement or from any other cause while such eligible collateral is in the possession or custody of such trustee custodian pursuant to a trust receipt.






Part 5 - Collateral Pool for Public Deposits Act of 1990

§ 9-4-501 - Short title.

This part shall be known and may be cited as the "Collateral Pool for Public Deposits Act of 1990."



§ 9-4-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Average daily balance" means the sum of the average daily demand deposits, the average daily time deposits, and the average daily savings deposits of public depositors held during the calendar month immediately preceding the current month;

(2) "Average daily demand deposit" means the total by account of all public funds held on a daily basis in demand deposit accounts during the calendar month immediately preceding the current month divided by the number of calendar days in the month. "Demand deposit account" has the meaning as defined by the board of governors of the federal reserve system, Regulation D, 12 CFR 204, as amended;

(3) "Average daily savings deposit" means either:

(A) The total by account of all public funds held on a daily basis in savings deposit accounts during the calendar month immediately preceding the current month divided by the number of calendar days in the month; or

(B) The sum of the amount of public funds in savings deposit accounts on the last day of the two (2) calendar months immediately preceding the current month divided by two (2).

"Savings deposit account" has the meaning as defined by the board of governors of the federal reserve system, Regulation D, 12 CFR 204, as amended;

(4) "Average daily time deposit" means either:

(A) The total by account of all public funds held on a daily basis in time deposit accounts during the calendar month immediately preceding the current month divided by the number of calendar days in the month; or

(B) The higher of:

(i) The actual amount of public funds in time deposit accounts on the last day of the calendar month immediately preceding the current month; or

(ii) The sum of the amount of public funds in time deposit accounts on the last day of the two (2) calendar months immediately preceding the current month divided by two (2).

"Time deposit account" has the meaning as defined by the board of governors of the federal reserve system, Regulation D, 12 CFR 204, as amended;

(5) "Average monthly balance" means the average monthly balance of public deposits held by the depository during any twelve (12) calendar months. The average monthly balance of the previous twelve (12) calendar months must be determined by adding the average daily balance for the calendar month immediately preceding the current month and the average daily balances for the eleven (11) months preceding that month and dividing the total by twelve (12). Notwithstanding this subdivision (5) or any other law to the contrary, the average monthly balance shall not exceed one hundred ten percent (110%) of the average daily balance as such term is defined in subdivision (1);

(6) "Board" means the collateral pool board created pursuant to § 9-4-506;

(7) "Collateral-pledging level," for a qualified public depository, means that level of collateral determined to be required to be pledged by the collateral pool board;

(8) "Collateral pool" means an arrangement whereby the repayment of public deposits deposited with any qualified public depository is secured through the sum total of eligible collateral pledged by all qualified public depositories, and contingent liability agreements as provided by the collateral pool board;

(9) "Default" may include, but is not limited to:

(A) The failure of any qualified public depository to return any public deposit, including earned interest in accordance with the terms of the deposit contract;

(B) The failure of any qualified public depository to pay any properly payable check, draft or warrant drawn by the public depositor;

(C) The failure of any qualified public depository to honor any valid request for electronic transfer of funds;

(D) The failure of any qualified public depository to account for any check, draft, warrant, order, deposit certificate or money entrusted to it;

(E) The issuance of any order of any court or the taking of any formal action by any supervisory authority, which has the effect of restraining a qualified public depository from making payments of deposit liabilities;

(F) The appointment of a conservator or receiver for a qualified public depository;

(G) Failure to provide the required collateral as established by the board; or

(H) Any other action which the state treasurer determines to place public deposits in jeopardy;

(10) "Deposit insurance" means the insurance provided by the federal deposit insurance corporation;

(11) "Depository pledge agreement" means the contract between the state treasurer, a qualified public depository, and a trustee custodian providing for the pledge and deposit of collateral, and other provisions determined by the state treasurer;

(12) "Eligible collateral" has the meaning set forth in § 9-4-103;

(13) "Loss" includes, but is not limited to:

(A) The principal amount of the public deposit;

(B) All accrued interest through the date of default;

(C) Additional interest at the rate the public deposit was earning on the total of subdivisions (13)(A) and (B) through the day of payment by a liquidator or other third party or through the date of sale of eligible collateral by the state treasurer or the state treasurer's agent; and

(D) Attorney's fees incurred in recovering public deposits;

(14) "Public deposit" means funds in which the entire beneficial interest is owned by a public depositor or funds held in the name of a public official of a public depositor charged with the duty to receive or administer funds and acting in such official's official capacity;

(15) "Public deposit security trust fund" or the "fund" means the fund created pursuant to § 9-4-514;

(16) "Public depositor" means the state of Tennessee, or any of its agencies, or any Tennessee county, Tennessee incorporated municipality and their political subdivisions, or any utility district organized under the laws of the state or any interstate compact to which the state is a party;

(17) (A) "Public depository" means:

(i) Any savings and loan association, or savings bank (collectively referred to as savings institutions), or any bank chartered by the state of Tennessee;

(ii) Any national bank or federal savings institution that has its main office located in this state; or

(iii) Any national or state bank, or any federal or state savings institution that has its main office located outside this state and that maintains one (1) or more branches in this state which are authorized to accept federally insured deposits; and

which has been appropriately designated to hold public deposits by a public depositor.

(B) Notwithstanding any other law to the contrary, an automated teller machine or such other similar type receptacle or device shall not be considered a branch for purposes of this subdivision (17);

(C) A bank or savings institution located outside this state desiring to be designated as a qualified public depository must agree that this chapter shall govern in determining its rights and responsibilities as a qualified public depository, and must agree to be subject to the jurisdiction of the courts of this state, or of the courts of the United States which are located within this state, for the purpose of any litigation arising out of this chapter;

(18) "Qualified public depository" means any public depository that meets all of the requirements of this part and that has been authorized by the board to secure public deposits through the collateral pool;

(19) "Required collateral" of a qualified public depository means eligible collateral, excluding accrued interest, having a market value equal to or in excess of the greater of the average daily balance or average monthly balance of public deposits multiplied by the qualified public depository's collateral-pledging level as determined by the board; and

(20) "Trustee custodian" means a financial institution designated to hold eligible collateral on behalf of the state treasurer and a qualified public depository pursuant to § 9-4-108.



§ 9-4-503 - Application for participation in collateral pool.

(a) Any public depository which holds public deposits may apply to the board for permission to participate in the collateral pool to secure all public deposits at such public depository.

(b) An application submitted pursuant to this part is subject to the approval of the board. The board shall set the number of votes required for the approval of such applications.

(c) The board may require such information regarding the financial condition of the public depository as the board deems necessary for determining the suitability of that depository to participate in the collateral pool. Prior to participation in the collateral pool, a qualified public depository shall execute a depository pledge agreement.



§ 9-4-504 - Collateral for public deposits.

(a) Every qualified public depository shall deposit with the state treasurer eligible collateral equal to or in excess of the required collateral of the depository. Each qualified public depository shall calculate monthly the amount of its required collateral based upon notice of its collateral-pledging level from the board.

(b) A qualified public depository shall maintain required collateral to secure public deposits. A qualified public depository which accepts any public deposit that would increase its required collateral by twenty-five percent (25%) shall deposit additional eligible collateral to secure such increase within two (2) business days of the deposit.

(c) Upon approval to participate in the collateral pool, a qualified public depository may secure public deposits through the collateral pool.

(d) A qualified public depository shall notify its public depositors that all their public deposits are secured through the collateral pool as provided in this part. The notification shall be made at the time the public depository is admitted to the collateral pool or when an account is established by a public depositor with the qualified public depository. A qualified public depository must notify its public depositors of any change in the manner collateral is held. Notice to public depositors under this part shall constitute the mailing of the appropriate information to the individual indicated on the account authorization.

(e) A qualified public depository shall carry in its accounting records a general ledger or other appropriate account of all public deposits to be secured through the collateral pool and the total value of eligible collateral pledged to secure such deposits.

(f) (1) A qualified public depository may accept deposits, investments or deposits for placement as provided in § 9-1-118, and may act as custodian of other evidences of the deposits by the public entity.

(2) Deposits placed in federally insured institutions, in amounts that are fully insured and that are not liabilities of the qualified public depository, are not included in the term average daily balance, as provided in § 9-4-502. However, any funds accepted for deposit or placement that are not placed in federally insured institutions shall be included in the term average daily balance and collateralized as provided in this section.



§ 9-4-505 - Trustee custodians.

(a) Upon being designated as a qualified public depository, the qualified public depository shall select one (1) or more trustee custodians for the deposit of eligible collateral by the qualified public depository.

(b) Designation of trustee custodians shall be made in accordance with § 9-4-108.

(c) Sections 9-4-408 and 9-4-409 shall apply to trustee custodians designated under this part.

(d) Trustee custodians shall submit a report quarterly to the state treasurer providing a description of eligible collateral securities deposited by the qualified public depository and the current par value of eligible collateral, as well as other reasonable reports requested by the state treasurer.

(e) Neither the state, the state treasurer, nor the collateral pool shall be liable to either the qualified public depository or the public depositors for eligible collateral deposited with or held by any trustee custodian for any loss arising from any breach of the trust or from any other cause whatsoever.



§ 9-4-506 - Creation of collateral pool board -- Members.

(a) (1) There is hereby created a collateral pool board composed of seven (7) members as follows:

(A) The commissioner of financial institutions;

(B) The state treasurer;

(C) One (1) representative of banks and savings institutions with assets of five hundred million dollars ($500,000,000) or more appointed by the state treasurer, who may be selected from lists of qualified persons submitted by interested banking groups including, but not limited to, the Tennessee Bankers Association board of directors;

(D) One (1) representative of banks and savings institutions with assets of less than five hundred million dollars ($500,000,000) appointed by the state treasurer, who may be selected from lists of qualified persons submitted by interested banking groups including, but not limited to, the Tennessee Bankers Association board of directors;

(E) Two (2) representatives of banks and savings institutions at-large appointed by the state treasurer, who may be selected from lists of qualified persons submitted by interested banking groups, including, but not limited to, the Tennessee Bankers Association board of directors; and

(F) One (1) representative of local governments who shall have at least two (2) years experience in the field of finance. The local government representative shall be appointed by the state treasurer for a two-year term. The state treasurer may select the local government representative from lists of qualified persons submitted by interested county and municipal organizations including, but not limited to, the Tennessee County Services Association, the Tennessee Municipal League and the Tennessee County Officials Association.

(2) The state treasurer shall consult with interested groups including, but not limited to, the organizations listed in subdivision (a)(1) to determine qualified persons to fill positions on the board.

(b) (1) The members shall be appointed for two-year terms. Any member is eligible for reappointment and shall serve until a successor qualifies.

(2) The board shall annually elect from its membership a chair and a vice chair and shall designate a secretary who need not be a member of the board. The secretary shall keep a record of the proceedings of the board and is the custodian of all printed materials filed with or by the board.

(3) Notwithstanding the existence of vacancies on the board, a majority of the members constitutes a quorum and the board may not take official action in the absence of a quorum. The board shall convene as needed.

(c) If a vacancy occurs in the position of any appointed member, a new member shall be appointed in the same manner as such member's predecessor for the remainder of the unexpired term.

(d) A member of the board shall receive no compensation for service on the board, but a member of the board shall be reimbursed for the member's travel expenses in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The secretary of the board shall notify the executive directors of the Tennessee Municipal League, the Tennessee County Officials Association and the Tennessee County Services Association of each meeting of the board. Any documents given in advance of the meeting to board members shall also be supplied to such directors prior to the meeting. The respective directors of the Tennessee Municipal League, the Tennessee County Officials Association and the Tennessee County Services Association may designate another individual to receive the notice and materials required in this subsection (e) in lieu of such director. Failure to provide the notice or materials to such directors or designees shall not invalidate any action taken by the board at the meeting.

(f) The board is attached for administrative purposes to the department of the treasury.

(g) In making appointments to the collateral pool board, the state treasurer shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older or is female and that at least one (1) person serving on the board is a member of a racial minority.



§ 9-4-508 - Collateral pool boards -- Powers and duties.

The collateral pool board has the following powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) The board may establish criteria, as may be necessary, to:

(A) Approve entry into the collateral pool by a public depository;

(B) Order discontinuance of participation in the program by a qualified public depository;

(C) Restrict the total amount of public deposits held by a public depository that is subject to the authority of the board;

(D) Establish collateral-pledging levels based on qualitative and quantitative standards as well as the number of participating qualified public depositories and the financial performance of such participants; and

(E) Suspend or disqualify, or disqualify after suspension, any qualified public depository that has violated any of the provisions of this part or of rules adopted under this part. Any public depository that is suspended or disqualified pursuant to this subdivision (1) is subject to § 9-4-517 governing withdrawal from the public deposit security program and return of pledged collateral;

(2) If the board has reason to believe that any qualified public depository or any other financial institution subject to the authority of the board is or has been violating any of the provisions of this part or of rules adopted under this part, it may issue to the qualified public depository or other financial institution an order to cease and desist from the violation or to correct the condition giving rise to or resulting from the violation. The board may suspend or disqualify any qualified public depository for violation of any order issued pursuant to this subdivision (2);

(3) The board may establish a minimum amount of required collateral to provide for the contingent liability;

(4) The board may establish a process by which to determine, to the greatest extent practicable, that a qualified public depository is securing all its public deposits through the collateral pool;

(5) The board may review administration of the pool by the state treasurer and prepare an annual report on the condition of the pool;

(6) The board may, at its discretion, require every qualified public depository to pay on a periodic basis an operating fee as may be set by the board. In determining whether to set a fee and the amount to be paid, the board may consider any matter which, in its discretion, it deems relevant including, but not limited to, the number of participating qualified public depositories and the financial performance of such participants;

(7) The board, upon six (6) affirmative votes, may promulgate reasonable substantive and procedural rules as are necessary to carry out the purpose and intent of this part. Such rules shall be adopted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(8) The board may delegate any of its powers conferred in this section to the state treasurer; and

(9) The board may purchase insurance from insurers licensed to do business in this state for the purpose of providing coverage against loss caused by the default or insolvency of qualified public depositories. Any loss may be satisfied from such insurance prior to the assessment against qualified public depositories as provided in § 9-4-512(3).



§ 9-4-509 - Hearing and judicial review -- Administrative procedure.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case, as defined therein, arising under this part.



§ 9-4-510 - Guarantee to public depositors against loss.

A qualified public depository shall guarantee public depositors against loss caused by the default or insolvency of other qualified public depositories as provided in § 9-4-512.



§ 9-4-511 - State treasurer -- Powers.

In fulfilling the requirements of this part, the state treasurer has the power to:

(1) Require such collateral, or increase the collateral-pledging level, of any qualified public depository as may be necessary to administer this part and to protect the integrity of the collateral pool as directed by the board;

(2) Decline to accept, or reduce the reported value of, collateral as circumstances may require in order to ensure the pledging of sufficient marketable collateral to meet the purposes of this part;

(3) Verify the reports of any qualified public depository relating to public deposits it holds when necessary to protect the integrity of the collateral pool;

(4) Sell pledged securities, or move pledged securities to an account established in the state treasurer's name, for the purpose of paying losses to public depositors not covered by deposit insurance or to perfect the state treasurer's interest in the pledged securities;

(5) Transfer funds directly from the trustee custodian to public depositors or the receiver in order to facilitate prompt payment of claims;

(6) Provide data as may be necessary to assist the board in developing standards and criteria for the program;

(7) Review, implement, monitor, evaluate and modify, as needed, all or any part of the standards and policies recommended by the board;

(8) Confirm public deposits, to the extent possible under current law, when needed;

(9) Monitor and confirm, as often as deemed necessary by the state treasurer, the pledged collateral held by trustee custodians;

(10) Audit or verify the reports required under this part or under rules adopted under this part;

(11) Maintain perpetual inventory of pledged collateral and perform monthly market valuations and quality ratings;

(12) Perform financial analysis of all qualified public depositories; and

(13) Perfect interest in pledged collateral by having pledged securities moved into an account established in the state treasurer's name. This action shall be taken at the discretion of the state treasurer.



§ 9-4-512 - Payment of losses -- Procedure.

When the state treasurer determines that a default or insolvency has occurred, the state treasurer shall provide notice as required in § 9-4-513 and implement the following procedures:

(1) The state treasurer, in cooperation with the commissioner of financial institutions, the appropriate federal regulator, or the conservator or receiver of the qualified public depository in default, shall ascertain the amount of funds of each public depositor on deposit at such depository, the amount of deposit insurance applicable to such deposits and the amount of such deposits which will not be covered through the sale of securities pledged by the defaulting depository;

(2) Upon ascertaining the amount of such deposits which will not be covered through any applicable deposit insurance or through the sale of securities pledged by the defaulting depository, the state treasurer shall as promptly as possible provide coverage of the remaining loss by assessment against the other qualified public depositories. Such assessment shall be determined by multiplying the total amount of the loss to all public depositors by a percentage which represents the average share of public fund deposits held by that depository during the previous twelve (12) months divided by the average total public deposits held by all depositories during the same twelve-month period, excluding the public deposits of the defaulting depository;

(3) Each qualified public depository shall pay its assessment to the state treasurer within five (5) business days after it receives notice of the assessment. If a depository fails to pay its assessment when due, the state treasurer shall satisfy the assessment by selling securities pledged by that depository; and

(4) Public depositors receiving payment under this section shall assign to the state treasurer any interest they may have in funds that may subsequently be made available to the qualified public depository in default. If the qualified public depository in default or its receiver provides the funds to the state treasurer, the state treasurer shall distribute the funds, plus all accrued interest which has accumulated from the investment of the funds, if any, to the depositories which paid assessments on the same pro rata basis as the assessments were paid.



§ 9-4-513 - Notice to claimants.

(a) Within thirty (30) days after the date of default or insolvency of a qualified public depository, the state treasurer shall publish or cause to be published notice of such default or insolvency once a week for two (2) consecutive weeks in a newspaper of general circulation in each grand division of the state and in the Tennessee Administrative Register. The notice shall direct all public depositors who sustained a loss occasioned by the default or insolvency that was not satisfied pursuant to § 9-4-512 to file their claims with the state treasurer within ninety (90) days after the date of the first publication of the notice.

(b) No claim made pursuant to subsection (a) shall be binding on the pool or the qualified public depositories unless presented within ninety (90) days after the date of the first publication of the notice. Further, no such claim shall be binding on the pool or the qualified public depositories if the loss was occasioned by the public depositor's failure to comply with the requirements of § 9-4-519(a)(1). This subsection (b) does not affect any proceeding to:

(1) Enforce any real property mortgage, chattel mortgage, security interest, or other lien on property of a qualified public depository that is in default or insolvency; or

(2) Establish liability of a qualified public depository that is in default or insolvency to the limits of any federal or other casualty insurance protection.



§ 9-4-514 - Public deposit security trust fund.

(a) In order to facilitate the administration of this part, there is created the "public deposit security trust fund," hereafter in this section designated the "fund." The fund shall be composed of securities pledged as collateral from any defaulting institution, proceeds from the sale of such securities, or from any assessment.

(b) The state treasurer is authorized to pay any loss to public depositors from the fund, and there are hereby appropriated from the fund such sums as may be necessary from time to time to pay the losses.

(c) Any money in the fund estimated not to be needed for immediate cash requirements shall be invested pursuant to § 9-4-603.



§ 9-4-515 - Effect of merger or acquisition -- Change of name or address.

(a) In the event a qualified public depository not in default is merged into, acquired by, or consolidated with a bank or savings institution that is not a qualified public depository, the resulting institution shall become a qualified public depository, and the contingent liability of the former institution shall be a liability of the resulting institution. Within thirty (30) days after the effective date of the merger, acquisition or consolidation, the resulting institution shall execute in its own name and deliver to the state treasurer the contingent liability agreement required by § 9-4-510. If the resulting institution chooses not to remain a qualified public depository, it shall comply with the procedures for withdrawal from the collateral pool as provided in § 9-4-516.

(b) The qualified public depository shall notify the state treasurer of any acquisition or merger within three (3) days after the final approval of the acquisition or merger by its appropriate regulator.

(c) Collateral subject to a depository pledge agreement may not be released by the state treasurer or the custodian until the assumed liability is evidenced by the deposit of collateral pursuant to the depository pledge agreement of the successor entity. The reporting requirement and pledge of collateral will remain in force until the state treasurer determines that the liability no longer exists. The surviving or new qualified public depository shall be responsible and liable for all of the liabilities and obligations of each qualified public depository merged with or acquired by it.

(d) Each qualified public depository shall report any change of name and address to the state treasurer on a form provided by the state treasurer, regardless of whether the name change is a result of an acquisition or merger. Notification must be made within three (3) days of such change.



§ 9-4-516 - Voluntary withdrawal from collateral pool.

(a) A qualified public depository may withdraw from the collateral pool by giving written notice to the state treasurer and to the public depositors having public deposits at the qualified public depository.

(b) Notice of withdrawal shall be mailed or delivered in sufficient time to be received by the state treasurer and by the public depositors at least one hundred eighty (180) days before the effective date of withdrawal. The state treasurer shall timely publish the withdrawal notice in the Tennessee Administrative Register which shall constitute notice to all depositors. On the effective date of withdrawal, the state treasurer is authorized to transfer eligible collateral as jointly directed by the public depository and public depositors to ensure that public depositors are adequately collateralized individually.

(c) The contingent liability for any loss prior to the effective date of withdrawal of the depository withdrawing from the collateral pool shall continue after the effective date of the withdrawal. The board may establish minimum collateral and reporting requirements sufficient to meet the needs to satisfy any potential contingent liability of a withdrawing qualified public depository.



§ 9-4-517 - Mandatory withdrawal from collateral pool.

(a) A qualified public depository is required to withdraw upon a majority vote of the board. The board may vote to require a qualified public depository to withdraw upon a default by the qualified public depository, or upon the failure of the qualified public depository to meet the eligibility or pledging criteria established by the board. The board shall establish an effective date for such withdrawal.

(b) The state treasurer shall notify the qualified public depository of the effective date of the withdrawal not less than thirty (30) days prior to such effective date. Within ten (10) business days after receipt of such notification, the qualified public depository must notify the public depositors having public deposits at the qualified public depository of the effective date of the withdrawal. On the effective date of withdrawal, the state treasurer is authorized to transfer eligible collateral as jointly directed by the public depository and public depositors to ensure that public depositors are adequately collateralized individually.

(c) The contingent liability for any loss prior to the effective date of withdrawal of the depository withdrawing from the collateral pool shall continue after the effective date of the withdrawal. The board may establish minimum collateral and reporting requirements sufficient to meet the needs to satisfy any potential contingent liability of a withdrawing qualified public depository.



§ 9-4-518 - Reports of qualified public depositories.

(a) Within fifteen (15) days after the end of each calendar month, or when requested by the state treasurer, each qualified public depository shall submit to the state treasurer a written report, under oath, indicating the average daily balance of all secured public deposits held by it during the month, the average monthly balance of all public deposits held for the previous twelve (12) calendar months, and any other information that the state treasurer determines necessary to administer this part.

(b) In addition to the report required in subsection (a), each qualified public depository shall submit to the state treasurer:

(1) If requested by the board or the state treasurer, a copy of the quarterly report of condition required by the Federal Deposit Insurance Act, compiled in 12 U.S.C. § 1817 et seq., if such depository is a bank;

(2) A schedule of financial information as determined by the board taken from the quarterly report on condition required by the Federal Deposit Insurance Act, if such depository is a bank;

(3) If requested by the board or the state treasurer, a copy of the monthly and quarterly reports required to be filed with the office of thrift supervision, or such other federal regulator by whatever name called, if such depository is a savings institution; and

(4) A schedule of financial information as determined by the board taken from the monthly and quarterly reports required to be filed with the office of thrift supervision, or such other federal regulator by whatever name called, if such depository is a savings institution.

(c) In addition to the requirements of subsection (a), the following forms shall be made under oath:

(1) The contingent liability agreement;

(2) The depository pledge agreement; and

(3) The public depository change of name, address and charter of institution.

(d) Any information contained in a report by a qualified public depository required under this part or any rule adopted under this part, which is confidential by any law of the United States or of this state, shall be considered confidential and not subject to dissemination to anyone other than the state treasurer and the board under this part, and the comptroller of the treasury, or the comptroller of the treasury's designated representatives, for purposes of audit. The confidentiality of such information shall be maintained by the comptroller of the treasury in the same manner as the comptroller maintains the confidentiality of working papers which are not subject to § 10-7-503. It is the responsibility of each qualified public depository from which information is required to inform the state treasurer of information that is confidential, and the state treasurer does not have a duty to inquire into whether information is confidential.

(e) Section 10-7-503 shall not apply to information deemed confidential as provided in subsection (d). All meetings of the board wherein such information is discussed shall be exempt from title 8, chapter 44.



§ 9-4-519 - Requirements for public depositors.

(a) Public depositors shall comply with the following requirements:

(1) A public depositor shall ensure that the name of the public depositor is on the account or certificate provided to the public depositor by the qualified public depository in a manner sufficient to disclose the identity of the public depositor; and

(2) A public depositor who sustained a loss occasioned by a default or insolvency of a qualified public depository that was not satisfied pursuant to § 9-4-512 shall notify the state treasurer of that fact within three (3) business days after receiving actual notice of the default from publications made pursuant to § 9-4-513(a).

(b) If a public depositor does not comply with subdivision (a)(1), the pool shall not be liable for the loss incurred to that particular account created by the public depositor. The waiver of immunity provided in § 9-4-520 shall be ineffective as to that public depositor for such account.



§ 9-4-520 - State and public depositors not liable -- Exception.

Under no circumstance is the state, or any state agency, or public depositor, liable for all or any portion of any loss resulting from the default or insolvency of a qualified public depository except as provided in § 9-4-519(b).



§ 9-4-522 - Deposits of funds -- Operating expenses.

Any fees collected under this part shall be paid into the treasury of the state, and the same are hereby appropriated exclusively to the department of the treasury to be used in carrying out this part.



§ 9-4-523 - State treasurer empowered to act as successor pledgee.

(a) At such time as a public depository joins the collateral pool, the state treasurer is empowered to assume responsibility as successor pledgee of any and all collateral pledged on or after July 1, 1992, to individual public depositors by that public depository. The state treasurer is further empowered to assume responsibility as successor pledgee of any and all collateral pledged prior to July 1, 1992, to individual public depositors by such public depository, upon the written consent of the public depositors.

(b) Upon assuming responsibility as successor pledgee as provided in subsection (a), the state treasurer is empowered to sign such documents on behalf of individual public depositors as may be required by a trustee custodian.






Part 6 - Disbursement and Investment of State Funds

§ 9-4-601 - Disbursements, investments and transfers of funds, generally.

(a) (1) No money shall be drawn from the state treasury except in accordance with appropriations duly authorized by law. Every disbursement from the state treasury, except as hereinafter provided, shall be upon the authorization of the commissioner of finance and administration, which authorization shall be in the form of a warrant, drawn in favor of the payee, and the warrant shall, upon being signed by the commissioner and delivered to the payee, become a draft on the treasury of the state. Electronic transfer of funds, in lieu of a warrant, may be utilized when such use is deemed by the commissioner and the state treasurer to be in the best interest of the state. When this method of disbursement is utilized, the commissioner shall authorize such transfer in writing, and the state treasurer shall accept such written advice in lieu of a warrant.

(2) Notwithstanding title 66, chapter 29, warrants, drafts, and checks drawn on the state treasury that have not been redeemed within twelve (12) months of issue date shall be cancelled and written off the state's books, with the funds reverting to the fund of issue. Subsequent claims by the payee of said instruments shall be honored upon receipt of documentation to substantiate the claim. The commissioner of finance and administration and the state treasurer shall ensure the state's compliance with the unclaimed property law.

(b) The commissioner may, with the approval of the state treasurer and the comptroller of the treasury, authorize warrants as set forth in subsection (a) to be issued on the commissioner's behalf by another state official or by a third party pursuant to contract with the state. In exercising discretion pursuant to this subsection (b), the commissioner shall set out in writing such commissioner's authorization and the limitations and restrictions upon that authorization.

(c) All state money in any depository of the state government shall stand on the books of the depository to the credit of the state treasurer. Transfer of funds between depositories, in order to facilitate a concentration of funds for immediate investment, or payment of state obligations pursuant to subsection (a), shall be made by electronic transfer of funds or in accordance with such other procedures authorized by the state treasurer and approved by the commissioner and the comptroller of the treasury.

(d) The state treasurer is specifically authorized to purchase investments which are otherwise authorized by law or by authority delegated to the state treasurer pursuant to § 9-4-602 by electronic transfer of funds or in accordance with such other procedures authorized by the state treasurer and approved by the commissioner and the comptroller of the treasury.

(e) Whenever electronic transfer of funds is used for the purpose authorized by this section, such electronic funds transfer shall be made through the federal reserve system upon instructions of the state treasurer confirmed by written documentation, or by magnetic tape, disc or other medium designed for electronic communication. Copies of such written documentation or electronic communication shall be furnished immediately to the commissioner and shall contain a full description of the transaction in a form acceptable to the commissioner.



§ 9-4-602 - Investment of state funds.

(a) (1) (A) It is the policy of the state of Tennessee that all funds in the state treasury shall be invested by the state treasurer to the extent practicable.

(B) (i) Investments shall be made in accordance with policy guidelines approved by resolution of the state funding board, which may authorize investment in any of the following:

(a) Bonds, notes and treasury bills of the United States or other obligations guaranteed as to principal and interest by the United States or any of its agencies;

(b) Obligations guaranteed as to principal and interest by the federal home loan mortgage corporation, federal national mortgage association, student loan marketing association and other United States government-sponsored corporations;

(c) Repurchase agreements for obligations of the United States or its agencies;

(d) Certificates of deposit in banks and savings and loan associations recognized as state depositories pursuant to § 9-4-107; provided, that certificates of deposit are collateralized in accordance with § 9-4-403;

(e) Prime commercial paper which shall be rated in the highest category by at least two (2) commercial paper rating services;

(f) Prime banker's acceptances that are eligible for purchase by the federal reserve system; and

(g) Securities lending agreements whereby securities may be loaned for a fee; provided, that eligible collateral as defined in § 9-4-103 whose market value is at least equal to one hundred two percent (102%) of the value of the borrowed securities shall be required for each loan. For purposes of this provision, "eligible collateral" includes cash collateral which is equal to at least one hundred percent (100%) of the market value of the borrowed securities. Institutions and other entities governed by the board of trustees of the University of Tennessee or the board of regents do not have the authority to use the investment vehicle established pursuant to this subdivision (a)(1)(B)(i)(g).

(ii) Investment in the instruments authorized in subdivisions (a)(1)(B)(i)(e)-(g) shall be prohibited until the state funding board adopts a resolution approving policy guidelines authorizing use of such investment instruments. Such policy guidelines shall include limitations on the amount of funds which may be invested in instruments authorized pursuant to subdivisions (a)(1)(B)(i)(e)-(g).

(C) Included within the policy guidelines approved by the funding board shall be the procedure for determining the interest rate to be paid on investments of the treasury. Each time interest rates are changed, pursuant to the policy, the state treasurer shall report the change to the other members of the funding board.

(2) In lieu of actual physical delivery of investments purchased pursuant to this section, the state treasurer may accept trust receipts therefor as provided in § 9-4-408.

(b) (1) In addition to the authority granted in subsection (a), the state funding board may, by resolution duly adopted, authorize the state treasurer to invest so much cash in the state treasury as it may deem appropriate in obligations of the state or any agency of the state maturing in not more than one (1) year from the date of such investment; provided, that the funding board has determined that such obligations could not otherwise be sold in traditional markets at reasonable rates of interest; and provided further, that the yield on such obligations is equal to or greater than, in the determination of the funding board with the concurrence of the state treasurer, the yield of other obligations in which the state could invest at that time under subsection (a). The funding board may, by resolution, establish guidelines and, within such guidelines, delegate the investment authority hereby conferred to the state treasurer. Such obligations, when so purchased, shall be turned over to the state treasurer, whose official bond shall be security for the safekeeping of such obligations. In lieu of actual physical delivery of such obligations so purchased, the state treasurer may accept trust receipts as provided in § 9-4-408.

(2) The funding board and the governing boards of the respective state agencies may authorize the sale of obligations of the state and state agencies, respectively, to the state pursuant to the terms and conditions set forth in this section.

(c) (1) The state funding board is authorized to establish policy and procedure for investment of bond proceeds, as defined in subdivision (c)(2), in guaranteed investment contracts, including security requirements, if any. Prior to the adoption or promulgation by the state funding board of such policy and procedures, the entities listed in this subsection (c) may enter into such investments to the extent otherwise authorized by law. Nothing in this subsection (c) is intended to alter any existing authority in this chapter or in any other law otherwise providing authority for an investment entered into prior to the adoption or promulgation by the state funding board of such policies and procedures.

(2) "Bond proceeds" means the proceeds from the sale of bonds, notes, and other obligations issued by the state funding board, the state school bond authority, the local development authority, state housing development agency and the state veterans' homes board, and reserves and funds maintained for debt service purposes.

(3) A guaranteed investment contract is an authorized investment for bond proceeds if the guaranteed investment contract:

(A) Has a defined termination date no later than five and one half (5 1/2) years from the date of issuance of the debt obligations, except for funds held in a debt service reserve fund, which shall be no later than the final maturity of the debt obligations; and

(B) Complies with standards in the policy established by the state funding board, including creditworthiness.

(4) The governing body of the entity shall, in the resolution or action authorizing the issuance of bonds, expressly authorize guaranteed investment contracts as an eligible investment.

(d) In addition to the authority granted in subsection (a), the state funding board may, in accordance with policy guidelines approved by resolution of the board and duly acknowledged by the finance, ways and means committees of the house of representatives and the senate, authorize the state treasurer to enter into short-term arrangements or obligations not authorized elsewhere in this section for the sole purpose of meeting the liquidity needs of the pooled investment fund. The state treasurer shall report any such arrangements to the finance, ways and means committees of the house of representatives and the senate. Such arrangements or obligations shall not be used for the purposes of speculation, but shall only be used to meet operational liquidity requirements.



§ 9-4-603 - Pooled investment fund.

(a) There is hereby established the "pooled investment fund" for the purpose of receiving and investing any money in the custody of any officer or officers of the state unless prohibited by statute to be invested.

(b) Participants in the fund under this section shall be deemed to be the general fund of the state and any department or agency of the state which is required by court order, contract, state or federal law or federal regulation to receive interest on invested funds and which are authorized by the state treasurer to participate in the fund.

(c) The state treasurer shall administer the pooled investment fund on behalf of the participants in accordance with § 9-4-602 and shall have the authority to establish accounts and different classes of shares within the fund.

(d) All investments purchased belong jointly to the participants in the fund and the participants will share capital gains, income, and losses pro rata.

(e) The state shall keep a separate account, designated by name and number of each participant. Individual transactions and totals of all investments belonging to each participant shall be recorded in the accounts.

(f) The state shall report monthly to every participant having a beneficial interest in the pooled investment fund. The report shall show the changes in investments made during the preceding month.

(g) The state treasurer shall establish a revolving account, under the state treasurer's custody, to defray administrative costs of the pooled investment fund. The state treasurer may deduct from each participant's pro rata earnings through the fund a reasonable charge for administering the fund. In the event that the state treasurer does deduct an administrative fee, it shall be deposited and expended through the revolving account.

(h) As the administrator of the pooled investment fund, the state treasurer is authorized to receive, invest and distribute a participant's funds by means of an electronic transfer or other reasonable methods. The state funding board may establish limits, restrictions or conditions on the acceptance of moneys into the fund and the withdrawal of moneys from the fund.

(i) At any time, a participant in the fund may request the return of its principal investment or investment income or both; however, a redemption of shares does not guarantee that a participant will receive the entire amount of the principal investment or investment income or both.



§ 9-4-604 - Payments to debtor of state.

No person shall draw any money from the public treasury until all debts, dues, and demands owing by such person to the state are first liquidated and paid off. The commissioner of finance and administration shall not issue any warrant upon the treasury in favor of a person in default until all of such person's arrearages to the treasury are audited and paid, otherwise than by allowing such defaulter or delinquent credits on the amounts of such person's delinquencies for such sum or sums as may at any time be due and owing to such person from the treasury. Notwithstanding the provisions of this section to the contrary, the commissioner may issue such a warrant upon the commissioner's determination that refusing to issue such a warrant would result in an interruption of essential services.



§ 9-4-605 - Issuance of duplicate warrants.

The commissioner of finance and administration may issue a duplicate warrant to any person to whom an original warrant was issued and which was lost, mislaid, or destroyed, in accordance with procedures established by the commissioner and approved by the state treasurer and comptroller of the treasury.



§ 9-4-606 - Appropriation release requirements.

(a) The commissioner of finance and administration is authorized to require the preparation and submission of work programs, financial reports and any other fiscal information the commissioner deems necessary before releasing any appropriations or grant to any agency, association, district, center, or other organization that is not under the direct control of an executive department or agency of state government.

(b) The comptroller of the treasury is authorized and empowered to audit the fiscal records of any such agency, association, district, center or other such organization receiving state appropriations or grants.



§ 9-4-607 - Refunds of erroneously paid amounts.

With respect to any revenues or receipts collected by any department or agency with the exception of those collected by the department of revenue, other provisions of the law to the contrary notwithstanding, such amounts as are determined to have been erroneously paid may be refunded by such procedure as shall be developed by the commissioner of finance and administration and approved by the comptroller of the treasury.



§ 9-4-608 - Intermediate-term investment fund.

(a) The state funding board shall determine whether a need exists for a longer-term investment fund for funds in the custody of the state treasurer. Upon determining that such a need exists, the state funding board may, by resolution duly adopted, create an intermediate-term investment fund as an additional investment vehicle for money in the custody of any department or agency of the state which is required by court order, contract, state or federal law or federal regulation to receive interest on invested funds. The funding board shall establish the terms of participation in the fund, and shall set the minimum and maximum amounts which may be invested in the fund by each participant. The investment fund shall be administered by the state treasurer within the guidelines established by the funding board.

(b) The authorized instruments for investment in the intermediate-term investment fund shall be those instruments contained in § 9-4-602, as well as the pooled investment fund set forth in § 9-4-603.

(c) Any department or agency of the state which is required by court order, contract, state or federal law or federal regulation to receive interest on invested funds may apply with the state treasurer to participate in the fund. Upon approval of any such application and upon investment of cash in the fund, the respective department or agency shall be deemed a participant in the fund. The general fund of the state may also participate in the fund. A participant may invest its cash for any length of time in the fund; provided, that the funding board may establish restrictions for withdrawal and/or penalties for early withdrawal.

(d) All securities purchased shall belong jointly to the participants in the fund and the participants will share capital gains, income, and losses pro rata.

(e) The state treasurer shall keep a separate account, designated by name and number of each participant. Individual transactions and totals of all investments belonging to each participant shall be recorded in the accounts.

(f) The state treasurer shall report monthly to every participant having a beneficial interest in the intermediate-term investment fund. The report shall show the changes in investments made during the preceding month.

(g) The state treasurer shall establish a revolving account, under the state treasurer's custody, to defray administrative costs of the investment fund. The state treasurer may deduct from each participant's pro rata earnings through the fund, a reasonable charge for administering the fund. In the event that the state treasurer does deduct an administrative fee, it shall be deposited and expended through the revolving account.

(h) The county legislative body shall determine whether a need exists for a longer-term investment for funds in the custody of the county trustee. Upon determining that such a need exists, the county legislative body may, by resolution duly adopted, authorize the county trustee to invest county funds in the state intermediate-term investment fund, notwithstanding § 5-8-301. The resolution shall contain a disclosure statement as the treasurer shall periodically require. County investments in the state intermediate-term investment fund shall be administered by the county trustee within the guidelines established.

(i) Notwithstanding § 5-8-301, any entity that is eligible to participate in the pooled investment fund codified in § 9-4-603 may participate in the state intermediate-term investment fund.

(j) Local governments may invest in the intermediate-term investment fund by having the local government's legislative body, council, commission or other authorizing individual or authorizing governing body submit a duly adopted resolution to the state treasurer demonstrating its authority to participate, along with any other documents required by the state treasurer. The resolution shall contain a disclosure statement as the state treasurer shall periodically require.

(k) As the administrator of the intermediate-term investment fund, the state treasurer is authorized to receive, invest and distribute a participant's funds by means of an electronic transfer or other reasonable methods. The state funding board may establish limits, conditions or restrictions on the acceptance of moneys into the fund and the withdrawal of moneys from the fund.



§ 9-4-609 - Restriction on expending public funds for advertising or public relations.

(a) As used in this section, "public funds" means state revenues appropriated in the general appropriations act.

(b) The general assembly finds that it is the public policy of this state that public funds shall not be obligated nor expended, nor shall a contract be entered into with an advertising, government affairs, or public relations firm, to promote, achieve, establish or restore a favorable relationship with the Tennessee public solely related to the image of any department, agency or office of the legislative, judicial or executive branch of government, when such advertising or public relations material, advertisement or communication provides no useful information, service or benefit to the public, unless such expenditure is included as a specific identifiable item in the general appropriations act.

(c) The board of regents and the board of trustees shall develop policies governing the expenditure of public funds which, while promoting the respective institutions of higher education included within their systems and adequately informing the general public about the specific educational opportunities, nature and uniqueness of each institution, are not used to represent the institution as being superior to any other specific state public institution of higher education.

(d) If a governmental entity has entered into a contract that includes the expenditure of funds prohibited under this section, the governmental entity shall immediately exercise any available cancellation clause in such contract that may be exercised related to such advertising or public relations material or communication.

(e) Nothing in this section shall apply to funds appropriated in the general appropriations act to promote state agriculture, industry, trade, commerce, tourism or recreation or to participate in or promote conferences, training or similar meetings.



§ 9-4-610 - Tennessee interagency cash flow committee.

(a) There is hereby created the Tennessee interagency cash flow committee, as an interagency committee, for the purpose of establishing, compiling and maintaining an eighteen-month forward rolling cash flow projection that projects on a monthly basis all material sources and all material uses of pooled investment fund cash projected to be received and expended by the state.

(b) The committee shall consist of two (2) members of the treasury department staff designated by the state treasurer, two (2) members of the comptroller of the treasury staff designated by the comptroller, one (1) member of the department of finance and administration staff designated by the commissioner of finance and administration and one (1) member of the department of revenue staff designated by the commissioner of revenue. The state treasurer shall designate the chair from among the membership of the committee. All members of the committee serve at the will and pleasure of the authority designating such member.

(c) The committee shall meet on the call of the chair, but no less often than bi-monthly in such place and such time as the chair shall designate. The presence of a majority of the membership of the committee shall constitute a quorum. All actions of the committee shall be adopted upon a majority vote of the members of the committee who are participating in a meeting.

(d) The committee shall, from time to time, determine the materiality of all items of sources and uses to be furnished by state entities, the materiality of those items to be included in the cash flow projection, the format of the cash flow projection, the categories of sources and uses to be included in such projection and any notes or explanatory statements to be included in the projection. The state tax revenue components of the projection shall be based on the official revenue estimates of the department of finance and administration in monthly units.

(e) All state departments, agencies, boards, commissions, bureaus and instrumentalities, except the Tennessee board of regents and the University of Tennessee, shall promptly furnish to the committee periodically, or as otherwise requested, all requested information relating to sources and uses of pooled investment fund cash (historical and/or projected) in such form and format as the committee shall direct and which the committee deems necessary for the compilation and maintenance of the cash flow and state general fund earnings projections. Such requested information shall include estimates and other items necessary for projecting cash flow and earnings information relative to the various interest-bearing funds and accounts within the pooled investment fund, as well as information relative to the funds and amounts comprising the general fund's share of the pooled investment fund.

(f) Commencing July 1, 2014, the state treasurer shall post monthly on the public web site of the treasury department the latest version of the cash flow projection and any notes or explanatory statements accompanying such projection.



§ 9-4-611 - Compensation of members of state boards and commissions.

Notwithstanding any law to the contrary, no member of any state board or commission established by law or pursuant to law, which receives an appropriation, regardless of the source of funding, shall receive any compensation, whether denominated per diem or by whatever name called, except for days in which such member actually works four (4) or more hours performing duties directly relating to that board's or commission's activities or for time or days spent attending meetings of that board or commission. This section shall not preclude payment of salaries which are set by law in annual or monthly amounts. The chair or head of each board or commission, the department head to which such board or commission is attached administratively, and the commissioner of finance and administration shall prescribe procedures to contain, as a minimum, a certification of time worked by each member claiming compensation



§ 9-4-612 - Investments of state funds in obligations guaranteed by United States government.

(a) Notwithstanding any requirement of this part, or any other law to the contrary, on and after April 22, 2015, the state treasurer may, in the state treasurer's sole discretion, invest money in the custody of any officer or officers of the state, which is otherwise required to be invested pursuant to § 9-4-603 or § 9-4-608, pursuant to this section, if the state officer or officers who have custody of the money request that the money be invested pursuant to this section.

(b) Investments made pursuant to this section are not subject to § 9-4-602.

(c) The authorized instruments for investment under this section shall be bonds, notes, and treasury bills of the United States or any other obligations guaranteed as to principal and interest by the United States or any of its agencies.

(d) Investments made pursuant to this section shall not be pooled, and each investor will bear the capital gains, income, and losses for that investor's investment.

(e) The state treasurer shall keep a separate account, designated by name and number of each investor. Individual transactions and totals of all investments belonging to each investor shall be recorded in the accounts.

(f) The state treasurer shall report monthly to every investor under this section. The report shall show any changes in investments made during the preceding month.

(g) The state treasurer shall establish a revolving account, under the state treasurer's custody, to defray administrative costs, investment costs, and any other expenses associated with investments made pursuant to this section. The state treasurer may deduct from each investor's earnings, a reasonable charge for administering the investor's investment. In the event that the state treasurer does deduct an administrative fee, it shall be deposited and expended through the revolving account.

(h) (1) Subject to subdivision (h)(2), at any time, an investor may request the return of the investor's principal investment or investment income or both; however, a redemption of the investment does not guarantee that an investor will receive the entire amount of the principal investment or investment income or both.

(2) In any case where an investor requests the return of an investment that will require liquidation of the investment prior to the investment reaching full maturity, the liquidation and return of the investment shall not be made unless the state treasurer approves the liquidation of the investment.






Part 7 - Local Government Investment Pool

§ 9-4-701 - Purpose and findings.

The purpose of this part is to enable public entities in Tennessee to participate together in providing maximum opportunities for the investment of idle public funds. The general assembly finds and declares that the public interest is satisfied by providing maximum investment of idle funds, thereby reducing the need for imposing additional taxes.



§ 9-4-702 - Creation.

A local government investment pool is hereby created consisting of the aggregate of all funds from local governments that are placed in the custody of the state treasurer or the agents of the state treasurer for investment, reinvestment and the administration of the fund.



§ 9-4-703 - Advisory committee.

The members of the state funding board created by § 9-9-101 shall serve in an advisory capacity to the state treasurer in all matters pertaining to the local government investment pool.



§ 9-4-704 - Commingling with state funds -- Interest -- Charges -- Accounts -- Reports.

(a) Funds in the local government investment pool established by this part may be commingled, for investment purposes, with state funds held in the pooled investment fund created under § 9-4-603 or may be maintained in a separate pool that is subject to the provisions set forth in §§ 9-4-602 and 9-4-603. The state funding board shall determine whether the funds shall be commingled with the pooled investment fund or maintained in a separate pool. The local government investment pool funds shall be commingled with the pooled investment fund unless the state funding board decides otherwise. The commingling of the local government investment pool with the pooled investment fund for investment purposes shall not prohibit the funds from being established as two (2) separate funds and accounted for separately with accurate and detailed accounting records. As the administrator of the local government investment pool, the state treasurer is authorized to receive, invest and distribute a participant's funds by means of an electronic transfer or other reasonable methods. The state funding board may establish limits, conditions or restrictions on the acceptance of moneys into the fund and the withdrawal of moneys from the fund.

(b) The state treasurer may deduct from each participant's pro rata earnings through the fund a reasonable charge for administering the fund. In the event that the state treasurer does deduct an administrative fee, it shall be deposited and expended through the revolving account established in § 9-4-603(g).

(c) A separate account designated by name and number for each participant in the fund shall be kept to record individual transactions and totals of all investments belonging to each participant.

(d) A monthly report showing the changes in investments made during the preceding month shall be furnished to each participant having a beneficial interest in the investment pool.



§ 9-4-705 - State assistance.

The state treasurer is authorized to assist local governments in investing funds that are temporarily in excess of operating needs by:

(1) Explaining investment opportunities to such local governments through publication and other appropriate means;

(2) Acquainting such local governments with the state's practice and experience in investing short-term funds; and

(3) Providing technical assistance in investment of idle funds to local governments that request such assistance.



§ 9-4-706 - Safekeeping and servicing of securities.

(a) The state treasurer is authorized to open such accounts as are permitted by the federal reserve for the safekeeping and other servicing of securities of local governments, and to enter into agreements with local governments to provide for such services as may be permitted by the federal reserve.

(b) The state treasurer is further authorized to deduct reasonable charges for the services provided pursuant to this section from the participating local government's account in the local government investment pool established pursuant to this part.



§ 9-4-707 - Electronic transfer of funds and reports -- Waiver.

Commencing on July 1, 2011, each local government participating in the local government investment pool shall electronically transfer to the local government investment pool any funds for which the local government desires to be invested or reinvested pursuant to this part. Such local governments shall also electronically file any report or other document with which such electronically transferred payment is associated or on which credit for the payment electronically transferred is taken. In extenuating circumstances, the state treasurer has discretionary authority to waive the requirements of this section with respect to any local government. To obtain a waiver, the local government shall demonstrate in writing to the treasurer that such circumstances exist.






Part 8 - State Trust of Tennessee

§ 9-4-801 - Creation -- Trust company.

(a) There is hereby created the state trust of Tennessee, herein sometimes referred to as the trust company. A public corporation and instrumentality of the state, the trust company is deemed to be acting in all respects for the benefit of the people of the state and is deemed to be serving a public purpose in the performance of the essential public functions entrusted to it.

(b) The trust company may begin operations at any time after March 27, 1978, upon filing of the trust company charter with the secretary of state. The charter shall also be recorded in the office of the register of deeds of Davidson County, in which shall be located the principal office of the trust company.

(c) The trust company and its corporate existence shall continue until terminated by law.



§ 9-4-802 - Purpose.

The purpose of the trust company is to enable the state treasurer to perform efficiently and economically the duty of managing, disbursing, transferring, and investing public funds and thereby to benefit all of the people of the state.



§ 9-4-803 - Powers.

The trust company may:

(1) Enter into contracts, trust agreements, and other fiduciary instruments;

(2) Adopt, use and display a corporate seal;

(3) Adopt and amend bylaws, rules and regulations for carrying out the purposes of this part;

(4) Receive, transfer and disburse money and other property on behalf of the state, the Tennessee consolidated retirement system, and such other governmental agencies and instrumentalities whose funds are managed by the state treasurer;

(5) Subscribe to the stock of the appropriate federal reserve bank;

(6) Issue capital stock in an amount deemed necessary to obtain the services of the federal reserve system;

(7) Manage and invest money and other property on behalf of the state; and

(8) Have such powers as are necessary and convenient to carry out the purpose for which the trust company is organized.



§ 9-4-804 - Restriction on purposes and powers.

It is not the purpose of the trust company to engage in commercial banking activity or private fiduciary activity; accordingly, the trust company shall not be empowered to accept deposits, or to make loans, or to act as fiduciary for any private person, association or corporation.



§ 9-4-805 - Corporate name.

The board of directors of the trust company has the power to change the name "state trust of Tennessee" to a different name if, in the opinion of the board or a regulatory agency, such a change is necessary or desirable in permitting the trust company to fulfill its corporate purposes.



§ 9-4-806 - Directors.

The state treasurer, comptroller of the treasury, secretary of state, commissioner of financial institutions, and commissioner of finance and administration, or their designees, shall serve as directors of the trust company, and the state treasurer shall serve as chair of the board of directors.



§ 9-4-807 - Exemption from taxation.

As the trust company is formed for a valid public purpose and is exercising its powers for the benefit of the people of the state, the trust company, and its capital stock, and all properties at any time owned by it or held by it in a fiduciary capacity, and the income therefrom, shall be exempt from taxation by the state or any local unit, or subdivision, or instrumentality of the state.



§ 9-4-808 - Capitalization.

The trust company shall have such capital stock as required by the federal reserve system in order for the trust to obtain the services of the federal reserve system. The capital stock of the trust company shall be held by the members of the board of directors, and their successors in office, by virtue of their incumbency in such offices. The state treasurer and the commissioner of finance and administration, with the approval of the comptroller of the treasury, are hereby authorized to invest idle treasury funds and/or idle retirement system funds in the trust company to provide sufficient funds for capitalization requirements.



§ 9-4-809 - Earnings -- Repayment of capital loans.

Earnings of the trust company attributable to its capital shall be repaid to the state treasury and the Tennessee consolidated retirement system until the capital loan of each is repaid in full. Earnings attributable to capital thereafter, and all investment earnings of the trust company, shall be distributed to the state treasury, the Tennessee consolidated retirement system, and such other governmental agencies or instrumentalities as required by law, in proportion to the amount of principal held by the trust company for each agency.



§ 9-4-810 - Annual reports and audits.

The trust company shall promptly, following the close of each fiscal year, submit an annual statement of operations to the board of directors for inclusion in the state treasurer's annual report. An audit of the trust company's records and accounts shall be made in conjunction with the periodic audits of the department of the treasury by the comptroller of the treasury. All audits performed by the internal audit staff of the trust company shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 9-4-811 - Construction with other laws.

Insofar as the provisions of this part are inconsistent with any other law, general, special, or local, the provisions of this part are controlling.



§ 9-4-812 - Liability -- Actions under contracts.

(a) Notwithstanding any other statute to the contrary, the state trust and the state of Tennessee are liable in accordance with the provisions of contracts between the state trust and the federal reserve bank of Atlanta or any other federal reserve bank, which contracts have been duly authorized by its board of directors and further its statutory purposes. In addition, the state trust and the state of Tennessee are liable under such contracts in accordance with the terms therein, which terms may incorporate obligations imposed under state law and federal regulations. Such contracts may contain agreements to indemnify for costs and attorneys' fees.

(b) To the extent of its contracts with the federal reserve bank of Atlanta or any other federal reserve bank, the state trust and the state of Tennessee may sue and be sued in federal district court or any other court of competent jurisdiction, for all remedies provided in such contracts, state law and federal regulations. Any action brought under such contract is subject to the statute of limitations prevailing in such jurisdiction. This provision does not alter or affect the immunity accorded to state officials and employees under state law.






Part 9 - State Office Buildings and Support Facilities Revolving Fund

§ 9-4-901 - Created.

There is hereby created within the general fund a special account to be known as the "state office buildings and support facilities revolving fund."



§ 9-4-902 - Unencumbered funds and unexpended balance.

Any unencumbered funds and any unexpended balance of the fund remaining at the end of any fiscal year shall not revert to the general fund, but shall be carried forward until expended in accordance with this part.



§ 9-4-903 - Interest.

Interest accruing on investments and deposits of the fund shall be returned to the fund and remain a part of the fund.



§ 9-4-904 - Investments -- Administration of fund.

Moneys in the fund shall be invested by the state treasurer for the benefit of the fund pursuant to § 9-4-603. The fund shall be administered by the commissioner of general services in accordance with policy established by the state building commission.



§ 9-4-905 - Purpose of fund.

The state office buildings and support facilities revolving fund is to provide for:

(1) Operating expenses for office buildings and support facilities;

(2) Debt service payments on general obligation bonds authorized to build or acquire office buildings and support facilities;

(3) Routine maintenance expenditures on office buildings and support facilities;

(4) Major maintenance and renovation projects for office buildings and support facilities as approved by the state building commission;

(5) Relocation expenses for state agencies;

(6) Payments for leased space occupied by state agencies; and

(7) Payments to build or acquire buildings or support facilities as approved by the state building commission.



§ 9-4-906 - Deposits.

Notwithstanding any law to the contrary, there shall be deposited in the fund any and all appropriations made either in the general appropriations act, including any rents for leased state facilities covered by the fund, or in any other act which is for the purpose of funding the items listed in § 9-4-905.



§ 9-4-907 - Lease payments.

Lease payments for space occupied by state agencies, including the legislative and judicial branches, shall be established by policy issued by the commissioner of general services and approved by the state building commission; provided, however, that until such time as a policy shall be issued by the commissioner of general services and approved by the state building commission, the policy formerly issued by the commissioner of finance and administration and approved by the state building commission shall remain effective. The lease payments shall be paid to the fund.






Part 51 - State Budget and Appropriations

§ 9-4-5101 - Items set forth in budget.

(a) The budget of the state government shall present a complete financial plan for the ensuing fiscal year, which plan shall set forth all proposed expenditures for the administration, operation, and maintenance of the several departments, institutions, offices and agencies of the state government, the interest and debt redemption charges during the fiscal year.

(b) The budget shall also present proposals for capital projects to be undertaken or completed during the ensuing year, and the means of financing such projects.

(c) In addition thereto, the budget shall set forth the anticipated revenues of the state government and any other means of financing the expenditures proposed for the ensuing fiscal year.

(d) [Deleted by 2013 amendment, effective April 19, 2013.]



§ 9-4-5102 - Performance-based program budgeting.

It is the intent of the general assembly that, to the extent practicable, the budget of the state government shall be prepared using performance data and other relevant program measures. The goals for such budget shall include:

(1) For each budget unit, detailed statements identifying all substantial aspects of agency operations, priorities, and activities, to specifically include:

(A) A description of the objective or objectives of each program;

(B) A description of the activity or activities which are intended to accomplish each objective;

(C) Indicators of quantity and quality of performance of these activities; and

(D) The level of effort required to accomplish each activity in terms of funds and personnel; and

(2) A summary statement incorporating the information in subdivision (1) for the current and one (1) prior fiscal year for each budget unit and detailed statements of the sources of funding for all fiscal years presented.



§ 9-4-5103 - Estimates by departments -- Classification of expenditures.

(a) On or before December 1 of each year, all departments, offices, and agencies of the state government shall prepare on blanks furnished to them by the commissioner of finance and administration, and submit to such officer, estimates of their expenditure requirements for the next fiscal year compared with the corresponding figures of the last completed fiscal year and estimated figures for the current fiscal year. The expenditure estimates shall be classified to set forth the data by funds, organization units, character and objects of expenditure; the organization units may be subclassified by function and activities, or in any other manner at the discretion of the commissioner.

(b) Any state agency subject to part 56 of this chapter shall include with its budget request the performance measures and standards required by § 9-4-5606.



§ 9-4-5104 - Revenue estimates.

On or before January 1 of each year, the commissioner of finance and administration shall prepare revenue estimates for the current fiscal year and for the next fiscal year for inclusion in the budget. The revenue estimates shall be classified so as to show the receipts by funds, organization units, and sources of income.



§ 9-4-5105 - Review of estimates -- Transmittal of budget document -- Governor's power to amend the budget not restricted or prohibited.

(a) The governor, with the assistance of the commissioner of finance and administration, shall review the estimates, altering, revising, increasing, or decreasing the items of the estimates as the governor may deem necessary in view of the needs of the various spending agencies and the total anticipated revenues of the state government during the ensuing fiscal year.

(b) The commissioner, at the instance of the governor, shall then prepare a budget document in the form required by this chapter, and the governor shall transmit such document in printed form to the general assembly prior to February 1, each year unless the general assembly, by joint resolution, authorizes transmittal by a later date; provided, that a governor in the first year of such governor's term in office is required to transmit such budget document in printed form to the general assembly prior to March 1 of that year, unless the general assembly, by joint resolution, authorizes transmittal by a later date.

(c) Nothing contained in § 16-3-803(l) or any other law shall be construed to restrict or prohibit the governor's authority to revise the budget, submitted pursuant to §§ 16-3-803(l) and 9-6-103, for maintenance and operation of the state court system, and such budget or revised budget shall be included within the budget document required by this section.



§ 9-4-5106 - Form and contents of budget document -- General appropriations bill.

(a) The budget document, presenting the financial plan of the state government for the next fiscal year, shall be set up in three (3) parts, the nature and contents of which are as follows:

(1) (A) Part 1 shall consist of a budget message by the governor which shall outline the financial policy of the state government for the ensuing fiscal year, describing in connection therewith the important features of the financial plan; it shall also embrace a general budget summary setting forth the aggregate figures of the budget in such manner as to show the balances, relations between the total proposed expenditures and the total anticipated revenues, together with the other means of financing the budget for the next fiscal year, contrasted with the corresponding figures for the last completed fiscal year and for the fiscal year in progress. The general budget summary shall be supported by explanatory schedules or statements, classifying the expenditures contained therein by organization units, objects and funds and the income by organization units, sources, and funds;

(B) Part 1 also shall include a schedule on tax exemptions, identifying, to the extent practicable, all exemptions from state taxes and estimating the amount of revenue which would be collected by the state in the ensuing fiscal year if the exemptions were not to exist. The schedule shall include an estimate for each such exemption. The estimates of such exemptions shall be based upon the revenue estimates included in the budget document;

(2) [Deleted by 2013 amendment, effective April 19, 2013.]

(3) Part 2 shall embrace the detailed budget estimates both of expenditures and revenues as provided in this chapter; it also shall include performance measures and standards required by § 9-4-5606; it shall also include a statement of the bonded indebtedness of the state government, showing the debt redemption requirements scheduled over the fiscal years until the final date of retirement, the net and gross debt of the state, and the condition of the sinking funds; in addition thereto, it shall contain any statements relative to the financial plan which the governor may deem desirable, or which may be required by the general assembly; and

(4) Part 3 shall embrace complete drafts of the budget bills, that is, the legislative measures required to give legal sanction to the financial plan when adopted by the general assembly. These bills shall include an appropriation bill, authorizing, by spending agencies and by funds, all expenditures of the state government for the next fiscal year, and such other bills as may be required to provide the revenues necessary to finance the budget. The governor shall submit these bills for introduction in both houses of the general assembly no later than fourteen (14) days after the budget document is transmitted or by the general bill cut-off date in the respective houses, whichever is later.

(b) The capital budget, to be included in part 2 of the budget document, shall contain funding for all capital outlay. Funding for all capital improvement projects of whatever amount and funding for each capital maintenance project of one million dollars ($1,000,000) or more shall be specified by project, by affected spending agency, and by funding sources, including state current funds, bonds, and other revenue. Funding for each capital maintenance project of less than one million dollars ($1,000,000) shall be specified in such detail in the budget document as the governor shall determine.



§ 9-4-5107 - Direct and continuing appropriations.

(a) By authorizing the issuance of debt that is not a liability of the state and the payment of debt service thereon by the state school bond authority in title 49, by the local development authority in title 4, by the housing development agency in title 13, and by the state veterans' homes board in title 58, the general assembly intends that such authorizations constitute:

(1) With respect to each debt issuer listed above, a direct and continuing appropriation to that debt issuer of its earnings, revenues or other assets for expenditures authorized by or pursuant to the respective enabling legislation and the authority to expend those funds in accordance with or pursuant to such legislation; and

(2) With respect to any public higher education entity whose contracts or agreements with the state school bond authority support the payment of such debt issuer's debt service, a direct and continuing appropriation to that entity of its earnings, revenues or other assets pledged or governed by such contracts or agreements and the authority to expend those funds in accordance with or pursuant to the respective contracts or agreements.

(b) Such funds are hereby appropriated on a direct and continuing basis to each debt issuer listed in subsection (a) and to each public higher education entity described in subsection (a) for such purposes.

(c) For purposes of this section, the term "revenues" includes amounts allowable, without regard to any offset, to any such debt issuers from the federal government with respect to qualified bonds.



§ 9-4-5108 - Form of appropriation bill -- Capital projects -- General legislation -- Contents of title.

(a) (1) The general appropriations bill, provided for in § 9-4-5106, shall be drawn in such form as to authorize only lump sum appropriations to meet the expenditure needs of the various spending agencies of the state government for the next fiscal year.

(2) For the expenses of operation and maintenance in each department, division, institution, office, or other agency, there shall be not more than two (2) appropriations, one (1) for personal services and one (1) for other expenses, which shall be allotted before becoming available for expenditure as provided in §§ 9-4-5109 -- 9-4-5113.

(b) Appropriations for capital improvement and capital maintenance projects shall be specified by state agency in lump sums consistent with capital improvement and maintenance projects detailed in the budget document.

(c) The appropriation bill shall not contain any provisions of general legislation.

(d) The title of any bill making appropriations from the treasury shall include the phrase, "This act makes appropriations for (here insert the object)." The title shall also state whether the act shall be for a limited period of time or for an indefinite period. If it is for a limited period of time, the title shall state that time period.

(e) Notwithstanding any other law to the contrary, the appropriations bill may specify incentives or disincentives relative to performance-based budgeting.



§ 9-4-5109 - Amendment of appropriation recommendations.

The governor may amend or supplement the governor's recommendations as to the general appropriations bill while it is before the general assembly.



§ 9-4-5110 - Work program -- Allotments.

(a) Not later than June 1 of each year, the governor shall require the head of each department, office, and agency of the state government to submit to the commissioner of finance and administration a work program for the ensuing fiscal year, such program to include all appropriations made by the general assembly to such department, office, or agency for its operation and maintenance and for capital projects, and to show the requested allotments of the appropriations by quarters for the entire fiscal year. The governor, with the assistance of the commissioner, shall review the requested allotments with respect to the work program of each department, office, or agency, and shall, if the governor deems it necessary, revise, alter, or change such allotments before approving them. The aggregate of such allotments shall not exceed the total appropriations made by the general assembly to the department, office, or agency for the fiscal year in question. The commissioner shall transmit a copy of the allotments as approved by the governor to the head of each department, office, or agency concerned. The commissioner shall thereupon authorize all expenditures to be made from the appropriations on the basis of such allotments and not otherwise.

(b) Notwithstanding subsection (a), the speakers of the senate and the house of representatives or, by joint delegation, their director of legislative administration; the chief justice or, by delegation, the administrative director of the courts; the attorney general and reporter; the secretary of state; the comptroller of the treasury; and state treasurer are authorized to revise their respective budgets and personnel authorizations within the appropriations made in the appropriations act and to submit those revised summaries to the commissioner of finance and administration, who shall approve the work program of those agencies, if within the amounts appropriated.



§ 9-4-5111 - Reserve allotment.

(a) In order to provide some degree of flexibility to meet emergencies arising during each fiscal year in the expenditures for operation and maintenance of the various departments, offices and agencies of state government, the commissioner of finance and administration, with the approval of the governor, may require the head of each department, office, or agency, in making the original allotments, to set aside a reserve, the exact amount of which shall be determined by the commissioner of finance and administration, of the total amount appropriated to the department, office, or agency.

(b) At any time during the fiscal year, this reserve or any portion of it may be returned to the appropriation to which it belongs and may be added to any one (1) or more of the allotments; provided, that the commissioner deems such action necessary, and any unused portion thereof shall remain at the end of the fiscal year as an unexpended balance of appropriation. Any unexpended and unencumbered balance of allotments at the end of each quarter shall be credited to the reserve set up for the fiscal year.



§ 9-4-5112 - Revision of work programs.

(a) The head of any department, office, or agency of the state government, whenever such head deems it necessary by reason of changed conditions, may revise the work program of such head's department, office, or agency at the beginning of any quarter during the fiscal year, and submit such revised program to the commissioner of finance and administration, with such head's request for a revision of the allotments of the remaining quarters of that fiscal year. If, upon such reexamination of the work program, the commissioner, with the approval of the governor, decides to grant the request for the revision of the allotments, the same procedure, so far as it relates to review, approval, and control, shall be followed as in the making of the original allotments.

(b) Revisions to the work programs of the secretary of state, comptroller of the treasury, and state treasurer shall be approved by the commissioner of finance and administration if submitted in accordance with the appropriations act, if within the amounts appropriated, and if submitted with the concurrence of the speaker of the senate and the speaker of the house of representatives.



§ 9-4-5113 - Certification of funds to meet obligations.

(a) No department or officer under such department shall enter into any contract, agreement, or obligation, involving the expenditure of money, unless the commissioner of finance and administration shall first certify that there is a balance in the appropriation from which such obligation is required to be paid, that is not otherwise encumbered to pay obligations previously incurred.

(b) Subsection (a) shall not apply to the general assembly, state court system, attorney general and reporter, district attorneys general, district public defenders, office of the post-conviction defender, secretary of state, comptroller of the treasury, and the state treasurer; provided, however, that the chief administrative officer for each of these agencies shall ensure, before entering into any contract, agreement, or obligation involving the expenditure of money, that there is a balance in the appropriation from which such obligation is required to be paid that is not otherwise encumbered to pay obligations previously incurred.

(c) All funds appropriated to the secretary of state, comptroller of the treasury, and state treasurer shall be administered in a ministerial capacity by the department of finance and administration in accordance with budgets and any revisions thereto of the respective entities for which such appropriations are made.



§ 9-4-5114 - Obligations after fiscal year prohibited -- Allotments required.

No appropriation shall confer authority to incur an obligation after the termination of the fiscal year to which it relates. No appropriation to any state department, institution, office, or agency, excepting the general assembly, shall become available for expenditure until allotted upon the basis of a work program, duly approved by the governor, as provided in §§ 9-4-5110 -- 9-4-5112.



§ 9-4-5115 - State funds received by local government unit not to be expended for costs of lawsuit against state in which local government unit is plaintiff.

(a) No state funds received by a local government unit shall be expended to pay attorney's fees, court costs, or other expenses attributable to a lawsuit filed against the state, a state agency, or a state official in which the local government unit is named as a plaintiff. If the state, agency, or official prevails in the lawsuit, then the department of finance and administration shall deduct from the local government unit's allocation of state-shared taxes, in the case of a city or county, or allocation of funds based on the Basic Education Program (BEP) formula, in the case of an LEA, such sum or part of such sum to recover attorney's fees, court costs, and other expenses attributable to defending the state in the lawsuit.

(b) As used in this section, "local government unit" means a county, municipality, or local education agency (LEA) as defined in § 49-1-103.



§ 9-4-5116 - Abortion funding.

No state funds shall be expended to perform abortions. The limitations established in this section shall not apply to an abortion if:

(1) The pregnancy is the result of an act of rape or incest; or

(2) In the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless the abortion is performed.



§ 9-4-5117 - Certification of board fees -- Regulatory fees.

(a) Notwithstanding any law to the contrary, upon receiving from the commissioner of finance and administration the approved work program, as provided in § 9-4-5110, for the department of commerce and insurance, division of regulatory boards, and department of health, division of health-related boards, the commissioners of those departments shall certify by October 31 to the commissioner of finance and administration and, as applicable, to the director of the division of regulatory boards, as defined in § 4-3-1304, and to the director of the division of health-related boards, as defined in § 63-1-131, the total amount of board fee revenue required by each board for the current fiscal year, based on the approved work program. The commissioners of commerce and insurance and of health shall include the direct costs allocated to each board for the then-current fiscal year and shall reduce the certified amount by the amount of any excess fees from the immediately preceding two-year period, it being the legislative intent that fees and expenditures should be equal over a two-year period for each board, as provided in § 4-29-121. Such certification shall not preclude the retention of any board fee revenue estimated to be required for support of each board's operation for the then-current two-year period.

(b) (1) The fee established pursuant to the amounts certified as set forth in subsection (a) shall be designated as the board fee.

(2) In addition to the board fee, each regulatory board shall also assess a state regulatory fee in such amount as is set each year in the general appropriations act. The state regulatory fee shall be in lieu of any allocation of indirect costs that would otherwise be allocated to such boards.

(c) (1) Within sixty (60) days after receiving the certification of the amount of fees required by each board, the director of the division of regulatory boards and the director of the division of health-related boards shall provide the commissioner of finance and administration with an official estimate of fees to be collected by each board for the fiscal year.

(2) To the extent the estimate of fees for an individual board is less than the certified amount, the appropriation for that board shall be reduced in the amount of the deficiency, and the commissioner of finance and administration is directed to reduce the budget of the board accordingly.

(3) The general assembly may supplement any board's appropriation from fee revenue by an appropriation of tax revenue by making a specific appropriation of such tax revenue in the general appropriations act.



§ 9-4-5118 - State funds not to be expended to pay municipality's public indebtedness.

(a) No state funds shall be expended to pay the public indebtedness of any municipality; provided, however, that this subsection (a) does not preclude any municipality from utilizing its allocation of state-shared taxes for the purpose of paying its public indebtedness.

(b) As used in this section, unless the context otherwise requires:

(1) "Public indebtedness" means the bonds, notes or other evidence of indebtedness lawfully issued or assumed;

(2) "State departmental revenues" means:

(A) Earnings or charges for goods or services; or

(B) Donations, contributions or participation by political subdivisions, foundations, corporations, firms or persons;

(3) "State funds" means state departmental revenues or state revenues;

(4) "State revenues" means the proceeds collected from taxes, licenses, fees, fines, forfeitures or other imposts laid specifically by law for state government; and

(5) "State-shared taxes" means taxes imposed and collected by the state pursuant to law and allocated by law among units of local government.

(c) This section shall not be construed as limiting the authority provided in chapter 13, part 2 of this title or chapter 21, part 7 of this title.






Part 52 - Estimated Rate of Growth of Economy; Limitation on Appropriations

§ 9-4-5201 - Basis for estimated rate of growth of economy.

(a) The estimated rate of growth of the state's economy shall be based upon the projected change in Tennessee personal income.

(b) Tennessee personal income shall consist of those sources of income included in the United States department of commerce's definition of "personal income."



§ 9-4-5202 - Reports of estimated rate of growth of economy -- Duties of state funding board.

(a) At least once each year, and whenever requested to do so by the commissioner of finance and administration or by the joint request of the chairs of the finance, ways and means committees of the senate and house of representatives, the state funding board shall secure from the Tennessee econometric model a report of the estimated rate of growth of the state's economy. Such report shall include the major assumptions and the methodology used in arriving at such estimate.

(b) Upon receiving the report specified in subsection (a), the state funding board shall make comments relating to the reasonableness of the estimate, including any different estimate the board deems necessary. The board shall also enclose a list identifying state tax revenue sources and nontax revenue sources, approved by the attorney general and reporter. The department of finance and administration shall provide to the board revenue estimates for each source. The department of revenue shall provide to the board estimates of growth in franchise and excise tax revenue and include in the estimates a description of whether the growth is nonrecurring or recurring.

(c) In the event data from Tennessee econometric model is unavailable, the funding board, after consulting with the finance, ways and means committees of the senate and house of representatives, shall obtain and/or prepare a report of the estimated rate of growth of the state's economy.

(d) The reports specified in subsections (a), (b) and (c) shall be forwarded to the commissioner of finance and administration and to each member of the general assembly, after review and definitive comment by the finance, ways and means committees of the senate and house of representatives.

(e) (1) In November of each year, the state funding board shall conduct public hearings to develop consensus estimates of state revenue for the upcoming fiscal year, as well as any revisions to the current fiscal year estimates, as the board deems appropriate.

(2) The funding board shall request economic forecasts and revenue estimates from representatives of state higher education institution business centers located in each of the grand divisions and such other groups or persons as the funding board deems appropriate.

(3) On December 1, or as soon thereafter as practical, the funding board shall present its state revenue estimates, together with a summary of the economic forecast upon which the estimates are based, to the governor and the chairs of the finance, ways and means committees of the senate and house of representatives. If, in the opinion of the funding board, circumstances warrant a review of state revenue estimates it has previously presented, or upon a request of the chairs, the funding board shall consider information it deems necessary and appropriate and may revise its state revenue estimates if appropriate. Any revision to its revenue estimates and reasons therefor shall be forwarded to the governor and chairs.

(4) The funding board shall identify and report in its presentation of state revenue estimates whether any growth in franchise and excise tax revenue is nonrecurring or recurring.



§ 9-4-5203 - Governor's budget document -- Appropriations exceeding growth of state's economy -- Bills -- Index.

(a) The budget document presented by the governor to the general assembly shall include a statement or showing projecting Tennessee personal income as provided in § 9-4-5201, for the ensuing fiscal year, for the calendar year in progress, for the fiscal year in progress, for the latest completed calendar year, and for calendar year 1977.

(b) The budget document presented by the governor shall also include a statement or a summary showing recommended appropriations from state tax revenues for the ensuing fiscal year, such actual appropriations for the fiscal year in progress, and the 1977-1978 fiscal year appropriations from state tax revenues.

(c) When in any budget document the percentage increase of recommended appropriations from state tax revenues exceeds the percentage increase of estimated Tennessee personal income as defined in § 9-4-5201, for the ensuing fiscal year, the governor shall submit a bill or bills for introduction in both houses of the general assembly which shall contain no other subject matter and shall set forth the dollar and percentage by which the estimated growth of the state's economy is exceeded by the appropriations of state tax revenue in accordance with the Constitution of Tennessee, art. II, § 24.

(d) When the percentage increase of appropriations of state tax revenue by the general assembly exceeds the percentage increase of estimated Tennessee personal income as defined in § 9-4-5201, for the ensuing fiscal year, the general assembly shall by law containing no other subject matter, set forth the dollar and the percentage by which the estimated growth of the state's economy is exceeded by the appropriations of state tax revenue in accordance with the article II, § 24 of the Tennessee constitution.

(e) (1) The index of appropriations from state tax revenues for the 2011-2012 fiscal year may exceed the index of estimated growth in the state's economy by two hundred fifty million dollars ($250,000,000) or two and one one-hundredths percent (2.01%).

(2) The index of appropriations from state tax revenues for the 2012-2013 fiscal year may exceed the index of estimated growth in the state's economy by one hundred thirty-two million five hundred thousand dollars ($132,500,000) or one percent (1.0%).






Part 53 - State Sharing

§ 9-4-5301 - Statutes providing base apportionment for determining additional state revenues.

Funds apportioned as state-shared taxes to county and municipal governments for any fiscal year under authority of the following statutes shall provide the base apportionment for the purpose of determining the availability of additional state revenues to meet the requirement of the Constitution of Tennessee, art. II, § 24 that the state share in the cost of any law of general application imposing increased expenditure requirements on cities and counties:

(1) Retailers' sales tax, as authorized by title 67, chapter 6, and apportioned by § 67-6-103;

(2) Gross receipts taxes, such portions as are authorized as payments to the state from the Tennessee Valley authority under § 13 of the act of congress creating the authority, as amended, and apportioned under §§ 67-9-101(a)(2) and 67-9-102(a);

(3) Income tax on dividends and interest, as authorized by title 67, chapter 2, and apportioned by § 67-2-119;

(4) Special privilege tax on beer, as authorized by title 57, chapter 5, and apportioned by § 57-5-205;

(5) Gross receipts tax on alcoholic beverages consumed on premises, as authorized by title 57, chapter 4, and apportioned by § 57-4-306; and

(6) Tax on sale or distribution of wine and spirits, as authorized by title 57, chapter 3, and apportioned by § 57-3-306.



§ 9-4-5302 - Governor's budget to show increase in apportionment -- Amount of increase available to local governments.

(a) Beginning with fiscal year 1980-1981, the budget document submitted by the governor to the general assembly shall indicate the amount of increase in the apportionment of the funds specified in § 9-4-5301 to incorporated municipalities and to county governments above apportionments for the previous year.

(b) An amount of one million dollars ($1,000,000) of such increase shall be available for allocation to incorporated municipalities and to county governments as needed, to provide the state's share of any contribution required to fund any law of general application which requires, without local discretion, that incorporated municipalities or county governments increase expenditures as a direct consequence of the passage of any general law; provided, that when the cost of any such law is estimated to exceed fifty thousand dollars ($50,000), the source and amount of funding from state funds shall be set forth in such law.

(c) In the event the source and amount of funding from state funds is not set forth in such law, such sources and amounts shall be set forth in the general appropriations act enacted during the same session as such general law.



§ 9-4-5303 - List of laws requiring increased local government expenditures -- Report of allocations required to provide funding.

(a) Prior to approval of the general appropriation act by committees on finance, ways and means of the senate and the house of representatives, the commissioner of finance and administration shall certify in writing to the chairs of those committees a listing of all laws of general application which have been adopted and signed by the governor, whose passage will require increased incorporated municipality expenditures or county government expenditures within the meaning of the fourth paragraph of the Constitution of Tennessee, art. II, § 24.

(b) Such certification shall, to the extent possible, cite the specific costs attributed to each law by the fiscal notes prepared by the fiscal review committee, with such adjustments as are necessary to reflect the effect of any amendments or other changing circumstances.

(c) Following receipt of such certification from the commissioner, the committees shall report in writing to the speakers of the house of representatives and the senate, with copy to the commissioner and the comptroller of the treasury, the extent of allocations from the increases in the funds identified in § 9-4-5301 required to provide the state's share of the funding of any such incorporated municipality expenditure increase or county government expenditure increase.

(d) Any law of general application requiring increased incorporated municipality expenditures or increased county government expenditures which passes and is signed following the certification required by this section shall be identified in like manner in a supplemental certification to the committees, which shall file with the speakers, with copy to the commissioner and the comptroller of the treasury, a cumulative report indicating total assessments against such increases identified in § 9-4-5302.



§ 9-4-5304 - Procedure for meeting requirement that state share increased expenditures.

For any bill requiring increased expenditures by cities and counties in an amount exceeding that level established in § 9-4-5302, the general assembly shall follow the procedure established in this section in meeting the requirement that the state share in the cost of such bill:

(1) A fiscal note prepared by the fiscal review committee shall be furnished indicating the fiscal effect of such bill and whether or not such legislation imposes an increased expenditure requirement on cities and counties;

(2) If the legislation imposes an increased expenditure requirement on cities or counties, then such legislation shall be amended in committee to indicate the state share of such expenditure;

(3) The sponsor of such legislation shall cause an amendment to the general appropriations act to be prepared to fund the state share and shall present such amendment to the standing committee to which such legislation is referred and to the finance, ways and means committees or on the floor of the senate or the house of representatives when the general appropriations act is being considered; and

(4) Such amendment to the general appropriations act shall state the amount appropriated to fund the state share.



§ 9-4-5305 - Construction of this part.

Nothing in this part shall be construed to reduce the apportionment to local governments of the total amounts due under the statutes cited in § 9-4-5301.



§ 9-4-5306 - Locality does not meet municipality requirements.

(a) Notwithstanding any law to the contrary,

IF, after July 1, 1998, a locality is deemed by the state to be a municipality for purposes of distributing grants or state-shared taxes; AND

IF, thereafter the locality, acting in good faith and under color of law and for municipal purposes, receives and expends or obligates grants or state-shared taxes; AND

IF, thereafter it is judicially determined that the locality was not incorporated in accordance with the requirements of law and, therefore, is not a municipality; THEN

Neither the locality nor any person who acted on behalf of the locality is required to return or repay such grants or state-shared taxes; however, subject to § 67-5-104(c), any portion of such grants or state-shared taxes, that remains unexpended and unobligated, shall become assets of the county.

(b) As used in subsection (a), "the locality, acting in good faith and under color of law and for municipal purposes, ... expends" includes, but is not limited to, reimbursement paid from grants or state-shared taxes for documented, reasonable expenses of municipal incorporation that were paid out-of-pocket by one (1) or more residents acting on behalf of the locality and its incorporation.






Part 54 - Block Grant Review Act of 1996

§ 9-4-5401 - Short title.

This part shall be known and may be cited as the "Block Grant Review Act of 1996."



§ 9-4-5402 - Purpose.

The purpose of this part is to require state agencies to act with deliberate planning and with maximum feasible input of concerned citizens, religious congregations, nonprofit agencies and service providers and their clients/customers and board members and local government officials, in implementing reorganizations and new priority decisions related to receipt of federal block grants or other state decisions related to the devolution of policy and funding decisions from the federal government to the state.



§ 9-4-5403 - Considerations in block grants and federal devolution.

To the greatest extent practicable and as permitted by law, each state agency shall make block grant and federal devolution decisions based on the following principles:

(1) Minimizing harmful impacts on current programs, current and potential recipients of assistance, local governments, nonprofit agencies and the state economy;

(2) Ensuring formal and informal participation of concerned citizens, regulated industry or other entities, environmental groups, religious organizations, nonprofit agencies and service providers and their clients/customers and board members and local government officials in proposed reorganizations and new priority decisions, so that their experience may be used creatively by state decision makers; and

(3) Providing the above-referenced groups and categories of citizens with full and prompt access to information on new policy and funding and program organization related to block grants and federal devolution of authority.



§ 9-4-5404 - Reporting requirements.

Each state agency responsible for making or recommending decisions on block grants and related topics shall issue a written report by February 1 each year to the finance, ways and means committees of the senate; and the finance, ways and means committee of the house of representatives; the health and welfare committee of the senate; the health committee of the house of representatives; the energy, agriculture and natural resources committee of the senate; the agriculture and natural resources committee of the house of representatives; the legislative office of budget analysis; and the governor. This report shall detail block grant and federal devolution decisions made or recommended by the agency and how those decisions made or recommended implement or fail to implement the principles outlined in § 9-4-5403.



§ 9-4-5405 - Compliance -- Financial costs.

The head of each state agency shall be responsible for ensuring compliance with this part, with the financial costs of compliance being assumed by each state agency.






Part 55 - Tobacco Settlement Funds [Repealed]

§ 9-4-5501 - [Repealed.]

HISTORY: Acts 2000, ch. 999, § 1; repealed by Acts 2013, ch. 454, § 7, effective May 16, 2013.



§ 9-4-5502 - [Repealed.]

HISTORY: Acts 2000, ch. 999, § 2; repealed by Acts 2013, ch. 454, § 7, effective May 16, 2013.



§ 9-4-5503 - [Repealed.]

HISTORY: Acts 2000, ch. 999, § 3; repealed by Acts 2013, ch. 454, § 7, effective May 16, 2013.






Part 56 - Tennessee Governmental Accountability Act of 2013

§ 9-4-5601 - Short title.

This part shall be known and may be cited as the "Tennessee Governmental Accountability Act of 2013."



§ 9-4-5602 - Implementation of system of strategic planning, performance measures, and performance review.

The general assembly finds and declares that accountability in program performance is vital to effective and efficient delivery of governmental services, and to maintain public confidence and trust in government. To maximize accountability, a system of strategic planning, program performance measures, and performance audits should be implemented to measure the effectiveness and efficiency of governmental services. It is of paramount public importance that this system encourages full and candid participation by all agencies of state government. This system will generate information necessary to inform the public fully and for the general assembly to make meaningful decisions about the allocation of scarce resources in meeting vital needs.



§ 9-4-5603 - Application.

The strategic planning, program performance measures, and performance review requirements of this part shall apply to all agencies unless exempted in this part or exempted by the commissioner of finance and administration.



§ 9-4-5604 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency" or "state agency" means any unit organization of the executive department, including any official, department, board, commission, division, bureau, section, district, office, authority, committee, or council or any other unit of state government, however designated, including, without limitation, higher education. For purposes of this part, "agency" or "state agency" shall not include the governor's office, the judicial department, the comptroller of the treasurer, state treasurer, secretary of state, attorney general and reporter or the legislative department. For purposes of this part, "judicial department" means the court system, district attorneys general conference, district public defenders conference, and the office of post-conviction defender;

(2) "Baseline data" means indicators of a state agency's current performance level, pursuant to guidelines established by the commissioner of finance and administration;

(3) "Commissioner" means the commissioner of finance and administration;

(4) "Outcome" means an indicator of the actual impact or public benefit of a program;

(5) "Output" means the actual service or product delivered by a state agency;

(6) [Deleted by 2013 amendment, effective April 19, 2013.]

(7) "Performance measure" means a quantitative or qualitative indicator used to assess state agency performance, including outcome and output indicators;

(8) "Program" means a set of activities undertaken in accordance with a plan of action organized to realize identifiable goals and objectives. These activities are chosen by department of finance and administration in consultation with the agency or state agency to be measured in order to support the overall goals and objectives of the department; and

(9) "Standard" means the desired level of performance of a program, measured by outcome or output.



§ 9-4-5605 - Legislative intent.

(a) It is the legislative intent that the requirements of this part constitute a new approach to measuring the strategic functions and operations of each department in order for the state government to operate more efficiently and effectively.

(b) The comptroller of the treasury shall have authority to employ outside consultants and entities with expertise in governmental finance and performance review for the purpose of conducting performance reviews or otherwise fulfilling the comptroller's duties under this part. The performance reviews required under this part may be conducted by a private entity selected by the comptroller, subject to the competitive bidding requirements of title 12, chapter 4.



§ 9-4-5606 - Development of performance measures and standards -- Submission of strategic plan and proposed performance measures and standards.

(a) The commissioner of finance and administration shall annually issue instructions for the strategic plans and for the development of performance measures and standards for each program.

(b) By August 15 of each year, each state agency subject to this part is required to submit to the commissioner of finance and administration, in a form to be specified by the commissioner, a draft strategic plan and proposed performance measures and standards for each program. Such state agencies shall also identify the outputs or outcomes produced by each program, baseline data associated with each performance measure, and performance standards. Performance measures and standards shall be reviewed by the commissioner of finance and administration and revised as deemed necessary by the commissioner of finance and administration.

(c) Each state agency subject to this part shall submit to the commissioner of finance and administration any documentation required by the commissioner regarding the validity, reliability, and appropriateness of each performance measure and standard and regarding how the strategic plan and the performance measures are used in management decision-making and other agency processes.

(d) (1) Annually, at a time to be determined by the commissioner of finance and administration after the general appropriations act becomes law, state agencies may submit to the commissioner any adjustments to their performance measures and standards based on the amounts appropriated for each program by the general assembly. The chairs of the finance, ways and means committees of the senate and the house of representatives may request updated performance measures based on the increase or decrease of appropriations in the given year.

(2) At any time during the fiscal year in which a state agency, by restraining order, injunction, consent decree, settlement, or any final judgment of a court of competent jurisdiction, or by law or executive order, is required to modify its operations, or the state agency receives additional federal or other funding, the state agency may submit to the commissioner of finance and administration any necessary adjustments to its performance measures and standards.

(3) When an adjustment is made pursuant to subdivisions (d)(1) and (2), all performance measures and standards, including any adjustments made, shall be submitted to and reviewed and revised as necessary by the commissioner of finance and administration. The commissioner shall maintain the official record of adjustments to the performance measures and standards and shall update the reports accordingly. Programs that have been eliminated or added from the report in a given year shall be indicated in the annual report or when the report is updated.



§ 9-4-5607 - [Repealed.]

HISTORY: Acts 2002, ch. 875, § 1; repealed by Acts 2013, ch. 243, § 13, effective April 19, 2013.



§ 9-4-5608 - Evaluation of compliance -- Report.

(a) The commissioner of finance and administration shall evaluate at least annually each state agency's strategic plan and program performance measures. When necessary the commissioner of finance and administration shall update each state agency's strategic plan and program performance measures. Such updates shall include comments from the state agency when necessary to explain how the program is performing.

(b) The commissioner of finance and administration may make recommendations to the governor and the finance, ways, and means committees of the senate and the house of representatives concerning the following nonexhaustive performance measure incentives or disincentives for potential inclusion in the appropriations bill:

(1) Incentives may include, but are not limited to:

(A) Additional flexibility in budget management;

(B) Additional flexibility in salary rate and position management, notwithstanding title 8, chapter 23, or any other law to the contrary;

(C) Retention of up to fifty percent (50%) of unexpended and unencumbered balances of appropriations, excluding special categories and grants in aid, that may be used for nonrecurring purposes including, but not limited to, lump-sum bonuses, employee training, or productivity enhancements, including technology and other improvements; and

(D) Additional funds to be used for, but not limited to, lump-sum bonuses, employee training, or productivity enhancements, including technology and other improvements;

(2) Disincentives may include, but are not limited to:

(A) Mandatory quarterly reports to the governor on the agency's progress in meeting performance standards;

(B) Mandatory quarterly appearances before the governor to report on the agency's progress in meeting performance standards;

(C) Elimination or restructuring of the program, which may include, but not be limited to, transfer of the program or outsourcing all or a portion of the program;

(D) Reduction of total positions for a program;

(E) Restriction on or reduction of the appropriation for the program; and

(F) Reduction of managerial salaries, notwithstanding the requirements of title 8, chapter 23, or any other law to the contrary.



§ 9-4-5609 - Preparation of strategic plan.

(a) (1) Beginning August 15, 2013, and each year thereafter, each state agency subject to this part, shall submit a draft strategic plan and the agency's programs chosen for the program performance measures to the department of finance and administration for review, modification, and approval. Each strategic plan and program performance plan shall be submitted to the general assembly and the governor not later than September 30 of each year and shall cover the fiscal year in effect as of the date of the report.

(2) The programs report shall include, but not be limited to, the following matters:

(A) A clear statement of the purpose for each program;

(B) A description of the program, when such information is needed to explain the program;

(C) The funding amount of each program, when such information is identifiable by agency;

(D) The outcomes or outputs produced by each program; and

(E) The historical trends of outputs or outcomes of the program, when such information is available.

(b) (1) (A) The Tennessee higher education commission shall submit to the commissioner of finance and administration a single strategic plan, with the advice of the University of Tennessee, the state university and community college system, and the Tennessee student assistance corporation.

(B) The comptroller of the treasury, state treasurer, secretary of state, and attorney general and reporter shall prepare their strategic plans separately.

(C) The administrative office of the courts shall prepare a strategic plan separately on behalf of the court system. Such plan shall include the court system, the district attorneys general conference, the district public defenders conference, and the office of post-conviction defender.

(D) The joint legislative services committee shall prepare a strategic plan separately on behalf of the legislative department.

(2) Each strategic plan shall be submitted to the general assembly and the governor not later than September 30 of each year and shall cover the fiscal year in effect as of the date of the report.



§ 9-4-5610 - Performance review.

(a) Each state agency shall be subject to a performance review of its activities by the comptroller of the treasury.

(b) The performance review shall include such matters as the comptroller of the treasury deems appropriate related to the manner in which the entity is delivering its services and achieving its objectives, including but not limited to:

(1) The efficient use of all state and federal resources and user fees;

(2) Additional non-state revenue or cost savings that the entity could achieve; and

(3) The extent to which the entity has achieved the objectives of its strategic plan.

(c) Each entity subject to a performance review shall cooperate fully with the comptroller of the treasury and shall timely provide all relevant documents and requested information. If any entity refuses to provide any requested documents or information, the comptroller shall include such refusal in its report, as well as the reasons given by the entity for not furnishing the documents or information.



§ 9-4-5611 - Admissibility of information in judicial proceeding or administrative hearing.

(a) Notwithstanding subsection (c), to achieve full and candid participation in the planning and audit process, no strategic plan or performance review, or any information generated solely for or by any such plan or review, shall be admissible in any judicial proceeding or administrative hearing.

(b) Any documents or information referenced in any such plan or audit that exist independently of the planning and review process shall not be subject to the prohibition of subsection (a). The admissibility of such documents and information shall be determined in accordance with the rules of evidence and standards otherwise applicable to any such proceeding.

(c) Each strategic plan and performance review shall be a public record under title 10, chapter 7.



§ 9-4-5612 - Proposed instructions for the development of performance measures for the legislature.

The director of the office of legislative administration shall develop and submit to the joint legislative services committee proposed instructions for the development of performance measures for the legislative department. The joint legislative services committee shall review such proposed instructions, may revise or amend the proposed instructions, and shall adopt final instructions for the development of such performance measures.



§ 9-4-5613 - [Repealed.]

HISTORY: Acts 2002, ch. 875, § 1; repealed by Acts 2013, ch. 243, § 13, effective April 19, 2013.



§ 9-4-5614 - [Repealed.]

HISTORY: Acts 2002, ch. 875, § 2; repealed by Acts 2013, ch. 200, § 1, effective April 23, 2013, and by Acts 2013, ch. 243, § 18, effective April 19, 2013.









Chapter 8 - Board of Claims

Part 1 - Establishment and Operation of Board

§ 9-8-101 - Board established -- Membership -- Chair -- Claims not within jurisdiction.

(a) A board of claims whose membership is composed of the commissioner of human resources or such commissioner's designee, the commissioner of finance and administration or such commissioner's designee, the state treasurer or the state treasurer's designee, the comptroller of the treasury or the comptroller's designee, and the secretary of state or the secretary of state's designee is hereby established.

(b) The state treasurer or the state treasurer's designee shall be the ex officio chair of the board of claims.

(c) Claims arising after January 1, 1985, that do not fall within the jurisdiction of the claims commission may only be paid after approval by the principals of the board of claims.



§ 9-8-102 - Board attached to department of the treasury -- Secretary.

(a) For the purpose of administration, including fiscal and personnel operations, the board is attached to the department of the treasury.

(b) The chair has the authority to designate an employee of the department of the treasury as secretary to the board of claims, who will keep the records and minutes of the board and perform other administrative tasks as assigned by the board.



§ 9-8-107 - Defense counsel commission functions and responsibilities transferred to board of claims.

The functions and responsibilities of the defense counsel commission arising out of incidents occurring after January 1, 1985, are hereby transferred to the board of claims. The board may establish procedures and rules under which these functions and responsibilities may be carried out by a subcommittee of the board. The defense counsel commission shall retain jurisdiction over all requests for counsel and compensation arising out of incidents occurring before January 1, 1985.



§ 9-8-108 - Powers and duties.

(a) The board of claims:

(1) Has the authority, but is not required, to investigate and hear claims and make awards when appropriate in cases based on acts or omissions of state officers or employees where a claim does not fall within the jurisdiction of the claims commission under § 9-8-307(a). The board of claims shall not have jurisdiction over any claim arising under § 9-8-307(a), even though the claimant requests punitive damages and/or damages in excess of those set forth in § 9-8-307(e). No award shall be made unless the board determines that the facts would entitle the claimant to a judgment in action at law. Where the board determines to hear a claim, it may refer the claim to a designee for a hearing and written recommendation to the board on whether or not to make an award. If the recommendation by the designee is against an award or less than the amount requested by the claimant, the claimant shall have the right to an appeal to the board. The board may, in its discretion, hold a hearing or decide the claim on the record. All decisions of the board shall be final;

(2) Is authorized to pay final judgments in civil lawsuits against state employees as provided in § 9-8-112;

(3) Shall review and make recommendations to the commissioner of finance and administration and the general assembly regarding the following:

(A) The required funding of the risk management fund;

(B) The required funding of the claims commission administrative costs; and

(C) Appropriate levels of self-insurance, purchased insurance or any combination thereof for the protection of the state and/or its employees and the required funding for such insurance policies. The recommendation made by the board of claims to the general assembly for excess coverage for the ensuing calendar year pursuant to § 9-8-307(e) may include self-insurance, purchased insurance or any combination of the two (2);

(4) Shall review and approve insurance policies designed to pay claims against the state or its employees arising from contract or tort. This responsibility includes the authority to coordinate the purchase of insurance between the various departments, agencies, and institutions, and all other entities created by the state other than counties and municipal corporations in order that adequate protection be given at the least possible cost;

(5) Has jurisdiction to hear disputes between the various departments and agencies of the state involving the assignment of losses to individual departments, as well as general responsibility to establish policies governing the administration of the state's contract and tort insurance program;

(6) Shall retain consultants as necessary to fully discharge the duties assigned to the board;

(7) Shall hear claims for compensation by persons wrongfully imprisoned and granted exoneration pursuant to § 40-27-109. Any award made by the board pursuant to this subdivision (a)(7) shall be subject to the following conditions:

(A) Compensation payable to such persons shall be determined by the board considering all factors the board considers relevant including, but not limited to, the person's physical and mental suffering and loss of earnings; provided, however, that the maximum aggregate total of such compensation shall not exceed one million dollars ($1,000,000);

(B) Any amount awarded shall be payable in equal monthly installments until paid in full, unless the person dies prior to receipt of the full amount. The amount of the monthly installments payable under this subdivision (a)(7) shall be calculated by dividing the noncommuted amount, determined pursuant to subdivision (a)(7)(D), by the estimated number of months the claimant will live based upon the claimant's life expectancy at the time of the award as determined from the mortality tables last adopted by the board of trustees of the Tennessee consolidated retirement system pursuant to § 8-34-503, or based on such shorter period of time as the board, in its discretion, determines appropriate;

(C) If the person dies without leaving a surviving spouse or surviving minor children, the payments shall cease. Upon the death of the claimant, any monthly installments left remaining shall be paid to the claimant's surviving spouse and surviving minor children in equal portions. The amount payable to the surviving spouse, if any, shall be paid until the surviving spouse's death or remarriage. If the surviving spouse dies or remarries, then the amount that was payable to the surviving spouse shall be divided equally among the claimant's surviving minor children. Each child shall receive such child's share until reaching majority status or death, whichever occurs first, at which time the amount shall be redistributed equally among the remaining minor children. For purposes of this subdivision (a)(7)(C), "minor" means any person who has not attained eighteen (18) years of age;

(D) Upon motion of the claimant or in the discretion of the board, all or a portion of the compensation payable monthly under this subdivision (a)(7) may be commuted to a lump sum payment. In determining whether to commute the compensation, the board shall consider whether there exist special needs warranting such commutation, whether the commutation will be in the best interest of the person and whether that person has the ability to wisely manage and control the commuted award irrespective of whether there exist special needs. The claimant has the burden of proving that a lump sum payment is warranted;

(E) (i) In the event compensation is awarded to a claimant pursuant to this subdivision (a)(7), the board, at the request of the claimant, may fund on behalf of such claimant an annuity contract to be secured by the claimant; provided, however, that:

(a) Such contract shall only be secured from an insurance company licensed under the laws of the state of Tennessee whose claims paying ability is rated as superior or excellent by at least two (2) nationally recognized rating services;

(b) The contract, by its terms, cannot be sold, transferred, assigned, discounted or used as security for a loan; and

(c) The contract provides for survivor benefits;

(ii) The cost of any such annuity contract shall be paid from the compensation awarded to the claimant under this subdivision (a)(7);

(F) Any claim for compensation under this subdivision (a)(7) must be filed with the board no later than one (1) year from the date that the claimant is granted exoneration pursuant to § 40-27-109;

(G) The state of Tennessee shall have a right of subrogation as provided by law for any amount awarded pursuant to this subdivision (a)(7) against any person who willfully and intentionally committed an act or engaged in conduct that directly resulted in or contributed to the wrongful conviction and imprisonment of the claimant; and

(H) (i) Any claimant awarded compensation pursuant to this subdivision (a)(7) that did not involve the funding of an annuity contract pursuant to subdivision (a)(7)(E) may, after three (3) years from the initial award and once every three-year period thereafter, file a petition with the board requesting the board to:

(a) Reconsider the period of time over which the monthly installments shall be paid;

(b) Commute to a lump sum payment all or a portion of the compensation left remaining to be paid monthly under subdivision (a)(7)(B); or

(c) Both subdivisions (a)(7)(H)(i)(a) and (b).

(ii) In determining whether to grant all or any portion of the claimant's request, the board shall consider whether there exists special needs warranting the request, whether the granting of the request will be in the best interest of the claimant and, if the request involves a commutation to a lump sum, whether the claimant has the ability to wisely manage and control the commuted amount irrespective of whether there exists special needs. The claimant has the burden of proving that the request is warranted;

(8) Shall certify the per occurrence limit to the claims commission;

(9) Has the authority to hear claims and make awards for property damage caused by an escapee from a state correctional facility; provided, that:

(A) The claimant has the burden of proving that the escapee caused the damage, that the proximate cause of the escape was the negligence of a state employee, that the incident giving rise to the loss occurred in the county in which the escape occurred or in a county contiguous to the county in which the escape occurred, that the damage occurred within seventy-two (72) hours of the escape and that the amount requested is not reimbursable from any other source;

(B) No award shall be paid if the state correctional facility from which the individual causing such damage escaped is classified as a community service center, a work release center or a nonsecured juvenile facility;

(C) No award shall be paid to any individual who aided in the escape of the inmate causing such damage;

(D) For purposes of this subdivision (a)(9), negligence shall exist when an employee of the department of correction is disciplined as a result of acts or omissions related to the occurrence of escape; and

(E) Claim awards are limited to five thousand dollars ($5,000) per claimant.

(F) [Deleted by 2013 amendment, effective July 1, 2013.]

(10) Is authorized to establish incentive programs for state departments, agencies and institutions, including public institutions of higher education, for the purpose of reducing liabilities to the risk management fund created pursuant to § 9-8-109. Such incentive programs may include, but are not limited to, differential premium rates based on participation in loss control programs established by the board of claims, increased or decreased deductibles based on participation in loss control programs established by the board, and the imposition of fines and penalties. Any such premiums, deductibles, fines, or penalties shall be paid from the budget of the respective department, agency or institution and deposited into the risk management fund; and

(11) Is authorized to adopt and publish rules and regulations necessary for the proper performance of its duties.

(b) The board of claims may not consider a claim filed more than one (1) year after the occurrence of the incident giving rise to the claim.

(c) Prior to the acquisition of any commercial grade motor vehicle that is to be used primarily for transporting nonstudents by any state department, agency, or institution, including any public institution of higher education, such department, agency or institution shall procure bids for obtaining appropriate levels of insurance on such motor vehicle as shall be determined by the board of claims. This subsection (c) shall only apply to commercial grade motor vehicles that are intended to be used ten percent (10%) or more of the time for travel outside the state of Tennessee. The board of claims shall determine by policy the type motor vehicles that shall be considered commercial grade motor vehicles for purposes of this subsection (c). The department, agency or institution shall maintain such insurance coverage during the time the department, agency or institution owns the motor vehicle. The board of claims is authorized, at its discretion, to review and approve the insurance company from which the insurance shall be procured, the amount of the premiums and the period of the insurance policy. For purposes of this section, "acquisition" means by purchase, devise, gift or otherwise.



§ 9-8-109 - Risk management fund.

(a) A risk management fund shall be established as a separate account in the state treasury. Amounts remaining in the fund at the end of each fiscal year shall not revert to the general fund. Moneys in the risk management fund shall be invested by the state treasurer pursuant to chapter 4, part 6 of this title, for the sole benefit of that fund.

(b) The board of claims shall recommend annually to the commissioner of finance and administration the total occurrence basis funding required to satisfy the liabilities arising under this chapter the liabilities arising under title 12, chapter 3, part 9 and the contribution required of each state department, agency and institution, including higher education, needed to achieve the required funding.

(c) The claims commission shall forward to the division of claims administration all of its decisions after they become final. The division of claims administration shall pay all claims for which the state is liable after the decision becomes final. Claim awards from the commission or the board of claims, as well as settlements, shall be paid only from funds appropriated or reserved for that purpose. There is hereby appropriated a sum sufficient to the risk management fund for the purpose of paying claims; provided, that awards made pursuant to actions founded upon express contract or breach thereof or awards made for the recovery of taxes shall not be paid from the risk management fund, but instead shall be paid from other funds in accordance with procedures established by the board of claims and approved by the commissioner of finance and administration.

(d) Expenses payable from the risk management fund shall include those attributable to: defending state employees pursuant to title 8, chapter 42, part 1; defending the state pursuant to part 3 of this chapter; the division of claims administration; the Tennessee claims commission; the department of the treasury's casualty risk program; and expenses and losses arising pursuant to title 12, chapter 3, part 9. The expenses pursuant to this subsection (d) are subject to annual appropriations and chapter 6 of this title. Subsequent to the close of each fiscal year, the attorney general and reporter shall provide to the state board of claims a report describing the manner in which funds received from the risk management fund were used in defending actions brought against the state and its employees.



§ 9-8-110 - Risk management section.

The state treasurer shall be required to administer a risk management section to compile information and administer risk management programs. This section shall serve as staff to the board of claims in matters related to casualty risk.



§ 9-8-111 - Compensation for loss, damage or destruction of personal property.

(a) (1) The state shall compensate state employees for the loss, damage or destruction of personal property which is not otherwise compensable which occurs in the course of employment and which is required by the state to be used in the course of employment.

(2) For purposes of this section, a motor vehicle shall be considered required by the state to be used in the course of employment only if:

(A) The employee was reimbursed for mileage by the state for use of such motor vehicle at the time of the incident giving rise to the claim; or

(B) The employee was authorized to use a rental motor vehicle paid for by the state at the time of the incident giving rise to the claim.

(3) The requirement that the employee's personal property be required by the state to be used in the course of employment shall be waived if:

(A) The loss, damage or destruction resulted from an assault and battery upon the state employee;

(B) The loss, damage or destruction occurred while the employee was performing duties outside the normal scope of such employee's employment at the direction of an immediate supervisor; or

(C) The loss, damage or destruction occurred as a result of a special hazard of the employee's employment which is not encountered by the general public.

(b) Notwithstanding subsection (a), the state shall not compensate state employees for the loss, damage or destruction of personal property if:

(1) The loss, damage or destruction resulted from an act of God or natural disaster;

(2) The loss, damage or destruction of personal property which is not a motor vehicle resulted from the employee's negligence;

(3) The loss, damage or destruction of personal property which is a motor vehicle resulted from the employee's gross negligence; or

(4) The loss, damage or destruction represents normal wear and tear of personal property.

(c) In cases where the employee has the benefit of insurance coverage for the personal property, the employee shall not be compensated by the state unless the employee has attempted to obtain compensation from such insurer. The state shall compensate the employee only to the extent the employee is not compensated by the insurer.

(d) In cases where the loss, damage or destruction is to a motor vehicle and the employee does not have the benefit of insurance coverage for the motor vehicle, the employee shall not be compensated by the state in an amount in excess of five hundred dollars ($500).

(e) The burden shall be upon the employee to prove the extent of the loss, damage or destruction of personal property and the failure of an insurer to compensate for such loss, damage or destruction. The state shall only be responsible for compensating employees to the extent that such proof is submitted.



§ 9-8-112 - Final judgments against state employees.

(a) (1) The board of claims is authorized to pay final judgments for state employees, as defined in § 8-42-101, for any damages, including interest thereon, which are awarded in a final judgment in a civil lawsuit against the employee in a court of competent jurisdiction where it is determined by the board that the incident on which such damages were awarded occurred when the employee was acting in good faith within the scope of such employee's official duty and under apparent lawful authority or orders.

(2) No final judgment or interest thereon shall be paid where the employee's conduct amounted to gross negligence or willful, intentional or malicious conduct.

(3) Any portion of the judgment covered by liability insurance will not be paid.

(4) Settlements or compromises of litigation reached out of court by mutual agreement between the parties may be disallowed by the board if the board determines that the terms of the proposed settlement have no relationship to the employee's liability and the injury or damage caused.

(b) In order for any payment to be made as authorized herein, the employee must have exercised such employee's right to retain counsel in accordance with title 8, chapter 42, to defend such employee in the action filed or must be represented by the attorney general and reporter. No payment shall be made unless the employee shall notify, in writing, the attorney general and reporter of the existence of such action within ten (10) days after process is served personally on the employee. This requirement shall be met by an employee's timely filing of a request for the employment of counsel with the defense counsel commission, and shall not be required where process has been served on the attorney general and reporter.

(c) Any final judgment against an employee whose act or omission gave rise to the claim shall constitute a complete bar to any action, by reason of the same subject matter, against the state of Tennessee. Likewise, any judgment, if permitted or awarded by the state, shall constitute a complete bar to any action, by reason of the same subject matter, against a state employee as defined in § 8-42-101.

(d) This section shall not be construed as a waiver of official or sovereign immunity where the injury arises from the act, or failure to act, of an employee where the act is the type of act for which the employee would be or heretofore has been personally immune from liability nor as a waiver of any other defense or jurisdictional bar available to the employee. Furthermore, this section shall not be construed under any circumstances as making the state an insurer of the aforementioned state employees nor as constituting a waiver of the sovereign immunity of the state.

(e) In order for payments to be made as authorized herein, an employee must submit a written request to the board, together with a certified copy of the judgment against the employee, within fifteen (15) days following the entry of the judgment. The board shall act on a request promptly and shall give the employee written notice of its action. The board's decision shall be judicially reviewable by the employee as a final decision in a contested case pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(f) This section applies to final judgments rendered on or after July 1, 1979.

(g) This section shall apply to causes of action arising on or after January 1, 1985, only as set forth in subsection (h).

(h) (1) The board of claims, upon determining that the officer or employee was acting within the scope of the officer's or employee's official duties, shall reimburse the affected officer or employee for actual damages and costs, including attorneys fees, awarded by judgment or settlement up to the limits found in § 9-8-307(e), against state officers and employees for any cause of action arising on or after January 1, 1985, where the state officers' or employees' immunity set forth in § 9-8-307(h) is not sustained. Notwithstanding the foregoing, the board of claims may, in its sole discretion, reduce the reimbursement provided in this subsection (h) if the board finds a circumstance to exist which makes such a reduction proper and just. Such a circumstance may include, but is not limited to, the failure of the officer or employee to fully cooperate in the investigation and defense of the litigation. In cases where the judgment or settlement is in excess of the limits found in § 9-8-307(e), the board of claims may pay any of the amounts in excess of those limits where such reimbursement is found to bear a reasonable relationship to the officer's or employee's liability or the injury or damage caused.

(2) For purposes of this subsection (h), actions deemed to be within the scope of official duties include, but are not limited to, actions taken pursuant to the statutes, policies or procedures of the state of Tennessee, or when the officer or employee had reason to believe that the officer or employee acted pursuant to the statutes, policies or procedures of the state.

(3) Payments may be denied pursuant to this subsection (h) if the officer or employee or the officer's or employee's counsel have not made reasonable efforts to defend or if the officer's or employee's actions were grossly negligent, willful, malicious, criminal or done for personal gain. All other applicable provisions of this section shall apply to this subsection (h). The board may promulgate rules and regulations implementing this subsection (h).






Part 2 - Educator Protection Act of 2015

§ 9-8-201 - Short title.

This part shall be known and may be cited as "The Educator Protection Act of 2015."



§ 9-8-202 - Purpose of part -- Tennessee educator liability fund.

The purpose of this part is to create the Tennessee educator liability fund to provide excess professional liability insurance coverage for all teachers and student teachers, subject to the appropriations of the general assembly. The fund shall protect against damages for claims arising out of the performance of teachers' and student teachers' duties within the scope of their employment or assignment. The fund shall be administered by the board of claims.



§ 9-8-203 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Fund" means the Tennessee educator liability fund;

(2) "Student teacher" means an individual enrolled as a student in an institution of higher education approved by the state board of education for teacher training, who is jointly assigned by the institution of higher education and either a local board of education or a charter school to teach under the direction of a licensed teacher employed by the local board of education or the charter school;

(3) "Teacher":

(A) Means any individual employed by a local board of education in a position that requires a license issued by the department of education for service in public elementary and secondary schools of this state, supported, in whole or in part, by local, state, or federal funds; and

(B) Includes an individual employed at a public charter school in a position that requires a license issued by the department of education for service in a public elementary and secondary school of this state.

(b) For the purposes of this part, teachers and student teachers shall not be considered "state employees" as defined in § 8-42-101.



§ 9-8-204 - Establishment of Tennessee educator liability fund -- Source of funds -- Investment of funds.

(a) The Tennessee educator liability fund shall be established as a separate account in the state treasury and shall be separate and apart from the risk management fund established by § 9-8-109.

(b) The fund shall be funded from appropriations by the general assembly, and shall include interest earned on the appropriated money. Appropriations to the fund may be adjusted based on the number of claims filed and amounts paid from the fund. Amounts remaining in the fund at the end of each fiscal year, including interest, shall not revert to the general fund.

(c) Moneys in the fund shall be invested by the state treasurer pursuant to chapter 4, part 6 of this title, for the sole benefit of the fund.



§ 9-8-205 - Authority of board of claims.

(a) Notwithstanding any law to the contrary and in addition to the board of claims' authority set forth in § 9-8-108, the board of claims is authorized to:

(1) Establish the type or types of insurance and the insurance limits as excess insurance coverage necessary to carry out the purposes of this part;

(2) Purchase or procure the insurance policy or policies with the fund as the insured;

(3) Establish the effective date for which insurance coverage will be provided;

(4) Enter into contracts with financial consultants, actuaries, auditors, investment managers, individual attorneys, law firms, and other consultants and professionals as necessary to effectuate the purposes of this part;

(5) Establish the process for the administration of claims filed pursuant to this part;

(6) Recommend annually to the commissioner of finance and administration the total occurrence basis funding required to satisfy the liabilities arising under this part; and

(7) Promulgate rules that are necessary to carry out the purpose and intent of this part.



§ 9-8-206 - Insurance coverage -- Expenses paid from fund -- Applicability of coverage.

(a) Coverage provided under this part shall automatically cover all full-time and part-time teachers and student teachers at no cost to the teachers or student teachers.

(b) The expenses paid from the fund shall include the costs associated with the administration of the fund, including, but not limited to, any insurance policy, policies, or contracts that may be authorized by the board of claims.

(c) Pursuant to this part, the insurance policy or policies that may be purchased or procured, and the contracts that may be executed, shall cover incidents that have occurred on or after May 20, 2015.






Part 3 - Tennessee Claims Commission

§ 9-8-301 - Creation.

(a) There is hereby created an administrative tribunal consisting of three (3) members, one (1) from each grand division of the state, known as the "Tennessee claims commission."

(b) For administrative purposes, the commission shall be attached to the treasury department. The administrative responsibilities of the commission shall be performed by the state treasurer, in consultation with the claims commission and under the oversight of the board of claims. The state treasurer is authorized to delegate to the administrative clerk such of these responsibilities as the state treasurer deems appropriate.

(c) The authority to appoint, terminate and control the staff of the commission shall rest with the state treasurer; provided, that the individual claims commissioners may appoint, terminate and control the staff personnel assigned to their respective offices. All decisions relative to compensation of the staff of the commission, including the staff positions assigned to the individual commissioners, shall be subject to the approval of the state treasurer. The individual claims commissioners shall consult with the state treasurer prior to taking any personnel action with respect to the staff personnel assigned to their respective offices, and the state treasurer shall consult with the members of the claims commission prior to taking any personnel action for all other staff of the commission.

(d) The employees shall not have state service status but shall be subject to personnel policies and regulations which are applicable to employees of the treasury department, such as leave, compensation, classification and travel requests.

(e) Notwithstanding any provision of Acts 1997, ch. 165, to the contrary, the autonomy of individual claims commissioners in performing their claims adjudication function shall be respected by the state treasurer and the board of claims. Nothing within that act shall be construed to give the state treasurer or board of claims authority to supervise or take any personal actions with regard to the individual claims commissioners.

(f) For the purposes of this part and part 4 of this chapter, "grand division of the state" shall be defined as such term is defined in title 4, chapter 1, part 2, except that Cumberland County shall be included within the middle grand division.



§ 9-8-302 - Appointments -- Terms -- Residence -- Vacancies -- Chair.

(a) Each commissioner shall be appointed by the governor with confirmation by resolution of both houses of the general assembly for a term of eight (8) years.

(b) To provide staggered terms for the commissioners, the term expiring on June 30, 2003, shall be filled for an eight (8) year appointment while the current terms of the remaining two (2) commissioners shall each be extended for two (2) additional years. Thereafter, all commissioners shall be appointed to eight (8) year terms.

(c) Each commissioner shall have resided in the grand division from which such commissioner is appointed for one (1) year prior to appointment, resided in Tennessee for five (5) years prior to appointment, and shall have been licensed to practice law in Tennessee for at least five (5) years prior to appointment. No commissioner may practice law while serving on the commission. The commissioners shall discontinue the practice of law as soon after their appointments as is practicable. The commissioners shall comply with the standards of conduct contained in the Code of Judicial Conduct of the Rules of the Tennessee Supreme Court.

(d) The commissioners shall be eligible for reappointment.

(e) Temporary vacancies on the commission shall be filled by a qualified person appointed by the governor. Any other vacancy shall be filled for the remainder of the term by a qualified person appointed by the governor with the consent of both houses of the general assembly. If such a vacancy occurs while the general assembly is not in session, the governor shall appoint a qualified person to serve during the interim.

(f) The commission shall designate one (1) of its members to serve as chair.



§ 9-8-303 - Compensation.

The commissioners of the claims commission shall receive the same compensation as a Class 1 commissioner.



§ 9-8-304 - Administrative clerk -- Open proceedings -- En banc hearings.

(a) The claims commission, subject to the approval of the state treasurer, shall designate a commission employee to serve as administrative clerk to the claims commission. The administrative clerk, in consultation with the commission chair, shall schedule meetings of the commission.

(b) The administrative clerk, in consultation with the commission chair, shall docket proceedings and schedule hearings on claims. Each claim shall be assigned to the appropriate commissioner for the grand division in which the wrongful act occurred or in which the claimant lives; provided, that the chair of the commission shall have the authority to assign cases arising in one grand division to a commissioner in another grand division if such is necessary to alleviate congestion, delay, or an imbalance in caseloads among grand divisions. Each claim shall be heard in the grand division in which the wrongful act occurred or in which the claimant lives. The commission shall follow the law established for trial courts concerning opening proceedings to the public.

(c) The administrative clerk, in consultation with the state treasurer, is responsible for the day-to-day management of the commission's staff and such other activities as may be required including, but not limited to, reporting on the status of claims. In managing the affairs of the commission, the state treasurer shall consult with the claims commission.

(d) For the purpose of uniformity, the commission, upon the request of two (2) members thereof, may sit en banc to hear and decide any matter for which there is a disagreement among two (2) or more of the commissioners.



§ 9-8-305 - Powers and duties.

Each commissioner, and each administrative law judge assigned pursuant to this part, has the authority to:

(1) Hear and determine claims against the state falling within the categories enumerated in § 9-8-307;

(2) Issue subpoenas, swear in witnesses at hearings and other commission functions, effect discovery and issue protective orders and the like, and seek enforcement pursuant to § 4-5-311(a) and (b);

(3) Rule on motions and objections;

(4) Regulate the course of proceedings;

(5) Take official notice of:

(A) State statutes and the rules and regulations of state agencies; and

(B) Any fact that can be judicially noticed; and

(6) Issue written findings of facts and opinions of law.



§ 9-8-306 - Promulgation of rules and regulations.

The commission is authorized to promulgate rules and regulations not inconsistent with this chapter in order for it to fulfill its duties in an orderly and efficient manner.



§ First - of 2 versions of this section

9-8-307. Jurisdiction -- Claims -- Waiver of actions -- Standard for tort liability -- Damages -- Immunities -- Definitions -- Transfer of claims. [Applicable to injuries occurring on and after July 1, 2014. See the version applicable to injuries occurring prior to July 1, 2014.]

(a) (1) The commission or each commissioner sitting individually has exclusive jurisdiction to determine all monetary claims against the state based on the acts or omissions of "state employees," as defined in § 8-42-101, falling within one (1) or more of the following categories:

(A) The negligent operation or maintenance of any motor vehicle or any other land, air, or sea conveyance. In addition, the state may be held liable pursuant to this subdivision (a)(1)(A) for the negligent operation of state-owned motor vehicles or other conveyances by persons who are not state employees; provided, that such persons operated the vehicle or other conveyance with the permission of a state employee;

(B) Nuisances created or maintained;

(C) Negligently created or maintained dangerous conditions on state controlled real property. The claimant under this subdivision (a)(1)(C) must establish the foreseeability of the risks and notice given to the proper state officials at a time sufficiently prior to the injury for the state to have taken appropriate measures;

(D) Legal malpractice or health care liability by a state employee; provided, that the state employee has a professional/client relationship with the claimant;

(E) Negligent care, custody and control of persons;

(F) Negligent care, custody or control of personal property;

(G) Negligent care, custody or control of animals. Damages are not recoverable under this section for damages caused by wild animals;

(H) Negligent construction of state sidewalks and buildings;

(I) Negligence in planning and programming for, inspection of, design of, preparation of plans for, approval of plans for, and construction of, public roads, streets, highways, or bridges and similar structures, and negligence in maintenance of highways, and bridges and similar structures, designated by the department of transportation as being on the state system of highways or the state system of interstate highways;

(J) Dangerous conditions on state maintained highways. The claimant under this subdivision (a)(1)(J) must establish the foreseeability of the risk and notice given to the proper state officials at a time sufficiently prior to the injury for the state to have taken appropriate measures;

(K) (i) Workers' compensation claims by state employees, including injuries incurred by national guard members, Tennessee state guard members, civil air patrol members, civil defense agency personnel and emergency forest firefighters while on active duty and in the course of that duty;

(ii) The commission's payment of these claims shall be in such amount and subject to such limitations as set forth in title 50, chapter 6, except the following provisions shall have no application to workers' compensation claims filed against the state: §§ 50-6-103, 50-6-104, 50-6-106(5), 50-6-118, 50-6-128, 50-6-203(a)-(e) and (g), 50-6-205(b)(2), (b)(3), (c) and (d), 50-6-208, 50-6-210(f), 50-6-211, 50-6-213, 50-6-222, 50-6-225(d), 50-6-229(b), 50-6-233, 50-6-236(c)(2)-(3) and (g), 50-6-237, 50-6-238, 50-6-239, 50-6-244, 50-6-306, 50-6-307, and title 50, chapter 6, part 4. Section 50-6-114 shall apply to workers' compensation claims against the state, except that the state is authorized to give an employee the option to use accrued sick and annual leave in lieu of receiving temporary total disability benefits. In no event shall an employee receive both accrued sick and annual leave and temporary total disability benefits for the period of temporary total disability. Where appropriate, the claims commission shall be considered the court or tribunal to determine claims within title 50, chapter 6. Payments shall be made and accepted without regard to fault as a cause of the injury or death;

(iii) The second injury fund shall have no application to workers' compensation claims against the state of Tennessee. Payment of compensation shall not be considered a binding determination of the obligations of the employer as to future compensation payments. Likewise, the acceptance of compensation by the officer or employee is not considered a binding determination of the obligations of the employer as to future compensation payments; nor shall the acceptance of compensation by the officer or employee be considered a binding determination of the employer's rights;

(iv) The interested parties have the right to settle all matters of compensation between themselves, but all settlements, before the settlements are binding on either party, shall be reduced to writing and shall be approved by the claims commissioner before whom the claim for compensation is entitled to be heard, or to a workers' compensation judge pursuant to § 50-6-240. Any proposed settlement presented to a claims commissioner for approval pursuant to this subdivision (a)(1)(K)(iv) shall be examined by the claims commissioner to determine whether the officer or employee is receiving, substantially, the benefits provided by the Workers' Compensation Law, compiled in title 50, chapter 6. To this end, the commissioner may call and examine witnesses. Upon such settlement being approved, an order shall be rendered by the commissioner and duly entered by the clerk;

(v) In case any officer or employee of the state of Tennessee for whose injury or death compensation is payable under the Workers' Compensation Law shall at the time of injury be employed or paid jointly by two (2) or more employers subject to such law, such employers shall contribute to payment of such compensation in a proportion of their several wage liability to such officer or employee. The state of Tennessee is considered the primary employer and the determination of workers' compensation paid shall be pursuant to the procedures provided for state officers and employees. If one (1) or more, but not all, of such officers and employees are subject to the Workers' Compensation Law and otherwise subject to liability for compensation hereunder, then the liability of such of them as are so subject shall be to pay the proportion of the entire compensation which their portion of the wage liability bears to the wages of the officer or employee; provided, that nothing in this section shall prevent any agreement between the different employers between themselves as to the distribution of the ultimate burden of such compensation. The state of Tennessee shall pay the officer or employee under the Workers' Compensation Law and seek contribution from other contributing employers. The state of Tennessee has a right of action in the courts against the joint employers;

(vi) Notwithstanding § 9-8-402(d) or any other law to the contrary, upon motion of the employee, the claims commission may, prior to the benefits review conference or any final hearing on the claim, order the state to initiate, continue or reinstate temporary disability benefits or to provide medical benefits to the employee pending a final decision in the case, if the claims commission determines that such an order would be appropriate in light of available information. If the commission determines it appropriate to order the state to provide medical benefits pursuant to this subdivision (a)(1)(K)(vi), the commission's authority shall include, but not be limited to, the authority to order specific medical treatment recommended by the treating physician, and the authority to require the state to provide the appropriate panel of physicians to the employee, including a panel of appropriate specialists. With respect to the determination of whether to order the payment of temporary disability or medical benefits, the claims commission shall decide such issues solely on the basis of the information available to the commission, without favor or presumption for or against either party;

(L) Actions for breach of a written contract between the claimant and the state which was executed by one (1) or more state officers or employees with authority to execute the contract; provided, that the group insurance agreements created pursuant to §§ 8-27-201 [now § 8-27-202; See Compiler's Notes] and 8-27-302 shall be considered contracts for purposes of this subsection (a) in order for the commission to determine insurance claims which have been previously rejected by the state insurance committee or the local education insurance committee;

(M) Negligent operation of machinery or equipment;

(N) Negligent deprivation of statutory rights created under Tennessee law, except for actions arising out of claims over which the civil service commission has jurisdiction. The claimant must prove under this subdivision (a)(1)(N) that the general assembly expressly conferred a private right of action in favor of the claimant against the state for the state's violation of the particular statute's provisions;

(O) Claims for the recovery of taxes collected or administered by the state, except any tax collected or administered by the commissioner of revenue and any unemployment insurance tax collected or administered by the commissioner of labor and workforce development;

(P) Claims for the loss, damage or destruction of the personal property of state employees based on § 9-8-111;

(Q) (i) Claims for injuries incurred by persons where such injury occurred while the person was a passenger in a motor vehicle operated by a state employee while such employee was acting within the scope of employment. The claimant has the burden of proving the following:

(a) The injuries suffered by the claimant occurred as a result of an accident involving a motor vehicle operated by a non-state employee and a motor vehicle operated by a state employee who, at the time of the accident, was acting within the scope of employment;

(b) The proximate cause of the accident was the negligent operation of the motor vehicle operated by the nonstate employee;

(c) The claimant has been unable to recover any damages from the negligent party because the negligent party was uninsured or underinsured at the time of the accident and is otherwise financially incapable of fully compensating the claimant;

(d) The claimant has been unable to recover sufficient amounts under the Workers' Compensation Law or from any other public or private source, including the claimant's uninsured motorist's insurance policy, to fully compensate for the injuries suffered; and

(e) The claimant's presence in the motor vehicle operated by the state employee was for the benefit of the state, except that this requirement shall be waived for persons who are injured while a passenger in a state-owned motor vehicle used in the state employee van pool program authorized in § 4-3-1105(19).

(ii) Notwithstanding subsection (e), awards under this subdivision (a)(1)(Q) are limited to amounts recoverable under subdivision (a)(1)(K). Awards under this subdivision (a)(1)(Q) shall not be considered payments under an uninsured motorists insurance policy as provided for in title 56, chapter 7, part 12;

(R) Claims for libel and/or slander where a state employee is determined to be acting within the scope of employment;

(S) (i) Claims for compensation filed under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13, and § 40-24-107. Claims filed pursuant to this subdivision (a)(1)(S) shall be determined in accordance with title 29, chapter 13;

(ii) Notwithstanding title 29, chapter 13, to the contrary, the claims commission has exclusive jurisdiction to determine all claims filed for compensation under the Criminal Injuries Compensation Act in accordance with title 29, chapter 13; provided, that this exclusive jurisdiction shall apply only to claims for compensation filed on or after January 1, 1987. At the request of the claimant and with the consent of the court, any claim filed prior to January 1, 1987, may be transferred to the claims commission for determination of the claim;

(T) Actions based on § 69-1-201;

(U) Actions based on violations of the requirements of procurement of commodities or services under title 71, chapter 4, part 7;

(V) Unconstitutional taking of private property, as defined in § 12-1-202, including intentional state governmental action resulting in a taking other than the taking of real property and real property rights for the state's system of highways or the state's system of interstate highways; and

(W) Claims arising out of the billing, collection, or remittance of 911 surcharges.

(2) No item enumerated in this subsection (a) shall be interpreted to allow any claim against the state on account of the acts or omissions of persons, partnerships, corporations or other entities licensed or regulated by agencies of the state, notwithstanding any negligence committed by the state in the course of performing licensing or regulatory activities. No item enumerated in this subsection (a) shall be interpreted to allow any claims against the state arising out of or resulting from:

(A) The issuance, denial, suspension or revocation of, or by the failure or refusal to issue, deny, suspend or revoke, any permit, license, certificate, approval, order or similar authorization, except as provided for in subdivision (a)(1)(V);

(B) An inspection, or by reason of making an inadequate or negligent inspection of any property, except as provided for in subdivision (a)(1)(I);

(C) Riots, unlawful assemblies, public demonstrations, mob violence and civil disturbances; except that the claims commission shall have jurisdiction over riots and disturbances occurring on or after January 1, 1985, by persons who are in the care, custody and control of the state where the state's negligence is the proximate cause of the riot or disturbance which, in turn, is the proximate cause of the injury to the claimant or damage to the claimant's personal property;

(D) Acts of a defendant serving a sentence under probation coupled with periodic confinement pursuant to § 40-35-307; work release pursuant to § 40-35-315; on furlough pursuant to § 40-35-316; a community-based alternative to confinement pursuant to title 40, chapter 36; or parole pursuant to § 40-35-504, unless the defendant is in the custody of or under the control or supervision of a jailer, corrections officer, law enforcement officer, or other agent of the state, or unless the state was negligent in its release of the defendant; provided, that the state is liable for reasonable medical care for inmates under work release, furlough, or community-based alternatives to confinement, although the inmates are not physically in the custody and control of and under the direct personal control of a jailer, corrections officer or other law enforcement officer. The state, county, municipality or political subdivision which may employ the inmate but does not have direct supervision and control of the inmate's work release, confinement or community-based alternative to confinement is not liable for the inmate's reasonable medical treatment for injuries incurred while on such work release, community-based alternative, or other work detail. Nothing in this subdivision (a)(2)(D) shall be construed as changing the general law of comparative fault. Nothing in this subdivision (a)(2)(D) shall be construed as changing the liability for injuries caused by a person or agency due to that person's or agency's own negligence. Nothing in this subdivision (a)(2)(D) shall be construed as changing the general law on liability in subdivision (a)(1)(E); or

(E) Any failure or malfunction occurring before January 1, 2005, which is caused directly or indirectly by the failure of computer software or any device containing a computer processor to accurately or properly recognize, calculate, display, sort, or otherwise process dates or times, if, and only if, the failure or malfunction causing the loss was unforeseeable or if the failure or malfunction causing the loss was foreseeable but a reasonable plan or design or both for identifying and preventing the failure or malfunction was adopted and reasonably implemented complying with generally accepted computer and information system design standards. Notwithstanding any other provision of the law, nothing in this subdivision (a)(2)(E) shall in any way limit the liability of a third party, direct or indirect, who is negligent. Further, a person who is injured by the negligence of a third party contractor, direct or indirect, shall have a cause of action against the contractor.

(3) It is the intent of the general assembly that the claims commission shall only hear claims arising on or after January 1, 1985. All claims arising prior to January 1, 1985, are to be governed by the law as it was prior to that date. For purposes of jurisdiction, a claim for recovery of taxes is deemed to arise on the date of the payment under protest. However, for any claim falling within the jurisdiction of the claims commission as determined by this subdivision (a)(3) and arising before January 1, 1985, the board of claims may authorize the chair of the board to transfer any claim or classes of claims to the claims commission. No claims shall be transferred where the claimant objects. Transferred claims are subject to the same requirements and procedures as claims originally filed with the claims commission. It is the intent of the general assembly that the jurisdiction of the claims commission be liberally construed to implement the remedial purposes of this legislation. It is the intent of the general assembly that no distinctions be made between officers and employees of the state under this legislation. The availability of state records and documents concerning claims is subject to the same discovery defenses as are available to other parties. The portion of the records in possession of the division of claims administration containing the amount of funds reserved for each claim for the risk management fund is confidential and not subject to § 10-7-503, until the final adjudication of the claim.

(b) Claims against the state filed pursuant to subsection (a) shall operate as a waiver of any cause of action, based on the same act or omission, which the claimant has against any state officer or employee. The waiver is void if the commission determines that the act or omission was not within the scope of the officer's or employee's office or employment.

(c) The determination of the state's liability in tort shall be based on the traditional tort concepts of duty and the reasonably prudent person's standard of care.

(d) The state will be liable for actual damages only. No award shall be made unless the facts found by the commission would entitle the claimant to a judgment in an action at law if the state had been a private individual. The state will not be liable for punitive damages and the costs of litigation other than court costs. The state will not be liable for willful, malicious, or criminal acts by state employees, or for acts on the part of state employees done for personal gain. The state may assert any and all defenses, including common law defenses, which would have been available to the officer or employee in an action against such an individual based upon the same occurrence. The state may assert any absolute common law immunities available to the officer or employee, however, good faith common law immunity may not be asserted. If the claimant is successful with any claim filed with the claims commission after January 1, 1985, the state shall pay such interest as the commissioner may determine to be proper, not exceeding the legal rate as provided in § 47-14-121. In contract actions, interest may be awarded, but if the rate of interest is provided in the contract, the award of interest shall be at that rate.

(e) For causes of action arising in tort, the state shall only be liable for damages up to the sum of three hundred thousand dollars ($300,000) per claimant and one million dollars ($1,000,000) per occurrence. The board of claims is authorized to purchase insurance, on a per claimant or per occurrence basis, for any class of claim. Any recovery covered by such a policy may exceed the monetary limits of this subsection (e), but only up to the policy limit.

(f) No language contained in this chapter is intended to be construed as a waiver of the immunity of the state of Tennessee from suit in federal courts guaranteed by the eleventh amendment to the Constitution of the United States.

(g) No language contained in this chapter is intended to be construed to abridge the common law immunities of state officials and employees.

(h) State officers and employees are absolutely immune from liability for acts or omissions within the scope of the officer's or employee's office or employment, except for willful, malicious, or criminal acts or omissions or for acts or omissions done for personal gain. For purposes of this chapter, "state officer" or "employee" has the meaning set forth in § 8-42-101(3).

(i) (1) Claims that were timely filed against a state employee with a court of competent jurisdiction and that fall within the jurisdiction of the claims commission found in subdivision (a)(1)(A) shall be dismissed as to the state employee and transferred to the division of claims administration to proceed as a claim against the state; provided, that the state employee alleged to have acted negligently was, at the time of the incident giving rise to the claim, operating a private motor vehicle within the scope of the employee's office or employment, and the employee's action or inaction was not willful, malicious, criminal or done for personal gain. When a motion for transfer is made, the court shall require that notice be given the attorney general and reporter and the state shall be permitted to intervene and respond to the motion. Upon such transfer, the claim shall be considered timely filed with the division of claims administration and the claims commission. Such transfer shall be effected upon an order of dismissal and transfer from the court. Any such transfer must be made within one (1) year of the filing of the original complaint with the court or on or after April 22, 1998, whichever is later. Such claims shall be considered by the division of claims administration and the claims commission, as provided by law. This subsection (i) shall be effective for causes of action arising on or after July 1, 1995, pending on or after April 22, 1998, and causes of action arising on or after April 22, 1998.

(2) Claims which are transferred to the division of claims administration pursuant to this subsection (i) shall be investigated by the division of claims administration, acted upon or transferred by the division, and acted upon by the claims commission pursuant to the same statutory requirements and procedures as apply to claims originally filed with the division of claims administration.



§ Second - of 2 versions of this section

9-8-307. Jurisdiction -- Claims -- Waiver of actions -- Standard for tort liability -- Damages -- Immunities -- Definitions -- Transfer of claims. [Applicable to injuries occurring prior to July 1, 2014. See the version applicable to injuries occurring on and after July 1, 2014.]

(a) (1) The commission or each commissioner sitting individually has exclusive jurisdiction to determine all monetary claims against the state based on the acts or omissions of "state employees," as defined in § 8-42-101, falling within one (1) or more of the following categories:

(A) The negligent operation or maintenance of any motor vehicle or any other land, air, or sea conveyance. In addition, the state may be held liable pursuant to this subdivision (a)(1)(A) for the negligent operation of state-owned motor vehicles or other conveyances by persons who are not state employees; provided, that such persons operated the vehicle or other conveyance with the permission of a state employee;

(B) Nuisances created or maintained;

(C) Negligently created or maintained dangerous conditions on state controlled real property. The claimant under this subdivision (a)(1)(C) must establish the foreseeability of the risks and notice given to the proper state officials at a time sufficiently prior to the injury for the state to have taken appropriate measures;

(D) Legal malpractice or health care liability by a state employee; provided, that the state employee has a professional/client relationship with the claimant;

(E) Negligent care, custody and control of persons;

(F) Negligent care, custody or control of personal property;

(G) Negligent care, custody or control of animals. Damages are not recoverable under this section for damages caused by wild animals;

(H) Negligent construction of state sidewalks and buildings;

(I) Negligence in planning and programming for, inspection of, design of, preparation of plans for, approval of plans for, and construction of, public roads, streets, highways, or bridges and similar structures, and negligence in maintenance of highways, and bridges and similar structures, designated by the department of transportation as being on the state system of highways or the state system of interstate highways;

(J) Dangerous conditions on state maintained highways. The claimant under this subdivision (a)(1)(J) must establish the foreseeability of the risk and notice given to the proper state officials at a time sufficiently prior to the injury for the state to have taken appropriate measures;

(K) (i) Workers' compensation claims by state employees, including injuries incurred by national guard members, Tennessee state guard members, civil air patrol members, civil defense agency personnel and emergency forest firefighters while on active duty and in the course of that duty;

(ii) The commission's payment of these claims shall be in such amount and subject to such limitations as set forth in title 50, chapter 6, except the following provisions shall have no application to workers' compensation claims filed against the state: §§ 50-6-103, 50-6-104, 50-6-106(5), 50-6-117, 50-6-118, 50-6-128, 50-6-203(a)-(e) and (g)-(h), 50-6-205(b)(2), (b)(3), (c) and (d), 50-6-206(a)(1), 50-6-208, 50-6-211, 50-6-213, 50-6-222, 50-6-224(a)(2), 50-6-225(a)-(d), (g) and (k), 50-6-227, 50-6-228, 50-6-229(b), 50-6-233, 50-6-236(a), (b), (e) and (h), 50-6-237(c), 50-6-238, 50-6-244, 50-6-306, 50-6-307, and title 50, chapter 6, part 4. Section 50-6-114 shall apply to workers' compensation claims against the state, except that the state is authorized to give an employee the option to use accrued sick and annual leave in lieu of receiving temporary total disability benefits. In no event shall an employee receive both accrued sick and annual leave and temporary total disability benefits for the period of temporary total disability. Where appropriate, the claims commission shall be considered the court or tribunal to determine claims within title 50, chapter 6. Payments shall be made and accepted without regard to fault as a cause of the injury or death;

(iii) The second injury fund shall have no application to workers' compensation claims against the state of Tennessee. Payment of compensation shall not be considered a binding determination of the obligations of the employer as to future compensation payments. Likewise, the acceptance of compensation by the officer or employee is not considered a binding determination of the obligations of the employer as to future compensation payments; nor shall the acceptance of compensation by the officer or employee be considered a binding determination of the employer's rights;

(iv) The interested parties have the right to settle all matters of compensation between themselves, but all settlements, before the settlements are binding on either party, shall be reduced to writing and shall be approved by the claims commissioner before whom the claim for compensation is entitled to be heard, or by the commissioner of labor and workforce development or the commissioner's designee, pursuant to § 50-6-206(c). Any proposed settlement presented to a claims commissioner for approval pursuant to this subdivision (a)(1)(K)(iv) shall be examined by the claims commissioner to determine whether the officer or employee is receiving, substantially, the benefits provided by the Workers' Compensation Law, compiled in title 50, chapter 6. To this end, the commissioner may call and examine witnesses. Upon such settlement being approved, an order shall be rendered by the commissioner and duly entered by the clerk;

(v) In case any officer or employee of the state of Tennessee for whose injury or death compensation is payable under the Workers' Compensation Law shall at the time of injury be employed or paid jointly by two (2) or more employers subject to such law, such employers shall contribute to payment of such compensation in a proportion of their several wage liability to such officer or employee. The state of Tennessee is considered the primary employer and the determination of workers' compensation paid shall be pursuant to the procedures provided for state officers and employees. If one (1) or more, but not all, of such officers and employees are subject to the Workers' Compensation Law and otherwise subject to liability for compensation hereunder, then the liability of such of them as are so subject shall be to pay the proportion of the entire compensation which their portion of the wage liability bears to the wages of the officer or employee; provided, that nothing in this section shall prevent any agreement between the different employers between themselves as to the distribution of the ultimate burden of such compensation. The state of Tennessee shall pay the officer or employee under the Workers' Compensation Law and seek contribution from other contributing employers. The state of Tennessee has a right of action in the courts against the joint employers;

(vi) Notwithstanding § 9-8-402(d) or any other law to the contrary, upon motion of the employee, the claims commission may, prior to the benefits review conference or any final hearing on the claim, order the state to initiate, continue or reinstate temporary disability benefits or to provide medical benefits to the employee pending a final decision in the case, if the claims commission determines that such an order would be appropriate in light of available information. If the commission determines it appropriate to order the state to provide medical benefits pursuant to this subdivision (a)(1)(K)(vi), the commission's authority shall include, but not be limited to, the authority to order specific medical treatment recommended by the treating physician, and the authority to require the state to provide the appropriate panel of physicians to the employee, including a panel of appropriate specialists. With respect to the determination of whether to order the payment of temporary disability or medical benefits, the claims commission shall decide such issues solely on the basis of the information available to the commission, without favor or presumption for or against either party;

(L) Actions for breach of a written contract between the claimant and the state which was executed by one (1) or more state officers or employees with authority to execute the contract; provided, that the group insurance agreements created pursuant to §§ 8-27-201 and 8-27-302 shall be considered contracts for purposes of this subsection (a) in order for the commission to determine insurance claims which have been previously rejected by the state insurance committee or the local education insurance committee;

(M) Negligent operation of machinery or equipment;

(N) Negligent deprivation of statutory rights created under Tennessee law, except for actions arising out of claims over which the civil service commission has jurisdiction. The claimant must prove under this subdivision (a)(1)(N) that the general assembly expressly conferred a private right of action in favor of the claimant against the state for the state's violation of the particular statute's provisions;

(O) Claims for the recovery of taxes collected or administered by the state, except any tax collected or administered by the commissioner of revenue and any unemployment insurance tax collected or administered by the commissioner of labor and workforce development;

(P) Claims for the loss, damage or destruction of the personal property of state employees based on § 9-8-111;

(Q) (i) Claims for injuries incurred by persons where such injury occurred while the person was a passenger in a motor vehicle operated by a state employee while such employee was acting within the scope of employment. The claimant has the burden of proving the following:

(a) The injuries suffered by the claimant occurred as a result of an accident involving a motor vehicle operated by a non-state employee and a motor vehicle operated by a state employee who, at the time of the accident, was acting within the scope of employment;

(b) The proximate cause of the accident was the negligent operation of the motor vehicle operated by the non-state employee;

(c) The claimant has been unable to recover any damages from the negligent party because the negligent party was uninsured or underinsured at the time of the accident and is otherwise financially incapable of fully compensating the claimant;

(d) The claimant has been unable to recover sufficient amounts under the Workers' Compensation Law or from any other public or private source, including the claimant's uninsured motorist's insurance policy, to fully compensate for the injuries suffered; and

(e) The claimant's presence in the motor vehicle operated by the state employee was for the benefit of the state, except that this requirement shall be waived for persons who are injured while a passenger in a state-owned motor vehicle used in the state employee van pool program authorized in § 4-3-1105(19).

(ii) Notwithstanding subsection (e), awards under this subdivision (a)(1)(Q) are limited to amounts recoverable under subdivision (a)(1)(K). Awards under this subdivision (a)(1)(Q) shall not be considered payments under an uninsured motorists insurance policy as provided for in title 56, chapter 7, part 12;

(R) Claims for libel and/or slander where a state employee is determined to be acting within the scope of employment;

(S) (i) Claims for compensation filed under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13, and § 40-24-107. Claims filed pursuant to this subdivision (a)(1)(S) shall be determined in accordance with title 29, chapter 13;

(ii) Notwithstanding title 29, chapter 13, to the contrary, the claims commission has exclusive jurisdiction to determine all claims filed for compensation under the Criminal Injuries Compensation Act in accordance with title 29, chapter 13; provided, that this exclusive jurisdiction shall apply only to claims for compensation filed on or after January 1, 1987. At the request of the claimant and with the consent of the court, any claim filed prior to January 1, 1987, may be transferred to the claims commission for determination of the claim;

(T) Actions based on § 69-1-201;

(U) Actions based on violations of the requirements of procurement of commodities or services under title 71, chapter 4, part 7; and

(V) Unconstitutional taking of private property, as defined in § 12-1-202, including intentional state governmental action resulting in a taking other than the taking of real property and real property rights for the state's system of highways or the state's system of interstate highways.

(2) No item enumerated in this subsection (a) shall be interpreted to allow any claim against the state on account of the acts or omissions of persons, partnerships, corporations or other entities licensed or regulated by agencies of the state, notwithstanding any negligence committed by the state in the course of performing licensing or regulatory activities. No item enumerated in this subsection (a) shall be interpreted to allow any claims against the state arising out of or resulting from:

(A) The issuance, denial, suspension or revocation of, or by the failure or refusal to issue, deny, suspend or revoke, any permit, license, certificate, approval, order or similar authorization, except as provided for in subdivision (a)(1)(V);

(B) An inspection, or by reason of making an inadequate or negligent inspection of any property, except as provided for in subdivision (a)(1)(I);

(C) Riots, unlawful assemblies, public demonstrations, mob violence and civil disturbances; except that the claims commission shall have jurisdiction over riots and disturbances occurring on or after January 1, 1985, by persons who are in the care, custody and control of the state where the state's negligence is the proximate cause of the riot or disturbance which, in turn, is the proximate cause of the injury to the claimant or damage to the claimant's personal property;

(D) Acts of a defendant serving a sentence under probation coupled with periodic confinement pursuant to § 40-35-307; work release pursuant to § 40-35-315; on furlough pursuant to § 40-35-316; a community-based alternative to confinement pursuant to title 40, chapter 36; or parole pursuant to § 40-35-504, unless the defendant is in the custody of or under the control or supervision of a jailer, corrections officer, law enforcement officer, or other agent of the state, or unless the state was negligent in its release of the defendant; provided, that the state is liable for reasonable medical care for inmates under work release, furlough, or community-based alternatives to confinement, although the inmates are not physically in the custody and control of and under the direct personal control of a jailer, corrections officer or other law enforcement officer. The state, county, municipality or political subdivision which may employ the inmate but does not have direct supervision and control of the inmate's work release, confinement or community-based alternative to confinement is not liable for the inmate's reasonable medical treatment for injuries incurred while on such work release, community-based alternative, or other work detail. Nothing in this subdivision (a)(2)(D) shall be construed as changing the general law of comparative fault. Nothing in this subdivision (a)(2)(D) shall be construed as changing the liability for injuries caused by a person or agency due to that person's or agency's own negligence. Nothing in this subdivision (a)(2)(D) shall be construed as changing the general law on liability in subdivision (a)(1)(E); or

(E) Any failure or malfunction occurring before January 1, 2005, which is caused directly or indirectly by the failure of computer software or any device containing a computer processor to accurately or properly recognize, calculate, display, sort, or otherwise process dates or times, if, and only if, the failure or malfunction causing the loss was unforeseeable or if the failure or malfunction causing the loss was foreseeable but a reasonable plan or design or both for identifying and preventing the failure or malfunction was adopted and reasonably implemented complying with generally accepted computer and information system design standards. Notwithstanding any other provision of the law, nothing in this subdivision (a)(2)(E) shall in any way limit the liability of a third party, direct or indirect, who is negligent. Further, a person who is injured by the negligence of a third party contractor, direct or indirect, shall have a cause of action against the contractor.

(3) It is the intent of the general assembly that the claims commission shall only hear claims arising on or after January 1, 1985. All claims arising prior to January 1, 1985, are to be governed by the law as it was prior to that date. For purposes of jurisdiction, a claim for recovery of taxes is deemed to arise on the date of the payment under protest. However, for any claim falling within the jurisdiction of the claims commission as determined by this subdivision (a)(3) and arising before January 1, 1985, the board of claims may authorize the chair of the board to transfer any claim or classes of claims to the claims commission. No claims shall be transferred where the claimant objects. Transferred claims are subject to the same requirements and procedures as claims originally filed with the claims commission. It is the intent of the general assembly that the jurisdiction of the claims commission be liberally construed to implement the remedial purposes of this legislation. It is the intent of the general assembly that no distinctions be made between officers and employees of the state under this legislation. The availability of state records and documents concerning claims is subject to the same discovery defenses as are available to other parties. The portion of the records in possession of the division of claims administration containing the amount of funds reserved for each claim for the risk management fund is confidential and not subject to § 10-7-503, until the final adjudication of the claim.

(b) Claims against the state filed pursuant to subsection (a) shall operate as a waiver of any cause of action, based on the same act or omission, which the claimant has against any state officer or employee. The waiver is void if the commission determines that the act or omission was not within the scope of the officer's or employee's office or employment.

(c) The determination of the state's liability in tort shall be based on the traditional tort concepts of duty and the reasonably prudent person's standard of care.

(d) The state will be liable for actual damages only. No award shall be made unless the facts found by the commission would entitle the claimant to a judgment in an action at law if the state had been a private individual. The state will not be liable for punitive damages and the costs of litigation other than court costs. The state will not be liable for willful, malicious, or criminal acts by state employees, or for acts on the part of state employees done for personal gain. The state may assert any and all defenses, including common law defenses, which would have been available to the officer or employee in an action against such an individual based upon the same occurrence. The state may assert any absolute common law immunities available to the officer or employee, however, good faith common law immunity may not be asserted. If the claimant is successful with any claim filed with the claims commission after January 1, 1985, the state shall pay such interest as the commissioner may determine to be proper, not exceeding the legal rate as provided in § 47-14-121. In contract actions, interest may be awarded, but if the rate of interest is provided in the contract, the award of interest shall be at that rate.

(e) For causes of action arising in tort, the state shall only be liable for damages up to the sum of three hundred thousand dollars ($300,000) per claimant and one million dollars ($1,000,000) per occurrence. The board of claims is authorized to purchase insurance, on a per claimant or per occurrence basis, for any class of claim. Any recovery covered by such a policy may exceed the monetary limits of this subsection (e), but only up to the policy limit.

(f) No language contained in this chapter is intended to be construed as a waiver of the immunity of the state of Tennessee from suit in federal courts guaranteed by the eleventh amendment to the Constitution of the United States.

(g) No language contained in this chapter is intended to be construed to abridge the common law immunities of state officials and employees.

(h) State officers and employees are absolutely immune from liability for acts or omissions within the scope of the officer's or employee's office or employment, except for willful, malicious, or criminal acts or omissions or for acts or omissions done for personal gain. For purposes of this chapter, "state officer" or "employee" has the meaning set forth in § 8-42-101(3).

(i) (1) Claims that were timely filed against a state employee with a court of competent jurisdiction and that fall within the jurisdiction of the claims commission found in subdivision (a)(1)(A) shall be dismissed as to the state employee and transferred to the division of claims administration to proceed as a claim against the state; provided, that the state employee alleged to have acted negligently was, at the time of the incident giving rise to the claim, operating a private motor vehicle within the scope of the employee's office or employment, and the employee's action or inaction was not willful, malicious, criminal or done for personal gain. When a motion for transfer is made, the court shall require that notice be given the attorney general and reporter and the state shall be permitted to intervene and respond to the motion. Upon such transfer, the claim shall be considered timely filed with the division of claims administration and the claims commission. Such transfer shall be effected upon an order of dismissal and transfer from the court. Any such transfer must be made within one (1) year of the filing of the original complaint with the court or on or after April 22, 1998, whichever is later. Such claims shall be considered by the division of claims administration and the claims commission, as provided by law. This subsection (i) shall be effective for causes of action arising on or after July 1, 1995, pending on or after April 22, 1998, and causes of action arising on or after April 22, 1998.

(2) Claims which are transferred to the division of claims administration pursuant to this subsection (i) shall be investigated by the division of claims administration, acted upon or transferred by the division, and acted upon by the claims commission pursuant to the same statutory requirements and procedures as apply to claims originally filed with the division of claims administration.



§ 9-8-308 - Privilege tax on filing of claims -- Exemption.

(a) There is levied a privilege tax on the filing of claims with the claims commission of twenty-five dollars ($25.00) on each claim filed with the claims commission; provided, that no tax shall be levied on claimants who consent at the time of filing with the administrative clerk for their claims to be assigned to the small claims docket under § 9-8-403(a)(2), and proceed upon affidavits filed with the claims commission without a hearing. The tax shall be collected by the administrative clerk of the claims commission, and all funds collected by the clerk shall be paid over to the appropriate fund, as shall be determined by the state treasurer. Claims automatically transferred to the claims commission by the division of claims administration pursuant to § 9-8-402(c) due to a failure to honor or deny the claim during the ninety-day settlement period shall not be subject to the privilege tax established by this section. Notwithstanding any limit on the amount which may be awarded to a claimant, the commissioner or the reviewing court shall have the discretion to order that the privilege tax paid pursuant to this section be refunded to a claimant whose claim is determined to be meritorious.

(b) Any person shall be permitted to file a claim with the claims commission without paying the privilege tax established by subsection (a) by taking and subscribing the following oath in writing: "I, ___________________, do solemnly swear, that, owing to my poverty, I am not able to pay the privilege tax ordinarily required to file a claim with the claims commission and that I am justly entitled to the damages sought to the best of my belief."



§ 9-8-309 - Temporary assignment of administrative law judges to commission.

Upon the request of the governor, or of an individual claims commissioner as to claims within that commissioner's grand division, or of a majority of the claims commissioners as to claims within any grand division, the secretary of state may assign administrative law judges from the administrative procedures division of the secretary of state's office to assist in the removal of unacceptable congestion, delay on the claims commission docket or in the event of a claims commissioner's recusal or disability. Upon such assignment, administrative law judges shall have all the powers, duties and immunities as a regularly appointed claims commissioner. Costs associated with the assignment of administrative law judges to hear claims commission matters shall be paid from the risk management fund.



§ 9-8-310 - Retaliatory termination for filing of claim -- Filing of grievances.

(a) An entity of state government may not terminate a state employee for filing a workers' compensation claim with the claims commission.

(b) Any employee terminated for filing a workers' compensation claim may file a grievance in accordance with § 8-30-328 [repealed; see 8-30-318 for current appeal provisions], or may file a claim with the claims commission, at the option of such employee, in accordance with this part.



§ 9-8-311 - Confidentiality of medical records maintained by commission.

(a) Medical records received and maintained by the commission shall be treated as confidential and shall not be open for inspection by members of the public pursuant to title 10, chapter 7.

(b) As used in this section:

(1) "Healthcare provider" means healthcare professionals, establishments, or facilities licensed, registered, certified, or permitted pursuant to title 63 or title 68 and regulated under the authority of either the department of health or any agency, board, council, or committee attached to the department of health; and

(2) "Medical record" means any and all documents maintained by a healthcare provider relating to a patient's diagnosis, care, and treatment, including, but not limited to, notes, reports, memos, e-mails, facsimile transmissions, laboratory tests, billing documents, and medication orders.






Part 4 - Division of Claims Administration

§ 9-8-401 - Creation.

There is hereby created a division of claims administration as a division of the department of the treasury. The staff of the present board of claims shall also be the staff of the division of claims administration.



§ First - of 2 versions of this section

9-8-402. Claims. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) The claimant must give written notice of the claimant's claim to the division of claims administration as a condition precedent to recovery, except claims for recovery of taxes shall be filed directly with the administrative clerk of the claims commission. The filing of a false notice with the division of claims administration is punishable as a Class A misdemeanor.

(2) The notice shall state the circumstances upon which the claim is based, including, but not limited to: the state department, board, institution, agency, commission or other state entity that allegedly caused the injury; the time and place of the incident from which the claim arises; and the nature of the claimant's injury.

(3) The entire disputed amount of tax, penalty and interest must be paid under protest before any action can be filed contesting the assessment of any tax. The claim for recovery of taxes must be filed with the claims commission within six (6) months of the payment under protest. This is the sole and exclusive jurisdiction for determining tax liability, except that any tax collected or administered by the commissioner of revenue shall be contested according to chapter 749 of the Acts of 1986, and any unemployment insurance tax collected or administered by the commissioner of labor and workforce development shall be contested according to title 50, chapter 7.

(4) No writ for the prevention of the collection of any revenue claimed, or to hinder and delay the collection of the same, shall in anywise issue, either injunction, supersedeas, prohibition, or any other writ or process whatever; but in all cases in which, for any reason, any person shall claim that the tax so collected was wrongfully or illegally collected, the remedy for that party shall be as herein provided, and in no other manner.

(5) The notice to the division is deemed to be notice to the employer for workers' compensation purposes. Claims not within the jurisdiction of the claims commission shall be sent to the board of claims. A copy of any claim filed with or transferred to the claims commission must be served on the attorney general and reporter and the division of claims administration by certified mail, return receipt requested, or by such other method as the attorney general and reporter deems appropriate.

(b) The claim is barred unless the notice is given within the time provided by statutes of limitations applicable by the courts for similar occurrences from which the claim arises; provided, however, that, for workers' compensation purposes, the right to compensation and other benefits under the Workers' Compensation Law, compiled in title 50, chapter 6, shall be barred, unless the notice required by subsection (a) is filed with the division of claims administration within one (1) year after the accident resulting in injury. The filing of the notice by the claimant tolls all statutes of limitations as to other persons potentially liable to the claimant due to the occurrence from which the claim before the commission arises. The applicable statute of limitations for the recovery of taxes shall continue to be six (6) months after the payment of the taxes under protest. Absent prior written consent of the commission, it is mandatory that any claim filed with the claims commission upon which no action is taken by the claimant to advance the case to disposition within any one-year period of time be dismissed with prejudice.

(c) The division of claims administration shall investigate every claim and shall make every effort to honor or deny each claim within ninety (90) days of receipt of the notice. If the claim is denied, the division shall so notify the claimant and inform the claimant of the reasons therefor and of the claimant's right to file a claim with the claims commission within ninety (90) days of the date of the denial notice. If the claim is honored and the damages may be ascertained within the ninety-day settlement period, the division shall so notify the claimant, and inform the claimant of the conditions of the settlement offer, and of the claimant's right to file such claimant's claim with the claims commission within ninety (90) days of the date of the settlement notice if the conditions of the settlement offer are unacceptable. If the claim is honored and the amount of damages may not be ascertained within the ninety-day settlement period because evidence of loss will be obtained after the ninetieth day of the settlement period, the division shall so notify the claimant and inform the claimant of the claimant's right to file a claim with the claims commission within ninety (90) days of the date the division forwards final compensation to the claimant or upon written request for transfer to the commission by the claimant; provided, that final compensation shall be forwarded to the claimant within one (1) year of the date of the settlement notice. If the division fails to honor or deny the claim within the ninety-day settlement period, the division shall automatically transfer the claim to the administrative clerk of the claims commission.

(d) (1) Notwithstanding subsection (c) or any other law to the contrary, if the division denies the compensability of a workers' compensation claim, the division shall so notify the claimant and inform the claimant of the reasons for the denial, and of the claimant's right to request an alternative dispute resolution, pursuant to § 50-6-236, within ninety (90) days from the date of the denial notice. If the division fails to honor or deny the compensability of a workers' compensation claim within the ninety-day settlement period, the division shall submit the dispute to the alternative dispute resolution process, as provided in § 50-6-236.

(2) Where the division of claims administration has paid workers' compensation benefits, either voluntarily or as a result of an order to do so, within one (1) year following the accident resulting in injury, the claimant must file a petition for benefit determination, pursuant to § 50-6-236, no later than one (1) year from the latter of the date of the last authorized treatment or the time the division ceased to make payments of compensation to or on behalf of the claimant, in order for the claimant to recover any unpaid or further workers' compensation benefits. For purposes of this section, the issuing date of the last voluntary payment of compensation, not the date of its receipt, shall constitute the time the division ceased making payments and the division shall provide such date on request.

(3) In conducting any alternative dispute resolution pursuant to this subsection (d), the conference shall be held in the county where the employee lives, unless otherwise agreed to between the parties or otherwise directed by the commissioner. A workers' compensation specialist, as defined in § 50-6-102, shall have the authority to continue or reschedule an alternative dispute resolution.

(4) In the event an agreement cannot be reached through alternative dispute resolution as to all issues related to the claim, the claimant shall have ninety (90) days, after the issuance of a dispute certification notice as provided in § 50-6-236, to file a claim with the claims commission. A claim for workers' compensation benefits must be instituted in the claims commission within that ninety (90) days.

(5) No claim for workers' compensation shall be filed with the claims commission until the alternative dispute resolution process, as provided in § 50-6-236, has been exhausted. Notwithstanding this subsection (d), if the parties have mutually agreed to a compromise and settlement of a claim for workers' compensation, the parties shall not be required to exhaust the alternative dispute resolution process before filing a claim and submitting the compromise and settlement to the claims commission for approval, pursuant to § 9-8-307(a)(1)(K), or to a workers' compensation judge pursuant to § 50-6-240. If the settlement is not approved, the parties shall then exhaust the alternative dispute resolution process.

(6) The right to compensation for an occupational disease, or a claim for death benefits as a result of an occupational disease, must be initiated within the time periods set forth in this section; provided, however, that the applicable time limitation period or periods shall commence as of the date of the beginning of the incapacity for work resulting from an occupational disease, or upon the date death results from the occupational disease; provided, however, that, if, upon the date of the death of the employee, the employee's claim has become barred, the claim of the employee's dependent or dependents shall likewise be barred.

(7) In case of physical or mental incapacity, other than minority, of the injured person or such injured person's dependents to perform or cause to be performed any action required within the time specified in this section, then the period of limitation in such case shall be extended for one (1) year from the date when such incapacity ceases.



§ Second - of 2 versions of this section

9-8-402. Claims. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) The claimant must give written notice of the claimant's claim to the division of claims administration as a condition precedent to recovery, except claims for recovery of taxes shall be filed directly with the administrative clerk of the claims commission. The filing of a false notice with the division of claims administration is punishable as a Class A misdemeanor.

(2) The notice shall state the circumstances upon which the claim is based, including, but not limited to: the state department, board, institution, agency, commission or other state entity that allegedly caused the injury; the time and place of the incident from which the claim arises; and the nature of the claimant's injury.

(3) The entire disputed amount of tax, penalty and interest must be paid under protest before any action can be filed contesting the assessment of any tax. The claim for recovery of taxes must be filed with the claims commission within six (6) months of the payment under protest. This is the sole and exclusive jurisdiction for determining tax liability, except that any tax collected or administered by the commissioner of revenue shall be contested according to chapter 749 of the Acts of 1986, and any unemployment insurance tax collected or administered by the commissioner of labor and workforce development shall be contested according to title 50, chapter 7.

(4) No writ for the prevention of the collection of any revenue claimed, or to hinder and delay the collection of the same, shall in anywise issue, either injunction, supersedeas, prohibition, or any other writ or process whatever; but in all cases in which, for any reason, any person shall claim that the tax so collected was wrongfully or illegally collected, the remedy for that party shall be as herein provided, and in no other manner.

(5) The notice to the division is deemed to be notice to the employer for workers' compensation purposes. Claims not within the jurisdiction of the claims commission shall be sent to the board of claims. A copy of any claim filed with or transferred to the claims commission must be served on the attorney general and reporter and the division of claims administration by certified mail, return receipt requested, or by such other method as the attorney general and reporter deems appropriate.

(b) The claim is barred unless the notice is given within the time provided by statutes of limitations applicable by the courts for similar occurrences from which the claim arises; provided, however, that, for workers' compensation purposes, the right to compensation and other benefits under the Workers' Compensation Law, compiled in title 50, chapter 6, shall be barred, unless the notice required by subsection (a) is filed with the division of claims administration within one (1) year after the accident resulting in injury. The filing of the notice by the claimant tolls all statutes of limitations as to other persons potentially liable to the claimant due to the occurrence from which the claim before the commission arises. The applicable statute of limitations for the recovery of taxes shall continue to be six (6) months after the payment of the taxes under protest. Absent prior written consent of the commission, it is mandatory that any claim filed with the claims commission upon which no action is taken by the claimant to advance the case to disposition within any one-year period of time be dismissed with prejudice.

(c) The division of claims administration shall investigate every claim and shall make every effort to honor or deny each claim within ninety (90) days of receipt of the notice. If the claim is denied, the division shall so notify the claimant and inform the claimant of the reasons therefor and of the claimant's right to file a claim with the claims commission within ninety (90) days of the date of the denial notice. If the claim is honored and the damages may be ascertained within the ninety-day settlement period, the division shall so notify the claimant, and inform the claimant of the conditions of the settlement offer, and of the claimant's right to file such claimant's claim with the claims commission within ninety (90) days of the date of the settlement notice if the conditions of the settlement offer are unacceptable. If the claim is honored and the amount of damages may not be ascertained within the ninety-day settlement period because evidence of loss will be obtained after the ninetieth day of the settlement period, the division shall so notify the claimant and inform the claimant of the claimant's right to file a claim with the claims commission within ninety (90) days of the date the division forwards final compensation to the claimant or upon written request for transfer to the commission by the claimant; provided, that final compensation shall be forwarded to the claimant within one (1) year of the date of the settlement notice. If the division fails to honor or deny the claim within the ninety-day settlement period, the division shall automatically transfer the claim to the administrative clerk of the claims commission.

(d) (1) Notwithstanding subsection (c) or any other law to the contrary, if the division denies the compensability of a workers' compensation claim, the division shall so notify the claimant and inform the claimant of the reasons for the denial, and of the claimant's right to request a benefit review conference, pursuant to § 50-6-239, within ninety (90) days from the date of the denial notice. If the division fails to honor or deny the compensability of a workers' compensation claim within the ninety-day settlement period, the division shall submit the dispute to the benefit review conference process, as provided in § 50-6-239.

(2) Where the division of claims administration has paid workers' compensation benefits, either voluntarily or as a result of an order to do so, within one (1) year following the accident resulting in injury, the claimant must file a request for a benefits review conference, pursuant to § 50-6-239, no later than one (1) year from the latter of the date of the last authorized treatment or the time the division ceased to make payments of compensation to or on behalf of the claimant, in order for the claimant to recover any unpaid or further workers' compensation benefits. For purposes of this section, the issuing date of the last voluntary payment of compensation, not the date of its receipt, shall constitute the time the division ceased making payments and the division shall provide such date on request.

(3) In conducting any benefit review conference pursuant to this subsection (d), the conference shall be held in the county where the employee lives, unless otherwise agreed to between the parties or otherwise directed by the commissioner. A workers' compensation specialist, as defined in § 50-6-102, shall have the authority to continue or reschedule a benefit review conference.

(4) In the event an agreement cannot be reached at the benefit review conference as to all issues related to the claim, the claimant shall have ninety (90) days, after the date a written agreement or a written report regarding the benefit review conference is filed with the commissioner of labor and workforce development, as provided in § 50-6-240, to file a claim with the claims commission. A claim for workers' compensation benefits must be instituted in the claims commission within that ninety (90) days.

(5) No claim for workers' compensation shall be filed with the claims commission until the benefit review conference process, as provided in § 50-6-239, has been exhausted. Notwithstanding this subsection (d), if the parties have mutually agreed to a compromise and settlement of a claim for workers' compensation, the parties shall not be required to exhaust the benefit review conference process before filing a claim and submitting the compromise and settlement to the claims commission for approval, pursuant to § 9-8-307(a)(1)(K), or to the commissioner of labor and workforce development or the commissioner's designee, pursuant to § 50-6-206(c). If the settlement is not approved, the parties shall then exhaust the benefit review conference process.

(6) The right to compensation for an occupational disease, or a claim for death benefits as a result of an occupational disease, must be initiated within the time periods set forth in this section; provided, however, that the applicable time limitation period or periods shall commence as of the date of the beginning of the incapacity for work resulting from an occupational disease, or upon the date death results from the occupational disease; provided, however, that, if, upon the date of the death of the employee, the employee's claim has become barred, the claim of the employee's dependent or dependents shall likewise be barred.

(7) In case of physical or mental incapacity, other than minority, of the injured person or such injured person's dependents to perform or cause to be performed any action required within the time specified in this section, then the period of limitation in such case shall be extended for one (1) year from the date when such incapacity ceases.



§ 9-8-403 - Dockets -- Determination of claims -- Appeals -- Notice of appeal.

(a) The commission shall maintain two (2) separate dockets. Upon transfer to the administrative clerk of the claims commission, the claim shall be assigned to the applicable docket:

(1) A regular docket similar to those maintained by courts of record. A court reporter shall be utilized at all hearings on claims on the regular docket and a record of such proceedings shall be made. These proceedings shall be conducted pursuant to the Tennessee Rules of Civil Procedure where applicable and otherwise pursuant to rules and regulations promulgated by the commission. The decisions of the individual commissioners may be appealed to the entire claims commission pursuant to rules promulgated by the commission. The decisions of the individual commissioners or, when rendered, decisions of the entire commission regarding claims on the regular docket may be appealed to the Tennessee court of appeals pursuant to the same rules of appellate procedure which govern interlocutory appeals and appeals from final judgments in trial court civil actions, except that tax appeals shall go directly to the Tennessee supreme court and workers' compensation appeals shall be appealed pursuant to the procedure for other workers' compensation cases under § 50-6-225; or

(2) A small claims docket consisting of claims satisfying the monetary limit applicable to the general sessions court of Davidson County. No court reporter shall be utilized nor any record made of these proceedings. These proceedings shall be conducted pursuant to rules and regulations promulgated by the commission. If a claimant consents to having the claimant's claim proceed upon affidavits filed with the commission without a hearing, the state shall be deemed to have waived a hearing on the claim unless the state requests a hearing within sixty (60) days after the claim is filed with, or transferred to, the commission. No appeal may be taken from a commissioner's decision regarding claims appearing on the small claims docket.

(b) All claims shall be heard without the aid of a jury. The claimant may appear on such claimant's own behalf or through counsel.

(c) At the discretion of either party at any time prior to a hearing, a claim may be removed from the small claims docket to the regular docket. Once removed, the claim shall be treated like any other claim on the regular docket.

(d) The state may, under rules promulgated by the commission, bring third parties before the commission when necessary to determine the ultimate liability.

(e) The commission shall also determine all claims on behalf of the state against the claimant arising out of the same occurrence.

(f) The state may assert any or all available defenses.

(g) A settlement offer by either party may not be used as evidence in a later commission hearing.

(h) Claims based on the negligent care, custody or control of personal property by persons in the legal custody of the state shall proceed on affidavits only, except where the commission determines that witnesses should be heard.

(i) Notwithstanding any provision to the contrary, claims for compensation filed under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13, and § 40-24-107, shall be heard on the small claims docket only, unless removed to the regular docket pursuant to subsection (c).

(j) Commissioners shall provide findings of facts and conclusions of law on the disposition of all claims on the regular docket. Except as provided in § 29-13-109, an order disposing of a claim on the small claims docket need not include findings of fact and conclusions of law unless requested by a party. The commission is encouraged to make oral decisions immediately after a hearing on any claim if the commission finds that further deliberation is unnecessary. If a claim is disposed of by an oral ruling, counsel for the prevailing party shall prepare and submit an appropriate order reflecting such ruling. Such order shall include proposed findings of fact and conclusions of law if the claim was heard on the regular docket or if a party requested such findings and conclusions in a hearing on the small docket. Any orders prepared by counsel for the prevailing party shall be submitted to the adverse party for approval.

(k) If a claimant appeals the decision of a commissioner pursuant to subdivision (a) (1), the claimant shall, in addition to complying with all other requirements for perfecting an appeal, notify the clerk of the commission by filing the notice of appeal with the clerk. The notice shall be accompanied by a bond payable to the State of Tennessee in an amount determined by the clerk to be sufficient to defray the cost of preparing the transcript. The bond shall be in the form of a cash deposit, or by bond secured either by a corporation authorized under the laws of this state to act as surety on such a bond or by one (1) or more individual personal sureties residing within this state and who own real estate within this state. The bond shall be conditioned to pay the charge for services of the court reporter in preparing the transcript of the evidence introduced at the hearing before the commission. Whenever security is given in the form of a bond with one (1) or more sureties, the address of each surety shall be shown on the bond. In the event the claimant does not obtain the relief prayed for in the claimant's appeal, the cost of preparing the transcript shall be taxed against the claimant and shall be paid by the claimant or the surety on the bond filed with the commission.

(l) In the discretion of the claims commission and by agreement of the parties, all or part of a hearing may be conducted by electronic means.



§ 9-8-404 - Removal of claims -- Appeals.

(a) Prior to hearing, upon the petition of either party showing the approval of the attorney general and reporter, the claim shall be removed to the appropriate chancery or circuit court with venue for handling in accordance with this part, except the normal procedural rules of the court shall be applicable. Appeal from the chancery or circuit court shall be to the court of appeals.

(b) The commission may transfer the action to the appropriate chancery or circuit court with venue on its own after a determination, in writing, by the commission that fair and complete resolution of all claims involved cannot be accomplished in administrative proceedings before the commission. Such transfers shall be limited to tort claims arising out of the same fact situation where much of the evidence to be presented would be admissible against the state and one (1) or more additional defendants. If such transferred claim is not consolidated for trial, the claim against the state shall be transferred back to the commission. If, prior to the time of trial, all claims other than those against the state have been dismissed, settled or otherwise concluded, upon motion of the state the claim shall be transferred back to the commission. The transferred claim shall be handled in accordance with this part, except the normal procedural rules of the court shall be applicable. Appeal from the chancery or circuit court shall be to the court of appeals.

(c) If the docket for any grand division becomes overloaded in the judgment of the commission chair, the chair may assign one (1) of the other two (2) commissioners to hear some of those claims in that division.



§ 9-8-405 - Settlement of claims -- Mediation.

(a) Any claim filed with the division may be settled pursuant to § 20-13-103, following consultation with the governmental entity affected therein. Additionally, the attorney general and reporter, with the written approval of the governor and the comptroller of the treasury, may authorize the state treasurer to settle certain classes of claims without the necessity of complying with § 20-13-103.

(b) In the event of disapproval of a proposed settlement, the claim shall be processed in the same manner as other claims before the commission.

(c) By agreement of the parties, a mediator may be employed in an attempt to settle a claim. Such a claim still must be settled in accordance with subsection (a) of this section and/or § 20-13-103. Costs associated with alternative dispute resolution, as agreed to by the parties, shall be paid from the risk management fund.



§ 9-8-406 - Representation of state -- Negotiation of prehearing claim settlements.

The attorney general and reporter shall represent the state in all claims before the commission; however, the attorney general and reporter may delegate to the department of the treasury or the governmental entity against which the claim is made the authority to negotiate pre-hearing claim settlements, and to represent the state in proceedings before the claims commission or any portion of that authority which the attorney general and reporter deems appropriate.



§ 9-8-407 - Actions against third parties for reimbursement.

(a) Whenever the acts or omissions of a third party are the proximate cause of an incident giving rise to a claim against the state for which the state has, pursuant to this chapter, compensated the person injured or damaged by the acts or omissions of such third party, the state of Tennessee may institute an action against such third party for the recovery of the whole or any specified part of the amount paid by the state in the appropriate court in Tennessee, or in the federal, state or district court in which such third party resides.

(b) As a condition for the settlement of a claim filed under this chapter in which a third party may be liable, the state treasurer, exercising the settlement authority delegated to the state treasurer pursuant to § 9-8-405, shall require the claimant to agree, by such form as the attorney general and reporter may direct, to cooperate fully with appropriate officials of the state should the state proceed to institute an action against a third party to recover the whole or any specified part of the amount paid by the state. Should the claimant fail to cooperate with the state in accordance with such agreement, the state shall have the right to recover any amounts paid by the state to the claimant. In awarding compensation, the claims commission shall include a requirement that the claimant execute an agreement with the state to cooperate with the state in an action against a liable third party in accordance with this section, unless the commission finds that the facts in such claim dictate that such an agreement should not be required.

(c) Should any claimant choose to exercise such claimant's right to recover damages in civil court for injury or damages, such claimant shall notify the attorney general and reporter of the institution of such a lawsuit by serving the attorney general and reporter through the United States mail with a copy of the complaint, all subsequent pleadings and a copy of the final judgment in order to give the state notice of the existence of such an action so that the state may pursue its subrogated interest.



§ 9-8-408 - Confidentiality of medical records maintained by division.

(a) Medical records received and maintained by the division of claims administration shall be treated as confidential and shall not be open for inspection by members of the public pursuant to title 10, chapter 7.

(b) As used in this section:

(1) "Healthcare provider" means healthcare professionals, establishments, or facilities licensed, registered, certified, or permitted pursuant to title 63 or title 68 and regulated under the authority of either the department of health or any agency, board, council, or committee attached to the department of health; and

(2) "Medical record" means any and all documents maintained by a healthcare provider relating to a patient's diagnosis, care, and treatment, including, but not limited to, notes, reports, memos, e-mails, facsimile transmissions, laboratory tests, billing documents, and medication orders.









Chapter 9 - Funding of State Debt

Part 1 - General Provisions

§ 9-9-101 - State funding board.

(a) The state funding board shall be composed of the governor, the commissioner of finance and administration, the state treasurer, the secretary of state, and the comptroller of the treasury. The governor shall serve as the chair, and the comptroller shall serve as the vice chair and secretary. The board has the power to prescribe its rules and regulations and govern its meetings and procedures as it may deem advisable. A majority of the board constitutes a quorum and the confirming vote of at least three (3) members of the board is required.

(b) [Deleted by 2013 amendment, effective July 1, 2013.]



§ 9-9-102 - Maintenance of records on the condition of all debt obligations and payments.

The commissioner of finance and administration shall maintain, or cause to be maintained, records on the condition of all debt obligations described in § 9-9-105(a) and of the payment of the principal of and premium, if any, and interest on such obligations.



§ 9-9-103 - Debt service payments.

(a) [Deleted by 2013 amendment, effective July 1, 2013.]

(b) There is hereby appropriated to the state funding board on a direct and continuing basis a sum sufficient for payment of debt service (principal, interest and premium, if any) on outstanding bonds and other debt obligations (including notes), amounts due on contracts or agreements authorized under this chapter, and necessary related expenses. The state funding board is authorized to make debt service payments on outstanding bonds and other debt obligations (including notes), and make payments due under contracts and agreements authorized under this chapter, and necessary related expenses, as provided in this section from any funds held in the state treasury not otherwise legally restricted, independent of an appropriation bill as contemplated by chapter 4, part 51 of this title.



§ 9-9-104 - Pledge of revenues -- Covenants for protection of bondholders.

(a) For the payment of the principal of and interest on the bonds of the state of Tennessee issued under this chapter outstanding as of July 1, 2013, there is hereby pledged the annual proceeds of a tax of not less than five cents (5cent(s)) per gallon upon gasoline, the annual proceeds of the special tax on petroleum products provided for by § 67-3-203, one half (1/2) of the annual proceeds of motor vehicle registration fees now or hereafter required to be paid to the state, and the entire annual proceeds of franchise taxes imposed by the franchise tax law, compiled in title 67, chapter 4, part 21. This pledge shall not extend to any bonds issued under this chapter after July 1, 2013.

(b) As long as any bonds issued under this chapter that were outstanding as of July 1, 2013 remain outstanding, the state of Tennessee hereby covenants with the persons who now or may hereafter hold such bonds that it will not decrease by legislative action any of the fees or taxes that constitute the special revenues pledged by this section, or eliminate from the requirement to pay such fees or taxes any substance, motor vehicle or corporation on account of which the payment of such fees or taxes is now required, and that it will levy a tax of not less than five cents (5cent(s)) per gallon upon gasoline or other motor vehicle fuel, unless the state funding board shall certify that all payments due the state funding board under this chapter have been made in full, that the state is not in default in the payment of any outstanding debt or in the payment of interest thereon, and that such fees and taxes at lower rates to be specified by the state funding board, in such year or years (not exceeding two (2) years), will be sufficient to provide funds adequate to meet all payments required to be made by the state funding board in such year or years, as well as to provide for the other obligations and expenses of the state for such year or years, to be defrayed therefrom, in which event the state of Tennessee shall be under no obligation to charge or levy in such year or years fees or taxes in excess of the rates so certified by the state funding board.

(c) In no event shall the pledge and covenants set forth in this section extend past or be effective after June 30, 2033.



§ 9-9-105 - Bonds constitute direct state obligations -- Debt obligations constitute a charge and lien -- Satisfaction of debt service coverage test.

(a) All bonds issued (and to be issued) under this chapter, all notes issued (and to be issued) in anticipation of such bonds, and all tax revenue anticipation notes issued (and to be issued) under this chapter shall constitute direct general obligations of the state of Tennessee for the payment of the principal of and premium, if any, and interest on which there is also pledged the full faith and credit of the state of Tennessee. Subject only to § 9-9-104(a), all such debt obligations shall constitute a charge and lien upon the entire fees, taxes and other revenues and funds allocated to the general fund, the debt service fund, and the highway fund; and, if necessary, upon the first such fees, taxes, revenues and funds thereafter received and allocated to such funds, except only such fees, taxes, revenues and funds as may be otherwise legally restricted.

(b) The state of Tennessee hereby covenants with the persons who now or may hereafter hold any debt obligations described in § 9-9-105(a) that it will raise fees, taxes and other revenues sufficient, together with funds on hand derived from all sources, to pay the principal of and premium, if any, and interest on such obligations as and when due and payable.

(c) (1) The state of Tennessee hereby covenants with the persons who now or may hereafter hold any bonds issued under this chapter that no bonds shall be issued under this chapter after July 1, 2013, unless the following debt service coverage test is satisfied: the amount necessary to pay the maximum annual debt service payable in the then current or any future fiscal year, is not greater than ten percent (10%) of the amount of total state tax revenue allocated to the general fund, to the debt service fund, and to the highway fund for the immediately preceding fiscal year.

(2) For purposes of satisfying this test, "state tax revenues" are defined as those taxes, licenses, fees, fines, and permits collected by the department of revenue and allocated to the general fund, the debt service fund, and the highway fund excluding the portion of those taxes shared with local governments.

(3) "Debt service", for this purpose, means and includes principal of and interest on all outstanding bonds issued under this chapter and the bonds then proposed to be issued under this chapter, in the aggregate; provided, that in determining the outstanding bonds, there shall be excluded any outstanding bonds the payment of which has been fully provided for by funds or securities (including expected income therefrom), or both, set aside for that purpose.



§ 9-9-106 - Certification of amount necessary for payment of debt obligations.

The state funding board shall certify to the commissioner of finance and administration from time to time, but not less than annually, the amount necessary, together with funds on hand derived from all sources, to enable the board to provide for the payment of the principal of and premium, if any, and interest on all debt obligations described in § 9-9-105(a) as and when the same shall become due and payable.



§ 9-9-107 - Payments by state funding board.

The state funding board shall provide for the payment of the principal of and premium, if any, and interest on all bonds issued under this chapter, all notes issued in anticipation of such bonds and all tax revenue anticipation notes issued under this chapter, amounts due on contracts or agreements described in § 9-9-202(g) and (h) or other contracts or agreements relating to such debt obligations, and necessary related expenses incurred under this chapter as the same shall become due, out of the fees, taxes and other revenues and funds available for such purposes.



§ 9-9-108 - State funding board's authority to deposit or transfer funds.

The state funding board may:

(1) Deposit funds and revenues paid to it in the pooled investment fund authorized by § 9-4-603 or in a deposit account at a bank or trust company located within or without the state of Tennessee, which will give such security for such deposit of the kind and type now required by law for the deposit of other state funds; or

(2) Transfer cash, pending its application to the payment of the principal of or interest on the outstanding obligations of the state, into a fiduciary or trust account with a bank or trust company located within or without the state of Tennessee, under terms as the board may require to ensure the safety of the funds.



§ 9-9-109 - Custodian for securities.

The state funding board is expressly authorized to contract with a bank or trust company located within or without the state of Tennessee to act as a custodian for securities held by or for the benefit of the board, including collateral pledged pursuant to § 9-9-108(1), under terms as the board may require to ensure the safety of the securities.



§ 9-9-110 - Investment of cash not immediately required.

Cash in the hands of the state funding board not immediately required for the payment of the principal of or interest on outstanding obligations of the state and held as provided by § 9-9-108 may be invested, in the board's discretion, in general obligation debt of the state of Tennessee or in any other obligations which are legal for the investment of funds of the state of Tennessee, with such yield and maturity as determined by the board after consultation with the state treasurer.



§ 9-9-111 - Vested rights of holders of debt obligations.

The holders of all debt obligations of the state of Tennessee described in § 9-9-105(a) and all persons who may hereafter purchase such obligations shall have, and are hereby declared to have, a vested right in the performance of the covenants and pledges contained in this chapter, and the performance of the duties imposed upon any officer or agency of the state of Tennessee by or pursuant to this chapter may be enforced by the holder of any such obligation by appropriate proceedings; provided, that no such holders or purchasers of debt obligations issued after July 1, 2013, shall have any such rights with respect to § 9-9-104.



§ 9-9-112 - Exemption from taxes.

Principal of and interest on debt obligations issued under this chapter shall be exempt from taxation by the state, or by any county, municipality or taxing district of the state, except inheritance, transfer and estate taxes.



§ 9-9-113 - Bond term not to exceed lifetime of item financed -- Tax exempt status.

(a) No funds obtained through the sales of any bonds or notes of the state of Tennessee as provided for by this chapter shall be used to purchase or otherwise obtain any equipment, goods, or services, unless the equipment, goods, or services shall have a reasonably anticipated lifetime of use equal to or greater than the period of time for which the bonds or notes are issued and during which interest is payable for them. The "reasonably anticipated lifetime" within the meaning of this section shall be determined by the state building commission for projects under its jurisdiction and by other appropriate authority designated by the state funding board for all projects or programs not under the jurisdiction of the state building commission. Architectural, engineering, and other like services, which are determined by the state building commission or other appropriate authority designated by the state funding board to be a normal part of the project or program cost are not precluded by this section from funding from bond or note proceeds.

(b) For the purpose of ensuring that the bonds, notes and other obligations issued after September 1, 1986, pursuant to this chapter maintain their tax-exempt status as may be provided by the Internal Revenue Code of 1986, compiled in 26 U.S.C., as amended, no state officer or employee or user of a project or program shall authorize or allow any change, amendment or modification to a project or program financed or refinanced with the proceeds of such obligations which change, amendment or modification would affect the tax-exempt status of such obligations unless the change, amendment, or modification shall have received the prior approval of the state funding board. Failure to receive the approval of the state funding board shall render any change, amendment, or modification null and void.



§ 9-9-114 - Records of state obligations payments.

The secretary of the funding board shall keep, or cause to be kept, appropriate records concerning the payment of obligations of the state issued under this chapter, including information regarding items redeemed.



§ 9-9-115 - Destruction of paid or cancelled bonds by paying agent.

(a) The state of Tennessee, acting by resolution of the state funding board, may authorize and direct the paying agent for its bonds, notes and coupons, or other person in possession of its bonds, notes and coupons, to destroy all bonds, notes and coupons duly paid and cancelled.

(b) Such bonds, notes and coupons duly paid and cancelled during any fiscal year beginning July 1 and ending on the following June 30 may be destroyed only after the fiscal audit of the appropriate state agency covering the fiscal year has been completed, and the department of audit will notify the state funding board that due account has been made of such duly paid and cancelled bonds, notes and coupons. The paying agent or other person in possession of the state's bonds, notes and coupons shall furnish a certified list of bonds, notes and coupons duly paid and cancelled, showing for each issue of bonds and notes: the bond, note and coupon number, the amount, the date paid, and such additional information as the state funding board by resolution may require.

(c) This section shall be in addition to any other law. Where the provisions of this section are in conflict with other law, this section shall prevail.



§ 9-9-116 - Technical advice -- Expenses of carrying out chapter.

The state funding board is hereby authorized to procure such legal and technical advice, approving opinions and such financial assistance as it may consider necessary in connection with the carrying into effect of this chapter, and is also authorized to pay all necessary expenses, including costs of advertisement, printing bonds, certificates and coupons, publication of all releases, purchases of all necessary books and records, and all other incidental expenses as may be necessary. All such expenses, as well as the amount of any discount at which bonds issued under this chapter shall be sold, may be funded by bonds issued under this chapter and authorized heretofore or hereafter by the general assembly, to be issued by the funding board.



§ 9-9-117 - State immunity preserved.

Nothing in this chapter shall be construed as either waiving the immunity of the state of Tennessee from suit or as extending its consent to be sued, notwithstanding any other portion or portions of this chapter to the contrary.



§ 9-9-118 - [Repealed.]

HISTORY: Acts 1937, ch. 165, § 16 (Williams, § 1811.27); 1977, ch. 3, § 8; T.C.A. (orig. ed.), § 9-920; repealed by Acts 2013, ch. 176, § 7, effective July 1, 2013.



§ 9-9-119 - [Repealed.]

HISTORY: Acts 1985, ch. 118, § 68; 2000, ch. 598, § 4; repealed by Acts 2013, ch. 176, § 8, effective July 1, 2013.



§ 9-9-120 - Authority to establish guidelines, rules and regulations.

The state funding board is authorized to establish guidelines, rules or regulations with respect to certain agreements and contracts facilitating the issuance and sale of debt by governmental entities established by private act, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, and agreements with the purchaser of the debt when such agreements and contracts have been authorized under the private act subject to guidelines of the state funding board.






Part 2 - Issuance and Sale of Bonds

§ 9-9-201 - Obligations subject to funding.

All general obligation bonds already issued or which may hereafter be issued by the state of Tennessee shall be subject to financing, refinancing and retirement under this chapter.



§ 9-9-202 - Authorization to issue bonds -- Purposes, contents, form, redemption of bonds -- Interest rate agreements -- Jurisdiction.

(a) For the purpose of effectuating this chapter, the funding board is hereby authorized to issue bonds of the state of Tennessee in amounts and for purposes heretofore or hereafter authorized by the general assembly. Each issue of bonds may be for one (1) or more purposes, irrespective whether the purposes have been provided for by the same legislative enactments, and, unless otherwise provided by law, shall be direct general obligations of the state of Tennessee for the payment of which as to both principal and interest the full faith and credit of the state is irrevocably pledged, and shall be further secured by the pledge of special revenues pursuant to this chapter.

(b) The bonds shall be dated, shall bear interest at such rate or rates payable at such time or times and at such place or places, shall mature at such time or times, and shall be payable in such medium of payment, as may be determined by the board.

(c) The bonds may be made redeemable before maturity at the option of the board at such price or prices and under such terms and conditions as may be fixed by the board prior to the issuance of the bonds.

(d) The board shall determine the form of the bonds, including the form of interest coupons to be attached thereto, and the manner of execution or authentication of the bonds and coupons, and shall fix the denomination or denominations of the bonds and the place or places of payment of the principal and interest, which may be at any bank or trust company within or without the state.

(e) The bonds may be issued in coupon or registered form, or both, as the board may determine, and provision may be made for the registration of coupon bonds as to principal only or also as to both principal and interest, and for the exchange and interchange of registered and coupon bonds.

(f) In case any member or officer of the board whose signature or facsimile signature thereof shall appear on the bonds or coupons shall cease to be a member or officer of the board before the delivery thereof, such signature or facsimile signature nevertheless shall be valid and sufficient for all purposes, the same as if such person had remained a member or officer of the board until after such delivery.

(g) With respect to all or any portion of any issue of bonds issued hereunder, the funding board may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and agreements as the funding board may determine, including, without limitation, provisions permitting the funding board to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement.

(h) When entering into any contracts or agreements facilitating the issuance and sale of bonds, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, and agreements with the purchaser of the bonds authorized under this section evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the state funding board may agree in the written contract or agreement that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over the state funding board against which an action on such a contract or agreement is brought shall lie solely in a court in Tennessee which would otherwise have jurisdiction of actions brought in contract against the board.



§ 9-9-203 - Authority to offer bonds for sale and determine interest rates -- Delivery periods.

(a) The funding board is hereby authorized, empowered and directed to offer for sale any and all bonds heretofore or hereafter authorized to be issued by the funding board, and to determine by resolution the maximum rate or rates of interest which such bonds shall bear.

(b) The funding board may enter into an agreement to sell its bonds under this chapter providing for delivery of its bonds not more than five (5) years or such greater period of time if recommended by the comptroller of the treasury or the comptroller's designee, from the date of execution of such agreement or, in the case of refunding bonds, the earlier of the first date on which the bonds being refunded can be optionally redeemed resulting in cost savings or be optionally redeemed at par.



§ 9-9-204 - Removal of statutory limitations on interest rates.

(a) Whenever the interest rate or rates determined by resolution of the funding board exceed those contained in the act or acts authorizing the issuance of such bonds, the rate or rates determined by the funding board shall prevail, it being the legislative intent to remove all statutory limitations regarding maximum interest rates and all such limitations are hereby expressly removed; provided, that the maximum rate determined by the funding board in no instance shall exceed the rate as provided by § 47-14-103.

(b) [Deleted by 2010 amendment, effective June 30, 2012.]



§ 9-9-205 - Advertisement and sale of bonds -- Appropriation of funds in lieu of sale of bonds.

(a) (1) Any and all bonds issued by the funding board shall be sold at public sale after due notice of the sale in such manner and at such times as may be approved by the funding board.

(2) Notwithstanding subdivision (a)(1), until June 30, 2016, the funding board shall have discretion to sell bonds at private sale upon such terms and conditions as it shall determine.

(3) The funding board shall report periodically to the chairs of the finance, ways and means committees of the senate and the house of representatives as to the terms and method of sale of bonds sold until June 30, 2016, including the basis for selection of underwriters or other initial purchasers at private sale.

(b) If there are unappropriated funds in the general fund, highway fund or state debt service fund of the state sufficient to defray the cost of the betterments, improvements, buildings, and projects for which bonds shall have been authorized, or any part thereof, then the funding board may request an allocation from such unappropriated funds in lieu of issuing bonds in such amount. There is hereby appropriated upon any such request of the funding board from the general fund, highway fund or state debt service fund a sum sufficient to pay the cost, or any part thereof, of such betterments, improvements, buildings, and projects, as the funding board shall have been authorized to finance through the issuance of bonds. For the purposes of this section, the use of highway funds shall be limited to highway projects.

(c) Notwithstanding the foregoing, if there are notes of the state outstanding that were issued in anticipation of the issuance of bonds that mature without having been funded by the issuance of bonds, the funding board shall, without further authorization, apply funds appropriated to the state debt service fund for amortization of authorized and unissued bonds not required for the payment of principal of and interest on bonds which have been issued to the retirement of a like amount of principal or interest on such notes. There is hereby appropriated from such funds in the state debt service fund a sum sufficient to retire the principal of and interest on such notes, and, upon the retirement of such principal, the authorization for the issuance of such principal amount of the bonds for the purposes for which the notes were issued shall become void.



§ 9-9-206 - Application of law to other statutes.

(a) Parts 1 and 2 of this chapter shall be applicable to existing statutes authorizing the issuance of bonds, as well as acts of this and subsequent general assemblies.

(b) Notwithstanding any other general law, parts 1 and 2 of this chapter shall prevail. However, bonds heretofore or hereafter authorized by the general assembly to be issued by the state funding board may be sold pursuant to the Baccalaureate Education Savings for Tennessee Act, compiled in title 49, chapter 7, part 9.



§ 9-9-207 - Issuance of refunding bonds.

(a) The funding board may issue general obligation refunding bonds to refund outstanding obligations previously issued under the authority of this chapter, upon the determination by the board that such bonds are necessary:

(1) To accomplish cost savings to the public;

(2) For the administrative convenience of the board;

(3) To pay or discharge all or any part of an issue or series of bonds, including any interest thereon, in arrears or to become due and for the payment of which sufficient funds are not available; or

(4) To eliminate bond covenants that have been determined to be burdensome to the state due to a change in circumstances if such elimination is not otherwise prohibited by law. Such determination shall be clearly stated in any resolution authorizing such refunding bonds and shall be conclusive.

(b) The refunding bonds may be issued to pay or provide for the payment of principal, redemption premium, and accrued interest on the bonds to be refunded, and expenses related to the issuance of the refunding bonds, including discount and costs of issuance.

(c) Refunding bonds may be sold as determined by the funding board, at public or private sale, in accordance with this chapter.



§ 9-9-208 - Authorization to cancel bonds -- Factors in determination.

The funding board is authorized, empowered and directed to cancel bonds authorized to be issued by the funding board upon its determination by resolution that one (1) of the following has occurred and the canceled amount of that bond authorization is no longer needed to fund the authorized project:

(1) The project has been financed with commercial paper and the commercial paper has been retired in whole or in part without issuance of bonds;

(2) The project was authorized to be financed with bonds but was financed in whole or in part with current funds;

(3) The bonds were authorized but are no longer necessary for a governmental purpose; or

(4) The amount of the remaining authorization is de minimis and as such will not be utilized.






Part 3 - Tax Revenue Anticipation Notes

§ 9-9-301 - Issuance and sale -- Interest -- Guidelines.

(a) Pending the receipt of tax revenues during any fiscal year, the state of Tennessee, acting by resolutions of its funding board, is hereby authorized and empowered to issue and sell, either at public or private sale, at not less than par and accrued interest, its interest-bearing revenue anticipation note or notes. Such note or notes shall be authorized by resolution of the funding board, shall bear such date or dates, and shall mature at such time or times, including any renewals thereof, as such resolution or resolutions may provide, but shall mature within the fiscal year of their issuance. Such notes shall bear interest at such rate or rates, be in such denominations, be in such form, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places and be subject to such terms of redemption and contain such other terms and provisions, and the state may otherwise provide with respect to the authorization, sale and issuance of such notes, as such resolution or resolutions may provide.

(b) Any resolution or resolutions of the state funding board authorizing the issuance of such tax revenue anticipation note or notes shall provide that the same are issued in anticipation of the tax revenue within the then current fiscal year and shall further provide that the full faith and credit of the state of Tennessee are pledged to the payment of such note or notes. The state funding board shall provide for the payment of the principal of and interest on all notes issued under this section as the same shall become due, out of revenues and funds available for such purposes.

(c) The state funding board is hereby authorized to procure such legal and technical advice, approving opinions and such financial assistance as it may consider necessary in connection with the carrying into effect of this section, and is also authorized to pay all necessary expenses and incidental expenses. All such expenses may be funded by notes issued under this section.

(d) [Deleted by 2013 amendment, effective July 1, 2013.]

(e) [Deleted by 2013 amendment, effective July 1, 2013.]






Part 4 - Citizens Bonds

§ 9-9-401 - Small-denominations bonds authorized -- Terms and sale -- Limitations.

(a) Notwithstanding any other law to the contrary, whenever the state funding board is authorized to issue and sell bonds of the state, it may by resolution authorize the issuance and sale of all or any portion of such bonds in denominations of less than five thousand dollars ($5,000), to be known as "Tennessee citizens bonds," hereinafter referred to as "citizens bonds." Such bonds shall be issued and sold by the state funding board through the state treasurer either at public or private sale, maturing in such amounts and upon such dates, at such interest rate or rates, payable at such time and in such manner, at par or at discount, in bearer or registered form, and upon such other terms and conditions as shall be determined to be in the best interests of the state in accordance with a plan approved by resolution of the funding board. It is the legislative intent that the interest rate set by the funding board on the sale of citizens bonds shall be approximately the same yield to the investor as was available from the most recent sale of general obligation bonds.

(b) Not more than two million dollars ($2,000,000) principal amount of citizens bonds shall be sold by the state treasurer in any one (1) fiscal year. If sold at discount, the discount of such bonds may not exceed thirty percent (30%) of the bond's value at maturity, and the principal amount shall be the discounted value for which the bonds are sold. The face value of citizens bonds sold at discount will be the principal amount and all interest which will be owed on the bond if it is held to full maturity. The maximum rate of interest in no instance shall exceed the legal rate as provided in § 47-14-103. No citizens bond shall mature more than five (5) years after its date of issue. Each citizens bond shall provide that it will be redeemed by the state, upon due presentation by the appropriate person on any business day after its date of sale by the state treasurer, at such price as the state treasurer shall determine according to a schedule established with respect to each issue of citizens bonds prior to the sale thereof.

(c) It is the legislative intent that the aggregate principal amount of citizens bonds sold to an individual purchaser should not exceed five thousand dollars ($5,000) of the primary sale during any fiscal year. Citizens bonds shall be executed in the name of the state by the state treasurer, either manually or by facsimile signature and shall be countersigned by the secretary of state, with the great seal of the state or a facsimile thereof attached thereto. The secretary of state may direct that the secretary of state's signature be placed on citizens bonds by mechanical or electronic device at the time of issuance.



§ 9-9-402 - Application of part.

This part shall be applicable to all general obligation bonds which have been authorized but which remain unissued on February 22, 1980, and all subsequent authorizations for general obligation bonds.



§ 9-9-403 - Bonds and interest tax-exempt -- Exceptions.

Citizens bonds and the interest payable thereon are exempt from taxation by the state of Tennessee and each county, municipality and taxing district of the state, except inheritance, transfer and estate taxes.



§ 9-9-404 - Issuance and sale to conform to other laws.

Except as otherwise authorized by this part, citizens bonds shall be issued and sold in conformity with the terms and conditions specified in this chapter and the provisions of the law authorizing the particular bond issue for which such citizens bonds are authorized by the funding board.



§ 9-9-405 - Redemption of citizens bonds.

Whenever the state treasurer is authorized pursuant to § 9-9-401 to sell citizens bonds, the state treasurer is also specifically authorized to redeem those citizens bonds, whenever under the terms of the bond sale they are lawfully presented to the state treasurer, from funds available to the state treasurer and be reimbursed for such redemptions from available funds in the state's debt service fund.



§ 9-9-406 - Rules and regulations.

The state treasurer is authorized to promulgate rules and regulations which are consistent with the plan approved by the state funding board pursuant to § 9-9-401 to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Chapter 11 - Cash Basis Law of 1937

§ 9-11-101 - Short title.

This chapter may be cited as the "Cash Basis Law of 1937."



§ 9-11-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bond order," as applied to a city, means the ordinance authorizing the issuance of bonds of the city, and, as applied to a county, means the order of resolution authorizing the issuance of bonds of the county;

(2) "Clerk" means the officer acting as clerk of the governing body;

(3) "Funding bonds" means bonds issued to pay or to extend the time of payment of debt not evidenced by bonds;

(4) "Governing body," as applied to a county, means the county legislative body, and, as applied to a city, means the city council, board of commissioners, board of mayor and aldermen or the board or body in which the general legislative powers of the city are vested;

(5) "Refunding bonds" means bonds issued to pay or to extend the time of payment of debts evidenced by bonds; and

(6) "Unit" includes each county and city in the state, which shall issue bonds under this chapter.



§ 9-11-103 - Issuance of funding bonds.

In order that the fiscal affairs of the counties and cities in the state may be placed on a cash basis, each such unit is authorized and empowered to issue at one (1) time or from time to time bonds of the unit for the following purposes:

(1) Funding any or all warrants, notes or other indebtedness of such unit not evidenced by bonds, and interest accrued thereon, which shall be outstanding at the close of the fiscal year immediately preceding the authorization of such funding bonds;

(2) Refunding any or all bonds of the unit, and interest accrued thereon, whether such unit issued such bonds or assumed or became liable therefor, including bonds not matured if the unmatured bonds be then redeemable or if the holders thereof be willing to surrender the same for retirement, and including bonds belonging to the sinking fund of such unit; and

(3) Paying any redemption premium upon bonds so refunded and also such expenses as the governing body may deem reasonable and proper for carrying out this chapter.



§ 9-11-104 - Contents of bond order.

All bonds issued by a unit under this chapter shall be authorized by a bond order passed by the governing body of the unit. Notwithstanding the provisions of any public or private statute relating to the unit, such bond order may be finally passed at the meeting at which the same shall be introduced. The bond order shall state:

(1) A brief description of the indebtedness to be funded or refunded sufficient to identify such indebtedness, and the amount of redemption premium, if any, to be paid upon bonds refunded and the amount of expenses, if any, to be paid from the proceeds of bonds;

(2) The maximum aggregate principal amount of bonds to be issued;

(3) That a tax sufficient to pay the principal of and interest on the bonds shall be annually levied upon all taxable property in the unit; and

(4) That the bond order shall take effect upon its passage and shall not be submitted to the voters of the unit.



§ 9-11-105 - Publication of bond order.

A bond order shall be published once in each of two (2) consecutive weeks after its final passage. Such publication shall be made in a newspaper published in the unit. If there is no such newspaper, the bond order shall be posted at the door of the building in which the governing body usually holds its meetings and at three (3) other public places in the unit. A notice in substantially the following form (the blanks being first properly completed), with the printed or written signature of the clerk appended thereto, shall be published with the bond order:

Click here to view form



§ 9-11-106 - Limitation of actions to invalidate bonds.

Any action or proceedings in any court to set aside a bond order, or to obtain any other relief upon the ground that the order is invalid, or that the indebtedness to be funded or refunded is invalid, or that there is no authority for the levy of a tax to pay the principal of and interest on the bonds, must be commenced within thirty (30) days after the first publication of the notice aforementioned and the bond order referred to in the notice. After the expiration of such period of limitation, no right of action or defense founded upon the invalidity of the bond order or the indebtedness to be funded or refunded or the tax to be levied shall be asserted, nor shall the validity of the bond order or of the funding or refunding bonds to be issued or the tax to be levied for the payment of the principal of and interest thereon, be open to question in any court upon any ground whatever, except in an action or proceedings commenced within such period.



§ 9-11-107 - Resolution for issuance of bonds.

(a) At any time after the passage of the bond order, the governing body of a unit shall have full authority by resolution to provide for the issuance of the bonds authorized by such bond order. Such resolution providing for the issuance of the bonds may be introduced and finally passed at any regular or duly called special meeting of the governing body and shall be in force and effect from and after its passage.

(b) The governing body shall by resolution determine the rate or rates of interest to be paid on the bonds, and the time or times of payment of such interest, and the maturity or maturities of the bonds, which shall be at a time or times not exceeding twenty (20) years from the date of the bonds in the case of funding bonds, and not exceeding thirty (30) years from the date of bonds in the case of refunding bonds; provided, that with the approval of the comptroller of the treasury or the comptroller's designee, funding bonds may be made to mature at any time or times not exceeding thirty (30) years from the date of the bonds and refunding bonds may be made to mature at any time or times not exceeding forty (40) years from the date of the bonds.

(c) The governing body shall also by resolution determine the form of the bonds, the officers by whom they shall be executed and the place or places in Tennessee or in any other state at which the principal and interest shall be payable.

(d) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of such bonds, such signatures shall nevertheless be valid and sufficient for all purposes, the same as if they had remained in office until such delivery.

(e) The bonds may be made registrable as to principal alone and as to both principal and interest, under such terms and conditions as may be determined by the governing body, and provisions may be made for the exchange of fully registered bonds for coupon bonds and of coupon bonds for fully registered bonds.



§ 9-11-108 - Annual statement by fiscal officer.

Before any funding or refunding bonds shall be issued under this chapter, a fiscal officer of the unit shall prepare a statement as of the beginning of the then current fiscal year, which statement shall show in detail the total outstanding bonds, notes, warrants and other evidences of indebtedness of the unit, together with the maturity dates thereof, interest rates, special provisions for payment, together with a description of the indebtedness proposed to be funded or refunded by the issuance of bonds. Such statement shall also show in detail the total tax collections of the unit for the preceding year, the amount of delinquent taxes, and the amount of expenditures of all funds during the preceding fiscal year, the proposed maturity or maturities of the new funding or refunding bonds to be issued, and any and all other pertinent information which may be requested by the comptroller of the treasury or the comptroller's designee. Such statement shall be filed with the comptroller of the treasury or the comptroller's designee, together with an application from the governing body of the unit requesting that the issuance of the proposed bonds be approved. If the comptroller of the treasury or the comptroller's designee shall determine that, in the comptroller of the treasury's or the comptroller's designee's opinion, the unit can fulfill the provisions of this chapter as hereinafter set forth, the comptroller of the treasury or the comptroller's designee shall so certify in writing to the unit, and such certificate shall be recorded in the minutes of the unit.



§ 9-11-109 - Sale price -- Exchange -- Premiums and discount.

The governing body may sell any or all of the bonds authorized under this chapter in such manner and for such price as it may determine to be for the best interest of the unit. Any or all of the bonds authorized under this chapter may be exchanged for the bonds to be refunded thereby or the evidences of indebtedness to be funded thereby, including bonds not matured or redeemable if the holder thereof be willing to surrender the same for retirement. Additional bonds may be authorized and sold under § 9-11-103(3), in an amount sufficient to pay:

(1) Any redemption premium on bonds refunded; and

(2) If such funding or refunding bonds shall be sold or delivered in exchange at a discount, the amount of such discount.



§ 9-11-110 - Exercise of powers.

Except as hereinafter provided, the authority conferred by this chapter may be exercised at any time and from time to time, and the authorization of funding or refunding bonds by one (1) bond order shall not prevent the authorization of additional funding or refunding bonds by subsequent bond order or orders. One (1) resolution providing for the issuance of funding or refunding bonds may provide for the issuance of two (2) or more separate series of such bonds, and each series or class may have different terms and provisions from the others, and the bonds of each series or class may bear interest at different rates.



§ 9-11-111 - Exemption from taxation.

Any bonds issued pursuant to this chapter and the income therefrom are exempt from all state, county and municipal taxation except for inheritance, transfer and estate taxes and except as otherwise provided in this code.



§ 9-11-112 - Tax levy and sinking fund provisions.

All bonds issued under this chapter shall be direct and general obligations of the unit issuing the same, for the payment of which the full faith and credit of the unit shall be irrevocably pledged. In each fiscal year while any funding or refunding bonds issued under this chapter shall be outstanding, there shall be levied upon all taxable property in the unit an ad valorem tax sufficient to pay the interest thereon as it falls due and the principal of such bonds which shall then have matured or which shall mature within the same fiscal year, and any sinking fund payments which may be provided for by the bonds or by the resolution authorizing the same, as well as all deficits in such interest, principal and sinking fund payments arising from failure to comply with this chapter or by failure to collect the taxes levied or otherwise; provided, that the governing body, in its discretion, may levy in any fiscal year a tax sufficient to pay, in addition to the interest and principal which shall fall due in such fiscal year, any portion of the interest or principal which shall fall due in any succeeding fiscal year, and may also levy in any fiscal year a tax for sinking fund payments in addition to the tax required for such payments by the resolution authorizing any of such bonds. The governing body may provide in the resolution authorizing the issuance of any such funding or refunding bonds that any sinking fund provided for such bonds shall be used solely for the purpose of redemption of the bonds authorized by such resolution, and all bonds so purchased or redeemed shall be cancelled and shall not be reissued.



§ 9-11-113 - Annual cash basis budget.

In order that the fiscal affairs of a unit may be maintained on a cash basis after issuance of any funding or refunding bonds under this chapter, and in order that the current receipts of such unit shall be sufficient to meet current expenditures, an annual budget shall be prepared by an official of the unit designated by the governing body for that purpose, which budget shall include the following:

(1) The full amount required for interest on the indebtedness of the unit and for sinking funds and for principal of serial bonds maturing during the fiscal year;

(2) A detailed statement of the amounts required during the fiscal year for the expense of conducting or operating each department, division, office or board and the subdivisions of each;

(3) The amount of any cash deficit, being the sum of all outstanding and unpaid bills or other lawful obligations and all amounts payable to all special funds of the unit at the close of the preceding fiscal year incurred for debt or other lawful charges in connection with the operation of the unit, to the extent that such sum exceeds the cash on hand or on deposit to the credit of the general funds of the unit, exclusive, however, of any cash derived from prepaid taxes or other sources applicable to the budget of the succeeding fiscal year; and

(4) An itemized estimate of the cash receipts to be available during the current fiscal year, but such itemized estimate shall be subject to the following provisions:

(A) Such estimate of collections of delinquent taxes shall not exceed an amount which represents the same percentage of the amount of taxes delinquent on the first day of the current fiscal year as the percentage of delinquent taxes outstanding on the first day of the preceding fiscal year which were actually collected in cash during such preceding fiscal year;

(B) Such estimate of collections of special assessments shall not exceed an amount which represents the same percentage of the amount of special assessments unpaid and owing to the unit on the first day of the current fiscal year as the percentage of special assessments unpaid and owing to the unit on the first day of the preceding fiscal year which were actually collected in cash during such preceding fiscal year;

(C) Such estimate of collections of miscellaneous revenues from sources other than taxes or special assessments shall in no instance nor as to any item be in an amount in excess of the amount of such miscellaneous revenues collected in cash in the preceding year; provided, that there may be included in the estimated cash receipts such amount of additional miscellaneous revenues to be derived from sources other than ad valorem taxes or special assessments as may be approved by the comptroller of the treasury or the comptroller's designee; and

(D) The amount of the cash surplus, being an amount not larger than the amount of cash on hand or on deposit to the credit of the general funds of the unit at the close of the preceding fiscal year exclusive, however, of any cash derived from prepaid taxes or other sources applicable to the budget of the succeeding fiscal year, to the extent that such cash is in excess of all outstanding and unpaid bills or other obligations lawfully incurred during such fiscal year and all amounts payable therefrom to all special funds of the unit.



§ 9-11-114 - Appropriation ordinance.

After receiving the annual budget estimate, the governing body of the unit shall prepare an appropriation ordinance or resolution, using the budget estimate as a basis, but appropriating such sums as the governing body may deem proper for the expenses listed under § 9-11-113(2), whether greater or less than the budget estimate set forth under such subdivision (2), but no appropriation recommended by the budget estimate under § 9-11-113(1) and (3) shall be reduced by the governing body, and the taxes levied for such appropriations may be over and above all other taxes authorized or limited by law.



§ 9-11-115 - Tax levy for cash basis.

Immediately after the passage of the appropriation ordinance or resolution, the governing body shall pass an ordinance or resolution levying upon all property subject to taxation within the unit and basing such levy upon the current tax collection experience of the preceding fiscal year, such rate of tax as may be required to produce the sum necessary to balance the budget upon a cash basis. The sum necessary to balance the budget shall be ascertained by deducting from the total cash appropriations made under § 9-11-113(1), (2) and (3), such cash receipts applicable to such cash appropriations as may be estimated under the limitations of § 9-11-113(4)(A)-(D). In order that the current tax levy so made shall be truly based upon the current tax collection experience of the preceding year, such current tax levy shall be determined by dividing the sum necessary to be raised in order to balance the budget by a percentage which does not exceed the percentage obtained by dividing the amount of current taxes collected in cash in the preceding fiscal year by the amount of the taxes levied and payable in such preceding fiscal year.



§ 9-11-116 - Enforcement power of the comptroller of the treasury or comptroller's designee.

The comptroller of the treasury or the comptroller's designee shall require such periodic information from a unit operating under this chapter and make such audits as the comptroller of the treasury or the comptroller's designee deems necessary, to the end that it may be ascertained that the budget of the unit is kept balanced during the life of bonds issued under this chapter. The annual budget of each unit operating under this chapter shall be submitted to the comptroller of the treasury or the comptroller's designee at least three (3) weeks prior to its adoption. The comptroller of the treasury or the comptroller's designee must thereupon determine whether or not the budget will be in balance in accordance with this chapter. If the budget does not comply with this chapter, the comptroller of the treasury or the comptroller's designee shall have the power and authority to direct the governing body of the unit to adjust its estimates or to make additional tax levies sufficient to comply with this chapter. No budget shall be adopted by the governing body of a unit which shall have issued bonds under this chapter until it shall have been approved by the comptroller of the treasury or the comptroller's designee. The comptroller of the treasury or the comptroller's designee shall approve the budget only when the comptroller of the treasury or the comptroller's designee is satisfied that it complies with this chapter.



§ 9-11-117 - Tax anticipation notes.

The governing body of any unit which shall have issued bonds under this chapter may issue tax anticipation notes under chapter 21 of this title.



§ 9-11-118 - Remedies of bondholders.

(a) Any holder of bonds issued under this chapter, or any person or officer being a party in interest, may either at law or in equity by suit, action or mandamus, enforce and compel the performance of the duties required by this chapter of the governing body or any board or officer of the unit.

(b) Inasmuch as the purpose of this chapter is to place and maintain the fiscal affairs of the counties and cities in the state on a cash basis, this chapter shall constitute an irrepealable contract with the holders of bonds issued under this chapter.



§ 9-11-119 - Nature and construction of chapter.

No restriction, limitation, or provision contained in any other law, either public or private, relating to the issuance of bonds, notes, or other obligations of a unit, or limiting the amount of taxes which may be levied in a unit, shall apply to bonds or notes issued under this chapter. The powers granted by this chapter are in addition to all other powers heretofore granted to a unit, and nothing herein contained shall be construed as prohibiting a unit from issuing bonds or notes under any public or private statute applicable to such unit. Nothing in this chapter shall be construed as mandatory for any unit to issue funding or refunding bonds under the terms and conditions of this chapter.






Chapter 13 - Loans to Local Subdivisions in Emergencies

Part 1 - General Provisions

§ 9-13-101 - Authority to lend appropriated funds.

The state board of equalization, with the approval of the funding board, is hereby authorized to lend state funds appropriated and made available for that purpose to municipalities and counties of the state upon terms and conditions hereinafter prescribed.



§ 9-13-102 - Reduction of assessment of utility property as prerequisite for loan.

Such loans shall be made only to such municipalities or counties as can be shown to have incurred unanticipated losses of revenue necessitated or prompted by decrees or orders of competent courts reducing the assessments of railroad or public utility properties which are centrally assessed by the comptroller of the treasury and the state board of equalization.



§ 9-13-103 - Application for loan.

Applications for such loans shall be made only in writing and through the chief executive officer of the county or municipality so applying upon the duly enacted resolution of the governing body of such county or municipality. The application shall be addressed to the state board of equalization and shall set forth such information as the board may by regulation require relative to the budget, revenues, obligations and governmental operations of such municipality or county.



§ 9-13-104 - Determination of necessity for loan.

The state board of equalization shall consider the loan application and conduct such investigation of the fiscal condition of the applicant county or municipality as it may deem proper to determine the necessity for such financial assistance. To this end, the board is empowered to avail itself of the services of the comptroller of the treasury and the comptroller of the treasury's office. The board shall have the right to obtain any information pertinent to the subject matter from any department of the state government and any office or department or agency of the government of the applicant city or county. It shall specifically have the power to subpoena and require the testimony under oath of any officer or employee of the applicant, and to compel the production of any paper or record in the possession or custody of any such officer or employee.



§ 9-13-105 - Certification to funding board.

If following its investigation and consideration of the application the board of equalization shall deem the applicant municipality or county to require such financial assistance, it shall certify such finding in writing to the funding board for its approval.



§ 9-13-106 - Consideration by funding board -- Manner of making loan -- Repayment -- Interest.

(a) The funding board shall independently consider any application for loan assistance as herein provided, and, on the concurrence of two thirds (2/3) of its membership, authorize the board of equalization to lend to a municipality or county an amount not to exceed eighty percent (80%) of the local revenues shown to be lost as a result of such circumstances. Such loans shall be made only upon notes executed by the chief executive officer of the municipality or county showing on their face the concurrence of three fourths (3/4) of the governing body of the municipality or county and evidencing an attested copy of the official minutes showing such concurrence.

(b) The loans shall be repayable with interest at the rate of two percent (2%) in equal installments commencing two (2) years following the date of the note and extending not more than five (5) years from the day of the first payment.



§ 9-13-107 - Default -- Withholding state funds.

In the event of default in the payment of any installment upon any loan made pursuant to this part, the board of equalization shall give notice of such default to the commissioner of finance and administration and the state treasurer. The commissioner shall thereupon withhold any distribution to the municipality or county of any funds otherwise distributable to it under the terms of any statute of this state until any and all arrearages have been paid by the municipality or county.






Part 2 - Emergency Financial Aid to Local Governments

§ 9-13-201 - Short title.

This part shall be known and may be cited as the "Emergency Financial Aid to Local Government Law of 1995."



§ 9-13-202 - Legislative intent.

The general assembly finds and declares that it is in the best interests of the citizens of this state that local governments be fiscally responsible and utilize sound financial management principles in serving their citizens. The general assembly notes that there are certain conditions and circumstances in which local governments must have emergency technical and financial assistance if they are to better serve their citizenry or, in the case of economic distress due to natural disaster, must have the financial flexibility to stabilize their financial condition. It is the intent of this part to provide procedures whereby local governments may acquire such emergency technical and financial assistance provided and guaranteed by the state or, in the case of natural disaster, may obtain adequate financing, thus enabling such local governments to stabilize their financial condition and to meet their current operational and debt service costs.



§ 9-13-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Emergency technical assistance" means direction, oversight, management, and approval of all financial dealings and transactions of a local government by the comptroller of the treasury or the comptroller's designee;

(2) "Loan guarantee" means the guarantee by the state, acting through the state funding board under this part, of a loan to a local government from a lender other than the state; and

(3) "Local government" means any incorporated city or town, metropolitan government, or county, including enterprise funds of such government entity, or utility district for purposes of §§ 9-13-206 and 9-13-212.



§ 9-13-204 - Loan guarantees -- Cutoff date for guarantee.

In order to provide emergency technical and financial assistance to a local government, the state funding board is authorized to guarantee the payment of a loan made to a local government by another lender only under the following conditions:

(1) A majority of all members constituting the local government legislative body, by resolution, has requested a loan guarantee from the state funding board;

(2) The local government legislative body agrees in its resolution requesting a loan guarantee to accept the emergency technical assistance provided by the comptroller of the treasury or the comptroller's designee and to be bound by the decisions of the comptroller of the treasury or the comptroller's designee;

(3) The state funding board has determined that current local government revenues are insufficient to pay the annual debt service and costs of operation of such local government or local government service; and

(4) The local government legislative body shall submit a plan, subject to approval by the state funding board, for the efficient operations of government services including, where applicable, a plan for the consolidation of services within that local government. Such plan shall include local government tax revenues at least equal to one hundred percent (100%) of that local government's fiscal capacity as determined by the advisory commission on intergovernmental relations. If a local government has not levied taxes at this level, a plan to increase taxes to such level at the earliest practical date must be submitted to and approved by the state funding board. The board's guarantee of the payment of any loan under this part shall be conditioned upon the implementation of the plan required under this section.



§ 9-13-205 - Security for loans -- Pledges -- Disposition of proceeds -- Withholding of state-shared taxes.

The state funding board shall establish the terms and conditions of loan guarantees to local governments and may require such guarantees or security as it deems necessary to adequately secure the loans. The local government shall pledge the full faith and credit of the local government as security for any loan or loan guarantee. The local government shall also agree to pledge a sufficient amount of state-shared taxes to make principal and interest payments on the loan guaranteed by the state. The commissioner of finance and administration is authorized to withhold such sum or part of such sum from any state-shared taxes which are otherwise apportioned to the local government.



§ 9-13-206 - Issuance of notes.

Notwithstanding any other law to the contrary, the legislative body of any local government is hereby authorized to issue notes which may mature beyond the close of the fiscal year in which such notes are issued, when such notes either:

(1) Are approved by the comptroller of the treasury or the comptroller's designee and guaranteed by the state funding board; or

(2) Approved by the comptroller of the treasury or the comptroller's designee in the case of economic distress due to natural disaster certified by the federal emergency management agency (FEMA).



§ 9-13-207 - Scope of assistance -- Guidelines -- Personnel -- Audits -- County budgets.

(a) Whenever a loan is guaranteed by the state funding board, the comptroller of the treasury or the comptroller's designee shall, subject to the comptroller of the treasury's or the comptroller's designee's discretion, provide emergency technical assistance to such local government until such time as the local government has completely repaid any loans guaranteed by or owed to the state.

(b) The comptroller of the treasury or the comptroller's designee shall provide emergency technical assistance under the guidelines of the statutes or private acts applicable to the local government and shall perform the duties prescribed by such statutes or private acts; provided, that if the applicable local government purchasing law authorizes emergency purchases, such emergency purchases shall only be made with the prior approval of the comptroller of the treasury or the comptroller's designee.

(c) All authority for the implementation and administration of the laws set out in subsection (b) shall be vested in the comptroller of the treasury or the comptroller's designee.

(d) (1) Notwithstanding any other law, the comptroller of the treasury or the comptroller's designee has total and complete authority over the budget, purchases and expenditures of such local government, including the budget, purchases and expenditures of the local government school system and enterprise funds.

(2) The commissioner of education shall appoint a qualified and responsible person to advise and assist the comptroller of the treasury or the comptroller's designee on budgeting, accounting, purchasing, and expenditures of the school system of the local government.

(e) The comptroller of the treasury or the comptroller's designee shall require such periodic information from a local government operating under this part and require such audits as the comptroller of the treasury or the comptroller's designee may deem necessary. The annual budget of each local government shall be submitted to the comptroller of the treasury or the comptroller's designee at least three (3) weeks prior to its adoption. The comptroller of the treasury or the comptroller's designee shall determine whether or not the budget will be in balance and is fiscally responsible. No budget shall be adopted by the legislative body until it shall have been approved by the comptroller of the treasury or the comptroller's designee. Such governing body shall adopt a budget at the first meeting of the legislative body in July of each year or prior to such meeting as required by any public or private act, or as soon thereafter as practical, but in no event shall the budget be adopted later than the third Monday in September.



§ 9-13-208 - Notice of director's approval for purchases or payments.

The state funding board shall publish a notice, in a newspaper of general circulation in any local government which is receiving emergency technical assistance pursuant to this part, that no purchase of or payment for goods, services or equipment or other matters shall be made by such local government without the prior approval of the comptroller of the treasury or the comptroller's designee. Such notice shall be published at least once weekly for two (2) consecutive weeks. Such notice shall also be posted for two (2) consecutive weeks in five (5) conspicuous places in the local government, one (1) of which shall be the courthouse.



§ 9-13-209 - Payment of costs -- Administrative personnel.

(a) When a local government is granted a loan guarantee, any costs as determined and approved by the state funding board which are associated with providing the loan guarantee or technical assistance, including, but not limited to, the services of the comptroller of the treasury or the comptroller's designee and other personnel, shall be borne by such local government; provided, that such costs shall not exceed five percent (5%) of the amount of the loan guarantee.

(b) The comptroller of the treasury shall provide any staff necessary to administer this part; provided, that, whenever possible and feasible, the comptroller of the treasury or the comptroller's designee will utilize employees of such local government, county technical assistance service, or municipal technical advisory service to assist in the administrative tasks.



§ 9-13-210 - Reports to legislative committees.

The comptroller of the treasury shall report to the state funding board at the next meeting of the state funding board following any approval of note issuance pursuant to § 9-13-206. The state funding board shall report to the finance, ways and means committees of the senate and the house of representatives whenever a loan guarantee is requested, and shall keep the committees advised whenever any subsequent action is taken.



§ 9-13-211 - Penalty for nonperformance.

Any official or employee of the local government, or of any institution or agency thereof, who fails or refuses to perform the duties required of such official or employee by this part, or who fails or refuses otherwise to conform to this part, commits a Class C misdemeanor and is subject to fine and to removal from office or position in accordance with title 8, chapter 47.



§ 9-13-212 - Issuance of notes -- Guidelines -- Use for operational expenses.

Notes issued pursuant to this part shall be issued in the manner provided by chapter 21, parts 1, 4, 6, and 8 of this title. Notwithstanding any other law to the contrary, any notes issued pursuant to this part may be used for operational expenses and extend past the current fiscal year.






Part 3 - Financially Distressed Municipalities, Counties, Utility Districts and Education Agencies

§ 9-13-301 - Short title.

This part shall be known and may be cited as the "Financially Distressed Municipalities, Counties, Utility Districts and Education Agencies Act of 1993."



§ 9-13-302 - Duties of the comptroller of the treasury.

The comptroller of the treasury shall develop and recommend statutory changes, policies, and procedures for the purpose of:

(1) Promptly identifying financially distressed municipalities, counties, utility districts and education agencies;

(2) Providing for the timely restructuring of the debt of such municipalities, counties, utility districts and education agencies;

(3) Considering the need for temporary loans or other fiscal adjustments to prevent fiscal crisis; and

(4) Providing for consolidation or merger of contiguous municipalities, counties, utility districts or education agencies, or for the merger of functions of such entities in order to relieve financial distress.









Chapter 14 - Local Economic Adjustment Act of 1975

§ 9-14-101 - Short title.

This chapter shall be known and may be cited as the "Local Economic Adjustment Act of 1975."



§ 9-14-102 - Purpose.

In order to promote the health, safety, right to gainful employment, economic opportunity and general welfare of the inhabitants of the state of Tennessee, the local governments (cities, towns and counties) are authorized to participate cooperatively with the state and federal governments in activities designed to alleviate or moderate existing or potential conditions of severe economic adjustment, resulting from termination or closure of major industries or firms, unemployment caused therefrom, and other hardships that would result in loss of the labor force, breakup of the family unit, and other conditions resulting from explosions, floods, earthquakes, or other major disasters, natural or man-made.



§ 9-14-103 - Chapter definitions -- Economic adjustment project.

For the purposes of this chapter, unless the context otherwise requires:

(1) "Cities," "towns" and "counties" mean those general government units that are political subdivisions of the state of Tennessee;

(2) "Economic adjustment project" means those activities for which funds are available from local, state or federal sources and which include one (1) or more of the following objectives:

(A) Plan, finance, construct, operate and maintain all types of public facilities, including publicly owned industrial parks;

(B) Make commercial loans for business and industrial development;

(C) Do economic development planning, including research and technical assistance studies related to accelerating the development process;

(D) Provide public service jobs;

(E) Provide rent supplements to families and individuals, including loans and grants;

(F) Provide mortgage payment assistance to families and individuals, including loans and grants;

(G) Provide for costs of relocation of families and individuals, including loans and grants;

(H) Provide vocational and technical training in cooperation with the state's system of vocational and technical schools; and

(I) Provide other appropriate assistance related to economic adjustment and the purposes of this chapter;

(3) "Federal government" means the government of the United States and any agency, department, board or commission thereof performing or administering programs enacted by statute; and

(4) "State" means the state of Tennessee, including all state agencies, departments, boards, commissions, and other bodies which carry out state functions and programs. "State" also includes development districts as created by title 13, chapter 14.



§ 9-14-104 - Loans and grants authorized.

(a) Cities and counties are authorized to accept grants from the federal government to carry out economic adjustment projects. Cities and counties are also authorized to enter into contractual agreements with the federal government and with state government to accept grants and disburse or redistribute funds for purposes of economic adjustment projects, such disbursements to be in the form of grants and loans. No grant, however, shall be made to a private profit-making entity. Grants or loans can be made to a private or public nonprofit organization or association.

(b) Loans for commercial and industrial development purposes shall be legally binding obligations and shall require interest payments and shall be consummated in accordance with applicable state and federal statutes and regulations. Commercial loans can be made only for legal purposes and subject to safeguards to protect the public interest, and can be made in conjunction with another commercial lender, a federal agency, and a state industrial development authority. Commercial loans made under this chapter can be first, second or third mortgage loans. The claim and right for principal repayment on second and third mortgage loans shall be secondary and subordinate to the first mortgage loan, except that repayment of principal and interest shall be made and prorated concurrently as agreed among the several lenders. In cases of foreclosure and acquisition of assets for liquidation or resale, the claim and right of the city or county shall be in a first, second or third mortgage position, as appropriate and as agreed to.

(c) Loans made for public facilities, the repayment of which extends more than five (5) years, shall be in the form of municipal bonds, subject to the bond provisions and procedures spelled out by state enabling statutes for cities, counties and other political subdivisions. Loans made for less than five (5) years may be at a reduced interest cost, but not less than two percent (2%), simple interest.



§ 9-14-105 - City and county economic adjustment departments.

Cities and counties, singly or jointly by contract with each other or with state government, in initiating an economic adjustment project or program, shall create a department within the local government to carry out such projects or programs over a multi-year period. Such department shall be staffed by competent professionals, and headed by a director responsible to the local government as determined by ordinance, resolution or contract agreement.



§ 9-14-106 - Funds.

Cities and counties are specifically authorized to appropriate funds from local sources, from general funds available, and from any other source authorized by state law, to operate the department and otherwise manage an economic adjustment project as described in this chapter, including the provision of funds needed to match available state and federal funds for such purposes. Commercial loans made to individuals, private firms and corporations shall in no way extend the credit of cities and counties in behalf thereof; however, such loans can be made in behalf of the federal government and with use of federal funds granted for such purposes.



§ 9-14-107 - Record of activities and finances.

Appropriate financial and other records shall be kept on all transactions, which will show at all times activities planned, in progress and completed, the cost of each activity, the operational costs, and other such information as may be required to protect the public interest. An annual financial audit of the department shall be made by the comptroller of the treasury as provided by § 9-3-211. All records shall be open for public inspection during regular working hours. All audits performed by the internal audit staff of the department shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 9-14-108 - Construction of chapter.

This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed so as to effectuate its purposes.






Chapter 16 - Special County Census for Allocation of Funds

§ 9-16-101 - Special census by counties.

For purposes of determining its eligibility in whole or part for an allocation of tax proceeds or other funds, each county may take not more than two (2) special censuses at its own expense at any time during the interim between the regular decennial federal censuses. The special census shall be taken by the federal census bureau or in a manner directed by and satisfactory to the department of economic and community development. The population of the county shall thereafter be revised in accordance with the special census, effective on July 1 following certification of the census results by the federal census bureau or department of economic and community development to the commissioner of finance and administration.






Chapter 18 - Financial Integrity Act of 1983

§ 9-18-101 - Short title.

This chapter shall be known and may be cited as the "Financial Integrity Act of 1983."



§ First - of 2 versions of this section

9-18-102. Internal controls -- Management assessment of risk. [Effective until June 30, 2016. See the version effective on June 30, 2016.]

(a) Each agency of state government and institution of higher education shall establish and maintain internal controls, which shall provide reasonable assurance that:

(1) Obligations and costs are in compliance with applicable law;

(2) Funds, property and other assets are safeguarded against waste, loss, unauthorized use or misappropriation; and

(3) Revenues and expenditures applicable to agency operations are properly recorded and accounted for to permit the preparation of accurate and reliable financial and statistical reports and to maintain accountability over the assets.

(b) To document compliance with the requirements set forth in subsection (a), each agency of state government and institution of higher education shall annually perform a management assessment of risk. The internal controls discussed in subsection (a) should be incorporated into this assessment. The objectives of the annual risk assessment are to provide reasonable assurance of the following:

(1) Accountability for meeting program objectives;

(2) Promoting operational efficiency and effectiveness;

(3) Improving reliability of financial statements;

(4) Strengthening compliance with laws, regulations, rules, and contracts and grant agreements; and

(5) Reducing the risk of financial or other asset losses due to fraud, waste and abuse.



§ Second - of 2 versions of this section

9-18-102. Internal controls -- Management assessment of risk. [Effective on June 30, 2016. See the version effective until June 30, 2016.]

(a) Each agency of state government and institution of higher education along with each county, municipal, and metropolitan government shall establish and maintain internal controls, which shall provide reasonable assurance that:

(1) Obligations and costs are in compliance with applicable law;

(2) Funds, property, and other assets are safeguarded against waste, loss, unauthorized use, or misappropriation; and

(3) Revenues and expenditures are properly recorded and accounted for to permit the preparation of accurate and reliable financial and statistical reports and to maintain accountability over the assets.

(b) To document compliance with the requirements set forth in subsection (a), each agency of state government and institution of higher education shall annually perform a management assessment of risk. The internal controls discussed in subsection (a) should be incorporated into this assessment. The objectives of the annual risk assessment are to provide reasonable assurance of the following:

(1) Accountability for meeting program objectives;

(2) Promoting operational efficiency and effectiveness;

(3) Improving reliability of financial statements;

(4) Strengthening compliance with laws, regulations, rules, and contracts and grant agreements; and

(5) Reducing the risk of financial or other asset losses due to fraud, waste and abuse.



§ 9-18-103 - Guidelines for assessment of compliance.

The commissioner of finance and administration, in consultation with the comptroller of the treasury, shall establish guidelines for the assessment, by management of state agencies and higher education institutions, of the risks and systems of internal control to determine compliance with the requirements of § 9-18-102. The commissioner, in consultation with the comptroller of the treasury, may modify the guidelines from time to time as deemed necessary.



§ 9-18-104 - Report by head of executive agency.

(a) By December 31, 2008, initially, and then by December 31 of every year thereafter, the head of each state agency and higher education institution shall, on the basis of the evaluations conducted in accordance with guidelines prescribed under § 9-18-103, prepare and transmit to the commissioner of finance and administration and the comptroller of the treasury a report that states that:

(1) The agency or institution acknowledges its management's responsibility for establishing, implementing and maintaining an adequate system of internal control; and

(2) A management assessment of risk performed by the agency or institution provides or does not provide reasonable assurance of compliance with the objectives of the assessment as specified in this chapter.

(b) In the event that the agency's or institution's assessment does not provide reasonable assurance of compliance with the objectives of the assessment as stated in this chapter, the report shall include a corrective action plan that identifies:

(1) Any significant deficiencies or material weaknesses in the agency's or institution's system of internal control and/or lack of risk mitigating control activity; and

(2) The plans and the schedule for correcting the weaknesses.






Chapter 19 - Registration of Public Obligations

§ 9-19-101 - Short title.

This chapter may be known as the "Tennessee Public Obligations Registration Act."



§ 9-19-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Book-entry form" means, with respect to public obligations, obligations that are not represented by an instrument but are evidenced and transferred on registration books maintained for that purpose by or on behalf of the issuer;

(2) "Facsimile seal" means the reproduction by engraving, imprinting, stamping, or other means of the seal of the issuer, official or official body;

(3) "Facsimile signature" means the reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer;

(4) "Financial intermediary" means a bank, broker, or clearing corporation or the nominee of any of them, or other person or nominee which in the ordinary course of its business maintains public obligation accounts for its customers, when so acting;

(5) "Issuer" means any entity, department, or agency which under the laws of this state issues public obligations. "Issuer" may thus include the state of Tennessee, agencies of the state of Tennessee and all political subdivisions and public instrumentalities of the state of Tennessee, including, without limitation, cities, towns, metropolitan governments, counties, authorities, districts, and corporations or other public entities;

(6) "Official" or "official body" means the officer or board that is empowered under the laws of this state to provide for original issuance of a public obligation of the issuer, by defining the obligation and its terms, conditions and other incidents, the successor or successors of any such official or official body, and such other person or group of persons as shall be assigned duties of such official or official body under applicable law from time to time;

(7) "Official actions" means the actions by statute, order, ordinance, charter, resolution, contract, or other authorized means by which the issuer provides for issuance of a public obligation; and

(8) "Public obligation" means an agreement of an issuer to pay principal and any interest thereon, whether in the form of a contract to repay borrowed money, a lease, an installment purchase agreement, or otherwise, and includes a share, participation, or other interest in any such agreement.



§ 9-19-103 - Authorization to issue public obligations.

Notwithstanding any other law, issuers are hereby authorized to issue public obligations in fully registered form. Such obligations in fully registered form may, if permitted by the official action authorizing public obligations, be issued in book-entry form. If permitted by the official actions authorizing public obligations, obligations in fully registered form and in bearer form shall be exchangeable from time to time.



§ 9-19-104 - Registration agents -- Paying agents.

Any issuer of fully registered public obligations is authorized to appoint a registration agent or agents and paying agent or agents with respect to the issuance, exchange and transfer of such public obligations or to maintain records so that public obligations in book-entry form may be effected, with such duties as shall be determined by the issuer. Any such registration agent may be a bank, trust company, financial institution or other financial intermediary within or without the state of Tennessee, including the federal government or any of its agencies or instrumentalities. The state funding board is authorized to adopt such guidelines as it deems necessary relative to the qualifications that such bank, trust company, financial institution, or other financial intermediary must meet to qualify as a registration agent or paying agent for any fully registered public obligations to be issued by any issuer in Tennessee. Any issuer may act as its own registration agent and paying agent in accordance with such terms and conditions as may be established by the state funding board. Any issuer, including the state of Tennessee, may, upon approval by the state funding board, appoint the state of Tennessee, acting by and through the comptroller of the treasury, as registration agent and the state of Tennessee, acting by and through the state treasurer, as paying agent.



§ 9-19-105 - Records and books.

(a) The registration agent shall keep such books as shall be necessary in connection with the issuance, exchange and transfer of fully registered public obligations. Any issuer may provide that no such fully registered public obligation shall be valid for any purpose unless certified or authenticated by such registration agent, and if so provided, then such fully registered public obligation shall be valid only if so certified or authenticated by the manual signature of an officer of such registration agent.

(b) The issuance and transference of a public obligation in book-entry form shall be effected by means of entries on the records of the registration agent which shall reflect the description of the issue, the principal amount, the interest rate, the maturity date, the owner of the public obligation and such other information as the issuer deems appropriate. If so permitted by the official actions authorizing public obligations, conversions may be effectuated between such obligations in book-entry form and registered public obligations evidenced by an instrument for owners of obligations who request such a change. The registration agent shall issue a confirmation of a book-entry transaction in the form of a written advice to the appropriate parties thereto. Such written advice shall confer no rights on the recipient, and shall be neither a negotiable instrument nor a security.



§ 9-19-106 - Signatures and seals.

(a) Notwithstanding any other law to the contrary, public obligations issued in registered form are not required to bear manual signatures of officials of the issuer if such public obligations bear facsimile signatures in lieu thereof, and are certified or authenticated with the manual signature of an officer of the registration agent, and if the use of such facsimile signatures and certification or authentication is provided for in the official actions of the official body authorizing such obligations.

(b) In case any official of the issuer whose signature or facsimile signature appears on a public obligation shall cease to hold office before the delivery thereof to the initial purchasers or before any exchange or transfer between subsequent holders thereof, such signature or facsimile signature nevertheless shall be valid for all purposes the same as if such official had remained in office until after such delivery, exchange or transfer.

(c) When a seal is required or permitted in the execution of any public obligation, the seal may be printed, engraved, stamped, or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.

(d) Notwithstanding the foregoing, no signature or endorsement shall be required upon the original issuance or subsequent transfer of fully registered public obligations in the event that such obligations are issued in book-entry form.



§ 9-19-107 - Notice of redemption.

In the event fully registered public obligations are subject to redemption by the terms thereof, the issuer may redeem one (1) or more of such obligations or portions thereof by giving the notice specified by the official actions authorizing such obligations or, in the event no provision for notice is therein specified, by mailing or directing the registration agent to mail, postage prepaid, not less than twenty-one (21) days prior to the date fixed for redemption, to the registered owners of such obligations which are to be redeemed at their last address appearing upon the registration books, a notice that the issuer is calling for redemption prior to maturity of such obligations in accordance with the terms thereof. Such notice shall specify the number, issue, date, date fixed for redemption, the date interest will cease to accrue, the redemption price and such further information with respect to such obligations as may be required by the terms thereof. Such notice may be waived by the registered owner of the public obligation subject to redemption.



§ 9-19-108 - Interest.

Interest on fully registered public obligations shall be payable on such dates as shall be specified in the official actions authorizing such obligations to the record owners of such obligations as of such record dates as shall be specified in the official actions.



§ 9-19-109 - Confidentiality of owner's identity.

The identity of any owner of, or any other information by or from which may be determined the identity of any owner of, any public obligation issued by any issuer shall be treated as confidential and not open to public inspection. The confidentiality herein established shall not be deemed to have been extinguished but shall remain inviolate in cases where such information is in the possession of banks, trust companies, financial institutions or other financial intermediaries of the issuer, including, but not limited to, registration, paying or transfer agents.



§ 9-19-110 - Construction of chapter.

The powers conferred by this chapter are in addition and supplemental to the powers conferred by any other law and without regard to the provisions, requirements or restrictions of any other law. The provisions hereof are not in substitution for the powers conferred by any other law. In the event that the provisions hereof conflict with other provisions of general or special law or charter provisions, the provisions hereof shall be deemed to control.






Chapter 20 - Tennessee Allocation Plan for Private Activity Bonds

§ 9-20-101 - Short title.

This chapter shall be known as the "Tennessee Allocation Plan for Private Activity Bonds."



§ 9-20-102 - Legislative purpose -- Reassignment of allocations.

(a) The purpose of this chapter is to provide a procedure for allocating the state's private activity bond authority among governmental units in the state having the authority to issue bonds under the Tax Reform Act of 1986.

(b) Allocations to local governments may be reassigned for issuance to all boards and authorities authorized to issue bonds on behalf of governmental units.



§ 9-20-103 - Authority for allocating state's bond authority.

There is hereby created in the department of economic and community development the authority for the commissioner, under this chapter, to allocate the state's bond authority among governmental units having authority to issue bonds.



§ 9-20-104 - Preparation, distribution and contents of allocation plans.

The commissioner shall, prior to January 1 of each year, prepare and distribute an allocation plan for bonds that meets the following goals:

(1) Provides equal access to the state bond authority for large cities, small towns and rural areas; and

(2) Provides the most benefit to the state from the bond authority available to it.



§ 9-20-105 - Reports.

(a) Prior to January 31 of each year, the commissioner shall report to the general assembly on the administration of the bond allocation program. This report shall contain, but not be limited to, the following information about bond issues approved and disapproved:

(1) Amount;

(2) Purpose; and

(3) Location.

(b) The commissioner may include in this report any additional information that will assist the general assembly in evaluating the administration of the bond allocation program.



§ 9-20-106 - Administration of part.

This chapter shall be administered under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Chapter 21 - Local Government Public Obligations Act of 1986

Part 1 - General Provisions Applicable to All Bonds and Notes Issued by Local Governments

§ 9-21-101 - Short title.

This chapter shall be known and may be cited as the "Local Government Public Obligations Act of 1986."



§ 9-21-102 - Intent.

It is the intent and purpose of this chapter to provide a uniform and comprehensive statutory framework authorizing any local government to issue general obligation bonds and revenue bonds for public works projects, general obligation bonds for certain unfunded pension obligations, general obligation refunding bonds, revenue refunding bonds, bond anticipation notes, capital outlay notes, grant anticipation notes, tax anticipation notes, and health care revenue anticipation notes, and to authorize the destruction of bonds, notes and coupons.



§ 9-21-103 - No indebtedness limit.

Bonds or notes may be issued under this chapter, notwithstanding and without regard to any limit on indebtedness provided by law.



§ 9-21-104 - Negotiability.

Any bonds or notes issued by a local government pursuant to this chapter shall be fully negotiable for all purposes in the absence of an express recital on the face of the bond or note that it is nonnegotiable.



§ 9-21-105 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bondholder," "holder of bonds" or any similar term means any person who shall be the bearer of any outstanding bonds, notes or other obligations registered to bearer or not registered, or the registered owner of any such outstanding bonds, notes or other obligations which shall at the time be registered other than to bearer, or the holder of any interim certificate pending the issuance of definitive bonds or notes;

(2) "Bonds" means bonds or interim certificates issued pending preparation or delivery of definitive bonds of a local government issued pursuant to this chapter;

(3) "Certain unfunded other post-employment benefits" means nonpension benefits paid on behalf of former employees of any local government having a population in excess of one hundred fifty thousand (150,000), according to the 2000 federal census or any subsequent federal census, or the former employees' beneficiaries after separation from service. The benefits may include, but shall not be limited to, medical, prescription drugs, dental, vision, hearing, medicare part B or part D premiums, life insurance, long-term care, and long-term disability. For purposes of this subdivision (3), the value of any "certain unfunded other post-employment benefits" shall be limited to the unfunded actuarial accrued liability as determined pursuant to the Governmental Accounting Standards Board Statement No. 45 and as certified by the actuarial consultant of the local government;

(4) (A) "Certain unfunded pension obligations" means:

(i) Pension benefits for past service of employees of a local government whose employment results from the local government's assumption of governmental responsibilities of another local government;

(ii) Pension benefits for past service of employees of a local government whose pension benefits arise from a defined benefit pension plan that is closed to the enrollment of new employee participants and are funded solely by contributions of the local government to the plan;

(iii) Pension benefits for past service of employees of a local government whose pension benefits arise from a defined benefit pension plan adopted by referendum amendment of a county charter, and that limits enrollment to law enforcement employees of the local government. The maturity of any bonds issued under this subdivision (4)(A)(iii) shall not exceed twenty (20) years from the date of the bonds, and the servicing of such bonds shall be subject to review by the office of the comptroller of the treasury; or

(iv) Pension benefits for past service of employees of a local government which is either:

(a) A metropolitan government with a general obligation rating of at least Aa1 (or its equivalent) from one (1) or more nationally recognized rating agencies; or

(b) A municipality with a general obligation rating of Aaa (or its equivalent) from one (1) or more nationally recognized rating agencies that is located within a county with a general obligation rating of Aaa (or its equivalent) from one (1) or more nationally recognized rating agencies; and

(c) In either case, whose pension benefits arise from a defined benefit plan administered by the local government;

(B) For purposes of this subdivision (4), the value of any "certain unfunded pension obligations" shall be limited to the unfunded portion of the present value of benefits less the present value of future normal costs, as certified by the pension actuarial consultant of the local government;

(C) Subdivisions (4)(A)(ii) and (iii) shall cease to be effective on July 1, 2008; provided, that no bonds issued pursuant to this subdivision (4) prior to July 1, 2008, shall be rendered ineffectual;

(D) Subdivision (4)(A)(iv) shall cease to be effective on July 1, 2015; provided, that no bonds issued pursuant to this subdivision (4) prior to July 1, 2015, shall be rendered ineffectual;

(5) "Construction" means building, reconstruction, erection, replacement, extension, repairing, betterment, equipment, development, embellishment, improvement, acquisition by gift, lease, purchase or the exercise of the right of eminent domain, or any one (1) or more or all of the foregoing, including the acquisition of land and of rights in land, and including acquisition of all of the outstanding capital stock of any corporation whose assets consist entirely of one (1) or more public works projects which together constitute a waterworks, sewer system, natural gas system, electric system, or any combination thereof, including, but not limited to, a water, sewer, natural gas and/or electric distribution system, or any combination thereof, serving a local government and assets related to the operation thereof and whose liabilities consist entirely of those related to the ownership and operation thereof; provided, that upon any such acquisition of stock by a local government, the corporation thus acquired shall be promptly liquidated by the local government, which shall thereupon acquire its assets and assume its liabilities;

(6) "Contract" or "agreement" between a state or federal agency, or both, and a local government or a local government instrumentality includes contracts and agreements in the customary form and also includes an allotment of funds, resolution, unilateral promise or other commitments by such state or federal agency or agencies by which it shall undertake to make a loan or grant or both, upon performance of specified conditions or with rules and regulations theretofore or thereafter promulgated, prescribed or published by such state or federal agency or agencies. In the case of such an allotment of funds, resolution, unilateral promise or other commitment by a state or federal agency, the terms, conditions and restrictions therein set forth and the rules and regulations theretofore or thereafter promulgated, prescribed or published shall, for the purpose of this chapter, constitute covenants of such a contract that are to be performed by the local government, if the local government accepts any money from such state or federal agency;

(7) "Enterprise" means any one (1) of or combination of two (2) or more public works projects, undertakings or projects which the local government is or may hereafter be authorized to construct and from which the local government has heretofore derived or may hereafter derive revenues, and such enterprise includes all improvements, betterments, extensions and replacements thereto, and all appurtenances, facilities, lands, rights in land, water rights, franchises and structures in connection therewith or incidental thereto;

(8) "Facsimile seal" means the reproduction by engraving, imprinting, stamping, or other means of the seal of the issuer, official or governing body;

(9) "Facsimile signature" means the reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer of a local government;

(10) "Federal agency" includes the United States, the president of the United States, or any agency, instrumentality or corporation of the United States, which has heretofore been or may hereafter be designated, created or authorized by or pursuant to any act or acts or joint resolutions of the congress of the United States, to make loans or grants, or which may be owned or controlled, directly or indirectly, by the United States;

(11) "Federal aid act" means any act or acts or joint resolution of the congress of the United States to reduce and relieve unemployment, or to provide for the construction of public works, or to relieve and rehabilitate veterans of any war, or to subsidize or aid any local government, public works or construction project by grants of money, materials, equipment or otherwise by any federal agency;

(12) "Financial newspaper" means a financial newspaper, financial journal or other financial publication;

(13) "Governing body" means the legislative body of any local government of this state or any other authority charged with the governing of the affairs of any local government in this state;

(14) "Law" means any act or statute, general, special or local, of this state, including, but not limited to, any local government charter;

(15) (A) "Local government" means any county, municipality or metropolitan government in this state; and

(B) "Local government" also means any separate legal or administrative entity duly created by interlocal agreement between two (2) or more political subdivisions of the state acting pursuant to title 12, chapter 9, IF AND ONLY IF:

(i) Such political subdivisions retain at least secondary liability for the debts of such legal entity;

(ii) The terms of such interlocal agreement authorize the entity to exercise powers actually conferred upon such political subdivisions by this chapter; and

(iii) The terms of such interlocal agreement conform to the restrictions set forth in § 12-9-104(e)(2)(A)(i), (ii) and (iii);

(16) "Local government instrumentality" means any authority created by law on behalf of a county, metropolitan government, municipality or any combination thereof;

(17) "Metropolitan government" means the political entity created by consolidation of all, or substantially all, of the political and corporate functions of a county and a city or cities pursuant to the authority of title 7, chapters 1-3;

(18) "Municipality" means any incorporated city or any incorporated town of this state;

(19) "Notes" means notes or interim certificates issued pending preparation or delivery of definitive notes of a local government issued pursuant to this chapter;

(20) "Obligations" means bonds, notes and any other evidence of indebtedness lawfully issued or assumed by a local government;

(21) (A) "Public works project" includes any one (1) or any combination of the following: abattoirs, acquisitions of land for the purpose of providing or preserving open land, airports, alleys, ambulances, auditoriums, bridges, city and town halls, local government stables or garages, community houses, corrective, detention and penal facilities, including, but not limited to, jails, workhouses and reformatories, courthouses, culverts, curbs, dispensaries, drainage systems, including storm water sewers and drains, electric plants and systems, expositions, facilities for the handicapped, including physically and mentally handicapped, facilities for the indigent, fairgrounds and fairground facilities, fire department equipment and buildings, fire alarm systems, flood control, garbage collection and disposal systems, gas and natural gas systems and storage facilities, heat plants and systems, harbor and riverfront improvements, health centers and clinics, including medical and mental health centers and clinics, highways, major roads, highway and street equipment, hospitals, hotels and supporting or incidental facilities built by local governments which are built adjacent to and as a supporting facility of civic or convention centers located in municipalities which have created a central business improvement district under the Central Business Improvement District Act of 1971, compiled in title 7, chapter 84, improvements made pursuant to a plan of improvement for a central business improvement district created pursuant to the Central Business Improvement District Act of 1971, law enforcement and emergency services equipment, levees, libraries, markets, memorials, museums, nursing homes, parks, parking facilities, parkways, playgrounds, plazas, port facilities, docks and dock facilities, including any terminal storage and transportation facilities incident thereto, public art, public buildings, preserves, railroads, including the extension of railroads, and railway beltlines and switches, reclamation of land, recreation centers and facilities, reservoirs, rights-of-way, river and navigation improvements, roads, sanitariums, schools, transportation equipment for schools, sewers, sewage and waste water systems, including, but not limited to, collection, drainage, treatment and disposal systems, ship canals, sidewalks, stadiums, streets, swimming pools, thermal transfer generating plants and/or distribution systems, tunnels, viaducts, voting machines, water treatment distribution and storage systems, wharves and zoos;

(B) "Public works project" also includes:

(i) "Business park," which includes lands and rights, easements and franchises relating thereto, and may include roads and streets, water, sewer, electric and other utilities, landscaping and related elements as required for the orderly development and use of corporate or professional office space by one (1) or more commercial, financial or service business, and such appurtenant land for necessary incidental use. "Business park" does not include a retail operation except for an incidental retail use. A "business park" shall contain not less than five (5) acres of land. The building finance committee in the industrial development division of the department of economic and community development is authorized and empowered to determine whether a local government shall have the right to engage in any or all of the rights and privileges accompanying such a public works project. Before a local government may undertake the financing of such a public works project, it shall apply to the committee for a certificate of public purpose and necessity. The committee shall issue such a certificate once it is affirmatively determined that:

(a) There are adequate property values and suitable financial conditions so that the total bonded indebtedness of the local government, solely for this authorized purpose and those other purposes authorized by title 7, chapter 55 and title 13, chapter 16, shall not exceed ten percent (10%) of the total assessed valuation of all the property in the local government ascertained by the last completed assessment at the time of the issuance of such bonds; and

(b) The project is well conceived, has a reasonable prospect of success, will provide economic development and employment, will tend to encourage businesses to locate there and will not become a burden upon the taxpayers of the local government;

(ii) "Industrial park," which includes lands, rights, easements and franchises relating thereto, and may include adequate roads and streets, water and sewer facilities, utilities and docks and terminals. Any of the foregoing improvements which are to be located within the geographic boundaries of the industrial park may only be financed after compliance with title 13, chapter 16, part 2;

(iii) "Urban renewal project" which means the same as such projects which are defined in §§ 13-20-209 -- 13-20-215. Any local government is hereby authorized to contribute money, property, and municipal services to any public agency engaged in the development of urban renewal projects in that local government;

(iv) "Urban transit facility" which includes any or all real and personal property needed to provide public passenger transportation by means of street railway, electric railway, incline railroad, trolley coach, bus, motor coach, or any combination thereof, including terminal, maintenance and storage facility, whether owned and operated by a local government or owned by a local government and leased to private operators, all of which are hereby found and determined to be in the public interest and a proper public purpose;

(v) Facilities for the storage and maintenance of any of the items of equipment which constitute public works projects; and

(vi) Facilities or capital expenditures paid or incurred with respect to property located in a "recovery zone," as defined in § 1400U-1(b) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 1400U-1(b), that are made for a "qualified economic development purpose," as defined in § 1400U-2(c) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 1400U-2(c);

(vii) Facilities or expenditures paid or incurred for "qualified conservation purposes," as defined in § 54D(f) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54D(f), in connection with the issuance of "qualified energy conservation bonds," as defined in § 54D of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54D; and

(viii) All property real and personal, appurtenant thereto or connected with any public works project, work or undertaking and the existing public works project, work or undertaking, if any, to which such public works project, work or undertaking is an extension, addition, betterment or improvement;

(C) This enumeration does not exclude any other project for the benefit of the people at large of any local government where any state or federal agency will match the funds of the local government with grants-in-aid or gratuities to subsidize or assist the development of a public works project;

(D) Notwithstanding subdivision (21)(B)(i), a certificate of public purpose and necessity shall not be required for a public works project of a local government with a population of not less than three hundred thousand (300,000), according to the 2000 federal census or any subsequent federal census. The total pledge of full faith and credit of any such local government related to the project shall not exceed ten percent (10%) of the total assessed valuation of all property in the local government, ascertained by the last completed assessment at the time of issuance of the obligations. In any resolution pledging the full faith and credit and unlimited taxing power of any such local government to secure any obligations related to a public works project, the governing body of the local government shall state that the project being considered is well conceived, has a reasonable prospect for success, will provide proper economic development and employment, and will not likely become a burden on the taxpayers of the local government;

(22) "Refinancing" means funding, refunding, paying, or discharging, by means of refunding bonds or the proceeds received from the sale thereof, all or any part of any bonds, notes, or other obligations heretofore or hereafter issued or lawfully assumed and payable solely from all or any part of the revenues of one (1) or more enterprises, or from a combination of such revenues and taxes, except capital outlay notes when retired by bonds in conformance with part 6 of this chapter and notes issued in anticipation of bonds;

(23) "Refunding bonds" means bonds issued to refund all or any part of bonds, notes or other obligations, except capital outlay notes when retired by bonds in conformance with part 6 of this chapter, and notes issued in anticipation of bonds, heretofore or hereafter issued or lawfully assumed by a local government pursuant to this chapter, or any other provision of this code or any other general or special law;

(24) "Revenues" means all fees, rents, tolls, rates, rentals, interest earnings, or other charges received or receivable by the local government from any public works project or enterprise then existing or thereafter to be constructed, including any revenues derived or to be derived by a local government from a lease, agreement or contract with any other local government, local government instrumentality, the state, or a state or federal agency for the use of or in connection with a public works project or enterprise, or all other charges to be levied and collected in connection with and all other income and receipts of whatever kind or character derived by the local government from the operation of any public works project or enterprise or arising from any public works project or enterprise;

(25) "State" means the state of Tennessee;

(26) "State agency" means any agency of the state created by the general assembly; and

(27) "Taxable property" means all property subject to ad valorem taxation within the local government, or any portion of the local government, if applicable.



§ 9-21-106 - Rate discrimination prohibited.

When a public works project supplies its services to consumers who use solar or wind powered equipment as a source of energy, that public works project shall not discriminate against those consumers by its rates, fees or charges or by altering the availability or quality of energy. Any consumer who uses solar, wind power, or other auxiliary source of energy shall install and operate the equipment, property, or appliance for such energy source in compliance with any state or local code or regulation applicable to the safe operation of such equipment, property or appliance.



§ 9-21-107 - Powers of local governments.

All local governments have the power and are authorized, either singly or jointly with any one (1) or more other local governments, local government instrumentalities, the state, or a state or federal agency or jointly with one (1) or more of the above, to:

(1) Engage in the construction of any public works project which may be constructed within or without the local government, or partially within and partially without the local government. However, no local government shall engage in the construction of a public works project wholly or partly within the legal boundaries of another local government, other than to perform maintenance on or make improvements to its existing public works projects in its service area, except with the consent of the governing body of the other local government; provided, that any county or metropolitan government may construct a public works project within a municipality within the county or metropolitan government without the permission of the governing body of the municipality;

(2) Operate and maintain any public works project for its own purpose or for the benefit and use of its inhabitants and, in the case of municipalities, also to operate and maintain such public works project for the benefit and use of the municipality and persons, firms and corporations therein and persons, firms and corporations, including municipal corporations, which are situated or whose residences or places of business are situated outside the territorial boundaries of the municipality but within the state and within a radius of twenty (20) miles from the territorial boundaries of the municipality; provided, that a joint project of any local government may, by agreement of the joint participants be operated or maintained, or both, by the local government itself, or by any one (1) of the other joint participants, or jointly by the local government and any one (1) or more of the joint participants, or jointly by any of the joint participants other than the local government;

(3) (A) Contract debts for the construction of any public works project or for the local government's share of the cost of any joint public works project;

(B) Contract debts in order to make grants, donations, reimbursements or loans to one (1) or more local governments, local government instrumentalities, or utility districts for the construction of any public works project;

(C) Borrow money;

(D) Issue bonds or notes to finance such construction, grant, donation, reimbursement or loan;

(E) Provide for the rights of the holders of such bonds or notes; and

(F) Secure such bonds or notes as hereinafter provided;

(4) Pledge the full faith, credit and unlimited taxing power of the local government as to all taxable property in the local government or a portion of the local government, if applicable, to the punctual payment of the principal of and interest on the bonds or notes issued to finance any public works project, except bonds or notes and the interest thereon payable exclusively from revenues of a public works project;

(5) In the case of a county or metropolitan government which contains within its boundaries a special school district and/or incorporated city or town maintaining a public school system separate from the county or metropolitan government public school system, the tax pledge authorized by subdivision (4), when pledged to the payment of bonds or notes issued to finance the construction of public schools of the county or metropolitan government serving outside the territorial limits of such special school district and/or incorporated city or town, may be a pledge of taxes to be levied only upon taxable property within that portion of the county or metropolitan government lying outside the territorial limits of such special school district and/or incorporated city or town;

(6) In the case of a county or metropolitan government which contains within its boundaries an incorporated city or town which constructs and maintains its streets, avenues, alleys and other highways separate from the county or metropolitan government, the tax pledge authorized by subdivision (4), when pledged to the payment of bonds or notes issued to finance the construction of streets, avenues, alleys and other highways of the county or metropolitan government lying outside the territorial limits of such incorporated city or town may be a pledge of taxes to be levied only upon taxable property within that portion of the county or metropolitan government lying outside the territorial limits of such incorporated city or town;

(7) Assess, levy and collect ad valorem taxes on all taxable property within the local government or a portion of the local government, if applicable, sufficient to pay the principal of and interest on the bonds or notes issued to finance any public works project, except bonds or notes and the interest thereon payable exclusively from revenues of a public works project;

(8) Fix, levy and collect fees, rents, tolls or other charges for the use of or in connection with any public works project and, in the event any agreements with holders of bonds or notes shall have been made as hereinafter provided, to fix, levy and collect such fees, rents, tolls and other charges in accordance with and subject to such agreements. Such fees, rents, tolls and other charges may also include any revenues derived by a local government from a lease, agreement or contract with any other local government, local government instrumentality, the state, or state or federal agency for the use of or in connection with a public works project. The power to fix, levy, and collect such fees, rents, tolls, or other charges includes the power to impose charges for the privilege of parking motor vehicles in or upon any on-street or off-street parking facilities, and the power to facilitate the collection of such parking fees or other charges by the use of parking meters;

(9) Pledge all or any part of the fees, rents, tolls, or other charges received or receivable by the local government from any public works project or projects then existing or thereafter to be constructed, including also any revenues derived or to be derived by a local government from a lease, agreement or contract with any other local government, local government instrumentality, the state, or a state or federal agency for the use of or in connection with such public works project or projects, to the payment of all operating expenses of the public works project or projects, to the punctual payment of the principal of and interest on bonds or notes issued to finance such public works project or projects, or any other public works project or projects, or if the governing body of the local government shall by resolution so request, payments to the local government in lieu of ad valorem taxes on the property constituting such public works project or projects, not to exceed the amount of taxes payable on privately owned property of similar nature, and to covenant against thereafter pledging any such fees, rents, tolls, or charges to any other bonds or notes or any other obligations of the local government;

(10) Acquire by purchase, gift or the exercise of the right of eminent domain, to lease as lessor or lessee, and to hold, dispose of, and convey any property, real or personal, tangible or intangible, or any right or interest in any such property, in connection with any public works project, whether or not subject to mortgages, liens, charges or other encumbrances, and to construct any public works project subject thereto. In the acquisition of public works projects, no governing body shall have the right to exercise the power of eminent domain with respect to real or personal property which has been dedicated to a public use, or which is at the time being so used, unless the owners or authorities having jurisdiction over the property agree to such acquisition. No governing body shall construct any structure of any type on or over any property which has been dedicated to public use, or which is at the time being so used, unless the owners or authorities having jurisdiction over the property agree to the construction of such structure. A local government may use any right-of-way, easement or other similar property right necessary or convenient in connection with the acquisition, improvement, operation or maintenance of a public works project held by the state or any other local government; provided, that the state or such other local government consents to such use;

(11) Enter on any lands, waters and premises for the purpose of making surveys, soundings and examinations in or for the furtherance of any public works project;

(12) Make contracts and execute instruments containing such terms, provisions and conditions as in the discretion of the governing body may be necessary, proper or advisable for the purpose of obtaining a grant, loan or other financial assistance from the state or any state or federal agency pursuant to a state or federal aid act; make all other contracts and execute all other instruments necessary, proper or advisable in or for the furtherance of any public works project; and carry out and perform the terms and conditions of all such contracts or instruments;

(13) Accept from any state or federal agency grants for or in aid of the construction of any public works project;

(14) Subscribe to and comply with any state or federal aid act and any rules and regulations made by the state or any state or federal agency with regard to any grants or loans, or both;

(15) Exercise, for the purpose of obtaining a grant, loan or other financial assistance from the state or any state or federal agency pursuant to or by virtue of any state or federal aid act, any power conferred by this chapter independently or in conjunction with any other power or powers conferred by this chapter or heretofore or hereafter conferred by any other law;

(16) Lease all or any portion of off-street parking facilities for the purpose of parking motor vehicles to any person, firm or corporation, for operation by such person, firm or corporation, and fix and collect rentals therefor and make contracts for the operation and management thereof. All revenues derived from any such lease or contract shall be regarded as fees, rents, tolls or other charges for the use of, or in connection with, the facilities;

(17) Lease all or any portion of urban transit facilities to any person, firm, or corporation, for operation by such person, firm or corporation, and to fix and collect rentals therefor and make contracts for the operation and management thereof, notwithstanding the fact that the local government may or may not then operate its own urban transit facilities. All revenues derived from any such lease or contract shall be regarded as fees, rents, tolls or other charges for the use of, or in connection with, the respective facilities;

(18) Combine all or any parts of parking facilities into a single public works project. Nothing contained in this chapter shall in any way affect the validity of any private act now existing or which may hereafter be enacted, prohibiting any local government from engaging in the public parking business;

(19) Provide for the replacement of lost, destroyed or mutilated bonds or notes;

(20) Perform any powers or duties authorized under this chapter through, or by means of, its own officers, agents and employees, or by contract with private corporations, firms or individuals;

(21) Designate one (1) or more areas that meet the requirements of § 1400U-1(b) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 1400U-1(b), as a recovery zone for purposes of that section; and

(22) Do all things necessary or convenient to carry out the powers expressly given in this chapter.



§ 9-21-108 - Governing body authorized to act by resolution -- Procedure for adoption of resolutions.

All actions required or authorized to be taken under this chapter by the governing body of a local government may be by resolution. The resolution may be adopted at the meeting, regular or special, of the governing body at which the resolution is introduced, and shall take effect immediately upon adoption. Except as otherwise provided in this chapter, no resolution under this chapter need be published or posted, nor shall any such resolution be subject to veto by the chief executive officer or presiding officer of the governing body, nor shall any such resolution require for its passage more than a majority vote of all the members of the governing body then in office. The resolution may delegate authority to the chief executive officer of the local government to sell notes or bonds under this chapter.



§ 9-21-109 - Determination of costs of public works projects.

In determining the costs of any public works project for which bonds or notes are to be issued, the following items may also be included as a part of the cost of the public works project to be financed by the issuance of bonds or notes:

(1) Engineering, architectural, art design services, inspection, legal and accounting expenses, and relocation expenses in connection with construction of a public works project;

(2) The cost of issuance of the bonds or notes, including engraving, printing, advertising, credit enhancement, legal, fiscal and other similar expenses;

(3) Any interest costs during the period of construction of a public works project and for six (6) months thereafter on any money borrowed or estimated to be borrowed;

(4) Any moneys already spent by the local government from any of its funds for any of the foregoing expenses enumerated in subdivisions (1), (2) and (3), and upon the actual construction of a public works project in order to permit the construction of public works projects by the use of the funds of the local government if desired, and the later replacement of those funds by the sale of bonds or notes authorized by this chapter; and

(5) The establishing of a reasonably required reserved fund for the payment of the principal of and interest on the bonds or notes.



§ 9-21-110 - Appointment of a fiscal agent.

Any local government has the power in connection with the issuance of bonds or notes to appoint a fiscal agent, to provide for the powers, duties, functions and compensation of such fiscal agent, to limit the liabilities of the fiscal agent, to prescribe a method for the resignation, removal, merger or consolidation of the fiscal agent, the appointment of a successor fiscal agent, and the transfer of rights and properties to the successor fiscal agent.



§ 9-21-111 - Execution of bonds and notes.

(a) Bonds and notes issued under this chapter in registered form shall be executed in the manner provided for in the Tennessee Public Obligations Registration Act, compiled in chapter 19 of this title.

(b) Bonds, notes, and any interest coupons attached thereto issued under this chapter which are not in registered form may, if so authorized by the governing body of the local government, bear or be executed with the facsimile signature of the chief executive officer of the local government; provided, that each bond, or note, shall be manually signed by the county clerk, by the city recorder or other similar local government official so authorized by resolution of the governing body of the local government.

(c) When an official or corporate seal of the local government, its governing body or of any local government official is required or permitted in the execution of any bond, note or coupon, the seal may be printed, engraved, stamped, or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.

(d) In case any official whose signature or facsimile signature appears on the bonds, notes or coupons shall cease to be such official before the delivery of the bonds, notes, or coupons to the purchaser, that signature shall be valid and sufficient for all purposes, as if that official had remained in office until the delivery of the bonds, notes or coupons.



§ 9-21-112 - Interim certificates.

Pending the preparation or delivery of definitive bonds or notes under this chapter, interim certificates or other temporary obligations may be issued by the local government to the purchaser of the bonds or notes. The interim certificates or other temporary obligations shall be in such form and contain such terms, conditions and provisions as the governing body of the local government may determine.



§ 9-21-113 - Deposit and custody of proceeds.

(a) The proceeds received from the sale of bonds or notes issued under this chapter by a local government shall be deposited with, in the case of counties, the county trustee or, in the case of municipalities or metropolitan governments, with the official designated by law as custodian of the funds, or be deposited as provided in the resolution authorizing the bonds or notes.

(b) The official designated as custodian of the funds shall not receive extra compensation for handling the funds.



§ 9-21-114 - Fees for reselling bonds or notes forbidden.

(a) It is unlawful and deemed a misappropriation of public funds for any official to pay a fee other than underwriting discount to any person, group of persons, firm, company or corporation for selling bonds or notes issued by such official's local government after such bonds or notes have been sold. Nothing in this section shall be construed to prohibit the payment of fees for legal and fiscal services in connection with the issuance of bonds or notes. Nothing in this section shall be construed to prohibit the payment of a remarketing fee to a remarketing agent for remarketing services in connection with the resale of bonds or notes subject to repurchase on demand of the owner or subject to repurchase on demand of the local government.

(b) Any local government official who unlawfully misappropriates public funds, in the manner set forth in subsection (a), shall be personally liable to the local government for the total amount of such unlawful misappropriation and reasonable attorney fees incident to the collection of such amount. A suit to recover the total amount for which a local government official is personally liable may be filed by any person who is a resident and taxpayer of the local government for general obligation bonds or notes, or by any person who is a user of the service provided in the case of revenue bonds or notes of the local government.



§ 9-21-115 - State control of public works projects.

This chapter shall not otherwise operate to dispense with the approval by a state department, board, officer or commission of a public works project where such approval under existing law must be obtained before a local government may construct a public works project.



§ 9-21-116 - Hotel and motel projects subject to tax.

In local governments of this state where a tax is imposed on hotel and motel accommodations, any hotel or motel built as a public works project under this chapter shall be subject to the collection of such a tax.



§ 9-21-117 - Tax exemption.

Any bonds or notes issued by a local government pursuant to this chapter and the income therefrom shall be exempt from all state, county and municipal taxation except for inheritance, transfer and estate taxes, and except as otherwise provided in this code.



§ 9-21-118 - Recital of issuance pursuant to this chapter.

A resolution authorizing bonds or notes under this chapter may provide that such bonds or notes shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and the regularity of their issuance.



§ 9-21-119 - Validity of bonds and notes unaffected by certain irregularities.

The validity of the authorization and issuance of the bonds or notes authorized under this chapter shall not be dependent on or affected in any way by proceedings taken for the construction of any public works project or enterprise or contracts made in connection with the construction of any public works project or enterprise or by a failure to obtain the approval referred to in § 9-21-115.



§ 9-21-120 - Bond and note issues validated.

(a) All bonds and notes issued prior to July 1, 1986, and all proceedings theretofore taken to authorize the issuance of bonds or notes by any local government of this state for any purpose which is designated a public works project by this chapter, are hereby ratified, validated and confirmed, and such bonds and notes are hereby declared to be valid and legally binding obligations payable in accordance with their terms, notwithstanding any lack of power of the governing body of the local government to authorize and issue such bonds or notes and to provide for the payment thereof in the manner stated in such bonds or notes and in the proceedings authorizing their issuance, and further notwithstanding any defects or irregularities in any such proceedings, or the failure of any such proceedings, authorizing any such bonds or notes, to comply with any of the provisions of this chapter or with any of the provisions of any other applicable section or chapter or any applicable general or special law or charter.

(b) The disposition of proceeds of all capital outlay notes issued prior to January 15, 1998, for school purposes, by a county or metropolitan government which contains within its boundaries a special school district and/or incorporated town or city maintaining a public school system separate from the county or metropolitan government public school system, is hereby declared to be valid and legally binding unless proceedings which challenge the disposition of such proceeds have been instituted in any court in this state before January 15, 1998.



§ 9-21-121 - Impairment of contract.

Nothing in this chapter shall be deemed in any way to alter the terms of any agreements made with the holders of any outstanding bonds or notes of the local government or to authorize the local government to alter the terms of any such agreements, or to impair, or to authorize the local government to impair, the rights and remedies of any creditors of the local government.



§ 9-21-122 - Authorization to cancel bonds, notes and coupons.

Whenever any bonds, notes, or interest coupons shall be paid and discharged, they shall be cancelled by stamping and punching, immediately upon their redemption. The cancelled bonds, notes, and coupons shall be retained and be available for examination in annual audits subject to § 9-21-123.



§ 9-21-123 - Authorization to destroy bonds, notes and coupons.

(a) Subject to subsection (b), any local government may, by resolution duly adopted by its governing body, authorize and direct the paying agent for its bonds, notes and coupons, or other person in possession of its bonds, notes and coupons, to destroy all bonds, notes and coupons duly paid and cancelled.

(b) Such bonds, notes and coupons duly paid and cancelled during any fiscal year may be destroyed only after the fiscal audit of the local government covering the fiscal year has been completed and the appropriate local government official shall have properly posted all bonds, notes and coupons duly paid and cancelled to the local government bond, note and coupon records on a current basis. If the audit reflects that all bonds, notes and coupons duly paid and cancelled have been properly accounted for, then the paying agents or other persons who have the local government's bonds, notes and coupons in their possession shall, at the direction of the local government, destroy the same and furnish a certified list of bonds, notes and coupons duly paid and cancelled by issue showing the bond, note and coupon number, the amount of each, the date paid and such additional information as the governing body may require. The governing body shall cause the certified list of bonds, notes and coupons duly paid and cancelled to be recorded in the official minutes of the governing body.



§ 9-21-124 - Supplementary nature -- Transitional provisions -- Interest rate agreements.

(a) The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law and not in substitution for the powers conferred by any other law; however, to the extent the provisions of this law conflict with any other law or are inconsistent with any other law, the provisions of this chapter shall prevail with respect to all bonds and notes issued under this chapter. Bonds or notes may be issued hereunder for any public works project, notwithstanding that any other law may provide for the issuance of bonds or notes for like purposes and without regard to the requirements, restrictions or procedural provisions contained in any other law or any home rule charter, and notwithstanding any other provisions to the contrary contained in any other law or laws. Any proceedings heretofore taken by any local government relating to the subject matters hereof, whether or not commenced under any other law, may be continued hereunder, or at the option of the governing body, may be discontinued and new proceedings instituted under this chapter.

(b) Prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations with respect to the contracts and agreements authorized in §§ 9-21-213(d), 9-21-302(b), 9-21-305(c), 9-21-602(c), 9-21-907(c), 9-21-910(d), 9-21-1006(c) and 9-21-1008(c), a local government may enter into such contracts or agreements to the extent otherwise authorized in this chapter or in any other law notwithstanding §§ 9-21-213(d), 9-21-302(b), 9-21-305(c), 9-21-602(c), 9-21-907(c), 9-21-910(d), 9-21-1006(c) and 9-21-1008(c). Nothing in §§ 9-21-213(d), 9-21-302(b), 9-21-602(c), 9-21-907(c), 9-21-910(d), 9-21-1006(c) and 9-21-1008(c) is intended to alter any existing authority in this chapter or in any other law otherwise providing authority for a local government to enter into the contracts or agreements described in §§ 9-21-213(d), 9-21-302(b), 9-21-305(c), 9-21-602(c), 9-21-907(c), 9-21-910(d), 9-21-1006(c) and 9-21-1008(c) heretofore entered into or entered into prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations.



§ 9-21-125 - Effectiveness and priority of pledges and liens.

(a) (1) Any pledge of, or lien on, revenues, fees, rents, tolls or other charges received or receivable by any local government to secure the payment of any bonds or notes issued by a local government pursuant to this chapter, and the interest thereon, shall be valid and binding from the time that the pledge or lien is created or granted and shall inure to the benefit of the holder or holders of any such bonds or notes until the payment in full of the principal thereof and premium and interest thereon.

(2) The priority of any pledge or lien with respect to competing pledges or liens shall be determined by the date such pledge or lien is created or granted.

(3) Neither the resolution nor any other instrument granting, creating, or giving notice of the pledge or lien need be filed or recorded to preserve or protect the validity or priority of such pledge or lien.

(b) This section applies to all pledges of and liens on revenues, fees, rents, tolls or other charges received or receivable by any local government to secure the payment of any bonds or notes issued by a local government, whether created or granted before or after May 22, 1991, except such application does not affect the rights of persons to the extent their relative priorities were intended to be fixed by reference to any other provision of law prior to May 22, 1991.



§ 9-21-126 - Advertisements for sale of bonds or notes.

An advertisement for sale of bonds or notes under this chapter may omit the date and time of sale, and in such event, the advertisement for sale shall set forth the manner in which the date and time of sale shall be subsequently published, which may be either by publication:

(1) In the same financial journal and/or newspaper where the advertisement for sale is published; or

(2) Via electronic communication systems deemed proper by the local government which is generally available to the financial community, in either case at least forty-eight (48) hours prior to the time fixed for such sale.



§ 9-21-127 - Bonds for certain unfunded pension obligations.

(a) Local governments may issue general obligation bonds or revenue bonds under this part and parts 2 and 3 of this chapter for certain unfunded pension obligations or for not greater than fifty percent (50%) of the value of certain unfunded other post-employment benefits if such is approved by the state funding board after receiving a recommendation by the comptroller of the treasury or the comptroller's designee.

(b) (1) A local government that issues bonds for certain unfunded pension obligations pursuant to § 9-21-105(4)(A)(iv) shall not be required to receive a recommendation by the comptroller of the treasury or the comptroller's designee or the approval of the state funding board if:

(A) The principal amount of the bonds is amortized over the term of the bonds such that the bonds are not balloon indebtedness, as defined in subdivision (b)(2); and

(B) The local government has:

(i) Adopted a debt management policy in compliance with guidelines promulgated by the state funding board;

(ii) Available for public inspection its financial statements prepared in compliance with generally accepted accounting principles for state and local governments with an unqualified auditor's opinion for the two (2) most recent fiscal years;

(iii) Presented to its governing body at a public hearing an explanation of the risk exposure associated with such bonds, economic and demographic assumptions used in the funding assumptions, alternative funding options considered, issuance costs associated with the proposed bonds and any conflicts of interest among the professionals involved (if disclosing such conflicts would not violate any rules of professional conduct);

(iv) Engaged or will engage a financial advisor, bond counsel and actuarial consultant in connection with the issuance of such bonds;

(v) A full-time finance staff of at least three (3) persons; and

(vi) An audit committee.

(2) As used in this subsection (b), "balloon indebtedness" means any bond:

(A) Twenty percent (20%) or more of the principal amount of which is payable during any twelve-month period; or

(B) Fifty percent (50%) or more of the principal amount of which is payable in the aggregate twenty (20) years or more after the date of issuance.

(c) Notwithstanding any provisions of this chapter to the contrary, any bonds issued pursuant to this section shall mature at such time or times not exceeding thirty (30) years from their respective dates and the proceeds from any bonds issued for certain unfunded other post-employment benefits shall be invested in accordance with an investment trust established pursuant to title 8, chapter 50, part 12.



§ 9-21-128 - Debt necessary to fund school building improvements, demolition or new construction.

Whenever the commissioner of education is authorized by the state board of education to take responsibility for the operation of any local school system or school that has been placed on probation pursuant to title 49, chapter 1, part 6, the state acting under the authority of the state building commission may issue debt necessary to fund school building improvements, demolition or new construction as approved by the commissioner and the state board of education. Such debt may be required to be repaid from any funds available to such local school system.



§ 9-21-129 - Proceeds to be shared among municipal or special school district systems.

(a) Proceeds from the sale of bonds or notes issued pursuant to this chapter by a county or metropolitan government for school capital outlay purposes shall be shared with any municipal or special school district system within the county or metropolitan government on the same basis as is provided in § 49-3-1003. The trustee of the county or the treasurer of the metropolitan government shall pay over to the treasurer of the municipality or the special school district that amount of the proceeds which bears the same ratio to the entire amount of proceeds, net of all costs of issuance and sale of the bonds or notes, as the average daily attendance of the year ending June 30 immediately preceding the receipt of the proceeds of the respective municipality or special school district bears to the average daily attendance for the year ending June 30 immediately preceding the receipt of the proceeds of the entire county or metropolitan government.

(b) The governing body of such municipality or special school district may, by regularly adopted resolution, waive its right to all or a part of any funds due under this section and return the funds to the trustee of the county or the treasurer of the metropolitan government for the purposes originally provided.

(c) The proceeds of any bonds or notes issued for school capital outlay purposes shall not be required to be shared if the county or metropolitan government elects to pay for such bonds or notes pursuant to any applicable provision of § 49-3-1005(b) or (c).

(d) Proceeds required to be shared pursuant to this section shall be shared at the time of the issuance of the bonds or notes.

(e) The proceeds of any refunding bonds and notes issued pursuant to part 9 of this chapter to refund bonds or notes issued for school capital outlay purposes, the proceeds of bonds issued to retire capital outlay notes issued for school capital outlay purposes pursuant to part 6 of this chapter, the proceeds of bonds issued to retire bond anticipation notes issued for school capital outlay purposes, and notes issued to renew other notes issued for school capital outlay purposes, shall not be required to be shared as provided herein, unless the bonds or notes to be refunded, refinanced, renewed or extended are payable from taxes levied only upon a portion of the property in a county or metropolitan government as provided in § 49-3-1005(b), or are payable as provided in § 49-3-1005(c), and the instruments issued to accomplish such refinancing are payable from taxes to be levied on all taxable property in the county or metropolitan government.



§ 9-21-130 - Guidelines and rules and regulations relating to contracts and agreements authorized -- Compliance with.

(a) The state funding board shall establish guidelines, rules or regulations with respect to the agreements and contracts authorized in §§ 9-21-213(d), 9-21-302(b), 9-21-305(c), 9-21-602(c), 9-21-907(c), 9-21-910(d), 9-21-1006(c) and 9-21-1008(c), which may include, but shall not be limited to, the following:

(1) The conditions under which such agreements or contracts can be entered into;

(2) The methods by which such contracts are to be solicited and procured;

(3) The form and content such contracts shall take;

(4) The aspects of risk exposure associated with such contracts;

(5) The standards and procedures for counterparty selection, including rating criteria;

(6) The procurement of credit enhancement, liquidity facilities, or the setting aside of reserves in connection with such contracts or agreements;

(7) The methods of securing the financial interest in such contracts;

(8) The methods to be used to reflect such contracts in the local government's financial statements;

(9) Financial monitoring and periodic assessment of such contracts by the local government;

(10) The application and source of non-periodic payments; and

(11) Educational requirements for officials of any local government responsible for approving any such contract or agreement.

(b) Prior to the adoption by the governing body of the local government of a resolution authorizing such contract or agreement, a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that such contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines, rules or regulations and shall report thereon to the local government. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury shall fail to report within the fifteen-day period, then the local government may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that such contract or agreement is not in compliance with the guidelines, rules or regulations, then the local government is not authorized to enter into such contract or agreement. The guidelines, rules or regulations shall provide for an appeal process to a determination of noncompliance.



§ 9-21-131 - Agreements concerning rights and remedies of parties -- Jurisdiction -- Applicable law.

When entering into any contracts or agreements authorized under this chapter, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the local government may agree in the written contract or agreement that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over any local government against which an action on such a contract or agreement is brought shall lie solely in a court located in Tennessee which would otherwise have jurisdiction of actions brought in contract against such local government.



§ 9-21-132 - Sale of bonds at private sale by local government.

(a) A local government shall have discretion until June 30, 2014, to sell bonds at private sale upon terms and conditions that it determines and upon approval by the governing body of the local government.

(b) Subsection (a) shall apply to counties having a population greater than three hundred seven thousand (307,000), according to the 2000 federal census or any subsequent federal census, and the municipality that is the county seat of the county.

(c) Any local government may petition the state funding board for permission to sell specific bonds determined to be required to be sold at taxable interest rates at private sale upon terms and conditions that the local government determines and upon approval by the governing body of the local government.



§ 9-21-133 - [Repealed.]

HISTORY: Acts 2010, ch. 982, § 6; repealed by its own provisions, effective June 30, 2012.



§ 9-21-134 - Approval of comptroller of treasury required prior to issuance of balloon indebtedness -- Evaluation of plan.

(a) As used in this section:

(1) "Balloon indebtedness":

(A) Means any indebtedness that:

(i) Has a final maturity date thirty-one (31) or more years after the date of issuance;

(ii) Delays principal repayment for more than three (3) years after the date of issuance;

(iii) Capitalizes interest beyond the later of the construction period or three (3) years from the date of issuance; or

(iv) Does not have substantially level or declining debt service; and

(B) Does not include any indebtedness that:

(i) Has at least seventy-five percent (75%) of total principal amortized within ten (10) years from the date of issuance with no more than twenty-five percent (25%) of principal subject to payment in any one (1) year;

(ii) Has a debt service schedule in which each annual principal installment is not more than fifty percent (50%) in excess of the smallest prior installment;

(iii) Has a general obligation pledge and is being issued by a local government or local government instrumentality that has some amount of long-term general obligation indebtedness outstanding or proposed to be issued that is rated in the highest rating category for long-term debt instruments (AAA/Aaa) or the first tier (AA+/Aa1) of the second highest rating category for long-term debt instruments by a nationally recognized rating agency for municipal securities, without regard to the effect of any credit agreement or other form of credit enhancement entered into in connection with such rated indebtedness;

(iv) Is secured solely by a revenue pledge and is being issued by a local government or local government instrumentality that has some amount of long-term revenue indebtedness outstanding or proposed to be issued that is rated in the highest rating category for long-term debt instruments (AAA/Aaa) or the first tier (AA+/Aa1) of the second highest rating category for long-term debt instruments by a nationally recognized rating agency for municipal securities, without regard to the effect of any credit agreement or other form of credit enhancement entered into in connection with such rated indebtedness;

(v) State or federal law requires the local government or local government instrumentality to participate in the financing program;

(vi) Is a conduit transaction for a nongovernmental entity;

(vii) Is evidenced by a loan with either the United States department of agriculture or the United States department of housing and urban development; or

(viii) Is a note the issuance of which is otherwise subject to the approval of the comptroller of the treasury;

(2) "Indebtedness" means:

(A) Any bond, note, loan agreement or any other evidence of a debt obligation in which a local government or local government instrumentality, either directly or indirectly, incurs a definite and absolute obligation to the payment of the principal of and interest on the debt obligation; and

(B) Does not include bonds and loan agreements authorized by title 7, chapter 53;

(3) "Local government" means, solely for the purposes of this section, any incorporated city or town, metropolitan government, county, or utility district; and

(4) (A) "Substantially level or declining debt service" means an amortization schedule in which the aggregate amount of debt service calculated as principal plus interest that is payable in each year is not in excess of the lowest aggregate amount of debt service payable in any prior year by more than the greater of five percent (5%) or ten thousand dollars ($10,000);

(B) For purposes of determining whether debt service is substantially level or declining in accordance with the preceding sentence, the first three (3) years of debt service do not need to be taken into account. For purposes of determining whether debt service is substantially level or declining on bonds issued with a variable interest rate, the average rate of interest at which fixed interest rate bonds of the same maturities would be sold should be estimated and the total principal amount should be amortized based upon such interest rate assumption.

(b) For purposes of this section, principal of debt will be treated as being payable or amortized upon its stated maturity, upon any mandatory redemption date, and upon any date on which the holder of the debt has the option to require the debt to be prepaid, redeemed, or purchased, other than with the proceeds of a liquidity facility provided by a third party.

(c) Solely for purposes of this section, a local government may account for the amortization of principal and the payment of debt service on:

(1) A fiscal year basis;

(2) A calendar year basis; or

(3) An annual basis commencing on the date upon which debt is issued.

(d) On and after July 1, 2014, if any local government or local government instrumentality proposes to issue any balloon indebtedness, then the local government or local government instrumentality shall first obtain approval from the comptroller of the treasury in accordance with subsection (e).

(e) Prior to the adoption by the local government or local government instrumentality of any action authorizing the issuance of balloon indebtedness, the local government or local government instrumentality shall submit a plan of balloon indebtedness to the comptroller of the treasury or the comptroller's designee for approval. The comptroller of the treasury or the comptroller's designee may request any additional information as may be required to properly review the proposed plan of balloon indebtedness. The comptroller of the treasury or the comptroller's designee shall evaluate each plan of balloon indebtedness based on the plan's particular circumstances and shall approve the plan only if a determination is made that the repayment structure is in the public's interest.

(f) The comptroller of the treasury or the comptroller's designee shall report the comptroller's approval or disapproval of the plan of balloon indebtedness to the governing body within fifteen (15) business days after receipt of the plan and all requested supplemental documentation. After receiving the approval of the comptroller of the treasury or the comptroller's designee of the plan of balloon indebtedness or after the expiration of fifteen (15) business days from the date the plan of balloon indebtedness is received by the comptroller of the treasury or the comptroller's designee and no disapproval having been reported by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the governing body may take such action with reference to the proposed plan of balloon indebtedness as it deems advisable in accordance with this part.

(g) The state funding board is authorized to establish guidelines, rules, or regulations with respect to the comptroller of the treasury's approval of balloon indebtedness and may exempt certain classes or issues of indebtedness from such approval.



§ 9-21-151 - Public entities -- Information concerning debt obligation issuances.

(a) In addition to the definitions applicable generally to this chapter, the following definitions shall be applicable to this section only:

(1) "Advisor" means a financial advisor, swap advisor, or program administrator, with respect to a finance transaction, whether or not such title is used;

(2) "Costs" related to a finance transaction may include, but are not limited to, fees and expenses of advisors, underwriters, placement agents, counterparties, bond and other counsel, paying agents, registrars, trustees, escrow agents, verification agents, credit enhancement and liquidity providers, remarketing and auction agents, rating agencies, publishing, and other similar fees and expenses, whether or not payable at issuance. "Cost" may include recurring and nonrecurring fees and expenses occurring during the life of the transaction, debt service payments, including interest, and any payments made to a counterparty;

(3) "Debt obligation" means bonds, notes, capital leases, loan agreements, and any other evidence of indebtedness lawfully issued, executed or assumed by a public entity;

(4) "Derivative" means an interest rate agreement, as defined in § 9-22-103, and such other transactions related to debt obligations as identified by the state funding board;

(5) "Finance transaction" means debt obligations, derivatives, or both;

(6) "Public entity" means the state, a state agency, a local government, a local government instrumentality, or any other authority, board, district, instrumentality, or entity created by the state, a state agency, local government, a local government instrumentality, or combination, thereof;

(7) "Public finance professional" means an advisor, underwriter, placement agent, counterparty, bond counsel, issuer's counsel, or other person or entity advising the public entity with respect to a finance transaction or offering to provide professional services with respect to a finance transaction; and

(8) "State funding board" means the state funding board, created pursuant to chapter 9 of this title.

(b) The state funding board is authorized to:

(1) Develop model finance transaction policies for use by public entities; and

(2) Exempt from the filing requirements of this section any finance transaction:

(A) Deemed de minimis by the board;

(B) Where the public entity is required by statute to participate in the financing program;

(C) That is a conduit transaction for a nongovernmental entity; or

(D) Where the disclosure of costs of the transaction is deemed not consistent with the public disclosure intent of this section.

(c) (1) The board shall determine the information to be disclosed pursuant to this section, including:

(A) A brief description of the finance transaction;

(B) The issuance, continuing and one-time costs of the finance transaction;

(C) A brief description of any continuing disclosure obligations with respect to the finance transaction;

(D) A copy of the offering document, if any; and

(E) Such other information and in such manner as may be required by the board.

(2) Not later than forty-five (45) days following the issuance or execution of a finance transaction by or on behalf of any public entity, the public entity shall submit, or cause to be submitted, the information pursuant to subdivision (c)(1) to the governing body of the public entity, with a copy to the comptroller of the treasury or the comptroller's designee. If an open meeting of the governing body is not scheduled within the forty-five-day period, then the public entity shall give a copy to each member of the body within such period and present the information in subdivision (c)(1) to the body at the next scheduled meeting.

(d) (1) Upon discovery by the public entity of a failure to comply with the requirements of this section, the public entity may immediately request permission from the comptroller of the treasury or the comptroller's designee to permit a late filing of such information. In addition, upon discovery by the comptroller of the treasury or the comptroller's designee of an omission or error or filing failure, the comptroller of the treasury or the comptroller's designee shall notify the public entity of such noncompliance. The public entity shall submit the required information, along with an explanation for the noncompliance, within fifteen (15) days following its discovery or notice by the comptroller of the treasury or the comptroller's designee.

(2) The comptroller of the treasury or the comptroller's designee shall maintain a list of all finance transactions discovered as not complying with the requirements of this section, along with a description of the nature of the noncompliance. The comptroller of the treasury or the comptroller's designee shall also maintain lists of all public entities that have failed to respond to the comptroller of the treasury's or the comptroller's designee's notification of failure to file. The lists of entities that have failed to comply with the requirements of this section shall be a public record. Upon receipt of the information required for any finance transaction for which information is noncompliant, the comptroller of the treasury or the comptroller's designee shall remove the public entity from the list of those that have failed to respond to the comptroller of the treasury's or the comptroller's designee's notification and shall notify the public entity of its removal. If a public entity is on the comptroller of the treasury's or the comptroller's designee's list of public entities that have failed to respond to the comptroller of the treasury's or the comptroller's designee's notification of failure to file, no finance transactions may be issued by the public entity until the comptroller of the treasury or the comptroller's designee has removed the public entity from the list.






Part 2 - General Obligation Bonds

§ 9-21-201 - Authorization for the issuance of general obligation bonds.

(a) (1) Any local government is authorized to issue general obligation bonds under this part and part 1 of this chapter for a public works project.

(2) "General obligation bonds" mean those bonds in which the local government incurs a definite and absolute obligation by pledging the full faith, credit and unlimited taxing power of the local government as to all taxable property in the local government or of a portion of the local government, if applicable, to the payment of the principal of and interest on such bonds.

(b) The bonds may be sold in such blocks as the governing body may by resolution determine.



§ 9-21-202 - Sale of general obligation bonds at below par value.

All general obligation bonds issued by any local government under the authority of this part and part 1 of this chapter shall be sold for not less than ninety-eight percent (98%) of par value and accrued interest as the governing body of the local government may direct. Nothing in this chapter shall be construed to prevent the sale of particular bonds constituting a part of a single issue or series of bonds at a price below that herein specified, as long as the total price paid by the purchaser for the entire issue or series of bonds offered for sale on any given date shall be not less than ninety-eight percent (98%) of par value of the entire issue or series of bonds and accrued interest; provided, that if any part of such issue or series of such general obligation bonds is to be sold at a zero (0) rate of interest or at an original issue discount, such bonds may be sold at not less than ninety-eight percent (98%) of the original reoffering price of such discount bonds and accrued interest.



§ 9-21-203 - Sale of general obligation bonds -- Notices.

Any local government proposing to sell general obligation bonds, under parts 1 and 2 of this chapter, is authorized to sell such bonds at a competitive public sale. The local government shall publish a notice of sale at least five (5) days prior to the date on which the bonds are to be sold, either in a financial newspaper having national circulation, or via an electronic communication system that is generally available to the financial community. The notice of sale shall set forth the time, date and place of sale, the maximum amount of bonds to be sold, the maximum interest rate, the maximum discount, if any, that will be permitted, in dollars or as a percentage of par value, and the basis upon which the bonds will be awarded. If the principal amount of general obligation bonds to be sold is not greater than five million dollars ($5,000,000), then the notice of sale may be published either as set forth in this section, or in a newspaper having general circulation in the local government.



§ 9-21-204 - Sale of general obligation bonds to a state or federal agency.

If any general obligation bonds are to be sold pursuant to a commitment of a state or federal agency to purchase the same, such bonds may be sold at a private negotiated sale to the state or federal agency without the necessity of any public advertisement of the sale or of the approval of the comptroller of the treasury or the comptroller's designee.



§ 9-21-205 - Initial general obligation bond resolution.

Prior to the issuance of general obligation bonds pursuant to this part and part 1 of this chapter, the governing body of the local government shall adopt a resolution (herein referred to as the "initial resolution") determining to issue the general obligation bonds. The resolution shall state in substance:

(1) The amount or maximum amount of general obligation bonds to be issued;

(2) The public works project or projects for which the general obligation bonds are to be issued;

(3) The rate or maximum rate of interest which the general obligation bonds are to bear; and

(4) A brief concise statement that the general obligation bonds will be payable:

(A) From ad valorem taxes levied upon all the taxable property in the local government or a portion of the local government, if applicable, and, if the latter, then a brief statement or description of such portion of the local government;

(B) From revenues and, in the event of a deficiency in such revenues, from taxes; or

(C) From taxes, and additionally secured by a pledge of revenues.



§ 9-21-206 - Publication of notice.

The initial resolution, together with a notice in substantially the following form, shall be published in full once in a newspaper of general circulation in the local government:

NOTICE

The foregoing resolution has been adopted. Unless within twenty (20) days from the date of the publication hereof, a petition signed by at least ten percent (10%) of the registered voters of the local government, (or the portion thereof being taxed for the bonds) shall have been filed with the (official charged with maintaining the records of the local government) protesting the issuance of the general obligation bonds, such bonds will be issued as proposed.



§ 9-21-207 - When an election is necessary.

(a) No election upon a proposition for the issuance of general obligation bonds shall be necessary:

(1) If the general obligation bonds are to be issued for water works or sewerage purposes and if the governing body, by a vote of three fourths (3/4) of its members then in office, determine and declare in the initial resolution that an emergency requires the issuance of such bonds, which determination and declaration shall be conclusive; or

(2) In any case where a petition has not been filed within the time limit specified in § 9-21-206.

(b) If a petition protesting the issuance of the general obligation bonds signed by at least ten percent (10%) of the registered voters of the local government, determined as of the date of publication of the notice required in § 9-21-206, or that portion, if applicable, which is liable to be taxed therefor, is filed with the official charged with maintaining the records of the local government within twenty (20) days from the publication of the initial resolution, then no general obligation bonds shall be issued without the assent of the majority of the registered voters in the local government or a portion of the local government, if applicable, voting upon a proposition for the issuance of the general obligation bonds in the manner provided by §§ 9-21-209 and 9-21-210. The county election commission shall certify to the local government within fifteen (15) days of receipt by the county election commission of any petition filed hereunder, the total number of registered voters as of the date of publication of the notice and the total number of valid signatures of registered voters signing the petition. Registered voters shall not withdraw their signatures from a petition after signing the petition.



§ 9-21-208 - Voluntary election.

If the governing body of the local government makes a decision to issue general obligation bonds for a public works project, and concurrently decides to hold an election for ascertaining the will of the electorate, then it need not adopt and publish an initial resolution and notice, but it shall adopt an election resolution in accordance with § 9-21-209 and it shall hold an election in accordance with § 9-21-210. A governing body may also hold an election for ascertaining the will of the electorate after adoption and publication of an initial resolution, even if no petition has been filed.



§ 9-21-209 - Election resolution.

If it is necessary to hold an election on the proposition to issue general obligation bonds or if the governing body decides to hold an election to ascertain the will of the electorate even if no petition has been filed, then the election shall be called by the governing body of the local government. Such election shall be held as an election on a question by the county election commission pursuant to § 2-3-204. The governing body shall adopt a resolution (herein called the "election resolution") which shall supersede by its adoption, and immediately upon its adoption, the initial resolution, if any. The election resolution shall state in substance:

(1) The amount or maximum amount of general obligation bonds to be issued;

(2) The public works project or projects for which the general obligation bonds are to be issued;

(3) The rate or maximum rate of interest which the general obligation bonds are to bear;

(4) A brief concise statement that the general obligation bonds will be payable:

(A) From ad valorem taxes levied upon all the taxable property in the local government or a portion of the local government, if applicable, and if the latter, then a brief statement or description of such portion of the local government;

(B) From revenues and, in the event of a deficiency in such revenues, from taxes; or

(C) From taxes, and additionally secured by a pledge of revenues;

(5) A proposition to issue the general obligation bonds as it is to appear on the ballot, including the maximum amount of such bonds to be authorized and the public works project or projects for which such bonds are to be issued; and

(6) That the county election commission is to hold the election.



§ 9-21-210 - Eligibility to vote.

(a) For general obligation bonds issued by a local government which are payable from taxes levied upon all taxable property in the local government, any registered voter in the local government may vote in the election.

(b) For general obligation bonds issued by a local government which are payable from taxes levied on only a portion of the local government, any registered voter in that portion of the local government may vote in the election.

(c) Upon receipt of the statement of the votes in the election from the county election commission, the governing body at or before its next regular meeting shall again canvass the returns and determine and declare the results of the election.



§ 9-21-211 - Limitation on election contests.

No suit, action or other proceeding contesting the validity of the bond election shall be entertained in any of the courts of this state unless such suit, action or other proceeding is commenced within ten (10) days from the date of canvassing of the returns and the determination and declaration of the results thereof by the governing body, whichever is later.



§ 9-21-212 - Waiting period for new election.

If an election on the proposition to issue general obligation bonds is had and a majority of the registered voters voting on the proposition do not vote in favor of the issuance of the general obligation bonds in question, then the proposition shall not again be the subject of an initial resolution until three (3) months have expired from the date of such election.



§ 9-21-213 - Terms of general obligation bonds -- Citizens' bonds -- Interest rate agreements.

(a) The general obligation bonds may be sold in one (1) or more series, may bear such date or dates, shall mature at such time or times, not exceeding forty (40) years from their respective dates, may bear interest at a zero (0) rate or at such other rate or rates (which may vary from time to time), may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption, with or without premium, and may provide for the replacement of mutilated, destroyed, stolen or lost bonds, all as may be provided by resolution of the governing body of the local government. The term of the general obligation bonds shall not exceed the reasonably expected economic life of the project being financed with such bonds, as stated in the resolution authorizing the general obligation bonds. An erroneous estimate of the reasonably expected economic life of the project shall in no way affect the validity of such bonds.

(b) A general obligation bond issue may be delivered as an installment bond payable as to principal and interest in equal or approximately equal installments for the term of the bond issue in accordance with the resolution authorizing the bond issue. The authorizing resolution shall stipulate the maximum annual principal and interest requirements during the full term of the installment bond issue.

(c) (1) Notwithstanding any other provision of this chapter to the contrary, whenever the governing body of the local government is authorized to issue and sell general obligation bonds, it may by resolution authorize the issuance and sale of no more than three million dollars ($3,000,000) per issue of general obligation bonds to be known as citizens bonds; provided, that the aggregate amount of citizens bonds outstanding cannot exceed twenty percent (20%) of the aggregate outstanding debt of the local government. Citizens bonds shall mature at such time or times not exceeding twenty (20) years from their respective dates. The governing body of the local government must disclose to each purchaser of a citizens bond the interest rate of return on a fully taxable investment which would be equivalent to the tax-free yield on the citizens bond assuming the highest marginal rate of income tax under the Internal Revenue Code of 1986, compiled in 26 U.S.C., as amended.

(2) Upon the adoption by the governing body of the initial resolution authorizing the issuance of the citizens bonds, the governing body shall submit for review and approval to the comptroller of the treasury or the comptroller's designee the proposed method of pricing and the disclosure documents as required by this section. The comptroller of the treasury or the comptroller's designee shall approve or disapprove the sale of citizens bonds in writing within fifteen (15) days from the date of receipt of the initial resolution and documentation required by this section or otherwise deemed appropriate. Approved citizens bonds may be sold at either a competitive or negotiated sale; however, no one (1) individual or entity may purchase twenty-five percent (25%) or more of the original offering of the citizens bonds. Prior to the negotiated sale of citizens bonds and as a factor in the comptroller of the treasury's or the comptroller's designee's approval of a negotiated sale of citizens bonds, the local government shall submit to the comptroller of the treasury or the comptroller's designee certificates from two (2) disinterested bondhouses indicating the approximate rates of interest which, in the opinions of the bondhouses, would be bid if the citizens bonds were to be sold at a competitive sale.

(3) The local government shall make provision in the resolution for the retirement of a portion of the citizens bonds equal to not less than one twentieth (1/20) of the citizens bonds or such other provision to provide funds for retirement. In approving any issue of citizens bonds, the comptroller of the treasury or the comptroller's designee may waive the requirement for periodic retirement. No local elected official of a municipality or county may purchase the bonds authorized by this subsection (c).

(d) With respect to all or any portion of any issue of general obligation bonds issued or anticipated to be issued hereunder, at any time during the term of the general obligation bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized herein are in compliance with the guidelines, rules or regulations as set forth in § 9-21-130, a local government by resolution may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the local government may determine, including, without limitation, provisions permitting the local government to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement.



§ 9-21-214 - Powers to secure and to covenant as to general obligation bonds.

In order to secure the payment of the principal of and interest on general obligation bonds issued pursuant to this part and part 1 of this chapter, or in connection with such bonds, any local government has the power as to such bonds to:

(1) Pledge the full faith, credit, and unlimited taxing power of the local government as to all taxable property in the local government or a portion of the local government, if applicable, to the punctual payment of the principal of and interest on such bonds;

(2) Pledge all or any part of the fees, rents, tolls, interest earnings, or other charges received or receivable by the local government from any public works project or projects then existing or thereafter to be constructed, including any revenues derived or to be derived by a local government from a lease, agreement or contract with any other local government, local government instrumentality, the state, or a state or federal agency for the use of or in connection with such public works project or projects, to the punctual payment of the principal of and interest on bonds issued to finance such public works project or projects, or any other public works project or projects, and to covenant against thereafter pledging any such fees, rents, tolls, interest earnings or charges to any other bonds or any other obligations of the local government;

(3) Provide for the terms, forms, registration, exchange, execution and authentication of the general obligation bonds in a manner not inconsistent with parts 1 and 2 of this chapter;

(4) Covenant as to the use and disposition of the proceeds from the sale of the general obligation bonds in a manner not inconsistent with parts 1 and 2 of this chapter;

(5) Covenant as to the fees, rents or tolls to be charged in connection with any public works project or projects and as to the use and disposition to be made thereof, and to enter into appropriate agreements with any other local government, local government instrumentality, the state, or a state or federal agency for such purpose with respect to a public works project which is to be owned or leased by a local government or local government instrumentality;

(6) Covenant as to the operation and maintenance of the public works project;

(7) Covenant to set aside or pay over reserves and sinking funds for the general obligation bonds and as to the disposition thereof;

(8) Redeem the general obligation bonds, and covenant for their redemption and to provide the terms and conditions thereof;

(9) Covenant as to its books of account, as to the inspection and audit thereof and as to the accounting methods; provided, that an audit of the books and accounts of the local government shall be made at least annually in accordance with §§ 4-3-304 and 6-56-105. All audits shall be performed in accordance with the standards established by the comptroller of the treasury;

(10) Covenant and prescribe as to what occurrences shall constitute "events of default" and the terms and conditions upon which any or all of the general obligation bonds shall become or may be declared due before maturity and to the terms and conditions upon which such declaration and its consequences may be waived;

(11) Covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation;

(12) Execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants or duties;

(13) Make such covenants and do any and all such acts and things as may be necessary or convenient or desirable in order to secure the general obligation bonds, or in the discretion of the governing body, to make the general obligation bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein; it being the purpose hereof to give the local government power to do all things in the issuance of the general obligation bonds and for their security that may be consistent with the Constitution of Tennessee;

(14) Pledge all or any part of the then unpledged rates, fees, rents or other charges to be received from its waterworks system to the punctual payment of the principal of and interest on any sewer bonds for the acquisition or construction of facilities for the collection, treatment and disposal of sewage and waste matter, including all property, real and personal, appurtenant thereto or in connection therewith, which pledge may be in addition to a pledge of the taxing power and in addition to a pledge of rates, fees, rents and charges received or receivable from any sewer system then existing or to be constructed;

(15) Covenant that it will fix, levy and collect fees, rents, tolls or other charges for the privilege of parking motor vehicles in the space immediately adjacent to any parking meter which in its discretion, it may install and operate and maintain beside specified portions of the public streets;

(16) Covenant that the costs of operating and maintaining parking facilities payable, in part, from the revenues of such parking facilities shall not include all or any part of the salaries of police officers employed in the enforcement of on-street parking regulations; and

(17) Covenant and to provide for the discharge and satisfaction and defeasance of all or any part of the general obligation bonds and the indebtedness evidenced thereby.



§ 9-21-215 - Tax resolution -- Levy for payment of general obligation bonds.

(a) At any time before delivering any general obligation bonds to be issued pursuant to this part and part 1 of this chapter, the governing body shall adopt a resolution (herein called the "tax resolution") which shall recite in substance that adequate provision will be made for raising annually by tax upon the taxable property in the local government or a portion of the local government, if applicable, of a sum sufficient to pay the principal of and interest on the general obligation bonds as the same shall become due.

(b) A tax sufficient to pay when due the principal of and interest on the general obligation bonds shall be levied annually and assessed, collected and paid, in like manner with the other taxes of the local government and shall be in addition to all other taxes authorized or limited by law. It is the duty of the governing body to include in the annual levy a tax sufficient to pay the principal of and interest on the general obligation bonds as the same become due; provided, that if the bonds are payable from taxes and additionally secured by a pledge of revenues, and if the tax resolution shall so provide, then the tax to be levied and assessed by the governing body may be reduced by such amount and under such conditions as may be determined in the tax resolution. When any part of the principal of or interest on any general obligation bonds issued by any local government pursuant to this part and part 1 of this chapter, not payable exclusively from the revenues of a public works project, are not paid when due, there shall be levied and assessed by the governing body and collected by the proper collecting officers at the first assessment, levy and collection of taxes in the local government after such omission or failure, a tax sufficient to pay the same.

(c) If the general obligation bonds are issued to finance the cost of a public works project pursuant to a plan of improvement for a central business improvement district created pursuant to the Central Business Improvement District Act of 1971, compiled in title 7, chapter 84, the local government may, nevertheless, proceed to levy and collect assessments pursuant to the Central Business Improvement District Act; and the proceeds of such assessments when collected, other than amounts required to pay the principal of and interest on the bonds, shall be paid into the treasury of the local government and used to reimburse the treasury for any amounts paid out of the treasury to pay the principal of and interest on such bonds; and such moneys reimbursed to the treasury may be used, under the direction of the governing body of the local government, for any lawful corporate purpose for which taxes may be legally levied and collected.



§ 9-21-216 - Remedies of general obligation bondholders.

Any holder of general obligation bonds issued pursuant to parts 1 and 2 of this chapter has the right, in addition to all other rights:

(1) By mandamus or other suit, action or proceeding in any court of competent jurisdiction to enforce such holder's rights against the local government, the governing body of the local government and any officer, agent, or employee of the local government, including, but not limited to, the right to require the local government, the governing body and any proper officer, agent or employee of the local government to assess, levy and collect taxes, and to fix and collect fees, rents, tolls, or other charges adequate to carry out any agreement as to, or pledge of, such taxes, fees, rents, tolls, or other charges, and to require the local government, the governing body of the local government and any officer, agent or employee of the local government to carry out any other covenants and agreements and to perform its and their duties under this chapter. No holder or holders of bonds payable exclusively from the revenues of a public works project shall ever have the right to compel the levying and collection of taxes to pay such bonds and the interest thereon; and

(2) By action or suit in equity, to enjoin any acts or things which may be unlawful or a violation of the rights of such holder or holders of general obligation bonds.






Part 3 - Revenue Bonds

§ 9-21-301 - Authorization for the issuance of revenue bonds.

(a) Any local government is authorized to issue revenue bonds under this part and part 1 of this chapter for a public works project. "Revenue bonds" are defined as those bonds which are payable exclusively from the revenues of one (1) or more public works projects.

(b) The bonds may be sold in such blocks as the governing body may by resolution determine.



§ 9-21-302 - Sale of revenue bonds -- Agreements regarding dates of delivery.

(a) Any local government proposing to sell revenue bonds under the provisions of this part and part 1 of this chapter is authorized to sell such bonds either at a competitive public sale or at a private negotiated sale as the governing body of the local government may direct.

(b) The governing body of a local government may enter into an agreement to sell its revenue bonds under this part providing for delivery of its bonds on a date greater than ninety (90) days and not greater than five (5) years (or such greater period of time if approved by the comptroller of the treasury or the comptroller's designee) from the date of execution of such agreement only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that such an agreement or contract of a local government to sell its revenue bonds as authorized in this subsection (b) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with § 9-21-130. Agreements to sell revenue bonds for delivery ninety (90) days or less from the date of execution of the agreement to sell the revenue bonds do not require a report of the comptroller of the treasury or the comptroller's designee.



§ 9-21-303 - Sale of revenue bonds at below par value.

All revenue bonds issued by any local government under the authority of this part and part 1 of this chapter shall be sold for not less than ninety-seven percent (97%) of par value and accrued interest as the governing body of the local government may direct. Nothing in this chapter shall be construed to prevent the sale of particular bonds constituting a part of a single issue or series of bonds at a price below that herein specified, as long as the total price paid by the purchaser for the entire issue or series of bonds offered for sale on any given date is not less than ninety-seven percent (97%) of the par value of the entire issue or series of bonds and accrued interest; provided, that if any part of such issue or series of such revenue bonds is to be sold at a zero (0) rate of interest or at an original issue discount, such bonds may be sold at less than ninety-seven percent (97%) of the original reoffering price of such discount bonds and accrued interest.



§ 9-21-304 - Initial revenue bond resolution.

(a) Prior to the issuance of any revenue bonds pursuant to this part and part 1 of this chapter, the governing body of the local government shall adopt a resolution (herein referred to as the "initial resolution") determining to issue the revenue bonds.

(b) The initial resolution shall state in substance:

(1) The amount or maximum amount of revenue bonds to be issued;

(2) The public works project or projects for which the revenue bonds are to be issued, but if the bonds are to be issued for more than one (1) project, the initial resolution need not state the amount which will be used for each project;

(3) The rate or maximum rate of interest which the revenue bonds are to bear; and

(4) A brief concise statement that the revenue bonds will be payable exclusively from revenues of the public works project or projects.

(c) The initial resolution shall be published in full once in a newspaper of general circulation in the local government.



§ 9-21-305 - Terms of revenue bonds.

(a) The revenue bonds may be sold in one (1) or more series, may bear such date or dates, shall mature at such time or times, not exceeding forty (40) years from their respective dates, may bear interest at a zero (0) rate or at such other rate or rates (which may vary from time to time), may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption, with or without premium, and may provide for the replacement of mutilated, destroyed, stolen, or lost bonds, all as may be provided by resolution of the governing body of the local government. The term of the revenue bonds shall not exceed the reasonably expected economic life of the project being financed with such bonds, as stated in the resolution authorizing the revenue bonds. An erroneous estimate of the reasonably expected economic life of the project shall in no way affect the validity of such bonds.

(b) A revenue bond issue may be delivered as an installment bond payable as to principal and interest in equal or approximately equal installments for the term of the bond issue in accordance with the resolution authorizing the bond issue. The authorizing resolution shall stipulate the annual principal and interest requirements during the full term of the installment bond issue.

(c) With respect to all or any portion of any issue of revenue bonds issued or anticipated to be issued hereunder, at any time during the term of the revenue bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized herein are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in § 9-21-130, a local government by resolution may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the local government may determine, including, without limitation, provisions permitting the local government to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement.



§ 9-21-306 - Powers to secure and to covenant as to revenue bonds.

(a) In order to secure the payment of the principal of and interest on revenue bonds issued pursuant to this part and part 1 of this chapter, and the payment of the obligations of any local government under any interest rate agreement authorized by this part, including its obligation for termination or other non-periodic payments, or in connection with such bonds or interest rate agreements, any local government has the power as to such bonds or interest rate agreements to:

(1) Pledge all or any part of the fees, rents, tolls, or other charges received or receivable by the local government from any public works project or projects then existing or thereafter to be constructed, including any revenues derived or to be derived by a local government from a lease, agreement or contract with any other local government, local government instrumentality, the state, or a state or federal agency for the use of or in connection with such public works project or projects, to the punctual payment of the principal of and interest on bonds issued to finance such public works project or projects, or any other public works project or projects, and the payment of the obligations of any local government under any interest rate agreement authorized by this part, and covenant against thereafter pledging any such fees, rents, tolls, or charges to any other bonds or any other obligations of the local government;

(2) Covenant as to the fees, rents or tolls to be charged in connection with any public works project or projects and as to the use and disposition to be made thereof, and enter into appropriate agreements with any other local government, local government instrumentality, the state, or a state or federal agency for such purpose with respect to a public works project which is to be owned or leased by a local government or local government instrumentality;

(3) Provide for the terms, forms, registration, exchange, execution and authentication of the revenue bonds in a manner not inconsistent with this part and part 1 of this chapter;

(4) Covenant as to the use and disposition of the proceeds from the sale of the revenue bonds in a manner not inconsistent with the provisions of this part and part 1 of this chapter;

(5) Covenant as to limitations on the issuance of additional obligations to finance the improving of the public works project and on the lien thereof;

(6) Covenant as to the amount and kind of insurance to be maintained on the public works project, and the use and disposition of insurance moneys;

(7) Covenant as to the transfer from the general funds of the local government to the account or accounts of the public works project, an amount equal to the cost of furnishing the local government or any of its departments, boards or agencies with the services, facilities, and commodities of the public works project;

(8) Covenant as to the operation and maintenance of the public works project;

(9) Covenant to set aside or pay over reserves and sinking funds for the revenue bonds and as to the disposition thereof;

(10) Redeem the revenue bonds, and covenant for their redemption and to provide the terms and conditions thereof;

(11) Covenant as to its books of account, as to the inspection and audit thereof, and as to the accounting methods; provided, that an audit of the books and accounts of the local government shall be made at least annually in accordance with §§ 4-3-304 and 6-56-105. All audits shall be performed in accordance with the standards established by the comptroller of the treasury;

(12) Covenant and prescribe as to what occurrences shall constitute "events of default" and the terms and conditions upon which any or all of the revenue bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(13) Covenant as to the rights, remedies, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation;

(14) Execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants or duties;

(15) Make such covenants and do any and all such acts and things as may be necessary or convenient or desirable in order to secure the revenue bonds, or in the discretion of the governing body, to make the revenue bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein; it being the purpose hereof to give the local government power to do all things in the issuance of the revenue bonds and for their security that may be consistent with the Constitution of Tennessee;

(16) Pledge all or any part of the then unpledged rates, fees, rents or other charges to be received from its waterworks system to the punctual payment of the principal of and interest on any sewer bonds for the construction of facilities for the collection, treatment and disposal of sewage and waste matter, including all property, real and personal, appurtenant thereto or in connection therewith, which pledge may be in addition to a pledge of rates, fees, rents and charges received or receivable from any sewer system then existing or to be constructed;

(17) Covenant that it will fix, levy and collect fees, rents, tolls or other charges for the privilege of parking motor vehicles in the space immediately adjacent to any parking meter which in its discretion, it may install and operate and maintain beside specified portions of the public streets;

(18) Covenant that the costs of operating and maintaining parking facilities payable from the revenues of such parking facilities shall not include all or any part of the salaries of police officers employed in the enforcement of on-street parking regulations;

(19) Vest in a trustee or trustees powers and duties, including the right to enforce any covenants made to secure, or to pay, the revenue bonds, limitations on liabilities, and the terms and conditions upon which the holders of the revenue bonds or any portion or percentage of them may enforce any covenants thereunder or duties imposed thereby;

(20) Prescribe a procedure by which the terms of any resolution authorizing revenue bonds, or any other contract with bondholders, including, but not limited to, an indenture of trust or similar instrument, may be amended or abrogated and as to the amount of revenue bonds the holders of which must consent thereto and the manner in which such consent must be given; and

(21) Covenant and provide for the discharge and satisfaction and defeasance of all or any part of revenue bonds and the indebtedness evidenced thereby.

(b) This section shall apply to any governmental entity created by private act that has the power to issue revenue bonds and to enter into interest rate agreement of the type authorized by this part.



§ 9-21-307 - Revenue bonds of the same issue shall be equally and ratably secured.

All revenue bonds of the same issue shall be equally and ratably secured, without priority by reason of number, date of bonds, date of sale, date of execution, or of delivery, by a lien upon the revenues of the public works project or projects, the revenues of which are pledged to the payment of such bonds, in accordance with this part and the resolution authorizing the issuance of the revenue bonds.



§ 9-21-308 - Rates, fees or charges -- Collection, revision and disposition.

(a) The governing body of a local government issuing revenue bonds pursuant to this part and part 1 of this chapter shall prescribe and collect reasonable rates, fees or charges for the services, facilities and commodities of the public works project or projects, and shall revise such rates, fees, or charges from time to time whenever necessary so that the public works project or projects shall be and always remain self-supporting. The rates, fees or charges prescribed shall be at least sufficient to produce revenue to:

(1) Provide for all expenses of operation and maintenance of the public works project or projects, including reasonable reserves therefor; and

(2) Pay when due all bonds and notes and interest thereon, for the payment of which such revenue is or shall have been pledged, charged or otherwise encumbered, including reasonable reserves therefor.

(b) If the governing body of the local government shall by resolution so request, the revenues produced from the rates, fees or charges prescribed may, after providing for payments referred to in subsection (a), be applied to payments to the local government in lieu of ad valorem taxes on the property of the public works project or projects not to exceed the amount of taxes payable on privately owned property of a similar nature.

(c) Rates, fees and charges shall be made for any service, facility, and commodity of any public works project to a local government or to any department or works thereof at the rate applicable to other customers taking service under similar conditions. Revenues derived from such service shall be treated as all other revenues.

(d) Any surplus thereafter remaining, after establishment of proper reserves, if any, may be applied to the acquisition, extension, and/or improvement of the public works project or projects or may be applied to the reduction of rates in the case of a public works project that provides water, sewer, gas, or electric services.

(e) Notwithstanding any other law to the contrary, as a matter of public policy, public works projects financed under this chapter shall be operated on sound business principles as self-sufficient entities. User charges, rates and fees shall reflect the actual cost of providing the services rendered. Public works shall not operate for gain or profit or as a source of revenue to a government entity, but shall operate for the use and benefit of the customers served by such public works and for the improvement of the health and safety of the inhabitants of the area served. Nothing herein shall preclude a municipal utility system from operating water and sewer systems as individual or combined entities. Nothing herein shall preclude a municipal utility system from operating a public works system as a special revenue fund when the governing body of the municipality determines that it is in the best interest of the customers of the public works system and the citizens of the municipality. All water systems and wastewater facilities must utilize an enterprise fund for accounting and reporting its operations. Any water system or wastewater facility currently not operating as an enterprise fund must be doing so by July 1, 2016. To the extent of any conflict between this section and the Wastewater Facilities Act of 1987, compiled in title 68, chapter 221, part 10, the latter statute shall control.

(f) To the extent of any conflict between this section and § 7-39-404, § 7-34-115, or title 7, chapter 52, part 3, the provisions of the latter statutes shall control.

(g) If a municipality violates this section, it must repay any funds illegally transferred. If the municipality does not have sufficient funds to repay any funds illegally transferred, the municipality is required to submit a plan covering a period not to exceed five (5) years in which to repay the funds. The plan shall be submitted to and approved by the comptroller of the treasury or the comptroller's designee. Upon discovery of such violation through an audit, any city official in violation of this section is subject to ouster under title 8, chapter 47.



§ 9-21-309 - Recourse restricted to revenues.

(a) No recourse shall be had for the payment of the revenue bonds, or interest thereon, or any part thereof, against the general funds of any local government, nor shall the full faith and credit or taxing power of any local government be deemed to be pledged to the payment of the revenue bonds.

(b) The revenue bonds, and interest thereon, shall not be a debt of the local government, nor a charge, lien or encumbrance, legal or equitable, upon any property of the local government or upon any income, receipts or revenues of the local government other than the revenues that shall have been pledged to the payment of the revenue bonds. Every revenue bond shall recite in substance that the bond, including interest thereon, is payable solely from the revenues pledged to the payment thereof and that the local government is under no obligation to pay the same, except from those revenues.



§ 9-21-310 - Remedies of revenue bondholders.

Subject to any contractual limitations binding upon the holders of any issue of revenue bonds, or trustee therefor, including, but not limited to, the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of revenue bonds, or trustee therefor, shall have the right and power, for the equal benefit and protection of all holders of revenue bonds similarly situated and, in addition to all other rights:

(1) By mandamus or other suit, action or proceeding at law or in equity, to enforce such rights against the local government and its governing body and any of its officers, agents and employees and to require and compel the local government or the governing body or its officers, agents or employees to perform and carry out its and their duties and obligations under this part and part 1 of this chapter and its and their covenants and agreements with revenue bondholders;

(2) By action or suit in equity, to require the local government and the governing body thereof to account as if they were the trustee of an express trust;

(3) By action or by suit in equity, to enjoin any acts or things which may be unlawful or in violation of the rights of the revenue bondholders; and

(4) To bring suit upon the revenue bonds.



§ 9-21-311 - Appointment of receiver on default.

(a) In the event that the local government shall default in the payment of the principal of or interest on any of the revenue bonds after the same shall become due, whether at maturity or upon call for redemption, and the default shall continue for a period of thirty (30) days, or in the event that the local government or the governing body or its officers, agents or employees shall fail or refuse to comply with this chapter or shall default in any agreement made with the holders of the revenue bonds, then any holder of revenue bonds, or trustee therefor, shall have the right to file a petition in the nature of a general creditor's bill in the chancery court of the county in which the public works project is situated, or if the public works project is situated in more than one (1) county, in the chancery court of any county in which any portion of the public works project is situated, or in any court of competent jurisdiction, for the appointment of a receiver of the public works project. The petition may be filed whether or not all the revenue bonds have been declared due and payable and whether or not the holder or holders or trustee therefor is seeking or has sought to enforce any other right, or exercise any remedy in connection with the revenue bonds.

(b) Upon application, the chancery court may appoint a receiver of the public works project. The chancery court shall appoint a receiver of the public works project if the application is made by the holders of twenty-five percent (25%) in principal amount of the revenue bonds then outstanding or by any trustee for holders of the revenue bonds in that principal amount.



§ 9-21-312 - Judicial supervision of receiver.

The receiver shall, in the performance of the powers conferred upon such receiver, act under the direction and supervision of the court making the appointment, and shall at all times be subject to the orders and decrees of the court, and may be removed by the court. Nothing contained in this chapter shall limit or restrict the jurisdiction of the court to enter such other and further orders and decrees as the court may deem necessary or appropriate for the exercise by the receiver of any functions specifically set forth in this part.



§ 9-21-313 - Duties of receiver.

It is the duty of a receiver to:

(1) Immediately, either directly or through agents and attorneys, enter and take possession of each and every part of the public works project;

(2) Have, hold, use, operate, manage and control the public works project in the name of the local government or otherwise, as the receiver may deem best;

(3) Exercise all the rights and powers of the local government with respect to the public works project which the local government itself might exercise;

(4) Maintain, restore, insure and keep insured the public works project and from time to time shall make all necessary or proper repairs as the receiver may deem expedient;

(5) Establish, levy, maintain and collect such fees, tolls, rentals, and other charges in connection with the public works project as the receiver may, subject to approval of the court, deem necessary or proper and reasonable; and

(6) Deposit the revenues in a separate account and apply the revenues so collected and received in such manner as the court shall direct.



§ 9-21-314 - Sale of assets by receiver prohibited.

Notwithstanding § 9-21-313, the receiver shall have no power to sell, assign, mortgage or otherwise dispose of any assets of whatever kind or character belonging to the local government or any local government instrumentality and useful for the public works project. The authority of any receiver shall be limited to the operation and maintenance of the public works project, and no court shall have jurisdiction to enter any order or decree requiring or permitting the receiver to sell, mortgage, or otherwise dispose of any such assets.



§ 9-21-315 - Surrender of possession by receiver.

Whenever all that is due upon the revenue bonds, and interest thereon, and upon any other obligations, and interest thereon, having a charge, lien, or encumbrance on the revenues of the public works project and under any of the terms of any covenants or agreements with bondholders shall have been paid or deposited as provided herein, and all defaults shall have been cured and made good, the court may in its discretion, and after such notice and hearing as it deems reasonable and proper, direct the receiver to surrender possession of the public works project to the local government. Upon any subsequent default, the holders of the revenue bonds shall have the same right to secure the appointment of a receiver as provided in this part.



§ 9-21-316 - Remedies cumulative -- Effect of abandonment or nonexercise of right or remedy.

No remedy conferred by this part upon any holder of revenue bonds, or any trustee therefor, is intended to be exclusive of any other remedy, but each remedy is cumulative and in addition to every other remedy and may be exercised without exhausting and without regard to any other remedy conferred by this chapter or by any other law. No waiver of any default or breach of duty or contract, whether by any holder of bonds, or any trustee therefor, shall extend to or shall affect any subsequent default or breach of duty or contract or shall impair any rights or remedies thereon. No delay or omission of any revenue bondholder or any trustee therefor to exercise any right or power accruing upon any default shall impair any such right or power or shall be construed to be a waiver of any such default. Every substantive right and every remedy, conferred upon the holders of revenue bonds, may be enforced and exercised from time to time and as often as may be deemed expedient. In case any suit, action or proceeding to enforce any right or exercise any remedy shall be brought or taken and then discontinued or abandoned, or shall be determined adversely to the holder of the revenue bonds, or any trustee therefor, then and in every such case the local government and such holder, or such trustee, shall be restored to their former positions and rights and remedies as if no such suit, action or proceeding had been brought or taken. Nothing herein shall be construed as denying to any such suit or decree rendered therein such force as it would otherwise have by virtue of the legal doctrine of res judicata.






Part 4 - General Provisions Governing the Issuance of All Notes by Local Governments

§ 9-21-401 - Applicability.

The terms of this part and part 1 of this chapter shall be applicable to the authorization and issuance by any local government of debt under this chapter.



§ 9-21-402 - Notes issued to finance industrial parks.

(a) A local government which intends to issue bond anticipation notes, capital outlay notes or grant anticipation notes to finance an industrial park shall first comply with title 13, chapter 16, part 2.

(b) A local government which intends to issue bond anticipation notes, capital outlay notes or grant anticipation notes to finance a business park shall first comply with the requirements outlined in § 9-21-105(22)(B)(i).

(c) Notwithstanding subsections (a) and (b), a certificate of public purpose and necessity shall not be required to finance an industrial park or a business park in any local government with a population of not less than three hundred thousand (300,000), according to the 2000 federal census or any subsequent federal census. The total pledge of full faith and credit of any such local government related to the project shall not exceed ten percent (10%) of the total assessed valuation of any property in the local government, ascertained by the last completed assessment at the time of issuance of the obligations. In any resolution pledging the full faith and credit and unlimited taxing power of any such local government to secure any obligations related to the project, the governing body of the local government shall state that the project being considered is well conceived, has a reasonable prospect for success, will provide proper economic development and employment, and will not likely become a burden on the taxpayers of the local government.



§ 9-21-403 - Budget approval required by the comptroller of the treasury or the comptroller's designee.

(a) In order for the fiscal affairs of a local government to be maintained on a cash basis, after the issuance of any debt as provided by this chapter, and in order that the current receipts of such local government shall be sufficient to meet current expenditures, an annual budget shall be required of the local government by the comptroller of the treasury or the comptroller's designee. The annual budget shall be prepared in a form consistent with accepted governmental standards and as approved by the comptroller of the treasury or the comptroller's designee.

(b) After receiving the annual budget estimate, the governing body shall prepare an appropriation resolution, using the budget estimate as a basis, but appropriating such sums as the governing body may deem proper for current operating expenses, whether greater or less than the budget estimate set forth. However, no appropriation recommended by the budget estimate for interest on the indebtedness of the local government for sinking funds and for principal of debt maturing during the fiscal year shall be reduced by the governing body. The taxes levied for such appropriation may be over and above all other taxes authorized or limited by law. Immediately after the passage of the appropriation resolution, the governing body shall pass a resolution levying upon all property subject to taxation, a tax rate sufficient to produce the sum necessary to balance the budget upon a cash basis.

(c) The comptroller of the treasury or the comptroller's designee shall require any periodic information from a local government which has issued debt under this chapter or under prior authorizing statutes and make such audits as the comptroller of the treasury or the comptroller's designee may deem necessary, to the end that it may be ascertained that the budget is kept balanced during the life of the debt. The annual budget of each local government with debt outstanding shall be submitted to the comptroller of the treasury or the comptroller's designee immediately upon its adoption. The comptroller of the treasury or the comptroller's designee must thereupon determine whether or not the budget will be in balance in accordance with this chapter. If the budget does not comply with this chapter, then the comptroller of the treasury or the comptroller's designee shall have the power and the authority to direct the governing body of the local government to adjust its estimates or to make additional tax levies sufficient to comply with this chapter. Any budget adopted by the governing body of a local government which had debt outstanding at the beginning of the fiscal year which was issued under this chapter or under prior statutes shall not become the official budget for the fiscal year until such budget is approved by the comptroller of the treasury or the comptroller's designee. The comptroller of the treasury or the comptroller's designee shall approve the budget only when the comptroller of the treasury or the comptroller's designee is satisfied that it complies with this chapter.



§ 9-21-404 - Sanction for failure to submit the annual budget to the comptroller of the treasury or the comptroller's designee.

If a proper budget is not submitted to the comptroller of the treasury or the comptroller's designee when required under this part within five (5) months of the beginning of the fiscal year, then the comptroller of the treasury or the comptroller's designee will cause notice to be published in a newspaper of general circulation within the local government once each week for two (2) consecutive weeks, stating that the budget has not been submitted to the comptroller of the treasury or the comptroller's designee, and that the local government is operating contrary to this part.



§ 9-21-405 - Definition of "period."

"Period," as used in this part and parts 5-8 of this chapter, includes in each instance any number of portions of time not exceeding in the aggregate the length of time included in such period.



§ 9-21-406 - Nonconforming obligations.

(a) Any note or promise to repay money (herein called "obligation") issued or made under this chapter contrary to requirements precedent to the issuance of notes under this part and parts 5-8 of this chapter, as the case may be, shall be considered nonconforming and shall be subject to the restrictions and penalties of this section.

(b) Upon identification of a nonconforming obligation the comptroller of the treasury or the comptroller's designee shall send written notice to offending parties, including the chief executive officer and chief financial officer of the affected local government. This notice shall contain a detailed description of:

(1) The nature of the nonconformance;

(2) Specific corrective actions necessary to bring the obligation into conformity; and

(3) A reasonable time, as determined by the comptroller or comptroller's designee, within which the local government shall complete the necessary corrective actions.

(c) Upon receipt of a notice issued pursuant to subsection (b), a local government shall respond to the notice in writing within ten (10) business days. This response shall state:

(1) Acknowledgment of the alleged nonconformance, and:

(A) A detailed plan for obtaining conformity;

(B) A statement as to whether the time frame established by the notice of subsection (b) is sufficient to complete corrective actions necessary for conformance; and

(C) If necessary, a request for additional time to complete corrective actions necessary for conformance; or

(2) Disputation of the alleged nonconformance, and:

(A) A detailed explanation of reasons for disputation; and

(B) A request for reconsideration.

(d) Upon receipt of the response required by subsection (c), the comptroller or comptroller's designee shall within ten (10) business days send a written response to the chief executive officer of the local government, the chief financial officer of the local government and the local governing body. That response shall:

(1) In cases where the local government acknowledges initial determination of the comptroller or the comptroller's designee:

(A) Accept or deny the plan offered pursuant to subdivision (c)(1)(A); and

(B) Where applicable, approve or deny the request made pursuant to subdivision (c)(1)(C) for additional time to complete corrective actions necessary to obtain conformity; or

(2) In cases where the local government disputes the initial determination of the comptroller or comptroller's designee, contain a statement addressing the merits of the disputation. This statement shall:

(A) Accept the disputation and consider the obligation in conformity; or

(B) Deny the disputation and restate the necessary corrective actions and reasonable time frame for completing such.

(e) (1) At the conclusion of the time frame established pursuant to subsection (d) by the comptroller or comptroller's designee for completion of the necessary corrective actions the comptroller or comptroller's designee shall, within ten (10) business days, make a determination as to whether the local government has completed the necessary corrective actions to the official's satisfaction.

(2) Upon the determination that the necessary corrective actions have been satisfactorily completed, the obligation shall be considered in conformity and no penalty shall be assessed. Notice of such shall, within ten (10) business days of determination, be sent to all parties.

(3) Upon the determination that the necessary corrective actions have not been satisfactorily completed, notice shall be sent to all parties, including the chief executive office of the local government, the chief financial officer of the local government and the local governing body. Such notice shall be sent within ten (10) business days of such determination and shall include:

(A) A statement of nonconformance;

(B) A written explanation of deficiencies in conformance; and

(C) A statement that the nonconformance shall be reported to the comptroller and that the parties shall be subject to the penalty provisions of this section.

(f) Upon receipt of a notice of nonconformance issued pursuant to subdivision (e)(3) the comptroller shall:

(1) Levy a penalty in accordance with the guidelines adopted pursuant to subsection (g);

(2) Upon a determination that it is in the best interests of fairness, extend the time frame in which parties may complete necessary corrective action, before a penalty is levied; or

(3) Waive the penalty.

(g) The state funding board shall develop and adopt guidelines for the purpose of identifying classifications of nonconformity and levying of penalties pursuant to this section. In developing and adopting these guidelines, the following shall be taken into consideration:

(1) The distinction between material nonconformance and administrative nonconformance;

(2) The distinction between willful or knowing nonconformance and inadvertent or accidental nonconformance;

(3) The existence and extent or absence of actual damages to the public;

(4) That every penalty imposed should be levied upon a totality of the circumstances; and

(5) Where determining the necessity of public notification of nonconforming obligations, the comptroller shall use a method commensurate with the nature of the nonconformance.

(h) The comptroller or the comptroller's designee may extend the time for written notices or responses provided for in this section for a reasonable duration upon a determination that such extension of time is in the best interest of the parties. An offending party or affected local government may request an extension of time by submitting such request with reasoning to the comptroller or the comptroller's designee.



§ 9-21-407 - Remedies of noteholders.

Any holder of notes issued pursuant to this chapter has the right, in addition to all other rights:

(1) By mandamus or other suit, action or proceeding in any court of competent jurisdiction to enforce such holder's rights against the local government, the governing body of the local government and any officer, agent, or employee of the local government, including, but not limited to, the right to require the local government, the governing body and any proper officer, agent or employee of the local government to assess, levy and collect taxes, and to fix and collect fees, rents, tolls, or other charges adequate to carry out any agreement as to, or pledge of, such taxes, fees, rents, tolls, or other charges, and to require the local government, the governing body of the local government and any officer, agent or employee of the local government to carry out any other covenants and agreements, and to perform its and their duties under this chapter. No holder or holders of notes payable exclusively from the revenues of a public works project shall ever have the right to compel the levying and collection of taxes to pay such notes and the interest thereon; and

(2) By action or suit in equity to enjoin any acts or things which may be unlawful or a violation of the rights of such holder or holders of notes.



§ 9-21-408 - Interfund loans.

Local governments are hereby authorized to make interfund loans in accordance with procedures for issuance of notes or bonds in part 5, 7 or 8 of this chapter or § 9-21-604.






Part 5 - Bond Anticipation Notes

§ 9-21-501 - Authorization for the issuance of bond anticipation notes.

The governing body of the local government acting by resolution is hereby authorized to issue and sell interest-bearing bond anticipation notes for all purposes for which bonds can be legally authorized and issued by a local government for public works projects as defined by this chapter, and for purposes authorized by chapter 11 of this title and by title 49, chapter 3, part 10. Such resolution shall not be effective until the initial resolution authorizing the issuance of the bonds, if required, shall have been adopted, published and no petition protesting the issuance of such bonds shall have been filed as permitted by law.



§ 9-21-502 - Purchase and terms of bond anticipation notes.

Bond anticipation notes shall be sold for not less than ninety-nine percent (99%) of the par value thereof and accrued interest as the governing body of the local government may direct. Bond anticipation notes may be sold in one (1) or more series, may bear such date or dates, may bear interest at such rate or rates (which may vary from time to time), may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may be payable at such place or places, may be executed in such manner, may be payable in such medium of payment, may be subject to such terms of redemption, without a premium or, for notes sold for not less than the par value thereof and accrued interest, without or with a premium of not exceeding one percent (1%) of the principal amount thereof, all as may be provided by resolution of the governing body of the local government.



§ 9-21-503 - Method of sale of bond anticipation notes.

Bond anticipation notes may be sold in such manner either at a competitive public sale or at a private negotiated sale as the governing body of the local government may direct.



§ 9-21-504 - Security for bond anticipation notes.

(a) Bond anticipation notes issued in anticipation of bonds secured by the full faith and credit of the local government shall be secured by a pledge of the taxing power of the local government, as to all taxable property in the local government or a portion of the local government, if applicable, which shall be subject to taxation for the payment of the bonds, the issuance of which is anticipated by such notes, and may, at the option of the local government, be additionally secured by the same revenues which will secure the bonds, the issuance of which is anticipated by such notes and identified in the initial resolution authorizing such bonds. When the bond anticipation notes are so issued and sold, they shall be direct obligations of the local government, the payment of which shall be made according to the tenor and effect thereof. The governing body of the local government is hereby authorized to levy and provide for the collection of a special tax over and above all other taxes authorized or limited by law to be imposed and levied on all the taxable property in the local government or a portion of the local government, if applicable, to create a sinking fund to retire the notes with interest as they fall due.

(b) Bond anticipation notes issued in anticipation of the issuance of bonds secured by and payable solely from revenues of a public works project may be secured by the revenues from the public works project.

(c) When bonds shall have been issued and sold for a public works project, a sufficient amount of the proceeds shall be applied to the payment at their maturity or redemption of any bond anticipation notes issued for such public works project then outstanding. Nothing in this chapter shall prohibit the retirement of bond anticipation notes from other local government funds available and authorized for such purpose.



§ 9-21-505 - Approval of bond anticipation notes and application for their extension or renewal.

The sale of bond anticipation notes shall first be approved by the comptroller of the treasury or the comptroller's designee, and the notes shall be issued for the express purpose of providing funds in anticipation of the sale of bonds. All such notes shall be issued for a period not to exceed two (2) years from the date of issue; provided, that with the approval of the comptroller of the treasury or the comptroller's designee the notes may be extended or renewed for not more than two (2) additional periods not exceeding two (2) years each. Each year that extension or renewal notes are outstanding, the local government shall retire a portion thereof equal to not less than one twentieth (1/20) of the original principal amount of the notes, and to that end, the resolution authorizing any such issue of extension or renewal notes shall provide for the notes to mature serially, and may provide that the notes shall be subject to redemption prior to maturity at the option of the local government. In approving any issue of extension or renewal notes, the comptroller of the treasury or the comptroller's designee may waive the requirement of periodic retirement. Application to the comptroller of the treasury or the comptroller's designee for the extension or renewal of any such notes shall be by resolution of the governing body. Notwithstanding this section, the comptroller of the treasury or the comptroller's designee shall not be required to approve the issuance or extension of any bond anticipation note issued in anticipation of the issuance of a bond or other debt obligation to a state or federal agency.






Part 6 - Capital Outlay Notes

§ 9-21-601 - Authorization for the issuance of capital outlay notes.

The governing body of a local government acting by resolution is hereby authorized to issue and sell interest-bearing capital outlay notes for all purposes for which bonds can be legally authorized and issued by a local government for public works projects as defined in this chapter and for property valuation, tax assessment and tax equalization programs. The sale of all interest-bearing capital outlay notes shall first be approved by the comptroller of the treasury or the comptroller's designee.



§ 9-21-602 - Purchase price and terms of capital outlay notes -- Interest rate agreements.

(a) Capital outlay notes shall be sold for not less than ninety-nine percent (99%) of the par value thereof and accrued interest as the governing body of the local government may direct. Capital outlay notes may be sold in one (1) or more series, may bear such date or dates, may bear interest at such rate or rates (which may vary from time to time), may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may be payable at such place or places, may be executed in such manner, may be payable in such medium of payment, may be subject to such terms of redemption, without a premium or, for notes sold for not less than the par value thereof and accrued interest, without or with a premium of not exceeding one percent (1%) of the principal amount thereof, all as may be provided by resolution of the governing body of the local government.

(b) The term of capital outlay notes issued pursuant to this part and parts 1 and 4 of this chapter shall not exceed the reasonably expected economic life of the project being financed as stated in the resolution authorizing the capital outlay notes. An erroneous estimate of the reasonably expected economic life of the project shall in no way affect the validity of such notes.

(c) With respect to all or any portion of any issue of capital outlay notes issued or anticipated to be issued hereunder, at any time during the term of the capital outlay notes, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized herein are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in § 9-21-130, a local government by resolution may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the local government may determine, including, without limitation, provisions permitting the local government to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement.



§ 9-21-603 - Security for capital outlay notes.

When the capital outlay notes are issued and sold, they shall be direct obligations of the local government, the payments of which shall be made according to the tenor and effect thereof, to which shall be pledged the taxing power of the local government as to all taxable property in the local government. The governing body is hereby authorized to levy and provide for the collection of a special tax over and above all other taxes authorized or limited by law to be imposed and levied on all the taxable property in the local government to create a sinking fund to retire such notes with interest as they fall due. Capital outlay notes issued for an income producing public works project may be additionally secured by and payable from revenues of such public works project.



§ 9-21-604 - Three-year capital outlay notes subject to periodic renewals.

Capital outlay notes issued pursuant to this section may be issued for a period not to exceed the end of the third fiscal year following the fiscal year in which the notes were issued; provided, that, with the approval of the comptroller of the treasury or the comptroller's designee, the maturity date of such notes may be extended or renewed for not more than two (2) additional periods not exceeding three (3) years each. Each fiscal year that any such original or such extension or renewal notes are outstanding following the fiscal year in which notes are issued, the local government shall retire a portion thereof equal to not less than one ninth (1/9) of the original principal amount of the notes. The resolution authorizing any such issue of notes shall provide for the principal of the notes to be payable annually, either by maturity or by mandatory redemption. The resolution authorizing such notes may provide that the notes shall be subject to redemption prior to maturity at the option of the local government. The comptroller of the treasury or the comptroller's designee, in approving any such notes, may waive the requirement of periodic retirement.



§ 9-21-605 - Capital outlay notes issued solely for the acquisition of a fee simple absolute interest in land.

Capital outlay notes issued solely for the acquisition of a fee simple absolute interest in land pursuant to this section may be issued for a period not to exceed the end of the tenth fiscal year following the fiscal year in which the notes were issued. Each fiscal year any notes are outstanding following the fiscal year in which the notes are issued, the local government shall retire principal on the notes in an amount that is estimated to be at least equal to an amortization that will reflect level debt service of the note issue as established at the time of sale, or as otherwise approved by the comptroller of the treasury or the comptroller's designee; provided, that all such notes shall be retired in no event greater than the end of the tenth fiscal year following the fiscal year in which the notes were issued. The resolution authorizing any such issue of notes shall provide for the principal of the notes to be payable annually, either by maturity or by mandatory redemption. The resolution authorizing such notes may provide that the notes shall be subject to redemption prior to maturity at the option of the local government.



§ 9-21-606 - Application for extension or renewal of three-year capital outlay notes and capital outlay notes issued for the acquisition of land -- Retirement of notes.

(a) Application to the comptroller of the treasury or the comptroller's designee for an extension or renewal of the maturity date of capital outlay notes issued under §§ 9-21-604 and 9-21-605 shall be by resolution of the governing body of the local government.

(b) No capital outlay notes shall be converted to bonds later than two (2) years following the date of original issuance of such notes without the approval of the comptroller of the treasury or the comptroller's designee; provided, that at or prior to the maturity date or extended maturity date of the capital outlay notes, any such notes then outstanding shall be retired from funds of the local government or be converted to bonds under chapter 11 of this title, or any other law, or be otherwise liquidated as approved by the comptroller of the treasury or the comptroller's designee.



§ 9-21-607 - Method of sale of three-year capital outlay notes and seven-year capital outlay notes.

Notes authorized to be issued under §§ 9-21-604 and 9-21-605 may be sold in such manner either at a competitive public sale or at a private negotiated sale as the governing body of the local government may direct.



§ 9-21-608 - Twelve-year capital outlay notes.

Capital outlay notes issued pursuant to this section may be issued for a period greater than the end of the third fiscal year following the fiscal year in which the notes were issued, but not greater than the end of the twelfth fiscal year following the fiscal year in which the notes were issued. Each fiscal year any such notes are outstanding following the fiscal year in which the notes were issued, the local government shall retire principal on the notes in an amount that is estimated to be at least equal to an amortization that will reflect level debt service of the note issue, as established at the time of the sale and as indicated in the resolution authorizing the notes, or as otherwise approved by the comptroller of the treasury or the comptroller's designee; provided, that all such notes shall be retired in no event greater than the twelfth fiscal year following the fiscal year in which the notes were issued. The resolutions authorizing any such issue of notes shall provide for principal of the notes to be payable annually, either by maturity or by mandatory redemption. The comptroller of the treasury or the comptroller's designee, in approving any such notes, may waive the requirement of periodic retirement. The resolution authorizing such issue of notes may provide that the notes shall be subject to redemption prior to maturity at the option of the local government. Notes issued pursuant to this section totaling two million dollars ($2,000,000) or less shall be sold at competitive public sale or by the informal bid process described in § 9-21-609. Notes issued pursuant to this section totaling greater than two million dollars ($2,000,000) shall be sold at competitive sale.



§ 9-21-609 - Method of sale of twelve-year capital outlay notes.

(a) Capital outlay notes authorized under § 9-21-608 may be sold either at a competitive public sale or by an informal bid process in which, whenever possible, at least three (3) financial institutions are contacted by telephone or letter and asked to provide a rate or rates of interest for the term or terms of such notes. If the informal bid process is used, the local government shall comply with the provisions outlined in subsection (c).

(b) If the capital outlay notes will be sold at competitive public sale, then the local government shall publish a notice of sale at least five (5) days prior to the date on which the capital outlay notes are to be sold, either in a financial newspaper having national circulation, or via an electronic communication system that is generally available to the financial community. The notice of sale shall set forth the time, date and place of sale, the maximum amount of capital outlay notes to be sold, the maximum interest rate, the maximum discount, if any that will be permitted, in dollars or as a percentage of par value, and the basis upon which the capital outlay notes will be awarded. If the principal amount of capital outlay notes to be sold is not greater than five million dollars ($5,000,000), then the notice of sale may be published either as set forth in this subsection (b), or solely in a newspaper having general circulation in the local government.

(c) If the capital outlay notes will be sold through the informal bid process described in subsection (a), then the local government shall first submit to the comptroller of the treasury or the comptroller's designee for approval a copy of the proposed resolution authorizing the notes, a copy of the proposed disclosure statement, if any, a statement showing the estimated annual principal and interest requirements for the notes, and a detailed statement showing the estimated cost of issuance which shall include at least the following, if applicable:

(1) Fiscal agent and/or financial advisor fees;

(2) Bond counsel fees;

(3) Other legal charges, if any;

(4) Credit enhancement fees;

(5) Trustee fees;

(6) Registration fees;

(7) Paying agent fees;

(8) Rating agency fees;

(9) Underwriters' discount or charges;

(10) Remarketing agent fees;

(11) Printing, advertising and other expenses; and

(12) The number of financial institutions contacted and if only one (1) institution was contacted, a statement as to why only one (1) institution was contacted;

together with any other information deemed pertinent to the note issue by the local government.

(d) Based upon the information submitted and any additional information deemed pertinent by the local government, the local government shall state and demonstrate in its request for approval to the comptroller of the treasury or the comptroller's designee that the proposed sale is feasible, that the proposed sale is in the best interests of the local government, and that the local government should be able to amortize the proposed indebtedness, together with all other obligations then outstanding. The state funding board may establish guidelines to assist the comptroller of the treasury or the comptroller's designee in reviewing applications so submitted by the local government. The guidelines, if any, will be made available to the local government upon request to the comptroller of the treasury or the comptroller's designee. The comptroller of the treasury or the comptroller's designee shall notify the governing body of the local government of the comptroller of the treasury's or the comptroller's designee's approval or disapproval within ten (10) days from the date that all required information is received by the comptroller of the treasury or the comptroller's designee. If the comptroller of the treasury or the comptroller's designee approves a sale for the capital outlay notes or if the comptroller of the treasury or the comptroller's designee fails to act within such time, then the local government may proceed to sell the notes in that manner. If the comptroller of the treasury or the comptroller's designee does not approve the proposed negotiated sale, then the local government may proceed to sell the notes at a competitive public sale in the manner provided by subsection (b).



§ 9-21-610 - Application for extension or renewal of capital outlay notes issued for greater than three (3) years but not greater than twelve (12) years -- Renewal of notes.

(a) Application to the comptroller of the treasury or the comptroller's designee for an extension or renewal of the maturity date of capital outlay notes described in § 9-21-608 shall be by resolution of the governing body of the local government, and such extension or renewal shall not extend the final maturity date of the notes beyond the end of the twelfth fiscal year following the first fiscal year in which the notes were issued. If the requested extension is for a period greater than three (3) years, then the local government must comply with § 9-21-609(b) and (c) prior to the issuance of the renewal or extension notes.

(b) No capital outlay notes shall be converted to bonds later than two (2) years following the date of original issuance of such notes without the approval of the comptroller of the treasury or the comptroller's designee; provided, that at or prior to the maturity date or extended maturity date of the capital outlay notes, any such notes then outstanding shall be retired from funds of the local government or be converted to bonds under chapter 11 of this title, or any other law, or be otherwise liquidated as approved by the comptroller of the treasury or the comptroller's designee.



§ 9-21-611 - Capital outlay notes issued solely to the environmental protection agency.

(a) Capital outlay notes issued solely to the environmental protection agency of the United States (EPA) under the Asbestos in School Hazard Abatement Program, compiled in 20 U.S.C. § 4011 et seq., may be issued for a period not to exceed twenty (20) years from the date of issue. The resolution authorizing any such issue of notes shall provide for the notes to mature serially and may provide that the notes shall be subject to redemption prior to maturity at the option of local government. The comptroller of the treasury or the comptroller's designee in approving any such notes may waive the requirement of periodic retirement.

(b) All capital outlay notes issued prior to June 8, 1989, and all proceedings theretofore taken to authorize the issuance of such notes by any local government to the EPA for the asbestos in school hazard abatement program of the EPA are hereby ratified, validated and confirmed, and such notes are hereby declared to be valid and legally binding obligations payable in accordance with their terms, notwithstanding any lack of power of the governing body of the local government to authorize or issue such notes and to provide for the payment thereof in the manner stated in such notes and in the proceedings authorizing their issuance, and notwithstanding any defects or irregularities in any such proceedings or the failure of any such proceedings authorizing any such notes to comply with any of the provisions of this chapter or any applicable general or special law.



§ 9-21-612 - Refunding of capital outlay notes.

Capital outlay notes issued pursuant to this part and general obligation bonds may be refunded by issuing capital outlay notes under this part, in accordance with the requirements and procedures set forth in this part and in §§ 9-21-903, 9-21-904, 9-21-910, 9-21-912, 9-21-913 and 9-21-914. The final maturity date of the refunding notes shall not be later than the final maturity date of the notes being refunded or the bonds being refunded, unless otherwise approved by the comptroller of the treasury or the comptroller's designee.






Part 7 - Grant Anticipation Notes

§ 9-21-701 - Authorization for the issuance of grant anticipation notes.

The governing body of a local government, acting by resolution, is hereby authorized to issue and sell interest-bearing grant anticipation notes for public works projects secured solely by a pledge of moneys, which pledge shall not be less than the principal amount of such notes, to be received pursuant to a contract or agreement between a state or federal agency and the local government. The resolution shall not be effective until the contract or agreement between the state or federal agency and the local government has been executed by all parties to the contract or agreement. The sale of all interest-bearing grant anticipation notes shall first be approved by the comptroller of the treasury or the comptroller's designee.



§ 9-21-702 - Terms of grant anticipation notes.

Grant anticipation notes shall be sold at not less than par value and accrued interest. Grant anticipation notes may be sold in one (1) or more series, may bear such date or dates, shall mature at such time or times, may bear interest at such rate or rates (which may vary from time to time), may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may be payable at such place or places, may be executed in such manner, may be payable in such medium of payment, may be subject to such terms of redemption, without premium, at the option of the local government as grant funds become available for such purpose, all as may be provided by resolution of the governing body of the local government.



§ 9-21-703 - Method of sale of grant anticipation notes.

Grant anticipation notes may be sold in such manner either at a competitive public sale or at a private negotiated sale as the governing body of the local government may direct.



§ 9-21-704 - Security for grant anticipation notes.

The principal of grant anticipation notes shall not be direct general obligations of the local government, and the local government shall have no authority to levy ad valorem taxes for the payment of the principal of such notes; provided, that interest on grant anticipation notes may be a general obligation of a local government, and the local government shall have the authority to levy ad valorem taxes for the payment of interest on such notes. When the grant anticipation notes are issued and sold, they shall be secured solely by a pledge of moneys, which pledge shall not be less than the principal amount of such notes, to be received pursuant to a contract or agreement between a state or federal agency and the local government. Nothing herein shall preclude a local government from issuing capital outlay notes or bond anticipation notes in conjunction with grant anticipation notes issued under this section; provided, that the proceeds from the sale of any such capital outlay notes or bond anticipation notes shall not be applied to the payment of such grant anticipation notes.



§ 9-21-705 - Duration -- Extension or renewal.

Grant anticipation notes shall be issued for a period not to exceed three (3) years from the date of issuance; provided, that the comptroller of the treasury or the comptroller's designee may initially approve, or subsequently approve, a maturity date of such notes of not more than seven (7) years from the date of issuance, and may additionally approve a further extension or renewal not to exceed ten (10) years from the date of issuance upon application from the local government, by resolution, certifying that at least ten percent (10%) of the moneys anticipated to be received under the contract or agreement between such state or federal agency and the local government is not expected to be received within seven (7) years following the date of issuance of the notes.






Part 8 - Tax Anticipation Notes

§ 9-21-801 - Authorization, security, and retirement of tax anticipation notes.

The governing body of a local government may issue interest-bearing tax anticipation notes for the purpose of meeting appropriations made for the current fiscal year in anticipation of the collection of taxes and revenues of that fiscal year in amounts not exceeding sixty percent (60%) of such appropriation; provided, that the sale of the notes shall first be approved by the comptroller of the treasury or the comptroller's designee. The notes may be renewed from time to time and money may be borrowed from time to time for the payment of any indebtedness evidenced thereby, but all such notes shall mature not later than the close of the current fiscal year. If taxes and revenues are found to be overestimated and it becomes impossible to pay the notes prior to the close of the current fiscal year, application shall be made to the comptroller of the treasury or the comptroller's designee within ten (10) days prior to the close of the current fiscal year for permission to issue funding bonds to cover the unpaid note balances in the manner provided by chapter 11 of this title, or as otherwise provided for in a manner approved by the comptroller of the treasury or the comptroller's designee.



§ 9-21-802 - Terms of tax anticipation notes.

Tax anticipation notes shall be sold at not less than par value and accrued interest. Tax anticipation notes may be sold in one (1) or more series, may bear such date or dates, may bear interest at such rate or rates (which may vary from time to time), may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may be payable at such place or places, may be executed in such manner, may be payable in such medium of payment, may be subject to such terms of redemption, without a premium, all as may be provided by resolution of the governing body of the local government.



§ 9-21-803 - Method of sale of tax anticipation notes.

Tax anticipation notes may be sold in such manner either at a competitive public sale or at a private negotiated sale as the governing body of the local government may direct.






Part 9 - General Obligation Refunding Bonds

§ 9-21-901 - Authorization to issue general obligation refunding bonds.

(a) Any local government has the power and is authorized to issue, by resolution, general obligation refunding bonds to refund outstanding obligations heretofore or hereafter lawfully issued or assumed by the local government, and to provide for the rights of the holders thereof and to secure such bonds as provided in this part and part 1 of this chapter.

(b) General obligation refunding bonds issued hereunder and secured by the full faith and credit and unlimited taxing power of the local government shall be for the purpose of:

(1) Refunding outstanding obligations which are secured by a pledge of the full faith and credit and unlimited taxing power of the local government;

(2) Refunding outstanding obligations secured by a pledge of revenues in addition to the full faith and credit pledge; or

(3) Refunding outstanding obligations secured solely by the revenues of a public works project.

(c) General obligation refunding bonds may be issued to refinance more than one (1) issue of outstanding obligations, notwithstanding that such obligations may have been issued at different times.

(d) The resolution authorizing general obligation refunding bonds may also provide for other bonds to be issued jointly with such refunding bonds.



§ 9-21-902 - Determination by governing body to be conclusive.

A determination by the governing body that any refunding is advantageous or necessary to the local government, or that any of the amounts provided in § 9-21-904 should be included in such refunding, or that any of the outstanding obligations should be called for redemption on the first or any subsequent available redemption date or permitted to remain outstanding until their respective dates of maturity, shall be conclusive. However, the determination as to whether the general obligation refunding bonds can be sold at a private negotiated sale is subject to § 9-21-910(c).



§ 9-21-903 - Plan of refunding to be submitted to the comptroller of the treasury or the comptroller's designee -- Publication of notice of refunding.

(a) Prior to the adoption by the governing body of the resolution authorizing the issuance of general obligation refunding bonds, a plan of refunding shall be submitted for review to the comptroller of the treasury or the comptroller's designee, who shall immediately acknowledge receipt in writing of the proposed plan of refunding. If the sole purpose of the plan of refunding is to provide cost savings to the public, a computation of projected cost savings shall also be submitted to the comptroller of the treasury or the comptroller's designee as a part of the plan of refunding. The comptroller of the treasury or the comptroller's designee may report thereon to the governing body within fifteen (15) days after receipt of the plan. After receiving a report of the comptroller of the treasury or the comptroller's designee on the plan of refunding or after the expiration of fifteen (15) days from the date the plan of refunding is received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the governing body may take such action with reference to the proposed plan of refunding as it deems advisable in accordance with this part.

(b) If the sole purpose of the plan of refunding is to provide cost savings to the public and if the state funding board has established guidelines with respect to such cost savings, the comptroller of the treasury or the comptroller's designee shall determine whether the plan of refunding substantially complies with the guidelines, and shall so state in the report on the plan of refunding. After receiving a report of the comptroller of the treasury or the comptroller's designee stating that the plan of refunding complies substantially with such guidelines or after the expiration of fifteen (15) days from the date the plan of refunding is received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the governing body may take such action with reference to the proposed plan of refunding as it deems advisable in accordance with this part.

(c) If a report of the comptroller of the treasury or the comptroller's designee states that the plan of refunding does not substantially comply with the guidelines, if any, a notice in substantially the following form shall be published prior to the sale of such bonds once in a newspaper having general circulation in the local government:

NOTICE



§ 9-21-904 - Maximum amount of principal for which general obligation refunding bonds may be issued.

(a) The principal amount of any issue of general obligation refunding bonds shall not exceed the sum of the following:

(1) The principal amount of the outstanding obligations to be refunded; provided, that general obligation refunding bonds may be issued in such amounts to permit any part of the bonds to reflect a zero (0) rate of interest on an original issue discount;

(2) The redemption premium, if any, thereon;

(3) The interest due and payable on such outstanding obligations to and including the first or any subsequent available redemption date or dates selected, in its discretion, by the governing body, or to the date or dates of maturity, whichever shall be determined by the governing body to be most advantageous or necessary to the local government; and

(4) Any expenses of the issuance and sale of such general obligation refunding bonds, including bond discount, credit enhancement, engraving, printing, and advertising fees, the creation of initial debt service reserve funds, and reasonable and necessary fees of financial and legal advisors deemed by the governing body to be necessary for the issuance of the general obligation refunding bonds.

(b) Any money in a sinking or reserve fund or other fund for the obligations to be refunded may be used for the purposes stated in subdivisions (a)(1)-(4) or may be deposited in a sinking fund or reserve fund or other fund for the refunding bonds.



§ 9-21-905 - Initial resolution and election requirements -- When required.

If the general obligation refunding bonds shall be payable from ad valorem taxes without limitation of rate or amount and the outstanding obligations to be refunded are secured solely by the revenues of a public works project, then an initial resolution authorizing general obligation refunding bonds shall be adopted in conformance with § 9-21-205 and shall conform to § 9-21-206 requiring publication of the resolution and the notice therein required. Sections 9-21-207 and 9-21-209 -- 9-21-212, governing election requirements and procedures, and § 9-21-215, governing the adoption of a tax resolution by the governing body of the local government, shall also apply. If the refunding bonds will be secured in the same manner as the bonds being refunded, an initial resolution need not be adopted.



§ 9-21-906 - Sale of general obligation refunding bonds at below par value.

All general obligation refunding bonds issued by any local government under the authority of this part and part 1 of this chapter shall be sold for not less than ninety-eight percent (98%) of par value and accrued interest as the governing body of the local government may direct. Nothing in this chapter shall be construed to prevent the sale of particular bonds constituting a part of a single issue or series of bonds at a price below that herein specified, as long as the total price paid by the purchaser for the entire issue or series of bonds offered for sale on any given date shall be not less than ninety-eight percent (98%) of the par value of the entire issue or series of bonds and accrued interest; provided, that if any part of such issue or series of such general obligation refunding bonds are to be sold at a zero (0) rate of interest or at an original issue discount, such bonds may be sold at not less than ninety-eight percent (98%) of the original reoffering price of such discount bonds and accrued interest.



§ 9-21-907 - Terms of general obligation refunding bonds.

(a) The general obligation refunding bonds may be sold in one (1) or more series, may bear such date or dates, shall mature at such time or times not exceeding forty (40) years from their respective dates, may bear interest at a zero (0) rate or at such other rate or rates (which may vary from time to time), may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption with or without a premium, and may provide for the replacement of mutilated, destroyed, stolen, or lost bonds, all as may be provided by resolution of the governing body.

(b) A general obligation refunding bond issue may be delivered as an installment bond payable as to principal and interest in equal or approximately equal installments for the term of the installment bond issue in accordance with the resolution authorizing the bond issue. The authorizing resolution shall stipulate the annual principal and interest requirements during the full term of the bond issue.

(c) With respect to all or any portion of any issue of general obligation refunding bonds issued or anticipated to be issued hereunder, at any time during the term of the general obligation refunding bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized herein are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in § 9-21-130, a local government by resolution may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the local government may determine, including, without limitation, provisions permitting the local government to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement.



§ 9-21-908 - Limitation on maturity of bonds to be refunded.

Unless the outstanding obligations are retired at the time of delivery of the general obligation refunding bonds, then the general obligation refunding bonds shall not be issued to refund the outstanding obligations unless the outstanding obligations shall mature by their terms, or shall be subject to redemption and be called for redemption within ten (10) years from the date of delivery of the general obligation refunding bonds. However, this time limitation shall not apply if the comptroller of the treasury or the comptroller's designee approves a greater period in the comptroller of the treasury's or the comptroller's designee's report on the proposed refunding plan.



§ 9-21-909 - Installment sales and exchanges.

General obligation refunding bonds may be sold or exchanged in installments at different times or an entire issue or series may be sold or exchanged at one (1) time. Any issue or series of general obligation refunding bonds may be exchanged in part or sold in part in installments at different times or at one (1) time. The general obligation refunding bonds may be sold or exchanged at any time on, before, or after the maturity of any of the outstanding obligations to be refunded.



§ 9-21-910 - Sale of general obligation refunding bonds -- Notices -- Agreement to sell.

(a) Any local government of this state proposing to sell general obligation refunding bonds for any authorized purpose under this part and part 1 of this chapter is authorized to sell such bonds either at a competitive public sale or at a private negotiated sale as the governing body of the local government may direct. However, if the general obligation refunding bonds are to be sold at a private negotiated sale, then approval must first be obtained from the comptroller of the treasury or the comptroller's designee in accordance with subsection (c).

(b) If the general obligation refunding bonds will be sold at a competitive public sale, the local government shall publish a notice of sale at least five (5) days prior to the date on which the general obligation refunding bonds are to be sold, either in a financial newspaper having national circulation, or via an electronic communication system that is generally available to the financial community. The notice of sale shall set forth the time, date and place of sale, the maximum amount of general obligation refunding bonds to be sold, the maximum interest rate, the maximum discount, if any, that will be permitted, in dollars or as a percentage of par value, and the basis upon which the general obligation refunding bonds will be awarded. If the principal amount of general obligation refunding bonds to be sold is not greater than five million dollars ($5,000,000), then the notice of sale may be published either as set forth in this subsection (b), or solely in a newspaper having general circulation in the local government.

(c) (1) If the general obligation refunding bonds, except for bonds sold pursuant to a commitment of a state or federal agency to purchase the same, will be sold at private negotiated sale, then the local government shall first submit to the comptroller of the treasury or the comptroller's designee for approval, a copy of the initial resolution as adopted, if applicable, a copy of the proposed resolution authorizing the general obligation refunding bonds, a copy of the proposed disclosure statement, if any, and a detailed statement showing the estimated cost of issuance which shall include at least the following, if applicable:

(A) Fiscal agent and/or financial advisor fees;

(B) Bond counsel fees;

(C) Other legal charges, if any;

(D) Credit enhancement fees;

(E) Trustee fees;

(F) Registration fees;

(G) Paying agent fees;

(H) Rating agency fees;

(I) Underwriters' discount or charges;

(J) Remarketing agent fees; and

(K) Printing, advertising and other expenses;

together with any other information deemed pertinent to the bond issue by the local government.

(2) Based upon the information submitted and any additional information deemed pertinent by the local government, the local government shall state and demonstrate in its request for approval to the comptroller of the treasury or the comptroller's designee that the proposed private negotiated sale is feasible, that the proposed private negotiated sale is in the best interests of the local government, and that the local government should be able to amortize the proposed indebtedness together with all other obligations then outstanding. The state funding board may establish guidelines to assist the comptroller of the treasury or the comptroller's designee in reviewing applications so submitted by the local government. Such guidelines, if any, will be made available to the local government upon request to the comptroller of the treasury or the comptroller's designee. The comptroller of the treasury or the comptroller's designee shall notify the governing body of the local government of the comptroller of the treasury's or the comptroller's designee's approval or disapproval within fifteen (15) days from the date that all required information is received by the comptroller of the treasury or the comptroller's designee. If the comptroller of the treasury or the comptroller's designee approves a private negotiated sale for the general obligation refunding bonds or if the comptroller of the treasury or the comptroller's designee fails to act within such time, then the local government may proceed to sell the general obligation refunding bonds in that manner. If the comptroller of the treasury or the comptroller's designee does not approve the proposed negotiated sale, then the local government may proceed to sell the general obligation refunding bonds at a competitive public sale in the manner provided by subsection (b).

(d) The governing body of a local government may enter into an agreement to sell its general obligation refunding bonds under this part providing for delivery of its general obligation refunding bonds on a date greater than ninety (90) days and not greater than the first optional redemption date on which the obligations being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the agreement or contract of a local government to sell its general obligation refunding bonds as authorized in this subsection (d) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with § 9-21-130. Agreements to sell general obligation refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement to sell the general obligation refunding bonds do not require a report of the comptroller of the treasury or the comptroller's designee.



§ 9-21-911 - Sale of general obligation refunding bonds to a state or federal agency.

If any general obligation refunding bonds are to be sold pursuant to a commitment of a state or federal agency to purchase the same, such bonds may be sold at a private negotiated sale to the state or federal agency without the necessity of any public advertisement of the sale or of the approval of the comptroller of the treasury or the comptroller's designee.



§ 9-21-912 - Notice of refunding.

If, at the time of delivery of the general obligation refunding bonds, the obligations to be refunded will not be retired or a valid and timely notice of redemption of the outstanding obligations is not given in accordance with the resolution, indenture or other instrument governing the redemption of the outstanding obligations, then, prior to the issuance of the general obligation refunding bonds, the governing body shall cause to be given a notice of its intention to issue the general obligation refunding bonds. The notice shall be given either by mail to the owners of all the outstanding obligations to be refunded at their addresses shown on the bond registration records for the outstanding obligations or given by publication one (1) time each in a newspaper having a general circulation in the local government and in a financial newspaper published in New York, New York, having a national circulation. The notice shall set forth the estimated date of delivery of the general obligation refunding bonds and identify the obligations, or the individual maturities thereof, proposed to be refunded; provided, that if portions of individual maturities are proposed to be refunded, the notice shall identify the maturities subject to partial refunding and the aggregate principal amount to be refunded within each maturity. If the issuance of the general obligation refunding bonds does not occur as provided in the notice, the governing body shall cause notice thereof to be given as provided above. Except as otherwise set forth in this section, the notice required pursuant to this section shall be given whether or not any of the obligations to be refunded are to be called for redemption.



§ 9-21-913 - Notice of redemption.

If any of the obligations to be refunded are to be called for redemption, the governing body shall cause the notice of redemption to be given in the manner and at the time required by the resolution or ordinance authorizing such outstanding obligations.



§ 9-21-914 - Application of proceeds of sale of general obligation refunding bonds.

(a) The principal proceeds from the sale of any general obligation refunding bonds shall be applied only as follows, either to the:

(1) Immediate payment and retirement of the obligations being refunded; or

(2) Extent not required for the immediate payment of the outstanding obligations being refunded, the proceeds of the general obligation refunding bonds shall be deposited in escrow with a bank or trust company either located in the State of Tennessee or regulated by a federal entity to provide for the payment of the outstanding obligations and to pay any expenses incurred in connection with the refunding, and may also be used to pay interest on the general obligation refunding bonds prior to the retirement of the outstanding obligations.

(b) Money in any such escrow fund may be invested in:

(1) Direct obligations of, or obligations, the principal of and interest on which are guaranteed by, the United States;

(2) Obligations of any agency or instrumentality of the United States;

(3) Certificates of deposit issued by a bank or trust company located in the state of Tennessee; provided, that such certificates shall be secured by a pledge of any of the obligations referred to in subdivisions (b)(1) and (2) having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates of deposit so secured; or

(4) Obligations which are rated in either of the top two (2) highest rated categories by a nationally recognized rating agency of such obligations and whose interest income is exempt from tax by the United States, which are direct general obligations of the state or a political subdivision thereof or obligations guaranteed by the state, to the payment of the principal of and interest on which the full faith and credit of the state are pledged or obligations of any other state or political subdivision or instrumentality thereof; provided, that approval of the comptroller of the treasury or the comptroller's designee is first obtained.

(c) The bank or trust company holding the proceeds of such general obligation refunding bonds in escrow shall deliver to the local government official designated by law as custodian of local government funds, a copy of the document evidencing each transaction relating to the escrow fund, or a report thereof, as each transaction occurs. On or before August 1 of each year, a report of the financial condition of the escrow fund as of June 30 of that year, and an operating statement for the escrow fund for the year ending June 30 of such year, shall be delivered to the custodian. However, at the discretion of the escrow agent, the report of the financial condition of the escrow fund may be made on a more frequent basis. Nothing herein shall be construed as a limitation on the duration of any deposit in escrow for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.



§ 9-21-915 - Powers to secure and to covenant as to general obligation refunding bonds.

In order to secure the payment of the principal of and interest on general obligation refunding bonds issued pursuant to this part and part 1 of this chapter, or in connection with such bonds, any local government shall have the power as to such bonds to:

(1) Pledge the full faith, credit and unlimited taxing power of the local government as to all taxable property in the local government or a portion of the local government, if applicable, to the punctual payment of the principal of and interest on such bonds;

(2) Pledge all or any part of the fees, rents, tolls, or other charges received or receivable by the local government from any public works project or projects then existing or thereafter to be constructed, including any revenues derived or to be derived by a local government from a lease, agreement or contract with any other local government, local government instrumentality, the state, or a state or federal agency for the use of or in connection with such public works project or projects, to the punctual payment of the principal of and interest on such bonds issued to finance such public works project or projects or any other public works project or projects, and to covenant against thereafter pledging any such fees, rents, tolls, or charges to any other bonds or any other obligations of the local government;

(3) Provide for the terms, forms, registration, exchange, execution and authentication of the general obligation refunding bonds in a manner not inconsistent with this part and part 1 of this chapter;

(4) Covenant as to the use and disposition of the proceeds from the sale of the general obligation refunding bonds in a manner not inconsistent with this part and part 1 of this chapter;

(5) Covenant as to the fees, rents or tolls to be charged in connection with any public works project or projects, covenant that provisions will be made for the retirement of the outstanding obligations from the proceeds of the general obligation refunding bonds being issued, and covenant as to any other use and disposition to be made of the proceeds thereof, and enter into appropriate agreements with any other local government, local government instrumentality, the state, or a state or federal agency for such purpose with respect to a public works project which is owned or leased by a local government or local government instrumentality;

(6) Covenant as to the operation and maintenance of the public works project;

(7) Covenant to set aside or pay over reserves and sinking funds for the general obligation refunding bonds and as to the disposition thereof;

(8) Redeem the general obligation refunding bonds, and covenant for their redemption and provide the terms and conditions thereof;

(9) Covenant as to its books of account, as to the inspection and audit thereof and as to the accounting methods; provided, that an audit of the books and accounts of the local government shall be made at least annually in accordance with §§ 4-3-304 and 6-56-105. All audits shall be performed in accordance with the standards established by the comptroller of the treasury;

(10) Covenant and prescribe as to what occurrences shall constitute "events of default" and the terms and conditions upon which any or all of the general obligation refunding bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(11) Covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation;

(12) Execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants or duties;

(13) Make such covenants and do any and all such acts and things as may be necessary or convenient or desirable in order to secure the general obligation refunding bonds, or in the discretion of the governing body, make the general obligation refunding bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein; it being the purpose hereof to give the local government power to do all things in the issuance of the general obligation refunding bonds and for their security that may be consistent with the Constitution of Tennessee;

(14) Pledge all or any part of the then unpledged rates, fees, rents or other charges to be received from its waterworks system to the punctual payment of the principal of and interest on any sewer bonds for the acquisition or construction of facilities for the collection, treatment and disposal of sewage and waste matter, including all property, real and personal, appurtenant thereto or in connection therewith, which pledge may be in addition to a pledge of the taxing power and in addition to a pledge of rates, fees, rents and charges received or receivable from a sewer system then existing or to be constructed;

(15) Covenant that it will fix, levy and collect fees, rents, tolls or other charges for the privilege of parking motor vehicles in the space immediately adjacent to any parking meter which, in its discretion, it may install and operate and maintain beside specified portions of the public streets;

(16) Covenant that the costs of operation and maintaining parking facilities payable, in part from the revenues of such parking facilities, shall not include all or any part of the salaries of police officers employed in the enforcement of on-street parking regulations; and

(17) Covenant and provide for the discharge and satisfaction and defeasance of all or any part of general obligation refunding bonds and the indebtedness evidenced thereby.



§ 9-21-916 - Remedies of general obligation refunding bondholders.

Any holder of general obligation refunding bonds issued pursuant to this part and part 1 of this chapter shall have all rights provided in § 9-21-216, in addition to all other rights provided by law.






Part 10 - Revenue Refunding Bonds

§ 9-21-1001 - Authorization to refinance and to issue revenue refunding bonds.

(a) Any local government has the power and is authorized to issue by resolution revenue refunding bonds to refinance outstanding obligations heretofore or hereafter issued or lawfully assumed by the local government which are payable solely from all or any part of the revenues of one (1) or more enterprises, or from a combination of such revenues and taxes, to refinance any enterprise or combination of enterprises, and for such purpose or purposes to combine or divide any two (2) or more enterprises, and to provide for the rights of the holders thereof and to secure such bonds as provided in this part and part 1 of this chapter.

(b) No revenue refunding bonds shall be issued under this part and part 1 of this chapter, unless the governing body of the local government shall make a finding, which finding shall be conclusive, that one (1) or more of the following purposes will be accomplished:

(1) Cost savings to the public;

(2) Removal or modification of one (1) or more restrictive covenants; or

(3) Payment or discharge of all or any part of an issue or series of outstanding obligations, including any interest thereon, in arrears or to become due and for the payment of which sufficient funds are not available.

(c) Revenue refunding bonds may be issued to refinance more than one (1) issue of outstanding obligations, notwithstanding that such outstanding obligations may have been issued at different times and may be secured by the revenues of different enterprises; and any such enterprises may be operated as a single enterprise, subject to contract rights vested in the holders of obligations being refinanced.

(d) The resolution authorizing revenue refunding bonds may also provide for other bonds to be issued jointly with the revenue refunding bonds.



§ 9-21-1002 - Determination by governing body to be conclusive.

A determination by the governing body that any refunding is advantageous or necessary to the local government, or that any of the amounts provided in § 9-21-1004 should be included in such refunding, or that any of the outstanding obligations should be called for redemption on the first or any subsequent available redemption date or permitted to remain outstanding until their respective dates of maturity, shall be conclusive.



§ 9-21-1003 - Plan of refunding to be submitted to the comptroller of the treasury or the comptroller's designee.

(a) Prior to the adoption by the governing body of the resolution authorizing the issuance of revenue refunding bonds, a plan of refunding shall be submitted for review to the comptroller of the treasury or the comptroller's designee, who shall immediately acknowledge receipt in writing of the proposed plan of refunding. If the sole purpose of the plan of refunding is to provide cost savings to the public, a computation of projected cost savings shall also be submitted to the comptroller of the treasury or the comptroller's designee as a part of the plan of refunding. The comptroller of the treasury or the comptroller's designee may report thereon to the governing body within fifteen (15) days after receipt of the plan. After receiving a report of the comptroller of the treasury or the comptroller's designee on the plan of refunding or after the expiration of fifteen (15) days from the date the plan of refunding is received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the governing body may take such action with reference to the proposed plan of refunding as it deems advisable.

(b) If the sole purpose of the plan of refunding is to provide cost savings to the public and if the state funding board has established guidelines with respect to such cost savings, the comptroller of the treasury or the comptroller's designee shall determine whether the plan of refunding substantially complies with the guidelines, and shall so state in the report on the plan of refunding. After receiving a report of the comptroller of the treasury or the comptroller's designee stating that the plan of refunding complies substantially with such guidelines or after the expiration of fifteen (15) days from the date the plan of refunding is received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the governing body may take such action with reference to the proposed plan of refunding as it deems advisable.

(c) If a report of the comptroller of the treasury or the comptroller's designee states that the plan of refunding does not substantially comply with the guidelines, if any, a notice in substantially the following form shall be published prior to the sale of such bonds once in a newspaper having general circulation in the local government:

NOTICE



§ 9-21-1004 - Maximum amount of principal for which revenue refunding bonds may be issued.

The principal amount of any issue of revenue refunding bonds shall not exceed the sum of the following:

(1) The principal amount of the outstanding obligations being refinanced;

(2) The redemption premium, if any, thereon;

(3) Unpaid interest on the outstanding obligations being refinanced to the date of delivery or exchange of the revenue refunding bonds;

(4) The interest due and payable on such outstanding obligations, to and including the first or any subsequent available redemption date or dates selected, in its discretion, by the governing body of the local government, or to the date or dates of maturity, whichever shall be determined by the governing body of the local government to be most advantageous or necessary to the local government;

(5) A reasonable reserve for the payment of principal of and interest on the revenue refunding bonds; and

(6) Any expenses of the issuance and sale of the revenue refunding bonds, including bond discount, credit enhancement, engraving, printing, and advertising fees, and reasonable and necessary fees of financial and legal advisors, deemed by the governing body to be necessary for the issuance of the revenue refunding bonds.



§ 9-21-1005 - Sale of revenue refunding bonds at below par value.

All revenue refunding bonds issued by any local government under the authority of this part and part 1 of this chapter shall be sold for not less than ninety-seven percent (97%) of par value and accrued interest as the governing body of the local government may direct. Nothing in this chapter shall be construed to prevent the sale of particular bonds constituting a part of a single issue or series of bonds at a price below that herein specified, as long as the total price paid by the purchaser for the entire issue or series of bonds offered for sale on any given date shall be not less than ninety-seven percent (97%) of the par value of the entire issue or series of bonds and accrued interest; provided, that if any part of such issue or series of such revenue refunding bonds are to be sold at a zero (0) rate of interest or at an original issue discount, such bonds may be sold at not less than ninety-seven percent (97%) of the original reoffering price of such discount bonds and accrued interest.



§ 9-21-1006 - Terms of revenue refunding bonds -- Interest rate agreements.

(a) The revenue refunding bonds may be sold in one (1) or more series, may bear such date or dates, shall mature at such time or times not exceeding forty (40) years from their respective dates, may bear interest at a zero (0) rate or at such other rate or rates (which may vary from time to time), may be in such denomination or denominations, may be payable at such time or times, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption, with or without a premium, and may provide for the replacement of mutilated, destroyed, stolen or lost bonds, all as may be provided by resolution of the governing body.

(b) The revenue refunding bond issue may be delivered as an installment bond payable as to principal and interest in equal or approximately equal installments for the term of the bond issue in accordance with the resolution authorizing the bond issue. The authorizing resolution shall stipulate the annual principal and interest requirements during the full term of the installment bond issue.

(c) With respect to all or any portion of any issue of revenue refunding bonds issued or anticipated to be issued hereunder, at any time during the term of the revenue refunding bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized herein are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in § 9-21-130, a local government by resolution may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the local government may determine, including, without limitation, provisions permitting the local government to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement.



§ 9-21-1007 - Limitation on maturity of bonds to be refunded.

Unless the outstanding obligations are retired at the time of delivery of the revenue refunding bonds, then the revenue refunding bonds shall not be issued to refund the outstanding obligations unless the outstanding obligations shall mature by their terms or shall be subject to redemption and be called for redemption within ten (10) years from the date of delivery of the revenue refunding bonds. However, this time limitation shall not apply if the comptroller of the treasury or the comptroller's designee approves a greater period in the comptroller of the treasury's or the comptroller's designee's report on the proposed refunding plan.



§ 9-21-1008 - Sale or exchange of revenue refunding bonds -- Agreements to sell.

(a) Any local government, proposing to sell revenue refunding bonds for any authorized purpose under this part and part 1 of this chapter, is authorized to sell the revenue refunding bonds either at a competitive public sale or at a private negotiated sale, as the governing body of the local government may determine.

(b) If the governing body determines to exchange any revenue refunding bonds, those refunding bonds may be exchanged privately for and in payment and discharge of any of the outstanding obligations being refunded. The refunding bonds may be exchanged for a like or greater principal amount of the obligations being exchanged therefor, except that the principal amount of the revenue refunding bonds may exceed the principal amount of the obligations exchanged therefor only to the extent determined by the governing body to be necessary or advisable to fund redemption premiums and unpaid interest to the date of exchange not provided for otherwise. The holder or holders of the obligations being refunded need not pay accrued interest on the refunding bonds if and to the extent that interest is due or accrued and unpaid on the obligations being refunded and to be surrendered.

(c) The governing body of a local government may enter into an agreement to sell its revenue refunding bonds under this part providing for delivery of its revenue refunding bonds on a date greater than ninety (90) days and not greater than the first optional redemption date on which the obligations being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the agreement or contract of a local government to sell its revenue refunding bonds as authorized in this subsection (c) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with § 9-21-130. Agreements to sell revenue refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement to sell the revenue refunding bonds do not require a report of the comptroller of the treasury or the comptroller's designee.



§ 9-21-1009 - Installment sales or exchanges.

Revenue refunding bonds may be sold or exchanged in installments at different times or an entire issue or series may be sold or exchanged at one (1) time. Any issue or series of revenue refunding bonds may be exchanged in part or sold in part in installments at different times or at one (1) time. The revenue refunding bonds may be sold or exchanged at any time on, before, or after the maturity of any of the outstanding obligations to be refinanced by the revenue refunding bonds.



§ 9-21-1010 - Notice of refunding.

If, at the time of delivery of the revenue refunding bonds, the obligations to be refunded will not be retired or a valid and timely notice of redemption of the outstanding bonds is not given in accordance with the resolution, indenture or other instrument governing the redemption of the outstanding obligations, then, prior to the issuance of the revenue refunding bonds, the governing body shall cause to be given a notice of its intention to issue the revenue refunding bonds. The notice shall be given either by mail to the owners of all the outstanding obligations to be refunded at their addresses shown on the bond registration records for the outstanding obligations or given by publication one (1) time each in a newspaper having a general circulation in the local government and in a financial newspaper published in New York, New York, having a national circulation. The notice shall set forth the estimated date of delivery of the revenue refunding bonds and identify the obligations, or the individual maturities thereof, proposed to be refunded; provided, that if portions of individual maturities are proposed to be refunded, the notice shall identify the maturities subject to partial refunding and the aggregate principal amount to be refunded within each maturity. If the issuance of the revenue refunding bonds does not occur as provided in the notice, the governing body shall cause notice thereof to be given as provided above in this section. Except as otherwise set forth in this section, the notice required pursuant to this section shall be given whether or not any of the obligations to be refunded are to be called for redemption.



§ 9-21-1011 - Notice of redemption.

If any of the obligations to be refunded are to be called for redemption, the governing body shall cause the notice of redemption to be given in the manner and at the time required by the resolution or ordinance authorizing the outstanding obligations.



§ 9-21-1012 - Application of proceeds of sale of revenue refunding bonds.

(a) The principal proceeds from the sale of any revenue refunding bonds shall be applied only as follows, either to the:

(1) Immediate payment and retirement of the obligations being refunded; or

(2) Extent not required for the immediate payment of the outstanding obligations being refunded, the proceeds of the revenue refunding bonds shall be deposited in escrow with a bank or trust company either located in the state of Tennessee or regulated by a federal entity to provide for the payment of the outstanding obligations and to pay any expenses incurred in connection with the refunding, and may also be used to pay interest on the revenue refunding bonds prior to the retirement of the outstanding obligations.

(b) Money in any such escrow fund may be invested in:

(1) Direct obligations of, or obligations, the principal of and interest on which are guaranteed by the United States;

(2) Obligations of any agency or instrumentality of the United States;

(3) Certificates of deposit issued by a bank or trust company located in the state of Tennessee; provided, that such certificates shall be secured by a pledge of any of the obligations referred to in subdivisions (b)(1) and (2) having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates of deposit so secured; or

(4) Obligations which are rated in either of the top two (2) highest rated categories by a nationally recognized rating agency of such obligations and whose interest income is exempt from taxation by the United States, which are direct and general obligations of the state or a political subdivision thereof or obligations guaranteed by the state, to the payment of the principal of and interest on which the full faith and credit of the state are pledged or obligations of any other state or political subdivision or instrumentality thereof; provided, that approval of the comptroller of the treasury or the comptroller's designee is first obtained.

(c) The bank or trust company holding the proceeds of such revenue refunding bonds in escrow shall deliver to the local government official designated by law as custodian of local government funds, a copy of the document evidencing each transaction relating to the escrow fund, or a report thereof, as each transaction occurs. On or before August 1 of each year, a report of the financial condition of the escrow fund as of June 30 of that year and an operating statement for the escrow fund for the year ending June 30 of such year shall be delivered to the custodian. However, at the discretion of the escrow agent, the report of the financial condition of the escrow fund may be made on a more frequent basis. Nothing herein shall be construed as a limitation on the duration of any deposit in escrow for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.



§ 9-21-1013 - Powers to secure and to covenant as to revenue refunding bonds.

In order to secure the payment of the principal of and interest on revenue refunding bonds issued pursuant to this part and part 1 of this chapter, and the payment of the obligations of any local government under any interest rate agreement authorized by this part, including its obligation for termination or other non-periodic payments, or in connection with such bonds or interest rate agreements, any local government has the power as to such bonds or interest rate agreements to:

(1) Pledge all or any part of the fees, rents, tolls, or other charges received or receivable by the local government from any enterprise or enterprises then existing or thereafter to be constructed, including any revenues derived or to be derived by a local government from a lease, agreement or contract with any other local government, local government instrumentality, the state, or a state or federal agency for the use of or in connection with such enterprise or enterprises, to the punctual payment of the principal of and interest on bonds issued to finance such enterprise or enterprises, or any other enterprise or enterprises, and the payment of the obligations of any local government under any interest rate agreement authorized by this part, and covenant against thereafter pledging any such fees, rents, tolls, or charges to any other bonds or any other obligations of the local government;

(2) Covenant as to the fees, rents or tolls to be charged in connection with any enterprise or enterprises, covenant that provisions will be made for the retirement of the outstanding obligations from the proceeds of the revenue refunding bonds being issued, and covenant as to any other use and disposition to be made of the proceeds thereof, and enter into appropriate agreements with any other local government, local government instrumentality, the state, or a state or federal agency for such purpose with respect to an enterprise which is to be owned or leased by a local government or local government instrumentality;

(3) Provide for the terms, forms, registration, exchange, execution and authentication of the revenue refunding bonds in a manner not inconsistent with this part and part 1 of this chapter;

(4) Covenant as to the use and disposition of the proceeds from the sale of the revenue refunding bonds in a manner not inconsistent with this part and part 1 of this chapter;

(5) Covenant as to limitations on the issuance of additional obligations to finance the improving of the enterprise and on the lien thereof;

(6) Covenant as to the amount and kind of insurance to be maintained on the enterprise, and the use and disposition of insurance moneys;

(7) Covenant as to the transfer from the general funds of the local government to the account or accounts of the enterprise, an amount equal to the cost of furnishing the local government or any of its departments, boards or agencies with the services, facilities, and commodities of the enterprise;

(8) Covenant as to the operation and maintenance of the enterprise;

(9) Covenant to set aside or pay over reserves and sinking funds for the revenue refunding bonds and as to the disposition thereof;

(10) Redeem the revenue refunding bonds, and covenant for their redemption and provide the terms and conditions thereof;

(11) Covenant as to its books of account, as to the inspection and audit thereof, and as to the accounting methods; provided, that an audit of the books and accounts of the local government shall be made at least annually in accordance with §§ 4-3-304 and 6-56-105. All audits shall be performed in accordance with the standards established by the comptroller of the treasury;

(12) Covenant and prescribe as to what occurrences shall constitute "events of default" and the terms and conditions upon which any or all of the revenue refunding bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(13) Covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition or obligation;

(14) Execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants or duties;

(15) Make such covenants and do any and all such acts and things as may be necessary or convenient or desirable in order to secure the revenue refunding bonds, or in the discretion of the governing body, to make the revenue refunding bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein; it being the purpose hereof to give the local government power to do all things in the issuance of the revenue refunding bonds and for their security that may be consistent with the Constitution of Tennessee;

(16) Pledge all or any part of the then unpledged rates, fees, rents or other charges to be received from its waterworks system to the punctual payment of the principal of and interest on any sewer bonds for the construction of facilities for the collection, treatment and disposal of sewage and waste matter, including all property, real and personal, appurtenant thereto or in connection therewith, which pledge may be in addition to a pledge of rates, fees, rents and charges received or receivable from any sewer system then existing or to be constructed;

(17) Covenant that it will fix, levy and collect fees, rents, tolls or other charges for the privilege of parking motor vehicles in the space immediately adjacent to any parking meter which, in its discretion, it may install and operate and maintain beside specified portions of the public streets;

(18) Covenant that the costs of operating and maintaining parking facilities payable from the revenues of such parking facilities shall not include all or any part of the salaries of police officers employed in the enforcement of on-street parking regulations;

(19) Vest in a trustee or trustees powers and duties, including the right to enforce any covenants made to secure, or to pay, the revenue refunding bonds, limitations on liabilities, and the terms and conditions upon which the holders of the revenue refunding bonds or any portion or percentage of them may enforce any covenants thereunder or duties imposed thereby;

(20) Prescribe a procedure by which the terms of any resolution authorizing revenue refunding bonds, or any other contract with bondholders, including, but not limited to, an indenture of trust or similar instrument, may be amended or abrogated and as to the amount of revenue refunding bonds, the holders of which must consent thereto and the manner in which such consent must be given;

(21) Confer upon the holders of the revenue refunding bonds all rights, powers and remedies which the holders would be entitled to if they were the owners and had possession of the obligations being refunded including, but not limited to, the preservation of the lien of such obligations without extinguishment, impairment or diminution. If this additional security is pledged, then each revenue refunding bond shall contain a recital to the effect that the holder thereof has been granted this additional security; and

(22) Covenant and provide for the discharge and satisfaction and defeasance of all or any part of revenue refunding bonds and the indebtedness evidenced thereby.



§ 9-21-1014 - Revenue refunding bonds of the same issue shall be equally and ratably secured.

All revenue refunding bonds of the same issue shall be equally and ratably secured, without priority by reason of number, date of bonds, date of sale, date of execution or of delivery, by a lien upon the revenues of the enterprise, the revenues of which are pledged to the payment of such bonds, in accordance with this part and the resolution authorizing the issuance of the revenue refunding bonds.



§ 9-21-1015 - Rates prescribed sufficient to produce sufficient revenues.

The governing body of a local government issuing revenue refunding bonds pursuant to this part and part 1 of this chapter shall prescribe and collect reasonable rates, fees or charges for the services, facilities and commodities of the enterprise, and shall revise such rates, fees or charges from time to time whenever necessary so that the enterprise shall be and always remain self-supporting. The rates, fees or charges prescribed shall be at least sufficient to produce revenue to:

(1) Provide for all expenses of operation and maintenance of the enterprise, including reasonable reserves therefor; and

(2) Pay when due all bonds and interest thereon, for the payment of which such revenue is or shall have been pledged, charged or otherwise encumbered, including reasonable reserves therefor.



§ 9-21-1016 - Recourse restricted to revenues.

(a) No recourse shall be had for the payment of the revenue refunding bonds, or interest thereon, or any part thereof, against the general funds of any local government, nor shall the credit or taxing power of any local government be deemed to be pledged to the payment of the revenue refunding bonds.

(b) The revenue refunding bonds, and interest thereon, shall not be a debt of the local government, nor a charge, lien or encumbrance, legal or equitable, upon any property of the local government or upon any income, receipts or revenues of the local government other than the revenues that shall have been pledged to the payment of the revenue refunding bonds. Every revenue refunding bond shall recite in substance that the bond, including interest thereon, is payable solely from the revenues pledged to the payment thereof and that the local government is under no obligation to pay the same, except from such revenues.



§ 9-21-1017 - Remedies of revenue refunding bondholders.

Any holder of revenue refunding bonds issued pursuant to this part and part 1 of this chapter shall have all rights provided to the holders of revenue bonds in §§ 9-21-310, 9-21-311 and 9-21-316. If a receiver is appointed for an enterprise pursuant to those provisions, then the powers and duties of the receiver shall be governed by §§ 9-21-312 -- 9-21-315.






Part 11 - Health Care Revenue Anticipation Notes

§ 9-21-1101 - Authorization, security, and retirement of health care revenue anticipation notes.

The governing body of a local government operating a nursing home is authorized to issue health care revenue anticipation notes under this part and part 1 of this chapter for the purpose of providing funds to be transferred to the state pursuant to an approved intergovernmental transfer agreement between the state and the local government. The principal amount of the notes shall not exceed an amount as determined by the commissioner of finance and administration, as specified in the intergovernmental transfer agreement. The sale of the notes shall first be approved by the comptroller of the treasury or the comptroller's designee. Such notes and any interest thereon shall be secured solely by the payments by the state to the local government pursuant to the intergovernmental transfer agreement, and any payments received from the state by the local government shall immediately be applied to the retirement of any health care revenue anticipation notes issued for such purpose, together with any interest accruing thereon, with any remainder being used in such manner as determined by the governing body of the local government.



§ 9-21-1102 - Terms of health care revenue anticipation notes.

Health care revenue anticipation notes shall be sold at not less than par value plus accrued interest. Health care revenue anticipation notes may be sold in one (1) or more series, may bear such date or dates, may bear interest at such rate or rates, which may vary from time to time, may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may be payable at such place or places, may be executed in such manner, may be payable in such medium of payment, may be subject to such terms of redemption, without a premium, all as may be provided by resolution of the governing body of the local government. The notes shall mature no later than thirty (30) days from the date of issuance.



§ 9-21-1103 - Method of sale of health care revenue anticipation notes.

Health care revenue anticipation notes may be sold in such manner either at a competitive public sale or at a private negotiated sale as the governing body of the local government may direct.



§ 9-21-1104 - Interfund loans.

Local governments are hereby authorized to make interfund loans in accordance with procedures for issuance of notes under this part.









Chapter 22 - Public Pledges and Liens

§ 9-22-101 - Short title.

This chapter shall be known and may be cited as the "Perfection, Priority and Enforcement of Public Pledges and Liens Act."



§ 9-22-102 - Intent.

It is the intent and purpose of this chapter to clarify the statutory framework governing the perfection, priority and enforcement of pledges and liens made or granted in connection with the issuance of public obligations, and to preserve the customary practices with respect to these matters that have developed in the state of Tennessee among issuers and purchasers of public obligations. This chapter provides a uniform and comprehensive statutory framework governing the perfection, priority and enforcement of pledges and liens created by certain state and local governments, governmental entities, agencies and instrumentalities in connection with their issuance of debt obligations, and specifies the extent to which the perfection, priority and enforcement of such pledges and liens are excluded from title 47, chapter 9. If any statute of this state, other than title 47, chapter 9, imposes or authorizes a pledge or lien relating to any public obligations, then that statute, any official action entered into or adopted pursuant thereto, and this chapter, to the extent not in conflict with the foregoing, shall in all respects govern the creation, perfection, priority and enforcement of such pledges and liens, and title 47, chapter 9, shall not govern such matters.



§ 9-22-103 - Chapter definitions.

In this chapter:

(1) Except as provided in the following sentence, the term "collateral" means any revenues, operating income, fees, rents, tolls or other charges received or receivable by an issuer from any public works project or otherwise, rights to payment and other rights under agreements, rights to and receipts of tax collections and revenues, rights to and receipts of grants or contributions, any funds, moneys or accounts, and any other personal property that an issuer is authorized to pledge to or grant a lien on to secure the payment of a public obligation, excluding any "goods," as such term is defined in § 47-9-102(a). In the case of public corporations incorporated under title 7, chapter 82 or chapter 86, the term "collateral" includes, in addition to the foregoing, all other property, real and personal, including "goods," as such term is defined in § 47-9-102(a), comprising the systems owned and operated by such corporations;

(2) "Interest rate agreement" means an interest rate swap or exchange agreement, an agreement establishing interest rate floors or ceilings, or both, and other interest rate hedging agreements that an issuer is authorized by statute to enter into;

(3) "Issuer" means the state of Tennessee, authorities and agencies of the state of Tennessee and all political subdivisions and public instrumentalities of the state of Tennessee, including, without limitation: cities; towns; metropolitan governments; counties; authorities; districts; public corporations; authorities, agencies and instrumentalities of the foregoing; and other public entities. Notwithstanding the foregoing, for purposes of this chapter, the term "issuer" shall not include public corporations incorporated under title 7, chapter 53, or title 48, chapter 101, part 3;

(4) "Official actions" means the actions, by statute, order, ordinance, charter, resolution, contract or other authorized means, by which an issuer provides for issuance of a public obligation; and

(5) "Public obligation" means:

(A) An agreement of an issuer to pay principal and any interest thereon, whether in the form of a contract to repay borrowed money, a lease, an installment purchase agreement or otherwise, and includes a share, participation or other interest in any such agreement; and

(B) An agreement of an issuer to make payments, including termination or other non-periodic payments, pursuant to an interest rate agreement.



§ 9-22-104 - Perfection of pledges or liens.

The grant of a pledge or the creation of a lien on collateral by an issuer, which grant or creation is otherwise authorized under Tennessee law, shall be valid and binding from the time that the pledge or lien is created or granted and shall inure to the benefit of the holder or holders of the public obligations with respect to which such pledge or lien was created or granted until the payment in full of the principal thereof and premium and interest thereon, and neither the official action nor any other instrument granting, creating, or giving notice of the pledge or lien need be publicly filed or recorded to preserve, protect or perfect the validity or priority of such pledge or lien.



§ 9-22-105 - Priority of pledges or liens.

(a) Public obligations evidenced by multiple bonds, notes, certificates or other instruments of the same issue shall be equally and ratably secured, without priority by reason of number, date, date of sale, date of execution or date of delivery, by any pledge or lien created or granted on collateral to secure the payment thereof, unless otherwise provided by the official action authorizing such public obligations.

(b) Any pledge or lien on collateral created or granted by an issuer shall be junior in priority to pledges, liens and other security interests created or granted prior to the date such pledge or lien is created or granted; provided, that an official action may provide for the issuance of additional public obligations on a parity with, or senior to, the public obligations authorized thereby.



§ 9-22-106 - Enforcement of pledges or liens.

The manner in which the holder or holders of public obligations may enforce the pledge or lien created by an issuer with respect thereto shall be governed by Tennessee law authorizing the creation of such pledge or lien, and, subject to such provisions of Tennessee law, the terms of the official action authorizing such public obligations.



§ 9-22-107 - Impairment of contract.

Nothing in this chapter shall be deemed in any way to alter the terms of any agreements made with the holders of any public obligations of an issuer or to authorize an issuer to alter the terms of any such public obligations, or to impair, or to authorize any issuer to impair, the rights and remedies of any creditors of any issuer.



§ 9-22-108 - Supplementary nature.

This chapter shall be in addition to and supplemental to all other laws of Tennessee; provided, that wherever the application of the provisions of this chapter conflict with the application of such other provisions, such other provisions shall prevail.






Chapter 23 - Uniformity in Tax Increment Financing Act of 2012

§ 9-23-101 - Short title.

This chapter shall be known and may be cited as the "Uniformity in Tax Increment Financing Act of 2012."



§ 9-23-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Base taxes" means the property taxes, if any, that were levied by a taxing agency and payable with respect to the property within a plan area (other than any portion of such taxes that is a debt service amount) for the year prior to the date the plan was approved;

(2) (A) "Best interest of the state" for purposes of approving payment or expenditure of funds, or financing the cost of a privately-owned project with tax increment revenues, means the project would not have occurred but for the payment, expenditure or financing;

(B) For purposes of an extended plan term, "best interest of the state" means an extended plan term or term extension is reasonably required for plan completion;

(3) "Chief financial officer" with respect to a taxing agency means the officer or employee of a taxing agency that is responsible for overseeing the budget and finances of such taxing agency or such other officer or employee as may be designated by the taxing agency for purposes of this chapter;

(4) "Community redevelopment agency" means a community redevelopment agency created by or designated pursuant to the CRA Act;

(5) "Commissioner" means the commissioner of economic and community development;

(6) "Comptroller" means the comptroller of the treasury;

(7) "CRA Act" means the Community Redevelopment Act of 1998, as amended, being 1998 Public Chapter No. 987, which act has not been codified;

(8) "Dedicated taxes" means that portion of property taxes, if any, designated by a taxing agency to pay debt service on the taxing agency's debt;

(9) "Governing body" means the board or body in which the general legislative powers of a municipality or taxing agency are vested;

(10) "Housing authority" means a housing authority organized in accordance with title 13, chapter 20, or any public entity exercising the redevelopment powers of a housing authority pursuant to such chapter;

(11) "Industrial development corporation" means any industrial development corporation organized pursuant to title 7, chapter 53;

(12) "Municipality" means any county, metropolitan government or incorporated city or town in this state;

(13) "Plan" means a redevelopment plan approved pursuant to title 13, chapter 20, an economic impact plan approved pursuant to title 7, chapter 53, or a community redevelopment plan approved pursuant to the CRA Act;

(14) "Plan area" means the area identified in any plan as being subject to such plan;

(15) "Public infrastructure" shall mean roads, streets, publicly-owned or privately-owned parking lots, facilities or garages, traffic signals, sidewalks or other public improvements that are available for public use, utility improvements and storm water and drainage improvements, whether or not located on public property or a publicly-dedicated easement, that are necessary or desirable, as determined by the tax increment agency;

(16) "Tax increment agency" means a housing authority, industrial development corporation and/or community redevelopment agency;

(17) "Tax increment revenues" means incremental property tax revenues to be allocated by a taxing agency to a tax increment agency pursuant to a tax increment statute and this chapter;

(18) "Tax increment statutes" means title 7, chapter 53, title 13, chapter 20 and the CRA Act; and

(19) "Taxing agency" means any county, city, town, metropolitan government or other public entity that levies property taxes on property within a plan area and that has approved the plan.



§ 9-23-103 - Division of property taxes levied upon property located within area subject to plan.

(a) Notwithstanding any tax increment statute to the contrary, the property taxes levied upon property located within the area subject to a plan shall be divided as follows:

(1) Base taxes and dedicated taxes shall be allocated to and shall be paid, as provided in this chapter, to the respective taxing agencies as taxes levied by such taxing agencies on all other property are paid; provided, that in any year in which the taxes on any property are less than the base and dedicated taxes, there shall be allocated and paid to the respective taxing agencies only those taxes actually imposed and collected; and provided further, that, in any year or years in which the base tax would be diminished solely due to a rate reduction under title 67, chapter 5, part 17, the base tax shall nevertheless be established at the amount originally determined; and

(2) Subject to specific constraints in this chapter, any excess of taxes levied by a participating tax agency, over the base and dedicated taxes, shall be allocated to and shall be paid to the tax increment agency as provided in the relevant tax increment statute to be applied or reserved for the purposes permitted by such statute and this chapter; provided, that:

(A) A portion of the excess taxes may be allocated for administrative purposes as provided in this part; and

(B) Excess taxes beyond amounts necessary to fund or reserve for eligible expenditures under the applicable tax increment statute, may be applied to principal and interest of debt incurred to finance such eligible expenditures, or shall revert to the taxing agency general fund.

(b) Notwithstanding subsection (a) or the tax increment statutes to the contrary, any plan may allocate an amount greater than the base and dedicated taxes to any taxing agency that levied the taxes.

(c) If the area subject to a plan has, at any time, multiple parcels of property, a plan may provide that the base and dedicated taxes shall be calculated on an aggregate basis or on the basis of each parcel within the area subject to the plan. If such amounts are calculated on an aggregate basis, a taxing agency shall not be required to allocate any payments of tax increment revenues to the tax increment agency until the taxing agency has collected an amount equal to the base and dedicated taxes with respect to all parcels within the area subject to the plan.

(d) For purposes of allocating tax increment revenues hereunder, a plan may authorize a tax increment agency to separately group one (1) or more parcels within a plan area for purposes of calculating and allocating the tax increment revenues hereunder, and in such cases, the allocation of tax increment revenues shall be calculated and made based upon each such parcel or group of parcels, and not the entire area subject to the plan. Any plan may also provide for and/or permit the allocation of tax increment revenues with respect to any parcel or group of parcels within a plan area to begin in different years in order to match tax increment revenues with the purposes for which such revenues will be applied as determined by the tax increment agency.

(e) A plan may provide the date or dates in each year that each taxing agency shall be required to allocate tax increment revenues to the tax increment agency; and if a plan does not provide the dates for such allocations, tax increment revenues shall be allocated and distributed to each taxing agency no later than March 31 in each year with respect to taxes collected with respect to the prior tax year. Unless a plan provides to the contrary or the taxing agency and tax increment agency otherwise agree, tax increment revenues that are payable with respect to delinquent taxes shall be paid to the tax increment agency within thirty (30) days of receipt by the taxing agency. Partial payments collected prior to the delinquency date shall be allocated first to base and dedicated taxes.

(f) Unless a taxing agency and tax increment agency agree otherwise or a plan provides otherwise, a taxing agency shall pay to the tax increment agency with the payment of any tax increment revenues that are realized from delinquent tax payments, a pro-rata share of the interest on such delinquent taxes based upon the portion of the interest on the delinquent taxes that is attributable to such tax increment revenues.

(g) If the debt service amount has not been established by the governing body of the taxing agency, the debt service amount can be established by a certificate of the chief financial officer of the taxing agency designating such amount with respect to each tax year.



§ 9-23-104 - Time limitations on allocations.

Notwithstanding any tax increment statute or any plan to the contrary, no allocation of tax increment revenues shall be made with respect to any property for a period of more than twenty (20) years in the case of an economic impact plan, or thirty (30) years in the case of a redevelopment plan or community redevelopment plan as defined in § 9-23-102, unless both the commissioner and the comptroller have made a written determination that a longer period is in the best interest of the state. If the written determination approving or declining the longer term is not rendered within thirty (30) days, the longer term is deemed approved.



§ 9-23-105 - Administrative expenses.

Notwithstanding any tax increment statute to the contrary, any plan may provide that a total of up to five percent (5%) of incremental tax revenues may be set aside for administrative expenses, including expenses incurred by the tax increment agency and tax agency administrative offices (assessor of property and/or trustee or other tax collecting official) in administering the plan, and including a reasonable allocation of overhead expenses.



§ 9-23-106 - Preparation and submission of redevelopment plan information.

(a) After the approval by each applicable taxing agency of a plan, the applicable tax increment agency shall transmit to the appropriate assessor of property for each taxing agency and the chief financial officer of each taxing agency a copy of the description of all property within the area subject to the plan (including parcel numbers with respect to real property), a copy of each resolution of each taxing agency approving the plan and the base tax amount with respect to all property subject to the plan.

(b) Each tax increment agency shall also file a copy of the information described in subsection (a) with the comptroller; and by October 1, the tax increment agency shall file with the comptroller an annual statement of all tax increment revenues allocated to the tax increment agency with respect to each plan.

(c) The filing requirements of this section are the only filings required of tax increment agencies subject to this chapter.



§ 9-23-107 - Policies and procedures.

Any taxing agency and tax increment agency may agree upon, approve and amend policies and procedures for allocating and calculating tax increment revenues and implementing this chapter and the applicable tax increment statute; provided, however, such policies and procedures shall not conflict with this chapter or any tax increment statute.



§ 9-23-108 - Application of proceeds.

Notwithstanding any provision of title 7, chapter 53 to the contrary, the proceeds of tax increment revenues payable to an industrial development corporation shall only be applied to pay public infrastructure costs, the costs of acquisition of a project site, the cost of improvements to a project site, including, but not limited to, demolition, clearing, grading, utility connections to public or private utilities, buildings constructed on a project site, equipment located on a project site, architects and engineering costs for the design of any improvements to a project site, access drives on a project site, landscaping for a project site, and stormwater facilities on a project site, the costs of issuance of bonds or notes relating to the foregoing costs or debt service related to the foregoing costs; provided, however, and other than for land, improvements, or equipment utilized for public infrastructure, that such revenues may be used for privately-owned land, improvements, or equipment, or for other purposes authorized by title 7, chapter 53, but not specified above, only if both the commissioner and the comptroller have made a written determination that the use of tax increment revenues for such purposes is in the best interest of the state. A request for this determination shall be in writing, and if the written determination approving or rejecting the proposed use is not rendered within thirty (30) days, the use is deemed approved.









Title 10 - Public Libraries, Archives And Records

Chapter 1 - State Library System

Part 1 - General Provisions

§ 10-1-101 - Division of public libraries and archives.

A division of public libraries and archives is hereby created within, and administratively attached to, the office of the secretary of state. The authority, powers, and duties formerly vested by law in the commissioner of education shall be vested in the secretary of state and are to be administered through and by the division of public libraries and archives. The division shall have transferred and attached to it:

(1) The office of state historian; and

(2) All historical and memorial commissions and associations created by act of the general assembly and expending public funds, for purposes of administration, except the Tennessee historical commission.



§ 10-1-103 - Components of state library system.

The state library system shall consist of the existing state library, archives, regional library for the blind and physically handicapped and library extension properties and services, and such other properties and services as may from time to time be assigned to the division of public libraries and archives, excluding the law library of the state, which functions under the direction of the supreme court.



§ 10-1-104 - Functions of the secretary of state, acting through the division of public libraries and archives.

(a) The functions of the secretary of state, acting through the division of public libraries and archives, shall specifically include the following:

(1) The collection and preservation of archival material and materials of historical, documentary and reference value, and literary works or printed matter that may be considered by the division of special interest to the citizenship of this state;

(2) The distribution and exchange of publications of the state that may become available from time to time;

(3) The collection and distribution of reference material to state officials and employees and public agencies that may be entitled to the reference material;

(4) The encouragement of library development throughout the state by means of advice, guidance, and library extension services, in the course of which the division is empowered to enter into local, regional or interstate contracts with competent agencies in the furtherance of library services. The contracts are subject to the prior approval by the secretary of state; and

(5) Other functions that may be designated and authorized from time to time or that may properly belong to the administration of an up-to-date library and archives for the state.

(b) The enumeration of the specific items in subsection (a) shall not be deemed to exclude any other activities that the division may think proper to be handled by it and by the state librarian and archivist.

(c) (1) The secretary of state is authorized to contract with the library board of a public library of any county or city for the purpose of establishing and funding library positions for the local public library. The secretary of state shall establish the minimum qualifications for eligibility and the minimum salary schedule for the positions. The secretary of state shall establish the matching formula of state and local funds to be used in the funding of the positions for which a contract is made.

(2) Any local legislative body that appropriates funds for its library system shall approve any contract established under this section before the contract may take effect.



§ 10-1-105 - Administration of system -- Custody of properties -- Policies, rules and regulations regarding governance and use.

The secretary of state, acting through the division of public libraries and archives, shall be responsible for the proper administration of this chapter, and shall establish policies to govern the administration of the state library system. The division shall have custody of and be responsible for the properties of the state library system, including properties that may be assigned to it in the future. The secretary of state is authorized to establish policies, rules, and regulations that may be necessary to govern the use of the properties and the use and disposition of materials under the secretary's jurisdiction, including the circulation of books from the library.



§ 10-1-106 - Development of program -- Budget.

The secretary of state shall develop a state library program calculated to meet the needs of the state and the requirements of its citizens for such services. The secretary of state shall annually prepare and submit to the governor and to the general assembly a budget consistent with such program and shall operate the state library system within the financial resources available. The secretary of state shall take appropriate action each year to encourage adoption of the budget proposal.



§ 10-1-107 - Personnel -- Funds for training and education.

(a) The secretary of state has the authority to create positions necessary to effectively carry on library programs. The secretary of state is authorized to make appointments or dismissals to positions deemed necessary to conduct the affairs of the library program.

(b) The secretary of state is authorized to expend funds for the special training and formal education of library personnel; provided, that the personnel shall agree to work in the state library system for at least two (2) years after the completion of the training and education.



§ 10-1-108 - Cooperation with other agencies -- Legislative intent -- Construction.

The secretary of state has the authority to call upon other state agencies for information, publications and related material needed to discharge the secretary's duties, and may confer and cooperate with other agencies, whether federal, state or local, in order to more effectively carry out the program. It is the legislative intent that this chapter shall be broadly construed and applied in the interest of making the state library function to the best advantage of the citizenship of the state.



§ 10-1-109 - Administering funds and materials.

The secretary of state is authorized to accept and administer funds or material made available for library, archival and historical purposes from public or private sources either by grant, bequest, donation or otherwise, and this may include any available grants from the federal government or cooperation with the federal government in the advancement of library activities when agreements to that effect are approved.



§ 10-1-110 - Physically handicapped -- Blind.

The secretary of state is authorized to:

(1) Cooperate with the division for the blind and physically handicapped in the library of congress in planning and conducting a program of bringing free reading materials and related services and other library services to blind and physically handicapped residents of the state;

(2) Establish and implement eligibility and certification standards and rules and regulations for these services;

(3) Produce and distribute, and contract with competent organizations and agencies for the production and distribution of reading materials, and related library services, in the conduct of this program;

(4) Cooperate in making sound reproduction equipment and other reading equipment available to the blind and physically handicapped persons; and

(5) Establish and maintain local or regional centers as the library of congress may designate for the loan of reading materials, reproducers and other library materials to eligible readers in the state; provided, that nothing in this section shall be construed to interfere with or supersede the rules and regulations of the library of congress in the loan of library materials and reading equipment for blind and physically handicapped persons.



§ 10-1-111 - Black history.

(a) The secretary of state, acting upon the recommendation of the state librarian and archivist, is hereby authorized to contract with the Beck Cultural Exchange Center, Knoxville, for the appropriate deposit, display, and/or preservation at the center of such:

(1) Archival material;

(2) Historical, documentary, and reference materials; and

(3) Literary works or printed matters;

as may be mutually deemed by the secretary of state and by the center to be of special interest to the black citizens of Tennessee.

(b) The terms of any such contract shall ensure that adequate steps are undertaken to protect and preserve all such items for the benefit of future Tennesseans.



§ 10-1-112 - Northeast Tennessee public library.

(a) There is hereby established, as part of the state's multi-county regional library system, the Northeast Tennessee public library, to be operated and administered by the Holston River regional library board.

(b) The mission of the Northeast Tennessee public library shall be to provide legislative information and to develop and implement a communications network for the benefit of the citizens of the Holston River region, which includes the Northeast Tennessee counties of Cocke, Hawkins, Hamblen, Hancock, Sullivan, Washington, Carter, Greene, Unicoi and Johnson.

(c) The physical site and facilities for the Northeast Tennessee public library shall be as provided for by the Holston River regional library board, with the approval of the secretary of state. However, the physical site and facilities of such library shall be located in one (1) or more of the ten (10) counties of the Holston River region.

(d) The Northeast Tennessee public library shall otherwise be operated and administered in accordance with chapter 5 of this title.

(e) The secretary of state is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 2 - State Librarian and Archivist

§ 10-1-201 - Appointment -- Duties and powers.

A state librarian and archivist shall be appointed by the secretary of state. The person appointed as librarian and archivist shall be appointed without regard to political affiliation or place of previous residence. The state librarian and archivist shall serve as chief administrative officer of the state library system and shall be responsible to the secretary of state.



§ 10-1-202 - Authority to employ special consultants.

Upon recommendation of the state librarian and archivist, the secretary of state, within the limitation of funds available, may engage the services of special consultants who are qualified in particular fields of library or archival administration to make special investigations, studies and reports looking to the proper development of methods and procedures by means of which the state library service may be strengthened, extended or made more efficient.



§ 10-1-203 - Preservation of records of soldiers and sailors serving in World War I.

The compilation of the records of the soldiers and sailors who served in World War I by enlistment from the state of Tennessee, compiled by Mrs. Rutledge Smith of Nashville, and a committee working under Mrs. Smith's supervision, consisting of separate volumes for each county, are declared to be public records of the state, and shall be carefully preserved by the state librarian and archivist as a part of the official records of this state, and copies thereof, duly certified by the state librarian and archivist, shall be receivable in evidence in all courts of competent jurisdiction in this state as to the truth of the facts therein recited.



§ 10-1-204 - Federal funds for library programs.

The secretary of state is authorized and empowered to make agreements with the United States and its agencies in regard to the administration of library programs, and to accept federal funds upon such terms and conditions as may be required by act of congress or rules and regulations issued in accordance with such act; provided, that state funds shall not be obligated for participation in any federal program unless the same are paid from current appropriations or operating funds. If required, the state treasurer shall give receipt for such funds, make a special bond for the same, or keep special accounts of such funds. At the end of this or succeeding bienniums, such funds shall not become a part of the state's general fund but shall be expended only for such library purposes as may have been agreed upon.






Part 3 - Tennessee Electronic Library

§ 10-1-301 - Created -- Authority -- Administration.

There is hereby created the Tennessee Electronic Library which shall be administered by the office of the secretary of state, division of Tennessee state library and archives, which has the authority to coordinate the delivery of electronic databases and other similar services to all libraries, both public and private, within Tennessee which desire to participate in the Tennessee electronic library. The office of the secretary of state, through the division of the state library and archives, has the authority to contract with vendors, for the purpose of purchasing services under state rules and regulations, to administer and facilitate the operation of the Tennessee Electronic Library. Notwithstanding the appropriation of funds, the costs of funding the project during the initial year of operation may be paid out of funds existing within the department of state.



§ 10-1-302 - Four integrated components.

The Tennessee Electronic Library, in close cooperation with Tennessee's libraries and other organizations interested in and supportive of expanding and promoting superior library services, shall be composed of four (4) integrated components:

(1) Subscriptions to commercial online products both through a free core database access package composed of products of general interest to all Tennesseans available to all libraries and other subscriptions of specific interest paid for by libraries participating in the Tennessee Electronic Library;

(2) Organization and technical support for start-up and ongoing services;

(3) Computing storage capacity; and

(4) Training for Tennessee librarians and library users.



§ 10-1-303 - Purpose -- Access to catalogues, databases, collections, etc.

The Tennessee Electronic Library may provide access to, but shall not be limited to:

(1) Available online catalogs of the holdings of participating libraries in Tennessee;

(2) Local produced databases of specialized collections in Tennessee; and

(3) Other holdings, collections, and subscriptions deemed appropriate by the participating libraries and agencies.



§ 10-1-304 - Qualifying participants.

Participants in the Tennessee Electronic Library shall be limited to Tennessee public and not-for-profit, academic and school libraries within Tennessee, and any agency of state government whose mission is to provide support services to public or educational libraries.



§ 10-1-305 - Design and implementation.

The design and implementation of the Tennessee Electronic Library shall include the following considerations:

(1) Close cooperation among all participating libraries and agencies;

(2) Use of related federal, state, local, and private sector expertise and funding as appropriate;

(3) A focus on participating library circumstances, opportunities, and solutions;

(4) Minimizing duplication of effort and maximizing cost-savings through centralized and coordinated support and purchasing;

(5) Emphasis on both statewide benefit as well as local benefit; and

(6) Specific goals for the effective and efficient use of technology in public libraries and school libraries to improve the services they provide to the public and to students.









Chapter 2 - Librarians--Examination and Certification

§ 10-2-101 - Librarian certificates issued by board of education.

The state board of education is authorized to issue certificates to librarians.



§ 10-2-102 - Standards, rules and practices for issuance adopted by board of education.

The state board of education shall set up standards and shall adopt rules and practices, by which these librarians' certificates are to be issued.



§ 10-2-103 - Librarians in public libraries certified by board of education.

The state board of education shall pass upon the qualifications of any person applying for the position of librarian or professional library assistant in any library supported wholly or in part from public funds or in any state-supported library agency.



§ 10-2-104 - Librarians -- Certificates required for appointment.

The governing boards of the libraries designated in § 10-2-103 shall be required to appoint to all vacant and new professional library positions falling under their respective jurisdictions only persons who prior to installation hold proper certificates as prescribed by the state board of education.



§ 10-2-105 - Professional librarians -- Certifications provided.

The state board of education shall provide for the certification of the following groups:

(1) All professional librarians and professional library assistants who are serving in libraries subject to this chapter; and

(2) Professional librarians and professional library assistants who are serving in libraries not designated above in § 10-2-103, including librarians in other than publicly supported libraries.



§ 10-2-106 - Certificates from other states -- Treatment.

The state board of education may evaluate certificates issued by the proper authorities of other states requiring the certification of librarians and may accept such certificates in lieu of corresponding certificates in this state, or may issue or cause to be issued certificates in this state, to such persons holding such certificates from other states.



§ 10-2-107 - Application for certificates -- Form -- Fee.

(a) The applications for library certificates under this chapter shall be made to the commissioner of education in such manner and form as the state board of education may specify.

(b) The fee specified by the state board of education shall accompany each application and shall be deposited with the state treasurer to the credit of the department of education.






Chapter 3 - Libraries in Counties, Cities and Towns

§ 10-3-101 - Establishment, maintenance and joint operation.

The legislative body of any county and/or the governing body of any incorporated city or town has the power to establish and maintain a free public library, or give support to any free public library already established therein, or contract with another library for library service for the use of the inhabitants of such county, city or town, or enter into contractual agreements with one (1) or more counties or cities for joint operation of a free public library.



§ 10-3-102 - Taxes -- Levy.

(a) Upon the decision of such county legislative body and/or city governing body to establish, maintain or support a free public library, or to contract with another library for library service, or to contract with one (1) or more counties or cities for joint operation of a free public library, it shall levy for the purpose a property tax, or shall use therefor funds raised by taxes for county or municipal purposes, such a library service being declared to be a county or municipal service.

(b) If a portion of a county is already taxed for maintenance of a free public library, the county legislative body is empowered to levy a tax for a free library on all the property in the county, or the county legislative body may levy a tax on only the property of such portion of the county as is not already taxed for maintenance of a free public library. If a general county-wide tax levy is made for this purpose, the county trustee shall keep the funds raised thereby separate and apart from all other tax funds coming into such county trustee's hands, and shall make quarterly distribution of the same between the county library board and the governing body of the free public library of the city or cities within the limits of the county on the basis of the population enumerated by the most recent federal census. Subject to the preceding sentence, funds raised under §§ 10-3-101 -- 10-3-108 may be contributed toward the maintenance of any free public library maintained by a municipality in such county as provided in § 10-3-101.



§ 10-3-103 - Library board -- Appointment -- Terms.

(a) (1) Except as provided in subdivision (a)(2), where a county legislative body and/or the governing body of a city or town, in lieu of giving support to a free public library already established, or of contracting with another library for library service, or of contracting with other counties and/or cities for joint operation of a free public library, establishes an independent free library of its own, it shall appoint a board of not less than seven (7) nor more than eleven (11) members. Not more than one (1) official each of the county or the city governing bodies shall serve on this board. The members shall serve without salary, at least three (3) for one (1) year, two (2) for two (2) years, and two (2) for three (3) years. If the board expands to more than seven (7) members as provided in this subdivision (a)(1), the additional members shall be appointed by the county legislative body and/or the governing body of a city or town to terms of one (1), two (2) or three (3) years. All successors shall serve for terms of three (3) years.

(2) In counties having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census, where a county legislative body and/or the governing body of a city or town, in lieu of giving support to a free public library already established, or of contracting with another library for library service, or of contracting with other counties and/or cities for joint operation of a free public library, establishes an independent free library of its own, it shall appoint a board of not less than seven (7) members nor more than nine (9) members. Not more than one (1) official each of the county and of the city governing bodies shall serve on this board. The members shall serve without salary, three (3) for one (1) year, two (2) for two (2) years, two (2) for three (3) years, and, if the board is expanded to more than seven (7) members as authorized in this subdivision (a)(2), those members shall be appointed for and serve terms of three (3) years. Their successors shall serve for terms of three (3) years. Not more than five (5) of the members on a board of seven (7) members, six (6) of the members on a board of eight (8) members, or seven (7) of the members on a board of nine (9) members shall be of the same sex.

(b) Where a county legislative body or city governing body elects to participate in joint operation of a public library maintained by the county and one (1) or more cities within the county, the library board responsible for administering such joint library shall be appointed by one (1) of the following methods:

(1) (A) Except as provided in subdivisions (b)(1)(B) and (C), a library board of seven (7) members may be appointed by the county legislative body and city governing bodies which are parties to the agreement, the number appointed by each to be determined according to the ratio of population in each participating city and in the county outside the city or cities, based on the most recent federal census; provided, that each shall appoint at least one (1) member. Terms of office, qualifications of members and powers and duties of the board shall be in accordance with §§ 10-3-101 -- 10-3-108;

(B) In counties having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census, a library board of not less than seven (7) members nor more than nine (9) members may be appointed by the county legislative body and city governing bodies which are parties to the agreement, the number appointed by each to be determined according to the ratio of population in each participating city and in the county outside the city or cities, based on the most recent federal census; provided, that each shall appoint at least one (1) member. Terms of office, qualifications of members and powers and duties of the board shall be in accordance with §§ 10-3-101 -- 10-3-108;

(C) If the public library is a joint operation, then the legislative body of the county or city that provides the funding for the operational costs of such public library, exclusive of funding for any capital costs, shall appoint the board of seven (7) members. This subdivision (b)(1)(C) shall apply to any county having a charter form of government and having a population of more than six hundred thousand (600,000), according to the 1990 federal census or subsequent federal census;

(2) A library board may be appointed in accordance with a contract as provided in § 5-1-113; and

(3) In accordance with a private act.

(c) Notwithstanding any other law to the contrary, in any county with a population not less than three hundred eighty-two thousand (382,000) nor more than three hundred eighty-three thousand (383,000), according to the 2000 federal decennial census or any subsequent federal census, and which has adopted a charter form of government in accordance with title 5, chapter 1, part 2, such county, by a two-thirds (2/3) majority vote of the membership of its legislative body, may vest supervisory authority over the public library system with the county mayor. The county mayor in such county shall exercise all powers which would otherwise be exercised by the county library board pursuant to § 10-3-104. A county library board shall be retained in such county in accordance with this section, but shall serve in an advisory capacity to the county mayor.



§ 10-3-104 - Powers and duties of library board.

The members of the library board shall organize by electing officers and adopting bylaws and regulations. The board has the power to direct all the affairs of the library, including appointment of a librarian who shall direct the internal affairs of the library, and such assistants or employees as may be necessary. It may make and enforce rules and regulations and establish branches of travel service at its discretion. It may expend funds for the special training and formal education of library personnel; provided, that such personnel shall agree to work in the library for at least two (2) years after completion of such training and education. It may receive donations, devises and bequests to be used by it directly for library purposes. It may hold and convey realty and personal property and negotiate leases for and on behalf of such library. The library board shall furnish to the state library agency such statistics and information as may be required, and shall make annual reports to the county legislative body and/or city governing body.



§ 10-3-105 - Borrowing money to acquire library buildings and equipment.

A county legislative body and/or city governing body has power to borrow money for the purchase of realty and the erection or purchase of suitable buildings for the library and its branches, and for their equipment. The title to such property may be vested in trust in the library board and its successors, which shall be responsible for disbursing bond proceeds as provided in § 10-3-106.



§ 10-3-106 - Tax funds held by county or city treasurer -- Disbursement -- Audit of accounts.

(a) All county and/or city tax funds for library purposes, raised by bonds or taxation, shall be held by the county or city treasurer separate from other funds.

(b) Such funds may be disbursed when drawn upon by vouchers or orders authenticated by two (2) officers of the library board.

(c) All library accounts of every character shall be audited annually by or under the county legislative body and/or city governing body.



§ 10-3-107 - Libraries free to inhabitants -- Extension of privileges to nonresidents.

Libraries so established or supported shall be free to the inhabitants. The board may extend the privileges and facilities of the library to persons residing outside the county or city upon such terms as it may deem proper.



§ 10-3-108 - Penalties for loss of or injury to library property.

The library board has the power to make and enforce rules providing penalties for loss of or injury to library property. Nothing in this chapter shall be construed to prohibit a library board from charging library users a reasonable fine for late-returned library materials and charging for special services including, but not limited to, the loan of equipment and the use of photocopiers.



§ 10-3-109 - Recreational facilities -- County library board in counties of less than 3,500 population.

A county library board, appointed and functioning in accordance with §§ 10-3-101 -- 10-3-108, in all counties of Tennessee having a population of less than three thousand five hundred (3,500), according to the federal census of 1960 or any subsequent federal census, has, in addition to all other authority given to it, the authority to conduct such recreational facilities, in conjunction with the public library, as it deems necessary and beneficial, either with or without charge to patrons thereof; provided, that any net proceeds from such recreational facilities be used solely for the capital improvement and operational expenses of the library and recreational facilities.



§ 10-3-110 - Title to property acquired -- Use of proceeds from activities.

The title to all property acquired by a library board operating under this chapter shall be taken in the name of the county for the use and benefit of the public library, and the proceeds from all activities conducted by the library board or from any disposition of its assets shall be taken in the name of the county for the use and benefit of the public library.



§ 10-3-111 - Financial report of operations.

Such library board shall furnish a report to the county legislative body, at its first meeting of each fiscal year, setting forth its capital and operational receipts and expenditures for the preceding fiscal year.






Chapter 4 - Law Libraries

§ 10-4-101 - State law library commission -- Membership -- Meetings -- Travel expenses.

There is created a state law library commission, composed of the chief justice of the supreme court, who shall serve as chair, the presiding judge of the court of appeals or such judge's designee, the presiding judge of the court of criminal appeals or such judge's designee, the administrative director of the courts, and one (1) other member from the supreme court to be elected by the membership of such court. The members of the commission shall hold at least one (1) meeting each year upon call of the chair, and they shall receive no compensation for their services as commissioners but they shall be reimbursed for their necessary travel expenses.



§ 10-4-102 - Powers and duties of commission.

The state law library commission has full control and supervision of the existing state law libraries at Nashville, Knoxville and Jackson. The commission's powers include, but are not limited to, the following:

(1) The power to employ necessary personnel, either full or part time, and to fix their compensation;

(2) The power to purchase or otherwise acquire books, furniture, supplies and all other necessary equipment, including the power to dispose of by sale, exchange, gift or otherwise, books and equipment, whenever in the judgment of the commission it is deemed advisable;

(3) The power to make and enforce all necessary rules and regulations for the management and operation of the libraries; and

(4) The power to exchange the Tennessee Reports, the Tennessee Appeals Reports, Acts, and codes for the reports, acts and codes of other jurisdictions, and the Tennessee Reports, the Tennessee Appeals Reports, Acts, and codes available for exchange under present and future laws shall be at the disposal of the commission for such purpose.



§ 10-4-103 - Expenditures within appropriation.

All expenditures made by the commission shall be within the limits of the amounts appropriated by the general assembly; provided, that the commission has the authority to allocate amounts necessary for the operation and maintenance of each library among the libraries as it deems to be in the best interest of each library, but within the limits of the entire appropriation.



§ 10-4-104 - Administrative director -- Duties.

The administrative director of the courts shall be the secretary of the commission. Such director shall prepare the minutes of the commission meetings and, under the direction and supervision of the commission, shall administer its finances, preparing the warrants for the payment of its obligations and recording all transactions in accordance with the laws and regulations governing state fiscal operations.






Chapter 5 - Regional Library Boards

Part 1 - General Provisions

§ 10-5-101 - Agreements to create regional boards -- Participation by counties and municipalities -- Appropriation of funds.

Two (2) or more counties that have qualified for participation in the state's multi-county regional library program and that have been recognized as a region by the secretary of state and have made the minimum local appropriation of funds that may now or hereafter be required by the secretary of state, are empowered and authorized to execute contracts with each other to create a regional library board to assist the secretary of state, acting through the division of public libraries and archives, in administering and controlling the regional library services within the region. Each county shall be represented by two (2) members of the regional library board. The contract shall be authorized by a resolution of the legislative body of the county desiring to participate and the county mayor shall execute the contract as authorized in the resolution, and the contract shall be attested by the county clerk. After the governing body of a county authorizes participation, municipalities within the county may participate in the regional library service so long as the county participates. A city in a county not participating in a region can, with approval by the secretary of state, join the state regional system as related to state purchasing contracts. The secretary of state shall assess fees, from participating cities, for any additional cost of services under the state contracts. Counties and municipalities may appropriate funds for this purpose. A single county that is large enough to constitute a region and has been so recognized by the secretary of state may also create a regional library board by executing a contract between the county and one (1) or more cities within the county. There shall be at least seven (7) board members apportioned among county and municipalities according to the ratio of population in each participating municipality and in the county outside the municipalities, based on the most recent federal census.



§ 10-5-102 - Members of regional board.

(a) At least one (1) member shall be elected by the legislative body of each county in a multi-county region for a term of three (3) years in accordance with the contract between the counties and as provided in § 10-5-101. In accordance with the contract between the counties and as provided in § 10-5-101, the governing body of any municipality which contributes as much as one fourth (1/4) of the public funds available for the operation of a joint city-county system may elect one (1) of the two (2) members representing that county for a term of three (3) years. If more than one (1) municipality is entitled to elect a member, these municipalities shall alternate in electing one (1) member for a three-year term.

(b) A member shall represent and reside in the county or municipality from which the member was elected. In the event that a member removes such member's residence from the county or municipality from which the member was elected, the member shall thereby vacate such member's office. In the event of any vacancy in office, a successor shall be elected for the unexpired term at the next meeting of the governing body of the county or city in which the vacancy occurred. Members shall be elected for no more than two (2) successive terms except upon prior approval of the state librarian and archivist. Every member of the regional library board who is not an active member of a county library board is hereby designated an ex officio member of such county board. A member of the regional library board may be an active member of a county library board.



§ 10-5-103 - Duties and functions -- Execution of contracts.

Each regional library board has the following duties and functions:

(1) Formulate recommendations and concur with the secretary of state in the appointment and/or removal of the chief administrative officer and the deputy chief administrative officer of the regional library program within its region;

(2) Formulate and submit to the secretary of state recommendations concerning the annual budget for the public library service within its region;

(3) Formulate and submit to the secretary of state recommendations on the long range plan and annual program for administering the public library service within its region; and

(4) Review the activities performed in carrying out the annual program and submit comments and recommendations to the secretary of state regarding such activities.



§ 10-5-104 - County and city appropriations -- Accounting -- Reports by regional board.

(a) The county legislative bodies and municipal governing bodies of counties and cities which have signed agreements for regional library services are authorized to make available to the secretary of state, acting through the division of public libraries and archives, such funds as may be deemed necessary to supplement the funds received by the regional library through state and federal resources. Such funds shall be expended only for the library service for which the county or city agreed in writing and for no other purpose.

(b) The regional library board, acting through the chief administrative officer of its regional library program, shall make a detailed report of receipts and disbursements of all funds at the first regular meeting of the legislative body of every participating county and the governing body of every participating city after the close of the state's fiscal year.



§ 10-5-105 - Personnel -- Applicable policies and regulations.

The chief administrative officer of each library program, acting under the direction of the secretary of state and within the limitation of funds available, may employ such personnel as may be necessary for administering the public library service within the region. Any individuals so employed shall be subject to personnel policies and regulations applicable to employees of the department of state, such as leave, compensation, classification and travel requests.



§ 10-5-106 - Donations -- Accounts -- Acquisition of books and equipment -- Lease of realty -- Discontinuance.

(a) The secretary of state, acting through the state librarian and archivist and the division of public libraries and archives, is authorized to accept donations and bequests on behalf of the regional library system. The department of state has the authority to establish or maintain regional library accounts with financial institutions for the deposit of funds from local government sources and other donated funds for the purpose of the acquisition of library books, materials, equipment and services upon request of the chief administrative officer of the respective regional library program subject to title 9, chapter 4, part 3, relative to departmental accounts.

(b) The secretary of state, acting through the division of public libraries and archives, may lease such real estate as may be necessary for library purposes. Any new lease entered into after July 1, 1999, shall be between the state of Tennessee and the lessor and shall contain a clause that its continuance shall be subject to necessary allotments from the secretary of state and the availability of other funds. The state of Tennessee shall honor the remaining terms of any lease for regional library space which is in effect on July 1, 1999.



§ 10-5-107 - Representation on boards not mandatory.

Representation on a regional library board shall not be considered or construed in any manner as mandatory upon the county by virtue of this chapter. The formation and creation of such boards shall not be construed as having any impact on chapter 3 of this title, relative to local library boards created by the governing body of a county, city or town.






Part 2 - Regional Library Employees

§ 10-5-201 - Transfer of regional library system employees to department of state -- Benefits and salaries.

(a) Notwithstanding any law to the contrary, upon July 1, 1999, all full-time employees of the regional library system shall be transferred to the department of state and shall become employees of the office of the secretary of state in the manner provided by § 8-30-102(a).

(b) Full-time employees of regional libraries transferred to the department of state shall be entitled to the same benefits enjoyed by other state employees, including retirement benefits, annual and sick leave, participation in any deferred compensation plan, eligibility for health and accident insurance, longevity pay, sick leave banks, bereavement leave, and all other such benefits.

(c) Full-time employees of regional libraries transferred to the department of state shall retain their salaries existing at the time of transfer. Notwithstanding any law to the contrary, any benefits of any kind for state employees that were provided to the employees of a regional library during their employment by the regional library are hereby approved, validated and ratified from the date such benefits were conferred or given to the employees by any department, agency or institution of higher education of the state.



§ 10-5-202 - Department of state employees who were previously regional employees -- Certification of entitlements.

(a) Notwithstanding any law to the contrary, any person currently employed by the department of state who was previously a regional employee shall be treated as a state employee as of the date of employment with the department of state and entitled to all benefits received by regional employees pursuant to this part.

(b) The personnel officer or appointing authority of the employee of the regional library shall be responsible for certifying entitlement to such sick leave, annual leave, and longevity credit to the department of state.



§ 10-5-203 - Existing leave balances, longevity and retirement credit -- Certification.

(a) Upon joining as an employee of the state of Tennessee, pursuant to this part, regional library employees shall immediately be credited with their existing leave balances, longevity and retirement credit based on their accumulated years of service as regional library employees.

(b) The personnel officer or appointing authority of the employee of the regional library is responsible for certifying the accumulated balances of sick leave, annual leave, and longevity credit to the department of state.



§ 10-5-204 - Status of regional library employees becoming employees of state -- Contributions -- Participation -- Retirement system benefits -- Credit for prior service.

Upon joining as employees of the state of Tennessee, regional library employees shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as state employees participating in the retirement system. Such employees shall be entitled to credit for such prior service with the regional library boards.



§ 10-5-205 - Admittance to state group insurance program.

Full-time regional library employees shall be admitted to the state group insurance program without proof of insurability.



§ 10-5-206 - "Full-time employee of a regional library board" defined.

For the purposes of this part, a full-time employee of a regional library board is one who has an annual schedule which includes at least one thousand six hundred (1,600) hours of employment.









Chapter 7 - Public Records

Part 1 - Preserving and Transcribing Records

§ 10-7-101 - "Records" construed.

"Records," as used in this part, shall be construed to mean any records of the county legislative body and common law, circuit, criminal, or chancery court, the register's books, the surveyor's and entry taker's book, and all other public records, required by law to be kept in the several courts of this state.



§ 10-7-102 - Books for register's office to be furnished by county.

The county legislative body, on demand of the register, shall procure for the register's office well-bound books for the purpose of registering therein such instruments of writing as are required by law to be registered, the cost of which shall be paid by the trustee of the county, on the warrant of the county mayor, which shall be issued on the register producing before the county mayor the receipt of the person from whom the books were purchased, and making affidavit that the register has paid, or is bound to pay, the sum specified in the receipt.



§ 10-7-103 - Records laid before county legislative body annually for examination.

The register of each county shall, once in every year, lay before the county legislative body all the records of the register's office for examination.



§ 10-7-104 - Mutilated records to be transcribed -- Incomplete copies.

When any record book or books of the register's office of any county have been damaged or mutilated by fire or otherwise, so that any part of the record in any book is destroyed, or mutilated, or is likely to become destroyed, or mutilated by continual use, the county legislative body of such county shall cause the same to be transcribed by the register, in a fair and legible hand, into a well-bound book or books, to be procured by the county legislative body, all such record books in the order of the dates of the original registration, marking at the top of each copy the original book and page or pages from which the transcript is made, so that no variation may appear between the pages of the transcript and those that were noted in the certificates on the original instruments; and, in all cases where the record of any word, part of word, sentence, part of sentence, or part of instrument, is destroyed, all that remains shall be copied, and the destroyed part indicated with asterisks.



§ 10-7-105 - Rebinding or copying books at expense of county.

It is the duty of all county registers to have the books of their offices copied when, in the judgment of the county legislative body, they are so worn or mutilated as to need rebinding or copying. The county legislative bodies shall make the necessary appropriations to defray the expenses of the same.



§ 10-7-106 - Transcript books to be collated and certified to by register and deputy register.

The copies made by the register shall be faithfully collated by the register and deputy register, both of whom shall, at the end of each book of transcript, by a joint certificate, certify that they have carefully collated the same with the original record book, and that it contains a full, true, and complete copy or transcript of the record in the original book; and in case any part of the original record is destroyed or mutilated so that the same cannot be ascertained, they shall add to their certificate the words, "so far as the same can be ascertained from its burned or mutilated condition," and the transcript shall be as effectual and valid to all intents and purposes as the original record, except as is provided in §§ 10-7-116 and 10-7-118.



§ 10-7-107 - Omission of probate or acknowledgment.

When the register as transcriber finds any instrument on the original books registered without the probate or acknowledgment, the register shall leave, in the transcript made by the register, sufficient room to record the probate or acknowledgment of the instrument.



§ 10-7-108 - Entering omitted probate or acknowledgment in transcript where document in existence.

Any person having such a registered instrument in such person's possession may produce it to the register as transcriber while such person is transcribing, or to the register after the transcript is completed, and have the probate or acknowledgment entered of record.



§ 10-7-109 - Copy of probate or acknowledgment made by clerk of court on demand.

Any person interested in having the probate or acknowledgment of an instrument registered may apply to the clerk of the court before which the probate was made, and, having first made oath that the original instrument is not in such person's possession, power, or control, demand and receive from such person a transcript of the probate or acknowledgment, duly certified by the clerk.



§ 10-7-110 - Entry in transcript book.

On producing such certificate, the register as transcriber shall insert the probate or acknowledgment and certificate at the foot of the deed on the register's record, just as if the original deed had been produced.



§ 10-7-112 - Register to index transcript book or books.

The register shall properly index such transcript book or books.



§ 10-7-113 - Special deputies -- Appointment by register necessitated.

The register of such county is authorized to appoint as many deputies as are necessary to ensure the completion of such transcripts at the earliest time practicable.



§ 10-7-114 - Register's fees.

For making such transcript, collation, and index, the register shall be entitled to one dollar ($1.00) per one hundred (100) words, to be paid by the county.



§ 10-7-115 - Original deposited in clerk's office.

The original records from which the transcript has been made shall be deposited in the clerk's office of the county.



§ 10-7-116 - Copy made from original -- Admissibility in evidence.

In case any person is dissatisfied with the transcript, and wishes to have access to the original, the clerk shall grant such person a transcript therefrom, but the same shall not be admitted as evidence unless it is found, upon examination, that the transcript in the register's office varies from the original record, so as to alter the meaning and substance thereof, in any deed or title which may be in litigation.



§ 10-7-118 - Copies of such transcribed records -- Admissibility as evidence.

Whenever the records, or any part of the records, of any of the counties are transcribed by order or authority of the county legislative body of such county, on account of the original records being mutilated, defaced, or for any other cause, a certified copy from such transcribed records shall be admissible as evidence in the several courts of this state, and shall have the same validity as if the certified copy was made from the original record, subject to § 10-7-116.



§ 10-7-119 - County legislative bodies authorized to have record books rebound.

Whenever any county legislative body of this state, on due examination as now required by law, shall ascertain that any of the books of record in the office of the register, county clerk, clerk and master, or circuit court clerk need to be rebound, in order to preserve and keep in proper condition for use such books, then the county legislative body of such a county may order and empower the chair of the court to take charge of such books of records, and execute a receipt for the same to the proper officer having custody of the books, and at once forward them to some good, competent, and reliable bookbinding firm or company in this state, and take a receipt from the firm or company for such books received by them, and require them to rebind the books and return them to such chair at as early a date as possible.



§ 10-7-120 - Liability of register and clerks suspended during rebinding.

During the time the record book or books are kept out of the office and custody of the county clerk, clerk and master, circuit court clerk, or register, for the purpose stated in § 10-7-119, such person shall be released and held harmless and free from all liability on such person's official bond or otherwise for the proper and safekeeping of such books in such person's office.



§ 10-7-121 - Government records kept on computer or removable computer storage media.

(a) (1) Notwithstanding any other law to the contrary, any information required to be kept as a record by any government official may be maintained on a computer or removable computer storage media, including in any appropriate electronic medium, instead of bound books or paper records if the following standards are met:

(A) Such information is available for public inspection, unless it is a confidential record according to law;

(B) Due care is taken to maintain any information that is a public record during the time required by law for retention;

(C) All daily data generated and stored within the computer system shall be copied to computer storage media daily, and the newly created computer storage media more than one (1) week old shall be stored at a location other than at the building where the original is maintained; and

(D) The official can provide a paper copy of the information when needed or when requested by a member of the public.

(2) Nothing in this section shall be construed to require the government official to sell or provide the media upon which such information is stored or maintained.

(b) In any county having a population of more than eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, all material that is maintained on a computer or removable computer storage media by the assessor of property that relates to information developed from the assessment of property or that is a record of the final assessment of property shall be made available to the public at cost within thirty (30) days of a request by a member of the public.



§ 10-7-123 - Electronic access to county government information -- Fees -- Equal accessibility.

(a) (1) Each county official may provide computer access and remote electronic access for inquiry only to information contained in the records of that office which are maintained on computer storage media in that office, during and after regular business hours. Such official may charge users of information provided through remote electronic access a reasonable amount sufficient to recover the costs of providing such services and for no other access services. Any such fee shall be uniformly applied. Any official providing remote electronic access to the records of that office shall implement procedures and utilize a system (equipment and software) that does not allow records of that office which may be viewed through remote electronic means to be altered, deleted or impaired in any manner. Any official providing such remote electronic access to any of the records of that office shall file a statement with the comptroller of the treasury at least thirty (30) days prior to offering such service, or if service is being offered, as of June 28, 1997, except those who have previously implemented such a system shall not be subject to these provisions. The statement shall describe the computer equipment, software and procedures used to provide remote electronic access and to ensure that this access will not allow a user to alter, delete or impair any record of the office. The cost of providing computer access or remote electronic access to local records shall not be borne by the state of Tennessee.

(2) For the purposes of this section, a reasonable fee for providing access to the remote electronic access information system shall be an amount sufficient to recover the cost of actually providing such services and no more. When determining a reasonable fee for online access to review records, such fee and consideration shall not include the cost of storage and maintenance of the records, or the cost of the electronic record storage system.

(3) Nothing in this section shall permit a fee to be charged for records that are viewed, electronic or otherwise, at the locations where they are maintained and stored.

(4) Once a remote electronic access information system is in place, access must be given to all members of the public who desire access to such records, and pay applicable reasonable fees as defined in this section, including those who may use such information for proprietary purposes.

(b) Nothing herein shall permit remote electronic access to records statutorily defined as confidential records.

(c) This section shall supersede and replace any private acts which conflict with it.






Part 2 - Index of Public Records

§ 10-7-201 - Clerks, registers, and other officers to index records.

Every clerk, register, or other public officer whose duty it may be to keep record books, wherein the records of any court or of any county shall be kept, shall keep an index to each book wherein any suit, decree, judgment, sale, mortgage, transfer, lien, deed, power of attorney, or other record, shall be kept, in which index such clerk, register, or public officer shall enter in alphabetical order, under the name of each party, every suit, judgment, decree, sale, deed, mortgage, or other matter of record required by law to be by such clerk, register or other public officer entered in the record books to be kept by such clerk, register, or other officer, to the end that any judgment, decree, sale, conveyance, mortgage, or other record may be found under the name of either party to any transaction of record.



§ 10-7-202 - Register's book to be indexed, direct and reverse -- Computer medium.

(a) (1) Notwithstanding any other law to the contrary, each register not maintaining all indices required by law on a medium to be read and used by means of a computer or a word processor shall procure as provided by § 10-7-102 or other general law, two (2) or more well-bound books of suitable size, volume and grade of paper, in which the register shall make, enter, and keep a general direct and general reverse index of each and every instrument filed for record or recorded in the office of register, except that notices of completion of improvements to real estate and such other instruments that are not susceptible to direct and reverse indexation may be indexed separately using only a direct index and not entered in a reverse index.

(2) Notwithstanding any other law to the contrary, each register shall have discretion regarding whether to maintain separate indices for distinct books, files, or groups or combinations of records, or whether to combine all indices in a master direct and reverse index for all records maintained in the office of the county register.

(b) Notwithstanding any other law to the contrary, each register is authorized to maintain all indices required of the office on a medium to be read and used by means of a computer and/or word processor. If such a computer medium is used, a security copy of the medium shall be maintained and a hardcopy paper printout of the index information shall be made at least weekly in duplicate, and at least one (1) such paper copy shall be stored in a safe place other than the register's office. A computer hardcopy printout may be used in lieu of a bound book, but the register shall take due care to preserve the computer printout as a permanent record. The use of the computer hardcopy printouts by the public may be banned or restricted by each register, so long as computers or word processors are available and operable for viewing the information contained in the restricted printouts.



§ 10-7-203 - Names in deeds of realty to be entered alphabetically in the direct and reverse indices -- Other facts to be shown.

In the general direct indices of instruments relating to real estate, the register shall enter the name of the grantor or maker of each instrument recorded, alphabetically arranged, the name of the person, firm, or corporation to whom made, the kind of instrument, its date and the date filed for record, each entry to be under the appropriate head title or column. In like manner, the register shall enter in each reverse index the name of the person, firm, or corporation to whom each conveyance or grant is made, alphabetically arranged, the name of the person, firm, or corporation or other maker by whom executed or made, the character and date of the instrument, and the date filed for record, each entry under its appropriate column or head title. In each book the register shall also enter the book and page in which each respective instrument is recorded in the appropriate column and under the appropriate heading therefor.



§ 10-7-204 - Direct and reverse indices to personalty -- Manner of making.

In the two (2) indices of instruments relating to personal property, the register shall likewise enter and keep alphabetically the names of the grantors or persons, firms, or corporations executing or making the contracts or instruments recorded in the direct index, and the name of the persons, firms, or corporations to whom the conveyances or grants are made, in alphabetical order, in the reverse index, followed by the other entries as above required in regard to instruments relating to real estate. Instruments relating to both realty and personalty shall be indexed in each of the above named sets of indices and as above required.



§ 10-7-205 - Time of making indices -- One or more indices -- Mortgages and deeds of trust.

It is the duty of the register to make the entries required in §§ 10-7-202 -- 10-7-204 for all instruments immediately upon their being recorded; provided, that at the discretion of the register, the register may:

(1) Index all instruments purporting to convey titles to land in one (1) or more indices, indexing them direct and reverse as provided for in §§ 10-7-201 -- 10-7-206;

(2) Keep all deeds of trust or land mortgages in one (1) or more indices, indexing them direct and reverse as required by §§ 10-7-201 -- 10-7-206;

(3) Keep all trust deeds or land mortgages and chattel mortgages and other instruments relating to personalty in one (1) or more indices, indexing them direct and reverse as required in §§ 10-7-201 -- 10-7-206;

(4) Keep chattel mortgages, in an index, indexing them direct and reverse as required in §§ 10-7-201 -- 10-7-206; or

(5) Keep a direct index of chattel mortgages in the same book or volume in which the chattel mortgages are registered or recorded.



§ 10-7-206 - Former indices may be made in addition to required indices.

The indices required to be made and kept shall be in lieu of all indices heretofore required of registers; provided, that any register may continue to make and keep such indices previously required, as the register may determine, in addition to the indices required by §§ 10-7-202 -- 10-7-205.



§ 10-7-207 - Failure to make index -- Forfeiture -- Qui tam action.

For failing to make such index as prescribed, the register shall forfeit one hundred dollars ($100), one half (1/2) to the use of the state and the other one half (1/2) to any person who shall sue for the same.



§ 10-7-208 - Penalty for failure to index records.

Any clerk, register, or other public officer required by law to keep any record book who willfully violates §§ 10-7-201 -- 10-7-207 commits a Class C misdemeanor, and, moreover, such person and such person's official sureties are liable to the injured party for all damage sustained by the injured party, in consequence of such failure, to be recovered before any court of competent jurisdiction.



§ 10-7-209 - Cross index as to all parties in minute books and execution dockets.

The clerks of the supreme court and the clerks of all courts of record are hereby required to index and cross index each record of the minutes of the courts and the execution dockets so respectively required to be kept by them, showing in the direct index, in alphabetical order, the name or names of the plaintiffs or complainants, and against whom the suit is or was brought and, in the cross or reverse index, show the name or names of defendants, in alphabetical order, and by whom the suit is brought.



§ 10-7-210 - Violations of preceding section a misdemeanor.

For failure or refusal to carry out or comply with § 10-7-209, such clerk commits a Class C misdemeanor.






Part 3 - Public Records Commission

§ 10-7-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency" means any department, division, board, bureau, commission, or other separate unit of government created by law or pursuant to law, including the legislative branch and the judicial branch; provided, however, that for purposes of this part only, "agency" does not include the legislative branch;

(2) "Confidential public record" means any public record which has been designated confidential by statute and includes information or matters or records considered to be privileged and any aspect of which access by the general public has been generally denied;

(3) "Disposition" means preservation of the original records in whole or in part, preservation by photographic or other reproduction processes, or outright destruction of the records;

(4) "Essential records" means any public records essential to the resumption or continuation of operations, to the re-creation of the legal and financial status of government in the state or to the protection and fulfillment of obligations to citizens of the state;

(5) "Permanent records" means those records which have permanent administrative, fiscal, historical or legal value;

(6) "Public record or records" or "state record or records" means all documents, papers, letters, maps, books, photographs, microfilms, electronic data processing files and output, films, sound recordings, or other material, regardless of physical form or characteristics made or received pursuant to law or ordinance or in connection with the transaction of official business by any governmental agency;

(7) "Records creation" means the recording of information on paper, printed forms, punched cards, tape, disk, or any information transmitting media. "Records creation" includes preparation of forms, reports, state publications, and correspondence;

(8) "Records disposition authorization" means the official document utilized by an agency head to request authority for the disposition of records. The public records commission shall determine and order the proper disposition of state records through the approval of records disposition authorizations;

(9) "Records management" means the application of management techniques to the creation, utilization, maintenance, retention, preservation, and disposal of records in order to reduce costs and improve efficiency of recordkeeping. "Records management" includes records retention schedule development, essential records protection, files management and information retrieval systems, microfilm information systems, correspondence and word processing management, records center, forms management, analysis, and design, and reports and publications management;

(10) "Records of archival value" means any public record which may promote or contribute toward the preservation and understanding of historical, cultural, or natural resources of the state of Tennessee;

(11) "Records officer" means an individual designated by an agency head to assume responsibility for implementation of the agency's records management program;

(12) "Section" and "division" means the division of records management of the department of state;

(13) "Temporary records" means material which can be disposed of in a short period of time as being without value in documenting the functions of an agency. Temporary records will be scheduled for disposal by requesting approval from the public records commission utilizing a records disposition authorization; and

(14) "Working papers" means those records created to serve as input for final reporting documents, including electronic data processed records, and/or computer output microfilm, and those records which become obsolete immediately after agency use or publication.



§ 10-7-302 - Public records commission created -- Duties.

A public records commission is hereby created to consist of the state treasurer, the comptroller of the treasury, the secretary of state, the director of legal services for the general assembly, and the commissioner of general services as permanent members, any of whom may designate a deputy with a vote as such person's agent to represent such person, the president of the Tennessee historical society as a nonvoting member, and, when required, one (1) temporary and nonvoting member as provided in § 10-7-303. It is the duty of the commission to determine and order proper disposition of state records. The commission shall direct the department of state to initiate, through the division of records management, by regulation or otherwise, any action it may consider necessary to accomplish more efficient control and regulation of records holdings and management in any agency. Such rules and regulations may authorize centralized microfilming for all departments, etc., or provide for other methods of reproduction for the more efficient disposition of state records. The commission shall elect its chair and shall meet not less often than twice annually. Members shall be reimbursed for actual and necessary expenses when attending meetings, and those members who do not receive a fixed salary from the state also shall be paid a per diem of ten dollars ($10.00) for each day of actual meeting. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 10-7-303 - Division of records management -- Creation, disposition and preservation of records -- Land, legislative and judicial records -- Guides.

(a) The division of records management of the department of state shall be the primary records management agency for state government, and as such shall direct the disposition of all records, including electronic processed records and computer output microfilm records.

(b) The division shall cooperate with other agencies in the creation of records, forms, etc., which will eventually be subject to retention and/or disposition scheduling.

(c) Whenever the head of any state department, commission, board or other agency has certified that records created by such person's department, either permanent, temporary or working papers, as defined in § 10-7-301, have reached the end of the retention period established prior to the generation of such records, the public records commission shall then approve or disapprove, by a majority vote, the disposition of such records in a manner specified in the rules and regulations of the commission, and any disposition schedule already in effect may be voided or amended by a majority vote at any time by the commission, upon recommendation of a member of the commission or the head of the appropriate department, commission, board or other agency, in consultation with the staff of the division.

(d) No record or records shall be scheduled for destruction without the unanimous approval of the voting members of the public records commission.

(e) All records concerning private or public lands, with the exception of leases, shall be forever preserved. The microfilm records of leases required to be microfilmed prior to disposition pursuant to § 12-2-108(c) shall be forever preserved.

(f) When the development of a records management system for judicial records or the disposition of judicial records is under consideration, the attorney general and reporter or the attorney general's representative, and the chief justice of the supreme court or the chief justice's representative shall serve as temporary nonvoting members of the commission.

(g) This part applies to judicial records but does not apply to legislative records.

(h) (1) (A) The division is authorized to develop a protocol manual or to adopt a published protocol manual to be adopted by the executive, judicial and legislative branches of state government.

(B) The division is authorized to develop a style manual or guide or to adopt a published style manual or guide to be adopted by the executive, judicial and legislative branches of state government.

(2) A branch of state government may modify an adopted protocol manual or style guide.



§ 10-7-304 - Records officer, systems or records analyst.

The head of each department, commission, board or agency shall designate a records officer, systems analyst, or records analyst, etc., who shall be an employee at the administrative level and who shall be instructed to cooperate with the staff of the division of records management of the department of state and the public records commission in carrying out the purposes of this chapter. It is the duty of the records officer to appear before the public records commission for the purpose of presenting on behalf of such record officer's department, commission, board or agency requests for disposition of records.



§ 10-7-305 - Administrative officer and secretary -- Duties.

The commissioner of general services shall be the administrative officer and secretary of the public records commission and act on its behalf and by its direction to make and enter into contracts and agreements with other departments, agencies, boards and commissions of state government as the commission may consider necessary, expedient or incidental to the performance of its duties under this chapter.



§ 10-7-306 - Rules and regulations of commission.

(a) The commission shall issue rules and regulations which shall include such procedures as may be necessary to carry out the purposes of this chapter. Such rules and regulations shall provide, but not be limited to:

(1) Procedures for the adoption of any record to be created by any department, board, commission or agency;

(2) Standards and procedures for the reproduction of records for security or for disposal of original records;

(3) Procedures for compiling and submitting to the division lists and schedules or records proposed for disposition; and

(4) Procedures for the physical destruction or other disposition of records.

(b) All rules and regulations must be approved by a majority of the voting members of the commission. The commissioner of general services as the administrative officer and secretary of the commission shall sign all rules and regulations on behalf of the commission.

(c) The rules and regulations shall be issued and promulgated in accordance with title 4. The commission need not formally meet to act under this section, but may adopt any rule, regulation, procedure or disposal with the written approval of all voting members.



§ 10-7-307 - Title to and destruction of records transferred to state archives.

Title to any record transferred to the state archives is vested in the state library and archives. The state librarian and archivist may destroy originals of such records if such records have been microfilmed or converted to microform media of such quality which shall meet the minimum standards of the United States government.



§ 10-7-308 - Title to records transferred to division.

Title to any record transferred to the division (records center) shall remain in the agency transferring such records to a state records center.






Part 4 - County Public Records Commission

§ 10-7-401 - County public records commission created -- Membership.

In order to provide for the orderly disposition of public records created by agencies of county government, the county legislative body shall create within the county a county public records commission, composed of at least six (6) members. The county mayor shall appoint three (3) members and the county legislative body shall confirm each appointee. Of the three (3) appointees, one (1) shall be a member of the county legislative body, one (1) shall be a judge of one of the courts of record or designee of such judge which holds court in the county and one (1) shall be a genealogist. The county clerk, or the designee of the county clerk, county register, or the designee of the county register, and the county historian shall be ex officio members of the commission. In counties having a duly appointed county archivist, that person shall also serve as an ex officio member of the commission. In counties having a technology department or information technology department, the county legislative body may designate the director of such department as an ex officio member of the commission, and if so designated, the director or designee of the director shall also serve as an ex officio member of the commission. Each elected member of the commission shall hold office during the term for which the member was elected to office. If a vacancy occurs in one (1) of the appointed positions, the county mayor shall appoint a person in the same manner as the original appointment.



§ 10-7-402 - Organization of commission -- Compensation -- Meetings.

The county records commission shall elect a chair and a secretary and shall keep and preserve minutes of all its proceedings and transactions. Members of the commission shall receive no compensation, except that any member who does not receive a fixed annual salary from the state or the county may be paid a per diem of twenty-five dollars ($25.00) for each day of actual meeting. Members may be reimbursed for actual necessary expenses incurred in attendance upon their duties. The commission shall meet not less than twice annually.



§ 10-7-403 - "Public records" defined.

"Public records" within the county shall be construed to mean:

(1) All documents, papers, records, books, and books of account in all county offices, including, but not limited to, the county clerk, the county register, the county trustee, the sheriff, the county assessor, the county mayor and county commissioners, if any;

(2) The pleadings, documents, and other papers filed with the clerks of all courts, including the courts of record, general sessions courts, and former courts of justices of the peace, and the minute books and other records of these courts; and

(3) The minutes and records of the county legislative body.



§ 10-7-404 - Destruction of public records authorized -- Conditions prerequisite to destruction -- Records manual.

(a) The county public records commission has the right to authorize the destruction of any and all public records as defined in § 10-7-403, which are required by law to be retained, when such records have been photocopied, photostated, filmed, microfilmed, or preserved by microphotographic process, as hereinafter provided; provided, that no record required by law to be permanently retained shall be destroyed without a majority vote of the commission. A county officer or judge of a court of record shall be entitled to prevent the destruction of documents, minutes, or records in the office or court, as appropriate. The requirement to photocopy, photostat, film, microfilm, or preserve by microphotographic process prior to destruction in accordance with this section shall not be required of "temporary records" and/or "working papers" as defined in § 10-7-301. The commission does not have the authority to authorize the destruction of any financial or other record which is determined by the comptroller of the treasury to be required for audit purposes until the pertinent audit has been completed. After the audit, disposition will be determined pursuant to procedures developed by the comptroller of the treasury; provided, that the commission shall not have the authority to authorize the destruction of any other record which is otherwise required by law to be retained.

(b) The county technical assistance service, a unit of the Institute for Public Service of the University of Tennessee, is authorized to compile and print manuals, in cooperation with the state library and archives, and the division of records management of the department of state, which shall be used as guides by all county public records commissions, county offices, and judges of courts of record, setting out which records shall or may be destroyed, and those which should not be destroyed, after photographing, photostating, filming, microfilming, or other microphotographic process. Until these manuals are available, the Tennessee county records manual compiled by the Tennessee state library and archives shall be used.

(c) Nothing in § 10-7-401 or § 10-7-511 shall be construed to permit or authorize a county public records commission, a court clerk, a county or municipal official or any other person to destroy or authorize the destruction of any original process in a civil action or criminal proceeding.

(d) (1) In addition to the foregoing procedure for the destruction of original public records, the county public records commission may, upon the request of any office or department head of county government having custody of public records, including court records, authorize the destruction or transfer of original public records which have been reproduced onto computer or removable computer storage media, in any appropriate electronic medium, in accordance with § 10-7-121 and this subsection (d). The secretary of state, as supervisor of the state library and archives, shall promulgate regulations regarding the approved technology, standards and procedures for reproducing public records under this subsection (d), which shall be followed by county officers, department heads and the county public records commission. Additionally, the county public records commission shall not order the destruction of such original public records which have been reproduced pursuant to this subsection (d) unless the county public records commission has complied with §§ 10-7-413 and 10-7-414. Prior to any order of destruction or transfer of any original public records pursuant to this subsection (d), the officer or department head having custody of such records shall advertise in a newspaper of general circulation in the county, and in counties having a population in excess of two hundred thousand (200,000), according to the 1990 federal census or any subsequent federal census, also in a weekly newspaper, that certain records of the office or department, to be described in the advertisement by title and year, have been electronically stored, reproduced and protected and that the office or department has applied for permission to no longer retain such originals. The authority to destroy original public records granted by this subsection (d) is not exclusive and shall not prevent the destruction of original public records where otherwise authorized.

(2) If the county public records commission fails to act upon a request of a county officer or department head having custody of public records to order the destruction or transfer of original public records after the same have been reproduced in accordance with this subsection (d) within six (6) months of receiving such a request in writing, then the county officer or department head may forward the request to the state library and archives, whereupon the state librarian and archivist, or designated representative, shall have authority to authorize the destruction or transfer of the public records instead of the county public records commission. Failure of the state library and archives to respond to the records disposal request of the county officer or department head within nine (9) months of receiving such a request shall authorize the county officer or department head to destroy the original public records which have been reproduced in accordance with any regulations on this subject promulgated by the secretary of state.



§ 10-7-406 - Original records photographed in duplicate before destruction -- Stored for safekeeping -- Accessible to public.

(a) (1) When the county public records commission, with the consent and concurrence of the officers and bodies, if any, as prescribed in § 10-7-404, decides to destroy the originals of any records required by law to be permanently kept, the commission shall cause the records to be photographed, microphotographed, filmed or microfilmed in duplicate. This duplication process shall result in permanent records of a quality at least as good as is prescribed by the minimum standards of quality for permanent photographic records made and established by the bureau of standards of the United States government. If a marginal release or other information on an old record has failed or has been obliterated to a degree that it is impossible to photograph, the same may be verified on the margin by the register before microfilming. One (1) copy of such reproduction shall be stored for safekeeping in a place selected by the commission and concurred in by the county legislative body.

(2) Such place shall be in the state if proper facilities are available, but, if not, then in a place outside the state.

(3) Such location shall be selected with a view of protection of the records from fire and all other hazards. The other copy of each document shall be kept in an office in the county accessible to the public and to the several county officers and the county clerks, together with the proper equipment for using, examining, exhibiting, projecting and enlarging the same wherever required and requested by the public during reasonable office hours. The records of each office may be kept in that office, or, if the commission so determines, all the reproduced records may be kept in one (1) central records office.

(b) Any public record defined as "temporary record" and/or "working papers" as defined in § 10-7-301 may be destroyed in accordance with the rules and regulations adopted by the commission without retaining the originals of such records.

(c) The purpose and intent of this chapter is to provide for the original recording of any and all instruments by photograph, photostat, film, microfilm or other microphotographic process. If any laws or part of laws as set forth in this chapter are in conflict with such purpose, such laws or part of laws to that extent are hereby repealed.



§ 10-7-408 - Appropriation of funds -- Filing fees.

(a) The county legislative body of any county which creates a county records commission has the power to appropriate such funds as may be required for the carrying out of the purposes of this chapter including, but not limited to, the purchase or leasing of equipment, the equipping of an office and the payment of the expenses thereof, the furnishing of secretaries and clerical help and the employment of expert advice and assistance.

(b) (1) In any county, if the county legislative body creates a county records commission, then the county legislative body is authorized to:

(A) Appropriate such funds as may be required for carrying out of the purposes of this chapter, including, but not limited to, the purchase or leasing of equipment, the equipping of an office and the payment of the expenses of the office, the furnishing of secretaries and clerical help, and the employment of expert advice and assistance;

(B) Establish and collect, through all entities creating public records, as defined in § 10-7-403(1) and (3), except for the office of the county register, an archives and record management fee not to exceed five dollars ($5.00) per each record filed by the entities creating the public records; and

(C) Establish and collect, through the clerks of court, an archives and record management fee not to exceed five dollars ($5.00) per public record, as defined in § 10-7-403(2), filed with the clerks of court for the purpose of initiating a legal proceeding.

(2) Funds collected through these fees must be designated exclusively for duplicating, storing, and maintaining any records required by law to be permanently kept.



§ 10-7-409 - Charges for copies of records authorized.

The county records commission has the power to establish charges for and to collect such charges for making and furnishing or enlarging copies of records.



§ 10-7-410 - Reproductions admissible as evidence.

Any reproduction of any record herein authorized to be made shall be deemed to be the original of the record so reproduced for all purposes, and any facsimile of such record duly certified to be such by the officer or clerk charged by law with the custody thereof shall be admissible as evidence in any court or proceeding in this state, and shall have the same force and effect as would the original of the document or a certified copy thereof if made from the original record, document or paper.



§ 10-7-411 - Rules and regulations of commission.

(a) The county records commission has the authority to promulgate reasonable rules and regulations pertaining to the making, filing, storing, exhibiting and copying of the reproductions of records authorized by this chapter.

(b) Such rules and regulations shall provide, but not be limited to, the following:

(1) Standards and procedures for the reproduction of records for security or for disposal of original records in all county offices;

(2) Procedures for compiling and submitting to all county offices lists, schedules or time tables for disposition of particular records within the county; and

(3) Procedures for the physical destruction or other disposition of public records.

(c) All rules and regulations shall be approved by a majority of the voting members of the county public records commission. The chair of the commission shall sign all rules and regulations on behalf of the commission.



§ 10-7-412 - Destruction of public records authorized -- Terminated mortgages, deeds of trust, chattel mortgages.

The county records commission has the right to authorize the destruction of any and all public records as defined in § 10-7-403 pertaining to all mortgages and deeds of trust on personal property and chattel mortgages, the terms of which have expired or the conditions of which have been complied with in their entirety; provided, that no such document or record of the county register's office shall be destroyed without the consent of the county register; and provided further, that no such mortgages and deeds of trust on personal property and chattel mortgages shall be destroyed without a majority vote of the county records commission.



§ 10-7-413 - Preservation of records of permanent value.

(a) Before any records other than "temporary records" and/or "working papers" as defined in § 10-7-301 are destroyed, after being so authorized by the county public records commission, ninety (90) days' notice shall be given to the state librarian and archivist, whereupon the state archivist or the archivist's representative shall examine the records approved for disposal and shall take into the archivist's possession, for preservation in the state library and archives, any records the archivist believes to be of value for permanent preservation. If a county public records commission does not receive a response from the state library and archives within nine (9) months of submitting the notice required under this subsection (a), the county public records commission may proceed with the destruction of the records which were the subject of the notice.

(b) The county public records commission has the right to authorize the lamination of certain original records such as wills, will books, deeds, deed books, marriage licenses, marriage bonds, marriage registers, and other records which are to be permanently preserved.



§ 10-7-414 - Transfer of records to institutions or to state library and archives to be held for historical purposes -- Funds for transfer and maintenance of records.

(a) The county public records commission, after authorizing destruction of any public records and after examination of these records by the state librarian and archivist or the state librarian and archivist's representative in accordance with § 10-7-413, may authorize, by majority vote, to place any document or record which would otherwise be destroyed in the custody of a local or regional public library, a local, regional, or state college library, or the county or regional historical society, to be held for historical purposes.

(b) After custody of any document or record is given to any designated institution, the county public records commission, upon majority vote, may transfer custody of any document or record to another designated institution after giving one (1) month's notice to the institution originally designated. Further, upon request of the state librarian and archivist, the county public records commission may cause the transfer of any of the documents or records from a designated institution to the state library and archives.

(c) The county public records commission is authorized to expend funds appropriated by the governing body of the county for the purpose of transferring these documents and records, and may also expend funds so appropriated for maintenance of these documents and records at any of the designated institutions.






Part 5 - Miscellaneous Provisions

§ 10-7-501 - Reproduction of state records on film.

The head of any department, commission, board, or agency of the state government may cause any or all records kept by such head or it to be photographed, microphotographed or reproduced on film; provided, that the microfilm project has been evaluated and approved by the division of records management of the department of state. Such photographic film shall comply with the minimum standards of quality approved for permanent photographic records by the national bureau of standards, and the device used to reproduce such records on film shall be one which accurately reproduces the original thereof in all details.



§ 10-7-502 - Photographic copy deemed original record.

(a) Any photograph, microphotograph or photographic film of any state, county, or municipal public record is deemed to be an original record for all purposes, including introduction into evidence in all courts or administrative agencies.

(b) A transcript, exemplification, or certified copy thereof shall, for all purposes recited therein, be deemed to be a transcript, exemplification or certified copy of the original.



§ 10-7-503 - Records open to public inspection -- Schedule of reasonable charges -- Costs.

(a) (1) (A) As used in this part and title 8, chapter 4, part 6, "public record or records" or "state record or records" means all documents, papers, letters, maps, books, photographs, microfilms, electronic data processing files and output, films, sound recordings or other material, regardless of physical form or characteristics, made or received pursuant to law or ordinance or in connection with the transaction of official business by any governmental agency.

(B) "Public record or records" or "state record or records" does not include the device or equipment, including, but not limited to, a cell phone, computer or other electronic or mechanical device or equipment, that may have been used to create or store a public record or state record.

(2) (A) All state, county and municipal records shall, at all times during business hours, which for public hospitals shall be during the business hours of their administrative offices, be open for personal inspection by any citizen of this state, and those in charge of the records shall not refuse such right of inspection to any citizen, unless otherwise provided by state law.

(B) The custodian of a public record or the custodian's designee shall promptly make available for inspection any public record not specifically exempt from disclosure. In the event it is not practicable for the record to be promptly available for inspection, the custodian shall, within seven (7) business days:

(i) Make the information available to the requestor;

(ii) Deny the request in writing or by completing a records request response form developed by the office of open records counsel. The response shall include the basis for the denial; or

(iii) Furnish the requestor a completed records request response form developed by the office of open records counsel stating the time reasonably necessary to produce the record or information.

(3) Failure to respond to the request as described in subdivision (a)(2) shall constitute a denial and the person making the request shall have the right to bring an action as provided in § 10-7-505.

(4) This section shall not be construed as requiring a governmental entity or public official to sort through files to compile information; however, a person requesting the information shall be allowed to inspect the nonexempt records.

(5) This section shall not be construed as requiring a governmental entity or public official to create a record that does not exist; however, the redaction of confidential information from a public record or electronic database shall not constitute a new record.

(6) A governmental entity is prohibited from avoiding its disclosure obligations by contractually delegating its responsibility to a private entity.

(7) (A) A records custodian may not require a written request or assess a charge to view a public record unless otherwise required by law; however, a records custodian may require a request for copies of public records to be in writing or that the request be made on a form developed by the office of open records counsel. The records custodian may also require any citizen making a request to view a public record or to make a copy of a public record to present a photo identification, if the person possesses a photo identification, issued by a governmental entity, that includes the person's address. If a person does not possess a photo identification, the records custodian may require other forms of identification acceptable to the records custodian.

(B) Any request for inspection or copying of a public record shall be sufficiently detailed to enable the records custodian to identify the specific records to be located or copied.

(C) (i) A records custodian may require a requestor to pay the custodian's reasonable costs incurred in producing the requested material and to assess the reasonable costs in the manner established by the office of open records counsel pursuant to § 8-4-604.

(ii) The records custodian shall provide a requestor an estimate of the reasonable costs to provide copies of the requested material.

(b) The head of a governmental entity may promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to maintain the confidentiality of records concerning adoption proceedings or records required to be kept confidential by federal statute or regulation as a condition for the receipt of federal funds or for participation in a federally funded program.

(c) (1) Except as provided in § 10-7-504(g), all law enforcement personnel records shall be open for inspection as provided in subsection (a); however, whenever the personnel records of a law enforcement officer are inspected as provided in subsection (a), the custodian shall make a record of such inspection and provide notice, within three (3) days from the date of the inspection, to the officer whose personnel records have been inspected:

(A) That such inspection has taken place;

(B) The name, address and telephone number of the person making such inspection;

(C) For whom the inspection was made; and

(D) The date of such inspection.

(2) Information made confidential by this chapter shall be redacted whenever possible, but the costs associated with redacting records or information, including the cost of copies and staff time to provide redacted copies, shall be borne as provided by current law.

(3) Any person making an inspection of such records shall provide such person's name, address, business telephone number, home telephone number, driver license number or other appropriate identification prior to inspecting such records.

(d) (1) All records of any association or nonprofit corporation described in § 8-44-102(b)(1)(E)(i) shall be open for inspection as provided in subsection (a); provided, that any such organization shall not be subject to the requirements of this subsection (d) so long as it complies with the following requirements:

(A) The board of directors of the organization shall cause an annual audit to be made of the financial affairs of the organization, including all receipts from every source and every expenditure or disbursement of the money of the organization, made by a disinterested person skilled in such work. Each audit shall cover the period extending back to the date of the last preceding audit and it shall be paid out of the funds of the organization;

(B) Each audit shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9) for local governments;

(C) The comptroller of the treasury, through the department of audit, shall be responsible for ensuring that the audits are prepared in accordance with generally accepted governmental auditing standards, and determining whether the audits meet minimum audit standards which shall be prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until such audit has been approved by the comptroller of the treasury;

(D) The audits may be prepared by a certified public accountant, a public accountant or by the department of audit. If the governing body of the municipality fails or refuses to have the audit prepared, the comptroller of the treasury may appoint a certified public accountant or public accountant or direct the department to prepare the audit. The cost of such audit shall be paid by the organization;

(E) Each such audit shall be completed as soon as practicable after the end of the fiscal year of the organization. One (1) copy of each audit shall be furnished to the organization and one (1) copy shall be filed with the comptroller of the treasury. The copy of the comptroller of the treasury shall be available for public inspection. Copies of each audit shall also be made available to the press; and

(F) In addition to any other information required by the comptroller of the treasury, each audit shall also contain:

(i) A listing, by name of the recipient, of all compensation, fees or other remuneration paid by the organization during the audit year to, or accrued on behalf of, the organization's directors and officers;

(ii) A listing, by name of recipient, of all compensation and any other remuneration paid by the organization during the audit year to, or accrued on behalf of, any employee of the organization who receives more than twenty-five thousand dollars ($25,000) in remuneration for such year;

(iii) A listing, by name of beneficiary, of any deferred compensation, salary continuation, retirement or other fringe benefit plan or program (excluding qualified health and life insurance plans available to all employees of the organization on a nondiscriminatory basis) established or maintained by the organization for the benefit of any of the organization's directors, officers or employees, and the amount of any funds paid or accrued to such plan or program during the audit year; and

(iv) A listing, by name of recipient, of all fees paid by the organization during the audit year to any contractor, professional advisor or other personal services provider, which exceeds two thousand five hundred dollars ($2,500) for such year. Such listing shall also include a statement as to the general effect of each contract, but not the amount paid or payable thereunder.

(2) This subsection (d) shall not apply to any association or nonprofit corporation described in § 8-44-102(b)(1)(E)(i), that employs no more than two (2) full-time staff members.

(3) This subsection (d) shall not apply to any association, organization or corporation that was exempt from federal income taxation under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3), as of January 1, 1998, and which makes available to the public its federal return of organization exempt from income tax (Form 990) in accordance with the Internal Revenue Code and related regulations.

(e) All contingency plans of law enforcement agencies prepared to respond to any violent incident, bomb threat, ongoing act of violence at a school or business, ongoing act of violence at a place of public gathering, threat involving a weapon of mass destruction, or terrorist incident shall not be open for inspection as provided in subsection (a).

(f) All records, employment applications, credentials and similar documents obtained by any person in conjunction with an employment search for a director of schools or any chief public administrative officer shall at all times, during business hours, be open for personal inspection by any citizen of Tennessee, and those in charge of such records shall not refuse such right of inspection to any citizen, unless otherwise provided by state law. For the purposes of this subsection (f), the term "person" includes a natural person, corporation, firm, company, association or any other business entity.



§ First - of 2 versions of this section

10-7-504. Confidential records -- Exceptions. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) (1) The medical records of patients in state, county and municipal hospitals and medical facilities, and the medical records of persons receiving medical treatment, in whole or in part, at the expense of the state, county or municipality, shall be treated as confidential and shall not be open for inspection by members of the public. Any records containing the source of body parts for transplantation or any information concerning persons donating body parts for transplantation shall be treated as confidential and shall not be open for inspection by members of the public.

(2) (A) All investigative records of the Tennessee bureau of investigation, the office of inspector general, all criminal investigative files of the department of agriculture and the department of environment and conservation, all criminal investigative files of the motor vehicle enforcement division of the department of safety relating to stolen vehicles or parts, all criminal investigative files and records of the Tennessee alcoholic beverage commission and all files of the handgun carry permit and driver license issuance divisions of the department of safety relating to bogus handgun carry permits and bogus driver licenses issued to undercover law enforcement agents shall be treated as confidential and shall not be open to inspection by members of the public. The information contained in such records shall be disclosed to the public only in compliance with a subpoena or an order of a court of record; provided, however, that such investigative records of the Tennessee bureau of investigation shall be open to inspection by elected members of the general assembly if such inspection is directed by a duly adopted resolution of either house or of a standing or joint committee of either house. Records shall not be available to any member of the executive branch except to the governor and to those directly involved in the investigation in the specified agencies.

(B) The records of the departments of agriculture and environment and conservation and the Tennessee alcoholic beverage commission referenced in subdivision (a)(2)(A) shall cease to be confidential when the investigation is closed by the department or commission or when the court in which a criminal prosecution is brought has entered an order concluding all proceedings and the opportunity for direct appeal has been exhausted; provided, however, that any identifying information about a confidential informant or undercover law enforcement agent shall remain confidential.

(C) The Tennessee bureau of investigation, upon written request by an authorized person of a state governmental agency, is authorized to furnish and disclose to the requesting agency the criminal history, records and data from its files, and the files of the federal government and other states to which it may have access, for the limited purpose of determining whether a license or permit should be issued to any person, corporation, partnership or other entity, to engage in an authorized activity affecting the rights, property or interests of the public or segments thereof.

(3) The records, documents and papers in the possession of the military department which involve the security of the United States and/or the state of Tennessee, including, but not restricted to, national guard personnel records, staff studies and investigations, shall be treated as confidential and shall not be open for inspection by members of the public.

(4) (A) The records of students in public educational institutions shall be treated as confidential. Information in such records relating to academic performance, financial status of a student or the student's parent or guardian, medical or psychological treatment or testing shall not be made available to unauthorized personnel of the institution or to the public or any agency, except those agencies authorized by the educational institution to conduct specific research or otherwise authorized by the governing board of the institution, without the consent of the student involved or the parent or guardian of a minor student attending any institution of elementary or secondary education, except as otherwise provided by law or regulation pursuant thereto, and except in consequence of due legal process or in cases when the safety of persons or property is involved. The governing board of the institution, the department of education, and the Tennessee higher education commission shall have access on a confidential basis to such records as are required to fulfill their lawful functions. Statistical information not identified with a particular student may be released to any person, agency, or the public; and information relating only to an individual student's name, age, address, dates of attendance, grade levels completed, class placement and academic degrees awarded may likewise be disclosed.

(B) Notwithstanding the provisions of subdivision (a)(4)(A) to the contrary, unless otherwise prohibited by the federal Family Educational Rights and Privacy Act (FERPA), codified in 20 U.S.C. § 1232g, an institution of post-secondary education shall disclose to an alleged victim of any crime of violence, as that term is defined in 18 U.S.C. § 16, or a nonforcible sex offense, the final results of any disciplinary proceeding conducted by such institution against the alleged perpetrator of such crime or offense with respect to such crime or offense.

(C) Notwithstanding the provisions of subdivision (a)(4)(A) to the contrary, unless otherwise prohibited by FERPA, an institution of post-secondary education shall disclose the final results of any disciplinary proceeding conducted by such institution against a student who is an alleged perpetrator of any crime of violence, as that term is defined in 18 U.S.C. § 16, or a nonforcible sex offense, if the institution determines as a result of that disciplinary proceeding that the student committed a violation of the institution's rules or policies with respect to such crime or offense.

(D) For the purpose of this section, the final results of any disciplinary proceeding:

(i) Shall include only the name of the student, the violation committed, and any sanction imposed by the institution on that student;

(ii) May include the name of any other student, such as a victim or witness, only with the written consent of that other student; and

(iii) Shall only apply to disciplinary hearings in which the final results were reached on or after October 7, 1998.

(E) Notwithstanding the provisions of subdivision (a)(4)(A) to the contrary, unless otherwise prohibited by FERPA, an educational institution shall disclose information provided to the institution under former § 40-39-106 [repealed], concerning registered sex offenders who are required to register under former § 40-39-103 [repealed].

(F) Notwithstanding the provisions of subdivision (a)(4)(A) to the contrary, unless otherwise prohibited by FERPA, an institution of higher education shall disclose to a parent or legal guardian of a student information regarding any violation of any federal, state, or local law, or of any rule or policy of the institution, governing the use or possession of alcohol, a controlled substance or a controlled substance analogue, regardless of whether that information is contained in the student's education records, if:

(i) The student is under twenty-one (21) years of age;

(ii) The institution determines that the student has committed a disciplinary violation with respect to such use or possession; and

(iii) The final determination that the student committed such a disciplinary violation was reached on or after October 7, 1998.

(G) Notwithstanding subdivision (a)(4)(A), § 37-5-107 or § 37-1-612, the institution shall release records to the parent or guardian of a victim or alleged victim of child abuse or child sexual abuse pursuant to § 37-1-403(i)(3) or § 37-1-605(d)(2). Any person or entity that is provided access to records under this subdivision (a)(4)(G) shall be required to maintain the records in accordance with state and federal laws and regulations regarding confidentiality.

(5) (A) The following books, records and other materials in the possession of the office of the attorney general and reporter which relate to any pending or contemplated legal or administrative proceeding in which the office of the attorney general and reporter may be involved shall not be open for public inspection:

(i) Books, records or other materials which are confidential or privileged by state law;

(ii) Books, records or other materials relating to investigations conducted by federal law enforcement or federal regulatory agencies, which are confidential or privileged under federal law;

(iii) The work product of the attorney general and reporter or any attorney working under the attorney general and reporter's supervision and control;

(iv) Communications made to or by the attorney general and reporter or any attorney working under the attorney general and reporter's supervision and control in the context of the attorney-client relationship; or

(v) Books, records and other materials in the possession of other departments and agencies which are available for public inspection and copying pursuant to §§ 10-7-503 and 10-7-506. It is the intent of this section to leave subject to public inspection and copying pursuant to §§ 10-7-503 and 10-7-506 such books, records and other materials in the possession of other departments even though copies of the same books, records and other materials which are also in the possession of the office of the attorney general and reporter are not subject to inspection or copying in the office of the attorney general and reporter; provided, that such records, books and materials are available for copying and inspection in such other departments.

(B) Books, records and other materials made confidential by this subsection (a) which are in the possession of the office of the attorney general and reporter shall be open to inspection by the elected members of the general assembly, if such inspection is directed by a duly adopted resolution of either house or of a standing or joint committee of either house and is required for the conduct of legislative business.

(C) Except for the provisions of subdivision (a)(5)(B), the books, records and materials made confidential or privileged by this subdivision (a)(5) shall be disclosed to the public only in the discharge of the duties of the office of the attorney general and reporter.

(6) State agency records containing opinions of value of real and personal property intended to be acquired for a public purpose shall not be open for public inspection until the acquisition thereof has been finalized. This shall not prohibit any party to a condemnation action from making discovery relative to values pursuant to the Rules of Civil Procedure as prescribed by law.

(7) Proposals received pursuant to personal service, professional service, and consultant service contract regulations, and related records, including evaluations and memoranda, shall be available for public inspection only after the completion of evaluation of same by the state. Sealed bids for the purchase of goods and services, and leases of real property, and individual purchase records, including evaluations and memoranda relating to same, shall be available for public inspection only after the completion of evaluation of same by the state.

(8) All investigative records and reports of the internal affairs division of the department of correction or of the department of children's services shall be treated as confidential and shall not be open to inspection by members of the public. However, an employee of the department of correction or of the department of children's services shall be allowed to inspect such investigative records and reports if the records or reports form the basis of an adverse action against the employee. An employee of the department of correction shall also be allowed to inspect such investigative records of the internal affairs division of the department of correction, or relevant portion thereof, prior to a due process hearing at which disciplinary action is considered or issued unless the commissioner of correction specifically denies in writing the employee's request to examine such records prior to the hearing. The release of reports and records shall be in accordance with the Tennessee Rules of Civil Procedure. The court or administrative judge having jurisdiction over the proceedings shall issue appropriate protective orders, when necessary, to ensure that the information is disclosed only to appropriate persons. The information contained in such records and reports shall be disclosed to the public only in compliance with a subpoena or an order of a court of record.

(9) (A) Official health certificates, collected and maintained by the state veterinarian pursuant to rule chapter 0080-2-1 of the department of agriculture, shall be treated as confidential and shall not be open for inspection by members of the public.

(B) Any data or records provided to or collected by the department of agriculture pursuant to the implementation and operation of premise identification or animal tracking programs shall be considered confidential and shall not be open for inspection by members of the public. Likewise, all contingency plans prepared concerning the department's response to agriculture-related homeland security events shall be considered confidential and shall not be open for inspection by members of the public. The department may disclose data or contingency plans to aid the law enforcement process or to protect human or animal health.

(C) Information received by the state that is required by federal law or regulation to be kept confidential shall be exempt from public disclosure and shall not be open for inspection by members of the public.

(10) (A) The capital plans, marketing information, proprietary information and trade secrets submitted to the Tennessee venture capital network at Middle Tennessee State University shall be treated as confidential and shall not be open for inspection by members of the public.

(B) As used in this subdivision (a)(10), unless the context otherwise requires:

(i) "Capital plans" means plans, feasibility studies, and similar research and information that will contribute to the identification of future business sites and capital investments;

(ii) "Marketing information" means marketing studies, marketing analyses, and similar research and information designed to identify potential customers and business relationships;

(iii) "Proprietary information" means commercial or financial information which is used either directly or indirectly in the business of any person or company submitting information to the Tennessee venture capital network at Middle Tennessee State University, and which gives such person an advantage or an opportunity to obtain an advantage over competitors who do not know or use such information;

(iv) "Trade secrets" means manufacturing processes, materials used therein, and costs associated with the manufacturing process of a person or company submitting information to the Tennessee venture capital network at Middle Tennessee State University.

(11) Records that are of historical research value which are given or sold to public archival institutions, public libraries, or libraries of a unit of the Tennessee board of regents or the University of Tennessee, when the owner or donor of such records wishes to place restrictions on access to the records shall be treated as confidential and shall not be open for inspection by members of the public. This exemption shall not apply to any records prepared or received in the course of the operation of state or local governments.

(12) Personal information contained in motor vehicle records shall be treated as confidential and shall only be open for inspection in accordance with title 55, chapter 25.

(13) (A) All memoranda, work notes or products, case files and communications related to mental health intervention techniques conducted by mental health professionals in a group setting to provide job-related critical incident counseling and therapy to law enforcement officers, county and municipal correctional officers, dispatchers, emergency medical technicians, emergency medical technician-paramedics, and firefighters, both volunteer and professional, are confidential and privileged and are not subject to disclosure in any judicial or administrative proceeding unless all parties waive such privilege. In order for such privilege to apply, the incident counseling and/or therapy shall be conducted by a qualified mental health professional as defined in § 33-1-101.

(B) For the purposes of this section, "group setting" means that more than one (1) person is present with the mental health professional when the incident counseling and/or therapy is being conducted.

(C) All memoranda, work notes or products, case files and communications pursuant to this section shall not be construed to be public records pursuant to this chapter.

(D) Nothing in this section shall be construed as limiting a licensed professional's obligation to report suspected child abuse or limiting such professional's duty to warn about dangerous individuals as provided under §§ 33-3-206 -- 33-3-209, or other provisions relevant to the mental health professional's license.

(E) Nothing in this section shall be construed as limiting the ability of a patient or client, or such person's survivor, to discover under the Rules of Civil Procedure or to admit in evidence under the Rules of Evidence any memoranda, work notes or products, case files and communications which are privileged by this section and which are relevant to a health care liability action or any other action by a patient against a mental health professional arising out of the professional relationship. In such an action against a mental health professional, neither shall anything in this section be construed as limiting the ability of the mental health professional to so discover or admit in evidence such memoranda, work notes or products, case files and communications.

(14) All riot, escape and emergency transport plans which are incorporated in a policy and procedures manual of county jails and workhouses or prisons operated by the department of correction or under private contract shall be treated as confidential and shall not be open for inspection by members of the public.

(15) (A) As used in this subdivision (a)(15), unless the context otherwise requires:

(i) "Identifying information" means the home and work addresses and telephone numbers, social security number, and any other information that could reasonably be used to locate the whereabouts of an individual;

(ii) "Protection document" means:

(a) An order of protection issued pursuant to title 36, chapter 3, part 6, that has been granted after proper notice and an opportunity to be heard;

(b) A similar order of protection issued by the court of another jurisdiction;

(c) An extension of an ex parte order of protection granted pursuant to § 36-3-605(a);

(d) A similar extension of an ex parte order of protection granted by a court of competent jurisdiction in another jurisdiction;

(e) A restraining order issued by a court of competent jurisdiction prohibiting violence against the person to whom it is issued;

(f) A court order protecting the confidentiality of certain information issued upon the request of a district attorney general to a victim or witness in a criminal case, whether pending or completed; and

(g) An affidavit from the director of a rape crisis center or domestic violence shelter certifying that an individual is a victim in need of protection; provided, that such affidavit is on a standardized form to be developed and distributed to such centers and shelters by the Tennessee task force against domestic violence; and

(iii) "Utility service provider" means any entity, whether public or private, that provides electricity, natural gas, water, or telephone service to customers on a subscription basis, whether or not regulated by the Tennessee regulatory authority.

(B) If the procedure set out in this subdivision (a)(15) is followed, identifying information compiled and maintained by a utility service provider concerning a person who has obtained a valid protection document shall be treated as confidential and not open for inspection by the public.

(C) For subdivision (a)(15)(B) to be applicable, a copy of the protection document must be presented during regular business hours by the person to whom it was granted to the records custodian of the utility service provider whose records such person seeks to make confidential, and such person must request that all identifying information about such person be maintained as confidential.

(D) The protection document must at the time of presentation be in full force and effect. The records custodian may assume that a protection document is in full force and effect if it is on the proper form and if on its face it has not expired.

(E) Upon being presented with a valid protection document, the records custodian shall accept receipt of it and maintain it in a separate file containing in alphabetical order all protection documents presented to such records custodian pursuant to this subdivision (a)(15). Nothing in this subdivision (a)(15) shall be construed as prohibiting a records custodian from maintaining an electronic file of such protection documents provided the records custodian retains the original document presented.

(F) Identifying information concerning a person that is maintained as confidential pursuant to this subdivision (a)(15) shall remain confidential until the person who requested such confidentiality notifies in person the records custodian of the appropriate utility service provider that there is no longer a need for such information to remain confidential. A records custodian receiving such notification shall remove the protection document concerning such person from the file maintained pursuant to subdivision (a)(15)(E), and the identifying information about such person shall be treated in the same manner as the identifying information concerning any other customer of the utility. Before removing the protection document and releasing any identifying information, the records custodian of the utility service provider shall require that the person requesting release of the identifying information maintained as confidential produce sufficient identification to satisfy such custodian that that person is the same person as the person to whom the document was originally granted.

(G) After July 1, 1999, if information is requested from a utility service provider about a person other than the requestor and such request is for information that is in whole or in part identifying information, the records custodian of the utility service provider shall check the separate file containing all protection documents that have been presented to such utility. If the person about whom information is being requested has presented a valid protection document to the records custodian in accordance with the procedure set out in this subdivision (a)(15), and has requested that identifying information about such person be maintained as confidential, the records custodian shall redact or refuse to disclose to the requestor any identifying information about such person.

(H) Nothing in this subdivision (a)(15) shall prevent the district attorney general and counsel for the defendant from providing to each other in a pending criminal case, where the constitutional rights of the defendant require it, information which otherwise would be held confidential under this subdivision (a)(15).

(16) (A) As used in this subdivision (a)(16), unless the context otherwise requires:

(i) "Governmental entity" means the state of Tennessee and any county, municipality, city or other political subdivision of the state of Tennessee;

(ii) "Identifying information" means the home and work addresses and telephone numbers, social security number, and any other information that could reasonably be used to locate the whereabouts of an individual;

(iii) "Protection document" means:

(a) An order of protection issued pursuant to title 36, chapter 3, part 6, that has been granted after proper notice and an opportunity to be heard;

(b) A similar order of protection issued by the court of another jurisdiction;

(c) An extension of an ex parte order of protection granted pursuant to § 36-3-605(a);

(d) A similar extension of an ex parte order of protection granted by a court of competent jurisdiction in another jurisdiction;

(e) A restraining order issued by a court of competent jurisdiction prohibiting violence against the person to whom it is issued;

(f) A court order protecting the confidentiality of certain information issued upon the request of a district attorney general to a victim or witness in a criminal case, whether pending or completed; and

(g) An affidavit from the director of a rape crisis center or domestic violence shelter certifying that an individual is a victim in need of protection; provided, that such affidavit is on a standardized form to be developed and distributed to such centers and shelters by the Tennessee task force against domestic violence.

(B) If the procedure set out in this subdivision (a)(16) is followed, identifying information compiled and maintained by a governmental entity concerning a person who has obtained a valid protection document may be treated as confidential and may not be open for inspection by the public.

(C) For subdivision (a)(16)(B) to be applicable, a copy of the protection document must be presented during regular business hours by the person to whom it was granted to the records custodian of the governmental entity whose records such person seeks to make confidential, and such person must request that all identifying information about such person be maintained as confidential.

(D) The protection document presented must at the time of presentation be in full force and effect. The records custodian may assume that a protection document is in full force and effect if it is on the proper form and if on its face it has not expired.

(E) Upon being presented with a valid protection document, the record custodian may accept receipt of it. If the records custodian does not accept receipt of such document, the records custodian shall explain to the person presenting the document why receipt cannot be accepted and that the identifying information concerning such person will not be maintained as confidential. If the records custodian does accept receipt of the protection document, such records custodian shall maintain it in a separate file containing in alphabetical order all protection documents presented to such custodian pursuant to this subdivision (a)(16). Nothing in this subdivision (a)(16) shall be construed as prohibiting a records custodian from maintaining an electronic file of such protection documents; provided, that the custodian retains the original document presented.

(F) Identifying information concerning a person that is maintained as confidential pursuant to this subdivision (a)(16) shall remain confidential until the person requesting such confidentiality notifies in person the appropriate records custodian of the governmental entity that there is no longer a need for such information to remain confidential. A records custodian receiving such notification shall remove the protection document concerning such person from the file maintained pursuant to subdivision (a)(16)(E), and the identifying information about such person shall be treated in the same manner as identifying information maintained by the governmental entity about other persons. Before removing the protection document and releasing any identifying information, the records custodian of the governmental entity shall require that the person requesting release of the identifying information maintained as confidential produce sufficient identification to satisfy such records custodian that that person is the same person as the person to whom the document was originally granted.

(G) (i) After July 1, 1999, if:

(a) Information is requested from a governmental entity about a person other than the person making the request;

(b) Such request is for information that is in whole or in part identifying information; and

(c) The records custodian of the governmental entity to whom the request was made accepts receipt of protection documents and maintains identifying information as confidential;

(ii) then such records custodian shall check the separate file containing all protection documents that have been presented to such entity. If the person about whom information is being requested has presented a valid protection document to the records custodian in accordance with the procedure set out in this subdivision (a)(16), and has requested that identifying information about such person be maintained as confidential, the records custodian shall redact or refuse to disclose to the requestor any identifying information about such person.

(H) Nothing in this subdivision (a)(16) shall prevent the district attorney general and counsel for the defendant from providing to each other in a pending criminal case, where the constitutional rights of the defendant require it, information which otherwise may be held confidential under this subdivision (a)(16).

(I) In an order of protection case, any document required for filing, other than the forms promulgated by the supreme court pursuant to § 36-3-604(b), shall be treated as confidential and kept under seal except that the clerk may transmit any such document to the Tennessee bureau of investigation, 911 service or emergency response agency or other law enforcement agency.

(17) The telephone number, address and any other information which could be used to locate the whereabouts of a domestic violence shelter, family safety center or rape crisis center may be treated as confidential by a governmental entity, and shall be treated as confidential by a utility service provider as defined in subdivision (a)(15) upon the director of the shelter, family safety center or crisis center giving written notice to the records custodian of the appropriate entity or utility that such shelter, family safety center or crisis center desires that such identifying information be maintained as confidential. The records of family safety centers shall be treated as confidential in the same manner as the records of domestic violence shelters pursuant to § 36-3-623.

(18) Computer programs, software, software manuals, and other types of information manufactured or marketed by persons or entities under legal right and sold, licensed, or donated to Tennessee state boards, agencies, political subdivisions, or higher education institutions shall not be open to public inspection; provided, that computer programs, software, software manuals, and other types of information produced by state or higher education employees at state expense shall be available for inspection as part of an audit or legislative review process.

(19) Credit card account numbers and any related personal identification numbers (PIN) or authorization codes in the possession of the state or a political subdivision thereof shall be maintained as confidential and shall not be open for inspection by members of the public.

(20) (A) For the purposes of this subdivision (a)(20), the following terms shall have the following meaning:

(i) "Consumer" means any person, partnership, limited partnership, corporation, professional corporation, limited liability company, trust, or any other entity, or any user of a utility service;

(ii) "Municipal" and "municipality" means a county, metropolitan government, incorporated city, town of the state, or utility district as created in title 7, chapter 82;

(iii) "Private records" means a credit card number, social security number, tax identification number, financial institution account number, burglar alarm codes, security codes, access codes, and consumer-specific energy and water usage data except for aggregate monthly billing information; and

(iv) "Utility" includes any public electric generation system, electric distribution system, water storage or processing system, water distribution system, gas storage system or facilities related thereto, gas distribution system, wastewater system, telecommunications system, or any services similar to any of the foregoing.

(B) The private records of any utility shall be treated as confidential and shall not be open for inspection by members of the public.

(C) Information made confidential by this subsection (a) shall be redacted wherever possible and nothing in this subsection (a) shall be used to limit or deny access to otherwise public information because a file, document, or data file contains confidential information. For purposes of this section only, it shall be presumed that redaction of such information is possible. The entity requesting the records shall pay all reasonable costs associated with redaction of materials.

(D) Nothing in this subsection (a) shall be construed to limit access to these records by law enforcement agencies, courts, or other governmental agencies performing official functions.

(E) Nothing in this subsection (a) shall be construed to limit access to information made confidential under this subsection (a), when the consumer expressly authorizes the release of such information.

(21) (A) The following records shall be treated as confidential and shall not be open for public inspection:

(i) Records that would allow a person to identify areas of structural or operational vulnerability of a utility service provider or that would permit unlawful disruption to, or interference with, the services provided by a utility service provider;

(ii) All contingency plans of a governmental entity prepared to respond to or prevent any violent incident, bomb threat, ongoing act of violence at a school or business, ongoing act of violence at a place of public gathering, threat involving a weapon of mass destruction, or terrorist incident.

(B) Documents concerning the cost of governmental utility property, the cost of protecting governmental utility property, the cost of identifying areas of structural or operational vulnerability of a governmental utility, the cost of developing contingency plans for a governmental entity, and the identity of vendors providing goods or services to a governmental entity in connection with the foregoing shall not be confidential. However, any documents relating to these subjects shall not be made available to the public unless information that is confidential under this subsection (a) or any other provision of this chapter has been redacted or deleted from the documents.

(C) As used in this subdivision (a)(21):

(i) "Governmental entity" means the state of Tennessee or any county, municipality, city or other political subdivision of the state of Tennessee;

(ii) "Governmental utility" means a utility service provider that is also a governmental entity; and

(iii) "Utility service provider" means any entity, whether public or private, that provides electric, gas, water, sewer or telephone service, or any combination of the foregoing, to citizens of the state of Tennessee, whether or not regulated by the Tennessee regulatory authority.

(D) Nothing in this subdivision (a)(21) shall be construed to limit access to these records by other governmental agencies performing official functions or to preclude any governmental agency from allowing public access to these records in the course of performing official functions.

(22) The following records shall be treated as confidential and shall not be open for public inspection:

(A) The audit working papers of the comptroller of the treasury and state, county and local government internal audit staffs conducting audits as authorized by § 4-3-304. For purposes of this subdivision (a)(22) "audit working papers" includes, but is not limited to, auditee records, intra-agency and interagency communications, draft reports, schedules, notes, memoranda and all other records relating to an audit or investigation; and

(B) All information and records received or generated by the comptroller of the treasury containing allegations of unlawful conduct or fraud, waste or abuse.

(C) All examinations administered by the comptroller of the treasury as part of the assessment certification and education program, including, but not limited to, the total bank of questions from which the tests are developed, the answers, and the answer sheets of individual test takers.

(23) All records containing the results of individual teacher evaluations administered pursuant to the policies, guidelines, and criteria adopted by the state board of education under § 49-1-302 shall be treated as confidential and shall not be open to the public. Nothing in this subdivision (a)(23) shall be construed to prevent the LEA, public charter school, state board of education, or department of education from accessing and utilizing such records as required to fulfill their lawful functions.

(24) All proprietary information provided to the alcoholic beverage commission shall be treated as confidential and shall not be open for inspection by members of the public. As used in this subdivision (a)(24), "proprietary information" means commercial or financial information which is used either directly or indirectly in the business of any person or company submitting information to the alcoholic beverage commission and which gives such person an advantage or an opportunity to obtain an advantage over competitors who do not know or use such information.

(25) A voluntary association that establishes and enforces bylaws or rules for interscholastic sports competition for secondary schools in this state shall have access to records or information from public, charter, non-public, other schools, school officials and parents or guardians of school children as is required to fulfill its duties and functions. Records or information relating to academic performance, financial status of a student or the student's parent or guardian, medical or psychological treatment or testing, and personal family information in the possession of such association shall be confidential.

(26) (A) Job performance evaluations of the following employees shall be treated as confidential and shall not be open for public inspection:

(i) Employees of the department of treasury;

(ii) Employees of the comptroller of the treasury;

(iii) Employees of the secretary of state's office; and

(iv) Employees of public institutions of higher education.

(B) For purposes of this subdivision (a)(26), "job performance evaluations" includes, but is not limited to, job performance evaluations completed by supervisors, communications concerning job performance evaluations, self-evaluations of job performance prepared by employees, job performance evaluation scores, drafts, notes, memoranda, and all other records relating to job performance evaluations.

(C) Nothing in this subdivision (a)(26) shall be construed to limit access to those records by law enforcement agencies, courts, or other governmental agencies performing official functions.

(27) E-mail addresses collected by the department of state's division of business services, except those that may be contained on filings submitted pursuant to title 47, chapter 9, or § 55-3-126(f), shall be treated as confidential and shall not be open to inspection by members of the public.

(b) Any record designated "confidential" shall be so treated by agencies in the maintenance, storage and disposition of such confidential records. These records shall be destroyed in such a manner that they cannot be read, interpreted or reconstructed. The destruction shall be in accordance with an approved records disposition authorization from the public records commission.

(c) Notwithstanding any law to the contrary, any confidential public record in existence more than seventy (70) years shall be open for public inspection by any person unless disclosure of the record is specifically prohibited or restricted by federal law or unless the record is a record of services for a person for mental illness or intellectual and developmental disabilities. This section does not apply to a record concerning an adoption or a record maintained by the office of vital records or by the Tennessee bureau of investigation. For the purpose of providing an orderly schedule of availability for access to such confidential public records for public inspection, all records created and designated as confidential prior to January 1, 1901, shall be open for public inspection on January 1, 1985. All other public records created and designated as confidential after January 1, 1901 and which are seventy (70) years of age on January 1, 1985, shall be open for public inspection on January 1, 1986; thereafter all such records shall be open for public inspection pursuant to this part after seventy (70) years from the creation date of such records.

(d) Records of any employee's identity, diagnosis, treatment, or referral for treatment that are maintained by any state or local government employee assistance program shall be confidential; provided, that any such records are maintained separately from personnel and other records regarding such employee that are open for inspection. For purposes of this subsection (d), "employee assistance program" means any program that provides counseling, problem identification, intervention, assessment, or referral for appropriate diagnosis and treatment, and follow-up services to assist employees of such state or local governmental entity who are impaired by personal concerns including, but not limited to, health, marital, family, financial, alcohol, drug, legal, emotional, stress or other personal concerns which may adversely affect employee job performance.

(e) Unpublished telephone numbers in the possession of emergency communications districts created pursuant to title 7, chapter 86, or the emergency communications board created pursuant to § 7-86-302 or its designated agent shall be treated as confidential and shall not be open for inspection by members of the public until such time as any provision of the service contract between the telephone service provider and the consumer providing otherwise is effectuated; provided, that addresses held with such unpublished telephone numbers, or addresses otherwise collected or compiled, and in the possession of emergency communications districts created pursuant to title 7, part 86, or the emergency communications board created pursuant to § 7-86-302 or its designated agent shall be made available upon written request to any county election commission for the purpose of compiling a voter mailing list for a respective county.

(f) (1) The following records or information of any state, county, municipal or other public employee or former employee, or applicant to such position, or of any law enforcement officer commissioned pursuant to § 49-7-118, in the possession of a governmental entity or any person in its capacity as an employer shall be treated as confidential and shall not be open for inspection by members of the public:

(A) Home telephone and personal cell phone numbers;

(B) Bank account and individual health savings account, retirement account and pension account information; provided, that nothing shall limit access to financial records of a governmental employer that show the amounts and sources of contributions to the accounts or the amount of pension or retirement benefits provided to the employee or former employee by the governmental employer;

(C) Social security number;

(D) (i) Residential information, including the street address, city, state and zip code, for any state employee; and

(ii) Residential street address for any county, municipal or other public employee;

(E) Driver license information except where driving or operating a vehicle is part of the employee's job description or job duties or incidental to the performance of the employee's job;

(F) The information listed in subdivisions (f)(1)(A)-(E) of immediate family members, whether or not the immediate family member resides with the employee, or household members;

(G) Emergency contact information, except for that information open to public inspection in accordance with subdivision (f)(1)(D)(ii); and

(H) Personal, nongovernment issued, email address.

(2) Information made confidential by this subsection (f) shall be redacted wherever possible and nothing in this subsection (f) shall be used to limit or deny access to otherwise public information because a file, a document, or data file contains confidential information.

(3) Nothing in this subsection (f) shall be construed to limit access to these records by law enforcement agencies, courts, or other governmental agencies performing official functions.

(4) Nothing in this subsection (f) shall be construed to close any personnel records of public officers which are currently open under state law.

(5) Nothing in this subsection (f) shall be construed to limit access to information made confidential under this subsection (f), when the employee expressly authorizes the release of such information.

(6) Notwithstanding any provision to the contrary, the bank account information for any state, county, municipal, or other public employee, former employee or applicant to such position, or any law enforcement officer commissioned pursuant to § 49-7-118, that is received, compiled or maintained by the department of treasury, shall be confidential and not open for inspection by members of the public, regardless of whether the employee is employed by the department of treasury. The bank account information that shall be kept confidential shall include, but not be limited to bank account numbers, transit routing numbers and the name of the financial institutions.

(7) Notwithstanding any provision to the contrary, the following information that is received, compiled or maintained by the department of treasury relating to the department's investment division employees who are so designated in writing by the state treasurer shall be kept confidential and not open for inspection by members of the public: holdings reports, confirmations, transaction reports and account statements relative to securities, investments or other assets disclosed by the employee to the employer, or authorized by the employee to be released to the employer directly or otherwise.

(g) (1) (A) (i) All law enforcement personnel information in the possession of any entity or agency in its capacity as an employer, including officers commissioned pursuant to § 49-7-118, shall be open for inspection as provided in § 10-7-503(a), except personal information shall be redacted where there is a reason not to disclose as determined by the chief law enforcement officer or the chief law enforcement officer's designee.

(ii) When a request to inspect includes personal information and the request is for a professional, business, or official purpose, the chief law enforcement officer or custodian shall consider the specific circumstances to determine whether there is a reason not to disclose and shall release all information, except information made confidential in subsection (f), if there is not such a reason. In all other circumstances, the officer shall be notified prior to disclosure of the personal information and shall be given a reasonable opportunity to be heard and oppose the release of the information. Nothing in this subdivision (g)(1) shall be construed to limit the requestor's right to judicial review set out in § 10-7-505.

(iii) The chief law enforcement officer shall reserve the right to segregate information that could be used to identify or to locate an officer designated as working undercover.

(B) In addition to the requirements of § 10-7-503(c), the request for a professional, business, or official purpose shall include the person's business address, business telephone number and email address. The request may be made on official or business letterhead and the person making the request shall provide the name and contact number or email address for a supervisor for verification purposes.

(C) If the chief law enforcement official, the chief law enforcement official's designee, or the custodian of the information decides to withhold personal information, a specific reason shall be given to the requestor in writing within two (2) business days, and the file shall be released with the personal information redacted.

(D) For purposes of this subsection (g), personal information shall include the officer's residential address, home and personal cellular telephone number; place of employment; name, work address and telephone numbers of the officer's immediate family; name, location, and telephone number of any educational institution or daycare provider where the officer's spouse or child is enrolled.

(2) Nothing in this subsection (g) shall be used to limit or deny access to otherwise public information because a file, a document, or data file contains some information made confidential by subdivision (g)(1).

(3) Nothing in this subsection (g) shall be construed to limit access to these records by law enforcement agencies, courts, or other governmental agencies performing official functions.

(4) Except as provided in subdivision (g)(1), nothing in this subsection (g) shall be construed to close personnel records of public officers, which are currently open under state law.

(5) Nothing in this subsection (g) shall be construed to limit access to information made confidential by subdivision (g)(1), when the employee expressly authorizes the release of such information.

(h) (1) Notwithstanding any other law to the contrary, those parts of the record identifying an individual or entity as a person or entity who or that has been or may in the future be directly involved in the process of executing a sentence of death shall be treated as confidential and shall not be open to public inspection. For the purposes of this section "person or entity" includes, but is not limited to, an employee of the state who has training related to direct involvement in the process of executing a sentence of death, a contractor or employee of a contractor, a volunteer who has direct involvement in the process of executing a sentence of death, or a person or entity involved in the procurement or provision of chemicals, equipment, supplies and other items for use in carrying out a sentence of death. Records made confidential by this section include, but are not limited to, records related to remuneration to a person or entity in connection with such person's or entity's participation in or preparation for the execution of a sentence of death. Such payments shall be made in accordance with a memorandum of understanding between the commissioner of correction and the commissioner of finance and administration in a manner that will protect the public identity of the recipients; provided, that, if a contractor is employed to participate in or prepare for the execution of a sentence of death, the amount of the special payment made to such contractor pursuant to the contract shall be reported by the commissioner of correction to the comptroller of the treasury and such amount shall be a public record.

(2) Information made confidential by this subsection (h) shall be redacted wherever possible and nothing in this subsection (h) shall be used to limit or deny access to otherwise public information because a file, a document, or data file contains confidential information.

(i) (1) Information that would allow a person to obtain unauthorized access to confidential information or to government property shall be maintained as confidential. For the purpose of this section, "government property" includes electronic information processing systems, telecommunication systems, or other communications systems of a governmental entity subject to this chapter. For the purpose of this section, "governmental entity" means the state of Tennessee and any county, municipality, city or other political subdivision of the state of Tennessee. Such records include:

(A) Plans, security codes, passwords, combinations, or computer programs used to protect electronic information and government property;

(B) Information that would identify those areas of structural or operational vulnerability that would permit unlawful disruption to, or interference with, the services provided by a governmental entity; and

(C) Information that could be used to disrupt, interfere with, or gain unauthorized access to electronic information or government property.

(2) Information made confidential by this subsection (i) shall be redacted wherever possible and nothing in this subsection (i) shall be used to limit or deny access to otherwise public information because a file, document, or data file contains confidential information.

(3) Documents concerning the cost of protecting government property or electronic information, and the identity of vendors providing goods and services used to protect government property or electronic information shall not be confidential.

(j) (1) Notwithstanding any other law to the contrary, identifying information compiled and maintained by the department of correction and the board of parole concerning any person shall be confidential when the person has been notified or requested that notification be provided to the person regarding the status of criminal proceedings or of a convicted felon incarcerated in a department of correction institution, county jail or workhouse or under state supervised probation or parole pursuant to § 40-28-505, § 40-38-103, § 40-38-110, § 40-38-111, § 41-21-240 or § 41-21-242.

(2) For purposes of subdivision (j)(1), "identifying information" means the name, home and work addresses, telephone numbers and social security number of the person being notified or requesting that notification be provided.

(k) The following information regarding victims who apply for compensation under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13, shall be treated as confidential and shall not be open for inspection by members of the public:

(1) Residential information, including the street address, city, state and zip code;

(2) Home telephone and personal cell phone numbers;

(3) Social security number; and

(4) The criminal offense from which the victim is receiving compensation.

(l) (1) All applications, certificates, records, reports, legal documents and petitions made or information received pursuant to title 37 that directly or indirectly identifies a child or family receiving services from the department of children's services or that identifies the person who made a report of harm pursuant to § 37-1-403 or § 37-1-605 shall be confidential and shall not be open for public inspection, except as provided by §§ 37-1-131, 37-1-409, 37-1-612, 37-5-107 and 49-6-3051.

(2) The information made confidential pursuant to subdivision (l)(1) includes information contained in applications, certifications, records, reports, legal documents and petitions in the possession of not only the department of children's services but any state or local agency, including, but not limited to, law enforcement and the department of education.

(m) (1) Information and records that are directly related to the security of any government building shall be maintained as confidential and shall not be open to public inspection. For purposes of this subsection (m), "government building" means any building that is owned, leased or controlled, in whole or in part, by the state of Tennessee or any county, municipality, city or other political subdivision of the state of Tennessee. Such information and records include, but are not limited to:

(A) Information and records about alarm and security systems used at the government building, including codes, passwords, wiring diagrams, plans and security procedures and protocols related to the security systems;

(B) Security plans, including security-related contingency planning and emergency response plans;

(C) Assessments of security vulnerability;

(D) Information and records that would identify those areas of structural or operational vulnerability that would permit unlawful disruption to, or interference with, the services provided by a governmental entity; and

(E) Surveillance recordings, whether recorded to audio or visual format, or both, except segments of the recordings may be made public when they include an act or incident involving public safety or security or possible criminal activity. In addition, if the recordings are relevant to a civil action or criminal prosecution, then the recordings may be released in compliance with a subpoena or an order of a court of record in accordance with the Tennessee rules of civil or criminal procedure. The court or administrative judge having jurisdiction over the proceedings shall issue appropriate protective orders, when necessary, to ensure that the information is disclosed only to appropriate persons. Release of any segment or segments of the recordings shall not be construed as waiving the confidentiality of the remaining segments of the audio or visual tape.

(2) Information made confidential by this subsection (m) shall be redacted wherever possible and nothing in this subsection (m) shall be used to limit or deny access to otherwise public information because a file or document contains confidential information.

(n) (1) Notwithstanding any law to the contrary, the following documents submitted to the state in response to a request for proposal or other procurement method shall remain confidential after completion of the evaluation period:

(A) Discount, rebate, pricing or other financial arrangements at the individual drug level between pharmaceutical manufacturers, pharmaceutical wholesalers/distributors, and pharmacy benefits managers, as defined in § 56-7-3102, that a proposer:

(i) Submits to the state in response to a request for proposals or other procurement methods for pharmacy-related benefits or services;

(ii) Includes in its cost or price proposal, or provides to the state after the notice of intended award of the contract is issued, where the proposer is the apparent contract awardee; and

(iii) Explicitly marks as confidential and proprietary; and

(B) Discount, rebate, pricing or other financial arrangements at the individual provider level between health care providers and health insurance entities, as defined in § 56-7-109, insurers, insurance arrangements and third party administrators that a proposer:

(i) Submits to the state in response to a request for proposals or other procurement method after the notice of intended award of the contract is issued, where the proposer is the apparent contract awardee, in response to a request by the state for additional information; and

(ii) Explicitly marks as confidential and proprietary.

(2) (A) Information made confidential by subdivision (n)(1) shall be redacted wherever possible; and nothing contained in this subsection (n) shall be used to limit or deny access to otherwise public information because a file, document, or data file contains confidential information. The confidentiality established by subdivision (n)(1)(B) is applicable only to information submitted to the state after completion of the evaluation period; and provision of the notice of intended award of the contract and such information shall only be used to validate the accuracy of the apparent contract awardee's proposal and shall not be used to alter the scope of the information required by the state's procurement document requesting proposals. Any report produced by the state, or on the state's behalf, utilizing the information made confidential by subdivision (n)(1)(B) shall not be considered confidential hereunder so long as such report is disclosed in an aggregate or summary format without disclosing discount, rebate, pricing or other financial arrangements at the individual provider level.

(B) The comptroller of the treasury, for the purpose of conducting audits or program evaluations, shall have access to the discount, rebate, pricing and descriptions of other financial arrangements cited in this subsection (n) as submitted in a procurement or as a report to the contractor; provided, however, that no official, employee or agent of the state of Tennessee may release or provide for the release, in any form, of information subject to confidential custody under this subsection (n).

(o) (1) Except as provided in subdivisions (o)(2)-(4), the following information and records are confidential, not open or available for public inspection and shall not be released in any manner:

(A) All information contained in any application for a handgun carry permit issued pursuant to § 39-17-1351, a permit renewal application, or contained in any materials required to be submitted in order to obtain such a permit;

(B) All information provided to any state or federal agency, to any county, municipality, or other political subdivision, to any official, agent, or employee of any state or federal agency, or obtained by any state or federal agency in the course of its investigation of an applicant for a handgun carry permit; and

(C) Any and all records maintained relative to an application for a handgun carry permit issued pursuant to § 39-17-1351, a permit renewal application, the issuance, renewal, expiration, suspension, or revocation of a handgun carry permit, or the result of any criminal history record check conducted under this part.

(2) Any information or other records regarding an applicant or permit holder may be released to a law enforcement agency for the purpose of conducting an investigation or prosecution, or for determining the validity of a handgun carry permit, or to a child support enforcement agency for purposes of child support enforcement, but shall not be publicly disclosed except as evidence in a criminal or child support enforcement proceeding.

(3) Any person or entity may request the department of safety to search its handgun permit holder database to determine if a named person has a Tennessee handgun carry permit, as of the date of the request, if the person or entity presents with the request a judgment of conviction, criminal history report, order of protection, or other official government document or record that indicates the named person is not eligible to possess a handgun carry permit under the requirements of § 39-17-1351.

(4) Nothing in this subsection (o) shall prohibit release of the handgun carry permit statistical reports authorized by § 39-17-1351(s).

(p) Information, records, and plans that are related to school security, the district-wide school safety plans or the building-level school safety plans shall not be open to public inspection. Nothing in this part shall be interpreted to prevent school administrators of an LEA from discussing or distributing information to parents or legal guardians of children attending the school regarding procedures for contacting or obtaining a child following a natural disaster.

(q) (1) Where a defendant has plead guilty to, or has been convicted of, and has been sentenced for a sexual offense or violent sexual offense specified in § 40-39-202, the following information regarding the victim of the offense shall be treated as confidential and shall not be open for inspection by members of the public:

(A) Name, unless waived pursuant to subdivision (q)(2);

(B) Home, work and electronic mail addresses;

(C) Telephone numbers;

(D) Social security number; and

(E) Any photographic or video depiction of the victim.

(2) (A) At any time after the defendant or defendants in a case have been sentenced for an offense specified in subdivision (q)(1), the victim of such offense whose name is made confidential pursuant to subdivision (q)(1)(A) may waive such provision and allow the victim's name to be obtained in the same manner as other public records.

(B) The district attorney general prosecuting the case shall notify the victim that the victim has the right to waive the confidentiality of the information set forth in subdivision (q)(1)(A).

(C) If the victim executes a written waiver provided by the district attorney general's office to waive confidentiality pursuant to subdivision (q)(2)(A), the waiver shall be filed in the defendant's case file in the office of the court of competent jurisdiction.

(3) Nothing in this subsection (q) shall prevent the district attorney general or attorney general and reporter and counsel for a defendant from providing to each other in a pending criminal case or appeal, where the constitutional rights of the defendant require it, information which otherwise may be held confidential under this subsection (q).

(4) Nothing in this subsection (q) shall be used to limit or deny access to otherwise public information because a file, document, or data file contains some information made confidential by subdivision (q)(1); provided, that confidential information shall be redacted before any access is granted to a member of the public.

(5) Nothing in this subsection (q) shall be construed to limit access to records by law enforcement agencies, courts, or other governmental agencies performing official functions.

(r) Notwithstanding any provision to the contrary, any bank account information that is received, compiled, or maintained by a state governmental agency, shall be confidential and shall not be an open record for inspection by members of the public. The bank account information that shall be kept confidential includes, but is not limited to, debit card numbers and any related personal identification numbers (PINs) or authorization codes, bank account numbers, and transit routing numbers.



§ Second - of 2 versions of this section

10-7-504. Confidential records -- Exceptions. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) (1) The medical records of patients in state, county and municipal hospitals and medical facilities, and the medical records of persons receiving medical treatment, in whole or in part, at the expense of the state, county or municipality, shall be treated as confidential and shall not be open for inspection by members of the public. Any records containing the source of body parts for transplantation or any information concerning persons donating body parts for transplantation shall be treated as confidential and shall not be open for inspection by members of the public.

(2) (A) All investigative records of the Tennessee bureau of investigation, the office of inspector general, all criminal investigative files of the department of agriculture and the department of environment and conservation, all criminal investigative files of the motor vehicle enforcement division of the department of safety relating to stolen vehicles or parts, all criminal investigative files and records of the Tennessee alcoholic beverage commission and all files of the handgun carry permit and driver license issuance divisions of the department of safety relating to bogus handgun carry permits and bogus driver licenses issued to undercover law enforcement agents shall be treated as confidential and shall not be open to inspection by members of the public. The information contained in such records shall be disclosed to the public only in compliance with a subpoena or an order of a court of record; provided, however, that such investigative records of the Tennessee bureau of investigation shall be open to inspection by elected members of the general assembly if such inspection is directed by a duly adopted resolution of either house or of a standing or joint committee of either house. Records shall not be available to any member of the executive branch except to the governor and to those directly involved in the investigation in the specified agencies.

(B) The records of the departments of agriculture and environment and conservation and the Tennessee alcoholic beverage commission referenced in subdivision (a)(2)(A) shall cease to be confidential when the investigation is closed by the department or commission or when the court in which a criminal prosecution is brought has entered an order concluding all proceedings and the opportunity for direct appeal has been exhausted; provided, however, that any identifying information about a confidential informant or undercover law enforcement agent shall remain confidential.

(C) The Tennessee bureau of investigation, upon written request by an authorized person of a state governmental agency, is authorized to furnish and disclose to the requesting agency the criminal history, records and data from its files, and the files of the federal government and other states to which it may have access, for the limited purpose of determining whether a license or permit should be issued to any person, corporation, partnership or other entity, to engage in an authorized activity affecting the rights, property or interests of the public or segments thereof.

(3) The records, documents and papers in the possession of the military department which involve the security of the United States and/or the state of Tennessee, including, but not restricted to, national guard personnel records, staff studies and investigations, shall be treated as confidential and shall not be open for inspection by members of the public.

(4) (A) The records of students in public educational institutions shall be treated as confidential. Information in such records relating to academic performance, financial status of a student or the student's parent or guardian, medical or psychological treatment or testing shall not be made available to unauthorized personnel of the institution or to the public or any agency, except those agencies authorized by the educational institution to conduct specific research or otherwise authorized by the governing board of the institution, without the consent of the student involved or the parent or guardian of a minor student attending any institution of elementary or secondary education, except as otherwise provided by law or regulation pursuant thereto, and except in consequence of due legal process or in cases when the safety of persons or property is involved. The governing board of the institution, the department of education, and the Tennessee higher education commission shall have access on a confidential basis to such records as are required to fulfill their lawful functions. Statistical information not identified with a particular student may be released to any person, agency, or the public; and information relating only to an individual student's name, age, address, dates of attendance, grade levels completed, class placement and academic degrees awarded may likewise be disclosed.

(B) Notwithstanding the provisions of subdivision (a)(4)(A) to the contrary, unless otherwise prohibited by the federal Family Educational Rights and Privacy Act (FERPA), codified in 20 U.S.C. § 1232g, an institution of post-secondary education shall disclose to an alleged victim of any crime of violence, as that term is defined in 18 U.S.C. § 16, or a nonforcible sex offense, the final results of any disciplinary proceeding conducted by such institution against the alleged perpetrator of such crime or offense with respect to such crime or offense.

(C) Notwithstanding the provisions of subdivision (a)(4)(A) to the contrary, unless otherwise prohibited by FERPA, an institution of post-secondary education shall disclose the final results of any disciplinary proceeding conducted by such institution against a student who is an alleged perpetrator of any crime of violence, as that term is defined in 18 U.S.C. § 16, or a nonforcible sex offense, if the institution determines as a result of that disciplinary proceeding that the student committed a violation of the institution's rules or policies with respect to such crime or offense.

(D) For the purpose of this section, the final results of any disciplinary proceeding:

(i) Shall include only the name of the student, the violation committed, and any sanction imposed by the institution on that student;

(ii) May include the name of any other student, such as a victim or witness, only with the written consent of that other student; and

(iii) Shall only apply to disciplinary hearings in which the final results were reached on or after October 7, 1998.

(E) Notwithstanding the provisions of subdivision (a)(4)(A) to the contrary, unless otherwise prohibited by FERPA, an educational institution shall disclose information provided to the institution under former § 40-39-106 [repealed], concerning registered sex offenders who are required to register under former § 40-39-103 [repealed].

(F) Notwithstanding the provisions of subdivision (a)(4)(A) to the contrary, unless otherwise prohibited by FERPA, an institution of higher education shall disclose to a parent or legal guardian of a student information regarding any violation of any federal, state, or local law, or of any rule or policy of the institution, governing the use or possession of alcohol, a controlled substance or a controlled substance analogue, regardless of whether that information is contained in the student's education records, if:

(i) The student is under twenty-one (21) years of age;

(ii) The institution determines that the student has committed a disciplinary violation with respect to such use or possession; and

(iii) The final determination that the student committed such a disciplinary violation was reached on or after October 7, 1998.

(G) Notwithstanding subdivision (a)(4)(A), § 37-5-107 or § 37-1-612, the institution shall release records to the parent or guardian of a victim or alleged victim of child abuse or child sexual abuse pursuant to § 37-1-403(i)(3) or § 37-1-605(d)(2). Any person or entity that is provided access to records under this subdivision (a)(4)(G) shall be required to maintain the records in accordance with state and federal laws and regulations regarding confidentiality.

(5) (A) The following books, records and other materials in the possession of the office of the attorney general and reporter which relate to any pending or contemplated legal or administrative proceeding in which the office of the attorney general and reporter may be involved shall not be open for public inspection:

(i) Books, records or other materials which are confidential or privileged by state law;

(ii) Books, records or other materials relating to investigations conducted by federal law enforcement or federal regulatory agencies, which are confidential or privileged under federal law;

(iii) The work product of the attorney general and reporter or any attorney working under the attorney general and reporter's supervision and control;

(iv) Communications made to or by the attorney general and reporter or any attorney working under the attorney general and reporter's supervision and control in the context of the attorney-client relationship; or

(v) Books, records and other materials in the possession of other departments and agencies which are available for public inspection and copying pursuant to §§ 10-7-503 and 10-7-506. It is the intent of this section to leave subject to public inspection and copying pursuant to §§ 10-7-503 and 10-7-506 such books, records and other materials in the possession of other departments even though copies of the same books, records and other materials which are also in the possession of the office of the attorney general and reporter are not subject to inspection or copying in the office of the attorney general and reporter; provided, that such records, books and materials are available for copying and inspection in such other departments.

(B) Books, records and other materials made confidential by this subsection (a) which are in the possession of the office of the attorney general and reporter shall be open to inspection by the elected members of the general assembly, if such inspection is directed by a duly adopted resolution of either house or of a standing or joint committee of either house and is required for the conduct of legislative business.

(C) Except for the provisions of subdivision (a)(5)(B), the books, records and materials made confidential or privileged by this subdivision (a)(5) shall be disclosed to the public only in the discharge of the duties of the office of the attorney general and reporter.

(6) State agency records containing opinions of value of real and personal property intended to be acquired for a public purpose shall not be open for public inspection until the acquisition thereof has been finalized. This shall not prohibit any party to a condemnation action from making discovery relative to values pursuant to the Rules of Civil Procedure as prescribed by law.

(7) Proposals received pursuant to personal service, professional service, and consultant service contract regulations, and related records, including evaluations and memoranda, shall be available for public inspection only after the completion of evaluation of same by the state. Sealed bids for the purchase of goods and services, and leases of real property, and individual purchase records, including evaluations and memoranda relating to same, shall be available for public inspection only after the completion of evaluation of same by the state.

(8) All investigative records and reports of the internal affairs division of the department of correction or of the department of children's services shall be treated as confidential and shall not be open to inspection by members of the public. However, an employee of the department of correction or of the department of children's services shall be allowed to inspect such investigative records and reports if the records or reports form the basis of an adverse action against the employee. An employee of the department of correction shall also be allowed to inspect such investigative records of the internal affairs division of the department of correction, or relevant portion thereof, prior to a due process hearing at which disciplinary action is considered or issued unless the commissioner of correction specifically denies in writing the employee's request to examine such records prior to the hearing. The release of reports and records shall be in accordance with the Tennessee Rules of Civil Procedure. The court or administrative judge having jurisdiction over the proceedings shall issue appropriate protective orders, when necessary, to ensure that the information is disclosed only to appropriate persons. The information contained in such records and reports shall be disclosed to the public only in compliance with a subpoena or an order of a court of record.

(9) (A) Official health certificates, collected and maintained by the state veterinarian pursuant to rule chapter 0080-2-1 of the department of agriculture, shall be treated as confidential and shall not be open for inspection by members of the public.

(B) Any data or records provided to or collected by the department of agriculture pursuant to the implementation and operation of premise identification or animal tracking programs shall be considered confidential and shall not be open for inspection by members of the public. Likewise, all contingency plans prepared concerning the department's response to agriculture-related homeland security events shall be considered confidential and shall not be open for inspection by members of the public. The department may disclose data or contingency plans to aid the law enforcement process or to protect human or animal health.

(C) Information received by the state that is required by federal law or regulation to be kept confidential shall be exempt from public disclosure and shall not be open for inspection by members of the public.

(10) (A) The capital plans, marketing information, proprietary information and trade secrets submitted to the Tennessee venture capital network at Middle Tennessee State University shall be treated as confidential and shall not be open for inspection by members of the public.

(B) As used in this subdivision (a)(10), unless the context otherwise requires:

(i) "Capital plans" means plans, feasibility studies, and similar research and information that will contribute to the identification of future business sites and capital investments;

(ii) "Marketing information" means marketing studies, marketing analyses, and similar research and information designed to identify potential customers and business relationships;

(iii) "Proprietary information" means commercial or financial information which is used either directly or indirectly in the business of any person or company submitting information to the Tennessee venture capital network at Middle Tennessee State University, and which gives such person an advantage or an opportunity to obtain an advantage over competitors who do not know or use such information;

(iv) "Trade secrets" means manufacturing processes, materials used therein, and costs associated with the manufacturing process of a person or company submitting information to the Tennessee venture capital network at Middle Tennessee State University.

(11) Records that are of historical research value which are given or sold to public archival institutions, public libraries, or libraries of a unit of the Tennessee board of regents or the University of Tennessee, when the owner or donor of such records wishes to place restrictions on access to the records shall be treated as confidential and shall not be open for inspection by members of the public. This exemption shall not apply to any records prepared or received in the course of the operation of state or local governments.

(12) Personal information contained in motor vehicle records shall be treated as confidential and shall only be open for inspection in accordance with title 55, chapter 25.

(13) (A) All memoranda, work notes or products, case files and communications related to mental health intervention techniques conducted by mental health professionals in a group setting to provide job-related critical incident counseling and therapy to law enforcement officers, county and municipal correctional officers, dispatchers, emergency medical technicians, emergency medical technician-paramedics, and firefighters, both volunteer and professional, are confidential and privileged and are not subject to disclosure in any judicial or administrative proceeding unless all parties waive such privilege. In order for such privilege to apply, the incident counseling and/or therapy shall be conducted by a qualified mental health professional as defined in § 33-1-101.

(B) For the purposes of this section, "group setting" means that more than one (1) person is present with the mental health professional when the incident counseling and/or therapy is being conducted.

(C) All memoranda, work notes or products, case files and communications pursuant to this section shall not be construed to be public records pursuant to this chapter.

(D) Nothing in this section shall be construed as limiting a licensed professional's obligation to report suspected child abuse or limiting such professional's duty to warn about dangerous individuals as provided under §§ 33-3-206 -- 33-3-209, or other provisions relevant to the mental health professional's license.

(E) Nothing in this section shall be construed as limiting the ability of a patient or client, or such person's survivor, to discover under the Rules of Civil Procedure or to admit in evidence under the Rules of Evidence any memoranda, work notes or products, case files and communications which are privileged by this section and which are relevant to a health care liability action or any other action by a patient against a mental health professional arising out of the professional relationship. In such an action against a mental health professional, neither shall anything in this section be construed as limiting the ability of the mental health professional to so discover or admit in evidence such memoranda, work notes or products, case files and communications.

(14) All riot, escape and emergency transport plans which are incorporated in a policy and procedures manual of county jails and workhouses or prisons operated by the department of correction or under private contract shall be treated as confidential and shall not be open for inspection by members of the public.

(15) (A) As used in this subdivision (a)(15), unless the context otherwise requires:

(i) "Identifying information" means the home and work addresses and telephone numbers, social security number, and any other information that could reasonably be used to locate the whereabouts of an individual;

(ii) "Protection document" means:

(a) An order of protection issued pursuant to title 36, chapter 3, part 6, that has been granted after proper notice and an opportunity to be heard;

(b) A similar order of protection issued by the court of another jurisdiction;

(c) An extension of an ex parte order of protection granted pursuant to § 36-3-605(a);

(d) A similar extension of an ex parte order of protection granted by a court of competent jurisdiction in another jurisdiction;

(e) A restraining order issued by a court of competent jurisdiction prohibiting violence against the person to whom it is issued;

(f) A court order protecting the confidentiality of certain information issued upon the request of a district attorney general to a victim or witness in a criminal case, whether pending or completed; and

(g) An affidavit from the director of a rape crisis center or domestic violence shelter certifying that an individual is a victim in need of protection; provided, that such affidavit is on a standardized form to be developed and distributed to such centers and shelters by the Tennessee task force against domestic violence; and

(iii) "Utility service provider" means any entity, whether public or private, that provides electricity, natural gas, water, or telephone service to customers on a subscription basis, whether or not regulated by the Tennessee regulatory authority.

(B) If the procedure set out in this subdivision (a)(15) is followed, identifying information compiled and maintained by a utility service provider concerning a person who has obtained a valid protection document shall be treated as confidential and not open for inspection by the public.

(C) For subdivision (a)(15)(B) to be applicable, a copy of the protection document must be presented during regular business hours by the person to whom it was granted to the records custodian of the utility service provider whose records such person seeks to make confidential, and such person must request that all identifying information about such person be maintained as confidential.

(D) The protection document must at the time of presentation be in full force and effect. The records custodian may assume that a protection document is in full force and effect if it is on the proper form and if on its face it has not expired.

(E) Upon being presented with a valid protection document, the records custodian shall accept receipt of it and maintain it in a separate file containing in alphabetical order all protection documents presented to such records custodian pursuant to this subdivision (a)(15). Nothing in this subdivision (a)(15) shall be construed as prohibiting a records custodian from maintaining an electronic file of such protection documents provided the records custodian retains the original document presented.

(F) Identifying information concerning a person that is maintained as confidential pursuant to this subdivision (a)(15) shall remain confidential until the person who requested such confidentiality notifies in person the records custodian of the appropriate utility service provider that there is no longer a need for such information to remain confidential. A records custodian receiving such notification shall remove the protection document concerning such person from the file maintained pursuant to subdivision (a)(15)(E), and the identifying information about such person shall be treated in the same manner as the identifying information concerning any other customer of the utility. Before removing the protection document and releasing any identifying information, the records custodian of the utility service provider shall require that the person requesting release of the identifying information maintained as confidential produce sufficient identification to satisfy such custodian that that person is the same person as the person to whom the document was originally granted.

(G) After July 1, 1999, if information is requested from a utility service provider about a person other than the requestor and such request is for information that is in whole or in part identifying information, the records custodian of the utility service provider shall check the separate file containing all protection documents that have been presented to such utility. If the person about whom information is being requested has presented a valid protection document to the records custodian in accordance with the procedure set out in this subdivision (a)(15), and has requested that identifying information about such person be maintained as confidential, the records custodian shall redact or refuse to disclose to the requestor any identifying information about such person.

(H) Nothing in this subdivision (a)(15) shall prevent the district attorney general and counsel for the defendant from providing to each other in a pending criminal case, where the constitutional rights of the defendant require it, information which otherwise would be held confidential under this subdivision (a)(15).

(16) (A) As used in this subdivision (a)(16), unless the context otherwise requires:

(i) "Governmental entity" means the state of Tennessee and any county, municipality, city or other political subdivision of the state of Tennessee;

(ii) "Identifying information" means the home and work addresses and telephone numbers, social security number, and any other information that could reasonably be used to locate the whereabouts of an individual;

(iii) "Protection document" means:

(a) An order of protection issued pursuant to title 36, chapter 3, part 6, that has been granted after proper notice and an opportunity to be heard;

(b) A similar order of protection issued by the court of another jurisdiction;

(c) An extension of an ex parte order of protection granted pursuant to § 36-3-605(a);

(d) A similar extension of an ex parte order of protection granted by a court of competent jurisdiction in another jurisdiction;

(e) A restraining order issued by a court of competent jurisdiction prohibiting violence against the person to whom it is issued;

(f) A court order protecting the confidentiality of certain information issued upon the request of a district attorney general to a victim or witness in a criminal case, whether pending or completed; and

(g) An affidavit from the director of a rape crisis center or domestic violence shelter certifying that an individual is a victim in need of protection; provided, that such affidavit is on a standardized form to be developed and distributed to such centers and shelters by the Tennessee task force against domestic violence.

(B) If the procedure set out in this subdivision (a)(16) is followed, identifying information compiled and maintained by a governmental entity concerning a person who has obtained a valid protection document may be treated as confidential and may not be open for inspection by the public.

(C) For subdivision (a)(16)(B) to be applicable, a copy of the protection document must be presented during regular business hours by the person to whom it was granted to the records custodian of the governmental entity whose records such person seeks to make confidential, and such person must request that all identifying information about such person be maintained as confidential.

(D) The protection document presented must at the time of presentation be in full force and effect. The records custodian may assume that a protection document is in full force and effect if it is on the proper form and if on its face it has not expired.

(E) Upon being presented with a valid protection document, the record custodian may accept receipt of it. If the records custodian does not accept receipt of such document, the records custodian shall explain to the person presenting the document why receipt cannot be accepted and that the identifying information concerning such person will not be maintained as confidential. If the records custodian does accept receipt of the protection document, such records custodian shall maintain it in a separate file containing in alphabetical order all protection documents presented to such custodian pursuant to this subdivision (a)(16). Nothing in this subdivision (a)(16) shall be construed as prohibiting a records custodian from maintaining an electronic file of such protection documents; provided, that the custodian retains the original document presented.

(F) Identifying information concerning a person that is maintained as confidential pursuant to this subdivision (a)(16) shall remain confidential until the person requesting such confidentiality notifies in person the appropriate records custodian of the governmental entity that there is no longer a need for such information to remain confidential. A records custodian receiving such notification shall remove the protection document concerning such person from the file maintained pursuant to subdivision (a)(16)(E), and the identifying information about such person shall be treated in the same manner as identifying information maintained by the governmental entity about other persons. Before removing the protection document and releasing any identifying information, the records custodian of the governmental entity shall require that the person requesting release of the identifying information maintained as confidential produce sufficient identification to satisfy such records custodian that that person is the same person as the person to whom the document was originally granted.

(G) (i) After July 1, 1999, if:

(a) Information is requested from a governmental entity about a person other than the person making the request;

(b) Such request is for information that is in whole or in part identifying information; and

(c) The records custodian of the governmental entity to whom the request was made accepts receipt of protection documents and maintains identifying information as confidential;

(ii) then such records custodian shall check the separate file containing all protection documents that have been presented to such entity. If the person about whom information is being requested has presented a valid protection document to the records custodian in accordance with the procedure set out in this subdivision (a)(16), and has requested that identifying information about such person be maintained as confidential, the records custodian shall redact or refuse to disclose to the requestor any identifying information about such person.

(H) Nothing in this subdivision (a)(16) shall prevent the district attorney general and counsel for the defendant from providing to each other in a pending criminal case, where the constitutional rights of the defendant require it, information which otherwise may be held confidential under this subdivision (a)(16).

(I) In an order of protection case, any document required for filing, other than the forms promulgated by the supreme court pursuant to § 36-3-604(b), shall be treated as confidential and kept under seal except that the clerk may transmit any such document to the Tennessee bureau of investigation, 911 service or emergency response agency or other law enforcement agency.

(17) The telephone number, address and any other information which could be used to locate the whereabouts of a domestic violence shelter, family safety center or rape crisis center may be treated as confidential by a governmental entity, and shall be treated as confidential by a utility service provider as defined in subdivision (a)(15) upon the director of the shelter, family safety center or crisis center giving written notice to the records custodian of the appropriate entity or utility that such shelter, family safety center or crisis center desires that such identifying information be maintained as confidential. The records of family safety centers shall be treated as confidential in the same manner as the records of domestic violence shelters pursuant to § 36-3-623.

(18) Computer programs, software, software manuals, and other types of information manufactured or marketed by persons or entities under legal right and sold, licensed, or donated to Tennessee state boards, agencies, political subdivisions, or higher education institutions shall not be open to public inspection; provided, that computer programs, software, software manuals, and other types of information produced by state or higher education employees at state expense shall be available for inspection as part of an audit or legislative review process.

(19) Credit card account numbers and any related personal identification numbers (PIN) or authorization codes in the possession of the state or a political subdivision thereof shall be maintained as confidential and shall not be open for inspection by members of the public.

(20) (A) For the purposes of this subdivision (a)(20), the following terms shall have the following meaning:

(i) "Consumer" means any person, partnership, limited partnership, corporation, professional corporation, limited liability company, trust, or any other entity, or any user of a utility service;

(ii) "Municipal" and "municipality" means a county, metropolitan government, incorporated city, town of the state, or utility district as created in title 7, chapter 82;

(iii) "Private records" means a credit card number, social security number, tax identification number, financial institution account number, burglar alarm codes, security codes, access codes, and consumer-specific energy and water usage data except for aggregate monthly billing information; and

(iv) "Utility" includes any public electric generation system, electric distribution system, water storage or processing system, water distribution system, gas storage system or facilities related thereto, gas distribution system, wastewater system, telecommunications system, or any services similar to any of the foregoing.

(B) The private records of any utility shall be treated as confidential and shall not be open for inspection by members of the public.

(C) Information made confidential by this subsection (a) shall be redacted wherever possible and nothing in this subsection (a) shall be used to limit or deny access to otherwise public information because a file, document, or data file contains confidential information. For purposes of this section only, it shall be presumed that redaction of such information is possible. The entity requesting the records shall pay all reasonable costs associated with redaction of materials.

(D) Nothing in this subsection (a) shall be construed to limit access to these records by law enforcement agencies, courts, or other governmental agencies performing official functions.

(E) Nothing in this subsection (a) shall be construed to limit access to information made confidential under this subsection (a), when the consumer expressly authorizes the release of such information.

(21) (A) The following records shall be treated as confidential and shall not be open for public inspection:

(i) Records that would allow a person to identify areas of structural or operational vulnerability of a utility service provider or that would permit unlawful disruption to, or interference with, the services provided by a utility service provider;

(ii) All contingency plans of a governmental entity prepared to respond to or prevent any violent incident, bomb threat, ongoing act of violence at a school or business, ongoing act of violence at a place of public gathering, threat involving a weapon of mass destruction, or terrorist incident.

(B) Documents concerning the cost of governmental utility property, the cost of protecting governmental utility property, the cost of identifying areas of structural or operational vulnerability of a governmental utility, the cost of developing contingency plans for a governmental entity, and the identity of vendors providing goods or services to a governmental entity in connection with the foregoing shall not be confidential. However, any documents relating to these subjects shall not be made available to the public unless information that is confidential under this subsection (a) or any other provision of this chapter has been redacted or deleted from the documents.

(C) As used in this subdivision (a)(21):

(i) "Governmental entity" means the state of Tennessee or any county, municipality, city or other political subdivision of the state of Tennessee;

(ii) "Governmental utility" means a utility service provider that is also a governmental entity; and

(iii) "Utility service provider" means any entity, whether public or private, that provides electric, gas, water, sewer or telephone service, or any combination of the foregoing, to citizens of the state of Tennessee, whether or not regulated by the Tennessee regulatory authority.

(D) Nothing in this subdivision (a)(21) shall be construed to limit access to these records by other governmental agencies performing official functions or to preclude any governmental agency from allowing public access to these records in the course of performing official functions.

(22) The following records shall be treated as confidential and shall not be open for public inspection:

(A) The audit working papers of the comptroller of the treasury and state, county and local government internal audit staffs conducting audits as authorized by § 4-3-304. For purposes of this subdivision (a)(22) "audit working papers" includes, but is not limited to, auditee records, intra-agency and interagency communications, draft reports, schedules, notes, memoranda and all other records relating to an audit or investigation; and

(B) All information and records received or generated by the comptroller of the treasury containing allegations of unlawful conduct or fraud, waste or abuse.

(C) All examinations administered by the comptroller of the treasury as part of the assessment certification and education program, including, but not limited to, the total bank of questions from which the tests are developed, the answers, and the answer sheets of individual test takers.

(23) All records containing the results of individual teacher evaluations administered pursuant to the policies, guidelines, and criteria adopted by the state board of education under § 49-1-302 shall be treated as confidential and shall not be open to the public. Nothing in this subdivision (a)(23) shall be construed to prevent the LEA, public charter school, state board of education, or department of education from accessing and utilizing such records as required to fulfill their lawful functions.

(24) All proprietary information provided to the alcoholic beverage commission shall be treated as confidential and shall not be open for inspection by members of the public. As used in this subdivision (a)(24), "proprietary information" means commercial or financial information which is used either directly or indirectly in the business of any person or company submitting information to the alcoholic beverage commission and which gives such person an advantage or an opportunity to obtain an advantage over competitors who do not know or use such information.

(25) A voluntary association that establishes and enforces bylaws or rules for interscholastic sports competition for secondary schools in this state shall have access to records or information from public, charter, non-public, other schools, school officials and parents or guardians of school children as is required to fulfill its duties and functions. Records or information relating to academic performance, financial status of a student or the student's parent or guardian, medical or psychological treatment or testing, and personal family information in the possession of such association shall be confidential.

(26) (A) Job performance evaluations of the following employees shall be treated as confidential and shall not be open for public inspection:

(i) Employees of the department of treasury;

(ii) Employees of the comptroller of the treasury;

(iii) Employees of the secretary of state's office; and

(iv) Employees of public institutions of higher education.

(B) For purposes of this subdivision (a)(26), "job performance evaluations" includes, but is not limited to, job performance evaluations completed by supervisors, communications concerning job performance evaluations, self-evaluations of job performance prepared by employees, job performance evaluation scores, drafts, notes, memoranda, and all other records relating to job performance evaluations.

(C) Nothing in this subdivision (a)(26) shall be construed to limit access to those records by law enforcement agencies, courts, or other governmental agencies performing official functions.

(27) E-mail addresses collected by the department of state's division of business services, except those that may be contained on filings submitted pursuant to title 47, chapter 9, or § 55-3-126(f), shall be treated as confidential and shall not be open to inspection by members of the public.

(b) Any record designated "confidential" shall be so treated by agencies in the maintenance, storage and disposition of such confidential records. These records shall be destroyed in such a manner that they cannot be read, interpreted or reconstructed. The destruction shall be in accordance with an approved records disposition authorization from the public records commission.

(c) Notwithstanding any law to the contrary, any confidential public record in existence more than seventy (70) years shall be open for public inspection by any person unless disclosure of the record is specifically prohibited or restricted by federal law or unless the record is a record of services for a person for mental illness or intellectual and developmental disabilities. This section does not apply to a record concerning an adoption or a record maintained by the office of vital records or by the Tennessee bureau of investigation. For the purpose of providing an orderly schedule of availability for access to such confidential public records for public inspection, all records created and designated as confidential prior to January 1, 1901, shall be open for public inspection on January 1, 1985. All other public records created and designated as confidential after January 1, 1901 and which are seventy (70) years of age on January 1, 1985, shall be open for public inspection on January 1, 1986; thereafter all such records shall be open for public inspection pursuant to this part after seventy (70) years from the creation date of such records.

(d) Records of any employee's identity, diagnosis, treatment, or referral for treatment that are maintained by any state or local government employee assistance program shall be confidential; provided, that any such records are maintained separately from personnel and other records regarding such employee that are open for inspection. For purposes of this subsection (d), "employee assistance program" means any program that provides counseling, problem identification, intervention, assessment, or referral for appropriate diagnosis and treatment, and follow-up services to assist employees of such state or local governmental entity who are impaired by personal concerns including, but not limited to, health, marital, family, financial, alcohol, drug, legal, emotional, stress or other personal concerns which may adversely affect employee job performance.

(e) Unpublished telephone numbers in the possession of emergency communications districts created pursuant to title 7, chapter 86, or the emergency communications board created pursuant to § 7-86-302 or its designated agent shall be treated as confidential and shall not be open for inspection by members of the public until such time as any provision of the service contract between the telephone service provider and the consumer providing otherwise is effectuated; provided, that addresses held with such unpublished telephone numbers, or addresses otherwise collected or compiled, and in the possession of emergency communications districts created pursuant to title 7, part 86, or the emergency communications board created pursuant to § 7-86-302 or its designated agent shall be made available upon written request to any county election commission for the purpose of compiling a voter mailing list for a respective county.

(f) (1) The following records or information of any state, county, municipal or other public employee or former employee, or applicant to such position, or of any law enforcement officer commissioned pursuant to § 49-7-118, in the possession of a governmental entity or any person in its capacity as an employer shall be treated as confidential and shall not be open for inspection by members of the public:

(A) Home telephone and personal cell phone numbers;

(B) Bank account and individual health savings account, retirement account and pension account information; provided, that nothing shall limit access to financial records of a governmental employer that show the amounts and sources of contributions to the accounts or the amount of pension or retirement benefits provided to the employee or former employee by the governmental employer;

(C) Social security number;

(D) (i) Residential information, including the street address, city, state and zip code, for any state employee; and

(ii) Residential street address for any county, municipal or other public employee;

(E) Driver license information except where driving or operating a vehicle is part of the employee's job description or job duties or incidental to the performance of the employee's job;

(F) The information listed in subdivisions (f)(1)(A)-(E) of immediate family members, whether or not the immediate family member resides with the employee, or household members;

(G) Emergency contact information, except for that information open to public inspection in accordance with subdivision (f)(1)(D)(ii); and

(H) Personal, nongovernment issued, email address.

(2) Information made confidential by this subsection (f) shall be redacted wherever possible and nothing in this subsection (f) shall be used to limit or deny access to otherwise public information because a file, a document, or data file contains confidential information.

(3) Nothing in this subsection (f) shall be construed to limit access to these records by law enforcement agencies, courts, or other governmental agencies performing official functions.

(4) Nothing in this subsection (f) shall be construed to close any personnel records of public officers which are currently open under state law.

(5) Nothing in this subsection (f) shall be construed to limit access to information made confidential under this subsection (f), when the employee expressly authorizes the release of such information.

(6) Notwithstanding any provision to the contrary, the bank account information for any state, county, municipal, or other public employee, former employee or applicant to such position, or any law enforcement officer commissioned pursuant to § 49-7-118, that is received, compiled or maintained by the department of treasury, shall be confidential and not open for inspection by members of the public, regardless of whether the employee is employed by the department of treasury. The bank account information that shall be kept confidential shall include, but not be limited to bank account numbers, transit routing numbers and the name of the financial institutions.

(7) Notwithstanding any provision to the contrary, the following information that is received, compiled or maintained by the department of treasury relating to the department's investment division employees who are so designated in writing by the state treasurer shall be kept confidential and not open for inspection by members of the public: holdings reports, confirmations, transaction reports and account statements relative to securities, investments or other assets disclosed by the employee to the employer, or authorized by the employee to be released to the employer directly or otherwise.

(g) (1) (A) (i) All law enforcement personnel information in the possession of any entity or agency in its capacity as an employer, including officers commissioned pursuant to § 49-7-118, shall be open for inspection as provided in § 10-7-503(a), except personal information shall be redacted where there is a reason not to disclose as determined by the chief law enforcement officer or the chief law enforcement officer's designee.

(ii) When a request to inspect includes personal information and the request is for a professional, business, or official purpose, the chief law enforcement officer or custodian shall consider the specific circumstances to determine whether there is a reason not to disclose and shall release all information, except information made confidential in subsection (f), if there is not such a reason. In all other circumstances, the officer shall be notified prior to disclosure of the personal information and shall be given a reasonable opportunity to be heard and oppose the release of the information. Nothing in this subdivision (g)(1) shall be construed to limit the requestor's right to judicial review set out in § 10-7-505.

(iii) The chief law enforcement officer shall reserve the right to segregate information that could be used to identify or to locate an officer designated as working undercover.

(B) In addition to the requirements of § 10-7-503(c), the request for a professional, business, or official purpose shall include the person's business address, business telephone number and email address. The request may be made on official or business letterhead and the person making the request shall provide the name and contact number or email address for a supervisor for verification purposes.

(C) If the chief law enforcement official, the chief law enforcement official's designee, or the custodian of the information decides to withhold personal information, a specific reason shall be given to the requestor in writing within two (2) business days, and the file shall be released with the personal information redacted.

(D) For purposes of this subsection (g), personal information shall include the officer's residential address, home and personal cellular telephone number; place of employment; name, work address and telephone numbers of the officer's immediate family; name, location, and telephone number of any educational institution or daycare provider where the officer's spouse or child is enrolled.

(2) Nothing in this subsection (g) shall be used to limit or deny access to otherwise public information because a file, a document, or data file contains some information made confidential by subdivision (g)(1).

(3) Nothing in this subsection (g) shall be construed to limit access to these records by law enforcement agencies, courts, or other governmental agencies performing official functions.

(4) Except as provided in subdivision (g)(1), nothing in this subsection (g) shall be construed to close personnel records of public officers, which are currently open under state law.

(5) Nothing in this subsection (g) shall be construed to limit access to information made confidential by subdivision (g)(1), when the employee expressly authorizes the release of such information.

(h) (1) Notwithstanding any other law to the contrary, those parts of the record identifying an individual or entity as a person or entity who or that has been or may in the future be directly involved in the process of executing a sentence of death shall be treated as confidential and shall not be open to public inspection. For the purposes of this section "person or entity" includes, but is not limited to, an employee of the state who has training related to direct involvement in the process of executing a sentence of death, a contractor or employee of a contractor, a volunteer who has direct involvement in the process of executing a sentence of death, or a person or entity involved in the procurement or provision of chemicals, equipment, supplies and other items for use in carrying out a sentence of death. Records made confidential by this section include, but are not limited to, records related to remuneration to a person or entity in connection with such person's or entity's participation in or preparation for the execution of a sentence of death. Such payments shall be made in accordance with a memorandum of understanding between the commissioner of correction and the commissioner of finance and administration in a manner that will protect the public identity of the recipients; provided, that, if a contractor is employed to participate in or prepare for the execution of a sentence of death, the amount of the special payment made to such contractor pursuant to the contract shall be reported by the commissioner of correction to the comptroller of the treasury and such amount shall be a public record.

(2) Information made confidential by this subsection (h) shall be redacted wherever possible and nothing in this subsection (h) shall be used to limit or deny access to otherwise public information because a file, a document, or data file contains confidential information.

(i) (1) Information that would allow a person to obtain unauthorized access to confidential information or to government property shall be maintained as confidential. For the purpose of this section, "government property" includes electronic information processing systems, telecommunication systems, or other communications systems of a governmental entity subject to this chapter. For the purpose of this section, "governmental entity" means the state of Tennessee and any county, municipality, city or other political subdivision of the state of Tennessee. Such records include:

(A) Plans, security codes, passwords, combinations, or computer programs used to protect electronic information and government property;

(B) Information that would identify those areas of structural or operational vulnerability that would permit unlawful disruption to, or interference with, the services provided by a governmental entity; and

(C) Information that could be used to disrupt, interfere with, or gain unauthorized access to electronic information or government property.

(2) Information made confidential by this subsection (i) shall be redacted wherever possible and nothing in this subsection (i) shall be used to limit or deny access to otherwise public information because a file, document, or data file contains confidential information.

(3) Documents concerning the cost of protecting government property or electronic information, and the identity of vendors providing goods and services used to protect government property or electronic information shall not be confidential.

(j) (1) Notwithstanding any other law to the contrary, identifying information compiled and maintained by the department of correction and the board of parole concerning any person shall be confidential when the person has been notified or requested that notification be provided to the person regarding the status of criminal proceedings or of a convicted felon incarcerated in a department of correction institution, county jail or workhouse or under state supervised probation or parole pursuant to § 40-28-505, § 40-38-103, § 40-38-110, § 40-38-111, § 41-21-240 or § 41-21-242.

(2) For purposes of subdivision (j)(1), "identifying information" means the name, home and work addresses, telephone numbers and social security number of the person being notified or requesting that notification be provided.

(k) The following information regarding victims who apply for compensation under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13, shall be treated as confidential and shall not be open for inspection by members of the public:

(1) Residential information, including the street address, city, state and zip code;

(2) Home telephone and personal cell phone numbers;

(3) Social security number; and

(4) The criminal offense from which the victim is receiving compensation.

(l) (1) All applications, certificates, records, reports, legal documents and petitions made or information received pursuant to title 37 that directly or indirectly identifies a child or family receiving services from the department of children's services or that identifies the person who made a report of harm pursuant to § 37-1-403 or § 37-1-605 shall be confidential and shall not be open for public inspection, except as provided by §§ 37-1-131, 37-1-409, 37-1-612, 37-5-107 and 49-6-3051.

(2) The information made confidential pursuant to subdivision (l)(1) includes information contained in applications, certifications, records, reports, legal documents and petitions in the possession of not only the department of children's services but any state or local agency, including, but not limited to, law enforcement and the department of education.

(m) (1) Information and records that are directly related to the security of any government building shall be maintained as confidential and shall not be open to public inspection. For purposes of this subsection (m), "government building" means any building that is owned, leased or controlled, in whole or in part, by the state of Tennessee or any county, municipality, city or other political subdivision of the state of Tennessee. Such information and records include, but are not limited to:

(A) Information and records about alarm and security systems used at the government building, including codes, passwords, wiring diagrams, plans and security procedures and protocols related to the security systems;

(B) Security plans, including security-related contingency planning and emergency response plans;

(C) Assessments of security vulnerability;

(D) Information and records that would identify those areas of structural or operational vulnerability that would permit unlawful disruption to, or interference with, the services provided by a governmental entity; and

(E) Surveillance recordings, whether recorded to audio or visual format, or both, except segments of the recordings may be made public when they include an act or incident involving public safety or security or possible criminal activity. In addition, if the recordings are relevant to a civil action or criminal prosecution, then the recordings may be released in compliance with a subpoena or an order of a court of record in accordance with the Tennessee rules of civil or criminal procedure. The court or administrative judge having jurisdiction over the proceedings shall issue appropriate protective orders, when necessary, to ensure that the information is disclosed only to appropriate persons. Release of any segment or segments of the recordings shall not be construed as waiving the confidentiality of the remaining segments of the audio or visual tape.

(2) Information made confidential by this subsection (m) shall be redacted wherever possible and nothing in this subsection (m) shall be used to limit or deny access to otherwise public information because a file or document contains confidential information.

(n) (1) Notwithstanding any law to the contrary, the following documents submitted to the state in response to a request for proposal or other procurement method shall remain confidential after completion of the evaluation period:

(A) Discount, rebate, pricing or other financial arrangements at the individual drug level between pharmaceutical manufacturers, pharmaceutical wholesalers/distributors, and pharmacy benefits managers, as defined in § 56-7-3102, that a proposer:

(i) Submits to the state in response to a request for proposals or other procurement methods for pharmacy-related benefits or services;

(ii) Includes in its cost or price proposal, or provides to the state after the notice of intended award of the contract is issued, where the proposer is the apparent contract awardee; and

(iii) Explicitly marks as confidential and proprietary; and

(B) Discount, rebate, pricing or other financial arrangements at the individual provider level between health care providers and health insurance entities, as defined in § 56-7-109, insurers, insurance arrangements and third party administrators that a proposer:

(i) Submits to the state in response to a request for proposals or other procurement method after the notice of intended award of the contract is issued, where the proposer is the apparent contract awardee, in response to a request by the state for additional information; and

(ii) Explicitly marks as confidential and proprietary.

(2) (A) Information made confidential by subdivision (n)(1) shall be redacted wherever possible; and nothing contained in this subsection (n) shall be used to limit or deny access to otherwise public information because a file, document, or data file contains confidential information. The confidentiality established by subdivision (n)(1)(B) is applicable only to information submitted to the state after completion of the evaluation period; and provision of the notice of intended award of the contract and such information shall only be used to validate the accuracy of the apparent contract awardee's proposal and shall not be used to alter the scope of the information required by the state's procurement document requesting proposals. Any report produced by the state, or on the state's behalf, utilizing the information made confidential by subdivision (n)(1)(B) shall not be considered confidential hereunder so long as such report is disclosed in an aggregate or summary format without disclosing discount, rebate, pricing or other financial arrangements at the individual provider level.

(B) The comptroller of the treasury, for the purpose of conducting audits or program evaluations, shall have access to the discount, rebate, pricing and descriptions of other financial arrangements cited in this subsection (n) as submitted in a procurement or as a report to the contractor; provided, however, that no official, employee or agent of the state of Tennessee may release or provide for the release, in any form, of information subject to confidential custody under this subsection (n).

(o) (1) Except as provided in subdivisions (o)(2)-(4), the following information and records are confidential, not open or available for public inspection and shall not be released in any manner:

(A) All information contained in any application for a handgun carry permit issued pursuant to § 39-17-1351, a permit renewal application, or contained in any materials required to be submitted in order to obtain such a permit;

(B) All information provided to any state or federal agency, to any county, municipality, or other political subdivision, to any official, agent, or employee of any state or federal agency, or obtained by any state or federal agency in the course of its investigation of an applicant for a handgun carry permit; and

(C) Any and all records maintained relative to an application for a handgun carry permit issued pursuant to § 39-17-1351, a permit renewal application, the issuance, renewal, expiration, suspension, or revocation of a handgun carry permit, or the result of any criminal history record check conducted under this part.

(2) Any information or other records regarding an applicant or permit holder may be released to a law enforcement agency for the purpose of conducting an investigation or prosecution, or for determining the validity of a handgun carry permit, or to a child support enforcement agency for purposes of child support enforcement, but shall not be publicly disclosed except as evidence in a criminal or child support enforcement proceeding.

(3) Any person or entity may request the department of safety to search its handgun permit holder database to determine if a named person has a Tennessee handgun carry permit, as of the date of the request, if the person or entity presents with the request a judgment of conviction, criminal history report, order of protection, or other official government document or record that indicates the named person is not eligible to possess a handgun carry permit under the requirements of § 39-17-1351.

(4) Nothing in this subsection (o) shall prohibit release of the handgun carry permit statistical reports authorized by § 39-17-1351(s).

(p) Information, records, and plans that are related to school security, the district-wide school safety plans or the building-level school safety plans shall not be open to public inspection. Nothing in this part shall be interpreted to prevent school administrators of an LEA from discussing or distributing information to parents or legal guardians of children attending the school regarding procedures for contacting or obtaining a child following a natural disaster.

(q) (1) Where a defendant has plead guilty to, or has been convicted of, and has been sentenced for a sexual offense or violent sexual offense specified in § 40-39-202, the following information regarding the victim of the offense shall be treated as confidential and shall not be open for inspection by members of the public:

(A) Name, unless waived pursuant to subdivision (q)(2);

(B) Home, work and electronic mail addresses;

(C) Telephone numbers;

(D) Social security number; and

(E) Any photographic or video depiction of the victim.

(2) (A) At any time after the defendant or defendants in a case have been sentenced for an offense specified in subdivision (q)(1), the victim of such offense whose name is made confidential pursuant to subdivision (q)(1)(A) may waive such provision and allow the victim's name to be obtained in the same manner as other public records.

(B) The district attorney general prosecuting the case shall notify the victim that the victim has the right to waive the confidentiality of the information set forth in subdivision (q)(1)(A).

(C) If the victim executes a written waiver provided by the district attorney general's office to waive confidentiality pursuant to subdivision (q)(2)(A), the waiver shall be filed in the defendant's case file in the office of the court of competent jurisdiction.

(3) Nothing in this subsection (q) shall prevent the district attorney general or attorney general and reporter and counsel for a defendant from providing to each other in a pending criminal case or appeal, where the constitutional rights of the defendant require it, information which otherwise may be held confidential under this subsection (q).

(4) Nothing in this subsection (q) shall be used to limit or deny access to otherwise public information because a file, document, or data file contains some information made confidential by subdivision (q)(1); provided, that confidential information shall be redacted before any access is granted to a member of the public.

(5) Nothing in this subsection (q) shall be construed to limit access to records by law enforcement agencies, courts, or other governmental agencies performing official functions.

(r) Notwithstanding any provision to the contrary, any bank account information that is received, compiled, or maintained by a state governmental agency, shall be confidential and shall not be an open record for inspection by members of the public. The bank account information that shall be kept confidential includes, but is not limited to, debit card numbers and any related personal identification numbers (PINs) or authorization codes, bank account numbers, and transit routing numbers.

(s) The records of the insurance verification program created pursuant to the James Lee Atwood Jr. Law, compiled in title 55, chapter 12, part 2, in the possession of the department of revenue or its agent, the department of safety, the department of commerce and insurance, law enforcement, and the judiciary pursuant to the James Lee Atwood Jr. Law, shall be treated as confidential and shall not be open for inspection by members of the public. Subsection (c) shall not apply to the records described in this subsection (s).



§ 10-7-505 - Denial of access -- Procedures for obtaining access -- Court orders -- Injunctions -- Appeals -- Liability for nondisclosure.

(a) Any citizen of Tennessee who shall request the right of personal inspection of any state, county or municipal record as provided in § 10-7-503, and whose request has been in whole or in part denied by the official and/or designee of the official or through any act or regulation of any official or designee of any official, shall be entitled to petition for access to any such record and to obtain judicial review of the actions taken to deny the access.

(b) Such petition shall be filed in the chancery court or circuit court for the county in which the county or municipal records sought are situated, or in any other court of that county having equity jurisdiction. In the case of records in the custody and control of any state department, agency or instrumentality, such petition shall be filed in the chancery court or circuit court of Davidson County; or in the chancery court or circuit court for the county in which the state records are situated if different from Davidson County, or in any other court of that county having equity jurisdiction; or in the chancery court or circuit court in the county of the petitioner's residence, or in any other court of that county having equity jurisdiction. Upon filing of the petition, the court shall, upon request of the petitioning party, issue an order requiring the defendant or respondent party or parties to immediately appear and show cause, if they have any, why the petition should not be granted. A formal written response to the petition shall not be required, and the generally applicable periods of filing such response shall not apply in the interest of expeditious hearings. The court may direct that the records being sought be submitted under seal for review by the court and no other party. The decision of the court on the petition shall constitute a final judgment on the merits.

(c) The burden of proof for justification of nondisclosure of records sought shall be upon the official and/or designee of the official of those records and the justification for the nondisclosure must be shown by a preponderance of the evidence.

(d) The court, in ruling upon the petition of any party proceeding hereunder, shall render written findings of fact and conclusions of law and shall be empowered to exercise full injunctive remedies and relief to secure the purposes and intentions of this section, and this section shall be broadly construed so as to give the fullest possible public access to public records.

(e) Upon a judgment in favor of the petitioner, the court shall order that the records be made available to the petitioner unless:

(1) There is a timely filing of a notice of appeal; and

(2) The court certifies that there exists a substantial legal issue with respect to the disclosure of the documents which ought to be resolved by the appellate courts.

(f) Any public official required to produce records pursuant to this part shall not be found criminally or civilly liable for the release of such records, nor shall a public official required to release records in such public official's custody or under such public official's control be found responsible for any damages caused, directly or indirectly, by the release of such information.

(g) If the court finds that the governmental entity, or agent thereof, refusing to disclose a record, knew that such record was public and willfully refused to disclose it, such court may, in its discretion, assess all reasonable costs involved in obtaining the record, including reasonable attorneys' fees, against the nondisclosing governmental entity. In determining whether the action was willful, the court may consider any guidance provided to the records custodian by the office of open records counsel as created in title 8, chapter 4.



§ 10-7-506 - Right to inspect public records -- Public records having commercial value.

(a) In all cases where any person has the right to inspect any such public records, such person shall have the right to take extracts or make copies thereof, and to make photographs or photostats of the same while such records are in the possession, custody and control of the lawful custodian thereof or such custodian's authorized deputy; provided, that the lawful custodian of such records shall have the right to adopt and enforce reasonable rules governing the making of such extracts, copies, photographs or photostats.

(b) Within ten (10) days of the release of public records originating in the office of the county assessor of property, the state agency releasing such records shall notify, in writing, the assessor of property of the county in which such records originated of the records released and the name and address of the person or firm receiving the records. The reporting requirements of this subsection (b) shall not apply when county or city summary assessment information is released.

(c) (1) If a request is made for a copy of a public record that has commercial value, and such request requires the reproduction of all or a portion of a computer generated map or other similar geographic data that was developed with public funds, a state department or agency or a political subdivision of the state having primary responsibility for the data or system may establish and impose reasonable fees for the reproduction of such record, in addition to any fees or charges that may lawfully be imposed pursuant to this section. The additional fees authorized by this subsection (c) may not be assessed against individuals who request copies of records for themselves or when the record requested does not have commercial value. State departments and agencies and political subdivisions of the state may charge a reasonable fee (cost of reproduction only) for information requested by the news media for news gathering purposes (broadcast or publication).

(2) The additional fees authorized by this subsection (c) shall relate to the actual development costs of such maps or geographic data and may include:

(A) Labor costs;

(B) Costs incurred in design, development, testing, implementation and training; and

(C) Costs necessary to ensure that the map or data is accurate, complete and current, including the cost of adding to, updating, modifying and deleting information.

(3) The development cost recovery set forth above shall be limited to not more than ten percent (10%) of the total development costs unless additional development cost recovery between ten percent (10%) and twenty percent (20%) is approved by the following procedures: For state departments and agencies, the information systems council (ISC) shall review a proposed business plan explaining the need for the additional development cost recovery. If the ISC approves additional development cost recovery, such recovery shall be submitted to the general assembly for approval. For political subdivisions of the state, approval for additional development cost recovery as contained in a proposed business plan must be obtained from the governing legislative body. If the governing legislative body approves additional development cost recovery, such recovery shall be submitted to the ISC for approval. The development costs of any system being recovered with fees authorized by this section shall be subject to audit by the comptroller of the treasury, it being the legislative intent that once such additional fees have paid the portion of the development costs authorized above, such fees shall be adjusted to generate only the amount necessary to maintain the data and ensure that it is accurate, complete and current for the life of the particular system. Notwithstanding the limitations above, the recovery of maintenance costs shall not be subject to the limitations and procedures provided above for the recovery of development costs.

(4) As used in this subsection (c), "record that has commercial value" means a record requested for any purpose other than:

(A) A non-business use by an individual; and

(B) A news gathering use by the news media.



§ 10-7-507 - Records of convictions of traffic and other violations -- Availability.

Any public official having charge or custody of or control over any public records of convictions of traffic violations or any other state, county or municipal public offenses shall make available to any citizen, upon request, during regular office hours, a copy or copies of any such record requested by such citizen, upon the payment of a reasonable charge or fee therefor. Such official is authorized to fix a charge or fee per copy that would reasonably defray the cost of producing and delivering such copy or copies.



§ 10-7-508 - Access to records -- Records of archival value -- Retention or disposal of records.

(a) The secretary of state or the secretary of state's designated representative, the state librarian and archivist, and the comptroller of the treasury or the comptroller's designated representative for purposes of audit, shall be accorded access to and may examine and receive any public records or writings, whether or not they are subject to public inspection. They shall maintain inviolate any privileged or confidential information so acquired and any record or writing so defined by law.

(b) The state librarian and archivist or an archivist designated by the state librarian and archivist and the secretary of state or a records analyst designated by the secretary of state shall be accorded access to and may examine any confidential public records for the purpose of determining, in consultation with the agency head or a representative of the agency which has title to the records, whether such records are records of archival value or whether such records are properly filed or designated as confidential. If the state librarian and archivist or such representative, the secretary of state or such representative and the agency head or such representative should determine that certain administrative or otherwise open public records have been inappropriately filed and designated as confidential public records, then such records shall be removed from the designation of confidential and filed within the appropriate level of access designation. Such access to appraise the archival value of such confidential records shall be provided for in the scheduling of retention periods through appropriate records disposition authorizations which are reviewed and approved by the public records commission.

(c) Records determined to be of archival value shall be retained as provided in rules and regulations for records management of records of archival value of the public records commission, and those confidential records determined not to be of archival value shall be disposed of by authorized means and in accordance with approved records disposition authorizations.



§ 10-7-509 - Disposition of records.

(a) The disposition of all state records shall occur only through the process of an approved records disposition authorization.

(b) Records authorized for destruction shall be disposed of according to the records disposition authorization and shall not be given to any unauthorized person, transferred to another agency, political subdivision, or private or semiprivate institution.



§ 10-7-510 - Transfer of documents from criminal cases to not-for-profit depositories.

(a) The district attorney general of a judicial district, after giving written notice of the proposed transfer prior to such transfer to the presiding officer of the legislative body in which such record, document or evidence is located, may permanently transfer custody and ownership of all original records, documents and physical evidence in the district attorney general's possession that was collected, compiled and maintained in a particular criminal case or investigation to a university or other institution of higher education, museum, library or other not-for-profit corporation organized for the primary purpose of preserving and displaying items of historical significance, if:

(1) The university, museum, library or not-for-profit corporation has formally requested transfer of the records, documents and evidence in a particular case or investigation;

(2) The documents, records and evidence requested are, in the opinion of such district attorney general, of historical significance and their display would enhance public understanding, education or appreciation of a particular time or event in history;

(3) The documents, records and evidence requested have by operation of law become public records; and

(4) The district attorney general or clerk duplicates or photographs all documents and records transferred in a manner approved by the public records commission.

(b) If such original records, documents or physical evidence are in the sole custody of the criminal court clerk of any judicial district, such clerk may permanently transfer custody and ownership of such records, documents or physical evidence with the approval of the district attorney general of the appropriate judicial district, after giving written notice of the proposed transfer prior to such transfer to the presiding officer of the legislative body for the jurisdiction in which such record, document or evidence is located.

(c) If it is determined that such documents, records and evidence are to be transferred, the district attorney general shall make the final decision as to the date, time and method by which such transfer is effectuated.

(d) Upon the transfer of such documents, records and evidence as provided by this section, any party desiring to view such material shall do so at the site where the material has been transferred.

(e) As used in this section, "historical significance" means that the event giving rise to the documents, records or evidence being transferred occurred twenty (20) years or more prior to April 18, 1994.

(f) This section does not apply to records or documents which are made confidential by any provision of law.



§ 10-7-511 - Preservation of records of permanent value.

Responsibility for providing trained staff and appropriate equipment necessary to produce and store microfilm reproductions of official, permanent value bound volume records created by the various county and municipal governments of the state is hereby vested in the state library and archives. To implement this security microfilming program, the state librarian and archivist is authorized to develop a priority listing of essential records based on retention schedules developed by the county technical assistance service and the municipal technical advisory service. This priority listing of essential records may be revised from time to time to accommodate critical needs in individual counties or municipalities or to reflect changes in retention schedules. The camera negative of the microfilmed records shall be stored in the security vault at the state library and archives and duplicate rolls of these microfilmed records shall be made available to county and municipal governments on a cost basis.



§ 10-7-512 - Electronic mail communications systems -- Monitoring of electronic mail communications -- Policy required.

(a) On or before July 1, 2000, the state or any agency, institution, or political subdivision thereof that operates or maintains an electronic mail communications system shall adopt a written policy on any monitoring of electronic mail communications and the circumstances under which it will be conducted.

(b) The policy shall include a statement that correspondence of the employee in the form of electronic mail may be a public record under the public records law and may be subject to public inspection under this part.



§ 10-7-513 - Request for removal of military discharge or redaction of social security number from military discharge.

(a) This section applies to a military veteran's department of defense form DD-214 or other military discharge record that is recorded with or that otherwise comes into the possession of a governmental body.

(b) The record is confidential for the seventy-five (75) years following the date it is recorded with or otherwise first comes into the possession of a governmental body. During such period, the governmental body may permit inspection or copying of the record or disclose information contained in the record only in accordance with this section or in accordance with a court order.

(c) On request and presentation of proper identification, the following persons may inspect the military discharge record or obtain from the governmental body a copy or certified copy of such record:

(1) The veteran who is the subject of the record;

(2) The legal guardian of the veteran;

(3) The spouse or a child or parent of the veteran or, if there is no living spouse, child, or parent, the nearest living relative of the veteran;

(4) The personal representative of the estate of the veteran;

(5) The person named by the veteran, or by a person described by subdivision (c)(2), (c)(3), or (c)(4), in an appropriate power of attorney;

(6) Another governmental body; or

(7) An authorized representative of the funeral home that assists with the burial of the veteran.

(d) A court that orders the release of information under this section shall limit the further disclosure of the information and the purposes for which the information may be used.

(e) A governmental body that obtains information from the record shall limit the governmental body's use and disclosure of the information to the purpose for which the information was obtained.

(f) (1) Any person described in subdivisions (c)(1)-(5) may request that a county register of deeds remove from the official records held in such register's office, excepting records preserved on microfilm, any of the following record forms: DD-214, DD-215, WD AGO 55, WD AGO 53-55, NAVMC 78-PD, NAVPERS 553, or any other military discharge, or alternatively may request that the veteran's social security identification number be redacted from any such military discharge record if such records are stored in a manner that permits redaction.

(2) The request for removal of a military discharge record or redaction of a social security identification number from a military discharge record in the office of the county register of deeds pursuant to subdivision (f)(1) shall be made on a paper writing in a form substantially as follows:

REQUEST FOR REMOVAL OF MILITARY DISCHARGE OR REDACTION OF SOCIAL SECURITY NUMBER FROM A MILITARY DISCHARGE

(3) The completed request form as provided in subdivision (f)(2) is eligible for recording in the office of the county register of deeds where submitted. The register has no duty to inquire beyond the acknowledged request to verify the identity or authority of the person requesting the removal. Upon recording the written request, the county register shall act in accordance with the request to either remove the military discharge record identified in the request from the records of the office, except microfilm records, or redact the social security identification number from a military discharge record recorded in the office of the county register if practicable. If redaction is requested and is not practicable, the county register shall not record the request and shall, verbally or by writing, explain to the person making the request why redaction is not practicable and state that the person may instead request the removal of the military discharge record from the records of the county register.



§ 10-7-514 - Subscription service required to view military discharge record over Internet.

A county register shall not cause a military discharge record recorded in the office of the county register to be viewed over the Internet except through a subscription service approved by the county register.



§ 10-7-515 - Social security identification numbers on documents -- Redaction.

(a) The preparer of any document recorded in the office of the county register of deeds shall not place a social security identification number on any document filed or recorded in the office of the county register of deeds, other than a power of attorney. However, the county register shall not refuse to record a document for failure of the preparer to comply with the prohibition contained in this section regarding use of social security identification numbers; nor shall the failure to comply with such prohibition affect the validity or recordability of any document.

(b) Any person or the surviving spouse, attorney-in-fact, or court appointed guardian of the person, may request that a county register of deeds redact the person's social security identification number from any recorded document, if the records are stored in a manner that permits redaction.

(c) The request for redaction of a social security identification number pursuant to subsection (b) shall be made on a paper writing, in a form substantially as follows:

REQUEST FOR REDACTION OF SOCIAL SECURITY NUMBER FROM ELECTRONIC DATABASES

(d) The completed request form provided in subsection (c) may be recorded in the office of the county register of deeds where submitted. The register has no duty to inquire beyond the acknowledged request to verify the identity or authority of the person requesting the redaction.

(e) Upon recording the written request, the county register shall act in accordance with the request to redact the social security identification number from electronic databases in the office of the county register where practicable. If redaction is not practicable, the county register shall not record the request form and shall verbally or by writing explain why redaction is impracticable to the person making the request.

(f) [Deleted by 2015 amendment.]

(g) A county register of deeds may redact any social security number that is found on a recorded document maintained on a computer or removable computer storage media, including CD-ROM disk, if the records are stored in a manner that permits redaction.



§ 10-7-516 - Information relating to security systems.

Notwithstanding any other law to the contrary, any information relating to security systems for any property including, but not limited to, all records pertaining to licensure or registration by owners of such systems, information, photos, presentations, schematics, surveys, or any other information related to such security systems held or kept by any governmental entity, shall be treated as confidential and shall not be open for public inspection by members of the public.






Part 6 - Public Appointments

§ 10-7-601 - Short title.

Sections 10-7-601 -- 10-7-606 shall be known and may be cited as the "Open Appointments Act."



§ 10-7-602 - Definitions.

As used in §§ 10-7-601 -- 10-7-606, unless the context otherwise requires:

(1) (A) "Agency" means a state board, commission, council, committee, authority, task force, or other similar multi-member agency created by statute, having state-wide jurisdiction;

(B) "Agency" does not include any such entity composed entirely of ex officio members or popularly elected members, except where such agency includes one (1) or more members of the general assembly. "Agency" also does not include any interstate compact;

(2) "Secretary" means the secretary of state; and

(3) (A) "Vacancy" or "vacant agency position" means:

(i) A vacancy in an existing agency; or

(ii) A new, unfilled agency position;

(B) "Vacancy" does not mean:

(i) A vacant position on an agency composed exclusively of persons employed by a political subdivision or another agency; or

(ii) A vacancy to be filled by a person required to have a specific title or position.



§ 10-7-603 - Data provided secretary.

The chair of an existing agency, or the appointing authority for the members of a newly created agency, shall provide the secretary of state, on forms prepared and distributed by the secretary of state, with the following data pertaining to that agency:

(1) The name of the agency, its mailing address, and telephone number;

(2) The legal authority for the creation of the agency and the name of the person appointing agency members;

(3) The powers and duties of the agency;

(4) The number of authorized members, together with any prescribed restrictions on eligibility, such as employment experience or geographical representation;

(5) The dates of commencement and expiration of the membership terms and the expiration date of the agency, if any;

(6) The compensation of members, and appropriations or other funds available to the agency;

(7) The regular meeting schedule, if any, and approximate number of hours per month of meetings or other activities required of members;

(8) The roster of current members, including mailing addresses and telephone numbers; and

(9) A breakdown of the membership showing distribution by county and legislative district and, only if the member has voluntarily supplied the information, the sex and race of the members. Such breakdown shall not include such information on ex officio and popularly elected members.



§ 10-7-604 - Updating and publishing data.

The secretary of state shall provide for annual updating of the required data and shall annually arrange for the publication of the compiled data from all agencies on or about November 15 of each year. Copies of the compilation shall be delivered to the governor and the general assembly. Copies of the compilation shall be made available by the secretary to any interested person at cost, and copies shall be available for viewing by interested persons.



§ 10-7-605 - Vacancies.

The chair of an existing agency shall notify the secretary of a vacancy scheduled to occur in the agency as a result of the expiration of membership terms, at least forty-five (45) days before the vacancy occurs. The chair of an existing agency shall give written notification to the secretary of each vacancy occurring as a result of newly created agency positions and of every other vacancy occurring for any reason other than the expiration of membership terms as soon as possible upon learning of the vacancy and in any case within fifteen (15) days after the occurrence of the vacancy. The appointing authority for newly created agencies shall give written notification to the secretary of all vacancies in the new agency within fifteen (15) days after the creation of the agency. Monthly, the secretary shall publish a list of all vacancies of which the secretary has been so notified. Notice of a vacancy shall be published until the appointing authority notifies the secretary that the vacancy has been filled. Such notice shall be given within fifteen (15) days of the appointment. One (1) copy of the listing shall be made available at the office of the secretary to any interested person. The secretary shall distribute by mail copies of the listings to requesting persons. The secretary may charge a duplication fee to cover the actual cost of providing such listings.



§ 10-7-606 - Annual report.

Together with the compilation required in § 10-7-603, the secretary shall annually deliver to the governor and the general assembly a report containing the following information:

(1) The number of vacancies occurring in the preceding year;

(2) The number of vacancies occurring as a result of scheduled ends of terms, unscheduled vacancies and the creation of new positions;

(3) Breakdowns by county, legislative district and, if known, the sex and race for members whose agency membership terminated during the year and appointees to the vacant positions; and

(4) The names of any agencies which have not complied with the requirements of §§ 10-7-601 -- 10-7-606.



§ 10-7-611 - Proportionate representation of minority and nonminority groups on appointed bodies.

(a) It is the intent of the general assembly to recognize the importance of balance in the appointment of minority and non-minority persons to membership on statutorily created decision-making and regulatory boards, commissions, councils, and committees, and to promote that balance through this section. Furthermore, the general assembly recognizes that statutorily created decision-making and regulatory boards, commissions, councils, and committees play a vital role in shaping public policy for Tennessee, and the selection of well-qualified candidates is the paramount obligation of the appointing authority.

(b) In appointing members to any statutorily created decision-making or regulatory board, commission, council, or committee of the state, the appointing authority should make a conscientious effort to select, from among the most qualified persons, those persons whose appointment would ensure that the membership of the board, commission, council, or committee accurately reflects the proportion that each group of minority persons represents in the population of the state as a whole, or, in the case of a local board, commission, council, or committee, in the population of the area represented by the board, commission, council, or committee, as determined pursuant to the most recent federal decennial census, unless the law regulating such appointment requires otherwise, or persons of the under-represented minority group cannot be recruited. If the size of the board, commission, council, or committee precludes an accurate representation of all minority groups, appointments should be made which conform to the requirements of this section insofar as possible. If there are multiple appointing authorities for the board, commission, council, or committee, they shall consult with each other to assure compliance with this section.

(c) Each appointing authority described in subsection (c) shall submit a report to the secretary of state annually by December 1, which discloses the number of appointments made during the preceding year from each minority group and the number of non-minority appointments made, expressed both in numerical terms and as a percentage of the total membership of the board, commission, council, or committee. A copy of the report shall be submitted to the governor, the speaker of the house of representatives, and the speaker of the senate. In addition, each appointing authority shall designate a person responsible for retaining all applications for appointment who shall ensure that information describing each applicant's race, ethnicity, gender, and qualifications is available for public inspection during reasonable hours. Nothing in this section requires disclosure of an applicant's identity or of any other information made confidential by law.

(d) This section applies to appointments and reappointments made after July 1, 1997. It does not prohibit a member of a decision-making or regulatory board, commission, council, or committee from completing a term being served as such member when this section takes effect. A person appointed to a decision-making or regulatory board, commission, council, or committee before July 1, 1997, may not be removed from office solely for the purpose of meeting the requirements of this section.






Part 7 - Municipal Records

§ 10-7-701 - Public records -- Temporary records.

All documents, papers, records, books of account, and minutes of the governing body of any municipal corporation, or of any office or department of any municipal corporation, within the definition of "permanent records," "essential records," and/or "records of archival value," as defined in § 10-7-301, constitute "public records" of the municipal corporation. All documents, papers, or records of any municipal corporation or of any office or department of the municipal corporation that constitute "temporary records" and/or "working papers" within the definition set forth in § 10-7-301(13) and (14) constitute "public records" of the municipality, except that "temporary records" may be scheduled for disposal as authorized in this part.



§ 10-7-702 - Retention schedules.

(a) The municipal technical advisory service, a unit of the Institute for Public Service of the University of Tennessee, is authorized to compile and print, in cooperation with the state library and archives, records retention manuals which shall be used as guides by municipal officials in establishing retention schedules for all records created by municipal governments in the state.

(b) Notwithstanding any law to the contrary, the governing body of any municipality may by resolution authorize the disposal of any permanent paper record of the municipality when the record has been photocopied, photostated, filmed, microfilmed, preserved by microphotographic process, or reproduced onto computer or removable computer media, or any appropriate electronic medium, in accordance with § 10-7-121. Other records of the municipality may be disposed of when the retention period that is prescribed in the retention schedule used by the municipality has expired. For purposes of this subsection (b), disposal includes destruction of the record. A municipality may adopt reasonable rules and policies relative to the making, filing, storing, exhibiting, copying and disposal of municipal records.









Chapter 8 - Confidentiality of Library Records

§ 10-8-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Library" means:

(A) A library that is open to the public and established or operated by:

(i) The state, a county, city, town, school district or any other political subdivision of the state;

(ii) A combination of governmental units or authorities;

(iii) A university or community college; or

(B) Any private library that is open to the public; and

(2) "Library record" means a document, record, or other method of storing information retained by a library that identifies a person as having requested or obtained specific information or materials from such library. "Library record" does not include nonidentifying material that may be retained for the purpose of studying or evaluating the circulation of library materials in general.



§ 10-8-102 - Disclosure prohibited -- Exceptions.

(a) Except as provided in subsection (b), no employee of a library shall disclose any library record that identifies a person as having requested or obtained specific materials, information, or services or as having otherwise used such library. Such library records shall be considered an exception to § 10-7-503.

(b) Library records may be disclosed under the following circumstances:

(1) Upon the written consent of the library user;

(2) Pursuant to the order of a court of competent jurisdiction; or

(3) When used to seek reimbursement for or the return of lost, stolen, misplaced or otherwise overdue library materials.



§ 10-8-103 - Applicability.

This chapter shall apply to libraries included within chapters 1 and 3-5 of this title.









Title 11 - Natural Areas And Recreation

Chapter 1 - Department of Environment and Conservation

§ 11-1-101 - Organization of department -- Authority of commissioner -- Historical commission.

(a) The department of environment and conservation shall be under the charge and general supervision of the commissioner of environment and conservation, who shall have the same official status as other commissioners.

(b) The commissioner is authorized to establish divisions, bureaus or other organizational units necessary to carry out the duties imposed upon the commissioner and the department.

(c) The commissioner is authorized to appoint such deputy and assistant commissioners as may be necessary to discharge the powers and duties of the department. In the event of absence or incapacity of the commissioner or in the event of a vacancy in the office of the commissioner, an appropriate person designated by the governor may be authorized in accordance with § 4-4-115, to exercise any and all of the powers of the commissioner until such time as the duly appointed commissioner can fulfill such commissioner's responsibilities.

(d) The commissioner is authorized to delegate any of the powers, duties, responsibilities or authority vested in the commissioner by the laws of the state of Tennessee.

(e) The commissioner may adopt, promulgate and enforce such rules and regulations necessary to carry out such commissioner's duties and responsibilities.

(f) The commissioner is also authorized to adopt, promulgate and enforce rules and regulations establishing fees and charges for departmental services including, but not limited to, licenses, permits, or authorizations rendered pursuant to or required by any statute administered by the department.

(g) The department shall have transferred and attached to it the Tennessee historical commission, for purposes of administration.



§ 11-1-102 - Records and equipment of various divisions kept by department.

(a) All records, equipment and properties of the division of geology and the former Tennessee state park and forestry commission shall be kept in the department of environment and conservation.

(b) All records, equipment and properties of the division of forestry shall be kept in the department of agriculture.

(c) Notwithstanding any law to the contrary, the following records as defined by § 10-7-301 of any division of the department of environment and conservation shall be confidential and shall not be open for inspection by members of the public:

(1) Concerning radioactive materials regulated by the United States nuclear regulatory commission or by a state under an agreement with the nuclear regulatory commission pursuant to § 274(b) of the Atomic Energy Act, codified in 42 U.S.C. § 2021(b); or

(2) Disclosing the specific location of threatened, endangered, or rare species that would not be available to the public under the federal law or regulation.



§ 11-1-103 - Cooperation with wildlife resources agency -- Relationships between divisions.

The several divisions located within the department of environment and conservation shall cooperate with the state wildlife resources agency, and the employees of the divisions shall lend whatever assistance is necessary to carry out the provisions of the game and fish laws. Likewise, the employees of the state wildlife resources agency shall cooperate with the other divisions in the department and lend assistance whenever it is deemed necessary by the commissioner of environment and conservation, it being the purpose to coordinate fully the activities of the state wildlife resources agency with other conservation activities in the department. In the event any controversy shall arise in the department between any of the various divisions therein as to their respective duties and functions, the commissioner shall have authority to make the final decision concerning the controversy, and to define the respective limits of authority of each division.



§ 11-1-104 - Political activities of officers and employees.

No member, employee or officer of the department of environment and conservation shall use such member's, employee's or officer's official authority or influence for the purpose of interfering with an election or affecting the results thereof, or for the purpose of coercing the political action of any person or body. Failure to comply with the express purpose of this section constitutes grounds for immediate dismissal.



§ 11-1-105 - Acquisition of land by gift, purchase, or condemnation -- Lands to be sought -- Titles to state -- Approval by attorney general and reporter -- Recommendations to general assembly.

(a) The department of environment and conservation has the full power to acquire by gift, devise or purchase, or by the exercise of the power of eminent domain, areas, properties, lands, or any estate or interest therein, of scenic beauty, material or recreational utility, historic interest, remarkable phenomena or any other unusual features which in the judgment of the department should be acquired, preserved, and maintained for the use, observation, education, health, and pleasure of the people of Tennessee; provided, that such authority of acquisition shall be within the limits of any appropriations which may be made by the general assembly for the purchase of such properties, and the department shall have no power to purchase or contract for the purchase of any property beyond the amount contained in such appropriation.

(b) The department has the power to institute and prosecute on behalf of the state of Tennessee any proceedings in the exercise of the power of eminent domain for the acquisition of such properties for public use in accordance with the laws relating to the exercise of such right and power.

(c) All contracts shall be made and all titles shall be taken in the name of the state of Tennessee. The title shall be examined and approved by the attorney general and reporter before any property shall be purchased or acquired by condemnation.

(d) The department may make recommendations to the general assembly of any other areas or properties for acquisition for which no appropriation may be made.

(e) The department shall make diligent effort to obtain by gift lands or other property for park purposes.

(f) All areas or properties so acquired shall be taken and held by the state for park purposes and the control and management thereof shall be vested in the department.



§ 11-1-106 - Personal property -- Acquiring and holding.

The department is empowered to receive by bequest, gift, or otherwise, money or other personal property for park purposes, to be held and used under § 11-1-105.



§ 11-1-107 - Power to convey to federal government.

(a) In the event any property at any time acquired lies in the designated area of the Great Smoky Mountain National Park, the department is empowered to convey same to the federal government as a part of the national park.

(b) Any money so received shall be deposited with the state treasurer to the credit of the department and disbursed upon the warrant or written order of the commissioner.



§ 11-1-108 - System of development and administration of land -- Rules and regulations -- Accounting for revenues.

(a) The department shall make a careful study of lands in the state suitable for park purposes and shall formulate and adopt a system for the proper development, preservation, and administration thereof.

(b) The department has the power to make rules and regulations and to promulgate the same for the management and control of this property for park purposes not inconsistent with the powers and restrictions herein.

(c) All revenue which may be derived from such property shall be accounted for by itemized annual statements, and shall go into the state treasury for state purposes; provided, that the commissioner, with the approval of the state building commission, may pledge the revenues derived from any park facility to pay for the lease or purchase of such park facility and the amounts which may be so pledged shall be applied as provided in such pledge.



§ 11-1-109 - Violation of rules and regulations punishable as misdemeanor.

(a) Any violation of rules and regulations for the care and management of such properties as may be made under the authority of § 11-1-108 is a Class C misdemeanor.

(b) In addition to the criminal penalty in subsection (a), the general assembly finds that it is appropriate that there be civil sanctions as well. Any person who does any of the following acts or omissions is subject to a civil penalty of up to ten thousand dollars ($10,000) per day for each day during which the act or omission continues or occurs:

(1) Any damage or vandalism to any state park;

(2) The intentional removal or destruction in state parks of any rare, threatened or endangered species of plants as provided in §§ 70-8-304(2) and 70-8-305, and in all rules and regulations promulgated pursuant to those sections; or

(3) Any other violation of this part or the rules promulgated under this part.

(c) The commissioner, through the attorney general and reporter, may institute proceedings for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violation occurred, in the name of the department. In any such action, the commissioner may also recover, in addition to the civil penalty assessed under subsections (b) and (d), for any damages to the state parks that were the result of the activity.

(d) In assessing the civil penalty, the court may consider the following factors:

(1) Whether the civil penalty imposed will be a substantial economic deterrent to the illegal activity;

(2) Damages to the state park, including compensation for loss or destruction of any part of the area, resulting from the violation, as well as expenses involved in enforcing this section and the costs involved in rectifying any damage;

(3) The cause of the violation; and

(4) Any economic benefit gained by the violator.

(e) Any civil penalties paid to the state pursuant to this section shall be deposited in the state park fund created by § 11-3-302.

(f) No provision of this section shall be construed to restrict the state from recovering civil damages to state property as provided by law.



§ 11-1-110 - Division of educational service -- Director.

(a) There is hereby created in the department of environment and conservation a division to be known as the "division of educational service."

(b) The head of the division shall be a director appointed by the commissioner of environment and conservation.

(c) It is the duty of the division to promote education in regard to all conservation matters and to assist the various departments, divisions, and agencies with educational programs concerning conservation as may be deemed appropriate.

(d) The director shall perform such other duties and functions as may be directed by the commissioner.



§ 11-1-111 - Use of central office appropriations for division of educational service.

The commissioner of environment and conservation is hereby authorized and empowered to use such part of the commissioner's appropriation for the commissioner's central office as the commissioner may deem appropriate in connection with the division of educational service.



§ 11-1-112 - Park facilities -- Powers and duties of commissioner.

In order to provide park facilities for the department and to enable the construction and financing thereof on lands owned by the state or by an industrial development corporation which has been created under title 7, chapter 53, but for no other purpose unless authorized by law, the commissioner, with the approval of the state building commission, in the name of the state of Tennessee, has the following powers and duties:

(1) Without limitation by reason of any other law, the power to sell and convey title to an industrial development corporation any land and any existing buildings or facilities thereon owned by the department for such consideration upon such terms and conditions as in the judgment of the commissioner and the state building commission are in the best interest of the state;

(2) Without limitation by reason of any other law, the power to lease to an industrial development corporation for a term or terms, not exceeding fifty (50) years each, any land and existing buildings or facilities thereon owned by the department upon such terms and conditions as in the judgment of the commissioner and the state building commission are in the best interest of the state;

(3) The power to lease or purchase from an industrial development corporation and to make available for public use any park facility erected upon land conveyed or leased to an industrial development corporation or upon any of the land owned by an industrial development corporation upon such terms, conditions and rentals or deferred payment obligations as in the judgment of the commissioner and the state building commission are in the best interest of the state;

(4) The power to pledge and assign all or any part of the revenues derived from the operation of such park facility as security for the payment of the rentals or deferred payment obligations due and to become due under any lease or purchase under subdivision (3), and to covenant in any such lease or purchase agreement with respect to future pledges or assignments of such revenues; and

(5) The power to covenant and agree in any lease or purchase made under subdivision (3) to:

(A) Impose fees, rentals or other charges for the use or occupancy or other operation of such park facility in an amount calculated to produce revenues sufficient to pay the rentals or obligations due and to become due under such lease or purchase; and

(B) Properly account for, secure, and disburse such fees, rentals and charges.



§ 11-1-113 - Grants for utility systems -- "Utility system" defined.

(a) Subject to the approval of the state building commission, the commissioner of environment and conservation is hereby authorized to make grants, as funds are available, to any municipality, county, town or city, utility district, public utility, or any authority, corporation, association or other organization which provides utility services, in order to assist in providing utility service to any state park, forest, or any unit of the Tennessee outdoor recreation area system authorized by § 11-3-103. Such grant shall be for construction purposes only, and shall be directly proportional to the benefits accruing to the state facility by the utility system.

(b) "Utility system" includes water, sewerage, electric and solid waste.



§ 11-1-114 - Use of privately owned land for recreational purposes -- Acquisition of adjacent lands.

(a) The commissioner of environment and conservation has the authority to enter into agreements with any not-for-profit corporation chartered under the laws of this state, such agreements being for the purpose of planning, providing, maintaining, and/or administering recreational and natural areas and facilities for the use by the general public.

(b) Such authority includes the power to provide duly commissioned park rangers for the enforcement of state laws and regulations on publicly and privately owned lands or waters used as recreational areas by the general public.

(c) Furthermore, the commissioner has the authority to acquire by gift, purchase, exchange, assumption of tax payments, or other method specifically excluding condemnation, lands or easements adjacent to or near such recreational or natural areas for the purpose of facilitating the public use of these areas.

(d) In exercising the authority granted in this section, the commissioner shall abide by all law relating to contracts, property management, and leasing, including such regulations as may be promulgated by appropriate state officials, subject to specific appropriation of funds by the general assembly.



§ 11-1-115 - Cloverbottom Mansion.

(a) The commissioner of environment and conservation is authorized to contract with the Cloverbottom Association, subject to the approval of the state building commission, for its assistance in the renovation, repair, maintenance, operation and preservation of the Cloverbottom Mansion located in Davidson County.

(b) This section shall not be construed to be an appropriation of funds and no funds shall be obligated or expended pursuant to this section unless such funds are specifically appropriated by the general appropriations act and approved by the commissioner of finance and administration.



§ 11-1-116 - Policy of employing young persons to work in state parks and recreation areas.

It is the policy of the general assembly that young persons should assist in the preservation of state parks and recreation areas. The commissioner of environment and conservation is encouraged to employ persons under nineteen (19) years of age to work in state parks and recreation areas. These persons should be employed in nonhazardous duties that enhance the viability and purpose of Tennessee's pristine parks. The commissioner shall provide an annual report to the energy, agriculture and natural resources committee of the senate and to the agriculture and natural resources committee of the house of representatives on the number of persons under nineteen (19) years of age who are employed to work in state parks and recreation areas, and in which state parks and recreation areas such persons are employed.



§ 11-1-117 - Initiation of proceedings -- Injunctive relief.

The commissioner may initiate proceedings in the chancery court of Davidson County or the county in which the activities occurred against any person who is alleged to have violated or is about to violate this part or the rules promulgated under this part. In the action, the commissioner may seek, and the court may grant, injunctive relief and any other relief available in law or equity.






Chapter 2 - Conservation Commission [Repealed]

§ 11-2-101 - [Repealed.]

HISTORY: Acts 1953, ch. 248, § 2 (Williams, § 255.75i); 1955, ch. 214, § 1; impl. am. Acts 1959, ch. 9, § 11; Acts 1963, ch. 166, § 1; impl. am. Acts 1963, ch. 169, § 3; T.C.A. (orig. ed.), § 11-201; repealed by Acts 2012, ch. 986, § 23, effective October 1, 2012.



§ 11-2-102 - [Repealed.]

HISTORY: Acts 1953, ch. 248, § 3 (Williams, § 255.75j); 1955, ch. 214, § 2; impl. am. Acts 1959, ch. 9, § 11; Acts 1963, ch. 166, § 2; T.C.A. (orig. ed.), § 11-202; repealed by Acts 2012, ch. 986, § 23, effective October 1, 2012.



§ 11-2-103 - [Repealed.]

HISTORY: Acts 1939, ch. 217, § 3; C. Supp. 1950, § 255.67 (Williams, § 255.75c); T.C.A. (orig. ed.), § 11-203; repealed by Acts 2012, ch. 986, § 23, effective October 1, 2012.



§ 11-2-104 - [Repealed.]

HISTORY: Acts 1953, ch. 248, § 5 (Williams, § 255.75l); 1976, ch. 806, § 1(48); T.C.A. (orig. ed.), § 11-204; repealed by Acts 2012, ch. 986, § 23, effective October 1, 2012.



§ 11-2-105 - [Repealed.]

HISTORY: Acts 1953, ch. 248, § 6 (Williams, § 255.75m); T.C.A. (orig. ed.), § 11-205; repealed by Acts 2012, ch. 986, § 23, effective October 1, 2012.



§ 11-2-106 - [Repealed.]

HISTORY: Acts 1953, ch. 248, § 4 (Williams, § 255.75k); T.C.A. (orig. ed.), § 11-206; repealed by Acts 2012, ch. 986, § 23, effective October 1, 2012.



§ 11-2-107 - [Repealed.]

HISTORY: Acts 1953, ch. 248, § 7 (Williams, § 255.75n); impl. am. Acts 1974, ch. 481, §§ 4, 6; T.C.A. (orig. ed.), § 11-207; repealed by Acts 2012, ch. 986, § 23, effective October 1, 2012.






Chapter 3 - State Parks

Part 1 - General Provisions

§ 11-3-101 - "Park" defined.

For the purposes of the department of environment and conservation, "park" means and includes any and all areas of land heretofore or hereafter acquired by the state, which by reason of having natural and historic features, scenic beauty or location, possess natural or potential physical, aesthetic, scientific, creative, social or other recreational values, and are dedicated to and forever reserved and administered by the state for the recreational and cultural use and enjoyment of the people.



§ 11-3-102 - Preservation in natural condition.

Every park under this part shall be preserved in a natural condition so far as may be consistent with its human use and safety, and all improvements shall be of such character as not to lessen its inherent recreational value.



§ 11-3-103 - Classification and designation of areas -- Administration of state park system -- Division of parks and recreation.

(a) All parks, monuments and other areas used primarily for recreational purposes shall be properly classified under the supervision of the department of environment and conservation, and the department shall, upon approval of the classification, designate the areas comprising the state park system, the state park system to be administered through a division of parks and recreation in the department.

(b) (1) Notwithstanding any other law to the contrary, the state park designated as "Pickett State Park" is hereby redesignated as "Pickett Civilian Conservation Corps (CCC) Memorial State Park."

(2) The department shall erect suitable markers and/or affix suitable signs designating such park as the "Pickett Civilian Conservation Corps (CCC) Memorial State Park."



§ 11-3-104 - Cooperation for park purposes.

The state, counties, municipalities, and all political subdivisions of Tennessee are empowered to cooperate with each other, and with other states, and with the United States government, or any agency thereof, in planning, establishing, improving, or maintaining any park or other recreational area or monument.



§ 11-3-105 - Eminent domain.

In the acquisition of sites or boundaries of land for parks to be used for any one (1) or more of the purposes recited in this part, the state is authorized to exercise the power of eminent domain when the governor so orders.



§ 11-3-106 - Expenditures by political subdivisions.

Every county, municipality, and other political subdivision of this state is empowered to expend money from available sources to aid in the purchase of areas within the county, municipality or political subdivision for park purposes within the meaning of this part, the park to become the property of the state, to be improved, cared for and administered by the department of environment and conservation as a part of the state park system hereinabove mentioned; provided, that the governor and commissioner of environment and conservation shall have first agreed in writing to accept the same.



§ 11-3-107 - Parks and recreation division employees -- Commissioned law enforcement officers.

(a) The division of parks and recreation is authorized to employ a suitable number of persons as park rangers, ranger naturalists, park managers and in other positions, however designated or named, having qualifications established by the division of parks and recreation, and approved by the department of human resources. They will manage and supervise the operation of the state parks and other recreational areas managed or administered by the division; provided, that persons employed as park rangers as of January 1, 1986, who meet the qualifications set out by this section as it existed on January 1, 1986, shall not be denied promotion to a position as park manager or any equivalent position because of not meeting any more stringent qualifications which may be established pursuant to this subsection (a).

(b) Employees of the division of parks and recreation, when properly trained and qualified, may be commissioned by the commissioner of environment and conservation as law enforcement officers. When so commissioned, they shall have all of the police powers necessary to enforce all state laws, rules and regulations, within the state parks, state forests, state natural areas, all other state-owned areas under the jurisdiction of the division, and all recreational areas which are administered or managed by the division under lease, easement or other agreement with any public or private owner of the property. The commissioned employees of the division shall have all police powers necessary to apprehend and arrest any person within the state, for any violation of state law or rule or regulation of the division committed on any state park or other area described above. They shall enforce the laws, rules and regulations and maintain order, for the protection of state property and the public welfare. They shall have the right to carry firearms or other arms while on duty as commissioned law enforcement officers of the division. It is the responsibility of the division to assure that law enforcement duties are pursued with the utmost awareness and care and not to the detriment of the primary responsibilities of rangers and managers, which are to provide for visitor information and education, to manage and maintain park resources and personnel and to conduct recreation programs.

(c) (1) Notwithstanding title 12, chapter 2, part 4, when the division of parks and recreation makes a determination to retire an equine from service, the park ranger, ranger naturalist, park manager or any other similar employee who has used the equine to carry out such person's duties as a law enforcement officer or as an employee of the division of parks and recreation, may take possession of the equine upon paying to the division of parks and recreation the value assigned to the equine pursuant to subdivision (c)(3).

(2) Upon taking possession of a retired equine pursuant to subdivision (c)(1), the park ranger, ranger naturalist, park manager or any other similar employee shall be responsible for all costs associated with maintaining such equine.

(3) The division of parks and recreation is authorized to promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, necessary to carry out this subsection (c) including establishing a value for the equine at the time the decision is made to retire the equine from service.

(d) The division of parks and recreation, with the approval of the department of human resources, shall establish standards of training and qualification for the commissioning of employees as law enforcement officers, and for in-service training of its commissioned employees. Training standards shall be consistent with those established by a recognized agency such as the Tennessee peace officer standards and training commission, the Jerry F. Agee Tennessee Law Enforcement Training Academy or the department of interior, national park service.

(e) After twenty-five (25) years of honorable service by a commissioned employee, the department of environment and conservation, bureau of state parks and recreation shall authorize the employee, upon retirement, to retain such employee's service weapon in recognition of the employee's many years of good and faithful service. A commissioned employee who retires on disability retirement also may be authorized to retain that employee's service weapon.



§ 11-3-108 - Authority to sell surplus park land -- Authorization.

The department of environment and conservation is authorized to sell certain tracts of land which are surplus to the needs and benefit of the state of Tennessee, and now being used for state park purposes. The land shall be sold only upon authorization of the national park service, department of interior, and under such terms and conditions as it may require.



§ 11-3-109 - Execution of deed -- Approval.

(a) Upon receipt of such authorization and terms and conditions from the national park service, the commissioner of environment and conservation is hereby authorized to execute a deed on behalf of the state of Tennessee, transferring and conveying whatever interest the state of Tennessee might have in the tract of land.

(b) The deed of conveyance shall be approved by the governor and attested by the secretary of state.



§ 11-3-110 - Use of proceeds of sale.

All funds received from any of such sales of land shall be invested in capital improvements in that particular state park from which the sale was made.



§ 11-3-111 - Lease and license arrangements -- Special events permits and licenses -- Native craft products.

(a) The commissioner of environment and conservation, with the approval of the state building commission and attorney general and reporter, may enter into lease agreements for the operation of existing facilities and the development, construction, and operation of new facilities on lands under the control or supervision of the department of environment and conservation where the leases are deemed necessary, in the discretion of the commissioner, for improved utilization of state lands and facilities in the public interest. Such facilities or developments shall include, but not be limited to: boat docks, fishing piers, camp sites, trailer camps, golf courses, recreational facilities, hotels, motels, restaurants, retail stores, forests, natural areas, and historic sites. The leases may contain a provision giving the lessee the option of renewing the lease upon like terms and conditions and for the same term. The leaseholds may be sold; provided, that they have been approved by the commissioner, the governor, and the attorney general and reporter, and any sale made without their approval shall be void. Any lease agreements entered into in accordance with this section shall be entered into only after sealed bids have been submitted to the commissioner of environment and conservation on the facilities to be leased and all applicable provisions of law have been complied with which relate to contracts, property management, and leasing, including such regulations as may be promulgated by appropriate state officials.

(b) The director of the division of parks and recreation, with the approval of the commissioners of environment and conservation and finance and administration, may enter into license agreements which allow the licensee to operate facilities or to conduct business operations within state parks, where this is deemed necessary for the best utilization of state parks for public recreational purposes, under the following conditions:

(1) The intended use or occupancy of park lands or facilities by the licensee is seasonal or is of a nature that makes it inappropriate for the state to enter into a lease agreement;

(2) The license is for a term not to exceed three (3) years, and may be terminated by the director, without cause; and

(3) The license agreement is entered into only after written proposals have been solicited by advertisement in a newspaper of general circulation in the county where the park is located, except that a license agreement for a term not to exceed ninety (90) days may be negotiated and entered into without such advertisement in order to obtain an operator for a facility which is vacant because a previous lease or license has expired or has been terminated.

(c) The director may issue permits or licenses to any government, public agency, individual, corporation, association or other organization for terms of not more than ten (10) days for the use of areas or facilities within state parks for special events, where this is deemed to enhance the use of the parks for public recreational purposes. The commissioner of environment and conservation shall promulgate rules which establish policies, rules and procedures applicable to the issuance of permits and licenses pursuant to this subsection (c). Such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Such rules shall also be reviewed and approved by the commissioner of finance and administration before becoming effective.

(d) Any person or business entity who occupies property in a state park, under a lease or license, in which crafts or souvenirs are sold, shall maintain an inventory, twenty-five percent (25%) of which is in crafts native to the state of Tennessee, if such crafts are readily available. This provision shall become the basis of a section of every such new lease or license and every such lease or license that is renegotiated with the present tenant or licensee.



§ 11-3-112 - Purchasing authority.

(a) Notwithstanding any law to the contrary, the commissioner of environment and conservation has the authority to cause to be purchased and to develop the method for purchasing, without the approval of any other agency of state government, services, raw materials, merchandise for resale, supplies and equipment necessary for provision of quality services for state park operations. This section shall not be construed to allow the department to contract for services previously accomplished for the parks by state employees or for services that could reasonably be expected to be accomplished by state employees.

(b) It is the responsibility of the commissioner of environment and conservation to develop policies and procedures to ensure, to the extent practicable, that purchases made on behalf of park operations are at the lowest possible price while at the same time ensuring quality and timely delivery. The commissioner shall file such policies and procedures with the procurement commission for the commission's review and approval.

(c) The commissioner has the authority to purchase supplies and equipment through the department of general services and is encouraged to exercise the option to purchase through the department under title 12, chapter 3, in circumstances which are advantageous for the timely delivery of low cost, quality products.

(d) For the purposes of this section, "park operations" means the following facilities at state parks: inns, cabins, restaurants, golf courses, gift shops, marinas, snack bars, and vending machines.

(e) No expenditure of public funds pursuant to this section shall be made in violation of the provisions of Title VI of the Civil Rights Act of 1964, codified in 42 U.S.C. § 2000d.



§ 11-3-113 - Reimbursement of green fees from certain agencies.

If the golf course is located in a state park, but operated by a municipal or county government agency under contract with the department of environment and conservation, the department shall reimburse the operating agency for any green fees waived under former § 11-3-112 [repealed] and this section.



§ 11-3-114 - Clear-cutting.

(a) The commissioner of environment and conservation shall prohibit the forestry practice of clear-cutting in all state parks. The department of environment and conservation shall not conduct clear-cutting operations in such parks, nor permit any other person or lessee to conduct clear-cutting operations in such parks.

(b) Notwithstanding subsection (a), clear-cutting may be permitted in state parks in cases of natural disaster or insect infestation provided that the department of environment and conservation has determined prior to any such clear-cutting that it is a reasonable and appropriate response to such disaster or infestation and that it is consistent with the department's duty to preserve and maintain the parks. Such clear-cutting may occur only in a manner approved in advance by the department.



§ 11-3-115 - Individual honored by park dedication need not be deceased.

No individual shall be disqualified from having a park named in dedication to the individual based solely on the fact that the individual is not deceased.



§ 11-3-120 - Management plan.

(a) The department of environment and conservation is hereby directed to formulate a long-range plan, hereinafter referred to as a "management plan" for each state park. Each such management plan shall include the following:

(1) Funding requirements for state parks and an analysis of whether the revenue-generating facilities on the park are self-sustaining;

(2) Facilities preservation, maintenance and utilization;

(3) Management and personnel staffing, training, compensation and professional development;

(4) Preservation, development and expansion of existing and new park resources and facilities;

(5) Educational programming; and

(6) Land acquisition.

(b) Each management plan shall include goals and projections for state parks for the next ten (10) years and shall be updated every five (5) years by the department. Each management plan shall be posted on the department's web site. Prior to updating each management plan, the department shall conduct public hearings after public notice has been given in accordance with title 8, chapter 44. Public hearings shall be conducted in each park or in the vicinity of each park regarding any update to the management plan. Notice of these public hearings shall be given to any friends groups or other groups with a particular interest in the particular park. The department shall consider all written and oral comments received in these hearings and shall document its responses to such comments. The department shall submit by March 1 of each year, to the agriculture and natural resources committee of the house of representatives and the energy, agriculture and natural resources committee of the senate, a report outlining any major deviations from the management plans in the previous year and the reasons therefore.

(c) The department shall not commence construction on any new capital project which costs in excess of one hundred thousand dollars ($100,000) in any state park if it is not provided for in the park's current management plan and the project has been approved by the state building commission. The construction costs for such new capital projects other than those provided for in the management plan shall not be funded until the management plan is appropriately updated.



§ 11-3-121 - Rate discounts.

(a) The commissioner shall offer discounted rates for activities at the state parks to senior citizens, disabled persons, state employees, members of the Tennessee national guard, and any other group that the commissioner deems appropriate for such treatment. The specific activities where these discounts would apply as well as the timing and amount will be left to the commissioner's discretion.

(b) (1) The commissioner shall offer discounted rates for activities at state parks to veterans who are Tennessee residents. The specific activities for which the discounts would apply, as well as the timing and amount, shall be left to the commissioner's discretion; provided, that the discounts shall only be offered to resident veterans during the off season.

(2) For purposes of this subsection (b), "veteran" means a former member of the United States armed forces or a former member of a reserve or Tennessee national guard unit who was called into active military service of the United States, as defined in § 58-1-102, and who served honorably, as defined in § 49-7-102.

(3) For purposes of this subsection (b), "off season" means a period or periods of time, as determined by the commissioner, during which state park activities and facilities traditionally operate at less than full capacity.

(c) No public official shall be given the right to play golf free for life or for any other extended period of time on courses in state parks, unless such action is authorized by the agriculture and natural resources subcommittee of the house of representatives, and approved by such standing committee of the house of representatives, as well as approved by the energy, agriculture and natural resources committee of the senate. Such prohibition includes green fees, golf carts and free supplies or equipment. Nothing in this subsection (c) shall prohibit the management of a golf course in state parks from occasionally extending free play to such public officials under appropriate circumstances.



§ 11-3-122 - Driving a golf cart within state park.

In state parks, a golf cart, as defined by § 55-1-123, may only be driven on golf courses in accordance with state park rules and policies and on the paved roads within the campgrounds, subject to regulation by state parks to protect public safety. Nothing in this section shall prohibit the department of environment and conservation from requiring a valid driver license for the operation of a golf cart within the properties described in this section.



§ 11-3-123 - Manner of maintenance -- Easy access.

The department of environment and conservation is encouraged to maintain the state park system in a manner that is conducive to use by all persons and that provides such persons with easy access to all public areas within the parks.






Part 2 - Nonprofit Organizations for Support and Enhancement of State Parks

§ 11-3-201 - Legislative findings and intent.

The general assembly finds that in order to maintain and enhance the purposes, programs and functions of the state park system, including, but not limited to, educational, interpretative and recreational functions, nonprofit citizen support organizations may be organized, and the commissioner of environment and conservation, after approval of the commissioner of finance and administration, may enter into agreements with such organizations for the purpose of providing support, financial and otherwise, to a specific park or parks, or the state park system. The agreement shall be forwarded to the comptroller of the treasury for review and comment prior to the execution by any state official. It is the intent of this legislation that any revenues generated by these organizations be used to enhance the state parks and their programs. To that end, it is the intent that state appropriations to the parks not be reduced when revenues are generated by these organizations.



§ 11-3-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Citizen support organization" means an organization which:

(A) Is organized as a nonprofit corporation, or is otherwise qualified to do business in Tennessee as a nonprofit corporation, pursuant to title 48, chapter 51;

(B) Is exempt from payment of federal income taxes pursuant to § 501(c) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 501(c), as it may be amended;

(C) Is incorporated for purposes which are consistent with the goals, objectives, programs, responsibilities and functions of the state park system as provided in title 11, as determined by the commissioner; and

(D) Provides equal opportunities and membership to all persons regardless of race, color, national origin, sex, religion, age, disability or other constitutionally protected classification;

(2) "Commissioner" means the commissioner of environment and conservation or the duly authorized representative or, in the event of the commissioner's or representative's absence or vacancy in the office of commissioner, the deputy commissioner;

(3) "Department" means the department of environment and conservation; and

(4) "Park" means an area as defined at § 11-3-101, and includes, but is not limited to, state natural areas, archaeological areas, historic areas, parks, scenic rivers, scenic trails and state forests.



§ 11-3-203 - Agreements.

The commissioner may enter into an agreement with a citizen support organization for purposes consistent with this part if the commissioner determines it is in the best interest of a specific park or the park system generally.



§ 11-3-204 - Activities.

A citizen support organization which enters into an agreement with the commissioner may provide support, assistance or cooperation to a specific park or to the park system in general, including, but not limited to:

(1) The provision of educational or interpretative material for sale;

(2) The provision of exhibits and materials for display and related equipment and material;

(3) The provision of financial support, whether through donation, gift or otherwise, for park programs, property or other park purposes;

(4) The provision of volunteer personnel services or monetary contributions for adding state positions for park services;

(5) The provision of equipment or other goods; and

(6) The gift or donation of money to fund programs and exhibits or to procure equipment, materials, books or services.



§ 11-3-205 - Use of state park property and facilities.

If the commissioner enters into an agreement with a citizen support organization, the commissioner may authorize such organization to use, under such conditions as the commissioner may prescribe, property or facilities of the state park system to carry out its support activities.



§ 11-3-206 - Assistance by the commissioner.

The commissioner, through the director of the division of state parks, may assist organizers of a citizen support organization with its creation and may provide technical assistance to the organization after its incorporation. However, it is the responsibility of the citizen support organization to ensure that the organization is lawfully incorporated and operating.



§ 11-3-207 - Audits -- Books and records.

(a) All annual reports and all books of accounts and financial records of a citizen support organization shall be subject to audit annually by the comptroller of the treasury. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed independent public accountant selected by the citizen support organization. If an independent public accountant is employed, the audit contract between the citizen support organization and the independent public accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the citizen support organization; provided, that in the case of any audit performed by the comptroller of the treasury of any citizen support organization having gross receipts of less than twenty-five thousand dollars ($25,000) for the fiscal period under audit, the cost of such audit shall be paid by the state.

(b) The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(c) One (1) copy of each audit shall be furnished to each member of the board of the citizen support organization, the department and the comptroller of the treasury.

(d) The department and the comptroller of the treasury, or their designated representative, shall have access to the citizen support organization's books, records and accounts whenever deemed necessary by either office.

(e) If the comptroller of the treasury determines that due to size or insignificant financial activities by a citizen support organization the requirement of this section for an audit is unnecessary or would be burdensome on a citizen support organization, then the comptroller of the treasury may waive the required audit.



§ 11-3-208 - Gifts and donations.

(a) Any monetary gifts, donations or otherwise received by the department, the commissioner, the division of state parks or by a specific park from a citizen support organization and designated by the citizen support organization for the benefit of a specific park or the park system in general, shall be deposited directly to the account for the specific park or to the general account for the division of state parks, shall not revert to the general fund at the end of the fiscal year and shall be retained in the account until expended, notwithstanding title 9, chapter 4, or such other provisions requiring all funds be deposited into or revert to the general fund.

(b) Any gifts of equipment, materials, or other personal property to a specific park shall be used solely at that park unless the commissioner determines its use at another park is necessary.



§ 11-3-209 - Dissolution.

In the event a citizens support organization dissolves, any funds remaining after dissolution shall be donated to the division of state parks and shall be deposited, as provided in § 11-3-208, and applied for the provision or expansion of state park programs, services or facilities.



§ 11-3-210 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, which the commissioner deems necessary to administer this part.






Part 3 - State Park Funding

§ 11-3-301 - Legislative intent.

It is the legislative intent that people who use the state parks be given the opportunity to voluntarily contribute to the maintenance, renovation, promotion, expansion, recreational and educational programs, and operations of such parks. Each state park shall provide a collection point, box or other suitable arrangement at which park users may make donations to the state park fund, with the exception of those state parks that the commissioner of environment and conservation may certify as not being suitable for the collection of such fee.



§ 11-3-302 - State park fund.

(a) There is created a special agency account in the state general fund to be known as the "state park fund," hereinafter referred to in this part as the "fund."

(b) Any fund balance remaining unexpended at the end of a fiscal year in the fund shall be carried forward into the subsequent fiscal year.

(c) Interest accruing on investments and deposits of the state park fund shall be carried forward into the subsequent fiscal year.

(d) Unless otherwise specified in this part, the funds realized from voluntary contributions generated from the operation of state parks under the control or supervision of the division of parks shall be deposited in the fund. No part of the fund shall be diverted to the general fund or any other public fund.

(e) Moneys in the fund shall be invested by the state treasurer in accordance with § 9-4-603. The fund shall be administered by the commissioner of environment and conservation.

(f) Moneys in the fund shall only be expended and obligated in accordance with appropriations made by the general assembly.

(g) Moneys in the fund shall only be expended in accordance with this part.

(h) Any revenues realized from user fees charged by the state parks shall be deposited in a sub-account within the fund which shall be governed by this part except the restriction regarding salaries in § 11-3-304.

(i) Any revenues derived from the payment of fees charged at state parks and any fines, penalties, forfeitures, or contraband allocated to state parks pursuant to state law shall be deposited in the fund.



§ 11-3-303 - Expenditures.

The fund shall be used for expenditures for state parks, including, but not limited to:

(1) The administration of state parks;

(2) The purchase of lands and rights therein suitable for management by the division of state parks;

(3) The renovation, equipment, maintenance and upkeep of managed property and all buildings and structures related thereto;

(4) The construction of suitable buildings, recreational facilities, parking lots, trails, campgrounds, picnic areas, scenic areas, cabins, inns, golf courses, swimming facilities, restaurants, marinas, docks and structures necessary for the use and enjoyment of state parks;

(5) The promotion, advancement and efficient management of state parks and their resources, including educational activities to that end; and

(6) Any other purpose determined by the commissioner of environment and conservation to be necessary or beneficial to implement this title.



§ 11-3-304 - Excluded uses of funds.

No voluntary contributions or donations made pursuant to this part shall be used to pay salaries of employees or administrators of such state parks.



§ 11-3-305 - Self-sufficiency of revenue-generating facilities.

It is the legislative intent that the following types of revenue-generating facilities at state parks shall be self-sufficient by the fiscal year 2007-2008: marinas, campgrounds, golf courses, cabins, gift shops, restaurants and inns. "Self-sufficient" means that the revenue generated at all such facilities collectively is sufficient to cover all of the direct operational costs incurred at those facilities. Nothing in this section shall be construed to automatically require the closing of any park or facility which is not individually self-sufficient.



§ 11-3-306 - Application of excess revenues.

If revenues are generated by the facilities named in § 11-3-305 which exceed the needs for self-sufficiency, then they may be applied in priority order, first to other operations at the park where they are located, next to parks containing historic sites or museums or natural areas, and finally to other state parks.









Chapter 4 - State Forests

Part 1 - General Provisions

§ 11-4-101 - Short title.

This chapter shall be known as the "Tennessee Forestry Act."



§ 11-4-102 - Purpose.

The general assembly recognizes that the forests of Tennessee are a valuable natural resource that provide significant economic and social benefits to the citizens of the state. It is further recognized that efforts are needed to effectively protect and develop those forests in a manner that assures the perpetuation of long-term public benefits. In response to such needs, the general assembly has created the Tennessee Forestry Act. The purpose of this chapter is to establish a state forestry organization that is responsible for the development and administration of those programs and services that ensure effective protection, management, and reforestation of Tennessee's forests.



§ 11-4-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commission" means the state forestry commission;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Department" means the department of agriculture;

(4) "Division" means the division of forestry within the department;

(5) "Forestry" means the professional application of scientific principles in the management and use of forest land;

(6) "Forests" means those lands currently occupied by trees of any size and species which may or may not have commercial value but are capable of providing multiple use benefits;

(7) "Multiple use" means the management and use of forests such that a variety or mix of natural resource benefits are derived from that land. "Multiple use" includes, but is not limited to, a combination of timber production, demonstration, watershed protection, wildlife management, recreation, and aesthetics;

(8) "Protection" means the application of such technology and services as may be necessary to minimize mortality and loss of growth occurring in forests as a result of wild fire, insects, disease, and other causal agents;

(9) "Reforestation" means the artificial or natural regeneration of trees on bare land, eroded sites, or previously forested areas;

(10) "State forester" means the director of the division of forestry;

(11) "State forests" means those lands owned by the state and administered under the jurisdiction of the division, for the purpose of multiple use; and

(12) "Vendor services" are contract services for a fee, provided by division personnel, and includes such assistance as tree planting, site preparation, and timber stand improvement.






Part 2 - Forestry Commission

§ 11-4-201 - Creation -- Members -- Powers and duties.

(a) There is created within the department a state forestry commission. The commission shall consist of seven (7) members, each of whom shall be a citizen of the state of Tennessee, and be eighteen (18) years of age or older. Each member shall be appointed by the governor. In making appointments to the commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person appointed to serve on the commission is a member of a racial minority.

(b) (1) The initial appointments of the commission shall be made by the governor in the following manner:

(A) Two (2) of the members shall be the owners of not more than five hundred (500) acres of forests within the state;

(B) One (1) of the members shall be the owner or representative of an owner of five hundred (500) acres or more of forests within the state;

(C) One (1) of the members shall be a representative of a pulp and paper industry operating in this state;

(D) One (1) of the members shall be a representative of the hardwood products industry operating in this state;

(E) One (1) of the members shall be an active member of a statewide conservation organization having as one (1) of its principal objectives the conservation and use of the forest resource; and

(F) The remaining member shall be appointed by the governor from the public at large.

(2) Two (2) members shall be appointed for a period of two (2) years, three (3) members shall be appointed for a period of four (4) years, and two (2) members shall be appointed for a period of six (6) years, as designated by the governor in the governor's appointments. At all times at least three (3) of the members shall hold a forestry degree from an institution accredited by the Society of American Foresters and shall have at least five (5) years' experience in forest related activity.

(c) Upon the expiration of such terms, appointments thereafter shall be for a period of five (5) years and until their respective successors in office have been appointed. A member shall serve no more than two (2) terms. Initial appointments shall be made and confirmed by March 1, 1985, and members shall serve until July 1 of each year in which their term expires. The position of any member shall become vacant when such member misses, without cause, more than two (2) consecutive meetings of the commission. Cause shall be determined by the commission. Appointments of new members and appointments to fill vacancies shall be confirmed by the general assembly as soon as practical but no later than the end of the first session of the general assembly following the appointment.

(d) If a vacancy occurs, the governor shall appoint a person to fill the remainder of the unexpired term. The commissioners of environment and conservation and agriculture and the executive director of the Tennessee wildlife resources agency shall serve as nonvoting members of the commission.

(e) The commission shall elect from its membership a chair, vice chair and a secretary who shall serve for a period of one (1) year. The commission shall meet at such time and place as designated by the commission or the chair thereof, but the chair shall call a meeting at least four (4) times a year. The first meeting shall be called by the commissioner of agriculture within sixty (60) days after the appointment and confirmation of the members. The division shall provide the commission with suitable meeting space and any necessary clerical and technical assistance.

(f) The commission members shall receive no compensation but shall be reimbursed for their travel expenses while engaged in the work of the commission. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(g) (1) It is declared to be the legislative intent that the commission shall place first and foremost the welfare of the state's forest resources in the commission's planning and decisions, and to encourage the multiple development and use of the state's forest resources to the benefit of all of the citizens of Tennessee, including, but not limited to, the creation of a comprehensive long-range forest resource plan to integrate the division's efforts and to implement and encourage full utilization of Tennessee's forests and other related resources with sound conservation principles.

(2) It is further declared that the commission be given authority by and through this chapter to formulate and recommend state forestry policies to the governor and that the commissioner shall be responsible for administering the state's forestry policies and programs through the division.

(h) The commission shall have and exercise the power, duty and responsibility to formulate and recommend to the governor state forestry programs which shall include the following:

(1) Adequate fire protection for all state and privately owned forests within the state;

(2) The production and distribution of high quality forest tree seedlings to meet the reforestation needs in the state;

(3) Promotion of reforestation;

(4) Forest management assistance to landowners;

(5) Educational programs for the purpose of promoting a better understanding of forest activities' values and benefits to be received from forests by the citizens of the state;

(6) Distribution of information concerning the state's timber and forest resources;

(7) Management of state forests;

(8) Management of trees in urban areas;

(9) Promotion of effective forest products utilization;

(10) Promotion of the development and expansion of markets for forest products;

(11) Cooperative agreements with the federal government with respect to the protection of timbered and forest-producing land from fire, insects and disease; the acquisition of forests to be developed, administered and managed as state forests; the production, procurement and distribution of trees; the implementation of an educational program; the assistance of the owners of farms to establish, improve and renew forests and other valuable forest growths; and the collection and publication of data relative to timber and forest resources or any other program which will assist the commission in fulfilling the purposes of this chapter; and

(12) Protection of forest soil and the quality and quantity of water.

(i) The commission is directed and authorized to perform the following duties and functions:

(1) Submit names for the position of state forester in accordance with § 11-4-301(a).

(2) Approve the annual budget as submitted to the commission by the state forester. The commission shall review the budget proposal and submit its approved budget request to the commissioner for the commissioner's consideration. Any recommended changes made in the budget request by the commissioner must be justified in writing and attached to the commission's budget request when submitted to the department of finance and administration. During the budgetary process, the commission shall have the opportunity to meet with the department of finance and administration and both the house of representatives and senate committees on finance, ways and means relative to the forestry budget proposal as recommended by the commission;

(3) Make an annual report to the governor, the commissioner, the agriculture and natural resources committee of the house of representatives and the energy, agriculture and natural resources committee of the senate or their successor committees concerning the activities and accomplishments of the commission for the preceding year;

(4) Recommend to the general assembly legislation to protect, conserve, and develop resources of the state;

(5) Approve the division's comprehensive long-range plan for the state's forest resources;

(6) Establish state forestry policies which will enable the division to manage and maintain programs of fire protection, forest pest management, reforestation, landowner assistance, utilization, marketing, communications, education and information and management of the state owned forests; and

(7) Include in budget recommendations those goals and objectives to implement the state forestry policies.

(j) The commission shall have access to any governmental data or information necessary to carry out this chapter.






Part 3 - State Forester

§ 11-4-301 - Selection -- Powers and duties.

(a) The commission shall submit to the governor the names of three (3) qualified individuals for the position of state forester. From these nominees, one (1) individual may be selected for such position. The person so appointed shall have not less than five (5) years' experience in the management of state, federal or private forests and shall have as a minimum a bachelor's degree in forestry from an institution accredited by the Society of American Foresters.

(b) The state forester shall serve at the pleasure of the commissioner and shall be paid a salary as approved by the department of human resources. Unless otherwise provided by the commissioner, the existing state forester shall serve as the state forester under this chapter and the commission shall not submit the names of nominees pursuant to § 11-4-201(i)(1) until such time as a vacancy occurs in such position.

(c) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) The state forester, under the general supervision of the commissioner, has the duty and responsibility to:

(1) Have knowledge of all forest interests and all matters pertaining to forestry within the state;

(2) Select and employ the personnel of the division in accordance with personnel regulations as established by the department of human resources;

(3) Supervise the employees of the division;

(4) Implement and administer the programs and policies of the division;

(5) Take action to effectively prevent and suppress wildland fires;

(6) Enforce laws and regulations pertaining to forests in the state and recommend prosecution for violators;

(7) Promote and conduct educational activities in the interest of forest conservation;

(8) Cooperate with private landowners in planning for protection, management and replacement of forests;

(9) Compile statistics of forest conditions, resources and management programs;

(10) Protect and manage lands designated as state forests;

(11) Prepare long-range comprehensive plans for the protection, development, and utilization of the state's forest resources;

(12) Cooperate with the public and private forestry interests, government entities and private organizations to promote the efficient marketing and utilization of the state's forest resource;

(13) Prepare and submit to the commissioner and the commission the annual budget request for the division and an annual report concerning division activities and accomplishments;

(14) Collect and distribute data relative to forest problems and conditions and to supervise the enforcement of forestry laws;

(15) Cooperate with federal, state, and local governmental entities, private organizations, and individuals in programs and activities that promote the protection, development, conservation, and wise utilization of the state's forests, including the reforestation and reclamation of eroding and other unproductive lands;

(16) Serve as compact administrator for the state in matters pertaining to the Southeast Interstate Forest Fire Protection Compact as outlined in part 5 of this chapter;

(17) Develop and distribute information about forest resource conditions and division programs and conduct educational activities in the interest of forest conservation; and

(18) With approval of the commissioner, promulgate such rules and regulations as may be necessary to implement the Tennessee Forestry Code.



§ 11-4-302 - Sale, exchange or lease of lands.

(a) The state forester, by and with the approval of the commissioner of agriculture, has the authority to recommend the sale, exchange, or lease of lands under the jurisdiction of the division when, in the judgment of the state forester, it is advantageous to the state to do so, in the highest orderly development and management of the state forests.

(b) Such sale, lease or exchange shall not be contrary to the terms of any contract which has been entered into heretofore. Such sale, lease or exchange shall be made pursuant to the laws governing the disposal of state property.






Part 4 - Division of Forestry

§ 11-4-401 - Creation -- Administration and supervision.

There is created and established a division to be known as the division of forestry, which shall be administered as a division of the department of agriculture. The division will be under the direct supervision of the state forester.



§ 11-4-402 - Purpose.

It is the purpose of the division to develop, implement, and promote those public forestry programs and policies that protect, conserve, and efficiently utilize the state's forest resources.



§ 11-4-403 - Acceptance of gifts.

The division of forestry is authorized to accept gifts, donations or contributions of land suitable for forestry purposes.



§ 11-4-404 - Purchase of land.

The division and each county, municipality or other political subdivision of the state are empowered to expend money from available sources to purchase or to aid in the purchase of areas of land for forestry purposes within the meaning of this chapter, such areas to become the property of the state, to be improved, cared for and administered by the division for such purposes respectively.



§ 11-4-405 - Forest protection.

The division is authorized to implement and develop programs to protect the state's forests.



§ 11-4-406 - Fire protection -- Right of entry -- Duty of care -- Damages.

The division, through its authorized employees and agents, may, at any time, go upon any land within this state for the purpose of investigating, preventing, or controlling forest, woods, brush, or grass fires of any nature, or to take other action necessary for the control of forest disease, insects, and other pests without incurring liability for trespassing. This includes the right to take needed firefighting equipment onto and over such property, but such persons are charged with the responsibility of taking reasonable precautions to ensure minimum damages. However, nothing herein shall preclude any such property owner whose premises are entered upon for such purpose from recovering such property owner's actual damages where such person's property is damaged as a result of such entry or crossing, and the state board of claims, upon satisfactory proof of such damage and cause thereof, is authorized to make payments therefor to such injured property owner.



§ 11-4-407 - Local cooperation in protection from fire and forest pests.

(a) The legislative bodies of counties within the state are authorized and empowered to cooperate with the division of forestry in the protection of forests within their respective counties from fire and forest pests.

(b) The county legislative bodies are authorized to appropriate and pay out of the funds under their control, such amounts as may be deemed necessary, to carry out this section.



§ 11-4-408 - Agreements with federal agencies.

The division of forestry, with the approval of the commissioner, may execute agreements with federal agencies for providing fire detection, presuppression, and suppression services on federal lands.



§ 11-4-409 - Powers of division.

The division has the power to enforce all conservation laws and regulations of the state affecting matters or materials under the jurisdiction of the division.



§ 11-4-410 - Liability for damages.

Any person, firm, or corporation negligently or willfully setting fires shall be civilly liable to the division for any expenses incurred in extinguishing such fires.



§ 11-4-411 - Rural community fire protection program.

The division is authorized to give grants to rural communities for the purposes of organizing, training, and equipping participating volunteer fire control organizations. Funds may be made available annually to organizations on a matching cost share basis. To qualify for funding and/or equipment, organizations must enter into cooperative fire protection agreements with the division. The division is authorized to prepare policies and procedures for implementation of the program and to include in the annual budget request such funding as is necessary to implement this section. There are hereby authorized to be appropriated annually such sums as may be needed to implement the rural community fire protection program.






Part 5 - Southeast Interstate Forest Fire Protection Compact

§ 11-4-501 - Text of compact.

The governor, on behalf of this state, is hereby authorized to execute a compact, in substantially the form hereinafter set forth, with any one (1) or more of the states of Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Virginia, and West Virginia, and the general assembly hereby signifies its approval and ratification of such compact which shall be executed in substantially the following form:

Article I.

The purpose of this compact is to promote effective prevention and control of forest fires in the southeastern region of the United States by the development of integrated forest fire plans, by the maintenance of adequate forest firefighting services by the member states, by providing for mutual aid in fighting forest fires among the compacting states of the region and with states which are party to other regional forest fire protection compacts or agreements, and for more adequate forest protection.

Article II.

This compact shall become operative immediately as to those states ratifying it whenever any two (2) or more of the states of Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee, Virginia and West Virginia which are contiguous have ratified it and congress has given consent thereto. Any state not mentioned in this article which is contiguous with any member state may become a party to this compact, subject to approval by the legislature of each of the member states.

Article III.

In each state, the state forester or officer holding the equivalent position who is responsible for forest fire control shall act as compact administrator for that state and shall consult with like officials of the other member states and shall implement cooperation between such states in forest fire prevention and control.

The compact administrators of the member states shall coordinate the services of the member states and provide administrative integration in carrying out the purposes of this compact.

There shall be established an advisory committee of legislators, forestry commission representatives, and forestry or forest products industries representatives which shall meet from time to time with the compact administrators. Each member state shall name one (1) member of the senate and one (1) member of the house of representatives who shall be designated by that state's commission on interstate cooperation, or if the commission cannot constitutionally designate the members, they shall be designated in accordance with the laws of that state; and the governor of each member state shall appoint two (2) representatives, one (1) of whom shall be associated with forestry or forest products industries, to comprise the membership of the advisory committee. Action shall be taken by a majority of the compacting states, and each state shall be entitled to one (1) vote.

The compact administrators shall formulate and, in accordance with need, from time to time, revise a regional forest fire plan for the member states.

It is the duty of each member state to formulate and put in effect a forest fire plan for that state and take such measures as may be necessary to integrate such forest fire plan with the regional forest fire plan formulated by the compact administrators.

Article IV.

Whenever the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combating, controlling or preventing forest fires, it is the duty of the state forest fire control agency of that state to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

Article V.

Whenever the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of such state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the state to which they are rendering aid.

No member state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance, or use of any equipment or supplies in connection therewith; provided, that nothing herein shall be construed as relieving any person from liability for such person's own negligent act or omission, or as imposing liability for such negligent act or omission upon any state.

All liability, except as otherwise provided hereinafter, that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving such aid for any loss or damage to, or expense incurred in, the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and subsistence of employees and maintenance of equipment incurred in connection with such request; provided, that nothing herein contained shall prevent any assisting member state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such service to the receiving member state without charge or cost.

Each member state shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

For the purposes of this compact, "employee" includes any volunteer or auxiliary legally included within the forest firefighting forces of the aiding state under the laws thereof.

The compact administrators shall formulate procedures for claims and reimbursement under the provisions of this article, in accordance with the laws of the member states.

Article VI.

Ratification of this compact shall not be construed to affect any existing statute so as to authorize or permit curtailment or diminution of the forest firefighting forces, equipment, services or facilities of any member state.

Nothing in this compact shall be construed to limit or restrict the powers of any state ratifying the same to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to aid in such prevention, control and extinguishment in such state.

Nothing in this compact shall be construed to affect any existing or future cooperative relationship or arrangement between any federal agency and a member state or states.

Article VII.

The compact administrators may request the United States forest service to act as a research and coordinating agency of the Southeastern Interstate Forest Fire Protection Compact in cooperation with the appropriate agencies in each state, and the United States forest service may accept responsibility for preparing and presenting to the compact administrators its recommendations with respect to the regional fire plan. Representatives of any federal agency engaged in forest fire prevention and control may attend meetings of the compact administrators.

Article VIII.

The provisions of Articles IV and V of this compact which relate to mutual aid in combating, controlling or preventing forest fires shall be operative as between any state party to this compact and any other state which is party to a regional forest fire protection compact in another region; provided, that the legislature of such other state shall have given its assent to such mutual aid provisions of this compact.

Article IX.

This compact shall continue in force and remain binding on each state ratifying it until the legislature or the governor of such state, as the laws of such state shall provide, takes action to withdraw therefrom. Such action shall not be effective until six (6) months after notice thereof has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.



§ 11-4-502 - Execution by governor -- Ratification.

When the governor has executed the compact on behalf of this state and has caused a verified copy thereof to be filed with the secretary of state, and when the compact has been ratified by one (1) or more of the states named in § 11-4-501, then it shall become operative and effective as between this state and such other state or states, and the governor is hereby authorized and directed to take such action as may be necessary to complete the exchange of official documents between this state and any other state ratifying the compact.



§ 11-4-503 - Compact administrator -- Members of advisory committee.

In pursuance of article III of the compact, the director of the division of forestry, within the department of agriculture, shall act as compact administrator for the state of Tennessee of the Southeastern Interstate Forest Fire Protection Compact during the director's term of office as director, and the director's successor as compact administrator shall be the director's successor as director of the division of forestry. As compact administrator, the director shall be an ex officio member of the advisory committee of the Southeastern Interstate Forest Fire Protection Compact and chair ex officio of the Tennessee members of the advisory committee. There shall be four (4) members of the Southeastern Interstate Forest Fire Protection Compact advisory committee from the state of Tennessee, two (2) of such members from the state shall be members of the general assembly, one (1) from the senate and one (1) from the house of representatives, to be designated by the governor, and the terms of any such members shall terminate at the time they cease to hold legislative office, and their successors, as members, shall be named in a like manner. The governor shall appoint the other two (2) members from the state at large, one (1) of whom shall be associated with forestry or forest products industries. The terms of such members shall be two (2) years and they shall hold office until their respective successors shall be appointed and qualified. Vacancies occurring on the committee shall be filled by appointment by the governor for the unexpired term. The director of the division of forestry, as compact administrator for the state of Tennessee, may delegate, from time to time, to any deputy or other subordinate in the director's office, the power to be present and participate, including voting as the director's representative or substitute at any meeting of or hearing by or other proceeding of the compact administrators of the advisory committee. The terms of each of the initial four (4) memberships, whether appointed at the time or not, shall begin upon the date upon which the compact shall become effective in accordance with article II of the compact. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 11-4-504 - Powers of administrator.

The director of the division of forestry, as compact administrator, shall be vested with all powers provided for in the compact and all the powers necessary or incidental to the carrying out of the compact in every particular.



§ 11-4-505 - Commitment of funds to compact.

It is unlawful for the compact administrator or the director's representative, and/or the members of the Southeastern Interstate Forest Fire Protection Compact advisory committee representing the state of Tennessee, to make any agreement, to create any obligation, or to commit the state for any funds, moneys or property in excess of the amounts on hand and/or the amount of appropriation for the biennium. Any such agreement, obligation or commitment shall be null and void. Such agreements, obligations or commitments shall be approved by the attorney general and reporter prior to their execution by the proper officials of the state of Tennessee.






Part 6 - Reforestation

§ 11-4-601 - Reforestation program.

The division shall acquire, develop, and administer forest tree seedling nursery sites and facilities as necessary to assure the long-term production of seedlings in sufficient quantity and quality for purposes of reforestation, and shall maintain a tree improvement program to assure the continued development and production of genetically superior tree seed.



§ 11-4-602 - Cooperation with federal government.

The division is authorized to cooperate with the federal government in the implementation of respective reforestation and forest improvement programs, including the reclamation and stabilization of critically eroding areas and those cost share programs intended to protect and improve the productivity of forest land.



§ 11-4-603 - Incentive program.

The division is authorized to establish a state reforestation incentive program. The purpose of the program is to encourage the reforestation of suitable open lands, cutover, or other nonstocked or understocked forests, and severely eroding areas. Program funds will be made available to eligible landowners on a matching cost share basis. The division is hereby authorized to receive funding in the form of voluntary contributions from organizations, industry, individuals, institutions, corporations, and other private, nongovernmental bodies to be placed in the state reforestation incentive fund for use by the division in providing matching funds for purposes of implementing this section.



§ 11-4-604 - Implementation of incentive program.

The state forester is authorized to develop policies and procedures for implementation of the program. There are hereby authorized to be appropriated annually such sums as may be needed to implement the state reforestation incentive program.






Part 7 - Technical Assistance and Services

§ 11-4-701 - Technical assistance.

The division is authorized to provide technical forestry information, advice, and related assistance to landowners, managers, forest operators, wood processors, agencies, organizations, and individuals. Such assistance and services may include:

(1) Inspection and examination of forest lands and forest products processing operations;

(2) Management planning and advice and recommendations concerning reforestation, silvicultural practices, timber sale preparation, and other activities that improve the forest resource;

(3) Advice and consultation regarding:

(A) Harvesting, processing, and marketing of wood and wood products; and

(B) Management of trees and forests within urban areas;

(4) Protection of forest soil and the quality and quantity of water;

(5) Protection of the forest resource from insects, disease, and other pests;

(6) Enhancement of wildlife habitat and forest recreation opportunities;

(7) Authority to provide forestry vendor services at approximate cost;

(8) Preparation and distribution of educational materials; and

(9) Management of trees in urban areas.



§ 11-4-702 - Cooperative urban forestry program.

The division is hereby authorized to make grants using federal and/or state funds to qualifying cities, towns, municipalities, and other communities for purposes of establishing cooperative urban forestry programs. The division is authorized to develop policies and procedures for implementation of the urban forestry grant program.



§ 11-4-703 - Assistance to forest landowner associations.

In order to promote forestry on nonindustrial privately owned lands, the division is authorized to provide assistance in the establishment of forest landowner associations which encourage and promote improved forest protection, management, reforestation, and forest products marketing and utilization.






Part 8 - State Forests

§ 11-4-801 - Basic system of state forests authorized.

The department of agriculture, through the division, is authorized to establish and manage a system of state forests to provide for the multiple use management of the various renewable and nonrenewable resources such that those resources are utilized in the combination that best meets the needs of the people of Tennessee. The system shall include those lands which the division deems suitable for public forestry purposes.



§ 11-4-802 - Comprehensive state forest system plan.

The division will prepare and periodically revise a comprehensive state forest system plan that describes policies, procedures, methodologies, and management guidelines for implementation of the state forest system.



§ 11-4-803 - Cooperation with executive director of wildlife resources agency.

The state forester, by and with the approval of the commissioner of agriculture, shall cooperate with the executive director of the wildlife resources agency in furtherance of the policy of the state of Tennessee to protect and propagate wild animals, wild birds and fish, and, by and with the consent of the commissioner, shall designate any state forest a game refuge or preserve, and is authorized to cooperate with the executive director of the wildlife resources agency in developing such state forests for the purpose of preserving and propagating the wildlife of this state.



§ 11-4-804 - Acquisition of state forests authorized.

The division of forestry is authorized and empowered to acquire by purchase, gift, lease, or otherwise, and hold title thereto in the name of the state, lands to be known as state forests.



§ 11-4-805 - Procuring sale and title to tax delinquent lands.

The state forester or the state forester's authorized representatives are empowered and authorized to examine delinquent tax lists in the hands of the trustees of the various counties of the state, as well as the commissioner of revenue, and shall cooperate with the county trustees, the commissioner of revenue, or any back tax attorney, in obtaining the sale of land which in the opinion of the state forester is suitable for state conservation, and in acquiring title to such lands in the name of the state and in the dedication of the same to state forests or other conservation purposes.



§ 11-4-806 - Management of lands acquired through tax sale.

When the state has acquired title to lands sold to satisfy liens for delinquent taxes, and same have been proclaimed and dedicated by the governor to the public use as state forests, the state forester shall have the same authority and power to administer and manage such lands as the state forester does lands which have been acquired by purchase, gift or otherwise.






Part 9 - Other Programs

§ 11-4-901 - Programs.

The division may conduct other programs and activities, not described in this chapter, which shall further the purpose of the division to protect, conserve and promote the state's forest resources.






Part 10 - Tennessee Prescribed Burning Act

§ 11-4-1001 - Short title.

This part shall be known and may be cited as the "Tennessee Prescribed Burning Act."



§ 11-4-1002 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Certified prescribed burn manager" means a person who successfully completes the prescribed burner certification program approved by the division of forestry;

(2) "Prescribed burning" means the controlled application of fire to naturally occurring vegetative fuels for ecological, silvicultural and wildlife management purposes under specified environmental conditions and the following of appropriate precautionary measures which cause the fire to be confined to a predetermined area and accomplishes the planned land management objectives; and

(3) "Prescription" means a written plan for starting and controlling a prescribed burn to accomplish ecological, silvicultural and wildlife management objectives.



§ 11-4-1003 - Application of prescribed burning.

(a) (1) No property owner, person, corporation, limited liability company, partnership, natural person, agent of the owner, or any other entity who conducts a prescribed burn pursuant to the requirements of this part shall be liable for damage, injury or loss caused by fire unless negligence is proven.

(2) No property owner, person, corporation, limited liability company, partnership, natural person, agent of the owner, or any other entity who conducts a prescribed burn pursuant to the requirements of this part shall be liable for damage, injury or loss caused by the resulting smoke unless negligence is proven.

(b) Prescribed burning conducted in accordance with this section shall:

(1) Require that a written prescription be prepared, signed, and followed by the certified prescribed burn manager;

(2) Require that the certified prescribed burn manager maintain the prescription in the manager's records, and possess the prescription on site during all prescribed burnings;

(3) Occur only when at least one (1) certified prescribed burn manager is on site and supervising burns while they are being conducted;

(4) Require that the certified prescribed burn manager supervising the burns being conducted is the person who directly observes and coordinates the lighting of the fire to initiate the burn process;

(5) Require a burning permit be obtained from the division of forestry as required in § 39-14-306; and

(6) Be considered in the public interest and shall not constitute a public or private nuisance when conducted pursuant to state air pollution control statutes and rules applicable to prescribed burning.

(c) Certified prescribed burn managers shall take into account the variability of environmental conditions on site when preparing prescriptions, and shall include in each prescription a plan of action to address emergencies that could occur during prescribed burnings.

(d) The division of forestry is authorized to promulgate rules and regulations to effectuate the purposes of this part, including, but not limited to, the certification of prescribed burn managers and guidelines for a prescribed burn prescription. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Chapter 5 - Geology

§ 11-5-101 - Division established -- State geologist, qualifications.

There shall be a division of the department of environment and conservation known as the division of geology, and a state geologist, who shall be a graduate of a recognized college and shall have had at least three (3) years' experience in practical geological work.



§ 11-5-102 - State geologist -- Powers and duties -- Geological survey.

It is the duty of the state geologist, subject to the approval of the commissioner of environment and conservation, to:

(1) Organize and direct the work of the state geological survey in field and office;

(2) Determine the character, order, and time of publication of the reports of the survey, and to direct the preparation, printing, and distribution of the same;

(3) Arrange for cooperative work with the various federal and state scientific bureaus where such work shall redound to the interest of the people of the state;

(4) Appoint such associates, assistants, and employees as may be necessary to carry out successfully and speedily the work of the survey;

(5) Procure and have charge of the necessary field and office supplies and other equipment, and supervise the acquisition, care, and distribution of the collections of the state geological survey; and

(6) Perform such other work as may be necessary to the successful conduct of the survey.



§ 11-5-103 - Objects and duties of state geological division.

The geological division has for its objects and duties the following:

(1) A study of the geological formations of the state, with especial reference to their economic products, including coal, oil, gas, ores, fertilizers, building stones, road-making materials, clays, cement materials, sands, soils, forests, mineral and artesian waters, drainage of swamps, streams, and water powers, and other natural resources;

(2) A study of the character, origin, and relations of the soils of the state, with especial reference to their adaptability to particular crops, the maintenance of soil fertility, and the conservation and utilization of supplies of natural fertilizers;

(3) A study of the road-making materials of the state, with reference to their character, distribution, and the best methods of utilizing the same;

(4) A study of the occurrence and availability of underground water supplies;

(5) An investigation of the forests, streams, and water powers of the state, with especial reference to their conservation and development for industrial enterprises;

(6) A study of the swamp and other nontillable lands of the state, with reference to their reclamation for agricultural purposes;

(7) A study of the physical features of the state, with reference to their bearing upon the occupations, physical welfare, and intellectual pursuits of the people;

(8) The preparation, in accordance with the rules, regulations, policies and procedures of the state publications committee, of special reports with necessary illustrations and maps, which shall embrace both general and detailed descriptions of the geology, topography, and natural resources of the state;

(9) The preparation, in accordance with the rules, regulations, policies and procedures of the state publications committee, of special geologic, topographic, and economic maps to illustrate the structure, relief, and natural resources of the state; and

(10) The consideration of such other scientific and economic questions as in the judgment of the commissioner of environment and conservation shall be deemed of value to the people of the state.



§ 11-5-104 - Printing and sale of reports and maps -- Reports to general assembly.

(a) The regular and special reports of the state geological division, with proper illustrations and maps, shall be printed and distributed and sold as the commissioner of environment and conservation shall deem best for the interest of the people of the state and as the commissioner may direct, and all moneys obtained by the sale of the reports shall be paid into the state treasury.

(b) The commissioner shall cause to be prepared a report to the general assembly before each meeting of the same, showing the progress and condition of the survey, together with such other information as they may deem necessary and useful, or as the general assembly may require; provided, that the commissioner shall have the right to print and distribute the reports.



§ 11-5-105 - Disposition of materials collected, records, books, reports, and equipment, upon completion or discontinuance of survey.

After having served the purposes of the survey, all materials collected shall be distributed by the state geologist to the educational institutions of the state in such manner as the commissioner of environment and conservation may determine to be of advantage to the educational interests of the state; provided, that if deemed advisable, the commissioner may first use such portion as may be necessary to establish a permanent exhibit of the natural resources of the state. On the completion or discontinuance of the state geological survey, the commissioner shall cause all records, notes, books, reports, charts, maps, manuscripts, instruments, and other equipment and property of the survey to be placed in charge of a suitable custodian to be held subject to final disposition by the general assembly; provided, that any field or other equipment which the commissioner shall deem undesirable to preserve may be sold as the commissioner may direct and the money turned into the state treasury; and provided further, that the copies of the reports of the survey left on hand for distribution shall be distributed by the custodian in such manner as shall be for the best interest of the people of the state.



§ 11-5-106 - Cooperation with federal and other state geological surveys.

The commissioner of environment and conservation is authorized to enter into cooperation with the United States geological survey and other scientific bureaus of the federal and state governments for the prosecution, at joint expense, of such work in the state as shall be deemed of mutual interest and advantage, and under such conditions as the commissioner may deem to be for the best interest of the people of the state.



§ 11-5-107 - Lands may be entered and crossed without damage.

In order to carry out this chapter, it is lawful for any person employed hereunder to enter and cross all lands within the state; provided, that in so doing no damage is done to private property.



§ 11-5-108 - Vandalism of caves or caverns.

(a) It is an offense for any person, without the prior permission of the owner, to knowingly:

(1) Break, break off, crack, carve upon, write or otherwise mark upon, or in any manner destroy, mutilate, injure, deface, mar or harm any natural material found within any cave or cavern, such as stalactites, stalagmites, helictites, anthodites, gypsum flowers or needles, flowstone, draperies, columns or other similar crystalline material formations;

(2) Kill, harm or disturb any plant, animal or artifact found therein;

(3) Disturb or alter the natural condition of such cave or cavern; or

(4) Break, force, tamper with, remove, or otherwise disturb a lock, gate, door or other structure or obstruction designed to prevent entrance to a cave or cavern, whether or not entrance is actually gained.

(b) Nothing in this section shall be construed to prohibit the owner of property from performing on such owner's property any of the acts set forth in subsection (a).

(c) An act constituting a violation of this section is to be valued according to § 39-11-106(a)(36) and punished as theft under § 39-14-103.






Chapter 6 - Archaeology

§ 11-6-101 - Division established -- Purposes.

(a) A division of archaeology is hereby established in the department of environment and conservation, to be headed by a person who will be designated as the state archaeologist.

(b) The division is hereby authorized to initiate, operate and maintain a statewide program in archaeology which shall include, but not be limited to:

(1) Surveying the state for mapping, recording and identification of archaeological sites;

(2) Excavation of historic, underwater, prehistoric and paleontological sites, ruins, and mounds for the purpose of securing data and objects relating to man in Tennessee, and the preservation of such sites and materials secured;

(3) Fundamental research in Tennessee archaeology and encouragement of public cooperation and responsibility for the preservation of Tennessee antiquities and archaeological and paleontological sites;

(4) Research in and study of anthropology and related physical and natural sciences, both prior to excavation and thereafter, in order to plan and aid in discovery of sites and artifacts, and provide for the proper assessment once discovered;

(5) Publication, in accordance with the rules, regulations, policies and procedures of the state publications committee, of findings in terms of scientific, popular, and cultural values;

(6) Display and custodianship of artifacts, sites, and other tangible results of the program; and

(7) Educational activities providing for the dissemination of information on archaeological conservation and the encouragement of archaeological societies, parks and museums.

(c) It is not the purpose of the division to preempt, replace, or otherwise interfere with archaeological research programs conducted by state institutions of higher learning, but, to the contrary, to stimulate and supplement such programs whenever possible.



§ 11-6-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Artifacts" means all relics, specimens or objects of an historical, prehistorical, archaeological or anthropological nature which may be found above or below the surface of the earth, and which have scientific or historic value as objects of antiquity, as aboriginal relics, or as archaeological specimens;

(2) "Burial grounds" means a place used for or to be used for human burials. "Burial grounds" does not include an individual urn or other container for ashes of a person who has been lawfully cremated. The fact that any tract of land has been set apart for burial purposes, or that a part or all of the grounds have been used for burial purposes, shall be evidence that such grounds were set aside for burial purposes. The fact that graves are not visible on any part of the grounds shall not be construed as evidence that such grounds were not set aside and used for burial purposes;

(3) "Burial object" means any cultural material, including, but not limited to, whole or broken ceramic, metal or glass vessels, chipped stone tools, groundstone tools, worked bone and shell objects, clothing, medals, buttons, rings, jewelry, firearms, edged weapons, and the casket and parts thereof, that were demonstratively buried with an individual or the burial pit or mound associated with an individual or the structure created to house the body;

(4) "Diving" means any underwater activity using snorkel, scuba, submersible or surface air supply;

(5) "Excavation" means digging below the surface of the earth or water by hand or with mechanical equipment for the purpose of recovering artifacts, archaeological data, human remains or burial objects;

(6) "Field archaeology" means the study of the traces of human culture at any land or water site by means of photographing, mapping, surveying, digging, sampling, excavating and removing artifacts or other archaeological material, or going on a site with that intent;

(7) "Human remains" means the bodies of deceased persons, in whatever stage of decomposition, including, but not limited to, skeletal remains, mummies, or body parts. "Human remains" does not include the ashes of a person who has been lawfully cremated. "Human remains" does not include body parts or tissue which is removed for transplantation or other medical procedures or research;

(8) "Site" means any location of historic or prehistoric human activity such as, but not restricted to, mounds, forts, earthworks, burial grounds, structures, villages, mines, caves, shipwrecks, and all locations which are or may be sources of paleontological remains;

(9) "Submerged" means beneath or substantially beneath the territorial waters of the state;

(10) "Surface collecting" means walking fields, stream banks, or other locations to look for and collect artifacts lying on the surface of the ground, or which are partially exposed on the surface of the ground, or which have been disturbed by plowing or natural processes of erosion; and

(11) "Territorial waters" means the navigable waters of the state, and such other waters of the state as may be included within "lands beneath navigable waters" as defined in the federal Abandoned Shipwreck Act of 1987, compiled in 43 U.S.C. § 2101 et seq.



§ 11-6-103 - Archaeological advisory council.

(a) An eleven-member archaeological advisory council to the commissioner of environment and conservation and the state archaeologist is hereby created.

(b) (1) Members of the archaeological advisory council shall serve staggered terms, and to such end the governor shall by June 30, 1983, appoint one (1) member to serve a term of four (4) years.

(2) The governor shall by June 30, 1986, appoint:

(A) One (1) member to serve a term of two (2) years;

(B) One (1) member to serve a term of three (3) years;

(C) One (1) member to serve a term of four (4) years;

(D) Two (2) members to serve terms of five (5) years;

(E) Three (3) members to serve terms of three (3), four (4), and five (5) years, respectively, to be appointed by June 30, 1990; and

(F) The initial appointment for the anthropologist representing Middle Tennessee State University shall be for two (2) years, to be appointed by June 30, 1995.

(3) Thereafter, each newly-appointed member shall be appointed to serve a term of five (5) years and may be subject to reappointment.

(c) The council shall be composed of:

(1) Five (5) anthropologists representing the University of Tennessee, University of Memphis, Vanderbilt University, Middle Tennessee State University, and East Tennessee State University, respectively;

(2) One (1) representative from the Tennessee historical commission;

(3) One (1) representative from a recognized archaeological association in Tennessee;

(4) Three (3) members shall be persons of Native American descent of at least one-quarter (1/4) blood quantum and representative of the Native American community in Tennessee; and

(5) One (1) member from the public at large.

(d) The members of the council shall receive no salary; provided, that travel expenses incurred by such members in the performance of duties with respect to the council shall be reimbursed in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The duties of the council shall be to advise the commissioner of environment and conservation and the state archaeologist on all matters of policy relating to the activities of the division and to the employment of professional personnel. It is the responsibility of this council to organize and set forth its rules and operational procedures.

(f) The council and the state archaeologist shall submit annually a comprehensive report of their activities and the results of their studies to the commissioner and to the governor and to the members of the general assembly in the first month of each calendar year. They shall also from time to time submit such additional and special reports as are deemed advisable.



§ 11-6-104 - Excavated artifacts -- Property of state -- Availability and care.

(a) All artifacts and other materials excavated, discovered, donated, or otherwise acquired by the division of archaeology acquired in pursuance of this program shall be the property of the state of Tennessee and be placed under the custodianship of the division of archaeology. The state archaeologist has primary responsibility to assure that the material is properly and adequately safeguarded and available at all reasonable times to interested scientists and to the public insofar as funds and good scientific practices permit. The state archaeologist may, whenever it is consistent with good scientific practices and in the furtherance of the aims and purposes of the division, approve and permit the loan of such objects and materials to nonprofit scientific organizations, public agencies, museums, and institutions of higher learning both within and without Tennessee for purposes of research or public education.

(b) There shall be no public exhibition or display of Native American Indian human remains held by the division.



§ 11-6-105 - Excavation of state lands -- Permits -- Unauthorized excavation -- Penalty.

(a) The state of Tennessee reserves to itself the exclusive right and privilege of field archaeology on sites owned or controlled by the state, its agencies, departments, institutions and commissions in order to protect and preserve archaeological and scientific information, matter and artifacts.

(b) All such information and artifacts recovered from state lands shall be utilized solely for scientific or public educational purposes and shall remain the property of the state, unless the state archaeologist and the advisory council shall conclude that some artifacts do not merit retention.

(c) No person or organization, including any other agents or agencies of the state of Tennessee, unless acting as a duly authorized agent of the division of archaeology, shall excavate upon any site situated on lands owned or controlled by the state or any agency thereof.

(d) Permits and contracts for archaeological exploration or excavation may be granted by the state archaeologist through the division for such periods of time and under such terms and conditions as the state archaeologist may from time to time determine.

(e) All artifacts, photographs and records obtained by such agents shall remain the property of the state, subject to the decision of the state archaeologist and the advisory council, and shall be maintained in agreed upon public repositories.

(f) Any person, corporation, society or organization conducting such explorations or excavations upon lands owned or controlled by the state or any agency thereof without having first obtained permit from the state archaeologist commits a Class A misdemeanor, except that any violation occurring on a site listed in the Tennessee register of archaeological sites where the commercial or archaeological value of the artifact involved and the cost of restoration or repair of such archaeological site or artifact exceeds the sum of five thousand dollars ($5,000) is a Class E felony.

(g) Any and all artifacts and material excavated by such person or organization shall be forfeited to the state and shall be delivered forthwith to the division.



§ 11-6-106 - Defacement of sites or artifacts -- Misdemeanor.

In order that sites and artifacts on state-owned or controlled land shall be protected for the benefit of the public, it is a misdemeanor for any person, natural or corporate, to write upon, carve upon, paint, deface, mutilate, destroy, or otherwise injure any object of antiquity, artifact, Indian painting, Indian carving, or sites and all such acts of vandalism shall be punished as Class A misdemeanors according to this chapter.



§ 11-6-107 - Discovery of sites, artifacts or human remains -- Notice to division, contractors and authorities.

(a) All state agencies, departments, institutions and commissions, as well as all counties and municipalities, shall cooperate fully with the division of archaeology.

(b) Where any sites or artifacts may be found or discovered on property owned or controlled by the state or by any county or municipality, the agency, bureau, commission, governmental subdivision, or county or municipality having control over or owning such property and which is preparing to initiate construction or other earth-moving activities upon such property, or is currently performing work of this type upon such property, the public body having custody of the land shall comply with subsection (d) and is directed to urge supervisors of such works to notify the division of the discovery and location of such sites or artifacts immediately, and to cooperate to the fullest extent practicable with the division, either to prevent the destruction of such sites and artifacts or to allow the division to obtain maximum information and artifacts before these locations are disturbed or destroyed.

(c) It is the responsibility of the state agencies to have the provisions of this chapter made known to contractors who are to perform work upon any such public lands, and contractors shall be required to comply with this chapter.

(d) (1) Any person who encounters or accidentally disturbs or disinters human remains on either publicly or privately owned land, except during excavations authorized under this chapter, shall:

(A) Immediately cease disturbing the ground in the area of the human remains; and

(B) Notify either the coroner or the medical examiner, and a local law enforcement agency.

(2) Either the coroner or the medical examiner shall, within five (5) working days, determine whether the site merits further investigation within the scope of such official's duties.

(3) If the coroner or the medical examiner, and law enforcement personnel, have no forensic or criminal concerns with regard to the site, then the coroner or the medical examiner shall notify the department.

(4) Human remains and burial objects reported to the division shall be treated as provided in §§ 11-6-104 and 11-6-119, and/or title 46, chapter 4, if applicable.

(5) A person who violates subdivision (d)(1)(A) or (d)(1)(B) commits a Class A misdemeanor;

(6) This section does not apply to:

(A) Normal farming activity, including, but not limited to, plowing, disking, harvesting and grazing; provided, that if human remains are discovered or disturbed, a report should be made to the officials specified in subdivision (d)(1)(B); or

(B) Surface collecting.

(7) Nothing in this chapter shall be construed to grant a right of access or occupation to the public without the landowner's permission.

(e) All archaeological site clearance work carried out pursuant to this section shall, in as far as practicable, be scheduled so as not to interfere with construction activities, and such clearance work shall only be conducted at sites which have the potential to yield information significant to the scientific study of Tennessee's aboriginal and historic past.



§ 11-6-108 - State lands -- Reserved from sale -- Procedure.

(a) Upon written notice to the commissioner of general services, given by the state archaeologist, the commissioner shall reserve from sale any state lands, including lands forfeited to the state for nonpayment of taxes, on which sites or artifacts are located or may be found; provided, that the reservation of such lands from sale may be confined to the actual location of the site or artifacts.

(b) When such site or artifacts have been explored, excavated, or otherwise examined to the extent desired by the division of archaeology, the state archaeologist shall then file with the commissioner a statement releasing such lands and permitting the sale of such lands.



§ 11-6-109 - Private land -- Trespass, vandalism, and unauthorized activities -- Permission -- Artifacts -- Prohibited storage, dumping or littering.

(a) It shall be deemed an act of trespass and a Class A misdemeanor for any person, natural or corporate, to excavate and remove artifacts from the private land of any owner without first obtaining the owner's express permission.

(b) No person, corporation, partnership, association or any other entity shall excavate, damage, vandalize or remove any artifact from or otherwise alter or deface any site listed in the Tennessee register of archaeological sites without first obtaining landowner permission.

(c) No person, corporation, partnership, association or any other entity shall sell, offer to sell, purchase or offer to purchase, or otherwise exchange any artifact from a site listed in the Tennessee register of archaeological sites if the artifact has been removed or received in violation of this section.

(d) No person, corporation, partnership, association or any other entity shall store, dump, litter or otherwise dispose of any garbage, dead animal, sewage or toxic substance in any cave or sinkhole listed in the Tennessee register of archaeological sites.



§ 11-6-110 - Designation as archaeological site.

An archaeological site of significance in the scientific study of Tennessee's aboriginal past or important to public knowledge and appreciation of this history may be publicly designated by the commissioner of environment and conservation and placed in the Tennessee register of archaeological sites; provided, that no sites shall be so designated without the express written consent of the state agency having jurisdiction over the land in question or, if it is privately owned land, the owner thereof; provided, that any person or entity having given its permission may revoke such permission on giving thirty (30) days' written notice of its intent to revoke to the division of archaeology, which revocation will automatically take place on the expiration of the thirty (30) days. Recommendations for such designations shall be made by the state archaeological advisory council in consultation with the state archaeologist and such recommendations, together with appropriate supporting data, shall be submitted to the commissioner. In addition to the above, any landowner may petition the commissioner to have any archaeological site located on the landowner's property publicly designated and placed in the Tennessee register of archaeological sites.



§ 11-6-111 - Sites threatened by construction projects -- Contract with corporations or organizations.

The division of archaeology may make a contract with any corporation or organization for the conduct of archaeology upon any site, particularly sites threatened with damage or destruction by public or private construction projects.



§ 11-6-112 - Violations -- Penalties -- Enforcement powers.

(a) All acts declared to be misdemeanors in this part, and not otherwise classified, are Class A misdemeanors.

(b) All acts declared to be felonies in this part, and not otherwise classified, are Class E felonies.

(c) When properly commissioned and qualified by the commissioner of environment and conservation, employees of the division of archaeology shall have all of the police powers necessary to enforce all state laws and all rules and regulations made and published by the department regarding archaeological sites which are authorized for park superintendents and park rangers by § 11-3-107, within any of the archaeological sites for the purpose of enforcing §§ 11-6-104 -- 11-6-106.



§ 11-6-113 - Contracts and cooperative agreements -- Authorization.

The department of transportation is hereby authorized and directed to enter into appropriate contracts and cooperative agreements with the division of archaeology and the United States bureau of public roads and to expend funds, both state and federal, in aid of archaeological survey, salvage, and preservation on any lands and rights-of-way now or hereafter coming into its control in order that the purposes of this chapter shall be achieved.



§ 11-6-114 - Acceptance of gifts and grants -- Title to land.

(a) The division of archaeology is hereby authorized to accept grants, bequests, devises, gifts, and donations for purposes of furthering the state program in archaeology and to expend funds so received for those purposes.

(b) The department of environment and conservation has full power to accept and hold title to land or interests in land in the name of the state for the purposes of this chapter.



§ 11-6-115 - Tennessee Archaeological Society -- Support of programs.

(a) The division of archaeology is hereby authorized to assist and support the programs of the Tennessee Archaeological Society to the extent that the purposes and aims of the two (2) coincide.

(b) The Tennessee Archaeological Society is hereby requested to assist and cooperate with the purposes and programs of the division of archaeology.



§ 11-6-116 - Excavation of areas containing Native American Indian human remains -- On-site representatives -- Notice of intent to remove remains.

(a) When a burial ground or other area containing human remains of Native American Indians is excavated, representatives of Native American Indians shall have a right to be present on the site at all times excavation or treatment of such remains is taking place.

(b) The department shall promulgate regulations governing application procedures for and the number of representatives to be present on sites.

(c) Any person engaged in work involving the removal of Native American Indian human remains must notify the state archaeologist in writing at least ten (10) days prior to the time a petition is filed under title 46, chapter 4. Within two (2) business days of receiving such notice, the state archaeologist shall forward such notice to the Native American members of the archaeological advisory council and the chair of the Tennessee commission of Indian affairs.



§ 11-6-117 - Display of Native American Indian human remains.

There shall be no public exhibition or display of Native American Indian human remains, except as evidence in a judicial proceeding.



§ 11-6-118 - Import or export of human remains.

(a) The import into Tennessee or the export from Tennessee of human remains is prohibited except in the following instances:

(1) Import or export by hospitals, medical schools, colleges or universities for education or research purposes;

(2) Import for burial or reburial in Tennessee or export for burial or reburial in another state or country;

(3) Import or export for preparation for burial or reburial; or

(4) Import or export for use as evidence in any judicial proceeding.

(b) A violation of subsection (a) is a Class E felony.

(c) Any remains so imported or exported shall be confiscated and subject to disposition as provided in §§ 11-6-104 and 11-6-119.



§ 11-6-119 - Reburial of human remains or Native American burial objects following discovery or confiscation.

Any human remains or any Native American burial objects discovered in the course of an excavation, exhumation or accidentally, and any such remains and their associated burial objects confiscated under § 11-6-118, shall be properly reburied following scientific analysis within six (6) months of such discovery or confiscation in accordance with procedures formulated by the advisory council which are appropriate to Native American traditions. Upon request for scientific or medical research, the director of the division may grant an extension of not more than six (6) months before reburial is required.



§ 11-6-120 - Volunteer programs -- Providing archaeological information to schools and other interest groups -- Tennessee Archaeology Awareness Week.

(a) Within existing resources and personnel, the division is authorized to carry out a coordinated program using qualified volunteers to implement the purposes of this part pursuant to § 11-6-101.

(b) The division may establish an organized program of providing archaeological information and programs to schools and other interest groups.

(c) The division may establish and coordinate activities focused on one (1) special week of the year to promote the archaeological heritage of Tennessee. This week shall be designated the "Tennessee Archaeology Awareness Week."



§ 11-6-121 - Abandoned shipwrecks.

(a) Since the congress has found that the state has certain responsibilities under the Abandoned Shipwreck Act of 1987, Public Law No. 100-298, compiled in 43 U.S.C. § 2101 et seq., the division of archeology is authorized to:

(1) Develop a plan regarding significant shipwreck sites in Tennessee which will include management strategies for the preservation and conservation of shipwrecks;

(2) Recognize important events and geographic locations in the history and development of river navigation;

(3) Establish a geographic data base and an information system that can be used to locate, track, and cross-reference significant shipwrecks;

(4) Acquire or provide funds for the research and identification of shipwrecks; and

(5) Expend funds received from state appropriations and other sources to make grants to municipalities, counties, and nonprofit organizations for the purpose of this section.

(b) The division is authorized, in carrying out its purposes, to:

(1) Accept loans or grants, or both, of money, materials or property of any kind from the United States or any agency or instrumentality thereof upon such terms and conditions as the United States or such agency or instrumentality may impose.

(2) Receive and accept loans, gifts, grants, donations, or contributions of property, facilities, or services, with or without consideration from any person, firm, or corporation, or from the state or any agency or instrumentality thereof or from any county, municipal corporation or local government or governing body; and

(3) Hold, use, administer and expend such sum or sums as may hereafter be received as income, as gifts or as appropriations from the general assembly for any of the purposes of the division.






Chapter 7 - Tennessee Heritage Conservation Trust Fund Act of 2005

§ 11-7-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Heritage Conservation Trust Fund Act of 2005."



§ 11-7-102 - Chapter definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Board" means the governing body of the Tennessee heritage conservation trust fund;

(2) "Nonprofit organization" means an entity that is exempt from federal income taxation under § 501(a) of the Internal Revenue Code, codified in 26 U.S.C. § 501(a) as an organization described in § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3); and

(3) "Trust fund" means the Tennessee heritage conservation trust fund.



§ 11-7-103 - Establishment -- Purpose -- Fund moneys -- Carry forward of fund balance and earnings -- Solicitation and receipt of gifts, contributions, bequests, donations and grants -- Authority to establish nonprofit organization.

(a) The Tennessee heritage conservation trust fund is hereby established as a special agency account in the state general fund. The purpose of this trust fund is to assist the state in permanently conserving and preserving tracts of land within the state of Tennessee for the purposes of promoting tourism and recreation, including outdoor activities, such as hunting, fishing, equestrian activities and hiking; protecting, conserving and restoring the state's physical, cultural, archeological, historical and environmental resources; and preserving working landscapes.

(b) Moneys in the trust fund shall be invested by the state treasurer, in accordance with applicable general law, except as qualified by this chapter. The state treasurer shall hold the trust fund separate and apart from all other moneys, funds, and accounts.

(c) Any balance remaining unexpended at the end of a fiscal year in the trust fund shall be carried forward into the subsequent fiscal year.

(d) Investment earnings credited to the assets of the trust fund, including, but not limited to, interest, shall be carried forward into the subsequent fiscal year.

(e) The trust fund is authorized to request and receive gifts, contributions, bequests, donations, and grants from any legal and appropriate source to effectuate its purpose. Any such funds received shall be deposited into the trust fund; provided, that, if any such items are not in the form of funds, any income, rents, or proceeds generated from the items shall be deposited into the trust fund.

(f) The trust fund is authorized to create or establish a nonprofit organization, which shall also be eligible to request and receive gifts, contributions, bequests, donations and grants from any legal and appropriate source to effectuate the trust fund's purpose.

(g) Moneys in the trust fund, and in any nonprofit entity created pursuant to subsection (f), shall be expended only in accordance with, and for the purposes stated in, this chapter. No part of the fund shall be diverted to the general fund or any other public fund for any purpose whatsoever.

(h) This subsection (h) is contingent upon a four-million-dollar ($4,000,000) appropriation being made to the trust fund in the 2009 general appropriations act. This section and any other law to the contrary notwithstanding, in the five (5) or fewer fiscal years beginning July 1, 2010, the commissioner of finance and administration annually shall transfer from the heritage conservation trust fund to the general fund an amount of nine hundred thirty-seven thousand five hundred dollars ($937,500), plus annual interest earnings on that amount, plus any unexpended balance of four million dollars ($4,000,000) remaining after certain commitments of the trust fund have been satisfied, plus other available sources, until the general fund has been reimbursed for a four-million-dollar ($4,000,000) appropriation made in fiscal year 2008-2009. The four-million-dollar appropriation has been provided to allow the state to fulfill commitments made before November 2008, while a nine million three hundred seventy-five thousand dollar ($9,375,000) lease payment for timber rights is earned over a ten-year period. For purposes of this subsection (h), the term "other available sources" shall not include gifts, contributions, bequests, donations and grants, if the funds are restricted for specific acquisitions or purposes.



§ 11-7-104 - Board of trustees -- Annual report -- Audit.

(a) There is hereby established the Tennessee heritage conservation trust fund board of trustees. The board shall be attached to the department of environment and conservation for administrative purposes, but shall be independent of the department. Expenditures from the trust fund shall be made only upon authorization of the board.

(b) (1) The board shall consist of eleven (11) members.

(2) Trustees shall be appointed by the governor, subject to confirmation by each house of the general assembly, but appointments shall be effective until adversely acted upon by the general assembly.

(3) Persons appointed to the board shall include persons knowledgeable in the areas of land acquisition, management, conservation and protection.

(4) The membership of the board shall appropriately reflect the racial and geographic diversity of this state. At no time shall the membership of the board be composed of more than four (4) members who reside in any one (1) of the grand divisions of the state, as defined in title 4, chapter 1, part 2.

(5) The commissioner of environment and conservation, the commissioner of agriculture, and the executive director of the wildlife resources agency, or their designees, shall serve as ex officio, nonvoting members of the board.

(6) The governor shall appoint a board chair from the membership of the board. Other officers shall be selected as provided in the bylaws of the fund.

(c) Trustees shall serve four-year, renewable terms; provided, that of the initial trustees appointed:

(1) Three (3) trustees shall be appointed for an initial term of four (4) years;

(2) Three (3) trustees shall be appointed for an initial term of three (3) years;

(3) Three (3) trustees shall be appointed for an initial term of two (2) years; and

(4) Two (2) trustees shall be appointed for an initial term of one (1) year.

(d) Should a board position become vacant through resignation, removal, or other cause, the governor shall appoint a new member to serve the unexpired term, subject to confirmation of each house of the general assembly, as provided in subsection (b). Trustees shall continue to serve on the board after the expiration of the trustee's term until a new trustee is appointed.

(e) A quorum of the board shall be seven (7) trustees.

(f) Trustees shall receive no compensation for their service on the board, but may be reimbursed for those expenses allowed by the comprehensive travel regulations, as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(g) The board shall adopt and implement a policy related to conflicts of interest, to ensure that all trustees avoid any situation that creates an actual or perceived conflict of interest related to the work of the trust fund.

(h) The board shall submit an annual report to the governor, speaker of the house of representatives, speaker of the senate, comptroller of the treasury, chair of the energy, agriculture and natural resources committee of the senate, chair of the agriculture and natural resources committee of the house of representatives, chair of the government operations committee of the senate, and chair of the government operations committee of the house of representatives, by June 30 of each year. Such report shall include detailed information on the operation and financial status of the trust fund and any nonprofit entity created pursuant to § 11-7-103(f).

(i) The trust fund and any nonprofit entity created pursuant to § 11-7-103(f) shall be subject to an annual audit by the comptroller of the treasury, and the trust fund or entity shall bear the full costs of this audit.

(j) Operating expenses of the board and its staff shall be paid from the fund.



§ 11-7-105 - Authority of board.

In carrying out the purposes of the trust fund, the board is authorized to do the following:

(1) Acquire for the state, by purchase or by donation, and convey, sell, exchange, lease or otherwise transfer any interest in real property; the board, however, does not have the power of eminent domain;

(2) Make grants or loans to state, federal or local governments and to nonprofit organizations, in order to carry out the purposes of this chapter, including, but not limited to, grants or loans provided to acquire a fee simple or other interest in real property;

(3) Enter into contracts and cooperative agreements, other than grants or loans pursuant to subdivision (2), with state, federal and local governments, with private individuals and corporations, and with associations and organizations, as the trust fund may deem necessary or convenient for the fund to carry out the purposes of this chapter;

(4) Adopt, amend and repeal bylaws;

(5) Adopt policies and guidelines for the use of the trust fund, including the procedure for identifying projects, establishing conservation priorities and allocating money from the trust fund;

(6) Make such studies and recommendations concerning the conservation programs and policies of the department of environment and conservation as it may deem appropriate to a sound conservation program; and

(7) Take any other necessary actions to carry out this chapter.



§ 11-7-106 - Loans and grants -- Repayment -- Proceeds -- Application requirements -- Financial statements of applicant -- Terms of agreements with board.

(a) The board shall make grants or loans pursuant to § 11-7-105, only after the recipient entity has entered into an agreement with the trust fund, on the terms and conditions specified by the board. After approving a grant or loan, the board may assist the grantee in carrying out the purposes of the grant.

(b) When awarding grants or making loans pursuant to this section, the board may require repayment of those funds on the terms and conditions the board deems appropriate. Proceeds from the repayment or reimbursement of amounts granted or loaned by the board shall be deposited in the fund.

(c) Any entity applying for a grant or loan from the trust fund to acquire an interest in real property shall specify the following in the grant or loan application:

(1) The intended use of the property;

(2) The intended ultimate owner of the property;

(3) The entity that will be responsible for managing the property;

(4) The funding source for the cost of ongoing management; and

(5) Any other information required by the board.

(d) Any entity applying for a grant or loan from the trust fund to acquire an interest in real property shall provide a copy of the organization's most recent audited annual financial statements. Such statements must have been prepared within two (2) years of the date of the grant application.

(e) In order to receive a grant from the trust fund to assist in the acquisition of any interest in real property, a public agency or nonprofit organization must enter into an agreement with the board. The terms of such agreement shall include the following:

(1) The terms under which the interest in real property is ultimately acquired shall be subject to the board's approval;

(2) The interest in real property acquired under the grant shall not be used as security for a debt, unless the board approves the transaction;

(3) The board shall take appropriate action to protect the public interest in the acquisition, by ensuring that the land will be permanently conserved. In meeting this obligation, the board shall employ appropriate means, including, but not limited to, the acquisition of conservation easements or reversionary interests;

(4) Any subsequent transfer of an interest in the real property acquired pursuant to this chapter shall be subject to approval of the board, and a new agreement, sufficient to protect the public interest, shall be entered into between the board and the transferee;

(5) A description of the level of use that will be allowed on the property. In awarding grants pursuant to this chapter, the board shall take appropriate action to ensure the preservation of a public benefit that is consistent with the public interest in the acquisition;

(6) A requirement that the public agency or nonprofit organization provide to the state an independent appraisal of the fair market value of the interest in real property to be acquired; and

(7) A requirement that the public agency or nonprofit organization provide to the state a copy of a financial audit of the agency or organization that has been prepared by an independent public accountant for the most recent completed fiscal year. In addition, the agency or organization shall be required to provide the state with such an audit for subsequent fiscal years during the term of the grant agreement.



§ 11-7-107 - Acquisitions and disposals of interests in real property.

Acquisitions and disposals of any interest in real property, other than the acquisition of conservation easements and reversionary interests, acquired for the state by the trust fund, or the nonprofit organization created under § 11-7-103(f), shall be subject to the requirements of § 4-15-102(d) and § 12-2-112. Notwithstanding any other law to the contrary, the acquisition of conservation easements and reversionary interests by the trust fund and the acquisition of any interest in real property by a non-state public agency, or a nonprofit organization using grant funds received from the trust fund, shall only require that such real property interest be promptly reported to the state building commission, and shall not be subject to § 4-15-102(d) or § 12-2-112, or any other approval otherwise required by state law.



§ 11-7-108 - Exemption from taxes.

Real property in which the trust fund acquires a fee simple interest for the state shall be exempt from all state and local property taxes.



§ 11-7-109 - Conservation compensation fund -- Determination of tax ramifications -- Reimbursement for lost taxes.

(a) There is hereby created a special agency account in the state general fund to be known as the conservation compensation fund. Expenditures from such fund shall only be made to implement and effectuate the purposes of this chapter. Funds deposited in such fund shall not revert at the end of any fiscal year, and all interest accruing on investments and deposits of the fund shall be returned to and made a part of the fund.

(b) On or before January 1 of each year, the commissioner of finance and administration shall certify to the comptroller of the treasury such information as is necessary to identify the parcels of property that have been rendered tax exempt through acquisition by the state pursuant to this chapter. The comptroller of the treasury shall determine the appropriate tax rate and assessed value of each such parcel of property, and on or before March 1 of each year, shall certify to the commissioner of finance and administration the amount of property tax revenue lost by each affected city or county the prior calendar year. The assessed value shall be based on the use value provided for in title 67, chapter 5, part 10, if the property is of sufficient size to have been classified under that part. Acquisition by the state, pursuant to this chapter, of property classified under title 67, chapter 5, part 10, shall not constitute a change in the use of the property, and no rollback taxes shall become due solely as a result of such acquisition. If the property is not of sufficient size to have been classified under title 67, chapter 5, part 10, the assessed value shall be determined according to the same basis as other like property within the jurisdiction. Each subsequent yearly reimbursement amount shall be based on the same assessed value, tax rate and use in effect on the date of purchase. The commissioner of finance and administration shall reimburse each affected city and county the amount so determined, from funds available in the conservation compensation fund. In any year in which funds available in the conservation compensation fund are insufficient to fully reimburse such cities and counties, the commissioner of finance and administration shall effect a transfer of funds from the Tennessee heritage conservation trust fund to the conservation compensation fund, in an amount sufficient to fully reimburse the affected cities and counties. Funds transferred from the Tennessee heritage conservation trust fund to the conservation compensation fund, along with interest, if any, accruing on such funds after their transfer to the conservation compensation fund, shall be expended to reimburse affected cities and counties only for lands acquired by the state under this chapter.



§ 11-7-110 - Executive director.

(a) In carrying out the purposes of the trust fund, the commissioner of environment and conservation is authorized to appoint an executive director to carry out this chapter.

(b) The commissioner of environment and conservation shall set the salary for the executive director.

(c) The executive director may hire other staff necessary to carry out this chapter.






Chapter 9 - Recreational Development

Part 1 - Parks and Recreation Areas

§ 11-9-101 - Purpose of part.

The general assembly finds that the state of Tennessee and its subdivisions should enjoy the benefits of private, local and federal assistance programs for the planning and development of the outdoor recreation resources of the state, including the acquisition of lands and waters and interests therein. It is the purpose of this part to provide authority to enable the state of Tennessee and its subdivisions to participate in the benefits of such programs.



§ 11-9-102 - Cooperative planning, developing and acquiring outdoor recreational resources.

The commissioner of environment and conservation, in cooperation with the state planning office and other state, federal, local and private agencies, is authorized to prepare, maintain and keep up to date a comprehensive plan for the development of the outdoor recreation resources of the state, to develop, operate and maintain outdoor recreation areas and facilities of the state, and to acquire lands, waters and interest in lands and waters for such areas and facilities.



§ 11-9-103 - New areas acquired for parks or recreation.

The commissioner of environment and conservation, with the approval of the governor, may select, and by purchase, gift or lease, acquire and make a part of the park system any new area which in the commissioner's judgment should be developed as a state park, or recreation area.



§ 11-9-104 - Powers and duties of commissioner of environment and conservation.

(a) The commissioner of environment and conservation may apply to any appropriate agency or officer of the United States for participation in or the receipt of aid from any federal programs respecting outdoor recreation.

(b) The commissioner may enter into contracts and agreements with the United States or any appropriate agency thereof, keep financial and other records relating thereto, and furnish to appropriate officials and agencies of the United States such reports and information as may be reasonably necessary to enable such officials and agencies to perform their duties under such programs.

(c) In connection with obtaining the benefits of such programs, the commissioner shall coordinate the commissioner's activities with and represent the interest of all agencies and subdivisions of the state having interest in the planning, development, and maintenance of outdoor recreation resources and facilities.



§ 11-9-105 - Local and private funds.

The commissioner of environment and conservation may receive local and private funds for the purpose of carrying out this part.



§ 11-9-106 - State's share of funds required before agreement -- Public maintenance of areas and facilities -- Federal-aid funds to subdivisions.

(a) The commissioner of environment and conservation shall make no commitment or enter into any agreement pursuant to an exercise of authority under this part until the commissioner has determined that sufficient funds are available to the commissioner for meeting the state's share, if any, of project costs.

(b) It is the legislative intent that, to such extent as may be necessary to assure proper operation and maintenance of areas and facilities acquired or developed pursuant to any program participated in by the state under authority of this part, such areas and facilities shall be publicly maintained for outdoor recreation purposes.

(c) The commissioner may enter into and administer agreements with the United States or any appropriate agency thereof for planning, acquisition, and development projects involving participating federal aid funds on behalf of any subdivision or subdivisions of this state; provided, that such subdivision or subdivisions give necessary assurances to the commissioner that they have available sufficient funds to meet their shares, if any, of the cost of the project and that the acquired or developed areas will be operated and maintained at the expense of such subdivision or subdivisions for public outdoor recreation use.



§ 11-9-107 - Funds deposited in state treasury -- Disbursement.

Any federal, local or private funds which may be received under this part shall be deposited in the state treasury and credited to an account for the purpose of carrying out this part. The funds in this account, unless otherwise directed by federal law, shall be disbursed in the usual manner as state funds. All disbursements are to be subject to the approval of the governor and of the commissioner of finance and administration.



§ 11-9-108 - Parks and recreation programs technical advisory service -- Appropriation from federal funds.

There is created in the department of environment and conservation a technical advisory service to assist county and municipal governments in the establishment and operation of parks and recreation programs by providing technical and other advice. The source of funding for this service is hereby specified as being the administrative funds apportioned to the department each year from the federal land and water conservation fund.






Part 2 - Recreation Initiative Program

§ 11-9-201 - Short title.

The title of this part is and may be cited as the "Tennessee Recreation Initiative Program of 1995."



§ 11-9-202 - Qualified applicants -- Grants -- Community matching.

(a) Any city or county wishing to participate in this program may apply for funding through a competitive matching grant process as established by the department of environment and conservation's recreation services division.

(b) Three (3) grants shall be awarded annually on the basis of need and population on a statewide basis, with one (1) award to be made in each grand division; provided, however, that, if, after the department notifies local governments of the availability of the grants, there are no applications from a grand division, then the department may award more than one (1) grant to a grand division. Any grant proposal that is based on a multi-government project shall have priority over all other projects submitted by a single governmental entity.

(c) The state grants and the community's match shall be used to hire a professional recreation and park director, to furnish and establish a recreation office and to hire such other staff with professional or other appropriate qualifications as are needed.

(d) (1) The grant shall be for a three-year period.

(2) During the first two (2) years in the program, the community shall match up to fifty thousand dollars ($50,000) from the state.

(3) The third year in the program, the community is responsible for one hundred percent (100%) of the funding for the new program. If the community fails to fund the third year, the dollar value of total grants received would be owed to the state because of the community's failure to fulfill its contract.

(4) After the third year, the community shall have no obligation to continue the program.

(e) State support during the grant period shall include:

(1) Assistance selecting professional staff;

(2) Staff training;

(3) Technical assistance on establishing a board or commission; and

(4) Additional funding opportunities.



§ 11-9-203 - Budget.

(a) The total budget for this program in its first year of operation shall be:

(1) Three (3) new recreation programs at twenty-five thousand dollars ($25,000) each; and

(2) Administrative costs of eight thousand dollars ($8,000) for each department;

for a total of ninety-nine thousand dollars ($99,000) expended by the state in the first year of the program.

(b) The implementation of this part is subject to funding in the general appropriations act.









Chapter 10 - Lease of Recreational Lands to State--Liability of Lessor

§ 11-10-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Charge" means the amount of money asked in return for an invitation to enter or go upon the land;

(2) "Conservation easement" means a conservation easement as defined in § 66-9-303;

(3) "Land" includes, but is not limited to, roads, water, watercourses, private ways and buildings, structures and machinery or equipment thereon when attached to the realty;

(4) "Owner" includes, but is not limited to, tenant, lessee, occupant or person in control of the premises;

(5) "Public use easement" means a public use easement as defined in § 11-13-102; and

(6) "Recreational purposes" includes, but is not limited to, any one (1) or any combination of the following: hunting, fishing, swimming, boating, camping, picnicking, hiking, pleasure driving, nature study, water skiing, winter sports, and visiting, viewing or enjoying historical, archaeological, scenic or scientific sites, or otherwise using land for purposes of the user.



§ 11-10-102 - Land leased to political entity for recreational purposes -- Duty of care -- Warnings.

(a) Unless otherwise agreed in writing, an owner of land leased to the state or any agency thereof, or any county or municipality or agency thereof, for recreational purposes, owes no duty of care to keep that land safe for entry or use by others or to give warning to persons entering or going upon such land of any dangerous or hazardous conditions, uses, structures or activities thereon.

(b) An owner who leases land to the state or any agency thereof, or any county or municipality or agency thereof, for recreational purposes, shall not by giving such lease:

(1) Extend any assurance to any person using the land that the premises are safe for any purpose;

(2) Confer upon such persons the legal status of an invitee or licensee to whom a duty of care is owed; or

(3) Assume responsibility for or incur liability for any injury to a person or property caused by an act or omission of a person who enters upon the leased land.

(c) This section applies whether the person entering upon the leased land is an invitee, licensee, trespasser or otherwise.



§ 11-10-103 - Land subject to conservation or public use easement -- Duty of care -- Warnings.

(a) An owner of any land, which is subject to a conservation easement or public use easement, granted to or acquired and held by the state or any agency thereof, owes no duty of care to keep that land safe for entry or use by others or to give warning to any person entering or going upon such land of any dangerous or hazardous conditions, uses, structures or activities thereon.

(b) An owner of land which is subject to an easement granted to or acquired and held by the state or any agency thereof, shall not, by granting such easement:

(1) Warrant by implication that the real property included in the easement is safe for any purpose;

(2) Confer upon any person the legal status of an invitee or licensee to whom a duty of care is owed; or

(3) Assume responsibility for or incur liability for any injury to any person or property caused by an act or omission of any person who enters upon the land subject to such easement.

(c) This section applies whether the person entering upon the land subject to such easement is an invitee, licensee, trespasser or otherwise.



§ 11-10-104 - Certain existing liabilities unaffected.

(a) Nothing in this chapter shall be construed as limiting in any way any liability which otherwise exists:

(1) For willful or malicious failure to guard or warn against a dangerous or hazardous condition, use, structure, or activity; or

(2) For injury suffered in any case where the owner of land charges the person or persons who enter or go on the land other than the amount, if any, paid to the owner of the land by the state or any agency thereof, or any county or municipality or agency thereof.

(b) Nothing in this chapter shall be deemed to create a duty of care or ground of liability for injury to person or property, and nothing in this chapter shall limit in any way the obligation of a person entering upon or using the land of another for recreational purposes to exercise due care in such person's use of such land and in such person's activities thereon.



§ 11-10-105 - Conservation easements -- No duty of care, warning, etc.

(a) An owner of any land, which is subject to a conservation easement, whether such easement contains or does not contain a public use clause granted to or acquired and held by the state or any agency thereof, or any county or municipality or agency thereof, or an owner of any land, which is subject to a public use easement, granted to or acquired and held by the state or any agency thereof, owes no duty of care to keep that land safe for entry or use by others or to give warning to any person entering or going upon such land of any dangerous or hazardous conditions, uses, structures or activities thereon.

(b) An owner of land which is subject to a conservation easement, whether such easement contains or does not contain a public use clause, granted to or acquired and held by the state or any agency thereof, or any county or municipality or agency thereof, or an owner of land which is subject to a public use easement granted to or acquired and held by the state or any agency thereof, shall not, by granting such easement:

(1) Warrant by implication that the real property included in the easement is safe for any purpose;

(2) Confer upon any person the legal status of an invitee or licensee to whom a duty of care is owed; or

(3) Assume responsibility for or incur liability for any injury to any person or property caused by an act or omission of any person who enters upon the land subject to such easement.

(c) This section applies whether the person entering upon the land subject to such easement is an invitee, licensee, trespasser or otherwise.






Chapter 11 - Tennessee Trails System

Part 1 - Tennessee Trails System Act.

§ 11-11-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Trails System Act."



§ 11-11-102 - Trail system authorized -- Purpose of chapter.

(a) In order to provide for the ever increasing outdoor recreation needs of an expanded population and in order to promote public access to, travel within, and enjoyment and appreciation of the outdoor, natural and remote areas of the state, trails should be established:

(1) In natural, scenic areas of the state; and

(2) In and near urban areas.

(b) The purpose of this chapter is to provide the means for attaining these objectives by instituting a state system of scenic and recreation trails, by designating certain trails as the initial components of that system, and by prescribing the methods by which, and standards according to which, additional components may be added to the system.



§ 11-11-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of environment and conservation;

(2) "Conservation easement" means a conservation easement as defined in § 66-9-303;

(3) "Department" means the department of environment and conservation;

(4) "Political subdivision" means any county, any incorporated city or town, or other political subdivision; and

(5) "System" means the "Tennessee trails system" as established in this chapter and including all trails and trail segments, together with their rights-of-way, whether initially designated or later added by any of the procedures described in the chapter.



§ 11-11-104 - Composition of system.

The system shall be composed of:

(1) State scenic trails, which will be extended trails so located as to provide maximum potential for the appreciation of natural areas and for the conservation and enjoyment of the significant scenic, historic, natural, ecological, geological or cultural qualities of the areas through which such trails may pass. Each of these trails will be limited exclusively to foot use, except that the use by horses or nonmotorized bicycles may also be permitted on segments of scenic trails where deemed appropriate by the department. Because of their extended length, the state scenic trails shall be supplemented by support facilities located only on that part of a trail which is in a state park, recreation area or wildlife management area. Such support facilities may include, where deemed necessary and feasible, primitive shelters, fireplaces, safe water supply, and other related public use facilities. These facilities shall concur with department standards. No open wood fires shall be permitted on state scenic trails except in areas with support facilities specifically designated for such purpose;

(2) State recreation trails, which will provide a variety of outdoor recreation uses in or reasonably accessible to urban areas. These trails may be of the following types:

(A) Foot;

(B) Horse; or

(C) Nonmotorized bicycles; and

(3) Connecting or side trails, which will provide additional points of public access to state recreation or state scenic trails or which will provide connections between such trails. They shall be of the nature of the trails they serve.



§ 11-11-105 - Criteria for trails.

Criteria for establishing the different classes of trails named in § 11-11-104 shall be as follows:

(1) State scenic trails shall traverse mostly scenic and natural areas and shall be of sufficient length that they cannot be traveled in one (1) day or less. Scenic trails shall be narrow paths causing the minimum disturbance to the natural environment, and shall be restricted to foot travel, with all other modes of locomotion prohibited, except as set forth in §§ 11-11-104(1) and 11-11-114; and

(2) Horse and bicycle trails shall have a surface and overhead clearance appropriate for their designated mode of locomotion. Motorized vehicles of any kind shall be barred from foot, horse, and bicycle trails, except as set forth in § 11-11-114.



§ 11-11-106 - Initial components.

The following trails shall be included as an initial component of the Tennessee trails system, as a state scenic trail:

(1) The Appalachian Trail, that portion as recorded in the federal register, running descriptively from the Virginia state line southeast to U. S. Route 19E in the vicinity of the Tennessee-North Carolina state line to Doe Knob in the Great Smoky Mountains;

(2) The Cumberland Trail, running roughly from the Tennessee state line near Marion and Hamilton counties to Cumberland Gap, following the scenic mountains, gorges, and escarpments of the Cumberland as the route is determined by the department;

(3) The Trail of Tears, running roughly from south of Cleveland near Red Clay to and crossing the Hiwassee River, then crossing the Tennessee River, intersecting the Cumberland Trail and passing through Fall Creek Falls State Park, continuing on to Cedars of Lebanon State Park and thence northwestward to Paris Landing State Park as the route is determined by the department;

(4) The John Muir Trail, running roughly from the mouth of Wolf River in Fentress County joining Pickett State Park and continuing south along the scenic south fork of the Cumberland River to Frozen Head State Park, formerly known as Morgan State Forest, intersecting the Cumberland Trail and thence southeastward to the Hiwassee Scenic River, thence to the North Carolina line as the route is determined by the department;

(5) The Trail of the Lonesome Pine, beginning near Corryton in Knox County, thence running roughly the entire length, northeastward, of Grainger and Hawkins counties, following closely the scenic gorges and escarpments of the Clinch Mountain range as the route is determined by the department;

(6) The Chickasaw Bluffs Trail, running roughly from T.O. Fuller State Park south of Memphis to the proposed Fort Pillow State Park in Lauderdale County and continuing northward to terminate at Reelfoot Lake State Park, following the scenic floodplains and bluffs of the Mississippi River as the route is determined by the department;

(7) The Natchez Trace, following the Natchez Trace Parkway from the Tennessee state line in Wayne County to Nashville in the vicinity of Tennessee State Route 100 as the route is determined by the department. The Natchez Trace shall include both foot and horse trails; and

(8) The Overmountain Victory Trail, that portion lying within the boundaries of the state of Tennessee, generally following the route traveled by the "overmountain men" in their journey from Sycamore Shoals across the Appalachian Mountains to the site of the Kings Mountain battlefield in South Carolina. In order to ensure completion of this trail outside Tennessee, the commissioner shall work directly with officials of the states of North Carolina and South Carolina to encourage them to develop that portion of the route of the Overmountain Victory Trail within their respective states.



§ 11-11-107 - Establishment of scenic or recreation trails.

(a) State scenic trails shall be authorized and designated only by an act of the general assembly.

(b) The department may establish and designate state recreation trails on lands administered by the department; and/or on lands under the jurisdiction of a state department, political subdivision, or private lands providing:

(1) Such trails are reasonably accessible to urban areas;

(2) Such trails meet the criteria established in this chapter and such supplementary criteria as may be prescribed; and/or

(3) Fee simple, conservation easements or other rights are obtained from a private landowner through which a state recreation trail may pass. The department may establish and designate state recreation trails on lands under the jurisdiction of a federal agency, when in the opinion of the federal agency and the commissioner such lands may be so developed under federal law and subdivisions (b)(1) and (2).

(c) As provided in this section, trails within park, forest, recreation areas, state natural areas, or any other public area may be established and designated as "state recreation trails" by the department.

(d) Connecting or side trails within park, forest, recreation area or natural area may be established, designated, and marked as components of a state recreation or state scenic trail.



§ 11-11-108 - Proposals for establishing trails.

The commissioner shall study and, from time to time, submit to the governor and to the general assembly proposals for additions to the state scenic trails system, as well as reports on state recreation trails that have been designated by the department, regarding rights-of-way that have been established and on the program for implementing this chapter. Each proposal shall include a short statement on the significance of the various trails to the system.



§ 11-11-109 - Locating routes of trails.

The process of locating routes of trails initially included in, as well as trails to be added to, the system shall be as follows:

(1) For state scenic trails, the department shall select a route. The selected route shall be compatible with preservation or enhancement of the environment it traverses. Reasonable effort shall be made to minimize any adverse effects upon adjacent landowners and users. Notice of the selected route shall be published by the department in a newspaper of general circulation in the area in which the trail is located, together with appropriate maps and descriptions. Such publication shall be prior to the recommendation by the department to the general assembly;

(2) For state recreation trails and for connecting or side trails, the department shall select the route; provided, that when a route traverses land within the jurisdiction of a governmental unit or political subdivision, the department shall consult with such unit or such subdivision prior to its final determination for the location of the route;

(3) In selecting routes and implementing this chapter, the department is encouraged to confer with the recognized and established organizations primarily interested in trail development, conservation and outdoor recreation, it being the intent of this section to recognize the efforts and work already completed on such scenic trails as the Appalachian and Cumberland trails by such organizations. Furthermore, the general assembly encourages citizen participation in trail acquisition, construction, development, and maintenance where such activities will not conflict with the purpose of this chapter; and

(4) In the selection of the route for any trails, when the trail reaches an area of crop or fenced pasture land, the trail shall be so located as not to interfere in the growing of crops or with the livestock or pasture land and such trail may then follow existing farm roads. The owner of such farmlands may enter a written agreement with the department to grant permission for the crossing of such crop or pasture land.



§ 11-11-110 - Reports of other agencies on activities that may affect trails.

All state agencies shall, promptly upon enactment of this chapter, inform the commissioner of any proceedings, studies, or other activities within their jurisdiction, and regardless of by whom requested, which are now in progress and which affect or may affect any of the trails specified in § 11-11-106. They shall likewise inform the commissioner of any such proceedings, studies or other activities which are hereafter commenced or resumed before they are commenced or resumed and that may affect any initial component of, or later addition to, the system.



§ 11-11-111 - Consideration of abandoned rights-of-way -- Establishment of trail right-of-way boundaries.

The department shall review all formal declarations of railroad right-of-way abandonments by the interstate commerce commission, for possible inclusion into the state trails system. The commissioner shall, within three (3) years after the route of a trail or trail segment included in the system has been located, determine the boundaries of the right-of-way to be associated with that trail. Such boundaries shall be established in such a manner that they protect the scenic value of the trail.



§ 11-11-112 - Acquisition of property.

(a) Within the exterior boundaries of the right-of-way, the commissioner may acquire, on behalf of the state of Tennessee, lands in fee title, or interest in land in the form of conservation easements or cooperative agreements. Acquisition of land or of interest therein may be by gift, purchase with donated funds or funds appropriated by the general assembly, proceeds from the sale of bonds, exchange, assumption of property tax payments, or otherwise. Acquisition of land or interest therein shall be accomplished with all possible speed. In acquiring real property or the property interest therein, as defined in this section, the power of eminent domain shall not be utilized to acquire a fee simple or lessor interests to more than twenty-five (25) acres in any one (1) mile of trail length. Such power shall not be used to acquire crop or fenced pasture land when such acquisition will interfere with the growing of crops or with the livestock or pasture land on the remaining property of the farm owner.

(b) The power of eminent domain shall not be utilized for acquisitions in the Chickasaw Bluffs Trail area, as defined in § 11-11-106.



§ 11-11-113 - Use of right-of-way -- Hunting restricted.

(a) Within the external boundaries of the right-of-way, the natural vegetation shall be kept undisturbed except for any clearing required for construction of the trail, occasional vistas, or trail-use facilities described in § 11-11-117. The department shall make every effort to avoid any use of the right-of-way that is incompatible with the purposes for which the trails were established. Development and management of each segment of the state trails system shall be designed to harmonize with and complement any established multiple-use plans for that specific area in order to ensure continual maximum benefits from the land. Other uses along the trail which will not substantially interfere with the nature and purposes of the trail may be permitted by the department.

(b) No hunting of wild game shall be permitted on or along any section of the system except as authorized by the department; provided, that the owner of real property adjacent to any part of the system may hunt with or without department authorization on that portion of the system which is adjacent to such owner's property.



§ 11-11-114 - Motorized vehicles prohibited -- Exceptions -- Prosecution for violations.

(a) The use of motorized vehicles by the general public within the right-of-way of any state scenic or recreation trail shall be prohibited, and nothing in this chapter shall be construed as authorizing the use of motorized vehicles in these rights-of-way.

(b) The department shall establish regulations which shall authorize the use of motorized vehicles when such vehicles are required to meet emergencies where life or health is at risk, or to enable present or adjacent landowners or land users to have access to their lands or timber rights where no reasonable alternative method of access exists or could be constructed.

(c) Prosecution for violation of this section may be initiated by a peace officer who witnessed an offense in violation of this section or by any private citizen who witnessed any violation of this section who is willing to make the initial charge and testify for the state.



§ 11-11-115 - Application of law to area becoming part of a park or other state system.

Any component of the system that is or shall become a part of any state park, recreation area, wildlife management area, or similar area shall be subject to this chapter and the laws under which the other areas are administered, and, in the case of conflict between these laws, the more restrictive provisions shall apply.



§ 11-11-116 - Signs and markers.

The department, in consultation with appropriate governmental agencies, and public and private organizations shall establish a uniform marker for trails contained in the system. An additional appropriate symbol characterizing specific trails may be included on the marker. The markers shall be placed at all access points, together with signs indicating the modes of locomotion that are prohibited for the trail. Where the trail constitutes a portion of a national scenic trail, use of the national scenic trail uniform marker shall be considered sufficient. The route of the trail and the boundaries of the right-of-way shall be marked with paint or other simple means.



§ 11-11-117 - Administration of system -- Maintenance.

(a) The Tennessee trail system shall be administered by the department according to the policies and criteria set forth in this chapter.

(b) The department shall, in addition, have or designate the responsibility for maintaining the trails, building bridges, campsites, shelters, and related public-use facilities where required.



§ 11-11-118 - Relocation procedure.

(a) Segments of the state trails may be relocated when such relocation is deemed necessary to preserve or enhance the values for which the trail was established.

(b) Relocation may be accomplished by the department after consultation with other governmental agencies involved, and following publication of notice in a newspaper of general circulation, together with maps and descriptions.

(c) In establishing the new location and right-of-way, the procedures set forth in §§ 11-11-109 -- 11-11-113 shall be followed.



§ 11-11-119 - State trails as part of national system.

(a) Nothing in this chapter shall preclude a component of the state trails system from becoming a part of the national trails system.

(b) The commissioner shall coordinate the state trails system with the national trails system and is directed to encourage and assist any federal studies for inclusion of Tennessee trails in the national trails system.

(c) The commissioner may enter into written cooperative agreements for joint federal-state administration of a Tennessee component of the national trails system; provided, that such agreements for administration of land uses are not less restrictive than those set forth in this chapter.



§ 11-11-120 - Violations -- Compelling compliance -- Penalties.

(a) Whoever violates, fails, neglects or refuses to obey any provision of this chapter, or regulation or order of the commissioner may be compelled to comply with or obey the same by injunction, mandamus, or other appropriate remedy.

(b) Whoever violates, fails, neglects, or refuses to obey any of this chapter or regulation or order of the commissioner may be punished by a fine of not more than fifty dollars ($50.00) for each day of such violation.






Part 2 - Tennessee Adventure Tourism and Rural Development Act of 2011

§ 11-11-201 - Short title.

This part shall be known and may be cited as the "Tennessee Adventure Tourism and Rural Development Act of 2011."



§ 11-11-202 - Plan for promotion and development of adventure tourism and other recreation and economic development in rural areas.

The department of economic and community development, in cooperation with the department of environment and conservation, is directed to study and develop a plan for the promotion and development of adventure tourism and other recreational and economic development activities in rural areas of this state. Such study and plan shall be developed within existing departmental resources. The departments are directed to consider natural areas, best available science, existing recreational opportunities, economic conditions, including, but not limited to, persistent high unemployment, safety and environmental issues, and community interest in developing such plan. Such plan should include recommendations on whether and to what extent existing laws should be amended and any new laws should be enacted in order to encourage development of adventure tourism in this state. The departments are authorized to promulgate rules and regulations in order to effectuate the purposes of this part.



§ 11-11-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adventure tourism" means outdoor recreational opportunities such as equine and motorized trail riding, white water rafting and kayaking, rappelling, road biking, rock climbing, hang-gliding, spelunking, shooting sports, mountain biking, canoeing, paragliding, rowing, zip lining and other such activities;

(2) "Adventure tourism district" means a defined geographic area identified and authorized by a two-thirds (2/3) vote of a local governing body and approved by the department and the department of environment and conservation as an area where the promotion of adventure tourism is encouraged;

(3) "All-terrain vehicle" means either:

(A) A motorized vehicle with no less than four (4) nonhighway tires, but no more than six (6) nonhighway tires, that is limited in engine displacement to one thousand cubic centimeters (1,000 cc) or less, in total dry weight to less than one thousand five hundred pounds (1,500 lbs.), and is fifty inches (50'') or less in width;

(B) A motorized vehicle with not less than four (4) nonhighway tires, nor more than six (6) nonhighway tires, that is limited in engine displacement to one thousand cubic centimeters (1,000 cc) or less and in total dry weight up to two thousand pounds (2,000 lbs.), and is sixty-five inches (65'') or less in width;

(C) A motor vehicle as defined in § 55-1-103, which possesses a four-wheel drive capability and that is designed and suitable for operation off the highway on natural terrain; or

(D) A motorized vehicle designed for or capable of cross-country travel on or immediately over land, water, snow, or other natural terrain and not intended for use on public roads traveling on two (2) wheels and having a seat or saddle designed to be straddled by the operator and handlebars for steering control;

(4) "Best interests of the state" means a determination by the commissioner of revenue, with approval by the commissioner of economic and community development, that:

(A) The qualified business enterprise or enterprises made within an adventure tourism district are a result of the special allocation and tax credits provided for in § 67-4-2109(b)(2)(C);

(B) The adventure tourism district is a result of such qualified business enterprise or enterprises; and

(C) The zone is not structured to create a competitive advantage for one business.

(5) "Canoeing" means the use of canoe for navigation of waterways;

(6) "Department" means the department of economic and community development;

(7) "Hang-gliding" means an air sport in which a pilot flies a light and un-motorized aircraft launched by foot;

(8) "Kayaking" means the use of a kayak for navigation of waterways;

(9) "Local governing body" means the elected legislative body of a municipal, metropolitan or county government;

(10) "Motorized trail riding" means the exploration of trails and natural areas by use of all-terrain vehicles;

(11) "Mountain biking" means the exploration of trails and natural areas by the use of bicycles;

(12) "Paragliding" means the air sport in which a pilot flies a light motorized aircraft that uses a parachute to stay airborne;

(13) "Rappelling" is the controlled descent down a rope by climbers used to explore cliffs or slopes that are too steep to descend without protection;

(14) "Road biking" means both noncompetitive and competitive bicycling events that take place on improved roads;

(15) "Rock climbing" means the recreational sport of climbing up or across natural rock formations;

(16) "Rowing" means the propelling of a boat by means of oars;

(17) "Shooting sports" means the recreational sport of firing handguns, rifles or shotguns at moving or fixed targets;

(18) "Spelunking" means the recreational sport of exploring noncommercial cave systems;

(19) "Triathlon" means the recreational activity of sporting contests involving open waters swimming, bicycle riding, and running, whether on trails or improved roads;

(20) "White water rafting" means the recreational activity of using an inflatable raft or kayak to navigate rough water; and

(21) "Zip lining" means the exploration of natural areas by use of above-ground cable systems.



§ 11-11-204 - Creation of adventure tourism district.

(a) A local governing body may, by a two-thirds (2/3) vote authorize the creation of a district within the boundaries of such governing body as an adventure tourism district by developing an adventure tourism district plan. Alternatively, one (1) or more counties or one (1) or more municipalities may enter into an intergovernmental agreement pursuant to the Interlocal Cooperation Act, compiled in title 12, chapter 9, to designate jointly an adventure tourism district that contains area within the boundaries of more than one (1) local government.

(b) Adventure tourism professionals may petition local governing bodies to authorize the creation of an adventure tourism district. Such petition shall be accompanied by specific business plans based on quantifiable data demonstrating that the creation of an adventure tourism district would enhance sustainable economic development in the area.

(c) Upon a local governing body or bodies authorizing the creation of an adventure tourism district, the adventure tourism district plan shall be submitted to the department of economic and community development and the department of revenue for joint approval as an adventure tourism district. Such approval shall be granted if the commissioner of economic and community development and the commissioner of revenue determine that the allocation of franchise and excise tax credits are in the best interests of the state.

(d) Following the approval of the department of economic and community development and the department of revenue for an adventure tourism district pursuant to subsection (c), a local governing body may submit the adventure tourism district plan to:

(1) The department of revenue and the department of economic and community development for approval of tax credits pursuant to § 67-4-2109; and

(2) The department of tourist development for promotional support through use of the department's existing resources.



§ 11-11-205 - Liability -- Warning notices -- Limitations.

(a) Unless an adventure tourism professional or business acts intentionally or with gross negligence or is in violation of this part, or any other laws, ordinances, resolutions, rules or regulations pertaining to adventure tourism, which intentional or grossly negligent act or omission or violation is causal of the injury complained of, no action shall lie against any such professional or business by any adventure tourism activity participant or representative of an adventure tourism activity participant; this prohibition shall not, however, prevent the maintenance of an action against an adventure tourism professional or business for negligent design, construction or operation maintenance.

(b) Each adventure tourism professional or business shall maintain general liability insurance with limits of not less than one million dollars ($1,000,000) per occurrence.

(c) Each adventure tourism professional or business shall post and maintain signs that contain the warning notice specified in subsection (d). The signs shall be placed in clearly visible locations at such businesses. The warning notice specified in subsection (d) shall appear on the sign in black letters, with each letter to be a minimum of one inch (1") in height. In addition to any other waivers or warnings signed by participants, every written contract entered into by an adventure tourism professional or business for the providing of professional services, instruction, or the rental of equipment to a participant, whether or not the contract involves activities on or off the location or site of the adventure tourism professional's business, shall contain in clearly readable print the warning notice specified in subsection (d).

(d) The signs and contracts described in subsection (c) shall contain the following warning notice:

Under Tennessee Law, an adventure tourism professional is not liable for an injury to or the death of a participant in adventure tourism activities resulting from the inherent risks of such activities, pursuant to Tennessee Code Annotated, title 11, chapter 11.................

The State of Tennessee is held harmless for any act of approval of an adventure tourism business. State approval is limited to determining eligibility for tax credits only.................

(e) No action shall be maintained against an adventure tourism professional or business complying with this section unless such action is commenced within one (1) year from the date of injury.



§ 11-11-206 - Assistance by departments.

The department of environment and conservation and the department of economic and community development may work together to provide assistance as deemed appropriate by the departments to encourage the development of adventure tourism within those regions of the state designated as suitable for such activities and where persistent high unemployment exists.









Chapter 12 - Hiking-Bicycle and Jogging Trails

Part 1 - Hiking-Bicycle Trails

§ 11-12-101 - Feasibility studies.

(a) Whenever the state or a political subdivision thereof owns or regulates a right-of-way it is considering abandoning, such political entity shall conduct a study to determine the feasibility of converting such right-of-way into a hiking-bicycle trail.

(b) The results of the study shall be reduced to writing, shall explain the reasoning underlying all conclusions reached and shall be made available for public inspection.



§ 11-12-102 - Applicability.

This part only applies in those counties with a metropolitan form of government and in those counties with a population according to the 1970 federal census or any subsequent federal census of: Click here to view image.






Part 2 - Jogging Trails

§ 11-12-201 - Title.

This part shall be known and may be cited as the "Jogging Act of 1980."



§ 11-12-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of health, who shall administer this part;

(2) "Jogging trail" means any trail at least one (1) mile in length; and

(3) "State land" includes any land owned, operated, or under the control or supervision of any department or agency of the state.



§ 11-12-203 - Survey of land available for jogging trails.

(a) Each agency of state government shall forward to the commissioner a survey of any state land under its control or supervision. The survey shall contain the following information:

(1) The location of any tract or parcel of land sufficient in size to contain a jogging trail;

(2) A statement of the suitability of the land for use by joggers and, if unsuitable, specific reasons for its unsuitability; and

(3) A list of any obstacles that would have to be removed or altered to permit the establishment of a jogging trail on such land.

(b) The department of transportation shall not be required to survey all lands currently in use as an existing highway, except as provided in this part.



§ 11-12-204 - Citizens' recommendations for possible jogging trails.

Any citizens' group or organization interested in running or jogging may recommend to the commissioner the use of any state land for designation as a jogging trail. Upon the recommendation of any citizens' group or organization to designate any existing highway as a jogging trail, the department of transportation, upon notice from the commissioner, shall within sixty (60) days complete the survey as required in § 11-12-203.



§ 11-12-205 - Designation of jogging trails.

The commissioner shall review the land surveys prepared by each department or agency, together with the recommendations of any interested citizens group, and shall designate such lands as the commissioner deems suitable as a jogging trail. In designating lands as jogging trails, the commissioner shall consider such factors as accessibility, local interest, safety, and the ability to obtain construction or maintenance assistance from interested groups. In counties with populations of fifty thousand (50,000) or more according to the 1970 federal census or any subsequent federal census, the commissioner shall designate as jogging trails, all lands that are suitable so as to place emphasis on jogging in these counties.



§ 11-12-206 - Posting of jogging trails -- Maintenance.

(a) All lands designated by the commissioner for use as jogging trails shall be posted as such and shall be open to the public for jogging or running at all times unless the commissioner, in cooperation with the department or agency, shall exclude certain periods because of safety reasons.

(b) The posting of designated jogging trails and the maintenance of trails in suitable condition, including removal or alteration of obstacles, shall be the responsibility of the agency having jurisdiction over the property comprising the trail.



§ 11-12-207 - Removal of designation.

Any department or agency may appeal to the governor to remove any state land under its control or supervision from the designation as a jogging trail.



§ 11-12-208 - Funding.

Any expenditures required under this part shall be from departmental appropriations made in the general appropriations act.









Chapter 13 - Scenic Rivers

§ 11-13-101 - Title -- Legislative intent.

(a) This chapter shall be known by the title "The Tennessee Scenic Rivers Act of 1968."

(b) The general assembly finds that certain rivers of Tennessee possess outstanding scenic, recreational, geological, fish and wildlife, botanical, historical, archaeological and other scientific and cultural values of great present and future benefit to the people. The general assembly further finds that the policy that has resulted in dam and other construction on many of the rivers of Tennessee needs to be complemented by a policy that would preserve other valuable selected rivers or sections thereof in their free-flowing natural or scenic condition and protect their water quality and adjacent lands. It is the policy of the general assembly to preserve and, if necessary, reclaim for the benefit of the people selected parts of Tennessee's diminishing resources of free-flowing rivers. It is the policy of the general assembly to maintain a proper balance between reservoirs and free-flowing rivers, to provide, thereby, a desirable variety of scenic, recreational, scientific and other values. It is the policy of the general assembly to preserve, within the scenic river system itself, several different types and examples of river areas, including the mountain streams and deep gorges of east Tennessee, the pastoral rivers of middle Tennessee and the swamp and wildfowl rivers of west Tennessee. For aesthetic as well as ecological and other scientific reasons, priority and especial emphasis shall be given to the preservation of natural, unspoiled, undeveloped river areas. Few of these are left in the eastern United States and the general assembly feels a strong obligation to the American people to protect the remarkably beautiful ones in Tennessee. The general assembly affirms that it must not deny the people of this generation and their descendants the opportunity to refresh their spirits with the infinite beauties of the unspoiled stream. To implement these policies, it is the purpose of this chapter to establish a state scenic rivers system by designating certain scenic river areas for immediate inclusion in the system and by prescribing the procedures and criteria for protecting and administering the system and for adding new components to it. It is not the intent of this chapter to require or to authorize acquisition of all lands within the exterior boundaries of scenic river areas but to assure preservation of the scenic, ecological and other values, and to provide proper management of the recreational, wildlife and other land and water resources. It is the intention of the general assembly that in all planning for the use and development of water and related land resources, consideration shall be given by all local, state and federal agencies involved to potential scenic river areas, and all river basin and project plan reports should discuss any such potential.



§ 11-13-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Conservation easement" means a conservation easement as defined in § 66-9-303. No conservation easement obtained pursuant to this chapter shall grant a right of physical access to the public;

(2) "Free flowing" means existing or flowing in natural condition without impoundment, diversion, straightening, rip-rapping, or other modification of the waterway. The existence, however, of low dams, diversion works, and other minor structures at the time any river is proposed for inclusion in the state scenic rivers system shall not automatically bar its consideration for such inclusion; provided, that this shall not be construed to authorize, intend, or encourage future construction of such structures within components of the state scenic rivers system;

(3) "Public access area" means an area adjoining the river acquired by the state in fee simple;

(4) "Public use easement" means a perpetual right in land of less than fee simple which:

(A) Obligates the grantor and the grantor's heirs and assigns to certain restrictions constituted to maintain and enhance the scenic qualities of those lands bordering the river;

(B) Is restricted to the area defined in the easement deed; and

(C) Grants a right of public use but prohibits camping;

(5) "River" means a flowing body of water or a section, portion or tributary thereof, including rivers, streams, creeks, branches, or small lakes; and

(6) "Road" means highway, hard-surface road, improved and unimproved dirt road. The existence, however, of unimproved roads at the time any river is proposed for inclusion in the state scenic rivers system shall not automatically bar its consideration for such inclusion; provided, that this shall not be construed to authorize, intend, or encourage future construction.



§ 11-13-103 - Classes of rivers includable in system.

The following types of rivers are eligible for inclusion in the state scenic rivers system in which they will be administered in general accord with the criteria hereinafter set forth:

Classes of Scenic River AreasClass INatural river areasClass IIPastoral river areasClass IIIPartially developed river areas

(1) Class I Natural River Areas

Those free-flowing rivers or sections of rivers with shorelines and scenic vistas unchanged, or essentially unchanged, by man, with no extensive paralleling roads closer than one (1) mile (except in river gorges where there must be no extensive paralleling roads within the gorge or within one-quarter (1/4) mile back from the gorge rim), and with only a limited number of crossing roads or spur roads existing at the time of designation as a state scenic river. Additional access would be limited to trails. Waters would be kept unpolluted. Lands adjacent to these rivers that are not already in state or other public ownership should be protected by acquisition of fee title or by conservation easements to the full extent necessary to preserve a true natural environment. These river areas should be managed in accordance with the concepts embodied in the national Wilderness Act, 78 Stat. 890, compiled in 16 U.S.C. § 1131 et seq., and would represent samples of natural America saved unspoiled for this and future generations to enjoy as precious pieces of our natural heritage.

(2) Class II Pastoral River Areas

Those free-flowing rivers or sections of rivers the lands adjacent to which are partially or predominantly used for agriculture and other dispersed human activities which do not substantially interfere with public use and enjoyment of the rivers and their shores. Waters would be kept unpolluted. Lands adjacent to any such river would remain primarily in the type of use existing at the time of designation as a state scenic river or else be allowed to revert to natural conditions. Scenic values should be preserved by acquisition of conservation easements, zoning and similar means, and by acquisition of fee title of areas set aside for access, camping and recreation. Acquisition of fee title or other areas would not be precluded, particularly where the cost of alternative methods of land use control is comparable to the cost of acquiring the fee with lease-back or other similar arrangements.

(3) Class III Partially Developed River Areas

Those rivers or sections of rivers in areas affected by the works of man, but which still possess actual or potential scenic values. Included would be rivers with some housing or other building developments near their shorelines, rivers with parallel roads or railroads, rivers with some impoundments, and rivers polluted, for example, by strip-mine runoff. These rivers would be managed to prevent further loss of scenic values, to improve the scenic aspects of their surroundings, and to restore the quality of their waters. A polluted river section in an otherwise natural area could be improved to the point where it would be upgraded to Class I. Lands adjacent to any such river, and the use thereof, should be subject to public control by zoning, tax incentives, acquisition of easements or fee title and other means sufficient to realize the purposes for which such river is designated a state scenic river.



§ 11-13-104 - Rivers initially included in system.

The rivers or segments of rivers to be initially included in this system, being classified by the above-stated criteria, are as follows:

Class I Natural River Areas

Blackburn Fork -- That segment of the stream from the county road at Cummings Mill downstream one and one-half (11/2) miles.

Conasauga River -- The entire segment of the river in Polk County, upstream from the Highway 411 bridge.

Roaring River -- That segment from State Route 136 downstream two (2) miles.

Spring Creek -- That segment from Waterloo Mill downstream to the Overton-Jackson county line.

Hatchie River as a swamp river.

Class II Pastoral River Areas

Blackburn Fork -- That segment downstream from a point one and one-half (11/2) miles downstream from the county road at Cummings Mill to its confluence with Roaring River.

Buffalo River -- The entire river, except that portion which lies within Wayne, Perry, Humphreys and Lewis counties.

Collins River -- That segment which lies within the Savage Gulf natural-scientific area.

Duck River -- That segment of the Duck River beginning at Iron Bridge Road at river mile 136.4 extending continuously to a point upstream to the boundary of Marshall County at river mile 173.7.

Harpeth River -- The entire river except that segment lying north of Highway 100 and south of Interstate 40 in Davidson County; and except those segments located in Cheatham, Dickson and Williamson counties.

Roaring River -- That segment downstream from a point two (2) miles downstream from State Route 136, to its confluence with the Cordell Hull Lake.

Spring Creek -- That segment between State Highway 136 and Waterloo Mill, and that segment downstream from the Overton-Jackson county line to its confluence with Roaring River.

Class III Developed River Areas

French Broad River -- That segment from the North Carolina state line to its confluence with Douglas Lake.

Harpeth River -- Only that segment of the Harpeth River lying north of Highway 100 and south of Interstate 40; it being the specific intent to exclude all segments of the Harpeth River lying in or flowing though Cheatham, Dickson and Williamson counties.

Tuckahoe Creek

Hiwassee River -- That portion from the Highway 411 bridge to the North Carolina line.

Clinch River -- That portion from Melton Hill Dam upstream to Pellissippi Parkway.



§ 11-13-105 - Proposals for additions to system.

The commissioner of environment and conservation shall study and from time to time submit to the governor and to the general assembly proposals for the addition to the state scenic rivers system of rivers and sections of rivers which, in the commissioner's judgment, fall within one (1) or more of the categories set out in § 11-13-103. Each proposal shall specify the category of the proposed addition and shall be accompanied by a detailed report on the factors which, in the judgment of the commissioner, make the area a worthy addition to the system. The intention of this requirement is to ensure that such studies will be made; it is not intended to preclude or discourage studies and proposals by other agencies or by citizen groups working independently or with the department.



§ 11-13-106 - Administration of system -- Criteria.

(a) The scenic river system shall be administered by the department of environment and conservation in cooperation with the wildlife resources agency and according to the policies and criteria set forth in this chapter.

(b) The commissioner of environment and conservation is authorized to make and enforce such regulations as are necessary to carry out this chapter as they relate to the scenic values of river areas.

(c) In such administration, primary emphasis shall be given to protecting aesthetic, scenic, historic, archaeologic, and scientific features of the area; no buildings for accommodation, administration, or similar purposes shall be constructed, within a scenic river area, within view of the river or its banks, nor shall any automobile parking lots, campgrounds, or similar facilities be located in areas not adequately screened from the river.

(d) When publicizing the state's scenic rivers system, the commissioner shall not publicize, and shall omit from any publicity, any Class II or Class III river any part of which flows through a county with a population in excess of four hundred thousand (400,000) according to the United States census of 1970 or any subsequent census.

(e) Management plans for protection may differ in intensity within a given class of rivers or within a given river area, based on special attributes of the different localities, but should adhere to the following criteria as closely as possible:

(1) Class I scenic river areas should be managed in a manner which:

(A) Would best maintain and enhance those conditions which are attributed to a wilderness type area, and those criteria embodied in § 11-13-103;

(B) Would allow camping and river access only at designated public access areas acquired in fee; and

(C) Would allow for public use only within prescribed public use easements or public access areas;

(2) Class II scenic river areas should be managed in a manner which would best maintain and enhance the scenic values of the river and the adjacent lands while at the same time preserving the right of riparian landowners to use the river for customary agricultural and other rural purposes; and

(3) Class III scenic river areas should be managed in a manner which would best maintain and enhance the scenic values of the river while at the same time preserving the right of riparian landowners to use the river for customary agricultural, residential, recreational, commercial, and industrial purposes.



§ 11-13-107 - Classification to higher status.

(a) Whenever in the judgment of the commissioner of environment and conservation a scenic river area previously administered as Class II or Class III has been sufficiently restored and enhanced in its natural scenic and recreational qualities, the commissioner may recommend to the general assembly that such an area be classified to a higher status (Class II raised to Class I, or Class III raised to a Class II or Class I) and thereafter administered accordingly.

(b) No scenic river area shall be managed in a manner that would:

(1) Result in the area falling into a lower class; or

(2) Be detrimental to the highest water quality classification standards determined by federal and/or state agencies.



§ 11-13-108 - General rules for establishing boundaries of area -- Establishment of Duck River area.

(a) The commissioner of environment and conservation shall, within two (2) years after a river or segment of river has been made part of the state scenic rivers system, determine generally the boundaries of the scenic river area associated with that river or river segment. Establishment of these boundaries shall be determined by the river classification as follows:

(1) For a Class I river (the gorge and swamp rivers), the boundary shall be established in such a way that it includes at least the entire scenic vista from the river and its banks. In the case of gorge rivers, the boundaries shall be no more than three thousand feet (3,000') from the center of the river on each side. In the case of swamp rivers, the boundaries shall be no more than one thousand feet (1,000') from the center of the river on each side; and

(2) For Class II or Class III rivers area, the boundary shall include the vista from the river and shall be no more than four hundred fifty feet (450') from the usual banks of the river on each side.

(b) (1) For the establishment of boundaries on the new scenic river created by § 11-13-104, a segment of the Duck River, the commissioner of environment and conservation shall engage in a new program of cooperative effort with landowners. As soon as practicable, the commissioner shall engage in a program of outreach and education of the property owners in the area of this river segment and the local community to explain the program and the environmental and economic benefits it affords. The commissioner shall then, using sound discretion and considering all relevant circumstances, establish a perpetual boundary of the scenic river area associated with the river or river segment. If the proposed boundary of the scenic river area includes private property, the state shall obtain the notarized consent of the private landowner before establishing the boundary.

(2) No later than July 31, 2005, the commissioner of environment and conservation shall submit a report to the chairs of the energy and environment committee of the senate and the conservation and environment committee of the house of representatives on this cooperative effort. The report shall include a description of the outreach and educational efforts of the department, a description of the areas for which landowner consent for scenic river boundaries was obtained, a description of the areas for which scenic river boundaries were established or are in the process of being established for the river, and recommendations for or against expanding this program of cooperative effort to all scenic rivers and any suggested modifications. Until this section is amended to the contrary, the department shall only establish boundaries on this river based upon the consent of the owner of any affected private lands.



§ 11-13-109 - Acquisition of land.

Within the exterior boundaries of a scenic river area, as established under § 11-13-108, the commissioner of environment and conservation may acquire on behalf of the state of Tennessee lands in fee title, or an interest in land in the form of easements as defined in § 11-13-102. Acquisition of land or of interest therein may be by donation, purchase with donated or appropriated funds, exchange, or otherwise.



§ 11-13-110 - Daily commercial rafting carrying capacity.

(a) Notwithstanding any law, rule or regulation to the contrary, the daily commercial carrying capacity for that section of the Ocoee River between Rogers Branch and Caney Creek in the lower Ocoee River Recreational Area shall be four thousand two hundred and fifty (4,250) commercial customers for the dates on which the commercial usage on such dates during the last season exceeded four thousand two hundred and fifty (4,250) customers. Each date on which the carrying capacity was capped for the last season shall also be capped on the same date for the next season unless the commercial usage on the capped date during the previous season fell below four thousand fifty (4,050) customers.

(b) Notwithstanding subsection (a), Hiwassee/Ocoee Scenic River State Park management shall have the authority to increase or decrease the daily commercial carrying capacity at the lower Ocoee River Recreational Area to the extent staffing and infrastructure will allow; provided, that any such decrease will not go below four thousand (4,000) commercial customers.

(c) The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 11-13-111 - Land uses permitted.

(a) Land uses to be allowed within the exterior boundaries of a scenic river area shall depend upon the classification of such an area, as follows:

(1) In Class I scenic river areas, no new roads or buildings shall be constructed, and there shall be no mining. The cutting of timber shall be allowed pursuant to reasonable regulations issued by the commissioner of environment and conservation, which regulations shall be consistent with commonly accepted tree farming practices; and

(2) In Class II and Class III scenic river areas, the continuation of present agricultural practices, such as grazing and the propagation of crops, shall be permitted. The construction of farm-use buildings shall be permitted; provided, that it is found to be compatible with the maintenance of scenic vistas from the stream and its banks. There shall be no mining, commercial timber harvest, or construction of roads paralleling the river within the limits of any conservation easement, public use easement or public access area. Public access through new road construction, as well as landings and other structures related to recreational use of these scenic river areas shall be allowed; provided, that there is no other such access within seven (7) river miles in either direction.

(b) (1) No landfill for the disposal of solid or hazardous wastes shall be permitted within two (2) miles from the center of a Class II river on each side nor within two (2) miles of the center of such river on each side in any county which is adjacent to such Class II river, notwithstanding the fact that the river is not designated as a scenic river in such adjacent county, if the river in such adjacent county flows into the county in which such river is designated as a Class II river.

(2) It is the intention of the general assembly by the provisions of this subsection (b) to protect Class II rivers from possible pollution due to the proximity of landfills for the disposal of solid or hazardous wastes.



§ 11-13-112 - Conflict with other laws.

Any component of the state scenic river system that is or shall become a part of any state park, wildlife refuge, or similar area shall be subject to this chapter and the laws under which the other areas may be administered, and in the case of conflict between these laws the more restrictive provisions shall apply.



§ 11-13-113 - Cooperation of other state agencies with commissioner of environment and conservation.

(a) All state agencies shall, promptly upon enactment of this chapter, inform the commissioner of environment and conservation of any proceedings, studies, or other activities within their jurisdiction, and regardless of by whom requested, which are now in progress and which affect or may affect any of the rivers specified in § 11-13-104. They shall likewise inform the commissioner of any such proceedings, studies, or other activities which are hereafter commenced or resumed before they are commenced or resumed.

(b) Nothing in this chapter shall affect the jurisdiction or responsibilities of other state agencies under other provisions of law with respect to fish and wildlife.



§ 11-13-114 - Inclusion within national scenic rivers system.

Nothing in this chapter shall preclude a component of the state scenic rivers system from becoming a part of any national scenic rivers system. The commissioner of environment and conservation is directed to encourage and assist any federal studies for inclusion of Tennessee rivers in a national scenic rivers system. The commissioner may enter into written cooperative agreements for joint federal-state administration of a Tennessee component of any national scenic rivers system; provided, that such agreements for the administration of water and land uses are not less restrictive than those set forth in this chapter.



§ 11-13-115 - Assistance from other agencies.

The commissioner of environment and conservation may seek financial assistance for the state scenic rivers system from the land and water conservation fund and other federal and local government sources. In the administration and study of the system, and in studies of potential additions to the system, the commissioner may seek technical assistance from the bureau of outdoor recreation and other federal and local government agencies.



§ 11-13-116 - Water pollution control.

The commissioner of environment and conservation shall cooperate with the appropriate federal and state water pollution control agencies and environmental management agencies, including forestry, for the purpose of eliminating or diminishing the pollution of waters within scenic rivers areas; provided, that such cooperation furthers the objectives of preserving natural stream flow and natural ecological conditions.



§ 11-13-117 - Violations -- Penalty.

Whoever violates, fails, neglects or refuses to obey any provision of this chapter or regulation or order of the commissioner of environment and conservation may be compelled to comply with or obey the same by injunction, mandamus or other appropriate remedy; provided, that whoever violates, fails, neglects or refuses to obey any provision of this chapter or regulation or order of the commissioner may be punished by a fine of not more than fifty dollars ($50.00) for each day of such violation.



§ 11-13-118 - Registry of riparian lands.

The department shall maintain a registry of riparian lands along those segments of designated scenic rivers specified in § 11-13-104, that are not in state ownership and whose owners have voluntarily agreed to maintain them in a natural state. Such registration shall not be binding nor shall it involve any transfer of property rights. However, owners of riparian lands so registered may at any time voluntarily consent to have such areas included within scenic river boundaries as provided in § 11-13-108. The commissioner may adopt guidelines or regulations for the administration of this voluntary registration program including, but not limited to, the uses that may be made of lands in the registry. Owners of lands in the registry shall be permitted to make public the fact that the area is so listed. If the commissioner finds at any time that the owner has failed to maintain any such lands in a natural state, they shall be removed from the registry.






Chapter 14 - Natural Areas Preservation

Part 1 - General Provisions

§ 11-14-101 - Short title.

This part shall be known and may be cited as the "Natural Areas Preservation Act of 1971."



§ 11-14-102 - Purpose.

The general assembly finds that in the countryside of Tennessee there are areas possessing scenic, scientific, including biological, geological and/or recreational values, and which are in prospect and peril of being destroyed or substantially diminished by actions such as dumping of refuse, commercialization, construction, changing of population densities or similar actions, there being either no regulations by the state or by local governments or regulations which are inadequate or so poorly enforced as not to yield adequate protection to such areas. It is the intention of the general assembly to provide protection for such areas.



§ 11-14-103 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Area" means an area of land or water, or both, whether in public or private ownership, which has scenic, natural, or scientific values;

(2) "Commissioner" means the commissioner of environment and conservation;

(3) "Department" means the department of environment and conservation;

(4) "Local government" means the government of a county or municipality; and

(5) "System" means collectively the areas, whether scenic, natural or scientific, which will be placed in this part and which shall receive the preservation and protection that is provided by this part.



§ 11-14-104 - Administration -- Report on implementation.

(a) This part shall be administered by the department, in cooperation with the wildlife resources agency, acting as an advisory body.

(b) The commissioner is authorized to make and shall enforce certain regulations necessary for the preservation and enhancement of the values herein protected, and for control of recreational, educational, scientific and other uses of these areas in a manner that shall not impair them.



§ 11-14-105 - Classifications.

There shall be two (2) classes of areas within the meaning of this part:

(1) Class I, scenic-recreational areas, which are areas associated with and containing waterfalls, natural bridges, natural lakes, small but scenic brooks or streams, gorges, coves, woodlands, caverns or other similar features or phenomena, which are unique in scenic and recreational value and not extensive enough for a state park but worthy of perpetual preservation; and

(2) Class II, natural-scientific areas, which are areas associated with and containing floral assemblages, forest types, fossil assemblages, geological phenomena, hydrological phenomena, swamplands and other similar features or phenomena which are unique in natural or scientific value and are worthy of perpetual preservation.



§ 11-14-106 - Development permitted.

(a) The following development shall be permitted in the two (2) classes of areas:

(1) (A) Class I areas may be developed with foot trails, foot bridges, overlooks, primitive campgrounds and small picnic areas with associated sanitary facilities;

(B) Class II areas may be developed with foot trails, foot bridges, overlooks and primitive campgrounds; and

(2) Either class may be developed with such facilities as may be reasonably necessary for the dissemination of educational material and for the safe and proper management and protection of the area; provided, that no such facility shall be constructed or sited in such a manner as to be inconsistent with the preservation of the natural or scientific values in a Class II area or as an intrusion upon the scenic and recreational values in a Class I area.

(b) The commissioner shall adopt rules and regulations for each natural area, specifying the activity or activities permitted. Such permissible activities shall not be inconsistent with the purpose of perpetual preservation. If, in the discretion of the commissioner, any portion of an area is deemed to be of so fragile a nature that overuse may damage it, limitations may be placed on activities within those portions. Removal of plants, animals or geological specimens shall not be permitted except by permit issued by the commissioner. If hunting or fishing are among the activities permitted by the commissioner, the commissioner shall adopt, with the advice of the wildlife resources agency, rules and regulations to regulate such activity on the natural area in question. Such rules and regulations may be more restrictive than the rules and regulations adopted for statewide hunting and fishing by the wildlife resources agency.



§ 11-14-107 - Reports by department.

The department shall submit annually to each succeeding general assembly proposals for additions and alterations to Class I or Class II areas, or for improvements to this program. Each proposal shall specify the category of the proposed addition and shall be accompanied by a report on the factors which, in the judgment of the department, make the area a worthy addition to the system. The department shall consult with citizens' organizations in the administration of this part as much as possible. The department shall give notice to the public and an opportunity for public comment on any proposal to designate a new natural area or to modify the acreage of any designated natural area.



§ 11-14-108 - Designation of areas.

(a) The general assembly may designate Class I or Class II areas proposed by the commissioner to become parts of the system. However, designation by the general assembly need not necessarily be restricted to areas proposed by the department.

(b) The following areas are designated natural areas:

(1)

Class I--Scenic-Recreational Areas (A) Bays Mountain. An approximately three thousand five hundred (3,500) acre natural area located in Sullivan and Hawkins counties, plus any of approximately seven hundred (700) acres in private ownership which may be acquired for addition to the natural area. The area includes a lake, interpretive trails, outdoor education and recreation facilities, and areas of great scenic beauty, including Laurel Run Gorge where several of Tennessee's rare plant species occur. The area is managed by the governments and agencies of Kingsport and Hawkins County with cooperation and support from the Tennessee natural areas program;

(B) Big Cypress Tree. A bottomland hardwood, partly forested area containing the largest recorded bald cypress (Taxodium Distichum) tree on the North American continent with approximately two hundred seventy (270) acres in Weakley County. The Big Cypress Tree State Natural Area composed of approximately three hundred twenty-nine (329) acres with deeds of record in the register of deeds office of Weakley County in deed book 194 page 411, book 154 page 246, and book 154 page 244, is transferred from the jurisdiction of the Tennessee wildlife resources agency to the jurisdiction of the department of environment and conservation; provided, that hunting shall continue to be permitted following the transfer in the entire portion of the area that the agency has allowed hunting in the year preceding June 8, 2007, in the same manner as hunting is permitted in a wildlife management area within the agency designated region such area is located; and provided, that the agency shall have full access to, and use of, any facility in the area. Access and use shall include control of any structure constructed by the agency;

(C) Burgess Falls. A cascade-type one-hundred-twenty-foot (120') falls with included lake and scenic stream, consisting of approximately three hundred fifty (350) acres of land and water in Putnam and White counties;

(D) Chimneys. An area of approximately thirty-three (33) acres along Pocket Creek in Marion County that protects an unusual geologic feature and surrounding forested gorge. This area, located within the Cumberland Plateau Physiographic Province, includes two (2) isolated sandstone pinnacles rising out of Pocket Gorge. The pinnacles are connected by a natural bridge or arch that forms a natural window in their base. In addition to the pinnacles, this area also includes several waterfalls and an "old growth" hemlock forest;

(E) Devil's Backbone. A forest of approximately nine hundred fifty (950) acres with a high diversity of upland community types representative of the western Highland Rim. It is located in Lewis County west of the Natchez Trace Parkway. Its prominent topographic features are numerous dry rocky ridges with moderate to steep slopes which form hollows with several perennial streams. The department will develop a plan for the development and management of the additional acreage east of the Natchez Trace in consultation with Lewis County;

(F) Dunbar Cave. A well-explored, scenic and historic cave along with a small lake and upland hardwood forest, consisting of approximately one hundred fifteen (115) acres of land and water in Montgomery County;

(G) Falling Water Falls. A one-hundred-thirty-foot (130') falls with view of the Sequatchie Valley, consisting of approximately one hundred thirty-six (136) acres in Hamilton County;

(H) Frozen Head State Park. An area of approximately eight thousand six hundred twenty (8,620) acres lying within the twenty-two thousand eight hundred (22,800) acre Frozen Head State Park. The area contains undisturbed forest land of unique configuration and is located in the southeast portion of Morgan County. The state park is comprised of the class I area, the class II area, three hundred thirty (330) acres located along North Prong Flat Fork Creek and Judge Branch below one thousand six hundred feet (1,600') elevation and one (1) acre on the summit of Frozen Head Mountain, and seven thousand three hundred twenty (7,320) acres known as the Emory tract;

(I) Ghost River (Section of the Wolf River). An area of approximately two thousand two hundred twenty (2,220) acres located in Fayette County that supports high quality bottomland hardwood forest and forested wetland communities occurring along scenic meanders of the Wolf River. The Bald Cypress-Tupelo Forest Community is a dominant natural feature established along river, swamp, and lake habitats and is representative of unaltered pristine river systems;

(J) Grundy Forest. An area consisting of two hundred thirty-four (234) acres containing unique gorges with outstanding scenic views in Grundy County;

(K) Hampton Creek Cove. A six hundred ninety-three (693) acre site in the headwaters of Hampton Creek in Carter County, that supports several rare plants and animals for Tennessee and represents a key tract in the protection of the Roan Mountain Massif;

(L) House Mountain. An area of approximately eight hundred fifty (850) acres on the upper slopes and crest of the four thousand (4,000) acre mountain which is a unique synclinal outlier of Clinch Mountain, possessing a combination of scenic views, geological formations and bird and plant life, lying within a major metropolitan area and incorporating the southern terminus of the Trail of the Lonesome Pine, in Knox County. No land for the House Mountain scenic-recreational area shall be acquired by any governmental entity by use of its power of eminent domain;

(M) John Noel State Natural Area at Bon Aqua. An area of approximately thirty-five (35) acres in Hickman County protecting a small remnant mesic white oak forest community of "old growth" characteristics, including a variety of oak and hickory species of considerably larger diameter than those found in similar forest types elsewhere in Middle Tennessee. The forest is also significant because umbrella magnolia, a relatively uncommon species on the Western Highland Rim, is abundant in the understory;

(N) Natural Bridge. A twenty-five-foot (25') natural rock bridge, consisting of approximately three (3) acres in Franklin County;

(O) Ozone Falls. A one-hundred-ten-foot (110') falls and scenic gorge area, consisting of approximately sixteen and five-tenths (16.5) acres in Cumberland County;

(P) Reelfoot Lake. A natural, earthquake-formed lake, consisting of approximately eighteen thousand (18,000) acres of land and water owned by the state of Tennessee and the United States in Lake and Obion counties;

(Q) Rugby. An area of approximately six hundred sixty-seven (667) acres in Morgan County located adjacent to Historic Rugby. This forested tract protects the watershed of Little Creek and has a rich spring flora;

(R) Shelby Farms Forest--Lucius E. Burch, Jr. Natural Area. An area of approximately seven hundred eighty-eight and thirty-three one-hundredths (788.33) acres located within Shelby Farms Forest Park in Shelby County. This coastal plain site includes areas of bottomland hardwood/bald cypress-tupelo forest and forested wetland communities along the northeasterly and northerly sides of the Wolf River and provides habitat for plant and animal species in need of conservation. The seven hundred eighty-eight and thirty-three one-hundreds (788.33) acre natural area includes two (2) separate forest areas: an approximately four hundred thirteen and seventy-five one-hundredths (413.75) acre bottomland hardwood/bald cypress-tupelo swamp forest north of Walnut Grove Road, and an approximately three hundred seventy-four and fifty-eight one-hundredths (374.58) acre mature bottomland hardwood/bald cypress forest south of Walnut Grove Road. Such description is more particularly described in a survey prepared by Dickinson & Bennett, Inc., for Shelby County Government on November 5, 2003;

(S) Short Mountain -- Jim Cummings Natural Area. An erosional remnant or outlier of the Cumberland Plateau, comprising approximately five hundred (500) acres with scenic rock formations and a thriving population of flora and fauna, in Cannon County;

(T) Short Springs. An area of approximately four hundred twenty (420) acres located within Coffee County. The area includes rich woods, forested ravines, low cascades, springs and waterfalls, one (1) of which is sixty feet (60') in height; in addition it contains a large diversity of wildflowers including two (2) state-listed endangered plant species (Nestronia and Broad-leaved Bunchflower). It is an excellent example of the forested slopes which are transitional between the Highland Rim and the Central Basin; and

(U) Stillhouse Hollow Falls. An area of approximately ninety (90) acres in Maury County containing a seventy-five-foot-high waterfall that cascades into a deep plunge pool at the base of a rock amphitheater. The surrounding hardwood forest includes an understory of oakleaf hydrangea and a rich display of spring flora, including the rare grass of Parnassus.

(2)

Class II--Natural-Scientific Areas (A) Auntney Hollow. An area of approximately twenty-seven (27) acres located in Lewis County that supports the federally listed plant, Tennessee yellow-eyed grass (Xyris tennesseensis). This Western Highland Rim site protects a significant population of this rare plant, which occurs here in a globally rare xyris seep community. The rare grass of Parnassas (Parnassia grandifolia) is a codominant plant species of the xyris seep community;

(B) Barnett's Woods. A forty (40) acre site located in Montgomery County which supports the federally threatened Price's potato bean;

(C) Beaman Park. An area of approximately one thousand six hundred seventy-eight (1,678) acres located in Davidson County that protects a diversity of high quality forest communities, barrens, and rare plant species, including Eggert's sunflower, Michigan lily, lady's slipper orchids, shortleaf pine, and butternut trees. Its natural features include ridges, narrow moist hollows with steep slopes, springs, streams and waterfalls representative of Western Highland Rim topography;

(D) Bone Cave. A cave of extremely significant archaeological, historical, and scenic value consisting of approximately four hundred (400) acres in Warren County;

(E) Campbell Bend Barrens. An area of approximately thirty-five (35) acres in Roane County containing an undisturbed example of a Ridge and Valley limestone barrens plant community with exposed limestone. It is comprised of native grasses, other barrens flora, and is surrounded by a mixed hardwood forest;

(F) Carroll Cabin Barrens. An area of approximately two hundred fifty (250) acres located in Decatur County. This West Tennessee Uplands site supports a rare glade/barrens community that occurs in association with outcrops of Silurian limestone formations. The Limestone Hill Barrens Community grassland is dominated by little bluestem (Schizachyrium scoparium) with rare plant species that include barrens silky aster (Aster pratensis), hairy fimbristylis (Fimbristylis puberula), and slender blazing star (Liatris cylindracea);

(G) Cedars of Lebanon State Forest Natural Area. An area consisting of one thousand forty-three (1,043) acres comprising the best examples of the Cedar Glade ecosystem in Tennessee and possibly the entire United States. It is located in Wilson County;

(H) Colditz Cove. An area of approximately one hundred sixty-five (165) acres in Fentress County containing the seventy-five foot (75') Northrup Falls and a scenic gorge with many interesting rock formations;

(I) Couchville Cedar Glade. A one hundred twenty-eight (128) acre site in Davidson County adjacent to Long Hunter State Park which supports the largest population of the globally-rare, federally endangered Tennessee coneflower. This site is considered to be one of the best barren and glade sites in Tennessee;

(J) Crowder Cemetery Barrens. An area of approximately fifteen (15) acres in Roane County containing a floristically rich example of a Ridge and Valley limestone barrens with several rare plant species, including the tall larkspur, slender blazing star, and white upland aster, as well as an outstanding display of prairie dock;

(K) Dry Branch. An area of approximately two thousand one hundred sixty-eight (2,168) acres located in Lewis County that protects one of the largest known populations of the rare plant, Tennessee yellow-eyed grass, as well as the rare seep communities where it grows. This western Highland Rim site also protects a number of other rare plant species, including small-headed rush and large-leaved grass of Parnassus;

(L) Duck River Complex. A complex of six (6) separate subunit natural areas totaling approximately two thousand one hundred (2,100) acres within the twelve-thousand (12,000) acre Duck River Wildlife Management Area in Maury County. Located in the Central Basin, these areas support rare species associated with globally rare cedar glades and barrens communities, including the federally listed leafy prairie-clover (Dalea foliosa). The areas support diverse forest community types, caves and other karst features, and scenic attributes associated with a segment of the Duck Scenic River that flows through this public land;

(M) Elsie Quarterman Cedar Glade. An area of approximately one hundred eighty-five (185) acres in Rutherford County that includes a large expanse of cedar glades and barrens supporting a population of the federally endangered Tennessee coneflower (Echinacea tennessensis), and numerous other cedar glade endemic plants and natural communities;

(N) Fall Creek Falls State Park. An isolated and rugged portion of the Cumberland Plateau in Van Buren and Bledsoe counties containing sixteen thousand one hundred eighty-one (16,181) acres of the twenty-five thousand four hundred seventeen (25,417) acre state park;

(O) Fate Sanders Barrens. An area of approximately two hundred thirty (230) acres located in Rutherford County that includes barrens with small glades interspersed among cedar-hardwood forest. The barrens of this Central Basin site are dominated by native warm season grasses, while the glades support state-listed rare and endemic plant species;

(P) Flat Rock Cedar Glades and Barrens. An area approximately eight hundred forty-six (846) acres in Rutherford County that includes a large expanse of cedar glades and barrens supporting populations of the federally and state endangered Pyne's Ground-Plum (Astragalus bibullatus) and Leafy Prairie-Clover (Dalea foliosa), as well as numerous other rare and endemic species of plants. This biologically rich site is within the Central Basin Physiographic Province and represents one of the largest and most ecologically diverse glade/barren complexes in the Central Basin;

(Q) Frozen Head State Natural Area. An area of approximately six thousand five hundred thirty (6,530) acres within the twenty-two thousand eight hundred (22,800) acre Frozen Head State Park located in Morgan County and within the Cumberland Plateau Physiographic Province. The entire area possesses deep hollows and valleys that represent numerous forest types with mixed mesophytic forest being the most prevalent. It contains significant mature forests and rare plants and is one of the least disturbed areas within the Cumberland Mountains;

(R) Gattinger's Cedar Glade and Barrens. An area of approximately fifty-seven (57) acres located in Rutherford and Wilson counties. This Central Basin site supports one of the largest known populations of the rare Tennessee coneflower, as well as numerous other rare and endemic cedar glade plants. It is a pristine limestone cedar glade-barrens complex;

(S) Hawkins Cove. A two hundred forty-nine (249) acre site in Franklin County which supports a population of the Cumberland rosinweed, a rare plant for Tennessee;

(T) Hicks Gap. An area of approximately three hundred fifty (350) acres located within Prentice Cooper State Forest in Marion County. The area includes a forested slope in the scenic Tennessee River Gorge containing a large population of a federally endangered plant species known as Scutellaria montana (large-flowered skullcap);

(U) Hill Forest. An area of approximately two hundred twenty-five (225) acres in Davidson County protecting a western mesophytic forest community with "old growth" characteristics located in Metropolitan Nashville. The forest has a high diversity of exceptionally large diameter tree species including oaks, hickories, and tulip poplars and is an exemplary remnant forest within an urban setting;

(V) Honey Creek. A wooded area near the Big South Fork River Gorge that includes rock houses, scenic streams, and a waterfall. The area is located in Scott County, and consists of one hundred nine (109) acres;

(W) Hubbard's Cave. A fifty (50) acre site located in Warren County. More than two hundred fifty thousand (250,000) federally endangered gray and Indiana bats, more than all other known Tennessee caves combined, hibernate in the cave;

(X) John and Hester Lane Cedar Glades. An area of approximately forty-five (45) acres located in Wilson County and within the Central Basin Physiographic Province. This site consists of a complex of pristine limestone cedar glades and mixed cedar-hardwood forests, and protects one of the largest known populations of the rare and endemic federal and state listed Tennessee coneflower, as well as a population of the state and federal listed leafy prairie-clover. This ecologically significant site also protects numerous other species of rare cedar glade flora;

(Y) Langford Branch. An area of approximately twenty-three (23) acres in Lewis County that supports the federally listed Tennessee yellow-eyed grass (Xyris tennesseensis). Tennessee yellow-eyed grass occurs in an ecologically significant small calcareous seep community with other rare plants that include grass of parnassus (Parnassia grandifolia) and short-headed rush (Juncus brachycephalus). The seep is nested within an oak-hickory forest with grassland barrens species occurring on steep slopes;

(Z) Laurel Snow. A wooded area with three (3) flowing streams, two (2) scenic waterfalls, gorges, and a small stand of virgin timber consisting of two thousand two hundred fifty-nine (2,259) acres in Rhea County;

(AA) Lost Creek. An area of approximately two hundred eleven (211) acres located in White County with habitat for the federally endangered Indiana bat and seven (7) globally imperiled cave dwelling invertebrates, six (6) of which are endemic to Tennessee;

(BB) Manus Road Cedar Glade. An area of approximately twenty-two (22) acres located in Rutherford County. This Central Basin site supports a high quality limestone cedar glade with rare and endemic cedar glade plants including the federally endangered Pyne's ground plum (Astragalus bibullatus) and the state listed evolvulus (Evolvulus nuttallianus) and Tennessee milk-vetch (Astragalus tennesseensis);

(CC) May Prairie. A remnant of the prairie that once covered many acres in Middle Tennessee, consisting of approximately three hundred forty-six (346) acres in Coffee County;

(DD) Meeman-Shelby Forest. An area of approximately eleven thousand (11,000) acres located within Meeman-Shelby State Park in Shelby County. This area supports large unfragmented cypress dominated sloughs and bottomland hardwood forests that represent exemplary forest communities of the Mississippi Alluvial Plain in West Tennessee. It also supports significant unfragmented upland hardwood forests occurring along the Chickasaw Bluff;

(EE) Montgomery Bell. This area is comprised of a southern tract of approximately three hundred fifty (350) acres and a northern tract, referred to as Wildcat Ridge, of approximately two hundred fifty (250) acres of oak-hickory forests in Dickson County. These tracts are among the best known examples of representative oak-hickory forest ecosystems on the Western Highland Rim in Tennessee;

(FF) Morril's Cave. A tract of land containing approximately thirty (30) acres that includes an undisturbed cave with beautiful formations and eight to ten (8-10) miles of passages. The area is located in Sullivan County;

(GG) Morrison Meadow. An area of approximately eighteen (18) acres in Warren County on the Eastern Highland Rim containing an excellent example of a once extensive wetland prairie/barrens complex and associated wet flatwoods. Dominated by native warm-season grasses, the native barrens at this site contain a high level of floristic diversity, including at least ten (10) state listed plant species and is regarded as one of the most significant botanical sites in the state;

(HH) Mount View Glade. A nine (9) acre site located in Davidson County which supports an important colony of the globally-rare, federally-endangered Tennessee coneflower;

(II) Mr. and Mrs. Harry Lee Carter Natural Area. An area of approximately nine hundred thirty-one (931) acres, located in Franklin County, also known as, and containing, Lost Cove Cave (Buggytop Caves);

(JJ) North Chickamauga Creek Gorge. An area of approximately seven thousand ninety-three (7,093) acres located in Hamilton County that includes the rugged and steep gorge of North Chickamauga Creek. This area provides habitat for the state and federally endangered large-flowered skullcap (Scutellaria montana) and the state endangered and federally threatened Virginia spirea (Spirea virginiana), as well as numerous other rare species of plants. This Cumberland Plateau site includes a diversity of forest types from rich mixed mesophytic forest in the gorge to xeric oak-hickory-pine forest on the uplands;

(KK) Old Forest. A forested area of approximately one hundred twenty-six (126) acres located in the eastern half of Overton Park in Shelby County. Overton Park was purchased in 1901 as the first city park in Memphis and is listed on the national register of historic places. The park's forest is comprised of upland old growth that has never been cleared or farmed despite its location in the center of a major urban area. The forest contains more than three hundred thirty (330) flowering plant species from eighty-five (85) plant families, including eleven (11) species of oak trees, eight (8) species of grapevines and a wide variety of native wildflowers. The forest is roughly bounded by the Memphis Zoo's perimeter and North Parkway on the north, East Parkway on the east, Poplar Avenue on the south, and Lick Creek on the west;

(LL) Overbridge. An area of seventy (70) acres in Rutherford County which supports a pristine cedar glade community including a population of the federally endangered Pyne's Ground Plum and six (6) state listed plants;

(MM) Piney Falls. Two (2) small waterfalls along with a scenic gorge that includes pockets of virgin timber, consisting of approximately four hundred forty (440) acres in Rhea County;

(NN) Pogue Creek. An area of approximately three thousand (3,000) acres in Fentress County located adjacent to Pickett State Forest and containing scenic gorges with numerous cliffs, sandstone arches, waterfalls, and rock houses, as well as rich forest communities. It also protects populations of rare species including Cumberland sandwort and Lucy Braun's snakeroot;

(OO) Powell River Preserve. A twenty-nine (29) acre site located in Claiborne County which supports the state's largest population of large-leaved grass of Parnassus and showy ladyslipper;

(PP) Radnor Lake. A one thousand two hundred (1,200) acre area in Davidson County, containing a seventy (70) acre lake, marshes, streams, and wooded hills;

(QQ) Riverwoods Natural Area. An area of approximately twenty-one (21) acres, located in Shelby County;

(RR) Roundtop Mountain. An area bordering for one (1) mile on the Great Smoky Mountains National Park and containing an ecosystem very similar to the relatively untouched Appalachian Uplands of the national park. The area is located in Sevier County;

(SS) Savage Gulf. A mixed-mesophytic, semi-virgin forest, consisting of approximately fifteen thousand five hundred ninety (15,590) acres in Grundy County;

(TT) Sequatchie Cave. An area of approximately ten (10) acres located where Owen Spring Branch flows from the mouth of the cave at Sequatchie Cave Park in Marion County. The cave and its cool spring water support the federally listed royal snail (Pyrgulopsis ogmorphaphe) and numerous other rare faunal species. This is also the type locality of a rare cadisfly (Glyphopsyche sequatchie);

(UU) Sneed Road Cedar Glade. A one (1) acre site located in Williamson County which may be the best remaining site for the federally-endangered leafy prairie-clover;

(VV) Stinging Fork Falls. A gorge lying in and along Stinging Fork Creek that includes waterfalls and scenic overlooks. The area consists of seven hundred seventy-six (776) acres and is located in Rhea County;

(WW) Stones River Cedar Glade and Barrens. An area of approximately one hundred and eighty-five (185) acres located within Stones River National Battlefield in Rutherford County. This Central Basin site includes rare limestone cedar glades and barrens communities, and is a recovery site for the rare Tennessee coneflower and Pyne's ground-plum. This site also supports numerous other rare and endemic cedar glade plants;

(XX) Sunk Lake. An area containing a series of open lakes and swamp forest, and consisting of approximately one thousand six hundred eighty-three (1,683) acres in Lauderdale County;

(YY) Sunnybell Cedar Glade. A thirty-six (36) acre site in Rutherford County which supports a large population of rare yellow sunnybells and six (6) other rare plants;

(ZZ) Taylor Hollow. A one hundred sixty-two (162) acre remnant old growth forest in Sumner County which supports the rare blue-eyed Mary and dwarf trillium;

(AAA) Twin Arches. An area of approximately one thousand five hundred (1,500) acres containing two (2) fifty foot (50') high natural bridge arches located in Pickett County;

(BBB) Vesta Cedar Glade. A one hundred fifty (150) acre cedar glade in Wilson County, which supports one of only five (5) known populations of the endangered Tennessee coneflower plus other rare cedar glade plants;

(CCC) Vine Cedar Glade. An area of approximately thirty five (35) acres in Wilson County that includes rare cedar glades and barrens communities and supports a population of the federally endangered Tennessee coneflower (Echinacea tennesseensis) as well as numerous other species of rare cedar glade plants. This area is located in the Central Basin physiographic province of middle Tennessee;

(DDD) Virgin Falls. A wooded area consisting of one thousand one hundred thirty-three (1,133) acres and containing the unusual Virgin Falls, sinkholes, caves, and portions of the Caney Fork River located in White County;

(EEE) Walker Branch Dragonfly and Damselfly Preserve. This is approximately two hundred twenty-five (225) acres in Hardin County near the Tennessee River. This site has forested wetland communities including Tupelo gum (Nyssa aquatica) and Bald cypress (Taxodium distichium) with surrounding floodplain and upland forest community types. There are upland seeps, which combined with these many other forest communities, provide unique habitat for more than thirty-seven (37) species of dragonflies and damselflies;

(FFF) Walls of Jericho. An area of approximately seven hundred fifty (750) acres in Franklin County located within the Bear Hollow Wildlife Management Area. This forested property contains a gorge known as the Walls of Jericho, a large, bowl-shaped natural amphitheater with interesting and unusual rock formations carved by Turkey Creek. In addition to its natural beauty, this property protects a diverse array of plant and animal species, including the rare limerock arrowwood;

(GGG) Walterhill Floodplain. A thirty-four (34) acre area located along the Stones River in Rutherford County, and supporting one of the world's largest populations of the Stones River bladderpod, one of Tennessee's rarest plants;

(HHH) Washmorgan Hollow. A seventy-three (73) acre site in Jackson County which supports a rare mint population and is a significant neotropical bird habitat;

(III) Watauga River Bluffs. An area of approximately fifty (50) acres located along the Watauga River in Carter County that includes a mixture of calcareous riverine bluffs and mixed oak/hemlock forest. This site supports a population of the rare Carolina pink (Silene caroliniana), and one of the best examples of a rock chestnut oak-eastern red cedar forest in the Ridge and Valley physiographic province;

(JJJ) William B. Clark Conservation Area. An area of approximately four hundred twenty-eight (428) acres located in Fayette County that supports high quality bottomland hardwood and forested wetland communities occurring along scenic meanders of the Wolf River. Located in the Coastal Plain physiographic province of west Tennessee, this site contains unaltered river channels and forested flood plains featuring high quality Bald Cypress-Water Tupelo forest communities, and provides habitat for numerous species of plants and animals in need of conservation;

(KKK) William L. Davenport Refuge. An area of approximately one hundred twenty (120) acres in Polk County that includes a southern Appalachian bog community. This plant community is considered globally rare. It is characterized by an open canopy and is covered by a mat of large cranberry (Vaccinium macrocarpon) interspersed with tawny cotton-grass (Eriophorum virginicum), and alder (Alder serrulata) at the bog's edge;

(LLL) Wilson School Road forest and cedar glades. A predominately forested area of approximately fifty-eight (58) acres in Marshall County in the Central Basin containing small limestone cedar glades and karst topography with wet weather conveyances, and dry woodlands containing eastern red cedar and blue ash trees. There are three (3) rare plant species known on this site, including the globally rare running glade clover (Trifolium calcaricum), Carolina anemone (Anemone caroliniana), and Tennessee glade cress (Leavenworthia exigua var. exigua); and

(MMM) Window Cliffs. An area of approximately one hundred nine (109) acres located in Putnam County with mesas, limestone arches, panoramic vistas, habitat for three (3) state-listed plants, a scenic waterfall, and a portion of Cane Creek.



§ 11-14-109 - Plan for development and protection.

The commissioner shall, within two (2) years after an area has been made a part of this system, have completed a comprehensive plan of development and protection, and shall have begun the process of acquisition.



§ 11-14-110 - Acquisition of property.

Within the boundaries of any Class I or Class II area included within the system, except those belonging to local governments, the commissioner may acquire, on behalf of the state of Tennessee, lands in fee title, or if applicable, and preferably, interest in land in the form of conservation easements. Easements should especially be sought in establishment of trails or other narrow, elongated or extensive land uses. Acquisition of land in fee or of any interest therein may be by donation, purchase with donated or appropriated funds, exchange, or otherwise. In acquiring property or property interests, as herein defined, the commissioner shall have the powers set forth in title 29, chapter 16, as heretofore or hereinafter amended, or under any other applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain. No area shall be added to this part except by an act of the general assembly.



§ 11-14-111 - Cooperation with other agencies.

The commissioner, with the assistance of the other concerned state agencies, shall seek the cooperation of federal, county, and municipal agencies for the purposes of planning, development, and administration of the areas included within this program, and for the wise utilization of economic resources.



§ 11-14-112 - Registration of privately owned areas.

The department shall maintain a registry of scenic or natural-scientific areas that are not in state ownership and whose owners have agreed to maintain them in a natural state, in accordance with such rules and regulations promulgated by the commissioner. Owners of such areas shall be permitted to make public the fact that the area is listed in the state registry. If the commissioner finds at any time that the owner has failed to maintain the criteria for natural areas as specified in this part, registration shall lapse.



§ 11-14-113 - Areas becoming part of other state areas.

Any component of the system that is or shall become a part of any state park, wildlife refuge, or similar area shall be subject to this part and the laws under which the other areas may be administered and, in the case of conflict between these laws, the more restrictive provisions shall apply.



§ 11-14-114 - Reports from other agencies.

All state agencies shall, as areas are placed in this system, inform the commissioner of any proceedings, studies, or other activities within their jurisdiction and regardless of by whom requested which are then in progress and which affect or may affect any of the areas specified in § 11-14-105. They shall likewise inform the commissioner of any such proceedings, studies or other activities which are thereafter commenced or resumed before they are commenced or resumed.



§ 11-14-115 - Violations -- Penalties.

(a) Whoever violates, fails, neglects or refuses to obey this part or rule or regulation promulgated hereunder may be punished by a fine of not less than one hundred dollars ($100) for each day of such violation.

(b) In addition to the foregoing criminal penalty, the general assembly finds that it is appropriate that there be the following civil sanction as well. Any person who commits any of the following acts or omissions is subject to a civil penalty of up to ten thousand dollars ($10,000) per day for each day during which the act or omission continues or occurs:

(1) Any damage or vandalism to any natural area;

(2) The removal or destruction of any rare, threatened or endangered species of plants in any natural area; or

(3) Any other violation of this part or the rules promulgated hereunder.

(c) The commissioner, through the attorney general and reporter, may institute proceedings for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violation occurred, in the name of the department.

(d) In assessing the civil penalty, the court may consider the following factors:

(1) Whether the civil penalty imposed will be a substantial economic deterrent to the illegal activity;

(2) Damages to the natural area, including compensation for loss or destruction of any part of the area, resulting from the violation, as well as expenses involved in enforcing this section and the costs involved in rectifying any damage;

(3) The cause of the violation; and

(4) Any economic benefit gained by the violator.



§ 11-14-116 - Reelfoot Lake natural area -- Administration -- Land acquisition.

(a) Notwithstanding any of this part to the contrary, this section is applicable to the Reelfoot Lake natural area, an area designated as a natural area under § 11-14-108 and described therein.

(b) The responsibility for the administration of the Reelfoot Lake natural area under this part is transferred from the department, in cooperation with the wildlife resources agency acting as an advisory body, to the wildlife resources agency, in cooperation with the department acting as an advisory body.

(c) All powers and duties of the commissioner under this part, with respect to the Reelfoot Lake natural area, are transferred to and shall be exercised and performed by the executive director of the wildlife resources agency, except that the power and duty to promulgate regulations are transferred to and shall be exercised by the fish and wildlife commission.

(d) All powers and duties of the department under this part, with respect to the Reelfoot Lake natural area, are transferred to and shall be exercised by the wildlife resources agency.

(e) The fish and wildlife commission, when promulgating regulations applicable to the Reelfoot Lake natural area, and the wildlife resources agency and its executive director, in the administration of the Reelfoot Lake natural area, shall seek the cooperation and advice of the department during the preparation of such regulations and the development of all management plans and policies for the natural area.

(f) The powers and duties of the fish and wildlife commission, the wildlife resources agency and its executive director, with respect to the Reelfoot Lake natural area under this section shall not extend to those properties operated by the division of parks and recreation, as the Reelfoot Lake State Resort Park, including noncontiguous day use areas, and consisting of approximately two hundred seventy-nine and twenty-three hundredths (279.23) acres.

(g) No provision of this part shall prevent the fish and wildlife commission from allowing hunting, fishing or other taking of wildlife on the Reelfoot Lake natural area in accordance with title 70 and the rules, regulations and proclamations promulgated pursuant to title 70. However, such rules, regulations and proclamations may include restrictions on hunting, fishing or other taking of wildlife in limited areas designated by the fish and wildlife commission as requiring such restrictions for the protection of plant and animal species which are listed by either the department or the fish and wildlife commission as endangered, threatened, deemed in need of management or of special concern.

(h) Annually, not later than January 8, the executive director of the wildlife resources agency shall submit a report to the appropriate standing committees of the senate and the house of representatives of the general assembly. Such report shall outline, in summary form, the agency's activities and accomplishments in administering the Reelfoot Lake natural area during the preceding fiscal year.

(i) (1) The general assembly finds and declares that it is in the general interests of the people of Tennessee to establish a partnership between this state and private, nonprofit corporations, qualifying under § 501(c)(3) of the Internal Revenue Code, compiled in 26 U.S.C. § 501(c)(3), for the purpose of implementing the expeditious acquisition of interest in lands at Reelfoot Lake.

(2) The executive director of the wildlife resources agency shall identify appropriate private, nonprofit corporations to assist with the acquisition of these lands. These corporations shall have the protection of charters of incorporation. The executive director is authorized, with the approval of the commissioner of finance and administration and the state building commission, to enter into agreements with such corporations to permit the corporations to purchase surveys, appraisals, title work, and other services required for the acquisition of interests in lands at Reelfoot Lake; provided, that contractors selected by the corporations for these purposes must be properly licensed in Tennessee for these purposes. The executive director, with the approval of the commissioner of finance and administration and the state building commission, is further authorized to accept such surveys, appraisals, title work, and services on behalf of the state and to enter into agreements with such corporations to acquire options and to preacquire on behalf of the state interests in lands at Reelfoot Lake. The executive director is further authorized, with the approval of the commissioner of finance and administration and the state building commission, to acquire conservation easements from such corporations where such corporations may retain the fee title; provided, that the executive director may not purchase a conservation easement under such circumstances for more than its appraised value. The executive director may, through such agreements, commit the state to reimburse the corporations for their costs of acquisition and for their costs of capital. The commissioner of finance and administration and the state building commission shall establish a form for such agreements.



§ 11-14-117 - Initiation of proceedings -- Injunctive relief.

The commissioner may initiate proceedings in the chancery court of Davidson County or the county in which the activities occurred against any person who is alleged to have violated or is about to violate this part or the rules promulgated hereunder. In such action the commissioner may seek, and the court may grant, injunctive relief and any other relief available in law or equity.






Part 2 - Agricultural, Forest and Open Spaces Land

§ 11-14-201 - Expenditure of public funds.

Public funds may be expended or advanced by the state or any municipality or county in the state to acquire by purchase, gift, grant, bequest, devise, or lease, the fee or any lesser interest in land, development right, easement, covenant or other contractual right necessary to achieve the purposes of this section and §§ 11-15-107, 11-15-108, 67-5-509, 67-5-601, 67-5-602, and 67-5-1001 -- 67-5-1009.



§ 11-14-202 - Public acquisition of fee.

The state or any county or municipality may also acquire the fee to any property for the purpose of conveying or leasing the property back to its original owner or other person under such covenants or other contractual arrangements as will limit the future use of the property in accordance with the purposes of this section and §§ 11-15-107, 11-15-108, 67-5-509, 67-5-601, 67-5-602, and 67-5-1001 -- 67-5-1009.



§ 11-14-203 - Approval by planning authority.

(a) No private property shall be acquired by any county or municipality under this part until the planning commission having jurisdiction over the land involved, shall have, by resolution, declared such acquisition to be in the public interest.

(b) Where no such planning commission legally exists, the Tennessee local government planning advisory committee shall exercise the same authority as where such municipal or regional commission otherwise legally exists.






Part 3 - Natural Resources Trust Fund

§ 11-14-301 - Short title.

This part shall be known and may be cited as the "Natural Resources Trust Fund Act of 1985."



§ 11-14-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Mineral" means all forms of minerals including, but not limited to, oil, gas, and coal; and

(2) "Trust fund" means the natural resources trust fund created by this part.



§ 11-14-303 - Purpose.

(a) The general assembly recognizes the need to protect the endowment represented by the land and minerals owned by the state.

(b) These nonrenewable resources are held by the state in trust for the benefit of future generations.

(c) In recognition of the responsibilities of this stewardship, the general assembly is creating the natural resources trust fund.

(d) The purpose of the trust fund is to ensure that development of state-owned nonrenewable resources will proceed in a manner which is economically sound, and that revenues received from the disposal of those resources will be used for the long-term public interest.



§ 11-14-304 - Creation of trust fund.

The state treasurer is authorized and directed to establish the natural resources trust fund, as a restricted account in the state treasury.



§ 11-14-305 - Source of revenue.

(a) Except as otherwise provided in subsection (b), the state treasurer shall deposit and hold all revenues from the following sources in the trust fund:

(1) Royalties, lease payments, or other revenues collected under leases or other agreements for the extraction of, or right to extract, any state-owned minerals from the land, and the proceeds from the disposal of state-owned mineral interests in land, including state-owned minerals and mineral interests under navigable streams and other waters;

(2) Proceeds from the sale or other conveyance of state-owned real property, including any interest therein;

(3) Bequests, grants, contributions and appropriations which are designated or authorized for receipt into the trust fund; and

(4) Trust fund investment income, less reasonable expenses for investing the trust fund assets.

(b) The following revenues are excluded from the trust fund:

(1) Proceeds necessary to pay administration and disposal costs;

(2) Rental income from nonmineral interests;

(3) Proceeds from the sale and conveyance of real property made with the purpose of acquiring or constructing improvements on other real property to replace that which was conveyed, as determined by the commissioner of finance and administration at the time of the conveyance;

(4) Proceeds from the disposal of minerals excavated incidental to highway or other construction;

(5) Proceeds which, because of federal laws or regulations, are restricted to uses which prevent their being placed in the trust fund;

(6) Proceeds from the sale and conveyance of property deemed surplus right-of-way by the department of transportation under § 12-2-112(a)(7);

(7) Proceeds from the sale and conveyance of property by a college or university if those funds are controlled by § 49-8-111;

(8) Proceeds from the disposal of timber;

(9) Proceeds from the sale and conveyance of property which is otherwise specified by statute as restricted to some other use;

(10) Proceeds from the sale and conveyance of improved property if the appraised fair market value of the improvements exceeds the appraised fair market value of the land, as determined by the commissioner of finance and administration;

(11) Proceeds from the sale and conveyance of property by the University of Tennessee; and

(12) Proceeds described in subdivision (a)(1), which are generated from lands in Campbell and Scott counties which make up the Royal Blue wildlife management area. These proceeds shall be dedicated for use by the wildlife resources agency to manage and maintain the Royal Blue wildlife management area.

(c) The state treasurer is authorized to deposit, hold, invest and manage in the trust fund, subject to this part, any money received pursuant to any bequest, grant or contribution to the state from any person, firm, association, corporation, estate, trust, or other entity, including the United States or any agency thereof; provided, that the bequest, grant or contribution is designated or authorized to be so held and used. The state treasurer is also authorized to receive any security, as defined in § 47-8-102, or other property, pursuant to any such bequest, grant or contribution, and to hold, sell, invest, reinvest and manage the same in the trust fund, or to sell the same and reinvest the proceeds if it is not a lawful investment under the constitution and laws of this state.



§ 11-14-306 - Investments -- Separate account -- Protection of fund.

(a) Funds in the natural resources trust fund established by this part shall be invested by the state treasurer pursuant to policy guidelines, established by resolution of the funding board, created by § 9-9-101. The funding board shall establish the policy guidelines for investment of the natural resources trust fund in any manner which is lawful for the investment of state funds.

(b) The state treasurer shall establish a separate natural resources trust fund account and shall annually transfer all interest and other earnings of the trust fund into the account, which shall be available for expenditure pursuant to § 11-14-307. The state treasurer shall withhold from the interest and other income of the trust fund such an amount as is necessary to protect the trust fund from inflation based on an appropriate inflation index to be selected by the state funding board. Funds withheld to protect the trust from inflation pursuant to this subsection (b) shall become a part of the corpus of the trust fund.



§ 11-14-307 - Use of the fund.

(a) All revenues deposited to the trust fund pursuant to § 11-14-305, other than investment income, shall constitute the corpus of the trust fund. The corpus of the trust fund shall not be expended for any purpose.

(b) (1) The balance of the yearly interest and earnings of the trust fund shall be separately accounted for but may be appropriated for any of the following public purposes:

(A) The acquisition of lands, waters, or interests in lands and waters;

(B) Development of outdoor recreation facilities to serve the general public;

(C) Other capital projects for the conservation of air, land and water resources;

(D) The acquisition or preservation of historic or archaeological properties which are significant to the cultural history of the state;

(E) Grants or other financial assistance to any county or municipal government for any of the above purposes; provided, that such county or municipal government provides an equal amount for any given project; or

(F) Reimbursement of greenbelt rollback taxes assessed against a county or municipal government as the result of acquisition of land for a park; provided, however, that if the land is not used as a park for ten (10) years or more, the county or municipality shall repay the amount of the reimbursement to the fund.

(2) Any unencumbered and unexpended balance of such interest and earnings remaining at the end of any fiscal year shall not revert to the general fund but shall be carried forward until expended. All grants or other financial assistance to county or municipal governments shall be subject to the approval of the commissioner of environment and conservation.

(c) The state treasurer may deduct reasonable service charges from the interest and earnings of the trust fund pursuant to procedures established by the state treasurer and the commissioner of finance and administration.



§ 11-14-308 - Reviewing and evaluating projects for possible funding -- Development of procedures.

(a) The commissioner of environment and conservation, in consultation with the commissioner of finance and administration, shall develop procedures for the purpose of reviewing and evaluating projects for possible funding, pursuant to § 11-14-307(b)(1) of the natural resources trust fund.

(b) Prior to implementing the procedures, the commissioner of environment and conservation shall forward the procedures to the agriculture and natural resources committee of the house of representatives and the energy, agriculture and natural resources committee of the senate for review and comment.

(c) Any projects recommended for funding shall be considered through the department of environment and conservation's annual budget request.

(d) Such projects for consideration shall include grants to the municipal recreation systems organized pursuant to chapter 24 of this title, programs from county conservation boards organized pursuant to chapter 21 of this title, and joint parks and recreation systems organized pursuant to such chapters or organized pursuant to title 12, chapter 9.






Part 4 - Wetlands

§ 11-14-401 - Short title -- Acquisition of wetlands and forests -- Part definitions.

(a) This part, as well as § 67-4-409(g), shall be known and may be cited as the "U.A. Moore Wetlands Acquisition Act."

(b) The general assembly finds and declares that it is in the general interest of the people of Tennessee:

(1) To preserve certain wetlands and bottomland hardwood forests in our state, those being defined as follows:

(A) "Bottomland hardwood forests" means forests occurring on alluvial soils in floodplains in which tupelo, blackgum, sweetgum, oaks, southern cypress, elm, ash, cottonwood, singly or in combination, comprise a plurality of the stocking except where pines comprise twenty-five percent (25%) to fifty percent (50%), in which case the stand would be classified as oak pine; and

(B) "Wetlands" means lands which have hydric soils and a dominance (fifty percent (50%) or more of stem count based on communities) of obligate hydrophytes. They include the following generic types:

(i) Fresh water meadows;

(ii) Shallow fresh water marshes;

(iii) Shrub swamps with semipermanent water regimes most of the year;

(iv) Wooded swamps or forested wetlands;

(v) Open fresh water except farm ponds; and

(vi) Bogs;

(2) That the director of the wildlife resources agency be authorized to acquire wetlands and bottomland hardwood forests, and lands which are capable of supporting hydrophytes or bottomland hardwood forests of a composition normally occurring in that area of the state, including adjacent tracts of land and tracts of land which are significant for the protection of wetlands and bottomland hardwood forests, the acquisition of which may be necessary and desirable to ensure the proper management of such wetlands and forests, on behalf of the state using the proceeds from the increase in revenues resulting from the 1986 increase in the tax levied in § 67-4-409. The director is also authorized to purchase any lands adjacent to Reelfoot Lake which may be necessary for the management and preservation of such lake from such revenues, and to purchase areas meeting the definition of "converted" wetlands as defined by the United States department of agriculture within the Food Security Act of 1985, and amendments thereto; and

(3) To establish a partnership between the state and private, nonprofit corporations, qualifying under § 501(c)(3) of the Internal Revenue Code, compiled in 26 U.S.C. § 501(c)(3), for the purpose of implementing the expeditious acquisitions of interests in wetlands and bottomland hardwood forests should the director or state choose to use such corporations.

(c) Notwithstanding this part, § 67-4-409, or any other law to the contrary, the director of the wildlife resources agency is authorized to make expenditures from the 1986 wetland acquisition fund for the purpose of acquiring certain upland hardwood forests which are located within Scott and Campbell counties and are known as the "Koppers Properties", including lands adjacent thereto.

(d) Notwithstanding this part, § 67-4-409 or any other law to the contrary, the director of the wildlife resources agency is authorized to make expenditures from the 1986 wetland acquisition fund for the purpose of assisting in the acquisition of certain uplands and canyon which are located within White, Cumberland and Van Buren counties and are known as "Scott's Gulf." Nothing in this subsection (d) shall be construed to obligate the wildlife resources agency to fully fund the purchase of this real property either from the 1986 wetland acquisition fund or from any other state fund under the control of the agency.

(e) Notwithstanding this part, § 67-4-409 or any other law to the contrary, the executive director of the wildlife resources agency is authorized to make expenditures from the 1986 wetland acquisition fund for the purpose of acquiring certain upland hardwood forests which are located within Scott, Campbell, Morgan and Anderson counties known as "International Paper Company Properties", including lands adjacent thereto.

(f) Notwithstanding this part, § 67-4-409 or any other law to the contrary, the executive director of the wildlife resources agency is authorized to make expenditures from the 1986 wetland acquisition fund for the purpose of acquiring certain upland hardwood forests which are located within Monroe County and known as "Turkey Pen", including lands adjacent thereto.



§ 11-14-402 - Acquisition priorities.

Priorities for wetland and bottomland hardwood forest acquisition shall be directed jointly by the director of the wildlife resources agency and the commissioner of agriculture, or their designees. The two (2) shall meet periodically as needed to set the priorities for wetland and bottomland hardwood forest acquisition, and no individual tract shall be purchased without the joint consent of the commissioner of agriculture and the director of the wildlife resources agency. The requirements of this section shall be met before any steps in wetland and bottomland hardwood forest acquisition, as described in § 11-14-403, are taken.



§ 11-14-403 - Agreement with private corporations to identify and acquire wetlands and forests.

The director of the wildlife resources agency, with the approval of the state building commission, may identify appropriate private, nonprofit corporations to assist with acquisition of wetlands and bottomland hardwood forests on behalf of the state. The director is authorized, with the approval of the state building commission, to enter into agreements with such corporations to permit the corporations to purchase surveys, appraisals, title work, and other services required for the acquisition of interest in wetlands and bottomland hardwood forests; provided, that contractors selected by the corporations for the purposes must be properly licensed in Tennessee for these purposes. The director is further authorized, with the approval of the state building commission, to accept such surveys, appraisals, title work, and services on behalf of the state, and to enter into agreements with such corporations to acquire options and to pre-acquire on behalf of the state interests in wetlands and bottomland hardwood forests. The director may, through such agreements, commit the state to reimburse the corporations for their costs of acquisition and for their costs of capital. The state building commission shall establish a form for such agreements.



§ 11-14-404 - Inventory of wetlands and forests.

The director is authorized to maintain an inventory of rare and significant biological and geological wetlands and bottomland hardwood forests worthy of protection under the terms and conditions of this part. Such inventory shall include, but not necessarily be limited to, locations for unique wetlands, scenic wetlands, wetlands which are excellent examples of wildlife habitat, areas exhibiting exceptional ecological values, and bottomland hardwood forests.



§ 11-14-405 - Property tax exemption.

Wetlands and bottomland hardwood forests acquired by the state of Tennessee shall be exempt from all state and local property taxes.



§ 11-14-406 - Compensation fund.

(a) There is hereby created a special agency account in the state general fund to be known as the compensation fund. Expenditures from such fund shall only be made to implement and effectuate the purposes of this part. Funds deposited in such fund shall not revert at the end of any fiscal year and all interest accruing on investments and deposits of the fund shall be returned to and made a part of the fund. The first three hundred thousand dollars ($300,000) deposited in the 1986 wetland acquisition fund shall be transferred and credited to the "compensation fund."

(b) On or before January 1 of each year, the commissioner of finance and administration shall certify to the comptroller of the treasury such information as is necessary to identify the parcels of property which have been rendered tax exempt pursuant to this part. The comptroller of the treasury shall determine the appropriate tax rate and assessed value of each such parcel of property and, on or before March 1 of each year, shall certify to the commissioner of finance and administration the amount of property tax revenue lost by each affected city or county the prior calendar year. The assessed value shall be based on the use value provided for in title 67, chapter 5, part 10, if the property is of sufficient size to have been classified under that part. Acquisition pursuant to this part of property classified under title 67, chapter 5, part 10, shall not constitute a change in the use of the property, and no rollback taxes shall become due solely as a result of such acquisition. If the property is not of sufficient size to have been classified under title 67, chapter 5, part 10, the assessed value shall be determined according to the same basis as other like property within the jurisdiction. Each subsequent yearly reimbursement amount shall be based on the same assessed value, tax rate and use in effect on the date of purchase. The commissioner of finance and administration shall reimburse each affected city and county the amount so determined from funds available in the compensation fund. In any year in which funds available in the compensation fund are insufficient to fully reimburse such cities and counties, the commissioner of finance and administration shall effect a transfer of funds from the 1986 Wetland Acquisition Fund to the compensation fund in an amount sufficient to fully reimburse the affected cities and counties. Funds transferred from the 1986 Wetland Acquisition Fund to the compensation fund along with interest, if any, accruing on such funds after their transfer to the compensation fund, shall be expended to reimburse affected cities and counties only for lands purchased under the U.A. Moore Wetlands Acquisition Act. If there is an amount owing on June 19, 1997, to a city or a county for a reimbursement, due to insufficient funds having been available in the compensation fund, such amount owing shall be paid to the affected city or county under the terms of this part.



§ 11-14-407 - Condemnation or eminent domain prohibited -- Exception.

No property shall be acquired under this part through condemnation or the use of eminent domain under title 29, chapters 16 and 17, with the exception that condemnation or the use of eminent domain may be used to acquire, under this part, certain property in Scott and Campbell counties known as the "Koppers Properties."









Chapter 15 - Protective Easements

§ 11-15-101 - Purpose.

The purpose of this chapter is to authorize and enable public bodies to acquire interests and rights in real property that is adjacent to or has a visual, audible, or atmospheric effect on the state's historic, architectural, archaeological, or cultural resources, or on its natural areas in order to assist in the attainment of the objectives stated in the findings.



§ 11-15-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "National Register of Historic Places" or "National Register" means that listing of the state's historic, archaeological, architectural, cultural, and environmental resources as nominated by the state liaison officer and which is kept by the national park service, the United States department of the interior, pursuant to the National Historic Preservation Act of 1966, Pub. L. No. 89-665, compiled in 16 U.S.C. § 470 et seq. Such listing is published in the Federal Register on a regular basis;

(2) "Public body" means the state, counties, municipalities, metropolitan governments, the historic commission of any state, county, municipal, or metropolitan government, and park or recreation authorities;

(3) (A) "Scenic easement" means an easement in land which:

(i) Is held for the benefit of the people of Tennessee;

(ii) Is specifically enforceable by its holder or beneficiary; and

(iii) Limits or obligates the holder of servient estate, the holder's heirs, and assigns with respect to their use and management of the land and activities conducted thereon, the object of such limitations and obligations being the maintenance or enhancement of the present condition, use, or natural beauty of the land in question or the protection and preservation of historic, architectural, archaeological, or cultural resources, or natural areas affected by the land in question;

(B) "Scenic easement" also means an easement of view over the facade, or restrictions on the use of a structure included in the National Register or Tennessee Register whereby the external appearance of the structure is preserved by the sale, donation, or other surrender by the owner of the easement to a public body either:

(i) In fee simple;

(ii) For the owner's life or the life of another; or

(iii) For a term of years; and

(4) "Tennessee Register of Historic Places" or "Tennessee Register" means that listing of districts, sites, buildings, structures, and objects significant in Tennessee history, architecture, archaeology, and culture kept by the Tennessee historical commission pursuant to title 4, chapter 11, part 2.



§ 11-15-103 - Acquisition authorized.

In order to carry out the purposes of this chapter, the state of Tennessee, acting through any of its departments, agencies, or institutions, subject, in the case of the state, to the approval of the state building commission or any other public body, may acquire interests in real property in the form of scenic easements. Acquisition of interests in land or in structures (scenic easements) may be by donation, purchase with donated or appropriated funds or otherwise, but not by exercise of the power of eminent domain. However, no interests in land or in structures (scenic easement) may be acquired except to assist in the protection and preservation of those historic, architectural, archaeological or cultural resources listed in the National Register or Tennessee Register or those natural areas that are included among the park or recreational lands administered by the public body. In addition, any public body may designate a scenic easement in any real property in which it has an interest in order to provide protection to and assist in the preservation of such listed and designated resources and areas.



§ 11-15-104 - Powers.

A public body has all powers necessary or convenient to carry out the purposes and provisions of this chapter, including the following powers in addition to others granted by this chapter, to:

(1) Appropriate or borrow funds and make expenditures necessary to carry out the purposes of this chapter; and

(2) Apply for and accept and utilize grants and any other assistance from the federal government and any other public or private source, give such security as may be required and enter into and carry out contracts or agreements in connection with such grants or assistance.



§ 11-15-105 - Tax assessment.

(a) When a scenic easement is held by a public body for the purposes of this chapter, the subject real property shall be assessed on the basis of the true cash value of the property or as otherwise provided by law, less such reduction in value as may result from the granting of the scenic easements.

(b) (1) The value of the easement interest held by the public body shall be exempt from property taxation to the same extent as other public property.

(2) If a scenic easement in a structure is held by a public body for the term of a person's life or a term of years, the exemption shall apply for the length of the term and no longer.



§ 11-15-106 - Limitation of application.

(a) Sections 11-15-101 -- 11-15-106, insofar as they relate to easements or interests in structures, shall only apply to counties having a population of two hundred thousand (200,000) or more according to the 1970 federal census or any subsequent federal census, it being the finding of the general assembly that redevelopment pressures are greater on historic structures in heavily urbanized areas.

(b) Sections 11-15-101 -- 11-15-106, insofar as they relate to easements or interests in structures, shall apply only to those counties which, by a majority vote of the governing body of the county, choose to come under those provisions. Any incorporated municipality which desires to come under §§ 11-15-101 -- 11-15-106, insofar as they relate to easements or interests in structures, may do so separately by a majority vote of its governing body. In that event, however, only the territory within the corporate bounds of the municipality shall be affected by §§ 11-15-101 -- 11-15-106 insofar as they relate to easements or interests in structures.



§ 11-15-107 - Open space easements -- Donation.

(a) Any person owning "open space land" as defined in § 67-5-1004 may donate to the state an open space easement limiting the future use of the land. The commissioner may accept such easement on behalf of the state, imposing such restrictions and limitations on the future use of the land as the commissioner and the owner may agree on and which may further the purposes of this section and §§ 11-14-201, 11-15-108, 67-5-509, 67-5-601, 67-5-602, and 67-5-1001 -- 67-5-1009. Before accepting the easement, the commissioner shall consult with the state planning office and the appropriate planning commission having jurisdiction over the land, and the director and the planning commission shall advise the commissioner if the preservation of the land in an open space condition is contrary to the public interest. The advice rendered by such planning commission shall be in accordance with the provisions and recommendations of an officially adopted land use plan or the land use element, as described in § 13-3-301, of an officially adopted plan for physical development. Where no such officially adopted land use plan or land use element of an officially adopted plan exists, such advice shall be rendered in accordance with the principles of sound land use planning and shall be made in the form of an officially adopted policy statement of the planning commission. Where no such planning commission exists, the Tennessee local government planning advisory committee shall exercise the same authority as where such a planning commission otherwise legally exists.

(b) The commissioner shall encourage, if appropriate, but shall not require, conditions in the agreement which shall provide for some form of limited public use. Such uses may include, but shall not be limited to, provisions for youth groups, garden clubs, school classes or similar groups to conduct nature studies, hikes, or field trips on the land.

(c) When the commissioner accepts such an open space easement, the commissioner shall cause it to be recorded with the register of deeds in the county in which the land is situated, and shall notify the assessors of property for the county or municipality in which the land is situated and it shall be assessed as provided in § 67-5-1009.



§ 11-15-108 - Cancellation.

(a) If the current owner of any land on which an open space easement is in effect wishes to cancel the easement, such owner shall notify the commissioner of the owner's request in writing at least ninety (90) days in advance of the proposed date of cancellation.

(b) The commissioner shall cancel the easement on behalf of the state only if all of the following conditions are met:

(1) The easement has been in effect for a period of at least ten (10) years;

(2) The commissioner determines that the open space is not needed in that location and that the public interest would be better served by the cancellation of the easement;

(3) The appropriate planning commission having jurisdiction over the land in question adopts a resolution stating that the open space is not needed in that location and that the public interest would be better served by the cancellation of the easement;

(4) The commissioner finds that there exists no overriding state concern to maintain such open space; and

(5) The owner has paid to the county and municipality in which the land is situated an amount equal to the difference between the taxes actually paid during the ten (10) preceding years and the taxes computed during the ten (10) preceding years on the basis of fair market value and classification of the land as if the easement had not existed, as provided for in § 67-5-1009.

(c) The commissioner, upon determining that all five (5) of the conditions in subsection (b) have been satisfied, shall cancel the easement on behalf of the state and shall duly notify the register of deeds and the assessors of property for the county and municipality in which the land is situated.






Chapter 18 - National Forests, Parks and Development Projects

§ 11-18-101 - United States authorized to acquire land.

The consent of the state of Tennessee is given to the acquisition by the United States, by purchase or otherwise, of such lands within the state as in the opinion of the federal government, the state forester and the governor concurring, may be necessary for the establishment and extension of national forests and parks, and the improvement and development of the Tennessee River basin and the Cove Creek project on the Clinch River and Fort Pillow in Lauderdale County; provided, that the property of no one shall be taken under the power of eminent domain without previous negotiation and that in all such proceedings the United States or its agencies shall, for the purpose of guaranteeing uniformity in such proceedings, follow §§ 29-16-101 -- 29-16-122, 29-16-202 and 29-16-203 providing for the taking of private property for works of internal improvement.



§ 11-18-102 - Jurisdiction retained by state -- Purpose.

As to all lands acquired by the United States within this state for the purposes mentioned in § 11-18-101 or similar purposes, the state does not, by granting this consent, surrender or cede its legislative, executive and judicial jurisdiction over the same, but grants to the congress of the United States the right to enact such laws and make such rules and regulations as may be necessary to protect its title to and possession of such lands as may be acquired by it for such purposes, it being the intent of this section to establish a uniform consent and cession as to all lands owned or acquired by the United States within this state for the above mentioned and all other federal purposes, except those enumerated in the Constitution of the United States, article 1, § 8, to-wit: lands for the erection of forts, magazines, arsenals, dockyards and other needful buildings.



§ 11-18-103 - Civil and criminal jurisdiction retained -- Privileges as citizens retained by inhabitants.

The jurisdiction of the state of Tennessee, both civil and criminal, over persons upon the lands acquired for the purposes named in § 11-18-101, or similar purposes, shall not be affected or changed by their permanent acquisition and administration by the United States for such purposes, except so far as the punishment of offenses against the United States is concerned, the intent and meaning of this section being that the state of Tennessee shall not, by reasons of such acquisition and administration, lose its jurisdiction nor the inhabitants thereof their rights and privileges as citizens or be absolved from their duties as citizens of the state.



§ 11-18-104 - Jurisdiction retained over highways and streams.

(a) The state of Tennessee and its governmental or political subdivisions shall retain its and their title and ownership in and to and jurisdiction over all highways and thoroughfares over or contiguous to lands so acquired, and to all bridges and ferries forming parts of such highways or over streams affected thereby, together with the right to locate, relocate and reconstruct roads over such lands, and bridges and ferries over such streams as may be necessary to protect and improve the highways of the state and its subdivisions and to promote the free flow of commerce between the different communities of this state inter sese and other states.

(b) Federal agencies acquiring lands for public improvement in this state shall have no right to destroy or impair the use of any highway, bridge or ferry, public or private, without first compensating or making satisfactory arrangement with the owner thereof for another facility of equal service and value.



§ 11-18-105 - Taxing power reserved by state.

The state of Tennessee reserves the right to tax persons and corporations, their franchises and property on land or lands deeded or conveyed as aforementioned and to tax sales of gasoline and other motor vehicle fuels and oil for use in motor vehicles or other means of transportation or any other privilege, trade or business conducted on such lands, and to tax and control motor vehicles or other means of transportation using any highways constructed by the United States on the lands as a result of its improvements within the state.



§ 11-18-106 - Chapter applicable to further acquisitions of property -- Compliance with conditions to satisfaction of governor and state forester.

Nothing in this chapter shall be construed to affect any rights accrued prior to February 11, 1943, but as to any future acquisitions of property by the United States or any of its agencies, this chapter shall be applicable law and the right of cession of jurisdiction over property in the state shall not become effective until all the conditions hereof are complied with to the satisfaction of the governor and state forester.



§ 11-18-107 - United States authorized to prohibit the use by commercial vehicles of highways within Great Smoky Mountains National Park.

Notwithstanding chapter 57 of the Public Acts of 1951, approved February 23, 1951, and the provisions found in the deed conveying all state highways within the Great Smoky Mountains National Park to the United States, dated June 1, 1951, and recorded in the register's office of Sevier County, on August 6, 1951, in volume 106, page 440; Blount County, on August 25, 1951, in volume 172, page 55; and Cocke County, on October 10, 1951, in volume 71, page 491, the state of Tennessee consents to the United States prohibiting the use by commercial vehicles of U.S. highway 441 and Tennessee highway 73 west of Gatlinburg, within the Great Smoky Mountains National Park when interstate route I-40 is completed from near Newport, to U.S. highway 19 near Waynesville, North Carolina.






Chapter 19 - National Park and Forest Commissions

§ 11-19-101 - Great Smoky Mountains Park commission created -- Meetings.

There is hereby created the Great Smoky Mountains Park commission to devote its attention to the problems of that portion of the Great Smoky Mountains National Park which lies within the state of Tennessee and, to that end, shall be required to meet at least once every six (6) months to perform its functions.



§ 11-19-102 - Members -- Appointment -- Term -- Vacancy.

(a) The Great Smoky Mountains Park commission shall be composed of five (5) members, one (1) member to be appointed by the governor each year, and each member to serve a five-year term.

(b) In order that the members of the commission serve staggered terms, the initial appointments to the commission under this section shall consist of:

(1) One (1) member to serve a term of one (1) year;

(2) One (1) member to serve a term of two (2) years;

(3) One (1) member to serve a term of three (3) years;

(4) One (1) member to serve a term of four (4) years; and

(5) One (1) member to serve a term of five (5) years.

(c) Members shall be appointed by June 15 of each year to take office on July 1 of each year.

(d) In the event of a vacancy in the office of a member of the commission, the governor shall appoint a new member of the commission to serve out the remainder of the vacating member's term.

(e) The commissioner or a designee of the department of environment and conservation and the commissioner or a designee of the department of tourist development shall serve as ex officio members of the commission.



§ 11-19-103 - Functions.

It is the function of the Great Smoky Mountains Park commission to:

(1) Have the authority to confer with the national park service, as a representative of the state of Tennessee, with regard to policies of the national park service to be observed in the Great Smoky Mountains National Park;

(2) Furnish informational services to the United States congress with reference to the needs of the Great Smoky Mountains National Park including, but not limited to, the end of obtaining financial appropriations for the park;

(3) Cooperate with similar commissions in other states adjacent to the Great Smoky Mountains National Park;

(4) Urge the reasonable use of trails within the Great Smoky Mountains National Park;

(5) Maintain, to as great an extent as possible, the entrances to the Great Smoky Mountains National Park free from commercial advertising and/or businesses; and

(6) Take other action, as may be considered desirable, to preserve intact the natural beauty and scenery of the Great Smoky Mountains National Park. This grant of power to the commission shall be construed liberally in favor of the commission taking any action which may be considered by it advantageous to the Great Smoky Mountains National Park.



§ 11-19-104 - Annual report.

The Great Smoky Mountains Park commission shall submit an annual report of its activities to the governor and to the general assembly within fifteen (15) days after the convening of each regular legislative session, and special reports at such other times as it may deem appropriate.



§ 11-19-105 - Compensation -- Expenses.

The members of the Great Smoky Mountains Park commission shall receive no compensation for their services, but shall be entitled to reimbursement for their necessary expenses in carrying out their obligations under this chapter, including, but not limited to, reimbursement for travel expenses in accordance with the official comprehensive travel regulations as promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.



§ 11-19-106 - Relation to department of environment and conservation.

(a) The Great Smoky Mountains park commission shall be administratively attached to the department of environment and conservation, but for all other purposes other than administration shall be considered independent.

(b) This section shall be subject to the specific appropriation of funds by the general assembly.






Chapter 21 - County Conservation Boards

§ 11-21-101 - Purpose.

The purposes of this chapter are to create a county conservation board and to authorize counties to acquire, develop, maintain, and make available to the inhabitants of the county, public parks, preserves, parkways, playgrounds, recreational centers, county forests, wildlife areas and other conservation areas, and to promote and preserve the health and general welfare of the people, to encourage the orderly development and conservation of natural resources, and to cultivate good citizenship by providing adequate programs of public recreation.



§ 11-21-102 - Creation of county conservation boards -- Alternative methods of creating -- Members -- Terms.

(a) Upon petition of not less than two hundred (200) qualified voters in any county to the county legislative body thereof, the county legislative body shall submit to the people of the county at the next general county-wide election the question of whether a county conservation board shall be created as provided for in this chapter. If at the election the majority of votes polled are for the creation of a county conservation board, the county legislative body shall within sixty (60) days after the election, create a county conservation board. In the alternative, the county legislative body in any county may, by a majority of all its members, also create a county conservation board in that county, as provided for in this chapter, without petition and referendum. As a further alternative, any county having a population of more than two hundred eighty-seven thousand (287,000) according to the 1980 federal census may, by a majority vote of all the members of the county legislative body, adopt chapter 24 of this title, for the effective management of a parks and recreation department. Furthermore, these alternative provisions relating to counties of populations greater than two hundred eighty-seven thousand (287,000) and to chapter 24 of this title shall have no effect unless the county legislative body approves by a two-thirds (2/3) vote a resolution accepting as applicable these provisions. Approval or nonapproval of such resolution shall be proclaimed by the presiding officer of the legislative body, and certified by the presiding officer to the secretary of state.

(b) If created by any of these three (3) methods, the board shall consist of a minimum of five (5) bona fide residents up to a maximum of nine (9) bona fide residents of such county. The members shall hold office for staggered terms, not to exceed five (5) years, as indicated and fixed by the county legislative body. When any member of the board, during the term of office, shall cease to be a bona fide resident of the county, such member shall thereby be disqualified as a member of the board and such member's office shall thereupon be declared vacant. Members of the board shall be selected and appointed on the basis of their demonstrated interest in conservation matters and shall serve without compensation, but may be paid their actual and necessary expenses incurred in the performance of their official duties. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 11-21-103 - Officers of board -- Meetings -- Powers -- Annual report.

Within thirty (30) days after their appointment, the county conservation board shall organize by selecting from its members a president and secretary and such other officers as are deemed necessary, who shall hold office for the calendar year in which elected and until their successors are selected and qualified. A majority of the members to which the board is entitled shall constitute a quorum for the transaction of business. The board shall hold regular monthly meetings; provided, however, that by majority vote of the membership, the board may hold meetings less frequently based on the needs of the county, but not less frequently than quarterly. Special meetings may be called by the president, and shall be called on the request of a majority of members, as necessity may require. The board shall have power to adopt bylaws, to adopt and use a common seal, and to enter into contracts. The county legislative body shall provide suitable offices for the meetings of the board and for the safekeeping of its records. Such records shall be subject to public inspection at all reasonable hours and under such regulations as the board may prescribe. The board shall annually make a full and complete report to the county legislative body of its transactions and operations for the preceding year. Such report shall contain a full statement of its receipts, disbursements, and the program of work for the period covered, and may include such recommendations as may be deemed advisable. A copy of this report shall be filed with the commissioner of environment and conservation.



§ 11-21-104 - Powers of board -- Executive officer.

The county conservation board has the custody, control and management of all real and personal property heretofore or hereafter acquired by the county for public parks, preserves, parkways, playgrounds, recreation centers, county forests, county wildlife areas, and other county conservation and recreation purposes and is authorized and empowered:

(1) To study and ascertain the county's park, preserve, parkway, and recreation and other conservation facilities, the need for such facilities, and the extent to which such needs are being currently met, and to prepare and adopt a coordinated plan of areas and facilities to meet such needs;

(2) To acquire in the name of the county by gift, purchase, lease, agreement or otherwise in fee or with conditions, suitable real estate within or without the territorial limits of the county areas of land and water for public parks, preserves, parkways, playgrounds, recreation centers, forests, wildlife and other conservation purposes. The commissioner of environment and conservation, the county legislative body, or the governing body of any city or town may, upon request of the board, designate, set apart and transfer to the board for use as parks, preserves, parkways, playgrounds, recreation centers, playfields, tennis courts, skating rinks, swimming pools, gymnasiums, rooms for arts and crafts, camps and meeting places, community forests, wildlife areas and other recreational purposes, any lands and buildings owned or controlled by the state or such county or municipality and not devoted or dedicated to any other inconsistent public use. In acquiring or accepting land, due consideration shall be given to its scenic, historic, archaeologic, recreational or other special features, and no land shall be acquired or accepted which in the opinion of the board is of low value from the standpoint of its proposed use. No existing state parks, playgrounds, or recreation centers shall be transferred to the board without the consent of the county legislative body or, if the area is within the incorporated limits of any city or town, without the consent of the governing body of the city or town;

(3) The board shall file with and obtain approval of the commissioner of environment and conservation on all proposals for acquisition of land, and all general development plans and programs for the improvement and maintenance thereof before any such program is executed;

(4) To plan, develop, preserve, administer and maintain all such areas, places and facilities, and construct, reconstruct, alter and renew buildings and other structures, and equip and maintain the same;

(5) To accept in the name of the county gifts, bequests, contributions and appropriations of money and other personal property for conservation purposes;

(6) To employ and fix the compensation of an executive officer who shall be responsible to the board for the carrying out of its policies. The executive officer has the power, subject to the approval of the board, to employ and fix the compensation of such assistants and employees as may be deemed necessary for carrying out the purposes and provisions of this chapter, but all such expenditures shall be within the limitation of funds available for that purpose;

(7) To charge a reasonable fee for the use of a park or recreation facility or for participation in a recreation program conducted at a facility operated by a conservation board or sponsored by the board and held at another location. A conservation board may engage in the sale of concessions, food, beverages and the like in conjunction with such programs, facilities or events. A board may contract with a private or nonprofit vendor for such concessions provision. In all cases receipts from such concession operations must be adequately accounted for and profits may not inure to private groups or individuals except as reasonable compensation for contracted service provided; and

(8) To let out and rent privileges in or upon any property under its control upon such terms and conditions as are deemed by it to be in the public interest.



§ 11-21-105 - Rules and regulations.

(a) The county conservation board may make, alter, amend or repeal rules and regulations for the protection, regulation and control of all parks, preserves, parkways, playgrounds, recreation centers, and other property under its control. No rules and regulations adopted shall be contrary to, or inconsistent with, the laws of the state of Tennessee. The board may designate the executive officer and such employees as the executive officer may designate as police officers who shall have all the powers conferred by law on police officers, peace officers, or sheriffs in the enforcement of the laws of the state of Tennessee and the apprehension of violators thereof.

(b) In counties having a population of less than six hundred thousand (600,000) according to the 1970 federal census or any subsequent federal census, such rules and regulations shall not take effect until ten (10) days after their adoption by the board and after their publication once a week for two (2) weeks in at least one (1) paper circulating in the county, and after a copy thereof has been posted near each gate or principal entrance to the public ground to which they apply. In counties having a population of six hundred thousand (600,000) or more according to the 1970 federal census or any subsequent federal census, such rules and regulations shall not take effect until thirty (30) days after their adoption by the board and after the same have been approved by the commissioner of environment and conservation.

(c) In counties having a population of six hundred thousand (600,000) or more according to the 1970 federal census or any subsequent federal census, all rules and regulations adopted by any board, after due notice in accordance with this section and a copy thereof having been recorded with the commissioner, shall be subject to enforcement by a fine of not more than fifty dollars ($50.00) for each violation against any person found guilty of violating such rules and regulations. Any violation of the rules and regulations for the care and management of such property of county conservation boards as may be made under the authority of this section is a Class B misdemeanor.

(d) No county conservation board shall require that any parks, preserves, parkways, playgrounds, recreation centers and other property under its control be named in dedication only to individuals who are deceased at the time of such naming.



§ 11-21-106 - Appropriations -- Tax levy -- Recreation and conservation tax -- County conservation fund -- Bonds in anticipation of tax.

(a) Upon the adoption of any county of this chapter, the legislative body of such county may appropriate an amount of money from the general fund of the county in carrying out its powers and duties, and it may levy or cause to be levied an annual tax, in addition to all other taxes, which tax shall be collected by the county trustee as other taxes are collected, and shall be paid into a separate and distinct fund to be known as the "county conservation fund," to be paid out upon the warrants drawn by the county mayor or other county fiscal officer upon requisition of the county conservation board for the payment of expenses incurred in carrying out the powers and duties of the board.

(b) The board has no power or authority to contract any debt or obligation in any year in excess of the moneys on hand immediately available for such purposes. Gifts, contributions and bequests of money and all rent, licenses, fees and charges and other revenue or money received or collected by the board shall be deposited in the county conservation fund to be used for the purchase of land, property and equipment and the payment of expenses incurred in carrying out the activities of the board, except that moneys given, bequeathed or contributed upon specified trusts shall be held and applied in accordance with the trust specified.

(c) In order to make immediately available to the board the proceeds of the annual tax hereinbefore authorized to be levied for recreation and conservation purposes, bonds of any county may be issued in anticipation of the collection of such tax in the manner hereinafter provided. Upon the filing of a petition by the board with the county legislative body asking that bonds be issued in a specified amount for the purpose of paying the cost of acquiring land and developing the same for public park, parkway, preserve, playground, or other recreation or conservation purposes within the county, then the county legislative body may call a special election to be held in the county to vote on the proposition of issuing such bonds. Notice of such election shall be published once each week for at least four (4) consecutive weeks in one (1) of the official county newspapers, and the election shall be held on a day not less than five (5) nor more than twenty (20) days after the last publication of such notice. The proposition shall be submitted in substantially the following form:

"Shall ___________________________________ County, Tennessee, issue its bonds in the amount of ____________________ for the purpose of ___________________________________ ?"

The expenses incurred in connection with the conduct of such election shall be paid by the board from the county conservation fund. If the vote in favor of issuing the bonds is equal to at least sixty percent (60%) of the total votes cast for and against the proposition, the county legislative body shall issue the bonds in the amount voted, and shall provide for the levy of an annual tax, within the limits of the special tax hereinbefore authorized, sufficient to pay the bonds and the interest thereon as the same respectively become due. The bonds shall mature in not more than twenty (20) years, shall bear interest at such rate or rates and shall be in such form as the county legislative body shall by resolution provide, and shall be payable as to both principal and interest from the proceeds of the annual tax levy hereinbefore authorized to be levied for recreation and conservation purposes, or so much thereof as will be sufficient to pay the principal thereof and interest thereon, and prior to the authorization and issuance of such bonds, the county legislative body may, with or without notice, negotiate and enter into an agreement or agreements with any bank, investment banker, trust company or insurance company or group thereof whereunder the marketing of such bonds may be assured and consummated. The proceeds of such bonds shall be deposited in a special fund, to be kept separate and apart from all other funds of the county, and shall be paid out upon warrants drawn by the county mayor or other fiscal officer of the county, upon requisition of the board to pay the cost of acquiring land and developing the same for recreation and conservation purposes as specified in the election proposition.

(d) Nothing herein contained shall be construed to limit the authority of the county legislative body to levy the recreation and conservation tax, but if and to whatever extent the tax is levied in any year in excess of the amount of the principal and interest falling due in such year on the bonds, the first available proceeds thereof, to an amount sufficient to meet maturing installments of principal of and interest on such bonds, shall be paid into the sinking fund for such bonds before any of such taxes are deposited in the county conservation fund or are otherwise made available to the board, and the amount required to be annually set aside to pay the principal of and interest on the bonds shall constitute a first charge upon all of the proceeds of such annual special tax, which tax shall be pledged to pay the bonds and the interest thereon.

(e) This chapter shall be construed as supplemental and in addition to existing statutory authority and as providing an independent method of financing the cost of acquiring land and developing the same for public park, parkway, preserve, playground, or other recreation or conservation purposes, and for the issuance and sale of bonds in connection therewith, and shall not be construed as subject to any other law. The fact that a county may have bonds previously issued and outstanding under authority of this chapter shall not prevent such county from issuing additional bonds hereunder.



§ 11-21-107 - Cooperation with federal, state, and local agencies.

Any county conservation board may cooperate with the federal government or the state government or any department or agency thereof, including the Tennessee Valley authority and the United States army corps of engineers, to carry out the purposes and provisions of this chapter. Any county conservation board may join with any other county board or county boards to carry out this chapter, and to that end may enter into agreements with each other and may do any and all things necessary or convenient to aid and to cooperate in carrying out this chapter. Any city, town, or school district may aid and cooperate with any county conservation board or any combination thereof in equipping, operating and maintaining any parks, preserves, parkways, playgrounds, recreation centers, and conservation areas, and for providing, conducting and supervising programs of activities, and may appropriate money for such purposes. The department of environment and conservation, county agricultural agent, and other county officials shall render such assistance as shall not interfere with their regular employment. The county legislative body is authorized to make available to the use of the county conservation board, county-owned equipment and operators and any county-owned materials it deems advisable.



§ 11-21-108 - Use of school buildings, grounds or equipment.

(a) Any county board of education or the governing body of any special school district may grant the use of any buildings, grounds, or equipment of the district to any county conservation board for the purpose of carrying out this chapter whenever such use of the school buildings, grounds or equipment for such purposes will not interfere with the use of the buildings, grounds, and equipment for any purpose of the public school system.

(b) The departments of environment and conservation and education shall assist county conservation boards with a positive program of technical advice so as to assure that school officials and county conservation boards cooperate in making school facilities available for recreational purposes. In providing this service, such departments shall work cooperatively with the Tennessee School Boards Association and the Tennessee Parks and Recreation Association. All state and local officials working in furtherance of this subsection (b) shall take due notice of the model Tennessee agreement between school boards and parks and recreation agencies as jointly published by the Tennessee School Boards Association and the Tennessee Parks and Recreation Association and as this document may be, from time to time, amended. A current copy of this document with amendments shall be kept on file in the office of the parks and recreation technical advisory service.



§ 11-21-109 - Departments of environment and conservation and education to advise and assist counties.

The departments of environment and conservation and education shall advise with and may assist any county or counties in carrying out the purposes of this chapter.



§ 11-21-110 - Dissolution of boards.

(a) A county conservation board created by petition and election as provided for in § 11-21-102 may only be dissolved after an election on the issue of dissolution. In the case that there has been an election on the issue of dissolution and a majority of the voters vote for dissolution, the board shall not be dissolved unless a resolution for dissolution be passed by the county legislative body.

(b) A county conservation board created solely by action of the county legislative body may be dissolved by similar action. Notice of an action to dissolve such board must be given to the chair of such board at least thirty (30) days preceding a vote by the legislative body on the issue. Public notice of such pending action must also be given by notification published in the newspaper of circulation in the county on at least two (2) occasions within the thirty-day period preceding the vote by the legislative body.

(c) Notwithstanding subsections (a) and (b), a board may be dissolved by action of the commissioner of environment and conservation after adequate hearing held after sixty (60) days written notice given to the county mayor and members of the board and upon any of the following findings:

(1) The board has not met within a period of six (6) months;

(2) A majority of the positions of the board members are unfilled or unappointed or a majority of persons on the board are sitting due to the failure of the county legislative body to appoint a successor;

(3) The board has failed to file its annual report with the commissioner for two (2) successive years; or

(4) Other similar findings which would indicate that the board is no longer bona fide or active.



§ 11-21-111 - Board to provide assistance to small cities and towns.

The county conservation board shall be considered the parks and recreation providing agency for certain small cities and towns excluded from the general application of chapter 24 of this title. Such boards shall work cooperatively with these cities and towns. A small city or town desiring parks and recreation services shall enter into an agreement pursuant to § 11-24-105 with the board. The board shall develop and maintain parks and recreation facilities and programs within the jurisdiction of such small city or town according to this agreement.



§ 11-21-112 - Joint municipal or county systems.

To effect § 11-21-107 and this chapter, county conservation boards desiring to cooperate with the conservation board of another county or with the parks and recreation board of a municipality, created pursuant to § 11-24-104(a), or with a municipality operating a parks and recreation system created under § 11-24-103, shall enter into an agreement pursuant to title 12, chapter 9, the Interlocal Cooperation Act, with the cooperating party.






Chapter 22 - County Fishing Lakes and Recreation Grounds

§ 11-22-101 - Lakes -- Counties may acquire suitable areas.

The legislative body of any county is authorized to acquire, by gift or purchase, any natural lakes or lands suitable for the construction of lakes, and to hold fee simple title in the name of the county.






Chapter 23 - Acquisition of Lands by Political Subdivisions for Forestry Purposes

§ 11-23-101 - Counties, municipalities or other political subdivisions authorized to acquire lands for forestry purposes.

Counties, municipalities or other political subdivisions of the state are authorized to acquire by purchase, gift or otherwise lands within the boundaries of the state and to use the same for forestry purposes.



§ 11-23-102 - Appropriation or bond issue -- Public notice.

The governing body of the county, municipality or other political subdivision of the state may appropriate money or issue bonds pursuant to title 9, chapter 21, for the purchase of lands for the purposes herein provided, to establish forest plantations or for the care and management of forests. Such governing body may undertake such work at regular or special meetings by a majority vote of such body after two (2) weeks' public notice setting forth the fact that such plan is contemplated and that moneys are to be appropriated for such purpose.



§ 11-23-103 - Rules and provisions for administration and maintenance.

Upon the acquisition of any forests or of lands suitable for such under this chapter, the governing body shall notify the state forester who shall make such rules for the government and proper administration of the same as may be necessary. The governing body shall thereupon publish such rules, declare the uses of the forest in accord with the true intent hereof and make such provisions for its administration, maintenance, protection and development as shall be necessary or expedient.



§ 11-23-104 - Operation and maintenance for benefit of inhabitants.

Such governing body has the full power and authority to acquire, maintain, manage and operate such forest for the benefit of the inhabitants of the county, municipality or other political subdivision under such technical supervision as the state forester may prescribe and in accordance with § 11-23-103.



§ 11-23-105 - Net income paid into general fund.

The net income from such lands shall be paid into the general fund of such county, municipality or political subdivision and shall be used only upon order of its governing body.






Chapter 24 - Municipal Recreational Systems

Part 1 - General Provisions

§ 11-24-101 - "Municipality" construed to include counties.

For the purposes of this part, "municipality" shall be construed to mean any city, town, township, school district, or other political subdivision including counties of the state of Tennessee.



§ 11-24-102 - Dedication and acquisition of property for recreational purposes.

The governing body of any city or town, or county, or any school district, may dedicate and set apart for use as playgrounds, recreation centers, and other recreational purposes, any lands or buildings, or both, owned or leased by such municipality and not dedicated or devoted to another and inconsistent public use, and such municipality may, in such manner as may now or hereafter be authorized or provided by law for the acquisition of lands or buildings for public purposes, acquire or lease lands or buildings, or both, for such recreational purposes, or if there is no law authorizing such acquisition or leasing of such lands or buildings, the governing body of any such municipality is hereby empowered to acquire lands or buildings, or both, for such purposes by gift, purchase, condemnation or lease.



§ 11-24-103 - Operation and maintenance of parks, and recreational facilities and programs.

(a) A municipality has the power to operate and maintain parks and recreation facilities and to conduct recreation programs. This power includes the power to appropriate funds for these purposes.

(b) A municipality shall use one (1) and only one (1) of the following methods to operate and maintain parks and recreation facilities and to conduct recreation programs:

(1) The authority to operate and maintain parks and recreation facilities and to conduct recreation programs may be retained by the governing body of a municipality and in that case there may be a recreation advisory board or boards. If an advisory board or boards are created, they shall be so named and shall be created by ordinance. The affairs of advisory boards shall be conducted in a manner determined by the governing body of the municipality. Advisory boards shall not be responsible for the supervision of staff, the hiring or dismissal of staff, the expenditure of public funds or the promulgation or enforcement of rules and regulations governing parks and recreation facilities or programs. However, advisory boards may advise the governing body of the municipality on any of these matters and act on behalf of the governing body, on a case by case basis, if so authorized by the governing body;

(2) The authority to operate and maintain parks and recreation facilities and to conduct recreation programs may be delegated by the governing body of a municipality to a parks and recreation board as permitted by § 11-24-104(a); and

(3) The authority to operate and maintain parks and recreation facilities and to conduct recreation programs may be delegated by the governing body of a municipality to a joint board or authority as permitted by § 11-24-105.

(c) A municipality may employ a parks and recreation director and any other supervisory or maintenance staff as it deems proper. The director shall be qualified by education and experience and be of good moral character.

(d) Nothing in this section shall be interpreted as abolishing or limiting the powers or authority of local parks and recreation boards or special boards of trustees with responsibility for park properties pursuant to existing state law.

(e) Notwithstanding chapter 21 of this title, or any other law to the contrary, if by resolution or ordinance a county legislative body selects one of the methods enumerated in subsection (b) to manage county parks and recreation facilities and programs, then chapter 21 shall not apply within the county until such resolution or ordinance is superseded or repealed.



§ 11-24-104 - Creation of board -- Delegation of authority -- Members -- Term -- Vacancies.

(a) If the governing body of any municipality determines that the power to provide, establish, conduct and maintain a supervised recreation system and facilities as aforementioned, and to acquire by gift, purchase, condemnation or lease, lands and buildings for such purposes, shall be exercised by a recreation board or commission or the school board, or park board, such governing body shall, by resolution or ordinance, vest such powers in such body, and the body to which such powers and duties shall be thus delegated shall have the same powers which the governing body would have had to effectually carry out the purpose of this part; provided, that if there is not a recreation board or commission in existence and it is the desire of the governing body to vest the powers, duties and responsibilities in a recreation board or commission, then the governing body shall have the power to create such board or commission which shall consist of five (5) persons, at least two (2) of whom may be members of the school staff, to be appointed by the presiding officer of such governing body, to serve for terms of five (5) years or until their successors are appointed, except that the members of such board or commission first appointed shall be appointed for such terms that the term of one (1) member shall expire annually thereafter. The members of such board or commission shall serve without pay. Vacancies in such board or commission occurring otherwise than by expiration of term shall be filled only for the unexpired term, and such appointment shall be filled by the presiding officer of the governing body.

(b) Any county having a population of not less than fifty-seven thousand four hundred (57,400) nor more than fifty-seven thousand five hundred (57,500), according to the 2010 federal census or any subsequent federal census, shall have the authority to create a recreation board or commission in accordance with this part, which shall be composed of nine (9) members. Eight (8) of the members shall be members of the community, with each civil district of the county being represented. The ninth member shall be a county commissioner appointed by the chairman of the commission and confirmed by the county commission as a whole. All members of the board shall be voting members. Board members shall serve terms of four (4) years; provided, however, that the initial terms shall expire at staggered intervals so that two (2) members' terms expire each year during the first four (4) years, with the terms of the longest serving parks and recreation board members expiring first. Vacancies on the board shall be filled by the county commission in consultation with the nominating authority appointed by the commission. Board members shall be compensated at a rate of fifty dollars ($50.00) per meeting, with a maximum of eight (8) paid meetings occurring each year.



§ 11-24-105 - Joint systems.

Any two (2) or more municipalities may jointly provide, establish, maintain and conduct a supervised recreation system and acquire property for and establish and maintain playgrounds, recreation centers, and other recreational facilities and activities.



§ 11-24-106 - Gifts of property for recreational purposes -- Expenditure of funds.

A recreation board or commission or other authority in which this part vests the power to provide, establish, maintain and conduct such supervised recreation system may accept any grant or devise of real estate or any gift or bequest of money or other personal property or any donation to be applied, principal or income, for either temporary or permanent use for playgrounds or recreation purposes, but if the acceptance thereof for such purpose will subject the municipality to additional expense for improvement, maintenance or renewal, the acceptance of any grant or devise of real estate shall be subject to the approval of the governing body of such municipality. Money received for such purpose, unless otherwise provided by the terms of the gift or bequest, shall be deposited with the treasurer of the municipality to the account of the recreation board or other body having charge of such work, and the same may be withdrawn and paid out in the same manner as money appropriated for recreational purposes.



§ 11-24-107 - Bonds -- Issuance authorized for recreational purposes.

The governing body of any municipality may, pursuant to law, provide that the bonds of such municipality may be issued in the manner provided by law for the issuance of bonds for other purposes, for the purpose of acquiring lands or buildings for playgrounds, recreation centers and other recreational purposes, and for the equipment for such items.



§ 11-24-108 - Maintenance and conduct -- Funding and taxation.

(a) It is the duty of the governing body of a municipality or county to provide for maintenance and conduct of any recreation system created under this part.

(b) The funds for such maintenance and conduct may be provided from any of the following sources:

(1) By taxes levied upon real and personal property of the municipality or county;

(2) From the general revenue of the municipality or county from whatever source;

(3) From reasonable fees and charges for program services and for use of facilities; and

(4) From any otherwise lawful funding source considered by the governing body to be appropriate for these purposes.



§ 11-24-109 - Special playground and recreation tax.

The governing body of any municipality or county adopting this part may levy and collect a tax, the rate of which to be set by the governing body and the proceeds to be designated as a special playground and recreation tax, and shall be levied and collected in like manner as a general tax of the municipality, but the same shall be in addition to and exclusive of all other taxes such municipality may levy or collect, nor shall such tax be sealed down under any existing law.



§ 11-24-110 - Use of school district buildings, grounds or equipment by municipal recreation system.

(a) Any county board of education or the governing body of any special school district may grant the use of any buildings, grounds, or equipment of the district to any municipal recreation system for the purpose of carrying out this part whenever such use of the school buildings, grounds or equipment for such purposes will not interfere with the use of the buildings, grounds and equipment for any purposes of the public school system.

(b) The departments of environment and conservation and education shall assist municipal recreation systems with a positive program of technical advice so as to assure that school officials and municipal recreation systems cooperate in making school facilities available for recreational purposes. In providing this service, such departments shall work cooperatively with the Tennessee School Boards Association and the Tennessee Recreation and Parks Association. All state and local officials working in furtherance of this section shall take due notice of the model Tennessee agreement between school boards and parks and recreation agencies as jointly published by the Tennessee School Boards Association and the Tennessee Parks and Recreation Association and as this document may from time to time, be amended. A current copy of this document with amendments shall be kept on file in the office of the parks and recreation technical advisory service.



§ 11-24-111 - Proceeds from amusement facilities -- Restoration of historic structures.

(a) Any municipality, county or metropolitan government which rents, leases, or otherwise makes available to any private entity or person, space within a public park for the operation of a sports or amusement facility operated for profit, shall be entitled to devote a portion of the proceeds it receives from the operation of such facility for the repair and restoration of any historic structure, including fortifications from the Civil War period, which is located in the same park.

(b) This section shall not apply to counties having a population of not less than three hundred fifteen thousand (315,000) nor more than three hundred fifty thousand (350,000) according to the federal census of 1980 or any subsequent census.



§ 11-24-112 - Rules and regulations.

(a) Parks and recreation boards created under § 11-24-104(a) or joint systems created under § 11-24-105 are empowered to make, alter, amend or repeal rules and regulations for the protection, regulation and control of parks, preserves, parkways, playgrounds, recreation centers, and other property under their control. No rules and regulations adopted shall be contrary to, or inconsistent with, the laws of the state of Tennessee or the ordinances of the municipality within which a facility is located. Such rules and regulations shall be enforced by local law enforcement officials.

(b) Rules and regulations shall not take effect until ten (10) days after their adoption by the board, after their publication once a week for two (2) weeks in at least one (1) paper circulating in the county and after a copy thereof has been posted near each gate or principal entrance to the public ground to which they apply. All rules, after being so adopted and after notice is given, shall be subject to enforcement by a fine of not more than fifty dollars ($50.00) for each violation to be levied against any person found guilty of violating such rules and regulations.

(c) Copies of rules and regulations subject to such enforcement must be available for public inspection or review at the principal office of the parks and recreation board or joint system. Any county adopting this section is authorized to make such additional rules and regulations for the reasonable implementation of this section, and these rules and regulations shall be enforceable by the sheriff of the county.

(d) This section shall not apply to counties having a metropolitan form of government.



§ 11-24-113 - Individual honored by park, recreation or other property dedication need not be deceased.

No municipality, recreation board or commission or other authority in which this part vests the power to provide, establish, maintain and conduct a supervised recreation system shall require that any parks, recreation facilities and other property under its control be named in dedication only to individuals who are deceased at the time of such naming.






Part 2 - Volunteer Services

§ 11-24-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of environment and conservation; and

(2) "Municipality" means any city, town, metropolitan government, or other political subdivision, including counties, of the state of Tennessee.



§ 11-24-202 - Programs established by formal agreements.

The governing body of any municipality or the recreation board or commission, as appropriate, may enter into formal agreements with business and civic groups and individuals for volunteer services to maintain and make improvements to real and personal property in municipal parks in accordance with plans devised by the municipality or its recreation board after consultation with the volunteers.









Chapter 25 - Doe Mountain Recreation Authority Act of 2012

§ 11-25-101 - Short title.

This chapter shall be known and may be cited as the "Doe Mountain Recreation Authority Act of 2012."



§ 11-25-102 - Legislative findings -- Purpose -- Liberal construction.

(a) It is hereby found and determined that:

(1) There is an immediate need to conserve Doe Mountain, an iconic eight thousand six hundred-acre (8,600 acre) forested mountain presently under threat from economic distress;

(2) It is through conservation of these same Appalachian Mountains, in particular, Doe Mountain, that will give rise to an unparalleled location for family-oriented, multi-use outdoor recreation, job creation, and economic growth;

(3) The conservation of Doe Mountain and the proper development of multi-use recreational opportunities on the mountain requires partnerships between state and local government, the private sector, conservationists, and an engaged local community to preserve the mountain's unique nature and realize its economic potential;

(4) In many instances, effective cooperation between these parties has been hampered by inadequate statutory authority and management expertise. An authority vested with the full range of necessary statutory powers is, therefore, needed to ensure the success of Doe Mountain's conservation and to realize its full economic potential for the citizens of this state; and

(5) Realizing that the economic development potential of newly acquired conservation lands calls for a new mechanism to manage these lands for multi-use outdoor recreation opportunities and to make the public aware of these opportunities, the general assembly, therefore, intends to vest an authority with the powers set forth herein to prepare comprehensive, long-range, site-specific master plans and to ensure compliance with such plans; to conserve the land, waters, and wildlife of Doe Mountain in a manner protective of the resource, including, where applicable, transfer of lands management for natural areas and/or wildlife management areas; and to foster economic development for the people by the development and operation of multi-use, family-oriented outdoor recreation opportunities.

(b) It is the purpose of this chapter to address these findings by providing for the establishment of the Doe Mountain Recreation Authority to protect and conserve the natural resources of Doe Mountain through planning, promoting, financing, constructing, managing, and developing multi-use recreational opportunities for public participation and enjoyment that will create jobs and facilitate economic development.

(c) This chapter shall be liberally construed in conformity with its purpose.



§ 11-25-103 - Creation and establishment of the authority.

There is hereby created and established the "Doe Mountain Recreation Authority," being a public body corporate and politic.



§ 11-25-104 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Adventure tourism activities" means outdoor recreational opportunities such as equine and motorized trail riding, rappelling, road biking, rock climbing, hang gliding, spelunking, shooting sports, mountain biking, canoeing, paragliding, zip lining and other such activities;

(2) "Authority" means the Doe Mountain recreation authority;

(3) "Board" means the board of directors of the authority;

(4) "Bonds" or "revenue bonds" means bonds, notes, interim certificates or other obligations of an authority issued pursuant to this chapter, or pursuant to any other law, as supplemented by, or in conjunction with, this chapter;

(5) "County" means the county in this state in which Doe Mountain is located;

(6) "Governing body" means the legislative body of a county as defined in this chapter;

(7) "Municipality" means any county, or any incorporated city or town in this state with respect to which the authority may be organized;

(8) "Person" means any individual, partnership, firm, association, corporation, or combination of individuals of whatever form or character;

(9) "Project" means any outdoor recreational facility, or any other structure, improvement, or facility constructed, leased, equipped, renovated or acquired for any of the purposes set forth in this chapter, and also includes, but is not limited to, trails, roads, streets, bridges, towers, erosion control facilities, paths, signs, shelters, cabins, and utility services, such as water, sanitary sewer, electricity, gas and natural gas, and telecommunications that are constructed, leased, equipped, renovated or acquired as a supporting system or facility for any of the purposes set forth in this chapter; provided, that such supporting system or facility is dedicated for public use;

(10) "Revenues" means all revenues derived from and on account of a project, directly or indirectly, including license or admission fees, payments under a lease or sale contract and repayments under any loan agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of a lessee or contracting party delivered as provided in this chapter, and any revenues pledged by a municipality;

(11) "Outdoor recreational facilities" means and includes projects, facilities, improvements, and structures erected for any and all types of recreational pursuits, including, but not limited to, adventure tourism activities, camping, hiking, hunting, fishing, wildlife viewing, or any other outdoor recreational activity that adds to the recreational enrichment and economic development of the community; and

(12) "State" means the state of Tennessee and, unless otherwise indicated by the context, any agency, authority, branch, bureau, commission, corporation, department or instrumentality of the state, now or hereafter existing.



§ 11-25-105 - Filing of charter.

The authority shall file its charter with the secretary of state pursuant to title 48, chapter 51. The charter shall be placed on record in the office of the register of deeds of Johnson County. Upon such recordation of its charter, the authority shall be authorized to function in accordance with the provisions of its charter and of this chapter.



§ 11-25-106 - Board of directors.

(a) The authority shall be governed by a board of directors consisting of fifteen (15) members:

(1) The mayor of the county, or the mayor's designee;

(2) The mayor of the largest municipality within the county, or the mayor's designee;

(3) The director of the wildlife resources agency, or the director's designee;

(4) The commissioner of the department of economic and community development, or the commissioner's designee;

(5) The commissioner of environment and conservation, or the commissioner's designee;

(6) The commissioner of tourism development, or the commissioner's designee;

(7) One (1) member, appointed by the county mayor from a list of three (3) submitted by the board of directors of the county's chamber of commerce, who shall serve for a term of two (2) years;

(8) One (1) member, appointed by the county mayor, who shall be a resident of the county, and active in a locally organized conservation or outdoor recreation organization, who shall serve for a term of two (2) years;

(9) One (1) member, appointed by the governor, who shall have a background in conservation, who shall serve for a term of three (3) years;

(10) One (1) member, appointed by the governor, who shall have experience in outdoor recreation planning, marketing, or operations, who shall serve for a term of three (3) years;

(11) One (1) member, elected by majority vote of the governing body of the county, who shall serve for a term of two (2) years;

(12) One (1) member, appointed by the speaker of the senate in consultation with the member of the senate representing the majority of the county's population, who shall serve for a term of two (2) years;

(13) One (1) member, appointed by the speaker of the house of representatives in consultation with the member of the house of representatives representing the majority of the county's population, who shall serve for a term of two (2) years;

(14) One (1) member, appointed by the governor from a list of three (3) names submitted by The Nature Conservancy, who shall serve for a term of three (3) years; and

(15) One (1) member of the public at large, appointed by the governor, who shall be a resident of the county or an adjoining county and not otherwise affiliated with any of the groups identified above, who shall serve for a term of three (3) years.

(b) Any board designee or nominee shall be appointed or designated by the filing of a writing, executed by or on behalf of the designator identified in subsection (a), with the secretary-treasurer of the authority and with the secretary of state.

(c) Upon completion of its membership, the appointees shall meet and organize, elect a chair, vice chair, and secretary-treasurer, who shall each serve for a term of two (2) years, and set a regular time and place for meetings of the board. The board shall meet no less often than monthly during its first twelve (12) months of operation, and no less often than once every three (3) months thereafter. In the event of a vacancy in the chair, vice chair or secretary-treasurer position, the board shall fill the vacancy by a vote of the majority of the members appointed at the next regularly called meeting of the board.

(d) Members of the board shall serve without compensation, except reimbursement for actual traveling expenses and other necessary expenses incurred in the performance of their official duties, such expenses to be reimbursed from such funds as may be available to the authority. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) Each of such officers may be removed at any time by the affirmative vote of a majority of the board of the authority for any of the following reasons:

(1) Three (3) consecutive unexcused absences from meetings of the board;

(2) Refusal to carry out any obligation imposed upon the board member by this chapter, by any other law, or at the direction of the board;

(3) Knowing or willful neglect of the board member's duties; or

(4) Conviction of any felony, or any offense related to a breach of public trust.

(f) In the event of a vacancy on the board created by the death, resignation, or removal of a member, the appointing authority that selected the previous member pursuant to this section, shall fill the vacancy by appointment of an interim board member within thirty (30) days of the creation of the vacancy. If the appointing authority does not fill the vacancy within thirty (30) days, the county governing body, upon petition of the board, may by majority vote elect a person to fill the unexpired term until such time as the appointing authority has acted. The election of any such interim board member by the governing body shall not deprive the appointing authority of its powers to make an appointment of a board member upon the completion of the interim board member's term.



§ 11-25-107 - Powers of the authority -- No permit for solid waste management facility shall be issued.

(a) The authority has the following powers necessary for carrying out the purposes set forth in this chapter to:

(1) Adopt a seal;

(2) Sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Purchase, hold, sell and convey land and personal property, and execute such contracts as may be deemed necessary or convenient by the board to enable it to properly carry out the purposes for which it is organized;

(4) Conserve the natural resources of real property owned and managed by the authority, including the land, timber, and waters, and the department of conservation and environment for transfers of lands for wildlife management areas and/or natural areas;

(5) Contract for the construction of projects, and other proposed works and improvements;

(6) Contract for professional services and other assistance, including, but not limited to, legal, architectural, engineering, financial, accounting, and human resources professionals, as its board in its sole discretion deems necessary, the cost of such services comprising an obligation of the authority and paid in the same manner as any other expenses of the authority;

(7) Construct any drainage works or improvements; to construct any works or improvements for the control, retention, diversion, or utilization of water; retard runoff of water and soil erosion; construct facilities, projects, park areas, and other recreational facilities, and repair, improve and maintain any of such improvements or structures;

(8) Acquire personal property by gift or purchase;

(9) Acquire or sell authority-owned land, or any interest in land, including leasehold interests, by gift, bequest, sale, or purchase. Any sale or disposal of land must have the approval of the state building commission;

(10) Borrow money from time to time and, in evidence of any obligation incurred, issue and, pursuant to § 11-25-115, sell its revenue bonds in accordance with this chapter and the applicable provisions of title 9, chapter 21, in such form and upon such terms as its board of directors may determine, payable out of any revenues of the authority, including grants or contributions or other revenues specifically provided to the authority, for the purpose of financing the cost of any project and refund and refinance, from time to time, bonds so issued and sold, as often as may be deemed to be advantageous by the board of directors;

(11) Cooperate and contract with persons, firms, associations, partnerships and private corporations, and with watershed districts, drainage districts, counties, conservation districts, levee districts, counties, cities, quasi-municipalities, utility districts, and other similar corporations or agencies of the state of Tennessee, and with any such districts or agencies organized for similar purposes in any adjoining state, and with other local, state and federal agencies, including, but not limited to, the department of agriculture, department of environment and conservation, wildlife resources agency, Tennessee Valley authority, or any other federal agency, and to enter into cooperative contracts and agreements with any such districts, corporations or agencies;

(12) Select a residence or home office for the authority, which shall be at a place designated by the board;

(13) Receive contributions or grants from counties, cities and towns, any state or federal agency, or from any other source;

(14) Acquire water rights and distribute or sell water for irrigation or for other purposes, either within or without the boundaries of the authority;

(15) Provide recreational facilities;

(16) Lease authority-owned lands for timbering, or other purposes consistent with the purposes set forth in § 11-25-102(b);

(17) Contract for all materials, supplies, equipment, personnel, and services necessary for the proper administration of the authority;

(18) Publish and maintain a web site for any purpose set forth in this chapter;

(19) Expend funds for any purpose set forth in this chapter;

(20) Take such steps as deemed necessary by its board of directors for the promotion and protection of the environment within the boundaries of the authority, and enter into agreements with private nonprofit corporations, the department of environment and conservation, the division of forestry, the wildlife resources agency, or any other federal, state or local agency for that purpose;

(21) Take such steps as deemed necessary for fire prevention, and for this purpose to enter into cooperative agreements with the division of forestry, or any other federal, state or local agency and volunteer fire departments;

(22) Contract for the operation of concessions on or in any of the properties owned, managed, or leased by the authority;

(23) Advertise within and without the state any of the recreational facilities, opportunities, or events, of the authority;

(24) Enter into agreements for payments in lieu of any tax assessment by any city or county;

(25) Make all needful rules, regulations and bylaws for the management and conduct of the affairs of the authority and of the board; and

(26) Establish, charge and collect user fees, which will be used solely to support the operation and maintenance of the authority.

(b) None of the powers enumerated in subsection (a) shall be exhausted by use but shall be continuous and perpetual throughout the life of the authority.

(c) No permit for any solid waste management facility shall be issued by the commissioner of environment and conservation for any site located on property owned or managed by the authority.



§ 11-25-108 - Additional powers and duties -- Authority defined as an adventure tourism business.

(a) In addition to other powers and duties specified in this chapter, the authority shall:

(1) Establish bylaws and make all rules and regulations not inconsistent with this chapter, deemed expedient for the management of the affairs of the authority;

(2) Set the amount of all fees required by this chapter;

(3) Receive, administer and account for all moneys derived under this chapter, which shall be used to defray expenses incurred in the administration of this chapter;

(4) Keep a public record of its proceedings;

(5) Seek relief at law or equity to restrain or enjoin any act or practice in violation of this chapter or of any rule promulgated to effectuate the purposes of this chapter, or to obtain compensation for the breach of any duty owed the authority, provided that jurisdiction and venue are conferred upon the chancery court of the county to hear and determine such a suit, and that no bond shall be required for the prosecution of the suit or for the issuance of an injunction; and

(6) Have other powers and duties that are necessary to effectuate this chapter.

(b) For purposes of § 11-11-205 only, the authority shall be defined as an adventure tourism business.



§ 11-25-109 - Meetings -- Records -- Business plans -- Governmental immunity.

(a) All meetings of the authority's board, including the organization's meeting provided for in § 11-25-106(c), shall be open to the public, pursuant to § 8-44-102. Notice and an agenda for such meetings shall be mailed to each board member and published on the authority's web site at least five (5) days prior to the date of the meeting. Special meetings may be held at any time upon waiver of notice of a meeting by all board members, or may be called by the chair or any two (2) board members at any time, upon three (3) days' notice to all board members and published on the authority's web site.

(b) A majority of the board members constitutes a quorum for the transaction of business. A majority vote of the board members in attendance at any meeting of the board is sufficient to authorize any act taken pursuant to the powers set forth in this chapter.

(c) The board may conduct special or regular meetings by conference call or video conference, provided the electronic nature of the meeting is included in the meeting notice, and opportunity for public participation is provided.

(d) All official records of the authority shall be prima facie evidence of all matters required to be kept in the records.

(e) Except as otherwise provided by this section, business plans, specifically including, but not limited to, financial statements, pricing, and market strategies, submitted by individuals or entities who have contracted with, or seeking to contract with, the authority to provide services pursuant to the powers set forth in this chapter, shall be treated as confidential and may not be disclosed except by order of a court of competent jurisdiction or by permission of the individual or entity.

(f) (1) Members of the authority are officers of the state in carrying out the duties imposed by this chapter, and as such have the full measure of governmental immunity provided by law.

(2) (A) For the purposes of this subsection (f), "members" means directors, officers, employees of the authority, and persons designated by the authority as participants in volunteer programs authorized by the authority.

(B) Such volunteers shall not be eligible for workers' compensation or other benefits from the state, nor shall such staff be members of the Tennessee consolidated retirement system.



§ 11-25-110 - Initial meeting.

At the initial meeting of the board, the board and The Nature Conservancy shall undertake to develop and publish a written management plan for the authority, which shall be publicly available. The board has the power to employ engineers, surveyors, conservation experts, outdoor recreation experts, management experts, and other professionals necessary for such study, and to have prepared surveys, maps, profiles, plans and descriptions, and such other data as may be necessary. The plan shall consider whether, and to what extent, lands of the authority should be owned and managed as natural areas and/or wildlife management areas by the department of environment and conservation and the wildlife management authority, respectively. The authority may, in consultation with The Nature Conservancy, thereafter biennially review, revise, and republish its management plan.



§ 11-25-111 - Contribution of funding, facilities, and equipment -- Financing.

(a) The governing body of the county, or the governing body of any city or town, adjacent to or in the proximity of any real property owned by the authority, has the right to contribute, out of the general fund or any special fund of such county or city, such amount as such legislative body sees fit, to be used in the preliminary expenses of the authority, or in the maintenance of the authority, or for capital improvements or projects of the authority.

(b) For the purpose of aiding and cooperating with the authority, the governing body may assign or loan any of its employees, and may provide necessary office space, equipment, and other facilities, for the use of the authority, as the governing body may approve.

(c) In addition to the methods of financing authorized in this chapter, administrative costs of the authority as well as the cost of any general plan, improvement, project, program, or work benefiting the authority or in support of the purposes for which the authority is organized, generally may be financed by any fee, special assessment, or general fund tax revenue appropriated by a public or private act of the general assembly.



§ 11-25-112 - No power of eminent domain.

The authority shall not have the power of eminent domain.



§ 11-25-113 - Annual audit and reports.

(a) The board shall cause an annual audit to be made of the books and records of the authority. The comptroller of the treasury, through the department of audit, shall be responsible for determining that such audits are made in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller of the treasury.

(b) These audits shall be made by certified public accountants. In the event the board shall fail or refuse to have the audit made, then the comptroller of the treasury may appoint a certified public accountant, or direct the department of audit to make the audit, the cost of such audit to be paid by the authority.

(c) The authority shall prepare an annual report of its business affairs and transactions, a copy of which shall be available for public inspection, and filed by January 31 of each year with the comptroller of the treasury, the office of governor, and the speakers of the house of representatives and the senate.



§ 11-25-114 - Public instrumentality -- Public nonprofit corporation.

(a) The authority is hereby declared to be performing a public function and to be a public instrumentality. The acquisition, operating and financing of any project by the authority is declared to be for a public and governmental purpose and a matter of public necessity. Accordingly, the authority and all properties at any time owned by it and the income from the properties and all bonds issued by the authority and the income from the bonds shall be exempt from all state, county and municipal taxation. For purposes of the Tennessee Securities Act of 1980, compiled in title 48, chapter 2, part 1, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state.

(b) The authority shall be a public nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any person.



§ 11-25-115 - Bonds.

(a) The authority shall have power and is authorized to issue its bonds in accordance with this chapter and in accordance with the Local Government Public Obligations Law, compiled in title 9, chapter 21, and for such purposes the bonds shall be treated as revenue obligations of the authority under this chapter, in order to finance:

(1) The costs of any project;

(2) The payment of the costs of issuance of such bonds, including underwriter's discount, financial advisory fee, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement, and legal, accounting, fiscal and other similar expenses;

(3) Reimbursement of the authority for moneys previously spent by the authority for any of the foregoing purposes; and

(4) The establishment of reasonable reserves for the payment of debt service on such bonds, for repair and replacement of any project, or for such other purposes as the board shall deem necessary and proper in connection with the issuance of any bonds and operation of any project for the benefit of which the financing is being undertaken.

(b) (1) The authority shall have the power and is hereby authorized to issue its bonds to refund and refinance outstanding bonds of the authority heretofore or hereafter issued or lawfully assumed by the authority; provided, that in accordance with title 9, chapter 21, the authority shall request a report on any proposed refunding from the office of the comptroller. The proceeds of the sale of the bonds may be applied to:

(A) The payment of the principal amount of the bonds being refunded and refinanced;

(B) The payment of the redemption or tender premium thereon, if any;

(C) The payment of unpaid interest on the bonds being refunded, including interest in arrears, for the payment of which sufficient funds are not available, to the date of delivery or exchange of the refunding bonds;

(D) The payment of fees or other charges incident to the termination of any interest rate hedging agreements, liquidity or credit facilities, or other agreements related to the bonds being refunded and refinanced;

(E) The payment of interest on the bonds being refunded and refinanced from the date of delivery of the refunding bonds to maturity or to, and including, the first or any subsequent available redemption date or dates on which the bonds being refunded may be called for redemption;

(F) The payment of the costs of issuance of the refunding bonds, including underwriter's discount, financial advisory fee, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement, and legal, accounting, fiscal and other similar expenses, and the costs of refunding the outstanding bonds, including the costs of establishing an escrow for the retirement of the outstanding bonds, trustee and escrow agent fees in connection with any escrow, and accounting, legal and other professional fees in connection therewith; and

(G) The establishment of reserves for the purposes set forth in subdivision (a)(4).

(2) Refunding bonds may be issued to refinance and refund more than one (1) issue of outstanding bonds, notwithstanding that such outstanding bonds may have been issued at different times. The principal proceeds from the sale of refunding bonds may be applied either to the immediate payment and retirement of the bonds being refunded or, to the extent not required for the immediate payment of the bonds being refunded, to the deposit in escrow with a bank or trust company to provide for the payment and retirement at a later date of the bonds being refunded.

(c) No bonds shall be issued hereunder unless authorized to be issued or assumed by resolution of the board of directors of the authority. Bonds authorized to be issued hereunder may be issued in one (1) or more series, may bear such date or dates, mature at such time or times, not exceeding forty (40) years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide. Bonds may be issued for money or property at competitive or negotiated sale for such price or prices as the board of directors, or its designee, shall determine. The authority may enter into such agreements in connection with the issuance of any bonds as its board of directors may approve, including without limitation, credit agreements and bond purchase agreements.

(d) Bonds may be repurchased by the authority out of any available funds at such price as the board of directors shall determine, and all bonds so repurchased shall be cancelled or held as an investment of the authority as the board of directors may determine.

(e) (1) All bonds issued by the authority shall be payable solely out of the revenues of the authority, including tax revenues, as may be designated by the board of directors of the authority.

(2) The principal of and interest on any bonds issued by the authority shall be secured, as may be designated by the board of directors of the authority, by a pledge of the tax revenues allocable to the authority, by a pledge of the authority's rights under agreements, leases and other contracts, or by a mortgage or deed of trust covering all or any part of the projects from which the revenues so pledged may be derived. The proceedings under which the bonds are authorized to be issued and any such pledge agreement or mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered by the bonds, the fixing and collection of rents for any portions of projects leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this chapter. Each pledge, agreement, or mortgage or deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, or mortgage or deed of trust were made shall have been fully paid. In the event of default in such payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage or deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage or deed of trust, or any one (1) or more of such remedies.

(f) Bonds and notes of the authority shall be executed in the name of the authority by such officers of the authority and in such manner as the board of directors may direct. If so provided in the proceedings authorizing the bonds, the facsimile signature of any of the officers executing such bonds may appear on the bonds in lieu of the manual signature of such officer.

(g) Any bonds and notes of the authority may be sold at public or private sale to the extent authorized for local governments, for such price and in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance of the bonds.



§ 11-25-116 - Execution in the name of the corporation.

All leases, contracts, deeds of conveyance, or instruments in writing executed by the authority, shall be executed in the name of the authority by the chair of the authority, or by such other officer as the board of directors of the authority, by resolution, may direct.



§ 11-25-117 - Net earnings.

As a public body, no part of the net earnings of the authority remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors of the authority shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the authority, then any net earnings of the authority thereafter accruing shall be paid to the municipality or municipalities with respect to which the authority was organized; provided, that nothing contained in this section shall prevent the board of directors from transferring all or any part of its properties in accordance with the terms of any lease entered into by the authority.



§ 11-25-118 - Dissolution of the corporation.

Whenever the board of directors of the authority, by resolution, determines that there has been substantial compliance with the purposes for which the authority was formed, and all bonds theretofore issued and all obligations theretofore incurred by the authority have been fully paid, then the members of the board of directors shall thereupon execute and file for record in the office of the secretary of state a certificate of dissolution reciting such facts and declaring the authority to be dissolved. Upon the filing of such certificate of dissolution, the authority shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the state, in the manner approved by the board and the state, and possession of such funds and properties shall forthwith be delivered to the state. Upon dissolution of the authority, any of its assets shall be distributed as shall be directed by the board and the state, but in no event shall such costs be distributed to any person other than a governmental entity.



§ 11-25-119 - Construction of chapter.

This chapter shall not be construed as a restriction or limitation upon any powers that an authority, as a public corporation, might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice or approval shall be required for the organization of the authority or the issuance of any bonds or any instrument as security for the bonds, except as provided in this chapter, any other law to the contrary notwithstanding; provided, that nothing in this chapter shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power over same.









Title 12 - Public Property, Printing And Contracts

Chapter 1 - Acquisition of Property

Part 1 - General Provisions

§ 12-1-101 - Acceptance of gifts.

(a) The governor is authorized to accept, on behalf of the state, gifts of real estate or personal property upon such terms and conditions and for such uses and purposes as may be agreed upon by the grantor or donor thereof and the governor.

(b) Notwithstanding subsection (a), the commissioner or appointing authority of any executive branch department or agency of state government is authorized to accept, on behalf of their department or agency, gifts of personal property with a value not exceeding five thousand dollars ($5,000). Any gift with a value exceeding five thousand dollars ($5,000) must be accepted by the governor pursuant to subsection (a).

(c) Any gift accepted pursuant to subsection (a) or (b) must be reported to the commissioner of finance and administration and to the director of the fiscal review committee within thirty (30) days of acceptance. The commissioner shall maintain a registry of such gifts that is available for public inspection.

(d) Nothing in this section shall be construed to limit, diminish, supersede or otherwise alter specific authority of commissioners or appointing authorities to accept and receive gifts or donations that is otherwise granted elsewhere in this code.



§ 12-1-102 - Authority for purchase of federal surplus property.

Notwithstanding the provisions of any statute, public or private, providing the details of purchases on behalf of the state, or any political subdivision thereof, the state, or any political subdivision thereof, may purchase any surplus property offered for sale by the United States government from such government in such manner and on such terms as may be agreed upon between the seller and the buyer, including the right to execute deferred payment obligations and to make such purchases without taking bids or making advertisements therefor; provided, that all such purchases should be made by the agency of the state or political subdivision charged by existing or future law, with the authority to make purchases generally for the buyer.



§ 12-1-103 - Commission to purchase federal property.

There is appointed a commission to be composed of the governor, state treasurer and attorney general and reporter, which commission is clothed with authority to purchase from the federal government such property as the federal government may offer for sale and which may be used advantageously, in the discretion of the commission, by any department or agency of the state.



§ 12-1-104 - Federal improvements on state land.

This commission may contract for and purchase any improvements or installations which may be located on lands belonging to the state and which have been placed on such lands by the federal government, or by any agency thereof, with authority reserved in the federal government to remove such improvements or installations, if it so elects. The terms and conditions of any such purchase shall be agreed upon by this commission and the proper representatives of the federal government.



§ 12-1-105 - Payment for federal property.

Payment for any purchases made under §§ 12-1-103 and 12-1-104 shall be made out of any money in the state treasury not otherwise appropriated, and notwithstanding any contrary provision in any other statute.



§ 12-1-106 - Land acquired by commissioner -- Payment.

The commissioner of any department of the state, with the approval of the commissioner of finance and administration, is authorized to acquire land on behalf of the state either by purchase or condemnation for use for public purposes. The land shall be paid for out of any available funds in the state treasury not otherwise appropriated.



§ 12-1-107 - Application for purchase of land.

In the event it becomes necessary to so acquire any land under authority of §§ 12-1-106 -- 12-1-108, the commissioner of the department seeking to have the same acquired shall make a request in writing to the governor, giving in detail the location of the land sought to be acquired, its probable cost, the necessity for the acquisition and all other information the commissioner deems material, and if the governor approves the request for acquisition, the commissioner shall then be authorized to acquire the land.



§ 12-1-108 - Condemnation request.

In the event it becomes necessary to condemn the land, the commissioner and the governor shall request the attorney general and reporter in writing to file the proper condemnation proceedings, which shall be under the general laws relating to the acquisition of land for public purposes by condemnation, authority being granted for that purpose.



§ 12-1-109 - Land for institutional water or sewage system.

The state of Tennessee, acting through the department or agency having the power of supervision over any penal, charitable, reformatory, or educational institution belonging to the state, with the approval of the governor, shall have the right to acquire by purchase, donation, or condemnation on behalf of the state, all necessary land with interests therein, including necessary flowage rights, rights of riparian owners on any stream within the state, and easements for pipelines for the purpose of the installation of a system of waterworks or sewage disposal, for the use of such institution. The state shall make compensation in such case to the owner of such land or rights out of any funds belonging to the state, not otherwise appropriated.



§ 12-1-110 - Joint purchase of art.

(a) Any state agency authorized to purchase a work of art is authorized to enter into contracts with a private or public foundation to jointly purchase a work of art as defined in § 47-25-1002. Such contracts shall be entered into in accordance with state purchasing statutes and regulations.

(b) Such contracts, to be mutually agreed upon, shall provide that neither party may dispose of its partial ownership without the consent of the other, and shall set forth in detail the proportion of ownership of each party, the alternation of custody of the work of art, provision for conservation treatment, if needed, provision for transport between the parties, and the conditions of display and care to be observed while the work of art is in the control of each party.

(c) No such contract shall be binding on the state agency until it is reviewed and approved by the office of the attorney general and reporter as to its legality for new purchases.

(d) Nothing in this section shall be construed to apply to property already owned by the state, nor shall it impair the obligation of state agencies to dispose of their ownership or part ownership in property in accordance with applicable state statutes and regulations governing disposal of state property.



§ 12-1-111 - Continued validity of agreement between local government and adjoining private property owner for agricultural use of government land upon sale of such land to another local government.

(a) If any real property owned by a local government, where a written agreement was executed allowing adjoining private property owners to utilize the local government's real property for agricultural use when the property was transferred by execution of a quitclaim deed to the local government, is then sold or transferred to another local government or to a state agency, then the written agreement shall continue to be valid.

(b) Any local government transferring or selling real property as described in subsection (a) shall give written notice to any affected private property owners thirty (30) days prior to the sale or transfer.

(c) If any private property owner is required to cease agricultural use of any real property that is sold or transferred to a state agency pursuant to subsection (a), then the state agency shall be responsible for providing information regarding potential grant funding for fencing and watering livestock and may work with the owner to seek such funding, if such funding is available; provided, that the owner shall be responsible for maintaining any of the resulting improvements.






Part 2 - Government Taking of Private Property

§ 12-1-201 - Purpose of part.

The purpose of this part is to provide a mechanism for education of, and consideration by, state agencies and the public regarding what government actions may result in an unconstitutional taking of private property, in order to avoid an unnecessary burden on the public treasury and unwarranted interference with private property rights. It is not the purpose of this part either to enlarge or to reduce the scope of private property protections afforded by the constitution of the United States or Tennessee.



§ 12-1-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Government action" does not include:

(A) The formal exercise of the power of eminent domain;

(B) The forfeiture or seizure of private property by law enforcement agencies as evidence of a crime or for violations of law;

(C) Orders issued by a state agency or court of law that result from a violation of law and that are authorized by statute; or

(D) The discontinuation of government programs;

(2) "Private property" means real property, or improvements to real property, not owned by the federal government or a state agency; and

(3) "Unconstitutional taking" or "taking" means the taking of private property by government action such that compensation to the owner of that property is required by either:

(A) The fifth or fourteenth amendment to the Constitution of the United States; or

(B) The Constitution of Tennessee, Art. 1, § 21.



§ 12-1-203 - Guidelines for avoiding unconstitutional takings.

The attorney general and reporter shall develop and submit to the secretary of state for publication in the Tennessee administrative register guidelines to assist in the identification and evaluation of government actions that may result in unconstitutional taking. The attorney general and reporter shall base the guidelines on current law as articulated by the United States supreme court and the supreme court of Tennessee, and shall update the guidelines at least on an annual basis to take account of changes in the law. Nothing in the guidelines shall be construed either to enlarge or to reduce the scope of private property protection afforded by the constitution of the United States or Tennessee. Furthermore, in reviewing rules in the process of promulgation, the attorney general and reporter shall not approve rules that would effect an unconstitutional taking.



§ 12-1-204 - Effect of taking on property valuation.

If a court determines that a government action has resulted in an unconstitutional taking in Tennessee, the effect on the valuation of such property shall be taken into account in determining the value of the property for property tax purposes under title 67, chapter 5, part 6.



§ 12-1-205 - Attorneys' fees.

An owner of private property who successfully establishes that a government action is an unconstitutional taking of such owner's private property requiring payment or just compensation shall be entitled to recover the same attorneys' fees, costs and expenses as are allowable in actions brought pursuant to § 29-16-123(b). Such recovery shall be in accordance with the procedures provided in such section.



§ 12-1-206 - Limitation of action.

An owner of private property shall commence any proceedings claiming a government action is an unconstitutional taking within the same limitation of actions period as provided in § 29-16-124 for actions commenced pursuant to § 29-16-123.









Chapter 2 - Administration and Disposition of State Property

Part 1 - General Provisions

§ 12-2-101 - Development of natural resources.

The governor is empowered to develop the natural resources of any and all property owned by the state. In order to carry out the provision of this section, the governor may use any of the resources, facilities, and activities of any department of the state. The governor may enter into contracts for the state with any person to do the necessary work that may be required, and if necessary, may lease any of the property at a reasonable rental or royalty in order that any of the mineral and oil resources may be properly developed.



§ 12-2-102 - Inventory maintained by governor.

The governor is authorized and directed to maintain a complete inventory of all state-owned property, together with necessary surveys, maps, photographs and appraisals, and one (1) copy thereof shall be filed in the office of the secretary of state, one (1) with the commissioner of general services, one (1) with the governor, and additional copies with such other public officials as the governor may designate so that the same may be made a part of the permanent records of the state. This inventory shall be added to from time to time as additional property is acquired by the state or by any agency thereof.



§ 12-2-103 - Inventory by commissioner of general services.

The commissioner of general services shall make and maintain a complete inventory in permanent form of all state-owned real property, together with necessary surveys, maps, photographs and appraisals, and when such inventory has been completed, a copy of the same shall be filed in the office of the governor, state treasurer, secretary of state, and such other public officials and departments as the governor may designate. The original copy of the inventory shall remain in the office of the commissioner of general services for safekeeping and be preserved by the commissioner as other public records. Partial copies shall be filed with each department of the state, covering property occupied or used by such department.



§ 12-2-104 - Conveyances and documents transmitted to commissioner of general services.

It is the duty of each state official who acquires real property by deed, lease or otherwise for the state of Tennessee, upon delivery of the instrument by which the property is conveyed, immediately to transmit the same to the commissioner of general services in order to ensure compliance with § 12-2-105. Each state official, having in such state official's custody any deeds, leases, abstracts of title, or certificates of title, is hereby directed to transmit the same to the commissioner.



§ 12-2-105 - Assembly and recording of conveyances.

(a) It is the duty of the commissioner of general services to collect all deeds to state-owned real property, and record each of the deeds in the county or counties in which the property is located. Thereafter, the commissioner shall transmit to the secretary of state the deeds, and they shall be recorded word for word and indexed in a well-bound book similar in design to the books used by the various county registers. In the event the commissioner is unable to locate any deed to state-owned property, the commissioner shall obtain a certified or photostatic copy of the same, if possible, and file it in such commissioner's office in conformity with this section.

(b) The above procedure shall be followed in connection with any property which the state as lessee has under lease.



§ 12-2-106 - Payment of registers' fees.

All county registers of this state are required to extend credit to the commissioner of general services for the recordation of various instruments, including deeds and leases, and, after the instruments have been recorded, the county register will submit such county register's bill for services to the commissioner in order to obtain payment of the same.



§ 12-2-107 - Copies of deeds certified by secretary of state.

The secretary of state is authorized to issue certified copies of deeds to state-owned property which have been recorded in the secretary of state's office, and the same are declared to be admissible as evidence in any court of this state.



§ 12-2-108 - Permanent records of commissioner of general services -- Deeds -- Records of leases.

(a) Upon recordation of the deeds by the secretary of state, the secretary of state shall promptly return the same to the commissioner of general services for safekeeping in the commissioner's office as public records, together with abstracts of title, and certificates of title, covering the property.

(b) It is the further duty of the commissioner to keep a permanent record in the commissioner's office of deeds which have come into the commissioner's possession, showing where the property is located, its size, its cost, when acquired, and such other information as the commissioner deems necessary.

(c) Upon recordation of leases by the secretary of state, the secretary of state shall promptly return the same to the commissioner for safekeeping in the commissioner's office. Such leases may be disposed of pursuant to guidelines established by the public records commission; however, such leases must be maintained for a period of no less than seven (7) years from the termination date of the lease. Leases which have been in existence for more than twenty (20) years on June 25, 1991, may be disposed of pursuant to such guidelines established by the public records commission. Prior to disposal of all other leases, the leases shall be microfilmed, and the microfilm shall be preserved pursuant to § 10-7-303(e).



§ 12-2-109 - Withdrawal of papers from commissioner's office.

The commissioner of general services shall not permit any deeds, leases, abstracts of title, certificates of title or other instruments on file in the commissioner's office to be withdrawn or taken therefrom except in instances where it may be necessary to use them in connection with pending or threatened litigation affecting any of the lands, and then the attorney general and reporter may withdraw the papers temporarily from the office of the commissioner of general services for use in connection with such pending or threatened litigation, leaving a descriptive receipt therefor.



§ 12-2-110 - Provisions in pari materia.

Sections 12-2-103 -- 12-2-111 shall be read in pari materia with § 12-2-102, except insofar as those sections are expressly in conflict therewith, and, in the event of such conflict, §§ 12-2-103 -- 12-2-111 shall prevail.



§ 12-2-111 - Engineer and assistants to commissioner.

The commissioner of general services, on approval of the governor, is empowered to employ a qualified engineer and such other assistants as may be necessary to enable the commissioner to fully perform the duties and to execute the powers conferred by §§ 12-2-103 -- 12-2-110.



§ 12-2-112 - Disposal of surplus interests in real property and energy resources.

(a) The commissioner of general services, with the approval of the governor and attorney general and reporter, may sell, lease or otherwise convey any interest in surplus state real property according to the following provisions:

(1) Real property shall not be sold in fee, and any interest or rights in minerals, coal, natural gas, oil, timber and any other energy related resources shall not be conveyed if there is any feasible use for the property by any state agency, as determined by the governor, the attorney general and reporter and the commissioner of general services. Should the state agency have an approved use for the property, the commissioner is authorized to transfer jurisdiction to the appropriate agency at no cost;

(2) As to sales in fee, and to any conveyance of any interest or rights in minerals, coal, natural gas, oil, timber and any other energy-related resources, such property shall be appraised by at least two (2) independent, qualified appraisers, wholly disconnected from state government or any other legal governmental entity except as may otherwise be determined by the state building commission;

(3) As to sales in fee, and to any conveyance of any interest or rights in minerals, coal, natural gas, oil, timber and any other energy-related resources, such surplus property having an average appraised value exceeding twenty-five thousand dollars ($25,000) shall be advertised not less than one (1) time in a newspaper which is local with respect to the property to be sold and once in a newspaper in either Nashville, Memphis, Chattanooga or Knoxville, whichever is nearest by air; provided, that if one (1) of these four (4) cities is the situs of the property to be sold, advertisement shall be made twice within a two-week period. Any interest or rights in minerals, coal, natural gas, oil, timber and any other energy-related resources shall be sold by the sealed bid method with the condition that the state shall have the right to refuse any and all bids. Fee interests in real property shall be sold by the sealed bid method or by public auction in accordance with policies established by the state building commission, with the condition that the state shall have the rights to refuse any and all bids. As used in this subdivision (a)(3), "public auction" may include, without limitation, Internet auctions and in-person auctions so long as such auctions are open for participation by the public at large. Upon the approval of the governor, the attorney general and reporter, and the commissioner, the successful bidder will be notified of the intent to award within a period of forty-five (45) days commencing from the date of bid openings;

(4) All interests in real property other than the fee interest, including, but not limited to, leases, easements and rights-of-way, shall be disposed of in accordance with policies established by the state building commission, including advertisement and appraisal where deemed appropriate by the state building commission; provided, however, that, if the property was acquired by or for the use of the department of transportation for right-of-way, then the department of transportation may convey the interests in the property by negotiated sale or disposal to any legal governmental body for a public use purpose, subject to reversion to the department of transportation for failure to continue public ownership and use, or to the former owner or an adjoining owner for fair market value, in accordance with procedures established in subdivision (a)(8). If approved by the department of transportation, and the federal highway administration where required by federal law, a functional replacement of real property may be considered to continue public ownership and use, and shall not be subject to reversion to the department of transportation, if the replacement property is at least equal in fair market value to the property being replaced. For the purposes of this subdivision (a)(4), a functional replacement of real property means real property that serves the same function as the real property conveyed by the state by providing equivalent utility, as determined by the department of transportation, and the federal highway administration where required by federal law. The fair market value of the replacement property shall be determined in accordance with the procedures for determining the fair market value of the surplus property established in subdivision (a)(8). This subdivision (a)(4) shall not apply to the disposal or conveyance in any manner of any interest or rights in minerals, coal, natural gas, oil, timber and any other energy related resources; provided, that the commission shall have authority to promulgate rules and regulations over the disposal or conveyances pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(5) Subdivisions (a)(2) and (3) may be waived to permit the negotiated sale of any such property to any legal governmental body for a public use purpose, and, further, to permit any other negotiated sale or disposal without advertisement or appraisal as the state building commission may deem in the best interest of the state. Subdivisions (a)(2) and (3) may also be waived to permit the commissioner, with the approval of the attorney general and reporter and the governor, to grant such easements and rights-of-way as are deemed necessary to provide services for the benefit of the state agency, department or institution or of the general public;

(6) The final conveyance of any property shall be effective to vest in the purchaser thereof such title as the state shall have in the premises; the state shall not be liable upon any covenant of warranty or seisin irrespective of whether or not the same is contained in such conveyance;

(7) The funds so collected from the sale and conveyance of such property not otherwise specified shall be paid into the general fund of the state; provided, that all expenses incurred during such sale shall be paid from the proceeds and the balance of such proceeds shall be deposited into the general fund, except where otherwise provided by law. In instances in which other law specifies that the proceeds be deposited into a fund other than the general fund or into a special account in the general fund, the expenses of such sale or conveyance shall be paid from such other fund or special account. The funds so collected from the sale and conveyance of any property which has been deemed surplus right-of-way held for the use or benefit of the department of transportation shall be paid into the highway fund, and all expenses incurred during such sale shall be paid from the highway fund;

(8) (A) If the property was acquired by or for the use of the department of transportation for right-of-way, if its fair market value does not exceed seventy-five thousand dollars ($75,000) or such amounts in excess of seventy-five thousand dollars ($75,000) as may be approved by the state building commission, and if any adjoining property owner or the former owner of that property wishes to purchase the property, or if a legal governmental body wishes to acquire the property for a public use purpose, then this section shall not apply. Instead, the commissioner of transportation is authorized to declare the property surplus if the commissioner determines that the purpose of its acquisition has been completed and that the property is no longer needed by the department of transportation or another state agency, and may sell it to any adjoining property owner or the former owner of that property, for an amount representing not less than the fair market value, together with costs; provided, however, that the department of transportation may convey the property or any interest in the property by negotiated sale or disposal to any legal governmental body for a public use purpose, subject to reversion to the department of transportation for failure to continue public ownership and use. If approved by the department of transportation, and the federal highway administration where required by federal law, the department of transportation may accept real property in exchange for the surplus real property conveyed if the replacement property is at least equal in fair market value to the surplus property being replaced. The fair market value of the replacement property shall be determined in accordance with the procedures for determining the fair market value of the surplus property established in this subdivision (a)(8). The commissioner of general services shall concur in the fair market value amount or in the negotiated sale or disposal of the property to a legal governmental body for a public use purpose. If in the judgment of the department of transportation a survey of the property is required, the prospective purchaser shall pay the department of transportation in advance for the cost of the survey;

(B) The former property owner's right shall terminate ten (10) years after the date of acquisition by the department of transportation by conveyance or date of taking in condemnation of the subject property by the department. The former property owner's right shall not transfer to the owner's heirs. The former property owner shall have first right of refusal to purchase the right-of-way; provided, however, that the department may convey the property or any interest in the property to a legal governmental body for a public use purpose, subject to reversion to the department of transportation for failure to continue public ownership and use, without offering the former owner a first right of refusal to purchase the property. If the former property owner relinquishes the owner's right or the right has expired, the property may be conveyed to an adjoining property owner. If more than one (1) adjoining property owner is interested in purchasing the right-of-way, the interested adjoining property owners shall submit sealed bids to the department of transportation, with the minimum bid price being the fair market value determined by appraisal, and the property may be conveyed to the adjoining property owner offering the highest responsive bid. The successful bidder shall reimburse any unsuccessful prospective purchaser for survey and appraisal costs incurred in accordance with the requirements of this subdivision (a)(8);

(C) For the purposes of this subdivision (a)(8), the fair market value of surplus right-of-way property shall be determined in accordance with the following procedures:

(i) The department of transportation shall make a preliminary planning estimate of the fair market value of the property in accordance with procedures that the department may establish;

(ii) If the department of transportation's preliminary planning estimate of the fair market value of the property is ten thousand dollars ($10,000) or less, the property shall be appraised by an appraiser on staff with the department of transportation at no cost to the prospective purchaser;

(iii) If the department of transportation's preliminary planning estimate or subsequent staff appraisal of the fair market value of the property is greater than ten thousand dollars ($10,000), the property shall be appraised by an independent appraiser whose services shall be procured by the department of transportation in accordance with state law. The independent appraiser must be licensed and certified by the Tennessee real estate appraiser commission and shall be selected from a list of prequalified appraisers approved by the department of transportation. The prospective purchaser shall pay the department of transportation in advance for the cost of the independent appraisal;

(iv) The initial appraisal shall be subject to review and approval by the department of transportation in accordance with procedures that the department of transportation may establish. The appraisal review shall be conducted, at the department of transportation's expense, by a review appraiser who is licensed and certified by the Tennessee real estate appraiser commission and who is either employed by or under contract with the department of transportation. The review appraiser shall either approve the initial appraisal or reject the initial appraisal and reappraise the property to determine the fair market value of the property, subject to the approval of the director of the right-of-way division of the department of transportation or the director's designee. If approved by the director or the director's designee, the review appraiser's determination shall be presented to a prospective purchaser as the fair market value of the property;

(v) If a prospective purchaser does not accept the appraised fair market value of the property as determined by the review appraiser, the prospective purchaser may request a final review and reconsideration by the commissioner of transportation or the commissioner's designee. The commissioner or the commissioner's designee shall obtain a final review of the appraisal by a review appraiser who is licensed and certified by the Tennessee real estate appraiser commission and who is either employed by or under contract with the department of transportation; provided, however, that the final review appraiser shall not be the same person who previously reviewed the initial appraisal. The prospective purchaser shall be given the opportunity to present information concerning the value of the property for the consideration of the final review appraiser. The final review appraiser shall consider all relevant information, including any appraisal previously performed by or for the department of transportation, and shall have the authority to reappraise or make adjustments in the appraised fair market value, in accordance with generally accepted professional standards and guidelines. The final review appraiser's determination of the fair market value of the property shall be subject to the approval of the commissioner or the commissioner's designee; and

(vi) The department's final determination of the fair market value of the property is subject to the concurrence of the commissioner of general services;

(9) If property acquired by the department of transportation for a right-of-way through the exercise of eminent domain or otherwise is determined by the commissioner of transportation to be no longer needed by the department of transportation, and the excess property is not transferred to another state agency or conveyed to some other legal governmental body as provided in this section, and the excess property is not disposed of in accordance with subdivision (a)(8), the excess property shall be disposed of by the department of general services in accordance with the following procedures:

(A) The excess property shall be sold to any adjoining property owner or the former owner of that property at fair market value. All funds collected from the sale of the property shall be paid into the highway fund, as provided in subdivision (a)(7);

(B) The costs associated with the conveyance of the land, including, but not limited to, the cost of appraising and surveying the property, shall be reimbursed to the state by the purchaser of the property;

(C) Any conveyance of the property made pursuant to this subsection (a) shall be subject to approval in advance by the state building commission;

(D) If no adjoining property owner or the former owner of that property is able and willing to purchase the excess property at fair market value, then the excess property may be disposed of in accordance with existing statutes;

(E) For the purposes of this subsection (a), the fair market value of the excess property shall initially be determined by the state through procedures established by the state building commission. If such initial determination of fair market value is deemed unacceptable by the intended purchaser, the fair market value of the excess property shall then be determined by averaging the state's initial determination of fair market value with two (2) additional fair market value appraisals of the excess property. The two (2) additional appraisals shall be performed by two (2) nonassociated appraisers from the locality in which the property is located. The two (2) appraisers shall be mutually agreed upon by the parties to the conveyance; none of the appraisers involved shall have any personal or financial interest in the conveyance;

(F) The former property owner's right shall terminate ten (10) years after the date of acquisition by the department of transportation by conveyance or date of taking in condemnation of the subject property by the department. The former property owner's right shall not transfer to such owner's heirs. The former property owner shall have the first right of refusal to purchase the right-of-way. If the former property owner relinquishes such owner's right, the adjoining property owners interested in purchasing the right-of-way shall submit sealed bids with the minimum bid price being the fair market value determined by appraisal;

(G) If approved by the department of transportation, and the federal highway administration where required by federal law, the department of general services may accept real property in exchange for the excess real property conveyed if the replacement property is at least equal in fair market value to the excess property being replaced. The fair market value of the replacement property shall be determined in accordance with the procedures for determining the fair market value of the excess property established in this subdivision (a)(9);

(10) Notwithstanding any provision to the contrary, any funds collected from the lease of surplus state real property for communications relay apparatus or antennae sites that would otherwise be paid into the general fund of the state pursuant to subdivision (a)(7) shall be specifically earmarked for maintenance of state park facilities, including furniture, fixtures and equipment. Any such funds that are unencumbered or unexpended at the end of any fiscal year shall not revert to the state general fund, but shall be carried forward until expended for the purposes stated in this section;

(11) (A) Notwithstanding subdivision (a)(9) or any other law to the contrary, when and if the state transfers to the local government in which any tract or combination of tracts of property which are contiguous to one another and exceed twenty (20) acres in size and which were acquired by the department of transportation as part of an uncompleted and cancelled interstate and defense highway right-of-way in a county with a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, is located, the transfer shall be subject to final approval by the state building commission and shall only be used for redevelopment pursuant to subdivision (a)(11)(B).

(B) Any property transferred pursuant to subdivision (a)(11)(A) shall be subject to the following restrictions:

(i) Development by the local government of a flowering-tree landscaped parkway-type roadway in accordance with title 54, chapter 17, part 1;

(ii) Development of the remaining property, with priority given to subdivision (a)(11)(B)(ii)(a), for:

(a) Housing; provided, that some of the land is used for development of affordable housing with the needs of the community for affordable housing properly addressed in that use;

(b) School land;

(c) Park land;

(d) Public spaces; and

(e) Associated mixed-use neighborhood uses; and

(iii) The roadway involved herein from the end of Sam Cooper Boulevard to East Parkway and all the land involved herein shall conform to the limitations regulating scenic highways as in § 54-17-109, except for § 54-17-109(11); and

(12) Notwithstanding any provisions of this section to the contrary, if property acquired by or for the use of the department of transportation for right-of-way has not been disposed of in accordance with subdivision (a)(8) or (a)(9) and no person or entity, including the former owner of that property, has been able and willing to purchase the property within five (5) years after the date the property has been offered for sale by the department of transportation, then the property may be sold at public auction pursuant to rules promulgated by the commissioner of transportation.

(b) The commissioner of general services shall notify the house of representatives and senate member or members from the district in which the property to be sold or conveyed is located, and the notification shall be at least twenty (20) days prior to the agreement of sale or conveyance.

(c) This section and § 4-15-102 do not apply to timber which is harvested and sold pursuant to bona fide timber management practices. For the purpose of harvesting and selling of timber pursuant to bona fide timber management practices, the timber shall be treated as personal property and sold pursuant to rules and regulations of the procurement commission as provided in part 4 of this chapter.

(d) This section and § 4-15-102 do not apply to leasing surplus state real property under crop lease arrangements by the Tennessee wildlife resources agency which shall be responsible for the leasing of such surplus state real property for crop leases, as well as being responsible for the administration of all crop leases; such leasing and administration shall be through procedures reviewed and approved by the state building commission.



§ 12-2-113 - Public properties may be used to promote and foster industrial development.

(a) The state of Tennessee and the counties and cities thereof are authorized and empowered to permit use of their respective properties to promote and foster industrial development and create employment opportunities within their respective boundaries so long as such use does not unreasonably interfere with the use of such properties for their public purposes.

(b) The state of Tennessee is specifically authorized through the governor and the commissioner of finance and administration, acting in cooperation with the state department involved, to enter into contracts with utility districts, water districts, local governments, industry or others for the sale of water from reservoirs owned by the state, in order that the purposes set forth in subsection (a) can be achieved.



§ 12-2-114 - State leases -- Procedure.

(a) As used in this section, "entity" means any state agency, department, or institution of higher education of the state.

(b) When it becomes necessary for an entity to enter into a new lease as lessee, the applicable state procurement agency, in accordance with the policy of the state building commission, shall:

(1) Prepare a general statement of the entity's space needs; and

(2) Advertise, at the cost of the entity requesting the space, the entity's space needs on the web site of the state procurement agency and in a newspaper of general circulation in the city or county where the space is needed on at least one (1) occasion and at least two (2) weeks before proposals are opened, or as required by the policy of the state building commission, unless one (1) of the following exceptions is satisfied:

(A) The annual rental will be less than an amount to be specified by the policy of the state building commission, the amount not to exceed fifty thousand dollars ($50,000);

(B) The property to be leased is owned or otherwise controlled by a city, county, or other political subdivision of the state or the federal government;

(C) The space required by the entity has special and unique requirements as determined and approved by the state building commission; or

(D) The term of the lease will be one (1) year or less.

(c) When it becomes necessary for an entity to amend a lease where it is the lessee, advertising shall not be required for:

(1) Lease renewals where the right to renew the lease and the terms of the rental rate for the renewal term were included in the original lease;

(2) Extensions to the term of a lease by one (1) year or less beyond the expiration date set forth in the original lease; or

(3) Other amendments to a lease, unless required by the policy of the state building commission.

(d) Any proposal to lease space to the entity shall contain the name of any persons who are contemplated to become financially interested in the lease and shall be made readily available and accessible for public examination.

(e) After receipt of the proposals, the state procurement agency, in accordance with the policy of the state building commission, may then negotiate with the prospective lessors for leasing of the needed space, taking into account not only the rent offered but the type of space, the location, its suitability for the purpose, services offered by the lessor, moving costs, and all other relevant factors. The state shall enter into a lease with the proposer offering the proposal with the lowest total cost, unless a statement of justification supporting award to a different proposer has been submitted to and approved by the state building commission prior to entering into the lease.



§ 12-2-115 - Approval of lease instrument where state is lessee or lessor.

(a) Notwithstanding any other law to the contrary, no lease of property to the state government or any agency, department, institution or office thereof shall be entered into unless the instrument of lease is first approved as to form and legality by the attorney general and reporter. This provision shall only apply to leases which are longer than five (5) years or if the consideration for any such lease amounts to more than one hundred fifty thousand dollars ($150,000) per year.

(b) (1) If any proposed lease of property by or to the state government or any agency, department, institution or office thereof is longer than five (5) years or if the consideration for any such lease amounts to more than one hundred fifty thousand dollars ($150,000) per year or such other amount as determined by the state building commission, it shall first be submitted to and approved by the state building commission.

(2) (A) With respect to any lease of property that is not submitted to and approved by the state building commission, the office of the state architect shall, subject to such exceptions as the commission may by its policies direct, post on its web site at a minimum the following information, as applicable, regarding each such lease:

(i) Name or names of lessor or lessors and lessee or lessees;

(ii) Lease description and purpose;

(iii) Lease term;

(iv) Rental rate, stated as total rent for the lease term, annual rent, and as a rent per square foot;

(v) Source or sources of funding;

(vi) Procurement method used to obtain the lease; and

(vii) Any other information as directed by the commission.

(B) In addition to the above, the state architect shall post on the office's web site any changes to information posted in accordance with this subdivision (b)(2) as soon as practicable after the change is authorized.

(C) The state architect shall ensure that all information posted on the office's web site pursuant to this subsection (b) is set forth in a manner and format consistent with the policies and procedures of the commission.

(c) No lease of property to the state government or any agency, department, institution or office thereof shall be valid unless the requirements of this section are met.

(d) Notwithstanding the language in § 9-4-5113 to the contrary, leases of property to the state government or any agency, department, institution or office thereof, the total cost of which is less than an amount determined pursuant to policy established by the commissioner of finance and administration and approved by the state building commission, need not be certified, as indicated in § 9-4-5113, by the commissioner.



§ 12-2-116 - Agreements for private development, construction and operation of facilities -- Requirements.

(a) (1) Notwithstanding any other provisions of this part, the commissioner of general services, with the approval of the state building commission and subject to the policies and procedures of the commission, may in order to provide utilization of state-owned lands and facilities in the public interest, enter into agreements for the private development, redevelopment, construction and operation of facilities on lands owned by or under the control of the state.

(2) Such agreements may include provisions for the sale, lease or other conveyance of state-owned real property, subject to the approval of the commissioner and the state building commission. The requirements of § 12-2-112 shall not apply to such conveyances.

(b) Any agreements entered into in accordance with this section shall be entered into only after public advertisement and only after proposals have been requested and evaluated pursuant to the policies and procedures of the state building commission.

(c) Any agreements for the sale of state-owned real property entered into under this section shall contain the provision that the state shall have the first right for repurchase of such previously state-owned real property, including all improvements thereof, under any subsequent offer for sale of such real property. The repurchase amount shall be at no more than fair market value as established by appraisal.



§ 12-2-117 - Sale or lease of department property -- Trust fund.

(a) All property owned or held by mental health facilities and controlled by the department of mental health and substance abuse services which is not in use may be sold or leased in accordance with this part. The procedures for selling or leasing such property shall be those required by law and the state building commission for other state owned real property.

(b) (1) Notwithstanding § 12-2-112(a)(7), the proceeds received from the sale or lease of such land shall be deposited in a special trust fund created by subsection (c).

(2) The interest and principal from such trust shall be used as provided in the general appropriations act for the specific purposes of planning and construction of mental health facilities as well as for the transition of patients from an institutional setting into community programs.

(3) Notwithstanding subdivision (b)(2), on June 30, 2013, the commissioner of finance and administration shall transfer from the special trust fund to the general fund an amount of $1,923,100 in order to recognize the fiscal year 2011-2012 transition costs related to the closure of Lakeshore mental health institute, which were funded by an appropriation from the special trust fund in chapter 1029, § 38 of the Public Acts of 2012, and, if the 2013 general appropriations bill provides for such additional transfer, an amount not to exceed $2,700,000, relative to an appropriation in the 2013 general appropriations act from the special trust fund for additional transition costs which may be incurred in fiscal years 2012-2013 and 2013-2014. The commissioner of finance and administration shall determine the amount of the additional transfer in accordance with provisions stated in the 2013 general appropriations act.

(4) If the 2014 or future general appropriations acts provide for funding of additional transition costs related to the closure of Lakeshore mental health institute, then the commissioner of finance and administration is authorized to transfer from the special trust fund to the general fund such additional amounts as may be specified in the general appropriations act.

(5) The general assembly expressly declares that the transition costs addressed in subdivisions (b)(3) and (4) may include, without limitation, severance benefits, terminal leave, other pay and benefits costs, build-out costs, transition to community services costs, and other costs of closure of the institute.

(c) There is hereby created within the general fund a special trust fund earmarked for the sole purpose of providing funds to the department for the purposes set forth in subdivision (b)(2).

(d) The department shall not submit a budget that proposes to use funds derived from the sale or lease of property owned or held by the department to supplant its current level of appropriated funding.

(e) (1) All property owned or held by the state developmental centers as defined in § 33-1-101 and controlled by the department of intellectual and developmental disabilities services that is not in use may be sold or leased in accordance with this part. The procedures for selling or leasing such property shall be those required by law and the state building commission for other state-owned real property.

(2) Notwithstanding § 12-2-112(a), the proceeds received from the sale or lease of such land shall be deposited in a special trust fund created by subdivision (e)(4).

(3) The interest and principal from such trust shall be used as provided in the general appropriations act for the specific purposes of planning and developing intellectual disability programs for persons with intellectual disabilities as defined in § 33-1-101, including, but not limited to, the transition of persons from an institutional setting into community services, start-up funding for individuals and agencies, and the purchase of homes.

(4) There is hereby created within the general fund a special trust fund earmarked for the sole purpose of providing funds to the department of intellectual and developmental disabilities for the purposes set forth in subdivision (e)(3).

(5) The department of intellectual and developmental disabilities shall not submit a budget that proposes to use funds derived from the sale or lease of property owned or held by the department of intellectual and developmental disabilities to supplant its current level of appropriated funding.



§ 12-2-118 - Operation of school system or school placed on probation.

Whenever the commissioner of education is authorized by the state board of education to take responsibility for the operation of any local school system or school that has been placed on probation pursuant to title 49, chapter 1, part 6, the commissioner or agents duly appointed by the commissioner to operate such local school system or school shall have all powers authorized by this title and necessary to the operation of such school or local education agency.



§ 12-2-119 - Disposition of proceeds from sale and conveyance of surplus real property or improvements managed as state office buildings and support facilities revolving fund property.

Notwithstanding any law to the contrary, proceeds from the sale and conveyance of surplus real property or improvements managed as state office buildings and support facilities revolving fund property shall be deposited in the state office buildings and support facilities revolving fund, created by § 9-4-901, to be used for capital outlay.



§ 12-2-120 - Disposition of proceeds from sale and conveyance of surplus real property or improvements used for operation of state prisons.

Notwithstanding any law to the contrary, proceeds from the sale and conveyance of surplus real property or improvements used for operation of state prisons, if not managed as state office buildings and support facilities revolving fund property, shall be deposited in the Sentencing Act of 1985 reserve, created pursuant to § 9-4-210, to be used for purposes authorized by that section.



§ 12-2-121 - Disposition of proceeds from the sale and conveyance of surplus real property or improvements used for state armories or other operations of the department of military.

Notwithstanding any law to the contrary, proceeds from the sale and conveyance of surplus real property or improvements used for state armories or other operations of the department of military, if not managed as state office buildings and support facilities revolving fund property, shall be deposited in a reserve for military facilities, which hereby is created in the general fund, to be used for capital outlay for replacement facilities of the department and other capital outlay of the department.



§ 12-2-122 - Reserve for forestry facilities created.

Notwithstanding any law to the contrary, proceeds from the sale and conveyance of surplus real property or improvements used for state forestry or other operations of the department of agriculture, if not managed as state office buildings and support facilities revolving fund property, shall be deposited in a reserve for forestry facilities, which hereby is created in the general fund, to be used for capital outlay for replacement facilities of the department and other capital outlay of the department.






Part 2 - Sale of Confiscated Motor Vehicles and Intoxicating Liquors

§ 12-2-201 - Sale authorized -- Sales to governmental entities -- Duties of the chief procurement officer.

(a) The chief procurement officer is hereby authorized to dispose of at public sale, or to a governmental entity in accordance with the requirements of § 12-2-407, all motor vehicles and intoxicating beverages which have been seized and confiscated by any duly authorized agent, employee, or representative of certain departments and agencies of the state of Tennessee; to wit, the alcoholic beverage commission, department of safety, and wildlife resources agency, including any such seizure and confiscation made by any sheriff, deputy sheriff or constable of any county, when any such motor vehicle or intoxicating beverage shall have been used, owned or possessed in violation of any of the laws of the state of Tennessee, relating to intoxicating liquors, or shall have been used, owned or possessed in violation of any of the laws relating to narcotics and contraband drugs, or when the same shall have been used, owned, or possessed in violation of certain game and fish laws, the intoxicating liquor laws being chapter 49 of the Public Acts of 1939, as amended, and compiled in title 57, chapter 3, parts 1-4, as well as chapter 119 of the Public Acts of 1941, as amended, compiled in title 57, chapter 9, part 2, and chapter 50 of Public Acts of 1919, as amended by § 57-9-115, the narcotic and contraband drug laws being chapter 83 of the Public Acts of 1955, as amended, compiled in §§ 53-11-201, 53-11-203 and 53-11-204, and the game and fish laws being chapter 115 of the Public Acts of 1951, as amended, compiled in §§ 70-6-202 -- 70-6-206 [70-6-203 -- 70-6-206 repealed].

(b) (1) Notwithstanding any provision of the law or this chapter to the contrary, in the sale of motor vehicles to governmental entities in accordance with § 12-2-407, it is the duty of the chief procurement officer to:

(A) Determine the place of storage and the location of the sale of such motor vehicles;

(B) Determine, in lieu of § 12-2-205, the fair market value of such vehicles to be sold;

(C) Set the percentage of the sale price to be retained by the procurement office to defray the costs of administering the sale and such percentage may exceed the amount provided in § 12-2-207(a);

(D) (i) Enter notice of the intended disposal by public sale in at least one (1) newspaper of general circulation in the county or counties in which the disposal is to be made;

(ii) Include in such advertisement the manner in which interested parties can obtain information regarding the make, model, condition and options which may be on a vehicle; and

(iii) Post printed public notices in at least two (2) public places in the county in which the vehicle was seized and confiscated, with one (1) of the public places to be the courthouse; and

(E) Promulgate rules and regulations for the implementation of this section.

(2) For such sales, § 12-2-202(b) does not apply. Notwithstanding the provisions of any law or § 12-2-208 to the contrary, any state, city or county officer, employee or such person's agent may buy or offer to buy motor vehicles when such purchase is in the name of and for the use of a governmental entity.



§ 12-2-202 - Public sale and advertisement.

(a) Whenever any of such property as motor vehicles and intoxicating beverages has finally been forfeited to the state of Tennessee, or turned over to the state of Tennessee for sale and disposal, without further proceedings, and no court or other competent authority has ordered the property to be returned to the claimant, the chief procurement officer is hereby directed and authorized to proceed to sell the property at public sale for cash in conformity with this part.

(b) In connection with the sale of such property, the chief procurement officer shall fully advertise the property to be sold in the manner provided in the following sections.

(c) Notwithstanding any law to the contrary, including, but not limited to, provisions related to the manner of advertisement, the chief procurement officer is authorized to dispose of, by advertising on the Internet and selling by Internet auction, confiscated intoxicating beverages, confiscated motor vehicles and any other lawfully confiscated property.



§ 12-2-203 - Manner of advertisement and sale of confiscated motor vehicles -- Storage prior to sale.

(a) Notice of intended disposal by public sale shall be entered by the chief procurement officer in at least one (1) newspaper of general circulation in the county or counties in which disposal is to be made. The advertisement shall contain the manner in which interested parties can obtain information regarding the make, model, condition, and options which may be on the vehicle. Printed public notes shall be posted in at least two (2) public places in the county in which the vehicle was seized and confiscated, and one (1) of the public places shall be the courthouse. The advertisement shall give the date, time and place of the sale, and shall also contain information as to where the vehicle may be inspected prior to such sale. The day of the sale shall be held not less than seven (7) days nor more than fifteen (15) days from the day of the notice in the newspaper, excluding Saturdays, Sundays and holidays. The sale shall be for cash and bids may be submitted in writing to the chief procurement officer at Nashville.

(b) Whenever any motor vehicle has been seized and confiscated and is to be disposed of under this part, the chief procurement officer shall determine the place of storage and location of sale. The chief procurement officer is hereby authorized in the chief procurement officer's discretion to appoint or designate some suitable person to hold or conduct the sale as authorized hereunder. The chief procurement officer or such person designated to hold the sale is hereby authorized to reject any and all bids which might be received when, in the chief procurement officer's opinion, the bid received is not commensurate with the fair market value of the vehicle offered for sale, and, in such instances, the vehicle shall be readvertised for sale.

(c) The property shall also be circularized to such persons, firms, and car dealers, who have indicated a desire to be notified when any motor vehicles are to be offered for sale.



§ 12-2-204 - Manner of advertisement and sale of confiscated intoxicating beverages.

(a) In connection with the advertisement concerning the sale of intoxicating beverages, the advertisement shall contain the manner in which interested parties can obtain information regarding the description of the beverages to be sold, the number of bottles, the size of bottles, and the brand name or names. The advertisement shall likewise contain the time and place of the sale and such a sale for intoxicating beverages shall only be held in a wet county.

(b) The advertisement shall be for a period of not less than ten (10) days, excluding Saturdays, Sundays and holidays, by printed public notices posted in at least two (2) public places in the county where the beverages are to be sold and one (1) of the places shall include the courthouse. In addition thereto, a copy of the notice of sale shall be circularized and mailed to at least twenty-five percent (25%) of the licensed retail liquor dealers in the city and county in which the sale is to be held. All persons submitting a bid for the intoxicating beverages shall be licensed to sell such intoxicating beverages in the state of Tennessee, and all bids received shall be in writing and the terms of the sale shall be cash.



§ 12-2-205 - Determination of fair market value prior to sale.

Prior to the sale of any such property as herein authorized, the chief procurement officer shall determine the fair market value of the property to be sold.



§ 12-2-206 - Rejection of bids -- Readvertisement.

Any and all bids received by the chief procurement officer for any of the property to be sold hereunder may be rejected by the chief procurement officer, and the property may be readvertised for sale when, in the opinion of the chief procurement officer, no bid had been received commensurate with the fair market value of the property offered for sale.



§ 12-2-207 - Retention of administration costs -- Disposition of remaining proceeds.

(a) The state of Tennessee shall retain a fee for all property sold hereunder to defray the costs of administering this part. The amount of the fee shall be determined in the same manner as is authorized for the sale of state surplus property under § 12-2-411. The remainder of the proceeds shall be paid over to the respective departments and agencies of the state of Tennessee in accordance with the particular law under which the property was seized and confiscated.

(b) When any intoxicating liquor has been seized and confiscated by a law enforcement officer of any county or municipality, the state of Tennessee shall retain a fee for administrative expenses. The amount of the fee shall be determined in the same manner as is authorized for the sale of state surplus property under § 12-2-411. The balance of the proceeds of the sale shall be paid over to the particular county or municipality served or represented by the arresting officer or officers making such seizure and confiscation, as now authorized under § 57-9-115.



§ 12-2-208 - Purchase by officer unlawful -- Penalty for violation.

(a) (1) Except as provided in subsection (b), it is hereby declared unlawful for any state, city or county officer, employee or such officer's or employee's agent to buy or offer to buy any of the property to be sold hereunder except by bid at public auction during the tenure of such person's office or employment, or for six (6) months thereafter.

(2) Any such person violating or attempting to violate this subsection (a) or subsection (b) shall be dismissed and discharged from such person's respective job or position, and shall forfeit any pay or compensation which might be due such person. In addition thereto, any such sale is hereby expressly declared null and void, and such person shall, in addition, forfeit all right and title in the property.

(3) A violation of this section is a Class C misdemeanor.

(b) Notwithstanding subdivision (a)(1), it is declared unlawful for any state, city or county officer, employee or such officer's or employee's agent directly or indirectly involved in the confiscation of such property to buy or offer to buy any of the property to be sold hereunder. It is further declared unlawful for officers and employees designated by the procurement office, in accordance with applicable regulations of the procurement commission, to buy or offer to buy any of the property to be sold hereunder.



§ 12-2-209 - Application of law.

This part is applicable to all motor vehicles seized and confiscated in any county or municipality in the state of Tennessee when the same has been used to store or transport intoxicating beverages in violation of the liquor laws of the state of Tennessee, and this part likewise applies to the seizure and confiscation of intoxicating beverages owned or possessed in violation of the liquor laws of the state of Tennessee, whether the beverages are stamped or unstamped, and this part applies to both wet and dry counties.






Part 3 - Sales and Leases by Municipalities to and from Not-for-Profit Corporations

§ 12-2-301 - Part definitions.

As used in this part, unless the context otherwise clearly requires:

(1) "Governing body" includes all bodies and boards, by whatsoever names they may be known, charged with the governing of a municipality;

(2) "Municipality" includes any county, city or town of the state;

(3) "Not-for-profit corporation" means a general welfare corporation organized under § 48-1101(15) [repealed] as it existed prior to July 1, 1969, or a corporation, not-for-profit, organized under title 48 for the acquisition, construction, equipment and furnishing of buildings, structures, facilities and permanent improvements of all descriptions for lease, subdivision or conveyance to counties, cities and towns of the state; and

(4) "Project" means and includes any building, structure, facility or permanent improvement, including the necessary equipment and furnishings therefor, which a municipality proceeding under this part is authorized to own, use or operate under any other provision of law.



§ 12-2-302 - Powers and duties of municipality.

In order to provide projects for a municipality and to enable the construction and financing thereof on lands owned by the municipality or by a not-for-profit corporation, but for no other purpose unless authorized by law, a municipality has the following powers and duties:

(1) Without limitation by reason of any other provisions of law, the power to sell and convey title to a not-for-profit corporation any land and any existing building thereon owned by the municipality for such consideration and upon such terms and conditions as in the judgment of the governing body are in the interests of the municipality;

(2) Without limitation by reason of any other provisions of law, the power to lease to a not-for-profit corporation for a term or terms, not exceeding fifty (50) years each, any land and existing buildings thereon owned by the municipality upon such terms and conditions as in the judgment of the governing body are in the interests of the municipality;

(3) The power to lease or sublease from a not-for-profit corporation and to make available for public use any project erected upon land conveyed or leased to a not-for-profit corporation or upon any of the land owned by a not-for-profit corporation upon such terms, conditions and rentals as in the judgment of the governing body are in the interests of the municipality;

(4) The power to pledge and assign all or any part of the revenues derived from the operation of a project as security for the payment of rentals due and to become due under any lease or sublease under subdivision (3);

(5) The power to covenant and agree in any lease or sublease made under subdivision (3) to impose fees, rentals or other charges for the use and occupancy or other operation of such project in an amount calculated to produce net revenues sufficient to pay the rentals due and to become due under such lease or sublease; and

(6) The power and duty, upon receipt of notice of any assignment by any such not-for-profit corporation of any lease or sublease made under subdivision (3), or of any of its rights under any such lease or sublease, to recognize and give effect to such assignment, and to pay to the assignee thereof rentals and other payments then due or which may become due under any such lease or sublease which has been so assigned by such not-for-profit corporation.



§ 12-2-303 - Municipality's liability under lease -- Actions by not-for-profit corporations as lessors.

The municipality shall be liable for accrued rentals and for any other default under any lease or sublease made under § 12-2-302(3), and may be sued therefor on contract as in other contract actions, except that it shall not be necessary for the not-for-profit corporation, as lessor, under any such lease or sublease or any assignee of such lessor or any person or legal entity proceeding on behalf of such lessor to file any claim or take any other action or proceeding prior to the commencement of any such action.



§ 12-2-304 - Municipality's obligations not within debt limitations.

The obligations assumed and undertaken by a municipality pursuant to a lease or sublease made under § 12-2-302(3), including any unconditional or other obligation to pay rentals for a fixed term or terms, shall not be deemed or construed as constituting a debt of the municipality within the terms, provisions or limitations of any constitutional, statutory, charter or other limitations.



§ 12-2-305 - Provision in lease to convey title upon retirement of obligations.

Every lease and sublease made by a municipality with a not-for-profit corporation under § 12-2-302(3) shall include a provision requiring such not-for-profit corporation to transfer and convey all of its right, title and interest in and to the project covered thereby immediately upon the payment and retirement of all bonds and other obligations issued by such not-for-profit corporation for the purpose of financing the cost of such project.



§ 12-2-306 - Powers conferred supplementary to other powers -- Limitations do not restrict powers granted by other laws.

The powers conferred by this part shall be in addition and supplementary to and the limitations by such sections shall not affect the powers conferred by any other general, special or local law. Projects may be undertaken under this part, notwithstanding that any other general, special or local law may provide for the acquisition, construction or lease of projects by municipalities, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.






Part 4 - State Surplus Personal Property Act of 1976

§ 12-2-401 - Short title.

This part shall be known and may be cited as the "State Surplus Personal Property Act of 1976."



§ 12-2-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) [Deleted by 2011 amendment, effective April 1, 2012.]

(2) "Commission" means the procurement commission;

(3) [Deleted by 2011 amendment, effective April 1, 2012.]

(4) "Commissioner" means the commissioner of general services;

(5) "Personal property" or "property" means every species of state property which is not either:

(A) Real property, the disposal of which is subject to this title, governing the disposal of state real property; or

(B) Intangible personal property as defined in § 67-5-501, relative to the assessment of intangible personal property for tax purposes; and

(6) "Surplus" or "surplus property" means that personal property which has been determined to be obsolete, outmoded, or no longer usable by the state and declared as such, by the commissioner or head of the releasing department or agency, in accordance with this part.



§ 12-2-403 - Methods of disposal.

(a) No article or personal property may be disposed of as surplus except by one (1) of the following methods:

(1) Public auction, publicly advertised and held;

(2) Sale under sealed bids, publicly advertised, opened and recorded;

(3) Sale by Internet auction;

(4) Negotiated contract for sale, at arms length; but only in those instances in which the availability of the property is recurring or repetitive in character, such as marketable waste products, for disposal of the property as it is generated in the most economically feasible, fiscally sound, and administratively practicable method for the state to utilize;

(5) Trade-in, where such is permitted due to the nature of the property or equipment and under the terms and conditions of the contract by which the state replaces the property, and subject, further, to this part and the regulations of the procurement commission promulgated to govern the disposal of property by trade-in; and

(6) Sale under rules and regulations as provided in subsection (d).

(b) The procurement commission may promulgate special regulations for the disposal of surplus personal property, such as firearms, ammunition, and other explosives, which, by their character and utility, must be disposed of in a method consistent with prevailing federal law.

(c) (1) Political subdivisions of the state, governmental entities and corporations organized and conducted not-for-profit which have been approved as authorized donees under the federal surplus property program and not-for-profit federally financed rural electric cooperatives, as defined in title 65, chapter 25, may purchase personal property declared surplus and classified by the commissioner for disposal pursuant to § 12-2-407.

(2) A member of the general public may purchase a bloodhound declared surplus and classified by the commissioner for disposal pursuant to the procedures established in § 12-2-407 for sales to governmental entities.

(3) A member of the general assembly may purchase office furniture, equipment, or other personal property for use in the home district legislative office of such member if such furniture, equipment or property has been declared surplus and classified by the commissioner for disposal pursuant to procedures established in § 12-2-407 for sales to governmental entities.

(d) The commissioner, with the approval of the procurement commission, may promulgate special rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to permit sales to nonprofit volunteer fire, police, and rescue organizations operated for a public purpose. Such regulations shall provide for sale of surplus property to such organizations on the basis of fair market value of such property as determined by the commissioner. Such regulations shall establish eligibility requirements for organizations to purchase surplus property under this subsection (d). Determinations of eligibility shall be made in accordance with rules and regulations promulgated under this section by the commissioner and all decisions of the commissioner shall be final. Such sales shall be subject to the restrictions contained in § 12-2-407.

(e) The commissioner of finance and administration, with the approval of the governor and the attorney general and reporter, may approve the transfer of surplus personal property to a selected local government, with or without financial consideration, when associated real property is being transferred to that local government under provisions of this chapter; provided, that the authorizing officials named in this subsection (e) first must determine that such transfer of personal property ownership is in the interest of the state.

(f) The commissioner of general services, with the approval of the governor and the procurement commission, may approve the transfer of surplus personal property to local government, with or without financial consideration; provided, that such property was initially acquired from the federal government for civil defense purposes; provided further, that the authorizing officials named in this subsection (f) first determine that such transfer of personal property ownership is in the interest of the state.

(g) (1) For purposes of this subsection (g), "computer equipment" includes personal computers, printers, CD-ROM readers, monitors, keyboards, CPU's, scanners, and all accessories and other peripheral equipment used in a data processing operation.

(2) The commissioner of general services, in consultation with the information systems council, with the approval of the governor and the commissioner of education, is authorized to transfer surplus computer equipment to local education agencies, without financial consideration; provided, that such property is suitable for educational purposes for the public schools as determined by the commissioner of education; and provided further, that the authorizing officials named in this subsection (g) first determine that the transfer of such personal property ownership is in the best interest of the state.

(3) Prior to the disposition of surplus computer equipment, a determination shall be made as to whether requests have been made by a local education agency for computer equipment. If suitable computer equipment is available which meets the needs of requests on file by local education agencies, such property shall be transferred, without financial consideration, to such local education agencies. If, however, available surplus computer equipment is not suitable for educational purposes or if no requests are on file by local education agencies for equipment which meets the needs of such requests, then the surplus computer equipment shall be disposed of as otherwise provided in this section.

(4) The procurement commission shall adopt rules and regulations on the procedure for the disposal of such computer equipment as provided in this subsection (g) and, in consultation with the commissioner of education, on the procedures for a local education agency to apply for and be considered for receiving such property.

(5) The department or agency which declares the computer equipment surplus may be charged a fee to cover the cost of disposing of such equipment. The amount of the fee shall be determined by the procurement commission.

(6) Notwithstanding any other law to the contrary, any surplus computer equipment held by the department of human services and not deemed to meet the needs of requests on file by local education agencies shall be transferred by the department of human services without financial consideration to community agencies that serve low income individuals.



§ 12-2-404 - Declaration of property as surplus.

Each article of personal property to be disposed of as surplus property under this part shall be declared surplus by the commissioner or head of the releasing department or agency in accordance with this part and the regulations of the procurement commission. The commissioner shall approve or disapprove any such declarations pursuant to regulations of the procurement commission.



§ 12-2-405 - Determination of method of disposal.

(a) If the commissioner approves the declaration of property as surplus, the commissioner shall assign the property designated as surplus to one (1) of the four (4) methods of disposal set forth in this part, in accordance with regulations of the procurement commission. Such assignment and classification shall be duly recorded in writing with appropriate supporting documentation.

(b) In classifying surplus property for disposal, the following criteria shall be considered:

(1) The character, utility and functionality of the property;

(2) The economies of disposal in light of all relevant circumstances attendant the proposed disposal, including the condition and climate of the potential market and present estimated market value of the property, transportation costs, and other cost factors associated with disposal; and

(3) Sound fiscal and budgetary policy and practices.



§ 12-2-406 - Advertisement and notice.

(a) Public auctions and sales under sealed bid, as provided in this part, shall be publicly advertised and publicly held. Notice of intended disposal by public auction or sale under sealed bid shall be entered by the commissioner in at least one (1) newspaper of general circulation in the county or counties in which the disposal is to be made. Such notice shall specify and reasonably describe the property to be disposed of, the date, time, place, manner, and conditions of disposal, all as previously determined by the commissioner in accordance with regulations of the procurement commission. The advertisement shall be entered in the public notice or equivalent section of the newspaper and shall be run not less than one (1) day. Disposal shall be made not sooner than seven (7) days after the last day of publication nor later than fifteen (15) days after the last day of publication of the required notice, excluding Saturdays, Sundays and holidays. Prominent notice shall also be conspicuously posted for ten (10) days prior to the date of disposal, excluding Saturdays, Sundays, and holidays, in at least two (2) public places in the county or counties where the disposal is to be made. Furthermore, notice shall be sent to the county clerk of each county of the state, and such notice shall be posted in each county courthouse unless otherwise directed by the procurement commission.

(b) Notice of intended disposal by Internet auction shall be posted on the Internet. Such notice shall specify and reasonably describe the property to be disposed of, the date, time, manner and conditions of disposal, all as previously determined by the commissioner in accordance with regulations of the procurement commission.

(c) Except as the procurement commission may promulgate rules to govern other notification to persons, firms and corporations of public auctions and sales, no person, firm or corporation shall be notified of any public auction or sale except as provided by this part.

(d) The commissioner may promulgate special provisions regarding notice and manner of disposal of firearms, ammunition and other explosives as provided in this part and with respect to the trade-in of surplus property as provided in this part, such regulations to be subject to the approval of the procurement commission.



§ 12-2-407 - Sale of surplus property to governmental entities and not-for-profit corporations.

(a) The procurement commission shall promulgate regulations governing the transfer of surplus property to such governmental entities and corporations organized and conducted not-for-profit which have been approved as authorized donees under the federal surplus property program. Such regulations shall include, but not be limited to, prices to be set on items of surplus property, restrictions on the resale and the reversion to the state of any profit realized from any such resale. A not-for-profit corporation must first be listed as an authorized donee under the federal surplus property program administered by the department of general services. As the commissioner approves the declaration of property as surplus and assigns it for disposal, the commissioner shall set the price based on the fair market value for each item pursuant to the regulations of the procurement commission. Governmental entities and authorized donees may purchase such items at the price set by the commissioner at such times, as specified by regulations of the procurement commission, prior to the date of disposal by another method. For all surplus property, governmental entities and authorized donees shall retain possession of such property for one (1) year unless disposal is approved by the procurement commission. Transfers of surplus property shall be made at locations designated by the commissioner. Any transfer of motor vehicles, subject to the registration laws of this state, to a governmental entity or authorized donee, shall become null and void, and such property shall revert to the state if such governmental entity or authorized donee does not transfer the registration of title to such motor vehicle to its name within seven (7) days after the sale.

(b) (1) Notwithstanding any other provisions of law to the contrary, a designated nonprofit contractor or contractors of the department of human services have the first priority to purchase suitable and serviceable passenger motor vehicles which are declared to be surplus pursuant to this part for use by programs which have been or may be established by the department in which persons who are recipients of assistance in the families first program operated pursuant to title 71, chapter 3, part 1, or any successor program, or persons who are transitioning from those programs, are provided the opportunity to purchase such passenger motor vehicles as part of the person's efforts to obtain or maintain employment.

(2) The designated nonprofit contractors designated by the department have first priority to purchase up to fifty percent (50%) of the available estimated yearly supply of the passenger motor vehicles declared as surplus pursuant to this part in fiscal year 2001, and up to twenty-five percent (25%) in each fiscal year thereafter at a price not to exceed the loan value of such vehicles. The price of such vehicles subject to this subsection (b) shall take into consideration the mileage and condition of the vehicle at the time it is offered for purchase.

(3) Upon payment of the purchase price to the department of general services for the passenger motor vehicle, the nonprofit contractor designated by the department of human services shall receive possession of and title to the vehicle from the department of general services for use of the passenger motor vehicle in accordance with the department of human services' assistance program, or any successor program, under subdivision (b)(1) and in accordance with the contract between the nonprofit contractor and the department of human services.



§ 12-2-408 - Payment -- Transfer of possession.

(a) Acceptable payment for property purchased under any method prescribed by this part shall be prescribed by the procurement commission in its rules and regulations.

(b) Possession of property shall not pass until the occurrence of such conditions as the procurement commission may prescribe by rules or regulations; provided, that where payment is tendered by check or bank draft, transfer of possession shall be withheld until the check or draft has been honored by the drawee bank. Possession shall pass to political subdivisions of the state and other governmental entities upon receipt, by the state, of purchase vouchers of such political subdivisions and other governmental entities. Titles to motor vehicles sold as surplus property to political subdivisions and other governmental entities shall be closed as to the transferee when the title is passed.

(c) Notwithstanding any other provision of the law, rule or regulation promulgated pursuant thereto, possession of property sold to any eligible corporation organized and conducted not-for-profit, whose chartered activities are related to health and/or education in accordance with the Official Compilation, Rules and Regulations of the State of Tennessee, rule 0690-2-1-.14 as promulgated by the procurement commission, shall not pass until payment is made to the state by an authorized signature on an authorized purchase order or check from such institution or by cash, cashier's check or certified check.

(d) Notwithstanding any provision of this part to the contrary, acceptable payment for property purchased under any method prescribed by this part shall include payment by credit card.



§ 12-2-409 - Disposal -- Exempt personal property.

(a) Disposal of surplus personal property which is determined to not be salvageable or usable, in accordance with regulations of the procurement commission, and disposal of surplus property in the collection of the Tennessee state museum, are exempt from this part; provided, that such disposals are made in accordance with regulations of the procurement commission.

(b) (1) Disposal of surplus personal property in the possession of the general assembly is exempt from this part; provided, that such disposals are made in a commercially reasonable manner pursuant to the policies and guidelines developed by the joint legislative services committee, created by § 3-10-101, and approved by both speakers.

(2) A member of the general assembly may purchase office furniture, equipment, or other personal property for use in the home district legislative office of such member if such furniture, equipment or property has been declared surplus and classified for disposal pursuant to the policies and guidelines developed and approved pursuant to subdivision (b)(1).

(3) (A) Except as permitted by subdivision (b)(2), it is hereby declared unlawful for any state official or employee to purchase from the general assembly except by bid at public auction or by Internet auction, using a personal computer on personal time, any surplus property during the tenure of such person's office or employment, or for six (6) months thereafter.

(B) A purchaser who violates this subdivision (b)(3) commits a Class A misdemeanor.



§ 12-2-410 - Disposals -- Procedures.

All disposals of surplus state personal property shall be conducted by the department of general services, in accordance with this part and applicable regulations of the procurement commission. The procurement commission may, however, in its discretion, designate the department having jurisdiction over the producing facility as the agent for disposal in the case of surplus agricultural products or livestock; provided, that such disposal is made in accordance with the other provisions of this part and the applicable regulations of the procurement commission.



§ 12-2-411 - Disposition of proceeds.

The proceeds from the disposal of property under this part shall be remitted to the department releasing such property. The commissioner shall charge the releasing department a reasonable fee to cover the cost of disposition of the property, except where the releasing department is authorized pursuant to § 12-2-410 to serve as the agent for disposal. The method of determining such fee shall be governed by regulations of the procurement commission.



§ 12-2-412 - Violations -- Penalties.

(a) It is hereby declared unlawful for any state official or employee to purchase from the state except by bid at public auction or by Internet auction, using a personal computer on personal time, any surplus property during the tenure of such person's office or employment, or for six (6) months thereafter.

(b) A purchaser who violates this section commits a Class A misdemeanor.



§ 12-2-413 - Disposals pursuant to statute valid.

Bids, negotiations, purchases, trade-ins, and other procedures for disposal of surplus personal property authorized by statute and regulation shall not be construed as in violation of any law prohibiting arrangements, contracts, agreements, trusts, or combinations which lessen full and free competition in the disposal of state surplus personal property or which tend to control the price of such property.



§ 12-2-414 - Rules and regulations.

The promulgation of rules and regulations pursuant to this part shall be in conformity with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 12-2-415 - State surplus property disposition regulation.

All arrangements, contracts, agreements, trusts, or combinations between persons or corporations made with a view to lessen, or which tend to lessen, full and free competition in the disposal of state surplus personal property, under this part, and all arrangements, contracts, agreements, trusts or combinations between persons or corporations designed to, or which tend to, control the price, which the state receives for such property, or the cost to the purchaser of such property, are declared to be against public policy, unlawful, and void.



§ 12-2-416 - Violation of § 12-2-415.

A violation of § 12-2-415 is a Class E felony.



§ 12-2-417 - State employee violation -- Punishment.

A state employee who violates § 12-2-415 shall be punished by removal from employment in the state service and shall be prohibited from such employment for a period of five (5) years, in addition to the penalties provided in § 12-2-416.



§ 12-2-418 - [Repealed.]

HISTORY: Acts 2009, ch. 244, § 1; repealed by Acts 2013, ch. 118, § 1, effective April 12, 2013.



§ 12-2-419 - Resale of surplus property -- Disposition of proceeds.

(a) Notwithstanding any provision of law, rule or regulation to the contrary, any profit realized from the resale of surplus property transferred to vocational programs operated under title 49, chapter 11, or state technical institutes operated by the state board of regents when such entity or corporation has repaired the item through its vocational program for the purpose of resale shall not revert to the state but may be retained by such entity or corporation. Notwithstanding any provision of the law to the contrary, such surplus property may be resold at any time after it has been repaired without prior approval of the procurement commission.

(b) The resale of such surplus property shall be made only after public advertisement of the sale in a newspaper of general circulation in the county or municipality in which the sale will take place at least twice in a two-week period preceding the sale.



§ 12-2-420 - Transfers of surplus personal property among governmental entities.

(a) Notwithstanding any other provisions of law, counties, municipalities and metropolitan governments may purchase, trade or receive as a gift, upon approval of the governing bodies involved in the transaction, any used or surplus personal property from another county, municipality, metropolitan government, state government, federal government or any instrumentality of the foregoing, without regard to any laws regarding public advertisement and competitive bidding. Also notwithstanding any other provision of law, any county, municipality, or metropolitan government may by resolution or ordinance of its governing body establish a procedure for the disposition of its surplus personal property to other governmental entities, including, but not limited to, counties, municipalities, metropolitan governments, the state of Tennessee, the federal government, other states or their political subdivisions and the instrumentalities of any of the foregoing, by sale, gift, trade, or barter upon such terms as the governing body may authorize, without regard to any other provisions of law regarding the sale or disposition of used or surplus personal property.

(b) This section shall be construed as supplemental authority for counties, municipalities and metropolitan governments.



§ 12-2-421 - Purchases of property at public auctions -- Reporting.

(a) Notwithstanding the requirements of its charter, or any other law, any municipality or county may purchase at any publicly advertised auction new or secondhand articles or equipment or other materials, supplies, commodities and equipment without public advertisement and competitive bidding. The governing body shall establish written procedures governing purchases at publicly advertised auctions.

(b) If a municipality or county purchases any materials, supplies, commodities or equipment at a publicly advertised auction pursuant to subsection (a), then the purchasing official shall report the following information to the governing body of the municipality or county making such purchase:

(1) A description of the materials, supplies, commodities or equipment that was purchased;

(2) The auction where such items were purchased;

(3) The purchase price of such items; and

(4) The vendor of such materials, supplies, commodities or equipment.






Part 5 - Sale of Surplus Public Property

§ 12-2-501 - Disposal of real or personal property by private negotiation and sale.

Notwithstanding any rule, regulation or other law to the contrary, any county, metropolitan government, municipality or other political subdivision of this state, upon majority vote of the local legislative body, may dispose of real property or personal property by private negotiation and sale where:

(1) The real or personal property is significant for its architectural, archaeological, artistic, cultural or historical associations, or significant for its relationship to other property significant for architectural, archaeological, artistic, cultural or historical associations, or significant for its natural, scenic or open condition;

(2) The real or personal property is to be sold to a nonprofit corporation or trust whose purposes include the preservation or conservation of real or personal properties of architectural, archaeological, artistic, cultural, historical, natural or scenic significance; and

(3) A preservation agreement or conservation agreement is placed in the deed conveying the property from the county, metropolitan government, municipality or other political subdivision of this state to the nonprofit corporation or trust. The nonprofit corporation or trust shall only dispose of or use such real or personal property subject to covenants or other legally binding restrictions that will promote the preservation or conservation of the property, and, where appropriate, secure rights of public access.









Chapter 3 - Public Purchases

Part 1 - Applicability of Chapter

§ 12-3-101 - State requirements to be purchased by the central procurement office.

Except as provided in §§ 12-3-102 and 12-3-103, all goods and services, and all telephone, telegraph, electric light, gas, power, postal services, and the leasing of any equipment required for the use of state government, shall be purchased and contracted for by the central procurement office consistent with the requirements of this chapter and any rules, regulations or policies and procedures approved by the procurement commission.



§ 12-3-102 - Exempt agencies and purchases.

(a) Procurements and contracts by and for the following state governmental entities shall be exempt from the operation of this chapter:

(1) The legislative branch;

(2) The judicial branch;

(3) The University of Tennessee system and the Tennessee board of regents system;

(4) Contracts advertised and awarded by the state building commission pursuant to § 4-15-102. If there is a question whether a contract or procurement requires state building commission or central procurement office approval, the chief procurement officer and the state architect shall determine in writing the procurement method or the contract form that is in the best interest of the state. Any such agreement reached by the chief procurement officer and the state architect shall be subject to the approval of the comptroller of the treasury;

(5) Construction and engineering contracts entered into by the department of transportation pursuant to title 54, chapter 5;

(6) Contracts for procurement of services in connection with the issue, sale, purchase, and delivery of bonds, notes and other debt obligations or the administration, safekeeping, and payment after delivery of such debt obligations by the state or any of its agencies;

(7) Contracts for appraisal, relocation or acquisition services related to the acquisition of land that are entered into by the department of transportation pursuant to title 54, chapter 5; and

(8) Administrative contracts for specific service signs pursuant to title 54, chapter 5, part 11, shall be awarded to the vendor who offers the lowest responsible response. The basis of all responses shall be the least cost to the retail user of the signs. All administrative contracts shall be awarded on an objective, competitive basis pursuant to rules and regulations promulgated by the department of transportation.

(b) Notwithstanding subsection (a), any or all state entities exempt from the requirements of this part, as well as any private nonprofit institution of higher education chartered in this state, are authorized to procure goods or services under this chapter through the central procurement office.



§ 12-3-103 - Requirements of professional persons or groups providing fiscal agent, financial advisor, advisory or consultant services covered by this part.

(a) Contracts for legal services, fiscal agent, financial advisor or advisory services, educational consultant services, and similar services by professional persons or groups with high ethical standards, shall not be based upon competitive procurement methods, but shall be awarded on the basis of recognized competence and integrity. The prohibition against competitive procurement in this section shall not prohibit any entity enumerated from interviewing eligible persons or entities to determine the capabilities of such persons or entities.

(b) Any person providing fiscal agent, financial advisor or advisory services covered by this part shall perform such services only pursuant to a written contract specifying the services to be rendered, the costs of the services, and the expenses to be covered under such contract.

(c) Any person providing fiscal agent, financial advisor or advisory services covered by this part who desires to respond, directly or indirectly, on any bonds, notes or other obligations of such entity sold pursuant to public, competitive sale shall receive in writing prior to the sale the permission of such entity to respond either directly or indirectly on the obligations.

(d) For the purposes of this section, "providing fiscal agent, financial advisor or advisory services" means a relationship that exists when a person renders, or enters into an agreement to render, financial advisory or consultant services to or on behalf of an issuer with respect to a new issue or issues of municipal securities, including advice with respect to the structure, timing, terms and other similar matters concerning such issue or issues, for a fee or other compensation or in expectation of such compensation for the rendering of such services.

(e) A financial advisory relationship shall not be deemed to exist when, in the course of acting as an underwriter, a municipal securities dealer renders advice to an issuer, including advice with respect to the structure, timing, terms and other similar matters concerning a new issue of municipal securities.



§ 12-3-104 - Transfer of equipment between departments, institutions and agencies.

Whenever any state department or agency applies to the department of general services to lease or rent any equipment, the department of general services shall first ascertain whether or not any such equipment is available for use from any other department, institution, or agency. The department of general services shall have the power to request the transfer of any such equipment from one (1) department, institution, or agency to another with the approval of the head of the transferring department, institution, or agency.






Part 2 - General Provisions

§ 12-3-201 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Central procurement office" means the government agency established in § 4-56-104;

(2) "Chief procurement officer" means the person holding the position established in § 4-56-104, as the head of the central procurement office and with the powers and duties set forth in § 4-56-105;

(3) "Committee" means the state protest committee as established in § 4-56-103;

(4) "Contract" means any duly authorized and legally binding written agreement for the procurement of goods and services;

(5) "Council" means the advisory council on state procurement established in § 4-56-106;

(6) "Data" means any recorded information, regardless of its form or characteristic;

(7) "Energy efficiency standard" means a performance standard that prescribes the relationship of the energy use of a product to its useful output of services;

(8) (A) "Goods" means all personal property, including, but not limited to, supplies, equipment, materials, printing, and insurance;

(B) "Goods" does not include real property;

(9) (A) "Grant" means any grant awarded to the state or awarded by the state to any person to support a program authorized by law;

(B) "Grant" does not include an award whose primary purpose is to procure an end product, whether in the form of supplies, services, or construction, or any contract resulting from such an award;

(10) "Invitation to bid" means all documents, whether attached or incorporated by reference, utilized for soliciting bids for the lowest cost, responsive and responsible bidder;

(11) "Major energy-consuming product" means any article so designated by the chief procurement officer in consultation with the central procurement office staff;

(12) "Political subdivision" means any authority, city, town, municipality, county or instrumentality of any authority, city, town, municipality or county within the state;

(13) (A) "Procurement" means buying, purchasing, renting, leasing, or otherwise acquiring of any goods or services;

(B) "Procurement" also includes all functions that pertain to the obtaining of goods or services, including the description of requirements, selection and solicitation of sources, preparation and award of a contract, and all phases of contract administration;

(14) "Procurement commission" means the state procurement commission, as established in § 4-56-102;

(15) "Proprietary" means a good or service that is used, produced, or marketed under exclusive legal right of the inventor, maker or service provider that is protected under trade secret, patent, trademark, or copyright law;

(16) "Request for proposal" means a written solicitation for written proposals to provide goods or services to the state or a state governmental entity based upon specified evaluation criteria;

(17) "Respondent" includes a "bidder" or "proposer" that is a natural person or legal entity that has properly registered as required by the state. The terms "bidder" and "proposer" may be used interchangeably as the context requires;

(18) "Response" means a written response to a solicitation for goods and services;

(19) "Responsible" means a person who has the capacity in all respects to perform fully the contract requirements, as well as the integrity and reliability, which will assure good faith performance;

(20) "Responsive" means a person who has submitted a response that conforms in all material respects to the competitive procurement;

(21) "Services" means all services and agreements obligating the state, except services for highway and road improvements governed by title 54 and design and construction services governed by title 4, chapter 15;

(22) "Solicitation" means any type of document that invites responses and may include, by way of example, an "invitation to bid", a "request for proposal" or a "competitive negotiation";

(23) (A) "Specification" means any description of the physical, functional, performance characteristics, or nature of a supply, service, or construction item;

(B) "Specification" includes, as appropriate, requirements for inspecting, testing, or preparing a supply, service, or construction item for delivery;

(24) "State agency" means any state governmental entity, other than the central procurement office and those state entities exempted by § 12-3-102, that is authorized to enter into contracts by this title or its implementing regulations, or by way of delegation from the chief procurement officer, or that utilizes any goods or services procured under this title;

(25) "State governmental entity" means any agency, authority, board, commission, department, or office within the executive, legislative or judicial branches of state government or any autonomous state agency, authority, board, commission, council, department, office, or institution of higher education; and

(26) "Vendor" means a natural person or legal entity that has been established by the department of finance and administration's division of accounts as a vendor through proper authority for which payment may be made by the state.



§ 12-3-202 - Long distance telephone service for students at state universities and colleges.

Subject to the regulations and requirements of the Tennessee regulatory authority and other state or federal bodies, the central procurement office is authorized to extend the use of the state network long distance telephone service to students at state universities and colleges. If the central procurement office extends such service, it shall charge the institution the amount that it costs the state for such service.






Part 3 - Purchases and Contracts for Goods and Services

§ 12-3-301 - Written acquisition plan -- Data relating to purchases and purchase estimates -- Amendments to acquisition plan.

(a) (1) Before April 1 of each year, each state agency shall compile and submit to the chief procurement officer and the comptroller of the treasury, a written acquisition plan for the upcoming fiscal year forecasting the specific categories and quantities of goods and services anticipated for purchase by the state agency. The chief procurement officer shall develop procedures to ensure uniformity among the various state agencies both in the manner of calculating such forecasts and in the style and format used for submitting such written acquisition plans to the chief procurement officer. The information contained within such forecasts shall be based on good faith estimates and shall not be construed in any way to legally bind or authorize the state agency to make any purchase in conflict with the other requirements of this chapter.

(2) This subsection (a) shall not apply to those entities exempt from this chapter pursuant to § 12-3-102.

(b) Before July 1 of each year, the chief procurement officer shall compile and publish the written acquisition plans submitted by the various agencies pursuant to subsection (a), within an annual report that shall be entitled "The Forecast of Acquisition Plans for State Departments and Agencies for Fiscal Year _____--_____." A copy of the report shall be posted on the central procurement office's web site.

(c) It is the duty of all state agencies to furnish to the central procurement office, upon request, data relating to purchases and purchase estimates.

(d) An agency is permitted to amend or supplement its written acquisition plan before the end of a given fiscal year for unforeseen circumstances pursuant to rules, regulations and policies approved by the commission.



§ 12-3-302 - Bidding not to include statement that bidder willing to meet lowest bid price -- Exception where negotiation permitted.

(a) Any statement or agreement in which the respondent is asked to indicate a willingness to meet the low price, if such respondent is not the low respondent, is adverse to the competitive procurement standards and shall not be included in any solicitation to be awarded by any state agencies.

(b) This section applies to divisible contracts.

(c) This section shall not apply when applicable law permits negotiated contracts.

(d) For the purposes of this section, contracts for the administration of specific service signs pursuant to title 54, chapter 5, part 11 shall not be negotiable.



§ 12-3-303 - Execution of contracts by executive branch state agencies -- Approval by chief procurement officer -- Contracts for rendering public relations, advertising or related services -- Applicability to various contracts -- Posting of contracts on state procurement office's web site.

(a) Any contract for goods or services entered into by an executive branch state agency shall be executed by the head of such state agency and approved by the chief procurement officer. Notwithstanding any other law to the contrary, approval of the chief procurement officer and no other officer of the state government is necessary, except as follows:

(1) Contracts for financial management or accounting services shall also be approved by the commissioner of finance and administration;

(2) Contracts for auditing services shall also be approved by the comptroller of the treasury;

(3) Contracts for engineering or architectural services shall also be approved by the office of the state architect;

(4) Contracts of all state colleges and universities operated by the board of trustees of the University of Tennessee or the state board of regents do not need to be approved by the chief procurement officer; provided, that these contracts shall be subject to applicable provisions of the rules and policies promulgated by the central procurement office and approved by the procurement commission; or

(5) Those procurements, contracts, grants, and other documents subject to approval by the comptroller of the treasury pursuant to § 4-56-108 or otherwise required by law. (b) All contracts for rendering public relations, advertising or related services entered into by or on behalf of agencies and departments of the executive branch of state government shall be restricted to provide for only the rendition of media advertising and related design and production services, except as otherwise determined in accordance with policies established by the procurement commission. (c) (1) This section shall not apply to construction and engineering contracts entered into by the department of transportation pursuant to title 54, chapter 5, or to contracts for projects required by law to be approved by the state building commission.

(2) This section shall not apply to contracts to hire additional counsel for the state or any of its departments, institutions or agencies; provided, that all such contracts shall be made in accordance with § 8-6-106, except for legal counsel employed pursuant to any statute concerning the issuance and sale of bonds, notes, or other obligations.

(3) This section shall not apply to contracts for procurement of services in connection with the issue, sale, purchase, and delivery of bonds, notes and other debt obligations or the administration, safekeeping, and payment after delivery of such debt obligations by the state or any of its agencies. (d) All contracts for goods and services shall be posted on the state procurement office's web site, at a minimum providing the following information, as applicable, regarding each request for goods or services:

(1) Business unit or agency requesting;

(2) Contract number;

(3) Brief description of the contract;

(4) Type of contract;

(5) Commencement date of the contract;

(6) Ending date of the contract;

(7) Maximum liability; and

(8) Status of the contract.



§ 12-3-304 - Unauthorized contracts void -- Personal liability of officers and heads of agencies.

(a) When any state agency required by this chapter to purchase goods or services through the central procurement office, contracts for the purchase of goods or services contrary to this chapter or the rules and regulations made hereunder, such contract shall be void and of no effect.

(b) When the central procurement office contracts for the purchase of goods or services contrary to this chapter or the rules and regulations made hereunder, such contract shall also be void and of no effect.

(c) If any state agency, including the central procurement office, purchases any goods or services contrary to this chapter or the rules and regulations made hereunder, then the chief procurement officer or head of such state agency shall be personally liable for the costs thereof, and if such goods or services are so unlawfully purchased and paid for out of state moneys, then the amount thereof may be recovered in the name of the state in an appropriate action instituted by the state.



§ 12-3-305 - Responsibility for effective management of contracts -- Adoption of regulations or policies that define service contracting fundamentals -- Inclusion of the maximum liability or total estimated purchase in solicitations -- Certification to state agencies the sources of services and supply and the contract price of the various goods and services covered by contracts.

(a) The central procurement office or the procuring state governmental entity shall be responsible for the effective management of all contracts procured under its authority and shall adopt regulations or policies that define service contracting fundamentals. Such regulations or policies shall include, but are not limited to, contract management and monitoring of vendors, grants and sub-recipient relationships. The regulations for monitoring shall, at a minimum, require the filing of the monitoring plan with the chief procurement officer before any contracts are approved.

(b) Any state agency, when entering into contracts with any organizations that agree to provide services to third parties, shall, subject to approval by the chief procurement officer and the comptroller of the treasury, establish guidelines for such organizations. These guidelines shall define the responsibility and prescribe procedures to be followed by the contracting agencies, including, but not limited to, the use of generally accepted accounting procedures, sound business practices, and compliance with related state and federal regulations regarding the fiscal policies of nonprofit organizations. The guidelines established shall be used as prerequisites for the state's agreement to provide matching or other state funds or federal funds or entering into a third party contract.

(c) Every solicitation issued for the purpose of establishing a contract shall include the maximum liability or total estimated purchase by agencies of state government for the current contract period, if applicable, and for the new contract period. More than one (1) contract may be let for the supply of any given class or type of goods or services and any contract may provide for the cancellation thereof by either party. Contracts executed or proposed to be executed for periods of time of more than twelve (12) months shall be subject to the policies, rules and regulations of the central procurement office, as approved by the procurement commission, and shall meet the following conditions:

(1) Such contracts may contain a provision giving the state the right of cancellation for convenience for periods of time established by the chief procurement officer;

(2) Such contracts shall contain a provision giving the state the right of cancellation at the end of any fiscal year without notice, in the event that funds to support the contract become unavailable; and

(3) No contract may be let for periods of time in excess of sixty (60) months, unless the chief procurement officer determines the contract is in the best interest of the state and approves the contract in accordance with rules and regulations, and policies and procedures approved by the procurement commission, as being in the best interest of the state.

(d) After contracts have been awarded, the chief procurement officer shall certify to state agencies the sources of services and supply and the contract price of the various goods and services covered by the contracts. It is unlawful for any state agency to purchase any goods or services covered thereby from any sources other than those certified by the chief procurement officer, except as otherwise provided in this chapter.



§ 12-3-306 - Registration with the department of revenue to collect and remit sales and use taxes -- Development of procedures for compliance.

(a) A state governmental entity shall not contract to acquire goods or services, and no person may contract to supply goods or services to a state governmental entity, unless, prior to, or contemporaneous with, entering into the contract, the person contracting to supply goods or services and its affiliates register with the department of revenue to collect and remit the sales and use tax levied by the Retailers' Sales Tax Act, compiled in title 67, chapter 6. Nothing in this section shall require a person or affiliate to register if the person or affiliate does not make sales to customers in the state of tangible personal property or services, which if the sales occurred wholly within the state, would be taxable under title 67, chapter 6. This section is specifically applicable to foreign persons, notwithstanding the fact that such foreign persons or their affiliates may not otherwise be legally obligated to collect and remit such tax.

(b) For purposes of this section:

(1) "Affiliates" means each and every affiliate of the person contracting with the state or other state entities, as the term "affiliate" is defined in § 48-103-102;

(2) "Other state entities" has the same meaning as in § 12-4-601; and

(3) "Person" or "persons" has the same meaning as in § 67-6-102.

(c) The commissioner of revenue and the chief procurement officer shall develop procedures for compliance with this section with approval by the procurement commission.



§ 12-3-307 - Application of procedural and administrative accountability requirements to matching funds.

Contracting state agencies that establish the procedural and administrative accountability requirements shall apply these requirements to all matching funds. The established procedural and administrative requirements shall remain in effect for the entire fiscal year covered by the third party contract, and no contracting agency shall modify or amend these procedures without the state agency's approval.



§ 12-3-308 - Contracts through or administered by social services agencies without discrimination -- Religious organizations.

(a) Notwithstanding any other law to the contrary, state and local governments shall contract for goods and services provided through, or administered by, the departments of children's services, health, and human services without discrimination against religious organizations or discrimination based on race, age, color, sex, or national origin and shall provide beneficiaries of assistance under the programs established by law with forms of disbursement that are redeemable with these organizations that are awarded a contract. State and local governments may use any state, federal, local or other moneys available for these purposes.

(b) State and local governments shall allow contracts with religious organizations to provide goods and services provided through, or administered by, the departments of children's services, health, and human services and to accept forms of disbursement under any program established on the same basis as any other nongovernmental provider without impairing the religious character of these organizations, and without diminishing the religious freedom of beneficiaries of assistance funded under these programs. The programs shall be implemented consistent with the first amendment of the United States Constitution. State and local governments shall not discriminate against an organization that is, or applies to be, a contractor to provide assistance or that accepts forms of disbursement on the basis that the organization has a religious character.

(c) A religious organization with a contract described in this section shall retain its independence from federal, state and local governments, including the religious organization's control over the definition, development, practice and expression of its religious beliefs. State and local governments shall not require a religious organization to alter its form of internal governance or to remove religious art, icons, scripture or other symbols in order to be eligible to contract to provide assistance or to accept grants or other forms of disbursement funded under any program or public contract.

(d) If a person, who applies for or receives goods, services or disbursements, objects to the religious character of the organization or institution from which the person receives, or would receive, assistance funded under any program, the state or local government shall provide the person, within a reasonable period of time after the date of the objection, with assistance from an alternative provider that is accessible to the person if an alternative provider is available and the value of which is not less than the value of assistance that the person would have received from the religious organization. Organizations shall provide notice to people receiving assistance of the right to object pursuant to this subsection (d).

(e) A religious organization's exemption provided under § 702 of the Civil Rights Act of 1964, codified in 42 U.S.C. § 2000e-1(a), regarding employment practices is not affected by its participation in, or receipt of, moneys from programs described in this section. Nothing in this section allows religious organizations to discriminate in employment practices on the basis of race, age, color, sex or national origin.

(f) Except as otherwise provided by law, a religious organization shall not discriminate against a person in regard to rendering assistance funded under any program described in this section on the basis of religion, a religious belief or refusal to participate in a religious practice, or on the basis of race, age, color, sex or national origin.

(g) Except as provided in subsection (h), any religious organization that contracts to provide goods, services or assistance funded under any program is subject to audit by the comptroller of the treasury, and is required to comply with the same rules and laws as other contractors to account in accordance with generally accepted auditing principles for the use of the moneys provided under the program.

(h) If a religious organization segregates public moneys provided under these programs into separate accounts, only the programs funded by financial assistance provided with these moneys are subject to audit by the comptroller of the treasury.

(i) Appeals from the decisions of the head of a state agency, board or commission may be made to the commissioner of finance and administration in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(j) No moneys provided directly to institutions or organizations to provide services and administer programs under this section may be spent for sectarian worship, instruction or proselytization. This subsection (j) does not apply to the contracting for the services of chaplains by state and local governments.

(k) For the purposes of this section, "state and local governments" means state agencies, boards and commissions and political subdivisions of this state.

(l) No funds provided by any state or local government for goods and services to religious organizations shall supplant present funding of programs provided by such groups but shall be a supplement to the activities rendered by these groups.



§ 12-3-309 - Prohibited contracts.

(a) Prohibited contracts:

(1) No state governmental entity shall contract to acquire goods or services from any person who knowingly utilizes the services of illegal immigrants in the performance of a contract for goods or services entered into with a state governmental entity;

(2) No person may contract to supply goods or services to a state governmental entity if that person knowingly utilizes the services of illegal immigrants in the performance of a contract to supply goods or services entered into with the state or a state entity.

(b) After January 1, 2007, no person may enter into a contract to supply goods or services to a state governmental entity without first attesting in writing that the person will not knowingly utilize the services of illegal immigrants in the performance of the contract, and will not knowingly utilize the services of any subcontractor who will utilize the services of illegal immigrants in the performance of the contract.

(c) If any person who contracts to supply goods or services to a state governmental entity, or who submits a response to contract to supply goods or services to a state governmental entity, is discovered to have knowingly utilized the services of illegal immigrants in the performance of the contract to supply goods or services to a state governmental entity, the chief procurement officer shall declare that person to be prohibited from contracting for or submitting a response for any contract to supply goods or services to a state governmental entity for a period of one (1) year from the date of discovery of the usage of illegal immigrant services in the performance of a contract to supply goods or services to a state governmental entity.

(d) Any person who is prevented from contracting for or submitting a response for a contract to supply goods or services to a state governmental entity for one (1) year pursuant to subsection (c) may appeal the imposition of the one-year prohibition by utilizing an appeals process to be established by the chief procurement officer and approved by the procurement commission.

(e) The chief procurement officer is authorized to promulgate rules and regulations to effectuate the purposes of this section and shall be approved by the procurement commission. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 12-3-310 - Definition of "call center" -- Contracts for call center services.

(a) As used in this section, "call center" includes a person who performs services, including, but not limited to, data entry services, electronic governmental transfers, or other electronic, telephone and telecommunication services.

(b) The chief procurement officer shall promulgate regulations pursuant to title 4, chapter 56, authorizing a preference in the evaluation of proposals for state contracts requiring vendors of call center services to only employ, use, or contract with citizens of the United States who reside in the United States, or any person authorized to work in the United States pursuant to federal law, including legal resident aliens in the United States to provide call center services.

(c) Any respondent seeking this preference shall supply such supporting documentation as the state may require and shall certify that it will provide services solely by citizens of the United States who reside within the United States, or persons authorized to work in the United States pursuant to federal law, including legal resident aliens in the United States. The certification shall acknowledge and confirm the right of the state to audit and monitor compliance and seek appropriate remedies for noncompliance.



§ 12-3-311 - Certain noncompetitive purchases and contracts entered into by the department of transportation are subject to the approval of the comptroller of the treasury -- Review by the fiscal review committee.

All noncompetitive purchases and contracts entered into by the department of transportation for non-construction and non-engineering projects or services with a term of more than one (1) year or which are renewable by either party that would extend the contract beyond twelve (12) months and which have a cumulative value of not less than two hundred fifty thousand dollars ($250,000), including all possible renewals, shall be subject to the approval of the comptroller of the treasury. A list of all such purchases and contracts shall be filed with and subject to review by the fiscal review committee.






Part 4 - Delegation of Purchasing Authority

§ 12-3-401 - Procedure for delegated authority.

(a) The chief procurement officer may authorize any or all state agencies to procure all or any specific types and classes of goods or services, without following the procedures relating to the requisitioning of such goods or services through the central procurement office. The comptroller of the treasury shall review and approve such delegations as required by procurement commission policy. The chief procurement officer shall consider the individual state agency's purchasing record in these delegations and shall periodically review purchasing activities of any state agency granted such delegation, and may reduce or revoke such delegated purchasing authority.

(b) It is intended that delegation of purchase authority may be made by state agency, by type of good or service, by dollar amount of procurement, or by any combination thereof, in order to reduce the procurement time required and to increase the amount of purchases made from any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business, as defined in § 12-3-514 [See Compiler's Notes].

(c) Upon delegated authority, any procurement not exceeding fifty thousand dollars ($50,000), for which a source of supply has not otherwise been established, shall be made without requisitioning such goods or services through the central procurement office; provided, that procurement requirements shall not be artificially divided so as to constitute a small purchase under this section.

(d) All requisitions and solicitations provided for in this section shall be posted on the state procurement office's web site, at a minimum providing the following information, as applicable, regarding each such procurement:

(1) Procuring agency;

(2) Requisition number;

(3) Vendor;

(4) Total amount of requisition;

(5) Line item of description; and

(6) Line item amount.






Part 5 - Competitive Solicitations

§ 12-3-501 - Award of contracts by competitive sealed solicitations.

Unless otherwise authorized by law, state contracts shall be awarded by competitive sealed solicitations by the central procurement office in the manner set forth in § 12-3-502, except as provided in § 12-3-401 and §§ 12-3-503 -- 12-3-508.



§ 12-3-502 - Solicitations -- Responses -- Rejection of responses -- Correction or withdrawal of responses -- Cancellation of awards or contracts -- Filing of notices of intent to award -- Procurement and performance bonds or other security.

(a) The central procurement office shall publicly advertise a copy of the solicitation. All responses received by the central procurement office shall be opened and examined at the time and place specified in the solicitation. Any and all responses may be rejected pursuant to subsection (b).

(b) Whenever the chief procurement officer approves the rejection of all responses for a certain solicitation, the chief procurement officer shall file a notice of such action with the comptroller of the treasury and shall take such action only for one (1) or more of the following reasons:

(1) Unreasonably high prices;

(2) Error in the solicitation;

(3) Cessation of need;

(4) Unavailability of funds; or

(5) Any other reason determined to be in the best interest of the state.

(c) Submission of a response shall not create rights, interests, or claims of entitlement in any respondent, including the lowest apparent respondent in terms of cost.

(d) (1) Correction or withdrawal of inadvertently erroneous responses, before or after award, or cancellation of awards or contracts based on such mistakes, shall be permitted with approval of the chief procurement officer. All cancellation of awards or contracts shall be filed with the comptroller of the treasury.

(2) After response opening, no changes in prices or other provisions of responses prejudicial to the interest of the state or fair competition shall be permitted.

(3) Except as otherwise provided by regulation or policy of the procurement commission, all decisions to permit the correction or withdrawal of responses, or cancel awards or contracts based on response mistakes, shall be supported by a written determination made by the chief procurement officer and such determination shall be filed with the comptroller of the treasury.

(e) Only criteria or factors set forth in the solicitation may be used in evaluating a response.

(f) After response evaluation and prior to award of the contract, the chief procurement officer shall issue a notice of intent to award to all respondents to the solicitation. Notification by the state of intent to award shall not create rights, interests, or claims of entitlement in any respondent.

(g) Upon issuance of the intent to award, all data relating to the procurement shall be made available for inspection to each respondent of the solicitation, upon request. No contract shall be awarded by the chief procurement officer without providing respondents a reasonable opportunity for inspection. The chief procurement officer shall establish procedures for providing inspection by respondents to solicitations. Such procedures shall be approved by the procurement commission. Notification by the state of intent to award shall not create rights, interests, or claims of entitlement in any respondent.

(h) Each contract shall be awarded in the name of the state, with reasonable promptness by written notice to the respondent to whom a contract will be awarded in accordance with the criteria for award as set forth in the solicitation.

(i) Procurement and performance bonds or other security may be required for any contract. Any such requirement shall be set forth in the solicitation. The chief procurement officer shall promulgate rules establishing the requirements for the use and appropriate amount of such bonds or other security with approval by the procurement commission.



§ 12-3-503 - Informal solicitation -- Small purchases -- Active solicitation of responses from minority-owned, woman-owned, service-disabled veteran-owned, or small business.

(a) The procurement commission may grant the chief procurement officer authority to establish informal solicitation rules, regulations, policies and procedures for procurements. The maximum amount of the procurement shall be determined in accordance with the following:

(1) If all of the members of the procurement commission agree, the amount shall be up to fifty thousand dollars ($50,000) or less; and

(2) Procurement requirements shall not be artificially divided in order to constitute an informal procurement under this section.

(b) The procurement commission may grant the chief procurement officer authority to establish small purchase rules, regulations, policies, and procedures. The maximum amount of the purchases shall be determined in accordance with the following:

(1) If all the members of the procurement commission agree, the amount shall be up to ten thousand dollars ($10,000) or less; and

(2) Purchasing requirements shall not be artificially divided in order to constitute a small purchase under this section.

(c) Notwithstanding subsections (a) and (b), such state agencies shall actively solicit responses from any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business in accordance with part 11 of this chapter.



§ 12-3-504 - Sole source procurement -- Noncompetitive negotiation.

The chief procurement officer shall identify goods or services that may not be procured by competitive means because of the existence of a single source of supply. The chief procurement officer shall submit to the procurement commission, for approval rules, policies, and procedures prescribing the manner in which such procurements may be accomplished, which may include noncompetitive negotiation. Sole source goods and services shall be purchased only in accordance with these rules, policies, and procedures approved by the procurement commission.



§ 12-3-505 - Emergency purchases.

The chief procurement officer is authorized to purchase for a state governmental entity in the open market specific goods or services for immediate delivery to meet emergencies arising from any unforeseen cause, including, but not limited to, delays by contractors, delays in transportation, unanticipated volume of work, and acts of God. The chief procurement officer may delegate this authority to any state agency; provided, that a report on the circumstances of any such emergency and the actions taken by such state agency as a result of the emergency shall be transmitted in writing as soon as possible by such state agency to the chief procurement officer. The report shall set forth the prices at which goods and services were purchased and the total amount of the purchase. The chief procurement officer shall keep each report on file in the permanent records of the central procurement office. All emergency purchases shall be posted on the single public Internet web site in such form as prescribed by the procurement commission. All emergency purchases shall, if practicable, be made on the basis of competitive procurement.



§ 12-3-506 - Negotiation with vendors -- General services administration price agreement.

In accordance with rules and regulations of the central procurement office approved by the procurement commission and adopted pursuant to title 4, chapter 56, part 1, and chapters 3 and 4 of this title, the chief procurement officer is authorized to negotiate with vendors who maintain a general services administration pricing agreement with the United States or any agency thereof; provided, that no contract executed under this section shall authorize a price higher than is contained in the contract between the general services administration and the affected vendor.



§ 12-3-507 - Competitive negotiation.

Except as otherwise provided by law, a contract may be entered into by competitive negotiation when it is determined by the chief procurement officer that it is in the best interest of the state. Each use of competitive negotiation shall be subject to approval by the chief procurement officer and the comptroller of the treasury in accordance with rules, policies, and procedures of the procurement commission. Notice of such approved competitive negotiations shall be posted on the central procurement office's web site.



§ 12-3-508 - Utilities -- Service contracts.

Subject to rules of the central procurement office approved by the procurement commission, the central procurement office shall purchase or contract for all telephone, telegraph, electric light, gas, power, postal, and other services for which a rate for the use thereof has been established by a public authority, in such manner as the chief procurement officer deems to be in the best interest of the state.



§ 12-3-509 - Certification by receiving agent as condition of payment.

When any goods or services are received by a state agency, the state agency's receiving agent shall certify electronically or in writing that the goods or services received were equal in quality and quantity to those requisitioned or ordered. The certification shall accompany the voucher directing the payment. The state shall not remit funds in payment of any voucher unless the voucher is accompanied by the certification.



§ 12-3-510 - Records of purchases open to public.

Notwithstanding § 12-3-502, all procurement records of the department and all records of the procurement commission shall be open and accessible to the public during the regular office hours of the central procurement office or state agency, when such inspections do not interfere with the orderly operation of the central procurement office or state agency.



§ 12-3-511 - Ascertainment of availability of funds.

The central procurement office shall not honor or act upon any requisitions from any state agency without first having ascertained from the commissioner of finance and administration, or other responsible official, the availability of funds to cover the proposed expenditure.



§ 12-3-512 - Cooperative purchasing agreements.

The central procurement office and public institutions of higher education may participate in, sponsor, conduct, or administer a cooperative purchasing agreement for the procurement of goods or services with one (1) or more other states or local governments in accordance with an agreement entered into between the participants. All cooperative purchasing conducted under this section shall be awarded through full and open competition.



§ 12-3-513 - Competitive reverse auction process.

(a) For a purchase of goods and services under this chapter, the central procurement office may purchase goods and services through a competitive reverse auction process that allows responses on specified goods or services electronically and adjustments to pricing during a specified time period. An award shall be made to the offeror determined to be the lowest responsible and responsive respondent at the close of the specified solicitation period.

(b) Policies and procedures concerning this procurement methodology, including the criteria, and the evaluation process shall be developed by the central procurement office and approved by the procurement commission.

(c) This section shall not apply to:

(1) Construction services; or

(2) Architectural or engineering services.



§ 12-3-514 - Protests by aggrieved respondents.

(a) As used in this section:

(1) "Protest" means a written objection by a respondent, as defined in § 12-3-201, challenging a solicitation, an award, or a proposed award of a contract; and

(2) "Protesting party" means a respondent, as defined in § 12-3-201, who has filed a protest.

(b) Any respondent who has submitted a response to a solicitation authorized under this chapter and who claims to be aggrieved in connection with the solicitation, award, or proposed award of a contract may protest to the chief procurement officer. The protest shall be submitted in writing within seven (7) calendar days after the earlier of the notice of the award or intent to award the contract is issued. Any issues raised by the protesting party after the seven-day period to protest shall not be considered as part of the protest. Upon receipt of a protest of a solicitation, award, or proposed award of a contract, and a protest bond as required in subsection (d), a stay of the solicitation, award, or proposed award shall be in effect until the protest is resolved as provided under this section.

(c) The signature of an attorney or a protesting party on a protest constitutes a certification by the signer that the signer has read the protest and that to the best of the signer's knowledge, information, and belief, formed after reasonable inquiry, the protest is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law, and that it is not for any improper purpose, such as to harass, limit competition, or cause unnecessary delay or needless increase in the cost of the procurement or of the litigation. If a protest is signed in violation of this subsection (c), then the chief procurement officer or protest committee, upon motion or upon its own initiative, may impose upon the person who signed the protest, a represented party, or both, an appropriate sanction, which may include an order to pay to the other party or parties, including the affected state agency, the amount of the reasonable expenses, including reasonable attorneys' fees incurred from the filing of the protest.

(d) A protest under this section is not actionable unless the protesting party submits a protest bond contemporaneously with a protest. A protest bond shall be payable to the state in the amount of:

(1) Five percent (5%) of the lowest bid or cost proposal evaluated;

(2) Five percent (5%) of the maximum liability or estimated maximum liability provided in the solicitation;

(3) Five percent (5%) of the estimated maximum revenue, if the solicitation, award, or proposed award is for a contract in which the state receives revenue; or

(4) For no-cost contracts, an amount to be determined by the chief procurement officer.

(e) The protest bond shall be in form and substance acceptable to the state and shall be surrendered to the state after the protesting party has had an opportunity to oppose the payment of the protest bond and after a finding by the protest committee that:

(1) The protest was signed, before or after appeal to the chief procurement officer or protest committee, in violation of subsection (c);

(2) The protest has been brought or pursued in bad faith;

(3) The affected state agency has suffered damages resulting in a loss of funding, increased expenditures, or a disruption in services; the protest was filed in bad faith or in violation of subsection (c); and the protest was not upheld;

(4) The protest did not state on its face a valid basis for protest; or

(5) For any other reason approved by the protest committee.

(f) The chief procurement officer shall hold the protest bond for at least eleven (11) calendar days after the date of the final determination of the protest by the chief procurement officer. If a protesting party appeals the chief procurement officer's determination to the protest committee, then the chief procurement officer shall hold the protest bond until instructed by the protest committee to either keep the bond, as set forth in subsection (d), or return it to the protesting party.

(g) At the time of filing a notice of a protest of a solicitation, award, or proposed award of a contract in which the estimated maximum liability, estimated maximum revenue, or lowest evaluated cost proposal is less than one million dollars ($1,000,000), a minority-owned business, woman-owned business, Tennessee service-disabled veteran-owned business, or small business, as those terms are defined in § 12-3-1102, may submit a written petition for exemption from the protest bond requirement of subsection (d). The petition shall include clear evidence of status as a minority-owned business, woman-owned business, Tennessee service-disabled veteran-owned business, or small business. After receipt of the petition by the central procurement office, the chief procurement officer has seven (7) calendar days in which to make a determination. If an exemption from the protest bond requirement is granted, then the protest shall proceed as though the bond were posted. If the chief procurement officer denies an exemption from the protest bond requirement, then the protesting party shall post the protest bond with the chief procurement officer as required in subsection (d) within five (5) calendar days of the determination.

(h) The chief procurement officer, in consultation with the head of the state agency, has authority to resolve the protest. The chief procurement officer shall resolve the protest within sixty (60) calendar days after a protest is filed. The final determination of the chief procurement officer shall be made in writing and submitted to the protesting party, the protest committee, and the comptroller of the treasury. If the chief procurement officer fails to resolve the protest within sixty (60) calendar days, then the protesting party may request that the protest committee meet to consider the protest. The chief procurement officer shall provide the minutes of the protest proceedings to each committee member and to the comptroller of the treasury and shall post the final determination within fifteen (15) business days to the web site of the central procurement office. A request for consideration before the protest committee shall be made in writing within seven (7) calendar days from the date of the chief procurement officer's final determination or within seven (7) calendar days following the chief procurement officer's failure to resolve the protest within sixty (60) calendar days after receipt of the protest.

(i) A stay made pursuant to subsection (b) shall not be lifted unless, after giving the protesting party an opportunity to be heard, the chief procurement officer or the protest committee makes a written determination that continuation of the procurement process or the award of the contract without further delay is necessary to protect the interests of the state.

(j) Nothing in this section requires a contested case hearing as set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. A protesting party shall exhaust all administrative remedies provided in this section prior to the initiation of any judicial review of a protest.

(k) If a protest is received by the state subsequent to a contract executed pursuant to a procurement process, then the Tennessee claims commission has exclusive jurisdiction to determine all monetary claims against the state, including, but not limited to, claims for the negligent deprivation of statutory rights pursuant to § 9-8-307(a)(1)(N).

(l) Protests appealed to the chancery court from the protest committee shall be by common law writ of certiorari. The scope of review in the proceedings shall be limited to the record made before the protest committee and shall involve only an inquiry into whether the protest committee exceeded its jurisdiction, followed an unlawful procedure, or acted illegally, fraudulently, or arbitrarily without material evidence to support its action.

(m) The procurement commission is authorized to promulgate necessary rules in accordance with the Uniform Administrative Procedures Act, as well as policies and procedures, to implement this section.






Part 6 - Cost Principles and Audits

§ 12-3-601 - Cost or pricing data.

(a) A contractor who makes a contract with the state under this chapter shall, except as provided in subsection (c), submit cost or pricing data, and shall certify that, to the best of its knowledge and belief, the cost of pricing data submitted was accurate, complete, and current as of a mutually determined specified date prior to the date of:

(1) The pricing of any contract awarded pursuant to sole source procurement authority pursuant to § 12-3-504, where the total contract price is expected to exceed an amount established by the procurement commission; or

(2) The pricing of any change order or contract modification which is expected to exceed an amount established by the procurement commission.

(b) Any contract, change order, or contract modification under which a certificate is required shall contain a provision that the price to the state, including profit or fee, shall be adjusted to exclude any significant sums by which the state finds that such price was increased because the contractor-furnished cost or pricing data was inaccurate, incomplete, or not current as of the date agreed upon between the parties.

(c) The requirements of this section need not be applied to contracts when:

(1) The contract price is based on adequate price competition;

(2) The contract price is based on established catalogue prices or market prices;

(3) Contract prices are set by law or regulation; or

(4) It is determined in writing in accordance with regulations promulgated by the procurement commission that the requirements of this section may be waived, and the reasons for such waiver are stated in writing.



§ 12-3-602 - Right to inspect plant or place of business and audit books and records.

(a) The state may, at reasonable times, and subject to regulation of the procurement commission, inspect the part of the plant or place of business of a contractor or any subcontractor which is related to the performance of any contract awarded or to be awarded by the state.

(b) The state may, at reasonable times and places, audit the books and records of any person who has submitted cost or pricing data to the extent that such books and records relate to such cost or pricing data. Any person who receives a contract, change order, or contract modification for which cost or pricing data are required, shall maintain such books and records that relate to such cost or pricing data for three (3) years from the date of final payment under the contract, unless a shorter period is otherwise authorized in writing.

(c) The state shall be entitled to audit the books and records of a contractor or any subcontractor under any contract or subcontract other than a firm fixed-price contract, to the extent that such books and records relate to the performance of such contract or subcontract. Such books and records shall be maintained by the contractor for a period of three (3) years from the date of final payment under the prime contract and by the subcontractor for a period of three (3) years from the date of final payment under the subcontract, unless a shorter period is otherwise authorized in writing. All contracts after July 1, 2013, shall include a provision with this statutory requirement and the provision cannot be amended or removed without the written consent of the comptroller of the treasury.



§ 12-3-603 - Regulations regarding cost principles.

The chief procurement officer shall propose regulations for approval by the procurement commission setting forth cost principles which shall be used to determine the allowability of incurred costs for the purpose of reimbursing costs under contract provisions that provide for the reimbursement of costs; provided, that if a written determination is made by the chief procurement officer to justify such action, such cost principles may be modified by contract and reported to the comptroller of the treasury.






Part 7 - Procurement with Limitation of Liability

§ 12-3-701 - Procurement of goods and services with limitation of a contractor's liability.

(a) (1) The chief procurement officer may authorize the procurement of goods and services with a limitation of a contractor's liability; provided, all respondents to a solicitation had an equal opportunity to request a limitation of liability.

(2) Unless authorized under this section by the chief procurement officer, no contract shall limit a contractor's liability to the state in an amount less than two (2) times the maximum liability, estimated liability, or maximum revenue of a contract.

(3) The chief procurement officer may authorize a limitation of liability amount of less than two (2) times the maximum liability, estimated liability, or maximum revenue of a contract if the chief procurement officer determines that the limitation of liability amount is necessary to prevent harm to the state from failing to obtain the goods or services sought or from obtaining the goods or services at a higher price.

(4) The chief procurement officer is authorized to approve a limitation of liability amount greater than two (2) times the maximum liability, estimated liability, or maximum revenue of a contract if the chief procurement officer determines that an increase in the liability amount is necessary to protect the state's best interests.

(5) A solicitation that includes a limitation of liability amount of less than two (2) times the maximum liability, estimated liability, or maximum revenue of a contract shall be approved by the comptroller of the treasury before the limitation of liability amount may be included in a contract.

(6) A solicitation that does not have a maximum liability, estimated liability, or maximum revenue of a contract may have a limitation of liability if approved by the chief procurement officer and the comptroller of the treasury, and if all respondents to the solicitation had an equal opportunity to request a limitation of liability.

(b) A limitation of liability in a contract with the state shall not apply to:

(1) Liability for intellectual property or to any other liability, including, without limitation, indemnification obligations for infringement of third-party intellectual property rights;

(2) Claims covered by any specific provision in a contract with the state providing for liquidated damages; or

(3) Claims for intentional torts, criminal acts, fraudulent conduct, or acts or omissions that result in personal injuries or death.

(c) A limitation of liability included in a contract with the state shall not waive or limit the state's legal rights, sovereign immunity, or any other immunity from suit provided by law. Nothing in this section authorizes a cause of action against the state in any foreign jurisdiction.

(d) The procurement commission is authorized to promulgate rules, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as well as policies and procedures, to implement this section.






Part 8 - Procurement Specifications and Scopes of Work

§ 12-3-801 - Specifications and scopes of work to permit open and competitive soliciting.

Whenever possible, all procurement specifications and scopes of work for goods and services to be purchased by the central procurement office or state agencies shall be worded or designed to permit open and competitive soliciting for the supplying of the goods or services to which they apply and all proprietary specifications and scopes of work shall be developed in accordance with rules of the central procurement office approved by the procurement commission.



§ 12-3-802 - Adoption and application of standard specifications and scopes of work.

It is the duty of all state agencies to furnish to the chief procurement officer recommended specifications for all goods and services required and to be required by such state agencies. It is the duty of the chief procurement officer to canvas the recommended specifications and either approve or modify the standard specifications and scopes of work so recommended, subject to the policy and criteria of the procurement commission. All standard specifications and scopes of work shall remain on file in the central procurement office and shall be posted on the central procurement office's web site. Each standard specification adopted for any good or service shall fit, insofar as possible, the requirements of the majority of the state agencies that use the same.



§ 12-3-803 - Changes and additions to standard specifications.

After the approval and adoption of standard specifications in the manner provided in § 12-3-802, changes in, alterations to, modifications of, or additions to such standard specifications may be made in accordance with rules or policy of the central procurement office as approved by the procurement commission.



§ 12-3-804 - Standard specifications preferred -- Procedure for exceptions.

The chief procurement officer shall make use of standard specifications whenever practicable. Goods and services purchased without standard specifications shall be made in accordance with policies and criteria established by the procurement commission.



§ 12-3-805 - Requisition of goods and services for which no standard adopted.

Whenever any department, institution, or agency of state government requisitions any goods or services for which a standard specification has not been adopted and approved, it shall be accompanied by or contain a recommended specification for such goods or services.



§ 12-3-806 - Specifications for office goods -- Biennial report.

(a) Whenever the chief procurement officer determines it to be advantageous, then specifications for office goods to be purchased by the state agencies shall be worded or designed so as to permit remanufactured office goods to be eligible for purchase. Such specifications may provide that remanufactured office materials, supplies and equipment be comparable in use and quality to new or currently manufactured office materials, supplies and equipment.

(b) The chief procurement officer shall prepare and submit to the governor, the speakers of the senate and the house of representatives, the chairs of the committees on government operations, and the procurement commission, a biennial report concerning the purchase of remanufactured office goods. Such report shall include the amount and frequency of such purchases, the cost savings realized by the state as a result of such purchases, and any remaining issues or areas for improvement.



§ 12-3-807 - Standard specifications for lubricating motor oil -- Authorized purchases -- List of businesses distributing re-refined or recycled oil.

(a) Standard specifications adopted for lubricating motor oil for competitive solicitations to be let by the central procurement office, or by the appropriate purchasing agencies for any political subdivision of the state, shall be prescribed to include re-refined or recycled lubricating motor oil. Such specifications may exclude re-refined or recycled lubricating motor oil for circumstances or equipment that require specialized treatment, upon submission of documented evidence to the procurement commission or the appropriate purchasing agency of the political subdivision to substantiate each such claim for exclusion.

(b) Standard specifications adopted for lubricating motor oil for competitive solicitations to be let by any state agency or by any political subdivision of the state, shall be prescribed to include re-refined or recycled lubricating motor oil. Such specifications may exclude re-refined or recycled lubricating motor oil for circumstances or equipment that require specialized treatment, upon submission of documented evidence to the appropriate departmental, institutional or agency head to substantiate each such claim for exclusion. The requirements of this section shall not be construed to prohibit such state agency from purchasing and contracting for the purchase of such re-refined or recycled lubricating motor oil through the central procurement office or through the appropriate local purchasing agency.

(c) Any nonprofit corporation receiving funding from the state or contracting with any department, institution, or agency of state government or political subdivision of the state to provide services to the public, shall be authorized to purchase and contract for the purchase of such re-refined or recycled lubricating motor oil as provided in this section through the central procurement office under this chapter or through the appropriate local purchasing agency.

(d) (1) The central procurement office shall compile and publish a list of business entities that commercially distribute re-refined or recycled lubricating motor oil that complies with the standard specifications adopted by the central procurement office pursuant to this section. The central procurement office shall make such list available to the various entities and political subdivisions of state government. The central procurement office shall mail such list to the chief executive of each county and each municipality.

(2) Prior to accepting competitive responses for a contract concerning lubricating motor oil, a county or municipality shall notify each business entity on the central procurement office's list of relevant facts concerning such proposed contract.



§ 12-3-808 - Specifications for purchases of chemical products.

(a) Specifications for purchases of chemical products pursuant to this chapter shall require that the manufacturer of the chemical products create and maintain a material safety data sheet (MSDS) for such chemical products on the national MSDSSEARCH repository or the manufacturer's web site so that the information can be accessed by means of the Internet. A site operated by or on behalf of the manufacturer or a relevant trade association is acceptable so long as the information is freely accessible to the public. In lieu of posting a MSDS on MSDSSEARCH, a respondent shall include the manufacturer's universal resource locator (URL) for their MSDS in the response proposal or purchase order.

(b) The chief procurement officer shall post on the chief procurement officer's web site the URL for MSDSSEARCH.






Part 9 - Life Cycle Cost and Procurement Act of 1978

§ 12-3-901 - Short title.

This part shall be known as and may be cited as the "Life Cycle Cost and Procurement Act of 1978."



§ 12-3-902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Energy efficiency standard" means a performance standard which prescribes the relationship of the energy use of a product to its useful output of services;

(2) "Major energy-consuming product" means any article so designated by the chief procurement officer in consultation with the central procurement office staff;

(3) "Political subdivision" means any city, town, municipality or county within the state; and

(4) "State procurement commission" means the commission established as set forth in title 4, chapter 56.



§ 12-3-903 - Policy of state.

It is hereby declared to be the policy of the state and its political subdivisions to use the life cycle costs of commodities as developed and disseminated by the federal government when purchased by the state or its political subdivisions where feasible as provided in this part.



§ 12-3-904 - Purchases to be made according to energy efficiency standards.

The chief procurement officer, to the maximum extent feasible, shall determine which commodities and products purchased by the state may be purchased according to energy efficiency standards based on rules and regulations, policies, and procedures approved by the procurement commission.



§ 12-3-905 - Energy efficiency standards to be adopted -- Equipment, appliances, lighting and heating and cooling products and systems to be Energy Star qualified -- Future contracts -- Guidelines.

(a) The chief procurement officer, in consultation with the central procurement office staff, shall adopt rules and regulations approved by the procurement commission relative to energy efficiency standards for major energy-consuming products to be procured by the state.

(b) When federal energy efficiency standards exist, the procurement commission, in consultation with the department of general services, shall, where feasible, adopt standards at least as stringent as the federal standards.

(c) For the purpose of implementing this part only, the central procurement office shall advise and consult with the chief procurement officer as an ex officio member.

(d) All future office equipment, appliances, lighting and heating and cooling products and systems purchased by and for state agencies shall be Energy Star qualified; provided, that such Energy Star qualified products and systems are commercially available.

(e) Existing purchasing contracts for all state agencies that do not provide as options Energy Star qualified office equipment, appliances, lighting and heating and cooling products and systems shall not be renewed upon expiration. All future contracts for state agencies shall provide as options Energy Star qualified office equipment, appliances, lighting and heating and cooling products and systems.

(f) The central procurement office, in consultation with the department of finance and administration, shall establish and publish guidelines providing direction to all state agencies regarding implementation of this section.



§ 12-3-906 - Life cycle costs used in purchase of major energy-consuming products.

When energy efficiency standards are established, the procurement commission shall adopt rules requiring life cycle costs to be used by the chief procurement officer in contracting for major energy-consuming products. In determining life cycle costs, the procurement commission and the chief procurement officer may consider the acquisition cost of the product, the energy consumption and the projected cost of energy over the useful life of the product, and the anticipated resale or salvage value of the product.



§ 12-3-907 - Energy efficiency standards and life cycle costs to be used by political subdivisions.

Except when private act or state law prohibits, every political subdivision shall adopt and incorporate in its procurement policies energy efficiency standards and life cycle costing employed by the state in its procurement policies.



§ 12-3-908 - Action by aggrieved party to void executory contract for purchase of commodities.

(a) Executory contracts for the purchase of commodities by a political subdivision included in this part shall be voidable by the circuit courts upon the bringing of an action by an aggrieved party.

(b) The court may void the contract upon the showing by the aggrieved party that:

(1) The party is a seller of the commodity;

(2) The party is doing business in the state;

(3) The commodity to be sold has an energy efficiency rating and life cycle cost lower than the commodity contracted for by the purchaser;

(4) The purchaser is a political subdivision, and the standard for the commodity has been adopted for one (1) year by the procurement commission and has not been incorporated or adopted by the political subdivision; and

(5) The aggrieved party is ready, willing and able, without any other legal constraints, to sell the commodity to the purchaser.



§ 12-3-909 - Assistance in development of energy efficiency standards.

The chief procurement officer shall provide technical assistance to aid in the development or implementation of energy efficiency standards for procurement policies to political subdivisions that request assistance.



§ 12-3-910 - Cooperation among state and local agencies.

The appropriate state agencies shall cooperate and coordinate their efforts in the development and implementation of energy efficiency standards for procurement policies to the fullest extent possible with the Tennessee municipal league, the municipal technical advisory service, the county technical advisory service, the Tennessee county services association, and any other appropriate state or local agency or group.



§ 12-3-911 - Adoption of more stringent energy efficiency standards by political subdivisions.

Nothing in this part shall be construed to prohibit the adoption of an energy efficiency standard by a political subdivision when that standard has not been adopted by rules of the procurement commission, or where the standard proposed to be adopted by the political subdivision is more stringent than the standard adopted by the rules of the procurement commission.



§ 12-3-912 - Administrative procedures.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall apply to this part.






Part 10 - Permanent Register of Respondents

§ 12-3-1001 - Register -- Prerequisite for respondents.

No person, firm or corporation shall be considered for contract award by the central procurement office under this chapter or under the rules and regulations established by the central procurement office, unless and until such person, firm, or corporation makes proper application to the central procurement office, as prescribed by rule or policy approved by the procurement commission, to be placed upon the permanent register of respondents. The central procurement office shall establish and maintain the register under and in compliance with the rules and regulations adopted by the procurement commission.



§ 12-3-1002 - Application for qualification as respondents.

All such applications by prospective respondents shall contain:

(1) A verified statement by the applicant disclosing and setting forth the types or classes of goods or services which the applicant desires to furnish and is able to furnish to the state or any state agency;

(2) A statement disclosing whether such applicant will furnish such goods or services as a manufacturer, dealer, agent, distributor, factor, or otherwise; and

(3) Such other information as may be required by the central procurement office to establish the ability of the applicant to perform any future undertaking for the state.



§ 12-3-1003 - Permanent mailing list of respondents.

The central procurement office shall establish and maintain from the permanent register of respondents a permanent mailing list, which shall include the names and mailing addresses of all interested respondents.



§ 12-3-1004 - Distributing and posting solicitations and responses electronically.

Notwithstanding any provision of law, rule or regulation to the contrary, the central procurement office may satisfy any requirement for mailing by distributing solicitations electronically and posting solicitations to the central procurement office Internet web site. In addition, the central procurement office may receive responses electronically. In order to assure the fullest possible participation of small businesses and minority-owned businesses, the central procurement office shall not require such small businesses and minority-owned businesses to receive or respond to solicitations electronically.






Part 11 - Tennessee Minority-Owned, Woman-Owned and Small Business Procurement and Contracting Act

§ 12-3-1101 - Short title.

Sections 12-3-1101 -- 12-3-1108 shall be known and may be cited as the "Tennessee Minority-Owned, Woman-Owned and Small Business Procurement and Contracting Act."



§ 12-3-1102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Department" means the department of general services;

(2) "Minority" means a person who is a citizen or lawful permanent resident of the United States and who is:

(A) African American, a person having origins in any of the black racial groups of Africa;

(B) Hispanic, a person of Mexican, Puerto Rican, Cuban, Central or South American, or other Spanish culture or origin, regardless of race;

(C) Asian American, a person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent, or the Pacific Islands; or

(D) Native American, a person having origins in any of the original peoples of North America;

(3) "Minority-owned business" means a minority-owned business that is a continuing, independent, for profit business that performs a commercially useful function, and is at least fifty-one percent (51%) owned and controlled by one (1) or more minority individuals who are impeded from normal entry into the economic mainstream because of past practices of discrimination based on race or ethnic background;

(4) "Procurement and contracting" means the procurement of equipment, supplies, personal services, professional services, consulting services, construction contracts, and architectural and engineering services;

(5) "Small business" means a business that is a continuing, independent, for profit business which performs a commercially useful function with residence in this state and has total gross receipts of not more than ten million dollars ($10,000,000) averaged over a three-year period or employs no more than ninety-nine (99) persons on a full-time basis;

(6) "State agency" means any department, office, institution of higher education, board, commission, or any other state agency that receives state funds;

(7) "Tennessee service-disabled veteran" means any person who served honorably on active duty in the armed forces of the United States with at least a twenty percent (20%) disability that is service-connected, meaning that such disability was incurred or aggravated in the line of duty in the active military, naval or air service;

(8) "Tennessee service-disabled veteran-owned business" means a service-disabled veteran-owned business that is a continuing, independent, for profit business located in this state that performs a commercially useful function, and:

(A) Is at least fifty-one percent (51%) owned and controlled by one (1) or more service-disabled veterans;

(B) In the case of a business solely owned by one (1) service-disabled veteran and such person's spouse, is at least fifty percent (50%) owned and controlled by the service-disabled veteran; or

(C) In the case of any publicly owned business, at least fifty-one percent (51%) of the stock of which is owned and controlled by one (1) or more service-disabled veterans and whose management and daily business operations are under the control of one (1) or more service-disabled veterans;

(9) "Tennessee small business" means a business that is a continuing, independent, for profit business which performs a commercially useful function with residence in Tennessee and has total gross receipts of no more than ten million dollars ($10,000,000) averaged over a three-year period or employs no more than ninety-nine (99) persons on a full-time basis; and

(10) "Woman-owned business" means a woman-owned business that is a continuing, independent, for profit business that performs a commercially useful function, and is at least fifty-one percent (51%) owned and controlled by one or more women; or, in the case of any publicly owned business, at least fifty-one percent (51%) of the stock of which is owned and controlled by one (1) or more women and whose management and daily business operations are under the control of one (1) or more women.



§ 12-3-1103 - Criteria and standards for eligibility.

(a) The procurement commission is authorized to adopt rules and regulations establishing criteria and standards for minority-owned, woman-owned, Tennessee service-disabled veteran-owned and Tennessee small businesses that are eligible to be included under this part. Such rules and regulations shall include methods by which eligibility can be verified and the business deemed certified.

(b) Such criteria and standards for eligibility shall include, but not be limited to, the number of employees, the total gross receipts or annual sales volume, including ownership and control.

(c) The maximum number of employees and the maximum dollar value of a small business under such rules and regulations may vary from industry to industry to the extent necessary to reflect the differing characteristics of any relevant factors of each particular industry.

(d) The governor's office of diversity business enterprises shall implement and administer a certification program and publish a directory of businesses certified as Tennessee small businesses and diversity business enterprises.

(e) Any business desiring to be certified as a Tennessee small business or diversity business enterprise shall make application to the governor's office of diversity business enterprises on an application as prescribed by such office.



§ 12-3-1104 - Active solicitation of bids and proposals required.

(a) (1) All state agencies are required to actively solicit bids and proposals for equipment, supplies, personal services, professional services, consulting services, construction contracts, and architectural and engineering services from a minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business in order to strive to obtain a fair proportion of procurements from any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business.

(2) The amount of fair proportion shall be recommended annually by the governor's office of diversity business enterprises to the procurement commission for its review and approval. In annually determining such amount of fair proportion, the procurement commission shall establish, based on the recommendation of the governor's office of diversity business enterprises a separate amount of fair proportion for each of the four (4) subcategories of minority-owned businesses set forth within § 12-3-1102: woman-owned, Tennessee service-disabled veteran-owned businesses and small businesses. Nothing in this part shall be construed as establishing any mandatory goal or quota with respect to minority-owned business, woman-owned business, service-disabled veteran-owned business, or small businesses.

(b) Procurements shall not be deemed to be from either minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business if the business with which such contracting is done is owned by or is under the controlling interest of another business which exceeds the limitations of § 12-3-1103. No minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business to which a contract has been awarded shall subcontract any portion of such contract with any business which exceeds the limitations of § 12-3-1103 and continue to maintain eligibility under this part without express approval of the chief procurement officer.

(c) As used in subsection (a), "actively solicit bids and proposals" may include contacting the governor's office of diversity business enterprises; reviewing compiled directories of a minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business; purchasing publication of notices within newspapers of general circulation or through electronic media; and inviting any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business to submit bids or to obtain information pertaining to the submission of bids.



§ 12-3-1105 - Design and implementation of procedures.

The departments of general services, finance and administration, transportation and economic and community development, and the state building commission shall cooperate with the governor's office of diversity business enterprises in the design and implementation of procedures for the identification of any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business, the selection for bid and proposal lists and the monitoring of procurements from minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business.



§ 12-3-1106 - Diversity business program director -- Annual goals for contracting with businesses.

(a) The chief procurement officer, as director of the governor's office of diversity business enterprises, shall appoint a diversity business program director to work in conjunction with the departments of general services, finance and administration, transportation, economic and community development and the state building commission to:

(1) Compile and maintain a comprehensive list of any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business by cooperating with both governmental and private sector entities in locating potential sources for various products and services;

(2) Assist any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business in complying with state procurement and contracting procedures and requirements;

(3) Examine requests from state agencies for the purchase of goods or services to help determine which solicitations may offer increased opportunities for any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business; and

(4) Make recommendations to appropriate state agencies for the simplification of procurement and contract specifications and terms in order to increase the opportunities of participation by any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business.

(b) All state agencies shall fully cooperate with the governor's office of diversity business enterprises and shall provide staff support and any other assistance upon request of the chief procurement officer. This cooperation specifically includes, but is not limited to, establishing and striving to achieve annual state agency level internal goals for minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business contracting. In establishing and striving to achieve these annual goals, each agency shall work closely with the governor's office of diversity business enterprises. Each agency shall provide as requested to the governor's office of diversity business enterprises periodic reports on upcoming procurement and contract opportunities and on the level of participation by minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business in that agency's procurements and contracts.



§ 12-3-1107 - Annual report.

(a) The chief procurement officer shall annually report, on or before each December 31, to the governor and to each member of the general assembly concerning the awarding of purchases to minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business and the total value of awards made during the preceding fiscal year under this part. The chief procurement officer shall also include in such annual report:

(1) The number of solicitations of minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business by category;

(2) The number of responses received from minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business by category; and

(3) The dollar amount of purchases awarded to such businesses by category.

(b) In annually reporting the information on any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business, based upon information provided by vendors, the chief procurement officer shall, in a separate section of the report, indicate the number of businesses solicited within each of the four (4) subcategories enumerated within § 12-3-1102, the number of responses received from each of the four (4) subcategories enumerated within § 12-3-1102, and the total number and dollar amount of all purchases awarded within each of the four (4) subcategories enumerated within § 12-3-1102. For purposes of evaluation, the report shall also indicate the total number and dollar amount of all purchases by all state agencies during the reporting period.



§ 12-3-1108 - Preference to in-state meat producers by departments and agencies.

All departments, agencies and institutions of state government that purchase meat, meat food products or meat by-products, as defined in § 53-7-202, with state funds shall give preference to producers located within the boundaries of this state when awarding contracts or agreements for the purchase of such meat or meat products, so long as the terms, conditions and quality associated with the in-state producers' proposals are equal to those obtainable from producers located elsewhere.



§ 12-3-1109 - Preference to in-state meat producers by schools.

All public education institutions using state funds to purchase meat, meat food products, or meat by-products, as defined in § 53-7-202, shall give preference in awarding contracts or agreements for the purchase of such meat or meat products to producers located within the boundaries of this state so long as the terms, conditions and quality associated with the in-state producers' proposals are equal to those obtainable from producers located elsewhere.



§ 12-3-1110 - Preference to in-state coal mining companies.

Notwithstanding any provision of law to the contrary, all state agencies, departments, boards, commissions, institutions, institutions of higher education, schools and all other state entities shall purchase coal mined in this state if such coal is available at a delivered price that is equal to or less than coal mined outside the state.



§ 12-3-1111 - Preference to in-state natural gas producers.

Notwithstanding any provision of law to the contrary, all state agencies, departments, boards, commissions, institutions, institutions of higher education, schools and all other state entities shall purchase natural gas produced from wells located in the state if such gas is available at a price which is equal to or less than natural gas produced from wells located outside the state, transportation costs taken into account.



§ 12-3-1112 - Governor's office of diversity business enterprises -- Purpose -- Small business liaison representative -- Study of opportunities.

(a) There is created the governor's office of diversity business enterprises to administer this part. All positions, resources and functions of the governor's office of diversity business enterprises existing within the department of general services shall be transferred to the procurement office on October 1, 2011.

(b) The office of diversity business enterprises shall assist small businesses and businesses owned by minorities and women to develop into viable, successful businesses. This work shall include assisting these businesses to compete successfully for the state's expenditures for goods and services.

(c) Each state agency shall designate a staff person as a small business liaison representative to the governor's office of diversity business enterprises to coordinate the agency's efforts to utilize Tennessee small businesses and diversity business enterprises in their procurement and contracting opportunities.

(d) After appointment of the chief procurement officer, such officer, in consultation with the department of general services and the department of economic and community development, shall study opportunities available to Tennessee small businesses and diversity business enterprises in state contracting and the potential effect of enhancing such opportunities through utilization of monetary allowances. It is the legislative intent that such study shall, insofar as possible, assess the impact on Tennessee small businesses and diversity business enterprises that would have occurred if monetary allowances of varying amounts had been available. Further, it is the legislative intent that such study shall estimate the costs to the state that would have resulted from such monetary allowances.

(e) The small business advocate within the office of the comptroller of the treasury shall be qualified by training or relevant and recent experience in administering programs to encourage and enhance economic opportunities for small businesses, woman-owned businesses and minority-owned businesses. At least annually, the advocate shall attend training or other specialized instruction to enhance understanding of the particular obstacles impeding woman-owned and minority-owned businesses from normal entry into the economic mainstream. Such training shall be provided by the governor's office of diversity business enterprises in the normal course of business as part of the regular training program for state agencies. When the advocate position is filled by reassigning a current employee, such employee shall receive the requisite training prior to assuming the advocate duties.



§ 12-3-1113 - Preference to goods produced or grown in this state, including agricultural products.

(a) Notwithstanding any other law to the contrary, all departments and agencies making purchases of goods, including agricultural products, shall give preference to those produced or grown in this state or offered by Tennessee respondents as follows:

(1) Goods produced in this state or offered by Tennessee respondents shall be given equal preference if the cost to the state and quality are equal; and

(2) Agricultural products grown in this state shall be given first preference and agricultural products offered by Tennessee respondents shall be given second preference, if the cost to the state and quality are equal.

(b) If goods, including agricultural products, produced or grown in this state or offered by Tennessee respondents are not equal in cost and quality to other products, then goods, including agricultural products, produced or grown in other states of the United States shall be given preference over foreign products if the cost to the state and quality are equal.

(c) As used in this section:

(1) "Agricultural products" includes textiles and other similar products; and

(2) "Tennessee respondents" means a business:

(A) Incorporated in this state;

(B) That has its principal place of business in this state; or

(C) That has an established physical presence in this state.

(d) The commission and all state agencies making purchases of vegetation for landscaping purposes, including plants, shall give preference to Tennessee vegetation native to the region if the cost to the state is not greater and the quality is not inferior.

(e) All departments and agencies procuring services shall give preference to services offered by a Tennessee respondent if:

(1) The services meet state requirements regarding the service to be performed and expected quality; and

(2) The cost of the service does not exceed the cost of other similar services of similar expected quality that are not offered by a Tennessee respondent.






Part 12 - Local Governments

§ 12-3-1201 - Purchases for local governmental units.

(a) The central procurement office may, upon request, purchase goods and services for any county, city, municipality, special district, school district, other local governmental unit of the state, or quasi-governmental entity organized under a city, municipality, or county. The purchases shall be made on the same terms and under the same rules and regulations as now provided for the purchase of goods and services by the central procurement office. The cost of any purchase made pursuant to this section shall be borne by the local governmental unit concerned. The central procurement office has the power to promulgate all rules and regulations necessary for the operation of this section, subject to the approval of the procurement commission.

(b) It is the intent of this section that the central procurement office advise local governments of the benefits to be derived from the use of the purchasing procedures authorized herein. Where any local or private act, charter, or general law requires that a local governmental unit purchase by competitive procurement method, the local unit of government may, notwithstanding the local or private act, charter, or general law, purchase, without public advertisement or competitive soliciting, under the provisions of contracts or price agreements entered into by the central procurement office.

(c) To the extent permitted by federal law or regulations, local governments may make purchases of goods, except motor vehicles, or services included in federal general service administration contracts or other applicable federal open purchase contracts either directly or through the appropriate state agency; provided, that no purchase under this section shall be made at a price higher than that which is contained in the contract between the general services administration and the vendor affected.

(d) (1) Except as provided in subdivision (d)(5), when any local or private act, charter, or general law requires that a local governmental unit purchase by competitive soliciting, the local unit of government may, notwithstanding the local or private act, charter, or general law, purchase, without public advertisement or competitive soliciting, any item from local sources if such item is available for purchase under the provisions of contracts or price agreements entered into by the central procurement office, and such item is available at the same or lower cost from such local sources. This subsection (d) shall apply only in cases where the local governmental entity is not permitted to purchase from an existing contract established by the central procurement office. Any item purchased locally must be of equal or better specifications than the item under the competitive contract.

(2) The legislative body of a county by resolution or a municipality by ordinance may establish and adopt a program to encourage participation in government purchasing programs by minority-owned businesses. Such programs may include set-aside provisions which conform to federal law.

(3) This subsection (d) shall be permissive relative to sellers of motor vehicles.

(4) This subsection (d) shall have no effect unless it is approved by a two-thirds (2/3) vote of the local legislative body and such approval is filed with the comptroller of the treasury.

(5) This subsection (d) does not apply in a county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), or in a county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census.



§ 12-3-1202 - Purchase of secondhand articles or equipment by municipalities or counties.

(a) Notwithstanding any charter, private act, or general law requirements, any municipality or any county may purchase used or secondhand articles consisting of goods, equipment, materials, supplies, or commodities from any federal, state, or local governmental unit or agency without public advertisement and competitive soliciting.

(b) Notwithstanding any charter, private act, or general law requirements, any municipality or any county may purchase used or secondhand articles consisting of goods, equipment, materials, supplies, or commodities from any private individual or entity without public advertisement and competitive soliciting as long as the purchasing government documents the general range of value of the purchased item through a listing in a nationally recognized publication or through an appraisal by a licensed appraiser, and the price is not more than five percent (5%) higher than the highest value of the documented range.



§ 12-3-1203 - Purchases for other local governmental units.

(a) Any municipality, county, utility district, or other local governmental unit of the state may, upon request, purchase supplies, equipment, and services for any other municipality, county, utility district, or other local governmental unit.

(1) The purchases shall be made on the same terms and under the same rules and regulations as regular purchases of the purchasing entity.

(2) The cost of the purchase shall be borne by the local government for which the purchase was made.

(3) Where the local government making the request is required to advertise and receive bids, it shall be sufficient for those purposes that the purchasing entity comply only with its own purchasing requirements.

(b) (1) Any local education agency (LEA) may purchase equipment under the same terms of a legal bid initiated by any other LEA in Tennessee.

(2) (A) Any LEA may purchase directly from a vendor the same equipment at the same price and under the same terms as provided in a contract for such equipment entered into by any other LEA.

(B) Any LEA which purchases equipment under this subsection (b) shall directly handle payment, refunds, returns, and any other communications or requirements involved in the purchase of the equipment without involving the LEA which originated the contract. The originating LEA shall have no liability or responsibility for any purchases made by another LEA under a contract which the originating LEA negotiated and consummated.

(c) (1) Any municipality, county, utility district, or other local governmental unit of this state may purchase supplies, goods, equipment, and services under contracts or price agreements entered into by any other local governmental unit of this state. Such purchases shall be made on the same terms and under the same rules and regulations as regular purchases of the purchasing entity. Any local governmental unit that purchases supplies, goods, equipment, or services under this section shall directly handle payment, refunds, returns, and any other communication or requirements involved in the purchase without involving the local governmental unit that originated the contract. The originating local governmental unit shall have no liability or responsibility for any purchases made by another local governmental unit under a contract that the originating local governmental unit negotiated and consummated. Where any local or private act, charter, or general law requires that a local governmental unit purchase by competitive bidding, the local governmental unit may, notwithstanding the local or private act, charter, or general law, purchase without public advertisement or competitive bidding in accordance with this section.

(2) This subsection (c) shall not apply to:

(A) Purchases of new or unused motor vehicles, unless the motor vehicles are manufactured for a special purpose as defined in § 12-3-1208; and

(B) Purchases related to any transportation infrastructure project, including, but not limited to, projects for the construction or improvement of streets, highways, bridges, tunnels, or any roadway related facility.



§ 12-3-1204 - Competitive solicitation.

(a) As used in this section, "municipality," "county," and "metropolitan government" apply only to municipalities, counties, and metropolitan governments with a population greater than one hundred fifty thousand (150,000), according to the 1990 federal census or any subsequent federal census.

(b) In any municipality, county, or metropolitan government, notwithstanding any charter provision, private act, or other provision of law, a purchase, lease, or lease-purchase must be preceded by competitive solicitation only if the purchase, lease, or lease-purchase exceeds ten thousand dollars ($10,000).

(c) When the charter of a metropolitan government requires that purchases be made on the basis of competitive bidding, notwithstanding subsection (b), "competitive soliciting" for the metropolitan government means: Click here to view image.

(d) Any municipality, county, or metropolitan government may retain present competitive soliciting requirements and may retain the right to establish, in accordance with charter amendment or private act, whichever is applicable, different dollar amount thresholds and different requirements for competitive bids and competitive proposals from those established in this section.

(e) Nothing in this section shall be deemed to expressly or impliedly repeal § 7-52-117, or any part of that section.

(f) This section shall not supersede or be construed to supersede § 12-3-1201.



§ 12-3-1205 - Cooperative purchasing agreements.

(a) Any municipality, county, utility district, or other local government of the state may participate in, sponsor, conduct or administer a cooperative purchasing agreement for the procurement of any supplies, services or construction with one (1) or more other local governments in accordance with an agreement entered into between the participants. Such cooperative purchasing may include, but is not limited to, joint or multi-party contracts between local governments. Where the participants in a joint or multi-party contract are required to advertise and receive bids, it shall be sufficient for those purposes that the purchasing entity comply only with its own purchasing requirements.

(b) (1) Notwithstanding any other law to the contrary, any municipality, county, utility district, or other local government of the state may participate in, sponsor, conduct, or administer a cooperative purchasing agreement for the procurement of any goods, supplies, services, or equipment with one (1) or more other governmental entities outside this state, to the extent the laws of the other state permit the joint exercise of purchasing authority, in accordance with an agreement entered into between or among the participants; provided, such goods, supplies, services, or equipment were procured in a manner that constitutes competitive bidding and were advertised, evaluated, and awarded by a governmental entity and made available for use by other governmental entities.

(2) A municipality, county, utility district, or other local government of the state may participate in a master agreement by adopting a resolution accepting the terms of the master agreement. If a participant in a joint or multi-party agreement is required to advertise and receive bids, then it will be deemed sufficient for those purposes that the purchasing entity or the entity that procured the bid complied with its own purchasing requirements. The participant shall acquire and maintain documentation that the purchasing entity or entities that procured the bid complied with its own purchasing requirements.

(3) The powers conferred by this section are in addition and supplemental to the powers conferred by any other law, and any limitations imposed by this section shall not affect powers conferred by any other law.

(4) This subsection (b) shall not apply to:

(A) Purchases of new or unused motor vehicles, unless the motor vehicles are manufactured for a special purpose as defined in § 12-3-1208; or

(B) Purchases of construction, engineering or architectural services, or construction materials.

(c) The chief procurement officer may collect information from municipalities, counties, utility districts, or any other local government unit concerning the type, cost, quality, and quantity of commonly used goods, supplies, services, or equipment being procured under cooperative purchasing agreements. The chief procurement officer may make available all such information to any municipality, county, utility district, or other local government unit upon request.



§ 12-3-1206 - Transfer of assets for fire protection.

(a) Notwithstanding any other law, a county, municipality and metropolitan government may transfer the ownership of assets for fire protection purchased through or with the proceeds of federal, state or local grants to volunteer fire departments within such county, municipality or metropolitan area; provided, that such volunteer fire departments are registered as non-profit organizations with the office of the secretary of state.

(b) This section shall have no effect in a county, municipality or metropolitan area unless it is approved by the appropriate legislative body.



§ 12-3-1207 - Authorization to use competitive sealed proposals.

(a) Any municipality may use competitive sealed proposals to purchase goods and services rather than competitive sealed bids when the municipal governing body, acting under the restrictions and requirements of this section and a procurement code adopted by the governing body, determines that the use of competitive sealed bidding is either not practicable or not advantageous to the municipality. In actual emergencies caused by unforeseen circumstances, such as natural or human-made disasters, delays by contractors, delays in transportation, or unanticipated volume of work, purchases through competitive sealed proposals may be made without specific authorizing action of the municipal governing body. A record of any emergency purchase shall be made by the person or body authorizing the emergency purchase, specifying the amount paid, the items and services purchased, from whom the purchase was made, and the nature of the emergency. A report of the emergency purchase through competitive sealed proposals containing all relevant information shall be made as soon as possible by the person or body authorizing the purchase to the municipal governing body.

(b) In the decision to use competitive sealed proposals, the governing body shall follow a procurement code, which shall be adopted by the municipality by ordinance before purchases may be made under this section. The code shall contain criteria for purchasing through competitive sealed proposals and procedures consistent with this section.

(c) The procurement code shall provide that competitive sealed proposals may be used only when qualifications, experience, or competence are more important than price in making the purchase and:

(1) When there is more than one (1) solution to a purchasing issue and the competitive sealed proposals will assist in choosing the best solution; or

(2) When there is no readily identifiable solution to a purchasing issue and the competitive sealed proposals will assist in identifying one (1) or more solutions.

(d) The municipal technical advisory service of the University of Tennessee's institute for public service, in conjunction with the comptroller of the treasury's office, shall develop a model procurement code that may be adopted by any municipality to guide the governing body and purchasing agent in making purchases through requests for competitive sealed proposals. The model procurement code shall contain provisions allowing an aggrieved respondent to protest the intended award to another respondent if the protest is filed within seven (7) calendar days after the intended award is announced. The protest shall be filed with and decided by the municipal governing body.

(e) Adequate public notice of the request for competitive sealed proposals shall be given in the same manner provided for competitive sealed bids.

(f) Competitive sealed proposals shall be opened in a manner that avoids disclosure of contents to competing respondents during the negotiation. The proposals shall be open for public inspection after the intent to award the contract to a particular respondent is announced.

(g) The request for competitive sealed proposals shall state the relative importance of price and other evaluation factors.

(h) As provided in the request for competitive sealed proposals and in the procurement code, discussions may be conducted for clarification to assure full understanding of, and responsiveness to, the solicitation requirements with responsible respondents who submit proposals determined by the purchasing agent to be reasonably susceptible of being selected. These respondents shall be accorded fair and equal treatment with respect to any opportunity for discussion and revision of proposals, and revisions may be permitted after submission and before the intent to award to a particular respondent is announced to obtain the best and final offers. In conducting discussions, the purchasing agent and other municipal personnel may make no disclosure to any respondent of any information derived from proposals submitted by competing respondents.

(i) The award shall be made to the responsible respondent whose proposal the governing body determines is the most advantageous to the municipality, taking into consideration price and the evaluation factors set out in the request for competitive sealed proposals. No other factor may be used in the evaluation. The purchasing agent shall place in the contract file a statement containing the basis on which the award was made.

(j) (1) A governmental utility board shall have the same rights and be subject to the same restrictions and requirements as apply to a municipal governing body under this section. The governmental utility board shall adopt a procurement code by resolution before purchases may be made under this section.

(2) For purposes of subdivision (j)(1), a "governmental utility board" includes a board of public utilities created under title 7, chapter 52, and shall also include any other county, metropolitan government or municipal utility board or supervisory body created by private act, home rule charter or local ordinance or resolution.

(3) Nothing in this subsection (j) shall otherwise modify or impair any limitations on the contracting power of the governmental utility boards as the powers may exist under applicable law.



§ 12-3-1208 - Reverse auctions by local governmental units.

(a) (1) As used in this section, "local governmental unit" means and includes a county, city, municipality, special district, utility district, school district, authority or any other entity created or appointed by a local governmental unit of the state.

(2) For a purchase of goods or services, any local governmental unit may purchase goods or services through a competitive reverse auction process that allows offerors to bid on specified goods or services electronically and adjust bid pricing during a specified time period.

(3) This section shall not apply to:

(A) Construction services, other than those relating to maintenance, repairs and renovations, the cost of which is less than twenty-five thousand dollars ($25,000);

(B) Architectural or engineering services;

(C) New or unused motor vehicles, unless the motor vehicles are manufactured for a special purpose. "Manufactured for a special purpose" includes, but is not limited to, school buses, buses with capacity exceeding twenty-two (22) passengers used to provide public transportation, garbage trucks, fire trucks or ambulances; or

(D) New or unused construction equipment.

(b) The purchasing agent of the local governmental unit shall solicit bids by public notice inserted at least once in a newspaper of countywide circulation five (5) calendar days prior to the first day bids can be submitted. If the county in question has no newspaper with countywide circulation, the purchasing agent shall post notices on a public bulletin board in the county courthouse. The purchasing agent may also solicit bid requests by mail to prospective bidders or by distributing invitations to bid electronically via email or by posting on the entity's web site. All invitations to bid shall include a general description of the goods or services to be purchased and information related to the time and place of opening bids.

(c) In order to assure the fullest possible participation of small businesses and minority-owned businesses, a local governmental unit shall provide a mechanism either through the local governmental unit itself or through a third party, if a third party source is utilized to conduct the reverse auction, to facilitate participation of small and minority-owned businesses in a reverse auction.

(d) All bid responses received shall be made available publicly at the time and place identified in the invitation to bid. An award shall be made to the offeror determined to be the lowest responsible and responsive bidder at the close of the specified bid period. Each bid, with the name and address of the bidder, shall be recorded and the names of the bidders, the amounts of their bids and the name of the successful bidder shall, after the award, be open to public inspection. All bids should be preserved for a period of sixty (60) months.

(e) (1) Prior to the initial utilization of a reverse auction, the local governmental unit shall file a plan with the comptroller of the treasury. The plan shall indicate the technology to be utilized, whether a third party source will be utilized to conduct a reverse auction or auctions, a description of policies and procedures related to the implementation of the reverse auction process and documentation of internal controls that will ensure the integrity of the process;

(2) The plan shall also indicate whether such a process will be implemented within the existing operating resources of the local governmental unit or indicate prior approval of the governing body of the local governmental unit if additional operating resources are needed.



§ 12-3-1209 - Requirements of professional persons or groups providing legal services, fiscal agent, financial advisor, advisory or consultant services covered by this part.

(a) Contracts by counties, cities, metropolitan governments, towns, utility districts and other municipal and public corporations of the state, for legal services, fiscal agent, financial advisor or advisory services, educational consultant services, and similar services by professional persons or groups of high ethical standards, shall not be based upon competitive solicitations, but shall be awarded on the basis of recognized competence and integrity. The prohibition against competitive soliciting in this section shall not prohibit any entity enumerated from interviewing eligible persons or entities to determine the capabilities of such persons or entities.

(b) Any person providing fiscal agent, financial advisor or advisory services to any county, city, metropolitan government, town, utility district or other municipal or public corporation shall perform such services only pursuant to a written contract, specifying the services to be rendered, the costs therefore, and the expenses to be covered under such contract.

(c) Any person providing fiscal agent, financial advisor or advisory services to any county, city, metropolitan government, town, utility district or other municipal or public corporation of this state who desires to bid, directly or indirectly, on any bonds, notes or other obligations of such entity sold pursuant to public, competitive sale shall receive in writing prior to the sale the permission of such entity to respond either directly or indirectly on the obligations.

(d) For the purposes of this section, "providing fiscal agent, financial advisor or advisory services" means a relationship that exists when a person renders or enters into an agreement to render financial advisory or consultant services to or on behalf of an issuer with respect to a new issue or issues of municipal securities, including advice with respect to the structure, timing, terms and other similar matters concerning such issue or issues, for a fee or other compensation or in expectation of such compensation for the rendering of such services. Notwithstanding the foregoing provisions of this subsection (d), a financial advisory relationship shall not be deemed to exist when, in the course of acting as an underwriter, a municipal securities dealer renders advice to an issuer, including advice with respect to the structure, timing, terms and other similar matters concerning a new issue of municipal securities.

(e) (1) Contracts by counties, cities, metropolitan governments, towns, utility districts and other municipal and public corporations of the state for information management services, including, but not limited to, computer program analyst services shall, upon approval by a two-thirds (2/3) vote of the governing body, be procured through a request for proposals process. The request for proposals process will invite prospective respondents to participate and will indicate the service requirements and the factors used for evaluating the proposals. Such factors shall include cost, the vendor's qualifications and any additional factor or factors deemed relevant by the procuring entity for the procurement of the service. Cost shall not be the sole criterion for evaluation. The contract for such services will be awarded to the best evaluated, responsive respondent.

(2) This subsection (e) shall only apply in counties having a population of not less than four hundred seventy thousand (470,000) nor more than four hundred eighty thousand (480,000), according to the 1980 federal census or any subsequent federal census.



§ 12-3-1210 - Authority of the Tennessee board of regents system and the University of Tennessee system.

Notwithstanding any law to the contrary, the Tennessee board of regents system and the University of Tennessee system are authorized to:

(1) Develop procedures to apply the policy of § 12-3-701 to their constituent institutions, including procedures describing the circumstances in which limitations below two (2) times the value of the contract are permitted and procedures for obtaining permission from the appropriate official of the Tennessee board of regents or the University of Tennessee;

(2) Purchase software for use restricted solely to academic teaching or research upon terms that may limit the contractor's liability or warranties; provided, that in no event, shall the liability of the contractor be limited for intentional torts, criminal acts or fraudulent conduct; and

(3) Acquire software or services, materials, supplies and equipment free or at nominal cost upon terms that may limit the contractor's liability or warranties; provided, that in no event, shall the liability of the contractor be limited for intentional torts, criminal acts or fraudulent conduct.



§ 12-3-1211 - Contracts for the purchase of personal computers and related devices by public school teachers.

(a) The central procurement office may establish contracts for the purchase of personal computers and related devices by public school teachers for use outside the classroom. The computers and related devices shall not be purchased with public funds, but shall be paid for and owned by teachers individually. The contracts shall be established in accordance with this chapter.

(b) The central procurement office shall promulgate rules to regulate the purchases authorized in this section. The rules shall be approved by the procurement commission.



§ 12-3-1212 - Resolution or ordinance to increase threshold amount for requiring public advertisement and competitive bidding.

Notwithstanding any charter provision, private act, or other law to the contrary, any county, municipality, utility district, or other local governmental entity having centralized purchasing authority with a full-time purchasing agent is authorized, by resolution or ordinance of its governing body, to increase the threshold over which public advertisement and sealed competitive bids or proposals are required to an amount not to exceed twenty-five thousand dollars ($25,000) for nonemergency, nonproprietary purchases. At least three (3) written quotations shall be required whenever possible for purchases costing less than the bid threshold established for public advertisement and sealed competitive bids or proposals but more than forty percent (40%) of such bid threshold or some lower amount as may be established by the governing body in the resolution. Purchases of like items shall be aggregated for purposes of the bid threshold.









Chapter 4 - Public Contracts

Part 1 - General Provisions

§ 12-4-101 - Personal interest of officers prohibited.

(a) (1) It is unlawful for any officer, committee member, director, or other person whose duty it is to vote for, let out, overlook, or in any manner to superintend any work or any contract in which any municipal corporation, county, state, development district, utility district, human resource agency, or other political subdivision created by statute shall or may be interested, to be directly interested in any such contract. "Directly interested" means any contract with the official personally or with any business in which the official is the sole proprietor, a partner, or the person having the controlling interest. "Controlling interest" includes the individual with the ownership or control of the largest number of outstanding shares owned by any single individual or corporation. This subdivision (a)(1) shall not be construed to prohibit any officer, committee person, director, or any person, other than a member of a local governing body of a county or municipality, from voting on the budget, appropriation resolution, or tax rate resolution, or amendments thereto, unless the vote is on a specific amendment to the budget or a specific appropriation or resolution in which such person is directly interested.

(2) (A) Subdivision (a)(1) shall also apply to a member of the board of directors of any not-for-profit corporation authorized by the laws of Tennessee to act for the benefit or on behalf of any one (1) or more counties, cities, towns and local governments pursuant to title 7, chapter 54 or 58.

(B) Subdivision (a)(2)(A) shall not apply to any county with a metropolitan form of government and having a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census.

(b) It is unlawful for any officer, committee member, director, or other person whose duty it is to vote for, let out, overlook, or in any manner to superintend any work or any contract in which any municipal corporation, county, state, development district, utility district, human resource agency, or other political subdivision created by statute shall or may be interested, to be indirectly interested in any such contract unless the officer publicly acknowledges such officer's interest. "Indirectly interested" means any contract in which the officer is interested but not directly so, but includes contracts where the officer is directly interested but is the sole supplier of goods or services in a municipality or county.

(c) (1) Any member of a local governing body of a county or a municipality who is also an employee of such county or municipality and whose employment predates the member's initial election or appointment to the governing body of the county or municipality may vote on matters in which the member has a conflict of interest if the member informs the governing body immediately prior to the vote as follows: "Because I am an employee of (name of governmental unit), I have a conflict of interest in the proposal about to be voted. However, I declare that my argument and my vote answer only to my conscience and to my obligation to my constituents and the citizens this body represents." The vote of any such member having a conflict of interest who does not so inform the governing body of such conflict shall be void if challenged in a timely manner. As used in this subdivision (c)(1), "timely manner" means during the same meeting at which the vote was cast and prior to the transaction of any further business by the body.

(2) Any member of a local governing body of a county or a municipality who is also an employee of such county or municipality and whose employment began on or after the date on which the member was initially elected or appointed to serve on the governing body of the county or municipality shall not vote on matters in which the member has a conflict of interest.

(3) (A) In the event a member of a local governing body of a county or a municipality has a conflict of interest in a matter to be voted upon by the body, such member may abstain for cause by announcing such to the presiding officer.

(B) (i) Any member of a local governing body of a municipality who abstains from voting for cause on any issue coming to a vote before the body shall not be counted for the purpose of determining a majority vote.

(ii) This subdivision (c)(3)(B) shall in no way be construed to apply to any county having a metropolitan form of government and having a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census.

(d) This section shall apply to a member of the board of directors or officer of any nonprofit corporation required under § 8-44-102 to conduct all meetings of its governing body as open meetings.



§ 12-4-102 - Penalty for unlawful interest.

Should any person, acting as such officer, committee member, director, or other person referred to in § 12-4-101, be or become directly or unlawfully indirectly interested in any such contract, such person shall forfeit all pay and compensation therefor. Such officer shall be dismissed from such office the officer then occupies, and be ineligible for the same or a similar position for ten (10) years.



§ 12-4-103 - Bidding by state employees prohibited.

(a) It is hereby declared unlawful for any state official or employee to bid on, sell, or offer for sale, any merchandise, equipment or material, or similar commodity, to the state of Tennessee during the tenure of such official's or employee's office or employment, or for six (6) months thereafter, or to have any interest in the selling of the same to the state.

(b) A person violating subsection (a) shall be liable to the state for any and all sums paid out by the state, together with interest at the rate of eight percent (8%) per annum, growing out of any such transaction.

(c) A violation of subsection (a) is a Class E felony.



§ 12-4-104 - Penalty for unlawful transactions.

(a) It is an offense for a public employee or former public employee having official responsibility for procurement transactions to accept employment with any respondent to a solicitation or contractor with whom the employee or former employee dealt in an official capacity concerning procurement transactions for a period of one (1) year from the cessation of employment by the public body unless the employee or former employee provides written notification to the public body, or a public official if designated by the public body, or both, prior to commencement of employment by that respondent to a solicitation or a contractor.

(b) It is an offense for any person who, for compensation, prepares a solicitation for or on behalf of a public body to:

(1) Submit a response to a solicitation for that procurement or any portion thereof; or

(2) Disclose to any respondent to a solicitation information concerning the procurement that is not available to the public. A public body may permit such person to submit response to a solicitation for that procurement or any portion thereof if the public body determines that the exclusion of the person would limit the number of potential qualified respondents to a solicitation in a manner contrary to the best interest of the public body.

(c) (1) It is an offense for a contractor or subcontractor to demand or receive from any of the contractor's or subcontractor's suppliers or for a contractor to demand or receive from the contractor's subcontractors, as an inducement for the award of a subcontract or order, any payment, loan, subscription, advance, deposit of money, services or anything, present or promised, unless consideration of substantially equal or greater value is exchanged.

(2) It is an offense for a subcontractor or supplier to make or offer to make any payment, loan, subscription, advance, deposit of money, services or anything, present or promised, unless consideration of substantially equal or greater value is exchanged.

(3) It is an offense for any person to demand or receive any payment, loan, subscription, advance, deposit of money, services or anything of value in return for an agreement not to compete on a public contract.

(4) If a contractor, subcontractor, supplier or any person violates any provision of this subsection (c), the amount thereof shall be conclusively presumed to have been included in the price of the contract, subcontract or order and ultimately borne by the public body and shall be recoverable from both the maker and recipient. Recovery from one (1) offending party shall not preclude recovery from other offending parties.

(d) (1) A contract entered into in violation of this section on or after October 1, 2011, is void. A contract that is otherwise void under this section may continue in effect until an alternative can be arranged when:

(A) Immediate termination would result in harm to the public health or welfare; and

(B) The continuation is approved by the commission.

(2) Approval of continuation of contracts under this subsection (d) shall be given for the minimum period necessary to protect the public health or welfare. The chief procurement officer and the comptroller of the treasury shall be notified immediately upon a determination that a contract violates this subsection (d).

(e) (1) As used in this section, the term "public officer" means an individual who is elected or appointed to serve or represent a public agency, other than an employee or independent contractor of a public agency.

(2) A public officer or employee is involved in administering a contract if the officer or employee oversees the performance of the contract or has authority to make decisions regarding the contract or to interpret the contract.

(3) A public officer or employee is involved in making a contract if such officer or employee participates in the development of specifications or terms or in the preparation or award of the contract. A public officer is also involved in making a contract if the board, commission, or other body of which such officer is a member takes action on the contract, whether or not the public officer actually participates in that action, unless the contract is approved under an exception to this section under which the public officer is allowed to benefit and is prohibited from voting.

(4) A public officer or employee derives a direct benefit from a contract if the person or the person's spouse:

(A) Has more than a ten-percent ownership or other interest in an entity that is a party to the contract;

(B) Derives any income or commission directly from the contract; or

(C) Acquires property under the contract.

(f) A public officer or employee is not involved in making or administering a contract solely because of the performance of ministerial duties related to the contract.

(g) A violation of this section is a Class A misdemeanor.



§ 12-4-105 - Grand jury investigations.

The judges of the circuit and criminal courts of the state shall give §§ 12-4-103 -- 12-4-105 in charges to their respective grand juries, and the grand juries shall have inquisitorial powers to summon witnesses and to inquire into probable violations of those sections.



§ 12-4-106 - Prohibition against receiving rebates, gifts, money or anything of value -- Conflicts of interest.

(a) No officer or employee of the central procurement office, nor any member of the procurement commission, nor any head of any state department, institution or agency, nor any employee of any state department, institution or agency charged with the responsibility of initiating requisitions, shall accept or receive, directly or indirectly, from any person, firm or corporation to whom any contract for the purchase of goods or services for the state may be awarded, by rebate, gifts, or otherwise, any money or anything of value whatsoever, or any promise, obligation, or contract for future rewards or compensation.

(b) (1) It is a conflict of interest for any person or any company with whom such person is an officer, a director, or an equity owner having an ownership interest greater than one percent (1%) to bid on any public contract for goods or services for a governmental entity if such person or the immediate family member of such person is a member of a board or commission having responsibility for letting or approving such contract.

(2) As used in this subsection (b):

(A) "Governmental entity" means any state agency, authority, board, commission, department, or office within the executive, legislative or judicial branch of state government or any autonomous state agency, authority, board, commission, department, office, or institution of higher education; and

(B) "Immediate family" means spouse, dependent children or stepchildren, or relatives related by blood or marriage.



§ 12-4-107 - Contracts for professional services.

(a) All contracts for architectural, engineering and construction services procured by any municipal corporation, county, state, development district, utility district, human resource agency, or other political subdivision created by statute shall meet the following requirements:

(1) In the procurement of architectural and engineering services, the selection committee or procurement official may seek qualifications and experience data from any firm or firms licensed in this state and interview such firm or firms. The selection committee or procurement official shall evaluate statements of qualifications and experience data regarding the procurement of architectural and engineering services, and shall conduct discussions with such firm or firms regarding the furnishing of required services and then shall select the firm deemed to be qualified to provide the services required.

(2) The selection committee or procurement official shall negotiate a contract with the qualified firm for architectural and engineering services at compensation which the selection committee or procurement official determines to be fair and reasonable to the government. In making such determination, the selection committee or procurement official shall take into account the estimated value of the services to be rendered, the scope of work, complexity and professional nature thereof.

(3) Should the selection committee or procurement official be unable to negotiate a satisfactory contract with the firm considered to be qualified, at a price determined to be fair and reasonable, negotiations will continue with other qualified firms until an agreement is reached.

(4) A city, county or utility district having a satisfactory existing working relationship for architectural or engineering services may expand the scope of the services; provided, that they are within the technical competency of the existing firm, without exercising this section.

(b) Construction of correctional facility projects of the state, a county, city, metropolitan government or town shall meet the following requirements:

(1) For construction of local correctional facility projects or additions to existing correctional facility buildings, the state, a county, city, metropolitan government or town may contract for construction management agent or advisor services. Construction management services that are provided for a fee and that involve preconstruction and construction administration and management services shall be deemed as professional services and may be performed by a qualified person licensed under the Contractors Licensing Act of 1994, compiled in title 62, chapter 6. Construction management services are to be procured for each project through a written request for proposals process through advertisement. The procurement and advertisement shall be in accordance with laws, regulations, and ordinances of the county, city, metropolitan government or town. The written request for proposals process shall invite prospective proposers to participate and shall indicate the service requirements and the factors used for evaluating the proposals. These factors shall include the construction manager's qualifications and experience on similar projects, qualifications of personnel to be assigned to the project, fees and costs or any additional factors deemed relevant by the procuring entity for procurement of the service. Cost shall not be the sole criterion for evaluation. The contract for such services shall be awarded to the best qualified and responsive responder. A construction manager is prohibited from undertaking actual construction work on a project over which the construction manager coordinates or oversees the planning, bid or construction phases of the project, except in instances when bids have been solicited twice and no bids have been submitted. If the construction manager can document that a good faith effort was made in each bid solicitation to obtain bids and no bids were received, then the construction manager may perform the construction work at a price agreed upon by the construction manager, the architect and the owner of the project. A governing body, at its own discretion, may perform work on the project with its own employees and may include the coordination and oversight of this work as part of the services of the construction manager. Sealed bids for actual construction work shall be opened at the bid opening and the names of the contractors and their bid amounts shall be announced.

(2) Construction management agent or advisor services for the construction of local correctional facility projects or additions to existing correctional facility buildings in accordance with subdivision (b)(2)(A) may be performed by:

(A) A general contractor licensed in this state pursuant to the Contractors Licensing Act of 1994, compiled in title 62, chapter 6; provided, that none of such services performed by a general contractor involve any of the services exempt from the requirements of title 62, chapter 6 as "normal architectural and engineering services" under § 62-6-102(4)(B) or (C), unless, with regard to the performance of any services defined as normal architectural and engineering services, the general contractor is also licensed as an architect or engineer under title 62, chapter 2; or

(B) An architect or an engineer licensed pursuant to title 62, chapter 2; provided, that none of such services performed by an architect or engineer involve any of the services required to be performed by a contractor within the definition of "contractor" under § 62-6-102, unless with regard to the performance of any services included within the definition of contractor, the architect or engineer is also licensed as a contractor under the Contractors Licensing Act of 1994, compiled in title 62, chapter 6.

(3) Construction work that is under the coordination and oversight of a construction manager shall be procured through competitive bids.



§ 12-4-108 - Withdrawal of retained funds -- Contractors.

(a) Any construction contractor may, from time to time, withdraw any part, or the whole, of the amount which has been retained from partial payments to the contractor pursuant to the terms of the contract upon the deposit of securities in the manner described in this section.

(b) This section shall require delivery of securities to or in the name of the:

(1) State treasurer for construction contracts entered into by the state, and any agency or department thereof, including the department of transportation, under § 54-5-113; or

(2) Any other appropriate public official named in the contract for construction contracts entered into by the University of Tennessee or any county, municipality, or political subdivision of the state, including, but not limited to, metropolitan government.

(c) The following shall be considered as securities and may be substituted for retained funds:

(1) United States treasury bonds, United States treasury notes, United States treasury bills;

(2) General obligation bonds of the state of Tennessee;

(3) Certificates of deposit or evidence of other deposits irrevocably pledged from a state or national bank having its principal office in Tennessee or a state or federal savings and loan association having its principal office in Tennessee; or

(4) A letter of credit from a state or national bank having its principal office in Tennessee. The terms and conditions of any letter of credit shall be subject to the approval of the public official described in subsection (b). All letters of credit shall be accompanied by an authorization of the contractor to deliver retained funds to the bank issuing the letter.

(d) No retained amount shall be withdrawn which would represent an amount in excess of the market value of the securities at the time of deposit or of the par value of such securities, whichever is lower, or in excess of the maximum amount committed and stated in the letter of credit.

(e) At the time of deposit of the securities, they shall be accompanied by a conditional assignment to the public official described in subsection (b), which will empower the public official to take custody of the security and to negotiate it at any time to the extent necessary to cause the contract to be fulfilled.

(f) In the case of securities deposited with the state treasurer, such securities shall be negotiated by the state treasurer in the event that the state building commission or the commissioner of transportation, whichever is applicable, determines that such is desirable in order to effectuate the timely completion of the project.

(g) So long as securities remain on deposit and the contractor is not in default, all interest and income paid shall go to the contractor, less any custodial care and servicing costs.

(h) The securities which remain on deposit at the time of completion of the contract and satisfaction of any statutory obligations with respect thereto shall be returned to the contractor.

(i) The public official described in subsection (b) shall have the power to enter into a trust agreement with any state or national bank or state or federal savings and loan association or savings bank located in Tennessee for the safekeeping, custodial care and servicing of securities to the extent necessary to effectuate the purposes of this section. The financial institution serving as trustee under such trust agreement shall hold the securities in trust for the purposes of this section and for the use and benefit of the persons entitled to them under the provisions hereof; provided, that the securities held in trust will not be commingled with any securities owned by the financial institution or any third party, but will at all times remain segregated and subject to identification as the particular securities deposited and held in trust for the purposes of this section.



§ 12-4-109 - Preplanning of capital investment projects account.

There is hereby established an account to be known as the capital preplanning account, which shall be the funding source for the preplanning of all capital projects undertaken by the departments and agencies of the state. The account shall be reimbursed for the preplanning cost of a capital investment project from the appropriations allocated to that project. Any funds remaining in the account at the end of any fiscal year shall be carried over to the succeeding fiscal year and expended only for the purpose specified in this section.



§ 12-4-110 - Energy-related services.

Contracts by counties, cities, metropolitan governments, towns, utility districts and other municipal and public corporations of this state for energy-related services that include both engineering services and equipment, and have as their purpose the reduction of energy costs in public facilities, shall be awarded on the same basis as contracts for professional services.



§ 12-4-111 - Standard prototype design for correctional facilities.

(a) For purposes of this part, "state standard prototype," means a design on which a state correctional facility is based so that the design can be used by the state to construct similar buildings at different sites at a future time. The state building commission may designate state standard prototypes from design documents which were originally prepared for the exclusive use of the state. The state architect shall place the appropriate designation on a document which is determined to be a state standard prototype.

(b) Prior to the re-use of documents for a project in which the original architect or engineer is not also involved, the state shall remove and obliterate from all documents the identification of the original architect or engineer, including name, address, professional seal or stamp, and signature. The architect or engineer who is involved in a state standard prototypical re-use project shall affix such architect's or engineer's seal or stamp to such design, and shall be solely responsible for all documents on which such architect's or engineer's seal or stamp is placed, and shall hold the original architect or engineer harmless from suits by third parties.

(c) The original architect or engineer shall not be liable for injury or damage resulting from re-use of plans, designs, details, specifications or construction documents of a state standard prototype by the state or third parties, if the original architect or engineer is not also involved in the re-use project. It is the intent of this section that the architect or engineer who seals or stamps a prototype is legally responsible only for that set of documents on which such architect's or engineer's seal or stamp is placed.



§ 12-4-112 - State agency contract guidelines.

(a) As used in this section, "governmental entity" means any county, municipality, metropolitan government, town, utility district, or other municipal or public corporation of this state.

(b) Notwithstanding any other provision of law or private act to the contrary, a governmental entity may enter into multi-year contracts for painting and other maintenance of water storage tanks and appurtenant facilities procured through a request for proposals process. The request for proposals process shall invite prospective proposers to participate and shall indicate the service requirements and the categories used for evaluating the proposals, together with the relative weight of each category. Such categories shall include such factors as qualifications, experience on similar projects, availability of workers, technical approach, minority participation, cost, and any additional factor or factors deemed relevant by the procuring governmental entity. Cost shall not be the sole criterion for evaluation. Proposers shall be given at least thirty (30) days from public advertisement of the request for proposals to consider the evaluation factors set forth in the solicitation documents before submitting proposals. The contract shall be awarded to the best proposer who meets the minimum required qualifications, using the evaluation criteria set forth in this subsection (b).

(c) Any governmental entity may, at its option, require such multi-year contracts to be competitively bid.



§ 12-4-113 - Deadline for addenda and questions concerning bid documents.

(a) If a statute, ordinance, resolution, rule or regulation mandates the use of competitive bidding of any kind or nature whatsoever, by any state agency, county or municipal corporation, then, notwithstanding such law, ordinance, resolution, rule or regulation, no addenda within less than forty-eight (48) hours of the bid opening date, excluding weekends and legal holidays designated in § 15-1-101, shall be permitted unless the bid deadline is extended for a reasonable time as determined by the purchasing agent, which shall not be less than forty-eight (48) hours excluding weekends and legal holidays designated in § 15-1-101, to allow for any necessary changes to the bid documents and to allow bidders to resubmit their bids accordingly.

(b) Any questions concerning the bid documents must be received by the designer no less than ninety-six (96) hours before bid opening date.

(c) This section shall not apply to the department of transportation contracts or any state or local agency contracts funded in whole or in part with state or federal highway funds.



§ 12-4-114 - No conflict of interest allowed.

(a) (1) No public officer or employee who is involved in making or administering a contract on behalf of a public agency may derive a direct benefit from the contract except as provided in this section, or as otherwise allowed by law.

(2) No public employee having official responsibility for a procurement transaction shall participate in that transaction on behalf of the public body when the employee knows that:

(A) The employee is contemporaneously employed by a respondent to a solicitation or contractor involved in the procurement transaction;

(B) The employee, the employee's spouse, or any member of the employee's immediate family holds a position with a respondent to a solicitation, a contractor involved in the procurement transaction, such as an officer, director, trustee, partner or the like, or is employed in a capacity involving personal and substantial participation in the procurement transaction, or owns or controls an interest of more than five percent (5%);

(C) The employee, the employee's spouse, or any member of the employee's immediate family has a pecuniary interest arising from the procurement transaction; or

(D) The employee, the employee's spouse, or any member of the employee's immediate family is negotiating, or has an arrangement concerning, prospective employment with a respondent to a solicitation or contractor involved in the procurement transaction.

(3) A public officer or employee who will derive a direct benefit from a contract with the public agency the officer or employee serves, but who is not involved in making or administering the contract, shall not attempt to influence any other person who is involved in making or administering the contract.

(4) No public officer or employee may solicit or receive any gift, reward, or promise of reward in exchange for recommending, influencing, or attempting to influence the award of a contract by the public agency the officer or employee serves.

(b) As used in this section, "immediate family" means spouse, dependent children or stepchildren, or relatives related by blood or marriage.



§ 12-4-115 - "Organizational conflicts of interest" defined -- Policies and procedures -- Reporting.

(a) As used in this section, "organizational conflicts of interest" may include any relationship or action between any party, including contractors and consultants, and the state or its agents making decisions to procure or contract that may:

(1) Conflict with the state's best interest; or

(2) Taint the procurement process or reputation of the state.

(b) The central procurement office, state building commission and department of transportation shall establish policies and procedures to define and identify organizational conflicts of interest. The policies and procedures shall set forth methods, which may include avoidance, mitigation, or waiver, to deal with organizational conflicts of interest.

(c) The policies and procedures shall provide that all determinations relating to specific organizational conflicts of interest be in writing. Such determinations shall periodically be reported to the speaker of the house of representatives, the speaker of the senate and to the comptroller of the treasury.



§ 12-4-116 - Electronic bidding.

Notwithstanding any law, rule or regulation to the contrary, local governments may satisfy any requirement for mailing by distributing invitations to bid, requests for proposals and other solicitations electronically. In addition, local governments may receive bids, proposals, and other offers electronically. In order to assure the fullest possible participation of small businesses and minority-owned businesses, local governments shall not require such small businesses and minority-owned businesses to receive or respond to invitations to bid, requests for proposals, or other solicitations electronically.



§ 12-4-119 - [Repealed.]

HISTORY: Acts 2000, ch. 722, § 2; 2003, ch. 413, § 2; 2007, ch. 169, § 1; 2010, ch. 1098, § 3; 2011, ch. 295, § 5; repealed by Acts 2013, ch. 401, § 81, effective July 1, 2013.






Part 2 - Surety Bonds

§ 12-4-201 - Contractors bonds -- Securities or cash in lieu of bonds.

(a) (1) No contract shall be let for any public work in this state, by any city, county or state authority, until the contractor shall have first executed a good and solvent bond to the effect that the contractor will pay for all the labor and materials used by the contractor, or any immediate or remote subcontractor under the contractor, in such contract, in lawful money of the United States. The bond to be so given shall be for twenty-five percent (25%) of the contract price on all contracts in excess of one hundred thousand dollars ($100,000). Where advertisement is made, the condition of the bond shall be stated in the advertisement; provided, that §§ 12-4-201 -- 12-4-206 shall not apply to contracts of one hundred thousand dollars ($100,000) or less.

(2) A good and solvent bond means a bond written by a surety or insurance company listed on the United States department of the treasury financial management service list of approved bonding companies which is published annually in the federal register at the time the bond is provided in accordance with this part.

(3) No bond shall be deemed to be a good and solvent bond if it is written for an amount which is in excess of the amount indicated as approved for sureties or insurance companies by the United States department of the treasury financial management service list published at the time the bond is provided.

(4) Any surety bond written for a public work project shall be written by a surety or insurance company that is licensed and authorized to do business as a surety or insurer in this state.

(5) Any bond which is not in accordance with this section shall be null and void as against the public policy of this state and shall be rejected by the building or bidding authority.

(b) (1) No contract let for any public work in this state, by any city, county or state authority, shall require a contractor or subcontractor to obtain any bond including, but not limited to, payment bonds, performance bonds and bid bonds, from a particular surety, agent, broker or producer.

(2) No public officer, whose duty it is to let or award contracts, shall require a contractor or subcontractor to obtain any bond, including, but not limited to, payment bonds, performance bonds and bid bonds, from a particular surety, agent, broker or producer.

(3) This subsection (b) shall not preclude a city, county, or state authority from requiring that a contractor or subcontractor obtain a bond, including payment bonds, performance bonds and bid bonds, from a properly licensed surety, agent, broker or producer.

(c) In lieu of the bond required by subsection (a), the following securities or cash may be substituted at the percentage rate required for such bond:

(1) United States treasury bonds, United States treasury notes and United States treasury bills;

(2) General obligation bonds of the state of Tennessee;

(3) Certificates of deposit or evidence of other deposits irrevocably pledged from:

(A) A state or national bank having its principal office in Tennessee;

(B) A state or federal savings and loan association having its principal office in Tennessee;

(C) Any state or national bank, that has its principal office located outside this state and that maintains one (1) or more branches in this state which are authorized to accept federally insured deposits; or

(D) Any state or federal savings and loan association that has its principal office located outside this state and that maintains one (1) or more branches in this state which are authorized to accept federally insured deposits;

(4) A letter of credit from a state or national bank or state or federal savings and loan association having its principal office in Tennessee; or any state or national bank or state or federal savings and loan association that has its principal office outside this state and that maintains one (1) or more branches in this state which are authorized to accept federally insured deposits. The terms and conditions of any letter of credit shall be subject to the approval of the public official named in the contract. The form of such letter of credit shall be provided by the bank or savings and loan association and may be based on either the Uniform Commercial Code, title 47, chapter 5, or the ICC Uniform Customs and Practice for Documentary Credits (UCP 500). All letters of credit shall be accompanied by an authorization of the contractor to deliver retained funds to the bank issuing the letter; or

(5) Cash; provided, that, where cash is posted, the contracting authority shall pay to the contractor interest at the same rate that interest is paid on funds invested in a local government investment pool established pursuant to § 9-4-704, for the contract period.



§ 12-4-202 - Failure to require bond.

If any public officer, whose duty it is to let or award contracts, lets or awards any contract without requiring bond for payment of labor and material, in compliance with § 12-4-201, such officer commits a Class C misdemeanor.



§ 12-4-203 - Contractor disclaiming subcontractor's liability.

In the event the contractor who has executed the bond gives notice, in writing, by return receipt registered mail, to any laborer or furnisher of material or to any such immediate or remote subcontractor that such contractor will not be responsible therefor, then such person who thereafter furnishes such material or labor shall not secure advantage of §§ 12-4-201 -- 12-4-206, for materials furnished or labor done after the receipt of such notice.



§ 12-4-204 - Action on bond by laborer or materialman.

Any laborer or furnisher of labor or material to the contractor, or to any immediate or remote subcontractor under the contractor, may bring an action on the bond, and have recovery in such laborer's or furnisher's own name, upon giving security, or taking the oath prescribed for poor persons as provided by law; but in the event of such suit, the city, county, or state shall not be liable for any costs accruing thereunder.



§ 12-4-205 - Notice of claim.

Such furnisher of labor or material, or such laborer, to secure the advantage of §§ 12-4-201 -- 12-4-206, shall, after such labor or material is furnished, or such labor is done, and within ninety (90) days after the completion of such public work, give written notice by return receipt certified mail, or by personal delivery, either to the contractor who executed the bond, or to the public official who had charge of the letting or awarding of the contract; such written notice to set forth the nature, an itemized account of the material furnished or labor done, and the balance due therefor; and a description of the property improved. In the case of public work undertaken by a municipality, or any of its commissions, notice, or statement herein required, so mailed or delivered to the mayor thereof, shall be deemed sufficient. In the case of public work by any county or any of its commissions, notice or statement herein required, so mailed, or delivered to the county mayor of such county, shall be deemed sufficient. In the case of public work by the state, or any of its commissions, notice and statement herein required, so mailed, or delivered to the governor, shall be deemed sufficient.



§ 12-4-206 - Joinder of parties -- Limitation of actions.

Several persons entitled may join in one (1) suit on such bond, or one (1) of them may file a bill in equity in behalf of all such, who may, upon execution of a bond for costs, by petition assert their rights in the proceeding; provided, that action shall be brought or claims so filed within six (6) months following the completion of such public work, or of the furnishing of such labor or materials.



§ 12-4-207 - Bond to pay taxes, licenses, and other amounts due.

(a) Any person, firm or corporation entering into a formal contract with this state, or any county thereof, municipality or political subdivision, or any public board, department, commission or institution thereof for the construction or maintenance of public buildings, works or projects, or the doing of repairs to any public building, works or projects, shall be required, before commencing on such work covered by such contract, to execute the usual bond with good and sufficient sureties, as required by law, with the additional obligation that such contractor shall promptly make payment of all taxes, licenses, assessments, contributions, penalties, and interest thereon when, and if, the same may be lawfully due this state, or any county, municipality or political subdivision thereof by reason of and directly connected with the performance of such contract or any part thereof. Any such bond shall be deemed to include the foregoing obligation irrespective of whether or not the same be expressly written into such bond.

(b) On any contract of less than ten thousand dollars ($10,000), the foregoing obligation need not be undertaken, nor shall it be implied, if the contractor presents sufficient evidence that the payments required by this section have been paid. The sufficiency of the evidence presented shall be determined in the following manner:

(1) The state building commission shall make the determination of sufficiency for projects under its jurisdiction pursuant to rules lawfully promulgated by the commission;

(2) The state procurement commission shall make the determination of sufficiency in any case involving any state agency, department or institution by whatever name called, except as otherwise provided by subdivision (b)(1) or (b)(4), pursuant to rules lawfully promulgated by the procurement commission;

(3) The governing bodies of counties and municipalities or appropriate central administrative authority designated by vote of the governing bodies shall make the determination of sufficiency in the case of county or municipal agencies pursuant to rules lawfully adopted by the governing bodies or their designated central administrative authority. In making such designations and developing such rules, county and municipal operating departments and agencies shall not be given authority to determine the application of this law to specific cases without the approval of some higher central authority, whether the governing body or some central administrative authority; and

(4) For other political subdivisions, public boards, departments, commissions or institutions not otherwise covered by subdivision (b)(1), (b)(2) or (b)(3), the legally constituted governing board, or, if such does not exist, the administrative authority shall make the determination of sufficiency pursuant to rules lawfully adopted by the board or authority.



§ 12-4-208 - Action on bond.

In default of the prompt payment of all such taxes, licenses, assessments, contributions, damages, penalties and interest thereon, as may be due by any such contractor, a direct proceeding on the bond may be brought in any court of competent jurisdiction by the proper officer or agency having lawful authority so to do, to enforce such payment. The right to so proceed in this matter is cumulative and in addition to such other remedies as may now be provided by law.






Part 3 - Reimbursement of Health Care Provider Costs

§ 12-4-301 - Establishment of rules and regulations for determining payment.

(a) It is hereby made the duty of the commissioner of health, in consultation with the comptroller of the treasury, to establish rules and regulations for the determination of payment to the contracting health care providers who contract with the several state agencies for the care of persons.

(b) This part shall not apply to health care providers, for purposes of payment to such health care providers pursuant to title 71, chapter 5, except as expressly provided by rules and regulations promulgated by the department of health pursuant to § 71-5-105; provided, that this part shall not apply to payments made pursuant to title 8, chapter 27.



§ 12-4-302 - Determination of payment.

For the purposes herein set out, payment shall be determined by the comptroller of the treasury in accordance with the rules and regulations established by the department of health pursuant to § 12-4-301, in consultation with the several state departments and agencies contracting with health care providers for services and the Tennessee Hospital Association.



§ 12-4-303 - Eligibility to receive payment.

To be eligible to receive payment, the contracting health care providers shall use uniform statistics and classification of accounts as published by the American Hospital Association for all accounting records, or any other acceptable accounting methods approved by the department of health, in consultation with the comptroller of the treasury and the Tennessee Hospital Association.



§ 12-4-304 - Penalty for improper accounting.

For the purpose of this part, any contracting provider that does not adopt the uniform classification of accounts, or other acceptable accounting methods as shall be established by the department of health, in consultation with the comptroller of the treasury and the Tennessee Hospital Association, or does not submit cost data as required by the department, shall be assessed a penalty of ten dollars ($10.00) for each day such provider is not in compliance with this section.



§ 12-4-305 - Certification of figures -- Noncertified statements.

The department of health, in consultation with the comptroller of the treasury, may require that figures submitted by the health care provider be certified by the administrator of the provider and by a licensed public accountant or certified public accountant. The final authority for the determination and certification of figures submitted by the provider to the department shall be the comptroller of the treasury; provided, that any provider that does not submit certified statements, when required, shall be assessed the penalty provided by § 12-4-304.



§ 12-4-306 - Forms for reports and statements.

All forms for reporting figures by health care providers shall be designed and specified by the department of health, in consultation with the comptroller of the treasury and the state departments purchasing health care services and the Tennessee Hospital Association. All providers shall be required to submit statements on the form or forms prescribed and designed by the department for this purpose.



§ 12-4-307 - Audits.

The comptroller of the treasury is empowered and has the right and privilege to audit any contracting health care provider to verify statements and data submitted by the provider; provided, that all legal aids granted to the comptroller of the treasury elsewhere, by law, are expressly reserved to the comptroller of the treasury in such audits.



§ 12-4-320 - [Repealed.]

HISTORY: Acts 1986, ch. 927, §§ 1, 2; 1987, ch. 364, §§ 1-3; 1988, ch. 955, §§ 1, 2; 1989, ch. 372, §§ 1-3; 1993, ch. 513, §§ 1-3; 2003, ch. 355, § 13; 2004, ch. 645, § 1; 2005, ch. 477, § 1; 2007, ch. 570, § 1; 2008, ch. 1178, § 1; 2009, ch. 251, § 1; 2010, ch. 1098, § 3; 2011, ch. 295, § 5; repealed by Acts 2013, ch. 454, § 2, effective July 1, 2013.



§ 12-4-330 - Reimbursement of licensed residential homes for mentally ill.

(a) (1) The department of mental health and substance abuse services shall, by rule, establish a pilot program to reimburse licensed supportive living facilities for the mentally ill, as defined by departmental rules, in those counties having a population according to the 1980 federal census or any subsequent such census of: Click here to view image.

(2) The rules may, in the discretion of the department, distinguish between the types of facilities and between beds within a facility to implement the pilot program, the cost of which shall not exceed the amount provided for such purpose in the general appropriations act.

(b) (1) The department shall reimburse licensed supportive living facilities for the mentally ill in a daily or monthly amount to be established by the department for each resident whose income is limited to payments under the Social Security Act , compiled in 42 U.S.C. § 301 et seq., and does not exceed the monthly SSI federal benefit rate ("FBR"). No supportive living facility participating in the pilot program shall receive reimbursement under the pilot program for more than thirty percent (30%) of its licensed residential capacity. If necessary to implement this program within the limits of its annual appropriation, the department may promulgate rules to further limit the number of residents for whom reimbursement may be claimed.

(2) For the period beginning January 1, 2006, and until May 4, 2006, only, any payments withheld due to a resident's income exceeding the six-hundred-dollar per month limit shall be paid in accordance with subdivision (b)(1).

(c) (1) This section shall have no application unless funding is specifically provided for and included in the general appropriations bill. During any fiscal year, departmental reimbursement paid to licensed supportive living facilities under the authority of subsection (b) shall not exceed the level of funding specifically provided for such purpose within the general appropriations bill.

(2) The implementation of this section and the expenditure of any funds to implement such provisions shall be subject to the approval of the commissioner of finance and administration.

(d) The department is authorized to promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, such rules as may be necessary to effectively and efficiently implement this section.






Part 4 - Prevailing Wage Act for State Highway Construction Projects

§ 12-4-401 - Short title.

This part shall be known and may be cited as the "Prevailing Wage Act for State Highway Construction Projects."



§ 12-4-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commission" means the prevailing wage commission;

(2) "Highway contractor" means any contractor, subcontractor, person, firm, or corporation engaged in a state construction project for the purpose of building, rebuilding, locating, relocating, or repairing any public highway;

(3) "Prevailing wage" means the rate of pay as determined according to this part;

(4) "Public highway" means any street, road, highway, expressway, bridge, or viaduct, including an adjacent right-of-way, that is constructed or maintained by the state, or any municipality or political subdivision of the state, and that is funded in whole or in part with federal or state highway funds;

(5) "State contract" means any contractual agreement, written or oral, entered into by any person, firm or corporation with this state for the performance of work on a state highway construction project; and

(6) "State highway construction project" means any construction project for the purpose of building, rebuilding, locating, relocating, or repairing any public highway.



§ 12-4-403 - Establishment and payment of prevailing wage.

(a) It is hereby declared to be the policy of this state that the prevailing wage rate be determined by defined standards and that such rate be paid workers on all state highway construction projects.

(b) Any highway contractor entering into a state contract for the performance of work on state highway construction projects shall pay not less than the prevailing wage rate for all types and classifications of such work as determined by this part.



§ 12-4-404 - Prevailing wage commission.

(a) There shall be a prevailing wage commission composed of five (5) members, including the commissioner of labor and workforce development, who shall serve as chair, the state architect, and the commissioner of transportation or the commissioner's designee. Two (2) members shall be appointed by the governor who shall serve terms of two (2) years.

(b) The commission has the duty of determining the prevailing wage rate for state highway construction.

(c) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 12-4-405 - Determination of prevailing wage.

For purposes of this part, the prevailing wage rate shall be determined as follows:

(1) Every highway contractor, as herein defined, in the state of Tennessee, shall have the right to certify, on contracts entered into, to the commission, on or before October 31 in each year that a determination is to be made, the following:

(A) Copies of payroll records for the immediate preceding calendar quarter by area as defined in subdivision (2); and

(B) The numbers of hours worked and the straight time rate per hour paid for such hours in each of the classifications referred to in this part by area as defined in subdivision (2) for the immediate preceding calendar quarter;

(2) (A) [Deleted by 2013 amendment, effective January 1, 2014.]

(B) For purposes of calculating the prevailing wage rate for workers employed by highway contractors, the state shall be deemed to consist of one (1) statewide area;

(3) (A) [Deleted by 2013 amendment, effective January 1, 2014.]

(B) For purposes of determining the prevailing wage rate for workers employed by highway contractors, the commission may issue classifications of crafts of workers including, but not limited to, the following: bricklayers; iron workers, structural; iron workers, reinforcing; carpenters or leadspersons; cement masons; nozzlepersons or gunpersons (gunite); painters or sandblasters; shovel operators; backhoe operators; crane operators; end loaders; pile driver operators; motor patrols, finish; concrete paver operators; mechanics, Class I; mechanics, Class II; motor patrols (rough); bulldozer or push dozer operators; scraper operators; trenching machine operators; central mixing (asphalt or concrete); tractors, booms and hoists; concrete finishing machines; soil cement machines; asphalt pavers; rollers, high type; spreaders, self propelled; distributors, bituminous; roller, other than finish; tractor, crawler, utility; dozers or loaders, stock piles only; concrete mixers, less than one (1) yard; mulchers or seeders; earth drills; scale operators; tractors, farm; curb machines; ditch pavers; pump operators; concrete saws; guardrail erectors; sign erectors; motor crane drivers; fence erectors; firefighters; asphalt rakers; tract drill operators; concrete edgers; powder persons; form setters, steel rods; air tool operators; mortar mixers; chain saws; pipe layers; concrete rubbers; laborers; flaggers; oilers; welder's helpers; mechanic's helpers; electricians; truck drivers, two (2) and three (3) axles; truck drivers, four (4) and five (5) axles or more or heavy duty off-the-road trucks; welders, receive rate for craft performing operation to which welding is incidental;

(4) The prevailing wage rate for each area specified in subdivisions (2)(A) and (B) shall be determined by calculating the average hourly rate of pay for each classification referred to in subdivisions (3)(A) and (B). The commission shall determine the prevailing wage annually for highway construction from the documentation certified to the commission pursuant to subdivision (1). The commission, if it ascertains that current economic conditions warrant, can adjust the final wage determination as developed by the documentation certified to the commission by adding to or subtracting from the determination a percentage factor of not more than six percent (6%), based on the previous year's prevailing wage rates. Such determination shall be effective until the next determination of the prevailing wage rate pursuant to the terms hereof, unless herein otherwise specifically provided. The prevailing wage rate must be determined pursuant to this part and the failure of any highway contractor or contractors to provide the documentation referred to in subdivision (1) shall not affect such determination;

(5) (A) The commission shall determine the prevailing wage rate pursuant to the terms of this part and give notice thereof on or before December 1 of each year a determination is to be made. The commission shall give notice of such prevailing wage rate to all highway contractors who submitted documentation in accordance with subdivision (1) and to any others making written request for such notice. Such notice shall include the time and place of the public hearing required by § 12-4-406. The commission shall take all reasonable steps to verify the survey results submitted to it by highway contractors pursuant to this part, and may, at any time, after first holding a public hearing thereon, adjust wage rates so that they reflect only survey data which has been verified by the commission;

(B) The prevailing wage commission is urged to continue its efforts to develop an Internet application for the submission of survey forms by highway contractors and periodically update the general assembly on the progress of such development; and

(6) Until such time as the commission makes a prevailing wage rate determination pursuant to this part, the prevailing wage rate in effect on April 23, 1975, shall be considered to be the prevailing wage rate.



§ 12-4-406 - Review of prevailing wage determination.

(a) The commission shall conduct a public hearing within ten (10) days of the notice required in § 12-4-405. At such public hearing, the commission shall present the documentation provided for in this part other than payroll records, and any other facts upon which the prevailing wage determination was made. Any interested party may present any other facts or documentation material to the determination of the prevailing wage rate at such hearing. Within ten (10) days after such public hearing, the commission shall give notice of its final determination on such prevailing wage rate to all highway contractors who submitted documentation in accordance with this part and to any others making written request for such notice.

(b) Judicial review of such final determination of the prevailing wage rate shall be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 12-4-407 - Rates set out in specifications.

Before advertising for bids or entering into any contract for a state highway construction project, every state agency under whose jurisdiction such work is to be performed shall ascertain from the commission prevailing wage rates for all classifications as herein provided in the areas where the work is to be performed. This schedule of wages shall be attached to and made a part of the specifications for the work, and shall be printed on the bidding blanks and made a part of every contract for the construction of any state highway construction project.



§ 12-4-408 - Wage rates promulgated -- Contract provision required.

After the prevailing wage determination has been made by the commission, the same shall be furnished to all state agencies which may be charged with the responsibility of entering into any state contract, and shall specify what wage rates shall be paid on all classifications of work that may be used by such person, highway contractors, firm or corporation in carrying out such contractual agreement. In all cases where the commission has established a prevailing rate of wages, the contract executed between any state agency and the successful bidder or highway contractors shall contain a provision requiring the successful bidder and all of the successful bidder's subcontractors to pay the rate of wages so established. The successful bidder or highway contractors and all subcontractors shall strictly comply with these provisions of the contract.



§ 12-4-409 - Bond for compliance.

In all cases where any state agency awards a contract for any state highway construction project under this part, the bond of the highway contractor or subcontractor shall contain a provision obligating such highway contractor or subcontractor to a faithful performance of each and every requirement imposed upon such highway contractor or subcontractor under the terms of this part.



§ 12-4-410 - Posting of wage rates.

Each highway contractor and subcontractor subject to this part shall post and keep posted in a conspicuous place at the site of the construction work a copy of the prevailing wage rates prescribed in the state contract.



§ 12-4-411 - Payroll records of contractors.

(a) Any person, highway contractor, firm or corporation who may enter into any state contract shall furnish to the state agency entering into such contractual agreement any necessary forms, papers, payroll copies or any other information that may be required of any such person, highway contractor, firm or corporation by the state agency to show compliance with this part.

(b) Payroll records shall not be destroyed for one (1) year following the completion of the state highway construction project.



§ 12-4-412 - Breach of contract provisions -- Actions against contractors -- Advertising and reletting contract.

The commission or any employee of any highway contractor or subcontractor whose wages are determined pursuant to this part may maintain an action against any highway contractor or subcontractor for the breach of any condition of any performance bond given under this part, and, in case of breach of any provision of such bond, the particular state agency which awarded the contract may advertise the work and relet the contract in the same manner as the original letting.



§ 12-4-413 - Delegation of administrative responsibilities.

The commission may delegate administrative responsibilities conferred hereunder to the department of labor and workforce development.



§ 12-4-414 - Inspection of records.

All records and documentation provided for in this part, other than payroll records, shall be made available for public inspection by the commission and the department of labor and workforce development during normal business hours.



§ 12-4-415 - Rules and regulations.

The commission may promulgate such rules and regulations, neither inconsistent nor contradictory with this part, which it deems necessary to effectuate this part.






Part 5 - State Construction Projects Liability Act of 1977

§ 12-4-501 - Liability of contractor in construction projects.

This part shall be known as the "State Construction Projects Liability Act of 1977."



§ 12-4-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Acceptance" means notification by an authorized officer or employee of the state that the work completed has been in accordance with the terms and conditions of the state contract;

(2) "State" means the state of Tennessee;

(3) "State construction project" means any construction project for the purpose of erecting, remodeling, altering, repairing, demolishing, or making any additions to any building or buildings, any other type of building and construction work, or any construction project for the purpose of building, rebuilding, locating or relocating or repairing any streets, highways or bridges, wherein any state funds may be appropriated or expended for such building or construction work;

(4) "State contract" means any contractual agreement, written or oral, inclusive of plans and specifications incidental thereto, entered into by any person, firm or corporation with the state for the performance of work on a state construction project; and

(5) "State contractor" means any person, firm or corporation engaged in a state construction project pursuant to a state contract.



§ 12-4-503 - Discharge of contractor from liability.

Upon acceptance by the state of a state contractor's work, provided that such state contractor's work is done in accordance with the plans and specifications, such state contractor is discharged from all liability to any party by reason of its lack of ordinary care in the performance of, or failure to perform, such work on such state construction project.






Part 6 - Ineligibility for Employment on Public Contracts

§ 12-4-601 - Other state entities.

As used in this part, "other state entities" includes counties, cities, municipalities, and any other political subdivision of the state of Tennessee.



§ 12-4-602 - Prohibition on solicitation of government contracts by those convicted of certain offenses.

(a) "Employment on any contract" means to perform services or provide materials to the state or subcontract to perform such services or provide such materials.

(b) It is unlawful for the following persons and business organizations to solicit employment on any contract let by the state or by other state entities or any contract funded wholly or in part by the state or by other state entities, for a period of twenty-five (25) years from the date of such person's or organization's conviction, except as provided in §§ 12-4-605 and 12-4-606:

(1) Persons, partnerships, joint ventures, firms or corporations who have pleaded guilty or nolo contendere to or have been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded wholly or in part by the state of Tennessee or by other state entities or arising out of official investigation of such offenses;

(2) Corporations, publicly or closely held, where any officer, director, shareholder active in management or employee holding a similar managerial position has pleaded guilty or nolo contendere or has been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded wholly or in part by the state of Tennessee or by other state entities or arising out of official investigations of such offenses. This subdivision (b)(2) shall be applicable only where such officer, director, shareholder or employee committed such violation while acting as a representative of such corporation;

(3) Corporations, publicly or closely held, where any officer, director, shareholder active in management or employee holding a similar managerial position has pleaded guilty or nolo contendere or has been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in, 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded wholly or in part by the state of Tennessee or by other state entities or arising out of official investigations of such offenses, and where such corporations are formed subsequent to such plea or conviction;

(4) Partnerships where any partner has pleaded guilty or nolo contendere or has been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded wholly or in part by the state of Tennessee or by other state entities or arising out of official investigations of such offenses. This subdivision (b)(4) shall be applicable only where such partner committed such violation while acting as a representative of such partnership;

(5) Partnerships where any partner has pleaded guilty or nolo contendere or has been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded in whole or in part by the state of Tennessee or by other state entities or arising out of official investigations of such offenses, and where such partnerships are formed subsequent to such plea or conviction;

(6) Joint ventures or other associations where any joint venturer, managing agent, person entitled to share in the proceeds and engaged in the active management thereof, or person holding a managerial position has pleaded guilty or nolo contendere or has been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded wholly or in part by the state of Tennessee or by other state entities, or arising out of official investigation of such offenses. This subdivision (b)(6) shall be applicable only where such joint venturer, managing agent, person entitled to share in the proceeds, or person holding an executive position committed such violation while acting as a representative of such joint venture or association;

(7) Joint ventures or other associations where any joint venturer, managing agent, person entitled to share in the proceeds and engaged in the active management thereof, or person holding a managerial position has pleaded guilty or nolo contendere or has been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded wholly or in part by the state of Tennessee or by other state entities or arising out of official investigations of such offenses, and where such joint ventures or associations are formed subsequent to such plea or conviction; or

(8) Succeeding or related corporations, partnerships, joint ventures, or other business organizations which have substantial factual or legal connections, continuity or identity with persons or organizations that have pleaded guilty or nolo contendere or have been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded wholly or in part by the state or other state entities or arising out of official investigations of such offenses. Determination of factual or legal connection, continuity or identity under this subdivision (b)(8) shall be made by the attorney general and reporter upon request of the succeeding or related business organization.



§ 12-4-603 - Notification of governmental entities by attorney general and reporter.

It is the responsibility of the attorney general and reporter to timely notify those state departments, agencies and other entities involved in letting or funding state or other state entity contracts of those persons and business organizations ineligible to solicit employment on any contract let by the state or by other state entities or any contract funded wholly or in part by the state or by other state entities.



§ 12-4-604 - Intentional violation of part -- Penalty.

An intentional violation of this part is a Class E felony.



§ 12-4-605 - Applicability.

No person or business organization shall be prohibited by this part from soliciting employment on any contract let by the state or by other state entities or any contract funded wholly or in part by the state or by other state entities due to a conviction resulting from activities engaged in prior to May 22, 1981.



§ 12-4-606 - Exemptions.

The attorney general and reporter and the district attorneys general in their respective districts have the authority to grant exemptions from the prohibitions on soliciting employment on certain contracts enumerated herein to persons giving information to such officials in a criminal investigation or testifying in a state criminal trial in connection with any contract let or funded wholly or in part by the state or by other state entities or in a criminal trial arising out of official investigations of such offenses; provided, that such information or testimony results in a conviction. Such officials also have the authority to grant such exemptions to persons giving information to such officials in a civil investigation or testifying in a lawsuit brought by the state under the Sherman Antitrust Act, codified in 15 U.S.C. § 1, or title 47, chapter 25, in connection with any contract let or funded wholly or in part by the state or by other state entities; provided, that such information or testimony results in a monetary judgment for the state. Such exemptions may be total, limited to certain contracting agencies or departments, or limited in time.






Part 7 - Prompt Pay Act of 1985

§ 12-4-701 - Short title.

This part shall be known and may be cited as the "Prompt Pay Act of 1985."



§ 12-4-702 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Acquire" means to derive a benefit from, whether by lease, grant, expenditure, or otherwise;

(2) "Agency" means any entity of the state government, as defined in § 4-5-102;

(3) "Business" means a business organization in any form, institution, association, profession, occupation or calling of any kind, whether or not conducted for profit;

(4) "Property" means anything of value, including, but not limited to, real estate, tangible and intangible personal property, contract rights, choses-in-action and other interests in or claims to wealth, admission or transportation tickets, captured or domestic animals, electric or other power and signatures which purport to create, maintain or extinguish any legal obligation; and

(5) "Service" means labor that does not include a tangible commodity. "Service" includes, but is not limited to: labor; professional advice; services provided by health care providers to medicaid recipients upon filing of a properly completed claim form; telephone, cable television and other utility service; accommodations in hotels, restaurants or elsewhere; admissions to exhibits and entertainments; the use of machines designed to be operated by coin or other thing of value; and the use of rented real or personal property.



§ 12-4-703 - When payment required.

An agency which acquires property or services pursuant to a contract with a business shall pay for each complete delivered item of property or service in accordance with the provisions of the contract between the business and agency or, if no date or other provision for payment is specified by contract, within forty-five (45) days after receipt of the invoice covering the delivered items or services.



§ 12-4-704 - Interest.

(a) Interest shall accrue and be charged on payments overdue under § 12-4-703 at one and one-half percent (11/2%) per month beginning on the day after payment is due.

(b) Interest which is unpaid at the end of each sixty-day period or at the end of any specified period provided by contract shall be added to the principal amount of the debt and shall thereafter accumulate interest.



§ 12-4-705 - Appropriations to pay interest prohibited.

An agency may not seek additional appropriations to pay interest which accrues as a result of its failure to make timely payments required by § 12-4-703.



§ 12-4-706 - Applicability of part.

This part is not applicable if an agency's failure to pay timely interest required by § 12-4-704 is the result of a dispute between the agency and the business over the amount due or over compliance with the contract.



§ 12-4-707 - Payments to subcontractors -- Interest.

(a) Upon payment by an agency, a business which has acquired under contract, property or services in connection with its contract with such agency from a subcontractor or supplier shall pay the subcontractor or supplier within thirty (30) days after receiving payment from the agency.

(b) Interest at the rate of one and one-half percent (11/2%) per month shall accrue and is due any subcontractor or supplier who is not paid within thirty (30) days after the business receives payment from the agency, unless otherwise provided by contract between the agency and the business, or by contract between the business and the subcontractor or supplier. Interest begins to accrue on the thirty-first day at the rate specified in this subsection (b).






Part 8 - Bidding Preferences

§ 12-4-801 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Public construction project" means and includes a public works project as defined in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21;

(2) "Responsible bidder" means a person who has the capacity in all respects to perform fully the contract requirements, and the integrity and reliability which will assure good faith performance; and

(3) "Responsive bidder" means a person who has submitted a bid which conforms in all material respects to all documents, whether attached or incorporated by reference, utilized for soliciting bids.



§ 12-4-802 - Allowance of bidding preferences -- Reciprocity.

Whenever the lowest responsible and responsive bidder on a public construction project in this state is a resident of another state which is contiguous to Tennessee and which allows a preference to a resident contractor of that state, a like reciprocal preference is allowed to the lowest responsible and responsive bidder on such project who is either a resident of this state or is a resident of another state which does not allow for a preference to a resident contractor of that state.






Part 9 - Freedom in Contracting Act

§ 12-4-901 - Short title.

This part shall be known and may be cited as the "Freedom in Contracting Act."



§ 12-4-902 - Purpose.

The purpose of this part is to prohibit public agencies from imposing certain labor and wage requirements as a condition of performing public works that are state funded in part or in whole.



§ 12-4-903 - Prohibited provisions in bid specifications, project agreements and other documents.

The state and its political subdivisions, agencies and instrumentalities thereof, when engaged in procuring products or services or letting contracts to be funded in part or in whole with state funds, shall ensure that no bid specifications, project agreements and other controlling documents, entered into, required or subject to approval by the state, subdivision, agency or instrumentality:

(1) Require bidders, offerors, contractors or subcontractors to enter into or adhere to agreements with one (1) or more labor organizations on the same or related projects;

(2) Discriminate against bidders, offerors, contractors or subcontractors for refusing to become or remain signatories or otherwise adhere to agreements with one (1) or more labor organizations on the same or related construction projects; or

(3) Require any bidder, offeror, contractor or subcontractor to enter into, adhere to or enforce any agreement that requires its employees as a condition of employment to:

(A) Become members of or become affiliated with a labor organization or employee organization of any kind;

(B) Pay dues or fees to a labor organization or employee organization, over an employee's objection, in excess of the employee's share of labor or employee organization costs relating to collective bargaining, contract administration or grievance adjustment; or

(C) Require any bidder, offeror, contractor or subcontractor to pay:

(i) Wages that exceed:

(a) The state's most current prevailing wage scale established pursuant to part 4 of this chapter if the agreement involves a state highway construction project, as defined by § 12-4-402; or

(b) The Tennessee Occupational Wages Report, as defined by § 12-4-907, if the agreement involves a construction project other than a project described in subdivision (3)(C)(i)(a); or

(ii) A specific dollar amount for the provision of fringe benefits for employees.



§ 12-4-904 - Prohibition against issuing grants or agreements conditioned on prohibited provisions.

(a) The state and its political subdivisions, agencies and instrumentalities thereof shall not issue grants or enter into cooperative agreements for construction projects conditioned on a requirement that bid specifications, project agreements or other controlling documents pertaining to the grant or cooperative agreement contain any of the elements specified in § 12-4-903.

(b) The state and its political subdivisions or any agencies or instrumentalities thereof shall exercise such authority as may be required to preclude a grant recipient or party to a cooperative agreement from imposing any of the elements specified in § 12-4-903 in connection with any grant or cooperative agreement awarded or entered into.



§ 12-4-905 - Standing to challenge bid specifications, project agreements or other agreements.

Any interested party, including a bidder, offeror, contractor, subcontractor, or taxpayer, shall have standing to challenge any bid specification, project agreement, controlling document, grant or cooperative agreement that such party alleges has violated this part. Such party shall be awarded costs and attorney's fees in the event that the challenge prevails.



§ 12-4-906 - Employer to pay employees a wage necessary to meet the federal requirements to obtain federal funds.

If compliance with this part by the state and its political subdivisions, agencies and instrumentalities, relative to a specific contract, project, or program would result in the denial of federal funds that would otherwise be available to the state and its political subdivisions, agencies and instrumentalities, then the state or its political subdivisions, agencies or instrumentalities may require a private employer to pay its employees a wage necessary to meet the federal requirements to obtain the federal funds, but only relative to such contract, project or program.



§ 12-4-907 - Meaning of the Tennessee occupational wages report.

For purposes of this part, Tennessee occupational wages report means the applicable report that is published by the department of labor and workforce development, employment security division.






Part 10 - Insurance Purchasing Program

§ 12-4-1001 - Alternative methods for purchasing insurance.

The state treasurer shall investigate alternative methods, including competitive bidding, for purchasing insurance for the use and benefit of the state and its agencies, departments or divisions. The state treasurer shall prepare a plan for purchasing insurance, and shall submit the plan to the board of claims prior to its implementation.



§ 12-4-1002 - Establishment of practices and procedures for purchasing insurance.

The state treasurer shall establish accepted practices and procedures to be followed in purchasing insurance under the plan developed under § 12-4-1001. Such practices and procedures shall be subject to the approval of the board of claims.



§ 12-4-1003 - State employees and agents -- Insurance sales to state prohibited.

All officers, officials, agents or employees of the state and its divisions, departments and agencies are prohibited from bidding, selling or contracting to sell any policy of insurance to the state or its divisions, departments and agencies.



§ 12-4-1004 - Insurance on public buildings -- Amount required -- Deductibles.

All buildings and building contents owned by the state shall be insured for not less than their actual cash value subject to an aggregate deductible of not less than one million five hundred thousand dollars ($1,500,000) and to such individual claim deductible as may be commercially reasonable.



§ 12-4-1005 - Insurance on public buildings -- Repair or replacement costs

The repair or replacement of damaged or destroyed buildings and building contents shall include engineering and other services necessary for such an insurance program to be paid from the risk management fund created pursuant to § 9-8-109.



§ 12-4-1006 - Establishment of policies and procedures for administration of insurance program.

The state treasurer shall establish appropriate policies and procedures governing the administration of the insurance program provided herein, including the allocation of premium and other costs and the payment of losses from the risk management fund created pursuant to § 9-8-109. Such policies and procedures shall be subject to the approval of the board of claims.



§ 12-4-1007 - Procedure for obtaining policies -- Reporting.

(a) (1) The policy or policies of insurance provided in this part shall be obtained by the state treasurer subject to the approval of the board of claims. Notwithstanding the Surplus Lines Insurance Act, compiled in title 56, chapter 14, part 1, or any other law to the contrary, the state treasurer, with the approval of the board of claims, shall consider proposals from admitted carriers and nonadmitted surplus lines carriers. In order for nonadmitted carriers to be eligible for consideration under this section, at least two (2) admitted carriers must have declined to submit a proposal, and the nonadmitted carriers shall:

(A) Have a minimum A.M. Best financial strength rating of "A-" and an A.M. Best financial size category of no less than "VI", or such other A.M. Best rating as may be established by the board of claims provided that the financial strength rating shall not be less than "A-" and the A.M. Best financial size category shall not be less than "VI"; and

(B) Be a member of an insurance holding company system, as defined in § 56-11-101(b), that has at least one (1) affiliate carrier admitted in this state as a property or casualty insurer.

(2) Should A.M. Best change or amend its rating methodology, then the board of claims shall adopt a minimum rating requirement that is equivalent to the rating as stated in subdivision (a)(1)(A). The state treasurer shall place the insurance directly with the companies without policies being countersigned notwithstanding § 56-2-409.

(b) The state treasurer shall make periodic reports to the fiscal review committee of the general assembly and to the state building commission concerning the operations of the insurance program.









Chapter 5 - Public Printing

Part 1 - General Provisions

§ 12-5-101 - Supervision by department of general services.

The department of general services has entire charge and supervision of all printing done for each and every department or branch of government of the state, including all departmental offices and all charitable, penal, educational or reform institutions.



§ 12-5-102 - Cost data for public documents.

(a) (1) Every department or agency of the state which promulgates public documents shall cause the following statement with cost data inserted to be printed on the publication adjacent to the identification of the agency responsible for the publication:

"This public document was promulgated at a cost of $_____ per copy."

(2) This statement shall be printed in either the same size type as the body copy of the publication or in such type style and size to be fully legible and set in a box composed of a light-weight-rule line.

(b) As used in this section, unless the context otherwise requires, "public document" means any annual, biennial, regular or special report or publication of which at least one thousand (1,000) copies are printed and which may be subject to distribution to the public, or any printed material which is controlled by the publications committee established in chapter 7, part 1 of this title, regardless of the number of copies produced. Public documents include:

(1) The acts and journals of the general assembly, the reports of the supreme court and such other courts as shall have their decisions reported by the attorney general and reporter or shall be required by any act or resolution of the general assembly;

(2) The periodic reports of officers of the state and any special reports that may from time to time be made by state officers or committees of the general assembly or other committees provided for by law;

(3) Such other reports or statements as may be published under the authority of the state or any official thereof; and

(4) Items exempted from the requirements of this section include letterhead stationery, envelopes, or memoranda and correspondence utilizing a manual signature and not reproduced through a printing related function;

(c) For the purposes of this section, the following two (2) factors shall be utilized in computing cost data whether on bid by a private person or company, or by a state institution:

(1) Preparation. Included in this is expenditure for materials, artwork and typesetting involved in preparing the public document for publication; and

(2) Printing. Included in this is expenditure for reproduction, binding and other printing industry related functions.

(d) This section shall be enforced and administered through the publications committee created pursuant to chapter 7, part 1 of this title. The publications committee may, in its discretion, render opinions to agencies as to whether those agencies are in compliance with this section. If the committee decides that those agencies are not in compliance, it has authority to direct those agencies to cease publication of the public documents which are not in compliance until such time as compliance shall be demonstrated to the committee's satisfaction.









Chapter 6 - Distribution of Publications

§ 12-6-101 - Acts distributed to legislators.

Each member of the general assembly is entitled to one (1) copy of the printed acts of the general assembly of which such person was a member, which shall be delivered to such member's legislative office in Nashville, but only upon written request to the secretary of state by such member not later than February 1 of each year.



§ 12-6-102 - General distribution of acts.

(a) It is the duty of the secretary of state to distribute the printed acts, upon written request received not later than February 1 of each year, as follows: to each executive officer and Tennessee regulatory authority director of the state, one (1) copy; to each judge and each clerk of the supreme, appeals, circuit, criminal and general sessions courts, one (1) copy; to each chancellor, each clerk and master, one (1) copy; to each district attorney general and each assistant, one (1) copy; to the attorney general and reporter and each assistant, one (1) copy; to each clerk of the probate courts and each judge of the county or probate courts, and to each register and each trustee, and each assessor of property, one (1) copy; each of the copies to belong to the indicated office, and go to the successor of the incumbent; also to the order of the University of Tennessee, up to thirty (30) copies for the use of the University of Tennessee as a depository and for exchanges.

(b) A copy of the printed acts shall be, upon written request received not later than February 1 of each year, delivered to every organized bar association in the state of Tennessee; provided, that such bar association maintains a law library; and provided the name and address of such bar association shall be certified to the secretary of state by the county clerk of the county in which the association exists; and provided further, that should the association cease to function or to maintain a law library, all copies of the acts shall thereupon be turned over and delivered to the county clerk.

(c) Bound volumes of acts or resolutions may be made available to any person, firm or corporation, requesting same in writing not later than February 1 of each year, at a price to be fixed by the secretary of state not to exceed per volume printing cost.

(d) Any requests for acts or resolutions received later than February 1 of each year will be accepted subject to availability.

(e) This section and §§ 12-6-101 and 12-6-103 shall not apply to the Tennessee Code Annotated, any supplement thereto or replacement volume thereof, or any act enacting that code.



§ 12-6-103 - Acts and journals retained by secretary of state.

The secretary of state shall also make available additional copies of the acts by publishing the acts in electronic format on the department of state's web site. Each house shall make available copies of their journals by publishing the journals in electronic format on their respective web sites.



§ 12-6-104 - Shipment of acts.

The secretary of state shall cause the acts for the several officers whose offices are not at the capitol to be safely packed and boxed, and to be shipped prepaid in the way most feasible.



§ 12-6-105 - Penalty for failure to distribute acts.

(a) If the printer or secretary of state fails to perform such printer's or secretary of state's duties, the printer or secretary of state shall forfeit five hundred dollars ($500), to be recovered in the name and for the use of the state by the comptroller of the treasury.

(b) Moreover, such failure is a Class C misdemeanor, and the comptroller of the treasury shall cause the delinquent to be indicted for the same.

(c) The comptroller of the treasury shall forfeit the sum of five hundred dollars ($500), to be recovered by any person who will sue for the same, if the comptroller of the treasury fails to enforce the aforementioned penalties against the printer and secretary of state.



§ 12-6-106 - All other public documents -- General assembly distribution cancellation card.

(a) All other public documents, required to be distributed by law, may be distributed with the acts and journals.

(b) Notwithstanding any provision of this chapter to the contrary, in each publication distributed to members of the general assembly there shall be included a card by which a member may indicate whether the member wishes to continue receiving such publication.



§ 12-6-107 - Libraries as depositories for documents -- Legislative library -- Copies.

(a) The state library at Nashville, the library of the University of Tennessee at Knoxville, the Cossitt Library at Memphis, and such other libraries as the governor may at any time name by executive order are designated depositories for state documents and for all publications issued by any official of the state.

(b) Upon request of a designated depository of state documents, such depository shall be entitled to receive, without charge, one (1) copy of the bills, resolutions, amendments, daily journals, informational services showing committee actions and the status of pieces of legislation, daily calendars, published committee reports and any official or unofficial published index.

(c) To ensure access of all state publications to members of the general assembly without the expense of furnishing copies for each member, all state documents and publications otherwise distributed to depository libraries shall also be distributed to the legislative library for the use of the general assembly.



§ 12-6-108 - Publications to be deposited.

The publications and documents referred to shall include:

(1) The acts and journals of the general assembly, the reports of the supreme court, and such other courts as shall have their decisions reported by the attorney general and reporter, or shall be required by any act or resolution of the general assembly;

(2) The periodical reports of officers of the state and any special reports that may from time to time be made by state officers or committees of the general assembly or other committees provided for by law; and

(3) Such other reports or statements as may be published under the authority of the state, or any official thereof.



§ 12-6-109 - Notice of publications to secretary of state.

The person or persons in charge of the making of such documents and publications as are at any time issued by the state, or by any official or officials of the state, shall furnish a list of such documents and publications to the secretary of state.



§ 12-6-110 - Copies to depositories, secretary of state, and other locations.

At the expense of such department, agency, board or commission, the person in charge of making such documents and publications shall furnish or have furnished:

(1) Two (2) copies directly to the librarian or person in charge of each of the depositories;

(2) Upon request, two (2) copies to the secretary of state; and

(3) Two (2) copies to any location or locations specified by the proper governing publications committee created pursuant to chapter 7, part 1 of this title.



§ 12-6-111 - Exchange copies for university.

Upon request by the University of Tennessee, the person in charge of the making of such publications or the issuance of such documents shall furnish the university up to thirty (30) copies of each publication or document.



§ 12-6-112 - Care of depository copies.

It is the duty of the librarian or other person in charge of each depository to give receipt for and carefully preserve all state documents and publications so received. One (1) of the two (2) copies shall be lendable on application, to the persons, if any, allowed to take other books from the library of the depository. The other copy shall not be allowed to be taken from the premises of the depository.



§ 12-6-113 - Exchanges by state librarian.

The state librarian and archivist may, from time to time, procure from the general government, any foreign government, or from any state or territory within the United States, the public acts, and law and equity reports of such government, state or territory, by exchanging the public acts or reports of this state.



§ 12-6-114 - Delivery of exchange copies.

Each person or persons in charge of making such documents and publications as provided in § 12-6-108(1) shall deliver upon request up to sixty (60) copies to the state librarian and archivist, to enable the librarian to make these exchanges.



§ 12-6-116 - Pamphlet or electronic copies of acts -- Acts on the Internet.

(a) The secretary of state, in accordance with the rules, regulations, policies and procedures of the state publications committee, is authorized to furnish to any person, firm or corporation, so requesting in writing not later than January 1 of each year, copies of the unbound, printed pamphlets containing the public acts of the general assembly which are printed at intervals during and shortly after each legislative session and made available pending publication of the bound volumes of the Public Acts of Tennessee, for that session. Requests received after January 1 of each year will be accepted subject to availability. Notwithstanding any other provision of law, the secretary of state is authorized to fulfill this part by publishing the text of the public acts in electronic form by use of the Internet.

(b) The secretary of state shall charge and collect from each person, firm or corporation, except those specified in § 12-6-102, a fee not to exceed printing cost for each complete set of pamphlets. The secretary of state shall fix a reasonable fee to be charged for copies of single pamphlets. Fees collected by the secretary of state shall be paid over to the state treasurer and shall become a part of the general fund of the state.



§ 12-6-117 - Certain resolutions not to be printed or distributed -- List in Acts of Tennesse -- Distribution to state library and archives and legislative reference and law library.

(a) Notwithstanding any provision of the law to the contrary, resolutions of the general assembly which honor or commend individuals or groups or which express sympathy or condolences upon the death of an individual shall not be published in the Acts of Tennessee, nor shall such resolutions be distributed in accordance with this chapter, unless the secretary of state, in consultation with the speaker of the senate and speaker of the house of representatives, determines that the resolution requires publication due to the prominence or contributions made by such person or group. The secretary of state shall cause a list of all such resolutions which are not printed to be included within the Acts of Tennessee.

(b) At the time at which the secretary of state delivers the enrolled copies of acts and resolutions to the printer for publication pursuant to § 8-3-104, the secretary of state shall deliver one (1) copy of all resolutions which are not printed pursuant to this section to the state library and archives and to the legislative reference and law library.



§ 12-6-118 - Automatic and other distributions.

Except for exchange and depository copies provided for herein, there shall be no automatic distribution of any state report or publication, unless such distribution is required by an act or resolution enacted after May 25, 1984. Any other distribution must be approved by the state publications committee, as provided for in chapter 7, part 1 of this title, or be upon individual request of a person entitled to or desirous of receipt of any such publication or report.



§ 12-6-119 - Electronic general assembly journals.

Copies of the journals of the house of representatives and the senate may be distributed to depository libraries in electronic format rather than in bound volumes.






Chapter 7 - State Publications Committees

Part 1 - General Provisions

§ 12-7-101 - Control of cost and proliferation of publications and reports -- Permanent record of publications.

In order to control the cost and proliferation of publications and reports printed by state agencies, the commissioner of general services shall provide a permanent record of publications issued by state government and shall have authority to issue regulations implementing provisions concerning designation in such a manner as to provide for maximum continuity of the publications.



§ 12-7-102 - Duties of commissioner of general services.

(a) It is the duty of the commissioner of general services to establish rules and regulations to control the costs and quantity of all publications, and to promulgate rules and regulations governing the printing and distribution of state agency reports and publications issued by agencies and departments of the government of this state, excluding institutions of higher education, the judicial branch of state government and those state institutions and facilities exempted from public purchase laws in § 12-3-103. For purposes of this part, rules of the publications committee in existence on May 1, 2008, shall be deemed rules of the commissioner of general services.

(b) The rules and regulations on distribution shall include a provision stipulating that there shall be no automatic distribution of reports or publications, except the distribution provided for in chapter 6 of this title, or otherwise by law or resolution enacted after May 25, 1984, but that all distributions must either be approved in general by the commissioner of general services or be made upon request by the recipient.

(c) It also is the duty of the commissioner of general services to establish a procedure for reviewing all publications as defined in subsection (e), and to approve or disapprove the printing of existing publications and planned publications that come under this part.

(d) The commissioner of general services shall determine the need for existing and planned publications based upon the agency's goals and purpose or statutory requirements, and the quantity and distribution of each approved publication.

(e) "Publications" includes any newsletter, stationery, greeting card, report or printed material produced for distribution outside the department or agency for which the report or printed material is printed, including those printed at facilities not operated by the state.

(f) The commissioner of general services may appoint a designee to fulfill the responsibilities laid out in this section.



§ 12-7-103 - Approval required.

(a) No publication, coming within the jurisdiction of the commissioner of general services as provided by § 12-7-102, shall be printed unless it has been approved in accordance with rules promulgated by the commissioner of general services. Rules set forth by the commissioner of general services shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The commissioner of general services shall require any publication printed to include the number of copies printed.

(c) The commissioner of general services shall not approve any publication that purports to contain a citation to or a reproduction of a duly promulgated agency rule, as defined by the Uniform Administrative Procedures Act, in § 4-5-102, prior to receiving a written statement from the secretary of state or the secretary of state's representative verifying the fact that the rule so cited or reproduced has been duly promulgated and is currently in effect.

(d) A printing authorization number shall be assigned to each publication that has been approved as required by this section. The printing authorization number shall be affixed to the publication adjacent to the identification of the agency responsible for the publication. No printing facility operated by the state shall print any publication, coming within the jurisdiction of the commissioner of general services as provided by § 12-7-102, unless the printing authorization number has been affixed as required by this subsection (d). No contract shall be entered into, nor requisition issued, nor acted upon, by any state department or agency, including, but not limited to, the division of purchasing, for printing of any publication coming within the jurisdiction of the commissioner of general services as provided by § 12-7-102, at any facility, unless the printing authorization number has been affixed as required by this subsection (d). All state contracts or grant agreements, including, but not limited to, all contracts for personal, professional and consultant services entered into under former §§ 12-4-109 and 12-4-110 [repealed], that involve or may involve the printing of any publication, coming within the jurisdiction of the commissioner of general services as provided by § 12-7-102, shall contain a provision whereby the contractor or grantee agrees that no publication shall be printed unless a printing authorization number has been obtained and affixed as required by this section.

(e) Whenever any department, institution or agency of the state government contracts for the printing of a publication coming within the jurisdiction of the commissioner of general services as provided by § 12-7-102, and the publication has not been approved in accordance with rules promulgated by the commissioner of general services, the contract shall be void and of no effect.



§ 12-7-104 - Publications information required.

The commissioner of general services shall, as a minimum, keep the following information on each approved publication:

(1) Name of publication;

(2) Department producing publication;

(3) Purpose and brief description of publication contents;

(4) Number of copies authorized to be printed;

(5) A general list of distribution; and

(6) Estimated cost of preparation and printing.



§ 12-7-105 - Requested material to be provided -- Cooperation required.

It is the duty of all departments, institutions or agencies of state government to furnish to the commissioner of general services all material requested from the commissioner regarding publications and reports.



§ 12-7-106 - [Repealed.]

HISTORY: Acts 1976, ch. 694, § 6; T.C.A., § 12-1006; Acts 1980, ch. 455, § 2; 1982, ch. 563, §§ 7-9; 1984, ch. 798, § 6; 1998, ch. 581, § 2; 2002, ch. 758, § 3, repealed by Acts 2015. ch. 87, § 2, effective April 9, 2015.



§ 12-7-107 - Approval procedure.

The approval procedure for publications established under this part may allow one-time approval of a publication that is printed on a periodic basis and that conforms to the format, design, and purpose of the publication as originally presented to the commissioner of general services for approval without requiring review and approval of subsequent issues of the publication.



§ 12-7-108 - Exceptions to Part.

The requirements of this part do not apply to any student newspaper publication or annuals and/or yearbooks.






Part 2 - Use of Alkaline Paper

§ 12-7-201 - Legislative findings and declarations.

The general assembly finds and declares that the use of alkaline paper for the publication of state records and documents of enduring value is a social and moral imperative to preserve our collective knowledge and heritage for the future. To this end, the general assembly declares it to be the public policy of the state of Tennessee to utilize alkaline paper in the printing and/or publication of permanent state records and documents whenever feasible.



§ 12-7-202 - State records and documents to be printed on alkaline paper.

Each department, board, commission, agency or other entity of state government, including state institutions of higher education, shall use alkaline paper that meets or exceeds the American National Standards Institute standard for permanent paper for printed library materials (ANSI Z39.48), as approved by the commissioner of general services, for the printing or publication of all permanent state records or documents.



§ 12-7-203 - Administration and enforcement -- Approved list of alkaline papers.

The commissioner of general services is charged with the responsibility of administering and enforcing this part. The commissioner of general services shall provide to each department, board, commission, agency or other entity of state government an approved list of alkaline papers that meet or exceed the standard for permanent paper established in § 12-7-202.



§ 12-7-204 - County and municipal governments.

The general assembly further urges and encourages all county governments, municipal governments and other local governmental entities to utilize alkaline paper that meets the ANSI Z39.48 standard when such governments print and/or publish public records and documents of enduring value.



§ 12-7-205 - Rules and regulations.

The commissioner of general services is authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 12-7-206 - Construction with § 20-6-103.

Nothing in this part shall be construed to supersede § 20-6-103. To the extent that this part is in conflict with § 20-6-103, § 20-6-103 shall control.









Chapter 8 - Sale of Products

§ 12-8-101 - Local government ownership and operation of hot mix asphalt facility or aggregate production facility.

(a) Notwithstanding any other provision of law to the contrary, local governments may, individually or jointly, own or operate a facility for the manufacture or production of hot mix asphalt, in accordance with the restrictions and limitations provided for in this section.

(b) (1) A local government desiring to own or operate a hot mix asphalt facility shall prepare a financial feasibility study, referred to as "study" in this section, that analyzes all appropriate costs and benefits related to the operation of the plant.

(2) The study required by this section shall be prepared in compliance with generally accepted governmental accounting and financial reporting standards and shall include the following:

(A) Accurate production cost estimates, including debt service and depreciation on the asphalt plant and necessary ancillary equipment, and all other fixed and variable plant operating costs, including, but not limited to, capital cost of equipment and installation, land acquisition, personnel costs, employer fixed costs, materials, transportation, utility costs and all costs associated with environmental and safety compliance standards. This report shall be completed in general compliance with the comptroller of the treasury's asphalt production cost models;

(B) An estimate of the potential cost savings in materials and transportation and operational costs that may be realized by the local government operating the proposed facility, including a record of competitive bids, F.O.B. at plant, for asphalt that the local government or governments have received in recent years, including the current year, and an examination of bids received by comparable local governments;

(C) An estimated need for paving or hot mix asphalt for fifteen (15) years that demonstrates that the local government or governments would produce the volume necessary to realize a cost savings by owning or operating an asphalt facility;

(D) Offers from suppliers of the necessary raw materials showing that those suppliers will sell materials to the local government or governments at competitive prices, and the locations of those suppliers; and

(E) Estimates of whether the operation of a facility by the local government would have a significant impact on the local economy and state and local tax revenues, including sales and use tax, local option sales tax, mineral severance tax, business tax, and real and personal property tax.

(c) Whenever a local government proposes to own or operate a hot mix asphalt facility pursuant to this section and develops the feasibility study required by subsection (b), such study shall be submitted for review to a financial feasibility oversight committee, referred to as the "committee" in this section. The committee shall consist of three (3) members. One (1) member shall be selected by the Tennessee Road Builders Association; one (1) member shall be selected by the Tennessee County Highway Officials Association; and one (1) member shall be selected by the comptroller of the treasury. All expenses relating to the committee shall be solely and equally shared by the Tennessee Road Builders Association and the Tennessee County Highway Officials Association.

(1) Once a feasibility study has been prepared by a local government, a copy of such study shall be delivered to the comptroller of the treasury and a copy shall be provided to the mayor or chief executive officer of the local government to be made available to the public for inspection and review. Within fifteen (15) days of receiving the study, the comptroller shall notify the Tennessee Road Builders Association and the Tennessee County Highway Officials Association of the need for a committee to be appointed and shall name the comptroller's appointee to the committee. Within fifteen (15) days of receiving notice from the comptroller, the Tennessee Road Builders Association and the Tennessee County Highway Officials Association shall name their appointees to the committee. Committee members shall receive a copy of the committee report immediately upon designation of membership. Within thirty (30) days of the appointment of the committee, the mayor or chief executive officer of the local government desiring to own or operate a hot mix asphalt facility shall establish a meeting date for the committee. Not less than ten (10) days prior to the meeting, the local government shall provide public notice of the date, time and location of the meeting in a newspaper of general circulation in the jurisdiction of the government where the facility is proposed. The meetings of the committee shall be open to the public and all records of the committee shall likewise be open to public inspection. The member of the committee appointed by the comptroller shall serve as chair of the committee and conduct the meetings of the committee.

(2) The sole function of the financial feasibility oversight committee shall be to review the feasibility study, to determine that all appropriate ordinary and necessary capital and operational costs for a local government to own and operate a hot mix asphalt manufacturing facility have been included in the study and have been publicly disclosed.

(3) Once the review has been completed, the feasibility oversight committee shall either:

(A) Approve the study, if, in the determination of the committee, the study includes all significant costs and accurately estimates the costs and benefits of owning and operating a facility; or

(B) Disapprove the study, if, in the determination of the committee, the study is incomplete and lacks substantial information to provide an accurate estimate of the costs and benefits of owning or operating a plant.

(4) If the committee determines that the feasibility study is incomplete, the committee shall indicate in writing those items that the study lacks and shall return the study to the submitting entity for modification and resubmission. If, after a second resubmission, a majority of the committee still determines that the study is incomplete, the study shall then be forwarded to the governing body of the submitting entity with a negative recommendation from the committee and shall include written comments indicating those areas where the study is insufficient.

(5) The determination of the committee shall be forwarded to the governing body of the government or governments desiring to own or operate the facility within thirty (30) days after the committee meets to review the study.

(6) If the membership of the feasibility oversight committee does not unanimously agree as to whether the study is sufficient, the committee shall forward two (2) written reports to the local governing body, stating the majority and minority positions of the committee and indicating the reasons why the members of the committee approve or disapprove of the study.

(d) After receiving the report of the financial feasibility oversight committee, the governing body shall examine the feasibility study, all supporting documentation and the determination and written comments of the oversight committee, and shall approve or deny any action to acquire an asphalt facility in a resolution or ordinance passed by a two-thirds (2/3) vote of the governing body, before the local government expends any public funds for the purpose of acquiring a hot mix asphalt facility.

(e) For the purpose of this section, the term "local government" is defined to include any county or incorporated municipality. Two (2) or more local governments may own or operate a facility jointly. For jointly owned or operated facilities, all local governments desiring to participate in the operation of the facility must be a part of the initial feasibility study for the facility.

(f) Any unit of local government owning or operating a facility for the manufacture or production of hot mix asphalt shall comply with the provisions of any state rule, regulation or standard for the quality of asphalt used in the construction of roads, streets or highways.

(g) Nothing in this section shall be considered a limitation or prohibition on the state or any political subdivision, including counties and municipalities, from expanding, replacing, altering or continuing any plant or facility for the manufacture or production of hot mix asphalt in existence on March 29, 1976. This section shall not apply to a metropolitan government, and nothing in this section shall be construed as limiting the authority of a metropolitan government to own or operate a plant or facility for the production or manufacture of hot mix asphalt.

(h) For any local government owning or operating a plant or facility for the production or manufacture of asphalt pursuant to the authority granted by this section, the comptroller of the treasury, or a private auditor or firm approved by the comptroller, shall conduct an annual audit of such facility regularly, on a time interval to be determined by the comptroller.

(i) Asphalt produced in a facility operated by any local government, pursuant to the authority granted in this section, shall be used exclusively for paving of public streets, roads or highways under the discretion and control of that unit of local government. Each unit of local government operating a facility, pursuant to the authority granted in this section, shall keep a detailed inventory and record that complies with generally acceptable governmental accounting standards, of where all asphalt products produced by the facility are used.

(j) A local government that owns or operates an asphalt facility shall be required to solicit bids annually for hot mix asphalt products. In advertising for bids, the local government shall explicitly reserve the right to reject any and all bids. The local government shall have the undisputed authority to reject all bids and continue to utilize its own asphalt facility for all or a portion of its asphalt needs. The requirements of this subsection (j) shall not apply to any local government that owns or operates an asphalt facility on June 7, 2005.

(k) A local government that does not own or operate an aggregate production facility, such as a quarry or other facility for the production of crushed limestone, commercial lime, agricultural lime, sand, gravel, or any other product resulting from the processing of aggregate on June 7, 2005, shall be prohibited from acquiring such facility, unless the local government prepares a financial feasibility study comparable to the one required in subsection (b) for asphalt facilities, and submits the study for review to the oversight committee established in subsection (c). The procedures for review and approval of the study shall be substantially the same as that for asphalt facilities and all other costs that are specific to an aggregate production facility. The acquisition of such facility shall also require the passage of a resolution or ordinance by a two-thirds (2/3) vote of the governing body of the local government. The aggregate production facility owned or operated by a local government may transfer aggregate only to an entity of that local government; provided, that the governing body of the local government that operates the facility first conducts a study to determine the actual costs of producing the materials and requires reimbursement of actual costs to the unit of local government operating the aggregate production facility.



§ 12-8-102 - Penalty -- Injunctive relief.

Any state, county, or municipal officer violating this chapter, or knowingly permitting any provision of such chapter to be violated, commits a Class C misdemeanor. In addition to such penalty, injunctive relief may be had against a violator of this chapter by petition addressed to the chancellor of the judicial district in which such violation is alleged to have taken place.



§ 12-8-103 - Gratuitous work for nonprofit organizations -- Sales to farmers.

Nothing in this chapter shall prohibit or be construed as prohibiting the county road commission, the state, or any municipality or its agents, from doing work gratuitously for cemeteries, churches, schools, and any other charitable nonprofit organization, or from making sales of agricultural lime to farmers for use in connection with their own farming activities.






Chapter 9 - Interlocal Cooperation Act

§ 12-9-101 - Short title.

This chapter may be cited as the "Interlocal Cooperation Act."



§ 12-9-102 - Purpose.

It is the purpose of this chapter to permit local governmental units the most efficient use of their powers by enabling them to cooperate with other localities on a basis of mutual advantage and thereby provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population, and other factors influencing the needs and development of local communities.



§ 12-9-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Local government entity" means any city, town, municipality, county, including any county having a metropolitan form of government, local education agency, development district, utility district, human resource agency or other political subdivision of this state;

(2) "Local government joint venture entity" means any entity created pursuant to this chapter, including, but not limited to, a self-insurance pool, trust, joint venture, nonprofit organization, or any other type of organization that is sponsored, owned, operated, or governed by two (2) or more local government entities as a separate and specific activity;

(3) "Public agency" means:

(A) Any political subdivision of this state;

(B) Any private incorporated fire department and industrial fire department not supported by public funds or which are only partially supported by public funds;

(C) Any incorporated rescue squad that is not supported by public funds or that is only partially supported by public funds;

(D) Any agency of the state government or of the United States; and

(E) Any political subdivision of another state; and

(4) "State" means a state of the United States.



§ 12-9-104 - Interlocal agreements.

(a) (1) Any power or powers, privileges or authority exercised or capable of exercise by a public agency of this state, including those provided in § 6-54-307 or § 68-221-1107(b), may be exercised and enjoyed jointly with any other public agency of this state having the power or powers, privilege or authority, and jointly with any public agency of any other state or the United States to the extent that laws of such other state or of the United States permit such joint exercise or enjoyment. Any agency of the state government when acting jointly with any public agency may exercise and enjoy all of the powers, privileges and authority conferred by this chapter upon a public agency. The authority for joint or cooperative action of political subdivisions shall apply to powers, privileges or authority vested in, funded by, and/or under the control of their governing bodies and relative to which the governing bodies may make other types of contracts. No joint or cooperative agreement shall be entered into affecting or relating to the constitutional or statutory powers, privileges or authority of officers of political subdivisions, or of agencies of political subdivisions with a separate governing board and having powers granted by statute independent of the governing body. Notwithstanding any provision of the law to the contrary, any municipality may enter into an agreement with the sheriff, court of general sessions, and the governing body of any county in which it is located to provide for the enforcement of the municipality's ordinances according to §§ 8-8-201(a)(34) and 16-15-501. The agreement between the municipality and the county governing body shall be limited to provide that the cost of such enforcement will be borne by the municipality where the court costs paid over to the county, as provided by § 16-15-501, are not adequate.

(2) Agencies of political subdivisions that have governing boards separate from the governing bodies of the political subdivisions may make agreements for joint or cooperative action with other such agencies and with other public agencies. The power to make joint or cooperative agreements includes any power, privilege or authority exercised or that may be exercised by each of the agencies that is a party to the agreement. Agreements between agencies of political subdivisions that have separate governing boards and other such agencies and agreements between such agencies and public agencies shall substantially conform to the requirements of this chapter. The governing bodies of such political subdivisions shall require agreements made by their agencies pursuant to this chapter to be submitted to the governing body for approval before the agreements take effect.

(b) Any two (2) or more public agencies may enter into agreements with one another for joint or cooperative action pursuant to this chapter. Appropriate action of the governing bodies of the participating public agencies by resolution or otherwise pursuant to law shall be necessary before any such agreement may enter into force.

(c) Any such agreement shall specify the following:

(1) Its duration;

(2) The precise organization, composition and nature of any separate legal or administrative entity or entities created thereby, which may include, but is not limited to, a corporation not-for-profit, together with the powers delegated to such a corporation;

(3) Its purpose or purposes;

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for such undertaking;

(5) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination; and

(6) Any other necessary and proper matters.

(d) In the event that the agreement does not establish a separate legal entity or entities to conduct the joint or cooperative undertaking, the agreement shall, in addition to the requirements of subdivisions (c)(1)-(6), contain the following:

(1) Provision for an administrator or a joint board responsible for administering the joint or cooperative undertaking. In the case of a joint board, public agencies party to the agreement shall be represented; and

(2) The manner of acquiring, holding and disposing of real and personal property used in the joint or cooperative undertaking.

(e) (1) No agreement made pursuant to this chapter shall relieve any public agency of any obligation or responsibility imposed upon it by law, except that, to the extent of actual and timely performance thereof by a joint board or other legal or administrative entity or entities created by an agreement made hereunder, those performances may be offered in satisfaction of the obligation or responsibility.

(2) (A) Notwithstanding the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, including § 9-21-105 and § 9-21-107 to the contrary, a separate legal or administrative entity, created by interlocal agreement between two (2) or more political subdivisions of the state acting pursuant to this chapter, is not empowered to:

(i) Assess, levy, or collect ad valorem taxes;

(ii) Issue general obligation bonds; or

(iii) Exercise the power of eminent domain.

(B) However, to the extent that the participating political subdivisions possess such powers, the political subdivisions may exercise such powers on behalf and for the benefit of the separate legal or administrative entity.

(f) Financing of joint projects by agreement shall be as provided by law.



§ 12-9-105 - Status of agreements -- Parties to actions.

In the event that an agreement entered into pursuant to this chapter is between or among one (1) or more public agencies of this state and one (1) or more public agencies of another state or of the United States, the agreement shall have the status of an interstate compact, but in any case or controversy involving performance or interpretation thereof or liability thereunder, the public agencies party thereto shall be real parties in interest and the state may maintain an action to recoup or otherwise make itself whole for any damages or liability which it may incur by reason of being joined as a party therein. Such action shall be maintainable against any public agency or agencies whose default, failure of performance, or other conduct caused or contributed to the incurring of damage or liability by the state.



§ 12-9-106 - Approval or disapproval.

In the event that an agreement made pursuant to this chapter shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by such state officer or agency as to all matters within such officer's or agency's jurisdiction.



§ 12-9-107 - Appropriations -- Furnishing of property, personnel and service.

Any public agency entering into an agreement pursuant to this chapter may appropriate funds and may sell, lease, give, or otherwise supply the administrative joint board or other legal or administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services therefor as may be within its legal power to furnish.



§ 12-9-108 - Interlocal contracts for performance of services.

Any one (1) or more public agencies may contract with any one (1) or more public agencies to perform any governmental service, activity or undertaking which each public agency entering into the contract is authorized by law to perform; provided, that such contract shall be authorized by the governing body of each party to the contract. Such contract shall set forth fully the purposes, powers, rights, objectives, and responsibilities of the contracting parties. Contracts entered into pursuant to this section need not conform to the requirements set forth in this chapter for contracts for joint undertakings.



§ 12-9-109 - Contracts under other laws unaffected.

Nothing in this chapter shall prohibit any public agency from contracting with other public agencies under the provisions of existing statutory or charter authority.



§ 12-9-110 - Contracts for conveyance of property.

(a) Any one (1) or more public agencies may contract with any one (1) or more public agencies for the conveyance or transfer of property, real or personal, if:

(1) The public agency or agencies receiving the conveyance or transfer utilizes the property for a public purpose; and

(2) The governing body of each public agency that is a party to the contract authorizes such conveyance or transfer and determines that the terms and conditions set forth are appropriate.

(b) Any public agency utilizing the authority of this section shall not be required to declare such property surplus prior to the conveyance or transfer, and shall also be exempt from contrary requirements in any budget or purchasing act, public or private.



§ 12-9-111 - Filing of interlocal agreements forming local government joint venture.

Any interlocal agreement entered into by local government entities that creates a local government joint venture entity shall be filed in the office of the comptroller of the treasury within ninety (90) days of execution of the agreement. Any interlocal agreement entered into by local government entities of this state that created a local government joint venture entity that is in effect on June 20, 2006, shall be filed with the office of the comptroller of the treasury within one hundred twenty (120) days of June 20, 2006.



§ 12-9-112 - Annual statement on interlocal agreements that create local government joint venture entity.

(a) Any local government joint venture entity shall, during the term of the agreement, file an annual statement with the office of the comptroller of the treasury. The statement shall set forth the names of all parties to the agreement, the annual revenue and expenses of any entity created under the agreement and the other information required by the comptroller.

(b) The comptroller of the treasury may develop guidelines in furtherance of the administration of this section.






Chapter 10 - Public Building Authorities Act of 1971

§ 12-10-101 - Short title.

This chapter shall be known and may be cited as the "Public Building Authorities Act of 1971."



§ 12-10-102 - Purposes -- Liberal construction.

(a) (1) It is hereby found and declared that there exist in many municipalities within this state inadequate and outmoded public buildings, structures, and facilities for the furnishing of governmental, educational and other public services and for use in the conduct of government by the various branches, departments and agencies thereof; that in many cases, by reason of the age and physical condition of such public buildings, structures and facilities and the increased activities on the part of both the citizens and government, such facilities are no longer adapted or adequate to meet the needs of the growing population; that, as a consequence thereof, there are many counties, cities and towns, and other branches and agencies of state and local government within the state which are compelled to spend large sums of money annually in the rental, operation and maintenance of additional building space to house the various branches, departments and agencies of government to meet this ever increasing need; that, as a result thereof, in many of the counties, cities and towns within this state, the public buildings housing the various branches, departments and agencies of government are widely scattered and dispersed throughout the locality, thereby resulting in reduced efficiency of operation in the necessary intergovernmental activities of the various branches and agencies of government; that many public records, wills, conveyances, vital statistics, court decrees, and other similar documents in use in the conduct of daily business, are now filed in poorly protected and overcrowded spaces and at widely separated locations by reason of the lack of an adequate public building or buildings; that the rendering of governmental, health, safety, educational, and welfare services is adversely affected by reason thereof, to the detriment of the citizens in such counties, cities and towns; that the shortage of adequate buildings, structures and facilities impairs the efficient and economical governmental functions of the various branches and agencies of government and the rendering of governmental, educational, health, safety, and welfare services; that in many instances it is not feasible for the various branches and agencies of government to make capital expenditures for the purpose of constructing or acquiring public buildings, structures or facilities and there are not otherwise available buildings, structures or facilities for rent for public purposes; that in many instances effective cooperation between various units of government in providing adequate facilities for the rendering of public services has been hampered because of inadequate statutory authority therefor; and in order to eradicate these conditions, it is hereby found and declared to be necessary and desirable to make possible the construction, acquisition, or enlargement of public buildings, structures, and facilities, hereafter in this chapter referred to as "projects," to be made available for use by municipal corporations and other public lessees at convenient locations within the counties, cities and towns, in the efficient and economical furnishing of governmental, educational, health, safety, and welfare services to the citizens of such counties, cities and towns; and the eradication of the aforementioned conditions by the passage of this chapter to authorize the incorporation in the several counties, cities and towns of public corporations to finance, acquire, erect, own, operate, maintain, lease, and/or dispose of public buildings, structures, and facilities for the use of the several municipal corporations and other public lessees is hereby declared to be a public use essential to the public interest.

(2) It is further found and declared that, in the state of Tennessee and in many municipalities within this state, there exist serious deficiencies in and a need for additional public buildings, structures, facilities, roads, streets, sidewalks and alleys and that such public buildings, structures, facilities, roads, streets, sidewalks and alleys are in need of enlargement and repair, to the end that the quality of life and the health, safety and welfare of the citizens of this state and the municipalities therein will be enhanced and protected and that the transportation of goods and persons and the flow of commerce will thereby be facilitated, and that it is necessary and desirable to make possible the construction, acquisition, enlargement, repair and renovation of such public buildings, structures, facilities, roads, streets, sidewalks and alleys, hereafter also in this chapter referred to as "projects," to be made available for use by the state of Tennessee or any agency, authority, branch, bureau, commission, corporation, department or instrumentality thereof, and municipal corporations and other public bodies, and any such undertaking is hereby declared to be a public use essential to the public interest.

(b) This chapter shall be liberally construed in conformity with such intention.



§ 12-10-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" or "public building authority" means any public corporation organized pursuant to this chapter;

(2) "Bonds" or "revenue bonds" means bonds, notes, interim certificates or other obligations of an authority issued pursuant to this chapter, or pursuant to any other law, as supplemented by, or in conjunction with, this chapter;

(3) "Contracting party" or "other contracting party" means any party to a sale contract or loan agreement except the authority;

(4) "Governing body" means the body in which the general legislative powers of a municipal corporation are vested, and in the case of counties means the legislative body of the respective counties;

(5) "Lessee" means any municipal corporation, the state of Tennessee, the United States, or any agency, authority, branch, bureau, commission, corporation, department or instrumentality thereof now or hereafter existing;

(6) "Loan agreement" means an agreement providing for an authority to loan the proceeds derived from the issuance of bonds pursuant to this chapter to one (1) or more contracting parties to be used to pay the cost of one (1) or more projects and providing for the repayment of such loan by the other contracting party or parties, and which may provide for such loans to be secured by or evidenced by one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of the contracting party or parties, delivered to the authority or to the trustee under the indenture pursuant to which the bonds were issued;

(7) "Municipal corporation" means any county, metropolitan government, incorporated city or town, utility district, school district, power district, sanitary district or other municipal, quasi-municipal or governmental body or political subdivision in this state, and any agency, authority, branch, bureau, commission, corporation, department or instrumentality thereof now or hereafter authorized by law to be created;

(8) "Municipality" means any county, incorporated city or town or utility district in this state with respect to which an authority may be organized;

(9) "Operating contract" means the written undertaking whereby the authority and a municipal corporation contract respecting construction of improvements upon and/or for the operation and maintenance of property owned by or leased by other than the authority to the municipal corporation;

(10) "Project" means any undertaking which is eligible to be financed by bonds, notes, interim certificates or other obligations issued pursuant to law by any municipal corporation, the state of Tennessee or any agency, authority, branch, bureau, commission, corporation, department or instrumentality thereof, but if and only to the extent that they or any one (1) or more of them are participating as a contracting party or party to a lease under this chapter or any other provision of law; provided, that any project undertaken on behalf of the state of Tennessee or any agency, authority, branch, bureau, commission, corporation, department or instrumentality thereof, shall be subject to the approval of the state building commission, and the financing arrangements for such project shall be subject to the approval of the state funding board. "Project" includes an undertaking whereby a municipal corporation contracts with an authority respecting construction of improvements upon and/or for the operation and maintenance of property owned by or leased by other than the authority to the municipal corporation; provided, that the authority may not borrow money or issue bonds with respect thereto unless the authority has a freehold or leasehold interest in the real estate;

(11) "Revenues" of a project, or derived from a project, includes payments under a lease or sale contract and repayments under a loan agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of a lease or contracting party delivered as herein provided;

(12) "Sale contract" means a contract providing for the sale of one (1) or more projects to one (1) or more contracting parties and includes a contract providing for payment of the purchase price in one (1) or more installments. If the sale contract permits title to the project to pass to the other contracting party or parties prior to payment in full of the entire purchase price, it shall also provide for the other contracting party or parties to deliver to the authority or to the trustee under the indenture pursuant to which the bonds were issued one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of such contracting party or parties providing for timely payments, including, without limitation, interest thereon for the balance of the purchase price at or prior to the passage of such title; and

(13) "State of Tennessee" means the state of Tennessee and, unless otherwise indicated by the context, any agency, authority, branch, bureau, commission, corporation, department or instrumentality thereof now or hereafter existing.



§ 12-10-104 - Application to governing body for approval of incorporation.

Whenever any number of natural persons, not less than three (3), each of whom shall be a duly qualified elector of the county or of the incorporated city or town or each of whom shall be a current customer of the utility district, shall file with the governing body thereof an application in writing seeking permission to apply for the incorporation of a public building authority of the municipality, the governing body shall proceed to consider the application. If the governing body shall, by appropriate resolution duly adopted, find and determine that it is wise, expedient, necessary or advisable that the authority be formed, and shall authorize the persons making such application to proceed to form such authority and shall approve the form of certificates of incorporation proposed to be used in organizing the authority, then the persons making such application shall execute, acknowledge and file a certificate of incorporation for the authority as hereinafter provided. No authority may be formed unless such application shall have first been filed with the governing body of the municipality and the governing body shall have adopted a resolution as provided in this section.



§ 12-10-105 - Certificate of incorporation -- Contents.

(a) The certificate of incorporation shall set forth:

(1) The names and residences of the applicants together with a recital that each of them is an elector of the county or of the incorporated city or town or is a customer of the utility district.

(2) The name of the authority which shall be public building authority of the ____________________ of ____________________ (the blanks to be filled in with the name of the municipality);

(3) A recital that permission to organize the authority has been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of such resolution;

(4) The location of the principal office of the authority;

(5) The purposes for which the authority is proposed to be organized;

(6) The number of directors of the authority;

(7) The period, which may be perpetual, for the duration of the authority; and

(8) Any other matter which the applicants may choose to insert therein which shall not be inconsistent with this chapter or with the laws of this state.

(b) The certificate of incorporation shall be subscribed and acknowledged by each of the applicants before an officer authorized by the laws of Tennessee to take acknowledgments to deeds.



§ 12-10-106 - Filing and approval of certificate of incorporation.

(a) When executed and acknowledged in conformity with § 12-10-105, the certificate of incorporation shall be filed with the secretary of state.

(b) The secretary of state shall thereupon examine the certificate of incorporation and, if the secretary of state finds that the recitals contained therein are correct, that the requirements of § 12-10-104 have been complied with, and that the name is not identical with or so nearly similar to that of another public building authority already in existence in this state as to lead to confusion and uncertainty, the secretary of state shall approve the certificate of incorporation and record it in an appropriate book or record in the secretary of state's office.

(c) When such certificate has been so made, filed and approved, the authority shall constitute a public corporation under the name set out in the certificate of incorporation.



§ 12-10-107 - Amendment of certificate of incorporation.

The certificate of incorporation may at any time and from time to time be amended so as to make any changes therein and add any provisions thereto which might have been included in the certificate of incorporation in the first instance. Any such amendment shall be effected in the following manner: the members of the board of directors of the authority shall file with the governing body of the municipality with which the application for the creation of the authority was filed, an application in writing seeking permission to amend the certificate of incorporation, specifying in such application the amendment proposed to be made. Such governing body shall consider such application and, if it by appropriate resolution duly finds and determines that it is wise, expedient, necessary or advisable that the proposed amendment be made, and authorizes the same to be made, and approves the form of the proposed amendment, then the persons making such application shall execute an instrument embodying the amendment specified in such application, and shall file the same with the secretary of state. The proposed amendment shall be subscribed and acknowledged by each member of the board of directors before an officer authorized by the laws of Tennessee to take acknowledgments to deeds. The secretary of state shall thereupon examine the proposed amendment and, if the secretary of state finds compliance with the requirements of this section, and the proposed amendment is within the scope of what might be included in an original certificate of incorporation, the secretary of state shall approve the amendment and record it in an appropriate book in the secretary of state's office. When such amendment has been so made, filed and approved, it shall thereupon become effective and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation shall be amended except in the manner provided in this section.



§ 12-10-108 - Board of directors -- Executive committee -- Administrator -- Consent action.

(a) (1) The authority shall have a board of directors in which all corporate powers of the authority shall be vested and which shall consist of any number of directors, no less than seven (7), all of whom shall be duly qualified electors of the municipality. The directors shall serve as such without compensation, except that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties hereunder. No director shall be an officer or employee of the municipality. The directors shall be appointed by the chief executive officer, subject to confirmation of the governing body of the municipality, and they shall be so appointed that they shall hold office for staggered terms. In the case of authorities created pursuant to the approval of two (2) or more municipalities acting jointly, as hereinafter provided, the number of directors appointed by the chief executive officer of each municipality shall be as nearly equal as practicable. At the time of the appointment of the first board of directors, the chief executive officer of the municipality shall divide the directors into three (3) groups containing as near equal whole numbers as may be possible. The first term of the directors included in the first group shall be two (2) years, the first term of the directors included in the second group shall be four (4) years, the first term of the directors included in the third group shall be six (6) years, and thereafter the terms of all directors shall be six (6) years; provided, that if at the expiration of any term of office of any director a successor thereto shall not have been appointed, then the director whose term of office shall have expired shall continue to hold office until such director's successor shall be so appointed.

(2) (A) Notwithstanding any provision of subdivision (a)(1) or any other law to the contrary, if a public building authority engages in or contracts for the modification, construction, operation, maintenance, or management of an arena facility for a National Basketball Association member professional basketball team, then the board of directors appointed and confirmed pursuant to subdivision (a)(1) must include two (2) additional directors whose qualifications, appointment and service shall be governed by this subdivision (a)(2). Following consultation with the speaker of the senate and the speaker of the house of representatives, the chief executive officer of the municipality shall appoint, subject to confirmation of the governing body of the municipality:

(i) One (1) state senator whose legislative district lies, in whole or in part, within the boundaries of the municipality; and

(ii) One (1) state representative whose legislative district lies, in whole or in part, within the boundaries of the municipality.

(B) The term of office for each director appointed pursuant to this subdivision (a)(2) shall not extend beyond the director's current term of office in the state senate or house of representatives. Each director appointed pursuant to this subdivision (a)(2) shall serve as such without compensation, except that such director shall be reimbursed for such director's actual expenses incurred in and about the performance of such director's duties hereunder. Notwithstanding the fact that two (2) or more municipalities may have approved incorporation of the public building authority pursuant to § 12-10-104, this subdivision (a)(2) shall not be construed to require appointment of more than one state senator and one state representative to serve as directors; and, under such circumstances, the chief executive officers of the municipalities shall jointly make such appointments, subject to confirmation of the governing bodies of the municipalities.

(3) Notwithstanding subdivision (a)(1) or any other law to the contrary, the directors of an authority created by a utility district shall be customers of the utility district and members of the board of commissioners and employees of the utility district may serve as a director.

(4) Notwithstanding subdivision (a)(1) or any other law to the contrary, the directors of an authority created jointly by two (2) or more utility districts pursuant to § 12-10-120 must either be a customer of one of the creating utility districts or a member of the board of directors of the Tennessee association of utility districts. The directors shall be appointed by the board of commissioners of each creating utility district with the number of directors appointed by each board of commissioners to be as nearly equal as practicable. The directors shall be appointed so that they have staggered terms. At the time of the appointment of the first board of directors, the boards of commissioners of the creating utility districts shall divide the directors into three (3) groups containing as near equal whole numbers as may be possible. The first term of the directors included in the first group shall be two (2) years, the first term of the directors included in the second group shall be four (4) years, the first term of the directors included in the third group shall be six (6) years, thereafter the terms of all directors shall be six (6) years; provided, that, if at the expiration of any term of office of any director a successor to the director has not been appointed, then the director whose term of office has expired shall continue to hold office until the director's successor has been so appointed. The term of office of each director who is a member of the board of directors of the Tennessee association of utility districts shall not extend beyond the director's term as a director of the Tennessee association of utility districts.

(b) The directors shall meet and organize as a board and shall elect one (1) of its members as chair, one (1) as vice chair, one (1) as treasurer and one (1) as secretary, and such officers shall annually be elected thereafter in like manner. The duties of secretary and treasurer may be performed by the same director. In the absence of any of the chair, vice chair, secretary or treasurer, another member may be elected to fill the vacancy for the anticipated term thereof. Any action taken by the directors under this chapter may be authorized by resolution at any regular or special meeting, and such resolution shall take effect immediately and need not be published or posted. A majority of the board shall constitute a quorum for the transaction of business. The concurring vote of a majority of all the directors shall be necessary for the exercise of any of the powers granted by this chapter.

(c) The board of directors may establish an executive committee to be composed of officers designated in subsection (b) and at least one (1) other director. Except as may be limited by the board of directors, the executive committee shall have responsibility for the general superintendence of the administrative affairs of the authority. It shall have the power to employ, discharge, and, within budgeted or otherwise available funds, to compensate regular and part-time employees of the authority; to authorize contracts for the operation and maintenance of projects, which contracts shall be for a period not exceeding one (1) year in duration and for which funds have been budgeted or otherwise provided by the board of directors; to manage and operate parking facilities; within available funds, to provide operating and maintenance services respecting a project; and to administer contracts and undertakings of the authority. The executive committee shall keep minutes and supply a copy of the same to each director. Action shall be by an affirmative vote of a majority of the executive committee. All actions of the executive committee may be reviewed by the board of directors except as to rights of contractees which have accrued.

(d) The board of directors may establish the position of administrator. The administrator may be employed by the board of directors to perform the administrative duties of the authority within the authority granted by the board of directors and/or the executive committee. Except as otherwise directed, the administrator may establish responsibilities of employees of the authority and supervise their performance, including the power, within budgeted or otherwise available funds, to hire and to discharge regular and part-time employees; and, subject to direction of the secretary and treasurer, have responsibility for the records and accounts of the authority.

(e) If authorized by the charter and bylaws, the board of directors and the committee thereof may take action by written consent. The bylaws shall require copies of such consent actions to be provided forthwith to each director.



§ 12-10-109 - Powers of authorities.

(a) Each public building authority created pursuant to this chapter shall be a public nonprofit corporation and a public instrumentality of the municipality with respect to which the authority is organized. The authority has the following powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated, to:

(1) Have succession by its corporate name for the period specified in the certificate of incorporation unless sooner dissolved as hereinafter provided;

(2) Sue and be sued and prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Have and use a corporate seal and alter the same at pleasure;

(4) Acquire, whether by purchase, construction, exchange, gift, lease or otherwise, and improve, repair, extend, equip, furnish, operate and maintain one (1) or more projects, which projects may be within or without the municipality or municipalities with respect to which the authority shall have been created, including all real and personal properties which the board of directors of the authority may deem necessary in connection therewith, and regardless of whether or not any such projects shall then be in existence, and including the power to demolish such existing structures as may be on sites acquired when such structures are not needed for the project;

(5) Pave and improve streets within the area of a project and construct, repair and install sidewalks, sewers, gutters, water mains and other similar improvements and facilities in the area, and provide offstreet parking facilities in connection with any project;

(6) Operate, maintain, manage, and enter into contracts for the operation, maintenance and management of any project undertaken, and make rules and regulations with regard to such operation, maintenance and management;

(7) Employ, contract with, fix the compensation of, and discharge engineering, architectural, legal and financial experts and such other employees, both professional and other, as may be necessary to carry out the purposes of this chapter and provide for the proper operation and maintenance of any project;

(8) Lease all or any part or parts of any project to any lessee and execute written leases therefor, for any period of time not to exceed forty (40) years, and charge and collect rent therefor and terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; and include in or exclude from any such lease, provisions that the lessee shall have the option to renew the term of the lease for such period or periods and at such rent as shall be determined by the board of directors, that such lessee may purchase the project being leased or that upon payment of the indebtedness of the authority incurred with respect to such project, it may lease or convey any or all of its projects to the lessee or lessees thereof with or without consideration;

(9) Lease such space in a project as from time to time may not be needed by any lessee to any other person, corporation, partnership or association for such purposes as the board of directors may determine will best serve the comfort and convenience of the occupants of such project and upon such terms and in such manner as the board may determine;

(10) Sell, exchange, donate and convey any or all of its properties whenever the board of directors shall find any such action to be in furtherance of the purposes for which the authority was organized, and enter into sales contracts with others in connection with the sale of any such properties;

(11) Procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employer's liability, against any act of any member, officer or employee of the authority in the performance of the duties of such person's office or employment or any other insurable risk, as the board of directors in its discretion may deem necessary;

(12) Accept donations, contributions, capital grants or gifts from any individuals, associations, municipal or private corporations, the state of Tennessee and the United States, or any agency or instrumentality thereof, for or in aid of any of the purposes of this chapter and enter into agreements in connection therewith;

(13) Borrow money from time to time and in evidence of the obligation thereby incurred to issue and sell its revenue bonds in such amount or amounts as the board of directors may determine to provide funds for the purpose of financing, acquiring, erecting, extending, improving, equipping or repairing any project or for any combination of such purposes, and demolishing structures on the project site and acquiring a site or sites necessary and convenient for such project, including, but without in any way limiting the generality of the foregoing, architectural, engineering, legal, financing and bond insurance expenses, and including an amount sufficient to meet the interest charges on such revenue bonds during construction of any project and for two (2) years after the estimated date of completion; and refund and refinance, from time to time, revenue bonds so issued and sold, as often as may be deemed to be advantageous by the board of directors; and pending the issuance of its revenue bonds for the purposes in this chapter authorized, issue its interim certificates or notes or other temporary obligations;

(14) Enter into any agreement or contract with any lessee, who, pursuant to the terms of this chapter, is renting or is about to rent from the authority all or part of any building or buildings or facilities, whereby under such agreement or contract the lessee obligates itself to pay all or part of the cost of maintaining and operating the premises so leased. Such agreement may be included as a provision of any lease entered into pursuant to the terms of this chapter or may be made the subject of a separate agreement or contract between the authority and such lessee;

(15) As security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection therewith, mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and pledge the revenues and receipts therefrom or from any thereof, and/or assign and pledge all or any part of its interest in and rights under the leases, sales contracts or loan agreements relating thereto or any thereof;

(16) Exercise all powers expressly given in its certificate of incorporation and establish bylaws and make all rules and regulations not inconsistent with the certificate of incorporation or the provisions of this chapter deemed expedient for the management of the affairs of the authority;

(17) Enter into loan agreements with others with respect to one (1) or more projects for such payments and upon such terms as the board of directors of the authority may deem advisable in accordance with this chapter, including, but not limited to, the following:

(A) The board of directors of the authority may, by appropriate action, request the comptroller of the treasury or the comptroller's designee to review loan agreements entered into between the authority and a municipal corporation; and

(B) If the comptroller of the treasury or the comptroller's designee determines that it is advisable to review the loan agreements pursuant to a request by the authority, then prior to entering into a loan agreement with the authority, the municipal corporation must obtain the approval of the comptroller of the treasury or the comptroller's designee;

(18) Sell, lease, transfer or convey any air rights and appropriate easements, including easements for support, ingress and egress, in, above, under or adjacent to property acquired for the construction, maintenance and operation of a project. Sale, lease, transfer or conveyance may be accomplished either by public bid or by private sale in such manner, upon such terms and for such consideration as may be determined by the board of directors to be most advantageous to the authority;

(19) Enter into contracts with a municipal corporation respecting construction of improvements upon and/or operation and maintenance of any property owned by or leased by other than the authority to the municipal corporation. Such contracts shall specify the extent and nature of the services to be rendered by the authority; and

(20) Have control of its parking facilities with the right and duty to establish and charge fees, rentals, rates and other charges, and collect revenues therefrom, not inconsistent with the rights of the holders of its bonds.

(b) Except as otherwise approved by the comptroller of the treasury, any authority created pursuant to this chapter shall have the power and shall cause to be made an annual audit of the accounts and records of the authority. The audit shall include all funds of the authority whether held by the authority or pursuant to trust indentures. The comptroller of the treasury, through the department of audit, shall be responsible for ensuring that the audits are prepared in accordance with generally accepted governmental auditing standards and determining if the audits meet minimum audit standards which shall be prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this subsection (b) until such audit has been approved by the comptroller of the treasury. The audits may be prepared by certified public accountants, public accountants or by the department of audit. In the event the authority shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant or public accountant or direct the department of audit to prepare the audit, the cost of such audit to be paid by the authority. All such audits shall be completed as soon as practicable after the end of the authority's fiscal year. One (1) copy of the audit shall be furnished to each member of the board of directors, the chief executive officer of the municipality with respect to which the authority has organized, and the comptroller of the treasury. Copies of each audit shall also be made available to the press.

(c) Any municipal corporation that has submitted a loan agreement to be entered into between the municipal corporation and the authority to the comptroller of the treasury or the comptroller's designee for approval pursuant to this section shall submit an annual budget in a form consistent with accepted governmental standards to the comptroller of the treasury or the comptroller's designee immediately upon its adoption, and each year thereafter, so long as the loan agreement is outstanding.

(d) An authority created by a utility district or jointly created by two (2) or more utility districts under § 12-10-120 shall only have the powers set forth in this section and in this chapter for projects that consist of utility infrastructure, improvements, facilities and buildings that are an integral part of a public utility's operations and that are used by a public utility in providing utility services to its customers.

(e) The powers granted by this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in § 55-21-105(a) or any other law or charter, except as expressly provided in this chapter.



§ 12-10-110 - Acceptance of donations.

(a) For the purpose of aiding and cooperating with an authority, the municipality, with respect to which such authority is created, may assign or loan any of its employees, including its engineering staff and facilities, and may provide necessary office space, equipment, or other facilities for the use of such authority.

(b) The governing body of such municipality and the governing body of any municipal corporation entering into a lease of any project or part or parts thereof may make donations of property, real or personal, or cash grants to the authority in such amount or amounts as it may deem proper and appropriate in aiding the authority to effectuate the purpose for its creation.

(c) Any municipality with respect to which an authority is created and any municipal corporation entering into a lease with an authority, which owns a fee simple title to real property located within the area of any project, may convey such real property, or any part thereof, to the authority and may include a provision in such conveyance for the reverter of such real property to the transferor at such time as all revenue bonds or other obligations of the authority incident to the real property so conveyed shall have been paid in full, and any authority created pursuant to this chapter is hereby authorized to accept such a conveyance.



§ 12-10-111 - Bonds of the authority -- Issuance -- Terms -- Refunding -- Payment.

(a) Except as herein otherwise expressly provided, all bonds issued by the authority shall be payable solely out of the revenue and receipts derived from the authority's projects or of any thereof as may be designated in the proceedings of the board of directors under which the bonds shall be authorized to be issued, including debt obligations of the lessee or contracting party obtained from or in connection with the financing of a project. Such bonds may be issued in one (1) or more series, may be executed and delivered by the authority at any time and from time to time, may be in such form and denomination and of such terms and maturities, may be subject to redemption prior to maturity either with or without premium, may be in fully registered form or in bearer form registrable either as to principal or interest, or both, may bear such conversion privileges and be payable in such installments and at such time or times not exceeding forty (40) years from the date thereof, may be payable at such place or places whether within or without the state of Tennessee, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, and may contain such provisions not inconsistent herewith, all as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued.

(b) (1) Bonds and notes issued under this chapter in registered form shall be executed in the manner provided for in the Tennessee Public Obligations Registration Act, compiled in title 9, chapter 19.

(2) Bonds and notes, and any interest coupons attached thereto, issued under this chapter which are not in registered form shall be executed in the name of the authority by such officers of the authority and in such manner as the board of directors may direct, and shall be sealed with the corporate seal of the authority. If so provided in the proceedings authorizing the bonds or notes, the facsimile signature of any of the officers of the authority may appear on such bonds or notes and a facsimile of the corporate seal of the authority may appear on the bonds or notes in lieu of the manual signature of such officer and the manual impress of such seal; provided, that at least one (1) of the signatures appearing on such bonds or notes shall be a manual signature. Interest coupons attached to such bonds or notes shall be executed with the facsimile signatures of the officers who shall execute the bonds or notes, who shall adopt as and for their own signatures their respective facsimile signatures appearing on such coupons.

(3) Bonds or notes issued under this chapter, and the coupons appurtenant thereto, if any, bearing the signature of any officer in office on the date of signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof, such person shall have ceased to be an officer of the authority.

(c) Any bonds of the authority may be sold at public or private sale for such price and in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all expenses, premiums and commissions which its board of directors may deem necessary or advantageous in connection with the issuance thereof.

(d) All bonds of the authority and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.

(e) Interim certificates or notes or other temporary obligations issued by the authority pending the issuance of its revenue bonds shall be payable out of revenues and receipts in like manner as such revenue bonds and shall be retired from the proceeds of such bonds upon the issuance thereof, and shall be in such form and contain such terms, conditions and provisions consistent with this chapter as the board of directors may determine.

(f) Any bonds or notes of the authority or any other authority at any time outstanding may at any time and from time to time be refunded by the authority by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding the sum of the following:

(1) The principal amount of the obligations being refinanced;

(2) Applicable redemption premiums thereon;

(3) Unpaid interest on such obligations to the date of delivery or exchange of the refunding bonds;

(4) In the event the proceeds from the sale of the refunding bonds are to be deposited in trust as hereinafter provided, interest to accrue on such obligations from the date of delivery to the first or any subsequent available redemption date or dates selected, in its discretion, by the board of directors, or to the date or dates of maturity, whichever shall be determined by the board of directors to be most advantageous or necessary to the authority;

(5) A reasonable reserve for the payment of principal of and interest on such bonds and/or a renewal and replacement reserve;

(6) If the project to be constructed from the proceeds of the obligations being refinanced has not been completed, an amount sufficient to meet the interest charges on the refunding bonds during the construction of such project and for two (2) years after the estimated date of completion, but only to the extent that interest charges have not been capitalized from the proceeds of the obligations being refinanced; and

(7) Expenses of the authority, including bond discount, deemed by the board of directors to be necessary for the issuance of the refunding bonds. A determination by the board of directors that any refinancing is advantageous or necessary to the authority, or that any of the amounts provided in the preceding sentence should be included in such refinancing, or that any of the obligations to be refinanced should be called for redemption on the first or any subsequent available redemption date or permitted to remain outstanding until their respective dates of maturity, shall be conclusive; provided, that prior to the adoption by the board of directors of the resolution authorizing the issuance of refunding bonds under this section, the plan for refunding shall be submitted to the comptroller of the treasury or the comptroller's designee for review, and the comptroller of the treasury or the comptroller's designee may report thereon to the board of directors within fifteen (15) days from the date the plan is received by the comptroller of the treasury or the comptroller's designee, and the comptroller of the treasury or the comptroller's designee shall immediately acknowledge receipt in writing of the proposed refunding plan. After receiving the report of the comptroller of the treasury or the comptroller's designee or after the expiration of fifteen (15) days from the date the refunding plan is received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the board of directors may take such action with reference to such proposed refunding plan as it deems advisable.

(g) Any such refunding may be effected whether the obligations to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the obligations to be refunded thereby, or by the exchange of the refunding bonds for the obligations to be refunded thereby with the consent of the holders of the obligations so to be refunded, and regardless of whether or not the obligations to be refunded were issued in connection with the same projects or separate projects, and regardless of whether or not the obligations proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(h) If, at the time of delivery of the refunding bonds, the obligations to be refunded will not be retired or a valid and timely notice of redemption of the outstanding obligations is not given in accordance with the resolution, indenture or other instrument governing the redemption of the outstanding obligations, then, prior to the issuance of the refunding bonds, the board of directors shall cause to be given a notice of its intention to issue the refunding bonds. The notice shall be given either by mail to the owners of all the outstanding obligations to be refunded at their addresses shown on the bond registration records for the outstanding obligations or given by publication one (1) time each in a newspaper having a general circulation in the municipality with respect to which the corporation was organized and in a financial newspaper published in New York, New York, having a national circulation. The notice shall set forth the estimated date of delivery of the refunding bonds and identify the obligations, or the individual maturities thereof, proposed to be refunded; provided, that, if portions of individual maturities are proposed to be refunded, the notice shall identify the maturities subject to partial refunding and the aggregate principal amount to be refunded within each maturity. If the issuance of the refunding bonds does not occur as provided in the notice, the governing body shall cause notice thereof to be given as provided above. Except as otherwise set forth in this subsection (h), the notice required pursuant to this subsection (h) shall be given whether or not any of the obligations to be refunded are to be called for redemption.

(i) The principal proceeds from the sale of any refunding bonds shall be applied only as follows, either:

(1) To the immediate payment and retirement of the obligations being refunded; or

(2) To the extent not required for the immediate payment of the obligations being refunded, then such proceeds shall be deposited in trust and together with any investment income thereon to provide for the payment and retirement of the obligations being refunded, and to pay any expenses incurred in connection with such refunding, but provision may be made for the pledging and application of any surplus for any purposes of the authority including, without limitation, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds or other obligations of the authority. Money in any such trust fund may be invested in direct obligations of, or obligations the principal of and interest on which are guaranteed by, the United States government, or obligations of any agency or instrumentality of the United States government, or in certificates of deposit issued by a bank or trust company located in the state of Tennessee if such certificates shall be secured by a pledge of any of the obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing herein shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.

(j) The board of an authority may enter into an agreement to sell its bonds and its refunding bonds providing for delivery on a date greater than ninety (90) days and not greater than five (5) years, or such greater period of time if approved by the comptroller of the treasury or the comptroller's designee, in the case of bonds and not greater than the later of the first date on which the bonds being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that such an agreement or contract is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with subsection (l). Agreements to sell bonds or refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement to sell the bonds or refunding bonds do not require a report of the comptroller of the treasury or the comptroller's designee pursuant to subsection (l).

(k) With respect to all or any portion of any issue of bonds and refunding bonds issued or anticipated to be issued hereunder, at any time during the term of the bonds or refunding bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this subsection (k) are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in subsection (m), an authority, by resolution, may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the board of the authority may determine, including, without limitation, provisions permitting the authority to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement. Such a contract or agreement to be entered into by an authority with respect to bonds or refunding bonds issued to fund or finance a lease agreement, loan agreement or operating contract with a municipal corporation must also be approved by the governing body of the municipal corporation.

(l) (1) The state funding board shall establish guidelines, rules or regulations with respect to the agreements and contracts referenced in subsections (j) and (k) and § 12-10-116(c), which may include, but shall not be limited to, the following:

(A) The conditions under which such agreements or contracts can be entered into;

(B) The methods by which such contracts are to be solicited and procured;

(C) The form and content such contracts shall take;

(D) The aspects of risk exposure associated with such contracts;

(E) The standards and procedures for counterparty selection, including rating criteria;

(F) The procurement of credit enhancement, liquidity facilities, or the setting aside of reserves in connection with such contracts or agreements;

(G) The methods of securing the financial interest in such contracts;

(H) The methods to be used to reflect such contracts in the authority's or municipal corporation's financial statements;

(I) Financial monitoring and periodic assessment of such contracts by the authority or municipal corporation;

(J) The application and source of nonperiodic payments; and

(K) Educational requirements for officials of the authority or the municipal corporation responsible for approving any such contract or agreement.

(2) Prior to the adoption by the governing body of the authority or the governing body of the municipal corporation of a resolution authorizing such contract or agreement, a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that such contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines and shall report thereon to the authority or municipal corporation. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury shall fail to report within the fifteen-day period, then the authority or the municipal corporation may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that such contract or agreement is not in compliance with the guidelines, rules or regulations, then the authority or the municipal corporation is not authorized to enter into such contract or agreement. The guidelines, rules or regulations shall provide for an appeal process to a determination of noncompliance.

(m) When entering into any contracts or agreements facilitating the issuance and sale of bonds or refunding bonds, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, and agreements with the purchaser of the bonds or refunding bonds evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the authority may agree in the written contract or agreement that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over any authority or municipal corporation against which an action on such a contract or agreement is brought shall lie solely in a court located in Tennessee which would otherwise have jurisdiction of actions brought in contract against such authority or municipal corporation.

(n) In addition to any other investments authorized herein, cities, counties, or metropolitan governments may invest, or cause to be invested, the proceeds of loans to such cities, counties, or metropolitan governments from a public building authority in a guaranteed investment contract chosen or established by such public building authority provided:

(1) Such guaranteed investment contract has a defined termination date not exceeding five (5) years from the date of the issuance of the obligation by the public building authority for the purpose of funding such loans;

(2) Such guaranteed investment contract is secured by obligations described in § 9-4-103 and secured at a level as required by § 9-4-105;

(3) Such guaranteed investment contract is issued by an issuer having a credit rating of at least AA or its equivalent, by at least one (1) nationally recognized rating agency; and

(4) The obligations securing such guaranteed investment contract are deposited with an independent third party selected by the public building authority and are pledged to the cities, counties, and metropolitan governments receiving such loans.



§ 12-10-112 - Security for bonds -- Enforcement -- Revision of lease, loan agreement or sales contract charges.

(a) The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues and receipts out of which the same shall be made payable and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made, and by an assignment and pledge of all or any part of the authority's interest in and rights under the leases, sales contracts, or loan agreements relating to such projects, or any part thereof. The proceedings under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents for any portions thereof leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this chapter. Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid. In the event of default in such payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security therefor, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage and deed of trust, or any one (1) or more of such remedies.

(b) The board of directors of any authority issuing bonds under provisions of this chapter shall charge, collect and revise from time to time, whenever necessary, rents and charges for the rental of projects or parts thereof or installment payments under any loan agreement or sales contract with respect thereto, the revenues from which are pledged to the payment of such bonds, sufficient to pay for the operation and maintenance of such projects and such portion of the administrative costs of the authority as may be provided in the lease or leases of such projects or the loan agreement or agreements or the sales contract or contracts with respect thereto, and to pay such bonds and the interest thereon as the same become due, including such reserves as may be determined to be necessary by the board of directors.



§ 12-10-113 - Tax exemption -- Status under securities law.

(a) The authority is hereby declared to be performing a public function in behalf of the municipality with respect to which it is organized, and to be a public instrumentality of such municipality. Accordingly, the authority and all properties at any time owned by it, and the income therefrom, and all bonds issued by it, and the income therefrom, shall be exempt from all taxation in the state of Tennessee.

(b) Also, for purposes of the Securities Law of 1955, formerly compiled in §§ 48-1601 -- 48-1653 [repealed], and any amendment thereto or substitution therefor, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state of Tennessee.



§ 12-10-114 - Nonliability of municipality.

(a) The municipality shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever which may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever.

(b) Notwithstanding subsection (a), a municipality may, by a written indemnity agreement, agree to indemnify an authority and its directors, officers and employees against losses, claims, expenses, costs, obligations, debts, suits, demands, actions and liabilities, including those arising from the authority's negligence, which are asserted against the authority, or its directors, officers or employees in connection with any project undertaken by the authority, and such indemnity agreement shall be enforceable against the municipality in accordance with its terms, including any such indemnity agreement in effect on May 7, 1998.



§ 12-10-115 - Payments under lease, loan agreement, sales contract or operating contract -- Tax and other methods.

(a) (1) Except as provided in subsections (b) and (c), whenever, and as often as, a municipal corporation having taxing power enters into a lease, loan agreement, sales contract or operating contract with a public building authority or other contracting party under this chapter, the governing body of such municipal corporation shall provide by resolution for the levy and collection of a tax sufficient to pay when due the annual amount payable under such lease, loan agreement, sales contract or operating contract as and when it becomes due and payable, and to pay any expenses of maintaining and operating the project required to be paid by the municipal corporation under the terms of such lease, loan agreement, sales contract or operating contract or by instrument collateral thereto and, furthermore, to pledge such tax and the full faith and credit of the municipal corporation to such payments. Such tax shall be assessed, levied, collected and paid in like manner as other taxes of the municipal corporation. Such tax shall not be included within any statutory or other limitation of rate or amount for such municipal corporation but shall be excluded therefrom and be in addition thereto and in excess thereof, notwithstanding and without regard to the prohibitions, restrictions or requirements of any other law, whether public or private. There shall be set aside from such tax levy into a special fund an amount sufficient for the payment of the annual amount due under any such lease, loan agreement, sales contract or operating contract and the money in such fund shall be used exclusively for such purpose and shall not be used for any other purpose until such annual amount has been paid in full. The foregoing shall not be construed to limit the power of the authority or other contracting party to enter into leases, loan agreements, sales contracts or operating contracts with municipal corporations not having the power of taxation.

(2) Except for a lease, loan agreement, sales contract or operating contract entered into for school purposes as specified in § 49-3-1004, and except as provided in subsection (b), before any municipal corporation having the power of taxation enters into any lease, loan agreement, sales contract or operating contract with a public building authority under this part, the municipal corporation must comply with the resolution, notice and election provisions found in §§ 9-21-205 -- 9-21-212. If such lease, loan agreement, sales contract or operating contract is done to retire or refund existing debt, then the resolution, notice and election requirements need not be followed.

(b) (1) Notwithstanding subsection (a), a municipal corporation may enter into a lease, loan agreement, sales contract or operating contract with a public building authority or other contracting party under the provisions of this chapter payable exclusively from the revenues of one (1) or more projects of the municipal corporation, if the governing body of such municipal corporation shall provide by resolution that the lease, loan agreement, sales contract or operating contract shall be so payable. The obligations of the municipal corporation under such a lease, loan agreement, sales contract or operating contract shall be secured solely by a pledge of and lien on the revenues so pledged, and, in the case of a utility district, a statutory lien in the nature of a mortgage lien upon any utility system or systems of such district, which pledge and lien shall be in favor of the public building authority or other contracting party pursuant to this chapter, and their assigns, and all such property shall remain subject to such pledge and lien until the payment in full of the obligations of the municipal corporation under the lease, loan agreement, sales contract or operating contract. If the governing body of the municipal corporation shall provide for a lease, loan agreement, sales contract or operating contract solely payable from and secured by such revenues, no recourse shall be had for the payment of any obligations thereunder against the general funds of the municipal corporation, nor shall the full faith and credit or taxing power, if any, of the municipal corporation, be deemed to be pledged to the payment of the obligations. Such obligations shall not be a debt of the municipal corporation, nor a charge, lien or encumbrance, legal or equitable, upon any property of the municipal corporation or upon any income, receipts or revenues of the municipal corporation other than revenues pledged to the payment of the obligations as provided herein.

(2) The pledge of and lien on revenues and the statutory mortgage lien hereinabove described shall be valid and binding from the time the pledge or lien is created or granted and shall inure to the benefit of the public building authority or contracting party, or their assigns, until the obligations secured are paid and performed in full. The priority of any pledge or lien with respect to competing pledges or liens shall be determined by the date such pledge or lien is created or granted and neither the lease, loan agreement, sales contract or operating contract nor any other instrument granting, creating or giving notice of the pledge or lien needs to be filed or recorded in order to preserve or protect the validity or priority of such pledge or lien.

(3) The governing body of a municipal corporation entering into a lease, loan agreement, sales contract or operating agreement described in this subsection (b) shall prescribe and collect, or cause to be prescribed and collected, reasonable rates, fees or charges for the services, facilities and commodities of the project or projects, and shall revise such rates, fees, or charges from time to time, whenever necessary, so that the project or projects shall be and always remain self-supporting. The rates, fees or charges prescribed shall be at least sufficient to produce revenue to provide for all expenses of operation and maintenance of the project or projects, including reasonable reserves therefor, and pay when due all bonds and notes and interest thereon and all obligations under any lease, loan agreement, sales contract or operating contract for the payment of which such revenue is or shall have been pledged, charged or otherwise encumbered, including reasonable reserves therefor. A municipal corporation described in § 7-34-102, which enters into a lease, loan agreement, sales contract or operating contract relating to a system or systems included within the definition of "public works" as set forth in § 7-34-102, shall be governed by the terms and requirements of § 7-34-115.

(4) A municipal corporation entering into a lease, loan agreement, sales contract or operating contract relating to a project hereunder is authorized to make such covenants and agreements with the public building authority or contracting party as such corporation is authorized to make with and for the benefit of bond holders under any of the laws of this state. The public building authority or contracting party shall have all the remedies provided to bond holders pursuant to title 7, chapter 34, or title 9, chapter 21, part 3, with respect to the municipal corporations described therein and the revenues pledged by the corporations, or pursuant to title 7, chapter 82, with respect to the municipal corporations described therein and the revenues pledged thereby.

(c) (1) Proceeds received from a lease, loan agreement, sales contract or operating contract with a public building authority or other contracting party under provisions of this chapter for school capital outlay purposes by a municipal corporation that is a county or metropolitan government within which an incorporated city or town or a special school district operates a school system shall be shared with such incorporated city or town or special school district system on the same basis as the proceeds of bonds issued pursuant to title 49, chapter 3, part 10 are shared. The trustee of the county or treasurer of the metropolitan government shall pay over to the treasurer of the incorporated city or town or the special school district that amount of the proceeds which bears the same ratio to the entire amount of proceeds, net of all costs incurred in connection with the execution and delivery of the lease, loan agreement, sales contract or operating contract and any bonds or notes of the public building authority issued in connection with such lease, loan agreement, sales contract or operating contract, as the average daily attendance of the incorporated city or town or special school district for the year ending June 30 immediately preceding the receipt of the proceeds bears to the average daily attendance of the entire county or metropolitan government for the year ending June 30 immediately preceding the receipt of the proceeds. No proceeds to be shared hereunder shall be required to be disbursed to the incorporated city or town or special school district until the time the county or metropolitan government actually receives the proceeds of the lease, loan agreement, sales contract, or operating contract.

(2) The governing body of any such incorporated city or town or special school district may, by resolution regularly adopted, waive its right to all or a portion of any funds due under this subsection (c).

(3) In lieu of the levy and collection of the tax required pursuant to subsection (a), a county or metropolitan government may provide for the payment of the amounts due under such lease, loan agreement, sales contract or operating contract by levying a tax only on that portion of the taxable property within the county or metropolitan government lying outside the territorial limits of the incorporated city or town or special school district independently operating its schools, and may in addition pledge and use for such purpose the proceeds of the county's or metropolitan government's share of the sales tax distributed under title 67, chapter 6, or a portion of the non-classroom component of the basic education program funding generated for capital outlay purposes. In such event, the proceeds of the lease, loan agreement, sales contract or operating contract shall not be required to be shared with any incorporated city or town or special school district school system.

(4) The proceeds of any lease, loan agreement, sales contract or operating contract executed and delivered pursuant to this chapter to refund outstanding obligations issued by a county or metropolitan government for school capital outlay purposes shall not be required to be shared as provided herein, unless the outstanding obligations to be refunded were payable as provided in subdivision (c)(3) and the lease, loan agreement, sales contract or operating contract executed and delivered to accomplish such refunding is payable from taxes to be levied on all taxable property in the county or metropolitan government.

(5) This subsection (c) are not applicable in counties and metropolitan governments having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, or any municipality within such county served by a municipal or special school district.

(d) The governing body of any municipal corporation not having the power of taxation and the state of Tennessee shall, upon entering into a lease, loan agreement, sales contract or operating contract with a public building authority or other contracting party, make adequate provision for the payment of the annual amount payable under the lease, loan agreement, sales contract or operating contract.



§ 12-10-116 - Municipal leases, loan agreements, sales contracts or operating contracts authorized -- Agreements relating to interest rates.

(a) Any municipal corporation is authorized to enter into such leases, loan agreements, sales contracts or operating contracts by resolution of its governing body or, in the case of such agreements or contracts for the financing of a project or projects eligible to be financed pursuant to title 7, chapter 34, with a term of not more than five (5) years, by resolution of the governing body or the board or commission having jurisdiction, control and management of the utility system of the municipal corporation being financed, with an authority or other contracting party with respect to projects or parts thereof, for such term or terms and upon such conditions as may be determined by such governing body, board or commission, as appropriate, notwithstanding and without regard to the restrictions, prohibitions or requirements of any other law, whether public or private.

(b) Any lease, loan agreement, sales contract or operating contract described in this chapter may be entered into for the purpose of refunding any bonds of a municipal corporation which can be refunded under title 9, chapter 21, parts 9 and 10. Prior to the adoption of the resolution authorizing such an agreement or contract, a plan of refunding shall be submitted for review to the comptroller of the treasury or the comptroller's designee who shall proceed in the same manner as provided in § 9-21-903, in the case of an agreement or contract described in § 12-10-115(a), or § 9-21-1003, in the case of an agreement or contract described in § 12-10-115(b). If the report of the comptroller of the treasury or the comptroller's designee states that the plan of refunding does not substantially comply with the guidelines, if any, described in § 9-21-903, in the case of an agreement or contract described in § 12-10-115(a), or § 9-21-1003, in the case of an agreement or contract described in § 12-10-115(b), a notice in substantially the form set forth in § 9-21-903(c) and § 9-21-1003(c), as applicable, shall be published prior to the execution of the agreement or contract in a newspaper having general circulation in the local government. Any lease, loan agreement, sales contract or operating contract described in this chapter may be entered into for the purpose of converting capital outlay notes to a loan as provided in § 9-21-606(b) and § 9-21-610; provided, that no capital outlay notes shall be converted to a loan agreement later than two (2) years following the date of original issuance of such notes without the approval of the comptroller of the treasury or the comptroller's designee.

(c) With respect to all or any portion of any lease, loan agreement, sales contract and operating contract described in this chapter, entered into or anticipated to be entered into, at any time during the term of the lease, loan agreement or operating contract, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this subsection (c) are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in § 12-10-111(l), a municipal corporation, by resolution, may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the municipal corporation may determine, including, without limitation, provisions permitting the municipal corporation to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such lease, loan agreement or operating contract.



§ 12-10-117 - Execution of leases, contracts and deeds.

Except as otherwise provided in this chapter, all leases, contracts, deeds of conveyance, or instruments in writing executed by the authority shall be executed in the name of the authority by the chair and secretary of the authority, or by such other officers as the board of directors, by resolution, may direct, and the seal of the authority shall be affixed thereto.



§ 12-10-118 - Status as nonprofit corporation -- Disposition of earnings.

The authority shall be a public nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board shall determine that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of the authority, including reserves therefor, then any net earnings of the authority thereafter accruing may be used to provide a reserve for depreciation of any project or projects undertaken by such authority in an amount determined by the board to be necessary and reasonable, and net earnings available thereafter shall be paid to the municipality with respect to which the authority was organized; provided, that nothing herein contained shall prevent the board from transferring all or any part of its properties in accordance with the terms of any lease entered into by the authority.



§ 12-10-119 - Dissolution of authority.

Whenever the board of directors of an authority shall by resolution determine that there has been substantial compliance with the purposes for which the authority was formed and all bonds theretofore issued and all obligations theretofore incurred by the authority have been fully paid, the members of the board shall thereupon execute and file for record in the office of the secretary of state a certificate of dissolution reciting such facts and declaring the authority to be dissolved. Such certificate of dissolution shall be executed under the seal of the authority. Upon the filing of such certificate of dissolution, the authority shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the municipality with respect to which the authority was organized, and possession of such funds and properties shall forthwith be delivered to such municipality.



§ 12-10-120 - Joint operation of authorities.

The powers herein conferred upon authorities created under this chapter may be exercised by two (2) or more such authorities acting jointly. Two (2) or more municipalities may by acting jointly incorporate a public building authority to effectuate the purposes of this chapter. When two (2) or more municipalities incorporate such an authority, each and every requisite pertaining to the application for incorporation, qualification of applicants, certificate of incorporation and amendment of certificate shall, as nearly as may be practicable, be incumbent in like manner upon each municipality joining in the creation of such public building authority.



§ 12-10-121 - Project sites -- State may transfer property to and contract with authorities.

(a) Any municipal corporation may acquire a project site by gift, purchase or lease, or exercise of the power of eminent domain, and may transfer any project site to an authority by sale, lease or gift. Such transfer may be authorized by a resolution of the governing body of the municipal corporation without submission of the question to the voters, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law. Such project site may be within or without the municipal corporation, or partially within and partially without the municipal corporation.

(b) The state of Tennessee may make such contribution, grant, loan, gift, transfer, sale or lease of money or property, both real and personal, to an authority, and may enter into such contracts and agreements with respect thereto, as may from time to time be deemed necessary and desirable by the state, and subject to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.



§ 12-10-122 - Application of other laws to authority -- Compliance with contract requirements -- Agreements concerning interest rates.

(a) Neither this chapter nor anything herein contained shall be construed as a restriction or limitation upon any powers which an authority, as a public corporation, might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice or approval shall be required for the organization of the authority or the issuance of any bonds or any instrument as security therefor, except as herein provided, any other law to the contrary notwithstanding; provided, that nothing herein shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power thereover of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law. Projects may be acquired, purchased, constructed, reconstructed, improved, bettered and extended and bonds may be issued under this chapter for such purposes, notwithstanding that any other general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.

(b) Prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations with respect to the contracts and agreements authorized in § 12-10-111(j) and (k) and § 12-10-116(c), a municipal corporation or authority may enter into such contracts or agreements to the extent otherwise authorized in this chapter or in any other law notwithstanding § 12-10-111(j) and (k) and § 12-10-116(c). Nothing in § 12-10-111(j) and (k) and § 12-10-116(c) is intended to alter any existing authority in this chapter or in any other law otherwise providing authority for a municipal corporation or authority to enter into the contracts or agreements described in § 12-10-111(j) and (k) and § 12-10-116(c), previously entered into or entered into prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations.



§ 12-10-124 - Common accounts -- Certain purchases for which competitive bidding not required -- Contracting by public invitation for proposals.

(a) An authority which operates or maintains more than one (1) project may maintain a common account or accounts and buy supplies and services in common; provided, that expenditures periodically shall be allocated to each project on an appropriate basis.

(b) An authority in the operation, maintenance, and routine repairs of a project may purchase goods, supplies and services which are generally sold to the public by advertised price without the necessity of competitive bidding; provided, that no purchase shall exceed five thousand dollars ($5,000) or any larger limit as shall be allowed for such purchases under the regulations of a municipal corporation with which the authority has contracted.

(c) (1) No authority shall contract for the construction of buildings or improvements, the expenditure for which is estimated, projected or budgeted to be in excess of ten thousand dollars ($10,000) but less than one million dollars ($1,000,000) except when such contract is made through a public advertisement and competitive bid process. Public advertisement shall be given at least ten (10) days in advance of accepting bids for such construction, and the authority shall award the contract to the lowest responsible and responsive bidder whose bid meets the requirements and criteria set forth in the invitation to bid.

(2) (A) No authority shall contract for the construction of buildings or improvements, the expenditure for which is estimated, projected or budgeted to be one million dollars ($1,000,000) or more except when such contract is made either:

(i) Through a public advertisement and competitive bid process;

(ii) Through a request for proposals process which includes minimum required qualifications; or

(iii) Through a request for qualifications process which includes minimum required qualifications and a selection process pursuant to which multiple proposers are selected and prequalified to submit competitive bids.

(B) Public advertisement shall be given at least ten (10) days in advance of accepting bids or proposals for such construction. If the authority uses the competitive bid process, the authority shall award the contract to the lowest responsible and responsive bidder whose bid meets the requirements and criteria set forth in the invitation to bid. If the authority uses the request for proposals process, the authority shall award the contract to the lowest responsible and responsive bidder who meets the minimum required qualifications. If the authority uses the request for qualifications process, the authority shall award the contract to the lowest pre-qualified bidder.

(3) The authority may reject any bid or proposal from a contractor who:

(A) At the time of the advertisement for bids or proposals, is a party to litigation or a contractual dispute with the authority or the municipality for which the authority is building or managing the project; or

(B) Has defaulted on a contract with the authority or the municipality for which the authority is building or managing the project within the five-year period preceding the time of the advertisement for bids or proposals.

(4) Notwithstanding the foregoing provisions of this subsection (c), contractual arrangements for construction delivery methods other than the competitive bid method, such as, but not limited to, the construction manager method, the construction manager at risk method, and the design-build method, or for remodeling and maintenance, may be awarded by a request for proposals process as provided in subsection (d).

(d) The authority shall contract for all services, including construction management services and design-build services, through the process provided in subsection (c) or by a request-for-proposals process; provided, however, that no such process shall be required if the authority contracts with a provider of any such service for a project who has been selected by a municipal corporation who is a contracting party or lessee with respect to such project through one (1) of the processes described in subsection (c) or this subsection (d); and provided, further, that this subsection (d) shall not apply to the provision of services for which a letter of engagement or other arrangement has been entered into prior to June 19, 2001. The request for proposals process will invite prospective proposers and will indicate the service requirements and the categories to be considered in the evaluation of the proposals, together with the relative weight of each category. The categories shall include such factors as qualifications, experience, staff availability, technical approach, minority participation and cost, as deemed appropriate by the authority. Proposers shall be given at least ten (10) days from public advertisement of the request for proposals to consider the evaluation factors set forth in the solicitation documents before submitting proposals. The contract shall be awarded to the best proposer, using the evaluation criteria set forth above, who meets the minimum required qualifications. Notwithstanding the foregoing provisions, contracts for professional services are not required to be awarded through a competitive bid process or a request for proposals process.

(e) No authority shall enter into a lease or lease-purchase agreement for land, buildings or leased premises which requires total lease payments or lease-purchase payments by the authority of ten thousand dollars ($10,000) or greater, unless such agreement is made after competitive bids upon public advertisement or by a request for proposals process. A competitive bid process or request for proposals process is not required for an authority to enter into a lease or lease-purchase agreement with a municipal corporation, the state of Tennessee, the United States, or any agency, authority, branch, bureau, commission, corporation, department or instrumentality thereof.

(f) Nothing contained herein shall require the authority to accept any bid or proposal, and the authority may choose to reject all bids or proposals.

(g) An authority contracting with the state of Tennessee shall be subject to the same procurement procedures as though the project were being undertaken by the state of Tennessee unless the state building commission determines that a particular project should not be subject to the procurement procedures and includes a statement to that effect in the contract with the authority.






Chapter 11 - Interstate Contracting for Federal Programs Act

§ 12-11-101 - Short title -- Purpose.

(a) This chapter may be cited as the "Interstate Contracting for Federal Programs Act."

(b) The purpose of this chapter is to allow the state to join with other states in contracting to provide necessary materials and services for federal-state programs, in order to provide effective use of combined resources to prevent duplication and unnecessary expense to the citizens of this state.



§ 12-11-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Contractor" means a governmental entity, corporation, partnership, natural person, or joint venture which is qualified to provide materials and services for use in federal-state programs;

(2) "Federal government authorization" means approval in writing, whether in the form of statute, regulation, bulletin, manual, or letter signed by an authorized person, approving certain activities under a federal-state program;

(3) "Joint federal-state program" means any program authorized by the statutes and/or regulations of the United States and the state of Tennessee where both governments supervise, authorize, and/or fund a program to provide money, goods, or assistance to residents of the state of Tennessee. A program may be a joint federal-state program even if one (1) government is solely responsible for funding or operating the program;

(4) "State" means a state of the United States;

(5) "State of Tennessee" includes all agencies of the state of Tennessee listed in title 4, chapter 3; and

(6) "United States" means the federal government of the United States or any federal agency as defined under federal law.



§ 12-11-103 - Contracts for joint federal-state programs.

(a) The state of Tennessee may enter into joint contractual arrangements with other states and/or the United States to obtain materials and services to carry out the purposes of a federal-state program.

(b) The state of Tennessee may enter into agreements with another state and/or the United States to purchase materials and services to carry out the purposes of a federal-state program. This agreement may be part of a series of the agreements whereas one (1) state or the United States has agreed to serve as a "lead state" and purchase materials and/or services from one (1) or more contractors, and resell these materials and services to the state of Tennessee and other states.

(c) The state of Tennessee may serve as a "lead state" and thus agree to purchase materials and/or services from one (1) or more contractors, and resell some of these materials and services to one (1) or more other states.

(d) No contract authorized under subsections (a)-(c) may be signed unless the contract is for goods and services necessary for a federal-state program, the procurement is legally acceptable under the laws of the federal government and those of all participating states, and unless the procurement has received federal government authorization.

(e) The contracts authorized under subsections (a)-(c) may be entered into with one (1) or more states or the United States and one (1) or more contractors as defined in § 12-11-102.

(f) Any contract authorized by this section may be negotiated and entered into without regard to the requirements for competitive bidding of chapter 3 of this title and the requirements of former § 12-4-109 [See the Compiler's Notes]. Such exemptions must be approved in writing by the commissioner of the agency of the state of Tennessee authorized to manage the joint federal-state program, the commissioner of finance and administration and the comptroller of the treasury.



§ 12-11-104 - Negotiations for joint federal-state program contracts.

(a) The state of Tennessee may join with other states and/or the United States in evaluating responses to invitations for proposals for contracts to supply materials or services for joint federal-state programs. The state of Tennessee, subject to the approval of the attorney general and reporter, may negotiate agreements with other states concerning the joint procurement efforts.

(b) The state will have the right to terminate negotiations or contracts pursuant to this chapter at any time in its sole discretion. The state's right to terminate will be regardless of whether the procurement effort has been approved by any federal court or agency or if other states or federal agencies determine to continue with a joint procurement program.

(c) All contracts entered into pursuant to this chapter are contingent on the receipt of necessary appropriations from the general assembly and the federal government, and shall be terminated if such funding becomes unavailable.









Title 13 - Public Planning And Housing

Chapter 1 - State Planning Office [Repealed or Transferred]



Chapter 2 - Interstate and Federal Agreements

Part 1 - Southern Growth Policies Agreement [Repealed]

§ 13-2-101 - [Repealed.]

HISTORY: Acts 1973, ch. 78, § 1; 1979, ch. 74, §§ 1, 2; T.C.A., § 13-2001; repealed by Acts 72, § 2, effective April 6, 2015.



§ 13-2-102 - [Repealed.]

HISTORY: Acts 1973, ch. 78, § 2, T.C.A., § 13-2002; repealed by Acts 72, § 2, effective April 6, 2015.



§ 13-2-103 - [Repealed.]

HISTORY: Acts 1973, ch. 78, § 3; T.C.A., § 13-2003; repealed by Acts 72, § 2, effective April 6, 2015.






Part 2 - Applications for Federal Public Works Aid

§ 13-2-201 - Federal aid for public works -- Application by state, county or municipality.

The state of Tennessee, any department or division thereof, or any county or incorporated municipality in this state with a population of more than five hundred (500) by the last federal census, is authorized to make application for funds under the provisions of any act of congress heretofore or hereafter enacted making grants, loans or advances to the states, or any department or division thereof, or any county or municipality, for the purpose of aiding in the financing of public works. Municipalities with a population of less than five hundred (500) by the preceding federal census may make application through the appropriate agency of the county in which they are located.






Part 3 - Chickasaw Trail Economic Development Compact [Repealed]






Chapter 3 - Regional Planning

Part 1 - Regional Planning Commission

§ 13-3-101 - Planning regions -- Creation of commissions -- Members -- Training and continuing education.

(a) The department of economic and community development may create and establish planning regions and define the boundaries respectively of such planning regions. Any such planning region may, in accordance with the boundary definition made by the department, be composed of the territory of a single county or of two (2) or more contiguous whole counties or of a part of a county or of contiguous parts of two (2) or more counties or of one (1) or more counties, together with a part or parts of another county or other counties or any other territory as designated and defined by the department whether the boundaries thereof conform to any existing boundary or boundaries of a county or counties of other political subdivision or subdivisions or do not so conform.

(b) The department may create and establish a regional planning commission of any planning region created and defined under this section, with members selected in accordance with subsections (c)-(h); however, if the planning region consists of a single county, the members of the regional planning commission are to be selected according to provisions of subsection (i).

(c) (1) The number of members of any such commission shall be determined by the commissioner, but shall not be less than five (5) nor more than fifteen (15).

(2) The commissioner may designate, as members of a regional planning commission, persons who are members of county legislative bodies or of boards of aldermen or commissioners or other municipal legislative bodies; provided, that the members of the regional planning commission, so designated from county and municipal legislative bodies shall be less in number than a majority of the commission, and that not less than a majority of the members of the commission shall hold no salaried public office or position whatever, excepting offices or faculty memberships of a university or other educational institution.

(3) Each person shall be nominated in writing by the chief elected officer of any county having a metropolitan form of government, the county mayor of any other county, or the chief elected officer of any municipality lying inside of the boundary of the planning region before being designated by the commissioner.

(4) All nominations must be received by the department within thirty (30) days after the creation of a new regional planning commission or within thirty (30) days after a position is vacated on an existing commission. Notwithstanding any other provision of law to the contrary, a member of any commission is authorized to continue to serve until the member's successor has been nominated and approved as stated herein.

(5) In making such appointments, the commissioner shall strive to ensure that the racial composition of each regional planning commission is at least proportionately reflective of the region's racial minority population.

(d) (1) Except as provided in subdivision (d)(2), the county or municipal legislative body of a local government participating in a regional planning region may establish the compensation for each member nominated by the respective unit of local government. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(2) If members of such commission also serve as the zoning board for any county which has adopted zoning, such members may be compensated in an amount to be fixed by the county legislative body of such county and may be allowed necessary traveling and other expenses while engaged in the work of or for the commission or the zoning board.

(e) (1) The term of any member designated from a county or municipal legislative body shall be coterminous with such member's then term as a member of such county or municipal body.

(2) The terms of appointed members, as distinguished from members designated from a county or municipal legislative body, shall be four (4) years, except that the terms of three (3) of the members first appointed to any regional commission shall be one (1), two (2) and three (3) years respectively.

(f) The commissioner may remove a member of such a commission for cause specified in writing served on the member and after hearing, of which such member shall be given not less than fifteen (15) days' written notice.

(g) Any vacancy in the membership of such a commission shall be filled by the commissioner for the unexpired term, except that if such vacancy is filled by designation from a county or municipal legislative body, the term of the member so designated shall be coterminous with such member's then term as member of such body.

(h) Authority granted under this section to the commissioner or to the department shall be exercised with the approval of the local government planning advisory committee.

(i) (1) In the event the boundaries of an existing planning region, as determined by the department of economic and community development, conform to the existing boundaries of a single county, the members of the regional planning commission for that region shall be appointed by the county mayor, subject to confirmation by the county legislative body.

(2) The number of members of any such commission shall be determined by the county legislative body, but shall not be less than five (5) nor more than fifteen (15).

(3) The composition of such regional planning commission, the compensation of its members and the terms of service are subject to the same restrictions as stated in subdivision (c)(2) and subsections (d) and (e).

(4) Any vacancy in the membership of such regional planning commission shall be filled through appointment by the county mayor, subject to confirmation by the county legislative body.

(5) The county legislative body may remove a member of such a commission for cause specified in writing served on the member and after hearing, of which such member shall be given not less than fifteen (15) days' written notice.

(6) A member of any such regional planning commission who is serving on the date this provision becomes effective may continue to serve for the term to which that person was appointed.

(7) In the event that a county and a municipality or municipalities lying within such county, pursuant to local agreement, statute, or otherwise, participate jointly in a planning region, then members of the planning commission for such a region shall be selected and governed according to subsections (c)-(h).

(j) (1) Each planning commissioner shall, within one (1) year of initial appointment and each calendar year thereafter, attend a minimum of four (4) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (j)(5). At least one (1) hour of the annual education requirement shall concentrate on the rights of private property owners and the relationship of those rights to the public planning process.

(2) Each full-time or contract professional planner or other administrative official whose duties include advising the planning commission shall, each calendar year, attend a minimum of eight (8) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (j)(5). A professional planner who is a member of the American Institute of Certified Planners (AICP) shall be exempt from this requirement.

(3) Each of the individuals listed in subdivisions (j)(1) and (2) shall certify by December 31 of each calendar year such individual's attendance by a written statement filed with the secretary of such individual's respective planning commission. Each statement shall identify the date of each program attended, its subject matter, location, sponsors, and the time spent in each program. A professional planner who is a member of the AICP shall be exempt from this requirement.

(4) The legislative body of a county in a single county regional planning commission, or the legislative bodies of the counties in a multiple county planning commission, or the legislative bodies of the county and the municipality in a joint municipal and county planning commission shall be responsible for paying the training and continuing education course registration and travel expenses for each planning commissioner and full-time professional planner or other administrative official whose duties include advising the planning commission.

(5) The subjects for the training and continuing education required by subdivisions (j)(1) and (2) shall include, but not be limited to, the following: land use planning; zoning; flood plain management; transportation; community facilities; ethics; public utilities; wireless telecommunications facilities; parliamentary procedure; public hearing procedure; land use law; natural resources and agricultural land conservation; economic development; housing; public buildings; land subdivision; and powers and duties of the planning commission. Other topics reasonably related to the duties of planning commission members or professional planners or other administrative officials whose duties include advising the planning commission may be approved by majority vote of the planning commission prior to December 31 of the year for which credit is sought.

(6) Each local planning commission shall keep its official public record originals of all statements and the written documentation of attendance required to comply with these provisions for three (3) years after the calendar year in which each statement and appurtenant written documentation is filed.

(7) Each planning commissioner and each professional planner or other administrative official whose duties include advising the planning commission shall be responsible for obtaining written documentation signed by a representative of the sponsor of any training and continuing education course for which credit is claimed, acknowledging the fact that the individual attended the program for which credit is claimed. A member of the AICP shall be exempt from this requirement.

(8) If a planning commissioner fails to complete the requisite number of hours of training and continuing education within the time allotted by this subsection (j) or fails to file the statement required by this subsection (j), then this shall constitute a cause for the removal of the planning commission member from the planning commission.

(9) The legislative body of a county in a single county regional planning commission, the legislative bodies of the counties in a multiple county planning commission or the legislative bodies of the county and the municipality in a joint municipal and county planning commission may, at any time, opt out of this subsection (j) by passage of a resolution or ordinance, as appropriate; provided, that for a multiple county planning commission or joint municipal/county planning commission, all governmental entities included in such multiple or joint planning commission must pass the resolution or ordinance in order to opt out of this provision. Further, any such legislative bodies that have opted out may, at a later date, opt in by passage of a resolution or ordinance in the same manner required to opt out.



§ 13-3-102 - Municipal commission designated as regional planning commission.

In the event that, acting under the power granted to it in parts 1-3 of this chapter, the department of economic and community development creates and establishes any planning region composed of the territory of a single municipality, together with territory adjoining but outside of such municipality, no part of which is outside the municipality's urban growth boundary, or, if no such boundary exists, more than five (5) miles beyond the limits of such municipality, and in the further event that such municipality has a municipal planning commission, then in such event the department, in lieu of creating, designating and appointing a new regional planning commission for such region, may designate the municipal commission as the regional planning commission of such region, and when so designated, the commission, when acting as a regional commission for such region, shall have all the powers and be governed by the provisions set forth in parts 1-3 of this chapter, or in any other statutory provision relating to regional planning commissions; provided, that the department shall not have power of appointment or removal of any member of such municipal planning commission serving regional areas. At least one (1) member of a municipal planning commission composed of five (5) members, and two (2) members of a municipal planning commission composed of more than five (5) members but less than eleven (11) members, who are appointed to the municipal planning commission designated as a regional planning commission, shall reside within the regional area outside of the municipal boundaries served by the regional planning commission; provided, that, if the regional area outside of the municipal boundaries is less than fifty percent (50%) of the entire regional area, then only one (1) member of the municipal planning commission shall be appointed from the regional area outside the municipal boundaries regardless of the number of members on the municipal planning commission, or, in the alternative, the municipal planning commission may be increased in size by the number of members who are appointed from the regional area outside the municipal boundaries. The acceptance of any such designation shall not, however, be obligatory upon but shall be subject to the consent of the designated municipal planning commission. Authority granted under this section to the department shall be exercised with the approval of the local government planning advisory committee.



§ 13-3-103 - Organization of regional planning commissions -- Planning director -- Expenses -- Rules and records.

Each regional planning commission shall elect its chair from among its appointed members. The term of the chair shall be one (1) year with eligibility for reelection. Each regional planning commission shall adopt rules for the transaction of business which shall include, but not be limited to, the selection of additional officers from among its members it deems appropriate to fulfill the organizational needs of the regional planning commission, the requirements for the regional planning commission to make findings of fact, statements of material evidence and reasons for its actions as part of each motion or action of the regional planning commission and the keeping of a record of its resolutions, transactions, motions, actions, and determinations which shall be a public record. Any provision relating to the appointment of a planning director contained in any metropolitan or county charter or private act or interlocal agreement must be used in appointing a planning director. In the absence of such a provision, the county mayor, county executive or metropolitan mayor or executive shall, in accordance with § 5-6-106(c), have the authority to appoint a planning director, who shall be qualified by membership in the American Institute of Certified Planners, experienced in city, regional or state planning or educated in a related academic field. Any person serving as a planning director on March 31, 2010, shall not be required to meet the aforementioned qualifications. The planning director shall have the power and authority to hire and fix the compensation, within the funds appropriated by the legislative body for this purpose, of such other employees and staff as the director may deem necessary for the work of the planning commission. The regional planning commission may also contract with planners or other experts for such services as it may require within the funds appropriated by the legislative body for this purpose. The trustee or other appropriate financial official of the county or metropolitan government, within the funds appropriated by the legislative body for this purpose, will disperse funds for the salary or salaries of the planning director and staff and the operational expenses of the planning office and the contracted services of planners or other experts retained to provide assistance to and studies, plans, reviews and reports for the regional planning commission. A regional planning commission serving a single county may also receive and expend funds from grants, gifts, contracts, fees, and appropriations from federal, state, other local governments or private sources for the purpose of carrying on its planning functions, subject to appropriation of the county legislative body. A multi-jurisdictional regional planning commission may receive and expend funds from grants, gifts, contracts, fees, and appropriations from federal, state, other local governments or private sources for the purpose of carrying on its planning functions in accordance with the provisions of the interlocal agreement which created the commission.



§ 13-3-104 - Powers and functions of commission.

(a) It is the further duty of a regional planning commission to promote the mutual cooperation of the planning commissions of municipalities within the region, and the coordination of the plans of such municipalities with the plan of the region, and generally to confer with and advise municipal and county mayors and legislative bodies and officials for the purpose of promoting a coordinated and adjusted development of the region. Any such commission may also advise county and municipal legislative bodies with respect to the formulation of public improvement programs and the financing of such programs. It may also cooperate with the planning, legislative or executive authorities of neighboring states, regions, counties or municipalities for the purpose of promoting coordination between the development of the region and adjoining or neighboring territory.

(b) All municipal, county and other local public officials shall, upon request, furnish to the commission, within a reasonable time, such available information as it may require for its work.

(c) The commission, its members and employees, in the performance of its functions, may enter upon any land and make examinations and surveys and place and maintain necessary monuments and marks on such land.

(d) In general, the commission has such powers as may be necessary for it to perform its functions and to promote regional planning.



§ 13-3-105 - Public works in planning regions -- Approval by department of economic and community development.

From and after the time of the creation and defining by the department of economic and community development of a planning region, and the appointment by the department of a regional planning commission of such region, thenceforth the department of transportation or any other state department shall not agree to supply or appropriate money for the construction of any road, bridge, or other public structure within the region, nor shall any state department construct or contribute to the construction of any street, road or other public structure within any municipality in the region, nor shall any county lying wholly or partly within the region participate in the expenditure of the funds of any state department or be aided in the construction of any road, bridge, or other public structure within the region, nor shall state liability be incurred incident to the acquisition of rights-of-way or other property for any highway or other public improvement within the region, nor any other state aid be given for any road, bridge, building or other public structure within the region, until and unless such supply, appropriation, construction, contribution, participation, liability or aid has been submitted to the department of economic and community development and until the department has given and reported its judgment, opinion and recommendations thereon to the court, board, official or department having charge of such acquisition, supply, appropriation, contribution, participation, liability, aid, construction, or authorization; provided, that in the event that the department fails to make such report within thirty (30) days from and after the date of the submission to it, this requirement shall be deemed to have been waived; and in passing upon the question of its approval, the department may take into account the quality of the work of the regional planning commission; the object of this requirement being to promote the application of planning methods and principles in the location, character and extent of public works financed with the help of state aid.






Part 2 - Community Planning Commission

§ 13-3-201 - Community planning commissions -- Planning regions and commissions for unincorporated communities -- Training and continuing education.

(a) The department of economic and community development is authorized, in accordance with part 1 of this chapter, to create planning regions for unincorporated communities, to define the boundaries of such regions, and to create and establish regional planning commissions for such unincorporated communities in the state. Any region so defined shall not exceed ten square miles (10 sq. mi.) in area, nor shall the region contain less than five hundred (500) inhabitants. Such regional planning commissions shall be known as "community planning commissions." Before such a community planning commission shall be granted the powers and duties as set forth in § 13-3-202, the department shall have received a petition signed by at least one hundred (100) householders or freeholders of such a community requesting that such a community commission be created.

(b) (1) Each planning commissioner shall, within one (1) year of initial appointment and each calendar year thereafter, attend a minimum of four (4) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (b)(5).

(2) Each full-time or contract professional planner or other administrative official whose duties include advising the planning commission shall, each calendar year, attend a minimum of eight (8) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (b)(5). A professional planner who is a member of the American Institute of Certified Planners (AICP) shall be exempt from this requirement.

(3) Each of the individuals listed in subdivisions (b)(1) and (2) shall certify by December 31 of each calendar year such individual's attendance by a written statement filed with the secretary of such individual's respective planning commission. Each statement shall identify the date of each program attended, its subject matter, location, sponsors, and the time spent in each program. A professional planner who is a member of the AICP shall be exempt from this requirement.

(4) The legislative body of the county shall be responsible for paying the training and continuing education course registration and travel expenses for each planning commissioner and full-time professional planner or other administrative official whose duties include advising the planning commission.

(5) The subjects for the training and continuing education required by subdivisions (b)(1) and (2) shall include, but not be limited to, the following: land use planning; zoning; flood plain management; transportation; community facilities; ethics; public utilities; wireless telecommunications facilities; parliamentary procedure; public hearing procedure; land use law; natural resources and agricultural land conservation; economic development; housing; public buildings; land subdivision; and powers and duties of the planning commission. Other topics reasonably related to the duties of planning commission members or professional planners or other administrative officials whose duties include advising the planning commission may be approved by majority vote of the planning commission prior to December 31 of the year for which credit is sought.

(6) Each local planning commission shall keep in its official public record originals of all statements and the written documentation of attendance required to comply with these provisions for three (3) years after the calendar year in which each statement and appurtenant written documentation is filed.

(7) Each planning commissioner and each professional planner or other administrative official whose duties include advising the planning commission shall be responsible for obtaining written documentation signed by a representative of the sponsor of any training and continuing education course for which credit is claimed, acknowledging the fact that the individual attended the program for which credit is claimed. A member of the AICP shall be exempt from this requirement.

(8) If a planning commissioner fails to complete the requisite number of hours of training and continuing education within the time allotted by this subsection (b) or fails to file the statement required by this subsection (b) then this shall constitute a cause for the removal of the planning commission member from the planning commission.

(9) The legislative body of the county may, at any time, opt out of this subsection (b) by passage of a resolution. Further any such legislative body that has opted out may, at a later date, opt in by passage of a resolution.



§ 13-3-202 - Powers and duties of community planning commissions.

The community planning commissions shall be granted all the powers and duties as are granted regional planning commissions and municipal planning commissions and all the powers and duties as set forth in chapters 4 and 7 of this title.



§ 13-3-203 - County legislative body is chief legislative body of community planning commission.

For the purpose of enabling any community planning commission to carry out the powers and duties as set forth in chapter 7 of this title, "chief legislative body," as used in § 13-7-201, is broadened to include the regular legislative body of any county in which any incorporated community lies, and the county legislative body shall serve as the chief legislative body of any community planning commission created under the terms of this part.






Part 3 - Regional Plan

§ 13-3-301 - Regional plan -- Municipality adopting.

(a) It is the function and duty of a regional planning commission to make and adopt a general regional plan for the physical development of the territory of the region. Any such plan shall include the planning of municipal territory to the extent which, in the commissioner's judgment, the same is related to the planning of the region as a whole; provided, that the plan shall not be deemed an official plan or part of the official plan of any municipality having a municipal planning commission unless adopted as such by the municipal planning commission. The board of aldermen or commissioners or other chief legislative body of any municipality may designate the regional planning commission of a region in which such municipality is located as the planning commission of such municipality, and, in the event of such designation, the regional planning commission shall have such powers regarding the planning of the municipality, and the plan of the municipality made and adopted by the regional planning commission shall have the same force and effect as provided by law for municipal planning commissions and municipal plans.

(b) The regional plan, with the accompanying maps, plats, charts, and descriptive matter, shall show the regional planning commission's recommendations for the development of the territory covered by the plan, and may include, among other things, the general location, character and extent of public ways, ground and other public property; the general location and extent of public utilities and terminals, whether publicly or privately owned, for power, light, heat, sanitation, transportation, communication, water and other purposes; the removal, relocation, extension, widening, narrowing, vacating, abandonment or change of use of existing public ways, grounds, open spaces, buildings, properties, utilities or terminals; the general character, location and extent of community centers, town sites or housing developments; the location and extent of forests, agricultural areas and open development areas for purposes of conservation, food and water supply, sanitary and drainage facilities or the protection of urban development, and the identification of areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur; a land classification and utilization program; and a zoning plan for the regulation of the height, area, bulk, location and uses of buildings, the distribution of population, and the uses of land for trade, industry, habitation, recreation, agriculture, forestry, soil and water conservation and other purposes.



§ 13-3-302 - General purpose of plan.

The regional plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted, efficient and economic development of the region which will, in accordance with present and future needs and resources, best promote the health, safety, morals, order, convenience, prosperity and welfare of the inhabitants, as well as efficiency and economy in the process of development, including, among other things, such distribution of population and of the uses of the land for urbanization, trade, industry, habitation, recreation, agriculture, forestry and other uses as will tend to create conditions favorable to transportation, health, safety, civic activities and educational and cultural opportunities, reduce the wastes of financial and human resources which result from either excessive congestion or excessive scattering of population, and tend toward an efficient and economic utilization, conservation and production of the supply of food, water, minerals, drainage, sanitary and other facilities and resources, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined that the services are necessary in order for development to occur.



§ 13-3-303 - Procedure of commission in adopting plan.

A regional planning commission may adopt the regional plan as a whole by a single resolution, or, as the work of making the plan progresses, may from time to time adopt a part or parts thereof. The commission may from time to time amend, extend or add to the plan or carry any part of the plan into greater detail. Prior to the adoption of the plan or any part, amendment or addition to the plan, the commission shall hold a public hearing thereon, the time and place of which shall be published in a newspaper of general circulation in the county at least thirty (30) days prior to the meeting in which the adoption is to be first considered. The adoption of the plan or any part, amendment or addition shall be by resolution carried by the affirmative votes of not less than a majority of the membership of the commission. The resolution shall refer to the maps and descriptive matter intended by the commission to form the whole or part of the plan, and the action taken shall be recorded on the map or maps and descriptive matter by the identifying signature of the secretary of the commission.



§ 13-3-304 - Certification of plan to counties and municipalities -- Adoption by municipalities.

(a) The regional planning commission shall certify a copy of its regional plan or any adopted part or amendment thereof or addition thereto to the department of economic and community development, to the legislative body of the county or of each county lying wholly or partly within the region, and to the planning commission of each municipality having a planning commission and located within the region. Any municipal planning commission which receives any such certification may adopt, as a part or amendment of or addition to the plan of the municipality, so much of the regional plan or part or amendment thereof, or addition thereto as falls within the territory of the municipality, and when so adopted, it shall have the same force and effect as though made and prepared, as well as adopted, by such municipal planning commission.

(b) Once the planning commission of the region or the municipality has adopted and certified the general regional plan, the planning commission's transmittal of the certification to the legislative body may simultaneously include a resolution by the planning commission requesting the legislative body's consideration and adoption of the general regional plan. The county legislative body, by resolution or the municipal legislative body by ordinance, may adopt the general regional plan, or in the case of the municipality, their element of the plan as certified by the planning commission. Prior to the adoption of the general regional plan or amendment of the general regional plan by a legislative body, the legislative body shall hold a public hearing thereon, the time and place of which shall be published in a newspaper of general circulation in the county at least thirty (30) days prior to the meeting in which the adoption or amendment is to be first considered. If the legislative body adopts the general regional plan in the form of an ordinance by the municipality or a resolution by the county, then any land use decisions thereafter made by the legislative body, planning commission or board of zoning appeals when the board of zoning appeals is exercising its powers on matters other than variances, must be consistent with the general regional plan.

(1) (A) Except as provided in subdivision (b)(1)(B), if the planning commission initiates and votes to adopt an amendment to the general plan, the legislative body must pass the amendment by a majority vote in order for the amendment to be operative.

(B) (i) If the planning commission initiates and votes to adopt an amendment to the general plan, the amendment shall be operative without further action of the legislative body. The planning commission shall transmit its action to the legislative body.

(ii) Subdivision (b)(1)(B)(i) shall only apply in any county having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(2) The general regional plan may be amended upon the initiative of the legislative body. The initiative must be transmitted, in writing, to the planning commission for its review, consideration and vote. The planning commission must take action on the amendment within sixty-one (61) days of the submittal of the amendment to the planning commission by the legislative body.

(A) Except as provided in subdivision (b)(2)(B), if the planning commission votes to approve or not approve the amendment or transmits it back to the legislative body with no recommendation, the legislative body must then approve the amendment by a majority vote, in order for the amendment to be operative.

(B) (i) If the planning commission votes to approve the amendment, the amendment shall be operative without further action of the legislative body. If the planning commission votes not to approve the amendment or to make no recommendation on the amendment, the amendment shall not be operative. The planning commission shall transmit its action back to the legislative body and provide a written explanation for its reasons in not approving the amendment or for not making a recommendation on the initiative transmitted to the commission by the legislative body.

(ii) Subdivision (b)(2)(B)(i) shall only apply in any county having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(iii) The general regional plan may be adopted as an element of the jurisdictions' growth plan through the process established in title 6, chapter 58, but if the regional general plan is not adopted as part of the growth plan, it nevertheless cannot be inconsistent with the growth plan or the intent of title 6, chapter 58.






Part 4 - Regional Planning Regulations

§ 13-3-401 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Plat" includes plat, plan, plot or replot;

(2) "Regional planning commission" means any regional planning commission established by the department of economic and community development as provided by law, and includes any municipal planning commission designated by the department as the regional planning commission of a planning region composed of the territory of a single municipality, together with the territory adjoining but outside of such municipality, no part of which is outside the municipality's urban growth boundary or, if no such boundary exists, more than five (5) miles beyond the limits of such municipality;

(3) "Road" or "roads" means, relates to and includes roads, streets, highways, avenues, boulevards, parkways, lanes or other ways or any part thereof;

(4) (A) "Subdivision" means, in any county having a population of not less than thirty-two thousand seven hundred (32,700) nor more than thirty-two thousand seven hundred sixty (32,760), according to the 1980 federal census or any subsequent federal census, the division of a tract or parcel of land into two (2) or more lots, sites or other divisions for the purpose, whether immediate or future, of sale or building development, and includes resubdivision and, when appropriate to the context, relates to the process of subdividing or to the land or area subdivided; provided, that "subdivision" does not include a division of any tract or parcel of land into two (2) or more tracts or parcels when such parts or parcels are five (5) acres or larger in size; and

(B) (i) "Subdivision" means, in all counties except those in subdivision (4)(A), the division of a tract or parcel of land into two (2) or more lots, sites, or other divisions requiring new street or utility construction, or any division of less than five (5) acres for the purpose, whether immediate or future, of sale or building development, and includes resubdivision and, when appropriate to the context, relates to the process of resubdividing or to the land or area subdivided.

(ii) As used in subdivision (4)(B)(i), "utility construction" does not include the mere extension of individual service pipes or lines for the purpose of directly connecting a single lot, site or other division to existing utility mains.



§ 13-3-402 - Regional planning commission platting authority -- Recording plat by county register.

(a) (1) From and after the time when the regional planning commission of any region, as defined and created by the department of economic and community development, has adopted a regional plan which includes at least a major road plan or has progressed in its planning to the state of the making and adoption of a major road plan, and has filed a certified copy of such major road plan in the office or offices of the county register or registers of the county or counties lying in whole or in part in such region, then no plat of a subdivision of land within such region, other than land located within the boundaries of any municipal corporation, shall be filed for record or recorded until it has been approved by such regional planning commission, and such approval endorsed in writing on the plat by the secretary of the commission or by another designee of the regional planning commission; provided, that if the plat of subdivision divides the tract into no more than two (2) lots, the approval may be endorsed in writing on the plat by the secretary of the commission or by another designee of the regional planning commission without the approval of the regional planning commission, upon certification by the planning staff of the regional planning commission that the subdivision complies with such regulations governing a subdivision of land as have been adopted by the regional planning commission pursuant to § 13-3-403; provided further, that no request for variance from such regulations has been requested.

(2) No plat shall be submitted to or approved by the regional planning commission unless it is submitted by the owner of the property to be subdivided by the plat, or a governmental entity. "Owner," for purposes of this section, means the legal or beneficial owner or owners of all the land proposed to be included in the proposed subdivision, or the holder of a written option or contract to purchase the land, or the attorney or authorized representative of any of the aforementioned.

(b) No county register shall receive, file or record a plat of a subdivision, or an amendment, modification, or correction to a recorded plat of a subdivision, without the approval of the regional planning commission when and as required by this part. Each such plat so filed shall include the most recent recorded deed book number and page number for each deed constituting part of the property being platted. Notwithstanding this subsection (b), an easement or survey attached to an easement granted to the state, a county, municipality, metropolitan government, or entity of the state, county, municipality or metropolitan government, shall not constitute an amendment, modification, or correction of a recorded plat of a subdivision.



§ 13-3-403 - Platting regulations -- Road and utility main regulations -- Completion bond -- Hearing on regulations.

(a) In exercising the powers granted to it by § 13-3-402, the regional planning commission shall adopt regulations governing the subdivision of land within its jurisdiction. Such regulations may provide for the harmonious development of the region and its environs; for the coordination of roads within the subdivided land with other existing or planned roads or with the state or regional plan or with the plans of municipalities in or near the region; for adequate open spaces for traffic, light, air and recreation; for the conservation of or production of adequate transportation, water, drainage and sanitary facilities; for the avoidance of population congestion; and for the avoidance of such scattered or premature subdivision of land as would involve danger or injury to health, safety or prosperity by reason of the lack of water supply, drainage, transportation or other public services or would necessitate an excessive expenditure of public funds for the supply of such services or would be located in areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur.

(b) (1) As a condition precedent to the final approval of the plat, the regulations may include infrastructure improvement requirements as to the extent to which and the manner in which:

(A) Roads are constructed and improved;

(B) Water, sewer, and other utility mains, piping, and connections are constructed or installed; or

(C) Other infrastructure and facilities are constructed or installed.

(2) The regulations of the regional planning commission may provide for the preliminary approval of the plat before the infrastructure improvements, but any preliminary approval shall not be entered on the plat.

(3) In lieu of the completion of the infrastructure improvements before the final approval of a subdivision plat, the regional planning commission may grant final plat approval subject to the submittal and acceptance of a bond, letter of credit, or other method of assurance, in form, in amount, and with conditions and surety satisfactory to the regional planning commission. The bond, letter of credit, or other method of assurance shall provide for and secure to the public and the local government the actual construction and installation of the infrastructure improvements within a period specified by the regional planning commission and expressed in the bond, letter of credit, or other method of assurance.

(4) The attorney for the county shall enforce any bond, letter of credit, or other method of assurance by all appropriate legal and equitable remedies, and moneys collected on the bond, letter of credit, or other method of assurance shall be paid into the county's treasury. Upon the order of the regional planning commission, the moneys shall be applied to the construction and installation of the infrastructure improvements.

(c) Before adoption of its subdivision regulations or any amendment thereof, a public hearing thereon shall be held by the regional planning commission, thirty (30) days' notice of the time and place of which shall be given by one (1) publication in a newspaper of general circulation in each county lying wholly or partly in the region.



§ 13-3-404 - Procedure upon submission of plats -- Procedure in certain counties.

(a) The regional planning commission shall approve or disapprove a plat within sixty (60) days after the initial consideration of the plat by the regional planning commission meeting in a regularly scheduled session, unless at the end of the sixty-day period there is a holiday or an unexpected interceding event that would close municipal or county government offices and thus affect the normal computation of the sixty-day period, in which case the plat shall be approved or disapproved after the interrupted sixty-day period at the next regularly scheduled meeting of the regional planning commission; otherwise, the plat shall be deemed approved and a certificate to that effect shall be issued by the commission on demand. The applicant for the commission's approval may waive the time requirement set in this subsection (a) and consent to an extension or extensions of the applicable time period. When a plat has been filed with the appropriate officials of the planning commission, the plat shall be placed on the agenda of the planning commission within thirty (30) days of the filing or the next regularly scheduled planning commission meeting after the thirty-day period. The applicant may waive the time frame requirement for the appearance of the plat on the agenda. The ground of disapproval of any plat shall be stated upon the records of the commission. Any plat submitted to the commission shall contain the name and address of a person to whom notice of hearing may be sent; and no plat shall be acted upon by the commission without affording a hearing thereon, notice of the time and place of which shall be sent by mail to the address not less than five (5) days before the date fixed for such hearing.

(b) In incorporated municipalities located within any county having a population of not less than three hundred twenty-five thousand (325,000) nor more than four hundred thousand (400,000), according to the 1990 federal census or any subsequent federal census, if the regional planning commission approves or disapproves a plat after a hearing thereon, then the applicant submitting the plat or any person who was a party for or against the plat request at the planning commission hearing shall have the right within thirty (30) days after such approval or disapproval to have the action of the regional planning commission reviewed by the municipal legislative body having jurisdiction over the plat in question, which shall by majority vote approve or disapprove the plat. If the plat is approved, then the secretary of the regional planning commission shall endorse the plat for recording as prescribed in § 13-3-402. No such plat shall be recorded until after the municipal legislative body has acted on a request for a review of the action of the planning commission if there is a request within thirty (30) days.



§ 13-3-405 - Plat approval not acceptance of road.

The approval of a plat by the regional planning commission shall not be deemed to constitute or effect an acceptance by any county or by the public of the dedication of any road or other ground shown upon the plat.



§ 13-3-406 - Acceptance of and improvements of unapproved roads.

From and after the time when the platting jurisdiction of any regional planning commission of any region has attached by virtue of the making and adoption of a major road plan as provided in § 13-3-402, no county or court or board or officer thereof or any other public officer or authority shall accept, lay out, open, improve, grade, pave or light any road or lay or authorize water mains or sewers or connections or other facilities or utilities to be laid in any road located within such region and outside of the boundaries of municipal corporations, unless such road has been accepted or opened or has otherwise received the legal status of a public road prior to the attachment of the planning commission's jurisdiction, or unless such road corresponds in its location and lines with a road shown on a subdivision plat approved by the planning commission or on a road plat made and adopted by the planning commission; provided, that the county legislative body of such county may accept or lay out any other road or adopt any other road location; provided further, that the resolution or other measure for such acceptance, laying out or adoption is first submitted to the planning commission for its approval and, if disapproved by the commission, receives the favorable vote of not less than a majority of the entire membership of the county legislative body; and a road approved by the planning commission upon such submission, or accepted, laid out, or adopted by the commission, shall have the status of an approved road location as fully as though it had been originally shown on a subdivision plat approved by the planning commission or on a plat made and adopted by the planning commission. In the case, however, of any state highway constructed or to be constructed in the region by the state of Tennessee with state funds as a part of the state highway system, the submission to the planning commission shall be by the commissioner of transportation, who shall have the power to overrule the disapproval of the planning commission.



§ 13-3-407 - Applicability of part.

This part shall not apply to any subdivision, the plat of which has been registered prior to February 14, 1935.



§ 13-3-408 - Divisions and plats partitioned by court excepted.

This part shall not apply to division and plats of land partitioned by a court of competent jurisdiction. However, plats filed under § 13-3-402 shall contain the information required by § 13-3-402 even though the land has been partitioned by a court of competent jurisdiction.



§ 13-3-409 - Private acts relating to subdivision of lands -- Effect.

This part shall not be construed as repealing or impairing any provision of any private act relating to the approval or regulation by the municipal authorities of the cities therein specified of the subdivision of land or the filing of plans, plots or replots of land lying within the distance therein specified beyond the corporate limits of such cities, or of any private act relating to the jurisdiction of any county planning commission of the county therein specified.



§ 13-3-410 - Penalties for transferring lots in unrecorded subdivisions.

(a) (1) The owner or the agent of the owner of any land shall not:

(A) Transfer, sell, agree to sell, or negotiate to sell the land by reference to, exhibition of, or by other use of a subdivision plat without first submitting a final subdivision plat to the regional planning commission and receiving the commission's approval and before the final plat is recorded in the appropriate register's office; or

(B) Falsely represent to a prospective purchaser of the land that roads or streets will be constructed by a county or other political subdivision.

(2) The description by metes and bounds in the instrument of transfer or other document used in the sale or transfer does not exempt the transaction from a violation of this subsection (a). The county, through the county attorney or other official designated by the legislative body, may pursue an injunction or other appropriate remedy for a violation of this subsection (a).

(b) The owner or agent of the owner of any land may sell, transfer, or agree to sell any lot or lots shown on a plat only after that plat has been given final plat approval by the regional planning commission, and after the approved final plat is recorded in the office of the appropriate county register. The regional planning commission may grant final plat approval where the infrastructure improvements such as roads, water, sewer, utilities, other infrastructures, and facilities are not completed and accepted by the appropriate entities. For the regional planning commission to grant final approval, the owner or agent of the owner of the land to be granted final approval shall post a bond, letter of credit, or other method of assurance in form, in amount, and with conditions and surety satisfactory to the regional planning commission. The bond, letter of credit, or other method of assurance shall provide for and secure to the public and the county the actual construction and installation of the infrastructure improvements within a period specified by the regional planning commission.

(c) The remedies and penalties provided by this chapter are to be applied exclusively to the owner or agent of the owner. Title to any tract conveyed without compliance with this chapter is not affected by this chapter unless the sale or transfer has been enjoined by a court of competent jurisdiction prior to the conveyance being recorded in the office of the appropriate county register. While the title to any such tract is not affected by this chapter, the tract remains otherwise subject to all provisions of this chapter.



§ 13-3-411 - Prerequisites for issuing building permits or erecting buildings -- Proposed permanent easements.

(a) From and after the time when the platting jurisdiction of any regional planning commission has attached as provided in § 13-3-402, no building permit shall be issued and no building shall be erected on any lot within the region, unless one (1) of the following four (4) criteria is met:

(1) The street giving access to the lot upon which the building is proposed to be placed has been accepted or opened as, or shall have otherwise, received the legal status of, a public street prior to that time;

(2) (A) The street corresponds in its location and lines with a street shown on a subdivision plat approved by the planning commission and recorded in the register of deeds; and

(B) Whenever the street or other infrastructure improvements as denoted on the plat have not been completed, there shall be an adequate, valid, and enforceable bond, or an adequate, valid, and enforceable other guarantee for the completion of the improvements, which shall be held by the appropriate officials as provided in § 13-3-403. This subdivision (a)(2)(B) shall not be construed to require duplicate bonds or to require additional bonds when an adequate bond to complete the infrastructure is already in effect. This subdivision (a)(2)(B) shall not be construed as requiring a building contractor to post the bond required by § 13-3-403 on the infrastructure for the subdivision if such building contractor is not a developer of the subdivision;

(3) (A) The lot fronts upon a permanent easement which conforms to all rules, regulations and specifications applicable to the permanent easement of the planning commission or other department, division or agency of the county; provided, that such rules, regulations, and specifications governing permanent easements shall not take effect until such rules, regulations, and specifications are approved by the county legislative body in a resolution by a two-thirds (2/3) vote; and

(B) The permanent easement has access to an existing highway, street or thoroughfare, or with a street located or accepted by the county legislative body after submission to the planning commission, and in case of the planning commission's disapproval, by the favorable vote of the county legislative body required in § 13-3-406; or

(4) The street corresponds in its location and lines with a street shown on a street plat made and adopted by the commission.

(b) The planning commission or other department, division or agency of a county as approved by the planning commission may recommend to the county legislative body regulations to govern a proposed permanent easement in a proposed subdivision, as defined in § 13-3-401. The purpose of the regulations is to ensure that the county is not responsible for the future maintenance of such permanent easement.

(c) Any building erected or to be erected in violation of this section is an unlawful structure, and the state building commission or the county attorney or other official designated by the county legislative body may institute a civil action to enjoin such erection or cause it to be vacated or removed.



§ 13-3-412 - New subdivision developments in the vicinity of established sport shooting ranges.

(a) For any new subdivision development that is located in whole or in part within one thousand feet (1,000') of any portion of the outside boundary of any land on which is contained a sport shooting range that was established, by clear and convincing evidence, constructed or operated prior to the development of the subdivision, the owner of the development shall provide on any plat filed with the appropriate municipal or county official, or both, the following notice:

Sport Shooting Range Area

This property is located in the vicinity of an established sport shooting range. It can be anticipated that customary uses and activities at this shooting range will be conducted now and in the future. The use and enjoyment of this property is expressly conditioned on acceptance of any annoyance or inconvenience that may result from these uses and activities.

....................

(b) As used in this section, unless the context otherwise requires:

(1) "Established" means a sport shooting range that is known by custom, reputation or otherwise to exist within a community or area prior to the time of the proposed subdivision development. Indicia of a sport shooting range being "established" are:

(A) The range is listed in the area telephone book;

(B) The range is, from time to time, advertised in the yellow pages of a telephone book, newspapers, billboards or flyers;

(C) There are directional signs on public roads, streets or highways indicating the correct route to the shooting range;

(D) The range is indicated on a road or other map of the area that predates the proposed subdivision development;

(E) The shooting range is listed with the better business bureau or chamber of commerce of the area in which it is located; or

(F) The owner of the range has a business license on file with the appropriate clerk; and

(2) "Sport shooting range" or "range" means an area designed and operated for the use of rifles, shotguns, pistols, silhouettes, skeet, trap, black powder, or any other similar sport shooting.

(c) This section shall only apply to counties that have a planning commission and subdivision regulations.



§ 13-3-413 - Power of regional planning commission to promulgate provisions for development -- Vesting period for development standards as to approved development plans.

(a) A regional planning commission shall have the power to promulgate provisions in its subdivision regulations and recommend amendments to the zoning ordinance for the establishment of review and approval powers for site plans and the establishment under the zoning provisions for review and approval of planned unit developments, overlay districts, mixed use developments, condominiums and other types of sustainable design and development of property. The provision of well-designed and properly constructed infrastructure within such developments is vital to the health, safety and welfare of the public utilizing such development and the community as a whole. These types of development typically contain infrastructure that may be dedicated to a governmental entity or may be controlled by other types of bodies or non-governmental entities including, but not limited to, property owner associations. These infrastructure and internal development improvements such as, but not limited to, public and non-public roads, water and sewer lines, landscaping, green space, sustainable design features and other improvements as required by the planning commission, either through its subdivision regulation or through the local government's zoning ordinance, shall be subject to bonding or other methods of guaranteeing their installation. The planning commission may set and hold these guaranteeing instruments or may designate to another governmental body that duty and function.

(b) A vested property right shall be established with respect to any property upon the approval, by the local government in which the property is situated, of a preliminary development plan or a final development plan where no preliminary development plan is required by ordinance or regulation or a building permit allowing construction of a building where there was no need for prior approval of a preliminary development plan for the property on which that building will be constructed. During the vesting period described in subsections (c) and (d), the locally adopted development standards which are in effect on the date of approval of a preliminary development plan or the date of approval of a building permit, as described by this subsection (b), shall remain the development standards applicable to that property or building during the vesting period.

(c) Unless an extension is granted by the local government, the vesting period applicable to an approved construction project for which a building permit has been issued shall begin on the date of issuance of the building permit by the local government and shall remain in effect for the time period authorized by the approved building permit, including any approved renewal obtained by the applicant prior to the expiration or termination of the permit to be renewed; provided, that the applicant pursues with reasonable diligence site preparation, if applicable, and construction.

(d) (1) The vesting period applicable to a development plan shall be a period of three (3) years, beginning on the date of the local government's approval of the preliminary development plan; provided, that the applicant obtains local government approval of a final development plan, secures any necessary permits and commences site preparation within the vesting period. If the applicant obtains local government approval of a final development plan, secures any necessary permits, and commences site preparation within the vesting period, then the vesting period shall be extended an additional two (2) years to commence construction from the date of the expiration of the three-year period. During the two-year period, the applicant shall commence construction and maintain any necessary permits to remain vested.

(2) If construction commences during the vesting period, the development standards applicable during the vesting period shall remain in effect until the local government has certified final completion of the development or project; provided, that the total vesting period for the project shall not exceed ten (10) years from the date of the approval of the preliminary development plan unless the local government grants an extension pursuant to an ordinance or resolution; provided further, that the applicant maintains any necessary permits during the ten-year period.

(3) In the case of developments which proceed in two (2) or more sections or phases as described in the development plan, there shall be a separate vesting period applicable to each section or phase. The development standards which are in effect on the date of approval of the preliminary development plan for the first section or phase of the development shall remain the development standards applicable to all subsequent sections or phases of the development; provided, that the total vesting period for all phases shall not exceed fifteen (15) years from the date of the approval of the preliminary development plan for the first section or phase unless the local government grants an extension pursuant to an ordinance or resolution; provided further, that the applicant maintains any necessary permits during the fifteen-year period.

(e) A local government may, by ordinance or resolution, specifically identify the type or types of development plans within the local government's jurisdiction that will cause property rights to vest; provided, that regardless of nomenclature used in the ordinance or resolution to describe a development plan, a plan which contains any of the information described in subdivision (k)(5) or (k)(6) shall be considered a development plan that will cause property rights to vest according to this section. Any such ordinance or resolution shall also specify what constitutes approval of a development plan within its jurisdiction. If a local government has not adopted an ordinance or resolution pursuant to this section specifying what constitutes a development plan that would trigger a vested property right, then rights shall vest upon the approval of any plan, plat, drawing, or sketch, however denominated, that is substantially similar to any plan, plat, drawing, or sketch described in subdivision (k)(5) or (k)(6).

(f) (1) During the vesting period described in subsections (c) and (d), the locally adopted development standards which are in effect on the date of approval of a preliminary development plan or the issuance of a building permit, whichever applies, shall remain the development standards applicable to the property described in such preliminary development plan or permit, except such rights shall terminate upon a written determination by the local government under the following circumstances pursuant to subdivision (f)(2):

(A) When the applicant violates the terms and conditions specified in the approved development plan or building permit; provided, the applicant is given ninety (90) days from the date of notification to cure the violation; provided further, that the local government may, upon a determination that such is in the best interest of the community, grant, in writing, an additional time period to cure the violation;

(B) When the applicant violates any of the terms and conditions specified in the local ordinance or resolution; provided, the applicant is given ninety (90) days from the date of notification to cure the violation; provided further, that the local government may, upon a determination that such is in the best interest of the community, grant, in writing, an additional time period to cure the violation;

(C) Upon a finding by the local government that the applicant intentionally supplied inaccurate information or knowingly made misrepresentations material to the issuance of a building permit or the approval of a development plan or intentionally and knowingly did not construct the development in accordance with the issued building permit or the approved development plan or an approved amendment for the building permit or the development plan; or

(D) Upon the enactment or promulgation of a state or federal law, regulation, rule, policy, corrective action or other governance, regardless of nomenclature, that is required to be enforced by the local government and that precludes development as contemplated in the approved development plan or building permit, unless modifications to the development plan or building permit can be made by the applicant, within ninety (90) days of notification of the new requirement, which will allow the applicant to comply with the new requirement.

(2) A written determination by the local government of the occurrence of any of the circumstances provided in subdivision (f)(1) shall cause the vested property rights to terminate; provided, however, that a local government may allow a property right to remain vested despite such a determined occurrence when a written determination is made that such continuation is in the best interest of the community.

(g) (1) A vested development standard shall not preclude local government enforcement of any development standard when:

(A) The local government obtains the written consent of the applicant or owner;

(B) The local government determines, in writing, that a compelling, countervailing interest exists relating specifically to the development plan or property which is the subject of the building permit that seriously threatens the public health, safety or welfare of the community and the threat cannot be mitigated within a reasonable period of time, as specified in writing by the local government, by the applicant using vested property rights;

(C) Upon the written determination by the local government of the existence of a natural or man-made hazard on or in the immediate vicinity of the subject property, not identified in the development plan or building permit, and which hazard, if uncorrected, would pose a serious threat to the public health, safety, or welfare and the threat cannot be mitigated within a reasonable period of time, as specified in writing by the local government, by the applicant using vested property rights;

(D) A development standard is required by federal or state law, rule, regulation, policy, corrective action, order or other type of governance that is required to be enforced by local governments, regardless of nomenclature; or

(E) A local government is undertaking an action initiated or measure instituted in order to comply with a newly enacted federal or state law, rule, regulation, policy, corrective action, permit, order or other type of governance, regardless of nomenclature.

(2) A vested property right does not preclude, change, amend, alter or impair the authority of a local government to exercise its eminent domain powers as provided by law.

(3) This section shall not preclude, change, amend, alter or impair the authority of a local government to exercise its zoning authority, except a vested property right, once established as provided for in this section, precludes the effect of any zoning action by a local government which would change, alter, impair, prevent, diminish, or otherwise delay the development of the property, while vested, as described in an approved development plan or building permit.

(4) In the event the local government enacts a moratorium on development or construction, the vesting period authorized pursuant to this section shall be tolled during the moratorium period.

(h) (1) An amendment to an approved development plan by the developer must be approved by the local government to retain the protections of the vested property right. An amendment may be denied based upon a written finding by the local government that the amendment:

(A) Alters the proposed use;

(B) Increases the overall area of the development;

(C) Alters the size of any nonresidential structures included in the development plan;

(D) Increases the density of the development so as to affect traffic, noise or other environmental impacts; or

(E) Increases any local government expenditure necessary to implement or sustain the proposed use.

(2) If an amendment is denied by the local government based upon such a written finding, then the applicant may either proceed under the prior approved plan with the associated vested property right or, alternatively, allow the vested property right to terminate and submit a new application under this section. Notwithstanding this subsection (h), a vested property right shall not terminate if the local government determines, in writing, that it is in the best interest of the community to allow the development to proceed under the amended plan without terminating the vested property right.

(i) A local government shall not require an applicant to waive the applicant's vested rights as a condition of approval or as a consideration of approval of a development plan or the issuance of a building permit.

(j) A vested property right shall attach to and run with the applicable property and shall confer upon the applicant the right to undertake and complete the development and use such property under the terms and conditions of a development plan, including any amendments thereto or under the terms and conditions of any building permit that has been issued with respect to the property.

(k) As used in this section:

(1) "Applicant" means a landowner or developer who is responsible for filing with the local government an application for a building permit, a development plan or application for a permit requisite to a development plan, or the representatives, assigns, successors, transferees, heirs or agents of such landowner or developer;

(2) "Construction" means the erection of construction materials in a permanent position and fastened in a permanent manner. Where excavation, demolition or removal of an existing building has been substantially begun prior to rebuilding, such excavation, demolition or removal shall be deemed to be construction; provided, that work shall be carried on diligently and complies with all applicable requirements;

(3) "Development plan" means both a preliminary development plan and a final development plan;

(4) "Development standards":

(A) Means all locally adopted or enforced standards, regulations or guidelines applicable to the development of property, including, but not limited to, planning; local storm water requirements, layout, design; local construction standards for buildings, streets, alleys, curbs, sidewalks; zoning as provided for in subsection (g); lot size; lot configuration; yard dimensions; and off-site improvements, including public or private infrastructure, in which an applicant may acquire vested rights or vested property rights according to this section; and

(B) Does not include standards required by federal or state law; or building construction safety standards which are adopted pursuant to authority granted under § 68-120-101;

(5) (A) "Final development plan" means a plan which has been submitted by an applicant and approved by a local government describing with reasonable certainty the type and intensity of use for a specific parcel or parcels of property. Such plan may be in the form of, but not be limited to, any of the following plans or approvals:

(i) A planned unit development plan;

(ii) A subdivision plat;

(iii) General development plan;

(iv) Subdivision infrastructure construction plan;

(v) Final engineered site plan; or

(vi) Any other land-use approval designation as may be utilized by a local government;

(B) Unless otherwise expressly provided by the local government, such a plan shall include the boundaries of the site; significant topographical and other natural features affecting development of the site; the location on the site of the proposed buildings, structures, and other improvements; the dimensions, including height, of the proposed buildings and other structures or a building envelope; and the location of all existing and proposed infrastructure on the site, including water, sewer, roads, and pedestrian walkways. A variance shall not constitute a final development plan, and approval of a final development plan with the condition that a variance be obtained shall not confer a vested property right unless and until the necessary variance is obtained. Neither a sketch plan nor any other document which fails to describe with reasonable certainty the type of use, the intensity of use, and the ability to be served with essential utilities and road infrastructure for a specified parcel or parcels of property may constitute a final development plan;

(6) "Preliminary development plan" means a plan which has been submitted by an applicant and that depicts a single-phased or multi-phased planned development typically used to facilitate initial public feedback and secure preliminary approvals from local governments. Examples of information found on development plans include proposed land uses, density and intensity of development, public utilities, road networks, general location of off-street parking, building location, number of buildable lots, emergency access, open space, and other environmentally sensitive areas such as lakes, streams, hillsides, and view sheds. An approved preliminary development plan serves as a guide for all future improvements within defined boundaries; and

(7) "Site preparation" means excavating, grading, demolition, removing excess debris to allow for proper grading, or providing a surface for a proper foundation, drainage, and settling for a development project, and physical improvements including, but not limited to, water and sanitary sewer lines, footings, or foundations installed on the site for which construction permits are required.






Part 5 - Movement of Single Family Residences

§ 13-3-501 - "Developed area of single family residences" defined.

As used in this part, "developed area of single family residences" means an area generally referred to as a subdivision as indicated on a plat filed in the register of deeds office.



§ 13-3-502 - Requirements for moving single family residence from one foundation to another.

(a) No single family residence shall be moved from an existing foundation to another foundation located within a developed area of single family residences unless:

(1) The residence to be moved is consistent with the age, value, size and appearance of existing residences within the developed area of single family residences to which the single family residence is to be moved; provided, that the value of the house may be greater than that of the existing residences and the size of the house may be larger than that of the existing residences; and

(2) Approval for the movement of the single family residence to a foundation within a developed area of single family residences has been given by:

(A) The home owners' association of the development where the residence is to be moved, if a home owners' association is in existence;

(B) A neighborhood association where the residence is to be moved that has been in existence for more than one (1) year prior to the date the residence is to be moved, if a neighborhood association is in existence in the area;

(C) The regional planning commission, if a regional planning commission is in existence in the area where the residence is to be moved, and subdivision (a)(2)(A) or (a)(2)(B) does not apply;

(D) The municipal planning commission, if a municipal planning commission is in existence in the municipality where the residence is to be moved and subdivision (a)(2)(A), (a)(2)(B) or (a)(2)(C) does not apply; or

(E) The municipal or county legislative body in the jurisdiction where the residence is to be moved, and subdivision (a)(2)(A), (a)(2)(B), (a)(2)(C) or (a)(2)(D) does not apply.

(b) As used in this section, "single family residence" does not include manufactured or modular homes as manufactured or modular homes are defined in § 47-9-102, § 55-1-105, or title 68, chapter 126.



§ 13-3-503 - Consistency of residence with age, value, size and appearance of existing residences.

The residence is consistent with:

(1) The age of existing residences within the developed area of single family residences, if the residence to be moved is within ten (10) years of the average age of the existing structures within the developed area;

(2) (A) The value of existing residences within the developed area of single family residences, if the valuation of the residence being moved appraised, prior to being moved, at a value that is at least equal to the average appraisal of the existing structures within the developed area; provided, that nothing in this subdivision (2) shall be construed to prevent the residence from exceeding the value of the existing structures. In establishing the value of existing structures, the value of modular homes located in the developed area shall not be used in arriving at the average appraisal of the existing structures;

(B) If the value of the residence, prior to being moved, appraised at a value that is at least equal to the average appraisal of the existing structures within the developed area, then it shall be presumed that the residence shall appraise at least at the same or greater value once it is moved;

(C) In obtaining approval from a governing body identified in § 13-3-502, as proof that the value of the residence or appearance of the residence is consistent with the value or appearance of the existing residences, evidence may be presented that includes photographs of the inside and outside of the residence to be moved as well as the appraised value of the residence as determined by the assessor of property, or the fair market value of the residence as determined by an independent appraiser. The proof shall be a rebuttable presumption that the value and appearance of the residence is at least equal to the value and appearance of the existing structures within the developed area. Additional documents showing intended improvements may also be presented;

(3) The size of existing residences within the developed area of single family residences, if the size of the residence being moved is at least within one hundred square feet (100 sq. ft.) of the average size of the existing structures within the developed area; provided, that nothing in this subdivision (3) shall be construed to prevent the residence from exceeding the average square footage. In establishing the average size of existing structures, the square footage of modular homes shall not be used in making the calculations; and

(4) The appearance of existing residences within the developed area of single family residences as determined by the body giving its approval for the single family residence to be moved to the developed area.



§ 13-3-504 - Structural improvements -- Timeframe requirements -- Penalties.

All structural improvements that will affect the value and appearance of a residence moved to a developed area of single family residences shall be made to the residence within one (1) year of being moved into the area. If within one (1) year of that date, improvements have not been completed on the residence at least equal to the average standards in the developed area, the residence shall be deemed to be in violation of the local government building codes, and penalties associated with the violations may begin to accrue in accordance with all relevant local building codes and ordinances adopted and in effect in the local jurisdiction where the residence is located.









Chapter 4 - Municipal Planning

Part 1 - Municipal Planning Commission

§ 13-4-101 - Creation of planning commission -- Compensation -- Appointment of members -- Term of office -- Vacancies -- Training and continuing education.

(a) (1) The chief legislative body of any municipality, whether designated board of aldermen, board of commissioners or by other title, may create and establish a municipal planning commission. Such planning commission shall consist of not less than five (5) members and not more than ten (10) members, the number of members within the limits to be determined by the chief legislative body. One (1) of the members shall be the mayor of the municipality or a person designated by the mayor and one (1) of the members shall be a member of the chief legislative body of the municipality selected by that body. All other members shall be appointed by such mayor, except as otherwise provided in subsection (b). In making such appointments, the mayor shall strive to ensure that the racial composition of the planning commission is at least proportionately reflective of the municipality's racial minority population. The chief legislative body may determine whether, and in what amount, to compensate members of the planning commission. Any such compensation authorized is in addition to any other compensation received from the municipality. The compensation authorized by this section does not apply to members of a planning commission who also serve as members of a board of zoning appeals. The compensation authorized by this section may not be counted against a salary limitation established by charter or otherwise. The terms of appointive members shall be of such length as may be specified by the chief legislative body; provided, that they shall be so arranged that the term of one (1) member will expire each year. Any vacancy in an appointed membership shall be filled for the unexpired term by the mayor of the municipality, who shall also have authority to remove any appointed member at the mayor's pleasure.

(2) Notwithstanding subdivision (a)(1), any member of a planning commission created by a municipality incorporated under a private act and having a population of not less than seven thousand four hundred (7,400) nor more than seven thousand five hundred (7,500), according to the 2000 federal census or any subsequent federal census, shall be appointed by a majority vote of the legislative body of the municipality.

(b) All appointive members of the municipal planning commission created pursuant to subsection (a) in any municipality incorporated pursuant to title 6, chapter 18, having a population of not less than one thousand six hundred twenty-five (1,625) nor more than one thousand six hundred thirty-five (1,635) which lies within a county having a population of not less than thirty-four thousand four hundred (34,400) nor more than thirty-four thousand five hundred (34,500), both according to the 1970 federal census or any subsequent federal census, or in any municipality having a population of not less than twenty-three thousand nine hundred (23,900) nor more than twenty-four thousand (24,000), according to the 2000 federal census or any subsequent federal census, shall be appointed only by the chief legislative body of the municipality, and likewise any vacancy in an appointive membership shall be filled for the unexpired term only by the chief legislative body of the municipality, which shall also have the authority to remove any appointive member at its pleasure. In making such appointments, the chief legislative body shall strive to ensure that the racial composition of the planning commission is at least proportionately reflective of the municipality's racial minority population. Except as modified by this subsection (b), the provisions of subsection (a) shall remain in force.

(c) (1) Each planning commissioner shall, within one (1) year of initial appointment and each calendar year thereafter, attend a minimum of four (4) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (c)(5).

(2) Each full-time or contract professional planner or other administrative official whose duties include advising the planning commission shall, each calendar year, attend a minimum of eight (8) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (c)(5). A professional planner who is a member of the American Institute of Certified Planners (AICP) shall be exempt from this requirement.

(3) Each of the individuals listed in subdivisions (c)(1) and (2) shall certify by December 31 of each calendar year such individual's attendance by a written statement filed with the secretary of such individual's respective planning commission. Each statement shall identify the date of each program attended, its subject matter, location, sponsors, and the time spent in each program. A professional planner who is a member of the AICP shall be exempt from this requirement.

(4) The legislative body of the municipality shall be responsible for paying the training and continuing education course registration and travel expenses for each planning commissioner and full-time professional planner or other administrative official whose duties include advising the planning commission.

(5) The subjects for the training and continuing education required by subdivisions (c)(1) and (2) shall include, but not be limited to, the following: land use planning; zoning; flood plain management; transportation; community facilities; ethics; public utilities; wireless telecommunications facilities; parliamentary procedure; public hearing procedure; land use law; natural resources and agricultural land conservation; economic development; housing; public buildings; land subdivision; and powers and duties of the planning commission. Other topics reasonably related to the duties of planning commission members or professional planners or other administrative officials whose duties include advising the planning commission may be approved by majority vote of the planning commission prior to December 31 of the year for which credit is sought.

(6) Each local planning commission shall keep in its official public record originals of all statements and the written documentation of attendance required to comply with these provisions for three (3) years after the calendar year in which each statement and appurtenant written documentation is filed.

(7) Each planning commissioner and each professional planner or other administrative official whose duties include advising the planning commission shall be responsible for obtaining written documentation signed by a representative of the sponsor of any continuing education course for which credit is claimed, acknowledging the fact that the individual attended the program for which credit is claimed. A member of the AICP shall be exempt from this requirement.

(8) If a planning commissioner fails to complete the requisite number of hours of training and continuing education within the time allotted by this subsection (c) or fails to file the statement required by this subsection (c), then this shall constitute a cause for the removal of the planning commission member from the planning commission.

(9) The legislative body of the municipality may, at any time, opt out of this subsection (c) by passage of an ordinance. Further any such legislative body that has opted out may, at a later date, opt in by passage of an ordinance.



§ 13-4-102 - Organization of commission -- Rules -- Staff -- Finances.

Each municipal planning commission shall elect its chair from among its appointed members. The term of the chair shall be one (1) year with eligibility for reelection. Each municipal planning commission shall adopt rules for the transaction of business which shall include, but not be limited to, the selection of additional officers from among its members it deems appropriate to fulfill the organizational needs of the municipal planning commission, the requirements for the municipal planning commission to make findings of fact, statements of material evidence and reasons for its actions as part of each motion or action of the municipal planning commission and the keeping of a record of its resolutions, transactions, motions, actions, and determinations which shall be a public record. Any existing provision relating to the appointment of a planning director contained in any municipal, city or town charter or private act must be used in appointing a planning director. In the absence of such a provision, the chief executive officer of the municipality shall have the power to appoint and fix the compensation, within the funds appropriated by the legislative body for this purpose, of a planning director, who shall be qualified by membership in the American Institute of Certified Planners (AICP), experienced in city, regional or state planning or educated in a related academic field. Any person serving as a planning director on March 31, 2010, shall not be required to meet the aforementioned qualifications. For purposes of this section, "chief executive officer" shall mean city manager or administrator, where one exists. In the absence of a city manager or administrator, "chief executive officer" shall mean mayor. Where allowed under the prevailing local authority, the planning director shall have the power and authority to hire and fix the compensation, within the funds appropriated by the legislative body for this purpose, of such other employees and staff as the director may deem necessary for the work of the planning commission. Where allowed under the prevailing local authority, the municipal planning commission may also contract, within funds appropriated by the legislative body for this purpose, with planners or other experts for such services as it may require. In the absence of such authority, only the municipality may contract for such services. The appropriate financial official of the municipality, city or town, within the funds appropriated by the legislative body for this purpose, will disperse funds for the salary or salaries of the planning director and staff and the operational expenses of the planning office and the contracted services of planners or other experts retained to provide assistance to and studies, plans, reviews and reports for the municipal planning commission. The municipal planning commission may also, through the legislative body, receive and expend funds from grants, gifts, contracts, fees, and appropriations from federal, state, other local governments or private sources for the purpose of carrying on its planning functions.



§ 13-4-103 - Powers of commission to promote municipal planning.

The commission may make reports and recommendations relating to the plan and development of the municipality to public officials and agencies, public utility companies, to civic, educational, professional and other organizations and to citizens. It may recommend to the executive or legislative officials of the municipality programs for public improvements and the financing for such programs. All public officials shall, upon request, furnish to the commission, within a reasonable time, such available information as it may require for its work. The commission, its members and employees, in the performance of its work, may enter upon any land and make examinations and surveys and place and maintain necessary monuments and marks on such land. In general, the commission shall have powers as may be necessary to enable it to perform its purposes and promote municipal planning.



§ 13-4-104 - Submission of proposed construction to commission -- Approval -- Failure to approve, overruling.

Whenever the commission shall have adopted the plan of the municipality or any part thereof, then and thenceforth no street, park or other public way, ground, place or space, no public building or structure, or no public utility, whether publicly or privately owned, shall be constructed or authorized in the municipality until and unless the location and extent thereof shall have been submitted to and approved by the planning commission; provided, that in case of disapproval, the commission shall communicate its reasons to the chief legislative body of the municipality, and such legislative body, by a vote of a majority of its membership, shall have the power to overrule such disapproval and, upon such overruling, such legislative body shall have the power to proceed; provided, that if the public way, ground, place, space, building, structure or utility be one the authorization or financing of which does not, under the law governing the same, fall within the province of such legislative body, then the submission to the planning commission shall be by the state, county, district, municipal or other board or official having such jurisdiction, and the planning commission's disapproval may be overruled by such board by a majority vote of its membership, or by such official. The widening, narrowing, relocation, vacation, change in the use, acceptance, acquisition, sale or lease of any street or public way, ground, place, property or structure shall be subject to similar submission and approval, and the failure to approve may be similarly overruled. The failure of the commission to act within thirty (30) days from and after the date of official submission to it shall be deemed approval, unless a longer period be granted by such chief legislative body or other submitting board or official.



§ 13-4-105 - Municipal planning commissions under special statutes -- Force and effect.

Nothing contained in parts 1 and 2 of this chapter shall be deemed to modify or supplant any provision of any special or private statute providing for a municipal planning commission, and the provisions of any such statute relating to the organization and powers of such commission and all other provisions of any such special or private statutes shall remain in full force and effect, but, insofar as parts 1 and 2 of this chapter grant powers to municipal planning commissions not contained in such special statute, the planning commission created and acting under the special statute shall be deemed to have the additional powers granted in parts 1 and 2 of this chapter; provided, that § 13-4-104, regarding the legal status of the municipal plan, shall apply to every municipality with a planning commission, whether such commission shall have been established under a special or private act or under this chapter.






Part 2 - Municipal Plan

§ 13-4-201 - General plan for physical development.

It is the function and duty of the commission to make and adopt an official general plan for the physical development of the municipality, including any area outside of its boundaries which, in the commission's judgment, bears relation to the planning of the municipality. The plan, with the accompanying maps, plats, charts, and descriptive and explanatory matter, shall show the commission's recommendations for the physical development of the area of the municipal planning jurisdiction and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur, and may include, among other things, the general location, character and extent of streets, bridges, viaducts, parks, parkways, waterways, waterfronts, playgrounds, airports and other public ways, grounds, places and spaces, the general location of public buildings and other public property, the general location and extent of public utilities and terminals, whether publicly or privately owned, for water, light, power, sanitation, transportation, communication and other purposes; also the removal, relocation, widening, extension, narrowing, vacating, abandonment, change of use or extension of any of the foregoing public ways, grounds, places, spaces, buildings, properties or utilities; also a zoning plan for the regulation of the height, area, bulk, location and use of private and public structures and premises and of population density; also the general location, character, layout and extent of community centers and neighborhood units; also the general location, character, extent and layout of the replanning of blighted districts and slum areas. The commission may from time to time amend, extend or add to the plan or carry any part of subject matter into greater detail.



§ 13-4-202 - Adoption of plan -- Manner.

(a) The commission may adopt the plan as a whole by a single resolution, or, as the work of making the whole plan progresses, may from time to time adopt a part or parts thereof, any such part to correspond generally with one (1) or more of the functional subdivisions of the subject matter of the plan. Prior to the adoption of the plan or any part or parts of the plan by the commission, the commission shall hold a public hearing thereon, the time and place of which shall be published in a newspaper of general circulation in the municipality at least thirty (30) days prior to the meeting in which the adoption is to be first considered. The adoption of the plan or any part, amendment or addition shall be by resolution carried by the affirmative votes of not less than a majority of all the members of the commission. The resolution shall refer expressly to the maps, descriptive matter and other matters intended by the commission to form the whole or part of the plan, and the action taken shall be recorded on the adopted plan or part thereof and descriptive matter by the identifying signature of the secretary of the commission, and a copy of the plan or part thereof shall be certified to the chief legislative body.

(b) Once the commission has adopted the general plan or amendment of the general plan for the planning jurisdiction of the commission, the commission's transmittal of the certification to the legislative body may simultaneously include a resolution by the planning commission requesting the consideration and adoption of the general plan by the legislative body of the municipality and in the case of a municipal regional planning commission by the county legislative body for the area outside the municipal boundary limits but within the county. The municipal legislative body, by ordinance, may adopt the general plan as certified by the planning commission and the county legislative body by resolution may adopt the elements of the plan within the jurisdiction of the county legislative body as certified by the planning commission. Once adopted by the legislative body, the general regional plan may be amended by a vote as follows:

(1) (A) Except as provided in subdivision (b)(1)(B), the planning commission may initiate an amendment to the general plan. If the planning commission votes to adopt an amendment to the general plan, the planning commission shall transmit its action to the legislative body and the legislative body must pass the amendment by a majority vote in order for the amendment to be operative.

(B) (i) If the planning commission initiates and votes to adopt an amendment to the general plan, the amendment shall be operative without further action of the legislative body. The planning commission shall transmit its action to the legislative body.

(ii) Subdivision (b)(1)(B)(i) shall only apply in any county having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(2) The general regional plan may be amended upon the initiative of the legislative body. The initiative must be transmitted, in writing, to the planning commission for its review, consideration and vote. The planning commission must take action on the amendment and transmit its action to the legislative body within sixty-one (61) days of the submittal of the amendment to the planning commission by the legislative body.

(A) Except as provided in subdivision (b)(2)(B), if the planning commission votes to approve or not approve the amendment or transmits the amendment back to the legislative body with no recommendation, the legislative body must then approve the amendment by a majority vote.

(B) (i) If the municipal planning commission created by a municipality votes to approve the amendment, the amendment shall be operative without further action of the legislative body. If the municipal planning commission votes to not approve the amendment or to make no recommendation on the amendment, the amendment shall not be operative. The municipal planning commission shall transmit its action back to the legislative body and provide a written explanation for its reasons in not approving the amendment or for not making a recommendation on the initiative transmitted to the commission by the legislative body.

(ii) Subdivision (b)(2)(B)(i) shall only apply to a municipality located in any county having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(iii) Prior to the adoption of the general plan or amendment of the general plan, a legislative body shall hold a public hearing thereon, the time and place of which shall be published in a newspaper of general circulation in the municipality at least thirty (30) days prior to the legislative body's meeting in which the adoption or amendment is to be first considered. After the adoption of the general plan by a legislative body, any land use decisions thereafter made by that legislative body, the respective planning commission or board of zoning appeals when the board of zoning appeals is exercising its powers on matters other than variances, must be consistent with the plan. The general plan may be adopted as an element of the jurisdiction's growth plan through the process established in title 6, chapter 58, but if the general plan is not adopted as part of the growth plan, it nevertheless cannot be inconsistent with the growth plan or the intent of title 6, chapter 58.



§ 13-4-203 - General purposes of the plan -- Surveys and studies.

In the preparation of the plan, the commission shall make careful and comprehensive surveys and studies of the existing conditions and future growth of the municipality and its environs. The plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted and harmonious development of the municipality which will, in accordance with existing and future needs, best promote public health, safety, morals, order, convenience, prosperity and the general welfare, as well as efficiency and economy in the process of development, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur.






Part 3 - Municipal Planning Regulations

§ 13-4-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Chief legislative body" means the chief legislative body of the municipality, whether designated board of aldermen, board of commissioners or by other title;

(2) "Plat" includes plat, plan, plot or replot;

(3) "Street" or "streets" means and includes streets, avenues, boulevards, roads, lanes, alleys and other ways; and

(4) (A) "Subdivision" means, in any county having a population of not less than thirty-two thousand seven hundred (32,700) nor more than thirty-two thousand seven hundred sixty (32,760), according to the 1980 federal census or any subsequent federal census, the division of a tract or parcel of land into two (2) or more lots, sites or other division of less than five (5) acres for the purpose, whether immediate or future, of sale or building development, and includes resubdivision and, when appropriate to the context, relates to the process of subdividing or to the land or area subdivided;

(B) (i) "Subdivision" means, in all counties except those in subdivision (4)(A), the division of a tract or parcel of land into two (2) or more lots, sites, or other divisions requiring new street or utility construction, or any division of less than five (5) acres, for the purpose, whether immediate or future, of sale or building development, and includes resubdivision and when appropriate to the context, relates to the process of resubdividing or to the land or area subdivided.

(ii) As used in subdivision (4)(B)(i), "utility construction" does not include the mere extension of individual service pipes or lines for the purpose of directly connecting a single lot, site or other division to existing utility mains.



§ 13-4-302 - Submission of subdivision plats to commission for approval -- Filing and recording.

(a) From and after the time when the planning commission of any municipality shall have adopted a master plan which includes at least a major street plan, or shall have progressed in its master planning to the stage of the making and adoption of a major street plan, and shall have filed a certified copy of such major street plan in the office of the county register of the county in which the municipality is located, no plat of a subdivision of land lying within the municipality shall be filed or recorded until it shall have been submitted to and approved by the planning commission and such approval entered in writing on the plat by the secretary of the commission or by another designee of the planning commission; provided, that if the plat of subdivision divides the tract into no more than two (2) lots, then the approval may be endorsed in writing on the plat by the secretary of the commission or by another designee of the planning commission without the approval of the municipal planning commission, upon certification by the planning staff of the municipal planning commission that the subdivision complies with such regulations governing a subdivision of land as have been adopted by the municipal planning commission pursuant to § 13-4-303; and provided further, that no request for variance from such regulations has been requested.

(b) No plat shall be submitted to or approved by the planning commission unless it is submitted by the owner of the property to be subdivided by the plat, or a governmental entity. "Owner," for purposes of this section, means the legal or beneficial owner or owners of all the land proposed to be included in the proposed subdivision or the holder of a written option or contract to purchase the land, or the attorney or authorized representative of any of the aforementioned.

(c) No county register shall file or record a plat of a subdivision of land, or an amendment, modification, or correction to a recorded plat of a subdivision, within the municipality without the approval of the planning commission as required by this part. Notwithstanding this subsection (c), an easement or survey attached to an easement granted to the state, a county, municipality, metropolitan government, or entity of the state, county, municipality or metropolitan government, shall not constitute an amendment, modification, or correction or a recorded plat of a subdivision.



§ 13-4-303 - Subdivision regulations -- Adoption.

(a) In exercising the powers granted to it by this part, the planning commission shall adopt regulations governing the subdivision of land within the municipality. Such regulations may provide for the harmonious development of the municipality and its environs, for the coordination of streets within subdivisions with other existing or planned streets or with the plan of the municipality or of the region in which the municipality is located, for adequate open spaces for traffic, recreation, light and air, and for a distribution of population and traffic which will tend to create conditions favorable to health, safety, convenience and prosperity, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur.

(b) (1) As a condition precedent to the final approval of the plat, the regulations may include infrastructure improvement requirements as to the extent to which and the manner in which:

(A) Roads are constructed and improved;

(B) Water, sewer, and other utility mains, piping, and connections are constructed or installed; or

(C) Other infrastructure and facilities are constructed or installed.

(2) The regulations of the planning commission may provide for the preliminary approval of the plat before the infrastructure improvements, but any preliminary approval shall not be entered on the plat.

(3) In lieu of the completion of the infrastructure improvements before the final approval of a subdivision plat, the planning commission may grant final plat approval subject to the submittal and acceptance of a bond, letter of credit, or other method of assurance, in form, in amount, and with conditions and surety satisfactory to the planning commission. The bond, letter of credit, or other method of assurance shall provide for and secure to the public and the local government the actual construction and installation of the infrastructure improvements within a period specified by the municipal planning commission and expressed in the bond, letter of credit, or other method of assurance.

(4) The attorney for the municipality shall enforce any bond, letter of credit, or other method of assurance by all appropriate legal and equitable remedies, and moneys collected on the bond, letter of credit, or other method of assurance shall be paid into the municipality's treasury. Upon the order of the planning commission, the moneys shall be applied to the construction and installation of the infrastructure improvements.

(c) Before adoption of its subdivision regulations or any amendment thereof, a public hearing thereon shall be held by the commission.



§ 13-4-304 - Procedure on submission of plats -- Approval or disapproval -- Contents -- Hearings -- Procedure in certain counties.

(a) The commission shall approve or disapprove a plat within sixty (60) days after the initial consideration of the plat by the commission meeting in a regularly scheduled session, unless at the end of the sixty-day period there is a holiday or an unexpected interceding event that would close municipal or county offices and thus affect the normal computation of the sixty-day period, in which case the plat shall be approved or disapproved after the interrupted sixty-day period at the next regularly scheduled meeting of the commission; otherwise, the plat shall be deemed approved and a certificate to that effect shall be issued by the commission on demand. The applicant for the commission's approval may waive the time requirement set in this subsection (a) and consent to an extension or extensions of the applicable time period. When a plat has been filed with the appropriate officials of the planning commission, the plat shall be placed on the agenda of the planning commission within thirty (30) days of the filing or the next regularly scheduled planning commission meeting after the thirty-day period. The applicant may waive the time frame requirement for the appearance of the plat on the agenda.

(b) The ground of disapproval of any plat shall be stated upon the records of the commission.

(c) Any plat submitted to the commission shall contain the name and address of a person to whom notice of hearing shall be sent; and no plat shall be acted upon by the commission without affording a hearing thereon, notice of the time and place of which shall be sent by mail to such address not less than five (5) days before the date fixed for such hearing.

(d) In counties having populations not less than three hundred twenty-five thousand (325,000) nor more than four hundred thousand (400,000), according to the 1990 federal census or any subsequent federal census, in the event the municipal planning commission approves or disapproves a plat after a hearing thereon, the applicant submitting the plat or any person who was a party for or against the plat request at the planning commission hearing shall have the right within thirty (30) days after such approval or disapproval to have the action of the municipal planning commission reviewed by the chief legislative body of the municipality having jurisdiction over zoning matters, who shall by majority vote approve or disapprove the plat. If the plat is approved, the secretary of the regional planning commission shall endorse the plat for recording as prescribed in § 13-3-402. No such plat shall be recorded until after the county court or other legislative body has acted on a request for a review of the action of the planning commission if there is a request within thirty (30) days.



§ 13-4-305 - Dedications -- Effect of plat approval on status.

The approval of a plat shall not be deemed to constitute or effect an acceptance by the municipality, county or public of the dedication of any street or other ground shown upon the plat.



§ 13-4-306 - Transactions prohibited prior to obtaining approval of final subdivision plat -- False representations as to construction of roads -- Remedies -- Requirements for final plat approval.

(a) (1) The owner or the agent of the owner of any land shall not:

(A) Transfer, sell, agree to sell, or negotiate to sell the land by reference to, exhibition of, or by other use of a subdivision plat without first submitting a final subdivision plat to the municipal planning commission and receiving the commission's approval and before the final plat is recorded in the appropriate register's office; or

(B) Falsely represent to a prospective purchaser of the land that roads or streets will be constructed by the municipality or other political subdivision.

(2) The description by metes and bounds in the instrument of transfer or other document used in the sale or transfer does not exempt the transaction from a violation of this subsection (a). The municipality, through the municipal attorney or other official designated by the chief legislative body, may pursue an injunction or other appropriate remedy for a violation of this subsection (a).

(b) The owner or agent of the owner of any land may sell, transfer, or agree to sell any lot or lots shown on a plat only after that plat has been given final plat approval by the planning commission, and after having been granted this final plat approval, the final plat is recorded in the office of the county register. The planning commission may grant final plat approval where the infrastructure improvements such as roads, water, sewer, utilities, other infrastructures, and facilities are not completed and accepted by the appropriate entities. For the planning commission to grant final approval, the owner or agent of the owner of the land to be granted final approval shall post a bond, letter of credit, or other method of assurance in form, in amount, and with conditions and surety satisfactory to the planning commission. The bond, letter of credit, or other method of assurance shall provide for and secure to the public and the municipality the actual construction and installation of the infrastructure improvements within a period specified by the planning commission.

(c) The remedies and penalties provided by this chapter are to be applied exclusively to the owner or agent of the owner. Title to any tract conveyed without compliance with this chapter is not affected by this chapter unless the sale or transfer has been enjoined by a court of competent jurisdiction before the conveyance is recorded in the office of the appropriate county register. While the title to the tract is not affected by this chapter, the tract remains otherwise subject to this chapter.



§ 13-4-307 - Acceptance of and improvements of unapproved streets.

From and after the time when the platting jurisdiction of any municipal planning commission has attached as provided in § 13-4-302, the municipality shall not, nor shall any public authority, accept, lay out, open, improve, grade, pave, or light any street, or lay or authorize water mains or sewers or connections to be laid in any street within the municipality, unless such street shall have been accepted or opened as or shall have otherwise received the legal status of a public street prior to the attachment of the commission's subdivision jurisdiction, or unless such street corresponds in its location and lines with a street shown on a subdivision plat approved by the planning commission or with a street plat made and adopted by the commission; provided, that the chief legislative body of the municipality may locate and construct or may accept any other street, provided the ordinance or other measure for such location and construction or for such acceptance is first submitted to the planning commission for its approval, and, if disapproved by the commission, be passed by a majority of the entire membership of the legislative body; and a street, approved by the planning commission upon such submission or constructed or accepted by such majority vote after disapproval by the commission, shall have the status of an approved street as fully as though it has been originally shown on a subdivision plat approved by the commission or on a plat made and adopted by the commission.



§ 13-4-308 - Prerequisites to granting building permit or erecting building -- Public streets -- Easements -- Unlawful structures.

(a) (1) From and after the time when the platting jurisdiction of any municipal planning commission has attached as provided in § 13-4-302, no building permit shall be issued and no building shall be erected on any lot within the municipality, unless one (1) of the following circumstances is met:

(A) The street giving access to the lot upon which the building is proposed to be placed has been accepted or opened as, or shall have otherwise received the legal status of, a public street prior to that time;

(B) (i) The street corresponds in its location and lines with a street shown on a subdivision plat approved by the planning commission and recorded in the register of deeds;

(ii) Whenever the street or other infrastructure improvements as denoted on the plat have not been completed, there shall be an adequate, valid, and enforceable bond, or an adequate, valid, and enforceable other guarantee for the completion of the improvements, which shall be held by the appropriate officials as provided in § 13-4-303. This subdivision (a)(1)(B)(ii) shall not be construed to require duplicate bonds or to require additional bonds when an adequate bond to complete the infrastructure is already in effect. This subdivision (a)(1)(B)(ii) shall not be construed as requiring a building contractor to post the bond required by § 13-3-403 on the infrastructure for the subdivision if such building contractor is not a developer of the subdivision;

(C) The lot fronts upon a permanent easement which conforms to all rules, regulations and specifications applicable to the permanent easement of the planning commission or other departments, divisions or agencies of the municipality and so long as the permanent easement has access to an existing highway, street, or thoroughfare, or with a street located or accepted by the chief legislative body of the municipality after submission to the planning commission and, in case of the commission's disapproval, by the favorable vote required in § 13-4-307; or

(D) The street corresponds in its location and lines with a street shown on a street plat made and adopted by the commission.

(2) The planning commission or other departments, divisions or agencies of a municipality, as approved by the planning commission, are authorized to adopt regulations to govern proposed permanent easements in proposed subdivisions as defined in § 13-4-301 and shall seek to ensure that the municipality shall not be responsible for future maintenance of such permanent easements.

(3) Any building erected or to be erected in violation of this section shall be deemed an unlawful structure and the building commissioner or solicitor of the municipality or other official designated by the chief legislative body may bring action to enjoin such erection or cause it to be vacated or removed.

(b) A building permit may be issued for a building to be located on a recorded lot of record as of April 21, 1987, which lot fronts on a permanent easement with access to an existing public street or road; provided, that any future subdivision of such lot shall be subject to subsection (a). If the municipality's zoning ordinance establishes a date or procedure by which a lot of record on an easement is recognized as a lot on which a building permit can be issued, then that date or procedure shall prevail over the aforementioned April 21, 1987 date.



§ 13-4-309 - Special or private laws providing for municipal planning commission not repealed.

Nothing contained in this part shall be deemed to modify or supplant any provision of any special or private statute providing for a municipal planning commission; and the provisions of any such statute relating to the organization and powers of such commission and all other provisions of any such special or private statute shall remain in full force and effect; but insofar as this chapter grants powers to municipal planning commissions not contained in such special statute, the planning commission created and acting under such special statute shall be deemed to have the additional powers granted in this chapter.



§ 13-4-310 - Power of municipal planning commission to promulgate provisions for development -- Vesting period for development standards as to approved development plans.

(a) A municipal planning commission shall have the power to promulgate provisions in its subdivision regulations and recommend amendments to the zoning ordinance for the establishment of review and approval powers for site plans and the establishment under the zoning provisions for review and approval of planned unit developments, overlay districts, mixed use developments, condominiums and other types of sustainable design and development of property. The provision of well-designed and properly constructed infrastructure within such development is vital to the health, safety and welfare of the public utilizing said development and the community as a whole. These types of developments typically contain infrastructure that may be dedicated to a governmental entity or may be controlled by other types of bodies or non-governmental entities including, but not limited to, property owner associations. These infrastructure and internal development improvements such as, but not limited to, public and non-public roads, water and sewer lines, landscaping, green space, sustainable design features and other improvements as required by the planning commission, either through its subdivision regulation or through the local government's zoning ordinance, shall be subject to bonding or other methods of guaranteeing their installation. The planning commission may set and hold these guaranteeing instruments or may designate to another governmental body that duty and function.

(b) A vested property right shall be established with respect to any property upon the approval, by the local government in which the property is situated, of a preliminary development plan or a final development plan where no preliminary development plan is required by ordinance or regulation or a building permit allowing construction of a building where there was no need for prior approval of a preliminary development plan for the property on which that building will be constructed. During the vesting period described in subsections (c) and (d), the locally adopted development standards which are in effect on the date of approval of a preliminary development plan or the date of approval of a building permit, as described by this subsection (b), shall remain the development standards applicable to that property or building during the vesting period.

(c) Unless an extension is granted by the local government, the vesting period applicable to an approved construction project for which a building permit has been issued shall begin on the date of issuance of the building permit by the local government and shall remain in effect for the time period authorized by the approved building permit, including any approved renewal obtained by the applicant prior to the expiration or termination of the permit to be renewed; provided, that the applicant pursues with reasonable diligence site preparation, if applicable, and construction.

(d) (1) The vesting period applicable to a development plan shall be a period of three (3) years, beginning on the date of the local government's approval of the preliminary development plan; provided, that the applicant obtains local government approval of a final development plan, secures any necessary permits and commences site preparation within the vesting period. If the applicant obtains local government approval of a final development plan, secures any necessary permits, and commences site preparation within the vesting period, then the vesting period shall be extended an additional two (2) years to commence construction from the date of the expiration of the three-year period. During the two-year period, the applicant shall commence construction and maintain any necessary permits to remain vested.

(2) If construction commences during the vesting period, the development standards applicable during the vesting period shall remain in effect until the local government has certified final completion of the development or project; provided, the total vesting period for the project shall not exceed ten (10) years from the date of the approval of the preliminary development plan unless the local government grants an extension pursuant to an ordinance or resolution; provided further, that the applicant maintains any necessary permits during the ten-year period.

(3) In the case of developments which proceed in two (2) or more sections or phases as described in the development plan, there shall be a separate vesting period applicable to each section or phase. The development standards which are in effect on the date of approval of the preliminary development plan for the first section or phase of the development shall remain the development standards applicable to all subsequent sections or phases of the development; provided, that the total vesting period for all phases shall not exceed fifteen (15) years from the date of the approval of the preliminary development plan for the first section or phase unless the local government grants an extension pursuant to an ordinance or resolution; provided further, that the applicant maintains any necessary permits during the fifteen-year period.

(e) A local government may, by ordinance or resolution, specifically identify the type or types of development plans within the local government's jurisdiction that will cause property rights to vest; provided, that regardless of nomenclature used in the ordinance or resolution to describe a development plan, a plan which contains any of the information described in subdivision (k)(5) or (k)(6) shall be considered a development plan that will cause property rights to vest according to this section. Any such ordinance or resolution shall also specify what constitutes approval of a development plan within its jurisdiction. If a local government has not adopted an ordinance or resolution pursuant to this section specifying what constitutes a development plan that would trigger a vested property right, then rights shall vest upon the approval of any plan, plat, drawing, or sketch, however denominated, that is substantially similar to any plan, plat, drawing, or sketch described in subdivision (k)(5) or (k)(6).

(f) (1) During the vesting period described in subsections (c) and (d), the locally adopted development standards which are in effect on the date of approval of a preliminary development plan or the issuance of a building permit, whichever applies, shall remain the development standards applicable to the property described in such preliminary development plan or permit, except such rights shall terminate upon a written determination by the local government under the following circumstances pursuant to subdivision (f)(2):

(A) When the applicant violates the terms and conditions specified in the approved development plan or building permit; provided, that the applicant is given ninety (90) days from the date of notification to cure the violation; provided further, that the local government may, upon a determination that such is in the best interest of the community, grant, in writing, an additional time period to cure the violation;

(B) When the applicant violates any of the terms and conditions specified in the local ordinance or resolution; provided, the applicant is given ninety (90) days from the date of notification to cure the violation; provided further, that the local government may, upon a determination that such is in the best interest of the community, grant, in writing, an additional time period to cure the violation;

(C) Upon a finding by the local government that the applicant intentionally supplied inaccurate information or knowingly made misrepresentations material to the issuance of a building permit or the approval of a development plan or intentionally and knowingly did not construct the development in accordance with the issued building permit or the approved development plan or an approved amendment for the building permit or the development plan; or

(D) Upon the enactment or promulgation of a state or federal law, regulation, rule, policy, corrective action or other governance, regardless of nomenclature, that is required to be enforced by the local government and that precludes development as contemplated in the approved development plan or building permit, unless modifications to the development plan or building permit can be made by the applicant, within ninety (90) days of notification of the new requirement, which will allow the applicant to comply with the new requirement.

(2) A written determination by the local government of the occurrence of any of the circumstances provided in subdivision (f)(1) shall cause the vested property rights to terminate; provided, however, that a local government may allow a property right to remain vested despite such a determined occurrence when a written determination is made that such continuation is in the best interest of the community.

(g) (1) A vested development standard shall not preclude local government enforcement of any development standard when:

(A) The local government obtains the written consent of the applicant or owner;

(B) The local government determines, in writing, that a compelling, countervailing interest exists relating specifically to the development plan or property which is the subject of the building permit that seriously threatens the public health, safety or welfare of the community and the threat cannot be mitigated within a reasonable period of time, as specified in writing by the local government, by the applicant using vested property rights;

(C) Upon the written determination by the local government of the existence of a natural or man-made hazard on or in the immediate vicinity of the subject property, not identified in the development plan or building permit, and which hazard, if uncorrected, would pose a serious threat to the public health, safety, or welfare and the threat cannot be mitigated within a reasonable period of time, as specified in writing by the local government, by the applicant using vested property rights;

(D) A development standard is required by federal or state law, rule, regulation, policy, corrective action, order or other type of governance that is required to be enforced by local governments, regardless of nomenclature; or

(E) A local government is undertaking an action initiated or measure instituted in order to comply with a newly enacted federal or state law, rule, regulation, policy, corrective action, permit, order or other type of governance, regardless of nomenclature.

(2) A vested property right does not preclude, change, amend, alter or impair the authority of a local government to exercise its eminent domain powers as provided by law.

(3) This section shall not preclude, change, amend, alter or impair the authority of a local government to exercise its zoning authority, except a vested property right, once established as provided for in this section, precludes the effect of any zoning action by a local government which would change, alter, impair, prevent, diminish, or otherwise delay the development of the property, while vested, as described in an approved development plan or building permit.

(4) In the event the local government enacts a moratorium on development or construction, the vesting period authorized pursuant to this section shall be tolled during the moratorium period.

(h) (1) An amendment to an approved development plan by the developer must be approved by the local government to retain the protections of the vested property right. An amendment may be denied based upon a written finding by the local government that the amendment:

(A) Alters the proposed use;

(B) Increases the overall area of the development;

(C) Alters the size of any nonresidential structures included in the development plan;

(D) Increases the density of the development so as to affect traffic, noise or other environmental impacts; or

(E) Increases any local government expenditure necessary to implement or sustain the proposed use.

(2) If an amendment is denied by the local government based upon such a written finding, then the applicant may either proceed under the prior approved plan with the associated vested property right or, alternatively, allow the vested property right to terminate and submit a new application under this section. Notwithstanding this subsection (h), a vested property right shall not terminate if the local government determines, in writing, that it is in the best interest of the community to allow the development to proceed under the amended plan without terminating the vested property right.

(i) A local government shall not require an applicant to waive the applicant's vested rights as a condition of approval or as a consideration of approval of a development plan or the issuance of a building permit.

(j) A vested property right shall attach to and run with the applicable property and shall confer upon the applicant the right to undertake and complete the development and use such property under the terms and conditions of a development plan, including any amendments thereto or under the terms and conditions of any building permit that has been issued with respect to the property.

(k) As used in this section:

(1) "Applicant" means a landowner or developer who is responsible for filing with the local government an application for a building permit, a development plan or application for a permit requisite to a development plan, or the representatives, assigns, successors, transferees, heirs or agents of such landowner or developer;

(2) "Construction" means the erection of construction materials in a permanent position and fastened in a permanent manner. Where excavation, demolition or removal of an existing building has been substantially begun prior to rebuilding, such excavation, demolition or removal shall be deemed to be construction; provided, that work shall be carried on diligently and complies with all applicable requirements;

(3) "Development plan" means both a preliminary development plan and a final development plan;

(4) "Development standards":

(A) Means all locally adopted or enforced standards, regulations or guidelines applicable to the development of property, including, but not limited to, planning; local storm water requirements, layout, design; local construction standards for buildings, streets, alleys, curbs, sidewalks; zoning as provided for in subsection (g); lot size; lot configuration; yard dimensions; and off-site improvements, including public or private infrastructure, in which an applicant may acquire vested rights or vested property rights according to this section; and

(B) Does not include standards required by federal or state law; or building construction safety standards which are adopted pursuant to authority granted under § 68-120-101;

(5) (A) "Final development plan" means a plan which has been submitted by an applicant and approved by a local government describing with reasonable certainty the type and intensity of use for a specific parcel or parcels of property. Such plan may be in the form of, but not be limited to, any of the following plans or approvals:

(i) A planned unit development plan;

(ii) A subdivision plat;

(iii) General development plan;

(iv) Subdivision infrastructure construction plan;

(v) Final engineered site plan; or

(vi) Any other land-use approval designation as may be utilized by a local government;

(B) Unless otherwise expressly provided by the local government, such a plan shall include the boundaries of the site; significant topographical and other natural features affecting development of the site; the location on the site of the proposed buildings, structures, and other improvements; the dimensions, including height, of the proposed buildings and other structures or a building envelope; and the location of all existing and proposed infrastructure on the site, including water, sewer, roads, and pedestrian walkways. A variance shall not constitute a final development plan, and approval of a final development plan with the condition that a variance be obtained shall not confer a vested property right unless and until the necessary variance is obtained. Neither a sketch plan nor any other document which fails to describe with reasonable certainty the type of use, the intensity of use, and the ability to be served with essential utilities and road infrastructure for a specified parcel or parcels of property may constitute a final development plan;

(6) "Preliminary development plan" means a plan which has been submitted by an applicant and that depicts a single-phased or multi-phased planned development typically used to facilitate initial public feedback and secure preliminary approvals from local governments. Examples of information found on development plans include proposed land uses, density and intensity of development, public utilities, road networks, general location of off-street parking, building location, number of buildable lots, emergency access, open space, and other environmentally sensitive areas such as lakes, streams, hillsides, and view sheds. An approved preliminary development plan serves as a guide for all future improvements within defined boundaries; and

(7) "Site preparation" means excavating, grading, demolition, removing excess debris to allow for proper grading, or providing a surface for a proper foundation, drainage, and settling for a development project, and physical improvements including, but not limited to, water and sanitary sewer lines, footings, or foundations installed on the site for which construction permits are required.









Chapter 5 - Older Neighborhood Preservation Act

§ 13-5-101 - Short title.

This chapter shall be known and may be cited as the "Older Neighborhood Preservation Act."



§ 13-5-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Dwelling unit" means a structure or the part of a structure that is used as a home, residence, or sleeping place by one (1) person who maintains a household or by two (2) or more persons who maintain a common household;

(2) "Older residential neighborhood" means an area where a majority of the residential property was constructed fifty (50) years or more prior to April 22, 2004;

(3) "Owner" means one (1) or more persons, jointly or severally, in whom is vested:

(A) All or part of the legal title to property; or

(B) All or part of the beneficial ownership and a right to the present use and enjoyment of the premises;

(4) "Residential real property" means a building located in an older residential neighborhood consisting of one (1) dwelling unit in which the owner of the real property resides as the owner's principal place of residence;

(5) "Residential rental property" means a building or structure located in an older residential neighborhood containing one (1) or two (2) dwelling units that are rented; and

(6) "Substandard residential rental property" means residential rental property where the dwelling unit or improvements within the dwelling unit, which by reason of dilapidation, obsolescence, faulty arrangement or design, lack of ventilation, light and sanitary facilities, deleterious land use, or obsolete layout, or any combination of these or other factors, are detrimental to the safety, health, morals, or welfare of the community.



§ 13-5-103 - Creation of grant program by municipality or county.

Upon the adoption of a resolution by a two-thirds (2/3) vote of the legislative body, a municipality or county may create a grant program for the revitalization of substandard residential rental property located in an older residential neighborhood and may also create a grant program for the revitalization of residential real property located in an older residential neighborhood.



§ 13-5-104 - Basis for grant programs.

(a) The grant programs shall be based on the estimated expense of renovating the property to property that is decent, safe and sanitary and that meets all local building and housing codes concerning fitness for habitation. The resolution establishing the grant program or programs shall at a minimum:

(1) For grants for substandard residential rental property:

(A) Identify the neighborhoods or portions of neighborhoods that contain substandard residential rental property for which a grant program is created; and

(B) Establish the criteria for renovation and rehabilitation of substandard residential rental property;

(2) For grants for the renovation or rehabilitation of residential real property:

(A) Identify the neighborhoods or portions of neighborhoods where a majority of the residential real property is such that the property values of the neighborhood are adversely affected by the condition of the housing stock; and

(B) Establish the criteria for renovation and rehabilitation of such residential real property;

(3) Establish an application and appeal process for such grants; such application process shall require that all owners of the property, or their legal representatives, to which the grant applies sign the grant application;

(4) Determine the maximum amount for a grant under each program;

(5) Set the time period in which the grant shall be used; the programs shall include a mechanism for funds to revert back if funds included in the grant are not expended; and

(6) Develop a system of verification and accounting to ensure that the funds are being accurately utilized to rehabilitate the dwelling unit.

(b) The resolution establishing a grant program or programs may establish penalties in addition to those included in § 13-5-107 for failure to utilize grant funds in accordance with the program developed by the municipality or county.



§ 13-5-105 - Public hearing.

Before the legislative body adopts such a resolution establishing a grant program or programs, the legislative body shall hold a public hearing relating to the proposal, after publishing a notice of such public hearing in a newspaper of general circulation in the municipality or county at least two (2) weeks prior to the date of such public hearing. Such notice shall include the time, place and purpose of the public hearing.



§ 13-5-106 - Approval across jurisdictions.

If residential rental property or residential real property lies in more than one (1) taxing jurisdiction that has created a grant program under this chapter, approval for a grant by one (1) jurisdiction does not automatically establish approval for a grant in such other jurisdiction.



§ 13-5-107 - Penalties for failure to use grant funds according to program.

It is theft of property punishable as provided in § 39-14-105 to knowingly fail to utilize grant funds in accordance with the program developed by the municipality or county.






Chapter 6 - Neighborhood Preservation Act

§ 13-6-101 - Short title.

This chapter shall be known and may be cited as the "Neighborhood Preservation Act."



§ 13-6-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Abate" or "abatement" in connection with any building means the removal or correction of any conditions that constitute a public nuisance and the making of any other improvements that are needed to effect a rehabilitation of the building that is consistent with maintaining safe and habitable conditions over its remaining useful life;

(2) "Building" means any building or structure that is not occupied by any owner, tenants or residents;

(3) "Dwelling unit" means a structure or the part of a structure that is used as a home, residence, or sleeping place by one (1) person who maintains a household or by two (2) or more persons who maintain a common household;

(4) "Insolvent property" means property subject to real property tax liens, fines or penalties, or to special assessments or improvement district liens, or other similar liens securing obligations in excess of the amount for which the property could reasonably be sold to a private purchaser at tax sale;

(5) "Interested party," for purposes of § 13-6-106(g) only, means any owner, mortgagee, lien holder or person that possesses an interest of record in any property that becomes subject to the jurisdiction of a court pursuant to this chapter;

(6) "Municipal corporation" means any incorporated city, town or county in this state, including any county having a metropolitan form of government, and as further defined by the population restrictions set forth § 13-6-105;

(7) "Nonprofit corporation" means any nonprofit corporation that has been duly organized under the laws of this state, and has as one (1) of its goals community development or redevelopment;

(8) "Owner" means one (1) or more persons, jointly or severally, in whom is vested:

(A) All or part of the legal title to property; or

(B) All or part of the beneficial ownership and a right to the present use and enjoyment of the premises;

(9) "Public nuisance" means any vacant building that is a menace to the public health, welfare, or safety; structurally unsafe, unsanitary, or not provided with adequate safe egress; that constitutes a fire hazard, dangerous to human life, or no longer fit and habitable; a nuisance as defined in § 29-3-101; or is otherwise determined by the court, the local municipal corporation or code enforcement entity to be as such;

(10) (A) "Receiver" means either a municipal corporation or a nonprofit corporation that agrees to be appointed by the court for the purpose of preserving or improving the property of another. Any nonprofit corporation so appointed shall first be certified as an eligible receiver by the court, the municipal corporation, or the code enforcement entity where the building is located. The certification of a nonprofit corporation shall be issued upon receipt of the following:

(i) An external verification of nonprofit status;

(ii) The nonprofit corporation's articles of incorporation or bylaws evidencing community development or redevelopment is a part of the mission;

(iii) Evidence of financial capacity to carry out a community development or redevelopment project, including audited financial statements of the organization for the past five (5) years, where applicable;

(iv) The organization's formal conflict of interest policy governing both the staff and the board of directors; and

(v) Evidence of the administrative capacity to successfully undertake a community development or redevelopment project;

(B) A receiver appointed pursuant to this subdivision (9) is not personally liable except for misfeasance, malfeasance, or nonfeasance in the performance of the functions of the office;

(11) "Residential property" means a dwelling unit which is owner-occupied and is the owner's principal place of residence;

(12) "Residential rental property" means a building or structure consisting of one (1) or two (2) dwelling units; and

(13) "Uncollectible" means tax liens, fines or penalties, special assessments or improvement district liens, and/or other similar liens attached to real property for which there is no substantial likelihood of ever being collected by the lienholder in the use of reasonable efforts to collect them.



§ 13-6-103 - Maintenance at level of community standards.

(a) The owner of residential rental property or an unoccupied residence shall be required to maintain the exterior of such property and the lot on which the residential rental property or unoccupied residence is located at a level which is no less than the community standards of the residential property in the area.

(b) It is prima facie evidence that the residential rental property or unoccupied residence is not maintained at the community standards of the residential property in the area if the owner of such residential rental property or unoccupied residence has been cited for three (3) or more separate violations of local building and construction codes or property standards governing residential property within a one-year period and the owner has not brought the property into compliance with such building and construction codes or property standards within such period.



§ 13-6-104 - Action for damages for failure to maintain property -- Measure of damages.

(a) An owner of residential property affected by residential rental property or an unoccupied residence not maintained to community standards of residential property in the area may bring an action for damages against the owner of such residential rental property or unoccupied residence for failure to maintain the property in the manner required by § 13-6-103; provided, however, that a showing by the owner of the residential rental property or unoccupied residence that the failure to maintain the property is due to an act of nature, serious illness, or a legal barrier shall constitute a defense to any cause of action brought under this section.

(b) The measure of damages shall be the difference between the value of the owner's residential property if the residential rental property or unoccupied residence were maintained at the community standards of the residential property in the area and the value of the owner's residential property because the residential rental property or unoccupied residence is not maintained at such community standards.

(c) As proof of the value of the owner's residential property, the plaintiff shall submit to the court two (2) independent appraisals.

(d) Upon a finding by the court that an owner of residential rental property or unoccupied residence has failed to maintain the property in the manner required by § 13-6-103, the court may award to the person bringing an action under this chapter reasonable attorney's fees and costs.



§ 13-6-105 - Application.

This chapter shall only apply in any county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), or in any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, or in any county having a population of not less than ninety-eight thousand two hundred (98,200) nor more than ninety-eight thousand three hundred (98,300), according to the 2010 federal census or any subsequent federal census.



§ 13-6-106 - Civil action to enforce compliance -- Draft order of compliance.

(a) Any nonprofit corporation as defined in § 13-6-102, or any interested party or neighbor, may bring a civil action to enforce any local building, housing, air pollution, sanitation, health, fire, zoning, or safety code, ordinance, or regulation applicable to buildings against the owner of any building or structure that is not occupied by any owner, tenants or residents for failure to comply with that ordinance or regulation. If the petitioner has not attached a certificate of public nuisance to the complaint, the court, by written notice to the chief housing officer and the chief legal officer of the municipal corporation, may request that the code enforcement entity complete its inspection and issue a certificate of public nuisance or denial including a list of the reasons for the determination within thirty (30) calendar days. If the code enforcement entity fails to respond within thirty (30) calendar days of written notice, or if the code enforcement entity denies the issuance of certificate of public nuisance, then the court shall schedule a hearing requesting that the code enforcement entity be present, with its findings, and participate in the hearing of the issue of public nuisance. At the conclusion of the hearing of the issue of public nuisance, the court shall determine whether or not the issuance of a certificate of public nuisance is warranted.

(b) The complaint shall include a draft order of compliance setting forth the relief requested as described in this section, and may request the appointment of a receiver if the order of compliance is not successful.

(c) In the civil action, notice shall comply with Tennessee Rules of Civil Procedure, Rule 4. Additionally, notice shall require that a copy of the complaint be posted in a conspicuous place on the building and that the complaint be published in the local paper.

(d) The court shall conduct a hearing in a timely manner at least twenty-eight (28) calendar days but no later than sixty (60) calendar days after all notice provisions of this section have been satisfied, including that the owner of the building has been served with a copy of the complaint and the notice of the date and time of the hearing.

(e) The action will be dismissed if the building is not certified as a public nuisance by the municipal corporation or code enforcement entity where the building is located or by the court. If the owner can establish the grounds as set forth in § 13-6-104, it shall constitute a complete defense to any cause of action brought under this section.

(f) If the owner cannot establish a complete defense, the court may issue an order of compliance requiring the owner of the building to produce a development plan for the abatement of the public nuisance. The plan shall include, at a minimum, a projected timeline for abatement of the public nuisance, and a statement demonstrating the financial ability of the owner to complete the abatement. The plan shall be duly approved by the court for purposes of compliance with this section. If the owner has commenced work on the building prior to, or during the pendency of the action, the owner shall be required to provide a report of the work that has been completed to date, as well as a development plan for the abatement of the public nuisance. Upon a finding by the court that the issuance of a certificate of public nuisance is warranted, the court may issue an order or an injunction barring transfer of the property at issue without the prior abatement of the public nuisance, and award to the person bringing the action reasonable attorney's fees and costs.

(g) If the owner fails to comply with the court's order, the court, at its discretion, may allow an interested party the opportunity to undertake the work to abate the public nuisance under a detailed development plan as described in subsection (i).

(h) If the actions pursuant to subsections (f) and (g) fail to abate the public nuisance, the court may appoint a receiver to take possession and control of the building to abate the public nuisance. Prior to a nonprofit corporation being designated a receiver under this section, the nonprofit corporation shall provide proof of certification by the municipal corporation or code enforcement entity where the building is located. The court shall have the discretion to review the certification and supporting documentation and shall determine whether the receiver has the capacity to undertake a particular project.

(i) (1) Prior to ordering any action be taken to abate the public nuisance, the court shall cause a more detailed development plan to be submitted for review, which shall include, but may not be limited to:

(A) A detailed budget for abating the public nuisance;

(B) If repair and rehabilitation of the building are found not to be feasible, the cost of demolition of the building or of the portions of the building that constitute the public nuisance; and

(C) The terms, conditions and availability of any financing that is necessary to abate the public nuisance or a show of sufficient assets.

(2) Any party submitting a detailed development plan under this section may be required by the court to post a reasonable bond in an amount fixed by the court.

(j) If the court deems the detailed development plan to be sufficient and appropriate, the court may empower the receiver to complete any or all of the following:

(1) Taking possession and control of the building and the property on which it is located;

(2) Paying all expenses of operating and conserving the building and the property, including obtaining mortgage insurance;

(3) Paying pre-receivership mortgages or installments of them and other liens; and

(4) Implementing the detailed development plan; provided, that, if the development plan requires demolition, the court specifically order that the demolition be done properly and in compliance with applicable laws.

(k) The interested party or receiver shall file a report with the court every sixty (60) calendar days and, upon completion of the detailed development plan, shall file a final report with the court indicating that the public nuisance has been abated. If the court finds the final report is sufficient and complete, the court may assess court costs and expenses and also may approve the payment of receiver's fees at the discretion of the judge but not to exceed the greater of ten percent (10%) of the total costs of the abatement or twenty-five thousand dollars ($25,000) to the receiver. These costs as approved by the court shall be considered a first lien on the property, which shall be superior to all prior and subsequent liens or other encumbrances associated with the building or the property, including those for state and local taxes and assessments, provided that the property at issue has been found by the court to be an insolvent property and provided that the court, after a hearing, notice of which has been provided to proper state and local taxing authorities, has determined that such state and local taxes and assessments are uncollectible. The interested party or receiver shall be responsible for recording a certified copy of the judgment with the county recorder in the county in which property is located within sixty (60) calendar days after the date of the entry of the judgment. Once the lien is perfected and the owner has satisfied the lien, then the court shall order the receivership terminated. The county trustee shall be allowed a credit pursuant to § 67-5-1903(b)(1) for any local taxes and assessments which the court has deemed uncollectible pursuant to this section.

(l) If the lien is not satisfied within a one-hundred-eighty-calendar-day period or longer, with approval of the court after a hearing on the matter, the court may enter an order directing the receiver to offer the building and property for sale upon terms and conditions that the court shall specify.

(m) The receivership is terminated at the time of sale. The proceeds of the sale shall first satisfy the receiver's lien. If the sale proceeds are sufficient to satisfy the receiver's lien, then the receivership lien shall be terminated. If the receiver's lien is not satisfied by the sale proceeds, the receiver's lien shall remain in effect until the lien is satisfied. Proceeds in excess of the receiver's lien, if any, shall first be applied to satisfy all state and local taxes and assessments or tax settlements, and then to other liens in their order of priority.

(n) (1) Nothing in this section shall be construed as a limitation upon the powers granted to a court having jurisdiction over a civil action described in subsection (a).

(2) The monetary and other limitations specified in § 16-15-501(d)(1) upon any court with jurisdiction over a civil action described in subsection (a) do not operate as limitations upon any of the following:

(A) Expenditures of a mortgagee, lienholder, other interested party, or receiver that has been selected pursuant to subsection (g) or (h) to undertake the work and to furnish the materials necessary to abate a public nuisance;

(B) Any notes issued by a receiver pursuant to subsection (j);

(C) Any mortgage granted by a receiver in accordance with subsection (j);

(D) Expenditures in connection with the foreclosure of a mortgage granted by a receiver in accordance with subsection (j);

(E) The enforcement of an order of a judge entered pursuant to this chapter; or

(F) The actions that may be taken pursuant to this chapter by a receiver or a mortgagee, lienholder, or other interested party that has been selected pursuant to subsection (g) or (h) to undertake the work and to furnish the materials necessary to abate a public nuisance.

(3) A judge in a civil action described in subsection (a), or the judge's successor in office, has continuing jurisdiction to review the condition of any building that was determined to be a public nuisance pursuant to this chapter.



§ 13-6-107 - Jurisdiction.

Jurisdiction for civil actions filed pursuant to this chapter is conferred upon the chancery, circuit, and any court designated as an environmental court pursuant to Acts 1991, chapter 426.






Chapter 7 - Zoning

Part 1 - County Zoning

§ 13-7-101 - Grant of zoning power.

(a) (1) The county legislative body of any county is empowered, in accordance with the conditions and the procedure specified in this part, to regulate, in the portions of such county which lie outside of municipal corporations, the location, height and size of buildings and other structures, the percentage of lot which may be occupied, the sizes of yards, courts, and other open spaces, the density and distribution of population, the uses of buildings and structures for trade, industry, residence, recreation or other purposes, and the uses of land for trade, industry, residence, recreation, agriculture, forestry, soil conservation, water supply conservation or other purposes, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur. Special districts or zones may be established in those areas deemed subject to seasonal or periodic flooding, and such regulations may be applied therein as will minimize danger to life and property, and as will secure to the citizens of Tennessee the eligibility for flood insurance under Public Law 1016, 84th Congress, or subsequent related laws or regulations promulgated under such provisions. Protection and encouragement of access to sunlight for solar energy systems may be considered in promulgating zoning regulations pursuant to this section. Quarrying shall be uniformly defined, for purposes of all county zoning regulations, as the extraction, removal and mechanized processing of stone, gravel, phosphate rock, metallic ore, limestone, marble, chert, sand, dimension stone and any other solid mineral or substance of commercial value, except coal and deep metal mining, including, but not limited to zinc, found in natural deposits in the earth, for barter or sale. The definition of quarrying shall not include the reuse of these minerals on the same site from which they are extracted. This definition shall have no effect on the exception contained in § 54-1-128. The removal of borrow material from a site and the placement of the same material on a project site without any mechanized processing shall not be considered quarrying.

(2) (A) (i) The transfer of development rights may be provided for in the promulgation of zoning regulations pursuant to this section. The creation, amendment or repeal of regulations, districts or maps providing for the transfer of development rights shall be in compliance with §§ 13-7-104 and 13-7-105. The transfer of development rights shall not be subject to taxation pursuant to title 67, chapter 4 or 6; provided, that any instruments recorded in the county register's office as the result of the transfer of development rights shall be subject to the fees set out in § 8-21-1001. Any regulations authorizing the transfer of development rights shall provide that conveyances of development rights shall be in writing and shall be recorded in the office of the register of deeds and that whenever transferred development rights are allocated to any property, such allocation shall not become effective until the transferred development rights are noted in an instrument or on a plat and recorded in the office of the register of deeds.

(ii) A town, city, county, a county with a metropolitan form of government, the state of Tennessee, or a not-for-profit conservation or preservation organization may be the receiving entity of a development right without allocating or designating the transferred development right to any receiving property under its ownership or control. A town, city, county, a county with a metropolitan form of government, the state of Tennessee, or a not-for-profit conservation or preservation organization shall be allowed to receive all or part of the donating property's development rights notwithstanding any local zoning regulations pertaining to any required ratio or amount of land area a receiving property must contain in relation to the land area of the donating property or of the total amount of density that a receiving property may obtain from the donating property.

(B) This subdivision (a)(2) shall be strictly construed with the specific intent to allow a local government to establish its own plan whereby the owners of property in a restrictive area (historical, agricultural, rural area as designated in the county's growth plan, or environmental) can sell the development rights to a developer or another individual and only with the consent of the property owner and through negotiations of development rights in the free marketplace. A property owner may donate, through gift or through testamentary disposition, all or part of the development rights of the owner's property to a town, city, county, a county with a metropolitan form of government, the state of Tennessee, or a not-for-profit conservation or preservation organization. Any town, city, county, county with a metropolitan government, the state, or any not-for-profit conservation or preservation organization may purchase development rights from a property owner with the consent of the property owner and the purchase shall be through negotiations of the development rights in the free marketplace. Any town, city, county, county with a metropolitan government, the state, or any not-for-profit conservation or preservation organization may preserve the purchased or donated development rights unused for a definite or indefinite period of time and may at any time sell the development rights so held to a property owner in a designated receiving area with the purchase being one negotiated in the free marketplace. In order to accept a donation of development rights or for the purchase or sale of developments rights by a town, city, county, or county with a metropolitan government, the donation, purchase or sale must be approved by that government's legislative body.

(C) It is the legislative intent that the provisions of this section relative to the transfer of development rights are permissive and not mandatory. Such rights shall only be transferred by contract and not by operation of law.

(b) The chief legislative body of any county having a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor greater than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census, is further authorized and empowered to rezone properties conditionally or based upon contract, where the agreed conditions are designed to ameliorate injuries created by the rezoning to surrounding property interests or to county interests.



§ 13-7-102 - Regional zoning plans -- Execution by county legislative body.

From and after the time when the regional planning commission of any planning region defined and created by the state planning office makes and certifies to the legislative body of any county located in whole or part in such region a zoning plan, including both the text of a zoning ordinance and the zoning maps, representing the recommendations of such planning commission for the regulation by districts or zones of the location, height and size of buildings and other structures, the percentage of lots that may be occupied, the sizes of yards, courts and other open spaces, the density and distribution of population, the location and uses of buildings and structures for trade, industry, residence, recreation or other purposes and the use of land for trade, industry, residence, recreation, agriculture, forestry, soil conservation, water supply conservation or other purposes, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur, then the county legislative body may, by ordinance, exercise the powers granted in § 13-7-101 and, for the purpose of such exercise, may divide the territory of the county which lies within the region but outside of municipal corporations into districts of such number, shape or area as it may determine and within such districts may regulate the erection, construction, reconstruction, alteration and uses of buildings and structures and the uses of land. All such regulations shall be uniform for each class or kind of buildings throughout any such district, but the regulations in one (1) district may differ from those in other districts. The regional planning commission may make and certify a single plan for all the territory of the county which lies within the region but outside of municipal corporations, or may make and certify separate and successive plans for parts of such territory which it deems to be suitable for urban or nonurban development or which for other reasons it deems to be an appropriate territorial unit for a zone plan; and correspondingly, any ordinance enacted by the county legislative body may cover and include the whole territory of the county which lies within the region but outside of municipal corporations covered and included in any such single plan or in any such separate and successive plans. No ordinance covering more or less than the entire area covered by any such certified plan shall be enacted or put into effect until or unless it is first submitted to the regional planning commission and is approved by the commission or, if disapproved, shall receive the favorable vote of not less than two-thirds (2/3) of the entire membership of the county legislative body.



§ 13-7-103 - Purposes of zoning regulations.

Such regulations shall be designed and enacted for the purpose of promoting the health, safety, morals, convenience, order, prosperity and welfare of the present and future inhabitants of the state and of its counties, including, among other things, lessening congestion on the roads or reducing the wastes of excessive amount of roads; securing safety from fire and other dangers; promoting adequate light and air, including protecting and encouraging access to sunlight for solar energy systems; preventing, on the one hand, excessive concentrations of population and, on the other hand, excessive and wasteful scattering of population or settlement; promoting such distribution of population and such classification of land uses and distribution of land development and utilization as will tend to facilitate and conserve adequate provisions for transportation, water flowage, water supply, drainage, sanitation, educational opportunity, recreation, soil fertility, food supply and the protection of both urban and nonurban development, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur.



§ 13-7-104 - Method of procedure after certification of plan from commission.

After the certification of a zone plan from the regional planning commission and before the enactment of any such zoning ordinance, the county legislative body shall hold a public hearing thereon, the time and place of which at least thirty (30) days' notice shall be given by one (1) publication in a newspaper of general circulation in the county. Such notice shall state the place at which the text and maps as certified by the planning commission may be examined. No change in or departure from the text or maps as certified by the regional planning commission shall be made, unless such change or departure be first submitted to the certifying regional planning commission for its approval, disapproval or suggestions, and, if disapproved, shall receive the favorable vote of a majority of the entire membership of the county legislative body. Such planning commission shall have thirty (30) days from and after such submission within which to send its report to the county legislative body. The entire text of a zoning ordinance need not be published in a newspaper. It is sufficient notice if the caption and a complete summary are published at least once in the official newspaper of the county or in a newspaper of general circulation in the county. The summary shall include a statement that a complete copy of the zoning ordinance is available and where such copy may be obtained. The ordinance shall not be in force until the required publication is made. If the zoning ordinance rezones property, a description of the property that is rezoned shall be included in the summary.



§ 13-7-105 - Amendments of zoning ordinance provisions -- Procedure.

(a) The county legislative body may, from time to time, amend the number, shape, boundary, area or any regulation of or within any district or districts or any other provision of any zoning ordinance; but any such amendment shall not be made or become effective unless the same be first submitted for approval, disapproval or suggestions to the regional planning commission of the region in which the territory covered by the ordinance is located, and, if such regional planning commission disapproves within thirty (30) days after such submission, such amendment shall require the favorable vote of a majority of the entire membership of the county legislative body.

(b) (1) Except as provided in subdivision (b)(2), before finally adopting any such amendment, the county legislative body shall hold a public hearing thereon, at least fifteen (15) days' notice of the time and place of which shall be given by at least one (1) publication in a newspaper of general circulation in the county. A complete summary of such amendment shall be published at least once in the official newspaper of the county or in a newspaper of general circulation in the county. The summary shall include a statement that a complete copy of the amendment is available and where such copy may be obtained. If the zoning ordinance rezones property, a description of the property that is rezoned shall be included in the summary.

(2) In any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, before finally adopting any such amendment, the county legislative body shall hold a public hearing thereon, at least thirty (30) days' notice of the time and place of which shall be given by at least one (1) publication in a newspaper of general circulation in such county. A complete summary of any such amendment shall be published at least once in the official newspaper of such county or in a newspaper of general circulation in such county. The summary shall include a statement that a complete copy of the amendment is available and where such copy may be obtained. If the zoning ordinance rezones property, a description of the property that is rezoned shall be included in the summary.

(c) Notwithstanding this part or any other law to the contrary, any county having a charter form of government, adopted pursuant to title 5, chapter 1, part 2, may amend its zoning ordinance by means of resolution; and all zoning amendments passed by resolution prior to July 1, 1996, shall be deemed to be valid and shall not be attacked on the grounds that the amendments were accomplished by means of resolution rather than by ordinance.



§ 13-7-106 - Creation of county board of zoning appeals -- Appointment of members -- Terms -- Vacancies -- Training and continuing education.

(a) The legislative body of any county which enacts zoning regulations under the authority of this part shall create a county board of zoning appeals of three (3) or five (5) members. In any county which has adopted a charter form of government as provided in the Constitution of Tennessee, art. VII, § 1, and by § 5-1-201, and which has a population of less than six hundred thousand (600,000), according to the 1980 federal census or any subsequent federal census, the legislative body of any such county which enacts zoning regulations under the authority of this part shall create a county board of zoning appeals of five (5), seven (7) or nine (9) members. The county legislative body shall be the appointing power of the members of such board of appeals and may fix their compensation and their terms, which terms shall be of such length and so arranged that the term of one (1) member will expire each year. In any county which has adopted a charter form of government as provided in the Constitution of Tennessee, art. VII, § 1, and by § 5-1-201, and which has a population of less than six hundred thousand (600,000), according to the 1980 federal census or any subsequent federal census, the county legislative body shall arrange their terms in any fashion so long as no member's term exceeds five (5) years in length. The county legislative body may remove any member for cause upon written charges and after a public hearing. Vacancies shall be filled for unexpired terms in the same manner as in the case of original appointments. The county legislative body may appoint associate members of the board, and, in the event that any regular member be temporarily unable to act owing to absence from the county, illness, interest in a case before the board, or other cause, such associate member's place may be taken during such temporary disability by an associate member designated for the purpose by the county legislative body. The county legislative bodies of two (2) or more counties may, by ordinances enacted by both or all of them, arrange and provide for a joint or common board of zoning appeals.

(b) (1) Each board of zoning appeals member shall, within one (1) year of initial appointment and each calendar year thereafter, attend a minimum of four (4) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (b)(5).

(2) Each full-time or contract building commissioner or professional planner or other administrative official whose duties include advising the board of zoning appeals shall, each calendar year, attend a minimum of eight (8) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (b)(5). A professional planner who is a member of the American Institute of Certified Planners (AICP) shall be exempt from this requirement.

(3) Each of the individuals listed in subdivisions (b)(1) and (2) shall certify by December 31 of each calendar year such individual's attendance by a written statement filed with the secretary of such individual's respective board of zoning appeals. Each statement shall identify the date of each program attended, its subject matter, location, sponsors, and the time spent in each program.

(4) The legislative body of the county shall be responsible for paying the training and continuing education course registration and travel expenses for each board of zoning appeals member and full-time building commissioner or other administrative official whose duties include advising the board of zoning appeals.

(5) The subjects for the training and continuing education required by subdivisions (b)(1) and (2) shall include, but not be limited to, the following: land use planning; zoning; flood plain management; transportation; community facilities; ethics; public utilities; wireless telecommunications facilities; parliamentary procedure; public hearing procedure; land use law; natural resources and agricultural land conservation; economic development; housing; public buildings; land subdivision; and powers and duties of the board of zoning appeals. Other topics reasonably related to the duties of the board of zoning appeals and the building commissioner or other administrative official whose duties include advising the board of zoning appeals may be approved by majority vote of the board of zoning appeals prior to December 31 of the year for which credit is sought.

(6) Each local board of zoning appeals shall keep in its official public record originals of all statements and the written documentation of attendance required to comply with these provisions for three (3) years after the calendar year in which each statement and appurtenant written documentation is filed.

(7) Each board of zoning appeals member and each building commissioner or other administrative official whose duties include advising the board of zoning appeals shall be responsible for obtaining written documentation signed by a representative of the sponsor of any training and continuing education course for which credit is claimed, acknowledging the fact that the individual attended the program for which credit is claimed.

(8) If a board of zoning appeals member fails to complete the requisite number of hours of training and continuing education within the time allotted by this subsection (b) or fails to file the statement required by this subsection (b), then this shall constitute a cause for the removal of the board of zoning appeals member from the board of zoning appeals.

(9) The legislative body of the county may, at any time, opt out of this subsection (b) by passage of a resolution. Further any such legislative body that has opted out may, at a later date, opt in by passage of a resolution.



§ 13-7-107 - Rules of procedure and jurisdiction of board of appeals.

(a) (1) The county legislative body may provide and specify, in its zoning or other ordinance, general rules to govern the organization, procedure and jurisdiction of the board of appeals, which rules shall not be inconsistent with this part, and the board may adopt supplemental rules of procedure, not inconsistent with such sections or such general rules.

(2) The supplemental rules of procedure may address, but shall not be limited to, the following:

(A) Maintenance of a record of the board's resolutions, transactions, motions and actions, which shall be a public record;

(B) Election from its membership of a chair and other officers as the board deems necessary; and

(C) The inclusion of statements of reasons for the board's actions as part of each motion or action, including such findings of fact and statements of material evidence as the board may deem pertinent.

(b) The zoning ordinance may provide that the board of appeals may, in appropriate cases and subject to appropriate principles, standards, rules, conditions and safeguards set forth in the ordinance, make special exceptions to the terms of the zoning regulations in harmony with their general purpose and intent. The county legislative body may also authorize the board of appeals to interpret the zoning maps and pass upon disputed questions of lot lines or district boundary lines or similar questions as they arise in the administration of the zoning regulations.



§ 13-7-108 - Persons taking appeals.

Appeals to the board of appeals may be taken by any person aggrieved, or by any officer, department or board of the county affected, by any grant or withholding of a building permit or by any other decision of a building commissioner or other administrative official, based in whole or in part upon the provisions of any ordinance under this part.



§ 13-7-109 - Powers of board of appeals.

The board of appeals has the power to:

(1) Hear and decide appeals where it is alleged by the appellant that there is error in any order, requirement, decision or refusal made by the county building commissioner or any other administrative official in the carrying out or enforcement of any ordinance enacted pursuant to this part;

(2) Hear and decide, in accordance with the provisions of any such ordinance, requests for special exceptions or for interpretation of the map or for decisions upon other special questions upon which such board is authorized by any such ordinance to pass; and

(3) Where, by reason of exceptional narrowness, shallowness, or shape of a specific piece of property at the time of the enactment of the regulation or by reason of exceptional topographic conditions or other extraordinary and exceptional situation or condition of such piece of property, the strict application of any regulation enacted under such sections would result in peculiar and exceptional practical difficulties to or exceptional and undue hardship upon the owner of such property, authorize, upon an appeal relating to the property, a variance from such strict application so as to relieve such difficulties or hardship; provided, that such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of the zone plan and zoning ordinances.



§ 13-7-110 - Building commissioner -- Position established -- Permits.

Any county legislative body may provide for the enforcement of its zoning regulations by means of the withholding of building permits and, for such purpose, may establish the position of county building commissioner and may fix the compensation attached to such position. The county building commissioner shall be appointed by the county mayor, subject to the confirmation of the county legislative body. From and after the establishment of such position and the filling of same, it is unlawful to erect, construct, reconstruct, alter or use any building or other structure within the territory covered by such zoning regulations without obtaining a building permit from such county building commissioner, and such building commissioner shall not issue any permit unless the plans for the proposed erection, construction, reconstruction, alteration or use fully conform to all zoning regulations then in effect.



§ 13-7-111 - Violation of regulations -- Penalties -- Modes of enforcement and remedies.

It is unlawful to erect, construct, reconstruct, alter, maintain or use any building or structure or to use any land in violation of any regulation in any provision of any ordinance or any amendment thereof enacted or adopted by any county legislative body under the authority of this part. A violation of this part is a Class C misdemeanor. Each and every day during which such illegal erection, construction, reconstruction, alteration, maintenance or use continues is deemed a separate offense. In case any building or structure is or is proposed to be erected, constructed, reconstructed, altered, maintained or used or any land is or is proposed to be used in violation of this part or of any regulation or provision enacted or adopted by any county legislative body under the authority granted by this part, such county legislative body, the attorney general and reporter, the district attorney general for the judicial district in which such violation occurs or is threatened, the county building commissioner or any adjacent or neighboring property owner who would be specially damaged by such violation, in addition to other remedies provided by law, may institute injunction, mandamus, abatement or any other appropriate action, actions, proceeding or proceedings to prevent, enjoin or abate or remove such unlawful erection, construction, reconstruction, alteration, maintenance or use.



§ 13-7-112 - Regulations conflicting with other laws.

Wherever the regulations made under authority of this part require a greater width or size of yards, courts or other open spaces, or require a lower height of buildings or less number of stories, or require a greater percentage of lot to be unoccupied, or impose other higher standards than are required in any other statute, the provisions of the regulations made under authority of this part shall govern. Whenever the provisions of any other statute require a greater width or size of yards, courts or other open spaces, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by the standards that are required by the regulations made under authority of this part, the provisions of such statute shall govern.



§ 13-7-113 - "Regional planning commission" defined.

For the purposes of this part, "regional planning commission" means any regional planning commission established by the state planning office as authorized by law, and includes any municipal planning commission designated by the state planning office, as authorized by law, as the regional planning commission of a planning region composed of the territory of a single municipality, together with territory adjoining but outside of such municipality.



§ 13-7-114 - Construction -- Building permits -- Agricultural use of land -- Land located in special flood hazard area.

(a) This part shall not be construed as authorizing the requirement of building permits nor providing for any regulation of the erection, construction, or reconstruction of any building or other structure on lands now devoted to agricultural uses or which may hereafter be used for agricultural purposes, except on agricultural lands adjacent or in proximity to state federal-aid highways, public airports or public parks; provided, that such building or structure is incidental to the agricultural enterprise. Nor shall this chapter be construed as limiting or affecting in any way or controlling the agricultural uses of land.

(b) For purposes of this section, buildings used as residences by farmers and farm workers are "incidental to the agricultural enterprise".

(c) (1) Notwithstanding subsection (a) or any other law to the contrary, a county participating in the national flood insurance program shall regulate buildings and development on land located in a special flood hazard area identified on the flood insurance rate map adopted by the county for purposes of participating in the national flood insurance program, but only to the minimum extent necessary to comply with the national flood insurance program.

(2) Subdivision (c)(1) shall apply only to the regulation of buildings and development on land located within the one hundred-year floodplain.



§ 13-7-115 - Private acts unaffected.

This part shall not be construed as repealing or modifying any provision of any private act heretofore enacted relating to the powers of any county therein designated or of any municipality therein designated, to enact zoning regulations in such county or in territory lying outside of such municipality.



§ 13-7-117 - Certificate of insurance or workers' compensation policy required for issuance of building permit -- Return of certificate or policy -- Exemptions -- Liability -- Violations.

(a) No building permit shall be issued until the county building commissioner receives a copy of either a certificate of insurance or a workers' compensation policy as evidence of the existence of workers' compensation insurance.

(b) The county building commissioner shall keep on file such copy of either the certificate of insurance or the workers' compensation policy for the life of the permit. After the building permit has expired, the county building commissioner shall return by mail the copy of the certificate of insurance or the workers' compensation policy within ten (10) working days to the person who obtained the permit.

(c) (1) This section does not apply to those persons who are not required by title 50, chapter 6, to obtain workers' compensation coverage, to any person who performs work on such person's own property in such person's own county of residence, or to any person who directly supervises work on such person's own property in such person's own county of residence.

(2) Persons not required to present evidence of compliance with §§ 50-6-405 and 50-6-406 pursuant to this subsection (c) shall present or sign an affidavit which attests to their exemption from this section. A person authorized to issue building permits who issues a building permit to a person exempted from this section shall keep on file for the life of the permit such affidavit of exemption.

(d) A person authorized to issue building permits, who in good faith accepts an affidavit of exemption, a copy of a certificate of insurance, or a copy of a workers' compensation policy shall not be liable in any criminal or civil action alleging the person obtaining the building permit was subject to §§ 50-6-405 and 50-6-406 and such person did not in fact have workers' compensation coverage. Compliance with this section shall be a rebuttable presumption that the person authorized to issue building permits acted in good faith.

(e) A violation of this section is a Class C misdemeanor.



§ 13-7-118 - Land use plan in certain counties that are in an early action compact or in nonattainment for air quality.

(a) This section applies to any county in the state of Tennessee that either is in an early action compact or is in nonattainment for air quality according to the environmental protection agency as of April 15, 2004.

(b) Any county that qualifies under subsection (a) and whose population according to the 2000 federal census was sixty thousand (60,000) or more and the county as of April 15, 2004, did not have a land use plan, shall adopt a land use plan which states that air quality issues will be considered as part of the county-wide land use plans.



§ 13-7-119 - Compiling of effective zoning ordinance and map -- Zoning ordinance and map as public record -- Challenge to accuracy.

(a) Any county that has exercised zoning powers under this part shall compile its zoning ordinance and map, as amended, that is in effect so as to be able to provide any member of the public with a current zoning ordinance and map. In that county, the county legislative body shall authenticate, compile, update, keep, maintain and make available the zoning ordinance, map and all amendments as a public record. Any county zoning ordinance and map made available to the public through a compilation made pursuant to this section, whether in electronic or paper form, shall be presumed to be a true and accurate statement of the county's zoning ordinance and map.

(b) Any party challenging the accuracy of any county zoning ordinance or map compiled as currently in effect in accordance with this section, whether in a rezoning proceeding before a county legislative body, an appeal to a board of zoning appeals, a subdivision or site plan approval proceeding before a planning commission or in any judicial proceeding, must prove the inaccuracy of the zoning ordinance or map by clear and convincing evidence.






Part 2 - Municipal Zoning

§ 13-7-201 - Grant of power.

(a) (1) For the purpose of promoting the public health, safety, morals, convenience, order, prosperity and general welfare, the board of aldermen, board of commissioners or other chief legislative body of any municipality by whatever title designated, and hereinafter designated as "chief legislative body", is empowered, in accordance with the conditions and the procedure specified in this part and part 3 of this chapter, to regulate the location, height, bulk, number of stories and size of buildings and other structures, the percentage of the lot which may be occupied, the sizes of yards, courts and other open spaces, the density of population, and the uses of buildings, structures and land for trade, industry, residence, recreation, public activities and other purposes, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur. Special districts or zones may be established in those areas deemed subject to seasonal or periodic flooding, and such regulations may be applied therein as will minimize danger to life and property, and as will secure to the citizens of Tennessee the eligibility for flood insurance under Public Law 1016, 84th Congress or subsequent related laws or regulations promulgated thereunder. Protection and encouragement of access to sunlight for solar energy systems may be considered in promulgating zoning regulations pursuant to this section. Quarrying shall be uniformly defined, for purposes of all municipal zoning regulations, as the extraction, removal and mechanized processing of stone, gravel, phosphate rock, metallic ore, limestone, marble, chert, sand, dimension stone and any other solid mineral or substance of commercial value, except coal and deep metal mining, including, but not limited to zinc, found in natural deposits in the earth, for barter or sale. The definition of quarrying shall not include the reuse of these minerals on the same site from which they are extracted. This definition shall have no effect on the exception contained in § 54-1-128. The removal of borrow material from a site and the placement of the same material on a project site without mechanized processing shall not be considered quarrying.

(2) (A) (i) The transfer of development rights may be provided for in the promulgation of zoning regulations pursuant to this section. The creation, amendment or repeal of any regulations, districts or maps providing for the transfer of development rights shall be in compliance with §§ 13-7-203 and 13-7-204. The transfer of development rights shall not be subject to taxation pursuant to title 67, chapter 4 or 6; provided, that any instruments recorded in the county register's office as the result of the transfer of development rights shall be subject to the fees set out in § 8-21-1001. Any regulations authorizing the transfer of development rights shall provide that conveyances of development rights shall be in writing and shall be recorded in the office of the register of deeds and that whenever transferred development rights are allocated to any property, such allocation shall not become effective until the transferred development rights are noted in an instrument or on a plat and recorded in the office of the register of deeds.

(ii) A town, city, county, a county with a metropolitan form of government, the state of Tennessee, or a not-for-profit conservation or preservation organization may be the receiving entity of a development right without allocating or designating the transferred development right to any receiving property under its ownership or control. A town, city, county, a county with a metropolitan form of government, the state of Tennessee or a not-for-profit conservation or preservation organization shall be allowed to receive all or part of the donating property's development rights notwithstanding any local zoning regulations pertaining to any required ratio or amount of land area a receiving property must contain in relation to the land area of the donating property or of the total amount of density that a receiving property may obtain from the donating property.

(B) Subdivision (a)(2) shall be strictly construed with the specific intent to allow a local government to establish its own plan whereby the owners of property in a restrictive area (historical, agricultural, or environmental) can sell the development rights to a developer or another individual and only with the consent of the property owner and through negotiations of development rights in the free marketplace. A property owner may donate, through gift or through testamentary disposition, all or part of the development rights of the owner's property to a town, city, county, a county with a metropolitan form of government, the state of Tennessee, or a not-for-profit conservation or preservation organization. Any town, city, county, county with a metropolitan government, the state, or any not-for-profit conservation or preservation organization may purchase development rights from a property owner with the consent of the property owner and the purchase shall be through negotiations of the development rights in the free marketplace. Any town, city, county, county with a metropolitan government, the state, or any not-for-profit conservation or preservation organization may preserve the purchased or donated development rights unused for a definite or indefinite period of time and may at any time sell the development rights so held to a property owner in a designated receiving area with the purchase being one negotiated in the free marketplace. In order to accept a donation of development rights or for the purchase or sale of developments rights by a town, city, county, or county with a metropolitan government, the donation, purchase or sale must be approved by that government's legislative body.

(C) It is the legislative intent that the provisions of this section relative to the transfer of development rights are permissive and not mandatory. Such rights shall only be transferred by contract and not by operation of law.

(b) In any county having a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor greater than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census, the chief legislative body of any municipality is further authorized and empowered to rezone properties conditionally or based upon contract, where the agreed conditions are designed to ameliorate injuries created by the rezoning to surrounding property interests or to municipal interests.

(c) In any county having a population of not less than eighty-five thousand eight hundred (85,800) nor greater than eighty-six thousand one hundred (86,100), according to the 1990 federal census or any subsequent federal census, any municipality may, by ordinance or amendment adopted by a two-thirds (2/3) vote of its legislative body, rezone properties conditionally or based upon contract, where the agreed conditions are designed to ameliorate injuries created by the rezoning to surrounding property interests or to municipal interests.



§ 13-7-202 - Zoning plan.

Whenever the planning commission of the municipality makes and certifies to the chief legislative body a zoning plan, including both the full text of a zoning ordinance and the maps, representing the recommendations of the planning commission for the regulation by districts or zones of the location, height, bulk, number of stories and size of buildings and other structures, the percentage of the lot which may be occupied, the size of yards, courts and other open spaces, the density of population, and the uses of buildings, structures and land for trade, industry, residence, recreation, public activities and other purposes, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur, then the chief legislative body may exercise the powers granted and for the purposes mentioned in § 13-7-201, and may divide the municipality into districts or zones of such number, shape and areas it may determine, and, for such purposes, may regulate the erection, construction, reconstruction, alteration and uses of buildings and structures and the uses of land.



§ 13-7-203 - Hearing on ordinance or amendment -- Notice -- Publication -- Procedure.

(a) Before enacting the zoning ordinance or any amendment thereof, the chief legislative body shall hold a public hearing thereon, at least fifteen (15) days' notice of the time and place of which shall be published in the official municipal journal or in a newspaper of general circulation in the municipality.

(b) No change in or departure from the text or maps as certified by the planning commission shall be made, unless such change or departure be first submitted to the planning commission and approved by it, or, if disapproved, shall receive the favorable vote of a majority of the entire membership of the chief legislative body.

(c) Notwithstanding the requirements of any municipality's charter to the contrary, the entire text of a comprehensive zoning ordinance need not be published in a newspaper. For those municipalities whose charters do require ordinances to be published in a newspaper, it shall be sufficient for the comprehensive zoning ordinance that its caption and a complete summary be published.



§ 13-7-204 - Amendments to zoning ordinances.

The zoning ordinance, including the maps, may from time to time be amended; but no amendment shall become effective unless it is first submitted to and approved by the planning commission or, if disapproved, receives the favorable vote of a majority of the entire membership of the chief legislative body.



§ 13-7-205 - Board of appeals -- Creation -- Appointment of members -- Terms -- Rules governing organization --Training and continuing education.

(a) (1) The chief legislative body may create a board of zoning appeals of three (3) or five (5) members, may specify the mode of appointment of members of such board and their terms, which terms shall be of such length and so arranged that the term of one (1) member shall expire each year, or the chief legislative body may designate the planning commission of the municipality as the board of zoning appeals. The compensation of the members of the board shall be as affixed by the chief legislative body; provided, that in those counties having a metropolitan government the chief legislative body may create a board of three (3), five (5), seven (7), or nine (9) members, at least two (2) of whom shall be selected from minorities as well as members of the sex which historically have been under-represented on the board of zoning appeals, subject to this section. If a county with a metropolitan form of government having a population of not less than four hundred seventy thousand (470,000) nor more than five hundred thousand (500,000), according to the 1980 federal census or any subsequent federal census, creates a board of zoning appeals consisting of nine (9) members, at least two (2) of the members thereof shall be appointed consistent with this subsection (a).

(2) In the county town of any county having a population of more than two hundred eighty thousand (280,000), according to the 1990 federal census or any subsequent federal census, the chief legislative body may create a board of zoning appeals of nine (9) members, and may specify the mode of appointment of members of such board and their terms. Such terms shall be of a length and so arranged that the term of one (1) member shall expire each year. This subdivision (a)(2) shall not apply to a county having a charter form of government or any county having a metropolitan form of government.

(3) A municipality having a population of not less than thirty-two thousand eight hundred fifty (32,850) nor more than thirty-four thousand (34,000), according to the 1990 federal census or any subsequent federal census, may increase its board of zoning appeals from five (5) members to seven (7) members, with the terms of such members being arranged in accordance with this subsection (a).

(b) (1) The chief legislative body may provide and specify, in its zoning or other ordinance, general rules to govern the organization and procedure and jurisdiction of the board of appeals, which rules shall not be inconsistent with this part and part 3 of this chapter, and the board of appeals may adopt supplemental rules of procedure, not inconsistent with this part and part 3 of this chapter or such general rules.

(2) The supplemental rules of procedure may address, but shall not be limited to, the following:

(A) Maintenance of a record of the board's resolutions, transactions, motions and actions, which shall be a public record;

(B) Election from its membership of a chair and other officers as the board deems necessary; and

(C) The inclusion of statements of reasons for the board's actions as part of each motion or action, including such findings of fact and statements of material evidence as the board may deem pertinent.

(c) (1) Each board of zoning appeals member shall, within one (1) year of initial appointment and each calendar year thereafter, attend a minimum of four (4) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (c)(5).

(2) Each full-time or contract building commissioner or professional planner or other administrative official whose duties include advising the board of zoning appeals shall, each calendar year, attend a minimum of eight (8) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (c)(5). A professional planner who is a member of the American Institute of Certified Planners (AICP) shall be exempt from this requirement.

(3) Each of the individuals listed in subdivisions (c)(1) and (2) shall certify by December 31 of each calendar year such individual's attendance by a written statement filed with the secretary of such individual's respective board of zoning appeals. Each statement shall identify the date of each program attended, its subject matter, location, sponsors, and the time spent in each program.

(4) The legislative body of the municipality shall be responsible for paying the training and continuing education course registration and travel expenses for each board of zoning appeals member and full-time building commissioner or other administrative official whose duties include advising the board of zoning appeals.

(5) The subjects for the training and continuing education required by subdivisions (c)(1) and (2) shall include, but not be limited to, the following: land use planning; zoning; flood plain management; transportation; community facilities; ethics; public utilities; wireless telecommunications facilities; parliamentary procedure; public hearing procedure; land use law; natural resources and agricultural land conservation; economic development; housing; public buildings; land subdivision; and powers and duties of the board of zoning appeals. Other topics reasonably related to the duties of the board of zoning appeals and the building commissioner or other administrative officials whose duties include advising the board of zoning appeals may be approved by majority vote of the board of zoning appeals prior to December 31 of the year for which credit is sought.

(6) Each local board of zoning appeals shall keep in its official public record originals of all statements and the written documentation of attendance required to comply with these provisions for three (3) years after the calendar year in which each statement and appurtenant written documentation is filed.

(7) Each board of zoning appeals member and each building commissioner or other administrative official whose duties include advising the board of zoning appeals shall be responsible for obtaining written documentation signed by a representative of the sponsor of any training and continuing education course for which credit is claimed, acknowledging the fact that the individual attended the program for which credit is claimed.

(8) If a board of zoning appeals member fails to complete the requisite number of hours of training and continuing education within the time allotted by this subsection (c) or fails to file the statement required by this subsection (c), then this shall constitute a cause for the removal of the board of zoning appeals member from the board of zoning appeals.

(9) The legislative body of the municipality may, at any time, opt out of this subsection (c) by passage of an ordinance. Further any such legislative body that has opted out may, at a later date, opt in by passage of an ordinance.



§ 13-7-206 - Jurisdiction of board -- Parties to appeals.

(a) The zoning ordinance may provide that the board of appeals may, in appropriate cases and subject to the principles, standards, rules, conditions and safeguards set forth in the ordinance, make special exceptions to the terms of the zoning regulations in harmony with their general purpose and intent. The chief legislative body may also authorize the board of appeals to interpret the zoning maps and pass upon disputed questions of lot lines or district boundary lines or similar questions as they arise in the administration of the zoning regulations.

(b) Appeals to the board of appeals may be taken by any person aggrieved or by any officer, department, board or bureau of the municipality affected by any grant or refusal of a building permit or other act or decision of the building commissioner of the municipality or other administrative official based in whole or part upon the provisions of this ordinance enacted under this part and part 3 of this chapter.



§ 13-7-207 - Powers of board of appeals.

The board of appeals has the power to:

(1) Hear and decide appeals where it is alleged by the appellant that there is error in any order, requirement, permit, decision, or refusal made by the municipal building commissioner or any other administrative official in the carrying out or enforcement of any provision of any ordinance enacted pursuant to this part and part 3 of this chapter;

(2) Hear and decide, in accordance with the provisions of any such ordinance, requests for special exceptions or for interpretation of the map or for decisions upon other special questions upon which such board is authorized by any such ordinance to pass; and

(3) Where, by reason of exceptional narrowness, shallowness or shape of a specific piece of property at the time of the enactment of the zoning regulation, or by reason of exceptional topographic conditions or other extraordinary and exceptional situation or condition of such piece of property, the strict application of any regulation enacted under this part and part 3 of this chapter would result in peculiar and exceptional practical difficulties to or exception or undue hardship upon the owner of such property, authorize, upon an appeal relating to the property, a variance from such strict application so as to relieve such difficulties or hardship; provided, that such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of the zone plan and zoning ordinance.



§ 13-7-208 - Enforcement of ordinances -- Remedies -- Applicability of provisions.

(a) (1) The chief legislative body may provide for the enforcement of any ordinance enacted under this part and part 3 of this chapter. A violation of any such ordinance is a Class C misdemeanor.

(2) In case any building or structure is or is proposed to be erected, constructed, reconstructed, altered, converted or maintained, or any building, structure or land is or is proposed to be used in violation of any ordinance enacted under this part and part 3 of this chapter, the building commissioner, municipal counsel or other appropriate authority of the municipality, or any adjacent or neighboring property owner who would be specially damaged by such violation, may, in addition to other remedies, institute injunction, mandamus or other appropriate action or proceeding to prevent such unlawful erection, construction, reconstruction, alteration, conversion, maintenance or use, or to correct or abate such violation, or to prevent the occupancy of the building, structure or land.

(b) (1) In the event that a zoning change occurs in any land area where such land area was not previously covered by any zoning restrictions of any governmental agency of this state or its political subdivisions, or where such land area is covered by zoning restrictions of a governmental agency of this state or its political subdivisions, and such zoning restrictions differ from zoning restrictions imposed after the zoning change, then any industrial, commercial or business establishment in operation, permitted to operate under zoning regulations or exceptions thereto prior to the zoning change shall be allowed to continue in operation and be permitted; provided, that no change in the use of the land is undertaken by such industry or business.

(2) When the use permitted to continue to expand, or to be rebuilt pursuant to any subsection of this section is an off-premises sign, such use shall not preclude any new or additional conforming use or structure on the property on which the sign structure is located or on any adjacent property under the same ownership; provided, however, that any such new or additional use or structure does not result in any violations of the applicable zoning restrictions other than those nonconformities associated with the off-premises sign as allowed under this subdivision (b)(2).

(c) Industrial, commercial or other business establishments in operation and permitted to operate under zoning regulations or exceptions thereto in effect immediately preceding a change in zoning shall be allowed to expand operations and construct additional facilities which involve an actual continuance and expansion of the activities of the industry or business which were permitted and being conducted prior to the change in zoning; provided, that there is a reasonable amount of space for such expansion on the property owned by such industry or business situated within the area which is affected by the change in zoning, so as to avoid nuisances to adjoining landowners. No building permit or like permission for construction or landscaping shall be denied to an industry or business seeking to expand and continue activities conducted by that industry or business which were permitted prior to the change in zoning; provided, that there is a reasonable amount of space for such expansion on the property owned by such industry or business situated within the area which is affected by the change in zoning, so as to avoid nuisances to adjoining landowners.

(d) (1) Industrial, commercial, or other business establishments in operation and permitted to operate under zoning regulations or exceptions thereto immediately preceding a change in zoning shall be allowed to destroy present facilities and reconstruct new facilities necessary to the conduct of such industry or business subsequent to the zoning change; provided, that no destruction and rebuilding shall occur which shall act to change the use classification of the land as classified under any zoning regulations or exceptions thereto in effect immediately prior to or subsequent to a change in the zoning of the land area on which such industry or business is located. No building permit or like permission for demolition, construction or landscaping shall be denied to an industry or business seeking to destroy and reconstruct facilities necessary to the continued conduct of the activities of that industry or business, where such conduct was permitted prior to a change in zoning; provided, that there is a reasonable amount of space for such expansion on the property owned by such industry or business situated within the area which is affected by the change in zoning, so as to avoid nuisances to adjoining landowners.

(2) (A) Multifamily residential establishments, whether used as owner-occupied property or rental property, which were permitted to operate under zoning regulations or exceptions thereto immediately preceding a change in zoning shall be allowed to reconstruct new facilities necessary to the conduct of such multifamily residential establishment subsequent to the zoning change, in the event of damage, whether partial or complete, by involuntary fire or wind damage or other natural disaster.

(B) If any such new facilities exceed the original height, density, setback, or square-footage of the original facilities in existence immediately prior to the damage, then the new facilities shall constitute a change in the use of the land, and any protections provided hereunder shall be forfeited.

(C) If any such new facilities do not exceed the original height, density, setback, or square-footage of the original facilities in existence immediately prior to the damage, then the new facilities shall constitute a continuation of the use of the land immediately prior to the damage, and any protections provided hereunder shall not be forfeited.

(D) Whenever any ordinance enacted under authority of this chapter establishes stricter terms regarding the amount of partial damage that may be allowed without forfeiture of these protections, then the provisions of any such ordinance shall govern.

(E) New facilities shall comply with all architectural design standards required under current zoning regulations and be consistent with the architectural context of the immediate and adjacent block faces.

(e) Subsections (b)-(d) apply only to land owned and in use by such affected business, and do not operate to permit expansion of an existing industry or business through the acquisition of additional land.

(f) Subsections (b)-(e) do not apply to any municipality defined as a premiere type tourist resort according to § 67-6-103(a)(3)(B).

(g) Except as provided in subsection (l), subsections (b)-(d) shall not apply if an industrial, commercial, or other business establishment ceases to operate for a period of thirty (30) continuous months and the industrial, commercial, or other business use of the property did not conform with the land use classification as denoted in the existing zoning regulations for the zoning district in which it is located. Anytime after the thirty-month cessation, any use proposed to be established on the site, including any existing or proposed on-site sign, must conform to the provisions of the existing zoning regulations. For the purposes of this subsection (g), the thirty-month period of continuous ceased operation shall be tolled by:

(1) The period in which an industrial, commercial, or other business establishment is party to any action in a court of competent jurisdiction regarding the use of the property until such time that a final settlement, order, decree, or judgment has been rendered;

(2) Any period in which a facility is being constructed, reconstructed, renovated, or refurbished, provided that all necessary building permits were obtained within thirty (30) months of cessation of continuous use;

(3) The filing of an application for a building permit for the alteration, renovation or reconstruction of a structure which is non-conforming or of a structure in which or out of which a non-conforming industrial, commercial or other business use operates or is located; or

(4) The reactivation of the non-conforming use any time prior to the end of the thirty-month period; provided, however, that the restrictions of this subsection (g) and subsection (i) shall only apply if the property owner intentionally and voluntarily abandons the nonconforming use of the property. In any contested matter on the use of such property, the government has the burden of proving an overt act of abandonment in such matter.

(h) Subsections (b)-(d) shall apply to an off-site sign which, for the purposes of this subsection (h), means any sign that advertises or gives direction to any business, product, service, attraction, or any other purpose or interest, other than the industrial, commercial or other business establishment located on the site where the sign is located; provided, however, that any expansion shall be limited as follows:

(1) Any off-site sign smaller than a standard 8-sheet poster which, for the purposes of this subsection (h), means an off-site sign with overall dimensions of at least five feet four inches (5' 4'') to six feet two inches (6' 2'') in height and eleven feet four inches (11' 4'') to twelve feet two inches (12' 2'') in width shall not be expanded to a size greater than a standard 8-sheet poster;

(2) Any standard 8-sheet poster shall not be expanded to a size greater than a 30-sheet poster which, for the purposes of this subsection (h), means an off-site sign with overall dimensions of twelve feet three inches (12' 3'') in height and twenty-four feet six inches (24' 6'') in width;

(3) Any standard 30-sheet poster shall not be expanded to a size greater than any standard bulletin which, for the purposes of this subsection (h), means any off-site sign with overall dimensions of ten feet (10') to fourteen feet (14') in height and thirty-six feet (36') to forty-eight feet (48') in width;

(4) Any standard bulletin shall not be expanded to a size greater than any super bulletin which, for the purposes of this subsection (h), means any off-site sign with overall dimensions of sixteen feet (16') to twenty feet (20') in height and sixty feet (60') in width;

(5) Any super bulletin shall not be expanded;

(6) Any off-site sign with a height larger than standard 8-sheet poster height or width larger than standard 8-sheet poster width but not meeting the definition of a standard 8-sheet poster, a standard 30-sheet poster, a standard bulletin, or a standard super bulletin shall not be expanded by more than one hundred percent (100%) of its surface area; or

(7) Any operation, rebuilding, or expansion of an off-site sign that has been in existence for ten (10) years or more shall not be denied solely on the basis that the original permit for the sign does not exist to prove that it was a lawful use when constructed.

(i) Notwithstanding subsection (d), any structure rebuilt on the site must conform to the provisions of the existing zoning regulations as to setbacks, height, bulk, or requirements as to the physical location of a structure upon the site, provided that this subsection (i) shall not apply to off-site signs.

(j) Subsections (g), (h) and (i) do not apply to any home rule municipality; provided, however, that subject to the approval of the local legislative body, a home rule municipality may opt into these subsections.

(k) Notwithstanding subsections (a)-(i), subsection (g) shall not apply to any industrial establishment location where twenty-five percent (25%) or more of the gross annual sales from such location are derived from sales to or contracts with Local, state or federal governments or as a subcontractor to contracts with local, state or federal governments, or to any industrial establishment location where seventy-five percent (75%) or more of the gross annual sales from the location are made to agriculture or construction businesses.

(l) (1) As used in this subsection (l):

(A) "Block" means a unit of land bounded by streets or by a combination of streets and public land, railroad rights-of-way, waterways or any other barrier to the continuity of development; and

(B) "Motor vehicle business establishment" means a business establishment that sells operable motor vehicles and all the motor vehicles have been previously titled, excluding any franchised retail motor vehicle dealership located on property that is principally used for the marketing and display of new motor vehicles, whether by sale, rental, lease or other commercial or financial means that is primarily housed in a structure and characterized by a mixture of the following secondary supporting uses:

(i) An inventory of new or used motor vehicles in operating condition for sale or lease either on the same parcel or at a location affiliated with a franchised retail motor vehicle dealership; and

(ii) On-site facilities for the repair and service of motor vehicles previously sold, rented or leased by the retail motor vehicle dealership.

(2) In any municipality having a metropolitan form of government and a population of over five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, any nonconforming motor vehicle business establishment may be terminated after notice and a hearing before the board of zoning appeals upon a finding that all of the following have been established in the record before the board of zoning appeals:

(A) Another motor vehicle business establishment is located within the one thousand feet (1,000') of the nonconforming motor vehicle business establishment, in the same block as the nonconforming motor vehicle business establishment, or in the block across a public street or road from the block in which the nonconforming motor vehicle business establishment is located;

(B) The parcel on which the nonconforming motor vehicle business establishment is located has less than two hundred fifty feet (250') of frontage on any public street or road, excluding any portion of the frontage not owned or leased by the licensed operator of the nonconforming motor vehicle business establishment; and

(C) At least ten percent (10%) of the inventory of the nonconforming motor vehicle business establishment at any point in time consists of motor vehicles titled pursuant to title 55, chapter 3, part 2, including, but not limited to, vehicles with salvage titles, flood titles, rebuilt titles, or nonrepairable vehicle certificates. The operator of the nonconforming motor vehicle business establishment shall make the titles for all of the vehicles located on the premises of the nonconforming motor vehicle business establishment immediately available upon request of a local zoning inspection official, or produce the original titles at the office of the local zoning inspection official within three (3) business days of the request by the local zoning inspection official. The failure of the nonconforming motor vehicle business establishment to make the titles for the vehicles located on the premises of the nonconforming motor vehicle business establishment available to the local zoning inspection official in accordance with this subsection (l) shall create a rebuttable presumption that at least ten percent (10%) of the inventory of the nonconforming motor vehicle business establishment consists of the motor vehicles titled pursuant to title 55, chapter 3, part 2.

(3) All other industrial, commercial or other business establishments in any municipality with a metropolitan form of government and a population of over five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, shall be entitled to operate pursuant to subsection (g).

(m) (1) If any land area becomes subject to land use restrictions imposed pursuant to a redevelopment plan undertaken by any governmental agency of this state or of its political subdivisions pursuant to chapter 20, part 2 of this title, or if the land area is subject to land use restrictions that are amended by any governmental agency of this state or of its political subdivisions pursuant to chapter 20, part 2 of this title, and if the land use restrictions differ from the land use restrictions contained in the amended land use restrictions, then any industrial, commercial, or other business establishment in operation and permitted to operate prior to the initial adoption of the land use restrictions or an amendment thereto, shall be allowed to continue in operation and shall be permitted; provided, that no change in the use of the land is undertaken by the industrial, commercial, or business establishment.

(2) Immediately preceding an initial adoption of the land use restrictions or an amendment of the restrictions, industrial, commercial, and other business establishments in operation and permitted to operate under land use restrictions imposed pursuant to a redevelopment plan undertaken by any governmental agency of this state or of its political subdivisions pursuant to chapter 20, part 2 of this title, shall be allowed to replace facilities necessary to conduct the industry or business if the facilities are acquired by a governmental entity pursuant to the power of eminent domain, or under threat of the exercise of the power of eminent domain, or replace facilities required to be relocated as the result of the acquisition of property by a governmental entity pursuant to the power of eminent domain, or under threat of the exercise of the power of eminent domain; provided, that:

(A) The replacement facilities shall not be larger in size than the facilities in existence prior to the acquisition or relocation;

(B) The construction of the replacement facilities shall commence within thirty (30) months of the date of the taking or acquisition under threat of the exercise of the power of eminent domain; and

(C) There is a reasonable amount of space for such replacement facilities on the property owned by such industry or business situated within the area that is affected by the adoption of the land use restrictions or an amendment of the restrictions, so as to avoid nuisances to adjoining landowners.

(3) Subdivision (m)(2) shall apply only to land owned and in use by the affected industrial, commercial, or other business establishment prior to acquisition or relocation resulting from the exercise of the power of eminent domain, or the threat of the exercise of the power of eminent domain, and does not operate to permit the replacement of facilities necessary to the conduct of the industry or business through the acquisition of additional land.

(4) Subdivisions (m)(2) and (3) shall apply only to any acquisition or relocation of facilities within an area subject to land use restrictions imposed pursuant to a redevelopment plan undertaken by any governmental agency of this state or of its political subdivisions pursuant to chapter 20, part 2 of this title, occurring on or after July 1, 2015, regardless of the redevelopment plan's date of enactment.



§ 13-7-209 - Conflict with other laws.

Whenever the regulations made under authority of this part and part 3 of this chapter require a greater width or size of yards, courts or other open spaces, or require a lower height of buildings or less number of stories, or require a greater percentage of lot to be left unoccupied, or imposed other higher standards than are required in any other statute, the provisions of the regulations made under authority of this part and part 3 of this chapter shall govern. Wherever the provisions of any other statute require a greater width or size of yards, courts or other open spaces or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by the regulations made under authority of this part and part 3 of this chapter, the provisions of such statute shall govern.



§ 13-7-210 - Zoning under special acts not affected.

Nothing contained in this part and part 3 of this chapter shall be deemed to supplant or modify the provisions of any special or private act relating to the zoning or zoning powers of any municipality referred to in such special or private act, and all the provisions of such special or private act shall remain in full force and effect, but insofar as this part and part 3 of this chapter are not inconsistent with the provisions of such special or private act, this part and part 3 of this chapter shall apply to the zoning powers and procedure of such municipality.



§ 13-7-211 - Certificate of insurance or workers' compensation policy required for issuance of building permit -- Return of certificate or policy -- Exemptions -- Liability -- Violations.

(a) No building permit shall be issued until the municipal office which issues such permits receives a copy of either a certificate of insurance or a workers' compensation policy as evidence of the existence of workers' compensation insurance.

(b) The municipal office shall keep on file such copy of either the certificate of insurance or of the workers' compensation policy for the life of the permit. After the building permit has expired, the municipal office shall return by mail the copy of the certificate of insurance or the workers' compensation policy within ten (10) working days to the person who obtained the permit.

(c) (1) This section does not apply to those persons who are not required by title 50, chapter 6, to obtain workers' compensation coverage, to any person who performs work on such person's own property in such person's own county of residence, or to any person who directly supervises work on such person's own property in such person's own county of residence.

(2) Persons not required to present evidence of compliance with §§ 50-6-405 and 50-6-406 pursuant to this subsection (c) shall present or sign an affidavit which attests to their exemption from this section. A person authorized to issue building permits who issues a building permit to a person exempted from this section shall keep on file for the life of the permit such affidavit of exemption.

(d) A person authorized to issue building permits, who in good faith accepts an affidavit of exemption, a copy of the certificate of insurance, or a copy of the workers' compensation policy, shall not be liable in any criminal or civil action alleging the person obtaining the building permit was subject to §§ 50-6-405 and 50-6-406 and such person did not in fact have workers' compensation coverage. Compliance with this section shall be a rebuttable presumption that the person authorized to issue building permits acted in good faith.

(e) A violation of this section is a Class C misdemeanor.



§ 13-7-212 - Compiling of effective zoning ordinance and map -- Zoning ordinance and map as public record -- Challenge to accuracy.

(a) Any municipality that has exercised zoning powers under this part shall compile its zoning ordinance and map, as amended, that is in effect so as to be able to provide any member of the public with a current zoning ordinance and map. In that municipality, the municipal legislative body shall authenticate, compile, update, keep, maintain and make available the zoning ordinance, map and all amendments as a public record. Any municipal zoning ordinance and map made available to the public through a compilation made pursuant to this section, whether in electronic or paper form, shall be presumed to be a true and accurate statement of the municipality's zoning ordinance and map.

(b) Any party challenging the accuracy of any municipal zoning ordinance or map compiled or codified as currently in effect in accordance with this section, whether in a rezoning proceeding before a municipal governing body, an appeal to a board of zoning appeals, a subdivision or site plan approval proceeding before a planning commission or in any judicial proceeding, must prove the inaccuracy of the zoning ordinance or map by clear and convincing evidence.






Part 3 - Municipal Zoning Outside Boundaries

§ 13-7-301 - Prerequisites to plan or ordinance requiring subdivider to install curbs, gutters or sidewalks -- Exceptions.

Notwithstanding this part and part 2 of this chapter to the contrary, no municipality or regional planning commission shall adopt any plan, ordinance or rule which would require a subdivider, whose proposed subdivision is outside the corporate limits of any municipality located within the regional planning district, to install curbs, gutters, or sidewalks, unless both public water and sewage systems are to be made available within eighteen (18) months after the subdivider requests approval of the subdivider's plan of subdivision. This section shall not apply to counties having the following populations according to the 1970 federal census or any subsequent federal census: Click here to view image.

or to counties with a metropolitan form of government.



§ 13-7-302 - Establishment of zones or districts outside municipality.

Power is hereby granted to the chief legislative body of any municipality to establish by ordinance zones or districts in territory adjoining but outside of such municipality and lying within planning regions in which the municipal planning commission has been designated as the regional planning commission under § 13-3-102, and in which territory the county has no zoning already in force; provided, that prior to final enactment of such ordinance, six (6) months' notice of intent shall have been filed with the county mayor of the county or counties within which the municipality and/or region lies. Within such zones or districts, the municipality may, by ordinance regulate the location, height, bulk, number of stories and size of buildings and other structures, the percentage of lot occupancy, the required open spaces, the density of population and the uses of land, buildings, and structures.



§ 13-7-303 - Notice of intent to adopt ordinance -- Zoning plans -- Public hearing -- Notice by publication.

Before adopting the regional ordinance covering territory outside the municipality and which is not then zoned by the county, the county mayor shall be given at least six (6) months' notice of the interest and intent of the municipality to adopt such ordinance. A letter signed jointly by the mayor of such municipality and the chair of the regional planning commission and delivered to the county mayor by registered or certified mail shall be considered sufficient notice. Upon preparation of the zoning plan by the regional planning commission and certification of same to the chief legislative body of the municipality, the chief legislative body shall hold a public hearing thereon, at least fifteen (15) days' notice of the time and place of which shall be published in the official municipal journal or in a newspaper of general circulation in the affected region.



§ 13-7-304 - Board of appeals -- Creation -- Members, appointment -- Terms.

In adopting the regional zoning ordinance, the chief legislative body of the municipality shall create a board of zoning appeals consisting of three (3) or five (5) members, a majority of whom shall be residents of the territory subject to the regional zoning provisions, and who shall be appointed for terms of such length and so arranged that the term of one (1) member shall expire each year.



§ 13-7-305 - Application of part 2 of this chapter.

The terms of the municipal zoning regulations as appearing in part 2 of this chapter shall apply except as specifically otherwise provided in this part.



§ 13-7-306 - Effect of adoption of county zoning.

In any county in which regional zoning has been adopted under this part, whenever the county legislative body adopts county zoning to cover at least such regional area and has provided for the administration and enforcement thereof, then and thereby the zoning provided for such regional area under this part is automatically superseded and repealed.






Part 4 - Historic Zoning

§ 13-7-401 - Purposes.

The purpose of this part is to promote the educational, cultural, and economic welfare of the people of the state of Tennessee by enabling municipalities and counties to preserve and protect historic structures, areas and districts which serve as visible reminders of the history and cultural heritage of the state and the United States. Furthermore, it is the purpose of this part to strengthen the economy of the state and of the adopting governmental entities by stabilizing and improving the property values in historic areas, by encouraging rehabilitation and new construction and development that will be harmonious with the historic structures, areas and districts, and by preserving and rehabilitating buildings which are of significance to historic districts.



§ 13-7-402 - Historic zones established.

(a) In order to accomplish the purpose of this part, the legislative body of any county or municipality is empowered to establish special historic districts or zones, and to regulate the construction, repair, alteration, rehabilitation, relocation and demolition of any building or other structure which is located or is proposed to be located within the boundaries of any historic district or zone, in accordance with the conditions and procedures specified in this part.

(b) A historic district or zone may be superimposed on other districts or zones, including the zoning maps, established by any other zoning ordinance or regulation, whether established before or after the establishment of a historic district or zone.

(c) The permitted or prohibited property uses, the zoning procedures and other regulations otherwise applicable within a historic district or zone under the provisions of any other zoning ordinance or regulation shall apply to a historic district or zone, except when in conflict with this part or any ordinance or regulation adopted pursuant to this part, but in the event of such conflict, this part and any ordinance or regulation adopted pursuant to this part shall control.



§ 13-7-403 - Historic zoning commission -- Regional historic zoning commissions.

(a) The local legislative body shall create a historic zoning commission of no less than five (5) and no more than nine (9) members which shall consist of a representative of a local patriotic or historical organization; an architect, if available; a person who is a member of the local planning commission at the time of such person's appointment; and the remainder shall be from the community in general. The historic zoning commission shall be appointed by the chief executive of the county or municipality, subject to confirmation by the local legislative body. The terms of members of the historic zoning commission shall be five (5) years, except that the members appointed initially shall be appointed for staggered terms so that the terms of at least one (1) member but not more than two (2) members shall expire each year. All members shall serve without compensation. The commission may adopt rules and regulations consistent with this part.

(b) (1) In any area of the state served by a regional planning commission created pursuant to chapter 3 of this title, the local legislative bodies of the region served by such commission may create a regional historic zoning commission. The regional historic zoning commission shall have no less than five (5) and no more than nine (9) members which shall consist of a representative of a local patriotic or historical organization; an architect, if available; a person who is a member of the regional planning commission, at the time of such person's appointment; one (1) member from each legislative body in the area served by the regional planning commission; and the remainder shall be from the community in general. An equal number of representatives shall be appointed by the chief executive of each county and/or municipality served by the regional planning commission, subject to the confirmation by the legislative body, except that the regional planning commission shall nominate the member of that commission who shall serve on the regional historic zoning commission and that member shall be confirmed by the legislative bodies of all the counties and/or municipalities within the area served by the regional planning commission. The terms of members of the regional historic zoning commission shall be five (5) years, except that members appointed initially shall be appointed for staggered terms so that the terms of at least one (1) member, but no more than two (2) members, shall expire each year. The term of the member nominated from the regional planning commission shall be concurrent with the term on the regional planning commission, and the term of members from the local legislative body shall be concurrent with the terms on the local legislative body. All members shall serve without compensation. The commission may adopt rules and regulations consistent with this part.

(2) This subsection (b) shall not apply in any county having a metropolitan form of government and having a population of not less than four hundred thousand (400,000) nor more than five hundred thousand (500,000), according to the 1980 federal census or any subsequent federal census.



§ 13-7-404 - "Historic district or zone" defined.

Historic districts or zones may be established by a county or municipal legislative body, either as a part of a new zoning ordinance or as an amendment to existing ordinances. For the purpose of this part, "historic district or zone" is defined as a geographically definable area which possesses a significant individual structure or a concentration, linkage or continuity of sites, buildings, structures or objects which are united by past events or aesthetically by plan or physical development, and which meets one (1) or more of the following criteria:

(1) It is associated with an event which has made a significant contribution to local, state, or national history;

(2) It includes structures associated with the lives of persons significant in local, state, or national history;

(3) It contains structures or groups of structures which embody the distinctive characteristics of a type, period, or method of construction, or that represent the work of a master, or that possess high artistic values, or that represent a significant and distinguishable entity whose components may lack individual distinction;

(4) It has yielded or may be likely to yield archaeological information important in history or prehistory; or

(5) It is listed in the National Register of Historic Places.



§ 13-7-405 - Recommendations concerning creation of historic districts or zones.

(a) The historic zoning commission has the authority to submit recommendations to the county or municipal legislative body regarding the creation of historic districts and zones in accordance with the definition set forth in this part. Prior to establishing a historic district or zone, the county or municipal legislative body shall refer any historic district or zone proposal to the historic zoning commission for its recommendations, and the historic zoning commission shall furnish the legislative body its recommendations on such proposal in writing.

(b) (1) The regional historic zoning commission has the authority to submit recommendations to any county or municipal legislative body within the area served by the regional historic zoning commission regarding the creation of historic districts and zones in accordance with the definition set forth in this part. Prior to establishing a historic district or zone, the county or municipal legislative body of the area in which the establishment of the zone or district is being considered shall refer any historic district or zone proposal to the regional historic zoning commission for its recommendations, and the regional historic zoning commission shall furnish the legislative body its recommendations on such proposal in writing. In addition, the recommendation of the regional historic zoning commission shall be referred to the regional planning commission which shall consider the district or zone and refer its recommendation regarding the proposed district or zone to the legislative body in writing.

(2) This subsection (b) shall not apply in any county having a metropolitan form of government and having a population of not less than four hundred thousand (400,000) nor more than five hundred thousand (500,000), according to the 1980 federal census or any subsequent federal census.



§ 13-7-406 - Review guidelines -- Public hearing -- Notice.

Prior to the establishment of any historic district or zone, the historic zoning commission or the regional historic zoning commission also shall adopt for each such proposed district or zone a set of review guidelines, which it will apply in ruling upon the granting or denial of a certificate of appropriateness as provided for in this part. Such review guidelines shall be consistent with the purposes of this part and with regulations and standards adopted by the secretary of the interior pursuant to the National Historic Preservation Act of 1966, compiled in 16 U.S.C. § 470 et seq., applicable to the construction, alteration, rehabilitation, relocation or demolition of any building, structure or other improvement situated within a historic district which has been certified by the secretary of the interior as a registered historic district. Reasonable public notice and opportunity for public comment, by public hearing or otherwise, shall be required before the historic zoning commission or the regional historic zoning commission adopts any such review guidelines.



§ 13-7-407 - Applications for permits for construction in historic zones -- Certificates of appropriateness.

(a) All applications for permits for construction, alteration, repair, rehabilitation, relocation or demolition of any building, structure or other improvement to real estate situated within a historic zone or district shall be referred to the historic zoning commission or the regional historic zoning commission, which shall have broad powers to request detailed construction plans and related data pertinent to thorough review of the proposal. The historic zoning commission or the regional historic zoning commission may also be authorized to review the construction, alteration, rehabilitation, relocation or demolition of any building, structure or other improvement on real property, whether privately or publicly owned, which is situated in a historic district or zone, and for which a permit is not required. No construction, alteration, repair, rehabilitation, relocation or demolition of any building, structure or other improvement to real property situated within a historic district or zone, for which the historic zoning commission or the regional historic zoning commission has been granted the authority to review and to grant or deny a certificate of appropriateness, shall be performed without the issuance of a certificate of appropriateness.

(b) The governing board of any municipality may enact an ordinance to prevent the demolition by neglect of any designated landmark or any building or structure within an established historic zone or district. Such ordinance shall provide appropriate safeguards to protect property owners from undue economic hardship.



§ 13-7-408 - Issuance or denial of certificate of appropriateness -- Guidelines.

The historic zoning commission or the regional historic zoning commission shall, within thirty (30) days following the availability of sufficient data, grant a certificate of appropriateness with or without attached conditions or deny the certificate, and shall state the grounds for denial in writing. In its review of any such work to be undertaken in a historic district or zone, the historic zoning commission or the regional historic zoning commission shall apply the applicable review guidelines and give prime consideration to:

(1) Historic or architectural value of the present structure;

(2) The relationship of the exterior architectural features of such structure to the rest of the structures, to the surrounding area, and to the character of the district;

(3) The general compatibility of exterior design, arrangement, texture, and materials proposed to be used; and

(4) Any other factor, including aesthetic, which is reasonably related to the purposes of this part.



§ 13-7-409 - Appeals.

Anyone who may be aggrieved by any final order or judgment of the historic zoning commission or regional historic zoning commission may have such order or judgment reviewed by the courts by the procedure of statutory certiorari, as provided in title 27, chapter 8.



§ 13-7-410 - Applicability of part relative to regional historic zoning commissioners.

The provisions of this part relative to "regional historic zoning commissioners" shall not apply in any county having a metropolitan form of government and having a population of not less than four hundred thousand (400,000) nor more than five hundred thousand (500,000), according to the 1980 federal census or any subsequent federal census.









Chapter 8 - Security Gates and Barriers

§ 13-8-101 - Applicability of chapter.

This chapter shall apply to any gated facility or community, whether residential, commercial or industrial, approved for or constructed after May 22, 2008, and the installation of any new or replacement security gate or barrier at any existing gated facility or community after May 22, 2008.



§ 13-8-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Access road" means a vehicular access roadway greater than or equal to twenty-four feet (24') in width;

(2) "Authority" means a governing body identified in § 13-8-103;

(3) "Driveway" means a vehicular access roadway less than twenty-four feet (24') in width and serving no more than two (2) single-family dwellings;

(4) "Gated facility or community" means a multifamily residential property or commercial or industrial development or compound that has a security gate or barrier to block the entrance to the facility or community from a public street to a private street, parking lot or driveway of the facility or community;

(5) "Radio operated controller" means a device used to operate a security gate or barrier that is equipped with a radio receiver capable of receiving signals from a police department, sheriff's department, if the gated facility or community is in the county, fire department, utility and emergency medical services' radio transceivers that allow emergency responders and other necessary on-duty employees to open the security gate or barrier or blocking device by use of the equipment; and

(6) "Security gate or barrier" means a gate or barrier, electrically operated, that controls the passage of authorized vehicles and persons from a public street to access roads, driveways or parking lots of the gated facility or community.



§ 13-8-103 - Review of plans for installation or replacement of security gates or barriers.

The following authorities, as applicable, shall be responsible for reviewing all plans for the installation or replacement of security gates or barriers at gated facilities or communities to ensure that each gated facility or community complies with this chapter:

(1) The regional planning commission, created pursuant to chapter 3 of this title;

(2) The municipal planning commission designated as a regional planning commission, created pursuant to chapter 3 of this title;

(3) A community planning commission, created pursuant to chapter 3 of this title;

(4) The municipal planning commission, created pursuant to chapter 4 of this title;

(5) County or municipal zoning boards, created pursuant to chapter 7 of this title; and

(6) The county or municipal legislative body if none of the agencies identified in subdivisions (1)-(5) has been created within the county or municipality, as applicable; provided, that the legislative bodies shall identify an official to review all plans for the installation or replacement of security gates or barriers at gated facilities or communities within their jurisdictions for compliance with this chapter and report the findings of the official to the legislative body for its action.



§ 13-8-104 - Issuance of permit -- Inspections.

After May 22, 2008, prior to the installation or replacement of a security gate or barrier at a gated facility or community, the developer or owner shall obtain a security gate or barrier permit from the authority having jurisdiction in the area where the security gate or barrier is to be replaced or installed. A permit shall only be issued for a security gate or barrier meeting the requirements of this chapter. Prior to any changes, alterations or blocking of private streets, plans detailing the change accompanied by drawings, shall be submitted to the authority having jurisdiction over the gated facility or community for approval. A county or municipal building or codes inspector shall inspect all such installations. The inspections of security gates or barriers shall be conducted at the same time as other inspections of the gated facility or community are performed by a county or municipal building or codes inspector.



§ 13-8-105 - Equipment required at security gates or barriers -- Policies.

(a) All security gates or barriers shall be equipped with a radio operated receiver/controller capable of receiving signals from a police department, sheriff's department, if the gated facility or community is in the county, fire department, utility and emergency medical services' radio transceivers serving the gated facility or community that allow emergency responders and other necessary on-duty employees to open the security gate or barrier by use of the equipment.

(b) All security gates or barriers must meet policies deemed necessary by the authority having jurisdiction over the gated facility or community for rapid, reliable, and mutual aid access.

(c) The equipment shall be furnished, installed and maintained by the gated facility or community that is served by the equipment.



§ 13-8-106 - Maintenance and upkeep of security gate or barrier.

(a) The maintenance and upkeep of any security gate or barrier shall be the sole responsibility of the developer, owner or any duly incorporated and active association having jurisdiction of the gated facility or community.

(b) Inoperative security gates or barriers shall be repaired immediately. Inoperative gates shall be locked in the open position until repairs are made. Abandoned gates shall be permanently locked in the open position.



§ 13-8-107 - Liability.

The party or parties controlling the operation and maintenance of the security gate or barrier shall be liable for any damages caused by the improper operation of the security gate or barrier.






Chapter 9 - Transportation Planning [Repealed]



Chapter 10 - Mass Transit

§ 13-10-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of transportation;

(2) "Department" means the department of transportation;

(3) "Local government" means an incorporated municipality, county, agency or instrumentality of an incorporated municipality or county, two (2) or more of the foregoing acting jointly, or an authority established by law to provide mass transportation services, or a nonprofit corporation authorized to provide mass transportation services;

(4) "Mass transportation project" means the planning, acquisition, construction, reconstruction, improvement, maintenance or operation of any mass transportation system or capital equipment used in connection therewith; and

(5) "Project cost" means actual or estimated cost of a mass transportation project, including relocation assistance payments, or the estimated reasonable cost thereof as approved by the commissioner, whichever is lower, less any federal assistance received or to be received for the project.



§ 13-10-102 - Functions of commissioner.

The commissioner is authorized to:

(1) Study mass transportation problems and provide technical assistance to local governments and operators of mass transportation;

(2) Undertake projects to develop or demonstrate improvement in mass transportation facilities, equipment, services and management techniques; acquire and operate or contract for the operation of vehicles and other equipment necessary for such projects;

(3) Render financial assistance to local governments for mass transportation projects out of appropriations made available by the general assembly for such purpose; and

(4) Act as agent for any local government which so requests in applying for, accepting, receiving, receipting for, and disbursing federal moneys for mass transportation projects.



§ 13-10-104 - Authority of commissioner to inspect property and records and conduct investigations and hearings.

The commissioner, at reasonable times, may inspect the property and examine the books and papers dealing with the type and adequacy of services of any person engaged in operating a public mass transportation facility or system in whole or in part within the state. The commissioner may hold investigations or hearings within or without the state. This section shall not affect the regulatory powers of the state with respect to transportation rates and services.



§ 13-10-107 - State financial assistance -- Contingencies.

(a) Any state financial assistance for mass transportation projects undertaken by local governments may be used to pay up to one hundred percent (100%) of the project cost.

(b) No mass transportation project shall be eligible for assistance under this chapter until the project has been approved by the commissioner as consistent with the statewide comprehensive plan for transportation approved by the commissioner and reported to the general assembly.

(c) State moneys appropriated for any mass transportation project undertaken by local government shall be allotted pursuant to a contract entered into by the commissioner, in the name of the state, and the local government undertaking such project. The contract may include any provision agreed upon by the parties thereto, and shall include, in substance, the following provisions:

(1) An estimate of the reasonable cost of the project as determined by the commissioner;

(2) An agreement by the commissioner to pay to the local government, following completion of the project, or during the undertaking thereof in the form of progress payments, such financial assistance as is provided for herein;

(3) An agreement by the local government to:

(A) Proceed expeditiously with and complete the project in accordance with plans approved by the commissioner;

(B) Commence and continue operation of the project on completion of the project, and not to discontinue operation or dispose of all or part of the project without the approval of the commissioner;

(C) Apply for, and make reasonable efforts to secure, federal assistance for the project, subject to any conditions that the commissioner may require in order to maximize the amounts of such assistance received or to be received for all projects in the state; and

(D) Provide for the payment of the local government's share of the cost of the project; and

(4) A provision that, if federal assistance which was not included in the calculation of the state payment pursuant to subdivision (c)(2) becomes available to the local government, the amount of the state payment shall be recalculated with the inclusion of such additional federal assistance, and the local government shall either:

(A) Pay to the state the amount by which the state payment actually made exceeds the state payment determined by the recalculation; or

(B) If such additional federal assistance has not been received by the local government, authorize the state to receive such amount from the federal government and to retain an appropriate amount thereof.

(d) The commissioner shall prepare and file with the general assembly an annual report on the scope and results of construction undertaken pursuant to this chapter.

(e) For each contract concerning a mass transportation project, the commissioner shall keep adequate records of the amount of the payment by the state pursuant to subdivision (c)(2), and of the amount of federal assistance received by the local government. These records shall be retained by the commissioner and shall establish the basis for application for federal reimbursement of payments made by the state. The commissioner may make such applications.

(f) The commissioner may prescribe rules and regulations to carry out this section.



§ 13-10-108 - Purposes for which any local government may adopt local ordinances delineated.

(a) Any local government may adopt local ordinances to authorize:

(1) The acquisition, construction, reconstruction, improvement, maintenance or operation of one (1) or more mass transportation projects, and the use of streets, roads, highways, avenues, parks, or public places for these purposes;

(2) The making of a contract or contracts for the acquisition by purchase of all or any part of the property, plant, and equipment of an existing mass transportation facility actually used and useful for the convenience of the public;

(3) The making of a contract or contracts with any person, firm or corporation, including a public authority, for the equipment, maintenance or operation of a mass transportation facility owned, acquired, constructed, reconstructed or improved by the local government; and

(4) The making of a contract or contracts for a fair and reasonable consideration for mass transportation services to be rendered to the public by a privately-owned or operated mass transportation facility. Such power shall include, but not be limited to, the power to appropriate funds for payment of such consideration, and to provide that all or part of such consideration shall be in the form of capital equipment to be furnished to and used and maintained by such privately-owned or operated mass transportation facility.

(b) The powers granted by this section shall be in addition to, and not in substitution for, any other power to acquire, construct, reconstruct, improve, equip, maintain or operate any mass transportation capital project.



§ 13-10-109 - Financial assistance -- Approved sources.

Any local government may apply for, accept, and expend financial assistance from:

(1) The state, for one (1) or more mass transportation projects provided pursuant to this title, whether by way of direct financial assistance or by way of prefinancing of any financial assistance from the federal government; and

(2) The federal government, or any agency or instrumentality thereof, for the construction, operation or maintenance of one (1) or more mass transportation projects provided pursuant to any act of the congress of the United States or any rule, regulation or order promulgated pursuant thereto.






Chapter 11 - Uniform Relocation Assistance Act of 1972

§ 13-11-101 - Short title.

This chapter may be cited as the "Uniform Relocation Assistance Act of 1972."



§ 13-11-102 - Purpose.

The purpose of this chapter is to establish a uniform policy for the fair and equitable treatment of persons displaced as a direct result of programs or projects undertaken by state agencies with or without federal financial assistance, programs or projects undertaken by local agencies with federal or state financial assistance and programs or projects undertaken by persons with federal financial assistance, in order that such displaced persons shall not suffer disproportionate injuries as a result of federal or state programs or projects designed for the benefit of the public as a whole, and to minimize the hardship of displacement on such persons.



§ 13-11-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Business" means any lawful activity, excepting a farm operation, conducted primarily:

(A) For the purchase, sale, lease and rental of personal and real property, and for the manufacture, processing, or marketing of products, commodities, or any other personal property;

(B) For the sale of services to the public;

(C) By a nonprofit organization; or

(D) Solely for the purposes of § 13-11-105, for assisting in the purchase, sale, resale, manufacture, processing, or marketing of products, commodities, personal property, or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted;

(2) "Comparable replacement dwelling" means any dwelling that is:

(A) Decent, safe, and sanitary;

(B) Adequate in size to accommodate the occupants;

(C) Within the financial means of the displaced person;

(D) Functionally equivalent to the dwelling from which the occupant was displaced;

(E) In an area not subject to unreasonable adverse environmental conditions; and

(F) In a location generally not less desirable than the location of the displaced person's dwelling with respect to public utilities, facilities, services, and the displaced person's place of employment;

(3) "Displaced person" means, except as provided in subdivision (2)(B):

(A) Any person who moves from real property, or moves such person's personal property from real property:

(i) As a direct result of a written notice of intent to acquire or the acquisition of such real property in whole or in part for a program or project undertaken by a state agency or with federal financial assistance; or

(ii) On which such person is a residential tenant or conducts a small business, a farm operation, or a business defined in subdivision (1)(D), as a direct result of rehabilitation, demolition, or such other displacing activity as the governor or the governor's designee may prescribe, under a program or project undertaken by a state agency or with federal financial assistance in any case in which the head of the displacing agency determines that such displacement is permanent; and

(iii) Solely for the purposes of §§ 13-11-105(a) and (b) and 13-11-108, any person who moves from real property, or moves such person's personal property from real property as a direct result of a written notice of intent to acquire or the acquisition of other real property, in whole or in part, on which such person conducts a business or farm operation, for a program or project undertaken by a state agency or with federal financial assistance; or as a direct result of rehabilitation, demolition, or such other displacing activity as the governor or the governor's designee may prescribe, of other real property on which such person conducts a business or a farm operation, under a program or project undertaken by a state agency or with federal financial assistance where the head of the displacing agency determines that such displacement is permanent;

(B) "Displaced person" does not include:

(i) A person who has been determined, according to criteria established by the governor or the governor's designee, to be either in unlawful occupancy of the displacement dwelling or to have occupied such dwelling for the purpose of obtaining assistance under this chapter; or

(ii) In any case in which the displacing agency acquires property for a program or project, any person, other than a person who was an occupant of such property at the time it was acquired, who occupies such property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project;

(4) "Displacing agency" means any state agency undertaking a program or project with or without federal financial assistance, which causes a person to be displaced, a local agency undertaking a program or project with federal or state financial assistance, which causes a person to be displaced, or a person undertaking a program or project with federal financial assistance, which causes a person to be displaced;

(5) "Farm operation" means any activity conducted solely or primarily for the production of one (1) or more agricultural products or commodities, including timber, for sale or home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support;

(6) "Local agency" means any political subdivision of the state or any department, agency, or instrumentality of a political subdivision of the state or any department, agency, or instrumentality of two (2) or more political subdivisions of the state when carrying out or undertaking programs or projects with federal or state financial assistance;

(7) "Mortgage" means such classes of liens as are commonly given to secure advances on or the unpaid purchase price of, real property, under the laws of this state, together with the credit instruments, if any, secured thereby;

(8) "Person" means and includes, but is not limited to, a partnership, company, corporation, association, individual, or family who is undertaking programs or projects with federal financial assistance, or such other person, business or farm operation which is entitled to any financial or other benefit as a result of federal financial assistance, or the undertaking of any program or project by a state agency;

(9) "State agency" means any department, agency, or instrumentality of the state when carrying out or undertaking programs or projects with or without federal financial assistance, or when providing state financial assistance; and

(10) "State financial assistance" means a grant, loan, or contribution provided by the state, except any state guarantee or insurance, any interest reduction payment to an individual in connection with the purchase and occupancy of a residence by that individual, and any annual payment or capital loan to the state.



§ 13-11-104 - Effect upon property acquisition.

Nothing in this chapter shall be construed as creating in any condemnation proceedings brought under the power of eminent domain, any element of value or of damage not in existence immediately prior to March 30, 1972.



§ 13-11-105 - Moving and related expenses.

(a) Whenever a program or project to be undertaken by a displacing agency will result in the displacement of any person, the head of the displacing agency shall provide for the payment to the displaced person of:

(1) Actual reasonable expenses in moving such person, such person's family, business, farm operation, or other personal property;

(2) Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the head of the displacing agency;

(3) Actual reasonable expenses in searching for a replacement business or farm; and

(4) Actual reasonable expenses necessary to reestablish a displaced farm, nonprofit organization, or small business at its new site, but not to exceed ten thousand dollars ($10,000).

(b) Any displaced person eligible for payments under subsection (a) who is displaced from a dwelling and who elects to accept the payments authorized by this subsection (b) in lieu of the payments authorized by subsection (a) may receive an expense and dislocation allowance, which shall be determined according to a schedule established by the governor or the governor's designee.

(c) Any displaced person eligible for payments under subsection (a) who is displaced from the person's place of business or farm operation and who is eligible under criteria established by the governor or the governor's designee may elect to accept the payment authorized by this subsection (c) in lieu of the payment authorized by subsection (a). Such payment shall consist of a fixed payment in an amount to be determined according to criteria established by the governor or the governor's designee, except that such payment shall not be less than one thousand dollars ($1,000) nor more than twenty thousand dollars ($20,000). A person whose sole business at the displacement dwelling is the rental of such property to others shall not qualify for a payment under this subsection (c).



§ 13-11-106 - Replacement housing for homeowners.

(a) In addition to payments otherwise authorized by this chapter, the head of the displacing agency shall make an additional payment not in excess of twenty-two thousand five hundred dollars ($22,500) to any displaced person who is displaced from a dwelling actually owned and occupied by such displaced person for not less than one hundred eighty (180) days prior to the initiation of negotiations for the acquisition of the property. Such additional payment shall include the following elements:

(1) The amount, if any, which, when added to the acquisition cost of the dwelling acquired by the displacing agency, equals the reasonable cost of a comparable replacement dwelling;

(2) The amount, if any, which will compensate such displaced person for any increased interest costs and other debt service costs which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount shall be paid only if the dwelling acquired by the displacing agency was encumbered by a bona fide mortgage which was a valid lien on such dwelling for not less than one hundred eighty (180) days immediately prior to the initiation of negotiations for the acquisition of such dwelling; and

(3) Reasonable expenses incurred by such displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(b) The additional payment authorized by subsection (a) shall be made only to a displaced person who purchases and occupies a decent, safe, and sanitary replacement dwelling within one (1) year after the date on which such person receives final payment from the displacing agency for the acquired dwelling or the date on which the displacing agency's obligation under § 13-11-108(c)(3) is met, whichever is later, except that the displacing agency may extend such period for good cause. If such period is extended, the payment under subsection (a) shall be based on the costs of relocating the person to a comparable replacement dwelling within one (1) year of such date.



§ 13-11-107 - Replacement housing for tenants and certain others.

(a) (1) In addition to amounts otherwise authorized by this chapter, the head of a displacing agency shall make a payment to or for any displaced person displaced from any dwelling not eligible to receive a payment under § 13-11-106, which dwelling was actually and lawfully occupied by such displaced person for not less than ninety (90) days immediately prior to:

(A) The initiation of negotiations for acquisition of such dwelling; or

(B) In any case in which displacement is not a direct result of acquisition, such other event as the governor or the governor's designee shall prescribe.

(2) Such payment shall consist of the amount necessary to enable such person to lease or rent for a period not to exceed forty-two (42) months, a comparable replacement dwelling, but not to exceed five thousand two hundred fifty dollars ($5,250). At the discretion of the head of the displacing agency, a payment under this subsection (a) may be made in periodic installments. Computation of a payment under this subsection (a) to a low income displaced person for a comparable replacement dwelling shall take into account such person's income.

(b) Any person eligible for a payment under subsection (a) may elect to apply such payment to a down payment on, and other incidental expenses pursuant to, the purchase of a decent, safe, and sanitary replacement dwelling. Any such person may, at the discretion of the head of the displacing agency, be eligible under this subsection (b) for the maximum payment allowed under subsection (a), except that, in the case of a displaced homeowner who has owned and occupied the displacement dwelling for at least ninety (90) days but not more than one hundred eighty (180) days immediately prior to the initiation of negotiations for the acquisition of such dwelling, such payment shall not exceed the payment such person would otherwise have received under § 13-11-106(a), had the person owned and occupied the displacement dwelling one hundred eighty (180) days immediately prior to the initiation of such negotiations.



§ 13-11-108 - Relocation assistance advisory services.

(a) Programs or projects undertaken by a state agency or with federal financial assistance shall be planned in a manner that:

(1) Recognizes, at an early stage in the planning of such programs or projects and before the commencement of any actions which will cause displacements, the problems associated with the displacement of individuals, families, businesses, and farm operations; and

(2) Provides for the resolution of such problems in order to minimize adverse impacts on displaced persons and to expedite program or project advancement and completion.

(b) The head of any displacing agency shall ensure that the relocation assistance advisory services described in subsection (c) are made available to all persons displaced by such agency. If such agency head determines that any person occupying property immediately adjacent to the property where the displacing activity occurs is caused substantial economic injury as a result thereof, the agency head may make available to such person such advisory services.

(c) Each relocation assistance advisory program required by subsection (b) shall include such measures, facilities, or services as may be necessary or appropriate in order to:

(1) Determine, and make timely recommendations on, the needs and preferences, if any, of displaced persons for relocation assistance;

(2) Provide current and continuing information on the availability, sales prices, and rental charges of comparable replacement dwellings for displaced homeowners and tenants and suitable locations for businesses and farm operations;

(3) Assure that a person shall not be required to move from a dwelling unless the person has had a reasonable opportunity to relocate to a comparable replacement dwelling, except in the case of:

(A) A major disaster as defined in § 102(2) of the Federal Disaster Relief Act of 1974, codified in 42 U.S.C. § 5122(2);

(B) A national emergency declared by the president; or

(C) Any other emergency which requires the person to move immediately from the dwelling because continued occupancy of such dwelling by such person constitutes a substantial danger to the health or safety of such person;

(4) Assist a person displaced from a business or farm operation in obtaining and becoming established in a suitable replacement location;

(5) Supply information concerning other federal and state programs which may be of assistance to displaced persons, and supply technical assistance to such persons in applying for assistance under such programs; and

(6) Provide other advisory services to displaced persons in order to minimize hardships to such persons in adjusting to relocation.

(d) The head of a displacing agency shall coordinate the relocation activities performed by such agency with other federal, state, or local governmental actions in the community which could affect the efficient and effective delivery of relocation assistance and related services.

(e) Notwithstanding § 13-11-103(3), in any case in which a displacing agency acquires property for a program or project, any person who occupies such property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project shall be eligible for advisory services to the extent determined by the displacing agency.



§ 13-11-109 - Housing replacement by state agency as last resort.

(a) If a program or project undertaken by a state agency or with federal financial assistance cannot proceed on a timely basis because comparable replacement dwellings are not available, and the head of the displacing agency determines that such dwellings cannot otherwise be made available, the head of the displacing agency may take such action as is necessary or appropriate to provide such dwellings by use of funds authorized for such program or project. The head of the displacing agency may use this section to exceed the maximum amounts which may be paid under §§ 13-11-106 and 13-11-107, on a case-by-case basis for good cause as determined in accordance with such criteria as the governor or the governor's designee shall prescribe.

(b) No person shall be required to move from such person's dwelling on account of any program or project undertaken by a state agency or with federal financial assistance, unless the head of the displacing agency is satisfied that comparable replacement housing is available to such person.



§ 13-11-110 - Requirements for relocation payments and assistance of state assisted programs -- Assurances of availability of housing.

Notwithstanding any other law, the head of a state agency shall not approve any grant to, or contract or agreement with, a local agency under which state financial assistance will be available to pay all or part of the cost of any program or project which will result in the displacement of any person on or after March 30, 1972, unless such head of a state agency receives satisfactory assurances from such local agency that:

(1) Fair and reasonable relocation payments and assistance shall be provided to or for displaced persons, as are required to be provided by a state agency under §§ 13-11-105 -- 13-11-107;

(2) Relocation assistance programs offering the services described in § 13-11-108 shall be provided to such displaced persons; and

(3) There is compliance with §§ 13-11-108(c)(3) and 13-11-109.



§ 13-11-111 - Permissive authority given local agency.

Whenever a program or project undertaken by a local agency or person requires the acquisition of real property or the displacement of any person, the head of the local agency, or the person, shall have permissive authority to provide payments and assistance under this chapter for any displaced person, including replacement housing when necessary, as if the acquisition or displacement were for a program or project undertaken by a state agency.



§ 13-11-112 - State share of costs.

(a) The cost to a local agency of providing payments and assistance under §§ 13-11-109 and 13-11-110 shall be included as part of the cost of a program or project for which state financial assistance is available to such local agency, and such local agency shall be eligible for state financial assistance with respect to such payments and assistance in the same manner and to the same extent as other program or project costs.

(b) No payment or assistance under § 13-11-109 or § 13-11-110 shall be required or included as a program or project cost under this section if the displaced person receives a payment required by the state law of eminent domain which is determined by the head of the state agency to have substantially the same purpose and effect.



§ 13-11-113 - Authority of the governor.

The governor or the governor's designee, or the head of a local agency, where a local agency undertakes a program or project without federal financial assistance and uses its permissive authority under § 13-11-111, shall establish criteria necessary to assure that:

(1) The payments and assistance authorized by this chapter shall be administered in a manner which is fair and equitable, and as uniform as practicable;

(2) A displaced person who is entitled to the benefits of this chapter shall be paid promptly after proof of a move or, in hardship cases, be paid in advance; and

(3) Any displaced person aggrieved by a determination as to eligibility for a payment authorized by this chapter, or the amount of a payment, may have such displaced person's application reviewed by the head of the state agency, or where the determination is made by a local agency, such displaced person may have the application reviewed by the head of the local agency.



§ 13-11-114 - Administration -- Relocation assistance programs.

To prevent unnecessary expense and duplication of functions, and to promote uniform and effective administration of this chapter, a state agency, applicable local agency, or applicable person may enter into contracts with any individual, firm, or corporation for services in connection with a program or project, or may carry out all functions provided for under this chapter through any federal agency or any state agency, or any local agency, or any person having an established organization for conducting this chapter.



§ 13-11-115 - Payments not to be considered as income or resources.

(a) No payment received by a displaced person under this chapter shall be considered as income or resources for the purposes of determining the eligibility or extent of eligibility of any person for assistance under any state law or for the purposes of the state's corporation tax law, or other tax laws.

(b) These payments shall not be considered as income or resources of any recipient of public assistance and the payments shall not be deducted from the amount of aid to which the recipient would be entitled.

(c) No payments under this chapter shall be subject to attachment or execution at law or equity.



§ 13-11-116 - Replacement by building code enforcement or voluntary rehabilitation.

A person who moves or discontinues such person's business or moves other personal property, or moves from such person's dwelling on or after March 30, 1972, as the direct result of building code enforcement activities or a program of rehabilitation of buildings conducted pursuant to a state project or program shall, for the purposes of this chapter, be deemed to have been displaced as the result of the acquisition of real property.



§ 13-11-117 - Reduction in payments.

No payment or assistance provided for under this chapter shall be required to be made to any displaced person, or included as a program or project cost under this chapter, if such displaced person receives a payment required by federal, state, or local law, which is determined by the head of the displacing agency to have substantially the same purpose or effect as such payment under this chapter.



§ 13-11-118 - Uneconomic remnant -- Donation of property.

(a) If the acquisition of only a portion of a property being acquired for a program or project with federal financial assistance would leave the owner with an uneconomic remnant, the state agency, local agency, or person concerned shall offer to acquire that remnant. For the purposes of this chapter, an uneconomic remnant is a parcel of real property in which the owner is left with an interest after the partial acquisition of the owner's property, and which the head of the displacing agency concerned has determined has little or no value or utility to the owner.

(b) A person whose real property is being acquired for a program or project with federal financial assistance, may, after the person has been fully informed of the person's right to receive just compensation for such property, donate such property, and part thereof, any interest therein, or any compensation paid therefor, to a state agency, local agency, or person, as such person who owns the real property shall determine.



§ 13-11-119 - State as federal agent.

A state agency shall be authorized to act as the agent of a federal agency to carry out the federal agency's responsibilities under federal law which are consistent with this chapter.






Chapter 13 - Neighborhood Development Act of 1987

Part 1 - Local Neighborhood Development Corporations Act of 1987

§ 13-13-101 - Short title.

This part shall be known and may be cited as the "Local Neighborhood Development Corporation Act of 1987."



§ 13-13-102 - Legislative findings and declaration.

(a) It is hereby found and declared that the state has certain communities which persistently suffer from the debilitating problems of chronic unemployment, below average educational attainment, low household income, and limited economic opportunity, that these problems may be assuaged with the proper and concentrated application of personnel and resources, that many of such debilitating conditions may be best addressed at the community level, and that existing community organizations often lack the requisite funding and expertise to implement necessary programs.

(b) Therefore, it is found that it is in the public interest of the state to promote the prosperity and general welfare of the citizens within such communities, a public purpose for which public money may be expended, to provide technical and economic assistance to neighborhoods, and that the creation of local neighborhood development corporations will assist in serving this public purpose.



§ 13-13-104 - Local neighborhood development corporations.

(a) (1) Local neighborhood development corporations in effect on July 1, 2001, shall remain in effect until such corporations are dissolved or the authority for such corporations is repealed.

(2) Each local neighborhood development corporation shall be governed and its corporate powers exercised by a board of directors, which shall consist of not less than five (5) nor more than forty-five (45) members.

(3) Each member of the board of directors shall remain a member until such time such member voluntarily resigns or is removed by the local board of directors for cause.

(4) At least fifty-one percent (51%) of the appointments shall be persons who are residents of the neighborhood.

(5) Local government officials in the jurisdiction in which such corporation is organized may also serve on the board.

(6) The senator and member of the house of representatives in whose district the neighborhood is located shall serve as advisory, nonvoting members of the board.

(7) Any person appointed to fill a vacancy in the office of a member shall be appointed by a majority of the members of the local board of directors.

(8) Any member may be removed for cause from such member's appointment by the board of such member's local neighborhood development corporation.

(b) Sixty percent (60%) of the total membership of the board shall constitute a quorum, and the affirmative vote of a majority of the members serving on the board shall be necessary for any action to be taken by the board. The members shall serve without compensation, but each member shall be entitled to reimbursement for such member's actual and necessary expenses incurred in the performance of such member's official duties as established by the board.

(c) Each local neighborhood development corporation may purchase from, sell to, borrow from, loan to, contract with or otherwise deal with any eligible organization in which any director of such corporation is in any way interested or involved; provided, that such interest or involvement is disclosed in advance to the members of the board and recorded in the minutes of the board; and, provided further, that no director having such an interest or involvement may participate in any decision of the board relating to such eligible organization.

(d) The directors shall annually elect one (1) of their members as chair and one (1) as vice chair and shall also designate a secretary who need not be a member of the board. The secretary shall keep a record of the proceedings of such neighborhood corporation and shall be the custodian of all books, documents, and papers filed with the corporation, the minute books of such corporation and its official seal. The secretary shall cause copies to be made of all minutes and other records and documents of such corporation and shall certify that such copies are true copies, and all persons dealing with the corporation may rely upon such certification.



§ 13-13-105 - Powers and duties of local neighborhood development corporations.

Each local neighborhood development corporation has the following general powers, functions and duties, to:

(1) Make, amend and repeal bylaws, rules and regulations for the management of its affairs;

(2) Adopt an official seal;

(3) Sue and be sued, in its own name;

(4) Make contracts and execute all instruments necessary or convenient for the exercise of its power and functions;

(5) Acquire, own, hold and dispose of personal property of any nature, or any interest therein;

(6) Enter into agreements or other transactions with any federal or state agency or political subdivision thereof;

(7) Appear in its own behalf before boards, commissions, departments or other agencies of municipal, county, state or federal government;

(8) Procure insurance against any losses in connection with its property in such amounts, and from such insurers, as may be necessary or desirable;

(9) Apply for and accept grants, loans, advances and contributions from any source of money, property, labor or other things of value, to be held, used and applied for the purposes of this part;

(10) Provide and pay for such advisory services and technical assistance as may be necessary or desirable to carry out the purposes of this part;

(11) Exercise any other powers of a corporation organized under the laws of this state;

(12) Encourage and assist in the development and utilization of educational, vocational, and economic opportunities within the neighborhood;

(13) Suggest more effective applications of and techniques for the delivery of governmental services and programs for residents of the neighborhood;

(14) Undertake appropriate activities to foster a higher standard of living and a greater degree of economic self-sufficiency within the neighborhood; and

(15) Do any and all things necessary or convenient to carry out its purposes and exercise the powers expressly granted in this part.



§ 13-13-106 - Economic assistance.

Each local neighborhood development corporation may, subject to appropriation by the general assembly or funds made available from any other public or private source and pursuant to rules and regulations adopted by it, provide economic assistance to particular eligible organizations or projects intended to contribute to the public purposes of this part generally; provided, that preference shall be given to projects in which community controlled organizations or community action programs have, or will have, an ownership interest; and provided further, that before providing economic assistance to a particular eligible organization, a neighborhood development corporation shall find and incorporate in its minutes that the eligible organization is devoting a substantial part of its efforts to activities intended to contribute to the economic, educational and social well-being of the neighborhood.



§ 13-13-108 - Audit.

The books and records of a local neighborhood development corporation shall be subject to an annual audit by the comptroller of the treasury if the corporation has received a grant or appropriation from the state or any agency thereof.



§ 13-13-109 - Liberal construction of part.

This part, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.






Part 2 - Inner City Safe Neighborhood Act of 1996

§ 13-13-201 - Short title.

This part shall be known and may be cited as the "Inner City Safe Neighborhood Act of 1996."



§ 13-13-202 - Legislative findings and purpose.

The general assembly hereby finds that state government should do more to encourage and support community-based efforts of inner city residents to take a firm stand against the intrusion of drugs, crime, fear, decay and urban blight. By this enactment, the general assembly seeks to encourage and support such grassroots efforts and to foster a higher level of cooperation among public and private organizations seeking to address the special needs of such inner city residents.



§ 13-13-203 - "Safewalk" defined.

As used in this part, "safewalk" means a system of safe and secure, narrow linear parks, greenbelts, walkways, and sidewalks that function as pedestrian corridors linking inner city residential areas with schools, libraries, playgrounds, community centers, churches, grocery stores, and retail outlets.



§ 13-13-204 - Inner city safe neighborhood pilot demonstration project.

There is hereby created the inner city safe neighborhood pilot demonstration project. The purpose of the pilot demonstration project is to encourage, enhance, and evaluate the efforts of neighborhoods, local neighborhood development corporations, municipalities, counties, and state agencies to jointly and cooperatively plan, design, finance, construct, maintain, and secure safewalks within the inner city residential areas of the state's urban centers.



§ 13-13-205 - Grant applications -- Approval.

(a) The Tennessee neighborhood development corporation (TNDC) is authorized to solicit, receive, and review applications and to approve inner city safe neighborhood pilot demonstration project grants. To qualify for approval, a grant application must clearly reflect the highest level of mutual effort and cooperation in safewalk project planning, design, and support by each of the following parties:

(1) The residents of the affected, inner city neighborhoods;

(2) Grocers and other merchants doing business within the affected, inner city neighborhoods;

(3) The local neighborhood development corporation or corporations, within whose boundaries such neighborhoods are located;

(4) The municipality, within whose boundaries such neighborhoods are located;

(5) The county, within whose boundaries such neighborhoods are located; and

(6) Any state entity which has provided or which has agreed to provide financial or other resources for the safewalk project.

(b) To qualify for approval, an application must also clearly identify the specific level of funding and other resources that have and/or will be allocated to the project by the residents of the affected neighborhoods, grocers and other merchants doing business within the affected neighborhoods, the local neighborhood development corporation, the municipality, the county, and any state entity which has provided and/or which has agreed to provide financial or other resources for the safewalk project. Furthermore, the application must also clearly identify all other proposed funding sources and resources for the project and must specify the methods by which the proposed safewalks will be secured against intrusion of criminal elements.

(c) For purposes of this part, the commissioner of transportation shall serve as a member of the TNDC board of directors.



§ 13-13-206 - Applicability.

Inner city safe neighborhood pilot demonstration project grants shall be approved only for safewalk projects to be located within inner city areas of municipalities having a population in excess of one hundred fifty thousand (150,000), according to the 1990 federal census or any subsequent federal census.



§ 13-13-207 - Monitoring -- Reporting.

The Tennessee neighborhood development corporation (TNDC) shall monitor and evaluate the effectiveness of safewalk projects in revitalizing and securing inner city neighborhoods. The TNDC shall periodically report interim findings and recommendations and shall submit a final report on the inner city safe neighborhood pilot demonstration project on or before January 1, 2000.









Chapter 14 - Development District Act Of 1965

Part 1 - Development Districts

§ 13-14-101 - Short title.

This chapter shall be known as the "Development District Act of 1965."



§ 13-14-102 - Creation of districts.

(a) From and after the time when the department of economic and community development has progressed to the stage of preparing a general plan for development of the state as provided for in §§ 13-16-203 -- 13-16-205, which includes at least a delineation of regions deemed viable to the economic development of the state, then the department is empowered, in cooperation with counties, municipalities and local development agencies, and in accordance with the conditions and procedures specified in this chapter, to create development districts for such regions, such districts to encompass one (1) or more counties or parts of counties, such that are conducive to efficient planning and orderly economic development of the state.

(b) A board established as hereinafter provided for shall be responsible for area-wide planning in its district.



§ 13-14-103 - Purposes of chapter.

(a) It is the intent of the general assembly that the various counties and cities be provided the most effective and efficient means of organizing themselves on a regional basis for the purpose of carrying on general and comprehensive planning and development activities, such that would provide coordinated, efficient and orderly economic development of the state. It is the further intent that local governments through such regional agencies be guided and assisted in making maximum use of federal, state and local programs designed to stimulate economic development and utilization of resources. It is the further intent of this chapter that the planning function of government be separated from the plan implementation function, leaving to existing county, municipal and state governments and their instrumentalities the carrying out of all plans for physical, economic and resource development, as provided for under existing laws. However, it is the intent of the general assembly that development districts may perform the implementation function with respect to the public guardianship program created by title 34, chapter 7.

(b) It is the further intent of this chapter that, in order to ensure the success of regional planning and development as herein defined, the state may provide minimum financial assistance on a matching basis to such boards for purposes of staffing and providing other planning and administrative services, in accordance with the state's policy of furthering the economic development of the state.



§ 13-14-104 - Membership of boards.

The membership of boards created under this chapter shall consist of the county mayor of each county within the district, the mayor of each municipality within the district, the chief executive officer of any metropolitan government within the district, one (1) representative from a local agency in each county dealing with problems of industrial development or promotion appointed by the county mayor, and one (1) state senator and one (1) state representative whose senatorial or representative districts lie wholly or in part in the development district. The senator member shall be selected by the senators whose districts are wholly or in part within the development district. Senators and representatives shall serve on such boards for two (2) years or until they leave the general assembly, whichever occurs first. Senators whose districts lie wholly or partly within the development district shall meet at the call of the senior senator among those affected, for the purpose of selecting a member of the development district board, and representatives shall meet at the call of the senior representative for that purpose. Membership on such boards shall be for four (4) years or until the expiration of the term of the official by whom such representative was appointed, whichever occurs first. Members are subject to reappointment. The representative of each county and city government as indicated above may be chosen from an existing city or county planning commission. The board may appoint an executive committee to act for it and determine the authority of such committee. No member of the general assembly shall receive any additional compensation for such member's service on a board.



§ 13-14-105 - Procedure for creation.

(a) Upon delineation of regions deemed viable to the economic development of the state as provided for in this chapter, the department of economic and community development shall notify the chief executive officer of each municipal and county government in such region proposed for planning and development, and hold a public hearing with such officers assembled to explain the advantages of economic development, and otherwise solicit an expression of interest about the creation of such district and board as provided for in this chapter.

(b) No district shall be created without the consent of at least a three-fourths (3/4) majority of counties as represented by the county mayor, and a three-fourths (3/4) majority of municipalities as represented by the mayor.

(c) Membership in these districts shall be by consent only and any municipality or county may, by majority vote of the governing body, cease to become a member of the district.



§ 13-14-106 - Powers and duties of boards.

(a) Each board created under this chapter has the authority to:

(1) Organize itself into a public body, elect its officers, and adopt bylaws for purposes of carrying out functions authorized under this chapter;

(2) Receive and expend funds from any sources for staffing, for research, planning, coordination, economic development, demonstration projects, and other activities deemed necessary to promote the efficient, harmonious and economic development of the district; and receive grants from private foundations for purposes of research and for demonstration projects oriented to human, physical and natural resources utilization;

(3) Contract with local, state and federal agencies, and with consultants for services to be provided;

(4) Prepare broad plans for the economic development of the district, including, but not limited to, comprehensive land use and plans for physical development. Such plans shall be made with the purpose of guiding and accomplishing a coordinated, adjusted, efficient and economic development of the district which will, in accordance with present and future needs and resources, best promote the health, safety, morals, order, convenience, prosperity and welfare of the citizens, as well as efficiency and economy in the process of development, including distribution of population, urbanization, and the uses of land and resources for trade, industry, recreation, forestry, agriculture and tourism, and will tend to create conditions favorable to transportation, health, safety and otherwise promote the general welfare of the citizens. Such plans may include the design and layout of industrial parks and feasibility studies for extension of utilities and services to areas deemed suitable for industrial development;

(5) Cooperate and coordinate its activities with local and state planning agencies and other districts in developing and implementing plans for development;

(6) Cooperate and coordinate its activities with the federal agencies responsible for developing natural, human and physical resources of the district; recommend projects which will enhance the development of all resources, to be carried out through existing governmental units or through a combination of these as applicable under state laws, including, but not limited to, the former Area Redevelopment Program [terminated], the Appalachian program and the former Economic Opportunity Act [repealed];

(7) Cooperate with local and regional finance companies in assembling financial resources for commercial, industrial and other development;

(8) Compile, prepare, publish and disseminate information about the economic resources of the district and about sub-areas;

(9) Encourage and assist in the creation of private and semipublic, nonprofit organizations as needed and under existing laws of the state for carrying out specific projects and programs initiated under federal and state laws;

(10) Enter into compacts or contractual arrangements with planning agencies of other adjoining or neighboring states, for the purpose of preparing joint-comprehensive plans for development of a broader area or region. Boards are hereby expressly authorized to expend funds for interstate planning, notwithstanding the fact that in doing so portions of such funds may be used for planning work outside of the state boundary;

(11) Contract with the commission on aging to operate the program established by title 34, chapter 7; and

(12) Have and exercise other authority as deemed necessary to further and promote the orderly and economic development of the state.

(b) Each governing board operating under this chapter shall:

(1) Jointly adopt statewide uniform travel regulations subject to the approval of the commissioner of finance and administration and shall reimburse its officers and employees for official travel in conformance with such regulations;

(2) Develop a system of competitive bidding on purchases of supplies and equipment and other contracts and shall submit the written procedures governing such system to the state procurement commission for approval;

(3) Develop written personnel procedures to be filed with the commissioner of finance and administration for the hiring, promotion, demotion and dismissal of all employees, and shall include an employee compensation plan based on a salary comparability analysis which takes into account state salary schedules, local government salary schedules, and regional private market variations; and

(4) Submit, annually, to the department of economic and community development, or such other office as may be directed by the governor, a work program and budget, together with such other information as may be requested.



§ 13-14-107 - Limitations on power of board.

(a) The following limitations, in addition to any other limitations specifically provided herein, shall apply to boards created under this chapter:

(1) All plans shall be advisory only;

(2) No authority is hereby granted to enact zoning ordinances or subdivision standards;

(3) No authority is hereby granted such that would supplant or in any way interfere or supersede the planning and development authority granted cities and counties under other applicable state statutes;

(4) Plans prepared under this chapter must reflect goals and objectives for harmonious development of the district, and, in the case of highways, must be in accordance and coordinated with plans of the department of transportation, and with plans of the department of economic and community development;

(5) Plans prepared under this chapter shall be transmitted to all governmental bodies in the district, and these may be adopted as their own for purposes of planning and development;

(6) No authority is hereby granted for the exercise of the power of eminent domain, nor for engaging in construction projects;

(7) No authority is hereby granted to regulate the agricultural or other use of land; and

(8) Only duly appointed members of the board, or persons duly designated pursuant to § 6-54-112, may vote.

(b) Notwithstanding the limitation of subdivision (a)(6) which prohibits the board from engaging in construction projects, the board is authorized to construct a building for its own use. The board is authorized to borrow such funds it deems necessary to fund the construction of a building for its own use, and may mortgage or otherwise pledge its real property or other assets to secure such a loan.



§ 13-14-108 - Uniform accounting system.

(a) The comptroller of the treasury is directed to develop a uniform accounting system conforming to generally accepted accounting principles for the governing boards operating under this chapter.

(b) Such uniform accounting system shall be subject to the approval of the commissioner of finance and administration. Upon such approval, each development district shall establish and maintain the uniform accounting system.

(c) No state appropriation shall be released to a development district until such district has established the required accounting system.



§ 13-14-109 - Member voting after term of office expired.

If a member of a board created under this chapter participates in a vote of such board after such member's term of office has expired, no state funds shall be released to or expended by such board until such time as the board meets and rescinds any votes in which such member has participated and reconsiders its action with a lawfully constituted board.



§ 13-14-110 - Regional agencies under special acts.

Nothing in this chapter shall in any way limit or infringe upon the statutory authority granted by law to the Beech River watershed development authority, the department of environment and conservation, or the Upper Duck River development agency as the same have been heretofore created by the general assembly; nor shall any provision of this chapter restrict or limit the functions of any similar tributary watershed area development authority which may be hereafter created by the general assembly.



§ 13-14-111 - Financing.

(a) It is the intent of the state to assist financially with the development of regional plans for economic development and for coordination of activities thereunder. The board for the Memphis area association of governments, composed of the Fayette, Lauderdale, Shelby, and Tipton counties and the municipalities located within those counties, has been created as provided in this chapter and when the local governments have indicated a willingness to contribute financially by adopting a budget requiring a certain per capita assessment, the state shall be authorized to match the local contributions according to subdivision (c)(3).

(b) The local contributions to the Memphis area association of governments shall be based upon, in the case of counties, an amount not to exceed twenty-one cents (21cent(s)) per capita based on the latest decennial census, one half (1/2) of which may be contributed by local incorporated cities or by other private, public or semipublic bodies; provided, that no county shall be required to contribute more than twelve thousand five hundred dollars ($12,500) annually. The aggregate of such funds may also be used for purposes of matching various federal programs of assistance for planning and development. Counties and municipalities may participate independently of each other in financing the activities of the board. Cities and counties are specifically authorized to appropriate and expend funds for carrying out the purposes of this chapter.

(c) (1) It is the intent of the state to assist financially with the development of regional plans for economic development and other regional plans, activities, and programs authorized by this chapter and other statutes and for coordination of activities thereunder. The regional plans, activities and programs shall be for the benefit of and for the local governments of this state and, as appropriate, the state government and the citizens of Tennessee. The boards of the eight (8) other development districts established as the First Tennessee development district, the East Tennessee development district, the Southeast Tennessee development district, the Upper Cumberland development district, the South Central Tennessee development district, the Southwest Tennessee development district, the Greater Nashville regional council and the Northwest Tennessee development district have been created as provided in this chapter and title 64, chapter 7.

(2) When the local governments have indicated a willingness to contribute financially to the development districts by adopting a budget establishing a certain per capita assessment, the state shall include in its budget under the department of economic and community development, or its state functional equivalent, a separate line item for the funding of the activities of the development districts. Any appropriations of state funds made to the development districts by the general assembly shall not be reduced, except in conjunction with an across the board percentage reduction applicable to multiple state government departments and agencies.

(3) The amount of state funding to each development district shall be based upon the per capita assessment established by the individual development district boards. The per capita assessment and corresponding state funding levels for the nine (9) development districts are as follows: Click here to view image.

(d) For calculating the per capita assessments of the development districts in subsection (c), the board of a development district may utilize either the population counts from the latest yearly population estimates or from the decennial census figures of each city, town, metropolitan government, and county that is located in and is a member government of the development district, as reported by the United States department of commerce, bureau of the census or its federal functional equivalent. The aggregate of the funds generated by the per capita assessment may be used for the purposes of matching various federal and state programs, grants and contracts for planning, programs and activities undertaken by the development districts. The aggregate of state funds appropriated to the development districts may be used for the purpose of matching various federal programs, grants and contracts for planning, programs and activities undertaken by the development districts. Any funds generated by either the per capita assessment or the state appropriation may be utilized by the development districts to pay the operating and administrative costs of the district. Cities, towns, metropolitan governments, and counties may participate in the per capita assessment funding of the development districts in which they are located independently of each other. In order to promote regional cooperation and planning, counties may pay the per capita assessment of any of the cities or towns within the county's political boundary. Cities, towns, metropolitan governments and counties are specifically authorized to appropriate and expend funds for carrying out the purposes of this chapter.



§ 13-14-112 - Reporting and auditing.

(a) Each board operating under this chapter shall prepare an annual report of its activities through June 30 of each year, and submit a copy of such report to the governor, the general assembly, and the commissioner of finance and administration.

(b) (1) The annual reports and all books of accounts and financial records of all funds received by grant, contract or otherwise from state, local, or federal sources shall be subject to audit annually by the comptroller of the treasury. The audit may be performed by a licensed independent public accountant selected by the board and approved by the comptroller of the treasury. The cost of any audit shall be paid by the development district.

(2) The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(3) All audits shall be completed as soon as practicable after the end of the fiscal year of the development district. One (1) copy of each audit shall be furnished to each member of the board of the development district and the comptroller of the treasury. Copies of each audit shall also be made available to the press.

(4) All audits performed by the internal audit staff of any such development district shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 13-14-113 - Appropriated funds subject to approval -- Matching funds required.

(a) Funds appropriated to implement this chapter are subject to the approval of the governor and the commissioner of finance and administration.

(b) Such approval shall be given only after review by the department of economic and community development of the annual work program developed by the district to assure that such program is in accordance with the development plans of the state.

(c) These funds or portions thereof shall be paid only upon certification by the appropriate official of each board that matching local funds are available.



§ 13-14-114 - Bond requirements.

(a) Any board member, executive committee member, employee officer, or any other authorized person of a development district, who receives public funds, has authority to make expenditures from public funds, or has access to any public funds, is hereby required to give bond to be made payable to the state of Tennessee with such sureties as hereinafter provided. Such bond is to be conditioned in all cases in which a different condition is not prescribed, upon the faithful discharge of the duties of such office, employment or other authorized activity in which such person is engaged during the time such person continues therein, or in the discharge of any part of such duties.

(b) Such official bond shall be executed in the same form as that prescribed by § 8-19-101, for county and state officials and employees.

(c) (1) Effective July 1, 2013, the minimum amount of such required bond shall be determined from the amount of revenues handled by the respective development district as reported in the last audit approved by the comptroller of the treasury. The minimum amount of the bond shall be based on revenues as follows:

(A) Four percent (4%) of the revenues up to three million dollars ($3,000,000); and

(B) Two percent (2%) of the excess over three million dollars ($3,000,000) shall be added.

(2) The amounts indicated in subdivisions (c)(1)(A) and (B) shall be cumulative.

(d) All such official bonds shall be signed by authorized individuals of a corporate surety, and such corporation shall be duly licensed to do business in the state of Tennessee as a surety.

(e) The official bonds required under this section are hereby required to be recorded in the office of the register of deeds where the office of the development district is located and transmitted to the office of the county clerk in the same county for safekeeping.

(f) No examination or certification of any of such bonds shall be required in this section.

(g) Provisions for bonds of all state and county officers set forth in title 8, chapter 19, shall also govern the bonds of all persons covered under this section, so far as title 8, chapter 19, is not inconsistent with this section.

(h) The respective development district shall pay the premiums for such bonds.






Part 2 - Community-Based Development Organizations

§ 13-14-201 - Creation.

It is the intent of the general assembly to provide for the creation and expansion of economic development efforts by community-based organizations.



§ 13-14-202 - Community-based development organization defined.

A community-based development organization is an organization that:

(1) Is established under the state charter provisions of the Tennessee Code;

(2) Has qualified for tax exempt status under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3);

(3) Has a purpose, stated in the articles of incorporation, to serve low and moderate income people's need for community development and community self-help;

(4) Was not organized and is not controlled by governmental entities or agents; and

(5) Was not organized and is not controlled by a for-profit entity or agent.



§ 13-14-203 - Purpose.

A program may be established by this state to build local capacity of community-based organizations to address any or a combination of the following:

(1) Housing needs of people with low or moderate incomes, for home ownership and affordable rental housing, including housing development for the elderly and persons with a disability;

(2) Employment needs of people with low or moderate incomes including job placement with attendant support, small business and entrepreneurship development, and for-profit business development by nonprofit community-based development organizations;

(3) Social service program needs incorporated as a component of community economic development strategies; and

(4) Communications technology to build a network to exchange information and provide technical assistance in the field of community-based economic development.



§ 13-14-204 - Available assistance.

In carrying out this part, any, or a combination of the following, may be provided:

(1) Grants to initiate new community-based development organizations in communities lacking one;

(2) Grants to existing community-based development organizations to extend their capacity to meet the housing and job creation needs of their service area, including staffing and reasonable administrative costs;

(3) Grants to community-based development organizations for strategic planning towards project identification, selection and implementation;

(4) Grants to community-based development organizations for projects that combine community-based social service programs with related jobs for low and moderate income persons to promote community revitalization;

(5) Grants to community-based development organizations for housing development projects to build and renovate single and multi-family housing;

(6) Grants to community-based development organizations for job creation projects which promote small business development by low and moderate income entrepreneurs and nonprofit organizations, for the placement of low income people in jobs with attendant support, and the retention of those jobs; and

(7) Technical assistance to developing community-based development organizations, and existing community-based development organizations to carry out this part. For purposes of this part, technical assistance includes, but is not limited to, training and assisting community-based development organizations with:

(A) Conducting needs assessments;

(B) Training boards of directors;

(C) Staff development training;

(D) Recruiting project development teams;

(E) Determining and applying for available assistance;

(F) Conducting feasibility studies;

(G) Financial planning;

(H) Preparing project budgets;

(I) Proposal writing;

(J) Organizational structure and design;

(K) Generating local support; and

(L) Obtaining legal and accounting advice.



§ 13-14-205 - Preferences in granting assistance.

In carrying out this part, preference shall be given to community-based development organizations that:

(1) Serve a geographic area or a population of individuals effectively marginalized due to its small numbers, high ratio of African-American residents, persistent poverty, disability or other factors which effectively result in structural disinvestment; and

(2) Can demonstrate support from the community, particularly the community which will directly benefit from the development efforts.



§ 13-14-206 - Authority to implement rules.

Rules may be developed by the state to carry out this part, including rules to define "persons of low and moderate income."



§ 13-14-207 - Authority.

Nothing in this part shall limit the authority or powers of community-based development organizations currently authorized under the law.



§ 13-14-208 - Administrative expenses.

Any grant program authorized under this part to support the creation and expansion of economic development efforts by community-based organizations shall authorize the community-based development organization to utilize up to five percent (5%) of the funds for the administration of the grant program, including, but not limited to, accounting expenses associated with the grant program, not to exceed twenty thousand dollars ($20,000).









Chapter 15 - New Community Development [Repealed]



Chapter 16 - Industrial Development

Part 1 - Industrial Development Authorities [Repealed]



Part 2 - Industrial Park Act

§ 13-16-201 - Short title.

This part shall be known as the "Industrial Park Act."



§ 13-16-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Governing body" means the board or body in which the general legislative powers of a municipality are vested;

(2) "Industrial park" means land and rights, easements and franchises relating thereto, and may include adequate roads and streets, water and sewer facilities, utilities, and docks and terminals, as required for the use of industry, and such appurtenant land for necessary incidental use. "Industrial park" may also include a site for the establishment or location of a single industry;

(3) "Industrial park agency" means the governing body, or the commission, board, or other agency to which powers under this part have been delegated by the governing body; and

(4) "Municipality" means any county or incorporated city or town in this state.



§ 13-16-203 - Powers of municipality.

Subject to the conditions of this part, any municipality has the power to:

(1) Acquire land and rights and easements therein by gift, purchase, or eminent domain, and develop the land into industrial parks within or without the municipality or partially within and partially without the municipality, and maintain and operate such industrial parks; provided, that the power of eminent domain shall not be extended to or exercised with respect to property owned or held by a corporation which is subject to regulation by the Tennessee regulatory authority, the department of safety, and/or the department of transportation, and which itself possesses the power of eminent domain, except and unless:

(A) No other property is reasonably available for the contemplated use;

(B) The property to be taken is not reasonably necessary to the operation of the corporation owning or holding it; and

(C) The taking will not interfere or be inconsistent with any public use for which the property is used or held;

(2) Issue its bonds to finance in whole or in part the cost of such industrial parks, and pledge its full faith and credit and/or fees, rents, tolls or other charges for the use of or in connection with any industrial building or any public works project as provided in the Industrial Building Bond Act of 1955, compiled in title 7, chapter 55, or the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21;

(3) Sell or lease plots of land and charge and collect fees for services made available within such industrial parks, subject to and in accordance with any agreement which may be made with bondholders; provided, except as set forth in § 13-16-207(a), that prices, rentals and fees shall be fixed and revised from time to time so as to produce, as nearly as possible, sufficient funds to provide for the prompt payment of principal and interest upon all bonds when due, and provide for the operation and maintenance of such parks and adequate depreciation accounts in connection therewith;

(4) Pledge to the punctual payment of the bonds authorized for such purposes and interest thereon the income, revenues and proceeds from sales to be received from such industrial parks;

(5) Accept grants and the cooperation of the state of Tennessee upon such conditions as may be provided by law;

(6) Accept grants and the cooperation of the United States or any agency thereof in the development, maintenance, operation and financing of industrial parks and do any and all things necessary in order to avail itself of such aid and cooperation; and

(7) Exercise all powers with respect to industrial parks that municipalities may exercise with respect to industrial buildings under the Industrial Building Bond Act of 1955, compiled in title 7, chapter 55, and the Industrial Development Corporations Act of 1955, compiled in title 7, chapter 53.



§ 13-16-204 - Control of industrial parks.

(a) The governing body of any municipality may exercise direct control in the development, operation and maintenance of any industrial park, or may delegate by ordinance or resolution any or all powers to a commission or board, the composition, terms of office, appointment, and compensation to be determined by the governing body in such ordinance or resolution.

(b) Such powers may be delegated to an industrial development corporation created under title 7, chapter 53, to any existing port authority, to a regional megasite authority created under title 64, chapter 6 or to similar bodies available to act as an instrumentality of the municipality.



§ 13-16-205 - Provision for public services.

(a) Public services required by industries should be provided by governmental and private units and agencies responsible for such services in areas encompassing industrial parks, such as financing and installation of utility services and utility agencies, construction and maintenance of service roads and streets, and storm sewers where needed, by counties or cities, and building of dock and harbor facilities by counties, cities or port authorities.

(b) Governmental and private units and agencies are empowered to provide such services in connection with the development of industrial parks under this part.



§ 13-16-206 - Municipalities acting jointly.

The powers conferred upon municipalities under this part may be exercised by two (2) or more municipalities acting jointly, in which event the governing bodies of the municipalities acting jointly shall provide by contract the manner of development, operation and maintenance of industrial parks, or the powers may be delegated by resolution to a joint commission or board, the composition, terms of office, appointment, and compensation of same to be fixed by agreement of the governing bodies of such municipalities acting jointly. Such powers may also be delegated to an industrial development corporation created under title 7, chapter 53, to a port authority, to a regional megasite authority created under title 64, chapter 6, or to similar bodies available to act as instrumentalities of municipalities as specified in § 13-16-204.



§ 13-16-207 - Certificate requirements.

(a) (1) (A) Before a municipality may undertake to borrow funds to develop an industrial park under this part, it must obtain a certificate of public purpose and necessity under title 7, chapter 55, except that § 7-55-106 shall not apply to such certificate for an industrial park. The committee shall investigate, find and determine, upon application of any municipality therefor, as to whether a certificate of public purpose and necessity shall be issued to such municipality to engage in the establishment of an industrial park project under the declared public policy of this part for the economic development and advancement of the municipality, and in considering and determining whether or not such certificate shall issue, the committee shall find and determine affirmatively that:

(i) The project is well conceived and has a reasonable prospect of success;

(ii) There is a good probability that the project will be self-sustaining from the sale and lease of land in the industrial park, utility revenues derived from the provision and sale of utilities in the industrial park, ad valorem and other taxes resulting directly from the development of the industrial park, and other fees and charges for services provided to the industrial park;

(iii) The project will tend to provide proper economic development of the municipality, and will encourage industry to locate there; and

(iv) There are adequate property values and suitable financial conditions, so that the total bonded indebtedness of the municipality, solely for the purposes authorized by this part and by title 7, chapter 55, shall not exceed ten percent (10%) of the total assessed valuation of all the property in the municipality ascertained by the last completed assessment at the time of the issuance of such bonds.

(B) Until December 31, 1992, the requirement for obtaining such certificate of public purpose and necessity shall be waived for an industrial park for which sixty percent (60%) of its funding for the second phase of development was provided by a federal grant received from the economic development administration and which on July 1, 1992, is in the final stages of completing such second phase.

(2) When the committee has determined such facts favorably, it is authorized and empowered, having due regard to the promotion of the public policy and the general welfare herein declared, to issue a certificate of public purpose and necessity to the municipality to engage in the project. If and when such certificate is issued, it shall authorize the particular municipality to do all of the things authorized under § 13-16-203, including the issuance of bonds for the development of the industrial park and the securing of such bonds with income, revenues and proceeds from the sale of property in the municipality, any or all utility revenues of the municipality, any or all tax revenues of the municipality, including ad valorem taxes, and any other revenues, fees, rentals or charges of the municipality, or any of the foregoing as shall be approved by the committee. The certificate shall expire thirty-six (36) months from its date unless, within that time, such industrial park shall have been established; subject, however, to any delays necessitated by any litigation or acts of God; delaying the establishment of the industrial park. The issuance of such certificate of public purpose and necessity may be made contingent on the applicant supplying reasonable and satisfactory maps of the area proposed for development as an industrial park and preliminary development plans, including competent estimates of the cost of site preparation and supplying of projected utilities and services, and the extent to which appropriate private or local government agencies are prepared to supply them.

(b) (1) If and when the certificate is issued, the committee therein shall fix and determine:

(A) The extent and the amount to which the municipality may issue bonds or make expenditures for such industrial park;

(B) What property may be acquired therefor; and

(C) The terms upon which such acquisition may be had.

(2) If the governing body of the municipality fails or refuses to follow the requirements made by the committee in the certificate, then the members of the governing body of the municipality voting for such failure or refusal shall be individually and personally liable, and liable on their official bonds for any loss that the municipality may sustain by reason of such failure or refusal to follow such requirements, and in addition may be compelled by injunction to comply with such requirements.

(c) The committee is hereby authorized and empowered to adopt and put into effect all reasonable rules and regulations that it may deem necessary to carry out the provisions of this part not inconsistent herewith.

(d) When used in this section, "industrial park project" or "project" means the acquisition of land, rights, easements and franchises relating thereto and/or the provision of any roads and streets, water and sewer facilities, utilities, docks and terminals, as well as any appurtenant land that may be reasonably necessary for incidental use thereof. This subsection (d) does not limit the authority of the committee to issue a certificate of public purpose and necessity for the purchase and/or development of a site for the location of a single industry.

(e) Notwithstanding this section, a municipality with a population not less than three hundred thousand (300,000), according to the 2000 federal census or any subsequent federal census, shall not be required to obtain a certificate of public purpose and necessity in order to borrow funds to develop an industrial park under this part. Any such municipality that makes a total pledge of full faith and credit of the municipality related to an industrial park project shall not exceed ten percent (10%) of the total assessed valuation of all property in the municipality, ascertained by the last completed assessment at the time of issuance of the obligations. In any resolution pledging the full faith and credit and unlimited taxing power of any such municipality to secure any obligations related to the project, the governing body of the municipality shall state that the project being considered is well conceived, has a reasonable prospect for success, will provide proper economic development and employment, and will not likely become a burden on the taxpayers of the municipality.

(f) A city or county may exercise the power of eminent domain for development of an industrial park, only with respect to property located within the jurisdictional boundaries of the city or county; or in the case of a city, also with respect to property within an urban growth boundary as defined in § 6-58-101; or in the case of a county, also with respect to property within an urban growth boundary or planned growth area as defined in § 6-58-101. Either a city or town and county, or both, operating a joint industrial park may exercise the power of eminent domain with respect to property located within the jurisdictional boundaries of the county and within an urban growth boundary and a planned growth area. Before a city or county may undertake to exercise the power of eminent domain for development of an industrial park, it must obtain a certificate of public purpose and necessity as provided in subsection (a), even if no funds will be borrowed for the project, except:

(1) The requirements of subdivision (a)(1)(A)(iv) are not applicable to a certificate of public purpose and necessity obtained solely for the exercise of eminent domain authority; and

(2) A certificate of public purpose and necessity for the exercise of eminent domain, in addition to the applicable findings set forth in subdivision (a)(1)(A), shall be based on a finding that the city or county has been unable, through good faith negotiations, to acquire the property to be acquired by eminent domain or any alternative property that would be of comparable suitability for the project. Good faith negotiations shall be established, if the city or county has made an offer to purchase the property for an amount equal to or in excess of the fair market value, determined by the average of at least two (2) appraisals by independent, qualified appraisers.






Part 3 - Tennessee Industrial Development Authority [Repealed]

§ 13-16-301 - [Repealed.]

HISTORY: Acts 1996, ch. 1056, § 4; repealed by Acts 2013, ch. 202, § 2, effective April 23, 2013.



§ 13-16-302 - [Repealed.]

HISTORY: Acts 1996, ch. 1056, § 5; repealed by Acts 2013, ch. 202, § 2, effective April 23, 2013.



§ 13-16-303 - [Repealed.]

HISTORY: Acts 1996, ch. 1056, § 6; repealed by Acts 2013, ch. 202, § 2, effective April 23, 2013.



§ 13-16-304 - [Repealed.]

HISTORY: Acts 1996, ch. 1056, § 7; repealed by Acts 2013, ch. 202, § 2, effective April 23, 2013.



§ 13-16-305 - [Repealed.]

HISTORY: Acts 1996, ch. 1056, § 8; repealed by Acts 2013, ch. 202, § 2, effective April 23, 2013.



§ 13-16-306 - [Repealed.]

HISTORY: Acts 1996, ch. 1056, § 9; repealed by Acts 2013, ch. 202, § 2, effective April 23, 2013.









Chapter 18 - Major Energy Project Act of 1981

§ 13-18-101 - Short title.

This chapter shall be known and may be cited as the "Major Energy Project Act of 1981."



§ 13-18-102 - Chapter definitions.

As used in this chapter, unless the context clearly otherwise requires:

(1) "Applicant" means any person planning or proposing a project which has been designated a major energy project;

(2) "Approval" means any permit, license, lease, certificate, right-of-way, or other grant, rate, ruling, or decision authorized or issued by an agency of state or local government;

(3) "Contact agency" means the department of economic and community development;

(4) "Joint review process" means the process provided by §§ 13-18-108 -- 13-18-115 by which the applications for permits or approvals required by state, local, or federal agencies for a major energy project are consolidated and coordinated;

(5) "Joint review staff" means those persons from involved agencies who are designated to staff the joint review team;

(6) "Joint review team" or "team" means a coordinating group organized to conduct the joint review process on a major energy project. It is an officially composed group of government agencies organized to work with the applicant to coordinate government review and decision-making activities and is composed of involved state, local, and federal agencies and the applicant;

(7) "Lead local agency" means the local department or agency designated by the chief executive officer of that local government to be most affected by or involved in the proposed major energy project;

(8) "Lead state agency" means the department or agency of the state determined by the governor to be most involved in the joint review process;

(9) "Local government" means any government body, including any municipality, county, or utility district or any political subdivision of the state of Tennessee;

(10) "Local law" means the rules, regulations, resolutions, ordinances, codes, case law, and other laws of any local government;

(11) "Major energy project" means any project at one (1) physical location which has been determined by the contact agency to be in the state interest pursuant to its authority under § 13-18-103, which has a capital cost of one hundred million dollars ($100,000,000) or more, and which is likely to reduce the dependence of the state on imported energy projects;

(12) "Person" means any individual, cooperative, partnership, corporation, association, consortium, unincorporated organization, trust, estate, nonprofit institution or any entity organized for a common purpose, and any instrumentality of state or local government;

(13) "Project decision schedule" or "schedule" means the timetable set out by the joint review team in which to accomplish the joint review process, submit applications, hold hearings, and obtain approval of involved agencies;

(14) "State agency" means any general or special purpose executive agency of Tennessee;

(15) "State law" means the laws, rules, resolutions and case law of Tennessee; and

(16) "Team leader" means the state or local lead agency which is selected by the joint review team to lead the team and coordinate and supervise the joint review process.



§ 13-18-103 - Applications for designation as major energy project, joint review, and expedited review -- Revocation or termination -- Judicial review.

(a) (1) Any person planning or proposing an energy project may apply to the contact agency for an order designating such project as a priority energy project. An application shall include such detailed information concerning the project as the contact agency may require by rule to enable the contact agency to make a designation, including a detailed design proposal for the project, detailed economic data on the costs of the project, and an analysis of environmental impacts of the project; provided, that the adequacy of an application under this section shall not be subject to judicial review.

(2) Not later than five (5) days after the receipt of a designation request, the contact agency shall publish notice of the filing of the designation request, together with a brief description thereof in newspapers of general circulation in the area of the project and in Nashville. The contact agency shall also keep on file and make available for public inspection and copying at the main office of the contact agency and in such other places as the contact agency deems appropriate such portions of the full designation request.

(3) No project shall be designated a major energy project unless the contact agency finds that the project is likely to reduce directly or indirectly the state's dependence on imported energy and meets the capital expenditure requirements set out in § 13-18-102(11).

(b) (1) Any person who plans to develop an energy project may request the contact agency to designate the project a major energy project and to approve the project for joint review. The chief executive officer of the contact agency shall determine whether the proposed project is a major energy project and whether it qualifies for the joint review process. The chief executive officer of the contact agency shall consult with agencies who will be involved in issuing permits and with any other agency to determine whether the proposed project should be so designated. If the chief executive officer decides the project should be so designated, the chief executive officer shall recommend the designation to the governor for the governor's concurrence.

(2) If the governor approves designation of the proposed project as a major energy project, the governor shall issue an executive order designating a lead state agency, approving the project for the joint review process, and providing for a joint review staff.

(3) An applicant may request the joint review process for parts of the regulatory as well as for the entire process.

(c) (1) In the alternative, any person who plans to develop an energy project may request the contact agency to designate the project a major energy project and to approve the project for expedited review. In the case of a request for expedited review, the applicant shall indicate which agencies or parts of the regulatory process the applicant wishes to have considered under the terms of this chapter. Expedited review shall enjoy the expedited judicial hearings provided for by this chapter. In the case of a request for expedited review, the chief executive officer shall make the determinations provided for in subsections (a) and (b) and submit such chief executive officer's recommendation to the governor. If the governor approves, the governor has to issue an executive order specifying the agencies or parts of the regulatory process to be included in expedited review and the procedure to be followed.

(2) An applicant may seek to be declared a major energy project and to utilize expedited review solely to enjoy any one (1) of the benefits set out in this chapter, such as expedited judicial review or consolidation of hearings, but such applicant shall be limited to the relief sought.

(d) A request for designation of a project as a major energy project and use of the joint review process, or for expedited review, shall be approved or rejected within one (1) month of the initial request.

(e) Once an energy project has been designated a major energy project, and the joint review process or expedited review process has begun, the designation and process shall not be revoked or terminated unless requested by the applicant or unless procured by fraud or misrepresentation.

(f) A decision of the contact agency or governor designating an energy project as a major energy project shall not be subject to judicial review, except for fraud or misrepresentation and no court shall hold unlawful or set aside any department or agency action, finding, rule, or conclusion on the basis of a decision designating an energy project as a major energy project.



§ 13-18-104 - Joint review team -- State lead agency -- Local lead agency.

(a) If a project is designated a major energy project and approved for the joint review process, a joint review team shall be formed. The state agencies in the team shall be designated by the governor and shall include all departments or agencies whose approval will be required for any state-issued permit which the project may require. The governor shall designate one (1) agency to be the state lead agency.

(b) In addition to state agencies, the team shall include any local agencies whose approvals may be required in the development of the project. The joint review staff shall be responsible for identifying and contacting each involved local agency. If a local government has more than one (1) involved agency, its chief executive officer shall designate the local lead agency.

(c) In addition to state and local agencies, federal agencies whose approvals may be required in the development of the project shall be invited to join the team. The joint review staff shall be responsible for identifying and contacting each involved local agency.

(d) In addition to all governmental agencies, the team shall include the project applicant as an ex officio member.



§ 13-18-105 - Duty of joining local agency to participate in and abide by joint review process schedule.

If a local agency joins the team, the head of that agency and the chief executive officer of the local government in which the agency is located shall agree to participate in the joint review process and abide by the project decision schedule for all locally required permits, licenses, or other approvals. Such agreement shall not negate the independent authority of the local agency or government to issue its ultimate approval or disapproval, so long as such decision is made in accordance with the project decision schedule.



§ 13-18-106 - Joining federal agency to cooperate and abide by schedule.

If a federal agency joins the team, it shall abide by the project decision schedule and cooperate in the joint review process, insofar as is possible and consistent with federal law.



§ 13-18-107 - Meeting of joint review team -- Timing -- Notice.

(a) After all involved state, local, and federal agencies have been identified, the joint review staff shall call a meeting of the joint review team.

(b) Such meeting shall be called not more than six (6) weeks after the project is designated a major energy project, and the participants shall be given at least two (2) weeks notice of the meeting. The notice shall include the time, date and place of the meeting, the agenda to be considered, and any additional information needed to inform participants or the public of the purpose of the meeting. The notice shall be advertised in a newspaper of general circulation.



§ 13-18-108 - Selection of team leader -- Presentation by applicant -- Draft agreement.

(a) At the first meeting, the joint review team shall select a participating agency to be team leader.

(b) The applicant shall make a presentation to the team at this meeting on the project, stating what actions it has already undertaken, what actions will be undertaken in the future, and what actions it would like the team to take.

(c) Based on the information submitted by the applicant to the contact agency, the joint review staff shall submit a draft agreement of responsibilities to the team describing the statutory and regulatory jurisdiction, duties and responsibilities of each permitting and nonpermitting agency at each level of government that may review the proposed project. It shall also describe the responsibilities and general schedule of the applicant.



§ 13-18-109 - Second meeting -- Completion of agreement of responsibility.

(a) After the team members have had a reasonable time to review the draft agreement and the applicant's presentation, but not more than four (4) weeks, the team leader shall call a second meeting. At this meeting the team shall complete the agreement of responsibility. When completed it shall be signed by the team members.

(b) Notice of this meeting shall be given in accordance with § 13-18-107.



§ 13-18-110 - Additional meetings.

(a) After the agreement of responsibility has been signed, the team shall hold such additional meetings as it deems necessary to hear public comment, to gather information on the project, and clarify the responsibilities of the team members. At these meetings, the team and the applicant shall also develop a tentative project decision schedule.

(b) At least two (2) of these meetings shall be held in the vicinity of the project site.

(c) Not more than fourteen (14) weeks shall be used to complete this process.

(d) Adequate public notice shall be given prior to each meeting, in accordance with § 13-18-107.



§ 13-18-111 - Consolidation of applications -- Project decision schedule.

(a) During the meetings provided for in § 13-18-110, the applicant and the involved agencies shall agree whether or not to attempt a coordination of applications. If possible, the applicant and the team should attempt to agree on one (1) consolidated application designed to satisfy the requirements of all participating agencies without violating administrative and substantive law.

(b) If one (1) consolidated application is not possible, the applicant and the team shall endeavor to consolidate as many different applications as possible into one (1) application. It is expected that all state and local applications will be so consolidated.

(c) When agreement on consolidation of applications has been reached, a project decision schedule shall be adopted to chart the application and approval process. The schedule may subsequently be modified by the team if necessary, but the general time limits agreed on by the applicant and the permitting agencies should be maintained.



§ 13-18-112 - Preapplication meetings -- Failure to participate.

(a) Beginning as early in the joint review process as possible, but not less than thirty (30) days prior to application, the applicant and permitting agencies shall hold preapplication meetings to determine what each expects from the other so as to accelerate the application process.

(b) The applicant shall also meet with public individuals and groups who have expressed or have identified interests in the project, either through the medium of the meeting provided for in §§ 13-18-108 -- 13-18-110, or otherwise, to identify and deal with the concerns of such persons.

(c) If persons who have had the opportunity to participate in preapplication meetings and raise concerns did not do so, it shall be noted in the application record.

(d) Notice of such meetings shall be given in accordance with § 13-18-107.



§ 13-18-113 - Implementation and compliance with project decision schedule.

(a) When the project decision schedule has been agreed on, the application shall be submitted and actions taken in accordance with it. Each permitting agency and the applicant shall endeavor to comply with the schedule so as to complete the permitting process as expeditiously as possible, with due regard for public health, safety, and welfare, and the rights of the applicant. The team leader shall monitor implementation of the schedule and act to resolve delays or disputes.

(b) No project decision schedule shall encompass a period of more than two (2) years unless the team finds that additional time is necessary.

(c) The time limits for agencies' actions set out in the project decision schedule shall be followed unless the team determines that different deadlines would help expedite or coordinate government review.

(d) Notwithstanding any other provision of law, the time limits and special procedures imposed by the project decision schedule shall constitute the lawful decision-making deadlines and procedures for reviewing applications filed by the applicant.



§ 13-18-114 - Special procedures for state agencies authorized.

(a) Notwithstanding any other provision of law, the team may establish special procedures in the project decision schedule for any state agency subject to such schedule.

(b) Such procedures shall be consistent with all statutes and rules, regulations and orders promulgated by the agency except that the team may require the agency to:

(1) Consolidate, to the maximum extent practicable, its proceedings respecting actions and decisions which are subject to the project decision schedule with the proceedings of other agencies, including other state and local agencies which are also subject to such schedule;

(2) Establish permit, license, and other filing requirements which eliminate unnecessary duplication, and, to the maximum extent practicable, provide for uniform collection, analysis, and reporting of such data;

(3) Substitute legislative-type hearings in lieu of trial-type hearings; provided, that in any cases in which:

(A) A formal hearing including an opportunity for cross-examination of witnesses is authorized by any provision of statute other than this chapter; and

(B) The agency determines there is a genuine and substantial dispute of fact which can only be resolved with sufficient accuracy by the introduction of evidence in a formal hearing;

the agency shall designate such dispute for resolution in a formal hearing conducted in accordance with the statute providing for such hearing;

(4) Shorten time periods for actions required by agency procedures;

(5) Conduct hearings, except where such hearings are conducted pursuant to subdivision (b)(3), in which parties may submit such written data, views, or arguments and such written responses to the data, views or arguments submitted by other parties, as the team, agency, or the presiding employee may specify and in which oral presentation is limited to brief oral argument with respect to the written submissions;

(6) Establish procedures for issuing final decisions in which the presiding employee at any hearing may be required to certify the hearing record to the agency for decision without an initial decision. Such procedures may also require the presiding employee to submit the record to the agency without a recommended or tentative decision, but with such analysis of the record as the agency may specify. The agency itself shall then make the decision; or

(7) Utilize any combination of procedures authorized by this subsection (b).



§ 13-18-115 - Judicial action to enforce schedule.

(a) If any state or local agency has failed or is reasonably likely to fail to comply with a project decision schedule, the team leader may bring an enforcement action in the appropriate chancery court.

(b) In any action brought under this section, if the court determines that any state or local agency has failed or is reasonably likely to fail to comply with a project decision schedule, the court shall order the agency to act in accordance with the existing schedule where such action would be practical and would not deny any person due process of law.

(c) If the court determines that the agency has failed or is reasonably likely to fail to comply with a project decision schedule but that action in accordance with the project decision schedule would clearly be impracticable or would deny any person due process of law, the court shall instruct the team to revise the project decision schedule to require the agency to complete consideration of the applicant's request as soon as practicable, consistent with due process of law. Immediately upon receipt from the team of a certified copy of the revised project decision schedule, the court shall issue an order directing the agency to comply with such schedule.

(d) Notwithstanding any other provision of law including any other provision of this chapter, any action brought under this section shall be assigned for hearing and completed at the earliest possible date, shall, to the greatest extent practicable, take precedence over all other matters pending on the docket of the court at the time, and shall be expedited in every way by such court.



§ 13-18-116 - Consolidated hearings.

(a) If agreed to by the team and the applicant, consolidated hearings shall be used when possible. Such hearings shall include all hearings which agencies would be required to conduct individually. The team and the applicant shall determine which agencies shall be included in the consolidated hearings, but no agency shall be included over the objection of the applicant, if the action required from that agency is merely routine or administrative. If an application by the applicant to a particular agency would not otherwise require a hearing, such agency shall not be included in the consolidated hearing and no action taken in the consolidated hearing shall delay such application.

(b) The consolidated hearing is intended to combine public hearings concerned with similar regulatory topics, e.g., water quality, into one (1) hearing, thus avoiding the need for additional individual hearings. Issues to be considered in the hearing must be common to each agency and clearly indicated in the agenda and public notice. A common hearing procedure must be developed that satisfies due process and individual agency statutes. One (1) hearing record should be prepared for use by each agency.

(c) Procedural and organizational arrangements for the hearing should be made as far in advance as possible. Guidelines for organizing the hearing are provided below:

(1) The team and applicant should identify those public hearings that could be coordinated. If possible, such identification should occur when the project decision schedule is formulated;

(2) The team, in conjunction with the applicant and relevant agencies, should decide whether it is feasible to coordinate those hearings and which coordinated approach would be desirable;

(3) Assuming coordination is feasible, the team leader should appoint one (1) team member to develop a coordinated hearing plan;

(4) The team member assigned to develop the plan will arrange various meetings, as necessary, with relevant agency representatives, their attorneys and the proponent to develop and review proposed plans;

(5) Once a plan has been agreed upon, the decision schedule should be modified, if necessary, to reflect the hearing agreement;

(6) If the participating agencies and the proponent agree, the team member assigned to coordinate development of the joint hearing plan should continue to coordinate implementation of the plan; and

(7) The coordinated hearing plan should be discussed at one (1) or more team meetings to allow for public comment.



§ 13-18-117 - State or local timing provisions modified to coincide with federal law.

To effect maximum consolidation and coordination of the permitting process, any state or local law or regulation on the timing for filing documents, holding hearings, or providing notice is hereby modified to the necessary extent to coincide with the applicable federal law or regulation, if the federal agency involved participates in the joint review process.



§ 13-18-118 - Waiver of state or local law enacted after commencement of construction.

(a) The joint review team is authorized to waive application of any state or local statutes, regulations, or requirements enacted or promulgated after the commencement of construction of a major energy project, unless the general assembly explicitly prohibits such waiver. No waiver pursuant to this section shall take effect unless:

(1) The team finds that the waiver is necessary to ensure timely and cost-effective completion and operation of the facility; and

(2) The team, after consultation with the agency responsible for implementing the statute, regulation, or requirement to be waived, finds that the waiver will not unduly endanger public health or safety.

(b) (1) For the purposes of this section, "commencement of construction" means that the owner or operator of a major energy project has obtained all necessary preconstruction approvals or permits required by state or local laws or regulations and either has:

(A) Begun or caused to begin, a continuous program of physical on-site construction of the facility, including site clearance, grading, dredging, or land filling in preparation for the fabrication, erection, or installation of the building components of the facility; or

(B) Entered into binding agreements or contractual obligations, which cannot be cancelled or modified without substantial loss to the owner or operator, to undertake a program of construction of the facility to be completed within a reasonable time.

(2) For the purpose of this subsection (b), interruptions resulting from acts of God, strikes, litigation, or other matters beyond the control of the owner shall be disregarded in determining whether such construction is continuous.



§ 13-18-119 - Modification of project decision schedule.

(a) At any time prior to the completion of the major energy project, the joint review team may:

(1) Revise the special procedures for state or local agencies on the project decision schedule;

(2) Add new special procedures for state or local agencies on the project decision schedule;

(3) Revise any deadline on the project decision schedule; or

(4) Add any new deadline on the project decision schedule.

(b) No modification in the project decision schedule shall be allowed unless the team determines that:

(1) Such modification would further the purposes of this chapter;

(2) Continued adherence to the schedule would be impractical or would not be in the public interest;

(3) In the case of a request for a modification by an agency, that the agency has exercised due diligence in attempting to comply with the schedule;

(4) In the case of a request for a modification by an applicant, that the applicant has exercised due diligence in attempting to comply with the schedule; and

(5) Except as provided by this section, such modification is consistent with § 13-18-114 and is published in a newspaper of general circulation.



§ 13-18-120 - Certification of approvals -- Effect.

(a) If the joint review team has been notified by the agencies with authority to grant such approvals or perform such actions, or by a reviewing court, that all agency actions and approvals on the project decision schedules relating to a priority energy project:

(1) Have been granted;

(2) Have been performed; or

(3) Are not necessary;

and if judicial review of such actions or approvals is completed, then the team shall certify the same. Such certification shall indicate any conditions and the expiration date of any approvals that have been granted to the project.

(b) A certificate issued by the team under subsection (a) shall constitute conclusive evidence in any judicial or executive proceeding that all actions and approvals necessary to the completion and initial operation of the project have been granted for the duration and subject to the conditions specified on the certificate.



§ 13-18-121 - Intervention or appearance in other action.

(a) The joint review team, or the applicant individually, may intervene in any state or local agency proceeding if such agency proceeding involves an action pursuant to this chapter or involving the project.

(b) The joint review team, or the applicant individually, may appear as a party of right in any judicial proceeding involving an action pursuant to this chapter or involving the project.



§ 13-18-122 - Appeals -- Consequent revision of project decision schedule.

(a) Any judicial appeal which is provided for in the permitting process of any individual agency shall be permitted when such agency joins in the joint review process, and any action of the joint review team in conducting such process may be appealed if such action by the permitting agency would be appealable.

(b) Unless specified otherwise, appeals shall be made to the chancery court for Davidson County, and shall be given priority by that court and heard before any other action not already under consideration by that court.

(c) Any appeal from a decision of the chancery court shall be made directly to the Tennessee supreme court and be expedited by that court. Any review by the Tennessee supreme court shall be assigned for hearing and completed at the earliest possible date, shall to the greatest extent practicable take precedence over all other matters on the docket of the court at that time, and shall be expedited in every way by such court.

(d) Immediately following any decision remanding to an agency any case or controversy involving the validity of this chapter or an action pursuant to this chapter, the joint review team shall revise the project decision schedule as necessary to expedite any further proceedings required by the decision of the court. Such revisions shall be consistent with § 13-18-119.



§ 13-18-123 - Time limits for petitions for review.

(a) Except as provided by subsection (b), any petition for review of any action pursuant to this chapter or of the validity of this chapter shall be brought not later than twenty (20) days following the date of actual or constructive notice of the final agency action relating to the action which is being challenged.

(b) Any petition for review of the reasonableness of any deadline in a project decision schedule shall be brought not later than thirty (30) days after such deadline is listed on the project decision schedule and published in a newspaper of general circulation or such challenge shall be barred. The party challenging the reasonableness of the deadline shall have the burden of proof.

(c) Any petition for review of the validity of this chapter or of any action pursuant to this chapter shall be barred unless a complaint is filed prior to the expiration of time limits prescribed by subsections (a) and (b).



§ 13-18-124 - Limitations on injunctive relief not part of final judgment.

(a) Except as provided in subsection (b), no court shall have jurisdiction to grant any injunctive relief lasting longer than ninety (90) days against any act pursuant to this chapter, except in conjunction with the final judgment entered in a case.

(b) No court shall have jurisdiction to grant any injunctive relief preventing the enforcement of a project decision schedule except in conjunction with a final judgment. If the court on review determines that a deadline on a project decision schedule is not reasonable, the court may instruct the board to extend the deadline period.



§ 13-18-125 - Expedited review procedure.

If the applicant seeks an expedited review under § 13-18-103(c), the applicant and the agencies which are involved may utilize any provision of this chapter, including project decision schedules, consolidated hearings, and all provisions for expedited judicial review. When using a procedure, such as a project decision schedule, the applicant and the agency or agencies involved in the expedited review, acting together, are authorized to take any action or do anything that a joint review team may or should do, and for that purpose may act as a joint review team.



§ 13-18-126 - All state entities authorized to provide assistance -- Composition of joint review staff -- Loans of personnel.

(a) All departments, agencies, or other entities of state government, including the University of Tennessee and institutions operated by the board of regents, are authorized to provide any assistance requested by the joint review team, the team leader, or the contact agency.

(b) The joint review staff may be drawn from any of the preceding entities and personnel shall be placed on loan to the team at the request of the team leader. The loan shall continue for the term of the joint review process, and for a reasonable time thereafter, and during such period the compensation, benefits, and expenses of such loaned employee shall continue to be paid by the employing entity.



§ 13-18-127 - Rules and regulations.

The contact agency or joint review team or team leader is authorized to promulgate rules and regulations to effectuate the purposes of this chapter. Rules and regulations procedural in nature only shall not be subject to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Any other rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 13-18-128 - Statutory purpose -- Liberal construction.

This chapter is declared to be remedial in nature to reduce the reliance of Tennessee on imported energy products, and this chapter shall be liberally construed to effectuate its purposes and provide for the most rapid development of major energy projects consistent with public health and safety.






Chapter 19 - Energy Conservation Code

§ 13-19-101 - Model Energy Code -- Adoption.

The Model Energy Code, 1992 Edition, for energy conservation in new building construction, published by the Council of American Building Officials, is hereby adopted by reference as the minimum requirements for the effective use of energy in new buildings. Notwithstanding the first sentence of this section, local jurisdictions shall have the option of adopting the 2000 International Energy Conservation Code with 2002 amendments, published by the International Code Council, as the minimum requirements for the effective use of energy in new buildings in that jurisdiction. However, any revisions or amendments to the above referenced codes shall become effective only upon approval by the general assembly or upon approval by the appropriate committee of the general assembly.



§ 13-19-102 - Application -- Utilization of solar hot water heating systems.

(a) The state code for energy conservation established by this chapter shall govern the design and construction of new buildings and structures or portions thereof and additions to existing buildings that provide facilities or shelter for public assembly, educational, business, mercantile, institutional, storage, and residential occupancies, as well as those portions of factory and industrial occupancies designed primarily for human occupancy by regulating their exterior envelopes and the selection of their heating, ventilating and air conditioning systems, service water heating, electrical distribution and illuminating systems and equipment for effective use of energy.

(b) The state building commission shall utilize solar hot water heating systems if cost-efficient over the term of the bonds in any projects that involve conventional hot water systems.



§ 13-19-103 - Exemptions.

Buildings are exempt from the provisions of this code as follows:

(1) All nonresidential farm buildings;

(2) All temporary buildings used exclusively for construction purposes;

(3) Other buildings as specifically exempted by § 103.3 of the Model Energy Code, 1992 Edition or as specifically exempted by § 101.4.1 of the 2000 International Energy Conservation Code with 2002 amendments in jurisdictions that have adopted the 2000 International Energy Conservation Code with 2002 amendments pursuant to § 13-19-101; and

(4) Additions to one-family and two-family dwellings which:

(A) Are less than ten percent (10%) of the square footage of the dwelling; and

(B) Have more than fifty percent (50%) of the total outside wall and roof space composed of glass.



§ 13-19-104 - Amendment to code.

Section 104.1 of the Model Energy Code, 1992 Edition shall be amended by deleting the period at the end of the section and replacing it with a semicolon followed by these words "however, the building official may not require submission of plans prepared by a licensed engineer or architect in the case of plans for single family dwellings and duplexes."



§ 13-19-105 - Enforcement.

It is the responsibility of every city, county, town, municipal corporation, and metropolitan government to enforce this chapter. It is the responsibility of the state building commission and its staff to enforce this chapter as to any buildings designed or constructed, regardless of location, under its supervision, in accordance with § 4-15-106.



§ 13-19-106 - Adoption by local governments.

Each local government shall adopt the state code for energy conservation in new building construction with any amendments it deems reasonably necessary to accommodate local conditions. If the standards adopted by local governments are equal to or stricter than the code, the local standards shall control. If the local standards are less strict than the code standards, the code standards shall control.



§ 13-19-107 - Fees.

Local governments may charge a reasonable fee for each permit, to offset the costs of administration, inspection, and enforcement of the code, as local government sees fit. The fee may not accrue to the general revenue of the local government or by any other application become subject to laws regulating local taxation.



§ 13-19-108 - Adoption of department of housing and urban development methods and practice.

Any worksheets, prescriptive methods, alternative methods or practices concerning the Model Energy Code compliance or the 2000 International Energy Conservation Code with 2002 amendments compliance deemed acceptable by the department of housing and urban development shall be acceptable in the state of Tennessee.






Chapter 20 - Housing Authorities Law

Part 1 - General Provisions

§ 13-20-101 - Short title.

This chapter may be referred to as the "Housing Authorities Law."



§ 13-20-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" or "housing authority" means a public body and a body corporate and politic organized in accordance with this chapter for the purposes, with the powers, and subject to the restrictions, hereinafter set forth;

(2) "Bonds" means any bonds, interim certificates, notes, debentures, or other obligations of the authority issued pursuant to this chapter;

(3) "Business" means any lawful activity conducted primarily:

(A) For the purchase, sale, lease and rental of personal and real property, and for the manufacturing, processing, or marketing of products, commodities, or any other personal property;

(B) For the sale of services to the public; or

(C) By a nonprofit organization;

(4) "City" means the city or town which is, or is about to be, included in the territorial boundaries of an authority when created hereunder;

(5) "City clerk" and "mayor" means the clerk and mayor, respectively, of the city, or the officers thereof, charged with the duties customarily imposed on the clerk and mayor, respectively;

(6) "Commissioner" means one (1) of the members of an authority appointed in accordance with this chapter;

(7) "Community facilities" includes real and personal property, and buildings and equipment for recreation or social assemblies, for educational, health or welfare purposes and necessary utilities when designed primarily for the benefit and use of the housing authority and/or the occupants of the dwelling accommodations;

(8) "Contract" means any agreement of an authority with or for the benefit of an obligee whether contained in a resolution, trust indenture, mortgage, lease, bond or other instrument;

(9) "Council" means the legislative body, council, board of commissioners, board of trustees, or other body charged with governing the city;

(10) "Dwelling unit" means a building or structure used as a place of residence;

(11) "Farmers of low income" means persons or families who at the time of their admission to occupancy in a dwelling of the authority:

(A) Live under unsafe or unsanitary housing conditions;

(B) Derive their principal income from operating or working upon a farm; and

(C) Had an aggregate average annual net income for the three (3) years preceding their admission that was less than the amount determined by the authority to be necessary, within its area of operations, to enable them, without financial assistance, to obtain decent, safe, and sanitary housing, without overcrowding;

(12) "Federal government" includes the United States, or any agency, instrumentality, corporate or otherwise, of the United States;

(13) "Governing body" means the council of any city;

(14) "Government" includes the state and federal governments and any subdivision, agency or instrumentality, corporate or otherwise, of either of them;

(15) (A) "Housing project" includes all real and personal property, buildings and improvements, stores, offices, lands for farming and gardening, and community facilities acquired or constructed or to be acquired or constructed pursuant to a single plan or undertaking, to:

(i) Demolish, clear, remove, alter or repair unsanitary or unsafe housing; and/or

(ii) Provide safe and sanitary dwelling accommodations for persons of low income;

(B) "Housing project" may also be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements, and all other work in connection therewith. "Housing project" may also include such buildings and equipment for recreational or social assemblies for educational, health or welfare purposes, and such necessary utilities, as are designed primarily for the benefit and use of the housing authority and/or the occupants of such dwelling accommodations;

(16) "Mixed-finance project" means a project that is financially assisted by private resources, which may include low-income housing tax credits, in addition to an amount provided under any state or federal program. "Mixed-finance project" includes a project that is developed by:

(A) An authority or by an entity affiliated with an authority;

(B) A partnership, a limited liability company, or other entity in which the authority, or an entity affiliated with an authority, is a general partner, managing member, or otherwise participates in the activities of the entity; or

(C) Any entity that grants to the authority the right of first refusal and first option to purchase, after the close of the compliance period, the qualified low-income building in which the public housing units exist in accordance with the Internal Revenue Code of 1986, § 42(i)(7), codified in 26 U.S.C. § 42(i)(7);

(17) "Mortgage" includes deeds of trust, mortgages, building and loan contracts or other instruments conveying real or personal property as security for bonds and conferring a right to foreclose and cause a sale thereof;

(18) "Municipality" means any city, town, or village or other municipality in the state;

(19) "Obligee of the authority" or "obligee" includes any bondholder, trustee or trustees for any bondholders, any lessor demising property to the authority used in connection with a housing project or any assignee or assignees of the lessor's interest or any part thereof, and the United States, when it is a party to any contract with the authority;

(20) "Persons of low income" means persons or families who lack the amount of income which is necessary, as determined by the authority undertaking the housing project, to enable them, without financial assistance, to live in decent, safe, and sanitary dwellings, without overcrowding;

(21) "Real property" includes lands, lands under water, structures, and any and all easements, franchises and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise;

(22) "Representative district" means any division or district of any city or municipality which is created for the purpose of electing a representative to the governing body of the city or municipality;

(23) "State" means the state of Tennessee;

(24) "Taxing agency" means any county, city, town or metropolitan government in the state; and

(25) "Trust indenture" includes instruments pledging the revenues of real or personal properties but not conveying such properties or conferring a right to foreclose and cause a sale thereof.



§ 13-20-103 - Meetings and residence of commissioners.

Nothing contained in this chapter shall be construed to prevent meetings of the commissioners anywhere within the perimeter boundaries of the area of operation of the authority or within any additional area where the housing authority is authorized to undertake a housing project, nor to prevent the appointment of any person as a commissioner of the authority who resides within such boundaries or such additional area, and who is otherwise eligible for such appointment under this chapter.



§ 13-20-104 - Powers of housing authority.

(a) An authority has the power to:

(1) Investigate into living, dwelling and housing conditions and into the means and methods of improving such conditions;

(2) Determine where unsafe, or unsanitary dwelling or housing conditions exist;

(3) Study and make recommendations, in cooperation with any city, municipal or regional planning commission, concerning the plan of any city or municipality located within its boundaries in relation to the problem of clearing, replanning and reconstruction of areas in which unsafe, or unsanitary dwelling or housing conditions exist, and concerning provisions for dwelling accommodations for persons of low income;

(4) Prepare, carry out and operate housing projects;

(5) Provide for the construction, reconstruction, rehabilitation, improvement, alteration or repair of any housing project or any part thereof by direct sponsorship of the authority, by the purchase of a mortgage or by the making of a mortgage loan to a not-for-profit entity or corporation. In the event it becomes necessary for an authority to issue bonds for the obtaining of capital to purchase a mortgage or the making of a mortgage loan as provided for in this section, the bond issue shall first be approved by ordinance or resolution of the local governing body;

(6) Own, operate, assist, or otherwise participate in one (1) or more mixed-finance projects to provide for the construction, reconstruction, rehabilitation, improvement, alteration or repair of any housing project or any part thereof. An authority may provide capital assistance, operating assistance and financing assistance to a mixed-finance project in the form of a grant, loan, guaranty, collateralization or other form of investment in the project, or other form of public or private borrowings, for the construction or rehabilitation of a housing project;

(7) Take over by purchase, lease or otherwise any housing project located within its boundaries undertaken by any government, or by any city or municipality located in whole or in part within its boundaries;

(8) Manage as agent of any city or municipality located in whole or in part within its boundaries any housing project constructed or owned by such city;

(9) Act as agent for the federal government in connection with the acquisition, construction, operation and/or management of a housing project or any part thereof;

(10) Arrange with any city or municipality located in whole or in part within its boundaries or with a government for the furnishing, replanning, installing, opening or closing of streets, roads, roadways, alleys, sidewalks or other places or facilities;

(11) Arrange for the acquisition by such city, municipality, or government of property, option or property rights;

(12) Arrange for the furnishing of property or services in connection with a project;

(13) Arrange with the state, its subdivisions and agencies, and any county, city or municipality of the state, to the extent that it is within the scope of each of their respective functions:

(A) Cause the services customarily provided by each of them to be rendered for the benefit of such housing authority and/or the occupants of any housing projects;

(B) Provide and maintain parks and sewerage, water and other facilities adjacent to or in connection with housing projects; and

(C) Change the city or municipality map, to plan, replan, zone or rezone any part of the city or municipality;

(14) Lease or rent any of the dwellings or other accommodations or any of the lands, buildings, structures or facilities embraced in any housing project and to establish and revise the rents or charges therefor;

(15) Enter upon any building or property in order to conduct investigations or to make surveys or soundings;

(16) Purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise, any property, real or personal or any interest therein from any person, firm, corporation, city, municipality, or government;

(17) Acquire by eminent domain any real property, including improvements and fixtures thereon except as provided in § 13-20-105;

(18) Sell, exchange, transfer, assign, or pledge any property, real or personal or any interest therein to any person, firm, corporation, municipality, city, or government;

(19) Own, hold, clear and improve property;

(20) Insure or provide for the insurance of the property or operations of the authority against such risks as the authority may deem advisable;

(21) Procure insurance or guarantees from the federal government of the payment of any debts or parts thereof secured by mortgages made or held by the authority on any property included in any housing project;

(22) Borrow money upon its bonds, notes, debentures, or other evidences of indebtedness and secure the same by pledges of its revenues, and, subject to the limitations hereinafter imposed, by mortgages upon property held or to be held by it, or in any other manner;

(23) In connection with any loan, agree to limitations upon its right to dispose of any housing project or part thereof or undertake additional housing projects;

(24) In connection with any loan by a government, agree to limitations upon the exercise of any powers conferred upon the authority by this chapter;

(25) Invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control;

(26) Sue and be sued;

(27) Have a seal and alter the same at pleasure;

(28) Have a perpetual succession;

(29) Make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority;

(30) Make and from time to time amend and repeal bylaws, rules and regulations not inconsistent with this chapter;

(31) Conduct examinations and investigations and hear testimony and take proof under oath at public or private hearings on any matter material for its information;

(32) Issue subpoenas requiring the attendance of witnesses for the production of books and papers and to issue commissions for the examination of witnesses who are out of the state or unable to attend before the authority, or are excused from attendance;

(33) Make available to such agencies, boards or commissions as are charged with the duty of abating or requiring the correction of nuisance or like conditions, or of demolishing unsafe or unsanitary structures within its territorial limits, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety or welfare;

(34) Provide consulting services to housing authorities outside the housing authority's territorial jurisdiction;

(35) Enter into management contracts with other authorities outside the authority's territorial jurisdiction, which provide for the management of all or any part of the operations of an authority or all or any part of a housing project or a mixed-finance project of an authority; and

(36) Enter into agreements with municipalities under which the authority agrees to exercise any or all powers of an authority under this chapter relating to redevelopment or urban renewal projects for such municipality with respect to one (1) or more redevelopment or urban renewal projects, including, but not limited to, holding public hearings, preparing redevelopment and urban renewal plans and managing redevelopment projects; provided, however, that all debt related to such redevelopment projects must be issued by the housing authority for the jurisdiction subject to the agreement and the housing authority for the jurisdiction subject to the agreement must consent to such agreement by resolution. Any municipality may enter into an agreement described in this subsection (a).

(b) Any of the investigations or examinations provided for in this chapter may be conducted by the authority or by a committee appointed by it, consisting of one (1) or more commissioners, or by counsel, or by an officer or employee specially authorized by the authority to conduct it. Any commissioner, counsel for the authority, or any persons designated by it to conduct an investigation or examination shall have power to administer oaths, take affidavits and issue subpoenas or commissions. An authority may exercise any or all of the powers herein conferred upon it, either generally or with respect to a specific housing project or projects through or by an agent or agents which it may designate, including any corporations which are or shall be formed under the laws of this state, and for such purposes, an authority may cause one (1) or more corporations to be formed under the laws of this state or may acquire the capital stock of any corporation or corporations. All housing project property owned by a corporate agent of a housing authority is subject to the control of and is deemed to be property of the housing authority. Any corporate agent may, to the extent permitted by law, exercise any of the powers herein conferred upon the authority. For purposes of this subsection (b), "corporation" shall include both for-profit corporations and nonprofit corporations.

(c) In addition to all of the other powers herein conferred upon it, an authority may do all things necessary and convenient to carry out the purposes and provisions of this chapter. No provisions with respect to the acquisition, operation or disposition of property by other public bodies shall be applicable to an authority unless the general assembly shall specifically so state.

(d) Notwithstanding anything to the contrary contained in this chapter or in any other provision of law, an authority may include, in any contract let in connection with a project, stipulations requiring that the contractor and any subcontractor comply with requirements as to minimum wages and maximum hours of labor, and comply with any conditions which the federal government may have attached to its financial aid of the project.

(e) (1) Notwithstanding anything to the contrary contained in this chapter or in any other provision of law, an authority shall not initiate any public housing project under this chapter or any other provision of law until the governing body, or agency designated by it or empowered by law to act, of each city or municipality, in which any of the area to be covered by the project is situated in a representative district thereof, has approved the proposed public housing project plan, which provides an outline for the development, construction, lease, or purchase of the proposed housing project and is sufficiently complete to indicate its relationship to definite local objectives of appropriate land use and providing decent, safe, and sanitary housing for persons of low income.

(2) Such cities or municipalities are hereby authorized to approve public housing project plans through their governing body or agency designated by it for that purpose.

(A) The governing body shall not approve a public housing project plan until after a public hearing has been held by the governing body, or the agency designated by it or empowered by law so to act, to determine the necessity for the adoption of the public housing project proposal. Notice of the public hearing shall be given, by publishing once a week for three (3) consecutive weeks immediately preceding the public hearing in a newspaper of general circulation published in the city or municipality, providing notice of the time, place, and purpose of the public hearing and identifying at least two (2) locations, one (1) of which shall be the offices of the authority, where a map of the area to be included in the proposed public housing project, with the streets or other lines marking the boundaries of the area clearly indicated, may be reviewed by interested persons; and

(B) The failure to give the notice required in subdivision (e)(2)(A) may be asserted only by an owner having interest in property or an occupant of a business or dwelling unit thirty (30) days prior to the date of public hearing within the representative district in which a public housing project, as authorized pursuant to this chapter, both under the public or private acts, is proposed to be developed, constructed, leased, or purchased as a cause of action on the trial of the issue of the right of the housing authority to develop, construct, lease, or purchase the public housing project, and such failure to give notice as required in subdivision (e)(2)(A) constitutes a cause of action unless, in the judgment of the court trying such issue, there has been compliance with subdivision (e)(2)(A).

(3) For purposes of this subsection (e), "public housing project" shall mean housing units that are subject to a housing authority's annual contribution contract with the United States department of housing and urban development.

(f) (1) "Low-income housing tax credit (LIHTC) property" means low-income housing property restricted under government regulations pursuant to § 42 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 42, the low-income housing tax credit program.

(2) Upon the affirmative vote of a majority of the members of its governing body, the city or county for which a housing authority is created may delegate to such housing authority the authority to negotiate and accept payments in lieu of ad valorem taxes from the housing authority's lessees operating LIHTC property; provided, however, that such authorization shall be granted only upon a finding that such payments are deemed to be in furtherance of the housing authority's public purposes. The housing authority shall submit each such agreement to the city or county legislative body of all affected taxing jurisdictions for approval.

(3) Before October 1 of each year, a housing authority to which authority to negotiate payments in lieu of taxes has been delegated by a city or county shall submit to the state board of equalization an annual report containing a list of all the real and personal property owned by the housing authority and its associated entities and subsidiaries with respect to which payments in lieu of ad valorem taxes have been negotiated and accepted; the value of each listed property, as estimated by the lessee of the property; the date and term of the lease for each listed property; the amount of payments made in lieu of property taxes for each listed property; the date each listed property is scheduled to return to the regular tax rolls; and a calculation of the taxes which would have been due for each listed property if the properties were privately owned or otherwise subject to taxation. Each lessee of the housing authority shall be responsible for the timely completion and filing of the report, and failure to timely complete and file the report shall subject such lessees to a penalty equivalent to that applicable to similar lessees of industrial development corporations; provided, that no lessee shall be liable who has provided the state board of equalization information required by this section as may be pertinent to property leased by the lessee from the housing authority.

(g) (1) If any two (2) authorities determine it to be in the best interest of each authority to merge, each such authority shall approve the merger by resolution. Any such resolution shall include the name of each authority involved in the merger, identify the surviving authority into which each authority plans to merge and the terms and conditions of the merger. Any such resolution shall be filed with each city or county that created each authority that is subject to the merger, and if the governing body of each such city or county approves such merger by resolution, the authorities may proceed with the merger. Upon the effective date of the merger:

(A) Every other authority that is a party to the merger shall merge into the surviving authority and the separate existence of every authority except the surviving authority shall cease;

(B) The title to all real estate and other property owned by each authority that is a party to the merger shall be vested in the surviving authority without reversion or impairment;

(C) The surviving authority shall be deemed to have assumed all liabilities and obligations of each authority that is a party to the merger;

(D) A proceeding pending against any corporation that is a party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the authority whose existence ceased; and

(E) The board of commissioners of the surviving entity shall remain unchanged.

(2) Upon the effective date of any such merger, the boundaries of the authority shall be deemed to be the collective boundaries of the merged authorities.

(3) The surviving authority for purposes of this chapter shall continue to be considered a city, county or regional authority as was the case prior to the merger, and the appointment and composition of the board of commissioners of the surviving authority shall not change.

(4) The power to merge authorities under this subsection (g) is supplemental to all other powers granted under this chapter to consolidate authorities or to create regional authorities.

(5) A notice of any merger of authorities pursuant to this subsection (g) shall be filed with the secretary of state.

(h) If an authority determines it to be in its best interest to dissolve, the authority shall approve such dissolution by resolution. Such resolution shall include a statement providing for the distribution of assets upon the completion of dissolution of the authority. Upon adoption of such resolution, subject to any approval required by the charter or bylaws of the authority and upon the approval by resolution by the governing body of each municipality or county that created such authority, articles of dissolution and termination setting forth the name of the authority, the date of its incorporation and a statement that the authority has approved the dissolution of the authority and the date on which such approval was given shall be delivered to the secretary of state. Upon filing the articles of dissolution with the secretary of state, the corporate existence of the authority shall terminate except for the purpose of conducting activities to wind up and liquidate its affairs, including collecting its assets, conveying and disposing of its properties that will not be distributed in kind, discharging or making provisions for discharging its liabilities, and returning, transferring or conveying assets held by the authority upon a condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, in accordance with such condition, transferring, subject to any contractual or legal requirements, its assets as provided or authorized by its charter or bylaws.



§ 13-20-105 - Private property -- Taking by eminent domain restricted under certain conditions.

A housing authority created under this chapter shall not have the power to take by eminent domain private property in an urban renewal area for the purpose of resale, if the owner of same desires to develop such owner's own property and if the designated reuse of the property in the urban renewal plan is such that the owner's parcel can be redeveloped by itself without affecting the objectives of the urban renewal plan as to the owner's parcel or adjoining or adjacent properties thereto, and the owner signs an agreement with the housing authority to abide by the urban renewal plan, in any development thereof.



§ 13-20-106 - Housing research and studies.

In addition to all its other powers, any authority may, within its area of operation, undertake and carry out studies and analyses of the housing needs, and of the meeting of such needs, including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rentals and sales prices, employment, wages and other factors affecting the local housing needs and the meeting thereof, and make the results of such studies and analyses available to the public and the building, housing and supply industries, and may also engage in research and disseminate information on the subject of housing.



§ 13-20-107 - Cooperation of authorities in exercise of powers.

Any two (2) or more authorities may join or cooperate with one another in the exercise, either jointly or otherwise, of any or all of their powers for the purpose of financing, including the issuance of bonds, notes or other obligations and giving security therefor, planning, undertaking, owning, construction, operating or contracting with respect to a housing project or projects located within the boundaries of any one (1) or more of the authorities. For such purposes, an authority may by resolution prescribe and authorize any other housing authority or authorities, so joining or cooperating with it, to act on its behalf with respect to any or all of such powers. Any authorities joining or cooperating with one another may by resolution appoint from among the commissioners of such authorities an executive committee with full power to act on behalf of such authorities with respect to any or all of their powers, as prescribed by resolutions of such authorities.



§ 13-20-108 - Eminent domain used to acquire land for housing projects and by United States agencies.

(a) A housing authority as defined in § 13-20-102 and any corporation, which is an agency of the United States, shall, upon the adoption of a resolution declaring that the acquisition of the property described therein is in the public interest and necessary for public use, have the right to acquire by eminent domain any real property, including improvements and fixtures thereon, which it may deem necessary for a housing project being constructed, operated or aided by it or the United States. Any corporation borrowing money or receiving other financial assistance from the United States or any agency thereof for the purpose of financing the construction or operation of any housing project or projects, the operation of which will be subject to public supervision or regulation, shall have the right to acquire by eminent domain any real property, including fixtures and improvements thereon which it may deem necessary for such project. A housing project shall be deemed to be subject to public supervision or regulation within the meaning of this chapter if the rents to be charged are in any way subject to the supervision, regulation or approval of the United States, the state or any of their subdivisions or agencies, or by a housing authority, city, municipality or county, whether such right to supervise, regulate or approve is by virtue of any law, statute, contract or otherwise.

(b) The power of eminent domain hereinabove conferred may be exercised pursuant to either:

(1) Title 29, chapter 16; title 29, chapter 17, part 5; and any amendments thereto; or

(2) Pursuant to any other applicable statutory provisions, now in force or hereafter enacted, for the exercise of the power of eminent domain.

(c) Property already devoted to a public use may be acquired; provided, that no property belonging to any city or municipality or to any government may be acquired without its consent and that no property belonging to a public utility corporation may be acquired without the approval of the commission or other officer or tribunal, if any there be, having regulatory power over such corporation.

(d) Whenever the power of eminent domain as herein conferred shall be exercised, in estimating the damages, the jury or jury of view, as the case may be, shall give the value of the land or rights taken without deduction, together with incidental damages, if any. Where the removal of furniture, household belongings, fixtures, merchandise, stock in trade, inventories, equipment or machinery is made necessary by the taking, the reasonable expense of such removal shall be considered in assessing incidental damages. The reasonable expense of the removal of such chattels shall be construed as including the cost of any necessary disconnection, dismantling or disassembling, the loading, and drayage to another location not more than ten (10) miles distant, and the reassembling, reconnecting, and installing in such new location. This provision shall only apply when the power of eminent domain is exercised under this section.



§ 13-20-109 - Acquisition of land for government.

The authority may acquire by purchase or by the exercise of its power of eminent domain as provided in § 13-20-108, any property real or personal for any housing project being constructed or operated by a government. The authority upon such terms and conditions, with or without consideration, as it shall determine, may convey title or deliver possession of such property so acquired or purchased to such government for use in connection with such housing project.



§ 13-20-110 - Conveyance, lease or agreement in aid of housing project.

(a) For the purpose of aiding and cooperating in the planning, construction and operation of housing projects located within their respective territorial boundaries, the state, its subdivisions and agencies, and any county, city, or municipality of the state may, upon such terms and for such consideration as it may determine:

(1) Grant, sell, convey or lease any of its property to a housing authority or the United States or any agency thereof;

(2) To the extent that it is within the scope of each of their respective functions:

(A) Cause the services customarily provided by each of them to be rendered for the benefit of the housing authority and/or the occupants of such housing projects;

(B) Provide and maintain parks and sewage, water and other facilities adjacent to or in connection with housing projects; and

(C) Enter into any agreements to open, close, pave, install, or change the grade of streets, roads, roadways, alleys, sidewalks, or other such facilities, to change the city or municipality map, to plan, replan, zone or rezone any part of the city or municipality;

(3) Enter into agreements with respect to the exercise of its powers relating to the repair, elimination or closing of unsafe, unsanitary or unfit dwellings; and

(4) Do any and all things necessary to aid and cooperate in the planning, construction and operation of housing projects by the United States and by housing authorities.

(b) In connection with the exercise of these powers, any city or municipality may incur the entire expense of any such public improvement located within its territorial boundaries without assessment against abutting property owners.

(c) Any law to the contrary notwithstanding, any grant, sale, conveyance, lease or agreement provided for in this section may be made without appraisal, public notice, advertisement or public bidding.



§ 13-20-111 - Federal projects acquired by authority.

With respect to any housing project which a housing authority has acquired or taken over from the federal government and which the housing authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation and other protection, no municipality shall require any changes to be made in the housing project or the manner of its construction or take any other action relating to such construction.



§ 13-20-112 - Zoning and building laws.

All housing projects of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the housing project is situated.



§ 13-20-113 - Rentals and tenant selection.

(a) In the operation or management of housing projects, an authority shall at all times observe the following duties with respect to rentals and tenant selection:

(1) It may rent or lease the dwelling accommodations therein only to persons of low income;

(2) It may rent or lease the dwelling accommodations therein only at rentals within the financial reach of such persons of low income;

(3) It may rent or lease to a tenant dwelling accommodations consisting of the number of rooms, but no greater number, which it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding; and

(4) It shall not accept any person as a tenant in any housing project if the person or persons who would occupy the dwelling accommodations have an annual net income in excess of five (5) times the annual rental of the quarters to be furnished such person or persons, except that in the case of families with three (3) or more minor dependents, such ratio shall not exceed six (6) to one (1). In computing the rental for this purpose of selecting tenants, there shall be included in the rental the average annual cost, as determined by the authority, to the occupants, of heat, water, electricity, gas, cooking range and other necessary services or facilities, whether or not the charge for such services and facilities is in fact included in the rental.

(b) Nothing contained in this chapter shall be construed as limiting the power of an authority to:

(1) Vest in an obligee the right, in the event of a default by the authority, to take possession of a housing project or cause the appointment of a receiver thereof, free from all the restrictions imposed by the law, with respect to rentals, tenant selection, manner of operation, or otherwise; or

(2) Pursuant to § 13-20-604, vest in obligees the right, in the event of a default by the authority, to acquire title to a housing project or the property mortgaged by the housing authority, free from all the restrictions imposed by this chapter, except those imposed by §§ 13-20-604 and 13-20-609.



§ 13-20-114 - Continuing counseling and education programs for tenants of housing projects.

(a) In the operation and management of housing projects, an authority may assist in the establishment and development of a continuing program of counseling and education for its tenants on household management, self-help, budgeting and money management, consumer education and related counseling and educational services which will assist its tenants in improving their living conditions and ability to purchase a home.

(b) Such program may include a credit union for the tenants.

(c) Such programs should be developed and scheduled to encourage maximum participation of the tenants.



§ 13-20-115 - Reasons for eviction.

Local housing authorities shall furnish an evicted tenant with the reasons for such tenant's eviction from a housing project upon the request of the evicted tenant.



§ 13-20-116 - Housing or domiciliary care for aged persons -- Daily attendance upon and care for tenants.

Any agency of the state or any county, city, metropolitan government or other political subdivision of the state, including, but not limited to, any public housing authority or housing development agency, which operates any program providing housing or domiciliary care for aged persons which, as used herein, means persons sixty-five (65) years of age or older, in buildings which exceed three (3) stories in height, shall, as a part of such operation or program, make arrangements, where funds are made available to it for that purpose, to provide some person or persons each day to contact individually by telephone, in person or in any other effective manner, each aged person in residence, to check upon each aged person's physical well-being and comfort and, in the event and only in the event, such person requests and is in apparent need of medical or social assistance or care, to promptly contact appropriate agencies and request such assistance and care in behalf of any such person. Where public funds are not made available specifically to defray any increased costs caused by such arrangements, the agency shall not be required to provide the arrangements or program out of its funds budgeted for other purposes, but shall nevertheless adopt and implement a program to organize, develop and utilize private individual and organizational resources or any other public agency resources which may be available to carry out the arrangements, either on a volunteer basis or on any other basis which such agency may find to be reasonably feasible within its budgetary or other resources or from funds or resources made available to it from any lawful source, public or private.



§ 13-20-117 - Authority membership in metropolitan cities and counties.

(a) In any city or county with a metropolitan form of government, the membership of the housing authority shall be increased by two (2) additional members, which additional members shall be residents of low-rent public housing or housing projects.

(b) One (1) of the commissioners authorized pursuant to § 13-20-408 of any housing authority in any county having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census, shall be a resident of low-rent public housing or a housing project to be appointed by the mayor of the municipality creating such authority for a term of two (2) years, notwithstanding § 13-20-408. The first resident appointment shall be made to fill the first expired term of a commissioner occurring after March 17, 1988.



§ 13-20-118 - Immunity of officials.

The individual commissioners, supervisory employees and supervisory agents of a housing authority, whether such housing authority is formed under this chapter or by private act, while acting in the scope of their authority, shall enjoy the same protections and immunities as are presently provided for housing authority corporations by the laws of the state of Tennessee, or such protections and immunities as may be provided to housing authorities in the future by changes in such laws.






Part 2 - Redevelopment

§ 13-20-201 - Blighted areas and dilapidation defined.

(a) "Blighted areas" are areas, including slum areas, with buildings or improvements that, by reason of dilapidation, obsolescence, overcrowding, lack of ventilation, light and sanitary facilities, deleterious land use, or any combination of these or other factors, are detrimental to the safety, health, morals, or welfare of the community. "Welfare of the community" does not include solely a loss of property value to surrounding properties, nor does it include the need for increased tax revenues. Under no circumstance shall land used predominantly in the production of agriculture, as defined by § 1-3-105, be considered a blighted area.

(b) As used in this chapter, "dilapidation" means extreme deterioration and decay due to lack of repairs to and care of the area.



§ 13-20-202 - Powers of housing authority as to blighted areas.

(a) Any housing authority now or hereafter established under and pursuant to this chapter, including any municipal housing authority whether created under and pursuant to the provisions of such law or of any special statute, may carry out any undertaking hereinafter called a "redevelopment project" and to that end may:

(1) Acquire blighted areas;

(2) Acquire other real property for the purpose of removing, preventing, or reducing blight, blighting factors, or the causes of blight;

(3) Acquire real property where the condition of the title, the diverse ownership of the real property to be assembled, the street or lot layouts, or other conditions, prevent a proper development of the property and where the acquisition of the area by the authority is necessary to carry out a redevelopment plan or urban renewal plan;

(4) Acting on its own or through third parties engaged to act on the housing authority's behalf:

(A) Clear any areas acquired, including relocation of utility facilities and demolition, in whole or in part, of buildings and improvements thereon and removal or remediation of any environmental contamination;

(B) Install, construct, or reconstruct streets, utilities, and site improvements essential to the preparation and development of sites for uses in accordance with a redevelopment plan or urban renewal plan;

(C) Install, construct, or reconstruct parks, public open spaces, public playgrounds, pedestrian ways and all parking structures regardless of use in accordance with a redevelopment plan or urban renewal plan;

(D) Pay expenses for relocation, administrative costs, planning and engineering costs, energy efficiency costs and legal expenses associated with exercising the powers granted in this section or with carrying out a redevelopment plan or urban renewal plan;

(E) Pay the design costs, commissioning costs and fees and costs of required documentation associated with meeting the requirements of Leadership in Energy and Environmental Design (LEED), Green Globes or other similar programs, as well as greening costs and energy modeling costs for certification by such programs of new construction, existing buildings and other projects;

(F) Install, construct, add to, improve or reconstruct public infrastructure, including, but not limited to, water, solid waste, transportation, telecommunication, energy use capture and transmittal, power systems and alternative power systems or alternate power projects that incorporate principles of urban sustainability, eco-efficiency and global sustainable development; and

(G) Take all other necessary actions designed to further the goals and local objectives articulated in the redevelopment plan or urban renewal plan;

(5) Sell or lease land so acquired for uses in accordance with the redevelopment plan or urban renewal plan;

(6) Accomplish a combination of the foregoing to carry out a redevelopment plan or urban renewal plan;

(7) Have and enjoy all the rights, powers, privileges and immunities granted to housing authorities under such law, and/or under any special act by which the authority may have been created, and/or any other provisions of law relating to slum clearance and housing projects for persons of low income; and

(8) (A) Borrow money upon its bonds, notes or other evidences of indebtedness to finance any of the foregoing and to carry out a redevelopment plan or urban renewal plan and secure the same by pledges of its income and revenues generally or its income and revenues from a particular redevelopment project or projects, including moneys received by any authority and placed in a special fund or funds pursuant to tax increment financing provisions contained in a redevelopment plan or urban renewal plan, or from grants or contributions from any government, or in any other manner.

(B) Nothing contained in § 13-20-113, § 13-20-413 and/or in any special municipal housing authorities law shall be construed as limiting the power of an authority, in the event of default by a purchaser or lessee of land in a redevelopment plan or urban renewal plan, to acquire property and operate it free from restrictions contained in §§ 13-20-113 and 13-20-413, or in any special statute as aforementioned relating to tenant selection or operation without profit.

(b) For the purposes of this section and the implementation of redevelopment districts as delineated in §§ 13-20-201 -- 13-20-205, community development agencies as defined in the Community Development Act of 1974, as amended, of municipalities, will also be considered as housing authorities and will have vested in them the powers as delineated in this section in which housing authority redevelopment powers are vested, as long as public notice required in § 13-20-203 is provided. This subsection (b) applies only in counties with populations greater than eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, and in counties with populations greater than one hundred thirty-four thousand seven hundred (134,700) and less than one hundred thirty-four thousand eight hundred (134,800), according to the 2000 federal census or any subsequent federal census.

(c) For the purposes of this part, a development authority created by private act and designated by a municipality as its housing and redevelopment authority for purposes of this part shall also be considered a housing authority and shall have the power to enter into an economic development agreement as defined in § 4-17-302(2) and the powers delineated in this part, in which housing authority redevelopment powers are vested, as long as public notice required in § 13-20-203 is provided; provided, however, a municipality shall not so designate a development authority if the housing authority, if any, created by the municipality has ever issued any obligations secured by tax increment revenues and in any event such designation shall only be effective if the municipality shall first obtain the written consent of the housing authority, if any, created by the municipality. Any redevelopment plan previously prepared by a development authority created pursuant to any such private act and approved by a municipality shall be deemed authorized by this subsection (c) and shall be deemed a valid redevelopment plan for purposes of this part.



§ 13-20-203 - Conditions precedent to initiation of redevelopment project -- Approval by municipality of plan.

(a) This subsection (a) shall apply to counties with a metropolitan form of government and with populations greater than seven hundred seventy thousand (770,000), according to the 1980 federal census or any subsequent federal census.

(1) An authority shall not initiate any redevelopment project under this chapter until the governing body, or agency designated by it or empowered by law so to act, of each city or town, herein called "municipalities," and any county having a population of not less than two hundred seventy-five thousand (275,000) nor more than three hundred twenty-five thousand (325,000), according to the 1980 federal census or any subsequent federal census, in which any of the area to be covered by the project is situated, has approved a plan, herein called the "redevelopment plan", which provides an outline for the development or redevelopment of the area and is sufficiently complete, to:

(A) Indicate its relationship to definite local objectives as to appropriate land uses and improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements;

(B) Indicate proposed land uses and building requirements in the area; and

(C) Indicate the method of the temporary relocation of persons living in such areas, and also the method of providing, unless already available, decent, safe and sanitary dwellings substantially equal in number to the number of substandard dwellings to be cleared from the area, at rents within the financial reach of the income groups displaced from such substandard dwellings. Such municipalities are hereby authorized to approve redevelopment plans through their governing body or agency designated by it for that purpose. Any state public body referred to in § 13-20-110 has the rights and powers to cooperate with and assist housing authorities with respect to redevelopment projects in the same manner as though the section were applicable to redevelopment projects.

(2) Any disapproval of any redevelopment project by the governing body of a county as authorized by this section shall, however, be automatically dissolved wherever written agreement duly approved by the governing body of the municipality involved is furnished to the county governing body involved, which agreement shall exempt the county property tax levy and all proceeds from it generated within the redevelopment project from the tax increment financing provisions specified in § 13-20-205(a)(2).

(3) The governing body shall not approve a plan until after a public hearing has been held by the governing body, or agency designated by it or empowered by law so to act, to determine the necessity for the adoption of the plan, including the matters set forth in subdivisions (a)(1)(A)-(C). Notice of such public hearing shall be given in the following manner:

(A) By publishing once a week for three (3) consecutive weeks immediately preceding the public hearing in each newspaper of general circulation published in the municipality notice of the time, place, and purpose of the public hearing, which notice shall include a facsimile of a map of the area to be included in the plan, with the streets or other lines marking the boundaries thereof clearly indicated, and which map shall be not less than four (4) columns in width; and

(B) By written notice to at least one (1) of the owners or at least one (1) of the occupants of each parcel of property within the area to be included within the plan of the time, place and purpose of such public hearing, which notice shall be sent not more than thirty (30) days and not less than ten (10) days before the hearing by mail, postage prepaid, or delivered, to such owners or occupants.

(4) The failure to give the notice required in subdivisions (a)(3)(A) and (B) may be raised only by an owner or occupant having an interest in property within such area as a defense on the trial of the issue of the right of the housing authority to acquire the property of such owner or occupant by eminent domain, and such failure shall constitute a defense unless in the judgment of the court trying such issue there has been compliance with subdivision (a)(3)(A) and substantial compliance with subdivision (a)(3)(B) by mailing or delivering the notice therein provided to at least one (1) owner or one (1) occupant of each of not less than two thirds (2/3) of the lots or parcels of property within such area.

(b) This subsection (b) shall not apply to counties with a metropolitan form of government and with populations greater than seven hundred seventy thousand (770,000), according to the 1980 federal census or any subsequent federal census.

(1) (A) An authority shall not initiate any redevelopment project under this chapter until the governing body, or agency designated by it or empowered by law so to act, of each city or town, hereafter called "municipalities," in which any of the area to be covered by such project is situated, has approved a plan, herein called the "redevelopment plan," which provides an outline for the development or redevelopment of such area and is sufficiently complete to:

(i) Indicate its relationship to definite local objectives as to appropriate land uses and improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements;

(ii) Indicate proposed land uses and building requirements in the area; and

(iii) Indicate the method of the temporary relocation of persons living in such areas, and also the method of providing, unless already available, decent, safe and sanitary dwellings substantially equal in number to the number of substandard dwellings to be cleared from the area, at rents within the financial reach of the income groups displaced from such substandard dwellings.

(B) For any redevelopment plan that includes a tax increment financing provision that is applicable to the county property tax levy, the governing body of any county in which any of the area subject to such redevelopment plan is situated must approve such redevelopment plan.

(2) Any disapproval of any redevelopment project by the governing body of a county as authorized by this section shall, however, be automatically dissolved wherever written agreement duly approved by the governing body of the municipality involved is furnished to the county governing body involved, which agreement shall exempt the county property tax levy, and all proceeds from it generated within the redevelopment project, from the tax increment financing provisions specified in § 13-20-205(a)(2).

(3) The governing body shall not approve a plan until after a public hearing has been held by the governing body, or agency designated by it or empowered by law so to act, to determine the necessity for the adoption of the plan, including the matters set forth in subdivisions (b)(1)(A)(i)-(iii). Notice of such public hearing shall be given in the following manner:

(A) By publishing notice, once a week for three (3) consecutive weeks immediately preceding the public hearing in a newspaper of general circulation published in the municipality, of the time, place, and purpose of the public hearing and identifying at least two (2) locations, one (1) of which shall be the offices of the authority, where a map of the area to be included in the plan, with the streets or other lines marking the boundaries of the area clearly indicated, may be reviewed by interested persons; and

(B) By written notice to at least one (1) of the owners or at least one (1) of the occupants of each parcel of property within the area to be included within the plan of the time, place and purpose of such public hearing, which notice shall be sent not more than thirty (30) days and not less than ten (10) days before the hearing by mail, postage prepaid, or delivered, to such owners or occupants.

(4) The failure to give the notice required in subdivisions (b)(3)(A) and (B) may be raised only by an owner or occupant having an interest in property within such area as a defense on the trial of the issue of the right of the housing authority to acquire the property of such owner or occupant by eminent domain, and such failure shall constitute a defense unless in the judgment of the court trying such issue there has been compliance with subdivision (b)(3)(A) and substantial compliance with subdivision (b)(3)(B) by mailing or delivering the notice therein provided to at least one (1) owner or one (1) occupant of each of not less than two thirds (2/3) of the lots or parcels of property within such area.



§ 13-20-204 - Disposal and use of land consistent with redevelopment plan -- Purchase by owner occupant.

(a) The authority may make land in a redevelopment project available for use by private enterprise or public agencies in accordance with the redevelopment plan. Such land may be made available at its use value, which represents the value, whether expressed in terms of rental or capital price, at which the authority determines such land should be made available in order that it may be developed or redeveloped for the purposes specified in such plan.

(b) (1) To assure that land acquired in a redevelopment project is used in accordance with the redevelopment plan, an authority, upon the sale or lease of such land, shall obligate purchasers or lessees to:

(A) Use the land for the purpose designated in the redevelopment plan;

(B) Begin the building of their improvements within a period of time which the authority fixes as reasonable; or, except in counties having a population of: Click here to view image.

according to the 1960 federal census or any subsequent federal census, if the purchaser is a public agency which proposes to develop such lands as an industrial park or to meet the needs of specific industrial prospects, carry on a program for attracting industry and develop such land for this purpose when and as needed, in counties of this state having a population of not less than two hundred thirty seven thousand (237,000) nor more than two hundred fifty thousand (250,000), according to the federal census of 1960 or any subsequent federal census; and

(C) Comply with such other conditions as are necessary to carry out the purposes of this chapter.

(2) Any such obligations by the purchaser shall be covenants and conditions running with the land where the authority so stipulates.

(c) (1) As used in this subsection (c):

(A) "Developer" means any private enterprise or public agency developing or redeveloping residential property as provided in this subsection (c);

(B) "Owner occupant" means the person having title to and residing at the residential property at the time it was acquired by eminent domain; and

(C) "Residential units" includes one-family and two-family dwellings and dwelling units as defined in this chapter.

(2) On redevelopment projects developed after June 8, 1989, the authority shall provide the opportunity for owner occupants of residential property acquired by eminent domain for a redevelopment project to relocate within the project area if or at such time as residential units are constructed and offered for sale to the general public as a part of the project. A developer shall publish a notice in a newspaper of general circulation within the county where the project area is located. Such notice shall provide to each owner occupant of residential property acquired by eminent domain for a redevelopment project an offer to relocate within the project area. The notice shall contain a description of the property to be redeveloped. The notice shall contain a name and address to whom the owner occupant may respond to accept the offer. The developer shall also record the notice in the registrar's office. Each owner occupant shall have ninety (90) days from the date of publication to accept the offer contained in the notice. Any acceptance shall be in writing. Any owner occupant who has not responded to the notice before the expiration of the ninety (90) days from publication shall be deemed to have rejected such offer, and any interest therein shall be deemed to be terminated.

(3) This subsection (c) shall apply only if the initial redevelopment project for which such property is acquired is for residential purposes.

(4) No provision of this subsection (c) shall be construed to vest any interest or rights in the heirs or estate of any deceased owner occupant.

(5) This subsection (c) shall not apply to residential units or dwelling units developed under programs limiting income of purchasers to a certain maximum income or other requirements for which the original owner occupant is not eligible.

(6) This subsection (c) shall only apply in counties having a population of not less than four hundred seventy-seven thousand (477,000) nor more than four hundred seventy-eight thousand (478,000), according to the 1980 federal census or any subsequent federal census.



§ 13-20-205 - Redevelopment plan containing tax increment financing provisions -- Allocation of taxes collected -- Contents of plan -- Tax status of property leased.

(a) Any authority may, and is authorized to, adopt a redevelopment plan or urban renewal plan so that it contains a tax increment financing provision providing that taxes, if any, levied upon property within the boundaries of the redevelopment plan or urban renewal plan each year, by any taxing agency after the effective date of the resolution of the governing body approving the redevelopment plan or urban renewal plan or amendment, shall be divided as follows:

(1) For properties subject to a redevelopment plan or urban renewal plan containing or amended to contain a tax increment financing provision approved prior to July 1, 2006, that portion of the taxes which would be produced by the rate at which the tax is levied each year by each taxing agency, upon the assessed value of such property as shown upon the assessment roll of the appropriate assessor, as of the date of the most recently determined valuation prior to the acquisition of such property by the authority (the assessed value being herein called the "base assessment") shall be allocated to, and when collected, shall be paid to, the respective taxing agencies as taxes levied by such taxing agencies on all other property are paid; provided, that in any year in which the actual assessment of the area comprising a redevelopment project is less than the base assessment, there shall be allocated and paid to the respective taxing agencies only those taxes actually produced by the application of the current tax rates against such actual assessment. For properties subject to a redevelopment plan or urban renewal plan containing or amended to contain a tax increment financing provision approved after July 1, 2006, the base assessment of the property for purposes of this subdivision (a)(1) shall be determined as of the date of the most recently determined valuation prior to the date on which the redevelopment plan or urban renewal plan or amendment of the plan was approved by the applicable municipality or municipalities pursuant to § 13-20-203;

(2) All the taxes levied in each year in excess of the amount provided for in subdivision (a)(1) shall be allocated to and, when collected, shall be paid into a special fund or funds of the authority to pay the principal of and interest on bonds, loans or other indebtedness incurred or to be incurred by the authority to finance or refinance, in whole or in part, the redevelopment project contemplated by such redevelopment plan;

(3) Upon the retirement of all bonds, loans or other indebtedness incurred by the authority and payable from such special fund or funds or at such time as moneys on deposit in such special fund or funds are sufficient for such purpose, all the taxes referred to in subdivision (a)(2) shall, when collected, be paid to the respective taxing agencies as taxes levied by such taxing agencies on all other property are paid; and

(4) Taxes shall be levied and collected over all or any part of the area comprising a redevelopment project in the manner provided by law with the following exceptions:

(A) The appropriate assessor shall, in each year during the period in which taxes are to be allocated to the authority pursuant to subdivision (a)(2), compute and certify the net amount, if any, by which the then current assessed value of all taxable property located within the redevelopment project which is subject to taxation by the particular taxing agency exceeds the base assessment. The net amount of any such increase is referred to in this subdivision (a)(4) as the incremental value for that particular year;

(B) In any year in which taxes are to be allocated to the authority pursuant to subdivision (a)(2) in which there is an incremental value, the appropriate assessor shall exclude it from the assessed value upon which the appropriate assessor computes the tax rates for taxes levied that year by the taxing agency. However, the appropriate assessor shall extend the aggregate tax rate of such taxes against the base assessment and the incremental value and shall apply the taxes collected therefrom, subject to any other provisions hereof, as provided above; and

(C) For purposes of this section, if in any year property comprising a portion of a particular redevelopment project shall be removed from the tax rolls of a taxing agency, the base assessment for the area of such redevelopment project shall be reduced by the amount of the base assessment allocable to the property so removed for each subsequent year in which taxes are to be allocated to a particular authority pursuant to the above provisions.

(b) (1) If an authority adopts a redevelopment plan or an amendment to an existing plan which includes tax increment financing provisions, such new plan or the existing plan, as so amended, shall describe, in addition to the matters required by § 13-20-203(a)(1)(A)-(C) and (b)(1)(A)-(C), the following:

(A) An estimate of the cost of the redevelopment project;

(B) The sources of revenue to finance the costs of the project, including the estimated tax increment;

(C) An estimate of the amount and the final maturity of bonded or other indebtedness to be incurred; and

(D) An estimate of the impact of the tax increment financing provision upon all taxing agencies in which the redevelopment project is to be located.

(2) The foregoing information set forth in this subsection (b) shall be made available to the public not less than five (5) days prior to the date set for the public hearing hereinafter required by subsection (c).

(c) (1) Except in counties having a metropolitan form of government or a population greater than seven hundred seventy thousand (770,000), according to the 1980 federal census or any subsequent federal census, no redevelopment plan containing a tax increment financing provision or amendment to an existing plan adding a tax increment financing provision shall be effective unless and until it has been approved by the governing body of the municipality and the governing body of the county affected, following a public hearing as provided in § 13-20-203, except that the approval of the governing body of the county affected shall not be required wherever its disapproval of a redevelopment project has been dissolved as prescribed by § 13-20-203(b)(1).

(2) The notice of the public hearing shall be given in the manner and shall contain the information required by § 13-20-203 and shall additionally set forth in clear and plain language the contemplated use of tax increment financing in connection with the redevelopment project. Such notice shall also set forth where the information required by subsection (b) may be obtained. Not less than twenty-one (21) days prior to the date set for the public hearing, the governing body shall deliver or mail, postage prepaid, to each taxing agency currently levying taxes upon any property in the project area, and which would be affected by the tax increment financing provision, a copy of the notice of the public hearing, together with a statement that if the redevelopment plan containing a tax increment financing provision or amendment to an existing plan adding a tax increment financing provision is approved, certain property taxes resulting from increases in assessed valuation of property situated within the area included in the plan above the assessed value of such property appearing on the appropriate assessment rolls as last determined prior to the date on which the redevelopment plan or urban renewal plan or amendment of the plan was approved by the applicable municipality or municipalities may be allocated to a special fund or funds of the authority for redevelopment purposes rather than being paid into the treasury of the taxing agency.

(d) The foregoing provisions of subsections (b) and (c) shall not apply to any redevelopment plan or amendment to an existing plan which included a tax increment financing provision and which has been submitted to and approved by the governing body of the municipality, or agency designated by it or empowered by law so to act, in which any of the area to be covered by the redevelopment project is situated pursuant to and in accordance with § 13-20-203 prior to April 11, 1978, and the previously approved redevelopment plan or amendment thereto described above shall not be required to be resubmitted and approved by the governing body or agency pursuant to the additional provision of subsections (b) and (c). The remaining provisions of this section shall be applicable to and govern the previously approved plan and the tax increment financing provision contained in such plan.

(e) After the approval by the governing body of a redevelopment plan containing a tax increment financing provision or an amendment to an existing plan adding a tax increment financing provision, the authority shall transmit to the appropriate assessors of property and to each taxing agency to be affected a copy of the description of all land within the redevelopment area and the date or dates of the approval of the redevelopment plan or amendment to the plan, a copy of the resolution approving the redevelopment plan or approving an amendment to the plan, and a map or plat indicating the boundaries of the property; and taxes shall thereafter, when collected, be allocated and paid in the manner provided in the redevelopment plan or amendment to the plan.

(f) Any property which the authority leases to private individuals or corporations for development under a redevelopment plan and any property which the authority has developed under a redevelopment plan and leases to private individuals or corporations shall have the same tax status as if such leased property were owned by such private individuals or corporations. After June 1, 1997, the foregoing provisions of this subsection (f) shall apply only to property financed with tax increment financing. Prior to June 1, 1997, any property owned, constructed, or improved by the authority which is not financed through tax increment financing shall have the same tax status as all other property owned by the authority.

(g) Notwithstanding anything to the contrary in this section, taxes levied upon property subject to tax increment financing provisions by any taxing agency for the payment of principal of and interest on all bonds, loans or other indebtedness of such taxing agency, and taxes levied by or for the benefit of the state of Tennessee, shall not be subject to allocation as provided in subsection (a), but shall be levied against such property and, when collected, paid to such taxing agency as taxes levied by such taxing agency on all other property are paid and collected.

(h) In the event of any conflict between this section or this chapter and the Uniformity in Tax Increment Financing Act of 2012, compiled in title 9, chapter 23, title 9, chapter 23 shall control.



§ 13-20-206 - Authority authorized to obtain financial aid from federal government for redevelopment project.

An authority may borrow money or accept contributions from the federal government to assist in its undertaking redevelopment projects. An authority may do any and all things necessary or desirable to secure such financial aid (including obligating itself in any contract with the federal government for annual contributions to convey to the federal government the project to which the contract relates upon the occurrence of a substantial default thereunder), in the same manner as it may do to secure such aid in connection with slum clearance and housing projects under this chapter.



§ 13-20-207 - Bonds for redevelopment projects -- Security for public deposits and legal investments.

Bonds or other obligations issued by a housing authority in connection with a redevelopment project pursuant to §§ 13-20-201 -- 13-20-208 shall be security for public deposits and legal investments to the same extent and for the same persons, institutions, associations, corporations, and other bodies and officers as bonds or other obligations issued pursuant to this chapter, in connection with the development of slum clearance or housing projects.



§ 13-20-208 - Advisory board -- Personnel.

For the purpose of coordinating its activities and undertakings under §§ 13-20-201 -- 13-20-208 with the needs and undertakings of other local organizations and groups, a housing authority may establish an advisory board consisting of the chair of the authority, who shall be chair of the advisory board, and of sufficient members to represent, so far as practicable, the general public and users of housing, general business interests, real estate, building and home financing interest, labor, any official planning body in the locality, and church and welfare groups. The members of the advisory board shall be appointed by the chair of the authority.



§ 13-20-209 - Conservation and rehabilitation by private enterprise -- Findings.

(a) It is hereby found and declared that:

(1) There exist in municipalities of the state slum, blighted, and deteriorated areas which constitute a serious and growing menace, injurious to the public health, safety, morals and welfare of the residents of the state, and the findings and declarations made in § 13-20-201 with respect to slum and blighted areas are hereby affirmed and restated;

(2) Certain slum, blighted, or deteriorated areas, or portions thereof, may require acquisitions and clearance, as provided in this part, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation, but other areas or portions thereof may, through the means provided in this part, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied or prevented, and, to the extent feasible, salvable slum and blighted areas should be conserved and rehabilitated through voluntary action and the regulatory process; and

(3) All powers conferred by this part are for public uses and purposes for which public money may be expended and such other powers exercised, and the necessity in the public interest for this part is hereby declared as a matter of legislative determination.

(b) A municipality, to the greatest extent it determines to be feasible in carrying out this part, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment of areas by private enterprise.



§ 13-20-210 - Urban renewal projects -- Extent of rehabilitation.

In addition to its authority under any other section of this part, an authority is hereby authorized to plan and undertake urban renewal projects. As used in this part, an urban renewal project may include undertakings and activities for the elimination, and for the prevention of the development or spread, of slums or blighted, deteriorated, or deteriorating areas, and may involve any work or undertaking for such purpose constituting a redevelopment project of any rehabilitation or conservation work, or any combination of such undertaking or work. For this purpose, "rehabilitation or conservation work" may include:

(1) Carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements;

(2) Acquisition of real property and demolition, removal, or rehabilitation of buildings and improvements thereon where necessary to eliminate unhealthy, unsanitary or unsafe conditions, lessen density, reduce traffic hazards, eliminate obsolete or other uses detrimental to the public welfare, or to otherwise remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities;

(3) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out the objectives of the urban renewal project; and

(4) The disposition, for uses in accordance with the objectives of the urban renewal project, of any property or part thereof acquired in the area of such project; provided, that such disposition shall be in the manner prescribed in this part for the disposition of property in a redevelopment project area.



§ 13-20-211 - Urban renewal plan.

(a) Any urban renewal project undertaken pursuant to § 13-20-210 shall be undertaken in accordance with an urban renewal plan for the area of the project. As used in this part, "urban renewal plan" means a plan, as it exists from time to time, for an urban renewal project, which plan:

(1) Shall conform to the general plan for the municipality as a whole; and

(2) Shall be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the area of the urban renewal project, zoning and planning changes, if any, land uses, maximum densities, building requirements, and the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.

(b) An urban renewal plan shall be prepared and approved pursuant to the same procedure as provided in this part with respect to a redevelopment plan.



§ 13-20-212 - Powers of authority -- Acquiring property -- Bond issues.

(a) An authority has all the powers necessary or convenient to undertake and carry out urban renewal plans and urban renewal projects, including the authority to acquire property by eminent domain or purchase, and to dispose of property, to issue bonds and other obligations, to borrow and accept grants from the federal government or other source and to exercise the other powers which this part confers on an authority with respect to redevelopment projects. In connection with the planning and undertaking of any urban renewal plan or urban renewal project, the authority, the municipality, and all public and private officers, agencies, and bodies have all the rights, powers, privileges, and immunities which they have with respect to a redevelopment plan or redevelopment project, in the same manner as though all of the provisions of this part applicable to a redevelopment plan or redevelopment project were applicable to an urban renewal plan or urban renewal project; provided, that for such purpose, "redevelopment" as used in this part, except in this section and in the definition of "redevelopment project" in § 13-20-202, means "urban renewal"; and provided further, that "slum" and "blighted," as used in this part, except in this section and in the definitions in § 13-20-201, mean "blighted, deteriorated, or deteriorating." This section shall not change the corporate name of the authority of the short title of this part or amend any section of this part. In addition to the surveys and plans which an authority is otherwise authorized to make, an authority is hereby specifically authorized to make:

(1) Plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements; and

(2) Plans for the enforcement of laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements.

(b) The authority is authorized to develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of slums and urban blight.

(c) Whenever the power of eminent domain as herein conferred shall be exercised, in estimating the damages, the jury or jury of view, as the case may be, shall give the value of the land or rights taken without deduction, together with incidental damages, if any. Where the removal of furniture, household belongings, fixtures, merchandise, stock in trade, inventories, equipment or machinery is made necessary by the taking, the reasonable expense of such removal shall be considered in assessing incidental damages. The reasonable expense of the removal of such chattels shall be construed as including the cost of: any necessary disconnection, dismantling or disassembling; the loading and drayage to another location not more than ten (10) miles distant; and the reassembling, reconnecting, and installing in such new location. This provision shall only apply when the power of eminent domain is exercised under this section.



§ 13-20-213 - Delegation of powers -- Bond issues.

(a) Any municipality or other public body is hereby authorized, without limiting any provision in § 13-20-212, to do any and all things necessary to aid and cooperate in the planning and undertaking of an urban renewal project in the area in which such municipality or public body is authorized to act, including the furnishing of such financial and other assistance as the municipality or public body is authorized by this part to furnish for or in connection with a redevelopment plan or redevelopment project.

(b) (1) An authority is hereby authorized to delegate or assign to a municipality or other public body any or all of the powers or functions of the authority with respect to the planning or undertaking of an urban renewal project or projects in the area in which such municipality or public body is authorized to act, and/or to assign, transfer, and/or convey to any such municipality or public body any or all of its rights with respect to or interest in one (1) or more urban renewal projects, and such municipality or public body is hereby authorized to carry out or perform such powers or functions in the place and stead of the authority.

(2) In addition, for a period commencing on May 22, 1984, and ending eighteen (18) months thereafter, an authority is hereby authorized to delegate or assign to a municipality any or all of the powers or functions of the authority with respect to the financing of an urban renewal project or projects, including, but not limited to:

(A) The issuance of bonds or other obligations for any purpose for which the authority could issue its bonds with respect to any such project or projects;

(B) The assumption of any bonds or other obligations of the authority with respect to any such project or projects;

(C) The issuance of bonds or other obligations for the purpose of refunding any bonds or other obligations issued by the authority or issued or assumed by the municipality pursuant to the delegation and assignment of powers herein contained;

(D) The receipt and collection of those tax revenues described in § 13-20-205(a)(2); and

(E) The pledging of such revenues to the payment of principal of and interest on bonds or other obligations issued by the municipality pursuant to such delegation and assignment.

(c) Upon the expiration of a period commencing on May 22, 1984, and ending eighteen (18) months thereafter, an authority shall no longer have the authority granted herein to delegate or assign any powers or functions relative to financing of urban renewal projects, and no municipality shall have the authority granted herein to issue or assume any bonds or obligations; provided, that the expiration of such authorization shall not invalidate or make unenforceable any bonds or other obligations issued or assumed by a municipality pursuant to any such delegation or assignment by an authority, nor impair the authority of a municipality to issue, as set forth herein, bonds or other obligations to refund any bonds or other obligations issued or assumed by the municipality pursuant to such delegation or assignment, nor impair the obligations of contract of a municipality with respect to any outstanding bonds or other obligations issued or assumed by the municipality pursuant to such assignment and delegation, nor impair the authority of a municipality to receive and collect tax revenues described in § 13-20-205(a)(2) and apply any such revenues to the payment of any such bonds or other obligations. This section does not apply in counties with populations greater than eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census.

(d) The delegation or assignment of any of the powers or functions of an authority with respect to any urban renewal projects, including the delegation of powers or functions relative to financing of urban renewal projects during the period hereinabove described, or the assignment, transfer or conveyance of any such projects as provided herein shall not require an amendment to any existing urban renewal plan or plans adopted in connection with any such project or projects.

(e) (1) Notwithstanding §§ 6-57-301 [repealed] and 6-57-302 [repealed] or any other provision of law to the contrary, any bonds or other obligations issued or assumed by any municipality pursuant to the delegation and assignment hereinabove described shall be authorized, issued, and sold in accordance with part 6 of this chapter and secured by and payable from such revenues as provided in part 6 of this chapter, which part shall constitute full, complete, and independent authority for the issuance of such bonds or other obligations by the municipality, as fully and with the same power as the authority could have issued such bonds or obligations; provided, that any bonds or other obligations issued by a municipality to refund any bonds or other obligations, other than bond anticipation notes, issued by the authority or issued or assumed by the municipality pursuant to the delegation and assignment hereinabove set forth shall be issued in accordance with title 9, chapter 21. Notwithstanding § 13-20-601, or any other provision of law to the contrary, any such municipality shall be authorized to secure the bonds or other obligations by pledging its full faith and credit and unlimited taxing power to the punctual payment of the principal of and interest on such bonds or obligations.

(2) In the event such pledge of full faith and credit and unlimited taxing power of the municipality is given, prior to the issuance and sale of any such bonds, the municipality shall comply with title 9, chapter 21.

(3) In the event such pledge of full faith and credit and unlimited taxing power of the municipality is given, any holder or holders of the bonds or obligations, including a trustee or trustees for holders of such bonds or obligations, shall have the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction to enforce such rights of such holder or holders against the municipality, and the governing body of such municipality and any officer, agent or employee thereof, including, but not limited to, the right to require the municipality and the governing body and any proper officer, agent or employee thereof, to assess, levy and collect taxes and other revenues and charges adequate to carry out any agreement as to, or pledge of, such taxes, revenues and charges. The taxes herein authorized to be pledged shall be levied without limit as to rate or amount upon all taxable property within the municipality.

(f) Any public body is hereby authorized to enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with any other public body or bodies respecting action to be taken pursuant to any of the powers granted by this part, including the furnishing of funds or other assistance in connection with an urban renewal plan or urban renewal project.



§ 13-20-214 - Development of program by municipality -- Authorization.

The governing body of the municipality, or such public officer or public body as it may designate, is hereby authorized to prepare a workable program, which may include an official plan of action, as it exists from time to time for effectively dealing with the problem of urban slums and blighted, deteriorated, or deteriorating areas within the community and for the establishment and preservation of a well-planned community with well-organized residential neighborhoods of decent homes and suitable living environment for adequate family life, for utilizing appropriate private and public resources to eliminate, and prevent the development or spread of, slums and urban blight and deterioration, to encourage needed urban rehabilitation, to provide for the redevelopment of blighted, deteriorated, or slum areas, or to undertake such of the aforementioned activities or other feasible activities as may be suitably employed to achieve the objectives of such a program.



§ 13-20-215 - Powers are supplemental.

The powers conferred by §§ 13-20-209 -- 13-20-215 shall be in addition and supplemental to the powers conferred by any other law.



§ 13-20-216 - Notice to property owner of proposed acquisition.

(a) Whenever the acquisition of any real property in a designated blighted area is proposed and is predicated solely upon the findings that the structure or structures involved are dilapidated and are in violation of the applicable building and housing codes, the owner of the property shall be notified of the planned acquisition by certified mail to the owner's latest address of record, and the owner shall be accorded a reasonable time, in no case less than ninety (90) days from the date of the notice, to bring the substandard structure into compliance with such codes.

(b) This section shall not apply in any county having a metropolitan form of government or in any county with a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census.



§ 13-20-217 - Airport noise mitigation programs.

(a) Notwithstanding any law to the contrary, in addition to those powers specified in this chapter, any municipal housing authority exercising any of the powers specified in this chapter is hereby authorized to enter into cooperative agreements, with any county with a metropolitan form of government which adopts an airport noise mitigation program pursuant to § 7-3-313, to implement or administer the airport noise mitigation program or any portion thereof.

(b) No state funds shall be obligated or expended to implement this section.






Part 3 - Relocation of Utility Facilities

§ 13-20-301 - Findings and declarations.

(a) The findings and declarations made in § 13-20-209, with respect to slum, blighted, and deteriorated areas, are hereby affirmed and restated.

(b) Redevelopment and urban renewal project areas include streets, alleys, easements, and other public ways in, under, and over which utility facilities are installed. Public streets and alleys are intended for public travel and transportation; but they are also intended for proper utility uses in serving the public, as authorized by applicable laws of this state, and such utility usage is for the benefit of the public served. Without making use of public ways, utility lines could not reach or economically service the adjacent public, particularly in urban areas; and further:

(1) The business and activities of utilities involve the rendition of essential public services vital to the health, safety and welfare of the citizens of this state;

(2) The development and existence of utilities directly and vitally affects the development, growth, and expansion of the general welfare, business and industry of this state; and

(3) All persons in this state are actual or potential customers of one (1) or more utility services, and all consumers will be affected by the cost of relocation of their facilities as necessary to accommodate redevelopment and urban renewal projects.

(c) The obligation of such utility relocation is a burden on the public of this state and it is, therefore, in the public interest that such burden be minimized consistent with the purpose of such redevelopment and urban renewal project; therefore, it is the intent of the general assembly to ensure that the police power of the state in requiring relocation of utilities be exercised in a responsible manner.

(d) The cost of utility relocation necessitated by redevelopment and urban renewal projects undertaken in accordance with §§ 13-20-101 -- 13-20-215, and any amendments thereto, are properly a part of the cost of such projects, and it is in the public interest to provide for the equitable reimbursement of such cost of relocation; therefore, such relocation cost shall be included as part of the project costs of such redevelopment and urban renewal projects.

(e) The statements in this section are legislative determinations and declarations of public policy, and this part should be liberally construed in conformity with its declaration and provisions to promote the public interest.



§ 13-20-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Cost of relocation" means the entire amount paid properly attributable to such relocation, after deducting therefrom any increase in the value of the new facility and any salvage value derived from the old facility;

(2) "Public service facility" means any sewer, pipe, main, conduit, manhole, cable, wire, pole, tower, building, or utility appliance owned or operated by a utility;

(3) "Relocation" means any horizontal or vertical movement of utility facilities intact and any protective measures taken or the construction of new or additional facilities, with or without contemporaneous removal and salvage of old facilities, including removal, readjustment, rerouting, or changing the grade of or alternating the construction of any public service facility, either temporarily or permanently, whether or not such relocation is made necessary by the closing of any highway, street, public alley or public right-of-way or the taking of easements whether publicly or privately owned; and

(4) "Utility" includes all utilities either public, private, or cooperatively owned which furnish utility service including, but not limited to, water, electric power, sanitary sewers, storm sewers, steam power, gas, and telephone or telegraph service, through a system of pipes, conduits, cables, or wires devoted to public utility service.



§ 13-20-303 - Reimbursement of cost of moving utility facilities.

Whenever a municipality, housing authority, or other public body of this state determines that the relocation of public service facilities of a utility within a redevelopment or urban renewal project area is necessary to the carrying out of a redevelopment or urban renewal plan pursuant to this chapter, the municipality, housing authority, or other public body shall reimburse the utility for the cost of relocation of such facilities.



§ 13-20-304 - Exceptions.

This part shall not apply to any taking or damaging of property for which the utility is entitled compensation pursuant to the constitution of Tennessee or the United States, or pursuant to any binding agreement inuring to the utility's benefit.






Part 4 - City Housing Authorities

§ 13-20-401 - Petition for creation of authority -- Notice.

(a) Any twenty-five (25) residents of a city, and of the area within ten (10) miles from the territorial boundaries thereof, may file a petition with the city clerk setting forth that there is a need for an authority to function in the city and the surrounding area.

(b) Upon the filing of such a petition, the city clerk shall give notice of the time, place, and purposes of a public hearing at which the council will determine the need for an authority in the city and the surrounding area.

(c) Such notice shall be given at the city's expense by publishing a notice, at least ten (10) days preceding the day on which the hearing is to be held, in a newspaper having a general circulation in the city and the surrounding area, or, if there is no such newspaper, by posting such notice in at least three (3) public places within the city, at least ten (10) days preceding the day on which the hearing is to be held.



§ 13-20-402 - Hearing -- Determination.

(a) Upon the date fixed for the hearing held upon notice as provided in § 13-20-401, an opportunity to be heard shall be granted to all residents and taxpayers of the city and the surrounding area and to all other interested persons.

(b) (1) After such a hearing, the council shall determine:

(A) Whether unsanitary or unsafe inhabited dwelling accommodations exist in the city and the surrounding area; and/or

(B) Whether there is a lack of safe or sanitary dwelling accommodations in the city and the surrounding area available for all the inhabitants of such city or area. In determining whether dwelling accommodations are unsafe or unsanitary, the council shall take into consideration the following:

(i) The physical condition and age of the building;

(ii) The degree of overcrowding;

(iii) The percentage of land coverage;

(iv) The light and air available to the inhabitants of such dwelling accommodations;

(v) The size and arrangement of the rooms;

(vi) The sanitary facilities; and

(vii) The extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

(2) If it shall determine that either or both of the above enumerated conditions exist, the council shall adopt a resolution so finding, which need not go into any detail other than the mere finding, and shall cause notice of such determination to be given to the mayor who shall thereupon appoint, as hereinafter provided, five (5) commissioners to act as an authority.



§ 13-20-403 - Verified application of commissioners -- Contents.

(a) The commissioners shall present to the secretary of state an application signed by them, which shall set forth without any detail other than the mere recital:

(1) That a notice has been given and public hearing has been held as aforementioned, that the council made the aforementioned determination after such hearing, and that the mayor has appointed them as commissioners;

(2) The name and official residence of each of the commissioners, together with a certified copy of the appointment evidencing their right to office, the date and place of induction into and taking oath of office, and that they desire the housing authority to become a public body and a body corporate and politic under this chapter;

(3) The term of office of each of the commissioners;

(4) The name which is proposed for the corporation; and

(5) The location of the principal office of the proposed corporation.

(b) The application shall be subscribed and sworn to by each of the commissioners before an officer authorized by the laws of the state to take and certify oaths, who shall certify upon the application that such officer personally knows the commissioners and knows them to be the officers as asserted in the application, and that each subscribed and swore thereto in the officer's presence. The secretary of state shall examine the application and, if the secretary of state finds that the name proposed for the corporation is not identical with that of a person or of any other corporation of this state or so nearly similar as to lead to confusion and uncertainty, the secretary of state shall receive and file it, and shall record it in an appropriate book of record in the secretary of state's office.



§ 13-20-404 - Authority a public body corporate.

When the application has been made, filed and recorded, as herein provided, the authority shall constitute a public body corporate and politic under the name proposed in the application. The secretary of state shall make and issue to the commissioners a certificate of incorporation pursuant to this chapter, under the seal of the state, and shall record the same with the application.



§ 13-20-405 - Boundaries of authority.

(a) The boundaries of such authority shall include the city and the area within ten (10) miles from the territorial boundaries of the city, but in no event shall it include the whole or a part of any other city nor any area included within the boundaries of another authority.

(b) In case an area lies within ten (10) miles of the boundaries of more than one (1) city, such area shall be deemed to be within the boundaries of the authority embracing such area which was first established, all priorities to be determined on the basis of the time of the issuance of the aforementioned certificates by the secretary of state.

(c) After the creation of an authority, the subsequent existence within its territorial boundaries of more than one (1) city shall in no way affect the territorial boundaries of such authority.



§ 13-20-406 - Resolution denying petition, when.

(a) If the council, after hearing as aforementioned, shall determine that neither of the conditions enumerated in § 13-20-402 exist, it shall adopt a resolution denying the petition.

(b) After three (3) months have expired from the date of the denial of any such petitions, subsequent petitions may be filed as aforementioned and new hearings and determinations made thereon.



§ 13-20-407 - Contracts of authority -- Validity.

In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract of the authority, the authority shall be conclusively deemed to have been established in accordance with this chapter. Upon proof of the issuance of the aforementioned certificate by the secretary of state, a copy of such certificate, duly certified by the secretary of state, shall be admissible in evidence in any such suit, action or proceedings, and shall be conclusive proof of the filing and the contents thereof.



§ 13-20-408 - Commissioners -- Appointment -- Residency requirement -- Terms -- Quorum -- Compensation -- Legal services -- Personnel.

(a) (1) An authority shall consist of five (5) commissioners appointed by the mayor, and the mayor shall designate the first chair. The commissioners who are first appointed shall be designated by the mayor to serve for terms of one (1), two (2), three (3), four (4) or five (5) years, respectively, from the date of their appointment. Pursuant to § 13-20-117(b), the term of office of the commissioner who is a resident of low-rent public housing or a housing project of a housing authority in any county having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census, shall be two (2) years. Thereafter, the term of office for all commissioners shall be five (5) years. A majority of the commissioners on the board shall constitute a quorum.

(2) In any county having a population of not less than eighty-seven thousand nine hundred (87,900) nor more than eighty-eight thousand (88,000), according to the 2000 federal census or any subsequent federal census, an authority shall consist of not less than five (5) nor more than seven (7) commissioners appointed by the mayor. In such event that more than five (5) commissioners are appointed by the mayor, appointments shall be made by the mayor in such manner that the terms of no more than two (2) commissioners shall expire in any year. The term of office for all commissioners shall be five (5) years. A majority of the commissioners on the board shall constitute a quorum.

(b) In cities of more than one hundred thousand (100,000) population, according to the federal census of 1980 or any subsequent federal census, where it is determined by the mayor that a larger number of commissioners is necessary to assure adequate representation of the larger populace, the authority may be increased by the mayor to seven (7) commissioners. In such event, appointments shall be made by the mayor in such manner that the terms of no more than two (2) commissioners shall expire in any year and it shall take four (4) commissioners to constitute a quorum.

(c) (1) (A) In any county having a population of not less than sixty-two thousand three hundred (62,300) nor more than sixty-two thousand four hundred (62,400), according to the 2000 federal census or any subsequent federal census, the authority shall be increased to seven (7) commissioners. In such county, appointments shall be made in such a manner that the terms of no more than two (2) commissioners shall expire in any year, and it shall take four (4) commissioners to constitute a quorum.

(B) Except as provided in § 13-20-117(a) for housing authorities in any city or county with a metropolitan form of government, at least one (1) commissioner shall be a resident of public housing. For the purposes of this subsection (c), "resident of public housing" means a resident in good standing, at the time of such resident's appointment as a commissioner of public housing or Section 8 housing administered by the local housing authority.

(C) Unless otherwise provided by law, the term of office of such resident shall be for the term provided in subsection (a) or until the person is no longer a resident of public housing, whichever first occurs.

(D) Unless a housing authority has already appointed a resident of low-rent public housing or a housing project as a commissioner, or an appointment procedure is otherwise provided by law, the resident of public housing to be appointed as a commissioner under subdivision (c)(1)(A) shall be appointed to a vacancy which is unfilled on May 24, 2000, or if no vacancies are unfilled on May 24, 2000, to the first vacancy occurring after May 24, 2000. If the vacancy is to fill an unexpired term, such resident shall be appointed to complete the unexpired term of office created by the vacancy. If the first vacancy occurring is at the expiration of the term of office of a commissioner, then, subject to subdivision (c)(1)(B), such resident shall be appointed for the full term of office. Such commissioner position shall thereafter be filled only by a resident of public housing either to fill an unexpired term or at the end of an expired term.

(E) The conclusion of a term shall not constitute a vacancy if the incumbent member is reappointed.

(2) This subsection (c) shall be permissive for housing authorities with three hundred (300) or fewer housing units.

(d) A commissioner shall hold office until the commissioner's successor has been appointed and qualified. Vacancies shall be filled for the unexpired term. The mayor shall file with the city clerk a certificate of the appointment or reappointment of any commissioner and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner. A commissioner shall receive no compensation for such commissioner's services but shall be entitled to the necessary expenses, including traveling expenses incurred in the discharge of the commissioner's duties, unless otherwise authorized by local ordinance. No commissioner may be a city official. In no case shall compensation be paid to any commissioner from state or federal funds.

(e) When the office of the first chair of the authority becomes vacant, the authority shall elect a chair from among its members. An authority shall select from among its members a vice chair, and it may employ a secretary, who shall be executive director, technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation. An authority may call upon the corporation counsel or chief law officer of the city for such legal services as it may require or it may employ its own counsel and legal staff. An authority may delegate to one (1) or more of its agents or employees such powers or duties as it may deem proper. An employee of a housing authority in counties having a population of not less than three hundred twenty thousand (320,000) nor more than four hundred eighty thousand (480,000), according to the 1990 federal census or any subsequent federal census, shall not be deemed, as a result of employment by such housing authority, to be an employee of any city or municipality.

(f) Notwithstanding any provision of this section to the contrary, membership of an authority shall be increased in accordance with § 13-20-415(c).



§ 13-20-409 - Duty of the authority and commissioners.

The authority and its commissioners shall be under a statutory duty to comply or to cause compliance strictly with all provisions of this chapter, and the laws of the state and in addition thereto with each and every term, provision and covenant in any contract of the authority on its part to be kept or performed.



§ 13-20-410 - Interest of commissioners or employees in contracts.

All commissioners, officers and employees of housing authorities are subject to the conflict of interest provisions contained in §§ 12-4-101 and 12-4-102.



§ 13-20-411 - Removal of commissioners -- Hearing.

(a) The mayor may remove a commissioner for inefficiency or neglect of duty or misconduct in office, but only after the commissioner shall have been given a copy of the charges against such commissioner, which may be made by the mayor, at least ten (10) days prior to the hearing thereon and had an opportunity to be heard in person or by counsel.

(b) Any obligee of the authority may file with the mayor written charges that the authority is violating willfully any law of the state or any term, provision or covenant in any contract to which the authority is a party. The mayor shall give each of the commissioners a copy of such charges at least ten (10) days prior to the hearing thereon and an opportunity to be heard in person or by counsel, and shall within fifteen (15) days after receipt of such charges remove any commissioner of the authority who is found to have acquiesced in any such willful violation.

(c) A commissioner shall be deemed to have acquiesced in a willful violation by the authority of a law of this state or of any term, provision or covenant contained in a contract to which the authority is a party, if, before a hearing is held on the charges against the commissioner, the commissioner has not filed with the authority a written statement of the commissioner's objections to or lack of participation in such violation.

(d) In the event of the removal of any commissioner, the mayor shall file in the office of the city clerk a record of the proceedings, together with the charges made against the commissioner and the findings thereon.



§ 13-20-412 - Reports and recommendations.

The authority shall at least once a year, file with the mayor of the city a report of its activities for the preceding year, and shall make any recommendations with reference to any additional legislation or other action that may be necessary in order to carry out the purposes of this chapter.



§ 13-20-413 - Housing projects -- Operation not for profit.

It is declared to be the policy of this state that each housing authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with its providing decent, safe and sanitary dwelling accommodations, and that no housing authority shall construct or operate any such project for profit, or as a source of revenue to the city. To this end, an authority shall fix the rentals for dwellings in its projects at no higher rates than it shall find to be necessary in order to produce revenues which, together with all other available moneys, revenues, income and receipts of the authority from whatever sources derived, will be sufficient to:

(1) Pay, as the same become due, the principal of and interest on the bonds of the authority;

(2) Meet the cost of, and to provide for, maintaining and operating the projects, including the cost of any insurance on its property or bonds, and the administrative expenses of the authority; and

(3) Create, during not less than the six (6) years immediately succeeding its issuance of any bonds, a reserve sufficient to meet the largest principal and interest payments which will be due on such bonds in any one (1) year thereafter and to maintain such reserve.



§ 13-20-414 - Action of city or municipality by resolution.

Except as otherwise provided in this chapter, all action authorized to be taken under such law by the council or other governing body of any city or of any municipality may be by resolution adopted by a majority of all the members of its council or other governing body, which resolution may be adopted at the meeting of the council or other governing body at which such resolution is introduced and shall take effect immediately upon such adoption, and no such resolution need be published or posted.



§ 13-20-415 - Operations of authority in other municipalities or counties.

(a) In addition to its other powers, a housing authority created for a city may exercise any or all of its powers within the territorial boundaries of any other municipality not included in the area of operation of such housing authority, for the purpose of planning, undertaking, financing, constructing and operating a housing project or projects within such municipality; provided, that a resolution has been adopted:

(1) By the governing body of such municipality in which the authority is to exercise its powers; and

(2) By any housing authority theretofore established by such municipality and authorized to exercise its powers therein declaring that there is a need for the housing authority of the aforementioned city to exercise its powers within such municipality.

(b) A municipality has the same powers to furnish financial and other assistance to a housing authority exercising its powers within such municipality under this section as though the municipality were within the area of operation of such authority.

(c) (1) If a housing authority plans, undertakes, finances, constructs or operates a housing project or projects within the territorial boundaries of any other municipality not included in the area of operation of such housing authority or in an unincorporated area in a county other than the one in which such housing authority is located, then the board of such authority shall be expanded. A commissioner shall be appointed from each such county and/or municipality and such commissioner shall be a resident of the municipality or county, if such project is in an unincorporated area, in which the project or projects are located. The mayor of such municipality or the county legislative body, respectively, shall appoint such commissioner. The term of office, compensation, qualifications and duties of commissioners appointed pursuant to this section shall be the same as other commissioners appointed pursuant to § 13-20-408.

(2) (A) This subsection (c) shall only apply to any municipality having a population of not less than two thousand three hundred (2,300) nor more than two thousand three hundred fifty (2,350) in any county having a population of not less than sixty-seven thousand three hundred (67,300) nor more than sixty-seven thousand four hundred (67,400) and to any municipality in any county having a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census, and the housing authority of any such municipality shall have all of the rights and responsibilities granted by this chapter. (B) This subdivision (c)(2) shall apply to projects entered into prior to April 17, 1990, but shall not be construed to affect, modify, abrogate, limit or alter any decision, vote, contract, right or obligation entered into prior to the appointment of new commissioners pursuant to this subdivision (c)(2).



§ 13-20-416 - Findings required for authority to operate in municipality.

(a) No governing body of a city or other municipality shall adopt a resolution as provided in § 13-20-415 or § 13-20-503 declaring that there is a need for a housing authority, other than a housing authority established by such municipality, to exercise its powers within such municipality, unless a public hearing has first been held by the governing body and unless the governing body has found in substantially the following terms:

(1) Unsanitary or unsafe inhabitated dwelling accommodations exist in such municipality or there is a shortage of safe or sanitary dwelling accommodations in such municipality available to persons of low income at rentals they can afford; and

(2) These conditions can be best remedied through the exercise of the aforementioned housing authority's powers within the territorial boundaries of such municipality;

provided, that such findings shall not have the effect of thereafter preventing such municipality from establishing a housing authority or joining in the creation of a consolidated housing authority or the increase of the area of operation of a consolidated housing authority. The clerk, or the officer with similar duties, of the city or other municipality shall give notice of the public hearing, and such hearing shall be held in the manner provided in § 13-20-402 for a public hearing by a council to determine the need for a housing authority in the city.

(b) During the time that, pursuant to these findings, a housing authority has outstanding, or is under contract to issue, any evidence of indebtedness for a project within the city or other municipality, no other housing authority may undertake a project within such municipality without the consent of the housing authority which has such outstanding indebtedness or obligation.



§ 13-20-417 - Advances to housing authority.

When any housing authority which is created for any city becomes authorized to transact business and exercise its powers therein, the governing body of the city shall immediately make an estimate of the amount of money necessary for the administrative expenses and overhead of such housing authority during the first year thereafter, and shall appropriate such amount to the authority out of any moneys in such city not appropriated to some other purposes. The moneys so appropriated shall be paid to the authority as a donation. Any municipality located in whole or in part within the area of operation of a housing authority shall have the power from time to time to lend or donate money to the authority or to agree to take such action. The housing authority, when it has money available therefor, shall make reimbursement for all such loans made to it.



§ 13-20-418 - Consolidated housing authority.

(a) (1) If the governing body of each of two (2) or more municipalities by resolution declares that there is a need for one (1) housing authority for all of such municipalities to exercise in such municipalities the powers and other functions prescribed for a housing authority, a public body corporate and politic to be known as a consolidated housing authority, with such corporate name as it selects, shall thereupon exist for all such municipalities, and exercise its powers and other functions within its area of operation, as herein defined, including the power to undertake projects therein, and thereupon any housing authority created for any of such municipalities shall cease to exist except for the purpose of winding up its affairs and executing a deed of its real property to the consolidated housing authority; provided, that the creation of a consolidated housing authority and the finding of need therefor shall be subject to the same provisions and limitations of this chapter as are applicable to the creation of a regional housing authority, and that all of the provisions of such law applicable to regional housing authorities and the commissioners thereof shall be applicable to consolidated housing authorities and the commissioners thereof. The area of operation or boundaries of a consolidated housing authority shall include all of the territory within the boundaries of each municipality joining in the creation of such authority, together with the territory within ten (10) miles of the boundaries of each such municipality, except that such area of operation may be changed to include or exclude any municipality or municipalities (with its aforementioned surrounding territory) in the same manner and under the same provisions as provided in such law for changing the area of operation of a regional housing authority by including or excluding a contiguous county or counties.

(2) For all such purposes, unless a different meaning clearly appears from the context:

(A) "County" means "municipality";

(B) "County housing authority" and "regional housing authority" mean "housing authority of the city" and "consolidated housing authority," respectively; and

(C) "County legislative body" means governing body, except in § 13-20-507, where it shall be construed as meaning "mayor" or other executive head of the municipality.

(b) The governing body of a municipality for which a housing authority has not been created may adopt the above resolution if it first determines that there is a need for a housing authority to function in the municipality, which determination shall be made in the same manner and subject to the same conditions as the determination required in § 13-20-402 for the creation of a housing authority for a city; provided, that the governing body of the municipality may, without a petition therefor, hold a hearing to determine the need for a housing authority to function therein.

(c) Except as otherwise provided herein, a consolidated housing authority and the commissioners thereof shall, within the area of operation of such consolidated housing authority, have the same functions, rights, powers, duties, privileges, immunities and limitations as those provided for housing authorities created for cities, counties, or groups of counties, and the commissioners of such housing authorities, in the same manner as though all the provisions of law applicable to housing authorities created for cities, counties, or groups of counties were applicable to consolidated housing authorities.



§ 13-20-419 - Security force.

(a) In cities with a population of over one hundred thousand (100,000), according to the 1970 federal census or any subsequent federal census, each housing authority, managing and operating housing projects for persons of low income under this chapter may, if funds can be provided for this purpose, provide a security force for such project to assure the safety of the tenants and their property and the safety and the protection of the premises.

(b) While acting in such capacity, an officer of such force has the same authority as a law enforcement officer as defined in § 39-11-106(a), and may receive a written directive to carry a handgun under § 39-17-1315 if such officer meets the qualifications in § 38-8-106 and the training requirements of § 38-8-107(a). While acting in such capacity, such officer has the authority to make arrests for offenses committed on the property of such public housing project.






Part 5 - County and Regional Housing Authorities

§ 13-20-501 - Creation and powers of authority for a county.

(a) Except as otherwise provided herein, a housing authority may be created for any county, and the commissioners of such authority may be appointed, in the same manner as provided in this chapter, for the creation of a housing authority for a city and the appointment of the commissioners of such authority. Each housing authority created for a county and the commissioners thereof shall have the same functions, rights, powers, duties, privileges, immunities and limitations provided for housing authorities created for cities and the commissioners of such housing authorities, and all the provisions of law applicable to housing authorities created for cities and the commissioners of such authorities shall be applicable to housing authorities created for counties and the commissioners of such authorities.

(b) For all such purposes, unless a different meaning clearly appears from the context:

(1) "City" or "city and the area within ten (10) miles from the territorial boundaries thereof" means county;

(2) "City clerk" means county clerk; and

(3) "Mayor" or "council" as used in this chapter and any amendment thereto are construed as meaning county legislative body.

(c) A housing authority created for a county shall not be subject to the limitations provided in § 13-20-113(a)(4) with respect to housing projects for farmers of low income.



§ 13-20-502 - Creation of regional housing authority.

(a) If the legislative body of each of two (2) or more contiguous counties by resolution declares that there is a need for one (1) housing authority to be created for all such counties to exercise in such counties powers and other functions prescribed for a regional housing authority, a public body corporate and politic to be known as a regional housing authority shall, after the commissioners thereof file an application with the secretary of state as hereinafter provided, exist for all of such counties and exercise its powers and other functions in such counties; and thereupon, any county housing authority created for any of such counties shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as hereinafter provided; provided, that the legislative body of a county shall not adopt a resolution as aforementioned if there is a county housing authority created for such county which has any bonds or notes outstanding, unless:

(1) First, all holders of such bonds and notes consent in writing to the substitution of such regional housing authority in lieu of such county housing authority on all such bonds and notes; and

(2) Second, the commissioners of such county housing authority adopt a resolution consenting to the transfer of all the rights, contracts, obligations, and property, real and personal, of such county housing authority, to such regional housing authority as hereinafter provided;

and provided further, that when there is compliance with the above two (2) conditions and such regional housing authority is created and authorized to exercise its powers and other functions, all rights, contracts, agreements, obligations and property, real and personal, of such county housing authority, shall be in the name of and vest in such regional housing authority, and all obligations of such county housing authority shall be the obligations of such regional housing authority, and all rights and remedies of any person against such county housing authority may be asserted, enforced, and prosecuted against such regional housing authority to the same extent as they might have been asserted, enforced, and prosecuted against such county housing authority.

(b) When any real property of a county housing authority vests in a regional housing authority as provided above, the county housing authority shall execute a deed of such property to the regional housing authority which thereupon shall file such deed in the office provided for the filing of deeds; provided, that nothing contained in this sentence shall affect the vesting of property in the regional housing authority as provided above.

(c) The legislative body of each of two (2) or more contiguous counties shall by resolution declare that there is a need for one (1) regional housing authority to be created for all of such counties to exercise in such counties powers and other functions prescribed for a regional housing authority, only if such county legislative body finds that:

(1) Unsanitary or unsafe inhabited dwelling accommodations exist in such county or there is a shortage of safe or sanitary dwelling accommodations in such county available to persons of low income at rentals they can afford; and

(2) A regional housing authority would be a more efficient or economical administrative unit than a housing authority of such county.



§ 13-20-503 - Area of operation of county and regional housing authorities.

The area of operation or boundaries of a housing authority created for a county shall include all of the county for which it is created, and the area of operation or boundaries of a regional housing authority shall include, except as otherwise provided elsewhere in this chapter, all of the counties for which such regional housing authority is created and established; provided, that a county or regional housing authority shall not undertake any housing project or projects within the boundaries of any city or other municipality of more than two thousand (2,000) inhabitants, unless a resolution has been adopted by the governing body of such city or other municipality, and also by any housing authority which has been theretofore established and authorized to exercise its powers in such city or other municipality, declaring that there is a need for the county or regional housing authority to exercise its powers within such city or other municipality.



§ 13-20-504 - Increasing area of operation of regional housing authority.

(a) (1) The area of operation or boundaries of a regional housing authority may be increased from time to time to include one (1) or more additional contiguous counties not already within a regional housing authority, if the legislative body of each of the counties then included in the area of operation of such regional housing authority, the commissioners of the regional housing authority and the legislative body of each such additional county or counties adopt a resolution declaring that there is a need for the inclusion of such additional county or counties in the area of operation of such regional housing authority. Upon the adoption of such resolution, any county housing authority created for any such additional county shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as hereinafter provided; provided, that such resolutions shall not be adopted if there is a county housing authority created for any such additional county which has any bonds or notes outstanding unless:

(A) First, all holders of such bonds and notes consent in writing to the substitution of such regional housing authority in lieu of such county housing authority as the obligor thereon; and

(B) Second, the commissioners of such county housing authority adopt a resolution consenting to the transfers of all rights, contracts, bonds and property, real and personal, of such county housing authority to such regional housing authority as hereinafter provided;

(2) When there is compliance with the above two (2) conditions and the area of operation of such regional housing authority is increased to include such additional county, as hereinabove provided, all rights, contracts, bonds, and property, real and personal, of such county housing authority shall be in the name of and vest in such regional housing authority, all contracts and bonds of such county housing authority shall be the contracts and bonds of such regional housing authority and all rights and remedies of any person against such county housing authority may be asserted, enforced, and prosecuted against such regional housing authority to the same extent as they might have been asserted, enforced, and prosecuted against such county housing authority.

(b) When any real property of a county housing authority vests in a regional housing authority as provided above, the county housing authority shall execute a deed of such property to the regional housing authority, which thereupon shall file such deed in the office provided for the filing of deeds; provided, that nothing contained in this subsection (b) shall affect the vesting of property in the regional housing authority as provided above.

(c) The legislative body of each of the counties in the regional housing authority, the commissioners of the regional housing authority and the legislative body of each such additional county or counties shall by resolution declare that there is a need for the inclusion of such county or counties in the area of operation of the regional housing authority, only if:

(1) The legislative body of each such additional county or counties finds that unsanitary or unsafe inhabited dwelling accommodations exist in such county or there is a shortage of safe or sanitary dwelling accommodations in such county available to persons of low income at rentals they can afford; and

(2) The legislative body of each of the counties then included in the area of operation of the regional housing authority, the commissioners of the regional housing authority and the legislative body of each such additional county or counties find that the regional housing authority would be a more efficient or economical administrative unit if the area of operation of the regional housing authority is increased to include such additional county or counties.



§ 13-20-505 - Decreasing area of operation of regional housing authority.

(a) The area of operation or boundaries of a regional housing authority may be decreased from time to time to exclude one (1) or more counties from such area if the legislative body of each of the counties in such area and the commissioners of the regional housing authority each adopt a resolution declaring that there is a need for excluding such county or counties from such area; provided, that no action may be taken pursuant to this section if the regional housing authority has outstanding any bonds or notes, unless, first, all holders of such bonds and notes consent in writing to such action. If such action decreases the area of operation of the regional housing authority to only one (1) county, such authority shall thereupon constitute and become a housing authority for such county, in the same manner as though such authority were created and constituted a public and corporate body for such county pursuant to other provisions of this chapter, and the commissioners of such authority shall be thereupon appointed as provided for the appointment of commissioners of a housing authority created for a county.

(b) (1) The legislative body of each of the counties in the area of operation of the regional housing authority and the commissioners of the regional housing authority shall adopt a resolution declaring that there is a need for excluding a county or counties from such area if:

(A) Each such legislative body of the counties to remain in the area of operation of the regional housing authority and the commissioners of the regional housing authority find that, because of facts arising or determined subsequent to the time when such area first included the county or counties to be excluded, the regional housing authority would be a more efficient or economical administrative unit if such county or counties were excluded from such area; and

(B) The legislative body of each such county or counties to be excluded and the commissioners of the regional housing authority each also find that, because of the aforementioned changed facts, another housing authority for such county or counties would be a more efficient or economical administrative unit to function in such county or counties.

(2) Nothing contained in this subsection (b) shall be construed as preventing a county or counties excluded from the area of operation of a regional housing authority, as provided above, from thereafter being included within the area of operation of any housing authority in accordance with this chapter.

(c) Any property held by a regional housing authority within a county or counties excluded from the area of operation of such authority, as herein provided, shall, as soon as practicable after the exclusion of the county or counties respectively, be disposed of by such authority in the public interest.



§ 13-20-506 - Requirements of public hearings -- Application to secretary of state for creation of authorities.

(a) The legislative body of a county shall not adopt any resolution authorized by § 13-20-502, § 13-20-504 or § 13-20-505 unless a public hearing has first been held which shall conform, except as otherwise provided in this chapter, to the requirements of § 13-20-402 for hearings to determine the need for a housing authority of a city; provided, that such hearings may be held by the legislative body without a petition therefor. No housing authority shall constitute a body corporate and politic until the commissioners of such authority have filed and recorded an application with the secretary of state, which shall conform, insofar as possible, to §§ 13-20-403 and 13-20-404 for the making, filing and recording of an application to the secretary of state by the commissioners of a housing authority created for a city; provided, that any such application filed and recorded hereunder shall set forth that the public hearing or hearings, as required by this chapter, have been held.

(b) In connection with the issuance of bonds or the incurring of other obligations, a regional housing authority may covenant as to limitations on its right to adopt resolutions relating to the increase or decrease of its area of operation.



§ 13-20-507 - Commissioners of regional housing authority -- Appointment -- Term -- Vacancies -- Powers -- Organization.

(a) The legislative body of each county included in a regional housing authority shall appoint one (1) person as a commissioner of such authority, and each such commissioner to be first appointed by the legislative body of a county may be appointed at or after the time of the adoption of the resolution declaring the need for such regional housing authority, or of declaring the need for the inclusion of such county in the area of operation of such regional housing authority. When the area of operation of a regional housing authority is increased to include an additional county or counties as provided above, the legislative body of each such county shall thereupon appoint one (1) additional person as a commissioner of the regional housing authority. The legislative body of each county shall appoint the successor of the commissioner appointed by it. If any county is excluded from the area of operation of a regional housing authority, the office of the commissioner of such regional housing authority appointed by the legislative body of such county shall be thereupon abolished.

(b) If the area of operation of a regional housing authority consists at any time of an even number of counties, the commissioners of the regional housing authority appointed by the legislative bodies of such counties shall appoint one (1) additional commissioner, as well as such person's successor, whose term of office shall be as herein provided for a commissioner of a regional housing authority, except that such term shall end at any earlier time when the area of operation of the regional housing authority shall be changed to consist of an odd number of counties. A certificate of the appointment of any commissioner of a regional housing authority shall be signed by the appointing officer or officers and filed with the other records of the regional housing authority, and shall be conclusive evidence of the due and proper appointment of such commissioner.

(c) The commissioners shall be appointed for terms of five (5) years, except that all vacancies shall be filled for the unexpired term. Each commissioner shall hold office until such commissioner's successor has been appointed and has qualified, except as otherwise provided herein. For inefficiency or neglect of duty or misconduct in office, a commissioner may be removed by the officer or officers, or their successors, appointing such commissioner, but such commissioner shall be removed only after such commissioner has been given a copy of the charges at least ten (10) days prior to the hearing thereon and has had an opportunity to be heard in person or by counsel. In the event of the removal of such commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed with the other records of the regional housing authority.

(d) The commissioners shall constitute the regional housing authority, and the powers of such authority shall be vested in such commissioners in office from time to time.

(e) The commissioners shall elect a chair from among the commissioners and shall have power to select or employ such other officers and employees as the regional housing authority may require. A majority of the commissioners shall constitute a quorum of such authority for the purpose of conducting its business and exercising its powers and for all other purposes.



§ 13-20-508 - Powers of regional housing authority.

(a) (1) Except as otherwise provided herein, a regional housing authority and the commissioners thereof shall, within the area of operation of such regional housing authority, have the same functions, rights, powers, duties, privileges, immunities and limitations provided for housing authorities created for cities or counties and the commissioners of such housing authorities, and all the provisions of law applicable to housing authorities created for cities or counties and the commissioners of such authorities shall be applicable to regional housing authorities and the commissioners thereof.

(2) For such purposes, unless a different meaning clearly appears from the context:

(A) "City" means county;

(B) "City clerk" means county clerk; and

(C) "Mayor" or "council" as used in this chapter, and any amendments thereto, means county legislative body.

(b) A regional housing authority shall not be subject to the limitations provided in § 13-20-113(a)(4) with respect to housing projects for farmers of low income.



§ 13-20-509 - Rural housing projects.

Housing authorities created for counties and regional housing authorities are specifically empowered and authorized to borrow money, accept grants and exercise their other powers to provide housing for farmers of low income. In connection with such projects, such housing authorities may enter into such leases or purchase agreements, accept such conveyances and rent or sell dwellings forming part of such projects to or for farmers of low income, as such housing authority deems necessary in order to assure the achievement of the objectives of this chapter. Such leases, agreements or conveyances may include such covenants as the housing authority deems appropriate regarding such dwellings and the tracts of land described in any such instrument, which covenants shall be deemed to run with the land where the housing authority deems it necessary and the parties to such instrument so stipulate. Nothing contained in this section shall be construed as limiting any other powers of any housing authority.



§ 13-20-510 - Housing applications by farmers.

The owner of any farm operated, or worked upon, by farmers of low income in need of safe and sanitary housing may file an application with a housing authority of a county or regional housing authority requesting that it provide for a safe and sanitary dwelling or dwellings for occupancy of such farmers of low income. Such applications shall be received and examined by housing authorities in connection with the formulation of projects or programs to provide housing for farmers of low income.



§ 13-20-511 - Housing in rural areas -- Tax exemption.

(a) A regional or county housing authority has the power to sell or rent dwellings outside of cities and to make or accept such conveyances or leases as it deems necessary to carry out the rural housing purposes of this chapter. With respect to such housing, a county and regional housing authority shall not be subject to the tenant selection limitations provided in § 13-20-113(a)(4).

(b) No dwelling shall be provided on a farm by a county or regional authority unless it has determined that, by reason of the character of the farm with respect to which the dwelling is to be constructed and the manner of its operation, the owner is likely successfully to carry out the undertakings required of such owner under the owner's purchase agreement or lease.

(c) Until a purchaser makes full payment for a dwelling which is constructed by a county or regional authority on such purchaser's farm, such dwelling shall continue to be the property of such authority regardless of the title to the land on which it is constructed, and such dwelling shall be exempt from taxation in the same manner as other property of such authority. Any document making land available for use by such authority shall be admitted to record, and accordingly constitute notice, in the same manner as a deed or other instrument relating to real estate.

(d) When a county or regional authority provides a dwelling on a farm hereunder, the owner of the farm living in the dwelling under a lease or purchase agreement shall be entitled to receive the same homestead exemption as if such owner had title to the dwelling.






Part 6 - Bonds and Finances of Housing Authorities

§ 13-20-601 - Types of bonds.

(a) (1) The housing authority has the power to issue bonds from time to time in its discretion, for any of its corporate purposes. It also has the power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it. The authority may issue such types of bonds as it may determine, including, without limiting the generality of the foregoing, bonds on which the principal of and interest on are payable from income and revenues of the authority and from grants or contributions from the federal government or other source. Such income and revenues securing the bonds may be:

(A) Exclusively the income and revenues of the housing project financed in whole or in part with the proceeds of such bonds;

(B) Exclusively the income and revenues of certain designated housing projects, whether or not they are financed in whole or in part with the proceeds of such bonds; or

(C) The income and revenues of the authority generally.

(2) Any such bonds may be additionally secured by a pledge of any income or revenues of the authority or, in certain instances as hereinafter provided, may be additionally secured by a mortgage of any housing project, projects or other property of the authority.

(b) Neither the commissioners of the authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance of such bonds.

(c) The bonds and other obligations of the authority, and such bonds and obligations shall so state on their face, shall not be a debt of any city or municipality located within its boundaries or of the state, and neither the state nor any such city or municipality shall be liable thereon, nor in any event shall they be payable out of any funds or properties other than those of the authority. The bonds shall not constitute an indebtedness within the meaning of any constitutional, statutory or charter debt limitation or restriction. Bonds may be issued under this chapter, notwithstanding any debt or other limitation prescribed by any statute.



§ 13-20-602 - Form and sale of bonds.

(a) The bonds of the authority shall be authorized by its resolution and shall be issued in one (1) or more series and shall bear such date or dates, mature at such time or times, not exceeding sixty (60) years from their respective dates, bear interest at such rate or rates, payable semiannually, be in such denominations, which may be made interchangeable, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms or redemption, with or without premium, as such resolution or its trust indenture or mortgage may provide.

(b) The bonds, in the discretion of the authority, may be sold at public or private sale. If the bonds are sold at public sale, notice shall be published once at least ten (10) days prior to such sale in a newspaper having a general circulation in the city and in a financial newspaper published in the city of New York, New York, or the city of Chicago, Illinois. The bonds may be sold at such price or prices as the authority shall determine.

(c) Whenever the authority contracts with a financial consultant, fiscal agent, municipal finance consultant or municipal securities underwriter-dealer to assist it in the issuance and marketing of such bonds or to market such bonds, such consultant, agent, or underwriter-dealer shall be licensed and maintain a permanent office or full-time branch office in this state prior to entering such contract.

(d) Pending the authorization, preparation, execution or delivery of definitive bonds, the authority may issue interim certificates, or other temporary obligations to the purchaser of such bonds. Such interim certificates, or other temporary obligations, shall be in such form, contain such terms, conditions, and provisions, bear such date or dates, and evidence such agreements relating to their discharge or payment or delivery of definitive bonds as the authority may by resolution, trust indenture or mortgage determine.

(e) In case any of the officers whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if they had remained in office until such delivery.

(f) The authority has the power, out of any funds available therefor, to purchase any bonds issued by it at a price of not more than the principal amount thereof and the accrued interest; provided, that bonds payable exclusively from the revenues of a designated project or projects shall be purchased only out of any such revenues available therefor. All bonds so purchased shall be cancelled. This subsection (f) shall not apply to the redemption of bonds.

(g) Any provisions of any law to the contrary notwithstanding, any bonds, interim certificates, or other obligations issued pursuant to this chapter shall be fully negotiable.



§ 13-20-603 - Trust indentures and mortgages -- Power of authority to issue or incur obligation.

In connection with the issuance of bonds and/or the incurring of any obligation under a lease and in order to secure the payment of such bonds and/or obligations, the authority has the power to:

(1) Pledge by resolution, trust indenture, mortgage, subject to the limitation hereinafter imposed, or other contract all or any part of its rents, fees or revenues;

(2) Covenant against mortgaging all or any part of its property, real or personal, then owned or thereafter acquired, or against permitting or suffering any lien thereon;

(3) Covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project or any part thereof, or with respect to limitations on its right to undertake additional housing projects;

(4) Covenant against pledging all or any part of its rents, fees and revenues to which its right then exists or the right to which may thereafter come into existence or against permitting or suffering any lien thereon;

(5) Provide for the release of property, rents, fees and revenues from any pledge or mortgage, and reserve rights and powers in, or the right to dispose of, property which is subject to a pledge or mortgage;

(6) As to the bonds to be issued pursuant to any resolution, trust indenture, mortgage or other instrument and as to the issuance of such bonds in escrow or otherwise, covenant regarding the use and disposition of the proceeds thereof;

(7) Covenant as to what other or additional debt may be incurred by it;

(8) Provide for the terms, form, registration, exchange, execution and authentication of bonds;

(9) Provide for the replacement of lost, destroyed or mutilated bonds;

(10) Covenant that the authority warrants the title to the premises;

(11) Covenant as to the rents and fees to be charged, the amount (calculated as may be determined) to be raised each year or other period of time by rents, fees, and other revenues and as to the use and disposition to be made thereof;

(12) Covenant as to the use of any or all of its property, real or personal;

(13) Create or authorize the creation of special funds in which there shall be segregated:

(A) The proceeds of any loan and/or grant;

(B) All of the rents, fees and revenues of any housing project or projects or parts thereof;

(C) Any moneys held for the payment of the costs of operation and maintenance of any such housing projects or as a reserve for the meeting of contingencies in the operation and maintenance thereof;

(D) Any moneys held for the payment of the principal of and interest on its bonds or the sums due under its leases and/or as a reserve for such payments; and

(E) Any moneys held for any other reserves or contingencies;

and to covenant as to the use and disposal of the moneys held in such funds;

(14) Redeem the bonds, and covenant for their redemption and provide the terms and conditions thereof;

(15) Covenant against extending the time for the payment of its bonds or interest thereon, directly or indirectly, by any means or in any manner;

(16) Prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(17) Covenant as to the maintenance of its property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys;

(18) Vest in an obligee of the authority the right, in the event of the failure of the authority to observe or perform any covenant on its part to be kept or performed, cure any such default and advance any moneys necessary for such purposes, and the moneys so advanced may be made an additional obligation of the authority with such interest, security and priority as may be provided in any trust indenture, mortgage, lease or contract of the authority with reference thereto;

(19) Covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(20) Covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation;

(21) Covenant to surrender possession of all or any part of any housing project or projects upon the happening of an event of default, as defined in the contract, and vest in an obligee the right without judicial proceedings to take possession of and use, operate, manage and control such housing projects or any part thereof, and collect and receive all rents, fees and revenues arising therefrom in the same manner as the authority itself might do, and to dispose of the moneys collected in accordance with the agreement of the authority with such obligee;

(22) Vest in a trustee or trustees the rights to enforce any covenant made to secure, pay, or in relation to the bonds, provide for the powers and duties of such trustee or trustees, limit liabilities thereof and provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any such covenant;

(23) Make covenants other than, and in addition to, the covenants herein expressly authorized, of like or different character;

(24) Execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants or duties, which may contain such covenants and provisions in addition to those above specified as the government or any purchaser of the bonds of the authority may reasonably require; and

(25) Make all covenants and do any and all acts and things which may be necessary or convenient or desirable in order to secure its bonds, or which tend to make the bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein, it being the intention hereof to give the authority power to do all things in the issuance of bonds, in the provisions for their security that are not inconsistent with the constitution of the state, and no consent or approval of any judge or court shall be required therefor; provided, that the authority shall have no power to mortgage all or any part of its property, real or personal, except as provided in § 13-20-604.



§ 13-20-604 - Power to mortgage when project financed with aid of government.

In connection with any project financed in whole or in part or otherwise aided by a government, whether through a donation of money or property, a loan, the insurance or guarantee of a loan, or otherwise, the authority also has the power to mortgage all or any part of its property, real or personal, then owned or thereafter acquired and thereby to:

(1) Vest in a government the right, upon the happening of an event of default, as defined in such mortgage, foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings, so long as a government shall be the holder of any of the bonds secured by such mortgage;

(2) Vest in a trustee or trustees the right, upon the happening of an event of default, as defined in such mortgage, foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings;

(3) Vest in other obligees the right to foreclose such mortgage by judicial proceedings; and

(4) Vest in any obligee, including a government, the right, in foreclosing any mortgage as aforementioned, foreclose such mortgage as to all or such part or parts of the property covered thereby as such obligee, in its absolute discretion, shall elect; the institution, prosecution and conclusion of any such foreclosure proceedings and/or sale of any such parts of the mortgaged property shall not affect in any manner or to any extent the lien of the mortgage on the parts of the mortgaged property not included in such proceedings or not sold as aforementioned.



§ 13-20-605 - Remedies of an obligee of authority.

An obligee of the authority has the right, in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, suit, action or proceeding in law or equity, all of which may be joined in one (1) action, to compel the authority, and the commissioners, officers, agents or employees thereof, to perform each and every term, provision and covenant contained in any contract of the authority, and to require the carrying out of any or all covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by this chapter;

(2) By suit, action or proceeding in equity to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of the authority; and

(3) By suit, action or proceeding in any court of competent jurisdiction to acquire possession of any housing project or any part thereof to be surrendered to any obligee having the right to such possession pursuant to any contract of the authority.



§ 13-20-606 - Remedies conferrable upon authority by mortgage or trust indenture.

An authority has the power by its trust indenture, mortgage, lease or other contract to confer upon any obligee holding or representing a specified amount in bonds, leases or other obligations, the right upon the happening of an "event of default" as defined in such instrument, by suit, action or proceeding in any court of competent jurisdiction, to:

(1) Obtain the appointment of a receiver of any housing project of the authority or any part or parts thereof. If a receiver is appointed, the receiver may enter and take possession of such housing project or any part or parts thereof and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom in the same manner as the authority itself might do, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of the authority as the court shall direct; and

(2) Require the authority and the commissioners thereof to account as if it and they were the trustees of an express trust.



§ 13-20-607 - Remedies and rights cumulative.

All the rights and remedies hereinabove conferred shall be cumulative and in addition to all other rights and remedies that may be conferred upon such obligee of the authority by law or by any contract with the authority.



§ 13-20-608 - Limitations on remedies of obligee.

(a) No interest of the authority in any property, real or personal, shall be subject to sale by the foreclosure of a mortgage thereon, either through judicial proceedings or the exercise of a power of sale contained in such mortgage, except in the case of the mortgages provided for in § 13-20-604.

(b) All property of the authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against same.

(c) No judgment against the authority shall be a charge or lien upon its property, real or personal.

(d) This section shall not apply to or limit the right of an obligee to foreclose any mortgage of the authority provided for in § 13-20-604, and, in case of a foreclosure sale thereunder, to obtain a judgment or decree for any deficiency due on the indebtedness secured thereby and issued on the credit of the authority. Such deficiency judgment or decree shall be a lien and charge upon the property of the authority which may be levied on and sold by virtue of an execution or other judicial process for the purpose of satisfying such deficiency judgment or decree.



§ 13-20-609 - Subordination of mortgage to agreement with government.

The authority may agree in any mortgage made by it that such mortgage shall be subordinate to a contract for the supervision by a government of the operation of improvements thereon; in such event, any purchaser or purchasers at a sale of the property of an authority pursuant to a foreclosure of such mortgage or any other remedy in connection therewith shall obtain title subject to such contract.



§ 13-20-610 - Contracts with federal government.

In addition to the powers conferred upon the authority by other provisions of this chapter, the authority is empowered to borrow money or accept grants from the federal government for or in aid of any housing project which such authority is authorized to undertake, to take over any land acquired by the federal government for the construction or operation of a housing project, to take over or lease or manage any housing project constructed or owned by the federal government, and to these ends to enter into such contracts, mortgages, trust indentures, leases or other agreements as the federal government may require, including agreements that the federal government shall have the right to supervise and approve the construction, maintenance and operation of such housing project. It is the purpose and intent of such law to authorize every authority to do any and all things necessary to secure the financial aid and the cooperation of the federal government in the undertaking, construction, maintenance and operation of any housing project which the authority is empowered to undertake.



§ 13-20-611 - Agreement to sell as security for obligations to federal government.

In any contract or amendatory or superseding contract for a loan and annual contributions heretofore or hereafter entered into between a housing authority and the federal government with respect to any housing project undertaken by the housing authority, any such housing authority is authorized to make such covenants, including covenants with holders of bonds issued by such authority for purposes of the project involved, and to confer upon the federal government such rights and remedies, as the housing authority deems necessary to assure the fulfillment of the purposes for which the project was undertaken. In any such contract, the housing authority may, notwithstanding any other provision of law, agree to sell and convey the project, including all lands appertaining thereto, to which such contract relates, to the federal government upon the occurrence of such conditions, or upon such defaults on bonds for which any of the annual contributions provided in the contract are pledged, as may be prescribed in such contract, and at a price, which may include the assumption by the federal government of the payment, when due, of the principal of and interest on outstanding bonds of the housing authority issued for purposes of the project involved, determined as prescribed therein and upon such other terms and conditions as are therein provided. Any such other housing authority is authorized to enter into such supplementary contracts, and to execute such conveyances, as may be necessary to carry out the provisions hereof. Notwithstanding any other provisions of law, any contracts or supplementary contracts or conveyances made or executed pursuant to this section shall not be or constitute a mortgage within the meaning or for the purposes of any of the laws of this state.



§ 13-20-612 - Housing authority obligations guaranteed by federal government eligible collateral as security for deposit of funds.

Wherever, by statute of this state, collateral is required as security for the deposit of public or other funds, or deposits are required to be made with any public official or department, or an investment of capital or surplus, or a reserve or other fund, is required to be maintained consisting of designated securities, notes and bonds insured by the federal housing administrator and debentures issued by the federal housing administrator and obligations of national mortgage associations shall be eligible for such purposes; provided, that such obligations shall be guaranteed as to payment by the federal government or a branch thereof.



§ 13-20-613 - Investment by municipality in bonds of authority.

Any municipality may purchase or legally invest in any of the bonds of a housing authority and exercise all of the rights of any holder of such bonds.



§ 13-20-614 - Taxes pledged for repayment of indebtedness for redevelopment projects.

(a) An authority is hereby authorized and empowered to irrevocably pledge to the payment of principal of and interest on any bonds, loans or other indebtedness incurred by the authority to finance or refinance, in whole or in part, the project facilities authorized under subsection (c), that portion of taxes which pursuant to § 13-20-205(a)(2) is to be paid into the special fund of the authority. Such portion of taxes shall be considered "revenues" within the meaning of § 13-20-601.

(b) The authority shall create a special fund or funds for the sole purpose of paying the principal of and interest on such bonds, loans or other indebtedness and into which taxes allocated to the authority pursuant to § 13-20-205(a)(2) will be, from time to time, deposited. The authority shall be obligated and bound to set aside from such taxes an amount sufficient to pay such indebtedness as the same shall become due, and, as provided in the proceedings authorizing the incurrence of any indebtedness of the authority, to maintain adequate reserves for the payment of such indebtedness.

(c) The special fund shall be used solely for the payment of principal of and interest, and redemption premiums, on bonds, loans and other indebtedness incurred by the authority in connection with the redevelopment project financed from the proceeds of such bonds, loans or other indebtedness.

(d) Notwithstanding any other provision of this chapter to the contrary, in order to secure any bonds, notes or other indebtedness incurred by the authority, the authority shall have the power to mortgage all or any part of its property, real or personal, then owned or thereafter acquired, and thereby to vest in a trustee or trustees the right, upon the happening of an event of default, as defined in such mortgage, to foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings.









Chapter 21 - Slum Clearance and Redevelopment

Part 1 - Structures Unfit for Occupation or Use

§ 13-21-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Dwelling" means any building or structure, or part thereof, used and occupied for human occupation or use or intended to be so used, and includes any outhouses and appurtenances belonging thereto or usually enjoyed therewith;

(2) "Governing body" means the council, commission, or board, or other legislative body, charged with governing a municipality;

(3) "Municipality" means any city or town;

(4) "Owner" means the holder of the title in fee simple and every mortgagee of record;

(5) "Parties in interest" means all individuals, associations, corporations and others who have interests of record in a structure and any who are in possession thereof;

(6) "Place of public accommodation" means any building or structure in which goods are supplied or services performed, or in which the trade of the general public is solicited;

(7) "Public authority" means any housing authority or any officer who is in charge of any department or branch of the government of the municipality or state relating to health, fire, building regulations, or other activities concerning structures in the municipality;

(8) "Public officer" means any officer or officers of a municipality or the executive director or other chief executive officer of any commission or authority established by such municipality or jointly with any other municipality who is authorized by ordinance adopted hereunder to exercise the power prescribed by such ordinances and by this part; and

(9) "Structure" means any dwelling or place of public accommodation or vacant building or structure suitable as a dwelling or place of public accommodation.



§ 13-21-102 - Structures unfit for human occupation or use -- Power of municipalities to demolish -- Pilot program to remedy the unsafe conditions caused by the unfinished structure and the suspended construction.

(a) Whenever any municipality of this state finds that there exists in such municipality structures which are unfit for human occupation or use due to dilapidation, defects increasing the hazards of fire, accident or other calamities, lack of ventilation, light or sanitary facilities, or due to other conditions rendering such structures unsafe or unsanitary, or dangerous or detrimental to the health, safety or morals, or otherwise inimical to the welfare of the residents of such municipality, power is hereby conferred upon such municipality to exercise its police powers to repair, close or demolish the aforementioned structure in the manner herein provided.

(b) (1) As used in this subsection (b):

(A) "Abandoned construction" means that construction of an unfinished structure has ceased and that no good faith effort has been made to complete the construction for a period of one hundred eighty (180) days; and

(B) "Suspended construction" means that construction of an unfinished structure has ceased and that no good faith effort has been made to complete the construction for a period of sixty (60) days.

(2) This subsection (b) applies to any municipality located in any county having a population of not less than one hundred twenty-six thousand six hundred (126,600) nor more than one hundred twenty-six thousand seven hundred (126,700) or located in any county having a population of not less than one hundred thirty thousand four hundred (130,400) nor more than one hundred thirty thousand five hundred (130,500), according to the 2000 federal census or any subsequent federal census:

(A) When any municipality to which this subsection (b) applies finds that there are structures in the municipality unfit for human occupation or use because of suspended construction, the municipality may use the procedures in this part to remedy the unsafe conditions caused by the unfinished structure and the suspended construction. All the applicable procedures set out in § 13-21-103 apply, but upon the public officer's finding that construction has been suspended and that the unfinished structure and the suspended construction create conditions that are dangerous or injurious to the health or safety of neighboring residents or the general public or the safety of neighboring structures, the public officer is limited to ordering that construction resume or that the owner make the unfinished structure safe by boarding up the structure, removing construction debris and other safety hazards from the construction area, and otherwise removing or neutralizing health or safety hazards. If the owner fails to take the actions within ten (10) days after being ordered to do so, the municipality may cause the unfinished structure to be boarded up and the debris and other health and safety hazards removed or neutralized. The costs of doing so shall be assessed against the owner and may be collected as provided in § 13-21-103(6).

(B) When the municipality finds that there are structures in the municipality unfit for human occupation or use because of abandoned construction, the municipality may use all the procedures, remedies and rights in this part to deal with the unfinished structure and the abandoned construction. When an unfinished structure meets both the definition of suspended construction and abandoned construction, it may be dealt with as abandoned construction.

(C) An ordinance adopted by a municipality pursuant to this subsection (b) shall provide that the public officer may determine that a structure is unfit for human occupation or use if the public officer finds that conditions exist in the structure that are dangerous or injurious to the health, safety or morals of the occupants of the structure, the occupants of neighboring structures or other residents of the municipality or to the safety of neighboring structures. These conditions may include, but are not limited to:

(i) Defects increasing the hazards of fire, accident or other calamities;

(ii) Lack of ventilation, light or sanitary facilities;

(iii) Dilapidation;

(iv) Disrepair;

(v) Structural defects;

(vi) Uncleanliness; or

(vii) Suspended construction or abandoned construction.



§ 13-21-103 - Adoption of ordinances -- Required provisions.

Upon the adoption of an ordinance finding that conditions of the character described in § 13-21-102 exist within a municipality, the governing body of the municipality is hereby authorized to adopt ordinances relating to the structures within the municipality which are unfit for human occupation or use. Such ordinances shall include the following provisions, that:

(1) A public officer be designated or appointed to exercise the powers prescribed by the ordinances;

(2) Whenever a petition is filed with the public officer by a public authority or by at least five (5) residents of the municipality charging that any structure is unfit for human occupation or use, or whenever it appears to the public officer, on the public officer's own motion, that any structure is unfit for occupation or use, the public officer shall, if the public officer's preliminary investigation discloses a basis for such charges, issue and cause to be served upon the owner of and parties in interest of such structure, a complaint stating the charges in that respect and containing a notice that a hearing will be held before the public officer, or the public officer's designated agent, at a place therein fixed, not less than ten (10) days nor more than thirty (30) days after the serving of the complaint, that:

(A) The owner and parties in interest shall be given the right to file an answer to the complaint and to appear in person, or otherwise, and give testimony at the place and time fixed in the complaint; and

(B) The rules of evidence prevailing in courts of law or equity shall not be controlling in hearings before the public officer;

(3) If, after such notice and hearing, the public officer determines that the structure under consideration is unfit for human occupation or use, the public officer shall state in writing the public officer's findings of fact in support of such determination and shall issue and cause to be served upon the owner thereof an order:

(A) If the repair, alteration or improvement of the structure can be made at a reasonable cost in relation to the value of the structure (the ordinance of the municipality may fix a certain percentage of such cost as being reasonable for such purpose), requiring the owner, within the time specified in the order, to repair, alter or improve such structure to render it fit for human occupation or use or to vacate and close the structure as a place of human occupation or use; or

(B) If the repair, alteration or improvement of the structure cannot be made at a reasonable cost in relation to the value of the structure (the ordinance of the municipality may fix a certain percentage of such cost as being reasonable for such purpose), requiring the owner, within the time specified in the order, to remove or demolish such structure;

(4) If the owner fails to comply with an order to repair, alter or improve or to vacate and close the structure, the public officer may cause such structure to be repaired, altered or improved, or to be vacated and closed; that the public officer may cause to be posted on the main entrance of any structure so closed, a placard with the following words: "This building is unfit for human occupation or use. The use or occupation of this building for human occupation or use is prohibited and unlawful";

(5) If the owner fails to comply with an order to remove or demolish the structure, the public officer may cause such structure to be removed or demolished; and

(6) The amount of the cost of such repairs, alterations or improvements, or vacating and closing, or removal or demolition by the public officer, as well as reasonable fees for registration, inspections and professional evaluations of the property, shall be assessed against the owner of the property, and shall, upon the certification of the sum owed being presented to the municipal tax collector, be a lien on the property in favor of the municipality, second only to liens of the state, county and municipality for taxes, any lien of the municipality for special assessments, and any valid lien, right or interest in such property duly recorded or duly perfected by filing, prior to the filing of such notice. These costs shall be collected by the municipal tax collector or county trustee at the same time and in the same manner as property taxes are collected. If the owner fails to pay the costs, they may be collected at the same time and in the same manner as delinquent property taxes are collected and shall be subject to the same penalty and interest as delinquent property taxes as set forth in §§ 67-5-2010 and 67-5-2410. In addition, the municipality may collect the costs assessed against the owner through an action for debt filed in any court of competent jurisdiction. The municipality may bring one (1) action for debt against more than one (1) or all of the owners of properties against whom the costs have been assessed, and the fact that multiple owners have been joined in one (1) action shall not be considered by the court as a misjoinder of parties. If the structure is removed or demolished by the public officer, the public officer shall sell the materials of such structure and shall credit the proceeds of such sale against the cost of the removal or demolition, and any balance remaining shall be deposited in the chancery court by the public officer, shall be secured in such manner as may be directed by such court, and shall be disbursed by such court to the person found to be entitled thereto by final order or decree of such court. Nothing in this section shall be construed to impair or limit in any way the power of the municipality to define and declare nuisances and to cause their removal or abatement, by summary proceedings or otherwise.



§ 13-21-104 - Conditions rendering structure unfit for human occupation or use.

An ordinance adopted by a municipality under this part shall provide that the public officer may determine that a structure is unfit for human occupation or use if the public officer finds that conditions exist in such structure which are dangerous or injurious to the health, safety or morals of the occupants of such structure, the occupants of neighboring structures or other residents of such municipality. Such conditions may include the following, without limiting the generality of the foregoing: defects therein increasing the hazards of fire, accident, or other calamities; lack of adequate ventilation, light, or sanitary facilities; dilapidation; disrepair; structural defects; or uncleanliness. Such ordinance may provide additional standards to guide the public officer, or the public officer's agents, in determining the fitness of a dwelling for human occupation or use.



§ 13-21-105 - Service of complaints or orders.

Complaints or orders issued by a public officer pursuant to an ordinance adopted under this part shall be served upon persons either personally or by registered mail, but if the whereabouts of such persons are unknown and the same cannot be ascertained by the public officer in the exercise of reasonable diligence, and the public officer shall make an affidavit to that effect, then the serving of such complaint or order upon such persons may be made by publishing the same once each week for two (2) consecutive weeks in a newspaper printed and published in the municipality, or in the absence of such newspaper, in one printed and published in the county and circulating in the municipality in which the structures are located. A copy of such complaint or order shall be posted in a conspicuous place on premises affected by the complaint or order. A copy of such complaint or order shall also be filed for record in the register's office of the county in which the structure is located, and such filing of the complaint or order shall have the same force and effect as other lis pendens notices provided by law.



§ 13-21-106 - Enjoining enforcement of order.

(a) Any person affected by an order issued by the public officer may file a bill in the chancery court for an injunction restraining the public officer from carrying out the provisions of the order, and the court may, upon the filing of such bill, issue a temporary injunction restraining the public officer pending the final disposition of the cause; provided, that within sixty (60) days after the posting and service of the order of the public officer, such person shall file such bill in the court. Hearings shall be had by the court on such bills within twenty (20) days, or as soon thereafter as possible, and shall be given preference over other matters on the court's calendar.

(b) The court shall hear and determine the issues raised and shall enter such final order or decree as law and justice may require. In all such proceedings, the findings of the public officer as to facts, if supported by evidence, shall be conclusive. Costs shall be in the discretion of the court. The remedies herein provided shall be exclusive remedies, and no person affected by an order of the public officer shall be entitled to recover any damages for action taken pursuant to any order of the public officer, or because of noncompliance by such person with any order of the public officer.



§ 13-21-107 - Powers given public officer by ordinance.

An ordinance adopted by the governing body of the municipality may authorize the public officer to exercise such powers as may be necessary or convenient to carry out and effectuate the purposes and provisions of this part, including the following powers in addition to others herein granted, to:

(1) Investigate conditions in the municipality in order to determine which structures therein are unfit for human occupation or use;

(2) Administer oaths, affirmations, examine witnesses and receive evidence;

(3) Enter upon premises for the purpose of making examinations; provided, that such entries shall be made in such manner as to cause the least possible inconvenience to the persons in possession;

(4) Appoint and fix the duties of such officers, agents and employees as the public officer deems necessary to carry out the purposes of the ordinances; and

(5) Delegate any of such public officer's functions and powers under the ordinance to such officers and agents as the public officer may designate.



§ 13-21-108 - Estimate of annual expenses and costs.

The governing body of any municipality adopting an ordinance under this part shall, as soon as possible thereafter, prepare an estimate of the annual expenses or costs to provide the equipment, personnel and supplies necessary for periodic examinations and investigations of the structures in such municipality, for the purpose of determining the fitness of such structures for human occupation or use, and for the enforcement and administration of its ordinances adopted under this part, and any such municipality is authorized to make such appropriation from its revenues as it may deem necessary for this purpose, and may accept and apply grants or donations to assist it in carrying out the provisions of such ordinances.



§ 13-21-109 - Part confers supplementary powers.

Nothing in this part shall be construed to abrogate or impair the powers of the courts or of any department of any municipality to enforce any provisions of its charter or its ordinances or regulations, nor to prevent or punish violations thereof, and the powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law.



§ 13-21-110 - Violation of order to vacate structure declared unfit for human occupation -- Authorizing or facilitating occupancy.

(a) Any occupied structure declared unfit for human occupation or use shall be immediately vacated as ordered by the public officer designated or appointed to exercise the powers prescribed by any ordinance adopted pursuant to the authority of this part.

(b) Any person who violates an order to vacate a structure declared unfit for human occupation or use commits a Class B misdemeanor.

(c) Any owner, manager, or person responsible for a structure declared unfit for human occupation or use who authorizes or facilitates the occupancy of the structure commits a Class B misdemeanor.






Part 2 - Acquisition of Vacant Properties

§ 13-21-201 - Findings, purpose and policy.

(a) It is hereby found that:

(1) There exist in many municipalities and counties blighted and deteriorated properties in neighborhoods which cause the deterioration of those and contiguous neighborhoods and constitute a serious and growing menace which is injurious to the public health, safety, morals and general welfare of the residents of Tennessee, and are beyond remedy and control solely by regulatory process in the exercise of the police power;

(2) The existence of blighted and deteriorated properties, both residential and commercial, within neighborhoods, and the growth and spread of blight and deterioration or the threatened deterioration of other neighborhoods and properties:

(A) Contribute substantially and increasingly to the spread of disease and crime, and to losses by fire and accident;

(B) Necessitate expensive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, and punishment, for the treatment of juvenile delinquency, for the maintenance of adequate police, fire and accident protection, and for other public services and facilities;

(C) Constitute an economic and social liability;

(D) Substantially impair or arrest the sound growth of the community;

(E) Retard the provision of decent, safe and sanitary housing and public accommodations;

(F) Depreciate assessable values;

(G) Cause an abnormal exodus of families and businesses from these neighborhoods; and

(H) Are detrimental to the health, the well-being and the dignity of many residents of these neighborhoods;

(3) This menace cannot be effectively dealt with by private enterprise without the aids provided herein; and

(4) The benefits which would result from eliminating the blighted properties that cause the blight and deterioration of neighborhoods will accrue to the inhabitants of the neighborhoods in which these conditions exist and to the inhabitants of this state generally.

(b) It is hereby declared that:

(1) It is the policy of the state of Tennessee to protect and promote the health, safety, and welfare of the people of the state by eliminating the blight and deterioration of neighborhoods through the elimination of blighted and deteriorated properties within these neighborhoods;

(2) The elimination of such blight and deterioration and the preparation of the properties for sale or lease, for development or redevelopment, constitute a public use and purpose for which public money may be expended and private property acquired, and are governmental functions in the interest of the health, safety, and welfare of the people of Tennessee; and

(3) The necessity in the public interest for the provisions enacted herein is hereby declared to be a legislative determination.



§ 13-21-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) (A) "Blighted" or "deteriorated" property means any vacant structure or vacant or unimproved lot or parcel, whether residential, commercial or industrial, in a predominantly built-up neighborhood:

(i) Which because of physical condition or use is regarded as a public nuisance at common law or has been declared a public nuisance in accordance with local housing, building, plumbing, fire or related codes;

(ii) Which because of physical condition, use or occupancy is considered an attractive nuisance to children, including, but not limited to, abandoned wells, shafts, basements, excavations, and unsafe fences or structures;

(iii) Which, because it is dilapidated, unsanitary, unsafe, vermin-infested or lacking in the facilities and equipment required by the housing code of the municipality, has been designated by the appropriate agency or department responsible for enforcement of the code as unfit for human habitation;

(iv) Which is a fire hazard, or is otherwise dangerous to the safety of persons or property;

(v) From which the utilities, plumbing, heating, sewerage or other facilities have been disconnected, destroyed, removed, or rendered ineffective so that the property is unfit for its intended use;

(vi) Which by reason of neglect or lack of maintenance has become a place for accumulation of trash and debris, or a haven for rodents or other vermin;

(vii) Which has been tax delinquent for a period of at least three (3) years; or

(viii) Which has not been rehabilitated within the time constraints placed upon the owner by the appropriate code enforcement agency;

(B) "Blighted" or "deteriorated" does not apply to any property used for agricultural purposes;

(2) "Municipality" means any county, including any county having a metropolitan form of government, or incorporated city or town in this state;

(3) "Redevelopment" means the planning or replanning, design or redesign, acquisition, clearance, development and disposal, or any combination of these, of a property in the preparation of such property for residential, commercial, industrial, and related uses, as may be appropriate or necessary;

(4) "Residential, commercial, industrial, and related use" means residential or commercial or industrial property for sale, lease or rental and related uses; such related uses include, but are not limited to, park and recreation areas, neighborhood community service, parking lots or structures, and any use which is consistent with and/or complementary to the existing properties in the area; and

(5) "Vacant property review commission" means a commission established by ordinance to review vacant properties to make a written determination of blight and deterioration.



§ 13-21-203 - Adoption of provisions by ordinance -- Vacant property review commission.

(a) If the legislative body of a municipality finds and declares that there exists in the municipality blighted or deteriorated properties and that there is need in the municipality for the exercise of powers, functions and duties conferred by this part, the legislative body may adopt this part by ordinance.

(b) (1) The ordinance adopting this part shall also establish a vacant property review commission which shall certify properties as blighted or deteriorated to the legislative body.

(2) The ordinance shall specify the duties of, the number of members that will serve on, the requirements of membership, and the makeup of, the commission.

(3) Members shall be appointed by the chief executive officer and approved by the legislative body.

(4) No officer or employee of the municipality whose duties include enforcement of local housing, building, plumbing, fire or related codes shall be appointed to the commission.

(5) One (1) or more municipalities may act jointly in establishing a vacant property review commission and in such case, members of such commission shall be appointed jointly by the municipalities or in part by one (1) municipality and in part by the other. The ordinances creating such joint vacant property review commission may provide that the power of eminent domain may be exercised upon certification by the commission to one (1) or more of such municipalities acting singularly or jointly.



§ 13-21-204 - Acquisition by eminent domain authorized -- Litter removal.

(a) For purposes of this section:

(1) "Community organization" means a community-oriented organization or group including, but not limited to, a school group, church youth group, neighborhood preservation nonprofit corporation, or community support group;

(2) "Litter" means overgrown plant life including, but not limited to, trees, vines, grasses, and underbrush or the accumulation of debris, trash, garbage, or any combination of the preceding elements; and

(3) "Vacant property" means property on which no building exists or on which a building exists but any such building is no longer utilized for any business, commercial or residential purposes.

(b) A municipality may acquire by eminent domain pursuant to title 29, chapters 16 and 17, any property determined to be blighted or deteriorated pursuant to this part, and shall have the power to hold, clear, manage or dispose of property so acquired for residential, commercial, industrial and related use, pursuant to this part.

(c) (1) Upon the adoption of a resolution by a two-thirds (2/3) vote of the municipal legislative body of any municipality located in any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, to implement this subsection (c), within any such municipality, a community organization shall be entitled to petition a municipality acquiring vacant property pursuant to subsection (b) in order to enter upon such vacant property to remove litter from such property.

(2) Upon the filing of such a petition, the municipality is authorized to contract with such community organization for such purposes. The contract shall provide for the manner in which the community organization shall be compensated for remedying the conditions pursuant to such contract.

(A) Any municipality that contracts with a community organization for such purposes shall be absolutely immune from any liability to any and all persons and for damage to the vacant property for conditions remedied by the community organization. No monetary liability and no cause of action of any nature shall arise against the municipality for acts of omission or commission of such community organization for conditions remedied pursuant to such contract.

(B) The community organization may coordinate with the department of correction to utilize inmates for removing litter from vacant property as part of a volunteer inmate work program as described in § 4-6-201 or a similar department of correction program. If the community organization utilizes inmates pursuant to this subdivision (c)(2)(B), then the community organization shall not be held liable for any damage to the vacant property or for any injury incurred by inmates arising from the removal of litter.



§ 13-21-205 - Certification of property as blighted or deteriorated -- Notification of owner.

(a) The legislative body shall not institute eminent domain proceedings pursuant to this part unless the commission has certified that the property is blighted or deteriorated. A property which has been referred to the commission by an agency of the municipality as blighted or deteriorated may only be certified to the legislative body as blighted or deteriorated after the commission has determined that:

(1) The owner of the property or designated agent has been sent an order by the appropriate agency of the municipality to eliminate the conditions which are in violation of local codes or law;

(2) The property is vacant;

(3) The property is blighted and deteriorated;

(4) The commission has notified the property owner or designated agent that the property has been determined to be blighted or deteriorated and the time period for correction of such condition has expired and the property owner or agent has failed to comply with the notice; and

(5) The planning commission of the municipality has determined that the reuse of the property for residential, commercial, industrial and related use is in keeping with the comprehensive plan.

(b) The findings required by subsection (a) shall be in writing and included in the report to the legislative body.

(c) The commission shall notify the owner of the property or a designated agent that a determination of blight or deterioration has been made and that failure to eliminate the conditions causing the blight shall render the property subject to condemnation by the municipality under this part. Notice shall be mailed to the owner or designated agent by certified mail, return receipt requested. However, if the address of the owner or designated agent is unknown and cannot be ascertained by the commission in the exercise of reasonable diligence, copies of the notice shall be posted in a conspicuous place on the property affected. The written notice sent to the owner or the owner's agent shall describe the conditions that render the property blighted and deteriorated, and shall demand abatement of the conditions within ninety (90) days of the receipt of such notice.

(d) An extension of the ninety-day time period may be granted by the commission if the owner or designated agent demonstrates that such period is insufficient to correct the conditions cited in the notice.



§ 13-21-206 - Eminent domain proceedings -- Findings required.

The legislative body of the municipality may institute eminent domain proceedings pursuant to title 29, chapters 16 and 17, against any property which has been certified as blighted or deteriorated by the commission if it finds that:

(1) Such property has deteriorated to such an extent as to constitute a serious and growing menace to the public health, safety and welfare;

(2) Such property is likely to continue to deteriorate unless corrected;

(3) The continued deterioration of such property may contribute to the blighting or deterioration of the area immediately surrounding the property; and

(4) The owner of such property has failed to correct the deterioration of the property.



§ 13-21-207 - Conflicts of interest.

(a) No officer or employee of the municipality, or of the vacant property review commission, who in the course of such officer's or employee's duties is required to participate in the determination of property blight or deterioration or the issuance of notices on code violations which may lead to a determination of blight or deterioration, shall acquire any interest in any property declared to be blighted or deteriorated.

(b) If any such officer or employee owns or has a financial interest, direct or indirect, in any property certified to be blighted or deteriorated, the officer or employee shall immediately disclose, in writing, such interest to the commission and to the legislative body, and such disclosure shall be entered in the minutes of the commission and of the legislative body.

(c) Failure to so disclose such interest shall constitute misconduct in office.

(d) No payment shall be made to any officer or employee for any property or interest therein acquired by the municipality from such officer or employee unless the amount of such payment is fixed by court order in eminent domain proceedings, or unless payment is unanimously approved by the legislative body.



§ 13-21-208 - Applicability.

(a) This part shall only apply in counties having a population, according to the 1980 federal census or any subsequent federal census, of: Click here to view image.

(b) This part shall also apply in any county having a metropolitan government having a population of more than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census.






Part 3 - Residential Rental Inspections

§ 13-21-301 - Part definitions.

For the purposes of this part, unless the context otherwise requires:

(1) "Deteriorated" means any structure or vacant or unimproved lot or parcel in a predominantly built-up neighborhood:

(A) That, because of physical condition or use, is regarded as a public nuisance at common law or has been declared a public nuisance in accordance with local housing, building, plumbing, electrical, fire, health or related codes;

(B) That, because of physical condition, use or occupancy is considered an attractive nuisance;

(C) That, because it is dilapidated, unsanitary, unsafe, vermin-infested or other condition, has been designated by the appropriate agency or department of the municipality as unfit for human habitation or use;

(D) That is a fire hazard, or is otherwise dangerous to the safety of persons or property;

(E) From which the utilities, plumbing, heating, sewerage or other facilities have been disconnected, destroyed, removed, or rendered ineffective so that the property is unfit for human habitation or use;

(F) That, by reason of neglect or lack of maintenance, has become a place for accumulation of trash and debris, or a haven for rodents or other vermin;

(G) That has been tax delinquent for a period of at least three (3) years; or

(H) That has not been rehabilitated within the time constraints placed upon the owner or party in interest by the municipality;

(2) "Dwelling" means any building or structure, or part thereof, used and occupied for human occupation or use or intended to be so used, and includes any outhouses and appurtenances belonging thereto or usually enjoyed therewith;

(3) "Dwelling unit" means a building or structure or part thereof that is used for a home or residence by one (1) or more persons who maintain a household;

(4) "Governing body" means the council, commission, or board, or other legislative body, charged with governing a municipality;

(5) "Municipality" means any county, including any county having a metropolitan form of government, or incorporated city or town in this state;

(6) "Owner" means the holder of the title to real property and every mortgagee of record;

(7) "Parties in interest" means all individuals, associations, corporations and others who have interests of record in a structure and any who are in possession thereof;

(8) "Public authority" means any department, agency or branch of the government of the municipality or state relating to health, fire, building regulations, or other activities concerning structures in the municipality;

(9) "Public officer" means any officer or officers of a municipality or the executive director or other chief executive officer of any commission or authority established by the municipality or jointly with any other municipality who are authorized by ordinance adopted hereunder to exercise the power prescribed by the ordinances and by this part;

(10) "Residential rental dwelling unit" means a dwelling unit that is leased or rented to one (1) or more tenants. However, a dwelling unit occupied in part by the owner thereof shall not be construed to be a residential rental dwelling unit, unless otherwise provided by the zoning ordinance of the municipality; and

(11) "Structure" means any dwelling or place of public accommodation or vacant building or structure suitable as a dwelling or place of public accommodation.



§ 13-21-302 - Authority to adopt ordinance to inspect deteriorating residential rental dwelling units.

(a) The governing body of a municipality may adopt an ordinance to inspect residential rental dwelling units that are either deteriorated or in the process of deteriorating for compliance with applicable local housing, building, plumbing, electrical, fire, health or related codes and to promote the health, safety and welfare of its citizens in accordance with the following:

(1) The dwelling units shall be located in a residential rental inspection district established by the local governing body in accordance with this section; and

(2) The residential rental inspection district shall be based upon a finding by the local governing body that:

(A) There is a need to protect the public health, safety and welfare of the occupants of dwelling units inside the designated residential rental inspection district;

(B) The residential rental dwelling units within the designated residential rental inspection district are either deteriorated or in the process of deteriorating; or the residential rental dwelling units are in the need of inspection by the municipality to prevent deterioration, taking into account the number, age and condition of residential dwelling rental units inside the proposed residential rental inspection district; and

(C) The inspection of residential rental dwelling units inside the proposed residential rental inspection district is necessary to maintain the health, safety and welfare of tenants and other residents living in the proposed residential rental inspection district. Nothing in this section shall be construed to authorize a municipality-wide residential rental inspection district and a local governing body shall limit the boundaries of the proposed residential rental inspection district to the areas of the municipality that meet the criteria set forth in this section.

(b) For purposes of this part, the local governing body of the municipality may designate any local government department or agency to serve as the public authority to perform all or part of the duties authorized by this part.



§ 13-21-303 - Notification of owners and parties in interest of adoption of the residential rental inspection ordinance.

Upon adoption by the municipality of a residential rental inspection ordinance relating to residential rental dwelling units that are either deteriorated or in the process of deteriorating, the public authority shall make reasonable efforts to notify owners and parties in interest of residential rental dwelling units in the designated residential rental inspection district regarding the adoption of the residential rental inspection ordinance. The public authority shall provide a summary of the provisions of the residential rental inspection ordinance to owners and parties in interest of residential rental dwelling units in the designated residential rental inspection district.



§ 13-21-304 - Notification by owners and parties in interest that dwelling is used for residential rental purposes -- Form -- Fees.

The residential rental inspection ordinance may include a provision that requires the owners and parties in interest of dwelling units in a residential rental inspection district to notify the public authority in writing if the dwelling unit is used for residential rental purposes. The public authority may develop a form for such purposes. The residential rental inspection ordinance shall not include a registration fee or a fee of any kind associated with the written notification pursuant to this section. A residential rental inspection ordinance shall not require that the written notification from the owner or party in interest of a dwelling unit subject to the residential rental inspection ordinance be provided to the public authority in less than sixty (60) days after the adoption of a residential rental inspection ordinance. However, there shall be no penalty for the failure of an owner or party in interest of a residential rental dwelling unit to comply with this section, unless and until the public authority provides actual or written notice to the property owner or party in interest, as provided in this part. For purposes of this part, notice sent by regular first class mail to the last known address of the owner or party in interest shall be deemed in compliance with this section.



§ 13-21-305 - Initial inspections.

Upon establishment of a residential rental inspection district in accordance with this part, the public authority may, in conjunction with the written notifications as provided for in this part, proceed to inspect dwelling units that are either deteriorated or in the process of deteriorating located in the designated residential rental inspection district, to determine if the dwelling units are being used as a residential rental property and to determine if the dwelling units are in compliance with applicable housing, building, plumbing, electrical, fire, health or related codes.



§ 13-21-306 - Periodic inspections.

Except as provided in § 13-21-307, following the initial inspection of a residential rental dwelling unit found to be deteriorated or in the process of deteriorating, the public authority may inspect periodically any residential rental dwelling unit that is deteriorated or in the process of deteriorating that is not otherwise exempted by this part.



§ 13-21-307 - Follow-up inspections for compliance with applicable codes.

Following the initial or periodic inspection of a residential rental dwelling unit found to be deteriorated or in the process of deteriorating and that is subject to a residential rental inspection ordinance, the public authority has the authority to require the owner or party in interest of the dwelling unit to submit to such follow-up inspections of the dwelling unit as the public authority deems necessary, until such time as the dwelling unit is brought into compliance with the provisions of all applicable housing, building, plumbing, electrical, fire, health or related codes.



§ 13-21-308 - Exemption for compliance -- Revocation of exemption.

Following the initial or periodic inspection of a residential rental dwelling unit found to be deteriorated or in the process of deteriorating and that is subject to a residential rental inspection ordinance, and provided that there are no violations of applicable codes and ordinances, or violations are remedied in a timely manner, the public authority shall provide to the owner or party in interest of the residential rental dwelling unit an exemption from the residential rental inspection ordinance for a minimum of four (4) years. For the purposes of this section, timely manner shall be construed to mean less than ninety (90) days after the owner has been given notice of violation. If a residential rental dwelling unit has been issued a certificate of occupancy within the last four (4) years, an exemption shall be granted for a minimum period of four (4) years from the date of the issuance of the certificate of occupancy by the public authority. If the residential rental dwelling unit becomes in violation of local housing, building, plumbing, electrical, fire, health or related codes during the exemption period, the public authority may revoke the exemption granted by this section.



§ 13-21-309 - Powers of public officer.

The residential rental inspection ordinance adopted by the governing body of the municipality may authorize the public officer to exercise such powers as may be necessary or convenient to carry out and effectuate the purposes and provisions of this part, including the power to:

(1) Investigate conditions in the municipality, in order to determine which residential rental dwelling units in the municipality are deteriorated or in the process of deteriorating;

(2) Administer oaths, affirmations, examine witnesses, issue subpoenas and receive evidence;

(3) Enter upon the premises for the purpose of making examinations and inspections; provided, that the public officer may enter inside the dwelling unit only with the consent of a person in possession, with a validly issued search warrant, or in the event of an emergency presenting an immediate threat to the health, safety, and welfare of a person in possession. Entry shall comply in all respects with the fourth amendment to the Constitution of the United States as well as article I, § 7, of the Constitution of Tennessee. Entry shall be made in such manner as to cause the least possible inconvenience to a person in possession;

(4) Appoint and fix the duties of any officers, agents and employees that the public officer deems necessary to carry out the purposes of the residential rental inspection ordinance; and

(5) Delegate any of the public officer's functions and powers under the residential rental inspection ordinance to any officers and agents as the public officer may designate.



§ 13-21-310 - Fee schedule for administration of inspection ordinance -- Exemptions.

A local governing body may not establish a fee schedule to administer the provisions of the residential rental inspection ordinance, which includes a per dwelling unit fee for the initial inspections, follow-up inspections, and periodic inspections of dwelling units that are deteriorated or in the process of deteriorating as authorized by this part. In addition, no fee shall be charged to an owner or party in interest for an inspection of a dwelling unit subject to the residential rental inspection ordinance who has submitted a written notification to the public authority as to the identity of such unit owner or party in interest as provided in § 13-21-304, nor shall a fee be charged for a subsequent inspection of a residential dwelling unit that has received an exemption from the residential inspection ordinance for a minimum of four (4) years pursuant to § 13-21-308.



§ 13-21-311 - Rights and obligations under Uniform Residential Landlord and Tenant Act preserved.

This part shall not alter the rights and obligations of landlords and tenants as set forth by the Uniform Residential Landlord and Tenant Act, compiled in title 66, chapter 28.



§ 13-21-312 - Construction of part.

Nothing in this part shall be construed to abrogate or impair the powers of the courts or of any department of any municipality to enforce any provisions of its charter or its ordinances or regulations, nor to prevent or punish violations thereof, and the powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law.



§ 13-21-313 - Penalties for failure to comply with the notice or inspection requirements.

The residential rental inspection ordinance adopted by the governing body of the municipality may authorize penalties for the willful failure or refusal of an owner or party in interest to comply with the notice or inspection requirements authorized by this part.



§ 13-21-314 - Application of part.

This part shall apply to any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census. In addition, this part shall apply in any city having a population of not less than twenty seven thousand three hundred eighty (27,380) nor more than twenty seven thousand three hundred ninety (27,390), according to the 2000 federal census or any subsequent federal census.









Chapter 22 - Housing Rehabilitation

§ 13-22-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agency" means the housing development agency, created pursuant to § 13-23-104;

(2) "Cost of rehabilitation" means the sum total of the costs incurred by an owner and approved by the agency as reasonable and necessary for carrying out the rehabilitation of housing accommodation or accommodations. These costs may include property acquisition, interim financing, refinancing, plans and specifications, architectural, legal and engineering services, labor, materials, supplies and all other services;

(3) "Financial institution" or "mortgage lender" means any commercial bank, trust company, national banking association, savings and loan association, federal savings and loan association, credit union, federal credit union, insurance company, pension fund or retirement system, or any other individual, partnership, trust association or agency which is authorized to transact business in this state and which is approved by the agency as eligible for insurance hereunder; "financial institution" or "mortgage lender" includes the housing development agency;

(4) "Housing accommodation" means any building or structure, or portion thereof, and facilities incidental thereto, which is occupied or used, or is intended to be occupied or used, as the residence or home of one (1) or more persons or families;

(5) "Mortgage" or "insurable mortgage" means a mortgage loan and deed of trust, or other instrument, which constitutes a first lien on improvements and real property in this state held in fee simple or on a leasehold under a lease having a remaining term, at the time a mortgage is insured under this chapter, of at least twenty percent (20%) greater duration than the remaining term of the loan obligation secured by such mortgage deed of trust;

(6) "Mortgage insurance fund" means the mortgage insurance fund established pursuant to § 13-22-105;

(7) "Mortgage insurance fund requirement" means as of any particular date of computation, an amount of money equal to the aggregate of:

(A) The insured amounts of mortgages in default as determined by the agency pursuant to its contracts to insure the mortgages;

(B) An amount equal to five percent (5%) of the sum of the insured amounts under the agency's remaining insurance contracts in force; and

(C) An amount equal to five percent (5%) of the sum of amounts to be insured under the agency's commitments to insure;

(8) "Mortgagee" means the original mortgage lender under an insurable mortgage, and its successors and assigns, as approved by the agency;

(9) "Mortgagor" means the original borrower under an insurable mortgage, and such original borrower's successors and assigns, as approved by the agency;

(10) "Owner" means any person, firm, partnership or agency, either public or private, having the legal or beneficial ownership of a housing accommodation or of a building, structure, or property containing one (1) or more housing accommodations;

(11) "Rehabilitation" means the alteration, improvement or repair of one (1) or more housing accommodations and facilities incidental thereto, intended to raise the housing accommodations to the design and condition required for use;

(12) "Rehabilitation loan" means a loan made by a financial institution for the purpose of undertaking rehabilitation of a housing accommodation and which otherwise complies with the conditions established pursuant to this chapter; and

(13) "State" means the state of Tennessee.



§ 13-22-102 - Qualification of housing for mortgage insurance.

(a) The agency may approve a housing accommodation for mortgage insurance, with such terms and conditions as the agency may prescribe; provided, that, as of the date of issuance of the insurance, the housing accommodation securing the mortgage:

(1) Is occupied or used, or is intended to be occupied or used, by the mortgagor as the mortgagor's residence;

(2) Contains, or upon completion of any rehabilitation will contain, no substantial violation of any applicable building or housing code, fire ordinance, or health regulation, and is not, or will not be, considered substandard or in a deteriorating or dilapidated condition; and

(3) Has a remaining useful life, or will have upon completion of any rehabilitation, of no less than one hundred twenty percent (120%) of the terms of the mortgage loan.

(b) The agency may approve any housing accommodation for a commitment for mortgage insurance, upon such terms and conditions as the agency may prescribe; provided, that, prior to the issuance of the commitment, there has been submitted to the agency a plan, satisfactory to the agency, to render the housing accommodation in conformance with the requirements of subsection (a). A commitment to insure a mortgage loan for a housing accommodation may include provisions, as established by the agency in accordance with its rules and regulations, for the insuring of work progress payments or draws, paid out for the cost of rehabilitation as the work progresses, protecting the interests of the mortgagor and mortgagee.

(c) The agency may approve a housing accommodation for mortgage insurance which does not presently require improvement, repair, or rehabilitation; provided, that it is located in a code enforcement area, older urban neighborhood, an area of historic or community importance, a rural community, or an area specifically designated by the agency as a reinvestment area.



§ 13-22-103 - Continuation of agency -- Termination -- Payment of claims.

(a) The agency shall continue until terminated by law; provided, that no such law shall take effect so long as the agency has commitments to insure mortgages, contracts of mortgage insurance, or other obligations outstanding, unless adequate provision has been made for the administration thereof, including the payment of claims.

(b) Should the agency be unable to pay, for a period of one hundred twenty (120) days, a claim arising under a contract of mortgage insurance, the state shall make adequate provision for the payment of such claims.

(c) Upon termination of the existence of the agency, all rights and properties shall pass to and be vested in the state.



§ 13-22-104 - Powers.

In addition to specific powers provided elsewhere by law, the agency may:

(1) Sue and be sued;

(2) Have a seal and alter it at will;

(3) Make contracts and other instruments;

(4) Make bylaws, rules and regulations governing its operations and the use of its property and facilities;

(5) Acquire, hold, mortgage, pledge and dispose of real or personal property;

(6) Appoint officers, agents and employees, prescribe their powers and duties and fix their compensation;

(7) Promote and encourage the investment in, and rehabilitation of, housing accommodations, primarily for persons of low and moderate income, and encourage and assist private sponsors and governmental agencies in such activities;

(8) Enter into commitments to insure mortgages and contracts of mortgage insurance and fulfill its obligations and enforce its rights under any insurance so furnished, including termination of such contracts or commitments as provided herein and as provided by rules and regulations adopted by the agency;

(9) Enter into agreements to pay annual sums in lieu of taxes to any political subdivision of the state with respect to any real property owned by the agency;

(10) Accept any gifts, grants or loans of funds or property or financial or other aid of any form from the state or federal government or any agency thereof or from any other sources and to comply with the terms and conditions thereof, not inconsistent with this chapter; provided, that any of the gifts, grants or loans of funds or property or financial or other aid of any form received pursuant to this chapter for subsequent use at the local level may be permitted by the agency to be administered by local housing authorities that have in existence or that create rehabilitation divisions, and the agency may, if it deems appropriate, contract with the local housing authorities to administer such programs that are financed as stated herein;

(11) Engage the services of any state department on a contract basis for rendering staff or professional assistance, and engage the services of any private person, firm or agency on a contract basis for rendering staff or professional assistance. Section 4-4-109 shall govern the transfer of costs associated with such interdepartmental services;

(12) Conduct its affairs, manage its business, and do any and all things necessary in aid of its purposes, powers and duties as defined by law;

(13) Subject to § 13-22-105, fix premium charges, and application and commitment fees, for the insurance of mortgages and commitments to insure mortgages and levy such fees and charges as the agency may determine, the payment of which shall be a condition to the issuance of the insurance or commitment to insure;

(14) Pay, pursue to final collection, compromise, waive or release any right, title, claim, lien or demand, however acquired, including any equity or right of redemption;

(15) Foreclose or require the foreclosure of any mortgage in default or commence any action to protect or enforce any right conferred upon it by any law, mortgage, contract or other agreement, and bid for and purchase such property at any foreclosure or at any other sale, or otherwise acquire or take possession of any such property;

(16) Deal with, including hold, administer, manage, rent, repair, insure, or sell, lease or otherwise dispose of any property, at public or private sale, conveyed to or acquired by the agency and enter into agreements with the state, or with any person, firm, partnership or agency, either public or private, for the purpose of causing any such property to be dealt with in such manner;

(17) Procure insurance against any loss in connection with its property and other assets and procure reinsurance in connection with its obligations, all in such amounts and from such insurers as it deems desirable;

(18) Consent to the modification, with respect to rate of interest, time of payment of any installment of principal or interest, security, or any other term, of any mortgage, mortgage loan, mortgage loan commitment, contract or agreement of any kind which the agency has insured or to which the agency is a party;

(19) Sell, at public or private sale, any mortgage, mortgage participation or other obligation held by the agency;

(20) Invest any funds held in reserve, or any funds not required for immediate use or disbursement, at the discretion of the agency, in obligations of the state or federal government, obligations, the principal and interest of which are guaranteed by the state or federal government, or obligations of agencies of the federal government which may from time to time be legally purchased by the state treasurer as investments of funds belonging to the state, or in insured accounts as provided in § 13-22-108(d);

(21) Engage the services of consultants on a contract basis for rendering professional and technical assistance and advice; but no consultant costs shall be passed on to the borrower as a direct loan cost or charge; and

(22) Provide technical or professional assistance to further the purpose of the agency.



§ 13-22-105 - Mortgage insurance fund -- Premium reserve fund -- Home repair loan insurance account.

(a) (1) The agency shall create and establish a mortgage insurance fund which shall be used as a revolving fund for carrying out this chapter with respect to mortgages insured hereunder and shall pay into such fund:

(A) Any moneys appropriated, paid or otherwise, made available by the state for the purpose of such fund; and

(B) Any other moneys which may be made available to the agency for the purpose of such fund from any other source.

(2) All moneys held in the mortgage insurance fund, except as hereinafter provided, shall be used, as required, solely for the payment of the agency's liabilities arising from mortgages insured pursuant to this chapter; provided, that moneys in such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the mortgage insurance fund requirement, except for the purpose of paying such liabilities, as the same become due and for the payment of which other moneys of the agency are not available. Any income or interest earned by, or increment to, the mortgage insurance fund due to the investment thereof, or any amount in excess of the mortgage insurance fund requirement, may be transferred by the agency to other funds or accounts of the agency to the extent that it does not reduce the amount of the mortgage insurance fund below the mortgage insurance fund requirement.

(3) At the close of each fiscal year and as a part of its annual report, the agency shall include a certified statement as to the condition of the mortgage insurance fund. If, as of the last day of the fiscal year, the mortgage insurance fund does not meet the mortgage insurance fund requirement as defined in § 13-22-101, the commissioner of finance and administration shall cause to be deposited in the mortgage insurance fund, from funds available to the agency, an amount of moneys sufficient to restore the fund to a level equal to the mortgage insurance fund requirement. A deficiency in the mortgage insurance fund as computed in accordance with § 13-22-101(7) during any fiscal year shall not invalidate any contracts for mortgage insurance or commitments to provide mortgage insurance outstanding at the time such deficiency occurs.

(b) (1) The agency shall establish and keep a fund to be known as the "premium reserve fund" for the purpose of providing revenues to the agency for payment of all administrative and other costs arising from its operations, including liabilities arising from contracts of mortgage insurance entered into by the agency.

(2) The agency shall pay into this fund:

(A) All moneys appropriated or otherwise made available by the state for the purpose of the fund;

(B) All moneys received by the agency as a result of its operations, including, but not limited to, income from fees, premiums and other charges; income resulting from the investment of these and other funds; and income from the lease, rental or other disposition of real property and other assets; and

(C) Other moneys which may be made available to the agency for the purpose of such fund from any other source.

(3) The agency shall regulate all fees and charges which are to be paid by or charged to the mortgagor.

(4) The agency may, from time to time, transfer for deposit in the mortgage insurance fund as established by subsection (a), moneys received by the agency and held in the premium reserve fund which are in excess of the amounts required to pay the agency's operating and administrative expenses, including liabilities arising from contracts of mortgage insurance entered into by the agency.

(5) The agency may invest moneys held in the fund created by this section in investments and accounts in accordance with this chapter; provided, that such investments shall be payable within such times as the funds may be needed to meet liabilities incurred by the agency. The agency may establish separate accounts under the premium reserve fund for such purposes as the agency may deem proper.

(c) (1) The agency shall establish a special account, to be known as the home repair loan insurance account, and may pay into this account moneys appropriated and made available by the state, and other moneys which may be available from any other source. All moneys held in the home repair loan insurance account shall be used by the agency to meet its liabilities on contracts made by it pursuant to this section and upon such terms and conditions as established by the agency.

(2) The agency is authorized to enter into contracts of home repair loan insurance with approved financial institutions on home repair loans, provided:

(A) The term of the loan does not exceed ten (10) years and the principal will be fully amortized over the term of the loan in substantially equal monthly payments;

(B) The principal amount of the loan does not exceed ten thousand dollars ($10,000) per dwelling unit;

(C) The loan bears interest, exclusive of premium charges permitted by the agency, at a rate not in excess of the legal rate for such loans in this state;

(D) The proceeds of the loan have been or will be used solely in connection with the alteration, improvement, or repair of the housing accommodation which is the subject of the loan and, upon completion of the alteration, improvement, or repair work, the owner shall certify that the loan proceeds have been used for such work;

(E) All alteration, improvement, or repair work has been or will be completed in substantial compliance with all applicable building or housing codes, fire ordinances, or health regulations;

(F) The housing accommodation which is the subject of an insured home repair loan is located in a code enforcement area, older urban neighborhood, an area of historic or community importance, a rural community, or an area specifically designated by the agency as a reinvestment area; and

(G) The agency shall not at any time insure or cause the state to be obligated upon unsecured promissory notes or third mortgage loans.

(3) The agency may enter into contracts of home repair loan insurance; provided, that the home repair loan insurance account contains an amount of money equal to five percent (5%) of the sum of accounts insured under this section. Moneys in this account may not be withdrawn at any time in such amount as would reduce the account to less than the amount required, except for the purpose of paying claims arising under contracts of home repair loan insurance as the same become due and for the payment of which other moneys of the agency are not available. Any income or interest earned by the account due to the investment thereof, or any amount in excess of the amount required by this section, may be transferred by the agency to other funds or accounts of the agency.



§ 13-22-106 - Assistance by state.

(a) The state is authorized to make or contract to make payments or loans of money to the agency for the purpose of enabling it to carry out its corporate purposes, and for the exercise of its powers. Any such payment or loan, upon receipt by the agency, shall constitute revenue of the agency, and, in the case of moneys transferred for deposit in the agency's mortgage insurance fund, shall be so deposited forthwith.

(b) The state is authorized to make or contract to make capital or periodic subsidies to the agency. Any contract for periodic subsidies may provide for payments to be made thereunder to the date of the latest final maturity of any mortgage to be insured by the agency during a stated period, which may not exceed fifty (50) years from the date of the contract. Any such contract shall contain such other terms and conditions as the state, acting by the commissioner of finance and administration, and the agency may agree upon in furtherance of the public purposes set forth in this chapter. Any such capital or periodic subsidies shall, upon receipt by the agency, constitute revenue of the agency, and in the case of moneys transferred for deposit in the agency's mortgage insurance fund, shall be so deposited forthwith.



§ 13-22-107 - Tax exemption.

The property of the agency and its income and operations shall be exempt from taxation.



§ 13-22-108 - Reports -- Examinations.

(a) Each state officer and department shall render assistance and services as may be requested by the agency in aid of its functions.

(b) The agency shall file with the commissioner of finance and administration, the governor, and the general assembly within one hundred twenty (120) days after the end of its fiscal year, a report of its operations, receipts and expenditures during the year, its assets and liabilities, including a schedule of outstanding insurance, as of the end of such year, and such additional information as the commissioner shall request. This report shall be open to public inspection.

(c) The comptroller of the treasury may from time to time, and shall at least once every two (2) years, examine the books and accounts of the agency. Subject to agreements with policyholders or mortgage holders, such funds as are available to the agency for the payment of administrative expenses shall be deposited in the state treasury to ensure that the administrative operation of the agency is conducted in a manner consistent with state agencies. Nothing in this chapter shall be construed as requiring the agency to act contrary to requirements for mortgage insurers established by the Federal National Mortgage Association or by the Federal Home Loan Mortgage Corporation, or as affecting the reserve funds of the agency.

(d) All moneys of the agency, except as otherwise authorized or provided in this chapter, shall be deposited as soon as practicable in a separate account or accounts in banks, trust companies or savings and loan associations organized under the laws of the state or the United States and doing business in the state. The moneys in such accounts shall be paid out on checks signed by such officer or employee of the agency as the agency shall authorize. All accounts shall be insured by an agency of the United States government and moneys of the agency shall be deposited in such accounts only to the extent of deposit insurance for public funds.

(e) The state treasurer, who shall serve as treasurer of the agency, shall invest any funds not required for immediate use or disbursement, including any funds held in reserve, according to the procedures and requirements set forth in law.

(f) Subject to agreements with policyholders or mortgage holders, the annual budget of the agency shall be prepared in accordance with title 9, chapter 4.



§ 13-22-109 - Requirements for commitment -- Amount -- Liability of personnel.

(a) The agency is authorized, subject to this chapter, to make commitments to insure mortgage loans and to contract to insure mortgage loans eligible for insurance hereunder, upon such terms and conditions as the agency may prescribe, provided:

(1) Application for mortgage insurance or for a commitment for mortgage insurance has been submitted to the agency by an approved mortgagee holding or proposing to hold, an insurable mortgage on the housing accommodation;

(2) The mortgage will have a remaining term of not more than forty (40) years from the date of the issuance of the insurance;

(3) The mortgage bears interest, exclusive of premium charges fixed by the agency, at a rate not in excess of the legal rate for such mortgages in this state and agreed upon by the mortgagor, the mortgagee, and the agency;

(4) The mortgage contains amortization provisions satisfactory to the agency, requiring periodic payments by the mortgagor not in excess of the mortgagor's reasonable ability to pay as determined by the agency;

(5) The mortgage is in such form and contains such terms and provisions with respect to maturity, hazard and title insurance, repairs, alterations, maintenance, payment of taxes and assessments, default remedies, anticipation of maturity, additional and secondary liens, waiver of equitable and legal redemption rights and other matters as the agency may prescribe; and

(6) That such mortgage insurance is necessary to enable the mortgagor to obtain the mortgage loan upon reasonable and affordable terms and conditions.

(b) Mortgage loans insured under this chapter may be for any amount up to and including one hundred percent (100%) of the cost of rehabilitation of the housing accommodation, subject to such rules and regulations as the agency may establish. If the agency, pursuant to the terms of a contract of mortgage insurance, makes any payment upon a defaulted mortgage loan to the mortgagee thereof, the agency shall be subrogated to the rights of the mortgagee.

(c) The directors, officers and employees of the agency shall not be subject to any personal liabilities due to any obligation or debt created or incurred by the agency. This section shall not apply to graduated payment mortgage loans insured pursuant to § 13-22-115.



§ 13-22-110 - Maximum aggregate amount.

The agency shall not issue a commitment to insure or a contract of mortgage insurance, at any time, if upon issuance thereof the sum of the insured amounts under the agency's outstanding mortgage insurance contracts and the amounts to be insured under the agency's outstanding commitments to insure mortgages will exceed twenty (20) times the moneys held in or credited to the mortgage insurance fund pursuant to § 13-22-105(a).



§ 13-22-111 - Guaranty account.

The agency shall establish a special account, to be known as the guaranty account, and shall pay into this account all moneys appropriated and made available by the state for the purposes of the account, and other moneys which may be made available for the purposes of the account from any other source. All moneys held in the guaranty account shall be used by the agency to meet its liabilities on contracts made by it pursuant to § 13-22-112 and upon such terms and conditions as the agency may prescribe.



§ 13-22-112 - Mortgage insurance -- Interest assistance.

(a) The agency may provide interest assistance to any financial institution with respect to any loan insured by the agency pursuant to this chapter, except mortgages insured pursuant to § 13-22-115. This assistance, subject to the limitation of funds available pursuant to § 13-22-111, may be in amounts determined by the agency to be necessary to enable the owner to afford the interest cost of the mortgage loan.

(b) A contract for interest assistance shall constitute an undertaking by the state to grant to the mortgagee of an insured mortgage loan, for a term not to exceed the term of the mortgage loan, periodic supplements to the interest payable by the owner. Such periodic supplements when added to the interest payments made by the owner shall not exceed the interest rate established pursuant to § 13-22-109(a)(3).

(c) Prior to entering into a mortgage interest assistance contract, the agency shall determine that such assistance is required to avoid default and foreclosure, that no other remedy exists on affordable and reasonable terms, and that the owner meets other such qualifications as the agency may require.

(d) Any contract for interest assistance may also contain other conditions not inconsistent with this chapter, as may be prescribed by the agency by regulation or as may be agreed on by the financial institution, the agency and the owner.

(e) Payments of interest assistance shall be made directly to the mortgagee of the insured mortgage loan, shall not be subject to the control of the owner, and shall not constitute income to the owner for taxation or other purposes.

(f) The agency shall, with the owner and the mortgagee, review from time to time the terms of such contract and the need for assistance thereunder and make any appropriate revisions or termination.



§ 13-22-113 - Temporary vacation of premises.

(a) The chief executive officer, with respect to any housing accommodation which is the subject of an application for mortgage insurance under this chapter, may order any tenants temporarily to vacate the premises during the course of the rehabilitation, if the chief executive officer finds it necessary to have the premises vacated to proceed with the rehabilitation.

(b) Any tenants who have been temporarily ordered to vacate the premises shall have the right of reinstatement therein, after the rehabilitation has been completed.



§ 13-22-114 - Inconsistency with other laws -- Liberal construction.

Insofar as this chapter is inconsistent with the provisions of any other law, general, special or local, this chapter shall be controlling. It is the intent of the general assembly that this chapter be construed liberally so as to effectuate the public and governmental purpose thereof.



§ 13-22-115 - Graduated payment mortgages -- Insurance authorized.

(a) The agency may insure mortgages containing provisions for varying rates of amortization corresponding to anticipated variations in family income to the extent such mortgages:

(1) Have promise for expanding housing opportunities or meeting special needs; and

(2) Can be developed to include any safeguards for mortgagors or purchasers that may be necessary to offset special risks of such mortgages.

(b) Graduated payment mortgages insured by the agency pursuant to this section shall comply with the rules and regulations promulgated by the secretary of housing and urban development pursuant to 12 U.S.C. § 1715b and 12 U.S.C. § 1715z-10 [repealed]; provided, that this section shall only be applicable to first mortgages.



§ 13-22-116 - Graduated payment mortgages -- Requirements for commitment to insure.

(a) For the purposes of this chapter, the agency is authorized to make commitments to insure mortgage loans and to contract to insure mortgage loans eligible hereunder upon such terms and conditions as the agency may prescribe, provided:

(1) Application for mortgage insurance or for a commitment for mortgage insurance has been submitted to the agency by an approved mortgagee holding, or proposing to hold, an insurable mortgage on the housing accommodation;

(2) The mortgage will have a remaining term of not more than forty (40) years from the date of the issuance of the insurance;

(3) The mortgage bears interest, exclusive of premium charges fixed by the agency, at a rate not in excess of the legal rate for such mortgages in this state and agreed upon by the mortgagor, the mortgagee, and the agency;

(4) The mortgage contains a provision satisfactory to the agency varying the rate of amortization to correspond to an anticipated variation in the mortgagor's income;

(5) The mortgage is in such form and contains such terms and provisions with respect to maturity, hazard and title insurance, repairs, alterations, maintenance, payment of taxes and assessments, default remedies, anticipation of maturity, additional and secondary liens, waiver of equitable and legal redemption rights and other matters as the agency may prescribe; and

(6) Such mortgage insurance is necessary to enable the mortgagor to obtain the mortgage loan upon reasonable and affordable terms and conditions.

(b) If the agency, pursuant to the terms of a contract of mortgage insurance, makes any payment upon a defaulted mortgage loan to the mortgagee thereof, the agency shall be subrogated to the rights of the mortgagee.

(c) The directors, officers and employees of the agency shall not be subject to any personal liabilities due to any obligation or debt created or incurred by the agency.






Chapter 23 - Housing Development Agency

Part 1 - Tennessee Housing Development Agency Act

§ 13-23-101 - Short title.

This part shall be known and may be cited as the "Tennessee Housing Development Agency Act."



§ 13-23-102 - Fund raising -- Powers -- Purposes.

In order to promote the production of more affordable new housing units for very low, low and moderate income individuals and families in the state, to promote the preservation and rehabilitation of existing housing units for such persons, and to bring greater stability to the residential construction industry and related industries so as to assure a steady flow of production of new housing units, the Tennessee housing development agency is given the power to raise funds from private investors through issuance of its bonds and notes and to use such funds, together with investment income, and moneys from other public and private sources to:

(1) Make funds available to sponsors, developers and builders for financing land development and residential housing construction for lower and moderate income persons and families;

(2) Make funds available to sponsors, developers, builders and purchasers for permanent mortgage financing of housing for lower and moderate income persons and families;

(3) Purchase existing insured mortgages from lenders within the state and direct an amount equal to the proceeds from the liquidated mortgage investments into new mortgages on residential real property;

(4) Enter into advance commitments with lenders to purchase insured mortgage loans made to persons and families of lower and moderate income; and further, provide technical, consultative and project assistance services to sponsors of land development or residential housing; and assist in coordinating federal, state, regional and local public and private efforts and resources to otherwise increase the supply of such residential housing;

(5) Make funds available for housing loans for veterans who qualify as persons and families of low and moderate income by including in each issue of bonds sold under this chapter a veterans' administration guaranteed loan program; and

(6) Make grants to eligible political subdivisions, as defined by § 13-23-103, and to such private nonprofit corporations that provide housing and related services in the state; however, such grants must be for purposes which are consistent with the purposes and mission of the agency, and must be allocated and administered in a fashion and manner as is directed by the agency through appropriate rules, regulations and proceedings.



§ 13-23-103 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency" means the Tennessee housing development agency created by this part;

(2) "Average Tennessee household" means the Tennessee household of average size and median gross annual household income based on the most recent federal census or the American community survey five-year estimates released in the year following the most recent federal census;

(3) "Bonds" or "notes" means the bonds and notes respectively authorized to be issued by the agency under this chapter;

(4) "Eligible political subdivision" means a county, metropolitan government, municipality receiving community development block grant funds directly from the United States department of housing and urban development, a municipality in a county not otherwise applying, or a consortium of such eligible political subdivisions;

(5) "Energy-saving improvement" means an improvement to a residential housing unit through the installation of insulation, heating or cooling systems conservative of energy, or other fixtures to the structure capable of reducing its total energy needs;

(6) "Governmental agency" means any department, division, public agency, political subdivision or other public instrumentality of the state, the federal government, and other state or public agency, or any two (2) or more thereof;

(7) "Housing cost index" means an index of specific housing cost factors to the average Tennessee household calculated monthly or at such times as the agency may require, based on the following formula:

The median gross monthly household income divided into the sum of:

(A) The monthly mortgage payment for the average Tennessee household based on a thirty-year mortgage, at the prevailing mortgage interest rate on a mortgage amount sufficient to purchase a standard housing structure that will meet minimum property standards as established by the federal housing administration, including an amount representative of the average yield in discount points and servicing fees to the lender on such mortgage, based on the average discount paid at the latest Federal National Mortgage Association mortgage auction sale;

(B) A monthly cost factor for mortgage insurance based on the mortgage insurance premium that would be required on the mortgage at the prevailing interest rate; and

(C) An average monthly cost factor for taxes and fire insurance incurred by the average Tennessee household on a standard housing structure as required by federal housing administration minimum property standards based on data compiled by the federal housing administration;

(8) "Insured construction loan" means a construction loan for land development or residential housing which is secured by a federally insured mortgage or which is insured or guaranteed by the United States or an instrumentality thereof, or for which there is a commitment by the United States or instrumentality thereof to insure or guarantee such a loan, or a construction loan which is secured by a policy of insurance or guarantee issued by any private mortgage insurer qualified to issue such insurance or guarantee in Tennessee and approved by the agency, or for which there is a commitment to insure or guarantee such loans made by any private mortgage insurer qualified to do business in Tennessee and approved by the agency, or a construction loan insured or guaranteed by an agency or instrumentality of the state authorized by law to issue such insurance or guarantee, or for which there is a commitment to insure or guarantee such loan made by such agency or instrumentality of the state;

(9) (A) "Insured mortgage" or "insured mortgage loan" means a mortgage loan for residential housing insured or guaranteed by the United States or any instrumentality thereof, or for which there is a commitment by the United States or instrumentality thereof to insure or guarantee such a mortgage, or a mortgage loan which is secured by a policy of insurance or guarantee issued by any private mortgage insurer qualified to issue such insurance or guarantee in Tennessee and approved by the agency, or for which there is a commitment to insure or guarantee such loan made by any private mortgage insurer qualified to do business in Tennessee and approved by the agency, or a mortgage loan insured or guaranteed by any agency or instrumentality of the state authorized by law to issue such insurance, or for which there is a commitment to insure or guarantee such loan made by such agency or instrumentality of the state;

(B) "Insured mortgage" or "insured mortgage loan" also means a loan made on a qualified residential property in which the borrower owns, or is prepared to own by use of a cash down payment, at least twenty-five percent (25%) of the equity in the property based on its appraisal value or the sale price, whichever is the lesser amount;

(10) "Land development" means the process of acquiring land primarily for residential housing construction for persons and families of lower and moderate income and making, installing or constructing nonresidential housing improvements, including water, sewer and other utilities, roads, streets, curbs, gutters, sidewalks, storm drainage facilities and other installations or works, whether on or off the site, which the agency deems necessary or desirable to prepare such land primarily for residential housing construction within this state;

(11) "Lender" or "qualified lender" means any bank or trust company, federally approved mortgagee, insurance company, mortgage banking institution, federally insured savings and loan association or insured state building and loan association, which is located and authorized to do business in the state, and which is approved by the agency, or the federal national mortgage association;

(12) "Low income household" means an individual or family unit whose income does not exceed eighty percent (80%) of the area or state median income, whichever is greater, adjusted for family size;

(13) "Mortgage" includes deeds of trust, mortgages, building and loan contracts or other instruments conveying real or personal property as security for bonds and conferring a right to foreclose and cause a sale thereof;

(14) "Obligations" means any bonds or notes authorized to be issued by the agency under this part;

(15) "Persons and families of lower and moderate income" means persons and families irrespective of race, creed, national origin, age or sex deemed by the agency to require such assistance as is made available by this chapter on account of insufficient personal or family income based upon the income limits established by the board of directors. In establishing these income limits, the board of directors shall be required to take into consideration, without limitation, such factors that will ensure for the citizens of the state the equal opportunity to live in equal quality housing relative to their needs, including the following:

(A) The amount of the total income of such persons and families available for housing needs;

(B) The size of the family;

(C) The cost and condition of housing facilities available, including consideration of the following:

(i) Cost of a typical dwelling lot;

(ii) Cost of materials;

(iii) Cost of labor;

(iv) Cost of real estate taxes; and

(v) Cost of home owners' or renters' insurance;

(D) The eligibility of such persons and families for federal housing assistance of any type predicated upon a lower income basis; and

(E) The ability of such persons and families to compete successfully in the normal housing market and to pay the amounts at which private enterprise is providing decent, safe and sanitary housing, and deemed by the agency to be eligible to occupy residential housing constructed and financed, wholly or in part, with insured construction loans or insured mortgages, or with other public or private assistance;

(16) "Qualified sponsors, developers, builders or purchasers" means any person, corporation, profit or nonprofit, public or private, licensed general contractor or any other person or entity deemed by the board of directors to be qualified in providing housing for low and moderate income families; however, the Tennessee housing development agency shall not be deemed to be included in the definition herein;

(17) "Qualifying not-for-profit corporation" means a not-for-profit organization that qualifies as such under the Internal Revenue Code § 501 (C)(3), codified in 26 U.S.C. § 501(c)(3), and chartered by the state or a nonprofit affiliate of such organization. Such qualifying organization must have substantial experience in providing low and moderate income households with housing. Specific experience and other qualifying criteria shall be set by the agency through rule and regulation;

(18) "Residential housing" means a specific work or improvement within this state undertaken primarily to provide dwelling accommodations for persons and families of lower and moderate income, including the acquisition, construction or rehabilitation of land, buildings and improvements thereto and such other nonhousing facilities as may be incidental or appurtenant thereto;

(19) "Servicing fees" means that sum paid for the reasonable value of services rendered to the agency for the servicing of mortgages it acquires;

(20) "Servicing of mortgages" means the collection and payment of all principal and interest and all reasonable fees and charges by the lender for mortgages acquired by the agency;

(21) "Solar hot water heater" means an appliance or system capable of producing most or all of the hot water needs of an average Tennessee household through the use of natural sunlight;

(22) "State" means the state of Tennessee; and

(23) "Very low income household" means an individual or family unit whose income does not exceed fifty percent (50%) of the area or state median income, whichever is greater, adjusted for family size.



§ 13-23-104 - Creation.

There is hereby created a body, politic and corporate, to be known as the "Tennessee housing development agency." The agency, a political subdivision and instrumentality of the state, shall be deemed to be acting in all respects for the benefit of the people of the state in the performance of essential public functions and shall be deemed to be serving a public purpose and improving and otherwise promoting the health, welfare, and prosperity of the people of the state, and that the Tennessee housing development agency shall be empowered to act on behalf of the state of Tennessee and its people in serving this public purpose for the benefit of the general public.



§ 13-23-105 - Board of directors.

The agency shall have a board of directors which shall be responsible for carrying out the powers given to the agency by this part.



§ 13-23-106 - State officer members -- Delegation of duties.

(a) The state treasurer, the comptroller of the treasury, the commissioner of finance and administration, the secretary of state, and a staff assistant to the governor to be designated in writing by the governor, and their successors in the office, from time to time shall, by virtue of their incumbency in such offices and without further appointment or qualification, be directors of the agency.

(b) Such directors may designate a member of their respective staffs to attend meetings of the board of directors or its committees and to exercise their right to vote in their absence. Such designations must be made in writing to the chair of the board of directors and filed with the secretary of state.



§ 13-23-107 - Appointed members -- Qualifications.

(a) (1) (A) The governor shall appoint the following members to the board of directors for the agency, who shall be citizens of the state and shall not hold public office: a total of six (6) persons representing the following groups, with no more than one (1) person representing each group: retail building material supply; manufactured housing; home building; mortgage banking; licensed real estate brokers; local public housing authority; local government; and a qualifying not-for-profit corporation.

(B) After June 30, 2013, the governor shall appoint two (2) persons from the public at large who are knowledgeable about the problems about inadequate housing conditions in the state.

(C) Upon the first term expiration for one (1) of the public at large members, that public at large position shall expire, without reappointment, at the end of the member's term. After this term expiration and thereafter, the governor shall appoint one (1) person from the public at large who is knowledgeable about the problems about inadequate housing conditions in the state.

(D) (i) When making appointments, the governor shall give due consideration to geographic distribution of the members of the agency to ensure that all parts of the state are adequately represented.

(ii) In making appointments to the agency board of directors, the governor shall strive to ensure that at least one (1) person appointed to serve on the board is sixty (60) years of age or older and that at least one (1) person appointed to serve on the board is a member of a racial minority.

(2) The speaker of the senate and the speaker of the house of representatives shall each appoint one (1) member from the public at large who shall be citizens of the state, shall not hold public office and shall be knowledgeable about the problems of inadequate housing conditions in the state. Any change in the status or profession of an appointed member shall not affect such member's position or term as a member of the agency.

(b) Each member of the agency duly appointed by the governor pursuant to the former provisions of this section shall continue to serve and fill such member's respective membership position until the expiration of the term of office to which such member was appointed and until such member's successor is duly appointed and qualified. At the expiration of the term of office to which a member was appointed pursuant to the former provisions of this section, such member may be reappointed subject to the limitations imposed by this section and § 13-23-108.

(c) Other individuals may be directors of the agency as may be required by applicable federal law, regulation or agreement, who shall be eligible to vote on matters before the agency to the extent required by federal law, regulation or agreement.



§ 13-23-108 - Appointed members -- Terms, etc.

(a) The members of the board of directors appointed pursuant to § 13-23-107 shall serve for a term of four (4) years, except that any person appointed to fill a vacancy shall serve only for the unexpired term. Upon the expiration of the member's term, the member shall continue to serve until a successor is duly appointed and qualified. When making appointments, the governor shall consider recommendations from relevant interest groups for each vacancy. Furthermore, when making appointments, the governor and speakers shall give consideration to the ethnic, economic and social composition of the state, with particular emphasis on achieving a balance among urban and rural members from the three (3) grand divisions of the state. No appointed member shall serve more than two (2) consecutive terms, unless one (1) such term is an appointment to fill an unexpired term with less than two (2) years remaining, but such appointed member may continue to serve until such appointed member's successor is duly appointed and qualified.

(b) Each appointed member may be removed by the governor for misfeasance, malfeasance, or willful neglect of duty as determined by the governor. Any appointed member who is absent from four (4) meetings of the board of directors during any twelve-month period shall cease to be a member of the agency and the position shall become vacant upon certification of such fact to the governor by the secretary of the agency.

(c) Before entering into the appointed member's duties, each appointed member shall take an oath of office to administer the duties of such appointed member's office faithfully and impartially, and a record of such oath shall be filed in the office of the secretary of state.



§ 13-23-109 - Compensation of members.

The members of the agency shall receive no compensation for their services, but shall be entitled to receive, from funds of the agency, for attendance at meetings of the agency or any committee thereof and for other services for the agency, reimbursement for such actual expenses as may be incurred for travel and subsistence in the performance of official duties. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 13-23-110 - Quorum.

A majority of the members of the agency shall constitute a quorum, and the affirmative vote of eight (8) members at a meeting of the members duly called and held shall be necessary for any action taken by the membership of the agency. No vacancy in the membership of the agency shall impair the rights of a quorum to exercise all the rights and to perform all the duties of the agency. For the purposes of determining a quorum and the number of affirmative votes at a meeting, persons who have been delegated the right to vote in accordance with § 13-23-106 shall be considered members of the agency.



§ 13-23-111 - Chair and vice chair.

The governor shall designate from those appointed members of the agency a member to serve as chair. The term of the chair shall extend to the earlier of either the date of expiration of such member's then current term as a member of the agency or a date six (6) months after the expiration of the then current term of the governor designating such chair. The agency shall annually elect one (1) of its members as vice chair.



§ 13-23-112 - Officers -- Executive director -- Secretary -- Audit and budget committee.

(a) The agency shall elect or appoint, and prescribe the duties of, such other officers as the agency deems necessary or advisable, including an executive director and a secretary.

(b) The executive director shall be a person of good moral character and shall be professionally qualified to administer the programs and duties of the agency. Such professional qualifications must as a minimum be evidenced by a minimum of three (3) years' experience immediately preceding such professional's appointment or election in the theory and practice of residential housing construction, law, real estate, home mortgage finance, architecture, building materials supply, public administration or urban planning.

(c) The executive director shall administer, manage and direct the affairs and business of the agency subject to the policies, control and direction of the board of directors.

(d) The secretary of the agency shall keep a record of the proceedings of the agency and shall be custodian of all books, documents and papers filed with the agency, the minute book or journal of the agency and its official seal. The secretary shall have authority to cause copies to be made of all minutes and other records and documents of the agency to the effect that such copies are true copies, and all persons dealing with the agency may rely upon such certificates.

(e) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(f) The state treasurer shall be the treasurer of the agency. The treasurer shall be the custodian of the assets of the agency except for those assets required by contracts with bondholders to be in the custody of the trustee. The board of directors shall set the investment policy for agency assets and the treasurer shall be responsible for making investments in accordance with such policy. The treasurer may delegate all or a portion of these duties and responsibilities to the executive director.

(g) The secretary of the bond finance committee shall, subject to the policies of the board of directors and bond finance committee, be responsible for the execution of all matters relating to the issuance and servicing of the bonds and notes of the agency. The secretary of the bond finance committee may delegate these duties and responsibilities to the executive director.

(h) (1) (A) There is hereby created an audit and budget committee of the agency, which shall be composed of the following:

(i) The chair of the agency;

(ii) The vice chair of the agency;

(iii) The state treasurer;

(iv) The secretary of state; and

(v) Two (2) members appointed annually by the chair from among the appointed members of the board.

(B) The state treasurer shall serve as the chair of the audit and budget committee in even years and the secretary of state shall serve as the chair of the audit and budget committee in odd years beginning in 2013, and alternating thereafter.

(C) The agency's director of internal audit shall serve as the secretary for the committee. The agency's director of internal audit shall serve at the pleasure of the committee. The committee has the authority to employ, terminate and establish the salary of the director of internal audit.

(2) Three (3) or more members of the audit and budget committee shall constitute a quorum and the concurring vote of three (3) members shall be required for the approval of matters coming before the committee. Written minutes of all meetings shall be prepared by the secretary and kept on file, open to public inspection. The audit and budget committee shall be charged with the responsibility of monitoring agency financial and programmatic controls, including potential conflicts of interest of agency members and staff. To carry out these responsibilities, the committee shall review reports from the agency internal audit staff and shall review agency financial and programmatic controls at least annually, and shall review and submit the annual agency budget to the bond finance committee and the board.



§ 13-23-113 - Distribution of benefits restricted.

No part of the revenues or assets of the agency shall inure to the benefit of or be distributable to its members or officers or other private persons.



§ 13-23-114 - Housing cost index -- Program becoming operative.

The agency shall establish a housing cost index as defined in § 13-23-103 to be computed monthly or at such time or times as the agency in its discretion may require. The housing cost index shall serve to determine what percentage of the average Tennessee household's gross monthly income is required to pay for primary fixed housing costs under then existing housing market conditions and to establish a basis for a threshold at which the financial assistance programs of this chapter will become effective. Thus, it is hereby found and declared that when primary housing costs, as defined by the housing cost index, reach or exceed twenty-five percent (25%) of an average Tennessee household's gross monthly income, a majority of Tennessee citizens are excluded from the normal housing market; and, in light of that finding, when the housing cost index reaches or exceeds a factor of twenty-five percent (25%) and upon the approval of the board of directors, the financial assistance programs established in this chapter will become operative to aid in providing adequate housing for lower and moderate income persons and families as defined by § 13-23-103. Notwithstanding any other provision of this section, the agency may at any time approve the operation of the financial assistance programs of this chapter with the affirmative vote of nine (9) members of its board of directors.



§ 13-23-115 - General powers.

The agency has all of the powers necessary and convenient to carry out and effectuate the purposes and provisions of this chapter, including, but without limiting the generality of the foregoing, to:

(1) Make or participate in the making of insured construction loans to qualified sponsors, developers, and builders for land development and/or for residential housing for lower and moderate income persons and families, all subject to § 13-23-116;

(2) Make or participate in the making of insured mortgage loans to qualified sponsors, developers, builders and purchasers of residential housing for lower and moderate income persons and families, all subject to § 13-23-117;

(3) Acquire, and contract to acquire, insured mortgages owned by lenders, and enter into advance commitments to lenders for the purchase of the mortgages, all subject to § 13-23-118;

(4) Purchase, make, or participate in the making of insured loans to low and moderate income persons and families for the purpose of improving or rehabilitating existing residential housing and, in connection therewith, refinance existing loans involving the same property. Such loans shall be secured by a mortgage lien on the improved or rehabilitated property. The agency is also empowered to make loans to low and moderate income persons and families for the purpose of purchasing and rehabilitating residential housing;

(5) Establish, and revise from time to time and charge and collect fees and charges in connection with making, purchasing and servicing any of its loans, notes, commitments and other evidences of indebtedness;

(6) Pay reasonable fees and charges in connection with making or purchasing its loans, notes, bonds and other evidences of indebtedness;

(7) Acquire real property, or any interest therein, in its own name, by purchase, transfer, foreclosure or otherwise; but only as may be necessary to carry out and effectuate the purposes of this part. This subdivision (7) shall be limited to meeting the requirements of the agency relative to a delinquency or default on the payment of any loan owned by the agency;

(8) Subject to any agreement with bondholders or noteholders, sell any mortgages or other personal property acquired by the agency at public or private sale and at such price or prices as it shall determine;

(9) Subject to any agreement with bondholders or noteholders, collect, enforce the collection of, and foreclose on any mortgage or other collateral securing an insured construction loan or an insured mortgage loan, and acquire or take possession of such mortgage or other collateral and sell the same at public or private sale, with or without bidding, and otherwise deal with such mortgage or collateral as may be necessary to protect the interests of the agency therein;

(10) Procure insurance against any loss in connection with its operations in such amounts, and from such insurers, as it may deem necessary or desirable;

(11) Subject to any agreement with bondholders or noteholders, consent, whenever it deems it necessary or desirable in the fulfillment of its corporate purposes, to the modification of the rate of interest, time of payment of any installment of principal or interest, or any other terms of a mortgage loan, mortgage loan commitment, construction loan, contract or agreement of any kind to which the agency is a party;

(12) Subject to any agreement with bondholders or noteholders, invest moneys of the agency not required for immediate use, including proceeds from the sale of any bonds and notes in collateralized guaranteed investment contracts of longer than one (1) year and otherwise in the same manner as permitted by law for the investment of state funds;

(13) Make, enter into and enforce all contracts or agreements necessary, convenient or desirable for the purposes of the agency or to the performance of its duties and execution or carrying out of its powers under this part, including contracts or agreements with any person, firm, agency, governmental agency or other entity, and all Tennessee governmental agencies are hereby authorized to enter into contracts and agreements, and otherwise cooperate with the agency to facilitate the purposes of this part;

(14) Contract for and accept any gifts or grants or loans or appropriations of funds or property, or financial or other aid in any form from the United States or any agency or instrumentality thereof, or from the state or any agency, instrumentality or political subdivision thereof, or from any other source, and comply, subject to provisions of this part and to any agreements with bondholders or noteholders, with the terms and conditions thereof. Any grant funds becoming available to the agency for subsidies of housing for low-income families, other than those becoming available to the agency in its capacity as a mortgage lender or construction loan lender, shall be paid first to the various housing authorities in the state, to meet the subsidy needs of low-rent public housing as determined necessary by the agency, before any such funds are made available for any housing financed through the provisions of this part;

(15) Borrow money and issue negotiable bonds and notes for the purposes provided in this part and provide for and secure the payment thereof and provide for the rights of the holders thereof;

(16) Include in any borrowing such amounts as may be deemed necessary by the agency to pay financing charges, interest on the obligations for a period not exceeding two (2) years from their date, consultant, advisory and legal fees, and such other expenses as are necessary or incident to such borrowing;

(17) Subject to any agreements with bondholders or noteholders, purchase bonds or notes of the agency out of any funds or money of the agency available therefor, and hold, cancel or resell such bonds or notes;

(18) Make and publish rules and regulations respecting its financial assistance programs and such other rules and regulations as are necessary to effectuate its corporate purposes;

(19) Make and execute contracts for the servicing of mortgages acquired by the agency pursuant to this part, and pay the reasonable value of services rendered to the agency pursuant to those contracts;

(20) (A) Renegotiate, refinance or foreclose, or contract for the foreclosure of, any mortgage in default;

(B) Waive any default or consent to the modification of the terms of any mortgage;

(C) Commence any action to protect or enforce any right conferred upon it by any law, mortgage, contract or other agreement, and to bid for and purchase such property at any foreclosure or at any other sale, or acquire or take possession of any such property; or

(D) Operate, manage, lease, dispose of, and otherwise deal with such property, in such manner as may be necessary to protect the interests of the agency and the holders of its bonds and notes;

(21) Employ fiscal consultants, engineers, attorneys, real estate counselors, appraisers and such other consultants and employees as may be required in the judgment of the agency, and fix and pay their compensation from funds available to the agency therefor. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter. The employees of the agency may participate in the Tennessee consolidated retirement system established under title 8, chapters 34-37, and the state comprehensive group insurance program;

(22) Provide technical and advisory services to sponsors, builders, and developers of residential housing and to residents thereof, including relocation assistance services to persons and families displaced because of public works projects;

(23) Promote research and development in proper land use planning for both urban and rural areas, in the use of technical codes in the home building industry, in planning and providing adequate community services and facilities, and in scientific methods of constructing low-cost residential housing of high durability;

(24) Sue and be sued in its own name, plead and be impleaded;

(25) Maintain an office in Nashville and at such other place or places as it may determine;

(26) Adopt an official seal and alter the same at pleasure;

(27) Adopt bylaws for the regulation of its affairs and the conduct of its business and prescribe rules, regulations and policies in connection with the performance of its functions and duties;

(28) Do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this part;

(29) Purchase, make, or participate in the making of insured loans to low and moderate income persons and families for the purpose of making energy-saving improvements to residential housing units. Such loans shall be secured by a mortgage lien on the improved or rehabilitated property. The agency shall also be empowered to make loans to low and moderate income persons and families for the purpose of purchasing solar hot water heaters for residential housing units;

(30) Designate "areas of chronic economic distress" to be the target areas required by § 103A of the Internal Revenue Code, codified in 26 U.S.C. § 103A;

(31) Make grants to eligible political subdivisions and to such private nonprofit corporations that provide housing and related services in the state consistent with the purposes and mission of the agency;

(32) Serve as a clearinghouse for properties made available through the provisions of the federal Financial Institutions Reform, Recovery, and Enforcement Act (FIRREA);

(33) Provide a reserve for the bond and loan programs and provide for administrative and operational support of the Tennessee industrial finance corporation, created pursuant to title 4, chapter 17, part 4; and

(34) When entering into any contracts or agreements authorized under this chapter, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, agree in the written contract or agreement that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation; provided, however, jurisdiction over the agency against which an action on such a contract or agreement is brought shall lie solely in a court located in Tennessee which would otherwise have jurisdiction of actions brought in contract against the agency.



§ 13-23-116 - Insured construction loans for development or rehabilitation -- Loans for energy-saving improvements and solar water heaters -- Energy use considered in making loans.

(a) The agency shall be empowered to make or participate in the making of insured construction loans to qualified sponsors, developers and builders for land development and/or residential housing, including the rehabilitation thereof, for lower and moderate income persons or families when the financial assistance programs of this part become effective under this part. However, the agency will not make or participate in the making of any insured construction loans until it has notified all qualified lenders that the insured construction loan program is in effect and that the agency is prepared to enter into working agreements with qualified lenders for the making of insured construction loans to qualified sponsors, developers and builders; and it has determined that the insured construction loan is not otherwise available, totally or in part, from qualified lenders upon reasonably equivalent terms and conditions. Except as provided herein, the agency may make such loans directly only after the agency has notified all qualified lenders with whom working agreements have been established of a sponsor's, developer's or builder's loan application with the agency and after a reasonable time from the date of notification, no qualified lender has agreed in writing with the sponsor to make the insured construction loan either as a mortgagee or agent for a mortgagee, upon reasonably equivalent terms and conditions. Such loans made under this section to public housing agencies, public and private nonprofit corporations or other public or private nonprofit entities, or limited distribution entities, may be made by the agency to such borrower directly when the agency has determined that the loan is not otherwise available, totally or in part, from private qualified lenders upon reasonably equivalent terms and conditions.

(b) (1) The agency may make loans to qualified lenders under terms and conditions requiring the proceeds thereof to be used for the making of loans for the construction or rehabilitation of residential housing by qualified sponsors, developers, and builders. Such loans may be made only after the agency has issued to the qualified sponsor, developer, or builder its commitment to make or participate in the making of an insured mortgage loan, or the agency has received evidence of an existing commitment to make the permanent loan, and the qualified lender has entered into an agreement with the agency agreeing to make the construction or rehabilitation loan on terms and conditions consistent with this part and the agency's rules and regulations.

(2) The agency may require that such loans to qualified lenders be secured as to payment of both principal and interest by a pledge of and lien upon collateral security in such amounts as the agency shall determine to be necessary to assure the payment of such loans and the interest thereon as the same become due. Such collateral security shall consist of:

(A) Direct general obligations of, or obligations the principal of and interest on which are unconditionally guaranteed by, the United States or the state;

(B) Bonds, debentures, participation certificates or notes issued by the federal national mortgage association or the federal home loan mortgage corporation or by an agency or corporation which has been or is hereafter created by or pursuant to an act of the congress of the United States as an agency or instrumentality thereof; or

(C) Mortgages insured or guaranteed by the United States or an instrumentality thereof as to payment of principal and interest.

(c) In making loans for rehabilitation of residential housing, the agency shall consider proposals for energy-saving improvements and solar hot water heaters, and, if feasible, include the costs of such improvements or heaters in the amount of the loan.

(d) The agency shall be empowered to make loans for energy-saving improvements and solar hot water heaters to persons and families of lower and moderate incomes for residential housing occupied and owned or rented by such person or family. Such loans shall be under such conditions, with such security, and with such repayment plans as the agency may determine. In determining repayment schedules, however, the agency shall attempt to match repayments with the savings resulting to the person or family in their residential utility bill from the improvement or solar water heater. Consideration shall also be given to providing a revolving loan fund.

(e) The agency shall be provided with standards for a listing of reliable and efficient solar hot water heaters by the appropriate federal agency.

(f) The agency shall give consideration, in making any loan authorized by this chapter, to energy-saving improvements and appliances included in the proposed design, improvement or rehabilitation of residential housing and shall, in making loans, give maximum consideration to any proposal which would decrease energy use typical of present construction or designs.



§ 13-23-117 - Insured mortgage loans.

(a) The agency shall be empowered to make or participate in the making of insured mortgage loans to qualified sponsors, developers or builders of residential housing for lower and moderate income persons and families, and to lower and moderate income persons who are purchasers of residential housing when the financial assistance programs of this part become effective under § 13-23-114. No insured mortgage loans available under this section shall be made for nonowner-occupied residential housing unless the sponsor, developer, builder or purchaser is a public housing agency, a public or private nonprofit corporation or other public or private nonprofit entity or a limited distribution entity, established or certified to do business under the laws of the state, and such public agency, corporation or entity has on file with the agency the salary schedule of its officers and employees or unless such residential housing shall be fully or partially occupied by residents assisted under a federal housing assistance program. However, the agency will not make or participate in the making of any insured mortgage loans until it has notified all qualified lenders that the insured mortgage loan program is in effect and that the agency is prepared to enter into working agreements with qualified lenders for the making of insured mortgage loans to qualified sponsors, developers, builders and purchasers; and it has determined that the insured mortgage loan is not otherwise available, totally or in part, from private qualified lenders upon reasonably equivalent terms and conditions. Except as provided herein, the agency may make such loans directly only after the agency has notified all qualified lenders with whom the agency has working agreements of a sponsor's, developer's, builder's, or purchaser's pending loan application and after a reasonable time from the date of notification, no qualified lender has agreed in writing with such qualified sponsor, developer, or builder or with such qualified purchaser to make an insured mortgage loan either as mortgagee, or as an agent for a mortgagee upon reasonably equivalent terms and conditions.

(b) Any loan made at a reduced interest rate under this section to purchasers of owner-occupied residential housing shall not be assumed or in any way transferred to a subsequent purchaser of such owner-occupied residential housing unless such purchaser qualifies as a person or family of lower or moderate income under the provisions of § 13-23-103. Any loan made at a reduced rate under this section to sponsors, developers, builders and purchasers of nonowner-occupied residential housing shall not be assumed or in any way transferred to a subsequent purchaser of such residential housing unless such purchaser is a public housing agency, a public or private nonprofit corporation or other public or private nonprofit entity or a limited distribution entity, established or certified to do business under the laws of the state as hereinbefore provided in this section. Such loans made under this section to such public housing agencies, public or private nonprofit corporations or other public or private nonprofit entities, or limited distribution entities, may be made by the agency to such borrower directly when the agency has determined that the loan is not otherwise available, totally or in part, from qualified private lenders upon reasonably equivalent terms and conditions.

(c) For purposes of this chapter, "limited distribution entity" means a corporation, trust, partnership, association, individual or other entity regulated by the agency as to the amount of distribution, retirement of capital investment, or redemption of stock or other ownership interest, in such a manner that any such distribution, retirement, or redemption will not exceed in any one (1) fiscal year ten percent (10%), or such lesser percentage as shall be prescribed by the rules and regulations of the agency, of such limited distribution entity's equity in a nonowner-occupied residential housing development. The limited distribution entity's equity in the development shall consist of the difference between the agency mortgage loan on the development and the total project cost. By regulation, the agency shall prescribe the categories of costs constituting "total project cost," including organizational expenses, land acquisition, plans and specifications, interest and financing charges paid during construction, construction costs, architects, engineering, legal and accounting fees, and a reasonable builder's profit and job overhead. A limited distribution entity's equity in a nonowner-occupied residential housing development shall be established by the agency resolution approving the mortgage loan. For the purposes of this subsection (c), that equity shall remain constant during the life of the agency mortgage loan on such housing development, except for additional equity investment made by the limited distribution entity after agency approval. Should the limited distribution entity accumulate earned surplus in addition to such maintenance and replacement reserves as the agency may require in excess of ten percent (10%) of the first full year's proposed annual rent roll, the agency may direct that the development's rents be reduced to the extent necessary to lower the earned surplus accumulation to the ten percent (10%) (or such lesser percent as the agency shall have prescribed by its rules and regulations) return on equity factor established at the granting of the agency mortgage loan.

(d) Owner-occupied dwellings shall include one (1) to four (4) family units occupied in whole or in part by the owners, as well as units constructed or existing under the Horizontal Property Act, compiled in title 66, chapter 27.

(e) When allocating funds for loans on new homes, the agency shall attempt to give priority to homes which incorporate energy conserving design and construction, and which include solar heating systems and solar hot water heaters.



§ 13-23-118 - Purchase of mortgages.

(a) The agency shall be empowered to purchase mortgages from lenders or enter into advance commitments to lenders for the purchase of mortgages during periods when the financial assistance programs of this chapter become effective under § 13-23-114.

(b) (1) "Mortgage," as used in this section, means an insured loan owed to a lender secured by a first lien on a fee simple or leasehold estate in real property located in the state and improved by a residential structure.

(2) "Real property," as used in this subsection (b), includes air rights.

(c) The agency may purchase or enter into advance commitments to purchase insured mortgages from lenders at such prices and upon such terms and conditions as it shall determine; provided, that the total purchase price for all mortgages which the agency commits to purchase from a lender at any one (1) time shall in no event be more than the total of the unpaid principal balances thereof.

(d) The agency shall require as a condition of purchase of mortgages from lenders other than mortgages purchased by the agency pursuant to advanced commitment agreements that such lenders shall, within such reasonable period of time as may be approved by the agency not in excess of one hundred eighty (180) days of receipt of the purchase price, enter into written commitments to loan and shall, within such period as may be approved by the agency, loan an amount equal to the entire purchase price of such mortgages on new residential mortgages for persons and families of lower and moderate income within the state having such terms as the agency may prescribe. The agency may refuse to approve any commitment to lend on a multiple dwelling mortgage if so required by the terms of any bonding resolution.

(e) Such new mortgages shall bear interest at a rate which does not exceed the maximum interest rate, if any, set by the agency for such mortgages. The agency may set such a maximum interest rate chargeable on such new loans at the rate that the mortgages purchased by the agency were discounted to yield plus an interest differential, not in excess of one percent (1%) per annum, which the agency from time to time shall determine to be adequate consideration to induce such lenders to sell existing mortgages to the agency and to loan an amount equal to the proceeds on new mortgages in furtherance of the purposes of and subject to the conditions of this chapter.

(f) The agency shall require the submission to it by each lender from which the agency has purchased mortgages, evidence satisfactory to the agency of the making of new mortgage loans and in connection therewith may, through its employees or agents, inspect the books and records of any such lender.

(g) Compliance by any lender with the terms of its agreement with or undertaking to the agency with respect to the making of any mortgage loans may be enforced by decree of any circuit or chancery court of the state of Tennessee. The agency may require as a condition of purchase of mortgages from any lender, which is a national banking association, the consent of such lender to the jurisdiction of the circuit or chancery court over any such proceeding. The agency may also require agreement by any lender, as a condition of the agency's purchase of mortgages from such lender, to the payment of penalties to the agency for violation by the lender of its undertakings to the agency, and such penalties shall be recoverable at the suit of the agency.

(h) The agency shall require as a condition of purchase of any mortgage from a lender that the lender represent and warrant to the agency that:

(1) The unpaid principal balance of the mortgage and the interest rate thereon have been accurately stated to the agency;

(2) The amount of the unpaid principal balance is justly due and owing;

(3) The lender has no notice of the existence of any counterclaim, offset or defense asserted by the mortgagor or the mortgagor's successor in interest;

(4) The mortgage is evidenced by a bond or promissory note and a mortgage document which has been properly recorded with the appropriate public official;

(5) The mortgage constitutes a valid first lien on the real property described to the agency subject only to real property taxes not yet due, installments of assessments not yet due, and easements and restrictions of record which do not adversely affect, to a material degree, the use or value of the real property or improvements thereon;

(6) The mortgage loan when made was lawful under state law and/or federal law, whichever governs the affairs of the lender, and would be lawful on the date of purchase by the agency if made by the lender on that date in the amount of the then unpaid principal balance;

(7) The mortgagor is not now in default in the payment of any installment of principal or interest, escrow funds, real property taxes or otherwise in the performance of the mortgagor's obligations under the mortgage documents and has not to the knowledge of the lender been in default in the performance of any such obligation for a period of longer than sixty (60) days during the life of the mortgage; and

(8) The improvements to the mortgaged real property are covered by a valid and subsisting policy of insurance issued by a company authorized to issue such policies in the state of Tennessee and providing fire and extended coverage to an amount not less than ninety percent (90%) of the insurable value of the improvements to the mortgaged real property.

(i) Each lender shall be liable to the agency for any damages suffered by the agency by reason of the untruth of any representation or the breach of any warranty and, in the event that any representation shall prove to be untrue when made or in the event of any breach of warranty, the lender shall, at the option of the agency, repurchase the mortgage for the original purchase price adjusted for amounts subsequently paid thereon, as the agency may determine.

(j) The agency need not require the recording of an assignment of any mortgage purchased by it from a lender pursuant to this section and shall not be required to notify the mortgagor of its purchase of the mortgage. The agency shall not be required to inspect or take possession of the mortgage documents if the lender from which the mortgage is purchased by the agency shall enter a contract to service such mortgage and account to the agency therefor.



§ 13-23-120 - Issuance of bonds and notes -- Bond finance committee -- Creation.

(a) (1) Subject to title 9, chapter 20, and § 13-23-121, the agency has the power and is hereby authorized from time to time to issue its negotiable bonds and notes in conformity with applicable provisions of the Uniform Commercial Code of Tennessee, compiled in title 47, chapters 1-9, in such principal amounts as, in the opinion of the agency, are necessary to provide sufficient funds for achieving the corporate purposes thereof, the payment of interest on bonds and notes of the agency, establishment of reserves to secure such bonds and notes, and all other expenditures of the agency incident to and necessary or convenient to carry out its corporate purposes and powers.

(2) With respect to all or any portion of any issue of bonds or notes issued or anticipated to be issued hereunder, the agency may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements and options in respect thereto, from time to time, and under such terms and conditions as the agency may determine, including, without limitation, provisions permitting the agency to pay to or receive from any person or entity for any loss of benefits under such agreement upon early termination thereof or default under such agreement.

(3) The agency may enter into an agreement to sell its bonds or notes under this chapter providing for delivery of such debt not more than five (5) years, or such greater period of time if approved by the comptroller of the treasury, from the date of execution of such agreement or in the case of refunding bonds the earlier of the first date on which the bonds being refunded can be optionally redeemed resulting in cost savings or be optionally redeemed at par.

(b) (1) Except as may otherwise be expressly provided by the agency, all bonds and notes issued by the agency under this chapter shall be general obligations of the agency, secured by the full faith and credit of the agency and payable out of any moneys, assets, or revenues of the agency, subject only to any agreement with bondholders or noteholders pledging any particular moneys, assets or revenues. The agency may issue such types of bonds or notes as it may determine, including bonds or notes as to which the principal and interest are payable:

(A) Exclusively from the revenues of the agency resulting from the purchase of mortgages from lenders from the proceeds of such bonds or notes;

(B) Exclusively from the revenues of the agency resulting from the purchase of certain mortgages from lenders whether or not purchased in whole or in part from the proceeds of such bonds or notes;

(C) Exclusively from the revenues of the agency resulting from the making of insured construction loans;

(D) Exclusively from the revenues of the agency resulting from the making of insured mortgage loans; or

(E) From its revenues generally.

(2) Any such bonds or notes may be additionally secured by a pledge of any grant, subsidy or contribution from the United States, or any agency or instrumentality thereof, or the state or any agency, instrumentality or political subdivision thereof, or any person, firm or corporation, of a pledge or any income or revenues, funds or moneys of the agency from any source whatsoever.

(c) Bonds and notes shall be authorized by a resolution or resolutions of the agency adopted as provided by this chapter; provided, that any such resolution authorizing the issuance of bonds or notes may delegate to an officer of the agency the power to issue such bonds or notes from time to time and to fix the details of any such issues of bonds or notes by an appropriate certificate of such authorized officer.

(d) Such bonds or notes shall bear such date or dates, shall mature at such time or times, shall bear interest at such rate or rates, shall be of such denominations as approved by the agency but not less than five thousand dollars ($5,000), shall be in such form, carry registration privileges, be executed in such manner, be payable in lawful money of the United States at such place or places within or without the state so long as one (1) place is within the state, be subject to such terms of redemption prior to maturity as may be provided by such resolution or resolutions or such certificate with respect to such bonds or notes, as the case may be; provided, that the maximum maturity of bonds does not exceed forty (40) years from the date thereof and the maximum maturity of notes or any renewals thereof does not exceed five (5) years from the date of the original issue of such notes.

(e) (1) Prior to the commencement of each fiscal year of the state, the agency shall submit to the state funding board a schedule showing the financings proposed to be undertaken by the agency during such fiscal year. Such schedule shall specify the amount of funds estimated to be required by the agency for the financing of loans for the purchase or rehabilitation of owner-occupied residential housing for occupancy by not more than four (4) families and the amount estimated to be required by the agency for the financing of loans for any other residential housing, indicating particularly the amount estimated to be used to finance facilities for the mentally or physically handicapped. In addition, the schedule shall also specify the agency's estimates of:

(A) The amounts required to provide for costs of issuance, capitalized interest and the funding of reserves in connection with the financing of such loans;

(B) The total amount of obligations necessary to be issued to provide for such financings and the amounts expected to be provided therefor from unexpended proceeds of any outstanding obligations of the agency or from any other source;

(C) The principal amounts and months of sale of each issue of such obligations; and

(D) The spread, expressed in basis points, determined to be necessary to finance the agency's operations for such fiscal year.

(2) The agency may submit a revised schedule of proposed financings to the state funding board at any time for its consideration. If, but not unless, a schedule or revised schedule of proposed financings for such fiscal year has been submitted to and approved by the state funding board, the agency may during such fiscal year make advance commitments to make loans in the types and amounts stated in such schedule or revised schedule. However, no such commitment may be made which is not subject to the availability of the funds to be provided through the issuance of obligations of the agency unless such commitment is either:

(A) For a loan to be made from sources other than the proceeds of bonds as shown in such an approved schedule or revised schedule; or

(B) For a loan to be made from the proceeds of sale of outstanding obligations of the agency as shown in the resolution of the agency authorizing the application of the proceeds of such obligations.

(3) (A) There is hereby created a bond finance committee of the agency. The bond finance committee shall be composed of the following: the chair of the agency, the commissioner of finance and administration, the state treasurer, the comptroller of the treasury, and the secretary of state. The chair of the agency shall serve as chair of the bond finance committee, and the comptroller of the treasury shall serve as secretary. The chair shall preside at all meetings of the committee; provided, that in the absence of the chair, the secretary shall serve as acting chair. The committee shall appoint an assistant secretary to perform such duties as it directs and as may be delegated by this chapter. In the absence of both the chair and the secretary, the committee shall designate by official action of the committee a member of the committee to serve as acting chair.

(B) Three (3) or more members of the bond finance committee constitute a quorum, and the concurring vote of three (3) members is required for the approval of any matters coming before the committee for determination. Written minutes covering all meetings and actions of the committee shall be prepared by the secretary and shall be kept on file, open to public inspection during reasonable business hours. The bond finance committee shall select bond counsel and such managing underwriters as the bond finance committee deems necessary for all obligations issued by the agency.

(C) It is the duty and responsibility of the bond finance committee to periodically review and evaluate the performance of the agency's trustee and report its findings and recommendations to the board of directors.

(4) Prior to making any other preparation for the authorization, issuance or sale of any issue of obligations, the assistant secretary of the bond finance committee, with the assistance of the executive director, shall prepare and submit a plan of financing for such issue to the bond finance committee which shall specify:

(A) The maximum aggregate principal amount of the obligations to be issued;

(B) The amount of the proceeds of sale expected to be applied to:

(i) The making of loans for owner-occupied residential housing for occupancy by not more than four (4) families;

(ii) The making of loans for housing facilities for the mentally or physically handicapped;

(iii) The making of loans for any other residential housing;

(iv) The payment of costs of issuance and capitalized interest;

(v) The funding of reserves; and

(vi) Any other purpose;

(C) The estimated maturities, interest rates, redemption terms, if any, of such issue of obligations and the spread, expressed in basis points, determined to be necessary to finance the agency's operations as determined to be allocable to the issue; and

(D) The proposed method and date of sale and, in general, the proposed terms of such sale.

(5) Upon approval of the plan of financing, the assistant secretary of the bond finance committee, with the assistance of the executive director, may proceed with the preparation of the necessary documents pertaining to the authorization, issuance and sale of such obligations. Upon authorization and adoption by the board of the bond resolution authorizing the terms and conditions of such obligations and providing for the application of the proceeds thereof, the bond finance committee shall be authorized to proceed with the sale of such obligations on behalf of the agency.

(6) Failure by the agency to comply with this subsection (e) shall not affect the validity of any obligations issued by the agency or the sale thereof if the resolution of the agency authorizing the terms of such obligations has been submitted to the bond finance committee, and such obligations have been sold by the bond finance committee on behalf of the agency.

(f) The agency is authorized to provide for the issuance of its bonds or notes for the purpose of refunding any bonds or notes of the agency then outstanding, including the payment of any redemption premiums thereon and any interest accrued or to accrue to the redemption date next succeeding the date of delivery of such refunding bonds or notes. The proceeds of any such bonds or notes issued for the purpose of refunding outstanding bonds or notes shall be applied to the purchase, retirement, or redemption of such outstanding bonds or notes as determined by the agency and may, pending such application, be placed in escrow until applied to such purchase, retirement or redemption. Any such escrowed proceeds, pending such use, may be invested and reinvested in the same manner as permitted by law for the investment of state funds.

(g) Whether or not the bonds and notes are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, compiled in title 47, chapters 1-9, the bonds and notes are hereby made negotiable instruments within the meaning of, and for all the purposes of, the Uniform Commercial Code of Tennessee, compiled in title 47, chapters 1-9, subject only to the provisions of the bonds and notes for registration.

(h) Subject only to title 9, chapter 20 and §§ 13-23-121 and 13-23-122, any resolution or resolutions authorizing any bonds or notes of the agency may contain provisions which may be a part of the contract with the holders of such bonds or notes, as to:

(1) Pledging or creating a lien, to the extent provided by such resolution or resolutions, on all or any part of any moneys or property of the agency or of any moneys held in trust or otherwise by others for the payment of such bonds or notes;

(2) Otherwise providing for the custody, collection, securing, investment and payment of any moneys of the agency;

(3) The setting aside of reserves or sinking funds and the regulation or disposition thereof;

(4) Limitations on the purpose to which the proceeds of sale of any issue of such bonds or notes then or thereafter to be issued may be applied;

(5) Limitations on the issuance of additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and upon the refunding of outstanding or other bonds or notes;

(6) The procedure, if any, by which the terms of any contract with the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto and the manner in which such consent may be given;

(7) The creation of special funds into which any moneys of the agency may be deposited;

(8) Vesting in a trustee or trustees such properties, rights, powers and duties in trust as the agency may determine, which may include any or all of the rights, powers and duties of the trustee appointed pursuant to § 13-23-123, and limiting or abrogating the right of the holders of bonds or notes to appoint a trustee under such section or limiting the rights, duties and powers of such trustee;

(9) Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the agency and providing for the rights and remedies of the holders of bonds or notes in the event of such default; provided, that such rights and remedies shall not be inconsistent with the general laws of this state and other provisions of this chapter; and

(10) Any other matters of life or different character, which in any way affect the security and protection of the bonds or notes and the rights of the holders thereof.

(i) Any resolution or resolutions or trust indenture or indentures, under which bonds or notes of the agency are authorized to be issued, may contain provisions for vesting in a trustee or trustees such properties, rights, powers and duties in trust as the agency may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the holders of any issue of notes or bonds pursuant to § 13-23-123, in which event § 13-23-123 authorizing the appointment of a trustee by such holders of bonds or notes shall not apply.

(j) It is the intention of the general assembly that any pledge of earnings, revenues or other moneys made by the agency shall be valid and binding from the time when the pledge is made; that the earnings, revenues or other moneys so pledged and thereafter received by the agency shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the agency, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(k) Neither the members of the agency nor any person executing the bonds or other obligations shall be liable personally for the bonds or other obligations or be subject to any personal liability or accountability by reason of the issuance thereof.



§ 13-23-121 - Issuance of bonds and notes -- Maximum aggregate amount -- Mortgage revenue bonds.

(a) The agency shall not issue bonds and notes under this part in an aggregate principal amount at any one (1) time outstanding exceeding two billion nine hundred thirty million dollars ($2,930,000,000), excluding bonds or notes for the payment or redemption of which there has been or will be set aside and held in trust either moneys or direct and general obligations of, or obligations guaranteed by, the United States, or obligations secured by such obligations, or any combination thereof, which are or will be sufficient to pay when due the principal or applicable redemption price and all accrued interest thereon and, if such bonds or notes are to be redeemed, for which notice of redemption has been given or satisfactory provision has been made for the giving of such notice. For purposes of computing the aggregate principal amount of outstanding bonds at any one (1) time, bonds which bear no stated interest rate and for which no semiannual interest payments are to be made shall be considered to be issued and outstanding in a principal amount equal to the price paid to the agency for such bonds as of the date of their sale. For purposes of determining the price paid to the agency for such bonds, the amount per five thousand dollars ($5,000) maturity amount which is shown on the official statement of each issue and which is approved by the agency, and its bond counsel, shall be used.

(b) The fixing of the statutory maximum in this section shall not be construed as constituting a contract between the agency and the holders of its bonds and notes that additional bonds and notes may not be issued subsequently by the agency in the event that such statutory maximum shall subsequently be increased by law.

(c) The agency will distribute funds from its programs in a manner which provides substantially proportional access to this limited resource to the three (3) grand divisions of the state as established by title 4, chapter 1, part 2, and which will provide the optimum benefit to the citizens of the state.



§ 13-23-122 - Reserve funds -- Debt service reserve funds -- Sinking fund payments -- Appropriations.

(a) (1) The agency may create and establish one (1) or more reserve funds to be known as debt service reserve funds and pay into any such reserve fund:

(A) Any moneys appropriated by the state for the purposes of such fund;

(B) Any proceeds of sale of bonds and notes to the extent provided in the resolution of the agency authorizing the issuance thereof;

(C) Any moneys directed to be transferred by the agency to such debt service reserve fund; and

(D) Any other moneys made available to the agency for the purposes of such fund from any other source or sources.

(2) The moneys held in or credited to any debt service reserve fund established under this subsection (a), except as hereinafter provided, shall be used solely for the payment of the principal of bonds of the agency secured by such debt service reserve fund, as the same mature, required payments to any sinking fund established for the amortization of such bonds, hereinafter referred to as "sinking fund payments", the purchase or redemption of such bonds of the agency, the payment of interest on such bonds of the agency or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided, that moneys in such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the maximum amount of the principal, or sinking fund payments and interest maturing, becoming due and required to be made in any succeeding fiscal year on the bonds of the agency then outstanding and secured by such reserve fund, except for the purpose of paying the principal of and interest on such bonds of the agency secured by such reserve fund maturing and becoming due and sinking fund payments for the payment of which other moneys of the agency are not available. Any income or interest earned by, or increment to, any such debt service reserve fund due to the investment thereof may be transferred to any other fund or account of the agency to the extent it does not reduce the amount of such debt service reserve fund below the maximum amount of principal, or sinking fund payments and interest maturing, becoming due or required to be made in any succeeding fiscal year on all bonds of the agency then outstanding and secured by such reserve fund. Subject to any agreement with bondholders or noteholders, moneys in any debt service reserve fund not required for immediate use or disbursement may be invested as provided in § 45-2-607. In computing the amount of any debt service reserve fund for the purposes of this section, securities in which all or a portion of such reserve fund are invested shall be valued as determined by the resolution of the agency creating such debt service reserve fund, but in no event in excess of the par value thereof. If the agency shall create and establish one (1) or more debt service reserve funds as herein provided, the agency shall not issue bonds at any time if the maximum amount of principal, or sinking fund payments, and interest, maturing or required to be made and becoming due in a succeeding fiscal year on the bonds outstanding and then to be issued and secured by a debt service reserve fund will exceed the amount of such reserve fund at the time of issuance, unless the agency, at the time of issuance of such bonds, shall deposit in such reserve fund from the proceeds of the bonds to be issued, or otherwise an amount which, together with the amount then in such reserve fund, will be not less than the amount of principal, or sinking fund payments, and interest, maturing, required to be made and becoming due in the succeeding fiscal year on the bonds then to be issued and on all other bonds of the agency then outstanding and secured by such reserve fund.

(b) To assure the continued operation and solvency of the agency for the carrying out of the public purposes of this part, provision is made in subsection (a) for the accumulation in each debt service reserve fund of an amount equal to the maximum amount of principal, or sinking fund payments, and interest, maturing, required to be made and becoming due in any succeeding fiscal year on all bonds of the agency then outstanding and secured by such reserve fund. In order to further assure the continued operation and solvency of the agency for the fulfillment of its corporate purposes, there shall be annually apportioned and paid to the agency for deposit in each debt service reserve fund such sum, if any, as shall be certified by the chair of the agency to the governor and the commissioner of finance and administration, as necessary to restore any such debt service reserve fund to an amount equal to the maximum amount of principal, or sinking fund payments, and interest, maturing, required to be made and becoming due in any succeeding state fiscal year on the bonds of the agency then outstanding and secured by such reserve fund; in which case such sum so apportioned and paid shall be deposited by the agency in such debt service reserve fund.

(c) The agency may create and establish such other reserve funds as it shall deem advisable and necessary.

(d) All amounts paid over to the agency by the state pursuant to this section shall constitute and be accounted for as advances by the state to the agency and, subject to the rights of the holders of any bonds or notes of the agency theretofore or thereafter issued, shall be repaid to the state from all available operating revenues of the agency in excess of amounts required for the debt service, reserve funds and operating expenses.

(e) The chair of the agency shall make and deliver to the governor and the commissioner of finance and administration on or before November 1, 1973, and each year thereafter, a certificate stating the amount estimated to be required for payment of or provision for expenses of the agency under this part for the next ensuing state fiscal year. The amount so stated for any such ensuing state fiscal year shall be the sum of the amounts, if any, estimated for such fiscal year, by which anticipated operating expenses will exceed available operating revenues that the agency anticipates with reasonable certainty it will receive during such fiscal year. To assure the continued operation and solvency of the agency for the fulfillment of the purposes of this part, there shall be apportioned and paid to the agency after audit by the appropriate state official on vouchers certified or approved by the officer or officers authorized by the agency, not more than the amount so stated for expenses of the agency for such fiscal year.

(f) As used in this section:

(1) "Available operating revenues" for the fiscal year means all amounts received on account of mortgages acquired or loans made by the agency, fees charged by the agency, if any, and income or interest earned or added to funds of the agency due to the investment thereof, and not required under the terms or provisions of any covenant or agreement with holders of any bonds or notes of the agency to be applied to any purpose other than payment of expenses of the agency; and

(2) "Operating expenses" for the fiscal year means ordinary expenditures for operation and administration of the agency.

(g) Subject to agreements with bondholders or noteholders, such operating funds as are available to the agency shall be deposited in the state treasury to ensure that the administrative operation is conducted in the same manner as state agencies.

(h) Subject to agreements with bondholders or noteholders, the annual budget of the agency shall be prepared in accordance with title 9, chapter 6.



§ 13-23-123 - Remedies of bondholders and noteholders -- Trustees.

(a) In the event that the agency shall default in the payment of principal of or interest on any bonds or notes issued under this part after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty (30) days, or in the event that the agency shall fail or refuse to comply with this part, or shall default in any agreement made with the holders of any issue of bonds or notes, the holders of twenty-five percent (25%) in aggregate principal amount of the bonds or notes of such issue then outstanding, by instrument or instruments filed in the office of the secretary of state and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such bonds or notes for the purposes herein provided.

(b) Such trustee may, and upon written request of the holders of twenty-five percent (25%) in principal amount of such bonds or notes then outstanding shall, in such trustee's own name:

(1) Enforce all rights of the bondholders or noteholders, including the right to require the agency to collect interest and amortization payments on the mortgages held by it adequate to carry out any agreement as to, or pledge of, such interest and amortization payments, and to require the agency to carry out any other agreements with the holders of such bonds or notes and to perform its duties under this part;

(2) Enforce all rights of the bondholders or noteholders, including the right to require the agency to carry out and perform the terms of any contract with the holders of such bonds or notes or its duties under this part;

(3) Bring suit upon all or any part of such bonds or notes;

(4) By action or suit, require the agency to account as if it were the trustee of an express trust for the holders of such bonds or notes;

(5) By action or suit, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds or notes; and

(6) Declare all such bonds or notes due and payable and if all defaults shall be made good, then, with the consent of the holders of twenty-five percent (25%) of the principal amount of such bonds or notes then outstanding, to annul such declaration and its consequences.

(c) Such trustee shall, in addition to the foregoing, have and possess all the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

(d) Before declaring the principal of bonds or notes due and payable, the trustee shall first give thirty (30) days' notice in writing to the governor, to the agency and to the attorney general and reporter.

(e) The circuit or chancery court shall have jurisdiction of any suit, action or proceeding instituted on behalf of the bondholders or noteholders by such trustee or any trustee appointed and acting in conformity with § 13-23-120(i). The venue of any such suit, action or proceeding shall be laid in Davidson County.



§ 13-23-124 - Credit of state not pledged.

(a) (1) Obligations issued under this part shall not be deemed to constitute a debt, liability, or obligation of the state or of any other political subdivision thereof, nor a pledge of the full faith and credit of the state or any other political subdivision, but shall be payable solely from the revenues or assets of the agency.

(2) Each obligation issued under this chapter shall contain on the face thereof a statement to the effect that the agency shall not be obligated to pay the same, nor the interest thereon, except from the revenues or assets pledged therefor and that neither the full faith and credit, nor the taxing power of the state, or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligation.

(3) All obligations of the agency issued under this part are revenue bonds or notes and are not general obligations of the state of Tennessee.

(b) Expenses incurred by the agency in carrying out this part may be made payable from funds provided pursuant to this part, and no liability is incurred by the agency hereunder beyond the extent to which moneys have been so provided.



§ 13-23-125 - Annual reports -- Audits.

(a) The agency may, in accordance with the rules, regulations, policies and procedures of the state publications committee, submit an annual report of its activities for the preceding year to the governor, comptroller of the treasury, and the general assembly. Each such report shall set forth a complete operating and financial statement of the agency during such year. The annual report shall set forth an annual statistical report including, but not limited to, the amount of mortgage loans made and the geographic location of the property having such mortgages; the number, size and average income of families benefiting from the agency's activities; the improved size of housing for such families; and comparison of the loan interest rates for such families with and without the agency's activities.

(b) (1) The annual report, including financial statements, all books, accounts and financial records of the agency shall be audited annually by the comptroller of the treasury.

(2) All audits performed by the internal audit staff of the agency shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 13-23-126 - Authority to accept funds.

(a) The agency is authorized to accept such moneys as may be appropriated from time to time by the general assembly for effectuating its corporate purposes including, without limitation, the payment of the initial expenses of administration and operation and the establishment of a reserve or contingency fund to be available for the payment of the principal of and the interest on any bonds or notes of the agency.

(b) The agency is authorized to accept funds from any other legal and appropriate source for effectuating its corporate purposes.



§ 13-23-127 - Tax exemption.

(a) The exercise of the powers granted by this part will be in all respects for the benefit of the people of the state, for their well being and prosperity and for the improvement of their social and economic conditions, and the agency is not required to pay any tax or assessment on any property owned by the agency under this part or upon the income therefrom; nor is the agency required to pay any transfer tax of any kind on account of instruments recorded by it or on its behalf.

(b) Any obligations issued by the agency under this part, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation by the state or any local unit or political subdivision or other instrumentality of the state, excepting inheritance and gift taxes.



§ 13-23-128 - Conflicts of interest.

(a) (1) No member or employee of the agency, during such member's or employee's tenure or for six (6) months thereafter, shall be employed by, hold any paid official relation to, or have any financial interest in, any housing sponsor or any housing development financed or assisted by the agency.

(2) No real property to which such member or employee holds legal title or in which such person has any financial interest shall be sold, during such member's or employee's tenure or for six (6) months thereafter, to a housing sponsor for a housing development to be financed by the agency.

(b) If any member or employee of the agency has a direct or indirect interest in any other business or contract with the agency other than those described in subsection (a), or has an ownership interest in any firm, corporation, or other entity having an interest in any business or contracts with the agency other than those described in subsection (a), such interest must be disclosed in writing and set forth in the official minutes of the agency, and such member or employee must refrain from participation in any discussion or activity by the agency in connection with such business or contract.

(c) If any member or employee fails to comply with the foregoing provisions, such member or employee may, after proper notification and opportunity to be heard, be disqualified from membership with or employment by the agency by a majority vote of the board of directors and may not be reappointed to or reemployed by the agency.

(d) In no event shall any failure to comply with this section affect the validity of the authorization, issuance, or sale of bonds or notes by the agency under this part.

(e) Subsection (a) does not apply to any interest, relation, or sale disclosed by a member or employee prior to January 1, 1979, and made a part of the minutes of the agency in accordance with the then applicable law.

(f) (1) No state officer or employee shall, during such state officer's or employee's term of service or employment, or within a period of six (6) months after ceasing to be a state officer or employee, have any financial interest, directly or indirectly, in any firm, corporation, association or other organization engaged in any way in any housing program under the terms of this part.

(2) Notwithstanding any other provision of this chapter to the contrary, any state officer or employee, except officers and employees of the Tennessee housing development agency, whose financial interest, either directly or indirectly, is with or through a lender as defined in § 13-23-103, is not in violation of this section, except as otherwise specifically prohibited by law. The exception granted by this subsection (f) also applies to a constitutional officer of this state when one is acting as an individual and not in an official capacity, even though such an officer may be a director of the Tennessee housing development agency.



§ 13-23-129 - Bonds and notes as legal investments.

The bonds and notes of the agency are hereby made securities in which all public officers and bodies of this state and all municipal subdivisions, all insurance companies and associations and other persons carrying on insurance business, all banks, bankers, trust companies, including savings and loan associations, building and loan associations, investment banking companies and other persons carrying on an investment banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest in the bonds and notes of the agency funds including capital in their own control or belonging to them. The bonds and notes are also hereby made securities which may be deposited with and may be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of bonds or notes or other obligations of this state is now or may hereafter be authorized.



§ 13-23-130 - Supplemental nature.

This part is deemed to provide an additional and alternative method for the activities authorized thereby and is regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing.



§ 13-23-131 - Inconsistencies with other laws.

Insofar as this part is inconsistent with the provisions of any other law, general, special, or local, this part is controlling.



§ 13-23-132 - Construction.

This part, being necessary for the welfare of the state and its inhabitants, shall be liberally construed so as to effectuate its purposes.



§ 13-23-133 - False statements intended to influence participation in agency programs -- Penalties.

(a) It is unlawful for any person to knowingly make, utter, or publish a false statement of substance or aid or abet another person in making, uttering, or publishing a false statement of substance for the purpose of influencing the agency to allow participation in any of its programs.

(b) A violation of this section is a Class E felony.






Part 2 - Handicapped Housing Authorization Act of 1977

§ 13-23-201 - Short title.

This part shall be known and may be cited as the "Handicapped Housing Authorization Act of 1977."



§ 13-23-202 - Loans for residential housing for elderly and persons with disabilities authorized.

The Tennessee housing development agency is hereby authorized to make, or participate in the making of, construction and permanent mortgage loans to sponsors, builders, and developers of residential housing for persons who are elderly or have a disability, without respect to the requirements of §§ 13-23-116 and 13-23-117; provided, that no such loan or loans shall be made unless:

(1) The United States or an instrumentality thereof has committed to provide housing assistance payments in connection with the housing development; and

(2) Appropriate agencies of state government have entered into agreements with the Tennessee housing development agency to provide support services in connection with the housing development.



§ 13-23-203 - Educational, vocational, therapeutic, medical and other services for residents.

All affected agencies of state government are hereby authorized to enter into interagency agreements with the Tennessee housing development agency to provide educational, vocational, therapeutic, medical, or other services on behalf of residents of housing developments financed pursuant to this part.



§ 13-23-204 - Maximum amount of loan.

The maximum mortgage amount for a development financed by the Tennessee housing development agency pursuant to this part shall not exceed three hundred fifty thousand dollars ($350,000).



§ 13-23-205 - Part definitions.

The words and terms used in this part, unless the context clearly requires otherwise, have the same meaning as provided in § 13-23-103.



§ 13-23-206 - Inconsistencies with other laws.

Insofar as this part is inconsistent with the provisions of any other law, this part is controlling.






Part 3 - Homebuyers' Revolving Loan Fund Pool

§ 13-23-301 - Creation and use of fund.

(a) There is established a homebuyers' revolving loan fund pool for participating Tennessee counties, for the purposes set out in this part, to be administered by the Tennessee housing development agency, herein referred to as "THDA", in accordance with this part. The cost of administering this fund shall be borne by THDA out of its own administrative budget.

(b) The funds provided for by this part shall be used to make loans to low and moderate income persons in areas which have critical housing needs for the purpose of such persons securing residential housing, including housing which has been substantially rehabilitated, by the owner of such substantially rehabilitated property or by any third party or business entity.



§ 13-23-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Loan fund pool" means appropriations by the state and any appropriations, reserves or dedications of any funds by any county which desires to participate in the homebuyers' revolving loan fund pool;

(2) "Local portion" means funds appropriated, reserved or dedicated by any county to fund its respective local portion of the loan fund pool;

(3) "Low income and moderate persons" means qualified persons or families who lack the amount of income which is necessary, as determined by THDA, to enable them, without low interest financial assistance, to live in decent, safe and sanitary dwellings without overcrowding;

(4) "Qualifying matching share" means funds from any source, other than funds appropriated, reserved or dedicated by the state or any county to specifically fund the state or any local portion, which are used to fund the amount of any loan not funded by the loan fund pool;

(5) "State portion" means funds appropriated by the state to fund the state portion of the loan fund pool; and

(6) "Substantial rehabilitation" means that improvements are made to residential real property exceeding thirty-five percent (35%) of the proposed market value of the structure after rehabilitation.



§ 13-23-303 - Initial capitalization funds -- Surcharge.

(a) Funds for the initial capitalization of the loan fund pool created by this part shall be used for loans to qualified low and moderate income persons and shall derive from the following sources in the following distribution, and payable at the rate of interest, if any, as herein provided:

(1) State portion -- Seventy percent (70%) of the loan fund pool shall consist of a two million five hundred thousand dollar ($2,500,000) appropriation for the state portion established by this part; and

(2) Local portion -- Thirty percent (30%) of the loan fund pool shall derive from appropriations, reserves or dedications by any county where the property is located which has agreed to participate in the project. Any county desiring to participate in the loan fund pool shall appropriate, reserve or dedicate revenues to fund its respective local portion prior to its acceptance by THDA to participate in the loan fund pool created by this part.

(b) (1) Any county so participating may, by ordinance or resolution, levy a surcharge of one dollar ($1.00) per residential permit and five dollars ($5.00) per commercial permit issued by the county agency or department of codes administration.

(2) Such surcharge may be levied on construction, plumbing, electrical, mechanical, moving, demolition, sign, use and occupancy, sand and gravel extraction, extension, trailer space and mobile home space, curb cut, driveway entrances and exits, sidewalks, automatic sprinklers, standpipes, and excavation and grading permits, as well as any other permit which may be issued by the county agency or department of codes administration.

(3) All surcharges collected pursuant to this subsection (b) shall be reserved, dedicated, or appropriated to fund, in whole or in part, the local portion of the homebuyers' revolving loan fund program.

(4) If state portion funds are not available, then surcharges collected pursuant to this subsection (b) may be used as the sole source for funding the county's homebuyers' revolving loan fund program or may be used in combination with such other funding sources as may be available.

(5) This subsection (b) applies only to counties of the first and second classes as classified in § 8-24-101; and to counties having a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census.



§ 13-23-304 - Qualifying matching share funding.

(a) Funding for any qualifying matching share shall derive from any source, public or private, other than appropriations, reserves or dedications utilized to fund the state and local portions of the loan fund pool.

(b) The interest rate charged to the borrower of such funds shall not exceed the prevailing market rate of interest for residential mortgages and shall not be less than a rate which will produce a blended mortgage interest rate of three percent (3%) applicable to the total loan amount.



§ 13-23-305 - Loan limitations.

(a) The amount of any loan to any borrower made by the loan fund pool created by this part shall not exceed sixty-five percent (65%) of the total loan amount, plus any permissible closing costs eligible for financing.

(b) Loan agreements for repayment under this part shall not exceed thirty (30) years.



§ 13-23-306 - Application to participate.

(a) A county which desires to participate in the loan fund pool established by this part shall file with THDA, in the manner prescribed by THDA, its intent to participate and the extent of its financial participation within ninety (90) days following March 5, 1986, in order to be eligible to participate in the loan fund pool during its first twelve-months of operation. THDA shall promulgate rules and regulations governing filings in subsequent twelve-month periods of operation.

(b) The THDA shall accept only one (1) application to establish a loan fund pool per county.

(c) In the absence of an application by any county, an incorporated municipality located within such county may file an individual or, with other municipalities in the county, a joint application, but only with such county's sponsorship.



§ 13-23-307 - Rules and regulations -- Reports.

(a) THDA shall promulgate rules and regulations which guarantee equitable distribution of state appropriations for the homebuyers' revolving loan fund projects throughout the state, based upon the unmet housing needs of both rural and urban communities. However, this provision does not apply to funds appropriated pursuant to § 13-23-312.

(b) THDA shall promulgate necessary rules and regulations to accomplish the effect and intent of this part in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) THDA is required to make annual status reports on the homebuyers' revolving loan fund pool activities to the governor and general assembly.



§ 13-23-308 - Administration of program -- Deposits -- Disposition of funds.

(a) Any county may administer its own program under this part with THDA oversight.

(b) All funding for state and local portions shall be deposited in an accredited financial institution located within such administrating county and used for the purposes of this part.



§ 13-23-309 - Persons to benefit from loans -- Interest.

(a) Any loans to borrowers, including interest earned on investment of repayments of such loans, by any participating county, shall be used to benefit low and moderate income individuals or families residing within such county during its participation in the loan fund pool. All such interest repayments shall be added to the loan fund pool and deposited in the local financial depository designated by the administrating county or with THDA in cases where local counties opt for THDA administration of their respective loan fund pools.

(b) Interest earned on investment of repayments of the local portion of the loan fund pool shall be allocated solely to the county from which such portion is derived, and such interest earnings shall be included in determining the respective amount of the local portion required under § 13-23-303(a)(2) in any year following the initial year of such county's participation.



§ 13-23-310 - Termination of participation.

Any county may opt to terminate its participation in the loan fund pool by giving at least three (3) months' notice to THDA prior to the expiration of any twelve-month term of operation of the loan fund pool. Any such termination is without prejudice as regards participation of such terminating county in any subsequent twelve-month term of the loan fund pool. However, such terminating county's allocation of interest earnings on repayments reverts to the loan fund pool and shall be utilized for the purposes described in this part. Acceptance of any new application by such terminating county during any subsequent twelve-month term of operation of the loan fund pool is not deemed to be a forgiveness of the interest forfeiture mandated by this section.



§ 13-23-311 - Appropriation of state's funding portion.

Funding for the state portion of the loan fund pool established by this part is subject to funds appropriated for this purpose in the general appropriations act.



§ 13-23-312 - State allocations for pilot demonstration and statewide programs -- Local government funding.

(a) The state shall allocate two million five hundred thousand dollars ($2,500,000) in fiscal year 1985-1986 to fund a pilot demonstration program in any county having a population of more than seven hundred thousand (700,000), according to the 1980 federal census or any subsequent federal census. Under the pilot demonstration, appropriate operational rules and procedures shall be developed and tested and appropriate documentation provided to the general assembly to evaluate the effectiveness of the program.

(b) Subsequent allocations under this part to provide for expansion as a statewide program shall be based upon the results of the demonstration program as herein established, shall be reviewed annually, and shall be modeled after the rules and procedures as established under the pilot demonstration. To the extent that subsequent allocations from the state are made available under this part for housing assistance to very low and low income households, then such allocation is subject to funding provided through the housing program fund established in title 13, chapter 23, part 4, and in accordance with the rules and regulations promulgated by the agency, pursuant thereto.

(c) Local participating governments may establish a loan fund endowment in connection with the homebuyers' revolving loan program, and may charge up to five dollars ($5.00) per month for the term of the loan as a participation fee in lieu of interest on loans made to qualified buyers. All proceeds from a loan fund endowment shall be used to support the revolving loan fund and may be used as local matching funds as required under this part.

(d) A local participating government may make "in-kind" contributions toward its matching share, not to exceed ten percent (10%) of the total match required. Such in-kind match shall include, but not be limited to, personnel costs, program support costs, such as accounting, audit, purchasing services, and other costs as established by a cost allocation plan which directly supports program operations.

(e) A local participating government may use up to ten percent (10%) of its matching cash contribution for administrative purposes to be based either upon a cost allocation plan or upon actual expenditure basis.






Part 4 - Housing Funds

§ 13-23-401 - Assets fund.

(a) There is hereby created and established a segregated fund on the books of the agency to be known as the "assets fund." This assets fund will consist of all funds of the agency which are not necessary to support the bond and note obligations of the agency and which can be withdrawn from the specific funds of the various bond resolutions of the agency, as provided under the requirements of the resolutions, and investment income from such funds. Such assets fund shall remain a general asset of the agency. From time to time, but at least annually, the assets fund will be evaluated by the bond finance committee of the agency with regard to liquidity, tax law requirements, and additional security for the agency's obligations. After such evaluation, all available investment income and appropriate principal can be transferred to the housing program fund and the housing program reserve fund created elsewhere in this part. Funds in the assets fund shall be used only for the following purposes:

(1) To invest in all legal investments allowed under state law and the bond resolution to satisfy the agency's obligations of bond and noteholders;

(2) To support the existing rental rehabilitation program which is supported by federal funds administered by the agency;

(3) For construction loans for housing as otherwise authorized in this part; provided, that such loans pay interest at a rate comparable to earnings on other permitted investments; and

(4) As a reserve to support the bond and loan programs of the Tennessee industrial finance corporation, created pursuant to title 4, chapter 17, part 4.

(b) It is the legislative intent that these funds not be depleted through any program of grants or subsidies. Furthermore, these funds shall not be commingled with the proceeds of any bond issue of the agency which are required to be held by the trustee.

(c) The board of directors of the agency may withdraw such funds from the assets fund as it deems necessary.

(d) Notwithstanding this section to the contrary, at year end of the fiscal year ending June 30, 1998, an amount not to exceed sixty-five million dollars ($65,000,000) of the unexpended balance of the funds in the assets fund may, at the discretion of the commissioner of finance and administration, be transferred to the state general fund. It is hereby declared to be the legislative intent that the transfer authorized herein shall be mitigated to the fullest extent possible pursuant to the applicable provisions contained in the general appropriations act for the year ending June 30, 1998.

(e) Beginning in the fiscal year beginning July 1, 1998, funds received by the agency pursuant to former § 13-23-402(a)(2) and (3) in excess of ten million dollars ($10,000,000) each fiscal year shall be transferred to the assets fund until the assets fund has a fiscal year end balance of fifty million dollars ($50,000,000). Thereafter, no such funds shall be transferred to the assets fund but shall be applied in accordance with § 13-23-403.



§ 13-23-402 - Creation of housing program fund -- Reallocation of revenues.

(a) There is hereby created and established a housing program fund to be administered by the agency and to consist of the following:

(1) Moneys transferred from the assets fund; and

(2) Such allocation of federal block grant or other federal funds as may be available and properly directed for housing programs.

(b) Notwithstanding subsection (a), for the fiscal year ending June 30, 1997, all allocations of tax revenues directed to the agency by former subdivisions (a)(2) and (3) in excess of six million dollars ($6,000,000) shall be reallocated to the state general fund; and, notwithstanding subsection (a), for the fiscal year ending June 30, 1998, all allocations of tax revenues directed to the agency by former subdivisions (a)(2) and (3) in excess of nine million dollars ($9,000,000) shall be reallocated to the state general fund. Thereafter, no such reallocation shall be made.

(c) Notwithstanding subsections (a) and (b), or any other provision of law to the contrary, for a period of one (1) year beginning with the fiscal year starting July 1, 1999, all allocations of tax revenues directed to the agency by former subdivisions (a)(2) and (3) shall be reallocated to the state general fund.



§ 13-23-403 - Allocations from housing program fund.

(a) Moneys in the housing program fund shall be allocated by the agency for the following purposes:

(1) To fund the operating and administrative costs of the agency;

(2) To pay certain expenses of bond issues and to support future bond issues by making additions to the loan funds, in order to make loans at a lower interest rate for targeted low income and special need groups, when determined appropriate by the bond finance committee and approved by the board;

(3) To make grants to local housing programs administered by eligible political subdivisions subject to one-to-one matching funds provided by each participant during the initial phase of the allocation process administered by the agency. The agency may prescribe the manner in which such grant funds are to be allocated to local housing programs, considering such factors as population, the adequacy of the existing housing stock to serve very low and low income households, and such other factors as may be deemed reasonable and appropriate by the agency. The agency shall establish a minimum grant amount to ensure that a viable housing program can be established by each eligible local housing program. In counties under one hundred thousand (100,000) in population, the agency may limit participation to one (1) local housing program; and

(4) To the extent that funds still remain in the housing program fund after all eligible political subdivisions applying have been awarded grants, the agency may utilize any such remaining funds for demonstration housing projects on the basis of such competitive factors as level of income to be served, cost of the housing relative to average costs in the applicable area, amount of leveraging of public and private funds, amount of local match, if any, and innovative aspects of the project, except that funds accruing prior to fiscal year end but not reported to the department of revenue until the beginning of the next fiscal year can be used to fund projects submitted during the fiscal year.

(5) [Deleted by 2013 amendment, effective April 23, 2013.]

(b) Special consideration shall also be given to projects to be administered by qualified not-for-profit corporations in areas of the state which would otherwise go unserved by the state's housing program fund.

(c) It is further provided that grants provided to local programs under subdivisions (a)(3) and (4) shall not be pledged as support for tax exempt borrowing by such local programs, but must be used to directly subsidize the cost of providing housing to very low and low income households.



§ 13-23-404 - Housing program reserve fund -- Pilot program.

(a) There is hereby created and established a housing program reserve fund to be administered by the agency, which will consist of moneys transferred from the housing program fund and the assets fund as set out in this part. No funds in the housing program reserve fund may revert to the state general fund, but shall remain available for the purposes set out in this part. Funds in the housing program reserve fund shall be invested in any investments permitted under state law, and the income from such investments is to be transferred to the housing program fund at least annually.

(b) Notwithstanding subsection (a), in the fiscal year ending June 30, 1995, fifteen million dollars ($15,000,000) of the unexpended balance of the funds in the housing program reserve funds shall be transferred to the general fund.

(c) Up to two million dollars ($2,000,000) per year may be transferred from the housing program reserve fund to the housing program fund for the purposes specified in § 13-23-403(a). Any such transfer must first be approved by the bond finance committee and the board, and such approvals must be based on a determination that such transfer is necessary to sustain the current funding levels of the grant programs of the agency, or that such transfer is necessary to accomplish a special program targeted to low income and/or special needs groups. No such funds transferred shall be used to finance or fund any multifamily rental projects. Any funds transferred pursuant to this subsection (c) shall not be subject to the requirements of former § 13-23-403(a)(2) [deleted]. In addition to the purposes specified in § 13-23-403(a), the transfer authorized in this subsection (c) is subject to the further limitation that it may be used only to support a pilot project to create, revitalize and preserve neighborhoods in up to three (3) urban areas and up to three (3) rural areas of the state. The pilot program shall exist only for three (3) years, through the end of the 1998-1999 fiscal year. The board shall report annually to the general assembly on the progress and success of the pilot program.

(d) Notwithstanding subsection (a), at year end of the fiscal year ending June 30, 1998, all of the unexpended balance of funds in the housing program reserve fund shall be transferred to the state general fund. Once these funds have been transferred, the housing program reserve fund shall be abolished and this section shall be repealed.



§ 13-23-405 - Local housing programs and funds.

(a) Local housing programs may be established by any eligible political subdivision, as defined by § 13-23-103, except that for programs authorized by § 13-23-403(a)(4), an eligible political subdivision does include a municipality in a county which has applied for such program, or any local agency thereof which may be authorized to operate such programs pursuant to ordinance or resolution of the applicable legislative body. Such programs shall exist for the exclusive purpose of increasing the availability of adequate housing for very low, low and moderate income households, and may include new construction of housing units, rehabilitation of existing housing units and conversion of existing publicly owned or donated structures. When funds from the Tennessee housing development agency are being used by local housing programs to provide assistance, then the projects or activities shall comply with applicable rules and regulations of the agency.

(b) Local matching funds may be made available to the local housing program by the legislative body of the eligible political subdivision.



§ 13-23-406 - Assistance to local housing programs.

In order to assist the local housing programs authorized pursuant to this part, the agency is authorized to:

(1) Provide technical assistance to local programs;

(2) Develop demonstration projects for serving very low, low and moderate income persons and families;

(3) Encourage cost effective designs of very low, low and moderate income housing;

(4) Provide rehabilitation and construction financing from the assets fund and the housing program reserve fund at rates consistent with this chapter;

(5) Give priority for mortgage funds made available through the mortgage revenue bonds of the agency, to housing developed by local housing programs;

(6) In conjunction with the department of correction, implement mutually beneficial housing assistance programs for development of additional housing for very low, low and moderate income households under this part, utilizing inmates and other vocational training resources; and

(7) In conjunction with the department of economic and community development, support the funding of applications for community development block grants for housing submitted by eligible applicants for eligible projects.



§ 13-23-407 - Provisions controlling.

Insofar as this part is inconsistent with the provisions of any other law, general, special, or local, this part is controlling.






Part 5 - Housing Trust Fund

§ 13-23-501 - Establishment -- Purpose.

(a) Any unit or units of local government, upon recommendation of the chief executive officer of the unit, may establish a housing trust fund, hereinafter referred to as the "fund", for the purposes set out in this part, to be administered by an entity approved by the participating unit or units of local government, such as a community foundation, a housing partnership, or a housing development agency, hereinafter referred to as "the approved entity", in accordance with this part. The cost of administering the fund shall be borne out of the fund itself, consistent with the initial plan approved by the participating unit or units of local government.

(b) The fund provided by this part shall be used to provide low income persons with safe and affordable housing. Proceeds from the fund shall be loaned, or grants made available, for programs to include, but not be limited to, the following:

(1) Funding nonprofit housing development corporations to develop affordable low income housing. Funds may be used to support projects where a nonprofit entity acts as a general partner for a limited partnership, as a sole developer, or as a joint venture investor. Projects may be affordable rental housing, property developed for resale to low income buyers, or rent to own programs;

(2) Funding ongoing existing housing programs which have been established to assist low income households; and

(3) Funding soft costs, such as housing counseling, predevelopment costs, and administrative costs of nonprofit entities related to low income housing development.



§ 13-23-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Housing trust fund" means a fund consisting of appropriations, reserves or dedications of any revenues except pension or retirement funds by a participating unit or units of local government, together with private and foundation sources of funds, all used for providing low income persons with safe and affordable housing;

(2) "Low income" means qualified persons or families who lack the amount of income which is necessary, as determined by the approved entity, to enable them without low interest financial assistance, to live in decent, safe and affordable dwellings without overcrowding; and

(3) "Unit or units of local government" means any city or county, separately or together, that sets up a program to establish a housing trust fund.



§ 13-23-503 - Use of loans or grants -- Disposition of funds.

(a) Any loans or grants from the fund to applicants, including interest earned on investment or repayments of such loans, shall be used to benefit low income individuals or families residing within the participating unit or units of local government.

(b) All funds received for the purposes herein provided and all such interest repayments shall be added to the fund and deposited in accredited financial institutions located within the participating unit or units of local government by the approved entity administering the fund.

(c) Such funds shall be deposited in a separate account earmarked to be used solely for programs established through and included in the housing trust fund pursuant to this part.



§ 13-23-504 - Design of program and promulgation of rules by approved entity.

The approved entity shall design and tailor the program according to low income needs and requirements and shall promulgate necessary rules and regulations to implement the effect and intent of this part.



§ 13-23-505 - Special escrow account -- Revenue sources.

(a) Any participating unit of local government may create a special escrow account earmarked for the sole purpose of generating revenue to transfer to the housing trust fund.

(b) Notwithstanding any other provision of law to the contrary, a participating unit of local government may specifically authorize that any revenue source, except pension or retirement funds over which the unit of local government has authority to levy and collect, may be used to provide endowment and contributions to the housing trust fund, either directly or through deposit in the special escrow account, and then by transfer to the housing trust fund.



§ 13-23-506 - Applicability of part.

This part shall only apply in counties having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census.









Chapter 24 - Zoning Classifications

Part 1 - Residences of Persons With Disabilities

§ 13-24-101 - Purpose -- Meaning of "person with a disability."

(a) It is the purpose of this part to remove any zoning obstacles which prevent persons with a disability from living in normal residential surroundings.

(b) As used in this part, "person with a disability" does not include persons who have a mental illness and, because of such mental illness, pose a likelihood of serious harm as defined in § 33-6-501, or who have been convicted of serious criminal conduct related to such mental illness.



§ 13-24-102 - Homes in which persons with disabilities reside classified as single family residence.

For the purposes of any zoning law in Tennessee, the classification "single family residence" includes any home in which eight (8) or fewer unrelated persons with disabilities reside, and may include three (3) additional persons acting as support staff or guardians, who need not be related to each other or to any of the persons with disabilities residing in the home.



§ 13-24-103 - Precedence over other laws.

This part takes precedence over any provision in any zoning law or ordinance in Tennessee to the contrary.



§ 13-24-104 - Inapplicability to commercial residences for persons with disabilities.

This part does not apply to such family residences wherein persons with disabilities reside when such residences are operated on a commercial basis.






Part 2 - Manufactured Residential Dwellings

§ 13-24-201 - Exclusion of manufactured residential dwellings prohibited -- Exceptions.

(a) Notwithstanding any provision of the law to the contrary, no power or authority granted by this code to regulate zoning or land use planning shall be used to exclude the placement of a residential dwelling on land designated for residential use solely because the dwelling is partially or completely constructed in a manufacturing facility.

(b) "Residential dwelling," as used in this part, does not apply to factory-manufactured mobile homes constructed as a single self-contained unit and mounted on a single chassis, and as further defined in § 68-126-202(2), (4) and (7) [deleted], nor shall this chapter have any effect whatsoever upon any zoning or other regulations whether state or local concerning such factory-manufactured mobile homes as herein defined.



§ 13-24-202 - General appearance of manufactured residential dwellings.

Such manufactured residential dwelling shall have the same general appearance as required for site-built homes.






Part 3 - Utility Location

§ 13-24-301 - Telephone and telegraph services -- Exclusion from local regulation.

No municipal, county or regional planning commission or any municipal or county legislative body shall, by ordinance or otherwise, exclude the location or relocation of any facility used to provide telephone or telegraph services to the public.



§ 13-24-302 - Facilities included.

Such facilities include those essential to the provision of telephone and telegraph services such as central office exchanges and microwave towers which require a specific location in order to provide the most efficient service to the public.



§ 13-24-303 - Regulations allowed.

The exclusion of location from local regulation does not preclude the exercise of reasonable municipal and county police powers including, but not limited to, permit requirements, landscaping, off-street parking or set-back lines as an exercise of police powers.



§ 13-24-304 - Planning for and regulating the siting of wireless telecommunications support structures.

A municipal, county or regional planning commission or any municipal or county legislative body, referred to as an authority in this section and § 13-24-305, that has adopted planning and zoning regulations, may plan for and regulate the siting of wireless telecommunications support structures in accordance with locally adopted planning or zoning regulations and this chapter.



§ 13-24-305 - Limits on regulation of wireless telecommunications support structures.

In regulating the placement of a wireless telecommunications support structure, an authority may not:

(1) Regulate the placement of an antenna or related equipment for an existing wireless telecommunications support structure; provided, however, that, if the placement of an antenna on an existing wireless telecommunications support structure requires an extension, such placement may be regulated, if such extension would require the wireless telecommunications support structure to have lighting or if such extension exceeds the height limitation of the authority. If a co-location occurs, such co-location may not be considered an expansion, and the appropriate authority may not impose additional costs or operating restrictions on the applicant for such co-location, unless such support structure is owned by the authority;

(2) Require the applicant to provide any sort of justification for radio frequency need; or

(3) Act to prohibit or have the effect of prohibiting the provision of personal wireless services.









Chapter 26 - Human Resource Agency Act of 1973

§ 13-26-101 - Title.

This chapter shall be known and may be cited as the "Human Resource Agency Act of 1973."



§ 13-26-102 - Creation authorized.

The chief elected public officials of various counties and/or cities of the economic development districts established under chapter 14 of this title, are empowered to create a human resource agency. It is the intent of this chapter that there may be four (4) metropolitan human resource agencies, Memphis-Shelby, Nashville-Davidson, Knoxville-Knox, Chattanooga-Hamilton, and no more than nine (9) rural human resource agencies, coterminous with the boundary lines of the development districts. It is the further intent of this chapter that the agencies so created may be the delivery system for human resources, and in no way an infringement on the planning functions of the development districts.



§ 13-26-103 - Governing board -- Policy council -- Establishment.

(a) There is established a governing board, the membership of which consists of the county mayor of each county within the district, the mayor of each municipality within the district, the chief executive officer of any metropolitan government within the district, one (1) representative from a local agency in each county knowledgeable of and dealing with the problems concerning human resource agencies appointed by the county mayor or chair, and one (1) state senator and one (1) state representative whose senatorial or representative districts lie wholly or in part within the development district. The senate member shall be selected by the senators whose districts are wholly or in part within the development district and the representative member shall be selected by the representatives whose districts are wholly or in part within the development district. Senators and representatives shall serve on such boards for two (2) years or until they leave the general assembly, whichever occurs first. Senators whose districts lie wholly or partly within the development district shall meet at the call of the senior senator among those affected, for the purpose of selecting a member of the governing board, and representatives shall meet at the call of their senior representative for that purpose. Membership on such boards shall be for four (4) years or until the expiration of the term of the official by whom such representative was appointed, whichever occurs first. Members are subject to reappointment. The representative of each county and city government as indicated above may be chosen from an existing city or county planning commission. The board may appoint an executive committee to act for it and determine the authority of such committee. No member of the general assembly shall receive any additional compensation for such member's service on a board.

(b) No votes may be cast by proxy. Only duly appointed members of the board may vote.

(c) If a member of a board created under this chapter participates in a vote of such board after such member's term of office has expired, no state funds shall be released to or expended by such board until such time as the board meets and rescinds any votes in which such member has participated and reconsiders its action with a lawfully constituted board.

(d) This board shall appoint a policy council to act for it and shall determine the authority of such council over and above that specified in § 13-26-104. The membership of the policy council shall be broadly based and equitably distributed between providers and consumers of human resource services and/or established by public law.



§ 13-26-104 - Policy council -- Powers.

The powers of every policy council include the power to adopt bylaws, to appoint persons to senior staff positions, to determine major personnel, fiscal, and program policies, to approve overall program plans and priorities, and to assure compliance with conditions of and approve proposals for financial assistance under this chapter, subject to ratification by the governing board.



§ 13-26-105 - Powers of agencies -- Loan authorization.

(a) It is hereby declared that the agencies created pursuant to this chapter shall be a body, politic and corporate, and shall be public and governmental bodies acting as agencies and instrumentalities of the creating and participating counties and cities, and such agencies are declared to be for a public and governmental purpose and a matter of public necessity.

(b) In order to carry out its overall responsibility for administering a human resource program, a human resource agency is hereby given the authority to own and dispose of property, both real and personal, and to receive and administer funds under this chapter, funds and contributions from private or local public sources which may be used in support of a human resource program, and funds under any federal or state assistance program pursuant to which such an agency organized in accordance with this chapter could serve as grantee, contractor, or sponsor of projects appropriate for inclusion in a human resource program.

(c) With prior approval of the board of directors, a human resource agency may borrow funds when such funds are fully and properly secured by grant funds receivable. Such loans are authorized for short-term emergency cash flow needs only. Such loans shall not constitute an indebtedness of the state, nor shall the interest on such debt be directly or indirectly charged to a state or federal program grant.

(d) A human resource agency may make contracts and execute instruments containing such covenants, terms, and conditions as, in the judgment of the directors, may be necessary, proper, or advisable for the purposes of obtaining grants, loans, or other financial assistance from any federal, state or local agency for or in the aid of the acquisition or improvement of the facilities of the agency and make all other contracts and execute all other instruments, including, without limitation, licenses, long-term and short-term leases, mortgages, deeds of trust, and other agreements relating to property and facilities under its jurisdiction, and the construction, operation, maintenance, repair and improvement thereof, as in the judgment of the board of directors may be necessary, proper or advisable for the furtherance of the purpose of this part and the full exercise of the powers herein granted. In exercising the powers granted herein, the directors shall abide by all statutes, regulations and procedures to which counties must conform in such matters.



§ 13-26-106 - Financial reports -- Audits.

(a) Each governing board operating under this chapter shall prepare an annual report of its activities, including financial statements, through June 30 of each year, and submit a copy of such report to the governor, the general assembly, and the commissioner of finance and administration.

(b) (1) The annual report, including financial statements, and all books of account and financial records are subject to annual audit by the comptroller of the treasury.

(2) A human resource agency may, with the prior approval of the comptroller of the treasury, engage licensed independent public accountants to perform the audits.

(3) The audit contract between the human resource agency and the independent public accountant shall be on contract forms prescribed by the comptroller of the treasury.

(4) The human resource agency is responsible for reimbursement of the costs of audits prepared by the comptroller of the treasury and the payment of fees for audits prepared by licensed independent public accountants.

(5) Audits and working papers prepared by independent public accountants shall be reviewed and approved by the comptroller of the treasury prior to payment.

(6) Copies of such audits shall be provided to each member of the board and the comptroller of the treasury and shall be made available to the press.

(7) All audits performed by the internal audit staffs of any such agency shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 13-26-107 - Appropriations -- Local contributions.

(a) Any funds appropriated to implement this chapter are subject to the approval of the governor and the commissioner of finance and administration.

(b) Such approval shall be given only after review by the office of the governor of the annual work program developed by the human resource agency to assure that such program is in accordance with the development plans of the state.

(c) It is the intent of the state to assist financially with the delivery of human resources for residents. After the creation of any such board as provided in this chapter and when the local governments have indicated a willingness to contribute financially by adopting a budget requiring a certain per capita assessment, the state is authorized to match the local contributions according to the following schedule: Click here to view image.

(d) Such local contributions shall be based upon, in the case of counties, an amount not to exceed fifteen cents (15cent(s)) per capita based on the latest decennial census, one half (1/2) of which may be contributed by local incorporated cities or by other private, public or semipublic bodies; provided, that no county shall be required to contribute more than ten thousand dollars ($10,000) annually. The aggregate of such funds may also be used for purposes of matching various federal programs of assistance. Counties and municipalities may participate independently of each other in financing the activities of the board. Cities and counties are specifically authorized to appropriate and expend funds for carrying out the purposes of this chapter.



§ 13-26-108 - Duties of governing board.

Each governing board operating under this chapter shall:

(1) Jointly adopt statewide uniform travel regulations subject to the approval of the commissioner of finance and administration and reimburse its officers and employees for official travel in conformance with such regulations;

(2) Develop a system of competitive bidding on purchases of supplies and equipment and other contracts and submit the written procedures governing such system to the state procurement commission for approval; and

(3) Develop written personnel procedures to be filed with the commissioner of finance and administration for the hiring, promotion, demotion and dismissal of all employees and include an employee compensation plan based on a salary comparability analysis, which takes into account state salary schedules, local government salary schedules, and regional private market variations.



§ 13-26-109 - Uniform accounting system.

(a) The comptroller of the treasury is directed to develop a uniform accounting system conforming to generally accepted accounting principles for the governing boards operating under this chapter.

(b) Such uniform accounting systems shall be subject to the approval of the commissioner of finance and administration.

(c) Upon such approval each human resource agency shall establish and maintain the uniform accounting system.

(d) No state appropriation shall be released to a human resource agency until such agency has established the required accounting system.



§ 13-26-110 - Bond requirements.

(a) Any board member, policy council member, employee, officer, or any authorized person of a human resource agency who receives public funds, has authority to make expenditures from public funds, or has access to any public funds is hereby required to give bond to be made payable to the state of Tennessee with such sureties as are hereinafter provided. Such bond is to be conditioned in all cases in which a different condition is not prescribed, upon the faithful discharge of the duties of such office, employment, or other authorized activity in which such person is engaged during the time such person continues therein, or in the discharge of any part thereof.

(b) Such official bond shall be executed in the same form as that prescribed by § 8-19-101 for county and state officials and employees.

(c) (1) Effective July 1, 2013, the minimum amount of such required bond shall be determined from the amount of revenues handled by the respective human resource agency as reported in the last audit approved by the comptroller of the treasury. The minimum amount of the bond shall be based on revenues as follows:

(A) Four percent (4%) of the revenues up to three million dollars ($3,000,000); and

(B) Two percent (2%) of the excess over three million dollars ($3,000,000) shall be added.

(2) The amounts indicated in subdivisions (c)(1)(A) and (B) shall be cumulative.

(d) All such official bonds shall be signed by authorized individuals of a corporate surety, and such corporation shall be duly licensed to do business in the state of Tennessee as a surety.

(e) The official bonds required under this section are hereby required to be recorded in the office of the register of deeds where the office of the human resource agency is located and transmitted to the office of the county clerk in the same county for safekeeping.

(f) No examination or certification of any such bonds shall be required in this section.

(g) Provisions for bonds of all state and county officers set forth in title 8, chapter 19, shall also govern the bonds of all persons covered under this section, so far as title 8, chapter 19, is not inconsistent with this section.

(h) The respective human resource agency shall pay the premium for such bonds.



§ 13-26-111 - Oversight -- Funding.

(a) For purposes of general oversight, and specifically for purposes of § 13-26-107, the human resource agencies created pursuant to this chapter are attached to the department of human services. Any reports required of human resource agencies by this chapter, or reports that may arise from activities undertaken pursuant to the authority of this chapter, shall be filed with the commissioner of human services in addition to any other filing which may be required.

(b) (1) It is the legislative intent that the commissioner consider the financial needs of human resource agencies, particularly matching funds as envisioned by § 13-26-107, and to the extent deemed appropriate shall include such funds in the budget request of the department of human services submitted to the commissioner of finance and administration pursuant to § 9-6-103.

(2) The commissioner of human services shall provide planning assistance and oversight to these agencies to assure coordination and avoidance of duplication of activities among human service providers in each jurisdiction.

(3) Nothing in this section shall require any expenditure of funds unless such funds are lawfully appropriated by the general assembly.






Chapter 27 - Export Development and International Trade [Repealed]

Part 1 - Export Development [Repealed]



Part 2 - International Trade and Export Development [Repealed]






Chapter 28 - Enterprise Zones

Part 1 - Enterprise Zones [Repealed]



Part 2 - Local Enterprise Zone Act

§ 13-28-201 - Short title.

This part shall be known as the "Local Enterprise Zone Act."



§ 13-28-202 - Authorization and establishment of program.

There is hereby authorized and established a program for the selection, designation, and management of enterprise zones within appropriate communities in the state of Tennessee.



§ 13-28-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the local enterprise zone management board appointed by a municipality;

(2) "Enterprise zone" means an area declared by the board to be eligible for the benefits of this part;

(3) "Municipality" means an incorporated city which has adopted home rule or county which has adopted a metropolitan form of government in accordance with the Constitution of Tennessee, art. XI, § 9, and any county which has adopted a charter form of government pursuant to the Constitution of Tennessee and title 5, chapter 1, part 2;

(4) "Qualified business" means any person, corporation or other entity engaged in the active conduct of a trade or business within a designated enterprise zone, except that for chain stores or other businesses or industries with multiple locations, only those locations or operations within the zone shall be considered as qualified businesses; and

(5) "Qualified property" means:

(A) Any tangible personal property which is used predominately by the taxpayer in an enterprise zone in the active conduct of a trade or business;

(B) Any real property located in such a zone which is used predominately by the taxpayer for residential purposes or in the active conduct of a trade or business, or is sold or exchanged by an individual whose principal residence is in such a zone; or

(C) Any interest in a corporation, partnership, or other entity if, for the most recent taxable year of such entity ending before the date of the sale or exchange, such entity was a qualified business.



§ 13-28-204 - Local ordinance or resolution -- Enterprise zone management board.

Each municipality is authorized to create and appoint by ordinance or resolution an enterprise zone management board. The ordinance or resolution shall designate the number and qualification of board members, establish the terms of office of such board members and provide for the appointment of members and administration of such board. No such ordinance or resolution shall take effect unless it is approved by a two-thirds (2/3) vote of the legislative body of the municipality at two (2) consecutive, regularly scheduled meetings.



§ 13-28-205 - Board -- Powers and duties.

The board shall administer this part and has the following powers and duties:

(1) Declare as "enterprise zones" areas for which the municipality has submitted documentation to the board, in the form of an application for designation;

(2) Recommend suspension of local regulations within the zone or zones not specifically suspended by this part, when the board determines such suspension to be appropriate;

(3) Provide individuals who meet the criteria of this part with enterprise zone residency certificates, which individuals can use for the benefits of this part, and which businesses can use to verify that they have met the requirements to qualify as "qualified businesses";

(4) Monitor the implementation and operation of this part;

(5) Assist the municipality in obtaining demonstration project status and assistance from the state or federal government, including the suspension of state and federal regulations within the enterprise zones;

(6) Submit reports evaluating the effectiveness of the program and any suggestions for local regulation changes to the municipality or suggestions for state regulation changes to the governor and the general assembly by January 1 of each year; and

(7) Promulgate necessary rules and regulations and to prescribe procedures to effectuate the purposes of this part.



§ 13-28-206 - Criteria for depressed areas -- Application.

(a) Depressed areas proposed to be designated as "enterprise zones" by the municipality shall meet the following criteria:

(1) The area is within the jurisdiction of the municipality;

(2) The boundary of the area is contiguous and includes, if feasible, vacant or underutilized lands or buildings which are conveniently accessible to area residents;

(3) If the area is located in a metropolitan statistical area with a population of fifty thousand (50,000) or greater, the population of the area shall be at least four thousand (4,000); if the area is not located in a metropolitan statistical area, the population of the area shall be one thousand (1,000) or more as determined under the most recent census;

(4) The area shall be in a jurisdiction or "pocket of poverty" that is urban development action grant (UDAG) eligible; and

(5) The area shall be one of pervasive poverty, unemployment and general distress, and have:

(A) An average rate of unemployment in such areas for the most recent twenty-four-month period for which data is available of at least one and one-half (11/2) times the average national rate of unemployment for such twenty-four-month period;

(B) A poverty rate of at least twenty percent (20%) or more in all census tracts;

(C) At least seventy percent (70%) of the households in the area with incomes below eighty percent (80%) of the median income of the households of the government designating such area; or

(D) A total population decrease of at least twenty percent (20%) during the period between the last two (2) decennial censuses.

(b) Any municipality may designate any area meeting the criteria of subsection (a) within its jurisdiction as a depressed area. Such municipality may then make written application to the board to have such area or areas declared to be an enterprise zone. Such application shall include a description of the location of the area or areas in question and such other information as the board may require to satisfy itself that the criteria of subsection (a) have been met. Such municipality shall hold at least one (1) public hearing in the proposed zone at least thirty (30) days prior to the preparation of the application, and residents of the proposed zone shall be actively involved in the preparation of the application.

(c) The written application submitted by the municipality should indicate the community's willingness to assume the duty and responsibility to:

(1) Devise and implement a program to improve public safety within the enterprise zone;

(2) Give priority to the use of community development block grant (CDBG) funds, urban development action grant (UDAG) funds, and local capital improvement funds within an enterprise zone;

(3) Assist the board in certifying employers to be eligible for the benefits of this part;

(4) Study and consider the desirability of amending or repealing certain local regulations and ordinances which might be impeding growth and development;

(5) Assist the board in evaluating progress made in any enterprise zone within its jurisdiction; and

(6) Make appropriate local tax or other regulatory concessions which are not in violation of constitutional requirements.

(d) Nothing contained within this part shall be construed to authorize a municipality to offer or make concessions pertaining to county taxes or regulations. Likewise, nothing contained within this part shall be construed to authorize a county to offer or make concessions pertaining to municipal taxes or regulations.



§ 13-28-207 - Application -- Review -- Removal of designation.

(a) Upon receipt of an application from the municipality, the board shall review such application and secure any additional information it deems necessary for the purpose of determining whether the area or areas described in the application qualify to be declared an enterprise zone.

(b) The board shall complete its review within ninety (90) days of receipt of the application, but it may extend this time period an additional thirty (30) days if necessary. If the application meets the established criteria, then the board shall declare the designated area to be an enterprise zone. If the application does not meet the criteria, then the board shall deny the application and inform the municipality of that fact, together with a description of the reasons the application failed to meet the criteria. If the board fails to render a decision within the required time period, the application shall be automatically approved.

(c) The board may remove designation of any area as an enterprise zone if such area no longer meets the criteria for designation as set out in this part; provided, that no designation shall be removed less than ten (10) years from the date of original designation unless there are no beneficiaries or qualified businesses remaining in the zone.



§ 13-28-208 - Enterprise zone development corporations -- Funding -- Employment.

(a) Communities which succeed in establishing designated enterprise zones shall be empowered to set up nonprofit enterprise zone development corporations with the agreement of affected governmental entities under existing state legislation (industrial development corporations, compiled in title 7, chapter 53) which empowers such corporations to take title or own, acquire or manage real property, to solicit and accept grants and contributions from any source, and to make loans and grants in accordance with this part.

(b) In addition to establishing such corporations in accordance with title 7, chapter 53, the enterprise zone development corporations shall be composed as follows:

(1) One half (1/2) of the members shall be selected at-large;

(2) One fourth (1/4) of the members shall be selected from residents of the proposed zone; and

(3) One fourth (1/4) of the members shall be selected from managers or operators of businesses located within the proposed zone.

(c) The enterprise zone development corporation shall not be vested with the power of eminent domain. The enterprise zone development corporation shall not have the authority to issue bonds.

(d) A minimum of ten percent (10%) of the allocation of funds for low interest loans administered by local government will be set aside for use of qualified residents/owners in the enterprise zone subject to an annual review.

(e) A qualified business in an enterprise zone shall employ at least thirty percent (30%) of qualified zone residents meeting the requirements of new jobs created by such business.



§ 13-28-209 - Incentives and exemptions for qualified businesses or residents.

The ordinance or resolution to implement this part shall provide for such incentives and exemptions and the manner in which such incentives and exemptions shall be offered for qualified businesses as in the discretion of the municipality are deemed to be desirable and in the best interest of the welfare of the community as a whole. The ordinance or resolution may provide for state participation in providing incentives or exemptions to qualified businesses or qualified zone residents in the enterprise zone.



§ 13-28-210 - Regulatory exemptions of enterprise zones.

(a) To carry out the purposes of this part, any agency, as defined by § 4-5-102, which promulgates rules, as defined by § 4-5-102, or any administrative body of the municipality which promulgates regulations pursuant to appropriate legal authority, may, by rule or regulation, exempt designated enterprise zones from the provisions of any rule or regulation, in whole or in part, promulgated by such agency or by such administrative body as provided in the ordinance or resolution.

(b) An enterprise zone is not exempt from the provisions of any rule or regulation if the exemption endangers the health and safety of the citizens of the state.

(c) The board shall conduct a review of all rules promulgated, and shall recommend to the municipality the exemption of rules promulgated which would contribute to the implementation of this part.

(d) Any exemption of a regulation by an administrative body of the municipality shall be promulgated as a subsequent regulation in accordance with the provisions of law authorizing promulgation of the regulation proposed for exemption within designated zones.



§ 13-28-211 - Issuance of permission required by law -- Agency authority.

Notwithstanding the authority delegated to the board to implement this part, the authority for issuing licenses, permits, certificates, approvals, registrations, charters, or any other form of permission required by law shall remain with the agency otherwise legally authorized to issue such form of permission.









Chapter 29 - Tennessee Minority Business Councils Cooperation Act of 1997

§ 13-29-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Minority Business Councils Cooperation Act of 1997."



§ 13-29-102 - Legislative findings.

The general assembly finds the following:

(1) Minority business councils have been created to serve, support and promote minority business interests and minority-owned business entities in Tennessee urban communities;

(2) Such councils have enhanced the ability of minority business to procure employment opportunities in each council's respective community; and

(3) At present, each council has independent and often duplicative certification procedures and no reciprocity provisions exist between the various councils.



§ 13-29-103 - Purpose of chapter.

The purpose of this chapter is to create one (1) central certification process that would permit reciprocity of certification for minority businesses throughout Tennessee.



§ 13-29-104 - Cooperation by minority business councils.

Minority business councils doing business in Tennessee shall promulgate uniform certification procedures for member businesses, shall charge uniform fees for such services, and shall permit reciprocity of certification among the individual minority business councils. Such councils shall bear all costs of implementing this chapter.






Chapter 30 - Tennessee Local Land Bank Program

§ 13-30-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Local Land Bank Program."



§ 13-30-102 - Legislative findings.

The legislature finds and declares as follows:

(1) Tennessee's communities are important to the social and economic vitality of the state. Whether urban, suburban or rural, many communities are struggling to cope with vacant, abandoned and tax-delinquent properties.

(2) There exists a crisis in many cities and their metro areas caused by disinvestment in real property and resulting in a significant amount of vacant and abandoned property. This condition of vacant and abandoned property represents lost revenue to local governments and large costs associated with demolition, safety hazards and spreading deterioration of neighborhoods including resulting mortgage foreclosures.

(3) The need exists to strengthen and revitalize the economy of the state and its local units of government by solving the problems of vacant and abandoned property in a coordinated manner and to foster the development of such property and promote economic growth. Such problems may include multiple taxing jurisdictions lacking common policies, ineffective property inspection, code enforcement and property rehabilitation support, lengthy and/or inadequate foreclosure proceedings, and lack of coordination and resources to support economic revitalization.

(4) There is an overriding public need to confront the problems caused by vacant, abandoned and tax-delinquent properties through the creation of new tools to be available to communities throughout the state enabling them to turn vacant spaces into vibrant places.

(5) Land banks are one of the tools that can be utilized by communities to facilitate the return of vacant, abandoned and tax-delinquent properties to productive use.

(6) In the interest of self-governance on the part of Tennessee's cities, this pilot program will be used in specific areas as a testing model of a self-governing, self-sustaining land bank that can revitalize Tennessee cities and counties.



§ 13-30-103 - Chapter definitions.

As used in this chapter, unless the context clearly indicates otherwise:

(1) "Board of directors" or "board" means the board of directors or other similar governing body of the corporation;

(2) "Corporation" means a corporation created pursuant to this chapter to operate a land bank;

(3) "Land bank" means real property, however obtained or acquired and held by a corporation, created pursuant to this chapter, with the intent of acquiring and holding onto the real property so acquired until such a time as the corporation is able to find a willing and able buyer to acquire the real property from the corporation;

(4) "Local government" means:

(A) Any home rule municipality;

(B) Any county having a population of not less than one hundred twenty-three thousand one (123,001) nor more than one hundred twenty-three thousand one hundred (123,100), according to the 2010 federal census or any subsequent federal census;

(C) Any county having a population of not less than eighty-nine thousand eight hundred (89,800) nor more than eighty-nine thousand nine hundred (89,900), according to the 2010 federal census or any subsequent federal census;

(D) Any county having a metropolitan form of government; or

(E) Any municipality having a population of not less than forty-eight thousand two hundred (48,200) nor more than forty-eight thousand two hundred nine (48,209), according to the 2010 federal census or any subsequent federal census;

(5) "Real estate" means an identified parcel or tract of land, including improvements, if any; and

(6) "Real property" means one (1) or more defined parcels or tracts of land or interests, benefits and rights inherent in the ownership of real estate.



§ 13-30-104 - Creating corporation -- Funding.

(a) (1) Any local government shall have the authority to create a corporation which is authorized to operate a land bank within the jurisdictional boundaries of the local government establishing the corporation.

(2) The corporation is declared to be performing a public function on behalf of the local government with respect to which the corporation is created and organized and to be a public instrumentality of such local government. Accordingly, the corporation and all properties of the corporation, including all properties held in the name of the corporation in the land bank, at any time owned by it, and the income and revenues from the properties, shall be exempt from all taxation in this state.

(b) (1) A corporation shall come into existence under the terms of this chapter when any local government to which subsection (a) applies either on its own initiative or through inter-local agreements entered into by and between one (1) or more creating local governments vote by majority vote of its legislative body to establish the corporation. Evidence of such authorization shall be proclaimed and countersigned by the presiding officer of each participating county or municipality and certified by such officer to the secretary of state.

(2) The governing bodies of the creating local governments shall indicate their willingness to appropriate sufficient funds to provide for the initial administration of the corporation as a part of the authorization process and for such purposes are authorized to provide funding or grants and appropriate money to the corporation in such manner as directed by the legislative bodies.



§ 13-30-105 - Board of directors.

(a) The corporation shall have a board of directors in which all powers of the corporation shall be vested. Such board shall consist of any number of directors, no fewer than five (5), all of whom shall be duly qualified electors of and taxpayers in the creating local government or local governments.

(b) The creating local government or local governments, if more than one (1) has jointly created a corporation, shall determine the qualifications, manner of selection or appointment, terms of office of members of the board, the number of directors, whether and to what extent the members of the local legislative bodies shall be appointed or elected to serve on the board of the corporation and the manner of filling vacancies.

(c) The term of each director on the corporation shall be as set by the creating local government or local governments, provided that any director shall continue to serve beyond the end of the director's term until the director's successor has been appointed. At the first organizational meeting of the corporation, the creating local government or local governments shall establish the terms of the initial directors so that the directors serve staggered terms and an approximately equal number of directors have terms that expire in each year.



§ 13-30-106 - Quorum for transaction of business -- Officers -- Rules and regulations -- Removal of board members -- Compensation -- Meetings -- Majority approval for actions of the board -- No proxy voting.

(a) A majority of the board of the corporation shall constitute a quorum for the transaction of any business. Unless a greater number or percentage is required by state law, the vote of a simple majority of the directors present at any meeting at which a quorum is present shall be the action of the corporation. To the extent permitted by applicable law, the corporation may permit any or all directors to participate in an annual, regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

(b) The members of the board of directors shall select annually from among themselves a chair, a vice chair, a treasurer, and such other officers as the board may determine, and shall establish their duties as may be regulated by rules adopted by the board.

(c) The board shall establish rules and requirements relative to the attendance and participation of members in its meetings, regular or special. Such rules and regulations may prescribe a procedure whereby, should any member fail to comply with such rules and regulations, such member may be disqualified and removed automatically from office by no less than a majority vote of the remaining members of the board, and that member's position shall be vacant as of the first day of the next calendar month. Any person removed under this subsection (c) shall be ineligible for reappointment to the board, unless such reappointment is confirmed unanimously by the board.

(d) Any citizen or group of citizens upon collection of a petition having a clearly worded purpose, of at least twenty (20) verified signatures of qualified voters registered in the jurisdiction in which the board operates may present to the local government legislative body a resolution calling for the removal of any board member. The local government legislative body shall have the power, upon timely and due consideration of the citizen petition and a response from the board, to remove or retain the cited board member by simple majority vote. Removal from the board of directors of any public official shall not, in and of itself, impair the public official or municipal or county employee in that person's other duties.

(e) Board members shall serve without compensation, shall have the power to organize and reorganize the executive, administrative, clerical, and other departments of the corporation and to fix the duties, powers and compensation of all employees, agents and consultants of the corporation. The board may reimburse any member for expenses actually incurred in the performance of duties on behalf of the corporation.

(f) The board shall meet in regular session according to a schedule adopted by the board, and also shall meet in special session as convened by the chair or upon written notice signed by a majority of the members. The presence of a majority of the total membership of the board shall constitute a quorum.

(g) All actions of the board shall be approved by the affirmative vote of a majority of the members of that board present and voting. However, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(1) Adoption of bylaws and other rules and regulations for conduct of the business of the corporation;

(2) Hiring or firing of any employee or contractor of the corporation. This function may, by majority vote, be delegated by the board to a specified officer or committee of the corporation, under such terms and conditions, and to the extent, that the board may specify;

(3) The incurring of debt;

(4) Adoption or amendment of the annual budget; and

(5) Sale, lease, encumbrance, or alienation of real property, improvements or personal property with a value of more than fifty thousand dollars ($50,000).

(h) Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the board.



§ 13-30-107 - Corporate authority to create land bank for real property -- Compliance with state law, ethical standards, and open records provisions.

(a) The corporation, once created, shall have the authority to create a land bank for real property located within the boundaries of the creating local government or local governments.

(b) No rules or bylaws created by the corporation may contravene state law.

(c) All board members, appointees, employees and/or paid advisors of the corporation created, appointed or employed, with or without pay, pursuant to this chapter are subject to title 8, chapter 17, and may not be exempted on the basis of any corporate board governance rules or bylaws.

(d) All meetings of the board of directors of the corporation and/or its employees are subject to title 8, chapter 44, and may not be exempted on the basis of the corporate board governance rules or bylaws.

(e) All corporate records are subject to §§ 10-7-503 -- 10-7-505, and may not be exempted on the basis of any corporate board governance rules or bylaws.



§ 13-30-108 - Contracts and agreements.

The corporation may enter into contracts and agreements with the creating local government or local governments for staffing services to be provided to the corporation by such local governments or agencies or departments thereof.



§ 13-30-109 - Corporate powers.

The corporation shall have the power, as limited by the legislative body of the creating local government or local governments, to:

(1) Adopt, amend and repeal bylaws for the regulation of its affairs and the conduct of its business;

(2) Sue and be sued in its own name and plead and be impleaded in all civil actions, including, but not limited to, actions to clear title to the real property held in the land bank;

(3) Adopt a seal and to alter the same at pleasure;

(4) Borrow funds as may be necessary, for the operation and work of the corporation with the concurrence of the legislative body of the creating local government or local governments;

(5) Enter into contracts and other instruments necessary, incidental or convenient to the performance of its duties and the exercise of its powers, including, but not limited to, intergovernmental agreements under the existing Tennessee Code for the joint exercise of powers under this chapter;

(6) Make and execute contracts and other instruments necessary or convenient to the exercise of the powers to acquire, hold and dispose of real property held in the land bank;

(7) Procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employer's liability, against any act of any member, officer or employee of the corporation in the performance of the duties of such person's office or employment or any other insurable risk, as the board of directors, in its discretion, may deem necessary;

(8) Accept donations, contributions, revenues, capital grants or gifts from any individual, association, public or private corporation, municipality or county of the state of Tennessee, the state of Tennessee or the United States government, or any agency or instrumentality of the state of Tennessee or the United States, for or in aid of any of the purposes of this chapter and enter into agreements in connection with the donations, contributions, revenues, capital grants or gifts;

(9) Invest money of the corporation in investments that would be eligible investments for a municipality or county in the state and name and use depositories for its money with a bank or trust company which is a member of the Federal Deposit Insurance Corporation;

(10) [Deleted by 2014 amendment, effective April 25, 2014.]

(11) Enter into contracts which do not violate § 29-17-102, for the management of or the sale of real property in the land bank; such power shall include the power to preserve the value or prevent diminution of the value of any such property until disposed of by the corporation, including the following actions:

(A) Design, develop, construct, demolish, reconstruct, rehabilitate, renovate, relocate, and otherwise improve real property or rights or interests in real property;

(B) Fix, charge and collect rents, fees and charges for the use of real property of the land bank and for services provided by the corporation;

(C) Grant or acquire a license, easement, lease, as lessor and as lessee, or option with respect to real property in the land bank; and

(D) Enter into limited partnerships, limited joint ventures and other limited collaborative relationships with local governments and other public and private entities within the designated boundary for the ownership, management, development, and disposition of real property; and

(12) Do all other things necessary or convenient to achieve the objectives and purposes of the corporation related to the real property held in the land bank.



§ 13-30-110 - Acquisition and maintenance of real property and interests in real property.

(a) The corporation may acquire real property or interests in real property for the land bank by gift, devise, transfer, exchange, foreclosure, purchase, or otherwise on terms and conditions and in a manner the corporation considers proper.

(b) The corporation may acquire real property by purchase contracts, lease purchase agreements, installment sales contracts or land contracts, and may accept transfers from municipalities or counties upon such terms and conditions as agreed to by the corporation and the local government.

(c) The corporation shall maintain all of its real property and real property held in the land bank in accordance with state law and the laws and ordinances of the jurisdiction in which the real property is located.

(d) The corporation shall not own or hold real property located outside the jurisdictional boundaries of the local governmental entity or entities that created the corporation; provided, however, that the corporation may be granted authority pursuant to an intergovernmental cooperation agreement with another municipality or county to manage and maintain real property located within the jurisdiction of such other municipality or county.

(e) Except as provided in § 13-30-120, notwithstanding any other law to the contrary, any municipality or county may convey to the corporation real property and interests in real property on such terms and conditions, and according to such procedures, as determined by the legislative body of the local government conveying the real property to the corporation.



§ 13-30-111 - Corporation to hold property -- Maintenance and availability of inventory of real property -- Policies and procedures regarding consideration to be received for transfers of property -- Hierarchical ranking of priorities for use -- Voting and approval requirements.

(a) The corporation shall hold in its own name all real property acquired by the corporation for the land bank irrespective of the identity of the transferor of such property.

(b) The corporation shall maintain and make available for public review and inspection an inventory of all real property held for the land bank. In addition to referrals to public access, routine, printed, real property records or those on municipal and county electronic database files, the corporation is authorized to maintain an independent, publically available, electronic inventory via the creating local government or local government's web site with any combination of pictures, informal descriptions, legal descriptions and addresses as the board may deem appropriate to its purposes related to real property in the land bank. The corporation is obligated to make reasonable efforts to ensure that information contained in any independent, electronic inventory is practically accurate or to ensure that a prominent disclaimer of accuracy is prominently displayed to any potential viewer.

(c) The corporation shall determine and set forth in policies and procedures of the board of directors, the general terms and conditions for consideration to be received for the transfer of real property and interests in real property, which consideration may take the form of monetary payments and secured financial obligations, covenants and conditions related to the present and future use of the property, contractual commitments of the transferee, and such other forms of consideration as determined by the board of directors to be in the best interest of the corporation related to real property in and for the land bank.

(d) The corporation may convey, exchange, sell, transfer, lease as lessee, grant, release and demise, pledge and hypothecate any and all interests in, upon or to real property of the land bank, to the extent authorized by the legislative body of the creating local government or local governments and in a manner which does not violate § 29-17-102.

(e) The legislative body of the local government or local governments creating the corporation are authorized to establish a hierarchical ranking of priorities for the use of real property conveyed to the corporation for the land bank including, but not limited to:

(1) Use for purely public spaces and places;

(2) Use for affordable housing;

(3) Use for retail, commercial and industrial activities; or

(4) Use as wildlife conservation areas, and such other uses and in such hierarchical order as determined.

(f) The creating local government or local governments are authorized to require that any particular form of disposition of real property, or any disposition of real property located within specified jurisdictions which is held by the corporation in the land bank, be subject to specified voting and approval requirements of the board of directors. Except and unless restricted or constrained in this manner, the board of directors may delegate to officers and employees the authority to enter into and execute agreements, instruments of conveyance and all other related documents pertaining to the conveyance of real property held by the corporation as real property for the land bank.



§ 13-30-112 - Keeping of minutes and records -- Reports -- Annual audit.

(a) The board shall cause minutes and a record to be kept of all its proceedings and such records shall be available for timely public inspection. All meetings shall be open to the public with appropriate notice published in accordance with § 13-30-107(d).

(b) The board shall publish a report on an annual basis to its creating local government or local governments. This annual report must contain a detailed financial accounting of the corporation's debt obligations, income (sources and amounts), properties, dispositions, expenditures, acquisitions, contracts (executed and pending within the next ninety (90) days), significant activities and other data as required by organizational bylaws and governance documents. This report shall be maintained on file for audit purposes and immediately available to the department of audit in the office of the comptroller of the treasury upon request. Additionally, all such reports shall be available for public inspection.

(c) The board of directors of the corporation shall cause an annual audit to be made of the books and records of the corporation. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed certified public accountant selected by the corporation. If a licensed certified public accountant is employed, the audit contract between the corporation and the licensed certified public accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the corporation. The comptroller of the treasury, through the department of audit, shall be responsible for determining that the audits are prepared in accordance with generally accepted government auditing standards and that the audits meet the minimum standards prescribed by the comptroller of the treasury.

(d) In the event the governing body of the corporation fails or refuses to have the audit prepared, then the comptroller of the treasury may appoint a licensed certified public accountant, or direct the department of audit, to prepare the audit, the cost of the audit to be paid by the corporation.

(e) A copy of the annual audit referenced in subsection (c) shall be filed annually with the creating local government or local governments.



§ 13-30-113 - Dissolution of corporation.

A corporation created pursuant to this chapter may be dissolved in the manner established by the creating local government or local governments or otherwise in accordance with general law for the dissolution of a public corporation.



§ 13-30-114 - Conflicts of interest.

No member of the board or employee of a corporation shall acquire any interest, direct or indirect, in real property acquired or held by the corporation. No member of the board or employee of the corporation shall have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used by the corporation. The board may adopt supplemental rules and regulations addressing potential conflicts of interest and ethical guidelines for members of the board and employees of the board or corporation.



§ 13-30-115 - Liberal construction

This chapter shall be construed liberally to effectuate the legislative intent and the purposes as complete and independent authorization for the performance of each and every act and thing authorized by this chapter, and all powers granted shall be broadly interpreted to effectuate the intent and purposes and not as a limitation of powers. Except as otherwise expressly set forth in this chapter, in the exercise of its powers and duties under this chapter and its powers relating to property held in the land bank, the corporation shall have complete control as fully and completely as if it represented a private property owner and shall not be subject to restrictions imposed by the charter, ordinances or resolutions of a local unit of government.



§ 13-30-116 - Exemption from state taxes -- Payment of unpaid taxes -- Proceeds of sales -- Revenue.

(a) In accordance with §§ 67-5-2505 [repealed], 67-5-2507, 67-5-2508, 67-5-2509, and 67-5-2514 [repealed], the corporation is exempt from any state taxation.

(b) Additionally, the corporation has the power to pay any unpaid taxes due and owing by the owner of record of the real property, or make any government mandated improvements to the property, in exchange for the deed of real property to the corporation.

(c) All proceeds from the sale of real property held in the land bank shall be returned to the corporation.

(d) All corporate revenue shall be held by the board of directors, and proceeds shall only go to furthering the aims of the acquisition and/or resale of real property by the corporation for the land bank.



§ 13-30-117 - Action to quiet title.

(a) A corporation shall be authorized to file an action to quiet title as to any real property in which the corporation has an interest. For purposes of any and all such actions, the corporation shall be deemed to be the holder of sufficient legal and equitable interests, and possessory rights, so as to qualify the corporation as adequate complainant in such action.

(b) Prior to the filing of an action to quiet title, the corporation shall conduct an examination of title to determine the identity of any and all persons and entities possessing a claim or interest in or to the real property. Service of the complaint to quiet title shall be provided to all such interested parties by the following methods:

(1) Registered or certified mail to such identity and address as reasonably ascertainable by an inspection of public records;

(2) In the case of occupied real property by registered or certified mail, addressed to "occupant";

(3) By posting a copy of the notice on the real property;

(4) By publication in a newspaper of general circulation in the municipality in which the property is located;

(5) By electronically publishing notices with addresses and descriptions via the municipality's web site; and

(6) Such other methods as the court may order.

(c) As part of the complaint to quiet title, the corporation shall file an affidavit identifying all parties potentially having an interest in the real property, and the form of notice provided.

(d) The court shall schedule a hearing on the complaint within ninety (90) days following filing of the complaint, and as to all matters upon which an answer was not filed by an interested party, the court shall issue its final judgment within one hundred twenty (120) days of the filing of the complaint.

(e) A corporation shall be authorized to join in a single complaint to quiet title one (1) or more parcels of real property.



§ 13-30-118 - Appeal procedure -- Appeals committee.

(a) The creating local government or local governments shall establish an appeal procedure as described in this section for any person aggrieved by the decision of the corporation with respect to real property proposed for acquisition or acquired by, held and disposed of by the corporation for the land bank.

(b) The legislative body of the local government is authorized to create an appeals committee or a joint appeals committee if more than one (1) local government created the corporation. Any person aggrieved by the decision of the corporation concerning any aspect of this chapter may obtain review of the official's decision by requesting an appeal of the decision of the official in written form to the appeals committee within ten (10) days of the date of the official's decision.

(c) The appeals committee shall hear the appeal within thirty (30) days of the written request for appeal.

(d) The appeals committee shall consider the appeal and render a decision on all hearings within thirty (30) days of the hearing date, unless the hearing is continued from time to time by a majority vote of the committee for further information.

(e) The appeals committee shall act as a quasi-judicial body whose purpose is to determine whether the corporation followed proper and authorized procedures related to the acquisition or disposal of real property held in the land bank, its applicability to the appellant, and to rule upon the actions of the official. The appeals committee shall not be bound by formal rules of evidence applicable to the various courts of the state.

(f) Hearings before the appeals committee shall proceed as follows:

(1) The corporate official shall explain the official's decision and the reasons for the official's decision related to the real property at issue;

(2) The appellant shall explain the appellant's reasons for protesting the decision of the official;

(3) The appeals committee may request further information from any corporate official. The appeals committee shall not have the power of subpoena;

(4) The appeals committee shall deliberate and render a decision by a majority vote as to whether the official acted appropriately in making the decision. The decision shall also include a recommendation for appropriate legislative action to be taken by the local government, if any is required or recommended, to remedy the issue in accordance with the decision rendered by the appeals committee;

(5) Decisions will be reduced to writing and copies shall be sent to all parties, including the legislative body of the local government or local governments, as appropriate, and shall become a part of the minutes of the appeals committee and the appropriate legislative body;

(6) Decisions of the appeals committee shall be final.



§ 13-30-119 - Monitoring of corporation by comptroller of the treasury.

(a) The comptroller of the treasury shall monitor the actions of the corporation for a period of three (3) years from the date the corporation is created.

(b) No later than March 1st following the end of the third year of the creation of the corporation, the comptroller shall file a report with the governor and the state and local government committee of the senate and the local government committee of the house of representatives with recommendations concerning whether the pilot project should be continued, expanded or discontinued, together with recommended legislative actions based on such decision.



§ 13-30-120 - Corporation not to own, hold, maintain or manage real property acquired through eminent domain.

Notwithstanding any provision of this chapter to the contrary, a corporation created pursuant to the chapter shall not own, hold, maintain, or manage any real property acquired through eminent domain by any county or municipality of this state.









Title 15 - Holidays

Chapter 1 - Holidays

§ 15-1-101 - Legal holidays.

January 1; the third Monday in January, "Martin Luther King, Jr. Day"; the third Monday in February, known as "Washington Day"; the last Monday in May, known as "Memorial" or "Decoration Day"; July 4; the first Monday in September, known as "Labor Day"; the second Monday in October, known as "Columbus Day"; November 11, known as "Veterans' Day"; the fourth Thursday in November, known as "Thanksgiving Day"; December 25; and Good Friday; and when any one (1) of these days falls on Sunday, then the following Monday shall be substituted; and when any of these days falls on Saturday, then the preceding Friday shall be substituted; also, all days appointed by the governor or by the president of the United States as days of fasting or thanksgiving, and all days set apart by law for holding county, state, or national elections, throughout this state, are made legal holidays, and the period from twelve o'clock (12:00) noon to twelve o'clock (12:00) midnight of each Saturday which is not a holiday is made a half-holiday, on which holidays and half-holidays all public offices of this state may be closed and business of every character, at the option of the parties in interest of the same, may be suspended.



§ 15-1-102 - Friday holidays -- Optional suspension of Saturday business.

Whenever January 1, July 4 or December 25 falls on Friday, then any corporation, firm or individual shall, on the succeeding Saturday, have the privilege and option to suspend business activities completely or partially and shall not incur any liability for failure to exercise on such a Saturday all of the lawful functions authorized by law; provided, that nothing herein shall be construed to compel any corporation, firm or individual to suspend lawful business functions on such a Saturday, as it is optional whether this right is exercised.



§ 15-1-103 - Banks -- Optional Saturday business.

Nothing in any law shall in any manner affect the validity of, or render void or voidable, the payment, certification, or acceptance of a check or other negotiable instrument or any other transaction by a bank in this state, because done or performed on any legal holiday or on any Saturday between twelve o'clock (12:00) noon and twelve o'clock (12:00) midnight; provided, that such payment, certification, acceptance, or other transaction would be valid if done or performed on any business day other than a legal holiday, or if done or performed before twelve o'clock (12:00) noon on such Saturday. Nothing herein shall be construed to compel any bank, which by law or custom is entitled to close on a legal holiday, or is entitled to close at twelve o'clock (12:00) noon on any Saturday, to keep open for the transaction of business or to perform any of these acts or transactions on any legal holiday or on any Saturday after twelve o'clock (12:00) noon, except at its own option.



§ 15-1-104 - Banks -- Optional suspension of Wednesday, Thursday, or Saturday morning business.

Every corporation, firm or individual doing a banking business in this state has the privilege and option to suspend business activities completely or partially on Wednesday, Thursday or Saturday mornings of each week and shall not incur any liability for failure then to exercise all of the lawful functions authorized by law; provided, that nothing herein shall be construed to compel any corporation, firm or individual doing a banking business in this state to suspend lawful functions on Wednesday, Thursday or Saturday mornings of each week.






Chapter 2 - Days of Special Observance

§ 15-2-101 - Additional special observance days.

Each year it is the duty of the governor of this state to proclaim the following as days of special observance: January 19, "Robert E. Lee Day"; February 12, "Abraham Lincoln Day"; March 15, "Andrew Jackson Day"; June 3, "Memorial Day" or "Confederate Decoration Day"; July 13, "Nathan Bedford Forrest Day"; and November 11, "Veterans' Day." The governor shall invite the people of this state to observe the days in schools, churches, and other suitable places with appropriate ceremonies expressive of the public sentiment befitting the anniversary of such dates.



§ 15-2-102 - Mothers' Day.

The second Sunday of May of each year is to be especially observed as "Mothers' Day," to be proclaimed as such by the governor.



§ 15-2-103 - Statehood Day.

June 1 of each year is declared an historical day to commemorate the admission of the state into the Union, such day to be known as "Statehood Day"; provided, that this day is not a legal holiday.



§ 15-2-104 - Family Day.

The last Sunday in August of each year is to be especially observed as "Family Day," to be proclaimed as such by the governor to bring attention and honor to the importance of the family as the basis of our state and nation.



§ 15-2-105 - Franklin D. Roosevelt Day.

January 30 of each year is to be observed as "Franklin D. Roosevelt Day," to be proclaimed as such by the governor to honor and recognize President Roosevelt as the father of the civilian conservation corps. Such day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-106 - American Indian Day.

(a) The fourth Monday in September of each year is to be especially observed in Tennessee as "American Indian Day," and that on this day schools, clubs, and civic and religious organizations are encouraged to recognize the contributions of American Indians with suitable ceremony and fellowship designed to promote greater understanding and brotherhood between American Indians and the non-Indian people of the state of Tennessee.

(b) The governor shall, prior to the fourth Monday in September of each year, issue a proclamation inviting and urging the people of the state to observe American Indian Day with suitable ceremony and fellowship.

(c) The department of education and the commission of Indian affairs shall make, within the limits of funds available for such purpose, information available to all people of this state regarding American Indian Day and the observance thereof.



§ 15-2-107 - Tennessee P.O.W.-M.I.A. Recognition Week.

The week beginning the third Friday of September and extending through the following Thursday of each year shall be designated as "Tennessee P.O.W.-M.I.A. Recognition Week" in recognition of the sacrifices of the citizens who were captured by the enemy or are missing in action.



§ 15-2-108 - Scottish, Scots-Irish Heritage Day.

June 24 of each year is to be observed as "Scottish, Scots-Irish Heritage Day," to be proclaimed as such by the governor to honor and recognize the contributions people of Scottish and Scots-Irish heritage made to the founding and development of Tennessee. Such day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-109 - Workers' Memorial Day.

April 28 of each year is to be observed as "Workers' Memorial Day", to be proclaimed as such by the governor to honor and recognize workers killed and injured on the job. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-110 - John Sevier Day.

June 23 of each year shall be observed as "John Sevier Day," to be proclaimed as such by the governor to honor and recognize John Sevier for his important role in Tennessee attaining statehood and his meritorious service as the state's first governor. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-111 - Harriet Tubman Day.

March 10 of each year shall be observed as "Harriet Tubman Day," to be proclaimed as such by the governor to honor and recognize Harriet Tubman for her important role in the history of Tennessee and the United States of America as an abolitionist and champion of equal rights for all people. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-112 - Bluegrass Day.

The fourth Saturday in May of each year shall be observed as "Bluegrass Day," to be proclaimed as such by the governor, to honor and recognize bluegrass music, its great beauty and artistry, and its prominent place in Tennessee's proud heritage and present day economy. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-113 - Emancipation Day.

August 8 of each year shall be observed as "Emancipation Day," to be proclaimed as such by the governor, to honor and recognize the celebration of the action of Andrew Johnson in freeing Andrew Johnson's personal slaves on August 8, 1863, and the significance of emancipation in the history of Tennessee. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-114 - Patriots' Day.

April 19 of each year shall be observed as "Patriots' Day," to be proclaimed as such by the governor, to honor and recognize the opening events of the War of the Revolution and the struggle through which the nation passed in its early days. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-115 - Wilma Rudolph Day.

June 23 of each year shall be observed as "Wilma Rudolph Day," to be proclaimed as such by the governor, to honor and recognize the late Wilma Rudolph for her inspirational example in overcoming childhood disability to excel as an athlete, her numerous athletic accomplishments, including winning three gold medals at the 1960 Olympics, her courage in combating segregation, and her humanitarian work as a United States goodwill ambassador. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-116 - Vietnam Veterans Day.

March 29 of each year shall be observed as "Vietnam Veterans Day," to be proclaimed as such by the governor, to honor and recognize the veterans who served during the Vietnam War. State agencies, interested organizations and groups and individuals are encouraged to fly the United States flag accompanied by the MIA/POW flag on this day. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-117 - Towing and Recovery Week.

The week that includes the third Saturday in September shall be observed as "Towing and Recovery Week" in this state, to be proclaimed as such by the governor, to honor the thousands of operators, manufacturers, suppliers, and other dedicated men and women who serve our state's motoring public with courtesy and courage while promoting safety on our roads and highways. This week shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-118 - Tennessee and United States Constitutions Day.

September 17 of each year shall be observed as "Tennessee and United States Constitutions Day," to be proclaimed as such by the governor, to honor and commemorate the creation and signing of the supreme laws of our state and land on June 1, 1796, and September 17, 1787. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-119 - Firefighters' Memorial Day.

October 9 of each year shall be observed as "Firefighters' Memorial Day," to be proclaimed as such by the governor, to honor and recognize firefighters in this state for their courageous and dedicated service. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-120 - Gold Star Mother's Day.

The last Sunday in September of each year shall be observed as "Gold Star Mother's Day," to be proclaimed as such by the governor, to honor Tennessee's Gold Star Mothers for their courage, resolve and strength in the face of great personal loss. State agencies, interested organizations and groups and individuals are encouraged to fly the United States flag on this day as a public expression of our state's sympathy and respect for our Gold Star Mothers. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-121 - Volunteer Firefighters Week -- Rescue Squad Week.

(a) The first full week in March of each year shall be observed as "Volunteer Firefighters Week," to be proclaimed as such by the governor, to honor and recognize volunteer firefighters in this state for their courageous and dedicated service. This week shall not be a legal holiday as defined in § 15-1-101.

(b) The third full week in May of each year shall also be observed as "Rescue Squad Week," to be proclaimed as such by the governor, to honor and recognize rescue squad personnel in this state for their tireless and invaluable service. Such week shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-122 - Tennessee National Guard Day.

March 3 of each year shall be observed as "Tennessee National Guard Day" to be proclaimed as such by the governor, to honor and recognize Tennessee national guard personnel for their service and sacrifices in defense of our nation and for responding to domestic missions within the borders of our state. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-123 - Lymphedema Awareness Week.

The third week of June each year shall be observed as "Lymphedema Awareness Week," to be proclaimed as such by the governor, to encourage all medical facilities in the state to dedicate more time, energy, and funding to the diagnosing and treatment of the disease. This week shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-124 - Transverse Myelitis Awareness Day.

June 6 of each year shall be observed as "Transverse Myelitis Awareness Day," to be proclaimed as such by the governor, to raise public awareness about this debilitating neurological spinal cord disorder. This day shall not be a legal holiday, as defined in § 15-1-101.



§ 15-2-125 - Police Memorial Day.

May 11 of each year shall be observed as "Police Memorial Day," to be proclaimed as that day by the governor, to honor and recognize law enforcement officers in this state for their dedication and selfless service. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-126 - Agriculture Literacy Week.

The week that includes the third Thursday in November each year shall be designated "Agriculture Literacy Week" in Tennessee, to be proclaimed as such by the governor, to promote agricultural literacy and the need to educate students about the importance of agriculture to our state and our nation. This week shall not be a legal holiday as defined in § 15-1-101.









Title 16 - Courts

Chapter 1 - General Provisions

Part 1 - In General

§ 16-1-101 - Vesting of judicial power.

The judicial power of the state is vested in judges of the courts of general sessions, recorders of certain towns and cities, circuit courts, criminal courts, common law and chancery courts, chancery courts, courts of appeals, and the supreme court, and other courts created by law.



§ 16-1-102 - Powers of court.

Every court has the power to:

(1) Enforce order in its immediate presence, or as near thereto as is necessary to prevent interruption, disturbance, or hindrance to its proceedings;

(2) Enforce order before a person or body acting under its authority;

(3) Compel obedience to its judgments, orders, and process, and to the order of a judge out of court, in an action or proceeding in court;

(4) Control, in furtherance of justice, the conduct of its officers, and all other persons connected with a judicial proceeding before it, in every matter pertaining to the proceeding;

(5) Administer oaths whenever it may be necessary in the exercise of its powers and duties; and

(6) Control its process and orders.



§ 16-1-103 - Contempt.

For the effectual exercise of its powers, every court is vested with the power to punish for contempt, as provided for in this code.



§ 16-1-104 - Conflicts in use of courtroom.

In case of conflict among the courts, the use of the courtroom may be regulated by consent, in which case the court yielding the room may hold its session in any other room within the limits of the county seat. If no agreement is made, the circuit court shall be preferred to the chancery court. If excluded from the courtroom on Monday, the circuit court shall try no jury causes on that day, except by consent of parties.



§ 16-1-105 - Court outside courtroom.

(a) If for any cause, in the opinion of the court deemed sufficient, it is impracticable or inconvenient for any court to hold its session at the courthouse, or place designated by law, it shall be lawful for the court to hold its session, or any part of its session, at any other room within the limits of the county seat, or at any other room open to the public within an institution of the department of correction or the department of children's services if the court deems it necessary, and all its proceedings at such place, whether in civil or criminal cases, are as valid as if done at the courthouse.

(b) Nothing in this section shall be construed as preventing or prohibiting a county that has constructed a criminal justice building or facility, or that uses a building or facility, that is not located within the limits of the county seat, from holding criminal court in that building or facility; provided, that it is located within the limits of the county. If the building or facility is used to hold criminal court, a defendant may be indicted, prosecuted, tried and convicted in that building or facility as if done at the courthouse.



§ 16-1-106 - Minutes.

(a) The minutes of the court for each day's work shall be signed by the judge. The minute book shall provide a place for the judge's signature after the minute entries each day; however, where the orders of the court are photocopied so that an accurate facsimile of the entire order and judge's signature appears, it shall be sufficient for the judge to sign at the end of the minute book approving all the minutes in the book.

(b) When any judge or chancellor fails to sign the minutes of the judge's or chancellor's court because of death, vacancy in office or disability, or for any other reason, the judge's or chancellor's successor shall examine all the unsigned minutes, and if the successor finds that the unsigned minutes satisfactorily represent the true and complete proceedings of the court, the successor shall so certify. The judge's or chancellor's successor shall examine any decree or order that has been signed by the deceased or disabled predecessor but that has not been spread upon the minutes of the court, and if the successor finds that the decree or order is a true and complete decree or order, the successor shall direct that the decree or order be spread upon the minutes of the court and certify the minutes. Any minutes certified by a judge or chancellor pursuant to this subsection (b) have the same force and effect as minutes entered pursuant to subsection (a).



§ 16-1-107 - Power to sell land.

In all suits, instituted according to law, to sell the real estate of decedents for the payment of debts, or to sell lands for partition, a court of record may decree a sale of lands lying in any part of the state.



§ 16-1-108 - Vesting title by decree or clerk's deed.

Courts having jurisdiction to sell lands, instead of ordering parties to convey, may divest and vest title directly by decree, or empower the clerk to make title.



§ 16-1-109 - Registration of decree or clerk's deed.

The decree or deed of the clerk, as the case may be, has the same force and effect as a conveyance by the party, and shall be registered.



§ 16-1-110 - Implied covenants in sales of land.

In cases where the sale is made at the voluntary instance of parties, the decree or deed of the clerk shall imply a covenant of seisin and warranty of title by the parties whose interest is sold, their heirs and representatives, unless otherwise provided in the face of the decree.



§ 16-1-111 - Use of papers filed in federal courts.

In all cases that have been removed from the courts of the state to the federal courts, and that have been afterward remanded to the state courts, the pleadings, depositions and proofs that have been filed in the federal court during its pendency there shall be used as if the pleadings, depositions and proofs had been originally filed in the state court. In cases where the original depositions, pleadings and proofs cannot be obtained from the federal court for use in the state court, then certified copies of the original depositions, pleadings and proofs may be obtained from the federal court, for use in the state court, instead of the originals.



§ 16-1-112 - Justice of the peace -- Name change throughout code.

Tennessee Code Annotated is amended in each of its provisions providing the judicial powers, duties, functions or jurisdiction of the justice of the peace to delete references to "justice of the peace" or any variation of those words and to substitute instead references to the "court of general sessions" or "judge of the court of general sessions" or a variation of those words. The Tennessee code commission is granted the authority to reword the provisions to conform to the appropriate reference and sentence structure and to make grammatical changes necessary to effect those word changes without any change of substantive law.



§ 16-1-113 - Court business and filings -- Facsimile transmissions.

(a) It is the intent of the general assembly, in recognition of the common practice and use of facsimile transmissions (faxes) in business and government, to:

(1) Promote a more efficient means of filing documents and overcome expenses and delays entailed in long distance communication; and

(2) Enable courts in this state to implement procedures for the filing of documents by fax.

(b) Courts in this state may implement procedures for the transmission of documents by fax machines in accordance with this section and § 16-3-408 and the Tennessee supreme court rules.



§ 16-1-114 - Immunity for judges sitting specially or by interchange.

Any judge or lawyer sitting specially under § 16-15-209 or § 17-2-208 or by interchange shall have the same immunity as the judge for whom the judge or lawyer is sitting, and the state or county that would provide the defense for the judge for whom the lawyer or judge is sitting shall be required to provide the defense for the substitute judge.



§ 16-1-115 - Electronic signatures.

Notwithstanding any provision of law to the contrary, courts in this state may implement procedures for the use of electronic signatures in the signing of pleadings, court orders, judgment orders, affidavits of complaint, arrest warrants, a mittimus or other court documents. An electronic signature may be used to sign a document and shall have the same force and effect as a written signature.



§ 16-1-116 - Transfer of actions or appeals.

Notwithstanding any other provision of law or rule of court to the contrary, when an original civil action, an appeal from the judgment of a court of general sessions, or a petition for review of a final decision in a contested case under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, is filed in a state or county court of record or a general sessions court and such court determines that it lacks jurisdiction, the court shall, if it is in the interest of justice, transfer the action or appeal to any other such court in which the action or appeal could have been brought at the time it was originally filed. Upon such a transfer, the action or appeal shall proceed as if it had been originally filed in the court to which it is transferred on the date upon which it was actually filed in the court from which it was transferred.



§ 16-1-117 - Reporting case statistics -- Automated court information system.

(a) It is the duty of the administrative office of the courts to collect, develop, and maintain uniform statistical information relative to court caseloads in Tennessee. To assist the administrative office of the courts in this duty, the clerks of each court shall report case data as set forth below:

(1) Each criminal case shall be assigned a unique docket number. A criminal case shall be defined and reported as a single charge or set of charges arising out of a single incident concerning a single defendant in one (1) court proceeding. An incident shall be all criminal activity occurring on the same date. A court proceeding refers to a single level of court, such as general sessions or circuit. An appeal, probation revocation, or other post-judgment proceeding shall be considered a separate case. This definition shall not alter the practice in the Tennessee rules of criminal procedure dealing with joinder and severance of criminal cases. In addition, in courts of record, multiple incidents shall be counted as a single case when the charges are of a related nature and it is the district attorney general's intention that all of the charges be handled in the same court proceeding pursuant to a single indictment. If a case has more than one (1) charge or count, then the administrative office of the courts shall count the case according to the highest class of charge or count for the weighted caseload study based on the formula set out in § 16-2-513(a). Nothing in this subdivision (a)(1) shall operate to deprive court clerks of any fees to which they were entitled prior to July 1, 2014;

(2) A civil case shall be defined as all motions, petitions, claims, counterclaims or proceedings between the parties resulting from the initial filing until the case is disposed. A unique docket number will be assigned to a civil case upon filing. Until the case is disposed, all subsequent motions, petitions, claims, counterclaims or proceedings between the parties resulting from the initial filing will be handled under the assigned docket number and will not be assigned a new docket number. Once a civil case has been disposed and further actions occur on the case, the original case will be reopened using the same docket number under which it was originally filed and is subject to additional court costs. All subsequent motions, petitions, claims, counterclaims or proceedings relating to the reopened case will be handled under the one reopened case docket number until disposed. Any subsequent re-openings will still use the original docket number, but will be counted by the administrative office of the courts as a new case for case-reporting purposes and are subject to additional court costs. Civil cases in courts of record shall be counted and reported to the administrative office of the courts according to this subdivision (a)(2);

(3) All general sessions courts and municipal courts with general sessions jurisdiction shall collect and provide court data to the administrative office of the courts based on the definitions for criminal and civil cases as provided in subdivisions (a)(1) and (2);

(4) All courts of record, except for juvenile courts, and all general sessions courts and municipal courts with general sessions jurisdiction shall report caseload data to the administrative office of the courts not less than one (1) time each month, so that all cases filed and disposed in one (1) month have been received by the administrative office of the courts by the fifteenth day of the following month in which the case is filed or disposed. The administrative office of the courts shall create forms to be used by each court in reporting the caseload data;

(5) The administrative office of the courts will provide written notification to any responsible party found not to be in compliance with the reporting requirements. Written notification will detail the type of noncompliance and recommend the corrective action to be taken. If compliance is not achieved during the subsequent reporting period following notification, the administrative office of the courts will no longer accept data from the office not in compliance until such time as the errors are corrected. Notification of this action will be sent to all judges, district attorneys general, district public defenders and court clerks within the district where the noncomplying office is located. Notification will also be sent to the district attorneys general conference, the district public defender conference, the administrative office of the courts and the county officials association of Tennessee. Any periods of noncompliance will also be reported in the annual report to the judicial council and to the chairs of the civil justice committee of the house of representatives and the judiciary committee of the senate;

(6) (A) The clerks of those courts wherein commitments to a mental institution, as defined in § 16-10-213, are ordered or persons are adjudicated as a mental defective, as defined in § 16-10-213, shall report information described in § 16-10-213(c) regarding individuals who have been adjudicated as a mental defective or judicially committed to a mental institution. Included in the report pursuant to this subdivision (a)(6)(A) shall be the date in which such information was also reported to the federal bureau of investigation-NICS index;

(B) The clerks of those courts unable to make direct reports to the federal bureau of investigation-NICS index, pursuant to the reporting requirements of §§ 16-10-213, 16-11-206, 16-15-303 and 16-16-120, shall provide sufficient information to the administrative office of the courts who shall make such reports on behalf of those clerks as soon as practicable, but no later than the third business day following the date of receipt of signed order;

(C) The information reported pursuant to subdivision (a)(6)(A) shall be maintained as confidential and not subject to public inspection, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354;

(D) The administrative office of the courts shall provide written notification to any responsible party found not to be in compliance with the reporting requirements of this subdivision (a)(6) or with the reporting requirements of §§ 16-10-213, 16-11-206, 16-15-303 and 16-16-120. If compliance is not achieved during the subsequent reporting period following notification, the administrative office of the courts will no longer accept data from the office not in compliance. Notification of this action will be sent to all judges, district attorneys general, district public defenders and court clerks within the district where the noncomplying office is located. Notification will also be sent to the district attorneys general conference, the district public defenders conference, the administrative office of the courts and the county officials association of Tennessee. Any periods of noncompliance will also be reported in the annual report to the chair of the judiciary committee of the senate and the chair of the civil justice committee of the house of representatives.

(b) Any automated court information system being used or developed on or after July 1, 2003, including, but not limited to, the Tennessee court information system (TnCIS) being designed pursuant to § 16-3-803(h), shall ensure comparable data will be reported to the administrative office of the courts with respect to courts of record, and criminal cases in general sessions courts and municipal courts with general sessions jurisdiction, using the definitions and standards set forth in subsection (a). Each system shall use the Tennessee code citation on each criminal charge, and have the capability of using this information to classify the type and class of each charge.



§ 16-1-118 - Utilization of electronic court filing system provider authorized by the administrative office of the courts.

Unless otherwise provided by law, all courts in this state that implement an electronic court filing system pursuant to Tennessee Supreme Court Rule 46 and Tennessee Rule of Civil Procedure 5B shall utilize only a system provider authorized by the administrative office of the courts. The administrative office of the courts shall establish technical standards with the goals of ensuring integrity of filings, assuring an environment that promotes uniformity and ease of filing, and providing the framework for future compatibility among e-filing solutions implemented by local and state courts. Nothing in this section shall require the administrative office of the courts to begin implementing a statewide e-filing system.






Part 2 - Defense of Unclean Hands [Repealed]

§ 16-1-201 - [Repealed.]

HISTORY: Acts 2010, ch. 908, § 1; repealed by Acts 2012, ch. 518, § 1, effective February 23, 2012.



§ 16-1-202 - [Repealed.]

HISTORY: Acts 2010, ch. 908, § 1; repealed by Acts 2012, ch. 518, § 1, effective February 23, 2012.



§ 16-1-203 - [Repealed.]

HISTORY: Acts 2010, ch. 908, § 1; repealed by Acts 2012, ch. 518, § 1, effective February 23, 2012.



§ 16-1-204 - [Repealed.]

HISTORY: Acts 2010, ch. 908, § 1; repealed by Acts 2012, ch. 518, § 1, effective February 23, 2012.



§ 16-1-205 - [Repealed.]

HISTORY: Acts 2010, ch. 908, § 1; repealed by Acts 2012, ch. 518, § 1, effective February 23, 2012.



§ 16-1-206 - [Repealed.]

HISTORY: Acts 2010, ch. 908, § 1; repealed by Acts 2012, ch. 518, § 1, effective February 23, 2012.









Chapter 2 - Judicial Divisions and Districts

Part 1 - Appellate Courts

§ 16-2-101 - Grand divisions -- Appeals from Marion County.

(a) For the administration of justice in the supreme court, the court of appeals and the court of criminal appeals, the state is divided into the three (3) grand divisions described in §§ 4-1-201 -- 4-1-204.

(b) All appeals, writs of error and appeals in the nature of a writ of error from the chancery and circuit courts of Marion County shall be granted to and heard by the supreme court, the court of appeals and the court of criminal appeals, within their respective jurisdictions, sitting at Nashville.



§ 16-2-102 - Places where supreme court sessions held.

The supreme court for the eastern division is held at Knoxville; for the middle division, at Nashville; and for the western division, at Jackson. In addition to the places where the supreme court is required to be held by the Constitution of Tennessee, it may be held in other places that the chief justice may from time to time designate.



§ 16-2-103 - Times of supreme court sessions.

The court shall hold one (1) session each year, as follows: at Knoxville on the second Monday in September; at Nashville on the first Monday in December; and at Jackson on the first Monday in April of each year.



§ 16-2-104 - Transfer of supreme court cases between divisions.

The supreme court is empowered to direct the hearing of all of the cases coming to the supreme court from any county, in any division of the state, in any other division of the state; provided, that all appeals, appeals in error, writs of error, petitions for certiorari and all other proceedings for the correction of error arising in the respective divisions shall be taken to Knoxville, Nashville and Jackson, transcripts there filed, and all decrees, orders and judgments shall be entered at Knoxville, Nashville and Jackson; provided, however, that nothing in this section shall be construed to interfere with or dispense with the regular sittings of the supreme court at Knoxville, Nashville and Jackson, for the trial and disposition of the causes in the respective grand divisions of the state, but that this section shall only apply to emergency causes, to causes wherein the general public welfare demands a speedy hearing, to causes involving the title to any public office, or to causes where the parties agree thereto, arising in any grand division, either during vacation or when the court is sitting in some other grand division, or to the consideration and decision of causes which the court, sitting in any grand division, has not had time to decide before adjourning.



§ 16-2-105 - Transfer of supreme court cases by consent of parties.

The hearing and determination of any case, other than those involving emergency or general public welfare referred to in § 16-2-104, may, upon written application, presented in person by counsel representing all parties, and with the unanimous approval of the court, be transferred from any one (1) grand division to the court sitting in any other grand division of the state, this provision being intended to expedite the hearing of important cases, the speedy determination of which is advisable.



§ 16-2-107 - Transfer of cause of action.

In judicial districts that have a separate circuit and chancery court or in districts that have more than one (1) division of circuit or chancery court, if a civil cause of action is filed in the improper court or the improper division of court within the judicial district, upon the motion of either party, or upon the court's own motion, the civil cause of action may be transferred to the proper court or proper division within such district.






Part 2 - Circuit and Criminal Divisions Enumerated



Part 3 - Chancery Divisions Enumerated



Part 4 - Special Chancery Divisions Enumerated



Part 5 - Trial Courts

§ 16-2-501 - Legislative purpose -- Existing courts.

(a) The general assembly expressly declares that its purpose in enacting this part is to reorganize the existing trial court system of this state in such a way that its growth occurs in a logical and orderly manner. It does not have as its purpose the abolition of any court or judicial office.

(b) Nothing in this part shall be construed as altering, diminishing or abolishing chancery court or the constitutional and historical distinctions between chancery court and circuit court.



§ 16-2-502 - Titles of judges -- Jurisdiction.

Each trial court judge shall continue to be officially known and designated as either a chancellor, circuit court judge, criminal court judge, or law and equity court judge, depending upon the position to which the chancellor or judge was elected or appointed prior to June 1, 1984. Any judge or chancellor may exercise by interchange, appointment, or designation the jurisdiction of any trial court other than that to which the judge or chancellor was elected or appointed.



§ 16-2-503 - Filing and processing of actions.

Suits shall be filed in the same court and processed by the same clerk as they were filed and processed prior to September 1, 1984.



§ 16-2-504 - Selection of clerk and master -- Trial court judge as chancellor.

In those judicial districts in which this part has left a particular district without a chancellor, all trial court judges within that district shall be designated as chancellors for the purpose of selecting the clerk and master. The trial court judges shall also sit as chancellors for the purpose of disposing of those cases filed in chancery court. In judicial districts in which one (1) or more chancellors remain, the clerk and master shall continue to be selected as provided by law.



§ 16-2-505 - Election of additional judges -- Secretary -- Courtroom security -- Judicial candidates.

(a) In any judicial district in which § 16-2-506 requires the election of an additional judge, the election shall occur in August of that year. The qualified voters of the judicial district in which the election is required shall elect a person to the office of judge for that district. That person shall possess the same qualifications, powers and duties and shall receive the same compensation, payable in the same manner, benefits, emoluments and dignity of office as is required or provided by law for other judges.

(b) (1) If the election occurs in 1984, 1986, or 1988, the person elected shall hold office until September 1, 1990, and until that person's successor is elected and qualified. Thereafter, a judge shall be elected for an eight-year term. At the regular August election in 1990, the qualified voters of all judicial districts required by § 16-2-506 to elect an additional judge in such year shall elect a person to such office for a full eight-year term. The person elected in 1990 as an additional judge for each such district shall possess the same qualifications, powers and duties and shall receive the same compensation, payable in the same manner, benefits, emoluments and dignity of office as is required or provided by law for other circuit court judges.

(2) If the election occurs in 1992, 1994, or 1996, the person elected shall hold office until September 1, 1998, and until the person's successor is elected and qualified. Thereafter, a judge shall be elected for an eight-year term. At the regular August election in 1998, the qualified voters of all judicial districts required by § 16-2-506 to elect an additional judge in 1992, 1994, 1996 or 1998 shall elect a person to such office for a full eight-year term. The person elected in 1998 shall possess the same qualifications, powers and duties and shall receive the same compensation, payable in the same manner, benefits, emoluments and dignity of office as is required or provided by law for other circuit court judges or chancellors.

(3) If the election occurs in 2000, 2002, or 2004, the person elected shall hold office until September 1, 2006, and until the person's successor is elected and qualified. Thereafter, a judge shall be elected for an eight-year term. At the regular August election in 2006, the qualified voters of all judicial districts required by § 16-2-506 to elect an additional judge in 2000, 2002, 2004 or 2006 shall elect a person to such office for a full eight-year term. The person elected in 2006 shall possess the same qualifications, powers and duties and shall receive the same compensation, payable in the same manner, benefits, emoluments and dignity of office as is required or provided by law for other circuit court judges or chancellors.

(4) Any vacancy occurring in the office of one (1) of the circuit court judges elected pursuant to § 16-2-506 shall be filled as provided by law.

(c) Upon the election of a judge pursuant to § 16-2-506, there is created the position of secretary for that judge. The judge shall select a suitable person to fill the position of secretary and that person shall receive the same compensation, payable in the same manner, as is provided by law for the secretary of the other judges in the district. The secretary shall perform the duties assigned by the judge.

(d) (1) It is the responsibility of the counties comprising the judicial district to provide a judge elected pursuant to § 16-2-506 with sufficient space and facilities in which to conduct the business and duties of the court.

(2) Each county shall establish a court security committee composed of the county mayor, sheriff, district attorney general, the presiding judge of the judicial district and a court clerk from the county to be designated by the presiding judge, for the purpose of examining the space and facilities to determine the security needs of the courtrooms in the county in order to provide safe and secure facilities.

(3) Upon completion of the examination of security needs, the following procedure shall be followed:

(A) The administrative office of the courts shall distribute to each court security committee a copy of the minimum security standards as adopted by the Tennessee judicial conference, and each committee shall review and consider these standards in determining court security needs.

(B) No later than May 15 each year, the court security committee shall report its findings to the county legislative body and the administrative office of the courts.

(C) The county legislative body shall review and consider the recommendations of the court security committee in the preparation of each fiscal year budget.

(D) No later than December 1 each year, the county legislative body shall report to the administrative office of the courts any action taken to meet the security needs.

(E) No later than January 15 each year, the administrative office of the courts shall report to the general assembly on the compliance by each county government with the security needs established by the court security committee.

(4) Any recommendation by the court security committee requiring county expenditures shall be subject to approval of the county legislative body.

(e) Any person who seeks election to the office of circuit court judge, criminal court judge, law and equity court judge or chancellor, whether the judgeship is created by this part or was in existence on April 1, 1984, shall qualify as provided by law with the various election commissions in the counties comprising the judicial district in which the person seeks election. At the time of qualification, the person shall designate to each such commission the court and part of the court, if any, to which that person seeks election. If properly qualified, the names of all of the judicial candidates shall appear on the official ballot by the court and part of court, if any, previously designated and the candidate who shall receive the highest number of votes cast for judge of each part of each court shall be declared elected.



§ 16-2-506 - Establishment of judicial districts -- Assistant district attorneys general -- Criminal investigators -- Equity and law courts -- Chancery courts.

The state is divided into thirty-one (31) judicial districts composed as follows:

(1) (A) The first judicial district consists of the counties of Carter, Johnson, Unicoi and Washington. The four (4) incumbent trial court judges and the district attorney general currently residing in those counties shall continue to serve the first judicial district in their respective capacities. In 1988, the qualified voters of the first judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512;

(B) The district attorney general of the first judicial district is entitled to nine (9) assistant district attorney general positions and one (1) criminal investigator position;

(2) (A) The second judicial district consists of the county of Sullivan. The three (3) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the second judicial district in their respective capacities. Effective September 1, 1984, the law and equity court currently located in Sullivan County shall become a chancery court for the second judicial district and the current law and equity judge shall become a chancellor who on such date shall possess the same jurisdiction, powers and duties and shall receive the same compensation, benefits, emoluments and dignity of office as is required or provided by law for chancellors. In 1984, the qualified voters of the second judicial district shall elect an additional judge in accordance with § 16-2-505 to serve part II of the circuit court of such district;

(B) The district attorney general of the second judicial district is entitled to eight (8) assistant district attorney general positions and two (2) criminal investigator positions;

(3) (A) The third judicial district consists of the counties of Greene, Hamblen, Hancock and Hawkins. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the third judicial district in their respective capacities. In 1986, the qualified voters of the third judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512. In 1990, the qualified voters of the third judicial district shall elect an additional circuit court judge in accordance with § 16-2-505 to serve part III of the circuit court of such district;

(B) The district attorney general of the third judicial district is entitled to nine (9) full-time assistant district attorney general positions and three (3) criminal investigator positions;

(4) (A) The fourth judicial district consists of the counties of Cocke, Grainger, Jefferson and Sevier. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the fourth judicial district in their respective capacities. Notwithstanding any other provision of law or this part to the contrary, the chancellor currently serving in the fourth judicial district shall also serve the fifth judicial district. As long as the chancellor for the fourth judicial district also serves the fifth judicial district, such chancellor shall be elected by the qualified voters of both such districts and may reside in either district. In 1990, the qualified voters of the fourth judicial district shall elect an additional circuit court judge in accordance with § 16-2-505 to serve part III of the circuit court of such district. Effective September 1, 1998, there is created an additional circuit court in the fourth judicial district. At the August 1998 general election, the qualified voters of the fourth judicial district shall elect a person in accordance with § 16-2-505, to serve as judge of the circuit court created by this section for an eight-year term;

(B) The district attorney general of the fourth judicial district is entitled to seven (7) assistant district attorney general positions and two (2) criminal investigator positions;

(5) (A) The fifth judicial district consists of the county of Blount. The two (2) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the fifth judicial district in their respective capacities;

(B) The district attorney general of the fifth judicial district is entitled to five (5) assistant district attorney general positions and one (1) criminal investigator position;

(6) (A) The sixth judicial district shall consist of the county of Knox. The nine (9) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the sixth judicial district in their respective capacities. In 1986, the qualified voters of the sixth judicial district shall elect an additional chancellor in accordance with § 16-2-505 to serve part III of the chancery court of such district;

(B) The district attorney general of the sixth judicial district is entitled to sixteen (16) assistant district attorney general positions and two (2) criminal investigator positions;

(7) (A) The seventh judicial district consists of the county of Anderson. The two (2) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the seventh judicial district;

(B) The district attorney general of the seventh judicial district is entitled to three (3) assistant district attorney general positions and one (1) criminal investigator position;

(8) (A) The eighth judicial district consists of the counties of Campbell, Claiborne, Fentress, Scott and Union. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the eighth judicial district in their respective capacities;

(B) The district attorney general of the eighth judicial district is entitled to six (6) assistant district attorney general positions and two (2) criminal investigator positions;

(9) (A) The ninth judicial district consists of the counties of Loudon, Meigs, Morgan and Roane. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the ninth judicial district in their respective capacities. In 1984, the qualified voters of the ninth judicial district shall elect a chancellor in accordance with § 16-2-505 to serve part I of the chancery court of such district;

(B) The district attorney general of the ninth judicial district is entitled to five (5) assistant district attorney general positions and two (2) criminal investigator positions;

(10) (A) The tenth judicial district consists of the counties of Bradley, McMinn, Monroe and Polk. The four (4) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the tenth judicial district in their respective capacities. In 1986, the qualified voters of the tenth judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512;

(B) The district attorney general of the tenth judicial district is entitled to ten (10) assistant district attorney general positions and two (2) criminal investigator positions;

(11) (A) The eleventh judicial district consists of the county of Hamilton. The nine (9) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the eleventh judicial district in their respective capacities;

(B) The district attorney general of the eleventh judicial district is entitled to seventeen (17) assistant district attorney general positions and four (4) criminal investigator positions;

(12) (A) (i) The twelfth judicial district consists of the counties of Bledsoe, Franklin, Grundy, Marion, Rhea and Sequatchie. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twelfth judicial district in their respective capacities. In 1986, the qualified voters of the twelfth judicial district shall elect an additional judge in accordance with § 16-2-505, to serve part III of the circuit court of such district;

(ii) Notwithstanding any other provision of this part to the contrary, from September 1, 1984 until September 1, 1990, the chancellor currently residing in the twelfth judicial district shall also serve as chancellor for Coffee and Warren counties in the fourteenth and thirty-first judicial districts, respectively;

(B) The district attorney general of the twelfth judicial district is entitled to eight (8) assistant district attorney general positions and two (2) criminal investigator positions;

(13) (A) The thirteenth judicial district consists of the counties of Clay, Cumberland, DeKalb, Overton, Pickett, Putnam and White. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the thirteenth judicial district in their respective capacities. In 1984, the qualified voters of the thirteenth judicial district shall elect an additional judge in accordance with § 16-2-505 to serve part II of the circuit court of such district. Effective September 1, 1998, there is created a criminal court in the thirteenth judicial district. At the August 1998 general election, the qualified voters of the thirteenth judicial district shall elect a person in accordance with § 16-2-505, to serve as judge of the criminal court created by this section for an eight-year term;

(B) The district attorney general of the thirteenth judicial district is entitled to eight (8) assistant district attorney general positions and two (2) criminal investigator positions;

(14) (A) The fourteenth judicial district consists of the county of Coffee. The incumbent trial court judge and district attorney general currently residing in such county shall continue to serve the fourteenth judicial district in their respective capacities. In 1990, the qualified voters of the fourteenth judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505, to serve the court and part of court designated pursuant to § 16-2-512. The additional judge elected in 1990 shall serve the fourteenth judicial district exclusively and the judge currently residing in such district shall also have the responsibility and duty to assist the judge of the thirty-first judicial district with the judge's docket by interchange;

(B) The district attorney general of the fourteenth judicial district is entitled to three (3) assistant district attorney general positions and one (1) criminal investigator positions;

(15) (A) The fifteenth judicial district consists of the counties of Jackson, Macon, Smith, Trousdale and Wilson. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the fifteenth judicial district. The present criminal court judge shall continue to serve as judge of the criminal court; the present chancellor shall continue to serve as judge of the chancery court; and the present circuit judge shall continue to serve as judge of the circuit court. Effective September 1, 1998, there is created an additional circuit court in the fifteenth judicial district. At the August 1998 general election, the qualified voters of the fifteenth judicial district shall elect a person in accordance with § 16-2-505, to serve as judge of the circuit court created by this section for an eight-year term;

(B) The district attorney general of the fifteenth judicial district is entitled to seven (7) assistant district attorney general positions and two (2) criminal investigator positions;

(16) (A) (i) The sixteenth judicial district consists of the counties of Cannon and Rutherford. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the sixteenth judicial district in their respective capacities. In 1984, the qualified voters of the sixteenth judicial district shall elect an additional judge in accordance with § 16-2-505 to serve part II of the circuit court of such district;

(ii) On May 31, 1993, there is created an additional court in the sixteenth judicial district with the type of such court, type of judge to preside over such court and part of court being designated as provided in § 16-2-512. The position of judge or chancellor for such court is also created on such date and such position shall be filled by appointment as provided by law. The person so appointed shall serve until September 1, 1994, or until such person's successor is elected and qualified. At the August 1994 general election, the qualified voters of the sixteenth judicial district shall elect a judge or chancellor in accordance with § 16-2-505 to serve the court and part of court created by subdivision (16)(A)(ii);

(iii) Effective September 1, 1998, there is created an additional circuit court in the sixteenth judicial district. At the August 1998 general election, the qualified voters of the sixteenth judicial district shall elect a person in accordance with § 16-2-505, to serve as judge of the circuit court created by this section for an eight-year term;

(B) The district attorney general of the sixteenth judicial district is entitled to ten (10) assistant district attorney general positions and one (1) criminal investigator position;

(17) (A) The seventeenth judicial district consists of the counties of Bedford, Lincoln, Marshall and Moore. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the seventeenth judicial district in their respective capacities. Effective September 1, 1989, there is created the position of circuit court judge to serve part II of the circuit court of the seventeenth judicial district. Such position shall be filled by appointment of the governor as provided by law and the person so appointed shall serve until September 1, 1990, or until such person's successor is elected and qualified. In 1990, the qualified voters of the seventeenth judicial district shall elect a circuit court judge in accordance with § 16-2-505, to serve part II of the circuit court of such district. The judge of part II of such circuit court may be a resident of any county within the seventeenth judicial district and shall serve the entire district;

(B) The district attorney general of the seventeenth judicial district is entitled to five (5) assistant district attorney general positions and one (1) criminal investigator position;

(18) (A) (i) The eighteenth judicial district consists of the county of Sumner. The two (2) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the eighteenth judicial district in their respective capacities. In 1986, the qualified voters of the eighteenth judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512;

(ii) Notwithstanding any other provision of this part to the contrary, from September 1, 1984 until September 1, 1990, the circuit court judge currently residing in the eighteenth judicial district shall also serve the nineteenth judicial district;

(B) The district attorney general of the eighteenth judicial district is entitled to seven (7) assistant district attorney general positions and two (2) criminal investigator positions;

(19) (A) (i) The nineteenth judicial district consists of the counties of Montgomery and Robertson. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the nineteenth judicial district in their respective capacities. In 1984, the qualified voters of the nineteenth judicial district shall elect an additional judge in accordance with § 16-2-505 to serve part I of the circuit court of such district;

(ii) Notwithstanding any other provision of this part to the contrary, from September 1, 1984 until September 1, 1988, the chancellor currently residing in the nineteenth judicial district shall also serve as chancellor for Stewart County in the twenty-third judicial district;

(iii) The circuit court judge elected in 1984 to serve part I of the circuit court of the nineteenth judicial district shall be a resident of Robertson County but shall serve the entire district. In any subsequent election for part I of such circuit court, the judge may be a resident of any county within the district. Notwithstanding any other provision of this part to the contrary, from September 1, 1984 until September 1, 1986, the circuit judge for the nineteenth judicial district is authorized to sit by interchange in the eighteenth judicial district when requested to do so by the judges of the eighteenth judicial district. During such two-year period, nothing other than the agreement of the judges involved is necessary to effectuate such an interchange;

(iv) Effective September 1, 1984, the law and equity court currently located in Montgomery County shall become part II of the circuit court of the nineteenth judicial district and the current law and equity judge shall become judge of part II of such circuit court. On such date, such law and equity judge shall possess the same jurisdiction, powers and duties and shall receive the same compensation, benefits, emoluments and dignity of office as is required or provided by law for circuit court judges;

(v) In 1990, the qualified voters of the nineteenth judicial district shall elect an additional circuit court judge in accordance with § 16-2-505 to serve part III of the circuit court of such district;

(vi) Effective September 1, 2015, there is created in the nineteenth judicial district one (1) additional circuit court to be designated as division IV. The governor shall appoint a person to serve as judge of division IV of the circuit court. The person so appointed shall serve in such capacity until September 1, 2016, or until the person's successor is elected and qualified. At the August 2016 general election, the qualified voters of the nineteenth judicial district shall elect, in accordance with § 16-2-505, one (1) person to serve as judge of division IV of the circuit court. The person so elected at the August 2016 general election shall hold office until September 1, 2022, or until the person's successor is elected and qualified. Thereafter, the judge of division IV of the circuit court shall be elected for a full eight-year term;

(B) The district attorney general of the nineteenth judicial district is entitled to ten (10) assistant district attorney general positions and one (1) criminal investigator position;

(20) (A) (i) The twentieth judicial district consists of the county of Davidson. The twelve (12) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the twentieth judicial district in their respective capacities. In 1990, the qualified voters of the twentieth judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512. In 1998, the qualified voters of the twentieth judicial district shall elect an additional circuit court judge in accordance with the provisions § 16-2-505 to serve as judge of division VII of the circuit court of such district. In addition to the jurisdiction of a circuit court judge, the judge of division VII shall have concurrent chancery court jurisdiction and exclusive jurisdiction over the probate of wills and the administration of estates, including the estates of decedents and of wards under guardianships and conservatorships. Effective September 1, 1998, there is created an additional circuit court in the twentieth judicial district. At the August 1998 general election, the qualified voters of the twentieth judicial district shall elect a person in accordance with § 16-2-505, to serve as judge of the circuit court created by this section for an eight-year term;

(ii) Effective September 1, 2003, there is created in the twentieth judicial district one (1) additional chancery court to be designated as division IV and two (2) additional criminal courts to be designated as division V and division VI. The governor shall appoint a person to serve as chancellor of division IV of the chancery court, a person to serve as judge of division V of the criminal court and a person to serve as judge of division VI of the criminal court. The persons so appointed shall serve in such capacity until September 1, 2004, or until their successors are elected and qualified. At the August 2004 general election, the qualified voters of the twentieth judicial district shall elect, in accordance with § 16-2-505, one (1) person to serve as chancellor of division IV of the chancery court, one (1) person to serve as judge of division V of the criminal court and one (1) person to serve as judge of division VI of the criminal court. The persons so elected at the August 2004 election shall hold office until September 1, 2006, and until their successors are elected and qualified. Thereafter, the chancellor and judges shall be elected for full eight-year terms;

(B) The district attorney general of the twentieth judicial district is entitled to thirty (30) assistant district attorney general positions and five (5) criminal investigator positions;

(21) (A) The twenty-first judicial district consists of the counties of Hickman, Lewis, Perry and Williamson. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-first judicial district in their respective capacities. In 1986, the qualified voters of the twenty-first judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512. Effective January 1, 1998, there is created an additional circuit court in the twenty-first judicial district. At the August 1998 general election, the qualified voters of the twenty-first district shall elect a person in accordance with § 16-2-505, to serve as judge of the circuit court created by this section for an eight-year term;

(B) The district attorney general of the twenty-first judicial district is entitled to seven (7) assistant district attorney general positions, one (1) criminal investigator position, and one (1) additional assistant district attorney general position; provided, that the funding for such additional assistant district attorney general position is provided exclusively by the municipal and county governments that comprise the twenty-first judicial district;

(22) (A) The twenty-second judicial district consists of the counties of Giles, Lawrence, Maury and Wayne. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-second judicial district in their respective capacities. Effective September 1, 1998, there is created an additional circuit court in the twenty-second judicial district. At the August 1998 general election, the qualified voters of the twenty-second judicial district shall elect a person in accordance with § 16-2-505, to serve as judge of the circuit court created by this section for an eight-year term;

(B) The district attorney general of the twenty-second judicial district is entitled to eight (8) assistant district attorney general positions and two (2) criminal investigator positions;

(23) (A) The twenty-third judicial district consists of the counties of Cheatham, Dickson, Houston, Humphreys and Stewart. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-third judicial district in their respective capacities. In 1988, the qualified voters of the twenty-third judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512;

(B) The district attorney general of the twenty-third judicial district is entitled to seven (7) assistant district attorney general positions and two (2) criminal investigator positions. The fifth assistant district attorney general position shall not be filled unless full funding for the position is secured from local, federal or other funding sources apart from state appropriations;

(24) (A) The twenty-fourth judicial district consists of the counties of Benton, Carroll, Decatur, Hardin and Henry. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-fourth judicial district in their respective capacities. In 1984, the qualified voters of the twenty-fourth judicial district shall elect an additional judge in accordance with § 16-2-505 to serve part II of the circuit court of such district;

(B) The district attorney general of the twenty-fourth judicial district is entitled to five (5) assistant district attorney general positions and one (1) criminal investigator position;

(25) (A) The twenty-fifth judicial district consists of the counties of Fayette, Hardeman, Lauderdale, McNairy and Tipton. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-fifth judicial district in their respective capacities. In 1990, the qualified voters of the twenty-fifth judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512;

(B) The district attorney general of the twenty-fifth judicial district is entitled to nine (9) assistant district attorney general positions and one (1) criminal investigator position;

(26) (A) The twenty-sixth judicial district consists of the counties of Chester, Henderson and Madison. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-sixth judicial district in their respective capacities. Effective September 1, 1998, there is created an additional circuit court in the twenty-sixth judicial district. At the August 1998 general election, the qualified voters of the twenty-sixth judicial district shall elect a person in accordance with § 16-2-505, to serve as judge of the circuit court created by this section for an eight-year term;

(B) The district attorney general of the twenty-sixth judicial district is entitled to seven (7) assistant district attorney general positions and one (1) criminal investigator position;

(27) (A) The twenty-seventh judicial district consists of the counties of Obion and Weakley. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-seventh judicial district in their respective capacities;

(B) The district attorney general of the twenty-seventh judicial district is entitled to three (3) assistant district attorney general positions and one (1) criminal investigator position;

(28) (A) (i) The twenty-eighth judicial district consists of the counties of Crockett, Gibson and Haywood. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-eighth judicial district in their respective capacities;

(ii) Effective September 1, 1984, the law and equity court currently located in Gibson County shall become a chancery court for the twenty-eighth judicial district and the current law and equity judge shall become a chancellor who on such date shall possess the same jurisdiction, powers and duties and shall receive the same compensation, benefits, emoluments and dignity of office as is required or provided by law for chancellors;

(B) The district attorney general of the twenty-eighth judicial district is entitled to five (5) assistant district attorney general positions and one (1) criminal investigator position;

(29) (A) (i) The twenty-ninth judicial district consists of the counties of Dyer and Lake. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-ninth judicial district in their respective capacities. Juvenile jurisdiction in Dyer County shall be in the court of general sessions as provided in §§ 37-1-102 and 37-1-203, unless such jurisdiction is vested in another court by law or private act.

(ii) Effective April 15, 1986, part II of the circuit court of the twenty-ninth judicial district shall become part I of the chancery court of such district and the current judge of part II of such circuit court shall become chancellor of part I of the chancery court of such district. On such date, such chancellor shall possess the same jurisdiction, powers and duties and shall receive the same compensation, benefits, emoluments and dignity of office as is required or provided by law for chancellors. This chancellor shall have concurrent jurisdiction with the circuit court of this district;

(B) The district attorney general of the twenty-ninth judicial district is entitled to three (3) assistant district attorney general positions and one (1) criminal investigator position;

(C) Effective September 1, 1984, there is created the position of secretary for the chancellor of part I of the chancery court of the twenty-ninth judicial district and such chancellor is authorized to employ a person to fill such position in accordance with § 16-2-505(c);

(30) (A) The thirtieth judicial district is composed of the county of Shelby. The nineteen (19) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the thirtieth judicial district in their respective capacities. In 1984, the qualified voters of the thirtieth judicial district shall elect an additional judge in accordance with § 16-2-505 to serve part IX of the circuit court of such district. In 1990, the qualified voters of the thirtieth judicial district shall elect one (1) additional criminal court judge in accordance with § 16-2-505 to serve part IX of the criminal court of such district. The board of commissioners of Shelby County shall furnish all books other than those provided by the administrative director of the courts and other necessary supplies for the judge to be elected in 1990. On June 6, 1995, there is created an additional criminal court in the thirtieth judicial district. The court shall be Part X of the criminal court of such district. The position shall be filled by appointment as provided by law. The person so appointed shall serve until September 1, 1996, or until such person's successor is elected and qualified. At the August 1996 general election, the qualified voters of the thirtieth judicial district shall elect a criminal court judge in accordance with § 16-2-505 to serve Part X of the court;

(B) The district attorney general of the thirtieth judicial district is entitled to forty-four (44) assistant district attorney general positions and thirteen (13) criminal investigator positions; and

(31) (A) The thirty-first judicial district consists of the counties of Van Buren and Warren. The incumbent trial court judge currently residing in such counties shall continue to serve the thirty-first judicial district. The judge residing in the thirty-first judicial district shall also have the responsibility and duty to assist the judge of the fourteenth judicial district by interchange with such judge's docket;

(B) (i) Effective September 1, 1990, there is created the position of district attorney general for the thirty-first judicial district. At the regular August election in 1990, the qualified voters of the thirty-first judicial district shall elect a person to the position of district attorney general for a full eight-year term. The person elected to such position shall possess the same qualifications, powers and duties and shall receive the same compensation, payable in the same manner, benefits, emoluments and dignity of office as is required or provided by law for other district attorneys general.

(ii) Effective July 1, 1989, there are created two (2) secretarial positions for the district attorney general of the thirty-first judicial district. Such district attorney general shall select a suitable person to fill one (1) position and such person shall receive the same compensation, payable in the same manner, as is provided by law for the secretary of other district attorneys general. The secretary shall perform such duties as may be assigned by such district attorney general. Such district attorney general shall transfer all authority and funding concerning the other secretarial position to the district attorney general for the fourth judicial district who shall select a suitable person to fill the other position, and such person shall receive the same compensation, payable in the same manner, as is provided by law for the secretary of other district attorneys general. The secretary shall perform such duties as may be assigned by the district attorney general for the fourth judicial district.

(iii) The district attorney general of the thirty-first judicial district is entitled to three (3) assistant district attorney general positions and one (1) criminal investigator position.

(iv) On September 1, 1990, the office space and all state-owned furniture, equipment, supplies, books and other such office property located in the Warren County courthouse and currently being used by the district attorney general of the fourteenth judicial district, or by one (1) of the district attorney general's assistants or investigators, shall be transferred for the use of the district attorney of the thirty-first judicial district. On and after such date, all such office space and other office property located in the Warren County courthouse shall become the space for and property of the office of district attorney general for the thirty-first judicial district. Nothing contained herein shall be construed as prohibiting such district attorney general from also establishing an office in the other county comprising the thirty-first judicial district.

(v) By September 1, 1990, all records, files, papers and other official documents pertaining to any pending or completed case arising out of any of the counties comprising the thirty-first judicial district shall be transferred to and become the property of the office of district attorney general for the thirty-first judicial district.

(vi) Notwithstanding any other law or this subdivision (31) to the contrary, if a vacancy occurs in the office of the district attorney general currently serving the thirty-first judicial district, the governor shall appoint a suitable person to serve as district attorney general for such district. The person so appointed shall possess all of the qualifications required by law for district attorneys general and shall serve until September 1, 1990, or until the district attorney general to be elected by the voters of the thirty-first judicial district pursuant to this subdivision (31)(B) is elected and qualified.



§ 16-2-507 - Incumbent judges -- Cooperation between judges.

(a) All incumbent trial court judges shall hold office in and serve the judicial district of which they have been designated by § 16-2-506.

(b) It is the affirmative duty of every trial court judge to fully cooperate with the presiding judge and the other judges in the district.



§ 16-2-508 - District attorneys general -- Powers and duties -- Assistant district attorneys general -- Criminal investigators -- Other positions.

(a) All incumbent district attorneys general shall hold office in and serve the judicial district to which they are assigned by § 16-2-506. The district attorneys general shall exercise and possess the jurisdiction, powers and duties within the judicial districts created by this part as are conferred by law upon district attorneys general. This part shall not be construed to make any reduction in the staff of any district attorney general, and any legislative act that creates assistant district attorney general, criminal investigator or other positions, or that otherwise affects or involves the office of district attorney general in a particular judicial district or attorney's district as it is presently numbered or identified is made applicable to the judicial district to which the present district attorney general is assigned by this part. Nothing in this part shall be construed as affecting a county's authority to provide staff and other resources to the district attorney general of the district in which the county is located.

(b) Except in the judicial districts comprised of the urban counties of Shelby, Davidson, Knox, Hamilton and Sullivan, the district attorney general of each judicial district shall be entitled to at least one (1) assistant district attorney general position for each trial court judge in the judicial district to which the district attorney general is assigned, as well as either one (1) additional assistant district attorney general position if the judicial district is comprised of four (4) or more counties, or two (2) additional assistant district attorney general positions if the judicial district is comprised of more than six (6) counties. If an additional trial court judge is added to a judicial district, and that district does not already have sufficient assistant district attorney general positions to satisfy the formula set out in this subsection (b), an additional assistant district attorney general position shall be created for that district upon the effective date of the creation of the new judicial position.

(c) [Deleted by 2013 amendment, effective March 20, 2013.]

(d) The district attorney general of any judicial district in which an assistant district attorney general position is created by this part shall appoint a suitable person to serve as assistant district attorney general. The person so appointed shall serve at the pleasure of the district attorney general, and shall perform the duties the district attorney general requires. Each person so appointed shall be compensated as provided for by general law.

(e) Except for the assistant district attorney general position created annually by former subsection (c) and those created when, pursuant to § 16-2-506, an additional trial court judge is elected in 1986, 1988 or 1990, the number of such assistant positions set out in § 16-2-506 shall be the total number of positions to which the corresponding district attorney general is entitled, and nothing in this section shall be construed as creating any assistant positions in excess of such number.

(f) (1) The district attorneys general shall appoint suitable individuals to the position of criminal investigator. The individuals so appointed shall perform such duties as the district attorney general may direct, and shall serve at the pleasure of the district attorney general.

(2) In carrying out the duties of the criminal investigator's office, each of the criminal investigators shall possess the same power and authority as deputies of the county sheriffs or if the judicial district includes a metropolitan form of government then their power and authority shall include all police powers of law enforcement officers in that area metropolitan government. The compensation of such investigators shall be as provided by general law.



§ 16-2-509 - Presiding judges.

(a) The judges in each judicial district shall assemble for the purpose of selecting a presiding judge of the district. In August of each year, the judges within each district shall assemble at the call of the presiding judge and select a successor to such presiding judge who shall serve until September 1 of the following year. If upon any selection date the judges in any district fail to choose or are unable to agree upon the selection of a presiding judge, the chief justice of the supreme court shall designate one (1) of their number to serve.

(b) It is the duty of the presiding judge to:

(1) Reduce docket delays and hold congestion to a minimum;

(2) Seek and maintain an equitable distribution of the workload and an equal sharing of the bench and chambers time necessary to dispose of the business of the district;

(3) Promote the orderly and efficient administration of justice within the district; and

(4) Take immediate and affirmative action to correct or alleviate any caseload imbalance, or any condition adversely affecting the administration of justice within the district over which the judge presides.

(c) To effectuate the duties enumerated in subsection (b), the presiding judge may assign cases to judges and chancellors within the district over which the judge presides. In assigning cases, the presiding judge shall, whenever possible and not detrimental to the orderly and efficient administration of justice, give due regard to the court upon which the judge or chancellor serves, the judge's or chancellor's particular background, experience and preference and economy of judicial travel time.

(d) If a presiding judge is unable to correct a caseload imbalance or reduce docket delays utilizing the available judges within the district over which the judge presides, it is the affirmative duty of the presiding judge to contact other presiding judges and request assistance or contact the supreme court and request assistance pursuant to § 16-3-502.

(e) This part shall not be construed as altering or modifying any law concerning interchange by agreement.



§ 16-2-510 - Holding of court -- Terms abolished -- Grand juries.

(a) Court shall be held within each judicial district at such times and on such dates as the judges of each judicial district fix by rule. Court shall be held in each county within the district as often as is necessary to dispose of the business of the court. Not less than thirty (30) days prior to the rule taking effect, the rule shall be published and circulated to the practicing bar, and filed with the administrative director of the courts.

(b) Terms of court are abolished and the minutes of all courts shall remain open continuously. Any reference in Tennessee Code Annotated to the beginning of a term of court shall be deemed to be a reference to the appropriate date fixed by rule as provided by this section.

(c) New grand juries shall be impaneled at least twice a year at times selected by the presiding judge of the district. The presiding judge within each district shall be responsible for designating the foreperson and for impaneling, charging and receiving the report of the grand jury, but may designate another judge to perform these responsibilities. In those districts in which there is a criminal court judge or judges, the criminal court judge or judges shall perform the duties pertaining to the grand jury assigned to the presiding judge by this subsection (c).



§ 16-2-511 - Uniform rules of practice -- Designation of court by certain types of cases.

Uniform rules of practice may be promulgated in each district by the judges of the district. The rules shall be consistent with the statutory law, the rules of the supreme court and the rules of criminal and civil procedure. The judges within a district may, by rule, designate courts or parts of a court that will be primarily responsible for hearing certain types of cases or cases dealing with certain areas of the law. Not less than thirty (30) days prior to the rules taking effect, copies of the rules shall be published and circulated to the practicing bar and filed with the administrative director of the courts.



§ 16-2-512 - Recommendations classifying elected additional judges.

(a) Where § 16-2-506 requires the election of an additional judge in a judicial district, the presiding judge of the district shall notify the judicial council in writing of the judge's recommendation as to whether the additional judge will be a circuit court judge, criminal court judge or chancellor and of the part of court the judge or chancellor will serve. The recommendation shall be made by January 1 of the year in which the additional judge is to be elected and shall be made only after consultation with all other trial level judges in the district, all local bar associations in the district and any other person or group with an interest in the recommendation.

(b) The judicial council shall have thirty (30) days from receipt of the written recommendation provided for in subsection (a) to approve or reject it; provided, that the recommendation shall stand approved unless rejected by a two-thirds (2/3) vote of the entire council. No recommendation shall be rejected except following a public hearing of the council held upon ten (10) days' advance notice to the presiding judge who made the recommendation and to the public. At the hearing, interested parties may present evidence on the issue. If the recommendation is not approved or rejected within thirty (30) days, the recommendation shall be considered approved.

(c) Upon the judicial council's approval or rejection of a recommendation pursuant to this section, it shall notify the administrative director of the courts of its decision. The administrative director of the courts shall notify the presiding judge of the affected district of the council's action and shall notify the election commission of each county in the affected district of the type of judge and part of court of the judge to be elected. Upon receiving such information, each election commission shall prepare the ballot to be used in such judicial election accordingly.



§ 16-2-513 - Formula for determining need for additional judges -- Annual report.

(a) The comptroller of the treasury shall devise and maintain a weighted caseload formula for the purpose of determining the need for creation or reallocation of judicial positions using case weights derived from the most recent weighted caseload study. The comptroller of the treasury shall update the formula at least annually. The comptroller of the treasury may adjust the formula as necessary to reflect the impact of any legislative enactment that is material to judicial caseloads.

(b) Each district attorney general and each public defender, separately or through the appropriate conference, the council of juvenile and family court judges and the administrative office of the courts shall provide to the comptroller of the treasury information that the comptroller of the treasury determines is necessary to accomplish the purposes of this section. This information shall include caseload totals by appropriate case type for each study and total number of judicial, child support magistrates, district attorney and public defender resources for each district, noting how many are funded by the federal, state or local government. This data is to be provided to the comptroller in electronic and hard copy form on or before October 15 of each year.

(c) Using such formula, information and adjustments, the comptroller of the treasury shall annually publish a weighted caseload report analyzing the current distribution of judicial positions throughout the state as well as the current need, if any, for creation of or reallocation of such positions.

(d) The processing of case data by the administrative office of the courts for the purpose of providing the comptroller of the treasury with the information necessary to complete the weighted caseload study shall be subject to audit by the comptroller of the treasury. The audit shall ensure that the validation, verification and compilation of case data are performed in accordance with § 16-1-117(a).



§ 16-2-514 - Incumbent clerks and masters.

(a) Nothing in this part shall be construed to limit, terminate or otherwise affect the term or future terms of office of any circuit court clerk, criminal court clerk or clerk and master. All such incumbents shall continue in office until the expiration of their respective terms of office and shall be eligible for reelection and reappointment.

(b) Nothing in this part shall be construed to require, permit or authorize the consolidation of the offices of clerk and master, circuit court clerk or criminal court clerk or to place any clerk in a position of dominance over any other clerk.



§ 16-2-515 - References to judicial circuits or divisions deemed to judicial districts.

All references in Tennessee Code Annotated to "judicial circuits" or "chancery divisions" shall be deemed references to the judicial districts created by this part.



§ 16-2-516 - Pending cases -- Process -- Surety bonds -- Applicability of local rules.

All process issued after September 1, 1984, shall be returnable at the times and places fixed by local court rules promulgated in accordance with this part. All bonds and undertakings executed after September 1, 1984, shall be governed by local court rules, insofar as to appearance dates and other conditions relating to time and place.



§ 16-2-517 - Jurisdictions unaffected.

Notwithstanding any provision of this part to the contrary, nothing in this part shall be construed to repeal, amend or affect in any manner any jurisdiction granted to any local court by any public or private law.



§ 16-2-518 - Increase in positions or funding to office of public defender.

Any increase in local funding for positions or office expense for the district attorney general shall be accompanied by an increase in funding of seventy-five percent (75%) of the increase in funding to the office of the public defender in such district for the purpose of indigent criminal defense.



§ 16-2-519 - Creation of assistant district attorney positions.

(a) It is the declared policy of the general assembly to create assistant district attorney general (ADA) positions based upon the number of the ADA positions to population ratios being the primary consideration with secondary consideration being caseload when uniformly reported caseload statistics become available. The Tennessee district attorneys general conference and the Tennessee judicial council are directed to make recommendations on this basis with the immediate objective being to achieve the following ratio:

Urban and rural districts--One (1) ADA per twenty thousand (20,000) population, according to the 1990 federal census or any subsequent federal census.

(b) As used in this section, "urban districts" means the second, sixth, eleventh, twentieth and thirtieth judicial districts and "rural districts" means all other judicial districts.

(c) For the sole purpose of computing the one (1) assistant district attorney per twenty thousand (20,000) population, the district attorney general in any one (1) county judicial district having a population of less than fifty thousand (50,000) shall be counted as one half (1/2) of an assistant district attorney.

(d) Until the various judicial districts have attained approximate equality in ADA to population ratios, other factors are assigned a lower priority than ADA to population ratios. When the ratio set out in this section has been achieved, other factors, including uniform caseload statistics, local funding and geographic conditions that create logistical problems in covering the judicial district, shall be considered in support of additional position requests.



§ 16-2-520 - Additional assistant district attorney general positions.

(a) Effective July 1, 2004, there are created thirty (30) additional assistant district attorney general positions to be designated in judicial districts as provided in this section.

(b) (1) The executive director of the district attorneys general conference and the administrative director of the courts shall meet and prepare a report that contains the recommendations of such officials as to the specific judicial districts in which the additional assistant district attorney general positions created pursuant to subsection (a) should be designated. The report shall be prepared in consultation with the comptroller of the treasury.

(2) By October 1, 2004, the executive director of the district attorneys general conference shall file the report prepared pursuant to subdivision (b)(1) with the speakers of the senate and house of representatives and chairs of the judiciary committees of the senate and house of representatives. Upon the filing of the report, the district attorneys general recommended by the report to receive additional assistant positions shall be authorized to interview and employ persons to fill such positions.

(c) As early as is practicable during the first session of the 104th General Assembly, the general assembly shall consider and enact legislation that specifically designates the judicial district in which the persons employed in the additional assistant district attorney general positions created pursuant to subsection (a) will serve.

(d) The number of assistant district attorney general positions created by this section or to which the district attorney general of each judicial district is entitled pursuant to § 16-2-506 or any other provision of law shall be the minimum number of positions authorized in each district. Nothing in this section or any other provision of law shall be construed to prohibit or prevent the employment of additional assistant district attorneys general in a particular judicial district, regardless of whether the positions are funded by a state or non-state source, or whether they are specifically enumerated in this section, § 16-2-506 or any other provision of law.



§ 16-2-521 - Number of criminal investigator positions to which district attorney general entitled pursuant to § 16-2-506.

The number of criminal investigator positions to which the district attorney general of each judicial district is entitled pursuant to § 16-2-506 or any other law shall be the minimum number of positions authorized in each judicial district. No law shall be construed to prohibit the employment of additional criminal investigators in a judicial district as established by § 16-2-506, regardless of whether the positions are funded by a state or non-state source, or whether they are specifically enumerated in any other law.









Chapter 3 - Supreme Court

Part 1 - Membership

§ 16-3-101 - Composition -- Election of judges -- Qualifications -- Concurrence necessary for decisions.

(a) The supreme court shall consist of five (5) judges, one (1) of whom shall reside in each grand division, and no more than two (2) in the same grand division.

(b) Judges of the supreme court shall be elected as follows: one (1) of the supreme court judges shall be elected from each of the three (3) grand divisions and two (2) of the supreme court judges shall be elected from the state at large. Each candidate shall reside in the grand division for which the candidate is elected and the two (2) candidates elected for the state at large shall not reside in the same grand division.

(c) Each judge shall be thirty-five (35) years of age and shall, before election, have been a resident of the state for five (5) years.

(d) A judge's term of office shall be eight (8) years.

(e) The concurrence of three (3) of the judges is necessary to a decision in every case.



§ 16-3-102 - Chief justice.

After their election and qualification, the judges shall designate one (1) of their number who shall preside as chief justice.



§ 16-3-103 - Expenses.

The expenses of the supreme court shall be paid out of the state treasury, upon the warrant of the commissioner of finance and administration.






Part 2 - Powers and Duties

§ 16-3-201 - Jurisdiction.

(a) The jurisdiction of the court is appellate only, under restrictions and regulations that from time to time are prescribed by law; but it may possess other jurisdiction that is now conferred by law upon the present supreme court.

(b) The court has no original jurisdiction, but appeals and writs of error, or other proceedings for the correction of errors, lie from the inferior courts and court of appeals, within each division, to the supreme court as provided by this code.

(c) The court also has jurisdiction over all interlocutory appeals arising out of matters over which the court has exclusive jurisdiction.

(d) (1) The supreme court may, upon the motion of any party, assume jurisdiction over an undecided case in which a notice of appeal or an application for interlocutory or extraordinary appeal is filed before any intermediate state appellate court.

(2) Subdivision (d)(1) applies only to cases of unusual public importance in which there is a special need for expedited decision and that involve:

(A) State taxes;

(B) The right to hold or retain public office; or

(C) Issues of constitutional law.

(3) The supreme court may, upon its own motion, when there is a compelling public interest, assume jurisdiction over an undecided case in which a notice of appeal is filed with an intermediate state appellate court.

(4) The supreme court may by order take actions necessary or appropriate to the exercise of the authority vested by this section.

(e) Appeals of actions under title 2, chapter 17 relative to election contests shall be to the court of appeals in accordance with the Tennessee rules of appellate procedure.



§ 16-3-202 - Process, receivers, and references.

The court may appoint receivers, order references and issue all writs and process necessary for the exercise and enforcement of its jurisdiction.



§ 16-3-203 - Powers over criminal defendants.

The court may recommit offenders in state cases, when it may appear necessary, and remand them to the inferior court from which their cases were brought to the supreme court, taking recognizances from the defendants, when the offense charged is bailable, with the security that the court judges proper.



§ 16-3-204 - Bonds and recognizances.

(a) The court may give judgment upon any and all bonds or recognizances, whether in civil or criminal cases, executed in the progress of the cause, under the general provisions of law, or by lawful order of the court, either in the inferior or supreme court, and enforce the same by execution or otherwise, as in the case of other judgments and decrees of the court.

(b) Process of scire facias may, in all such cases, be issued as is proper in similar cases in the inferior courts, and, upon appearance of the defendant, and issue of fact made thereon, the court may order a jury to be summoned forthwith to determine the issue, and may give judgment thereon as the inferior courts of law might do in similar cases.



§ 16-3-205 - Supersedeas by judges.

The judges of the supreme court, or any one of them, on a proper case being made out, shall have the authority to grant the process of supersedeas to an execution, returnable to their own court, in the same manner the supreme court, while it is in session, can grant such process, also grant supersedeas to the execution of an interlocutory decree of an inferior court, in the cases provided for in § 27-1-103 [repealed].



§ 16-3-206 - Vacating judgment.

In all cases in which the supreme court may give judgment or decree through inadvertence and oversight, when upon the face of the record no cause of action existed against the party, the court may, upon its own motion, vacate the judgment or decree.



§ 16-3-207 - Correction of apparent mistakes.

The court may, at any time after final judgment, correct mistakes apparent on the face of the record, as provided in § 20-11-106 [repealed].



§ 16-3-208 - Appeals taken before term.

All appeals, and appeals in the nature of a writ of error, taken from the final judgment or decree of an inferior court, at any time before the sitting of the supreme court, shall stand for hearing at the first term, without notice to the opposite party.



§ 16-3-209 - Appeal during term.

An appeal, appeal in the nature of a writ of error, or writ of error may be prosecuted from any final judgment or decree, rendered in an inferior court during the term of the supreme court, the record being filed in the court, and the opposite party, or the opposite party's counsel, notified five (5) days before the hearing.



§ 16-3-210 - Scheduling of districts.

The court may class the judicial districts to set the causes from each district for trial on certain weeks of the term, and make publication of the classes before the beginning of the term.



§ 16-3-211 - Order of counties in districts.

The supreme court, except as otherwise provided, shall take up and try the cases from the different counties in a judicial district in the order in which the counties are named in the section of chapter 2 of this title that prescribes the times of holding court in the judicial district; and when the business of a county is taken up, it shall be argued before passing to the business of another county, unless postponed for satisfactory reasons to the court.



§ 16-3-212 - Special personnel for expedition of post-conviction proceedings in capital cases.

The supreme court is authorized to employ, reassign or contract with individuals utilizing special funds appropriated solely for the purpose of providing prompt and fair adjudication of post-conviction proceedings in capital sentence cases, including authority to assign the additional personnel the duties of personnel reassigned to the post-conviction cases. In no event shall the employment, contract or expenditures under this authority extend beyond a two-year period.






Part 3 - Terms

§ 16-3-301 - Duration of terms.

It is the duty of the judges of the supreme court to hold its terms at the different places as designated by law, until all the causes are determined or otherwise disposed of, or until it becomes necessary to adjourn to hold court at another point.



§ 16-3-302 - Adjourned terms.

The court may sit upon its own adjournment, and hold its term at any time, for the purpose of hearing and deciding unfinished business.



§ 16-3-303 - Adjournment from day to day.

(a) Any judge in attendance at any time may adjourn court, in the absence of the other judges, from day to day, until they are able to attend.

(b) The clerk or sheriff may also adjourn the court from day to day, for one (1) week at the first of the term, if no judge attends.



§ 16-3-304 - Adjournment to court in course.

(a) The clerk, at the expiration of the week specified in § 16-3-303, or the single judge in attendance in the case mentioned in § 16-3-303(a), if satisfied that a quorum cannot be had, may adjourn to the court in course.

(b) Adjournment works no discontinuance in any case, but the business stands over until the next term, and may then be disposed of, and all process, recognizances, or other obligations enforced as if no continuance had been made.



§ 16-3-305 - Orders opening and closing terms.

The court has the power, by an order signed by three (3) of its members and forwarded to the clerk at any of the places where its sessions are required to be held, to open any term of the court at such place, without the attendance of the judges of the court, and likewise an order of adjournment or any other order, judgment or decree, signed by three (3) of the judges, may be entered in the absence of the members of the court. The signed orders shall be entered by the clerk on the minutes of the court, and shall have the effect of signed minute orders from the time received and filed by the clerk. The signed orders shall be filed and preserved by the clerk receiving them, until compared with the minutes by the court, and the minutes shall be examined and signed by the court at least once every thirty (30) days.



§ 16-3-306 - Continuation of terms -- Concurrent terms.

Every term of the court when opened shall remain open until an order of adjournment is entered, and it shall be lawful for the terms of court in all the grand divisions to be open and running concurrently.



§ 16-3-307 - Rules for terms and transfers.

The court is empowered to make all necessary rules to carry out the purposes of §§ 16-2-104, 16-3-305, and 16-3-306, and to expedite the hearing of cases.



§ 16-3-308 - Special term.

The judges of the supreme court have the power to appoint and hold a special term, upon giving twenty (20) days' notice of the time in some newspaper in the division in which the court is held, for the trial of causes that they deem essential to the public interest.






Part 4 - Rule Making

§ 16-3-401 - Supreme court rules of practice.

The supreme court may make rules of practice for the better disposal of business before it.



§ 16-3-402 - Other courts -- General rules of practice.

The supreme court has the power to prescribe by general rules the forms of process, writs, pleadings and motions, and the practice and procedure in all of the courts of this state in all civil and criminal suits, actions and proceedings.



§ 16-3-403 - Rules not to affect substantive rights -- Consistency with constitutions.

The rules prescribed by the supreme court pursuant to § 16-3-402 shall not abridge, enlarge or modify any substantive right, and shall be consistent with the constitutions of the United States and Tennessee.



§ 16-3-404 - Effective date of rules -- Approval of rules by general assembly.

The supreme court shall fix the effective date of all its rules; provided, that the rules shall not take effect until they have been reported to the general assembly by the chief justice at or after the beginning of a regular session of the general assembly, but not later than February 1 during the session, and until they have been approved by resolutions of both the house of representatives and the senate.



§ 16-3-405 - Publication of rules.

All rules adopted by the supreme court shall be published in the Tennessee Code Annotated and may be publicized both before and after becoming effective in a manner that the supreme court deems appropriate.



§ 16-3-406 - Laws in conflict with rules nullified.

After the rules have become effective, all laws in conflict with the rules shall be of no further force or effect.



§ 16-3-407 - Additional or supplementary rules of other courts.

Each of the other courts of this state may adopt additional or supplementary rules of practice and procedure not inconsistent with or in conflict with the rules prescribed by the supreme court.



§ 16-3-408 - Courts -- Facsimile transmission of documents -- Rules and procedures.

The supreme court is urged to develop court rules and procedures to control the process of courts using fax transmissions of documents. The court rules and procedures should provide for the following:

(1) The type of document that may be faxed;

(2) The length of restriction, if any, of a document that may be faxed;

(3) The type of equipment and paper that must be used by clerks' offices;

(4) The amount, if any, of fees to be charged for the faxing of documents;

(5) The payment of regular filing fees of the court;

(6) The time of filing of a faxed document;

(7) Requirements, if any, for filing of original documents or original signatures;

(8) Requirements, if any, for maintenance of transmittal reports of faxed documents; and

(9) Any other rule or procedure the court deems appropriate.






Part 5 - Supervision of Inferior Courts

§ 16-3-501 - Inferior courts -- Supervisory control.

In order to ensure the harmonious, efficient and uniform operation of the judicial system of the state, the supreme court is granted and clothed with general supervisory control over all the inferior courts of the state.



§ 16-3-502 - Supervisory procedures.

In addition to other constitutional, statutory and inherent power, but not restrictive thereof, the supreme court may:

(1) Designate the administrative director of the courts as the chief administrative officer of the courts of the state;

(2) Direct the administrative director of the courts to take all action or to perform duties that are necessary for the orderly administration of justice within the state, whether or not herein or elsewhere enumerated;

(3) Direct the administrative director of the courts to provide administrative support to all of the courts of the state through an administrative office of the courts in order to:

(A) Designate and assign temporarily any judge or chancellor to hold or sit as a member of any court, of comparable dignity or equal or higher level, for any good and sufficient reason;

(B) Maintain a roster of retired judges who are willing and able to undertake special duties from time to time and to designate or assign them appropriate judicial duties;

(C) Make a careful and continuing survey of the dockets of the circuit, criminal, chancery and other similar courts of record, and to report at periodic intervals to the court, and annually to the general assembly, information that is public record;

(D) Take affirmative and appropriate action to correct and alleviate any imbalance in caseloads among the various judicial districts of the state; and

(E) Take affirmative and appropriate action to correct or alleviate any condition or situation adversely affecting the administration of justice within the state;

(4) Adopt, upon the recommendation of the administrative director of the courts, an annual plan providing for the orientation of newly elected or appointed judges of trial or appellate courts of record and for the appropriate continuing legal education and training of the judges; and

(5) Establish and implement a policy concerning the prevention of sexual harassment. This policy shall include training workshops and the establishment of a hearing procedure.



§ 16-3-503 - Inherent power of court.

The general assembly declares that this part is declaratory of the common law as it existed at the time of the adoption of the constitution of Tennessee and of the power inherent in a court of last resort.



§ 16-3-504 - Plenary and discretionary powers.

This part shall constitute a broad conference of full, plenary and discretionary power upon the supreme court.






Part 6 - Advisory Commission on Rules

§ 16-3-601 - Advisory commission on rules of practice and procedure.

(a) There shall be an advisory commission whose members shall be appointed by the supreme court and whose duty shall be to advise the supreme court from time to time respecting the rules of practice and procedure.

(b) Each member shall serve for a term of three (3) years and members shall be eligible for reappointment; provided, that members shall not be appointed for more than three (3) successive terms.

(c) No compensation shall be paid to any of the members; however, the expenses necessarily incurred by the members in the accomplishment of the purposes of the commission, as set out in this part, shall be reimbursable when statements of expenses are submitted pursuant to policies and guidelines promulgated by the supreme court.

(d) The advisory commission has the authority to employ, subject to the approval of the administrative director of the courts and commissioner of finance and administration, legal, clerical and other assistance that may be necessary to the efficient discharge of its duties.






Part 7 - Court Buildings Commissions

§ 16-3-701 - Commission to control supreme court building at Nashville.

There is created a commission composed of the chief justice of the supreme court, who shall serve as chair, the presiding judge of the court of appeals or the presiding judge's designee, the presiding judge of the court of criminal appeals or presiding judge's designee, the administrative director of the courts, the clerk of the supreme court, and one (1) other member from the supreme court to be elected by the membership of the supreme court, which commission is vested with authority and jurisdiction to supervise and control the supreme court building at Nashville, to employ all necessary assistants and help for the building, and to make necessary contracts therefor.



§ 16-3-702 - Commission to control court building at Knoxville.

There is created a commission composed of the chief justice of the supreme court, who shall serve as chair, the presiding judge of the court of appeals or the presiding judge's designee, the presiding judge of the court of criminal appeals or the presiding judge's designee, the administrative director of the courts, the clerk of the supreme court, and one (1) other member from the supreme court to be elected by the membership of the supreme court, which commission is vested with authority and jurisdiction to supervise and control the court and office building at Knoxville, and to employ all necessary assistants and help for the building, and make necessary contracts therefor.



§ 16-3-703 - Commission to control court building at Jackson.

There is created a commission composed of the chief justice of the supreme court, who shall serve as chair, the presiding judge of the court of appeals or the presiding judge's designee, the presiding judge of the court of criminal appeals or the presiding judge's designee, the administrative director of the courts, the clerk of the supreme court, and one (1) other member from the supreme court to be elected by the membership of the supreme court, which commission is vested with the authority and jurisdiction to supervise and control the court and office building at Jackson, and to employ all necessary assistants and help for the building, and make necessary contracts therefor.






Part 8 - Administrative Office of the Courts

§ 16-3-801 - Creation -- Purpose.

There is created the administrative office of the courts. The purpose of this office is to assist in improving the administration of justice in the state by performing the duties and exercising the powers conferred in this part.



§ 16-3-802 - Administrative director -- Appointment -- Salary.

(a) The supreme court shall appoint the administrative director of the courts, who shall serve as the director of the administrative office of the courts. The administrative director shall serve at the pleasure of the supreme court.

(b) The supreme court shall fix the salary of the administrative director of the courts at an amount not to exceed the salary paid to judges of the court of appeals.



§ 16-3-803 - Administrative director -- Powers and duties.

(a) The administrative director of the courts shall work under the supervision and direction of the chief justice and shall, as the chief administrative officer of the state court system, assist the chief justice in the administration of the state court system to the end that litigation may be expedited and the administration of justice improved.

(b) The administrative director of the courts shall serve as secretary to the judicial council, shall perform those duties enumerated in § 16-3-502, and shall attend to other duties that may be assigned by the supreme court or chief justice of the supreme court. As secretary to the judicial council, the administrative director of the courts shall provide staff and secretarial support for all functions of the judicial council.

(c) (1) Acting in accordance with procedures established pursuant to § 9-6-103, the administrative director of the courts shall annually prepare, approve and submit a budget for the maintenance and operation of the state court system. When the budget for the maintenance and operation of the state court system is submitted to the department of finance and administration, the administrative director of the courts shall also submit copies of the budget to the speaker of the senate and the speaker of the house of representatives for referral and consideration by the appropriate standing committees of the general assembly.

(2) The administrative director of the courts shall administer the accounts of the state court system, including all accounts related to the state court system as may be designated by the comptroller of the treasury and the chief justice. The administrative director of the courts shall draw and approve all requisitions for the payment of public moneys appropriated for the maintenance and operation of the state court system, and shall audit claims and prepare vouchers for presentation to the department of finance and administration, including payroll warrants, expense warrants and warrants covering the necessary cost of supplies, materials and other obligations by the various offices with respect to which the administrative director of the courts shall exercise fiscal responsibility.

(d) The administrative director of the courts shall, within budgetary limitations, provide the judges of the trial courts of record with minimum law libraries, the nature and extent of which shall be determined in every instance by the administrative director on the basis of need. All books furnished shall remain the property of the state, and shall be returned to the custody of the administrative director by each judge upon the retirement or expiration of the official duties of the judge.

(e) All functions performed by the administrative director of the courts that involve expenditures of state funds shall be subject to the same auditing procedures by the commissioner of finance and administration and the comptroller of the treasury as required in connection with the expenditure of all other state funds.

(f) (1) The administrative director of the courts shall, within the limit of appropriated funds, prepare for the supreme court's approval an annual judicial education plan providing for the orientation and continuing training and education of all elected or appointed judges of trial and appellate courts of record of this state.

(2) To the extent practicable, the annual judicial education plan shall provide that the orientation programs approved by the supreme court shall be made available to all newly elected or appointed judges of trial and appellate courts of record within one (1) year from the date of their initial appointment or election. The plan shall also provide, to the extent practicable, that all judges of trial and appellate courts of record whose terms exceed three (3) years shall, within two (2) years of the date of their initial election or appointment, be given the opportunity to attend judicial training programs approved by the supreme court.

(3) For the purpose of implementing the annual judicial education plan, the administrative director of the courts, with the approval of the chief justice, may apply for and expend grant funds from whatever source.

(4) The administrative director of the courts is authorized to recommend to the supreme court a plan whereby judges of trial and appellate courts of record who, on September 1, 1984, have not participated in training programs similar to those included in the annual judicial education plan, may be permitted to attend future orientation and training programs for judges made available through the annual plan.

(5) Nothing in this subsection (f) nor in any annual judicial education plan prepared by the administrative director of the courts and approved by the supreme court shall be construed to require judges whose salaries and other related expenses are not paid by state government to participate in any training or orientation program provided for in this subsection (f). With the agreement of appropriate units of local government to pay for the reasonable costs of the orientation and training programs, the administrative director of the courts may authorize judges whose salaries are paid by units of local government to participate in orientation or training programs made available in accordance with the approved annual plan.

(g) The administrative director of the courts shall continuously survey and study the operation of the state court system, the volume and condition of business in the courts of the state, whether of record or not, the procedures employed by those courts, and the quality and responsiveness of all of the courts with regard to the needs of civil litigants and the needs of the criminal justice system throughout the state. The administrative director of the courts shall also provide liaison and staff support to the judicial council with regard to the responsibilities of the judicial council in the areas described in this subsection (g).

(h) The administrative director of the courts shall establish criteria, develop procedures and implement a Tennessee court information system (TnCIS). The system shall provide an integrated case management and accounting software system addressing the statutory responsibilities of the clerks of the general sessions, chancery, circuit and juvenile courts. The system shall also provide state-wide reporting and data transfer capabilities for the administrative office of the courts (AOC), department of human services, Tennessee bureau of investigation, department of safety and other state agencies determined by the AOC or as statutorily mandated. To ensure comparable data from all courts, the system shall be designed to report cases according to a standard definition of a case as set forth in § 16-1-117.

(i) It is the duty of the administrative office of the courts to collect, develop and maintain uniform statistical information relative to court caseloads in Tennessee. For the purposes of monitoring the operation of the court system, reducing unnecessary delay and assessing the responsiveness of the court system to the needs of litigants, victims of crime and the citizens of the state, the administrative director of the courts shall have the responsibility for annually collecting, compiling, analyzing and publishing caseload statistics pertaining to the court system. It is the responsibility of the administrative director of the courts to develop, define, update and disseminate standard, uniform measures, definitions and criteria for collecting statistics pertaining to the court system. These standards and reporting requirements shall be used for uniform statistical data collection in all courts throughout the state, as established by statute or by the rules of the supreme court.

(j) The administrative director of the courts shall prepare and distribute an annual report reflecting the operation of the courts of the state and highlighting those changes, innovations, or recommendations made or introduced to enhance the effectiveness of the courts.

(k) The administrative director of the courts shall conduct ongoing internal review, analysis and planning for the future needs of the state court system. The analysis shall be designed to devise ways of simplifying court system procedure, expediting the transaction of court system business and correcting weaknesses in the administration of justice.

(l) The administrative director of the courts shall:

(1) File a copy of the supreme court's policies and guidelines governing the reimbursement of expenses for judicial officers with the civil justice committee of the house of representatives, the judiciary committee of the senate, and the finance, ways and means committees of the senate and the house of representatives, the fiscal review committee, the comptroller of the treasury and the commissioner of finance and administration; and

(2) Respond in a timely manner to any appropriate request by these committees or officials for information concerning reimbursements made pursuant to the policies and guidelines.

(m) The administrative director of the courts shall annually prepare and distribute to the judiciary committee of the senate and civil justice committee of the house of representatives:

(1) A report detailing the expenditure of moneys in the civil legal representation of indigents fund; and

(2) A copy of any rules and policies adopted by the supreme court governing the expenditure and application of funds in the civil legal representation of indigents fund.

(n) The administrative office of the courts shall collect, develop and maintain statistical information relative to sentencing in Tennessee. To assist the administrative office of the courts, the clerks of the circuit and criminal courts shall send a copy of each judgment document for a felony conviction to the administrative office of the courts. These copies shall be forwarded to the administrative office of the courts no less than one (1) time each month so that all judgments rendered in one (1) month have been received by the fifteenth day of the following month. When an electronic transfer system is operational and approved by the administrative office of the courts, the judgment document for all felony convictions shall be electronically transmitted to the administrative office of the courts in the same manner required by this subsection (n) for paper copies.



§ 16-3-804 - Personnel -- Law practice barred.

(a) The administrative director of the courts shall, subject to the approval of the supreme court, appoint and fix the compensation of assistants, clerical staff, or other employees that are necessary to enable the administrative director to perform the duties of the administrative office of the courts.

(b) Neither the administrative director of the courts nor any employee of the state court system shall, during the term of office or employment, directly or indirectly engage in the practice of law in any of the courts of this state. Nothing in this subsection (b) or any other law shall be construed to prohibit personnel described in this section from providing pro bono legal services through an organized program of pro bono legal services that receives funding pursuant to § 16-3-808 and that provides professional liability insurance for losses sustained by clients of lawyers participating in the program.



§ 16-3-805 - Office, equipment, and supplies.

The administrative director of the courts shall be provided with suitable office space and with all office equipment and supplies necessary to perform the duties and functions of the office.



§ 16-3-806 - Appropriation of funds for special personnel assigned to capital sentence costs.

All funds appropriated solely to employ, contract with or reassign personnel for the purpose of providing prompt and fair adjudication of post-conviction proceedings in capital sentence cases shall be appropriated to the administrative director of the courts to be allocated to, and pursuant to standards established by agreement of, the chief justice, the attorney general and reporter, the executive director of the conference of district attorneys general and the executive director of the conference of district public defenders. In addition, funds may be allocated and grants given to the offices of public defenders in Shelby and Davidson counties. Notice of intended allocations shall be given to the commissioner of finance and administration.



§ 16-3-807 - Tennessee judicial information system fund.

(a) The state treasurer is authorized and directed to establish within the general fund the Tennessee judicial information system fund, as a restricted revolving account in the state treasury.

(b) The source of funding for this account shall be judicial branch appropriations made in the general appropriations act and unexpended funds carried forward in accordance with subsection (d).

(c) The funds for the Tennessee judicial information system established by this section may be invested by the state treasurer pursuant to policy guidelines, established by resolution of the funding board, created by § 9-9-101. The funding board shall establish the policy guidelines for the investment of the Tennessee judicial information system fund in a manner that is lawful for investment of state funds. All interest or other earnings shall be added to the corpus of the fund and shall remain a part of the fund.

(d) Any unencumbered or unexpended balance of this account at the end of the fiscal year shall not revert to the general fund but shall be carried forward until expended in accordance with this section.

(e) The balance of the fund shall be used for the acquisition of equipment, software, supplies, personnel, services and other costs incidental to the acquisition, development, operation and administration of information services, telecommunications, systems, software, supplies and equipment, including the payment of principal and interest on items paid in installments.



§ 16-3-808 - Funds for civil legal representation of indigents.

(a) The state treasurer is authorized and directed to establish within the general fund a fund known as the civil legal representation of indigents fund.

(b) The source of funding for this fund shall be the revenue derived from the litigation tax levied pursuant to § 67-4-602(g). The revenue shall be collected in accordance with § 67-4-603, deposited to the civil legal representation of indigents fund as provided by law, and invested for the benefit of the fund pursuant to § 9-4-603. Moneys in the fund shall not revert to the general fund of the state, but shall remain available and are appropriated exclusively for providing legal representation of poor persons in civil matters.

(c) Moneys in the civil legal representation of indigents fund shall be annually allocated and expended to provide legal representation to poor persons in the state in civil matters in the manner determined by the supreme court, including in accordance with any rules and policies adopted by the supreme court for such purpose; provided, that no moneys allocated from this fund shall be expended for class-action lawsuits. The supreme court may designate not-for-profit organizations that ordinarily render or finance legal services to poor persons in civil matters to receive or administer the distribution of allocated funds. The supreme court shall make a conscious effort in the allocation of funds and in the adoption of any implementing rules and policies to cause the moneys in the civil legal representation of indigents fund to be expended for the benefit of indigent clients in all ninety-five (95) counties of the state on a poverty population basis.

(d) The administrative office of the courts shall appoint a five-member advisory panel to facilitate communication and joint activities among grantees of the civil legal representation of indigents fund. The administrative office of the courts shall appoint panel members as follows:

(1) One (1) member shall be appointed from lists of nominees submitted by bar associations whose membership primarily consists of minority attorneys;

(2) One (1) member shall be appointed from a list of nominees submitted by the Tennessee Bar Association;

(3) One (1) member shall be appointed from a list of nominees submitted by the Tennessee Trial Lawyers Association;

(4) One (1) member shall be appointed from a list of nominees submitted by the Tennessee conference on social welfare; and

(5) One (1) member shall be appointed from a list of nominees submitted by the state court clerks conference.



§ 16-3-809 - [Repealed.]

HISTORY: Acts 1998, ch. 686, § 1; 2012, ch. 578, § 2; repealed by Acts 2014, ch. 499, § 2, effective February 28, 2014.



§ 16-3-810 - Dismissal of defendant upon completion of diversion program--Creation of form.

The administrative office of the courts, in consultation with the Tennessee bureau of investigation and the Tennessee court clerks association, shall devise a standard form, or revise the existing uniform judgment document promulgated pursuant to Tenn. Sup. Ct. R. 17, for use by judges when ordering the dismissal of charges against a defendant following the successful completion of a diversion program under title 40, chapter 15 or § 40-35-313, or the expunction of a defendant's public records following the dismissal of charges against the defendant. The suggested order shall include a place for all information the courts are required to send to the Tennessee bureau of investigation pursuant to §§ 40-15-105(e), 40-32-101(d) and 40-35-313(c) for entry into the bureau's expunged criminal offender and pretrial diversion database. Upon completion of the design of the form or revised uniform judgment document, the administrative office of the courts shall recommend to the supreme court that it promulgate a rule requiring the use of the form or revised uniform judgment document for the purposes provided in this section.



§ 16-3-811 - [Repealed.]

HISTORY: Acts 1999, ch. 486, § 2; 2013, ch. 236, § 32; repealed by Acts 2014, ch. 501, § 2, effective February 28, 2014.



§ 16-3-812 - Providing information regarding case disposition, compliance with reporting information and reports made by AOC regarding auditing compliance and accuracy of required reports.

(a) The administrative office of the courts (AOC) shall be responsible for making available to the Tennessee bureau of investigation in a mutually agreeable form all information the AOC receives from the various courts regarding disposition of cases.

(b) The AOC shall be responsible for making available, upon request, to the Tennessee bureau of investigation in a mutually agreeable form all information the AOC receives from the various courts regarding compliance with the reporting requirements of §§ 16-10-213, 16-11-206, 16-15-303, 16-16-120 and reports made by the AOC pursuant to § 16-1-117(a)(6)(B) for purposes of auditing compliance and accuracy of the required reports.



§ 16-3-813 - Credentialed court interpreter.

(a) Any person seeking to become a credentialed court interpreter for spoken foreign languages pursuant to any rules that may be promulgated by the supreme court shall be required to supply a fingerprint sample and submit to a criminal history records check conducted by the Tennessee bureau of investigation pursuant to § 38-6-109, the federal bureau of investigation, other law enforcement agency or any other legally authorized entity. In addition to the fee required by § 38-6-109, the sheriff or any other law enforcement agency may assess a fee of up to ten dollars ($10.00) for costs incurred in complying with this section. Any fees assessed in the criminal background records check process are the responsibility of the person seeking to be credentialed as a court interpreter of spoken foreign languages.

(b) The administrative office of the courts (AOC) shall create and maintain a registry of those persons credentialed as court interpreters of spoken foreign languages and shall post the registry on the web site maintained by the AOC.



§ 16-3-814 - Integrated Criminal Justice Act of 2006.

Sections 16-3-814 -- 16-3-820 shall be known and may be cited as the "Integrated Criminal Justice Act of 2006."



§ 16-3-815 - Creation of the integrated criminal justice steering committee -- Purpose.

There is created an integrated criminal justice steering committee, which shall be administratively attached to the administrative office of the courts. The purpose of the integrated criminal justice steering committee is to provide the governmental and technical information systems infrastructure necessary for accomplishing state and local government public safety and justice functions in the most effective manner, by appropriately and efficiently sharing criminal justice and juvenile justice information among law enforcement agencies, judicial agencies, corrections agencies, executive agencies and political subdivisions.



§ 16-3-816 - Duties of the committee.

It is the duty of the integrated criminal justice steering committee to facilitate the development of cost-effective, integrated justice information systems that maximize standardization of information and communications technology across the state's justice and justice-affiliated agencies. It is further the duty of the committee to provide the leadership, strategy, mission, vision, goals, decision-making structure and accountability processes for the integrated criminal justice system.



§ 16-3-817 - Goals of the integrated criminal justice system.

Any integrated criminal justice system developed through the facilitation of the committee shall:

(1) Increase public safety and improve national security;

(2) Minimize the threat and risk of injury to specific individuals;

(3) Minimize the threat and risk of injury to law enforcement and other first responder personnel;

(4) Minimize the threat and risk of damage to real or personal property;

(5) Protect individual civil rights, civil liberties, privacy rights and other protected interests;

(6) Protect the integrity of the criminal investigatory, criminal intelligence and justice system processes and information;

(7) Minimize reluctance of individuals or groups to use or cooperate with the justice system;

(8) Support the role of the justice system in society;

(9) Promote governmental legitimacy and accountability;

(10) Not unduly burden the ongoing business of the justice system; and

(11) Make the most effective use of public resources allocated to justice agencies.



§ 16-3-818 - Membership of steering committee -- Advisory committee appointments -- Policies and procedures.

(a) The membership of the steering committee shall consist of:

(1) Director of the office of criminal justice programs or a designee;

(2) President of the Tennessee sheriffs association or a designee;

(3) President of the Tennessee association of chiefs of police or a designee;

(4) Executive director of the Tennessee district attorneys general conference or a designee;

(5) Executive director of the Tennessee district public defenders conference or a designee;

(6) Commissioner of correction or a designee;

(7) Chair of the board of parole or a designee;

(8) President of the Tennessee court clerks association or a designee;

(9) One (1) member of each body of the general assembly to be appointed by the respective speakers of the house of representatives and the senate;

(10) Attorney general and reporter or a designee;

(11) Tennessee chief information officer or a designee;

(12) Director of the Tennessee bureau of investigation or a designee;

(13) Commissioner of safety or a designee;

(14) Director of the Tennessee office of homeland security or a designee;

(15) Director of the administrative office of the courts or a designee;

(16) Chief justice of the Tennessee supreme court or a designee;

(17) Deputy commissioner of the juvenile justice division of the department of children's services or a designee;

(18) Director of the Tennessee emergency management agency or a designee; and

(19) Director of the governor's highway safety office or a designee.

(b) The steering committee may appoint advisory council members from time to time. Advisory members may represent entities, including, but not limited to:

(1) Municipal judges conference;

(2) Tennessee bar association;

(3) Tennessee county services association;

(4) Governor's office and lay members appointed by the governor;

(5) Commission on children and youth;

(6) Council of juvenile and family court judges;

(7) Tennessee emergency communications division;

(8) Department of revenue;

(9) Department of commerce and insurance;

(10) Tennessee fireman's association; and

(11) Alcoholic beverage commission.

(c) The steering committee may establish policies and procedures relative to membership and operations of the steering committee on issues, including, but not limited to, election and terms of officers, voting privileges, establishment of subcommittees, cessation of membership on the steering committee and other operational issues as may be necessary to the efficient and effective operation of the steering committee.



§ 16-3-819 - Compensation.

The members of the steering committee, advisory council and subcommittees shall serve without compensation, but shall be eligible for reimbursement for travel expenses in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 16-3-820 - Hiring of personnel to manage integrated criminal justice projects.

The administrative office of the courts (AOC) shall be empowered to hire personnel to manage integrated criminal justice projects and to be responsible for day-to-day operations. In making the personnel decisions, the director of the AOC shall consult with the steering committee.



§ 16-3-821 - Tennessee voluntary fund for indigent civil representation.

(a) This section shall be known and may be cited as the "Tennessee voluntary fund for indigent civil representation."

(b) (1) There is established in the state treasury a separate account known as the Tennessee voluntary fund for indigent civil representation. It is the intent of the general assembly that this fund be used to provide supplemental funding for the provision of civil legal representation for indigents. Distribution of the fund as provided in this section shall be administered by the administrative office of the courts (AOC).

(2) Contributions to the Tennessee voluntary fund for indigent civil representation are voluntary and this section shall not be construed to require an appropriation from the general fund to establish, maintain, operate, or disburse money from the fund, if done in accordance with this section.

(c) The Tennessee voluntary fund for indigent civil representation is authorized to receive contributions from the following sources:

(1) The unpaid residuals from settlements or awards in class action litigation in both state and federal courts; provided, that the litigation has been certified as a class action under Tenn. R. Civ. P. 23 or Rule 23 of the federal rules of civil procedure;

(2) Awards from other actions in a state or federal court, when specifically designated by the judges in those actions;

(3) Monetary settlements, whether through mediation, arbitration or otherwise, when so designated by a party authorized to do so;

(4) Gifts, contributions, bequests, donations, devises and grants from any legal and appropriate source to effectuate the purpose of the fund. If these contributions to the fund are not in the form of money or other negotiable instrument, any income, rents or proceeds generated from the items contributed shall be deposited into the fund; and

(5) Any other legitimate funding source that is now available or may in the future become available.

(d) Amounts remaining in the fund at the end of the fiscal year shall not revert to the general fund, but shall remain available for use as provided in this section. Moneys in the fund shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6, for the sole benefit of the fund.

(e) Any cost associated with the Tennessee voluntary fund for indigent civil representation shall be paid for by the proceeds of this fund.

(f) When the corpus of the Tennessee voluntary fund for indigent civil representation reaches or exceeds one million dollars ($1,000,000), the interest on the corpus shall be distributed in accordance with § 67-4-806(2).

(g) (1) The AOC and the Tennessee Alliance for Legal Services may make the judiciary and legal profession aware of and promote the existence and purpose of this fund.

(2) The Tennessee Alliance for Legal Services may also make any materials explaining and promoting the fund available to charitable or philanthropic foundations and other groups or persons who might be interested in contributing to the fund.

(h) Nothing in this section shall be construed to repeal or affect the operation of the civil legal representation of indigents fund created in § 16-3-808. It is the intent of the general assembly that the two (2) funds remain distinct and separate methods to achieve the same goal of providing quality legal representation to indigents in civil actions.






Part 9 - Private Probation Services Council

§ 16-3-901 - Creation.

There is created the private probation services council.



§ 16-3-902 - Purpose.

The purpose of the council is to ensure that uniform professional and contract standards are practiced and maintained by private corporations, enterprises and entities engaged in rendering general misdemeanor probation supervision, counseling and collection services to the courts.



§ 16-3-903 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Council" means the private probation services council;

(2) "Governing authority" means the elected body of any county, municipality or metropolitan government with statutory power to enter into written contracts with corporations, enterprises or entities to provide public services; and

(3) "Private entity" means a privately owned and operated corporation, enterprise or entity that contracts to provide general probation supervision, counseling or collection services for persons convicted of a misdemeanor and placed on probation.



§ 16-3-904 - Attachment to appropriate state entity.

The commissioner of finance and administration shall attach the council to the appropriate state entity for administrative purposes.



§ 16-3-905 - Membership.

(a) The council shall consist of the following seven (7) voting members:

(1) Four (4) members who shall be appointed to serve for four-year terms as follows:

(A) One (1) criminal court judge who shall be appointed by the president of the Tennessee judicial conference, representing a judicial district within which one (1) or more private entities provide probation services; and

(B) Three (3) general sessions court judges who shall be appointed by the president of the Tennessee general sessions judges conference, representing counties within which one (1) or more private entities provide probation services; and

(2) Three (3) members who shall be appointed by the governor to serve four-year terms as follows:

(A) One (1) publicly employed probation officer;

(B) One (1) private probation officer or individual with expertise in private probation service by virtue of training or employment; and

(C) One (1) county commissioner.

(b) Subsequent vacancies on the council shall be filled in the same manner as initially filled.



§ 16-3-906 - Officers.

The council shall annually elect from its membership a chair, vice chair and other officers as deemed expedient.



§ 16-3-907 - Staff.

The state entity to which the council is attached for administrative purposes shall provide staff services for the council.



§ 16-3-908 - Meetings.

The council shall meet at such times and places as necessary and convenient.



§ 16-3-909 - Duties of council--Promulgation of rules and regulations.

(a) The purpose of the council is to ensure that uniform professional and contract standards are practiced and maintained by private corporations, enterprises and entities rendering general misdemeanor probation supervision, counseling and collection services to the courts. To such end, the council shall:

(1) Provide oversight of private entities;

(2) Promulgate uniform professional standards and uniform contract standards for private entities;

(3) Establish forty (40) hours of orientation for new private probation officers and twenty (20) hours of annual continuing education;

(4) Promulgate rules and regulations regarding noncompliance with the uniform professional standards and uniform contract standards;

(5) Promulgate rules and regulations requiring periodic registration of all private entities;

(6) Publish an annual summary report; and

(7) Promulgate rules and regulations requiring criminal records checks of all private probation officers.

(b) All rules and regulations promulgated pursuant to subsection (a) shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 16-3-910 - Powers of the council.

The council has the power:

(1) To establish fees sufficient to pay the annual expenses of the council; and

(2) In a lawful proceeding under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, assess civil penalties, in accordance with rules adopted pursuant to the Uniform Administrative Procedures Act, for violations of statutes, rules or orders enforceable by the council.



§ 16-3-911 - Probation contracts with private entities.

No public officer or employee of a governing authority who is involved in making or administering a contract with a private entity that is governed by the council and that provides probation services may derive any direct benefit from the contract.






Part 10 - Automated Court System Hardware Replacement Loan Fund

§ 16-3-1001 - Establishment of special revolving loan fund -- Purpose -- Rules and regulations -- Funding.

(a) (1) There is established within the general fund a special revolving loan fund to be known as the automated court system hardware replacement loan fund, referred to in this part as the "fund". The fund is established for the purpose of providing interest-free funding for the replacement of computer hardware associated with automated court systems that have been implemented by courts of the state.

(2) The department of finance and administration shall administer the fund and shall adopt rules and regulations for the administration.

(3) All interest and earnings of the fund shall remain a part of the fund.

(4) No part of the fund shall revert to the general fund at the end of any fiscal year, but shall remain a part of the fund available for expenditure in accordance with this part.

(5) The department shall deposit into the fund all receipts from the repayment of loans made pursuant to this part.

(6) Nothing in this part shall be construed to exclude or prevent future appropriations to the fund.

(b) All counties in which any court has implemented the Tennessee court information system (TnCIS), or a court automation system determined by the administrative office of the courts (AOC) to be functionally equivalent, are eligible to receive loans from the fund to purchase necessary computer hardware components in accordance with a hardware replacement schedule approved and monitored by the administrative office of the courts. No interest expense shall be passed on to the county unless the state issues bonds to capitalize all or a portion of the fund. In such case, a reasonable cost of issuance may be passed on to the loan recipients.

(c) When a county requests the department to have the state finance the acquisition of replacement hardware for an automated court system, the affected clerk, the governing body of the county, and the department shall enter into an agreement to be known as the automated court system hardware replacement loan agreement, referred to in this part as the "agreement." The comptroller of the treasury must approve any deviations from the requirements outlined in the agreement. The agreement is subject to the following requirements:

(1) The original term of the loan shall be for a period of four (4) years. Annual installment payments to the fund shall begin the same year as funds are borrowed. The department shall establish an annual payment due date of June 1. Notice of the loan agreement, including the annual payment schedule, shall be sent to the comptroller of the treasury;

(2) All computer hardware purchased by a county under the agreement shall be acquired from current state contracts;

(3) The agreement may contain any other reasonable provisions deemed necessary and desirable by the department, the AOC, the comptroller of the treasury, the clerk for whom the replacement hardware is being purchased or the governing body of the county;

(4) If a county fails or neglects to pay any of the annual payments prescribed, the commissioner of finance and administration shall retain the sum necessary for the payment out of any state funds distributable to the county in which the state court resides. No statutory requirement that any distributable, state collected, locally shared funds shall be used exclusively for a designated purpose shall be construed as preventing the commissioner from withholding the funds; and

(5) The state will maintain a lien on any computer hardware purchased with moneys borrowed from the fund until the terms and conditions of the agreement have been satisfied.









Chapter 4 - Court of Appeals

§ 16-4-101 - Establishment.

There shall be an appellate court composed of twelve (12) judges, styled the court of appeals.



§ 16-4-102 - Election and qualifications of judges.

At the regular judicial election held every eight (8) years, there shall be elected twelve (12) judges of the court of appeals, of whom not more than four (4) shall reside in one (1) grand division of the state, and each of whom shall be not less than thirty (30) years of age, and shall have been a resident of the state five (5) years before qualification; and be learned in the law.



§ 16-4-103 - Tenure and compensation of judges.

The tenure of office is eight (8) years, and the judges shall receive compensation as fixed in § 8-23-103.



§ 16-4-104 - Organizational meetings -- Rules.

At the first meeting of the court after the regular judicial election, the members of the court shall choose the presiding judge of the court of appeals and adopt rules of practice; and the presiding judge shall, on the request of a majority of the members, call meetings thereafter for the purpose of reconsidering or revising the rules.



§ 16-4-105 - Presiding judges.

The entire court shall have one (1) presiding judge, chosen by the members of the court, and, when sitting in sections, each section shall at all times have a presiding judge to be chosen by its members.



§ 16-4-106 - Clerks and marshals.

The clerks and marshals of the supreme court shall also be the clerks and marshals of the court of appeals, and shall perform the same duties and be subject to the same liabilities and receive the same compensation as are prescribed by law.



§ 16-4-107 - Expenses.

The expenses of the court of appeals shall be paid out of the state treasury, upon the warrant of the commissioner of finance and administration.



§ 16-4-108 - Jurisdiction -- Venue.

(a) (1) The jurisdiction of the court of appeals is appellate only, and extends to all civil cases except workers' compensation cases and appeals pursuant to § 37-10-304(g).

(2) All cases within the jurisdiction conferred on the court of appeals shall, for purposes of review, be taken directly to the court of appeals in the division within which the case arose, the eastern division to include Hamilton County and the western division to include Shelby County. As to all other cases, the exclusive right of removal and review is in the supreme court. Any case removed by mistake to the wrong court shall by that court be transferred to the court having jurisdiction of the case, direct.

(b) The court of appeals also has appellate jurisdiction over civil or criminal contempt arising out of a civil matter.



§ 16-4-109 - Number of judges necessary to decision.

(a) When sitting in sections of three (3) judges each, the concurrence of two (2) of the judges shall be sufficient to determine all matters coming before the section; and such action, without more, shall have effect, in all respects, as if the entire court of appeals had participated in the action.

(b) When the court sits en banc, the concurrence of seven (7) of the judges, and, when two (2) sections sit together, the concurrence of five (5) of the judges, shall so suffice and be effective.



§ 16-4-110 - Process.

The court of appeals, and the individual members of the court, are given power to grant writs of error, certiorari and supersedeas in cases within the jurisdiction of the court, such writs to be returnable to the court of appeals in the division in which they arose, and the practice in those cases in the court of appeals shall be the same as is prescribed for the supreme court.



§ 16-4-111 - Effect of judgments.

The court of appeals is a court of record, and its judgment shall be executed as provided in the Tennessee rules of appellate procedure.



§ 16-4-112 - Concurrent sessions.

The court shall sit in sections concurrently as ordered by the presiding judge in Knoxville, Nashville and Jackson, for the purpose of hearing and determining cases before it and for such length of time as may, in the judgment of the court, be required for the dispatch of the business before the court at such places.



§ 16-4-113 - Sitting in sections -- Assignment of judges.

In order to expedite the trial and decision of cases, the court of appeals, when the court deems it advisable so to do, is authorized and empowered to sit in sections of three (3) judges each, at Knoxville, Nashville and Jackson, to hear and determine cases just as though all twelve (12) members were present and participating; and the presiding judge of the court of appeals shall in such event have the right, from time to time, to assign and reassign the judges and sections.



§ 16-4-114 - Transfers between grand divisions.

(a) Any case on the docket of the court of appeals, in any grand division, in which any member of the court residing in that grand division is disqualified to participate, upon order of two (2) of the judges residing in the grand division where the case is pending, may be transferred to, tried and determined in the court of appeals sitting in another grand division where no disqualification of judges exists; and a true copy of the order, duly certified by the clerk, together with a certified bill of the costs accrued on the appeal, shall be transmitted with the transcript of the record to the court of appeals in the grand division to which the case is transferred.

(b) The court of appeals is empowered to make all necessary rules to carry out the purpose of this section and to expedite the hearing of such cases.



§ 16-4-115 - Rules of appellate procedure govern.

The procedure on appeal in the court of appeals shall be governed by the Tennessee rules of appellate procedure.






Chapter 5 - Court of Criminal Appeals

§ 16-5-101 - Court of criminal appeals established.

There is created and established an appellate court in this state to be designated and styled the court of criminal appeals of Tennessee.



§ 16-5-102 - Judges -- Qualifications.

The court of criminal appeals shall be composed of twelve (12) judges, of whom no more than four (4) shall reside in any grand division of the state. Each judge shall not be less than thirty (30) years of age and shall have been a citizen and resident of the state for at least five (5) years prior to appointment or election under this chapter. The judges shall be duly licensed to practice law in this state.



§ 16-5-103 - Election of judges -- Oath.

(a) The judges of the court of criminal appeals shall be elected by the qualified voters for a full term of eight (8) years at the same time the regular judicial election is held in this state for the judges of the other courts of record.

(b) Their oath of office shall be filed and entered on the minutes of the court in the particular grand division from which the judge has been appointed or elected. The oath shall likewise be filed and entered on the records in the office of the secretary of state at Nashville.



§ 16-5-104 - Limitation of requirements for office.

A judge of the court of criminal appeals shall only be required to qualify as a candidate and be elected by the qualified voters of the state.



§ 16-5-105 - Compensation and expenses -- Inability of judge to serve -- Replacement.

(a) The compensation of the judges of the court of criminal appeals shall be the same as that received by the judges of the court of appeals.

(b) The necessary travel expense and per diem allowance incurred by the judges in the performance of their official duties under this part shall be paid and reimbursed by the state in the same manner as authorized for the judges of the supreme court and court of appeals.

(c) (1) When a judge of the court of criminal appeals is unable to perform the duties of office on account of absence, sickness, disqualification or other disability, the judge or the clerk of the court shall advise the chief justice of the supreme court of the inability to serve and when so advised, the chief justice may assign a judge of the supreme court, a judge of the court of appeals, a circuit or criminal judge or chancellor or a retired judge of any of those courts to the court of criminal appeals to serve such time as the chief justice may direct, except when it appears to the chief justice that the absence, sickness, disqualification or other disability of a judge of the court of criminal appeals may be protracted, the chief justice shall certify this fact to the governor and the governor shall have the power to commission a person to fill the vacancy during the inability of the judge to serve.

(2) The compensation and expense allowance for the appointed judges shall be the same as for regular judges with proper adjustments being made in the compensation of retired judges or judges of trial courts when serving on the court of criminal appeals so that the maximum received by them will not exceed the pay of the regular judges.



§ 16-5-106 - Election of presiding judge -- Rules of practice -- Special meetings.

(a) The members of the court at the first meeting of the court, after each judicial election, shall choose one (1) of its members as presiding judge of the court of criminal appeals.

(b) The court at its first meeting under this section shall have the authority to adopt and promulgate its own rules of practice, and the rules may be revised from time to time as the court deems advisable and proper.

(c) The presiding judge shall, upon a request of a majority of the members, call special meetings of the court for the purpose of revising or reconsidering its rules of practice, or for any other purpose that may be desired.



§ 16-5-107 - Places of sitting -- Terms -- Out of term sittings -- Panels and en banc sessions -- Majority required for decisions.

(a) The court of criminal appeals shall sit at Knoxville, Nashville, Jackson and such other places as the presiding judge may from time to time designate for the purpose of hearing and deciding cases and such other matters as may come before it for its consideration and determination.

(b) The regular terms of the court of criminal appeals shall be the fourth Monday in June at Knoxville; the third Monday in February at Nashville; and the second Monday in October at Jackson.

(c) The court of criminal appeals may sit at such places as the presiding judge may designate without reference to terms, for the purpose of hearing and deciding cases and other matters before it, and for such period of time as may in the judgment of the court be necessary or required for the prompt and orderly dispatch of the business before the court at such time.

(d) The court of criminal appeals shall sit in panels of three (3) judges. The court may sit en banc, or in panels of five (5) or seven (7) judges, at any regular or special term, in the discretion of the presiding judge thereof, entered upon the minutes of the particular court in each instance. In each such event, the concurrence of a majority of the judges so sitting shall be necessary to constitute a decision of the court.



§ 16-5-108 - Jurisdiction.

(a) The jurisdiction of the court of criminal appeals shall be appellate only, and shall extend to review of the final judgments of trial courts in:

(1) Criminal cases, both felony and misdemeanor;

(2) Habeas corpus and Post-Conviction Procedure Act proceedings attacking the validity of a final judgment of conviction or the sentence in a criminal case, and other cases or proceedings instituted with reference to or arising out of a criminal case;

(3) Civil or criminal contempt arising out of a criminal matter; and

(4) Extradition cases.

(b) The court or any judge of the court shall also have jurisdiction to grant petitions for certiorari and supersedeas in proper cases within its jurisdiction as provided by law.



§ 16-5-109 - Clerks and marshals -- Appeal fees and court costs.

The clerks and marshals of the supreme court shall also act and be the clerks and marshals of the court of criminal appeals. They shall perform the same duties and functions with respect to the court of criminal appeals and be subject to the same liabilities as may be prescribed by law. The appeal fees and court costs in the court of criminal appeals shall be the same as authorized by law, and neither the clerks nor marshals shall receive any additional compensation for their services as clerks and marshals of the court of criminal appeals.



§ 16-5-110 - Transfer and docketing of cases.

(a) All cases appealed to the court of criminal appeals for the purpose of review shall be filed and docketed with the clerk of the court of criminal appeals for the grand division within which the case arose. All appeal cases originating in the western grand division shall be filed with the clerk of the court of criminal appeals at Jackson. All cases from the middle grand division shall be filed with the clerk of the court at Nashville, and all cases originating in the eastern grand division shall be filed with the clerk of the court at Knoxville.

(b) The court of criminal appeals, in its discretion, may transfer any case, appeal record, or any other matter of business coming before the court from one grand division to another grand division for hearing when the respective parties agree to the transfer. Upon application or motion by either of the parties for the case to be transferred to another grand division, the court, in its discretion, may issue an order of transfer when it finds the ends of justice require, and the transfer is necessary and proper to safeguard the interest of the respective parties or in the interest of the general public welfare.



§ 16-5-111 - Effect of judgments.

The court of criminal appeals is a court of record, and its judgment shall be executed as provided in the Tennessee rules of appellate procedure.



§ 16-5-113 - Office space for judges -- Rental allowance -- Secretaries -- Salaries and travel expense.

Each judge of the court of criminal appeals shall be furnished office space in the county of the judge's residence by the state. In the event no office space is available either from the state or county, then each judge shall receive the same monthly allowance from the state as authorized by law for office rental expense. Likewise, each judge of the court of criminal appeals shall have a secretary, and the salary and travel expense allowance of the secretary shall be the same as authorized by law for the secretary of each judge of the court of appeals.






Chapter 6 - Criminal Justice Veterans Compensation Act ("CJVC") of 2015

§ 16-6-101 - Chapter definitions.

As used in this chapter:

(1) "Nonadversarial approach" means that the district attorney general and the defense attorney work together for the benefit of the veterans treatment court program participants and the program; and

(2) "Veterans treatment court program" means a stand-alone veterans treatment court program established by a judge of a court of this state exercising criminal jurisdiction or a veterans court track created within an existing certified drug court.



§ 16-6-102 - Powers of veterans treatment court program.

A veterans treatment court program shall have the same powers as the court that created it. Any disagreements shall be resolved prior to court and not in front of the participants.



§ 16-6-103 - Key components of veterans treatment court programs.

All veterans treatment court programs in this state shall be established and operated according to the following ten (10) key components as adopted by the National Clearinghouse for Veterans Treatment Courts at the National Association of Drug Court Professionals:

(1) Veterans treatment courts integrate alcohol and drug treatment and mental health services with justice system case processing;

(2) Veterans treatment courts promote public safety while protecting participants' due process rights by prosecution and defense counsel using a nonadversarial approach;

(3) Veterans treatment courts identify eligible participants early and promptly place them in the veterans treatment court program;

(4) Veterans treatment courts provide access to a continuum of alcohol, drug, mental health, and other related treatment and rehabilitation services;

(5) Veterans treatment courts monitor abstinence by frequent alcohol and other drug testing;

(6) Veterans treatment courts establish a coordinated strategy to govern responses to participants' compliance;

(7) Veterans treatment courts maintain ongoing judicial interaction with each veteran as an essential component of the program;

(8) Veterans treatment courts utilize monitoring and evaluation to measure the achievement of program goals and gauge effectiveness;

(9) Veterans treatment courts employ continuing interdisciplinary education and training to promote effective veterans treatment court planning, implementation, and operations; and

(10) Veterans treatment courts forge partnerships among the court, the veterans administration, public agencies, and community-based organizations to generate local support and enhance veterans treatment court effectiveness.



§ 16-6-104 - Administration by department of mental health and substance abuse services.

The department of mental health and substance abuse services shall administer veterans treatment court programs by:

(1) Defining, developing, and gathering outcome measures for veterans treatment court programs, established by this chapter;

(2) Collecting, reporting, and disseminating veterans court treatment program data;

(3) Supporting a state veterans treatment mentor program;

(4) Sponsoring and coordinating state veterans treatment court program training;

(5) Awarding, administering, and evaluating state veterans treatment court program grants;

(6) Developing standards of operation for veterans treatment court programs to ensure there is a significant population of veterans in the criminal justice system willing to volunteer to participate in veterans treatment court programs so that funds are allocated to meet the greatest need; and

(7) Establishing three (3) veterans treatment court advisory committee member positions on the drug court advisory committee established by § 16-22-108.



§ 16-6-105 - Application for veterans treatment court program grant funds -- Use of funds.

Through the department of mental health and substance abuse services, a court exercising criminal jurisdiction within this state or a veterans treatment court program may apply for veterans treatment court program grant funds established in § 16-22-109(e)(4), if funds are available, to:

(1) Fund a full-time or part-time program director position;

(2) Fund veterans treatment court program staff whose job duties are directly related to program operations;

(3) Fund substance abuse treatment, mental health treatment, and other direct services for veterans treatment court program participants;

(4) Fund drug testing;

(5) Fund program costs directly related to program operations; and

(6) Implement or continue veterans treatment court program operations.



§ 16-6-106 - Prohibited uses of veterans treatment court program grant awards.

The department of mental health and substance abuse services veterans treatment court program grant awards shall not be:

(1) Used to pay for costs not directly related to veterans treatment court program operations;

(2) Made to any court that does not agree to operate its veterans treatment court program in accordance with the principles set out in this chapter;

(3) Used for construction or land acquisition;

(4) Used to pay bonuses or commissions to any individuals or organizations; or

(5) Used to form a corporation.






Chapter 10 - Circuit and Criminal Courts

Part 1 - Jurisdiction and Powers

§ 16-10-101 - General jurisdiction.

The circuit court is a court of general jurisdiction, and the judge of the circuit court shall administer right and justice according to law, in all cases where the jurisdiction is not conferred upon another tribunal.



§ 16-10-102 - Criminal jurisdiction.

The circuit court has exclusive original jurisdiction of all crimes and misdemeanors, either at common law or by statute, unless otherwise expressly provided by statute or this code.



§ 16-10-103 - Will contests.

The circuit court has jurisdiction to try and determine all issues made up to contest the validity of last wills and testaments.



§ 16-10-104 - Restoration of citizenship.

The circuit court has exclusive jurisdiction to hear and determine applications to be restored to citizenship, made by persons who have been rendered infamous by the judgment of any court of this state.



§ 16-10-105 - Arbitrations and agreed cases.

The circuit court has jurisdiction to enter judgments on awards of arbitrators and to hear and determine agreed cases.



§ 16-10-106 - Contractual debts and demands.

The circuit court has jurisdiction, concurrent with courts of general sessions, to the extent of the jurisdiction of the courts of general sessions, of all debts and demands on contract over fifty dollars ($50.00).



§ 16-10-107 - Change of name -- Legitimation.

The circuit court and the chancery court have concurrent jurisdiction to change and alter the names of persons and to legitimate children.



§ 16-10-108 - Divorce -- Adoption -- Trustees.

The circuit court has concurrent jurisdiction with the chancery court to grant divorces, to authorize the adoption of children, to release testamentary and other trustees, and to appoint trustees in place of those released or dead, and also to decree, on petitions of trustees, by will or otherwise, for the sale of property, real or personal.



§ 16-10-109 - Partition and sale of property.

The circuit court has concurrent jurisdiction with the chancery and county courts to make partition and distribution; and, for this purpose, to sell property, real or personal, if necessary, or manifestly to the interest of the parties; and to sell land to pay debts of decedents where the personal assets are insufficient.



§ 16-10-110 - Abatement of nuisances.

The circuit court is clothed with all the powers of the chancery court to abate nuisances, in an action brought for recovery of damages resulting from a nuisance, upon the finding of a jury that the subject matter of a complaint is a nuisance, and judgment entered thereon.



§ 16-10-111 - Equity powers.

Any suit of an equitable nature, brought in the circuit court, where objection has not been taken to the jurisdiction, may be transferred to the chancery court of the county, or heard and determined by the circuit court upon the principles of a court of equity, with power to order and take all proper accounts, and otherwise to perform the functions of a chancery court.



§ 16-10-112 - Appellate jurisdiction.

The circuit court has an appellate jurisdiction of all suits and actions, of whatsoever nature, unless otherwise provided, instituted before any inferior jurisdiction, whether brought by appeal, certiorari, or in any other manner prescribed by law.



§ 16-10-113 - Jurisdiction of contract enforcement.

Notwithstanding any law to the contrary, contracts for goods or services between individuals, partnerships, associations, corporations, governmental entities or limited liability companies are enforceable in either circuit or chancery court in the county where:

(1) The defendant may be found;

(2) The contract was executed;

(3) The goods were provided or were to be provided; or

(4) Services were rendered or were to be rendered.






Part 2 - Operation

§ 16-10-201 - Duty of judge to attend court -- Adjournment by clerk.

It is the duty of the circuit judge to attend and hold court at the time appointed by law; but if for any reason the circuit judge fails to appear, the clerk of the court may open and adjourn the court from time to time to some future day or days, or, if the clerk thinks the rights and interests of litigants or the business of the court require it, may so open and adjourn the court to some future day or days subsequent to the time allowed by law in which to hold such court. If no judge attends by four o'clock p.m. (4:00 p.m.) on the day to which the clerk last adjourned the court, then the court shall be adjourned by the clerk to the court in course.



§ 16-10-202 - Days court not held.

If, from any cause, the court is not held on any day after it has been opened, there shall be no discontinuance; but, as soon as the cause is removed, the court may proceed to business as before.



§ 16-10-203 - Duration of court.

Each of the circuit courts shall continue until the business of the court is dispatched, unless the judge is sooner compelled to leave, in order to arrive in time at the next succeeding court of the judicial district.



§ 16-10-204 - Adjournment during trial.

In no case, after the trial of a cause is commenced, shall the judge adjourn the court until the cause is tried, except in cases where the jury cannot agree, or, from some other cause, a mistrial is ordered.



§ 16-10-205 - Relief from firearm disabilities imposed on persons adjudicated as mental defective or judicially committed to mental institution.

(a) A person who is subject to 18 U.S.C. § 922(d)(4) and (g)(4) because the person has been adjudicated as a mental defective or judicially committed to a mental institution, as defined in § 16-10-213, may petition the circuit or criminal court that entered the judicial commitment or adjudication order for relief from the firearm disabilities imposed by the adjudication or judicial commitment; provided, that the person may not petition the court until three (3) years from the date of release from commitment or the date of the adjudication order, whichever is later.

(b) A copy of the petition for relief shall also be served on the district attorney general of the judicial district in which the original judicial commitment or adjudication occurred. The district attorney general may appear, support, object to, or present evidence relevant to the relief sought by the petitioner.

(c) The court shall receive and consider evidence in an open proceeding, including evidence offered by the petitioner, concerning:

(1) The circumstances that led to the imposition of the firearms disability under 18 U.S.C. § 922 (d)(4) and (g)(4);

(2) The petitioner's mental health records;

(3) The petitioner's criminal history;

(4) The petitioner's reputation; and

(5) Changes in the petitioner's condition or circumstances relevant to the relief sought.

(d) The court shall grant the petition for relief if it finds by a preponderance of the evidence and enters into the record the following:

(1) The petitioner is no longer likely to act in a manner that is dangerous to public safety; and

(2) Granting the relief would not be contrary to the public interest.

(e) A record of the proceedings shall be made by a certified court reporter or by court-approved electronic means. Except in matters resulting in criminal adjudication, the means of recording is to be provided by the petitioner.

(f) The petitioner may appeal a final order denying the requested relief, and the review on appeal, if granted, shall be de novo.

(g) A person may file a petition for relief under this section no more than once every two (2) years.

(h) Relief from a firearm disability granted under this section has no effect on the loss of civil rights, including firearm rights, for any reason other than the particular adjudication as a mental defective or judicial commitment to a mental institution from which relief is granted.

(i) When the court issues an order granting a petition of relief under subsection (d), the court clerk shall, as soon as practicable but no later than thirty (30) days after issuance, forward a copy of the order to the Tennessee bureau of investigation (TBI). The TBI, upon receipt of the order, shall:

(1) Immediately forward a copy of the order to the department of safety;

(2) Update the National Instant Criminal Background Check System database and transmit the corrected records to the federal bureau of investigation; and

(3) Remove and destroy all records relating to the petition for relief from any database over which the TBI exercises control.

(j) The TBI and the department of safety shall not use or permit the use of the records or information obtained or retained pursuant to this section for any purpose not specified in this section.



§ 16-10-206 - Pleadings in absence of judge.

The nonattendance of a circuit court judge shall not prevent the parties from making up their pleadings in the appearance causes.



§ 16-10-207 - Continuance in absence of judge.

None of the proceedings pending in the circuit or criminal courts shall be discontinued by the nonattendance of the judge, or the judge's death at any time, but, in such cases, all matters depending shall stand continued, if no designated judge appear to serve.



§ 16-10-212 - Money paid into court -- Power of disposition.

When money is paid into the circuit or law courts of this state to satisfy judgments rendered in the circuit or law court, or money is paid into the circuit or law courts by reason of other proceedings had in the courts, and the money belongs to or is the property of minors, life tenants, beneficiaries of the remainder interests or contingent beneficiaries of the remainder interests or persons adjudicated incompetent, the courts are vested with powers to dispose of or to enter such orders in regard to the money as courts of chancery now have. Nothing in this section shall be construed as to deprive the chancery courts of their jurisdiction in regard to such matters.



§ 16-10-213 - Information to be collected and reported to the federal bureau of investigation-NICS index and the department of safety by those circuit courts and criminal courts in which commitments to a mental institution are ordered.

(a) As used in this section:

(1) "Adjudication as a mental defective or adjudicated as a mental defective" means:

(A) A determination by a court in this state that a person, as a result of marked subnormal intelligence, mental illness, incompetency, condition or disease:

(i) Is a danger to such person or to others; or

(ii) Lacks the ability to contract or manage such person's own affairs due to mental defect;

(B) A finding of insanity by a court in a criminal proceeding; or

(C) A finding that a person is incompetent to stand trial or is found not guilty by reason of insanity pursuant to §§ 50a and 72b of the Uniform Code of Military Justice, codified in 10 U.S.C. §§ 850a, 876b;

(2) "Judicial commitment to a mental institution" means a judicially ordered involuntary admission to a private or state hospital or treatment resource in proceedings conducted pursuant to title 33, chapter 6 or 7;

(3) "Mental institution" means a mental health facility, mental hospital, sanitarium, psychiatric facility and any other facility that provides diagnoses by a licensed professional of mental retardation or mental illness, including, but not limited to, a psychiatric ward in a general hospital; and

(4) "Treatment resource" means any public or private facility, service or program providing treatment or rehabilitation services for mental illness or serious emotional disturbance, including, but not limited to, detoxification centers, hospitals, community mental health centers, clinics or programs, halfway houses and rehabilitation centers.

(b) Those circuit courts and criminal courts wherein commitments to a mental institution are ordered pursuant to title 33, chapter 6 or 7 or persons are adjudicated as a mental defective shall enter a standing and continuing order instructing the clerk to collect and report as soon as practicable, but no later than the third business day following the date of such an order or adjudication, information described in subsection (c) regarding individuals who have been adjudicated as a mental defective or judicially committed to a mental institution for the purposes of complying with the NICS Improvement Amendments Act of 2007, P.L. 110-180.

(c) The following information shall be collected and reported to the federal bureau of investigation-NICS Index and the department of safety, pursuant to subsection (b):

(1) Complete name and all aliases of the individual judicially committed or adjudicated as a mental defective, including, but not limited to, any names that the individual may have had or currently has by reason of marriage or otherwise;

(2) Case or docket number of the judicial commitment or the adjudication as a mental defective;

(3) Date judicial commitment ordered or adjudication as a mental defective was made;

(4) Private or state hospital or treatment resource to which the individual was judicially committed; and

(5) Date of birth of the individual judicially committed or adjudicated as a mental defective, if such information has been provided to the clerk.

(d) The information in subdivisions (c)(1)-(5), the confidentiality of which is protected by other statutes or regulations, shall be maintained as confidential and not subject to public inspection pursuant to such statutes or regulations, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354.









Chapter 11 - Chancery Courts

Part 1 - Jurisdiction and Powers

§ 16-11-101 - General powers.

The chancery court has all the powers, privileges and jurisdiction properly and rightfully incident to a court of equity.



§ 16-11-102 - Jurisdiction of civil causes -- Transfer to circuit court.

(a) The chancery court has concurrent jurisdiction, with the circuit court, of all civil causes of action, triable in the circuit court, except for unliquidated damages for injuries to person or character, and except for unliquidated damages for injuries to property not resulting from a breach of oral or written contract; and no demurrer for want of jurisdiction of the cause of action shall be sustained in the chancery court, except in the cases excepted.

(b) Any suit in the nature of the cases excepted in subsection (a) brought in the chancery court, where objection has not been taken by a plea to the jurisdiction, may be transferred to the circuit court of the county, or heard and determined by the chancery court upon the principles of a court of law.



§ 16-11-103 - Jurisdiction of equity causes.

The chancery court has exclusive original jurisdiction of all cases of an equitable nature, where the debt or demand exceeds fifty dollars ($50.00), unless otherwise provided by this code. It has no jurisdiction of any debt or demand of less value than fifty dollars ($50.00), unless otherwise specifically provided.



§ 16-11-104 - Proceedings in aid of execution.

The chancery court has exclusive jurisdiction to aid a creditor, by judgment or decree, to subject the property of the defendant that cannot be reached by execution to the satisfaction of the judgment or decree under this code.



§ 16-11-105 - Suits by state against corporations.

The court has power to hear and determine all controversies between the state and corporations, their stockholders or creditors, upon a bill filed by the attorney general and reporter on behalf of the state.



§ 16-11-106 - Boundary disputes.

(a) The chancery court has jurisdiction to hear and determine all cases in which the boundary line or lines of adjoining or contiguous tracts of land is one, or the only, question at issue in the case.

(b) In all such cases a complete deraignment of title by the complainant from a state grant or common source of title shall not be required as in ejectment cases, but it shall be sufficient to establish title in the complainant where the complainant proves clearly that the complainant is the true owner of the lands described in the complainant's bill.



§ 16-11-107 - Suits on foreign judgments.

When a judgment has been recovered in any other state against a resident of such state, and the creditor has exhausted the creditor's legal remedy, the real or personal property of the debtor in this state may be subjected to the satisfaction of such debt, by bill stating the facts under oath, and filed in the court of the county in which the property is situated.



§ 16-11-108 - Persons adjudicated incompetent.

The chancery court has jurisdiction, concurrent with the county court, over persons adjudicated incompetent and their estates.



§ 16-11-109 - Infants and guardians.

The chancery court has jurisdiction, concurrent with the county court, of the persons and estates of infants, and of the appointment and removal of guardians.



§ 16-11-110 - Divorce proceedings -- Adoptions.

The chancery court has jurisdiction, concurrent with the circuit court, of all proceedings for divorce and for the adoption of children.



§ 16-11-111 - Partition or sale of property.

The chancery court has jurisdiction, concurrent with the circuit and county courts, of proceedings for the partition or sale of estates by personal representatives, guardians, heirs, or tenants in common, and for the sale of land at the instance of creditors of the decedent, if the personal property is insufficient to satisfy the debts of the estate.



§ 16-11-112 - Arbitration and agreed cases.

The chancery court has jurisdiction, concurrent with all other judicial tribunals, of arbitration and agreed cases under this code.



§ 16-11-113 - Appointment of administrator.

The chancery court may appoint an administrator of a decedent's estate six (6) months after the decedent's death, where no person can be procured to administer in the usual way, as provided in title 30, chapter 3.



§ 16-11-114 - Venue of suits.

The local jurisdiction of the chancery court is subject to the following rules:

(1) All bills filed in any court seeking to divest or clear the title to land, or to enforce the specific execution of contracts relating to realty, or to foreclose a mortgage or deed of trust by a sale of personal property or realty, shall be filed in the county in which the land, or a material part of it, lies, or in which the deed or mortgage is registered;

(2) Bills seeking to enjoin proceedings at law may be filed in the county in which the suit is pending, or to which execution has issued;

(3) Bills against nonresidents, or persons whose names or residences are unknown, may be filed in the county in which the cause of action arose, or the act on which the suit is predicated was to be performed, or in which is the subject of the suit, or any material part thereof; and

(4) When attachment of property is allowed in lieu of personal service of process, the bill may be filed in the county in which the property, or any material part of the property sought to be attached, is found at the commencement of the suit.



§ 16-11-115 - Jurisdiction of contract enforcement.

Notwithstanding any law to the contrary, contracts for goods or services between individuals, partnerships, associations, corporations, governmental entities or limited liability companies are enforceable in either chancery or circuit court in the county where:

(1) The defendant may be found;

(2) The contract was executed;

(3) The goods were provided or were to be provided; or

(4) Services were rendered or were to be rendered.






Part 2 - Operation

§ 16-11-201 - Transfers between courts.

Any cause pending in the chancery court may be transferred, by consent of parties, to the chancery court of another county.



§ 16-11-202 - Relief from firearm disabilities imposed on persons adjudicated as mental defective or judicially committed to mental institution.

(a) A person who is subject to 18 U.S.C. § 922(d)(4) and (g)(4) because the person has been adjudicated as a mental defective or judicially committed to a mental institution, as defined in § 16-11-206, may petition the chancery court that entered the judicial commitment or adjudication order or the chancery court where the petitioner resides for relief from the firearm disabilities imposed by the adjudication or judicial commitment; provided, that the person may not petition the court until three (3) years from the date of release from commitment or the date of the adjudication order, whichever is later.

(b) A copy of the petition for relief shall also be served on the district attorney general of the judicial district in which the original judicial commitment or adjudication occurred. The district attorney general may appear, support, object to, or present evidence relevant to the relief sought by the petitioner.

(c) The court shall receive and consider evidence in an open proceeding, including evidence offered by the petitioner, concerning:

(1) The circumstances that led to the imposition of the firearms disability under 18 U.S.C. § 922(d)(4) and (g)(4);

(2) The petitioner's mental health records;

(3) The petitioner's criminal history;

(4) The petitioner's reputation; and

(5) Changes in the petitioner's condition or circumstances relevant to the relief sought.

(d) The court shall grant the petition for relief if it finds by a preponderance of the evidence and enters into the record the following:

(1) The petitioner is no longer likely to act in a manner that is dangerous to public safety; and

(2) Granting the relief would not be contrary to the public interest.

(e) A record of the proceedings, to be provided by the petitioner, shall be made by a certified court reporter or by court-approved electronic means.

(f) The petitioner may appeal a final order denying the requested relief, and the review on appeal, if granted, shall be de novo.

(g) A person may file a petition for relief under this section no more than once every two (2) years.

(h) Relief from a firearm disability granted under this section has no effect on the loss of civil rights, including firearm rights, for any reason other than the particular adjudication as a mental defective or judicial commitment to a mental institution from which relief is granted.

(i) When the court issues an order granting a petition of relief under subsection (d), the court clerk shall, as soon as practicable but no later than thirty (30) days after issuance, forward a copy of the order to the Tennessee bureau of investigation (TBI). The TBI, upon receipt of the order, shall:

(1) Immediately forward a copy of the order to the department of safety;

(2) Update the National Instant Criminal Background Check System database and transmit the corrected records to the federal bureau of investigation; and

(3) Remove and destroy all records relating to the petition for relief from any database over which the TBI exercises control.

(j) The TBI and the department of safety shall not use or permit the use of the records or information obtained or retained pursuant to this section for any purpose not specified in this section.



§ 16-11-204 - Counterpart summons.

Counterpart summons, accompanied by copies of the bill, may be issued to any other counties of the state for defendants not to be found in the county in which the suit is properly brought.



§ 16-11-205 - Process to other counties in general.

If the suit is properly instituted, attachments, injunctions, and all other process known to the court, and necessary to attain the ends of justice, may be issued to any other county.



§ 16-11-206 - Information to be collected and reported to the federal bureau of investigation-NICS index and the department of safety by those chancery courts in which commitments to a mental institution are ordered.

(a) As used in this section:

(1) "Adjudication as a mental defective or adjudicated as a mental defective" means:

(A) A determination by a court in this state that a person, as a result of marked subnormal intelligence, mental illness, incompetency, condition or disease:

(i) Is a danger to such person or to others; or

(ii) Lacks the ability to contract or manage such person's own affairs due to mental defect;

(B) A finding of insanity by a court in a criminal proceeding; or

(C) A finding that a person is incompetent to stand trial or is found not guilty by reason of insanity pursuant to §§ 50a and 72b of the Uniform Code of Military Justice, codified in 10 U.S.C. §§ 850a, 876b;

(2) "Judicial commitment to a mental institution" means a judicially ordered involuntary admission to a private or state hospital or treatment resource in proceedings conducted pursuant to title 33, chapter 6 or 7;

(3) "Mental institution" means a mental health facility, mental hospital, sanitarium, psychiatric facility and any other facility that provides diagnoses by a licensed professional of mental retardation or mental illness, including, but not limited to, a psychiatric ward in a general hospital; and

(4) "Treatment resource" means any public or private facility, service or program providing treatment or rehabilitation services for mental illness or serious emotional disturbance, including, but not limited to, detoxification centers, hospitals, community mental health centers, clinics or programs, halfway houses and rehabilitation centers.

(b) Those chancery courts wherein commitments to a mental institution are ordered pursuant to title 33, chapter 6 or chapter 7 or persons are adjudicated as a mental defective shall enter a standing and continuing order instructing the clerk to collect and report as soon as practicable, but no later than the third business day following the date of such an order or adjudication, information described in subsection (c) regarding individuals who have been adjudicated as a mental defective or judicially committed to a mental institution for the purposes of complying with the NICS Improvement Amendments Act of 2007, P.L. 110-180.

(c) The following information shall be collected and reported to the federal bureau of investigation-NICS index and the department of safety, pursuant to subsection (b):

(1) Complete name and all aliases of the individual judicially committed or adjudicated as a mental defective, including, but not limited to, any names that the individual may have had or currently has by reason of marriage or otherwise;

(2) Case or docket number of the judicial commitment or the adjudication as a mental defective;

(3) Date judicial commitment ordered or adjudication as a mental defective was made;

(4) Private or state hospital or treatment resource to which the individual was judicially committed; and

(5) Date of birth of the individual judicially committed or adjudicated as a mental defective, if such information has been provided to the clerk.

(d) The information in subdivisions (c)(1)-(5), the confidentiality of which is protected by other statutes or regulations, shall be maintained as confidential and not subject to public inspection pursuant to such statutes or regulations, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354.









Chapter 15 - Courts of General Sessions

Part 1 - Establishment

§ 16-15-101 - Establishment -- Certain counties excepted.

(a) There is created and established a court in and for each county of the state, except in counties having a population of not less than nine thousand one hundred seventy-five (9,175) nor more than nine thousand two hundred (9,200), according to the last federal census or any subsequent federal census, which shall be designated as the court of general sessions.

(b) It is the intent of this section to create a general sessions court in every county not expressly excepted in this section. In any county where a general sessions court has been created pursuant to the general provisions of this chapter, it is intended that the county shall always have a general sessions court unless abolished by another general statute. In counties in which there is no court of general sessions as provided in this section, references in this code to the court of general sessions are deemed to include the court having the jurisdiction of the court of general sessions in such counties.



§ 16-15-102 - Courtroom -- Supplies and equipment -- Expenses.

(a) Each county shall provide a courtroom for the general sessions court in the county seat and all necessary supplies and equipment for the maintenance of the court and shall defray the expenses thereof from the general fund of the county.

(b) In counties having a population of not less than thirteen thousand two hundred seventy-five (13,275) nor more than thirteen thousand two hundred ninety-five (13,295) and not less than fourteen thousand six hundred fifty (14,650) nor more than fourteen thousand six hundred seventy (14,670), according to the federal census of 1960 and every subsequent federal census, the general sessions judges shall be entitled to secretarial and office expenses in the amount of six hundred dollars ($600) per annum, payable monthly from the general funds of such counties.

(c) In counties having a population of not less than twenty-four thousand two hundred twenty (24,220) nor more than twenty-four thousand two hundred thirty-five (24,235) or not less than twelve thousand five hundred (12,500) nor more than twelve thousand six hundred (12,600), according to the 1960 federal census or any subsequent federal census, the general sessions judge shall be entitled to an allowance of one thousand dollars ($1,000) per annum, for secretarial and office expenses and the same shall be paid in equal monthly installments from the general fund of the counties.

(d) In counties of this state having a population of not less than twenty-four thousand five hundred seventy (24,570) nor more than twenty-four thousand five hundred eighty (24,580), according to the 1960 federal census or any subsequent federal census, the general sessions judge shall be entitled to an allowance of one thousand eight hundred dollars ($1,800) per annum for secretarial and office expenses, to be paid in equal monthly installments from the general fund of the county.



§ 16-15-103 - Holding court at places other than county seat.

The county legislative body of each county shall be authorized and empowered, in its discretion, to require the court of general sessions to meet at not more than three (3) places in the county in addition to the county seat, to prescribe the place or places of meeting of the court, and to provide a courtroom, equipment and furnishings at such other places in the county in addition to the county seat for the sessions of the court.






Part 2 - Judge

§ 16-15-201 - Judge of court -- Qualifications -- Number.

(a) There shall be one (1) judge for each court with the same qualifications and term of office as provided by the constitution of Tennessee for inferior courts.

(b) In addition to the qualifications prescribed in subsection (a), the judges of courts of general sessions of counties of the eighth class having a population of not less than nine thousand two hundred thirty (9,230) nor more than nine thousand two hundred fifty (9,250), according to the 1960 federal census or any subsequent federal census, shall have the qualifications required for the courts of record provided for in § 17-1-106.

(c) In addition to the qualifications prescribed in subsection (a), the judges of courts of general sessions of counties of the seventh class having a population of not less than fourteen thousand six hundred fifty (14,650) nor more than fourteen thousand six hundred seventy (14,670), according to the 1960 federal census or any subsequent federal census, shall have the qualifications required for the courts of record provided for in § 17-1-106.

(d) In addition to the qualifications prescribed in subsection (a), the judges of courts of general sessions of counties of the fifth class having a population of not less than twenty-eight thousand six hundred sixty (28,660) nor more than twenty-eight thousand six hundred ninety (28,690), according to the 1980 federal census or any subsequent federal census, shall have the qualifications required for the courts of record provided for in § 17-1-106.

(e) This section shall not be construed to affect or change the number of judges prescribed for any court of general sessions in any county by private act in effect as of March 11, 1959, or any private act that may be thereafter enacted prescribing more than one (1) judge for a court of general sessions in a particular county. In event of any conflict between this section and a private act as to the number of judges presiding over the court of general sessions in any particular county, the private act shall control.



§ 16-15-202 - Election -- Term.

(a) The judges of the court of general sessions shall be elected at the general August election each eight (8) years. They shall hold office for the term for which they are elected or until their successors are elected and qualified. Notwithstanding any other provision of private act or general law to the contrary, the term of office of any general sessions judge whose base salary is set by § 16-15-205 [repealed] or whose salary is adjusted during such term of office by the method provided by § 16-15-205 [repealed] or by the method established by § 8-23-103, shall be eight (8) years.

(b) Notwithstanding § 2-13-203, or any other provisions of a private act or general law to the contrary, in any county with more than one (1) judge of the court of general sessions, and where the most recent of private acts creating the judgeships provide for the nonpartisan election of the additional judges, then at subsequent regular August elections all judges of such court shall be elected on a nonpartisan basis.



§ 16-15-203 - Oath.

The oath of office shall be the same as that prescribed for circuit court judges and chancellors and shall be taken and filed in the same manner and with the same officers as prescribed for circuit court judges and chancellors.



§ 16-15-209 - Failure of judge to attend -- Selection of special judge.

(a) If the judge of a court of general sessions or juvenile court finds it necessary to be absent from holding court, the judge may seek a special judge in accordance with the requirements of and in the numerical sequence designated by this section.

(1) If a special judge is necessary, the judge shall attempt to identify another judge who may serve by interchange, pursuant to § 17-2-208. If another judge cannot serve by interchange, a judge may seek to find any former or retired judge, who will, by mutual agreement, sit as special judge. The special judge shall serve by designation of the chief justice of the supreme court.

(2) If the judge is unable to secure a judge under subdivision (a)(1), the judge may apply to the administrative office of the courts for assistance in finding a judge to sit by designation of the chief justice as a special judge.

(3) Only after exhausting the procedures set out in subdivisions (a)(1) and (2), a judge may appoint a lawyer from a list, on a rotating basis, of lawyers that have been previously approved by the judge or judges of the district or county who are constitutionally qualified, in good standing, and possess sufficient experience and expertise. A lawyer appointed is subject to the following limitations, which shall be made known to persons attending any court proceeding presided over by a lawyer, as evidenced by an entry in the minutes or other permanent record of the court:

(A) The lawyer may preside only if the parties and counsel are notified that the duly elected or appointed judge will be absent and that a practicing lawyer will serve as a special judge;

(B) The parties choose to proceed and not to continue the case pending return of the duly elected or appointed judge;

(C) The lawyer shall not approve the payment of attorney's fees involving an indigent defense claim or any discretionary fees. A special judge shall approve fees only when the exact amount is set by statute; and

(D) At the opening of any court session presided over by a lawyer appointed pursuant to this section, an announcement shall be made to persons in attendance conveying the information contained in subdivisions (a)(3)(A) and (B). The making of such an announcement constitutes compliance with the notice requirements of this section.

(b) A general sessions or juvenile judge assigned to a court outside the judge's county of residence shall receive reimbursement for travel expenses from the county to which the judge is assigned. Reimbursement shall be in an amount in accordance with the comprehensive travel regulations promulgated by the supreme court.

(c) The county legislative body, by resolution adopted by a two-thirds (2/3) vote, may authorize the payment of compensation to a special judge selected pursuant to subdivision (a)(2). The amount of compensation shall not exceed the rate of compensation for other judges of the general sessions court or juvenile court for the county.

(d) Notwithstanding the provisions of subdivisions (a)(1) and (2), a general sessions or juvenile judge who encounters a sudden and unexpected emergency which causes the judge to be absent from court may forego the requirements of those subdivisions and appoint a lawyer in accordance with subdivision (a)(3). The circumstances requiring the appointment of a lawyer pursuant to this subsection (d) shall be entered upon the minutes or other permanent record of the court in addition to the information required in subdivision (a)(3).

(e) (1) Upon approval of this subsection (e) and subsections (f)-(h) by resolution adopted by a two-thirds (2/3) vote of the county legislative body of any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, and notwithstanding any other provision of this subsection (e) and subsections (f)-(h) to the contrary, if a judge of a court of general sessions or juvenile court in the county finds it necessary to be absent from holding court, another judge may sit by interchange for the absent judge upon entering an order finding it in the best interest of judicial efficiency. The order shall identify the absent judge and the interchanging judge, and shall be kept on file in the office of the clerk of the court. Upon a finding that interchange is not in the best interest of judicial efficiency, the judge so finding may appoint an attorney as a special judge. The appointments shall be on a rotating basis, from a list of attorneys previously approved by all of the duly elected or appointed general sessions or juvenile court judges, as being constitutionally qualified, in good standing, and possessing sufficient experience and skill. The appointment of a special judge shall be by written order, identifying the absent judge and the special judge, and shall be kept on file in the office of the clerk of the court.

(2) During the month of September each year, the clerk of the court shall prepare, for each division of court governed by subdivision (e)(1), an annual report for the preceding twelve (12) months, setting out the total number of sessions of court presided over by a special judge, or by a judge sitting by interchange. The clerk shall also report the total number of sessions of court that are scheduled in each division of court for that period. The orders and reports required by this subdivision (e)(2) shall be filed, and kept open for public inspection, by the clerk of the court. The clerk of the court shall promptly file a copy of the annual report with the administrative office of the courts, created by § 16-3-801.

(f) All special judges appointed under subsection (e) shall be subject to the following limitations:

(1) All parties and counsel appearing before the special judge shall be notified that the duly elected or appointed judge is absent, and that a practicing attorney is serving as special judge;

(2) If there is no duly elected or appointed judge available to preside over the trial of a contested case, either side shall be entitled to continue the case pending the return of a duly elected or appointed judge;

(3) A special judge shall not preside over a contested cause without a consent form signed by all litigants who are present at the beginning of the proceeding. The consent form shall be kept on file with the clerk of the court as part of the legal record of that cause; and

(4) A special judge shall not approve the payment of attorney fees, involving an indigent defense claim or any discretionary fees; provided, that a special judge may enter a judgment for attorney fees when:

(A) The exact amount is set by statute; or

(B) The party to be charged has executed a written agreement calling for the payment of attorney fees, and the fees shall be the amount specified in the agreement, but in no case more than one third (1/3) of the principal amount of the debt upon which the suit is brought.

(g) (1) Subsections (e) and (f) shall not apply where a judge finds it necessary to be absent from holding court and appoints as a special judge:

(A) A duly elected or appointed judge of any other juvenile or general sessions court, a trial court judge; or

(B) A full-time officer of the judicial system under the judge's supervision whose duty it is to perform judicial functions, such as a juvenile magistrate, a child support magistrate or clerk and master, who is a licensed attorney in good standing with the Tennessee supreme court. The judicial officer shall only serve as special judge in matters related to that officer's duties as a judicial officer.

(2) Notwithstanding subsections (e) and (f), a general sessions or juvenile court judge shall have the authority to appoint a special judge as provided in subdivision (g)(1).

(h) (1) Notwithstanding any other provision of law to the contrary, in any county having a population of more than eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, the county governing body of that county may appoint a special substitute judge or judges to serve as a judge in the court of general sessions or juvenile court in the county in the absence of any one (1) of such elected judge or judges.

(2) A special substitute judge appointed shall be an attorney licensed to practice law by this state and in good standing with the board of professional responsibility.

(3) The compensation for a special substitute judge pursuant to subsections (e)-(f) and this subsection (h) shall be fixed by the county governing body and shall be paid from any fund appropriated for such purpose by the county governing body.



§ 16-15-210 - Vacancy in office of judge -- Filling.

(a) Except as provided in subsection (b), any vacancy in the office of judge of the court of general sessions shall be filled by the county legislative body as provided in § 5-1-104.

(b) (1) In a multi-county court, the vacancy shall be filled by concurring resolutions of the legislative bodies of the affected counties.

(2) In the event of nonconcurrence, the vacancy shall be filled by resolution of the legislative body of the county of residence of the last judge of the multi-county court.

(c) (1) In the event of an interim suspension of a general sessions court or juvenile court judge pursuant to § 17-5-307(f), the county legislative body shall appoint a temporary replacement to serve until the interim suspension is lifted or the office becomes vacant.

(2) In a multi-county court, the temporary replacement shall be appointed by concurring resolutions of the legislative bodies of the affected counties. In the event of nonconcurrence, the temporary replacement shall be appointed by resolution of the legislative body of the county of residence of the judge who has been suspended.



§ 16-15-211 - Seminars.

All general sessions court judges shall be required to attend seminars offered for the particular benefit of the judges. Guidelines for the seminars, workshops, and training sessions are to be established by the administrative director of the courts. Travel and mileage expenses relative to attendance at the seminars shall be paid on an individual basis by each general sessions court judge.






Part 3 - Clerk

§ 16-15-301 - Clerk of court.

(a) The clerk of the circuit court of the county shall act as clerk of the court of general sessions, and when acting as clerk of the general sessions court shall be designated as the clerk of the court of general sessions of that county.

(b) In addition, the clerk of any special court now established or hereafter established, having exactly the same jurisdiction as and no more jurisdiction than the circuit court within any part and for a portion of a particular county, shall also serve as clerk of the court of general sessions within the venue of the special court.

(c) In any county in which the office of a separate clerk of a court of general sessions is created by private act, the clerk shall continue to serve as the clerk of the court of general sessions of the county in accordance with the private act.

(d) Upon written application to the circuit court judge, the clerk of the court of general sessions may be authorized and empowered to appoint deputies for the sole purpose of issuing process. Upon consideration of the application, the circuit court judge shall note the circuit court judge's approval or disapproval by a formal order upon the minutes of the court, and the order shall state the reasons why the judge deems this action to be in the public interest.



§ 16-15-302 - Salaries of court officers in metropolitan government counties.

In counties governed by a metropolitan government as provided in title 7, the salaries of court officers of circuit, chancery and general sessions courts shall be the same and equal to the salaries of the court officers of the criminal courts of those counties.



§ 16-15-303 - General sessions court clerk.

(a) A general sessions court clerk shall:

(1) Retain, preserve and file away in order, and properly mark for easy reference all the papers in civil cases before them, unless returned or transmitted, in pursuance of law, to the circuit court upon appeal or otherwise;

(2) Transmit all the papers relative to the trial of a cause in which an appeal has been taken to the circuit court at least five (5) days before the term to which the appeal is returnable, unless the appeal is taken within the five (5) days, and then on, or by the first day of, the term;

(3) Transmit copies of such papers in the same way, in cases where only a portion of the parties have appealed;

(4) Return such papers, when an execution has been levied on real estate of the defendant, to the circuit court, on or before the second day of the term next after the levy; and

(5) Not issue an alias or pluries execution until the execution previously issued is returned, or affidavit made accounting for its absence, and a showing that it is unsatisfied.

(b) A general sessions court clerk shall keep, in a well-bound book, properly ruled for that purpose, a docket of all judgments rendered by the court, showing in whose favor and against whom each judgment is rendered, the names of the parties in full, and the date and amount of the judgment.

(c) (1) A general sessions court clerk shall also keep, in the same book, an execution docket, showing the amount of each execution, in whose favor and against whom issued, the date of issuance, to whom delivered, the date of return and by whom returned, and the substance of the return, specifying particularly whether satisfied in whole or in part.

(2) The general sessions court clerk shall enter in the execution docket, in continuous order, and in distinct columns, with proper date to each act:

(A) The number of each case;

(B) The date of trial, and of each continuance, if any;

(C) The names of the parties in full;

(D) The amount of the judgment;

(E) The name of the stayor, if any;

(F) The name of the officer who returns the warrant;

(G) The date of the issuance of each execution, and to whom delivered;

(H) The bill of costs, the items written in words, with the amounts in figures; and

(I) The date of the return of the execution, by whom returned, and the substance of the return.

(d) A substantial compliance with the requirements of this section is sufficient to render the proceedings and entries valid for all purposes, so far as the parties are concerned, and all persons claiming under them.

(e) It is a Class C misdemeanor for a clerk to fail to keep the docket of judgments rendered and an execution docket, as required by subsections (b) and (c). Conviction under this section is grounds for removal under title 8, chapter 47. In addition, a person injured by the failure of a general sessions court clerk to preserve and keep the clerk's papers or dockets may recover civil damages pursuant to the Tennessee Governmental Tort Liability Act, compiled in title 29, chapter 20.

(f) (1) Any information required to be kept as a public record by a clerk of a court of general sessions may be maintained on a computer or removable computer storage media in lieu of docket books or other bound books; provided, that the following standards are met:

(A) The information is available for public inspection, unless it is a confidential record according to law;

(B) Due care is taken to maintain the information as a public record during the time required by law for retention;

(C) All daily data generated and stored within the computer system shall be copied to computer storage media daily, and the newly created computer storage media more than one (1) week old shall be stored at a location other than at the building where the original is maintained; and

(D) The clerk can provide a paper copy of the information when needed or when requested by a member of the public.

(2) Nothing in subdivision (f)(1) shall be construed as requiring the clerk to sell the media upon which the information is stored or maintained.

(g) (1) As used in this subsection (g):

(A) "Adjudication as a mental defective or adjudicated as a mental defective" means:

(i) A determination by a court in this state that a person, as a result of marked subnormal intelligence, mental illness, incompetency, condition or disease:

(a) Is a danger to such person or to others; or

(b) Lacks the ability to contract or manage such person's own affairs due to mental defect;

(ii) A finding of insanity by a court in a criminal proceeding; or

(iii) A finding that a person is incompetent to stand trial or is found not guilty by reason of insanity pursuant to §§ 50a and 72b of the Uniform Code of Military Justice, codified in 10 U.S.C. §§ 850a, 876b;

(B) "Judicial commitment to a mental institution" means a judicially ordered involuntary admission to a private or state hospital or treatment resource in proceedings conducted pursuant to title 33, chapter 6 or 7;

(C) "Mental institution" means a mental health facility, mental hospital, sanitarium, psychiatric facility and any other facility that provides diagnoses by a licensed professional of mental retardation or mental illness, including, but not limited to, a psychiatric ward in a general hospital;

(D) "Treatment resource" means any public or private facility, service or program providing treatment or rehabilitation services for mental illness or serious emotional disturbance, including, but not limited to, detoxification centers, hospitals, community mental health centers, clinics or programs, halfway houses and rehabilitation centers.

(2) In addition to the duties prescribed in this part, the clerks of the general sessions courts wherein commitments to a mental institution are ordered pursuant to title 33, chapter 6 or 7 or persons are adjudicated as a mental defective shall collect and report as soon as practicable, but no later than the third business day following the date of such an order or adjudication, information described in subsection (c) regarding individuals who have been adjudicated as a mental defective or judicially committed to a mental institution after a finding of probable cause pursuant to § 33-6-422 for the purposes of complying with the NICS Improvement Amendments Act of 2007, P.L. 110-180.

(3) The following information shall be collected and reported to the federal bureau of investigation-NICS Index and the department of safety, pursuant to subdivision (g)(2):

(A) Complete name and all aliases of the individual judicially committed or adjudicated as a mental defective, including, but not limited to, any names that the individual may have had or currently has by reason of marriage or otherwise;

(B) Case or docket number of the judicial commitment or the adjudication as a mental defective;

(C) Date judicial commitment ordered or adjudication as a mental defective was made;

(D) Private or state hospital or treatment resource to which the individual was judicially committed; and

(E) Date of birth of the individual judicially committed or adjudicated as a mental defective, if such information has been provided to the clerk.

(4) The information in subdivisions (g)(3)(A)-(E), the confidentiality of which is protected by other statutes or regulations, shall be maintained as confidential and not subject to public inspection pursuant to the provisions of such statutes or regulations, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354.



§ 16-15-304 - Dockets.

Separate dockets shall be kept in the court for civil and criminal cases. Upon the civil docket shall be entered the style of each case, the names of the attorneys for the parties, the date of issuance of the warrant and process, the name of the officer to whom delivered, the return of the process, in brief form the action of the court both interlocutory and final, orders, judgments, executions, garnishments, list of fees of the court, of the sheriff, the sheriff's deputies, constables, game wardens, state highway patrol officers and other officers for their services, fees of witnesses for attendance and credits for payments upon judgments and upon costs. All cases shall be indexed.






Part 4 - Powers and Duties

§ 16-15-401 - General powers.

(a) Each general sessions court judge is vested with power to:

(1) Grant writs of attachment, returnable to the circuit court, in the same manner and to the same extent as the circuit judge;

(2) Enter up judgment by confession of a defendant to any amount within the judge's jurisdiction in the particular case;

(3) Issue an execution in the judge's county upon a certified execution from another county;

(4) Issue a subpoena for witnesses, in any matter to be tried before the judge, to the judge's own or an adjoining county;

(5) Issue scire facias to revive judgments against the personal representatives and heirs of deceased parties, to any county in the state;

(6) Issue alias and pluries executions whenever necessary;

(7) Issue counterpart writs to any county in the state for the principal maker of any bill, bond, or note, at the instance of the surety or endorser who is sued thereon; and

(8) Punish persons disturbing them in the discharge of their official duties.

(b) Judges of general sessions courts have the same authority as circuit court judges or chancellors to grant fiats for writs of injunction, attachments and other extraordinary process. They also have the same jurisdiction relative to the suspension and revocation of sentences imposed by them as that conferred upon all trial judges by title 40, chapter 29.

(c) The judges of courts of general sessions of counties of the third class, as defined in § 16-15-204 [repealed], having a population of not less than forty-seven thousand eight hundred fifty (47,850) nor more than forty-seven thousand eight hundred seventy-five (47,875), according to the 1970 federal census or any subsequent federal census, in addition to the jurisdiction and powers conferred elsewhere in this chapter, have the authority to sit by interchange for the county judge in nonsupport, probate, juvenile and lunacy proceedings.



§ 16-15-402 - General duties.

It is the duty of a general sessions court judge:

(1) To return all marriage licenses under which the judge has solemnized the rites of matrimony to the office of the county clerk within thirty (30) days;

(2) To deliver over, in case of resignation, removal, or expiration of the judge's term of office, all the judge's official books and papers, according to law; and

(3) Not to sign a warrant or summons or any other leading process, attachment or document until written out in full.



§ 16-15-403 - Conservator of peace -- Oaths.

Every general sessions court judge is a conservator of the peace in the county in which the judge serves, and has authority to administer oaths when required by law, unless the power is expressly entrusted to some other officer, and to exercise such other powers as are conferred upon the general sessions court judge by law.



§ 16-15-404 - Hearing causes at any time.

Each general sessions court judge is authorized to try any cause that may be brought before the judge at any time and at any place within the county, unless expressly prohibited by some positive provision of this code.



§ 16-15-405 - Relief from firearm disabilities imposed on persons adjudicated as mental defective or judicially committed to mental institution.

(a) A person who is subject to 18 U.S.C. § 922(d)(4) and (g)(4) because the person has been adjudicated as a mental defective or judicially committed to a mental institution, as defined in § 16-15-303, may petition the general sessions court that entered the judicial commitment or adjudication order for relief from the firearm disabilities imposed by the adjudication or judicial commitment; provided, that the person may not petition the court until three (3) years from the date of release from commitment or the date of the adjudication order, whichever is later.

(b) A copy of the petition for relief shall also be served on the district attorney general of the judicial district in which the original judicial commitment or adjudication occurred. The district attorney general may appear, support, object to, or present evidence relevant to the relief sought by the petitioner.

(c) The court shall receive and consider evidence in an open proceeding, including evidence offered by the petitioner, concerning:

(1) The circumstances that led to the imposition of the firearms disability under 18 U.S.C. § 922(d)(4) and (g)(4);

(2) The petitioner's mental health records;

(3) The petitioner's criminal history;

(4) The petitioner's reputation; and

(5) Changes in the petitioner's condition or circumstances relevant to the relief sought.

(d) The court shall grant the petition for relief if it finds by a preponderance of the evidence and enters into the record the following:

(1) The petitioner is no longer likely to act in a manner that is dangerous to public safety; and

(2) Granting the relief would not be contrary to the public interest.

(e) A record of the proceedings, to be provided by the petitioner, shall be made by a certified court reporter or by court-approved electronic means.

(f) The petitioner may appeal a final order denying the requested relief, and the review on appeal, if granted, shall be de novo.

(g) A person may file a petition for relief under this section no more than once every two (2) years.

(h) Relief from a firearm disability granted under this section has no effect on the loss of civil rights, including firearm rights, for any reason other than the particular adjudication as a mental defective or judicial commitment to a mental institution from which relief is granted.

(i) When the court issues an order granting a petition of relief under subsection (d), the court clerk shall, as soon as practicable but no later than thirty (30) days after issuance, forward a copy of the order to the Tennessee bureau of investigation (TBI). The TBI, upon receipt of the order, shall:

(1) Immediately forward a copy of the order to the department of safety;

(2) Update the National Instant Criminal Background Check System database and transmit the corrected records to the federal bureau of investigation; and

(3) Remove and destroy all records relating to the petition for relief from any database over which the TBI exercises control.

(j) The TBI and the department of safety shall not use or permit the use of the records or information obtained or retained pursuant to this section for any purpose not specified in this section.



§ 16-15-406 - Rules of court.

Judges of the courts of general sessions shall adopt such rules as may be necessary to expedite the trial and disposal of cases.






Part 5 - Jurisdiction

§ 16-15-501 - General jurisdiction.

(a) The court of general sessions is vested with all of the jurisdiction and shall exercise the authority formerly conferred by law upon justices of the peace in civil and criminal cases, suits and actions. The jurisdiction, power and authority of the court shall be coextensive with the county.

(b) (1) Notwithstanding any provision of the law to the contrary, judges of courts of general sessions have jurisdiction to try and dispose of violations of municipal ordinances where the sheriff of the county is acting under the authority of §§ 8-8-201 and 12-9-104; provided, that a certified copy of the ordinances of the municipality have been filed with the court. Judges of courts of general sessions shall direct the clerk of the court that all fines collected shall be paid over to the municipality and all court costs collected shall be paid and accounted for according to former § 16-15-703(d) [repealed], to help administer the cost of enforcement; provided, that reasonable costs have been set by ordinance of the municipality.

(2) The judges of courts of general sessions of counties having a population of not less than fourteen thousand six hundred fifty (14,650) nor more than fourteen thousand six hundred seventy (14,670), according to the 1960 federal census or any subsequent federal census, have, in addition to the jurisdiction and powers conferred above, concurrent jurisdiction with the circuit court judge and chancellor in that county or counties in workers' compensation cases, divorce cases and those powers specifically conferred upon both those courts of record under § 29-31-101.

(3) The judges of courts of general sessions of counties having a population of not less than nine thousand two hundred thirty (9,230) nor more than nine thousand two hundred fifty (9,250), according to the 1960 federal census or any subsequent federal census, have, in addition to the jurisdiction and powers conferred above, concurrent jurisdiction with the circuit judge and chancellor in that county or counties in divorce cases.

(4) Judges of courts of general sessions in any county having a population of not less than seventy-seven thousand seven hundred (77,700) nor more than seventy-seven thousand eight hundred (77,800), according to the 1980 federal census or any subsequent federal census, in addition to the jurisdiction and powers conferred above, have concurrent jurisdiction with the circuit judge and chancellor in that county in domestic relations cases.

(c) (1) All courts of general sessions in this state created by private act have the powers and jurisdiction conferred by this chapter and §§ 18-4-201 -- 18-4-203, 20-12-143, 27-5-108, 40-1-109, 40-4-117 and former 40-4-118 [repealed], and in addition, have such further powers and jurisdiction as may be conferred by the private act creating that court. It is not the intention of this chapter to divest any court of general sessions of any jurisdiction conferred by any private act.

(2) This chapter shall not diminish the powers, jurisdiction or provisions governing the operation of any court of general sessions created by private act. It is the intent of the general assembly that each court of general sessions of this state has all the powers and jurisdiction granted by the public acts and applicable private acts.

(d) (1) The jurisdiction of courts of general sessions, where they have been created, shall extend to the sum of twenty-five thousand dollars ($25,000) in all civil cases, both law and equity; provided, that this section shall not apply to cases of forcible entry and detainer, in which the court shall have unlimited original jurisdiction; and provided further, that this section shall not apply to actions to recover personal property, in which the court shall have unlimited original jurisdiction, including jurisdiction to award an alternative money judgment; and general sessions judges shall have jurisdiction to issue restraining orders and to enforce the penalty provisions for violation of those restraining orders.

(2) For the purpose of calculating whether a judgment entered by a court of general sessions is within or exceeds the monetary jurisdictional limits established for the courts by subdivision (d)(1), the following amounts shall not be included:

(A) Any amount awarded for attorney fees;

(B) Any court costs assessed by the court; and

(C) Any discretionary costs assessed by the court.



§ 16-15-502 - Actions to recover personal property.

Actions to recover personal property may be conducted in general sessions courts, as prescribed in former § 29-30-211 [repealed], and §§ 29-30-212 -- 29-30-217.



§ 16-15-503 - Geographical jurisdiction.

The jurisdiction of general sessions courts, when not otherwise provided, is geographically coextensive with the limits of their respective counties.



§ 16-15-505 - Objections to jurisdiction.

Objections to the jurisdiction of the general sessions court before which the warrant is returned shall be made before the hearing, or they will be considered as waived.






Part 6 - Service of Process [Repealed]



Part 7 - Miscellaneous Provisions

§ 16-15-706 - Infants or incompetents -- Representation.

Whenever an infant or incompetent person has a representative, such as a general guardian, conservator or other like fiduciary, the representative may sue or defend on behalf of the infant or incompetent person. If an infant or incompetent person does not have a duly appointed representative, or if justice requires, the infant or incompetent person may sue by a next friend. The court shall appoint a guardian ad litem to defend an action for an infant or incompetent person who does not have a duly appointed representative, or whenever justice requires. The court may, in its discretion, allow the guardian ad litem a reasonable fee for the guardian's services, to be taxed as costs.



§ 16-15-707 - Plaintiffs -- Nonsuits -- Dismissals.

The plaintiff shall have the right to take a voluntary nonsuit or to dismiss an action without prejudice at any time before the cause is finally submitted to the court, but not afterwards; provided, that such a dismissal operates as an adjudication upon the merits when filed by a plaintiff who has twice dismissed in any court an action based on or including the same claim.



§ 16-15-708 - Subpoena of witnesses.

(a) The attendance of witnesses to give testimony in court or by deposition is procured by subpoena or summons, requiring the witness to be present at a prescribed place and time, to give testimony in a case or matter stated in the subpoena or summons, mentioning the names of the parties litigant and the party at whose instance the witness is to be summoned, and, if necessary, requiring the witness also to bring any books, papers, documents or tangible things stated in the subpoena or summons. The subpoena is issued by a judge or clerk of the court at any time, and to any county within the state, on request of the party wishing the process, and may be served by any person authorized to serve process, by delivering or offering to deliver a copy of the subpoena to the person to whom it is directed. If any person without cause refuses to appear, to testify or to produce evidence when duly subpoenaed to do so, that person shall be committed to jail by the court before whom that person is bound to testify, to remain in jail without bail until willing to testify or give evidence as the law directs.

(b) This section shall govern when a judge or clerk is required to issue a subpoena and the consequences of a person's refusal to appear, testify or produce evidence when subpoenaed pursuant to this section. If any local rule of court conflicts with this section, this section shall prevail and the clerk or other official shall issue subpoenas and the judge shall punish the failure to respond to subpoenas in accordance with this section.



§ 16-15-710 - Commencement of actions -- New process when not served.

The suing out of a warrant is the commencement of a civil action within the meaning of this title, whether it is served or not; but if the process is returned unserved, plaintiff, if plaintiff wishes to rely on the original commencement as a bar to the running of a statute of limitations, must either prosecute and continue the action by applying for and obtaining new process from time to time, each new process to be obtained within nine (9) months from return unserved of the previous process, or plaintiff must recommence the action within one (1) year after the return of the initial process not served.



§ 16-15-711 - Survival of actions -- Substitution of parties.

(a) If a party dies and the claim is not extinguished by the death, the court may order substitution of the proper parties. The motion for substitution may be made by any party or by the successors or representatives of the deceased party and, together with notice of hearing, shall be served on the parties by delivering or mailing a copy of the motion and notice to the parties and shall be served upon persons not parties in the manner provided for service of process. Unless the motion for substitution is made not later than ninety (90) days after the death is suggested in the case by service of a statement of the fact of the death as provided in this subsection (a) for the service of the motion, the action shall be dismissed as to the deceased party.

(b) In the event of the death of one (1) or more of the plaintiffs or one (1) or more of the defendants in an action in which the right sought to be enforced survives only to the surviving plaintiffs or only against the surviving defendants, the action does not abate. The death shall be suggested in the case and the action shall proceed in favor or against the surviving parties.



§ 16-15-712 - Enforcement of judgments -- Examination of judgment debtor and others.

In all courts exercising general sessions jurisdiction, the procedure on execution, in proceedings supplementary to and in aid of a judgment, and in proceedings on and in aid of execution shall be in accordance with the statutes of this state and with the general practice followed in the courts of this state. In aid of the judgment or execution, however, the judgment creditor, or the judgment creditor's successor in interest when that interest appears of record, may examine any person, including the judgment debtor, by subpoenaing the person to court, or by conducting discovery in any manner provided by the Tennessee rules of civil procedure.



§ 16-15-713 - Attachments and contempts.

(a) Notwithstanding any provision of the law or private act to the contrary, courts of general sessions have the power to issue attachments and inflict punishments for contempts of court. The punishments for contempts shall be limited to:

(1) A fine not exceeding fifty dollars ($50.00) and imprisonment not exceeding ten (10) days if the judge of the general sessions court is licensed to practice law; and

(2) A fine not exceeding fifty dollars ($50.00) if the judge of the general sessions court is not licensed to practice law.

(b) Courts of general sessions have the power to punish for contempt persons who fail to appear for traffic violations.



§ 16-15-714 - Pleadings and practice -- General sessions courts.

Practice and pleadings in the general sessions courts shall be as provided in this chapter and other provisions of law and private acts establishing the courts and local rules of practice not inconsistent with law.



§ 16-15-715 - Court bailiffs.

The sheriff shall, unless otherwise provided, provide sufficient bailiffs to serve the general sessions courts.



§ 16-15-716 - Warrants.

A civil action in the general sessions courts is commenced by a civil warrant issued by the clerk in substance as follows:

Click here to view form



§ 16-15-718 - Fees to clerk.

Before the issuance of any original process in a civil action, the plaintiff shall deposit with the clerk a sum that the clerk has previously established as adequate to pay the usual costs, including litigation taxes as calculated in accordance with § 8-21-401, and any local litigation tax as authorized by a private act. The clerk may allow a cost bond with adequate security in the amount of five hundred dollars ($500); provided, that any eligible plaintiff may proceed on a pauper's oath instead of the cash deposit or cost bond.



§ 16-15-719 - Appeal bond.

An appeal bond returned with other papers to the circuit court is a conclusive presumption that an appeal was taken.



§ 16-15-720 - Continuances.

A continuance may be granted in the judge's discretion.



§ 16-15-721 - Rules of evidence -- Application.

Unless specifically provided otherwise, the Tennessee rules of evidence shall be fully applicable in general sessions courts.



§ 16-15-722 - Attachment.

(a) General sessions courts have jurisdiction as in subsection (b) to proceed by attachment against the property of the defendant, in the same way as the courts of record, under the rules, regulations and provisions in this code prescribed in regard to proceedings by attachment, as far as they are applicable and not controlled by other express provisions.

(b) The jurisdiction of general sessions courts in attachment cases is limited to the amount of their jurisdiction over the subject matter of suit or cause of action.



§ 16-15-723 - Proceedings after attachment.

The proceedings after the issuance and service of attachment and on the trial and enforcement of the plaintiff's claim, are the same as if the suit had been commenced in the ordinary way, the rights acquired by the attachment being governed by the provisions of this code regulating attachments.



§ 16-15-724 - Cross actions.

Cross actions shall be instituted by cross summons to be filed any day before the day of trial, unless a nonresident defendant enters an appearance and waives publication. In such case, the cross summons shall be filed within two (2) whole days after entry of appearance. In all such actions instituted before courts of general sessions, the case shall not be set for trial until the fourth day after the date of service of original summons, or return date of any publication for a nonresident, or date of entry of appearance of a nonresident.



§ 16-15-725 - Judgment for defendant on setoff.

(a) If the defendant pleads a setoff to the plaintiff's debt, and it appears that there is a balance due in favor of the defendant, the general sessions court shall enter up judgment in favor of the defendant and against the plaintiff for the balance. If the plaintiff fails in establishing any demand against the defendant, the defendant shall have a judgment against the plaintiff for the amount that the proof upon the defendant's cross action shows that the defendant is entitled to, with costs.

(b) If the residue upon the defendant's setoff, after satisfying the plaintiff's debt, exceeds the court's jurisdiction, the defendant may enter on the court's docket a satisfaction of so much of the defendant's claim as the amount of the plaintiff's demand, as ascertained by the court, and tender the plaintiff a receipt for the amount thus setoff, in which case judgment shall be rendered in favor of the defendant for costs.



§ 16-15-726 - Remittitur.

If the sum found for either plaintiff or defendant exceeds the jurisdiction of the general sessions court, that party may remit the excess, and take judgment for the residue, but the party cannot afterwards sue for the amount so remitted.



§ 16-15-727 - Correction of judgment -- Mistakes, inadvertence, excusable neglect and fraud.

(a) Tenn. R. Civ. P. 60.01, regarding clerical mistakes, shall apply to all courts of general sessions. The general sessions judge shall have the authority under the same circumstances and in the same manner as is provided in Tenn. R. Civ. P. 60.01 to correct such mistakes.

(b) Tenn. R. Civ. P. 60.02, regarding mistakes, inadvertence, excusable neglect, fraud and other similar reasons set out in that rule, shall apply to all courts of general sessions. A motion under the general sessions court's authority under Tenn. R. Civ. P. 60.02 shall be filed within ten (10) days of the date of judgment. Once filed, the motion shall toll the ten-day period for seeking de novo review in the circuit court until the determination of the motion is concluded. Thereafter, an appeal for de novo review in the circuit court shall be filed within ten (10) days of the general sessions court's ruling on the motion to relieve a party or the parties' legal representative from a final judgment, order or proceeding in the same manner as provided in Tenn. R. Civ. P. 60.02.



§ 16-15-728 - Proceedings presumed valid.

Every intendment is in favor of the sufficiency and validity of proceedings before general sessions courts, when brought in question, either directly or collaterally, in any of the courts, where it appears on the face of the proceedings that the general sessions court had jurisdiction of the subject matter and of the parties.



§ 16-15-729 - Trial de novo on appeal -- Decision on merits.

No civil case, originating in a general sessions court and carried to a higher court, shall be dismissed by such court for any informality whatever, but shall be tried on its merits; and the court shall allow all amendments in the form of action, the parties thereto, or the statement of the cause of action, necessary to reach the merits, upon such terms as may be deemed just and proper. The trial shall be de novo, including damages.



§ 16-15-730 - Presumption of regularity of execution.

If the judgment is rendered by one general sessions judge, and execution is issued by another, and in all other cases where steps appear to be taken by one judge instead of another, the presumption, in the absence of proof to the contrary, is that the execution was issued and steps taken regularly.



§ 16-15-731 - Actions in the nature of interpleader.

(a) Notwithstanding any rule of court or any law to the contrary, actions in the nature of interpleader, in which the value of the money that is the subject of the action does not exceed the jurisdictional limit of the general sessions court, may be filed in general sessions court under this part. Any such action involving money in the custody or possession of a person acting in the capacity of a real estate broker may be filed on forms prescribed by the Tennessee real estate commission pursuant to its authority under § 62-13-203.

(b) The failure of a competing claimant to recover in an interpleader action shall not be considered as a judgment against the competing claimant, and shall not be used to impair the credit of the claimant.



§ 16-15-732 - Removal of actions -- Exceptions.

(a) At any time at least three (3) or more business days prior to the scheduled trial date of a civil action commenced in general sessions court, any defendant in the action may apply to have the action and all the papers of the action removed to a court having jurisdiction of appeals from courts of general sessions. A case properly removed pursuant to this section shall be tried by the appellate court in the same manner as appeals from general sessions court civil actions are currently tried, except there shall be no default or other judgment entered at the general sessions level, and except that a case removed pursuant to this section shall not be subject to any monetary jurisdictional limit that would have applied in the general sessions court if the case had not been removed.

(b) Any defendant seeking to remove an action pursuant to subsection (a) shall file with the application an affidavit stating that the defendant has a substantial defense to the action and/or that the defendant's defense will be of such a complex or expensive nature that the interests of justice require that the defendant not be required to present the defense at the general sessions level. The affidavit shall state the grounds of the defense and why the affiant believes it to be sufficiently substantial, complex or expensive to merit the removal of the case. The affidavit and application shall also be accompanied by a cost bond sufficient to defray all costs that have accrued prior to the time application for removal is made.

(c) (1) If the general sessions judge finds that a defendant's defense is substantial, complex or expensive to present, and that the defendant has posted a sufficient cost bond, the judge shall order the action removed to the court that would have jurisdiction of an appeal if the action had been tried in general sessions court. The judge shall direct the clerk to promptly transmit the papers in the action to the clerk of the court to which the action is removed.

(2) If the judge finds the defense will not be substantial, complex or expensive or that the cost bond is not sufficient, the judge shall deny the application and proceed to try the action.

(d) If an action is removed pursuant to this section, in no event shall an objection to venue be considered by the circuit court, unless raised by a defendant in the defendant's affidavit in support of removal filed in the general sessions court.

(e) This section does not apply in any county having a population of not less than seven hundred seventy thousand (770,000) nor more than seven hundred eighty thousand (780,000), according to the federal census of 1980 or any subsequent federal census.



§ 16-15-733 - Motions against officers.

(a) Sheriffs, coroners, constables, and their sureties are liable to judgment by motion for the amount to which the plaintiff is entitled, with interest, and damages at the rate of twelve and one half percent (12.5%) in the following cases:

(1) In the general sessions court of the county where such officer, by virtue of the officer's position, collects or receives money upon any debt or demand, under a magistrate's jurisdiction, put into the officer's hands for collection, and fails to pay it over to the person entitled, whether the officer collected or received the money before or after the issuance of a warrant, or before or after the rendition of judgment;

(2) In the general sessions court having legal custody of the papers, where an execution from a general sessions court having come to the officer's hands, the officer fails to return it within thirty (30) days after its issuance, or where, having collected money on execution issued by a general sessions court, the officer fails or refuses to pay it; and

(3) In the general sessions court of the county on motion by any general sessions judge or witness, for failing to pay over costs on execution, collected and due the officer, or failing to return execution issued for the cost; and any number of cases in favor of one (1) general sessions judge or witness may be joined in one (1) motion.

(b) The inability of the officer to make due return of an execution under subsection (a) on account of sickness, high water or engagement in executing any precept on behalf of the state shall be sufficient excuse to discharge the officer from the penalties prescribed.

(c) The officer, if to be found in the county, shall have five (5) days' notice, in writing, of the time and place of motion.

(d) Before the plaintiff is entitled to judgment against the sureties, the plaintiff shall produce to the court a certified copy of the official bond of the officer.



§ 16-15-734 - Motion by surety or stayor.

When any surety or stayor is compelled to pay a general sessions court's judgment against a principal debtor for which the surety or stayor is liable, the surety or stayor may, by motion, before the general sessions court having legal custody of the judgment, recover judgment against the principal debtor for the judgment with interest and costs, or against a cosurety or stayor, for the ratable part thereof, which judgment is not liable to be stayed, except by consent of the surety or stayor in writing.



§ 16-15-735 - Notice to plaintiff of possible additional defendants.

(a) In cases or controversies arising in a court of general sessions, if a defendant feels that the defendant is either not at fault or that another person is also at fault, the defendant is to notify the opposing party or parties and the clerk of the court in writing forty-eight (48) hours prior to the scheduled date of the hearing of the names, if known, of the other person or persons at fault. If the defendant fails to so notify, the plaintiff shall be entitled to a continuance.

(b) After receiving notice that additional defendants may exist, the clerk of the court shall notify the plaintiff of this fact. The clerk shall automatically continue the hearing for thirty (30) days following notification to the plaintiff that additional defendants exist so the plaintiff can issue service and amend the warrant to include any new defendants.






Part 8 - General Provisions

§ 16-15-801 - General sessions courts empowered to issue execution.

The general sessions court that renders a judgment may issue execution on the judgment.



§ 16-15-802 - Compromise after appeal.

Where an appeal has been prayed and obtained from a judgment of a general sessions court, if the plaintiff and defendant compromise the case before the papers have been returned to the court to which the appeal was taken, and file with the general sessions court a written notice of the fact, signed by both parties, the general sessions court shall issue execution on the judgment, as if no appeal had been taken.



§ 16-15-803 - Issuance after destruction of records.

When the docket book and original papers belonging to the general sessions court are destroyed, and the judge makes oath to that effect, it shall be lawful for the judge, or the judge's successor in office, upon the plaintiff, the plaintiff's agent, attorney, or returning officer filing with the judge an affidavit setting forth the name of the plaintiff or plaintiffs, defendant or defendants, the date and amount of judgment as near as may be, and that the judgment has not been paid, to issue execution as though the original papers and docket book had not been destroyed; and it shall be as good and valid, and have the same force and effect, as other executions issued by general sessions courts.



§ 16-15-804 - Execution on real property.

(a) Whenever any execution issued by a general sessions court is levied on real estate, and ten (10) days from date of the levy has expired, the title to real estate shall not be affected as to third parties until the execution or the papers in the cause are filed in the circuit court of the county in which the land lies.

(b) The officer making the levy shall, within ten (10) days thereafter, return the execution to the circuit court, where the cause will be at once docketed, and the officer will return the fact of the return of the execution to the circuit court to the general sessions court issuing the execution, whereupon the general sessions court shall file the remaining papers in the cause in the circuit court as required by subdivision (c)(1).

(c) (1) When an execution issued by a general sessions court is levied on real estate, it shall be the duty of the general sessions court to whom the execution is returned to send the execution, together with the judgment and the papers in the cause, to the next circuit court of the general sessions court's county for condemnation.

(2) The circuit court, upon the return made pursuant to subdivision (c)(1), may condemn the land, and order the land, or so much of the land as it may see proper, to be sold by the sheriff of the county in satisfaction of the judgment and costs.

(d) If the circuit court condemns the land to be sold, the clerk shall enter on the minutes the warrant, attachment or other leading process, with the officer's return on the warrant, attachment or other leading process, the prosecution and other bonds where the condition has not been discharged, affidavits for attachment or other process, the judgment of the general sessions court, the execution levied with the officer's return and the judgment of the court.

(e) When several executions in favor of the same plaintiff are returned at the same term of the court, levied on the same tract of land, they shall all be included in one (1) judgment of condemnation, and only one (1) order of sale shall issue.

(f) (1) The clerk of the circuit court may issue execution for the unsatisfied debt and costs, in all cases where a general sessions court's execution has been levied on land, and return made of the execution to the general sessions court, according to law, and the real estate executed fails, for any cause, to satisfy the judgment.

(2) Executions under subdivision (f)(1) may be issued to any county from which the plaintiff shall receive the same benefit, and the officer into whose hands it may come shall have the same authority to proceed as if the execution had issued from a general sessions court on a judgment rendered by it in the county to which the execution is directed.



§ 16-15-805 - Execution on personal property.

(a) The officer levying an execution issued by a general sessions court on personalty shall advertise the sale of the personalty for ten (10) days at one (1) public place in the district in which the defendant resides, at the courthouse door of the county and at two (2) public places in the district where the sale is made, subject to § 26-5-101.

(b) Where there is not sufficient time between the levy and return day of an execution from a general sessions court's judgment to sell, or where, for any reason, the sale cannot be had before the return, the lien given by the levy shall continue, and the general sessions court, or other proper officer, shall issue an order of sale on the execution levied and returned.



§ 16-15-806 - Executions enforceable in all counties.

Except with regard to executions on real property that are governed by §§ 16-15-804 and 16-15-805, after the time for filing appeal has expired, the procedure for executions and proceedings supplementary to and in aid of judgments of courts of general sessions, including, but not limited to, garnishments, shall be enforceable in every county in this state in the same manner as a judgment of a court of record.



§ 16-15-807 - Priority of time.

When an execution issued from the judgment of a court of record, and an execution from a general sessions court's judgment, are levied on the same personal property, the execution first levied shall have preference.






Part 9 - Service of Process

§ 16-15-901 - Issuance and service of civil warrants, writs and other papers.

(a) Upon filing of civil warrants, writs and other papers, the clerk of the general sessions court in which the civil warrants, writs or other papers are filed, shall issue the required process, writs or other papers, and cause it or them, with necessary copies of the civil warrant, writ or papers, to be delivered for service to the person authorized to serve process as may be designated by the party filing the civil warrant, writ or other papers or the party's attorney if represented by counsel. The authorized person shall serve the civil warrant, writ or other papers, and the return endorsed on the warrant, writ or other papers shall be proof of the time and manner of service. A civil warrant, writ or other papers may be issued for service in any county, against any defendant or additional defendants.

(b) A civil warrant, attachment or any other leading process used to initiate an action in general sessions court and subpoenas or summons may be served by any person designated by the party or the party's attorney, if represented by counsel, who is not a party to the action and is not less than eighteen (18) years of age. Service of other process and orders of the courts of this state shall be by sheriffs, constables or as provided by law. The process server must be identified by name and address on the return.

(c) Nothing in this section shall affect existing laws with respect to venue.



§ 16-15-902 - Return.

(a) Any person serving the process from the general sessions court shall promptly and within the time during which the person is served must respond, make proof of service to the court and shall identify the person served and shall describe the manner of service.

(b) Process shall be served within sixty (60) days of issuance.

(c) When process is served by mail, the original warrant, writ or other papers shall be endorsed by manner of service. In addition, an affidavit of the person making service setting forth the personal compliance of this section and the return receipt shall be sent to and filed with the clerk of the court. The person making service in this manner shall endorse over the signature on the original warrant, writ or other papers the date of mailing a certified copy of the warrant, writ or other papers to the defendant and the date of receipt of return receipt from the defendant. If the return receipt is signed by the defendant or any person designated by this section or by statute, service on the defendant is complete. If not, service by mail may be attempted or any other methods authorized by this section or by statute may be used.



§ 16-15-903 - Service upon defendants in this state.

The plaintiff shall after issuance by the clerk of the general sessions court furnish the persons making the service with all necessary copies. Service shall be made as follows:

(1) Upon an individual other than an unmarried infant incompetent person, by delivering a copy of the warrant, writ or other papers to the individual personally, or if the individual evades or attempts to evade service, by leaving copies of the warrant, writ or other papers at the individual's dwelling house or usual place of abode with some person of suitable age and discretion then residing in the dwelling house or usual place of abode, whose name shall appear on the proof of service, or by delivering the copies to an agent authorized by appointment or by law to receive service on behalf of the individual served;

(2) Upon an unmarried infant or an incompetent person, by delivering a copy of the warrant, writ or other papers to the person's residence guardian or conservator if there is one known to the plaintiff, by delivering the copies to the individual's parent having custody within this state; or if no such parent is within this state, then by delivering the copies to the person within this state having control of the individual. If none of the persons defined and enumerated in this subdivision (2) exists, the court shall appoint a practicing attorney as guardian ad litem to whom the copies shall be delivered. If any of the persons directed by this subdivision (2) to be served is a plaintiff, then the person who is not a plaintiff who stands next in the order named in this subdivision (2) shall be served. In addition to the service provided in this subdivision (2), service shall also be made on an unmarried minor who is fourteen (14) years of age or more and who is not otherwise incompetent;

(3) Upon a partnership or unincorporated association, including a limited liability company, that is named defendant under a common name, by delivering a copy of the warrant, writ or other papers to a partner or managing agent of the partnership, to an officer or managing agent of the association or to an agent authorized by appointment or by law to receive service on behalf of the partnership or association;

(4) Upon a domestic corporation or a foreign corporation doing business in this state, by delivering a copy of the warrant, writ or other papers to an officer or managing agent of the corporation, to the chief agent in the county in which the action is brought, or by delivering the copies to any other agent authorized by appointment or by law to receive service on behalf of the corporation;

(5) Upon a nonresident individual who transacts business through an office or agency in this state, or a resident individual who transacts business through an office or agency in a county other than the county in which the resident individual resides, in any action growing out of or connected with the business of that office or agency, by delivering a copy of the warrant, writ or other papers to the person in charge of the office or agency;

(6) Upon the state of Tennessee or any agency of the state, by delivering a copy of the warrant, writ or other papers to the attorney general of the state or to any assistant attorney general and reporter;

(7) Upon a county, by delivering a copy of the warrant, writ or other papers to the county mayor, or if absent from the county, to the county attorney if there is one designated; if not, by delivering the copies to the county court clerk;

(8) Upon a municipality, by delivering a copy of the warrant, writ or other papers to the chief executive officer or to the city attorney;

(9) Upon any governmental or any quasi-government entity, by delivering a copy of the warrant, writ or other papers to any officer or managing agent of the entity; and

(10) Service by mail of a warrant, writ or other papers upon a defendant may be made by the plaintiff, the plaintiff's attorney or by any person authorized by statute. After the complaint, warrant, writ or other papers are filed, the clerk shall, upon request, furnish the original warrant, writ or other papers, a certified copy of the original warrant, writ or other paper and a copy of the filed warrant, writ or other papers to the plaintiff, the plaintiff's attorney or other authorized person for service by mail. Such person shall send, postage prepaid, a certified copy of the warrant, writ or other papers by registered return receipt or certified return receipt mail to the defendant. The original warrant, writ or other papers shall be used for return of service of process. Service by mail shall not be the basis for the entry of a judgment by default unless the record contains a return receipt showing personal acceptance by the defendant or by persons designated by this section. If service by mail is unsuccessful, it may be attempted again or other methods authorized by this title or by statute may be used.



§ 16-15-904 - Service upon defendants outside of state.

(a) (1) Whenever the law of this state authorizes service outside this state, service, when reasonably calculated to give notice, may be made:

(A) By any form of service authorized within this state pursuant to this part;

(B) In any manner prescribed by the law of the state in which service is effected for an action in any of the courts of general jurisdiction in that state; and

(C) As directed by the court.

(2) This section is inapplicable when service is effected in a place not within any judicial district of the United States.

(b) Service of process pursuant to this section shall include a copy of the warrant, writ or other papers.

(c) Service by mail upon a corporation shall be addressed to an officer or managing agent of the corporation, to the chief agent in the county in which the action is brought or by delivering the copies to any other agent authorized by appointment or by law to receive service on behalf of the corporation.

(d) Service by mail upon a partnership or unincorporated association, included a limited liability company, that is named defendant upon a common name shall be addressed to a partner or managing agent of the partnership or to an officer or managing agent of the association, or to an agent authorized by appointment or by law to receive service on behalf of the partnership or association.

(e) When service of warrant, writ or other papers is provided for or permitted by registered or certified mail under the laws of this state, and the addressee, or the addressee's agent, refuses to accept delivery, and it is so stated in the return receipt of the United States postal service, the written return receipt, if returned and filed in the action, shall be deemed an actual and valid service of the warrant, writ or other papers. Service by mail is complete upon mailing. For purposes of this subsection (e), the United States postal service notation that a properly addressed registered or certified letter is "unclaimed," or other similar notation, is sufficient evidence of the defendant's refusal to accept delivery.



§ 16-15-905 - Constructive service.

In cases where constructive service of process is permissible under the statutes of this state, constructive service shall be made in the manner prescribed by those statutes, unless otherwise expressly provided in this part.






Part 50 - Compensation and Qualifications of Judges -- Jurisdiction

§ 16-15-5001 - Classification of counties for determining compensation of judge.

(a) For the purpose of determining the compensation of a general sessions judge, the counties of this state are divided into seven (7) classes as follows:

(1) Counties having a population of more than forty-nine thousand (49,000) constitute counties of the first class;

(2) Counties having a population of more than thirty-eight thousand (38,000) but not more than forty-nine thousand (49,000) constitute counties of the second class;

(3) Counties having a population of more than thirty thousand (30,000) but not more than thirty-eight thousand (38,000) constitute counties of the third class;

(4) Counties having a population of more than twenty-four thousand (24,000) but not more than thirty thousand (30,000) constitute counties of the fourth class;

(5) Counties having a population of more than nineteen thousand (19,000) but not more than twenty-four thousand (24,000) constitute counties of the fifth class;

(6) Counties having a population of more than ten thousand (10,000) but not more than nineteen thousand (19,000) constitute counties of the sixth class; and

(7) Counties having a population of ten thousand (10,000) or less constitute counties of the seventh class.

(b) The class into which a county falls shall be determined by the 1990 federal census and any subsequent federal census or any special census conducted by the department of economic and community development.

(c) (1) For the purpose of determining the compensation of a general sessions judge who presides over a consolidated general sessions court consisting of two (2) or more counties, the populations of all counties served by the court shall be added together, and the resultant sum shall be increased to the next higher classification for the purpose of determining the class of counties in accordance with subsection (a).

(2) Each county served by a consolidated general sessions court shall pay its proportional share of the compensation of the judge or judges of the consolidated court based on a ratio established by using the population of the county according to the latest available census compared to the population of the counties comprising the consolidated general sessions court using the latest available census.

(3) For the purposes of this subsection (c) only, the compensation of such judge shall be based on what a judge of the next higher classification is to receive on September 1, 1998.

(d) (1) If a county is in one class as provided in this section on September 1 of the year in which a judge is elected to office, and after that date the county moves into a lower class on the basis of a subsequent federal census, the salary of the judge shall not be diminished during the time for which the judge was elected.

(2) If a county is in one class as provided in this section on September 1 of the year in which a judge is elected to office and after that date the county moves into a higher class on the basis of a subsequent census, the salary of the judge shall be determined by the higher classification for the remainder of the term for which the judge was elected and subsequent terms of office. In no instance shall a judge's salary, for a county moving into a higher classification, be less than the salary paid prior to the reclassification.



§ 16-15-5002 - Time judge must devote to office -- Practice of law or other employment.

(a) All general sessions judges in Class 1, 2 or 3 counties shall devote full time to the duties of such office and shall be prohibited from the practice of law or any other employment which conflicts with the performance of their duties as judge.

(b) General sessions judges in Class 4 through Class 8 counties shall be considered part-time judges and shall not be prohibited from the practice of law or other gainful employment while serving as judge except to the extent the practice or employment constitutes a conflict of interest.



§ 16-15-5003 - Base salaries -- Annual supplement -- Restrictions on adding jurisdiction -- Annual adjustment -- Construction.

(a) The annual base salaries for general sessions judges shall be as follows:

(1) Counties of the first class ..................... $70,000

(2) Counties of the second class ..................... 50,000

(3) Counties of the third class ..................... 40,000

(4) Counties of the fourth class ..................... 32,000

(5) Counties of the fifth class ..................... 26,000

(6) Counties of the sixth class ..................... 22,000

(7) Counties of the seventh class ..................... 20,000

(b) (1) In addition to the base salary provided by subsection (a), if a general sessions judge in a Class 2 or 3 county has or by operation of law obtains any of the following additional jurisdictions, the general sessions judge shall receive an annual supplement in the amounts indicated below:

(A) Juvenile jurisdiction ..................... $20,000

(B) Probate ..................... 10,000

(C) Domestic relations ..................... 10,000

(D) Workers' compensation ..................... 10,000

(2) Regardless of the kind or amount of additional jurisdiction a Class 2 judge may have, the judge shall not receive annual supplements in excess of twenty thousand dollars ($20,000).

(3) Regardless of the kind or amount of additional jurisdiction a Class 3 judge may have, the judge shall not receive annual supplements in excess of forty thousand dollars ($40,000).

(c) (1) In addition to the base salary provided by subsection (a), if a general sessions judge in a Class 4, 5 or 6 county has or by operation of law obtains any of the following additional jurisdictions, the general sessions judge shall receive an annual supplement in the amounts indicated below:

(A) Juvenile jurisdiction ..................... $10,000

(B) Probate ..................... 5,000

(C) Domestic relations ..................... 5,000

(D) Workers' compensation ..................... 5,000

(E) Mental health commitments ..................... 10,000

(2) Regardless of the kind or amount of additional jurisdiction a Class 4, 5 or 6 judge may have, the judge shall not receive annual supplements in excess of twenty thousand dollars ($20,000).

(3) Upon adoption of a resolution by a two-thirds (2/3) majority vote of the county legislative body, in addition to the base salary and additional supplements stated in subsections (a) and (c), any Class 4, 5 or 6 judge who is required to exercise the duties and powers set forth in title 33, chapter 6, part 4 regarding the emergency custody and hospitalization of persons believed to be mentally ill, due to a mental hospital or treatment source being located in the county where the judge presides, the judge shall receive an additional annual supplement of five thousand dollars ($5,000), which may be in excess of the twenty thousand dollars ($20,000) limitation on supplements set forth in subdivision (c)(2).

(d) (1) In addition to the base salary provided by subsection (a), if a general sessions judge in a Class 7 county has or by operation of law obtains any of the following jurisdictions, the general sessions judge shall receive an annual supplement in the amounts indicated below:

(A) Juvenile jurisdiction ..................... $7,500

(B) Probate ..................... 2,500

(C) Domestic relations ..................... 2,500

(D) Workers' compensation ..................... 2,500

(2) Regardless of the kind or amount of additional jurisdiction a Class 7 judge may have, the judge shall not receive annual supplements in excess of ten thousand dollars ($10,000).

(e) (1) On July 1, 1991, the base salaries established by this section shall be adjusted in accordance with subdivision (e)(2) to reflect the percentage of change in the average consumer price index (all items -- city average) as published by the United States department of labor, bureau of labor statistics, between calendar year 1989 and calendar year 1990. Each succeeding July 1, a similar adjustment shall be made upon the percentage of change in the average consumer price index between the two (2) calendar years preceding July 1 of the year in which the adjustment is made. However, no reduction shall be made by way of adjustment on account of any decrease in the average consumer price index between the two (2) successive calendar years.

(2) For each two percent (2%) increase in the average consumer price index between two (2) successive calendar years, the base salaries shall be adjusted by one percent (1%). No annual adjustment shall exceed four percent (4%) regardless of the increase in the average consumer price index between any two (2) successive calendar years. Annual adjustments shall be made upon the base salary set out in subsection (a) and the adjustment shall not include any supplement that may be received pursuant to subsection (b) or (c).

(f) The compensation, supplement and annual adjustment provisions of this section are to be construed as minimum levels. Nothing in this part shall be construed as prohibiting a county, by private act, from compensating its general sessions judge or judges at levels in excess of what is required by this part. Any private or public act in effect on September 1, 1990, that provides greater compensation for a general sessions judge than is required by this section shall, to the extent of the judge's amount of compensation, prevail over this part, and the base salary of the judge shall be the salary paid to the holder of that office on August 31, 1990, pursuant to such public or private act, plus a percentage increase equivalent to the same percentage increase given by subsection (a) to a judge of a Class 6 county. Nothing in this part shall prevent a county from establishing and funding the position of part-time general sessions judge in a county with a full-time general sessions judge.

(g) Notwithstanding any provision of law or this part to the contrary, no judge of a general sessions court shall be paid a salary that is greater than the salary paid to a judge of a circuit court.

(h) (1) Effective September 1, 1998, the annual salary for a general sessions court judge shall be increased over the annual compensation and supplements and annual adjustments that each judge actually received as of August 31, 1998, by the lesser of:

(A) Ten thousand dollars ($10,000); or

(B) Twenty percent (20%) of the annual compensation and supplements and annual adjustments as of August 31, 1998.

(2) Notwithstanding any other provision of law to the contrary, each full-time general sessions court judge in a county shall receive the same compensation as the most highly compensated general sessions court judge in that county if the judges have the same jurisdiction.

(3) Instead of the annual adjustments authorized in subsection (e), on July 1, 1999, and each succeeding July 1, the base salaries as adjusted annually and supplements as adjusted annually established by this section shall be adjusted in accordance with § 8-23-103.

(4) (A) The compensation, supplement and annual adjustment provisions of this section are to be construed as minimum levels. The compensation schedule established by this part is a comprehensive plan, and no salary supplement in excess of the supplements provided by this part shall be available to a general sessions judge unless expressly provided and funded by a private act.

(B) Notwithstanding any law to the contrary, a judge of a court of general sessions may not be paid compensation based on both this part and the compensation provisions in a private act.

(C) Nothing in this part shall be construed as prohibiting a county, by private act, from compensating its general sessions judge or judges at levels in excess of what is required by this part. Any private or public act in effect on September 1, 1998, that provides greater compensation for a general sessions judge than is required by this section shall, to the extent of the judge's amount of compensation, prevail over this part, and the base salary of the judge shall be the salary paid to the holder of that office on August 31, 1998, pursuant to the public or private act plus a percentage increase equivalent to the same percentage increase given by subdivision (h)(1) to a judge of a Class 6 county determined as of August 31, 1998.

(i) (1) Notwithstanding any law or public chapter to the contrary, effective September 1, 2006, the annual salary for a general sessions court judge who is compensated under this section shall be increased over the annual compensation and supplements and annual adjustments that each judge actually received as of August 31, 2006, by the lesser of:

(A) Ten thousand dollars ($10,000); or

(B) Twenty percent (20%) of the annual compensation and supplements and annual adjustments as of August 31, 2006.

(2) A judge of a general sessions court may not be paid compensation based on both this part and the compensation provisions of a private act.

(3) Notwithstanding any provision of this subsection (i) to the contrary, each general sessions court judge in a Class 1 county who is compensated under this section shall receive the same compensation as the most highly compensated general sessions court judge in a Class 1 county who is compensated under this section.

(4) Notwithstanding any provision of this subsection (i) to the contrary, each general sessions court judge in a Class 2-7 county who is compensated under this section and who receives the maximum amount of annual supplements shall receive the same compensation as the most highly compensated general sessions court judge in the same county classification who is compensated under this section. All other general sessions court judges in Class 2-7 counties who are compensated under this section shall receive the same compensation as the most highly compensated general sessions court judge in the same county classification with the same jurisdiction who is compensated under this section; provided, however, that no judge shall be paid a salary that reflects jurisdictional supplements that the judge is not entitled to exercise by law.

(5) Instead of the annual adjustments authorized in subsection (e), on July 1, 2007, and each succeeding July 1, the annual compensation and supplements and annual adjustments established under this section shall be adjusted in accordance with § 8-23-103.

(6) Nothing in this part shall be construed as prohibiting a county, by public or private act, from compensating its general sessions court judge or judges at levels in excess of what is required by this section. Any public or private act in effect on September 1, 2006, that provides greater compensation for a general sessions court judge than is required by this section shall, to the extent of the judge's amount of compensation, prevail over this section. Notwithstanding any provision of this subsection (i) to the contrary, a general sessions court judge in a Class 6 county who receives no supplements and who is compensated under the provisions of a private or public act and not under this section shall receive the same increase provided in subdivision (i)(1).

(7) On or before July 15, 2006, each general sessions court judge shall certify to the administrative office of the courts (AOC) the total amount of the judge's actual compensation as of August 31, 2006, the jurisdictions exercised by the judge, the legal basis for exercising the jurisdiction, and whether the judge is compensated under this section or under a public or private act. Included in the information submitted by the judge to the AOC shall be a certification of the county's chief financial officer of the actual compensation of the judge as of August 31, 2006, or other verifiable proof of the judge's actual compensation. When all judges have certified the required information to the AOC, the AOC shall report to each general sessions court judge the amount of compensation to be paid to the general sessions court judge beginning on September 1, 2006, based on the information provided by the judge. Thereafter, when a new court is created, a new judge takes office or any similar change occurs, or upon the completion of a new federal census, the administrative office of the courts shall report the amount of compensation to be paid to any judge affected by the change.

(8) The judges of the general sessions court in any county with a population of not less than three hundred eighty-two thousand (382,000) nor more than three hundred eighty-two thousand one hundred (382,100), according to the 2000 federal census or any subsequent federal census, and that has a charter form of government shall receive the same annual compensation as the general sessions judges in those counties with a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census.

(9) No general sessions judge who engages in the private practice of law shall receive any increase in salary pursuant to this subsection (i), if the judge is prohibited by law from engaging in private practice.

(j) Notwithstanding any provision of law or this part to the contrary, no judge of a general sessions court shall be paid a salary which is greater than the salary paid to a judge of a circuit court.



§ 16-15-5004 - Concurrent jurisdiction -- Domestic relations -- Workers' compensation -- Probate cases -- Mental commitments.

(a) In any county having a population of not less than seventy-seven thousand seven hundred (77,700) nor more than seventy-seven thousand eight hundred (77,800), according to the 1980 federal census or any subsequent federal census, on July 1 of each year, the general session judges shall have concurrent jurisdiction with the circuit and chancery courts over domestic relations cases. When the general sessions court of any such county is exercising domestic relations jurisdiction under the authority conferred by this subsection (a) or § 16-15-501(b)(4), the clerk and master of the county shall serve as the clerk of the general sessions court.

(b) In counties of the second class having a population of not less than forty-seven thousand five hundred seventy-five (47,575) nor more than forty-seven thousand six hundred fifteen (47,615), according to the 1980 federal census or any subsequent federal census:

(1) The general sessions court shall have concurrent jurisdiction with the circuit and chancery courts over domestic relations cases. The circuit court clerk shall be designated as the clerk of the general sessions domestic relations court; and

(2) The base salary of the general sessions judge in those counties shall be as provided by this part.

(c) In counties of the third class having a population of not less than thirty-two thousand six hundred (32,600) nor more than thirty-two thousand seven hundred (32,700), according to the 1980 federal census or any subsequent federal census:

(1) The general sessions court shall have concurrent jurisdiction with the circuit and chancery courts over workers' compensation cases. The clerk and master of the chancery court shall be designated as the clerk of the general sessions workers' compensation court; and

(2) The base salary of the general sessions judge in the counties shall be as provided by this part.

(d) In counties of the sixth class having a population of not less than fourteen thousand eight hundred (14,800) nor more than fourteen thousand eight hundred fifty (14,850), according to the 1980 federal census or any subsequent federal census:

(1) The general sessions court shall have concurrent jurisdiction with the circuit and chancery courts over domestic relations cases, probate cases and mental health commitments; and

(2) Regardless of the court exercising jurisdiction, domestic relations cases, probate cases and mental health commitments shall continue to be filed in the clerk's office where the cases are currently filed. When the general sessions court of the county is exercising any of the jurisdiction set out in subdivision (d)(1), the appropriate clerk shall also serve as the clerk of the general sessions court.

(e) (1) In counties of the fourth class having a population of not less than twenty five thousand three hundred (25,300) nor more than twenty five thousand three hundred fifty (25,350), according to the 1980 federal census or any subsequent federal census:

(A) The general sessions court shall have concurrent jurisdiction with the circuit and chancery courts over probate cases and mental health commitments; and

(B) Regardless of the court exercising jurisdiction, probate cases and mental health commitments shall continue to be filed in the clerk's office where the cases are currently filed.

(2) Notwithstanding the limitation on annual supplements in § 16-15-5003(c)(2), the judge of the court of general sessions to which subdivision (e)(1) is applicable shall receive the total amount of the supplements authorized by law for the judge.

(3) This subsection (e) shall have no effect unless it is approved by a two-thirds (2/3) vote of the legislative body of any county to which it may apply. Its approval or nonapproval shall be proclaimed by the presiding officer of the county legislative body and certified to the secretary of state.

(f) (1) In counties of the fourth class having a population of not less than twenty-six thousand one hundred (26,100) nor more than twenty-six thousand two hundred (26,200), according to the 1990 federal census or any subsequent federal census:

(A) The general sessions court shall have concurrent jurisdiction with the circuit and chancery courts over workers' compensation cases, divorce and all other domestic relations cases, mental health commitment cases, probate cases and cases involving decedents' estates; and

(B) Regardless of the court exercising jurisdiction, workers' compensation cases, divorce and all other domestic relations cases, mental health commitment cases, probate cases and cases involving decedents' estates shall continue to be filed in the clerk's office where the cases were filed on June 30, 1999.

(2) Subdivision (f)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the legislative body of any county to which it may apply. Its approval or nonapproval shall be proclaimed by the presiding officer of the county legislative body and certified to the secretary of state.

(g) (1) In counties of the sixth class having a population of not less than seventeen thousand two hundred fifty (17,250) nor more than seventeen thousand five hundred fifty (17,550), according to the 1990 federal census or any subsequent federal census:

(A) The general sessions court has concurrent jurisdiction with the circuit and chancery courts over divorce and all other domestic relations cases, mental health commitment cases, probate cases and cases involving decedents' estates.

(B) Regardless of the court exercising jurisdiction, divorce and all other domestic relations cases, mental health commitment cases, probate cases and cases involving decedents' estates shall continue to be filed in the clerk's office where the cases were filed on June 30, 2000.

(2) Subdivision (g)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the legislative body of any county to which it applies. Its approval or nonapproval shall be proclaimed by the presiding officer of the legislative body and certified to the secretary of state.



§ 16-15-5005 - Judges to be licensed -- Vacancies.

(a)

(1) Notwithstanding any other law to the contrary, all persons occupying the office of general sessions judge shall be licensed to practice law in this state.

(2) Any person serving in the office of general sessions judge on August 1, 1990, who is not a licensed attorney may seek reelection to the position and serve as a general sessions judge as long as the person is continuously reelected.

(3) If a vacancy occurs in the office of a non-attorney general sessions judge elected pursuant to this section, the vacancy shall be filled by a person licensed to practice law and the qualifications set out in subdivision (a)(1) shall thereafter apply to that position.

(b) (1) Notwithstanding this section, if a vacancy occurs in the office of general sessions judge and no licensed attorney appears at the meeting when the vacancy is being filled by the county legislative body and offers to become a candidate for the office, the vacancy may be filled by a person not licensed to practice law.

(2) If no licensed attorney qualifies for an election being held to fill the office of general sessions judge, or the only attorney candidate legally withdraws, the county election commission shall extend the qualification deadline for a period of ten (10) days, during which period persons not licensed to practice law may qualify to seek the office of general sessions judge.

(3) Subdivision (b)(2) shall not apply in counties having a population of not less than fifty-one thousand twenty-five (51,025) nor more than fifty-one thousand one hundred twenty-five (51,125), according to the 1980 federal census or any subsequent federal census.



§ 16-15-5006 - Financial responsibility of counties -- Litigation tax for counties.

(a) Each county shall be responsible for paying the base salary, any supplements and any annual adjustments for all of the general sessions judges in the county. Counties are authorized to impose a local litigation tax on each civil case filed in general sessions court, or in a court where the general sessions judge serves as judge, except juvenile court, and are authorized to impose a local litigation tax on each criminal conviction in general sessions court. In order for the tax to be effective, it must be approved by a two-thirds (2/3) vote of the county legislative body of any county wishing to impose it. Its approval by the county legislative body must be proclaimed by the presiding officer of the body and certified by the presiding officer to the secretary of state. The litigation tax authorized by this section may be effective on or after July 1, 1990, and may be in any amount up to six dollars ($6.00) per case. Proceeds of the litigation tax shall be paid to the county general fund. It is the intent of the general assembly that the proceeds of this local tax aid in defraying the cost to counties of paying the general sessions court judges. If, during any fiscal year, the amount of revenue generated by the local tax enacted pursuant to this section does not sufficiently fund the increase in the general sessions judge's compensation mandated by this part or the salary supplement as provided for under § 16-15-205(d)(2) [repealed], the local litigation tax may be raised to an amount more than six dollars ($6.00) necessary to fund the increase mandated by this part or the salary supplement as provided for under § 16-15-205(d)(2) [repealed]; provided, that any increase to fund the supplement shall be adjusted annually.

(b) Any increase in expenditures by a county resulting from the increase provided by this part shall be appropriated from funds that the county receives from the state government that are not earmarked by statute for a particular purpose.



§ 16-15-5007 - Administrative director of Tennessee general sessions judge's conference -- Litigation tax for state.

The administrative director of the courts shall also serve as the administrative director of the Tennessee general sessions judges' conference. The administrative director of the courts may serve the conference with existing staff or may, with a portion of the proceeds of the litigation tax earmarked to the administrative director's office, employ such additional staff as may be necessary to adequately serve the general sessions judges.



§ 16-15-5008 - Additional litigation tax for state.

Effective July 1, 1988, there is imposed a litigation tax, in addition to the tax imposed by § 16-15-5007 of two dollars ($2.00) on each civil case filed in general sessions court or in a court where the general sessions judge serves as judge, and of two dollars ($2.00) on each criminal conviction in general sessions court. The litigation tax imposed by this section shall not apply to cases in juvenile court.



§ 16-15-5009 - Jurisdiction added by private act.

(a) If added jurisdiction to hear probate, domestic relations or workers' compensation cases is given to a general sessions court by private act, cases shall be filed in either the circuit court clerk's or clerk and master's office unless otherwise provided by private act. The general sessions court that has been given the added jurisdiction to hear such cases shall be assigned cases for hearing by agreement of the general sessions court judges and the circuit court judges and the chancellors.

(b) If added jurisdiction in juvenile cases is given to a general sessions court by private act, cases shall be filed in the clerk's office where the cases are presently filed unless otherwise provided by private act.



§ 16-15-5010 - Index and table of jurisdiction.

The Tennessee code commission shall publish in this code an index of acts pertaining to the jurisdiction of courts of general sessions by county and compile a tabulation of such jurisdiction by court.



§ 16-15-5011 - Applicability to certain counties.

Only §§ 16-15-5007 and 16-15-5008 apply to any county having a population in excess of four hundred fifty thousand (450,000) and any county having a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor more than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census.



§ 16-15-5012 - Promulgation of uniform general sessions court warrant.

(a) (1) The administrative office of the courts (AOC), in consultation with the general sessions judges' conference, court clerks' association, the sheriffs' association and the association of chiefs of police, shall design and promulgate a uniform general sessions court warrant. The purpose of the warrant is to make uniform the information contained on the warrant so that the AOC can compile accurate data on cases in general sessions courts across the state and to make the transfer of the warrant or information contained on the warrant to the AOC as quick and efficient as possible.

(2) Upon the warrant being promulgated, it shall be used exclusively in all general sessions courts and other courts when exercising general sessions court jurisdiction; provided, in general sessions courts that use a warrant containing substantially the same information as that contained on the uniform warrant and where warrant information collected by the AOC is collected and maintained electronically by the general sessions court clerk, a non-uniform warrant may be used.

(b) The AOC, in consultation with the general sessions judges' conference, Tennessee bar association, court clerks' association, Tennessee trial lawyers' association and the sheriffs' association, shall design and promulgate a uniform general sessions civil warrant. Upon the civil warrant being promulgated, it shall be used exclusively in all general sessions courts and other courts when exercising general sessions court jurisdiction; provided, in general sessions courts that use a civil warrant containing substantially the same information as that contained on the uniform civil warrant and where civil warrant information collected by the AOC is collected and maintained electronically by the general sessions court clerk, a non-uniform civil warrant may be used.



§ 16-15-5013 - Designation of division of general sessions court as mental health court.

(a) The county commission of any county having a population of eight hundred thousand (800,000) or more, according to the 2000 federal census or any subsequent federal census, may designate a division of the county's general sessions court as the mental health court. The mental health court shall be staffed using existing general sessions court staff members.

(b) The mental health court is granted the power to hear cases involving petitions filed under the mental health law, compiled in title 33, and mental commitments.

(c) The mental health court shall strive to identify and provide treatment and services to persons who are mentally ill, developmentally disabled or dually diagnosed, or persons who have a history of alcohol or drug abuse.

(d) The mental health court shall also strive to create a single point of contact for persons governed by this section and shall seek to provide case management, forensic alternative community treatment and community-based services.



§ 16-15-5014 - Domestic violence court for Shelby County.

(a) In order to maximize and concentrate limited prosecutorial, counseling and other social resources to victims of domestic violence, the tenth division of the Shelby County general sessions court shall serve as the domestic violence court for Shelby County.

(b) Provided that the caseload of the domestic violence court does not exceed the capacity of the tenth division to hear all such cases, the tenth division of the Shelby County general sessions court shall have exclusive jurisdiction over matters involving domestic violence, orders of protection, domestic assault and all other cases incident to domestic abuse as defined in § 36-3-601; provided, however, that the tenth division may retain concurrent jurisdiction over other types of cases. The determination whether the tenth division of the Shelby County general sessions court has exceeded its capacity to hear all domestic violence cases shall be made by the presiding judge of the tenth division in consultation with the chief judge of the Shelby County general sessions court.

(c) If it has been determined pursuant to subsection (b) that the caseload of the domestic violence court exceeds the capacity of the tenth division of the Shelby County general sessions court to hear all such cases, then the excess cases shall be distributed among the remaining divisions of the Shelby County general sessions court to be heard.

(d) The general sessions court shall commence as the domestic violence court for Shelby County no later than September 1, 2009.









Chapter 16 - County Courts

Part 1 - General Provisions [Repealed in certain counties]

§ 16-16-101 - Establishment.

(a) A court is established in each county for the dispatch of probate and other business entrusted to it, to be called the county court.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-102 - Special laws continued.

(a) All the existing laws defining the local limits of the jurisdiction of the county courts, and fixing the times and places for holding the county courts, are continued in full force and effect, unless inconsistent with some positive provision of this code.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-103 - Attendance at court.

(a) The judge shall attend at the courthouse of the county in which the judge serves on the first Monday of every month; and shall, on first Mondays and subsequent days as may be necessary, attend to all matters and adjudicate and determine all questions and do all other acts and things required.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-104 - Terms of court.

(a) The county court to be held by the county judge shall have its regular sessions on the first Monday of each month; and the court shall sit from day to day, so long as the business of the court may require.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-105 - Court always open.

(a) The county court to be held by the county judge shall be deemed always open for the transaction of any business and the exercise of any jurisdiction conferred upon the county judge or upon the court held by the county judge.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-106 - Practice of law by judge.

(a) The county judge is not precluded from practicing in the supreme, chancery, circuit, and criminal courts of this state, but shall not act as counsel in any case going up from the judge's court.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-107 - Original jurisdiction.

(a) (1) The county court has original jurisdiction in the following cases:

(A) The probate of wills;

(B) The granting of letters testamentary and of administration, and the repeal and revocation of letters testamentary and of administration;

(C) All controversies in relation to the right of executorship or of administration;

(D) The settlement of accounts of executors and administrators;

(E) The partition and distribution of the estates of decedents; and for these purposes, the power to sell the real and personal property belonging to the estates, if necessary to make the partition and distribution, or if manifestly for the interest of the parties;

(F) To sell real estate for the payment of debts of a decedent as provided in former §§ 30-602 and 30-603;

(G) The appointment and removal of guardians for minors and conservators for persons adjudicated incompetent, and all controversies as to the right of guardianship and conservatorship, and the settlement of guardian and conservator accounts;

(H) The partition, sale or division of land;

(I) The changing of names and the legitimation of children;

(J) The issuance of inquisitions of unsoundness of mind; and

(K) The binding out of apprentices, and all controversies between master and apprentice.

(2) In counties having a county judge, the county judge shall have the powers enumerated in subdivision (a)(1).

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-108 - Distribution, partition, and sale of realty.

(a) The county court shall have concurrent jurisdiction with the chancery and circuit courts to sell real estate of decedents and for distribution or partition. The mode of procedure in those cases in the county courts shall conform in every respect to the rules and regulations laid down for the conduct of similar causes in the chancery and circuit courts.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-109 - Powers necessary to jurisdiction.

(a) The county court is expressly vested, over all subjects enumerated in §§ 16-16-107 and 16-16-108, with all the power and authority necessary and proper to the exercise of the jurisdiction conferred.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-110 - Powers in sale of property.

(a) The court may, pursuant to § 16-16-109, appoint commissioners to make sale of real or personal property, taking bond and security for the faithful performance of duty, when deemed necessary; may revise, set aside, or confirm the proceedings of the commissioners, as such other courts; render judgments or decrees upon notes and obligations taken in the progress of a cause, and relieve, upon petition, any purchaser or party, or person interested, by opening biddings, setting aside sales, or otherwise, like the circuit or chancery court in similar cases.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-111 - Powers after confirmation of sale.

(a) When land is sold by any order or decree of the county court, and the sale reported by the clerk and confirmed by the court, the county court shall have the same power and jurisdiction over the cause against the purchaser as the chancery court has by law, notwithstanding the sale has been reported and confirmed.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-112 - Enforcement of small liens.

(a) Jurisdiction is conferred upon the county court to enforce vendors' liens and foreclose mortgages upon all sums under fifty dollars ($50.00), and also to enforce all liens on all sums under fifty dollars ($50.00) in such cases as the chancery court alone would have jurisdiction if the amount were more than fifty dollars ($50.00). The rules of practice and pleading in use in the chancery court on sums above fifty dollars ($50.00) shall be adopted or followed.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-113 - Writs of possession.

(a) The county court shall have the same power to issue writs of possession to put the purchaser in possession in all cases that the chancery court has and shall be governed by the same rules.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-114 - Bastardy.

(a) The court has also original jurisdiction over bastardy and bastards, and general supervision of bastards.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-115 - Powers to exercise concurrent jurisdiction.

(a) The county court is, in cases of concurrent jurisdiction, vested with all the incidental powers belonging to or conferred by law upon the court with which its jurisdiction is concurrent, for the purpose of exercising and effectuating such jurisdiction.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-116 - Clerk.

(a) The county clerk shall be the clerk of the court held by the county judge.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-117 - Procedure in exercising concurrent jurisdiction.

(a) The mode of procedure in the county court, where the jurisdiction is concurrent either with the circuit or chancery court, shall be as near as may be, according to the rules laid down for the conduct of similar business in those courts.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-118 - Return of process.

(a) Unless otherwise ordered by the court, all process shall be returnable to the first Monday coming five (5) days after the service of such process.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-119 - Reference of questions of fact to clerk -- Designation as probate master.

(a) In the exercise of the jurisdiction conferred by § 16-16-107, by title 33, or by title 34, chapter 10, the county judge may, in the county judge's discretion, by general or special orders of reference, refer questions of fact to the county clerk, for taking of proof, either by depositions or by oral testimony, and making findings of fact with respect to the depositions or oral testimony. The county clerk or a deputy named by the county clerk may be designated as probate master and in that capacity shall have all the powers of a clerk and master in chancery.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-120 - Information to be collected and reported to the federal bureau of investigation-NICS index and the department of safety by those county and probate courts in which commitments to a mental institution are ordered.

(a) As used in this section:

(1) "Adjudication as a mental defective or adjudicated as a mental defective" means:

(A) A determination by a court in this state that a person, as a result of marked subnormal intelligence, mental illness, incompetency, condition or disease:

(i) Is a danger to such person or to others; or

(ii) Lacks the ability to contract or manage such person's own affairs due to mental defect;

(B) A finding of insanity by a court in a criminal proceeding; or

(C) A finding that a person is incompetent to stand trial or is found not guilty by reason of insanity pursuant to §§ 50a and 72b of the Uniform Code of Military Justice, codified in 10 U.S.C. §§ 850a, 876b;

(2) "Judicial commitment to a mental institution" means a judicially ordered involuntary admission to a private or state hospital or treatment resource in proceedings conducted pursuant to title 33, chapter 6 or 7;

(3) "Mental institution" means a mental health facility, mental hospital, sanitarium, psychiatric facility and any other facility that provides diagnoses by a licensed professional of mental retardation or mental illness, including, but not limited to, a psychiatric ward in a general hospital;

(4) "Treatment resource" means any public or private facility, service or program providing treatment or rehabilitation services for mental illness or serious emotional disturbance, including, but not limited to, detoxification centers, hospitals, community mental health centers, clinics or programs, halfway houses and rehabilitation centers.

(b) Those county or probate courts wherein commitments to a mental institution are ordered pursuant to title 33, chapter 6 or 7 or persons are adjudicated as a mental defective shall enter a standing and continuing order instructing the clerk to collect and report as soon as practicable, but no later than the third business day following the date of such an order or adjudication, information described in subsection (c) regarding individuals who have been adjudicated as a mental defective or judicially committed to a mental institution for the purposes of complying with the NICS Improvement Amendments Act of 2007, P.L. 110-180.

(c) The following information shall be collected and reported to the federal bureau of investigation-NICS Index and the department of safety, pursuant to subsection (b):

(1) Complete name and all aliases of the individual judicially committed or adjudicated as a mental defective, including, but not limited to, any names that the individual may have had or currently has by reason of marriage or otherwise;

(2) Case or docket number of the judicial commitment or the adjudication as a mental defective;

(3) Date judicial commitment ordered or adjudication as a mental defective was made;

(4) Private or state hospital or treatment resource to which the individual was judicially committed; and

(5) Date of birth of the individual judicially committed or adjudicated as a mental defective, if such information has been provided to the clerk.

(d) The information in subdivisions (c)(1)-(5), the confidentiality of which is protected by other statutes or regulations, shall be maintained as confidential and not subject to public inspection pursuant to such statutes or regulations, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354.



§ 16-16-121 - Relief from firearm disabilities imposed on persons adjudicated as mental defective or judicially committed to mental institution.

(a) A person who is subject to 18 U.S.C. § 922(d)(4) and (g)(4) because the person has been adjudicated as a mental defective or judicially committed to a mental institution, as defined in § 16-16-120, may petition the county or probate court that entered the judicial commitment or adjudication order for relief from the firearm disabilities imposed by the adjudication or judicial commitment; provided, that the person may not petition the court until three (3) years from the date of release from commitment or the date of the adjudication order, whichever is later.

(b) A copy of the petition for relief shall also be served on the district attorney general of the judicial district in which the original judicial commitment or adjudication occurred. The district attorney general may appear, support, object to, or present evidence relevant to the relief sought by the petitioner.

(c) The court shall receive and consider evidence in an open proceeding, including evidence offered by the petitioner, concerning:

(1) The circumstances that led to the imposition of the firearms disability under 18 U.S.C. § 922(d)(4) and (g)(4);

(2) The petitioner's mental health records;

(3) The petitioner's criminal history;

(4) The petitioner's reputation; and

(5) Changes in the petitioner's condition or circumstances relevant to the relief sought.

(d) The court shall grant the petition for relief if it finds by a preponderance of the evidence and enters into the record the following:

(1) The petitioner is no longer likely to act in a manner that is dangerous to public safety; and

(2) Granting the relief would not be contrary to the public interest.

(e) A record of the proceedings, to be provided by the petitioner, shall be made by a certified court reporter or by court-approved electronic means.

(f) The petitioner may appeal a final order denying the requested relief, and the review on appeal, if granted, shall be de novo.

(g) A person may file a petition for relief under this section no more than once every two (2) years.

(h) Relief from a firearm disability granted under this section has no effect on the loss of civil rights, including firearm rights, for any reason other than the particular adjudication as a mental defective or judicial commitment to a mental institution from which relief is granted.

(i) When the court issues an order granting a petition of relief under subsection (d), the court clerk shall, as soon as practicable but no later than thirty (30) days after issuance, forward a copy of the order to the Tennessee bureau of investigation (TBI). The TBI, upon receipt of the order, shall:

(1) Immediately forward a copy of the order to the department of safety;

(2) Update the National Instant Criminal Background Check System database and transmit the corrected records to the federal bureau of investigation; and

(3) Remove and destroy all records relating to the petition for relief from any database over which the TBI exercises control.

(j) The TBI and the department of safety shall not use or permit the use of the records or information obtained or retained pursuant to this section for any purpose not specified in this section.






Part 2 - Transfer of Probate Jurisdiction to Chancery Court

§ 16-16-201 - Probate jurisdiction and administration of estates in chancery court.

(a) In all counties where not otherwise specifically provided by public, private, special or local acts, all jurisdiction relating to the probate of wills and the administration of estates of every nature, including the estates of decedents and of wards under guardianships or conservatorships and related matters previously vested in the county court, the county judge or county chair, is vested in the chancery court of the respective counties. The chancery court in such counties shall have exclusive jurisdiction over the probate of wills and the administration of estates of every nature, including the estates of decedents and of wards under guardianships or conservatorships, and all matters relating thereto, previously vested in the county court.

(b) The clerk and master in such counties shall be authorized and empowered to grant letters of administration and letters testamentary, letters of guardianship and letters of conservatorship, appoint administrators and executors, appoint guardians and conservators, receive and adjudicate all claims, probate wills in common form, determine allowances to the surviving spouse and family of the deceased, preside over the assignment of homestead, preside over proceedings for the elective share, take and state all accounts and settlements, subject to the approval of the chancellor, direct and approve final distributions, and hear and determine all probate matters whether enumerated or not in this subsection (b). The chancellor shall hear all probates in solemn form and may hear such other probate matters as the chancellor may deem proper. All accounts, settlements and final orders of distribution shall be made subject to the approval of the chancellor. All action taken by the clerk and master shall be subject to review by the chancellor by simple motion, petition or the filing of exceptions as may be appropriate.

(c) The court of appeals shall have jurisdiction of appeals from the decisions of the chancery court in such probate matters.

(d) Notwithstanding any private act to the contrary, effective July 1, 2014, in counties having a population of not less than forty-one thousand (41,000) nor more than forty-one thousand one hundred (41,100), according to the 2010 federal census or any subsequent federal census, all jurisdiction relating to the probate of wills and the administration of estates of every nature, including the estates of decedents and of wards under guardianships or conservatorships and related matters presently in the court of general sessions shall be transferred to chancery court. On such date, the chancellor shall assume all duties and responsibilities with respect to the administration of estates, guardian appointments and other probate matters. All probate files, records and other documents maintained in the general sessions or circuit court in such counties shall be transferred to the custody of the clerk and master.



§ 16-16-202 - Construction of former statutes.

All sections of Tennessee Code Annotated conferring jurisdiction in probate and related matters in the county courts, the county judge or county chair hereafter shall be construed to be applicable to the chancery court in those counties of the state to which this part applies and shall be deemed as amended accordingly. In all other counties the references are to the court having probate jurisdiction.









Chapter 17 - City Courts In Home Rule Municipalities

§ 16-17-101 - Establishment -- Restrictions on creation of municipal courts with concurrent general sessions court jurisdiction.

(a) In each home rule municipality that does not have a city court ordained and established by the general assembly, a city court is created to try violations of municipal ordinances. The governing body of the municipality may increase the number of divisions of the court created by this subsection (a).

(b) The governing bodies of all home-rule municipalities may also decrease the number of divisions of city courts by ordinance, but no division shall be eliminated except when a term of a city court judge expires or when a vacancy in the office of city court judge exists.

(c) Notwithstanding this section or any other provision of the law to the contrary, no municipality shall create a municipal court with concurrent general sessions court jurisdiction from May 12, 2003, until such time as the Tennessee judicial council, having heard the report of the committee it created to examine the issue of the proliferation of municipal courts in the state, has made a recommendation to the general assembly and the general assembly has had until the adjournment of the first session of the 103rd General Assembly to consider the issue and determine whether any legislative changes are necessary. During the second session of the 103rd General Assembly, and thereafter, any legislation on the subject of municipal courts with concurrent general sessions court jurisdiction may be considered and enacted.



§ 16-17-102 - Judges -- Appointment and election.

The judge of the city court shall be appointed on the nomination of the mayor and concurred in by the city council or other legislative body, but the appointed judge shall serve only until the next general election, at which time a judge or judges will be elected.



§ 16-17-104 - Increase of divisions -- Powers.

In those home rule municipalities that have city courts and whose divisions have been increased by the legislative body, the new divisions have the same power as other divisions and are under the same direction and control as provided in this part and the municipality's charter.



§ 16-17-105 - Costs -- Limitation.

Municipal court costs shall be set and collected in accordance with § 16-18-304, and the litigation tax shall be levied and collected in accordance with § 16-18-305.






Chapter 18 - Municipal Courts--Judges

Part 1 - Establishment of Office

§ 16-18-101 - Governing body may provide for office of municipal judge.

In any municipality in this state having a mayor's court or a municipal court presided over by the mayor of the municipality or the city recorder of the municipality and having no other provision for a municipal judge for the municipality, the governing body of the municipality is authorized by ordinance to provide for the office of municipal judge.



§ 16-18-102 - Contents of ordinance.

The ordinance providing for the office of municipal judge shall provide:

(1) That the municipal judge is vested with the judicial powers and functions of the mayor or city recorder of such municipality, and is subject to the provisions of law and the municipality's charter governing the mayor's court or the municipal court presided over by the mayor or city recorder;

(2) For qualifications of the municipal judge;

(3) That the municipal judge shall be appointed by the governing body of the municipality, to serve at the pleasure of the governing body;

(4) That vacancies in the office shall be filled for the unexpired term by the governing body;

(5) For oath of office and bonding of the municipal judge before entering upon the duties of this office;

(6) That the cost of making the bond of the municipal judge shall be paid by the municipality;

(7) That the salary of the municipal judge shall be fixed by the governing body before the municipal judge's appointment, and shall not be altered during the municipal judge's term of service; and

(8) For the designation of a person to serve as judge during the absence or disability of the municipal judge.






Part 2 - Popularly Elected City Judges

§ 16-18-201 - Ordinances -- Election.

Any incorporated city or town may by ordinance provide for the election of a city judge or judges by popular vote. The popular election of the judge or judges may be an alternative to the method provided in the charter or applicable general law provisions or in addition to that method, with one (1) or more judges being chosen under charter or applicable general law provisions and one (1) or more being chosen by popular vote pursuant to this part. In the election for city judge, only qualified voters of the city or town may vote.



§ 16-18-202 - Qualifications.

Any city judge elected by popular vote must meet the requirements established in Tenn. Const. art. VI, § 4 for judges of inferior courts.



§ 16-18-203 - Term of office.

The term of office of the city judge elected pursuant to this part shall be eight (8) years, except for any initial term that may be shorter. Once the ordinance is adopted providing for the popularly elected judge, the municipal governing body may appoint a qualified person to serve in that position until the next regular August general state election. The first city judge popularly elected pursuant to this part shall be elected at the next regular August general state election that takes place at least thirty (30) days after the ordinance is passed calling for the judge's election. The person elected at this election shall serve only until replaced by a successor to be chosen at the next regular judicial election held in accordance with Tenn. Const. art. VII, § 5. All subsequent elections for city judge pursuant to this part shall be held in accordance with Tenn. Const. art. VII, § 5.



§ 16-18-204 - Vacancies.

A vacancy in the office of the popularly elected city judge shall be filled by appointment by the governing body. The person appointed, however, may serve only until the next regular August general state election. At this election, a person shall be elected to serve any unexpired term if the full term is not to be filled at the election. In the temporary absence or inability of the city judge, the governing body shall appoint a qualified person to serve until the judge's return.



§ 16-18-205 - Salary.

(a) The salary of the popularly elected city judge shall be established in one (1) of the following ways:

(1) The salary may be fixed by the governing body by ordinance or resolution prior to the term of office and shall not be increased nor diminished during the term;

(2) The salary shall be set in private act or general law charter provisions or other general law provisions applicable to the particular city or town. Present salary provisions in charters that are applicable to nonpopularly elected city judges may be used for popularly elected judges, and may be amended from time to time as long as the salary is neither increased nor diminished during the term of office.

(A) If there is no charter or general law provision applicable to the particular city or town setting the city judge's salary, the salary of the popularly elected judge shall be as follows: Click here to view image.

(B) All populations shall be as determined by the latest federal census. This salary shall prevail until a different one is set for the city or town by charter or general law. This salary, however, may not be increased nor diminished during a term of office. The salary of the popularly elected city judge shall be paid monthly from the general fund of the city or town.

(b) Except as otherwise provided in this section relative to the salary of the popularly elected judge, the city governing body shall set the annual budget of the city court.



§ 16-18-207 - City court clerk -- Election -- Term of office -- Duties -- Removal -- Vacancies.

(a) The municipal governing body may by ordinance require the city court clerk serving the popularly elected city judge to be elected by the voters of the city or town for a term of four (4) years. The elected clerk may be an alternative or in addition to the court clerk provided for by charter. The initial term may be a transitional term established by ordinance to make the clerk's election coincide at every other election with the election of the city judge. The elected clerk shall perform the duties set out in the charter and ordinances of the city or town for the city court clerk.

(b) The elected clerk may be removed by the city judge:

(1) Upon conviction of a misdemeanor in office or of a felony;

(2) For failing to give security as required by law or ordinance;

(3) For failing to pay over public moneys or moneys collected officially;

(4) For incapacity, neglect of duty or misbehavior in office; or

(5) For any other cause to which the penalty of removal is attached by law.

(c) A vacancy in the office of the elected city court clerk may be filled temporarily by appointment by the city judge until the next regular municipal or general election. At this election, a person shall be elected to serve any unexpired term if the full term is not to be filled at the election.

(d) If a city or town chooses to have an elected clerk but does not wish to elect a city court clerk specifically for the city or town, the clerk of the general sessions court in the county may by agreement with the city or town serve as the clerk of the city court.






Part 3 - Municipal Court Reform Act

§ 16-18-301 - Short title -- Construction of terms.

(a) This part shall be known and may be cited as the "Municipal Court Reform Act of 2004."

(b) As used in this part:

(1) "Any law to the contrary" includes, but is not limited to, any conflicting provision of any general statute, local law, private act, charter provision, municipal law or municipal ordinance; and

(2) "Municipal court" includes the city, town, mayor's, recorder's or municipal court, or other similarly functioning court, however designated, for any city, town, municipality or metropolitan government, whether the court exists pursuant to general statute, local law, private act, charter provision, municipal law, municipal ordinance or other legal authorization.



§ 16-18-302 - Jurisdiction of municipal courts.

(a) For any municipality that does not have, on May 5, 2009, a municipal court that was ordained and established by the general assembly, a municipal court is created to be presided over by a city judge. Notwithstanding any law to the contrary:

(1) A municipal court possesses jurisdiction in and over cases:

(A) For violation of the laws and ordinances of the municipality; or

(B) Arising under the laws and ordinances of the municipality; and

(2) A municipal court also possesses jurisdiction to enforce any municipal law or ordinance that mirrors, substantially duplicates or incorporates by cross-reference the language of a state criminal statute, if and only if the state criminal statute mirrored, duplicated or cross-referenced is a Class C misdemeanor and the maximum penalty prescribed by municipal law or ordinance is a civil fine not in excess of fifty dollars ($50.00).

(b) Notwithstanding subdivision (a)(2) or any other law to the contrary, in any municipality having a population in excess of one hundred fifty thousand (150,000), according to the 2000 federal census or any subsequent federal census, a municipal court also possesses jurisdiction to enforce any municipal law or ordinance that mirrors, substantially duplicates or incorporates by cross-reference the language of any of the following state criminal statutes relative to:

(1) The offense of operating a motor vehicle without a valid driver license, § 55-50-301;

(2) The Class B misdemeanor offense of reckless driving, § 55-10-205;

(3) The Class A misdemeanor offenses of underage purchasing, possession, transportation or consumption of alcoholic beverages, wine or beer, § 1-3-113(b);

(4) The Class A misdemeanor offenses of underage consumption, possession or transportation of beer or any intoxicating liquor, § 57-3-412(a)(3);

(5) The Class A misdemeanor offenses of underage purchasing or attempting to purchase any alcoholic beverage, § 57-3-412(a)(5);

(6) The Class A misdemeanor offenses of underage purchasing, attempting to purchase or possession of any alcoholic beverages, § 57-4-203(b)(2);

(7) The Class A misdemeanor offenses of underage purchasing or attempting to purchase beer or alcoholic beverages, § 57-5-301(d); or

(8) The Class A misdemeanor offenses of underage possession or transportation of beer, § 57-5-301(e).

(c) Notwithstanding any law to the contrary, in addition to jurisdiction authorized pursuant to subsection (a) or (b), a municipal court may also exercise concurrent jurisdiction with the court of general sessions if, and only if:

(1) The municipal court possessed and exercised such concurrent general sessions jurisdiction continuously on and before May 11, 2003; or

(2) After May 12, 2003, concurrent general sessions jurisdiction is duly conferred upon the municipal court in accordance with the procedures and requirements set forth in § 16-18-311.

(d) Notwithstanding any law to the contrary, a municipal court may exercise no jurisdiction other than the jurisdiction authorized by this section; provided, however, that this section shall not be construed to impair or in any way restrict the authority of a juvenile judge to waive jurisdiction over any cases or class of cases of alleged traffic violations, as authorized pursuant to § 37-1-146, or the authority of a municipal court to receive and dispose of such cases or classes of cases of alleged traffic violations.



§ 16-18-303 - Administration of oaths.

Notwithstanding any law to the contrary, every popularly elected or appointed judge of a municipal court is authorized to administer oaths.



§ 16-18-304 - Court costs as prescribed by municipal law or ordinance -- Allocation of fees -- Training and continuing education for judges and clerks -- Fees when exercising concurrent general sessions court jurisdiction.

(a) Notwithstanding any law to the contrary, municipal court costs shall be set and collected in the amount prescribed by municipal law or ordinance. From such amount, one dollar ($1.00) shall be forwarded by the municipal court clerk to the state treasurer for deposit and shall be credited to the account for the administrative office of the courts (AOC) for the sole purpose of defraying the administrative director's expenses in providing training and continuing education courses for municipal court judges and municipal court clerks. The AOC shall allocate fifty percent (50%) of such funds exclusively for the purpose of providing training and continuing education for municipal court clerks. The AOC is authorized to contract with qualified persons, entities or organizations in order to provide required training or continuing education for municipal court judges. The AOC shall contract with the municipal technical advisory service of the University of Tennessee institute for public service in order to provide required training or continuing education for municipal court clerks and may contract with other qualified persons, entities or organizations to provide additional or alternate training to municipal court clerks.

(b) Notwithstanding any law to the contrary, to the extent that a municipal court is exercising its duly conferred, concurrent general sessions court jurisdiction in a given case, this section does not apply and costs in such case shall be assessed, collected and distributed in the same manner as such costs are assessed, collected and distributed in the court of general sessions.



§ 16-18-305 - Levy of state privilege tax on litigation -- Collection -- Liability for failure to collect or disburse tax -- Tax when exercising concurrent general sessions court jurisdiction.

(a) Notwithstanding § 67-4-602, or any other law to the contrary, there is levied a state privilege tax on litigation of thirteen dollars and seventy-five cents ($13.75) in all cases in a municipal court. All taxes levied pursuant to this subsection (a) shall be collected in accordance with § 67-4-603 and shall be paid into the state treasury and allocated in accordance with § 67-4-606.

(b) There is also levied a state privilege tax on litigation of one dollar ($1.00) for each and every violation of any municipal law or ordinance governing use of a public parking space. The tax is due and shall be collected even if the offender does not appear before the court. Notwithstanding this section or any other law to the contrary, the only litigation privilege tax collected for a violation of any municipal law or ordinance governing the use of a public parking space shall be the one dollar ($1.00) litigation tax levied by this subsection (b). The revenue generated by the privilege tax levied by this subsection (b) shall be apportioned in accordance with § 67-4-606.

(c) Notwithstanding § 67-4-602, or any other law to the contrary, no other state privilege tax on litigation shall be levied or collected with respect to litigation in a municipal court; provided, however, that this section shall not be construed to repeal existing authority for the levy of a municipal litigation tax, nor shall this section be construed to grant new authority for the levy of a municipal litigation tax.

(d) Any state privilege tax imposed pursuant to this section that the clerk of the court fails to collect and pay over to the department of revenue shall be a debt of the clerk. Any clerk of the court failing or refusing to collect and pay over to the department state litigation taxes imposed pursuant to this section shall be liable for the taxes and the clerk's official bondsman shall also be liable for the taxes, and the commissioner or the commissioner's delegate may collect the amount of the tax from the clerk or the clerk's official bondsman pursuant to title 67, chapter 1, part 14.

(e) Notwithstanding any law to the contrary, to the extent that a municipal court is exercising its duly conferred concurrent general sessions jurisdiction in a given case, this section does not apply and litigation taxes in the case shall be levied and collected in the same manner as taxes are levied and collected in the general sessions court.

(f) For receiving and paying over all privilege taxes on litigation, the clerk of a municipal court is entitled to a commission of two percent (2%).



§ 16-18-306 - Fine for contempt of municipal court.

Notwithstanding any law to the contrary, contempt of a municipal court shall be punishable by fine in the amount of fifty dollars ($50.00), or such lesser amount as may be imposed in the judge's discretion.



§ 16-18-307 - Appeal of municipal court judgment -- Bond.

Notwithstanding any law to the contrary, any person dissatisfied with the judgment of a municipal court, in any case or cases heard and determined by the court acting pursuant to § 16-18-302(a), may, within ten (10) days thereafter, Sundays exclusive, appeal to the circuit court of the county, upon giving bond in the amount of two hundred fifty dollars ($250) for the person's appearance and the faithful prosecution of the appeal. As used in this section, person includes, but is not limited to, a natural person, corporation, business entity or the municipality.



§ 16-18-308 - Concurrent holding of any other office or employment.

(a) Notwithstanding any law to the contrary, a judge of a municipal court may not concurrently hold any other office or employment with the municipality. This section does not apply to any municipal official or employee who, on March 1, 2005, concurrently holds office as judge of the municipal court; provided, however, that if the official or employee either discontinues service as a municipal official or employee or discontinues service as judge of the municipal court, then the exemption granted by this section no longer applies.

(b) Notwithstanding the provisions of subsection (a) to the contrary, if a municipal charter provides that the person who serves as judge of the municipal court shall also serve as the recorder for the municipality, then the person may concurrently hold both offices.



§ 16-18-309 - Training and continuing education.

(a) (1) Except as otherwise provided in subdivision (a)(4), each calendar year, the judge of each municipal court must attend at least three (3) hours of training or continuing education courses provided by, through or with approval of the administrative office of the courts (AOC) and must certify attendance to the administrative director. The three (3) hours of training or continuing education required by this subsection (a) shall consist of material specifically designed for municipal court judges and for training the judges concerning the issues, procedures and new developments relevant to the judges. General legal training or continuing legal education shall not be sufficient to satisfy the requirement. If a municipal court judge fails to timely comply with such requirements, then the judge shall be extended a six (6) month grace period in order to achieve compliance; provided, however, that training obtained to satisfy requirements for the preceding calendar year shall not also be used to satisfy requirements for the current calendar year. The failure of the judge to achieve compliance prior to conclusion of the six (6) month grace period shall render all subsequent judgments of the judge null and void and of no effect, until such time as the requirements are met. The training and continuing education courses may be offered by the AOC in conjunction with the annual meeting of the Tennessee municipal judges' conference held in accordance with § 17-3-301(c).

(2) Each municipal judge shall be compensated and reimbursed for attending required training or continuing education in accordance with the travel policy of the municipality.

(3) If a municipal court judge attends more than three (3) hours of qualifying training or continuing education in a calendar year, the hours in excess of three (3) hours may be carried over for one (1) calendar year.

(4) If the judge of a municipal court is authorized to practice law in the courts of this state, and if the judge satisfies the annual continuing legal education requirements for practicing attorneys and three (3) of the hours completed in satisfying the continuing legal education requirements are training or continuing education courses required by subdivision (a)(1), then the judge shall not be required to complete three (3) additional hours of training or continuing education courses required by subdivision (a)(1). By March 1 following the year for which the requirements are met, the judge shall submit to the administrative office of the courts a copy of the statement of compliance issued by the commission on continuing legal education verifying the number of continuing legal education hours completed for such year.

(b) (1) Each calendar year, the clerk of each municipal court must attend at least three (3) hours of training or continuing education courses provided by, through or with approval of the AOC and must certify attendance to the administrative director; provided, however, that such attendance requirements do not apply to any municipal clerk who is required to be certified pursuant to § 6-54-120.

(2) Each municipal court clerk shall be compensated and reimbursed for attending required training and continuing education in accordance with the travel policy of the municipality.



§ 16-18-310 - Clerk of the municipal court.

(a) Notwithstanding any law to the contrary, at all times there shall be a person elected, appointed or otherwise designated to serve as clerk of the municipal court. Immediately upon each such election, appointment or designation, the chief administrative officer of the municipality shall promptly certify the results of the election, appointment or designation to the administrative office of the courts and shall supply such additional information concerning the clerk as required by the administrative director.

(b) Notwithstanding any law to the contrary, the clerk of the municipal court shall maintain an accurate and detailed record and summary report of all financial transactions and affairs of the court. The record and report shall accurately reflect all disposed cases, assessments, collections, suspensions, waivers and transmittals of litigation taxes, court costs, forfeitures, fines, fees and any other receipts and disbursements. An audit of the financial records and transactions of the municipal court shall be made each year as part of any audit performed pursuant to § 6-56-101 or § 6-56-105.



§ 16-18-311 - Compliance with the procedures and requirements for concurrent general sessions jurisdiction -- Feasibility study committee to determine need of additional court to exercise general sessions jurisdiction.

(a) Notwithstanding any law to the contrary, on or after May 12, 2003, concurrent general sessions jurisdiction shall be newly conferred upon an existing or newly created municipal court only in compliance with the procedures and requirements set forth in this section.

(1) A majority of the total membership of the municipal legislative body must vote in favor of seeking concurrent general sessions jurisdiction for an existing or newly created municipal court.

(2) The municipal legislative body must notify, by petition, the county legislative body of the municipality's intention to seek concurrent general sessions jurisdiction for the municipal court.

(3) The petition must contain the following:

(A) A plan for an adequate and secure courtroom;

(B) Agreement to comply with state mandated technical computer support comparable with the Tennessee court information system (TnCIS) program specifications and requirements;

(C) Agreement to comply with state laws governing general sessions court litigation taxes, costs, fees and assessments and to legally remit such items to the state department of revenue or to the county government, if appropriate; and

(D) Agreement to comply with state laws subjecting the financial transactions of the court to annual public audits.

(4) The municipal legislative body and the county legislative body must appoint a feasibility study committee. The membership of the committee shall consist of the county mayor, the municipal mayor, one (1) member of the municipal legislative body, one (1) member of the county legislative body, the district attorney general who serves the county and the district public defender who serves the county. The membership of the committee shall also consist of three (3) members appointed by the municipal legislative body from the following list: the chief of police, the city recorder/clerk, the city judge, the city attorney, and one (1) citizen member. The membership of the committee shall also consist of three (3) members appointed by the county legislative body from the following list: the sheriff who serves the county, a general sessions judge who serves the county, the general sessions court clerk, the county attorney, and one (1) citizen member.

(5) The feasibility study committee shall determine whether the county requires an additional court to exercise general sessions jurisdiction. In making the determination, the committee shall consider and evaluate the following factors:

(A) The economic, administrative and personnel impact of the proposal upon the existing general sessions court;

(B) The impact of the proposal upon existing judicial services and law enforcement resources;

(C) The extent, if any, to which the proposed plan is necessary to promote and ensure the efficient administration of justice in relation to county and municipal populations, county population density, geographic logistics and distances, caseloads, the number of judges, and the current caseload burden on the existing system;

(D) The plan's provision of adequate secure and comparable courtroom facilities for the hearing of cases in that location;

(E) The extent, if any, to which the proposed plan would unduly burden the existing staffs of the district attorney general or district public defender and the extent, if any, to which the plan proposes adequate funding for additional staff requirements; and

(F) The extent, if any, to which the proposed plan would provide for compliance with state mandated technical computer support.

(6) By majority vote of its total membership, the feasibility study committee must agree upon written findings and recommendations and must submit the findings and recommendations to the municipal legislative body and to the county legislative body. The findings and recommendations must include one of the following alternatives:

(A) There is a clearly demonstrated need for a new general sessions court in the county, and the court would best be administered by the county;

(B) There is a clearly demonstrated need for a new general sessions court in the county, and the court would best be administered by the municipality, either as a new or existing municipal court with concurrent general sessions jurisdiction; or

(C) There is no clearly demonstrated need, at the time, for any of the alternatives set forth in subdivisions (a)(6)(A) and (B).

(7) If the feasibility study committee determines that there is no clearly demonstrated need for any of the alternatives set forth in subdivisions (a)(6)(A) and (B), then for one (1) year thereafter, neither the county nor the municipality may pursue further implementation of any of the alternatives set forth in subdivision (a)(6)(A) or (a)(6)(B). After passage of one (1) year, if the majority of the total membership of the municipal legislative body again votes in favor of seeking concurrent general sessions jurisdiction for an existing or newly created municipal court, then a petition must again be submitted to the county legislative body and the procedures set forth in this section must again be followed.

(8) If the feasibility study committee recommends any one (1) of the findings set forth in subdivision (a)(6)(A) or (a)(6)(B), and if the county wishes to pursue creation of a new general sessions court in the county or if the municipality wishes to pursue extension of concurrent general sessions jurisdiction to a newly created or existing municipal court, then the county or municipality, as appropriate, shall:

(A) Submit the written findings and recommendations of the feasibility study committee to the judiciary committee of the senate, the civil justice committee of the house of representatives and the judicial council;

(B) Cause legislation to be timely prepared and submitted for review and evaluation by the judicial council in accordance with procedures set forth in § 16-21-107(a)(3) for a judicial district seeking creation of a state trial court; and

(C) Cause legislation to be timely introduced for consideration by the general assembly.

(b) Notwithstanding any law to the contrary, any legislation proposed to create a new general sessions court or to create a new municipal court with concurrent general sessions jurisdiction or to confer concurrent general sessions jurisdiction on an existing municipal court must be approved by a majority of the total membership of the judiciary committee of the senate prior to passage by the senate and must be approved by a majority of the total membership of the civil justice committee of the house of representatives prior to passage by the house of representatives.

(c) Notwithstanding any law to the contrary, if a municipality is located in two (2) or more counties of this state, then, as used in this section, "county" means the county of this state containing the largest geographical portion of the municipality.



§ 16-18-312 - Sitting by interchange for other judges.

Municipal court judges and general sessions court judges are empowered to sit by interchange for other municipal court judges.









Chapter 20 - The Victim-Offender Mediation Center

§ 16-20-101 - Legislative findings and intent.

(a) The general assembly finds and declares that:

(1) The resolution of felony, misdemeanor and juvenile delinquent disputes can be costly and complex in a judicial setting where the parties involved are necessarily in an adversarial posture and subject to formalized procedures; and

(2) Victim-offender mediation centers can meet the needs of the state's citizens by providing forums in which persons may voluntarily participate in the resolution of disputes in an informal and less adversarial atmosphere.

(b) It is the intent of the general assembly that programs established pursuant to this chapter:

(1) Stimulate the establishment and use of victim-offender mediation centers to help meet the need for alternatives to the courts for the resolution of certain disputes;

(2) Encourage continuing community participation in the development, administration and oversight of local programs designed to facilitate the informal resolution of disputes between and among members of the community;

(3) Offer structures for dispute resolution that may serve as models for centers in other communities; and

(4) Serve a specific community or locale and resolve disputes that arise within that community or locale.



§ 16-20-102 - Operation by a corporation.

(a) A victim-offender mediation center may be created and operated by a corporation organized to resolve disputes. The corporation shall not be organized for profit and no part of the net earnings may inure to the benefit of any private shareholders or individuals. The majority of the directors of the corporation shall not consist of members of any single profession.

(b) To be eligible for funds under this chapter, a center must do the following:

(1) Comply with this chapter and the rules adopted by the supreme court of Tennessee;

(2) Provide neutral mediators who have received training in conflict resolution techniques in accordance with rules of the supreme court;

(3) Provide victim-offender mediation in felony, misdemeanor and juvenile delinquent cases without cost to the participants;

(4) Provide dispute resolution services to the community on a voluntary basis; and

(5) At the conclusion of the mediation process, provide a written agreement or decision to the referral source setting forth the settlement of the issues and future responsibilities of each participant.

(c) Each center that receives funds under this chapter must:

(1) Be operated by a grant recipient;

(2) Be operated in compliance with rules adopted by the supreme court;

(3) Be operated under a contract with the administrative office of the courts (AOC); and

(4) Comply with this chapter.

(d) (1) Funds available for the purposes of this chapter may be allocated for services provided by eligible centers.

(2) A center applying for funding is to include the following information in its application:

(A) The cost of operating the center, including the compensation of employees;

(B) A description of the proposed area of service and number of participants expected to be served;

(C) Proof of nonprofit 501(c)(3) status;

(D) A charter of incorporation; and

(E) Evidence of support of criminal justice agencies to make referrals.

(e) The AOC may accept, apply for and disburse public or private funds for the purposes of this chapter.

(f) (1) The comptroller of the treasury or the comptroller's authorized representatives may inspect, examine and audit the fiscal affairs of local programs or centers.

(2) Centers must, whenever reasonably possible, make use of public facilities at free or nominal cost.

(g) A center operated under this chapter is not a state agency or an instrumentality of the state. Employees and volunteers of a center are not employees of the state.

(h) (1) A center that receives funds under this chapter must annually provide the AOC with statistical data regarding the following:

(A) The operating budget;

(B) The number of referrals, categories or types of cases referred;

(C) The number of parties serviced;

(D) The number of disputes resolved;

(E) The nature of the resolution, amount and type of restitution to the victim or community, or both; and

(F) Rates of compliance.

(2) The data shall maintain the confidentiality and anonymity of all mediation participants.



§ 16-20-103 - Confidential and privileged documents and communications.

(a) All memoranda, work notes or products, or case files of centers established under this chapter are confidential and privileged and are not subject to disclosure in any judicial or administrative proceeding unless the court or administrative tribunal determines that the materials were submitted by a participant to the center for the purpose of avoiding discovery of the material in a subsequent proceeding. Any communication relating to the subject matter of the resolution made during the resolution process by any participant, mediator, or any other person is a privileged communication and is not subject to disclosure in any judicial or administrative proceeding unless all parties to the communication waive the privilege.

(b) The privilege and limitation on evidentiary use described in subsection (a) does not apply to any communication of a threat that injury or damage may be inflicted on any person or on the property of a party to the dispute, to the extent the communication may be relevant evidence in a criminal matter. Such communications shall not be construed to be public records pursuant to title 10, chapter 7.



§ 16-20-104 - Withdrawal from dispute resolution.

Any person who voluntarily enters a dispute resolution process at a center established under this chapter may revoke the person's consent, withdraw from dispute resolution and seek judicial or administrative redress prior to reaching a written resolution agreement. No legal penalty, sanction or restraint may be imposed upon the person.



§ 16-20-105 - Immunity from suit.

(a) Members of the board of directors of a victim-offender mediation center are immune from suit in any civil action based on any proceedings or other official acts performed in good faith as members of the board.

(b) Employees and volunteers of a center are immune from suit in any civil action based on any proceedings or other official acts performed in their capacity as employees or volunteers, except in cases of willful or wanton misconduct.

(c) A center is immune from suit in any civil action based on any of its proceedings or other official acts performed by its employees, volunteers, or members or its board of directors, except in cases of:

(1) Willful or wanton misconduct by its employees or volunteers; and

(2) Official acts performed in bad faith by members of its board.



§ 16-20-106 - Raising and disbursing funds -- State funding.

(a) A victim-offender mediation center may raise and disburse funds from any public or private source for the purposes of this chapter.

(b) A center's share of funding from the state shall not exceed fifty percent (50%) of the approved estimated cost of the program; provided, that during the first three (3) years of operation for any new center, the fifty percent (50%) limitation upon funding from the state shall not apply. In distributing state funds to victim-offender mediation centers, the administrative office of the courts shall consider the need of each center applying for funding.

(c) (1) By a two-thirds (2/3) vote of its legislative body, each county and municipality, as provided in this subdivision (c)(1), is authorized to levy an additional one dollar ($1.00) litigation tax per case, to be denominated as a part of the court costs, in matters before the local general sessions courts and juvenile courts. This subdivision (c)(1) shall only apply in any municipality in any county having a metropolitan form of government and a population of more than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, and in any county having a population according to such census as follows: Click here to view image.

(2) Any revenue generated by a county pursuant to subdivision (c)(1) shall be used exclusively to support the local victim-offender mediation center or centers organized pursuant to this chapter and shall be distributed on a monthly basis by the county to such victim-offender mediation center or centers for the purpose of handling victim-offender mediation and other community mediation matters.

(d) By a two-thirds (2/3) vote of its legislative body, each county to which subdivision (c)(1) does not apply is authorized to levy an additional one dollar ($1.00) litigation tax per case, to be denominated as a part of the court costs, in matters before the local general sessions courts and juvenile courts. Any revenue so generated by the county shall be held in a separately designated account until a local victim-offender mediation center is established in the county pursuant to this chapter. Upon the establishment of the victim-offender mediation center, the revenue generated pursuant to this subsection (d) shall be distributed by the county in the manner prescribed by subdivision (c)(2).

(e) The taxes levied by subsections (c) and (d) shall be in addition to any other taxes levied on litigation.

(f) (1) By a two-thirds (2/3) vote of its legislative body, any county having a charter form of government that has a population of less than four hundred thousand (400,000), according to the 2000 federal census or any subsequent federal census, is authorized to levy an additional litigation tax of one dollar ($1.00) up to a maximum of five dollars ($5.00), to be denominated as a part of the court costs for each petition, warrant and citation, including warrants and citations for traffic offenses, in matters before the local general sessions courts and juvenile courts. The additional one dollar ($1.00) litigation tax may be increased yearly by one dollar ($1.00) until a total litigation tax of five dollars ($5.00) has been levied for such filings.

(2) Any revenue generated by a county pursuant to subdivision (f)(1) shall be used exclusively to support a local victim-offender mediation center or centers organized pursuant to this chapter and shall be distributed on a monthly basis by the county to the victim-offender mediation center or centers for the purpose of handling victim-offender mediation and other community mediation matters.

(3) The taxes levied pursuant to this subsection (f) shall be in addition to any other taxes levied on litigation.

(g) (1) By a two-thirds (2/3) vote of its legislative body, each county to which subdivision (c)(1) or (d) is applicable is authorized to levy an additional one-dollar ($1.00) litigation tax, for a total of two dollars ($2.00) per case, to be denominated as a part of the court costs for each petition, warrant and citation, including warrants and citations for traffic offenses, in matters before the local general sessions courts and juvenile courts.

(2) Any revenue generated by subdivision (g)(1) shall be used by the county for the exclusive purpose of supporting a local victim-offender mediation center or centers organized pursuant to this chapter. Such funds shall be distributed on a monthly basis by the county to the victim-offender mediation center or centers for the purpose of handling victim-offender mediation and other community mediation matters.

(3) The taxes levied pursuant to this subsection (g) shall be in addition to any other taxes levied on litigation.

(4) Notwithstanding any provision of this subsection (g) to the contrary, any fees increased by this subsection (g) that are assessed against the state or that otherwise represent a cost to the state shall be limited to the amounts chargeable prior to January 1, 2012.






Chapter 21 - Judicial Organizations

§ 16-21-101 - Establishment -- Membership.

There is established a judicial council, which shall consist of one (1) of the judges of the supreme court, to be selected by a majority vote of the judges of the supreme court; one (1) of the judges of the court of appeals, to be selected by a majority vote of the judges of the court of appeals; one (1) of the judges of the court of criminal appeals to be selected by a majority vote of the judges of the court of criminal appeals; one (1) chancellor, one (1) circuit court judge, and one (1) criminal court judge, to be selected by a majority vote of the judges of the supreme court; one (1) general sessions court judge to be selected by a majority vote of the members of the board of governors of the Tennessee general sessions judges' conference; one (1) juvenile court judge to be selected by a majority vote of the executive committee of the Tennessee council of juvenile and family court judges; one (1) municipal court judge to be selected by majority vote of the board of governors of the Tennessee municipal judges' conference; the speaker of the senate, or the speaker's designee; the speaker of the house of representatives, or the speaker's designee; the chair of the judiciary committee of the senate; the chair of the civil justice committee of the house of representatives; the attorney general and reporter, ex officio; the administrative director of the courts, ex officio; two (2) laypersons to be selected by the governor; two (2) members of the bar of the state of Tennessee who have each practiced law at least three (3) years in the state, to be selected by the governor; and one (1) clerk of a civil court and one (1) clerk of a criminal court to be appointed by the president of the state court clerks' conference. The appointing authorities shall give due consideration in the appointments to the need for geographic, racial, gender and ethnic diversity on the council.



§ 16-21-102 - Terms of members.

The term of each of the members of the council, except the attorney general and reporter, the administrative director of the courts, the speaker of the senate, the speaker of the house of representatives, the chair of the judiciary committee of the senate, and the chair of the civil justice committee of the house of representatives, shall be for a period of four (4) years from the date of their respective appointments. The terms of the attorney general and reporter, the administrative director of the courts, the member who is speaker of the senate and the member who is speaker of the house of representatives, and the members who are chairs of the civil justice committee of the house of representatives and judiciary committee of the senate, respectively, shall be for their respective terms of office. All vacancies shall be filled for the remainder of any term by appointment by the official or officials having the original power of appointment. No member whose term is set at four (4) years shall serve more than two (2) full consecutive terms. Such member shall, however, be eligible for reappointment after an absence from the judicial council of at least one (1) year.



§ 16-21-103 - Elected members.

In addition to the members designated in § 16-21-101, the council shall have and possess the power to elect six (6) members at large, who may or may not be practicing attorneys. Such members shall hold office for a period of four (4) years from the date of their election and until their successors are elected and qualified, and shall possess the same powers and privileges as other members of the council.



§ 16-21-104 - Vacancies in membership.

The council shall have and possess the power, whenever any member of the council fails to attend two (2) consecutive regular meetings of the council without sufficient excuse for failure to attend, after due notice and hearing, if requested, to declare that member's place on the council vacant and to certify the fact of the vacancy to the person or body charged with the right to fill such vacancies, and such appointing power shall proceed to fill the vacancy upon receipt of due notice.



§ 16-21-105 - Organization -- Assistants -- Expenses.

(a) The members shall elect a chair from among their number.

(b) The council may make, and from time to time modify, the rules for its procedure and the conduct of its business.

(c) The administrative office of the courts (AOC) may employ such staff as is necessary to support the judicial council in its reporting, statistical and other duties.

(d) The AOC may procure such office supplies, and may incur such other expense, as is necessary to support the judicial council in the performance of its duties.



§ 16-21-106 - Meetings.

The council shall meet regularly in Nashville. The regular meeting schedule shall include at least one (1) meeting a year in November. Other meetings, either regular or special, may be provided for by rules adopted by the council.



§ 16-21-107 - Duties of council.

(a) It is the duty of the council to:

(1) Receive and consider suggestions from judges, chancellors, public officers, members of the bar and others as to remedies for faults in the administration of justice;

(2) Submit from time to time to the general assembly, the courts, the judges or any other officer or department, either upon the request of the general assembly, court, judge, officer or department, or upon the council's own motion, such suggestions or recommendations as it deems advisable for changes in rules, procedure or methods of administration, or upon any other matter pertaining to the judicial system;

(3) (A) Report annually, on or before December 31, to the general assembly, governor and the supreme court on the condition of business in the judicial department. The report shall be a public record, and the council shall file copies of the report with the clerk of the supreme court and make the report accessible to the bar and to the public generally;

(B) In accordance with subdivision (a)(4), the council shall also report its recommendation concerning any legislation proposing creation or reallocation of any judgeship, district attorney general, assistant district attorney general, public defender, assistant public defender or staff for any such offices. The legislation must be filed with the judicial council by August 12 prior to the legislative session in which a recommendation is required. The August 12 deadline may be waived if the chair of the judicial council, the chair of the judiciary committee of the senate and the chair of the civil justice committee of the house of representatives determine that, due to circumstances beyond the control of the sponsor, the legislation could not reasonably be filed by the deadline and that the legislation is necessitated by an emergency situation of sufficient importance to the judiciary that the interests of justice merit the waiver of the deadline; and

(4) (A) If legislation is introduced in the senate or house of representatives, or both, proposing creation or reallocation of a judgeship, district attorney general, assistant district attorney general, public defender, assistant public defender or staff for any such offices, then the legislation must be properly filed with the judicial council pursuant to subdivision (a)(3)(B) and must be referred to the appropriate standing committee. No action shall be taken on the proposed legislation by the standing committee until the council reports its recommendation as well as its analysis of the cost and impact of the legislation; provided, that if the council fails to comply with the deadline established within subdivision (a)(4)(D), then the standing committee may take action on the legislation without further delay;

(B) Recommendations of the judicial council regarding any bill referral made pursuant to subdivision (a)(4)(A) shall be consistent with the findings of the most recently published weighted caseload report of the comptroller of the treasury; provided, that if the council specifically determines that a particular judicial district possesses unique and material characteristics not evaluated and considered within the weighted caseload report, then the council's recommendations with respect to such district may deviate from the findings of the caseload report. If the council proposes alteration of the weighted caseload formula, then the proposal must be published within the report required by subdivision (a)(3)(A) and must be timely submitted to the speaker of the senate, the speaker of the house of representatives and the comptroller of the treasury in the proper form of a proposed legislative enactment;

(C) If, with respect to any legislation filed with the council pursuant to subdivision (a)(4)(A), the judicial council recommends passage of the legislation only with adoption of an amendment approved by a majority vote of the council, then the council must cause the amendment to be prepared in proper form and filed with the chief clerks of both houses of the general assembly. The chief clerks of both houses shall cause the recommended amendment to be reproduced and placed upon the desk of each member of the appropriate standing committee, and the standing committee shall not recommend the legislation for passage without first considering the amendment; provided, that if the council fails to comply with the deadline established within subdivision (a)(4)(D), then the standing committee may take action on the legislation without further delay;

(D) Recommendations, with regard to any legislation filed with the judicial council pursuant to subdivision (a)(4)(A), must be reported to the appropriate standing committee no later than five (5) weeks after the later of the dates established by the house of representatives or the senate for cutting off the introduction of new bills;

(E) The judicial council may review and comment on any proposed legislation not required to be filed with the council pursuant to subdivision (a)(4)(A), if the proposed legislation is referred to the council by the chair of any standing committee of either house or by either prime sponsor of the proposed legislation. The chair making the referral shall immediately notify the prime sponsors of the referral and the council shall not review and comment on proposed legislation until the prime sponsors have been notified. The comments of the council shall not include recommendations for or against passage of the proposed legislation but shall describe the potential effects of the proposed legislation on the judicial system and its operation and any other information or suggestions that the council may think helpful to the sponsors, the standing committees or the general assembly. The standing committees and the general assembly are not required to delay action on the proposed legislation pending review and comment by the council.

(b) (1) The judicial council is vested with the authority and power to remove for sufficient cause any person from the office of district public defender, assistant district public defender or district investigator after notice and a hearing at which the person shall be entitled to counsel and to testify and present witnesses and other evidence. The council has the power to subpoena and enforce the attendance of witnesses; and

(2) Any order of removal is reviewable by the supreme court of Tennessee by certiorari, and any judge of the supreme court has the right to require by certiorari the removal to that court for review of any case in which the judicial council has made a final order removing an official named in subdivision (b)(1). Upon writ of certiorari being granted, the full proceedings before the council shall be transcribed by the reporter taking the proceedings and certified by the reporter and the council chair and filed in the supreme court, and the transcription shall constitute the entire record to be filed and reviewed by the supreme court.



§ 16-21-108 - Reports by judges and officials.

Judges, chancellors and other officers of the courts, whether of record or not, and all other state, county and municipal officers shall render the council such reports as it requests of matters within the scope of its duties.



§ 16-21-109 - Expenses of members.

Members of the council shall receive no compensation for their services, but shall be allowed their actual expenses while on business for the council, and the council shall be allowed its expenses, to be paid out of any funds appropriated for that purpose, upon the approval of the chair of the council.



§ 16-21-110 - Appropriations.

(a) For the purpose of enabling the judicial council to employ an auditor, who shall be appointed by the chair of the council and shall serve at the chair's pleasure and who shall obtain information and data of the volume of litigation in the courts of this state and any other information in connection with the volume of litigation in the courts of this state that may be deemed relevant by the council or chair, there is appropriated annually the sum of three thousand five hundred dollars ($3,500), to pay the salary and necessary traveling expenses of the auditor.

(b) For the purpose of defraying any and all expenses that may be incurred in the administration of this chapter, other than the salary and necessary traveling expenses of the auditor, there is appropriated out of any money in the general fund not otherwise appropriated, the sum of three thousand dollars ($3,000) annually.



§ 16-21-111 - Personal injury or death cases in chancery or circuit courts -- Reports.

(a) The clerks of circuit courts and the clerks and masters of chancery courts shall report, on a monthly basis, to the Tennessee judicial council on a form to be devised and distributed by the judicial council, the following data:

(1) The number of cases filed claiming money damages for personal injury or death;

(2) The number of such cases actually proceeding to trial; and

(3) For each such case actually proceeding to trial, the number of cases in which the plaintiff was awarded some money damages for personal injury or death, the amount of the verdict given in a jury case, the amount of judgment in a case without a jury, and any additur or remittitur awarded in the case by the trial judge.

(b) The presiding judge in each circuit shall verify the trial data reported to the Tennessee judicial council.

(c) The Tennessee judicial council shall compile such data and report the findings of the previous fiscal year, on or before February 1 of each year, to the chair of the senate judiciary committee, the chair of the civil justice committee of the house of representatives and the attorney general and reporter. The report shall be a public document, available on request from the judicial council.






Chapter 22 - Drug Court Treatment Act of 2003

§ 16-22-101 - Short title.

This chapter shall be known and may be cited as the "Drug Court Treatment Act of 2003."



§ 16-22-102 - Legislative intent -- Goals.

(a) The general assembly recognizes that a critical need exists in this state for criminal justice system programs to reduce the incidence of drug use, drug addiction and crimes committed as a result of drug use and drug addiction. It is the intent of the general assembly by this chapter to create a program to facilitate the implementation of new and the continuation of existing drug court treatment programs.

(b) The goals of the drug court treatment programs created under this chapter include the following:

(1) To reduce the use of jail and prison beds and other correctional services by nonviolent chemically dependent offenders by diverting them into rehabilitative programs;

(2) To reduce incidences of drug use and drug addiction among offenders;

(3) To reduce crimes committed as a result of drug use and addiction;

(4) To promote public safety through these reductions;

(5) To increase the personal, familial and societal accountability of offenders; and

(6) To promote effective interaction and the use of resources among local criminal justice agencies and community agencies.



§ 16-22-103 - Chapter definitions.

As used in this chapter:

(1) "Chemically dependant" means a maladaptive pattern of substance use leading to clinically significant impairment or distress as manifested by two (2) or more of the pre-determinate symptoms occurring at any time in the same twelve-month period;

(2) "Drug court treatment program" means any drug court treatment program created within the state that follows the general principles referenced in § 16-22-104 and that is established by the judge of a court in this state exercising criminal jurisdiction or by the judge of a juvenile court. A "drug court treatment program" shall have the same powers as the court that created it;

(3) "Nonadversarial approach" means that the district attorney general and the defense attorney work together for the benefit of the drug court treatment program participants and the program. Any disagreements are to be resolved prior to court and not in front of the participants; and

(4) (A) "Violent offender" means a person who:

(i) Is convicted of an offense, during the course of which:

(a) The person carried, possessed or used a firearm or dangerous weapon;

(b) There occurred the death of or serious bodily injury to any person; or

(c) There occurred the use of force against the person of another; or

(ii) Has one (1) or more prior convictions for a felony crime of violence involving the use or attempted use of force against a person with the intent to cause death or serious bodily harm;

(B) In determining whether a defendant is a "violent offender" under subdivision (4)(A)(i), it does not matter whether one (1) or more of the circumstances described in subdivision (4)(A)(i)(a), (4)(A)(i)(b), or (4)(A)(i)(c) is or is not an element of the offense for which the person is convicted.



§ 16-22-104 - General principles.

All drug court treatment programs in this state shall be established and operate according to the following general principles as established by the National Association of Drug Court Professionals, Drug Court Standards Committee:

(1) Drug courts integrate alcohol and other drug treatment services with justice system case processing;

(2) Drug courts use a nonadversarial approach, with prosecution and defense counsel promoting public safety while protecting participants' due process rights;

(3) Drug courts identify eligible participants early and promptly place them in the drug court treatment program;

(4) Drug courts provide access to a continuum of alcohol, drug, mental health and other related treatment and rehabilitation services;

(5) Drug courts monitor abstinence by frequent alcohol and other drug testing;

(6) Drug courts use a coordinated strategy to govern responses to participants' compliance;

(7) Drug courts use ongoing judicial interaction with each drug court participant as an essential component of the program;

(8) Drug courts utilize monitoring and evaluation to measure the achievement of program goals and gauge effectiveness;

(9) Drug courts employ continuing interdisciplinary education to promote effective drug court planning, implementation and operations; and

(10) Drug courts forge partnerships among the courts, public agencies and community-based organizations to generate local support and enhance drug court effectiveness.



§ 16-22-105 - Administration.

The department of mental health and substance abuse services shall administer the drug court treatment program by:

(1) Defining, developing, and gathering outcome measures for drug court treatment programs relating to § 16-22-102;

(2) Collecting, reporting and disseminating drug court treatment data;

(3) Supporting a state drug treatment mentor program;

(4) Sponsoring and coordinating state drug court treatment training;

(5) Awarding, administering and evaluating state drug court treatment grants; and

(6) Developing standards of operation for drug court treatment programs.



§ 16-22-106 - Application for grant funds.

Through the department of mental health and substance abuse services, a court exercising criminal jurisdiction within this state or an existing drug court treatment program created by a court exercising criminal jurisdiction may apply for drug court treatment program grant funds to:

(1) Fund a full-time or part-time program director position;

(2) Fund drug court treatment staff whose job duties are directly related to program operations;

(3) Fund substance abuse treatment, mental health and other direct services for drug court treatment participants;

(4) Fund drug testing;

(5) Fund program costs directly related to program operations; and

(6) Implement or continue drug court treatment program operations.



§ 16-22-107 - Prohibited use of grant awards.

Department of mental health and substance abuse services grant awards may not be:

(1) Used to pay for wages not directly related to drug court treatment program operations;

(2) Made to any court that does not agree to operate its program in accordance with the principles in § 16-22-104;

(3) Used for construction or land acquisition;

(4) Used to pay bonuses or commissions to any individuals or organizations; or

(5) Used to form a corporation.



§ 16-22-108 - Establishment of advisory committee.

The commissioner of finance and administration shall establish an advisory committee composed of seven (7) members, two (2) of whom shall be judges who have presided over a drug court for at least two (2) years and two (2) of whom shall be drug coordinators who have functioned as drug coordinators in actively implemented drug courts for at least two (2) years. The committee shall review all program criteria established by the department of mental health and substance abuse services and shall advise the commissioner on the allocation of funds under this chapter. Before appointing the members, the commissioner shall consult with the president of the Tennessee Association of Drug Court Professionals, the president of the Tennessee Association of Alcohol and Drug Abuse Services and the Tennessee Association of Mental Health Organizations. After the commissioner establishes staggered terms with the initial appointments, a member shall have a four-year term, and a member may be appointed to serve one (1) additional consecutive term. Each member shall be reimbursed from the drug court treatment program resources fund established in § 16-22-110 for travel expenses for attending a meeting of the advisory committee in accordance with the provisions of the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 16-22-109 - Collection and assessment of fees

(a) The clerks of all courts of general sessions, circuit and criminal courts and municipal courts exercising the jurisdiction of courts of general sessions shall collect the sum of seventy-five dollars ($75.00), or in counties establishing or operating a veterans treatment court in accordance with § 16-6-104, one hundred thirty dollars ($130), from any person who:

(1) Enters a plea of guilty;

(2) Enters a plea of nolo contendere;

(3) Is adjudicated at trial;

(4) Enters a plea pursuant to any of the diversionary sentencing statutes to any criminal offense described in subsection (b), for attempt or conspiracy to commit any such offense or for aiding, abetting or acting in the capacity of an accessory in the commission of any such offense; or

(5) Is found in violation of the terms and conditions of a suspended sentence imposed for any criminal offense described in subsection (b).

(b) The fee established in subsection (a) applies to any offense under the Tennessee Drug Control Act, compiled in title 39, chapter 17, part 4.

(c) The clerks of all courts of general sessions, circuit and criminal courts and municipal courts exercising the jurisdiction of courts of general sessions shall collect the sum of seventy-five dollars ($75.00), or in counties establishing or operating a veterans treatment court in accordance with § 16-6-104, one hundred thirty dollars ($130), from any person who is found in violation of the terms and conditions of a suspended sentence imposed for any criminal conviction in which the violation is premised upon a positive drug screen.

(d) Except as provided in subsection (e), this assessment shall be subject to § 8-21-401 and shall be in addition to all other taxes, costs and fines. The first five dollars ($5.00) of each such assessment shall be paid to the clerks of the court imposing assessment, who shall transfer it to the state treasurer, who shall credit it to the general fund and earmark it for use by the department of finance and administration, office of criminal justice programs, for funding drug court treatment program administration and funding such grant awards as are made by the department of finance and administration, office of criminal justice programs. The remainder of the assessments shall be deposited by the clerk of the collecting court into a dedicated county fund. The fund shall not revert to the county general fund at the end of the fiscal year, but shall remain for the purposes set out in this section. The money shall be used by the county exclusively for the creation and maintenance of state drug court treatment programs as defined in § 16-22-104. In the event no drug court treatment program operates in a county, the remainder of the funds from that county shall be remitted annually in full to the state of Tennessee to be placed in the drug court treatment program resources fund to be administered by the department of finance and administration, office of the criminal justice programs, in accordance with § 16-22-110. The comptroller's regular audit of a local government shall also include the dedicated county fund established by this section.

(e) For counties establishing or operating a veterans treatment court program in accordance with § 16-6-104:

(1) This assessment shall be subject to § 8-21-401 and shall be in addition to all other taxes, costs, and fines;

(2) The first ten dollars ($10.00) of each such assessment shall be paid to the clerks of the court imposing the assessment, who shall transfer it to the state treasurer, who shall credit it to the general fund and earmark it for use by the department of mental health and substance abuse services for funding drug court treatment program and veterans treatment court program administration;

(3) The revenue generated by seventy dollars ($70.00) of each such assessment shall be deposited by the clerk of the collecting court into a dedicated county fund and used by the county exclusively for the creation and maintenance of state drug court treatment programs as defined in § 16-22-104; provided, that this fund shall not revert to the county general fund at the end of the fiscal year, but shall remain for the purposes set out in this subdivision (e)(3). In the event no drug court treatment program operates in a county, the remainder of the funds from that county shall be remitted annually in full to the state to be placed in the drug court treatment program resources fund to be administered by the department of mental health and substance abuse services, in accordance with § 16-22-110;

(4) The remaining fifty dollars ($50.00) of each such assessment shall be deposited by the clerk of the collecting court into a dedicated county fund and used by the county exclusively for the operation and maintenance of veterans treatment court programs in the county; provided, that this fund shall not revert to the county general fund at the end of the fiscal year, but shall remain for the purposes set out in this subdivision (e)(4). In the event no veterans treatment court program operates in a county, the remainder of the funds from that county shall be remitted annually in full to the state, deposited in a separate account in the general fund, and designated for the exclusive use of the department of mental health and substance abuse services to assist existing veterans treatment court programs and to create and establish veterans treatment court programs in areas of this state that have a significant veteran population involved in the criminal justice system. The department is not required to distribute money to any county that operates or establishes a veterans treatment court program that does not operate according to the ten (10) key components or, for which program, the judge or other court professionals have not completed nationally recognized training and state certification as established by the department;

(5) The comptroller's regular audit of a local government shall also include the dedicated county funds established by this section; and

(6) As used in this subsection (e), "veterans treatment court program" has the same meaning as defined in § 16-6-101.

(f) The funds collected from this assessment are dedicated to the administration and operation of drug court treatment programs created by courts exercising criminal jurisdiction.



§ 16-22-110 - Administration and disbursement of fees.

The assessment collected and remitted to the state shall be placed in a drug court treatment program resources fund for the purposes of funding drug court treatment program administration and the grant awards as provided in §§ 16-22-105 and 16-22-106. The office of criminal justice programs shall administer the money in the drug court treatment program resources fund. Any unspent money shall not be transferred or placed to the credit of the general revenue fund of the state at the end of each year, but shall remain deposited to the credit of the drug court treatment program resources fund for future allocation.



§ 16-22-111 - No right to treatment conferred.

Nothing contained in this chapter shall confer a right or an expectation of a right to treatment for an offender within the criminal justice system.



§ 16-22-112 - Construction.

Nothing in this chapter shall be construed to limit the ability of any jurisdiction to create or maintain a drug court treatment program that adheres to the guidelines set forth in § 16-22-104.



§ 16-22-113 - Treatment program participants.

Each participant in a drug court treatment program shall:

(1) Not be a violent offender as defined in § 16-22-103;

(2) Be substance abusing or chemically dependent, or both; and

(3) Be willing to participate in a treatment program.



§ 16-22-114 - Juvenile court drug court treatment programs.

In addition to courts exercising criminal jurisdiction and authorized to serve as drug treatment courts, courts exercising jurisdiction over juveniles alleged to be delinquent or unruly may also develop and operate drug court treatment programs, subject to all guidelines and requirements in this chapter. The juvenile drug court treatment programs shall not be funded or supported by revenues collected by the clerks of general sessions, circuit and criminal courts or municipal courts exercising general sessions court jurisdiction pursuant to § 16-22-109.









Title 17 - Judges And Chancellors

Chapter 1 - General Provisions

Part 1 - Qualifications and Selection

§ 17-1-101 - Age.

A judge of the supreme court shall be thirty-five (35) years of age; of other courts, thirty (30) years of age.



§ 17-1-102 - Residence.

Each judge and chancellor of a circuit, criminal or chancery court is required to reside in the judicial district or division for which the judge and chancellor is elected, and a removal from the judicial district or division creates a vacancy in the office.



§ 17-1-103 - Election.

The judges of the supreme court, court of appeals and court of criminal appeals are elected by the qualified voters of the state at large; the chancellors, circuit judges and judges of special courts, by the qualified voters of the respective judicial districts and special judicial districts.



§ 17-1-104 - Oath of office.

Before entering upon the duties of office, every judge and chancellor in this state is required to take an oath or affirmation to support the constitutions of the United States and that of this state, and to administer justice without respect of persons, and impartially to discharge all the duties incumbent on a judge or chancellor, to the best of the judge's or chancellor's skill and ability. The oath shall be administered in accordance with title 8 or any other applicable law.



§ 17-1-105 - Practice of law prohibited.

No judge or chancellor shall practice law, or perform any of the functions of attorney or counsel, in any of the courts of this state, except in cases in which the judge or chancellor may have been employed as counsel previous to the judge's or chancellor's election. A newly elected or appointed judge or chancellor can practice law only in an effort to wind up the judge or chancellor's practice, ceasing to practice as soon as reasonably possible and in no event longer than one hundred eighty (180) days after assuming office.



§ 17-1-106 - Judges to be lawyers -- Exceptions.

(a) In addition to the qualifications provided for judges by Tenn. Const. art. VI, §§ 3 and 4, judges of the supreme court, court of appeals, chancery courts, circuit courts, criminal courts, and courts exercising the jurisdiction imposed in one (1) or more of the chancery courts, circuit courts or criminal courts, shall be learned in the law, which must be evidenced by the judge being authorized to practice law in the courts of this state.

(b) (1) This section shall not apply to courts of general sessions in counties of this state having a population according to the federal census of 1960 or any subsequent federal census as follows: Click here to view image.

(2) This section shall not apply to judges of the county courts nor to chairs of county courts in the various counties of this state except in those counties where such judges or chairs exercise general criminal jurisdiction normally exercised by the criminal and circuit courts, jurisdiction of purely civil cases in which a jury is provided for, except insanity proceedings and condemnation of land proceedings, and jurisdiction to hear and determine divorce cases.

(c) (1) Notwithstanding any provision of subsection (b) to the contrary, this section shall apply to any county having a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor more than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census.

(2) Subdivision (c)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the county legislative body of any county to which it may apply. Its approval or nonapproval shall be proclaimed by the presiding officer of the county legislative body and shall be certified by such officer to the secretary of state.

(d) Notwithstanding any other public or private act, law or charter provision, subsection (a) shall also apply to judges of city courts of all cities of this state having a population in excess of one hundred sixty thousand (160,000), according to the federal census of 1980 or any subsequent federal census.



§ 17-1-107 - Uniformly reported caseload statistics.

No additional state trial judge positions shall be created until the Tennessee judicial council has established uniformly reported caseload statistics, which may include a weighted caseload formula and that prioritizes the need for additional positions among the judicial districts. The judicial council shall certify the data to the civil justice committee of the house of representatives and the judiciary committee of the senate.






Part 2 - Miscellaneous Duties and Powers

§ 17-1-201 - Attendance at court required.

Every judge and chancellor is required to hold the terms of courts for which the judge or chancellor is responsible at the regular times appointed by law, unless prevented by sickness of the judge or the judge's family or by some other unavoidable necessity.



§ 17-1-202 - Penalty for failure to open court.

Any judge or chancellor who fails to open court for which the judge or chancellor is responsible within the first three (3) days of each regular term, without sufficient excuse, shall have one hundred dollars ($100) of salary deducted for the failure.



§ 17-1-203 - Powers in other districts.

The judges and chancellors are, notwithstanding § 17-1-102, judges and chancellors for the state at large, and as such, may, upon interchange and upon other lawful ground, exercise the duties of office in any other judicial district in the state.



§ 17-1-204 - Extraordinary process.

(a) The judges and chancellors shall have interchangeable and concurrent jurisdiction to grant injunctions, attachments and all other extraordinary process, issuable out of, and returnable to, any of the circuit or chancery courts of this state.

(b) Upon making the requisite fiats for, and granting such extraordinary process, it shall be the duty of the judge or chancellor to enclose the papers accompanying the application and the order made, in a sealed envelope, directed to the clerk of the court to which the fiat is directed, which envelope shall be opened only by the clerk or the clerk's deputy.



§ 17-1-205 - Appointment of receivers.

The judges of the circuit courts and chancellors may also concurrently appoint receivers in vacation, whenever necessary in the proceedings of either the circuit or chancery courts, and the clerks of the courts, when required by the fiat, shall take bond with good security, from the receiver or applicant, as the case may be, for the faithful discharge of the duties of receiver.



§ 17-1-206 - Marriage rites.

The several judges and chancellors of this state, including retired chancellors and retired judges of courts of record of this state and persons who were members of quarterly county courts or county commissions on August 1, 1984, are authorized to solemnize the rites of matrimony. For the purposes of this section, the several judges of the United States courts who are citizens of Tennessee are deemed to be judges of this state.






Part 3 - Vacancies

§ 17-1-301 - Vacancies in office.

(a) If a vacancy occurs during the term of office of a judge of a circuit, chancery or criminal court, or any other state trial court of record, then the vacancy must be filled by the qualified voters of the judicial district at the next regular August election occurring more than thirty (30) days after the vacancy arises. For the purposes of this subsection (a), a vacancy shall be deemed to exist if, prior to September 1, the duly elected successor to any judicial office becomes ineligible as a result of death or other disqualifying event. In accordance with § 17-4-118, the governor shall appoint a person to discharge the duties of such office until August 31 following the election.

(b) If a vacancy occurs during the term of office of a judge of the court of appeals or court of criminal appeals, then the vacancy must be filled in accordance with chapter 4 of this title, from the grand division in which the vacancy occurs.

(c) If a vacancy occurs during the term of office of a judge of the supreme court, then the vacancy must be filled in accordance with chapter 4 of this title and the requirements of Tenn. Const. art. VI, § 2.



§ 17-1-302 - Writs for special elections.

(a) The governor shall order the election by issuing proper writs of election, giving notice thereof.

(b) (1) In the case of a judge of the supreme court or appeals judge, the writs shall issue to all county election commissions in the state, and the notice shall be for at least thirty (30) days, by publication in a newspaper in each grand division.

(2) In the case of a circuit judge, chancellor, criminal judge or judge of any other court of record, the writs shall issue to the county election commissions throughout the judicial district or special district for which the election is to be held, and the notice shall be for at least thirty (30) days by publication in one (1) or more newspapers of the judicial district or special district.

(c) Whenever the vacancy occurs in sufficient time prior to the election date, notice shall be given and candidates will qualify as in the case of other elections for such office; however, where the vacancy occurs too late for the notice and period of qualification for candidates but more than thirty (30) days before the election, notice will be given at least thirty (30) days as provided in subsection (b) and candidates shall have until twenty-five (25) days before the election in which to qualify as provided by law either as a party nominee or as an independent candidate.



§ 17-1-303 - Vacancy in office of county judge.

(a) Whenever a vacancy, either by death, resignation or removal, occurs in the office of county judge, it shall be filled by the qualified voters of the county at the first regular election in August for any of the county officers, more than forty-five (45) days after the happening of the vacancy. In the meantime, the county legislative body, at its first meeting after the happening of the vacancy, shall elect a person learned in the law and legally qualified to discharge the duties of the office until the election by the people can be had. If the county legislative body fails or refuses to elect a successor to fill the office until the next regular August election, at its first meeting after the happening of the vacancy, then the governor shall appoint some person learned in the law and legally qualified to discharge the duties of the office, who shall serve until the next regular election in August, at which time the vacancy shall be filled by the qualified voters of the county.

(b) Unless the county legislative body is to have a regular meeting within ten (10) days after the vacancy occurs, it shall be the duty of the county clerk, or, in the county clerk's absence or inability to act, of the county clerk's deputy, and the clerk or deputy is empowered, immediately upon the occurrence of the vacancy, to give notice of a special meeting of the county legislative body to be held ten (10) days after the date of the notice, unless the date thus set falls upon a Sunday or holiday, in which case the meeting shall be fixed for the next business day, for the election of the person to fill the vacancy. The meeting shall be held upon the date thus fixed, and the presiding officer for the meeting shall be elected by the county legislative body.



§ 17-1-304 - Powers after vacation of office.

(a) Whenever any trial judge vacates the office of judge for any cause whatsoever, other than the death or permanent insanity of the judge, the judge shall have and retain, as to cases pending before the judge, the trial of which has begun prior to the judge's vacation of office, all the powers in connection with the cases that the judge might have exercised therein, had the vacation of office not occurred.

(b) The judge's powers in this respect shall not extend beyond sixty (60) days from the date of such vacation of office.

(c) The powers shall especially include, but shall not be limited to, the right to render judgments, to hear and determine motions for new trial, to grant appeals and to approve bills of exceptions.

(d) The powers may be exercised by the judge either within or without the geographical limits assigned by law to the judge.



§ 17-1-305 - New trial in event of vacancy in office.

When a vacancy in the office of trial judge exists by reason of death, permanent insanity as evidenced by adjudication, impeachment and conviction under Tenn. Const. art. V, or removal under Tenn. Const. art. VI, § 6, after verdict, but before the hearing of the motion for new trial, the trial judge's successor shall rule on the defendant's motion for new trial after the successor judge has reviewed the transcript and entire record of the trial.



§ 17-1-306 - Death or insanity pending appeal.

(a) Whenever such a vacancy arising from death or permanent insanity, evidenced by adjudication, occurs after disposition of the motion for new trial and appeal prayed and granted, but before the expiration of the time allowed for filing the bill of exceptions, the successor judge has and possesses the power to approve the bill of exceptions in such case if, after hearing, the successor judge finds that it fairly states the truth of the case.

(b) If such successor judge is unable to determine the truth of the case as stated in the bill of exceptions, the successor judge has the power to award a new trial to the losing party.






Part 4 - Secretarial Assistance

§ 17-1-401 - Provision for secretarial assistance.

(a) Secretarial assistance to trial judges and chancellors of courts of record whose entire compensation is paid by this state shall be provided on the basis of need by the administrative director of the courts.

(b) In addition to the judges and chancellors set out in subsection (a), the administrative director of the courts shall provide a salary supplement to an existing secretary to the judge of any court created by private act that is located in a county having a metropolitan form of government and a population in excess of three hundred thousand (300,000), according to the 1980 federal census or any subsequent federal census, if the judge of the local court has concurrent criminal and civil jurisdiction with judges of courts of record. The amount of the salary supplement shall be equal to the salary supplement provided a secretary of the circuit court of the county.



§ 17-1-402 - Fixing of salaries -- Approval by chief justice -- Payment.

(a) All salaries for secretarial positions shall be fixed within the limits of the appropriation for the salaries by the administrative director of the courts and the commissioner of finance and administration, with the approval of the chief justice of the supreme court.

(b) The salaries shall be payable in equal monthly installments out of the treasury upon the warrants of the commissioner of finance and administration.



§ 17-1-403 - Sole authority authorizing secretarial assistance.

It is declared to be the legislative intent that this part shall supersede any and all existing general laws authorizing secretarial assistance for trial judges and chancellors or providing for their compensation, and that this part constitutes the sole authority for such purposes.









Chapter 2 - Special Judges and Interchange

Part 1 - Special Judges

§ 17-2-101 - Grounds of incompetency.

No judge or chancellor shall be competent, except by consent of all parties, to sit in the following cases:

(1) Where the judge or chancellor is interested in the event of any cause;

(2) Where the judge or chancellor is connected with either party, by affinity or consanguinity, within the sixth degree, computing by the civil law;

(3) Where the judge or chancellor has been of counsel in the cause;

(4) Where the judge or chancellor has presided on the trial in an inferior court; or

(5) In criminal cases for felony, where the person upon whom, or upon whose property, the felony has been committed, is connected with the judge or chancellor by affinity or consanguinity within the sixth degree, computing by the civil law.



§ 17-2-102 - Incompetency of supreme court judges.

The judges of the supreme court, within the first week of each term, or as soon thereafter as the fact comes to their knowledge, shall certify to the governor all cases upon the docket in which any of them are incompetent to sit, upon the receipt of which certificate the governor shall appoint and commission the requisite number of competent lawyers to dispose of the causes.



§ 17-2-103 - Powers of special supreme court judges.

The special judges commissioned pursuant to § 17-2-102 shall hear and determine the causes in the commission set forth, and all such other causes during the same term, and shall have the same power and authority in those causes as the regular judges of the court.



§ 17-2-104 - Sickness of judges of supreme court.

In case of the sickness of any one (1) or more of the judges of the supreme court, the governor shall have the power to commission persons learned in law to fill the vacancy during the illness of the judge or judges.



§ 17-2-105 - Special judges for appellate courts.

In case of the incompetency, sickness or other disability of any judge of the court of appeals or court of criminal appeals, the governor shall have the power to commission a person to fill the vacancy during the incompetency, sickness or other disability of the judge, and the person so appointed shall be paid the same salary for the time served and receive the same expense allowance as that allowed the regular judge.



§ 17-2-106 - Compensation of special supreme court judge.

Special judges of the supreme court shall in all cases be paid the same salary for the time served and receive the same expense allowance as are allowed the regular judges.



§ 17-2-107 - General sessions judges.

The provisions of this chapter in relation to the incompetency of judges and chancellors, and to the disposition of causes in which they are incompetent, shall equally apply to judges of the courts of general sessions, and the judges may interchange with each other when necessary for the dispatch of business.



§ 17-2-109 - Special judge by judicial appointments.

(a) (1) Whenever litigation in any chancery, circuit, criminal, general sessions, juvenile, probate or appellate court of this state becomes congested or delay in the disposition of litigation becomes imminent for any reason, the chief justice of the supreme court shall assign a retired or regular chancellor or judge to assist in the removal of the congestion or delay; provided, that the assignment shall not materially interfere with the performance of the assigned chancellor's or judge's official duties. In such situation both chancellors or judges may hear, try and dispose of litigation in such court at the same time, both signing their respective minutes.

(2) Whenever litigation in any chancery or circuit court of this state becomes congested, or whenever litigation in any chancery or circuit court has required the recusal of a chancellor or judge, or whenever delay in the disposition of litigation becomes imminent for any reason, the chief justice of the supreme court may assign a former chancellor or judge to assist in the removal of the congestion or delay.

(b) Notwithstanding subsection (a), any chancellor or judge has the discretion to request another chancellor or judge to assist in the removal of congestion or delay if the original chancellor or judge becomes aware of the need for assistance before the supreme court makes the assignment; and, in such situation, both the requesting chancellor or judge and the requested chancellor and judge may hear, try and dispose of litigation in such court at the same time, both signing their respective minutes.

(c) Nothing in this section shall be construed to interfere with the appointment of special chancellors or judges as provided elsewhere by statute.



§ 17-2-110 - Special judge assigned by chief justice upon certification.

(a) When any chancellor or circuit, criminal or appellate judge is, for any reason, unable to try the docket in any court of the chancellor's or judge's division or circuit, the chancellor or judge shall certify to the chief justice of the supreme court the fact of the inability, with a request that the chief justice assign some other chancellor, circuit, criminal or appellate judge to hear the case or cases that the chancellor or judge is unable to hear and decide.

(b) It is the duty of the chief justice to designate some other chancellor or circuit or criminal judge who is not or will not be engaged in hearing causes in that chancellor's or judge's own division or circuit to repair to the place where the case or cases mentioned in subsection (a) are to be heard, and hear and decide the case or cases in all respects as if the chancellor or judge were the duly elected judge of that division or circuit.

(c) It shall be no objection to the authority of the assigned chancellor or judge that the regular chancellor or judge is engaged in the hearing of causes in the same or another county of the same division or circuit.



§ 17-2-111 - Expenses of assigned judge or chancellor.

The expenses of the chancellor, judge or appellate judge who serves as assigned by the chief justice under § 17-2-109 or § 17-2-110, or the retired judge designated or assigned in accordance with § 16-3-502(2), shall be certified by the chancellor, judge, appellate judge or retired judge pursuant to policies and guidelines promulgated by the supreme court. The expenses shall be paid in addition to the regular salary of the judge.



§ 17-2-112 - Transfers from chancery to circuit court because of incompetency.

When any chancellor is incompetent to try any cause in the court for which the chancellor is responsible, a circuit judge may hear and determine the cause as chancellor, for which purpose the clerk of the chancery court shall bring before the chancellor all the papers in the cause, and the necessary entries shall be made on the minutes of the chancery court, and signed by the circuit judge presiding.



§ 17-2-113 - Circuit judge acting as chancellor.

Any circuit judge may also during the sittings of a chancery court, upon notification of a cause in which the chancellor is incompetent, as provided in § 17-2-112, take the place of the chancellor on the bench and hear and determine the cause as chancellor, the necessary entry being made on the minutes of the court and signed by the circuit judge.



§ 17-2-115 - Certification of incompetency to governor.

When any judge of any circuit court, criminal court, or chancellor, or judge or chancellor of any special court of equal dignity with circuit or chancery court, certifies to the governor that the judge or chancellor is incompetent to hold the judge's or chancellor's court, or to try any cause or causes pending in the judge's or chancellor's court, the governor shall appoint some person learned in the law and constitutionally qualified to discharge the duties of the office of judge or chancellor, to hold the court or try the cause or causes.



§ 17-2-116 - Disability of judges or chancellors.

(a) (1) When any of the judges of the circuit courts, criminal courts, other special courts or courts of general sessions, or any of the chancellors, is unable from sickness or other physical disability to attend and hold any of the courts at the time and place required by law, the governor shall appoint and commission a special judge who shall have the same qualifications as the regular judge to attend and hold such courts for and during the absence or disability of any such judges.

(2) If a judge or chancellor does not certify the disability to the governor, and the chief justice of the supreme court determines that the judge or chancellor has been and is so disabled as to prevent the judge or chancellor from carrying out the responsibilities and duties of the judge's or chancellor's office for a period of ninety (90) days or more, then the chief justice shall have the authority to certify the disability to the governor. The governor shall appoint and commission a special judge who shall have the same qualifications as the regular judge or chancellor to attend and hold court during the period of disability of any such judge or chancellor. The special judge shall serve until the chief justice certifies to the governor that the judge or chancellor is no longer disabled.

(b) In the event a judge or chancellor who is certified as disabled pursuant to this section subsequently dies or retires, any special judge or chancellor serving for the deceased or retired judge shall continue to serve until such time as the successor of the deceased or retired judge or chancellor is duly elected, qualified and installed in office in the manner provided by law, and may be a candidate for this office in the election.



§ 17-2-117 - Powers of special judges or chancellors.

(a) The person appointed and commissioned pursuant to § 17-2-116 shall have all the power and authority of the regular judge or chancellor in whose place the person is appointed, shall draw the same salary, have the same emoluments of office and shall continue to hold the courts and exercise the duties of the office, including the power to appoint a secretary at the same salary and under the same provisions as the regular judge or chancellor may have, which shall be in lieu of the secretarial help to which the regular judge or chancellor is entitled, until the regular judge recovers from the sickness or disability and appears on the first day of the term for the purposes of resuming the functions of judge or chancellor.

(b) Nothing in subsection (a) shall be construed to empower the special chancellor to appoint the clerks and masters of the chancery courts, which appointive power shall remain with the regular chancellor.



§ 17-2-118 - Substitute judges.

(a) If, for good cause, including, but not limited to, by reason of illness, physical incapacitation, vacation or absence from the city or judicial district on a matter related to the judge's judicial office, the judge of a state or county trial court of record is unable to hold court, the judge shall appoint a substitute judge to hold court, preside and adjudicate.

(b) A substitute judge shall possess all of the qualifications of a judge of the court in which the substitute is appointed.

(c) No substitute judge may be appointed for a period of more than three (3) days; provided, that the judge appointed pursuant to this section may finish any trial that is commenced during the period of appointment.

(d) A substitute judge appointed pursuant to this section shall have no authority to award fees except those that are statutory.

(e) A substitute judge shall not preside over a cause without a consent form signed by all litigants who are present at the beginning of the proceeding. The consent form shall plainly state that the substitute judge has not been duly elected by the citizens of the judicial district or appointed by the governor but has been appointed pursuant to this section. Further, the consent form shall include the name of the lawyer appointed as substitute judge, the judge of the court in which the substitute judge is sitting, the date for which the substitute judge was appointed and the reason for the regular judge's absence. The consent form shall be transmitted and maintained on file for public inspection at the administrative office of the courts in Nashville.

(f) (1) Subsections (a)-(e) shall not apply where a judge finds it necessary to be absent from holding court and appoints as a substitute judge:

(A) A duly elected or appointed judge of any inferior court; or

(B) A full-time officer of the judicial system under the judge's supervision whose duty it is to perform judicial functions, such as a juvenile magistrate, a child support magistrate or clerk and master, who is a licensed attorney in good standing with the Tennessee supreme court. The judicial officer shall only serve as special judge in matters related to that officer's duties as a judicial officer.

(2) Notwithstanding subsections (a)-(e), a judge shall have the authority to appoint a substitute judge as provided in subdivision (f)(1).



§ 17-2-119 - Contested elections -- Temporary judge.

The governor shall appoint a temporary judge, chancellor or district attorney general in all cases where a contest arises in the election of any of those officers, and they shall hold the offices, and have all the powers and jurisdiction pertaining to the offices, until the contest is judicially determined and the regularly elected officers are duly qualified and commissioned; and they are clothed with the same power, and shall receive the same compensation, as is allowed the officer in other cases, to be paid out of the state treasury upon a warrant of the commissioner of finance and administration.



§ 17-2-120 - Oath of special judge.

Every special judge, before entering on the duties of the judge's appointment, shall take an oath before the clerk of the court to support the constitution of the United States and the constitution of Tennessee, and also the following oath of office: "I, A B, solemnly swear that I will administer justice without respect to persons, and do equal rights to the poor and the rich, and that I will faithfully and impartially discharge all the duties incumbent upon me as a judge to the best of my abilities."



§ 17-2-121 - Retired or former judges in certain civil cases -- Courtrooms -- Process -- Manner of trial.

(a) If the trial of a civil case is expected to be complex, lengthy or the litigants, for any reason, desire the matter to be disposed of in an expeditious manner, the litigants may, upon joint motion of all parties to the action and with the consent of the appropriate judge, agree to employ a retired or former judge to hear the case.

(b) The administrative director of the courts shall compile a list of all retired or former Tennessee trial level judges who are willing to sit in special cases pursuant to subsection (a) and the particular expertise of each judge, if any. Upon compiling the list, the administrative director of the courts shall distribute the list to every active trial level judge with civil jurisdiction in this state.

(c) When the litigants in a civil case agree to employ a retired or former judge pursuant to subsection (a), they shall approach the judge to whom the case was originally assigned. Upon explaining the nature of the litigation, the judge shall give the parties the names of three (3) retired or former judges available to hear the case. If three (3) retired or former judges are not available, the judge shall give them the names of the judges who are available. Where possible, the judge shall match the expertise of the retired or former judge to the particular case in question.

(d) It shall be the duty of the litigants to decide which retired or former judge to contact, contact the judge, and make all necessary arrangements for the place, date and time of the trial. It shall also be the responsibility of the litigants to compensate the retired or former judge in accordance with § 17-2-106. The clerks and other courthouse officials shall cooperate in helping the litigants find a suitable courtroom for the trial of the case. If no courtroom is available, the case may be tried in any location agreeable to the litigants and retired or former judge.

(e) Process, subpoenas and all other matters relating to the trial of the case shall be governed by the Tennessee rules of civil procedure. The case shall be tried without a jury and in the same manner as other civil cases.

(f) Upon the conclusion of the trial, the retired or former judge shall submit the judge's finding to the judge of the court to which the case was originally assigned. The finding of the retired or former judge shall become the finding of the court and judgment may be entered thereon in the same manner as if the case had been tried by that court. The finding of the retired or former judge and the judgment of the court may be appealed in the same manner as in any other civil case and shall be governed by the Tennessee rules of appellate procedure.



§ 17-2-122 - Failure of judge to attend -- Selection of special judge.

(a) Notwithstanding § 16-15-209 or § 17-2-109 or any other relevant provision to the contrary, a judge shall have the authority to appoint a special judge as provided in this section.

(b) Sections 16-15-209 and 17-2-109 and any other relevant provision shall not apply where a judge finds it necessary to be absent from holding court and appoints as a substitute judge an officer of the judicial system under the judge's supervision whose duty it is to perform judicial functions, such as a juvenile magistrate, a child support magistrate or clerk and master, who is a licensed attorney in good standing with the Tennessee supreme court. The judicial officer shall only serve as special judge in matters related to their duties as judicial officer.



§ 17-2-123 - Full-time master in certain counties.

(a) (1) Notwithstanding any other law to the contrary, in any county having a metropolitan form of government and having a population of more than five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, the circuit court judges of such county may appoint a full-time master to serve as a judicial officer in the absence of any such judges.

(2) A master appointed pursuant to subdivision (a)(1) shall be an attorney licensed to practice law by this state and in good standing with the board of professional responsibility.

(3) The compensation for a master appointed pursuant to this section shall be fixed by the presiding judge of the judicial district and shall be paid from any fund appropriated for such purpose by the county governing body.

(4) The master shall have all the powers specified in § 17-2-118 and the powers granted to masters by Tenn. R. Civ. P. 53.

(b) (1) Notwithstanding any other law to the contrary, in any county having a metropolitan form of government and a population of more than five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, the circuit courts exercising domestic or probate jurisdiction may appoint one (1) or more suitable persons to act as masters at the pleasure of the judge. A master shall be a member of the bar in good standing and shall hold office at the pleasure of the judge. The compensation of a master shall be fixed by the judge with approval of the county legislative body or the pertinent governing body, and paid from public funds.

(2) Provided the respective circuit court has jurisdiction in the manner provided for the hearing of cases by the court, the judge or judges for whom the master serves may direct that the master hear in the first instance the following types of cases:

(A) Orders of protection (both hearings and reviews);

(B) Motions to amend or alter orders of protection;

(C) Child support petitions;

(D) Signing appearance orders for child support cases;

(E) Signing and hearing show cause orders for temporary support and parenting time;

(F) Signing attachment orders; and

(G) Temporary parenting plans.

(3) A master has the same authority as the judge to issue any and all process necessary in the types of cases the master is authorized by subdivision (b)(2) to hear. The master in the conduct of authorized proceedings has the powers of a trial judge.

(4) Upon the conclusion of the hearing in each case, the master shall transmit to the judge all papers relating to the case, together with the master's findings and recommendations in writing.

(5) Any party may, within five (5) days thereafter, excluding nonjudicial days, file a request with the court for hearing by the appropriate circuit court judge. The judge may, on the judge's own motion, order a rehearing of any matter heard before a master, and shall allow a hearing if a request for such hearing is filed as herein prescribed. Unless the judge orders otherwise, the order of the master shall be the decree of the court pending a rehearing.

(6) Any appeal from the master to the judge from a final order shall be tried de novo by the judge.

(7) In case no hearing of a final order before the judge is requested, or when the right to a hearing is waived, the findings and recommendations of the master become the decree of the court when confirmed by an order of the judge. The final order of the court is, in any event, proof of such confirmation, and also of the fact that the matter was duly referred to the master.






Part 2 - Interchange

§ 17-2-201 - Purpose.

The purpose of this part is to ensure that existing judicial resources are utilized to the fullest extent and that no additional judicial resources are created until uniform caseload statistics are developed that will establish a priority for the need for additional judges.



§ 17-2-202 - Duty to interchange.

(a) Each state trial court judge has an affirmative duty to interchange if:

(1) A judge has died or is unable to hold court;

(2) Two (2) or more judges have agreed to a mutually convenient interchange; or

(3) [Deleted by 2012 amendment.]

(4) The chief justice of the supreme court has assigned by order a judge to another court pursuant to Tenn. Sup. Ct. R. 11.

(b) A failure to comply with an interchange order of the supreme court is a judicial offense under § 17-5-302(2). The chief justice shall report such failure to comply immediately to the presiding judge of the board of judicial conduct. The clerk of the supreme court shall maintain such reports for public inspection.



§ 17-2-206 - Powers on interchange.

In all such cases, the judge or chancellor holding court in the circuit or division of another, shall have the same power and jurisdiction as the judge or chancellor in whose place the judge or chancellor is acting.



§ 17-2-207 - Interchange by special judges.

A person appointed and commissioned under §§ 17-2-116 and 17-2-117 shall have the same power to interchange with other judges and chancellors as the regular official in whose place the person is appointed and commissioned to act.



§ 17-2-208 - Interchange of general sessions and juvenile court judges.

Notwithstanding any other law to the contrary, judges of courts of general sessions and juvenile courts may interchange with each other whenever causes exist making an interchange necessary or for mutual convenience. The interchanging judge shall not be required to be a resident of the county of the judge for whom such judge is sitting, but must otherwise possess the same qualifications as such judge.



§ 17-2-209 - Interchange in certain divorce actions.

(a) In counties with a population of over seven hundred thousand (700,000), according to the 1980 federal census or any subsequent federal census, the general sessions judges may sit by interchange as a circuit court judge or chancellor for the exclusive purpose of hearing and deciding uncontested and irreconcilable differences in divorce cases.

(b) When the circuit court clerk or clerk and master determines that a pending divorce action is uncontested as to all material facts or issues, or when the clerk determines that the ground relied upon in a pending divorce action is irreconcilable differences between the parties pursuant to § 36-4-101, the clerk may so certify such determinations to the circuit court judge or chancellor.

(c) The circuit court judge or chancellor may designate that a general sessions judge sit by interchange to hear and decide any divorce action determined by the clerk to be uncontested or based upon irreconcilable differences. Any decree entered by a general sessions judge sitting by interchange pursuant to this section shall be considered a decree of the circuit or chancery court and any petitions for modification of the decree shall be filed in the circuit or chancery court. All appeals from the decision of a general sessions judge sitting by interchange pursuant to this section shall be taken in the same manner as if the circuit judge or chancellor rendered the decision.






Part 3 - Senior Judge Enabling Act

§ 17-2-301 - Short title.

This part shall be known and may be cited as the "Senior Judge Enabling Act of 1990."



§ 17-2-302 - Requests for senior designation.

(a) Any former supreme court justice, judge of an intermediate appellate court or judge of a state court of record who has at least eight (8) years of creditable service as a state justice or judge may request to be designated as a senior justice or judge.

(b) Requests for senior designation shall be filed with the administrative director of the courts and shall be accompanied by:

(1) Evidence that the justice or judge does not suffer from a permanent physical or mental disability that would substantially interfere with the performance of the justice's or judge's duties;

(2) A written agreement that the justice or judge will not engage in the practice of law while serving as a senior justice or judge;

(3) A written agreement that the justice or judge will be available to perform judicial duties for at least an aggregate period of thirty (30) weeks out of each successive twelve-month period;

(4) A written agreement that the justice or judge will continue to file the disclosure statements required by title 8, chapter 50, part 5 during the justice's or judge's tenure as a senior justice or judge;

(5) A written agreement that the justice or judge will abide by the code of judicial conduct; and

(6) A duly executed oath of office, taken in the manner prescribed in § 17-1-104, stating:

"I, ____________________, do solemnly swear that I will support the Constitution of the United States and the Constitution of Tennessee, and that I will administer justice without respect of persons and impartially discharge to the best of my ability all the duties of the office of senior justice (or judge) of the state of Tennessee on which I am about to enter."



§ 17-2-303 - Issuance of commission -- Term.

(a) The supreme court is authorized to appoint senior judges only after it has made an affirmative finding that the effective administration of justice in one (1) or more judicial districts requires additional judicial resources.

(b) If the supreme court, in its discretion, determines that a former justice or judge is physically and mentally capable of performing valuable judicial service on a continuing basis and that the justice's or judge's service will promote the effective administration of justice, then the supreme court shall cause an appropriate commission to be issued under its seal for the period provided in subsection (c); however, no such commission shall be issued to any former justice or judge who, during the justice's or judge's most recent term of judicial service, sought reelection or retention but was defeated in the reelection or retention bid.

(c) The supreme court's designation shall be for a term of four (4) years unless the justice or judge has reached seventy (70) years of age, whereupon the term of the designation shall be for two (2) years or for any shorter period deemed proper by the supreme court. Senior justices and judges shall be eligible for reappointment.

(d) The supreme court's decision with regard to the initial designation or the renewal of senior designation is final and cannot be reviewed in any manner.



§ 17-2-304 - Assignment -- Powers, duties and immunities.

(a) The chief justice may, with the senior justice's or judge's consent, assign the senior justice or judge to any state court.

(b) The assignment of a senior justice or judge shall be made by an order that designates the court to which the judge is assigned and the duration of the assignment. Promptly after the assignment of a senior justice or judge, the clerk of the supreme court in the grand division to which the assignment is made shall cause a certified copy of the order to be sent to the senior justice or judge and another certified copy to the presiding judge of the court to which the justice or judge is assigned.

(c) A senior justice or judge assigned as provided in this section has all the powers, duties and immunities while serving under the assignment of a regularly elected and qualified justice or judge of the court to which the senior justice or judge has been assigned. Without assignment, senior justices and judges may perform routine ministerial acts, including the solemnization of marriages and the administering of oaths, but shall not admit to bail any person accused of a crime.

(d) A senior justice or judge who has sat by designation and assignment on any court may, notwithstanding the expiration of the designation and assignment, decide or join in the decision and final disposition of all matters submitted to the justice or judge during the period of the assignment and may decide or join in the consideration and disposition of petitions for rehearing or further proceedings in the matters, including matters relating to cases on appeal.



§ 17-2-305 - Compensation, benefits, quarters, personnel and expenses.

(a) (1) Senior justices and judges shall receive a salary calculated on the amount of time the senior justice or judge actually worked. The rate of payment shall be based upon the current compensation of the former office held by the senior justice or judge; provided, that where a senior justice or judge is receiving a retirement allowance under any retirement program administered by the Tennessee consolidated retirement system, the total combined annual amount of retirement allowance and annual salary received as a senior justice or judge cannot exceed the current annual compensation of the office from which the justice or judge retired.

(2) The salary shall be payable in monthly installments by the commissioner of finance and administration out of the state treasury.

(b) (1) Senior justices and judges shall be considered to be state employees and shall be entitled to participate in the state's insurance and benefit programs on the same basis as other active justices and judges, except as provided in subdivision (b)(2).

(2) Any senior justice or judge who has not attained the maximum creditable service under the retirement system to which the justice or judge belongs shall be entitled to receive credit in the retirement system for service as a senior justice or judge; provided, that the senior justice or judge:

(A) Elects to receive the credit by notice to the board of trustees of the Tennessee consolidated retirement system; and

(B) Authorizes the deduction of the applicable contributions as set forth under title 8, chapter 37, part 2.

(3) Such service shall be based on the actual work performed and shall be added to the creditable service of the senior justice or judge. On July 1 of each year, the senior justice's or judge's retirement benefits shall be adjusted according to the retirement system to which the senior justice or judge belongs, as appropriate.

(c) Senior justices and judges shall be provided with suitable office space and equipment, secretarial and research assistance and a law library similar to that provided to active justices and judges. Local governments presently responsible for providing quarters, personnel or other support for state judges shall cooperate with and assist the administrative director of the courts in providing for the reasonable needs of the senior justices or judges assigned to work in their county.

(d) A senior justice or judge assigned to a court located outside of the justice's or judge's county of residence shall receive the same reimbursement for travel expenses that is provided to active justices and judges. The expenses shall be paid upon the presentation of an itemized statement certified by the senior justice or judge to be correct.



§ 17-2-306 - Termination of senior status.

(a) Certification as a senior justice or judge shall terminate upon the expiration of the commission issued by the supreme court, except that the certification shall terminate earlier when any of the following occurs:

(1) The senior justice or judge requests termination of the status;

(2) The board of judicial conduct so orders;

(3) The senior justice or judge declines more than three (3) assignments pursuant to § 17-2-304(a) without good cause within any calendar year; or

(4) The supreme court, after affording the senior justice or judge notice and an opportunity to respond, determines that the senior justice or judge has failed to meet or to abide by any of the requirements of § 17-2-302(b). Senior justices or judges aggrieved by the supreme court's decision shall have the right to request that the decision be reviewed by the board of judicial conduct. After reviewing the supreme court's decision, the board of judicial conduct shall state its findings and may make recommendations to the supreme court.

(b) Termination of senior status for any reason shall not affect the amount of any retirement or other benefit to which the senior justice or judge would be otherwise entitled.



§ 17-2-307 - Conclusion of law practice.

A former justice or judge who is engaged in the practice of law at the time of designation as a senior justice or judge shall conclude all legal practice as soon as practicable on a timetable approved by the chief justice. The chief justice may, if warranted, withhold the issuance of the senior justice's or judge's commission pending resolution of all or any part of the former justice's or judge's practice.



§ 17-2-308 - Provisions of part supplemental.

(a) This part is intended to be in addition to and supplemental to this chapter and §§ 8-36-806 and 16-3-502(2) and shall not be construed to supersede these provisions as they exist on January 1, 1991.

(b) In the case of conflict between this part and any other statute, this part will control and shall not be used to supplant or replace an existing judge or an additional judge who is to be elected pursuant to § 16-2-505.



§ 17-2-309 - Consultations regarding appointments -- Reports of the administrative director of the courts.

(a) The supreme court shall advise and consult with the chairs of the civil justice and finance, ways and means committees of the house of representatives and the judiciary and finance, ways and means committees of the senate and with the commissioner of finance and administration whenever it has reason to believe that the effective administration of justice requires the appointment of one (1) or more senior justices or judges.

(b) If, following these consultations, the supreme court appoints a senior justice or judge, the administrative director of the courts shall file a report with the commissioner of finance and administration and with the civil justice and finance, ways and means committees of the house of representatives and the judiciary and finance, ways and means committees of the senate stating the number of justices or judges to be appointed, the reasons for the appointment and the circuits or courts expected to be served.

(c) By no later than February 1 of each year, the administrative director of the courts shall file a report concerning the utilization of the senior justices and judges with the civil justice and finance, ways and means committees of the house of representatives and the judiciary and finance, ways and means committees of the senate and with the commissioner of finance and administration. The report shall identify the:

(1) Persons serving as senior justices or judges during the prior calendar year and the date and length of their appointments;

(2) Court or courts on which each justice or judge worked during the prior calendar year;

(3) Number of weeks each justice or judge worked during the prior calendar year; and

(4) Total expenses for the program during the prior calendar year showing the:

(A) Total personnel expenses for the senior justices and judges;

(B) Total expenses for support personnel;

(C) Total expenditures for office space, furniture, books and equipment; and

(D) Total expenditures for travel and related items.









Chapter 3 - Conferences

Part 1 - Judicial Conferences

§ 17-3-101 - Creation -- Membership.

(a) There is created a judicial conference for the state whose membership shall consist of all judges of courts of records whose salary is paid in whole or in part out of the state treasury, including retired judges.

(b) There shall also be included in the membership of the judicial conference active and retired judges who are licensed attorneys at law of all probate courts created by private acts of the state, in counties having a population of three hundred thousand (300,000) or more, according to the federal census of 1960 and any subsequent census.



§ 17-3-102 - Attorney general as advisor.

The attorney general and reporter shall be an ex officio member of the conference and act as its legal advisor.



§ 17-3-103 - Officers -- Executive committee -- Expenses.

(a) The judicial conference shall elect annually a president, vice president, secretary, treasurer and other officers that become necessary. The secretary may also serve as the treasurer.

(b) (1) There shall also be an executive committee of the conference to consist of the president, vice president, secretary, treasurer, immediate past president, president-elect and nine (9) additional members to be appointed by the president, three (3) from each grand division of the state.

(2) In making the president's first appointments to the executive committee, the president shall name three (3) members from each grand division, one (1) for a term of one (1) year, and one (1) for a term of two (2) years, and one (1) for a term of three (3) years, and thereafter the president shall make all appointments for terms of three (3) years each, so that the terms of three (3) members shall expire each year, one (1) from each grand division.

(3) When vacancies occur they shall be filled by appointments for the unexpired terms.

(4) The executive committee shall meet at such times and places as designated by the president, upon due notice to each member.

(5) Members of the executive committee shall be reimbursed for their reasonable and necessary traveling expenses incurred in attending the meetings, not to exceed two (2) meetings in any fiscal year, pursuant to policies and guidelines promulgated by the supreme court.



§ 17-3-104 - Annual meetings.

(a) The conference shall meet annually for the consideration of any and all matters pertaining to the discharge of the official duties and obligations of its several members, to the end that there shall be a more prompt and efficient administration of justice in the courts of this state.

(b) The conference shall set the time and place of each annual meeting.



§ 17-3-105 - Duty of members to attend -- Expenses.

(a) It is the official duty of each member of the conference to attend its annual meetings unless otherwise officially engaged or for other good and sufficient reasons.

(b) Every member shall be entitled to have the member's expenses paid for attendance. The expenses shall be paid pursuant to policies and guidelines promulgated by the supreme court.



§ 17-3-106 - Rules of conduct for judges.

The conference shall have full power and authority to prescribe rules of official conduct of all judges, the rules to be in compliance with the code of judicial ethics as promulgated by the American Bar Association but not otherwise.



§ 17-3-107 - Crime suppression recommendations.

It is the duty of the conference to give consideration to the enactment of laws and rules of procedure that in its judgment may be necessary to the more effective suppression of crime and thus promote peace and good order in the state. To this end, a committee of its members shall be appointed to draft suitable legislation and submit its recommendations to the general assembly.






Part 2 - General Sessions Judges Conference

§ 17-3-201 - Creation -- Membership.

(a) There is created the Tennessee general sessions judges conference, which shall be the official organization of the general sessions judges in this state.

(b) The membership of the conference shall consist of all judges of general sessions courts in the state.



§ 17-3-202 - Adoption of rules -- Bylaws -- Officers.

The Tennessee general sessions judges conference is authorized to adopt and, from time to time, amend rules, regulations or bylaws that it considers necessary for the conduct of its affairs. The rules, regulations or bylaws may provide for officers that the conference considers advisable, for the method of selection of the officers, for the selection of a time and place within the state for annual meetings of the conference, and for other matters consistent with the general laws of the state that the conference chooses.



§ 17-3-203 - Annual meeting.

The conference shall meet annually for the consideration of any and all matters pertaining to the discharge of the official duties and obligations of its members, to the end that there shall be a more efficient and prompt administration of justice in the general sessions courts of this state.



§ 17-3-204 - Duty to attend -- Expenses.

(a) It is the official duty of each member of the conference to attend the annual meeting unless unable to do so because of physical incapacity.

(b) Each member shall be compensated for the member's actual expenses in attending the annual meeting. The expenses shall be paid upon a verified statement of expenses being filed with the county mayor by any member incurring the expenses. Expenses shall be paid by the trustee upon warrant of the county mayor from the general fund of the county in which the member serves as judge.






Part 3 - Municipal Judges Conference

§ 17-3-301 - Creation -- Authority -- Annual meeting.

(a) There is created the Tennessee municipal judges conference, which shall be the official organization of the municipal judges in this state. The membership of the conference shall consist of all judges of municipal courts in the state. The judges shall annually elect a board of governors for the conference.

(b) The Tennessee municipal judges conference is authorized to adopt and, from time to time, amend rules or bylaws that it deems necessary or prudent for the conduct of its affairs. The rules or bylaws shall provide for membership on the board of governors that the conference considers advisable, for the selection of a time and place within the state for annual meetings of the conference, and for other matters consistent with the general laws of the state that the conference chooses.

(c) The conference shall meet annually for the consideration of any and all matters pertaining to the discharge of the official duties and obligations of its members, to the end that there shall be a more efficient and prompt administration of justice in the municipal courts in this state.

(d) (1) It is the official duty of each member of the conference to attend the annual meeting unless unable to do so because of physical incapacity.

(2) Each member shall be compensated for the member's actual expenses in attending the annual meeting. The expenses shall be paid upon a verified statement of expenses being filed with the chief administrative officer of the municipality by any member incurring such expenses. Expenses shall be paid upon warrant of the chief administrative officer of the municipality from the general fund of the municipality.









Chapter 4 - Judicial Nomination and Performance Evaluation

Part 1 - Judicial Nomination

§ 17-4-101 - Legislative purpose and intent.

It is the declared purpose and intent of the general assembly by the passage of this chapter to:

(1) Assist the governor in finding and appointing the best qualified persons available for service on the appellate courts of this state, and to assist the electorate of this state in electing the best qualified persons to the courts;

(2) Better insulate the judges of the courts from political influence and pressure;

(3) Improve the administration of justice;

(4) Enhance the prestige of and respect for the courts by minimizing the necessity of political activities by appellate judges; and

(5) Make the courts less political.



§ 17-4-102 - Judicial nominating commission -- Establishment -- Membership -- Appointments -- Application for commission membership.

(a) There is established as a part of the judicial branch of the state a judicial nominating commission, to be composed of seventeen (17) members as follows:

(1) Eight (8) members shall be appointed by the speaker of the senate;

(A) Two (2) of the members shall be appointed from each of the state's three (3) grand divisions, and the remaining two (2) members shall be appointed at-large; and

(B) At least five (5) of the members shall be attorneys;

(2) Eight (8) members shall be appointed by the speaker of the house of representatives;

(A) Two (2) of the members shall be appointed from each of the state's three (3) grand divisions, and the remaining two (2) members shall be appointed at-large; and

(B) At least five (5) of the members shall be attorneys;

(3) One (1) non-attorney member shall be appointed at-large by joint action of the speaker of the senate and the speaker of the house of representatives; and

(4) Not more than three (3) of the members appointed at-large may be residents of the same grand division.

(b) (1) The entire membership of the judicial selection commission shall be vacated and shall be replaced by new appointments made to the judicial nominating commission pursuant to this section. In order to stagger the terms of the newly appointed commission members, initial appointments shall be made as follows:

(A) Two (2) of the speaker of the senates's initial appointments shall be made for terms of two (2) years each;

(B) Two (2) of the speaker of the house's initial appointments shall be made for terms of two (2) years each;

(C) The speakers' joint appointment shall be made for a term of two (2) years;

(D) Three (3) of the speaker of the senate's initial appointments shall be made for terms of four (4) years each;

(E) Three (3) of the speaker of the house's initial appointments shall be made for terms of four (4) years each;

(F) Three (3) of the speaker of the senate's initial appointments shall be made for terms of six (6) years each; and

(G) Three (3) of the speaker of the house's initial appointments shall be made for terms of six (6) years each.

(2) Thereafter, the terms for all appointments shall comply with §§ 17-4-106 and 17-4-107(a).

(c) In making the appointments to the judicial nominating commission, each speaker shall do so with a conscious intention of selecting a body that reflects diversity with respect to:

(1) Race, including the dominant ethnic minority population;

(2) Gender; and

(3) Representation of rural areas as well as urban centers.

(d) The administrative office of the courts shall develop and post on its web site a downloadable information and application form for citizens who wish to be considered for appointment to the judicial nominating commission. The form shall indicate all qualifications required for appointment to the commission. To be considered for appointment, each applicant must complete, sign and submit the form. Appropriate deadlines for submission of the forms shall be established by the administrative office of the courts in advance of each scheduled vacancy and promptly after the occurrence of any unscheduled vacancy. Each time that deadlines are so established, in addition to notice posted on its web site, the administrative office of the courts shall take appropriate action to notify the general public and shall provide written notification to the speaker of the senate and the speaker of the house of representatives. Immediately following the occurrence of any such deadline, the administrative office of the courts shall post on its web site a summary report of all qualified applicants for the vacant position or positions. The summary report shall include at least the name, county of residence and occupation of each applicant. For a period of fourteen (14) days following the posting of the summary report, the administrative office of the courts shall receive public comments from interested persons and organizations. At the conclusion of the period for public comments, the application forms and corresponding public comments shall be forwarded to the appropriate speaker or speakers for consideration and action. Within fourteen (14) days following receipt of the information, the speaker or speakers shall make the required appointments from the pool of qualified applicants. However, for good cause, either speaker may fill a vacancy by appointing a qualified person not included within the pool of applicants if the speaker provides written notice to the administrative office of the courts stating the reasons for appointing a person not included within the pool of applicants.



§ 17-4-103 - Membership requirements.

(a) Each member of the judicial nominating commission shall be a citizen of the United States, shall be at least thirty (30) years of age, and shall have been a citizen of this state for at least five (5) years immediately prior to appointment. Any member appointed from one (1) of the state's grand divisions shall have been a resident of that grand division for at least one (1) year immediately prior to appointment.

(b) Each attorney member shall be duly licensed to practice by the Tennessee supreme court.



§ 17-4-104 - Salaried office holders, political party officers, lobbyists ineligible -- Exception.

(a) No member of the judicial nominating commission shall be a salaried office holder of this state or the United States, nor shall any member of the commission hold any office in any political party or political organization; provided, that members of the national guard and members of any armed forces reserve organization, any district attorney general or an employee of a district attorney general or any district public defender or an employee of a district public defender shall not be considered as salaried office holders. This subsection (a) shall not apply to the solicitor general or any employee of the attorney general and reporter, any of whom shall be eligible to serve as a member of the judicial nominating commission.

(b) Any member of the judicial nominating commission who becomes a salaried office holder of this state or the United States or who accepts any office in any political party or political organization ipso facto vacates the member's office as a member of the commission.

(c) No member of the judicial nominating commission shall be a registered employer of a lobbyist in this state or a registered lobbyist in this state. Any member of the commission who becomes a registered employer of a lobbyist or a registered lobbyist in this state ipso facto vacates the member's office as a member of the commission.



§ 17-4-105 - Beginning of terms of members -- Organization -- When chief justice unable to preside -- Bylaws and rules -- Employment of clerical help.

(a) The term of office of each member of the judicial nominating commission shall begin on July 1, 2009.

(b) (1) As soon as practicable after July 1, 2009, the judicial nominating commission shall meet in an organizational session convened by the chief justice of the supreme court.

(2) At the first organizational meeting, the chief justice shall preside as temporary chair, and a permanent chair shall be elected from the membership of the commission.

(3) If the chief justice is unable to convene the commission or serve as temporary chair, the chief justice may designate another member of the supreme court to so serve.

(c) The commission may elect such other officers as it deems necessary and proper, and may adopt and from time to time amend bylaws and rules of procedure for the conduct of its business and discharge of its duties.

(d) The commission may employ such secretarial and clerical assistance as it deems necessary.



§ 17-4-106 - Terms of members.

(a) Except as otherwise provided in § 17-4-102(b) or § 17-4-107(a), the term of a member of the judicial nominating commission shall be six (6) years.

(b) Members shall be eligible for reappointment for a successive term.



§ 17-4-107 - Vacancies on commission.

(a) A vacancy on the judicial nominating commission shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

(b) Any member of the judicial nominating commission who misses four (4) meetings of the commission during the member's term of office ipso facto vacates the member's office as a member of the commission.



§ 17-4-108 - Service of members without compensation -- Expenses.

(a) Members of the judicial nominating commission and judicial performance evaluation commission shall not receive any compensation for their services but shall be reimbursed for their official travel expenses pursuant to policies and guidelines promulgated by the supreme court.

(b) Subject to budgetary restrictions, the administrative office of the courts shall pay or reimburse the necessary expenses authorized or incurred by the judicial nominating commission and the judicial performance evaluation commission in the performance of the duties pursuant to policies and guidelines promulgated by the supreme court.



§ 17-4-109 - Judicial vacancies -- Public meeting of commission -- Notice -- Interviews with candidates -- Additional meetings -- Voting -- Certification of nominees.

(a) (1) If a vacancy occurs during the term of office of a judge of the court of appeals or court of criminal appeals, then the judicial nominating commission shall, at the earliest practicable date, hold a public meeting in the grand division from which the vacancy is to be filled. However, if an incumbent judge fails to file a written declaration of candidacy required by § 17-4-114 or § 17-4-115, or if the commission is reliably informed that a vacancy is impending for another reason, then the public meeting may be held prior to the actual occurrence of the vacancy.

(2) If a vacancy occurs during the term of office of a judge of the supreme court, then the judicial nominating commission shall, at the earliest practicable date, hold a public meeting in Nashville. However, if an incumbent judge fails to file a written declaration of candidacy as required by § 17-4-114 or § 17-4-115, or if the commission is reliably informed that a vacancy is impending for another reason, then the public meeting may be held prior to the actual occurrence of the vacancy.

(b) Notice of the time, place and purpose of the meeting shall be given by newspapers, radio news and television news and by such other means as the commission deems proper.

(c) Any citizen, attorney or non-attorney, shall be entitled to attend the meeting and express orally or in writing the citizen's approval of or objections to any suggested nominee for the judicial vacancy. Any licensed attorney may appear and make a statement, oral or written, in support of the attorney's own nomination.

(d) After one (1) public hearing, the commission may hold such additional interviews with the candidates as it deems necessary. The commission shall make independent investigation and inquiry to determine the qualifications of possible nominees for the judicial vacancy and shall endeavor to encourage qualified attorneys to accept nomination and agree to serve if appointed to the judicial vacancy. All hearings, interviews, meetings and deliberations of the commission shall be conducted publicly and shall comply with title 8, chapter 44, part 1; provided, however, that when selecting nominees, commission members shall vote anonymously by written ballots, but the ballots shall be collected, announced and tallied at the meeting by the presiding officer. The Tennessee bureau of investigation Level II security clearance as to nominees shall be performed exclusively at the direction of the governor, acting pursuant to § 17-4-112(a)(2).

(e) As soon as practicable, and no later than sixty (60) days from receipt of written notice from the governor that a vacancy has occurred, the commission, with the assent of a majority of all the members to which it is entitled under § 17-4-102(a), shall select three (3) persons whom the commission deems best qualified and available to fill the vacancy and shall certify the names of the three (3) persons to the governor as nominees for the judicial vacancy. However, if an incumbent judge fails to file a written declaration of candidacy as required by § 17-4-114 or § 17-4-115, or if the commission is reliably informed that a vacancy is impending for any other reason, then the commission may meet, select such persons and certify the names of such nominees to the governor prior to actual receipt of written notice from the governor that a vacancy has occurred.

(f) The judicial nominating commission, in compiling its list of nominees for a supreme court position, shall ensure that the requirements of article VI, § 2, of the Tennessee Constitution are satisfied.

(g) In the event three (3) or fewer applicants apply for any vacancy in which the judicial nominating commission must hold a public meeting, members of the judicial nominating commission may participate in the public meeting by telephone or other means of telecommunication or electronic communication.



§ 17-4-110 - Qualifications of judicial nominees.

(a) All nominees of the judicial nominating commission must be attorneys who are duly licensed to practice law in this state and who are fully qualified under the constitution and statutes of this state to fill the office for which they are nominated.

(b) A candidate who has been defeated in any election held under this chapter is not eligible for renomination to the office for which the candidate was defeated until after one (1) regular August election has occurred.



§ 17-4-111 - Members of commission ineligible for judicial nominations.

A member of the judicial nominating commission is not eligible to be nominated by the commission during the member's tenure and the two-year period immediately following conclusion of the member's service on the commission.



§ 17-4-112 - Judicial appointments from nominees from commission -- Expiration of terms.

(a) (1) When a vacancy occurs in the office of an appellate court after July 1, 2009, by death, resignation or otherwise, the governor shall fill the vacancy by appointing one (1) of the three (3) persons nominated by the judicial nominating commission, or the governor may require the commission to submit one (1) other panel of three (3) additional nominees. Within sixty (60) days following receipt of the additional panel of nominees, the governor shall fill the vacancy by appointing any one (1) of the six (6) nominees certified by the commission.

(2) After receiving the commission's panel or panels of nominees, but prior to making an appointment pursuant to subdivision (a)(1), the governor shall direct the Tennessee bureau of investigation or other appropriate agencies to perform appropriate financial and criminal background investigations and inquiries of the prospective appointees, and the governor shall review and assess the results of the background investigations and inquiries.

(b) The term of a judge appointed under this section shall expire on August 31 after the next regular August election occurring more than thirty (30) days after the vacancy occurs.



§ 17-4-113 - Appointments by governor if commission does not furnish list of nominees -- Expiration of terms.

(a) If the judicial nominating commission does not furnish a list of three (3) nominees to the governor within sixty (60) days after receipt of written notice from the governor that a vacancy has occurred, then the governor may fill the vacancy by appointing any person who is duly licensed to practice in this state and who is fully qualified under the constitution and statutes of this state to fill the office.

(b) The term of a judge appointed under this section shall expire on August 31 after the next regular August election occurring more than thirty (30) days after the vacancy occurs.



§ 17-4-114 - Declaration of candidacy to fill unexpired term -- Election -- Ballot -- Declaration of candidacy not timely filed.

(a) (1) An incumbent appellate judge who seeks election to fill the unexpired term of the office to which the incumbent judge was appointed must qualify by filing with the state election commission a written declaration of candidacy to fill the unexpired term. The declaration must be filed not later than twelve o'clock (12:00) noon prevailing time on the first Thursday in February before the next regular August election occurring more than thirty (30) days after occurrence of the vacancy that was filled by the incumbent appellate judge. After timely filing the declaration, any request by the candidate to withdraw must be filed with the state election commission not later than twelve o'clock (12:00) noon prevailing time on the seventh day after the deadline for filing the declaration of candidacy.

(2) An incumbent appellate judge who seeks election to fill the unexpired term of the office to which the incumbent judge was appointed but who was appointed after the first Thursday in February before the next regular August election occurring more than thirty (30) days after occurrence of the vacancy that was filled by the incumbent judge must qualify by filing with the state election commission a written declaration of candidacy to fill the unexpired term. The declaration must be filed not later than the first Thursday occurring at least one (1) full week after the appointment. After timely filing the declaration, any request by the candidate to withdraw must be filed with the state election commission not later than twelve o'clock (12:00) noon prevailing time on the seventh day after the deadline for filing the declaration of candidacy.

(3) Title 2, chapter 5, part 1, does not apply to an election in which an incumbent appellate judge seeks election to fill the unexpired term of the office to which the incumbent judge was appointed, unless a contested election is required by subsection (c) or subdivision (d)(2).

(b) (1) If the declaration of candidacy is timely filed, only the name of the candidate, without party designation, shall be submitted to the electorate in this state in the regular August election. Each county election commission of the state shall cause the following to be placed on the ballot:

.....................

Shall (Name of Candidate) be retained or replaced in office as a Judge of the (Name of the Court)?

_____ Retain

OR

_____ Replace.

.....................

(2) If the declaration of candidacy is not timely filed, then the judicial performance evaluation commission shall not include an evaluation or retention recommendation for the incumbent judge within the final report publicly disclosed pursuant to § 17-4-201(c), and the judge's name shall not be submitted to the electorate.

(c) If the judicial performance evaluation commission makes a recommendation "for replacement" of an incumbent appellate judge but the judge nevertheless files or has filed the declaration of candidacy required by subsection (a), then subdivision (b)(1) shall not be applicable and the unexpired term shall be filled by means of a contested election conducted in accordance with general election law set forth in title 2. If the judge's term of office is abbreviated because of death, resignation or removal after the filing of the declaration of candidacy but prior to the third Thursday in May preceding the regular August general election, then the vacancy shall be filled in accordance with § 17-4-112 or § 17-4-113, and no such contested election shall be held. In accordance with § 2-13-203, each political party may nominate a candidate and independent candidates may qualify under the general election law for the contested election, which shall be the regular August election. After a judge is elected under this subsection (c), this chapter concerning the evaluation and retention process shall again apply.

(d) (1) If a majority of those voting on the question vote to retain the candidate, then the candidate is duly elected to the office for the remainder of the term of the predecessor and given a certificate of election.

(2) If a majority or one half (1/2) of those voting on the question vote to replace the candidate, then a vacancy exists in the office as of September 1 following the regular August election. The governor shall fill the vacancy in the office in accordance with § 17-4-112 or § 17-4-113; however, at the next regular August general election, this office shall be filled by means of a contested election conducted in accordance with general election law set forth in title 2. In accordance with § 2-13-203, each political party may nominate a candidate and independent candidates may qualify under the general election law for the contested election. After the office is filled by contested election under this subdivision (d)(2), this chapter concerning the evaluation and retention process shall again apply to the office.



§ 17-4-115 - Declaration of candidacy for reelection for full term -- Time of filing -- Exception -- Form of ballot -- Rejection of candidate -- Appointment.

(a) (1) An incumbent appellate judge who seeks election or re-election for a full eight-year term must qualify by filing with the state election commission a written declaration of candidacy. The declaration must be filed not later than twelve o'clock (12:00) noon prevailing time on the first Thursday in February immediately preceding the end of the term. After timely filing the declaration, any request by the candidate to withdraw must be filed with the state election commission not later than twelve o'clock (12:00) noon prevailing time on the seventh day after the deadline for filing the declaration of candidacy.

(2) An incumbent appellate judge who seeks election for a full eight-year term but who was appointed to the office after the first Thursday in February before the next regular August election occurring more than thirty (30) days after occurrence of the vacancy that was filled by the incumbent appellate judge must qualify by filing with the state election commission a written declaration of candidacy. The declaration must be filed not later than the first Thursday occurring at least one (1) full week after the appointment. After timely filing the declaration, any request by the candidate to withdraw must be filed with the state election commission not later than twelve o'clock (12:00) noon prevailing time on the seventh day after the deadline for filing the declaration of candidacy.

(3) Title 2, chapter 5, part 1, does not apply to an election in which an incumbent appellate judge seeks election or re-election for a full eight-year term, unless a contested election is required by subsection (c) or subdivision (d)(2).

(b) (1) If the declaration of candidacy is timely filed, only the name of the candidate, without party designation, shall be submitted to the electorate in this state in the regular August election. Each county election commission of the state shall cause the following to be placed on the ballot:

.....................

Shall (Name of Candidate) be retained or replaced in office as a Judge of the (Name of the Court)?

_____ Retain

OR

_____ Replace.

.....................

(2) If the declaration of candidacy is not timely filed, then the judicial performance evaluation commission shall not include an evaluation or retention recommendation for the incumbent judge within the final report publicly disclosed pursuant to § 17-4-201(c), and the judge's name shall not be submitted to the electorate.

(c) If the judicial performance evaluation commission makes a recommendation "for replacement" of an incumbent appellate judge but the judge nevertheless files or has filed the declaration of candidacy required by subsection (a), then subdivision (b)(1) shall not be applicable and the eight-year term shall be filled by means of a contested election conducted in accordance with general election law set forth in title 2. If the judge's term of office is abbreviated because of death, resignation or removal after the filing of the declaration of candidacy but prior to the third Thursday in May preceding the regular August general election, then the vacancy shall be filled in accordance with § 17-4-112 or § 17-4-113, and no such contested election shall be held. In accordance with § 2-13-203, each political party may nominate a candidate and independent candidates may qualify under the general election law for the contested election, which shall be the regular August election. After a judge is elected under this subsection (c), the provisions of this chapter concerning the evaluation and retention process shall again apply.

(d) (1) If a majority of those voting on the question vote to retain the candidate, then the candidate is duly elected to the office for a full eight-year term and given a certificate of election.

(2) If a majority or one half (1/2) of those voting on the question vote to replace the candidate, then a vacancy exists in the office as of September 1 following the regular August election. The governor shall fill the vacancy in the office in accordance with § 17-4-112 or § 17-4-113; however, at the next regular August general election, this office shall be filled by means of a contested election conducted in accordance with general election law set forth in title 2. In accordance with § 2-13-203, each political party may nominate a candidate and independent candidates may qualify under the general election law for the contested election. After the office is filled by contested election under this subdivision (d)(2), the provisions of this chapter concerning the evaluation and retention process shall again apply to the office.



§ 17-4-116 - Failure to seek reelection -- Nomination and appointment subject to election -- Exception -- Rejection of candidate -- Appointment.

(a) If an incumbent appellate court judge, whether appointed or elected, fails to file a declaration of candidacy for election to an unexpired term or to a full eight-year term within the prescribed time, or if the judge withdraws as a candidate after receiving a recommendation "for retention" from the judicial performance evaluation commission and filing the required declaration of candidacy, then a vacancy is created in the office upon expiration of the incumbent's term effective September 1. In this event, the vacancy shall be filled by the governor in accordance with § 17-4-112 or § 17-4-113. The appointment is subject to the action of the electorate in the next regular August election. The appointee shall file a declaration of candidacy and be voted on as provided in § 17-4-114 and § 17-4-115.

(b) If the vacancy occurs more than thirty (30) days before the regular August election preceding the end of the term, the appointee is subject to election as provided in § 17-4-114 and § 17-4-115.

(c) (1) If a majority of those voting on the question vote to retain the candidate, then candidate is duly elected to the office for the remainder of the unexpired term or a full eight-year term, as the case may be, beginning September 1, and the candidate shall be given a certificate of election.

(2) If a majority or one half (1/2) of those voting on the question vote to replace the candidate, then a vacancy exists in the office as of September 1 following the regular August election. The governor shall fill the vacancy in the office in accordance with § 17-4-112 or § 17-4-113; however, at the next regular August general election, this office shall be filled by means of a contested election conducted in accordance with general election law set forth in title 2. In accordance with § 2-13-203, each political party may nominate a candidate and independent candidates may qualify under the general election law for the contested election. After the office is filled by contested election under this subdivision (c)(2), the provisions of this chapter concerning the evaluation and retention process shall again apply to the office.

(d) If the vacancy occurs less than thirty-one (31) days before the regular August election, the appointee shall not be voted on in the election and shall take office on September 1. The term of office shall be as provided in § 17-4-112(b).



§ 17-4-117 - Duties of administrative office of the courts.

The administrative office of the courts shall keep and maintain all records of the judicial nominating commission as well as furnishing the commission with any other secretarial or clerical services or assistance it may require. It is further the duty of the administrative office of the courts to notify all commission members of the date, time and place of any commission meetings.



§ 17-4-118 - Trial court judges -- Appointments -- Expiration of terms -- Elections.

(a) After July 1, 2009, when a vacancy occurs in the office of a state trial court judge by death, resignation or otherwise, the governor shall fill the vacancy by appointing one (1) of the three (3) persons nominated by the judicial nominating commission.

(b) The term of a judge appointed under this section shall expire on August 31 after the next regular August election recurring more than thirty (30) days after the vacancy occurs.

(c) The judicial nominating commission shall follow the process established in § 17-4-109, except that the commission shall hold a public meeting in the judicial district from which the vacancy is to be filled.

(d) If the judicial district is one (1) of the five (5) smallest judicial districts according to the 2000 federal census or any subsequent federal census, the judicial nominating commission may submit two (2) names to the governor.

(e) At the next regular August election recurring more than thirty (30) days after the vacancy occurs, the qualified voters of the district shall elect a candidate to fill the remainder of the unexpired term or a complete term, as provided in the general election law in title 2.



§ 17-4-119 - Transfer of rules, procedures, records, reports, functions and duties to successor entities.

The judicial nominating commission and the judicial performance evaluation commission created by this chapter are the successors to the judicial selection commission and the judicial evaluation commission, respectively. All rules, procedures, records, reports, functions and duties carried out by the prior commissions are transferred to the successor entities.



§ 17-4-120 - Continuance or postponement of proceedings if member of judicial nominating commission absent.

Upon the motion of a member of the judicial nominating commission qualified to make such motion under this section, or the member's attorney or representative, any court, constituted under the laws of this state, any administrative board or commission or other agency authorized to conduct hearings shall grant a continuance or postponement of the proceedings, at any stage of the action, if it is shown that an attorney, party or material witness is a member of the judicial nominating commission and that the member would be required to be absent from any meeting of the judicial nominating commission if a continuance is not granted.






Part 2 - Judicial Performance Evaluation

§ 17-4-201 - Judicial performance evaluation program.

(a) (1) By rule, the supreme court shall establish a judicial performance evaluation program for appellate court judges. The purpose of the program shall be to assist the public in evaluating the performance of incumbent appellate court judges. The judicial performance evaluation commission, established pursuant to subsection (b), shall perform the required evaluations. The commission shall make a recommendation either "for retention" or "for replacement" of each appellate court judge; provided, that the commission shall not evaluate or make any retention recommendation with regard to any appellate judge whose term of office is abbreviated because of death, resignation or removal. Furthermore, the commission shall not include within the final report, publicly disclosed pursuant to subsection (c), an evaluation or retention recommendation for any appellate judge whose term of office is abbreviated because of death, resignation or removal or who fails to timely file a declaration of candidacy as required by § 17-4-114(a) or § 17-4-115(a), unless the judge is a candidate for another office subject to evaluation under this section.

(2) If an incumbent appellate judge holds office for one (1) year or more preceding the deadline for filing the required declaration of candidacy for either an unexpired term or a full eight-year term, then evaluation procedures shall be based on the results of any evaluations performed throughout the judge's service on the appellate bench, evaluation surveys, personal information contained in an approved self-reporting form and such other comments and documents as the commission receives from any other reliable source. However, if an incumbent judge holds office for less than one (1) year preceding the deadline, then evaluation procedures shall be based on personal information contained in the self-reporting form, the judge's application to the judicial nominating commission and such other comments and documents as the commission receives from any other reliable source.

(3) Information collected pursuant to subdivision (a)(2) shall be confidential and shall be publicly disclosed only in the manner permitted by subsection (c). Upon request, each member of the judicial performance evaluation commission shall be given complete access to any individual survey, form, application, comment and document submitted, conveyed or compiled for the purpose of judicial evaluation; however, each such member must protect the confidentiality of the information as well as the anonymity of survey respondents.

(4) (A) At least thirty (30) days prior to the deadline for filing a declaration of candidacy required by § 17-4-114(a)(1) or § 17-4-115(a)(1), the judicial performance evaluation commission shall provide an incumbent appellate judge with a draft of the commission's evaluation and shall provide the judge with a reasonable opportunity to comment or respond either personally or in writing.

(B) As soon as is reasonably practicable under the circumstances, but not less than three (3) days prior to the deadline for filing a declaration of candidacy required by § 17-4-114(a)(2) or § 17-4-115(a)(2), the judicial performance evaluation commission shall provide an incumbent appellate judge with a draft of the commission's evaluation and shall provide the judge with a reasonable opportunity to comment or respond either personally or in writing.

(b) (1) The judicial performance evaluation commission shall be composed of nine (9) members.

(2) The speaker of the senate shall appoint four (4) of the members, of whom one (1) shall be a state court judge, two (2) shall be attorney members and one (1) shall be a non-attorney. No more than two (2) of those appointed shall reside in the same grand division.

(3) The speaker of the house of representatives shall appoint four (4) of the members, of whom one (1) shall be a state court judge, one (1) shall be an attorney, and two (2) shall be non-attorney members. No more than two (2) of those appointed shall reside in the same grand division.

(4) The speaker of the senate and the speaker of the house of representatives shall jointly appoint one (1) state court judge.

(5) The supreme court's evaluation procedure may permit the judicial performance evaluation commission to perform an evaluation with less than the full membership in panels, but the full commission shall approve the evaluation.

(6) The appointing authorities for the judicial performance evaluation commission shall make appointments that approximate the population of the state with respect to race and gender. In appointing attorneys to the commission, the speakers shall receive, but shall not be bound by, recommendations from any interested person or organization.

(7) To stagger the terms of judicial performance evaluation commission members, beginning July 1, 2009, the three (3) non-attorney members on the commission shall serve six-year transition terms, the three (3) state court judges on the commission shall serve four-year transition terms, and the three (3) attorney members on the commission shall serve two-year transition terms. At the conclusion of the transition terms, each regular term of a commission member shall be six (6) years. A vacancy on the commission shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

(8) No commission member shall serve more than two (2) terms, including any partial term.

(9) A member of the judicial performance evaluation commission is not eligible to seek an appellate judgeship that becomes available as a result of, or related to, the commission's recommendation for replacement of an incumbent appellate judge as set out in subsection (a).

(c) (1) The judicial performance evaluation program shall require publication and disclosure of a final report. The final report shall not include any individual record or evaluation, but may include, for each appellate judge, the individual final scores for the survey results. The final report shall be made available for public inspection on the first Thursday in March preceding the regular August election. On the first Sunday in July preceding the regular August election, the final report shall be published in a daily newspaper of general circulation in the Tri-Cities area, Knoxville, Chattanooga, Nashville, Jackson and Memphis. The final report for each appellate court judge may not exceed six hundred (600) words.

(2) As soon as is reasonably practicable under the circumstances, in order to assist the public in electing the best qualified persons to the appellate courts, the commission shall cause supplemental final reports to be published as may be necessitated by the filing of declarations of candidacy, required by § 17-4-114(a)(2) or § 17-4-115(a)(2).

(d) The judicial performance evaluation program, including the public report and the ballot information, shall apply to each appellate court judge who seeks to serve a complete term after July 1, 2009.









Chapter 5 - Board of Judicial Conduct

Part 1 - General Provisions

§ 17-5-101 - Legislative intent.

It is expressly declared to be the legislative intent in the enactment of this chapter to:

(1) Provide an orderly and efficient method for making inquiry into:

(A) The physical, mental and moral fitness of any Tennessee judge;

(B) The judge's manner of performance of duty;

(C) The judge's commission of any act calculated to reflect unfavorably upon the judiciary of the state or bring the judiciary into disrepute or that may adversely affect the administration of justice in the state; or

(D) The conduct of candidates for judicial office;

(2) Provide a process by which appropriate sanctions may be imposed; and

(3) Implement Tenn. Const. art. VI, § 6 by providing a procedure for the removal of judges.



§ 17-5-102 - Applicability.

This chapter applies to:

(1) All Tennessee judges, to include, but not be restricted to, appellate, trial, general sessions, probate, juvenile, municipal and any other judge sitting on or presiding over any court heretofore, or hereafter, created by the general assembly or by the express or implied authority of the general assembly;

(2) All persons for their conduct while sitting or presiding over any judicial proceeding, including, but not limited to, persons sitting by special appointment; and

(3) Candidates for judicial office, as defined by the code of judicial conduct.



§ 17-5-103 - Construction of chapter.

This chapter shall be liberally construed to accomplish the declared purposes and intents set forth in this part.






Part 2 - Creation and Organization

§ 17-5-201 - Creation of board of judicial conduct -- Composition -- Terms of office -- Vacancies -- Hearing panels -- Investigative panels.

(a) Notwithstanding any other law to the contrary, the court of the judiciary is dissolved effective July 1, 2012, and the terms of the present members of the court of the judiciary shall terminate on such date. On that date, there is created the board of judicial conduct to consist of sixteen (16) members to be selected in the following manner:

(1) One (1) current or former trial judge from each grand division, to be appointed by the Tennessee judicial conference;

(2) One (1) current or former general sessions court judge from each grand division, to be appointed by the Tennessee general sessions judges conference;

(3) One (1) current or former municipal court judge, to be appointed by the Tennessee municipal judges conference;

(4) One (1) current or former juvenile court judge, to be appointed by the Tennessee council of juvenile and family court judges;

(5) Two (2) current or former court of appeals or court of criminal appeals judges, with one (1) being appointed by the speaker of the house of representatives and one (1) being appointed by the speaker of the senate, from a list of six (6) recommended by the Tennessee judicial conference;

(6) Two (2) members of the public who are not salaried judges, one (1) of whom shall be an attorney who regularly practices in the courts of this state and may be a member of the district attorneys general conference or a member of the district public defenders conference, and one (1) of whom shall be neither a judge nor an attorney, to be appointed by the speaker of the senate;

(7) Two (2) members of the public who are not salaried judges, one (1) of whom shall be an attorney who regularly practices in the courts of this state and may be a member of the district attorneys general conference or a member of the district public defenders conference, and one (1) of whom shall be neither a judge nor an attorney, to be appointed by the speaker of the house of representatives; and

(8) Two (2) members of the public who are not salaried judges, one (1) of whom shall be an attorney who regularly practices in the courts of this state and may be a member of the district attorneys general conference or a member of the district public defenders conference, and one (1) of whom shall be neither a judge nor an attorney, to be appointed by the governor.

(b) The board shall select its own chair. The board also shall select a vice chair and shall select one (1) member to serve as a direct liaison to the members of the general assembly.

(c) Each member of the board shall serve for a term of three (3) years and shall be eligible for reappointment to one (1) additional term. Vacancies on the court for an unexpired term shall be made for the remainder of the term by the appointing power of the original appointment.

(d) (1) The chair shall divide the board into hearing panels of six (6) members and investigative panels of three (3) members. At least one (1) member of each investigative panel shall be a member other than a current judge and at least two (2) members of each hearing panel shall be members other than current judges. Membership on the panels may rotate in a manner determined by the chair; provided, that no members shall sit on both the hearing and investigative panels for the same proceeding.

(2) A hearing panel has the duty and authority to rule on prehearing motions, conduct hearings on formal charges and make findings, conclusions, and impose sanctions or dismiss the case.

(3) An investigative panel has the duty and authority to:

(A) Review the recommendations of disciplinary counsel after preliminary investigation and either authorize a full investigation or dismiss the complaint; and

(B) Review the recommendations of disciplinary counsel after a full investigation and approve, disapprove or modify the recommendations as provided in § 17-5-304.

(4) No attorney member of the board shall sit on any investigative or hearing panel if the attorney has ever appeared before the judge against whom the complaint is filed.

(e) The appointing authorities, in making their appointments, shall do so with a conscious intention of selecting a board that reflects a diverse mixture with respect to race, including the dominant ethnic minority population, and gender.



§ 17-5-202 - Times and places of sitting.

The Tennessee board of judicial conduct shall sit at such times and in such places as it may from time to time deem expedient.



§ 17-5-203 - Rules of practice.

The board of judicial conduct shall have full authority to adopt rules regulating the practice and procedure before the board.



§ 17-5-204 - Clerk.

The clerk of the supreme court will serve as clerk of the board of judicial conduct, and shall keep such records, minutes and dockets as the board from time to time prescribes.



§ 17-5-205 - Compensation and expenses.

Members of the board shall receive no compensation for their services; however, they shall be reimbursed for food, lodging and travel pursuant to policies and guidelines promulgated by the supreme court. All expenses allowed under this section shall be submitted by the members of the board to the administrative director of the courts upon forms provided and prescribed by that officer.



§ 17-5-206 - Recusal.

In the event any member elects to recuse or abstain in any matter, the matter may be heard by the remaining members of the board, or at the option of the presiding judge, a temporary replacement may be designated by the presiding judge. In making such designations, due regard will be given to the status of the recusing member, to the end that the contemplated composition and balance be maintained.



§ 17-5-207 - Monthly and quarterly reports to chief clerks of senate and house of representatives.

(a) (1) By the twentieth day of each month, the board shall compile and transmit to the chief clerk of the house of representatives and chief clerk of the senate a report containing at least the following information for the previous month:

(A) The number and category of complaints opened;

(B) The number and category of complaints closed; and

(C) The disposition of the complaints closed by category.

(2) The monthly report shall also contain a cumulative, year-to-date total for subdivisions (a)(1)(A), (B) and (C).

(b) By the twentieth day of January, March, June and September of each year, the board shall compile and transmit to the chief clerk of the house of representatives and chief clerk of the senate a report containing at least the following information for the prior three (3) month period:

(1) The number of complaints opened;

(2) The number of complaints closed;

(3) The disposition of complaints closed;

(4) The number of complaints pending;

(5) The number of complaints for which probable cause has been found;

(6) The number of complaints for which formal charges have been filed based on a recommendation by an investigative panel, including the nature of the charge, the names of the complainant or complainants, and the judge against whom the complaint is filed;

(7) The nature of any complaint filed according to the following categories:

(A) Failure to comply with law;

(B) Bias, prejudice, unfairness;

(C) Discourtesy;

(D) Abuse of office;

(E) Delay;

(F) Ex parte communication;

(G) Disability;

(H) Political violation;

(I) Recusal; and

(J) Miscellaneous;

(8) The type of judge against whom a complaint is filed by category;

(9) A list of votes taken by each board member as follows:

(A) The member's name;

(B) The total number of times the member voted to dismiss a complaint while on an investigative panel; and

(C) The total number of times the member voted to authorize an investigation while on an investigative panel.

(c) The quarterly reports shall also contain a cumulative, year-to-date total of the information compiled in subsection (b).

(d) The September report shall also contain a five (5) year statistical comparison of the prior five (5) fiscal years for the same categories.

(e) The board shall adopt by rule a formal records retention policy and shall review such policy on an annual basis to determine if changes should be made.



§ 17-5-208 - Notice reporting reprimands to speakers of the senate and house of representatives -- Notice a public record.

(a) The chair of the board shall immediately provide the speaker of the senate and the speaker of the house of representatives with the name, type of judge, judicial district, if applicable, the reason for the reprimand and the number of previous reprimands each time any of the following events occur:

(1) A judge receives a second or subsequent public reprimand for conduct occurring during the entire period of time the person is a sitting judge;

(2) A judge receives a second or subsequent private reprimand for conduct within the same misconduct category set out in § 17-5-207(b)(7) occurring during any eight-year term the person holds the office of judge; or

(3) A judge receives a third or subsequent private reprimand for conduct within any of the misconduct categories set out in § 17-5-207(b)(7) occurring during any eight-year term the person holds the office of judge.

(b) (1) The notice provided the speakers pursuant to subdivision (a)(1) shall be a public record.

(2) The notice provided the speakers pursuant to subdivisions (a)(2) and (3) shall remain confidential unless the general assembly opens an investigation of such judge pursuant to article VI, § 6 or article V of the Tennessee Constitution.






Part 3 - Jurisdiction and Proceedings

§ 17-5-301 - General powers -- Disciplinary counsel.

(a) The board of judicial conduct is given broad powers to investigate, hear and determine charges sufficient to warrant discipline or removal, and to carry out its duties in all other matters as set forth in this chapter.

(b) The board of judicial conduct is specifically authorized to administer oaths and affirmations, to issue process to compel the attendance of witnesses and the production of evidence, to conduct hearings, and to use, exercise and enjoy any of the powers normally exercised by courts of record in this state. The Tennessee Rules of Civil Procedure are applicable, and the Tennessee Rules of Evidence will govern the presentation of proof.

(c) No action of the board shall be valid unless concurred in by a majority of the members voting upon the action.

(d) The board shall appoint an attorney as disciplinary counsel, who shall serve at the pleasure of the board, and who may be removed by a majority vote of the board. The disciplinary counsel shall have the authority to employ additional attorneys or staff for administrative support, subject to the approval of the board. Compensation for the disciplinary counsel and additional personnel shall be fixed by the board. Nothing in this section shall be construed to preclude the board of professional responsibility from acting as disciplinary counsel or providing all necessary administrative support.

(e) Disciplinary counsel has the authority and duty to:

(1) Receive and screen complaints, refer complaints to other agencies when appropriate, conduct preliminary investigations, recommend to the investigative panel of the board and, upon authorization, conduct full investigations, notify complainants about the status and disposition of their complaints, make recommendations to the investigative panel on the disposition of complaints after full investigation, file formal charges subject to approval of the investigative panel when directed to do so by the investigative panel, and prosecute formal charges;

(2) Maintain permanent records of the operations of disciplinary counsel's office, including receipt of complaints, screening, investigation, and filing of formal charges in judicial discipline and incapacity matters;

(3) Draft decisions, orders, reports and other documents on behalf of the hearing and investigative panels if directed by the board;

(4) Compile statistics to aid in the administration of the system, including, but not limited to, a log of all complaints received, investigative files, and statistical summaries of docket processing and case dispositions, consistent with § 17-5-305;

(5) Only with concurrence of the applicable investigative panel, seek investigative assistance from the Tennessee bureau of investigation, or from any district attorney general and, in appropriate cases, employ private investigators or experts, as necessary, to investigate and process matters before the board; and

(6) Perform other duties at the direction of the presiding judge or a majority of the board.

(f) The board has the power to impose any or any combination of the following sanctions:

(1) Suspension without impairment of compensation for such period as the board determines;

(2) Imposition of limitations and conditions on the performance of judicial duties, including the issuance of a cease and desist order;

(3) Private reprimand or private censure by the investigative panel; provided, that a private reprimand or private censure, whether imposed by the board or by an investigative panel, may be used in subsequent proceedings as evidence of prior misconduct solely upon the issue of the sanction to be imposed;

(4) Entry into a deferred discipline agreement;

(5) Public reprimand or public censure; and

(6) Entry of judgment recommending removal of the judge from office.

(g) For purposes of this part, the following definitions apply:

(1) "Deferred discipline agreement" means a response to misconduct that is minor and can be addressed through treatment, training or a rehabilitation program under which the judge agrees with the recommendation of the investigative panel of the board to undergo evaluation or treatment, or both, participate in educational programs or take any other corrective action. Other disciplinary sanction arising from the same conduct is suspended during the term of a deferred discipline agreement, and no further sanction will be imposed upon the successful completion of the deferred disciplinary agreement by the judge. Failure to comply with the disciplinary agreement authorizes the disciplinary counsel to proceed with other appropriate action;

(2) "Private censure" means a written finding that the conduct of the judge or justice violates a rule of judicial conduct, detrimentally affects the integrity of the judiciary or undermines public confidence in the administration of justice and requiring a judge or justice to appear personally before the board. A private censure is stronger than a private reprimand and may include a requirement that the judge or justice follow a specified course of corrective action;

(3) "Private reprimand" means a letter that details the finding of judicial misconduct and enumerates the reasons that such conduct is improper or brings discredit upon the judiciary or the administration of justice;

(4) "Public censure" is identical to a private censure except that the written finding is released to the press; and

(5) "Public reprimand" is identical to a private reprimand except that the letter is released to the press.

(h) No sanction imposed by the board shall violate the prohibition of article VI, § 7 of the Tennessee Constitution.

(i) The criteria to be considered by the board or the investigatory panel in determining the sanction or combination of sanctions appropriate for the level of culpability involved in the judge's misconduct include the following:

(1) Whether the misconduct is an isolated instance or evidences a pattern of conduct;

(2) The nature, extent and frequency of occurrence of the acts of misconduct;

(3) Whether the misconduct occurred in or out of the courtroom;

(4) Whether the misconduct occurred while the judge was acting in an official capacity;

(5) Whether the judge has acknowledged or recognized the occurrence, nature and impropriety of the acts;

(6) Whether the judge has evidenced an effort to change or modify conduct;

(7) The judge's length of service on the bench;

(8) Whether there have been prior complaints about the judge, except where prior complaints have been found frivolous, unfounded or without jurisdiction pursuant to § 17-5-305;

(9) The effect of the misconduct upon the integrity of, and respect for, the judiciary; and

(10) The extent to which the judge exploited the judicial position for personal gain or satisfaction.



§ 17-5-302 - Judicial offenses.

Offenses of which the board may take cognizance shall include the following:

(1) Willful misconduct relating to the official duties of the office;

(2) Willful or persistent failure to perform the duties of the office;

(3) Violation of the code of judicial conduct as set out in Tenn. Sup. Ct. R. 10;

(4) The commission of any act constituting a violation of so much of the Tennessee Rules of Professional Conduct as set out in Tenn. Sup. Ct. R. 8 as is applicable to judges;

(5) A persistent pattern of intemperate, irresponsible or injudicious conduct;

(6) A persistent pattern of discourtesy to litigants, witnesses, jurors, court personnel or lawyers;

(7) A persistent pattern of delay in disposing of pending litigation; and

(8) Any other conduct calculated to bring the judiciary into public disrepute or to adversely affect the administration of justice.



§ 17-5-303 - Judicial disability.

(a) The board of judicial conduct is also authorized, on its own motion, or pursuant to the complaint of anyone having reason to believe a judge is disabled, to investigate and take appropriate action, including recommendation of removal from office in any case wherein an active judge is suffering from any disability, physical or mental, that is or is likely to become permanent and that would substantially interfere with the prompt, orderly and efficient performance of judicial duty.

(b) All complaints made under this section shall be confidential and privileged.

(c) In the event the board recommends removal from office under this section, the aggrieved judge may appeal to the supreme court as provided in § 17-5-310.



§ 17-5-304 - Preliminary investigation.

(a) Disciplinary counsel shall evaluate all information coming to the counsel's attention by complaint, upon the request of any member of the board or from any other credible source that alleges judicial misconduct or incapacity.

(b) The complaint shall allege specific facts directly relating to the alleged misconduct or incapacity of the judge in question. All complaints shall be reviewed by the disciplinary counsel and if, in the judgment of disciplinary counsel, the complaint establishes probable cause that the conduct complained of occurred and violates § 17-5-302, counsel shall, subject to review by the investigative panel pursuant to subdivision (c)(3), conduct a preliminary investigation. If the disciplinary counsel believes the complaint fails to establish probable cause that either the conduct occurred or the conduct constituted a violation of § 17-5-302, counsel shall, subject to review by the investigative panel pursuant to subdivision (c)(3), recommend dismissal of the complaint, or if appropriate, refer the matter to another agency.

(c) (1) Disciplinary counsel may conduct interviews and examine evidence to determine whether the specific facts alleged are true and, if so, whether the facts establish probable cause that a violation of § 17-5-302 has occurred; provided, that no subpoena shall issue to obtain testimony or evidence until the investigative panel authorizes a full investigation pursuant to subdivision (c)(3).

(2) If disciplinary counsel believes there is evidence supporting the allegations against a judge, the counsel shall recommend to the investigative panel assigned to the case that the panel authorize a full investigation. Disciplinary counsel may also recommend a full investigation when it believes that there is evidence that would establish probable cause that a violation of § 17-5-302 has occurred and such evidence could be obtained by subpoena or further investigation. In all other cases, the disciplinary counsel must recommend that the matter be dismissed.

(3) The investigative panel shall review the disciplinary counsel's recommendations and either dismiss the complaint or authorize a full investigation. Disciplinary counsel shall not have the authority to dismiss a complaint without the review of and approval by the investigative panel.

(d) (1) Within thirty (30) days after the investigative panel authorizes a full investigation, disciplinary counsel shall give the following notice to the judge by certified mail:

(A) A specific statement of the allegations being investigated and the canons or rules allegedly violated, with the provision that the investigation can be expanded if appropriate;

(B) The judge's duty to respond;

(C) The judge's opportunity to meet with disciplinary counsel; and

(D) The name of the complainant, unless the investigative panel determines that there is good cause to withhold that information.

(2) The investigative panel may defer the giving of notice; however, notice must be given pursuant to this section before making a determination other than dismissal of the complaint.

(3) Disciplinary counsel may request that the judge file a written response within thirty (30) days after service of the notice.

(e) (1) Upon the conclusion of the disciplinary counsel's investigation, disciplinary counsel may recommend to the investigative panel any or any combination of the following:

(A) Dismissal;

(B) Private reprimand, private censure, deferred discipline agreement, public reprimand, or public censure;

(C) The filing of formal charges;

(D) Referral to an appropriate agency; or

(E) A stay.

(2) The investigative panel may adopt, reject or modify the recommendations of disciplinary counsel. If the investigative panel finds a violation for which the imposition of discipline is not warranted, it may dismiss the complaint. If the investigative panel finds that there is reasonable cause to believe the judge committed a judicial offense:

(A) It may direct disciplinary counsel to file formal charges;

(B) It may propose any or a combination of the following: private reprimand, private censure, deferred discipline agreement, public reprimand or public censure to the judge. If the judge consents, the investigative panel shall impose the discipline or implement the deferred discipline agreement; or

(C) If the judge does not consent to the proposed discipline or the deferred discipline agreement, the investigative panel may direct disciplinary counsel either to file formal charges or dismiss the complaint.

(f) In the event the investigative panel finds that there is reasonable cause to believe that the judge committed a judicial offense, and the investigative panel directs disciplinary counsel to file a formal charge, then from the filing of the formal charge forward, all records, actions and proceedings of the board shall be subject to the provisions of § 10-7-503 and title 8, chapter 44, except that the board may deliberate in private.

(g) Upon the filing of an indictment, presentment or information charging a judge with a felony under the law of any state or under federal law, the board may immediately place the judge on interim suspension.



§ 17-5-305 - Frivolous or unfounded charges.

If it develops that the charges against a judge are frivolous or unfounded, or beyond the permissible scope of the board's inquiry, the matter will be closed and all documents, records and papers pertaining to the charges shall be destroyed and the board's docket will recite the investigation and dismissal of a groundless complaint.



§ 17-5-306 - Immunity from civil suit.

Members of the board, disciplinary counsel and their staff shall be absolutely immune from civil suit for all conduct in the course of their official duties.



§ 17-5-307 - Pretrial processes.

(a) When, in the preliminary judgment of the investigative panel, there is probable cause to believe the judge under investigation is guilty of one (1) or more of the offenses prescribed in § 17-5-302, or is suffering from a disability as set forth in § 17-5-303, it shall be the duty of the disciplinary counsel to give the judge under investigation written notice of the details of the formal charges.

(b) The formal charges shall give fair and adequate notice of the nature of the alleged misconduct or incapacity. Disciplinary counsel shall file the formal charges with the board. Disciplinary counsel shall cause a copy of the formal charges to be served upon the judge or judge's counsel by certified mail and shall file proof of service with the board.

(c) The judge shall have thirty (30) days from and after the receipt of written notice of the formal charge within which to file an answer with the board and serve a copy on disciplinary counsel.

(d) The raising of a mental or physical condition as a defense constitutes a waiver of any medical privilege.

(e) Failure to answer the formal charges shall constitute an admission of the factual allegations.

(f) If the judge fails to appear when specifically so ordered by the hearing panel or the board, the judge shall be deemed to have admitted the factual allegations that were to be the subject of the appearance and to have conceded the merits of any motion or recommendation to be considered at the appearance. Absent good cause, the hearing panel or board shall not continue or delay proceedings because of the judge's failure to appear.

(g) (1) At any time after the filing of formal charges and before final disposition, the judge may agree with disciplinary counsel that the judge shall admit to any or all of the formal charges in exchange for a stated sanction. The agreement shall be submitted to the hearing panel assigned to the case, which shall either:

(A) Reject the agreement; or

(B) Approve the agreement and enter the order disciplining the judge.

(2) If the stated sanction is rejected by the hearing panel, the agreement shall be withdrawn and cannot be used against the judge in any proceedings.

(3) A judge who consents to a stated sanction shall sign an affidavit stating that:

(A) The judge consents to the sanction;

(B) The consent is freely and voluntarily rendered;

(C) There is presently pending a proceeding involving allegations of misconduct, which shall be specifically set forth in the affidavit; and

(D) The facts set forth in the affidavit are true.

(4) Upon approval by the hearing panel, the affidavit shall be filed with the board. The affidavit shall remain confidential until it is filed with the board. The final order of discipline shall be based upon the formal charges and the conditional admission.



§ 17-5-308 - Trial.

(a) The matter shall be set for hearing within sixty (60) days from and after the filing of the answer. This enactment contemplates a full evidentiary hearing measuring up to all requirements of due process, to include the right to be represented by counsel, the right of compulsory process to secure the attendance of witnesses, the right of confrontation and of cross-examination, and the right to a speedy and public trial. Upon demand of the judge, or upon a finding by the board that the public interest would be served, the trial shall be conducted in the county of the judge's residence. A complete transcript shall be prepared by a court reporter.

(b) The hearing shall be conducted by the hearing panel, and no member of the investigative panel for the particular cause shall participate in the hearing or the deliberations of the cause.

(c) A majority of the hearing panel shall constitute a quorum, and a quorum of the hearing panel shall be required in order to hold a hearing. The hearing panel shall decide a matter only upon the concurrence of a majority of all members of the panel hearing the matter. The decision of the hearing panel is the decision of the board.

(d) Charges of misconduct shall be established by clear and convincing evidence.



§ 17-5-309 - Action of the board.

(a) At the conclusion of the hearing, the board, acting through the hearing panel, may dismiss the charges or impose any sanction authorized in § 17-5-301.

(b) Regardless of the sanction imposed, the board shall issue a formal finding of fact and opinion.

(c) If the board recommends the removal of a judge from office and by reason of resignation, death, retirement or otherwise the board determines that its recommendation is moot, its formal opinion shall so state. For purposes of this subsection (c), the board's removal recommendation shall be considered moot only if it determines that there is no further punitive action the general assembly could take against the judge.



§ 17-5-310 - Appeal to supreme court.

(a) Within thirty (30) days from and after entry of the judgment of the board of judicial conduct, the aggrieved judge may appeal to the supreme court, as a matter of right. The record on appeal will conform to the requirements of T.R.A.P. 24.

(b) (1) The review in the supreme court will be de novo on the record made before the board of judicial conduct. There shall be no presumption of correctness of the judgment or the findings of the board of judicial conduct.

(2) The supreme court shall convene within fifteen (15) days after all briefs are filed, for the purpose of hearing oral argument and within thirty (30) days thereafter shall file a written opinion.



§ 17-5-311 - Review by the general assembly.

(a) In the event the supreme court affirms the action of the board of judicial conduct as provided in § 17-5-309, the judgment of the supreme court shall be final. In the event the supreme court affirms the action of the board of judicial conduct in recommending removal of the judge in accordance with § 17-5-303 or § 17-5-309(a) and § 17-5-301(f)(6), the question of removal shall be transmitted to the general assembly for final determination. However, if the supreme court affirms the board of judicial conduct's action recommending the removal of a judge and its determination that the recommendation is moot as provided in § 17-5-309(c), the matter shall not be transmitted to the general assembly for final determination but shall become final upon the supreme court's action.

(b) The clerk of the supreme court shall send written notice to the speaker of the senate and speaker of the house of representatives of the action of the supreme court in affirming the recommendation of removal. Immediately upon its receipt, and in no event later than ten (10) days, the clerk shall certify the entire record, including the briefs filed in the supreme court and the opinion of that court, to the speaker of the senate with a duplicate certified copy to the speaker of the house of representatives.

(c) On receipt of the entire record, the speaker of the senate and the speaker of the house of representatives shall appoint a special joint committee of ten (10) members, composed of five (5) members each from the judiciary committee of the senate and the civil justice committee of the house of representatives. The speakers shall designate one (1) of the appointees to serve as temporary chair of the special joint committee. The temporary chair shall call a meeting of the committee in Nashville within thirty (30) days from and after the appointment of the committee members, and the chair shall provide the judge in question ten (10) days' written notice of the meeting. The temporary chair shall preside at the committee meeting so called until such time as committee officers are selected. The special joint committee shall hear the appeal de novo and upon the record transmitted to the general assembly. There shall be no presumption of correctness and no witnesses shall be heard. Full argument of counsel shall be permitted at the meeting. The special joint committee shall vote "for recommending removal" or "against recommending removal" as to each charge presented against the judge that was affirmed by the supreme court. The committee may vote "for recommending removal" based on the cumulative effect of all the charges even though they vote "against recommending removal" as to each individual charge. The vote on each charge and the vote on the cumulative charge, if any, shall be made a part of the record transmitted to the general assembly.

(d) Within ten (10) days from and after the hearing, the joint committee shall make and file its report with the respective speakers, who shall forthwith convene a joint convention of the general assembly for the purpose of acting upon the report of the joint committee. Consideration before the joint convention shall be limited to the record, but oral argument will be permitted.

(e) Upon the conclusion of argument, the joint convention shall adjourn and each house shall repair to its respective chamber, and vote separately, in the manner prescribed in article VI, § 6 of the Tennessee Constitution. Each house shall vote "for" or "against" removal of the judge in question as to each charge for which the special joint committee recommended removal. Any member, by a motion properly seconded, may call for a vote of the member's respective house on any charge considered by the joint committee but for which the committee recommended "against" removal. In the event two thirds (2/3) of the members to which one (1) house may be entitled vote to remove the judge in question for a charge that the special joint committee recommended "against removal," the vote and the charge receiving such two-thirds (2/3) vote shall be transmitted forthwith to the other house, which shall then vote on it as if the charge was one recommended "for removal" by the special joint committee. The general assembly notes the ten (10) day notice provision of article VI, § 6 of the Tennessee Constitution, but proceeds upon the assumption that all due process requirements have been satisfied by the notice provisions of the procedure outlined in this section.

(f) In the event two thirds (2/3) of the members to which each house may be entitled vote to remove the judge for one (1) or more of the charges brought by the board of judicial conduct and affirmed by the supreme court, the names of the members voting for or against removal of the judge, together with the cause or causes of removal, shall be entered on the journals of each house respectively and the judge shall then be removed from office. Such removal shall be effective immediately following the concurrence of each house.

(g) (1) Notwithstanding the provisions of this section to the contrary, if the special joint committee, upon meeting as required by subsection (c), determines that by reason of resignation, death, retirement or otherwise the question of whether a judge should or should not be removed is moot, the appeal de novo shall not be heard by the committee and the committee's report to the respective speakers shall reflect the determination of mootness. If both speakers are in agreement that the matter is moot, the removal procedure shall terminate.

(2) For purposes of subdivision (g)(1), the question of whether a judge should be removed shall be considered moot only if the special joint committee determines that there is no further punitive action the general assembly could take against the judge.



§ 17-5-313 - Chapter does not alter power of impeachment.

The procedure for the removal of a judge provided by this chapter shall not be construed as limiting or altering the power of impeachment provided in Tenn. Const. art. 5 or removal provided in Tenn. Const. art. VI, § 6.



§ 17-5-314 - Administration expenses -- Chapter exempt from provisions of § 8-6-301.

(a) The expenses incurred in the administration of this chapter involving additional pay to retired judges, together with expenses incurred in paying witnesses per diem and travel expenses, where applicable as provided in §§ 24-4-101 and 24-4-102, expenses in the taking of depositions, and expenses incurred in the reporting of any proceeding under this chapter shall be paid through the administrative office of the courts.

(b) Any expenses incurred in the administration of this chapter involving additional pay to retired district attorneys general shall be paid through the office of executive director of the district attorneys general conference.

(c) Any expenses incurred in the administration of this chapter involving additional pay to retired state attorneys general shall be paid through the office of the attorney general and reporter.

(d) The employment of a retired judge or retired state or district attorney general as a special prosecutor under the provisions of this chapter shall be exempt from the provisions of § 8-6-301.












Title 18 - Clerks Of Courts

Chapter 1 - General Provisions

Part 1 - Qualifications and Conduct of Office

§ 18-1-101 - Selection and general functions.

Each of the courts has a clerk, elected or appointed for a term of years, whose duty it is to attend the court and perform all the clerical functions of the court.



§ 18-1-102 - Residence and office.

The clerk of each of the courts shall reside in the county in which the court is held, shall keep an office at the county seat of that county, and give due attendance at the office for the performance of official duties.



§ 18-1-103 - Oath of office.

Each clerk of a court must also, before entering on the duties of the office, take an oath to support the constitutions of the United States and of this state, and to execute the duties of the office without prejudice, partiality or favor, to the best of the clerk's skill and ability; also, that the clerk has neither given nor will give to any person any gratuity, gift, fee or reward in consideration of the clerk's support for the office, and that the clerk has neither sold nor offered to sell, nor will the clerk sell, the clerk's interest in the office.



§ 18-1-104 - Deputy's oath.

Each deputy clerk shall take the oath appointed for the qualification of public officers, and an oath faithfully to discharge the duties of the office to the best of the deputy clerk's skill and ability.



§ 18-1-105 - Duties.

(a) It is the duty of the clerk of each of the courts to:

(1) Sign all summons, writs, subpoenas, executions and process issued from the clerk's court, and endorse on the back thereof the date of issuance;

(2) Keep the several dockets required by law in the respective courts, and keep a rule docket, in which shall be entered the names of complainants and defendants in full, the names of attorneys, a minute of the date of issuance and return of process, with return on process, and a note of all orders and proceedings made at office;

(3) Not change the style of any cause, or papers in the cause, without permission of the chancellor or judge presiding, after the cause has been docketed;

(4) Keep an execution docket, in which shall be entered, within the time after the adjournment of each court prescribed for issuing executions, all judgments or decrees, in the order of their rendition, with the names of all the plaintiffs and defendants in full, the day and year of rendition, the amount of the recovery and the amount of costs, the character and number of the execution, the date of its issuance and to what county issued, the person to whom delivered and the date of delivery, the date and substance of the return and the dates and amounts of money paid into and paid out of the clerk's office;

(5) Keep a well-bound book, in which shall be entered the minutes of each day's proceedings during the session of the court, in the order in which they are made;

(6) Record in well-bound books, within six (6) months after the final determination of any suit or prosecution, such proceedings as the clerk is required by law to enroll;

(7) Make and keep indexes, direct and reverse, for all books and dockets required to be kept by the clerk;

(8) Keep all the papers, books, dockets and records belonging to the clerk's office, with care and security; the papers filed, arranged, numbered and labeled, so as to be of easy reference; and the books, dockets and records properly lettered; and allow parties to inspect the records free of charge;

(9) Attend court during the session of the court, with all the papers belonging to the term, so filed as to be of easy reference; keep in the courthouse, during the session, the execution docket for the two (2) preceding terms; and administer all oaths and affidavits in relation to causes or proceedings pending therein;

(10) On application and payment of the legal fees for a transcript, make out and deliver to any person applying for the transcript, a correct transcript, properly certified, of any paper or record in the clerk's office;

(11) Perform such duties in regard to the state and county revenue as are prescribed by law under this code;

(12) Issue execution within the time prescribed by §§ 26-1-201 -- 26-1-203; and

(13) Perform such other duties as are, or may be, required of the clerk by law.

(b) In the place of well-bound docket books as required in subdivisions (a)(5) and (6), the clerks may, in the alternate, subject to the approval and under the direction of the judges of the respective courts, use a file card system whereby a card would be kept in a loose-leaf file drawer under lock and key, upon which card the necessary entries required by law to be put on the docket would be made.

(c) (1) Any information required to be kept as a public record by a clerk of any court may be maintained on a computer or removable computer storage media in lieu of docket books or other bound books; provided, that the following standards are met:

(A) The information is available for public inspection, unless it is a confidential record according to law;

(B) Due care is taken to maintain the information as a public record during the time required by law for retention;

(C) All daily data generated and stored within the computer system shall be copied to computer storage media daily, and the newly created computer storage media more than one (1) week old shall be stored at a location other than at the building where the original is maintained; and

(D) The clerk can provide a paper copy of the information when needed or when requested by a member of the public.

(2) Nothing in subdivision (c)(1) shall be construed as requiring the clerk to sell the media upon which the information is stored or maintained.

(d) (1) Install and maintain the Tennessee court information system (TnCIS) as provided by the administrative office of the courts (AOC) or a functionally equivalent computer system. The implementation of TnCIS in the offices of the court clerks shall be determined by the TnCIS steering committee and shall be based on the availability of adequate funding. The TnCIS software shall be made available to all offices of court clerks, including those offices previously automated and those offices within Shelby, Davidson, Knox and Hamilton counties.

(2) Notwithstanding any other law to the contrary, any court clerk office having a significant investment in an existing computer system shall not be required to acquire a new computer system, or to modify or convert an existing system to utilize the TnCIS software; provided, that those court clerk offices shall maintain a computer system that will report electronically all data required under Tenn. Sup. Ct. R. 11, § II, or otherwise statutorily mandated; and the AOC shall provide for the necessary data transfers with other state agencies as defined by the AOC or as statutorily required.



§ 18-1-106 - Judgment index.

(a) It is the duty of the clerk of the courts of record, and they are required, to keep a judgment index in which the name of each person, partnership, firm or corporation against whom a judgment or decree is rendered shall be entered under the proper alphabet or letter of the person, partnership, firm or corporation, giving the date, number of the cause and amount of the judgment.

(b) (1) Each page of the index shall have five (5) columns, as follows:

Name. Date. No. Cause. Amount.

(2) Two (2) sets of these columns may be on each page.



§ 18-1-107 - Notation as to party requesting process.

The clerks of court, in all cases where there are two (2) or more defendants in any case, civil or criminal, and a subpoena for witnesses or other process issues on application of part only of the defendants, shall mark thereon at whose instance the subpoena is issued.



§ 18-1-108 - Authority.

(a) The clerks of the several courts have authority to:

(1) Administer oaths and take affidavits in all cases in which the authority to administer the oath is not confined to some other officer, and the power may be exercised either in vacation or term time;

(2) Take depositions to be read as evidence in any judicial proceeding in this or any other state;

(3) Take probate of the attendance of witnesses, and issue tickets, in vacation as well as term time, and in civil as well as criminal cases, at any time between the commencement and decision of a cause;

(4) Appoint deputies with full power to transact all the business of the clerk, such deputy first taking an oath to support the constitution and laws of this state, and faithfully to discharge the duties of deputy clerk of the court for which the deputy acts;

(5) Receive the amount of any judgment or decree rendered in the court of which they are clerks, either before or after the issue of execution on the judgment or decree; and

(6) Exercise such other powers as are, or may be, conferred upon them by law.

(b) In counties where the clerks and the judges wish to establish a cooperative child support collection system that will serve all courts in the counties in which child support is ordered, the clerks of those counties may enter into an agreement, approved by the respective judges, that child support shall be collected and distributed by one (1) clerk for all the clerks of the counties. The agreement shall be in writing and shall set forth all the terms and conditions for the cooperative child support system. The clerk operating the cooperative child support system for the counties shall be financially accountable and treat all payments as if the order of child support had originated in the court served by that clerk.



§ 18-1-109 - Acting as masters in chancery.

The clerks of the several courts, in all equity causes in their courts, are vested with the powers of clerks and masters of the chancery court.



§ 18-1-110 - Practice of law -- Security on bonds.

No clerk of any court can practice law in any of the courts of this state, except as provided in § 23-3-102; neither can the clerk become security for the prosecution of suits in the clerk's court, nor upon any bonds or other obligations required to be executed by the parties in the progress of the suits.



§ 18-1-111 - Providing copy of judgment when payments to be made to court clerk -- Receipt.

(a) When a judgment is required by order of a general sessions, circuit or chancery court, or by agreement of the parties, to be paid to the court through the applicable court clerk, the clerk, upon request of the debtor, shall provide the debtor with a copy of the judgment entered by the court or the agreement between the parties.

(b) Upon the request of the debtor, the clerk shall provide the debtor with a receipt for any amount paid by the debtor to the clerk in discharge of the judgment or the agreement between the parties.



§ 18-1-113 - Delivery of records to successor.

Upon the suspension or removal from office of any clerk, the clerk shall, on demand of the clerk's successor or order of the court, deliver over to the successor the books, papers and other articles belonging to the office, such delivery to be enforced as provided in title 8, chapter 49, part 1.



§ 18-1-115 - Judgment affecting city or county taxes furnished tax collecting officials.

It is the duty of the clerk of any court that renders a judgment or decree affecting city or county taxes to furnish a copy of the judgment or decree to the county trustee or to the city treasurer, comptroller or other municipal officers collecting taxes, as the case may be, of the county or city whose taxes are involved.






Part 2 - Disposition of Documents and Evidence

§ 18-1-201 - Disposition of documents according to order of court.

The clerks of the courts of record in this state are authorized and empowered to make such disposition of records, dockets, books, ledgers and other documents as the judges of their respective courts may severally direct, subject to the provisions set out in §§ 18-1-202 -- 18-1-205.



§ 18-1-202 - Documents disposable.

(a) In all cases that have been finally disposed of, for a period of more than ten (10) years, the clerks of the courts of record are empowered and authorized under the direction and order of the judges of their respective courts to dispose of the records, dockets, books, ledgers and other documents in all such cases, except the clerk shall retain and safely keep the pleadings, original process and original opinion, if any, all original rules, appearance and execution dockets, minute books, plat or plan books; provided, that all other records, dockets, books, ledgers and documents maintained by the clerks may be disposed of by the clerks after they have ceased to be current after a period of ten (10) years; provided, however, that the disposition is ordered by the respective judges of the courts.

(b) In civil cases, a judge may order the clerk to destroy discovery materials, briefs, cost bonds, subpoenas and other temporary records three (3) years after the final disposition of the case or three (3) years after records sealed by order of the court have been unsealed. When the order is entered, the court clerk shall notify the parties of the three-year disposition schedule for temporary records, and that the parties may remove temporary records filed by the party during the three-year period. For the purpose of this subsection (b), "final disposition of a case" means the time when judgment has been entered and the appeal times have lapsed for all parties. This subsection (b) shall not apply if any party is a minor.



§ 18-1-203 - Minute order for disposition of documents.

Any order issued by any of the judges of courts of record, as authorized in § 18-1-202, shall be entered on the minutes of the court, setting forth generally what papers, books, documents and records may be disposed of. A detailed inventory in the minute entry shall not be required.



§ 18-1-204 - Preservation of historical records.

Before the clerk destroys or otherwise disposes of, pursuant to § 18-1-202, any records, dockets, books, papers, ledgers and documents, when so authorized by the court, the clerk shall give ninety (90) days' notice to the state librarian and archivist, whereupon the state librarian and archivist, or the state librarian and archivist's representative, shall examine and remove and take into the state librarian and archivist's possession for preservation any document, book, ledger or record that the state librarian and archivist believes to be of value for historical or other scholarly purposes.



§ 18-1-205 - Periodical disposal of documents.

The courts shall order the disposition of the records, papers, dockets, books, ledgers or other documents enumerated in §§ 18-1-202 -- 18-1-204 annually or at such other times as may be thought to be advisable.



§ 18-1-206 - Disposal of physical evidence.

(a) Physical evidence other than documents and firearms used in judicial proceedings and in the custody of a court in cases where all appeals or potential appeals of a judgment have ended or when the case has been settled, dismissed or otherwise brought to a conclusion, may be disposed of as follows:

(1) The clerk of the court having custody of the physical evidence to be disposed of shall notify the attorneys of record in the case for which the evidence was used that certain enumerated items are no longer needed by the court and that they have thirty (30) days from the date of notification to claim any of the items belonging to them or their clients. If after thirty (30) days the attorneys have not claimed and removed the items of evidence, the clerk shall dispose of the evidence in the manner prescribed by subdivisions (a)(2)-(7);

(2) The clerk of the court having custody of the physical evidence to be disposed of shall annually inventory the physical evidence and prepare a list of the evidence proposed to be destroyed with references to the case involved and the term of court in which the evidence was used;

(3) The clerk shall publish in a newspaper of general circulation in the county for three (3) consecutive weeks the proposed list of items of physical evidence selected for disposition;

(4) Parties interested in the disposition of physical evidence may submit a petition to the court stating their objections to the proposed disposition within thirty (30) days of the initial newspaper publication;

(5) After the time for filing petitions objecting to the disposition has passed, the clerk shall submit the list with any filed petition to the court. The court shall approve or reject each item on the list and shall order that each particular item be disposed of in one (1) of the following ways:

(A) Returned to the owner or the owner's attorney of record if the attorney agrees;

(B) Preserved by a specified organization for historical purposes;

(C) Sold; or

(D) Destroyed;

(6) The clerk shall deliver the order and the items approved for disposition to the custody of the sheriff or the chief of police in counties having a metropolitan form of government for disposition in accordance with the order of the court; and

(7) The sheriff shall deliver the physical evidence to the owner or owners or to the organization or organizations when so ordered, personally or by return receipt mail. When ordered to sell physical evidence, the sheriff shall advertise in a newspaper of general circulation the sales, for not less than three (3) editions and not less than thirty (30) days prior to the sales. The sheriff shall conduct a public sale and maintain a record of each sale and the amount received. The proceeds of the sale or sales shall be deposited forthwith in the county general fund. When ordered to destroy physical evidence, the sheriff shall completely destroy each item by cutting, crushing, burning or melting and shall file an affidavit concerning the destruction with the clerk of the court ordering the destruction, showing a description of each item, the method of destruction, the date and place of destruction and the names and addresses of all witnesses. In counties having a metropolitan form of government, all references to the sheriff in this subdivision (a)(7) means the chief of police.

(b) This section shall not act to amend or repeal any of the provisions of any private act or acts that provide for the disposal of physical evidence or exhibits used in any judicial proceeding in any county having a population of over six hundred thousand (600,000), according to the 1980 federal census or any subsequent federal census.






Part 3 - Misconduct

§ 18-1-301 - Grounds for removal.

The court may remove its clerk:

(1) Upon conviction of a misdemeanor in office or of a felony;

(2) For nonresidence in the county in which the court is held;

(3) For failing to give security as required by law;

(4) For failing to pay over public moneys or moneys collected officially;

(5) For incapacity, neglect of duty or misbehavior in office; and

(6) For any other cause to which the penalty of removal from office is attached by law.



§ 18-1-302 - Suspension on indictment.

Immediately upon indictment found against any clerk for a felony or misdemeanor in office, the court of which the clerk is clerk may suspend the clerk from office and appoint a clerk pro tempore, until a final decision can be had, who shall be entitled to the fees and perquisites of office during the suspension.



§ 18-1-303 - Proof of improper conduct of office.

The failure to pay over money collected officially, incapacity, neglect of duty and misbehavior in office may be shown by the record of a suit, by motion, or otherwise founded upon one (1) of the causes, and decided adversely to the clerk; or charges may be exhibited to the court, in writing, by any person, and satisfactorily established by proof, the clerk having a right to be heard in defense, and to an appeal, as in other cases.



§ 18-1-305 - Misdemeanor in office -- Penalty.

Any clerk who willfully or corruptly does any act contrary to the duties of such clerk's office, as prescribed by law, or, in like manner, omits or refuses to perform any service or duty required of the clerk, unless some other penalty is expressly provided, commits a Class C misdemeanor and may be removed from office.



§ 18-1-306 - False entries to affect causes.

Any clerk who knowingly and willfully makes a false entry, knowingly and willfully fails to make an entry required by law to be made, or knowingly and willfully makes out an imperfect or incorrect transcript of the proceedings had in the clerk's court, with the intent to affect the result of any cause, commits a Class A misdemeanor.






Part 4 - Vacancy in Office

§ 18-1-401 - Deputy filling vacancy.

In case of the death of any clerk of a court, the clerk's deputy holds the office until the vacancy is filled by appointment or election, as the case may be.



§ 18-1-402 - Temporary appointment.

The several courts may fill any vacancy temporarily until an election can be had according to law.






Part 5 - State Court Clerks' Conference

§ 18-1-501 - Creation and membership of conference.

There is created the Tennessee state court clerks' conference, which shall be the official organization of the circuit court clerks, clerks and masters, criminal court clerks, juvenile court clerks, probate clerks and elected general sessions court clerks in this state. The membership of the conference shall consist of all circuit court clerks, clerks and masters, elected probate clerks, criminal court clerks, juvenile court clerks and elected general sessions court clerks in this state. Deputies of the clerks shall be associate members of the conference.



§ 18-1-502 - Rules, regulations, and bylaws.

The state court clerks' conference is authorized to adopt and, from time to time, amend such rules, regulations, or bylaws as it considers necessary for the conduct of its affairs. The rules, regulations or bylaws shall provide for the election of a president, vice president, secretary and such other officers as the conference considers advisable, for the method of selection of the officers, and for such other matters consistent with the general laws of the state as the conference may choose.



§ 18-1-503 - Calling meetings -- Notice -- Seminars.

The president of the conference may call meetings at will, upon at least ten (10) days' written notice to members, and shall call at least one (1) meeting annually. The annual meeting shall provide educational seminars or training for the membership in addition to the business sessions. The conference may from time to time provide additional education seminars for its membership in cooperation with the administrative director of the courts and the University of Tennessee's center for government training.



§ 18-1-504 - Attendance.

(a) The maximum number of individuals attending from a clerk's office in a county will be determined by the classification of counties as enumerated in § 8-24-101. The ratio of individuals from each clerk's office allowed to attend per classification is as follows:

(1) Counties of the first class -- 12;

(2) Counties of the second class -- 10;

(3) Counties of the third class -- 8;

(4) Counties of the fourth class -- 6;

(5) Counties of the fifth class -- 4;

(6) Counties of the sixth class -- 2;

(7) Counties of the seventh class -- 2; and

(8) Counties of the eighth class -- 2.

(b) If a clerk's office in a county does not have the maximum number of attendees, other clerks' offices in the county may send additional people to meetings of the state court clerks' conference. The total number of attendees from all clerks' offices within each county shall not exceed the total established by adding the number of attendees allowed for each clerk's office within the county, as enumerated in § 8-24-101.



§ 18-1-506 - Administration of seminar.

The seminar described in § 18-1-503 shall be administered by the administrative director of the courts and the administrative director's staff in cooperation with the conference. The state, through the administrative office of the courts, shall pay for all expenses incurred in administering the seminar.



§ 18-1-507 - Meetings.

(a) The conference shall meet annually and at other times as provided in this part for consideration of any and all matters pertaining to the discharge of the official duties and obligations of its members, and for the purpose of education and training, to the end that there be a more prompt and efficient administration of the duties and responsibilities of the state clerks and their offices.

(b) It is the official duty of each member of the conference to attend its meetings unless otherwise officially engaged, or for good and sufficient reasons.



§ 18-1-508 - Duties -- Committee on drafting and monitoring legislation.

It is the duty of the conference to give consideration to the enactment of such laws and rules or procedure as in its judgment may be necessary to the more effective operation of the offices of the state court clerks. To this end a committee of its members shall be appointed to draft suitable legislation and submit its recommendations to the general assembly and to monitor legislation otherwise submitted that impacts upon the operation of the state court clerks' offices.









Chapter 2 - Accounting and Bonds

Part 1 - Accounting

§ 18-2-101 - Cash book -- Penalty for violations.

(a) The clerks of the courts, and clerks and masters, shall keep a cash book as one (1) of the public records of their respective offices, in which they shall enter, under each case, all sums of money received or disbursed by them, showing the date of receipt or disbursement, on what account received or disbursed and to or from whom received or disbursed.

(b) The cash book shall be indexed direct and reverse.

(c) The cash book shall at all times be open to the inspection of the public.

(d) It is a Class A misdemeanor for any clerk or clerk and master to fail to keep the cash book or to allow its inspection as provided in this section.



§ 18-2-102 - Payment of money to parties -- Penalty for violations.

(a) It is the duty of each of the clerks of the several courts, upon application of the party entitled, the party's agent or attorney, made at the office of the clerk, to pay and deliver to the applicant, without delay, any money or property in the clerk's hands, received by virtue of any decree, judgment or order of the court, or any judge of the court, or by virtue of the clerk's office.

(b) A failure to comply with the requirements of this section is a Class C misdemeanor and, moreover, subjects the clerk to motion against the clerk and the clerk's sureties.



§ 18-2-103 - Report of money or assets held.

(a) It is the duty of the clerks or clerks and masters of the respective courts to prepare a written financial report describing and identifying the amounts of money or other assets in their respective offices at the end of each fiscal year.

(b) The report shall include a listing of all cases for which funds are being held, showing the style of each case and the amount held for each case.

(c) The report shall be filed with the respective court within thirty (30) days of the close of the fiscal year.

(d) The report shall be available for inspection by the comptroller of the treasury, or the comptroller of the treasury's designated representative, parties to the litigation and their counsel and other interested parties.



§ 18-2-104 - False report of moneys held.

Any clerk or clerk and master who willfully and corruptly makes a false report to the court of the matters required by § 18-2-103 commits a Class A misdemeanor, and the clerk shall be removed from office under § 18-2-213.



§ 18-2-105 - Unlawful use or disposal of money or property.

Any clerk or clerk and master of any court who, without authority of law, uses, loans or converts to the clerk's or clerk and master's own use, or otherwise disposes of, any money or property that may have come into the clerk's or clerk and master's hands in the clerk's or clerk and master's official capacity, commits a Class C felony.



§ 18-2-106 - Reports of property sold.

(a) It is the duty of the clerk, whenever property has been sold by the clerk under order of the clerk's court, or any judge of the court, at each term to make and submit to the court a report showing the property sold, the amount of the sale, the principal and interest collected, the aggregate fund on hand, the disbursements made, to whom and when, specifying separately the fees allowed to the clerk and other officers of court.

(b) Any person interested in the report may except to the report, as in other cases.



§ 18-2-107 - Decree on report of property sold -- Appeal.

(a) The report and the action of the court on the report shall be embodied in a decree, to be entered on the minutes of the court, and the clerk shall be entitled to no other fees or allowances than those specified and fixed by the decree of the court.

(b) The action of the court is subject to the right of appeal by the persons interested, as in other cases.






Part 2 - Bonds

§ 18-2-201 - Official bond.

(a) Every clerk of a court except the clerk of the supreme court and chief deputy clerks of the supreme court, before entering upon the duties of the clerk's office, shall enter into an official bond, which shall be prepared in accordance with title 8, chapter 19, to the satisfaction of the clerk's court, in the sum of fifty thousand dollars ($50,000) in counties with a population of less than fifteen thousand (15,000) and one hundred thousand dollars ($100,000) in counties with a population of fifteen thousand (15,000) or more, according to the 2010 federal census or any subsequent federal census, or in a greater sum as the court may determine, payable to the state, and conditioned for the safekeeping of the records and for the faithful discharge of the duties of the clerk's office.

(b) The clerk of the supreme court and chief deputy clerks of the supreme court shall be included within the blanket surety bond required by § 4-4-108.

(c) Unless otherwise clearly indicated by the context in which it is used, "clerk of a court" or "clerk," as used in this part, includes "county clerk."



§ 18-2-202 - Commissioner and receiver bond.

The several courts may also require their clerks to give bond, in accordance with § 18-2-205, in such sum as the court deems sufficient to cover property or funds that may at any time come to the hands of the clerks as special commissioners or receivers, by appointment of the court or any judge of the court.



§ 18-2-203 - Failure to give commissioner and receiver bond.

The failure of the clerk to execute the special bond provided for in § 18-2-202 shall not subject the clerk to any penalty, but the court may confide the particular business to such other person as will give the required security, and, in the absence of the special bond, the clerk and the clerk's sureties will be liable, on the regular official bond, for all property or money with which the clerk may be properly chargeable as special commissioner or receiver.



§ 18-2-204 - Special bonds.

The court may also require special bonds to meet particular exigencies, and in a suitable penalty, whenever, in its judgment, the interest of suitors render it necessary, subject to § 18-2-203.



§ 18-2-205 - Entry and filing of bonds.

The bonds required in §§ 18-2-201 -- 18-2-204, after being acknowledged before, approved and certified by the court, shall be entered upon the minutes within thirty (30) days, and shall then be recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 18-2-206 - Scope of liability on bonds.

The official bonds of clerks, executed under this code, are obligatory on the principal and sureties for every wrongful act or failure of duty in the clerk's official capacity, whether embraced in the condition of the bond or not, or growing out of a law passed subsequently to its execution.



§ 18-2-207 - Chancellors to examine bonds.

It is the duty of the chancellors, on the first day of each term of their respective courts, to examine the bonds of the respective clerks and masters of those courts, and to ascertain whether they are in conformity to law and whether the sureties on the bonds are good and solvent and worth the penalties of the bonds respectively.



§ 18-2-208 - Examination of witnesses and records.

The chancellors, whenever necessary to arrive at a correct knowledge of the respective bonds and their sufficiency, shall summon witnesses and examine them on oath, and shall examine all records in any of the county or state offices, and all records and papers in the offices of the clerks and masters.



§ 18-2-209 - Orders to correct deficiencies in bond.

Whenever any chancellor in any manner determines that the bonds of any clerk and master of any court within the chancellor's judicial district are, from any cause, insufficient, the chancellor shall forthwith make a record of the fact on the minutes of the court, and order the clerk and master, within thirty (30) days from that date, to make the clerk and master's bonds sufficient by executing new bonds or giving additional security, and complying with any order of the chancellor in regard to the bonds.



§ 18-2-210 - Other courts and county legislative bodies also to examine bonds.

Sections 18-2-207 -- 18-2-209 shall apply also to the clerks of the other courts of this state, and it shall be the duty of the judges of the supreme, circuit, criminal and special courts, at each term of those courts, respectively, and of the county legislative bodies at every quarterly meeting, to inquire into the bonds of their respective clerks, as the chancellors are required to do; and all the powers for this purpose vested in the chancellors are vested in the judges of the other courts and the county legislative body.



§ 18-2-211 - Time for examination of bonds.

Nothing in §§ 18-2-207 -- 18-2-210 is to be construed to prevent the examination of bonds on any other than the first day of any term or meeting, but the examination shall be made at each term and quarterly meeting, as respectively provided, and the examination may be continued from day to day until a satisfactory conclusion is reached.



§ 18-2-212 - Grand jury examination of bonds.

The grand jury in each county shall inquire into the correctness and sufficiency of the bonds of all the clerks within the county, including the clerk and master of the chancery court, and, for this purpose, they may send for witnesses and examine all necessary records and papers. Should they find any bond of any of the clerks incorrect in form or insufficient in amount, or in the quality of the security on the bonds, it is their duty to return the fact to the court to which the clerk belongs, and thereupon it shall be the duty of the court, without delay, to make an order upon the clerk to execute within thirty (30) days, in lieu of such bond, a new bond, or give additional satisfactory security.



§ 18-2-213 - Removal for failure to execute new bond.

(a) Should any clerk or clerk and master fail to comply with the order of the clerk or clerk and master's court, it shall be the imperative duty of the court to remove the clerk or clerk and master, and appoint some other person in the clerk's or clerk and master's place.

(b) If a clerk elected by the people is removed, the appointment shall be to fill the unexpired term, but if a clerk and master, or other clerk whose appointment is by law vested in the court is removed, the appointment shall be for a full term of office.

(c) Ample power and authority are vested in the courts to take bond and security to carry into execution this section.









Chapter 3 - Supreme Court Clerks

§ 18-3-101 - Appointment -- Tenure.

(a) The clerk of the supreme court shall be appointed by the judges of the supreme court and shall hold office for a period of six (6) years. The clerk of the supreme court shall be located at Nashville.

(b) Three (3) chief deputy clerks of the supreme court, one (1) each for the eastern, middle and western grand divisions, shall be appointed by the clerk of the supreme court, subject to the approval of the supreme court, to supervise and coordinate the business of the supreme court and intermediate appellate courts in their respective grand divisions. The chief deputy clerk for the eastern grand division shall be located at Knoxville. The chief deputy clerk for the middle grand division shall be located at Nashville. The chief deputy clerk for the western grand division shall be located at Jackson.



§ 18-3-102 - Duties.

The clerk of the supreme court, in addition to the duties prescribed by chapters 1 and 2 of this title, is required to:

(1) Preserve the written opinions of the judges as other records of the clerk of the supreme court's office, subject to the inspection of all persons wishing to examine them, and to furnish certified copies of the written opinions, on demand, to any person applying and paying the lawful fees;

(2) Deliver to the attorney general and reporter the original opinions of the court within ten (10) days after the decision;

(3) Issue to the inferior courts, within sixty (60) days, and before the next term of the inferior court after the adjournment of the supreme court, certified copies of the opinions and judgments or decrees in all cases reversed and remanded;

(4) Pay over costs incurred in inferior courts, as provided in § 20-12-140;

(5) Note on the execution docket executions not returned at the time specified in the execution; and

(6) Perform such other duties as are or may be required of the clerk of the supreme court by law.



§ 18-3-109 - Recess appointments.

If the office of clerk of the supreme court becomes vacant during the recess of the court, the chief justice of the supreme court may make a temporary appointment to fill it until the judges of the supreme court meet and make a permanent appointment.



§ 18-3-110 - Removal.

(a) The clerk of the supreme court may be removed from office by the court for malfeasance, incompetency or neglect of duty.

(b) The reasons for removal shall be entered on the minutes of the court.



§ 18-3-111 - Disposition of old court documents -- Record retention plan.

The clerk of the supreme court shall dispose of or preserve old dockets, old transcripts, old records or any other books, documents, papers, etc., as directed by the chief justice of the supreme court in accordance with the records retention plan promulgated by the supreme court.






Chapter 4 - Clerks Of Circuit, Criminal, Special and General Sessions Courts

Part 1 - Circuit, Criminal and Special Courts

§ 18-4-101 - Election -- Tenure.

(a) The clerks of the circuit and criminal courts and other special courts are elected by the qualified voters of the respective circuits and districts over which the local jurisdiction of the courts, respectively, extends.

(b) The clerks' terms of office are four (4) years.



§ 18-4-102 - Chapter applicable to criminal and special courts.

This chapter applies to clerks of the criminal and other special courts established by law.



§ 18-4-103 - Duties.

The clerk of each circuit court, in addition to the duties prescribed by chapters 1 and 2 of this title, is required to:

(1) At each term of the court, when the jury is discharged, make out and certify a list of the jury, with the number of days they have served and the amount due to each, and deliver the list to the county clerk, to be registered by the county clerk, and certificates issued thereon as prescribed by § 18-6-105;

(2) Make out and transmit to the clerk of the supreme court transcripts of the record, in all cases in which appeals in the nature of writs of error have been taken from the clerk of the circuit court's court, within forty (40) days after the rendition of the judgment, unless the case has been determined within forty (40) days of the session of the supreme court, or during such session, and in that event forthwith;

(3) Enter up judgment of the court on its records, after the verdict of a jury;

(4) Note on every execution or order of sale of land, the defendant's direction not to advertise the execution or order in a newspaper;

(5) Present to the judge of the circuit or criminal court all bills of costs for the clerk of the circuit court's certificate, in criminal cases, in which the state or county is liable for the costs;

(6) Record, at full length, on the minutes of the clerk of the circuit court's court, the papers returned into the court by a judge of the court of general sessions, for the purpose of having a condemnation of land levied on by execution from such judge, and order of sale;

(7) Enter, at full length, upon the minutes of the court, the presentment or indictment in cases of felony;

(8) Perform duties in relation to revenue as prescribed in §§ 9-2-108 -- 9-2-122 and 9-2-135 [repealed]; and

(9) Perform such other duties as are, or may be, required by law.



§ 18-4-104 - Adjournment of court.

Whenever the circuit court judge fails to hold court as required by law, the clerk may, at the expiration of the prescribed time, adjourn the court until the next term.



§ 18-4-105 - Recognizances on adjournment.

The clerk is authorized, in cases where the court is adjourned pursuant to § 18-4-104, to enter forfeiture of all recognizances previously taken, for the appearance of parties or witnesses, where the parties or witnesses, on being called by the sheriff, fail to appear in pursuance of the recognizances, or to take new recognizances from such of the parties as do appear, according to law, for their appearance at the next term of the court.



§ 18-4-106 - Refusal to give new recognizance.

If any person, bound in a recognizance to appear, appears accordingly, but fails or refuses to enter into a new recognizance, similar to and of the purport and effect of the previous recognizance, for the person's appearance at the next term, the person shall be deemed to have surrendered to the sheriff, and shall be in custody until the person enters into such recognizance as is by law required upon surrender by bail in like cases.



§ 18-4-107 - Proceedings on forfeitures.

The same proceedings shall be had in all cases for forfeitures entered by the clerk, in pursuance of §§ 18-4-104 -- 18-4-106, as if the same had been entered by order of court.






Part 2 - Courts of General Sessions

§ 18-4-201 - Compensation of clerk of general sessions court.

(a) The clerk of the circuit court, when acting as clerk of the court of general sessions, shall receive the compensation provided by law for circuit court clerks, as fixed by § 8-24-102. The fees, commissions and emoluments of the clerk of the court of general sessions shall constitute part of the fees, commissions and emoluments of the office of the clerk of the circuit court. The clerk shall receive such additional amount for the clerk's services as clerk of the court of general sessions as may be fixed by any private act in effect on March 11, 1959, or thereafter enacted affecting such county.

(b) However, the clerk of any special court serving as a clerk of general sessions court as provided in § 16-15-301 shall receive only the fees, commissions and emoluments as provided by law for the general sessions court, and the compensation received shall be in addition to the compensation that the clerk receives for the clerk's services in the special court or courts. The compensation of the clerk shall not exceed the maximum statutory amount for the circuit court as allowed by law.



§ 18-4-202 - Financial report of general sessions court filed by clerk.

It is the duty of the clerk of the court of general sessions to make and file with the county clerk of the county for transmission to each regular quarterly session of the county legislative body a complete detailed financial report of all receipts and disbursements of the court of general sessions for the previous quarter.



§ 18-4-203 - Powers and duties of clerk.

(a) The clerk of the general sessions court has concurrent authority with the judge to issue warrants and other process and writs, other than those that the law requires to be issued only by a judicial officer, and has the authority to set the amount of bond in the absence of the judge.

(b) It is the duty of the clerk of the general sessions court to keep all dockets required by title 16, chapter 15, to write all minute entries required and to promptly make any and all entries necessitated by §§ 16-15-101 -- 16-15-711, 18-4-201, 18-4-202, 20-12-143 and 27-5-108, and former §§ 40-118, 40-424 and 40-425 (repealed).

(c) In counties having a population of not less than twenty thousand seven hundred (20,700) nor more than twenty-one thousand seven hundred (21,700), the clerk of the general sessions court has authority to issue search warrants and peace warrants.









Chapter 5 - Clerks of Chancery Court

§ 18-5-101 - Appointment -- Tenure.

The clerk and masters of the chancery courts are appointed by the respective chancellors and hold their offices for six (6) years.



§ 18-5-102 - Duties.

The clerk and master of the chancery court, in addition to the duties prescribed by chapters 1 and 2 of this title, is required to:

(1) Keep a rule docket, in which shall be entered the names of the complainants and defendants in full, the names of the attorneys and counsel, a minute of the date of the issuance and return of process, with the return on the process, and a note of all the orders and proceedings made at office;

(2) Keep a well-bound book, in which shall be entered, under the name of each case, the depositions taken and filed in the case, the names of the witnesses, and the date of the filing, and by whom. This book may be dispensed with by keeping the rule docket in such a way as to enable the entries required in this section to be made in the docket, without interfering with the entries regularly belonging to that docket;

(3) Issue all original, mesne and final process from the court, make orders of publication for defendants, grant decrees pro confesso for want of answer, hear exceptions to bills, answers and reports, subject at all times to the control, direction and supervision of the chancellor; and

(4) Perform such other duties as are, or may be, by law required.



§ 18-5-103 - Powers as master in chancery.

The clerk and master of the chancery court is authorized to administer oaths and perform all the functions of masters in chancery, unless restrained by the provisions of law.



§ 18-5-104 - Adjournment of court.

The master in chancery may adjourn court, in the absence of the chancellor, from day to day, for three (3) days in succession, or longer if, in the master in chancery's judgment, the interest of the public requires it, and then adjourn it to the court in course or to the time fixed by the chancellor for holding a special term.



§ 18-5-105 - Investment of funds of minors and incompetents.

Clerks and masters of the chancery courts, having in their hands funds belonging to minors or incompetents who have no regular guardian or other custodian or other person authorized by law to demand the funds, may invest the funds as provided in § 8-21-401(i)(8) or, if applicable, § 8-21-409(f)(1) without prior specific order of the court if, in their best judgment, it appears that the funds will be idle and payment of funds will not be demanded for a period of thirty (30) days from and after receipt of funds.






Chapter 6 - County Clerks

§ 18-6-101 - Election -- Term of office -- Clerk of county legislative body.

(a) The county clerks are elected by the qualified voters of the respective counties over which the local jurisdiction of the county legislative body, respectively, extends.

(b) Their term of office is four (4) years.

(c) The county clerk shall be the clerk of the county legislative body.

(d) If any vacancy occurs in the office of county clerk, the vacancy shall be filled as provided for in § 5-1-104(b).



§ 18-6-102 - Name change.

(a) County court clerk shall assume the title "county clerk."

(b) The county clerk shall assume all the duties of the county court clerk and all statutes referring to county court clerks shall apply with equal force and effect to the county clerk.

(c) The office of county clerk shall remain an office in this state regardless of the abolition of any county quarterly court.



§ 18-6-103 - Certain boards of commissioners authorized to appoint own clerks.

(a) Notwithstanding the duties prescribed for the county clerk in chapters 1 and 2 of this title and §§ 18-6-101, 18-6-102 and 18-6-104, the board of commissioners in any county with a population of six hundred thousand (600,000) or more is authorized to employ its own clerk to serve at its meetings and to employ its own clerical and administrative help reasonably necessary to take the minutes of its meetings and to transcribe the minutes, subject to the approval of the board of commissioners, as official records of the county.

(b) The board of commissioners shall appropriate such funds as are necessary to cover the cost of the clerk and staff provided for in subsection (a).



§ 18-6-104 - Duties as clerk.

The county clerk, in addition to the duties prescribed by chapters 1 and 2 of this title, is required, as clerk to:

(1) Act as clerk of the county legislative body;

(2) Keep a docket of all the causes to be tried in the court;

(3) Enter upon the docket every suit, motion and action that may come before the court for trial;

(4) Produce to the judge of the circuit court, for the judge's examination at the first circuit court in the judge's county after the first Monday in April in each year, on the second day of the term, the bonds of all officers taken during such year by the county legislative body;

(5) Spread on the records of court every bond required to be recorded; and

(6) Receive and preserve the journals of congress, statutes and other public documents entrusted to the county clerk by law, and deliver them to the county clerk's successor.



§ 18-6-105 - Duties as to revenue.

The county clerk has the following duties in regard to revenue:

(1) List in a book provided for that purpose all appropriations and allowances made by the county legislative body, all claims of jurors and officers for attendance, or other claim chargeable against the county, setting forth the character, description and for what purpose made, including the date and amount of the allowance, and the book and page of the minutes where the order may be found;

(2) Issue orders or certificates to the parties entitled and endorse on the orders or certificates that they have been registered in the county clerk's office. The endorsement shall be necessary to authorize the county mayor to issue the county mayor's warrant for the amount;

(3) Make out at the first meeting of the county legislative body in each year a balance sheet of revenue and disbursements of the county for the preceding year, giving the several sources of the revenue and items of disbursement plainly, and post the sheet on the outside wall of the courthouse;

(4) Perform the acts in relation to state revenue prescribed in title 8, chapter 19, title 9, chapters 2 and 3, title 26, chapter 5, title 30, chapter 8, parts 2-5, title 57, chapter 5, parts 1-4 and title 67; and

(5) (A) Collect franchise fees pursuant to franchise agreements with municipalities, if so authorized by resolution of the legislative body of any municipality having a metropolitan form of government and a population of over four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census;

(B) Collect the enrollment fees and provide decals in connection with municipal programs to combat auto theft, if so authorized by ordinance of the legislative body of any municipality having a metropolitan form of government and a population of over four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census; and

(C) Any powers concerning fee or tax collection that may be granted to the county clerk by the legislative body of any municipality having a metropolitan form of government and a population of more than four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census, shall not affect the powers granted to the director of finance under the charter of the municipality to make decisions concerning the official depository for fees and taxes as well as depository procedures. The county clerk shall not receive a commission for receiving and paying over the fees and taxes.



§ 18-6-106 - Administration of estates.

(a) (1) Notwithstanding any law or public, private, special or local act to the contrary, no county clerk shall serve as clerk of a court with probate jurisdiction. In any county in which the county clerk is performing this function, the duties as to administration of estates and guardian appointments shall be vested in either the clerk of the court with probate jurisdiction or the clerk and master. In any county in which the county clerk is the only clerk of the court with probate jurisdiction, these duties shall be transferred to the clerk and master.

(2) (A) Subdivision (a)(1) shall not apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(B) In the counties listed in subdivision (a)(2)(A), the county clerk shall continue to serve as clerk of the court with probate jurisdiction and the clerk shall continue to exercise the same powers and duties as it exercised on June 30, 2003.

(3) Subdivision (a)(1) shall not apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(4) Effective July 1, 2014, in counties having a population of not less than forty-one thousand (41,000) nor more than forty-one thousand one hundred (41,100), according to the 2010 federal census or any subsequent federal census, all clerical duties and responsibilities for the probate court currently exercised by the circuit court clerk shall transfer to the clerk and master. On such date, the clerk and master shall assume all duties and responsibilities with respect to the administration of estates, guardian appointments and other probate matters. All probate files, records and other documents maintained for the probate court in such counties shall be transferred to the custody of the clerk and master.

(b) The clerk of the court having probate jurisdiction has the following duties as to the administration of estates:

(1) Administer to every administrator or executor an oath to perform the will of the deceased, or for the faithful performance of the administrator's or executor's duty; provided, that in the alternative, the oath of the administrator or executor may be sworn or affirmed in the presence of a notary public and the acknowledgment of the representative's oath, when certified by the notary public, shall be presented to the appropriate clerk;

(2) Except as provided in § 30-1-201, take from every such representative a bond, with two (2) or more able sureties, or one (1) corporate surety, in an amount not exceeding double the value of the estate and not less than the value of the estate, payable to the state of Tennessee, conditioned as is shown in § 30-1-203;

(3) Issue to the representative letters of administration or testamentary, authorizing the representative to administer the estate of the deceased;

(4) Receive of every administrator or executor the inventory the administrator or executor may return of the decedent's estate, and cause the administrator or executor to verify it by the administrator's or executor's oath, and present the inventory to the court;

(5) Record the inventory, if it be found regular by the court, in the book of inventories;

(6) Receive from every personal representative the personal representative's account of sales, and cause the personal representative to verify the account of sales by the personal representative's oath, and present the account of sales to the court, and record the account of sales if the court finds the account of sales regular;

(7) Take and state, once every year, in vacation, at the clerk's office, the accounts of every personal representative of any deceased person, after the lapse of fifteen (15) months from the personal representative's qualification;

(8) Compel the accounting party, by subpoena, to come before the clerk once every year for the purpose of settling the accounting party's accounts;

(9) Present to the court, in writing, the names of those personal representatives and guardians who refuse to answer the subpoena, or who fail to settle; and also the names of the minors in their county, of the clerk's knowledge, whose guardians are in default, and the sureties of whose guardians are dead, removed out of the state or become insolvent;

(10) Examine the accounting party, when it seems necessary, upon oath, touching the accounting party's receipts and disbursements;

(11) Continue the settlement, from time to time, on cause shown by affidavit;

(12) Charge such party with all such sums as the party has received or might have received by using due diligence; and credit such party with such disbursements as the party supports by lawful vouchers, and with a reasonable compensation for the party's services;

(13) Report the account to the next court having probate jurisdiction for confirmation or rejection;

(14) Record the settlement when it is finally adjusted by the court;

(15) Serve every party, resident in the clerk's county, that is interested in the account, or the agent or attorney of such as reside elsewhere, with five (5) days' notice of taking such account, and take no account of any administration until such notice has been given;

(16) Record all refunding bonds lodged with the clerk by any personal representative, taken from distributees, and file and preserve the originals in the clerk's office; and

(17) Perform all the duties required of the clerk in the administration of insolvent estates of deceased persons.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 18-6-107 - Duties as to guardians.

(a) The county clerk has the duty to enter in particular books, to be provided and kept for that purpose only, every guardian's first account of the guardian's ward's estate, received into the guardian's hands and possession, and each annual account of profits and disbursements afterwards exhibited by such guardian.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 18-6-108 - Probate of instruments.

(a) The county clerk has the duty to take the probate or acknowledgment of all deeds and other instruments that are entitled to registration by law, and to certify the same for registration, and to demand and receive the state tax thereon, as specified in title 67, chapter 4, part 4.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 18-6-109 - Duties as to marriages.

(a) The county clerk has the following duties as to marriages:

(1) To endorse on or append to the marriage license the form of the return; and

(2) To register, in a well-bound book, the names of the parties, and the date of the issuance of a marriage license, and to copy immediately, under or opposite thereto, the return of the proper functionary who solemnized the rites of matrimony, with the date thereof, and file and retain the license and return thereof in such clerk's office.

(b) The records described in subdivision (a)(2) are public records.



§ 18-6-110 - Record of appointments and settlements.

(a) The county clerk has the duty to record in well-bound books all letters testamentary and of administration, all guardian appointments and all settlements made by the clerk with guardians and personal representatives.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 18-6-111 - Other duties.

The county clerk is required to perform such other duties as are, or may be, by law required of the county clerk.



§ 18-6-112 - Incompetency of clerk.

(a) Whenever the county clerk is incompetent, because of interest or relationship, to do or perform any official act required by law to be done by the county clerk, it shall be lawful and is the duty of the county mayor or appropriate judge to do and perform the act.

(b) When the clerk is incompetent to take and state any account, the account shall be taken and stated by a special commissioner, to be appointed by the chancellor as provided by law.



§ 18-6-113 - Depositions.

The county clerks are authorized and empowered to take depositions in any legal proceeding to the same extent and after the same manner as notaries public, and in taking such depositions the clerks shall attest the depositions under their official seals, and for such services shall be entitled to the same compensation as notaries public.



§ 18-6-114 - Oaths and affidavits.

(a) (1) The county clerks are authorized and empowered to take affidavits and administer oaths for general purposes to the same extent as judges of the courts of general sessions and notaries public.

(2) They shall attest the affidavits and oaths under their official seals or the seals of their respective courts.

(b) (1) As compensation for their services in taking any such affidavit or oath and so attesting the affidavit or oath, they shall be entitled to receive the sum of twenty-five cents (25cent(s)), to be paid by the party whose affidavit or oath is so taken.

(2) This section shall not affect the fees provided by law for such clerks incident to their duties in their respective courts.



§ 18-6-115 - Vacancies.

If the office of the county clerk becomes vacant due to death, resignation or removal, the duties of the county clerk shall be temporarily discharged by the chief deputy, or deputy designated as temporary successor by the county clerk in writing, until a successor county clerk is elected or appointed and qualified according to law.









Title 19 - Civil Procedure In General Sessions Courts

Chapter 1 - General Provisions [Repealed or Transferred]



Chapter 3 - Execution [Repealed or Transferred]

Part 2 - Stay of Execution [Repealed]









Title 20 - Civil Procedure

Chapter 1 - Parties to Actions

§ 20-1-102 - Indemnification of nominal plaintiff.

The person whose name is used in the prosecution of a suit may, at any time during the progress of the cause, require the party for whose benefit the action is brought to give bond, with good security, to indemnify the person whose name is used in the prosecution of the suit against all damages and costs.



§ 20-1-103 - Action on bond.

For any breach of an official bond or undertaking of any officer, executor, administrator or guardian, or of any bond or undertaking required to be given by law for the security of the public generally or of particular individuals, the party aggrieved may, without assignment, bring suit on the breach for the aggrieved party's use, giving security for costs and being liable therefor as if the suit had been brought in the aggrieved party's own name.



§ 20-1-104 - Deserted wife as party.

Where a husband has deserted his family, the wife may prosecute or defend, in the husband's name, any action that the husband might have prosecuted or defended. The wife may also sue and be sued in her own name for any cause of action accruing subsequently to such desertion.



§ 20-1-105 - Expenses and loss of service incident to injury to child.

(a) The father and mother of a minor child have equal rights to maintain an action for the expenses and the actual loss of service resulting from an injury to a minor child in the parents' service or living in the family except that where one (1) parent is dead or has deserted the family, the other parent shall have the sole right to maintain the action.

(b) In case the father and mother of the minor child are living apart and one (1) parent has exclusive legal custody of the child, the parent with legal custody has the sole right to maintain an action for the expenses and the actual loss of service resulting from an injury to the minor child, except that the noncustodial parent in such case shall have a right to maintain or join an action brought under this section, for the expenses resulting from an injury to the minor child to the extent the noncustodial parent has paid those expenses.



§ 20-1-107 - Several liability on joint obligations.

All joint obligations and promises are made joint and several, and the debt or obligation shall survive against the heirs and personal representatives of deceased obligors as well as against the survivors, and suits may be brought and prosecuted on the obligations and promises against all or any part of the original obligors, and all or any part of the representatives of deceased obligors, as if such obligations and assumptions were joint and several.



§ 20-1-108 - Joinder of defendants on joint and several obligations.

Persons jointly or severally, or jointly and severally, bound on the same instrument, or by judgment, decree or statute, including the makers and endorsers of negotiable paper and sureties, may all or any part of them be sued in the same action.



§ 20-1-109 - Action in name used in instrument.

Suit may be brought by or against any of the parties to a written instrument on which the action is founded, by the name and description used in the instrument.



§ 20-1-110 - Failure of recovery against joint defendants.

In all actions on contracts, a dismissal of suit as to one (1) or more of those jointly sued, or failure to recover as to one (1), shall not prevent a recovery against those defendants who may be liable.



§ 20-1-111 - Maintaining action after executor or administrator removes from jurisdiction.

(a) Where one (1) of several executors or administrators removes out of the state, actions may be prosecuted and judgments rendered against such as remain, in the same manner as if all were sued.

(b) If the cause of action is within the jurisdiction of a judge of the court of general sessions, it may be prosecuted against the administrator or executor who remains in the county, where one (1) of them removes out of the state or into another county.



§ 20-1-112 - Defenses of executors sued separately.

The defendants, so separately sued, shall not be held further liable than if all were sued and may avail themselves of all the defenses allowed where all are sued.



§ 20-1-113 - Separate judgments against executors.

The same proceedings may be taken on judgments rendered in such separate suits, to subject the defendants for waste of assets or to subject real estate descended to heirs, as when all the executors or administrators are sued.



§ 20-1-114 - Addition of parties.

(a) At any time before trial, new plaintiffs or defendants may be added to the suit by the plaintiff, upon supplemental process taken out and served or appearance entered.

(b) If added at the appearance term, it may be done without costs; if at any subsequent term, on such terms as to costs and conditions as the court may prescribe, so as to prevent delay.



§ 20-1-115 - Intervention in property action.

In actions for the recovery of property, any person not a party to the action, on showing interest in the subject matter of the suit, may be allowed to appear as defendant in the action.



§ 20-1-116 - Substitution of defendant in property action.

(a) At any time before defense made, the defendant may apply to the court to substitute in the defendant's place any person not already a party, who claims the money or property in suit, by filing an affidavit, stating the facts on which the person founds the application, showing that the right in the subject matter in controversy is in the third person; that the affiant has no interest in the suit, and may be exposed to the claim of two (2) or more adverse parties, denying all collusion with the party sought to be substituted, and proffering to pay the money or deliver the property into the custody of the court.

(b) If, on notice to the plaintiff and the person sought to be substituted as defendant, sufficient cause is shown, the court may order the substitution and discharge the original defendant from liability to either party, and make such disposition, pending the suit, of the fund or property in controversy, as to secure the money, property or its value to the party who shall prove to be entitled.



§ 20-1-117 - Substitution for levying officer.

(a) Where property is levied upon under any process of law by an officer and taken into possession, and an action is brought against the officer for the recovery of the property or for damages, any person at whose instance the process issued may be permitted to come into court at any time before the cause is finally disposed of and be substituted as defendant in the place of the officer, of which an entry shall be made upon the minutes of the court.

(b) The party so substituted may, in the discretion of the court, be compelled to assume and give security for all costs that have or may become chargeable to the officer up to the time of the substitution.

(c) Upon the substitution, the officer shall no longer be a party to the suit but shall be a competent witness in the suit.



§ 20-1-118 - Default judgment against levying officer.

Upon written notice from the levying officer being served upon the party at whose instance the process issued, stating the nature of the suit, the court in which it is pending, and demanding that the party come into court and be substituted in the place of the officer, and stating the day upon which the application for substitution shall be made, if the party does not appear and become substituted in the officer's place, the officer may permit judgment to go by default against the officer or make defense.



§ 20-1-119 - Comparative fault -- Joinder of third party defendants.

(a) In civil actions where comparative fault is or becomes an issue, if a defendant named in an original complaint initiating a suit filed within the applicable statute of limitations, or named in an amended complaint filed within the applicable statute of limitations, alleges in an answer or amended answer to the original or amended complaint that a person not a party to the suit caused or contributed to the injury or damage for which the plaintiff seeks recovery, and if the plaintiff's cause or causes of action against that person would be barred by any applicable statute of limitations but for the operation of this section, the plaintiff may, within ninety (90) days of the filing of the first answer or first amended answer alleging that person's fault, either:

(1) Amend the complaint to add the person as a defendant pursuant to Tenn. R. Civ. P. 15 and cause process to be issued for that person; or

(2) Institute a separate action against that person by filing a summons and complaint. If the plaintiff elects to proceed under this section by filing a separate action, the complaint so filed shall not be considered an original complaint initiating the suit or an amended complaint for purposes of this subsection (a).

(b) A cause of action brought within ninety (90) days pursuant to subsection (a) shall not be barred by any statute of limitations. This section shall not extend any applicable statute of repose, nor shall this section permit the plaintiff to maintain an action against a person when such an action is barred by an applicable statute of repose.

(c) This section shall neither shorten nor lengthen the applicable statute of limitations for any cause of action, other than as provided in subsection (a).

(d) Subsections (a) and (b) shall not apply to any civil action commenced pursuant to § 28-1-105, except an action originally commenced in general sessions court and subsequently recommenced in circuit or chancery court.

(e) This section shall not limit the right of any defendant to allege in an answer or amended answer that a person not a party to the suit caused or contributed to the injury for which the plaintiff seeks recovery.

(f) As used in this section, "person" means any individual or legal entity.

(g) Notwithstanding any law to the contrary, this section applies to suits involving governmental entities.






Chapter 2 - Process

Part 1 - General Provisions

§ 20-2-101 - Summons from general sessions court.

The summons from a court of general sessions shall be substantially the same as the summons from a court of record, but requiring the defendant to appear before the judge on a day fixed, or generally. If no time or place is designated, the officer serving the process shall notify the defendant of the time and place, and make the officer's return accordingly.



§ 20-2-102 - Security for costs and damages.

The general sessions judge may, and the clerk shall, before issuing the summons or other leading process, require the plaintiff to enter into bond, with sufficient surety, conditioned to prosecute the plaintiff's suit with effect, or to pay such costs and damages as may be awarded against the plaintiff by the court having cognizance thereof, unless the plaintiff sue in forma pauperis.



§ 20-2-103 - Date of process shown -- Penalty for violation.

(a) The clerk, general sessions judge or attorney issuing any process shall mark on the process the day on which the process is issued; and the sheriff or other officer into whose hands the process comes to be executed, shall, in like manner, mark on the process the day on which the sheriff or other officer received it.

(b) The penalty for neglect of this requirement shall be a forfeiture of one hundred twenty-five dollars ($125), to be recovered in any court having cognizance thereof, by any persons who shall sue for the penalty, with costs.



§ 20-2-104 - Issuance of process on Sunday.

(a) Civil process may be issued on Sundays on the application of any party, supported by oath or affirmation, that the defendant is removing or about to remove the defendant's person or property beyond the jurisdiction of the court applied to.

(b) The clerk or general sessions judge shall endorse on the back of the process that it was obtained on the oath of the plaintiff, the plaintiff's agent or attorney, as directed in subsection (a).

(c) It is the duty of the proper officers to execute all such process on Sundays, subject to the same penalties and regulations as in other cases.



§ 20-2-105 - Service of process on Sunday on parties leaving jurisdiction.

Sheriffs or constables having process in their hands in civil actions pending in magistrate's court or courts of record, if it appears to their satisfaction that parties to be sued are leaving the county or state, have the right to execute the process on Sunday.



§ 20-2-106 - Process on Sunday generally prohibited.

With the exceptions contained in §§ 20-2-104 and 20-2-105, civil process shall not be executed on Sunday.



§ 20-2-107 - Process in other counties.

Process in local actions may run to any county.



§ 20-2-108 - Counterpart summons.

(a) Where there are two (2) or more defendants in any suit in courts of law or equity or before judges of the courts of general sessions, the plaintiff may cause a counterpart summons or subpoena to be issued to any county where any of the defendants is most likely to be found, the fact that the counterpart process is issued in the same suit being noted on each process, which, when returned, shall be docketed as if only one (1) process had issued.

(b) If the defendants are not served, the same proceedings shall be had as in cases of other similar process not executed.

(c) The counterpart, when issued from a judge of the court of general sessions, shall be returned within thirty (30) days.



§ 20-2-109 - Service on joint obligor on negotiable paper.

In joint actions on negotiable paper, service of a counterpart writ on the drawer or maker shall not be sufficient service to hold the drawer or maker to answer the action, unless the original writ was executed on a joint drawer or maker.



§ 20-2-111 - Returns made with ink -- Penalty for violation.

(a) Sheriffs, constables and all officers are required to make their returns upon all processes issued to them with pen and ink or some other nonerasable material or fluid; but the failure of the officer to make the officer's return as required shall in no case vitiate the return.

(b) Any officer violating this section commits a Class A misdemeanor, and is further liable in damages to any person or persons aggrieved by the violation.



§ 20-2-112 - Wrongful death action by other than personal representative pending -- Service in civil action against estate.

(a) Where a wrongful death action has been instituted by any person other than an executor, executrix, administrator or administratrix of a decedent's estate, the estate may be made a party defendant to any civil action arising out of the same facts, happenings, or circumstances otherwise properly brought by serving process on the person instituting the original wrongful death action.

(b) If, after a decedent's estate is made a party defendant as provided in subsection (a), an executor, executrix, administrator or administratrix of the decedent's estate is thereafter appointed, the person who instituted the original wrongful death action shall notify the executor, executrix, administrator or administratrix of the decedent's estate in writing of all actions heretofore instituted against the decedent's estate. The failure of the person to notify the executor, executrix, administrator or administratrix of the decedent's estate, as provided in this subsection (b), may render the person liable for all resultant damages.

(c) Any individual served with process under this section shall notify any person or entity charged with the responsibility of defending the action to which the subject estate has been made a defendant. The notice shall be in writing.



§ 20-2-113 - Long-arm statute -- Service upon person in foreign country.

(a) If service is to be effected upon a party in a foreign country, service of the summons and complaint may be made:

(1) In the manner prescribed by the law of the foreign country for service in that country in an action in any of its courts of general jurisdiction;

(2) As directed by the foreign authority in response to a letter rogatory, when service in either case is reasonably calculated to give actual notice;

(3) Upon an individual, by delivery to the individual personally; and upon a corporation, partnership or association, by delivery to an officer or a managing or general agent;

(4) By any form of mail requiring a signed receipt, to be addressed and dispatched by the clerk of the court to the party to be served; or

(5) As directed by order of the court.

(b) Service under subdivision (a)(3) or (a)(5) may be made by any person who is not a party and is not less than twenty-one (21) years of age, anyone duly authorized to serve summons by the law of the country where service is to be made or anyone designated by order of the court or the foreign court. On request, the clerk shall deliver the summons to the plaintiff for transmission to the person or the foreign court or officer who will make the service. Proof of service may be made as prescribed in Tenn. R. Civ. P. 4, by order of the court or by the law of the foreign country. Proof of service by mail shall include an affidavit or certificate of addressing and mailing by the clerk of court.






Part 2 - Long-Arm Statutes

§ 20-2-201 - Foreign corporations subject to actions.

(a) Any corporation claiming existence under the laws of the United States or any other state or of any country foreign to the United States, or any business trust found doing business in this state, shall be subject to suit here to the same extent that corporations of this state are by the laws of this state liable to be sued, so far as relates to any transaction had, in whole or in part, within this state or any cause of action arising here, but not otherwise.

(b) A corporation or trust having any transaction with persons or having any transaction concerning any property situated in this state, through any agency whatever acting for it within the state, shall be held to be doing business here within the meaning of this section.



§ 20-2-202 - Actions against unincorporated associations and nonresident partnerships.

(a) Any unincorporated association or organization, whether resident or nonresident, including nonresident partnerships and nonresident trusts, doing or desiring to do business in this state by performing any of the acts for which it was formed, shall, before any such acts are performed, appoint an agent in this state upon whom all process may be served, and certify to the clerk of the circuit court of each county in which the association or organization desires to perform any of the acts for which it was organized the name and address of the process agent.

(b) (1) If the unincorporated association or organization fails to appoint the process agent pursuant to this section, all process may be served upon the secretary of the state of Tennessee;

(2) Upon such service, the secretary of state, by registered or certified return receipt mail, shall forward a copy of the process to the last known address of the unincorporated association or organization.

(c) Service upon the process agent appointed pursuant to this section, or upon the secretary of state if no process agent is appointed, shall be legal and binding on the association or organization, and any judgment recovered in any action commenced by service of process, as provided in this section, shall be valid and may be collected out of any real or personal property belonging to the association or organization.



§ 20-2-203 - Use of highways as appointment of agent for process -- Pre-trial discovery depositions.

(a) (1) Any owner, chauffeur or operator of any motor vehicle that is not licensed under the laws of this state, or any nonresident who, acting in behalf of the owner of any such vehicle, uses or causes to be used any such motor vehicle in this state, or any nonresident of this state who hires or procures the use of a motor vehicle licensed under the laws of this state, for temporary use in this state, and who makes use of the privilege, extended to nonresidents of the state to operate such vehicle on highway or highways within the state, shall be deemed thereby to constitute the secretary of state of this state as agent for acceptance of service of process in any civil action brought by any person against the owner, chauffeur or operator of such motor vehicle or nonresident arising out of any accident or injury occurring in this state in which such vehicle is involved;

(2) Such use of a highway shall be treated as an agreement on the part of such person that such service of process shall have the force and validity of personal service on the owner, chauffeur or operator of such motor vehicle or nonresident within the jurisdiction of this state and the county of action.

(3) As used in this section, "nonresident" includes any person who, though a resident of this state or who was the owner or operator of a motor vehicle properly registered and licensed under the laws of this state when the motor vehicle accident or injury occurred, has been absent from this state for at least thirty (30) days next preceding the day on which process is lodged with the secretary of state as provided in § 20-2-205.

(b) The agency of the secretary of state to accept service of process in actions for both personal injuries and property damages shall continue for such period of time or so long as the cause of action is not barred by the statute of limitations of this state and shall not be revoked by the death of the nonresident during that period of time. The agency shall continue so long after the expiration of such time as may be necessary to enable the secretary of state to complete the service of process, sued out prior to the expiration of the time and forwarded to the defendant with reasonable dispatch.

(c) The secretary of state shall keep a docket in which the secretary of state enters the style of the cause, the date of issuance of such process, the date of its receipt by the secretary of state and the date on which it was forwarded by the secretary of state to the person named as defendant in the cause.

(d) For the purpose of venue as set out in § 20-4-101, the secretary of state may be considered by the plaintiff as either a resident of the county in which the cause of action arose or the county in which the plaintiff resides.

(e) Any owner, chauffeur or operator of any motor vehicle that is not licensed under the laws of this state, or any nonresident who, acting in behalf of the owner of any such vehicle, uses or causes to be used any such motor vehicle in this state, or any nonresident who hires or procures the use of a motor vehicle licensed under the laws of this state, for temporary use in the state, and who is duly served with process under this section and §§ 20-2-204 -- 20-2-207, in connection with any civil action brought by any person against the owner, chauffeur or operator, or nonresident arising out of any accident or injury occurring in this state in which the vehicle is involved, shall be required, upon receipt of the proper notice as required in title 24, chapter 9 to appear at the time and place specified in the notice, which shall be in the county in which the action is pending, for the purpose of giving a pretrial discovery deposition as authorized by the rules of civil procedure and title 24, chapter 9. The written notice required by § 20-2-205 to be sent to any person served under §§ 20-2-204 -- 20-2-207, along with a certified copy of the original summons, shall include a notification to the effect that the person shall be subject to appearance in this state for the purpose of giving a pretrial discovery deposition if subsequently served with proper notice to do so.

(f) Nothing in this section shall be construed as a prohibition on the exercise of jurisdiction over or service of process on a person who is deemed by this section to constitute the secretary of state as the person's agent, pursuant to §§ 20-2-214 -- 20-2-219.



§ 20-2-204 - Death of party after appointment of agent.

(a) The owner, chauffeur or operator of any motor vehicle that is not licensed under the laws of this state or any nonresident of this state who hires or procures the use of a motor vehicle licensed under the laws of this state for temporary use in this state, and who makes use of the privilege extended to nonresidents of the state, to operate such vehicle on the highway or highways within the state, shall be deemed to have consented that the appointment of the secretary of state as the owner's, chauffeur's, operator's or nonresident's agent for the purposes set forth in § 20-2-203 shall be irrevocable and binding upon such owner's, chauffeur's, operator's or nonresident's executor or administrator.

(b) Where the person has died prior to the commencement of an action brought pursuant to § 20-2-203, this section and §§ 20-2-205 -- 20-2-207, service of process shall be made on the executor, executrix, administrator or administratrix of the decedent in the same manner as is provided for action commenced while the person is living.

(c) Where an action has been duly commenced under § 20-2-203, this section and §§ 20-2-205 -- 20-2-207 by service upon a defendant who dies thereafter, the court shall allow the action to be continued against the person's executor or administrator upon motion with such notice as the court deems proper.



§ 20-2-205 - Service on secretary of state.

(a) Service of process under § 20-2-203 shall be made by lodging, by the plaintiff or the plaintiff's attorney, the original summons and a copy certified by the clerk of the court in which action is brought, with a fee of twenty dollars ($20.00), with the secretary of state, who shall promptly send, postage prepaid, the certified copy by registered or certified return receipt mail to the defendant, along with a written notice that service was so made.

(b) In case it appears, either before or after the lodging of process, as provided in subsection (a), that the nonresident is dead, then either original or alias process may issue, directed to the personal representative of the nonresident deceased and shall be sent, as provided in subsection (a), to the probate court of the county and state of the residence of the deceased at the time of the deceased's death. No appearance need be made nor shall judgment be taken against the personal representative until the lapse of sixty (60) days from the date of mailing the process to such probate court. The procedure for mailing such process and proof of service of process shall be as provided in this section and in § 20-2-206 for the service upon living persons.

(c) The fee of twenty dollars ($20.00) so paid by the plaintiff, when fact of payment is endorsed on the original process by the secretary of state, shall be taxed as plaintiff's cost, to abide the judgment.

(d) In case delivery of process so made by registered or certified mail is refused by the addressee of the process, such refusal to be evidenced by appropriate notation of such fact by the postal authorities, the refusal shall be deemed the equivalent of delivery and adequately constitutes service.

(e) Acceptance of the registered or certified mail by any member of the addressee's family, over sixteen (16) years of age and residing in the same dwelling with the addressee, shall constitute a sufficient delivery of the mail to the addressee.



§ 20-2-206 - Evidence of service through secretary of state.

The original process, endorsed as provided in this section, an affidavit of the secretary of state setting forth the secretary of state's compliance with the requirements of § 20-2-205, and the return receipt signed by, or duly in behalf of, the defendant, shall be attached together and sent to and filed by the clerk. There shall be endorsed on the original process by the secretary of state over the secretary of state's signature the date of the secretary of state's mailing the certified copy to the defendant and the date on which the secretary of state received the return receipt of the defendant. Thereupon service on the defendant shall be consummate. An act of a deputy or regular assistant of the secretary of state in the secretary of state's behalf shall be deemed the equivalent of the act of the secretary of state.



§ 20-2-207 - Continuances after service by agent.

The court of action shall grant such continuance or continuances as may be necessary or proper to afford the defendant so served reasonable opportunity to make defense.



§ 20-2-208 - Actions against steamboat owners.

(a) All persons, resident and nonresident of this state, running and operating steamboats in any of the rivers in or bordering on this state as common carriers, may be sued in law or equity in any county where the boat or boats of such person lands, for any cause of action or suit growing out of or connected with the business carried on or done by or in connection with the running and use of the boat or boats.

(b) Service of process on any captain or clerk of any boat of such person, whether it is the particular boat complained of or immediately connected with the transaction out of which the cause of suit or action originates or not, shall be sufficient to bring such person into court.



§ 20-2-209 - Operation of watercraft in state as appointment of agent for process.

(a) The operation, navigation or maintenance by a nonresident or nonresidents of a boat, ship, barge or other watercraft in this state, either in person or through others, and the acceptance thereby by the nonresident or nonresidents of the protection of the laws of this state for the watercraft, or the operation, navigation or maintenance by a nonresident or nonresidents of a boat, ship, barge or other watercraft in this state, either in person or through others, is deemed thereby to constitute an appointment by each such nonresident of the secretary of state, or some other person in the secretary of state's office during the secretary of state's absence whom the secretary of state may designate, to be the true and lawful agent of each such nonresident for service of process, upon whom may be served all lawful process in any suit, action or proceeding against the nonresident or nonresidents growing out of any accident or injury in which the nonresident or nonresidents may be involved while, either in person or through others, operating, navigating or maintaining a boat, ship, barge or other watercraft in this state; and the acceptance or the operating, navigating or maintaining in this state of the watercraft shall be a signification of each nonresident's agreement that any such process against each nonresident that is so served shall be of the same legal force and effect as if served on each nonresident personally.

(b) The agency of the secretary of state to accept service of process shall continue for a period of one (1) year from the date of any accident or injury and shall not be revoked by death of the nonresident within the period of one (1) year.



§ 20-2-210 - Death of party after appointment of agent.

(a) The nonresident who, under § 20-2-209, is deemed to have appointed the secretary of state as the nonresident's agent for process, shall further be deemed to have consented that the appointment of the secretary of state as the nonresident's agent for the purposes set forth in § 20-2-209 shall be irrevocable and binding upon the nonresident's executor or administrator.

(b) Where such person has died prior to the commencement of an action brought pursuant to § 20-2-209, this section and §§ 20-2-211 -- 20-2-213, service of process shall be made on the executor or administrator of the decedent in the same manner as provided for an action commenced while the person is living.

(c) Where an action has been duly commenced under § 20-2-209, this section and §§ 20-2-211 -- 20-2-213 by service upon a defendant who dies thereafter, the court shall allow the action to be continued against the defendant's executor or administrator upon motion, with such notice as the court deems proper.



§ 20-2-211 - Manner of service on secretary of state.

The manner of service of process under §§ 20-2-209, 20-2-210, this section and §§ 20-2-212 and 20-2-213 shall be the same as is provided by § 20-2-205, and the manner of evidencing such service through the secretary of state shall be the same as provided in § 20-2-206.



§ 20-2-212 - Continuances.

The court of action shall grant such continuance or continuances as may be necessary or proper to afford the defendant so served reasonable opportunity to make defense.



§ 20-2-213 - Other methods of service unaffected.

Nothing in §§ 20-2-209 -- 20-2-212 and this section shall be construed as affecting other methods of process against nonresidents as provided by existing laws.



§ 20-2-214 - Jurisdiction of persons unavailable to personal service in state -- Classes of actions to which applicable.

(a) Persons who are nonresidents of this state and residents of this state who are outside the state and cannot be personally served with process within this state are subject to the jurisdiction of the courts of this state as to any action or claim for relief arising from:

(1) The transaction of any business within this state;

(2) Any tortious act or omission within this state;

(3) The ownership or possession of any interest in property located within this state;

(4) Entering into any contract of insurance, indemnity or guaranty covering any person, property or risk located within this state at the time of contracting;

(5) Entering into a contract for services to be rendered or for materials to be furnished in this state;

(6) Any basis not inconsistent with the constitution of this state or of the United States;

(7) Any action of divorce, annulment or separate maintenance where the parties lived in the marital relationship within this state, notwithstanding one party's subsequent departure from this state, as to all obligations arising for alimony, custody, child support or marital dissolution agreement, if the other party to the marital relationship continues to reside in this state.

(b) As used in this section, "person" includes corporations and all other entities that would be subject to service of process if present in this state.

(c) Any such person shall be deemed to have submitted to the jurisdiction of this state who acts in the manner described in subsection (a) through an agent or personal representative.



§ 20-2-215 - Service on secretary of state -- Forwarding by registered or certified mail -- Personal representatives of deceased defendants -- Time for appearance -- Registered or certified mail refused.

(a) Service of process pursuant to § 20-2-214 shall be made by lodging, by the plaintiff or the plaintiff's attorney, the original summons and a copy certified by the clerk of the court in which the action is brought, with a fee of twenty dollars ($20.00), with the secretary of state, who shall promptly send, postage prepaid, the certified copy by registered or certified return receipt mail to the defendant, along with a written notice that service was so made.

(b) In case it appears, either before or after the lodging of process as provided in subsection (a), that the nonresident is dead, then either original or alias process may issue directed to the personal representative of the nonresident deceased and shall be sent as provided in this section to the probate court of the county and state of the residence of the deceased at the time of the deceased's death. No appearance need be made nor shall judgment be taken against the personal representative until the lapse of sixty (60) days from the date of mailing the process to such probate court. The procedure for mailing such process and proof of service of process shall be as provided in this section and in § 20-2-216 for the service upon living persons.

(c) The fee of twenty dollars ($20.00) so paid by plaintiff, when fact of payment is endorsed on the original process by the secretary of state, shall be taxed as plaintiff's cost, to abide the judgment.

(d) In case delivery of process so made by registered or certified mail is refused by the addressee of the process, such refusal to be evidenced by appropriate notation of such fact by the postal authorities, such refusal shall be deemed the equivalent of delivery and adequately constitutes service.



§ 20-2-216 - Proof of mailing by secretary of state and receipt by defendant.

The original process, endorsed as described in this section, an affidavit of the secretary of state setting forth the secretary of state's compliance with the requirements of § 20-2-215, and the return receipt signed by, or duly in behalf of, the defendant, shall be attached together and sent to and filed by the clerk. There shall be endorsed on the original process by the secretary of state over the secretary of state's signature the date the secretary of state mailed the certified copy to the defendant and the date on which the secretary of state received the return receipt of the defendant. Thereupon, service on the defendant shall be consummate. An act of a deputy or regular assistant of the secretary of state in the secretary of state's behalf shall be deemed the equivalent of the act of the secretary of state.



§ 20-2-217 - Extraterritorial personal service -- Proof.

(a) In addition to service of process on the secretary of state as set forth in this part, personal service of process may be made upon any party outside the state by any person over eighteen (18) years of age and not a party to the action. No order of court shall be required to constitute such person a proper officer to receive and execute the process.

(b) An affidavit of the person serving the process shall be filed with the clerk of the court in which the action is pending, stating the time, manner and place of service.



§ 20-2-218 - Causes of action limited.

Only causes of action arising hereafter or heretofore from past or future transactions as set forth in § 20-2-214 may be asserted against the defendant in an action in which jurisdiction over the defendant is based upon §§ 20-2-214 -- 20-2-217, this section and § 20-2-219.



§ 20-2-219 - Process under other laws not affected -- Liberal construction.

(a) Nothing contained in §§ 20-2-214 -- 20-2-218 and this section shall limit or affect the service of process in any other manner now provided by law.

(b) Subsection (a) is in the nature of remedial legislation and it is the legislative intent that it be given a liberal construction.



§ 20-2-220 - Authority of deputy and assistant secretaries of state.

An act of a deputy or regular assistant of the secretary of state in the secretary of state's behalf under this part shall be deemed the equivalent of the act of the secretary of state; provided, that the deputy or assistant signs the name of the secretary of state by the secretary of state as the deputy or assistant so that the record will show the party acting for the secretary of state and that such party was a deputy of or regular assistant to the secretary of state.



§ 20-2-221 - "Person" defined.

As used in §§ 20-2-222 -- 20-2-225, "person" includes an individual, executor, administrator or other personal representative, or a corporation, partnership, association or any other legal or commercial entity, whether or not a citizen or domiciliary of this state and whether or not organized under the laws of this state.



§ 20-2-222 - Personal jurisdiction based upon enduring relationship.

A court may exercise personal jurisdiction over:

(1) A person domiciled in, organized under the laws of, or maintaining the person's principal place of business in, the state as to any claim for relief; or

(2) A person who is a party to an action of divorce, annulment or separate maintenance when the parties have lived in the marital relationship within this state, notwithstanding one party's subsequent departure from this state, as to all obligations arising for alimony, custody, child support, child visitation or marital dissolution agreement, if the other party to the marital relationship continues to reside in this state.



§ 20-2-223 - Personal jurisdiction based on conduct.

(a) A court may exercise personal jurisdiction over a person, who acts directly or indirectly, as to a claim for relief arising from the person's:

(1) Transacting any business in this state;

(2) Contracting to supply services or things in this state;

(3) Causing tortious injury by an act or omission in this state;

(4) Causing tortious injury in this state by an act or omission outside this state of the person who regularly does or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered, in this state;

(5) Having an interest in, using or possessing real property in this state;

(6) Contracting to insure any person, property or risk located within this state at the time of contracting; or

(7) Conduct as a director or officer of a domestic corporation or the conduct of a domestic corporation while the person held office as a director or officer.

(b) When jurisdiction over a person is based solely upon this section, only a claim for relief arising from acts enumerated in this section may be asserted against that person.



§ 20-2-224 - Service outside the state.

When the exercise of personal jurisdiction is authorized by §§ 20-2-221 -- 20-2-223, this section and § 20-2-225, service may be made outside this state in the manner provided by the Tennessee rules of civil procedure or as otherwise provided by law.



§ 20-2-225 - Other bases of jurisdiction unaffected -- Jurisdiction whenever permitted by constitution.

A court of this state may exercise jurisdiction:

(1) On any other basis authorized by law; or

(2) On any basis not inconsistent with the constitution of this state or of the United States.



§ 20-2-226 - Service on the secretary of state--Collection of fee.

The secretary of state shall collect a fee of twenty dollars ($20.00) each time process is served on the secretary of state under this chapter, or pursuant to the convention on the service abroad of judicial and extrajudicial documents in civil or commercial matters, signed at The Hague, November 15, 1965, commonly referred to as "The Hague Convention." The party to a proceeding causing service of process is entitled to recover this fee as costs if such party prevails in the proceeding.









Chapter 3 - Lis Pendens

§ 20-3-101 - Filing of abstract -- Effect of not filing.

(a) When any person, in any court of record, by declaration, petition, bill or cross bill, seeks to fix a lien lis pendens on real estate, or any interest in real estate, situated in the county of suit, in furtherance of the setting aside of a fraudulent conveyance, of subjection of property under return of nulla bona, tracing a trust fund, enforcing an equitable vendor's lien, or otherwise, that person shall file for record in the register's office of the county an abstract, certified by the clerk, containing the names of the parties to the suit, a description of the real estate affected, its ownership and a brief statement of the nature and amount of the lien sought to be fixed.

(b) Until the abstract is so filed, so far as concerns the rights of bona fide purchasers and encumbrancers, for value, of the realty, or any interest in the realty, they shall not be affected.



§ 20-3-102 - Duties of register.

It is the duty of the register immediately to file the abstract and to record the abstract in the lien book.



§ 20-3-103 - Termination of action in which filed.

(a) Where the suit, abstract of the claimed lien in which has been filed and recorded, finally terminates, whether on the merits or otherwise, the court may direct the entry on the lien book in the registry of an order respecting the suit made by it, which order, certified by the clerk, shall be presented to the register, who shall immediately note its date and record it on the lien book at the proper place.

(b) Should no such order be entered by the court, it is the duty of the plaintiff or complainant who filed the notice abstract to cause to be noted of record the fact of termination, or, if the claim is satisfied, the satisfaction of the claim, such notation to be attested in writing by the register or the register's deputy.



§ 20-3-105 - Lien on real estate.

(a) When any person in a court of record seeks to fix a lien lis pendens on real estate, or any interest in real estate, and the court in furtherance of the lien issues a restraining order, the restraining order shall be valid for ninety (90) days only unless:

(1) The court orders a longer period of time to apply; or

(2) Bond is given for the value of the property involved by the party seeking the order.

(b) The abstract filed in the register's office pursuant to this part shall contain information relevant to any restraining order and the duration of the restraining order.






Chapter 4 - Venue

Part 1 - Venue of Actions

§ 20-4-101 - Transitory actions.

(a) In all civil actions of a transitory nature, unless venue is otherwise expressly provided for, the action may be brought in the county where the cause of action arose or in the county where the individual defendant resides.

(b) If, however, the plaintiff and defendant both reside in the same county in this state, then the action shall be brought either in the county where the cause of action arose or in the county of their residence.

(c) Where the action is brought either in the county where the cause of action arose or in the county where the defendant resides, process may be sent to another county as in local action, and it shall not be necessary nor required that the defendant be in the county of action either when the action is commenced or during the time between the commencement of the action and service of process.



§ 20-4-102 - District in which tort arose.

(a) When the plaintiff and defendant are both residents of the same county but reside in different districts within the venue of separate courts, a tort action may be brought in the court within the venue of the district where the cause of action arose, and the process may be served in other districts in the county not within the venue of the court.

(b) [Deleted by 2011 amendment.]



§ 20-4-103 - Actions in rem.

In actions commenced by the attachment of property without personal service of process, and in cases where the suit is brought to obtain possession of personal property, or to enforce a lien or trust deed or mortgage, or where it relates to real property, the attachment may be sued out or suit brought in any county where the real property, or any portion of it, lies, or where any part of the personal property may be found.



§ 20-4-104 - Business office of party.

For all civil actions, if the defendant is not a natural person, the action shall be brought in:

(1) The county where all or a substantial part of the events or omissions giving rise to the cause of action accrued;

(2) The county where any defendant organized under the laws of this state maintains its principal office; or

(3) (A) If the defendant is not organized under the laws of this state, the county where the defendant's registered agent for service of process is located; or

(B) If the defendant does not maintain a registered agent within this state, the county where the person designated by statute as the defendant's agent for service of process is located.



§ 20-4-105 - Objection to venue.

If action is brought in the wrong county, it may be prosecuted to a termination, unless abated by plea of the defendant.



§ 20-4-106 - [Repealed.]

HISTORY: Acts 1968, ch. 523, § 1 (17.05); T.C.A., § 20-407, repealed by Acts 2011, ch. 510, § 5, effective October 1, 2011.



§ 20-4-107 - Real property -- State or agency a party.

Notwithstanding any other law or rule of procedure to the contrary, any action the subject matter of which involves real property in which this state, or any agency of this state, is a party, may be properly instituted in any county in which the property is located.



§ 20-4-108 - Construction.

Nothing in this part shall be construed to repeal or modify any other specific or special venue provision of state law.






Part 2 - Change of Venue

§ 20-4-201 - Cases in which venue changeable.

In all civil cases at law where the issue is to be tried by jury, and in all cases of issues in courts of equity directed to be tried by jury, either in the circuit or chancery court, in all civil cases before a judge of the court of general sessions, and in all criminal cases:

(1) The venue may be changed, at any time before trial, upon good cause shown, as prescribed in this part; or

(2) A court may issue an order for a special venire of jurors from another county if in its discretion it determines the action to be necessary to ensure a fair trial.



§ 20-4-202 - One change for each side.

The venue may be changed by the plaintiff or defendant, or both, but not more than once by each, except for causes not in existence when the first change was taken.



§ 20-4-203 - Application for change.

The party applying for a change of venue shall make a statement of facts, in writing, under oath or affirmation, that the party verily believes that, owing to prejudice, or other causes then existing, the party cannot have a fair and impartial trial in the county, or before the general sessions judge, where the cause is pending, the truth of which statement shall, in a court of record, be verified and supported by the oath of at least three (3), and before a general sessions judge, of one (1) or more, respectable and disinterested persons.



§ 20-4-204 - Allowance of change.

If the presiding judge, on due consideration, is of the opinion that the cause set forth is good, and the truth of the cause set forth is evident and credibly supported, the presiding judge shall allow the change asked for.



§ 20-4-206 - Court to which changed -- Special venire.

(a) The change of venue in a court of record shall be made to the nearest adjoining county free from the like exception, whether in the same judicial district or out of it.

(b) Before a general sessions judge, it shall be made to the nearest judge of the court of general sessions of the same county free from like exceptions.

(c) Upon an order for a special venire of jurors from a court other than the court of record, as authorized by § 20-4-201, the jury selection shall be made from the nearest adjoining county free from the like exception, whether in the same judicial district or out of it.



§ 20-4-207 - Costs of change.

The party applying for a change of venue shall, in the cases referenced in this part, pay the cost of the transcript and transmission of paper; and, in the discretion of the court, the applicant may be required to give bond, or additional bond, for costs.



§ 20-4-208 - Incompetency of judge.

(a) As a further provision to prevent delay in cases of incompetency, it is the duty of the circuit court judges and chancellors, whenever there is a cause before one (1) of them, in which the circuit court judge or chancellor is interested, at the request of the opposite party, to transfer the cause to any court in an adjoining district or division that the adverse party may choose; and the original papers, with a certified copy of all orders, shall be immediately transmitted to the court to which the venue is changed.

(b) Where the judge of any court of law or chancery is incompetent, from any other cause, to try the cause, upon application of either of the parties to the suit, the suit shall be transferred to the nearest court having jurisdiction of such cases where like incompetency does not exist.



§ 20-4-209 - Transmission of records.

When a change of venue is directed, the clerk of court shall make a transcript of all the minutes, orders and proceedings in the cause, duly certified, and envelope the transcript, together with all the original papers, in a strong wrapper, securely sealed and safely deliver or transmit the package by messenger, registered mail or express to the clerk of the court to which the venue has been changed.



§ 20-4-210 - Expense of transmitting records.

The clerk or messenger delivering the packages will be entitled to five cents (5cent(s)) a mile, going and returning, and tolls and ferriages, to be paid in advance by the party applying for the change of venue. If these expenses are paid by the opposing party, they will be taxed in the bill of costs against the opposing party's adversary.



§ 20-4-211 - Expenses relating to jury.

When a change of venue in any case, either civil or criminal, is ordered by the circuit or criminal courts of this state from one (1) county to another, the jury fees, in trying the case, shall be paid by the county from which the case is sent, and the fees of the officers summoning jurors in cases where the venue is changed shall be accordingly taxed and certified by the clerk in civil cases, and also by the judge and district attorney general in criminal cases, in the same manner as the fees are otherwise certified by law.









Chapter 5 - Abatement and Survival of Actions

§ 20-5-101 - No abatement where cause survives.

Actions do not abate by the death or other disability of either party, or by the transfer of any interest in the action, if the cause of action survives or continues.



§ 20-5-102 - Actions surviving death of party.

No civil action commenced, whether founded on wrongs or contracts, except actions for wrongs affecting the character of the plaintiff, shall abate by the death of either party, but may be revived; nor shall any right of action arising hereafter based on the wrongful act or omission of another, except actions for wrongs affecting the character, be abated by the death of the party wronged; but the right of action shall pass in like manner as the right of action described in § 20-5-106.



§ 20-5-103 - Causes surviving death of tort-feasor.

(a) In all cases where a person commits a tortious or wrongful act causing injury or death to another, or property damage, and the person committing the wrongful act dies before suit is instituted to recover damages, the death of that person shall not abate any cause of action that the plaintiff would have otherwise had, but the cause of action shall survive and may be prosecuted against the personal representative of the tort-feasor or wrongdoer.

(b) The common law rule abating such actions upon the death of the wrongdoer and before suit is commenced is abrogated.

(c) This section shall not apply to actions for wrongs affecting the character of the plaintiff.



§ 20-5-104 - Revival by or against heirs.

If no person will administer on the estate of a deceased plaintiff or defendant, the suit may be revived by or against the heirs of the decedent.



§ 20-5-105 - Revival by or against successor in interest.

If the decedent has parted with the decedent's interest pending the suit, it may be revived by or against the successor in interest instead of the representative or heir.



§ 20-5-106 - Injury resulting in death -- Succession to cause of action -- Beneficiary who is minor or legally incompetent.

(a) The right of action that a person who dies from injuries received from another, or whose death is caused by the wrongful act, omission, or killing by another, would have had against the wrongdoer, in case death had not ensued, shall not abate or be extinguished by the person's death but shall pass to the person's surviving spouse and, in case there is no surviving spouse, to the person's children or next of kin; to the person's personal representative, for the benefit of the person's surviving spouse or next of kin; to the person's natural parents or parent or next of kin if at the time of death decedent was in the custody of the natural parents or parent and had not been legally surrendered or abandoned by them pursuant to any court order removing such person from the custody of such parents or parent; or otherwise to the person's legally adoptive parents or parent, or to the administrator for the use and benefit of the adoptive parents or parent; the funds recovered in either case to be free from the claims of creditors.

(b) In any case involving a beneficiary who is a minor or who is legally incompetent, if the court finds it is in the best interest of the beneficiary, the court in its discretion may authorize all or any portion of the funds recovered for the beneficiary to be added to any trust or trusts established for the benefit of the beneficiary, wherever situated, whether the trust was created by the person whose death was caused by the wrongful action or omission or by any other person. The funds recovered shall be for the benefit of the beneficiary and shall be free from the claims of creditors.

(c) (1) Notwithstanding any other law to the contrary, the right to institute and the right to collect any proceeds from a wrongful death action granted by this section to a surviving spouse shall be waived, if the children or next of kin establish the surviving spouse has abandoned the deceased spouse as described in § 36-4-101(a)(13) or otherwise willfully withdrawn for a period of two (2) years.

(2) If the period of two (2) years has passed since the time of abandonment or willful withdrawal, then there is created a rebuttable presumption that the surviving spouse abandoned the deceased spouse for purposes of this section.

(3) In an action under this section, the child or next of kin shall serve the surviving spouse with process as provided in the rules of civil procedure or by constructive service as may otherwise be provided by law.

(d) As used in this section, "person" includes a fetus that was viable at the time of injury. A fetus shall be considered viable if it had achieved a stage of development wherein it could reasonably be expected to be capable of living outside the uterus.



§ 20-5-107 - Prosecution of action by representative or surviving spouse or next of kin.

(a) The action may be instituted by the personal representative of the deceased or by the surviving spouse in the surviving spouse's own name, or, if there is no surviving spouse, by the children of the deceased or by the next of kin; also, without the consent of the personal representative, either may use the personal representative's name in bringing and prosecuting the suit, on giving bond and security for costs, or in the form prescribed for paupers. The personal representative shall not, in such case, be responsible for costs, unless the personal representative signs the prosecution bond in an individual capacity.

(b) In no event shall a parent be permitted to recover through an action commenced pursuant to subsection (a) until all child support arrearages, together with interest on the child support arrearages, at the legal rate of interest computed from the date each payment was due, have been paid in full to the parent ordered to receive the support or to the parent's estate if deceased.

(c) Notwithstanding any law to the contrary, a parent who has intentionally refused or neglected to pay any support for a child for a two-year period, or for the life of the child, whichever is less, when subject to a court order requiring the payment of child support and who has intentionally refused or neglected to contact the child or exercise visitation during such period, shall not be permitted to recover through an action commenced pursuant to subsection (a) and § 20-5-106.

(d) Nothing in this section shall be construed to prevent the institution of an action by a child with respect to the death of a parent.

(e) (1) Notwithstanding any other law to the contrary, the right to institute and the right to collect any proceeds from a wrongful death action granted by this section to a surviving spouse shall be waived, if the children or next of kin establish the surviving spouse has abandoned the deceased spouse as described in § 36-4-101(a)(13) or otherwise willfully withdrawn for a period of two (2) years.

(2) If the period of two (2) years has passed since the time of abandonment or willful withdrawal then there is created a rebuttable presumption that the surviving spouse abandoned the deceased spouse for purposes of this section.

(3) In an action under this section, the child or next of kin shall serve the surviving spouse with process as provided in the Tennessee Rules of Civil Procedure or by constructive service as may otherwise be provided by law.

(4) In no event shall any action for wrongful death abate, or the statute of limitations bar, an action solely as a result of a finding the surviving spouse's rights are waived. Instead the court shall substitute the proper party.



§ 20-5-108 - Continuation of decedent's action.

(a) If the deceased had commenced an action before the deceased's death, it shall proceed without necessity of revivor.

(b) The damages shall go to the surviving spouse and next of kin free from the claims of creditors.



§ 20-5-110 - Action for death of spouse.

(a) A suit for the wrongful killing of the spouse may be brought in the name of the surviving spouse for the benefit of the surviving spouse and the children of the deceased, in the name of the administrator of the deceased spouse or in the name of the next of kin of the spouse.

(b) The surviving spouse may effect a bona fide compromise in such a suit or right of action and may execute a valid release that shall be binding upon all the children of the deceased or next of kin of the deceased.

(c) (1) Notwithstanding any other law to the contrary, the right to institute and the right to collect any proceeds from a wrongful death action granted by this section to a surviving spouse shall be waived, if the children or next of kin establish the surviving spouse has abandoned the deceased spouse as described in § 36-4-101(a)(13) or otherwise willfully withdrawn for a period of two (2) years.

(2) If the period of two (2) years has passed since the time of abandonment or willful withdrawal then there is created a rebuttable presumption that the surviving spouse abandoned the deceased spouse for purposes of this section.

(3) In an action under this section, the child or next of kin shall serve the surviving spouse with process as provided in the Tennessee Rules of Civil Procedure or by constructive service as may otherwise be provided by law.

(4) A release entered into pursuant to this section by the surviving spouse shall be binding as provided in subsection (b), unless a copy of an order finding waiver of rights pursuant to this section was served or delivered to the released parties prior to the execution of the release or distribution of funds, whichever occurs first. However, a court of competent jurisdiction, upon motion of the children or next of kin, may grant injunctive relief after notice to the released parties and to the surviving spouse. The party or parties seeking the release shall not be required to answer or otherwise defend any such action.



§ 20-5-111 - Death of beneficiary before action.

Death of a primary beneficiary, after the death of one so injured and before suit is brought, shall not work a loss of cause of action, which shall be deemed to survive in behalf of those who, after the beneficiary, are the next of kin of the decedent.



§ 20-5-112 - Death of beneficiary during action.

No suit for personal injuries or death from a wrongful act, in any of the courts of this state, whether on appeal or otherwise, and whether in an inferior or appellate court, shall abate or be abated, because or on account of the death of the beneficiary or beneficiaries for whose use and benefit the suit was brought, and the suit shall be proceeded with to final judgment, as though the beneficiary or beneficiaries had not died, for the use and benefit of the next of kin of the deceased beneficiary.



§ 20-5-113 - Damages recoverable in wrongful death.

Where a person's death is caused by the wrongful act, fault or omission of another and suit is brought for damages, as provided for by §§ 20-5-106 and 20-5-107, the party suing shall, if entitled to damages, have the right to recover for the mental and physical suffering, loss of time and necessary expenses resulting to the deceased from the personal injuries, and also the damages resulting to the parties for whose use and benefit the right of action survives from the death consequent upon the injuries received.



§ 20-5-114 - Death of executor or administrator.

When any sole executor or administrator is plaintiff or defendant and dies, the suit may be revived by or against the executor, administrator de bonis non or other successor in the interest of the decedent.



§ 20-5-116 - Party substituted in revivor.

Suit abated by the death of either party may be revived by or against the heir, personal representative, guardian or assign, as the case may be, who may be legally entitled to the decedent's place in the subject matter of the litigation.



§ 20-5-117 - Death of nominal plaintiff.

Where a suit is commenced in the name of one person for the use of another and the nominal plaintiff dies, the suit may be prosecuted without a revivor, as if the death had not happened.



§ 20-5-120 - Automobile liability insurance carrier negligent in failing to settle claim against insured -- Survival of action -- Assignment of right of action for benefit of creditors.

(a) Any cause of action belonging to an insured person against the insured's automobile liability insurance carrier, based upon the negligence or bad faith of the insurance carrier in failing or refusing to settle any claim against the insured person within the limits of the insured's automobile liability insurance policy, shall survive the death of the insured person and shall pass to the insured's personal representative.

(b) Any cause of action within the purview of subsection (a) shall by operation of law be assigned to and be an asset belonging to any trustee in bankruptcy, receiver or other person acting in a representative capacity for the creditors of the insured person, and the cause of action may be filed and maintained by the trustee, receiver or other person acting in a representative capacity for the creditors of the insured person in the trustee's, receiver's or representative's own name as the representative in any court having jurisdiction and venue of the cause of action against the automobile liability insurance carrier of the insured person.

(c) No action within the purview of subsection (a) now pending or hereafter filed in any court of this state shall be abated or dismissed by any court upon the grounds that the action is or was not assignable by the insured person to one (1) of the persons or class of persons as set out in subsections (a) and (b).






Chapter 6 - Pleadings

Part 1 - General Provisions

§ 20-6-101 - Scope of chapter.

The pleadings described in this chapter apply to all actions at law and to all legal proceedings for the redress of civil injuries in which pleadings are necessary and not otherwise expressly prescribed.



§ 20-6-103 - Use of recycled paper.

(a) The general assembly finds and declares that there is a need to expand upon existing laws that foster the effective and efficient management of solid waste by requiring that certain documents submitted by attorneys to courts of record be submitted on recycled paper. The general assembly further finds that the expanded use of recycled paper will protect and enhance the environment and the health and safety of the citizens of this state.

(b) As used in this section, unless the context otherwise requires:

(1) "Document" means a pleading or other paper submitted as an appendix to a pleading by an attorney, if the document is required or permitted to be filed with a clerk of a court of record concerning an action to be commenced or that is pending before a court of record;

(2) "Post-consumer waste" includes a product generated by a business or consumer that has served its intended end use and that has been separated from solid waste for the purpose of collection, recycling and disposition; and

(3) "Recycled paper" means paper with not less than fifty percent (50%) of its total weight consisting of secondary and post-consumer waste and with no less than ten percent (10%) of the total weight consisting of post-consumer waste.

(c) An attorney may not submit a document to a court of record after January 1, 1995, unless the document is submitted on recycled paper. This section applies to all papers appended to each document.

(d) The procedures adopted to implement this section shall not impede the conduct of court business or create grounds for an additional cause of action or sanction.

(e) A court of record may not refuse a document solely because of a failure to use recycled paper.

(f) Nothing in this section may be construed to apply to:

(1) Photographs;

(2) An original document that was prepared or printed prior to January 1, 1995;

(3) A document that was not created at the direction or under the control of the submitting attorney; or

(4) A facsimile copy otherwise permitted to be filed with a court of record instead of an original document; provided, that if the original is also required to be filed, the original shall be submitted in compliance with this section.

(g) This section is not applicable if recycled paper is not readily available.






Part 2 - Declarations

§ 20-6-201 - Successive actions.

Successive actions may be maintained on the same contract or transaction whenever, after the former action, a new cause of action arises therefrom.



§ 20-6-202 - Actions on bonds.

In actions upon penal bonds or other writings for the nonperformance of any covenant or agreement contained in the penal bonds or other writings, the plaintiff may assign as many breaches as the plaintiff deems proper, and verdict and judgment may be rendered for such of the breaches as the plaintiff may prove; or, if judgment is rendered for the plaintiff on demurrer or by default, a writ of inquiry of damages shall be awarded.






Part 3 - Defensive Pleas

§ 20-6-306 - Claims for contractual attorney fees.

(a) If a plaintiff voluntarily dismisses an action while a counterclaim is pending for contractual attorney fees, and if the plaintiff does not timely recommence the action, the court, upon proper showing, may order that the counterclaimant is the prevailing party for the purpose of recovering contractual attorney fees.

(b) This section shall only apply if the contract clause providing for attorney fees applies equally to all parties to the contract.






Part 4 - Setoff

§ 20-6-401 - Setoff by co-maker or surety.

A co-maker or surety, when sued alone, may, with the consent of the co-maker's or surety's co-maker or principal, use, by way of setoff, any of the debts or demands, held by the co-maker or principal against the plaintiff at the commencement of the action, and matured when offered in setoff, but the plaintiff may meet it in the same way as if made by the co-maker or principal who originally held the debts or demands.



§ 20-6-402 - Costs on equal demands.

On a plea of setoff or recoupment, if the demand of defendant equals the demand of the plaintiff, judgment for all costs is to be rendered for defendant.



§ 20-6-403 - Judgment molded to facts.

When there are several defendants, the verdicts and judgments, whether the pleadings by them are joint or several, shall be molded according to the facts and to meet the exigencies of the case.









Chapter 7 - Continuances

§ 20-7-101 - Grounds -- Timing.

Continuances are regulated by this chapter, and may always be granted by the court, upon good cause shown, in any stage of the action.



§ 20-7-102 - Consent of parties.

Any cause may be continued by mutual consent of the parties when approved by the court, or on sufficient cause shown by affidavit.



§ 20-7-103 - Terms on which granted.

The court, in so entering or in granting continuances, may impose terms upon the party at whose instance the cause has been continued, by making the party pay costs, or otherwise, as may best further the progress of the cause and the ends of justice.



§ 20-7-104 - Judgment for costs.

If a continuance is granted on payment of costs, the court shall enter judgment and award execution for the costs.



§ 20-7-105 - Death of party during continuance.

The death of a party shall not prevent a trial at the term at which the cause is revived.



§ 20-7-106 - Member of general assembly as attorney, party or witness in case.

Upon the motion of a member of the general assembly qualified to make such motion under this section, or the member's attorney or representative, any court, constituted under the laws of this state, any administrative board or commission or other agency authorized to conduct hearings shall grant a continuance or postponement of the proceedings, at any stage of the action, if it is shown that an attorney, party or material witness is a member of the general assembly and that:

(1) The general assembly is in annual regular session or special session; or

(2) The attorney, party or material witness would be required to be absent from any meeting of a legislative committee while the general assembly is not in session if a continuance is not granted.






Chapter 8 - Trial Dockets

§ 20-8-101 - Priority of causes.

(a) The clerk shall enter causes upon the clerk's trial docket in the order in which they become ready for trial, giving the cause first ready for trial, either by due course of law or consent of parties, priority of position on the docket.

(b) If a number of causes become ready for trial at the same time, they shall be entered on the docket in the order of their commencement.



§ 20-8-102 - Style of case not to be changed by clerk.

The clerk of the court shall not change the style of any cause, or papers in the cause, without permission of the chancellor or judge presiding, after the cause has been docketed.



§ 20-8-103 - Order of trial.

Causes, except those given preference by law, thus docketed shall be tried and disposed of in their order, unless the parties consent to a different arrangement or rules of practice otherwise provide.



§ 20-8-104 - Apportionment of causes.

The court may, in its discretion, direct the clerk to apportion the causes for as many days of the term as may be deemed necessary for their trial and disposition. This apportionment shall not affect legal priority.



§ 20-8-105 - Public causes advanced on docket.

It is the duty of the court to advance upon the docket causes the decision of which directly involves questions concerning the public revenues, whether of state, county or municipality, questions concerning the boundaries of counties, towns or cities, or concerning public officers as to their eligibility, qualifications or appointment, or their lawful functions, so that such cause may be heard and determined with the least delay consistent with the proper investigation of such causes upon their merits.



§ 20-8-106 - Time for trial of cases involving state.

The trial judge of any of the courts of law or equity shall appoint any time that the judge deems proper for the trial of any civil cause in which the state is a party in interest, directly or in any other way. The cause may be so specifically set for trial, without reference to its relative position on the docket.






Chapter 9 - Trial

Part 1 - Recording

§ 20-9-101 - Appointment of court reporter.

Upon the trial of any cause or proceeding in any court of record, upon the request of either party, the judge of such court shall appoint a competent court reporter, who shall first be duly sworn to make a true, impartial and complete stenographic report of all the oral testimony given in trial of the cause or proceeding, as well as the rulings of the judge.



§ 20-9-103 - Compensation of court reporter.

The party alone at whose instance the court reporter was employed shall be responsible for the court reporter's compensation for the work done by the court reporter.



§ 20-9-104 - Tape recording of proceedings.

It is lawful for attorneys representing parties in proceedings in any of the courts of this state to use tape recorders as an aid in making notes of the proceedings.






Part 2 - Jurors

§ 20-9-201 - Calling names of jurors.

In all civil causes, before the jury is sworn, the clerk shall call over the names of the jury in the panel, in the presence and hearing of the parties and their counsel.



§ 20-9-202 - Delays in trial -- Other business.

Pending the trial of any cause in any court at intervals in which jurors are being summoned, or the progress of the trial is otherwise delayed, the court may proceed with the other business of the court, but so as not to delay the cause on trial.



§ 20-9-203 - Disability of juror.

(a) If, after the jury is impaneled, and before verdict, a juror becomes sick or otherwise disabled so as to be unable to perform jury duty, the juror may be discharged by the court. In such case, unless otherwise arranged by the parties, the vacancy may be filled and the trial commenced anew, or the court may, in its discretion, order the jury to be discharged and a new one impaneled.

(b) In case of the disability of a juror or jurors, under this section, the cause may be tried and determined, by consent of parties, by the remaining jurors.






Part 3 - Arguments

§ 20-9-301 - Opening statements -- Right of parties to make.

In all actions of a civil or criminal nature tried before a jury, all parties to the action shall have the right prior to the presentation of any evidence in the case to make an opening statement to the court and jury setting forth their respective contentions, views of the facts and theories of the lawsuit.



§ 20-9-302 - Declaration may be read to jury.

In the trial of any civil suit, counsel shall be permitted to read the counsel's entire declaration, including the amount sued for, to the jury at the beginning of the lawsuit, and may refer to the declaration in argument or summation to the jury.



§ 20-9-303 - Demonstrative evidence permitted in argument.

In the trial of any civil suit, counsel for either party shall be permitted to use a blackboard, models or similar devices, also any picture, plat or exhibit introduced in evidence, in connection with the counsel's argument to the jury for the purpose of illustrating the counsel's contentions with respect to the issues that are to be decided by the jury; provided, that counsel shall not, in writing, present any argument that could not properly be made orally.



§ 20-9-304 - Monetary value of pain and suffering permitted in argument.

In the trial of a civil suit for personal injuries, counsel shall be allowed to argue the worth or monetary value of pain and suffering to the jury; provided, that the argument shall conform to the evidence or reasonable deduction from the evidence in such case.






Part 4 - Dismissal

§ 20-9-401 - Dismissal against part of defendants.

The plaintiff may, at any time during the pendency of an action, dismiss as to any one (1) or more of the defendants and proceed against the others.






Part 5 - Deliberation and Verdict

§ 20-9-501 - Charge to jury in writing.

On the trial of all civil cases, it is the duty of the judge before whom the civil case is tried, at the request of either party, plaintiff or defendant, to reduce every word of the judge's charge to the jury to writing before it is delivered to the jury, and all subsequent instructions that may be asked for by the jury, or that may be given by the judge, shall, in like manner, be reduced to writing before being delivered to the jury.



§ 20-9-502 - Verdict applied to good count.

If any counts in a declaration are good, a verdict for entire damages shall be applied to such good counts.



§ 20-9-503 - Scope of general verdict.

A general verdict, although it may not in terms answer every issue joined, is nevertheless held to embrace every issue, unless exception is taken at the term at which the verdict is rendered.



§ 20-9-504 - Value omitted from verdict.

If the verdict in an action for specific personal property omits to find the value of the articles, the court may award a writ of inquiry to ascertain the value.



§ 20-9-505 - Verdict for part of property.

If, on an issue embracing several articles, the verdict is for part only, it is not error, but the title or claim to those articles omitted is barred.



§ 20-9-506 - Time for decision in nonjury cases.

When any judge of any district tries a case without the intervention of a jury, whether the judge is required to reduce the judge's finding of facts to writing or not, the judge shall be required to render the judge's decision and have judgment entered in the case within sixty (60) days from the completion of the trial.



§ 20-9-508 - Poll of jury on request.

The trial judges in all courts of record in which suits are tried by juries, in both criminal and civil cases, shall be required to poll the jury on application of either the state or the defendant in criminal cases and either the plaintiff or the defendant in civil cases, without exception.



§ 20-9-509 - Poll of jury in open court -- Persons present.

(a) The juries shall not be polled otherwise than in open court.

(b) (1) In felony cases they shall not be polled unless the defendant is present in open court.

(2) In all other cases, the respective parties, either the state or the defendant in criminal cases or the plaintiff or the defendant in civil cases, may waive their presence at the time the jury is polled.



§ 20-9-510 - Submission of exhibits to jury.

The trial judge in civil cases may, in the judge's discretion, on motion of either party, upon the judge's own motion or on request by the jury, submit all exhibits admitted in evidence to the jury for the jury's consideration during deliberations on the jury's verdict.






Part 6 - Tennessee Court Reporter Act of 2009

§ 20-9-601 - Short title -- Legislative findings and declarations.

(a) This part shall be known and may be cited as the "Tennessee Court Reporter Act of 2009."

(b) The general assembly finds and declares that it is the policy of the state to promote the skill, art and practice of court reporting in order to assure that court reporters possess the necessary skills and qualifications and that a board be established to prescribe the qualifications of court reporters and to issue licenses to persons who demonstrate their ability and fitness for the licenses. This part is intended to establish and maintain a standard of competency for individuals engaged in the practice of court reporting and for the protection of the public, in general, and for the litigants whose rights to personal freedom and property are affected by the competency of court reporters. The examination, licensing and supervision of the conduct and proficiency of court reporters are integrally related to the effective, impartial and prompt operation of the judicial system of the state.



§ 20-9-602 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the Tennessee board of court reporting;

(2) "Court reporting" means the making of a verbatim record by means of manual shorthand, machine shorthand, closed microphone voice dictation silencer or by electronic recording of any testimony given under oath before or for submission to, any court, referee or court examiner, by any board, commission or other body or in any other proceeding where a verbatim record is required. The taking of a deposition is the making of a verbatim record. "Court reporting" does not include the following:

(A) Tape recordings made by attorneys or their agents under § 20-9-104, or use of video equipment and recordings by attorneys or their agents representing parties in any court proceeding, administrative law proceeding, deposition or any other proceeding;

(B) Use of tape recorders and video equipment and recordings by judges, court officers and employees, administrative agency officials and employees, and officials and employees of any board, commission or other body; and

(C) Attorneys conducting discovery in compliance with Rules 28, 29 and 30 of the Tennessee Rules of Civil Procedure. The written stipulation pursuant to Rule 29 shall state the licensure status, as prescribed by this part, of the person before whom the deposition is taken; and

(3) "Licensed court reporter" or "LCR" means any person licensed pursuant to this part to practice court reporting. Licenses shall indicate the method or methods in which the applicant has successfully passed examination of the organization or organizations approved by the Tennessee board of court reporting.



§ 20-9-603 - Licensure requirement -- Court reporter not required at all proceedings -- Exceptions.

(a) No person, except as otherwise provided by law, shall practice or attempt to practice court reporting in this state or hold the person out as a court reporter unless the person is a licensed court reporter.

(b) Nothing in this part shall be construed to require a court reporter at any court proceeding, administrative proceeding, deposition or any other proceeding. In the event a court reporter is retained for a proceeding, then the court reporter shall be licensed under this part.

(c) Notwithstanding any law to the contrary, a licensed court reporter is not required to be a notary public to record any court proceeding, administrative law proceeding, deposition or any other proceeding. A transcript taken and submitted by a licensed court reporter is not required to be notarized. A licensed court reporter is authorized to administer oaths and swear in witnesses.

(d) This part shall not apply to court reporting services paid for by a federal agency or other instrumentality of the United States.

(e) This part shall not apply to court reporting services provided pursuant to title 40.



§ 20-9-604 - Creation of Tennessee board of court reporting.

(a) There is created the Tennessee board of court reporting, which shall be attached to the department of commerce and insurance, division of regulatory boards, which is authorized to administer all the administrative functions and duties of the board, except those discretionary regulatory duties and powers vested by law in the board members.

(b) (1) The board shall be comprised of seven (7) members, as follows:

(A) One (1) circuit or chancery court judge;

(B) Two (2) attorneys licensed to practice in the state;

(C) Two (2) freelance court reporters who practice machine shorthand;

(D) One (1) court reporter who practices any method of court reporting; and

(E) One (1) freelance court reporter who practices electronic court reporting, closed microphone voice dictation silencer reporting or manual shorthand reporting (pen).

(2) All court reporter members shall be licensed pursuant to this part; provided, however, that the initial court reporters appointed shall not be required to be licensed pursuant to this part until July 1, 2010.

(c) All members of the board shall be citizens of the United States and this state. The initial terms shall begin July 1, 2009, and all appointments shall be made by the governor prior to July 1 of each year for which appointments are to be made. The court reporter members may be appointed from lists of qualified persons submitted by interested court reporter groups, including, but not limited to, the Tennessee Court Reporters Association. The governor shall consult with such groups before making any appointments to the board.

(d) The initial members shall serve the following terms as designated by the governor:

(1) Three (3) members shall serve for two (2) years;

(2) Two (2) members shall serve for three (3) years; and

(3) Two (2) members shall serve for four (4) years.

(e) Subsequent terms of office shall be for four (4) years. No member shall serve more than two (2) consecutive terms. In the event of a vacancy, the governor shall fill the vacancy for the unexpired term. Each member shall serve until a successor is duly appointed and qualified.

(f) At its first meeting each calendar year, the board shall elect a chair, vice chair and secretary from its membership. No member shall be elected to serve more than two (2) consecutive years in the same office.

(g) After the initial appointments have been made, the board shall meet during July 2009, or as soon thereafter as practicable, for the purpose of organizing and transacting business. Thereafter, the board shall meet not less than twice annually and as frequently as deemed necessary by the chair or a majority of the members. The board shall meet at a time and place designated by the board. A quorum shall consist of four (4) members.

(h) Board members shall receive travel expenses according to the rules promulgated by the department of finance and administration and approved by the attorney general.



§ 20-9-605 - Duties and responsibilities of the board.

The board shall have the duty and responsibility to:

(1) Act on matters concerning competency licensure only and the process of granting, suspending, reinstating and revoking a license;

(2) Establish and maintain requirements for the ethical behavior of court reporters, including, but not limited to, conflict of interest provisions, inappropriate relationships with a party or a party's attorney and failure to honor a contract or commitment to furnish transcripts;

(3) Establish a procedure for the investigation of complaints against licensed court reporters;

(4) Set a fee schedule for granting licenses and renewals of licenses;

(5) Maintain a current registry of licensed court reporters and a current registry of temporarily licensed court reporters. Registries shall be matters of public record;

(6) Maintain a complete record of all proceedings of the board;

(7) Adopt continuing education requirements no later than October 1, 2010. Requirements shall be implemented no later than January 1, 2011;

(8) Determine the content of and administer examinations to be given to applicants for licensure as licensed court reporters and issue numbered licenses to applicants found qualified;

(9) Maintain records of its proceedings and a registry of all persons licensed by the board, which shall be a public record and open to inspection; and

(10) In the event funds are available to the board from fees after expenses, study and, if feasible, establish the transcript reimbursement fund to assist indigent parties in obtaining transcripts.



§ 20-9-606 - Complaints -- Remedies.

(a) All complaints shall be in writing, signed by the person making the complaint, and addressed to the chair of the board. All complaints shall contain the name and address of the person against whom the complaint is brought and a description of the conduct giving rise to the complaint. Complaints shall be submitted within ninety (90) days of the conduct complained about, and a copy shall be provided to the licensed court reporter within five (5) business days of receipt by the board. The copy shall be sent by certified mail or by such other means of delivery to ensure that the licensed court reporter charged in the complaint receives actual notice. After investigation of the charges, the board shall determine if a hearing is warranted, dismiss the complaint, or take other action the board deems appropriate. Any hearing deemed warranted shall be conducted in accordance with the contested cases provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The board may, when it deems appropriate, seek civil remedies at law or equity to restrain or enjoin any unauthorized practice or violation of this part.



§ 20-9-607 - Rules and regulations.

The board shall promulgate rules and regulations necessary to implement, administer and otherwise effectuate the purposes of this part. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The rules and regulations shall be published in the standards of professional practice and made available to all licensees.



§ 20-9-608 - Fines for practicing court reporting without a license.

After January 1, 2011, any person who undertakes or attempts to undertake the practice of court reporting for remuneration without first having procured a license, who knowingly presents or files false information with the board for the purpose of obtaining a license or who violates this part shall be subject to a civil fine not exceeding five hundred dollars ($500). Each day's violation is a separate offense. A person who is not licensed may not bring or maintain an action to recover fees for court reporting services that the person performed in violation of this part.



§ 20-9-609 - Qualification for licensure -- Use of court reporter's license number not authorized unless transcript produced by licensee or under licensee's supervision -- Licensee suspension of revocation for violation.

(a) To be licensed as a court reporter, an applicant shall submit proof of passage of the National Court Reporters Association registered professional reporter examination, the National Verbatim Reporters Association certified verbatim reporter examination, or the American Association of Electronic Reporters and Transcribers certified electronic court reporter examination. Applications for licensure shall be signed and sworn by the applicants and submitted on forms furnished by the board. All applicants who are found qualified to engage in the practice of court reporting pursuant to this part shall be issued a license as a licensed court reporter and an identifying number. The license shall be valid for two (2) years from the date of issuance. Notwithstanding any other law to the contrary, a licensed court reporter shall not be required to be a notary public to administer oaths to witnesses in the performance of their professional duties as a court reporter.

(b) No licensed court reporter may authorize the use of the court reporter's license number on any transcript not produced through the court reporter's personal effort or supervision, or both. Violation of this subsection (b) may be grounds for license suspension or revocation.



§ 20-9-610 - Reciprocal agreements with other entities -- Application for nonresident licenses -- Fees for nonresident application.

(a) The board shall enter into reciprocal agreements with any state, agency or other entity that licenses, certifies or registers court reporters, such as the National Court Reporters Association (NCRA), the National Verbatim Reporters Association (NVRA) or the American Association of Electronic Reporters and Transcribers (AAERT), if the board finds that the state, agency or other entity has substantially the same or more stringent requirements as the board.

(b) The reciprocity agreement shall provide that the board shall license a person who is currently licensed, certified or registered in another state or by another agency or other entity if that state, agency or other entity agrees to license, certify or register any licensees licensed pursuant to this part.

(c) Nonresident court reporters desiring to make a verbatim record of any testimony of a proceeding, the jurisdiction of which is within the courts of this state or where appeal to any court of this state is allowable by law, shall make application for a nonresident license. The applicant shall make application on the same forms as required of other applicants, shall pay a fee in an amount determined by the board and shall present proof that the applicant is a competent licensed court reporter in another state or certified by NCRA, NVRA or AAERT. The board shall issue a nonresident license upon the finding the applicant has met these requirements. The license shall be valid for a period not to exceed two (2) years from the date of issuance. A nonresident court reporter shall reapply for licensure every two (2) years. A licensure fee in an amount determined by the board shall be required.

(d) The board shall establish fees appropriate for processing reciprocal licensing.



§ 20-9-611 - Fees for licensure.

The fees for licensure pursuant to this part shall be established by the board and shall cover a two-year period from the date of issuance or renewal of the license. All licenses shall expire June 30 in the year of expiration and all renewals will be effective July 1; provided, however, an initial license not issued on July 1 shall be valid from the date of issuance until June 30 of the second year from the June 30 preceding the date of issuance. The board shall impose a prorated fee for any license that is for a period less than twenty-four (24) months. All moneys collected pursuant to this part shall be deposited into the board of court reporting fund. All expenses incurred by the board in implementing and administering this part shall be paid out of the fund; provided, that the expenses of the board shall not be in excess of the moneys in the fund. The board may charge and collect the following fees, which shall be deposited into the fund:

(1) An application fee for a temporary or regular license;

(2) An examination fee, if applicable;

(3) A renewal fee for a temporary or regular license;

(4) A reinstatement fee for any application for reinstatement of a temporary or regular license that has been revoked or suspended; and

(5) A late renewal fee for the renewal of a license after the due date, which shall be payment of the renewal fee plus a penalty as set by the board for each month that elapses before payment is tendered; provided, however, that delinquency of more than six (6) months shall result in revocation of licensure.



§ 20-9-612 - License renewal -- Continuing education -- Notification of change of address.

(a) Each person licensed pursuant to this part shall apply for renewal of the license pursuant to dates established by the board. A renewal fee in an amount determined by the board shall be paid for renewal of the license for a two-year period.

(b) The board shall require specific continuing education as a condition for license renewal. In order to maintain licensure, all licensed court reporters and holders of a nonresident certificate will be required to obtain a minimum of two (2.0) continuing education credits over a two-year period in courses approved by the board or in compliance with the continuing education requirements of approved national or state associations. The two-year period will begin on July 1 of the year during which the reporter is initially licensed. No credits may be carried over to the following two-year term.

(c) The board may provide for the late renewal of a license that has lapsed and may require the payment of a late fee or an examination, or both, prior to issuing a renewal license.

(d) Licensees shall notify the board in writing of any change of address within thirty (30) days of the change.



§ 20-9-613 - Applications for grandfathering licensure to practice as court reporter -- Automatic granting of licensure.

(a) Any person who is engaged in the practice of court reporting on or before January 1, 2010, and who:

(1) Provides to the board an affidavit setting forth past education and work experience as a court reporter and:

(A) An affidavit of a judge for whom the person has worked as an official court reporter;

(B) Affidavits of three (3) licensed attorneys; or

(C) Affidavits of two (2) licensed attorneys and one (1) court reporting firm owner, unrelated by blood or marriage to the person, and who have utilized the services of the court reporter or the affidavit of the court reporting firm owner may state that the applicant has engaged in the practice of court reporting, which attest to the court reporter's proficiency in court reporting;

(2) Provides proof of passage of the National Court Reporters Association Registered Professional Reporter examination, the National Verbatim Reporters Association Certified Verbatim Reporter examination, or the American Association of Electronic Reporters and Transcribers Certified Electronic Court Reporter examination; or

(3) Provides proof of a court reporter license issued by any state; provided, that the state has the same or more stringent requirements of this chapter;

and upon payment of a fee in an amount determined by the board, shall be licensed to practice as a court reporter.

(b) (1) Any member in good standing of the Tennessee Court Reporters Association who holds the certified court reporter examination designation on or before January 1, 2010, upon payment of the licensure fee in an amount determined by the board, shall be automatically granted a license pursuant to this part and thereby may practice as a court reporter.

(2) Any member in good standing of the Tennessee Court Reporters Association who holds the certified court reporter designation on or before January 1, 2010, and does not apply for licensure within one (1) year of July 1, 2010, shall be required to pass the licensed court reporter examination and pay applicable licensure fees in order to become a licensed court reporter.

(3) Any member in good standing of the Tennessee Court Reporters Association who holds the registered professional reporter designation, or higher, from the NCRA, NVRA or AAERT on or before January 1, 2010, upon payment of the licensure fee in an amount determined by the board, shall be automatically granted a license pursuant to this part and thereby may practice as a court reporter.

(c) The deadline for receiving applications under subsections (a) and (b) shall be July 1, 2011.

(d) On or before October 1, 2012, any person who provides satisfactory proof that such person graduated from a court reporting program in this state prior to January 1, 2012, shall be licensed to practice as a court reporter.



§ 20-9-614 - Temporary license upon proof of graduation from court reporting program.

Any person who provides to the board satisfactory proof of graduation from a court reporting program or its equivalent shall, upon application to the board on forms approved by the board and payment of a fee in an amount determined by the board, be issued a temporary license to practice as a court reporter. This temporary license shall expire sixty (60) days following the date upon which the next board-approved examination for licensure is given. No more than three (3) additional temporary licenses shall be issued to any applicant who fails to pass the scheduled examination for licensure.



§ 20-9-615 - Inactive status.

The board shall establish an inactive status for persons who are not actively engaged in the practice of court reporting.



§ 20-9-616 - Disposition and disbursement of moneys collected -- Budget -- Contracting for services.

(a) Notwithstanding any other law to the contrary, all moneys collected pursuant to this part shall be deposited in the state treasury in a separate fund to be known as the Tennessee board of court reporting fund.

(b) Disbursements from this fund shall be made solely for the purpose of defraying expenses incurred in the implementation and enforcement of this part.

(c) No such expenses shall be payable from the general fund of the state; except for the initial expenses of the board prior to the collection of licensure fees sufficient to defray such expenses.

(d) Any part of the Tennessee board of court reporting fund remaining at the end of a fiscal year shall not revert to the general fund of the state, but shall be carried forward until expended in accordance with this part.

(e) The board shall budget annually, in advance, its expenditures for programs, services, allocated overhead or chargebacks and other normal operating expenses as determined by the board. These expenditures so established shall be budgeted at the beginning of the fiscal year by the board, not to exceed the fees to be received by the board, including the excesses accumulated in the fund of the board. The commissioner of finance and administration shall inform the board annually, in advance for budgeting purposes, of the allocation of all overhead or chargebacks to the board.

(f) Subject to approval of the comptroller of the treasury and the commissioner of finance and administration, the board may also contract for services to carry out this part.









Chapter 10 - Additur and Remittitur

§ 20-10-101 - Additur.

(a) (1) In cases where, in the opinion of the trial judge, a jury verdict is not adequate to compensate the plaintiff or plaintiffs in compensatory damages or punitive damages, the trial judge may suggest an additur in such amount or amounts as the trial judge deems proper to the compensatory or punitive damages awarded by the jury, or both such classes of damages.

(2) If the additur is accepted by the defense, it shall then be ordered by the trial judge and become the verdict, and if not accepted, the trial judge shall grant the plaintiff's motion for a new trial because of the inadequacy of the verdict upon proper motion being made by the plaintiff.

(b) (1) In all jury trials had in civil actions, after the verdict has been rendered and on motion for a new trial, when the trial judge is of the opinion that the verdict in favor of a party should be increased and an additur is suggested by the trial judge on that account, with the proviso that in case the party against whom the verdict has been rendered refuses to make the additur, a new trial will be awarded, the party against whom such verdict has been rendered may make such additur under protest, and appeal from the action of the trial judge to the court of appeals.

(2) The court of appeals shall review the action of the trial court suggesting an additur using the standard of review provided for in T.R.A.P. 13(d) applicable to decisions of the trial court sitting without a jury. If the court of appeals is of the opinion that the verdict of the jury should not have been increased or that the amount of the additur is improper, but that the judgment of the trial court is correct in all other respects, the case shall be reversed to that extent, and the court of appeals may order remitted all or any part of the additur.



§ 20-10-102 - Remittitur.

(a) In all jury trials had in civil actions, after the verdict has been rendered and on motion for a new trial, when the trial judge is of the opinion that the verdict in favor of a party should be reduced and a remittitur is suggested by the trial judge on that account, with the proviso that in case the party in whose favor the verdict has been rendered refuses to make the remittitur, a new trial will be awarded, the party in whose favor such verdict has been rendered may make such remittitur under protest, and appeal from the action of the trial judge to the court of appeals.

(b) The court of appeals shall review the action of the trial court suggesting a remittitur using the standard of review provided for in T.R.A.P. 13(d) applicable to decisions of the trial court sitting without a jury. If, in the opinion of the court of appeals, the verdict of the jury should not have been reduced, but the judgment of the trial court is correct in other respects, the case shall be reversed to that extent, and judgment shall be rendered in the court of appeals for the full amount originally awarded by the jury in the trial court.



§ 20-10-103 - Remittitur under protest -- Review by supreme court.

(a) If the judgment of the trial court with regard to a remittitur is affirmed in the court of appeals, so that a party is required to make a remittitur or suffer a new trial, as in the judgment of the trial court, or if, by the opinion of the court of appeals, a further or a larger remittitur is required of the party in whose favor the verdict was rendered, or if after the case was tried in the lower court by the trial judge without a jury, or if after the case was tried in the lower court with a jury and no remittitur was suggested by the trial judge, a remittitur is first suggested or required in the court of appeals, on penalty of granting a new trial, then in each and all of these events the party in whose favor the verdict or judgment has been rendered may make the remittitur under protest in the court of appeals, and take the case, by application for permission to appeal, for review upon that point, to the supreme court.

(b) If, in the opinion of the supreme court, the verdict should not have been reduced, and the court of appeals was in error in affirming the action of the trial court as to the remittitur, or if the court of appeals was, itself, in error in suggesting a remittitur for the first time in that court, or in suggesting a further or larger remittitur than that suggested in the trial court, and if the judgment is otherwise correct, the case shall be reversed to that extent, and judgment shall be rendered in the supreme court for the full amount originally awarded by the jury or the trial judge sitting without a jury, as the case may be.






Chapter 11 - Formal Defects in Proceedings

§ 20-11-103 - Defective verdict.

Any defect in entering a verdict where there are different issues, or the verdict is not responsive to the issues, shall be objected to before judgment is entered, or the objection will be considered waived.



§ 20-11-105 - Penal and qui tam actions.

This chapter shall apply to penal and qui tam as well as civil actions.



§ 20-11-108 - General sessions court proceedings on appeal.

In appeals from courts of general sessions, the circuit court shall supply any defect in the proceedings of the inferior jurisdiction, as though the suit had been commenced in the circuit court.



§ 20-11-109 - Copy of lost paper.

If an original process, pleading or paper in a cause is lost or withheld by any person, the court may, at any stage of the suit, authorize its place to be supplied by a copy to be used instead of the original.






Chapter 12 - Costs

§ 20-12-101 - Recovery by successful party.

The successful party in all civil actions is entitled to full costs, unless otherwise directed by law or by a court of record, for which judgment shall be rendered.



§ 20-12-102 - Litigation tax.

Litigation taxes shall be payable as required by §§ 67-4-602 -- 67-4-606. A successful plaintiff in any civil action shall be reimbursed by the defendant for any litigation tax incurred, in the same manner as are costs.



§ 20-12-103 - Copies of records.

The necessary fees paid by the successful party in procuring copies of deeds, bonds, wills or other records filed as part of the testimony shall be taxed in the bill of costs.



§ 20-12-104 - Postage.

Postage or expressage paid by the officers of the court, or by the parties in sending process, depositions and other papers, being part of the record, by mail or express, shall be taxed in the bill of costs.



§ 20-12-105 - Number of witnesses.

(a) Not more than two (2) witnesses called to prove the same fact shall be taxed in any bill of costs against the losing party, except in case of witnesses called to attack or sustain the character of a witness or party.

(b) If more than the number of witnesses allowed are examined in proof of any particular fact, a motion shall be made at the term at which the cause is tried, and the court shall instruct the clerk as to the taxation of costs. The motion shall not be made afterwards without good cause shown.



§ 20-12-106 - Dismissal -- Compromise.

Suits may be dismissed, in writing, out of term time as well as in term, and further costs stopped. If compromised and dismissed before the return day of the original writ, or before the court to which an appeal is taken from the judgment of a court of general sessions, no costs, except the clerk's fee for issuing the writ and the sheriff's fee for serving it, if served, shall be taxed.



§ 20-12-107 - Omitted costs.

Costs omitted in taxing the bills of costs may be retaxed at any time upon application to the court; but if the judgment for costs has been paid, the party against whom the retaxation is asked shall have five (5) days' notice of the application.



§ 20-12-108 - Correction of erroneous taxation.

If the taxation of costs is excessive by charging the costs of witnesses who were not examined or by charging costs to an improper party, or taxing costs contrary to law, or the taxation is otherwise erroneous, the party aggrieved may move the court for a retaxation, setting forth the particulars in which the clerk has erred.



§ 20-12-109 - Charged against real plaintiff.

Where suit is brought in the name of one for the use of another, the person for whose use the action is brought is the real plaintiff, against whom judgment for costs shall be given.



§ 20-12-110 - Dismissal, abatement or discontinuance.

In cases of nonsuit, dismissal, abatement by death of plaintiff or discontinuance, the defendant is the successful party, within the meaning of § 20-12-101.



§ 20-12-111 - Appeal from general sessions court.

If the appeal of the defendant from a judgment of a court of general sessions is dismissed for any cause, the original plaintiff is the successful party, and so of other cases.



§ 20-12-112 - Jurisdictional defects -- Irregular transfer.

Where a suit is dismissed from any court for want of jurisdiction or because it has not been regularly transferred from an inferior to a superior court, the costs shall be adjudged against the party attempting to institute or bring up the cause.



§ 20-12-113 - Abatement of action.

When a plaintiff suffers the plaintiff's action to abate by the death of the defendant or other cause, or where the suit abates by the death of the plaintiff and the plaintiff's representatives fail to revive the action, judgment for costs may be rendered against the plaintiff or representatives in the name of the officers of court, or any of them, and, if against a representative, shall be paid as other claims against the estate.



§ 20-12-114 - Nominal damages recovered.

In civil actions founded upon assault, assault and battery, malicious prosecution, false imprisonment or for the recovery of damages for overflowing of water by the erection of a gristmill or other waterworks of utility, the plaintiff recovers no more costs than damages, unless the recovery exceeds five dollars ($5.00).



§ 20-12-115 - Actions for overflow of water.

In all suits for the recovery of damages occasioned by the overflowing of water by the erection of a dam for a grist or saw mill or other waterworks of utility, the plaintiff, if successful, shall be entitled to full costs, unless the plaintiff's damages do not exceed five dollars ($5.00), in which case the plaintiff shall not recover more costs than damages.



§ 20-12-116 - Usury.

If it appears in the action that usurious interest has been intentionally taken or reserved, the person taking or reserving such usury shall pay full costs.



§ 20-12-117 - Taxation between defendants.

The defendants against whom judgment has been recovered are entitled, as between themselves, to a taxation of the costs of witnesses whose testimony was obtained at the instance of one (1) of the defendants and inured exclusively to the defendant's benefit.



§ 20-12-118 - Cases not expressly covered.

If any case occurs not directly or by fair implication embraced in the express provisions of the law, the court may make such disposition of the costs as, in its sound discretion, may seem right.



§ 20-12-119 - Discretion of judge.

(a) In all civil cases, whether tried by a jury or before the court without a jury, the presiding judge shall have a right to adjudge the cost.

(b) In doing so, the presiding judge shall be authorized, in the presiding judge's discretion, to apportion the cost between the litigants, as in the presiding judge's opinion the equities of the case demand.

(c) (1) Notwithstanding subsection (a) or (b), in a civil proceeding, where a trial court grants a motion to dismiss pursuant to Rule 12 of the Tennessee Rules of Civil Procedure for failure to state a claim upon which relief may be granted, the court shall award the party or parties against whom the dismissed claims were pending at the time the successful motion to dismiss was granted the costs and reasonable and necessary attorney's fees incurred in the proceedings as a consequence of the dismissed claims by that party or parties. The awarded costs and fees shall be paid by the party or parties whose claim or claims were dismissed as a result of the granted motion to dismiss.

(2) Costs shall include all reasonable and necessary litigation costs actually incurred due to the proceedings that resulted from the filing of the dismissed claims, including, but not limited to:

(A) Court costs;

(B) Attorneys' fees;

(C) Court reporter fees;

(D) Interpreter fees; and

(E) Guardian ad litem fees.

(3) An award of costs pursuant to this subsection (c) shall be made only after all appeals of the issue of the granting of the motion to dismiss have been exhausted and if the final outcome is the granting of the motion to dismiss. The award of costs and attorneys' fees pursuant to this section shall be stayed until a final decision which is not subject to appeal is rendered.

(4) Notwithstanding any other provision of this section, the court shall not require a party to pay costs under this section in excess of a combined total of ten thousand dollars ($10,000) in any single lawsuit. Where multiple parties are entitled to recover their costs from a single party under this section and those parties' combined actual costs under this section exceed ten thousand dollars ($10,000), then the court shall apportion the awarded costs to the moving parties in proportion to the amount of each moving party's incurred costs unless agreed otherwise by the moving parties. Nothing in this section shall be construed to limit the award of costs as provided for in other sections of the code or at common law.

(5) This subsection (c) shall not apply to:

(A) Actions by or against the state, other governmental entities, or public officials acting in their official capacity or under color of law;

(B) Any claim that is dismissed by the granting of a motion to dismiss that was filed more than sixty (60) days after the moving party received service of the latest complaint, counter-complaint or cross-complaint in which that dismissed claim was made;

(C) Any claim that the party against whom the motion to dismiss was filed withdrew, or in good faith amended to state a claim upon which relief may be granted; however, this subdivision (c)(5)(C) shall not apply unless a pleading providing notice of the withdrawal or amendment was filed with the court and delivered to the opposing party or parties at least three (3) days before the date set for the hearing of the motion to dismiss or by the deadline for the filing of a response to the motion to dismiss, whichever is earlier. Nothing in this section shall be construed to prevent a party from striking its own motion to dismiss;

(D) Actions by pro se litigants, except where the court also finds that the pro se party acted unreasonably in bringing, or refusing to voluntarily withdraw, the dismissed claim;

(E) Any claim which is a good faith, non-frivolous claim filed for the express purpose of extending, modifying, or reversing existing precedent, law or regulation, or for the express purpose of establishing the meaning, lawfulness or constitutionality of a law, regulation or United States or Tennessee constitutional right where the meaning, lawfulness or constitutionality is a matter of first impression that has not been established by precedent in a published opinion by the Tennessee supreme court, court of appeals, court of criminal appeals, a United States district court in Tennessee, or by the United States supreme court. This subdivision (c)(5)(E) shall not apply unless at the time the successful motion to dismiss was filed the party that made the dismissed claim had specially pleaded in its latest complaint, counter-complaint or cross-complaint that the dismissed claim was made for one (1) of the express purposes listed above and cited the contrary precedent or interpretation the party seeks to distinguish or overcome, or whether the issue to be decided is a matter of first impression as described in this subdivision (c)(5)(E); or

(F) Any claim for which relief could be granted under a law, a court precedent published by a court described in subdivision (c)(5)(E), or a regulation, that was in effect and applicable to the claim at the time the motion to dismiss was filed; where that law, precedent or regulation was cited in the pleading in which the dismissed claim was made or in the response to the motion to dismiss; and where the motion to dismiss the claim was granted due to the subsequent repeal, amendment, overruling or distinguishing of that law, regulation or published court precedent.

(6) This section shall not be construed to limit the ability of any court to dismiss a claim or assess costs against a party whose claim has been dismissed, where permitted or required by other law, court rule or at common law.



§ 20-12-120 - Security given by plaintiff.

No leading process shall issue from any court without security being given by the party at whose instance the action is brought for the successful prosecution of the party's action, and, in case of failure, for the payment of court costs and taxes that may be awarded against the party, unless in cases and instances specially excepted.



§ 20-12-121 - Failure to take security.

Any clerk who neglects to take the security required by § 20-12-120 is liable on the clerk's official bond to all persons aggrieved by the neglect.



§ 20-12-122 - Actions commenced by petition or motion.

In any action commenced by petition or motion, the plaintiff may be required to give security.



§ 20-12-123 - Appeals from general sessions court.

The plaintiff in an action commenced before a judge of the court of general sessions, shall, on motion, be ruled to give security or further security in the circuit court, to which the cause may be taken for the correction of errors.



§ 20-12-124 - Rule to give security.

Any person required by law to give security for costs may, at any stage of the cause, be ruled to give such security, if it has not previously been done, or to justify or give new or additional security on sufficient cause shown.



§ 20-12-125 - Terms of bond.

In all cases of bonds, for the prosecution of original suits, or where security is taken or recorded in any court, sufficient security shall be taken by the clerk to pay all costs that may be at any time adjudged against the principal, in the event they are not paid by the principal. Notwithstanding any other law to the contrary, where an attorney undertakes to serve as surety after July 1, 1999, such surety shall only be obligated for amounts required by law or included in the clerk's bill of costs, and shall not be responsible for discretionary costs. In such instances, the clerk may require an additional surety other than the attorney as may be necessary to secure payment for discretionary costs.



§ 20-12-126 - Omission of provisions from bond.

No omission or neglect to insert the proper conditions in the bonds shall vitiate or impair the validity of the bonds.



§ 20-12-127 - Pauper's oath.

(a) Any civil action may be commenced by a resident of this state without giving security as required by law for costs and without the payment of litigation taxes due by:

(1) Filing the following oath of poverty:

I, ____________________, do solemnly swear under penalties of perjury, that owing to my poverty, I am not able to bear the expense of the action which I am about to commence, and that I am justly entitled to the relief sought, to the best of my belief;

and

(2) Filing an accompanying affidavit of indigency as prescribed by court rule.

(b) The filing of a civil action without paying the costs or taxes or giving security for the costs or taxes does not relieve the person filing the action from responsibility for the costs or taxes but suspends their collection until taxed by the court.



§ 20-12-128 - Guardian's or conservator's oath -- Protection from liability.

(a) The next friend or any person who has been appointed by any court guardian, guardian ad litem or conservator of any person adjudicated incompetent or infant, may commence and prosecute an action, suit or cross suit or appeal without giving bond or security for costs, by taking and subscribing an oath that the next friend, guardian, guardian ad litem or conservator has no property of the person adjudicated incompetent or infant, out of which to bear the expense of such action, and that the next friend, guardian, guardian ad litem or conservator verily believes that such person adjudicated incompetent or infant is justly entitled to the redress sought. The next friend or person may also file an accompanying affidavit of indigency as prescribed by court rule. The filing of such a civil action without paying the costs or taxes or giving security for the costs or taxes does not relieve the responsibility for the costs and taxes, but merely suspends their collection until taxed by the court.

(b) The guardian, guardian ad litem or conservator shall not incur any personal liability for such action, unless the court finds that the step was not taken in good faith.



§ 20-12-129 - Next friend's oath.

A person acting as the next friend of an infant may on like terms prosecute a suit or appeal for the infant in forma pauperis, upon taking and subscribing an oath that the infant, in whose behalf the action or suit is begun, is not able, and has not sufficient property, to bear the expenses of the action or suit about to be commenced, by filing an accompanying affidavit of indigency as prescribed by court rule and that the infant is justly entitled to the relief sought, to the best of the next friend's belief.



§ 20-12-130 - Personal representative's oath -- Protection from liability.

(a) Any personal representative of the estate of any deceased person in this state may commence and prosecute any action or suit, or appeal, in favor of the estate represented by the personal representative, in any court without giving bond and security for costs, by taking and subscribing an oath that the personal representative, as such personal representative, has no property belonging to the estate of the deceased out of which to bear the expenses of the action or suit by filing of an accompanying affidavit of indigency as prescribed by court rule, and that the personal representative verily believes that the estate, for the benefit of which the action or suit is brought, is justly entitled to the redress sought. The filing of such a civil action without paying the costs or taxes or giving security for the costs or taxes does not relieve the responsibility for the costs or taxes, but merely suspends their collection until taxed by the court.

(b) In such case the personal representative shall not incur any personal liability, unless the court trying the case should be of the opinion and adjudge that the action was frivolous or malicious.



§ 20-12-131 - Duties of officers and witnesses in cases in forma pauperis.

In the cases provided for by §§ 20-12-127 -- 20-12-130, the clerks and other officers of court shall perform all the usual duties required in the progress of an action or suit, and the witnesses shall attend, as in other cases, unless their depositions are taken under the provisions of this code.



§ 20-12-132 - Dismissal of pauper's action.

(a) If it is made to appear to the court, at any time before the trial, that the allegation of poverty is probably untrue, or the cause of action frivolous or malicious, the action may be dismissed.

(b) The burden shall be upon a pauper to justify the pauper's oath.



§ 20-12-133 - Judgment against pauper.

On failure, for any reason, to prosecute the action or suit with effect, judgment or decree shall be given against such poor persons, and execution awarded, as in other cases.



§ 20-12-134 - Payment by state.

In all cases where any civil action is brought on behalf of the state, in law or equity, and the state is adjudged to pay all costs, the costs shall be paid out of the treasury, upon the costs being properly certified.



§ 20-12-135 - Judgment against surety.

When security is given, judgment may, on motion, be rendered against the surety for costs, as well as against the principal. Judgment against an attorney as surety, for security taken or recorded after July 1, 1999, shall extend only to amounts required by law or included in the clerk's bill of costs, and shall not include discretionary costs.



§ 20-12-136 - Execution against principal and surety.

Where the costs in any case in a court of record, or before a judge of the court of general sessions, are adjudged against a party, judgment shall be rendered jointly against the party and the party's sureties, but the execution issued on the costs shall be collected from the party, if it can be. If execution cannot be collected from the party, then it shall be collected from the sureties. Execution issued against an attorney as surety, for security taken or recorded after July 1, 1999, shall collect only the amounts required by law or included in the clerk's bill of costs, and shall not include discretionary costs.



§ 20-12-137 - Recovery from successful party.

All costs in civil actions accrued at the instance of the successful party that cannot be collected out of the other party may be recovered, on motion, by the person entitled to them, against the successful party and the surety on the successful party's cost bond.



§ 20-12-138 - Notice of motion against successful party.

In all civil cases, when motions are made against the successful party for costs accrued at the successful party's instance, and that cannot be collected from the other party, five (5) days' written notice of the time and place, and the court before which the motion is to be made, shall be given to the defendant in the motion.



§ 20-12-139 - Bill of costs on appeal.

In case of appeals from the circuit or chancery court, the clerk shall make out a complete bill of costs, which shall accompany the record, and a copy of the bill of costs shall be placed upon the execution docket of the court below.



§ 20-12-140 - Payments from appellate to trial court.

When the costs accrued in the appellate court, and in the court below, are paid to the clerk of the appellate court, the clerk of the appellate court shall pay so much of them as accrued in the court below to the clerk of the court and take a receipt for the payment.



§ 20-12-141 - Payments by clerk of trial court.

On receiving the costs as described in § 20-12-140, the clerk of the court below shall charge the clerk's office with the money, upon the clerk's execution docket, and pay it to the persons entitled to it.



§ 20-12-142 - Construction as remedial.

The law of costs shall be construed remedially and not as the penal law.



§ 20-12-143 - General sessions courts -- Collection of costs.

(a) It is the duty of the clerk of the court of general sessions, not less than thirty (30) days after the judgments of the court of general sessions have become final, to issue an execution against the party against whom the costs have been adjudged.

(b) Likewise, in case of inability to collect the costs from the party against whom they have been adjudged, evidenced by the return of an execution nulla bona, it shall be the duty of the clerk, not later than thirty (30) days after the return of the execution nulla bona, to undertake to collect from the successful party all costs accruing at the instance of the successful party.



§ 20-12-144 - Collection of fines or costs in default.

(a) If any portion of the court costs or litigation taxes, or both, have not been paid within six (6) months after the adjudication of a civil case, the clerk of the court may retain an agent to collect or institute proceedings to collect the costs or taxes, or both.

(b) If an agent is used, the clerk of the court shall use the county's normal competitive bidding procedures to select and retain the agent. The clerk of the court shall award the bid with the approval of the judge of the affected court.

(c) (1) The clerk may retain up to fifty percent (50%) of any portion of the court costs or litigation taxes, or both, which have not been paid within six (6) months after the adjudication of a civil case in accordance with any in-house collection procedure or, if an agent is used, for the collection agent, which may be allocated from each payment made on the amounts owing for such civil costs and taxes. The proceeds from any in-house collection shall be treated as other fees of the office.

(2) On or after January 1, 2015, if an agent is used, the agent's collection fee shall be added to the total amount owed. The agent's collection fee shall not exceed forty percent (40%) of any amounts actually collected, which may be allocated from each payment made on the amounts owing for such civil costs and taxes.






Chapter 13 - Actions by and Against State

§ 20-13-101 - Power to prosecute suits.

The state shall commence and prosecute suits according to the laws of the land, as in cases between individuals, except that no security shall, in such case, be required.



§ 20-13-102 - Actions against state prohibited.

(a) No court in the state shall have any power, jurisdiction or authority to entertain any suit against the state, or against any officer of the state acting by authority of the state, with a view to reach the state, its treasury, funds or property, and all such suits shall be dismissed as to the state or such officers, on motion, plea or demurrer of the law officer of the state, or counsel employed for the state.

(b) No statutory or other provision authorizing the University of Tennessee and its board of trustees to sue and be sued shall constitute a waiver of sovereign immunity.



§ 20-13-103 - Compromise and settlement of litigation.

The attorney general and reporter may compromise and settle, insofar as the state is concerned, any civil litigation to which the state may be a party, upon such terms as in the attorney general and reporter's opinion may seem to be in the best interest of the state, and may enter into such agreements in connection with the compromise and settlement as may be necessary to effectuate the purposes of this section. Written approval of the comptroller of the treasury and governor shall be required for any compromise and settlement greater than twenty-five thousand dollars ($25,000). The attorney general and reporter shall submit a report quarterly to the comptroller of the treasury and governor of all compromises and settlements made without the written approval of the comptroller of the treasury and governor. The written approval of the speaker of the senate and the speaker of the house of representatives, the comptroller of the treasury and governor, shall be also required for the compromise and settlement of such civil litigation to which the state may be a party if the compromise and settlement will result in a significant increase in state expenditures, affect the bond rating of the state or result in a decision on a policy issue that may result in a significant increase in state expenditures.



§ 20-13-104 - Order for deposit in treasury.

In all suits brought by the state, where it is made to appear, to the satisfaction of the chancellor or judge before whom the same is pending, that any funds, moneys, bonds, notes, coupons or securities are held by any person as agent, depository or trustee, either for the state or for any of the parties against whom the suit is pending, and the litigation involves the question as to which party is entitled to the ownership or possession of the fund, or the terms on which it shall be taken by the state, it shall be the duty of the court, judge or chancellor, in open court or at chambers, in term or in vacation, to order and direct that the fund be deposited in the treasury for safekeeping, which order the court, judge or chancellor shall proceed to enforce by process of attachment against the person, or by such other writ, process, orders or agency as may be adequate to the purpose.



§ 20-13-105 - Appeal from deposit order.

No appeal shall lie from any deposit order until after it has been fully complied with, nor shall any supersedeas be granted therein until after the deposit order is fully complied with.



§ 20-13-106 - Safekeeping of deposited securities.

The court, judge or chancellor shall make such order as the court, judge or chancellor deems necessary for the safekeeping or cancellation and redelivery or appropriation of the securities so deposited.



§ 20-13-107 - Return of deposited property.

Where moneys are deposited in the state treasury under the provisions of this chapter, the court shall have power, in the event the right to the moneys are adjudged against the state, to order the return of the moneys to the party entitled, and the moneys shall be paid out of the treasury without any delay, and in exclusion of all other claims whatever.



§ 20-13-108 - Methods of deposit and withdrawal.

The funds or securities shall be placed in the state treasury, and drawn from the state treasury on warrants of the commissioner of finance and administration.



§ 20-13-109 - Tax recovery by other states.

Any state of the United States or the political subdivisions of any state shall have the right to sue in the courts of this state to recover any tax that may be owing to it when the like right is accorded to this state and its political subdivisions by such state.



§ 20-13-110 - Venue for real property lien action against state.

Venue for any suit against the state relative to a lien on real property shall be in the county in which the property is located.






Chapter 14 - Violence in the Workplace

§ 20-14-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Course of conduct" means a pattern of conduct composed of a series of acts over a period of time, however short, evidencing a continuity of purpose, including following or stalking an employee to or from the employee's place of work, entering the workplace of an employee, following an employee during hours of employment, telephone calls to an employee, and correspondence with an employee, including, but not limited to, the use of the public or private mails, interoffice mail, facsimile or computer e-mail;

(2) "Credible threat of violence" means a knowing and willful statement or course of conduct that would cause a reasonable person to believe that the person is under threat of death or serious bodily injury and that is intended to, and that actually causes, a person to believe that the person is under threat of death or serious bodily injury;

(3) "Employer" means any person or entity that employs one (1) or more employees and shall include the state and its political subdivisions and instrumentalities; and

(4) [Deleted by 2011 amendment.]

(5) "Unlawful violence" means assault, aggravated assault, stalking, intimidation, or extortion as prohibited by §§ 39-13-101, 39-13-102, 39-17-315, 39-17-309 and 39-14-112.



§ 20-14-102 - Temporary restraining order and injunction.

Any employer or employee who has suffered unlawful violence or a credible threat of violence from any individual, or an organization that the individual is affiliated with, which can reasonably be construed to have been carried out at the workplace, may seek a temporary restraining order and an injunction prohibiting further unlawful violence or threats of violence by that individual, or the organization that individual is affiliated with, at the workplace. Nothing in this chapter shall be construed as authorizing a court to issue a temporary restraining order or injunction prohibiting speech or other activities that are protected by the constitutions of this state or the United States.



§ 20-14-103 - Jurisdiction.

(a) Except for proceedings involving a nonresident respondent, the court of competent jurisdiction of the county where the unlawful violence or credible threat of violence occurred shall have jurisdiction over all proceedings under this chapter.

(b) For proceedings under this chapter involving a nonresident respondent, the court of competent jurisdiction where the petitioner's workplace is located shall have jurisdiction, where the act involving unlawful violence or a credible threat of unlawful violence meets the elements for personal jurisdiction provided for under § 20-2-223(a)(3) or (a)(4).



§ 20-14-104 - Petition -- Affidavit -- Duration of temporary restraining order.

Upon filing a petition with the court for an injunction pursuant to this chapter, the petitioner may obtain a temporary restraining order if the petitioner also files an affidavit that, to the satisfaction of the court, shows reasonable proof that an employee or employer has suffered unlawful violence or a credible threat of violence by the respondent and that great or irreparable harm will result to an employee or an employer if the injunction is not granted. The affidavit shall further show that the petitioner has conducted a reasonable investigation into the underlying facts that are the subject of the petition. A temporary restraining order granted under this chapter shall remain in effect, at the court's discretion, for a period not to exceed fifteen (15) days, unless otherwise modified or terminated by the court.



§ 20-14-105 - Hearing on petition -- Response -- Relevant testimony -- Duration of injunction -- Renewal of injunction.

Within ten (10) days of the filing of the petition under this chapter or as soon as practical thereafter, but in no case later than thirty (30) days after the filing of the petition, a hearing shall be held on the petition for the injunction. In the event a hearing cannot be scheduled within the county where the case is pending within the thirty-day period, it shall be scheduled and heard as soon as possible. The respondent may file a response that explains, excuses, justifies, or denies the alleged unlawful violence or credible threat of violence or may file a cross-complaint under this chapter. At the hearing, the judge shall receive any testimony that is relevant and may make an independent inquiry. If the judge finds by clear and convincing evidence that the respondent engaged in unlawful violence or made a credible threat of violence, an injunction shall be issued prohibiting further unlawful violence or threats of violence at the workplace or while the employee or employer is acting within the course and scope of employment. An injunction issued pursuant to this chapter shall have a duration of not more than three (3) years. At any time within the three-month period before the expiration of the injunction, the petitioner may apply for a renewal of the injunction by filing a new petition for an injunction pursuant to this chapter.



§ 20-14-106 - Service of petition, temporary restraining order, and notice of hearing.

Upon the filing of a petition for an injunction under this chapter, the respondent shall be personally served with a copy of the petition, temporary restraining order, if any, and notice of hearing on the petition.



§ 20-14-107 - Delivery of orders to law enforcement agencies -- Availability of information to law enforcement officers.

The court shall order the petitioner or the attorney for the petitioner to deliver a copy of each temporary restraining order or injunction, or modification or termination of the temporary restraining order or injunction, granted under this chapter, by the close of the business day on which the order was granted, to the law enforcement agencies within the court's discretion as are requested by the petitioner. Each appropriate law enforcement agency shall make available information as to the existence and current status of these orders to law enforcement officers responding to the scene of reported unlawful violence or a credible threat of violence.



§ 20-14-108 - Construction of chapter.

Nothing in this chapter shall be construed as expanding, diminishing, altering or modifying the duty, if any, of an employer to provide a safe workplace for employees and other persons. Nothing in this chapter shall be construed to prohibit an employer or employee from pursuing any other civil or criminal remedy provided by law.



§ 20-14-109 - [Repealed.]

HISTORY: Acts 2002, ch. 541, § 10, repealed by Acts 2011, ch. 315, § 6, effective May 27, 2011.






Chapter 15 - Policy on Granting Comity to Foreign Law, Legal Code or System

§ 20-15-101 - Chapter definition.

As used in this chapter, "foreign law, legal code, or system" means any law, legal code, or system of a jurisdiction outside of any state or territory of the United States, including, but not limited to, international organizations and tribunals, and applied by that jurisdiction's courts, administrative bodies, or other formal or informal tribunals.



§ 20-15-102 - Public policy.

It is the public policy of this state that the primary factor which a court, administrative agency, arbitrator, mediator or other entity or person acting under the authority of state law shall consider in granting comity to a decision rendered under any foreign law, legal code or system against a natural person in this state is whether the decision rendered either violated or would violate any right of the natural person in this state guaranteed by the Tennessee Constitution or the United States Constitution or any statute or decision under those constitutions.



§ 20-15-103 - Primary factor in interpretation, enforcement or application of agreement providing for choice of foreign law, legal code or system is preservation of constitutional rights.

(a) If any contract, arbitration agreement or other agreement provides for the choice of a foreign law, legal code or system to govern its interpretation or the resolution of any claim or dispute and if the enforcement or interpretation of the contract, arbitration agreement or other agreement applying that choice of law provision either resulted or would result in a violation of any right guaranteed by the Tennessee Constitution or the United States Constitution, then it is the public policy of this state that the primary factor in interpretation, enforcement or application of the contract, arbitration agreement or other agreement shall be preservation of the constitutional rights of the natural person in this state against whom enforcement is sought, unless otherwise directed by state statute.

(b) Nothing in this chapter shall be interpreted to limit the right of a natural person of this state to voluntarily restrict or limit their own constitutional rights by contract or specific waiver consistent with constitutional principles; however, the language of any such contract or other waiver shall be strictly construed in favor of preserving the constitutional rights of the natural person in this state.



§ 20-15-104 - Choice of venue or forum.

(a) If any contract, arbitration agreement or other agreement provides for the choice of venue or forum outside any state or territory of the United States and if the enforcement or interpretation of the contract, arbitration agreement or other agreement applying that choice of venue or forum provision either resulted or would result in a violation of any right of a natural person in this state guaranteed by the Tennessee Constitution or the United States Constitution, then it is the public policy of this state that, in interpreting or construing the contract or arbitration agreement or other agreement, the primary factor to be considered is whether it can be interpreted or construed to preserve the constitutional rights of the natural person in this state against whom enforcement is sought.

(b) If a natural person of this state, subject to personal jurisdiction in this state, seeks to maintain litigation, arbitration, agency or similarly binding proceedings in this state and if the courts of this state find that granting a claim of forum non conveniens or a related claim violates or would likely violate the constitutional rights of the non-claimant in the foreign forum with respect to the matter in dispute, then it is the public policy of this state that the claim shall be denied.



§ 20-15-105 - Application to various forms of business association.

Without prejudice to any other legal right, this chapter shall not apply to a corporation, partnership or other form of business association.



§ 20-15-106 - Application to foreseeable violations of constitutional rights from foreign law, legal code or system.

The public policies expressed in this chapter shall apply only to actual or foreseeable violations of the constitutional rights of a natural person in this state from a foreign law, legal code or system.






Chapter 16 - Summary Judgment

§ 20-16-101 - Burden of proof in summary judgment motions.

In motions for summary judgment in any civil action in Tennessee, the moving party who does not bear the burden of proof at trial shall prevail on its motion for summary judgment if it:

(1) Submits affirmative evidence that negates an essential element of the nonmoving party's claim; or

(2) Demonstrates to the court that the nonmoving party's evidence is insufficient to establish an essential element of the nonmoving party's claim.









Title 21 - Proceedings In Chancery

Chapter 1 - Bills In Chancery

Part 1 - General Provisions

§ 21-1-101 - Application to all equitable proceedings.

This title applies to all equitable proceedings in any other court.



§ 21-1-102 - Oaths to bills.

Bills required to be under oath may be sworn to in the state before any judge, clerk of a court, general sessions judge or notary public, whose attestation shall be deemed evidence of the fact. Bills required to be under oath may be sworn to out of the state, before a notary public, or a commissioner for this state, whose attestation shall be accompanied by the notary public's or commissioner's seal of office, or before a judge of the state, whose official character shall be attested by the clerk of the court in which the judge presides.



§ 21-1-103 - Right to trial by jury.

Either party to a suit in chancery is entitled, upon application, to a jury to try and determine any material fact in dispute, save in cases involving complicated accounting, as to such accounting and those elsewhere excepted by law or by this code, and all the issues of fact in any proper cases, shall be submitted to one (1) jury.



§ 21-1-104 - Appointment of referees and commissioners.

The chancellors, in vacation as well as in term, have the power to appoint referees or commissioners to take accounts, where the clerk and master is interested or is unable to attend, or in other cases where it is deemed expedient.



§ 21-1-105 - Appointments to serve process.

The chancellors may also, in like manner, appoint persons to serve original, mesne or final process, in particular cases, under special application.



§ 21-1-106 - Regulation of master's proceedings.

The chancellor may also, in vacation as well as in term, but if in vacation, on reasonable notice to the opposite party, regulate and control all proceedings in the master's office, and, for good cause shown, may set aside, modify or alter any such proceedings, upon such terms as appear equitable.



§ 21-1-107 - Incompetency of chancellor on vacation matters.

In all cases in which the chancellor of the division in which any cause is pending is incompetent, the chancellor of any adjoining division has the same power, in vacation, to make all such orders and decrees, issue all such process, and dissolve, restore or modify injunctions, to appoint receivers, and do and perform any other duty that may be performed by the chancellor of the division, as provided by this part, but notice of the application shall be the same as to time and place as is prescribed for taking depositions. The party making the application shall state, by affidavit, that the chancellor is incompetent.






Part 2 - Process

§ 21-1-201 - Copy of bill on demand.

The clerk shall issue, upon demand, to any one of the defendants, the defendant's agent or attorney, to whom no copy of the bill appears by the sheriff's return to have been delivered, a certified copy of the bill, to be charged in the bill of costs.



§ 21-1-202 - Names included in process.

Attachments, injunctions and all other process issued to any one (1) county shall embrace the names of all the defendants required to be served with the process residing in that county.



§ 21-1-203 - Personal service dispensed with.

(a) Personal service of process on the defendant in a court of chancery is dispensed with in the following cases:

(1) When the defendant is a nonresident of this state;

(2) When, upon inquiry at the defendant's usual place of abode, the defendant cannot be found so as to be served with process, and there is just ground to believe that the defendant is gone beyond the limits of the state;

(3) When the sheriff makes return upon any leading process that the defendant is not to be found;

(4) When the name of the defendant is unknown and cannot be ascertained upon diligent inquiry;

(5) When the residence of the defendant is unknown and cannot be ascertained upon diligent inquiry;

(6) When judicial and other attachments will lie, under this code, against the property of the defendant; and

(7) When a domestic corporation has ceased to do business and has no known officers, directors, trustees or other legal representatives on whom personal service may be had.

(b) To dispense with process in any of the cases listed in subsection (a), the facts shall be stated under oath in the bill, or by separate affidavit, or appear by the return.



§ 21-1-204 - Service by publication.

(a) In case personal service is not used, if the defendant does not cause an appearance to be entered, the clerk, as soon as the necessary affidavit is made, shall enter upon the rule docket an order requiring the defendant to appear at a certain day named in the order, being a rule day, and defend, or otherwise the bill will be taken for confessed.

(b) The clerk shall forthwith cause a copy of this order to be published for four (4) consecutive weeks in the newspaper mentioned in the order or designated by the general rules of the court.

(c) The order for publication in lieu of personal service may be made at any time after the filing of the bill. The order of publication should contain the names of the parties, the style of the court in which the proceedings are had and the name of the place where the court is held, without any brief or abstract of facts, unless directed by the court.

(d) When the suit is against an unknown defendant, the order of publication should describe the unknown party, as near as may be, by the character in which the unknown party is sued, and by reference to the unknown party's title or interest in the subject matter of the litigation.

(e) Evidence of the publication in pursuance of the order may be by affidavit of the printer or actual production of the newspaper in court.



§ 21-1-205 - Actual notice to nonresidents.

(a) Where publication is made for a nonresident defendant, the clerk of the court in which the suit is filed shall mail a copy of the complaint or, after the first publication, mail a copy of the newspaper clipping containing the publication to the nonresident defendant, directed to the nonresident defendant's last known address; and the clerk shall make an entry upon the clerk's docket so showing. The clerk shall mail the copy of the complaint or published notice by return receipt certified or registered mail. The return of the receipt signed by the defendant or the defendant's duly authorized agent, or its return marked refused, evidenced by appropriate notation of that fact by the postal authorities, and filed as a part of the record by the clerk, with notation on the docket of the true facts, shall be evidence of personal notice. In the event the return receipt does not establish that it was signed by the defendant or the defendant's authorized agent or that the notice was refused, then the court may find through independent proof that the defendant had actual notice in compliance with notice requirements. If the court does not find that the defendant had actual notice, it may order new publication on applicable grounds, or order such other and further action to be taken to give the defendant notice.

(b) In those counties where the divorce referee mails notice of the filing of the divorce and a copy of the complaint to a nonresident defendant by certified or registered mail return receipt requested, it shall not be necessary for the clerk of the court to also mail notice. Notice to the nonresident defendant from the divorce referee shall be sufficient, subject to the requirements of evidence of notice as set forth in subsection (a); provided, that the return receipt is filed as part of the record, with notation on the docket of the true facts. Nothing in this section shall be deemed to have changed or amended requirements of the law as to venue or jurisdiction.



§ 21-1-206 - Memorandum book for process.

The clerk shall keep a memorandum book in which shall be noted the issuance of every subpoena for witnesses, commissions, with the day of issuance, and any other proceedings of the clerk if not entered on the clerk's records, rule docket, or minutes; and the book shall be open for parties or their attorneys to make such memorandums for the direction of the clerk as may be necessary.






Part 3 - Contempt on Failure to Appear

§ 21-1-301 - Procedure on defendant's failure to appear.

If the defendant upon whom process has been served fails to appear and defend in the time required by law, the bill may be taken for confessed; or the complainant may proceed by process of contempt to compel an answer.



§ 21-1-302 - Attachments.

(a) The only process of contempt is an attachment, which is issued upon order of the chancellor at the instance of the complainant, upon the return of the subpoena duly served by the proper officer, or affidavit by the officer of such service.

(b) The attachment may be made returnable to any rule day in term or vacation, and upon its service, bail may be taken for the appearance of the defendant at the time fixed in the attachment.

(c) If the defendant fails to appear in compliance with the terms of the defendant's bail, a second attachment issues, upon which no bail can be taken, and the penalty of the bail bond may be decreed forfeited and collected by execution.

(d) After an attachment for contempt, no plea or demurrer shall be received, unless by order of the court upon motion.



§ 21-1-303 - Refusal to answer fully.

A defendant who appears and refuses to answer fully shall be committed to jail, there to remain until the defendant is purged of the contempt and complies with the requirements of the law by filing a full and complete answer.



§ 21-1-304 - Procedure after commitment.

If the defendant is committed for contempt, the complainant may proceed with the action as if the bill had been taken for confessed, the allegations being taken as in all respects true. But, in that case, all further proceedings for the contempt shall cease, and the court, or the judge of the court, may discharge the defendant from custody.



§ 21-1-305 - Extension of time to answer.

Nothing in this part shall deprive the clerk and master, or the court, of the power of granting to the defendant, upon good cause shown, further time within which to file answer.






Part 4 - Decrees Pro Confesso

§ 21-1-401 - Original attachment -- Effect of decree.

Cases in chancery brought by attachment of property under title 29, chapters 6 and 7 are governed, in respect to the effect of the decree pro confesso, by §§ 29-6-161 -- 29-6-165.



§ 21-1-402 - Time decree becomes absolute without attachment.

In all other cases, a decree against a defendant without personal service of process who does not appear to defend is not absolute for three (3) years from the decree, unless a copy of the decree is served upon the defendant, in which case it becomes absolute if the defendant fails to come forward and make defense within six (6) months after service.



§ 21-1-403 - Death of defendant after decree.

The death of the defendant proceeded against without personal service, whether the death occurs before or after the filing of the bill, does not render the proceedings void, but the defendant's heirs or representatives, as the case may be, have the right, within three (3) years from the rendition of the final decree, to make themselves parties by petition, verified by affidavit, showing merits and contest the complainant's bill.



§ 21-1-404 - Time defense allowed.

The original defendant, or the defendant's heir, representative or assignee claiming under the defendant by virtue of any act done before the commencement of the suit, may, within six (6) months after service of a copy of the decree, or within three (3) years after the decree, be admitted to answer the bill, upon petition showing merits, and giving security for the payment of costs, and witnesses on both sides may be examined, and such other proceedings may be had on the suit as if the cause were then newly begun.



§ 21-1-405 - Security from complainant on decree.

It is no objection to the execution of a decree rendered against a defendant that it was founded on a bill taken for confessed, without personal service; but the court may require the complainant to give sufficient security, in such sum as the court deems proper, to abide by and perform such order touching the restitution of property, or repayment of money, as the court may and should make, upon the defendant subsequently setting aside the decree, and successfully resisting the complainant's suit.



§ 21-1-406 - Effect of execution before setting aside.

The decree, if executed before it is set aside under any of the provisions of §§ 21-1-401 -- 21-1-405, shall be a protection to all persons acting upon its validity, and confer a good title to all property sold under it.






Part 5 - Transfer of Cases

§ 21-1-501 - Incompetency of judge.

In all cases in equity, if the judge is a party, is directly interested in the suit, is connected by blood or affinity within the prohibited degrees with any person so interested or is incompetent as having been of counsel, the venue may be changed to the nearest chancery court, as the case may be, not liable to the like exception, as of course, at the instance of either party, without costs, unless the term at which the application is made, being a trial term, the cause shall be heard and disposed of by a judge not liable to the like exception, sitting specially or by interchange.



§ 21-1-502 - Suits related to actions in other courts.

The chancery court in which any suit or proceeding is brought in which the complainant seeks relief predicated upon, closely related to or growing out of matters or things theretofore adjudicated by final judgment or decree of the circuit or any other court, whether or not the circuit or other court retained jurisdiction of the cause for the purpose of enforcing or modifying the final judgment or decree, in the sound discretion of the judge or chancellor of the chancery court, either sua sponte, or upon motion of any defendant, may transfer the suit or proceeding to the court in which such matters or things were theretofore finally adjudicated; provided, that the circuit or other court shall have jurisdiction of the suit or proceeding concurrent with the chancery court; and provided further, that it shall be made to appear to the chancery court that the transfer of the suit or proceeding to the circuit or other court will not cause unnecessary hardship or inconvenience to the parties to the suit or proceeding, their counsel or witnesses, or unreasonable delay in the final hearing or disposition of the suit or proceeding.






Part 6 - Answers

§ 21-1-601 - Oath to answer.

When an answer is required to be sworn to, the oath may be administered as in case of the bill of complainant. The power of the court or clerk and master to appoint a special commissioner to administer the oath, either in this or any other state, is not affected by this section.



§ 21-1-602 - Evidential value of answer in discovery and where oath not waived.

A sworn answer in chancery, when required by a bill of discovery or when the oath to the answer is not waived, shall have no more weight or effect in evidence than the deposition of the defendant filing the answer.






Part 7 - Rules and Orders of Clerk and Master

§ 21-1-701 - Powers of clerk and master.

The clerk and master may, at the clerk and master's office:

(1) Receive and enter on the rules the suggestion and proof of a party's death, and order and issue the necessary process to revive;

(2) Make orders for publication against defendants in cases in which publication is allowed in lieu of personal service;

(3) Take bills for confessed, and set aside the orders pro confesso, upon good cause shown and the filing of a sufficient answer;

(4) Appoint guardians ad litem for infants, upon its being made to appear, by affidavit, that they have no general guardian;

(5) Make orders for the taking of depositions, where those orders are necessary; and

(6) Open causes for proof, on good cause shown, after they have been set for hearing, in the same way the chancellor might do.



§ 21-1-702 - Entry of proceedings by clerk and master.

Rules, notices, orders and other proceedings in a cause, made with or by the clerk and master, shall be entered by the clerk and master in a well-bound book, to be kept for that purpose, each entry to be made in order and with the correct dates attached.



§ 21-1-703 - Time of proceedings.

The rules, notices and proceedings described in § 21-7-702 shall be made at the rule days, unless otherwise authorized by this code.



§ 21-1-704 - Insertion in rule docket.

All rules or orders taken at any one (1) court shall be inserted in the rule docket by the first rule day that is more than twenty (20) days after the term.



§ 21-1-705 - Rule days.

Each day of a regular, special or adjourned term of the court of chancery, and also the first and third Mondays of every month in vacation, is a rule day.



§ 21-1-706 - Notice of proceedings by clerk.

The clerk and master shall give to the opposite party, or the opposite party's solicitor, notice of any rule, order or other proceeding taken at the clerk and master's office, affecting the party.



§ 21-1-707 - Notice of alteration of rules and orders.

The clerk and master shall not set aside, modify or alter any rule or order of the chancellor, where that power is given by this code; or any rule or order of the clerk and master's own at office without reasonable notice to the opposite party or the opposite party's solicitor.






Part 8 - Decrees and Execution

§ 21-1-801 - Sequestration.

If the court see proper in the first instance, or if upon issuance of the attachment, the delinquent cannot be found, a writ of sequestration may issue against the estate of the delinquent, to compel obedience to the decree.



§ 21-1-802 - Mesne and final process -- Common law writs.

Courts of chancery are further authorized to issue such process, mesne and final, as has been used in the chancery courts; and all writs for the collection of money, or to obtain the possession of real or personal property, in use in the common law courts, may be adapted to the execution of decrees in the courts of chancery.



§ 21-1-803 - Foreclosure sale.

Where, upon the foreclosure of a mortgage or deed of trust, or in any case, the specified land to be sold is mentioned in the decree, the court, upon the application of the complainant, may order that:

(1) The property be sold on a credit of not less than six (6) months nor more than two (2) years;

(2) When the sale is made, reported and confirmed, no right of redemption or repurchase shall exist in the debtor or the debtor's creditors, but that the purchaser's title shall be absolute; and

(3) The surplus of the purchase money, or the bonds or notes taken for the purchase money, over and above what is necessary to pay the complainant's debt, be paid to the debtor or the debtor's other creditors entitled to the payment.



§ 21-1-804 - Enforcement of orders and decrees.

Courts of chancery may enforce rules, orders or decrees by process against the person in default, or by process against the person in default's property.



§ 21-1-805 - Issuance of attachment.

An attachment issues by order of the court upon the officer's return or affidavit of the service of a copy of the decree ten (10) days beforehand, and that the party has failed or refused to comply with the terms of the order.



§ 21-1-806 - Attachment without service of decree.

If the defendant in execution keeps out of the way or absconds, so that a copy of the decree cannot be served upon the defendant, or if the defendant evades receiving the decree, an affidavit of that fact, and that a copy of the decree was tendered the defendant, or left at the defendant's last place of abode, shall authorize the issuance of the attachment without actual service of the copy.



§ 21-1-807 - Commitment for nonperformance of decree.

In attachments for the nonperformance of decrees, no bail is to be taken, but the party shall be committed to jail, there to remain until the party performs the decree.



§ 21-1-808 - Habeas corpus on purge of contempt.

The court, or a judge of the court in vacation, may, in such case, grant a habeas corpus, and discharge the party, if the party purges the contempt, upon such conditions in respect to the party's compliance with the decree as the judge thinks proper.



§ 21-1-809 - Hearing on habeas corpus.

The adverse party, the adverse party's agent or attorney is entitled to reasonable notice of the hearing upon the writ of habeas corpus granted pursuant to § 21-1-808, if in the state, and may interrogate the party in contempt upon the party in contempt's oath, and controvert the truth of the party in contempt's statements by other proof.



§ 21-1-810 - Reinstatement of remanded cases.

In all cases remanded by the supreme court or court of appeals to any court for the execution of an order of reference, order of sale or for other proceedings directed in the decree of the appellate court or in the decree of the lower courts as affirmed or modified by the appellate court, the cases shall be deemed reinstated in the lower court from the time of filing with the clerk and master or clerk of the court a certified copy of the decree or mandate of the appellate court; and thereafter such cases may be proceeded in, in accordance with the decree of the appellate court, without any action of the lower court on the case. It shall not be necessary for the decree or mandate of the appellate court to be spread of record, in the lower court, by direction of the lower court, before the clerk and master, clerk of the court, or the parties may proceed in such case in accordance with the decree or mandate of the appellate court.



§ 21-1-811 - Notice of appellate decree.

Upon the receipt of any certified copy of decree, or mandate of any appellate court, the clerk and master or clerk of the lower court, shall file the decree or mandate, copy it upon the rule docket or minute book, if the court so directs, and notify the attorney of record in the case of the filing of the decree or mandate. The clerk and master or clerk of the lower court shall receive the same compensation for these services as now allowed by law for similar services; provided, that it shall not be necessary for the clerk of the lower court to send the notice if a procedure has been established whereby the clerk of the appellate court is required to send notice.












Title 22 - Juries And Jurors

Chapter 1 - Qualifications and Exemptions

§ 22-1-101 - Obligation to serve -- Qualifications.

It is policy of this state that all qualified citizens have an obligation to serve on petit juries or grand juries when summoned by the courts of this state, unless excused. Every person eighteen (18) years of age, being a citizen of the United States, and a resident of this state, and of the county in which the person may be summoned for jury service for a period of twelve (12) months next preceding the date of the summons, is legally qualified to act as a grand or petit juror, if not otherwise incompetent under the express provisions of this title.



§ 22-1-102 - Incompetent persons.

The following persons are incompetent to act as jurors:

(1) Persons convicted of a felony or any other infamous offense in a court of competent jurisdiction; or

(2) Persons convicted of perjury or subornation of perjury.



§ 22-1-103 - Excuse from service -- Undue or extreme physical or financial hardship -- Documentation -- Permanent excuse.

(a) Any person may be excused from serving as a juror if the prospective juror has a mental or physical condition that causes that person to be incapable of performing jury service. The juror, or the juror's personal representative, must provide the court with documentation from a physician licensed to practice medicine, verifying that a mental or physical condition renders the person unfit for jury service.

(b) Any person, when summoned to jury duty, may be excused upon a showing that the person's service will constitute an undue or extreme physical or financial hardship to the prospective juror or a person under the prospective juror's care or supervision.

(1) A judge of the court for which the prospective juror was called to jury service shall make undue or extreme physical or financial hardship determinations unless a judge of that court delegates this authority to the jury coordinator. In the event this authority is not delegated to the jury coordinator, a judge of the court may authorize the jury coordinator to make initial inquiries and recommendations concerning such requests.

(2) A person asking to be excused based on a finding of undue or extreme physical or financial hardship shall take all actions necessary to have obtained a ruling on that request by no later than the date on which the person is scheduled to appear for jury duty.

(3) Undue or extreme physical or financial hardship does not exist solely based on the fact that a prospective juror will be required to be absent from that prospective juror's place of employment.

(4) A person requesting an excuse based on undue or extreme physical or financial hardship shall be required to provide the judge with income tax returns, medical statements from licensed physicians, proof of dependency or guardianship, an affidavit stating that the person is unable to obtain an appropriate substitute caregiver during the period of participation in the jury pool or on the jury, or similar documentation that the judge finds to clearly support the request to be excused. Failure to provide satisfactory documentation may result in a denial of the request to be excused.

(5) As used in this section, "undue or extreme physical or financial hardship" is limited to circumstances in which a prospective juror would:

(A) Be required to abandon a person under the juror's personal care or supervision due to the impossibility of obtaining an appropriate substitute caregiver during the period of participation in the jury pool or on the jury;

(B) Incur costs that would have a substantial adverse impact on the payment of the juror's necessary daily living expenses or on those for whom the juror provides the principal means of support;

(C) Suffer physical hardship that would result in illness or disease; or

(D) Be deprived of compensation due to the fact that the prospective juror works out-of-state and the out-of-state employer is unwilling to compensate the juror pursuant to § 22-4-106 or that the prospective juror is employed by an employer who is not required to compensate jurors pursuant to § 22-4-106 and declines to do so voluntarily.

(c) Documents submitted pursuant to this section shall be maintained by the jury coordinator during the jury service term, but may be destroyed thereafter. These documents are not public records and shall not be disclosed, except pursuant to a court order; however, the jury coordinator shall maintain a list of members of the jury pool who were excused pursuant to this section, and that information shall be made available upon request.

(d) A person excused from jury service pursuant to this section becomes eligible for qualification as a juror following the period ordered by the court, which shall not exceed twenty-four (24) months. A person is excused from jury service permanently only when the deciding judge determines that the underlying grounds for being excused are of a permanent nature.



§ 22-1-104 - Disqualification by interest or relationship.

No person may act as a juror in any case in which the person is interested, or in which either of the parties is connected with the person by affinity or consanguinity, within the sixth degree, as computed by the civil law, except by consent of all parties.



§ 22-1-105 - Discharge of unqualified jurors -- Reasonable or proper cause.

A court may discharge from service a grand or petit juror who does not possess the requisite qualifications, or who is disqualified from such service, or for any other reasonable or proper cause, to be judged by the court. That a state of mind exists on the juror's part that will prevent the juror from acting impartially shall constitute such cause.



§ 22-1-106 - Exemption from process.

Service of process on any juror while that juror is attending or traveling to or from the court to which the juror is summoned is voidable and subject to challenge.






Chapter 2 - Selection and Attendance of Jurors

Part 1 - General Provisions

§ 22-2-101 - Application of chapter.

(a) This chapter applies to all grand and petit juries in all circuit and criminal courts of this state. This chapter also applies to any law court in any of the counties.

(b) Except as provided in § 22-4-101, every private act enacted in this state touching in any way upon the subject of juries, jurors or jury commissioners is repealed in its entirety.

(1) [Deleted by 2011 amendment.]

(2) [Deleted by 2011 amendment.]

(c) The jury selection methods in the chancery courts of this state shall not be affected in any way by this chapter, except as provided in § 22-2-312.



§ 22-2-102 - Unlawful acts -- Penalties.

(a) It is contempt of court punishable by the court wherein such violation may be under investigation, upon its own motion or upon the petition or motion of the attorney general and reporter, for any person to alter any automated jury database or jury list, to open any jury box except as provided in this chapter, to destroy, deface, or remove without authority such automated jury database, jury list, jury box or the tickets or cards in the jury box, or jury book or any portion of the jury book, to assist in or connive any such acts, or for any custodian of an automated juror database, jury box or jury list to knowingly permit any such acts to be done.

(b) It is a Class A misdemeanor punishable by fine only for any person to request or to have another request that the person's name be placed in the jury database, upon the jury list or in the jury box for the purpose of violating this title.






Part 2 - Jury Coordinator

§ 22-2-201 - Determination of jury coordinator -- Oath -- Illness or absence of coordinator -- Compensation.

(a) (1) The clerk of the circuit court of the county shall be the jury coordinator unless the judge or judges who hold circuit or criminal court in such county appoint someone other than the clerk to serve as the jury coordinator. The jury coordinator, whether it be the clerk or a person appointed by the judges, shall perform all the duties required of the jury coordinator by this title. However, the judges may, in their discretion, distribute the jury coordinator's duties between the circuit court clerk and an appointed jury coordinator.

(2) Before entering upon the duties as jury coordinator, the clerk of the circuit court, or the person filling any separate jury coordinator position, shall take and subscribe, before an officer authorized to administer oaths, the following oath:

"I, _________________, do solemnly swear or affirm that I will faithfully and impartially discharge the duties imposed upon me as jury coordinator for ___________________ County to the best of my knowledge and ability; that I will never place the name of any person on the jury list or in the jury box whom I know to be unqualified to serve as a juror, or who has to my knowledge solicited or had others to solicit that the person's own name be placed on the jury list or in the jury box, so help me God."

(3) If the circuit court clerk serving as jury coordinator becomes ill or is absent for any cause when the jury coordinator's services are required, the clerk's deputy may take the oath prescribed for the jury coordinator and thereafter perform the jury coordinator duties in the clerk's absence. If the jury coordinator is a person other than the circuit court clerk, the circuit court clerk may serve as jury coordinator in the jury coordinator's absence after taking the required oath.

(b) If the judges appoint a person other than the circuit court clerk to serve as jury coordinator, compensation for the jury coordinator shall be set by the legislative body of the county or the legislative body of the metropolitan government of any county having a metropolitan form of government.






Part 3 - Jury Selection and Attendance

§ 22-2-301 - Automated selection of names for jury list.

(a) The jury coordinator in each county shall select names of prospective jurors to serve in the courts of that county by random automated means, without opportunity for the intervention of any human agency to select a particular name and in a manner that causes no prejudice to any person. The names, which shall constitute the jury list, shall be compiled from licensed driver records or lists, tax records or other available and reliable sources that are so tabulated and arranged that names can be selected by automated means. The jury coordinator may utilize a single source or any combination of sources. The jury coordinator is prohibited from using the permanent voter registration records as a source to compile the jury list.

(b) The jury coordinator shall repeat this procedure as often as reasonably necessary, but in no event may a list be retained for more than two (2) years. Prior to repeating this procedure and compiling a new jury list, no person may add to or take from the existing list, except as provided in this part.

(c) Notwithstanding the provisions of title 2, chapter 2, part 1 to the contrary, any voter registration form created on or after January 1, 2009, by the state coordinator of elections shall clearly state on the registration form the following: "Names of persons selected for jury service in state court are not chosen from permanent voter registration records."



§ 22-2-302 - Alternate non-automated jury selection method.

In the event that any county of this state cannot obtain and select names for jury selection by automated means pursuant to § 22-2-301, the county may utilize the alternate jury selection method set out in this section.

(1) The jury box, a suitable and well-bound book in which to record the jury list and any necessary stationery shall be purchased by the jury coordinator and paid for by the county, and the jury coordinator shall be the custodian of these items. Neither the book nor the box shall be opened except as provided in this part.

(2) (A) The jury coordinator and the circuit court clerk, or the clerk's deputy if the circuit court clerk serves as the jury coordinator, referred to as "witness" in this part, shall meet in the circuit court clerk's office at a time fixed by the presiding judge of the judicial district to select the names of prospective jurors to serve in the courts of the county. The names, which shall constitute the jury list, shall be selected randomly from licensed driver records or lists, tax records, or other available and reliable sources. The jury coordinator may utilize a single source or any combination of sources. The jury coordinator is prohibited from using the permanent voter registration records as a source to compile the jury list.

(B) The number of names to be placed on the jury list shall be determined by the presiding judge of the judicial district.

(C) The jury coordinator and the circuit court clerk, or the clerk's deputy if the circuit court clerk serves as the jury coordinator, shall repeat this procedure as often as reasonably necessary, but in no event may a list be retained for more than two (2) years. Prior to repeating this procedure and compiling a new jury list, no person may add to or take from the existing list, except as provided in this part.

(3) (A) At the top of each page of the well-bound book shall be written or printed the words, "Jury list for ___________________ County." Following these words and preceding the list of names shall be written these words, "Jury List Selected by _________________, Jury Coordinator for ___________________ County, on the _____ day of __________, _____."

(B) Immediately following this heading shall be recorded the list of jurors selected, placing one (1) name on each line, arranging the names in alphabetical order and numbering them consecutively, beginning with No. 1.

(C) At the end of the list shall be written and signed by the jury coordinator and the witness the following: "I, _________________, Jury Coordinator for ___________________ County, and _________________, (witness) certify that the foregoing is the jury list selected by us for the next _____ year(s)/month(s)/days for the county. This the _____ day of __________, _____."

(4) (A) The names on the list, preceded by the original number thereof, shall be written by the jury coordinator on tickets or cards of paper uniform in size, and placed in the jury box in the presence of the witness, the box to be kept securely locked and under seal, and it shall not be unlocked or the seal broken except by the order of and in the presence of the jury coordinator and a witness, and then only for the purpose of refilling the box or drawing from the box the names of jurors for jury service, or by order of a judge holding court as provided in this part.

(B) The jury book shall be kept in secret by the jury coordinator under lock and key and no one shall be allowed to inspect the jury book except the presiding judge of the judicial district or the jury coordinator.



§ 22-2-303 - Counties having courts in two places -- Separate records.

In those counties of the state where the circuit or criminal courts, or both, sit in two (2) places, the jury coordinators for those counties shall be required to select jurors from the territorial jurisdiction of each of the two (2) courts and will maintain two (2) sets of records, one (1) for each of the courts as is provided in this part, the same as if both courts were in separate counties.



§ 22-2-304 - Automated selection of names for jury pool.

(a) In any county in this state where the names of prospective jurors are obtained by automated means pursuant to § 22-2-301, the selection of names of prospective jurors to be summoned shall likewise be made by automated means in such a manner as to assure proportionate distribution of names selected without opportunity for the intervention of any human agency to select a particular name and in a manner that causes no prejudice to any person. It is the duty of the presiding judge of the judicial district to notify the jury coordinator of the number of names to be selected from the jury list, and these names shall constitute the jury pool.

(b) When the required number of names have been selected for the jury pool, the jury coordinator shall place a list of those names in an envelope, and with the list shall be enclosed a report prepared and signed by the jury coordinator. A copy of the list and report shall be retained by the jury coordinator for use under the provisions of this chapter, and the report shall provide substantially as follows:

Click here to view form



§ 22-2-305 - Selection of names for jury pool by alternate manual means.

In the event that any county of this state cannot obtain and select names for the jury pool by automated means pursuant to § 22-2-304, the county may utilize the alternate jury selection method set out in this section.

(1) On Monday, two (2) weeks before each jury service term, the jury coordinator shall unlock the jury box and break the seal of the jury box, and after well shaking the jury box, cause to be drawn from the jury box, in the presence of the witness, that number of names that the presiding judge of the judicial district has directed to be drawn, to constitute the jury pool for the jury service term. If the Monday two (2) weeks before the jury service term begins is a legal holiday, the jury coordinator may perform this function on the following business day.

(2) In the event the name is drawn of a person known by the jury coordinator to no longer be qualified or competent to serve pursuant to § 22-1-101 or § 22-1-102, the name shall be put aside and not used, and another name shall be drawn instead. Should the jury coordinator, when drawing names from the jury box, overlook the names of persons who are incompetent or unqualified to serve, the presiding judge of the judicial district and the judge presiding over a trial in which those persons serve as jury panel members each shall have the authority to excuse those persons from jury service and direct that their names be withdrawn from the jury pool.

(3) (A) Not more than five (5) days before the jury service term and not later than the first day of the jury service term, the jury coordinator and witness shall certify that the names drawn constitute the jury pool for the term by following the procedures in subdivision (3)(B).

(B) When the required number of names have been drawn for the jury pool, the original tickets or cards on which they have been written shall be placed in an envelope and with the the original tickets or cards shall be enclosed a report prepared and signed by the jury coordinator and witness, a copy of which shall be retained by the jury coordinator for use under the provisions of this chapter, substantially as follows:

Click here to view form

(C) The jury coordinator shall then seal the envelope containing the coordinator's report and the original tickets or cards, address the envelope to the presiding judge of the judicial district, write the judge's name across the sealing of the envelope, and deliver the envelope to the judge at the opening of the jury service term.



§ 22-2-306 - Juror Summons -- Contents.

(a) Each juror summons shall include the following:

(1) Name of the juror;

(2) Address of the juror;

(3) Date, time and place juror is required to appear in response to the summons or, in the alternative, date and method by which the juror is required to contact the jury coordinator or otherwise respond to the court regarding the juror's service;

(4) Penalty for juror's failure to appear or otherwise respond to the summons in the prescribed manner;

(5) Juror qualifications listed in §§ 22-1-101 and 22-1-102;

(6) Process by which the juror may attempt to be excused due to a hardship pursuant to § 22-1-103, including the juror's obligation to submit documentation in support of the juror's request; and

(7) Process by which the juror may request a postponement of jury service pursuant to § 22-2-315.

(b) The administrative office of the courts shall prepare a form juror summons that may be used by the jury coordinator in any county.



§ 22-2-307 - Summoning jurors.

(a) The sheriff shall summon jurors by first class mail sent to the regular address of each member of the jury pool, giving notice of such person's selection for jury duty. The summons shall be mailed to the regular address at least ten (10) days prior to the date fixed for such person's appearance for jury service.

(b) Notwithstanding subsection (a), the sheriff may summon jurors by personal service.

(c) The jury coordinator shall provide sufficient information regarding the members of the jury pool to enable the sheriff to summon the jurors pursuant to this section.

(d) Notwithstanding subsections (a)-(c), the jury coordinator may, at the coordinator's discretion, summon the jurors by first class mail without the assistance of the sheriff.



§ 22-2-308 - Publication of jury list -- Copies.

Immediately after the jury pool has been summoned in accordance with § 22-2-307, the jury coordinator shall create a list of the members of the jury pool, and a copy of the list of the members of the jury pool shall be posted in the clerk's office for public inspection. In addition, the jury coordinator shall cause to be made a sufficient number of copies of the list of the members of the jury pool, which shall be placed in the clerk's office and available for general distribution to the members of the bar and to all other interested persons.



§ 22-2-309 - Attendance of jurors -- Excuse upon showing of sufficient cause.

(a) All persons summoned as members of the jury pool shall attend at the time and place designated in the summons, or otherwise respond as specified in the summons, unless excused pursuant to § 22-1-103, granted a postponement pursuant to § 22-2-315, or otherwise discharged in a manner authorized by this title or other binding legal authority.

(b) If a person who has been summoned but not excused or discharged pursuant to subsection (a) fails to appear for service or otherwise respond as directed, a show cause order shall issue and be served upon the person, requiring the person to appear at a date certain and show cause why the person should not be held in civil contempt of court for the person's failure to appear.

(c) Upon the appearance of any person served with a show cause order, the person may make the person's excuse known. If the person was summoned and if the excuse is sufficient in the opinion of a judge of the court for which the individual was called to jury service, the person shall be excused; but the person shall pay the cost incident to issuance and service of the show cause order, unless waived by the judge. If the excuse is insufficient, the person shall be adjudged in civil contempt of court and shall be assessed a civil penalty of not more than five hundred dollars ($500) and the costs of the show cause order. The court shall suspend payment of that portion of the civil penalty in excess of fifty dollars ($50.00) upon the condition that the person complete the jury service term for which the person was summoned. The civil penalty authorized by this subsection (c) is remedial in nature.



§ 22-2-310 - Impaneling jurors -- Additional jurors.

(a) The members of the grand and petit juries shall be made up as provided by law from the jury pool. In the event the original jury pool does not include a sufficient number of jurors, courts shall follow the procedures in subsection (b) for securing additional jurors. These additional names shall supplement, not replace, the original jury pool. These procedures shall be repeated, as necessary, until the grand and petit juries are completed.

(b) (1) Regardless of whether a county utilizes the automated or manual method of jury selection, additional names shall be selected for the special jury pool in the same manner this part provides for the selection of the original jury pool. Likewise, these members of the special jury pool shall be summoned in the manner specified in § 22-2-307.

(2) In the event the presiding judge of the judicial district is unavailable for good cause, any judge of the court for which the jury pool is being selected may perform the duties required of the presiding judge.

(c) (1) If a judge presiding over a trial discovers that the number of jurors constituting the panel, or venire, assigned to the trial is not adequate to secure a petit jury and that the jury pool has been exhausted or contains an insufficient number of jurors, the judge shall direct the jury coordinator to comply with subsection (b) unless the trial is pending in a county that utilizes the manual method of jury selection. In that event, the judge shall direct the jury coordinator to produce the jury box in open court, the judge shall open the box, and there shall be drawn from the box, as directed by the judge, the number of names deemed by the judge to be sufficient to secure a petit jury for that trial. These prospective jurors shall be summoned by personal service pursuant to § 22-2-307(b) if time constraints preclude compliance with the notice requirement in § 22-2-307(a).

(2) If a judge causes the jury box to be unlocked pursuant to subdivision (c)(1), the judge shall cause it to be relocked and sealed by the jury coordinator, and the judge shall write the judge's own name across the seal. The box then shall be returned by the jury coordinator to its place of keeping.

(d) In the event the names of jurors are selected pursuant to subsection (c) for service in a particular trial, the jury coordinator shall make a list of such names, but the names shall not be removed from the jury list and, in counties utilizing the manual method of jury selection, shall be returned to the jury box. Service on a jury pursuant to subsection (c) does not constitute jury service for purposes of § 22-2-314, and shall not disqualify or excuse any person from service on the regular juries if the person's name is regularly drawn.

(e) Jurors selected pursuant to this section may be excused for good cause.



§ 22-2-311 - Jury coordinator's report in first day's minutes -- Investigation of irregularities.

(a) At the beginning of the jury service term, the presiding judge of a judicial district that utilizes the manual method of jury selection shall compare the jury coordinator's report with the original tickets or cards contained in the sealed envelope. If they correspond, they shall constitute the jury pool for the jury service term, and the report shall be spread on record in the caption of the first day's minutes. Absent any identifiable irregularities in the jury selection process, the presiding judge of a judicial district that utilizes the automated method of jury selection likewise shall spread the jury coordinator's report on the first day's minutes, and the names listed in the report shall constitute the jury pool for the jury service term. Nothing in this subsection (a) is intended to prevent a judge or jury coordinator from subsequently excusing, disqualifying, postponing the service of or otherwise discharging a member of the jury pool in a manner consistent with this title.

(b) If the presiding judge of the judicial district at any time believes that the jury list has not been prepared or renewed as required by law, the jury box has been tampered with or any other provisions of this title have been violated, the judge shall have broad authority to investigate. Should the judge conclude that any provisions of this title have been violated, the judge shall correct any irregularities necessary to ensure that this title is duly enforced.



§ 22-2-312 - Selection and summons when no jury pool provided.

(a) If for any reason a jury pool is not furnished at any jury service term as provided by this part, then the presiding judge of the judicial district shall have the right to select a jury pool as may be needed during the jury service term.

(b) In all counties of this state, regardless of population, jurors required to try issues of fact in the chancery or other court, not supplied with regular jurors, may be summoned instanter, by order of the court, as in subsection (a).



§ 22-2-313 - Objection required to affect validity of selection.

In the absence of fraud, no irregularity with respect to this title or the procedure under this title shall affect the validity of the selection of any grand jury or the validity of any verdict rendered by a petit jury unless the irregularity has been objected to before the jury is sworn.



§ 22-2-314 - Limitation on jury service.

A juror who has completed a jury service term shall not be summoned to serve another jury service term in any court of this state for a period of twenty-four (24) months following the last day of such service; however, the county legislative body of any county, may, by majority vote, extend the twenty-four-month period.



§ 22-2-315 - Postponement of jury service.

(a) Notwithstanding any of the foregoing provisions, individuals scheduled to appear for jury service may request a postponement of the date of their initial appearance for jury service. When requested, postponements shall be granted by the jury coordinator; provided, that:

(1) The juror has not previously been granted a postponement;

(2) The prospective juror appears in person or contacts the jury coordinator by telephone, electronic mail, facsimile, or in writing to request a postponement; and

(3) Prior to the grant of a postponement and with the concurrence of the jury coordinator, the prospective juror fixes a date certain on which the juror will appear for jury service within twelve (12) months after the date on which the prospective juror originally was called to serve and on which date the court will be in session.

(b) Notwithstanding subsection (a), if a judge holding court in the county finds good cause to postpone the jury service term for a juror, the judge shall notify the juror and the jury coordinator in writing designating an alternate date to which the juror's service is postponed.

(c) A subsequent request to postpone jury service may be approved by a judge only on the basis of an extraordinary event, such as a death in the prospective juror's family, sudden grave illness or a natural disaster or national emergency in which the prospective juror is personally involved, that could not have been anticipated at the time the initial postponement was granted. Prior to the grant of a second postponement, the prospective juror must fix a date certain on which the juror will appear for jury service within twelve (12) months of the postponement and on which date the court will be in session.

(d) A juror who is granted a postponement pursuant to this section shall remain under summons to appear on the alternate date without the necessity of the issuance of a new summons; however, the jury coordinator may, at the coordinator's discretion, issue a new summons.

(e) The jury coordinator shall maintain a list of members of the jury pool whose service was postponed pursuant to this section, and that information shall be made available upon request.



§ 22-2-316 - Delegation of judge's duties.

The presiding judge may delegate any or all of the duties imposed upon the judge by this part to another chancellor or judge authorized to conduct jury trials.









Chapter 3 - Examination and Challenge of Jurors

§ 22-3-101 - Absolute right of parties to examine.

Parties in civil and criminal cases or their attorneys shall have an absolute right to examine prospective jurors in such cases, notwithstanding any rule of procedure or practice of court to the contrary.



§ 22-3-102 - Challenge for general causes of incompetency.

Either party to an action may challenge for cause any person presented as a petit juror, in either a civil or criminal proceeding, who is incompetent to act as a juror under chapter 1 of this title or who has completed a jury service term in any court of this state within the previous twenty-four (24) months.



§ 22-3-103 - Challenge for adverse interest.

Either party to an action may challenge for cause any person who has an adverse interest in a similar suit involving like questions of facts or involving the same parties.



§ 22-3-104 - Peremptory challenges -- Effect of consolidation of cases.

(a) Either party to a civil action may challenge four (4) jurors without assigning any cause.

(b) In the event there is more than one (1) party plaintiff or more than one (1) party defendant in a civil action, four (4) additional challenges shall be allowed to such side or sides of the case; and the trial court shall, in its discretion, divide the aggregate number of challenges between the parties on the same side, which shall not exceed eight (8) challenges to the side, regardless of the number of parties. Even when two (2) or more cases are consolidated for trial purposes, the total challenges shall be eight (8), as provided in this subsection (b).

(c) If a party is both a plaintiff and a defendant, that party is considered one (1) party for the purpose of this section.






Chapter 4 - Compensation of Jurors

§ 22-4-101 - Per diem and travel allowance.

(a) Every regular juror, including jurors on chancery court juries, is entitled to receive at least ten dollars ($10.00) for each day's attendance.

(b) The legislative body of any county or the legislative body of the metropolitan government of any county having a metropolitan form of government may by vote increase this rate to an amount in excess of ten dollars ($10.00) for each day's attendance and to allow all tolls necessarily incurred in going to and returning from court and mileage at the rate of ten cents (10cent(s)) per mile on the way from the home of the juror to the courthouse of the county where the juror is summoned and attends. In the alternative, the county may pay each juror a flat rate of eleven dollars ($11.00) per day, or any county with a metropolitan or home rule type of government may, at its option, set the compensation for each juror in its county by ordinance, to be paid out of the county treasury.

(c) This section shall not be intended or considered as repealing or rescinding any special or private act now in effect.

(d) The amount of fees or compensation of juries serving in all criminal actions shall be equal to that of juries serving in felony cases.

(e) Notwithstanding this section, any juror who is sequestered is entitled to receive at least thirty dollars ($30.00) for each day's attendance.



§ 22-4-102 - Tales jurors.

Tales jurors shall be compensated in the same manner as regular jurors.



§ 22-4-103 - Reimbursement of jurors.

To qualify for reimbursement, jurors must prove, under oath, during the jury service term in which they serve and before the jury coordinator, the tolls necessarily incurred in going to or returning from their place of residence to the courthouse.



§ 22-4-104 - Certification of list to county official.

The jury coordinator shall, when the jury pool is discharged, make out and certify a list of the jurors, with the number of days they have respectively served, and the amount due to each, and deliver the list to the appropriate county official, who shall compensate jurors in the amount due to each of them in accordance with applicable financial procedures in the county.



§ 22-4-105 - Issuance of warrants.

It is the duty of the county to issue a warrant in payment of jury service every thirty (30) days, for the full amount due up to that time, to each member of a regular, grand or petit jury, when the jury service term extends beyond thirty (30) days in length.



§ 22-4-106 - Absence from employment -- Amount of compensation.

(a) (1) Upon receiving a summons to report for jury duty, any employee shall, on the next day the employee is engaged in the employee's employment, exhibit the summons to the employee's immediate superior, and the employer shall thereupon excuse the employee from employment for each day the employee's service as a juror in any court of the United States or this state exceeds three (3) hours.

(2) If an employee summoned for jury duty is working a night shift or is working during hours preceding those in which court is normally held, the employee shall also be excused from employment as provided by this section for the shift immediately preceding the employee's first day of service. After the first day of service, when the person's responsibility for jury duty exceeds three (3) hours during a day, the person whose circumstances fall within the parameters of this subdivision (a)(2) shall be excused from the person's next scheduled work period occurring within twenty-four (24) hours of that day of jury service. Any question concerning the application of this subdivision (a)(2) to a particular work shift or shifts shall be conclusively resolved by the trial judge of the court to which the employee has been summoned.

(b) Notwithstanding the excused absence as provided in subsection (a), the employee shall be entitled to the employee's usual compensation received from such employment; however, the employer has the discretion to deduct the amount of the fee or compensation the employee receives for serving as a juror. Moreover, no employer shall be required to compensate an employee for more time than was actually spent serving and traveling to and from jury duty. If an employer employs less than five (5) people on a regular basis or if the juror has been employed by an employer on a temporary basis for less than six (6) months, the employer is not required to compensate the juror during the period of jury service pursuant to this section.

(c) It is the duty of all persons paying jurors their fee or compensation for jury service to issue to each juror a statement showing the daily fee or compensation and the total amount of fees or compensation received by the juror. The person also shall provide a juror with a statement showing the number of hours the juror spent serving each day if the juror or juror's employer requests such a statement prior to the service at issue.

(d) (1) No employer shall discharge or in any manner discriminate against an employee for serving on jury duty if the employee, prior to taking time off, gives the required notice pursuant to subsection (a).

(2) (A) Any employee who is discharged, demoted or suspended because the employee has taken time off to serve on jury duty is entitled to reinstatement and reimbursement for lost wages and work benefits caused by such acts of the employer.

(B) Any employer who willfully refuses to rehire or otherwise restore an employee or former employee commits a Class A misdemeanor.

(e) Any employer who violates this section commits a Class A misdemeanor.

(f) For the purposes of this section, "employer" includes, but is not limited to, the state of Tennessee or any local government.



§ 22-4-107 - Donation of juror reimbursement to criminal injuries compensation fund.

(a) Each prospective juror reporting for jury service shall be provided a form letter that, when signed by the prospective juror, directs the county treasurer to donate all of the prospective juror's reimbursement for jury service to the criminal injuries compensation fund provided for in title 29, chapter 13.

(b) The county treasurer shall send all donations made under subsection (a) to the state department of the treasury for deposit to the credit of the criminal injuries compensation fund.






Chapter 5 - Selection and Attendance of Jurors [Repealed]

Part 1 - General Provisions [Repealed]



Part 2 - Board of Jury Commissioners [Repealed]



Part 3 - Jury Selection and Attendance [Repealed]









Title 23 - Attorneys-at-law

Chapter 1 - Qualification and Admission to Practice

§ 23-1-101 - Board of law examiners.

(a) A state board of law examiners is created, to consist of not more than five (5) members of the state bar, who shall be appointed from time to time by the supreme court, and shall hold office.

(b) (1) The compensation of each member of the board shall be fixed by the administrative director of the courts, with the approval of the chief justice of the supreme court, and shall include travel expenses. The administrative director of the courts shall notify the chairs of the civil justice and finance, ways and means committees of the house of representatives and the judiciary and finance, ways and means committees of the senate each time the compensation of any member of the board is increased.

(2) All reimbursement for travel expenses shall be pursuant to policies and guidelines promulgated by the supreme court.

(3) From the receipts from fees, the board shall pay its compensation and expenses, and any excess of receipts over disbursements shall be paid over to the state treasurer for the use of the state; it being the purpose that the board and its administration shall not be a charge upon, or an expense to the state, that compensation and expenses shall come only from the board's income, and that any excess of income over compensation and expenses shall go into the state treasury.



§ 23-1-103 - Examination of applicants.

There shall be an examination of persons applying for a license to practice as attorneys and counselors at law at the cities of Knoxville, Nashville, and Memphis, respectively, and at such other places and times as the supreme court may direct. The supreme court shall prescribe rules to regulate the admission of persons to practice law and provide for a uniform system of examinations that will govern and control admission to practice law and to regulate the board in the performance of its duties.



§ 23-1-104 - Certification and admission of successful applicants.

(a) The board of law examiners shall certify to the supreme court the names of all applicants who have passed the required examination and who are determined by the board to be of full age and of such reputation and character as to be likely to contribute to upholding the high standards of the legal profession.

(b) Upon certification, if the supreme court finds that the person is of full age and good moral character and otherwise qualified, it shall enter an order licensing and admitting the person to practice as an attorney, solicitor and counselor in all the courts of the state, which license, if procured by fraud, may be revoked at any time within two (2) years.



§ 23-1-105 - Admission on foreign license.

The supreme court may make provisions, rules and regulations it deems proper for the admission of persons who have been licensed to practice law in other states or countries.



§ 23-1-106 - Fees -- Accounting.

Every person, at the time of applying for examination, shall pay a fee as specified by the rules of the supreme court, and the supreme court is authorized to delegate the fixing of the fees to the board of law examiners. The board shall render to the secretary of state an annual account of receipts and disbursements on December 31 of each year.



§ 23-1-107 - Women admitted to practice.

Any women eighteen (18) years of age or older and otherwise possessing the necessary qualifications, may be granted a license to practice law in the courts of this state.



§ 23-1-108 - License and oath required.

No person shall practice law in this state without first receiving a license issued by the Tennessee supreme court and complying with Tennessee Supreme Court Rule 6 concerning admission to the practice of law, except that nothing in this section precludes the pro hac vice admission of persons licensed in other jurisdictions in accordance with Tennessee Supreme Court Rule 19.



§ 23-1-109 - Party acting as own attorney.

Any person may conduct and manage the person's own case in any court of this state.






Chapter 2 - Rights and Duties

§ 23-2-101 - Counsel assigned to paupers.

At the return term of the process, the court may appoint counsel for the plaintiff in actions prosecuted in the manner prescribed for paupers, and also for the defendant, if the defendant makes an oath that, owing to the defendant's poverty, the defendant cannot employ counsel.



§ 23-2-102 - Lien on right of action.

Attorneys and solicitors of record who begin a suit shall have a lien upon the plaintiff's or complainant's right of action from the date of the filing of the suit.



§ 23-2-103 - Lien on action begun before employment.

Any attorney or solicitor who is employed to prosecute a suit that has already been brought in any court of record shall have a lien upon the plaintiff's right of action from the date of the attorney's or solicitor's employment in the case; provided, that the record of the case shall first be made to show such employment by notice upon the rule docket of such court, by a written memorandum filed with the papers in the case or by notice served upon the defendant in the case.



§ 23-2-104 - Power of attorney to execute papers.

An attorney or solicitor has power to execute, in the name of the attorney's or solicitor's client, all bonds or other papers necessary and proper for the prosecution of the suit at any stage of its progress.



§ 23-2-105 - Service of subpoenas.

(a) Notwithstanding any other law or rule of court to the contrary, an attorney licensed to practice law in this state or the attorney's agent shall be authorized to serve subpoenas on witnesses in any civil or criminal case if service is effectuated in accordance with subsection (b) and if the attorney or any member of the attorney's firm is involved in the case for which the subpoenas are issued.

(b) In order for service under this section to be effective, the name of both the attorney and the attorney's agent, if any, shall be written on the subpoena and both persons shall sign the subpoena. The subpoena shall be served in person by either the attorney or the agent whose name appears on the subpoena, and the person effectuating service shall file with the issuing clerk an affidavit of return stating that the subpoena was served, the identity of the person served and the date, place and manner of service. An agent may serve a subpoena under this section only if the agent is eighteen (18) years of age or older. The attorney shall be responsible for the actions of the attorney's agent serving the subpoena in accordance with generally accepted principles of agency law.



§ 23-2-106 - Tennessee attorney as counsel overseas -- Foreign counsel in state.

(a) Any attorney duly licensed to practice law in this state may serve as counsel overseas for the purpose of providing counsel and opinions on Tennessee law.

(b) (1) Any foreign attorney duly licensed to practice law in the attorney's country may serve as counsel in this state for the purpose of providing counsel and opinions on that foreign country's law.

(2) If the foreign counsel wants to appear in court, that attorney must then comply with Tenn. Sup. Ct. R. 19.






Chapter 3 - Unauthorized Practice and Improper Conduct

§ 23-3-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Law business" means the advising or counseling for valuable consideration of any person as to any secular law, the drawing or the procuring of or assisting in the drawing for valuable consideration of any paper, document or instrument affecting or relating to secular rights, the doing of any act for valuable consideration in a representative capacity, obtaining or tending to secure for any person any property or property rights whatsoever, or the soliciting of clients directly or indirectly to provide such services;

(2) "Person" means a natural person, individual, governmental agency, partnership, corporation, trust, estate, incorporated or unincorporated association, and any other legal or commercial entity however organized; and

(3) "Practice of law" means the appearance as an advocate in a representative capacity or the drawing of papers, pleadings or documents or the performance of any act in such capacity in connection with proceedings pending or prospective before any court, commissioner, referee or any body, board, committee or commission constituted by law or having authority to settle controversies, or the soliciting of clients directly or indirectly to provide such services.



§ 23-3-102 - Public officers prohibited from practicing.

Judges and chancellors are prohibited from practicing law in any of the courts of this state. A newly elected or appointed judge or chancellor can practice law only in an effort to wind up the judge or chancellor's practice, ceasing to practice as soon as reasonably possible and in no event longer than one hundred eighty (180) days after assuming office. The clerks of the several courts and their deputies are also prohibited from practicing in their own courts, or in any causes commenced, brought to or carried from their courts, or commenced in any court from which an appeal lies to their court. Sheriffs and other executive officers shall not practice law in the county for which they were elected, or in any cause, originating or pending in the courts of that county. With the exception of judges, chancellors and justices, nothing in this section or any other law shall be construed to prohibit employees of the executive and judicial branches of the government of this state who are licensed to practice law in this state from voluntarily providing pro bono legal services through an organized program of pro bono legal services that receives funding pursuant to § 16-3-808 and that provides professional liability insurance for losses sustained by clients of lawyers participating in the program.



§ 23-3-103 - Unlawful practice prohibited -- Penalty.

(a) No person shall engage in the practice of law or do law business, or both, as defined in § 23-3-101, unless the person has been duly licensed and while the person's license is in full force and effect, nor shall any association or corporation engage in the practice of the law or do law business, or both. However, nonresident attorneys associated with attorneys in this state in any case pending in this state who do not practice regularly in this state shall be allowed, as a matter of courtesy, to appear in the case in which they may be thus employed without procuring a license, if properly authorized in accordance with applicable rules of court, and when introduced to the court by a member in good standing of the Tennessee bar, if all the courts of the resident state of the nonresident attorney grant a similar courtesy to attorneys licensed in this state.

(b) Any person who violates the prohibition in subsection (a) commits a Class A misdemeanor.

(c) (1) The attorney general and reporter may bring an action in the name of the state to restrain by temporary restraining order, temporary injunction or permanent injunction any violation of this chapter; to obtain a civil penalty in an amount not to exceed ten thousand dollars ($10,000) per violation, and to obtain restitution for any person who has suffered an ascertainable loss by reason of the violation of this chapter. The attorney general and reporter shall be entitled to be reimbursed for the reasonable costs and expenses of investigation and prosecution of acts under this chapter, including, but not limited to, reasonable attorney fees as well as expert and other witness fees.

(2) The action may be brought in a court of competent jurisdiction:

(A) In the county where the alleged violation took place or is about to take place;

(B) In the county in which the defendant resides, has a principal place of business or conducts, transacts or has conducted business; or

(C) If the defendant cannot be found in any of the locations in subdivisions (c)(2)(A) and (B), in the county in which the defendant can be found.

(3) The courts are authorized to issue orders and injunctions to restrain, prevent and remedy violations of this chapter, and the orders and injunctions shall be issued without bond.

(4) Any knowing violation of the terms of an injunction or order issued pursuant to this chapter shall be punishable by a civil penalty of not more than twenty thousand dollars ($20,000) per violation, in addition to any other appropriate relief.

(d) (1) Any organized bar association of a municipality, county, except any county having a metropolitan form of government, or multi-county region in which a violation occurs may bring a civil action seeking relief, as provided in this chapter, against any person that violates this chapter. Any organized statewide bar association, primarily representing plaintiff attorneys and having no locally-based affiliate associations, may bring a civil action in the municipality or county in which a violation occurs seeking relief, as provided in this chapter, against any person that violates this chapter. Upon the commencement of any action brought under this section by any bar association, the bar association shall provide a copy of the complaint or other initial pleading to the attorney general and reporter, who, in the public interest, may intervene and prosecute the action. The pleadings shall be provided to the attorney general and reporter simultaneously with the initial service to the defendant or defendants. Additionally, all subsequent filings shall be provided to the attorney general and reporter, including any judgments or notices of appeal by the initiating bar association.

(2) Any bar association bringing suit under this section is presumed to be acting in good faith and is granted a qualified immunity for the suit and the consequences of the suit. The presumption of good faith is rebuttable upon a showing by a preponderance of the evidence that the suit was brought for a malicious purpose.



§ 23-3-104 - Unlawful division of fees -- Penalties.

(a) Except as provided in the Tennessee rules of professional conduct, it is unlawful for any licensed attorney in the state to divide any fees or compensation received in the practice of law or in doing law business with any person not a licensed attorney.

(b) A violation of this section is a Class C misdemeanor.



§ 23-3-105 - Privileged communications.

No attorney, solicitor or counselor shall be permitted, in giving testimony against a client or person who consulted the attorney, solicitor or counselor professionally, to disclose any communication made to the attorney, solicitor or counselor as such by such person during the pendency of the suit, before or afterward, to the person's injury.



§ 23-3-106 - Testimony as to interests transferred pending action.

No attorney, solicitor or other person, under the pretext of having transferred an interest in real estate, obligations for the performance of contracts or notes for money, during the pendency of any suit at law, shall be permitted to give testimony in favor of those who held a joint interest with the attorney, solicitor or other person at the commencement of such suits, or by which the attorney, solicitor or other person would be released from any liability to perform contracts or pay money.



§ 23-3-107 - Penalty for improper testimony.

Any attorney offering to give testimony in any of the cases provided for in §§ 23-3-105 and 23-3-106 shall be rejected by the court, and the attorney commits a Class C misdemeanor, for which, on conviction, the attorney shall also be stricken from the rolls, if a practicing attorney.



§ 23-3-108 - Falsely representing self as a lawyer.

(a) It is unlawful for any person, either directly or indirectly, falsely to advertise the person as, or hold the person out as, a lawyer.

(b) A violation of this section is a Class E felony.



§ 23-3-109 - Advertised fee as basis for court award for services.

Notwithstanding any the law to the contrary, whenever an attorney advertises a fee for a legal service, the advertisement shall be prima facie evidence of the reasonableness of the fee; and no court shall award a fee in excess of the advertised amount unless the attorney proves additional compensation is reasonable under the facts and circumstances of the legal service provided.



§ 23-3-111 - Delinquency in student loan repayment.

The supreme court is encouraged to establish guidelines to suspend, deny or revoke the license of an attorney who is delinquent or in default on a repayment or service obligation under a guaranteed student loan identified in § 63-1-141(a) or when the attorney has failed to enter into a payment plan or comply with a payment plan previously approved by TSAC or a guarantee agency.



§ 23-3-112 - Action to recover damages for loss as a result of unlawful action or conduct.

(a) (1) Any person who suffers a loss of money or property, real, personal or mixed, or any other article, commodity or thing of value wherever situated, as a result of an action or conduct by any person that is declared to be unlawful under § 23-3-103, § 23-3-104 or § 23-3-108, may bring an action to recover an amount equal to the sum of treble any actual damages sustained by the person and treble any amount paid by the person, and may be afforded such other relief as the court considers necessary and proper.

(2) The action may be brought in a court of competent jurisdiction in the county where the alleged acts or conduct took place or is taking place, in the county in which the defendant resides, has a principal place of business, conducts, transacts or has transacted business, or, if the defendant cannot be found in any of those locations, the action may be brought in the county in which the defendant can be found.

(3) If the court finds that the defendant knowingly or willfully engaged in unlawful acts or conduct under § 23-3-103, § 23-3-104 or § 23-3-108, the court may award treble the actual damages sustained and treble the amount paid, and may provide such other relief as it considers necessary and proper.

(4) (A) Any person who has been affected by an act or conduct declared to be a violation of § 23-3-103, § 23-3-104 or § 23-3-108 may accept any written reasonable offer of settlement made by the person or persons considered to have violated this chapter; provided, that the tender of acceptance of a settlement offer shall not abate any proceeding commenced by the attorney general and reporter under this chapter.

(B) The settlement may be set aside by a court of competent jurisdiction at the request of the affected person, if the request is made within one (1) year from the date of the settlement agreement and if the court finds the settlement to be unreasonable. If the person was not represented by legal counsel at the time of the offer of settlement, the person claiming the benefit of the settlement shall have the burden of establishing that it is reasonable.

(5) Any permanent injunction, judgment or final court order made pursuant to § 23-3-103(c)(1) that has not been complied with shall be prima facie evidence of the violation of this chapter in any action brought pursuant to this section.

(6) Upon a finding by the court that a provision of § 23-3-103, § 23-3-104 or § 23-3-108 has been violated, the person bringing the action shall be entitled to be reimbursed for the reasonable costs and expenses of investigation and prosecution of acts under this chapter, including, but not limited to, reasonable attorney fees, as well as expert and other witness fees.

(b) This section shall not apply to an action initiated by the attorney general and reporter, any district attorney general or bar association as defined in § 23-3-103(d).

(c) (1) Upon the commencement of any action brought under this section, the plaintiff shall mail a copy of the complaint or other initial pleading to the attorney general and reporter, who, in the public interest, may intervene in the case. If the attorney general and reporter does not intervene, the plaintiff shall mail a copy of the judgment, order or decree to the attorney general and reporter upon the entry of any judgment, order or decree in the action.

(2) If a party to an action under this section appeals a judgment, order or decree concluding this action, a copy of the notice of appeal shall be served by the appellant upon the attorney general and reporter, who, in the public interest, may intervene on appeal.

(d) Any private action commenced pursuant to this section shall be brought within three (3) years from the person's discovery of the unlawful act or conduct.



§ 23-3-113 - Practice before administrative boards and agencies excepted.

The enforcement provisions of this chapter shall not apply to any person while practicing before state administrative boards and agencies who is authorized by statute to practice and act in a representative capacity before the state or local administrative boards and agencies.






Chapter 4 - Lawyers' Assistance Programs

§ 23-4-101 - Civil immunity.

A person who in good faith reports information or takes action in connection with a lawyers' assistance program, or a person who receives information in connection with a lawyers' assistance program, is immune from civil liability for reporting the information, taking the action or taking no action; provided, that the person has acted in good faith and without malice.



§ 23-4-102 - Presumption of good faith.

A member of a lawyers' assistance program, or person reporting information to a lawyers' assistance program, is presumed to have acted in good faith and without malice. A person alleging lack of good faith has the burden of proving bad faith and malice.



§ 23-4-103 - Persons entitled to immunity.

The civil immunity provided in this chapter shall be liberally construed to accomplish the purposes of this chapter. The persons entitled to immunity under this chapter include:

(1) A lawyers assistance program approved by the Tennessee supreme court that provides assistance to attorneys suspected of having an impaired ability to practice law because of abuse of alcohol or other drugs, or because of any other physical or mental infirmity causing impairment;

(2) A member, employee or agent of the program, association or nonprofit corporation; and

(3) A person who reports or provides information concerning an impaired professional, including, but not limited to, persons designated to monitor or supervise the course of treatment or rehabilitation of an impaired professional.



§ 23-4-104 - Information subject to attorney-client privilege.

All information, in any form whatsoever, furnished to the lawyers' assistance program shall be a privileged communication and shall be governed by the laws pertaining to the attorney-client privilege.



§ 23-4-105 - Confidentiality of records, proceedings and communications.

The records, proceedings and all communications of any lawyers' assistance program shall be deemed confidential and shall not be available for court subpoena. This section shall not prevent the subpoena of business records that are otherwise available through subpoena. Such records are not to be construed as privileged merely because they have been provided to a lawyers' assistance committee.









Title 24 - Evidence and Witnesses

Chapter 1 - Witnesses and Privileged Communications

Part 1 - General Provisions [Repealed or Transferred]



Part 2 - Privileged Communications

§ 24-1-201 - Husband and wife.

(a) In either a civil or criminal proceeding, no married person has privilege to refuse to take the witness stand solely because that person's spouse is a party to the proceeding.

(b) In a civil proceeding, confidential communications between married persons are privileged and inadmissible if either spouse objects. This communications privilege shall not apply to proceedings between spouses or to proceedings concerning abuse of one (1) of the spouses or abuse of a minor in the custody of or under the dominion and control of either spouse, including, but not limited to, proceedings arising under title 36, chapter 1, part 1; title 37, chapter 1, parts 1, 4 and 6; title 37, chapter 2, part 4; and title 71, chapter 6, part 1. This confidential communications privilege shall not apply to any insured's obligations under a contract of insurance in civil proceedings.

(c) (1) In a criminal proceeding a marital confidential communication shall be privileged if:

(A) The communications originated in a confidence that they will not be disclosed;

(B) The element of confidentiality is essential to the full and satisfactory maintenance of the relation between the parties;

(C) The relation must be one which, in the opinion of the community, ought to be sedulously fostered; and

(D) The injury to the relation by disclosure of the communications outweighs the benefit gained for the correct disposal of litigation.

(2) Upon a finding that a marital communication is privileged, it shall be inadmissible if either spouse objects. Such communication privileges shall not apply to proceedings concerning abuse of one (1) of the spouses or abuse of a minor in the custody of or under the dominion and control of either spouse, including, but not limited to proceedings arising under title 37, chapter 1, parts 1 and 4; title 37, chapter 2, part 4; and title 71, chapter 6, part 1.



§ 24-1-202 - Transactions with mentally incompetent party.

It is not lawful for any party to any action, suit, or proceeding to testify as to any transaction or conversation with, or statement by, any opposite party in interest, if such opposite party is incapacitated or disqualified to testify thereto, by reason of idiocy, lunacy, or insanity, unless called by the opposite side, and then only in the discretion of the court; provided, if a corporation be a party, this disqualification shall extend to its officers of every grade and its directors.



§ 24-1-203 - Transactions with decedent or ward -- Dead man's statute.

In actions or proceedings by or against executors, administrators, or guardians, in which judgments may be rendered for or against them, neither party shall be allowed to testify against the other as to any transaction with or statement by the testator, intestate, or ward, unless called to testify thereto by the opposite party. If a corporation is a party, this disqualification shall extend to its officers of every grade and its directors.



§ 24-1-204 - Communications during crisis intervention.

(a) As used in this section:

(1) "Crisis intervention" means a session at which crisis response services are rendered by a critical incident stress management team member or leader during or after a crisis or disaster;

(2) "Crisis response services" means consultation, risk assessment, referral and crisis intervention services provided by a critical incident stress management team to individuals affected by crisis or disaster;

(3) "Critical incident stress management team member or team leader," referred to also as "team member," or "team leader," means an individual specially trained to provide crisis response services as a member or leader of an organized community or local crisis response team that holds membership in a registered critical incident stress management team;

(4) "Registered team" means a team formally registered with a recognized training agency. A recognized training agency shall include the International Critical Incident Stress Foundation, the National Organization for Victim Assistance, the American Red Cross, the Tennessee Public Safety Network and other such organizations;

(5) "Training session" means a session providing crisis response training by a qualified trained trainer utilizing the standards established by the accrediting agencies set out in subdivision (a)(4); and

(6) "Volunteer" means a person who serves and receives no remuneration for services except reimbursement for actual expenses.

(b) All communications between a team member or team leader providing, and a group participant or person participating in, a crisis intervention shall be considered confidential and no such person shall be required to disclose any such communication unless otherwise required by law or rule of court.

(c) Except as provided under subsection (d), no person, whether a team member, team leader or group participant, providing or participating in a crisis intervention shall be required to testify or divulge any information obtained solely through such crisis intervention.

(d) The testimonial privilege established under subsection (c) shall not apply if any of the following are true:

(1) The communication indicates the existence of a danger to the individual who receives crisis response services or to any other person or persons;

(2) The communication indicates the existence of past or present child abuse or neglect of the individual, abuse of an adult as defined in title 71, chapter 6 or family violence as defined in title 71, chapter 6, part 2;

(3) The communication indicates the existence of past or present acts constituting an intentional tort or crime; provided, that the applicable statute of limitation has not expired on the act indicated; or

(4) All parties involved in the crisis intervention, including the individual or individuals who received crisis response services, expressly waive the privilege and consent to the testimony.



§ 24-1-206 - Clergy -- Communications confidential -- Waiver -- Misdemeanor offense.

(a) (1) No minister of the gospel, priest of the Catholic Church, rector of the Episcopal Church, ordained rabbi, or regular minister of religion of any religious organization or denomination usually referred to as a church, over eighteen (18) years of age, shall be allowed or required in giving testimony as a witness in any litigation, to disclose any information communicated to that person in a confidential manner, properly entrusted to that person in that person's professional capacity, and necessary to enable that person to discharge the functions of such office according to the usual course of that person's practice or discipline, wherein such person so communicating such information about such person or another is seeking spiritual counsel and advice relative to and growing out of the information so imparted.

(2) It shall be the duty of the judge of the court wherein such litigation is pending, when such testimony as prohibited in this section is offered, to determine whether or not that person possesses the qualifications which prohibit that person from testifying to the communications sought to be proven by that person.

(b) The prohibition of this section shall not apply to cases where the communicating party, or parties, waives the right so conferred by personal appearance in open court so declaring, or by an affidavit properly sworn to by such a one or ones, before some person authorized to administer oaths, and filed with the court wherein litigation is pending.

(c) Nothing in this section shall modify or in any way change the law relative to "hearsay testimony."

(d) Any minister of the gospel, priest of the Catholic Church, rector of the Episcopal Church, ordained rabbi, or any regular minister of religion of any religious organization or denomination usually referred to as a church, who violates the provisions of this section, commits a Class C misdemeanor.



§ 24-1-207 - Communications between psychiatrist and patient.

(a) Communications between a patient and a licensed physician when practicing as a psychiatrist in the course of and in connection with a therapeutic counseling relationship regardless of whether the therapy is individual, joint, or group, are privileged in proceedings before judicial and quasi-judicial tribunals. Neither the psychiatrist nor any member of the staff may testify or be compelled to testify as to such communications or otherwise reveal them in such proceedings without consent of the patient except:

(1) In proceedings in which the patient raises the issue of the patient's mental or emotional condition;

(2) In proceedings for which the psychiatrist was ordered by the tribunal to examine the patient if the patient was advised that communications to the psychiatrist would not be privileged, but testimony as to the communications is admissible only on issues involving the patient's mental or emotional condition; and

(3) In proceedings to involuntarily hospitalize the patient under title 33, chapter 6, part 4 or title 33, chapter 6, part 5, if the psychiatrist decides that the patient is in need of care and treatment in a residential facility. Unless otherwise ordered by the court, the exception is limited to disclosures necessary to establish that the patient poses a substantial likelihood of serious harm requiring involuntary hospitalization under title 33, chapter 6, part 4 or title 33, chapter 6, part 5.

(b) When personally identifiable patient information is to be disclosed in a judicial or quasi-judicial proceeding or any other public proceeding, the authority conducting the proceeding shall take reasonable steps to prevent unnecessary exposure of such information to the public and to further this section's policy of protecting the right of privacy. Such steps may include screening of questions in pre-hearing conferences and in camera inspection of papers.

(c) (1) Privileged communications between a patient and a licensed physician when practicing as a psychiatrist in the course of and in connection with a therapeutic counseling relationship, regardless of whether the therapy is individual, joint, or group, may be disclosed without consent of the patient if:

(A) Such patient has made an actual threat to physically harm an identifiable victim or victims; and

(B) The treating psychiatrist makes a clinical judgment that the patient has the apparent capability to commit such an act and that it is more likely than not that in the near future the patient will carry out the threat.

(2) The psychiatrist may disclose patient communications to the extent necessary to warn or protect any potential victim. No civil or criminal action shall be instituted, nor shall liability be imposed due to the disclosure of otherwise confidential communications by a psychiatrist pursuant to this subsection.



§ 24-1-208 - Persons gathering information for publication or broadcast -- Disclosure.

(a) A person engaged in gathering information for publication or broadcast connected with or employed by the news media or press, or who is independently engaged in gathering information for publication or broadcast, shall not be required by a court, a grand jury, the general assembly, or any administrative body, to disclose before the general assembly or any Tennessee court, grand jury, agency, department, or commission any information or the source of any information procured for publication or broadcast.

(b) Subsection (a) shall not apply with respect to the source of any allegedly defamatory information in any case where the defendant in a civil action for defamation asserts a defense based on the source of such information.

(c) (1) Any person seeking information or the source thereof protected under this section may apply for an order divesting such protection. Such application shall be made to the judge of the court having jurisdiction over the hearing, action or other proceeding in which the information sought is pending.

(2) The application shall be granted only if the court after hearing the parties determines that the person seeking the information has shown by clear and convincing evidence that:

(A) There is probable cause to believe that the person from whom the information is sought has information which is clearly relevant to a specific probable violation of law;

(B) The person has demonstrated that the information sought cannot reasonably be obtained by alternative means; and

(C) The person has demonstrated a compelling and overriding public interest of the people of the state of Tennessee in the information.

(3) (A) Any order of the trial court may be appealed to the court of appeals in the same manner as other civil cases. The court of appeals shall make an independent determination of the applicability of the standards in this subsection to the facts in the record and shall not accord a presumption of correctness to the trial court's findings.

(B) The execution of or any proceeding to enforce a judgment divesting the protection of this section shall be stayed pending appeal upon the timely filing of a notice of appeal in accordance with Rule 3 of the Tennessee Rules of Appellate Procedure, and the appeal shall be expedited upon the docket of the court of appeals upon the application of either party.

(C) Any order of the court of appeals may be appealed to the supreme court of Tennessee as provided by law.



§ 24-1-209 - Communication between attorney and private detective privileged.

Communication between an attorney and a private detective or investigator hired by such attorney, while acting in their respective professional capacities shall be privileged communications.



§ 24-1-210 - Interpreters -- Dual party relay operators.

(a) As used in this section, unless the context otherwise requires:

(1) "Dual party relay operator" means a person who facilitates communication over the telephone between persons, one (1) of whom depends on the use of a special device for transmitting text rather than the spoken voice through the telephone line; and

(2) "Interpreter" means a person who facilitates communication between persons who are unable to communicate with one another directly without such facilitation.

(b) No interpreter or dual party relay operator shall be permitted or required to disclose information obtained by virtue of facilitating any confidential communication.

(c) No interpreter or dual party relay operator shall be discharged or discriminated against for complying with the provisions of subsection (b).



§ 24-1-211 - Deaf persons -- Providing oral or deaf sign language interpreters in administrative and judicial proceedings.

(a) As used in this section:

(1) "Deaf person" means a person with a hearing loss so great as to prevent such person from understanding language spoken in a normal tone. "Deaf person" further includes, but is not limited to, a person who is mute and a person who is both deaf and mute. The archaic term "dumb" that formerly related to deaf people shall hereafter be struck from all future state publications that in any way refer to the deaf;

(2) "Oral interpreter" means a person who interprets language through facial and lip movements only and who does not use manual communication. An oral interpreter shall be provided upon the request of a deaf person who does not communicate in sign language. The right of a deaf person to an interpreter may not be waived except by a deaf person who does not use sign language and who initiates such request for waiver in writing. Such waiver is subject to approval of counsel to such deaf person, if existent, and is subject to approval of the appointing authority; and

(3) "Qualified interpreter" means an interpreter certified by the National Registry of Interpreters for the Deaf, Tennessee Registry of Interpreters for the Deaf, or, in the event an interpreter so certified is not available, an interpreter whose qualifications are otherwise determined. Efforts to obtain the services of a qualified interpreter certified with a Legal Skills Certificate or a Comprehensive Skills Certificate will be made prior to accepting services of an interpreter with lesser certification. No "qualified interpreter" shall be appointed unless the appointing authority and the deaf person make a preliminary determination that the interpreter is able to readily communicate with the deaf person and is able to accurately interpret the statements of the deaf person and interpret the proceedings in which a deaf person may be involved.

(b) (1) In any case in law or equity before any court or the grand jury, wherein any deaf person is a party to such action, either as a complainant, defendant, or witness, the court shall appoint a qualified interpreter of the deaf sign language to interpret the proceedings to the deaf person and interpret the person's testimony or statements and to assist in preparation with counsel.

(2) In any proceeding before any department, board, commission, agency, or licensing authority of the state, or any political subdivision or municipality, wherein any deaf person is a principal party of interest, either as a complainant, defendant, witness or supplicant, any department, board, commission, agency, or licensing authority of the state or any political subdivision or municipality wherein such shall appoint a qualified interpreter to interpret the proceedings to the deaf person and to interpret the person's testimony or statements.

(3) In the event a person who is deaf is arrested and taken into custody for any alleged violation of a criminal law of this state, the arresting officers' and the arresting officers' superiors shall procure a qualified interpreter in order to properly interrogate such deaf person and to interpret such person's statements. No statement taken from such deaf person before an interpreter is present may be admissible in court.

(c) Every deaf person whose appearance before a proceeding entitles such person to an interpreter should notify the appointing authority of such need prior to any appearance and should request at such time the services of an interpreter; provided, that where a deaf person reasonably expects the need for an interpreter to be for a period greater than a single day, such person should notify the appointing authority and such notification shall be sufficient for the duration of the person's participation in the proceedings.

(d) An appointing authority may require a person requesting the appointment of an interpreter to furnish reasonable proof of deafness when the appointing authority has reason to believe that the person is not deaf.

(e) It shall be the responsibility of the appointing authority to channel requests for qualified interpreters through:

(1) Local interpreter/referral centers for the deaf;

(2) The Tennessee Registry of Interpreters for the Deaf;

(3) The Tennessee council for the deaf and hard of hearing; or, in the alternative

(4) The department of human services, division of vocational rehabilitation.

It is the responsibility of the Tennessee Registry of Interpreters for the Deaf to compile and update annually a listing of qualified interpreters and to make this listing available to authorities in possible need of interpreter service as provided in this section.

(f) Before a qualified interpreter will participate in any proceedings subsequent to an appointment under the provisions of this section, such interpreter shall make an oath or affirmation that such interpreter will make a true interpretation in an understandable manner to the deaf person for whom the interpreter is appointed and that such interpreter will interpret the statements of the deaf person desiring that statements be made, in the English language to the best of such interpreter's skill and judgment. The appointing authority shall provide recess periods as necessary for the interpreter when the interpreter so indicates. Any and all information that the interpreter gathers from the deaf person pertaining to any proceeding then pending shall at all times remain confidential and privileged, or on an equal basis with the attorney-client privilege, unless such deaf person desires that such information be communicated to other persons.

(g) An interpreter appointed under the provisions of this section shall be entitled to a reasonable fee for such services. The fee shall be in accordance with standards established by the Tennessee Registry of Interpreters for the Deaf, in addition to actual expenses for travel and transportation. When the interpreter is appointed by a court, the fee shall be paid out of general county funds and when the interpreter is otherwise appointed the fee shall be paid out of funds available to the appointing authority.









Chapter 2 - Attendance of Witnesses

§ 24-2-101 - Duty to attend.

Every witness legally bound to appear as herein directed shall appear accordingly and continue to attend from day to day, and from term to term, until discharged by the court or the party who sought the summons; provided, that the continuance of a case shall not be deemed a discharge of witnesses legally bound to appear in the case so continued, and in the event of a continuance, it shall not be necessary to resummon such witnesses unless they are expressly discharged by the court or by the party at whose instance they were summoned.



§ 24-2-102 - Penalty for failure to appear.

In default thereof, a witness forfeits to the party at whose insistence the subpoena issues, the sum of one hundred twenty-five dollars ($125), to be recovered by scire facias; and is further liable to the action of the party for the full damages sustained for want of such witness' testimony.



§ 24-2-103 - Scire facias by circuit court.

If a witness fails to appear when summoned before a judge of the court of general sessions, notary public, or commissioner, the subpoena is returned to the circuit court of the county, with the endorsement of such failure made thereon by the judge of the court of general sessions, notary public, or commissioner, and scire facias issues, as in other cases.



§ 24-2-104 - Scire facias by general sessions judge.

The party at whose instance a witness is summoned before a judge of the court of general sessions, on the trial of a cause, instead of having the subpoena returned to court as in § 24-2-103, may elect to move before the judge of the court of general sessions for judgment against the witness, in which case a conditional judgment shall be given for twenty-five dollars ($25.00), and scire facias shall issue to the witness to show cause why final judgment shall not be entered, and, on failure to show cause, final judgment shall be rendered for the penalty and costs.



§ 24-2-105 - Privilege against process.

During the attendance of any person summoned as a witness, and during the time that such person is going to and returning from the place of such attendance, allowing one (1) day for every thirty (30) miles of travel, no writ, process, warrant, order, judgment, or decree in any civil cause, subpoena to testify as a witness only excepted, shall be served upon such person.



§ 24-2-106 - Proceedings against witness on scire facias.

Upon return of the scire facias issued for the penalty, the witness may be relieved by showing sufficient cause for failing to attend; otherwise, on motion, judgment will be given against the witness and execution issue accordingly.



§ 24-2-107 - Subpoenas -- Conflicts with Rules of Civil Procedure.

The provisions of Rule 45 of the Rules of Civil Procedure shall govern when a clerk or other authorized officer is required to issue a subpoena in a civil case in circuit court and the consequences of a person's refusal to appear, testify or produce evidence when subpoenaed pursuant to such rule. If any local rule of court conflicts with the provisions of Rule 45, the provisions of Rule 45 shall prevail, and the clerk or other authorized officer shall issue subpoenas and the judge shall punish the refusal to respond to subpoenas in accordance with the provisions of such rule.



§ 24-2-108 - Language required in subpoena.

Each subpoena issued should at a minimum contain explicit language that states:

(1) A party being served must appear and that failure to appear may put such party in contempt of court; and

(2) The penalties such party may face by being held in contempt of court.






Chapter 3 - Oaths [Repealed]



Chapter 4 - Compensation of Witnesses

§ 24-4-101 - Basic per diem and mileage.

(a) A witness in a court of record shall receive compensation of one dollar ($1.00) per day for each day's necessary attendance. When a witness resides at a distance greater than ten (10) miles, such witness shall receive four cents (4cent(s)) per mile for going to and returning from court, and tolls and ferriages as allowed by law. Mileage, tolls and ferriages shall be allowed only for one (1) trip going and returning during the term of any court, unless the witness is discharged by the parties, to return, and does return, upon a given day.

(b) Witnesses in courts of record attending under subpoena in a civil matter shall receive upon request to the clerk thirty dollars ($30.00) per day for such attendance. In addition, when such witness resides at a distance of greater than ten (10) miles from the court, the witness shall, upon request to the clerk, also receive reimbursement for travel expenses for each mile traveled when going to and returning from such court at the rate allowable under the state comprehensive travel regulations in effect at that time. All such compensation and reimbursement shall be taxed as cost.

(c) No witness attending any court of record under subpoena in a civil matter shall be entitled to receive the witness compensation and travel expense reimbursement provided for by subsection (b) until such compensation and reimbursement have been taxed and collected as cost by the clerk of the court of record in which such witness has appeared while under subpoena. Nothing in this subsection shall be construed as preventing the party causing a subpoena to be issued from advancing travel expenses or attendance fees to witnesses.



§ 24-4-102 - Witness residing outside county.

(a) All witnesses attending, under summons, any court of record in any county in this state other than the county in which the witness or witnesses live shall be entitled to receive reimbursement for lodging and meals at a rate allowable under the state of Tennessee comprehensive travel regulations in effect at the time such travel expense is incurred. In addition thereto, the witness shall also receive reimbursement at a rate allowable under the state of Tennessee comprehensive travel regulations in effect at the time such travel expense is incurred for each mile traveled in going to and returning from such court.

(b) In addition to the mileage reimbursement allowed, a witness shall be allowed the per diem allowance designated herein for each day required to travel in going to and returning from a trial. Mileage reimbursement to a witness traveling from out of state shall be the same as that allowed a state employee using a personal vehicle for the convenience of the state. In lieu of such mileage reimbursement, a witness traveling from out-of-state may be reimbursed for the cost of travel by common carrier, at a rate not to exceed the regular tourist fare charged the general public.



§ 24-4-103 - Witness before general sessions judge.

Every witness summoned before a judge of the court of general sessions is entitled to fifty cents (50cent(s)) for each day's attendance; and when summoned to attend in another county from that of the witness' own, shall be entitled to five cents (5cent(s)) per mile for every mile in going to and returning from the county, and all necessary tolls and ferriage.



§ 24-4-104 - Maximum number of appearances compensated.

No witness shall prove personal attendance in more than four (4) suits where one (1) of the parties is the same or the question to be tried is the same; provided, that this shall apply only to the term where the witness actually testifies in such suits. At all other terms where such witness does not actually testify, the witness shall be allowed to prove attendance in only two (2) of such suits; provided, that in any event such witness shall claim mileage and ferriage in only one (1) of such suits.



§ 24-4-105 - Settlement of case.

If the suit in which the witness is summoned is settled in vacation, and the party summoning such witness neglects to discharge the witness from further attendance, and the witness, for want of such discharge, should attend at the next term, witness such is entitled to prove one (1) day's attendance.



§ 24-4-106 - Probate of attendance -- Immediate payment -- Travel advances in criminal cases.

(a) The clerk of the court may take probate of witnesses' attendance at any time between the commencement and the final decision of the cause, either in vacation or in term time. The clerk may at that time pay any witness the fees for which the state is liable under §§ 40-17-201 -- 40-17-210, or any witness fees due and may accept an assignment from the witness for all such fees paid. The clerk may take credit in the settlement of the clerk's accounts for all such fees advanced represented by a valid assignment.

(b) In criminal cases, with the approval of the judicial cost accountant and at the request of the district attorney general, the state may advance travel expenses as set out in §§ 24-4-102, 40-17-206 and 40-17-208, to witnesses designated by the district attorney general. The judicial cost accountant shall prescribe the procedures which shall be followed in making travel advances as set forth above.



§ 24-4-107 - Recovery from successful party.

Whenever a party in a court of record recovers a judgment or decree against another for costs, and it appears from the return of the execution that such costs cannot be made out of the person against whom they have been adjudged, the witnesses summoned by the successful party may have judgment by motion against such party for their costs.






Chapter 5 - Presumptions

§ 24-5-101 - Conveyances of public officers and fiduciaries.

All instruments of conveyance executed in official capacity by any public officer of this state or by any person occupying a position of trust or acting in a fiduciary relation shall be admitted, held, and construed by the courts as prima facie evidence of the facts in such instruments recited, insofar as such facts relate to the execution of the power of such office or trust. All such instruments now of record shall be admitted, held, and construed in accordance with this section.



§ 24-5-102 - Settlements of personal representatives and guardians.

The settlements of personal representatives and guardians, made in the county court in pursuance of law, are to be taken as prima facie correct.



§ 24-5-103 - Notary's certificate as to notice of dishonor.

The certificate of a notary public in or on the notary's protest, that such notary public has given the parties to negotiable paper notice of the dishonor, is prima facie evidence of the facts stated in the certificate; and, in like manner, entries in such notary public's books to the same effect are prima facie evidence, in case of the notary's death, of the facts therein stated.



§ 24-5-105 - Instruments offered by defendant.

The execution or assignment of instruments offered in evidence by the defendant, when allowed by law, is equally conclusive as when introduced by plaintiff, unless denied under oath.



§ 24-5-106 - Denial of instrument by successor of decedent.

If the party be deceased, the personal representative, or in case such representative refuses or fails to do so, any heir of the deceased, or other person, who is entitled to any part of the estate, either by will or by law, and who is or becomes a party to the suit, may make the denial under oath "according to the best of my personal knowledge, information and belief."



§ 24-5-107 - Sworn accounts.

(a) An account on which action is brought, coming from another state or another county of this state, or from the county where suit is brought, with the affidavit of the plaintiff or its agent to its correctness, and the certificate of a state commissioner annexed thereto, or the certificate of a notary public with such notary public's official seal annexed thereto, or the certificate of a judge of the court of general sessions, with the certificate of the county clerk that such judge is an acting judge within the county, is conclusive against the party sought to be charged, unless that party on oath denies the account or except as allowed under subsection (b).

(b) The court shall allow the defendant orally to deny the account under oath and assert any defense or objection the defendant may have. Upon such denial, on the plaintiff's motion, or in the interest of justice, the judge shall continue the action to a date certain for trial.



§ 24-5-108 - Partnership of plaintiffs.

Whenever two (2) or more persons bring a suit at law, or in equity, as partners upon an account, bill of exchange, bond, or note, either before a magistrate or a court of record, it shall not be necessary for them to prove their partnership, unless the defendant files a plea in abatement, in writing, denying the partnership on oath.



§ 24-5-109 - Partnership of defendants.

Where two (2) or more persons are sued as partners, in law or equity, it shall not be necessary to prove the partnership unless the fact of partnership be denied under oath of those so sued.



§ 24-5-110 - Determinations of status by federal officers.

(a) A written finding of presumed death made by the secretary of war, the secretary of the navy, or other officer or employee of the United States authorized to make such finding, pursuant to the Federal Missing Persons Act (Acts Mar. 7, 1942, ch. 166, 56 Stat. 143; Dec. 24, 1942, ch. 828, 56 Stat. 1092; July 1, 1944, ch. 371, 58 Stat. 679; Feb. 12, 1946, ch. 6, 60 Stat. 5; May 16, 1947, ch. 70, 61 Stat. 96; Aug. 29, 1951, ch. 356, 65 Stat. 207; July 3, 1952, ch. 570, 66 Stat. 331; Apr. 4, 1953, ch. 17, 67 Stat. 20; 50 U.S.C. Appx. §§ 1001-1015) as now or hereafter amended, or a duly certified copy of such finding, shall be received in any court, office or other place in this state as prima facie evidence of the death of the person therein found to be dead, and the date, circumstances and place of such person's disappearance.

(b) An official written report or record, or duly certified copy thereof, that a person is missing, missing in action, interned in a neutral country, or beleaguered, besieged or captured by an enemy, or is dead, or is alive, made by an officer or employee of the United States authorized by the act referred to in subsection (a) or by any other law of the United States to make same, shall be received in any court, office or other place in this state as prima facie evidence that such person is missing, missing in action, interned in a neutral country, or beleaguered, besieged or captured by an enemy, or is dead, or is alive, as the case may be.

(c) (1) For the purposes of subsections (a) and (b), any finding, report or record, or duly certified copy thereof, purporting to have been signed by such an officer or employee of the United States as is described in those subsections, shall prima facie be deemed to have been signed and issued by such an officer or employee pursuant to law, and the person signing same shall prima facie be deemed to have acted within the scope of such person's authority.

(2) If a copy purports to have been certified by a person authorized by law to certify the same, such certified copy shall be prima facie evidence of such person's authority to so certify.



§ 24-5-111 - Negligence of bailee.

In all actions by a bailor against a bailee for loss or damage to personal property, proof by the bailor that the property was delivered to the bailee in good condition and that it was not returned or redelivered according to the contract, or that it was returned or redelivered in a damaged condition, shall constitute prima facie evidence that the bailee was negligent, provided the loss or damage was not due to the inherent nature of the property bailed.



§ 24-5-112 - Continuance of reproductive capacity -- Rebuttable presumption.

The present absolute common law presumption which prevails in Tennessee that men and women are presumed capable of having children as long as they live shall be only a prima facie presumption and rebuttable by competent evidence.



§ 24-5-113 - Medical, hospital or doctor bills -- Prima facie evidence of necessity and reasonableness.

(a) (1) Proof in any civil action that medical, hospital or doctor bills were paid or incurred because of any illness, disease, or injury may be itemized in the complaint or civil warrant with a copy of bills paid or incurred attached as an exhibit to the complaint or civil warrant. The bills itemized and attached as an exhibit shall be prima facie evidence that the bills so paid or incurred were necessary and reasonable.

(2) This section shall apply only in personal injury actions brought in any court by injured parties against the persons responsible for causing such injuries.

(3) This prima facie presumption shall apply to the medical, hospital and doctor bills itemized with copies of bills attached to the complaint or civil warrant; provided, that the total amount of such bills does not exceed the sum of four thousand dollars ($4,000).

(b) (1) In addition to the procedure described in subsection (a), in any civil action for personal injury brought by an injured party against the person or persons alleged to be responsible for causing the injury, if an itemization of or copies of the medical, hospital or doctor bills which were paid or incurred because of such personal injury are served upon the other parties at least ninety (90) days prior to the date set for trial, there shall be a rebuttable presumption that such medical, hospital or doctor bills are reasonable.

(2) Any party desiring to offer evidence at trial to rebut the presumption shall serve upon the other parties, at least forty-five (45) days prior to the date set for trial, a statement of that party's intention to rebut the presumption. Such statement shall specify which bill or bills the party believes to be unreasonable.



§ 24-5-114 - Repair bills.

(a) Proof that bills were incurred and paid to repair real or personal property shall create a rebuttable presumption of the reasonableness of the amount paid and the necessity for the repairs in any civil action seeking damages for injury to, or improper repair, of the property.

(b) This presumption shall not extend to any payments which exceed the sum total of one thousand dollars ($1,000). The plaintiff may select those payments, not exceeding one thousand dollars ($1,000), for which the plaintiff wishes to claim the benefit of the presumption.

(c) Proof of such payments shall be itemized in the civil warrant or complaint at the time suit is filed by attaching a list showing payments, amounts, person paid, goods or services for which payment was made and a copy of any invoice, bill or receipt. Failure to attach the invoice, bill, or receipt may be excused, in the court's discretion, if none was rendered, it was lost and cannot be found after diligent search or it has been inadvertently destroyed.

(d) In no event may the presumption created by this section be permitted, over objection, by an amendment to the civil warrant or complaint within thirty (30) days of the trial.

(e) At the trial of the cause, any such payments may be introduced into evidence as though there had been competent testimony as to their reasonableness in amount and necessity, but shall constitute no proof of any wrongdoing by the defendant.



§ 24-5-115 - Default judgments in subrogation actions brought by an automobile insurance carrier.

(a) In a subrogation action brought in general sessions court by an automobile insurance carrier for recovery of amounts paid to or on behalf of its insured under the collision, comprehensive, medical payments or uninsured motorist coverages of a contract of automobile insurance, the affidavit of the plaintiff-carrier or its agent as to the total damages paid, or incurred, including the insured's deductible, is presumptive evidence against the alleged tortfeasor from whom recovery is sought, except as provided under subsection (b); provided, that such affidavit is accompanied by a certificate of a notary public with seal annexed, or certificate of a judge of the court of general sessions, with the certificate of the county clerk that such judge is an acting judge within the county.

(b) The presumption afforded in subsection (a) shall not be conclusive to the extent that the alleged tortfeasor from whom recovery is sought denies tort liability for the incident, or denies the extent of the damages alleged to be related to the incident, or both. Any such denial must be under oath in writing, or made orally in open court, and the alleged tortfeasor shall be allowed to assert any defense or objection the defendant may have. Such affidavit shall be served upon the alleged tortfeasor with the civil warrant. Upon such denial, on the plaintiff-carrier's motion, or in the interest of justice, the judge shall continue the action to a date certain for trial.

(c) This section does not apply if the automobile insurance carrier files an intervening complaint in an existing action brought by an injured person against the alleged tortfeasor.

(d) This section does not affect the viability of the made-whole doctrine in Tennessee.






Chapter 6 - Proof of Public Acts and Records

Part 1 - General Provisions

§ 24-6-101 - Copy of judgment without entire record.

(a) In any litigation, certified copies of final judgments or decrees of any court of record may be used as evidence in such litigation, without the final judgment or decree being supported by the entire record upon which it is based. Such certified judgment or decree shall have the same force and effect as evidence as it would have if the entire record upon which it is based were filed with the judgment or decree, it being the intention to expedite the preparation of cases and save costs.

(b) This section shall not apply to litigation in which a direct attack is made on the judgment or decree and the proceedings upon which it is based, nor to litigation involving the validity of the judgment or decree.

(c) This section shall not prevent any of the parties to the litigation from using as evidence in such litigation the entire record upon which the final judgment or decree is based.



§ 24-6-105 - Officer's duty to give copies of records.

Every officer having the custody of a public record or writing, is bound to give any person, on demand, a certified copy thereof, on payment of the legal fees; and, if no fee has been fixed by law, on payment of reasonable compensation.



§ 24-6-106 - Extract copies from records.

(a) When any deed, mortgage, deed of trust, decree, or other instrument appears of record in the register's office of any county, containing the description of more than one (1) tract, lot, or parcel of land, any person desiring a copy of any such deed, etc., may direct that only the description of such lots, tracts, or parcels be included in the copy as such person may desire; and the register in making the copy shall insert not less than one-half (1/2) line of x marks before and after, or before or after, as the case may be, indicating that descriptions have been omitted from the copy.

(b) Such copies so made shall have full force and effect as evidence.



§ 24-6-107 - Certificate of search.

The certificate of a public officer that such officer has made diligent and ineffectual search for a paper in that officer's office is of the same efficacy in all cases as if such officer had personally appeared and sworn to such facts.






Part 2 - Judicial Notice

§ 24-6-207 - Judicial notice of foreign law in appellate court.

It is not necessary, in a case carried from an inferior to an appellate court, to have the statutes of a state read as evidence in the inferior court, transcribed into the record, except where it is directed to be done by the inferior court; but the appellate court may take judicial notice of such laws and statutes.









Chapter 7 - Admissibility of Evidence

§ 24-7-106 - Receipts and releases.

All receipts, releases, and discharges in writing, whether of a debt of record or a contract under seal, or otherwise, shall have effect according to the intention of the parties thereto. However, the remittance and acceptance of a check or other instrument bearing on its face words that it is payment or satisfaction in full of a debt or obligation shall not be considered conclusive evidence of an intention that the debt or obligation for which the same is given be discharged or released; provided, that the remittee of such instrument tenders back to the remittor the funds represented by such instrument.



§ 24-7-107 - Settlements of debts.

All settlements in writing, made in good faith, for the composition of debts, shall be taken as evidence, and held to operate according to the intention of the parties, although no release under seal is given, and no new consideration has passed.



§ 24-7-112 - Tests to determine parentage -- Admissibility in evidence -- Costs.

(a) (1) (A) In any contested paternity case, unless the individual is found to have good cause under § 454(29) of the Social Security Act (42 U.S.C. § 654(29)), the court, or the department of human services in Title IV-D child support cases, shall order the parties and the child to submit to genetic tests to determine the child's parentage upon the request of any party if the request is supported by an affidavit of the party making the request:

(i) and such affidavit: Alleges paternity, and sets forth facts establishing a reasonable possibility of the requisite sexual contact between the parties; or

(ii) Denies paternity, and sets forth facts establishing a reasonable possibility of the nonexistence of sexual contact between the parties;

(iii) and such affidavit: Denies paternity.

(B) In addition, upon the court's own motion, at such times as it deems equitable, or by administrative order by the department of human services in Title IV-D child support cases, tests and comparisons pursuant to this section shall be ordered; or

(C) In any case, except terminations of parental rights or adoptions under title 36 or title 37, in which the paternity of a child is at issue and the question of parentage arises, and an agreed order or divorce decree has been entered finding that an individual is not the parent of the child, the finding shall not be entitled to preclusive effect unless the finding was based upon scientific tests to determine parentage which excluded the individual from parentage of the child in question.

(2) During any other civil or criminal proceeding in which the question of parentage arises, upon the motion of either party or on the court's own motion, the court shall at such time as it deems equitable order all necessary parties to submit to any tests and comparisons which have been developed and adapted for purposes of establishing or disproving parentage.

(3) In any civil or criminal proceedings pursuant to this section, the tests ordered shall be conducted by an accredited laboratory. In the case of genetic tests, and at such time as the secretary of health and human services designates accreditation entities which acknowledge the reliability of types of genetic tests used in the establishment of paternity, such genetic tests shall be of the type which are generally acknowledged as reliable by accreditation entities designated by the secretary, and the genetic tests shall be performed by a laboratory approved by such a designated accreditation entity.

(4) The results of such tests and comparisons which are ordered pursuant to this section, including the statistical likelihood of the alleged parent's parentage, if available, may be admitted into evidence as provided in subsection (b).

(b) Upon receiving the results of the tests and comparisons conducted pursuant to subsection (a), the court shall proceed as follows:

(1) (A) Either party may request an additional parentage test upon the advanced payment of the costs of the additional parentage test. If the additional tests are requested by the department of human services, its contractors or any state agency, the costs of such additional tests shall be paid for upon being billed for such by the testing agent and may be recovered by those entities in any parentage proceeding from the person established as parent of the child.

(B) (i) If the results of the first test exclude paternity and the second test also exclude paternity, or, if the initial test results are negative on the issue of paternity establishment and no second test is requested, this shall be conclusive evidence of non-paternity and the action shall be dismissed.

(ii) If the results of the first test establish paternity and the second test again establishes a positive statistical probability of parentage as described in subdivision (b)(2)(B) or (C), the positive test results with the greater positive probability of parentage shall be definitive for purposes of the application of the appropriate evidentiary standards relative to the presumptions and the defenses available in subdivision (b)(2).

(iii) If the results of the second test are different from the first test in their outcome relative to the exclusion or establishment of paternity, the court, or the department in appropriate cases, may order a third test, or the court may make a determination between the accuracy of the previous two (2) tests for purposes of determining paternity.

(C) The results of any tests which may exclude a person as the father shall not preclude the initiation of a new paternity action involving another putative father or by a putative father against a mother to establish his paternity.

(2) (A) In any proceeding where the paternity of an individual is at issue, the written report of blood, genetic, or DNA test results by the testing agent concerning the paternity is admissible without the need for any foundation testimony or other proof of the authenticity or accuracy of the test unless a written objection is filed with the court and served upon all parties thirty (30) days prior to the date of the hearing. For purposes of this section, service shall be deemed made upon the date of mailing.

(B) A rebuttable presumption of the paternity of an individual is established by blood, genetic, or DNA testing showing a statistical probability of paternity of that individual at ninety-five percent (95%) or greater. In such event, the case shall be tried before the court without a jury regarding the issue of paternity without the evidentiary limitations of subdivision (b)(2)(C).

(C) When the results of blood, genetic or DNA tests show a statistical probability that a man is the father of the child in question by a statistical probability of ninety-nine (99%) or greater, the putative father may only attempt to rebut his paternity of the child by filing a motion with the tribunal and establishing upon clear and convincing evidence one (1) or more of only the following circumstances:

(i) The putative father had undergone a medical sterilization procedure prior to the probable period of conception, or other medical evidence demonstrates that he was medically incapable of conceiving a child during the probable period of conception;

(ii) That the putative father had no access to the child's mother during the probable period of conception;

(iii) That the putative father has, or had, an identical twin who had sexual relations with the child's mother during the probable period of conception; or

(iv) The putative father presents evidence in the form of an affidavit that another man has engaged in sexual relations with the mother of the child in question during the period of probable conception. In this case, the court shall order genetic testing of that other man in conformity with this section. The results of that genetic test must indicate that the other man has a statistical probability of paternity of ninety-five (95%) or greater to establish an effective defense pursuant to this subdivision.

(D) (i) If, after test results showing a statistical probability of ninety-nine (99%) or greater, the putative father is able to show by clear and convincing evidence to the court that one (1) of the enumerated defenses in subdivision (b)(2)(C) is present, the matter shall be set for trial before the court without a jury.

(ii) If the putative father does not raise one (1) of the enumerated defenses in subdivision (b)(2)(C) or does not establish by clear and convincing evidence that one (1) of the enumerated defenses in subdivision (b)(2)(C) is present after test results showing a statistical probability of paternity of ninety-nine (99%) or greater, the court shall, upon motion by the other party, establish that individual as the father of the child in question, and shall order child support as required by the provisions of title 36, chapter 5.

(E) An affidavit documenting the chain of custody of any specimen used in any test pursuant to this section is admissible to establish the chain of custody.

(3) All costs relative to the tests and comparisons under this section shall be paid initially by the party requesting such tests with the final allocation of costs awaiting the outcome of the proceedings, at which time the court shall determine the proper allocation of costs. Costs for initial tests requested by the department of human services or its contractors or any other state agency shall be paid by those entities with the costs to be recovered in any parentage proceeding from the person established as parent of the child.



§ 24-7-113 - Voluntary acknowledgment of paternity.

(a) A voluntary acknowledgment of paternity which is completed under the provisions of § 68-3-203(g), § 68-3-302, or § 68-3-305(b) or under similar provisions of another state or government shall constitute a legal finding of paternity on the individual named as the father of the child in the acknowledgment, subject to rescission as provided in subsection (c). The acknowledgment, unless rescinded pursuant to subsection (c), shall be conclusive of that father's paternity without further order of the court.

(b) (1) A voluntary acknowledgment of paternity which is completed under the provisions of § 68-3-203(g), § 68-3-302, or § 68-3-305(b), or under similar provisions of another state or government, when certified by the state registrar or other governmental entity maintaining the record of the acknowledgment, or the copy of the voluntary acknowledgment completed pursuant to § 68-3-302(d), shall be a basis for establishing a support order without requiring any further proceedings to establish paternity.

(2) An acknowledgment of paternity executed as described in subdivision (b)(1) shall be entitled to full faith and credit in any judicial or administrative proceeding in this state.

(3) No judicial or administrative proceedings are required, nor shall any such proceedings be permitted, to ratify an unchallenged acknowledgment of paternity in order to create the conclusive status of the acknowledgment of paternity.

(c) A signatory to a voluntary acknowledgment shall be permitted to rescind the voluntary acknowledgment at the earlier of:

(1) The completion and submission of a sworn statement refuting the named father on a form provided by the state registrar. This form must be filed in the office of vital records of the department of health, together with the fee required by the registrar within sixty (60) days of the date of completion of the acknowledgment; or

(2) Within the sixty-day period following completion of the acknowledgment, at any judicial or administrative proceeding during that period at which the signatory is a party and which proceeding relates to the child, by completion of the form described in subdivision (c)(1) or by the entry of an order by the administrative or judicial tribunal which directs the rescission of such acknowledgment.

The registrar may impose a fee for the filing of the rescission of voluntary acknowledgment in subdivision (c)(1) and the registrar shall send a copy of the rescinded acknowledgment to the other signatory of the original acknowledgment. If an individual seeking to rescind an acknowledgment completes an affidavit of indigency which accompanies the rescission form, the fee shall be waived. Any fee for filing a rescission of a voluntary acknowledgment based upon fraud shall be assessed by the court against the person found to be the perpetrator of the fraud.

(d) If, at any time during the hearing described in subdivision (c)(2), the court, the referee, or the hearing officer has reasonable cause to believe that a signatory of the acknowledgment is or was unable to understand the effects of executing such acknowledgment, the court, the referee or hearing officer shall explain orally to the individual the effects of the execution of the acknowledgment, and the right to rescind the voluntary acknowledgment pursuant to subsection (c), and the right to parentage tests to determine paternity pursuant to the provisions of § 24-7-112 in any proceeding relative to the issue of paternity of the child.

(e) (1) If the voluntary acknowledgment has not been rescinded pursuant to subsection (c), the acknowledgment may only be challenged on the basis of fraud, whether extrinsic or intrinsic, duress, or material mistake of fact.

(2) The challenger must institute the proceeding upon notice to the other signatory and other necessary parties including the Title IV-D agency within five (5) years of the execution of the acknowledgment, and if the court finds based upon the evidence presented at the hearing that there is substantial likelihood that fraud, duress, or a material mistake of fact existed in the execution of the acknowledgment of paternity, then, and only then, the court shall order parentage tests. Such action shall not be barred by the five-year statute of limitations where fraud in the procurement of the acknowledgment by the mother of the child is alleged and where the requested relief will not affect the interests of the child, the state, or any Title IV-D agency. Nothing herein shall preclude the challenger from presenting any other form of evidence as a substitute for the parentage tests if it is not possible to conduct such tests.

(3) The test results certified under oath by an authorized representative of an accredited laboratory shall be filed with the court and shall be admissible on the issue of paternity pursuant to § 24-7-112(b). If the acknowledged father is found to be excluded by the tests, an action seeking support shall be dismissed or the acknowledgment of paternity shall be rescinded, as appropriate. If the test results show a statistical probability of ninety-five percent (95%) or greater, a rebuttable presumption of paternity shall be established and the issue of paternity shall be tried before the court without a jury. If the test results show a probability of paternity of ninety-nine percent (99%) or greater, the acknowledgment of paternity will become conclusive and no further action shall be necessary to establish paternity unless a motion asserting the defenses of § 24-7-112(b)(2)(C) is successfully brought.

(4) The burden of proof in any such proceeding shall be upon the challenger.

(5) During the pendency of the hearing under this subsection and any appeal from such hearing, the legal responsibilities of the signatory, including any child support obligations, may not be suspended, except for good cause shown.

(f) The state of Tennessee, its officers, employees, agents or contractors, or any Title IV-D child support enforcement agency shall not be liable in any case to compensate any person for repayment of child support paid or for any other costs as a result of the rescission of any voluntary acknowledgment or the rescission of any orders of legitimation, paternity, or support entered under this section.

(g) (1) The rescission of an acknowledgment of paternity or entry of any order rescinding any acknowledgment of paternity pursuant to subsection (c) shall not preclude the initiation of a paternity action against the signatory who is the alleged putative father, or by a putative father against a mother to establish his paternity, nor shall it preclude the initiation of a paternity action against another putative father.

(2) If, however, the voluntary acknowledgment is rescinded by order of the court based upon tests conducted pursuant to subsection (e) which excluded a person as parent, no further action may be initiated against such excluded person.

(h) (1) The original of the form rescinding the voluntary acknowledgment of paternity or a certified copy of any order rescinding a voluntary acknowledgment of paternity or a prior order of legitimation or paternity shall be sent by the person rescinding it or, as the case may be, by the clerk to the state registrar at the office of vital records of the department of health.

(2) Upon receipt of the form rescinding the acknowledgment which was executed and filed with the registrar within the sixty-day period or upon receipt of the order which shows on its face that the voluntary acknowledgment has been rescinded at the hearing which is held no later than the sixtieth day following the completion of the voluntary acknowledgment, or upon receipt of a certified court order with a finding shown clearly in the court order that the voluntary acknowledgment of paternity was rescinded due to fraud, either intrinsic or extrinsic, duress or material mistake of fact, the registrar shall make the appropriate amendments to the birth certificate of the child who was the subject of the order.



§ 24-7-114 - Testimony before committee of general assembly inadmissible.

Without the consent of such witness there shall not be admitted into evidence in any civil proceeding in the courts of this state the testimony of a witness given before any committee of the general assembly of the state of Tennessee; provided such testimony when given was pertinent to the inquiry of such committee or responsive to a question from such committee.



§ 24-7-115 - Opinions as to medical findings.

In the trial of any civil suit, there shall be received in evidence if offered on behalf of any party thereto, opinions as to medical findings as a result of treatment or examination of the party, whether such opinions are based on subjective or objective findings; provided such opinions are those of persons otherwise qualified as medical experts. It is declared to be the intent of this section that medical opinions based on subjective findings are no longer to be excluded from evidence whether the opinion is from the treating expert or an expert called in for purposes of examination and evaluation.



§ 24-7-116 - Telephone company records.

(a) (1) In any judicial proceeding in which a telephone company is subpoenaed to produce records of customer service or billing charges, it shall be sufficient compliance with the subpoena if the custodian or other authorized agent of the company shall, either by personal delivery or by certified or registered mail, file with the court clerk a true and correct copy of all records described in such subpoena. The records shall be accompanied by an affidavit of the custodian stating in substance:

(A) That the affiant is duly authorized custodian of the records and has authority to certify the records;

(B) That the copy is a true copy of all the records described in the subpoena; and

(C) That the records were prepared by the personnel of the company acting under the control of the company, in the ordinary course of business.

(2) If the company has none of the records described, or only part thereof, the custodian shall so state in the affidavit and file the affidavit and such records as are available.

(b) (1) Where the personal attendance of the custodian of telephone company records is required, the subpoena duces tecum shall contain a clause which reads:

"The custodian must personally attend in order to comply with this subpoena."

(2) Where both the personal attendance of the custodian and the production of the original record are required, the subpoena duces tecum shall contain a clause which reads:

"The custodian must personally attend and produce the original records in order to comply with this subpoena."

(3) Where the personal attendance of the custodian is required, the reasonable cost of producing the records and attendance of the custodian shall be taxed as costs of court, subject to review by the court after notice and hearing to the involved parties and to the telephone company.

(c) (1) If the records are confidential by state or federal law, the copy of the records shall be separately enclosed in an inner envelope or wrapper, sealed, with the title and number of the action, name of witness and date of subpoena clearly inscribed thereon. The sealed envelope or wrapper shall then be enclosed in an outer envelope or wrapper, sealed, and directed as follows:

(A) If the subpoena directs attendance in court, to the clerk of such court or to the judge thereof;

(B) If the subpoena directs attendance at a deposition, to the officer before whom the deposition is to be taken, at the place designated in the subpoena for the taking of the deposition or at the officer's place of business; and

(C) In other cases, to the officer, body or tribunal conducting the hearing, at a like address.

(2) Unless the sealed envelope or wrapper is returned to a witness who is to appear personally, the copy of the records shall remain sealed and shall be opened only at the time of trial, deposition, or other hearing, upon the direction of the judge, court, officer, body or tribunal conducting the proceeding, in the presence of all parties who have appeared in person or by counsel at such trial, deposition or hearing. Records which are not introduced in evidence or required as part of the records shall be returned to the person or entity from whom received.

(d) (1) The copy of the record shall be admissible in evidence to the same extent as though the original thereof were offered and the custodian had been present and testified to the matters stated in the affidavit.

(2) The affidavit shall be admissible in evidence and the matters stated therein shall be presumed true in the absence of a preponderance of evidence to the contrary.

(e) In view of the property right of a telephone company in its records, original records may be withdrawn after introduction into evidence and copies substituted, unless otherwise directed for good cause by the court, judge, officer, body or tribunal conducting the hearing. The custodian may prepare copies of original records in advance of testifying for the purpose of making substitution of the original record, and the reasonable charges for making such copies shall be taxed as costs of court. If copies are not prepared in advance, they can be made and substituted at any time after introduction of the original record, and the reasonable charges for making such copies shall be taxed as costs of court.

(f) Notwithstanding any other law to the contrary, telephone company records that have been subpoenaed may be delivered by facsimile to local law enforcement officials. The custodian or other authorized agent of the company subsequently, by registered or certified mail, shall file with the court clerk a true and correct copy of all records described in such subpoena.



§ 24-7-117 - Audio-visually recorded testimony in child sexual abuse proceedings.

(a) This section shall apply to proceedings in the prosecution of offenses defined in § 37-1-602 as "child sexual abuse" and to any civil proceeding in which child sexual abuse as defined in § 37-1-602 is an issue, and it shall apply only to the statements of a child or children under the age of thirteen (13) years of age who are victims of such abuse.

(b) The court may, on the motion of any party, order that the testimony of the child be taken outside the courtroom and be recorded for showing in the courtroom before the court and the finder of fact. Only the court, the attorneys for the parties, the defendant, persons necessary to operate the equipment, and any person whose presence would contribute to the welfare and well-being of the child may be present in the room with the child during the child's testimony. Only the attorneys or the court may question the child. The persons operating the equipment shall be confined to an adjacent room or behind a screen or mirror that permits such persons to see and hear the child during the child's testimony, but does not permit the child to see or hear them. The court shall permit the defendant to observe and hear the testimony of the child in person. The court shall also ensure that:

(1) The recording is both visual and oral and is recorded on film or videotape or by other similar audio-visual means;

(2) The recording equipment was capable of making an accurate recording, the operator was competent, and the recording is accurate and is not altered;

(3) Each voice on the recording is identified; and

(4) The attorney for the defendant is afforded an opportunity to view the recording before it is shown in the courtroom.

(c) The court may, on the motion of either party upon showing of good cause, order that additional testimony of the child be taken, if time and circumstances permit, outside the courtroom and be recorded for showing in the courtroom before the court and the finder of fact in the proceeding in accordance with subsection (b). If time and circumstances do not permit such additional out of court recording, the court may order the child to testify in court. The testimony of the child shall be restricted to the matters specified by the court as the basis for granting such order.

(d) If the court orders the testimony of a child to be taken under subsection (b) or (c), the child shall not be required to testify in court at the proceeding for which the testimony was taken, unless so ordered pursuant to subsection (c).



§ 24-7-118 - DNA analysis -- Admissibility in evidence.

(a) As used in this section, unless the context otherwise requires, "DNA analysis" means the process through which deoxyribonucleic acid (DNA) in a human biological specimen is analyzed and compared with DNA from another biological specimen for identification purposes.

(b) (1) In any civil or criminal trial, hearing or proceeding, the results of DNA analysis, as defined in subsection (a), are admissible in evidence without antecedent expert testimony that DNA analysis provides a trustworthy and reliable method of identifying characteristics in an individual's genetic material upon a showing that the offered testimony meets the standards of admissibility set forth in the Tennessee Rules of Evidence.

(2) Nothing in this section shall be construed as prohibiting any party in a civil or criminal trial from offering proof that DNA analysis does not provide a trustworthy and reliable method of identifying characteristics in an individual's genetic material, nor shall it prohibit a party from cross-examining the other party's expert as to the lack of trustworthiness and reliability of such analysis.

(c) In any civil or criminal trial, hearing or proceeding, statistical population frequency evidence, based on genetic or blood test results, is admissible in evidence to demonstrate the fraction of the population that would have the same combination of genetic markers as was found in a specific biological specimen. For purposes of this subsection, "genetic marker" means the various blood types or DNA types that an individual may possess.



§ 24-7-119 - Introduction of reproduction in place of original.

(a) If any business, institution, member of a profession or calling, or any department or agency of government, in the regular course of business or activity has kept or created any writing, recording or photograph of any act, transaction, occurrence or event, and in the regular course of business has caused any or all of the same to be recorded, copied, or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, electronic image or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless its preservation is required by law.

(b) Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not, and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court.

(c) The introduction of a reproduced record, enlargement or facsimile does not preclude admission of the original.



§ 24-7-120 - Child's testimony--Closed circuit television.

(a) In a criminal case where the victim of any of the offenses listed in subsection (e) was thirteen (13) years of age or younger at the time the offense was committed, the court may order the child's testimony be taken outside the courtroom by means of two-way closed circuit television, hereafter referred to as "CCTV." Prior to entering such an order, the trial judge must make a case-specific finding of necessity that:

(1) The particular child involved would be traumatized;

(2) The source of the trauma is not the courtroom generally, but the presence of the defendant; and

(3) The emotional distress suffered by the child would be more than de minimis, such that the child could not reasonably communicate.

(b) If the testimony of a child is ordered to be taken by two-way CCTV, it shall be taken during the judicial proceeding and the following rules shall apply:

(1) Only the prosecuting attorney, the attorney for the defendant, and the judge may question the child;

(2) The operators of CCTV shall make every effort to be unobtrusive;

(3) Only the following persons shall be permitted in the room with the child while the child testifies by CCTV:

(A) The prosecuting attorney;

(B) The attorney for the defendant;

(C) An interpreter, where necessity dictates;

(D) The operators of CCTV equipment;

(E) Court security personnel, where required;

(F) A parent, counselor or therapist; and

(G) Any person whose presence, in the opinion of the court, contributes to the well being of the child, including a person who has dealt with the child in a therapeutic setting concerning the offense;

(4) The child's testimony shall be memorialized by video taped recording;

(5) During the child's testimony by CCTV, the judge, jury and the defendant shall remain in the courtroom;

(6) The judge and the defendant shall be allowed to communicate with those persons in the room where the child is testifying by any appropriate electronic method; and

(7) The defendant shall not be allowed to enter the room where the child is testifying by way of CCTV, except where the defendant is acting as an attorney pro se.

(c) This section shall not be interpreted to preclude, for the purpose of identification of the defendant, the presence of both the victim and the defendant in the courtroom at the same time.

(d) The provisions of this section shall also apply to a witness who was not the victim of any of the offenses set out in subsection (e) but who was thirteen (13) years of age or younger at the time the offense which gave rise to the criminal case was committed; provided, there is an individual finding of necessity by the trial judge that conforms to the requirements of this section.

(e) The offenses to which this section applies are:

(1) Aggravated sexual battery, as defined in § 39-13-504;

(2) Rape of a child, as defined in § 39-13-522;

(3) Incest, as defined in § 39-15-302;

(4) Aggravated child abuse, as defined in § 39-15-402;

(5) Kidnapping, as defined in § 39-13-303;

(6) Aggravated kidnapping, as defined in § 39-13-304;

(7) Especially aggravated kidnapping, as defined in § 39-13-305;

(8) Criminal attempt, as defined in § 39-12-101, to commit any of the offenses enumerated within this subsection (e);

(9) Trafficking for commercial sex act as defined in § 39-13-309; and

(10) Patronizing prostitution as defined in § 39-13-514.



§ 24-7-121 - Child support payment records.

(a) (1) (A) The department of human services child support payment records shall be the official records for all payments which have been appropriately sent to the central collection and distribution unit pursuant to § 36-5-116.

(B) Notwithstanding any other law or rule of evidence to the contrary, a computer printout or copy, by telecopier facsimile or otherwise, an electronic mail copy or copy obtained by way of Internet access, of the child support payment screen which is generated from the Tennessee child support enforcement system (TCSES) operated by the department or its contractors shall be admitted into evidence as a non-hearsay, self-authenticating document in all judicial and administrative proceedings without the need for certification by a records custodian.

(2) No conclusive presumption of correctness shall attach to such record following admission, but the record shall constitute prima facie evidence of its correctness and shall be subject to rebuttal by alternative or conflicting documentary evidence of payment of the support obligation.

(b) (1) In order to implement the provisions of subsection (a) and to provide access to any other requesting persons, the department shall develop child support program policies and procedures which allow the department, through its staff or its contractors, to provide copies of payment information from the TCSES child support payments screens utilized by the department or its contractors to any person requesting such information. The department may provide such information in any suitable manner which provides the information necessary for judicial or administrative proceedings under subsection (a) including, but not limited to, the transmission of the hard-copy prints of the TCSES child support payment screens by facsimile or by transmission by any electronic means, and may, specifically, make such payment records available through electronic mail of the record, or by Internet access to information contained on TCSES. The department may establish a reasonable fee for such services.

(2) Any individual who knowingly alters, or who assists any individual to alter, any information obtained from the department pursuant to this section and such altered information is utilized for the purposes of establishing, enforcing, or modifying child or spousal support or defending such actions, or for the purposes of defending or prosecuting any contempt action involving child or spousal support, commits a Class A misdemeanor.

(c) For purposes of the Uniform Interstate Family Support Act (UIFSA), in title 36, chapter 5, parts 21-29, the department or its contractors shall be considered custodians of the support records subject to such act.

(d) In the event that any testimony regarding payment records is required by any state officer, employee or contractor of the department in any child support case, no personal appearance shall be required and such officer, employee or contractor of the department shall have the option to appear in person or to testify by telephonic or other suitable electronic means or by affidavit. In no event shall any state officer, employee or contractor of the department be required to testify in any proceeding unless such officer, employee or contractor of the department has personal knowledge of the facts underlying such payment record.



§ 24-7-122 - Medical records.

(a) As used in this section, "medical records" means all written clinical information that relates to the treatment of individuals, when the information is kept in an institution.

(b) Medical records or reproductions of medical records, when duly certified by their custodian, physician, physical therapist or chiropractor, need not be identified at the trial and may be used in any manner in which records identified at the trial by these persons could be used. The records shall be accompanied by a statement signed by the person containing the following information:

(1) The person has authority to certify the records;

(2) The copy is a true copy of all the records described in the subpoena; and

(3) The records were prepared by the personnel of the company acting under the control of the company, in the ordinary course of business.

(c) When records or reproductions of records are used at trial pursuant to this section, the party desiring to use the records or reproductions in evidence shall serve the opposing party with a copy of the records or reproductions no later than sixty (60) days before the trial, with notice that the records or reproductions may be offered in evidence, notwithstanding any other rules or statutes to the contrary.



§ 24-7-123 - Admission of video recording of interview of child describing sexual conduct.

(a) Notwithstanding any provision of this part to the contrary, a video recording of an interview of a child by a forensic interviewer containing a statement made by the child under thirteen (13) years of age describing any act of sexual contact performed with or on the child by another is admissible and may be considered for its bearing on any matter to which it is relevant in evidence at the trial of the person for any offense arising from the sexual contact if the requirements of this section are met.

(b) A video recording may be admitted as provided in subsection (a) if:

(1) The child testifies, under oath, that the offered video recording is a true and correct recording of the events contained in the video recording and the child is available for cross examination;

(2) The video recording is shown to the reasonable satisfaction of the court, in a hearing conducted pre-trial, to possess particularized guarantees of trustworthiness. In determining whether a statement possesses particularized guarantees of trustworthiness, the court shall consider the following factors:

(A) The mental and physical age and maturity of the child;

(B) Any apparent motive the child may have to falsify or distort the event, including, but not limited to, bias or coercion;

(C) The timing of the child's statement;

(D) The nature and duration of the alleged abuse;

(E) Whether the child's young age makes it unlikely that the child fabricated a statement that represents a graphic, detailed account beyond the child's knowledge and experience;

(F) Whether the statement is spontaneous or directly responsive to questions;

(G) Whether the manner in which the interview was conducted was reliable, including, but not limited to, the absence of any leading questions;

(H) Whether extrinsic evidence exists to show the defendant's opportunity to commit the act complained of in the child's statement;

(I) The relationship of the child to the offender;

(J) Whether the equipment that was used to make the video recording was capable of making an accurate recording; and

(K) Any other factor deemed appropriate by the court;

(3) The interview was conducted by a forensic interviewer who met the following qualifications at the time the video recording was made, as determined by the court:

(A) Was employed by a child advocacy center that meets the requirements of § 9-4-213(a) or (b); provided, however, that an interview shall not be inadmissible solely because the interviewer is employed by a child advocacy center that:

(i) Is not a nonprofit corporation, if the child advocacy center is accredited by a nationally recognized accrediting agency; or

(ii) Employs an executive director who does not meet the criteria of § 9-4-213(a)(2), if the executive director is supervised by a publicly elected official;

(B) Had graduated from an accredited college or university with a bachelor's degree in a field related to social service, education, criminal justice, nursing, psychology or other similar profession;

(C) Had experience equivalent to three (3) years of fulltime professional work in one (1) or a combination of the following areas:

(i) Child protective services;

(ii) Criminal justice;

(iii) Clinical evaluation;

(iv) Counseling; or

(v) Forensic interviewing or other comparable work with children;

(D) Had completed a minimum of forty (40) hours of forensic training in interviewing traumatized children and fifteen (15) hours of continuing education annually;

(E) Had completed a minimum of eight (8) hours of interviewing under the supervision of a qualified forensic interviewer of children;

(F) Had knowledge of child development through coursework, professional training or experience;

(G) Had no criminal history as determined through a criminal records background check; and

(H) Had actively participated in peer review;

(4) The recording is both visual and oral and is recorded on film or videotape or by other similar audio-visual means;

(5) The entire interview of the child was recorded on the video recording and the video recording is unaltered and accurately reflects the interview of the child; and

(6) Every voice heard on the video recording is properly identified as determined by the court.

(c) The video recording admitted pursuant to this section shall be discoverable pursuant to the Tennessee rules of criminal procedure.

(d) The court shall make specific findings of fact, on the record, as to the basis for its ruling under this section.

(e) The court shall enter a protective order to restrict the video recording used pursuant to this section from further disclosure or dissemination. The video recording shall not become a public record in any legal proceeding. The court shall order the video recording be sealed and preserved following the conclusion of the criminal proceeding.



§ 24-7-124 - Results of radar, laser or similar devices used to measure the speed of a motor vehicle -- Results of a breathalyzer or similar device to measure blood alcohol content.

(a) In any judicial or administrative proceeding in which the results of a radar, laser or similar device used to measure the speed of a motor vehicle are being introduced for the purpose of proving the speed of the motor vehicle or the conduct of the driver of the vehicle, such results shall not be admissible for such purposes unless the law enforcement officer operating the device has been trained pursuant to guidelines established by the National Highway Traffic Safety Administration or the Tennessee peace officer standards and training (POST) commission.

(b) In any judicial or administrative proceeding in which the results of a breathalyzer or similar device used to measure the alcohol content in a person's blood are being introduced for the purpose of proving the alcohol content in a person's blood or the intoxication of such person, such results shall not be admissible for such purposes unless the law enforcement officer operating the device has been trained by a recognized organization in the field as qualified to operate the device used.



§ 24-7-125 - Admissibility of evidence of other crimes, wrongs, or acts -- Conditions for admission.

In a criminal case, evidence of other crimes, wrongs, or acts is not admissible to prove the character of any individual, including a deceased victim, the defendant, a witness, or any other third-party, in order to show action in conformity with the character trait. It may, however, be admissible for other purposes. The conditions which must be satisfied before allowing such evidence are:

(1) The court upon request must hold a hearing outside the jury's presence;

(2) The court must determine that a material issue exists other than conduct conforming with a character trait and must upon request state on the record the material issue, the ruling, and the reasons for admitting the evidence;

(3) The court must find proof of the other crime, wrong, or act to be clear and convincing; and

(4) The court must exclude the evidence if its probative value is outweighed by the danger of unfair prejudice.






Chapter 8 - Lost Evidence

§ 24-8-101 - Affidavit of loss.

Any lost instrument may be supplied by affidavit of any person acquainted with the facts, stating the contents thereof, as near as may be, and that such instrument has been unintentionally lost or mislaid, and is still the property of the person claiming under it, unpaid and unsatisfied.



§ 24-8-102 - Instrument in possession of adverse party.

If an instrument is wrongfully in the possession of the opposite party, who fails to produce it upon notice, its place may be supplied by the affidavit of any person acquainted with the facts, stating the contents as near as may be, the wrongful possession of the opposite party, notice to produce, and that such instrument is the property of the person claiming under it, unpaid and unsatisfied.



§ 24-8-103 - Effect of affidavit.

If the instrument is one which the law requires should be denied under oath, the affidavit, produced before or at the trial, shall be sufficient to establish the claimant's right, whether such claimant is plaintiff or defendant; and if denied under oath, or otherwise legally put in issue, may be established by competent evidence of its contents.



§ 24-8-104 - Requirement of indemnity bond.

The court, before whom the action is tried, may, in case recovery is had upon a lost instrument, require the party claiming under it to give bond with good security, in double the amount of the claim, payable to the opposite party, and conditioned to indemnify such party against any demand by action on such lost instrument; and execution shall be stayed until such bond is given.



§ 24-8-105 - Sureties on indemnity bond.

In cases of lost notes, bonds, life insurance policies, and other instruments which by law are negotiable or assignable when the party claiming under the same is required to execute a bond to indemnify the party issuing the same, it shall be lawful for such indemnity bond to be secured either by personal sureties or by corporations lawfully authorized to become sureties on such bonds; and the party demanding the execution of such bond shall accept same in either form.



§ 24-8-106 - Action without bond.

The person recovering on such lost instrument may, however, after the lapse of two (2) years from the maturity of such instrument, enforce such person's recovery without giving the bond prescribed in §§ 24-8-104 and 24-8-105, in which case, the person from whom the recovery is had, may plead the judgment in bar of an action by the actual holder of such lost instrument.



§ 24-8-107 - Intervention by true owner.

If the actual holder of such lost instrument brings an action thereon after the lost instrument has been recovered in accordance with this chapter, the true owner may intervene and defend the action.



§ 24-8-109 - Lost records.

Any record, proceeding, or paper filed in an action, either at law or equity, if lost or mislaid unintentionally, or fraudulently made away with, may be supplied, upon application, under the orders of the court, by the best evidence of which the nature of the case will admit.



§ 24-8-110 - Retaking lost depositions.

If the lost papers consist of depositions, the court may, in its discretion, order the testimony to be retaken, if the witnesses are alive.






Chapter 9 - Depositions

Part 1 - General Provisions

§ 24-9-101 - Deponents exempt from subpoena to trial but subject to subpoena to deposition -- Award of fees and expenses if court grants motion to quash.

(a) Deponents exempt from subpoena to trial but subject to subpoena to a deposition are:

(1) An officer of the United States;

(2) An officer of this state;

(3) An officer of any court or municipality within the state;

(4) The clerk of any court of record other than that in which the suit is pending;

(5) A member of the general assembly while in session, or clerk or officer thereof;

(6) A practicing physician, physician assistant, advanced practice nurse, psychologist, senior psychological examiner, chiropractor, dentist or attorney;

(7) A jailer or keeper of a public prison in any county other than that in which the suit is pending; and

(8) A custodian of medical records, if such custodian files a copy of the applicable records and an affidavit with the court and follows the procedures provided in title 68, chapter 11, part 4, for the production of hospital records pursuant to a subpoena duces tecum.

(b) If the court grants a motion to quash a subpoena issued pursuant to subsection (a), the court may award the party subpoenaed its reasonable attorney's fees and expenses incurred in defending against the subpoena.



§ 24-9-102 - General sessions cases.

(a) Discovery pursuant to Rules 26-37 of the Tennessee Rules of Civil Procedure, excluding physical and mental examinations under Rule 35 of such rules, may be taken in all civil cases pending in the courts of general sessions in the discretion of the court after motion showing both good cause and exceptional circumstances and pursuant to an order describing the extent and conditions of such discovery.

(b) Depositions of custodians of hospital and medical records may be taken in all cases pending before the judges of the courts of general sessions, under the same rules, regulations, and restrictions as in cases pending in the courts of record.



§ 24-9-104 - Commissions to take depositions.

Any court of record, or any clerk thereof, may issue commissions to take depositions.



§ 24-9-135 - Persons before whom depositions to be taken.

Depositions taken in this state that are to be used in its courts shall be taken before:

(1) A hearing examiner;

(2) A judge, clerk, commissioner, or official reporter of a court;

(3) A licensed court reporter;

(4) A notary public; or

(5) Before other persons and under other circumstances authorized by law.



§ 24-9-136 - Persons before whom depositions not to be taken -- Disclosure of prohibited relationship -- Video recording by lawyer or lawyer's agent -- Election to void deposition.

(a) Unless all of the parties have entered into a written stipulation otherwise pursuant to Rule 29 of the Tennessee Rules of Civil Procedure, a deposition shall not be taken before a person who is:

(1) A party to the action or an attorney for one (1) of the parties;

(2) A relative, including a spouse of one (1) of the parties or of an attorney for one (1) of the parties;

(3) An employee of one (1) of the parties or of an attorney for one (1) of the parties. As used in this subdivision (a)(3), "employee" includes a person who has a contractual relationship with a person or entity interested in the outcome of the litigation, including anyone who may ultimately be responsible for payment to provide reporting or other court services, and a person who is employed part-time or full-time under contract or otherwise by a person who has a contractual relationship with a party to provide reporting or other court services; provided, however, that this subdivision (a)(3) shall not restrict in any way the ability of an attorney or a pro se litigant to hire court reporting services on a case-by-case basis in any case where the attorney is not a party, nor restrict an attorney from reimbursement for such court reporting services;

(4) Someone who has, or has had during the past two (2) years, a sexual relationship with one (1) of the parties or with an attorney for one (1) of the parties; or

(5) Someone with a financial interest in the action or its outcome.

(b) (1) The person before whom a deposition is to be taken shall disclose to the parties in a timely fashion the existence of any facts known to the person that are relevant to factors set forth in subsection (a).

(2) A person commits a Class C misdemeanor who takes a deposition and knowingly fails or refuses to disclose any facts required by subdivision (b)(1).

(c) Notwithstanding this section, if a videotaped deposition has been agreed to or ordered by the court pursuant to Rule 30 of the Tennessee Rules of Civil Procedure, any lawyer or lawyer's agent may operate the video equipment pursuant to Rules 28.01 and 30.02(4)(B).

(d) (1) A deposition taken by a person described in subsection (a) is voidable at the election of any party unless:

(A) After compliance with subsection (b), the parties have entered into a stipulation pursuant to Rule 29 of the Tennessee Rules of Civil Procedure;

(B) An order has been entered pursuant to Rule 30.02(4)(A) of the Tennessee Rules of Civil Procedure; or

(C) The party attempting to void the deposition has violated this section directly or through a related person described in subsection (a).

(2) An election to void a deposition pursuant to this section shall be made within thirty (30) days of discovery of the violation of this section.

(e) This section shall not apply to contracts for court reporting services for the courts, agencies or instrumentalities of the United States or the state of Tennessee.



§ 24-9-137 - Person forbidden to take deposition pursuant to § 24-9-136 not to record or transcribe any hearing concerning action.

Any person forbidden to take a deposition in an action pursuant to § 24-9-136 shall not record or transcribe for submission to any court or administrative tribunal any hearing before any court or administrative agency concerning the action.






Part 2 - Uniform Interstate Depositions and Discovery Act

§ 24-9-201 - Short title.

This part shall be known and may be cited as the "Uniform Interstate Depositions and Discovery Act."



§ 24-9-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Foreign jurisdiction" means a state other than Tennessee;

(2) "Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction;

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity;

(4) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, federally recognized Indian tribes, or any territory or insular possession subject to the jurisdiction of the United States; and

(5) "Subpoena" means a document, however denominated, issued under authority of a court of record requiring a person to:

(A) Attend and give testimony at a deposition;

(B) Produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person; or

(C) Permit inspection of premises under the control of the person.



§ 24-9-203 - Issuance of subpoena.

(a) A party may submit a foreign subpoena to a clerk of court in the county in which discovery is sought to be conducted in this state. The request for and issuance of a subpoena in this state under this part shall not constitute making an appearance in the courts of this state.

(b) When a party submits a foreign subpoena to a clerk of court in this state, the clerk, in accordance with the rules of court, shall promptly issue a subpoena for service upon the person to which the foreign subpoena is directed. The subpoena shall incorporate the terms used in the foreign subpoena and contain or be accompanied by the names, addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.



§ 24-9-204 - Service of subpoena.

A subpoena issued by a clerk of court under § 24-9-203 shall be served in compliance with the Tennessee Rules of Civil Procedure relative to service of process.



§ 24-9-205 - Deposition, production, and inspection.

When a subpoena issued under § 24-9-203 commands a person to attend and give testimony at a deposition, produce designated books, documents, records, electronically stored information, or tangible things, or permit inspection of premises, the time and place and the manner of the taking of the deposition, the production, or the inspection must comply with the Tennessee Rules of Civil Procedure relative to discovery.



§ 24-9-206 - Application to court.

An application to the court for a protective order or to enforce, quash, or modify a subpoena issued by a clerk of court under § 24-9-203 shall comply with the applicable rules or statutes of this state and be submitted to the court in the county in which discovery is to be conducted.



§ 24-9-207 - Award of attorney's fees and expenses.

If the court grants a motion to modify or quash a subpoena issued pursuant to this part, the court, in its discretion, may award the party subpoenaed its reasonable attorney's fees and expenses incurred in defending against the subpoena. A final order of the court awarding attorney's fees and expenses shall have the status of a judgment entitled to full faith and credit under the constitution of the United States. If the court sustains the subpoena as issued, the court in its discretion may award the prevailing party its reasonable attorney's fees and expenses.






Part 3 - Uniform Unsworn Foreign Declarations Act

§ 24-9-301 - Short title.

This part may be cited as the "Uniform Unsworn Foreign Declarations Act."



§ 24-9-302 - Part definitions.

In this part:

(1) "Boundaries of the United States" means the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States;

(2) "Law" includes the federal or a state constitution, a federal or state statute, a judicial decision or order, a rule of court, an executive order, and an administrative rule, regulation, or order;

(3) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(4) "Sign" means with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound, or process;

(5) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(6) "Sworn declaration" means a declaration in a signed record given under oath. The term includes a sworn statement, verification, certificate, and affidavit; and

(7) "Unsworn declaration" means a declaration in a signed record that is not given under oath, but is given under penalty of perjury.



§ 24-9-303 - Applicability of part.

This part applies to an unsworn declaration by a declarant who at the time of making the declaration is physically located outside the boundaries of the United States whether or not the location is subject to the jurisdiction of the United States. This part does not apply to a declaration by a declarant who is physically located on property that is within the boundaries of the United States and subject to the jurisdiction of another country or a federally recognized Indian tribe.



§ 24-9-304 - Validity of unsworn declaration.

(a) Except as otherwise provided in subsection (b), if a law of this state requires or permits use of a sworn declaration, an unsworn declaration meeting the requirements of this part has the same effect as a sworn declaration.

(b) This part does not apply to:

(1) A deposition;

(2) An oath of office;

(3) An oath required to be given before a specified official other than a notary public;

(4) A declaration to be recorded pursuant to title 66, chapter 24; or

(5) An oath required by § 32-2-110.



§ 24-9-305 - Required medium.

If a law of this state requires that a sworn declaration be presented in a particular medium, an unsworn declaration must be presented in that medium.



§ 24-9-306 - Form of unsworn declaration.

An unsworn declaration under this part must be in substantially the following form:

Click here to view form



§ 24-9-307 - Uniformity of application and construction.

In applying and construing this part, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 24-9-308 - Relation to Electronic Signatures in Global and National Commerce Act.

This part modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, compiled in 15 U.S.C. § 7001 et seq., but does not modify, limit, or supersede § 101(c) of that act, codified in 15 U.S.C. § 7001(c), or authorize electronic delivery of any of the notices described in § 103(b) of that act, codified in 15 U.S.C. § 7003(b).












Title 25 - Judgments

Chapter 1 - General Provisions

§ 25-1-102 - Action on bond or agreement.

In actions brought on bonds or agreements for the payment of money, or with collateral conditions, and recovery had by the plaintiff, the judgment shall be entered for the stipulated penalty, to be discharged by the payment of the principal and interest due thereon, or the damages assessed by the jury, and execution shall issue accordingly.



§ 25-1-103 - Set off of judgments.

Judgments of the same court may be set off against each other on motion, but not so as to defeat liens of attorneys or to circumvent the exemption laws.



§ 25-1-104 - Several parties.

Judgments may be given for or against one (1) or more of several plaintiffs, or for or against one or more of several defendants. In such case, the verdict shall be as the right may appear, and shall state separately any amount allowed to or against any of the parties.



§ 25-1-105 - Judgment molded to facts.

Such and so many judgments, joint, separate, and cross, may be rendered as may be necessary to the rights of the parties, or one (1) amount may be set off against another and judgment rendered for the residue, or judgment may be rendered for the defendant against the plaintiff for any amount or balance for which it is found that the plaintiff is liable.



§ 25-1-106 - Damages -- Spouse's loss of consortium.

There shall exist in cases where such damages are proved by a spouse, a right to recover for loss of consortium.



§ 25-1-107 - Address of losing party.

Each final judgment shall contain thereon the address, if known to the prevailing party, of each person against whom judgment is rendered. Errors in names or addresses or failure to include same shall not affect the validity or finality of a final judgment.



§ 25-1-108 - Identification information -- Collection of court costs.

To aid in the collection of court costs, the security given and any order assessing costs shall include sufficient information regarding the unique identity of the party at whose instance the action is brought or who is taxed with costs. In the case of an individual party or parties, such information may include the social security number, driver license number or other unique identifying number. In the case of a party other than an individual, such information may include the federal employer identification number or other corporate or organizational identifying number. If a surety is given on cost bond by an attorney, the inclusion of the board of professional responsibility number shall be sufficient. Failure to include such numbers shall not affect the validity of the action, surety or order nor shall the failure to include the number delay the issuance of process.






Chapter 2 - Confession of Judgment

§ 25-2-101 - Power given before action.

(a) Any power of attorney or authority to confess judgment which is given before an action is instituted and before the service of process in such action, is declared void; and any judgment based on such power of attorney or authority is likewise declared void.

(b) This section shall not affect any power of attorney or authority given after an action is instituted and after the service of process in such action.



§ 25-2-102 - Confession by surety.

No surety shall be permitted to confess judgment, or allow judgment to go by default, if the principal will be made a defendant to the suit, and tender to the surety, for the principal's indemnity, sufficient collateral security, to be approved by the court before whom the suit is pending.






Chapter 3 - Judgment by Motion

§ 25-3-101 - Motion by plaintiff against executive officer.

Judgment by motion may be had against any sheriff, coroner, or constable, or other executive officer, to whom an execution is directed and received by such officer for the amount due upon such execution, and twelve and one-half percent (121/2%) damages, in cases when such officer:

(1) fails to make due and proper return of such execution;

(2) makes a false or insufficient return; or

(3) fails to pay over money collected on such execution.



§ 25-3-102 - Motion by defendant against executive officer.

Such officers are in like manner liable to the defendant in an execution, upon motion:

(1) For the failure to pay over, on demand, any excess of money which may remain upon a sale by execution, after the satisfaction thereof, and all commissions and costs, the amount of such excess, with interest and damages; or

(2) For failing to pay over, on demand, money paid or collected on an execution, the whole or any part of which is enjoined in chancery, or to which the defendant is otherwise legally entitled, the amount so enjoined or to which the defendant is entitled, with interest and damages.



§ 25-3-103 - Motion for costs.

Such officers are also liable to judgment by motion in favor of clerks, other executive officers, and witnesses, for the amounts, with interest, respectively due them in the bill of costs endorsed on an execution, in the same cases in which the plaintiff or the defendant in the execution might recover judgment by motion for the principal, or any part thereof.



§ 25-3-104 - Collections on causes cognizable before general sessions judge.

(a) Sheriffs, coroners, and constables are liable to judgment by motion before a judge of the court of general sessions, in favor of the party interested, for any money collected or received by them upon any debt or demand cognizable before a judge of the court of general sessions, and put into their hands for collection, whether such money was received before or after the issuance of a warrant for such debt or demand, and with or without judgment or execution.

(b) The judgment shall be for the amount so received, with interest and damages.



§ 25-3-105 - Penalty for failure to return process.

(a) (1) Any sheriff or other officer failing to execute and make return of any process issued from any court of record, and delivered to such officer twenty (20) days before the return day, is liable to a penalty of one hundred twenty-five dollars ($125), to be recovered by the party aggrieved, on motion before the court to which the process is returnable.

(2) If the process has been issued to an officer of another county, the officer shall have until the next term to show cause against such judgment, on scire facias made known to such officer.

(b) (1) Any sheriff or other officer failing to execute and make return of any process delivered to that officer and issued from any general sessions court, within sixty (60) days after the issuance of the same, is liable to a penalty of one hundred twenty-five dollars ($125), to be recovered by the party aggrieved, on motion before the court to which the process is returnable.

(2) If the process has been issued to an officer of another county, the officer shall have sixty (60) days to show cause against such judgment, on notice made known to such officer.



§ 25-3-106 - Death of officer or surety.

In case of the death of an officer or either of the officer's sureties, pending a motion against the officer or sureties, it may be revived against the personal representative of the deceased in the same manner as other suits are revived.



§ 25-3-107 - Execution as evidence.

On the trial of the motion, a copy of the execution made and certified by the clerk, with the return thereon, if any was made, or a statement that no return was made, if such be the fact, together with the clerk's certificate that the execution was received by the sheriff, or sent to the sheriff by mail, is evidence of the facts so certified, without producing a transcript of the entire record, or compelling the clerk personally to attend.



§ 25-3-108 - Evidence of receipt of execution by officer.

(a) If a clerk certifies, in accordance with § 25-3-107, that the execution was sent to an officer by mail, it is prima facie evidence that the writ was received by the officer unless the officer states, under written oath, that the writ was never received.

(b) In such case, the officer shall have notice of the motion.



§ 25-3-109 - Proof of return from another county.

It shall be a good defense to a motion against an officer residing in any county other than that from which an execution issued, for the officer to show by proof that in due time the process was placed in regular mail, at the courthouse of the county to which the execution was directed, with the proper return thereon, sealed up in the presence of the postmaster, directed to the clerk of the court from which the same issued.



§ 25-3-110 - Inability to return as defense.

The inability to make the prescribed return of a general sessions judge's execution, on account of sickness, high water, or engagement in executing any precept in behalf of the state, will be a sufficient reason to authorize a judge of the court of general sessions, before whom the motion has been made, to discharge the officer for the officer's failure to make return as required.



§ 25-3-111 - Judgment against clerks.

Judgment may be had summarily by motion against the clerk of any court in this state, in the following cases:

(1) For failing to pay over to the party entitled, on demand, money received by the clerk on any judgment or execution, or paid into court upon a plea of tender or any other plea, or under an order or rule of court, judgment for the sum so received, with interest, and twelve and one-half percent (121/2%) damages; or

(2) For delinquencies in regard to revenue, as provided in this Code.



§ 25-3-112 - Judgment against special commissioner.

A special commissioner appointed by the court to sell property or to receive and collect funds, is, in all cases, liable on motion, in the same way and to the same extent as the clerks of the courts.



§ 25-3-113 - Judgment against deputy clerk.

(a) The like remedy lies against a deputy clerk in favor of the party aggrieved, as against the clerk.

(b) The clerk is entitled to recover by motion against the clerk's deputy and sureties, in the same way the sheriffs are entitled to recover against their deputies.



§ 25-3-114 - Judgment for executive officers.

Judgment may, in like manner, be recovered summarily, on motion, in favor of sheriffs, coroners, constables, and other executive officers:

(1) Against the obligors on bonds given to indemnify the officer for levying an execution or attachment, or for making sale of property so levied on or attached, after judgment against such officer for making such levy or sale, the judgment to be for the amount recovered against such officer, with interest;

(2) Against the deputy of the sheriff and the sheriff's sureties for the amount of any judgment which may be rendered against the sheriff for the default of such deputy; and

(3) Against clerks for the amount of costs due such officers, paid to such clerks.



§ 25-3-115 - Jurisdiction of motion on bond.

The motion on an indemnity bond may be made in any court, having jurisdiction of the amount, in the county in which the bond is given, or in which the court is held from which the process issued for the levy whereof the bond was given, or in the county of the residence of any of the obligors.



§ 25-3-116 - Jurisdiction of motion against deputy.

The motion against the deputy sheriff may be made in any court, having jurisdiction of the amount, in the county in which the bond was executed or in which judgment has been recovered against the principal for the default of the deputy, or in any county in which the deputy, or any one (1) of the deputy's sureties, may reside.



§ 25-3-117 - Judgment against county trustee.

County trustees are required to pay all just claims against the county as they are presented, if they have money in their hands not otherwise specially appropriated, and, on failure so to do, the party aggrieved may recover judgment by motion against such trustee and any sureties of the trustee, for the amount due, with interest and damages, in the general sessions court of the county in which such trustee resides.



§ 25-3-118 - Motion against tax collector.

(a) A motion lies in favor of the party aggrieved, state, county, corporation, or individual, against any county trustee, tax assessor, revenue collector or commissioner, for moneys in official hands officially, and not paid over or accounted for according to law.

(b) The recovery on such motion shall be the amount not paid over, with interest, and twelve and one-half percent (121/2%) damages on the gross amount, and all costs.



§ 25-3-119 - Judgment against attorney.

(a) Judgment may, in like manner, be had in favor of the party aggrieved against any attorney, upon five (5) days' notice, for any money collected or received by the attorney in that capacity, and not paid over on demand by the person entitled, or that person's agent or attorney.

(b) Judgment shall, in such case, be given for the amount so collected or received, with interest, and twelve and one-half percent (121/2%) damages, and all costs.



§ 25-3-120 - Jurisdiction of motions against attorneys.

A motion against an attorney may be made in the circuit or chancery court of any county in which such attorney resides, or in which the money was collected, and if the attorney neither resides nor practices in the state, then in the circuit court of any county, and, in the latter case, without notice.



§ 25-3-121 - Striking attorney from rolls.

Upon the return by proper officer of an execution issued on the judgment recovered under §§ 25-3-119 and 25-3-120, with the endorsement that the money cannot be made, or not sufficient property of the defendant to be found to make the same, it is the duty of the court to strike such delinquent from the roll of attorneys, who shall thenceforward be disqualified to practice in the courts of this state until the debt is paid.



§ 25-3-122 - Motion by surety.

Sureties are entitled to judgment by motion against their principals:

(1) Whenever judgment has been rendered against them as such sureties;

(2) Whenever such judgment, or any part thereof, has been paid by the surety.



§ 25-3-123 - Joint or several motion.

Such motion may be joint or several, at the option of the sureties.



§ 25-3-124 - Surety on confessed judgment.

The provisions of §§ 25-3-122 -- 25-3-134 extend to all cases where the suretyship is upon any acknowledgment or confession of judgment in any court.



§ 25-3-125 - Stayors.

Stayors may move against their principals and costayors in the same way, and subject to the same rules and regulations, as sureties.



§ 25-3-126 - Accommodation endorsers.

Accommodation endorsers may move against their principals in the same way as, and subject to all the rules and regulations that govern motions by, sureties against their principals.



§ 25-3-127 - Motion against cosurety.

A cosurety or comaker against whom judgment has been rendered for the whole debt, or who has paid the same or more than the ratable share of such judgment, may have judgment on motion, against all of the other parties to the instrument liable to such cosurety or comaker, whether included in the original judgment or not, for the ratable share of each.



§ 25-3-128 - Personal representatives.

(a) The remedies given by §§ 25-3-122 -- 25-3-134 lie both for and against the personal representatives of deceased persons.

(b) Where a judgment by motion is rendered against an executor or administrator without notice, founded on a demand against the deceased, on scire facias to make the defendant liable out of the defendant's own estate, the defendant shall be permitted to make any defense the defendant might have made to the original motion.



§ 25-3-129 - Jurisdiction of motions.

(a) Motions under §§ 25-3-122 -- 25-3-134 may be made in any court, having cognizance of the amount.

(b) They may also, in all cases, be made in the court by which the judgment was rendered against such surety, stayor, or accommodation endorser.



§ 25-3-130 - Jurisdiction of special courts.

The special criminal and other courts have the power to render judgments by motion in favor of sureties, as against principals, or in favor of cosureties, as against each other, upon any judgment rendered in such courts, upon the same terms and conditions as regards notice to the party sought to be made liable, that the circuit courts have.



§ 25-3-131 - Production of records.

On the trial of any of the motions provided for in §§ 25-3-122 -- 25-3-134, the plaintiff shall produce the instrument creating the suretyship, or a certified copy thereof, and a copy of the record showing the recovery of judgment.



§ 25-3-132 - Trial of fact of suretyship.

If the fact of suretyship does not appear upon the face of the proceedings on which judgment has been had or payment made, or of the instrument on which the motion under §§ 25-3-122 -- 25-3-134 is founded, a jury shall be immediately impaneled to try the fact.



§ 25-3-133 - Trial of fact of cosuretyship.

In all cases of motions by sureties against cosureties, if the fact of the joint suretyship does not appear on the face of the papers or judicial proceedings on which the motion is based, the fact shall be ascertained by a jury to be immediately impaneled, if demanded in a court of record.



§ 25-3-134 - Amount of judgment.

The recovery under §§ 25-3-122 -- 25-3-133 shall include interest and costs of the original judgment, and commissions for collecting the same, if collected, and the costs of the motion, unless otherwise directed. The judgment shall be for the amount of the recovery or payment, as the case may be, with interest and costs.



§ 25-3-135 - Parties to motions for summary judgment in general.

A motion may be made by the party aggrieved, or the aggrieved party's legal representatives, against the person in default, and such other persons made liable with the person in default as may be in existence at the time of the motion.



§ 25-3-136 - Motion on defective bond.

Whenever by this chapter a motion is authorized against an officer, or other person acting under the orders of court, it carries with it the right to move against such person or officer and the sureties on that officer's official bond of such officer or other person, or other bond executed in the discharge of the particular duty, although such bond may not be in strict compliance with the law.



§ 25-3-137 - Times notice not required.

No notice of the motion is required, if made at the return term of the process in a court of record, where the cause of motion is official delinquency, or within six (6) months after the right to the motion has accrued in any other case.



§ 25-3-138 - Notice to constables.

The provisions of § 25-3-137 do not apply to constables, who shall be entitled to notice in all cases of motion against them for official delinquency.



§ 25-3-139 - Security for costs.

The plaintiff in any motion may be required to give security for the cost of suits, as in other cases.



§ 25-3-140 - Venue of motions.

(a) The motion shall be made, unless in cases where otherwise provided by this Code, as follows:

(1) Where the motion is against an officer for official default, it may be made in the court in which the officer was acting officially at the time, or in the court to which process was returnable, when the default consists in the failure to execute or return process, or to pay over money collected thereon;

(2) Where the motion is by a surety, it may be made in the court in which judgment has been rendered against that surety, or in the county in which any one (1) of the defendants resides;

(3) In all other cases, the motion should be made in the county in which the defendants, or some one of them, reside, and if none of them has any permanent residence in the state, then in any county.

(b) "Court," in this section, embraces judges of the courts of general sessions, and a motion lies in all cases before the general sessions judge having jurisdiction of the case on which the motion is based.



§ 25-3-141 - Concurrent jurisdiction of circuit court.

The circuit court has concurrent jurisdiction of all motions cognizable before a judge of the court of general sessions.



§ 25-3-142 - Amount of recovery.

Whenever damages on a motion are given, in the absence of any specific amount mentioned, the plaintiff will be entitled to recover twelve and one-half percent (121/2%) on the whole amount, principal and interest, due at the time of the rendition of the judgment.



§ 25-3-143 - Remedy cumulative.

The remedy by motion is cumulative, and does not deprive the plaintiff of any other action or remedy allowed by law for the plaintiff's redress.



§ 25-3-144 - Return and reimbursement of funds wrongfully granted against individual protected by Servicemembers Civil Relief Act.

If a court wrongly grants a default decision imposing an obligation for child support from or against an eligible individual protected under the federal Servicemembers Civil Relief Act, compiled in 50 U.S.C. § 501 et seq., the court shall issue an order to the individual receiving funds that the funds shall be returned and reimbursed.






Chapter 4 - Revival of Judgments

§ 25-4-101 - Revival after year and day.

It is not necessary to issue a scire facias to revive a judgment or decree which has lain a year and a day without the issuance of an execution, but same or a writ of possession may be sued out, in such case, after the year and day, as if issued within that time.



§ 25-4-102 - Death of codefendant.

If there are more defendants than one (1), and any of them die, leaving the codefendant surviving, the plaintiff may proceed by execution against the survivor, and/or revive by scire facias against any or all of the personal representatives of the deceased, to be issued to any county.



§ 25-4-103 - Judgments of general sessions courts.

The provisions of §§ 25-4-101 and 25-4-102 shall apply to judgments of the courts of general sessions as well as to judgments of courts of record.



§ 25-4-104 - Revival by or against heirs.

A judgment or decree may be revived by or against the heirs of a deceased plaintiff or defendant, in the same manner and under the same circumstances as pending suits are revived under § 20-5-104.






Chapter 5 - Lien of Judgment

§ 25-5-101 - Real property.

(a) Judgments and decrees obtained before July 1, 1967, in any court of record of this state, in the county where the debtor resides at the time of rendition, shall be liens upon the debtor's land in that county from the time the same were rendered.

(b) (1) Except as provided in subdivision (b)(2), judgments and decrees obtained from and after July 1, 1967, in any court of record and judgments in excess of five hundred dollars ($500) obtained from and after July 1, 1969, in any court of general sessions of this state shall be liens upon the debtor's land from the time a certified copy of the judgment or decree shall be registered in the lien book in the register's office of the county where the land is located. If such records are kept elsewhere, no lien shall take effect from the rendition of such judgments or decrees unless and until a certified copy of the same is registered as otherwise provided by law.

(2) Judgments and decrees obtained by a governmental entity from and after July 1, 2005, in any court in counties having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, shall be liens upon the debtor's land from the time a certified copy of the judgment or decree is registered in the lien book in the register's office of the county where the land is located. If such records are kept elsewhere, no lien shall take effect from the rendition of such judgments or decrees, unless and until a certified copy of the lien is registered as otherwise provided by law.

(c) Attachments, orders, injunctions and other writs affecting title, use or possession of real estate, issued by any court, shall be effective against any person having, or later acquiring, an interest in such property who is not a party to the action wherein such attachment, order, injunction or other writ is issued only after an appropriate copy or abstract, or a notice of lis pendens, is recorded in the register's office of the county wherein the property is situated. If an abstract is used, the contents shall be as prescribed in § 25-5-108.



§ 25-5-102 - Equitable interests.

A judgment or decree shall not bind the equitable interest of the debtor in real estate or other property until a memorandum or abstract of the judgment or decree, stating the amount and date thereof, with the names of the parties is certified by the clerk and registered in the register's office of the county where the real estate is situated.



§ 25-5-103 - Personal property.

An execution thereon shall not bind the debtor's legal or equitable interest in stock, choses in action, or other personal property, not liable at law, unless a similar abstract or memorandum is registered within sixty (60) days from rendition of the judgment or decree, in the county where the debtor resides, if the debtor lives in this state, or, if not, then in the county in which the property is located.



§ 25-5-104 - Bill to subject interest.

In both cases, of realty and personalty, the lien shall cease, unless a bill in equity, to subject such interest, is filed within thirty (30) days from the return of the execution unsatisfied.



§ 25-5-105 - Period of lien's continued validity -- No revival of registration.

(a) Once a judgment lien is created by registration as provided in § 25-5-101(b), it will last for the time remaining in a ten-year period from the date of final judgment entry in the court clerk's office.

(b) The provisions of this section apply to all judgment liens registered on or after May 17, 2000, but in no event shall any judgment lien which had expired on or before May 17, 2000, be deemed to be revived by such registration.



§ 25-5-106 - Appeals -- Commencement of time for sale.

If an appeal is taken from any judgment for which the lien provided by this chapter would apply, the time for sale provided in § 25-5-105 shall commence upon the final determination of such case.



§ 25-5-107 - Rights of third parties -- Filing abstract of proceedings.

(a) The title to real estate in counties other than the county in which the judgment or decree is rendered, the bill in equity, judicial attachment, or lis pendens is filed, or from which attachments or executions are issued, shall not be in any manner affected, as to third parties (without actual notice thereof), by any lien, judgment, decree, bill in equity, judicial attachment, or lis pendens, levy of attachment, or levy of execution, till an abstract or memorandum of such proceeding, certified by the clerk or sheriff, as the case may be, shall have been filed for record in the register's office of the county where the land lies.

(b) Such abstract shall be recorded in a book to be kept in such office, to be called the lien book.



§ 25-5-108 - Contents of abstract.

(a) The abstract of the judgment or decree shall show briefly the names of the parties, plaintiff and defendant, the name of the court, and number of the case, and the amount, and date of judgment or decree, and the names of all parties against whom the judgment or decree is taken.

(b) The abstract of the bill in equity, attachment, bill, lis pendens, or judicial attachment, shall show briefly the names of the parties plaintiff and each defendant, name of the court, and number of case, date of filing the bill, or commencement of the suit, date of levy of the attachment, and description of the property upon which it is sought to fix the lien.

(c) The abstract of the attachment or execution shall show briefly the names of the parties to the suit, the name of the court issuing the attachment or execution, the number of the execution or attachment, the date of issue and date of levy and description of the property on which the levy is made, and the names of all parties named as owners or interested in the property levied on.



§ 25-5-109 - Furnishing of abstract -- Fees.

The clerk or sheriff shall furnish such certified abstract upon the demand of any party entitled thereto, and shall receive therefor fifty cents (50cent(s)).









Title 26 - Execution

Chapter 1 - Issuance and Return in General

Part 1 - General Provisions

§ 26-1-101 - Writs to secure property.

If a judgment or decree be that the party recover or be put in possession of the specific property, real or personal, the court may carry the same into effect by writ of possession or other process sufficient for the purpose.



§ 26-1-102 - Attachment in nature of execution.

In all cases where judicial process or execution, according to the principles of the common law, cannot be made to apply to the purpose of carrying into effect any judgment or decree of a court of record, the court may enforce the judgment or decree by attachment for contempt, in the nature of an execution. The proceedings under this writ are the same as are prescribed by this Code for the enforcement of the decrees of the chancery court, in §§ 21-1-801 -- 21-1-809.



§ 26-1-103 - Enforcement of money judgments.

All judgments and decrees of any of the judicial tribunals of this state for money may be enforced by execution.



§ 26-1-104 - Property subject to execution.

Executions issue against the goods and chattels, lands and tenements, of the defendant.



§ 26-1-105 - Distringas or fieri facias against corporate property.

The party, in whose favor a judgment or decree is rendered against a corporation, may sue out a distringas or fieri facias, to be levied as well on the choses in action as on the goods, chattels, lands, and tenements of the corporation, and, in case of a levy on choses in action, the court may appoint a receiver to collect the same.



§ 26-1-106 - Execution for benefit of executive officer's sureties.

(a) Whenever a judgment by motion or action at law is had against a sheriff, coroner, or constable, and the official sureties of such officer, for a failure of duty in and about an execution, and the amount of such judgment has been paid by the sureties, the sureties are entitled, at their cost and risk, to issue an execution for their benefit on the original judgment.

(b) The clerk shall, in such case, endorse upon the execution at whose instance it is sued out, and take from such persons bond with security in a sufficient amount for the costs and damages which may accrue.



§ 26-1-107 - Setting aside satisfaction after recovery of property by defendant.

In all cases in which property, real or personal, is recovered from the purchaser at execution or master's sale, by the defendant, heirs or representatives of the defendant, or by third persons, the court rendering the judgment or making the sale, may, in its discretion, upon application of such purchaser, and scire facias sued out, set aside the satisfaction entered, and revive the original judgment or decree for the benefit of the purchaser.



§ 26-1-108 - Return of original before issue of alias execution.

No alias or pluries execution shall issue until the previous execution is returned, or satisfactorily accounted for by affidavit.



§ 26-1-109 - When executions tested.

Court executions are tested the day of issuance.



§ 26-1-110 - Garnishee unable to identify defendant.

(a) A garnishee who:

(1) Receives an execution without the defendant's social security number, if an individual, or federal taxpayer identification, if a corporation, partnership, trust or other entity; and

(2) After reasonable effort is otherwise unable to identify the defendant or to distinguish the defendant from other individuals or entities based on the information provided on the execution;

may return the execution with the statement "Defendant cannot be identified or distinguished from information provided on the execution."

(b) The failure to include a social security number or taxpayer identification number shall not invalidate the execution.



§ 26-1-111 - Suspension of foreclosure proceedings for active military personnel.

(a) Notwithstanding any provision of law to the contrary, if a member of a reserve or Tennessee national guard unit entered into a mortgage or deed of trust for the purchase of a home, or a contract for the purchase of a motor vehicle, and the person is subsequently called into active military service of the United States, as defined in § 58-1-102, and is stationed outside the United States during hostilities, then any provision of the contract or mortgage or deed of trust providing for foreclosure on the property or repossession of the motor vehicle shall be suspended until ninety (90) days following the military personnel's return to this state.

(b) (1) (A) To exercise the benefits of this section, a service member shall, at any time prior to or during deployment, provide a written notice to the holder of the indebtedness stating the following:

(i) The person is a member of the reserve or Tennessee national guard;

(ii) The member has been called to active duty;

(iii) A copy of the deployment order is attached; and

(iv) The anticipated date of return to the state.

(B) In any action to foreclose or repossess as provided in this section, the holder of the indebtedness is entitled to rely on the anticipated date of return or discharge stated in either the deployment order or in the statement provided in subdivision (b)(1)(A)(iv) when seeking to foreclose or repossess.

(2) At any stage before a final foreclosure sale or a final sale of repossessed property under the Uniform Commercial Code, compiled in title 47, chapters 1-9, the sale shall be stayed; provided, that the service member gives notice as provided in § 202 of the Servicemembers Civil Relief Act, codified in 50 U.S.C. Appx. § 522.

(c) The provisions of this section shall not apply to a service member who executes a waiver pursuant to § 107 of the Servicemembers Civil Relief Act, codified in 50 U.S.C. Appx. § 517.






Part 2 - Time for Issuance

§ 26-1-201 - Issuance without demand.

The clerks of the several courts may issue executions in favor of the successful party on all judgments as soon after the adjournment of the court as practicable within the time prescribed by this code, without any demand of the party.



§ 26-1-202 - Time of issuance from Supreme Court.

Each clerk of the supreme court is authorized and directed to issue execution and writ of possession upon any final judgment or decree of the supreme court for such clerk's division at any time after the expiration of the ten (10) days allowed for the filing of petition to rehear after the final judgment or decree is rendered by the court.



§ 26-1-203 - Time of issuance from courts of record.

The clerks of the various courts of record may issue writs of possession and execution in any case at any time after thirty (30) days after judgment.



§ 26-1-206 - Accelerated execution.

(a) After the adjournment of the court, and before the expiration of the time prescribed by §§ 26-1-202 -- 26-1-206, the clerk shall issue execution without delay, upon affidavit made and filed in that clerk's office, that the defendant is about fraudulently to dispose of, conceal, or remove the defendant's property, to the endangering of plaintiff's debt.

(b) Upon the rendition of judgment or decree, execution may be issued, by leave of the court, before the adjournment thereof, the plaintiff or the plaintiff's agent or attorney of the plaintiff, showing sufficient cause by affidavit.

(c) In like manner, general sessions courts may, immediately after judgment and before the expiration of the time allowed by law for the stay of execution, issue execution on good cause shown by affidavit; and affidavit by the plaintiff, or the plaintiff's agent or attorney of the plaintiff, as prescribed in subsection (a), shall be good cause within the meaning of this subsection.

(d) The issuance of execution under the provisions of subsections (b) and (c), shall not deprive the defendant of any right the defendant would otherwise have had.



§ 26-1-207 - Issuance on demand.

In all other cases, the clerk shall issue to the plaintiff, the plaintiff's agent or attorney, on demand, an execution on any judgment or decree to which the plaintiff is entitled. Any clerk, who fails or refuses to issue execution as prescribed in this section, forfeits five hundred dollars ($500), to be recovered by action, and is liable to the party aggrieved in damages, and commits a Class C misdemeanor, for which, upon conviction, such clerk shall be removed from office.






Part 3 - Endorsement and Docketing

§ 26-1-301 - Endorsement on execution.

The clerk shall endorse on the execution, when issued, the date and amount of the judgment, and the items of the bill of costs, written in words, and the amounts distinctly stated in figures, and the date of issuance.



§ 26-1-302 - Docket entry.

The clerk shall also enter upon the execution docket the date of the issuance of such execution, and to what county and officer issued; the return of the officer, with the date of such return; the dates and amounts of all moneys received into or paid out of the office thereon; the entries to be made at the time of the issuance, receipt, or payment, as the case may be.



§ 26-1-303 - Penalties for failure to endorse or docket.

Any clerk neglecting the provisions of § 26-1-301 or § 26-1-302 is liable to a penalty of one hundred twenty-five dollars ($125), to be recovered by action, one half (1/2) to the informer and the other one half (1/2) to the state, to damages at the suit of the party aggrieved, and commits a Class C misdemeanor, for which, on conviction, such clerk shall be removed from office.



§ 26-1-304 - Endorsement by executive officer.

(a) The officer to whom an execution is legally issued, shall, in like manner, endorse thereon the day on which such officer received it, any levy, sale or other act done by virtue thereof, with the date, and the dates and amounts of any receipts or payments in satisfaction thereof, the endorsements to be made at the time of the receipt or act done.

(b) Any officer, who fails or neglects to comply with the provisions of this section, forfeits one hundred twenty-five dollars ($125) to any person who will sue therefor, and also commits a Class C misdemeanor, for which, on conviction, such officer may be removed from office.






Part 4 - Return

§ 26-1-401 - When executions returnable.

(a) All executions issuing from the supreme court, court of appeals, circuit, chancery, criminal and special courts shall be returnable within thirty (30) days after the date of their issuance.

(b) All general sessions executions shall be returnable within thirty (30) days after the date of their issuance either to the court that issued them or to the court that has possession of the original judgment.



§ 26-1-402 - Duties of executing officer.

Every sheriff or other officer to whose hands an execution may legally come shall give a receipt therefor, if required, and make sufficient return thereof, together with the money collected, on or before the return day as prescribed in § 26-1-401.









Chapter 2 - Exemptions--Garnishment

Part 1 - Exemptions

§ 26-2-101 - Short title.

This chapter shall be known and may be cited as the "Personal Property Owner's Rights and Garnishment Act of 1978."



§ 26-2-102 - "Earnings," "disposable earnings," "garnishment," defined.

As used in this part unless the context otherwise requires:

(1) "Earnings" means the compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus, or otherwise, and includes periodic payments pursuant to a pension or retirement program;

(2) "Disposable earnings" means that part of the earnings of an individual remaining after the deduction from those earnings of any amounts required by law to be withheld; and

(3) "Garnishment" means any legal or equitable procedure through which the earnings of an individual are required to be withheld for payment of any debt.



§ 26-2-103 - Personal property selectively exempt from seizure; exception.

(a) Personal property to the aggregate value of ten thousand dollars ($10,000) debtor's equity interest shall be exempt from execution, seizure or attachment in the hands or possession of any person who is a bona fide citizen permanently residing in Tennessee, and such person shall be entitled to this exemption without regard to the debtor's vocation or pursuit or to the ownership of the debtor's abode. Such person may select for exemption the items of the owned and possessed personal property, including money and funds on deposit with a bank or other financial institution, up to the aggregate value of ten thousand dollars ($10,000) debtor's equity interest.

(b) An item shall not be eligible, in whole or in part, for the personal property exemption provided by this part, if the item has been purchased with or maintained by fraudulently obtained funds or if ownership of the item has been maintained using fraudulently obtained funds. A court shall be required to find by a preponderance of the evidence that an item was purchased with or maintained by funds obtained by defrauding another person or that ownership of an item was maintained by funds obtained by defrauding another person in order to disqualify the item from eligibility for the personal property exemption.



§ 26-2-104 - Additional personal property absolutely exempt.

(a) In addition to the exemption set out in § 26-2-105, there shall be further exempt to every resident debtor the following specific articles of personalty:

(1) All necessary and proper wearing apparel for the actual use of debtor and family and the trunks or receptacles necessary to contain same;

(2) All family portraits and pictures;

(3) The family Bible and school books.

(b) The exemption under this section is absolute, and may be exercised by the judgment debtor before or after issuance of any execution, seizure or attachment by a judgment creditor, unless a judgment creditor, is by execution, foreclosing a security agreement on such property.



§ 26-2-105 - State pension moneys, certain retirement plan funds or assets, exempt -- Claims under qualified domestic relations order.

(a) All moneys received as pension from the state of Tennessee, or any subdivision or municipality thereof, before receipt, or while in the recipient's hands or upon deposit in the bank, shall be exempt from execution, attachment or garnishment other than an order for assignment of support issued under § 36-5-501, whether such pensioner is the head of a family or not.

(b) Except as provided in subsection (c), any funds or other assets payable to a participant or beneficiary from, or any interest of any participant or beneficiary in, a retirement plan which is qualified under §§ 401(a), 403(a), 403(b), 408 and 408A, or an Archer medical savings account qualified under § 220 or a health savings account qualified under § 223 of the Internal Revenue Code of 1986, as amended, are exempt from any and all claims of creditors of the participant or beneficiary, except the state of Tennessee. All records of the debtor concerning such plan and of the plan concerning the debtor's participation in the plan, or interest in the plan, are exempt from the subpoena process.

(c) Any plan or arrangement described in subsection (b), except a public plan under subsection (a), is not exempt from the claims of an alternate payee under a qualified domestic relations order. However, the interest of any and all alternate payees under a qualified domestic relations order are exempt from any and all claims of any creditor, other than the state of Tennessee. As used in this subsection (c), "alternate payee" and "qualified domestic relations order" have the meaning ascribed to them in § 414(p) of the Internal Revenue Code of 1986, as amended. Notwithstanding any provision of this subsection (c) to the contrary, an optional retirement program established pursuant to title 8, chapter 35, part 4 [repealed], shall honor claims under a qualified domestic relations order; provided, that such order complies with the provisions of § 8-35-410 [repealed].

(d) (1) Notwithstanding subsections (a)-(c), a local government that establishes and maintains for its employees a qualified plan, and the qualified plan's administrator, shall honor claims under a qualified domestic relations order, if the order relates only to the provision of marital property rights for the benefit of the former spouse of the qualified plan's participant.

(2) As used in this subsection (d):

(A) "Local government" means any county, city, or town other than a county, city, or town participating in the Tennessee consolidated retirement system pursuant to title 8, chapter 35;

(B) "Qualified domestic relations order" has the same meaning as provided in Section 414(p), Internal Revenue Code (26 U.S.C. § 414(p)); and

(C) "Qualified plan" means a retirement or pension plan that is qualified under Section 401 or Section 403, Internal Revenue Code (26 U.S.C. § 401 or § 403).



§ 26-2-106 - Maximum amount of disposable earnings exempt from garnishment -- Garnishment costs.

(a) The maximum part of the aggregate disposable earnings of an individual for any workweek which is subjected to garnishment may not exceed:

(1) Twenty-five percent (25%) of the disposable earnings for that week; or

(2) The amount by which the disposable earnings for that week exceed thirty (30) times the federal minimum hourly wage at the time the earnings for any pay period become due and payable, whichever is less.

(b) In the case of earnings for any pay period other than a week, an equivalent amount shall be in effect.

(c) The debtor shall pay the costs of any and all garnishments on each debt on which suit is brought.



§ 26-2-107 - Exemptions for dependent children.

(a) To the above allowances, there shall be added as exempt to the judgment debtor the sum of two dollars and fifty cents ($2.50) per week for each dependent child under sixteen (16) years of age and a resident of this state.

(b) It is the responsibility of the judgment debtor to inform the employer of each dependent child claimed under this section.

(c) The provisions of this section shall not apply if the debtor fails to so inform the employer.



§ 26-2-108 - Personal earnings not exempt from order for alimony or child support.

The personal earnings of the debtor shall not be exempt from an order, judgment, decree, installment thereof, or assignment for support as provided in title 36, chapter 5 and/or § 50-2-105, when such order, judgment or decree is rendered for the support of such debtor's minor child or children; nor when such order, decree or judgment is for alimony and the party in whose favor such order was rendered has not remarried.



§ 26-2-109 - Debtor deserting family -- Property exempt in hands of spouse or children.

When a debtor absconds or leaves such debtor's family, the exempted property shall be set apart for the use of the spouse and family, and shall be exempt in the hands of the spouse or children.



§ 26-2-110 - Insurance benefits exempt.

(a) There shall be exempt from the claims of all creditors, and from execution, attachment, or garnishment, any sum or sums of money which may hereafter become due and payable to any person, who is a resident and citizen of this state, from any insurance company or other insurer, under the terms and provisions of any contracts of accident, health, or disability insurance insuring the assured against loss by reason of accidental personal injuries, or insuring the assured against loss by reason of physical disability resulting from disease.

(b) In the event of the death of any such person so insured as set out in subsection (a), any sum or sums of money so due and payable at the time of the death of the insured shall likewise be exempt from the claims of all creditors and from execution, attachment or garnishment, in the same manner as provided in §§ 56-7-201, 56-7-203.

(c) As regards those cases where disability may have begun prior to May 21, 1937, the exemptions granted in subsections (a) and (b) shall apply to installment payments under such contract or contracts of insurance which may become due and payable for such weekly, monthly or other installment term (as determined by the contract of insurance) as may have commenced on or after such date.



§ 26-2-111 - Additional exemptions -- Certain benefit payments -- Awards -- Tools of trade -- Health care aids -- Child support obligations.

In addition to the property exempt under § 26-2-103, the following shall be exempt from execution, seizure or attachment in the hands or possession of any person who is a bona fide citizen permanently residing in Tennessee:

(1) The debtor's right to receive:

(A) A social security benefit, unemployment compensation, a Families First program benefit or a local public assistance benefit;

(B) A veterans' benefit;

(C) A disability, illness, or unemployment benefit, or a pension that vests as a result of disability;

(D) To the same extent that earnings are exempt pursuant to § 26-2-106, a payment under a stock bonus, pension, profitsharing, annuity, or similar plan or contract on account of death, age or length of service, unless:

(i) Such plan or contract was established by or under the auspices of an insider that employed the debtor at the time that the debtor's rights under such plan or contract arose;

(ii) Such payment is on account of age or length of service; and

(iii) Such plan or contract does not qualify under §§ 401(a), 403(a), 403(b), 408, 408A, or 409 of the Internal Revenue Code of 1954 [26 U.S.C. §§ 401(a), 403(a), 403(b), 408, 408A or 409];

The assets of the fund or plan from which any such payments are made, or are to be made, are exempt only to the extent that the debtor has no right or option to receive them except as monthly or other periodic payments beginning at or after age fifty-eight (58). Assets of such funds or plans are not exempt if the debtor may, at the debtor's option, accelerate payment so as to receive payment in a lump sum or in periodic payments over a period of sixty (60) months or less;

(E) Alimony to the extent that payment becomes due more than thirty (30) days after the debtor asserts a claim to such exemption in any judicial proceeding; and

(F) Child support payments to the extent that payment becomes due more than thirty (30) days after the debtor asserts a claim to such exemption in any judicial proceeding;

(2) The debtor's right not to exceed in the aggregate fifteen thousand dollars ($15,000) to receive or property that is traceable to:

(A) An award not to exceed five thousand dollars ($5,000) under a crime victim's reparation law;

(B) A payment, not to exceed seven thousand five hundred dollars ($7,500) on account of personal bodily injury, not including pain and suffering or compensation for actual pecuniary loss, of the debtor or an individual of whom the debtor is a dependent; or

(C) A payment not to exceed ten thousand dollars ($10,000) on account of the wrongful death of an individual of whom the debtor was a dependent;

(3) A payment in compensation of loss of future earnings of the debtor or an individual of whom the debtor is or was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor;

(4) The debtor's aggregate interest, not to exceed one thousand nine hundred dollars ($1,900) in value in any implements, professional books, or tools of the trade of the debtor or the trade of a dependent of the debtor;

(5) Professionally prescribed health care aids for the debtor or a dependent of the debtor; and

(6) Liquid assets, stocks or bonds, to the extent of the amount of any obligations owed by the debtor pursuant to any final court order or judgment for child support. The exemption shall be effective as of the date such exemption is claimed by the debtor or by an intervening representative of the child or children to whom such support is owed. Further, this exemption is only valid if such assets are immediately deposited into court by the debtor or immediately executed upon, seized or attached on behalf of the child or children for the partial or full satisfaction of child support obligations.



§ 26-2-112 - Exemptions for the purpose of bankruptcy.

The personal property exemptions as provided for in this part, and the other exemptions as provided in other sections of the Tennessee Code Annotated for the citizens of Tennessee, are hereby declared adequate and the citizens of Tennessee, pursuant to section 522 (b) (1), Public Law 95-598 known as the Bankruptcy Reform Act of 1978, Title 11 USC, section 522 (b) (1), are not authorized to claim as exempt the property described in the Bankruptcy Reform Act of 1978, 11 USC 522 (d).



§ 26-2-113 - Exemptions in criminal cases -- Exemptions not applicable in certain cases.

Property exempted by this part shall be exempt from seizure in criminal as well as in civil cases, but the same shall not be exempt from distress or sale for taxes; or for fines and costs for voting out of the civil district or ward in which the voter lives; or for carrying deadly or concealed weapons contrary to law; or for giving away or selling intoxicating liquors on election days.



§ 26-2-114 - Procedure for exercising exemption -- Notice.

(a) Should a bona fide citizen permanently residing in Tennessee become a judgment debtor, such debtor must exercise the exemption as provided in § 26-2-103 by filing a list of all the items owned, constructive or actual, which the judgment debtor chooses to declare as exempt, together with the value of each such item. Such listing shall be on oath and filed with the court having jurisdiction. Furthermore, the judgment debtor may modify or amend the listing from time to time as the individual deems necessary.

(b) Such claim for exemption by way of listing, modification or amendment thereto may be filed either before or after the judgment in the case has become final and shall have effect as to any execution issued after the date such claim for exemption is filed. However, subject to such exemption as is further set forth herein, a claim for exemption filed after the judgment has become final will have no effect as to an execution which is issued prior to the date the claim for exemption is filed, and as to such preexisting execution the claim for exemption shall be deemed waived.

(c) It is the duty of the clerk of the court from which process is issued to cause to be stapled to, printed upon or otherwise securely affixed to the warrant, summons or other leading process in the action a typed or printed notice which shall read as follows:

NOTICE

TO THE DEFENDANT OR DEFENDANTS:

Tennessee law provides a ten thousand dollar ($10,000) personal property exemption from execution or seizure to satisfy a judgment. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish to claim as exempt with the clerk of the court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain items are automatically exempt by law and do not need to be listed; these include items of necessary wearing apparel for yourself and your family, and trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible, and school books. Should any of these items be seized, you would have the right to recover them. If you do not understand this exemption right or how to exercise it, you may wish to seek the counsel of a lawyer.



§ 26-2-115 - Examination of judgment debtor.

(a) Upon proper application by the judgment creditor, the judgment creditor may examine any person, including the judgment debtor, in order to determine the truth and correctness of the facts stated in the judgment debtor's listing as provided in § 26-2-114.

(b) Upon application of the judgment creditor, the court may inquire into the truth and sufficiency of the debtor's claim for exemption, and may, where the debtor knowingly makes false claim for exemption, enter an order denying the debtor the right to make further claim for exemption as to that creditor's judgment. The clerk shall immediately forward a copy thereof to the employer. The creditor may likewise challenge the employer's answer in the manner now provided by law.






Part 2 - Garnishment

§ 26-2-201 - Definitions.

As used in this part:

(1) "Clerk" means a clerk of a court of general sessions, the courts of record or any other courts duly established under the laws of Tennessee.

(2) "Court" means the court of general sessions, the courts of record or any other courts duly established under the law of Tennessee.

(3) "Property, debts, and effects" includes real estate and choses in action, whether due or not, and judgments before a court; also money or stocks in an incorporated company.



§ 26-2-202 - Property, debts and effects liable to satisfy judgment.

All property, debts and effects of the defendant in the possession or under the control of the garnishee shall be liable to satisfy the plaintiff's judgment, from the service of the notice, or from the time they came into the plaintiff's hands, if acquired subsequent to the service of notice, and before judgment.



§ 26-2-203 - Summons of garnishee.

(a) The officer may summon, in writing, any person as garnishee, to appear at the court from which the execution is issued, or before any other court to whom the execution is returnable, as the case may be and answer the garnishment, at a time set by the clerk of the court not less than ten (10) business days after date of service, except that such ten-day requirement shall not apply when the execution was issued from a court and either the officer or the clerk of the court shall set the time when such garnishee shall appear.

(b) The summons to the garnishee shall notify the garnishee as follows:

NOTICE -- Although you have a longer time in which to answer the court concerning this garnishment, you must do the following on the same day you receive the garnishment, or on the next working day. Determine if you possess or control money or property of the judgment debtor. If so, within that same time period, you shall furnish a copy of the garnishment summons and Notice to Judgment Debtor by mailing them first class, postage prepaid, to the judgment debtor's last known address as shown by your records, or by actual delivery to the judgment debtor. If the address shown by your records differs from that shown on this execution form, you shall also mail a copy of the garnishment and notice to the latter address.

(c) As used in this section, unless the context otherwise requires, "business day" means any day other than a Saturday, Sunday, legal holiday, or a day when the clerk's office is closed.

(d) If the service of the summons is made upon an employee of the garnishee rather than the garnishee, and such employee is also the judgment debtor, such summons is voidable by the court by reason of improper service. If the court so voids the summons for this reason, it shall not be effective as to the garnishee.



§ 26-2-204 - Examination of garnishee -- Answer.

(a) The garnishee may be required to answer under oath:

(1) Whether such garnishee is, or was at the time of the garnishment, indebted to the defendant; if so, how and to what amount;

(2) Whether such garnishee had in possession or under such garnishee's control any property, debts, or effects belonging to the defendant, at the time of serving the notice, or has at the time of answering, or has had at any time between the date of service and the time of answering; if so the kind and amount;

(3) Whether there are, to such garnishee's knowledge and belief, any and what property, debts, and effects in the possession or under control of any other, and what, person;

(4) Such other questions appearing on or attached to the original execution put to the garnishee by the court of the judgment creditor as may tend to elicit the information sought.

(b) The garnishee may appear and make an answer initially either in person or by filing a written answer.



§ 26-2-205 - Garnishee's answer -- Effect.

The answer of the garnishee is not conclusive.



§ 26-2-206 - Execution awarded for property in garnishee's hands.

If, upon the answer and the examination of the garnishee, it appears that the garnishee has property, debts, or effects in the garnishee's hands or under the garnishee's control, liable for the plaintiff's debt, judgment may be entered, and execution awarded for the property, money, or effects, as the case may be, or so much thereof as will be sufficient to satisfy the plaintiff's debt and costs and all charges incident to the proceedings.



§ 26-2-207 - Notice to other persons holding defendant's property.

So, also, if the garnishee's examination shows that any property, debts, or effects of the defendant are probably in the hands of other persons, the court shall, on the application of the plaintiff, issue notice to such persons to come forward and answer as garnishees, and the same proceedings may be had as in other cases.



§ 26-2-208 - Delivery of garnisheed property -- Judgment for nondelivery.

As soon as the property is declared to be the property of the defendant, under the provisions of §§ 26-2-206 and 26-2-207, it shall be delivered up to the officer serving the garnishment, on demand. On failure to deliver such property, and a return made on the execution of that fact, judgment shall be entered immediately against the garnishee, for the debt and costs.



§ 26-2-209 - Failure to appear or answer.

The date garnishee's answer is received by the court clerk shall be noted on the docket book in the proper manner, whether or not the answer discloses any property subject to garnishment. If the garnishee fails to appear or answer, a conditional judgment may be entered against the garnishee for the plaintiff's debt, upon which a notice shall issue to the garnishee returnable at such time as the court may require, to show cause why judgment final should not be rendered against the garnishee. On failure of the garnishee to appear and show cause, the conditional judgment shall be made final, and execution awarded for the plaintiff's entire debt and costs.



§ 26-2-210 - Levy of execution on land.

If an execution is issued by a court that is not a court of record and a levy is made upon land or an interest in land, then the execution and other papers in connection therewith shall be returned to the circuit court of the county for condemnation as in other cases of the levy of a court's execution on land.



§ 26-2-211 - Execution stayed until choses in action become due.

Execution of the garnishment judgment may be stayed until the choses in action fall due, and the court may order them to be collected, or if necessary, sold, as may be deemed just and proper.



§ 26-2-212 - Certificate given to garnishee stating date and amount of judgment.

The garnishee against whom judgment has been rendered is entitled to a certificate from the clerk stating the date and amount of the garnishment judgment, in whose favor and in what case rendered. Such certificate shall have all the force and effect of a receipt against the original debt, and entitle the garnishee to a credit to the amount thereof on the original judgment, or on the execution if already issued, to be entered by the officer.



§ 26-2-213 - Lien upon debts due and payable in future.

If upon disclosure made on oath by the debtor it appears that the garnishee is indebted to the defendant, but that the debt is not payable and will not become due until some future time, then such judgment as the plaintiff may recover shall constitute a lien upon the debt until and at the time it becomes due and payable.



§ 26-2-214 - Garnishment of compensation due from employer.

(a) Upon the garnishment of salaries, wages or other compensation due from the employer garnishee, the garnishee shall:

(1) Pay the judgment debtor the amount of such debtor's exempt salaries, wages or other compensation;

(2) Submit as a part of the judgment debtor's answer to the garnishment a statement of the judgment debtor's dependent children under sixteen (16) years of age who are residents of this state; and

(3) Furnish the judgment debtor with a copy of the garnishment summons containing the notice of the judgment debtor's right to the exemptions from wage garnishment specified in federal law and in §§ 26-2-106 and 26-2-107, of the right to apply to the court for an order staying further garnishment proceedings and allowing the judgment debtor to pay the judgment in installments and of procedures the judgment debtor can follow to contest the garnishment.

(b) (1) To the extent of the amount due upon the judgment and costs, the employer garnishee shall hold, subject to the order of the court, any non-exempt wages due or which subsequently become due. The judgment or balance due thereon is a lien on salaries, wages, or other compensation due at the time of the service of the execution. Such lien shall continue as to subsequent earnings until the total amount due upon the judgment and costs is paid or satisfied, or until the expiration of the employer's payroll period immediately prior to six (6) calendar months after service of the execution, whichever occurs first. Such lien on subsequent earnings shall terminate sooner if the employment relationship is terminated or if the underlying judgment is vacated or modified.

(2) A lien obtained hereunder shall have priority over any subsequent liens obtained hereunder.



§ 26-2-215 - Employer to remit withheld moneys to court.

The employer garnishee shall remit to the court all moneys withheld as provided under § 26-2-214 not less than one (1) time each calendar thirty (30) days.



§ 26-2-216 - Installment payments to obtain stay of garnishment -- Service of garnishment summons.

(a) (1) After any judgment has been rendered in any court and the time to appeal therefrom has elapsed without such an appeal having been made, the judge of the court which rendered the judgment may, either before or after the issuance and service of garnishment, upon written consent of the parties or upon written motion of the judgment debtor, after due notice and after full hearing of such motion, enter an order requiring such judgment debtor to pay to the clerk of the court a certain sum of money weekly, biweekly or monthly to apply upon such judgment. The filing of such motion by the debtor shall stay the issuance, execution or return of any writ of garnishment against wages or salary due the judgment debtor or any other funds belonging to the judgment debtor sought to be substituted to the satisfaction or payment of or upon such judgment during the period that such judgment debtor complies with the order of the court. Such motion of the judgment debtor shall be supported by an affidavit stating the debtor's inability to pay such debt with funds other than those earned by the debtor as wages or salary, or received from other sources in such amounts as to necessitate or make equitable installment payments, the name and address of the debtor's employer, or other source of funds and amount of such wages or salary, and the date of payment thereof.

(2) Notwithstanding the provisions of subdivision (a)(1), upon written consent of the parties, the hearing of the judgment debtor's motion to pay the judgment in installments may be held on the same date that such judgment is entered.

(3) The judgment debtor may file only one (1) motion to establish payments for each judgment; however, if the motion is denied, or the order establishing payments is not complied with, at the court's discretion for good cause shown, the stay order may be reinstated as provided in § 26-2-217, with the reinstated stay order to affect only pay periods subsequent to the reinstatement.

(4) Notwithstanding the provisions of subdivision (a)(1), the filing of a motion by a judgment debtor who has admitted the debt and is paying the judgment by agreed installment payments shall not stay the issuance, execution or return of any writ of garnishment against wages or salary due the judgment debtor or any satisfaction or payment of or upon such judgment.

(b) (1) It is the duty of the sheriff or other officer serving the garnishment summons upon the employer garnishee to:

(A) Obtain a receipt acknowledging service of such summons signed by the employer garnishee, if a person, or signed by an officer, managing agent or designated agent for service of the employer garnishee, if a corporation, company or business entity; or

(B) Sign and return to the court a sworn statement to the effect that the summons was duly served but such employer garnishee or such officer, managing agent or designated agent of the employer garnishee refused to sign a receipt acknowledging service; and

(C) The garnishment summons served by the sheriff shall have attached a notice to the employer that the employer is required to withhold the garnishment amount from the employee's wages, that the employer is required to pay these moneys to the court, and that the employer is liable for failure to withhold from the garnishee's wages and for failure to pay these moneys to the court.

(2) The sheriff or other officer shall serve three (3) copies of the garnishment summons upon the employer garnishee, all of which shall contain a conspicuously typed or printed notice which shall read as follows:

Click here to view form



§ 26-2-217 - Payments -- Records -- Delinquency -- Notice of balance or of satisfaction.

(a) The clerk shall keep a record in such cause of all payments to and disbursements by the clerk.

(b) (1) Upon failure of such judgment debtor to comply with such order, the clerk shall make notation thereof on the record in such cause, and thereupon the stay of execution by garnishment shall immediately and without further act by any party become null and void;

(2) The judge in whose court judgment was rendered may, upon proper showing by affidavit of the judgment debtor and after full hearing thereof, reinstate the order and stay of garnishment, or may amend the order so as to alter the terms and the amount of payment, if it shall appear that such default was due to the lack of employment or other justifiable cause beyond the control of the judgment debtor.

(c) (1) In any case in which a garnishment has been answered by an employer garnishee and while the lien of garnishment created thereby is in effect the underlying judgment is paid in full or otherwise satisfied of record in the clerk's office, it shall be the duty of the court clerk promptly to notify the garnishee of the satisfaction of the judgment and the expiration of the lien of garnishment;

(2) The judgment creditor shall notify the court clerk of the balance due upon a judgment whenever the creditor causes the issuance or revival of a garnishment thereon. Furthermore, the judgment creditor shall notify the court clerk when the judgment has been satisfied.



§ 26-2-218 - Written agreement for installment payments.

A written agreement for the payment of a judgment in installments, signed by the parties, their attorneys, or authorized agents acting in their behalf, and filed with the clerk of the court, shall have the same force and effect as an order made by the judge to stay the issuance, execution or return of any writ of garnishment against wages or salary due the judgment debtor during the period that such judgment debtor complies with the agreement.



§ 26-2-219 - Failure to comply with agreement.

(a) Should the judgment debtor fail to strictly comply with the terms of an agreement as provided by § 26-2-218, the stay of execution by garnishment shall immediately become null and void.

(b) Upon the stay of execution by garnishment becoming void and the issuance and service of garnishment having taken place prior to the proceeding to obtain a stay of garnishment, the lien on wages provided by this section shall have priority over all liens executed subsequent to the original date of issuance.



§ 26-2-220 - Applicability of provisions for garnishment on attachments.

The provisions of Tennessee Code Annotated in regard to garnishment on attachments also regulate proceedings under this part whenever applicable.



§ 26-2-221 - Garnishment of compensation due from state -- Amount exempted.

Garnishment of salaries, wages or other compensation due from the state, or from any county or municipality, to any officer or employee thereof, is permissible. Garnishment of compensation due from the state to contractors or vendors of the state is permissible. No such officer, employee, contractor, or vendor may validly claim any privilege or immunity in that regard. Such officer, employee, contractor, or vendor shall be entitled to an exemption of the amount of wages, salary, or compensation so due as is exempt from levy or garnishment in favor of officers, employees, contractors, or vendors of private corporations in like circumstances. However, notwithstanding any other provision of law to the contrary, nothing set forth in this section shall be construed to apply to or to allow garnishments of state compensation to contractors or vendors of the state where the state determines that payment of such garnishment would result in an interruption of essential state services.



§ 26-2-222 - Garnishment procedure for state officers or employees.

(a) In case of garnishment of officers, employees, contractors, or vendors of the state, garnishment notice may issue from any court or any court of record and shall be served upon the commissioner of that department in which such officer, employee, contractor, or vendor shall be engaged, or with which the garnishee is connected. The date of service shall be the date upon which service upon the commissioner has been accomplished. If such garnishment is not served as set forth above, such service shall be considered ineffective, and the state shall not be liable for any sums due thereunder. Such commissioner, or the commissioner's designee, is directed to make answer to such garnishment notice or summons, stating the compensation, if any, due any state officer, employee, contractor, or vendor so garnisheed. Such commissioner is directed to withhold any amounts then due the state officer, employee, contractor, or vendor up to and including the amount of the judgment and costs on which the garnishment proceedings were predicated, until the garnishment is released by the issuing court or such funds are paid into that court, as provided by law, and is directed to pay to such officer, employee, contractor, or vendor any amount or sum which may be due such officer, employee, contractor, or vendor above the amount of such judgment and costs, or if applicable, above the amount of each periodic payment made from successive pay periods.

(b) In addition to the amount of the disposable earnings subject to garnishment, the state department of finance and administration shall be entitled to retain an administrative fee of five dollars ($5.00) due from the judgment debtor at the time of each payment made to the court as a result of the garnishment. The five dollar ($5.00) fee will be retained from the balance of the judgment debtor's earnings remaining after deducting the payment made to the garnishing court. If the maximum garnishable amount has been reached prior to retaining the five dollar ($5.00) fee, then such amount due shall remain owing to the state until paid.

(c) The time at which the garnishment lien attaches to the amounts due the state officer, employee, contractor, or vendor shall be seven (7) business days from the date of service of the garnishment.

(d) If the commissioner in the department in which the officer, employee, contractor, or vendor works, or the commissioner's duly authorized agent or attorney, fails to appear and answer such garnishment, it shall be presumed that the state is indebted to the officer, employee, contractor, or vendor to the full amount of the judgment creditor's demand, and thereupon a conditional judgment may be entered against the state for the judgment to the extent of the garnishable funds paid out by the state which were due the debtor during the period the garnishment was effective.

(e) After the entry of such conditional judgment a scire facias shall issue to the commissioner of the department in which the garnisheed officer, employee, contractor, or vendor works, returnable to the next term of the court or to a day and place fixed by the court, to show cause why final judgment should not be entered against the state.

(f) Upon the return of such scire facias, fully served upon the commissioner of the department in which the garnisheed officer, employee, contractor, or vendor works, and upon the failure of the state to appear and show cause, the conditional judgment against the state shall be made final. In such event, the commissioner is directed to pay any such judgment and deduct the amount thereof from wages, salaries, or other compensation owing to such officer, employee, contractor, or vendor garnisheed under this part. Notwithstanding the foregoing, in any case in which judgment is obtained under the provisions of this section, if there is no compensation due such officer, employee, contractor, or vendor so garnisheed during the period such garnishment was effective, such judgment against the state shall be void and unenforceable.

(g) Any process required to be served under this section may be served, pursuant to the Tennessee Rules of Civil Procedure, by a private process server.



§ 26-2-223 - No wages due garnisheed employee -- Judgment null and void.

In any case where judgment is obtained under the provisions of §§ 26-2-205 -- 26-2-208, if there are no wages due such employee so garnished, such judgment shall be void and unenforceable.



§ 26-2-224 - Time for execution when multiple writs exist.

(a) Notwithstanding any other provision of law or rule to the contrary, a writ of garnishment that is filed later in time than another such writ, and which deducts the maximum amount allowable by law from the debtor's wages, shall not run concurrently with the earlier filed writ with regard to the six-month time limit prescribed in § 26-2-214. Such later filed writ of garnishment shall not begin to run until the earlier filed writ's judgment has been satisfied, such earlier filed writ has expired, or such earlier filed writ has been stayed by installment motion as prescribed in § 26-2-216.

(b) The time limit prescribed in § 26-2-214 shall not be extended beyond six (6) months from the date of filing if the garnishee has failed to answer or remit funds for such later filed writ.

(c) Nothing in this section shall be construed to affect the date of attachment or the status of any underlying statutory or common law lien rights of any later filed writ of garnishment.



§ 26-2-225 - Notifying judgment creditor of new employment.

(a) A judgment debtor whose salaries, wages or other compensation are subject to a garnishment shall notify the judgment creditor who filed the writ of garnishment within ten (10) days, as computed in § 1-3-102, of obtaining any new employment. Notice to the judgment creditor shall be by certified mail and shall include the name, address and telephone number of the new employer. A judgment debtor who fails to provide notice of new employment in compliance with this section is in contempt of court and, upon the court making a determination of contempt, may be punished the same as contempt of court in a judicial proceeding. For purposes of a determination of contempt the debtor's notification of new employment to the judgment creditor shall be considered timely sent if mailed less than ten (10) days from the date of obtaining new employment.

(b) Any fees imposed by the clerk or any other party on the transfer of garnishment to the debtor's new employment shall be imposed on the debtor by adding the amount to the debt to be collected.






Part 3 - Homestead Exemptions

§ 26-2-301 - Basic exemption.

(a) An individual, whether a head of family or not, shall be entitled to a homestead exemption upon real property which is owned by the individual and used by the individual or the individual's spouse or dependent, as a principal place of residence. The aggregate value of such homestead exemption shall not exceed five thousand dollars ($5,000); provided, individuals who jointly own and use real property as their principal place of residence shall be entitled to homestead exemptions, the aggregate value of which exemptions combined shall not exceed seven thousand five hundred dollars ($7,500), which shall be divided equally among them in the event the homestead exemptions are claimed in the same proceeding; provided, if only one (1) of the joint owners of real property used as their principal place of residence is involved in the proceeding wherein homestead exemption is claimed, then the individual's homestead exemption shall be five thousand dollars ($5,000). The homestead exemption shall not be subject to execution, attachment, or sale under legal proceedings during the life of the individual. Upon the death of an individual who is head of a family, any such exemption shall inure to the benefit of the surviving spouse and their minor children for as long as the spouse or the minor children use such property as a principal place of residence.

(b) If a marital relationship exists, a homestead exemption shall not be alienated or waived without the joint consent of the spouses.

(c) The homestead exemption shall not operate against public taxes nor shall it operate against debts contracted for the purchase money of such homestead or improvements thereon nor shall it operate against any debt secured by the homestead when the exemption has been waived by written contract.

(d) A deed, installment deed, mortgage, deed of trust, or any other deed or instrument by any other name whatsoever conveying property in which there may be a homestead exemption, duly executed, conveys the property free of homestead exemption, but the homestead exemption may not be waived in a note, other instrument evidencing debt, or any other instrument not conveying property in which homestead exemption may be claimed.

(e) Notwithstanding the provisions of subsection (a) to the contrary, an unmarried individual who is sixty-two (62) years of age or older shall be entitled to a homestead exemption not exceeding twelve thousand five hundred dollars ($12,500) upon real property that is owned by the individual and used by the individual as a principal place of residence; a married couple, one (1) of whom is sixty-two (62) years of age or older and the other of whom is younger than sixty-two (62) years of age, shall be entitled to a homestead exemption not exceeding twenty thousand dollars ($20,000) upon real property that is owned by one (1) or both of the members of the couple and used by the couple as their principal place of residence; and a married couple, both of whom are sixty-two (62) years of age or older, shall be entitled to a homestead exemption not exceeding twenty-five thousand dollars ($25,000) upon real property that is owned by one (1) or both of the members of the couple and used by the couple as their principal place of residence.

(f) Notwithstanding subsection (a) to the contrary, an individual who has one (1) or more minor children in the individual's custody shall be entitled to a homestead exemption not exceeding twenty-five thousand dollars ($25,000) on real property that is owned by the individual and used by the individual as a principal place of residence.



§ 26-2-302 - Life estates and equitable estates.

The provisions of § 26-2-301 shall apply to life estates and equitable estates which are owned by an individual and used by the individual or individual's spouse or dependent as a principal place of residence. The homestead exemption in such estates shall be set apart as the court may prescribe in ordering the sale.



§ 26-2-303 - Leasehold estates.

The provisions of § 26-2-301 shall apply to leasehold real property which is possessed and used by an individual, an individual's spouse, or an individual's dependent, as a principal place of residence, provided such leasehold estate is for more than two (2) and not exceeding fifteen (15) years. The homestead exemption upon leasehold estates shall not be exempt from execution or attachment for rent due thereon.



§ 26-2-304 - Insurance proceeds from homestead.

All moneys arising from insurance on a homestead which is destroyed by fire, or by other disaster, shall be exempt in an amount not to exceed five thousand dollars ($5,000). This insurance exemption shall not operate so as to exclude the interest of any mortgagee at the time of the insurance loss so long as the mortgagee's interest is evidenced by a written contract.



§ 26-2-305 - Family cemeteries and burial lots.

Any interest or estate in a family cemetery, not in excess of one (1) acre, or in a burial lot in a cemetery, or a space in a mausoleum, or a certificate of ownership thereof, is exempt from levy of execution or attachment except as in case of homestead.



§ 26-2-306 - Exemption inapplicable in certain cases.

The homestead shall not be exempt from sale for the payment of public taxes legally assessed upon it, or from sale for the satisfaction of any debt or liability contracted for its purchase or legally incurred for improvements made thereon. It shall be exempt from seizure in criminal as well as in civil cases, but not exempt from distress or sale for taxes; or for fines and costs for voting out of the civil district, precinct or ward in which the voter lives; or for carrying deadly or concealed weapons contrary to law; or for giving away or selling intoxicating liquors on election days.



§ 26-2-307 - Right of selection.

Each individual who is entitled to a homestead exemption shall have the right to elect where the homestead shall be set apart.



§ 26-2-308 - Procedure to set apart.

Whenever real property of an individual who is entitled to a homestead exemption thereon is levied on by execution or attachment, the individual's homestead shall be set apart in the following manner:

(1) The officer executing the writs shall summon three (3) disinterested freeholders, not connected with the parties, and administer to them an oath to set apart the homestead out of the real estate so levied on;

(2) The freeholders shall examine the premises and upon oath set apart the homestead, if so desired by the individual entitled to the exemption, and set out in writing the boundaries thereof, and certify that such is the homestead set apart by them, and deliver the same to the debtor; and

(3) The remainder only of such lands so levied on or attached shall be subject to sale, which fact shall be returned on the execution.



§ 26-2-309 - Sale and reinvestment of exempt proceeds.

When the real estate levied on is of greater value than five thousand dollars ($5,000), and is so situated that it cannot be divided so as to set apart the homestead, the freeholders shall certify the fact, and the officer may proceed to sell the whole tract, and out of the proceeds the officer shall pay to the clerk of the court rendering the judgment, or condemning the land for sale, five thousand dollars ($5,000), to be invested under the order of the court, in the purchase of a homestead for the debtor, and only the surplus over and above five thousand dollars ($5,000) shall be applied to the payment of the execution.



§ 26-2-310 - Registration of freeholder's certificate.

The officer shall certify upon the certificate of the freeholders that the same is their act and deed, and the debtor shall have the same registered in the register's office of the county in which the lands lie, and, when so registered, it shall vest in the individual entitled to such homestead exemption, as herein provided, a good and valid title to the land exempt from execution.



§ 26-2-311 - Setting apart for deserted family.

When a debtor absconds or abandons the debtor's family, the homestead shall be set apart for the use of the spouse and family, and shall be exempt in the hands of the spouse or children; and such property, on the death of the owner, shall be exempt in the hands of the surviving spouse and children, as prescribed in § 30-2-105.



§ 26-2-312 - Property purchased with or maintained by fraudulently obtained funds ineligible for homestead exemption.

Property shall not be eligible, in whole or in part, for the homestead exemption provided by this part, if the property has been purchased with or maintained by fraudulently obtained funds or if ownership of the property has been maintained using fraudulently obtained funds. A court shall be required to find by a preponderance of the evidence that the property was purchased with or maintained by funds obtained by defrauding another person or that ownership of the property was maintained by funds obtained by defrauding another person in order to disqualify the property from eligibility for the homestead exemption.






Part 4 - Executions and Garnishments in Aid of Executions

§ 26-2-401 - Applicability.

The provisions of this part shall apply to executions and garnishments in aid of execution in supplement to other applicable provisions of law; provided, that the contents of the Notice to Judgment Debtor required in connection with a wage garnishment shall be governed by § 26-2-216.



§ 26-2-402 - Statement showing address, amount owed.

Upon requesting the issuance of an execution or garnishment, the judgment creditor, or the judgment creditor's agent or attorney, shall file a statement showing the judgment debtor's last known address, the amount owed on the judgment, and the judgment creditor's address for mailing any notice required under this part. If a clerk issues an execution or a garnishment without demand, the clerk shall ascertain such information from the court records. The judgment debtor's last known address as furnished by the judgment creditor or as ascertained by the clerk shall be included on the notice required by § 26-2-204 or by § 26-2-216.



§ 26-2-403 - Notice required.

(a) No clerk shall issue an execution or garnishment unless it provides the notice required by § 26-2-404 or by § 26-2-216. No clerk shall issue a garnishment unless it also contains the notice required by § 26-2-203.

(b) No sheriff or other officer shall summon a garnishee unless the garnishment provides the notice required by § 26-2-404 or by § 26-2-216, and unless it provides the notice required by § 26-2-203.



§ 26-2-404 - Contents of notice.

(a) The following notice shall be completed and shall appear in the text of an execution or garnishment or shall be securely attached thereto:

Click here to view form

(b) The amount of wages withheld in a garnishment depends upon whether the judgment is for child support or alimony or for some other debt. The two (2) ways to calculate the withholding are outlined below. For purposes of these calculations, "fmw" means the federal minimum hourly wage.

ANSWER OF GARNISHEE (Employer) Docket/Case #



§ 26-2-405 - Copy of execution furnished judgment debtor.

A sheriff or other officer who levies an execution upon property of a judgment debtor shall immediately thereafter on that same or next working day provide the judgment debtor with a copy of the execution that describes the property levied upon and with a completed copy of the notice set forth in § 26-2-404 by mailing them first class, postage prepaid, to the judgment debtor at the address provided pursuant to § 26-2-402, or by actual delivery to the judgment debtor.



§ 26-2-406 - Mailing of garnishment to judgment debtor.

A sheriff or other officer who summons a garnishee shall provide the garnishee with three (3) copies of the garnishment summons providing the completed notice required by § 26-2-404 or by § 26-2-216, whichever is applicable. On that same or the next working day, the garnishee shall determine if such garnishee possesses or controls money or property of the judgment debtor; and if so, within that same time period shall furnish a copy of the garnishment summons and notice by mailing them first class, postage prepaid, to the judgment debtor's last known address as shown by the garnishee's records, or by actual delivery to the judgment debtor. If the address as shown by the garnishee's records differs from that provided by the creditor as shown on the bottom of the completed notice, the garnishee shall also mail a copy of the garnishment and notice to the judgment debtor at the latter address by first class mail, postage prepaid.



§ 26-2-407 - Motion to quash execution or garnishment.

A judgment debtor may assert exemption rights after the service of an execution or garnishment by filing a motion to quash the garnishment or execution. The motion to quash must be filed within the following time periods:

(1) Twenty (20) days from the mailing of the notice required by § 26-2-404 in the event of a levy of execution;

(2) Twenty (20) days from the withholding of wages by a garnishee/employer pursuant to a wage garnishment; and

(3) With respect to any other garnishment, twenty (20) days from the mailing of the notice required by § 26-2-404 pursuant to that garnishment.



§ 26-2-408 - Property determined to be exempt.

No sheriff or other officer shall conduct an execution sale, and no clerk shall pay out funds received pursuant to an execution or garnishment until the judgment debtor's time has expired for filing a motion to quash, or until a judicial determination has been made on such motion. Nothing in this section shall be construed to prohibit the ability of the judgment creditor and the judgment debtor to resolve by agreed order the judgment debtor's motion asserting exemption rights. When property has been determined to be exempt by agreement or by judicial determination, the property shall be immediately released to the judgment debtor.



§ 26-2-409 - Copies of forms to be furnished.

The University of Tennessee county technical assistance service shall provide clerks of court with forms for judgment debtors to use in filing a motion to quash an execution or garnishment on the ground of exemption rights, in otherwise asserting their exemption rights, or in filing a motion to pay a judgment by installments. Clerks shall provide a copy of these forms to judgment debtors upon request. Nothing herein shall be construed as prohibiting clerks from printing an appropriate form motion to quash on the reverse side of the notices required by §§ 26-2-404 and 26-2-216, so that the judgment debtor may assert applicable exemption rights.



§ 26-2-410 - Hearing on exemptions -- Notice.

Upon the filing of a motion to quash or other motion claiming exemption rights by the judgment debtor, the clerk shall immediately schedule a hearing on the motion. The court shall conduct the hearing and adjudicate the matter promptly, and in no event later than fourteen (14) days from the filing of the motion. Nothing in this section shall be construed to prohibit the ability of judges to interchange with each other as provided in title 17, chapter 2. The clerk shall provide reasonable notice to the judgment debtor and creditor of the time, date, and place of hearing.









Chapter 3 - Levy of Execution

§ 26-3-101 - Personalty levied on first.

Executions shall be levied on the goods and chattels of the defendant, in the first instance, if any there be; but if, to the best of the officer's knowledge, there be no such goods and chattels, or not sufficient to answer the plaintiff's demands, the same shall be executed upon the lands and tenements.



§ 26-3-102 - Growing crops.

A levy may be made upon a growing crop, but not until November 15 after such crop is matured, and then only subject to the landlord's lien, if any. If, however, the owner of the crop absconds, conceals their whereabouts, or leaves the country, an attachment or execution may be levied on a standing crop at any time.



§ 26-3-103 - Corporate property.

An execution against a corporation may be levied on its choses in action, as well as on the goods and chattels, lands and tenements, of such corporation; and in case of a levy on choses in action, the court may appoint a receiver to collect or conserve the same.



§ 26-3-104 - Indemnity bond of plaintiff.

No sheriff or other officer shall be required to levy an execution on any property the title of which is disputed, or to sell the same after levy, unless the plaintiff will first give bond and security to such officer, to indemnify the sheriff or other officer against all damages and costs in consequence of the levy or sale.



§ 26-3-105 - Principal's property sold before surety's.

(a) Where the judgment or decree is against a principal and the principal's surety, it shall be the duty of the officer having the collection thereof to exhaust the property of the principal, both real and personal, before proceeding to sell the property of the surety.

(b) "Surety," in this section, shall embrace accommodation endorsers, stayors, and all other persons whose liability on the debt or contract is posterior to that of another.

(c) The surety shall, if requested by the officer, show the property of the principal, to entitle the surety to the benefit of this section.



§ 26-3-106 - Order of levy on parties secondarily liable.

(a) After exhausting the property of the principal, it shall be the duty of the officer to subject the property of the other parties in the order of their liability on the debt or contract.

(b) The party subsequently liable shall, if requested by the officers, show the property of the prior liable party to secure the benefit of this section.



§ 26-3-107 - Order of liability stated.

(a) All the parties shall be considered as equally liable, in all cases, unless the order of liability is shown to the court, and recited in the judgment or decree.

(b) The clerk issuing execution on the judgment or decree containing such recital shall state the order of liability in the execution.



§ 26-3-108 - Endorsement of description of property.

A description of the property levied on, with the date of the levy, shall be endorsed upon or appended to the execution.



§ 26-3-109 - Delivery bond of defendant.

When personal property is levied on, if the defendant shall give bond, payable to the creditor, in double the amount of the execution, conditioned to deliver the property levied on to the proper officer by twelve o'clock noon (12:00 noon) of the day of sale, the sheriff may restore the property to the defendant.



§ 26-3-110 - Liability on forfeited delivery bond.

The sureties on a forfeited delivery bond shall not be held responsible for more than the value of the property specified in the bond, and not delivered according to its condition; and the value of the property, if not agreed upon, shall be ascertained in a summary way by a jury of five (5) disinterested persons, summoned by the officer making the levy or holding the execution, whose valuation shall be final.



§ 26-3-111 - Levy on forfeited bond -- Alias execution.

The delivery bond, if forfeited, shall be, in the hands of the officer holding it, a sufficient authority to levy upon and sell so much of the property of the sureties as will satisfy the amount for which they have made themselves liable, and shall also be a sufficient authority to the clerk to whom the same may be returned to issue an alias or pluries execution, as the case may be, against the defendant to the judgment, and against the sureties on the bond, without any judgment upon the bond.



§ 26-3-112 - Defendants refusing to join in delivery bond.

If there are more defendants than one (1) in the original execution, and any of them do not join in the delivery bond, the sureties on such bond shall be first liable before those defendants who refuse to join, to the extent of the liability incurred by the bond; but in the event the debt, or any portion of it, is paid by the surety on the bond, the surety on the bond shall be substituted to the rights of the defendant for whom that person is surety, as against the other defendants.



§ 26-3-113 - Order of levy after forfeiture of delivery bond.

Upon forfeiture of the bond, the officer holding the execution shall levy immediately upon the property of the defendants who join in the bond, to satisfy the debt and costs to the plaintiffs and double costs to the officer; and if there shall not be property enough of these defendants found to satisfy the execution, such officer shall levy upon property of the sureties sufficient to satisfy so much of the amount as they had become liable for; and if the execution is still unsatisfied, it shall be the officer's duty to go upon such of the original defendants, if any, as did not join in the delivery bond.



§ 26-3-114 - Return of unsatisfied execution.

If unable to obtain satisfaction of the debt before the officer is bound by law to return the execution, the officer shall return the execution and bond together, with a proper endorsement of the facts, and thereupon an alias or pluries execution, as the case may be, shall issue against all parties, with endorsements showing the amounts paid upon any former execution, and specifying the amount for which the sureties are bound, if less than the unsatisfied balance.



§ 26-3-115 - Second delivery bond.

No second delivery bond shall be taken after forfeiture of the first.



§ 26-3-116 - Delivery bonds on official default.

The provisions of §§ 26-3-109 -- 26-3-115, allowing delivery bonds, do not apply to executions issued on judgments or decrees against sheriffs, coroners, or other officers of court against whom judgment is obtained for failing to pay over money collected or paid to them in an official capacity, and the clerk shall endorse on all such executions, "No delivery bond to be taken."



§ 26-3-117 - Costs to be paid by plaintiff -- Recovery from defendant.

In addition to any other fees required by law for levy of execution on tangible personal property, the plaintiff in a civil proceeding who causes an execution to be issued for levy of personal property shall pay the cost incurred by the court, sheriff, or other officers for transportation of the attached property to a storage facility, storage fees, advertisement fees, court costs, and any other necessary cost incurred by such officials. The plaintiff shall have a right of recovery from the defendant for all such costs.






Chapter 4 - Bill to Subject Property

§ 26-4-101 - Grounds for complaint on unsatisfied execution -- Discovery.

The creditor whose execution has been returned unsatisfied, in whole or in part, may proceed in the court granting the judgment, or may file a complaint in a court of general jurisdiction against the defendant in the execution and any other person, to compel the discovery of any property, including stocks, choses in action or money due such defendant, or the defendant's interest in property held in a trust for the defendant, except when the trust is exempt from the claims of the defendant's creditors under §§ 35-15-501 -- 35-15-509 of the Tennessee Uniform Trust Code.



§ 26-4-102 - Powers of court to reach property.

The court has power to compel the discovery, and to prevent the transfer, payment, or delivery of the property, and to subject the same to the satisfaction of the judgment or decree, whether such property could, if in the defendant's possession or with the title vested in the defendant, be levied upon by execution or not.



§ 26-4-103 - Implementation of court's powers.

The court is empowered to order all such bonds and other instruments to be executed by either the complainant or defendant, and all such transfers to be made as may be necessary to carry the jurisdiction into complete effect.



§ 26-4-104 - Lien lis pendens.

The creditor has a lien lis pendens upon the property of the defendant situated in the county of suit, if properly described in the bill of complaint, on the filing of the bill, so far as concerns the pursued defendant; and the creditor may have a lien lis pendens upon all property, so described, as against bona fide purchasers and encumbrancers, for value, upon registration of an abstract of the claimed lien as provided by this Code.






Chapter 5 - Sale on Execution

§ 26-5-101 - Publication and posting of notice.

(a) (1) The officer making a levy on land shall publish such sale at least three (3) different times in a newspaper published in the county where the sale is to be made.

(2) The first publication shall be at least twenty (20) days prior to the sale, unless the amount of the indebtedness for the payment of which the property is being sold does not amount to more than two hundred dollars ($200), in which event the owner of the property may order that advertisement be made by written notices posted as provided in § 35-5-103, instead of by notices published in a newspaper;

(3) If no newspaper is published in the county in which the land is to be sold, the advertisement in a newspaper, unless ordered by court, is dispensed with and such land shall be sold in accordance with the provisions of § 35-5-103.

(b) (1) If the sale be of personalty, the officer shall advertise the time and place of the sale in at least five (5) public places in the officer's county, one (1) of which shall be the door of the courthouse, and another, at the most public place in the neighborhood of the defendant;

(2) Constables residing out of the district including the county seat, shall not be required to advertise the sale of personalty at the courthouse door.



§ 26-5-102 - Length of posting.

The advertisement of sale by posted written notice shall be at least twenty (20) days for land, and ten (10) days for all other kinds of property, except for the sale of fruits and vegetables, or other perishable articles, when the sale may be made after advertisement by the officer making the levy, on twenty-four (24) hours' written notice thereof being posted in three (3) conspicuous places in the civil district of the place of levy and sale.



§ 26-5-103 - Notice to defendant occupying land.

If the defendant is in actual possession and occupation of the land levied on, the officer having the execution shall, at least twenty (20) days prior to such sale, serve the defendant with written notice, stating that the execution is levied on the land, and mentioning the time and place of sale; and sales made without the notice required in this section are voidable.



§ 26-5-104 - Hour of sale.

Execution sales shall be made between the hours of ten o'clock in the forenoon (10:00 a.m.) and four o'clock in the afternoon (4:00 p.m.).



§ 26-5-105 - Plan of division of land.

At any time before ten o'clock a.m. (10:00 a.m.), on the day of sale, the defendant may deliver to the officer a plan of division of the lands levied on, subscribed by the defendant, and it shall, in that case, be the duty of the officer to sell, according to the plan, so much of the land as may be necessary to satisfy the debt and costs, and no more. If no such plan is furnished, the officer may sell without any division.



§ 26-5-106 - Transfer of corporate stock.

(a) Upon the sale of corporate stock or shares by execution, the officer, on receiving from the purchaser the amount of the purchaser's bid, shall execute and deliver to the purchaser an assignment of the certificate of shares sold.

(b) The officer's return of the sale on the back of the execution shall be notice to all the world of the fact of sale.

(c) On presentation to the proper officer of the company of such assignment, the officer shall transfer the shares on the proper book, to the purchaser or assignee.



§ 26-5-107 - Sale of intoxicating liquors.

(a) In any suit at law or in equity, whether now pending or hereafter instituted, wherein an attachment is issued and levied upon intoxicating liquors, and/or wherein an execution is awarded and levied upon intoxicating liquors, such liquors may be sold by the levying officer by advertising such liquor for sale in the same way and manner now provided by law for the sale of any other property attached or levied upon by an execution.

(b) The purchaser of such intoxicating liquors at such attachment and/or execution sale shall be authorized to transport such liquors from the place of sale to any place beyond the boundaries of this state, or to any county within the state, only in event the sale of intoxicating liquors is authorized and legalized in such other county.

(c) Before such purchaser shall transport from the place of sale the liquors so purchased, the purchaser shall procure a permit from the officer making the sale, which permit shall state the name or style of the case or suit, the name of the court in which the same is pending, the quantity of liquors so sold, and the price paid by the purchaser, and the permit shall constitute a bill of sale to the purchaser, and shall be carried in person by the purchaser, his agent or employee, as he transports such intoxicating liquors to its destination.

(d) The provisions of this section shall not authorize the sale of intoxicating liquors, as now defined by the laws in force in this state, in any other way or manner, nor for any other purpose, except as hereinabove provided; provided, however, the judgment creditor, if he be the purchaser, may sell such liquors to any licensed dealer.



§ 26-5-108 - Unpaid taxes.

(a) Whenever real estate is sold under a decree of any court, it shall be the duty of the judge of the court, before the sale is confirmed to the purchaser, while the funds are in court, to have a reference, to the clerk or clerk and master, while the funds are in court, to ascertain if, upon the day of sale, there were any taxes due and unpaid which were a lien upon the real estate; and, if it is found that there were such taxes, a decree shall be entered in the cause stating the amount of taxes, and directing the clerk and master or clerk to pay the taxes out of the first money collected from the sale of the real estate.

(b) (1) In ascertaining the taxes due under a reference as required by subsection (a), the clerk or clerk and master shall issue to each of the officials charged with the collection of any taxes that might or could be a lien on the property, a statement giving the style and number of the cause, a description of the property sold, and the name of the party or parties out of whom the title is or is to be divested; whereupon, each of the officials shall certify to the clerk or clerk and master an itemized statement of the taxes, interest, penalties, and costs that are at that date a lien upon the land in the official's hands for collection, from which statement the clerk or clerk and master shall report to the court the amount of taxes, interest, penalties, and costs that is a lien on the land.

(2) [Deleted by 2005 amendment.]



§ 26-5-109 - Certificate to purchaser of land.

On the sale of land by execution, the officer shall give to the purchaser a certificate, if demanded, of the fact, stating the date of sale, the amount of the bid, the execution under which the land is sold, and the description of the land as given in the levy.



§ 26-5-110 - Delivery of certificate on redemption.

If the land is redeemed, the purchaser or purchaser's assignee shall assign and deliver the sheriff's certificate to the person redeeming.



§ 26-5-111 - Purchaser's right to deed.

The purchaser, after payment of the money bid at execution, or the person succeeding to the purchaser's rights, may, at any time, either within or after the expiration of the two (2) years allowed for redemption, demand from the officer or the officer's successor a deed, who shall execute it accordingly.



§ 26-5-112 - Deed of successor in office.

(a) Any sheriff, coroner, or trustee may execute a deed for lands sold by a former sheriff, coroner, or trustee, which deed shall be valid, as if executed by such former officer; and such deed shall be prima facie evidence of the truth of all the statements and recitals contained therein.

(b) All such deeds, heretofore executed by any successor of such sheriff, coroner, or trustee, shall be as valid as if executed by such former officer, and shall be prima facie evidence of the truth of all the statements and recitals contained in such deeds.



§ 26-5-113 - Deed on redemption.

If the officer's deed is made within two (2) years, the person obtaining it, in case the land is redeemed from such person, shall make to the redeeming party, a complete deed, proved or acknowledged for registration, divesting the person acquiring by the officer's deed and vesting the other with the title acquired. In like manner, title shall be made upon each subsequent redemption, but at the cost of the party redeeming.



§ 26-5-114 - Satisfaction set aside for want of title.

(a) Where execution from a court of record or a general sessions court is returned satisfied, in whole or part, by the sale of property of the defendant, and the plaintiff in the judgment shall establish that no title to the property so sold was obtained, the plaintiff may have the satisfaction of the judgment set aside, and the judgment or decree revived by scire facias.

(b) The scire facias may be obtained on affidavit of the plaintiff, the plaintiff's agent or attorney, setting forth the facts of the sale and want of title to the property so sold, and shall be served, returned, and heard together, with proof upon the question of title, as in other cases.

(c) If it shall appear at the trial that the defendant's title to the property at the time of the purchase was good and valid, the proceedings shall be dismissed with costs, as in other cases.

(d) The provisions of this section shall apply to judgments and decrees for costs, upon affidavit of any party interested in the costs.

(e) In case the sheriff or other officer making the sale shall not have taken any bond of indemnity, and the defendant in the execution shall proceed against the sheriff and other officer and recover judgment, the sheriff and other officer shall be substituted to the rights of the plaintiff under this section.



§ 26-5-115 - Minimum acceptable price for property sold.

The sheriff of each county in the state of Tennessee is hereby authorized to set a minimum acceptable price for every item, of property, both personal and real, to be sold at any sheriff's sale in the state provided such price shall be equal to or greater than fifty percent (50%) of the fair market value.



§ 26-5-116 - Excess of sale price over debt -- Use of property not sold.

(a) The sheriff shall remit any excess of the sale price over the debt to the property owner from whom the property was seized.

(b) The property, if it is not sold, shall not be used for personal or department use.






Chapter 6 - Enforcement of Foreign Judgments

§ 26-6-101 - Citation.

This chapter may be cited as the Uniform Enforcement of Foreign Judgments Act.



§ 26-6-102 - Construction for uniformity.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 26-6-103 - "Foreign judgment" defined.

As used in this chapter, "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.



§ 26-6-104 - Effect and treatment of authenticated foreign judgment.

(a) A copy of any foreign judgment authenticated in accordance with the acts of congress or the statutes of this state may be filed in the office of the clerk of any circuit or chancery court of this state.

(b) The clerk shall treat the foreign judgment in the same manner as a judgment of a court of record of this state.

(c) A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a judgment of a court of record of this state and may be enforced or satisfied in like manner.

(d) For the purpose of rendering declaratory relief with respect to a person's liability for a foreign defamation judgment and determining whether the foreign defamation judgment should be deemed non-recognizable under § 26-6-108, this state's courts have personal jurisdiction over any person who obtains a foreign defamation judgment against any person who:

(1) Is a resident of this state;

(2) Is a person or entity amenable to the jurisdiction of this state;

(3) Has assets in this state; or

(4) May have to take action in this state to comply with the foreign defamation judgment.



§ 26-6-105 - Service of process -- Enforcement proceeding delayed.

(a) At the time of the filing of the foreign judgment, the judgment creditor or the judgment creditor's lawyer shall make and file with the clerk of the court an affidavit setting forth the name and last known post office address of the judgment debtor, and the judgment creditor.

(b) Promptly upon the filing of the foreign judgment and affidavit, the clerk of the court wherein the judgment is filed shall issue a summons to be delivered for service to any person authorized to serve process. This person shall serve the summons and return endorsed thereon shall be proof of the time and manner of service.

(c) No execution or other process for enforcement of a foreign judgment filed hereunder shall issue until thirty (30) days after the date a summons has been served upon the judgment debtor.



§ 26-6-106 - Appeal or stay of judgment.

(a) If the judgment debtor shows the court of this state that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated.

(b) If the judgment debtor shows the court of this state any ground upon which enforcement of a judgment of any court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period.



§ 26-6-107 - Creditor's right to bring enforcement action.

The right of a judgment creditor to bring an action to enforce the creditor's judgment instead of proceeding under this chapter remains unimpaired.



§ 26-6-108 - Foreign defamation judgments.

(a) For the purposes of this section only, a "foreign defamation judgment" shall mean any judgment for a cause of action equivalent or fundamentally similar to an action for libel or slander that is rendered by a court or tribunal outside the United States or its territories or possessions. This section shall not apply to any judgment for defamation, slander or libel rendered by a federal court or a court or tribunal in this or any other state of the United States, its territories or possessions.

(b) In addition to any other defenses that may exist, no foreign defamation judgment shall be authenticated, or execution issued upon, if:

(1) It is determined that the judgment was rendered by a judicial system that does not provide impartial tribunals or procedures substantially compatible with the requirements of due process of law applicable to Tennessee courts;

(2) The court or tribunal issuing the foreign defamation judgment did not have personal jurisdiction over the defendant in accordance with the principles applicable under Tennessee law; or

(3) The court or tribunal issuing the foreign defamation judgment did not have subject matter jurisdiction over the action.

(c) A foreign defamation judgment shall not be authenticated by any court of this state until it is established by a preponderance of the evidence that the defamation, libel or slander law applied in the foreign defamation court's jurisdiction provides the same or higher protection for freedom of speech and press as would be provided under both the United States and Tennessee Constitutions. If it is determined that the law in the foreign defamation judgment's jurisdiction provides such same or greater protection, then the court may proceed to consider if the judgment may be authenticated as a foreign judgment. If it is determined that the law in the foreign defamation judgment's jurisdiction does not provide such same or greater protection, or if no finding is made on this point, then the court may not authenticate that foreign defamation judgment and the same shall be void until such time as the court may make or reverse its findings.









Title 27 - Appeal And Review

Chapter 1 - General Provisions

§ 27-1-113 - Findings of fact -- Scope of review.

In all cases tried on the facts in a chancery court and afterwards brought for review to the court of appeals, the court of appeals shall, to the extent that the facts are not stipulated or are not concluded by the findings of the jury, make and file written findings of fact, which thereupon shall become a part of the record. Before any such findings shall become final, reasonable opportunity shall be afforded the parties to examine the findings and to ask for different or additional findings. Where there has been a concurrent finding of the master and chancellor, which under the principles now obtaining is binding on the appellate courts, the court of appeals shall not have the right to disturb such finding. To the extent that the findings of the chancery court and the court of appeals concur, they shall, if there be any evidence to support them, be conclusive upon any review of the facts in the supreme court; to the extent that they do not concur, they shall be open to examination in that court. The court of appeals shall not be limited to the consideration of such facts as were found or requested in the lower court, but it shall independently consider and find all material facts in the record; and either party, whether appellant or not, may assign error on the failure of the chancellor to find any material fact, without regard to whether such fact was found or requested in the lower court. This shall not apply to any case tried in the chancery court upon oral testimony.



§ 27-1-114 - Filing of findings.

The court of appeals shall file its findings at the same time that it renders its decision. It shall be the duty of chancellors, except where the findings are or have been incorporated in the decree as above provided, to file their findings of fact within thirty (30) days after appeal; and the clerk shall then give notice thereof to the parties or their counsel, who shall have the right by petition to ask for different or additional findings; and, if no such petition shall be filed within five (5) days after such notice, unless the time shall be extended by order of the court, the findings shall not be further questioned in that court; provided, that the time in which such petition may be filed shall in no event be less than five (5) days from the taking of an appeal. For the purposes stated, the cause shall remain in the chancery court even after the appeal has been taken. The same rules and practice shall govern with respect to cases tried on the facts in courts exercising the former jurisdictions of county courts and thence brought directly to the court of appeals. The provisions as to a finding of facts shall not apply where, before it is made up, the judge who tried the case has died or has gone out of office, and in such case the clerk shall include in the record a certificate to that effect.



§ 27-1-118 - Written opinions in supreme court.

The judges of the supreme court shall give written opinions, stating the points of law on which the action of the court is based, in all cases determined by them, except actions in which there is no defense.



§ 27-1-119 - Opinions furnished to counsel.

(a) The members of the supreme court, the court of appeals and court of criminal appeals for each division of the state shall immediately, on announcement of the opinion of the court in any case before it, mail a copy of the opinion filed by the court in each case decided in such court to counsel of record for each of the parties thereto.

(b) Where more than one (1) person shall appear as counsel of record for one (1) party, or where one (1) or more persons shall appear as counsel for more than one (1) party, then only one (1) copy of the opinion shall be mailed.

(c) If the court so desires, it may deliver such copies to the clerk of the court, who shall mail such copies to counsel of record, the mailing fees to be taxed as a part of the costs of the cause.



§ 27-1-120 - Reasons for reversal furnished trial court.

If the judgment of the inferior court is reversed and the cause remanded, the judges shall file, in writing, with the clerk, the reasons of reversal, and the points of law in the judgment of the inferior court in which the error existed, to be copied by the clerk, and certified to the inferior court as part of the record of reversal.



§ 27-1-121 - Appeals judges excused from attendance at announcement of decisions.

(a) When cases are heard and determined by judges of the court of appeals and court of criminal appeals who do not reside in the grand division in which the cases arose and were heard, it shall not be necessary for such judges to be present in person when decisions in such cases are announced; and it shall be lawful for the minutes containing the judgments or decrees in such cases to be signed by the judges residing in the grand division in which such cases arose and were heard or tried.

(b) A written opinion and findings signed by the judges who heard and determined the case shall be filed with the clerk of the court before the judgment or decree is entered.

(c) The judgments and decrees so entered and authenticated shall be, in all respects, as valid as if they were authenticated by the signatures, to the minutes, of the judges rendering them.



§ 27-1-122 - Damages for frivolous appeal.

When it appears to any reviewing court that the appeal from any court of record was frivolous or taken solely for delay, the court may, either upon motion of a party or of its own motion, award just damages against the appellant, which may include, but need not be limited to, costs, interest on the judgment, and expenses incurred by the appellee as a result of the appeal.



§ 27-1-123 - Notice of appeal not jurisdictional.

Notwithstanding any other provision of law or rule of court to the contrary, in all criminal cases the "notice of appeal" document is not jurisdictional and the filing of such document may be waived in the interests of justice. The appropriate appellate court shall be the court that determines whether such a waiver is in the interests of justice.



§ 27-1-124 - Stay of execution -- Bond required in civil matters.

(a) If a plaintiff in a civil action obtains a judgment under any legal theory, the amount of the appeal bond necessary to stay execution during the course of all appeals or discretionary reviews of that judgment by any appellate court shall not exceed the lesser of twenty-five million dollars ($25,000,000) or one hundred twenty-five percent (125%) of the judgment amount.

(b) For purposes of determining the amount of the required bond, the court shall not include punitive or exemplary damages in the judgment amount.

(c) Notwithstanding subsections (a) and (b), if a party proves by a preponderance of the evidence that an appellant is dissipating assets outside the ordinary course of business to avoid payment of a judgment, a court may enter orders that are necessary to protect the appellee and establish the bond amount, which may include any punitive or exemplary damages.

(d) If the appellant establishes by clear and convincing evidence at a post judgment hearing that the cost of the bond and the obligation resulting from the surety's payment of the bond in an amount authorized by this section will render the appellant insolvent, the court shall establish a security in an amount, and other terms and conditions it deems proper, that would allow the appeal of the judgment to proceed, without resulting in the appellant's insolvency. This subsection (d) should be narrowly construed.

(e) If this section is found to be in conflict with any rules prescribed by the supreme court, this section shall apply notwithstanding § 16-3-406.



§ 27-1-125 - Appeal from an order of a trial court granting or denying class action certification.

The court of appeals shall hear appeals from orders of trial courts granting or denying class certification under Rule 23 of the Tennessee Rules of Civil Procedure, if a notice is filed within ten (10) days after entry of the order. All proceedings in the trial court shall be automatically stayed pending the appeal of the class certification ruling.






Chapter 2 - Rehearing, Review, and New Trial

§ 27-2-101 - Number of new trials in jury cases.

Not more than two (2) new trials shall be granted to the same party in an action at law, or upon the trial by jury of an issue of fact in equity.






Chapter 3 - Appeals Generally

§ 27-3-107 - Appeal from county court in cases other than equity.

In all other cases determined in the county court, an appeal may be taken to the circuit court, or, both parties consenting, to the proper appellate court.



§ 27-3-128 - Remand for correction of record.

The court shall also, in all cases, where, in its opinion, complete justice cannot be had by reason of some defect in the record, want of proper parties, or oversight without culpable negligence, remand the cause to the court below for further proceedings, with proper directions to effectuate the objects of the order, and upon such terms as may be deemed right.



§ 27-3-131 - Appeals in misdemeanor cases -- Trial de novo -- Jury trial.

(a) Notwithstanding Rule 5(c)(2) of the Tennessee Rules of Criminal Procedure to the contrary, the defendant may in any case covered by such rule appeal a verdict of guilty or the sentence imposed or both to the circuit or criminal court for a trial de novo with or without a jury.

(b) Demand for a jury trial shall be made at the time of filing an appeal under § 27-5-108, to the circuit or criminal court. If such demand is not made at the time of filing the appeal, the right to a trial by jury is waived.






Chapter 4 - Appeals from County Court

§ 27-4-101 - Appeal to circuit court.

Any party dissatisfied with the sentence, judgment, or decree of the county court, may pray an appeal to the circuit court of the county, unless it is otherwise expressly provided.



§ 27-4-102 - Appeal to appellate court.

In all cases in which the jurisdiction of the county court is concurrent with the circuit or chancery courts, or in which both parties consent, the appeal lies direct to the court of appeals or supreme court, as the case may be.



§ 27-4-103 - Term to which taken.

The appeal is to the next term of the circuit court, if more than five (5) days intervene between the date of appeal and the first day of the term. If less time intervene, the appeal is to the next succeeding term.



§ 27-4-104 - Transcript to circuit court.

A transcript of the record of the suit, on which the appeal is made, shall be delivered to the clerk of the circuit court by the first day of the term to which the appeal is taken, unless the time be extended by the court.



§ 27-4-105 - Copy of proceedings by clerk.

The county clerk, upon appeal taken, shall immediately make a full and perfect copy of all the proceedings in the cause, and, within five (5) days after the appeal, give the same, with a taxation of all costs accrued, to the appellant, if required, and endorse on the copy the day on which it was demanded, and the day on which it was delivered, and sign the clerk's name thereto; or, if the same is not demanded before the first day of the next circuit court, the county clerk shall then deliver the same to the circuit court clerk.



§ 27-4-106 - Receipt of transcript by circuit court clerk.

The clerk of the circuit court, upon receiving the transcript, shall give a receipt to the person delivering it, and immediately endorse thereon the date of its delivery, and shall enter it on the proper docket.



§ 27-4-107 - Affirmance on default of appellant.

If the transcript is not filed within the time prescribed in § 27-4-104, or if the appellant shall fail to appear, or to prosecute an appeal, the judgment or decree of the county court may, in the discretion of the court, be affirmed.



§ 27-4-108 - Trial de novo.

On appeal, all jury cases in the county court shall be tried de novo in the circuit court and all chancery cases, or proceedings in the nature of chancery cases, shall be reheard as if the proceedings had been commenced in the circuit court.






Chapter 5 - Appeals from General Sessions Court and Municipal Officers

§ 27-5-101 - Right of appeal.

Any person dissatisfied with the judgment of a recorder or other officer of a municipality charged with the conduct of trials, in a civil action, may, within ten (10) entire days thereafter, Sundays exclusive, appeal to the next term of circuit court.



§ 27-5-102 - Appeal from recorder or municipal officer.

Any party dissatisfied with the judgment of a recorder or officer of a municipal corporation charged with the trial of causes may appeal to the next circuit or special court, in all cases in which an appeal is allowed from the judgment of a judge of the court of general sessions, and subject to the same terms and restrictions.



§ 27-5-103 - Appeal bond -- Oath.

(a) Before the appeal is granted, the person appealing shall give bond with good security, as hereinafter provided, for the costs of the appeal, or take the oath for poor persons.

(b) An appeal bond filed by a plaintiff or defendant pursuant to this chapter shall be considered sufficient if it secures the cost of the cause on appeal.



§ 27-5-104 - Security for costs.

The original plaintiff may be ruled to security in the appellate court for the costs of the cause.



§ 27-5-105 - Filing of papers in circuit court.

(a) (1) When an appeal shall be perfected from the judgment of any judge of the court of general sessions, it shall be the duty of the clerk of the general sessions court to file the papers in the case in the office of the clerk of the circuit court, at least five (5) days before the meeting of the circuit court.

(2) If an appeal is perfected within five (5) days before the meeting of the circuit court, the papers in the case shall be filed in the clerk's office by or on the first day of the term.

(b) Any general sessions court clerk failing to comply with this section shall have no fees or costs allowed in such case.



§ 27-5-106 - Judgment on default of appellant.

(a) If the clerk fails to return the papers within the time prescribed, but returns them during the term to which the same are returnable, and the appellant fails to appear and prosecute the appeal, if such appellant is the original defendant, the plaintiff shall have judgment final, by default, for the amount of the judgment of the court of general sessions, against the appellant for the debt and the appellant and the appellant's sureties for the cost.

(b) If the plaintiff is the appellant, and fails to appear within the term, the plaintiff's suit shall be dismissed, and judgment given against the plaintiff and the plaintiff's sureties for costs.



§ 27-5-107 - Affirmance.

If the papers are properly returned, and the appellant fails to appear or defend as above, or if the appeal is dismissed for any cause, the appellee is entitled to an affirmance of the judgment below, with costs.



§ 27-5-108 - Appeal from general sessions court.

(a) (1) Any party may appeal from a decision of the general sessions court to the circuit court of the county within a period of ten (10) days on complying with the provisions of this chapter.

(2) If there are multiple parties in a case before the general sessions court in which comparative fault is an issue at trial, and if one (1) or more of the parties, but not all, perfects an appeal of a decision of the sessions court to the circuit court, as provided in this section, then the appealing party shall serve written notice to all other parties that an appeal has been taken. Such written notice shall be sent to the last known address of each such party or to the party's legal counsel. The other parties shall have ten (10) days from receipt of such notice to perfect an appeal.

(b) This provision allowing ten (10) days in which to perfect an appeal shall apply in every county of Tennessee, any provision of any private act to the contrary notwithstanding, it being the legislative intent to establish a uniform period of ten (10) days in which any such appeal may be perfected in any county in Tennessee.

(c) Any appeal shall be heard de novo in the circuit court.

(d) If no appeal is taken within the time provided, then execution may issue.






Chapter 6 - Writ of Error

§ 27-6-101 - Right to writ.

A writ of error lies from the final judgment of the court of general sessions to the circuit or proper appellate court, and from the circuit and chancery court to such appellate court, in all cases where an appeal in the nature of a writ of error would have lain.



§ 27-6-102 - Issuance of writ.

It may be moved for and obtained in the appellate court, or issued by the clerk of the appellate court in vacation, upon the transcript of the record being filed in the appellate court clerk's office, and bond given as required by law.



§ 27-6-103 - Time for application to circuit court.

The application to a clerk of circuit court to bring up a proceeding of the court of general sessions shall be made within sixty (60) days after the date of the judgment appealed from.



§ 27-6-104 - Time for application to appellate court.

The application to the clerk of the proper appellate court to bring up a proceeding of the circuit, chancery, or general sessions court shall be made within one (1) year after the judgment or decree.



§ 27-6-105 - Time for application to appellate court or judge.

The application to the appellate court, or a judge thereof, to bring up a proceeding of the circuit, chancery, or general sessions court shall be made within two (2) years after the judgment or decree.



§ 27-6-106 - Persons with legal rights restored.

Infants, persons adjudicated incompetent, or imprisoned may prosecute writs of error within the time prescribed after legal rights are restored.



§ 27-6-107 - Allowance after dismissal of appeal.

Where an appeal in the nature of a writ of error is dismissed on the ground that the record was not brought up within the time prescribed by the rules of the court, the appellant may, notwithstanding, prosecute a writ of error within the same time, and under the same regulations, as if no appeal in the nature of a writ of error had been taken in the case.



§ 27-6-108 - Notice of intent to apply.

If sued out after the term of the court at which the judgment complained of was rendered, five (5) days' notice, in writing, shall be given to the adverse party of the intention to apply for the writ.



§ 27-6-109 - Proceedings as on appeal.

The bond required from the applicant for the writ of error, and the proceedings in the appellate court thereafter, are the same as those upon an appeal, as provided in this title.



§ 27-6-110 - Bond without supersedeas.

Any person may obtain a writ of error, without supersedeas, by giving bond and security for costs alone, if application therefor be made within the time provided by law for such writ, or, if unable to give security, then such person may pauperize.



§ 27-6-111 - Supersedeas.

The writ of error does not supersede the execution of the judgment, unless a judge of the proper appellate court is of opinion, from inspecting the record, that there is error, and shall order a supersedeas to issue.



§ 27-6-112 - Effect of reversal on execution sale.

If the judgment or decree below has been executed by a sale of property, either real or personal, before the writ of error is obtained and supersedeas granted, the right, title, and interest of any purchaser, previously acquired under the judgment or decree, shall not be disturbed or affected by the reversal of such decree.






Chapter 7 - Writ of Error Coram Nobis

§ 27-7-101 - Right to relief.

Any person aggrieved by the judgment of any court in a civil case which is not governed by the Tennessee Rules of Civil Procedure by reason of a material error in fact may reverse the judgment upon writ of error coram nobis as provided in this chapter.



§ 27-7-102 - Errors reached by writ.

The relief embraced in this chapter is confined to errors of fact occurring in proceedings of which the person seeking relief has had no notice, or which such person was prevented by disability from showing or correcting, or where a defense was prevented by surprise, accident, mistake, or fraud, without fault on such person's part. Thus, infancy at the rendition of the judgment, not appearing on the record sought to be corrected, or a real defense to an action by motion, of which the party aggrieved had no notice, and so of like cases, are good grounds for relief under this writ.



§ 27-7-103 - Petition -- Supersedeas.

The writ of error coram nobis may be had within one (1) year after the judgment becomes final by petition presented to the judge at chambers or in open court, who may order it to operate as a supersedeas or not.



§ 27-7-104 - Bond for supersedeas.

Before such order shall operate as a supersedeas, the party applying shall give bond, with good security, in double the amount of the judgment, conditioned to abide by and perform the judgment or decree of the court.



§ 27-7-105 - Notice to opposite party.

Notice of the suing out of the writ shall be served on the opposite party, or that party's attorney, at least ten (10) days prior to the term of the court to which the writ is returnable, or the cause shall be continued to the next succeeding term, unless the party entitled to notice consents to a trial at the first term.



§ 27-7-106 - Failure to try at first term.

If the matter is not tried at the first term after the writ is sued out, the court may discharge the supersedeas, upon the motion of the adverse party, and the supersedeas's denial on oath of the facts alleged in the petition, upon taking a refunding bond, with good security, to perform the judgment in case the suit should be eventually decided in favor of the party suing out the writ.



§ 27-7-107 - Rules -- Orders of publication.

The court may order publication for nonresident defendants, who have no known agent or attorney in the state, and may prescribe rules for the assignment of errors, making issues thereon, and for all such other matters as are necessary to give full effect to this proceeding.



§ 27-7-108 - Judgment against plaintiff in error.

In all cases of affirmance of the judgment, or dismissal of the writ for any cause, where the original judgment has been superseded, judgment shall be rendered against the plaintiff in error and any sureties for the amount of the former judgment, with interest at the rate of twelve and one-half percent (121/2%) per annum from the rendition thereof, and all costs.






Chapter 8 - Certiorari and Supersedeas

§ 27-8-101 - Constitutional basis.

The writ of certiorari may be granted whenever authorized by law, and also in all cases where an inferior tribunal, board, or officer exercising judicial functions has exceeded the jurisdiction conferred, or is acting illegally, when, in the judgment of the court, there is no other plain, speedy, or adequate remedy. This section does not apply to actions governed by the Tennessee Rules of Appellate Procedure.



§ 27-8-102 - Cases in which writ lies.

Certiorari lies:

(1) On suggestion of diminution;

(2) Where no appeal is given;

(3) As a substitute for appeal;

(4) Instead of audita querela; or

(5) Instead of writ of error.

This section does not apply to actions governed by the Tennessee Rules of Appellate Procedure.



§ 27-8-103 - Levy not required.

It is not necessary that a levy shall be made on the defendant's property in order to entitle the defendant to the writ of certiorari and supersedeas.



§ 27-8-104 - Power of circuit and chancery courts.

(a) The judges of the inferior courts of law have the power, in all civil cases, to issue writs of certiorari to remove any cause or transcript thereof from any inferior jurisdiction, on sufficient cause, supported by oath or affirmation.

(b) The chancellors shall have concurrent jurisdiction with the judges of the circuit courts of this state in granting writs of certiorari and supersedeas removing causes from general sessions courts to the circuit courts.



§ 27-8-105 - Power of general sessions judges.

Two (2) general sessions judges may, within twenty (20) days after judgment, grant a certiorari and supersedeas to remove the proceedings of a general sessions judge to the circuit court.



§ 27-8-106 - Petition.

The petition for certiorari may be sworn to before the clerk of the circuit court, the judge, any judge of the court of general sessions, or a notary public, and shall state that it is the first application for the writ.



§ 27-8-107 - Return to circuit courts.

All writs of certiorari and supersedeas granted to revise the proceedings of the county court, or any general sessions judge, shall be made returnable to the circuit court unless otherwise expressly provided by law.



§ 27-8-108 - Amount of supersedeas.

Where the error complained of is in the amount of the judgment, the petition shall show the amount of the mistake, and the supersedeas shall not issue for more than such amount, and the plaintiff in the judgment shall be entitled to execution for the balance not complained of, as if no such writ had been obtained.



§ 27-8-109 - Part of judgment involved.

When the certiorari extends only to a part of the judgment, or it is brought by one (1) or more of several parties only, a certified copy of the proceedings complained of shall be made out by the proper officer, and filed in lieu of the original papers, and proceedings as to parties who do not join in the application shall not be affected.



§ 27-8-110 - Prosecution bond.

The clerk of the circuit court, before such clerk issues the writ, shall take bond from the party applying, with good security, in double the amount of the judgment or error complained of, payable to the opposite party, conditioned to prosecute the writ with effect, or perform the judgment which shall be rendered in the cause.



§ 27-8-111 - Security for costs.

The original plaintiff, upon certiorari to a higher court, may be ruled to give security for the costs of suit in such higher court.



§ 27-8-112 - Supersedeas.

The clerk shall also issue a writ of supersedeas in all necessary cases, directed to the opposite party, or the officer in whose hands the execution may be, which shall effectually supersede all further proceedings thereon.



§ 27-8-113 - Supersedeas on pauper's application.

(a) No supersedeas shall issue upon application in forma pauperis, without express order of the judge dispensing with security.

(b) Such order may be made by the judge only on notice to the adverse party of the application.



§ 27-8-114 - Action after refusal of supersedeas.

(a) On refusing such order, the judge may either take bond from the adverse party for the payment of damages, including the value of property levied on, or for the safekeeping of the property and its redelivery at the end of the suit, with damages, if the applicant succeeds in the application; or, the judge may order the property to be kept by the officer, and take bond from the plaintiff for damages only; or, if the property is such as to render it proper, or if the applicant consents, the judge may order the sale to proceed and take bond from the plaintiff for payment of damages; or, the judge may make such other order as the parties may agree on or the circumstances justify.

(b) In such case, no further notice shall be required to bring the parties into court.



§ 27-8-115 - Time of trial.

Suits brought into an appellate court, by writ of certiorari, shall be triable at the return term of the writ.



§ 27-8-116 - Determination on motion to quash or dismiss.

On motion to quash or dismiss a writ of certiorari granted in lieu of an appeal, issue may be taken and proof heard upon the facts alleged in the petition as ground for not appealing, which issue shall thereupon be determined by the court.



§ 27-8-117 - Judgment for applicant.

On the final judgment, the court may, if the applicant obtain relief, direct the jury trying the cause to assess damages, or may impanel a jury for that purpose, may order restitution of the property, or give such other judgment in the applicant's favor as the state of the case requires.



§ 27-8-118 - Judgment against applicant.

(a) Upon affirmance of the judgment or decree below or recovery of a larger amount, or upon dismissal of the certiorari for want of prosecution, or for any other cause, the court shall enter judgment for the amount recovered against the principal and the sureties on the prosecution bond, with interest at the rate of six percent (6%) per annum from the date of the judgment or decree below, and all costs.

(b) In all other cases, the judgment of the higher court, if against the party obtaining the certiorari, shall be for the amount of the recovery, with interest and costs, against the principal and sureties to the prosecution bond.






Chapter 9 - Review of Boards and Commissions

§ 27-9-101 - Right of review.

Anyone who may be aggrieved by any final order or judgment of any board or commission functioning under the laws of this state may have the order or judgment reviewed by the courts, where not otherwise specifically provided, in the manner provided by this chapter.



§ 27-9-102 - Filing and contents of petition.

Such party shall, within sixty (60) days from the entry of the order or judgment, file a petition of certiorari in the chancery court of any county in which any one (1) or more of the petitioners, or any one (1) or more of the material defendants reside, or have their principal office, stating briefly the issues involved in the cause, the substance of the order or judgment complained of, the respects in which the petitioner claims the order or judgment is erroneous, and praying for an accordant review.



§ 27-9-103 - Circuit court jurisdiction.

The circuit court is given concurrent jurisdiction over such proceeding.



§ 27-9-104 - Defendants named in petition.

The petition shall be addressed to the presiding chancellor and shall name as defendants the particular board or commission and such other parties of record, if such, as were involved in the hearing before the board or commission, and who do not join as petitioners.



§ 27-9-105 - Security for costs.

The petitioner shall give bond for costs as in other chancery suits, or oath of paupers in lieu.



§ 27-9-106 - Supersedeas.

(a) If the order or judgment rendered by such board or commission made the basis of the petition for certiorari shall make any material change in the status of any matter determined therein, the petitioner may, upon reasonable notice to the board or commission and other material defendants, apply to the chancellor, at the time of filing such petition, for a supersedeas, and the chancellor, in the chancellor's discretion, may grant a writ of supersedeas to stay the putting into effect of such order or judgment or any part thereof.

(b) No such supersedeas shall be granted until a good and sufficient bond, in an amount to be fixed and approved by the chancellor, shall have been given by the petitioner, conditioned to indemnify the defendants named in the petition from any injury that may result by reason of the granting of such supersedeas.



§ 27-9-107 - Notice of filing to defendants.

Upon the filing of such petition, the clerk of the court of pendency shall immediately send, by registered return-receipt mail, to the board or commission a notice of the filing of the petition and a certified copy thereof. The clerk shall also send a similar notice to the last known post office address of each other party named as defendant.



§ 27-9-108 - Notice prior to grant of writ.

The court before granting the writ of certiorari may require notice of the application to be given to the adverse party, or may grant it without such notice.



§ 27-9-109 - Transcript of proceedings.

(a) Immediately upon the grant of a writ, the board or commission shall cause to be made, certified and forwarded to such court a complete transcript of the proceedings in the cause, containing also all the proof submitted before the board or commission.

(b) The clerk of such court shall promptly, by registered return-receipt mail, notify each party named as defendant in the petition of the filing of such transcript.



§ 27-9-110 - Defensive pleadings -- Amendments.

(a) All defendants named in such petition, desiring to make defense, shall do so by answer (in which grounds of demurrer shall be incorporated) to such petition within thirty (30) days from the date of the filing of the transcript, unless the time be extended by the court.

(b) Any other person who may be affected by the decision to be made by such court may, upon leave given, intervene and file such an answer in the cause.

(c) Amendments may be granted as in chancery procedure.



§ 27-9-111 - Hearing -- Findings.

(a) At the expiration of ninety (90) days from the filing of the transcript, the cause shall stand for trial, and shall be heard and determined at the earliest practical date, as one having precedence over other litigation, except suits involving state, county or municipal revenue.

(b) The hearing shall be on the proof introduced before the board or commission contained in the transcript, and upon such other evidence as either party may desire to introduce.

(c) The judge shall reduce all findings of fact and conclusions of law to writing and make them parts of the record.

(d) In making such findings of fact, the judge shall weigh the evidence and determine the facts by the preponderance of the proof.

(e) If the final decision of a board or commission revokes, suspends, or denies a license or permit that is required prior to engaging in conduct protected by the First Amendment to the Constitution of the United States, and either the petitioner or the respondent requests an expedited hearing, the court shall immediately grant the writ of certiorari, and shall hear the matter and issue its decision within forty (40) days of the court granting the writ of certiorari. When an expedited hearing is requested, the board or commission shall forward the transcript described in § 27-9-109 within seven (7) days of the grant of the writ of certiorari.



§ 27-9-112 - Appeal.

(a) Any party dissatisfied with the decree of the court may appeal to the court of appeals in the manner provided by the Tennessee Rules of Appellate Procedure.

(b) Such appeal shall be advanced upon the docket of the court of appeals as one of such precedence, and heard as promptly as practicable.



§ 27-9-113 - Certification of decree on appeal.

The clerk of the Supreme Court shall certify and send direct to such board or commission the decree of the Supreme Court, which shall be binding upon and enforced by such board or commission.



§ 27-9-114 - Proceedings involving certain public employees.

(a) (1) Contested case hearings by civil service boards of a county or municipality which affect the employment status of a civil service employee shall be conducted in conformity with contested case procedures under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(2) The provisions of subdivision (a)(1) pertaining to hearings by civil service boards shall not apply to municipal utilities boards or civil service boards of counties organized under a home rule charter form of government.

(b) (1) Judicial review of decisions by civil service boards of a county or municipality which affects the employment status of a county or city civil service employee shall be in conformity with the judicial review standards under the Uniform Administrative Procedures Act, § 4-5-322.

(2) Petitions for judicial review of decisions by a city or county civil service board affecting the employment status of a civil service employee shall be filed in the chancery court of the county wherein the local civil service board is located.

(3) In any appeal pursuant to this section deemed by the court to be frivolous, the sanctions of the Federal Rules of Civil Procedure, Rule 11 may be applied by the chancellors.

(c) This section shall not apply to the benefit board of any county having a metropolitan form of government that has a population in excess of five hundred thousand (500,000), or to the benefit board of any county having a population in excess of eight hundred thousand (800,000), both according to the 2000 federal census or any subsequent federal census. This subsection (c) shall have no effect in any county unless it is approved by a resolution adopted by a two-thirds (2/3) vote of the legislative body of any county to which this subsection (c) applies. The approval or nonapproval of this subsection (c) shall be proclaimed by the presiding officer of the legislative body and certified to the secretary of state.









Title 28 - Limitation Of Actions

Chapter 1 - General Provisions

§ 28-1-101 - "Action" defined.

"Action" in this title includes motions, garnishments, petitions, and other legal proceedings in judicial tribunals for the redress of civil injuries.



§ 28-1-102 - Commencement at time of right to make demand.

When a right exists, but a demand is necessary to entitle the party to an action, the limitation commences from the time the plaintiff's right to make the demand was completed, and not from the date of the demand.



§ 28-1-103 - Accrual of agent's liability to principal.

When an injury arises from the act or omission of a deputy or agent, the time for the limitation of an action by the principal against such deputy or agent does not commence to run until the liability of the principal for the act or omission is ascertained by suit of the aggrieved party against such principal, or otherwise.



§ 28-1-104 - Accrual of principal's liability to surety or endorser.

The time for the limitation of an action by either a surety or accommodation endorser against their principal on negotiable paper, or for any matter growing out of the suretyship, does not commence to run until judgment is rendered against the surety or endorser, or the surety or endorser until the surety or endorser has paid the money.



§ 28-1-105 - New action after adverse decision -- Contractual limitations periods.

(a) If the action is commenced within the time limited by a rule or statute of limitation, but the judgment or decree is rendered against the plaintiff upon any ground not concluding the plaintiff's right of action, or where the judgment or decree is rendered in favor of the plaintiff, and is arrested, or reversed on appeal, the plaintiff, or the plaintiff's representatives and privies, as the case may be, may, from time to time, commence a new action within one (1) year after the reversal or arrest. Actions originally commenced in general sessions court and subsequently recommenced pursuant to this section in circuit or chancery court shall not be subject to the monetary jurisdictional limit originally imposed in the general sessions court.

(b) In the case of a contract which limits the time within which an action arising out of such contract must be brought, if such action is commenced within the time as limited by the contract but the judgment or decree is rendered against the plaintiff upon any ground not concluding the plaintiff's right of action, or where the judgment or decree is rendered in favor of the plaintiff, and is arrested, or reversed on appeal, the plaintiff, or the plaintiff's representatives or successors, as the case may be, may, from time to time, commence a new action within one (1) year after the nonsuit, dismissal without prejudice, reversal or arrest.



§ 28-1-106 - Accrual of right.

If the person entitled to commence an action is, at the time the cause of action accrued, either under eighteen (18) years of age, or adjudicated incompetent, such person, or such person's representatives and privies, as the case may be, may commence the action, after legal rights are restored, within the time of limitation for the particular cause of action, unless it exceeds three (3) years, and in that case within three (3) years from restoration of legal rights.



§ 28-1-107 - Cases in which disability not an excuse.

The provisions of § 28-1-106 shall not apply to actions on a statute for a penalty or forfeiture, or to actions against the estate of a deceased person brought more than seven (7) years from the death of the deceased, and the time the cause of action accrued, nor to cases provided for in § 28-2-105.



§ 28-1-108 - Disability at time of accrual -- Two or more disabilities.

No person can claim use of a disability unless it existed when the right of action accrued; but when two (2) or more disabilities exist at the time of accrual, the limitation does not attach until all are removed.



§ 28-1-109 - Suspension during injunction.

When the commencement of an action is stayed by injunction, the time of the continuance of the injunction is not to be counted.



§ 28-1-110 - Suspension pending administration of estate.

The time between the death of a person and the grant of letters testamentary or of administration on such person's estate, not exceeding six (6) months, and the six (6) months within which a personal representative is exempt from suit, is not to be taken as a part of the time limited for commencing actions which lie against the personal representative.



§ 28-1-111 - Suspension during absence from state.

If at any time any cause of action shall accrue against any person who shall be out of this state, the action may be commenced within the time limited therefor, after such person shall have come into the state; and, after any cause of action shall have accrued, if the person against whom it has accrued shall be absent from or reside out of the state, the time of absence or residence out of the state shall not be taken as any part of the time limited for the commencement of the action.



§ 28-1-112 - Application of foreign statutes.

Where the statute of limitations of another state or government has created a bar to an action upon a cause accruing therein, while the party to be charged was a resident in such state or such government, the bar is equally effectual in this state.



§ 28-1-113 - Actions by state.

The provisions of this title do not apply to actions brought by the state of Tennessee, unless otherwise expressly provided.



§ 28-1-114 - Counterclaim or third party complaint.

(a) A counterclaim or third party complaint or cross-claim is not barred by the applicable statute of limitations or any statutory limitation of time, however characterized, if it was not barred at the time the claims asserted in the complaint were interposed.

(b) If a nonsuit is taken as to the original civil action, any counterclaim, cross-claim or third party complaint arising from such action shall not be terminated but may proceed as an original civil action. However, if a counterclaim, cross-claim or third party complaint is filed as a civil action as permitted by this subsection and such action does not proceed to an adjudication on the merits of such claim, the defendant shall have the right to file a counterclaim, cross-claim or third party complaint within the time allowed for the filing of a responsive pleading only if the original action is reinstituted pursuant to § 28-1-105.

(c) Any counterclaim, cross-claim, or third party complaint arising from an action or suit originally commenced in general sessions court and subsequently recommenced as an original action or as a counterclaim, cross-claim or third party complaint pursuant to this section in circuit or chancery court according to the provisions of § 28-1-105, shall not be subject to the monetary jurisdictional limit originally imposed in general sessions court.



§ 28-1-115 - Dismissed federal court actions.

Notwithstanding any applicable statute of limitation to the contrary, any party filing an action in a federal court that is subsequently dismissed for lack of jurisdiction shall have one (1) year from the date of such dismissal to timely file such action in an appropriate state court.



§ 28-1-116 - Extension during disaster.

In the event that a duly authorized member of the appellate judiciary enters an order declaring a disaster pursuant to the Tennessee supreme court rules, or the Tennessee rules of civil or appellate procedure, all applicable statutes of limitation and statutes of repose shall be extended in the counties subject to the order by the same number of days by which other applicable filing deadlines are extended. In the event an action could be properly filed in more than one (1) county, the deadline for that action shall be extended only in the county or counties in which a disaster is declared by the order.






Chapter 2 - Limitation of Real Actions

§ 28-2-101 - Adverse possession -- State conveyance.

(a) Any person having had, either personally or through those through whom that person's claim arises, individually or through whom a person claims, seven (7) years' adverse possession of any lands, tenements, or hereditaments, granted by this state or the state of North Carolina, holding by conveyance, devise, grant, or other assurance of title, purporting to convey an estate in fee, without any claim by action at law or in equity commenced within that time and effectually prosecuted against such person is vested with a good and indefeasible title in fee to the land described in such person's assurance of title.

(b) No title shall be vested by virtue of such adverse possession, unless such conveyance, devise, grant, or other assurance of title shall have been recorded in the register's office for the county or counties in which the land lies during the full term of such seven (7) years' adverse possession.



§ 28-2-102 - Action barred after seven years.

Any person, and those claiming under such person neglecting for the term of seven (7) years to avail themselves of the benefit of any title, legal or equitable, by action at law or in equity, effectually prosecuted against the person in possession, under recorded assurance of title, as in § 28-2-101, are forever barred.



§ 28-2-103 - Seven-year period runs from time right accrued -- Extent of possession.

(a) No person or anyone claiming under such person shall have any action, either at law or in equity, for the recovery of any lands, tenements or hereditaments, but within seven (7) years after the right of action accrued.

(b) No possession of lands, tenements or hereditaments shall be deemed to extend beyond the actual possession of an adverse holder until the muniment of title, if any, under which such adverse holder claims such lands, tenements or hereditaments is duly recorded in the county in which the lands are located.



§ 28-2-104 - Application to school lands.

The provisions of §§ 28-2-101 -- 28-2-103 do not apply to lands, tenements, or hereditaments reserved for the use of schools.



§ 28-2-105 - Adverse possession -- Assurance of title.

Any person holding any real estate or land of any kind or any legal or equitable interest therein, and such person and those through whom such person claims having been in adverse possession of same for seven (7) years, where the real estate is held and claimed by such person or those through whom such person claims by a conveyance, devise, grant, a decree of a court of record, or other assurance of title purporting to convey an estate in fee, and such conveyance, devise, grant, or other assurance of title, has been recorded in the register's office of the county in which the land lies for a period of thirty (30) years or more or such decree entered on the minutes of such court for a period of thirty (30) years or more, is vested with an absolute and indefeasible title to such real estate or interest therein.



§ 28-2-106 - Possession against persons under disability.

Where such land or interest therein is held as set out in § 28-2-105, no person, whether upon disability or not, nor the state of Tennessee, shall commence or sustain an action for the recovery of same in any court.



§ 28-2-107 - Rights under other laws preserved.

Nothing in § 28-2-105 or § 28-2-106 is to be construed as affecting any rights which any person may now or hereafter have under other laws in regard to limitation of actions for real estate where the limitation is for a period of less than thirty (30) years.



§ 28-2-108 - Subordinate possession not adverse.

Possession is not adverse within the meaning of this chapter, as to any person claiming a right or interest in the land, when taken and continued under a title bond, mortgage or other instrument acknowledging that right or interest, or when taken and continued in subordination to the right or interest of another.



§ 28-2-109 - Presumption of ownership from payment of taxes.

Any person holding any real estate or land of any kind, or any legal or equitable interest therein, who has paid, or who and those through whom such person claims have paid, the state and county taxes on the same for more then twenty (20) years continuously prior to the date when any question arises in any of the courts of this state concerning the same, and who has had or who and those through whom such person claims have had, such person's deed, conveyance, grant or other assurance of title recorded in the register's office of the county in which the land lies, for such period of more than twenty (20) years, shall be presumed prima facie to be the legal owner of such land.



§ 28-2-110 - Action barred by nonpayment of taxes.

(a) Any person having any claim to real estate or land of any kind, or to any legal or equitable interest therein, the same having been subject to assessment for state and county taxes, who and those through whom such person claims have failed to have the same assessed and to pay any state and county taxes thereon for a period of more than twenty (20) years, shall be forever barred from bringing any action in law or in equity to recover the same, or to recover any rents or profits therefrom in any of the courts of this state.

(b) This section does not apply to persons under eighteen (18) years of age or to persons adjudicated incompetent if suit shall be brought by them, or any one claiming through them, within three (3) years after legal rights are restored.

(c) Nothing in this section shall bar a person from bringing an action to contest the lapse of a mineral interest within the period provided by § 66-5-108(f).



§ 28-2-111 - Period of validity of liens -- Extension.

(a) Liens on realty, equitable or retained in favor of vendor on the face of the deed, also liens of mortgages, deeds of trust, and assignments of realty executed to secure debts, shall be barred, and the liens discharged, unless suits to enforce the same be brought within ten (10) years from the maturity of the debt.

(b) The provisions of subsection (a) shall not apply to lands sold for school purposes, whereon liens have been retained for the payment of the purchase money, nor to persons under disability, until three (3) years after the removal of the same.

(c) Original liens on realty retained in favor of vendors on the face of a deed, also original liens of mortgages, deeds of trust, and assignments of realty executed to secure debts, may be extended without their priority or legal effectiveness being in any way impaired, for any period of time agreed upon and beyond the ten (10) year period from the maturity of the obligation or debt, as provided for in subsection (a); such extension shall be evidenced by a written instrument, which shall, prior to or within ten (10) years from the maturity of the obligation or debt, be duly executed and acknowledged and be filed for record with the register of the county in which the realty affected is located and be there recorded, all in accordance with the statutes of this state in that regard; and when so filed for record such instrument of extension shall be constructive notice to all persons, as provided by the registration laws of this state; and such instrument shall contain a brief recital of the facts with reference to the original lien and shall provide that the lien shall continue, for a definite period of time in the future, to secure the remaining obligation or debt due under and secured by the original lien, and it shall not be necessary that there be any increase or decrease in the terms of the original obligation either of principal or interest.






Chapter 3 - Limitation of Actions Other than Real

Part 1 - Miscellaneous Limitations

§ 28-3-101 - Scope of chapter.

All civil actions, other than those for causes embraced in chapter 2 of this title, shall be commenced after the cause of action has accrued, within the periods prescribed in this chapter, unless otherwise expressly provided.



§ 28-3-102 - Actions against personal representative.

(a) All actions against the personal representative of a decedent, for demands against such decedent, shall be brought within seven (7) years after the decedent's death, notwithstanding any disability existing; otherwise they will be forever barred.

(b) Nothing in this section shall be deemed to extend the time limited by §§ 30-2-310, 30-2-314 and 30-2-315.



§ 28-3-103 - Slander actions.

Actions for slanderous words spoken shall be commenced within six (6) months after the words are uttered.



§ 28-3-104 - Personal tort actions; actions against certain professionals.

(a) (1) Except as provided in subdivision (a)(2), the following actions shall be commenced within one (1) year after the cause of action accrued:

(A) Actions for libel, injuries to the person, false imprisonment, malicious prosecution, or breach of marriage promise;

(B) Civil actions for compensatory or punitive damages, or both, brought under the federal civil rights statutes; and

(C) Actions for statutory penalties.

(2) A cause of action listed in subdivision (a)(1) shall be commenced within two (2) years after the cause of action accrued, if:

(A) Criminal charges are brought against any person alleged to have caused or contributed to the injury;

(B) The conduct, transaction, or occurrence that gives rise to the cause of action for civil damages is the subject of a criminal prosecution commenced within one (1) year by:

(i) A law enforcement officer;

(ii) A district attorney general; or

(iii) A grand jury; and

(C) The cause of action is brought by the person injured by the criminal conduct against the party prosecuted for such conduct.

(3) This subsection (a) shall be strictly construed.

(b) For the purpose of this section, in products liability cases:

(1) The cause of action for injury to the person shall accrue on the date of the personal injury, not the date of the negligence or the sale of a product;

(2) No person shall be deprived of the right to maintain a cause of action until one (1) year from the date of the injury; and

(3) Under no circumstances shall the cause of action be barred before the person sustains an injury.

(c) (1) Actions and suits against licensed public accountants, certified public accountants, or attorneys for malpractice shall be commenced within one (1) year after the cause of action accrued, whether the action or suit is grounded or based in contract or tort.

(2) In no event shall any action or suit against a licensed public accountant, certified public accountant or attorney be brought more than five (5) years after the date on which the act or omission occurred, except where there is fraudulent concealment on the part of the defendant, in which case the action or suit shall be commenced within one (1) year after discovery that the cause of action exists.



§ 28-3-105 - Property tort actions -- Statutory liabilities.

The following actions shall be commenced within three (3) years from the accruing of the cause of action:

(1) Actions for injuries to personal or real property;

(2) Actions for the detention or conversion of personal property; and

(3) Civil actions based upon the alleged violation of any federal or state statute creating monetary liability for personal services rendered, or liquidated damages or other recovery therefor, when no other time of limitation is fixed by the statute creating such liability.



§ 28-3-106 - Recovery of gambling losses.

Actions to recover money or goods lost at any kind of gambling or betting, and paid or delivered:

(1) If brought by the loser, shall be commenced within ninety (90) days next after such payment or delivery;

(2) If brought for the use of the spouse, child or children, or next of kin, within twelve (12) months from the expiration of the ninety (90) days;

(3) If by a creditor of the loser, within twenty-four (24) months from the end of the ninety (90) days.



§ 28-3-107 - Actions for usury.

No action shall be brought on claim for usury after two (2) years from the date of the payment of the debt upon which such claim for usury shall be based.



§ 28-3-108 - Actions against sureties of collecting officer.

Actions against sureties of any collecting officer, for failing to pay over money collected, when the collecting officer has made return of an execution or other process that the money is made or the process satisfied, shall be commenced within three (3) years from the return of the process.



§ 28-3-109 - Rent -- Official misconduct -- Contracts not otherwise covered -- Title insurance -- Demand notes.

(a) The following actions shall be commenced within six (6) years after the cause of action accrued:

(1) Actions for the use and occupation of land and for rent;

(2) Actions against the sureties of guardians, executors and administrators, sheriffs, clerks, and other public officers, for nonfeasance, misfeasance, and malfeasance in office; and

(3) Actions on contracts not otherwise expressly provided for.

(b) The cause of action on title insurance policies, guaranteeing title to real estate, shall accrue on the date the loss or damage insured or guaranteed against is sustained.

(c) The cause of action on demand notes shall be commenced within ten (10) years after the cause of action accrued.



§ 28-3-110 - Actions on public officers' and fiduciary bonds -- Actions not otherwise covered -- Affidavit of conviction and civil judgment.

(a) The following actions shall be commenced within ten (10) years after the cause of action accrued:

(1) Actions against guardians, executors, administrators, sheriffs, clerks, and other public officers on their bonds;

(2) Actions on judgments and decrees of courts of record of this or any other state or government; and

(3) All other cases not expressly provided for.

(b) (1) Notwithstanding subsection (a), there is no time within which a judgment or decree of a court of record entered on or after July 1, 2014, must be acted upon in the following circumstances:

(A) The judgment is for the injury or death of a person that resulted from the judgment debtor's criminal conduct; and

(B) The judgment debtor is convicted of a criminal offense for the conduct that resulted in the injury or death; or

(C) The civil judgment is originally an order of restitution converted to a civil judgment pursuant to § 40-35-304.

(2) (A) Prior to entry of the judgment, the judge shall make a determination on the record that the plaintiff's injury or death was the result of the defendant's criminal conduct and that the defendant's conduct resulted in a criminal conviction.

(B) When entering a civil judgment on or after July 1, 2014, to which this subsection applies, both the trial judge and clerk shall sign and note the existence of the conviction on the judgment document, and the clerk shall also make appropriate docket notations. Such signatures and notations shall be sufficient evidence that the judgment is valid until paid in full or otherwise discharged as authorized by law.

(c) (1) Notwithstanding subsection (b), if a person was awarded a judgment meeting the criteria of subdivision (b)(1) but the judgment was entered prior to July 1, 2014, and is still valid as of the date it is presented to the clerk pursuant to this subsection (c), the statute of limitations on such judgment set out in subsection (a) shall be tolled if the person:

(A) Obtains a certified copy of the defendant's judgment of conviction from the clerk of the court in which the conviction occurred showing that the conviction meets the criteria of subdivision (b)(1)(A) and (B);

(B) Obtains a certified copy of the person's civil judgment that was based on the defendant's criminal conduct;

(C) Completes, under penalty of perjury, an affidavit, in substantially the form set out in subsection (d).

(2) The clerk shall ensure that the documents presented are those required by subdivision (c)(1). If they are the correct documents, the clerk shall record the documents and from the date of recordation, the statute of limitations of the person's civil judgment shall be tolled.

(d) The affidavit required to accompany the judgment of conviction and civil judgment shall be substantially as follows:

AFFIDAVIT



§ 28-3-111 - Open accounts of merchants.

The limitations provided in this chapter do not apply to such actions as concern the trade of merchandise between merchant and merchant, their agents and factors, while the accounts between them are current.



§ 28-3-112 - Mutual accounts between persons not merchants.

When there are mutual accounts between persons who are not merchants, the time is computed from the true date of the last item, unless the account is liquidated and a balance struck.



§ 28-3-113 - Municipal bonds.

Actions against any county, city, town, utility district, special school district or any other municipality or political subdivision of the state of Tennessee for the payment of any bond issued thereby, or for the payment of any coupon representing interest on such bond, shall be commenced within fifteen (15) years after the maturity date of such bond unless such county, municipality district or political subdivision by action of its governing body shall waive such limitation.



§ 28-3-114 - Actions for faulty surveying -- Limitation of action.

(a) All actions to recover damages against any person engaged in the practice of surveying for any deficiency, defect, omission, error or miscalculation shall be brought within four (4) years from the date the survey is recorded on the plat. Any such action not instituted within this four (4) year period shall be forever barred. The cause of action in such cases shall accrue when the services are performed.

(b) "Practice of land surveying" as used in this section includes, but is limited to, those activities set forth in § 62-18-102(3), and the establishment or reestablishment of corners, boundaries, and locations of lots, parcels, tracts, or divisions of land, including distances, directions, and acreage, or fractional parts thereof; and also including, but not limited to, the correct determination and description of the same for the purpose of furnishing a legal description of any land surveyed to be used in deeds or other instruments of conveyances for the purpose of conveying title to the area surveyed.



§ 28-3-115 - Attaching or executing against art work.

No process of attachment, execution, sequestration, replevin, distress, subpoena or any kind of seizure, whether civil or criminal, shall be served or levied upon any work of art, as defined in this section while the same is en route to or from, or while on exhibition or deposited by an exhibitor at any exhibition held under the auspices or supervision of any museum, visual arts center, college, university or other nonprofit art gallery, institution or organization within any city or county of this state for any cultural, educational, charitable or other purpose not conducted for profit to the exhibitor, nor shall such work of art be subject to attachment, seizure, levy or sale, for any cause whatever while in the hands of the authorities of such exhibition or otherwise. Nothing in the act shall prevent a lawsuit being brought against an owner of a work of art in any court having proper jurisdiction over such owner.






Part 2 - Limitations on Actions for Defective Improvement of Real Estate

§ 28-3-201 - Definitions.

As used in this part the terms set out hereinbelow are defined as follows:

(1) "Person" means an individual, corporation, partnership, business, trust, unincorporated organization, association or joint stock company; and

(2) "Substantial completion" means that degree of completion of a project, improvement, or a specified area or portion thereof (in accordance with the contract documents, as modified by any change orders agreed to by the parties) upon attainment of which the owner can use the same for the purpose for which it was intended; the date of substantial completion may be established by written agreement between the contractor and the owner.



§ 28-3-202 - Limitation of actions.

All actions to recover damages for any deficiency in the design, planning, supervision, observation of construction, or construction of an improvement to real property, for injury to property, real or personal, arising out of any such deficiency, or for injury to the person or for wrongful death arising out of any such deficiency, shall be brought against any person performing or furnishing the design, planning, supervision, observation of construction, construction of, or land surveying in connection with, such an improvement within four (4) years after substantial completion of such an improvement.



§ 28-3-203 - Injury during fourth year after completion -- Limitation of action.

(a) Notwithstanding the provisions of § 28-3-202, in the case of such an injury to property or person or such injury causing wrongful death, which injury occurred during the fourth year after such substantial completion, an action in court to recover damages for such injury or wrongful death shall be brought within one (1) year after the date on which such injury occurred, without respect to the date of death of such injured person.

(b) Such action shall, in all events, be brought within five (5) years after the substantial completion of such an improvement.



§ 28-3-204 - Periods otherwise fixed not extended -- New cause of action not created.

(a) Nothing in this part shall be construed as extending the period or periods provided by the laws of Tennessee or by agreement between the parties for the bringing of any action.

(b) This part shall not be construed as creating any cause of action not heretofore existing or recognized.



§ 28-3-205 - Limitation not defense for party in possession, guilty of fraud, or who conceals cause of action.

(a) The limitation provided by this part shall not be asserted as a defense by any person in actual possession or the control, as owner, tenant, or otherwise, of such an improvement at the time any deficiency in such an improvement constitutes the proximate cause of the injury or death for which it is proposed to bring an action.

(b) The limitation hereby provided shall not be available as a defense to any person who shall have been guilty of fraud in performing or furnishing the design, planning, supervision, observation of construction, construction of, or land surveying, in connection with such an improvement, or to any person who shall wrongfully conceal any such cause of action.






Part 3 - Limitations on Utility Charges

§ 28-3-301 - Collection or reimbursement for underpayments or overpayments -- Electrical service.

Notwithstanding any other provision of law to the contrary, if kilowatt usage is inaccurately recorded or registered due to equipment failure and results in a customer being undercharged or overcharged, and the customer is unaware of the error, defect or failure, no utility district, municipality or electric company shall be authorized to collect or assess a charge for such usage, or to reimburse the customer for overpayment of such usage, prior to thirty-six (36) months from the date the error is discovered and billed; provided, that if a date certain can be established for such error which is less than thirty-six (36) months, no utility district, municipality or electric company shall be authorized to collect or assess a charge for such usage, or to reimburse the customer for overpayment of such usage, beyond such date.



§ 28-3-302 - Collection or reimbursement for underpayments or overpayments -- Water or sewer service.

Notwithstanding any other provision of law to the contrary, if gallonage for water or sewer service or both is inaccurately recorded or registered due to equipment failure and results in the customer being undercharged or overcharged, and the customer is unaware of the error, defect or failure, no utility district, municipality, or water or sewer system or company shall be authorized to collect or assess a charge for the unpaid gallonage or to reimburse the customer for overpayment of such usage, prior to thirty-six (36) months from the date the error is discovered and billed; provided, that if a date certain can be established for such error which is less than thirty-six (36) months, no utility district, municipality, or water or sewer system or company shall be authorized to collect or assess a charge for such usage, or to reimburse the customer for overpayment of such usage, beyond such date.



§ 28-3-303 - Collection or reimbursement for underpayments or overpayments -- Gas service.

Notwithstanding any other provision of law to the contrary, if cubic feet for gas service is inaccurately recorded or registered due to equipment failure and results in the customer being undercharged or overcharged, and the customer is unaware of the error, defect or failure, no utility district, municipality, or gas system or company shall be authorized to collect or assess a charge for the unpaid cubic feet or to reimburse the customer for overpayment of such usage, prior to thirty-six (36) months from the date the error is discovered and billed; provided, that if a date certain can be established for such error which is less than thirty-six (36) months, no utility district, municipality, or gas system or company shall be authorized to collect or assess a charge for such usage, or to reimburse the customer for overpayment of such usage, beyond such date.



§ 28-3-304 - Collection or reimbursement for underpayments or overpayments -- Solid waste, garbage or refuse collection or disposal.

Notwithstanding any other provision of law to the contrary, a municipality shall not refund an overpayment or collect amounts owed to the municipality as a result of an underpayment or nonpayment of any charge or fee imposed for solid waste, garbage, or refuse collection or disposal services if such overpayment, underpayment, or nonpayment is more than thirty-six (36) months past the date payment was first due.












Title 29 - Remedies and Special Proceedings

Chapter 1 - General Provisions--Extraordinary Process

§ 29-1-101 - Application of equitable remedies.

The provisions of this Code relating to injunctions, appointment of receivers, and other extraordinary process, apply equally to equity proceedings in any court.



§ 29-1-102 - Injunction pending litigation.

In real actions, and in actions for the recovery of personal property in specie, the court in which the suit is pending may restrain the injury, removal, or destruction of the property by process of injunction, until the cause is finally disposed of.



§ 29-1-103 - Receivers pending litigation.

The courts are all vested with power to appoint receivers for the safekeeping, collection, management, and disposition of property in litigation in such court, whenever necessary to the ends of substantial justice, in like manner as receivers are appointed by courts of chancery.



§ 29-1-104 - Receiver's bond.

The clerk and master, when so directed by the order of the judge or chancellor, shall take bond and security from the receiver, or the complainant, conditioned for the faithful discharge of the duties of the receiver.



§ 29-1-105 - Courts' powers over extraordinary process.

In all proper cases, also, any of the courts may use all other extraordinary process of the court of chancery, and in the same way as that court, when necessary to effect the ends of justice.



§ 29-1-106 - Judges granting extraordinary process.

Injunctions, attachments, except as otherwise provided, writs of ne exeat, and other extraordinary process are granted by the chancellors, circuit judges, and judges of criminal and special courts.



§ 29-1-107 - Statement as to first application.

No such extraordinary process shall be granted, unless the party applying therefor state in the party's bill or petition that it is the first application for such process.



§ 29-1-108 - Application after refusal.

If any application is made for extraordinary process and refused, no other application shall be granted, except by the court in which the bill is filed.



§ 29-1-109 - Endorsement of refusal.

When an application is refused, the officer to whom the same is made shall endorse the refusal on the bill and sign the officer's name thereto, and anyone erasing such endorsement is guilty of, and may be punished for defacing a record.



§ 29-1-110 - Transmission of bill and fiat to clerk.

It is the duty of the judge, upon granting the fiat, to envelope the bill and fiat under seal, and direct to the clerk of the court in which the bill is filed, who alone is authorized to open the package.



§ 29-1-111 - Scope of provisions.

Sections 29-1-104 -- 29-1-110 and chapters 19 and 24 of this title will apply to all cases in any of the courts which may be resorted to for the extraordinary process provided for in this chapter.






Chapter 2 - Statute of Frauds

§ 29-2-101 - Writing required for action.

(a) No action shall be brought:

(1) To charge any executor or administrator upon any special promise to answer any debt or damages out of such person's own estate;

(2) To charge the defendant upon any special promise to answer for the debt, default, or miscarriage of another person;

(3) To charge any person upon any agreement made upon consideration of marriage;

(4) Upon any contract for the sale of lands, tenements, or hereditaments, or the making of any lease thereof for a longer term than one (1) year; or

(5) Upon any agreement or contract which is not to be performed within the space of one (1) year from the making of the agreement or contract;

unless the promise or agreement, upon which such action shall be brought, or some memorandum or note thereof, shall be in writing, and signed by the party to be charged therewith, or some other person lawfully authorized by such party. In a contract for the sale of lands, tenements, or hereditaments, the party to be charged is the party against whom enforcement of the contract is sought.

(b) (1) No action shall be brought against a lender or creditor upon any promise or commitment to lend money or to extend credit, or upon any promise or commitment to alter, amend, renew, extend or otherwise modify or supplement any written promise, agreement or commitment to lend money or extend credit, unless the promise or agreement, upon which such action shall be brought, or some memorandum or note thereof, shall be in writing and signed by the lender or creditor, or some other person lawfully authorized by such lender or creditor.

(2) A promise or commitment described in subdivision (b)(1) need not be signed by the lender or creditor, if such promise or commitment is in the form of a promissory note or other writing that describes the credit or loan and that by its terms:

(A) Is intended by the parties to be signed by the debtor but not by the lender or creditor;

(B) Has actually been signed by the debtor; and

(C) Delivery of which has been accepted by the lender or creditor.

(c) For purposes of this section, a writing, or some memorandum or note thereof, includes a record.






Chapter 3 - Abatement of Nuisances

§ 29-3-101 - Definitions -- Maintenance and abatement of nuisance -- Forfeiture of property -- Payment of moneys from forfeiture into general funds.

(a) As used herein:

(1) "Lewdness" includes all matter of lewd sexual conduct or live exhibition, and includes, but is not limited to, possession, sale or exhibition of any:

(A) Obscene films or plate positives;

(B) Films designed to be projected upon a screen for exhibition; or

(C) Films or slides, either in negative or positive form, designed for projection on a screen for exhibition;

(2) "Nuisance" means that which is declared to be a nuisance by other statutes, and, in addition, means:

(A) Any place in or upon which lewdness, prostitution, promotion of prostitution, patronizing prostitution, unlawful sale of intoxicating liquors, unlawful sale of any regulated legend drug, narcotic, other controlled substance or controlled substance analogue, any sale or possession with intent to sell of drug paraphernalia, as defined by § 39-17-402, unlawful gambling, any sale, exhibition or possession of any material determined to be obscene or pornographic with intent to exhibit, sell, deliver or distribute matter or materials in violation of §§ 39-17-901--39-17-908, § 39-17-911, § 39-17-914, § 39-17-918, or §§ 39-17-1003--39-17-1005, quarreling, drunkenness, fighting, breaches of the peace are carried on or permitted, and personal property, contents, furniture, fixtures, equipment and stock used in or in connection with the conducting and maintaining any such place for any such purposes;

(B) A criminal gang, as defined by § 40-35-121(a), that regularly engages in gang related conduct. "Gang related conduct" occurs when one (1) or more criminal gang member or members, as defined by § 40-35-121(a), regularly engages in the following:

(i) Intimidating, harassing, threatening, stalking, provoking or assaulting any person;

(ii) Possessing weapons prohibited under §§ 39-17-1302 and 39-17-1307, knowingly remaining in the presence of anyone who is in possession of such weapons, or knowingly remaining in the presence of such weapons;

(iii) Unlawfully damaging, defacing or marking any public or private property of another or possessing tools for the purpose of unlawfully damaging, defacing or marking any public or private property of another;

(iv) Selling, possessing, manufacturing or using any controlled substance, drug paraphernalia, as defined in § 39-17-402, or controlled substance analogue, as defined in § 39-17-454, knowingly remaining in the presence of anyone selling, possessing, manufacturing or using any controlled substance, controlled substance analogue or drug paraphernalia, knowingly remaining in the presence of any controlled substance, controlled substance analogue or drug paraphernalia, driving under the influence of any controlled substance or controlled substance analogue in violation of § 55-10-401, or being under the influence of any controlled substance or controlled substance analogue in public in violation of § 39-17-310;

(v) Using, consuming, possessing or purchasing alcoholic beverages unlawfully, including, but not limited to, public intoxication in violation of § 39-17-310 or driving under the influence of alcohol in violation of § 55-10-401;

(vi) Criminal trespassing in violation of § 39-14-405;

(vii) Taking any action to recruit gang members or making any threats or promises to shoot, stab, strike, hit, assault, injure, disturb the peace or destroy the personal property of anyone as an incentive to join a gang;

(viii) Taking any action to stop a gang member from leaving a gang or making any threats or promises to shoot, stab, strike, hit, assault, injure, disturb the peace or destroy the personal property of anyone as an incentive not to leave a gang;

(ix) Engaging in a criminal gang offense as defined by § 40-35-121(a);

(x) Disorderly conduct in violation of § 39-17-305; or

(xi) Contributing to or encouraging the delinquency or unruly behavior of a minor in violation of § 37-1-156; or

(C) Any place in or upon which a person knowingly takes, by defrauding, or conspiring or colluding with, the recipient of public assistance benefits funded in whole or in part by the federal government or state of Tennessee, any part of such benefits knowing the person is not authorized or entitled by law to receive the portion of benefits taken;

(3) "Person" means and includes any individual, corporation, association, partnership, trustee, lessee, agent or assignee; and

(4) "Place" means and includes any building, room enclosure or vehicle, or separate part or portion thereof or the ground itself and all the property on which the nuisance is located that is under the ownership, management or control of the violator.

(b) Any person who uses, occupies, establishes or conducts a nuisance, or aids or abets therein, and the owner, agent or lessee of any interest in any such nuisance, together with the persons employed in or in control of any such nuisance by any such owner, agent or lessee, is guilty of maintaining a nuisance and such nuisance shall be abated as provided hereinafter.

(c) All motor vehicles, furnishings, fixtures, equipment, moneys and stock, used in or in connection with the maintaining or conducting of a nuisance, are subject to seizure, immediately upon detection by any law enforcement officer and are subject to forfeiture to the state by order of a court having jurisdiction upon application by any of the officers or persons authorized by § 29-3-102, to bring action for the abatement of such nuisance; provided, that seizure for the possession of obscene matter shall be in accordance with §§ 39-17-901--39-17-908 and seizure for violations of §§ 39-17-1003--39-17-1005 shall be in accordance with §§ 39-17-1006 and 39-17-1007. Any property so forfeited shall be disposed of by public auction or as otherwise provided by law.

(d) All moneys from such forfeiture and all proceeds realized from the enforcement of this section shall be paid equally into the general funds of the state and the general funds of the political subdivision or other public agency, if any, whose officers made the seizure, except as otherwise provided by law.

(e) (1) Upon a person's second or subsequent conviction for promoting prostitution or patronizing prostitution, any vehicle in which such offense was committed is subject to seizure and forfeiture in accordance with the procedure established in title 39, chapter 11, part 7; provided, however, that nothing contained within this subsection (e) shall be construed to authorize seizure of such vehicle at any time prior to such conviction.

(2) Subdivision (e)(1) applies only if the violations making the vehicle subject to seizure and forfeiture occur in Tennessee and at least one (1) of the previous violations occurs on or after July 1, 2002, and the second or subsequent offense after July 1, 2002, occurs within five (5) years of the most recent prior offense occurring after July 1, 2002.



§ 29-3-102 - Jurisdiction to abate.

The jurisdiction is hereby conferred upon the chancery, circuit, and criminal courts and any court designated as an environmental court pursuant to Chapter 426 of the Public Acts of 1991, Chapter 212 of the Public Acts of 1993 or Chapter 667 of the Public Acts of 2002 to abate the public nuisances defined in § 29-3-101, upon petition in the name of the state, upon relation of the attorney general and reporter, or any district attorney general, or any city or county attorney, or without the concurrence of any such officers, upon the relation of ten (10) or more citizens and freeholders of the county wherein such nuisances may exist, in the manner herein provided.



§ 29-3-103 - Filing of bill -- Parties.

When a public nuisance, as defined in § 29-3-101, is kept, maintained, carried on, or exists in any county, a bill or petition may be filed in any chancery, circuit, or criminal court of such county, in the name of the state, by and upon the relation of the respective officers or persons named in § 29-3-102, against the person keeping, maintaining, or carrying on such nuisance, and all aiders and abettors therein, and the owners, proprietors, or agents or persons or corporations in charge or control of the building or place wherein such nuisance exists, for the purpose of having such nuisance abated and permanently discontinued. In addition, petitions under this chapter for the abatement of gang related conduct may be brought against the gang itself to which the gang members belong.



§ 29-3-104 - Bond of relators.

Where such bill or petition is filed by citizens and freeholders, they shall make bond, in such sum as the judge or chancellor shall prescribe, conditioned to pay all costs and damages in the event the court trying the case shall adjudge that the proceeding was instituted without probable cause; but no bond for costs or damages shall be required where the proceeding is instituted by and upon the relation of the attorney general and reporter or a district attorney general or a county or a city attorney.



§ 29-3-105 - Temporary injunction.

(a) In such proceeding, the court, or a judge or chancellor in vacation, shall, upon the presentation of a bill or petition therefor, alleging that the nuisance complained of exists, award a temporary writ of injunction, enjoining and restraining the further continuance of such nuisance, and the closing of the building or place wherein the same is conducted until the further order of the court, judge, or chancellor.

(b) The award of a temporary writ of injunction shall be accompanied by such bond as is required by law in such cases, in case the bill is filed by citizens and freeholders; but no bond shall be required when such is filed by the officers provided for, if it shall be made to appear to the satisfaction of the court, judge or chancellor, by evidence in the form of a due and proper verification of the bill or petition under oath, or of affidavits, depositions, oral testimony, or otherwise, as the complaints or petitioners may elect, that the allegations of such bill or petition are true.



§ 29-3-106 - Notice of hearing -- Effect of injunction -- Ex parte writ.

(a) Five (5) days' notice in writing shall be given the defendant of the hearing of the application; and if then continued at defendant's instance, the writ as prayed for shall be granted as a matter of course.

(b) When the injunction shall have been granted, it shall be binding upon the defendant throughout the county until modified or set aside by the court, judge, or chancellor having cognizance of the case; and any violation of the injunction by the defendant, or upon defendant's procurement, shall be a contempt of court and punished as hereinafter provided.

(c) When a bill or petition is made by any of the respective officers named in § 29-3-102 and supported by affidavit that there is probable cause to believe that a public nuisance exists, neither notice of the application nor of the hearing shall be required before the court may grant the writ, ex parte. A hearing shall be conducted within five (5) days following the execution of the writ closing and padlocking the premises, or the writ shall expire. Notice of the hearing shall be given to the defendant. If the defendant seeks to continue the hearing on the temporary injunction beyond the five-day period, the temporary injunction shall remain in effect.



§ 29-3-107 - Voluntary dismissal -- Substitution of relators.

(a) No such proceeding shall be voluntarily dismissed except upon a written, sworn statement of the relator or relators of the reasons for dismissal.

(b) If such reasons are not satisfactory to the court, or the court shall be of opinion that the proceeding ought not to be dismissed, it may order the same to proceed, and may substitute another relator or relators willing to act as such, either with or without bond, in the court's discretion.



§ 29-3-108 - Time of trial.

Proceedings under §§ 29-3-101 -- 29-3-111 shall be triable at the first term after due notice or service of process, and shall, in the chancery and circuit courts, be given precedence over all other causes.



§ 29-3-109 - Discovery.

Discovery may be permitted under the rules of civil procedure consistent with a scheduling order entered by the court upon motion of any party or upon the court's own initiative. Discovery shall not disrupt the effect of the temporary injunction issued under § 29-3-105 or § 29-3-106, and neither the identity nor the location of a confidential informant used to establish gang membership under § 29-3-101(a)(2) shall be discoverable.



§ 29-3-110 - Order of abatement.

(a) If, upon the trial, the existence of the nuisance is established under § 29-3-101(a)(2)(A), an order of abatement shall be entered as part of the judgment or decree of the court, which order shall direct the removal from the building or place where the nuisance exists or is maintained of all means, appliances, fixtures, appurtenances, materials, supplies and instrumentalities used for the purpose of conducting, maintaining or carrying on the unlawful business, occupation, game, practice or device constituting the nuisance; and shall direct the sale thereof, or such portion thereof as may be lawfully sold, upon such terms as the court may order, and the payment of the proceeds into court to be applied to costs or paid over to the owner, and the destruction of such portion thereof, if any, as cannot be lawfully sold within this state; and the judgment or decree shall perpetually enjoin the defendant from engaging in, conducting, continuing, or maintaining the nuisance, directly or indirectly, by the defendant or defendant's agents or representatives, and perpetually forbidding the owner of the building from permitting or suffering the nuisance to be done in the building.

(b) (1) Upon any hearing or trial, the establishment of a criminal gang as a nuisance under § 29-3-101(a)(2)(B) need only be proven by clear and convincing evidence, notwithstanding any references under this chapter to the criminal code. Neither a criminal conviction nor a finding of juvenile delinquency is required in order to prove, by clear and convincing evidence, that particular conduct is gang related conduct to be abated as a nuisance under this chapter. Gang related conduct to be abated as a nuisance may be proven through the testimony of a fact witness, an expert witness, or a combined fact-expert witness pursuant to the rules of evidence.

(2) If, upon any hearing or trial, the existence of a gang related nuisance is established under § 29-3-101, an order of abatement shall be entered as part of the judgment or decree of the court. That order shall enjoin perpetually the defendant or defendants from engaging in, conducting, continuing, aiding or abetting the nuisance, directly or indirectly.

(3) In addition to the relief permitted in subdivision (b)(2), the court may designate a certain geographically defined area or areas in any temporary or permanent gang injunction, which are narrowly tailored in compliance with prevailing constitutional case law for one (1) or more of the following purposes:

(A) Preventing the gang from gathering in public in groups of two (2) or more members; and

(B) Preventing any gang member from entering any specific public park or parcel of property where the gang has been found to have carried out its operations.

(4) All gang injunctions shall also include an "opt out" provision permitting an individual to seek an order of dismissal from the injunction upon proper application to the court, with thirty (30) days' notice to the petitioner, truthfully stating that the individual renounces involvement with that particular gang, which is the subject of the gang injunction, and for the last two (2) years:

(A) Has not committed any crimes or engaged in any form of criminal conduct, not including any time spent incarcerated;

(B) Has not been in the company, or association, of any person found under this chapter to be a gang member, other than an immediate family member; and

(C) Has not obtained any new gang related tattoos.

(c) In the order of abatement, the court may also assess costs of public services required to abate or manage the nuisance, including, but not limited to, law enforcement costs, if any, caused by the public nuisance. The governmental entity shall submit evidence of such costs to the court.

(d) (1) Any person who is not specifically named in a gang injunction issued pursuant to subsection (b) may be subject to the injunction by service upon the person of:

(A) A petition by the original petitioner to amend the injunction to specifically include the person; or

(B) A summons and a copy of the injunction.

(2) Service of the petition or summons shall include a date, time, and place of a hearing, where the original petitioner shall be required to show why the person should be subject to the injunction.

(3) A person who is added to the injunction under subdivision (d)(1) shall be subject to § 29-3-111 for any conduct occurring after the date the person is added to the injunction.

(4) A person who is added to the injunction under subdivision (d)(1) shall be afforded the same opt-out provisions under subdivision (b)(4).



§ 29-3-111 - Penalty for violation.

(a) If any person breaks into, enters, or uses any building or place while closed under a preliminary injunction granted under §§ 29-3-101 -- 29-3-111, violates any permanent injunction granted under such sections, or knowingly violates any temporary or permanent gang injunction, such person commits a Class C misdemeanor.

(b) As used in this section, "knowingly" refers to the mental state as described in § 39-11-302.



§ 29-3-112 - Unlawfully engaging in business or profession.

The carrying on, conducting, or practice of any profession, business, or occupation which is prohibited by law, unless the person so engaging in such profession, business, or occupation is in the possession of or holds a license issued by some board or other authority organized under the laws of the state, by any person not possessed of or holding the required license, is hereby declared to be a public nuisance, and the same may be abated under any procedure now provided by law for the abatement of any public nuisance, and such abatement may be accomplished by injunction.



§ 29-3-113 - Relators in abatement of business or occupation.

The writ of injunction provided for in § 29-3-112 may be sued out by the board, or commissioner, charged with the supervision of the particular business or profession; or by any person affected by such nuisance.



§ 29-3-114 - Abatement incident to action for damages.

In all suits brought for the recovery of damages resulting from any nuisance, and the finding that the matter complained of is a nuisance, the court exercising a sound discretion may immediately, upon petition of plaintiff, order or decline to order the nuisance to be abated.



§ 29-3-115 - Proof in action for damages.

On the trial of such action for the recovery of damages, either party may show by proof the extent, if any, of the injury or injuries complained of, and how the alleged nuisance is caused or originated.






Chapter 4 - Agreed Cases

§ 29-4-101 - Agreement to submit -- Court to which submitted.

The same parties who are entitled to enter into an agreement of submission to arbitration, and including contestants' titles to real property, may, in like manner, with or without action brought, agree upon a case containing the facts upon which the controversy depends, and submit the same to the circuit or chancery court of the county in which either of the parties resides, or in which a suit might have been brought to determine such controversy.



§ 29-4-102 - Real controversy.

It must appear by the affidavit of the parties, or their attorneys, that the controversy is real, and the proceeding in good faith, to determine the rights of the parties.



§ 29-4-103 - Costs.

The parties shall give bond and security for the costs of an agreed case, unless they pay the clerk's fees and state tax in advance; and all costs incurred shall be borne equally by the parties, unless they agree that the costs shall abide the event of the cause.



§ 29-4-104 - Judgment -- Jurisdiction.

The judgment or decree shall be entered as in other cases, and no objection shall lie to the jurisdiction of the circuit or chancery court, whether the matter be of legal or equitable cognizance.



§ 29-4-105 - Appeal.

The parties to submission and agreed cases are entitled to all the benefits of the proceedings for the correction of errors.






Chapter 5 - Arbitration

Part 1 - General Provisions

§ 29-5-101 - Subjects of arbitration.

All causes of action, whether there be a suit pending therefor or not, may be submitted to the decision of one (1) or more arbitrators, except in one (1) of the following cases:

(1) Where one (1) of the parties to the controversy is an infant or a person adjudicated incompetent;

(2) One (1) respecting a claim to an estate in real property, in fee or for life. Not included in the exception are:

(A) A controversy in regard to an estate or term for one (1) year or less or of years not exceeding five (5); or

(B) Respecting the partition of real property, or the boundaries of lands.



§ 29-5-102 - Scope of submission.

The submission may be of some particular matters or demands, or of all demands which one (1) party has against the other, or of all mutual demands.



§ 29-5-103 - Parties entitled to submit.

The submission may be made by any party in interest, or by an executor, administrator, trustee, or assignee for creditors.



§ 29-5-104 - Contents of agreement -- Court of entry.

(a) The submission shall be by written agreement, general or special, specifying what demands are to be submitted, the names of the arbitrators or the manner of their selection, but not necessarily that of the umpire, and the court by which the judgment on their award is to be rendered, and if such written agreement requires one (1) of the parties to name an arbitrator and such party fails to do so, the court by which the judgment on the award is to be rendered shall on such failure so to name an arbitrator, upon the petition of the opposite party, appoint such arbitrator.

(b) The agreement may specify that the submission be entered of record in any court of law or equity, or, in cases within its jurisdiction, before a judge of the court of general sessions.



§ 29-5-105 - Entry of agreement -- Order of submission.

On proof of such agreement, or by consent of parties in person or by counsel, it shall be entered in the proceedings of the court or on the docket of the judge, and an order made that the parties submit to the award, which shall be made in pursuance of such agreement. Upon such proof or consent, the judge may, in vacation, make upon the agreement the order mentioned in this section, and such order shall have the same force and effect as if made in term.



§ 29-5-106 - Irrevocability of submission.

No such submission shall be revocable after the submission agreement is signed by the parties or entered of record, without leave of the court, except by mutual consent entered of record.



§ 29-5-107 - Notice of hearing -- Continuances.

(a) The arbitrators shall give notice of the time and place of the hearing, which notice shall be served or accepted at least five (5) days before the day set for trial.

(b) They, or a majority of them, may grant continuances upon their own motion or upon application of either party for good cause shown, but not to a day beyond the time set for the rendering of the final award unless an extension is granted by court or expressly agreed to in writing by the parties or their attorneys.



§ 29-5-108 - Failure of parties to appear.

If either party neglects to appear for trial after due notice, except on account of sickness or unavoidable absence, the arbitrators may proceed to a hearing and determination.



§ 29-5-109 - Evidence and witnesses.

(a) In all submission cases, depositions may be taken to be used before the arbitrators, and witnesses may be summoned by subpoena, to be issued by the clerk of the court as in other cases.

(b) These witnesses may be sworn by any arbitrator, or umpire, and, if guilty of false swearing, they are liable to all the penalties of perjury, as if sworn in court.

(c) Witnesses are also subject to all the penalties prescribed by law, for failing to attend and give testimony, in pursuance of the subpoena, as well as in damages to the party injured by their default; and, on the other hand, they are entitled to like privileges and like compensation as other witnesses. The forfeiture shall be enforced as provided in § 24-2-103.



§ 29-5-110 - Umpire.

(a) Where, and only where, the submission expressly so provides may an umpire be appointed by the arbitrators; the same to be done by them in writing.

(b) The umpire shall sit with the original arbitrators upon the hearing; if testimony has been taken before the umpire's appointment, the matter must be reheard unless a rehearing is waived in the original submission or by subsequent written consent of the parties.

(c) One (1) or more points in dispute may be referred to an umpire.



§ 29-5-111 - Time of filing award.

(a) If the time within which the award is to be made is fixed in the submission, no award made after that time shall have any legal effect, unless made upon a recommitment by the court; the court or parties by consent in writing may, however, enlarge the time within which an award is to be made.

(b) If the time of filing the award is not fixed in the submission, it shall be filed within eight (8) months from the time such submission is signed, unless by mutual consent the time is prolonged.



§ 29-5-112 - Transmission of award to court.

The award shall be in writing, and should be delivered by the umpire or one (1) of the arbitrators to the court designated in the agreement, or it may be enclosed and sealed by them, and transmitted to the court, and not opened until the court orders.



§ 29-5-113 - Time of action on award.

The cause will be entered on the docket and called up and acted upon in its order; but the court may require actual notice to be given either party, when it appears necessary and proper, before proceeding to act on the award.



§ 29-5-114 - Rejection or recommittal.

The award may be rejected by the court for any legal and sufficient reasons, or it may be recommitted for a rehearing to the same or any other arbitrators agreed upon by the parties in writing.



§ 29-5-115 - Modification of award.

The court is empowered, on motion of either party, to correct or modify the award:

(1) Where there is manifest a miscalculation of figures, or a mistake in the description of any person, thing or property referred to in the award;

(2) Where there has been covered in the award a matter not submitted, if not merely incident, not affecting the merits of matters submitted;

(3) Where the award is defective or imperfect in a matter of form not affecting the merits; and

(4) To effect the true and just intent thereof.



§ 29-5-116 - Compensation of arbitrators and umpire.

Arbitrators and the umpire, if one, shall be entitled to five dollars ($5.00) for each day they were actually engaged in their duties, or to such greater sum as the parties may have in the submission agreed, or as they may in subsequent writing stipulate.



§ 29-5-117 - Costs.

If there is no provision in the submission respecting costs, the arbitrators, or the court, may apportion and tax same. The court is empowered to revise any apportionment or taxation made by the arbitrators.



§ 29-5-118 - Judgment on award.

When the award is adopted, it is filed and entered on the records, and judgment shall be rendered including costs and fees to the arbitrators and any umpire, and execution or other necessary process awarded accordingly.



§ 29-5-119 - Common law awards.

Awards of arbitrators under agreements not reached in pursuance of this chapter may nevertheless be valid, as contracts, impeachable for fraud or mistake; but such awards may only be enforced by independent actions.






Part 2 - Cotton Arbitration

§ 29-5-201 - Short title.

This part shall be known and may be cited as the "Cotton Arbitration Act."



§ 29-5-202 - Enforceability of agreement to submit to arbitration.

(a) A written agreement to submit any existing controversy within or related to the cotton industry to arbitration or a provision in a written contract, except a forward crop contract, to submit to arbitration any controversy within or related to the cotton industry thereafter arising between the parties is valid, enforceable and irrevocable, save upon such grounds as exist at law or in equity for the revocation of any contract.

(b) As used in this part:

(1) "Any controversy within or related to the cotton industry" includes, but is not limited to, any controversy arising from, connected with, or in any way relating to the sale, purchase, pledge, hypothecation, or exchange of, or other transaction in cotton;

(2) "Court" means any court of competent jurisdiction of this state. Any agreement made in conformity with subsection (a) in this state confers jurisdiction on the court to enforce an agreement under this part and to enter judgment or an award thereunder; and

(3) "Forward crop contract" means a contract for the sale of a cotton crop or crops which have not been harvested at the time of execution of the contract if the cotton is to be produced by the seller or seller's agents, and if the obligation to deliver is excused upon seller's failure, after good faith effort, to produce the crop or crops sold.

(c) This part shall not apply to any controversy within or related to the cotton industry if any party involved in such controversy is a cotton farmer or cotton ginner.



§ 29-5-203 - Court order for arbitration.

(a) On application of a party showing an agreement described in § 29-5-202, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order arbitration if found for the moving party; otherwise, the application shall be denied.

(b) On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

(c) If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subsection (a), the application shall be made therein. Otherwise and subject to § 29-5-218, the application may be made in any court of competent jurisdiction.

(d) Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made under this section or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

(e) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.



§ 29-5-204 - Appointment of arbitrators.

If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails or is unable to act and the arbitrator's successor has not been duly appointed, the court on application of a party shall appoint one (1) or more arbitrators. An arbitrator so appointed has all the powers of one specially named in the agreement.



§ 29-5-205 - Majority of arbitrators exercise powers.

The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by this part.



§ 29-5-206 - Hearings.

Unless otherwise provided by the agreement:

(1) The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than five (5) days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or, upon their own motion, may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced, notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy;

(2) The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing;

(3) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award, unless the agreement provides otherwise. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.



§ 29-5-207 - Representation by attorney.

A party has the right to be represented by an attorney at any proceeding or hearing under this part. A waiver thereof prior to the proceeding or hearing is ineffective.



§ 29-5-208 - Attendance of witnesses -- Production of records and documents -- Oaths -- Depositions.

(a) The arbitrators may cause to be issued, by the clerk of the court, subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence, and shall have the power to administer oaths. Subpoenas so issued shall be served, and upon application to the court by a party or the arbitrators, enforced, in the manner provided by law for the service and enforcement of subpoenas in a civil action.

(b) On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing.

(c) All laws compelling a person under subpoena to testify are applicable.

(d) Fees for attendance as a witness shall be the same as for a witness in circuit courts.



§ 29-5-209 - Award made by arbitrators.

(a) The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.

(b) An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless the party notifies the arbitrators of that party's objection prior to the delivery of the award to the other party.



§ 29-5-210 - Review of award.

(a) On application of a party or, if an application to the court is pending under § 29-5-212, § 29-5-213 or § 29-5-214, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in § 29-5-214(a)(1) and (3), or for the purpose of clarifying the award.

(b) The application shall be made within twenty (20) days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating that the opposing party must serve objections thereto, if any, within ten (10) days from the notice.

(c) The award so modified or corrected is subject to § 29-5-212, § 29-5-213 or § 29-5-214.



§ 29-5-211 - Expenses, costs and fees.

Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including attorney fees, incurred in the conduct of the arbitration, shall be paid as provided in the award.



§ 29-5-212 - Confirmation of award.

Upon application of a party the court shall confirm an award, unless within the time limits hereinafter imposed, grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in §§ 29-5-213 and 29-5-214.



§ 29-5-213 - Vacation of award.

(a) Upon application of a party, the court shall vacate an award where:

(1) The award was procured by corruption, fraud or other undue means;

(2) There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;

(3) The arbitrators exceeded their powers;

(4) The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to § 29-5-206, as to prejudice substantially the rights of a party; or

(5) There was no arbitration agreement and the issue was not adversely determined in proceedings under § 29-5-203 and the party did not participate in the arbitration hearing without raising the objection; but the fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

(b) An application under this section shall be made within ninety (90) days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud or other undue means, it shall be made within ninety (90) days after such grounds are known or should have been known.

(c) In vacating the award on grounds other than stated in subdivision (a)(5) the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with § 29-5-204, or, if the award is vacated on grounds set forth in subdivisions (a)(3) and (4), the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with § 29-5-204. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

(d) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.



§ 29-5-214 - Modification or correction of award.

(a) Upon application made within ninety (90) days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;

(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) The award is imperfect in a matter of form, not affecting the merits of the controversy.

(b) If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.



§ 29-5-215 - Judgment or decree -- Costs -- Enforcement.

(a) Upon the granting of an order confirming, modifying or correcting an award, judgment or decree shall be entered in conformity therewith and be enforced as any other judgment or decree.

(b) Costs of the application and of the proceedings subsequent thereto, and disbursements may be awarded by the court.



§ 29-5-216 - Judgment roll -- Docketing judgment.

(a) On entry of the judgment or decree, the clerk shall prepare the judgment roll consisting, to the extent filed, of the following:

(1) The agreement and each written extension of the time within which to make the award;

(2) The award;

(3) A copy of the order confirming, modifying or correcting the award; and

(4) A copy of the judgment or decree.

(b) The judgment or decree may be docketed as if rendered in an action.



§ 29-5-217 - Application for court order -- Procedure -- Notice.

Except as otherwise provided, an application to the court under this part shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action.



§ 29-5-218 - Venue.

(a) An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise the application shall be made in the county where the adverse party resides or has a place of business or, if the adverse party has no residence or place of business in this state, to the court of any county.

(b) All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.



§ 29-5-219 - Appeals.

(a) An appeal may be taken from:

(1) An order denying an application to compel arbitration made under § 29-5-203;

(2) An order granting an application to stay arbitration made under § 29-5-203(b);

(3) An order confirming or denying confirmation of an award;

(4) An order modifying or correcting an award;

(5) An order vacating an award without directing a rehearing; or

(6) A judgment or decree entered pursuant to this part.

(b) The appeal shall be taken in the manner and to the same extent as from orders of judgments in a civil action.



§ 29-5-220 - Foreign arbitration hearings or awards.

(a) Notwithstanding any other law to the contrary, the court shall not confirm an award under § 29-5-212 or enter judgment or decree in conformity therewith under § 29-5-215 where the arbitration hearing or award was made outside of the United States and its territories and the foreign state wherein the award was made does not grant reciprocity in recognition and enforcement of arbitration awards made in the United States or its territories.

(b) The prohibition set forth in subsection (a) of this section shall not apply where the party seeking confirmation under § 29-5-212, or entry of judgment or decree under § 29-5-215, and the real party in interest benefited by the award is a citizen of the United States.



§ 29-5-221 - Application of law.

This part shall apply only to agreements made subsequent to July 1, 1977.






Part 3 - Uniform Arbitration Act

§ 29-5-301 - Short title -- "Court" defined.

(a) This part may be cited as the "Uniform Arbitration Act."

(b) As used in this part, "court" means any court of competent jurisdiction of the state.



§ 29-5-302 - Agreements to submit to arbitration -- Jurisdiction.

(a) A written agreement to submit any existing controversy to arbitration or a provision in a written contract to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable and irrevocable save upon such grounds as exist at law or in equity for the revocation of any contract; provided, that for contracts relating to farm property, structures or goods, or to property and structures utilized as a residence of a party, the clause providing for arbitration shall be additionally signed or initialed by the parties.

(b) The making of an agreement described in this section providing for arbitration in this state confers jurisdiction on the court to enforce the agreement under this part and to enter judgment on an award thereunder.



§ 29-5-303 - Order for arbitration -- Stay of arbitration proceeding -- Effect of other proceedings involving issues subject to arbitration.

(a) On application of a party showing an agreement described in § 29-5-302, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order arbitration if found for the moving party; otherwise, the application shall be denied.

(b) On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

(c) If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subsection (a), the application shall be made therein. Otherwise and subject to § 29-5-318, the application may be made in any court of competent jurisdiction.

(d) Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made under this section or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

(e) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.



§ 29-5-304 - Appointment of arbitrators.

If the arbitration agreement provided a method of appointment of arbitrators, this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails or is unable to act and a successor has not been duly appointed, the court on application of a party shall appoint one (1) or more arbitrators. An arbitrator so appointed has all the powers of one specifically named in the agreement.



§ 29-5-305 - Exercise of arbitrators' powers.

The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by this part.



§ 29-5-306 - Conduct of hearings.

Unless otherwise provided by the agreement:

(1) The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than five (5) days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and on request of a party and for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced, notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy;

(2) The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing;

(3) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.



§ 29-5-307 - Right to representation by attorney.

A party has the right to be represented by an attorney at any proceeding or hearing under this part. A waiver thereof prior to the proceeding or hearing is ineffective.



§ 29-5-308 - Subpoenas -- Depositions -- Fees.

(a) The arbitrators may cause to be issued subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence, and the arbitrators have the power to administer oaths. Subpoenas so issued shall be served, and upon application to the court by a party or the arbitrators, enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.

(b) On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing.

(c) All laws compelling a person under subpoena to testify are applicable.

(d) Fees for attendance as a witness shall be the same as for a witness in the circuit court.



§ 29-5-309 - Award.

(a) The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.

(b) An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless that party notifies the arbitrators of such objection prior to the delivery of the award to the other party.



§ 29-5-310 - Modification of award.

On application of a party or, if an application to the court is pending under § 29-5-312, § 29-5-313, or § 29-5-314, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in § 29-5-314(a)(1) and (3), or for the purpose of clarifying the award. The application shall be made within twenty (20) days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating such party must serve objections thereto, if any, within ten (10) days from the notice. The award so modified or corrected is subject to §§ 29-5-312, 29-5-313, and 29-5-314.



§ 29-5-311 - Expenses and fees.

Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of the arbitration, shall be paid as provided in the award.



§ 29-5-312 - Confirmation of award.

Upon application of a party, the court shall confirm an award, unless, within the time limits hereinafter imposed, grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in §§ 29-5-313 and 29-5-314.



§ 29-5-313 - Vacation of award.

(a) (1) Upon application of a party, the court shall vacate an award where:

(A) The award was procured by corruption, fraud or other undue means;

(B) There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;

(C) The arbitrators exceeded their powers;

(D) The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to § 29-5-306, as to prejudice substantially the rights of a party; or

(E) There was no arbitration agreement and the issue was not adversely determined in proceedings under § 29-5-303 and the party did not participate in the arbitration hearing without raising the objection.

(2) The fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

(b) An application under this section shall be made within ninety (90) days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud or other undue means, it shall be made within ninety (90) days after such grounds are known or should have been known.

(c) In vacating the award on grounds other than stated in subdivision (a)(1)(E), the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with § 29-5-304, or if the award is vacated on grounds set forth in subdivisions (a)(1)(C) and (D), the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with § 29-5-304. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

(d) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.



§ 29-5-314 - Grounds and procedure for modification of award.

(a) Upon application made within ninety (90) days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;

(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) The award is imperfect in a matter of form, not affecting the merits of the controversy.

(b) If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.



§ 29-5-315 - Entry and enforcement of judgment -- Costs.

Upon the granting of an order confirming, modifying or correcting an award, judgment or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application, and of the proceedings subsequent thereto, and disbursements may be awarded by the court.



§ 29-5-316 - Contents of judgment roll.

(a) On entry of judgment or decree, the clerk shall prepare the judgment roll consisting, to the extent filed, of the following:

(1) The agreement and each written extension of the time within which to make the award;

(2) The award;

(3) A copy of the order confirming, modifying, or correcting the award; and

(4) A copy of the judgment or decree.

(b) The judgment or decree may be docketed as if rendered in an action.



§ 29-5-317 - Application to be by motion -- Notice -- Service.

Except as otherwise provided, an application to the court under this part shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action.



§ 29-5-318 - Venue of initial application.

An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise the application shall be made in the county where the adverse party resides or has a place of business or, if the adverse party has no residence or place of business in this state, to the court of any county. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.



§ 29-5-319 - Appeal.

(a) An appeal may be taken from:

(1) An order denying an application to compel arbitration made under § 29-5-303;

(2) An order granting an application to stay arbitration made under § 29-5-303(b);

(3) An order confirming or denying confirmation of an award;

(4) An order modifying or correcting an award;

(5) An order vacating an award without directing a re-hearing; and

(6) A judgment or decree entered pursuant to this part.

(b) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.



§ 29-5-320 - Construction of part.

This part shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.









Chapter 6 - Attachment and Replevy

§ 29-6-101 - Grounds for attachment.

Any person having a debt or demand due at the commencement of an action, or a plaintiff after action for any cause has been brought, and either before or after judgment, may sue out an attachment at law or in equity, against the property of a debtor or defendant, in the following cases:

(1) Where the debtor or defendant resides out of the state;

(2) Where the debtor or defendant is about to remove, or has removed, the debtor's or defendant's person or property from the state;

(3) Where the debtor or defendant has removed, or is removing, the debtor's or defendant's person out of the county privately;

(4) Where the debtors or defendants concealed is so that the ordinary process of law cannot be served upon the debtor or defendant;

(5) Where the debtor or defendant absconds, or absconded concealing the debtor's or defendant's person or property;

(6) Where the debtor or defendant has fraudulently disposed of, or is about fraudulently to dispose of, the property;

(7) Where any person liable for any debt or demand, residing out of the state, dies, leaving property in the state; or

(8) Where the debtor or defendant is a foreign corporation which has no agent in this state upon whom process may be served by any person bringing suit against such corporation; provided, that the plaintiff or complainant need only make oath of the justness of the claim, that the debtor or defendant is a foreign corporation and that it has no agent in the county where the property sought to be attached is situated upon whom process can be served.



§ 29-6-102 - Debts not due.

An attachment may, in like manner, be sued out upon debts or demands not due, in any of the cases mentioned in § 29-6-101, except the first; that is, when the debtor or defendant resides out of the state.



§ 29-6-103 - Endorser or surety.

Any accommodation endorser or surety may, in like manner, sue out an attachment against the property of such endorsor's or surety's principal, as a security for the liability, whether the debt on which the accomodation endorsed or surety is bound be due or not.



§ 29-6-104 - Judgment postponed until debt due.

No final judgment or decree shall be rendered upon attachment under § 29-6-102 or § 29-6-103, until the debt or demand upon which it is based becomes due; nor shall any property levied upon thereby be sold, until final judgment or decree, except property of a perishable nature, which may be sold as in other attachment cases.



§ 29-6-105 - Discharge on giving bond.

The attachment by endorser or surety shall be discharged, if the principal will give bond and security, to be approved by the court, in term time, or its clerk in vacation, to indemnify the plaintiff.



§ 29-6-106 - Tort actions.

(a) In all actions for torts, brought in any court having jurisdiction thereof, where the defendant is a nonresident of this state, or falls within any of the provisions of § 29-6-101 authorizing attachment to issue, it shall be lawful for the plaintiff to commence such suit by attachment in the same manner as suits are commenced upon contracts by existing laws.

(b) The plaintiff or plaintiff's agent or attorney shall first make affidavit before the judge or clerk issuing the attachment that the damages sued for are justly due the plaintiff, as affiant believes, but that the true amount of such damages are not ascertained, and that one (1) or more of the causes exist for the issuance of the attachment.

(c) The plaintiff, plaintiff's agent or attorney, shall give bond with one or more approved securities in double the supposed amount of the damages claimed, unless otherwise fixed, payable to defendant, and conditioned as now provided by law in attachment cases.

(d) It is the duty of the judge or clerk, before whom the affidavit is made and bond given, to issue the attachment, returnable as in other attachment cases upon contracts.



§ 29-6-107 - Return of summons unserved.

(a) In any civil action, when the summons has been returned "not to be found in my county," as to all or any one of the defendants, residents of the county, the plaintiff may have an alias and pluries summons for the defendant, or, at plaintiff's election, sue out attachment against the estate of such defendant.

(b) Upon the return of the attachment levied on any property of the defendant, the cause proceeds against such defendant in all respects as if originally commenced by attachment.



§ 29-6-108 - Property of nonresidents.

No judicial attachment shall issue against the estate of any person residing without the limits of the state, unless such process is grounded on an original attachment, or unless the leading process in the suit has been executed on the person of the defendant when within the state.



§ 29-6-109 - Parties residents of same foreign state.

When the debtor and creditor, tort-claimant and tort-feasor, are both nonresidents of this state, and residents of the same state, the creditor or claimant shall not have attachment against the property of the debtor, or the tort-defendant unless the creditor or claimant swears that the property of the latter has been fraudulently removed to this state to evade the process of law in the state of domicile or residence.



§ 29-6-110 - Jurisdiction of courts.

Suits by original attachment may be brought in any court, or before any magistrate, having jurisdiction of the cause of action.



§ 29-6-111 - Attachment by chancery on legal debts.

Any person may also sue out an attachment in the chancery court, upon debts or demands of a purely legal nature, except causes of action founded on torts, without first having recovered a judgment at law, whenever the amount in controversy is sufficient to give the court jurisdiction.



§ 29-6-112 - Officer granting attachment.

The attachment may be granted by any judge of the circuit, criminal, or special court, by any chancellor or judge of the court of general sessions, or by the clerk of the court to which the attachment is made returnable.



§ 29-6-113 - Plaintiff's affidavit.

In order to obtain an attachment, the plaintiff, plaintiff's agent or attorney, shall make oath in writing, stating the nature and amount of the debt or demand, and that it is a just claim; or, if the action is for a tort, that the damages sued for are justly due the plaintiff or plaintiffs, as affiant believes, but that the true amount of such damages is not ascertained; and, also, that one (1) or more of the causes enumerated in § 29-6-101 exists.



§ 29-6-114 - Alternative statement of grounds.

It is no objection to the attachment that the bill, affidavit, or attachment states in the alternative, or otherwise, more than one (1) of the causes for which attachment may be sued out.



§ 29-6-115 - Plaintiff's bond.

The officer to whom application is made, shall, before granting the attachment, require the plaintiff, the plaintiff's agent or attorney, to execute a bond with sufficient security, payable to the defendant, and conditioned that the plaintiff will prosecute the attachment with effect, or, in case of failure, pay the defendant all costs that may be adjudged against defendant, and, also, all such damages as the defendant may sustain by the wrongful suing out of the attachment.



§ 29-6-116 - Amount of bond.

The bond to be required before issuance of the writ shall be in penalty as follows:

(1) When the amount of the claim is less than the value of the property sought to be attached, a bond in a penalty equal to the asserted amount of the plaintiff's or complainant's debt or lien plus an additional sum which in the opinion of the issuing officer will be sufficient to cover the probable cost of litigation and all damages that may be sustained by reason of the wrongful suing out of the writ;

(2) When the amount of such debt, or lien of the plaintiff or complainant shall be greater than the value of the property sought to be attached, the penalty shall be equal to the estimated value of such property plus an additional sum which in the opinion of the issuing officer will be sufficient to cover such costs and damages;

(3) When the claim is for unliquidated damages, the penalty shall be equal to the value of the personal property to be attached plus such sum as will be sufficient to cover such costs and damages; or

(4) When the property to be attached is real estate, the issuing officer shall only require a bond in penalty sufficient to cover all such costs and damages as same may be estimated by the issuing officer.



§ 29-6-117 - Description of property.

(a) A substantially accurate description of the property to be attached, and its approximate value, shall be set forth in the bill or affidavit praying for the writ of attachment, and if in the bill of complaint, same shall be verified by the oath of the complainant, complainant's agent or attorney.

(b) The issuing officer shall look to but not be bound by such recitations.

(c) Lacking such description and valuation, the bond shall be in a penalty double the amount claimed by the plaintiff or complainant.



§ 29-6-118 - Filing of affidavit and bond.

The affidavit and bond shall be filed by the officer taking them, in the court to which the attachment is returnable, and shall constitute a part of the record in the cause.



§ 29-6-119 - Pleadings on debt not due.

If the debt or demand, on which the attachment suit is brought, is not due at the time of the service of the attachment, the plaintiff is not required to file any pleadings until the maturity of such debt or demand.



§ 29-6-120 - Contents of writ.

The writ shall be addressed to the sheriff of the county, unless the suit be before a judge of the court of general sessions, and then it may be addressed to a constable; and it shall command the sheriff or constable to attach and safely keep, repleviable upon security, the estate of the defendant, wherever the same may be found in the county, or in the hands of any person indebted to or having any of the effects of the defendant, or so much thereof as shall be of value sufficient to satisfy the debt or demand, and the costs of the complaint.



§ 29-6-121 - Form of writ.

(a) The writ may be substantially in the following form:

State of Tennessee,

___________________ County.

To the sheriff of ___________________ County, greeting:

Whereas, A B (or C D, as the agent or attorney of A B) hath complained on oath to me, E F, judge (chancellor or clerk), that G H is justly indebted (or liable) to A B in the sum of _____ dollars, and affidavit having also been made in writing, and bond given as required by law in attachment cases, you are hereby commanded to attach so much of the estate of G H as will be of value sufficient to satisfy the debt and costs according to the complaint, and such estate, unless replevied, so to secure that the same may be liable to further proceedings thereon to be had at the ___________________ court, to be held for the county of ___________________, on the _____ day of ____________________ next (or before a general sessions judge of ___________________ county, on the ____________________ day of _____), when and where you will make known how you have executed this writ. Witness, E F, judge of the ___________________ court (chancellor or clerk), this _____ day of ____________________, 20 _____. E F.

(b) No objection will lie to the form of the attachment, if the essential matters in this section be set forth in such attachment.



§ 29-6-122 - Return of affidavit and bond.

The affidavit and bond shall be returned by the officer granting the attachment to the tribunal to which the attachment is made returnable.



§ 29-6-123 - Abatement for want of affidavit or bond.

Attachments issued without affidavit and bond, as herein prescribed, may be abated by plea of the defendant.



§ 29-6-124 - Correction of defects.

The attachment law shall be liberally construed, and the plaintiff, before or during trial, shall be permitted to amend any defect of form in the affidavit, bond, attachment, or other proceedings; and no attachment shall be dismissed for any defect in, or want of, bond, if the plaintiff, plaintiff's agent, or attorney will substitute a sufficient bond.



§ 29-6-125 - Alias writs.

Alias writs of attachment or new writs of garnishment may issue without new bond or affidavit, when no property has been found, or not sufficient to satisfy the debt, or when, pending the suit, the plaintiff wishes to garnishee other persons.



§ 29-6-126 - Summons on original attachment.

In all suits commenced by original attachment in any court of record, or before a general sessions judge, it shall be the duty of the clerk issuing the attachment, upon application of the plaintiff, to issue a summons also against the defendant for the same cause of action, and if the summons is executed on the defendant, or when the officer returns on the summons that the officer has levied the writ of attachment, but returns on the summons accompanying the writ of attachment that the defendant is not to be found, the plaintiff may sue out alias and pluries summons, directed to the county where the defendant resides, to have service upon the defendant; and if the summons is executed, no publication shall be made, and there shall be no stay of judgment as required by law in attachment cases where the defendant is made a party by attachment and publication only. The summons shall be in the usual form, and, in addition, shall notify the defendant that an original attachment suit has been commenced against the defendant, and shall be returned to the same court as the attachment.



§ 29-6-127 - Return of ancillary attachment.

Attachments sued out in aid of a suit already brought shall be made returnable to the court before whom the suit is pending.



§ 29-6-128 - Amount of property attached.

The writ of attachment should direct so much of the property of the defendant to be attached as will be sufficient to satisfy the plaintiff's debt or demand, and all costs.



§ 29-6-129 - Territorial application of process.

The process of attachment issues against the property of the defendant wherever the same may be found.



§ 29-6-130 - Counterpart writs.

The officer granting the attachment may direct, upon proper application, that counterpart writs of attachment issue to any county in which property of the defendant may be found, or such counterparts may be subsequently applied for and obtained upon good cause shown.



§ 29-6-131 - Execution by constables.

(a) Constables may execute attachments returnable before general sessions judges, and in cases where the defendant is about to abscond or remove.

(b) This chapter and chapter 7 of this title in relation to the duties of attaching officers embrace constables whenever they are authorized to serve attachments.



§ 29-6-132 - Property subject to levy.

Attachments may be levied upon any real or personal property of either a legal or equitable nature, debts or choses in action, whether due or not due, in which the defendant has an interest.



§ 29-6-133 - Personal property preferred.

The officer to whom the writ is delivered shall attach and take into the officer's possession, in the first instance, so much of the personal property of the defendant as may be necessary to meet the exigency of the writ, and shall levy the attachment, when necessary, upon the defendant's real estate.



§ 29-6-134 - Excessive levy.

If the officer make an excessive levy, the officer shall be liable as in case of excessive levy by execution.



§ 29-6-135 - Transfer after attachment.

Any transfer, sale, or assignment, made after the filing of an attachment bill in chancery, or after the suing out of an attachment at law, of property mentioned in the bill or attachment, as against the plaintiff, shall be inoperative and voidable, as elsewhere provided.



§ 29-6-136 - Actions after attachment of debt or effects.

If, after the service upon any person of a copy of the bill, or levy of the attachment at law upon debts or effects in such person's hands, any person should pay the debt, or secrete the effects, or purchase in any other claim against the defendant, that person shall be liable to the same extent as before the payment, secreting, or purchase.



§ 29-6-137 - Postponement of judgment if debt attached before due.

If debts or choses in action not due are levied upon, no final judgment or decree shall be rendered until they become payable.



§ 29-6-138 - Collection of choses by officer.

In all cases where choses in action are attached, the officer levying the attachment may collect the same until the writ is returned, unless otherwise ordered.



§ 29-6-139 - Money received on attachment.

Money attached by the officer, or coming to the officer's hands by virtue of the attachment, shall forthwith be paid over to the clerk of the court in which the suit is pending, to be by the clerk retained until the further action of the court.



§ 29-6-140 - Appointment of receiver.

The court before whom the suit is pending, may, at any time, appoint a receiver to take possession of property attached under this chapter or chapter 7 of this title, and to collect, manage, and control the same, and pay over the proceeds according to the nature of the property and exigency of the case.



§ 29-6-141 - Perishable property.

(a) Perishable property may be sold by order of the court before whom the suit is pending, unless replevied by the defendant.

(b) If any, or all, of the property is of so perishable a nature, or so expensive, as to render a sale necessary for the interest of the parties, before the officer can make the return, the officer may sell the same, upon advertisement as in the case of execution sales, and make return of the facts with the proceeds of sale.



§ 29-6-142 - Order of publication.

(a) The officer granting the attachment may, at the time, direct that, as soon as the attachment is levied, publication be made in some newspaper, requiring the defendant to appear at a time and place to be mentioned in such publication, before the court having cognizance of the attachment, and defend the action thus commenced, otherwise the cause may be proceeded with ex parte.

(b) If the order of publication is not then made, the clerk of the court or the court itself may make such order at any time thereafter.



§ 29-6-143 - Entry of publication order in record.

(a) The order should be entered upon the general sessions judge's docket, as well as endorsed upon the papers, in all attachment cases returned before a magistrate.

(b) In all other cases, the entry should be upon the minutes or rule docket of the court.



§ 29-6-144 - Publication of notice of levy.

(a) As soon as the attachment is levied upon property of the defendant, the clerk of the court shall make out, in pursuance of the order of publication, a memorandum or notice thereof, and cause same to be published forthwith in some convenient newspaper according to law.

(b) The publication shall be made for four (4) consecutive weeks in a newspaper published in the county in which the suit is brought, if any, and, if not, in some convenient newspaper to be designated in the order, the last publication to be at least one (1) week before the time fixed for the defendant's appearance.



§ 29-6-145 - Contents of notice.

This memorandum or notice shall contain the names of the parties, the style of the court to which the attachment is made returnable, the cause alleged for suing it out, and the time and place at which the defendant is required to appear and defend the attachment suit.



§ 29-6-146 - Notice mailed to nonresidents.

(a) Where publication is made for a nonresident defendant the clerk of the court, in which such suit is filed, shall, immediately after the first publication, mail a copy of the newspaper containing such publication to each of the nonresident defendants directed to each nonresident defendant's last known place of residence, if such place of residence is known or can be ascertained upon inquiry.

(b) The clerk shall make an entry thereof upon the rule docket showing that such notice has been mailed, for which the clerk shall receive a fee of twenty-five cents (25cent(s)), to be collected by the clerk as other costs in the case.

(c) Any failure of the clerk to give such notice shall not invalidate or make voidable any proceeding in court against a nonresident defendant.



§ 29-6-147 - Attachment in lieu of personal service.

The attachment and publication are in lieu of personal service upon the defendant, and the plaintiff may proceed, upon return of the attachment duly levied, as if the suit had been commenced by summons.



§ 29-6-148 - Appearance of defendant.

(a) Should the defendant appear in time, the defendant may make defense, and the cause proceed as if the suit had been commenced by personal service of process.

(b) If the defendant fails to appear or make defense, the plaintiff may take judgment at law, or obtain a decree in equity, in like manner as if the defendant had failed to appear and defend upon personal service of process.



§ 29-6-149 - Right to replevy -- Amount of bond.

The defendant in an attachment suit may replevy the real or personal property attached by giving bond, with good security, payable to the plaintiff, in double the amount of the plaintiff's demand, or, at defendant's option, in double the value of the property attached, conditioned to pay the debt, interest, and costs, or the value of the property attached, with interest, as the case may be, in the event the defendant shall be cast in the suit.



§ 29-6-150 - Replevy before return or sale.

The officer levying the attachment shall take the bond, if tendered, at any time before the officer has made sale of the property or return of the process, in which case the officer will fix the value of the property, and judge of the sufficiency of the security.



§ 29-6-151 - Replevy after return.

After the return of the attachment, and at any time before sale of the property attached, the clerk of the court to which return is made shall take the replevy bond and fix the value of the property, and judge of the sufficiency of the security.



§ 29-6-152 - Defective replevy bonds.

Replevy bonds are subject to the rules prescribed in §§ 8-19-302, 8-19-303.



§ 29-6-153 - Filing of replevy bond.

The bond, if given to the officer levying the attachment, shall be returned by the officer with the attachment; and, whether given to such officer or to the clerk, it constitutes a part of the record.



§ 29-6-154 - Judgment against defendant and sureties.

The court may enter up judgment or decree upon the bond, in the event of recovery by the plaintiff, against the defendant and the defendant's sureties, for the penalty of the bond, to be satisfied by delivery of the property, or its value, or payment of the recovery, as the case may be.



§ 29-6-155 - Judgment on replevy bond.

If the property attached has been replevied by the defendant, the court, upon recovery by the plaintiff, is authorized to render judgment against the defendant and the defendant's sureties in the replevy bond, for the penalty of such bond, but to be satisfied by the payment of the value of the property, with interest from the date of the bond, or by the payment of the plaintiff's demand as ascertained, with interest and costs, or by the forthcoming of the property, as the case may be.



§ 29-6-156 - Loss of replevied property.

The death or destruction of the property, without any fault of the defendant, after the replevy, is no defense to the liability on such bond.



§ 29-6-157 - Application of property to judgment.

The property attached, if not replevied, with its proceeds or increase from the date of levy, shall be subjected to the satisfaction of the judgment or decree by sale upon such terms and conditions as may, in the discretion of the court, be deemed for the interest of all parties, by order of sale, or by other process necessary to effect the object.



§ 29-6-158 - Land subjected to judgment of general sessions court.

In all attachment cases returnable before a judge of the court of general sessions, when land has been levied upon, either by the attachment or by execution under the judgment, and it is necessary to sell the land to satisfy the judgment, the papers shall be returned to the circuit court, and the land condemned, as in other cases of levy upon land by execution of a general sessions judge.



§ 29-6-159 - Execution for unsatisfied balance.

When the property attached is not sufficient to satisfy the recovery, execution may issue for the residue, in case there shall have been appearance by, or personal service of summons on, the defendant.



§ 29-6-160 - Stay of judgment.

(a) Where the defendant does not appear, the court may, and a general sessions judge shall, stay final judgment or decree, not exceeding twelve (12) nor less than six (6) months from the time of the return.

(b) Where the attachment is sued out because the defendant is a nonresident, the stay shall be allowed, unless sufficient cause appear to the contrary.



§ 29-6-161 - Nonresident setting aside default judgment.

In all cases of attachment sued out because the defendant resides out of the state, or has merely departed or removed property from the state, the judgment or decree by default may be set aside, upon application of the defendant and good cause shown, within twelve (12) months thereafter, and defense permitted upon such terms as the court may impose.



§ 29-6-162 - Action on attachment bond.

(a) In all other cases of judgment or decree by default, the defendant cannot deny or put in issue the ground upon which the attachment was issued, but may, at any time thereafter, and within one (1) year after the suing out of the attachment, commence an action on the attachment bond, and may recover such damages as the defendant has actually sustained for wrongfully suing out the attachment.

(b) If sued out maliciously, as well as wrongfully, the jury may, on the trial of such action, give vindictive damages.



§ 29-6-163 - Persons under disability.

Persons laboring under the disabilities of infancy, or unsoundness of mind, at the rendition of the judgment or decree by default, have six (6) months, after the removal of such disability, to appear and show cause against such judgment or decree.



§ 29-6-164 - Death of defendant.

The death of the defendant proceeded against by attachment, without personal service, whether the death occur before or after the commencement of the action, does not render the proceedings void, but the defendant's heirs or representatives, as the case may be, have the right, within three (3) years from the rendition of final judgment or decree, to make themselves parties by petition showing merits verified by affidavit, and contest the plaintiff's demand.



§ 29-6-165 - Title vested in purchasers.

The judgment or decree, if executed before it is set aside, under any of the provisions of §§ 29-6-161 -- 29-6-164, will be a protection to all persons acting under it, and will confer a good title to all property sold by virtue thereof.






Chapter 7 - Attachment by Garnishment

§ 29-7-101 - Assets subject to garnishment.

Where property, choses in action, or effects of the debtor are in the hands of third persons, or third persons are indebted to such debtor, the attachment may be by garnishment.



§ 29-7-102 - Wages earned and payable outside state.

Wages earned out of this state and payable out of this state shall be exempt from attachment or garnishment in all cases, where the cause of action arose out of this state, and it shall be the duty of garnishees in such cases to plead such exemption unless the defendant is actually served with process.



§ 29-7-103 - Method of effecting -- Answer.

(a) Attachment by garnishment is effected by informing the debtor of the defendant, or person holding the property of the defendant, that the property in the defendant's hands, or the hands of the person holding the property of the defendant, is attached, and by leaving with the defendant or such other person a written notice that the defendant or such other person is required to appear at the return term of the attachment, or before a judge of the court of general sessions, at a time and place fixed, to answer such questions as may be asked the defendant or such other person touching the property and effects of the defendant.

(b) The garnishee may appear and make an answer initially either in person or by filing a written answer.



§ 29-7-104 - Notice to retain possession.

The notice should also require the defendant not to pay any debt due by the defendant, or thereafter to become due, and to retain possession of all property of the defendant, then or thereafter in defendant's custody or under defendant's control, to answer the garnishment.



§ 29-7-105 - Liability on instrument.

The garnishee shall not be made liable upon a debt due by negotiable or assignable paper, unless such paper is delivered, or the garnishee completely exonerated or indemnified from all liability thereon, after the garnishee may have satisfied the judgment or decree.



§ 29-7-106 - Return of notice.

A copy of the notice served upon the garnishee should be returned by the officer, with the attachment and levy, duly executed.



§ 29-7-107 - Examination of garnishee.

The garnishee shall be examined as prescribed in § 26-2-204.



§ 29-7-108 - Compensation of garnishee.

The garnishee is allowed the compensation and privileges of a witness, for the garnishee's attendance and answer, and all costs to be paid by the plaintiff.



§ 29-7-109 - Motion to garnish other debtors.

If, upon the examination of any garnishee, it appears that there is any of the defendant's estate in the hands or under the control of any person not summoned, the court shall, upon the motion of the plaintiff, grant attachment, to be levied on the estate in the hands or under the control of such person, who shall be summoned and made liable as other garnishees.



§ 29-7-110 - Exoneration by payment or delivery.

(a) A garnishee, at any time after answer, may be exonerated from further responsibility by paying over and delivering to the officer or court, before or after the return of the attachment, the money and property of the defendant, or so much thereof as may be equal to the property directed to be attached.

(b) Such property or money delivered or paid over may afterwards be treated as though attached in the usual manner.



§ 29-7-111 - Death of garnishee.

If the garnishee die after having been summoned in garnishment, and pending the litigation, the proceedings may be revived by or against the deceased garnishee's representatives.



§ 29-7-112 - Judgment against garnishee.

If it appears that the garnishee is indebted to the defendant, or has property and effects of the defendant subject to the attachment, the court may, in case recovery is had by the plaintiff against the defendant, give judgment against the garnishee for the amount of the recovery or of the indebtedness and property.



§ 29-7-113 - Execution on maturity of debt.

If the debt of the garnishee to the defendant is not due, execution will be suspended until its maturity.



§ 29-7-114 - Default by garnishee -- Conditional judgment.

If, when duly summoned, the garnishee fail to appear and answer the garnishment, the garnishee shall be presumed to be indebted to the defendant to the full amount of the plaintiff's demand, and a conditional judgment shall be entered up against the garnishee accordingly.



§ 29-7-115 - Notice of conditional judgment.

Upon this conditional judgment, a scire facias shall issue to the garnishee, returnable to the next term of the court, or to a day and place fixed before a general sessions judge, to show cause why final judgment should not be entered against the garnishee.



§ 29-7-116 - Final judgment.

Upon the return of this scire facias duly served, or two (2) returns of "not to be found in my county," the conditional judgment shall be made final, and execution issued accordingly.



§ 29-7-117 - Conclusiveness of judgment.

The judgment in the garnishment suit, condemning the property or debt in the hands of the garnishee to the satisfaction of the plaintiff's demand, is conclusive as between the garnishee and defendant.



§ 29-7-118 - Stay of general sessions judge's judgment.

The garnishee against whom a judgment for money is rendered by a judge of the court of general sessions, is entitled to the stay of execution allowed by law on general sessions judge judgments.



§ 29-7-119 - Appeal.

An appeal lies in all garnishment cases, at the instance of the plaintiff, the defendant, or the garnishee.






Chapter 8 - Change of Name--Correction of Errors in Birth Certificates

§ 29-8-101 - Jurisdiction -- Persons ineligible -- Inmates.

(a) The circuit, probate and county courts have concurrent jurisdiction to change names and to correct errors in birth certificates on the application of a resident of the county in which the application is made.

(b) (1) Notwithstanding any other law to the contrary, persons who have been convicted of the following offenses shall not have the right to legally change their names:

(A) First or second degree murder; or

(B) Any offense, the commission of which requires a sexual offender to register pursuant to the Tennessee Sexual Offender and Violent Sexual Offender Registration, Verification and Tracking Act of 2004, compiled in title 40, chapter 39, part 2.

(2) If the court has reason to believe that the petition is being made to defraud or mislead, is not being made in good faith, will cause injury to an individual or to compromise public safety, then the petition shall be denied.

(3) If the person seeking to have the person's name changed has a felony conviction, other than for those offenses enumerated in subdivision (b)(1), then the petition is presumed to be made in bad faith, to defraud or mislead, to cause injury to an individual or to compromise public safety. The name change shall not be granted unless the individual requesting the name change proves by clear and convincing evidence that the petition is not based upon an intent to defraud or mislead, is made in good faith, will not cause injury to an individual and will not compromise public safety.

(4) This subsection (b) shall not apply if the name change is the result of a lawful marriage, marital dissolution or adoption.

(c) No public funds shall be expended to change the name of any person who is an inmate in the custody of the department of correction.



§ 29-8-102 - Petition.

The application to change the name or to correct an error in a birth certificate shall be by petition, in writing, signed by the applicant and verified by affidavit, stating that the applicant is a resident of the county, and giving the applicant's reasons for desiring the change or correction.



§ 29-8-103 - Clerk's fees.

The clerk's fee for services in proceedings under this chapter shall be the same as for like services in other cases, to be paid by the party petitioning.



§ 29-8-104 - Judgment.

The court may order the name to be changed or the birth certificate to be corrected by entry of record reciting the petition and its reasons therefor.



§ 29-8-105 - Effect.

Any person whose name is thus changed may thereafter be known and designated, sue and be sued, by the new name.






Chapter 9 - Contempt of Court

§ 29-9-101 - Officers authorized to punish.

Any officer authorized to punish for contempt is a court within the meaning of §§ 29-9-101 -- 29-9-106.



§ 29-9-102 - Scope of power.

The power of the several courts to issue attachments, and inflict punishments for contempts of court, shall not be construed to extend to any except the following cases:

(1) The willful misbehavior of any person in the presence of the court, or so near thereto as to obstruct the administration of justice;

(2) The willful misbehavior of any of the officers of such courts, in their official transactions;

(3) The willful disobedience or resistance of any officer of the such courts, party, juror, witness, or any other person, to any lawful writ, process, order, rule, decree, or command of such courts;

(4) Abuse of, or unlawful interference with, the process or proceedings of the court;

(5) Willfully conversing with jurors in relation to the merits of the cause in the trial of which they are engaged, or otherwise tampering with them; or

(6) Any other act or omission declared a contempt by law.



§ 29-9-103 - Punishment.

(a) The punishment for contempt may be by fine or by imprisonment, or both.

(b) Where not otherwise specially provided, the circuit, chancery, and appellate courts are limited to a fine of fifty dollars ($50.00), and imprisonment not exceeding ten (10) days, and, except as provided in § 29-9-108, all other courts are limited to a fine of ten dollars ($10.00).



§ 29-9-104 - Omission to perform act.

(a) If the contempt consists in an omission to perform an act which it is yet in the power of the person to perform, the person may be imprisoned until such person performs it.

(b) The person or if same be a corporation, then such person or corporation can be separately fined, as authorized by law, for each day it is in contempt until it performs the act or pays the damages ordered by the court.



§ 29-9-105 - Performance of forbidden act.

If the contempt consists in the performance of a forbidden act, the person may be imprisoned until the act is rectified by placing matters and person in status quo, or by the payment of damages.



§ 29-9-106 - Bail.

(a) Upon an attachment to answer for a contempt, except in not performing a decree, the officer executing the process shall take bail from the defendant as in other cases.

(b) (1) The court ordering the attachment shall specify the penalty of such appearance bond.

(2) If the penalty is not fixed by the court, it shall be two hundred fifty dollars ($250).



§ 29-9-107 - Profanity in court of record.

Any person who profanely swears or curses in the presence of any court of record commits a Class C misdemeanor.



§ 29-9-108 - Local violations -- Failure to appear.

(a) (1) The judges of courts exercising municipal jurisdiction in counties having a metropolitan form of government are empowered to punish any person for contempt who, having been cited to appear in such court for the violation of a city, municipal or metropolitan government law or ordinance, willfully fails to appear without just cause on the designated day and at the designated time. The punishment for contempt in each such case is limited to a fine of ten dollars ($10.00) and imprisonment not exceeding five (5) days for each violation.

(2) This section shall also apply to judges of courts of general sessions when such judges are exercising municipal jurisdiction by hearing violations of city, municipal or metropolitan government laws or ordinances.

(3) The power to punish for contempt conferred by this section may not be used to punish persons who fail to appear for parking violations.

(b) (1) The judges of courts exercising municipal jurisdiction over environmental violations relating to health, housing, fire, building and zoning codes of the municipal code, in any county having a population of not less than seven hundred thousand (700,000) according to the 1980 federal census or any subsequent federal census, shall punish any person for contempt who, having been cited for failure to appear in such court for the violation of a municipal government law or ordinance involving any violation relating to health, housing, fire, building and zoning codes or municipal law:

(A) Willfully fails to appear without just cause on the designated day and at the designated time; or

(B) Willfully fails to obey the court's order to correct a violation of the municipal code relating to health, housing, fire, building and zoning codes, within the designated day and at the designated time as given by court order.

(2) The punishment for contempt in each such case is limited to a fine of ten dollars ($10.00) and imprisonment not exceeding five (5) days for each violation.

(3) The power to punish for contempt conferred by this section may not be used to punish persons who fail to appear for parking violations.






Chapter 10 - Patent Infringement Actions

§ 29-10-101 - Chapter definitions.

In this chapter:

(1) "Affiliated person" means a person under common ownership or control of an intended recipient.

(2) "Intended recipient" means a person who purchases, rents, leases, or otherwise obtains a product or service in the commercial market that is not for resale in the ordinary business and that is, or later becomes, the subject of a patent infringement allegation.

(3) "Person" means any natural person, partnership, corporation, company, trust, business entity or association, and any agent, employee, partner, officer, director, member, associate, or trustee thereof.



§ 29-10-102 - Frivolous or bad faith assertion of patent infringement -- Activities not constituting violation -- Exceptions to applicability of chapter.

(a) It is a violation of this chapter for a person, in connection with the assertion of a United States patent, to send, or cause any person to send, any written or electronic communication that states that the intended recipient or any affiliated person is infringing or has infringed a patent and bears liability or owes compensation to another person, if:

(1) The communication threatens litigation if compensation is not paid or the infringement issue is not otherwise resolved and there is a consistent pattern of such threats having been issued and no litigation having been filed;

(2) The communication falsely states that litigation has been filed against the intended recipient or any affiliated person; or

(3) The assertions contained in the communication lack a reasonable basis in fact or law because:

(A) The person asserting the patent is not a person, or does not represent a person, with the current right to license the patent to, or to enforce the patent against, the intended recipient or any affiliated person;

(B) The communication seeks compensation for a patent that has been held to be invalid or unenforceable in a final, unappealable or unappealed judicial or administrative decision;

(C) The communication seeks compensation on account of activities undertaken after the patent has expired; or

(D) The content of the communication fails to include such information necessary to inform an intended recipient or any affiliated person about the patent assertion by failing to include any one of the following:

(i) The identity of the person asserting a right to license the patent to or enforce the patent against the intended recipient or any affiliated person;

(ii) The patent number issued by the United States Patent and Trademark Office alleged to have been infringed; or

(iii) The factual allegations concerning the specific areas in which the intended recipient or affiliated person's products, services, or technology infringed the patent or are covered by the claims in the patent.

(b) Nothing in this section shall be construed to be a violation of this chapter for any person who owns or has the right to license or enforce a patent to:

(1) Advise others of that ownership or right of license or enforcement;

(2) Communicate to others that a patent is available for license or sale; or

(3) Notify another of the infringement of the patent; or

(4) Seek compensation on account of past or present infringement, or for a license to the patent, provided that the person is not acting in bad faith.

(c) This chapter shall not apply to any written or electronic communication sent by:

(1) Any owner of a patent who is using the patent in connection with substantial research, development, production, manufacturing, processing or delivery of products or materials;

(2) Any institution of higher education as that term is defined in section 101 of the Higher Education Act of 1963 (20 U.S.C. § 1001);

(3) Any technology transfer organization whose primary purpose is to facilitate the commercialization of technology developed by an institution of higher education; or

(4) Any person or business entity seeking a claim for relief arising under 35 U.S.C. § 271(e)(2).



§ 29-10-103 - Enforcement of chapter.

(a) The attorney general and reporter shall have the authority to enforce this chapter and conduct civil investigations and bring civil actions, as provided in § 8-6-109, title 8, chapter 6, part 4, and §§ 47-18-106 and 47-18-108.

(b) In an action brought by the attorney general under this chapter, the court may award or impose any relief available under § 29-10-104 or title 47, chapter 18.

(c) In addition to the relief provided for in § 29-10-104, upon a motion by the attorney general and reporter and a finding by the court that there is a reasonable likelihood that a person violated § 29-10-102, the court may require the person to post a bond in an amount equal to a good faith estimate of the costs to litigate a claim and amounts reasonably likely to be recovered if an action were to be brought pursuant to this section. A hearing shall be held if either party requests a hearing



§ 29-10-104 - Civil action -- Available remedies and damages.

An intended recipient alleging a violation of this chapter may bring an action in any circuit or chancery court. A court shall award litigation costs and fees, including reasonable attorneys' fees, to a plaintiff who prevails in an action brought pursuant to this section. In addition, the court may award the following remedies to a plaintiff who prevails in an action brought pursuant to this chapter:

(1) Actual damages; and

(2) Punitive damages in an amount equal to three (3) times the actual damages.






Chapter 11 - Contribution Among Tort-feasors

§ 29-11-101 - Short title.

This chapter may be cited as the "Uniform Contribution Among Tort-Feasors Act."



§ 29-11-102 - Right of contribution among tort-feasors -- Exceptions -- Subrogation -- Indemnity.

(a) Except as otherwise provided in this chapter where two (2) or more persons are jointly or severally liable in tort for the same injury to person or property or for the same wrongful death, there is a right of contribution among them even though judgment has not been recovered against all or any of them; but no right of contribution shall exist where, by virtue of intrafamily immunity, immunity under the workers' compensation laws of the state of Tennessee, or like immunity, a claimant is barred from maintaining a tort action for injury or wrongful death against the party from whom contribution is sought.

(b) The right of contribution exists only in favor of a tort-feasor who has paid more than the proportionate share of the shared liability between two (2) or more tort-feasors for the same injury or wrongful death, in accordance with the procedure set out in § 29-11-104, and the tort-feasor's total recovery is limited to the amount paid by the tort-feasor in excess of this proportionate share.

(c) There is no right of contribution in favor of any tort-feasor who has intentionally caused or contributed to the injury or wrongful death.

(d) A tort-feasor who enters into a settlement with a claimant is not entitled to recover contribution from another tort-feasor whose liability for the injury or wrongful death is not extinguished by the settlement nor in respect to any amount paid in a settlement which is in excess of what was reasonable.

(e) A liability insurer, who by payment has discharged in full or in part the liability of a tort-feasor and has thereby discharged in full its obligation as insurer, may be subrogated to the tort-feasor's right of contribution to the extent of the amount it has paid in excess of the tort-feasor's proportionate share of the shared liability between two (2) or more tort-feasors for the same injury or wrongful death, in accordance with the procedure set out in § 29-11-103. This provision does not limit or impair any right of subrogation or assignment arising from any other relationship and causes of action for contribution or indemnity are fully assignable and transferable.

(f) This chapter does not impair any right of indemnity under existing law. Where one tort-feasor is entitled to indemnity from another, the right of the indemnity obligee is for indemnity and not contribution, and the indemnity obligor is not entitled to contribution from the obligee for any portion of tort-feasor's indemnity obligation.

(g) This chapter shall not apply to breaches of trust or of other fiduciary obligation.



§ 29-11-103 - Determination of proportionate share of shared liability.

In determining the proportionate share of the shared liability between two (2) or more tort-feasors for the same injury or wrongful death, for purposes of pursuit of contribution among tort-feasors:

(1) The reasonable amount of the settlement and the relative degree of fault of the tort-feasors and the injured party or parties in bringing about the injury or wrongful death shall be compared, and the party seeking contribution shall be entitled to recover only to the extent that the party has paid more than the proportionate share of the common liability, with the proportionate share to be determined solely by comparison of the relative degrees of fault of the parties;

(2) If equity requires, the collective liability of some as a group shall constitute a single proportionate share; and

(3) Principles of equity applicable to contribution generally shall apply.



§ 29-11-104 - Enforcement of contribution -- Procedure -- Limitation.

(a) Whether or not judgment has been entered in an action against two (2) or more tortfeasors for the same injury or wrongful death, contribution may be enforced by separate action in the circuit or chancery courts to be tried according to the forms of chancery.

(b) Where a judgment has been entered in an action against two (2) or more tortfeasors for the same injury or wrongful death, contribution may be enforced in that action by judgment in favor of one against other judgment defendants by motion upon notice to all parties to the action; provided that, any issue as to indemnity may be determined at the hearing of such motion.

(c) If there is a judgment for the injury or wrongful death against the tortfeasor seeking contribution, any separate action by the tortfeasor to enforce contribution must be commenced within one (1) year after satisfaction of the judgment.

(d) If there is no judgment for the injury or wrongful death against the tortfeasor seeking contribution, the tortfeasor's right of contribution is barred unless the tortfeasor has either:

(1) Discharged by payment the common liability within the statute of limitations period applicable to claimant's right of action against the tortfeasor and has commenced tortfeasor's action for contribution within one (1) year after payment; or

(2) Agreed while action is pending against the tortfeasor to discharge the common liability and has within one (1) year after the agreement paid the liability and commenced tortfeasor's action for contribution within one (1) year of payment.

(e) The recovery of a judgment for an injury or wrongful death against one (1) tortfeasor does not of itself discharge the other tortfeasors from liability for the injury or wrongful death unless the judgment is satisfied. The satisfaction of the judgment does not impair any right of contribution.

(f) The judgment of a court in determining the liability of the several defendants to a claimant for an injury or wrongful death after trial on the merits shall be binding among such defendants in determining their right to contribution or indemnity, except where a claimant commenced an action for injury or wrongful death prior to April 3, 1968.



§ 29-11-105 - Effect of release or covenant not to sue upon liability of other tort-feasors.

(a) When a release or covenant not to sue or not to enforce judgment is given in good faith to one (1) of two (2) or more persons liable in tort for the same injury or the same wrongful death:

(1) It does not discharge any of the other tort-feasors from liability for the injury or wrongful death unless its terms so provide; but it reduces the claim against the others to the extent of any amount stipulated by the release or the covenant, or in the amount of the consideration paid for it, whichever is the greater; and

(2) It discharges the tort-feasor to whom it is given from all liability for contribution to any other tort-feasor.

(b) No evidence of a release or covenant not to sue received by another tort-feasor or payment therefor may be introduced by a defendant at the trial of an action by a claimant for injury or wrongful death, but may be introduced upon motion after judgment to reduce a judgment by the amount stipulated by the release or the covenant or by the amount of the consideration paid for it, whichever is greater.



§ 29-11-106 - Construction of chapter.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.



§ 29-11-107 - Liability for damages in civil action governed by comparative fault -- When doctrine of joint and several liability applies -- Doctrines of vicarious liability and respondeat superior unaffected -- Allocation of fault by trier of fact.

(a) If multiple defendants are found liable in a civil action governed by comparative fault, a defendant shall only be severally liable for the percentage of damages for which fault is attributed to such defendant by the trier of fact, and no defendant shall be held jointly liable for any damages.

(b) Notwithstanding subsection (a), the doctrine of joint and several liability remains in effect:

(1) To apportion financial responsibility in a civil conspiracy among two (2) or more at-fault defendants who, each having the intent and knowledge of the other's intent, accomplish by concert an unlawful purpose, or accomplish by concert a lawful purpose by unlawful means, which results in damage to the plaintiff; and

(2) Among manufacturers only in a product liability action as defined in § 29-28-102, but only if such action is based upon a theory of strict liability or breach of warranty. Nothing in this subsection (b) eliminates or affects the limitations on product liability actions found in § 29-28-106.

(c) Nothing in this section eliminates or affects the doctrines of vicarious liability or respondeat superior.

(d) Nothing in this section limits the ability of the trier of fact to allocate fault to a nonparty to the suit, including, but not limited to, an immune third party or a settling party, person, or entity. Allocations of fault to nonparties shall be used only to determine the liability of named parties and shall not subject nonparties to liability in the action in which the allocation occurred or in any other action.

(e) Nothing in this section eliminates or diminishes:

(1) The filing of cross-claims or counterclaims against any party or third party under Tennessee Rules of Civil Procedure 13 and 14;

(2) The assertion by a party of rights to contribution or indemnity;

(3) The assertion by a party of comparative fault under Tennessee Rule of Civil Procedure 8.03;

(4) The doctrine of superseding and independent intervening cause; or

(5) Any defenses or immunities that exist as of July 1, 2013.

(f) This section shall not prevent parties from entering into a legally enforceable contract that allocates fault in a civil action among the parties to the contract.






Chapter 12 - Creditors' Bills

§ 29-12-101 - Fraudulent conveyances and other devices.

Any creditor, without first having obtained a judgment at law, may file the bill in chancery for the creditor, or for the creditor and other creditors, to set aside fraudulent conveyances of property, or other devices resorted to for the purpose of hindering and delaying creditors, and subject the property, by sale or otherwise, to the satisfaction of the debt.



§ 29-12-102 - Attachment and injunction.

Upon filing the bill, writs of attachment and injunction may be granted, on complainants giving bond and security in such sums as the chancellor or judge may order, conditioned to comply with the orders and decrees of the court, and to pay such damages as may be awarded or recovered for wrongfully suing out such attachment or injunction.



§ 29-12-103 - Intervention by other creditors.

If the bill is filed by one (1) creditor for the creditor and others, the other creditors may make themselves parties at any time before final decree, by petition and execution of prosecution bonds, or by agreeing to join in the bonds required in the case of the original complaint, and in a sufficient penalty, to pay their proportional part of the recovery on such bonds.



§ 29-12-104 - Powers of court.

The court has the same power and jurisdiction in all respects to set aside fraudulent conveyances and other fraudulent devices, in the cases mentioned in §§ 29-12-101 -- 29-12-103, and to subject the property, by sale or otherwise, to the payment of debts, as if the creditor had obtained judgment, and execution thereon had been returned unsatisfied.



§ 29-12-105 - Judgment without fraud.

In case the complainant fails to establish the fraud, the court shall proceed to render judgment on the complainant's claim, ascertaining the amount, when disputed, by reference to the clerk and master, where deemed advisable, or by an issue to be tried by a jury; but the complainant shall pay all costs, except such as are incident to taking the judgment.



§ 29-12-106 - Limitation of actions.

In no case shall the limitation of actions be held to commence running in favor of a fraudulent or voluntary possessor, until the creditor, to be affected by the fraudulent or voluntary conveyance, has a right of action to test the validity of such conveyance.



§ 29-12-107 - Corporate property.

The creditors of a corporation may also, without first having obtained a judgment at law, file a bill in the court of chancery, to attach the property of the corporation, and subject the same, by sale or otherwise, to the satisfaction of their debts, when the corporate franchises are not used, or have been granted to others in whole or in part.



§ 29-12-108 - Receiver for corporate property.

In such cases the court may appoint a receiver, take an account of the affairs of the corporation, and apply the property and effects to the payment of debts pro rata, and divide the surplus, if any, among the stockholders.



§ 29-12-109 - Bill where legal remedies insufficient.

In all cases where personal service of process cannot be made at law, and where no original attachment at law will lie, and no judgment at law can be obtained, and also in cases where the demand is purely of an equitable nature, the court of chancery has jurisdiction to subject legal and equitable interests in every kind of property, with the exception stated in § 26-4-101, the lien to commence from the filing of the bill (but as to subsequent purchasers and encumbrancers from registration) if the facts are verified by affidavit, and injunction is granted.






Chapter 13 - Criminal Injuries Compensation

Part 1 - General Provisions

§ 29-13-101 - Short title.

This chapter and § 40-24-107 shall be known and may be cited as the "Criminal Injuries Compensation Act of 1976."



§ 29-13-102 - Chapter definitions.

As used in this chapter and § 40-24-107, unless the context otherwise requires:

(1) "Child" means any individual, adopted or natural born, entitled to take as a child under the laws of this state by intestate succession from the parent whose relationship is involved and also includes a stepchild;

(2) "Claimant" means any person or persons filing a claim for compensation under this chapter on such person's or persons' own behalf, the guardian of a victim if the victim is a minor, the legal representative of the estate of a deceased victim, or the dependents of the victim;

(3) "Commission" means the Tennessee claims commission created pursuant to § 9-8-301;

(4) "Court" means the circuit courts of the state of Tennessee, for the purposes of filing a claim, and any court of the state which has the jurisdiction to try a crime against person or property, for the purpose of assessing the costs provided for in § 40-24-107, except general sessions courts or municipal courts may not impose such costs;

(5) "Dependents" means such relatives of a deceased victim as were receiving substantial support or needed services from the victim at the time of the victim's death, and includes the child of such victim born after such victim's death;

(6) "Division" means the division of claims administration created pursuant to § 9-8-401;

(7) "Family," when used with reference to a person, includes:

(A) Any person related to such person within the third degree of consanguinity or affinity; or

(B) Any person living in the same household as such person;

(8) "Minor" means any person who has not attained the age of eighteen (18) years;

(9) "Offender" means a person who has or is alleged to have committed a crime;

(10) "Out of pocket expenses" means unreimbursed or unreimbursable expenditures or indebtedness reasonably incurred for medical care or other services reasonably necessary as a result of the personal injury or death upon which a claim is based;

(11) "Relative" means a spouse, parent, grandparent, stepparent, child, grandchild, brother, sister, half brother, half sister and a spouse's parents or stepparents; and

(12) "Victim" means a person who suffers personal injury or death as a direct and proximate result of any act of a person which is within the description of any of the offenses specified in § 29-13-104.



§ 29-13-103 - Burden of proof -- Documentation.

(a) The claimant has the burden of presenting to the division all facts necessary in determining whether the claimant is entitled to compensation under this part. No claimant shall be entitled to compensation unless the claimant proves by a preponderance of the evidence every requirement under this part for entitlement to compensation, including, but not limited to, the following:

(1) The occurrence of an offense as defined in § 29-13-104;

(2) The offense proximately caused personal injury to or death of the victim;

(3) The claimant is eligible for compensation pursuant to § 29-13-105;

(4) The claimant has fully cooperated with the police and the district attorney general in the investigation and prosecution of the offender;

(5) The amount of losses or expenses incurred by the claimant that are eligible for reimbursement pursuant to §§ 29-13-106 and 29-13-107;

(6) If the claim is based upon the death of the victim and an award in excess of funeral and burial expenses is being sought, that the claimant was a dependent of the victim within the meaning of § 29-13-102(5); and

(7) The victim or a member of the victim's family reported the offense to the proper law enforcement authorities within the time prescribed in § 29-13-108(a).

(b) The claimant must present written documentation to establish the facts required by subsection (a). Such documentation shall include, where appropriate, all medical and funeral bills, lost wage verifications, W-2 forms, death and birth certificates, and the incident report from the appropriate law enforcement agency.



§ 29-13-104 - Offenses to which compensation applies.

Payment of compensation shall be made to the claimant in accordance with this chapter for personal injury to or death of the victim which resulted from:

(1) An act committed in this state, which, if committed by a mentally competent, criminally responsible adult, would constitute a crime under state or federal law; provided, that an injury or death inflicted through the use of a motor vehicle or watercraft shall be eligible for compensation under this chapter only under the following circumstances:

(A) Evidence submitted clearly shows that the operator of the motor vehicle or watercraft directly causing the death or injury was acting with criminal intent to intentionally inflict injury or death;

(B) The operator of the motor vehicle or watercraft directly causing the death or injury was operating the motor vehicle or watercraft as is prohibited by § 55-10-401; provided, that claims for any personal injury or loss alleged to have been incurred as a result of the personal injury or death of a passenger in such a motor vehicle or watercraft shall be subject to § 29-13-119; or

(C) The crime involved the failure to stop at the scene of an accident in violation of § 55-10-101, which directly resulted in serious bodily injury or death to the victim; and the evidence shows that the operator of the motor vehicle knew or reasonably should have known that death or serious bodily injury had occurred.

(2) An attempt to prevent or the actual prevention of a crime or an attempted crime under state or federal law in this state which the victim reasonably believed had occurred or was about to occur;

(3) The apprehending of an individual who had committed a felony in the presence of the victim, if, under the circumstances, the victim could have reasonably believed that a felony had occurred; or

(4) Any of the foregoing acts committed or taken in another state if the victim was a resident of this state at the time the crime or act occurred and the claimant's request for compensation from the state in which the crime or act occurred is not honored.



§ 29-13-105 - Persons eligible for compensation.

(a) Except as otherwise provided, the following person or persons shall be eligible for compensation pursuant to this chapter:

(1) A victim of a crime;

(2) In the case of the death of the victim, a dependent of the victim;

(3) In case of the death of a victim, where the compensation is for unreimbursed or unreimbursable mental health counseling or treatment made necessary by the death of the victim, a relative of the victim;

(4) In the case of the death of the victim, where the compensation is for unreimbursed or unreimbursable funeral or burial expenses, to the legal representative of the estate of the victim, or if no estate of the victim is opened, to a relative of the victim as defined in § 29-13-102;

(5) In the case of the personal injury of the victim, where the compensation is for expenses incurred by any person responsible for the maintenance of that victim, to that person;

(6) In the case of a sexually-oriented crime committed against a victim who is under eighteen (18) years of age, where the compensation is for unreimbursed or unreimbursable mental health counseling or treatment made necessary by the sexually-oriented crime, any sibling or non-offending custodial parent of the victim, or both; or

(7) In the case of domestic assault committed against the victim, where the compensation is for unreimbursed or unreimbursable mental health counseling or treatment made necessary by the crime, any child of the victim who witnesses the crime and who is under eighteen (18) years of age.

(b) A person who is criminally responsible for the crime upon which a claim is based, or an accomplice of such person, or anyone who has contributed to the crime in any respect, shall not be eligible to receive an award with respect to a claim under this chapter.

(c) No compensation shall be awarded a victim who was, at the time of the personal injury or death, a member of the offender's family, if it is determined that any benefit would accrue, either directly or indirectly, to the offender. This subsection (c) shall not be construed to automatically disqualify a victim who was a member of the offender's family at the time of the injury or death.

(d) A person who has been convicted of an offense under federal law with respect to any time period during which the person is delinquent in paying a fine, other monetary penalty, or restitution imposed for the offense shall not be eligible to receive an award with respect to a claim under this chapter. This subsection (d) shall not apply until the date on which the United States attorney general, in consultation with the director of the administrative office of the United States courts, issues a written determination that a cost-effective, readily available criminal debt payment tracking system operated by the agency responsible for the collection of criminal debt has established cost-effective, readily available communications links with entities that administer federal victim compensation programs that are sufficient to ensure that victim compensation is not denied to any person except as authorized by law.



§ 29-13-106 - Losses or expenses reimbursable.

(a) Payment of compensation under this chapter shall be ordered for losses or expenses as defined in this section only upon submission of written documentation which clearly shows that such losses and expenses were actually and reasonably incurred by the claimant. The burden of proof of losses and expenses shall be upon the claimant. The payment of compensation under this chapter shall be awarded for:

(1) Expenses actually and reasonably incurred as a result of the personal injury or death of the victim, including, but not limited to, actual expenditures of moneys for or indebtedness resulting from medical services, hospital services, funeral and burial expenses;

(2) "Permanent partial disability" or "permanent total disability" as defined in § 29-13-107;

(3) Expenses actually and reasonably incurred as the result of the claimant traveling to and from the trial of the defendant or defendants alleged to have committed an offense as defined in § 29-13-104, regardless of whether the claimant is called as a witness, and expenses actually and reasonably incurred as the result of the claimant traveling to and from appellate, post-conviction or habeas corpus proceedings resulting from the trial of a defendant or defendants alleged to have committed a compensable offense as defined in § 29-13-104. Any award made under the preceding sentence to a claimant shall not exceed a cumulative total of one thousand two hundred fifty dollars ($1,250) for all such travel. For the purposes of subdivision (a)(3) "claimant" means the victim, the guardian of a victim if the victim is a minor, the legal representative of the estate of a deceased victim, or relative of the victim as defined in § 29-13-102. As used in the preceding sentence, "legal representative of the estate of a deceased victim" shall not be construed or implemented to include any attorney who, for a fee, serves as legal representative of the estate of such victim. In no case shall compensation be awarded under this subdivision (a)(3) to more than four (4) claimants as a result of the "same criminal act" as defined in subsection (e). Further, no award shall be made to a claimant under this subdivision (a)(3) if the claimant is otherwise eligible for the payment of travel expenses by the state or any county of this state as a result of the claimant attending the trial as a witness;

(4) Reasonable out-of-pocket expenses incurred for cleaning supplies, equipment rental and labor needed to clean the scene of a homicide, sexual assault or aggravated assault, if the scene was the residence of the victim or a relative of the victim as defined in § 29-13-102. "Cleaning the scene" means to remove, or attempt to remove, from the crime scene blood, dirt, stains or other debris caused by the crime or the processing of the crime scene;

(5) Pecuniary loss to the dependents of a deceased victim;

(6) Any other pecuniary loss, including lost wages, as defined in § 29-13-107, resulting from the personal injury or death of the victim that is determined to be reasonable;

(7) The victim's reasonable moving expenses, storage fees and fees for transfer of utility service if the move is a direct result of an assault committed upon such victim at the victim's residence, provided that the victim shall not receive compensation for more than two (2) moves resulting from the assault; and

(8) Reasonable costs of cleaning, repairing or replacing eyeglasses and hearing aids owned by the victim that were damaged or destroyed by the crime or the processing of the crime scene, and the reasonable costs of repairing or replacing personal property owned by the victim or a relative of the victim as defined in § 29-13-102 that was damaged or destroyed in processing the scene of a homicide, sexual assault or aggravated assault if the scene was the residence of the victim or the relative of the victim who owned the property.

(b) In no case will any compensation be awarded for any damage to real or personal property, except as provided in subdivision (a)(8). For the purpose of this section, "dental devices", "artificial prosthetic devices" and "medically related devices" are not considered personal property.

(c) No compensation shall be awarded for any personal injury or loss alleged to have been incurred as a result of pain and suffering, except for victims of the crime of rape and victims of crime involving sexual deviancy, including minors who are victims of the crimes contained in §§ 39-13-502 -- 39-13-505, 39-12-101, 39-13-522, 39-15-302, 39-17-902, and 39-17-1003 -- 39-17-1005, and/or any attempt, conspiracy or solicitation to commit such offenses.

(d) Except as provided in subdivision (a)(3), no award shall be made unless the claimant has incurred a minimum out of pocket loss of one hundred dollars ($100) or has lost at least two (2) continuous weeks earnings or support, unless it is determined that the interest of justice would not be served by such a limitation.

(e) No compensation shall be awarded on account of the same criminal act in an amount in excess of thirty thousand dollars ($30,000), except as provided in subsection (h). All awards granted under subsection (a) shall be aggregated in determining this amount. For the purposes of this chapter, where a victim is injured as a result of two (2) or more criminal acts that occur:

(1) Sequentially, but involve the same criminal or group of criminals, and the same victim or group of victims; and

(2) The victim or victims remain in the presence or under the control of the criminal or criminals, then the injuries shall be deemed to have resulted from a single criminal act. For the purposes of this chapter, where a minor is the victim of crimes listed in subsection (c), and there are multiple occurrences of one (1) or more of these listed crimes by a single criminal over a period of time, then such injuries shall be deemed to have resulted from a single criminal act.

(f) (1) Any award shall be reduced by the amounts of payment already received or any amounts which claimant is legally entitled to receive as a result of the injury:

(A) From or on behalf of the offender;

(B) From any other public or private source; or

(C) As an emergency award pursuant to § 29-13-114.

(2) It is the intent of this subsection (f) to prohibit double recoveries by criminal victims, but it shall not be construed to prohibit recovery of compensation under this chapter if the recovery from the sources set forth in subdivisions (f)(1)(A) and (B) is insufficient to reimburse the victim for total compensable injuries as set forth in this chapter. Recoveries under subdivisions (f)(1)(A) and (B) shall be considered as primary indemnification, and recoveries under subsection (a) shall be limited to compensating for injuries over and above any recoveries under subdivisions (f)(1)(A) and (B). In claims involving the death of a victim, the proceeds from any life insurance contracts payable to the victim's dependent or dependents making the claim for compensation shall not be considered a source of reimbursement.

(g) If two (2) or more persons are entitled to compensation as a result of the death of the victim, amounts shall be apportioned among claimants in proportion to their loss.

(h) It is the intent of the general assembly that the maximum award pursuant to subsection (e) equal no less than one hundred five percent (105%) of the national average of the maximum compensation award provided by the fifty (50) states within the United States, the District of Columbia and the United States Virgin Islands. No later than October 1 of each year, the treasurer shall compare the maximum award limit for this program with the average of the maximum award limits of the other states; provided, however, that the other states have a maximum award limit which is ascertainable or set in a manner similar to that of Tennessee. In the event that any of the states or territories do not have an overall maximum award, the treasurer shall eliminate that state or territory from comparison. If the treasurer determines that the maximum is less than one hundred five percent (105%) of the national average, the treasurer shall adjust the maximum award to an amount equal to one hundred five percent (105%) of the national average; provided, however, that the maximum award shall be rounded up to the nearest one hundred dollars ($100). Any adjustment made pursuant to this provision shall be effective on July 1 of the next fiscal year and shall apply to claims filed for crimes occurring on or after such date. The treasurer shall make any adjustment to the maximum award by rule promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 29-13-107 - Standards for determining amount of compensation -- Uniform application of chapter.

For purposes of determining the amount of compensation to be awarded under § 29-13-106, the following standards shall be utilized in order to ensure the uniform application of this chapter:

(1) Any award made for permanent partial or permanent total disabilities proximately caused by a violent crime is to be based upon those schedules of compensation allowable by the workers' compensation statutes, found in § 50-6-207, in effect at the time of the commission of the act giving rise to such claim, for disabilities of a similar nature; provided, however, that the sixty-six and two-thirds percent (662/3%) rate prescribed in the workers' compensation statutes shall not be used in determining the amount of any award hereunder. Instead, such rate shall be eighty-five percent (85%) of the claimant's average weekly wage. Any award made for lost wages proximately caused by a violent crime is to be based upon those schedules of compensation for temporary total disability allowable by the workers' compensation statutes, found in § 50-6-207, in effect at the time of the commission of the crime giving rise to such claim; provided, however, that the sixty-six and two-thirds percent (662/3%) rate prescribed in the workers' compensation statutes shall not be used in determining the amount of any award hereunder. Instead, such rate shall be eighty-five percent (85%) of the claimant's average weekly wage. The board of claims is authorized to adopt such other standard as is required by federal law or regulation in order to qualify for matching federal funds under the Victims of Crime Act of 1984, compiled generally in 42 U.S.C. § 10601 et seq., if the board of claims determines that the federally required standard is both reasonable and in the financial interest of the criminal injuries program;

(2) Excepting claims for disabilities, death, or pain and suffering where the commission of a sexually-oriented crime is involved, awards are to be payable only for those pecuniary losses actually and reasonably incurred as the result of personal injuries received through the commission of a violent crime;

(3) Any award based on the pain and suffering experienced by a claimant victimized by a sexually-oriented crime is to be made in an amount deemed necessary and appropriate, not to exceed three thousand dollars ($3,000), taking into account the particular circumstances involved in such crime;

(4) Any award made for funeral and burial expenses shall not exceed six thousand dollars ($6,000);

(5) Any award made for expenses under § 29-13-106(a)(4) shall not exceed three thousand dollars ($3,000);

(6) Any award made for mental health counseling or treatment pursuant to § 29-13-105(a)(3), (a)(6) or (a)(7) shall be made in an amount deemed necessary and appropriate, not to exceed three thousand five hundred dollars ($3,500); and

(7) Except as otherwise provided in subdivision (6), any award made for medical or medical-related expenses, including, but not limited to, dental, chiropractic, hospital, physical therapy and nursing services, shall be made in an amount of seventy-five percent (75%) of the billed charges if there exists a sufficient amount left in the maximum award rate stipulated in § 29-13-106(e). If an insufficient amount exists in the maximum award rate to pay seventy-five percent (75%) of the billed charges, the billed charges shall be reduced to the amount remaining to bring the total compensation awarded on account of the criminal act to the maximum rate specified in § 29-13-106(e). Any medical provider or hospital that accepts payment under this part for medical or medical-related expenses or services shall accept the payment as payment in full and shall not bill any balance of those expenses to the victim or the claimant if the total payments made under this part to any such provider or hospital equal seventy-five percent (75%) of the billed charges. This subdivision (7) does not prohibit the medical provider or hospital from seeking reimbursement from the victim or the claimant for the difference, if any, between seventy-five percent (75%) of the billed charges and the amount paid by the division under this subdivision (7). This subdivision (7) does not apply to reimbursements for forensic medical examinations provided under § 29-13-118. Reimbursements for forensic medical examinations are governed by § 29-13-118.



§ 29-13-108 - Claims for compensation -- Procedure.

(a) A claim for compensation shall be filed not later than one (1) year after the occurrence of the crime upon which the claim is based or one (1) year after the death of the victim or one (1) year after any mental or physical manifestation or injury is diagnosed as a result of an act committed against a minor that would constitute a criminal offense under §§ 39-12-101, 39-13-502 -- 39-13-505, 39-13-522, 39-15-302, 39-17-902, and 39-17-1003 -- 39-17-1005, and/or any attempt, conspiracy or solicitation to commit such offenses; provided, that upon good cause shown, the time period for filing such claim may be extended either before or after the expiration of the filing period. No claim shall be filed until the crime upon which the claim is based shall have been reported by the victim, or a member of the victim's family, to the proper authorities; and in no case may an award be made where the law enforcement records show that such report was made more than forty-eight (48) hours after the occurrence of such crime unless, for good cause shown, it is found that the delay was justified. Failure of the victim to report a crime because:

(1) The victim is physically unable;

(2) The victim is a victim of sexual assault; or

(3) The victim is a victim of domestic abuse;

may all constitute good cause.

(b) Each claim shall be filed with the division, in person or by mail. The division is authorized to prescribe and distribute forms for the filing of claims for compensation. The claim shall set forth the name of the victim and that of the claimant, if different than that of the victim, the address of the victim and/or claimant, the county wherein the crime is alleged to have occurred, the name, if known, of the alleged offender, a brief statement of the alleged crime, the date and time the alleged crime was reported to the police, the nature of compensation claimed and the race, sex, national origin and disability, if any, of the victim, and any other information required by the board of claims in order to satisfy federal regulations issued under the Victims of Crime Act of 1984.

(c) Within ten (10) days after receipt of the claim, the division shall notify the district attorney general and the alleged offender or offenders, if described in the claim. If a prosecution is pending or imminent for an offense arising out of the crime upon which the claim is based, the division or commission, whichever is applicable, shall suspend all action on the claim upon application of either the district attorney general or the alleged offender. In such event, the district attorney general shall notify the division or commission, whichever is applicable, within ten (10) days after completion of any such prosecution. Proceedings may further be suspended in the interest of justice if a civil action arising from such offense is pending or imminent. The division or commission, whichever is applicable, shall notify the claimant of any suspension under this subsection (c). A district attorney general who fails to supply the division with the report required in subsection (d) within one hundred eighty (180) days of the division's receipt of the claim shall be deemed to have waived the right to apply for a suspension under this section, unless good cause is shown for such failure.

(d) Unless the claim is suspended under subsection (c), the division shall investigate every claim for compensation and shall make every effort to honor or deny each claim within ninety (90) days of receipt of the claim. In investigating the claim, the division shall request from the appropriate district attorney general a report which shall present any information the district attorney general may have in support of or in opposition to the claim. If the claim is denied, the division shall so notify the claimant and inform the claimant of the reasons therefor and of such claimant's right to file the claim with the claims commission within ninety (90) days of the date of the denial notice. If the claim is honored, the division shall so notify the claimant and inform the claimant of the conditions of the settlement offer and of such claimant's right to file the claim with the claims commission within ninety (90) days of the date of the settlement notice if the conditions of the settlement offer are unacceptable. If the division fails to honor or deny the claim within the ninety-day settlement period, the division shall so notify the claimant and shall automatically transfer the claim to the administrative clerk of the commission; however, if the division has not received the report of appropriate district attorney general within the ninety-day settlement period, the division may, in its discretion, suspend action on the claim for an additional period not exceeding ninety (90) days. The division shall notify the claimant of any such suspension. Unless the claim is suspended under subsection (c), the division is authorized to transfer any claim filed under this chapter to the commission prior to the expiration of the ninety-day settlement period. The appropriate district attorney general shall be notified of the action of the division on each claim.

(e) (1) Upon filing or transferring a claim for compensation to the commission, the claim shall be considered, determined and subject to appeal in the manner set forth in § 9-8-403. If a claimant consents to having the claimant's claim proceed upon affidavits filed with the commission without a hearing, the state shall be deemed to have waived a hearing on the claim unless the district attorney general requests a hearing within sixty (60) days after the claim is filed with, or transferred to, the claims commission. The district attorney general shall investigate the claim prior to the opening of formal commission proceedings and shall present any information such district attorney general may have in support of or in opposition to the claim. The report of the district attorney general and any police or offense reports attached thereto shall be sufficient compliance therewith; provided, such reports are accompanied by an affidavit of the district attorney general or law enforcement officer, where applicable, verifying the contents of the reports. Notwithstanding the Tennessee Rules of Civil Procedure or the Tennessee Rules of Evidence, the affidavit and report of the district attorney general and the affidavit and report of the law enforcement officer shall be made a part of the record before the commission to the same extent as though the district attorney general or the appropriate law enforcement officer had been present and testified to the matters stated therein. The matters stated in such reports shall be presumed true in the absence of a preponderance of the evidence to the contrary. The personal attendance of the district attorney general and the law enforcement officer may be commanded only if personal attendance is necessary to resolve a good faith dispute concerning the accuracy of information furnished by the district attorney general or law enforcement officer. Where personal attendance is required, the claimant shall serve the appropriate district attorney general and the appropriate law enforcement officer with a subpoena at least fourteen (14) days prior to the hearing which shall contain a clause which reads: "The procedure authorized pursuant to § 29-13-108(e) will not be deemed sufficient compliance with this subpoena." Notwithstanding any other law to the contrary, if the district attorney general attends the proceeding, the district attorney general may present into evidence any police or offense reports and any other reports generated through the district attorney general's investigation of the claim.

(2) The claimant may present evidence and testimony on such claimant's own behalf, or the claimant may retain counsel. Any hearing held by the commission pursuant to this chapter which involves a claim based upon a sexually oriented offense shall, upon request of the claimant or counsel, be held in chambers unless good cause exists to the contrary. With the consent of the commission, the district attorney general may stipulate the circumstances of the claimant's victimization in lieu of direct testimony by the claimant.

(f) Upon filing or transferring a claim for compensation to the commission, the division shall attach to the claim all documentation presented by the claimant in support of the claim, evidence received or considered, proposed findings, staff recommendations, memoranda, investigative reports and data submitted to the division. The documents shall be accompanied by an affidavit of an employee of the division, stating in substance that the affiant is a duly authorized custodian of the documents and has authority to certify the documents, and that the documents are true copies of all documents described in this subsection (f). Notwithstanding the Tennessee Rules of Civil Procedure or the Tennessee Rules of Evidence, the affidavit and the documents submitted to the commission by the division shall constitute a part of the record of the commission and shall be considered in adjudicative proceedings under this part, including judicial review thereof.

(g) Notwithstanding any other law to the contrary, if the division denies a claim on the basis that the claimant does not meet the eligibility requirements for compensation under this part and the claimant appeals the denial to the commission, or if the division transfers the claim to the commission as a result of its inability to honor or deny the claim within the ninety-day settlement period, the commission shall consider the claim for the sole purpose of determining whether the claimant meets such eligibility requirements. Such eligibility requirements may include a determination as to whether the claimant has shown good cause for failing to file the claim within the one-year period as prescribed in subsection (a). Such eligibility requirements may include a determination as to whether the claimant has shown good cause for failing to file the claim. If the commission determines the claimant meets the eligibility requirements to receive compensation under this part, the commission shall enter an appropriate order reflecting such determination and remand the claim to the division of claims administration for the purpose of determining the amount of compensation to which the claimant is entitled and the manner in which such compensation shall be paid pursuant to § 29-13-111. Such order shall include the findings of fact enumerated in § 29-13-109(b)(2)(A)-(H) and in § 29-13-109(b)(2)(L)-(O).

(h) Notwithstanding § 9-8-406 or any provision of this part to the contrary, the department of treasury may, at its sole discretion, submit a report to the commission which explains the department's action on the claim. Any such report shall be filed within the time allowed for the filing of a responsive brief by a party. The department shall serve copies of the report upon the claimant and the district attorney general. Any such report shall be considered by the commission without oral argument by the department.

(i) The commission shall attach to its decision all documentation presented in support of a claim for which compensation is awarded, as well as an executed subrogation agreement. The administrative clerk of the commission shall, within five (5) days of receipt of the order, notify the claimant in writing of the decision and forward to the division a certified copy of the decision.

(j) The commission may, at any time, on its own motion or on the application of the claimant, vary any award for the payment of compensation made under this chapter in such manner as the commission deems appropriate, whether as to the terms of the order or by increasing the amount of the award, or otherwise.



§ 29-13-109 - Claims -- Requirements -- Judicial determination -- Awards.

(a) No award may be made under this section unless the claimant shall have shown, supported by a preponderance of the evidence, that:

(1) Such an act did occur; and

(2) The injury or death proximately resulted from such act.

(b) (1) All decisions granting an award under this chapter shall be in writing and shall set forth the findings of fact and the decision whether compensation is due under this chapter.

(2) Except as provided in § 29-13-108(g), the findings of fact shall include, but not be limited to, those enumerated in this subdivision (b)(2). The findings of fact shall include:

(A) The name and address of the victim;

(B) The name and address of the claimant, if different than the victim;

(C) Whether the claimant is eligible for compensation pursuant to § 29-13-105;

(D) The date, place and nature of the offense giving rise to the claim, including a finding that the offense is within the meaning of § 29-13-104;

(E) A statement of the injuries suffered by the victim;

(F) Whether the victim contributed to the crime in any respect;

(G) The name and address of the offender or, if not known, a statement to that effect;

(H) Whether the claimant has fully cooperated with the police and the district attorney general in the investigation and prosecution of the offender;

(I) Whether the claimant has received or is eligible to receive any benefits, payments or awards from any other source;

(J) Whether the award includes payment of expenses for mental health counseling;

(K) A statement of the losses or expenses incurred by the claimant that are eligible for reimbursement pursuant to §§ 29-13-106 and 29-13-107 which have been supported by evidence presented, with such documentation attached;

(L) Whether the claimant has executed a subrogation agreement;

(M) If compensation for pain and suffering is being made, a finding that the offense was sexually oriented and the victim did experience pain and suffering as a result of commission of the offense;

(N) If the offense giving rise to the claim involved use of a motor vehicle or watercraft, a finding that the operator of the motor vehicle or watercraft was acting with criminal intent to intentionally inflict injury or death, or was operating the motor vehicle or watercraft as is prohibited by § 55-10-401;

(O) If the claim is based upon the death of the victim and an award in excess of funeral and burial expenses is being sought, a finding that the claimant was a dependent of the decedent;

(P) Whether compensation is due to the claimant under this chapter, including the amount and manner of payment;

(Q) The name and address of each person to whom compensation is being paid, including the amount to be paid; and

(R) If the claimant is a minor or is incompetent, a plan for the disbursement of all funds for the benefit of the claimant pursuant to § 29-13-111.

(c) In determining whether to make an award under this section, or the amount of the award, any circumstances reasonably relevant to the criminal act may be considered, including the behavior of the victim which directly or indirectly contributed to the victim's injury or death, unless such injury or death resulted from the victim's attempt to prevent the commission of a crime or an attempted crime or to apprehend or attempt to apprehend an offender, as set forth in § 29-13-104(2) and (3).

(d) For the purposes of this chapter, a person is deemed to have intended an act, notwithstanding that by reason of age, insanity, drunkenness, or otherwise, such person was legally incapable of forming a criminal intent.

(e) No award of compensation shall be made until a subrogation agreement is executed by the claimant to the effect that the criminal injuries compensation fund will be reimbursed to the full amount expended by the fund less an award for attorney's fees should the claimant recover damages in a civil action for that injury or death. No part of the recovery due the criminal injuries compensation fund shall be diminished by any collection fees or for any other reason whatsoever.

(f) An award may be made under this section whether or not any person is prosecuted or convicted or acquitted, except as required by § 29-13-111, of any offense arising out of such act, or if such act is the subject of any other legal action. Furthermore, the apprehension of an offender is not a condition of award. However, no award shall be made unless the claimant fully cooperates with the police and district attorney general in any prosecution of the offender, which prosecution occurs either before or after the payment of such compensation. Awards may be amended under § 29-13-108(j) in furtherance of this policy.



§ 29-13-110 - Medical reports.

(a) In the filing of a claim, the claimant shall provide sufficient medical reports from physicians, surgeons, hospitals and other health care facilities to fully describe the injury suffered, the treatments rendered and the percentage of disability incurred, if disability benefits are requested by the claimant. At the time of final adjudication of the claim, medical reports submitted by the claimant may be returned to the claimant.

(b) If an examination of the victim and a report thereon, or a report on the cause of death of the victim, would be of material aid, a duly qualified impartial physician may be appointed to make such an examination or report, with due regard to the religious tenets of the claimant.



§ 29-13-111 - Manner of payment -- Exemption from execution or attachment.

(a) Upon acceptance of a settlement offer by a claimant or receipt of an order by the commission, the division shall, without further authorization, and subject to available funds, pay the claimant the amount, and in the manner determined appropriate. Such payment shall be made from the fund as set forth in § 29-13-116.

(b) All payments shall be made in a lump sum, except for those claims involving death or protracted disability, for which periodic payment of compensation may be awarded for the loss of earnings or support.

(c) If the claimant is a minor, or is incompetent, payment shall be ordered to a relative or legal guardian. In such situations, the payee shall submit a plan for the disbursement of all funds for the benefit of the claimant as will best promote the interest of the claimant. Such plan shall be submitted at the time a claim for compensation is filed. Thereafter, should the payee choose to alter or amend the terms of the plan, the payee shall file a petition with the division setting out the nature of the proposed amendment or alteration and the reasons therefor. If the division determines that the requested amendment or alteration is in the best interest of the claimant, the division is authorized to approve such amendment or alteration. If the division is unable to make such a determination, the petition shall be submitted to the commission for its consideration. In the event the payee attempts to alter or amend the terms of the plan without filing such petition, the payee is liable for all amounts expended contrary to the provisions of the approved plan. Notwithstanding the foregoing, the division or the commission has the discretion to turn over compensation awarded to a minor to the juvenile court pursuant to part 3 of this chapter, to be placed in an interest-bearing account for the benefit of the minor.

(d) (1) Notwithstanding any provision of this part to the contrary, if the claimant has outstanding health care, funeral or burial expenses resulting from the injury or death which was the basis of the claim and if any compensation remains after making provision for the payment of all other eligible losses and expenses to the claimant, the division or commission may, in their discretion, make the remaining compensation payable to the health care or funeral provider.

(2) Where multiple health care or funeral providers exist and the remaining compensation is inadequate to pay the entire indebtedness, the division or commission may divide the remaining compensation equally among the providers or, in the division or commission's discretion, apportion the remaining compensation among the providers in accordance with the claimant's instructions.

(3) Nothing in this subsection (d) shall be construed to increase the maximum amount that may otherwise be awarded under § 29-13-107(7).

(e) (1) Except as provided in subdivisions (e)(2) and (3), no award pursuant to this chapter shall be subject to execution or attachment other than for expenses resulting from the injury or death which is the basis of the claim.

(2) If any claimant is entitled to direct compensation pursuant to this chapter and is in arrears with regard to child support payments, the department of human services shall, without further order by the court, attach a lien to any award of compensation such child support obligor receives from the criminal injuries compensation funds in order to satisfy such arrearage; however, a lien shall not apply to awards made by the division directly to service providers pursuant to subsection (d). The division shall periodically notify the department of human services of claims that have been filed. Upon notice from the division, it shall be the department of human services' responsibility to then notify the division of a lien attaching to a claim for payment of child support arrearage. This subsection (e) shall be effective for decisions made on or after July 1, 2012.

(3) If any minor claimant is entitled to direct compensation pursuant to this chapter and a trust fund has been established for the minor claimant in accordance with part 3 of this chapter, the juvenile court clerk may, without further order of the court, withhold any funds within the trust for the purpose of paying court costs, fines, fees, or restitutions resulting from the minor beneficiary's actions pending in juvenile court.



§ 29-13-112 - Attorney's fees.

(a) (1) In addition to the amount of compensation awarded under this chapter, reasonable attorney's fees shall be determined and allowed to the attorney representing the claimant; provided, that no attorney's fees shall exceed the lesser of the following:

(A) Fifteen percent (15%) of the first two thousand five hundred dollars ($2,500) of compensation awarded, plus ten percent (10%) of any compensation awarded over two thousand five hundred dollars ($2,500); or

(B) Three hundred seventy-five dollars ($375) for claims resulting from the death of the victim or five hundred dollars ($500) for all other claims.

(2) Notwithstanding subdivision (a)(1), an attorney who is aggrieved by the amount of attorney's fees allowed may petition the commission for a review thereof. In determining whether to grant the petition for review, the commission shall take into account the complexity of the claim, the amount of time the attorney spent in representing the claimant, and such other matters as the commission deems appropriate. The petition must be filed within thirty (30) days of the date of the settlement notice, or if the claim was heard by the commission, within thirty (30) days of the date of the commission's order. The petition shall set forth with specificity the reasons the commission should grant the review. If the commission grants the petition, the commission may increase the amount of attorney's fees allowed.

(3) Provided, that in no case may the total fees granted under subdivisions (a)(1) and (2) exceed a maximum of seven hundred fifty dollars ($750).

(b) (1) There shall be no compensation to an attorney whose fees are paid for under any federally funded legal services program, or any such program funded by the state.

(2) However, compensation shall be determined and allowed in accordance with subsection (a) to an attorney employed in a privately or publicly funded nonprofit public interest law firm or corporation if the following conditions are met:

(A) The attorney filed the claim on behalf of the claimant as part of the attorney's ongoing representation of the claimant in a civil action arising from the injury or death which was the basis of the claim; and

(B) Neither the attorney, the law firm nor the corporation received, or is entitled to receive, compensation for filing the claim on behalf of the claimant under any federal or state statute or rule.

(c) It is unlawful for any attorney to ask for, contract for or receive any larger sum than the amount so allowed under this section.



§ 29-13-113 - Subrogation.

(a) Whenever any person is convicted of an offense and an order for the payment of compensation is or has been made under this chapter for a personal injury or death resulting from the act constituting such offense, the state of Tennessee may institute an action against such person for the recovery of the whole or any specified part of the compensation in the circuit courts of the state of Tennessee in any county, in a state, or in a federal court of any other state or district in which such person resides.

(b) An order for the payment of compensation under this chapter shall not affect the right of any person to recover damages from any other person by a civil action for the injury or death.

(c) As a condition for the receipt of a criminal injuries compensation award, the recipient of an award shall agree, by such form as the board of claims may direct, to cooperate fully with appropriate officials of the state should the state proceed to institute an action against the criminal offender to recover the whole or any specified part of the compensation awarded.

(d) Should any person receiving an award for criminal injuries compensation choose to exercise such person's right to recover damages in civil court for injury or death, such person shall notify the district attorney general and the division of the institution of such a lawsuit by serving the district attorney general and the division through the United States mail with a copy of the complaint, all subsequent pleadings and a copy of the final judgment in order to give the state notice of the existence of such an action so that the state may pursue its subrogated interest.



§ 29-13-114 - Emergency award.

(a) If it appears to the claims commission, prior to any hearing on a claim, that:

(1) Such claim is one with respect to which an award will probably be made; and

(2) Undue hardship will result to the claimant if immediate payment is not made;

the claims commission may make an emergency award to the claimant pending a final decision in the case.

(b) The amount of such emergency award shall not exceed five hundred dollars ($500).

(c) The amount of such emergency award shall be deducted from any final award made to the claimant. The excess of the amount of such emergency award over the final award, or the full amount of the emergency award if no final award is made, shall be repaid by the claimant to the state.

(d) No emergency award shall be made pursuant to this section unless the board of claims certifies that there is sufficient money in the fund to pay all awards that have been made pursuant to this chapter.



§ 29-13-115 - Penalty.

Any person who asserts a false claim under this chapter, knowing such claim to be false, commits a Class C misdemeanor, and, upon conviction thereof, shall forfeit any benefit received and shall reimburse and repay the state for payments received or paid on such person's behalf pursuant to any of the provisions of this chapter.



§ 29-13-116 - Use of state and federal funds -- Expenses -- Grants.

(a) Funds available from the criminal injuries compensation fund, created under § 40-24-107, shall be expended to effectuate this chapter, including all expenses to administer this chapter.

(b) Use of available federal funds shall be specifically permitted to fund this program. In the event federal funds are made available to the state, the division of claims administration is hereby authorized to comply with any additional requirements imposed by the federal government so long as compliance with such provisions is not prohibited by, or contrary to, this chapter.

(c) The treasurer is authorized to award an annual grant to the district attorneys general conference for domestic violence and drug enforcement program operations in an amount not to exceed that specified in the general appropriations act each fiscal year. The treasurer is also authorized to provide an annual sponsorship for a remembrance event for homicide victims in an amount not to exceed eight hundred fifty dollars ($850).

(d) In the event that the moneys in the criminal injuries compensation fund are inadequate to support subsections (a)-(c), there is hereby appropriated a sum sufficient to support those expenditures.



§ 29-13-117 - Statistical reports.

The state treasurer shall include in the annual report of the state treasurer, such financial, statistical or other relevant information to accurately report the financial condition of the criminal injuries compensation fund and the operation of this chapter.



§ 29-13-118 - Forensic medical examinations in sexual assault cases.

(a) For purposes of this section, unless the context otherwise requires, "forensic medical examination" means an examination provided to a victim of a sexually-oriented crime by any health care provider who gathers evidence of a sexual assault in a manner suitable for use in a court of law.

(b) (1) A victim of a sexually-oriented crime, defined as a violation of §§ 39-13-502 - 39-13-506, 39-13-522, 39-13-527, 39-13-531, and 39-13-532, shall be entitled to forensic medical examinations without charge to the victim. No bill for the examination shall be submitted to the victim, nor shall the medical facility hold the victim responsible for payment. All claims for forensic medical examinations are eligible for payment from the criminal injuries compensation fund, created under § 40-24-107.

(2) Notwithstanding any provision of this part to the contrary, the victims shall not be required to report the incident to law enforcement officers or to cooperate in the prosecution of the crime in order to be eligible for payment of forensic medical examinations.

(c) A claim for compensation under this section shall be filed no later than one (1) year after the date of the examination by the health care provider that performed the examination, including a hospital, physician, SANE program, Child Advocacy Center, or other medical facility. The claim shall be filed with the division, in person or by mail. The division is authorized to prescribe and distribute forms for the filing of claims for compensation. The claim shall set forth the name and address of the victim, and any other information required by the division in order to satisfy federal regulations issued under the Victims of Crime Act of 1984, compiled generally in 42 U.S.C. § 10601 et seq. The claim shall be accompanied by an itemized copy of the bill from the health care provider that conducted the examination. The bill shall, at a minimum, set forth the name of the victim, the date the examination was performed, the amount of the bill, the amount of any payments made on the bill, and the name and address of the health care provider that performed the examination.

(d) The amount of compensation that may be awarded under this section shall not exceed seven hundred fifty dollars ($750), and shall constitute full compensation to the health care provider that provided the service. No provider receiving compensation pursuant to this section shall bill the victim for any additional cost related to the forensic medical examination. The compensation shall be made pursuant to this subsection (d) no later than ninety (90) days after receiving the documentation required under subsection (c).

(e) Payment to a health care provider under this section does not prohibit the victim from receiving other payments for which the victim may be eligible under this part or any other law.



§ 29-13-119 - Claims by passengers in motor vehicles or watercraft.

(a) Claims for compensation brought under § 29-13-104(1)(B) shall be barred if the victim knew or reasonably should have known that the operator of the motor vehicle or watercraft was legally intoxicated or under the influence of a drug of abuse or both as proscribed by title 55. For purposes of this section, "a drug of abuse" shall mean any intoxicant, marijuana, narcotic drug, or drug that produces stimulating effects on the central nervous system.

(b) For purposes of this section and § 29-13-104(1)(B), a rebuttable presumption shall exist that the victim knew or reasonably should have known that the driver was legally intoxicated or under the influence of a drug of abuse or both as proscribed by title 55. The fact that the victim was under the influence of alcohol, a drug of abuse, or both shall not mitigate, excuse or justify the victim's failure to have reasonably known that the operator of the vehicle was under the influence of alcohol, a drug of abuse or both.

(c) The rebuttable presumption provisions shall not apply if on the date of the offense the victim was under fourteen (14) years of age, or was at least fourteen (14) years of age but less than eighteen (18) years of age and was riding with a parent, guardian or other person exercising parental control over the victim.






Part 3 - Trust Fund for Awards to Minors

§ 29-13-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commission" means the Tennessee claims commission created pursuant to § 9-8-301;

(2) "Criminal injuries compensation award" means the compensation awarded pursuant to part 1 of this chapter;

(3) "Division" means the division of claims administration created pursuant to § 9-8-401;

(4) "Guardian ad litem" means a responsible adult appointed by the juvenile court to protect the rights and interests of the minor;

(5) "Juvenile court" means the court having juvenile court jurisdiction in the county where the minor resides; and

(6) "Minor" means any person who has not attained eighteen (18) years of age and who has not been otherwise emancipated.



§ 29-13-302 - Establishment of trust.

The commission or the division may, in such manner as it deems appropriate, turn over criminal injury compensation awards made to a minor to the juvenile court clerk to be placed in an interest-bearing account for the benefit of the minor. The award shall be accompanied with a petition and order directing the clerk to set up a fund for the minor.



§ 29-13-303 - Basis for encroachment of funds.

Encroachment on the funds shall be allowed for any injury related expenses specifically contemplated by the commission or the division in granting the compensation award. Encroachment on the funds may also be allowed for unusual medical expenses, including, but not limited to, eyeglasses or braces, or for unusual educational opportunities, such as school field trips, or, with good cause shown, other need of the minor, provided such need is not for normal living expenses. Encroachment on the funds shall not be allowed if the minor is legally entitled to receive payment for such expenses from any other public or private source including, but not limited to, insurance, TennCare or medicaid.



§ 29-13-304 - Procedure for encroachment.

(a) In order to obtain encroachment on the funds, a motion must be filed with the juvenile court by the custodian or other appropriate individuals.

(b) The motion shall state the minor's name, the amount of money being currently held in the clerk's office for the benefit of the minor, the particular need or expense for which disbursement is sought, and the amount sought.

(c) At the hearing, the custodian or other appropriate individual petitioning the court to encroach shall be placed under oath and shall testify as to the minor's need.

(d) In the event the court grants the motion, an order shall be filled out stating the date, the amount of the disbursement, and to whom the check or checks are to be made payable.

(e) In the event that the check is to be made payable to a health care provider or to the school or other appropriate person, the clerk's office shall be charged with the responsibility of obtaining the address of the health care provider, the school or other appropriate person or agency and forwarding the check directly to them.

(f) In the event the sum is made payable to the custodian or other appropriate individual, that person shall be responsible for making an accounting to the court thirty (30) days from the date of the hearing as to how the money was spent. In these situations, the court shall direct a probation officer to monitor the file and issue a show cause hearing in the event the custodian or other appropriate individual does not make the accounting to the court in the time prescribed by the court.

(g) In unusual circumstances, a guardian ad litem may be appointed to determine whether or not disbursing the funds is in the best interest of the minor.



§ 29-13-305 - Forms.

The clerk's office shall provide forms which may be necessary to seek an encroachment order under this part. These forms shall be limited to use in causes filed under this part and they shall be made available to all who request assistance in filing a petition. The petitioner is not limited to the use of these forms and may present to the court any legally sufficient petition in whatever form. The office of the clerk shall also assist a person who is not represented by counsel by filling in the name of the court on the petition, by indicating where the petitioner's name shall be filled in, by reading through the petition form with the petitioner, and by rendering any other such assistance as is necessary for the filing of the petition.



§ 29-13-306 - Clerk's fee.

To defray the expenses of administering a criminal injury compensation award under this part, the juvenile court clerk shall be entitled to receive a flat fee not to exceed five percent (5%) of the total amount tendered into the court. The fee shall be deducted by the clerk from the compensation award.



§ 29-13-307 - Residence change.

(a) If the minor becomes a resident of another county in this state or becomes a resident of another state, the court may request the juvenile court of the county of the state in which the child has become a resident to accept jurisdiction of the trust and to continue the terms of the trust as set forth herein.

(b) Upon receipt and filing of an acceptance, the court shall transfer the funds and interest income of the trust to the accepting court. It shall also provide that court with certified copies of the petition and order setting up the trust, motions and orders to encroach, and any other information it considers of assistance to the accepting court in administering the trust.

(c) Upon compliance with subsection (b), the jurisdiction of the transferring court over the trust is terminated.



§ 29-13-308 - Termination of trust.

Upon attaining eighteen (18) years of age, the minor may terminate the trust by submitting a written request therefor with the court clerk. The court clerk shall deliver to the minor all funds and interest income remaining in the trust less any outstanding fees, court costs, fines, or restitutions resulting from the minor beneficiary's actions pending in juvenile court within sixty (60) calendar days from the date of the request.



§ 29-13-309 - Denial of petition to establish trust -- Transfer of fund to juvenile court.

The juvenile court may deny a petition to establish a trust for the benefit of a minor as provided in this part; provided, that the court issues an order to that effect within fourteen (14) business days after receipt of the petition. The juvenile court clerk shall return the award to the division accompanied with the order. Upon receipt of the order, the division shall turn the award over to the clerk of the court having probate jurisdiction in the county where the minor resides. The award shall be accompanied with a petition and order directing the clerk to set up a fund for the minor as provided herein. The court shall accept jurisdiction of the trust and shall have all of the rights, duties and obligations as a juvenile court is required or authorized to perform under this part.






Part 4 - Victims' Compensation from the Proceeds of Crime

§ 29-13-401 - Short title.

This part shall be known and may be cited as the "Victim Compensation from the Proceeds of the Crime Act of 1994."



§ 29-13-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Attorney general and reporter" means the Tennessee attorney general and reporter;

(2) "Crime" means an offense under the laws of this state resulting in a specific physical, mental, or pecuniary injury, or death, to another person, and includes multiple crimes committed by a defendant;

(3) "Defendant" means a person who:

(A) Is convicted of a crime in this state;

(B) Is judged not guilty by reason of insanity;

(C) Pleads nolo contendere to a specific criminal charge; or

(D) Has been formally charged with a crime but is still awaiting trial; and

(4) "Victim" means:

(A) A person, not an accomplice of the defendant, who suffers a specific physical, mental, or pecuniary injury as a direct result of a crime; or

(B) The estate of a person who dies as a direct result of a crime.



§ 29-13-403 - Defendant's income -- Collection -- Deposit.

(a) (1) The attorney general and reporter shall collect all income, from whatever source derived, which is owing to the defendant, or representative or assignee of the defendant, after the date of the crime.

(2) If the district attorney general of the district in which a defendant's conviction occurred, or any district attorney general, has or becomes aware of any information concerning income that is in such defendant's possession or is owing to such defendant, it shall be the duty of such district attorney general to notify the attorney general and reporter of such information.

(3) Any such district attorney general who has or becomes aware of information concerning a defendant's income as described in subdivision (a)(2) shall also assist and work with the attorney general and reporter in locating and collecting such income.

(b) The attorney general and reporter shall deposit the moneys collected in an interest-bearing escrow account in the name of the defendant. The moneys shall be payable to the victim or victims of the crime committed by the defendant. The moneys shall only be payable if the victim, or legal representative of the victim's estate, brings a civil action in a court of competent jurisdiction for money damages against the defendant within three (3) years from the date of the crime, subject to § 29-13-404.



§ 29-13-404 - Limitations period.

Notwithstanding any inconsistent law with respect to survival of civil actions, the three-year period for filing a civil action as provided by § 29-13-403(b) does not begin to run until:

(1) All moneys owing to the defendant under the terms of the contract have been paid to the attorney general and reporter; and

(2) An escrow account has been established for the benefit of the defendant's victims.



§ 29-13-405 - Notice to victims.

After establishing an escrow account, the attorney general and reporter shall notify victims of the existence of the account in the following manner:

(1) By direct notification, if direct notice to a victim is possible and not unreasonable under the circumstances, as frequently as provided by subdivision (2), that moneys are available to satisfy a civil judgment pursuant to this part; and

(2) If direct notice is not possible, by publication of a legal notice in a newspaper in the county in which the crime was committed and in counties contiguous to that county. The notice shall advise the victim that escrow moneys are available to satisfy a money judgment pursuant to this part. The notice shall be published once every three (3) months for three (3) years after the date the escrow account is established. The attorney general and reporter may provide for additional notice as deemed necessary.



§ 29-13-406 - Apportionment of funds among victims.

(a) If more than one (1) victim may claim funds from an escrow account, no victim may be compensated until all claims against the defendant have been adjudicated.

(b) If more than one (1) victim recovers a judgment for money damages, and funds from the escrow account are insufficient to satisfy fully all judgments, money shall be apportioned to each victim on a prorated basis.



§ 29-13-407 - Return of funds to defendant.

(a) The attorney general and reporter immediately shall pay over to the defendant all of the funds in the escrow account:

(1) Upon a showing by the defendant, or representative of the defendant, that three (3) years have elapsed from the date the escrow account has been established, and no civil actions are pending against the defendant; or

(2) Upon disposition of the criminal charges favorable to the defendant.

(b) If the defendant fails to make a showing under subdivision (a)(1) to the attorney general and reporter that the limitations period has expired, within six (6) months after the expiration of the period, the attorney general and reporter shall turn over all moneys in the escrow account to the criminal injuries compensation fund of this state.



§ 29-13-408 - Use of funds for legal representation.

Upon a showing by the defendant to the attorney general and reporter or the court in which the defendant's case on appeal is pending, that legal representation would not be otherwise affordable, the defendant shall be entitled to use funds from the escrow account to obtain legal representation at any stage of the criminal proceedings, including the appeals process. The defendant's use of such funds shall not exceed twenty percent (20%) of the total amount of the funds paid into the escrow account.



§ 29-13-409 - Failure by defendant to establish claim for return of funds.

Upon a showing by the defendant that three (3) years have passed since the date the escrow account was established, and that all civil judgments against the defendant have been satisfied, all remaining funds from the escrow account shall be paid to the defendant. If the defendant fails to make such a showing within six (6) months after the expiration of the limitation period, the attorney general and reporter shall turn over the remaining moneys in the escrow account to the criminal injuries compensation fund established by § 29-13-101.



§ 29-13-410 - Violation of part -- Penalty.

An entity violating this part commits a Class A misdemeanor. If an entity contracts and makes payment to a defendant in violation of this part, the entity is liable to a victim of crime for three (3) times the amount that victim would be entitled to receive, plus the costs of collection including attorney's fees.



§ 29-13-411 - Acts in derogation of part.

Any action taken by the defendant, whether by way of execution of a power of attorney, creation of corporate identity or otherwise, to defeat the purpose of this part is void as against the public policy of the state.









Chapter 14 - Declaratory Judgments

§ 29-14-101 - Definition of person.

"Person," wherever used in this chapter, is construed to mean any person, partnership, joint stock company, trust, unincorporated association, or society, or municipal or other corporation of any character whatsoever.



§ 29-14-102 - General power of courts.

(a) Courts of record within their respective jurisdictions have the power to declare rights, status, and other legal relations whether or not further relief is or could be claimed.

(b) No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for.

(c) The declaration may be either affirmative or negative in form and effect; and such declaration shall have the force and effect of a final judgment or decree.



§ 29-14-103 - Construction of statutes and written instruments.

Any person interested under a deed, will, written contract, or other writings constituting a contract, or whose rights, status, or other legal relations are affected by a statute, municipal ordinance, contract, or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status or other legal relations thereunder.



§ 29-14-104 - Construction of contract before or after breach.

A contract may be construed either before or after there has been a breach thereof.



§ 29-14-105 - Fiduciary powers and duties.

Any person interested as or through an executor, administrator, trustee, guardian, conservator or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust, or of the estate of a decedent, an infant, person adjudicated incompetent, or insolvent may have a declaration of rights or legal relations in respect thereto to:

(1) Ascertain any class of creditors, devisees, legatees, heirs, next of kin, or others;

(2) Direct the executors, administrators, or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(3) Determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.



§ 29-14-106 - Enumeration of powers not a restriction.

The enumeration in §§ 29-14-103 -- 29-14-105 does not limit or restrict the exercise of the general powers conferred in § 29-14-102, in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.



§ 29-14-107 - Parties to proceedings.

(a) When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceedings.

(b) In any proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party, and shall be entitled to be heard, and if the statute, ordinance, or franchise is of statewide effect and is alleged to be unconstitutional, the attorney general and reporter shall also be served with a copy of the proceeding and be entitled to be heard.



§ 29-14-108 - Issues of fact.

When a proceeding under this chapter involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.



§ 29-14-109 - Refusal to render judgment.

The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceedings.



§ 29-14-110 - Additional relief.

(a) Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper.

(b) The application therefor shall be by petition to a court having jurisdiction to grant the relief.

(c) If the application be deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree, to show cause why further relief should not be granted forthwith.



§ 29-14-111 - Costs.

In any proceeding under this chapter, the court may make such award of cost as may seem equitable and just.



§ 29-14-112 - Review.

All orders, judgments, and decrees under this chapter may be reviewed as other orders, judgments, and decrees.



§ 29-14-113 - Liberal construction.

This chapter is declared to be remedial; its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations; and is to be liberally construed and administered.






Chapter 15 - Ejectment

§ 29-15-101 - Alternative actions.

Where the action is to recover real property, ejectment, or forcible or unlawful entry or detainer may be brought.



§ 29-15-102 - Right to ejectment.

Any person having a valid subsisting legal interest in real property, and a right to the immediate possession thereof, may recover the same by an action of ejectment.



§ 29-15-103 - Parties defendant.

(a) The action is brought against the actual occupant, if any, and, if no such occupant, then against any person claiming an interest therein, or exercising acts of ownership at the commencement of the suit.

(b) When the suit is against a tenant by a party claiming adversely to the title of the tenant's landlord, the landlord may appear and be made a defendant with, or in the place of, the tenant.



§ 29-15-104 - Contents of declaration.

It is sufficient for the plaintiff to allege in plaintiff's declaration that plaintiff was possessed of the premises sued for at the time specified, which should be after plaintiff's title accrued, and, being so possessed thereof, the defendant afterwards, on a day stated, entered thereon, and unlawfully withholds the same, to the plaintiff's damage, naming the sum. The plaintiff's declaration shall specify the quantity of plaintiff's estate and the extent of plaintiff's interest, according to the truth, and describe the premises, with convenient certainty, by metes and bounds, or other appropriate description.



§ 29-15-105 - Joinder of counts and parties.

(a) The declaration may contain several counts, and several parties may be named as plaintiffs, jointly in one (1) count and separately in others, but not without the consent of the party in person, or by a duly authorized agent, unless the party in person be tenant in common with the party commencing the suit.

(b) If the name of a person be used as a plaintiff contrary to this provision, the suit shall be dismissed at the cost of the plaintiff, on motion of the defendant and the proof of want of authority.



§ 29-15-106 - Death of parties.

(a) The death of either party does not abate the action, but it may be revived in favor of the heirs or devisees of the plaintiff, and against the heirs and terre-tenants of the defendant.

(b) If the heirs are nonresident, the court may order publication to be made for them, as in the case of other nonresident defendants; and, if they fail to appear and defend, judgment by default may be taken, subject to the rules and regulations of this Code touching judgments against nonresident defendants.

(c) If any of the heirs of a deceased defendant are infants, either resident or nonresident, without regular guardian in this state, the court may appoint a guardian ad litem for such infants after suit has been revived against them by service of process or publication, as aforementioned. Should such nonresident heirs appear, the court may, at any time before the trial, upon satisfactory ground shown, change the guardians, and appoint others to defend in behalf of such defendants.



§ 29-15-107 - Facts to be proved.

(a) Upon the trial, the plaintiff need not prove an actual entry on or possession of the premises demanded, or receipt of any profits thereof, nor any lease, entry, or ouster, except as herein provided, but it is sufficient for plaintiff to show a right to the possession of the premises at the commencement of the suit.

(b) If the action be brought by one (1) or more tenants in common, copartners, or joint owners, against their cotenants, the plaintiff shall prove actual ouster or some other act by the defendant amounting to a denial of the plaintiff's right as cotenant.



§ 29-15-108 - Title bonds as evidence.

On trials of actions of ejectment between vendor and vendee, title bonds, properly proved and registered, may be read in evidence, and shall have the same force and effect as a deed between the same parties.



§ 29-15-109 - Parties involved in verdict.

When there are more defendants than one (1), the jury may find the defendants jointly or severally guilty of detaining all or any distinct parcels of the premises, and plaintiff may have judgment against any or all defendants, according to the facts of the case. The verdict may be for plaintiffs, or such of them as appear to have right to the possession of the premises, or any part thereof, and against such of the defendants as were in possession thereof or claimed title thereto at the commencement of the action.



§ 29-15-110 - Land described in verdict.

(a) The plaintiff may recover any specific part or share of the premises embraced in the declaration, though less than plaintiff claims.

(b) The verdict may specify the extent and quality of the plaintiff's estate, and the premises to which plaintiff is entitled, with reasonable certainty, by metes and bounds, or other sufficient description, according to the facts as proved.



§ 29-15-111 - Expiration of plaintiff's right.

If the right of the plaintiff expire after the commencement of the suit and before trial, the verdict shall be according to the facts, and judgment shall be entered for damages for the withholding of the premises by the defendant; and as to the premises, the judgment shall be that the defendant go hence without delay.



§ 29-15-112 - General verdict for plaintiff.

A general verdict in favor of the plaintiff, without such specifications, entitles the plaintiff to the quantity of interest, or estate, and the premises, as set forth and described in the declaration.



§ 29-15-113 - Judgment conforming to verdict or declaration.

The judgment for the plaintiff is that plaintiff recover the possession of the premises according to the verdict, or, if by default or on demurrer, according to the description in the declaration.



§ 29-15-114 - Writ of possession.

The judgment is executed by a writ of possession, issued to the sheriff, and directing the sheriff to put the plaintiff in possession of the premises.



§ 29-15-120 - Conclusiveness of judgment.

Any such judgment is conclusive upon the party against whom it is recovered, not under disability at the time of the recovery, and all persons claiming under the party by title accruing after the commencement of the action.



§ 29-15-121 - Mesne profits -- Improvements.

This chapter does not deprive the plaintiff of a right to an action for mesne profits after verdict and judgment in plaintiff's favor, or the defendant of the right to file a bill in equity for the value of defendant's improvements, but those rights are subject to the general provisions of this Code regulating actions.



§ 29-15-122 - Tenant's liability for rents.

A tenant in possession in good faith, under a lease or license from another, is not liable beyond the rent in arrear at the time of suit brought for the recovery of the land, and that which may afterwards accrue during the continuance of the tenant's possession.



§ 29-15-123 - Improvements setoff.

Persons holding possession in good faith, under color of title, are entitled to have the value of their permanent improvements setoff against the rents and profits which the plaintiff may recover.



§ 29-15-124 - Disposition of contents on execution.

(a) In executing a writ of possession after judgment in an action of ejectment, the option of having personal property removed to a local warehouse for storage or having it removed from the property as has been the procedure of sheriffs prior to March 28, 1976 shall be with the person being ejected.

(b) All storage fees and transportation costs incurred are to be paid by the owner of the stored property.



§ 29-15-125 - Rebuttable presumption of legal title.

In order to establish a rebuttable presumption of legal title to real property for the purpose of bringing an action of ejectment, it shall be sufficient for a person claiming legal title to establish the chain of title to the property for the preceding fifty (50) years in any instance where the property title records of the county have been destroyed so as to make it impossible to trace the title of the property to the earliest sale or grant.






Chapter 16 - Eminent Domain

Part 1 - General Provisions

§ 29-16-101 - Power for internal improvements.

Any person or corporation authorized by law to construct any railroad, turnpike, canal, toll bridge, road, causeway, or other work of internal improvement to which the like privilege is conceded, may take the real estate of individuals, not exceeding the amount prescribed by law, or by the charter under which the person or corporation acts, in the manner and upon the terms herein provided.



§ 29-16-102 - Incorporation of chapter into other laws.

(a) This chapter shall be deemed, unless expressly stated to the contrary, and without incorporation or reference, to be a part of every section, or legislative act, present or future, which grants the power of such condemnation.

(b) The making of compensation for such a taking, as therein set forth, shall also be so implied.



§ 29-16-103 - Property of corporations.

The operation of this chapter is extended so that the same shall apply to and include the condemnation and taking of property, privileges, rights, or easements of private corporations for public purposes or internal improvements.



§ 29-16-104 - Petition.

The person seeking to appropriate such land shall file a petition in the circuit court of the county in which the land lies, setting forth, in substance:

(1) The parcel of land or rights therein or incident thereto a portion of which is wanted, and the extent wanted;

(2) The name of the owner of such land or rights, or, if unknown, stating the fact;

(3) The object for which the land, etc., is wanted; and

(4) A prayer that a suitable portion of land or rights may be decreed to the petitioner, and set apart by metes and bounds, or other proper mode.



§ 29-16-105 - Notice of petition.

(a) Notice of this petition, together with a copy thereof, shall be given to the owner of the land or rights, or, if a nonresident of the county, to the landownder's agent, at least five (5) days before its presentation.

(b) If the owner is a nonresident of the state or unknown, notice shall be given by publication, as provided in this Code in similar cases in chancery.



§ 29-16-106 - Parties defendant.

All parties having any interest in any way in such land or rights may be made defendants, and the proceedings shall only cover and affect the interest of those who are actually made parties, unborn remaindermen being, however, bound by proceedings to which all living persons in interest are parties.



§ 29-16-108 - Constitution of jury.

The jury will consist of five (5) persons, unless the parties agree upon a different number, and either party may challenge, for cause or peremptorily, as in other civil cases.



§ 29-16-109 - Qualifications of jurors.

The jurors shall not be interested in the same or a similar question, and shall possess the qualifications of other jurors, and may be nominated by the court, selected by consent of parties, or summoned by the sheriff.



§ 29-16-110 - Substitution of jurors.

If named by the court, and the persons named are unable to attend when summoned, the place of such persons shall be supplied by the sheriff.



§ 29-16-111 - Notice of inquest.

The sheriff shall give the parties or their agents, if residents of the county, three (3) days' notice of the time and place of taking the inquest, unless the time has been fixed by the order of court.



§ 29-16-112 - Swearing of jury.

The jury, before proceeding to act, shall be sworn by the sheriff, fairly and impartially, without favor or affection, to lay off, by metes and bounds, the land required for the proposed improvement, and to inquire and assess the damages.



§ 29-16-113 - Investigation by jury.

(a) The jury will then proceed to examine the ground, and may hear testimony, but no argument of counsel, and set apart, by metes and bounds, a sufficient quantity of land for the purposes intended, and assess the damages occasioned to the owner thereby.

(b) In condemning rights-of-way for telegraph and telephone companies, or riparian rights, the juries shall not be required to lay off the property, privileges, rights, or easements included in the petition, or sought to be condemned, by metes and bounds; and, in such cases, it shall be discretionary with such juries whether they will view the premises or not.



§ 29-16-115 - Return of jury's report.

The report of the jury shall be reduced to writing, signed by a majority of the jurors, delivered to the sheriff, and by the sheriff returned into court.



§ 29-16-116 - Confirmation of report.

If no objection is made to the report, it is confirmed by the court, and the land decreed to the petitioner, upon payment to the defendants, or to the clerk for their use, of the damages assessed, with costs.



§ 29-16-117 - Setting aside report.

Either party may object to the report of the jury, and the same may, on good cause shown, be set aside, and a new writ of inquiry awarded.



§ 29-16-118 - Appeal.

(a) Either party may also appeal from the finding of the jury, and, on giving security for the costs, have a trial anew, before a jury in the usual way.

(b) In all cases where the right to condemn is not contested and the sole question before the jury is that of damages the property owner shall be entitled to open and close the argument before the court and jury.

(c) The time within which either party may appeal from the finding of the jury of view shall be forty-five (45) days from the date of the entry of the court's order confirming the report of the jury of view.



§ 29-16-119 - Costs on appeal.

If the verdict of the jury, upon the trial, affirms the finding of the jury of inquest, or is more unfavorable to the appellant than the finding of such jury, the costs shall be adjudged against such appellant; otherwise the court may award costs as in chancery cases.



§ 29-16-120 - Operations pending appeal.

The taking of an appeal does not suspend the operations of the petitioner on the land; provided such petitioner will give bond with good security, to be approved by the clerk, in double the amount of the assessment of the jury of inquest, payable to the defendants, and conditioned to abide by and perform the final judgment in the premises.



§ 29-16-121 - Preliminary surveys.

A person or company actually intending to make application for the privileges herein contemplated, and entering upon the land of another for the purpose of making the requisite examinations and surveys, and doing no unnecessary injury, is liable only for the actual damage done, and, if sued in such case, the plaintiff shall recover only as much costs as damages.



§ 29-16-122 - Prerequisites to occupation.

No person or company shall, however, enter upon such land for the purpose of actually occupying the right-of-way, until the damages assessed by the jury of inquest and the costs have been actually paid; or if an appeal has been taken, until the bond has been given to abide by the final judgment as provided in § 29-16-120.



§ 29-16-123 - Action initiated by owner.

(a) If, however, such person or company has actually taken possession of such land, occupying it for the purposes of internal improvement, the owner of such land may petition for a jury of inquest, in which case the same proceedings may be had, as near as may be, as hereinbefore provided; or the owner may sue for damages in the ordinary way, in which case the jury shall lay off the land by metes and bounds and assess the damages, as upon the trial of an appeal from the return of a jury of inquest.

(b) Additionally, the court rendering a judgment for the plaintiff in a proceeding brought under subsection (a), arising out of a cause of action identical to a cause of action that can be brought against the United States under 28 U.S.C. § 1346(a)(2) or § 1491, or the attorney general or chief legal officer of a political subdivision of the state effecting a settlement of any such proceeding, shall determine and award or allow to such plaintiff, as a part of such judgment or settlement such sum as will in the opinion of the court, or the attorney general or chief legal officer of a political subdivision of the state reimburse such plaintiff for reasonable costs, disbursements and expenses, including reasonable attorney, appraisal, and engineering fees, actually incurred because of such proceeding.



§ 29-16-124 - Limitation of owners' actions.

All actions that could be brought under § 29-16-123(a), regardless of the cause of action or remedy sought, including actions for trespass or nuisance, shall be commenced within twelve (12) months after the land has been actually taken possession of, and the work of the proposed internal improvement begun; saving, however, to unknown owners and nonresidents, twelve (12) months after actual knowledge of such occupation, not exceeding three (3) years, and saving to persons under the disabilities of infancy and unsoundness of mind, twelve (12) months after such disability is removed, but not exceeding ten (10) years.



§ 29-16-125 - Compensation of jurors -- Limitation on compulsive service.

(a) The courts having jurisdiction of eminent domain proceedings are hereby authorized and empowered to fix the per diem of jurors who serve as members of juries of view in an amount not exceeding ten dollars ($10.00) per day, and the courts shall have no power or authority to fix an additional amount of remuneration for such jurors.

(b) (1) Provisions of this section relating to compensation shall not repeal or apply to jurors in any county or counties wherein the per diem of jurors of view is fixed in an amount less than ten dollars ($10.00) per day by any private act or acts heretofore or hereafter passed.

(2) In counties of this state having a population of not less than two hundred thousand (200,000) according to the federal population census of 1960 or any subsequent federal population census, the amount shall not exceed one hundred dollars ($100) per day; provided, that by majority vote of the county legislative body occurring prior to January 1, 1998, such amount may be alternatively set at a level not to exceed twenty-five dollars ($25.00) per day.

(c) No person shall be compelled to serve as a member of a jury of view more often than once every two (2) years.



§ 29-16-126 - Hospitals -- Eminent domain powers.

(a) In any counties of this state having a population of not less than one hundred thousand (100,000) nor more than one hundred fifty thousand (150,000) according to the federal census of 1960 or any subsequent federal census, any hospital incorporated as a general welfare corporation under the laws of the state of Tennessee shall have the power of eminent domain and shall have the right and authority to condemn such lands, property, property rights, privileges and easements of others as may in the judgment of its board of directors, together with the concurrence of two thirds (2/3) of the members of the governing body of the municipality in which such hospital is located or in the event such hospital is located outside the boundaries of an incorporated municipality then together with the concurrence of two thirds (2/3) of the county legislative body of the county of location, be deemed necessary or proper for the purpose of providing buildings and other facilities, including any extension, enlargement or improvement for hospital purposes only.

(b) The land or property sought to be condemned must be adjacent and contiguous to the property upon which such hospital is presently located and not across any street.






Part 2 - Determination of Damages

§ 29-16-201 - Determining appraised value of property damaged by governmental entity.

Notwithstanding law to the contrary, in any case where a governmental entity accidentally or negligently causes substantial property damage, the appraised value recorded by the assessor of property for the year in which the damage occurred, divided by the state approved appraisal ratio for the county, shall be admissible into evidence as to the value of such property if such property owner:

(1) Had no prior notice or knowledge that such damages would occur; and

(2) Did not have a reasonably current appraisal preexisting the date of the property damage.



§ 29-16-202 - Writ of inquiry of damages.

(a) After the requisite notice has been given, if no sufficient cause to the contrary is shown, the court shall issue a writ of inquiry of damages to the sheriff, commanding the sheriff to summon a jury to inquire and assess the damages.

(b) By consent of parties, or on application of the plaintiff, unless objection is made by the defendant, the writ of inquiry may be issued by the clerk, as of course, after service of notice, on which the sheriff will summon the jury.



§ 29-16-203 - Elements of damages.

(a) (1) In estimating the damages, the jury shall give the value of the land or rights taken without deduction, but incidental benefits which may result to the owner by reason of the proposed improvement may be taken into consideration in estimating the incidental damages. Whenever any person, agency, or other entity acquires interest in any parcel of real property and such acquisition requires the removal of furniture, household belongings, fixtures, equipment, machinery, or stock in trade of any person in rightful possession, regardless of whether such person has a legal interest in such property, the reasonable expense of the removal shall be considered in assessing incidental damages. The reasonable expense of the removal of such chattels shall be construed as including the cost of any necessary disconnection, dismantling, or disassembling, the loading, and drayage to another location not more than fifty (50) miles distant, and the reassembling, reconnecting, and installing on such new location.

(2) When title to an entire tax parcel is condemned in fee, the total amount of damages for the condemnation of the parcel shall be not less than the last valuation used by the assessor of property just prior to the date of taking, less any decrease in value for any changes in the parcel occurring since the valuation was made, such as the removal or destruction of a building, flooding, waste, or removal of trees. The valuation may be introduced and admitted into evidence at the trial. In addition to condemnation proceedings under this chapter, this subdivision (a)(2) shall apply to condemnation proceedings under chapter 17 of this title or any other law.

(b) Notwithstanding any other law, if any person, agency, or other entity acquires any interest in real property pursuant to the execution of the power of eminent domain, the person shall acquire at least an equal interest in all buildings, structures, or other improvements located upon the real property so acquired and which the person requires to be removed from such real property or which the person determines will be adversely affected by the use to which such real property will be put.

(c) (1) For the purpose of determining the just compensation to be paid for any building, structure, or other improvement required to be acquired by subsection (b), such building, structure, or other improvement shall be deemed to be a part of the real property to be acquired, notwithstanding the right or obligation of a tenant, as against the owner of any other interest in the real property to remove such building, structure, or improvement at the expiration of his term, and the fair market value which such building, structure, or improvement contributes to the fair market value of the real property to be acquired, or the fair market value of such building, structure, or improvement for removal from the real property, whichever is the greater, shall be paid to the tenant therefor.

(2) Payment under this subsection (c) shall not result in duplication of any payments otherwise authorized by law. No such payment shall be made unless the owner of the land involved disclaims all interest in the improvements of the tenant. In consideration for any such payment, the tenant shall assign, transfer, and release to the acquiring party all the tenant's right, title, and interest in and to such improvements. Nothing in this subsection (c) shall be construed to deprive the tenant of any rights to reject payment under this subsection (c) and to obtain payment for such property interests in accordance with applicable law, other than this subsection (c).

(d) Any person, agency or other entity acquiring real property pursuant to the exercise of eminent domain shall as soon as practicable after the date of payment of the purchase price or the date of deposit into court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, whichever is earlier, reimburse the owner, to the extent that such acquiring party deems fair and reasonable for expenses the owner necessarily incurred for:

(1) Recording fees, transfer taxes, and similar expenses incidental to conveying such real property to the acquiring party;

(2) Penalty costs for repayment of any preexisting recorded mortgage entered into in good faith encumbering such real property; and

(3) The pro rata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the acquiring party, or the effective date of possession by the acquiring party, whichever is earlier.









Chapter 17 - Eminent Domain by Public Agencies

Part 1 - Power and Use of Eminent Domain -- General Provisions

§ 29-17-101 - Legislative intent.

It is the intent of the general assembly that the power of eminent domain shall be used sparingly, and that laws permitting the use of eminent domain shall be narrowly construed so as not to enlarge, by inference or inadvertently, the power of eminent domain.



§ 29-17-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Eminent domain" means the authority conferred upon the government, and those entities to whom the government delegates such authority, to condemn and take, in whole or in part, the private property of another, so long as the property is taken for a legitimate public use in accordance with the fifth and fourteenth amendments to the United States Constitution, the Constitution of Tennessee, Art. I, § 21, and chapter 863 of the Public Acts of 2006; and

(2) "Public use" shall not include either private use or benefit, or the indirect public benefits resulting from private economic development and private commercial enterprise, including increased tax revenue and increased employment opportunity, except as follows:

(A) The acquisition of any interest in land necessary for a road, highway, bridge, or other structure, facility, or project used for public transportation;

(B) The acquisition of any interest in land necessary to the function of a public or private utility, a governmental or quasi-governmental utility, a common carrier, or any entity authorized to exercise the power of eminent domain under title 65;

(C) The acquisition of property by a housing authority or community development agency to implement an urban renewal or redevelopment plan in a blighted area, as authorized by title 13, chapter 20, part 2 or title 13, chapter 21, part 2;

(D) Private use that is merely incidental to a public use, so long as no land is condemned or taken primarily for the purpose of conveying or permitting the incidental private use; or

(E) The acquisition of property by a county, city, or town for an industrial park, as authorized by title 13, chapter 16, part 2.



§ 29-17-103 - Preemption.

In event of a conflict between this part and any other statutes granting the authority to use the power of eminent domain by government entities, or those entities to whom the government delegates such authority, this part shall control and shall be construed to protect the private property rights of individuals and businesses, such that private property may only be condemned and taken for legitimate public use as defined in § 29-17-102.



§ 29-17-104 - Condemnation proceedings.

(a) Notwithstanding any law to the contrary, in any condemnation proceedings initiated in this state:

(1) Notice of the filing of a petition to institute condemnation proceedings shall be given to each respondent at least thirty (30) days prior to the taking of any additional steps in the case. If the respondent is unknown, is a nonresident of the state, or cannot be found, notice shall be given by publication, which shall be made in the same manner as provided by law for similar situations in chancery court; and

(2) (A) After the expiration of thirty (30) days from the date of the giving of notice, if the right to take has not been challenged in an answer, the condemner shall have the right to take possession of the property or property rights sought to be condemned; and

(B) If the right to take is challenged in an answer within thirty (30) days from the date of the giving of notice, the court shall promptly determine, as a matter of law, whether the condemner has the right to take the property or property rights sought to be condemned. If the court determines that the condemner has the right to take, the condemner shall thereupon have the right to take possession thereof.

(b) When a condemner has the right to take possession of property or property rights, if necessary, the court shall issue a writ of possession to the sheriff of the county to put the condemner in possession. The writ may be issued prior to a trial on the damages.



§ 29-17-105 - Deposit by the condemner.

If, pursuant to an applicable statute or order of the court, the condemner is required to deposit funds with the court in the amount the condemner deems to be the amount of damages to which the owner is entitled pursuant to the condemnation, and a respondent is not satisfied with the amount deposited by the condemner, or otherwise objects to the taking, then the respondent shall, on or before thirty (30) days from the date of notice of the filing of the petition, file an answer to the petition and a trial may thereafter be had before a petit jury, as other civil actions are tried. The deposit by the condemner shall not limit or fix the amount to be allowed under subsequent proceedings in the action.



§ 29-17-106 - Taxing of costs.

(a) Notwithstanding any law to the contrary, in any condemnation proceeding initiated in this state, the bill of costs prepared by the clerk shall be taxed against:

(1) The condemner, if:

(A) The amount of damages awarded at trial exceeds the amount assessed by the condemner and deposited with the clerk;

(B) The condemnation is abandoned by the condemner; or

(C) The final judgment is that the condemner cannot acquire the property or property rights by condemnation; or

(2) The respondents, if the amount of damages awarded at trial does not exceed the amount assessed by the condemner and deposited with the clerk.

(b) Notwithstanding any law to the contrary, in any condemnation proceeding initiated in this state, the court shall award the respondents a sum that will reimburse them for their reasonable disbursements and expenses, including reasonable attorney, appraisal, and engineering fees actually incurred because of the action, only if the costs are taxed to the condemner pursuant to subdivision (a)(1)(B) or (a)(1)(C). The court shall not award this sum if the costs are taxed to the condemner pursuant to subdivision (a)(1)(A).

(c) Rule 54.04 of the Tennessee Rules of Civil Procedure shall govern the taxing of any additional costs.






Part 2 - Counties

§ 29-17-201 - County purposes.

Counties are empowered to condemn and take the property, buildings, privileges, rights, and easements of individuals and private corporations for any county purpose.



§ 29-17-202 - County bridges.

All counties authorized to construct bridges are empowered to take and condemn the lands, property, buildings, and riparian and property rights, privileges, and easements of individuals and private corporations for approaches to such bridges and for bridge purposes, or which may be necessary for the construction or use of such bridges.



§ 29-17-203 - Taking bridge property pending litigation.

Pending the assessment of damages or any litigation in regard thereto, in any case of authorized taking and condemnation, the counties may give bond, with good and sufficient security payable to the owner or owners of such lands, property, buildings, riparian, or property rights, privileges, or easements, to pay promptly to the owner or owners any amount of damages which may be assessed by the jury as provided for in § 29-17-202; and, upon executing and filing such bond, may thereupon take such lands, property, buildings, riparian and property rights and privileges and easements.






Part 3 - Municipalities

§ 29-17-301 - Powers of municipalities.

All municipal corporations are empowered to take and condemn lands, property, property rights, privileges and easements of others for the purpose of constructing, laying, repairing, or extending sewers, water pipes, natural gas mains and pipes, or drainage ditches, both within and beyond the corporate limits of such cities, and of acquiring ingress and egress in the construction, repairing or maintenance thereof, and in making connection thereto; such property or interest in such property may be so acquired whether or not the same is owned or held for public use by corporations, associations or persons having the power of eminent domain, or otherwise held or used for public purpose; provided, that such prior public use will not be interfered with by this use.



§ 29-17-302 - Procedure by municipalities.

The compensation for damages in taking such lands, property, property rights, privileges, and easements shall be paid by such municipalities, and same shall be condemned and determined in the mode and manner provided by §§ 7-31-108 -- 7-31-111, and the rights and powers contained in such sections are extended to and conferred upon all of the municipal corporations.






Part 4 - University of Tennessee

§ 29-17-401 - University of Tennessee.

(a) The University of Tennessee has the power to condemn and appropriate such lands, property, property rights, privileges and easements of others as in the judgment of its board of trustees, or the executive committee thereof, may be necessary or proper for the purpose of providing buildings and other facilities, building sites, campus grounds, commons, streets, walkways, rights-of-way for utilities and other improvements, and for any extension, enlargement or improvement thereof, for the use and operation of such university and its various units and branches throughout the state.

(b) The compensation for damages in taking of such lands, property, property rights, privileges, and easements shall be paid by such university, and the same shall be condemned and determined in the mode and manner provided in chapter 16 of this title.






Part 5 - Housing Authorities

§ 29-17-501 - Housing authorities -- Declaration of taking.

(a) No sooner than thirty (30) days after the filing of a petition by a housing authority, created pursuant to the Housing Authorities Law, compiled in title 13, chapter 20, or any other law of this state, for condemnation of property, and before the entry of final judgment, a housing authority may file with the clerk of the court in which the petition is filed a declaration of taking signed by the duly authorized officer or agent of the housing authority, declaring that all or any part of the property described in the petition is being taken for the use of the housing authority.

(b) The declaration of taking shall be sufficient if it sets forth:

(1) A description of the property, sufficient for the identification thereof, to which there may be attached a plat or map thereof;

(2) A statement of the estate or interest in such property being taken; and

(3) A statement of the sum of money estimated by the housing authority to be just compensation for the property taken, which sum shall be not less than the last assessed valuation for tax purposes of the estate or interest in the property to be taken.



§ 29-17-502 - Withdrawal of petition.

At any time prior to the vesting of title to property in the housing authority, the authority may withdraw or dismiss its petition with respect to any and all of the property therein described.



§ 29-17-503 - Vesting of title -- Surrender of possession.

(a) From the filing of the declaration of taking and the deposit in court to the use of the persons entitled thereto of the amount of the estimated compensation stated in the declaration, title to the property described as being taken by the declaration shall vest in the housing authority, free from the right, title, interest or lien of all parties to the cause, and such property shall be deemed to be condemned and taken for the use of the housing authority, and the right to just compensation for the same shall vest in the persons entitled thereto.

(b) Upon the filing of the declaration of taking, the court shall designate a day, not exceeding twenty (20) days after such filing, except upon good cause shown, on which the persons in possession shall be required to surrender possession to the authority.



§ 29-17-504 - Determination and payment of compensation.

(a) The ultimate amount of compensation shall be determined pursuant to chapter 16 of this title.

(b) In the event a housing authority files a declaration of taking and pays into court an amount estimated to be fair compensation for such property as provided in §§ 29-17-501 and 29-17-503, the property owner shall have the right to make written request to the clerk of the court wherein such funds have been deposited, to pay to such property owner without prejudice to any of the property owner's rights, the sum so deposited with the clerk, and the clerk shall pay to the owner the sum so deposited; provided the owner agrees to refund the difference between such sum and the final award in the case if the final award be less than the sum so paid into court or that a judgment may be entered against the owner in such case for the difference. Such payment to the property owner or into court shall in nowise limit or fix the amount to be allowed under subsequent proceedings in such case, and any further or additional sum that may be finally awarded in any subsequent proceedings shall bear interest from the date of taking possession of the property or property rights condemned by the condemner; provided, that no interest shall be allowed on the amount deposited with the clerk. The clerk shall be authorized to disburse the deficiency to the defendants as their interests may appear.

(c) In the event the housing authority shall not obtain possession of the property on the date of vesting of title, the ultimate amount of compensation, including any interest paid on the deficiency award, if any, shall be subject to abatement for use, income, rents, or profits derived from such property by the owner thereof subsequent to the vesting of title in the housing authority, and any funds disbursed shall be less the amount of abatement.






Part 6 - Coast and Geodetic Surveys

§ 29-17-601 - Coast and geodetic survey.

Any person employed under an act of congress of the United States, passed on August 6, 1947, and of the supplements thereto, or under the direction of congress, to provide charts and related information for the safe navigation of marine and air commerce and for other purposes, may enter upon lands within this state for the purpose of exploring, triangulating, leveling, surveying, and of doing any other act which may be necessary to carry out the objects of such laws, and may erect any works, stations, buildings, and appendages requisite for that purpose, doing no unnecessary injury thereby.



§ 29-17-602 - Damages payable by geodetic survey.

If the person over whose lands the survey has been made, or upon whose lands monuments, stations, or buildings have been erected, or who has in any way sustained damage by such survey, cannot agree with the officer of the survey as to the damage sustained, the amount of such damage may be ascertained in the manner provided for the taking of private property for public uses.






Part 7 - Action in Rem

§ 29-17-701 - Action in rem -- Title uncertain.

(a) Whenever the state of Tennessee or any county therein or the United States shall desire to take or damage private property in pursuance of any law so authorizing, and shall find or believe that the title of the apparent or presumptive owner of such property is defective, doubtful, incomplete or in controversy; or that there are or may be persons unknown or nonresidents who have or may have some claim or demand thereon, or some actual or contingent interest or estate therein; or that there are minors or persons under disability who are or may be interested therein; or that there are taxes due or that should be paid thereon; or shall, for any reason, conclude that it is desirable to have a judicial ascertainment of any question connected with the matter; the state, county or the United States as the condemner, through any authorized representative, either in term time or vacation, may petition the circuit court of the county having jurisdiction, for a judgment in rem against such property, condemning the same to the use of the petitioner upon payment of just and adequate compensation therefor to the person or persons entitled to such payment.

(b) After the expiration of ten (10) days from the date the petition for condemnation is filed in the circuit court, the petitioner shall have the right to thereupon enter upon and take possession of the land sought to be condemned, and if necessary to place such petitioner in possession thereof, the clerk of the circuit court in which the petition is filed shall issue to the petitioner, upon request, a writ of possession directed to the sheriff of the county to put the petitioner into possession of the land.



§ 29-17-702 - Contents of petition.

(a) The petition shall set forth the facts showing the right to condemn; the property to be taken or damaged, a full description of which shall be filed as an exhibit to the petition; the names and residences of the persons whose property or rights are to be taken or otherwise affected, so far as known; shall describe the persons or classes of persons unknown, whose rights therein are to be excluded or otherwise affected; shall set forth such other facts as are necessary for a full understanding of the cause; and shall pray for such judgment of condemnation as may be proper and desired.

(b) If any of the persons referred to are minors or under disability, the facts shall be stated.



§ 29-17-703 - Notice of hearing.

(a) The presiding judge may thereupon make an order requiring all persons concerned to appear at a time and place therein named, and make known their objections, if any, their rights, if any, their claims as to the value of the property or of their interest therein, and any other matters material to their respective rights, upon a day certain, not later than thirty (30) days after the issuance of process, which day shall be as early as may be convenient, having due regard to the necessities of notice, and shall in such order give appropriate directions for such notice and the service thereof.

(b) Such process shall be returned within twenty (20) days after its issuance.

(c) No service of a copy of the petition shall be necessary.

(d) Upon the return of process by the sheriff, if it shall appear that any of the defendants cannot be found or that they are nonresidents of the state, publication shall be made for them in the same manner as provided in §§ 21-1-203 -- 21-1-205 for publications for nonresidents and parties unknown in chancery suits.



§ 29-17-704 - Parties bound -- Defendants under disability.

(a) All parties having any interest or rights in such lands may be made defendants and proceedings shall only cover and affect the interest of those who are actually made parties, the unborn remaindermen being, however, bound by the proceedings to which all living persons in interest are parties.

(b) If it shall appear that any of the parties defendant are minors or otherwise under disability, the presiding judge shall appoint a guardian ad litem to represent them, whose compensation shall be fixed by the court and taxed as a part of the costs.



§ 29-17-705 - Trial by jury.

If no objection be made to the acquisition of the land, or in case there is an agreed price between the petitioner and the presumptive or apparent owners of the property, the trial may be had before a jury at the first term of court after the return date; and in the discretion of the presiding judge all questions of title may be tried by the same jury at the same time.



§ 29-17-706 - Jury of view.

(a) In case any party to the suit shall demand the appointment of a jury of view, the presiding judge shall appoint a jury of view as provided for in §§ 29-16-108 -- 29-16-110 and 29-16-202.

(b) The order appointing the jury of view shall fix the date when they shall go upon the land; and in case no date is fixed, the sheriff shall give the parties or their agents, if residents of the county, three (3) days' notice of the time and place of going upon the land.

(c) The method of conduct and procedure after the appointment of the jury of view shall comply with §§ 29-16-112 -- 29-16-119 and 29-16-203.



§ 29-17-707 - Procedure after demand for jury of view.

(a) On the day named in the rule, or at any other time to which the hearing may be continued, the court, having first passed on and adjudged all questions touching service and notice, shall, after hearing from all persons responding and desiring to be heard, make such order as to the appointment of a jury of view as provided in § 29-17-706 and give all persons interested equal rights in the selection thereof. If, by reason of conflicting interests or otherwise, such equality of right cannot be preserved, the judge presiding shall make such order on the subject as shall secure a fair and impartial assessment, or may, in the judge's discretion, order the issue tried in the first instance by a jury.

(b) In any event, it shall be within the power of the court to hear such cause as speedily as may be consistent with justice and due process of law, and, if necessary, at the term at which it is filed, or the first term after filing.



§ 29-17-708 - Payment of taxes.

It is the duty of any trustee or other officer charged with the collection of taxes, notified as required in § 29-17-703, to make known to the court in writing the taxes due on the property, and the court shall give such direction as will satisfy the same and discharge the lien thereof.



§ 29-17-709 - Court control of proceedings.

All questions of law arising upon the pleadings or in any other way arising from the cause may be passed on by the presiding judge, who may, from time to time, in term or vacation make such orders and give such directions as are necessary to speed the cause, and as may be consistent with justice and due process of law; but no jury trial shall be had except in open court, except the hearing before the jury of view.



§ 29-17-710 - Intervention or delayed pleadings.

(a) No provision contained in this part in reference to any rule or order, or time for responding thereto, shall be held or construed to exclude any person, as by way of default, from making known that person's right or claims in the property or in the fund arising therefrom within the time allowed.

(b) Any such person claiming any interest or any rights therein may file appropriate pleadings or intervention at any time before verdict or award, and be fully heard thereon.

(c) If any person, after judgment of condemnation, shall desire to come in and be heard on any claim to the fund or to any interest therein, the person shall be allowed to do so within not exceeding thirty (30) days.

(d) After condemnation is had and the fund paid into the registry of the court, the petitioner shall not be concerned with or affected by any subsequent proceedings unless upon appeal from the verdict or award as allowed in § 29-17-706.



§ 29-17-711 - Award and judgment.

(a) The award or verdict, as the case may be, shall have respect, either to the entire and unencumbered fee, or to any separate claim against the property or interest therein as may be ordered, and may be molded under the direction of the court so as to do complete justice and avoid confusion of interests.

(b) It shall be within the power of the court, upon payment of the award or verdict into the registry of the court, to adjudge a condemnation of the title as sought in the petition, and give such direction as to the disposition of the fund as shall be proper, according to the rights of the several defendants, causing such pleadings to be filed and such issues made up as shall be appropriate for an ascertainment and determination of such rights.



§ 29-17-712 - Recording of decree.

(a) When such condemnation is fully completed, the award, whether made by a jury of view or the verdict of a jury, together with the decree of the court based thereon and a minute description of the property or interest condemned, or a duly certified copy of such award, decree and description, may be filed and recorded in the records of deeds in the office of the register of the county where the land so condemned lies, and if the land lies in more than one (1) county, such filing and recording may be made in each county in which such land lies.

(b) The register shall be entitled to the same fees for such filing and recording as are now, or may hereafter be, allowed by law for the filing and recording of deeds; such fees to be paid by the party in whose favor such condemnation is had.



§ 29-17-713 - Provisions supplemental.

This part shall not be construed as repealing any provisions of other statutes prescribing a method of procedure for the condemnation of private property, but as supplementary thereto and cumulative thereof in cases in which the state or any county or the United States is concerned, and is intended to make simpler and more effective the method of condemnation in those cases where conflicting interests or doubtful questions render a judicial supervision of the procedure desirable. In all particulars not otherwise herein specially provided for, the court shall conform its procedure as nearly as may be to the provisions of the statute and the same shall remain in force.






Part 8 - Payments into Court

§ 29-17-801 - Payments into court at commencement of condemnation proceedings.

(a) When a governmental entity or other person or entity with the power of eminent domain deems it necessary to condemn any property or property rights pursuant to this chapter or chapter 16 of this title, it shall deposit the amount determined by the required appraisal with the clerk of the circuit court having jurisdiction in the county in which the property or property rights, or a portion of the property or property rights, is located, and shall file a petition in the court asking that the property or property rights be condemned and decreed to the condemner.

(b) The payment into court shall in no way limit or fix the amount to be allowed under subsequent proceedings in such case, and any further or additional sum that may be finally awarded in any subsequent proceedings shall bear interest from the date of the taking of possession of the property or property rights condemned by the condemner.



§ 29-17-802 - Certain authorities excepted.

Section 29-17-801 shall apply only to condemnation proceedings instituted by the state of Tennessee, its counties, or municipalities, and shall not apply to any housing authority, association, or administration.






Part 9 - Supplementary Method

§ 29-17-901 - Eminent domain for state, county or municipal road purposes and for certain levee and drainage districts -- Supplementary condemnation procedure for counties and municipalities.

(a) (1) The state of Tennessee, its counties or municipalities are hereby authorized and empowered to acquire by the exercise of the power of eminent domain, in the manner hereinafter set out, such right-of-way, land, material, easements and rights as may be deemed necessary, suitable or desirable for the construction, reconstruction, maintenance, repair, drainage or protection of any street, road, highway, freeway or parkway by the official charged by law with the construction or maintenance of the same.

(2) Levee and drainage districts located in counties with a population of not less than thirty thousand (30,000) nor more than thirty-one thousand (31,000) according to the 1970 federal census or any subsequent federal census, created pursuant to title 69, chapter 6, are hereby authorized and empowered to acquire by the exercise of the power of eminent domain, in the manner hereinafter set out, such right-of-way, land, material, easements and rights as may be deemed necessary, suitable or desirable to construct levees, ditches, drains or watercourses, or to straighten, widen, deepen, or change natural watercourses in such districts.

(b) Sections 29-17-902 -- 29-17-914 shall also be deemed, unless expressly stated to the contrary, and without incorporation or reference, to be a part of every section, or legislative act, present or future, which grants the power of condemnation to counties and municipalities for county and municipal purposes respectively, and the making of compensation in the manner therein set forth shall also be so implied; provided, that either party, upon filing a statement to that effect within five (5) days of the service or publication of the original petition, may elect to proceed under chapter 16 of this title or this chapter.



§ 29-17-902 - Deposit of amount of damages.

When a governmental entity or a levee or drainage district authorized to condemn by § 29-17-901(a)(2) deems it necessary or desirable to condemn any property or property rights as set out in § 29-17-901, it shall proceed to determine what it deems to be the amount of damages to which the owner is entitled because of the taking of such property or property rights, and shall deposit such amount with the clerk of the circuit or law court having jurisdiction in the county in which the same or a portion of the same is located, and shall file a petition in such court asking that the same be condemned and decreed to the condemner.



§ 29-17-903 - Payments into court at commencement of condemnation proceedings -- Notice -- Possession of property.

(a) When a governmental entity or other person or entity with the power of eminent domain deems it necessary to condemn any property or property rights pursuant to this chapter or chapter 16 of this title, it shall deposit the amount determined by the required appraisal with the clerk of the circuit court having jurisdiction in the county in which the property or property rights, or a portion of the property or property rights, is located, and shall file a petition in the court asking that the same be condemned and decreed to the condemner.

(b) The payment into court shall in no way limit or fix the amount to be allowed under subsequent proceedings in the case, and any further or additional sum that may be finally awarded in any subsequent proceedings shall bear interest from the date of the taking of possession of the property or property rights condemned by the condemner.

(c) Notice of the filing of such petition shall be given the owner of the property or property rights at least thirty (30) days prior to the taking of any additional steps in the case. If the owner is a nonresident of the state or unknown, notice shall be given by publication as provided by law in similar cases in chancery.

(d) After the expiration of thirty (30) days from the date of the giving of such notice if the right to take is not questioned, the condemner shall have the right to take possession of the property or property rights sought to be condemned, and if necessary to place such condemner in possession thereof, the court shall issue a writ of possession to the sheriff of the county to put the condemner in possession.



§ 29-17-904 - Acceptance by property owner of amount deposited.

If the owner is satisfied with the amount deposited by the condemner with the clerk of the court, the owner may file with the clerk a statement, duly sworn to, stating that the filer is the owner of the property or property rights described in the petition and that the owner accepts the amount deposited with the clerk as full settlement for the taking of such property or property rights and all damages occasioned to the residue of the property, and the clerk shall pay to the owner the amount deposited with the clerk, and the court, at its next term, shall enter a decree divesting the title to the property or property rights out of the owner and vesting the same in the condemner.



§ 29-17-905 - Trial when property owner does not accept deposit.

If the owner is not satisfied with the amount assessed by the condemner, the owner shall, on or before the second day of the regular term of the court next, after the serving of such notice, appear, except to the amount assessed by the condemner, and thereupon a trial may be had before a petit jury as other civil actions are tried.



§ 29-17-906 - Payment of amount deposited pending trial.

If the owner asks for a trial as provided by § 29-17-905, the owner may, if desired, make written request to the clerk to pay to the owner, without prejudice to the rights of either party, the sum so deposited with the clerk, and the clerk shall pay to the owner the sum so deposited; provided the owner agrees to refund the difference between such sum and the final award in the case if the final award be less than the sum so paid to the owner or that a judgment may be entered against the owner in such case for the difference.



§ 29-17-907 - Default of owner -- Case set for hearing.

If the owner does not appear and accept the amount deposited by the condemner as provided in § 29-17-904 or does not appear and ask for a trial as provided by § 29-17-905, then the petition shall be taken as confessed and the case set for hearing upon the record and in the absence of the owner.



§ 29-17-908 - Issues confined to amount of compensation -- Determination of rights and interest of adverse claimants.

The only issue or question that shall be tried upon exception shall be the amount of compensation to be paid for the property or property rights taken, but in case of adverse claimants of such compensation, the court may require the adverse claimants to interplead, so as to fully determine the rights and interests of such claimants.



§ 29-17-909 - Proper party defendant omitted -- Amended petition.

If any person who is proper party defendant in the petition shall have been omitted from the petition, amendments to the same may be filed, which amendments, from the filing of the same, shall have the same effect as though contained in such petition.



§ 29-17-910 - Manner of determining damages to which owner is entitled.

In all instances the amount to which an owner is entitled shall be determined by ascertaining the fair cash market value of the property or property rights taken and adding to the same the amount of incidental damage done to the residue of the owner's property, if any, after deducting from the incidental damages to the residue the value of all special benefits, if any, occasioned such residue by the construction of such street, road, highway, levee, ditch, drain, watercourse improvement (when such levee, ditch, drain, or watercourse improvement is condemned pursuant to § 29-17-901(a)(2)), freeway or parkway including, but not limited to, increased accessibility to the owner's property, greater convenience in the approach with vehicles, the advantages generally of a front on a more desirable roadway, better drainage, or increased attractiveness.



§ 29-17-911 - Removal or destruction of a building or structure on land.

When any building or structure is situated wholly or in part upon the land sought to be acquired, the condemner may remove the same to adjoining land of the owner or may divide the same upon the line between the land sought to be acquired and the adjoining land, or may tear down or otherwise dispose of the same.



§ 29-17-912 - Costs of trial.

(a) (1) If the amount of compensation awarded at the trial shall exceed the amount assessed by the condemner and deposited with the clerk, then the bill of costs prepared by the clerk shall be taxed against the condemner. If the amount of compensation awarded at the trial is not in excess of the amount assessed by the condemner and deposited with the clerk, then the bill of costs prepared by the clerk may be taxed against the defendants.

(2) Rule 54.04, the Tennessee Rules of Civil Procedure, shall govern the taxing of any additional costs.

(b) Notwithstanding subsection (a), the state court having jurisdiction of a proceeding initiated by any person, agency or other entity to acquire real property by condemnation shall tax the bill of costs prepared by the clerk against the condemner and shall award the owner of any right, or title to, or interest in, such real property such sum as will in the opinion of the court reimburse such owner for the owner's reasonable disbursements and expenses, including reasonable attorney, appraisal and engineering fees, actually incurred because of condemnation proceedings, only if:

(1) The final judgment is that the acquiring party cannot acquire the real property by condemnation; or

(2) The proceeding is abandoned by the acquiring party.



§ 29-17-913 - Payment of judgments -- Interest.

(a) All judgments rendered against a municipality, county or the state shall be paid out of the general funds of the municipality, county or state, whichever may be the condemner, together with interest at the rate of two percentage points (2%) greater than the prime loan rate established, as of the date of the taking, by the federal reserve system of the United States on any excess of the amount awarded an owner over the amount deposited with the clerk.

(b) All judgments rendered against a levee or drainage district, which condemns property in accordance with § 29-17-901(a)(2), shall be paid from funds collected as provided in title 69, chapter 6, together with interest at the rate of six percent (6%) on any excess of the amount awarded an owner over the amount deposited with the clerk.



§ 29-17-914 - Provisions supplemental.

This part is not intended to repeal any existing statute relating to eminent domain, but is intended to be an accumulative or supplementary method of acquiring property by eminent domain proceedings.






Part 10 - Miscellaneous Provisions

§ 29-17-1001 - Continuance of condemnation trial.

In any case in which the state of Tennessee, its counties or municipalities exercise the power of eminent domain to acquire land for the construction, reconstruction, maintenance, repair, drainage or protection of any street, road, highway, freeway or parkway under this chapter and chapter 16 of this title or any other law, and the owner of the condemned property is not satisfied with the amount of damages offered, such owner may, upon motion filed with the proper court not less than ninety (90) days prior to the trial on the issue of damages, request that such trial be continued until the highway for which the land was condemned, or any work being done thereto, is completed. If the motion is timely and properly filed, it shall be granted.



§ 29-17-1002 - Evidence.

If the trial of any such condemnation case is commenced prior to the completion of the highway for which the land was condemned, or any work being done thereto, maps, drawings or photographs of the land being condemned shall be admissible in evidence, provided the undertaking is substantially complete and such evidence would not misrepresent the same.



§ 29-17-1003 - Transfer of land acquired by eminent domain.

(a) Land acquired by eminent domain that the acquiring entity seeks to dispose of may be sold, leased or otherwise transferred to another public or quasi-public entity or to a private person, corporation or other entity; provided, that the entity transferring the land receives at least fair market value for the land.

(b) Nothing in this section shall be construed to apply to or affect the disposal of the state's surplus interests in real property pursuant to § 12-2-112.



§ 29-17-1004 - Appraisal required in any condemnation proceeding.

Notwithstanding any law to the contrary, in any condemnation proceeding in this state, an appraisal of the property must be obtained. The appraisal shall value the property considering its highest and best use, its use at the time of the taking, and any other uses to which the property is legally adaptable at the time of the taking. Any appraiser making an appraisal must possess the designation Member of the Appraisal Institute (MAI), or be an otherwise licensed and qualified appraiser under title 62, chapter 39.



§ 29-17-1005 - Condemned property to be offered for sale to former owner under certain circumstances.

In any case in which a county or municipality exercises the power of eminent domain under this chapter, chapter 16 of this title or any other law, and the condemning entity determines the property condemned or taken by eminent domain is not used for the purpose or purposes for which it was condemned or for some other authorized public use, or if the condemning entity subsequently decides to sell it within ten (10) years of being condemned or taken, the property shall be first offered for sale to the person or persons from whom the property was condemned or taken. The person from whom the property was condemned or taken shall have thirty (30) days in which to sign an agreement to purchase the property. The former property owner may purchase the property for an amount representing not less than the fair market value, together with costs. If the property is not purchased by the former property owner within thirty (30) days the property shall be offered for sale in any commercially reasonable manner to the general public. The property shall be sold for an amount not less than the fair market value, together with costs. The good faith effort by the condemning entity to locate and contact the former property owner satisfies this section and the sale shall be valid. The former property owner's right shall not transfer to the owner's heirs.









Chapter 18 - Forcible Entry and Detainer

§ 29-18-101 - Unlawful entry prohibited.

No person shall enter upon any lands, tenements, or other possessions, and detain or hold the same, but where entry is given by law, and then only in a peaceable manner.



§ 29-18-102 - Forcible entry and detainer defined -- Where action does not lie.

(a) A forcible entry and detainer is where a person, by force or with weapons, or by breaking open the doors, windows, or other parts of the house, whether any person be in it or not, or by any kind of violence whatsoever, enters upon land, tenement, or possession, in the occupation of another, and detains and holds the same; or by threatening to kill, maim, or beat the party in possession; or by such words, circumstances, or actions, as have a natural tendency to excite fear or apprehension of danger; or by putting out of doors or carrying away the goods of the party in possession; or by entering peaceably and then turning or keeping the party out of possession by force or threat or other circumstances of terror.

(b) No action for forcible entry and detainer shall lie against any tenant who has paid all rent due for current occupancy of the premises and who is not in violation of any law nor otherwise in breach of the tenant's written lease, but this subsection (b) shall not apply in any manner to farm property, nor shall this subsection (b) be construed to alter or amend any valid lease agreement in effect on May 31, 1979.



§ 29-18-103 - Forcible detainer defined.

A forcible detainer is where a person enters lawfully or peaceably, and holds unlawfully, and by any of the means enumerated in § 29-18-102 as constituting a forcible entry.



§ 29-18-104 - Unlawful detainer defined.

Unlawful detainer is where the defendant enters by contract, either as tenant or as assignee of a tenant, or as personal representative of a tenant, or as subtenant, or by collusion with a tenant, and, in either case, willfully and without force, holds over the possession from the landlord, or the assignee of the remainder or reversion.



§ 29-18-105 - Scope of definitions.

Sections 29-18-101 -- 29-18-104 extend to and comprehend terms for years, and all estates, whether freehold or less than freehold.



§ 29-18-106 - Alternative actions.

Where the action is to recover real property, ejectment, or forcible or unlawful entry or detainer may be brought.



§ 29-18-107 - Jurisdiction of general sessions judge.

All cases of forcible entry and detainer, forcible detainer, and unlawful detainer, may be tried before any one (1) judge of the court of general sessions of the county in which the acts are committed, who shall decide the particular case, and all questions of law and fact arising.



§ 29-18-108 - Original jurisdiction of circuit court.

The action for the recovery of the possession of land, given in this chapter, may also be originally instituted in the circuit court, the same forms being substantially pursued as those prescribed, the process being issued by the clerk, the plaintiff first giving bond and security to answer costs and damages as provided in § 29-18-111.



§ 29-18-109 - Limitation of actions.

The uninterrupted occupation or quiet possession of the premises in controversy by the defendant, for the space of three (3) entire years together, immediately preceding the commencement of the action, is, if the estate of the defendant has not determined within that time, a bar to any proceeding under this chapter.



§ 29-18-110 - Death of parties.

(a) The heir or representative of the person who might have been plaintiff, if alive, may bring the suit after the potential plantiff's death.

(b) If either party die during the pendency of the suit, it may be revived by or against the heirs or legal representatives of the decedent, in the same manner and to the same extent as real actions.



§ 29-18-111 - Plaintiff's bond.

The party complaining is required, before the issuance of the writ, to give bond, with good security, to pay all costs and damages which shall accrue to the defendant for the wrongful prosecution of the suit.



§ 29-18-112 - Form of warrant.

The warrant may be issued by a single general sessions judge in the following form:

State of Tennessee,

To the sheriff or any constable of such county:

__________ County.

Whereas, complaint is made to me by A B, of a certain forcible and unlawful entry and detainer, made by C D, into and of a certain tract or lot of land, situated in the county aforementioned, and bounded [or known and described] as follows [insert boundaries and description], which land A B alleges A B is entitled to the possession of, and C D unlawfully detains from A B: We, therefore, command you to summon C D to appear before some judge of the court of general sessions, in and for such county, to answer the above complaint.

This _____ day of _____, 20_____. E F, G.S.J.



§ 29-18-113 - Notice to quit not required.

No notice to quit need be given by the plaintiff to the defendant, other than the service of this warrant.



§ 29-18-114 - Defects in proceedings.

The warrant need not set forth the particular species of entry or detainer, and any defect therein, or in any of the proceedings, may be amended as other process and pleadings in court.



§ 29-18-115 - Method of serving summons.

(a) (1) In commencing an action under this chapter, summons may be served upon any adult person found in possession of the premises; and service of process upon such party in possession shall be good and sufficient to enable the landlord to regain possession of such landlord's property. In the event the summons cannot be served upon any adult person found in possession of the premises, personal service of process on the defendant is dispensed with in the following cases:

(A) When the defendant is a nonresident of this state;

(B) When, upon inquiry at the defendant's usual place of abode, the defendant cannot be found, so as to be served with process, and there is just ground to believe that the defendant has gone beyond the limits of the state;

(C) When the summons has been returned "not to be found in my county";

(D) When the name of the defendant is unknown and cannot be ascertained upon diligent inquiry;

(E) When the residence of the defendant is unknown and cannot be ascertained upon diligent inquiry; or

(F) When a domestic corporation has ceased to do business and has no known officers, directors, trustee, or other legal representatives, on whom personal service may be had.

(2) In those cases specified in subdivision (a)(1), where personal service of process on the defendant is dispensed with, the proceeding shall be governed by §§ 21-1-203 -- 21-1-205, and in addition thereto, the plaintiff shall post or cause to be posted on the front door or other front portion of the premises a copy of the publication notice at least fifteen (15) days prior to the date specified therein for the defendant to appear and make a defense.

(b) In commencing an action under this chapter, service of process may be made by the plaintiff, the plaintiff's attorney, or the plaintiff's agent, in lieu of subsection (a), by lodging the original summons and a copy certified by the clerk with the sheriff or constable of the county in which suit is brought, who shall promptly send postage prepaid a certified copy by certified return receipt mail to the individual as follows:

(1) In the case of an individual defendant, to the party named;

(2) In the case of a domestic corporation or a foreign corporation doing business in this state, to an officer or managing agent thereof, or to the chief agent in the county where the action is brought or to any other agent authorized by appointment or by law to receive service on behalf of the corporation; or

(3) In the case of a partnership or an unincorporated association which is a named defendant under a common name, to a partner or managing agent of the partnership or to an officer or managing agent of the association, or to an agent authorized by appointment or by law to receive service on behalf of the partnership or association.

(c) In any case in which such warrant or process is returned undelivered for any reason whatsoever, service of process shall then be made as otherwise provided by law.

(d) (1) The original process, endorsed as indicated below, an affidavit of the appropriate sheriff or constable setting forth the sheriff or constable's compliance with the requirements of the preceding provisions, and the return receipt signed by the defendant shall be attached together and sent to and filed by the clerk of the court of general sessions. There shall be endorsed on the original warrant by the sheriff or constable over the sheriff or constable's signature the date of the sheriff or constable's mailing the certified copy to the defendant; thereupon service of the defendant shall be consummated. An act of a deputy of the sheriff in the sheriff's behalf hereunder shall be deemed the equivalent of the act of the latter.

(2) When service of process by mail is made upon one (1) or more individual defendants, service of process shall not be complete as to any individual unless a return receipt, signed or acknowledged on its face by the individual personally, is returned to the deputy sheriff or constable.

(e) (1) In addition to the methods set out in this section, service of process for an action commenced under this chapter shall be good and sufficient to enable the landlord to regain possession of such landlord's property if a sheriff, sheriff's deputy, or constable personally serves a copy of the warrant or summons upon any one (1) named defendant who has a contractual or possessory property right in the subject premises.

(2) If, after attempting personal service of process on three (3) different dates and documenting such attempts on the face of the warrant, the sheriff, sheriff's deputy, or constable, is unable to serve any such one (1) named defendant personally, service of process for determining the right of possession of the subject premises as to all who may have a contractual or possessory property right therein may be had by the sheriff, sheriff's deputy, or constable taking the following actions at least six (6) days prior to the date specified therein for the defendant or defendants to appear and make a defense:

(A) Posting a copy of the warrant or summons on the door of the premises;

(B) Sending by United States postal service first class mail a copy of the warrant or summons to the so named defendant or defendants at the address of the subject premises or the defendants' last known address, if any; and

(C) Making an entry of this action on the face of the warrant or summons filed in the action.

(3) Subdivision (e)(2) shall apply only to the service of process in an action brought to regain possession of real property, and shall not apply to the service of process in any action seeking monetary judgment.



§ 29-18-116 - Neglect to execute process.

Any officer neglecting or refusing to execute any process, under this chapter, shall forfeit two hundred fifty dollars ($250) to the party aggrieved, to be recovered with costs before any tribunal having jurisdiction thereof.



§ 29-18-117 - Time of trial.

The officer serving the warrant shall notify the defendant of the time and place of trial, the time not to be less than six (6) days from the date of service.



§ 29-18-118 - Postponement of trial.

The general sessions judge may, at the request of either party, and on good reason being assigned, postpone the trial to any time not exceeding fifteen (15) days. The postponement shall not be for a longer period of time unless agreed upon by the parties, no civil court is being conducted, or upon request of the plaintiff, the party making the application for postponement paying the costs.



§ 29-18-119 - Manner of trial -- Title not inquired into.

(a) The cause shall be tried at the time and place designated, by a single general sessions judge, without the intervention of a jury, and in all respects like other civil suits before the court of general sessions.

(b) The general sessions judge will try every case upon its merits and ascertain whether the plaintiff or defendant is entitled to the possession of the premises agreeably to the laws governing such cases, and give judgment accordingly.

(c) The estate, or merits of the title, shall not be inquired into.



§ 29-18-120 - Trial in circuit court.

(a) Actions originally instituted in the circuit court will stand for trial at the first term after the pleadings are complete.

(b) The jury, if it finds for the plaintiff, will ascertain the damages the plaintiff has sustained, including rent, and judgment shall be given accordingly.



§ 29-18-121 - Subpoenas.

The general sessions judge before whom the complaint is made, or the one before whom the cause is to be tried, may issue subpoenas for witnesses into any county of the state.



§ 29-18-122 - Fees.

(a) The general sessions judge is entitled to one dollar ($1.00) per day for trying cases of forcible entry and detainer, forcible detainer, or unlawful detainer.

(b) The officer is entitled to two dollars and fifty cents ($2.50) for each defendant named in the original process, and one dollar ($1.00) for each witness summoned.

(c) Each witness shall receive one dollar ($1.00) for each day's attendance.



§ 29-18-123 - Bond to confess judgment at termination of lease -- Judgment and writ.

(a) Any person, granting a lease of lands, tenements, and hereditaments, may incorporate or take from the tenant a bond covenanting to deliver possession of the rented premises on the day specified therein as the end of the term of the lease, and further authorizing the party from whom the premises are rented, or any other person whose name may be mentioned as attorney, in case possession of the premises is not delivered in conformity with the provisions of the lease, to appear on any day of the term of any court having jurisdiction in such case, the term of such court to be expressly named, and the premises to be sufficiently described in the bond, and then and there, in the name of the party executing the bond, confess a judgment for possession of the rented premises.

(b) Upon presentation of the bond, and satisfactory proof of its execution, the court shall enter judgment for possession and also for costs of the proceeding, in favor of the party granting the lease against the tenant thus unlawfully holding over.

(c) The writ of possession shall have effect to dispossess any party in possession who holds as assignee or sublessee of the original tenant.



§ 29-18-124 - Form of judgment for plaintiff.

The judgment for the plaintiff should be endorsed on the warrant or annexed thereto, substantially to the following effect: Click here to view image.



§ 29-18-125 - Monetary judgments for plaintiff.

In all cases of forcible entry and detainer, forcible detainer, and unlawful detainer, the judge of the court of general sessions trying the cause shall be authorized and it shall be the judge's duty to ascertain the arrearage of rent, interest, and damages, if any, and render judgment therefor if the judge's judgment shall be that the plaintiff recover possession.



§ 29-18-126 - Delay before execution.

No execution or writ of possession shall issue against the defendant upon any judgment, under this chapter, until after the lapse of ten (10) days from the rendition of the judgment.



§ 29-18-127 - Form of execution and writ -- Disposition of personal property following defendant's removal from property.

(a) The execution for costs shall issue in the usual form, and the writ of possession may be as follows:

State of Tennessee,

To the sheriff or any constable of such county: __________ County.

Whereas, at a trial of forcible and unlawful detainer had in such county on the _____ day of _____, 20_____, before E F, a judge of the court of general sessions of such county, judgment was given that A B recover from C D possession of a certain tract or parcel of land, bounded [or known and described] as follows [insert the description in the warrant]: We therefore command you, that you take with you the force of the county, if necessary, and cause A B, the plaintiff in such judgment, to have and be restored to the possession of such tract or parcel of land, and that you remove C D, the defendant in such judgment, therefrom, and give such plaintiff peaceable possession of such premises, and make return to me in twenty (20) days how you have executed this writ.

This _____ day of _____ , 20_____. E F, G.S.J.

(b) (1) Upon removing the defendant in any judgment under this chapter, the plaintiff or a designated representative of the plaintiff, shall place the defendant's personal property:

(A) On the premises from which the defendant is being removed;

(B) In an appropriate area clear of the entrance to the premises; and

(C) At a reasonable distance from any roadway.

(2) The plaintiff or a designated representative of the plaintiff shall not disturb the defendant's personal property for forty-eight (48) hours. After such forty-eight (48) hours, the remaining personal property of the defendant may be discarded by the plaintiff or a designated representative of the plaintiff.

(c) (1) All actions of any county, municipality, metropolitan form of government or other local government relative to the disposition of personal property after the execution of a writ of possession shall be temporarily suspended during the forty-eight-hour time period created pursuant to subsection (b).

(2) Notwithstanding subdivision (c)(1), a county, municipality, metropolitan form of government or other local government shall not be liable for any damages to the defendant's personal property.

(d) The plaintiff or a designated representative of the plaintiff, acting in accordance with this section, shall not be liable for any damages to the defendant's personal property during or after the forty-eight-hour time period, unless it can be established by clear and convincing evidence that the damages resulted from a malicious act or malicious omission of the plaintiff or a designated representative of the plaintiff.



§ 29-18-128 - Appeal.

An appeal will also lie in suits commenced before general sessions judges, under this chapter, within the ten (10) days allowed by § 27-5-108, as in other cases, the appellant, if the defendant, giving bond as in the case of a certiorari.



§ 29-18-129 - Certiorari and supersedeas to circuit court.

The proceedings in such actions may, within thirty (30) days after the rendition of judgment, be removed to the circuit court by writs of certiorari and supersedeas, which it shall be the duty of the judge to grant, upon petition, if merits are sufficiently set forth, and to require from the applicant a bond, with security sufficient to cover all costs and damages; and, if the defendant below be the applicant, then the bond and security shall be of sufficient amount to cover, besides costs and damages, the value of the rent of the premises during the litigation.



§ 29-18-130 - Immediate execution of writ of possession -- Bond pending appeal.

(a) When judgment is rendered in favor of the plaintiff, in any action of forcible entry and detainer, forcible detainer, or unlawful detainer, brought before a judge of the court of general sessions, and a writ of possession is awarded, the same shall be executed and the plaintiff restored to the possession immediately.

(b) (1) If the defendant pray an appeal, then, in that case, the plaintiff shall execute bond, with good and sufficient security, in double the value of one (1) year's rent of the premises, conditioned to pay all costs and damages accruing from the wrongful enforcement of such writ, and to abide by and perform whatever judgment may be rendered by the appellate court in the final hearing of the cause.

(2) In cases where the action has been brought by a landlord to recover possession of leased premises from a tenant on the grounds that the tenant has breached the contract by failing to pay the rent, and a judgment has been entered against the tenant, subdivision (b)(1) shall not apply. In that case, if the defendant prays an appeal, the defendant shall execute bond, or post either a cash deposit or irrevocable letter of credit from a regulated financial institution, or provide two (2) good personal sureties with good and sufficient security in the amount of one (1) year's rent of the premises, conditioned to pay all costs and damages accruing from the failure of the appeal, including rent and interest on the judgment as provided for herein, and to abide by and perform whatever judgment may be rendered by the appellate court in the final hearing of the cause. The plaintiff shall not be required to post a bond to obtain possession in the event the defendant appeals without complying with this section. The plaintiff shall be entitled to interest on the judgment, which shall accrue from the date of the judgment in the event the defendant's appeal shall fail.



§ 29-18-131 - Monetary judgment in circuit court.

(a) If the defendant obtain certiorari, and, upon trial in the circuit court, the jury find that the plaintiff is entitled to the possession of the land, the jury shall also ascertain the value of the rents during the time the plaintiff has been kept out of possession, and such other damages as the plaintiff is entitled to, and the court shall give judgment against the defendant and the defendant's sureties for the amount.

(b) Should the cause be taken to the circuit court by the plaintiff, and a verdict be found in the plaintiff's favor, the jury shall, in like manner, ascertain the value of the rents, and the damages the jury may consider the plaintiff entitled to, and return the amount in its verdict, upon which the court shall give judgment accordingly.



§ 29-18-133 - Penalty for resuming possession.

(a) A person, once dispossessed by action, who again illegally possesses the premises, commits a Class C misdemeanor.

(b) The only evidence, required or admitted on the trial of the criminal charge, is that the defendant was turned out of possession by action brought for the purpose, and that the defendant has again taken possession of the premises.



§ 29-18-134 - Trespass action.

The judgment in a case of forcible entry and detainer shall be no bar to an action against the defendant for trespass.






Chapter 19 - Gambling Contracts

§ 29-19-101 - Void contracts.

All contracts founded, in whole or in part, on a gambling or wagering consideration, shall be void to the extent of such consideration.



§ 29-19-102 - Action barred.

No money, or property of any kind, won by any species or mode of gambling, shall be recovered by action.



§ 29-19-103 - Qui tam for bringing action.

Any person who institutes an action for money or property, claimed under a contract founded on a gambling consideration, shall forfeit one hundred dollars ($100), recoverable in any court having cognizance; one half (1/2) to the person who shall sue therefor, the other one half (1/2) to the county in which action is brought.



§ 29-19-104 - Action for property lost.

Any person who has paid any money, or delivered anything of value, lost upon any game or wager, may recover such money, thing, or its value, by action commenced within ninety (90) days from the time of such payment or delivery.



§ 29-19-105 - Action for use of family.

Any other person may, after the expiration of the ninety (90) days, and within twelve (12) months thereafter, recover the amount of such money, thing, or its value, by action for the use of the spouse; or, if no spouse, the child or children; and, if no child or children, the next of kin of the loser.



§ 29-19-106 - Action by creditor.

After the expiration of the time prescribed in § 29-19-105, and within twelve (12) months thereafter, any creditor of such losing party may, by garnishment or action, recover the amount of such money, thing, or its value, in satisfaction of so much of the creditor's debt.






Chapter 20 - Governmental Tort Liability

Part 1 - General Provisions

§ 29-20-101 - Title.

This chapter shall be known and cited as the "Tennessee Governmental Tort Liability Act."



§ 29-20-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Claim" means any claim brought against a governmental entity or its employee as permitted by this chapter;

(2) "Employee" means and includes any official (whether elected or appointed), officer, employee or servant, or any member of any board, agency, or commission (whether compensated or not), or any officer, employee or servant thereof, of a governmental entity, including the sheriff and the sheriff's employees and, further including regular members of voluntary or auxiliary firefighting, police, or emergency assistance organizations;

(3) (A) "Governmental entity" means any political subdivision of the state of Tennessee including, but not limited to, any municipality, metropolitan government, county, utility district, school district, nonprofit volunteer fire department receiving funds appropriated by a county legislative body or a legislative body of a municipality, human resource agency, community action agency or nonprofit corporation that administers the Head Start or Community Service Block Grant programs, public building authority, and development district created and existing pursuant to the constitution and laws of Tennessee, or any instrumentality of government created by any one (1) or more of the named local governmental entities or by an act of the general assembly. "Governmental entity" also means a nonprofit public benefit corporation or charitable entity, including any entity with tax exempt status under the Internal Revenue Code § 501(c)(3) (26 U.S.C. § 501(c)(3)), that is appointed by statute, ordinance, resolution, contract, or other governmental directive to develop, maintain, manage, and provide services and activities at government owned property that is a public park, including facilities located on park property;

(B) (i) In any county having a population not less than eight hundred ninety-seven thousand four hundred (897,400) and not more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census, "governmental entity" means any political subdivision of the state of Tennessee including, but not limited to, any municipality, county, utility district, school district, nonprofit volunteer fire department receiving funds appropriated by a county legislative body or a legislative body of a municipality, human resource agency, community action agency or nonprofit corporation that administers the Head Start or Community Service Block Grant programs, public building authority, development district created and existing pursuant to the constitution and laws of Tennessee, or any instrumentality of government created by any one (1) or more of the local governmental entities named in this subdivision (3)(B) or by an act of the general assembly, or nonprofit public benefit corporation operating a hospital whose voting board of directors or governing body is appointed, designated or elected by one (1) or more of the local governmental entities named in this subdivision (3)(B), and which hospital corporation either:

(a) Receives funds appropriated by a county legislative body or a legislative body of a municipality; or

(b) Receives or leases hospital real property from a county and/or municipality.

(ii) Such hospital corporation shall be subject to the Open Meetings Law, compiled in title 8, chapter 44, and subject to the Open Records Law, compiled in title 10, chapter 7, to the extent that other local government hospitals and government hospital authorities are subject to such laws;

(iii) This subdivision (3)(B) shall apply to all claims filed on or after July 1, 2003; and

(C) In any county having a population not less than five hundred sixty-nine thousand eight hundred (569,800) nor more than five hundred sixty-nine thousand nine hundred (569,900), according to the 2000 federal census or any subsequent federal census, "governmental entity" also means a nonprofit public benefit corporation or charitable entity, including an entity with tax exempt status under Internal Revenue Code § 501(c)(3), codified in 26 U.S.C. § 501(c)(3), that operates or is created to operate, in conjunction with a metropolitan hospital authority, where such authority was formed pursuant to the Metropolitan Hospital Authority Act, compiled in title 7, chapter 57;

(4) "Injury" means death, injury to a person, damage to or loss of property or any other injury that one may suffer to one's person, or estate, that would be actionable if inflicted by a private person or such person's agent.



§ 29-20-103 - Application of chapter.

(a) (1) Any governmental entity may exempt itself from this chapter by action of its legislative body if such action is taken by January 1, 1975; provided, that §§ 7-31-103, 7-31-112, 7-51-202 (repealed) and 7-51-203, shall apply to any governmental entity exempting itself from this chapter.

(2) Any governmental entity exempting itself from this chapter may by resolution of its governing body elect at any time to come under this chapter, provided, that this chapter would only apply to claims or actions arising after the effective date of such resolution.

(b) After January 1, 1976, this chapter shall apply to all governmental entities as defined herein, provided that as to those governmental entities exempting themselves, as provided for in the preceding subsection, this chapter will only apply to claims or actions arising after January 1, 1976.

(c) Nothing in this chapter shall be deemed to deprive any person of any cause of action or damages to which they are otherwise entitled arising under the federal Civil Rights Acts of 1871 and 1964, as amended.



§ 29-20-104 - Applicability of other laws.

(a) Sections 7-31-103, 7-31-112, 7-51-202 [repealed] and 7-51-203, and all other acts or statutes in conflict with this chapter shall only be applicable to governmental entities exercising their right not to come under this chapter as provided for by § 29-20-103.

(b) Notwithstanding any other law to the contrary, §§ 28-1-106 -- 28-1-108 shall apply in causes of action arising pursuant to this chapter.



§ 29-20-105 - Inverse condemnation not affected.

This chapter shall not apply to any action in eminent domain initiated by a landowner under §§ 29-16-123 and 29-16-124 nor be construed to impliedly repeal those statutes.



§ 29-20-106 - Workers' compensation not affected.

This chapter shall not apply to any action brought by an employee under the workers' compensation laws of Tennessee.



§ 29-20-107 - Definition of government employee for tort liability purposes.

(a) Any person who is not an elected or appointed official or a member of a board, agency or commission shall not be considered an employee of a governmental entity for purposes of this chapter unless the court specifically finds that all of the following elements exist:

(1) The governmental entity itself selected and engaged the person in question to perform services;

(2) The governmental entity itself is liable for the payment of compensation for the performance of such services and the person receives all of such person's compensation directly from the payroll department of the governmental entity in question;

(3) The person receives the same benefits as all other employees of the governmental entity in question including retirement benefits and the eligibility to participate in insurance programs;

(4) The person acts under the control and direction of the governmental entity not only as to the result to be accomplished but as to the means and details by which the result is accomplished; and

(5) The person is entitled to the same job protection system and rules, such as civil service or grievance procedures, as are other persons employed by the governmental entity in question.

(b) A governmental entity's reservation of the right to approve employment or terminate employment by any contract, agreement or other means or such entity's ability to control or direct a person not otherwise in the regular employ of such entity shall not operate to make a person an employee of such entity for the purpose of the immunity granted by this chapter unless such person otherwise qualifies as an employee according to this section.

(c) No governmental entity may extend the immunity granted by this chapter to independent contractors or other persons or entities by contract, agreement or other means, nor shall the doctrine of borrowed servants operate to make any person a governmental entity employee for the purpose of immunity who does not otherwise meet all of the elements set out in this section.

(d) A regular member of a voluntary or auxiliary firefighting, police or emergency assistance organization of a governmental entity shall be considered to be an employee of that governmental entity for purposes of this chapter without regard to the elements set forth in subsection (a).

(e) Persons who are employed in part-time, seasonal, or probationary positions by a governmental entity shall not be disqualified by subdivision (a)(3) or (a)(5) from the immunity granted by this chapter if they receive the same benefits or are subject to the same job protection system and rules as other persons employed by that government in comparable part-time, seasonal, or probationary positions.

(f) Agreements between governmental entities entered into pursuant to the Interlocal Cooperation Act, title 12, chapter 9, or as otherwise duly authorized by law, may confer or determine the status of an employee for purposes of this chapter on persons without regard to the elements set forth in subsection (a). Such agreements may provide, but are not, limited to, agreements that an employee of a governmental entity, including, but not limited to, police officers shall be assigned to another governmental entity to serve a particular purpose. The agreement may provide which of the governmental entities shall be liable for the acts of such person who shall continue to be considered as an employee for purposes of this chapter.

(g) (1) (A) Notwithstanding any provision of this chapter to the contrary, non-governmental independent contractors or other persons or entities that contract with or enter into any agreements with the regional transportation authority, as defined and created in title 64, chapter 8, for the provision of commuter rail transit services, facilities, or functions upon a rail line or rail line right-of-way owned and maintained by a governmental entity shall be granted limited tort exposure under this chapter. This grant of limited tort exposure shall be provided only when the non-governmental independent contractors or other persons or entities are providing by contract or agreement the rail transit services, facilities, or functions that title 64, chapter 8 authorizes the regional transportation authority to perform.

(B) In performing or providing such rail transit services, facilities, or functions, the non-governmental independent contractors or other persons or entities are deemed to be the functional equivalent of the regional transportation authority. They are performing or providing these rail transit services, facilities, or functions in the stead of the regional transportation authority and by such are fulfilling a public purpose that is authorized to be performed by the regional transportation authority. The regional transportation authority shall enter into such contracts or agreements because it has been determined by the board of the regional transportation authority to be more cost effective to contract or enter into an agreement for the rail transit services, facilities, or functions. When the regional transportation authority's independent contractor or other person or entity that provides these rail transit services, facilities, or functions is deemed to be the functional equivalent of the regional transportation authority as provided for in this subsection (g), then the regional transportation authority's contracting party or party to the agreement shall have limited tort exposure as long as the regional transportation authority's contracting party or party to the agreement was performing rail transit services, facilities or functions within the scope of work and during the normal course of work of the contract or agreement when the accident occurred. The regional transportation authority's contracting party or party to the agreement will not be afforded any limits to its tort exposure for gross negligence in the performance of the contract or agreement.

(C) For any rail transit accident, occurrence, or act, the limits of tort exposure for the regional transportation authority's contracting party or party to the agreement shall be two million dollars ($2,000,000) for bodily injury or death of any one (1) person in any one (1) accident, occurrence or act, and thirty million dollars ($30,000,000) for bodily injury or death of all persons in any one (1) accident, occurrence, or act arising or that occurred during that time frame. No tort liability limits shall be granted to the non-governmental contractor or other persons or entities that contract with or enter into any agreement with the regional transportation authority for injury to or destruction of property in any accident, occurrence, or act. The regional transportation authority shall maintain, or cause to be maintained, a self insurance retention fund in a minimum amount of one million dollars ($1,000,000) up to an amount not to exceed two million dollars ($2,000,000), which shall be utilized as a first fund source for any payment of a tort claim arising from any rail transit accident, occurrence or act that results in bodily injury or death to one (1) or more persons.

(2) The limits of liability prescribed under subdivision (g)(1) shall not apply to any for-profit owners of rail lines or rail line rights-of-way. As a matter of public policy, the general assembly declares and deems the operation of the regional transportation authority's commuter rail train to be a public purpose, a public and governmental function and a matter of public necessity.



§ 29-20-108 - Immunity of emergency communications district boards -- Exception.

(a) Emergency communications district boards, established in § 7-86-105, and the members of such board shall be immune from any claim, complaint or suit of any nature which relates to or arises from the conduct of the affairs of the board except in cases of gross negligence by such board or its members. The finding of the general assembly is that the service of such boards and the members thereof is so critical to the safety and welfare of the citizens of this state that such absolute and complete immunity is required for the free exercise of the duties of such boards by the members.

(b) Such immunity shall also extend to employees of an emergency communications district, and county and municipal governments for the acts or omissions of employees that manage, supervise, or perform 911 emergency communications service as communicators or dispatchers; provided, that all such employees shall attain and maintain training requirements as may be required by law.



§ 29-20-109 - Immunity of local education agency employees from asbestos-related liability.

Local education agency employees, including board members, superintendents, teachers and non-professional staff members, shall be absolutely immune from liability for acts and omissions within the scope of the employee's office arising from the detection, management or removal of asbestos from buildings and other structures owned or controlled by the local education agency when the local education agency has complied with the United States environmental protection agency regulations relative to asbestos in schools; provided, that such immunity shall not apply if the acts or omissions of the employee were grossly negligent, willful, malicious, criminal or were done for personal gain.



§ 29-20-111 - No employee liability for attempts to maintain order in judicial proceedings.

Notwithstanding any provision of this chapter or any other law to the contrary, no claim may be brought, or any judgment entered against an employee of local government, who is acting in good faith and within the scope of employment, arising from the employee's negligent act or omission in attempting to control another person's disorderly conduct or violent behavior that delays or disrupts, or threatens to delay or disrupt, a courtroom proceeding or that jeopardizes the safety of a judge, judicial employee, attorney, litigant, witness, or spectator who is present for a judicial proceeding.



§ 29-20-112 - Immunity of local board of education and school officials for activities outside of regularly scheduled school activities on premises of public schools.

(a) For purposes of this section:

(1) "Premises" means any and all real property, natural or artificial landscape or waterway thereon, building, bathroom, gymnasium, facility, track, playground, tennis or badminton court, horseshoe pit, bleachers, stage, or other improvement erected on the premises for recreational purposes;

(2) "Recreational activity" means any activity undertaken for exercise, pleasure, or other recreational purposes including, but not limited to, basketball, football, soccer, baseball, softball, tennis, lacrosse, running, walking, wrestling, cheerleading, taekwondo, karate, community gardening and music lessons; and

(3) "Recreational joint use agreement" means a written authorization by a local board of education or a school official permitting a public or private entity to access the premises of a public school for the purpose of conducting or engaging in recreational activity and addressing conditions under which the permission is granted.

(b) (1) Except as provided in subdivision (b)(3), neither a local board of education nor a school official owes a duty of care to keep the premises of a public school safe for entry or use by others outside of regularly scheduled school activities or to give warning of unknown dangerous or hazardous conditions, uses, structures or activities on the premises.

(2) Unless otherwise specified in the agreement, if a recreational activity is conducted pursuant to a recreational joint use agreement, the local board of education or school official entering the agreement does not owe a greater duty of care than that which is owed under subdivision (b)(1).

(3) Notwithstanding the duty of care or duty to warn owed pursuant to this subsection (b), the immunity conferred upon a local board of education or school official by the recreational joint use agreement shall not apply to a person who is injured or suffers property damage on school property pursuant to such agreement if the injury or damage was proximately caused by the gross negligence, or willful, wanton or malicious conduct of the local board of education or school official.

(c) Where a local board of education or school official enters a recreational joint use agreement, with respect to persons accessing the premises for recreational activity pursuant to that agreement, neither the local board of education nor a school official shall be construed to have:

(1) Waived any immunity under this chapter;

(2) Extended immunity under this chapter to another entity;

(3) Extended any assurance to any person or entity accessing the premises that the premises are safe for any other purpose than that which is agreed upon;

(4) Conferred upon a person the legal status of a person to whom a duty of care is owed;

(5) Assumed responsibility for or incurred liability for any injury to a person or property caused by a force of nature or by an act or omission of a person who enters upon the premises;

(6) Guaranteed unlimited access to the premises; or

(7) Limited an obligation or duty of a person or entity accessing the premises to exercise due care in the use of the premises and any activity conducted thereon.

(d) When entering into a recreational joint use agreement under rules, regulations, and conditions prescribed by the local board of education pursuant to § 49-2-203(b)(4), the general assembly encourages local boards of education and school officials to require, in the agreement, that the other entity maintain and provide proof of adequate liability and accident insurance coverage as determined by insurance industry standards, and to address, in the agreement, issues including, but not limited to, security, adult supervision of recreational activity, prohibited activity, hours of operation, use of equipment, maintenance, and damage to the premises. Any such joint use agreement entered into shall contain notice of the immunity provided by this section.

(e) This section shall apply to contracts entered or renewed on or after July 1, 2011.






Part 2 - Removal of Immunity

§ 29-20-201 - General rule of immunity from suit -- Exception.

(a) Except as may be otherwise provided in this chapter, all governmental entities shall be immune from suit for any injury which may result from the activities of such governmental entities wherein such governmental entities are engaged in the exercise and discharge of any of their functions, governmental or proprietary.

(b) (1) The general assembly finds and declares that the services of governmental entity boards, commissions, authorities and other governing agencies are critical to the efficient conduct and management of the public affairs of the citizens of this state. Complete and absolute immunity is required for the free exercise and discharge of the duties of such boards, commissions, authorities and other governing agencies. Members of boards, commissions, authorities, and other governing agencies must be permitted to operate without concern for the possibility of litigation arising from the faithful discharge of their duties.

(2) All members of boards, commissions, agencies, authorities, and other governing bodies of any governmental entity, created by public or private act, whether compensated or not, shall be immune from suit arising from the conduct of the affairs of such board, commission, agency, authority, or other governing body. Such immunity from suit shall be removed when such conduct amounts to willful, wanton, or gross negligence.

(c) When immunity is removed by this chapter any claim for damages must be brought in strict compliance with the terms of this chapter.

(d) Notwithstanding this chapter or any other law to the contrary, a governmental entity that places and properly maintains a clearly visible and adequate flood warning sign or barricade at a flooded road area shall be immune from suit for any injury resulting from a violation of § 55-10-205(c). The immunity from suit shall be removed when the governmental entity's conduct amounts to willful, wanton, or gross negligence. It shall be deemed gross negligence if an authorized government employee signaled the motor vehicle operator that it was safe to drive past the sign or barricade and the operator or any passengers in the operator's motor vehicle were injured or killed in the flooded road area due to the employee's signaling the motor vehicle to drive past the sign or barricade.



§ 29-20-202 - Removal of immunity for injury from negligent operation of motor vehicles -- Exceptions.

(a) Immunity from suit of all governmental entities is removed for injuries resulting from the negligent operation by any employee of a motor vehicle or other equipment while in the scope of employment.

(b) This section shall not act as a repeal of § 55-8-101, § 55-8-108, or § 55-8-132, and the immunities provided by these sections are hereby expressly continued.



§ 29-20-203 - Removal of immunity for injury from unsafe streets and highways -- Notice required.

(a) Immunity from suit of a governmental entity is removed for any injury caused by a defective, unsafe, or dangerous condition of any street, alley, sidewalk or highway, owned and controlled by such governmental entity. "Street" or "highway" includes traffic control devices thereon.

(b) This section shall not apply unless constructive and/or actual notice to the governmental entity of such condition be alleged and proved in addition to the procedural notice required by § 29-20-302 [repealed].



§ 29-20-204 - Removal of immunity for injury from dangerous structures -- Exception -- Notice required.

(a) Immunity from suit of a governmental entity is removed for any injury caused by the dangerous or defective condition of any public building, structure, dam, reservoir or other public improvement owned and controlled by such governmental entity.

(b) Immunity is not removed for latent defective conditions, nor shall this section apply unless constructive and/or actual notice to the governmental entity of such condition be alleged and proved in addition to the procedural notice required by § 29-20-302 [repealed].



§ 29-20-205 - Removal of immunity for injury caused by negligent act or omission of employees -- Exceptions -- Immunity for year 2000 computer calculation errors.

Immunity from suit of all governmental entities is removed for injury proximately caused by a negligent act or omission of any employee within the scope of his employment except if the injury arises out of:

(1) The exercise or performance or the failure to exercise or perform a discretionary function, whether or not the discretion is abused;

(2) False imprisonment pursuant to a mittimus from a court, false arrest, malicious prosecution, intentional trespass, abuse of process, libel, slander, deceit, interference with contract rights, infliction of mental anguish, invasion of right of privacy, or civil rights;

(3) The issuance, denial, suspension or revocation of, or by the failure or refusal to issue, deny, suspend or revoke, any permit, license, certificate, approval, order or similar authorization;

(4) A failure to make an inspection, or by reason of making an inadequate or negligent inspection of any property;

(5) The institution or prosecution of any judicial or administrative proceeding, even if malicious or without probable cause;

(6) Misrepresentation by an employee whether or not such is negligent or intentional;

(7) Or results from riots, unlawful assemblies, public demonstrations, mob violence and civil disturbances;

(8) Or in connection with the assessment, levy or collection of taxes; or

(9) Or in connection with any failure occurring before January 1, 2005, which is caused directly or indirectly by the failure of computer software or any device containing a computer processor to accurately or properly recognize, calculate, display, sort, or otherwise process dates or times, if, and only if, the failure or malfunction causing the loss was unforeseeable or if the failure or malfunction causing the loss was foreseeable but a reasonable plan or design or both for identifying and preventing the failure or malfunction was adopted and reasonably implemented complying with generally accepted computer and information system design standards. Notwithstanding any other law, nothing in this subdivision (9) shall in any way limit the liability of a third party, direct or indirect, who is negligent. Further, a person who is injured by the negligence of a third party contractor, direct or indirect, shall have a cause of action against the contractor.



§ 29-20-206 - Construction of chapter as to liability -- Effect of removal of immunity.

Nothing contained in this chapter, unless specifically provided, shall be construed as an admission or denial of liability or responsibility insofar as governmental entities are concerned. Wherein immunity from suit is removed by this chapter, consent to be sued is granted and liability of the governmental entity shall be determined as if the governmental entity were a private person.



§ 29-20-207 - Liability for injury arising out of the provision of emergency services.

Except as may otherwise be provided in the agreement, when any governmental entity is found liable under this part for any injury arising out of the provision of emergency services rendered under a written mutual aid agreement, automatic response agreement, operational agreement, or any other agreement specifically entered into between or among the parties, relating to the providing of emergency services under §§ 5-1-113, 5-16-107, 6-54-601, the Interlocal Cooperation Act, compiled in title 12, chapter 9, or other applicable law, the governmental entity benefiting from the provision of the services under the agreement may pay any judgment or award against the provider, subject to the limits of liability set forth in § 29-20-403.



§ 29-20-208 - Governmental immunity waived for claims against any governmental entity under Uniformed Services Employment and Reemployment Rights Act of 1994 (USERRA).

Immunity from suit of any governmental entity, or any agency, authority, board, branch, commission, division, entity, subdivision, or department of state government, or any autonomous state agency, authority, board, commission, council, department, office, or institution of higher education, is removed for the purpose of claims against and relief from a governmental entity under the Uniformed Services Employment and Reemployment Rights Act of 1994 (USERRA), 38 U.S.C. §§ 4301-4334.






Part 3 - Claims Procedure

§ 29-20-303 - [Repealed.]

HISTORY: Acts 1973, ch. 345, § 13; T.C.A., § 23-3315, repealed by Acts 2011, ch. 368, § 1, effective May 30, 2011.



§ 29-20-304 - Approval or denial of claim -- Period for answering claim, action or suit.

(a) A governmental entity or employee shall have sixty (60) days in which to answer or otherwise respond to any claim, action, or suit brought pursuant to this chapter.

(b) A claim shall be deemed to have been denied if at the end of the sixty-day period the governmental entity or its insurance carrier has failed to approve or deny the claim.



§ 29-20-305 - Action in circuit court generally -- General sessions court in certain counties.

(a) If the claim is denied, a claimant may institute an action in the circuit court against the governmental entity in those circumstances where immunity from suit has been removed as provided for in this chapter; provided, that in counties having a population of more than eight hundred fifty thousand (850,000), according to the 2000 federal census or any subsequent federal census, an action under this section may also be instituted in the general sessions court.

(b) The action must be commenced within twelve (12) months after the cause of action arises.



§ 29-20-306 - Bond for costs or pauper's oath.

At the time of filing the action the plaintiff shall file a bond for costs or pauper's oath required by chapter 18 of this title.



§ 29-20-307 - Exclusive jurisdiction -- No jury.

The circuit courts shall have exclusive original jurisdiction over any action brought under this chapter and shall hear and decide such suits without the intervention of a jury, except as otherwise provided in § 29-20-313(b); provided, that in counties having a population of more than eight hundred fifty thousand (850,000), according to the 2000 federal census or any subsequent federal census, the general sessions court shall have concurrent original jurisdiction with such circuit court over any action brought under this chapter; and provided further, that the jurisdiction conferred upon the general sessions court by this section shall not extend beyond the jurisdictional dollar limit provided in § 16-15-501(d) for such general sessions courts in civil cases generally.



§ 29-20-308 - Venue of actions.

(a) Suits filed under this chapter may be brought in the county in which such governmental entity is located or in the county in which the incident occurred from which the cause of action arises.

(b) A governmental entity operating in more than one (1) county shall be deemed to be located in the county where its principal office is found.



§ 29-20-309 - Settlement of actions.

(a) An officer or body appointed by the governing body of any governmental entity may, subject to such regulations and procedures as may be prescribed by the governing body, compromise and settle any action for damages or relief sought hereunder.

(b) If no such appointment has been made, the chief administrative officer of such governmental entity shall be deemed to have been appointed and to have such power.



§ 29-20-310 - Determinations to be made by court -- Restrictions on claims against employees -- Health care liability -- Immunity indemnification and insurability of local government employees.

(a) The court, before holding a governmental entity liable for damages, must first determine that the employee's or employees' act or acts were negligent and the proximate cause of plaintiff's injury, that the employee or employees acted within the scope of their employment and that none of the exceptions listed in § 29-20-205 are applicable to the facts before the court.

(b) No claim may be brought against an employee or judgment entered against an employee for damages for which the immunity of the governmental entity is removed by this chapter unless the claim is one for health care liability brought against a health care practitioner. No claim for health care liability may be brought against a health care practitioner or judgment entered against a health care practitioner for damages for which the governmental entity is liable under this chapter, unless the amount of damages sought or judgment entered exceeds the minimum limits set out in § 29-20-403 or the amount of insurance coverage actually carried by the governmental entity, whichever is greater, and the governmental entity is also made a party defendant to the action. As used in this subsection (b), "health care practitioner" means physicians licensed under title 63, chapter 6, and nurses licensed under title 63, chapter 7.

(c) No claim may be brought against an employee or judgment entered against an employee for injury proximately caused by an act or omission of the employee within the scope of the employee's employment for which the governmental entity is immune in any amount in excess of the amounts established for governmental entities in § 29-20-403, unless the act or omission was willful, malicious, criminal, or performed for personal financial gain, or unless the act or omission was one of health care liability committed by a health care practitioner and the claim is brought against such health care practitioner. As used in this subsection (c), "health care practitioner" means physicians licensed under title 63, chapter 6, and nurses licensed under title 63, chapter 7.

(d) Local governmental entities shall have the right, as a matter of local option, to elect to insure or to indemnify their employees for claims for which the governmental entity is immune under this chapter arising under state or federal law upon such terms and conditions as the local government may deem appropriate; provided, that such indemnification may not exceed the limits of liability established for governmental entities in § 29-20-403 except in causes of action in which the liability of governmental employees is not limited as provided in this chapter.

(e) (1) As used in this subsection (e), "volunteer" means a person who donates or volunteers that person's time or services to a local governmental entity when the donation of such time or services is at the request of the local governmental entity and under the direction of a local governmental employee.

(2) A local governmental entity may elect to insure or indemnify its volunteers for claims arising under state or federal law for which the governmental entity is immune under this chapter. Such insurance or indemnification shall be upon such terms and conditions as the local governmental entity establishes. However, no such indemnification may exceed the limits of liability established for governmental entities in § 29-20-403. The volunteer shall be liable for any amount in excess of such limits of governmental liability established in § 29-20-403.

(3) Nothing in this subsection (e) may be construed to affect the status of regular members of a voluntary or auxiliary firefighting, police or emergency assistance organization as employees of a governmental entity as provided in § 29-20-107(d), nor to impair any immunity granted to these personnel because of that status.



§ 29-20-311 - Judgment over limits of insurance policy prohibited.

No judgment or award rendered against a governmental entity may exceed the minimum amounts of insurance coverage for death, bodily injury and property damage liability specified in § 29-20-403, unless such governmental entity has secured insurance coverage in excess of such minimum requirements, in which event the judgment or award may not exceed the applicable limits provided in the insurance policy.



§ 29-20-312 - Payment of claims.

(a) Any claim approved for payment by a governmental entity or any final judgment obtained against a governmental entity shall be paid from funds appropriated or reserved for that purpose or in the discretion of the governmental entity may be paid in not more than ten (10) equal annual instalments commencing the next fiscal year or in such other manner as is agreed upon by the claimant and governmental entity.

(b) Installment payments shall bear interest at six percent (6%) per annum on the unpaid balance.

(c) This section shall be discretionary with the court of original jurisdiction and such court is hereby authorized in its discretion to order a lump sum payment of any final judgment.

(d) All judgments below five thousand dollars ($5,000) must be paid in one (1) installment and must be paid as other tort judgments.



§ 29-20-313 - Claim of immunity by employee -- Multiple defendants.

(a) When one (1) or more defendants to a lawsuit claim to be employees of a governmental entity as defined by § 29-20-107 and are therefore entitled to the governmental immunity granted by this chapter, it shall be a question of fact whether the defendant or defendants claiming immunity are such employees. If the trier of fact determines that the defendant claiming immunity is not a governmental entity employee, the lawsuit as to that defendant shall proceed like any other civil case. If the trier of fact determines that the defendant claiming immunity is a governmental entity employee, the lawsuit as to that defendant shall proceed in accordance with this chapter.

(b) When suit is brought in circuit court in a case in which there are multiple defendants, one (1) or more of which are a governmental entity or entities or governmental entity employee or employees whose liability or lack thereof is to be determined based upon this chapter and one (1) or more of which are not such governmental entity or entities or governmental entity employee or employees, the case shall be heard and decided by a jury upon the demand of any party. Nothing in this section shall be construed to abridge the right of any party to a trial by jury otherwise granted by the state or federal constitution or any statute.






Part 4 - Funding and Insurance

§ First - of 2 versions of this section

29-20-401. Creation of reserve or special fund -- Pooling agreements with other governmental entities -- Election to self-insurer. [Applicable to injuries occurring on and after July 1, 2014 . See the version applicable to injuries occurring prior to July 1, 2014.]

(a) Any governmental entity may create and maintain a reserve or special fund for the purpose of making payment of claims against it payable pursuant to this chapter or for the purpose of purchasing liability insurance to protect it from any and all risks created by this chapter.

(b) (1) Any two (2) or more governmental entities are hereby granted the power, any provision of law to the contrary notwithstanding, to enter into an agreement or agreements with one another for joint or cooperative action to pool their financial and administrative resources for the purpose of providing to the participating governmental entities risk management, insurance, reinsurance, which is defined to mean reinsurance by an entity created under this section, self-insurance, or any combination thereof for any and all of the areas of liability or insurability, or both, for such governmental entities, including, but not limited to, the liabilities created by this chapter (including general and professional liabilities), liabilities under the workers' compensation law, liabilities under the unemployment compensation law, and motor vehicle insurance. All such agreements shall be made pursuant to title 12, chapter 9.

(2) The power to enter into agreements hereunder specifically includes the power to establish a separate legal or administrative entity or entities to effectuate such agreements or, if no separate legal or administrative entity or entities are established, to designate an administrator of the pooled financial and administrative resources. An entity so established, or an administrator so designated, shall be deemed to have been appointed by the governing body of the governmental entity for the purposes of § 29-20-309, and this appointment shall not be considered as a violation of the provision of § 12-9-104(a) dealing with the powers, privileges or authority of officers of political subdivisions.

(3) Each such agreement shall be approved by appropriate resolution or as otherwise permitted by the laws of the participating governmental entities before any such agreement shall be effective or binding.

(4) In addition to those items included in any such agreement pursuant to § 12-9-104(c), the agreement may specify: the nature and scope of insurance coverage and coverages to be provided; the method and methods by which coverage and coverages are to be extended, contributions (which term shall include all premiums or assessments) levied and paid, claims administered and defended against; the procedures by which financial reserves shall be established and maintained; and, any other provisions necessary for proper administration of the pooled resources.

(5) Such agreements may provide for the pooling of losses and any other expenses so that any or all of the funds contributed by a participating governmental entity may be used to pay claims against or with respect to any of the other participating governmental entities and any costs or expenses, or both, relative to any entity authorized by this part. The general assembly hereby finds and determines that all contributions of financial and administrative resources made pursuant to an agreement as authorized herein are made for a public and governmental purpose and that all such contributions benefit the contributing governmental entity.

(c) (1) Any governmental entity choosing to create and maintain a special fund, or to enter into an agreement, as authorized in this section for the purpose of insuring against the liabilities created by this chapter, shall be deemed to be electing to self-insure against the liabilities established in this chapter and shall, therefore, have the same limits of liability as if the minimum limits of liability established in § 29-20-403 had been purchased.

(2) Should any governmental entity choose to enter into an agreement for the purpose of insuring for the liabilities of the Workers' Compensation Law, as authorized in this section, it shall be deemed to have accepted the Workers' Compensation Law pursuant to § 50-6-106(5), and it shall be deemed to have insured for such liabilities with an association, organization or corporation authorized to transact the business of workers' compensation insurance pursuant to § 50-6-405(a)(1). Certificates of compliance issued by the legal or administrative entity created by the agreement between the governmental entities for this purpose shall be accepted by the department of labor and workforce development.

(d) (1) No special fund established by an agreement authorized under this section and under title 12, chapter 9, shall be considered as an "insurance company" nor shall any contribution of financial or administrative resources to such a special fund be considered a "premium" or "gross premium" under title 56 for any purpose, including regulation and taxation.

(2) There shall be maintained in any special fund created pursuant to this section such an amount of reserve funds as is deemed adequate by the department in accordance with reserve standards applicable to private insurance companies pursuant to title 56. The department of commerce and insurance is authorized to charge reasonable fees to cover expenses incurred in the course of investigations and audits conducted for the purpose of making this determination, and is authorized to promulgate such rules and regulations necessary to accomplish the purposes of this subsection (d).

(e) Any special fund or legal or administrative entity created pursuant to this part shall have the power to reinsure, in whole or in part, any of the areas of liability or insurability of governmental entities or governmental employees. Notwithstanding any other law to the contrary, this power to reinsure may be exercised through the creation, operation, or ownership, in whole or in part, of reinsuring entities, or by entering into contracts or treaties of reinsurance with reinsuring entities, or by any combination thereof; provided, that the reinsuring entity is lawfully created under the laws of its jurisdiction. Any reinsuring entity created pursuant to this part may be created only by governmental entities as defined in this chapter or by an entity created by governmental entities pursuant to this part and the Interlocal Cooperation Act, compiled in title 12, chapter 9. Any such reinsuring entity may reinsure only any areas of liability or insurability of governmental entities or governmental employees.

(f) (1) Any legal or administrative entity created by an agreement between governmental entities to pool their resources to provide workers' compensation coverage is entitled to participate in the second injury fund established in § 50-6-208 upon the payment to the department of labor and workforce development of an annual fee. The annual fee shall be a percentage of the total financial contributions for workers' compensation coverage received from participating governmental entities and earned during a calendar year. The percentage shall equal the percentage of insurance company premiums, as measured by the premium tax, allocated and paid out by the second injury fund pursuant to § 50-6-208(b) and (c), during the same year, subject to a maximum of two percent (2%).

(2) If any such legal or administrative entity participates in the second injury fund as provided herein and then ceases participation, either the second injury fund shall remain liable for a claim for injuries to an employee insured by the entity that occurred prior to the termination of participation and for which benefits had not been paid prior to the termination; provided, that the legal or administrative entity shall promptly reimburse the second injury fund for the actual amount of any such benefits subsequently paid by the second injury fund; or, within thirty (30) days of the cessation of such participation, the legal and administrative entity may elect to assume complete liability for such a claim. This assumption shall release the second injury fund from any duty to defend or liability, but in either case, the recovery by any employee shall not be reduced or defeated.

(g) (1) (A) An insurance pool, special fund, reserve fund, or legal or administrative entity administering any such pool or fund created and authorized under this section shall be audited annually in accordance with standards established by the comptroller of the treasury. A copy of the audit shall be filed with the comptroller as soon as practical, but in no event later than one hundred twenty (120) days following the end of the pool's or reserve fund's fiscal year. Notwithstanding this subdivision (g)(1)(A), the operations, books and records of any pool or reserve fund shall be subject to audit and review by the comptroller or any person authorized by the comptroller. The commissioner of commerce and insurance shall assist the comptroller in the audit upon the written request by the comptroller.

(2) The comptroller of the treasury is authorized to charge reasonable fees to cover expenses incurred by the comptroller or the commissioner of commerce and insurance in the course of audits or investigations pursuant to this section.

(3) Any information obtained by or disclosed to the commissioner of commerce and insurance pursuant to an examination, audit or investigation conducted under this chapter shall be confidential and shall not be disclosed to the public. Any information obtained by or disclosed to the comptroller shall be considered working papers of the comptroller and, therefore, are confidential. Furthermore, the commissioner of commerce and insurance shall not disclose any information relating to the reserving of particular claims, if disclosure would likely prejudice the fund in settling the claim; provided, however, that this shall not apply to any examination report, audit or investigative report prepared by the commissioner of commerce and insurance or the comptroller, or to any rebuttal to such reports submitted by or on behalf of the fund examined. However, nothing contained in this subdivision (g)(3) shall be construed as prohibiting the commissioner of commerce and insurance or the comptroller from disclosing the information listed in this subdivision (g)(3), or any matters relating to that information, to state agencies of this or any other state, or to law enforcement officials of this or any other state or agency of the federal government at any time.

(4) Any person knowingly or willfully testifying falsely in reference to any matter material to the investigation, audit, examination or inquiry commits a Class A misdemeanor.

(5) Any director, trustee, officer, agent, or employee of an insurance pool or reserve fund, or any other person who knowingly or willfully makes any false certificate, entry, or memorandum upon any of the books or papers of any insurance pool or reserve fund upon any statement filed or offered to be filed in the department or used in the course of any examination, inquiry or investigation with the intent to deceive the commissioner of commerce and insurance or any person appointed by the commissioner or the comptroller to make the examination, commits a Class A misdemeanor.



§ Second - of 2 versions of this section

29-20-401. Creation of reserve or special fund -- Pooling agreements with other governmental entities -- Election to self-insurer. [Applicable to injuries occurring prior to July 1, 2014. See the version applicable to injuries occurring on and after July 1, 2014.]

(a) Any governmental entity may create and maintain a reserve or special fund for the purpose of making payment of claims against it payable pursuant to this chapter or for the purpose of purchasing liability insurance to protect it from any and all risks created by this chapter.

(b) (1) Any two (2) or more governmental entities are hereby granted the power, any provision of law to the contrary notwithstanding, to enter into an agreement or agreements with one another for joint or cooperative action to pool their financial and administrative resources for the purpose of providing to the participating governmental entities risk management, insurance, reinsurance, which is defined to mean reinsurance by an entity created under this section, self-insurance, or any combination thereof for any and all of the areas of liability or insurability, or both, for such governmental entities, including, but not limited to, the liabilities created by this chapter (including general and professional liabilities), liabilities under the workers' compensation law, liabilities under the unemployment compensation law, and motor vehicle insurance. All such agreements shall be made pursuant to title 12, chapter 9.

(2) The power to enter into agreements hereunder specifically includes the power to establish a separate legal or administrative entity or entities to effectuate such agreements or, if no separate legal or administrative entity or entities are established, to designate an administrator of the pooled financial and administrative resources. An entity so established, or an administrator so designated, shall be deemed to have been appointed by the governing body of the governmental entity for the purposes of § 29-20-309, and this appointment shall not be considered as a violation of the provision of § 12-9-104(a) dealing with the powers, privileges or authority of officers of political subdivisions.

(3) Each such agreement shall be approved by appropriate resolution or as otherwise permitted by the laws of the participating governmental entities before any such agreement shall be effective or binding.

(4) In addition to those items included in any such agreement pursuant to § 12-9-104(c), the agreement may specify: the nature and scope of insurance coverage and coverages to be provided; the method and methods by which coverage and coverages are to be extended, contributions (which term shall include all premiums or assessments) levied and paid, claims administered and defended against; the procedures by which financial reserves shall be established and maintained; and, any other provisions necessary for proper administration of the pooled resources.

(5) Such agreements may provide for the pooling of losses and any other expenses so that any or all of the funds contributed by a participating governmental entity may be used to pay claims against or with respect to any of the other participating governmental entities and any costs or expenses, or both, relative to any entity authorized by this part. The general assembly hereby finds and determines that all contributions of financial and administrative resources made pursuant to an agreement as authorized herein are made for a public and governmental purpose and that all such contributions benefit the contributing governmental entity.

(c) (1) Any governmental entity choosing to create and maintain a special fund, or to enter into an agreement, as authorized in this section for the purpose of insuring against the liabilities created by this chapter, shall be deemed to be electing to self-insure against the liabilities established in this chapter and shall, therefore, have the same limits of liability as if the minimum limits of liability established in § 29-20-403 had been purchased.

(2) Should any governmental entity choose to enter into an agreement for the purpose of insuring for the liabilities of the Workers' Compensation Law, as authorized in this section, it shall be deemed to have accepted the Workers' Compensation Law pursuant to § 50-6-106(5), and it shall be deemed to have insured for such liabilities with an association, organization or corporation authorized to transact the business of workers' compensation insurance pursuant to § 50-6-405(a)(1). Certificates of compliance issued by the legal or administrative entity created by the agreement between the governmental entities for this purpose shall be accepted by the department of labor and workforce development.

(d) (1) No special fund established by an agreement authorized under this section and under title 12, chapter 9, shall be considered as an "insurance company" nor shall any contribution of financial or administrative resources to such a special fund be considered a "premium" or "gross premium" under title 56 for any purpose, including regulation and taxation.

(2) There shall be maintained in any special fund created pursuant to this section such an amount of reserve funds as is deemed adequate by the department in accordance with reserve standards applicable to private insurance companies pursuant to title 56. The department of commerce and insurance is authorized to charge reasonable fees to cover expenses incurred in the course of investigations and audits conducted for the purpose of making this determination, and is authorized to promulgate such rules and regulations necessary to accomplish the purposes of this subsection (d).

(e) Any special fund or legal or administrative entity created pursuant to this part shall have the power to reinsure, in whole or in part, any of the areas of liability or insurability of governmental entities or governmental employees. Notwithstanding any other law to the contrary, this power to reinsure may be exercised through the creation, operation, or ownership, in whole or in part, of reinsuring entities, or by entering into contracts or treaties of reinsurance with reinsuring entities, or by any combination thereof; provided, that the reinsuring entity is lawfully created under the laws of its jurisdiction. Any reinsuring entity created pursuant to this part may be created only by governmental entities as defined in this chapter or by an entity created by governmental entities pursuant to this part and the Interlocal Cooperation Act, compiled in title 12, chapter 9. Any such reinsuring entity may reinsure only any areas of liability or insurability of governmental entities or governmental employees.

(f) (1) Any legal or administrative entity created by an agreement between governmental entities to pool their resources to provide workers' compensation coverage is entitled to participate in the second injury fund established in § 50-6-208 upon the payment to the department of labor and workforce development of an annual fee. The annual fee shall be a percentage of the total financial contributions for workers' compensation coverage received from participating governmental entities and earned during a calendar year. The percentage shall equal the percentage of insurance company premiums, as measured by the premium tax, allocated and paid out by the second injury fund pursuant to § 50-6-208(c) and (d), during the same year, subject to a maximum of two percent (2%).

(2) If any such legal or administrative entity participates in the second injury fund as provided herein and then ceases participation, either the second injury fund shall remain liable for a claim for injuries to an employee insured by the entity that occurred prior to the termination of participation and for which benefits had not been paid prior to the termination; provided, that the legal or administrative entity shall promptly reimburse the second injury fund for the actual amount of any such benefits subsequently paid by the second injury fund; or, within thirty (30) days of the cessation of such participation, the legal and administrative entity may elect to assume complete liability for such a claim. This assumption shall release the second injury fund from any duty to defend or liability, but in either case, the recovery by any employee shall not be reduced or defeated.

(g) (1) (A) An insurance pool, special fund, reserve fund, or legal or administrative entity administering any such pool or fund created and authorized under this section shall be audited annually in accordance with standards established by the comptroller of the treasury. A copy of the audit shall be filed with the comptroller as soon as practical, but in no event later than one hundred twenty (120) days following the end of the pool's or reserve fund's fiscal year. Notwithstanding this subdivision (g)(1)(A), the operations, books and records of any pool or reserve fund shall be subject to audit and review by the comptroller or any person authorized by the comptroller. The commissioner of commerce and insurance shall assist the comptroller in the audit upon the written request by the comptroller.

(2) The comptroller of the treasury is authorized to charge reasonable fees to cover expenses incurred by the comptroller or the commissioner of commerce and insurance in the course of audits or investigations pursuant to this section.

(3) Any information obtained by or disclosed to the commissioner of commerce and insurance pursuant to an examination, audit or investigation conducted under this chapter shall be confidential and shall not be disclosed to the public. Any information obtained by or disclosed to the comptroller shall be considered working papers of the comptroller and, therefore, are confidential. Furthermore, the commissioner of commerce and insurance shall not disclose any information relating to the reserving of particular claims, if disclosure would likely prejudice the fund in settling the claim; provided, however, that this shall not apply to any examination report, audit or investigative report prepared by the commissioner of commerce and insurance or the comptroller, or to any rebuttal to such reports submitted by or on behalf of the fund examined. However, nothing contained in this subdivision (g)(3) shall be construed as prohibiting the commissioner of commerce and insurance or the comptroller from disclosing the information listed in this subdivision (g)(3), or any matters relating to that information, to state agencies of this or any other state, or to law enforcement officials of this or any other state or agency of the federal government at any time.

(4) Any person knowingly or willfully testifying falsely in reference to any matter material to the investigation, audit, examination or inquiry commits a Class A misdemeanor.

(5) Any director, trustee, officer, agent, or employee of an insurance pool or reserve fund, or any other person who knowingly or willfully makes any false certificate, entry, or memorandum upon any of the books or papers of any insurance pool or reserve fund upon any statement filed or offered to be filed in the department or used in the course of any examination, inquiry or investigation with the intent to deceive the commissioner of commerce and insurance or any person appointed by the commissioner or the comptroller to make the examination, commits a Class A misdemeanor.



§ 29-20-402 - Authority to levy tax.

Notwithstanding law or charter to the contrary, all governmental entities having the power to tax shall have authority to levy an annual property tax in the amount necessary to pay all claims, settlements, or judgments secured pursuant to the provisions hereof, or to pay the costs to defend against same, or for the purpose of establishing and maintaining a reserve or special fund as the same may be established pursuant to § 29-20-401 for the payment of such claims, settlements, or judgment as may be reasonably anticipated, or to pay the premium for such insurance as herein authorized, including insurance provided for in § 29-20-406, even though as a result of such levy the maximum levy as otherwise restricted by law is exceeded thereby; provided, that in no event shall the revenues derived therefrom be used for any other purpose than those stipulated herein.



§ 29-20-403 - Liability insurance authorized -- Compensation for injury -- Limits -- Limits of liability for self-insuring entities.

(a) Any governmental entity may purchase insurance to cover its liability under this chapter.

(b) Every policy or contract of insurance purchased by a governmental entity as authorized by this chapter shall provide:

(1) (A) Minimum limits of not less than forty thousand dollars ($40,000) for bodily injury or death of any one (1) person in any one (1) accident and not less than eighty thousand dollars ($80,000) for bodily injury or death of any two (2) or more persons in any one (1) accident; provided, that in cases arising out of the ownership, maintenance, and use of automobiles, the minimum limit shall be not less than one hundred thousand dollars ($100,000) because of bodily injury or death of one (1) person in any one (1) accident, and to a limit of not less than three hundred thousand dollars ($300,000) because of bodily injury or death of two (2) or more persons in any one (1) accident, and to a limit of not less than fifty thousand dollars ($50,000) for injury to or destruction of property of others in any one (1) accident. In the event the governmental entity is unable to purchase insurance to cover its obligations hereunder, except through an assigned risk pool, then for purposes of § 29-20-311 the limits of liability shall be twenty thousand dollars ($20,000) for injury to any one (1) person resulting from one (1) accident and forty thousand dollars ($40,000) for all injuries resulting from one (1) accident with a limit of ten thousand dollars ($10,000) for property damages resulting from any one (1) accident. If insurance is not purchased through an assigned risk pool then the greater limits above apply; and

(B) Subdivision (b)(1)(A) applies only to actions arising before July 1, 1987; and

(2) (A) Minimum limits of not less than one hundred thirty thousand dollars ($130,000) for bodily injury or death of any one (1) person in any one (1) accident, occurrence or act and not less than three hundred fifty thousand dollars ($350,000) for bodily injury or death of all persons in any one (1) accident, occurrence or act, and in cases arising out of the ownership, maintenance and use of automobiles to a limit of not less than fifty thousand dollars ($50,000) for injury to or destruction of property of others in any one (1) accident, occurrence or act. This subdivision (b)(2)(A) applies to any action arising on or after July 1, 1987, but before July 1, 2002; and

(B) Minimum limits of not less than fifty thousand dollars ($50,000), except as provided otherwise in this section, for injury to or destruction of property of others in any one (1) accident;

(3) Minimum limits of not less than two hundred fifty thousand dollars ($250,000) for bodily injury or death of any one (1) person in any one (1) accident, occurrence or act, and not less than six hundred thousand dollars ($600,000) for bodily injury or death of all persons in any one (1) accident, occurrence or act, and eighty-five thousand dollars ($85,000) for injury or destruction of property of others in any one (1) accident, occurrence or act. This subdivision (b)(3) shall apply to any action arising on or after July 1, 2002, but before July 1, 2007;

(4) Minimum limits of not less than three hundred thousand dollars ($300,000) for bodily injury or death of any one (1) person in any one (1) accident, occurrence or act, and not less than seven hundred thousand dollars ($700,000) for bodily injury or death of all persons in any one (1) accident, occurrence or act, and one hundred thousand dollars ($100,000) for injury or destruction of property of others in any one (1) accident, occurrence or act. This subdivision (b)(4) shall apply to any action arising on or after July 1, 2007;

(c) Any governmental entity electing to self-insure its liability shall have the same limits of liability as if insurance had been purchased.



§ 29-20-404 - Waiver of immunity or liability limits -- Liabilities arising under federal law.

(a) A governmental entity or the insurer of such governmental entity shall not be held liable for any claim arising under state law for which the governmental entity has immunity under this chapter unless the governmental entity has expressly waived such immunity. A governmental entity or the insurer of such governmental entity shall not be held liable for any judgment in excess of the limits of liability set forth in § 29-20-403, unless the governmental entity has expressly waived such limits. The waiver of such immunity or such limits of liability by a governmental entity shall only be valid if such waiver is expressly contained in the provisions or endorsement of a policy or contract of insurance authorized by this chapter to cover its liability under this chapter.

(b) This chapter shall not be construed to prohibit or limit a governmental entity from purchasing a policy or contract of insurance in such amounts of coverage as it deems proper for liabilities which may arise under federal law. If a governmental entity has such policy or contract of insurance for liabilities which may arise under federal law, such policy or contract of insurance shall not be construed or deemed a waiver of any immunity provided in this chapter or of the limits of liability set forth in § 29-20-403, for any claims arising under state law.



§ 29-20-405 - Construction of liability insurance policy not in compliance with law.

Any insurance policy, rider or endorsement purchased to insure against any risk which may arise as a result of the application of this chapter, and which contains any condition or provisions not in compliance with the terms of this chapter, shall not be rendered invalid, but shall be construed and applied in accordance with the intention of this chapter.



§ 29-20-406 - Liability insurance for employees and sheriffs authorized.

(a) A governmental entity may insure any or all of its employees against all or any part of their liability for injury or damage resulting from a negligent act or omission, and any expenditure for such insurance is herewith declared to be for a public purpose, and may be paid from funds derived from the tax levy authorized in § 29-20-402.

(b) Any sheriff or group of sheriffs is authorized to purchase insurance or enter into agreements to insure such sheriff and any or all of the sheriff's employees against all or any part of their personal liability for injury or damages arising as a result of the act or omission of any such sheriff or employee. This authority to purchase insurance or enter into agreements to insure includes specifically the authority to establish a separate legal or administrative entity to effectuate any such agreements or, if a separate legal or administrative entity is not established, to designate an entity to effectuate the purposes of this subsection (b). Any such purchase or any such agreement which would involve the expenditure of county funds must first be approved by the county legislative body.



§ 29-20-407 - Authorization for purchase of insurance without bidding.

Any governmental entity may purchase any of the insurance authorized by this chapter, without the necessity of public bidding, as required by any public or private act or charter restriction, if such insurance is purchased through a plan authorized and approved by any organization of governmental entities representing cities and counties.



§ 29-20-408 - Catastrophic injuries fund commission created.

(a) There is created a commission to design, develop and propose legislation to the general assembly to enact and implement a catastrophic injuries fund for the purpose of compensating certain specified persons in an amount in excess of the governmental tort liability limits for injuries or death caused by the actions of an employee of a governmental entity and to study other issues relating to governmental tort liability. Such commission shall consist of the following members:

(1) Four (4) members to be appointed jointly by the speaker of the senate and speaker of the house of representatives from a list of eight (8) persons to be submitted jointly by the Tennessee municipal league, the Tennessee county services association, the Tennessee school board association, county-owned hospitals, self-insured municipalities, Tennessee public utilities and the Tennessee municipal league risk management pool by January 1, 2002;

(2) Four (4) members to be appointed jointly by the speaker of the senate and speaker of the house of representatives from a list of eight (8) persons submitted by the Tennessee trial lawyers association by January 1, 2002;

(3) The comptroller of the treasury or the comptroller's designee;

(4) The state treasurer or the treasurer's designee;

(5) The secretary of state or the secretary's designee; and

(6) The chairs of the judiciary, state and local government and finance, ways and means committees of the senate and the civil justice, state government, and finance, ways and means committees of the house of representatives, or such chairs' designees, who shall be ex officio non-voting members of the commission.

(b) If the speakers are unable to appoint four (4) members from the list of eight (8) submitted pursuant to subsection (a)(1) or (a)(2), the speakers shall notify the association or entities submitting the initial list and they shall have no more than forty-five (45) days to submit a new list of eight (8) persons. The speakers may request no more than two (2) such additional lists in making the respective four (4) member appointments.

(c) If for any reason a vacancy occurs in the commission membership appointed pursuant to subdivision (a)(1) or (a)(2), the association or entities making the original appointment shall have no more than thirty (30) days to submit to the speakers a list of two (2) persons to fill each such vacancy. The speakers shall jointly appoint a member to fill the vacancy in the same manner as the initial appointment.

(d) The commission shall first convene at the call of the state treasurer who shall serve as chair and shall coordinate the work of the commission.

(e) The catastrophic injuries fund commission shall design, develop and propose legislation to the general assembly to enact and implement the catastrophic injuries fund by July 1, 2006. The commission may report on and propose legislation, if necessary, on other issues related to governmental tort liability at any time, but no later than July 1, 2006.









Chapter 21 - Habeas Corpus

§ 29-21-101 - Grounds for writ.

(a) Any person imprisoned or restrained of liberty, under any pretense whatsoever, except in cases specified in subsection (b) and in cases specified in § 29-21-102, may prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment and restraint.

(b) Persons restrained of their liberty pursuant to a guilty plea and negotiated sentence are not entitled to the benefits of this writ on any claim that:

(1) The petitioner received concurrent sentencing where there was a statutory requirement for consecutive sentencing;

(2) The petitioner's sentence included a release eligibility percentage where the petitioner was not entitled to any early release; or

(3) The petitioner's sentence included a lower release eligibility percentage than the petitioner was entitled to under statutory requirements.



§ 29-21-102 - Federal prisoners.

Persons committed or detained by virtue of process issued by a court of the United States, or a judge thereof, in cases where such judges or courts have exclusive jurisdiction under the laws of the United States, or have acquired exclusive jurisdiction by the commencement of suits in such courts, are not entitled to the benefits of this writ.



§ 29-21-103 - Judges authorized to grant writ.

The writ may be granted by any judge of the circuit or criminal courts, or by any chancellor in cases of equitable cognizance.



§ 29-21-104 - Issuance of writ without application.

Whenever any court or judge, authorized to grant this writ, has evidence, from a judicial proceeding, that any person within the jurisdiction of such court or officer is illegally imprisoned or restrained of liberty, it is the duty of such court or judge to issue, or cause to be issued, the writ as aforementioned, although no application be made therefor.



§ 29-21-105 - Place of application for writ.

The application should be made to the court or judge most convenient in point of distance to the applicant, unless a sufficient reason be given in the petition for not applying to such court or judge.



§ 29-21-106 - Habeas corpus proceedings in municipal courts, corporation courts and courts of general session jurisdiction.

(a) The judges of the municipal courts or corporation courts and/or the judges of the courts of general sessions of the state of Tennessee are hereby vested with the jurisdiction to grant the writ of habeas corpus in all cases wherein any person is being unreasonably held or detained by any municipal official or authority without a warrant of arrest having been issued prior to such detention and against whom no formal charges have been made or placed and who has not been taken before a committing magistrate.

(b) The petition for such writ of habeas corpus shall be sworn to and shall recite generally that the petitioner is presently being detained without charges; that the petitioner is being held by municipal authorities and/or officials; that petitioner was arrested without a warrant and has not been docketed or charged with any offenses and has not been brought before a committing magistrate.

(c) It is the expressed intention of the general assembly to confer on the municipal or corporation courts and general sessions courts of this state, and the judges thereof, the jurisdiction to inquire into the detention of any person being held by municipal authorities and/or officials wherein no warrant for arrest has been issued or any formal charges have been made.

(d) No application for habeas corpus made under this section shall be required to be brought pursuant to § 29-21-105, it being the legislative intent that habeas corpus petitions pursuant to this section shall not be required to be brought before the general sessions or municipal courts but that such petitions may be permitted to be brought before such courts.



§ 29-21-107 - Petition -- Affidavit.

(a) Application for the writ shall be made by petition, signed either by the party for whose benefit it is intended, or some person on the pertitioner's behalf, and verified by affidavit.

(b) The petition shall state:

(1) That the person in whose behalf the writ is sought, is illegally restrained of liberty, and the person by whom and place where restrained, mentioning the name of such person, if known, and, if unknown, describing the person with as much particularity as practicable;

(2) The cause or pretense of such restraint according to the best information of the applicant, and if it be by virtue of any legal process, a copy thereof shall be annexed, or a satisfactory reason given for its absence;

(3) That the legality of the restraint has not already been adjudged upon a prior proceeding of the same character, to the best of the applicant's knowledge and belief; and

(4) That it is first application for the writ, or, if a previous application has been made, a copy of the petition and proceedings thereon shall be produced, or satisfactory reasons be given for the failure so to do.



§ 29-21-108 - Duty of court -- Wrongful failure to grant writ.

(a) It is the duty of the court or judge to act upon such applications instanter.

(b) A wrongful and willful refusal to grant the writ, when properly applied for, is a misdemeanor in office, besides subjecting the judge to damages at the suit of the party aggrieved.



§ 29-21-109 - Refusal of writ.

If, from the showing of the petitioner, the plaintiff would not be entitled to any relief, the writ may be refused, the reasons for such refusal being briefly endorsed upon the petition, or appended thereto.



§ 29-21-110 - Issuance of writ -- Form -- Formal defects.

(a) If the petition show a sufficient ground for relief, the writ shall be forthwith allowed, and may be substantially as follows:

Click here to view form

(b) The writ of habeas corpus shall not be disobeyed for any defect of form, or misdescription of the plaintiff or defendant, provided enough is stated to show the meaning and intent of the writ.

(c) When the writ is allowed by a court in term, it is issued by the clerk, but in other cases the judge or chancellor issues the writ, signing it officially.



§ 29-21-111 - Person by whom writ served.

(a) The writ may be served by the sheriff, coroner, or constable, or any other person appointed for that purpose by the court or judge by whom it is issued or allowed.

(b) If served by any other person than the sheriff, that person possesses the same power, and is liable to the same penalty for nonperformance the duty performed by that person, as though the person were the sheriff.



§ 29-21-112 - Mode of service -- Persons served.

(a) The proper mode of service is by leaving a copy of the original writ with the defendant, and making the return upon the original.

(b) Any person served with the writ is presumed to be the person for whom it is intended, although it may be directed to the person by a wrong name or description, or to another person.

(c) If the defendant cannot be found, or, if the defendant have not the plaintiff in custody, the service may be made upon any person having the plaintiff in custody, in the same manner and with the same effect as though that person had been made a defendant therein.



§ 29-21-113 - Arrest of defendant.

If the defendant refuses admittance to the person attempting to serve the writ, hides, or attempts wrongfully to carry the plaintiff out of the county or state, the defendant may be arrested by the person having the writ, and brought, together with the plaintiff, immediately before the officer or court before whom the writ is returnable. In order to make such arrest, the sheriff, or other person having the writ, has the same power as is given to a sheriff for the arrest of a person charged with a felony.



§ 29-21-114 - Taking plaintiff into custody.

If the person in whose name the application is made can be found, and no one appears to have the charge or custody of the plaintiff, the person having the writ may take the plaintiff into custody, and make return accordingly, and, to get possession of the plaintiff's person in such case, the person possesses the same power as is given by § 29-21-113 for the arrest of the defendant.



§ 29-21-115 - Precept.

(a) The court or judge to whom the application for the writ is made, if satisfied that the plaintiff is likely to suffer irreparable injury before the plaintiff could be relieved by the proceedings as authorized in §§ 29-21-112 -- 29-21-114, may issue a precept to the sheriff, or other person selected, commanding the sheriff or other person to bring the plaintiff forthwith before such judge or court.

(b) When the evidence is further sufficient to justify the arrest of the defendant, for a criminal offense committed in connection with the illegal detention of the plaintiff, the precept shall also contain an order for the arrest of the defendant.

(c) The officer or person to whom the precept is directed shall execute the same by bringing the defendant, and also the plaintiff, if required, before the court or judge issuing it, and thereupon the defendant shall make return to the writ of habeas corpus in the same manner as if the ordinary course had been pursued. The defendant may also be examined and committed, bailed or discharged, according to the nature of the case.



§ 29-21-116 - Defendant's appearance and return -- Answer.

(a) Service being made in any of the modes provided for in this part, the defendant shall appear at the proper time, and make due return of the writ, and answer the petition, if required.

(b) The person served with the writ shall state in the return, plainly and unequivocally:

(1) Whether the person then has, or at any time has had, the plantiff in the person's control or restraint, and, if so, the authority and cause thereof, setting out the same fully;

(2) If the party is detained under a writ, warrant, or other written authority, a copy thereof shall be annexed to the return, and the original shall be produced and exhibited to the court or judge, if required; and

(3) If the person on whom the writ has been served, has had the plaintiff in the person's custody or power or under the person's restraint, at any time before or after the date of the writ, but has transferred the plaintiff to another person, that person shall state the facts explicitly, and to whom, at what time, for what cause, and by what authority such transfer was made.

(c) The return shall be signed by the person making it, and verified by the oath; unless the person is a sworn public officer, and makes the return in an official capacity.



§ 29-21-117 - Production of plaintiff by defendant.

(a) At the time of making the return, the person on whom the same has been served shall also produce the body of the person detained according to the command of the writ, or show good cause for not doing so.

(b) If the cause shown for not producing such person be sickness or infirmity, the fact shall be verified by affidavit, and other evidence if required.

(c) The court may thereupon proceed as if the party were produced, or adjourn to the place where such party then is, or to some other time and place, according to circumstances.



§ 29-21-118 - Waiver of plaintiff's right to be present.

The plaintiff, in writing, or the plaintiff's attorney, may waive the right to be present at the examination, in which case the proceedings may be had in the plaintiff's absence.



§ 29-21-119 - Proceedings after defendant's return.

The plaintiff may demur or reply to the return, and all issues shall be tried by the court or judge in a summary way, the examination being adjourned from time to time, if necessary to the proper administration of justice, and all such orders being made for the custody of the plaintiff, in the meantime, as the nature of the case requires.



§ 29-21-120 - Adjustment of bail.

The plaintiff may also, in any case, be committed, let to bail, or the plantiff's bail diminished or increased, as justice may require.



§ 29-21-121 - Subpoena of witnesses.

(a) Subpoena for witnesses in all proceedings under this chapter may be issued by the court or judge granting the writ, or before whom the same is returnable, or by any general sessions judge.

(b) Witnesses thus summoned are subject to the same penalties and entitled to the same privileges and fees as other witnesses.

(c) Upon failure of the witness to attend, the fact shall be noted by the officer before whom the subpoena is returned, on the back thereof, and transmitted to the clerk of the circuit court of the county, who shall issue scire facias, as in other cases.



§ 29-21-122 - Discharge of plaintiff or remand to custody.

(a) If no sufficient legal cause of detention is shown, the plaintiff shall be discharged.

(b) The party detained shall be remanded to custody:

(1) If it appears the party is detained by virtue of process issued by a court or judge of the United States, in a case where such court or judge has exclusive jurisdiction;

(2) Where the time during which such party may be legally detained has not expired; or

(3) In every case in which the detention is authorized by law.



§ 29-21-123 - Effect of irregular commitment.

Although the commitment of the person detained may have been irregular, still, if the court or judge is satisfied, from the examination, that the person ought to be held to bail, or committed, either for the offense charged, or any other, the order shall be made accordingly.



§ 29-21-124 - Filing of records -- Costs.

The proceedings under a writ of habeas corpus, including all the papers in the cause, and the final order, shall be returned by the judge to the nearest court served by that judge, to be filed there by the clerk, as other records, a brief memorandum thereof, duly indexed, being made upon the judgment or execution docket, and such clerk taxing the costs and issuing execution therefor, as in other cases.



§ 29-21-125 - Costs -- General rule.

The costs of proceedings under this chapter, except when otherwise expressly provided, shall be adjudged as the court or judge may think right, and taxed and collected as in other cases.



§ 29-21-126 - Costs on discharge of criminal defendant.

(a) Where the defendant in a criminal prosecution is brought before any circuit or criminal judge on a writ of habeas corpus, and discharged by the judge, the costs shall be paid as in other state cases, when the defendant is tried and acquitted by a jury.

(b) (1) When the defendant in the cases provided for in this section is charged with a felony, the judge shall make out and certify the bill of costs, and deliver the same to the clerk of the circuit court before which the defendant is bound to appear, by whom the costs shall be collected and paid out as in other cases.

(2) If the defendant is charged with a misdemeanor, the judge shall deliver the bill of costs, made out and certified as before, to the court of general sessions of the county in which the defendant was charged with committing the offense, by whom the same shall be allowed as in other cases.



§ 29-21-127 - Appeal.

(a) Any party, either relator or defendant, in any habeas corpus case shall have the right of appeal to the proper appellate court from any judgment or decree rendered against such party by an inferior court.

(b) The party so appealing shall give bond and security for the costs of such appeal except where the relator or defendant is under confinement and serving a prison sentence on final judgment.

(c) This section shall not apply to parties held in custody in criminal cases.



§ 29-21-128 - Disobedience of writ or order.

Disobedience of the original writ, or any subsequent order thereon, subjects the defendant to commitment for contempt, and also to a forfeiture of one thousand dollars ($1,000) to the party aggrieved, besides rendering the defendant liable for all damages sustained in consequence of such disobedience.



§ 29-21-129 - Evasion of service.

The attempt to elude the service of the writ of habeas corpus, or to avoid the effect thereof by transferring the plaintiff out of the jurisdiction or to another person, or by concealing the plaintiff, or the place of the plaintiff's confinement, is a Class C misdemeanor.



§ 29-21-130 - Refusal of officer to deliver copy of process.

Any officer refusing to deliver a copy of any legal process by which the officer retains a party in custody to a person who demands such copy, and tenders the fees therefor, forfeits two hundred dollars ($200) to the person so detained.






Chapter 22 - Hospitals' Liens

§ 29-22-101 - Lien created -- Application -- Priority.

(a) Every person, firm, association, corporation, institution, or any governmental unit, including the state of Tennessee, any county or municipalities operating and maintaining a hospital in this state, shall have a lien for all reasonable and necessary charges for hospital care, treatment and maintenance of ill or injured persons upon any and all causes of action, suits, claims, counterclaims or demands accruing to the person to whom such care, treatment or maintenance was furnished, or accruing to the legal representatives of such person in the case of such person's death, on account of illness or injuries giving rise to such causes of action or claims and which necessitated such hospital care, treatment and maintenance.

(b) The hospital lien, however, shall not apply to any amount in excess of one third (1/3) of the damages obtained or recovered by such person by judgment, settlement or compromise rendered or entered into by such person or such person's legal representative by virtue of the cause of action accruing thereto.

(c) The lien herein created shall be subject and subordinate to any attorney's lien whether by contract, suit or judgment upon such claim or cause of action and shall not be applicable to accidents or injuries within the purview of the Tennessee Workers' Compensation Law, compiled in title 50, chapter 6. Any such lien arising out of a motor vehicle accident shall not take priority over a mechanic's lien or prior recorded lien upon a motor vehicle involved in such accident.



§ 29-22-102 - Perfecting lien -- Filing and notice -- Contesting -- Effect of settlement or payment.

(a) In order to perfect such lien, the agent or operator of the hospital, before or within one hundred twenty (120) days after any such person shall have been discharged therefrom, shall file in the office of the clerk of the circuit court of the county in which the hospital is located, and in the county wherein the patient resides, if a resident of this state, a verified statement in writing setting forth the name and address of the patient as it appears on the records of the hospital, and the name and address of the operator thereof, the dates of admission and discharge of the patient therefrom, the amount claimed to be due for such hospital care, and to the best of the claimant's knowledge, the names and addresses of persons, firms or corporations claimed by such ill or injured person or by such person's legal representative, to be liable for damages arising from such illness or injuries.

(b) A copy of the claim shall, within ten (10) days from the filing thereof be sent by registered mail, postage prepaid, to each person, firm or corporation so claimed to be liable on account of such illness or injuries, at the address given in the statement, and to the attorney, or attorneys, representing the person to whom services were rendered by the hospital if such attorney, or attorneys, are known to the claimant or could, with reasonable diligence, be known to the claimant.

(c) The filing of the claim shall be notice thereof to all persons, firms or corporations who may be liable on account of such illness or injuries, whether or not they are named in the claim or lien and whether or not a copy of the claim shall have been received by them.

(d) Any person desiring to contest such a lien or the reasonableness of the charges thereof may do so by filing a motion to quash or reduce the same in the circuit court of the county in which the lien was perfected, making all other parties in interest respondents thereto. Any such motion may be heard in term time or vacation and at such time and place as may be fixed by order of the court.

(e) (1) If at the time an insurance carrier or other person, corporation or entity reaches a settlement and obtains a release of liability on or pays a claim filed by a policyholder or other person against such carrier, person, corporation or other entity, the hospital providing treatment to such policyholder or person has not perfected a lien as set out in this section, any lien perfected subsequent to such settlement or payment shall not apply to or create any additional liability on the part of the insurance carrier or other person, corporation or entity paying the settlement or claim.

(2) This subsection (e) shall not apply until thirty (30) days after any such person is discharged from the hospital.



§ 29-22-103 - Duties of circuit court clerk -- Hospital lien book -- Fee.

(a) The clerk of the circuit court shall endorse on such claim the date and hour of filing and at the expense of the county shall provide a hospital lien book with proper index in which the clerk shall enter the date and hour of such filing, the name and address of the hospital, the operator thereof and of such patient, the amount claimed and the names and addresses of those claimed to be liable for damages.

(b) The clerk shall be paid the sum of ten dollars ($10.00) as the fee for filing the claim.



§ 29-22-104 - Impairment of lien -- Damages.

(a) No release or satisfaction or any action, suit, claim, counterclaim, demand, judgment, settlement or settlement agreement, or any of them, shall be valid or effectual as against such lien unless the lienholder shall join therein or execute a release of the lien.

(b) (1) Any acceptance of a release or satisfaction of any such cause of action, suit, claim, counterclaim, demand or judgment and any settlement of any of the foregoing in the absence of a release or satisfaction of the lien referred to in this chapter shall prima facie constitute an impairment of such lien, and the lienholder shall be entitled to an action at law for damages on account of such impairment, and in such action may recover from the one accepting such release or satisfaction or making such settlement the reasonable cost of such hospital care, treatment and maintenance.

(2) Satisfaction of any judgment rendered in favor of the lienholder in any such action shall operate as a satisfaction of the lien.

(3) Any action by the lienholder shall be brought in the court having jurisdiction of the amount of the lienholder's claim and may be brought and maintained in the county of residence of the lienholder.



§ 29-22-105 - Release of lien -- Fee.

(a) To release a perfected lien as described under this chapter, the operator of the hospital to whom the lien has been duly paid shall execute a certificate to the effect that the claim filed by such hospital for treatment, care and maintenance therein has been duly paid or discharged and authorizing the clerk in whose office the notice of hospital lien has been filed, to release the same, such release to be at the expense of the hospital.

(b) The clerk shall thereupon enter upon the margin of the hospital lien book in which the lien has been entered, a memorandum of such filing and the date when such certificate of payment or discharge was filed in the clerk's office, which certificate and entry shall constitute a release of lien, for which the clerk shall receive the sum of two dollars ($2.00).



§ 29-22-106 - Lienholder not to be named on checks or drafts.

No person, firm, or corporation, paying a claim, demand, or judgment shall include the name of any lien claimant, under this chapter, as a payee on any drafts or checks issued to settle such claims, demands, or judgments.



§ 29-22-107 - Limitations on hospital.

This chapter shall not be construed as giving any hospital an independent right of action to determine liability for injuries sustained by any person covered herein nor shall any settlement or compromise of a claim entered into on behalf of such person require the approval of the hospital.






Chapter 23 - Injunctions

Part 1 - Injunction to Stay Proceedings on Money Judgment

§ 29-23-101 - Decree on dissolution of injunction to stay proceedings on money judgment.

Upon the dissolution of an injunction to stay proceedings on a judgment for money, in whole or in part, the decree, interlocutory or final, shall be entered against the complainant and the complainant's sureties for such amount as the court may order, and the clerk and master shall issue executions thereon.



§ 29-23-103 - Penalty for delay of judgment.

Where an injunction to stay proceedings on a judgment is dissolved on a final hearing, the court may decree six percent (6%) on the amount of the judgment enjoined as damages, if of the opinion that the injunction was obtained for delay.



§ 29-23-104 - Assessment of penalty for injurious injunction.

(a) In cases where the court is of the opinion that the party enjoined has suffered a substantial injury, but that damages are speculative or incapable of ascertainment under legal rules, it may, on dissolution, in its sound discretion, assess and decree against the party suing out the writ a penalty in favor of the party enjoined.

(b) If this discretion is exercised by the chancellor it shall be reviewable on appeal.



§ 29-23-105 - Delivery of attached property -- Payment of penalty.

The court has power, upon final decree, to order the property which may have been attached to be delivered to the party entitled, and, in case of failure, that the persons liable upon original, replevy, or delivery bonds, shall pay all or such portion of the penalty as the court may order. Or, where the property is not forthcoming in conformity to the final decree, the court may enter judgment on motion, and execution may issue thereon for the whole, or any portion, of the penalty, as the court may direct, against all or any of the parties thereto.






Part 2 - Injunction Against Sale Under Trust Deed or Mortgage

§ 29-23-201 - Injunction against sale under trust deed or mortgage -- Notice required.

(a) No judge or chancellor shall grant an injunction to stay the sale of real estate conveyed by deed of trust or mortgage, with a power of sale, executed to secure the payment of a loan of money, unless the complainant gives five (5) days' notice to the trustee or mortgagee of the time when, place where, and of the judge or chancellor before whom, the application for injunction is to be made.

(b) No judge or chancellor shall act upon the application unless the same is accompanied by proof, evidenced by return of a sheriff, constable, or attorney, that notice has been served on the trustee or mortgagee, or that the trustee or mortgagee is not to be found in the county of usual residence, or is a nonresident.



§ 29-23-202 - Contents of application for injunction.

The party applying for relief in such case shall distinctly state how, when, and to whom the debt or any part of the debt secured aforementioned has been paid, or any circumstances of fraud which vitiate the contract.



§ 29-23-203 - Answer -- Delay in hearing on injunction.

After the reading of the bill in the hearing of the trustee or mortgagee, if the trustee or mortgagee chooses to appear before the judge or chancellor, the trustee or mortgagee may have the right to a delay of proceedings not more than ten (10) days, during which time the trustee or mortgagee may file an answer before the same judge or chancellor.



§ 29-23-204 - Decree.

The judge or chancellor may then, upon such bill and answer, hear such cause, at chambers, as upon motion to dissolve the injunction, the judge's or chancellor's decision to be in a written decree, which decree, together with the bill, answer, and exhibits, shall be enclosed in a sealed envelope, to the clerk of the court in which the bill is filed, such decree to constitute a part of the record in the cause, in conformity to the terms of which, the clerk may take bonds from either party, or execute any other order as adjudged in such decree.









Chapter 24 - Libel and Slander

§ 29-24-101 - Charge of adultery or fornication.

Any words written, spoken, or printed of a person, wrongfully and maliciously imputing to such person the commission of adultery or fornication, are actionable, without special damage except as otherwise provided in § 29-24-105.



§ 29-24-102 - Costs on nominal recovery.

Where the verdict in slander is under five dollars ($5.00), the plaintiff shall recover no more costs than damages.



§ 29-24-103 - Notice of action against periodical -- Effect of retraction.

(a) Before any civil action is brought for publication, in a newspaper or periodical, of a libel, the plaintiff shall, at least five (5) days before instituting such action, serve notice in writing on the defendant, specifying the article and the statements therein which the plaintiff alleges to be false and defamatory.

(b) (1) If it appears upon the trial that the article was published in good faith, that its falsity was due to an honest mistake of the facts, and that there were reasonable grounds for believing that the statements in the article were true, and that within ten (10) days after the service of such notice, or in the next regular edition of such newspaper or periodical, if more than ten (10) days from date of notice, a full and fair correction, apology, or retraction was published in the same editions, and in the case of a daily newspaper, in all editions of the day of such publication, or corresponding issues of the newspaper or periodical in which the article appeared; and in the case of newspapers on the front page thereof, and in the case of other periodicals in as conspicuous a place as that of the original defamatory article, and in either case, in as conspicuous a plat or type as was the original article, then the plaintiff shall recover only actual, and not punitive, damages.

(2) The exemption from punitive damages shall not apply to any article about or affecting a candidate for political office, published within ten (10) days before any election for the office for which the person is a candidate.



§ 29-24-104 - Broadcasting stations.

(a) The owner, licensee, or operator of a visual or sound radio broadcasting station or network of stations, and the agents or employees of any such owner, licensee or operator, shall not be liable for any damages for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast, by one other than such owner, licensee, or operator, or agent or employee thereof, unless it shall be alleged by the complaining party that such owner, licensee, operator, or such agent or employee, has failed to exercise due care to prevent the publication or utterance of such statement in such broadcast.

(b) It shall be the responsibility of the owner, licensee or operator to show that due care was used.

(c) In no event, however, shall any owner, licensee, or operator, or the agents or employees of any such owner, licensee or operator of any such a station or network of stations, be held liable for any damages for any defamatory statement uttered over the facilities of such station or network by any candidate for public office, unless such statement is made by an agent or employee of the owner, licensee, or operator in the course of employment.



§ 29-24-105 - Commercial printers and printing establishments relieved of liability for libel under certain conditions.

(a) For the purpose of this section, "commercial printer or commercial printing establishment" includes any person or establishment producing printed products by any and all processes, and suppliers of type, stencils, plates and/or negatives from which such printing is produced.

(b) The right of action heretofore existing against a commercial printer or commercial printing establishment engaged in the business of printing for others to recover sums of money as damages for the publication of a libel is hereby abolished where the copy for the libelous matter was furnished by the customer to the commercial printer or commercial printing establishment, and no part of the libelous matter was written, edited or otherwise authored by the commercial printer or commercial printing establishment or their agents, servants or employees.

(c) (1) The benefits of this section shall not inure to the commercial printer or printing establishment, where the copy is libelous per se or where the commercial printer, or commercial printing establishment, its agents, servants or employees knew, or in the exercise of ordinary care should have known, of the falsity of the matter contained in such copy.

(2) The benefit of this section shall not inure to the benefit of any commercial printer or any commercial printing establishment unless such printer or printing establishment requires the person furnishing such copy to place the provider's true name, address and organization represented, if any, on such copy or in a permanent record book kept for such purpose, such information to be available to the person allegedly libeled upon the libeled party's written request.






Chapter 25 - Mandamus

§ 29-25-101 - Power to issue writ.

Circuit judges and chancellors have power to issue writs of mandamus, upon petition or bill, supported by affidavit.



§ 29-25-102 - Alternative and peremptory writs.

(a) The writ is either alternative or peremptory.

(b) The alternative writ commands the defendant to do the act required to be performed or show cause before the court forthwith, or at a specified time and place, why the defendant has not done so, and that the defendant then and there return the writ.

(c) The peremptory writ commands the defendant to do the act and return the writ accordingly.



§ 29-25-103 - Court to which writ returnable.

The writ is returnable to the court of the county in which the land lies, in all cases where land is the subject of controversy, and in all other cases to the court of the county where the defendant resides, or, if against a public officer or corporation, in the county in which the office is kept or corporation does business.



§ 29-25-104 - Notice to and intervention by third person.

The defendant in the writ shall notify any third person claiming title to or interest in the matter in controversy, and such third person may, upon application, be made a defendant, and permitted to file an answer, upon giving security for costs.



§ 29-25-105 - Failure of third person to appear.

If such third person is a nonresident or unknown, publication shall be made as in other cases against nonresidents; and, on the nonresident's failing to appear and answer according to the requirements of the order of publication, the petition or bill may be taken for confessed, and proceeded with ex parte.



§ 29-25-106 - Filing of answer.

On the return day of the alternative writ, or on such further day as the court may allow, the party on whom the writ has been served may show cause by a sworn answer, and issue may be made thereon, and tried accordingly.



§ 29-25-107 - Issues of fact.

If the answer deny any material facts stated in the petition, the court may determine the issues upon evidence, or cause them to be submitted to a jury.



§ 29-25-108 - Judgment.

(a) When the defendant makes default, or a decision is made against the defendant after appearance, the court shall direct a peremptory mandamus to issue forthwith.

(b) Should the decision be adverse to the petitioner, the petition or bill shall be dismissed with costs.



§ 29-25-109 - Costs.

The costs and fees in mandamus cases are the same as those prescribed by law for similar services in chancery proceedings.






Chapter 26 - Health Care Liability

Part 1 - General Provisions

§ 29-26-101 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Health care liability action" means any civil action, including claims against the state or a political subdivision thereof, alleging that a health care provider or providers have caused an injury related to the provision of, or failure to provide, health care services to a person, regardless of the theory of liability on which the action is based;

(2) "Health care provider" means:

(A) A health care practitioner licensed, authorized, certified, registered, or regulated under any chapter of title 63 or title 68, including, but not limited to, medical resident physicians, interns, and fellows participating in a training program of one of the accredited medical schools or of one of such medical school's affiliated teaching hospitals in Tennessee;

(B) A nongovernmental health care facility licensed under title 68, chapter 11;

(C) A nongovernmental health facility licensed under the Mental Health, Developmental Disability, and Personal Support Services Licensure Law, compiled in title 33, chapter 2, part 4;

(D) The employee of a health care provider involved in the provision of health care services, including, but not limited to, physicians, nurses, licensed practical nurses, advance practice nurses, physician assistants, nursing technicians, pharmacy technicians, orderlies, certified nursing assistants, technicians and those physicians and nurses employed by a governmental health facility; or

(E) A professional corporation or professional limited liability company established pursuant to title 48, a registered limited liability partnership rendering professional services under title 61 and which consists of one (1) or more health care practitioners licensed, authorized, certified, registered, or regulated under any chapter of title 63 or title 68, or any legal entity that is not itself required to be licensed but which employs one or more health care practitioners licensed, authorized, certified, registered, or regulated under any chapter of title 63 or title 68;

(3) "Licensee" means a health care provider licensed, authorized, certified, registered, or regulated under title 33, 63, or 68 that is legally responsible for all health care services provided;

(4) "Management company" means an individual or entity that contracts with, or receives a fee from, a licensee to provide any of the following services to or for a licensee:

(A) Directly hiring or firing the administrator or other managing employees of the licensee;

(B) Directly controlling or having control over the staffing levels at the licensee;

(C) Directly controlling the budget and expenditures of the licensee; or

(D) Directly implementing and enforcing the policies and procedures of the licensee; and

(5) "Passive investor" means an individual or entity that has an ownership interest in a licensee but does not directly participate in the day-to-day decision making or operations of the licensee.

(b) Health care services to persons includes care by health care providers, which includes care by physicians, nurses, licensed practical nurses, pharmacists, pharmacy interns or pharmacy technicians under the supervision of a pharmacist, orderlies, certified nursing assistants, advance practice nurses, physician assistants, nursing technicians and other agents, employees and representatives of the provider, and also includes staffing, custodial or basic care, positioning, hydration and similar patient services.

(c) Any such civil action or claim is subject to this part regardless of any other claims, causes of action, or theories of liability alleged in the complaint; provided, that no provision of this part shall apply to claims against the state to the extent that such provision is inconsistent with or conflicts with the Tennessee Claims Commission Act, compiled in title 9, chapter 8, part 3.



§ 29-26-102 - Permissible defendants in health care liability action -- Determining statute of limitations.

(a) Except as provided in this section, a health care liability action against a licensee may be brought only against the licensee, the licensee's management company, the licensee's managing employees, or an individual caregiver who provided direct health care services, whether an employee or independent contractor. A passive investor shall not be liable under this part. A health care liability action against any other individual or entity may be brought only pursuant to subsection (b).

(b) A cause of action may not be asserted against an individual or entity other than the licensee, the licensee's management company, the licensee's managing employees, or an individual caregiver who provided direct health care services, whether an employee or independent contractor, unless, after a hearing on a motion for leave to amend, the court or arbitrator determines that there is sufficient evidence in the record or proffered by the claimant to establish a reasonable showing that:

(1) The individual or entity owed a duty of reasonable care to the claimant and that the individual or entity breached that duty; and

(2) The breach of that duty is a legal cause of loss, injury, death, or damage to the claimant.

(c) When determining the statute of limitations in a health care liability action, the date of the original pleading shall control regardless of whether there are amended pleadings or substituted or added parties.



§ 29-26-103 - Use of results of survey, inspection or investigation of health care provider conducted by state or federal department or agency.

(a) Except as otherwise provided in this section, the results of a survey, an inspection, or an investigation of a health care provider that is conducted by any state or federal department or agency, including any statement of deficiencies and all findings and deficiencies cited in the statement of deficiencies on the basis of the survey, inspection, or investigation, all proposed or implemented plans of correction submitted by the health care provider, and statements of or records of interviews with employees or independent contractors of the health care provider, shall not be:

(1) Admissible in evidence in any health care liability action in any court or arbitration proceeding on the basis that it satisfies an exception to the Tennessee rules of evidence governing hearsay; or

(2) Used in an advertisement, unless the advertisement includes all of the following:

(A) The date the survey, inspection, or investigation was conducted;

(B) If a finding or deficiency cited in the statement of deficiencies has been corrected, a statement that the finding or deficiency has been corrected and the date the finding or deficiency was corrected; and

(C) A statement that the advertisement is neither authorized nor endorsed by the department of health, department of mental health and substance abuse services, or any other government agency.

(b) Nothing in this section prohibits the results of a survey, an inspection, or investigation being used in an administrative proceeding, a state civil or criminal proceeding, or a federal civil or criminal proceeding initiated by a state or federal department or agency, or an appeal of any such proceeding.

(c) Nothing in this section prohibits the results of a survey, an inspection, or investigation being used to impeach a witness in a health care liability action.



§ 29-26-115 - Claimant's burden in health care liability action -- Expert testimony -- Presumption of negligence -- Jury instructions.

(a) In a health care liability action, the claimant shall have the burden of proving by evidence as provided by subsection (b):

(1) The recognized standard of acceptable professional practice in the profession and the specialty thereof, if any, that the defendant practices in the community in which the defendant practices or in a similar community at the time the alleged injury or wrongful action occurred;

(2) That the defendant acted with less than or failed to act with ordinary and reasonable care in accordance with such standard; and

(3) As a proximate result of the defendant's negligent act or omission, the plaintiff suffered injuries which would not otherwise have occurred.

(b) No person in a health care profession requiring licensure under the laws of this state shall be competent to testify in any court of law to establish the facts required to be established by subsection (a), unless the person was licensed to practice in the state or a contiguous bordering state a profession or specialty which would make the person's expert testimony relevant to the issues in the case and had practiced this profession or specialty in one (1) of these states during the year preceding the date that the alleged injury or wrongful act occurred. This rule shall apply to expert witnesses testifying for the defendant as rebuttal witnesses. The court may waive this subsection (b) when it determines that the appropriate witnesses otherwise would not be available.

(c) In a health care liability action as described in subsection (a), there shall be no presumption of negligence on the part of the defendant; provided, that there shall be a rebuttable presumption that the defendant was negligent where it is shown by the proof that the instrumentality causing injury was in the defendant's (or defendants') exclusive control and that the accident or injury was one which ordinarily doesn't occur in the absence of negligence.

(d) In a health care liability action as described in subsection (a), the jury shall be instructed that the claimant has the burden of proving, by a preponderance of the evidence, the negligence of the defendant. The jury shall be further instructed that injury alone does not raise a presumption of the defendant's negligence.



§ 29-26-116 - Statute of limitations -- Counterclaim for damages.

(a) (1) The statute of limitations in health care liability actions shall be one (1) year as set forth in § 28-3-104.

(2) In the event the alleged injury is not discovered within such one-year period, the period of limitation shall be one (1) year from the date of such discovery.

(3) In no event shall any such action be brought more than three (3) years after the date on which the negligent act or omission occurred except where there is fraudulent concealment on the part of the defendant, in which case the action shall be commenced within one (1) year after discovery that the cause of action exists.

(4) The time limitation herein set forth shall not apply in cases where a foreign object has been negligently left in a patient's body, in which case the action shall be commenced within one (1) year after the alleged injury or wrongful act is discovered or should have been discovered.

(b) In any action for damages for personal injury or death, whether based on tort or contract law, or otherwise, a counterclaim for damages for malicious prosecution (on the ground that the principal action was instituted with improper intent and without probable cause) or malicious abuse of process (on the ground that there was an improper use with improper intent of the process) in filing such action may be filed and litigated in the same action; provided, that the counterclaim shall be based upon substantial allegations.



§ 29-26-117 - Plaintiff's demand for specific sum inadmissible during trial.

In a health care liability action the pleading filed by the plaintiff may state a demand for a specific sum, but such demand shall not be disclosed to the jury during a trial of the case notwithstanding § 20-9-302 to the contrary.



§ 29-26-118 - Proving inadequacy of consent.

In a health care liability action, the plaintiff shall prove by evidence as required by § 29-26-115(b) that the defendant did not supply appropriate information to the patient in obtaining informed consent (to the procedure out of which plaintiff's claim allegedly arose) in accordance with the recognized standard of acceptable professional practice in the profession and in the specialty, if any, that the defendant practices in the community in which the defendant practices and in similar communities.



§ 29-26-119 - Damages.

In a health care liability action in which liability is admitted or established, the damages awarded may include (in addition to other elements of damages authorized by law) actual economic losses suffered by the claimant by reason of the personal injury, including, but not limited to, cost of reasonable and necessary medical care, rehabilitation services, and custodial care, loss of services and loss of earned income, but only to the extent that such costs are not paid or payable and such losses are not replaced, or indemnified in whole or in part, by insurance provided by an employer either governmental or private, by social security benefits, service benefit programs, unemployment benefits, or any other source except the assets of the claimant or of the members of the claimant's immediate family and insurance purchased in whole or in part, privately and individually.



§ 29-26-120 - Attorneys' fees.

Compensation for reasonable attorneys' fees in the event an employment contract exists between the claimant and claimant's attorney on a contingent fee arrangement shall be awarded to the claimant's attorney in a health care liability action in an amount to be determined by the court on the basis of time and effort devoted to the litigation by the claimant's attorney, complexity of the claim and other pertinent matters in connection therewith, not to exceed thirty-three and one third percent (331/3%) of all damages awarded to the claimant.



§ 29-26-121 - Claim for health care liability -- Notice -- Evidence of compliance -- Limitations -- Copies of medical records.

(a) (1) Any person, or that person's authorized agent, asserting a potential claim for health care liability shall give written notice of the potential claim to each health care provider that will be a named defendant at least sixty (60) days before the filing of a complaint based upon health care liability in any court of this state.

(2) The notice shall include:

(A) The full name and date of birth of the patient whose treatment is at issue;

(B) The name and address of the claimant authorizing the notice and the relationship to the patient, if the notice is not sent by the patient;

(C) The name and address of the attorney sending the notice, if applicable;

(D) A list of the name and address of all providers being sent a notice; and

(E) A HIPAA compliant medical authorization permitting the provider receiving the notice to obtain complete medical records from each other provider being sent a notice.

(3) The requirement of service of written notice prior to suit is deemed satisfied if, within the statutes of limitations and statutes of repose applicable to the provider, one of the following occurs, as established by the specified proof of service, which shall be filed with the complaint:

(A) Personal delivery of the notice to the health care provider or an identified individual whose job function includes receptionist for deliveries to the provider or for arrival of the provider's patients at the provider's current practice location. Delivery must be established by an affidavit stating that the notice was personally delivered and the identity of the individual to whom the notice was delivered; or

(B) Mailing of the notice:

(i) To an individual health care provider at both the address listed for the provider on the Tennessee department of health web site and the provider's current business address, if different from the address maintained by the Tennessee department of health; provided, that, if the mailings are returned undelivered from both addresses, then, within five (5) business days after receipt of the second undelivered letter, the notice shall be mailed in the specified manner to the provider's office or business address at the location where the provider last provided a medical service to the patient; or

(ii) To a health care provider that is a corporation or other business entity at both the address for the agent for service of process, and the provider's current business address, if different from that of the agent for service of process; provided, that, if the mailings are returned undelivered from both addresses, then, within five (5) business days after receipt of the second undelivered letter, the notice shall be mailed in the specified manner to the provider's office or business address at the location where the provider last provided a medical service to the patient.

(4) Compliance with subdivision (a)(3)(B) shall be demonstrated by filing a certificate of mailing from the United States postal service stamped with the date of mailing and an affidavit of the party mailing the notice establishing that the specified notice was timely mailed by certified mail, return receipt requested. A copy of the notice sent shall be attached to the affidavit. It is not necessary that the addressee of the notice sign or return the return receipt card that accompanies a letter sent by certified mail for service to be effective.

(5) In the event a person, entity, or health care provider receives notice of a potential claim for health care liability pursuant to this subsection (a), the person, entity, or health care provider shall, within thirty (30) days of receiving the notice, based upon any reasonable knowledge and information available, provide written notice to the potential claimant of any other person, entity, or health care provider who may be a properly named defendant.

(b) If a complaint is filed in any court alleging a claim for health care liability, the pleadings shall state whether each party has complied with subsection (a) and shall provide the documentation specified in subdivision (a)(2). The court may require additional evidence of compliance to determine if the provisions of this section have been met. The court has discretion to excuse compliance with this section only for extraordinary cause shown.

(c) When notice is given to a provider as provided in this section, the applicable statutes of limitations and repose shall be extended for a period of one hundred twenty (120) days from the date of expiration of the statute of limitations and statute of repose applicable to that provider. Personal service is effective on the date of that service. Service by mail is effective on the first day that service by mail is made in compliance with subdivision (a)(2)(B). In no event shall this section operate to shorten or otherwise extend the statutes of limitations or repose applicable to any action asserting a claim for health care liability, nor shall more than one (1) extension be applicable to any provider. Once a complaint is filed alleging a claim for health care liability, the notice provisions of this section shall not apply to any person or entity that is made a party to the action thereafter by amendment to the pleadings as a result of a defendant's alleging comparative fault.

(d) (1) All parties in an action covered by this section shall be entitled to obtain complete copies of the claimant's medical records from any other provider receiving notice. A party shall provide a copy of the specified portions of the claimant's medical records as of the date of the receipt of a legally authorized written request for the records within thirty (30) days thereafter. The claimant complies with this requirement by providing the providers with the authorized HIPAA compliant medical authorization required to accompany the notice. The provider may comply with this section by:

(A) Mailing a copy of the requested portions of the records with a statement for the cost of duplication of the records to the individual requesting the records;

(B) Informing the individual requesting the records that the records will be mailed only upon advance payment for the records for the stated cost of the records, calculated as provided in § 63-2-102. Any request for advance payment must be made in writing twenty (20) days after the receipt of the request for medical records. The provider must send the records within three (3) business days after receipt of payment for the records; or

(C) Fulfilling such other method that the provider and the individual requesting the records agree to in writing.

(2) The records received by the parties shall be treated as confidential, to be used only by the parties, their counsel, and their consultants.

(e) In the event that a complaint is filed in good faith reliance on the extension of the statute of limitations or repose granted by this section and it is later determined that the claim is not a health care liability claim, the extension of the statute of limitations and repose granted by this section is still available to the plaintiff.

(f) (1) Upon the filing of any "healthcare liability action," as defined in § 29-26-101, the named defendant or defendants may petition the court for a qualified protective order allowing the defendant or defendants and their attorneys the right to obtain protected health information during interviews, outside the presence of claimant or claimant's counsel, with the relevant patient's treating "healthcare providers," as defined by § 29-26-101. Such petition shall be granted under the following conditions:

(A) The petition must identify the treating healthcare provider or providers for whom the defendant or defendants seek a qualified protective order to conduct an interview;

(B) The claimant may file an objection seeking to limit or prohibit the defendant or defendants or the defendant's or defendants' counsel from conducting the interviews, which may be granted only upon good cause shown that a treating healthcare provider does not possess relevant information as defined by the Tennessee Rules of Civil Procedure; and

(C) (i) The qualified protective order shall expressly limit the dissemination of any protected health information to the litigation pending before the court and require the defendant or defendants who conducted the interview to return to the healthcare provider or destroy any protected health information obtained in the course of any such interview, including all copies, at the end of the litigation;

(ii) The qualified protective order shall expressly provide that participation in any such interview by a treating healthcare provider is voluntary.

(2) Any healthcare provider's disclosure of relevant information in response to a court order under this section, including, but not limited to, protected health information, opinions as to the standard of care of any defendant, compliance with or breach of the standard, and causation of the alleged injury, shall be deemed a permissible disclosure under Tennessee law.

(3) Nothing in this part shall be construed as restricting in any way the right of a defendant or defendant's counsel from conducting interviews outside the presence of claimant or claimant's counsel with the defendant's own present or former employees, partners, or owners concerning a healthcare liability action.



§ 29-26-122 - Filing of certificate of good faith.

(a) In any health care liability action in which expert testimony is required by § 29-26-115, the plaintiff or plaintiff's counsel shall file a certificate of good faith with the complaint. If the certificate is not filed with the complaint, the complaint shall be dismissed, as provided in subsection (c), absent a showing that the failure was due to the failure of the provider to timely provide copies of the claimant's records requested as provided in § 29-26-121 or demonstrated extraordinary cause. The certificate of good faith shall state that:

(1) The plaintiff or plaintiff's counsel has consulted with one (1) or more experts who have provided a signed written statement confirming that upon information and belief they:

(A) Are competent under § 29-26-115 to express an opinion or opinions in the case; and

(B) Believe, based on the information available from the medical records concerning the care and treatment of the plaintiff for the incident or incidents at issue, that there is a good faith basis to maintain the action consistent with the requirements of § 29-26-115; or

(2) The plaintiff or plaintiff's counsel has consulted with one (1) or more experts who have provided a signed written statement confirming that upon information and belief they:

(A) Are competent under § 29-26-115 to express an opinion or opinions in the case; and

(B) Believe, based on the information available from the medical records reviewed concerning the care and treatment of the plaintiff for the incident or incidents at issue and, as appropriate, information from the plaintiff or others with knowledge of the incident or incidents at issue, that there are facts material to the resolution of the case that cannot be reasonably ascertained from the medical records or information reasonably available to the plaintiff or plaintiff's counsel; and that, despite the absence of this information, there is a good faith basis for maintaining the action as to each defendant consistent with the requirements of § 29-26-115. Refusal of the defendant to release the medical records in a timely fashion or where it is impossible for the plaintiff to obtain the medical records shall waive the requirement that the expert review the medical record prior to expert certification.

(b) Within thirty (30) days after a defendant has alleged in an answer or amended answer that a non-party is at fault for the injuries or death of the plaintiff and expert testimony is required to prove fault as required by § 29-26-115, each defendant or defendant's counsel shall file a certificate of good faith stating that:

(1) The defendant or defendant's counsel has consulted with one (1) or more experts, which may include the defendant filing the certificate of good faith, who have provided a signed written statement confirming that upon information and belief they:

(A) Are competent under § 29-26-115 to express an opinion or opinions in the case; and

(B) Believe, based on the information reviewed concerning the care and treatment of the plaintiff for the incident or incidents at issue, that there is a good faith basis to allege such fault against another consistent with the requirements of § 29-26-115; or

(2) The defendant or defendant's counsel has consulted with one (1) or more medical experts, which may include the defendant filing the certificate of good faith, who have provided a signed written statement confirming that upon information and belief they:

(A) Are competent under § 29-26-115 to express an opinions or opinions in the case; and

(B) Believe, based on the information reviewed concerning the care and treatment of the plaintiff for the incident or incidents at issue, that there are facts material to the resolution of the case that cannot be reasonably ascertained from the information reasonably available to the defendant or defendant's counsel; and that, despite the absence of this information, there is a good faith basis for alleging such fault against another, whether already a party to the action or not, consistent with the requirements of § 29-26-115.

(c) The failure of a plaintiff to file a certificate of good faith in compliance with this section shall, upon motion, make the action subject to dismissal with prejudice. The failure of a defendant to file a certificate of good faith in compliance with this section alleging the fault of a non-party shall, upon motion, make such allegations subject to being stricken with prejudice unless the plaintiff consents to waive compliance with this section. If the allegations are stricken, no defendant, except for a defendant who complied with this section, can assert, and neither shall the judge nor jury consider, the fault, if any, of those identified by the allegations. The court may, upon motion, grant an extension within which to file a certificate of good faith if the court determines that a health care provider who has medical records relevant to the issues in the case has failed to timely produce medical records upon timely request, or for other good cause shown.

(d) (1) Subject only to subdivision (d)(2), the written statement of an expert relied upon in executing the certificate of good faith is not discoverable in the course of litigation.

(2) If a party in a health care liability action subject to this section prevails on the basis of the failure of an opposing party to offer any competent expert testimony as required by § 29-26-115, the court may, upon motion, compel the opposing party or party's counsel to provide to the court a copy of each such expert's signed written statement relied upon in executing the certificate of good faith. The medical experts may be compelled to provide testimony under oath, as determined by the court, for the purposes of determining that party's compliance with subsection (a) or (b).

(3) If the court, after hearing, determines that this section has been violated, the court shall award appropriate sanctions against the attorney if the attorney was a signatory to the action and against the party if the party was proceeding pro se. The sanctions may include, but are not limited to, payment of some or all of the attorney's fees and costs incurred by a party in defending or responding to a claim or defense supported by the non-complying certificate of good faith. If the signatory was an attorney, the court shall forward the order to the board of professional responsibility for appropriate action. Upon proof that a party or party's counsel has filed a certificate of good faith in violation of this section in three (3) or more cases in any court of record in this state, the court shall, upon motion, require the party or party's counsel to post a bond in the amount of ten thousand dollars ($10,000) per adverse party in any future health care liability case to secure payment of sanctions for any violation of this section in such case.

(4) A certificate of good faith shall disclose the number of prior violations of this section by the executing party.

(5) The administrative office of the courts shall develop a certificate of good faith form to effectuate the purposes of this section.






Part 2 - Therapist Sexual Misconduct Victims Compensation

§ 29-26-201 - Short title.

The title of this part is, and may be cited as, the "Therapist Sexual Misconduct Victims Compensation Act."



§ 29-26-202 - Intent.

It is the intention of the general assembly to provide victims of sexual misconduct by a therapist with a legal remedy, including significant compensatory damages and a more reasonable statute of limitations. It is intended to prevent sexual misconduct by a therapist by imposing significant liability upon any therapist who engages in this type of misconduct. This is necessary due to the inadequacy of the current system of health care liability where the statute of limitations fails to address the specific problems associated with sexual misconduct by a therapist. This part also clarifies the legal landscape and attempts to prevent most instances of sexual misconduct by making employers liable if they refuse to take simple and reasonable steps to avoid endangering their patients.



§ 29-26-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Claimant" means any of the following:

(A) The victim;

(B) The parents of the victim where the victim is still a minor;

(C) The legal guardian of the victim if the victim is not competent to assert such victim's legal rights; or

(D) The spouse of the victim where the sexual misconduct occurred while the spouse and the victim were married;

(2) "Deception" means the representation that sexual actions are part of or consistent with the patient's treatment by the therapist;

(3) "Emotionally dependent" means that the patient's emotional condition is such that the therapist knows or has reason to know that the patient is not competent to give consent to sexual advances due to the relationship which the therapist and patient have developed in the course of treatment by the therapist;

(4) "Employer" means any person or entity that employs any therapist for the purpose of providing therapy;

(5) "Patient" means a person who has obtained therapy from a therapist. For purposes of this part, "patient" encompasses both current and former patients of a therapist;

(6) "Sexual behavior" means sexual activity of the victim other than the sexual act or acts at issue in the case;

(7) (A) "Sexual misconduct" means any of the following, regardless of the consent of the patient:

(i) Any intrusion into an opening of the patient's body by any part of the therapist's body, or an object used by the therapist to effect an intrusion for the purpose of sexual arousal or gratification;

(ii) Any intrusion into an opening of the therapist's body by any part of the patient's body, or an object used by the patient to effect an intrusion for the purpose of sexual arousal or gratification where the therapist has consented to the conduct verbally or by acquiescence;

(iii) Touching of the patient's body by the therapist for the purpose of sexual arousal or gratification; or

(iv) Touching of the therapist's body by the patient for the purpose of sexual arousal or gratification where the therapist has consented to the conduct verbally or by acquiescence; (B) Sexual misconduct includes attempts by the therapist to engage in the conduct described in subdivisions (7)(A)(i) -- (iv), inclusive; and

(C) Conduct which is part of standard medical treatment shall not constitute sexual misconduct if the therapist is legally permitted and qualified to perform such medical treatment;

(8) "Therapist" means any person who performs therapy regardless of whether the person is licensed by the state; and

(9) "Therapy" means action by a person who represents that the person is and does practice the professional treatment, assessment, or counseling of a mental or emotional disorder, illness, condition or symptom. "Therapy" includes, but is not limited to, marital counseling, substance abuse treatment, and family counseling. Therapy begins the first time the patient seeks the therapist's assistance as a therapist. "Therapy" includes services provided without charge if they otherwise meet the definition.



§ 29-26-204 - Elements.

A cause of action for sexual misconduct exists for a claimant where the sexual misconduct occurred:

(1) During the time when the patient was receiving therapy from the therapist; or

(2) After the patient has stopped receiving therapy from the therapist if the patient is still emotionally dependent upon the therapist or the sexual misconduct was the result of deception; or

(3) Both subdivisions (1) and (2).



§ 29-26-205 - Exceptions.

A therapist does not violate § 29-26-204 if the patient is:

(1) The spouse of the therapist and was married to the therapist prior to the establishment of the therapist-patient relationship; or

(2) The sexual relationship began prior to the establishment of the therapist-patient relationship.



§ 29-26-206 - Employer liability.

(a) An employer of a therapist may be liable under § 29-26-204 if sexual misconduct occurred as provided in § 29-26-204, and either of the following applies:

(1) The employer fails to take reasonable action when the employer knows or has reason to know that the therapist has engaged in sexual misconduct with any patient; or

(2) The employer fails to make inquiries of a former employer concerning past sexual misconduct of the therapist and the:

(A) Former employer's name and address has been disclosed to the employer;

(B) Therapist was employed by the former employer as a therapist within five (5) years of the date of employment as a therapist for the employer and during the period of prior employment the therapist engaged in sexual misconduct.

(b) An employer or former employer of a therapist may be liable under § 29-26-204 if:

(1) Sexual misconduct occurred as provided in § 29-26-204;

(2) The employer or former employer receives a written request from another employer or prospective employer concerning sexual misconduct by the therapist;

(3) The employer or prospective employer is considering the therapist for a therapist position; and

(4) The employer or former employer knows or has reason to know of the sexual misconduct and fails or refuses to disclose to the requesting employer the occurrence of sexual misconduct by the therapist.

(c) An employer or former employer who gives information concerning sexual misconduct by a therapist when presented with a request for such information by a prospective employer of the therapist is absolved from any legal liability due to the therapist's failure to find employment or damage to the therapist's reputation as a result of the information provided, unless the information is false and the reporting employer knew or should have known that the information was false.

(d) Nothing in this section is intended to affect in any way the application of employer liability if such liability rests upon negligence by the employer in supervising the therapist or where the scope of employment would encompass the sexual misconduct.



§ 29-26-207 - Evidence of sexual conduct.

In an action for sexual misconduct, the victim's sexual history is not admissible as evidence except to prove that the sexual behavior occurred with the therapist prior to the provision of therapy to the patient by the therapist. During discovery, only evidence of the victim's sexual history which is relevant to a determination of the timing of the sexual relationship between the parties is discoverable.



§ 29-26-208 - Statute of limitations.

(a) The statute of limitations in sexual misconduct actions is two (2) years from the date the alleged injury occurred or is discovered, whichever is later. For purposes of this section, discovery of the alleged injury occurs after therapy ends, the victim is no longer emotionally dependent upon the therapist, and the patient knew or should have known that sexual misconduct by a therapist is unprofessional and harmful to the patient.

(b) Except as provided in subsection (c), no such action shall be brought more than three (3) years after the date of the last communication of any kind between the therapist and the patient.

(c) Where the sexual misconduct involves a minor, the statute of limitations shall be one (1) year after the minor's eighteenth birthday, except that where subsection (a) or (b) would provide for a longer time in which to bring a claim, the provision that provides the longest time in which to bring a claim applies.



§ 29-26-209 - Damages.

The claimant may recover for damages caused by the sexual misconduct. Such damages include, but are not limited to:

(1) Reasonable economic losses caused by the emotional, mental or physical effects of the sexual misconduct, including, but not limited to:

(A) The cost of counseling, hospitalization and any other expenses connected with treating the harm caused by the sexual misconduct;

(B) Any payments made to the therapist for treatment;

(C) The cost of counseling, hospitalization and any other expenses connected with treating the mental disorder, illness, condition, or symptom for which the patient had sought therapy from the therapist; and

(D) Loss of income caused by the sexual misconduct;

(2) Pain and suffering caused by the sexual misconduct, including, but not limited to, psychological and emotional anguish;

(3) If the victim is dead, the claimant may seek damages for wrongful death where the victim's death is the result of the physical or emotional harm inflicted upon the victim by the sexual misconduct of the therapist; and

(4) Punitive damages as otherwise provided by law.



§ 29-26-210 - Construction.

This part is declared to be remedial in nature and this part shall be liberally construed to effectuate its purposes.









Chapter 27 - Partition

Part 1 - Partition Generally

§ 29-27-101 - Persons entitled.

Any person having an estate of inheritance, or for life, or for years, in lands, and holding or being in possession thereof, as tenant in common or otherwise, with others, is entitled to partition thereof, or sale for partition, under this chapter.



§ 29-27-102 - Effect of encumbrance.

The fact that the premises are subject to an encumbrance by mortgage or otherwise will not affect the right.



§ 29-27-103 - Infancy of owners -- Distinctness of interests.

Nor will the fact that some of the joint owners are infants, and that it is to their interest that the property should not be partitioned; nor that the several estates and interests of the parties are altogether different and distinct.



§ 29-27-104 - Partial partition -- Interest of minors.

In these cases the partition shall be made according to the respective rights of the parties, setting apart to such as desire it their shares in severalty, and leaving the shares of others, if desired, in common; and if there are minors, the court may, in its discretion, leave their shares in common, or set them apart to each in severalty, as may appear to be just, upon the proof introduced.



§ 29-27-105 - Partition of personalty -- Possession pending proceeding.

(a) Any two (2) or more persons owning personal property in common may have partition, or sale for partition, thereof, in accord, substantially, with this chapter in respect of realty.

(b) Where such owners are unable to agree as to possession pending the proceeding, the court may make orders as to possession or leasing thereof.



§ 29-27-106 - Jurisdiction of courts.

(a) The county, circuit, or chancery courts have concurrent jurisdiction of partition cases under this chapter, by bill or petition.

(b) Nothing in this chapter shall deprive the chancery court of the jurisdiction rightfully belonging to that court over the subject of partition and sales of realty for the purposes of division.



§ 29-27-107 - Venue of actions.

The petition may be filed in the court of the county in which the land, or any part of it lies, or in which the defendant resides. If all the claimants join in the petition, or assent to the partition, it may be filed in any county in the state, whether any of the land lies therein or not.



§ 29-27-108 - Contents of petition.

The bill or petition shall set forth, as far as known, the names of the owners, their residences, which of them are infants or married.



§ 29-27-109 - Parties.

Every person having such interest, whether in possession or otherwise, shall be made a party.



§ 29-27-110 - Uncertainty of interests.

In case any one (1) or more of such parties, or the share or quantity of interest of any of the parties, be unknown to the petitioner, or be uncertain or contingent, or the ownership of the inheritance shall depend upon an executory devise, or the remainder shall be a contingent remainder, so that such parties cannot be named, the facts shall be set forth in such petition.



§ 29-27-111 - Notice of petition.

(a) Notice of the petition, stating the time it is intended to present it, and the court at which it is to be presented, shall be served upon the parties who do not join in the petition, at least five (5) days before its presentation, or given by publication, as provided in subsection (b).

(b) If any of the parties defendant are nonresidents or unknown, or of unknown residence, the court, or its clerk, may order and make publication for them, under this Code in like cases in chancery where personal service of process is dispensed with.



§ 29-27-112 - Commencement of action by summons.

The action may, however, be commenced by filing the petition or bill, and issuance and service of copy and summons, or making publication as in chancery cases.



§ 29-27-113 - Decree -- Reservation of unknown interests.

(a) The court, on appearance or default, shall declare the rights, titles, and interests of the parties in the premises, and give judgment that partition be made between such of them as have any right therein, according to such right.

(b) The court may, in a proper case, where there are unknown parties or unknown shares, give judgment that partition be made, so far as the rights or interests of the parties or shares are known and ascertained, and the residue of the premises shall remain for the parties whose interests have not been ascertained, subject to division at any future time.



§ 29-27-114 - Appointment of commissioners.

(a) Whenever the judgment of partition is rendered, the court will appoint three (3) or more respectable freeholders, any three (3) of whom may perform the duty, to make the partition so adjudged, according to the respective rights and interests of the parties, as the same are ascertained and determined.

(b) If the lands lie in different counties, the court may appoint separate sets of commissioners for each county, or one (1) set for all the lands, as may seem best for the interest of the parties.



§ 29-27-115 - Oath of commissioners.

The commissioners, before proceeding to the execution of their duty, shall be severally sworn, by the clerk, the officer summoning them, the county surveyor, the deputy, or any general sessions judge, to do justice among the parties, to the best of their skill and abilities, according to the directions of the court.



§ 29-27-116 - Mode of partition.

In making partition, the commissioners shall divide the premises and allot the several shares to the respective parties, quality and quantity relatively considered, according to the respective rights and interests of the parties as adjudged by the court, designating the several shares by posts, stones, marked trees, or other permanent monuments; and they may employ a surveyor, with the necessary assistants, to aid therein. The partition may be made by tracts, or by the division of each tract into shares, as may seem right to the commissioners and the court.



§ 29-27-117 - Unequal partition -- Equalizing charges.

If the commissioners are satisfied that exact partition cannot be made without material injury to the parties, or some one of them, they may make the partition as nearly equal as they can, and charge the larger shares with the sums necessary to equalize all the shares, and report the facts.



§ 29-27-118 - Report of commissioners.

The commissioners shall make a report in writing, signed by at least three (3) of them, of what they have done, and describing the land divided, and the share of each party, by metes and bounds, or other sufficient designation.



§ 29-27-119 - Confirmation of report -- Decree.

Upon the coming in of the report, unless set aside for good cause shown, upon exception, the court shall confirm the same, and divest and vest title according to its terms, giving a decree in proper cases in favor of those to whom smaller shares have been allotted against those having the larger shares, for the amounts reported, which decree is a lien on such larger shares until paid. Where there are infants whose shares are thus charged, the court shall direct the money to be paid out of their personal estate, if any.



§ 29-27-120 - Commissioners' expenses.

The expenses of the commissioners, including the expenses of a surveyor and the surveyor's assistants, when they have been employed, will be ascertained and allowed by the court; the expenses to be paid by the claimants in the proportion of their interests, or equally, as the court may direct, to be collected as other costs.



§ 29-27-121 - Attorneys' fees.

The court may, in its discretion, order the fees of the attorneys for the complainant and defendant to be paid out of the common fund, where the property is sold for partition, and taxed as cost in cases where the property is partitioned in kind.



§ 29-27-122 - Persons bound by decree.

The partition thus made is conclusive:

(1) On all parties named in the proceedings who have at the time any interest in the premises divided, as owners in fee or as tenants for years or as entitled to the reversion, remainder, or inheritance of such premises after the termination of any particular estate therein; or who by any contingency in any will, conveyance, or otherwise, may be or may become entitled to any beneficial interest in the premises; or who shall have any interest in any individual share of the premises, as tenants for years or for life;

(2) On all persons interested in the premises who are unknown, to whom notice has been given by publication, as hereinbefore directed;

(3) On all persons claiming from such parties or persons, or either of them.



§ 29-27-123 - Persons not bound by decree.

Such judgment and partition will not affect any tenants or persons having claims as tenants, for life, to the whole of the premises, nor preclude any person, except those specified in § 29-27-122, from claiming any title to the premises, or from controverting the title or interest of the parties between whom the partition has been made.






Part 2 - Sale for Division

§ 29-27-201 - Sale for division authorized.

Any person entitled to a partition of premises, under part 1 of this chapter, is equally entitled to have such premises sold for division, in the following cases:

(1) If the premises are so situated that partition thereof cannot be made; or

(2) Where the premises are of such description that it would be manifestly for the advantage of the parties that the same should be sold instead of partitioned.



§ 29-27-202 - Application for sale.

The application for a sale of the premises is made by bill or petition, under the same rules and regulations that govern the application for partition.



§ 29-27-203 - Alternative application.

The application may be in the alternative for partition, if practicable or advisable, and, if otherwise, for a sale.



§ 29-27-204 - Amendment to pray sale.

The petition or bill may also be amended at any stage of the cause, so as to pray a sale, if the parties think it for their interest.



§ 29-27-205 - Answer asking sale.

Even if application is for partition only, the court may, upon the answers of the defendants asking a sale, and satisfactory cause shown, decree a sale for division.



§ 29-27-206 - Commissioners recommending sale.

If the commissioners appointed to make partition report that the premises, or any portion thereof, are so situated that a partition cannot be made without great prejudice to the owners, the court may, if satisfied that the report is just and correct, order a sale of the premises, whether prayed for or not in the petition, or asked by the defendant.



§ 29-27-207 - Decree for sale of estate situated in several counties.

When the estate to be divided is situated in several counties, the court may decree a sale of all the land, as well that situated in the county where the bill is filed as in any other county in the state.



§ 29-27-208 - Sale of life estate.

(a) The court may, with the assent of the person entitled to an estate for life, to the whole or any part of the premises, who is a party to the proceedings, sell such estate with the rest.

(b) (1) If such person is incapable of giving assent, the court may determine, under all the circumstances, and taking into view the interest of all the parties, whether such estate ought to be excepted from the sale, or sold.

(2) If the person entitled to any such estate for life be unknown, the court may determine whether the estate shall be sold or not, as in the case of persons under disability, and, in the event of sale, make such order for the protection of the rights of such person in the same manner, as far as may be, as if the person were known and had appeared.

(c) When such interest is sold, the value thereof may be ascertained and paid over in gross, or the proper proportion of the fund invested, and the income paid over to the party during the continuance of the estate.



§ 29-27-209 - Ascertainment of encumbrances -- Payment.

(a) (1) It is the duty of the parties, when a sale is applied for or ordered, to disclose any encumbrance upon the premises, or any part thereof.

(2) Either party, or the purchaser after sale, may have a reference to ascertain whether there are any encumbrances on the premises, the costs of which reference will be borne by the person applying, unless an encumbrance is discovered which the party failed to disclose, as required in this section, and then by the party failing to disclose.

(b) If it appears by the report that there are any existing encumbrances upon the estate or interest in the premises of any party named in the proceedings, the court may direct the same to be paid out of the share of the party in the funds, or order a credit to be given the purchaser for the amount of such encumbrance.



§ 29-27-210 - Interpleader of encumbrancer.

If the party dispute the validity of the supposed encumbrance, the purchaser may, by petition, compel such party and the supposed encumbrancer to interplead, unless the parties produce and file a disclaimer or receipt from such supposed encumbrancer.



§ 29-27-211 - Unencumbered shares unaffected.

The proceedings to ascertain and settle the amount of encumbrances, as provided in §§ 29-27-209 -- 29-27-213, shall not affect any other party in the suit nor delay the paying over or investing of moneys to or for the benefit of any party upon whose estate in the premises there appears to be no encumbrance.



§ 29-27-212 - Sale subject to encumbrance.

Sales made without reference to the encumbrances are subject thereto, and do not affect the right of such encumbrancers in any way.



§ 29-27-213 - Purchaser's rights under undisclosed encumbrance.

Nothing herein contained shall be held to deprive a purchaser of any rights the purchaser may have to be relieved of a sale, by reason of an encumbrance not made known at the sale.



§ 29-27-214 - Terms of sale.

The court may direct the sale to be made for cash, or on such credit as may be deemed most for the interest of all the parties.



§ 29-27-215 - Security for purchase money.

(a) The installments of purchase money shall be secured by note, with good personal security, and a lien retained on the land until the whole amount is paid.

(b) The lien for the purchase money subsists until the whole is paid, notwithstanding any omission to reserve such lien, either in the decree or titles made in compliance with the orders of the court.



§ 29-27-216 - Vesting of title in purchaser.

The court, upon confirmation of the sale, divests title and vests it as in other cases of sale of real estate by decree of court, under the provisions of this Code.



§ 29-27-217 - Decree.

The rights of the parties shall be settled by the judgment or decree of the court, and the proceeds divided in accordance therewith.



§ 29-27-218 - Disposition of proceeds of sale.

(a) The shares of adults not under any disability, in the proceeds of sale made for partition, after deducting the proportion of costs to be borne by such shares, shall be paid over to such parties or their order.

(b) If any of the parties are infants, the court shall direct the disposition of the shares of such parties, and may order that the money be paid over to the general guardian, upon giving bond, with good security, to cover the fund, or laid out in the purchase of other lands for such minors, or otherwise permanently invested.

(c) The court shall, in like manner, direct the disposition of the shares of other parties laboring under the disability of unsoundness of mind, or, upon proper application, order a reinvestment in other property, for the benefit of such parties.

(d) Where any of the parties are absent from the state, are without legal representatives in this state, or are not known or named in the proceedings, the court shall direct the shares of such parties to be invested in permanent securities at interest, for the benefit of such parties, until claimed by them or their legal representatives.



§ 29-27-219 - Bond to refund proceeds of sale.

The court may, whenever the nature of the case demands, require all, or any of the parties, before they shall receive any share of the moneys arising from a sale under this chapter, to give approved security, in such sum as the court may direct, to refund such share, with interest thereon, in case it should thereafter appear that such party was not entitled thereto.









Chapter 28 - Products Liability Actions

§ 29-28-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Products Liability Act of 1978."



§ 29-28-102 - Chapter definitions.

As used in this chapter unless the context otherwise requires:

(1) "Anticipated life." The anticipated life of a product shall be determined by the expiration date placed on the product by the manufacturer when required by law but shall not commence until the date the product was first purchased for use or consumption;

(2) "Defective condition" means a condition of a product that renders it unsafe for normal or anticipatable handling and consumption;

(3) "Employer" means any person exercising legal supervisory control or guidance of users or consumers of products;

(4) "Manufacturer" means the designer, fabricator, producer, compounder, processor or assembler of any product or its component parts;

(5) "Product" means any tangible object or goods produced;

(6) "Product liability action" for purposes of this chapter includes all actions brought for or on account of personal injury, death or property damage caused by or resulting from the manufacture, construction, design, formula, preparation, assembly, testing, service, warning, instruction, marketing, packaging or labeling of any product. "Product liability action" includes, but is not limited to, all actions based upon the following theories: strict liability in tort; negligence; breach of warranty, express or implied; breach of or failure to discharge a duty to warn or instruct, whether negligent, or innocent; misrepresentation, concealment, or nondisclosure, whether negligent, or innocent; or under any other substantive legal theory in tort or contract whatsoever;

(7) "Seller" includes a retailer, wholesaler, or distributor, and means any individual or entity engaged in the business of selling a product, whether such sale is for resale, or for use or consumption. "Seller" also includes a lessor or bailor engaged in the business of leasing or bailment of a product; and

(8) "Unreasonably dangerous" means that a product is dangerous to an extent beyond that which would be contemplated by the ordinary consumer who purchases it, with the ordinary knowledge common to the community as to its characteristics, or that the product because of its dangerous condition would not be put on the market by a reasonably prudent manufacturer or seller, assuming that the manufacturer or seller knew of its dangerous condition.



§ 29-28-103 - Limitation of actions -- Exception.

(a) Any action against a manufacturer or seller of a product for injury to person or property caused by its defective or unreasonably dangerous condition must be brought within the period fixed by §§ 28-3-104, 28-3-105, 28-3-202 and 47-2-725, but notwithstanding any exceptions to these provisions, it must be brought within six (6) years of the date of injury, in any event, the action must be brought within ten (10) years from the date on which the product was first purchased for use or consumption, or within one (1) year after the expiration of the anticipated life of the product, whichever is the shorter, except in the case of injury to minors whose action must be brought within a period of one (1) year after attaining the age of majority, whichever occurs sooner.

(b) The foregoing limitation of actions shall not apply to any action resulting from exposure to asbestos or to the human implantation of silicone gel breast implants.

(c) (1) Any action against a manufacturer or seller for injury to a person caused by a silicone gel breast implant must be brought within a period not to exceed twenty-five (25) years from the date such product was implanted; provided, that such action must be brought within four (4) years from the date the plaintiff knew or should have known of the injury.

(2) For purposes of this subsection (c) only, "seller" does not include a hospital or other medical facility where the procedure took place, nor does "seller" include the physician or other medical personnel involved in the procedure.

(3) This subsection (c) only applies to causes of action not pending or decided on or before May 26, 1993. For the purposes of this subsection (c), a "pending case" is defined as a case actually filed by a silicone gel-filled breast implant recipient.



§ 29-28-104 - Compliance with government standards -- Rebuttable presumption.

(a) Compliance by a manufacturer or seller with any federal or state statute or administrative regulation existing at the time a product was manufactured and prescribing standards for design, inspection, testing, manufacture, labeling, warning or instructions for use of a product, shall raise a rebuttable presumption that the product is not in an unreasonably dangerous condition in regard to matters covered by these standards.

(b) A manufacturer or seller, other than a manufacturer of a drug or device, shall not be liable for exemplary or punitive damages if:

(1) The product alleged to have caused the harm was designed, manufactured, packaged, labeled, sold, or represented in relevant and material respects in accordance with the terms of approval, license or similar determination of a government agency; or

(2) The product was in compliance with a statute of the state or the United States, or a standard, rule, regulation, order, or other action of a government agency pursuant to statutory authority, when such statute or agency action is relevant to the event or risk allegedly causing the harm and the product was in compliance at the time the product left the control of the manufacturer or seller.

(c) Subsection (b) shall not apply if the claimant establishes that the manufacturer or seller:

(1) At any time before the event that allegedly caused the harm, sold the product after the effective date of an order of a government agency that ordered the removal of the product from the market or withdrew the agency's approval of the product; or

(2) In violation of applicable regulations, withheld or misrepresented to the government agency information material to the approval and such information is relevant to the harm which the claimant allegedly suffered.

(d) The award of punitive or exemplary damages against a manufacturer of a drug or device shall be governed by § 29-39-104.



§ 29-28-105 - Determination of defective or dangerous condition.

(a) A manufacturer or seller of a product shall not be liable for any injury to a person or property caused by the product unless the product is determined to be in a defective condition or unreasonably dangerous at the time it left the control of the manufacturer or seller.

(b) In making this determination, the state of scientific and technological knowledge available to the manufacturer or seller at the time the product was placed on the market, rather than at the time of injury, is applicable. Consideration is given also to the customary designs, methods, standards and techniques of manufacturing, inspecting and testing by other manufacturers or sellers of similar products.

(c) This section does not apply to an action based on express warranty or misrepresentation regarding the chattel.

(d) A product is not unreasonably dangerous because of a failure to adequately warn of a danger or hazard that is apparent to the ordinary user.



§ 29-28-106 - Seller's liability.

No product liability action, as defined in § 29-28-102, shall be commenced or maintained against any seller, other than the manufacturer, unless:

(1) The seller exercised substantial control over that aspect of the design, testing, manufacture, packaging or labeling of the product that caused the alleged harm for which recovery of damages is sought;

(2) Altered or modified the product, and the alteration or modification was a substantial factor in causing the harm for which recovery of damages is sought;

(3) The seller gave an express warranty as defined by title 47, chapter 2;

(4) The manufacturer or distributor of the product or part in question is not subject to service of process in this state and the long-arm statutes of Tennessee do not serve as the basis for obtaining service of process; or

(5) The manufacturer has been judicially declared insolvent.



§ 29-28-107 - Complaint -- Statement of damages.

Any complaint filed in a products liability action shall state an amount of such suit sought to be recovered from any defendant.



§ 29-28-108 - Product altered or abnormally used.

If a product is not unreasonably dangerous at the time it leaves the control of the manufacturer or seller but was made unreasonably dangerous by subsequent unforeseeable alteration, change, improper maintenance or abnormal use, the manufacturer or seller is not liable.






Chapter 29 - Quieting Title

§ 29-29-101 - Persons not in being made defendants.

In any suit in equity brought in any court under its general equity jurisdiction to quiet, perfect, or adjudge the title to real estate, or to remove clouds from the title thereof, situated within the state, in which suit it is sought to determine the rights or claims of any person not in being, such person may be made defendant, and such parties defendant may be designated by general words of descriptions such as the unborn children or representatives of children of A. B. a living person.



§ 29-29-102 - Constructive service on persons not in being.

If in such suit it shall appear that there is or may be any person who has been made a party defendant under § 29-29-101, a general notice of such suit shall be published in a newspaper within the county in which the land involved is situated, and if there is no newspaper in the county, then in an adjoining county, for four (4) consecutive weeks next preceding the hearing of such suit, and also general notice shall be posted in a conspicuous place on the premises for four (4) weeks next preceding the hearing of such suit, and notice given in accordance with this section shall be deemed constructive service on all unborn parties defendant.



§ 29-29-103 - Guardian ad litem or next friend.

If, after notice has been given as provided in § 29-29-102, it shall appear to the court that there are parties defendant who are not in being and who are not represented before the court, the court may of its own motion or on the motion of any party, appoint a suitable person to act as guardian ad litem or next friend of any such party or parties, and if there are or may be any parties defendant who have conflicting interests, the court may appoint different guardians ad litem or next friends to represent them.



§ 29-29-104 - Costs of guardian or next friend.

The cost of appearance of any such guardian ad litem or next friend, including compensation of counsel, shall be determined by the court and paid by the complainant, and execution against the complainant may issue therefor in the name of the guardian ad litem or next friend.



§ 29-29-105 - Effect of decree -- Jurisdiction in personam -- Testamentary contingent remainders.

(a) After the appointment of a guardian ad litem or next friend, the court may proceed as though the parties defendant were in being and actually served with process.

(b) Such suit shall be deemed to be a proceeding in rem against the land, and a decree establishing or declaring the validity, nature, or extent of complainant's title or interest, shall operate directly on the land and shall have the force of a release made by or on behalf of all parties defendant of all claims inconsistent with the title established thereby.

(c) Nothing herein contained shall prevent the court from also exercising its ordinary jurisdiction in personam against parties defendant who have been actually served with process, and who are personally amenable to its decree.

(d) Nothing in this chapter shall be construed to affect any contingent remainder created by any will or devise of any deceased person.






Chapter 30 - Recovery of Personal Property

Part 1 - Action to Recover Personal Property

§ 29-30-101 - Action to recover personal property.

Where goods, chattels, or other items of tangible personal property are in the possession of another, the person entitled to possession thereof may recover such goods, chattels, or other tangible personal property by filing an action to recover personal property.



§ 29-30-102 - Jurisdiction and venue.

(a) The action may be instituted in the court of general sessions or in the circuit court or chancery court.

(b) The action may be instituted in any county where any part of the personal property is located, in the county where the contract was executed, in the county where any defendant resides or in the county where the address of any defendant was stated to be in any writing on which the plaintiff's claim to possession is founded.



§ 29-30-103 - Complaint or warrant -- Affidavit -- Exhibit.

(a) The action to recover personal property shall be commenced by filing a complaint in the circuit or chancery court, or by causing a warrant to issue in the general sessions court.

(b) If the plaintiff's right of possession is founded upon a writing, a copy of the writing shall be attached as an exhibit to the affidavit.

(c) The complaint or warrant shall be sworn to, or have attached a sworn affidavit. The following facts shall be sworn to:

(1) That the plaintiff is entitled to possession of the described property and the reason plaintiff is so entitled;

(2) A description which reasonably identifies the property sought; and

(3) The value of the property.



§ 29-30-104 - Filing of action -- Process -- Possessory hearing -- Procedure -- Forms.

(a) The action to recover personal property shall be filed with the clerk and process shall issue. The process shall show on its face that a possessory hearing will be held on a date and a time specified before the judge or chancellor of the court where the action is filed.

(b) The purpose of the possessory hearing is to protect the defendant's use and possession of the property from arbitrary or mistaken deprivation. If the judge shall, after conducting the possessory hearing, find that the plaintiff's claim for immediate possession should be sustained, the judge shall issue a writ of possession.

(c) The possessory hearing shall be held in not less than five (5) nor more than twenty (20) days after the process is served upon the defendant; provided, failure to do so within the time period shall not be grounds for dismissal.

(d) The process shall notify the defendant that if the defendant fails to appear and offer evidence, the court shall issue the writ of possession, and in actions filed in courts of general sessions, the process shall also notify the defendant that if the defendant fails to appear and offer evidence, the judge shall enter a default judgment for the relief sought in the warrant.

(e) Whether or not the claim for immediate possession is allowed at a possessory hearing the action commenced hereunder shall be tried in all respects as other actions are tried in the particular court in which it is filed.

(f) The process in general sessions court shall have attached or annexed to it a blank form for the use of the court in entering its judgment and a blank form for the use of the defendant or defendants in waiving a hearing, all of which shall be in substantially the following form:

Click here to view form

If the action to recover personal property is an action to satisfy a lien on a motor vehicle for repayment of a loan, the process in general sessions court shall also have attached or annexed to it a blank inventory from which shall be in substantially the following form:

Click here to view form

(g) No objection shall be made as to the form of process if the essential matters of this section are set forth in the process.

(h) The process in all other courts shall have attached or annexed to it a blank form for the use of the defendant or defendants in waiving a hearing, all of which shall be in substantially the following form:

Click here to view form



§ 29-30-105 - Restraining order against defendant -- Penalty for violation -- Form of order.

(a) If requested by the plaintiff and upon the plaintiff's posting bond in an amount to be determined by the court, but not to exceed the value of the property, the judge may concurrently issue an order restraining the defendant from damaging, concealing or removing such property from the court's jurisdiction.

(b) Upon proper showing that such order has been violated, the defendant commits a Class C misdemeanor.

(c) The restraining order shall be substantially in the following form:

"FIAT



§ 29-30-106 - Procedure to expedite action for writ of possession.

(a) As an alternative to commencing an action to recover personal property as otherwise provided in this part, any party needing or desiring to expedite the proceeding may commence and expedite the action by proceeding as follows:

(1) Application for a writ of possession may be made to the appropriate court at the beginning of the first session of court during the day, or at such other time of day as the court, by local rule, has established. Either simultaneously with the making of such application or prior thereto, the party seeking a writ of possession shall file a verified complaint with which shall be exhibited a copy of any writing upon which the alleged claim to possession is founded. Upon the making of such application, the court shall hear the parties and shall order the writ of possession issued giving the plaintiff immediate possession of the property where the court finds either:

(A) That at least five (5) days prior to such application plaintiff mailed by certified mail or delivered to defendant a notice of the time and place of such application and that:

(i) Such notice had either been received by the defendant, or was directed to the defendant at the address stated in any writing, signed by the defendant, and on which the plaintiff's claim to possession is founded;

(ii) Such notice was accompanied by a copy of plaintiff's complaint, including a copy of any writing on which the plaintiff's claim to possession was founded; and

(iii) The plaintiff is entitled to possession of the property, or that there is no substantial controversy as to the plaintiff's right to such possession; or

(B) (i) (a) That the property was obtained by fraud, misrepresentation or theft, or

(b) That the defendant is:

(1) Concealing the property;

(2) Likely to remove it from the jurisdiction of the court;

(3) Likely to dispose of the property;

(4) Endangering the property by unusually hazardous use; or

(5) Seriously impairing the plaintiff's security interest in the property, such as by use in some manner other than that contemplated by the parties, or by failing to maintain hazard insurance on the property where the written instrument or agreement on which the plaintiff's claim is founded requires such insurance;

(ii) A writ of possession issued pursuant to this subdivision (B) shall be conditioned on the plaintiff's posting a bond in an amount fixed by the court which shall not be less than the value of the property;

(2) (A) If, at the time the plaintiff makes application pursuant to subdivision (a)(1)(A), the defendant appears and admits in open court the plaintiff's right to possession of the property, the court shall issue a writ of possession to the plaintiff;

(B) If, at the time the plaintiff makes application pursuant to subdivision (a)(1)(A), the defendant does not appear, there shall be an inference that the defendant does not dispute the plaintiff's right to possession, and the writ of possession shall be issued if the verified complaint demonstrates the plaintiff's right to possession. The writ shall direct the officer to take possession of the property and deliver it to the plaintiff and to summon the defendant to appear and answer within ten (10) days if the action is in the court of general sessions and within thirty (30) days if in any other court;

(C) In like manner, where a writ of possession is issued pursuant to subdivision (a)(1)(B), the writ shall direct the officer to take possession of the property and deliver it to the plaintiff and to summon the defendant to appear and answer within ten (10) days if the action is in the court of general sessions and within thirty (30) days if in any other court;

(D) When the defendant appears and resists the plaintiff's application for a writ of possession made in accordance with subdivision (a)(1)(A), the court shall at that time either try the action or:

(i) Fix a time within which defendant shall answer;

(ii) Fix a time for the trial; and

(iii) Determine which party shall have possession of the property pending a final determination by the court and condition such possession upon the posting of such bond as the court may deem advisable. Where such party fails or refuses to post such bond, the officer shall take possession of the property and retain it either until the bond is posted or until the court enters its final judgment.

(b) Except for the provisions of this section which must be complied with in order to expedite the proceeding, actions commenced pursuant to this section shall be governed by the remaining provisions of this part.



§ 29-30-107 - Writ of possession -- Execution -- Preservation of property -- Answer.

(a) The writ of possession shall direct the proper officer to take the property out of the possession of the defendant and deliver the same to the plaintiff.

(b) The writ of possession shall be executed by the proper officer by seizing the personal property and delivering the same to the plaintiff.

(c) If the property subject to the action hereunder is perishable or threatens to decline speedily in value, the court shall issue such other and further orders as it may find necessary to preserve the property or the value thereof for the benefit of either or both of the parties pending such final determination of the litigation.

(d) If the action in circuit or chancery courts is answered before or after the possessory hearing, the answer shall set forth with reasonable certainty the location of the personal property and any and all rights, remedies, credits, setoffs, or affirmative action growing out of the same matter the defendant may have had against the plaintiff.



§ 29-30-108 - Additional relief -- Prerequisites to deficiency judgment.

(a) In an action to recover personal property, in addition to the recovery of the property, the plaintiff may proceed to recover the balance due on the debt or the plaintiff may, in addition to recovering the personal property, obtain a judgment against the defendant for any debt or other claim arising out of the same transaction or set of circumstances, or the plaintiff may proceed solely for recovery of the personal property with the right to seek a judgment for additional relief in a subsequent action.

(b) No deficiency judgment shall be obtained by the plaintiff or plaintiffs until plaintiff or plaintiffs shall have complied with all requirements of the Uniform Commercial Code applicable thereto.



§ 29-30-109 - Execution of appeal bond.

In the event an appeal is perfected to the supreme court or to the court of appeals, or to the circuit court from such judgment, the appellant shall execute an appeal bond as is otherwise provided for by law.



§ 29-30-110 - Exemplary damages -- Attorneys fees.

The court may, in proper cases, give exemplary damages, including reasonable attorneys fees, in favor of the defendant for the plaintiff's wrongful suing out of this possessory action or in the event that the plaintiff fails to prosecute the action after it has been instituted.



§ 29-30-111 - Issue of counterparts of writs.

Counterpart of the writ of possession may issue, upon suggestion of the plaintiff, to any other county, to be executed upon the goods, or chattels, or served upon defendants found in such county. The court has power to order the issuance of alias and pluries process and writs of possession, and the necessary counterparts thereof, as often as may be necessary.






Part 2 - Detinue

§ 29-30-201 - Detinue.

Where the action is to recover specific personal property, if the party seeks to recover the possession only at the end of the suit, the party may bring detinue.



§ 29-30-202 - Venue of action.

The action may be brought in any county in which the goods and chattels, or any part of them, are, or in which either of the defendants may be found.



§ 29-30-203 - Procedure after personal service but failure to get property.

If the officer's return is that the officer has summoned the defendant, but could not get possession of the goods and chattels sued for, the plaintiff may elect to proceed in case or detinue, and then the cause shall be conducted as if the leading process had been in one of those forms.



§ 29-30-204 - Publication on nonresident.

Should the defendant, or any defendant, be a nonresident of the state, the officer shall return the fact and the court shall order publication to be made for four (4) successive weeks in some newspaper published in the county in which the suit is pending, or in the nearest county. The publication shall state the names of the parties and briefly set forth the nature of the writ.



§ 29-30-205 - Clerk's liability for insufficient bond.

The clerk shall not be exempt, by reason of such orders made by the court, from liability for any damages proceeding from failure to take good and sufficient security.



§ 29-30-206 - Trial without personal service.

If there be no personal service, the court shall impanel a jury and try the cause as though the defendant had filed a plea.



§ 29-30-207 - Monetary damages.

On the issue being found for the plaintiff, or in case of default, upon writ of inquiry, the jury shall ascertain the plaintiff's damages for the seizure and detention, and judgment shall be rendered therefor with costs.



§ 29-30-208 - Judgment for defendant.

If the issue is found for the defendant, or the plaintiff dismisses or fails to prosecute the suit, the judgment shall be that the goods be returned to the defendant, or, on failure, that the defendant recover their value, with interest thereon and damages for the detention, the value of the property and the damages to be assessed by the jury trying the cause; or, where the plaintiff fails to prosecute, by a jury impaneled for the purpose.



§ 29-30-209 - Failure to return goods under alternative judgment for defendant.

Where judgment has been rendered in the alternative, under § 29-30-208, if the goods are not returned to the defendant, and the writ of fieri facias is returned unsatisfied, in whole or in part, the defendant may have an accordant final judgment over, by motion, without notice against plaintiff and plaintiff's sureties in the replevin bond, at the term of the court to which the fieri facias shall have been returned. The proceedings of the judgment final shall be a part of the record of the original cause.



§ 29-30-210 - Exemplary damages.

(a) The jury may, in proper cases, give exemplary damages in favor of either party.

(b) In all cases where the plaintiff fails to prosecute the suit with effect, the jury may make such valuation as will be likely to effect a return of the property to the defendant, if the character of the property is such as to make the return of the specific property important.



§ 29-30-212 - Form of warrant.

The method of obtaining the writ shall be the same as when the suit is prosecuted in court, and the following shall in substance be the form of the writ:

Click here to view form



§ 29-30-213 - Execution of general sessions judge's writ.

Any constable may execute this writ, and, in exercising this power, shall be governed by the laws regulating sheriffs in the execution of a writ issued by a court.



§ 29-30-214 - General sessions court judgment for defendant.

If the general sessions judge finds the issue in favor of the defendant, or the plaintiff dismisses or fails to prosecute the suit, the judge shall render judgment against the plaintiff and the plantiff's sureties on the replevin bond that the property replevied be returned to the defendant, or on failure to do so, that the defendant recover of plaintiff and sureties on replevin bond the value of the property replevied with interest thereon and damages for the detention of the same, the value of the property and the damage to be assessed by the judge trying the case.



§ 29-30-215 - Exemplary damages in general sessions court.

(a) The general sessions judge may, in a proper case, give exemplary damages in favor of either party.

(b) In all cases where the plaintiff fails to prosecute the suit with effect, the general sessions judge may make such valuation as will be likely to effect the return of the property to the defendant if the character of the property is such as to make the return of the specific property important.



§ 29-30-216 - Fees before general sessions court.

The following fees shall be allowed in such suit:

(1) For issuing the writ ..................... $1.00;

(2) For rendering the judgment ..................... .75;

(3) To the constable, for executing the writ ..................... 3.00.



§ 29-30-217 - Appeal from general sessions court.

Either party may appeal from the general sessions court's judgment to the circuit court, within the ten (10) days allowed by § 27-5-108, on giving bond in double the value of the property replevied, payable to the opposite party, conditioned to prosecute the appeal with effect, and to abide by and perform the judgment of the circuit court; but a bond in double the value is not required of a defendant not in possession and unsuccessful before the general sessions court.









Chapter 31 - Removal of Disability of Minors

§ 29-31-101 - Power to remove.

(a) The chancery court of a county in which a minor resides or the chancellor in vacation may remove the disabilities of minority; and the chancery court of any county, or the chancellor of such court in vacation, may remove the disabilities of minority of a nonresident minor of the state of Tennessee who owns, or has an interest in, any real or personal property located in the state of Tennessee, so as to enable the minor to sell and convey such real or personal property, or any interest therein, or to do any other act in respect thereof; all as fully and effectively as if the minor was eighteen (18) years of age.

(b) In all cases where a minor petitions for the removal of disabilities of minority in a county other than the county in which property is located, petition must show that no application has been previously made in the county where the property is located.

(c) The circuit court and the judge thereof shall have concurrent jurisdiction with the chancery court and chancellor to remove the disabilities of minority.



§ 29-31-102 - Application -- Process -- Appearance to resist application.

(a) The application therefor shall be made in writing by the minor by next friend, and shall state the age of such minor and the names and places of residence of the minor's parents, and if the minor has no parents, the names and places of residence of two (2) of the minor's nearest kin, within the third degree, computed according to the civil law, and the reason on which the removal of the disability is sought.

(b) When such petition shall be filed, the clerk of the court shall issue proper process as in other cases, to make the proper parties defendant, the same to be executed and returned as in other cases.

(c) Any person so made a party or other relative or friend of the minor, may appear and resist the application.



§ 29-31-103 - Defendants not required.

If such kindred unite in such application, or if the minor has no kindred within the prescribed degree, or the place of residence of such kindred is unknown to the minor or the next friend, it shall not be necessary to make any person defendant thereto; provided, that if any such minor shall have a general guardian, the minor's guardian shall be made a defendant.



§ 29-31-104 - Hearing and decree -- Specific purpose.

(a) The court, or chancellor in vacation, shall examine the application and the objections thereto, if any, and may hear testimony, by depositions or by viva voce, in reference thereto, and shall make such decree thereon as may be for the best interest of the minor.

(b) If a decree is rendered removing the disability of a minor, it shall be rendered by the court having jurisdiction for a specific purpose and such purpose shall be so stated in such decree.



§ 29-31-105 - Scope of decree.

The decree may be for the partial removal of the disability of the minor so as to enable the minor to do some particular act, proposed to be done, to be specified in the decree; or it may be general and empower the minor to do all acts in reference to the minor's property, making contract, suing and being sued and engaging in any profession or vocation which the minor could do if eighteen (18) years of age; and the decree shall distinctly specify to what extent the disability of the minor is removed and what character of business the minor is empowered to do, notwithstanding minority, and may impose such restrictions and qualifications as the court or chancellor may judge proper.






Chapter 32 - Scire Facias

§ 29-32-101 - Persons entitled to writ -- Application.

A scire facias shall not issue on the application of any person other than the party of record, or that party's attorney, except an administrator de bonis non, in the case of a judgment recovered by a previous executor or administrator, unless such application be in writing and signed by the applicant, to be filed and preserved with the other papers.



§ 29-32-102 - Issuance by general sessions judges.

(a) Judges of the courts of general sessions have power to issue scire facias in all cases before them, when it may be necessary, in the same manner and subject to the same rules as such writs issue from courts of record.

(b) Scire facias is issued by the general sessions judge having legal possession of the papers in a cause.



§ 29-32-103 - Endorsement of name of applicant.

When scire facias issues upon the application of any person other than the party of record or the party's attorney, the clerk shall endorse on the back of the scire facias the name of the applicant, who becomes thereby liable for costs.



§ 29-32-104 - Liability for failure to endorse.

The clerk who fails to make such endorsement is liable for costs, in the event judgment is against the party suing out the scire facias.



§ 29-32-105 - Fraudulent endorsement.

If such clerk falsely and fraudulently endorse the name of any person on a writ of scire facias by such clerk issued, under the foregoing provisions, such clerk commits a Class C misdemeanor and is liable to an action for damages at the suit of such person.



§ 29-32-106 - Service of writ.

The writ of scire facias is served by reading, or offering to read, the contents of such writ to the person on whom it is to be executed.



§ 29-32-107 - Judgment after two returns.

When two (2) scire facias have been returned "not found" by the proper officer of the county in which the undertaking was entered into, such returns are equivalent to a personal service, and judgment may be made absolute.



§ 29-32-108 - Form of writ on forfeitures.

All scire facias issued on conditional judgments and decrees rendered by any of the courts of this state on forfeited bonds, recognizances, subpoenas, summons, and other like obligations may be substantially in the following form, to wit:

State of Tennessee, county of ___________________

To the sheriff [or coroner, as the case may be] of the county:

You are hereby commanded in the name of the state to notify ___________________ and ___________________ that a conditional judgment was rendered against them in the circuit court [or whatever court it may be] of ___________________ county, for the sum of $__________ and costs on a forfeited bond [or recognizance, or whatever obligation it is], and the same will be made final unless you appear at the next term of court [or whatever the time may be under the order of the court], and show cause to the contrary.

Signed by the clerk, etc., with proper endorsement as to date of, etc.



§ 29-32-109 - Form adapted to circumstances -- Jurisdictional facts -- Amendment of scire facias.

(a) If the conditional judgment be on a forfeited subpoena, or summons, to serve as jurors, or any other obligation, the scire facias shall be so changed in form from the above as to give the parties notice of the nature of the obligation on which it is rendered.

(b) It shall not be necessary to set out in full all the jurisdictional facts in any scire facias as heretofore required.

(c) When any scire facias fails to contain the necessary allegations or facts as required under § 29-32-108, it may be amended in court according to the practice in reference to amendments of other writs and pleadings.






Chapter 33 - Sureties on Bonds--Actions to Protect Interest

§ 29-33-101 - Application for release from prosecution or defense bond.

A surety for the prosecution or defense of any suit in law or equity may be released from such suretyship by giving five (5) days' notice to the surety's principal, if in the state, and to the surety's attorney, if out of the state, of the surety's intention to move for a rule upon the surety to give counter security to provide indemnity for any liability as a surety.



§ 29-33-102 - Rule to give counter security.

Upon notice thus given, the court shall make a rule requiring the principal, within a given time, to give such counter security; and on failure of the principal to comply with the rule, the court shall dismiss the suit, and give judgment against the principal and the principal's surety for the costs already accrued.



§ 29-33-103 - Continuation of suit in forma pauperis.

The plaintiff may, however, prosecute the suit in the manner prescribed for poor persons, in which case the surety shall be bound only for the costs accruing up to the giving of notice.



§ 29-33-104 - Relief of surety on replevy bond.

The surety upon any bond for the replevy of property, given in any cause may, by notice in writing, require the surety's principal to give surety sufficient counter security to indemnify surety against liability on such bond.



§ 29-33-105 - New replevy bond.

(a) The new replevy bond, if given, shall be made payable to the original surety, and such surety is authorized to act in reference to the property as if the surety had been the plaintiff in the action.

(b) The new bond shall be filed with the original replevy bond, and may be enforced by judgment or decree, upon a breach of the original replevy bond, in favor of either the plaintiff or of the original surety.



§ 29-33-106 - Attachment of replevied property.

If the principal fail to give such counter security within five (5) days after the service of notice, the clerk of the court is authorized upon affidavit of the facts, to issue a writ to the sheriff, commanding the sheriff to seize and hold such property, according to the terms of the original seizure or attachment, subject to the defendant's right to again replevy, and, in case the defendant fails so to do, then subject to such disposition as the law makes of property so seized.



§ 29-33-107 - Fiduciary bond -- Petition for release.

The surety of any guardian, executor, or administrator, trustee or assignee for creditors, who conceives the surety to be in danger of suffering by the suretyship, and desires to be relieved therefrom, may file a petition, in writing, in the county court, or the court having cognizance of the estate or fund.



§ 29-33-108 - Relief to surety on fiduciary bond.

Upon such petition and notice, the court may compel the principal to give other sufficient security, or counter security, to be approved by the court, or to deliver up the estate to the petitioner, or such other person as may be directed, and may make such other orders and decrees for the relief of the petitioner and better security of the estate as may be just and equitable.



§ 29-33-109 - Substitution of surety as fiduciary.

Should no person be found willing to accept the office, and give the security required, the applicant surety shall qualify in the place of the principal; otherwise, the liability will continue until a successor is appointed and qualified.



§ 29-33-110 - New bond furnished by principal.

Upon public or private application of any surety, if the principal consents to give a new bond, with satisfactory security, it may be taken without further proceedings, with the same effect, as if executed upon order.



§ 29-33-111 - Witnesses in hearings.

The officer authorized to hear and dispose of such applications may administer oaths and summon witnesses in the same way and under the same penalties as the courts of the state.



§ 29-33-112 - Exoneration of surety.

On the execution of the additional bond as required, or the qualification of a successor, the applicant surety is exonerated from all liability accruing subsequently.



§ 29-33-113 - Effect of exoneration.

The exoneration of the applicant surety does not affect the previous liability of any of the obligors in the original bond; nor are any of the obligors who have not joined in such application discharged from any liability accruing after the filing of such additional bond; and the obligors who are not exonerated are liable to any person injured by a breach of such bonds, in the same or separate actions.



§ 29-33-114 - Contribution between sureties.

The sureties, in either bond who have been compelled to make payments thereon for the principal, have the same remedies against the sureties in all the bonds in force at the time of default, as cosureties in the same bond have against each other, the recovery being properly proportioned according to the penalties of the several bonds.



§ 29-33-115 - Costs.

The costs of the application, if unsuccessful, shall be paid by the applicant; if successful, by the principal, and judgment may be given and execution issued therefor.






Chapter 34 - Torts

Part 1 - Generally--Privity

§ 29-34-101 - Express consent required for settlements.

In any tort action, prior settlement of damages made on behalf of the plaintiff by another, in exchange for a release executed by or on behalf of the defendant, shall constitute no bar to the plaintiff's action, and proof by the defendant of such settlement and release shall be inadmissible, unless it be shown that such settlement made on behalf of the plaintiff was with the express consent of the plaintiff given in writing, after the cause of action arose.



§ 29-34-102 - Rescission of fraudulent or erroneous settlements.

Where a compromise settlement of a claim for damages resulting from personal injuries has been brought about by fraud or mistake, such settlement may be rescinded without return of the consideration to the party released, but such consideration paid shall constitute a credit to apply in satisfaction of any judgment procured on account of such personal injuries.



§ 29-34-104 - Privity not required.

In all causes of action for personal injury or property damage brought on account of negligence, strict liability or breach of warranty, including actions brought under the Uniform Commercial Code, privity shall not be a requirement to maintain such action.



§ 29-34-105 - Settlements on behalf of minors.

(a) Notwithstanding any other law or rule to the contrary, a judge or chancellor may sign an order approving any tort claim settlement involving a minor that is less than ten thousand dollars ($10,000) by relying on affidavits from the legal guardian. The court shall conduct a chambers hearing at which the minor and legal guardian are present to approve any tort claim settlement involving a minor that is ten thousand dollars ($10,000) or more.

(b) Such affidavit as described in subsection (a) shall contain the following:

(1) Description of the tort;

(2) Description of the injuries to the minor involved;

(3) Statement that the affiant is the legal guardian;

(4) Amount of the settlement;

(5) Statement that it is in the best interest of the minor to settle the claim in the approved amount; and

(6) Statement of what the legal guardian intends to do with the settlement proceeds until the minor reaches the age of eighteen (18).

(c) This section shall not apply to structured settlements.

(d) In the order approving any tort claim settlement authorized by this section, the court shall have the discretion to determine whether the settlement proceeds are to be paid to the minor's legal guardian or held in trust by the court until the appropriate time.






Part 2 - Tort Liability

§ 29-34-201 - Injuries suffered in committing or attempting to commit felony on property of another -- Recovery barred -- Scope of immunity for one injuring a perpetrator of a criminal offense.

(a) Any person who is injured while committing a felony or attempting to commit a felony on the real property of another is barred from recovery of actual or punitive damages resulting from injuries, either accidentally or intentionally inflicted by the owner, lawful occupier or tenant of such property, which the person receives while committing or attempting to commit a felony.

(b) (1) A person who accidentally or intentionally causes property damage to or inflicts injury or death upon the perpetrator of a criminal offense is absolutely immune from civil liability for or the payment of monetary damages from such person's actions if at the time such damage, injury or death occurred:

(A) The person was preventing or attempting to prevent the perpetrator from committing the offense or was apprehending the perpetrator of the offense; and

(B) The perpetrator was committing one (1) or more of the offenses specified in subdivisions (c)(1)-(9) or was attempting to commit one (1) or more of the offenses specified in subdivision (c)(10).

(2) The immunity conferred by this subsection (b) shall only apply to property damage caused to or injury or death inflicted upon a perpetrator of an enumerated offense and only under the conditions set out in this subsection (b). Such immunity shall not be construed to extend to property damage caused to or injury or death inflicted upon a bystander or other person who is not the perpetrator of an enumerated offense.

(c) The offenses for which such immunity applies are:

(1) Any criminal homicide;

(2) Aggravated rape;

(3) Kidnapping;

(4) Aggravated kidnapping;

(5) Especially aggravated kidnapping;

(6) Especially aggravated burglary;

(7) Aggravated robbery;

(8) Especially aggravated robbery;

(9) Carjacking; and

(10) Attempt to commit first or second degree murder.



§ 29-34-202 - Immunity for natural gas providers -- Exceptions -- Product liability claims.

(a) As used in this section, unless the context otherwise requires:

(1) "Natural gas equipment" means storage vessels, compressors, dryers, dispensers, piping, compressed or liquefied gas appliances, or any other item that is installed by a natural gas provider; and

(2) "Natural gas provider" means any person or entity engaged in the business of supplying, handling, transporting, or selling at retail compressed or liquefied natural gas intended for use with properly constructed, inspected, and certified vehicle fuel systems in this state.

(b) A natural gas provider shall be immune from civil liability, if the proximate cause of the injury or damages was caused by actions of an ultimate consumer by:

(1) An alteration, modification or repair of gas equipment that could not have been discovered by the natural gas provider in the exercise of reasonable care; or

(2) The use of natural gas equipment in a manner or for a purpose other than that for which the natural gas equipment was intended to be used or could reasonably have been foreseen; provided, that the natural gas provider or the manufacturer of the natural gas equipment has taken reasonable steps to warn the ultimate consumer of the hazards associated with foreseeable misuses of the equipment.

(c) (1) Nothing in this section shall be construed as affecting, modifying, or eliminating the liability of a manufacturer of natural gas equipment or its employees under any legal claim, including, but not limited to, product liability claims.

(2) This section applies to liability resulting from retail operations at the point of sale only. Nothing in this section shall be construed as affecting, modifying, or eliminating the liability of a manufacturer of natural gas equipment or its employees under any legal claim, including, but not limited to, product liability claims.

(d) No defendant may allege or prove that a person or entity caused or contributed to causing a plaintiff's injuries, death, or other losses, unless the plaintiff could have maintained an action against the person.



§ 29-34-203 - Immunity for first responders in responding to emergency calls.

(a) As used in this section, "first responder" means a law enforcement officer, firefighter, emergency services personnel or other person who responds to calls for emergency assistance from a 911 call.

(b) A first responder and the responder's supervisor, agency, employer or supervising entity is immune from civil liability resulting from a forcible entry of a home, business or other structure if the first responder:

(1) Is responding to a documented 911 call for emergency assistance;

(2) Has made reasonable efforts to summon an occupant of the home, business, or structure that made the call by knocking or otherwise notifying the occupant of the first responder's presence;

(3) Has not received a response from an occupant within a reasonable period of time after making reasonable efforts pursuant to subdivision (b)(2); and

(4) Has a good faith belief that it is necessary to make a forcible entry for the purposes of rendering emergency assistance or preventing imminent bodily harm.

(c) Nothing in this section shall affect the standard of care a first responder must employ when rendering aid after gaining entry.



§ 29-34-204 - Charitable fundraisers -- Immunity from suit.

If any philanthropic individual; cooperative, corporation, club, association or organization; or director, trustee or member of the governing body of any such cooperative, corporation, club, association or organization; supplies only financial sponsorship or support for another entity's charitable fundraising event and is not, in any way, involved in the management, organization, planning or execution of such event, and if the entity managing, organizing, planning or executing such charitable fundraising event provides liability insurance in an amount not less than one million dollars ($1,000,000) for any single occurrence and three million dollars ($3,000,000) for all occurrences of personal injury or property damage arising from such event, then such individual, cooperative, corporation, club, association, organization, director, trustee or member shall not be liable for any personal injury or damage to property arising from the other entity's charitable fundraising event. However, if such financial sponsorship or support constitutes willful, wanton or gross negligence, then such immunity from suit shall not attach.



§ 29-34-205 - Commonsense consumption.

(a) Except as exempted in subsection (b), a manufacturer, producer, packer, distributor, carrier, holder, seller, marketer, or advertiser of a food, as defined in Section 201(f) of the Federal Food Drug and Cosmetic Act, codified in 21 U.S.C. § 321(f), or an association of one (1) or more such entities, shall not be subject to civil liability arising under any law of the state of Tennessee for any claim arising out of weight gain or obesity, a health condition associated with weight gain or obesity, or other generally known condition allegedly caused by or allegedly likely to result from long term consumption of food.

(b) Subsection (a) shall not preclude civil liability where the claim of weight gain, obesity, health condition associated with weight gain or obesity, or other generally known condition allegedly caused by or allegedly likely to result from long term consumption of food is based on:

(1) A material violation of an adulteration or misbranding requirement prescribed by statute or regulation of the state of Tennessee or the United States of America and the claimed injury was proximately caused by such violation; or

(2) Any other material violation of federal or state law applicable to the manufacturing, marketing, distribution, advertising, labeling, or sale of food; provided, that such violation is knowing and willful, and the claimed injury was proximately caused by such violation.

(c) For purposes of this section:

(1) "Claim" means any claim by or on behalf of a natural person, as well as any derivative or other claim arising therefrom asserted by or on behalf of any other person;

(2) "Generally known condition allegedly caused by or allegedly likely to result from long term consumption" means a condition generally known to result or to likely result from the cumulative effect of consumption, and not from a single instance of consumption;

(3) "Knowing and willful" violation of federal or state law means that:

(A) The conduct constituting the violation was committed with the intent to deceive or injure consumers or with actual knowledge that such conduct was injurious to consumers; and

(B) The conduct constituting the violation was not required by regulations, orders, rules or other pronouncement of, or any statute administered by a federal, state, or local government agency;

(4) "Other person" as used in subdivision (c)(1) means any individual, corporation, company, association, firm, partnership, society, joint stock company, or any other entity, including any governmental entity or private attorney general.

(d) (1) In any action exempted under subdivision (b)(1), the complaint initiating such action shall state with particularity the following:

(A) The statute, regulation, or other law of the state of Tennessee or of the United States that was allegedly violated;

(B) The facts that are alleged to constitute a material violation of such statute or regulation; and

(C) The facts alleged to demonstrate that such violation proximately caused actual injury to the plaintiff.

(2) In any action exempted under subdivision (b)(2), in addition to the pleading requirements in this subsection (d), the complaint initiating such action shall state with particularity facts sufficient to support a reasonable inference that the violation was with intent to deceive or injure consumers or with the actual knowledge that such violation was injurious to consumers. For purposes of this section, the pleading requirements in this subsection (d) are hereby deemed part of the substantive law of the state of Tennessee and not merely in the nature of procedural provisions.

(e) In any action exempted under subsection (a), all discovery and other proceedings shall be stayed during the pendency of any motion to dismiss, unless the court finds upon the motion of any party that particularized discovery is necessary to preserve evidence or to prevent undue prejudice to that party. During the pendency of any stay of discovery pursuant to this subsection (e), unless otherwise ordered by the court, any party to the action with actual notice of the allegations contained in the complaint shall treat all documents, data compilations, including electronically recorded or stored data, and tangible objects that are in the custody or control of such party and that are relevant to the allegations, as if they were the subject of a continuing request for production of documents from an opposing party under the state of Tennessee rules of civil procedure.



§ 29-34-206 - Liability for providing firefighting equipment to volunteer departments.

(a) Any person, corporation, business entity, charitable organization, or governmental agency that acts reasonably and in good faith in donating fire control or fire rescue equipment to a volunteer fire department shall not thereafter be civilly liable for any personal injury, property damage, or death proximately caused by a defect in the equipment.

(b) Any governmental agency that acts reasonably and in good faith in administering the distribution of donated fire control or fire rescue equipment to a volunteer fire department shall not thereafter be civilly liable for any personal injury, property damage, or death proximately caused by a defect in the equipment.

(c) Subsections (a) and (b) shall not apply to a person, corporation, business entity, charitable organization, or governmental agency if:

(1) The defect that proximately causes the injury, damage, or loss resulted from an act or omission of the person, corporation, business entity, charitable organization, or governmental agency that constitutes malice, gross negligence, recklessness, or intentional misconduct;

(2) The person, corporation, business entity, charitable organization, or governmental agency is the manufacturer of the fire control or fire rescue equipment; or

(3) The person, corporation, business entity, charitable organization, or governmental agency modified or altered the fire control or fire rescue equipment after it had been recertified by an authorized technician as meeting the manufacturer's specifications.

(d) As used in this section, "authorized technician" means a technician who has been certified by the manufacturer of fire control or fire rescue equipment to inspect such equipment. The technician need not be employed by a state or local governmental agency administering the distribution of the fire control or fire rescue equipment.



§ 29-34-207 - Liability for liquefied petroleum gas.

(a) As used in this section, unless the context otherwise requires:

(1) "Liquefied petroleum gas equipment" means storage vessels, piping, liquefied petroleum gas appliances, or any other item that is installed by a liquefied petroleum gas provider; and

(2) "Liquefied petroleum gas provider" means any person or entity engaged in the business of supplying, handling, transporting, or selling at retail liquefied petroleum gas in this state.

(b) A liquefied petroleum gas provider shall be immune from civil liability, if the proximate cause of the injury or damages was caused by:

(1) An alteration, modification, or repair of liquefied petroleum gas equipment that could not have been discovered by the liquefied petroleum gas provider in the exercise of reasonable care; or

(2) The use of liquefied petroleum gas equipment in a manner or for a purpose other than that for which the liquefied petroleum gas equipment was intended to be used or could reasonably have been foreseen; provided, that the liquefied petroleum gas provider or the manufacturer of the liquefied petroleum gas equipment has taken reasonable steps to warn the ultimate consumer of the hazards associated with foreseeable misuses of the liquefied petroleum equipment.

(c) Nothing in this section shall be construed as affecting, modifying, or eliminating the liability of a manufacturer of liquefied petroleum gas equipment or its employees under any legal claim, including, but not limited to, product liability claims.

(d) No defendant may allege or prove that a person or entity caused or contributed to causing a plaintiff's injuries, death, or other losses, unless the plaintiff could have maintained an action against the person.



§ 29-34-208 - Liability of possessor of real property for harm to trespasser.

(a) As used in this section:

(1) "Possessor of real property" means the owner, lessee, renter, or other lawful occupant of real property; and

(2) "Trespasser" means a person who enters or remains on the real property of another without actual or implied permission, or a person who engages in conduct that constitutes a criminal trespass offense under §§ 39-14-405 - 39-14-407.

(b) A possessor of real property owes no duty of care to a trespasser except to refrain from willfully, with negligence so gross as to amount to willfully, intentionally, or wantonly causing injury; provided, however, that a possessor of real property may willfully, with negligence so gross as to amount to willfully, or intentionally cause injury to a trespasser or use force to prevent or terminate a trespass or criminal offense as permitted at common law, under §§ 39-11-611 -- 39-11-616, and under § 29-34-201.

(c) Notwithstanding subsection (b), a possessor of real property is subject to liability for physical injury or death to a child trespasser if:

(1) The possessor maintained a dangerous condition that was not a natural condition and the possessor knew or should have known the condition posed a risk of death or serious bodily harm to trespassing children;

(2) The possessor knew or should have known children were likely to trespass onto the property, either because they would be lured there by the dangerous condition or because children regularly use the property as a playground;

(3) The dangerous condition was not apparent, or children, because of their youth, would be unlikely to discover and comprehend the risk;

(4) The usefulness to the possessor of maintaining the dangerous condition and the burden of eliminating the danger were significantly outweighed by the risk of harm to children who would foreseeably trespass onto the property; and

(5) The possessor failed to use reasonable care to eliminate the danger or otherwise protect the children.

(d) This section shall not be construed to create or increase the liability of any possessor of real property or to affect any immunities from or defenses to liability established by another section of the code or available at common law to which a possessor of real property may be entitled.



§ 29-34-209 - Immunity for forcible entry of a motor vehicle to remove minor or animal.

(a) A person whose conduct conforms to the requirements of subsection (b) shall be immune from civil liability for any damage resulting from the forcible entry of a motor vehicle for the purpose of removing a minor or an animal from the vehicle.

(b) Subsection (a) applies if the person:

(1) Determines the vehicle is locked or there is otherwise no reasonable method for the minor or animal to exit the vehicle;

(2) Has a good faith belief that forcible entry into the vehicle is necessary because the minor or animal is in imminent danger of suffering harm if not immediately removed from the vehicle and, based upon the circumstances known to the person at the time, the belief is a reasonable one;

(3) Has contacted either the local law enforcement agency, the fire department, or a 911 operator prior to forcibly entering the vehicle;

(4) Places a notice on the vehicle's windshield with the person's contact information, the reason the entry was made, the location of the minor or animal, and the fact that the authorities have been notified;

(5) Remains with the minor or animal in a safe location, out of the elements but reasonably close to the vehicle, until law enforcement, fire, or another emergency responder arrives; and

(6) Used no more force to enter the vehicle and remove the child or animal from the vehicle than was necessary under the circumstances.

(c) Nothing in this section shall affect the person's civil liability if the person attempts to render aid to the minor or animal in addition to what is authorized by this section.



§ 29-34-210 - Protection of Volunteer-Insured Drivers of the Elderly (PROVIDE) Act.

(a) As used in this section:

(1) "Charitable organization" means any charitable unit of a religious or civic group exempt from taxation under 26 U.S.C. § 501, including those supported wholly or partially by private donations;

(2) "Human service agency" means any human service unit, clinic, senior citizens program, congregate meal center, or day care center for the elderly, whether supported wholly or partially by public funds;

(3) "Volunteer" means an individual providing volunteer transportation who may receive reimbursement for actual expenses or an allowance to defray expenses of operating the vehicle used to provide transportation services, but does not receive compensation for the person's time; and

(4) "Volunteer transportation" means motor vehicle transportation provided by a volunteer under the direction, sponsorship, or supervision of a human service agency or a charitable organization.

(b) Any volunteer, who provides volunteer transportation for senior citizens through a charitable organization or human service agency, shall not be individually liable for any civil damages above the policy limits collectable from any policy of insurance that would be obligated to make payment on behalf of the volunteer or on behalf of a person or entity that would be vicariously liable for the volunteer's conduct when liability for civil damages is limited by this section for an injury to the senior citizen arising out of or resulting from the transportation if the volunteer was acting in good faith and within the scope of the volunteer's official actions and duties on behalf of the charitable organization or human service agency, unless the volunteer's conduct constitutes gross negligence or willful and wanton misconduct; provided, that the charitable organization or human service agency is liable for damages and maintains liability insurance coverage at least equal to the minimum limits set forth in § 29-20-403 of the Tennessee Governmental Tort Liability Act.






Part 3 - Silica Claims Priorities Act

§ 29-34-301 - Short title.

This part shall be known and may be cited as the "Silica Claims Priorities Act."



§ 29-34-302 - Legislative findings -- Purpose.

(a) Silica is a naturally occurring mineral and is the second most common constituent of the earth's crust.

(b) Silica-related disease, including silicosis, can occur when silica is inhaled. To be inhaled, silica particles must be sufficiently small to be respirable.

(c) Silicosis was recognized as an occupational disease many years ago. The American Foundry Society has distributed literature to its members warning of the dangers of silica exposure for more than seventy (70) years. By the 1930s, the federal government had launched a silica awareness campaign that led to greater protection for workers exposed to silica dust.

(d) The legislature finds that the public interest requires giving priority to the claims of exposed individuals who are sick, in order to help preserve, now and for the future, access to our court system for those who develop silica-related disease and to safeguard the jobs, benefits, and savings of workers in Tennessee.

(e) It is the purpose of this part to:

(1) Give priority to silica claimants who can demonstrate actual physical impairment caused by exposure to silica;

(2) Fully preserve the rights of claimants who were exposed to silica to pursue compensation, should they become impaired in the future as a result of exposure;

(3) Enhance the ability of the judicial system to supervise and control silica litigation; and

(4) Provide access to the court system for those who are actually physically impaired by exposure to silica, while securing the right to similar access for those who may suffer physical impairment in the future.



§ 29-34-303 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "AMA guides to the evaluation of permanent impairment" means the most recent version of the American Medical Association's "Guidelines for Assessment of Permanent Medical Impairment" at the time of the performance of any examination or test required under this part;

(2) "Board-certified" means the medical doctor is currently certified by one of the medical specialty boards approved by either the American Board of Medical Specialties or the American Osteopathic Board of Osteopathic Specialties;

(3) "Board-certified in occupational medicine" means a medical doctor who is certified in the subspecialty of occupational medicine by the American Board of Preventive Medicine or the American Osteopathic Board of Preventive Medicine;

(4) "Board-certified oncologist" means a medical doctor who is certified in the subspecialty of medical oncology by the American Board of Internal Medicine or the American Osteopathic Board of Internal Medicine;

(5) "Board-certified pathologist" means a medical doctor who holds primary certification in anatomic pathology or clinical pathology from the American Board of Pathology or the American Osteopathic Board of Internal Medicine;

(6) "Board-certified pulmonary specialist" means a medical doctor who is certified in the subspecialty of pulmonary medicine by the American Board of Internal Medicine or the American Osteopathic Board of Internal Medicine;

(7) "Certified B-reader" means a person who has successfully completed the x-ray interpretation course sponsored by the national institute for occupational safety and health (NIOSH) and passed the B-reader certification examination for x-ray interpretation and whose NIOSH certification is current at the time of any readings required by this part;

(8) (A) "Civil action" means all suits or claims of a civil nature in a court of record, whether cognizable as cases at law or in equity or admiralty;

(B) "Civil action" does not include a civil action:

(i) Relating to any claim for workers compensation under title 50;

(ii) Alleging any claim or demand made against a trust established pursuant to 11 U.S.C. § 524(g);

(iii) Alleging any claim or demand made against a trust established pursuant to a plan of reorganization confirmed under the federal bankruptcy code; or

(iv) Arising under the Federal Employers Liability Act pursuant to 45 U.S.C. § 51 et seq.;

(9) (A) "Competent medical authority" means a medical doctor who meets the following requirements:

(i) The medical doctor is board-certified in occupational medicine, a board-certified oncologist, a board-certified pathologist, or a board-certified pulmonary specialist;

(ii) The medical doctor is actually treating, or has treated, the exposed person and has or had a doctor-patient relationship with the exposed person, or in the case of a board-certified pathologist, has examined tissue samples of pathological slides of the exposed person at the request of a treating medical doctor;

(iii) As the basis for the diagnosis, the medical doctor has not relied, in whole or in part, on the reports or opinions of any doctor, clinic, laboratory, or testing company that performed an examination, test, or screening of the exposed person's medical condition:

(a) In violation of any law, regulation, licensing requirement, or medical code of practice of the state in which that examination, test, or screening was conducted, with regard to the diagnosis set forth in the report required pursuant to § 29-34-305;

(b) Outside the context of an existing doctor-patient relationship; or

(c) That required the exposed person to agree to retain the services of a law firm or lawyer sponsoring the examination, test, or screening; and

(iv) The medical doctor spends not more than twenty-five percent (25%) of the doctor's annual practice time in providing consulting or expert services in connection with prosecuting or defending actual or potential tort actions, and the medical doctor's medical group, professional corporation, clinic, or other affiliated group earns not more than twenty-five percent (25%) of its revenues from providing those services;

(B) The requirements for determining "competent medical authority" set forth in subdivisions (9)(A)(ii)-(iv) may be waived by written agreement of all of the parties;

(10) "Exposed person" means a person whose exposure to silica or mixed dust is the basis for a silicosis claim or mixed dust disease claim under this part;

(11) "ILO scale" means the system for the classification of chest x-rays set forth in the International Labour Office's "Guidelines for the Use of ILO International Classification of Radiographs of Pneumoconioses," 2000 edition, or if amended, the version in effect at the time of the performance of any examination or test on the exposed person required under this part;

(12) "Lung cancer" means a malignant tumor in which the primary site of origin of the cancer is inside the lungs;

(13) "Mixed dust" means a mixture of dusts composed of silica and one (1) or more other fibrogenic dusts capable of inducing pulmonary fibrosis if inhaled in sufficient quantity;

(14) "Mixed dust disease claim" means any claim for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to inhalation of, exposure to, or contact with mixed dust. "Mixed dust disease claim" includes a claim made by or on behalf of any person who has been exposed to mixed dust, or any representative, spouse, parent, child, or other relative of that person, for injury, including mental or emotional injury, death, or loss to the person, risk of disease or other injury, costs of medical monitoring or surveillance, or any other effects on the person's health that are caused by the person's exposure to mixed dust;

(15) "Mixed dust pneumoconiosis" means the lung disease caused by the pulmonary response to inhaled mixed dusts, and does not mean silicosis and another pneumoconiosis, including, but not limited to, asbestosis;

(16) "Nonmalignant condition" means a condition, other than a diagnosed cancer, that is caused or may be caused by either silica or mixed dust, whichever is applicable;

(17) "Pathological evidence of mixed dust pneumoconiosis" means a statement by a board-certified pathologist that more than one (1) representative section of lung tissue uninvolved with any other disease process demonstrates a pattern of peribronchiolar and parenchymal stellate, star-shaped, nodular scarring and that there is no other more likely explanation for the presence of the fibrosis;

(18) "Pathological evidence of silicosis" means a statement by a board-certified pathologist that more than one (1) representative section of lung tissue uninvolved with any other disease process demonstrates a pattern of round silica nodules and birefringent crystals or other demonstration of crystal structures consistent with silica, consisting of well-organized concentric whorls of collagen surrounded by inflammatory cells, in the lung parenchyma and that there is no other more likely explanation for the presence of the fibrosis;

(19) "Physical impairment" means a condition of an exposed person as defined in § 29-34-304(a)(3), (b)(3), (b)(4), (c)(3) or (c)(4);

(20) "Premises owner" means a person who owns, in whole or in part, leases, rents, maintains, or controls privately owned lands, ways, or waters, or any buildings and structures on those lands, ways, or waters, and all privately owned and state-owned lands, ways, or waters leased to a private person, firm, or organization, including any buildings and structures on those lands, ways, or waters;

(21) "Radiological evidence of mixed dust pneumoconiosis" means an ILO quality chest x-ray read by a certified B-reader as showing bilateral rounded or irregular opacities in the upper lung fields graded at least 1/1 on the ILO scale;

(22) "Radiological evidence of silicosis" means an ILO quality chest x-ray read by a certified B-reader as showing either bilateral small rounded opacities (p, q, or r) occurring primarily in the upper lung fields graded at least 1/1 on the ILO scale or A, B, or C sized opacities representing complicated silicosis, also known as progressive massive fibrosis;

(23) "Silica" means a respirable crystalline form of the naturally occurring mineral form of silicon dioxide, including, but not limited to, quartz, cristobalite, and tridymite;

(24) "Silica claim" means any claim for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to inhalation of, exposure to, or contact with silica. "Silica claim" includes a claim made by or on behalf of any person who has been exposed to silica, or any representative, spouse, parent, child, or other relative of that person, for injury, including mental or emotional injury, death, or loss to the person, risk of disease or other injury, costs of medical monitoring or surveillance, or any other effects on the person's health that are caused by the person's exposure to silica;

(25) "Silicosis" means a lung disease caused by the pulmonary response to inhaled silica;

(26) (A) "Substantial contributing factor" means both of the following:

(i) Exposure to silica or mixed dust is the predominate cause of the physical impairment alleged in the silica claim or mixed dust disease claim, whichever is applicable; and

(ii) A competent medical authority has determined with a reasonable degree of medical certainty that without the silica or mixed dust exposures the physical impairment of the exposed person would not have occurred;

(B) In determining whether exposure to silica or mixed dust was a substantial contributing factor in causing the plaintiff's injury or loss, the trier of fact in the action shall consider, but not be limited to, all of the following:

(i) The manner in which the plaintiff was exposed;

(ii) The proximity of silica or mixed dust to the plaintiff when the exposure occurred;

(iii) The frequency and length of the plaintiff's exposure; and

(iv) Any factors that mitigated or enhanced the plaintiff's exposure to silica or mixed dust;

(27) "Substantial occupational exposure to mixed dust" means employment for a cumulative period of at least five (5) years in an industry and an occupation in which, for a substantial portion of a normal work year for that occupation, the exposed person did any of the following:

(A) Handled mixed dust;

(B) Fabricated mixed dust-containing products so that the person was exposed to mixed dust in the fabrication process;

(C) Altered, repaired, or otherwise worked with a mixed dust-containing product in a manner that exposed the person on a regular basis to mixed dust; or

(D) Worked in close proximity to other workers who experienced substantial occupational exposure to silica in a manner that exposed the person on a regular basis to mixed dust;

(28) "Substantial occupational exposure to silica" means employment for a cumulative period of at least five (5) years in an industry and an occupation in which, for a substantial portion of a normal work year for that occupation, the exposed person did any of the following:

(A) Handled silica;

(B) Fabricated silica-containing products so that the person was exposed to silica in the fabrication process;

(C) Altered, repaired, or otherwise worked with a silica-containing product in a manner that exposed the person on a regular basis to silica; or

(D) Worked in close proximity to workers who experienced substantial occupational exposure to mixed dust in a manner that exposed the person on a regular basis to silica;

(29) "Veterans' benefit program" means any program for benefits in connection with military service under title 38 of the United States Code; and

(30) "Workers' compensation law" means title 50, chapter 6, and judicial decisions rendered under title 50, chapter 6.



§ 29-34-304 - Prima facie showing of impairment or disease required -- Compliance with standards in determining impairment -- Exhumation not authorized.

(a) No person shall bring or maintain a civil action alleging a silica or mixed dust disease claim based on a nonmalignant condition in the absence of a prima facie showing that, in the opinion of a competent medical authority, the exposed person has a physical impairment, and that the person's exposure to silica or mixed dust is a substantial contributing factor to the physical impairment. The prima facie showing shall include:

(1) Evidence that a competent medical authority has taken from the exposed person a detailed medical history, which includes, to the extent necessary to render the opinion referred to in this subsection (a), the occupational and exposure history of the exposed person. If the exposed person is deceased, the occupational and exposure history of the exposed person shall be taken from the person or persons who are most knowledgeable about these areas of the exposed person's life;

(2) Evidence verifying that there has been a sufficient latency period in the context of the chronic, accelerated, or acute forms of the silicosis or mixed dust disease;

(3) A diagnosis by a competent medical authority, based on the detailed medical history, a medical examination, and pulmonary function testing, that both of the following apply to the exposed person:

(A) The exposed person has a permanent respiratory impairment rating of at least Class 2, as defined by and evaluated pursuant to the AMA guides to the evaluation of permanent impairment; and

(B) The exposed person has silicosis or mixed dust disease based at a minimum on radiological or pathological evidence of silicosis or radiological or pathological evidence of mixed dust disease; and

(4) Verification that the competent medical authority has concluded that exposure to silica or mixed dust was a substantial contributing factor to the exposed person's impairment. A diagnosis that states that the medical findings and impairment are consistent with or compatible with silica or mixed dust exposure does not meet the requirements of this subdivision (a)(4).

(b) No person shall bring or maintain a civil action alleging that silica or mixed dust caused that person to contract lung cancer in the absence of a prima facie showing that, in the opinion of a competent medical authority, the person has a primary lung cancer, and that the person's exposure to silica or mixed dust is a substantial contributing factor to the lung cancer. The prima facie showing shall include:

(1) Evidence that a competent medical authority has taken from the exposed person a detailed medical history, which includes, to the extent necessary to render the opinion referred to in this subsection (b), the occupational and exposure history of the exposed person. If the exposed person is deceased, the occupational and exposure history of the exposed person shall be taken from the person or persons who are most knowledgeable about these areas of the exposed person's life;

(2) Evidence sufficient to demonstrate that at least ten (10) years have elapsed from the date of the exposed person's first exposure to silica or mixed dust until the date of diagnosis of the exposed person's primary lung cancer;

(3) Radiological or pathological evidence of silicosis or of mixed dust disease;

(4) Evidence of the exposed person's substantial occupational exposure to silica or mixed dust; and

(5) Verification that the competent medical authority has concluded that exposure to silica or mixed dust was a substantial contributing factor to the exposed person's lung cancer. A diagnosis that states that the cancer is consistent with or compatible with silica or mixed dust exposure does not meet the requirements of this subdivision (b)(5).

(c) No person shall bring or maintain a civil action alleging a silica or mixed dust disease claim based on the wrongful death of an exposed person in the absence of a prima facie showing that, in the opinion of a competent medical authority, the death of the exposed person was the result of a physical impairment, and that the person's exposure to silica or mixed dust was a substantial contributing factor to the physical impairment causing the person's death. The prima facie showing shall include:

(1) Evidence that a competent medical authority has taken from the exposed person a detailed medical history, which includes, to the extent necessary to render the opinion referred to in this subsection (c), the occupational and exposure history of the exposed person. If the exposed person is deceased, the occupational and exposure history of the exposed person shall be taken from the person or persons who are most knowledgeable about these areas of the exposed person's life;

(2) Evidence sufficient to demonstrate that at least ten (10) years have elapsed from the date of the exposed person's first exposure to silica or mixed dust until the date of diagnosis of the exposed person's primary lung cancer or, if the death is not alleged to be cancer-related, evidence verifying that there has been a sufficient latency period in the context of the chronic, accelerated, or acute forms of the silicosis or mixed dust disease;

(3) Radiological or pathological evidence of silicosis or radiological or pathological evidence of mixed dust disease;

(4) Evidence of the exposed person's substantial occupational exposure to silica or mixed dust; and

(5) Verification that the competent medical authority has concluded that exposure to silica or mixed dust was a substantial contributing factor to the exposed person's death. A diagnosis that states that the medical findings, impairment, or lung cancer are consistent with or compatible with silica or mixed dust exposure does not meet the requirements of this subdivision (c)(5).

(d) Evidence relating to any physical impairment under this part, including pulmonary function testing and diffusing studies, shall comply with the technical recommendations for examinations, testing procedures, quality assurance, quality control, and equipment incorporated in the AMA guides to the evaluation of permanent impairment and the official statements of the American Thoracic Society regarding lung function testing, including general considerations for lung function testing, standardization of spirometry, standardization of the measurement of lung volumes, standardization of the single-breath determination of carbon monoxide uptake in the lung, and interpretative strategies for lung testing in effect at the time of the performance of any examination or test on the exposed person required under this part.

(e) Nothing in this part shall be interpreted as authorizing the exhumation of bodies.



§ 29-34-305 - Report of supporting evidence making out prima facie case -- Dismissal without prejudice on the basis of minimum prima facie -- Move to reinstate case -- Effect of court's findings and decision on prima facie showing -- Jury as trier of fact.

(a) The plaintiff in any civil action, alleging a silica claim or a mixed dust disease claim, shall file, within one hundred and twenty (120) days after filing the complaint, a written report by a competent medical authority, and any supporting evidence, making out the applicable prima facie case described in § 29-34-304. Any defendant shall have one hundred and twenty (120) days from the filing of the plaintiff's proffered prima facie evidence to challenge the adequacy of the proffered prima facie evidence for failure to comply with the minimum applicable requirements specified in § 29-34-304.

(b) If the court finds that no genuine issue of material fact exists with respect to plaintiff's failure to make out a prima facie case as described in § 29-34-304, the court shall dismiss the plaintiff's claim without prejudice as a matter of law. The court shall maintain its jurisdiction over any case that is so dismissed without prejudice. Any plaintiff whose case has been so dismissed without prejudice may move at any time to reinstate the plaintiff's case, upon a renewed prima facie showing that meets the applicable minimum requirements specified in § 29-34-304.

(c) (1) The court's findings and decision on the prima facie showing shall not:

(A) Result in any presumption at trial that the exposed person has a physical impairment that is caused by silica or mixed dust exposure;

(B) Be conclusive as to the liability of any defendant in the case; or

(C) Be admissible at trial.

(2) If the trier of fact is a jury:

(A) The court shall not instruct the jury with respect to the court's findings or decision on the prima facie showing; and

(B) Neither counsel for any party nor a witness shall inform the jurors or potential jurors of the prima facie showing.



§ 29-34-306 - Limitations -- Consolidation.

(a) Notwithstanding any other law, with respect to any silica claim or mixed dust disease claim that is not barred as of July 1, 2006, the period of limitations shall not begin to run until the exposed person discovers, or through the exercise of reasonable diligence should have discovered, that the person has a physical impairment resulting from silica or mixed dust exposure.

(b) A court may consolidate for trial any number and type of silica or mixed dust disease claims only with the consent of all of the parties. In the absence of such consent, a court may consolidate for trial any claims relating to the exposed person and members of the person's household.



§ 29-34-307 - Claims against premises owner -- Presumptions.

The following shall apply to all civil actions for silica or mixed dust disease claims brought against a premises owner to recover damages or other relief for exposure to silica or mixed dust on the premises owner's property:

(1) A premises owner is not liable for any injury to any individual resulting from silica or mixed dust exposure, unless that individual's alleged exposure occurred while the individual was on the premises owner's property;

(2) If exposure to silica or mixed dust is alleged to have occurred after January 1, 1972, it is presumed that products containing silica or mixed dust used on the premises owner's property contained silica or mixed dust only at levels below safe levels of exposure. To rebut this presumption, the plaintiff must prove by a preponderance of the evidence that the levels of silica or mixed dust in the immediate breathing zone of the plaintiff regularly exceeded the threshold limit values adopted by this state; and

(3) (A) A premises owner is presumed to be not liable for any injury to any invitee who was engaged to work with, install, or remove products containing silica or mixed dust on the premises owner's property, if the invitee's employer held itself out as qualified to perform the work. To rebut this presumption, the plaintiff must demonstrate by a preponderance of the evidence that the premises owner had actual knowledge of the potential dangers of the products containing silica or mixed dust at the time of the alleged exposure that was superior to the knowledge of both the invitee and the invitee's employer;

(B) A premises owner that hired a contractor before January 1, 1972, to perform the type of work at the premises owner's property that the contractor was qualified to perform shall not be liable for any injury to any individual resulting from silica or mixed dust exposure caused by any of the contractor's employees or agents on the premises owner's property, unless the premises owner directed the activity that resulted in the injury or approved the critical acts that led to the individual's injury;

(C) If exposure to silica or mixed dust is alleged to have occurred after January 1, 1972, a premises owner is not liable for any injury to any individual resulting from that exposure caused by a contractor's employee or agent on the premises owner's property, unless the plaintiff establishes the premises owner's intentional violation of an established safety standard in effect at the time of the exposure, and that the alleged violation was in the plaintiff's immediate breathing zone and was the proximate cause of the plaintiff's injury.



§ 29-34-308 - Claims arising in Tennessee -- Severance of actions -- Venue.

(a) No civil action alleging a silica claim or mixed dust disease claim may be filed in the courts of Tennessee after July 1, 2006, unless the plaintiff was a resident of Tennessee at the time the claim arose or the plaintiff's claim arose in Tennessee. For purposes of this part, a claim arises in Tennessee if the plaintiff was located in Tennessee at the time the plaintiff alleges to have been exposed to silica or mixed dust.

(b) To comply with this section in relation to an action that involves both claims that arose in this state and claims that arose outside this state, a court shall consider each claim individually and shall sever from the action the claims that are subject to this part.

(c) A civil action under this part may be filed only in the venue where the plaintiff resides, or was exposed to silica, mixed dust, or both, that was a substantial contributing factor to the physical impairment on which plaintiff's claim is based. If a plaintiff alleges that the plaintiff was exposed to silica, mixed dust, or both, in more than one (1) venue, the court shall determine, upon motion of any defendant found outside the venue in which the tort action is pending, which venue is the most appropriate forum for the claim, considering the relative amounts and lengths of the plaintiff's exposure to silica or mixed dust in each venue.



§ 29-34-309 - Application.

This part shall apply to all civil actions that allege a silica or mixed dust disease claim that are filed on or after July 1, 2006.






Part 4 - Operators of Ice Skating Rinks

§ 29-34-401 - Part definitions.

For purposes of this part:

(1) "Ice skating rink" means a facility that is designed for ice skating and that is used by the public for recreational or competitive ice skating;

(2) "Operator" mean a person who owns, controls, or has operational responsibility for an ice skating facility, or the agent of that person; and

(3) "Spectator" means an individual who is present at an ice skating rink to observe ice skating.



§ 29-34-402 - Limits on liability of operators -- Assumption of risk by ice skaters and spectators.

(a) An operator shall not be liable for damage or injuries to an ice skater or spectator where the operator complies with the requirements of § 29-34-403.

(b) A person who participates as an ice skater at an ice skating rink operated in accordance with the requirements of § 29-34-403 assumes the risk of injury or damage that may occur as a result of that participation and shall comply with the requirements of § 29-34-404.

(c) A spectator at an ice skating rink operated in accordance with the requirements of § 29-34-403 assumes the risk of injury or damage that may occur as a result of being a spectator and shall comply with the requirements of § 29-34-404.



§ 29-34-403 - Duties of operators.

(a) An operator shall:

(1) Provide at least one (1) individual to act as a rink monitor for approximately every two hundred (200) skaters at any given time that ice skating is open to the public;

(2) Conduct periodic inspections of the ice, skating equipment and all other equipment in a manner that will ensure a safe operating condition;

(3) Comply with all guidelines for ice skating rinks endorsed or recommended by the Ice Skating Institute;

(4) Post duties and expectations of skaters and spectators as prescribed by this chapter in conspicuous places;

(5) Maintain liability insurance coverage of at least one million dollars ($1,000,000) per single limit for personal injury death or property damage; and

(6) Maintain accurate records and daily logs for the ice skating facility.

(b) The rink monitor shall:

(1) Wear appropriate attire as to identify the individual as a rink monitor;

(2) Direct and supervise skaters and spectators;

(3) Watch for and remove in a timely manner any foreign objects that may have fallen off the ice surface; and

(4) Inspect and maintain, or request maintenance of, the ice surface, floors, railings, boards, and walls surrounding the surface in a manner that will ensure the good condition of those areas.



§ 29-34-404 - Duties of ice skaters -- Compliance with signs or warnings by spectators.

(a) Skaters in an ice skating rink shall:

(1) Comply with all posted signs and warnings that relate to the skater's behavior while participating in ice skating at the ice skating rink;

(2) Obey all instructions or warnings given by the rink monitor, rink personnel or rink operator;

(3) Maintain reasonable control over skate speed and direction at all times;

(4) Be aware that there are other skaters and objects on the ice surface and take reasonable care to avoid collision with those skaters or objects; and

(5) Be aware that ability and skill levels of ice skaters vary and each individual must take reasonable care to ice skate within the individual's personal abilities.

(b) Ice skaters shall not act in a manner that may cause injury or damage to others or their property.

(c) Spectators shall comply with each posted sign or warning that relates to the behavior of the spectator.



§ 29-34-405 - No limits on liability between skaters and spectators or on operators who engage in gross negligence or willful and wanton conduct.

(a) This part shall not limit the liability of one (1) ice skater or spectator to another ice skater or spectator.

(b) This part shall not apply where an operator engages in behavior that amounts to gross negligence, or willful or wanton conduct.






Part 5 - Successor Corporation Asbestos-Related Liability Fairness Act

§ 29-34-501 - Short title.

This part shall be known and may be cited as the "Successor Corporation Asbestos-Related Liability Fairness Act."



§ 29-34-502 - Part definitions.

For purposes of this part:

(1) "Asbestos claim" means any claim, wherever or whenever made, for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to asbestos, including:

(A) The health effects of exposure to asbestos, including a claim for personal injury or death, mental or emotional injury, risk of disease or other injury, or the costs of medical monitoring or surveillance;

(B) Any claim made by or on behalf of any person exposed to asbestos, or a representative, spouse, parent, child or other relative of the person; and

(C) Any claim for damage or loss caused by the installation, presence, or removal of asbestos;

(2) "Corporation" means a corporation for profit, including a domestic corporation organized under the laws of this state or a foreign corporation organized under laws other than the laws of this state;

(3) "Successor" means a corporation that assumes or incurs or has assumed or incurred successor asbestos-related liabilities that is a successor and became a successor before January 1, 1972, or is any of such successor corporation's successors;

(4) (A) "Successor asbestos-related liabilities" means any liabilities, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to become due, that are related in any way to asbestos claims and were assumed or incurred by a corporation as a result of or in connection with a merger or consolidation, or the plan of merger or consolidation related to the merger or consolidation with or into another corporation, or that are related in any way to asbestos claims based on the exercise of control or the ownership of stock of the corporation before the merger or consolidation.

(B) "Successor asbestos-related liabilities" includes liabilities that, after the time of the merger or consolidation for which the fair market value of total gross assets is determined under § 29-34-505, were or are paid or otherwise discharged, or committed to be paid or otherwise discharged, by or on behalf of the corporation, or a successor of the corporation, or by or on behalf of a transferor, in connection with settlements, judgments, or other discharges in this state or another jurisdiction; and

(5) "Transferor" means a corporation from which successor asbestos-related liabilities are or were assumed or incurred.



§ 29-34-503 - Application of limitations.

(a) The limitations in § 29-34-504 shall apply to any successor corporation.

(b) The limitations of § 29-34-504 shall not apply to:

(1) Workers' compensation benefits paid by or on behalf of an employer to an employee under title 50, chapter 6, or a comparable workers' compensation law of another jurisdiction;

(2) Any claim against a corporation that does not constitute a successor asbestos-related liability;

(3) Any obligation under the National Labor Relations Act, compiled in 29 U.S.C. § 151 et seq., as amended or under any collective bargaining agreement; or

(4) A successor that, after a merger or consolidation, continued in the business of mining asbestos or in the business of selling or distributing asbestos fibers or in the business of manufacturing, distributing, removing, or installing asbestos-containing products which were the same or substantially the same as those products previously manufactured, distributed, removed, or installed by the transferor.



§ 29-34-504 - Limitations on cumulative successor asbestos-related liabilities.

(a) Except as otherwise provided in subsection (b), the cumulative successor asbestos-related liabilities of a successor corporation are limited to the fair market value of the total gross assets of the transferor determined as of the time of the merger or consolidation. The successor corporation does not have responsibility for successor asbestos-related liabilities in excess of this limitation.

(b) If the transferor had assumed or incurred successor asbestos-related liabilities in connection with a prior merger or consolidation with a prior transferor, then the fair market value of the total assets of the prior transferor determined as of the time of the earlier merger or consolidation shall be substituted for the limitation set forth in subsection (a) for purposes of determining the limitation of liability of a successor corporation.



§ 29-34-505 - Establishment of fair market value.

(a) A successor corporation may establish the fair market value of total gross assets for the purpose of the limitations under § 29-34-504 through generally accepted accounting principles, including:

(1) By reference to the going concern value of the assets or to the purchase price attributable to or paid for the assets in an arms-length transaction; or

(2) In the absence of other readily available information from which the fair market value can be determined, by reference to the value of the assets recorded on a balance sheet.

(b) For purposes of this section, total gross assets may include any intangible assets.

(c) To the extent total gross assets include any liability insurance that was issued to the transferor whose assets are being valued for purposes of this section, the applicability, terms, conditions and limits of such insurance shall not be affected by this section, nor shall this section otherwise affect the rights and obligations of an insurer, transferor or successor under any insurance contract or any related agreements, including, without limitation, preenactment settlements resolving coverage-related disputes, and the rights of an insurer to seek payment for applicable deductibles, retrospective premiums or self-insured retentions or to seek contribution from a successor for uninsured or self-insured periods or periods where insurance is uncollectible or otherwise unavailable. Without limiting the foregoing, to the extent total gross assets include any such liability insurance, a settlement of a dispute concerning any such liability insurance coverage entered into by a transferor or successor with the insurers of the transferor before July 1, 2013, shall be determinative of the total coverage of such liability insurance to be included in the calculation of the transferor's total gross assets.



§ 29-34-506 - Rate of annual increase of fair market value.

(a) Except as otherwise provided in this section, the fair market value of total gross assets at the time of the merger or consolidation shall increase annually at a rate equal to the sum of:

(1) The prime rate as listed in the first edition of the Wall Street Journal published for each calendar year since the merger or consolidation, unless the prime rate is not published in that edition of the Wall Street Journal, in which case any reasonable determination of the prime rate on the first day of the year may be used; and

(2) One percent (1%).

(b) The rate determined pursuant to subsection (a) shall not be compounded.

(c) The adjustment of the fair market value of total gross assets shall continue as provided in subsection (a) until the date the adjusted value is first exceeded by the cumulative amounts of successor asbestos-related liabilities paid or committed to be paid by or on behalf of the successor corporation or a predecessor or by or on behalf of a transferor after the time of the merger or consolidation for which the fair market value of total gross assets is determined.

(d) No adjustment of the fair market value of total gross assets shall be applied to any liability insurance that may be included in total gross assets pursuant to § 29-34-505(c).



§ 29-34-507 - Liberal construction of part -- Application of part.

(a) The courts of this state shall construe this part liberally with regard to successors.

(b) This part shall apply to all asbestos claims filed against a successor on or after July 1, 2013.

(c) This part shall also apply to any pending asbestos claims against a successor in which trial has not commenced as of July 1, 2013, except that any provisions of these sections which would be unconstitutional if applied retroactively shall be applied prospectively.









Chapter 35 - Usurpation or Forfeiture of Office or Franchise--Corporate Misdeeds

§ 29-35-101 - Grounds for action.

An action lies in the name of the state against the person or corporation offending, in the following cases:

(1) Whenever any person unlawfully holds or exercises any public office or franchise within this state, or any office in any corporation created by the laws of this state;

(2) Whenever any public officer has done, or suffered to be done, any act which works a forfeiture of that officer's office;

(3) When any person acts as a corporation within this state, without being authorized by law; or

(4) If, being incorporated, they:

(A) Do or omit acts which amount to a surrender or forfeiture of their rights and privileges as a corporation;

(B) Exercise powers not conferred by law; or

(C) Fail to exercise powers conferred by law and essential to the corporate existence.



§ 29-35-102 - Corporate officers -- Trustees.

The action also lies against the directors, managers, and officers of a corporation, or the trustees of funds given for a public or charitable purpose:

(1) To bring them to an account for the management and disposition of property entrusted to their care;

(2) To remove such officers or trustees on proof of misconduct;

(3) To prevent malversation, peculation, and waste;

(4) To set aside and restrain improper alienations of such property or funds, and to secure them for the benefit of those interested; and

(5) Generally to compel faithful performance of duty.



§ 29-35-103 - Attachment of corporate property after nonuse or assignment of franchise.

A corporation is not dissolved by the nonuse or assignment to others, in whole or in part, of its powers, franchises, and privileges, unless all the corporate property has been appropriated to the payment of its debts; and any creditor, for the creditor and other creditors, whether that creditor has recovered judgment or not, or any stockholder for that stockholder and other stockholders, may file a bill under this chapter, to attach the corporate property, and have such property applied to the payment of the debts of the corporation, and any surplus divided among the stockholders.



§ 29-35-104 - Naming proper claimant to office -- Adjudication of rights.

Whenever the action is brought against a person for usurping an office, in addition to the other allegations, the name of the person rightfully entitled to the office, with a statement of that person's right thereto, may be added, and the trial should, if practicable, determine the right of the contesting parties.



§ 29-35-105 - Judgment for claimant to office.

If judgment is rendered in favor of such claimant, the court may order the defendant to deliver to the claimant, upon the claimant's qualifying as required by law, all books and papers belonging to the office in defendant's custody, or under defendant's control, and such claimant may thereupon proceed to exercise the functions of the office.



§ 29-35-106 - Damages for usurpation of office.

Such claimant, on claimant's recovery of the office, may also, at any time within one (1) year thereafter, bring suit against the defendant, and recover the damages claimant has sustained by reason of the act of the defendant.



§ 29-35-107 - Adjudication among several claimants to office.

When several persons claim to be entitled to the same office or franchise, they may be all made defendants, so as to determine their respective rights.



§ 29-35-108 - Election contests.

The validity of any election which may be contested under this Code cannot be tried under this chapter.



§ 29-35-109 - Officers entitled to bring suit.

The suit is brought by the attorney general for the district or county, when directed so to do by the general assembly, or by the governor and attorney general of the state concurring.



§ 29-35-110 - Suit on relation of private individual.

(a) The suit is also brought on the information of any person, upon such person giving security for the costs of the proceedings, to be approved by the clerk of the court in which the bill is filed.

(b) When the suit is brought at the relation of a private individual, it shall be so stated in the bill and proceedings, and such individual is responsible for costs in case they are not adjudged against the defendant.



§ 29-35-111 - Bill in equity -- Venue.

The suit is brought by bill in equity, filed in either the circuit or chancery court of the county in which the office is usurped or held, or the corporation or supposed corporation holds its meetings or has its principal place of business.



§ 29-35-112 - Contents of bill -- Conduct of suit.

(a) The bill shall set forth briefly, and without technical forms, the grounds upon which the suit is instituted.

(b) The suit shall be conducted as other suits in equity.



§ 29-35-113 - Extraordinary process.

The court is authorized, upon the filing of the bill, properly verified, in all proper cases, to grant attachments and injunctions, and appoint receivers to effect the ends of justice, and to make all such orders, rules, and decrees, according to the practice of a court of chancery, as may be necessary to accomplish the objects had in view.



§ 29-35-114 - Answer -- Evidence in criminal actions.

The defendants appear and answer the bill in the usual way, and such answer shall not be read against them in any criminal prosecution brought against them, or either of them.



§ 29-35-115 - Issues of fact.

Such issues of fact as may become necessary to try by jury in the progress of the cause shall be made up under the direction of the court, and submitted to a jury impaneled forthwith.



§ 29-35-116 - Judgment of exclusion from office or franchise.

When a defendant, whether a natural person or a corporation, is adjudged guilty of usurping, unlawfully holding, or exercising any office or franchise, judgment shall be rendered that such defendant be excluded from the office or franchise, and that defendant pay the costs.



§ 29-35-117 - Judgment of dissolution -- Escheat of corporate property.

If it be adjudged that a defendant corporation has by neglect, nonuse, abuse or surrender, forfeited its corporate rights, judgment will be rendered that the defendant be altogether excluded from such rights and be dissolved; and in the event the court shall find that the corporation, its stockholders, directors, officers or managers have intentionally impaired or depreciated its assets or property for the purpose of preventing the corporation from efficiently discharging its duty to the public, the property of the corporation shall escheat to the state unless its stockholders, directors, officers or managers, within a reasonable period fixed by the court, restore to the treasury of the corporation a sufficient amount of money or property to enable it to efficiently discharge its duty to the public; and also that the corporation, its directors, or managers, as the case may be, pay the costs.



§ 29-35-118 - Receiver for corporation in dissolution.

Such judgment of dissolution shall not extinguish the debt due to or from the corporation; but the court shall appoint a receiver, with full power to take possession of all the debts and property, and sell, dispose of, collect, and distribute the same among the creditors and other persons interested, under the orders of the court.



§ 29-35-119 - Costs paid by state.

If such action is at the suit of the state alone, and judgment is for the defendant, or the defendants are insolvent, the costs are to be paid as in other state cases.



§ 29-35-120 - Death of relators.

(a) Should the sole relator die pending the action, the suit abates, unless by the second term thereafter it is revived in the name of some person who, on application, and giving security for costs, is substituted in the place of the deceased relator.

(b) If there are several relators, the suit abates only on the death of all.

(c) On the abatement of the action as above, judgment shall be rendered against the sureties of the relator for the costs.



§ 29-35-121 - Appeal.

Either party is entitled to take the case to the proper appellate court as provided by the Tennessee Rules of Appellate Procedure.






Chapter 36 - Waste And Trespass

§ 29-36-101 - Waste by parol purchaser -- Liability for rent.

Any person going into possession of land under a parol agreement to purchase, which agreement is subsequently avoided by the person, is liable for waste committed during the person's possession, as well as for reasonable rent.



§ 29-36-102 - Trespass by railroad contractor.

Any railroad contractor the railroad contractor's agent or operatives, who wrongfully cuts down, appropriates, or otherwise injures or destroys any growing timber, or wood, or any fence rails, on ground not belonging to the railroad company, shall be liable in damages to the party injured.



§ 29-36-103 - Defense of involuntary trespass.

It is a good plea to an action for trespass on land, that the defendant disclaims all title to the land, that the trespass was by negligence or involuntary, and that defendant tendered sufficient amount in satisfaction of the same before action brought.



§ 29-36-104 - Death of owner of real property -- Survival of right of action.

When any person entitled to sue for injuries to real property dies before commencing action, it shall be lawful for the personal representative of such party to sue and recover for the benefit of the deceased.



§ 29-36-105 - Injunction against waste -- Damages.

Nothing in this chapter shall deprive the person entitled to redress for waste, of the right to enjoin the commission thereof at any time, and recover damages for the waste actually committed.






Chapter 37 - Equal Access to Justice

§ 29-37-101 - Short title.

This chapter shall be known and may be cited as the "Equal Access to Justice Act of 1984."



§ 29-37-102 - Legislative intent.

There are occasions when inequities exist between government and small business in terms of the ability with which each is able, without economic hardship, to be properly represented in administrative proceedings and in the courts. As part of the general assembly's continuing efforts to assure fairness and equity to all the citizens of this state, it is the intent of this chapter to offer small business an opportunity for adequate representation in any administrative hearing involving the operation of such business and, where necessary, in the resulting appeal process.



§ 29-37-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Fees and other expenses" means those reasonable attorney's fees and expert witness fees as determined by the court plus reasonable expenses and court costs, but does not include any portion of an attorney's fees or salary paid by a unit of local, state, or federal government for the attorney's services in the case;

(2) "Local government" means an incorporated municipality or county or subdivision of either;

(3) (A) "Small business" means a business entity that is:

(i) A natural person who is licensed by one (1) or more state agencies or boards and whose claim under this chapter arises from such licensing, but the person shall not have a net worth of more than three hundred thousand dollars ($300,000) at the time the civil action is filed;

(ii) A sole proprietor of an unincorporated business that meets each of the following conditions:

(a) Whose annual gross receipts do not exceed one million dollars ($1,000,000) during the twelve (12) months immediately preceding the date the civil action was filed; and

(b) Who does not employ more than fifteen (15) persons on a full- time basis on the date the civil action was filed; or

(iii) A partnership or corporation that meets each of the following conditions:

(a) Whose annual gross receipts do not exceed two million dollars ($2,000,000) during the twelve (12) months immediately preceding the date the civil action was filed; and

(b) Who does not employ more than thirty (30) persons on a full- time basis on the date the civil action was filed; and

(B) "Small business" also includes any neighborhood or homeowners' association which is an entity that:

(i) Is not-for-profit;

(ii) Is supported solely by contributions, membership fees assessed to residents of a defined geographical area and/or fund-raising activities sponsored by the association; and

(iii) Does not employ more than ten (10) persons on a full-time basis on the date the civil action was filed; and

(4) "State agency" means any entity of the state as defined in § 4-5-102.



§ 29-37-104 - Claims and awards for fees and expenses -- Reports.

(a) (1) Unless otherwise provided by law, the court having jurisdiction over the civil action brought by a state agency or over an action for judicial review brought pursuant to § 4-5-322, may award reasonable and actual fees and other expenses not to exceed ten thousand dollars ($10,000) to the prevailing party unless the prevailing party is a state agency.

(2) (A) Unless otherwise provided by law, the court having jurisdiction over the civil action brought by a local government or over an action for judicial review may award reasonable and actual fees and other expenses not to exceed ten thousand dollars ($10,000) to the prevailing party unless the prevailing party is a local government.

(B) A small business that makes a claim against a local government for fees and expenses under this chapter that is not supported by substantial evidence or that is arbitrary or capricious or that is brought in bad faith for the purpose of harassment shall be subject to the procedures and sanctions of Tennessee Rules of Civil Procedure, Rule 11.

(b) (1) The court may make an award pursuant to the terms of this chapter only if the small business has demonstrated by a preponderance of the evidence that the actions of the state agency were not supported by substantial evidence or were arbitrary and capricious or were brought in bad faith for the purpose of harassment. The court may, in its discretion, decline to make an award if it finds that special circumstances exist that would make an award unjust.

(2) The court may make an award pursuant to the terms of this chapter only if the small business has demonstrated by a preponderance of the evidence that the actions of the local government were arbitrary and capricious or were brought in bad faith for the purpose of harassment. The court may, in its discretion, decline to make an award if it finds that special circumstances exist that would make an award unjust.

(c) (1) In a civil action commenced by a state agency or local government, a small business, in order to be eligible to make a claim for fees and other expenses under this chapter, must file a claim with the court within thirty (30) days after a final judgment has been rendered.

(2) In an action for judicial review brought in accordance with § 4-5-322 or an action for judicial review in a case in which a local government is a party, a small business must specifically state in the petition for review that it seeks fees and other expenses under this chapter. Failure to state shall bar the small business from making any claim under this chapter unless such a claim is filed subsequently with the court, in which event the small business shall be entitled to receive payment for fees or services actually rendered or expenses actually incurred after the notice of intent to make a claim is filed.

(3) All claims for fees and other expenses shall include, where applicable, an itemized statement for those fees including the actual time expended in representing a party and the rate at which the fees were computed, as well as invoices or statements showing the actual amount of other expenses incurred.

(d) (1) Awards provided for in this chapter against a state agency shall, upon order of the court, be paid by the department of finance and administration from the general fund, except in the case of awards in cases involving the department of transportation, in which case the payment shall be made from the general highway fund.

(2) Awards provided for in this chapter against a local government shall, upon order of the court, be paid by the local government.

(e) The department of finance and administration shall report annually to the speaker of the house of representatives, the speaker of the senate, the chairs of the finance, ways and means committees of the house of representative and the senate and the office of legislative budget analysis the amount of fees and other expenses paid during the preceding fiscal year, and shall describe the number, nature, and amount of the awards, the claims involved in the action, and other relevant information which might aid the general assembly in evaluating the scope and impact of these awards.



§ 29-37-105 - Exceptions.

This chapter shall not apply to:

(1) Proceedings or actions involving the employment, discipline, or discharge of wages, hours and working conditions of employees;

(2) Proceedings or actions wherein the state or local government, through any of its departments, institutions or agencies is exercising its power of condemnation or eminent domain;

(3) Proceedings or actions involving the payment or collection of revenue if the court determines that:

(A) The small business taxpayer has not exhausted the administrative remedies available to taxpayers to resolve disputed tax matters; or

(B) The small business taxpayer has acted in bad faith with regard to attempts to ascertain tax liability or to collect a tax;

(4) Any action taken by the department of revenue pursuant to title 67, chapter 1, part 15;

(5) Actions taken during the time of a civil emergency; or

(6) The proceedings or actions required by a state or federal law or federal regulation.



§ 29-37-106 - Bad faith or frivolous claims.

If the court finds that the small business' claim for fees and other expenses under this chapter was made in bad faith or was frivolous or was made for the sole basis of harassment, the court may impose a fine on the small business of not more than two thousand dollars ($2,000) which will go to the state agency or local government involved in the action.






Chapter 38 - Drug Dealer Liability Act

§ 29-38-101 - Short title.

This chapter shall be known and may be cited as the "Drug Dealer Liability Act."



§ 29-38-102 - Purpose.

The purpose of this chapter is to provide a civil remedy for damages to persons in a community injured as a result of illegal drug use. These persons include parents, employers, insurers, governmental entities, and others who pay for drug treatment or employee assistance programs, as well as infants injured as a result of exposure to drugs in utero, referred to in this chapter as "drug babies." The chapter will enable injured persons to recover damages from those persons in the community who have joined the illegal drug market. A further purpose of the chapter is to shift, to the extent possible, the cost of the damage caused by the existence of the illegal drug market in a community to those who illegally profit from that market. The further purpose of the chapter is to establish the prospect of substantial monetary loss as a deterrent to those who have not yet entered into the illegal drug distribution market. The further purpose is to establish an incentive for drug users to identify and seek payment for their own drug treatment from those dealers who have sold drugs to the user in the past.



§ 29-38-103 - Legislative findings.

The legislature finds and declares all of the following:

(1) Every community in the country is affected by the marketing and distribution of illegal drugs. A vast amount of state and local resources is expended in coping with the financial, physical, and emotional toll that results from the existence of the illegal drug market. Families, employers, insurers, and society in general bear the substantial costs of coping with the marketing of illegal drugs. Drug babies and parents, particularly those of adolescent illegal drug users, suffer significant noneconomic injury, as well;

(2) Although the criminal justice system is an important weapon against the illegal drug market, the civil justice system can and must also be used. The civil justice system can provide an avenue of compensation for those who have suffered harm as a result of the marketing and distribution of illegal drugs. The persons who have joined the illegal drug market should bear the cost of the harm caused by that market in the community;

(3) The threat of liability under this chapter serves as an additional deterrent to a recognizable segment of the illegal drug network. A person who has nondrug related assets, who markets illegal drugs at the workplace, who encourages friends to become users, among others, is likely to decide that the added cost of entering the market is not worth the benefit. This is particularly true for a first-time casual dealer who has not yet made substantial profits. This chapter provides a mechanism for the cost of the injury caused by illegal drug use to be borne by those who benefit from illegal drug dealing;

(4) This chapter imposes liability against all participants in the illegal drug market, including small dealers, particularly those in the workplace, who are not usually the focus of criminal investigations. The small dealers increase the number of users and are those people who become large dealers. These small dealers are most likely to be deterred by the threat of liability;

(5) A parent of an adolescent illegal drug user often expends considerable financial resources, typically in the tens of thousands of dollars, for the child's drug treatment. Local and state governments provide drug treatment and related medical services made necessary by the distribution of illegal drugs. The treatment of drug babies is a considerable cost to local and state governments. Insurers pay large sums for medical treatment related to drug addiction and use. Employers suffer losses as a result of illegal drug use by employees due to lost productivity, employee drug-related workplace accidents, and employer contributions to insurers. Local and state governments have existing legal staffs that can bring civil suits against those involved in the illegal drug market, in appropriate cases, if a clear legal mechanism for liability and recovery is established;

(6) Drug babies, who are clearly the most innocent and vulnerable of those affected by illegal drug use, are often the most physically and mentally damaged due to the existence of an illegal drug market in a community. For many of these babies, the only hope is extensive medical and psychological treatment, physical therapy, and special education. All of these potential remedies are expensive. These babies, through their legal guardians and through court appointed guardians ad litem, should be able to recover damages from those in the community who have entered and participated in the marketing of the types of illegal drugs that have caused their injuries;

(7) In theory, civil actions for damages for distribution of illegal drugs can be brought under existing law. They are not. Several barriers account for this. Under existing tort law, only those dealers in the actual chain of distribution to a particular user could be sued. Drug babies, parents of adolescent illegal drug users, and insurers are not likely to be able to identify the chain of distribution to a particular user. Furthermore, drug treatment experts largely agree that users are unlikely to identify and bring suit against their own dealers, even after they have recovered, given the present requirements for a civil action;

(8) Those involved in the illegal drug market in a community are necessarily interrelated and interdependent, even if their identity is unknown to one another. Each new dealer obtains the benefit of the existing illegal drug distribution system to make illegal drugs available to the dealer. In addition, the existing market aids a new entrant by the prior development of people as users. Many experts on the illegal drug market agree that all participants are ultimately likely to be indirectly related. That is, beginning with any one dealer, given the theoretical ability to identify every person known by that dealer to be involved in illegal drug trafficking, and in turn each of such others known to the dealer, and so on, the illegal drug market in a community would ultimately be fully revealed;

(9) Market liability has been created with respect to legitimate products by judicial decision in some states. Case law provides for civil recovery by plaintiffs who are unable to identify the particular manufacturer of the product that is claimed to have caused them harm, allowing recovery from all manufacturers of the product who participated in that particular market. The market liability theory has been shown to be destructive of market initiative and product development when applied to legitimate markets. Because of its potential for undermining markets, this chapter expressly adopts a legislatively crafted form of liability for those who intentionally join the illegal drug market. The liability established by this chapter grows out of, but is distinct from, existing judicially crafted market liability;

(10) The prospect of a future suit for the costs of drug treatment may drive a wedge between prospective dealers and their customers, by encouraging users to turn on their dealers. Therefore, liability for those costs, even to the user, is imposed under this chapter, as long as the user identifies and brings suit against the user's own dealers;

(11) Allowing dealers who face a civil judgment for their illegal drug marketing to bring suit against their own sources for contribution may also drive a wedge into the relationships among some participants in the illegal drug distribution network;

(12) While not all persons who have suffered losses as a result of the marketing of illegal drugs will pursue an action for damages, at least some individuals, guardians of drug babies, government agencies that provide treatment, insurance companies, and employers will find such an action worthwhile. These persons deserve the opportunity to recover their losses. Some new entrants to retail drug dealing are likely to be deterred, even if only a few of these suits are actually brought.



§ 29-38-104 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Illegal drug" means a drug, the distribution of which is a violation of state law;

(2) "Illegal drug market" means the support system of illegal drug related operations, from production to retail sales, through which an illegal drug reaches the user;

(3) "Illegal drug market target community" is the area described under § 29-38-109;

(4) "Individual drug user" means the individual whose illegal drug use is the basis of an action brought under this chapter;

(5) "Level 1 offense" means possession of one fourth ounce (1/4 oz.) or more, but less than four ounces (4 oz.), or distribution of less than one ounce (1 oz.) of a specified illegal drug; or possession of one pound (1 lb.) or twenty-five (25) plants or more, but less than four pounds (4 lbs.) or fifty (50) plants, or distribution of less than one pound (1 lb.), of marijuana;

(6) "Level 2 offense" means possession of four ounces (4 oz.) or more, but less than eight ounces (8 oz.), or distribution of one ounce (1 oz.) or more, but less than two ounces (2 oz.), of a specified illegal drug; or possession of four pounds (4 lbs.) or more or fifty (50) plants or more, but less than eight pounds (8 lbs.) or seventy-five (75) plants, or distribution of more than one pound (1 lb.), but less than five pounds (5 lbs.), of marijuana;

(7) "Level 3 offense" means possession of eight ounces (8 oz.) or more, but less than sixteen ounces (16 oz.), or distribution of two ounces (2 oz.) or more, but less than four ounces (4 oz.), of a specified illegal drug; or possession of eight pounds (8 lbs.) or more or seventy-five (75) plants or more, but less than sixteen pounds (16 lbs.) or one hundred (100) plants or more, or distribution of more than five pounds (5 lbs.), but less than ten pounds (10 lbs.), of marijuana;

(8) "Level 4 offense" means possession of sixteen ounces (16 oz.) or more or distribution of four ounces (4 oz.) or more of a specified illegal drug; or possession of sixteen pounds (16 lbs.) or more or one hundred (100) plants or more, or distribution of ten pounds (10 lbs.) or more, of marijuana;

(9) "Participate in the illegal drug market" means to distribute, possess with an intent to distribute, commit an act intended to facilitate the marketing or distribution of, or agree to distribute, possess with an intent to distribute, or commit an act intended to facilitate the marketing or distribution of an illegal drug. "Participate in the illegal drug market" does not include the purchase or receipt of an illegal drug for personal use only;

(10) "Period of illegal drug use" means, in relation to the individual user, the time of the individual's first use of an illegal drug to the accrual of the cause of action. The period of illegal drug use is presumed to commence two (2) years before the cause of action accrues, unless the defendant proves otherwise by clear and convincing evidence;

(11) "Person" means an individual, governmental entity, corporation, firm, trust, partnership, or incorporated or unincorporated association, existing under or authorized by the laws of this state, another state, or foreign country;

(12) "Place of illegal drug activity" means, in relation to the individual drug user, each state house of representatives legislative district in which the individual possesses or uses an illegal drug, or in which the individual resides, attends school, or is employed during the period of the individual's illegal drug use, unless the defendant proves otherwise by clear and convincing evidence;

(13) "Place of participation" means, in relation to a defendant in an action brought under this chapter, each state house of representatives legislative district in which the person participates in the illegal drug market, or in which the person resides, attends school, or is employed during the period of the person's participation in the illegal market; and

(14) "Specified illegal drug" means cocaine, heroin, or methamphetamine, or any other drug the distribution of which is a violation of state law.



§ 29-38-105 - Liability for participation in the illegal drug market -- Exception for law enforcement in official investigations.

(a) A person who knowingly participates in the illegal drug market within this state is liable for civil damages as provided in this chapter. A person may recover damages under this chapter for injury resulting from an individual's use of an illegal drug.

(b) A law enforcement officer or agency, the state, or a person acting at the direction of a law enforcement officer or agency or the state, is not liable for participating in the illegal drug market, if the participation is in furtherance of an official investigation.



§ 29-38-106 - Persons allowed to bring an action for damages -- Persons against whom damages may be sought -- What damages may be sought.

(a) One (1) or more of the following persons may bring an action for damages caused by an individual's use of an illegal drug:

(1) A parent, legal guardian, child, spouse, or sibling of the individual drug user;

(2) An individual who was exposed to an illegal drug in utero;

(3) An employer of the individual drug user;

(4) A medical facility, insurer, governmental entity, employer, or other entity that funds a drug treatment program or employee assistance program for the individual drug user, or that otherwise expended money on behalf of the individual drug user; or

(5) A person injured as a result of the willful, reckless, or negligent actions of an individual drug user.

(b) A person entitled to bring an action under this section may seek damages from one (1) or more of the following:

(1) A person who knowingly distributed, or knowingly participated in the chain of distribution of, an illegal drug that was actually used by the individual drug user;

(2) A person who knowingly participated in the illegal drug market, if:

(A) The place of illegal drug activity by the individual drug user is within the illegal drug market target community of the defendant;

(B) The defendant's participation in the illegal drug market was connected with the same type of illegal drug used by the individual drug user; and

(C) The defendant participated in the illegal drug market at any time during the individual drug user's period of illegal drug use.

(c) A person entitled to bring an action under this section may recover all of the following damages:

(1) Economic damages, including, but not limited to, the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, support expenses, accidents or injury, and any other pecuniary loss proximately caused by the illegal drug use;

(2) Noneconomic damages, including, but not limited to, physical and emotional pain, suffering, physical impairment, emotional distress, mental anguish, disfigurement, loss of enjoyment, loss of companionship, services and consortium, and other nonpecuniary losses proximately caused by an individual's use of an illegal drug;

(3) Exemplary damages;

(4) Reasonable attorney fees; and

(5) Costs of suit, including, but not limited to, reasonable expenses for expert testimony.



§ 29-38-107 - Actions by individual drug users -- Actions against distributors -- What damages may be sought.

(a) An individual drug user shall not bring an action for damages caused by the use of an illegal drug, except as otherwise provided in this subsection (a). An individual drug user may bring an action for damages caused by the use of an illegal drug only if all of the following conditions are met:

(1) The individual personally discloses to narcotics enforcement authorities, more than six (6) months before filing the action, all of the information known to the individual regarding all that individual's sources of illegal drugs;

(2) The individual has not used an illegal drug within the six (6) months prior to filing the action; and

(3) The individual continues to remain free of the use of an illegal drug throughout the pendency of the action.

(b) A person entitled to bring an action under this section may seek damages only from a person who distributed, or is in the chain of distribution of, an illegal drug that was actually used by the individual drug user.

(c) A person entitled to bring an action under this section may recover only the following damages:

(1) Economic damages, including, but not limited to, the cost of treatment, rehabilitation, and medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, accidents or injury, and any other pecuniary loss proximately caused by the person's illegal drug use;

(2) Reasonable attorney fees; and

(3) Costs of suit, including, but not limited to, reasonable expenses for expert testimony.



§ 29-38-108 - Third-party payment on behalf of an insured prohibited.

A third party shall not pay damages awarded under this chapter, or provide a defense or money for a defense, on behalf of an insured under a contract of insurance or indemnification.



§ 29-38-109 - Target communities for different offense levels.

A person whose participation in the illegal drug market constitutes the following level offense shall be considered to have the following illegal drug market target community:

(1) For a Level 1 offense, the state house of representatives legislative district in which the defendant's place of participation is situated;

(2) For a Level 2 offense, the target community described in subdivision (1), plus all state house of representatives legislative districts with a border contiguous to that target community;

(3) For a Level 3 offense, the target community described in subdivision (2), plus all state house of representatives legislative districts with a border contiguous to that target community; and

(4) For a Level 4 offense, the state.



§ 29-38-110 - Joinder.

(a) Two (2) or more persons may join in one (1) action under this chapter as plaintiffs, if their respective actions have at least one (1) place of illegal drug activity in common, and if any portion of the period of illegal drug use overlaps with the period of illegal drug use for every other plaintiff.

(b) Two (2) or more persons may be joined in one (1) action under this chapter as defendants, if those persons are liable to at least one (1) plaintiff.

(c) A plaintiff need not be interested in obtaining, and a defendant need not be interested in defending against, all the relief demanded. Judgment may be given for one (1) or more plaintiffs, according to their respective rights to relief, and against one (1) or more defendants, according to their respective liabilities.



§ 29-38-111 - Comparative fault.

(a) An action by an individual drug user is governed by the principles of comparative fault. Comparative fault attributed to the plaintiff does not bar recovery, but diminishes the award of compensatory damages proportionally, according to the measure of fault attributed to the plaintiff.

(b) The burden of proving the comparative fault of the plaintiff is on the defendant, which shall be shown by clear and convincing evidence.

(c) Comparative fault shall not be attributed to a plaintiff that is not an individual drug user.



§ 29-38-112 - Right of action for contribution.

A person subject to liability under this chapter has a right of action for contribution against another person subject to liability under this chapter. Contribution may be enforced either in the original action, or by a separate action brought for that purpose. A plaintiff may seek recovery in accordance with this chapter and existing law against a person whom a defendant has asserted a right of contribution.



§ 29-38-113 - Burden of proof -- Estoppel of persons convicted under drug laws to deny participation in illegal drug market -- Lack of criminal drug conviction no bar to action.

(a) Proof of participation in the illegal drug market in an action brought under this chapter shall be shown by clear and convincing evidence. Except as otherwise provided in this chapter, other elements of the cause of action shall be shown by a preponderance of the evidence.

(b) A person against whom recovery is sought, who has a criminal conviction pursuant to state drug laws or the Comprehensive Drug Abuse Prevention and Control Act of 1970, Public Law 91-513, 84 Stat. 1236, codified at 21 U.S.C. § 801 et seq., is estopped from denying participation in the illegal drug market. Such a conviction is also prima facie evidence of the person's participation in the illegal drug market during the two (2) years preceding the date of an act giving rise to a conviction.

(c) The absence of a criminal drug conviction of a person against whom recovery is sought does not bar an action against that person.



§ 29-38-114 - Ex parte prejudgment attachment order -- Exemption of property from process -- Forfeiture.

(a) A plaintiff under this chapter, subject to subsection (c), may request an ex parte prejudgment attachment order from the court, against all assets of a defendant, sufficient to satisfy a potential award. If attachment is instituted, a defendant is entitled to an immediate hearing. Attachment may be lifted if the defendant demonstrates that the assets will be available for a potential award, or if the defendant posts a bond sufficient to cover a potential award.

(b) A person against whom a judgment has been rendered under this chapter is not eligible to exempt any property, of whatever kind, from process to levy or process to execute on the judgment.

(c) Any assets sought to satisfy a judgment under this chapter, that are named in a forfeiture action or that have been seized for forfeiture by any state or federal agency, may not be used to satisfy a judgment, unless and until the assets have been released following the conclusion of the forfeiture action or released by the agency that seized the assets.



§ 29-38-115 - Limitation of actions.

(a) Except as otherwise provided in this section, a claim under this chapter shall not be brought more than two (2) years after the cause of action accrues. A cause of action accrues under this chapter when a person who may recover has reason to know of the harm from illegal drug use that is the basis for the cause of action and has reason to know that the illegal drug use is the cause of the harm.

(b) For a plaintiff, the statute of limitations under this chapter is tolled while the individual potential plaintiff is incapacitated by the use of an illegal drug to the extent that the individual cannot reasonably be expected to seek recovery under this chapter, or as otherwise provided by law. For a defendant, the statute of limitations under this chapter is tolled until six (6) months after the individual potential defendant is convicted of a criminal drug offense, or as otherwise provided by law.

(c) The statute of limitations under this chapter for a claim based on participation in the illegal drug market that occurred prior to July 1, 2005, does not begin to run until July 1, 2005.



§ 29-38-116 - Representation by prosecuting attorney -- Motion for stay of action during drug investigation or prosecution.

(a) A prosecuting attorney may represent the state or a political subdivision of the state in an action brought under this chapter.

(b) On motion by a governmental agency involved in a drug investigation or prosecution, an action brought under this chapter shall be stayed until the completion of the criminal investigation or prosecution that gave rise to the motion for a stay of the action.






Chapter 39 - Compensation for Economic and Noneconomic Damages

§ 29-39-101 - Chapter definitions.

When used in this chapter, the following words, shall have the meanings set forth below, unless the context clearly requires otherwise:

(1) "Economic damages" means damages, to the extent they are provided by applicable law, for: objectively verifiable pecuniary damages arising from medical expenses and medical care, rehabilitation services, mental health treatment, custodial care, loss of earnings and earning capacity, loss of income, burial costs, loss of use of property, repair or replacement of property, obtaining substitute domestic services, loss of employment, loss of business or employment opportunities, and other objectively verifiable monetary losses;

(2) "Noneconomic damages" means damages, to the extent they are provided by applicable law, for: physical and emotional pain; suffering; inconvenience; physical impairment; disfigurement; mental anguish; emotional distress; loss of society, companionship, and consortium; injury to reputation; humiliation; noneconomic effects of disability, including loss of enjoyment of normal activities, benefits and pleasures of life and loss of mental or physical health, well-being or bodily functions; and all other nonpecuniary losses of any kind or nature.



§ 29-39-102 - Civil damage awards.

(a) In a civil action, each injured plaintiff may be awarded:

(1) Compensation for economic damages suffered by each injured plaintiff; and

(2) Compensation for any noneconomic damages suffered by each injured plaintiff not to exceed seven hundred fifty thousand dollars ($750,000) for all injuries and occurrences that were or could have been asserted, regardless of whether the action is based on a single act or omission or a series of acts or omissions that allegedly caused the injuries or death.

(b) If multiple defendants are found liable under the principle of comparative fault, the amount of all noneconomic damages, not to exceed seven hundred fifty thousand dollars ($750,000) for each injured plaintiff, shall be apportioned among the defendants based upon the percentage of fault for each defendant, so long as the plaintiff's comparative fault (or in a wrongful death action, the fault of the decedent) is not equal to or greater than fifty percent (50%), in which case recovery for any damages is barred.

(c) If an injury or loss is catastrophic in nature, as defined in subsection (d), the seven-hundred-fifty-thousand-dollar amount limiting noneconomic damages, as set forth in subdivision (a)(2) and subsection (b) is increased to, but the amount of damages awarded as noneconomic damages shall not exceed, one million dollars ($1,000,000).

(d) "Catastrophic loss or injury" means one (1) or more of the following:

(1) Spinal cord injury resulting in paraplegia or quadriplegia;

(2) Amputation of two (2) hands, two (2) feet or one (1) of each;

(3) Third degree burns over forty percent (40%) or more of the body as a whole or third degree burns up to forty percent (40%) percent or more of the face; or

(4) Wrongful death of a parent leaving a surviving minor child or children for whom the deceased parent had lawful rights of custody or visitation.

(e) All noneconomic damages awarded to each injured plaintiff, including damages for pain and suffering, as well as any claims of a spouse or children for loss of consortium or any derivative claim for noneconomic damages, shall not exceed in the aggregate a total of seven hundred fifty thousand dollars ($750,000), unless subsection (c) applies, in which case the aggregate amount shall not exceed one million dollars ($1,000,000).

(f) If there is a disputed issue of fact, the trier of fact, by special verdict, shall determine the existence of a catastrophic loss or injury as defined in subsection (d).

(g) The limitation on the amount of noneconomic damages imposed by subdivision (a)(2) and subsections (b)-(e) shall not be disclosed to the jury, but shall be applied by the court to any award of noneconomic damages.

(h) The limitation on the amount of noneconomic damages imposed by subdivision (a)(2) and subsections (b)-(e) shall not apply to personal injury and wrongful death actions:

(1) If the defendant had a specific intent to inflict serious physical injury, and the defendant's intentional conduct did, in fact, injure the plaintiff;

(2) If the defendant intentionally falsified, destroyed or concealed records containing material evidence with the purpose of wrongfully evading liability in the case at issue; provided, however, that this subsection (h) does not apply to the good faith withholding of records pursuant to privileges and other laws applicable to discovery, nor does it apply to the management of records in the normal course of business or in compliance with the defendant's document retention policy or state or federal regulations;

(3) If the defendant was under the influence of alcohol, drugs or any other intoxicant or stimulant, resulting the defendant's judgment being substantially impaired, and causing the injuries or death. For purposes of this subsection (h), a defendant shall not be deemed to be under the influence of drugs or any other intoxicant or stimulant, if the defendant was using lawfully prescribed drugs administered in accordance with a prescription or over-the-counter drugs in accordance with the written instructions of the manufacturer; or

(4) If the defendant's act or omission results in the defendant being convicted of a felony under the laws of this state, another state, or under federal law, and that act or omission caused the damages or injuries.

(i) If there is a dispute of fact, the trier of fact, by special verdict, shall determine whether the exceptions set forth in subsection (h) apply to the defendant and the cause of action.

(j) The liability of a defendant for noneconomic damages whose liability is alleged to be vicarious shall be determined separately from that of any alleged agent, employee or representative.

(k) Noneconomic damages are not permitted for any claim arising out of harm or loss of property, except as authorized by statute.

(l) No provision in this part shall apply to claims against this state to the extent that such provision is inconsistent with or conflicts with the Tennessee Claims Commission Act, compiled in title 9, chapter 8, part 3. In addition, no provision in this part shall apply to claims against a governmental entity or its employees to the extent that such provision is inconsistent with or conflicts with the Governmental Tort Liability Act, compiled in chapter 20 of this title.

(m) Nothing in this chapter shall be construed to create or enhance any claim, right of action, civil liability, economic damage or noneconomic damage under Tennessee law.

(n) The limitations on noneconomic damages in this section shall apply to restrict such recoveries in all civil actions notwithstanding conflicting statutes or common law.



§ 29-39-103 - Findings by trier of fact.

(a) If liability is found in a civil action, then the trier of fact, in addition to other appropriate findings, shall make separate findings for each claimant specifying the amount of:

(1) Any past damages for each of the following types of damages:

(A) Medical and other costs of health care;

(B) Other economic damages; and

(C) Noneconomic damages; and

(2) Any future damages and the periods over which they will accrue for each of the following types of damages:

(A) Medical and other costs of health care;

(B) Other economic damages; and

(C) Noneconomic damages.

(b) If the plaintiff claims a catastrophic loss or injury has occurred, and if there is a disputed issue of fact regarding whether such loss or injury has occurred, the trier of fact must make a specific finding of fact, by special verdict, that the loss or injury suffered by the plaintiff is catastrophic as defined in § 29-39-102(d).

(c) The calculation of all future medical care and other costs of health care and future noneconomic losses must reflect the costs and losses during the period of time the claimant will sustain those costs and losses. The calculation for other economic loss must be based on the losses during the period of time the claimant would have lived but for the injury upon which the claim is based. All such calculations of future losses shall be adjusted to reflect net present value.



§ 29-39-104 - Punitive damages.

(a) In a civil action in which punitive damages are sought:

(1) Punitive damages may only be awarded if the claimant proves by clear and convincing evidence that the defendant against whom punitive damages are sought acted maliciously, intentionally, fraudulently or recklessly;

(2) In an action in which the claimant seeks an award of punitive damages, the trier of fact in a bifurcated proceeding shall first determine whether compensatory damages are to be awarded and in what amount and by special verdict whether each defendant's conduct was malicious, intentional, fraudulent or reckless and whether subdivision (a)(7) applies;

(3) If a jury finds that the defendant engaged in malicious, intentional, fraudulent, or reckless conduct, then the court shall promptly commence an evidentiary hearing in which the jury shall determine the amount of punitive damages, if any;

(4) In all cases involving an award of punitive damages, the trier of fact, in determining the amount of punitive damages, shall consider, to the extent relevant, the following: the defendant's financial condition and net worth; the nature and reprehensibility of the defendant's wrongdoing; the impact of the defendant's conduct on the plaintiff; the relationship of the defendant to the plaintiff; the defendant's awareness of the amount of harm being caused and the defendant's motivation in causing such harm; the duration of the defendant's misconduct and whether the defendant attempted to conceal such misconduct; the expense plaintiff has borne in attempts to recover the losses; whether the defendant profited from the activity, and if defendant did profit, whether the punitive award should be in excess of the profit in order to deter similar future behavior; whether, and the extent to which, defendant has been subjected to previous punitive damage awards based upon the same wrongful act; whether, once the misconduct became known to defendant, defendant took remedial action or attempted to make amends by offering a prompt and fair settlement for actual harm caused; and any other circumstances shown by the evidence that bear on determining a proper amount of punitive damages. The trier of fact shall be instructed that the primary purpose of punitive damages is to punish the wrongdoer and deter similar misconduct in the future by the defendant and others while the purpose of compensatory damages is to make the plaintiff whole;

(5) Punitive or exemplary damages shall not exceed an amount equal to the greater of:

(A) Two (2) times the total amount of compensatory damages awarded; or

(B) Five hundred thousand dollars ($500,000);

(6) The limitation on the amount of punitive damages imposed by subdivision (a)(5) shall not be disclosed to the jury, but shall be applied by the court to any punitive damages verdict;

(7) The limitation on the amount of punitive damages imposed by subdivision (a)(5) shall not apply to actions brought for damages or an injury:

(A) If the defendant had a specific intent to inflict serious physical injury, and the defendant's intentional conduct did, in fact, injure the plaintiff;

(B) If the defendant intentionally falsified, destroyed or concealed records containing material evidence with the purpose of wrongfully evading liability in the case at issue; provided, however, that this subsection (a) does not apply to the good faith withholding of records pursuant to privileges and other laws applicable to discovery, nor does it apply to the management of records in the normal course of business or in compliance with the defendant's document retention policy or state or federal regulations;

(C) If the defendant was under the influence of alcohol, drugs or any other intoxicant or stimulant, resulting in the defendant's judgment being substantially impaired, and causing the injuries or death. For purposes of this subsection (a), a defendant shall not be deemed to be under the influence of drugs or any other intoxicant or stimulant, if the defendant was using lawfully prescribed drugs administered in accordance with a prescription or over-the-counter drugs in accordance with the written instructions of the manufacturer; or

(D) If the defendant's act or omission results in the defendant being convicted of a felony under the laws of this state, another state, or under federal law, and that act or omission caused the damages or injuries;

(8) If there is a disputed issue of fact, the trier of fact, by special verdict, shall determine whether the exceptions set forth in subdivision (a)(7) apply to the defendant and the cause of action;

(9) The culpability of a defendant for punitive damages whose liability is alleged to be vicarious shall be determined separately from that of any alleged agent, employee or representative.

(b) Nothing in this section shall be construed as creating a right to an award of punitive damages or to limit the duty of the court, or the appellate courts, to scrutinize all punitive damage awards, ensure that all punitive damage awards comply with applicable procedural, evidentiary and constitutional requirements, and to order remittitur when appropriate.

(c) The seller of a product other than the manufacturer shall not be liable for punitive damages, unless the seller exercised substantial control over that aspect of the design, testing, manufacture, packaging or labeling of the product that caused the harm for which recovery of damages is sought; the seller altered or modified the product and the alteration or modification was a substantial factor in causing the harm for which recovery of damages is sought; or the seller had actual knowledge of the defective condition of the product at the time the seller supplied the same.

(d) (1) Except as provided in subdivision (d)(2), punitive damages shall not be awarded in a civil action involving a drug or device if the drug or device which allegedly caused the claimant's harm:

(A) Was manufactured and labeled in relevant and material respects in accordance with the terms of an approval or license issued by the federal food and drug administration under the Federal Food, Drug, and Cosmetic Act, 52 Stat. 1040, compiled in 21 U.S.C. §§ 301-392, as amended, or the Public Health Service Act, 53 Stat. 682, compiled in 42 U.S.C. §§ 201-300cc-15; or

(B) Was an over-the-counter drug or device marketed pursuant to federal regulations, was generally recognized as safe and effective and as not being misbranded pursuant to the applicable federal regulations, and satisfied in relevant and material respects each of the conditions contained in the applicable regulations and each of the conditions contained in an applicable monograph.

(2) Subdivision (d)(1) shall not apply in an action against a manufacturer of a drug or device, if, at any time before the event alleged to have caused the harm, the manufacturer, in violation of applicable regulations of the food and drug administration:

(A) Withheld from the food and drug administration information known to be material and relevant to the harm that the claimant allegedly suffered; or

(B) Misrepresented to the food and drug administration information of that type.

(3) For purposes this subsection (d):

(A) "Drug" has the same meaning as in the Federal Food, Drug, and Cosmetic Act, 52 Stat. 1040, 1041, codified in 21 U.S.C. § 321(g)(1);

(B) "Device" has the same meaning as in the Federal Food, Drug, and Cosmetic Act, 52 Stat. 1040, 1041, codified in 21 U.S.C. § 321(h).

(e) Punitive damages shall not be awarded in any civil action when a defendant demonstrates by a preponderance of the evidence that it was in substantial compliance with applicable federal and state regulations setting forth specific standards applicable to the activity in question and intended to protect a class of persons or entities that includes the plaintiff, if those regulations were in effect at the time the activity occurred.

(f) Nothing contained in this chapter shall be construed to limit a court's authority to enter judgment as a matter of law prior to or during a trial on a claim for punitive damages.

(g) (1) Notwithstanding subdivision (a)(9), punitive damages may be awarded against a defendant based on vicarious liability for the acts or omissions of an agent or employee only if the finder of fact determines by special verdict based on clear and convincing evidence that one or more of the following has occurred:

(A) The act or omission was committed by a person employed in a management capacity while that person was acting within the scope of employment;

(B) The defendant was reckless in hiring, retaining, supervising or training the agent or employee and that recklessness was the proximate cause of the act or omission that caused the loss or injury; or

(C) The defendant authorized, ratified or approved the act or omission with knowledge or conscious or reckless disregard that the act or omission may result in the loss or injury.

(2) Nothing in this subsection (g) shall be construed to expand or increase the scope of vicarious liability or punitive damages liability under Tennessee law.

(3) For purposes of this subsection (g), "a person employed in a management capacity" means an employee with authority to set policy and exercise control, discretion, and independent judgment over a significant scope of the employer's business.









Title 30 - Administration of Estates

Chapter 1 - Executors and Administrators

Part 1 - General Provisions

§ 30-1-101 - Letters testamentary or of administration required.

No person shall presume to enter upon the administration of any deceased person's estate until the person has obtained letters of administration or letters testamentary.



§ 30-1-102 - Jurisdiction to grant letters.

Letters of administration shall be granted by the probate court of the county where the intestate had usual residence at the time of the intestate's death, or, in case the intestate had fixed places of residence in more than one county, the probate court of either county may grant letters of administration upon the intestate's estate.



§ 30-1-103 - Nonresident decedents -- Granting letters testamentary or of administration.

(a) Letters testamentary or of administration may be granted upon the estate of a person who resided, at the time of the person's death, in some other state or territory of the union, or in a foreign country, by the probate court of any county in this state:

(1) Where the deceased had any goods, chattels, or assets, or any estate, real or personal, at the time of the person's death, or where the goods, chattels, assets, or estate may be when the letters are applied for;

(2) Where any debtor of the deceased resides;

(3) Where any debtor of a debtor of the deceased resides, the debt being unpaid when the application is made; or

(4) Where any suit is to be brought, prosecuted, or defended, in which the estate is interested.

(b) In the case of subdivision (a)(4):

(1) If the suit is pending, or to be brought, in a chancery court composed of more than one county, the probate court of any one of the counties may grant the letters; and

(2) If the suit is pending in an appellate court, the letters shall be granted by the probate court of the county in which the suit originated.



§ 30-1-104 - Service of process upon nonresident representative.

(a) (1) Whenever a nonresident of the state qualifies in this state as the executor or administrator of a person dying in or leaving assets or property in this state, for the purpose of suing or being sued, or for the purpose of being cited or otherwise notified by the court in which the decedent's estate is being administered, the nonresident shall be deemed to have assented to be treated as a resident citizen of this state.

(2) In case it is desired by any citizen or resident of this state to sue the administrator or executor in the administrator's or executor's official capacity for any debt or demand, due or owing to any citizen or resident of this state, from the testator or intestate, then, in case of the inability of the officer in whose hands process is placed to find the administrator or executor in this state, notice of the suit, served upon the clerk of the probate court of the county in which the party qualified as administrator or executor, shall be sufficient notice to bring the administrator or executor before the court issuing the process; provided, that the clerk shall notify by United States registered return-receipt mail the executor or administrator of notice having been served upon the clerk.

(b) The nonresident of the state, qualifying as executor or administrator as aforementioned, shall give to the clerk of the probate court of the county in which the nonresident qualifies the nonresident's address, and a letter so mailed to the nonresident at that address shall be sufficient notice, unless subsequently changed and notice accordingly given to the probate court clerk, in which event notice to the changed address, shall be sufficient.



§ 30-1-105 - Recording of letters -- Validity of certified copy.

All letters testamentary and of administration, when granted by the probate court, shall be recorded in that court, and a certified copy of the record shall be of the same validity as the original letters granted.



§ 30-1-106 - Preference in granting of letters.

When any person dies intestate in this state, administration shall be granted to the spouse of that person, if the spouse makes application for administration. For want of application for administration upon the part of the spouse, the administration shall be granted to the next of kin, if such next of kin apply for it. If neither the spouse nor next of kin make application for administration, then administration shall be granted to a creditor proving the decedent's debt on oath before the probate court; provided, that when there is more than one next of kin, the probate court may decide which of the kin shall be entitled to the administration.



§ 30-1-107 - Appeal from grant of letters.

(a) Any person who claims a right to execute a will, or to administer on the estate of an intestate, and who thinks that person to be injured by an order of the court awarding letters testamentary or of administration, may appeal to the appropriate court in accordance with § 30-2-609, on giving bond as in other cases of appeal.

(b) After the appropriate court has heard such appeal and a determination is made, the judgment shall be certified to the probate court, that it may proceed in the case accordingly.



§ 30-1-108 - Administrator pendente lite.

The probate judges are authorized to appoint an administrator pendente lite in any case that may arise in their respective courts where any will may be the subject of contest or litigation.



§ 30-1-109 - Administrator ad litem.

(a) In all proceedings in the probate or chancery courts, or any other court having chancery jurisdiction, where the estate of a deceased person must be represented, and there is no executor or administrator of the estate, or the executor or administrator of the estate is interested adversely to the estate, it shall be the duty of the judge or chancellor of the court, in which the proceeding is had, to appoint an administrator ad litem of the estate for the particular proceeding, and without requiring a bond of the administrator ad litem, except in a case where it becomes necessary for the administrator ad litem to take control and custody of property or assets of the intestate's estate, when the administrator ad litem shall execute a bond, with good security, as other administrators are required to give, in such amounts as the chancellor or judge may order, before taking control and custody of the property or assets.

(b) This appointment shall be made whenever the facts rendering it necessary appear in the record of such a case, or shall be made known to the court by the affidavit of any person interested in the case; and, in such proceedings in the chancery court, the chancellor at chambers or clerk and master of the court on a rule day shall have authority to make an appointment in vacation.



§ 30-1-110 - Time within which administration may be granted.

The time within which administration may be granted shall be as follows:

(1) Deceased Entitled to Remainder Not Reduced to Possession. Where a person dies entitled to a vested or contingent remainder, not reduced to possession in the deceased's lifetime, ten (10) years after the termination of the life or other particular estate on which the remainder depends, letters shall be given to administer upon the deceased's estate in the remainder.

(2) Distributee under Disability at Death of Ancestor. Administration may be granted at any time within twenty-two (22) years from the death of the deceased to any person entitled to distribution who was an infant when the deceased died.

(3) Prosecuting Claims Against Government. A special administration may be granted for the purpose of prosecuting any claim against the government of the United States, without any limitation of time.



§ 30-1-111 - Oath of representative.

The clerk shall, before delivering the letters of administration, or letters testamentary, to the representative, administer to the representative, if an executor, an oath for performing the will of the deceased; and, if an administrator, an oath for the faithful performance of the administrator's duty. In the alternative, the oath of the administrator or executor may be sworn or affirmed in the presence of a notary public and the acknowledgment of the representative's oath, when certified by the notary public, shall be presented to the appropriate clerk.



§ 30-1-112 - Resignation of representative.

Any executor or administrator may resign and relinquish trust in the following manner:

(1) Filing Petition. The executor or administrator shall file the petition in the probate court or chancery court having cognizance of the settlement of the estate of the deceased whom the petitioner represents, praying to be permitted to resign.

(2) Notice to Legatees, etc. When the legatees, devisees, or distributees entitled to the estate reside in the county where the letters testamentary or of administration were granted, five (5) days' notice shall be given them, their agent or attorney, of the filing or intention to file, the petition. Where they reside out of the county, the court shall order notice to be given by publication in a newspaper, or by posting at the courthouse door, or in such other mode as it thinks reasonable.

(3) Petitioner to Settle Accounts -- New Administrator. After notice has been given, the court shall cause the petitioner's accounts to be settled, and may, at its discretion, accept the resignation of the petitioner, and appoint a new administrator, taking from the appointee a good and sufficient administration bond.



§ 30-1-113 - Estate turned over to new administrator -- Inventory.

(a) The court shall order the petitioner to pay over and deliver to the new personal representative the balance of money, property, and effects in the petitioner's hands; and, unless the payment and delivery are made in pursuance of the order, the court may order an execution against the petitioner and the petitioner's sureties, after giving five (5) days' notice to the sureties.

(b) Within one (1) month from the time of appointment, the new representative shall make and duly file a true and perfect inventory of the estate of the deceased that comes to the representative's hands.



§ 30-1-114 - Transfer of administration to new county.

(a) Any person interested in an administration may have the administration transferred to a new county formed after it was granted, and including the residence of the deceased, by filing, in the clerk's office of the new county, a transcript, duly certified, of the proceedings already had in the administration, after which the administration shall be conducted as if the letters had been granted in the new county. But without so filing a transcript, the probate court of the new county, or its clerk, can do nothing in the administration.

(b) The fees paid to the clerk of the old county for the transcript, by the party procuring it, shall be chargeable to the estate.



§ 30-1-115 - Administrator with will annexed -- Powers and authority.

An administrator with the will annexed, appointed instead of an executor resigned, and all administrators with the will annexed, shall have the same power and authority as the executor had by the will of the testator, and may sell land, if the executor possessed that power.



§ 30-1-116 - Appointment of nonresident personal representative.

No nonresident person, bank or trust company may be appointed as the personal representative of an estate of a decedent, except as provided in § 35-50-107.



§ 30-1-117 - Petition and documents required to be filed with application for letters.

(a) To apply for letters of administration or letters testamentary to administer the estate of a decedent, a verified petition containing the following information and documents shall be filed with the court:

(1) The identity of the petitioner;

(2) The decedent's name, age, if known, date and place of death, and residence at time of death;

(3) In case of intestacy, the name, age, if known, mailing address and relationship of each heir at law of the decedent;

(4) A statement that the decedent died intestate or the date of execution, if known, and the names of all attesting witnesses of the document or documents offered for probate;

(5) The document or documents offered for probate, or a copy thereof, as an exhibit to the petition;

(6) The names and relationships of the devisees and legatees and the city of residence of each if known, similar information for those who otherwise would be entitled to the decedent's property under the statutes of intestate succession, and the identification of any minor or other person under disability;

(7) An estimate of the fair market value of the estate to be administered, unless bond is waived by the document offered for probate or is waived as authorized by statute;

(8) If there is a document, whether the document offered for probate waives the filing of any inventory and accounting or whether such is not otherwise required by law; and

(9) If there is a document, a statement that the petitioner is not aware of any instrument revoking the document being offered for probate, if that is the case, and that the petitioner believes that the document being offered for probate is the decedent's last will.

(b) No notice of the probate proceeding shall be required except for probate in solemn form, which shall require due notice in the manner provided by law to all persons interested.



§ 30-1-150 - Title definitions.

The definitions in § 31-1-101 are applicable to this title, unless a different meaning is indicated in a section or is otherwise clearly intended.



§ 30-1-151 - Procedure for removal.

Any executor or administrator may be removed in accordance with the procedures in § 35-15-706.






Part 2 - Bonds

§ 30-1-201 - When bond required.

(a) (1) The clerk shall not require a bond of the personal representative before issuing letters testamentary or letters of administration if:

(A) The decedent by will excuses the personal representative from making bond;

(B) The personal representative and the sole beneficiary of the estate are the same person and the court approves;

(C) All of the beneficiaries of the estate are adults and all of them consent in writing to the personal representative's serving without bond and the court approves; or

(D) The personal representative is a bank that is excused from the requirements of bond by § 45-2-1005.

(2) If the preceding exemptions from making bond do not apply, the clerk, before issuing the letters, shall take from the personal representative a bond payable to the state, with two (2) or more sufficient sureties or one (1) corporate surety, in an amount determined by the court. If bond is required, the bond shall not be less than the value of the estate of the decedent subject to administration nor more than double the value of the estate and the court may increase or decrease the amount at any time by order.

(b) Any interested person may petition the court to suggest and show that the personal representative is wasting, or likely to waste, the estate. In this event, the court may require bond in an amount it deems advisable.



§ 30-1-202 - Increasing amount of bond or adding sureties.

The court shall, upon a showing made by any person interested in the estate that the bond is not sufficient either as to the amount or as to the solvency of the surety or sureties, increase the bond as to amount or require additional sureties, or both, so as fully to protect all persons interested.



§ 30-1-203 - Form of bond.

The bond must be substantially in the following form:

We, A B, C D, and E F, are bound to the state in the penalty of _______ dollars. Witness our hands, this ____________________ day of ____________________, 20 _____. The condition of this obligation is such, that, whereas, the above bound A B has been appointed executor of the will of G H, deceased (or administrator, as the case may be); now, if A B shall well and truly, as such executor (or administrator, as the case may be), perform all the duties that are or may be required by law, which includes paying all court costs, attorney's fees, and other expenses which may be reasonably incurred because of failure of A B to properly account for and utilize all funds coming into the hands of A B, this obligation shall be void, otherwise to remain in full force and virtue.



§ 30-1-204 - Liability on bond for performance of trusts.

(a) All executors and their sureties shall be liable upon their bonds for the performance of all the trusts of the will that they are required to perform, as also all duties devolving upon them as executors, as well in relation to the real as personal estate; and, in like manner, administrators with the will annexed, and their sureties, shall be liable upon their bonds for the performance of all the trusts and duties of their respective offices, as well in relation to real as personal estates; and the bonds, when taken substantially in the forms prescribed by law, shall bind the executors and administrators, and their sureties, as provided in this section.

(b) If, however, the final account of an executor or administrator with the will annexed is settled before the full performance of all the trusts of the will, and trust funds of the estate, as shown by the settlement of the account, are turned over to a trustee duly qualified as provided for in the will, to complete the performance of the trusts, the executor or administrator with the will annexed and the sureties shall not be liable for the further performance of the trusts.



§ 30-1-205 - Validity of bond not dependent upon form.

The bond or any other bond executed by the parties, although not strictly in accordance with the above provision and form, because made payable to a different payee, or because the condition is more extensive or less extensive, or otherwise, shall be valid and effectual to the extent of its stipulations and conditions, and subject the parties to the bond in the same way as if the bond had been drawn in strict conformity to law, so long as the language of the bond includes, within the total obligation of the bond, the obligation to pay all court costs, attorney's fees, and other expenses reasonably incurred because of the failure of the personal representative to properly account for and utilize all funds coming into the hands of the personal representative.



§ 30-1-207 - Petition and order for administration bond -- Appointment and duty of new administrator.

(a) A copy of such petition shall be served on the personal representative ten (10) days before any motion is made for an order of court upon the personal representative to give an administration bond.

(b) Upon satisfactory proof of the truth of the complaint, the court shall direct the personal representative to enter into bond with sureties, as other personal representatives are required to do.

(c) If the personal representative fails to comply with the order within ten (10) days after it is made, the court shall appoint an administrator for the estate, who shall give bond, with surety, as personal representatives are required to do.

(d) The administrator shall dispose of the estate agreeably to the will of the deceased, and shall forthwith call the personal representative to account.



§ 30-1-208 - Suit on administration bond.

(a) Any person interested in or entitled to a recovery on a bond given by a personal representative may commence and prosecute a suit on the same in the name of the state of Tennessee for that person's own use.

(b) Where several persons are entitled to a recovery on bonds given by a personal representative, a verdict and judgment or a decree rendered on the bond in favor of one shall not be a bar to any other person so entitled, but each may respectively sue for and recover each person's own proportion until the whole penalty is recovered.

(c) When suits are brought on bonds given by a personal representative, it shall be sufficient to make profert of an attested or certified copy, and, if the copy is contested, either party may have a subpoena for the clerk to bring the original bond.

(d) The person for whose use a suit may be brought under this law shall be liable to costs in the same manner as if the suit had been brought in the person's own name, and the court may render judgment or decree for the costs accordingly.






Part 3 - Appointment by Chancery Court

§ 30-1-301 - Jurisdiction.

The chancery court of the county in which any person resided at the time of the decedent's death, or in which the decendent's estate, goods, and chattels or effects were at the time of the decedent's death, may appoint an administrator when six (6) months have elapsed from the death, and no person will apply or can be procured to administer on the decedent's estate.



§ 30-1-302 - Contents of bill.

For the purposes of § 30-1-301, the next of kin, or any creditor of the deceased, may file a bill in the chancery court of the county, setting forth the facts of the case, and that no person can be procured to administer on the estate, agreeably to the laws in force, and praying that an administrator be appointed, with such other specific prayers as are required, and for general relief.



§ 30-1-303 - Bill filed by creditor -- Parties.

The bill, if filed by a creditor, shall be on behalf of all other creditors who may wish to come in and be made parties on the usual terms, and the distributees and heirs may be made parties defendants.



§ 30-1-304 - Bill filed by next of kin -- Parties.

If the bill is filed by the next of kin, or any of them, it shall be on behalf of all the distributees and heirs against the creditors, who may become defendants.



§ 30-1-305 - Appointment of administrator.

Upon the filing of the bill, the court in term, or chancellor or judge in vacation, at chambers, shall appoint an administrator of the estate, upon such terms as the court, chancellor or judge may think best.



§ 30-1-306 - Bond.

If the appointment is made in vacation, the complainant shall be required to give bond, with surety, in double the value of the estate to be administered, payable to the state, conditioned that the administrator shall render a true inventory of the estate to the court at its next term, so far as it may come to the administrator's knowledge, and that the administrator will deliver the assets over, or place the assets, or the proceeds, under the charge of the court.



§ 30-1-307 - Sale of perishable property.

The judge or chancellor may also direct, in the order, that the perishable property belonging to the estate be sold.



§ 30-1-308 - Administrator party to court proceedings.

The administrator, when appointed, shall be a party to the proceedings in court, and shall be bound by any decree or order in the cause.



§ 30-1-309 - Guardian appointed for minor.

Where any party interested in the estate is a minor, the court may appoint a guardian for the minor.



§ 30-1-310 - Duties of administrator -- Removal.

An administrator shall be under the same responsibilities as a receiver in chancery, and shall make reports to the court in the same manner; and be removable from office for neglect or improper conduct, as a receiver may be; and when the administrator is removed, or dies or resigns, the court may appoint a successor.



§ 30-1-311 - Manner of administration.

The administration of the estate shall be conducted under the authority of the chancery court, in the same manner, and under the same rules, as the administration of an insolvent estate.






Part 4 - Public Administrators, Guardians, and Trustees

§ 30-1-401 - Appointment -- Term -- Oath -- Bond.

The county legislative body has the power to appoint or elect a public administrator, a public guardian and a public trustee, who shall hold office for four (4) years, and who, before entering upon their duties of the office, shall take the oath by law prescribed for administrators, guardians and trustees, and shall give bond, with good and approved sureties, in such amount as may be necessary and amply sufficient, in the discretion of the county legislative body, to protect the estates, funds, and property that may come into their hands, which bond as to amount may be increased, from time to time, by the county legislative body.



§ 30-1-402 - Applicable laws, rules, duties and penalties.

Administrators, guardians and trustees shall, in all things, be governed by, and be subject to, all the laws, rules, duties, and penalties, prescribed by law for the government of other administrators and guardians, and the management and settlement of estates and trusts.



§ 30-1-403 - Death or removal -- Filling vacancy.

On the death, removal, or resignation of an administrator, guardian or trustee provided for in this part, the county legislative body may fill the vacancy for the unexpired term.



§ 30-1-404 - Duty to enter upon administration, guardianship, or trusteeship of estates.

(a) Should any person entitled to the administration of an estate, or to the guardianship of any minor, or person found to be incompetent, fail or neglect to apply to the probate court having jurisdiction, and take out letters of administration and guardianship, within six (6) months after the death of the intestate, or within three (3) months after the settlement of the estate by the administrator, it shall be the duty of the administrator or guardian, provided for in this part immediately to enter upon the administration or guardianship of the estates, as the case may be, first applying to the probate court, for the necessary letters of administration or guardianship.

(b) Should any person entitled to serve as trustee under an inter vivos or testamentary instrument die, decline to serve or resign and if:

(1) There is no individual or corporate successor or substitute trustee designated by the instrument who is willing and qualified to serve;

(2) The instrument does not contain provisions for the appointment of a successor or substitute and no adult income beneficiary or vested remainderman petitions for the appointment of a successor or substitute trustee within three (3) months after there is a vacancy in office or all sooner waive this right; or

(3) The court in its discretion in a proceeding pursuant to § 35-15-414 determines that a small trust should not be terminated but a successor trustee should be appointed;

the court may appoint the public trustee who shall be granted letters of trusteeship and immediately enter into the administration of the trust, provided that the then market value of the trust estate does not exceed one hundred thousand dollars ($100,000). The public trustee shall file accountings with the court each twelve (12) months after the public trustee's qualification.



§ 30-1-405 - Letters of administration -- When granted.

The letters of administration may be granted, at any time within six (6) months after the death of the intestate, when it appears that the persons entitled to letters of administration refuse, after legal notice, to administer, and if it further appears that the interest of the estate requires that letters of administration should be granted.



§ 30-1-406 - Notice given persons entitled to serve -- Effect of nonappearance.

The notice served on those entitled to administer shall fix a day on which they may appear and qualify, and their failure shall be sufficient evidence of their refusal, and the day so fixed shall not be less than two (2) months after the death of the intestate.



§ 30-1-407 - Compensation for services.

The administrator, guardian or trustee shall have all the powers, and shall receive the same compensation, that other administrators, guardians and trustees are entitled to receive for their services, and this compensation shall be approved by the court at the time of periodic accountings or in the order appointing the administrator, guardian, or trustee.



§ 30-1-408 - Renewal of bond.

The county legislative body shall have the power, on the death, removal, or insolvency of any one (1) or more of the sureties on the bond of the administrator, guardian or trustee, to require the administrator, guardian or trustee to renew that person's bond, or give other good and sufficient security for the performance of that person's duties, and to take any and all steps that may be necessary to secure the estates committed to the charge of the administrator, guardian or trustee.









Chapter 2 - Management, Settlement and Distribution

Part 1 - Allowances to Family

§ 30-2-101 - Right of surviving spouse and minor children to specific property.

(a) (1) The surviving spouse of an intestate decedent, or a spouse who elects against a decedent's will, is entitled to receive from the decedent's estate the following exempt property having a fair-market value (in excess of any indebtedness and other amounts secured by any security interests in the property) that does not exceed fifty thousand dollars ($50,000):

(A) Tangible personal property normally located in, or used in or about, the principal residence of the decedent and not used primarily in a trade or business or for investment purposes, and

(B) A motor vehicle or vehicles not used primarily in a trade or business.

(2) If there is no surviving spouse, the decedent's unmarried minor children are entitled as tenants in common only to exempt property as described in subdivision (a)(1)(A). Rights to this exempt property are in addition to any benefit or share passing to the surviving spouse or unmarried minor children by intestate succession, elective share, homestead or year's support allowance.

(b) Where a deceased dies intestate, leaving a surviving spouse, until letters of administration are granted, the surviving spouse may take into possession and make use of any crop then growing and of the provisions on hand as may be necessary for the support of the surviving spouse and family; the surviving spouse may also use the stock, implements and plantation utensils for the purpose of completing, securing and selling the crop.

(c) The surviving spouse or other custodian of unmarried minor children shall apply for the property named in this section before it is distributed or sold, but the property so delivered shall in no case be liable for the payment of claims against the estate. If the surviving spouse or unmarried minor children do not receive the property allowed under this section and the property is sold by executor or administrator, the court shall order the money to be paid to the surviving spouse or unmarried minor children at any time before the money is paid out for claims or distributed.

(d) Any action to set aside the property designated in this section shall be brought within the limits set by § 31-4-102.



§ 30-2-102 - Year's support allowance.

(a) In addition to the right to homestead, an elective share under title 31, chapter 4, and exempt property, the surviving spouse of an intestate, or a surviving spouse who elects to take against a decedent's will, is entitled to a reasonable allowance in money out of the estate for such surviving spouse's maintenance during the period of one (1) year after the death of the spouse, according to the surviving spouse's previous standard of living, taking into account the condition of the estate of the deceased spouse. The court may consider the totality of the circumstances in fixing the allowance authorized by this section, including assets that may have passed to the spouse outside probate.

(b) The allowance so ordered shall be made payable to the surviving spouse, unless the court finds that it would be just and equitable to make a division of it between the unmarried minor children. If there is no surviving spouse, the allowance shall be made to the unmarried minor children.

(c) The court may authorize the surviving spouse to receive any personal property of the estate in lieu of all or part of the money allowance authorized by this section, and in any case where the court makes an allowance in money, the surviving spouse shall be entitled to select and receive any personal property of the estate, of a value not exceeding the allowance in money, which shall be in lieu of and which value shall be credited against the allowance.

(d) The allowance authorized by this law is the absolute property of the surviving spouse for these uses and shall be exempt from all claims and shall not be taken into the account of the administration of the estate of the intestate or seized upon any precept or execution.

(e) In determining the amount to be allowed as a year's support, the court may, in its discretion, appoint freeholders to set aside that year's support, as previously required by law.

(f) If the allowance set by the court as provided in this section is not satisfactory to the surviving spouse electing against the decedent's will, the surviving spouse of an intestate decedent, the unmarried minor children of an intestate decedent or the personal representative, then appeal may be made to the appropriate court in accordance with § 30-2-609. Proceedings on appeal shall be de novo without the intervention of a jury except when demand for a jury is made in accordance with Tennessee Rules of Civil Procedure, Rule 38; provided, that in jurisdictions where probate matters originate in a court whose judge is also a chancellor, the appeal shall be made as otherwise provided by law; and provided further, that in cases heard in a probate court whose judge is required to have the same qualifications as prescribed for circuit judges, the appeal shall also be made as otherwise provided by law.

(g) Any action to set aside the property designated in this section shall be brought within the time limits set by § 31-4-102.



§ 30-2-103 - Designation of beneficiary -- Wages and debts owed deceased employee.

(a) (1) An employee may designate a beneficiary to receive payment for any wages or salary due such employee at the time of the employee's death.

(2) The employer is encouraged to inform the employee of this right at the time the employee is hired.

(3) If the employee fails to designate such beneficiary as provided for in subdivision (a)(1), the employer shall pay out such wages and salary according to subsection (b).

(b) (1) A sum not exceeding ten thousand dollars ($10,000) is authorized to be paid directly to the surviving spouse of a decedent, but if none, then to the surviving children of the decedent as tenants in common, as follows:

(A) By an employer any wages or other compensation owed a deceased employee at the time of the employee's death;

(B) By any other person owing, or holding funds for, a decedent if six (6) months have passed since the decedent's death without application having been made for the appointment of a personal representative. However, if such funds exceed ten thousand dollars ($10,000), the excess shall be paid to the personal representative or as otherwise ordered by the court.

(2) All sums paid pursuant to this subsection (b) shall be charged against the elective share, homestead allowance, and year's support allowance as applicable. If one entitled to receive payment hereunder is a minor, the sum shall be paid to the guardian or custodian for the minor's benefit.



§ 30-2-104 - Death of surviving spouse or death, majority, or marriage of minor child during year.

(a) Death of a surviving spouse within the one-year period for which the allowance is provided under § 30-2-102, for the surviving spouse's maintenance, shall not affect the vested right of the surviving spouse to the allowance or the ordering thereof by the court.

(b) If an unmarried minor child dies, marries or comes of age, no allowance shall be made under § 30-2-102 for the minor's maintenance for any period after the child's death, marriage or coming of age.



§ 30-2-105 - Administrator as trustee for children's allowance.

The administrator shall be trustee for the management of the property so set apart as the allowance for the children, until the appointment of a guardian, to whom the administrator shall pay it over, and take receipt.






Part 2 - Homestead

§ 30-2-201 - Assignment of homestead.

The homestead in lands of a decedent, inuring to the benefit of a surviving spouse or minor children, shall be assigned and set apart in the manner provided in this part.



§ 30-2-202 - Jurisdiction.

The probate court, at any of its sessions, shall have jurisdiction concurrent with the circuit and chancery courts, of applications for laying off of homestead.



§ 30-2-203 - Notice of application.

(a) When an application for homestead is filed pursuant to this part, it shall be served upon the personal representative, if one has been appointed, and to the heirs or devisees and distributees or legatees who reside in this state. If there is a minor interested, the guardian shall also be served, and, if no guardian has been appointed, the courts shall appoint a guardian ad litem for the minor. Service of the application upon the parties named pursuant to this subsection (a), shall constitute adequate notice of the application for homestead.

(b) It shall not be necessary to serve the application for homestead upon nonresidents, but any nonresident interested in the estate and not so served shall have three (3) years from the date of the application to move for a rehearing of the cause. The filing of a petition for a rehearing and service of the petition on all interested parties shall constitute adequate notice of the rehearing. The cost of the rehearing shall be taxed as may be deemed just by the court.



§ 30-2-204 - Application for homestead -- Action to set aside property so designated.

(a) The surviving spouse may make application to any one of the courts named in § 30-2-202 in the county where the husband or wife, as the case may be, last resided before death, for the appointment of two (2) freeholders or householders of the county, unconnected by affinity or consanguinity with those interested in the estate of the deceased, to allot and set apart the homestead to the applicant, in connection with the county surveyor, or the surveyor's deputy.

(b) Any action to set aside the property designated in this section shall be brought within the time limits set by § 31-4-102.



§ 30-2-205 - Appointment of substitute surveyor.

If the surveyor is connected with any of the parties interested, either by affinity or consanguinity, the court shall appoint some competent surveyor, other than the surveyor's deputy, in the surveyor's place.



§ 30-2-206 - Proceedings summary.

The proceedings upon applications for homestead are summary, unless the applicant is the personal representative, and shall be heard and determined at the first term after notice.



§ 30-2-207 - Order delivered to surveyor -- Commissioners notified to lay off homestead -- Oath.

The clerk of the court shall, within forty (40) days after the adjournment of the court, deliver to the surveyor a copy of the order, and thereupon the surveyor shall notify the two (2) commissioners of the time and place, to be designated by the surveyor, of laying off the homestead; before entering upon that duty, the surveyor shall administer to the commissioners an oath for the faithful and true performance of that duty.



§ 30-2-208 - Out-of-county lands.

Should any of the lands to which the applicant may be entitled as homestead lie out of the county where the application is made, the commissioners, if so directed in the order of court, shall view and take them into estimate.



§ 30-2-209 - Assignment out of sale proceeds.

If real estate is so situated that homestead cannot be set apart, as provided in this part, then the realty shall be sold and five thousand dollars ($5,000) of the proceeds invested in real estate, under the direction of the court having jurisdiction to be held as homestead subject to the law governing homestead, or if the court deems it more desirable and practical, it may order the payment of five thousand dollars ($5,000) in cash or other personal property outright and in fee to the surviving spouse, if any, otherwise to the minor children, if any, in lieu of all other homestead rights in the realty of the deceased.



§ 30-2-210 - Assignment of homestead and plat recorded.

The commissioners shall, in their report, exhibit a plat of the homestead, and also plainly set forth the same by metes and bounds where the homestead can be so assigned, and if the report is confirmed by the court, the clerk shall enter it in full with the plat on the records of the court.



§ 30-2-211 - Costs.

The costs of the application shall be paid by the applicant unless the court otherwise adjudge.






Part 3 - Inventory and Management

§ 30-2-301 - Making inventory -- Return -- Notice to beneficiaries.

(a) The personal representative, within sixty (60) days after entering on the administration of a testate or intestate estate, shall make a complete and accurate inventory of the probate estate of the deceased, and return the inventory to the clerk of the court exercising probate jurisdiction in the county of the estate, and verify it by the personal representative's oath before the clerk or before any person authorized by law to administer oaths in such cases whether within or without the borders of the state. When the will of the deceased excuses the requirement for making and filing an inventory of the estate, or when excused by all of the residuary distributees or legatees, no inventory shall be required of a solvent estate, unless demanded by any residuary distributee or legatee of the estate.

(b) (1) Except as provided in subdivision (b)(4), the personal representative, within sixty (60) days after entering on the administration, shall notify:

(A) Each legatee or devisee under the will that that person or entity is a beneficiary by sending, by first class mail or personal delivery, a complete copy of the will to those beneficiaries sharing in the residue of the estate, and by sending a copy of the paragraph or paragraphs of the will containing the bequests to those beneficiaries only receiving bequests; and

(B) Each residuary distributee of an intestate deceased person by sending that person a copy of the letters of administration.

(2) If the residue or a portion thereof is distributable to a trustee for the benefit of others, a complete copy of the will shall be sent to the trustee who shall have the obligation under title 35 to send copies of the will to the trust beneficiaries.

(3) Within the sixty-day period, the personal representative shall also execute and file with the clerk of the court an affidavit that the required copies have been mailed or delivered to the beneficiaries or distributees, and an explanation of efforts to identify and locate beneficiaries or distributees, if any, to whom copies have not yet been sent.

(4) The personal representative shall not be required to comply with the requirements of subdivisions (b)(1) and (b)(3) if:

(A) The personal representative and the sole beneficiary of the estate are the same person; or

(B) The decedent's will was admitted to probate in solemn form.

(5) Within the sixty-day period, the personal representative shall execute and file with the clerk of the court an affidavit that the bureau of TennCare has been notified of the decedent's death pursuant to § 71-5-116.

(6) (A) Following expiration of the sixty-day period, specified in subsection (a), a person or entity may file a notice with the clerk's office that provides the name, current mailing address and actual physical address of any legatee or distributee who has not been identified or has not been located by the personal representative. The notice may not be filed prior to the expiration of the sixty-day period.

(B) (i) The person or entity filing notice pursuant to subdivision (b)(6)(A) shall be entitled to a reasonable fee for each legatee or distributee for whom the person or entity filing the notice provides satisfactory proof, as defined in subdivision (b)(6)(C), of the legatee or distributee's relationship to the decedent.

(a) Other than a reasonable fee, such person or entity shall not be entitled to any other compensation from any person or entity, including any legatee or distributee, for providing the information to the legatee or the distributee or to the clerk.

(b) Such fee shall be determined by the contract between the legatee or distributee and the person or entity filing the notice; provided, however, such fee shall not exceed one-third (1/3) of the legatee or distributee's interest.

(c) Any contract entered into between a person or entity filing notice pursuant to subdivision (b)(6)(A) and a legatee or distributee prior to the expiration of the sixty-day period specified in subsection (a), shall be null and void and unenforceable in a court of law.

(ii) If more than one person or entity submits accurate identifying information to the clerk, then the person or entity that has a contract with the legatee or distributee shall be entitled to the fee provided by this subdivision (b)(6).

(C) For the purposes of this subdivision (b)(6), any one of the following constitutes satisfactory proof of the relationship between the legatee or distributee and the decedent:

(i) An affidavit of pedigree pursuant to § 30-2-711;

(ii) An affidavit of heirship pursuant to § 30-2-712;

(iii) Vital records establishing the relationship; or

(iv) Other proof satisfactory to the court.



§ 30-2-302 - Recording of inventory.

The clerk shall present the inventory to the court, and, if it appears to be regular, the court shall order it to be recorded in the book of inventories.



§ 30-2-303 - Sale of decedent's effects.

Unless otherwise directed by the will and unless the specific personal property is the subject of a bequest, the personal representative of a testate or intestate estate may, in the personal representative's discretion, sell the personal property of the decedent at public or private sale, for cash or on terms, in such manner and for such prices as the personal representative may deem advisable; but the personal representative shall not make a private sale to the personal representative, to business associates, to members of the personal representative's immediate family or to their agents without court approval or the written consent of all residuary distributees of the estate. The personal representative may employ persons or firms to conduct the sale and shall receive credit for all reasonable expenses of the sale in the final accounting.



§ 30-2-304 - Apportionment of rents upon death of life tenant.

(a) Where a tenant for life of real estate creates a lease out of the tenant's estate for one (1) or more years, and dies before the expiration of the lease, and before the term fixed for the payment of the rent, the rent may be apportioned, and the executor or administrator of the tenant for life may recover of the lessee, pro rata, according to the contract, and for the time the lessee had the use of the property until the death of the tenant for life.

(b) Whenever any person has rented from a life tenant by written contract signed by the life tenant any real estate, adapted to and rented for farming or agricultural purposes, for a period not exceeding one (1) year, and the written contract has been entered into after December 1st of the preceding year, and the life tenant dies after the succeeding January 1st and during the year for which the contract is made, the lessee shall have the right to hold possession of such premises until the end of the year or term as against the remaindermen and all other persons; and in this case the rents on the premises for the year shall be apportioned between the estate of the deceased life tenant and the remainderman as provided by subsection (a).



§ 30-2-305 - Debts chargeable against all assets.

Every debtor's property, except such as may be specially exempt by law, is assets for the satisfaction of all the debtor's just debts.



§ 30-2-306 - Notice to creditors of qualification of personal representative.

(a) Except as provided in subsection (e), it is the duty of the clerk of the court in which an estate is being administered, within thirty (30) days after the issuance of letters testamentary or of administration, to give, in the name of the personal representative of the estate, public notice of the personal representative's qualification as such by two (2) consecutive weekly notices published in some newspaper of the county in which letters testamentary or of administration are granted, or, if no newspaper is published in that county, by written notices posted in three (3) public places in the county, one (1) of which shall be posted at the usual place for posting notices at the courthouse.

(b) The notice shall be substantially in the following form:

NOTICE TO CREDITORS

(c) An affidavit of the publisher of the newspaper, in case of publication by newspaper, showing the dates on which the notice was published, or of the personal representative, in case of posted notices, showing the date on which the notice was first posted, shall be prima facie evidence of the publication required by this section. The affidavit shall be filed with the clerk and be noted by the clerk on the docket of the cause.

(d) In addition, it shall be the duty of the personal representative to mail or deliver by other means a copy of the published or posted notice as described in subsection (b) to all creditors of the decedent of whom the personal representative has actual knowledge or who are reasonably ascertainable by the personal representative, at the creditors' last known addresses. This notice shall not be required where a creditor has already filed a claim against the estate, has been paid or has issued a release of all claims against the estate.

(e) The requirement of subsection (a) shall not apply if the letters testamentary or of administration are issued more than one (1) year from the decedent's date of death.



§ 30-2-307 - Claims against estate -- Filing -- Amendment.

(a) (1) All claims against the estate arising from a debt of the decedent shall be barred unless filed within the period prescribed in the notice published or posted in accordance with § 30-2-306(b).

(2) Before the date that is twelve (12) months from the decedent's date of death, the court may permit the personal representative to distribute the balance of the estate in accordance with § 30-2-701, make final settlement and enter an order discharging the personal representative. If a creditor files its claim after the estate is closed as permitted in the preceding sentence and before the date that is twelve (12) months from the decedent's date of death, the personal representative shall not be personally liable to the creditor whose recourse will be against the distributees of the estate, each of whom shall share liability on the claim in proportion to the claimant's share of the residue. The burden of proof on any issue as to whether a creditor was known to or reasonably ascertainable by the personal representative, or as to whether actual notice was properly sent in accordance with § 30-2-306, shall be upon the creditor claiming entitlement to actual notice. In such cases, the distributees of the estate shall be personally liable on a pro rata basis if the court finds the claim is proper and the creditor did not receive the appropriate notice.

(b) When any claim is evidenced by a written instrument, the instrument or a photocopy of the instrument shall be filed; when due by a judgment or decree, a copy of the judgment or decree certified by the clerk of the court where rendered shall be filed; and when due by open account, an itemized statement of the account shall be filed; and every claim shall be verified by affidavit of the creditor before an officer authorized to administer oaths, which affidavit shall state that the claim is a correct, just and valid obligation of the estate of the decedent, that neither the claimant nor any other person on the claimant's behalf has received payment of the claim, in whole or in part, except such as is credited thereon, and that no security for the claim has been received, except as thereon stated.

(c) No claim shall be filed by the clerk nor deemed to be filed unless submitted in triplicate, but the second and third copies need not be verified.

(d) The clerk shall file all claims received not later than twelve (12) months from the decedent's date of death. However, filing of claims by the clerk shall not create an inference as to whether the claims are valid or were timely filed. The clerk shall return any claim submitted before the appointment of a personal representative or received more than twelve (12) months from the decedent's date of death.

(e) (1) A creditor who has timely filed a claim against the estate shall file any amendment to its claim no later than thirty (30) days from the later of:

(A) The date an exception to the claim is filed; or

(B) The expiration of the exception period.

(2) Unless the court with jurisdiction over the probate of the decedent's estate grants an extension of time for amendment on the creditor's showing of extraordinary circumstances, any amendment filed after the time prescribed shall be void.



§ 30-2-308 - Triplicate copies of pleadings as claims.

Triplicate copies of the first pleading filed in original actions against a personal representative shall be filed with the clerk of the court where the administration originated, to be noted by the clerk in the record of claims as are other claims filed.



§ 30-2-309 - Statute of limitations arrested by filing claim.

The filing of claims within the time and in the manner provided in §§ 30-2-307 and 30-2-308 shall operate to arrest any statute of limitations applicable to the claims.



§ 30-2-310 - Limitation on time of filing claims.

(a) All claims and demands not filed with the probate court clerk, as required by §§ 30-2-306 -- 30-2-309, or, if later, in which suit has not been brought or revived before the end of twelve (12) months from the date of death of the decedent, shall be forever barred.

(b) Notwithstanding subsection (a), all claims and demands not filed by the state with the probate court clerk, as required by §§ 30-2-306 -- 30-2-309, or, if later, in which suit has not been brought or revived before the end of twelve (12) months from the date of death of the decedent, shall be forever barred. This statute of limitations shall not apply to claims for taxes. Claims for state taxes shall continue to be governed by § 67-1-1501.



§ 30-2-311 - Waiver of filing small claims -- Payment.

Notwithstanding §§ 30-2-307 -- 30-2-310, the personal representative, if in the personal representative's discretion it is deemed proper, may waive the requirement for the filing of and may pay any claim not exceeding one thousand dollars ($1,000) principal amount. If the act of the personal representative in so doing is brought into question, the personal representative will have the burden of showing the validity of the claim so paid.



§ 30-2-312 - Entry of claim by clerk -- Fees.

Each claim filed with the clerk shall be entered by the clerk in a well bound book, in which the clerk shall set forth the title of the estate, the name and address of the creditor as reflected by the claim filed, the nature and amount of the claim and the date of filing, which book shall be provided and paid for as are other records in the clerk's office. The fees authorized by § 8-21-401(c)(1)(A) shall be paid to the clerk by the claimant at the time such claim is filed.



§ 30-2-313 - Notice of filing claim -- Exceptions to claims -- Jury trials upon demand.

(a) The clerk of the court, within five (5) days after the filing of a claim and its entry in the claim book as provided in § 30-2-312, shall give written notice to the personal representative and the attorney of record of the filing of the claim, by mailing each a true and correct copy of the claim.

(b) A claim shall not become a final judgment against the estate until after the expiration of the exception period prescribed in § 30-2-314(a).

(c) Should the claimant or the party excepting desire a trial by jury, it shall be demanded by that party in the first claim or exception filed. However, a claimant who has not demanded a jury in the claimant's claim may do so within five (5) days after receipt of notice of the filing of exceptions to the claimant's claim by filing a written demand for a jury with the probate court clerk.



§ 30-2-314 - Exceptions to claim -- Trial by circuit court where jury demanded -- Concurrent jurisdiction.

(a)

(1) Until thirty (30) days after the expiration of four (4) months from the date of the notice to creditors given as provided in § 30-2-306(b), the personal representative, or any party interested in the estate either as creditor, distributee, heir or otherwise, may except to the claim by filing written exceptions in triplicate with the clerk of the court in which the estate is being administered.

(2) However, if the filing of the claim as permitted by § 30-2-307(a) occurs after the date that is four (4) months from the date of the notice to creditors, the personal representative, or any party interested in the estate either as creditor, distributee, heir or otherwise, may except to any claim by filing written exceptions in triplicate with the clerk of the court in which the estate is being administered; provided, that the exception is filed no later than thirty (30) days from the date the personal representative receives notice from the clerk of the filing of the claim.

(3) Each exception shall include a reasonably detailed explanation of the ground or grounds upon which the person making such exception intends to rely.

(4) Within five (5) days after the filing of exceptions to a claim the clerk shall notify the claimant of the exceptions by mailing the claimant a copy of the exceptions.

(5) If the creditor timely files an amendment as permitted by § 30-2-307(e), the personal representative shall file any exception to the amended claim not later than thirty (30) days from the later of:

(A) The date the amendment is filed with the clerk; or

(B) The expiration of the exception period.

(b) (1) If the claim or the exception filed contains a demand for a trial by jury, or there is a demand as provided in § 30-2-313, the probate court clerk shall certify the claim and the exception to the circuit court for trial by jury upon the issues made by the claim and exception. The claim or exception may be amended in the circuit court, but not so as to avoid the period of limitation upon claims contained in § 30-2-310.

(2) Should no exception be taken to a claim in which a jury trial has been demanded, the claim shall not be certified to the circuit court.

(c) Within five (5) days after an issue triable by a jury has been made, the probate court clerk shall certify all of the papers the clerk has on file relating to that claim to the circuit court, and shall, at the same time, give written notice of the clerk's action to the claimant, the excepting party and the personal representative, and shall thereafter file with the circuit court a statement to this effect, which shall be prima facie evidence that the parties have been notified.

(d) (1) The matter shall be triable at the first term of the circuit court convening five (5) days or more after the certified record has been filed in the circuit court.

(2) On motion of the personal representative or the excepting party, the claimant may be required by the circuit court to make a cost bond, or, in lieu of a bond, take the oath prescribed for poor persons.

(3) After the matter has been certified to the circuit court for trial, it shall be proceeded within that court as in any other law case.

(4) The jury demanded may be waived by the parties and the case tried in the circuit court and on appeal as one in which no jury had been demanded.

(e) If the probate court is a court of record, the probate court shall have concurrent jurisdiction with the circuit court to conduct trials of the claim or the exception, all in the same manner and to the same extent as prescribed in this section for circuit courts, except that no certification of the claim or exception shall be required in the absence of any referral to another court.



§ 30-2-315 - Trial of disputed claims where no jury demanded -- Appeals -- Independent suits, effect.

(a) (1) The clerk shall, within ten (10) days after the filing of exceptions to a claim, in which matter no jury is demanded, as herein provided, fix a date for the hearing thereof by the court, and mail notice of the hearing to the personal representative, to the claimant whose claim has been excepted to, and to the party filing the exception. The date so fixed shall be not less than fifteen (15) days after the date of the mailing of the notice, nor more than eight (8) months after the date of the notice to creditors.

(2) The court shall hear and determine all issues arising upon all the exceptions.

(3) No other pleadings shall be required and the testimony may be taken orally or by deposition.

(4) The court shall assess the costs accruing in consequence of the exceptions in accordance with its discretion, and all costs assessed against the personal representative shall be a proper charge against the estate.

(b) A judgment upon the findings of the court shall be entered in the court and from the judgment an appeal may be perfected within thirty (30) days from the date of entry of the judgment, to the court of appeals or the supreme court, as the case may be. The procedure on appeal shall be governed by the Tennessee Rules of Appellate Procedure.

(c) (1) Notwithstanding §§ 30-2-306 -- 30-2-314, whenever there is instituted in any other court of competent jurisdiction an independent suit against a personal representative involving liability of the estate, and a claim founded on the same cause of action is or has been filed against the estate in the manner provided in §§ 30-2-307 and 30-2-308, which claim has not been adjudicated by the court in which the administration is pending, the court in which the administration is pending shall hold in abeyance any action on the claim until the final determination of the independent suit, whereupon, on the filing of a certified copy of the final judgment or decree with the clerk of the court in which the administration is pending, that court is authorized to enter judgment accordingly.

(2) This subsection (c) is not intended to deprive the judgment creditor of any other remedy provided by law for the enforcement of the final judgment or decree rendered in the independent suit.



§ 30-2-316 - Judgment on claims where no exceptions filed.

After the lapse of ninety (90) days from and after the expiration of the time for entering exceptions to claims filed against the estate, the court may, upon the written application of any creditor having a matured claim on which no independent suit is pending, to whose duly filed claim no exception has been filed as provided in § 30-2-314, enter judgment for the creditor against the estate; provided, that not less than five (5) days' prior written notice of intention to file an application shall be given to the personal representative, stating the time at which the application is to be presented to the court.



§ 30-2-317 - Priority of claims -- Payment -- Contested or unmatured claims.

(a) All claims or demands against the estate of any deceased person shall be divided into the following classifications, which shall have priority in the order shown:

(1) First: Costs of administration, including, but not limited to, premiums on the fiduciary bonds and reasonable compensation to the personal representative and the personal representative's counsel;

(2) Second: Reasonable funeral expenses;

(3) Third: Taxes and assessments imposed by the federal or any state government or subdivision of the federal or any state government, including claims by the bureau of TennCare pursuant to § 71-5-116 and including city and county governments; and

(4) Fourth: All other demands that may be filed as aforementioned within four (4) months after the date of notice to creditors.

(b) All demands against the estate shall be paid by the personal representative in the order in which they are classed, and no demand of one class shall be paid until the claims of all prior classes are satisfied or provided for; and if there are not sufficient assets to pay the whole of any one class, the claims in that class shall be paid pro rata.

(c) Debts due upon bills single, bonds, bills of exchange and promissory notes, whether with or without seal, and upon settled and liquidated accounts signed by the debtor, are of equal dignity, unless otherwise provided, and are to be paid accordingly.

(d) The personal representative shall hold aside sufficient funds or other assets to pay each contested or unmatured claim (or the proper ratable portion thereof, as the case may be) with interest (if the claim be one bearing interest), until it is determined whether or not the claim is to be paid, or until an unmatured claim has reached maturity, also sufficient assets to meet the expenses of pending litigation and costs of court and any unpaid taxes.



§ 30-2-318 - Payment of claims prior to time fixed for payment.

(a) At any time prior to the expiration of the period fixed for the payment of claims, the personal representative may pay the preferred claims as provided in § 30-2-317 for which the estate may be liable, and upon order of court any debt of the decedent for which security may have been given that is in danger of being sold by way of foreclosure to the detriment of the estate.

(b) If the executor or administrator knows or is willing to undertake that an estate is solvent, the executor or administrator may pay debts, but if the executor or administrator pays any debts other than those specified in subsection (a) prior to the expiration of the time fixed for the payment of claims, and the estate proves insolvent, the executor or administrator and the sureties of the executor or administrator shall be liable to each and every creditor for the creditor's ratable share of the insolvent estate.



§ 30-2-319 - Time for payment of claims.

All uncontested claims and all contested claims that have been finally adjudged and allowed shall be paid by the personal representative as soon as practicable (not in any event to exceed ninety (90) days) after the expiration of the date on which the personal representative could file an exception to the claim pursuant to § 30-2-314(a), if, after having segregated sufficient assets to meet the contingent liabilities referred to in § 30-2-317, adequate assets are in the personal representative's hands for this purpose, payment being made according to the classification of the claims.



§ 30-2-320 - Pending actions considered legally filed demands -- Manner of revival.

All actions pending against any person at the time of that person's death, that by law may survive against the personal representative, shall be considered demands legally filed against the estate at the time of the filing with the clerk of the court in which the estate is being administered of a copy in duplicate of the order of revivor, one (1) of which copies shall be certified or attested, a notation of which shall be entered by the clerk in the record of claims, as in the case of other claims filed. Pending actions not so revived against the personal representative within the period prescribed in § 30-2-307(a) shall abate.



§ 30-2-321 - Computation of time.

Wherever in this title any period of time is required to be computed from the date of the notice to creditors, the computation shall be made from the date of the first publication of the notice, in case of published notices, or from the date of the posting of the notice, in case of posted notices, as shown by the filed proof of the publication or of the posting of the notices as required by § 30-2-306.



§ 30-2-322 - Continuance of decedent's business.

(a) (1) The probate court of the county of the decedent's residence at the time of decease, when not contrary to the decedent's will, if any, may authorize the personal representative to continue the business of the decedent upon such conditions as it may impose, for an original period not exceeding nine (9) months from the date of the executor's or administrator's appointment. This authority may be granted upon such notice as the court considers reasonable, or without prior notice, either at the time of the qualification of the personal representative, if the petition for appointment contains a prayer therefor, or thereafter during the period of administration.

(2) If, prior to the granting of this authority, notice has not been given to all parties in interest, it shall be given within five (5) days thereafter, or within such extended time as the court, for cause shown shall allow, in a manner and for a period considered reasonable by the court.

(3) The court, for cause shown, and upon such notice as it considers reasonable, may extend this authority beyond nine (9) months.

(b) Any party in interest may, at any time, petition the court to revoke or modify an order granting authority to the personal representative to continue a decedent's business.



§ 30-2-323 - Advances for property maintenance expenses.

Unless contrary to the decedent's will, the personal representative of the estate is authorized, but not required, to advance or to pay as an expense of administration for a period of up to four (4) months after the decedent's death the reasonable costs of routine upkeep of any real property passing under the will of the decedent or by intestate succession. These authorized expenditures, which may be made in the personal representative's discretion, shall include those for utility services, day-to-day maintenance, lawn service, and insurance premiums but shall not include mortgage note payments, real estate taxes, major repairs or other extraordinary expenses. None of the foregoing limitations shall apply to any real property that is actually part of the probate estate being administered.



§ 30-2-324 - Dismissing probate case without prejudice after notice.

(a) After notice has been sent to the last known address of the personal representative of the estate, the attorney for the estate and any beneficiaries of the estate, the court may enter an order, without liability to the clerk of the county of administration, dismissing, without prejudice, a probate case if:

(1) No order of disposition has been entered;

(2) The case has been open for a period of time in which disposition could have occurred, but in no event less than eighteen (18) months from the order opening the estate; and

(3) The administration of the estate remains incomplete.

(b) A dismissal pursuant to this section shall only operate to close the administration and not invalidate any previous order of the court in the proceeding.






Part 4 - Sale of Land to Pay Debts

§ 30-2-401 - Jurisdiction to sell realty -- Procedure.

The probate court shall have concurrent jurisdiction with the chancery and circuit courts to sell real estate of decedents and for distribution or partition, and the mode of procedure in such a case in the probate court shall conform in every respect to the rules and regulations laid down for the conduct of similar causes in the chancery and circuit courts.



§ 30-2-402 - Petition in court of administration for sale of realty -- Procedure.

(a) If the personal property available appears to be insufficient to pay debts and expenses, the personal representative, or a creditor whose claim is duly filed, may, at any time, file a petition in the court in which the estate is being administered, for the sale of the decedent's land, or so much of the land as may be necessary, regardless of the county in which the land lies; provided, if all of the land to be sold lies outside of the county of administration, the sale shall be held in the county in which such land lies upon such notice as may be prescribed by the court and the clerk shall file for record in the office of the register of deeds in the county where the land lies a certified copy of the decree confirming the sale or deed thereto and charge the expenses of sale and cost of recording as a part of the costs of the cause.

(b) (1) The surviving spouse, heirs, devisees, encumbrancers, and others interested in the realty, excepting creditors, shall be impleaded.

(2) No preliminary formal suggestions of insolvency need be made, nor advertisement for creditors other than that already made under the requirements of § 30-2-306.

(3) Nothing in the proceeding nor in any decree made in the proceeding, shall change the manner or affect the time for filing claims as provided in § 30-2-307.

(4) Hearings may be upon oral testimony.

(5) The court shall have the same powers as a court of chancery in like cases, and the mode of procedure, except as modified in this section, shall follow that prescribed for the conduct of such causes in chancery.

(c) If, upon the hearing, the court is satisfied that the personal estate is insufficient as mentioned in subsection (a), and that the land ought to be sold, it may decree the sale of the land in whole or in part, subject to subsequent confirmation by the court. The court is also empowered, in a like proceeding, to ratify contracts of private sale and to authorize the consummation of the contracts by the personal representative. Every deed made pursuant to such orders of court, whether issued as the result of a public or a private sale, and every decree of court divesting and vesting title shall be effective to divest all the right, title and interest, legal and equitable, in the property sold, and vest the title and interest in the purchaser.

(d) The heir or devisee whose land shall be sold has the privilege, either in this cause or by subsequent application, to compel all others holding or claiming under the decedent to contribute in proportion to their respective interests for the purpose of equalizing the burden of the loss.

(e) Nothing in subsections (a)-(d) shall be construed as divesting the jurisdiction or powers now possessed by the chancery court in respect of the administration of insolvent estates of decedents.



§ 30-2-403 - Petition in equity for sale of realty by chancery, circuit, or probate court in county where land lies.

(a) Where an executor not authorized by will to sell and convey real estate, or an administrator, has exhausted the personal estate of the deceased in the payment of the deceased's debts, leaving just debts or demands against the deceased unpaid, or paid by the representative out of the representative's own means, and the deceased died seized and possessed of real estate, the chancery, circuit, or probate court of the county where the real estate or a portion of it lies, may, on the petition of the personal representative, or any bona fide creditor whose debt remains unpaid, decree the sale of those lands, or of such portions of the lands as may prove least injurious to the heirs and legal representatives, and as may be sufficient to satisfy the debts or demands set forth in the bill or petition, and shown to exist.

(b) This proceeding may be had in any county where any portion of the land lies, and the court may decree a sale of any lands in any county.



§ 30-2-404 - Proof of exhaustion of personalty.

Before making a decree for the sale of lands, it shall be made to appear to the satisfaction of the court that the personal estate has been exhausted in the payment of bona fide debts, and that the debts or demands for which the sale is sought are justly due and owing either to creditors or to the personal representative for advances out of the personal representative's own means to pay just demands against the estate.



§ 30-2-405 - Procedure under §§ 30-2-403 and 30-2-404.

Suits prosecuted under §§ 30-2-403 and 30-2-404 shall be conducted as other suits in equity.



§ 30-2-406 - Complaint in equity by creditor serving as administrator.

(a) Where administration is granted to any person on account of the person being a creditor of the intestate, and there are not personal assets sufficient to satisfy the debt or demand of that administrator, the person may proceed against the heirs or devisees of the deceased for the recovery of the person's debt or demand, to the court having probate jurisdiction of the county in which the administration was granted, a complaint, setting forth the nature of the debt or demand, and the amount of it, praying that the heir or heirs may be made defendants to the proceedings.

(b) Upon this complaint being filed in the clerk's office, the same proceedings shall be had, and the defendants shall be bound by, and be subject to, the same rules as in other cases in equity.



§ 30-2-407 - Execution against property in heir's hands.

If a decree is made against the heir or heirs, or any of them, execution shall be issued against the real estate of the deceased debtor in the possession of the heir or heirs against whom the decree is given.



§ 30-2-408 - Claims against alienated property.

(a) If an heir or devisee aliens the land before an action is brought or process sued out, the heir or devisee shall be answerable to any creditor of the decedent for the ancestor's debts to the value of the lands aliened.

(b) Within six (6) months from the death of any person, a mortgagee or purchaser for value from the heir or devisee of the decedent shall take subject to the right of any creditor of decedent whose debt is otherwise unsatisfied to subject the realty to the payment of the decedent's debts, as in this title provided. If administration has been granted on the estate of the decedent during the period of six (6) months, the rights of creditors whose claims are ultimately established in the administration as valid obligations of the estate shall constitute liens on the realty of the decedent, which realty may be subjected to these liens in the hands of the heir or the heir's alienees as in this title provided.

(c) After six (6) months have elapsed from the death of any person, and no personal representative has qualified to administer on the decedent's estate, a mortgagee or purchaser for value from the heir of the decedent shall take title free from the right of any nonlien creditor to subject the same to the payment of the decedent's debt, unless the mortgagee or purchaser takes with actual knowledge of the debt.

(d) After six (6) months have elapsed from the death of any person, a mortgagee or purchaser for value from the heir of the decedent shall take free from the title, right, or claims of all persons claiming under any unprobated will of the decedent, unless the mortgagee or purchaser for value has actual knowledge of the existence of the unprobated will.



§ 30-2-409 - Proceeding by scire facias when debt sued on prior to deceased's death.

(a) Where no person will administer on the estate of the deceased, any person who has commenced a suit against the deceased in the lifetime of the deceased may issue a scire facias against the deceased's heirs or devisees, for whom, in case they are minors, the court shall appoint a guardian ad litem for the purpose of defending the suit.

(b) On return of the scire facias made known to the guardian and heirs, or devisees, the plaintiff may prosecute the suit to judgment and execution against the real estate of the ancestor descended or devised to the heirs or devisees.



§ 30-2-410 - Proceeding by scire facias when personalty exhausted or insufficient.

Where, in a suit against an executor or administrator, the plea of "fully administered," "no assets," or "not sufficient assets to satisfy the plaintiff's demand," is found in favor of an executor or administrator, the plaintiff may proceed to ascertainment of the plaintiff's demand, and entry of judgment; but before taking out execution against the real estate of the deceased debtor, the heirs or devisees of the deceased debtor shall be summoned by scire facias to show cause why execution should not be issued against the real estate for the amount of the judgment, or so much of it as there may not be personal assets to discharge.



§ 30-2-411 - Service of scire facias.

When any such heir or devisee is a minor and has a guardian, the scire facias shall be served on the guardian and heir, but if the minor has no guardian, the court shall appoint one to defend the suit.



§ 30-2-412 - Judgment without appearance.

Upon the return of two (2) writs of scire facias, that the heirs or devisees have been summoned on each, or that they reside out of the state, so that they cannot be summoned, and have no guardians upon whom the writ can be executed, judgment shall be given against the real estate in their hands, though no appearance be made for them.



§ 30-2-413 - Plea of sufficient assets, waste, or concealment -- Trial of collateral issue -- Execution.

(a) To this writ the heirs or devisees may plead that the executors or administrators have sufficient assets, or that they have wasted or concealed the assets, upon which plea the court shall order the trial of a collateral issue between the personal representative and the heirs or devisees.

(b) If this issue be found against the representative, the original plaintiff or complainant shall have execution not only against the goods and chattels of the deceased debtor, but also against the proper goods and chattels, lands and tenements of the representative.



§ 30-2-414 - Execution issuing against realty.

If judgment or decree pass against the heirs or devisees, or any of them, execution shall be issued against the real estate of the deceased debtor descended or devised.



§ 30-2-415 - Contribution among devisees or heirs.

If upon a judgment or decree pursuant to § 30-2-414, a devisee or heir is evicted from the real estate devised or descended to the devisee or heir, the devisee or heir may bring an action at law or suit in equity against the other devisee or devisees, heir or heirs, for the evicted devisee or heir's proportion of the value of the land sold, suggesting in the declaration or bill of complaint the value of the several devises or descents, and the recovery against the other devisee or devisees, heir or heirs, shall be in proportion to the value of all the devises or inheritances proved on the trial, without regard to the sum for which the estate of which the devisee or heir was evicted was sold.



§ 30-2-416 - Purchaser's remedy when satisfaction of judgment and sale is set aside at instance of heirs.

In all cases in which the heirs, or devisees, of a deceased person, whose real estate has been sold for the satisfaction of the deceased's debts, by virtue of proceedings under §§ 30-2-409 -- 30-2-415, institute suit for the recovery of the real estate against the purchaser, in consequence of failure to serve the scire facias personally on the minor heirs, the court rendering the judgment, upon the application of the purchaser, shall set aside the satisfaction of the original judgment or execution, and thereupon the original judgment shall be revived, and may be enforced by the purchaser against the real estate in the same way as the original judgment could have been enforced by the original creditor.



§ 30-2-417 - Restitution from assets afterwards discovered where real property subjected to payment of debts.

Where real property has been subjected to the payment of decedent's debts, and assets that should have been applied to the debts are afterwards discovered, or, for any reason, personal property of decedent, that should have been so applied afterwards comes to the hands of the personal representative, legatee or next of kin, the heir, devisee, or other person aggrieved, may maintain an action to procure reimbursement therefrom.



§ 30-2-418 - Court-ordered sale of real estate -- Notice -- Hearing.

(a) In the case of a will that does not give the personal representative the power to sell real estate, and in intestate estates, when the personal estate is ascertained by the report of the clerk, and the confirmation of the report by the court, to be insufficient for the payment of the debts of the estate, administrative expenses, inheritance taxes and estate taxes, the court shall direct that the real estate, subject to sale, or so much of the real estate as is necessary, be sold for the payment of the debts, expenses and taxes.

(b) The clerk shall notify the devisees or heirs, the surviving spouse and other interested parties that the court will conduct a hearing to determine the advisability of selling real estate and to authorize the sale.

(c) The devisees or heirs, the surviving spouse and other interested parties shall be made parties to the proceedings but it shall not be necessary that all parties be before the court for an order to be made therein.

(d) After notice to the parties and after considering the appraisal of one (1) qualified real estate appraiser as to the fair market value of the property, the court may order the sale of real estate. The sale may be by public or private means and upon such terms and conditions as the court may direct or approve.






Part 5 - Suits Against Representatives

§ 30-2-501 - Time limitation for suit -- State tax lien.

(a) Other than by filing of claims or the revivor of actions pending against the decedent at the time of the decedent's death, no suits shall be brought or other action taken by any creditor against the estate until the expiration of three (3) months from the issuance of letters, and nothing in this part shall be so construed as to permit the filing of claims or revivor of pending actions, or institution of suits against the personal representative after twelve (12) months from the date of death of the decedent, except, however, for insolvency proceedings or claims filed by creditors within the period prescribed in the notice published or posted in accordance with § 30-2-306(b).

(b) Where any taxes were owed to the state by the decedent at the time of death, any and all property of such decedent, or an amount equal to the proceeds derived from the disposal thereof, shall be subject to the state's common law lien for delinquent taxes for a period of six (6) months following death or until payment within that period, which lien shall be enforceable by distress warrant in accordance with title 67, chapter 1, part 12.



§ 30-2-502 - Premature suit -- Abatement -- Judgment voidable.

(a) To all suits instituted within three (3) months after issuance of letters, the administrator or executor shall plead the prematurity of the action in abatement, or, in default thereof, shall be held liable as for a devastavit, if the estate proves insolvent.

(b) A judgment by confession or by default within the period of three (3) months against an administrator or executor, shall be deemed as to the estate voidable.



§ 30-2-503 - Revival of judgments against deceased.

Judgments obtained against the deceased in the deceased's lifetime may be revived without delay.



§ 30-2-504 - Waste or misappropriation of assets by personal representative -- Statute of limitation applicable.

Nothing in part 3 of this chapter or § 30-2-501 shall be so construed as to exempt a personal representative from suit by either a creditor or a beneficiary for waste or misappropriation of the assets of the estate or other wrongful act in connection therewith, or to affect any existing statute of limitation applicable to such a suit, or to preclude the enforcement against the property affected by it of any subsisting lien that shall endure beyond the time fixed herein for filing claims.



§ 30-2-505 - General sessions court's execution against representative -- Return made to circuit court.

If a general sessions court judge's execution against an executor or administrator be returned "no property to be found," the judge who rendered the judgment, or who holds the papers in the cause, shall, on suggestion and application of the plaintiff, the plaintiff's agent or attorney, return the papers to the next circuit court of the plaintiff's county.



§ 30-2-506 - Proceedings on general sessions court's execution.

Upon the return of papers under § 30-2-505, scire facias shall be issued, and all other proceedings had for the satisfaction of the judgment, either out of the goods and chattels, lands and tenements of the defendant, in case the executor or administrator has wasted the assets, or out of the real estate of the deceased.



§ 30-2-507 - Proceedings on judgment against deceased.

The like proceeding as provided in § 30-2-506, shall be had in case of an execution issued after the death of the debtor, and returned "nothing to be found," on a judgment recovered in the debtor's lifetime.






Part 6 - Accounts and Settlements

§ 30-2-601 - Accountings -- Statement in lieu of accounting.

(a) (1) Within fifteen (15) months from the date of qualification, the personal representative shall make an accounting with the clerk of the court exercising probate jurisdiction in the county of the estate.

(2) After the first accounting and until the estate is fully administered, the personal representative shall make further accountings annually from the date of the first accounting. The accountings shall state all receipts, disbursements and distributions of principal and income for the accounting period and the remaining assets held in the estate and shall be verified by the oath of the personal representative before the clerk or any person authorized by law to administer oaths in such cases.

(3) The final accounting shall state the personal representative has mailed or delivered notice of the requirement to file claims required by § 30-2-306(d) to the creditors of the decedent who were known to or reasonably ascertainable by the personal representative.

(4) For good cause shown to the court, it may extend the time for filing the accountings. However, detailed accountings of solvent estates may be waived if:

(A) The decedent by the decedent's will waived the requirement for the personal representative to make court accountings of the estate; or

(B) All of the distributees of the residue file with the clerk of the court waivers excusing the personal representative from filing all court accountings.

(b) If all court accountings are waived by the decedent's will or by the distributees as above provided and notwithstanding any other provisions of probate law to the contrary, the personal representative and the distributees of the residue of a solvent estate, in which all legitimate claims against the estate have been satisfied, may file separate statements with the clerk of the court at any time after the period for creditors to file claims against the estate has expired, which statement by the personal representative shall state substantially the facts in subdivision (b)(1) and which statement by the distributees of the residue shall state substantially the facts in subdivision (b)(2); except that no statement acknowledging receipt shall be required of a distributee who is also the personal representative:

(1) That the personal representative has properly administered the estate, has paid or settled all claims that were lawfully presented, has paid all expenses of administration, has mailed or delivered notice of the requirement to file claims, as prescribed in § 30-2-306(d), to the creditors of the decedent who were known to or reasonably ascertainable by the personal representative, has filed with the clerk of the court exercising probate jurisdiction the final receipt and release from the department of revenue evidencing payment of all state inheritance and/or estate tax due from the estate, unless waived pursuant to § 67-8-409(g), has distributed the estate according to the will and obtained and filed receipts for specific bequests or has distributed the estate according to the laws of intestate succession; and

(2) That the distributees of the residue acknowledge that the estate has been properly distributed to them.

(c) The filing of this statement, and without the requirement of notice of an accounting by the clerk, relieves the personal representative and all distributees of any requirement of law or rule to file a detailed statement, accounting or receipt of any property, money or other items received from the estate. This section does not apply unless all distributees of the residue of an estate file this statement in lieu of a more detailed accounting that may otherwise be required.

(d) In connection with any accounting, it is not necessary for the receipt or voucher of any legatee or distributee to be sworn or otherwise acknowledged before the clerk or a notary public.

(e) In connection with any accounting, to support the financial information reported, the personal representative shall submit with the accounting the original of each cancelled check written on the estate account unless:

(1) The personal representative is a bank to which § 45-2-1003(c) applies or a savings and loan association to which § 45-2-1003(c) would apply if the savings and loan association were a bank, in which case the personal representative shall comply with § 45-2-1003(c); or

(2) The estate account is maintained in a financial institution, as defined in § 34-1-101, that does not return the cancelled checks but provides a printed statement showing the date the check cleared, the payee and the amount, in which case the personal representative shall submit a printed statement from the financial institution.



§ 30-2-602 - Citation to appear and settle -- Punishment for disobedience.

If any personal representative fails to settle the accounts as prescribed in § 30-2-601, the clerk shall cite the personal representative to appear and settle on a given day, to be specified in the citation, and if the personal representative disobeys the citation, the citation being duly returned, with service endorsed on it, or endorsement to the effect that the personal representative avoids service, that disobedience or avoiding of service shall be a contempt of court, and punishable as such. At the clerk's discretion, any citation issued for the appearance of a personal representative pursuant to this section may be served by sending such citation by certified mail with return receipt to the personal representative's last known address.



§ 30-2-603 - Service of notice of accounting.

(a) No account of any personal representative shall be taken until the clerk of the probate or chancery court, taking the account, or the personal representative or the personal representative's attorney has served the parties interested with notice of taking the account at least five (5) days before the time fixed for taking the account. This notice may be waived in writing by any legatee, distributee or other person interested in the estate.

(b) If addresses of heirs, distributees, or other persons interested in the estate are unknown, the personal representative or the personal representative's attorney shall publish notice of the accounting in a newspaper of general circulation in the county with jurisdiction over the probate proceedings.



§ 30-2-604 - Examination of representative under oath.

The clerk or commissioner may, and, when it seems to the clerk or commissioner necessary, shall examine the accounting party, upon oath, touching the representative's receipts and disbursements.



§ 30-2-605 - Continuance of settlement.

On sufficient cause shown by affidavit, the clerk may continue the settlement from time to time.



§ 30-2-606 - Charges, disbursements, and compensation credited to accounting party.

The clerk shall charge every accounting party with all sums of money the accounting party has received, or might have received by using due and reasonable diligence, and shall credit the accounting party with a reasonable compensation for services, and with disbursements supported by lawful vouchers.



§ 30-2-607 - Exceptions to account -- Appeal from decision of clerk.

Any person interested in the estate may except to the account within a thirty-day period after it has been stated by the clerk, and, if dissatisfied with the clerk's decision on the exceptions, may within an additional thirty-day period appeal to the court. The clerk shall, within five (5) days after the filing of exceptions to the clerk's decision, mail copies of the exceptions to the personal representative and the personal representative's attorney of record.



§ 30-2-608 - Incomplete inventory.

Any person interested in any deceased person's estate as legatee, distributee, surviving spouse, creditor, or otherwise, may, at any time before final settlement of the estate, show by proof that the personal representative has not returned a complete inventory, and the article or articles omitted in the inventory shall be debited to the personal representative at the value of the article or articles, unless the personal representative can show a sufficient reason for leaving the article or articles out of the inventory.



§ 30-2-609 - Appeal from judgment of court.

(a) In any county having a population of five hundred thousand (500,000) or more according to the 2000 federal census or any subsequent federal census, when the court having probate jurisdiction finally settles an account, any person adversely affected by the settlement may appeal from the judgment to the court of appeals.

(b) In any county having a population of less than five hundred thousand (500,000) according to the 2000 federal census or any subsequent federal census, when the court having probate jurisdiction finally settles an account:

(1) If the judge serving such court is the circuit court judge or chancellor of the judicial district, then any person adversely affected by the settlement may appeal from the judgment to the court of appeals; or

(2) If the judge serving such court is not the circuit court judge or chancellor of the judicial district, then any person adversely affected by the settlement may appeal from the judgment to the appropriate trial court of general jurisdiction in which case the trial judge shall hear the matter de novo.

(c) Except in any county having a population of five hundred thousand (500,000) or more according to the 2000 federal census or any subsequent federal census, the appeal of any decision, ruling, order, or judgment of a probate court that is served by a judge who is not the circuit court judge or chancellor of the judicial district in which the matter arose shall be to the appropriate trial court of general jurisdiction in which case the trial judge shall hear the matter de novo.

(d) The appeal of any decision, ruling, order, or judgment of a probate court that is served by the circuit court judge or chancellor of the judicial district in which the matter arose (or of a probate court in any county having a population of five hundred thousand (500,000) or more according to the 2000 federal census or any subsequent federal census), shall be to the court of appeals as otherwise provided by law or rule of court.

(e) (1) Subdivision (b)(2) and subsection (c) shall not apply in counties having a population of: Click here to view image.

according to the 2000 federal census or any subsequent federal census.

(2) In any county set out in subdivision (e)(1), any person adversely affected by the settlement or any decision, ruling, order, or judgment of the probate court shall appeal to the court of appeals unless otherwise prohibited by law or rule of court.



§ 30-2-610 - Settlement prima facie evidence when recorded.

The settlement, when so made, and recorded, shall be prima facie evidence in favor of the accounting party.



§ 30-2-611 - Fees of clerk.

Besides the fees allowed to the clerk for the clerk's service, as provided in former § 8-21-701(28)-(30) (repealed) for taking and stating accounts, the clerk shall receive such further sum as the court of first instance or on appeal may allow, upon a confirmation of the settlement.



§ 30-2-612 - Balance payable to clerk's office -- Award of execution.

After the settlement of any administrator's or executor's account, the probate court may compel the personal representative to pay into the office of the clerk the balance found against the personal representative, and may, on motion of the clerk or any surviving spouse, distributee, or legatee, after twenty (20) days' notice to the personal representative, award summarily an execution against the representative and the personal representative's sureties for the amount of the balance, as in case of a judgment at law, and when any specific thing is to be done, the probate court may compel the representative, by an order, to perform it, and by process of contempt in case of refusal.



§ 30-2-613 - Failure to settle accounts -- Indictment -- Penalty.

(a) No executor or administrator shall neglect or refuse, for thirty (30) days after service of a subpoena, to appear before the clerk of the probate court and settle the accounts.

(b) The clerk of the probate court shall return to the clerk of the circuit or criminal court, on or before the first day of every term of the court, having jurisdiction, a list of delinquent executors and administrators, and the district attorney general shall, ex officio, prefer against each of them an indictment without a prosecutor.

(c) Upon conviction of this offense, upon indictment or presentment in the circuit or criminal court, the delinquent shall be fined not less than one dollar ($1.00) nor more than twenty-five dollars ($25.00).



§ 30-2-614 - Proration of federal estate taxes and Tennessee inheritance or estate taxes.

(a) For the purposes of this section, "persons interested in the estate" means all persons who may be entitled to receive, or who have received, any property or interest that is required to be included in the gross estate of a decedent, or any benefit whatsoever with respect to any such property or interest, whether under a will, or intestacy, or by reason of any transfers, trust, estate, interest, right, power, relinquishment of power, gift in contemplation of death, gift taking effect in possession or enjoyment at or after death, or any other transfer inter vivos that is subject to federal death taxes, or the proceeds of any insurance policies that are subject to federal death taxes.

(b) Whenever the personal representative of an estate has paid an estate or death tax to the government of the United States under any federal tax law now in effect or hereafter enacted by congress, upon, or with respect to, any property required to be included in the gross estate of a decedent under any federal tax law, the amount of the tax so paid, except in a case where a testator otherwise directs in the testator's will, shall be equitably prorated among the persons interested in the estate to whom such property is or may be transferred or to whom any benefit accrues. This proration shall be made by the personal representative in the proportion, as near as may be, that the value of the property, interest or benefit of each interested person bears to the total value of the property, interests and benefits received by all persons interested in the estate, except that in making the proration allowances shall be made for any exemptions granted by the law imposing the tax and for any deductions allowed by that law for the purpose of arriving at the value of the net estate; and, except that in cases where a trust is created, or other provision made by which any person is given an interest in income, or an estate for years, or for life, or only temporary interest in any property or fund, the tax on both the temporary interest and on the remainder thereafter shall be charged against and paid out of the corpus of the property or fund without apportionment between remainders and temporary estate.

(c) So far as is practicable, and unless otherwise directed by the will of the decedent, the tax shall be paid by the personal representative, as such, out of the estate before its distribution. In all cases in which any property required to be included in the gross estate does not come into the possession of the personal representative, as such, the personal representative shall have the power and the duty, to recover from whomever is in possession, or from the persons interested in the estate, the proportionate amount of the tax, including interest, attorney fees and other costs of collection, payable by the persons interested in the estate with which the persons interested in the estate are chargeable under this section.

(d) No personal representative, or other person acting in a fiduciary capacity, shall be required to transfer, pay over or distribute any fund or property with respect to which a federal estate or death tax is imposed until the amount of the tax or taxes due from the devisee, legatee, distributee or other person to whom that property is transferred is paid, or, if the apportionment of the tax has not been determined, adequate security is furnished by the transferee for this payment.

(e) Tennessee estate or inheritance taxes, as the case may be, shall be prorated equitably among the beneficiaries and persons interested in the estate, except in a case where a testator otherwise directs in the testator's will, by the same method as described in subsections (a)-(d), except that the proration of the Tennessee tax shall be made in the proportion that the value of the property, interest or benefit of each beneficiary or interested person bears to the total value of the property, interests and benefits taxable in Tennessee and received by all persons interested in the estate. In making the proration, allowances shall be made for any exemptions granted by the Tennessee law imposing the tax and for any deductions allowed by that Tennessee law for the purpose of arriving at the value of the net estate. All definitions and rights or responsibilities of the personal representative applicable to the federal tax, as stated in subsections (a)-(d), shall be applicable to the determination of the prorated Tennessee tax payable by each beneficiary or person interested in the estate.

(f) In the event the personal representative is unable to arrive at a satisfactory allocation of the tax, including interest, attorney fees and other costs of collection, among the beneficiaries and other persons interested in the estate as provided in subsections (b)-(e), the personal representative shall be authorized to file a petition in the probate court of the county in which the estate is being administered for the purpose of securing an adjudication with reference to the allocation. The probate court in such a case shall make a decree or order directing the personal representative to charge the prorated amounts against the persons against whom the tax, including interest, attorney fees and other costs of collection, has been so prorated, insofar as the personal representative is in possession of property or interests of such persons against whom the charge may be made, and summarily directing all other persons, against whom the tax, including interest, attorney fees and other costs of collection, has been prorated or who are in possession of property or interests of those persons, to make payment of the prorated amounts to the personal representative. The probate court of the county in which the estate is being administered shall have jurisdiction to entertain any proceeding or dispute under this section and to make disposition thereof. All such proceedings shall be maintained according to the forms of chancery.






Part 7 - Distribution

§ 30-2-701 - Distribution of balance -- Final settlement.

Upon the payment of all claims that are not contested and upon provision being made for expenses of administration, obligations on account of taxes and assessments that have not been settled, claims not due and undetermined contested claims, together with costs and expenses of litigation, the personal representative shall pay any balance remaining in the personal representative's hands to the distributees or legatees entitled to it, unless granted additional time by the court, or by the terms of the instrument under which the personal representative is acting, and thereafter, when all other legal liabilities have been paid, and the balance remaining has been delivered to those entitled to it or paid to the state treasurer, to be handled in accordance with title 66, chapter 29, part 1, relating to unclaimed property or administered as in § 30-2-402; provided, that in the event of insolvency, the personal representative shall make and file with the court a final settlement of the estate.



§ 30-2-702 - Distributees who cannot be located, infants or persons adjudicated incompetent -- Procedure for payment of shares.

(a) Whenever the personal representative of the estate of any deceased person in this state is ready to make a final report and settlement, and is prevented or precluded from making final settlement, because there is no personal representative of the estate of a deceased distributee to receive the share due that distributee or one (1) or more payees or distributees cannot be located or for any reason refuses to receive the share due that distributee, the personal representative shall pay or deliver the share due any such distributee to the state treasurer, to be handled in accordance with title 66, chapter 29, part 1, relating to unclaimed property, and show the payment or delivery in the report.

(b) (1) In cases involving payees or distributees who are infants or persons adjudicated incompetent and without guardian or conservator authorized to receive the property, the personal representative, before making final settlement, shall file a petition in the court in which the estate is being administered setting out this fact and pray for the appointment of a guardian or conservator, unless petition is made pursuant to § 34-1-104.

(2) The court shall appoint a guardian or conservator, if practicable, or if impracticable, order the property belonging to such infant or person adjudicated incompetent paid or delivered into the state treasury, unless distribution is ordered pursuant to § 34-1-104.

(3) The payment or delivery shall be shown in the report and settlement of the personal representative, exhibiting the receipt of the guardian or state treasurer, as the case may be.

(c) If the personal representative of the estate of a deceased person is unable to locate a distributee and that distributee's share of the estate is either personal property of nominal value or a monetary legacy of nominal value, the personal representative may request instructions from the court concerning the amount, if any, which should be spent in locating the distributee and whether the amount spent in locating the distributee should be a general expense of the estate or a charge against the lost distributee's share and the disposition of the property if the distributee cannot be found, which disposition may include the authority to sell any tangible personal property.



§ 30-2-703 - Disposition of shares -- Application and claim for share.

(a) Shares so placed in the state treasury shall not become the property of the state, but shall be and remain trust property demandable at any time by the owner or by the guardian of any owner, distributee or by the personal representative of any deceased owner.

(b) Any person lawfully entitled to receive any money paid into the state treasury pursuant to § 30-2-702 may claim the amount due in accordance with title 66, chapter 29, part 1, governing the disposition of unclaimed property. The state treasurer shall pay the amount, as in other cases, out of any money in the treasury; provided, the state shall not be liable for interest on any fund or funds paid into the state treasury under this law.

(c) Property delivered to the treasurer pursuant to § 30-2-702, may be claimed in accordance with title 66, chapter 29, part 1, governing the disposition of unclaimed property.



§ 30-2-704 - Refunding bonds.

Every legatee and distributee, or representative of a legatee or distributee, who applies for payment of that person's portion of the decedent's estate, or any part thereof, prior to the time provided by law, shall, before receiving the payment, give bond with two (2) or more sufficient sureties, or one (1) corporate surety, in double the amount to be paid, payable to the state, conditioned that if any debt or debts truly owing by the deceased shall be afterwards sued for and recovered or be otherwise duly made to appear, the legatee or distributee shall refund and pay the ratable part of the debt or debts out of the share or part so allotted to the legatee or distributee.



§ 30-2-705 - Recording, filing, and verity of bond.

The executor or administrator shall bring the bond into the proper court at the next session after its date, and it shall be spread on the minutes, and the original lodged in the office of the clerk, and the bond and the copy on the minutes shall have the verity and character of records.



§ 30-2-706 - Scire facias against obligors in refunding bond -- Execution.

(a) Where an executor or administrator has pleaded fully administered, no assets, or not sufficient assets to satisfy the plaintiff's or complainant's demand, and that plea has been found in favor of the defendant, and judgment has been recovered against the defendent, to be levied on the assets of the deceased, the creditor, on the creditor's motion, may have scire facias against the obligors in the bond, to show cause why execution should not be issued against them for the amount of the judgment.

(b) If there is judgment against the defendants to scire facias, or any of them, execution may issue on the judgment against the proper goods and chattels, lands and tenements of the defendant or defendants.



§ 30-2-707 - Receipt for legacy or share.

Every person interested in the distribution of an estate shall execute to the executor, administrator, clerk, or person whose duty it is to distribute the estate, a receipt for that person's legacy, distributive share, or interest in the estate, upon payment of the same. It shall not be necessary for the receipt to be sworn or otherwise acknowledged before the clerk or a notary public.



§ 30-2-710 - Application to compel payment of distributive share or legacy.

(a) Any distributee or legatee of the estate may, after the expiration of eighteen (18) months from the grant of letters, apply to the probate or chancery court of the county in which administration was taken out, to compel the payment of the distributee's or legatee's distributive share or legacy.

(b) The application shall be by petition or bill, shall set forth the claim of the applicant as legatee or distributee, shall allege that the assets of the estate are more than sufficient to pay the debts, charges, and other claims, if any, entitled to priority, and be verified, by affidavit.

(c) The proceedings under the application shall be conducted as other equitable actions, and heard and determined summarily as soon as practicable.



§ 30-2-711 - Affidavit of pedigree.

An affidavit before a commissioner of this state, or before any consul or notary public, as to the pedigree or right as legatee or distributee of any person, may be received as prima facie evidence of the pedigree or right by any personal representative in case no contest arises.



§ 30-2-712 - Affidavit of heirship.

(a) Affidavits duly sworn to upon the personal knowledge of the affiant before an officer entitled to administer oaths in the jurisdiction where the affidavit is made, setting forth any fact or facts concerning the relationship of any parties to persons deceased, or containing a statement of any facts pertinent to be ascertained in determining the persons legally entitled to any part of the estate of the decedent at the time of the decedent's death, shall be accepted for registration, upon presentation, by the registers of deeds in the several counties of the state upon the payment to the register of the usual fees for the recording of instruments entitled under the laws to be recorded.

(b) The register to whom any such affidavit may be presented for registration shall record the same either in special books kept for this purpose or in the books where deeds are recorded, and in indexing the affidavits the register shall note the instruments as "affidavits of heirship," indexing the name of the decedent as vendor and the names of those listed as heirs as vendees.

(c) Any such affidavit duly sworn to and recorded, or a certified copy of the affidavit if the original is shown to be lost, shall be received as evidence in any court in the state in the county in which the affidavit is recorded as prima facie evidence of the facts stated in the affidavit; provided, however, that no such affidavit shall be used as evidence in any court except in a suit or proceeding in which may be involved the question of the right of a person or persons to succeed to or to receive the property of the decedent named in the affidavit, and then only to establish those facts, or in the criminal court in aid of the prosecution of the maker of the affidavit on the ground that it was and is false. Such affidavits filed with respect to the estates of persons heretofore deceased shall be received for registration and may be used with the same effect as affidavits as to persons dying hereafter.

(d) Any such affidavit that has been copied in the county register's records for twenty (20) years or more before being offered in evidence shall not be rejected as evidence because of any formal defect in the form of the jurat attached thereto.

(e) (1) Any person feeling aggrieved by the recording of any such affidavit, may, at any time within six (6) years of the recording of the affidavit, bring a suit in the chancery court of the county where the affidavit may be recorded, challenging the verity of any or all of the facts that may be stated in the affidavit, and if the court finds any facts set forth in the affidavit are not true according to the proof, it shall order so much of the affidavit as it may find to be false to be expunged from the records of the county. In any proceeding challenging the truthfulness of any fact set forth in any such affidavit, the burden of proof to show the truthfulness of the statement shall rest upon the defendants to the proceeding, and all persons whose interests might be affected by the suit shall be made parties defendant. Any such suit shall be local to the county in which the affidavit may be recorded and nonresident defendants shall be made parties by the usual procedure of publication and the mailing by the clerk and master of a copy of the bill to the last known address of each defendant.

(2) If an affidavit has been recorded in more than one county of the state, the action may be brought in any one of those counties; and a certified copy of the judgment or decree of the court in that cause expunging the affidavit, or any part of the affidavit, may be filed for recordation in any of the other counties in which the affidavit may have been recorded; and the recordation of the certified copy of the judgment or decree shall be as effective to work the expunction of the affidavit there recorded as if the suit had been instituted and prosecuted to a conclusion in that county.

(f) Whoever willfully, corruptly and falsely swears to any statement in any such affidavit known by the person to be false, or about which the person does not have sufficiently definite knowledge to justify the making of such a sworn statement, and the statement is false, commits a Class E felony.



§ 30-2-713 - Satisfaction of pecuniary bequests, devises or transfers by distribution in kind -- Agreements with beneficiaries and governmental authorities.

(a) Whenever an executor, administrator with will annexed or a trustee is empowered under the will or trust of a decedent to satisfy a pecuniary bequest, devise or transfer in trust, in kind with assets at their value for federal estate tax purposes, that fiduciary, in order to implement such a bequest, devise or transfer in trust, must, unless the governing instrument provides otherwise, distribute assets, including cash, fairly representative of appreciation or depreciation in the value of all property thus available for distribution in satisfaction of the pecuniary bequest, devise or transfer.

(b) This section is not intended to change the law presently applicable to fiduciaries in this state, but is a statement of the fiduciary principles applicable to fiduciaries and is declaratory of the present law of this state.

(c) The personal representative of an estate and trustees are authorized to enter into agreements with beneficiaries and with governmental authorities, agreeing to make distribution in accordance with this section for any purpose that they deem to be in the best interests of the estate, including the purpose of protecting and preserving the federal estate tax or state inheritance tax marital deduction as applicable to the estate, and the guardian or conservator of a surviving beneficiary or the personal representative of a deceased beneficiary shall be empowered to enter into such agreements for and on behalf of the beneficiary or deceased beneficiary.



§ 30-2-714 - Recovery of assets after close of estate.

(a) When all the debts of any deceased person are paid in full, and the administrator or executor of the deceased persons has resigned, or is dead, and there is no person representing the deceased person as administrator or executor, and there are claims due the estate of the decedent, that, from insolvency or other cause, were not collected by the administrator or executor of the decedent, then, the next of kin of the deceased persons may sue for, receive, and collect those claims in their own names; provided, however, that the claims so received shall be distributed in accordance with the statutes of descent and distribution, if the person left no will, but in the event the person left a last will and testament, then in accordance with the will.

(b) If the claims, or any of them, were reduced to judgment in the lifetime of the decedent, or by the decedent's administrator or executor, then the judgment may be revived by scire facias in the name of the next of kin of the decedent, to enable the next of kin to enforce collection of the judgment.









Chapter 3 - Absentees' Estates

Part 1 - Uniform Law

§ 30-3-101 - Short title.

This part shall be known and may be cited as the "Uniform Absence as Evidence of Death and Absentees' Property Law."



§ 30-3-102 - Presumption of death from mere absence -- Exposure to specific peril considered -- Distribution of funds of absentee.

(a) A person absent from such person's place of residence and unheard of for seven (7) years or longer, whose absence is not satisfactorily explained, is presumed to be dead; provided, however, such presumption may be rebutted by proof.

(b) Exposure to specific peril shall be considered in every case. If during such absence the person has been exposed to a specific peril of death, this fact shall be considered by the court, or if there be a jury, shall be sufficient evidence for submission to the jury.

(c) If the clerks of the respective courts of record and/or the personal representatives have any funds belonging to such absentee who, upon the order of the court, is determined to be dead, such funds shall be distributed according to law as of the date of death of the absentee as determined by the court. The validity and effect of the distribution of the property shall be determined by the court having probate jurisdiction administering the estate.



§ 30-3-103 - Provisions of insurance policies relative to proof of absence or death declared invalid -- Statutory period of limitations.

(a) No provisions concerning the effect to be given to evidence of absence or of death, in any policy of life or accident insurance or in the charter or bylaws of any mutual or fraternal insurance association executed or adopted after February 15, 1941, shall be valid.

(b) (1) When any such policy, charter or bylaws executed or adopted after February 15, 1941, contains a provision requiring a beneficiary to bring suit upon a claim of death within one (1) year or other period after the death of the insured, and the fact of the absence of the insured is relied upon by the beneficiary as evidence of the death, the action may be begun, notwithstanding such provision in the policy or charter or bylaws, at any time within the statutory period of limitation for actions on contracts in writing dating from the date of the giving of written notice of such absence to the insurer, which notice shall be given within one (1) year from the date when the beneficiary last heard of the absent insured. If such notice is not given, then the statutory period runs from the time when the absent person was last heard of by the beneficiary.

(2) Provided, that if the seven (7) year absence is relied upon to establish death, then the statutory period of limitations shall only commence to run at the end of the seven (7) years.



§ 30-3-104 - Receiver -- Appointment -- Powers.

(a) When a person domiciled in this state and having an interest in any form of property disappears and is absent from the person's place of residence without being heard of after diligent inquiry, upon application for a finding of such disappearance and absence and of the necessity for the appointment of a receiver to the chancery court of the county of the absentee's domicile by any person who would have an interest in the property were the absentee deceased or by an insurer or surety or creditor of such absentee, after notice as provided in § 30-3-106 and upon good cause being shown, the court may find that the person was last heard of as of a date certain and may appoint a receiver to take charge of the person's estate. The absentee shall be made a party to the proceeding, and any other person who would have an interest in the property were the absentee deceased, upon direction by the court, may be made party to the proceeding.

(b) The receiver, upon giving bond to be fixed in amount and with surety to be approved by the court, and upon such conditions as will ensure the conservation of such property, shall, under the direction of the court, administer the property as an equity receivership with power:

(1) To take possession of all property of the absentee wherever situated;

(2) To collect all debts due the absentee;

(3) To bring and defend suits;

(4) To pay insurance premiums;

(5) With the approval of the court in each case, to pay all debts due by the absentee; and

(6) To pay over the proceeds of such part or all of the property, or the income thereof, as may be necessary for the maintenance and support of the absentee's dependents, and if the personal property of the absentee be not sufficient to pay all of the absentee's debt and to provide for the maintenance and support of the absentee's dependents, the receiver may apply to the court for an order to sell or mortgage so much of the real estate as may be necessary therefor, the sale or mortgage to be reported to, approved and confirmed by the court and the receiver to be ordered to make a deed conveying or mortgaging the real property to the purchaser or lender upon the purchaser or lender complying with the terms of sale or mortgage.



§ 30-3-105 - Temporary receiver.

(a) Upon the filing of the application referred to in § 30-3-104, the court may for cause shown appoint a temporary receiver to take charge of the property of the absentee and conserve it pending hearing upon the application. Such temporary receiver shall qualify by giving bond in an amount and with surety to be approved by the court and shall exercise only the powers named by the court.

(b) Should a permanent receiver be appointed, the temporary receiver shall turn over all property in the temporary receiver's possession, less such as may be necessary to cover the temporary receiver's expenses and compensation as allowed by the court, to the permanent receiver, and shall file the temporary receiver's final account and upon its approval be discharged.

(c) Should the application for permanent receiver be denied, the temporary receiver shall restore to those from whom it may have been obtained all property in the temporary receiver's possession, less only as may be necessary to cover the temporary receiver's expenses and compensation as allowed by the court, and shall file a final account and be discharged. Where the application is denied the expenses of the temporary receivership and the compensation of the temporary receiver may, in the discretion of the court, be taxed as costs of the proceeding to be paid by the applicant and shall be enforceable by the temporary receiver against the applicant.



§ 30-3-106 - Notices.

All notices required under this part shall be served upon all parties, ordered by the court to be served, in the manner prescribed by existing statutes or rules, except that in addition thereto the absentee shall be served by publication once a week for four (4) successive weeks in a newspaper printed in the English language of general circulation in the county of the absentee's domicile, the last publication to be not less than ten (10) nor more than twenty (20) days prior to the time set for any hearing. The original notice prescribed in § 30-3-104, shall require each person claiming an interest in the property of the absentee to file in court within a time fixed by the court a statement of the nature and extent of such interest.



§ 30-3-107 - Search for absentee directed by court.

(a) The court, upon application, may direct the receiver to make search for the absentee in any manner which the court may deem advisable, including any or all of the following methods:

(1) By inserting in one or more suitable periodicals a notice requesting information from any person having knowledge of the absentee's whereabouts;

(2) By notifying officers of justice and public welfare agencies in appropriate locations of the absentee's disappearance; or

(3) By engaging the services of an investigation agency.

(b) The expenses of such search and of the notices provided for in § 30-3-106 shall be taxed as costs and paid out of the property of the absentee.



§ 30-3-108 - Final hearing and finding.

(a) At any time during the proceedings, upon application to the court and presentation of satisfactory evidence of the absentee's death, the court may make a final finding and decree that the absentee is dead, in which event the decree and a transcript of all of the receivership proceedings shall be certified to the probate court for any administration required by law upon the estate of a decedent, and the receivership court shall proceed no further except for the purposes hereinafter set forth in § 30-3-110(1) and (3).

(b) After the lapse of seven (7) years from the date of the finding provided for in § 30-3-104, if the absentee has not appeared and if the court has received evidence sufficient to rebut the presumption that a person absent seven (7) years is dead, then the court may proceed to take further evidence and thereafter make a final finding and enter a decree declaring that all interest of the absentee in the absentee's property has ceased and devolved upon others by reason of the absentee's failure to appear and make claim.

(c) After the lapse of seven (7) years from the date of the finding provided for in § 30-3-104, if the absentee has not appeared and if sufficient proof has not been received to rebut the presumption that a person absent seven (7) years is dead, then the court may make a final finding and decree that the absentee is dead, in which event the decree and a transcript of all of the receivership proceedings shall be certified to the probate court for any administration required by law upon the estate of a decedent, and the receivership court shall proceed no further except for the purposes hereinafter set forth in § 30-3-110.



§ 30-3-109 - Claim of absentee barred by judgment.

No action shall be brought by an absentee to recover any portion of the absentee's property after the final finding and judgment provided for in § 30-3-108.



§ 30-3-110 - Termination of receivership.

Upon the entry of any final finding and decree as provided in § 30-3-108, the court shall proceed to wind up the receivership and terminate the proceedings:

(1) In the case of a finding under subsections (a) or (c) of § 30-3-108, that the absentee is dead:

(A) By satisfying all outstanding debts and charges of the receivership; and

(B) By then certifying the proceedings to the probate court; or

(2) In the case of a finding under § 30-3-108(b):

(A) By satisfying all outstanding debts and charges;

(B) By then deducting for the insurance fund provided in § 30-3-113, a sum equal to twenty-five percent (25%) of the total value of the property remaining, including amounts paid to the receivership estate from policies of insurance on the absentee's life; and

(C) By distributing the remaining property as provided in § 30-3-111; and

(3) In both cases by requiring the receiver's account and upon its approval discharging the receiver and the receiver's bondsmen and entering a final decree terminating the receivership.



§ 30-3-111 - Distribution of property.

The property remaining for distribution in accordance with § 30-3-110(2)(C), shall be distributed among those persons who would be entitled thereto under the laws of descent and distribution of this state had the absentee died intestate as of the date determined by the court in its final finding and decree, or in case the absentee leaves a document which, had the absentee died, would under the laws of this state be entitled to probate as the absentee's will, the distribution shall be according to the terms of that document as of that date. The validity and effect of the distribution of the property shall be determined by the court administering the receivership and shall be final and binding upon all persons including the absentee.



§ 30-3-112 - Insurance proceeds.

(a) At the time of the distribution under § 30-3-111, the court may direct the payment to the beneficiaries of any sums due and unpaid under any policies of insurance upon the life of the absentee, if the claim is uncontested by the insurer.

(b) If the claim is contested the court shall take jurisdiction of the action and shall submit to a jury, if one be called for, the issue of death of the insured and any other issues arising under the policy.

(c) Where the survival of a named beneficiary is not established this part shall apply as if the proceeds of the insurance were a part of the estate of the absentee.

(d) If in any proceeding under subsections (a) and (b) the absentee is not found to be deceased and the policy provides for a surrender value, the beneficiary may request the receiver, acting for the insured, to demand the payment of surrender value. The receiver's receipt for such payment shall be a release to the insurer of all claims under the policy. The receiver shall pay over to the beneficiary (if surviving the insured, otherwise to the estate of the absentee) the sum thus received, reserving only an amount allowed by the court as costs of the proceedings under this section.



§ 30-3-113 - Fund for reimbursement of appearing absentees.

(a) In each case of termination of receivership as provided in § 30-3-110, the court, except in cases where the proceedings have been certified to the probate court under § 30-3-108(a) or (c), shall set aside the sum there named and direct its payment by the receiver to the state treasurer, who shall deal with such sum in accordance with the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29.

(b) Any person lawfully entitled to receive any money paid to the state treasurer pursuant to this section may claim the amount due in accordance with the Uniform Disposition of Unclaimed Property Act.

(c) All sums held by the state treasurer under this part prior to May 9, 2005, shall be transferred to the appropriate account within the state treasury that is maintained for the prompt payment of claims under the Uniform Disposition of Unclaimed Property Act, and all such sums and claims shall be handled in accordance with the Uniform Disposition of Unclaimed Property Act.



§ 30-3-114 - Construction and application of part.

(a) This part shall be so interpreted and construed as to effectuate the general purpose to make uniform the law of those states which enact the same law.

(b) This part shall have no retroactive application to the time prior to February 15, 1941.






Part 2 - Conservators

§ 30-3-201 - "Absentee" defined.

As used in this part unless the context otherwise requires, an "absentee" is:

(1) Any person serving in or with the armed forces of the United States, in or with the Red Cross, in or with the merchant marines or otherwise, during any period of time when a state of hostilities exists between the United States and any other power and for one (1) year thereafter, who has been reported or listed as missing in action, interned in a neutral country, beleaguered, besieged or captured by the enemy; and

(2) Any resident of this state, or any person owning property in this state, who disappears under circumstances indicating that the person may have died, either naturally, accidentally or at the hand of another, or may have disappeared as the result of mental derangement, amnesia or other mental cause.



§ 30-3-202 - Jurisdiction -- Grounds for appointment.

The chancery or probate court has jurisdiction to appoint a conservator of the estate of an absentee as defined in this part upon a showing that:

(1) The absentee has an interest in any form of property in this state, or is a legal resident of this state, or has a spouse or next of kin who is a legal resident of this state, and the absentee has not provided an adequate power of attorney authorizing another to act in the absentee's behalf with regard to the property or interest or the term of any such power of attorney has expired; and

(2) A necessity exists for providing care for the property or estate of the absentee or care for or judgments concerning the absentee's spouse and children; or if the absentee has no spouse and children, the absentee's mother or father.



§ 30-3-203 - Transfer of property without conservatorship.

(a) If the spouse of any person defined as an absentee in § 30-3-201(1), or next of kin if the absentee has no spouse, wishes to sell or transfer any property of the absentee that has a gross value of less than five thousand dollars ($5,000), or requires the consent of the absentee in any matter regarding the absentee's children, or in any other matter in which the gross value of the subject matter is less than five thousand dollars ($5,000), the spouse or next of kin may apply to the chancery or probate court for an order authorizing the sale, transfer, or consent, without opening a full conservatorship proceeding as provided by this part. The spouse or next of kin may make the application without the assistance of an attorney.

(b) The application shall be made by petition on the following form, which form shall be made readily available to the applicant by the clerk and master of the chancery court and the clerk of the probate court:

Click here to view form

(c) The court shall, without hearing or notice, enter an order on the petition if it deems the relief requested in the petition necessary to protect the best interests of the absentee or the absentee's dependents.

(d) The order shall be prima facie evidence of the validity of the proceedings and the authority of the petitioner to make a conveyance or transfer of the property or to give the absentee's consent in any matter prescribed by subsections (a) and (b) of this section.



§ 30-3-204 - Limited conservatorship for specific property.

(a) If the spouse, or the next of kin if there is no spouse, of any person defined as an absentee under § 30-3-201(1), wishes to sell, lease, or mortgage specific property having a gross value of five thousand dollars ($5,000) or more, owned by the absentee or in which the absentee had an interest, or take specific action with respect to the absentee's interest having a gross value of five thousand dollars ($5,000) or more, the spouse or next of kin may petition the chancery or probate court for an order authorizing the action with respect to that property or interest.

(b) The petition shall be sworn to by the petitioner and shall state:

(1) The names, addresses, and age of the spouse, children, mother, father, brothers, and sisters, or if none of these are living, the next of kin, of the absentee;

(2) The name, address, and age of any other person who would have an interest in the property or the estate of the absentee if the absentee were deceased;

(3) The exact circumstances that cause the person missing to be an absentee under § 30-3-201, including the date the absentee was first known missing, interned, beleaguered, etc.;

(4) The reasons for the action for which the petition seeks authorization;

(5) Whether or not the person alleged to be an absentee has a will, the whereabouts of the will and contents if known; and

(6) A statement of all property constituting an asset of the alleged absentee's estate or in which the absentee has any interest and the approximate value of that property.

(c) Notice of the hearing on the petition shall be given to all persons named in the petition by registered mail or certified mail with return receipt requested.

(d) The judge shall hear evidence on the question of whether the person alleged to be missing, interned, beleaguered, etc., is an absentee as defined by § 30-3-201, and on the question of whether the action in question should be authorized. Any person interested in the proceedings may intervene with leave of the court.

(e) The court may in its discretion appoint a guardian ad litem to represent the alleged absentee at the hearing.

(f) If after hearing, the court is satisfied that the person alleged to be an absentee is an absentee, as defined in § 30-3-201, and that the action in question should be authorized, and that there is no necessity for a full conservatorship as provided by § 30-3-205, the court shall enter an order appointing the petitioner as conservator for the purposes of the action that is the subject of the petition and authorizing the conservator to take the action requested in the petition. The court shall require the conservator to account for the proceeds of the sale, lease, or other action, but the conservator shall not be required to subject the other property of the absentee to a conservatorship proceeding.

(g) The court may retain jurisdiction of the proceeding to make such further orders as it deems proper.



§ 30-3-205 - Petition for appointment.

(a) The jurisdiction of the court shall be invoked by the filing of a petition by any person who would have an interest in the property or estate of the absentee were the absentee deceased, or any person who is dependent on the absentee for maintenance or support.

(b) The petition shall be sworn to by the petitioner and shall state:

(1) The names, addresses, and age of the spouse, children, mother, father, brothers, and sisters, or if none of these are living, the next of kin, of the absentee;

(2) The name, address, and age of any other person who would have an interest in the property or the estate of the absentee if the absentee were deceased;

(3) The exact circumstances that cause the person missing to be an absentee under § 30-3-201, including the date the absentee was first known missing, interned, beleaguered, etc.;

(4) The necessity for establishing a conservatorship;

(5) Whether or not the person alleged to be an absentee has a will and the whereabouts of the will; and

(6) A statement of all property constituting an asset of the alleged absentee's estate or in which the absentee has any interest and the approximate value of that property.



§ 30-3-206 - Hearing on petition -- Notice -- Appointment.

(a) Notice of the hearing on the petition to appoint a conservator shall be given to all persons named in the petition by registered mail, certified mail with return receipt requested or by personal service of legal process.

(b) The judge shall hear evidence on the question of whether the person alleged to be missing, interned, beleaguered, etc., is an absentee as defined by § 30-3-201, and on the question of who is entitled to appointment as conservator. Any person interested in the proceedings may intervene with leave of the court.

(c) The court may in its discretion appoint a guardian ad litem to represent the alleged absentee at the hearing.

(d) If after hearing, the court is satisfied that the person alleged to be an absentee is an absentee, as defined in § 30-3-201, and that it is necessary that a conservatorship be established, the court shall appoint a conservator of the estate and property of the absentee to take charge of the absentee's estate and property under the supervision and subject to the further orders of the court.

(e) In the appointment of a conservator, the court shall give due consideration to the appointment of one (1) of the next of kin of the absentee if the next of kin is a fit and proper person and is qualified to act.



§ 30-3-207 - Oath and bond.

(a) Every conservator, before exercising authority as conservator, shall take oath to faithfully perform the duties of conservator and to render true accounts whenever required according to law, which oath may be administered by any officer authorized to administer oaths under the laws of this state. The oath shall be filed with the court.

(b) The court may require the conservator to give bond in the same manner as that required of incompetents as set forth in title 34, chapter 4 [repealed].



§ 30-3-208 - Duties.

The conservator shall have all the rights, powers, and duties of a guardian of the property as established in title 34, chapters 1 and 2, and an absentee and an absentee's dependents shall be entitled to all benefits accruing to a ward or a ward's dependents under those chapters. The court shall have the same responsibility as to a conservatorship as with respect to the guardianship of the property under those chapters.



§ 30-3-209 - Resignation and discharge.

The provision for resignation and discharge of conservators for estates of incompetents as set forth in § 34-4-113 [repealed] shall apply in the chancery or probate court for the resignation and discharge of a conservator appointed under this part.



§ 30-3-210 - Termination of conservatorship.

(a) At any time upon petition signed by the absentee, or on petition of an attorney in fact acting under an adequate power of attorney granted by the absentee, the court shall direct the termination of the conservatorship and the transfer of all property held under the conservatorship to the absentee or to the designated attorney in fact.

(b) Likewise, if at any time subsequent to the appointment of a conservator it appears that the absentee has died and a personal representative has been appointed for the absentee's estate, the court shall direct the termination of the conservatorship and the transfer of all property of the deceased absentee held under the conservatorship to the personal representative.

(c) When the need for a conservatorship terminates, the conservator shall promptly file final accountings and application for discharge with the court. If it appears to the court that the accountings are correct and that the conservator has made full and complete transfer of the absentee's assets as directed, the court may approve the accountings and discharge the conservator. If objections to the accountings are filed, the judge shall conduct a hearing under the same conditions for a hearing on objections to annual accountings.

(d) The discharge shall operate as a release from the duties of the conservatorship and as a bar to any suit against the conservator or the conservator's surety, unless the suit is commenced within one (1) year from the date of discharge.









Chapter 4 - Small Estates

§ 30-4-101 - Short title.

This chapter shall be known and may be cited as "The Small Estates Act."



§ 30-4-102 - Chapter definitions.

As used in this chapter, unless the context clearly requires otherwise:

(1) "Affiant" means the person executing the affidavit provided for in § 30-4-103;

(2) "Court" means the court then exercising probate jurisdiction in the county in which the decedent had legal residence on the date of death;

(3) "Person" means an individual, partnership, firm, business trust, corporation or other legal entity, and includes both singular and plural and masculine and feminine, as appropriate;

(4) "Property" means personal property, or any interest in personal property, owned by the decedent on the date of death, other than personal property held as tenants by the entirety or jointly with right of survivorship or personal property payable to a beneficiary other than the decedent's estate; and

(5) "Small estate" means the estate of a decedent in which the value of the property does not exceed fifty thousand dollars ($50,000).



§ 30-4-103 - Affidavit -- Filing fees -- Bond -- Discharge.

Whenever a decedent leaves a small estate, it may be administered in the following manner:

(1) (A) After the expiration of forty-five (45) days from the date of decedent's death, provided no petition for the appointment of a personal representative of the decedent has been filed in that period of time and decedent's estate is a small estate within the meaning of this chapter, one (1) or more of decedent's competent, adult legatees or devisees or personal representatives named in the decedent's will, if a will was left, or heirs or next of kin, if no will was left, or in either a testate or intestate estate, any creditor proving that creditor's debt on oath before the court, shall file with the clerk of the court an affidavit which shall set forth the following facts:

(i) Whether or not decedent left a will, and if so, the original shall be presented to the court for examination by the clerk. The original will has not been proven and therefore shall not be recorded. A copy of the original will shall be filed to support the affidavit. The original will shall be deposited with the court for safekeeping;

(ii) A list of unpaid debts left by decedent and the name and address of each creditor and the amount due that creditor;

(iii) An itemized description and the value of all of decedent's property, the names and addresses of all persons known to have possession of any of decedent's property, and a schedule of all insurance on decedent's life payable to the decedent's estate;

(iv) The name, age, address and relationship, if any, of each devisee, legatee or heir entitled to receive any of decedent's property; and

(B) The form of the affidavit required by this section shall disclose that the affiant evidences by signature that, subject to the penalty for perjury, the affidavit is not false or misleading and that the affiant is mindful of all duties imposed upon the affiant by this chapter. No clerk or assistant shall be liable as a result of services rendered to the affiant in good faith in completing the affidavit based upon information furnished by the affiant;

(C) Upon the motion of one (1) or more of the decedent's competent, adult legatees or devisees if a will was left, or the decedent's heirs or next of kin if no will was left, or upon its own motion, the court may, in its discretion for good cause shown, reduce the forty-five day period required by subdivision (1)(A);

(D) A competent adult who is not a legatee or devisee or personal representative named in the decedent's will, or an heir or next of kin of the deceased, may be appointed as the affiant for a small estate by the court, if all competent adult legatees or devisees or personal representatives named in the decedent's will, if a will was left, or heirs or next of kin, if no will was left, consent in writing to the appointment of the competent adult as the affiant; provided, that any person who is appointed as an affiant pursuant to these provisions shall comply with all other provisions of this section, including the bond provisions contained in subdivision (5). The consent shall not be required of any personal representative who is named in the decedent's will and who has renounced the appointment, in order for the court to appoint an affiant for a small estate;

(2) The court shall receive and file the original affidavit as a part of the court's permanent records, shall assign it a number and shall index it as other estates are indexed. The clerk shall deliver to the affiant as many certified copies of the affidavit as are requested, onto which are affixed a clerk's stamp and seal certifying that the affidavit has been filed in the office of the probate court. An affidavit may be amended to the extent that the aggregate amount does not exceed the statutory limitation;

(3) The clerk shall charge and receive such fees for processing a small estate as authorized and provided in §§ 8-21-401 and 32-1-112;

(4) The affiant shall make bond payable to the state for the benefit of those entitled with two (2) or more sufficient sureties or one (1) corporate surety. The amount of the bond shall equal the value of the decedent's estate to be administered under this chapter. However, bond shall not be required of the affiant if § 30-1-201 would not require such from a personal representative;

(5) The affiant and the sureties on the affiant's bond may obtain discharge from liability under the bond in either of two (2) ways:

(A) The court may enter an order discharging the affiant and the sureties on the affiant's bond after the affiant files:

(i) Either the tax receipt issued pursuant to § 67-8-420, or the certificate issued pursuant to § 67-8-409; and

(ii) An affidavit that each debt of the decedent is paid.

(B) Instead of filing as provided in subdivision (5)(A), the affiant and the sureties on the affiant's bond may wait until the first anniversary of the filing of the affidavit when the court shall automatically discharge them from liability.



§ 30-4-104 - Administration by affiant.

(a) Every person indebted to decedent's estate, or having possession of any property belonging to the estate, or acting as registrar or transfer agent of any shares of stock, bonds, notes or other evidence of ownership, indebtedness, property or right belonging to decedent's estate shall be furnished a copy of the affidavit by the affiant, duly certified to by the clerk of the court, and upon receipt of the copy of affidavit, and upon demand of the affiant, shall pay, transfer and deliver to affiant all indebtedness owing by and other property in possession of or subject to registration and/or transfer by, the person to whom the copy of affidavit has been delivered.

(b) Every person making payment, transfer or delivery of property belonging to a decedent's estate to the affiant pursuant to this chapter shall be released and discharged from all further liability to the estate and its creditors to the same extent as if the payment, transfer or delivery were made to the duly appointed, qualified and acting personal representative of the decedent, and the person making the payment, transfer or delivery shall not be required to see to its application or to inquire into the truth or completeness of any statement in the affidavit.

(c) If the decedent left a will, the decedent's property shall be distributed as provided in the will, and if the decedent left no will it shall go to the decedent's heirs as provided by law in case of other intestacies, and both the affiant and the person to whom payment, transfer or delivery of any property is made by the affiant shall be and remain liable, to the extent of the value of the property so received, to unpaid creditors of the decedent and to every other person having a prior claim against the decedent's estate or prior right to any of the decedent's property, and also shall be accountable to any personal representative of the decedent thereafter appointed.

(d) The affiant shall file returns and pay the tax on property in the decedent's estate, as required by title 67, chapter 8, parts 3-5, as now or hereafter amended, revised or recodified.

(e) If any person having possession of any of the decedent's property, upon receipt of a copy of the affidavit certified by the clerk, refuses to pay, transfer or deliver the property to or at the direction of the affiant, the property may be recovered or transfer and delivery of the property compelled in an action brought in any court of competent jurisdiction for that purpose upon proof of the facts required to be stated in the affidavit, and costs of the proceeding shall be adjudged against a person wrongfully refusing to pay, transfer or deliver the property.



§ 30-4-105 - Construction of chapter.

This chapter shall be cumulative to existing law relating to the administration of decedents' estates and is intended to provide an optional and alternative method for the administration of small estates.






Chapter 5 - Insolvent Estates

§ 30-5-101 - Initiation of administration.

The administration of an insolvent estate shall begin upon the filing of a petition to probate or the application for letters of administration by the personal representative or a creditor in the court having probate jurisdiction.



§ 30-5-102 - Notice of insolvency -- Filing -- Copies.

After the time for filing claims has expired, as provided by § 30-2-310, if the estate is unable to pay all of its creditors, the personal representative shall file with the clerk a notice of insolvency. A copy of the notice shall be sent by certified mail, return receipt requested, to each creditor who has filed a claim. This notice may be mailed to creditors by the attorney for the estate, the personal representative or, if requested, by the clerk.



§ 30-5-103 - Notice of insolvency -- Contents -- Effect of no objections.

(a) The notice of insolvency shall contain an accounting of assets that have come into the hands of the personal representative and a proposed plan of distribution in accordance with § 30-2-317.

(b) The notice shall bear, in a conspicuous manner, the following language: Objections to this proposed plan of distribution must be filed with the clerk within thirty (30) days from the date of receipt of this notice.

(c) If no objections are filed within the thirty-day waiting period, the personal representative may execute the proposed plan of distribution and close the estate, relieving the personal representative of any further liability to the estate.



§ 30-5-104 - Hearing on objection to plan -- Notice.

(a) If an objection to the proposed plan of distribution is filed with the clerk within the thirty-day waiting period, the clerk shall schedule a hearing no less than fifteen (15) nor more than thirty (30) days from the last day upon which objections may be filed.

(b) The clerk shall give notice of the hearing date to the attorney for the estate, to the personal representative, to the creditor filing the objection, and to all claiming creditors.



§ 30-5-105 - Clerk's report -- Exceptions.

(a) Within ten (10) days of a hearing required under § 30-5-104, the clerk shall file a report to the court setting forth the clerk's findings.

(b) If no exceptions are filed with the clerk, the clerk's report shall become the judgment of the court.

(c) (1) If an exception to the report is filed, the matter shall be determined by the court.

(2) Upon final determination of an objection to a plan of distribution, distribution shall be made and the estate closed.









Title 31 - Descent And Distribution

Chapter 1 - General Provisions

§ 31-1-101 - Title definitions.

As used in this title, unless the context otherwise requires:

(1) "Child" includes any individual, adopted or natural born, entitled to take as a child under this title by intestate succession from the parent whose relationship is involved and excludes any person who is only a stepchild, a foster child, a grandchild or any more remote descendant;

(2) "Devise," when used as a noun, means a testamentary disposition of real or personal property. "Devise," when used as a verb, means to dispose of real or personal property by will;

(3) "Devisee" means any person designated in a will to receive a devise. In the case of a devise to an existing trust or trustee, or to a trustee or trust described by a will, the trust or trustee is the devisee and the beneficiaries are not devisees;

(4) "Distributee" means any person who has received property of a decedent from the personal representative other than as a creditor or purchaser;

(5) "Heirs" means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent;

(6) "Issue" of a person means all the person's lineal descendants, adopted as well as natural born, of all generations, with the relationship of parent and child at each generation being determined by the definitions of child and parent contained in this title;

(7) "Parent" includes any person entitled to take, or who would be entitled to take if the child, adopted or natural born, died without a will, as a parent under this title by intestate succession from the child whose relationship is in question and excludes any person who is only a stepparent, foster parent, or grandparent;

(8) "Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status; and

(9) "Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership.



§ 31-1-102 - Effect of divorce, annulment, and decree of separation.

(a) A person who is divorced from the decedent or whose marriage to the decedent has been annulled is not a surviving spouse unless, by virtue of a subsequent marriage, the person is married to the decedent at the time of death. A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.

(b) For purposes of this title, a surviving spouse does not include:

(1) A person who obtains or consents to a final decree or judgment of divorce from the decedent or an annulment of their marriage, which decree or judgment is not recognized as valid in this state, unless they subsequently participate in a marriage ceremony purporting to marry each to the other, or subsequently live together as husband and wife;

(2) A person who, following a valid or invalid decree or judgment of divorce or annulment obtained by the decedent, participates in a marriage ceremony with a third person; or

(3) A person who was a party to a valid marital dissolution agreement or a valid proceeding concluded by an order purporting to terminate all marital property rights.



§ 31-1-103 - Disclaimer.

(a) A person who is:

(1) The donee of a gift, whether outright or in trust;

(2) A recipient of property from a decedent's estate;

(3) A recipient of property on the exercise of a power of appointment;

(4) A recipient of property resulting from another person's disclaimer;

(5) A recipient of property resulting from any other type of gratuitous transfer;

(6) A fiduciary holding powers as a fiduciary; or

(7) A beneficiary designated in a pay-on-death account, an insurance policy, an individual retirement account, an annuity, a retirement plan, whether qualified or not, or any other type of deferred compensation arrangement;

may disclaim all or part of the property, powers or interest in property as provided in this section. The disclaimer may be made by the person's personal representative, trustee, guardian, conservator, attorney in fact or parent having custody if the disclaimant is a minor and no legal guardian has been appointed. If the disclaimer is made by a fiduciary, including, but not limited to, the enumerated positions in the preceding sentence, the disclaimer shall be binding on any successor fiduciary.

(b) To be effective the disclaimer must be an irrevocable and unqualified refusal by a person to accept an interest in property or to retain fiduciary powers but only if:

(1) The refusal is in writing, which writing shall:

(A) Describe the property or part of the property or interest in property or powers disclaimed;

(B) Be signed by the person disclaiming or that person's representative; and

(C) Declare the disclaimer and the extent of the disclaimer.

(2) (A) Except as provided in subdivision (b)(2)(B), the writing is received by the transferor of the interest, the transferor's legal representative, or the holder of the legal title to the property to which the interest relates, and, if the subject of the disclaimer is realty, is filed in the county register's office and, if the disclaimer involves an interest in a decedent's estate, with the court in which the decedent's estate proceedings are or would be pending not later than the date which is nine (9) months after the later of:

(i) The date on which the transfer creating the interest or power in the person is made; or

(ii) The day on which the person attains twenty-one (21) years of age.

(B) (i) It is the intent of the general assembly that this subdivision (b)(2)(B) conform state law to extend the time period for certain disclaimers as authorized by the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010, Pub.L. 111-312.

(ii) In the case of the estate of a decedent dying after December 31, 2009, but before January 1, 2011, the writing is received by the transferor of the interest, the transferor's legal representative, or the holder of the legal title to the property to which the interest relates, and, if the subject of the disclaimer is realty, is filed in the county register's office and, if the disclaimer involves an interest in a decedent's estate, with the court in which the decedent's estate proceedings are or would be pending not later than the later of:

(a) September 17, 2011; or

(b) The date which is nine (9) months after the later of:

(1) The date on which the transfer creating the interest or power in the person is made; or

(2) The day on which the person attains twenty-one (21) years of age.

(3) The person has not accepted the interest or any of its benefits or exercised the power; and

(4) As a result of the refusal, the interest passes without any direction on the part of the person making the disclaimer and passes either:

(A) To the spouse of the transferor; or

(B) To a person other than the person making the disclaimer.

(c) Unless the decedent has otherwise indicated by will, the interest disclaimed passes to those persons including the ones who would take under § 32-3-105 as if the person disclaiming had predeceased the decedent. Unless the donor of a gift or the creator of a power has otherwise indicated in the document evidencing the gift or creating the power, the interest disclaimed passes as if the person disclaiming had died intestate, or, if the person disclaiming is one designated to take pursuant to a power of appointment, as if the person disclaiming had predeceased the donee of the power. In every case the disclaimer relates back for all purposes to the date of death of the decedent, the date of the gift or the date of death of the donee of a power, as the case may be. If the disclaimer is of a fiduciary power, the power will either be exercisable by some other fiduciary or void.

(d) Any:

(1) Assignment, conveyance, encumbrance, pledge, or transfer of property or an interest therein or any contract therefor;

(2) Written waiver of the right to disclaim or any acceptance of property by an heir, devisee, donee, person succeeding to a disclaimed interest, beneficiary, or person designated to take pursuant to a power of appointment; or

(3) Sale or other disposition of property pursuant to judicial process;

made before the expiration of the period in which the person is permitted to disclaim, bars the right to disclaim as to the property.

(e) The right to disclaim granted by this section exists irrespective of any limitation on the interest of the person disclaiming in the nature of a spendthrift provision or similar restriction.

(f) This section does not abridge the right of any person to assign, convey, release, or disclaim any property arising under any other section of this title or any other statute.

(g) Any interest in property that exists on April 1, 1977, at one minute past midnight (12:01 a.m.), but has not then become indefeasibly fixed both in quality and quantity, or the taker of which has not then become finally ascertained, may be disclaimed after one minute past midnight (12:01 a.m.) on April 1, 1977, as provided in this section. An interest that has arisen prior to one minute past midnight (12:01 a.m.) on April 1, 1977, in any person other than the person disclaiming is not destroyed or diminished by any action of the person disclaiming taken under this section.



§ 31-1-104 - Descent of homestead.

(a) Unless the homestead has been converted to cash by order of the court pursuant to § 30-2-209, and distributed outright and in fee, the homestead exempt in the possession of or belonging to each head of a family shall, upon that person's death, any provision by will to the contrary notwithstanding, go to the surviving spouse during the surviving spouse's natural life, with the products of the homestead, for the surviving spouse's own use and benefit and that of the surviving spouse's family who reside with the surviving spouse, and, upon the surviving spouse's death, any provision by will to the contrary notwithstanding, it shall go to the minor children of the decedent, free from the debts of the father, mother, or children. Upon the death of the minor child or children, or their arrival of age, the land may be sold, and the proceeds distributed among the heirs of the deceased head of a family as if the head of the family had died intestate.

(b) Upon the death of the head of a family, without surviving spouse or minor children, the land shall be subject to sale for the payment of the debts as may be legally established against the person's estate as in other cases, and the remainder distributed among the person's heirs.



§ 31-1-105 - Fraudulent conveyance to defeat share voidable.

Any conveyance made fraudulently to children or others, with an intent to defeat the surviving spouse of the surviving spouse's distributive or elective share, is, at the election of the surviving spouse, includable in the decedent's net estate under § 31-4-101(b), and voidable to the extent the other assets in the decedent's net estate are insufficient to fund and pay the elective share amount payable to the surviving spouse under § 31-4-101(c).



§ 31-1-106 - Forfeiture of inheritance by killer.

Any person who kills, or conspires with another to kill, or procures to be killed, any other person from whom the first named person would inherit the property, either real or personal, or any part of the property, belonging to the deceased person at the time of the deceased person's death, or who would take the property, or any part of the property, by will, deed, or otherwise, at the death of the deceased, shall forfeit all right in the property, and the property shall go as it would have gone under § 31-2-104, or by will, deed or other conveyance, as the case may be; provided, that this section shall not apply to any killing done by accident or in self-defense.



§ 31-1-107 - Federal income tax refund or soil conservation payments due deceased -- To whom paid.

(a) In any case where the United States treasury department determines there exists an overpayment of federal income tax and the person in whose favor the overpayment is determined is dead at the time the overpayment of tax is to be refunded and where no administrator or executor has been appointed within sixty (60) days of the death of the deceased person, and irrespective of whether the deceased had filed a joint and several or separate income tax return, the amount of the overpayment, if not in excess of five hundred dollars ($500), shall be the sole and separate property of the decedent's survivor or survivors, if any, entitled thereto in accordance with the laws of descent and distribution of the state, and refund of the overpayment directly to the survivor or survivors by the United States shall operate as a complete acquittal and discharge to it of liability from any suit, claim or demand of whatsoever nature by any creditor of the decedent or other person.

(b) In the event the person to whom soil conservation payments are due from the United States under the Soil Conservation and Domestic Allotment Act (16 U.S.C. § 590a et seq.) of the Congress of the United States dies before the payments are made, then the payments shall be made to the surviving spouse of that person for the use of the surviving spouse and minor children, and in the event there are minor children and no surviving spouse (the mother or father of the minor children), then and in that event the payments shall be made to the natural guardian of the minor children; and in the event there is no surviving spouse, or minor children, then the payments shall be made to those entitled under the laws of descent and distribution of the state, unless the deceased leaves a will, in which event they shall be made to those entitled under the will. All such payments shall be free from the claims of any and all creditors, except the United States.



§ 31-1-108 - Tenancies by the entirety unaffected.

Nothing in this chapter shall be construed as abolishing tenancies by the entirety.






Chapter 2 - Intestate Succession

§ 31-2-101 - Intestate estate.

(a) When any person dies intestate, after the payment of debts and charges against the estate, the deceased's property passes to the deceased's heirs as prescribed in the following sections of this chapter.

(b) Any part of the estate of a decedent not effectively disposed of by the deceased's will passes to the deceased's heirs in the same manner.



§ 31-2-102 - Dower and curtesy abolished.

Dower and curtesy, as formerly known, are abolished. This section shall neither abridge nor affect rights that have vested before April 1, 1977.



§ 31-2-103 - Vesting of estate -- Net estate.

The real property of an intestate decedent shall vest immediately upon death of the decedent in the heirs as provided in § 31-2-104. The real property of a testate decedent vests immediately upon death in the beneficiaries named in the will, unless the will contains a specific provision directing the real property to be administered as part of the estate subject to the control of the personal representative. Upon qualifying, the personal representative shall be vested with the personal property of the decedent for the purpose of first paying administration expenses, taxes, and funeral expenses and then for the payment of all other debts or obligations of the decedent as provided in § 30-2-317. If the decedent's personal property is insufficient for the discharge or payment of a decedent's obligations, the personal representative may utilize the decedent's real property in accordance with title 30, chapter 2, part 4. After payment of debts and charges against the estate, the personal representative shall distribute the personal property of an intestate decedent to the decedent's heirs as prescribed in § 31-2-104, and the property of a testate decedent to the distributees as prescribed in the decedent's will.



§ 31-2-104 - Share of surviving spouse and heirs.

(a) The intestate share of the surviving spouse is:

(1) If there is no surviving issue of the decedent, the entire intestate estate; or

(2) If there are surviving issue of the decedent, either one-third (1/3) or a child's share of the entire intestate estate, whichever is greater.

(b) The part of the intestate estate not passing to the surviving spouse under subsection (a) or the entire intestate estate if there is no surviving spouse, passes as follows:

(1) To the issue of the decedent; if they are all of the same degree of kinship to the decedent they take equally, but if of unequal degree, then those of more remote degree take by representation;

(2) If there is no surviving issue, to the decedent's parent or parents equally;

(3) If there is no surviving issue or parent, to the brothers and sisters and the issue of each deceased brother and sister by representation; if there is no surviving brother or sister, the issue of brothers and sisters take by representation; or

(4) If there is no surviving issue, parent, or issue of a parent, but the decedent is survived by one or more grandparents or issue of grandparents, half of the estate passes to the paternal grandparents if both survive, or to the surviving paternal grandparent or to the issue of the paternal grandparents if both are deceased, the issue taking equally if they are all of the same degree of kinship to the decedent, but if of unequal degree those of more remote degree take by representation; and the other half passes to the maternal relatives in the same manner; but if there is no surviving grandparent or issue of grandparent on either the paternal or maternal side, the entire estate passes to the relatives on the other side in the same manner as the half.



§ 31-2-105 - Parent-child relationship.

(a) If, for purposes of intestate succession, a relationship of parent and child must be established to determine succession by, through, or from a person:

(1) An adopted person is the child of an adopting parent and not of the natural parents except that adoption of a child by the spouse of a natural parent has no effect on the relationship between the child and that natural parent; and

(2) In cases not covered by subdivision (a)(1), a person born out of wedlock is a child of the mother. That person is also a child of the father, if:

(A) The natural parents participated in a marriage ceremony before or after the birth of the child, even though the attempted marriage is void; or

(B) The paternity is established by an adjudication before the death of the father or is established thereafter by clear and convincing proof, but the paternity established under this subdivision (a)(2)(B) is ineffective to qualify the father or the father's kindred to inherit from or through the child unless the father has openly treated the child as the father's, and has not refused to support the child.

(b) In no event shall a parent be permitted to inherit through intestate succession until all child support arrearages together with interest thereon at the legal rate of interest computed from the date each payment was due have been paid in full to the parent ordered to receive support or to the parent's estate if deceased.

(c) Nothing in this section shall be construed to prevent a child from inheriting from a parent through intestate succession.



§ 31-2-106 - Representation.

If representation is called for by this title, such representation shall be per stirpes.



§ 31-2-107 - Kindred of half blood.

Relatives of the half blood inherit the same share they would inherit if they were of the whole blood.



§ 31-2-108 - Afterborn heirs.

Relatives of the decedent conceived before the decedent's death but born thereafter inherit as if they had been born in the lifetime of the decedent.



§ 31-2-110 - Escheat.

If there is no taker under this chapter, the intestate estate shall escheat to the state under chapter 6 of this title.






Chapter 3 - Uniform Simultaneous Death Act

§ 31-3-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Simultaneous Death Act."



§ 31-3-102 - Disposition of property where there is no sufficient evidence of survivorship.

Where the title to property or the devolution thereof depends upon priority of death and there is no sufficient evidence that the persons have died otherwise than simultaneously, the property of each person shall be disposed of as if the person had survived, except as provided otherwise in this chapter.



§ 31-3-103 - Beneficiaries of another person's disposition of property.

Where two (2) or more beneficiaries are designated to take successively (by reason of survivorship) under another person's disposition of property and there is no sufficient evidence that these beneficiaries have died otherwise than simultaneously, the property thus disposed of shall be divided into as many equal portions as there are successive beneficiaries, and these portions shall be distributed respectively to those who would have taken in the event that each designated beneficiary had survived.



§ 31-3-104 - Joint tenants or tenants by the entirety.

Where there is no sufficient evidence that two (2) joint tenants or tenants by the entirety have died otherwise than simultaneously, the property so held shall be distributed one-half (1/2) as if one had survived and one-half (1/2) as if the other had survived. If there are more than two (2) joint tenants and all of them have so died, the property thus distributed shall be in the proportion that one bears to the whole number of joint tenants.



§ 31-3-105 - Disposition of insurance proceeds.

Where the insured and the beneficiary in a policy of life or accident insurance have died and there is no sufficient evidence that they have died otherwise than simultaneously, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.



§ 31-3-106 - Application of chapter.

This chapter shall not apply in the case of wills, living trusts, deeds, or contracts of insurance wherein provision has been made for the distribution of property different from the provisions of this chapter.



§ 31-3-107 - Construction of chapter.

This chapter shall be so construed and interpreted as to effectuate its general purpose to make uniform the law in those states which enact it.



§ 31-3-120 - Individual failing to survive decedent by one hundred twenty (120) hours.

(a) An individual who fails to survive the decedent by one hundred twenty (120) hours is deemed to have predeceased the decedent for purposes of the homestead allowance, year's support allowance, exempt property, elective share and intestate succession, and the decedent's heirs are determined accordingly.

(b) A devisee who fails to survive the testator by one hundred twenty (120) hours is deemed to have predeceased the testator, unless the will of the decedent contains language dealing explicitly with simultaneous deaths or deaths in a common disaster or requiring that the devisee survive by a stated period of time in order to take under the will.

(c) If it is not established by clear and convincing evidence that an individual who would otherwise be an heir or devisee survived the decedent by one hundred twenty (120) hours, it is deemed that such individual failed to survive for the required period. This section is not to be applied if its application would result in property of any nature escheating to the state.






Chapter 4 - Elective Share of Surviving Spouse

§ 31-4-101 - Right to elective share.

(a) (1) The surviving spouse of an intestate decedent who elects against taking an intestate share, or a surviving spouse who elects against a decedent's will, has a right of election, unless limited by subsection (c), to take an elective-share amount equal to the value of the decedent's net estate as defined in subsection (b), determined by the length of time the surviving spouse and the decedent were married to each other, in accordance with the following schedule: Click here to view image.

(2) For purposes of determining the total number of years to be applied to the computation provided in subdivision (a)(1), the number of years persons are married to the same person shall be combined. The years do not have to be consecutive, but may be separated by divorce. All years married shall be counted toward the total number of years for purposes of this section.

(b) The value of the net estate includes all of the decedent's real property, notwithstanding § 31-2-103, and personal property subject to disposition under the decedent's will or the laws of intestate succession, reduced by the following: secured debts to the extent that secured creditors are entitled to realize on the applicable collateral, funeral and administration expenses, and award of exempt property, homestead allowance and year's support allowance. The net estate does not include any assets over which the decedent held a power of appointment, whether exercised or not, unless the decedent exercises the power of appointment to direct the assets to be paid to the decedent's personal representative for administration as part of the decedent's probate estate.

(c) After the elective-share amount has been determined in accordance with subsections (a) and (b), the amount payable to the surviving spouse by the estate shall be reduced by the value of all assets includable in the decedent's gross estate that were transferred, or deemed transferred, to the surviving spouse or that were for the benefit of the surviving spouse, but excluding the homestead allowance, exempt property and year's support allowance. For purposes of this subsection (c), the decedent's gross estate shall be determined by the court in the same manner as for inheritance tax purposes pursuant to title 67, chapter 8, part 3, except that the value of any life estate or trust for the lifetime benefit of the surviving spouse shall be actuarially determined.

(d) The elective-share amount payable to the surviving spouse is exempt from the claims of unsecured creditors of the decedent's estate and, notwithstanding § 30-2-614(b) or (e), shall not be allocated to any United States or any state estate, inheritance or other death transfer tax if the elective share amount qualifies for and is used as a marital deduction in determining the decedent's death tax liability under any applicable estate, inheritance or other death transfer tax statute.



§ 31-4-102 - Proceeding for elective share -- Time limit.

(a) (1) The surviving spouse may elect to take the spouse's elective share in decedent's property by filing in the court and mailing or delivering to the personal representative, if any, a petition for the elective share within nine (9) months after the date of death.

(2) When the title of the surviving spouse to property devised or bequeathed by the will is involved in litigation pending so that an election to take the elective share cannot be advisedly made, the survivor shall have an additional year from the date of the probate of the will within which to elect; provided, that the court may upon a proper showing further extend the time to meet the exigency of litigation, not concluded, and, that application for allowance of additional time, in either case, be made to the court, for record of its action thereon.

(b) The court shall give notice of the time and place set for hearing to persons interested in the estate and to the distributees and recipients of portions of the decedent's estate whose interests will be adversely affected by the taking of the elective share.

(c) The surviving spouse may withdraw a demand for an elective share at any time before entry of a final determination by the court.

(d) After notice and hearing, the court shall determine the elective share and shall order its distribution and/or vesting to the surviving spouse or the spouse's personal representative. If it appears that a fund or property has been distributed by the personal representative, the court nevertheless shall fix the liability of any person who has any interest in the fund or property or who has possession of the fund or property, whether as trustee or otherwise. The proceeding may be maintained against fewer than all persons against whom relief could be sought, but no person is subject to contribution in any greater amount than the person would have been if relief had been secured against all persons subject to contribution.

(e) The order or judgment of the court may be enforced as necessary in suit for contribution or payment in other courts of this state or other jurisdictions.



§ 31-4-103 - Disclosure by personal representative.

To enable the surviving spouse to act as personal interest may require, the personal representative shall disclose, upon application, the state and condition of the spouse-testator's estate.



§ 31-4-104 - Mental incompetency or minority of surviving spouse.

When the surviving spouse has been adjudged mentally incompetent as described by title 34, chapters 1-3, or is under the age of eighteen (18) years, at the time the will is admitted to probate, upon a petition filed by a guardian, conservator or next friend of either, within one (1) year from probate, or within any extension period so granted, alleging that it would be to the interest of the survivor to take the survivor's elective share, the court having the proper jurisdiction is empowered to appoint a guardian ad litem and hear proof and to declare or not declare an election, and enter judgment accordingly, subject to appeal.



§ 31-4-105 - Death of surviving spouse.

In the event the surviving spouse dies before the time for electing the elective share expires, the personal representative of the decedent's surviving spouse may, in like manner and every respect, make the election on behalf of the deceased spouse. In like manner, the personal representative may withdraw a demand for an elective share at any time before entry of a final determination by the court.






Chapter 5 - Advancements

§ 31-5-101 - Equality in dividing estates.

(a) If an individual dies intestate as to all or a portion of the individual's estate, property the decedent gave during the decedent's lifetime to a child of the decedent is treated as an advancement against the child's intestate share only if:

(1) The decedent declared in a contemporaneous writing, or the child acknowledged in writing, that the gift is an advancement; or

(2) The decedent's contemporaneous writing or the child's written acknowledgment otherwise indicates that the gift is to be taken into account in computing the division and distribution of the decedent's intestate estate.

(b) For purposes of subsection (a), property advanced is valued as of the time the child came into possession or enjoyment of the property or as of the time of the decedent's death, whichever first occurs.

(c) If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the division and distribution of the decedent's intestate estate, unless the decedent's contemporaneous writing provides otherwise.

(d) The further provisions of this chapter concerning collation of property shall apply only if there has been an advancement as determined in accordance with subsection (a).



§ 31-5-102 - Collation of advancements generally.

All advancements, whether by settlement or otherwise, in the lifetime of deceased, or by testamentary provision, shall be collated and brought into contribution in the partition and distribution of the real and personal estate of the deceased; those in real estate, first in the partition of real estate, and those in personal estate in the distribution of the personal estate.



§ 31-5-103 - Collation of excess over share.

Should the value of the advancements in real estate exceed the child's share, the overplus shall be collated and brought into contribution in the distribution of the personal estate, and should the value of the advancements in personal estate exceed the share of the child in the personal estate, then the excess shall be brought into contribution in the partition of the real estate.



§ 31-5-104 - Collation of property settled on child under power or trust.

Where a power or trust is granted to a parent to bestow property conveyed or settled by the instrument creating the power or trust, in favor of any one or more of the children of the parent, any property given under the power or trust to a child shall be collated and brought into contribution by the child claiming a share in the distribution of the property of the parent.



§ 31-5-105 - Jurisdiction of distribution.

All courts having jurisdiction to partition real estate and order distribution among heirs and distributees, shall have full power to cause accounts to be taken and valuations of lands to be made, so as to enforce equality of partition and distribution.






Chapter 6 - Escheat of Decedents' Estates

§ 31-6-101 - Escheat generally.

(a) If a decedent, whether or not domiciled in this state, leaves no one to take the decedent's estate or any portion of the estate by the decedent's will and no one other than a government or governmental subdivision or agency to take the decedent's estate or a portion of the estate by intestate succession, under the laws of this state or any other jurisdiction, the estate escheats as of the time of the decedent's death in accordance with this chapter.

(b) Property passing to the state under this chapter, whether held by the state or its officers, is subject to the same liens, charges and trusts to which it would have been subject if it had passed by will or intestate succession.



§ 31-6-102 - Escheat of real property.

Real property located in this state escheats to this state in accordance with § 31-6-101.



§ 31-6-103 - Escheat of tangible personal property customarily kept in this state.

All tangible personal property owned by the decedent, wherever located at the decedent's death, that was customarily kept in this state prior to the decedent's death, escheats to this state in accordance with § 31-6-101.



§ 31-6-104 - Escheat of tangible personal property subject to administration in this state.

(a) Subject to subsection (b), all tangible personal property owned by a decedent that is subject to the control of a court of this state for the purposes of administration escheats to this state in accordance with § 31-6-101.

(b) Property that otherwise falls within subsection (a) does not escheat to this state but goes to another jurisdiction if the other jurisdiction claims the property and establishes that:

(1) The other jurisdiction is entitled to the property under its laws;

(2) The decedent customarily kept the property in that jurisdiction prior to the decedent's death; and

(3) This state has the right to escheat and take tangible personal property being administered as part of a decedent's estate in the other jurisdiction if the decedent customarily kept the property in this state prior to the decendent's death.



§ 31-6-105 - Escheat of intangible personal property of decedent domiciled in this state.

All intangible property owned by a decedent escheats to this state in accordance with § 31-6-101 if the decedent was domiciled in this state at the time of the decedent's death.



§ 31-6-106 - Escheat of intangible personal property subject to administration in this state.

(a) Subject to subsection (b), all intangible property owned by a decedent that is subject to the control of a court of this state for purposes of administration escheats to this state in accordance with § 31-6-101, whether or not the decedent was domiciled in this state at the decedent's death.

(b) The property described in subsection (a) does not escheat to this state but goes to another jurisdiction, if the other jurisdiction claims the property and establishes that:

(1) The other jurisdiction is entitled to the property under its laws;

(2) The decedent was domiciled in that jurisdiction at the decedent's death; and

(3) This state has the right to escheat and take intangible personal property being administered as part of a decedent's estate in that jurisdiction if the decedent was domiciled in this state at the decedent's death.



§ 31-6-107 - Reports concerning property that may be subject to escheat.

(a) All administrators, executors, trustees, guardians, or other fiduciaries having in their custody or control property that may be subject to escheat pursuant to this chapter shall promptly, after obtaining knowledge as to facts indicating the possibility of the escheat of any such property, file with the state treasurer a report on such forms as the state treasurer may prescribe, showing, with such other information as the treasurer may require, the nature, location and approximate value of the property, the basis for believing that it may be subject to escheat, and whether there are any other persons who have asserted or may assert claims to the property.

(b) The department of revenue shall review all inheritance or estate tax returns filed with it for the purpose of determining whether the estates include property that may be subject to escheat under this chapter and shall report any such property to the state treasurer.



§ 31-6-108 - Surrender and retention of property subject to escheat.

(a) Any person having custody of or control over property subject to escheat under this chapter may be fully released from any responsibility or liability with respect thereto by surrendering or delivering same to the state treasurer and formally disclaiming any interest therein.

(b) In the event property subject to escheat under this chapter is not surrendered or delivered to the treasurer as provided in subsection (a), the property shall be held until a final determination of the question of escheat by a court of competent jurisdiction as provided in this chapter, in which case the person having custody of or control over the property shall not be discharged from the person's duties as a fiduciary or personal representative until there has been a final determination of the question.



§ 31-6-109 - Suit involving escheat property -- Duties of state treasurer and attorney general and reporter.

(a) Following notice to the state treasurer that a suit involving escheat property has been commenced, the state treasurer shall notify the attorney general and reporter of the action and together they shall determine what action, if any, shall be taken by the attorney general and reporter in order to protect the state's interest.

(b) The state treasurer shall be kept informed by the party filing the initial notice of all pleadings filed with the court regardless of any action taken by the attorney general and reporter.

(c) The state treasurer, through the attorney general and reporter, may intervene in the lawsuit at any stage in the proceeding if necessary to protect the state's interest.



§ 31-6-111 - Intervention.

(a) Any person, except another state, who claims an interest in any property that is the subject of an escheat proceeding under this chapter may intervene by filing a petition in that proceeding, setting forth the basis of the person's claim, which petitions shall be disposed of by the court in determining whether the property has escheated pursuant to this chapter.

(b) If any other state claims an interest in any property that is the subject of an escheat proceeding under this chapter, the other state may file an intervening petition in the suit for the determination of its claim, if the other state provides for the determination of claims by this state under similar circumstances.



§ 31-6-112 - Determination of title.

In any escheat proceeding where the court determines that the property has not escheated to this state, the court shall determine what person or persons is or are entitled to the property or its proceeds.



§ 31-6-113 - Sale pending determination.

In any escheat proceeding where the court determines a sale of the property prior to the final determination of the case to be advisable in order to protect the true owner from loss and to realize the maximum proceeds following notice to the treasurer by the representative of the estate, the court may order such a sale on such terms and in such manner as it deems advisable. In case such a sale is ordered, the proceeds shall be disposed of as the original property would have been but for the sale.



§ 31-6-114 - Joinder of treasurer in case that may involve property subject to escheat.

(a) In any case in any court of this state involving the title to any property, including, but not limited to, proceedings involving the validity or construction of wills, where it appears that the property may be subject to escheat under this chapter, the state treasurer shall be made a party defendant therein, either in the original pleadings, on motion of any party, on petition of the treasurer, or by the court on its own motion. Process shall be served on the treasurer as otherwise provided by law, and after making such investigation as the treasurer deems appropriate, the treasurer shall, through the attorney general and reporter, file such pleadings and take such position as may be determined to best protect the interest of the state.

(b) In any such case, if the court decrees that the property has escheated to this state under this chapter, then no further proceeding shall be necessary to establish the state's right to the property and the property shall be disposed of by the treasurer as provided in § 61-6-116 for other property escheating to the state.



§ 31-6-115 - Proceedings in other states.

(a) In any case where it appears to the treasurer that property that is not subject to the jurisdiction of courts of this state has escheated to this state under this chapter and the other state provides a remedy to this state for the establishment of the rights of this state to such property, and it further appears to the treasurer that the value of the property justifies asserting the claim of this state, the treasurer shall request the attorney general and reporter and the attorney general and reporter shall take such action as deemed appropriate to assert the claim and protect the interest of this state.

(b) This state may pay all reasonable costs incurred by any other state in any action brought by the other state at the request of the attorney general and reporter of this state under this section. Any state bringing such an action may be entitled additionally to a reward of up to fifteen percent (15%) of the value, after deducting reasonable costs, of any property recovered for this state as a direct or indirect result of the action.



§ 31-6-116 - Disposition of escheated property.

All escheated property delivered to the state treasurer under this chapter shall be held and disposed of in the same manner and together with other interest bearing property reported to the state treasurer under title 66, chapter 29, part 1.



§ 31-6-119 - Claims for property of decedent.

Any person claiming to be entitled to the property of any decedent may file a claim thereto with the treasurer in accordance with title 66, chapter 29, part 1, governing the disposition of unclaimed property.



§ 31-6-120 - Rules and regulations.

The treasurer is authorized to make necessary rules and regulations to carry out this chapter.



§ 31-6-121 - Excepted property.

This chapter shall not apply to any property that has been presumed abandoned or has escheated under the laws of another state prior to January 1, 1980.



§ 31-6-122 - Right of appeal.

All parties to any suit instituted under this chapter shall have the right to appeal in the manner provided by the Tennessee Rules of Appellate Procedure.









Title 32 - Wills

Chapter 1 - Execution of Wills

Part 1 - Execution Generally

§ 32-1-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Person" includes either man or woman, single or married; and

(2) "Will" includes codicil.



§ 32-1-102 - Persons qualified to make a will.

Any person of sound mind eighteen (18) years of age or older may make a will.



§ 32-1-103 - Witnesses -- Who may act.

(a) Any person competent to be a witness generally in this state may act as attesting witness to a will.

(b) No will is invalidated because attested by an interested witness, but any interested witness shall, unless the will is also attested by two (2) disinterested witnesses, forfeit so much of the provisions therein made for the interested witness as in the aggregate exceeds in value, as of the date of the testator's death, what the interested witness would have received had the testator died intestate.

(c) No attesting witness is interested unless the will gives to the attesting witness some personal and beneficial interest.



§ 32-1-104 - Will other than holographic or nuncupative.

The execution of a will, other than a holographic or nuncupative will, must be by the signature of the testator and of at least two (2) witnesses as follows:

(1) The testator shall signify to the attesting witnesses that the instrument is the testator's will and either:

(A) The testator sign;

(B) Acknowledge the testator's signature already made; or

(C) At the testator's direction and in the testator's presence have someone else sign the testator's name; and

(D) In any of the above cases the act must be done in the presence of two (2) or more attesting witnesses.

(2) The attesting witnesses must sign:

(A) In the presence of the testator; and

(B) In the presence of each other.



§ 32-1-105 - Holographic will.

No witness to a holographic will is necessary, but the signature and all its material provisions must be in the handwriting of the testator and the testator's handwriting must be proved by two (2) witnesses.



§ 32-1-106 - Nuncupative will.

(a) A nuncupative will may be made only by a person in imminent peril of death, whether from illness or otherwise, and shall be valid only if the testator died as a result of the impending peril, and must be:

(1) Declared to be the testator's will by the testator before two (2) disinterested witnesses;

(2) Reduced to writing by or under the direction of one (1) of the witnesses within thirty (30) days after such declaration; and

(3) Submitted for probate within six (6) months after the death of the testator.

(b) The nuncupative will may dispose of personal property only and to an aggregate value not exceeding one thousand dollars ($1,000), except that in the case of persons in active military, air or naval service in time of war the aggregate amount may be ten thousand dollars ($10,000).

(c) A nuncupative will neither revokes nor changes an existing written will.



§ 32-1-107 - Foreign execution.

A will executed outside this state in a manner prescribed by §§ 32-1-101 -- 32-1-108, inclusive, or a written will executed outside this state in a manner prescribed by the law of the place of its execution or by the law of the testator's domicile at the time of its execution, shall have the same force and effect in this state as if executed in this state in compliance with those sections.



§ 32-1-108 - Application of §§ 32-1-101 -- 32-1-108.

Sections 32-1-101 -- 32-1-108, inclusive, shall not apply to wills executed in this state on or before February 15, 1941, or to wills offered for ancillary probate in this state that have been admitted to probate in the state or country of the testator's domicile.



§ 32-1-109 - Requisites of will executed on or before February 15, 1941.

No last will or testament executed on or before February 15, 1941, shall be good or sufficient to convey or give an estate in lands, unless written in the testator's lifetime, and signed by the testator, or by some other person in the testator's presence and by the testator's direction, and subscribed in the testator's presence by two (2) witnesses at least, neither of whom is interested in the devise of the lands.



§ 32-1-110 - Requisites of holographic will executed on or before February 15, 1941.

A paper writing, written on or before February 15, 1941, appearing to be the will of a deceased person, written by the deceased person, having the deceased person's name subscribed to it, or inserted in some part of it, and found, after the deceased person's death, among the deceased person's valuable papers, or lodged in the hands of another for safekeeping, shall be good and sufficient to give and convey lands, if the handwriting is generally known by the deceased person's acquaintances, and it is proved by at least three (3) credible witnesses that they verily believe the writing, and every part of it, to be in the deceased person's hand.



§ 32-1-111 - Married women's power to dispose of property by will.

(a) Married women, after February 15, 1941, may dispose of their property by will according to §§ 32-1-101 -- 32-1-108.

(b) Wills executed on or before February 15, 1941, by married women twenty-one (21) years of age or over, are valid to dispose of their realty or personalty, legal or equitable, in as complete manner as if executed by femes sole.



§ 32-1-112 - Deposit of will with probate court.

(a) With respect to a testator who is living, any will in writing, being enclosed in a sealed wrapper, and having endorsed thereon the name of the testator, the testator's place of residence and the testator's social security number or driver license number, if any, and the day when, and the person by whom, it is delivered, may be deposited by the person making the will, or by any person for the person making the will, with the court exercising probate jurisdiction in the county where the testator lives. With respect to a deceased testator, any will in writing may be deposited by any person with the court exercising probate jurisdiction in the county where the testator lived at the time of the testator's death. The preceding provisions shall apply only if the clerk of the probate court has a secure vault or safe for the safe keeping of the will. The probate court shall receive and safely and securely keep any such will, and give a certificate of the deposit thereof, and for this service shall charge a fee of five dollars ($5.00).

(b) The will shall, during the lifetime of the testator, be delivered only to the testator, or to some person authorized by the testator by an order in writing, duly proved by the oath of a subscribing witness. Any will that is deposited after the death of the testator shall be delivered only to a person named in the will as executor, to a next of kin of the testator, or to any other person so authorized by law or court order.

(c) After the death of the testator and upon submission of a death certificate or other satisfactory evidence of death as determined by the judge exercising probate jurisdiction, the will shall be opened by the court in open session and shall be made public.

(d) After the death of the testator, should jurisdiction of the will for probate belong to any other court, upon request of the executor named in the will or any other person interested in its provisions, the will shall be forwarded by certified or registered mail to the other court or delivered to the executor, or to some other trusted person interested in the provisions of the will, to be presented for probate in the other court.

(e) (1) The deposit of a written will as provided by this section shall not constitute a probate of the will nor, if deposited prior to a testator's death, preclude the testator from revoking it, amending it, withdrawing it, or depositing a substitute will, it being the intent and purpose of this section to provide only a place of depository for written wills, a procedure for depositing written wills, and a delivery of written wills for probate upon the death of the testator.

(2) If, after the death of the testator, a later will is discovered that supersedes a will deposited as provided in this section and the later will is duly admitted to probate, or if a will deposited as provided in this section is for any other reason invalidated, following the administration of the estate of the testator by or on whose behalf the will is deposited, and the settlement of the estate, upon order by the judge of the probate court wherein the will was deposited, the will shall be destroyed.



§ 32-1-113 - Mailing or delivery of will to personal representative or clerk of court.

(a) Any person or corporation who has possession of or discovers a written instrument purporting to be the last will and testament of a decedent shall mail or deliver that instrument to the personal representative named in the instrument as soon as the person or corporation has knowledge of the death, and a photographic copy of the instrument shall be mailed or delivered to the clerk of the court having probate jurisdiction in the county of the decedent's residence.

(b) (1) If the personal representative, or the personal representative's address, is not known, is deceased or is not eligible to serve;

(2) If the instrument does not name a personal representative;

(3) If the personal representative declines to serve; or

(4) If it appears that there is no estate that will require administration;

then the person having possession of the original instrument shall mail or deliver it to the clerk.

(c) The receipt by the personal representative or the clerk shall relieve the person of further responsibility as to possession of the instrument.

(d) The clerk of the court shall have no responsibility to perform any acts regarding the probate of the will and shall not accept any claims for filing against the estate unless and until the personal representative or other interested party files proper pleadings to initiate such an action.






Part 2 - Revocation

§ 32-1-201 - Actions effecting a revocation of will.

A will or any part thereof is revoked by:

(1) A subsequent will, other than a nuncupative will, that revokes the prior will or part expressly or by inconsistency;

(2) Document of revocation, executed with all the formalities of an attested will or a holographic will, but not a nuncupative will, that revokes the prior will or part expressly;

(3) Being burned, torn, cancelled, obliterated or destroyed, with the intent and for the purpose of revoking it, by the testator or by another person in the testator's presence and by the testator's direction; or

(4) Both the subsequent marriage and the birth of a child of the testator, but divorce or annulment of the subsequent marriage does not revive a prior will.



§ 32-1-202 - Revocation by divorce or annulment.

(a) If after executing a will the testator is divorced or the testator's marriage annulled, the divorce or annulment revokes any disposition or appointment of property made by the will to the former spouse, any provision conferring a general or special power of appointment on the former spouse, and any nomination of the former spouse as executor, trustee, conservator or guardian, unless the will expressly provides otherwise.

(b) Property prevented from passing to a former spouse because of revocation by divorce or annulment passes as if the former spouse failed to survive the decedent but § 32-3-105 shall not apply. Other provisions conferring some power or office on the former spouse are interpreted as if the spouse failed to survive the decedent.

(c) If provisions are revoked solely by this section, they are revived by the testator's remarriage to the former spouse.

(d) For purposes of this section, divorce or annulment means any divorce or annulment that would exclude the spouse as a surviving spouse within the meaning of § 31-1-102(b). A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.

(e) No change of circumstances other than as described in this and § 32-1-201 revokes a will.









Chapter 2 - Probate of Wills

§ 32-2-101 - Place of proving and recording will and granting letters testamentary.

Wills shall be proved and recorded and letters testamentary granted in the probate court of the county where the testator had the testator's usual residence at the time of the testator's death, or, in case the testator had fixed places of residence in more than one county, in either or any of those counties.



§ 32-2-102 - Original will -- Where kept.

Every original will shall remain in the clerk's office of the county where it is proved or exhibited, among the records of that office, except when it is before another court awaiting the determination of any controversy, and any person may have access to it, as to other records.



§ 32-2-103 - Withdrawal of will for proof out of state.

Whenever any will has been proved and recorded for six (6) months in any county of this state, as required by §§ 32-2-101 -- 32-2-104, and the will is required to be proved out of this state, the judge of probate may, on the application of the executor, so stating, duly sworn to and filed, allow the executor to withdraw the will, upon leaving a photostatic and certified copy and complying with such other terms as may be prescribed.



§ 32-2-104 - Proof of will generally.

(a) Written wills with witnesses, when not contested, shall be proved by at least one of the subscribing witnesses, if living. Every last will and testament, written or nuncupative, when contested, shall be proved by all the living witnesses, if to be found, and by such other persons as may be produced to support it.

(b) Upon petition of any interested party, the court, in its discretion, may permit the proof of any subscribing witness who is outside of the state or county or who is unable to testify in person, to be taken by interrogatories or deposition in the same manner as provided in chancery cases. For the purpose of taking interrogatories or depositions a photostatic copy of the original will may be furnished to the witness, or in the discretion of the court, the original will may be withdrawn and used in the manner prescribed by § 32-2-103.



§ 32-2-105 - Proof of will of person serving in armed forces.

(a) Any last will of any person in the military or naval service of the United States, made outside this state, or at sea while in military or naval service, may be admitted to probate by the probate court of the county where the testator was domiciled, upon the certificate of the colonel, lieutenant colonel, major, or commanding officer of the regiment, or captain or commandant of the vessel, setting forth that the testator acknowledged, or that the subscribing witnesses proved, the will before that officer; but the heirs or next of kin of the testator may, in like manner and time prescribed for other contests, contest the validity of the will, in which case the authentication shall be prima facie evidence.

(b) (1) The will of any person serving in the armed forces of the United States or any auxiliary thereto and executed while serving therein, may be admitted to probate upon proof satisfactory to the tribunal having jurisdiction over the probate of the genuineness of the signature of the maker of the will, where it first be shown that proof of due execution of the will may not be had of the subscribing witnesses to the will, if any, due to the inability to locate them, their death or the unavailability of their testimony for any reason adjudged sufficient by the tribunal having jurisdiction over the probate.

(2) However, no such will shall be admitted to probate where the will is offered for probate more than ten (10) years from the date of a declaration by the president of the United States or a resolution of congress declaring the end of hostilities during which the will was executed and in which the testator was a member of the armed forces, and nothing provided in this subsection (b) with reference to such wills shall void modes of probating wills made by members of the armed forces, but this subsection (b) shall, as to the wills of members of the armed forces made as provided in this section, afford an additional method of probate.



§ 32-2-106 - Proof of nuncupative will.

(a) No nuncupative will shall be proved until fourteen (14) days after the death of the testator, nor until process has issued to call in the surviving spouse or next of kin, or both, if conveniently to be found, to contest it.

(b) If the surviving spouse and next of kin, or any of them, are not so found or are out of the state, notice shall be given by publication, once a week for four (4) successive weeks, in some newspaper published in the county, or, if none is published in the county, in the one (1) published nearest the courthouse of the county, and this notice shall be a prerequisite to the establishment of the will; also, if residence be known, by mailing a copy of the notice to them at that address by registered mail.



§ 32-2-107 - Effect of probate.

The probate of wills in the probate courts shall be sufficient evidence of the devise of real estates.



§ 32-2-108 - Copies of wills as evidence.

Attested or certified copies of wills, or the records thereof, by the proper officer, may be given in evidence in the same manner as the originals.



§ 32-2-109 - Original -- When to be produced.

(a) When any fraud is suggested to have been committed in the drawing or obtaining of any last will, or any irregularity in the executing or attestation of the will, the party making the suggestion may insist upon the original will being produced to the court, if the original is to be found.

(b) The court, wherever any suit is pending, and in which such a domestic will may be introduced as testimony, may compel all and every person or persons, whether in office or otherwise, to produce the will.



§ 32-2-110 - Affidavit of witnesses to prove will.

Any or all of the attesting witnesses to any will may, at the request of the testator or, after the testator's death, at the request of the executor or any person interested under the will, make and sign an affidavit before any officer authorized to administer oaths in or out of this state, stating the facts to which they would be required to testify in court to prove the will, which affidavit shall be written on the will or, if that is impracticable, on some paper attached to the will, and the sworn statement of any such witness so taken shall be accepted by the court of probate when the will is not contested as if it had been taken before the court.



§ 32-2-111 - Admission to probate for establishing a muniment of title to real estate and personal property.

Regardless of the date of the person's death and any limitation on the time for admitting a will for probate, any will when duly proven, whether of a resident or nonresident decedent, may be admitted to probate for the limited purpose of establishing a muniment of title to real estate and personal property, without the necessity of granting letters testamentary or otherwise proceeding with administration.






Chapter 3 - Construction, Operation and Effect

§ 32-3-101 - Operation of will.

A will shall be construed, in reference to the real and personal estate comprised in it, to speak and take effect as if it had been executed immediately before the death of the testator, and shall convey all the real estate belonging to the testator, or in which the testator had any interest at the testator's decease, unless a contrary intention appear by its words in context.



§ 32-3-102 - Devise of land.

Every devise shall convey the entire estate of the testator in the lands, unless the contrary intent plainly appear from the words and context of the will.



§ 32-3-103 - Pretermitted child.

(a) A child born after the making of a will, either before or after the death of the testator, inclusive of a mother-testator, not provided for nor disinherited, but only pretermitted, in the will, and not provided for by settlement made by the testator in the testator's lifetime, shall succeed to the same portion of the testator's estate as if the testator had died intestate.

(b) Toward raising the portion of such child, the devisees and legatees and other heirs shall contribute out of the parts devised, or bequeathed to, or settled upon them by the testator, in the proportion borne by their respective devises, legacies, or settlements to the whole estate of the testator.



§ 32-3-104 - Death of class member before time of enjoyment.

Where a bequest, devise, conveyance, transfer or gift is made to a class of persons subject to fluctuation by increase or diminution of its number in consequence of future births or deaths, and the time of payment, distribution, vestiture or enjoyment is fixed at a subsequent period or on the happening of a future event, and any member of the class dies before the arrival of that period or the happening of that event, and has issue surviving when the period arrives or the event happens, that issue shall take the share of the property that the member so dying would take if living, unless a clear intention to the contrary is manifested by the will, deed or other instrument.



§ 32-3-105 - Death of devisee or legatee before death of testator.

(a) Whenever the devisee or legatee or any member of a class to which an immediate devise or bequest is made, dies before the testator, or is dead at the making of the will, leaving issue that survives the testator, the issue shall take the estate or interest devised or bequeathed that the devisee or legatee or the member of the class, as the case may be, would have taken, had that person survived the testator, unless a different disposition thereof is made or required by the will.

(b) Subsection (a) shall apply also to a revocable (living) trust that became irrevocable upon the death of its settlor or grantor. The surviving issue of a beneficiary who predeceased a settlor or grantor shall take the trust interest the beneficiary would have received had the beneficiary survived the settlor or grantor, unless the trust agreement provides otherwise.



§ 32-3-106 - Testamentary additions to trusts.

(a) (1) A devise or bequest, the validity of which is determinable by the law of this state, may be made by a will to the trustee or trustees of a trust established or to be established by the testator or by the testator and some other person or persons or by some other person or persons (including a funded or unfunded life insurance trust, although the trustor has reserved any or all rights of ownership of the insurance contracts) if the trust is identified in the testator's will and its terms are set forth in a written instrument (other than a will) executed before or concurrently with the execution of the testator's will or in the valid last will of a person who has predeceased the testator (regardless of the existence, size or character of the corpus of the trust).

(2) The devise or bequest shall not be invalid because the trust is amendable or revocable, or both, or because the trust was amended after the execution of the will or after the death of the testator.

(3) Unless the testator's will provides otherwise, the property so devised or bequeathed:

(A) Shall not be deemed to be held under a testamentary trust of the testator but shall become a part of the trust to which it is given; and

(B) Shall be administered and disposed of in accordance with the instrument or will setting forth the terms of the trust, including any amendments thereto made before the death of the testator (regardless of whether made before or after the execution of the testator's will) and, if the testator's will so provides, including any amendments to the trust made after the death of the testator.

(4) A revocation or termination of the trust before the death of the testator shall cause the devise or bequest to lapse.

(b) This section shall have no effect upon any devise or bequest made by a will executed prior to March 17, 1961.

(c) This section shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(d) This section shall be known and may be cited as the "Uniform Testamentary Additions to Trusts Act."



§ 32-3-107 - Contracts to make or revoke wills.

(a) A contract to make a will or devise, or not to revoke a will or devise, or to die intestate can be established only by:

(1) Provisions of a will stating material provisions of the contract;

(2) An express reference in a will to a contract and extrinsic evidence proving the terms of the contract; or

(3) A writing signed by the decedent evidencing the contract.

(b) The execution of a joint will or mutual wills does not create a presumption of a contract to make a will, or to refrain from revoking a will.



§ 32-3-108 - Marital deduction.

(a) (1) IF,

(A) A decedent dies after December 31, 1981;

(B) Leaving a will executed, or a trust created, before September 12, 1981, that contains a formula expressly providing that the spouse is to receive the maximum amount of property qualifying for the marital deduction allowable by federal law;

(C) The formula referred to in subdivision (a)(1)(B) was not amended to refer specifically to an unlimited marital deduction under federal law at any time after September 12, 1981, and before the death of the decedent;

(D) The will or trust also contains a bequest to, or in trust for the benefit of, the decedent's spouse that qualifies as qualified terminable interest property pursuant to § 2056(b)(7) of the Internal Revenue Code (26 U.S.C. § 2056(b)(7)); (2) THEN, the formula referred to in subdivision (a)(1)(B) shall be construed to refer to the unlimited marital deduction allowable by federal law as amended by subsection (a) of § 403 of the Economic Recovery Tax Act of 1981; provided, that the formula shall not be effective as to, or be deemed to, convey and transfer to the decedent's spouse, a sum in excess of the greater of:

(A) Two hundred fifty thousand dollars ($250,000); or

(B) Fifty percent (50%) of the value of the adjusted gross estate of the decedent as defined in § 2056(c)(2) of the Internal Revenue Code (26 U.S.C. § 2056(c)(2) prior to its amendment by the Economic Recovery Tax Act of 1981;

so that such qualified terminable interest property, as well as the property passing to the spouse pursuant to the formula clause, will qualify for the unlimited marital deduction under § 2056 of the Internal Revenue Code (26 U.S.C. § 2056(b)(7)), but the amount of property passing to the spouse under the formula clause shall not be increased or decreased from what would have passed thereunder prior to the enactment of the Economic Recovery Tax Act of 1981;

(3) Notwithstanding subdivision (a)(1)(D), the formula referred to in subdivision (a)(1)(B) will be effective as to or deemed to convey and transfer to the decedent's spouse an unlimited sum, if the court having jurisdiction over decedent's probate estate determines in a proceeding in which all beneficiaries of the estate are represented, that based on all the facts and circumstances the decedent intended or would have intended that the formula should be applied so as to take advantage of the unlimited marital deduction allowed by federal law as amended by subsection (a) of § 403 of the Economic Recovery Tax Act of 1981. This subdivision (a)(3) shall apply only for decedents whose deaths occur after September 12, 1981, and prior to October 1, 1983, and, therefore, shall in no way affect the computation of the amount deductible for Tennessee inheritance tax purposes pursuant to § 67-8-315(a)(6).

(b) This section shall in no way affect the computation of the amount deductible for Tennessee inheritance tax purposes pursuant to § 67-8-315(a)(6) prior to October 1, 1983.



§ 32-3-109 - Trials for construction or interpretation of wills -- Jurisdiction of courts.

Any court of record having probate jurisdiction has concurrent jurisdiction with chancery courts for the construction or interpretation of wills, or parts thereof, and for establishing lost, spoliated or suppressed wills.



§ 32-3-110 - Power of appointment.

This section applies only to powers of appointment exercisable by will.

(1) Capacity of holder of power. A power of appointment by will that is not subject to an express condition that it may be exercised only by a holder of a greater age may be exercised by a holder who has attained the age of eighteen (18) years.

(2) Manner of exercise of power. Unless a contrary intent is evidenced by the terms of the instrument creating or limiting a power of appointment, a donee of a power of appointment exercisable by will may:

(A) Make appointments of present or future interests or both;

(B) Make appointments with conditions and limitations;

(C) Make appointments with restraints on alienation upon the appointed interests;

(D) Make appointments of interests to a trustee for the benefit of one (1) or more objects of the power;

(E) Make appointments that create in the object of the power additional powers of appointment to permissible objects of the power of appointment pursuant to which the powers are created; and

(F) If the donee could appoint outright to the object of a power, make appointments that create in the object of the power additional powers of appointment that may be exercisable in favor of such persons or entities as the person creating the power may direct, even though the objects of the additional powers of appointment may not have been permissible objects of the original power of appointment pursuant to which the additional powers are created; provided, however, that the donee may not create a power that would violate any applicable rule against perpetuities.

(3) Disposition of trust property subject to power. In disposing of trust property subject to a power of appointment exercisable by will, a trustee acting in good faith shall have no liability to any appointee or take in default of appointment for relying upon a will believed to be the will of the donee of the power of appointment, for assuming that there is no will in the absence of actual knowledge thereof within three (3) months after the death of the donee, or for requiring that any will purporting to exercise a power of appointment be admitted to probate. The trustee's action in accordance with the preceding sentence shall not affect the rights of any appointee or taker in default of appointment to recover the distributed property from any person to whom the trustee has made distribution.

(4) Applicability. This section shall be construed as being declarative of existing law and shall apply to all instruments granting general and special powers of appointment and all wills exercising those powers, whether existing or exercised before, on, or after May 8, 2002, except that no trustee shall be liable to any person in whose favor a power of appointment may have been exercised for any distribution of property made to persons entitled to take in default of the effective exercise of the power of appointment to the extent that the distribution has been completed prior to May 8, 2002.



§ 32-3-111 - Specifically devised or bequeathed property.

(a) A specific legatee or devisee has a right to the specifically gifted or devised property in the testator's estate at death or if the property has been disposed of and a contrary intention is not manifest during the testator's lifetime:

(1) Any balance of the purchase price, together with any security interest, owing from a purchaser to the testator at death by reason of sale of the property;

(2) Any amount of a condemnation award for the taking of the property unpaid at death;

(3) Any proceeds unpaid at death on fire or casualty insurance on, or other recovery for injury to, the property; and

(4) Property owned by the testator at death and acquired as a result of foreclosure, or obtained in lieu of foreclosure, of the security interest for a specifically devised obligation.

(b) If specifically devised or bequeathed property is sold or mortgaged by a conservator or by an agent acting within the authority of a durable power of attorney for an incapacitated principal, or if a condemnation award, insurance proceeds, or recovery for injury to the property are paid to a conservator or to an agent acting with the authority of a durable power of attorney for an incapacitated principal, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the amount of the unpaid loan, the condemnation award, the insurance proceeds, or the recovery.

(c) The right of a specific legatee or devisee under subsection (b) is reduced by any right the legatee or devisee has under subsection (a).

(d) For the purposes of the references in subsection (b) to a conservator, subsection (b) does not apply if after the sale, mortgage, condemnation, casualty, or recovery, it was adjudicated that the testator's incapacity ceased and the testator survived the adjudication by one (1) year.

(e) For the purposes of the references in subsection (b) to an agent acting within the authority of a durable power of attorney for an incapacitated principal:

(1) "Incapacitated principal" means a principal who is an incapacitated person;

(2) No adjudication of the principal's incapacity need occur before death; and

(3) The acts of an agent within the authority of a durable power of attorney are presumed to be for an incapacitated principal, the presumption rebuttable by clear and convincing evidence of capacity.



§ 32-3-112 - Disposition of residue.

If the residue of the decedent's testamentary estate or the residue of a revocable trust created by the decedent that becomes irrevocable at the settlor's death is devised to two (2) or more persons, the share of a residuary devisee that fails for any reason passes to the other residuary devisee, or to the other residuary devisees, in proportion to the interest of each in the remaining part of the residue, unless the decedent's will or trust agreement or § 32-3-105 provides for a different disposition.



§ 32-3-113 - Application of federal estate tax or generation-skipping transfer tax law for certain decedents.

(a) (1) A will or trust of a decedent, who dies after December 31, 2009, but before January 1, 2011, that contains a formula referring to the "unified credit," "estate tax exemption," "applicable exemption amount," "applicable credit amount," "applicable exclusion amount," "generation-skipping transfer tax exemption," "GST exemption," "marital deduction," "maximum marital deduction," or "unlimited marital deduction," or that measures a share of an estate or trust based on the amount that can pass free of federal estate taxes or the amount that can pass free of federal generation-skipping transfer taxes, or that is otherwise based on a similar provision of federal estate tax or generation-skipping transfer tax law, shall be deemed to refer to the federal estate and generation-skipping transfer tax laws as they applied with respect to estates of decedents dying on December 31, 2009.

(2) Subdivision (a)(1) shall not apply with respect to:

(A) A will or trust that is executed or amended after December 31, 2009, or manifests an intent that a contrary rule shall apply if the decedent dies on a date on which there is no then-applicable federal estate or generation-skipping transfer tax;

(B) A will, if the personal representative files with the clerk of the court in which the will is being administered, within nine (9) months of the decedent's death, a written election to opt out of the application of the general rule of construction set forth in this subsection (a), together with the written consent to such election of each beneficiary who would have received a different amount of property under the will absent this election; or

(C) A trust, if the personal representative, within nine (9) months of the decedent's death, elects to opt out of the application of the general rule of construction set forth in this subsection (a) by delivery of written notice to the qualified beneficiaries of the trust; provided, that the personal representative first obtains written consent to such election from each qualified beneficiary of the trust who would have received a different amount of property under the trust absent such election.

(3) If a beneficiary from whom the personal representative of a will is required to obtain approval pursuant to subdivision (a)(2)(B) or (a)(2)(C) is a trust, then the approval shall be obtained from each qualified beneficiary of such trust.

(4) For the purpose of this subsection (a), the term "qualified beneficiary" shall have the same meaning as defined in § 35-15-103.

(5) For the purpose of obtaining a beneficiary's or qualified beneficiary's consent, §§ 35-15-301 -- 35-15-305 shall apply.

(6) If there is no personal representative, then the trustee of the trust may make the election for the trust in the manner permitted for a personal representative under this subsection (a).

(7) An election by the personal representative or trustee under this subsection (a) shall relate back to the date of the decedent's death for all purposes, including the application of title 67, chapter 8.

(8) The reference to January 1, 2011, in this subsection (a) shall, if the federal estate and generation-skipping transfer tax becomes effective before that date, refer instead to the first date on which such tax shall become legally effective.

(b) The personal representative, or any affected beneficiary under the will or other instrument, may bring a proceeding to determine whether the decedent intended that the references under subsection (a) be construed with respect to the law as it existed after December 31, 2009. Such a proceeding must be commenced within twelve (12) months following the death of the testator or grantor, and not thereafter.



§ 32-3-114 - Modification of will to achieve testator's objectives.

To achieve the testator's tax objectives, the court may modify the terms of a will in a manner that is not contrary to the testator's probable intention. The court may provide that the modification has retroactive effect.






Chapter 4 - Contest

§ 32-4-101 - Certificate that will is contested -- Contestant's bond.

(a) If the validity of any last will or testament, written or nuncupative, is contested, then the court having probate jurisdiction over that last will or testament must enter an order sustaining or denying the contestant's right to contest the will. If the right to contest the will is sustained, then the court must:

(1) Require the contestant to enter into bond, with surety, in the penal sum of five hundred dollars ($500), payable to the executor mentioned in the will, conditioned for the faithful prosecution of the suit, and in case of failure in the suit, to pay all costs that may accrue on the suit; and

(2) Cause a certificate of the contest and the original will to be filed with the appropriate court for trial.

(b) As used in this section, the term "the appropriate court for trial" means the court elected by the contestant, in the notice of contest, to conduct a trial upon the validity of the will.



§ 32-4-102 - Bond of legatee or devisee.

(a) If the legatees or devisees, or any of them, are adults, and have notice that the probate of the will is contested, the court shall require them to enter into bond, with surety, in the penal sum of five hundred dollars ($500), conditioned for the faithful prosecution of the suit, and, in case of failure in the suit, to pay all costs that may accrue on the suit, but an adult legatee or devisee who makes known in writing, to be entered of record, to the court that the adult legatee or devisee claims nothing under the will, and is willing that it be set aside, shall not be required to enter into bond.

(b) If all the legatees or devisees are adults, and refuse or fail to enter into a bond, the will shall not be admitted to probate, but shall be held for naught, and the property of the supposed testator shall be distributed as the property of an intestate.



§ 32-4-103 - Contest in forma pauperis.

Persons may be permitted to have an issue made upon any will, either as plaintiffs or defendants, in the form prescribed for paupers.



§ 32-4-104 - Issues -- When and how made up -- When triable.

After the filing of the certificate of the contest and the original will, in the office of the clerk of the appropriate court for trial, pursuant to § 32-4-101(2), an issue or issues shall be made up, under the direction of the court, to try the validity of the will.



§ 32-4-105 - Proof of will.

Upon the trial of the issue in case of a written will with witnesses, it shall be proved by all the living witnesses, if to be found, and by such other persons as may be produced to support it.



§ 32-4-106 - Original will lost.

If the original will is lost or mislaid so that it cannot be produced on the trial of the issue, but the paper has been copied into the pleadings, or spread upon the minutes of the court, the court may proceed with the trial of the issue in the same manner as if the original were in existence and before it.



§ 32-4-107 - Trial by jury -- Certification to probate court.

(a) The issue may be tried by a jury, and their verdict, and the judgment of the court upon the validity of the will shall be certified to the court having probate jurisdiction over the will to be recorded together with the original will, if established.

(b) If the issue was tried upon a copy of the original will, the copy shall be sent to the court to be recorded, and the certificate, copy, verdict, and judgment shall have the same effect as if the original paper writing were in existence and so certified to the court having probate jurisdiction over the will.



§ 32-4-108 - Statute of limitations.

All actions or proceedings to set aside the probate of any will, or petitions to certify a will for an issue of devisavit vel non, must be brought within two (2) years from entry of the order admitting the will to probate, or be forever barred, saving, however, to persons under the age of eighteen (18) years or adjudicated incompetent, at the time the cause of action accrues, the rights conferred by § 28-1-106.



§ 32-4-109 - Trials upon validity of wills -- Jurisdiction of courts.

Any court of record that has probate jurisdiction, whether a chancery court or other court of record established by private or public act, has concurrent jurisdiction with the circuit court to conduct a trial upon the validity of a will, in the manner and to the extent prescribed in this chapter. Notwithstanding law to the contrary, prior to certification of the fact of the contest pursuant to § 32-4-101(a)(2), the contestant shall elect, in the notice of contest, either the circuit court or the chancery court, or other court of record having such concurrent jurisdiction, to conduct a trial upon the validity of the will.






Chapter 5 - Administration Upon Foreign Wills

§ 32-5-101 - Recording will.

A will, duly proved, allowed and admitted to probate outside of this state, may be allowed and recorded in the proper court of any county in this state, in which the testator has left any estate.



§ 32-5-102 - Executors of other states qualifying -- Bond.

When there are goods and chattels in this state to be administered under a will of another state, district or territory, the executors, or some one of them, may qualify as executors, and they shall give bond, with surety, as required in cases where the will was made within the limits of this state, and they shall be subject to be proceeded against as in other cases.



§ 32-5-103 - Petition for probate -- Hearing -- Notice.

When a copy of a will of another state, district, or territory and the probate of the will, duly authenticated, is presented by the executor or by any other person interested in the will, with a petition for probate of the will, the will must be filed and probate may be had either in common or in solemn form, and if the latter, then a time must be appointed for a hearing and notice must be given as is required by law on a petition for the original probate of a domestic will in solemn form; provided, however, that a contest of a will of another state, district, or territory upon the issue devisavit vel non shall be allowed as to a devise of realty lying in this state, but as to devises of personalty, the foreign probate of such will shall be conclusive.



§ 32-5-104 - Admitting will to probate.

If upon the hearing, it appears to the satisfaction of the court that the will has been duly proved, allowed and admitted to probate outside of the state, and that it was executed according to the law of the place in which the will was made, or in which the testator was at the time domiciled, or in conformity with the laws of this state, it must be admitted to probate, which probate shall have the same force and effect as the original probate of a domestic will.



§ 32-5-105 - Unprobated will from state or country not requiring probate.

(a) When a duly authenticated copy of a will from any state or country, where probate is not required by the laws of that state or country, with a duly authenticated certificate of the legal custodian of the original will that the copy is a true copy, and that the will has become operative by the laws of that state or country, and when a copy of a notarial will in possession of a notary in a foreign state or country entitled to the custody of the will, the laws of which state or country require that the will remain in the custody of the notary, duly authenticated by the notary, is presented by the executor or other persons interested to the proper court in this state, that court shall appoint a time and place of hearing and notice of the hearing shall be given as in case of an original will presented for probate.

(b) If it appears to the court that the instrument ought to be allowed in this state, as the last will and testament of the deceased, the copy shall be filed and recorded, and the will shall have the same effect as if originally proved and allowed in the court.



§ 32-5-106 - Contest.

Any person interested to contest the validity of a will of another country, state, district, or territory as to realty may do so in the same manner and time limit as though it had been originally presented for probate in that court.



§ 32-5-107 - Authentication.

Any copy of a will from another state, District of Columbia or territory shall be authenticated in the manner prescribed by 28 U.S.C. §§ 1738 and 1739.



§ 32-5-108 - Copy of will as evidence.

A copy of a will from another state, District of Columbia or territory, as recorded, certified by the clerk of the court in this state where copy is recorded, shall be evidence.



§ 32-5-109 - Registration of will as muniment of title.

A copy of a will, foreign or domestic, certified by the clerk, may be registered in the county where the land lies as a muniment of title, and a copy from the books of the register, duly certified by the register, shall be evidence.



§ 32-5-110 - Foreign unprobated wills.

(a) Where a foreign will has not been probated in another jurisdiction, any person interested may apply for its probate before the probate court of the county in this state in which the real estate or any part of the real estate is located.

(b) To that end the interested person shall present a petition to the probate court, setting forth the death of the foreign testator, the decedent's ownership of lands in the county, and the fact of the decedent's testacy, whereupon the court shall authorize the taking of such proof as may be necessary to prove the will in accordance with the laws of this state.

(c) (1) Depositions may be taken either upon interrogatories filed in the court for ten (10) days, or by oral examination at a time and place designated by the court.

(2) No notice shall be required of the taking of the depositions, save any resulting from the making of the order for the depositions by the court.

(3) When the depositions are taken by oral examination, the time that elapses between the making of the order for the depositions and the taking of the depositions shall not be less than the time prescribed for notice for taking depositions under the general laws.

(d) Should it not be possible to exhibit to the depositions and produce before the probate court the original will, a copy of the will may be so used, the necessary witnesses proving that it is a true copy of the original.

(e) On being admitted to probate, the probate shall have the same force and effect as to real estate as the probate in this state of wills of residents of this state have as to lands devised by them, but nothing in this section is to prevent the proving of foreign wills as at common law and without probate.

(f) The will shall, as to real estate, be to the same extent and in the same manner as domestic wills subject to contest in the state, and certified copies of the record in the probate court shall be available as evidence as are copies of domestic wills and probate of domestic wills; provided, however, that nothing in this section shall apply to wills dated more than fifty-five (55) years prior to the enactment of this Code.






Chapter 11 - Living Wills

§ 32-11-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Right to Natural Death Act."



§ 32-11-102 - Legislative intent.

(a) The general assembly declares it to be the law of the state that every person has the fundamental and inherent right to die naturally with as much dignity as circumstances permit and to accept, refuse, withdraw from, or otherwise control decisions relating to the rendering of the person's own medical care, specifically including palliative care and the use of extraordinary procedures and treatment. The general assembly further declares that it is in the public interest to facilitate recovery of organs and/or tissues for transplantation and to provide mechanisms for individuals to express their desire to donate their organs and/or tissues.

(b) The general assembly does further empower the exercise of this right by written declaration, called a "living will," as provided in this chapter.



§ 32-11-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Competent person" means an individual who is able to understand and appreciate the nature and consequences of a decision to accept or refuse treatment;

(2) "Declarant" means an individual who declares a living will under this chapter;

(3) "Health care provider," "health care facility" or "health facility" means a person, facility or institution licensed or authorized to provide health or medical care;

(4) "Living will" means a written declaration, pursuant to this chapter, stating declarant's desires for medical care or noncare, including palliative care, and other related matters such as organ donation and body disposal;

(5) "Medical care" includes any procedure or treatment rendered by a physician or health care provider designed to diagnose, assess or treat a disease, illness or injury. These include, but are not limited to: surgery; drugs; transfusions; mechanical ventilation; dialysis; cardiopulmonary resuscitation; artificial or forced feeding of nourishment, hydration or other basic nutrients, regardless of the method used; radiation therapy; or any other medical act designed for diagnosis, assessment or treatment or to sustain, restore or supplant vital body function. This part shall not be interpreted to allow the withholding or withdrawal of simple nourishment or fluids so as to condone death by starvation or dehydration unless the instrument that creates a living will or durable power of attorney for health care includes the following or substantially the following: "I authorize the withholding or withdrawal of artificially provided food, water or other nourishment or fluids";

(6) "Organ donation" means a procedure to recover vascular organs following a declaration of death pursuant to § 68-3-501(b)(2), but prior to removal from artificial support systems;

(7) "Palliative care" includes any measure taken by a physician or health care provider designed primarily to maintain the patient's comfort. These also include, but are not limited to, sedatives and pain-killing drugs, nonartificial oral feeding, suction, hydration and hygienic care;

(8) "Physician" means any person licensed or permitted to practice medical care under title 63, chapters 6 and 9;

(9) "Terminal condition" means any disease, illness, injury or condition, including, but not limited to, a coma or persistent vegetative state, sustained by any human being, from which there is no reasonable medical expectation of recovery and that, as a medical probability, will result in the death of the human being, regardless of the use or discontinuance of medical treatment implemented for the purpose of sustaining life, or the life processes; and

(10) "Tissue donation" means a procedure to recover tissue following a declaration of death pursuant to § 68-3-501(b)(1), and following removal from artificial support systems.



§ 32-11-104 - Execution of declaration.

(a) Any competent adult person may execute a declaration directing the withholding or withdrawal of medical care to the person, to become effective on loss of competency. The declaration must be in writing and signed by the principal. The declaration is valid if the principal's signature is either attested by a notary public with no witnesses or witnessed by two (2) witnesses without attestation by a notary public. A witness is a competent adult, who is not the agent, and at least one (1) of whom is not related to the principal by blood, marriage, or adoption and would not be entitled to any portion of the estate of the principal upon the death of the principal under any will or codicil made by the principal existing at the time of execution of the declaration or by operation of law then existing. The declaration shall contain an attestation clause that attests to the witnesses' compliance with the requirements of this subsection (a). The declaration shall be substantially in the form established in § 32-11-105. It is the intent of the general assembly that this subsection (a) have retroactive application.

(b) It is the responsibility of the declarant or someone acting on the declarant's behalf to deliver a copy of the living will or declaration to the attending physician and/or other concerned health care provider. An attending physician who is so notified shall make the declaration, or a copy of it, part of the declarant's medical record.



§ 32-11-105 - Form of declaration.

The declaration may be substantially in the following form, but not to the exclusion of other written and clear expressions of intent to accept, refuse, or withdraw medical care:

LIVING WILL



§ 32-11-106 - Revocation of declaration.

A declaration may be revoked at any time by the declarant, without regard to the declarant's mental state or competency, by any of the following methods, effectively communicated by the declarant to the attending physician or other concerned health care provider:

(1) Written revocation by the declarant, dated and signed by the declarant.

(2) By oral statement or revocation made by the declarant to the attending physician. This revocation shall be made a part of the declarant's medical record by the attending physician.



§ 32-11-107 - Effective date of declaration -- Subsequent declarations -- Incapacitated declarants.

A declaration shall be effective from the date of its execution until revoked in a manner prescribed by this chapter. Nothing in this chapter shall be construed to prevent a declarant from reexecuting a declaration at any time in accordance with the formalities of this chapter, including reexecution after a diagnosis of a terminal condition. If the declarant has executed more than one (1) declaration, then the latest declaration known to the attending physician shall take precedence. If the declarant becomes comatose or if the declarant's condition renders the declarant incapable of communicating with the attending physician, the declaration shall remain in effect during the comatose condition or until the declarant's condition renders the declarant able to communicate with the attending physician.



§ 32-11-108 - Compliance with declaration -- Failure to comply -- Liability and penalties.

(a) Any physician or other individual health care provider who cannot in good conscience comply with the provisions of such a living will, on being informed of the declaration, shall so inform the declarant, or if the declarant is not competent, the declarant's next of kin or a legal guardian, and at their option make every reasonable effort to assist in the transfer of the patient to another physician who will comply with the declaration. Any health care provider who fails to make good faith reasonable efforts to comply with the preceding procedure as prescribed by the attending physician shall be civilly liable and subject to professional disciplinary action, including revocation or suspension of license. The health care provider shall not be subject to civil liability for medical care provided during the interim period until transfer is effectuated.

(b) A physician or other health care provider who, by no fault of such physician as health care provider, has not received notice of a declaration, revocation, or other change shall not suffer civil, administrative, or criminal penalties under this chapter.



§ 32-11-109 - Willful misconduct -- Penalty.

Any person who willfully conceals, cancels, defaces, obliterates or damages the declaration or revocation of another without the declarant's consent, or who falsifies or forges the declaration or revocation of another shall be civilly liable and subject to criminal prosecution for a Class C misdemeanor, and if a provider, subject to administrative and professional discipline.



§ 32-11-110 - Construction and effect of chapter -- Signatures -- Severability -- Liability for complying with chapter.

(a) The withholding or withdrawal of medical care from a declarant in accordance with this chapter shall not, for any purpose, constitute a suicide, euthanasia or homicide.

(b) The making of a declaration pursuant to § 32-11-104 shall not affect in any manner the sale, procurement or issuance of any policy of life insurance, nor shall it be deemed to modify the terms of an existing policy of life insurance. No policy of life insurance shall be legally impaired or invalidated in any manner by withholding or withdrawal of medical care from an insured declarant.

(c) No physician, health care facility or other health care provider, and no health care service plan, insurer issuing disability insurance, self-insured employee welfare benefit plan, or nonprofit hospital plan, shall require any person to execute a declaration as a condition for being insured for, or receiving, health care services.

(d) Nothing in this chapter shall impair or supersede any legal right or legal responsibility that any person may have to effect the withholding or withdrawal of medical care in any lawful manner. In this respect, the provisions of this chapter are cumulative.

(e) This chapter shall create no presumption concerning the intention of an individual who has not executed a declaration to consent to the use, withholding or withdrawal of medical care.

(f) A competent declarant, unable to sign the declaration, may make a signature as provided in § 1-3-105.

(g) If any provision of this chapter or the application of any provision of this chapter to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(h) No physician or health facility that, acting in accordance with the requirements of this chapter, causes the withholding or withdrawal of medical care from a patient, shall be subject to civil liability therefrom. No health care provider, acting under the direction of a physician, who participates in the withholding or withdrawal of medical care in accordance with this chapter shall be subject to any civil liability. No physician, or health care provider acting under the direction of a physician, who participates in the withholding or withdrawal of medical care in accordance with this chapter shall be guilty of any criminal act or of unprofessional conduct.

(i) No physician or health care provider shall be subject to civil or criminal liability or considered guilty of unprofessional conduct as a result of actions under this chapter that are in accord with reasonable medical standards or as a result of another physician's or health care provider's actions or failure to act in accordance with this chapter.



§ 32-11-111 - Living wills executed outside Tennessee -- When effective.

A living will that is executed outside of this state by a nonresident of this state at the time of execution shall be given effect in this state if that living will is in compliance with either this chapter or the laws of the state of the declarant's residence.



§ 32-11-112 - Living wills executed before July 1, 1991 -- When effective.

A living will executed before July 1, 1991, shall be effective if it was executed in compliance with this chapter as in effect on the date that living will was executed, notwithstanding that the living will does not comply with revisions to this chapter since that date.



§ 32-11-113 - Effect and interpretation of living wills.

(a) A living will entered into before July 1, 2004, under this chapter shall be given effect and interpreted in accord with this chapter.

(b) A living will entered into on or after July 1, 2004, that evidences an intent that it is entered into under this chapter shall be given effect and interpreted in accord with this chapter.

(c) A living will entered into on or after July 1, 2004, that does not evidence an intent that it is entered into under this chapter may, if it complies with the Tennessee Health Care Decisions Act, compiled in title 68, chapter 11, part 18, be given effect as an individual instruction under that act.









Title 33 - Mental Health and Substance Abuse and Intellectual and Developmental Disabilities

Chapter 1 - General Provisions

Part 1 - Definitions

§ 33-1-101 - Title definitions.

As used in this title, unless the context otherwise requires:

(1) "Alcohol abuse" means a condition characterized by the continuous or episodic use of alcohol resulting in social impairment, vocational impairment, psychological dependence or pathological patterns of use;

(2) "Alcohol dependence" means alcohol abuse that results in the development of tolerance or manifestations of alcohol abstinence syndrome upon cessation of use;

(3) "Available suitable accommodations" or "suitable available accommodations" means that a state-owned or operated hospital or treatment resource has the capacity, as reasonably determined by the commissioner, and the medical capability, equipment and staffing to provide an appropriate level of care, treatment and physical security to an individual in an unoccupied and unassigned bed;

(4) "Chief officer" means the person with overall authority for a public or private hospital, developmental center, treatment resource, or developmental disabilities service or facility, or the person's designee;

(5) "Child" means a person who is under eighteen (18) years of age;

(6) "Commissioner" means the commissioner of mental health and substance abuse services when the statute at issue relates to mental illness or serious emotional disturbance and means the commissioner of intellectual and developmental disabilities when the statute at issue relates to intellectual and developmental disabilities;

(7) (A) "Community mental health center" means an entity that:

(i) Provides outpatient services, including specialized outpatient services for persons of all ages with a serious mental illness, and persons who have been discharged from inpatient treatment at a hospital or treatment resource;

(ii) Provides twenty-four hour a day emergency care services;

(iii) Provides day treatment or other partial hospitalization services, or psychosocial rehabilitation services;

(iv) Provides screening for persons being considered for admission to state mental health facilities to determine the appropriateness of the admission; and

(v) Has community participation in its planning, policy development, and evaluation of services;

(B) "Community mental health center" includes for profit corporations and private entities qualified as tax exempt organizations under Internal Revenue Code, § 501(c)(3) (26 U.S.C. § 501(c)(3)), or public entities created by private act of the general assembly that, prior to July 1, 1992, were approved providers in the state under the medicaid clinic option and grantees of the department and the successor or surviving corporation of any such entity that underwent a corporate name change or corporate restructuring after July 1, 1992;

(8) "Consent" means voluntary agreement to what is reasonably well understood regardless of how the agreement is expressed;

(9) "Department" means the department of mental health and substance abuse services when the statute at issue deals with mental illness or serious emotional disturbance and means the department of intellectual and developmental disabilities when the statute at issue deals with intellectual and developmental disabilities;

(10) "Developmental center" means a department of intellectual and developmental disabilities facility or part of it that provides residential and habilitation services to persons with intellectual disabilities;

(11) (A) "Developmental disability" in a person over five (5) years of age means a condition that:

(i) Is attributable to a mental or physical impairment or combination of mental and physical impairments;

(ii) Manifested before twenty-two (22) years of age;

(iii) Likely to continue indefinitely;

(iv) Results in substantial functional limitations in three (3) or more of the following major life activities:

(a) Self-care;

(b) Receptive and expressive language;

(c) Learning;

(d) Mobility;

(e) Self-direction;

(f) Capacity for independent living; or

(g) Economic self-sufficiency; and

(v) Reflects the person's need for a combination and sequence of special interdisciplinary or generic services, supports, or other assistance that is likely to continue indefinitely and need to be individually planned and coordinated;

(B) "Developmental disability" in a person up to five (5) years of age means a condition of substantial developmental delay or specific congenital or acquired conditions with a high probability of resulting in developmental disability as defined for persons over five (5) years of age if services and supports are not provided;

(12) "Drug abuse" means a condition characterized by the continuous or episodic use of a drug or drugs resulting in social impairment, vocational impairment, psychological dependence or pathological patterns of use;

(13) "Drug dependence" means drug abuse that results in the development of tolerance or manifestations of drug abstinence syndrome upon cessation of use;

(14) "Hospital" means a public or private hospital or facility or part of a hospital or facility equipped to provide inpatient care and treatment for persons with mental illness or serious emotional disturbance;

(15) "Indigent person" means a service recipient whose resources, including property, assets, and income, are insufficient, under chapter 2, part 11 of this title, to pay for the cost of providing services and supports and who does not have a responsible relative or other legally responsible person who is able to pay for the cost of providing the services and supports;

(16) (A) "Intellectual disability" means, for the purposes of the general functions of the department as set forth in § 4-3-2701(b), substantial limitations in functioning:

(i) As shown by significantly sub-average intellectual functioning that exists concurrently with related limitations in two (2) or more of the following adaptive skill areas: communication, self-care, home living, social skills, community use, self-direction, health and safety, functional academics, leisure, and work; and

(ii) That are manifested before eighteen (18) years of age;

(B) References to "mental retardation" in this title shall be deemed to be references to "intellectual disability";

(17) "Licensed physician" means a graduate of an accredited medical school authorized to confer upon graduates the degree of doctor of medicine (M.D.) who is duly licensed in the state, or an osteopathic physician who is a graduate of a recognized osteopathic college authorized to confer the degree of doctor of osteopathy (D.O.) and who is licensed to practice osteopathic medicine in the state;

(18) "Medical capability" means that a state-owned or operated hospital or treatment resource has the ability to treat an individual's medical needs onsite or that the individual's medical needs do not exceed the onsite capability of the state-owned or operated hospital or treatment resource to treat;

(19) "Mental illness" means a psychiatric disorder, alcohol dependence, or drug dependence, but does not include intellectual disability or other developmental disabilities;

(20) "Qualified mental health professional" means a person who is licensed in the state, if required for the profession, and who is a psychiatrist; physician with expertise in psychiatry as determined by training, education, or experience; psychologist with health service provider designation; psychological examiner or senior psychological examiner; licensed master's social worker with two (2) years of mental health experience or licensed clinical social worker; marital and family therapist; nurse with a master's degree in nursing who functions as a psychiatric nurse; professional counselor; or if the person is providing service to service recipients who are children, any of the above educational credentials plus mental health experience with children;

(21) "Responsible relative" means the parent of an unemancipated child with mental illness, serious emotional disturbance, alcohol dependence, drug dependence, or developmental disabilities who is receiving service in programs of the department or any relative who accepts financial responsibility for the care and service of a service recipient;

(22) "Serious emotional disturbance" means a condition in a child who currently or at any time during the past year has had a diagnosable mental, behavioral, or emotional disorder of sufficient duration to meet psychiatric diagnostic criteria that results in functional impairment that substantially interferes with or limits the child's role or functioning in family, school, or community activities and includes any mental disorder, regardless of whether it is of biological etiology;

(23) "Service recipient" means a person who is receiving service, has applied for service, or for whom someone has applied for or proposed service because the person has mental illness, serious emotional disturbance, or a developmental disability;

(24) "Support" means any activity or resource that enables a service recipient to participate in a service for mental illness, serious emotional disturbance, or developmental disabilities or in community life; and

(25) "Treatment resource" means any public or private facility, service, or program providing treatment or rehabilitation services for mental illness or serious emotional disturbance, including, but not limited to, detoxification centers, hospitals, community mental health centers, clinics or programs, halfway houses, and rehabilitation centers.






Part 2 - Policies, Values, and Principles

§ 33-1-201 - Responsibilities of department -- State policy toward mental health and developmental disabilities.

The department serves as the state's mental health and developmental disabilities authority and is responsible for system planning, setting policy and quality standards, system monitoring and evaluation, disseminating public information and advocacy for persons of all ages who have mental illness, serious emotional disturbance, or developmental disabilities. It is the policy of the state to plan on the basis of and to promote the use of private and public service providers, without regard for funding source, to achieve outcomes and accomplishments that create opportunities for service recipients and potential service recipients to have the greatest possible control of their lives in the least restrictive environment that is appropriate for each person. The department shall plan for and promote the availability of a comprehensive array of high quality prevention, early intervention, treatment, and habilitation services and supports based on the needs and choices of service recipients and families served. The department shall include service recipients and members of service recipients' families in planning, developing, and monitoring the service systems.



§ 33-1-202 - Statement of values underlying title.

Values upon which the law is predicated include, but are not limited to, individual rights, promotion of self-determination, respect, optimal health and safety, service recipient inclusion in the community, and service recipient life and service in typical community settings.



§ 33-1-203 - Principles of service.

The following service principles are fundamental to carrying out the department's responsibilities:

(1) Stable service systems that provide flexibility, advocacy, effective communication, targeted outcomes, continuous evaluation, and improvement based on best practice and research;

(2) Early identification of needs and the inclusion of both prevention and early intervention services and supports;

(3) Timely response to the needs, rights and desires of those served;

(4) Treating service recipients and families with dignity and respect;

(5) Protection of service recipients from abuse, neglect, and exploitation;

(6) Accurate and responsible accountability for the use of public resources;

(7) Ongoing education and skills development of the workforce; and

(8) Cultural competence of persons providing service.



§ 33-1-204 - Unnecessary entitlements not created -- Programs subject to funding by general assembly.

(a) This title shall not create entitlement to services and supports from the state except to the extent that services and supports are necessarily attached to deprivation of liberty by placement in facilities operated by the department. Implementation of any service or support at state expense under this title is subject to the availability of funds appropriated for that purpose in the general appropriations act.

(b) While the department of intellectual and developmental disabilities is charged with the planning and development of services for persons with developmental disabilities, such services shall be subject to the availability of funding, and to approval of any waiver amendments which would be required to effectuate such new programs at such time that they are developed. The reassignment of responsibility for developmental disabilities services to the department of intellectual and developmental disabilities does not create an entitlement to services for persons with developmental disabilities. Nor does it expand or affect in any way the population of persons who are currently eligible for programs and services currently available to persons with mental retardation.






Part 3 - General Powers and Duties of Department

§ 33-1-301 - Powers of department -- Contracts -- Property and monetary grants -- Pilot programs.

(a) The department is empowered to enter into contractual agreements in furtherance of its functions.

(b) The department may accept grants and gifts of funds and other property of whatever kind from any source, administer the same according to the terms of the grants or gifts, and enter cooperative programs with private and public instrumentalities, including the federal government, to improve mental health and developmental disabilities services and supports in the state.

(c) The department may enter into contracts with other states, or political subdivisions, or corporations chartered in other states, for the purpose of providing preventive and treatment services and supports for service recipients by establishing or supporting various facilities in cooperation with the political or corporate bodies.

(d) The department may establish or review pilot projects, including, but not limited to, projects to provide, develop, or plan service and support for its service recipients or their families through direct administration or through contracting with service providers. Pilot projects are subject to other state and federal laws.

(e) The department of finance and administration shall furnish to the department sufficient space for the department to carry out the department's duties efficiently.



§ 33-1-302 - Other powers of department -- Power to make grants and contracts -- Cooperative programs -- Rulemaking -- Operation of facilities.

(a) The department may:

(1) Make grants and contracts under terms and conditions that the commissioner prescribes to any county, city, or profit or nonprofit corporation or any combination of them for the construction, maintenance or operation of facilities, programs, or an array of high quality prevention, early intervention, treatment, and habilitation services and supports for service recipients and their families;

(2) Enter into cooperative programs for the construction, maintenance or operation of facilities, programs or services to provide care, habilitation and treatment for service recipients;

(3) Make and enforce rules that are necessary for the efficient financial management and lawful operation of the facilities, programs or services;

(4) Construct, maintain and operate the facilities, programs or services; and

(5) With the approval of the commissioner of finance and administration and the comptroller of the treasury, establish or cause to be established revolving loan fund programs to assist recipients of publicly funded services under this title to acquire or maintain affordable housing.

(b) (1) Each governing body of the facility, program, or service shall have an annual audit made of its accounts and records. The comptroller of the treasury, through the department of audit, shall be responsible for ensuring that the audits are prepared in accordance with generally accepted governmental auditing standards and determining if the audits meet minimum audit standards that shall be prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this subsection (b) until the audit has been approved by the comptroller of the treasury. The audits may be prepared by the department of audit, or with the prior written approval of the comptroller, by a licensed independent public accountant.

(2) All audits performed by the internal audit staff of the facility, program, or service shall be conducted in conformity with the standards established by the comptroller of the treasury under § 4-3-304(9).



§ 33-1-303 - Powers of commissioner.

The commissioner may:

(1) Select and recommend to the appropriate state officials the employment of the chief officers of all facilities of the department, all central office personnel, and all professional, technical and other personnel required for the operation of the department;

(2) Recommend to the appropriate state officials the salaries and compensation of all officers and employees of the department;

(3) Adopt rules and policies for the governance, management, and supervision of the department's facilities; prescribe the powers and duties of officers and employees; and provide for admission, discharge, treatment, habilitation, and support of persons with mental illness, serious emotional disturbance, or developmental disabilities;

(4) Publish a report on the operation of the department and the facilities and programs under its supervision and the department's three-year plan; furnish the report and plan to the governor and members of the general assembly; and further distribute them as the commissioner, with the approval of the governor, may consider proper;

(5) Publish compilations of this title and other relevant statutes to improve public knowledge of the laws by compiling them separately for services to children and adults and mental health and developmental disabilities service recipients and make the compilations available in print and on the Internet;

(6) Prescribe and distribute the forms to be used in connection with the admission, hospitalization or release of service recipients in the department's facilities;

(7) Alter the department's facilities and grounds and name them;

(8) Order the transfer of service recipients between state facilities;

(9) Procure insurance to indemnify full-time or part-time physicians, licensed psychologists designated as health service providers, and non-physician chief officers of all facilities of the department against actions by service recipients and others that are alleged to arise out of acts of omission or commission of those personnel;

(10) Delegate responsibilities as the commissioner deems necessary for the effective conduct of the functions of the department; and

(11) Assume general responsibility for the proper and efficient operation of the department, its facilities, services and supports.



§ 33-1-304 - Duties of commissioner.

The commissioner shall:

(1) Based on best practice and research, assess the needs of service recipients and potential service recipients throughout the state, plan for a system to meet the needs, set standards for services and supports for service recipients, promote the development of services and supports for service recipients in a community-based, family-oriented system, perform the department's duties, and achieve the department's goals;

(2) Collaborate with all relevant state agencies to coordinate the administration of state programs and policies that directly affect service recipients with respect to treatment, habilitation and education;

(3) Advise the governor, general assembly, state, local, and private agencies, and the public in matters affecting service recipients, and advocate meeting their needs; and

(4) Notwithstanding any law to the contrary, assist the council on children's mental health care in developing a plan that will establish demonstration sites in certain geographic areas where children's mental health care is child-centered, family-driven, and culturally and linguistically competent and that provides a coordinated system of care for children's mental health needs in this state.



§ 33-1-305 - Power of commissioner to adopt rules, prescribe forms and investigate complaints.

The commissioner may:

(1) Adopt rules necessary to fulfill the department's responsibilities;

(2) Prescribe the form of applications, records, reports and certificates provided for in this title and the information that forms shall contain; and

(3) Investigate complaints by a service recipient or anyone on behalf of a service recipient.



§ 33-1-306 - Designation of administrative law judges or hearing officers.

The commissioner may designate employees as administrative law judges or hearing officers to conduct contested case hearings when cases are required to be held under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for admission review hearings for admission to department facilities.



§ 33-1-307 - Departmental information systems.

The department shall establish a structured information system to gather all data necessary to carry out its duties with respect to planning, needs assessment, standard setting, evaluation, and promotion of the development of services and supports for the service recipient population, including persons who may become service recipients. The department shall design the system to avoid duplication of information gathering by other public agencies and to minimize acquisition of personally identifiable service recipient information. All public and private providers who serve persons with mental illness, serious emotional disturbance, or developmental disabilities, regardless of whether the provider is licensed under this title or other titles of the code or is unlicensed, shall provide the information required for the information system in a way consistent with this title and other laws.



§ 33-1-308 - Interagency agreements.

(a) (1) The commissioner shall initiate the development of and enter into interagency agreements on services and supports for children in coordination with the council on children's mental health care, adults, and the elderly to:

(A) Assure accountability for services and supports across all agencies providing services and supports for a person or family whose service is covered by this title;

(B) Clarify responsibilities for the department's service system;

(C) Promote problem resolution at the local levels;

(D) Promote interagency service needs assessment and planning;

(E) Provide a vehicle for interagency policy development without interfering with agency independence;

(F) Promote creation and maintenance of coordinated service systems for service recipients and families;

(G) Provide for interrelated service planning across agency lines;

(H) Promote inclusion of mental health and developmental disabilities issues in crisis and disaster planning; and

(I) Enhance the efficiency and effectiveness of expenditure of public funds.

(2) All state agencies shall cooperate with the department in the development of the agreements.

(b) The agreements shall include, without limitation: the intersection of services and supports among all state agencies that have any responsibility for mental health, developmental disabilities, alcohol dependence, drug dependence, education, health, social services, housing, transportation, employment, justice, habilitation, rehabilitation, correction, or public funding of services and supports; transition between services to different age groups; information sharing, including records, data, and service; and interagency training.

(c) Interagency agreements should include at least the following elements:

(1) Goals and the expected outcomes against which progress will be measured;

(2) Eligible populations;

(3) Role responsibilities;

(4) Covered services and supports;

(5) Procedures for coordination, including local level implementation procedures;

(6) Joint monitoring;

(7) Data sharing; and

(8) How conflict resolution will be achieved.

(d) The commissioner may initiate the development of and enter into similar interagency agreements with local government agencies.



§ 33-1-309 - Adoption of rules.

(a) The department shall adopt all rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) All operating guidelines of the department of intellectual and developmental disabilities (sometimes referred to as "DIDD") and its successors shall be adopted pursuant to the procedure set forth in this subsection (b). For purposes of this section "operating guidelines" means instructions to service providers that the department deems or intends to be mandatory upon such providers. Interpretive instructions, other nonmandatory guidance from the department and rules adopted pursuant to the Uniform Administrative Procedures Act, are not operating guidelines.

(1) The adoption of operating guidelines shall be preceded by notice, public meeting, opportunity for comment and responses to such comments from the department; provided, however, in those instances in which the department determines that exigent circumstances require that the operating guideline be implemented prior to a public meeting, the department shall begin the process required by this section as soon as reasonably practicable after its implementation.

(2) The department shall provide notice in the Tennessee administrative register which shall include a general description of the subject of the operating guideline, the date, place and time of the public meeting and the opportunity for interested persons to provide oral or written comments. The date of the public meeting shall be no sooner than the first day of the month following the month of publication of the notice. The notice shall also include the name, address and telephone number of a contact person to provide additional information, including, if available, copies of the proposed operating guideline.

(3) A representative of DIDD shall be present to hear comments at a hearing required by this section. The representative shall be a person designated by the deputy commissioner of DIDD who is a director level or higher employee. This designee shall be authorized to conduct the meeting in such a manner as to provide reasonable opportunity for all interested persons to provide comments.

(4) Within thirty (30) days after the meeting, DIDD shall provide responses to the specific comments received and shall state the reasons for accepting or rejecting the comments. DIDD shall maintain an official record of the meeting, submitted comments and any responses.

(c) Mandatory instructions meeting the definition of operating guidelines set forth in subsection (b) that have been implemented prior to July 1, 2001, shall not be required to be readopted pursuant to subsection (b) unless DIDD receives a petition signed by twenty-five (25) interested persons requesting a public meeting on the instruction. In that case, DIDD shall provide notice, a public meeting, opportunity for comment and responses to comment as set forth in subsection (b). An instruction that is the subject of the petition shall remain in effect. In the event that a proper petition is presented under this subsection (c) and DIDD determines that the same or substantially related issues are under consideration as a proposed operating guideline, the matters may be consolidated to avoid duplication.

(d) All methodology utilized by DIDD for determining payment to service providers shall be adopted as rules in accordance with the Uniform Administrative Procedures Act, which shall be consistent among providers providing substantially the same services.

(e) Intermediate care facilities for persons with mental retardation (ICF/MR) shall comply with rules and operating guidelines made applicable to ICF/MR facilities by DIDD. In order to monitor the care being received by persons in ICF/MR facilities, DIDD shall have reasonable access to the facilities and the medical and other records of the persons occupying the beds.



§ 33-1-310 - Power to assume temporary control of facility in event of emergency.

If the department determines that an emergency substantially impairs a service provider agency's capacity to provide service to its service recipients and jeopardizes the health or safety of its service recipients, the department may assume temporary operating responsibility for the agency to assure continuity of care and the health and safety of the service recipients.



§ 33-1-311 - Development of interagency projects and programs.

The department shall involve the council on children's mental health care in the development of interagency projects and programs, whether state or federally funded, related to children's mental health care, except where otherwise prohibited by state or federal law.






Part 4 - Statewide Planning and Policy Council

§ 33-1-401 - Statewide planning and policy council created -- Chair -- Officers -- Membership -- Expenses -- Meetings -- Terms of service -- Removal.

(a) There is created the statewide planning and policy council for the department of mental health and substance abuse services to assist in planning a comprehensive array of high quality prevention, early intervention, treatment, and habilitation services and supports and to advise the department on policy, budget requests, and developing and evaluating services and supports.

(b) (1) The statewide planning and policy council shall be composed of not less than eleven (11) members, not including ex officio members. The governor shall appoint the chair of the council. The speaker of the senate and the speaker of the house of representatives shall each appoint one (1) legislator as a member of the council. The commissioner of mental health and substance abuse services shall serve, ex officio, as secretary to the council and, if the chair is not present at a meeting, shall designate a member to serve as chair for the meeting. The governor is ex officio a member of the council and may appoint representatives of state agencies as ex officio members of the council.

(2) The commissioner of mental health and substance abuse services shall appoint five (5) members to represent mental health, of which, two (2) shall be service recipients or members of families of service recipients, one (1) shall be a representative for children, one (1) shall be a mental health service provider, and one (1) shall represent others affected by mental health issues. Additionally, the commissioner of mental health and substance abuse services shall appoint one (1) representative for elderly service recipients and at least one (1) at-large representative. The commissioner may make additional appointments of advocates to represent children and persons affected by substance abuse.

(3) At least a majority of the council's membership shall consist of current or former service recipients and members of service recipient families.

(c) The members of the statewide planning and policy council shall receive no compensation, but shall receive their actual traveling expenses for attendance at meetings of the council. All reimbursement for travel expenses shall be in conformity with the comprehensive travel rules.

(d) The statewide planning and policy council shall meet quarterly at a place designated by the chair and may meet more often upon the call of the chair or a majority of the members.

(e) Terms on the council shall be three (3) years except that the chair and members appointed by the speakers shall have terms of two (2) years. Vacancies of the council shall be filled by appointment for unexpired terms only.

(f) The appointing authority may remove a member for failure to attend at least one half (1/2) of the scheduled meetings in any one (1) year period or for other good cause.



§ 33-1-402 - Duties of council.

(a) The statewide planning and policy council shall advise the commissioner of mental health and substance abuse services as to plans and policies to be followed in the service systems and the operation of the department of mental health and substance abuse services programs and facilities, recommend to the general assembly legislation and appropriations for the programs and facilities, advocate for and publicize the recommendations, and publicize generally the situation and needs of persons with mental illness, or serious emotional disturbance and their families.

(b) The statewide planning and policy council shall especially attend to:

(1) Identification of common areas of concern to be addressed by the service areas;

(2) The needs of service recipients who are children or elderly and of service recipients with combinations of mental illness, serious emotional disturbance, or alcohol or drug abuse or dependence;

(3) Evaluation of needs assessment, service, and budget proposals;

(4) Reconciliation of policy issues among the service areas; and

(5) Annual review of the adequacy of this title to support the service systems.

(c) The statewide planning and policy council, in conjunction with the commissioner of mental health and substance abuse services, shall report annually to the governor on the service systems, including programs, services, supports, and facilities of the department of mental health and substance abuse services, and may furnish copies of the reports to the general assembly with recommendations for legislation. The statewide planning and policy council may make other reports to the governor and to the general assembly as the council deems necessary. The commissioner of mental health and substance abuse services shall make the reports available to the public, including on the Internet and by other appropriate methods.









Chapter 2 - Services and Facilities

Part 1 - Community Service System

§ 33-2-101 - Services and support to be community-based system.

The department shall plan, coordinate, administer, monitor, and evaluate state and federally funded services and supports as a community-based system within the total system of services and supports for persons with mental illness, serious emotional disturbance, developmental disabilities, or at risk for those conditions and for their families. All functions shall be carried out in consultation and collaboration with current or former service recipients, their families, guardians or conservators, service recipient advocates, service providers, agencies, and other affected persons and organizations.



§ 33-2-102 - Goals and purposes of mental health care system.

(a) Within the limits of available resources, it is the goal of the state to develop and maintain a system of care that provides a comprehensive array of quality prevention, early intervention, treatment, habilitation and rehabilitation services and supports that are geographically available, equitably and efficiently allocated statewide, allowing people to be in their own communities in settings, based on the needs and choices of individuals and families served.

(b) The state's purposes are to:

(1) Establish and sustain a broad range and scope of flexible services and supports across the domains of residential living, working, learning, community participation, and family support, including crisis, respite and other emergency services, that help service recipients maintain respected and active positions in the community; and

(2) Promote the early identification of children with mental illness, serious emotional disturbance, developmental disabilities, and developmental delay to assure that they receive services and supports appropriate to their developmental level and changing needs.

(c) The general assembly finds as facts that the needs of persons with mental illness, serious emotional disturbance, and developmental disabilities cannot be met by the department in isolation and that those persons need to receive services and supports that are integrated, have linkages between and among other human service agencies and programs, and have mechanisms for planning, developing, coordinating, and monitoring services and supports to meet their needs.



§ 33-2-103 - Requirements for community-based systems.

The state will accomplish its purposes through community-based systems that provide:

(1) Access to services and supports that are individualized to the capacities, needs and values of each person;

(2) Accountability of services and supports through statewide standards for monitoring, reporting, and evaluating information;

(3) At least basic quality standards for service delivery;

(4) Priorities for the use of available resources;

(5) Coordination of services and supports within the department, among other state agencies, and other public and private service providers aimed at reducing duplication in service delivery and promoting complementary services and supports among all relevant entities;

(6) Conflict resolution procedures; and

(7) Extensive involvement of service recipients, families, and advocates.



§ 33-2-104 - Core values of service system.

The core values of the service system shall include:

(1) The system of care is person-centered and family-focused, with the needs and choices of the individual and family, as appropriate, determining the types and mix of services and supports provided, because, to make good decisions, service recipients and their families need complete information about the availability, alternatives, and costs of services and supports, how the decision-making process works, and how to participate in that process;

(2) The system of care provides individualized services and supports based on an individualized service plan that is comprehensive, coordinated, age appropriate, provides smooth transition through life stages, involves families as appropriate, and is developed by qualified professionals in consultation with service recipients and family members as appropriate;

(3) The system of care is community-based and provides for service in the least restrictive, most appropriate setting;

(4) The system of care is culturally competent with agencies, programs, services, and supports that are responsive to the cultural, racial, and ethnic differences of the populations they serve;

(5) The system of care takes into account the safety and health of service recipients, while respecting their choices and protecting their rights, including their right to be free from abuse, neglect, and exploitation; and

(6) The system of care is continuously improved based on research and best practices.



§ 33-2-105 - Geographic area for service systems -- Designation of information sources.

The department shall establish areas for planning and resource allocation. The department shall define geographically dispersed and accessible points of access to service systems and designate providers or mechanisms to provide information and referral for services and supports and for eligibility decisions.



§ 33-2-106 - Legislative intent -- Alleviation of geographical disparities.

(a) It is the intent of the general assembly that the system of care developed to reflect § 33-2-102 provides a comprehensive array of services and supports that are geographically available, equitably and efficiently allocated statewide and in each grand division of the state, that allows people to be in their own community settings, based on the needs and choices of individuals and families served. Services and supports provided to persons generally and as part of the medical assistance program, pursuant to title 71, chapter 5, shall seek to alleviate geographic service and support disparities across the state and its grand divisions. In striving to alleviate the geographic disparities, the state should seek to allocate budget improvements and other new resources in a manner that promotes equitable distribution of services and supports among the grand divisions of the state.

(b) (1) In order to implement subsection (a), the state shall strive to avoid gaps in services and endeavor to achieve a delivery system that ensures that services are available to service recipients on a substantially equitable basis, regardless of place of residence within the state. To that end, the commissioner of finance and administration shall report to the health and welfare committee of the senate and the health committee of the house of representatives, no later than January 15, 2008, and annually thereafter, on the following indicators of equity in the service delivery system:

(A) The extent to which special services and programs such as programs for assertive community treatment (PACT), crisis stabilization units, resiliency and recovery programs, etc. are available on a substantially equitable basis throughout the state;

(B) The extent to which psychiatric and medical services of the same level, intensity, and duration are available on a substantially equitable basis throughout the state; and

(C) The extent to which rates of service utilization by service recipients are substantially equitable throughout the state.






Part 2 - Service System Assessment and Planning

§ 33-2-201 - Three-year plan for services and supports -- Annual budget request.

(a) The department, on the basis of the statewide planning and policy council's recommendations, shall prepare and maintain on a continuing basis a three-year plan for all mental health services and supports for the state, including services and supports provided or funded by private service providers of all kinds. The department shall revise the plan annually on the basis of its assessment of the public's need for mental health services and supports.

(b) The department shall base its annual budget request to the governor on that part of the three-year plan that the department proposes to be implemented with public funds during the budget year. The department shall report all service objectives and outcomes annually as a part of its three-year plan on which the budget is based.



§ 33-2-202 - Developmental disabilities planning and policy, mental health planning and policy, and regional planning and policy councils established.

The department shall establish a state developmental disabilities planning and policy council, a state mental health planning and policy council, and regional citizen-based planning and policy councils composed of service recipients, family members of service recipients, service recipient advocates for children, adults, and the elderly, service providers, and other affected persons and organizations for the department's service areas. The councils shall:

(1) Advise the statewide planning and policy council on the three-year plan, including the desirable array of prevention, early intervention, treatment, and habilitation services and supports for service recipients and their families, and such other matters as the commissioner or the statewide planning and policy council may request; and

(2) Provide information and advice to the department on policy, formulation of budget requests, and development and evaluation of services and supports.



§ 33-2-203 - Councils -- Purpose -- Membership.

The councils are to provide citizen participation in policy planning and shall be representative of service recipients and their families, service recipient advocates for children, adults, and the elderly, service providers, agencies, and other affected persons and organizations. At least a majority of each council's membership shall consist of current or former service recipients and members of service recipient families.






Part 3 - Setting Service Standards

§ 33-2-301 - Basic quality standards for services and supports.

(a) The department shall set basic quality standards for services and supports to all persons served on the basis of mental illness, serious emotional disturbance, or developmental disabilities regardless of whether they are served by the department, the department's contractors, private service providers, other state or local public agencies, agencies licensed by the department, or private service providers that are not licensed under this title and regardless of whether the service recipients are in the custody of state or local government.

(b) Basic quality standards shall be the same for all service recipients regardless of where they are served and by whom they are served. Basic quality standards may vary according to the ages of the service recipients to assure appropriate service for children, adults, and the elderly.



§ 33-2-302 - Regulation of compliance.

The department shall regulate compliance with basic quality standards to the extent otherwise authorized by this title. The department may monitor compliance with basic quality standards in all settings, including those over which it does not have regulatory authority. The department may monitor by inspections conducted by other state agencies as part of their regular duties.



§ 33-2-303 - Contracting for higher standards authorized.

The department may contract for higher performance standards than the basic quality standards or licensure standards.






Part 4 - Mental Health, Alcohol and Drug Abuse Prevention and/or Treatment, Intellectual and Developmental Disabilities, and Personal Support Services Licensure Law

§ 33-2-401 - Short title.

This part shall be known and may be cited as the "Mental Health, Alcohol and Drug Abuse Prevention and/or Treatment, Intellectual and Developmental Disabilities, and Personal Support Services Licensure Law."



§ 33-2-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Abuse" means the knowing infliction of injury, unreasonable confinement, intimidation, or punishment with resulting physical harm, pain, or mental anguish;

(2) "Alcohol and drug prevention and/or treatment facility" means an institution, treatment resource, group residence (boarding home, sheltered workshop, activity center), rehabilitation center, hospital, community mental health center, DUI school, counseling center, clinic, halfway house, or other entity, by these or other names, providing alcohol and drug services; provided, that a DUI school operated by a state institution of higher education shall not be considered an alcohol and drug treatment facility for purposes of this chapter; provided, further, that "alcohol and drug prevention and treatment facility" does not include any facility otherwise licensed by the department or the department of health or approved by the department of education;

(3) "Alcohol and drug services" includes evaluation, treatment, residential personal care, habilitation, rehabilitation, counseling or supervision of persons who abuse or are dependent upon alcohol or drugs, or services to persons designed to prevent alcohol or drug abuse or dependence that either receive funds from the department of health or assess fees for services provided; provided, that a DUI school operated by a state institution of higher education shall not be considered alcohol and drug services for purposes of this part;

(4) "Commissioner" means the commissioner of mental health and substance abuse services, or, when applicable, the commissioner of intellectual and developmental disabilities, the commissioner's authorized representative, or in the event of the commissioner's absence or a vacancy in the office of commissioner, the deputy commissioner of mental health and substance abuse services, or, when applicable, the deputy commissioner of intellectual and developmental disabilities;

(5) "Department" means the department of mental health and substance abuse services, or, when applicable, the department of intellectual and developmental disabilities;

(6) "Facility" means a developmental center, treatment resource, group residence, boarding home, sheltered workshop, activity center, rehabilitation center, hospital, community mental health center, counseling center, clinic, group home, halfway house or any other entity that provides a mental health, intellectual or developmental disability service or an alcohol and drug abuse prevention and/or treatment facility;

(7) "Licensee" means a proprietorship, a partnership, an association, a governmental agency, or corporation, that operates a facility or a service and has obtained a license under this part;

(8) "Misappropriation of property" means the deliberate misplacement, exploitation, or wrongful, temporary or permanent use of belongings or money without consent;

(9) "Neglect" means failure to provide goods or services necessary to avoid physical harm, mental anguish, or mental illness, which results in injury or probable risk of serious harm;

(10) "Personal support services" means nursing consultation, education services, and other personal assistance services as defined by rule, which are provided to individuals with substantial limitation in two (2) or more major life activities in either their regular or temporary residences, but does not mean direct nursing services provided in connection with an acute episode of illness or injury;

(11) "Reputable and responsible character" means that the applicant or licensee can be trusted with responsibility for persons who are particularly vulnerable to abuse, neglect, and financial or sexual exploitation; and

(12) "Service" includes any activity to prevent, treat, or ameliorate mental illness, serious emotional disturbance, alcohol and drug use, intellectual or developmental disabilities, which includes diagnosis, evaluation, residential assistance, training, habilitation, rehabilitation, prevention, treatment, counseling, case coordination, or supervision of persons with mental illness, alcohol and drug abuse issues, serious emotional disturbances, and intellectual or developmental disabilities.



§ 33-2-403 - Licensure of mental health, substance abuse, and intellectual and developmental disabilities services and facilities -- Exemptions.

(a) The departments have the authority to license services and facilities operated for the provision of mental health services, alcohol and drug abuse prevention or treatment, for the provision of services for intellectual and developmental disabilities, and for personal support services. The department of mental health and substance abuse services shall license services and facilities operated for persons with mental illness or serious emotional disturbance or in need of alcohol and drug abuse prevention or treatment services. Subject to subsection (c), the department of mental health and substance abuse services shall also license personal support services for the aged as well as persons with mental illness. Subject to subsection (c), services and facilities operated for persons with intellectual or developmental disabilities and personal support services for persons with intellectual or developmental disabilities shall be licensed by the department of intellectual and developmental disabilities. A personal support services agency licensed by either department may also serve individuals with physical or other disabilities. Notwithstanding any references in this part to the licensing of "facilities" or "services," only persons, proprietorships, partnerships, associations, governmental agencies, or corporations may be listed on license applications or licenses as the licensed entity.

(b) The following are exempt from licensing under this part:

(1) Private practitioners who are both:

(A) Authorized to practice by the boards of healing arts; and

(B) Only in private practice in that capacity;

(2) A person providing personal care solely to one (1) person with mental illness, serious emotional disturbance or developmental disability, or other service recipient receiving personal support services and not in a business arrangement with any other service recipient. This exception shall not apply to an individual who holds out to the public as being in the business of personal support services for compensation;

(3) An individual providing service or support only to members of the person's own family or relatives;

(4) An individual providing service or support that is not subject to licensing under any other title of the code and doing so only on a part-time basis as defined in department rules;

(5) Foster homes that accept placements only from agencies of state government or licensed child-placing agencies;

(6) Services or facilities providing employee assistance programs;

(7) Services or facilities providing only employment placement;

(8) Facilities that are appropriately licensed by the department of health as a:

(A) Hospital whose primary purpose is not the provision of mental health or developmental disabilities services; or

(B) Satellite hospital, as defined by rules of the department of health, whose primary purpose is the provision of mental health or developmental disabilities services, and that the department verifies to the department of health as satisfying standards under this chapter; and

(9) Facilities that are operated by state, county, or municipal departments of education, the department of correction, the department of human services, or the department of children's services and that affirmatively state that the primary purpose of the facility is other than the provision of mental health, alcohol and drug abuse prevention and/or treatment services or intellectual or developmental disabilities services.

(c) (1) A service or facility that can demonstrate compliance with rules and standards by a current personal support services license from another state agency is considered in compliance with rules and standards under this part so that duplicate licensing is not necessary. Personal support services agencies that provide services for the aged or persons with mental illness and persons with intellectual or developmental disabilities shall not be required to obtain a license from both departments. The departments shall work together to ensure that licensure standards for personal support services agencies are appropriate across all of the populations that may be served and are consistently applied.

(2) The licensing entity shall be determined based on the larger population served by the agency as of April 10, 2015, or in the case of new applicants for licensure, the larger population anticipated to be served by the agency at the time of licensure application.

(d) (1) The department shall appoint a review panel to review periodically all exclusions and waivers granted under the licensure law and perform other duties under this part. The department's legal counsel shall advise the panel.

(2) The panel's membership shall be:

(A) The commissioner or the commissioner's designee;

(B) For the mental health panel, a representative of licensed community mental health services and a representative of licensed alcohol and drug abuse prevention and/or treatment services;

(C) For the intellectual and developmental disabilities panel, a representative of licensed intellectual disability community services and a representative of licensed developmental disability community services;

(D) For the mental health panel, a representative of a licensed residential facility for persons with mental illness or serious emotional disturbance and a representative of a licensed residential facility for alcohol and drug abuse prevention and/or treatment services;

(E) For the intellectual and developmental disabilities panel, a representative of a licensed residential facility for persons with intellectual and developmental disabilities;

(F) For the mental health panel, a representative of a licensed residential mental health facility for children and youth;

(G) Five (5) service recipient representatives; and

(H) A representative of a personal support services agency.

(3) The panel shall elect a chair and vice chair and shall report any findings directly to the commissioner.

(4) The vote of a majority binds the panel.

(5) Travel expenses for panel members shall be reimbursed. All reimbursement for travel expenses shall be in conformity with the comprehensive state travel regulations as promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.



§ 33-2-404 - Rules for licensure -- Amendment of rules.

(a) Each department shall adopt rules for licensure of services and facilities regarding adequacy of services, qualification of professional staff, and facility conditions. A department shall require for licensure satisfaction of basic quality standards set under part 3 of this chapter, as applicable, and may require higher standards. The rules shall include consideration of the adequacy of environment, life safety, treatment or habilitation services, education and training requirements of the staff, and other considerations that a department deems necessary to determine the adequacy of the provision of mental health, alcohol and drug abuse prevention and/or treatment, and intellectual and developmental disabilities services. Each department may adopt rules for the administration of the licensure program.

(b) Notwithstanding any law to the contrary, each department shall have the authority to amend its rules for licensure as needed to be consistent with the federal home-based and community-based settings final rule, published in the Federal Register at 79 FR 2947 (January 16, 2014), including the authority to differentiate licensure requirements for any entity contracted to provide medicaid-reimbursed home- and community-based services in order to allow the facility or entity to comply with the federal rule and continue to receive medicaid reimbursement for home- and community-based services. Rules adopted by the department under this subsection (b) shall be developed with input from stakeholders and promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5; provided, however, that the department shall not promulgate emergency rules under this subsection (b) as defined in § 4-5-208. Licensure survey and enforcement shall be conducted in a manner consistent with any rule issued under this subsection (b).



§ 33-2-405 - Operation of unlicensed facility unlawful -- Penalty.

(a) It is unlawful for a person, partnership, association or corporation to own or operate a service or facility that provides mental health, alcohol and drug abuse prevention and/or treatment or intellectual or developmental disability services, or personal support services within the meaning of this title without having obtained a license as required by this part.

(b) A violation of this requirement is a Class B misdemeanor.

(c) Each day of operation without a license constitutes a separate offense.



§ 33-2-406 - Application for licensure.

(a) A person, proprietorship, partnership, association, corporation, or any state, county or local governmental unit or any division, department, board or agency of government shall obtain a license from a department in order to lawfully establish, conduct, operate, or maintain a service or facility that provides mental health, alcohol and drug abuse prevention and/or treatment, intellectual or developmental disability, or personal support services.

(b) The applicant shall submit an application on a department's form showing that the applicant is of reputable and responsible character and able to comply with the minimum standards for a service or facility providing mental health, alcohol and drug abuse prevention and/or treatment, intellectual or developmental disability services, or personal support services. The application will also show the applicant is able to comply with the department's rules adopted under this part. The application shall contain the following additional information:

(1) The name of the applicant;

(2) The type of facility or service;

(3) The location;

(4) The name of the person or persons to be in charge; and

(5) Any other information as a department may require.

(c) The department may approve the issuance of a license upon the application without further evidence, or, in its discretion, it may conduct its own investigation.

(d) (1) Proof that a person or business has a personal or business history in any jurisdiction of:

(A) Operation of substandard services or facilities; or

(B) A felony conviction

creates a presumption that the applicant or licensee does not have reputable and responsible character.

(2) An applicant denied a license on the basis of the presumption may request a hearing for the purpose of rebutting the presumption created by this subsection (d).

(e) A license shall not be issued or renewed if the applicant, or any chief executive officer or director of the applicant, does not have reputable and responsible character.

(f) If the department determines that a license should not be granted, it shall notify the applicant. Within fifteen (15) days of notification of denial, the applicant may file a written request for review by the panel appointed under § 33-2-403(d). The review shall be at the earliest possible date, and recommendations shall be reported to the commissioner. The commissioner shall determine whether the original license denial shall remain effective and shall notify the applicant. Within fifteen (15) days of notification, the applicant may file a written request for a hearing before the department. The hearing shall be conducted under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(g) If the department determines that the applicant complies with and will in the future comply with this part and rules adopted under this title and has a reputable and responsible character, the department shall issue a license.

(h) A license is valid for up to one (1) year from the date of issuance. A license may be issued only for the premises or services named in the application, must be posted in a conspicuous place at the service or facility, and may be renewed from year to year. A license is not assignable or transferable except as permitted by § 33-2-418(b)(3). The department may charge a reasonable fee for processing the application and issuance of licenses.



§ 33-2-407 - Suspension or revocation of license -- Civil penalties.

(a) The department may suspend or revoke a license on the following grounds:

(1) A violation of this title or rules adopted under this title;

(2) Permitting, aiding or abetting the commission of any illegal act during a licensed service or in a licensed facility;

(3) Conduct or practice found by the department to be detrimental to the welfare of the service recipients of a licensed service or facility; or

(4) Abuse, misappropriation of property or neglect.

(b) The department may impose a civil penalty on a licensee for a violation of this title or a department rule. Each day of a violation constitutes a separate violation. The department shall establish by rule a schedule designating the minimum and maximum civil penalties within the ranges set in § 33-2-409 that may be assessed under this part for violation of each statute and rule that is subject to violation. The department may exclude a statute or rule from the schedule if it determines that a civil penalty for violation of that statute or rule would not achieve the purposes of licensure. If the department has not adopted a rule designating the minimum and maximum civil penalty that may be assessed for violation of a statute or rule, the maximum civil penalty that may be imposed for violation of that statute or rule shall be the lowest figure set under the appropriate subsection of § 33-2-409 that applies to the violation.

(c) (1) The procedure governing the suspension or revocation of a license or imposition of a civil penalty shall be as prescribed in this subsection (c).

(2) A complaint shall be filed by the department stating facts constituting a ground or grounds for the proposed action.

(3) If the department determines that a license should be suspended or revoked, a civil penalty imposed, or both, it shall so notify the licensee. Within fifteen (15) days of notification, the licensee may file a written request for review by the panel appointed under § 33-2-403(d). The review shall be at the earliest possible date, and the panel shall report its recommendations to the commissioner. The commissioner shall determine whether the original action shall remain effective and shall notify the licensee. Within fifteen (15) days of notification, the licensee may file a written request for a hearing before the department. The hearing shall be conducted under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(4) The department may determine after the hearing that the license be suspended or revoked, that a civil penalty be imposed, or that no action be taken.

(5) If the department determines that a license should be suspended, the department may also set the conditions to be met by the licensee during the period of suspension to entitle the licensee to resume operation of the service or facility.

(6) If the department determines that a license should be suspended or revoked, a civil penalty should be imposed, or both, the department shall enter an order stating the grounds for the action.

(7) The department may, after a hearing, hold a case under consideration and specify requirements to be met by a licensee to avoid either suspension, revocation, or civil penalty. In those cases, the department shall enter an order accordingly and notify the licensee by certified mail. If the licensee complies with the order and proves that fact to the satisfaction of the department, the department shall enter an order showing satisfactory compliance and dismiss the case because of compliance.

(d) If a civil penalty lawfully imposed under this part is not paid, the penalty shall be recoverable in the name of the state by the attorney general and reporter in the chancery court of Davidson County or by legal counsel for the department in the chancery court of the county in which all or part of the violation occurred.



§ 33-2-408 - Sanctions against licensed entities.

(a) All proceedings by the department of intellectual and developmental disabilities (DIDD) to impose sanctions against licensed entities under this title shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The proceedings shall include notice and opportunity for a hearing before an administrative law judge who shall issue an initial order.

(b) Sanctions shall include any action by DIDD, based upon alleged deficient practices of the licensed entity, to impose financial or contractual penalties, including the following:

(1) Financial penalties shall include fines, liquidated damages or denial, withholding or delay of a payment;

(2) Imposition of moratoria on admissions when the limitations are unrelated to state budget considerations; or

(3) Actions against the entity based upon allegations that the entity is responsible for abuse, neglect, exploitation, misappropriation or mistreatment of an individual for whom the entity is responsible.

(c) Sanctions do not include any action to recoup moneys that are determined by DIDD to be unearned, according to stipulations specified in the provider agreement between DIDD and the provider.

(d) This section shall not prevent termination of any contract with the licensed entity in accordance with the provisions of that contract. In those cases the contractor shall have only the due process rights, if any, otherwise provided by law regarding termination of state contracts.

(e) All sanctions, except for financial sanctions, may be imposed immediately by DIDD. This does not prevent the provider from appealing the decision using the process as provided in the Uniform Administrative Procedures Act.

(f) These requirements shall not prevent the DIDD or the provider from pursuing alternative means of resolving issues related to sanctions while the process as provided in the Uniform Administrative Procedures Act is pending.



§ 33-2-409 - Amount of civil penalties.

(a) A civil penalty of not less than two hundred fifty dollars ($250) and not more than five hundred dollars ($500) may be imposed on a licensee for a violation of a statute or rule.

(b) A civil penalty of not less than five hundred dollars ($500) and not more than five thousand dollars ($5,000) may be imposed on a licensee for a second or subsequent violation of the same kind committed within twelve (12) months of the first penalty being imposed.



§ 33-2-410 - Service recipient protection trust fund.

(a) The commissioner shall establish and maintain a service recipient protection trust fund, created by the deposit of all civil penalty moneys collected under this part.

(b) The trust fund shall be maintained for the purpose of protecting the service recipients of a facility or service, whose noncompliance with the conditions of continued licensure, applicable state and federal statutes, rules, or contractual standards threatens the service recipients' care or property or the facility's or service's continued operation.

(c) Notwithstanding any law to the contrary, trust funds remaining unspent at the end of the fiscal year shall be carried over into the budget of the department for the subsequent fiscal year, and shall continue to be carried over from year to year until expended for the purposes prescribed in this section.



§ 33-2-411 - Surveyor to notify licensee of violations.

If a licensure surveyor finds a violation of a statute or rule that may be a ground for a civil penalty, the surveyor shall advise the licensee of the finding orally before concluding the survey.



§ 33-2-412 - Suit to enjoin services rendered without license or under suspended or revoked license.

(a) A department may sue to enjoin any person, partnership, association or corporation from establishing, conducting, managing or operating any service or facility providing mental health, alcohol and drug abuse prevention and/or treatment, intellectual or developmental disability services, or personal support services within the meaning of this part without having obtained a license or while its license has been suspended or revoked. Suit may be brought in the name of the state by the attorney general and reporter in the chancery court of Davidson County or by legal counsel for a department in the chancery court of the county in which all or part of the violations occurred.

(b) In charging any defendant in a complaint for injunction, it shall be sufficient to charge that the defendant did, upon a certain day and in a certain county, establish, conduct, manage or operate a service or facility providing mental health, alcohol and drug abuse prevention and/or treatment, intellectual or developmental disability services, or personal support services or that the defendant is about to do so without having a license, without averring any further or more particular facts concerning the case.



§ 33-2-413 - Inspections of facilities.

(a) The department shall make at least one (1) unannounced life safety and environmental inspection of each licensed service or facility yearly. The department shall inspect for quality standards all licensees that contract with the department as part of its contract monitoring. The department shall inspect for quality standards all licensees that do not contract with the department. The department may deem a service or facility in compliance without inspection if the service or facility meets another government agency's certification or accreditation requirements provided for in rules of the department.

(b) With or without giving notice, the department may enter the premises and inspect any applicant or licensee when a complaint is filed with the department against the applicant or licensee or when the department otherwise deems inspection in the interest of service recipients. Inspection may include review of physical plant, program, activities, and applicant or licensee records.

(c) The department may charge a fee for any service or facility inspection in an amount not to exceed fifty dollars ($50.00).

(d) If the department finds noncompliance with life safety or food service standards relating to non-life threatening issues, the department shall refer the findings to the state or local agency responsible for life safety or food service inspection for re-inspection or review in accordance with life safety or food service standards. The department will accept the state or local agency's determination.

(e) The department shall, to the extent practicable, coordinate life safety inspections to avoid duplication without good cause in the same calendar year by other government agencies that apply substantially the same standards.



§ 33-2-414 - Departmental assistance to applicants and to service recipients affected by license denial, suspension or revocation.

The department may provide assistance to applicants for a license under this part. The department shall provide assistance in placing service recipients who are adversely affected by denial, suspension, or revocation of a license under this part.



§ 33-2-415 - Provisional licenses.

(a) The department may grant a provisional license for up to one (1) year to a service or facility if:

(1) The service or facility is making a diligent effort to comply with standards adopted under this part;

(2) The continued operation of the service or facility will not endanger the health or safety of its service recipients;

(3) The continued operation of the service or facility is necessary because care is not otherwise reasonably available for its service recipients;

(4) The service or facility has submitted an acceptable compliance plan specifying how and when deficiencies will be corrected; and

(5) The service or facility has substantially met the commitments made in the preceding year's compliance plan, if any.

(b) Failure to meet the commitments made in the compliance plan is a ground for revocation or suspension of the license.

(c) Copies of provisional licenses and compliance plans shall be maintained in a central location and are open to public inspection.



§ 33-2-416 - Department to investigate reports of abuse, dereliction or deficiency in operation of facility -- Private cause of action -- Departmental remedies.

(a) The department shall investigate reports of serious abuse, dereliction or deficiency in the operation of a licensed service or facility.

(b) (1) A person making any report or investigation pursuant to this part, including representatives of the department in the reasonable performance of their duties and within the scope of their authority, shall be presumed to be acting in good faith and shall be immune from any liability, civil or criminal, that might otherwise be incurred or imposed.

(2) Any such person shall have the same immunity with respect to participation in any judicial proceeding resulting from the report or investigation.

(3) Any person making a report under this part shall have a civil cause of action for appropriate compensatory and punitive damages against any person who causes a detrimental change in the employment status of the reporting party by reason of the report.

(c) (1) The commissioner shall suspend or revoke the license of any service or facility if serious abuse, dereliction or deficiency is found and not corrected in a reasonable time.

(2) The commissioner, in the commissioner's discretion, may suspend enrollment in a service or facility pending resolution of the investigation or of proceedings to suspend, revoke, or deny the license, or until the service or facility corrects any serious abuse, dereliction, or deficiency found in the course of the investigation. The commissioner may suspend enrollment in a licensed service or facility based on probable cause to believe that serious abuse, dereliction, or deficiency in the operation of the licensed service or facility has occurred or would occur without suspension of enrollment. Suspension of enrollment shall not exceed a period of one hundred twenty (120) days except that, in the discretion of the commissioner, the period may be extended for an additional period not to exceed one hundred twenty (120) days. Nothing in this part takes away from the right of the department to issue an order of summary suspension of the license pursuant to § 4-5-320(c) and (d).



§ 33-2-417 - Provision of services without license -- Actions by commissioner -- Violations.

(a) If a commissioner finds that a service or facility is providing mental health, alcohol and drug abuse prevention and/or treatment, intellectual or developmental disability services, or personal support services without a license, the commissioner may, without prior notice, order the service or facility immediately to cease and desist from providing mental health, alcohol and drug abuse prevention and/or treatment, intellectual or developmental disability services, or personal support services. Before issuing a cease and desist order, the commissioner shall find that entering the order is in the public interest; necessary for the protection of the health, safety, or welfare of the service recipients of the service or facility; and consistent with the purposes fairly intended by this part.

(b) The order shall state the relevant findings of fact and conclusions of law that support the commissioner's finding that entering the order without prior notice is in the public interest, necessary for the protection of the service recipients of the service or facility, and consistent with this part. The order shall provide notice to the respondent of the respondent's rights and responsibilities concerning review of the order.

(c) (1) The owner of the service or facility ordered to cease and desist operation may seek review of the order before the commissioner or the commissioner's designee under this subsection (c).

(2) The owner or legal representative of the service or facility may request an informal conference before the commissioner or the commissioner's designee. The request shall be filed with the commissioner within thirty (30) days of entry of the order. The commissioner or the commissioner's designee shall convene the requested informal conference within seven (7) days of the date of receipt of the request. The conference is informal and the service or facility has the right to be represented by counsel at all stages of the informal conference.

(3) The sole issue to be determined at the informal conference is whether the service or facility was operating without a license as required by this part prior to or concurrently with the date of the entry of the order. This part and its rules control this determination. At the conference the commissioner may uphold, amend, or rescind the cease and desist order. Unless contested under subdivision (c)(4), the original or amended cease and desist order becomes a final order within seven (7) days.

(4) If the commissioner or the commissioner's designee determines, as a result of the informal conference, that the cease and desist order should be amended or should not be rescinded, the owner or legal representative of the service or facility may seek review of the order under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. The request shall be made in writing to the commissioner within seven (7) days of receipt of written notice of the commissioner's decision. Upon receipt of the request, the commissioner shall immediately refer the matter to the department of state for initiation of contested case proceedings.

(5) If the respondent fails to request an informal conference under subdivision (c)(1), then the cease and desist order becomes a final order of the commissioner within thirty (30) days of its entry. The service or facility may obtain judicial review of this final order in the chancery court of Davidson County under the Uniform Administrative Procedures Act.

(d) It is a Class B misdemeanor to violate a cease and desist order lawfully entered by the commissioner. Each day of operation in violation of the commissioner's cease and desist order, calculated from the date of its service upon the owner or operator of the service or facility, is a separate offense.

(e) Nothing in this part precludes any person, including the department, who is aggrieved by the operation of an unlicensed service or facility from pursuing other remedies and sanctions, including those provided by §§ 33-2-405 and 33-2-412.



§ 33-2-418 - Residential facilities.

(a) Any residential facility that houses persons with intellectual or developmental disabilities and is required by law to be licensed by the department shall not receive a license if the facility houses more than four (4) persons served and is not licensed on June 23, 2000. The department shall not license more than two (2) such residential facilities within five hundred yards (500 yds.) in any direction from other such facilities housing persons served. All set-back requirements applicable to lots where such facilities are located shall apply to such residential facilities.

(b) This section does not apply to:

(1) Housing for persons with mental illness or serious emotional disturbance;

(2) Housing for residents on property owned or leased by the state or a corporation that provides that housing if the property was recorded in the corporate or state name before January 1, 1989;

(3) Housing for service recipients when the commissioner authorizes the transfer of a license at the same site to a successor provider, if, and only if, the license holder's contract with the department is terminated, the transfer of license is necessary to sustain the quality of life of the service recipients, and the successor provider does not increase the number of service recipients at the site; or

(4) Housing for persons on a temporary or transitional basis, such as boarding facilities provided by residential schools or facilities providing services through a specialized court program addressing the needs of individuals both in court custody and dually diagnosed with an intellectual or developmental disability and mental illness.

(c) Notwithstanding any law or rule to the contrary, a residential facility or provider licensed by the department of intellectual and developmental disabilities to provide residential services to persons with intellectual or developmental disabilities shall not be prohibited from providing residential services to the elderly or adults with physical disabilities, so long as the services are adequate to ensure the health, safety and welfare of each resident.



§ 33-2-419 - Standardized training and continuing education required -- Classifications.

(a) Any individual employed by a personal support services agency to provide personal support services must complete standardized training and continuing education under department rules.

(b) The department may create classifications for personal support services agencies specializing in a type of service or care and may require additional training and continuing education for those classifications.



§ 33-2-420 - Dual licensing not required.

If an agency is licensed as a personal support services agency under this title, it does not have to be licensed under title 68, chapter 11, part 2, as a home care organization to provide personal support services. If an agency is licensed under title 68, chapter 11, part 2, as a home care organization, it does not have to be licensed under this title to provide personal support services.



§ 33-2-421 - Providers of personal support services.

(a) As used in this section, unless the context otherwise requires:

(1) "Personal support services agency" means a sole proprietorship, partnership, corporation, limited liability company, or a limited partnership that provides personal support services as defined in this part. "Personal support services agency" includes an entity that employs or subcontracts with individuals who provide personal support services to service recipients; and

(2) "Personal support services worker" means a person licensed as a personal support services agency, or an employee or an individual subcontracted by a personal support services agency who is providing personal support services pursuant to an arrangement between a service recipient and a personal support services agency.

(b) In addition to the standards and requirements for personal support services as established by rules adopted by the department, personal support services agencies shall comply with the requirements in this section.

(c) A personal support services agency shall provide to each service recipient a consumer notice before beginning service, which shall include, at a minimum, the following:

(1) The duties, responsibilities, obligations and legal liabilities of the personal support services agency, the personal support services worker, and the personal support services recipient. The description shall clearly set forth the service recipient's responsibility, if any, for:

(A) Day-to-day supervision of the personal support services workers;

(B) Assigning duties to the personal support services worker;

(C) Hiring, firing and discipline of the personal support services worker;

(D) Provision of equipment or materials for use by the personal support services worker;

(E) Performing a criminal background check on the personal support services worker;

(F) Checking the personal support services worker's references; and

(G) Ensuring credentials and appropriate licensure/certification of a personal support services worker; and

(2) A statement identifying the personal support services agency as an employer, or contractor, as applicable, of the personal support services worker along with the responsibility the personal support services agency will assume for the payment of the personal support services worker's wages, including overtime pay for hours worked in excess of forty (40) hours in a workweek, taxes, social security, workers' compensation and unemployment compensation payments.

(d) A personal support services agency shall provide a notice to each personal support services worker who is placed with a service recipient before the worker provides any service to the service recipient. The worker notice shall contain the following information:

(1) The relationship between the personal support services agency and the personal support services workers; and

(2) A description of the duties, responsibilities, obligations and legal liabilities of the personal support services agency, the service recipient, and the personal support services worker. That description shall include the following information:

(A) A statement identifying the employing or contracting personal support services agency as responsible for the payment of the personal support services worker's wages, including overtime pay for hours worked in excess of forty (40) hours in a workweek, taxes, social security, unemployment and workers' compensation insurance as prescribed by state and federal law; and

(B) A statement identifying which party will be responsible for the personal support services worker's hiring, firing, discipline, day-to-day supervision, assignment of duties and provision of equipment or materials for use by the personal support services worker.

(e) The notices required under subsection (c) shall be signed by the service recipient or authorized representative and retained by the personal support services agency at its office for not less than two (2) years following termination of service.






Part 5 - Transportation

§ 33-2-501 - Transportation options.

The department shall develop an array of options for transportation for all regions of the state that shall include, but not be limited to, willing family members, transportation agents that are available twenty-four (24) hours per day, ambulance or other medically appropriate vehicles, law enforcement, and public and private service providers.



§ 33-2-502 - Meeting on transportation services.

The department shall, at least annually, convene a meeting on transportation service for persons with developmental disabilities, mental illness, and serious emotional disturbance. The purpose is to promote development of interagency agreements under § 33-1-308 that assure availability of generic and specialized transportation services to service recipients and their families, coordinate service options, coordinate and maximize utilization of funding mechanisms, and assure training of transportation personnel in best practices for transporting service recipients. Participants shall include affected state agencies, local government, public and private transportation service providers, mental health and developmental disabilities service providers, and service recipients and members of service recipient families. There shall be a sufficient number of service recipients and their family members to assure effective representation in the meeting.






Part 6 - Conflict Resolution

§ 33-2-601 - Rules for conflict resolution procedures.

The department shall adopt rules for conflict resolution procedures to assure quick resolution, minimize disruption of service and support to service recipients, and minimize the cost of conflicts in providing services and supports.



§ 33-2-602 - Licensees to adopt conflict resolution procedures and appeal processes.

Every licensee under this title shall have a clear conflict resolution procedure, including an appeal process, that complies with the department's rules and shall communicate the procedure to each service recipient and family involved in the service. Termination of service or support because a third party payer refuses to continue to fund the service or support is not subject to the conflict resolution procedure. The location where service or support is to be provided is not subject to the conflict resolution procedure unless the location is inaccessible to the service recipient and the service recipient's family, as appropriate. The procedure must include the means to resolve a conflict informally and expeditiously in conformity with the department's rules. A licensee may not cease to provide services and supports to a service recipient with a developmental disability during the pendency of the conflict resolution over the objection of the service recipient.



§ 33-2-605 - Applicability to grievances pertaining to family support program.

This part does not apply to grievances that are to be resolved under § 33-5-209(b)(3) policies and procedures.






Part 7 - Community Mental Health Center Cooperation Act

§ 33-2-701 - Short title.

This part shall be known and may be cited as the "Community Mental Health Center Cooperation Act of 1998."



§ 33-2-702 - Statement of policy.

It is the policy of this state to displace competition among community mental health centers with regulation to the extent set forth in this part and to actively supervise the regulation to the fullest extent required by law, in order to promote cooperation and coordination among community mental health centers in the provision of mental health services to citizens receiving the services under programs funded or administered by departments or agencies of state government, including, but not limited to, the TennCare program.



§ 33-2-703 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Community mental health center" includes any parent or corporate affiliate of a community mental health center as defined in § 33-1-101;

(2) "Cooperative agreement" means an agreement among two (2) or more community mental health centers for the offering, provision, operation, coordination, planning, funding, pricing, contracting, utilization review, or management of mental health and related services under programs funded or administered by departments or agencies of state government, including, but not limited to, the TennCare program, or the sharing, allocation, or referral of service recipients, personnel, instructional programs, support services, ancillary services, and facilities, or other services traditionally offered by community mental health centers for the programs; and

(3) "Intervenor" means any hospital, physician, allied health professional, health care provider or other person furnishing goods or services to, or in competition with, community mental health center, insurer, hospital service corporation, medical service corporation, hospital and medical services corporation, preferred provider organization, health maintenance organization, behavioral health organization, or any employer or association that directly or indirectly provides health care benefits to its employees or members.



§ 33-2-704 - Cooperative agreements among community mental health centers -- Review by department -- Certificate of public advantage.

(a) A community mental health center may negotiate and enter into cooperative agreements with other community mental health centers in the state if the likely benefits resulting from the agreements outweigh any disadvantages attributable to a reduction in competition that may result from the agreements.

(b) Parties to a cooperative agreement may apply to the department for a certificate of public advantage governing that cooperative agreement. The application shall include an executed written copy of the cooperative agreement and describe the nature and scope of the cooperation in the agreement and any consideration passing to any party under the agreement. A copy of the application and copies of all additional related materials shall be submitted to the attorney general and reporter and to the department at the same time.

(c) The department shall review the application in accordance with the standards set forth in subsection (e) and may hold a public hearing in accordance with the rules adopted by the department. The department shall give notice of the application to interested parties by publishing a notice in the state administrative register in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Any intervenor may intervene in the proceeding and shall have standing under the Uniform Administrative Procedures Act. The department shall grant or deny the application within sixty (60) days of the date of filing of the application, and that decision shall be in writing and set forth the basis for the decision. The department shall furnish a copy of the decision to the applicants, the attorney general and reporter, and any intervenor. Should the department determine that additional time is needed to review the application, the department, upon written notice to the applicants, the attorney general and reporter and any intervenor, may extend the time for review for a period of thirty (30) days except that, in the discretion of the commissioner, the period may be extended for an additional thirty (30) days.

(d) If the cooperative agreement primarily relates to a program funded or administered by another department or agency of state government, the department may refer the application to that other department or agency to conduct the review and render the decision required by this part.

(e) The department shall issue a certificate of public advantage for a cooperative agreement if it, or the other department or agency to which the department has referred the application pursuant to subsection (d), determines that the likely benefits resulting from the agreement outweigh any disadvantages attributable to a reduction in competition that may result from the agreement.

(f) In evaluating the potential benefits of a cooperative agreement, the department may consider whether one (1) or more of the following benefits may result from the cooperative agreement:

(1) Enhanced quality of mental health and mental health-related care provided to state citizens, especially those receiving the services under programs funded or administered by departments or agencies of state government;

(2) Preservation of community mental health facilities in geographical proximity to the communities traditionally served by those facilities;

(3) Gains in the cost-efficiency of services provided by the community mental health centers involved;

(4) Improvements in the utilization of mental health resources and equipment;

(5) Avoidance of duplication of mental health resources; and

(6) Enhanced efficiency of the administration of programs of state government to provide mental health services to citizens of this state.

(g) The department's evaluation of any disadvantages attributable to any reduction in competition likely to result from the agreement may include, but need not be limited to, the following factors:

(1) The extent of any likely adverse impact on the ability of health maintenance organizations, preferred provider organizations, managed health care organizations or other health care payers to negotiate optimal payment and service arrangements with community mental health centers, or other health care providers;

(2) The extent of any reduction in competition among physicians, allied health professionals, other health care providers, or other persons furnishing goods or services to, or in competition with, community mental health centers that is likely to result directly or indirectly from the cooperative agreement;

(3) The extent of any likely adverse impact on persons with mental illness or serious emotional disturbance in the quality, availability and price of health care services; and

(4) The availability of arrangements that are less restrictive to competition and achieve the same benefits or a more favorable balance of benefits over disadvantages attributable to any reduction in competition likely to result from the agreement.

(h) The department, or other department or agency to which the department has referred the application under subsection (d), shall consult with the attorney general and reporter regarding its evaluation of any potential reduction in competition resulting from a cooperative agreement. The attorney general and reporter may consult with the United States department of justice or the federal trade commission regarding its evaluation of any potential reduction in competition resulting from a cooperative agreement. Should the attorney general and reporter, after consultation with the department, determine that it is necessary to consult with the United States department of justice or the federal trade commission, or determines that further information is needed to review the application, the department, upon written notice to the applicant, attorney general and reporter, and any intervenor, may extend the time for approval or disapproval of an application an additional forty-five (45) days.

(i) If the department, or the other department or agency to which the department has referred the application under subsection (d), determines that the likely benefits resulting from a certified agreement no longer outweigh any disadvantages attributable to any potential reduction in competition resulting from the agreement, the department, or the other department or agency to which the department has referred the application under subsection (d), may initiate contested case proceedings to terminate the certificate of public advantage in accordance with the Uniform Administrative Procedures Act.

(j) The department shall maintain on file all cooperative agreements for which certificates of public advantage remain in effect. Any party to a cooperative agreement who terminates the agreement shall file a notice of termination.

(k) The department, or the other department or agency to which the department has referred the application under subsection (d), shall review, on at least an annual basis, each certificate of public advantage it has granted under this part. The certificate shall be renewed if it is determined that the certificate continues to comply with the standards of subsection (e).

(l) Prior to making an application for a certificate of public advantage, the parties may submit an initial filing at least forty-five (45) days prior to filing the application. The initial filing shall summarize the proposed cooperative agreement, describe the affected geographic market areas and those matters described in subsections (f) and (g). The department shall review the initial filing within thirty (30) days of receipt of the filing, informing the parties of any deficiencies along with a statement of specific remedial measures as to how the deficiencies could be corrected. A review of the initial filing by the department does not constitute approval of the final application.



§ 33-2-705 - Judicial review of department decision.

Any applicant or intervenor aggrieved by a decision of the department, or the other department or agency of state government to which the department has referred the application under § 33-2-704(d), in granting or denying an application, refusing to act on an application, or terminating a certificate, is entitled to judicial review of the decision in accordance with Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 33-2-706 - Effect of grant or denial of certificate of public advantage.

(a) Notwithstanding title 47, chapter 25, or any other law to the contrary, a cooperative agreement for which a certificate of public advantage has been issued is a lawful agreement. Notwithstanding title 47, chapter 25, or any other law to the contrary, if the parties to a cooperative agreement file an application for a certificate of public advantage governing the agreement with the department, the conduct of the parties in negotiating and entering into a cooperative agreement is lawful conduct. Nothing in this subsection (a) immunizes any person for conduct in negotiating and entering into a cooperative agreement for which an application for a certificate of public advantage is not filed.

(b) If the department, or the other department or agency of state government to which the department has referred the application under § 33-2-704(d), determines that the likely benefits resulting from a cooperative agreement do not outweigh any disadvantages attributable to any potential reduction in competition resulting from the agreement, the agreement is invalid and has no further force or effect.

(c) Any dispute among the parties to a cooperative agreement concerning its meaning or terms is governed by principles of contract law.



§ 33-2-707 - Application fees.

The department has the authority to establish reasonable application fees to cover the actual costs of administering this part by rules adopted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The department is authorized to adopt necessary rules to implement this part in accordance with the Uniform Administrative Procedures Act.



§ 33-2-708 - Center not authorized to act as insurer.

Unless otherwise permitted by law, nothing in this part shall be deemed to grant any community mental health center or group of community mental health centers pursuant to a cooperative agreement, the authority to operate as a health maintenance organization, preferred provider organization, or insurer without obtaining an appropriate license from the department of commerce and insurance.



§ 33-2-709 - Part not deemed to authorize referral to provider-owned facility in violation of law.

Nothing in this part shall be deemed to permit any referral to a provider-owned facility otherwise prohibited by state or federal law.






Part 8 - State Facilities

§ 33-2-801 - Chief officers of hospitals and developmental centers -- Appointment -- Authority.

(a) The commissioner shall appoint a chief officer for each facility to serve at the pleasure of the commissioner.

(b) The commissioner shall appoint chief officers of facilities without regard to residence on the basis of merit as measured by administrative abilities and a demonstrated quality of leadership. The chief officer shall hold a recognized degree as a psychiatrist, doctor of medicine, behavioral scientist, social scientist, public administrator, hospital administrator, or other profession involved with human development, human welfare, or health administration.

(c) Chief officers have all of the authority conferred upon them by this title and such other authority as is delegated to them by the commissioner. Chief officers have the authority to administer oaths.



§ 33-2-802 - Bond of chief officer.

Each chief officer shall give an official bond, in a sum to be fixed by the commissioner of finance and administration, the comptroller of the treasury and the state treasurer, to be executed, conditioned and filed in accordance with title 8, chapter 19. The cost of the bond shall be paid from funds available to the facility.



§ 33-2-803 - Powers and duties of chief officers.

(a) The chief officer shall be under the direction of the commissioner and has the following powers and duties to:

(1) Exercise general superintendence over all matters relating to the facility;

(2) Perform the duties of a treasurer of the facility without any additional compensation, depositing all moneys coming into the chief officer's hands in some one of the banks designated as state depositories, for safekeeping, until drawn out from time to time for the benefit of the facility; and

(3) Make reports as the commissioner may require.

(b) The chief officer shall be authorized to make written application to the governor for issuance of requisition papers for the purpose of returning any person to the state who has left a facility without authorization and fled from the state when the person with mental illness, serious emotional disturbance, or developmental disability had been committed to the facility or the custody of the commissioner. The application shall be in the same form as required for the return of a fugitive from justice.

(c) Chapter 4, part 2 of this title, to the extent that its application would be contrary to other statutes or to federal law, shall not apply to money or funds that are paid to the chief officer of a facility by the veterans' administration.



§ 33-2-804 - Officials prohibited from trafficking in supplies.

Officials connected with management of any of the department's facilities are prohibited from contracting to furnish any supplies or equipment for use in the operation or support of the facility, and any official who violates this section shall forfeit the right to serve as the official.



§ 33-2-805 - Police powers of security guards.

The security guards at all department facilities and other personnel the commissioner may designate are vested with the powers and authority of peace officers and shall exercise the powers and authority on the grounds of facilities under the supervision of the department.



§ 33-2-806 - Trespassing on hospital or developmental center grounds -- Penalty.

The enclosed premises and the adjoining land belonging to or used by and for any of the state facilities, are private grounds. If a person goes on the premises without authority or permission, the person commits a Class C misdemeanor.






Part 9 - Boards of Trustees for State Facilities

§ 33-2-901 - Creation of boards -- Members -- Appointment -- Expenses -- Meetings -- Term of office.

(a) In order to coordinate the activities of the department's facilities, to advise the chief officer at each facility, and to better acquaint the public with the needs and activities of the facility, there shall be boards of trustees for each facility to be composed of fifteen (15) members each.

(b) (1) The commissioner, the appropriate assistant commissioner, and the chief officer at each facility shall be ex officio members of each board of trustees.

(2) The fifteen (15) members shall be appointed by the commissioner, and all shall reside in the area served by the facility.

(3) State officials are eligible for appointment by the commissioner, but not more than three (3) state officials shall be appointed members of the board at the same time.

(c) The chair and the vice chair of each board shall be designated by the commissioner.

(d) The members of each board shall receive no compensation but shall receive their actual traveling expenses for attendance upon meetings of the boards. All reimbursement for travel expenses shall be in conformity with the comprehensive travel rules.

(e) The chief officer of each facility shall serve as secretary for the respective boards.

(f) The board shall meet at least annually at a place to be designated by the chair and may meet more often upon call of the chair, or a majority of the members.

(g) The term of board members shall be three (3) years. Terms shall be staggered so that five (5) terms expire each year. The terms of members begin on July 1 next following the appointments. Subsequent appointments shall be made for a period of three (3) years, except that vacancies shall be filled by appointment by the commissioner for the unexpired term only. A member may serve no more than two (2) consecutive full terms.

(h) Members may be removed upon their failure to attend at least one half (1/2) of the scheduled meetings in any one-year period, or for good cause.



§ 33-2-902 - Duties of boards.

(a) It is the duty of each board of trustees to advise the chief officer of each facility concerning the formulation of general policies to be followed in the operation of the facility under the chief officer's jurisdiction, to recommend to the department appropriate legislation for resources and other concerns for the facility, and to publicize generally the condition of the facility and its needs.

(b) Each board of trustees in conjunction with its chief officer shall report annually to the commissioner.






Part 10 - Costs in Private Nonprofit Facilities

§ 33-2-1001 - Nonprofit service providers -- Purchasing arrangements.

Any corporation that is exempted from taxation under 26 U.S.C. § 501(c)(3), and that contracts with the department to provide services or supports to the public shall be authorized to purchase or contract to purchase goods or services at the same terms and conditions as that contracted for by the state under state purchasing contracts. Purchases by and for the corporation shall not be required to be made through the purchasing division of the department of general services.






Part 11 - Costs in State Facilities

§ 33-2-1101 - Calculation of charges for service.

(a) The commissioner, with the approval of the comptroller of the treasury and the commissioner of finance and administration, shall establish by rule a method for determination at least annually of charges for services and supports provided to service recipients in programs operated by the department, including the charges for all institutional or professional services.

(b) Charges shall be calculated using generally accepted accounting principles.



§ 33-2-1102 - Determination of indigency -- Periodic payments.

(a) The commissioner, with the approval of the comptroller and the commissioner of finance and administration, shall establish rules for determining indigence and payments to be made periodically by nonindigent recipients of service or their responsible relatives.

(b) Periodic payments by the recipient of service or the responsible relative shall be based on ability to pay as determined by factors the commissioner considers relevant.



§ 33-2-1103 - Persons liable for charges.

If a person is a service recipient in a program operated by the department or is the parent of an unemancipated child who is a service recipient in a program operated by the department, then the person is liable for the charges for the services and supports provided.



§ 33-2-1104 - Nonindigent recipients.

If a service recipient who is not indigent receives service from a program operated by the department, then the department shall at least annually establish an amount to be paid periodically by the service recipient and each responsible relative.



§ 33-2-1105 - Information from liable parties -- Effect of failure to provide information.

(a) The service recipient who receives services and supports, the service recipient's conservator or guardian, and persons who are legally liable for charges for services and supports shall furnish all information that the department deems necessary to determine the person's financial liability.

(b) If a person willfully refuses to provide the information or knowingly provides false information that results in an underassessment of liability, the person is liable for the total charges for services and supports provided and for the amount of the state's expenses incurred in recovering the amounts, including attorney salaries or fees.



§ 33-2-1106 - Person receiving services under court order.

If a service recipient obtains services and supports under a court order from a program operated by the department, the department may demand any of the service recipient's money that is in the custody of the court and credit it to the service recipient's account.



§ 33-2-1107 - Claims against recipients.

The state has a continuing claim against the recipient of service from a program operated by the department and the recipient's estate and against responsible relatives for any unpaid difference between what the department determines the person owes and what was paid for the service provided. If the recipient of service dies, or a responsible relative of the recipient of service dies, and the commissioner presents a claim for a sum unpaid and owing to the state on account of the recipient of service, then the claim shall be paid from the estate of the deceased person.



§ 33-2-1108 - Voluntary contribution of funds.

If a person who is not legally responsible to pay for a service recipient's care contributes funds voluntarily for the service recipient's care, the department may accept the funds.



§ 33-2-1109 - Prohibition on maintenance at state's expense.

(a) No service recipient may receive care at the expense of the state in a program operated by the department except:

(1) One who is indigent;

(2) A person subject to evaluation, diagnosis or treatment under chapter 5, part 5 of this title, or chapter 7, part 3 of this title and charged with a felony, or chapter 7, part 4 of this title;

(3) A person whose service is paid for, in part, by state or federal government and the payment is conditioned on the department's acceptance of it as full satisfaction of the person's liability; or

(4) A person whose service is paid for by the service recipient or another person or a third party and the department determines, under standards approved by the commissioner of finance and administration and the comptroller of the treasury, that the state's interests are best served by accepting payment offered as full satisfaction of the service recipient's liability.

(b) Subdivision (a)(4) does not apply to any claim for payment for which the state has a suit pending to recover payment.



§ 33-2-1110 - Discrimination for inability to pay prohibited.

There shall be no discrimination in provision of services or supports based on inability to pay.






Part 12 - Personnel and Volunteers

§ 33-2-1201 - Department employees, volunteers and applicants to submit to background check and fingerprinting.

(a) To help the department determine the suitability of a person for volunteer services or employment and verify the accuracy of information submitted in support of an application to work for the department, any person who applies to work for the department as an employee, or any volunteer, whose function would include direct contact with or direct responsibility for persons with mental illness, serious emotional disturbance, or developmental disabilities shall:

(1) Agree to the release of all investigative records about the person from any source, including federal, state and local governments; and

(2) Supply a fingerprint sample for the conduct of a criminal background investigation by the Tennessee bureau of investigation. If no disqualifying record is identified, the bureau shall send the fingerprints to the federal bureau of investigation for a national criminal history record check.

(b) The department shall pay the costs for conducting any investigation under this section.



§ 33-2-1202 - Organizations to perform background checks on employees.

(a) As used in this section and § 38-6-109, "organization" means a facility or service licensed under chapter 2, part 4 of this title.

(b) Each organization shall have a criminal background check performed on each employee whose responsibilities include direct contact with or direct responsibility for service recipients. The organization shall inform the employee that it will conduct a background check. Within ten (10) days of employment or within ten (10) days of a change of responsibilities that includes direct contact with or direct responsibility for service recipients, the employee shall:

(1) Provide past work history containing a continuous description of activities over the past five (5) years;

(2) Identify at least three (3) individuals as personal references, one (1) of whom shall have known the applicant for at least five (5) years;

(3) Release all investigative records to the organization for examination for the purpose of verifying the accuracy of criminal violation information contained on an application to work for the organization; and

(4) (A) Supply fingerprint samples to be submitted for a criminal history records check to be conducted by the Tennessee bureau of investigation or the federal bureau of investigation; or

(B) Release information for a criminal background investigation by a state licensed private investigation company.

(c) (1) The organization shall check past work and personal references prior to employment of applicants. At a minimum the organization shall communicate directly with the most recent employer and each employer identified by the applicant as having employed the applicant for more than six (6) months in the past five (5) years. The organization shall communicate directly with at least two (2) of the personal references identified by the applicant. Within or prior to ten (10) days of employment of the person, organizations shall submit the information required to be provided by this subsection (c) to the entity that will conduct the criminal background check.

(2) Subsection (b) and this subsection (c) shall not apply to organizations which contract with the division of intellectual disabilities services for residential services, day services or supported employment services and such organizations shall comply with subsection (e).

(3) The organization shall check the registry maintained by the department of health pursuant to § 68-11-1001 prior to employment of applicants or their use as a volunteer in the organization. No individual who is listed on the registry may be hired or otherwise permitted to provide services in the organization.

(d) Any cost incurred by the Tennessee bureau of investigation, the federal bureau of investigation, or a state licensed private investigation company shall be paid by the organization requesting the investigation and information. If the background check is conducted by the Tennessee bureau of investigation or the federal bureau of investigation, the payment of the costs shall be made in the amounts established by § 38-6-103.

(e) (1) Notwithstanding subsection (b), only with respect to organizations which contract with the department of intellectual and developmental disabilities for residential services, day services or supported employment services, each such organization shall have a criminal background check completed prior to employing any person who will be in a position that involves providing direct care to a service recipient. If a current employee of such organization has a change of responsibilities that includes direct care to a service recipient, then the organization shall have a criminal background check completed prior to such change. The organization shall inform the employee that it will conduct a background check. The employee shall:

(A) Provide past work history containing a continuous description of activities over the past five (5) years;

(B) Identify at least three (3) individuals as personal references, one (1) of whom shall have known the applicant for at least five (5) years;

(C) Release all investigative records to the organization for examination for the purpose of verifying the accuracy of criminal violation information contained on an application to work for the organization; and

(D) (i) Supply fingerprint samples to be submitted for a criminal history records check to be conducted by the Tennessee bureau of investigation or the federal bureau of investigation; or

(ii) Release information for a criminal background investigation by a state licensed private investigation company.

(2) An organization which contracts with the division of intellectual disabilities services for residential services, day services or supported employment services shall check past work and personal references prior to employment of applicants. At a minimum such organization shall communicate directly with the most recent employer and each employer identified by the applicant as having employed the applicant for more than six (6) months in the past five (5) years. The organization shall communicate directly with at least two (2) of the personal references identified by the applicant. Prior to employment, the organization shall submit the information required to be provided by this subsection (e) to the entity that will conduct the criminal background check.

(3) An organization which contracts with the department of intellectual and developmental disabilities shall check the registry maintained by the department of health pursuant to § 68-11-1001 prior to employment of applicants or their use as volunteers in the organization. No individual who is listed on the registry may be hired or otherwise permitted to provide services in the organization.

(f) Notwithstanding any provision of this section to the contrary, background checks for employees of state-operated intermediate care facilities for individuals with intellectual disabilities shall fully comply with § 33-2-1201.



§ 33-2-1203 - Contracting for temporary staffing to maintain suitable available accommodations.

If, in the commissioner's judgment, the occupancy level at a state-owned or operated hospital or treatment resource requires additional staffing for a temporary period in order to maintain suitable available accommodations, the commissioner is authorized to contract for and utilize temporary staffing at the affected location.



§ 33-2-1204 - Phasing in of reductions in bed capacity at state-owned or operated facilities.

Reductions in bed capacity at state-owned or operated hospitals or treatment resources pursuant to the fiscal year 2009-2010 budget shall be phased in as determined by the department.






Part 13 - Conflict of Interest

§ 33-2-1301 - Department officers, employees and licensees to disclose interest in mental health facilities -- Conflict of interest.

IF

(1) (A) a person is an officer or employee of the department, OR

(B) a person is an officer or employee of a licensee of the department, AND

(2) (A) the person or the person's spouse, parent, grandparent, brother, sister, or child has an ownership interest in a residential facility that is not publicly held or an ownership interest in a business that is not publicly held that owns or manages a residential facility that provides mental health or developmental disabilities services or supports, OR

(B) the person or combination of persons named in subdivision (2)(A) has an ownership interest of at least thirty-five percent (35%) in a residential facility that is publicly held that provides mental health or developmental disabilities services, OR

(C) the person or combination of persons named in subdivision (2)(A), has an ownership interest of at least thirty-five percent (35%) in a business that is publicly held that owns or manages a residential facility that provides mental health or developmental disabilities services,

THEN

(3) the person shall disclose the interest to the department or licensee, AND

(4) the person may not serve in a capacity of decision making or influence or responsibility for the direct referral or placement of persons to any residential facility that provides mental health or developmental disabilities services or supports.



§ 33-2-1302 - Penalty for violation of § 33-2-1301.

(a) If a person violates § 33-2-1301, the commissioner shall assess a civil penalty of one thousand five hundred dollars ($1,500) per incident against the person for each violation.

(b) A penalty shall be assessed only after an informal hearing is held in the same manner as an informal hearing is held prior to the suspension of a license under § 4-5-320(d).

(c) If services or supports to a recipient of mental health or developmental disabilities services or supports have been provided in violation of § 33-2-1301, the commissioner may:

(1) Require transfer of the recipient of services or supports to another provider of services or supports as soon as is reasonably practical;

(2) Authorize the recipient of services or supports to remain with the provider of services or supports if the commissioner determines it to be in the best interests of the recipient of services or supports to remain with the provider of services or supports;

(3) Restrict the referral of other recipients of services or supports to the provider of services or supports;

(4) Exercise a combination of the preceding powers; or

(5) Impose any other appropriate sanctions in the discretion of the commissioner.



§ 33-2-1303 - Contractors to disclose interest in facility.

A person to whom this part applies shall disclose the information required by this part before being hired or as a part of a contract entered into with a provider of mental health or developmental disabilities services or supports. Failure to disclose the information shall subject the person to removal from the position held or the contract to cancellation or renegotiation.



§ 33-2-1304 - Personnel records to indicate conflict of interest as reason for relief of duties.

If a person is relieved of decision-making authority or responsibility under this part, the personnel records of the officer or employee shall state that the officer or employee was relieved of authority or responsibility solely to conform to this part.









Chapter 3 - General Rules Applicable to Service Recipients

Part 1 - General Rights of All Service Recipients

§ 33-3-101 - Rights of persons under this title equal to those of other persons except as limited by this title -- Records.

(a) No person shall be deprived of liberty on the grounds that the person has or is believed to have a mental illness, a serious emotional disturbance, a developmental disability, or is in need of service for such a condition except in accordance with this title.

(b) A person with mental illness, serious emotional disturbance, or developmental disability has the same rights as all other persons except to the extent that the person's rights are curtailed in accordance with this title or other law.

(c) A person with mental illness, serious emotional disturbance, or developmental disability shall be provided services or supports, to the extent that facilities, equipment and personnel are available, in accordance with community standards.

(d) The chief officer shall keep records detailing services or supports received by each person. Records shall be preserved by the chief officer for not less than ten (10) years after termination of service. The records may be generated, maintained, or transferred in whole or in part to any recording medium that assures accurate preservation of the record. If a record is transferred from one medium to another, the source record may be destroyed upon determination by the chief officer that the reproduced record is true and correct and will be accurately preserved. The reproduced record is deemed to be the original record.



§ 33-3-102 - Specific rights protected.

(a) No person with mental illness, serious emotional disturbance, or developmental disability hospitalized or admitted, whether voluntarily or involuntarily, or ordered to participate in nonresidential treatment or service under this title, shall, solely by reason of the hospitalization, admission, or order, be denied the right to dispose of property, execute instruments, make purchases, enter into contractual relationships, give informed consent to treatment, and vote, unless;

(1) The service recipient has been adjudicated incompetent by a court of competent jurisdiction and has not been restored to legal capacity; or

(2) The denial is authorized by state or federal statute.

(b) No person shall make decisions for a service recipient on the basis of a claim to be the service recipient's conservator, legal guardian, guardian ad litem, caregiver under title 34, chapter 6, part 3, or to be acting under a durable power of attorney for health care under title 34, chapter 6, part 2, until the person has presented written evidence of the person's status.



§ 33-3-103 - Confidentiality of mental health records.

All applications, certificates, records, reports, legal documents, and pleadings made and all information provided or received in connection with services applied for, provided under, or regulated under this title and directly or indirectly identifying a service recipient or former service recipient shall be kept confidential and shall not be disclosed by any person except in compliance with this part.



§ 33-3-104 - Persons who may consent to disclosure of confidential information.

Information about a service recipient that is confidential under § 33-3-103 may be disclosed with the consent of:

(1) The service recipient who is sixteen (16) years of age or over;

(2) The conservator of the service recipient;

(3) The attorney in fact under a power of attorney who has the right to make disclosures under the power;

(4) The parent, legal guardian, or legal custodian of a service recipient who is a child;

(5) The service recipient's guardian ad litem for the purposes of the litigation in which the guardian ad litem serves;

(6) The treatment review committee for a service recipient who has been involuntarily committed;

(7) The executor, administrator or personal representative on behalf of a deceased service recipient;

(8) The caregiver under title 34, chapter 6, part 3; or

(9) An individual acting as an agent under the Tennessee Health Care Decisions Act, compiled in title 68, chapter 11, part 18 or a person's surrogate as designated under title 68, chapter 11, part 18.



§ 33-3-105 - Disclosure of confidential information without consent.

Information that is confidential under § 33-3-103 may be disclosed without consent of the service recipient if:

(1) Disclosure is necessary to carry out duties under this title;

(2) Disclosure may be necessary to assure service or care to the service recipient by the least drastic means that are suitable to the service recipient's liberty and interests;

(3) As a court orders, after a hearing, upon its determination that disclosure is necessary for the conduct of proceedings before it and that failure to make the disclosure would be contrary to public interest or to the detriment of a party to the proceedings;

(4) It is solely information as to a residential service recipient's overall medical condition without clinical details and is sought by the service recipient's family members, relatives, conservator, legal guardian, legal custodian, guardian ad litem, foster parents, or friends;

(5) A service recipient moves from one service provider to another and exchange of information is necessary for continuity of service; or

(6) A custodial agent for another state agency that has legal custody of the service recipient cannot perform the agent's duties properly without the information.



§ 33-3-106 - Disclosure to advocacy agency -- Disclosure to organization paying for treatment -- Limitations.

(a) If the head of the federally mandated protection and advocacy agency for persons with mental illness, serious emotional disturbance, or developmental disability, or the designated representative of the agency head, requests disclosure of information protected by § 33-3-103 and specifies the personally identifiable service recipient information sought and the federally mandated function for which it is required, the information may be disclosed to the agency without consent. The disclosure of information shall be made solely for use in connection with the federally mandated function. The disclosures are subject to federal confidentiality laws, including the requirement that there be no further disclosure of the personally identifiable information by the agency without consent of the service recipient or conservator or of the parent's or legal guardian's consent in the case of a child. The service provider shall notify the service recipient, a child service recipient's parent or legal guardian, and the service recipient's conservator, if any, of the disclosure. All public and private service providers shall cooperate with the agency in responding to requests, including, but not limited to, those made under the Developmental Disabilities Assistance and Bill of Rights Act of 1975 (42 U.S.C. § 6000 et seq.); the Protection and Advocacy for Mentally Ill Individuals (PAMII) Act of 1986 (42 U.S.C. § 10801 et seq.); and the Protection and Advocacy for Individual Rights Act (29 U.S.C. § 794e).

(b) If an organization may pay for a service provider's service to a service recipient, the service provider may disclose to the organization without service recipient consent only such information about the service recipient as is reasonably necessary to obtain timely payment. Disclosures are on the condition that there be no further disclosure of the personally identifiable information by the agency without service recipient consent.

(c) If the department determines that an emergency substantially impairs a provider's capacity to provide service to its service recipients and the department appoints a receiver for service recipient information, the service recipient's information may be transferred to a new service provider without service recipient consent.



§ 33-3-107 - Rules relating to disclosure of confidential information.

The department may adopt rules to implement § 33-3-103 -- 33-3-114, including rules on the form, content, and means of consent and disclosure, scope of permissible disclosure, and definitions of terms.



§ 33-3-108 - Access permitted for reports of harm and granting of access in cases of abuse.

(a) Section 33-3-103 does not preclude making reports of harm or granting access to records if making reports of harm or granting access to records is expressly required by:

(1) The Child Abuse Reporting Law, compiled in title 37, chapter 1, part 4;

(2) The Child Sexual Abuse Reporting Law, compiled in title 37, chapter 1, part 6; or

(3) The Adult Protective Services Law, compiled in title 71, chapter 6.

(b) (1) The identity of a person who reports abuse, exploitation, fraud, neglect, misappropriation or mistreatment to the department is confidential and may not be disclosed without the person's consent, except as follows:

(A) As necessary to carry out the laws cited in subsection (a);

(B) To employees of the department as necessary to investigate the report;

(C) To the abuse registry;

(D) To the appropriate district attorney general;

(E) By order of a court with jurisdiction over abuse, exploitation, fraud, neglect, misappropriation or mistreatment; or

(F) By order of a court or administrative law judge in a proceeding involving sanctions or disciplinary actions against a caregiver or an entity accused of abuse, exploitation, fraud, neglect, misappropriation or mistreatment, when it appears to such court or administrative law judge that the person making the report is or may be a witness to facts relevant to the proceeding.

(2) The person's identity is irrelevant to any civil proceeding and is not subject to disclosure, except in cases where a caregiver or other person is the subject of a complaint and can make a showing that the complaint was made with malice so that the caregiver or other person may pursue such remedies as may be permitted by law. The person may be subpoenaed if the department or district attorney general deems it necessary to protect the service recipient who is the subject of the report, but the fact that the person made the report may not be disclosed.



§ 33-3-109 - Release of information to family members and other designated persons -- Acceptance of information from family members of service recipients.

(a) A service recipient for services under chapter 6 of this title shall be given an opportunity to approve and sign an information release that authorizes the facility or program to release certain information concerning the recipient to certain family members and other designated persons. This opportunity shall be offered when the recipient is entering inpatient or outpatient treatment at a facility, admitted in an emergency room, entering in a crisis response setting, or admitted in ongoing treatment with a community mental health care provider. This opportunity shall be offered to the recipient at the time of admission, periodically during treatment, and at discharge.

(b) The service recipient may withdraw authority to release all information previously authorized, withdraw authority to release the information to any individuals previously authorized or modify either the type of information authorized in subsection (c) or the individuals to whom the information may be provided. All such changes must be executed in writing by the service recipient or:

(1) The conservator of the service recipient;

(2) The attorney in fact under a power of attorney who has the right to make disclosures under the power;

(3) The parent, legal guardian, or legal custodian of a service recipient who is a child;

(4) The service recipient's guardian ad litem for the purposes of the litigation in which the guardian ad litem serves;

(5) The treatment review committee for a service recipient who has been involuntarily committed;

(6) The executor, administrator or personal representative on behalf of a deceased service recipient; or

(7) The caregiver under title 34, chapter 6, part 3.

(c) The information release shall provide the service recipient options for authorized disclosures to:

(1) Specified family members that discloses only location;

(2) Specified family members who are to be involved with discharge instructions and linking to other services; and

(3) Specified family who are to be involved in and supportive in the treatment process.

(d) The department shall encourage education of mental health care providers regarding accepting information from family members in the course of the treatment process.



§ 33-3-110 - Disclosure to law enforcement agencies in cases of felony acts of bodily harm or sexual abuse.

(a) Section 33-3-103 does not prohibit disclosure to a law enforcement agency that has jurisdiction over felonious acts of bodily harm or sexual offenses that appear to have been committed on the premises of a facility whose records are made confidential by § 33-3-103.

(b) If the felonious act involves a sexual offense governed by title 37, chapter 1, part 6, and title 71, chapter 6, part 1, in a locality having a sex abuse crime unit, disclosure for law enforcement investigative purposes shall be made only to that unit of the law enforcement agency. This section does not limit the requirements of disclosure of reports of harm and access to records required by title 37, chapter 1, parts 4 and 6, and title 71, chapter 6, part 1, for investigations by the department of human services.

(c) Permissible disclosure of a felonious act for the purpose of conducting a necessary investigation includes:

(1) The name of, and providing access to, witnesses or potential witnesses of the offense;

(2) The name of, and providing access to, suspects or potential suspects of the offense; and

(3) The scene of, and providing access to, where the offense occurred.



§ 33-3-111 - Records of child service recipient not available to person accused of abusing recipient -- Exceptions and limitations.

(a) In any case where a person is known to have been accused of physically or sexually abusing or neglecting a service recipient who is a child, the service recipient's record shall not be accessible to the person accused of the abuse or neglect, except if:

(1) A court orders access under § 33-3-105(3); or

(2) (A) The child's qualified mental health professional has determined in the course of the treatment or service, after consultation with the child, the child's guardian ad litem, and others on the child's behalf whom the professional deems appropriate, that the release of the child's record to the accused person would not be harmful to the child; and

(B) The accused person is the parent, legal guardian, or legal custodian of the child.

(b) If the court permits access to the child's record under subsection (a), the court shall have jurisdiction to issue any necessary orders to control access to and use of the information by the person seeking access, including the issuance of injunctive relief.



§ 33-3-112 - Disclosure to service recipient of records kept and procedures for accessing records.

(a) Upon request by a service recipient sixteen (16) years of age or older, a service provider shall disclose to the service recipient what records the provider maintains on the service recipient and how the service recipient can obtain access to them. Upon written request by a service recipient, a service provider shall permit the service recipient, within a reasonable time, to review the service recipient's record itself or the part of it that the service recipient requests or a copy of the record or the part except to the extent that:

(1) Service recipient access to the record is expressly restricted or prohibited by another statute; or

(2) The provider is authorized to deny access under subsection (b).

(b) If a person's qualified mental health professional determines that giving the service recipient, or a person acting for the service recipient, access to part of the service recipient's record poses a substantial risk of serious harm to the health or safety of the service recipient or another person, then the qualified mental health professional may refuse access to that part of the record.



§ 33-3-113 - Request by recipient to have record amended.

(a) If a service recipient requests amendment of the service recipient's record by revision, deletion, or addition to correct the record, the service provider shall, within ten (10) working days after receiving the request, either make the amendment to assure that service recipient's records do not contain inaccurate, irrelevant, or otherwise inappropriate information or inform the service recipient of its refusal, of the reason for the refusal, and of the procedure, if any, for further internal review of the decision.

(b) If any provider decides that it will not amend the record in accordance with the request, it shall permit the service recipient to file a concise statement of the reasons for the service recipient's disagreement.

(c) If any provider discloses any of the disputed information, it shall clearly note the disputed information and provide a copy of the statement of disagreement. If the provider wishes, it may also provide a concise statement of its reasons for not making the requested amendments.

(d) The service recipient may not personally alter the record.



§ 33-3-114 - Exceptions to evidentiary privilege of mental health professionals.

Notwithstanding any evidentiary privilege a qualified mental health professional may have, including §§ 24-1-207, 63-11-213, 63-22-114, and 63-23-109, the qualified mental health professional may be compelled to testify in:

(1) Judicial proceedings under this title to commit a person with mental illness, serious emotional disturbance, or developmental disability to treatment if the qualified mental health professional decides that the service recipient is in need of compulsory care and treatment;

(2) In proceedings for which the qualified mental health professional was ordered by the court to examine the service recipient if the service recipient was advised that communications to the qualified mental health professional would not be privileged;

(3) Judicial proceedings under chapter 8, part 3 of this title; and

(4) Guardianship, conservatorship, and veterans' guardianship proceedings under title 34.



§ 33-3-115 - Information to be collected and reported to the federal bureau of investigation-NICS index and the department of safety by any clerk of court that maintains records of an adjudication as a mental defective or a judicial commitment to a mental institution.

(a) Any clerk of court that maintains records of an adjudication as a mental defective or a judicial commitment to a mental institution pursuant to chapter 6 or chapter 7 shall, in accordance with the procedures outlined in title 16, disclose the following information set out in subsection (b) solely for the purposes of complying with §§ 39-17-1316, 39-17-1351, 39-17-1352, 16-1-117(a)(6) and the NICS Improvement Amendments Act of 2007, Public Law 110-180.

(b) The following information shall be collected and reported to the federal bureau of investigation-NICS Index, and the department of safety, pursuant to this subsection (b):

(1) Complete name and all aliases of the individual judicially committed or adjudicated as a mental defective, including, but not limited to, any names that the individual may have had or currently has by reason of marriage or otherwise;

(2) Case or docket number of the judicial commitment or the adjudication as a mental defective;

(3) Date judicial commitment ordered or adjudication as a mental defective was made;

(4) Private or state hospital or treatment resource to which the individual was judicially committed; and

(5) Date of birth of the individual judicially committed or adjudicated as a mental defective, if such information has been provided to the clerk.

(c) The information in subdivisions (b)(1)-(5), the confidentiality of which is protected by other statutes or regulations, shall be maintained as confidential and not subject to public inspection pursuant to such statutes or regulations, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354.

(d) For purposes of this section, the following definitions shall apply:

(1) "Judicial commitment to a mental institution" means a judicially ordered involuntary admission to a private or state hospital or treatment resource in proceedings conducted pursuant to title 33, chapter 6 or title 33, chapter 7;

(2) "Adjudication as a mental defective or adjudicated as a mental defective" means:

(A) A determination by a court in this state that a person, as a result of marked subnormal intelligence, mental illness, incompetency, condition or disease:

(i) Is a danger to such person or to others; or

(ii) Lacks the ability to contract or manage such person's own affairs due to mental defect;

(B) A finding of insanity by a court in a criminal proceeding; or

(C) A finding that a person is incompetent to stand trial or is found not guilty by reason of insanity pursuant to 50a and 72b of the Uniform Code of Military Justice (10 U.S.C. §§ 850a, 876b).



§ 33-3-116 - Penalty for violation.

A violation of §§ 33-3-103--33-3-115 is a Class C misdemeanor.



§ 33-3-117 - Reporting to local law enforcement by inpatient treatment facility of involuntary commitment of service recipient.

(a) If a service recipient is involuntarily committed to an inpatient treatment facility under this title, the inpatient treatment facility shall report the service recipient to local law enforcement as soon as practicable, but no later than the third business day following the date of such commitment, who shall report the service recipient to the federal bureau of investigation-NICS Index and the department of safety as soon as practicable, but no later than the third business day following the date of receiving such notification, for the purposes of complying with the NICS Improvement Amendments Act of 2007, Public Law 110-180, as enacted and as may be amended in the future.

(b) If an inpatient treatment facility is required to report pursuant to subsection (a), the facility shall report the following information:

(1) Complete name of the person involuntarily committed;

(2) Date involuntary commitment was ordered;

(3) Private or state hospital or treatment resource to which the individual was involuntarily committed; and

(4) Date of birth of the person involuntarily committed.

(c) The information in subdivisions (b)(1)-(4), the confidentiality of which is protected by other statutes or regulations, shall be maintained as confidential and not subject to public inspection pursuant to such statutes or regulations, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354.



§ 33-3-120 - Isolation and restraints prohibited -- Exceptions and limitations.

(a) Service recipients have the right to be free from isolation and restraints, in any form, imposed as a means of coercion, discipline, convenience or retaliation by staff. Restraints include physical and mechanical restraints and drugs used to control behavior or to restrict freedom of movement if the drug or the dosage of the drug is not a standard treatment for the service recipient's medical or psychiatric condition. Isolation is placement of a person alone in a room from which egress is prevented. Isolation and restraint may be used only while the condition justifying its use exists.

(b) A person with mental illness or serious emotional disturbance may be isolated or restrained only in emergency situations if necessary to assure the physical safety of the person or another person nearby or to prevent significant destruction of property. If a person imposes restraints or isolation, the person shall immediately contact a professional who is permitted under department rules to authorize the isolation or restraint. If the treating physician is not the person who orders isolation or restraint, the treating physician shall be consulted as soon as possible. A professional authorized by department rules shall see and evaluate the person's condition within one (1) hour of the intervention.

(c) A person with developmental disability may be restrained only as part of an approved plan or in emergency situations if necessary to assure the physical safety of the person or another person nearby or to prevent significant destruction of property. Isolation may only be used with a person with developmental disability as part of the person's approved plan. Only psychologists, psychological examiners, senior psychological examiners, physicians, behavior analysts, masters degree social workers, and others authorized to do so under department rules may develop a plan that includes or authorizes isolation or restraint of a person with developmental disability.

(d) Staff shall remain in the physical presence of a person in restraint. Staff shall continuously observe a person in isolation or restraint for the health and well being of the person.

(e) The professional shall record the use of restraint or isolation, the reasons for its use, and the duration of its use in the person's record.

(f) All staff who may have direct contact with a person being restrained or isolated shall receive ongoing education and training in alternative methods for handling behavior and the safe use of isolation and restraint.

(g) The department shall adopt rules as to circumstances under which use of restraint and isolation are permitted. The department shall distribute the rules to all who provide services covered by this title.

(h) The department shall report annually to the statewide planning and policy council on the use of restraint and isolation in the state and its rules on the subject.



§ 33-3-125 - Professional not to be related or to have financial interest.

A certificate of need for commitment for care and treatment as a person with mental illness, serious emotional disturbance, or developmental disability that is authorized or required to be made by a physician, psychologist, or other professional under this title is not valid for any purpose if:

(1) It is made by a professional who is a relative by blood, marriage, or adoption, or the legal guardian, conservator, or legal custodian of the person who is the subject of the petition, application or certificate; or

(2) It is made by a professional who has an ownership interest in a private facility in which the person is to be admitted.



§ 33-3-126 - Right to religious expression.

A licensee or provider under this title may not discourage or preclude a service recipient from exercising the right to religious expression and shall inform each service recipient in a residential environment of this right. A licensee or provider of religious service may provide transportation for a service recipient under this section.






Part 2 - Special Liability Rules

§ 33-3-201 - Liability of counselor for suicide or attempted suicide of person counseled.

(a) As used in this section, unless the context otherwise requires:

(1) "Counseling center" means any nonprofit service operated at least partially with volunteer assistance that provides counseling, assistance or guidance, either in person or by telephone, to persons with mental illness or serious emotional disturbance; and

(2) "Counselor" means any psychiatrist, psychologist, licensed psychologist with health service provider designation, certified or licensed marital and family therapist, certified or licensed professional counselor, certified or licensed social worker, or other professional trained in the field of psychiatry or psychology or any nonprofessional person acting under the guidance or supervision of the professionals.

(b) A counselor, while acting within the scope of responsibilities assigned by a counseling center, is not liable civilly or criminally for the suicide or attempted suicide of any person consulting the counselor.



§ 33-3-202 - Director of not-for-profit corporation providing service not liable for torts of recipients.

(a) While acting in good faith, the directors of a not for profit corporation that provides community residential services or supports for persons with mental illness, serious emotional disturbance, or developmental disability shall not be held personally liable for tortious acts committed by the corporation's service recipients.

(b) Subsection (a) does not preclude imposition of personal liability on a director who also acts as a paid officer or employee of the corporation.



§ 33-3-206 - Duty to predict, warn or take precautions to provide protection -- Liability.

IF AND ONLY IF

(1) a service recipient has communicated to a qualified mental health professional or behavior analyst an actual threat of bodily harm against a clearly identified victim, AND

(2) the professional, using the reasonable skill, knowledge, and care ordinarily possessed and exercised by the professional's specialty under similar circumstances, has determined or reasonably should have determined that the service recipient has the apparent ability to commit such an act and is likely to carry out the threat unless prevented from doing so,

THEN

(3) the professional shall take reasonable care to predict, warn of, or take precautions to protect the identified victim from the service recipient's violent behavior.



§ 33-3-207 - Discharge of duty.

The duty imposed by § 33-3-206 may be discharged by the professional or service provider by:

(1) Informing the clearly identified victim of the threat;

(2) Having the service recipient admitted on a voluntary basis to a hospital;

(3) Taking steps to seek admission of the service recipient to a hospital or treatment resource on an involuntary basis pursuant to chapter 6 of this title; or

(4) Pursuing a course of action consistent with current professional standards that will discharge the duty.



§ 33-3-208 - Duty of employees who transmit or record patient communications.

IF AND ONLY IF

(1) an employee of a service provider is normally responsible for transmitting or recording communications from a service recipient to a qualified mental health professional or behavior analyst, AND

(2) the employee receives a communication from a service recipient of an actual threat of bodily harm against a clearly identified victim,

THEN

(3) the employee shall communicate the threat to the professional employed by the service provider.



§ 33-3-209 - Immunity from liability where duty satisfied.

If a professional or an employee has satisfied the person's duty under § 33-3-206, § 33-3-208, or § 33-3-210, no monetary liability and no cause of action may arise against the professional, an employee, or any service provider in whose service the duty arose for the professional or employee not predicting, warning of, or taking precautions to provide protection from violent behavior by the person with mental illness, serious emotional disturbance, or developmental disability.



§ 33-3-210 - Reporting to local law enforcement by a qualified mental health professional or behavior analyst of an actual threat of serious bodily harm or death against an identifiable victim.

(a) If a service recipient has communicated to a qualified mental health professional or behavior analyst an actual threat of serious bodily harm or death against a reasonably identifiable victim or victims, the qualified mental health professional or behavior analyst, using the reasonable skill, knowledge, and care ordinarily possessed and exercised by the professional's specialty under similar circumstances, who has determined or reasonably should have determined that the service recipient has the apparent ability to commit such an act and is likely to carry out the threat unless prevented from doing so, shall immediately report the service recipient to local law enforcement, who shall take appropriate action based upon the information reported.

(b) If a mental health professional or behavior analyst is required to report pursuant to subsection (a), the professional or analyst shall report the following information:

(1) Complete name and all aliases of the service recipient;

(2) Name of the mental health professional or behavior analyst and the name of the private or state hospital or treatment resource from which the individual may be receiving services; and

(3) Date of birth of the service recipient.

(c) The information in subdivisions (b)(1)-(3), the confidentiality of which is protected by other statutes or regulations, shall be maintained as confidential and not subject to public inspection pursuant to such statutes or regulations, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354.



§ 33-3-212 - Immunity for refusal to perform act prohibited by this title.

IF

(1) (A) a person has refused to perform any act that is prohibited by or is not lawful under this title, OR

(B) a person has relinquished authority over a service recipient based on a decision by another to whom this title gives express authority to make the decision,

THEN

(2) no monetary liability and no cause of action may arise against the person or the service provider in whose service the person was acting for the conduct.



§ 33-3-217 - Uniform assessment process for determining recipient's decision making capacity.

The department shall by rule prescribe a uniform assessment process by which to determine whether a service recipient lacks capacity to make decisions on issues within the meaning of § 33-3-218.



§ 33-3-218 - Decision making capacity of recipient.

IF

(1) (A) a service recipient, due to intellectual disability or mental impairment related to a developmental disability, is unable to make an informed decision about application for admission to a developmental center under § 33-5-301, request discharge under § 33-5-303, or a routine medical, dental, or mental health treatment, OR

(B) a service recipient, due to a diagnosed mental illness or serious emotional disorder, is unable to make an informed decision about application to a hospital or inpatient treatment resource under § 33-6-201, requesting discharge under § 33-6-206, inpatient mental health treatment, release of information, or getting information, AND

(2) the incapacity is shown by the fact that the person is not able to understand the proposed procedure, its risks and benefits, or the available alternative procedures,

THEN

(3) the person "lacks capacity" under this title for decision about that matter at this time.



§ 33-3-219 - Surrogate decision maker for medical decisions -- Immunity from liability.

IF

(1) (A) an adult with developmental disability that is not based solely on a diagnosis of mental illness or serious emotional disturbance does not have a conservator, OR

(B) a child with developmental disability that is not based solely on a diagnosis of mental illness or serious emotional disturbance does not have a parent or legal guardian, AND

(2) (A) a licensed dentist determines that the person lacks capacity to make a decision about a routine dental decision, OR

(B) a licensed psychologist with health service provider designation determines that the person lacks capacity to make a decision about routine mental health treatment, OR

(C) a licensed physician determines that the person lacks capacity to make a decision about routine medical or mental health treatment, AND

(3) the physician, psychologist, or dentist uses the assessment process prescribed by rule under § 33-3-217, AND

(4) the physician, psychologist, or dentist determines that someone is eligible to serve as a surrogate decision maker for the service recipient on the matter in question under § 33-3-220, AND

(5) the service recipient does not reject the proposed surrogate for the decision in any way, AND

(6) the physician, psychologist or dentist provides the surrogate the information necessary to an informed decision,

THEN

(7) the surrogate may decide for the service recipient with respect to the matter in question, AND

(8) the surrogate who acts in good faith, reasonably and without malice in connection with the decision shall be free from all liability, civil or criminal, by reason of the decision.



§ 33-3-220 - Eligibility to serve as surrogate decision maker.

IF

(1) a physician, psychologist, or dentist reasonably determines that an adult:

(A) knows about a service recipient's developmental disability and condition as it relates to the matter in question,

(B) is actively involved in the service recipient's life,

(C) is willing to make a decision for the service recipient on the matter in question,

(D) appears to be reasonably capable of making the decision and likely to make it objectively in the service recipient's interest,

(E) appears to have no conflict of interest with the service recipient, and

(F) is, in order of descending preference for service as a surrogate:

(i) the service recipient's spouse,

(ii) the service recipient's adult child,

(iii) the service recipient's parent or stepparent,

(iv) the service recipient's adult sibling,

(v) any other adult relative of the service recipient, or

(vi) any other adult,

THEN

(2) the adult is eligible to serve as a surrogate decision maker for the service recipient on the matter in question under §§ 33-3-219 -- 33-3-221.



§ 33-3-221 - Immunity of medical professional acting in accordance with decision of surrogate decision maker.

IF

(1) the physician, psychologist, or dentist knows of no family member, of the same or higher order of preference as the surrogate under § 33-3-220(1)(F), who objects to the surrogate's decision, AND

(2) the proposed treatment is not solely for behavior control of a service recipient,

THEN

(3) the physician, psychologist, or dentist may act on the surrogate's decision as if the service recipient had the capacity to consent and had consented personally, AND

(4) the physician, psychologist, or dentist who acts in accord with and in good faith reliance on the surrogate's decision is not subject to criminal prosecution, civil liability, or professional disciplinary action based on a subsequent finding of the invalidity of the surrogate's decision.






Part 3 - Transfers of Residential Service Recipients

§ 33-3-301 - Transfer between facilities.

(a) The commissioner may authorize the transfer of a person in a facility of the department to another department facility or to a private facility under this section. The commissioner shall give due consideration to the relationship of the person to family, guardian, conservator, and friends so as to maintain relationships and encourage visitation beneficial to the person. If a person whose transfer is authorized has been admitted or committed by court order, a certified copy of the court order shall be sent to the facility to which the person is transferred.

(b) (1) If the commissioner determines that a person could more properly be cared for and treated in a facility other than the one in which the person is a service recipient and that the transfer is in the person's best interest, the commissioner may authorize the person to be transferred for an indefinite period to another department facility. The person may be transferred to a secure facility, if, and only if, in addition, the commissioner determines that the person is substantially likely to injure the person or others if not treated in a secure facility. Notwithstanding any other provisions of this section, any transfer to a developmental center authorized under this section shall not exceed forty-five (45) days unless the transfer complies with department rules.

(2) Before a transfer is authorized, the person shall be given a physical examination by a licensed physician and a mental assessment and evaluation by a qualified professional, and complete written reports of the examination, assessment, and evaluation shall be forwarded to the commissioner by the chief officer who recommends the transfer. The reports and the chief officer's recommendation shall each include a certification that the transfer is in the person's best interests and a statement of the reasons for the conclusion.

(3) The chief officer, upon recommending transfer, shall immediately give personal notice of the recommendation by telephone or otherwise to the person's spouse, parent, adult child, legal guardian, or conservator, if any, and to the person. No person may be transferred less than twenty-four (24) hours after the notices required by this subdivision (b)(3) have been given, unless the person's spouse, parent, adult child, or legal guardian or conservator, if any, has agreed to the transfer or unless a diligent attempt by the chief officer to give notice is unsuccessful.

(4) The commissioner, upon authorizing transfer, shall immediately give to the person's spouse, parent, or adult child, legal guardian or conservator, if any, the committing court, if any, and to the service recipient written notice of the decision and a complaint form for review of transfer in the circuit court under part 7 of this chapter. The person may then be transferred immediately.

(c) (1) If the commissioner determines, upon the recommendation of the chief officer who requests a transfer, that:

(A) A person requires emergency care and treatment that cannot be provided by the transferring facility; and

(B) The transfer is in the person's best interest, the commissioner may authorize the person to be transferred immediately to another department facility. The person may be transferred to a secure facility, if, and only if, in addition, the commissioner determines that the person is substantially likely to injure such person or others if not treated in a secure facility.

(2) If the commissioner approves the emergency transfer, the commissioner shall notify the chief officers of the transferring and receiving facilities. The chief officer of the transferring facility shall then have the person transferred immediately. A bed shall remain open at the transferring facility for seventy-two (72) hours after the transfer for the readmission of the person.

(3) Within seventy-two (72) hours after the transfer, the chief officer of the receiving facility shall determine whether the transfer was appropriate. If the chief officer determines that the transfer was not appropriate, the chief officer shall return the person to the sending facility. If the chief officer determines that the transfer was appropriate, the chief officer shall immediately give the person written notice of the decision.

(4) The transfer shall not exceed thirty (30) days, after which the chief officer shall return the person to the facility from which the person came.

(5) If the chief officer of the receiving facility determines that the person requires treatment beyond the thirty-day period, the chief officer shall notify the person in writing and apply for indeterminate transfer under subsection (b). The person shall remain in the receiving facility unless the commissioner denies the application for transfer. If the commissioner denies the application, the chief officer of the receiving facility shall have the person transferred to the sending facility immediately.

(d) A person may be transferred from a state facility to a licensed private facility or from a licensed private facility to a state facility, upon proper application, approval of the sending and receiving facilities, and written notice to the committing court, if the person is committed. Once transferred, the person is lawfully admitted to the receiving facility, and the facility may retain the person under the authority of the admission or order applicable to the facility from which the person was transferred.



§ 33-3-302 - Transfer to veterans' administration facilities.

Upon receipt of a certificate of the veterans' administration that facilities are available for the care or treatment of a person ordered hospitalized pursuant to chapter 6, part 5 of this title, in any hospital for the care or treatment of persons with mental illness or serious emotional disturbance and that the person is eligible for care or treatment in a veterans' hospital or facility of the agency located in this state, the commissioner may cause the person's transfer to the veterans' hospital or facility of the United States for hospitalization in this state. No person shall be transferred to a veterans' hospital or facility of the United States if the person is confined based on conviction of a criminal offense, or if the person has been acquitted of the charge solely on the ground of mental illness, unless prior to the transfer, the court originally ordering confinement of the person enters an order for the transfer after appropriate motion and hearing. A person transferred to a veterans' hospital or facility shall be considered to be hospitalized by the veterans' administration of the United States under the original order of hospitalization.



§ 33-3-303 - Transfer of nonresident.

(a) The commissioner may provide for and authorize the transportation and transfer from this state to the service recipient's state of residence of a person with mental illness, serious emotional disturbance, or developmental disability who is a resident of a state not party to the Interstate Compact on Mental Health, codified in § 33-9-201, if the nonparty state has reciprocal statutes conferring similar authority and if the service recipient meets the applicable standards for service under this title other than any requirement of being a state resident.

(b) (1) Subject to the availability of suitable accommodations, a nonresident person with mental illness, serious emotional disturbance, or developmental disability may be hospitalized or admitted under this title for observation, diagnosis and treatment, but in no case for a period longer than thirty (30) days, pending transfer to the state of residence.

(2) However, the commissioner may designate certain nonresident persons with mental illness, serious emotional disturbance, or developmental disabilities, not to exceed a total of one hundred (100), as "commissioner's service recipients," who because of their nonresident status in Tennessee are not entitled to hospitalization or admission in this state, but who, having families residing in the state, may be eligible for psychiatric hospitalization or admission, care and treatment for compassionate reasons.






Part 4 - Transfers from Department of Correction and Department of Children's Services

§ 33-3-401 - Mentally ill or intellectually disabled minors in youth development centers.

(a) If the chief officer of a youth development center of the department of children's services determines, on the basis of a written report of a licensed physician or licensed psychologist designated as a health service provider, that a person in the youth development center:

(1) Has serious emotional disturbance, mental illness, or intellectual disability; and

(2) Is in need of residential care and treatment for the condition that cannot be provided by the department of children's services and that can be provided at a residential facility of the department of mental health and substance abuse services or the department of intellectual and developmental disabilities, the chief officer of the youth development center shall order the person's transfer and shall notify the person of the decision and the reasons in writing not less than twenty-four (24) hours in advance of the proposed transfer.

(b) (1) If the person does not object to the transfer within twenty-four (24) hours of notice of the proposed transfer, the person shall be transferred to the appropriate residential program of the department of mental health and substance abuse services or the department of intellectual and developmental disabilities that is designated by the commissioner of mental health and substance abuse services or the commissioner of intellectual and developmental disabilities as having available suitable accommodations. The department of children's services shall retain legal custody of the person after the person has been transferred to an appropriate residential program of the department of mental health and substance abuse services or the department of intellectual and developmental disabilities.

(2) If the person objects to the transfer within twenty-four (24) hours of notice of the proposed transfer, the chief officer of the youth development center shall convene a transfer committee not less than seven (7) nor more than fourteen (14) days thereafter, and the person shall remain in the youth development center pending the decision of the transfer committee.



§ 33-3-402 - Mentally ill or intellectually disabled adult inmates.

(a) If the director of a facility of the department of correction determines, on the basis of a written report of a licensed physician or a licensed psychologist with health service provider designation, that a person in the director's custody:

(1) Has mental illness, serious emotional disturbance, or intellectual disability; and

(2) Is in need of residential care and treatment for the condition that cannot be provided at an appropriate facility of the department of correction and that can be provided at an appropriate residential program of the department of mental health and substance abuse services or the department of intellectual and developmental disabilities, the director shall order the person's transfer and shall notify the person of the decision and the reasons in writing not less than twenty-four (24) hours in advance of the proposed transfer.

(b) (1) If the person is competent and waives in writing the right to a transfer hearing, the person shall be transferred to the custody of the commissioner at a secure facility that is designated by the commissioner as having available suitable accommodations.

(2) If the person does not so waive the right to a hearing, the director shall convene a transfer committee not less than seven (7) nor more than fourteen (14) days thereafter, and the person shall remain in the facility of the department of correction pending the decision of the transfer committee.



§ 33-3-403 - Emergency residential care and treatment.

(a) If the director of a facility of the department of correction determines, on the basis of a written report of a licensed physician or a licensed psychologist designated as a health service provider, that a person in the director's custody:

(1) Has mental illness or serious emotional disturbance; and

(2) Is in need of emergency residential care and treatment for the condition that cannot be provided at an appropriate facility of the department of correction and that can be provided at an appropriate residential program of the department of mental health and substance abuse services, the director shall immediately have the person transferred to the custody of the commissioner at a facility designated by the commissioner.

(b) When a person is transferred from the department of correction to the department of mental health and substance abuse services under this section, the chief officer of the receiving facility shall convene a transfer committee not less than seven (7) nor more than fourteen (14) days thereafter unless the person is returned to the department of correction before the scheduled hearing date.



§ 33-3-404 - Transfer committees -- Appointment of members.

A transfer committee consists of five (5) persons. If the person to be transferred is in the custody of the department of children's services, the commissioner of children's services shall appoint two (2) members of the committee, neither of whom may be the transferring chief officer. If the person to be transferred is in the custody of the department of correction, the commissioner of correction shall appoint two (2) members of the committee, neither of whom may be the transferring director. The commissioner of mental health and substance abuse services or the commissioner of intellectual and developmental disabilities, as appropriate, shall appoint three (3) members to review transfers of adults and two (2) members to review transfers of children. The executive director of the state commission on children and youth or the director's designee shall be a member of a transfer committee that reviews transfers of children. The committee members shall serve at the pleasure of the appointing commissioners. The commissioners may appoint alternate committee members.



§ 33-3-405 - Transfer committee -- Chair -- Vice chair -- Voting -- Hearings -- Rights of transferees -- Evidence.

(a) The committee may elect a chair and a vice chair. The committee shall act by majority vote. No member of the committee is disqualified to participate in a hearing by virtue of prior knowledge of the case. The chair may postpone the hearing for a reasonable time upon request of the person whose transfer is proposed to permit that person to obtain counsel and witnesses. In the hearing, the committee shall receive all relevant evidence. The transferee shall be permitted to speak personally and by counsel and to present witnesses.

(b) Transfer committee proceedings under this part are not governed by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 33-3-406 - Approval or disapproval of transfer.

(a) If the committee determines that the transfer meets the standards for a transfer under this part, it shall approve the transfer. The chair shall immediately give the person written notice of the committee's decision and a summary of the factual basis for the decision and a complaint form for review of the transfer in the circuit court under part 7 of this chapter.

(b) If the transfer committee determines that the transfer does not meet the standards for a transfer under this part, it shall disapprove the transfer, and if the person has already been transferred, shall order the person returned to the transferring facility. The chair shall immediately give the person written notice of the committee's decision and a summary of the factual basis for the decision.



§ 33-3-407 - When person to be transferred.

(a) The person shall be transferred five (5) days after the receipt of the committee's notice if the person has not filed a complaint under part 7 of this chapter.

(b) The person may be transferred immediately after receipt of the notice if the person is competent and consents in writing to the transfer.



§ 33-3-408 - Determination of appropriateness of transfer.

(a) Within five (5) days, excluding Saturdays, Sundays, and legal holidays, after any transfer made without objection by the transferee under § 33-3-401 or § 33-3-402, or any transfer under § 33-3-403, the chief officer of the receiving facility of the department shall determine whether the transfer was appropriate under this part. If the transfer was based on mental illness or serious emotional disturbance, the chief officer's decision shall be based on the advice of a licensed physician. If the transfer was based on intellectual disability, the chief officer's decision shall be based on the advice of a licensed physician or a licensed psychologist with health service provider designation.

(b) (1) If the chief officer determines that the transfer of a person in the custody of the department of correction was not appropriate, the chief officer shall immediately transfer the person back to the custody of the department of correction.

(2) If the chief officer of the receiving department facility determines that the transfer of a person in the custody of the department of children's services was not appropriate, the chief officer shall immediately transfer the person back to the youth development center or other appropriate program designated by the commissioner of children's services.

(3) If the chief officer determines that the transfer was appropriate, the chief officer shall immediately give the person written notice of the decision.



§ 33-3-409 - Return of transferee from public facility.

(a) If the chief officer of a receiving facility of the department or, upon approval by the commissioner, the chief officer of a private facility that operates a program for the department determines more than five (5) days, excluding Saturdays, Sundays, and legal holidays, after a person has been transferred, that a person no longer meets the standards for a transfer under this part or that residential care and treatment in the facility are no longer advisable or beneficial, the chief officer shall order the person's return to the department of correction or the department of children's services.

(b) The chief officer shall notify the person of the decision in writing not less than seventy-two (72) hours in advance of the proposed transfer. If the person does not object within seventy-two (72) hours of the notice to the proposed return, the person shall be returned to the department of correction or the department of children's services. If the person objects within seventy-two (72) hours of the notice, the chief officer shall convene a transfer committee to review the decision not less than seven (7) days nor more than fourteen (14) days thereafter. The person shall remain at the facility pending the decision of the transfer committee.

(c) If the transfer committee determines that the person no longer meets the standards for a transfer under this part or that residential care and treatment in the facility are no longer advisable or beneficial, it shall approve the transfer.

(d) The decision of a transfer committee approving or disapproving a transfer under this section is final. The judicial remedy and procedures under part 7 of this chapter do not apply to the transfer committee decision.



§ 33-3-410 - Return of transferee from private facility.

(a) If the chief officer of a private facility that operates a program for the department determines that residential care and treatment of a transferee in the facility are no longer advisable or beneficial, the chief officer shall notify the transferee and the commissioner of the determination and of the basis for it.

(b) If the commissioner, after receipt of the notice, determines that an emergency exists and that the determination appears to be correct, the commissioner shall order the transfer immediately to a facility of the department. Within seven (7) days after the transfer, the commissioner shall have a transfer committee composed only of three (3) persons appointed by the commissioner hold a hearing to determine whether residential care and treatment of a transferee in the transferring facility are no longer advisable or beneficial. If the committee determines that the chief officer was correct, it shall approve the transfer. Otherwise, the committee shall order the person returned to the transferring facility or to another appropriate facility.

(c) If the commissioner, after receipt of the notice, determines that an emergency does not exist and that the determination appears to be correct, the commissioner shall have a transfer committee composed only of three (3) persons appointed by the commissioner hold a hearing not less than seven (7) nor more than fourteen (14) days after receipt of the notice to determine whether residential care and treatment of a transferee in the transferring facility are no longer advisable or beneficial. If the committee determines that the chief officer was correct, it shall approve the transfer. Otherwise, the committee shall disapprove the transfer. The person shall remain in the transferring facility until the committee has made its determination.



§ 33-3-411 - Runaways -- Custody.

If a transferee runs away from a department facility or a program that is operated by a private contractor for the department and is taken into custody within thirty (30) days after running away, the transferee shall be returned to the custody of the commissioner at a facility designated by the commissioner. If a transferee runs away from the facility or program and is taken into custody more than thirty (30) days after running away, the department that initiated the transfer shall designate a facility or program at which the transferee shall be returned to the custody of the transferring department.



§ 33-3-412 - Emergency residential care and treatment for minors in youth development centers.

(a) The chief officer of a youth development center shall immediately have a person transferred to a facility of the department designated by the commissioner, if the chief officer of the youth development center of the department of children's services determines, on the basis of a written report of a licensed physician or a licensed psychologist designated as a health service provider, that the person in the youth development center:

(1) Has a serious emotional disturbance or mental illness; and

(2) Is in need of emergency residential care and treatment for the condition that cannot be provided at the youth development center and that can be provided by an appropriate residential program of the department.

(b) When a person in the custody of the department of children's services is transferred to a facility of the department under this section, the chief officer of the receiving facility shall convene a transfer committee not less than seven (7) nor more than fourteen (14) days thereafter, unless the person is returned to the youth development center or other appropriate program of the department of children's services before the scheduled hearing date.






Part 5 - Judicial Procedures Generally

§ 33-3-501 - Patient or resident not released during pendency of proceedings -- Exceptions.

(a) Notwithstanding any other provisions of this title, no person with mental illness, serious emotional disturbance, or developmental disability with respect to whom proceedings for hospitalization or admission under a court order have been commenced, shall be released or discharged during the pendency of the proceedings, unless ordered by the court upon application of the person with mental illness, serious emotional disturbance, or developmental disability or of the parent, legal guardian, legal custodian, conservator, spouse or adult next of kin of the person, or upon the report of the chief officer that the person with mental illness, serious emotional disturbance, or developmental disability may be discharged with safety.

(b) This provision does not limit the duties to release persons with mental illness, serious emotional disturbance, or developmental disability imposed by §§ 33-5-302, 33-5-303, and 33-6-207, and chapter 6, parts 3, 4, and 8 of this title.



§ 33-3-502 - Record of proceedings -- Copy of court order with recipient's history to hospital or developmental center.

(a) In all judicial proceedings under this title the clerk of the court in which the proceedings are held shall keep a careful and accurate record of the proceedings.

(b) (1) Whenever, in a judicial proceeding under this title, a person has been ordered hospitalized or admitted, the clerk of the court shall immediately communicate the action of the court to the chief officer of the hospital or developmental center.

(2) A copy of the court order shall be forwarded to the hospital or developmental center, together with a personal and family history of the person with mental illness, serious emotional disturbance, or developmental disability that the clerk shall complete, and any other forms or documents required by rules of the department.

(3) The department shall furnish a supply of all necessary forms to the clerks of the various courts.

(c) The clerk may communicate to the chief officer of the hospital or developmental center the cost that shall be included in the costs and expenses of the case.



§ 33-3-503 - Costs of proceedings.

(a) The reasonable costs incurred in judicial proceedings under this title shall be paid by the subject of the proceedings or the subject's estate or by the subject's responsible relatives and shall be a charge upon the estate of those liable.

(b) The reasonable costs incurred in judicial proceedings filed by the chief officer of a department facility to have a guardian or conservator appointed under title 34, shall be paid by the subject of the proceedings in conformity with that law.

(c) (1) If a subject of proceedings under this title is indigent and does not have responsible relatives able to pay the costs or if a subject of guardianship or conservatorship proceedings filed by the chief officer of a department facility is indigent under the guardianship or conservatorship law under title 34, the state shall pay the costs.

(2) For the purpose of subdivision (c)(1), the supreme court shall prescribe by rule the nature of costs for which reimbursement may be allowed, and limitations on and conditions for reimbursement of costs as it deems appropriate in the public interest, subject to this section. The rules shall also specify the form and content of applications for reimbursement of costs to be filed under this section. The administrative director of the courts shall administer this subsection (c) and rules adopted under this subsection (c), and shall audit and review all applications for reimbursement of costs. Upon finding payment to be in order, the administrative director of the courts shall process the payment from money appropriated for that purpose.

(d) In any case where the subject of the proceedings is judicially determined not to be involuntarily hospitalized, committed, or transferred, the costs may be taxed against the person who seeks hospitalization, commitment, or transfer of the subject of the proceedings.

(e) The court may require any petitioner to file an undertaking with surety to be approved by the court in an amount the court considers proper to assure the payment of costs and expenses and to save harmless the respondent by reason of costs incurred, including attorney's fees, if any, and damages suffered by the respondent as a result of the action.

(f) Witnesses subpoenaed to appear in proceedings held under this title shall be paid fees and mileage as provided by law for witnesses generally.



§ 33-3-504 - Physician, psychologist, or other person, as witness.

A physician, psychologist, person designated by the commissioner under § 33-6-427(b), or other professional who makes an application or conducts an examination under this title is a competent and compellable witness at any judicial proceeding conducted under it.



§ 33-3-505 - Use of audio visual technology in judicial proceeding.

(a) Any judicial proceeding under this title may be conducted by the use of audio visual technology as set out in this section.

(1) For proceedings under chapter 6, part 4 of this title, the use of audio visual technology is permissible at the court's discretion, but the court may grant any reasonable request by counsel, a party, or a guardian ad litem to conduct the proceedings in the physical presence of the court.

(2) For any other proceedings under this title, the use of audio visual technology is permissible with the agreement of all parties and at the court's discretion.

(b) Subject to the availability of suitable equipment and notwithstanding any law to the contrary, proceedings may be conducted through two-way electronic audio-video communication without the physical presence of the defendant, plaintiff, witnesses or attorneys before the court. Any such hearing must be conducted so that:

(1) The defendant, plaintiff, and judge can see and hear each other throughout the entire hearing, except for the private communications excluded under subdivision (b)(5);

(2) The judge, defendant, plaintiff and their attorneys can see and hear all witnesses while they testify orally during the hearing;

(3) The judge, defendant, plaintiff and their attorneys can hear all questions asked of witnesses during their testimony;

(4) The judge, defendant, plaintiff and their attorneys can hear all questions, statements, objections, motions and arguments of any attorney or party participating in the hearing; and

(5) The defendant and defendant's attorney and plaintiff and plaintiff's attorney can communicate privately with each other during the hearing.



§ 33-3-506 - Delivery of pleadings and certificates of need for care and treatment by telefax transmission.

Pleadings and any certificates of need for care and treatment that must be filed in proceedings under this chapter, and chapters 5-8 of this title may be delivered to the court by telefax transmission in conformity with the Tennessee Rules of Civil Procedure.






Part 6 - Judicial Procedures for Residential Treatment

§ 33-3-601 - Application of part.

This part governs only proceedings under statutes that designate use of this part.



§ 33-3-602 - Contents of complaint for commitment.

A complaint for commitment shall be sworn and shall show that the defendant is subject to involuntary care and treatment under the commitment statute on which the complaint is based, and shall be accompanied either by a sworn statement by the plaintiff that the defendant has refused to be examined by certifying professionals or by certificates of need as required by the commitment statute showing:

(1) That the certifying professionals have examined the defendant within three (3) days of the date of the certificate;

(2) That they are of the opinion that the defendant is subject to involuntary care and treatment under the commitment statute; and

(3) The factual foundation for their conclusions on each item of the commitment statute.



§ 33-3-603 - Jurisdiction and venue.

(a) The complaint may be filed in a county in which the defendant resides or may be found. If the defendant is in a developmental center, hospital, or treatment resource, the complaint shall be filed where the person is, and jurisdiction of the proceedings may be transferred for good cause to the court of residence. This venue requirement does not apply to complaints filed in accordance with § 33-7-301 or § 33-7-303.

(b) Except as otherwise expressly provided in this title, only the following courts have jurisdiction over the complaint:

(1) Chancery court;

(2) Circuit court;

(3) Juvenile courts in proceedings held by judges who are lawyers or by referees;

(4) Probate court in counties having a population of more than four hundred thousand (400,000) according to the 1980 federal census or any subsequent federal census; and

(5) Court of general sessions in counties having a metropolitan form of government and having a population of more than four hundred thousand (400,000) according to the 1990 federal census or any subsequent federal census; provided, that the jurisdiction conferred by this subdivision (b)(5) is conferred only for petitions concerning mandatory outpatient treatment.



§ 33-3-605 - Service on defendant.

Upon receipt of a complaint, the clerk shall have a copy of the complaint with a notice of the time and place of the hearing, the defendant's right to counsel, and the standards for commitment that apply to the proceeding served on the defendant by personal service if the person is at liberty, or by mail, if the person is not at liberty, and shall send a copy by mail to the defendant's attorney, the chief officer of a facility in which the defendant is, and the defendant's legal guardian, legal custodian, or conservator, if any, and to the spouse, parent, or adult next of kin if there is no guardian or conservator. If mailing addresses are unknown, notice may be given by any other reasonable means.



§ 33-3-606 - Time for hearing.

The hearing shall be held as soon as possible, but not more than twenty (20) days after the complaint was filed, except that the court may continue the hearing for up to ten (10) days for good cause and may continue the hearing for as long as necessary to impanel a jury if the defendant demands a jury trial.



§ 33-3-607 - Examination of defendant -- Detention and release.

If the complaint includes or is accompanied by a sworn statement by the plaintiff that the defendant has refused to be examined by certifying professionals and the court finds that probable cause exists to believe that the defendant is subject to involuntary care and treatment and has refused to be examined by a certifying professional, the court shall order a law enforcement officer to take the defendant into custody for an examination by two (2) certifying professionals who meet the requirements of the commitment statute. The defendant may be detained for the period required to complete the examinations, but not more than forty-eight (48) hours. Upon completion of the examinations, the person shall be released, and the certifying professionals shall report their findings to the court. For good cause, the court may order further examination, including independent examination, as to the mental condition of the person and may continue the hearing until the report of the examination is made to the court.



§ 33-3-608 - Attorney -- Notification of representation - Appointment by court.

The defendant's attorney shall notify the court of the representation immediately after accepting it. If the defendant does not employ an attorney, the court shall appoint an attorney to represent the defendant not less than five (5) days in advance of the hearing. An attorney representing the defendant shall not serve as guardian ad litem. If the court determines that the defendant is not able to understand the nature of the proceedings and cannot communicate with counsel in the conduct of the case, the court may appoint another person to serve as the defendant's guardian ad litem.



§ 33-3-609 - Jury trial.

Either party may demand a jury trial on the issues.



§ 33-3-610 - Place of hearing.

The hearing shall be conducted in a place where the court is usually held or in a physical setting not likely to have a harmful effect on the mental condition of the defendant. No hearing shall be conducted in a jail or other custodial facility for the detention of persons charged with or convicted of criminal offenses. The court shall determine the place of the hearing and may exclude the public from the hearing on motion of the defendant if the interests of the defendant and the public would best be served by exclusion.



§ 33-3-611 - Transportation to hearing.

The chief officer of a facility in which the defendant is found shall arrange for suitable transportation of the person to the court where the hearing is to be held, except that the sheriff shall provide transportation if the defendant has been committed in connection with criminal charges.



§ 33-3-612 - Evidence -- Witnesses -- Continuances -- Presence or exclusion of defendant.

(a) The court shall give the defendant, the plaintiff, and all other persons to whom the clerk is required to give notice of the proceeding, an opportunity to appear at the hearing, to testify, and to present and cross-examine witnesses.

(b) The defendant shall be present at the hearing unless the defendant waives the right to be present in writing. If the defendant's attorney shows that the defendant's physical health would be endangered by being at the hearing, the court may order a continuance until the risk is terminated, and the defendant shall not be discharged during the continuance unless the hospital determines that the defendant no longer meets the commitment standards applicable in the hearing that has been continued. If the court determines that the defendant's conduct at the hearing is so violent or otherwise disruptive that it creates a serious risk of harm to the defendant or others at the hearing or so disrupts the proceedings that they cannot be conducted in a proper manner, the court may order the defendant restrained or excluded to the extent necessary to the proper conduct of the proceedings. If the defendant is not present at or is excluded from the hearing, the court shall make a written finding of fact as to why the hearing is held in defendant's absence.



§ 33-3-613 - Conduct of hearing.

The hearing shall be conducted in as informal a manner as may be consistent with orderly procedure.



§ 33-3-614 - Names of examining professionals -- Availability to defendant.

If the names of examining professionals who certified the person's need for care and treatment did not accompany the complaint, they shall be made available to the defendant and counsel prior to the hearing.



§ 33-3-615 - Testimony of professionals -- Depositions or affidavits.

(a) The testimony of a certifying professional may be made by deposition or affidavit only with the consent of the defendant's counsel. If the testimony is given by deposition or affidavit, the court shall make a specific finding of fact that the defendant or the defendant's counsel has consented, and the defendant's right of cross-examination of the certifying professional shall be preserved.

(b) If consent is not given for testimony by deposition or affidavit, a professional who would be qualified as a certifying professional under the commitment statute may testify instead of a certifying professional if the person has examined the defendant within ten (10) days of the hearing, and the person shall testify as to each point of the commitment statute.



§ 33-3-616 - Place of detention.

No defendant shall be detained at a jail or other custodial facility for the detention of persons charged with or convicted of criminal offenses, unless the defendant is under arrest for the commission of a crime.



§ 33-3-617 - Requisites for commitment.

IF AND ONLY IF

(1) the certificates required by law have been filed with the court showing the need for involuntary care and treatment, AND

(2) the court finds on the basis of clear, unequivocal and convincing evidence that the defendant is subject to involuntary care and treatment under the statute under which the commitment is sought,

THEN

(3) the court shall commit the person under the commitment statute on which the complaint is based.



§ 33-3-618 - Dismissal of proceedings -- Release of defendant.

(a) If the court does not commit the defendant to involuntary care and treatment, the court shall enter an order dismissing the proceedings for involuntary care and treatment.

(b) If the defendant is being held involuntarily under this title, the court shall order the immediate release of the defendant unless the defendant is in the custody of the chief officer of a facility under another law or is being held on charges of the commission of a criminal offense or of juvenile delinquency.



§ 33-3-619 - Commitment to involuntary care -- Disclosure of information.

If a commitment to involuntary care and treatment is entered, the certifying professionals shall disclose to the hospital, treatment resource, or developmental center that admits the person on its request information they have about the person, including diagnosis, past treatment, and anything else relating to the person's condition that may aid the facility in providing appropriate care and treatment.



§ 33-3-620 - Appeals.

Appeals from proceedings for involuntary care and treatment shall be taken under the general law governing appeals.






Part 7 - Judicial Procedures for Review of Transfers

§ 33-3-701 - Commencement of proceedings.

Judicial proceedings for the determination of whether a person may be transferred to a facility or continues to be eligible for treatment in a facility to which that person was transferred under part 3 or 4 of this chapter, may be commenced by filing a complaint in circuit court where the receiving department facility is located. The person or a parent, legal guardian, legal custodian, conservator, spouse or responsible relative of the person may initiate the review proceedings.



§ 33-3-702 - Notice of complaint and hearing.

Upon receipt of a complaint the clerk shall mail notice of the filing and of the time and place of the hearing to the transferee and the plaintiff and shall mail notice and a copy of the complaint to the chief officers of the transferring facility and of the receiving facility and to the transferee's spouse, parent, responsible relative, legal guardian, legal custodian, or conservator. If mailing addresses are unknown, notice may be given by any other reasonable means.



§ 33-3-703 - When hearings held -- Continuances.

The hearing shall be held as soon as possible after the complaint was filed. At the request of counsel for the transferee, the hearing shall be continued for up to ten (10) days for preparation of the case.



§ 33-3-704 - Transferee's attorney.

The transferee's attorney shall notify the court of the representation immediately after accepting it. If the transferee or others on the transferee's behalf do not employ an attorney for the transferee, the court shall appoint an attorney to represent the transferee. An attorney representing the transferee shall not serve as guardian ad litem. If the court determines that the transferee is not able to understand the nature of the proceedings and cannot communicate with counsel in the conduct of the case, the court may appoint another person to serve as the transferee's guardian ad litem.



§ 33-3-705 - Jury trial.

Either party may demand a jury trial on the issues.



§ 33-3-706 - Place of hearings -- Exclusion of public.

The hearing shall be conducted in a place where the court is usually held or in a physical setting not likely to have a harmful effect on the mental condition of the transferee. No hearing shall be conducted in a jail or other custodial facility for the detention of persons charged with or convicted of criminal offenses unless the transferee is being held in connection with the offenses. The court shall determine the place of the hearing and may exclude the public from the hearing on motion of the transferee if the interests of the transferee and the public would best be served by exclusion.



§ 33-3-707 - Evidence -- Witnesses -- Continuances -- Presence or exclusion of transferee.

(a) The court shall give the plaintiff, the transferee, and all other persons to whom the clerk is required to give notice of the proceeding an opportunity to appear at the hearing, to testify, and to present and cross-examine witnesses.

(b) The transferee shall be present at the hearing unless the transferee waives the right to be present in writing. If the transferee's attorney shows that the transferee's physical health would be endangered by being at the hearing, the court may order a continuance until the risk is terminated. If the court determines that the transferee's conduct at the hearing is so violent or otherwise disruptive that it creates a serious risk of harm to the transferee or others at the hearing or so disrupts the proceedings that they cannot be conducted in a proper manner, the court may order the transferee restrained or excluded to the extent necessary to the proper conduct of the proceedings. If the transferee is not present at or is excluded from the hearing, the court shall make a written fact finding as to why the hearing is held in the transferee's absence.



§ 33-3-708 - Hearings informal.

The hearing shall be conducted in as informal a manner as may be consistent with orderly procedure.



§ 33-3-709 - Testimony of examining professionals -- Depositions and affidavits.

The testimony of an examining professional may be made by deposition or affidavit only with the consent of the transferee's counsel. If the testimony is given by deposition or affidavit, the court shall make a specific finding of fact that the transferee's counsel has consented, and the transferee's right of cross-examination of the examining professional shall be preserved. If consent is not given for testimony by deposition or affidavit, a professional who would be qualified as an examining professional under the commitment statute may testify instead of an examining professional, if the person has examined the transferee within ten (10) days of the hearing.



§ 33-3-710 - Findings by court or jury.

If the court finds by a preponderance of the evidence under the transfer statute that the transferee is subject to transfer or continues to be eligible for care and treatment in a facility to which the person was transferred, the court shall so declare. If the court finds otherwise, the court shall order the person's transfer from the receiving facility to the transferring facility or shall order that the person not be transferred to the proposed facility. Findings of a jury with respect to the transfer criteria shall be reported by special verdict.



§ 33-3-711 - Limitations on filing complaint.

No complaint under this part may be filed by or on behalf of a transferee within six (6) months after a hearing on a previous complaint under this part.






Part 8 - Habeas Corpus

§ 33-3-801 - Right to file for writ of habeas corpus.

Any person with mental illness, serious emotional disturbance, or developmental disability in a public or private residential facility for persons with mental illness, serious emotional disturbance, or developmental disability is entitled to file for a writ of habeas corpus upon petition by the person with mental illness, serious emotional disturbance, or developmental disability or a friend to any court generally empowered to issue the writ of habeas corpus in the county in which the person with mental illness, serious emotional disturbance, or developmental disability is detained.



§ 33-3-802 - Determination of mental condition of person seeking release.

During any proceeding to determine whether to release a person with mental illness, serious emotional disturbance, or intellectual disability seeking release by means of a writ of habeas corpus under this part or § 33-3-101, or otherwise, the court shall also, if the issue is raised in the responsive pleading, determine whether the person seeking release presently has mental illness, serious emotional disturbance, or intellectual disability and meets the standards for involuntary commitment under chapter 6, part 5 of this title, or §§ 33-5-402 and 33-5-403.



§ 33-3-803 - Disposition of case.

If the court determines that the person was not admitted or committed under the governing provisions of this title or was not afforded due process of law, but that the person has a mental illness, serious emotional disturbance, or intellectual disability and because of the condition poses a likelihood of serious harm to the person or others as determined under § 33-6-501, the court may order the person returned to the hospital or developmental center where the person was located on the date of filing the petition for not more than fifteen (15) days, exclusive of Saturdays, Sundays or holidays, if, and only if, a petition under §§ 33-5-402 and 33-5-403, or chapter 6, part 5 of this title is filed immediately and is disposed of within fifteen (15) days of the court's order, exclusive of Saturdays, Sundays or holidays, unless the case is continued on request of petitioner; otherwise the person shall be released.



§ 33-3-804 - Order of discharge.

If the court ordering the discharge is not the court that ordered the commitment or admission, the court shall transmit a certified copy of the order to the court that ordered the commitment or admission. Upon receipt of the copy, the court that ordered the commitment or admission shall enter an order finding that the person has been discharged by order of the court that issued the writ of habeas corpus.






Part 9 - Violations of Service Recipient Rights

§ 33-3-901 - Wrongful hospitalization or admission -- Instituting wrongful action -- Penalties -- Immunity.

(a) A person commits a Class E felony who:

(1) Without probable cause to believe a person has developmental disability, mental illness, or serious emotional disturbance, causes or conspires with or assists a third person to cause the hospitalization or admission of the person under this title; or

(2) Causes or conspires with or assists another to cause the denial to a person of any right accorded to a person under this title.

(b) A person commits a Class E felony who:

(1) Without probable cause to believe a person has developmental disability, mental illness, or serious emotional disturbance executes a petition, application, or certificate under this title, or otherwise secures or attempts to secure the apprehension, detention, hospitalization, admission, or restraint of the person; or

(2) Knowingly makes any false certificate or application under this title.

(c) The commissioner or the chief officer of any hospital, developmental center, or treatment resource acting pursuant to this title shall be entitled to rely in good faith upon the representations made for admission by any person or any certification with respect to any person made by a professional authorized to provide certificates under this title or any court.

(d) All persons acting in good faith, reasonably and without negligence in connection with the preparation of petitions, applications, certificates or other documents or the apprehension, detention, discharge, examination, transportation or treatment of a person under this title shall be free from all liability, civil or criminal, by reason of the acts.



§ 33-3-902 - Furnishing false information -- Misdemeanor.

It is a Class C misdemeanor for any person knowingly to furnish false information for the purpose of securing the hospitalization or admission of any person to a facility for persons with developmental disability, mental illness, or serious emotional disturbance.



§ 33-3-903 - Sexual relations with service recipient.

Any employee of a service provider who has sexual intercourse with a service recipient of the service provider other than the employee's spouse or commits sexual battery on a service recipient, knowing or having reason to believe that the service recipient is a service recipient of the service provider, is subject to discharge for that conduct.



§ 33-3-904 - Aiding or abetting escape -- Inciting service recipient to violence -- Supplying with dangerous or intoxicating substances.

(a) A person commits a Class E felony who:

(1) Counsels, causes, influences, aids or assists a service recipient with mental illness, serious emotional disturbance, or developmental disability to leave a hospital or developmental center without authority after the service recipient was admitted under court order;

(2) Harbors or conceals a service recipient with mental illness, serious emotional disturbance, or developmental disability who has left a hospital or developmental center without authority;

(3) Incites a service recipient with mental illness, serious emotional disturbance, or developmental disability, while the service recipient is admitted to a hospital or developmental center, to hurt or injure another person anywhere; or

(4) Gives or sells to a service recipient with mental illness, serious emotional disturbance, or developmental disability in a hospital or developmental center, whether on the premises of the facility or elsewhere, knowing the person to be a person with mental illness, serious emotional disturbance, or developmental disability, any firearms, intoxicating drinks, drugs, or any other harmful articles.

(b) A hospital or developmental center employee or official who receives from a person with mental illness, serious emotional disturbance, or developmental disability anything of value as a gift or for a consideration commits a Class C misdemeanor.

(c) A person, who aids or abets in the commission of any of the foregoing offenses or aids or abets in a prohibited attempt, is guilty as if the person were a principal and shall be punished as a principal.









Chapter 4 - Special Rules for Residential Service Recipients

Part 1 - Rights of Residential Service Recipients

§ 33-4-101 - Right to receive visitors -- Right to communicate with family, attorney, physician, minister and courts.

(a) A person with mental illness, serious emotional disturbance, or developmental disability is entitled to:

(1) Receive visitors during regular visiting hours; and

(2) Communicate, orally or by sending and receiving uncensored mail, with the service recipient's family, attorney, personal physician, minister, and the courts.

(b) All other incoming mail or parcels may be read or opened before being delivered to a service recipient, if the chief officer of the facility believes the action is necessary for the physical or mental health of the service recipient who is the intended recipient. Mail or other communication that is not delivered to the service recipient for whom it is intended shall be returned immediately to the sender.

(c) The chief officer may make reasonable rules regarding visitors, visiting hours, and the use of communication resources.



§ 33-4-103 - Notice of admission to guardian or family.

If a person is admitted to a hospital, developmental center, or other residential service on the application of any person other than the person's parent, legal guardian, legal custodian, conservator, spouse or adult next of kin, the chief officer shall immediately notify the person's parent, legal guardian, legal custodian, conservator, spouse, or adult next of kin, if known.



§ 33-4-104 - Treatment for physical disorder prior to admission.

In considering an applicant for admission, if it appears that the person has a physical disorder that requires immediate medical care and the admitting facility cannot appropriately provide the medical care, the person shall be taken first to a physician or hospital for treatment of the medical condition. When the person has received appropriate medical attention and treatment, the person may then be transported to the appropriate facility for treatment of the person's mental illness, serious emotional disturbance, or developmental disability.



§ 33-4-105 - Written statement of release procedures and other rights.

(a) Upon admission of a person with mental illness, serious emotional disturbance, or developmental disability to a hospital, developmental center, or other residential service, the chief officer shall provide the person a written statement outlining in simple, non-technical language all release procedures and all other rights of persons under this title. The chief officer shall have the service recipient informed in language understood by the service recipient, including the service recipient's native language or sign language, if appropriate. The chief officer also shall provide the written statement to the person's parent, legal guardian, legal custodian, conservator, spouse or other nearest known adult relative. The chief officer shall provide reasonable means and arrangements for assisting the person in making and presenting requests for release, including petitions to the proper court.

(b) The service recipient shall sign on the line for signature to acknowledge having been informed of the service recipient's rights orally and in writing. The service recipient's signature shall be acknowledged in writing by at least one (1) disinterested witness.



§ 33-4-106 - Unauthorized leave from facility.

(a) If a person admitted under court order leaves a hospital, developmental center, or other residential service without authority, the chief officer shall immediately notify the court regardless of the length of the person's absence. If the person is taken into custody, the person may be returned to the facility upon an order by the court. After thirty (30) days absence the person may be dropped from the facility's records. A return after thirty (30) days absence is a new admission. A person's absence beyond thirty (30) days does not limit the power of the court to order the person's return to a facility under this section.

(b) The committing court shall be notified of the policy regarding temporary leave, and the court shall be given an opportunity to register its objection to granting temporary leave. An objection by the court does not prohibit authorization of leave. Temporary leave is not a discharge from the facility.



§ 33-4-107 - Commitment to private facility -- Certificate by disinterested professional.

(a) If a person is proposed to be committed to a private facility under this title, at least one (1) of the required certificates of need shall be from a professional who is not an employee of the private facility.

(b) For purposes of this section, employment as a faculty member by a school of medicine at a university or college associated with a hospital shall not constitute employment at a private facility.



§ 33-4-108 - Certificate of need -- Basis -- Contents -- Violation.

(a) A certificate of need for commitment for care and treatment of a person with mental illness, serious emotional disturbance, or developmental disability is not valid for any purpose unless it is based on personal observation and examination of the person made by the professional not more than three (3) days prior to the making of the certificate. The certificate shall state the facts and reasoning on which the opinions and conclusions are based.

(b) The execution of a certificate concerning the mental condition of a person by a professional who has not personally observed and examined the person is a Class E felony.



§ 33-4-109 - Notice to court, legal custodian and guardian or next of kin of death of patient or resident -- Disposal of unclaimed property after discharge or death.

(a) Upon the death of a person admitted to a facility under court order under this title, the chief officer of the facility shall mail written notice of the cause of death to the court that entered the order. Upon the death of a person who was admitted voluntarily, the chief officer shall notify the next of kin of the cause of death. The notice shall be mailed within ten (10) days of the death.

(b) Notice of a death shall also be given promptly to the person's next of kin and legal guardian, legal custodian, or conservator. The administrator, executor or personal representative of the deceased person, or if there is none, one (1) or more of the heirs at law or next of kin, shall be notified by registered mail of the deceased's personal property at the facility at the time of death. Notice to an administrator, executor or personal representative shall be directed to the probate court of the county in which that person is qualified to administer the estate of the deceased.

(c) Property left by the deceased person in the facility shall be disposed of pursuant to subsection (e) if, after diligent search and inquiry, none of the persons required to be notified can be found and notified or if the persons notified do not open the estate or otherwise proceed to dispose of the estate in a lawful manner.

(d) If a person is discharged and leaves personal property in the facility, the chief officer shall promptly notify the person by registered mail addressed to the person's last known address that the property has been left and is subject to sale under subsection (e) if not claimed.

(e) The chief officer shall keep the deceased or discharged person's personal property for six (6) months if it is not claimed. The chief officer shall then sell the property, with the approval of the commissioner, and deposit the proceeds in a fund, maintained under the supervision of the chief officer, for the benefit of needy service recipients.



§ 33-4-110 - Inability to exercise rights -- Appointment of a conservator.

If the chief officer of a facility in which a service recipient is hospitalized or admitted is of the opinion that the service recipient is unable to exercise any of the rights afforded by this chapter and chapter 3 of this title, the chief officer shall notify immediately the service recipient and the service recipient's attorney, parent, legal custodian, spouse or other nearest known adult relative of the fact, and the chief officer may file for the appointment of a conservator and shall notify those persons as to whether the chief officer intends to do so.






Part 2 - Employees as Guardians and Conservators in State Facilities

§ 33-4-201 - Designation of employee as legal guardian or conservator.

The commissioner shall designate an employee of the department whom courts may appoint, regardless of whether the employee resides in the same county as the ward, as legal guardian or conservator for a service recipient in a state facility under title 34, if the court determines that no other person or legally qualified organization will serve for the service recipient and that it is for the best interests of the service recipient that the person be appointed.



§ 33-4-202 - Qualifications of guardian, conservator or trustee.

An employee appointed under this part as legal guardian, conservator, or trustee for a person shall have sufficient background to understand the person's mental illness, serious emotional disturbance, or developmental disability. Accepting an appointment may not be made a condition of employment unless the duties are a normal part of the employee's duties and there is no conflict of interest. No employee may be appointed as legal guardian, conservator, or trustee of a person who is in the facility in which the employee works.



§ 33-4-203 - Bond.

If the total value of the assets that are turned over to an employee for a ward does not exceed five thousand dollars ($5,000) exclusive of the burial fund, the court shall not require a bond.



§ 33-4-204 - Duration of guardianship or conservatorship.

An employee serving as legal guardian or conservator under this part may serve under these provisions only so long as the employee continues to be an employee of the department and for up to ninety (90) days after the ward leaves the state facility.



§ 33-4-205 - Funds received by guardian or conservator.

All funds received by a legal guardian or conservator appointed under this part shall be handled as state funds, be accountable as all other state funds, and be audited annually by the state. All earnings on the funds shall inure to the benefit of the ward. The department shall file a copy of the annual audit with the appointing court.



§ 33-4-206 - Other assets received by guardian or conservator.

All other assets received by a legal guardian or conservator appointed under this part shall be handled as state property, except that the legal guardian or conservator may dispose of the assets in the exercise of the appointment free of laws governing the disposition of state property and shall keep a record of the disposition of all the property and the reason for the disposition.



§ 33-4-207 - Disposition of assets after termination of guardianship or conservatorship.

Upon termination of the guardianship or conservatorship, all assets remaining in the estate shall be paid to the ward or to the ward's legal representative.



§ 33-4-208 - Annual report.

An employee serving as legal guardian or conservator shall file the annual report required by title 34 with the appointing court on a form approved by the commissioner.



§ 33-4-209 - Designation of trustees for patients or residents -- Audit.

(a) The commissioner may designate employees of the department to serve as trustees for service recipients if the terms of the trust have been approved in writing by the commissioner and the attorney general and reporter.

(b) All assets, funds, and other property held as a part of the corpus of trust and income from the trust shall be audited annually by the state.



§ 33-4-210 - Coercion of guardian, conservator or trustee -- Penalty.

An employee who attempts to coerce a legal guardian, conservator, or trustee serving under this part to take any particular action as legal guardian, conservator, or trustee shall be dismissed.









Chapter 5 - Intellectual and Developmental Disabilities Services

Part 1 - Service System

§ 33-5-101 - Application of title to persons with developmental disabilities.

Services to persons with developmental disabilities are governed generally by this title, including chapters 1-4, 7, 8 and 9.



§ 33-5-102 - Effective date of part.

Persons with developmental disabilities based on conditions other than an intellectual disability are eligible for direct service under this part on March 1, 2002. Persons with an intellectual disability are eligible for direct service under this part on March 1, 2001.



§ 33-5-103 - Persons with developmental disability based solely on mental illness or serious emotional disturbance.

If a person has a developmental disability solely on the basis of having a mental illness or serious emotional disturbance, the person is not eligible to have services or supports provided for the developmental disability primarily under this chapter.



§ 33-5-104 - Developmental disabilities occurring after twenty-two years of age.

Within the limits of available services, the department may serve persons who have conditions that would constitute a developmental disability except that the disability occurred after twenty-two (22) years of age.



§ 33-5-105 - Factors in assessing eligibility for service and support under this chapter.

A person is eligible for service and support under this chapter on the basis of an intellectual disability only if the assessment that the person has an intellectual disability takes into account:

(1) Cultural and linguistic diversity as well as differences in communication and behavioral factors;

(2) Whether the person's limitations in adaptive skills occur in the context of community environments typical of the person's age peers and is indexed to the person's individualized needs for supports;

(3) Specific adaptive limitations often coexist with strengths in other adaptive skills or other personal capabilities; and

(4) With appropriate supports over a sustained period, the life functioning of a person with an intellectual disability will generally improve.



§ 33-5-106 - Application process.

A person with a developmental disability, a parent or legal guardian of a child with a developmental disability, a conservator of a person with a developmental disability, the department of children's services on behalf of a person in its legal custody who has a developmental disability, or the department of human services on behalf of a person in its legal custody who has a developmental disability, referred to as the applicant, may apply to the department through its designated entities for services and supports that they provide directly or by contract. The designated entity shall inform the applicant about all options for services and supports. When services and supports appropriate for the applicant are not available, the designated entity shall notify the applicant in writing of the basis on which the decision was made, possible service options, the prospects for obtaining service, and the time estimated before the service may be available. The applicant shall be notified periodically and in a timely manner of the status of the application. Based upon additional information, change in status may be determined by the designated entity.



§ 33-5-107 - Types of services available.

If, and only if, no suitable alternative provider is available, the chief officer of a department facility may authorize nonresidential services and supports of the developmental center to persons with developmental disabilities. A person with a developmental disability, a parent or legal guardian of a child with a developmental disability, or the conservator of a person with a developmental disability may request nonresidential services and supports. The chief officer may, in the best interests of the person, discontinue the nonresidential services and supports of a person at any time.



§ 33-5-108 - Determination of fiscal impact on licensees following regulatory or policy changes -- Notice.

The department of intellectual and developmental disabilities shall assess in writing the fiscal impact on licensees under chapter 2, part 4 of this title, of any change to any rule, regulation, policy or guideline relating to the staffing, physical plant or operating procedures of the licensee for rendering services pursuant to a contract, grant or agreement with the department. Unless exigent circumstances require the change to be implemented sooner, no less than thirty (30) days before the change in the rule, regulation, policy or guideline is to take effect, the department's estimate of fiscal impact shall be transmitted by the commissioner of intellectual and developmental disabilities to the finance, ways and means committee of the house of representatives, the finance, ways and means committee of the senate and the comptroller of the treasury for any appropriate review. If exigent circumstances, such as an unforeseen court order, require a change to be implemented sooner, then the department's statement describing the exigent circumstances that prevented thirty (30) days' notice shall be provided to the finance, ways and means committee of the house of representatives, the finance, ways and means committee of the senate and the comptroller of the treasury not later than five (5) days after implementing the change. In that case the department shall provide the estimate of fiscal impact to the entities above within sixty (60) days after implementing the change.



§ 33-5-109 - Study of issues relating to services provided to persons with developmental disabilities, intellectual disabilities and other disabilities.

(a) There is created a special joint committee to study the issues relating to services provided to persons with developmental disabilities, intellectual disability and other disabilities. This study shall include, but not be limited to:

(1) A review of the different agencies in state government providing services;

(2) The structure and location of state services to persons with developmental disabilities, intellectual disability and other disabilities;

(3) The efficiency of providing services to persons with disabilities and costs associated with providing services;

(4) An evaluation of the cost of the division of intellectual disabilities services (DIDS) waiting list and the means to reduce or eliminate it; and

(5) A look at the cost structure of services in DIDS and evaluation of differences in cost.

(b) The special joint committee shall consist of:

(1) Four (4) members of the senate, to be appointed by the speaker of the senate; and

(2) Four (4) members of the house of representatives, to be appointed by the speaker of the house of representatives.

(c) All appropriate agencies of state government shall provide assistance to the special joint committee upon request of the chair.

(d) All legislative members of the special joint committee who are duly elected members of the general assembly shall remain members of the committee until the committee reports its final findings and recommendations.

(e) The special joint committee shall be convened by the member having the greatest number of years of continuous service within the general assembly, and at its first meeting shall elect from among its legislative membership a chair, vice-chair, and other officers the committee deems necessary.

(f) The special joint committee shall timely report its final findings and recommendations to the One Hundred Sixth General Assembly no later than February 1, 2010.



§ 33-5-110 - Residential and day provider agencies task force.

(a) The speakers of the senate and house of representatives shall jointly appoint a twenty-five-person task force to review the regulations of the residential and day provider agencies contracted by the department of intellectual and developmental disabilities (DIDD) and make initial recommendations with regard to relieving expensive and unnecessary regulations on such providers to the general assembly and governor by January 1, 2011. The task force shall subsequently make annual reports to the governor and the general assembly by January 1 of each year thereafter.

(b) Eleven (11) of the members of the task force shall be appointed from a list of persons provided by DIDD's service providers. Eight (8) members shall be appointed from DIDD, at least one (1) of whom shall be an assistant commissioner with the department. One (1) member shall be an assistant commissioner with the bureau of TennCare, and one (1) member shall be appointed from the department office of licensure. Four (4) members shall be appointed from the DIDD advisory council, or its successor body.

(c) The speakers of the senate and house of representatives shall jointly designate two (2) of the members to serve as co-chairs of the task force. One (1) co-chair shall be a DIDD service provider, and one (1) co-chair shall be a DIDD staff person.

(d) The task force created by this section shall assume the duties and responsibilities of the regulatory relief board.

(e) Members of the task force shall serve without compensation. The task force shall complete its appointed duties and make its final report to the governor and the general assembly by June 30, 2014, at which time the task force shall cease to exist.



§ 33-5-111 - Eligibility criteria for medical assistance programs and services.

(a) Notwithstanding any state law to the contrary, eligibility criteria for medical assistance programs and services pursuant to title 71, chapter 5, for persons with intellectual or developmental disabilities shall be established by the bureau of TennCare, and set forth in the medicaid state plan, federal waivers, or in rules promulgated by the bureau of TennCare, and shall be subject to the availability of funding in each year's general appropriations act.

(b) Notwithstanding any state law to the contrary, eligibility criteria for state-funded programs and services for persons with intellectual or developmental disabilities shall be established by the department of intellectual and developmental disabilities and set forth in department rules, and shall be subject to the availability of funding in each year's general appropriations act.



§ 33-5-112 - Person on waiting list for services to be enrolled in self-determination waiver within six months of custodial parent or caregiver attaining 80 years of age.

A person with an intellectual disability who is on the waiting list for services and whose older custodial parent, or custodial caregiver, attains eighty (80) years of age shall be enrolled in the self-determination waiver or a similarly capped medical assistance waiver within six (6) months of the person's parent or caregiver attaining that age.






Part 2 - Family Support

§ 33-5-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Council" means the state family support council appointed under § 33-5-208;

(2) "Family" means a unit that consists of either a person with a severe or developmental disability and the parent, relative, or other care giver who resides in the same household or a person with a severe or developmental disability who lives alone without such support;

(3) "Family support" means goods and services needed by families to care for their family members with a severe or developmental disability and to enjoy a quality of life comparable to other community members;

(4) "Family support program" means a coordinated system of family support services administered by the department directly or through contracts;

(5) "Severe disability" means a disability that is functionally similar to a developmental disability but occurred after the person was twenty-two (22) years of age; and

(6) "State family support council" means the council established by the department to carry out the responsibilities specified in this part.



§ 33-5-202 - State policy -- Principles for developing programs.

(a) The policy of the state is that persons with severe or developmental disabilities and their families be afforded supports that emphasize community living and enable them to enjoy typical lifestyles.

(b) Programs to support families shall be based on the following principles:

(1) Families and individuals with severe or developmental disabilities are best able to determine their own needs and should be empowered to make decisions concerning necessary, desirable, and appropriate services and supports;

(2) Families should receive the support necessary to care for their relatives at home;

(3) Family support is needed throughout the life span of the person who has a severe or developmental disability;

(4) Family support services should be sensitive to the unique needs, strengths, and values of the person and the family, and should be responsive to the needs of the entire family;

(5) Family support should build on existing social networks and natural sources of support in communities;

(6) Family support services should be provided in a manner that develops comprehensive, responsive, and flexible support to families as their needs evolve over time;

(7) Family support services should be provided equitably across the state and be coordinated across the numerous agencies likely to provide resources and services and support to families; and

(8) Family, individual, and community-based services and supports should be based on sharing ordinary places, developing meaningful relationships, learning things that are useful, and making choices, as well as increasing the status and enhancing the reputation of persons served.



§ 33-5-203 - Primary focus.

The primary focus of the family support program is supporting:

(1) Families with children with severe or developmental disabilities, school age and younger;

(2) Adults with severe or developmental disabilities who choose to live with their families; and

(3) Adults with severe or developmental disabilities who are residing in the community in an unsupported setting not a state or federally funded program.



§ 33-5-204 - Duties of contracted agency.

The contracted agency shall be responsible for assisting each family for whom services and support will be provided in assessing each family's needs and shall prepare a written plan with the person and family. The needs and preferences of the family and individual will be the basis for determining what goods and services will be made available within the resources available.



§ 33-5-205 - Scope of family support services.

The family support services included in this program include, but are not limited to, family support services coordination, information, referral, advocacy, educational materials, emergency and outreach services, and other individual and family-centered assistance services, such as:

(1) Respite care;

(2) Personal assistance services;

(3) Child care;

(4) Homemaker services;

(5) Minor home modifications and vehicular modifications;

(6) Specialized equipment and maintenance and repair;

(7) Specialized nutrition and clothing and supplies;

(8) Transportation services;

(9) Health-related costs not otherwise covered;

(10) Licensed nursing and nurses aid services; and

(11) Family counseling, training and support groups.



§ 33-5-206 - Coordination of services.

As a part of the family support program, the contracted agency shall provide service coordination for each family that includes information, coordination, and other assistance as needed by the family.



§ 33-5-207 - Families of adults with disabilities -- Services and resources.

The family support program shall assist families of adults with a severe or developmental disabilities in planning and obtaining community living arrangements, employment services, and other resources needed to achieve, to the greatest extent possible, independence, productivity, and integration into the community.



§ 33-5-208 - State family support council.

The commissioner shall appoint a state family support council comprised of fifteen (15) members, of whom at least a majority shall be persons with severe or developmental disabilities or their parents or primary care givers. The council shall have one (1) representative from each development district of the state, one (1) representative of the council on developmental disabilities, one (1) representative of the Tennessee disability coalition, one (1) representative of the Tennessee community organizations, and one (1) representative of a center for independent living. The commissioner shall appoint two (2) at-large members for the department.



§ 33-5-209 - Department to participate with council -- Policies and procedures.

(a) The department shall adopt policies and procedures regarding the development of appropriations requested for family support.

(b) Unless the commissioner determines an exigent circumstance exists, the department shall seek input from the state family support council prior to adopting policies and procedures regarding:

(1) Program specifications:

(A) Criteria for program services;

(B) Methodology for allocating resources to families within the funds available;

(C) Eligibility determination and admissions; and

(D) Limits on benefits;

(2) Coordination of the family support program and the use of its funds equitably throughout the state, with other publicly funded programs, including medicaid;

(3) Resolution of grievances filed by families pertaining to actions of the family support program, and an appeals process;

(4) Quality assurance; and

(5) Annual evaluation of services, including consumer satisfaction.



§ 33-5-210 - Meetings -- Duties -- Expenses.

The state family support council shall meet at least quarterly. The council shall participate in the development of program policies and procedures, and perform other duties as are necessary for statewide implementation of the family support program. All reimbursement for travel expenses shall be in conformity with the comprehensive state travel regulations as promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.



§ 33-5-211 - Administration of program -- Funding.

The department shall administer the family support services program and shall establish annual benefit levels per family served. Implementation of this part and the program and annual benefit levels, or any portion of the program or benefits levels, are contingent upon annual line item appropriation of sufficient funding for the programs and benefits.



§ 33-5-212 - Provision of information gathered through family support program to DIDD.

In accordance with policies and procedures developed and adopted by the state family support council and the department of intellectual and developmental disabilities (DIDD), information gathered through the family support program on persons with a developmental disability, other than an intellectual disability, for whom services are needed shall be provided to DIDD on at least a quarterly basis.






Part 3 - Residential Admission

§ 33-5-301 - Part definitions -- Admission to developmental center -- Emergency respite admission -- Review.

(a) As used in this part, unless the context otherwise requires:

(1) "Emergency respite admission" means an admission for up to forty-five (45) days authorized due to an emergency situation that results in the temporary inability of the person who has the care, custody, and control of a person with intellectual or developmental disability to provide proper care, custody, and control;

(2) "Regular voluntary admission" means an admission authorized by a statewide admission review committee for a specified period of time;

(3) "Respite admission" means an admission for up to forty-five (45) days authorized solely for the purpose of providing a respite for the person having responsibility for the care, custody, and control of a person with intellectual or developmental disability; and

(4) "Short-term training admission" means an admission authorized by a written agreement between a developmental center and an applicant that the center provide services and supports for a person with intellectual or developmental disability to learn how to perform a certain function or functions for a specified period of time, not exceeding six (6) months, at the end of which the center will discharge the person with intellectual or developmental disability to the care, custody, and control of the applicant.

(b) (1) Under department rules and pursuant to the direction of the statewide admission review committee, the chief officer or director of a center or the appointed designee of a developmental center, subject to the availability of suitable accommodations and the absence of a less restrictive alternative, may admit for diagnosis, care, training and treatment:

(A) A person with intellectual or developmental disability who applies for voluntary admission and does not lack capacity to apply under § 33-3-218;

(B) A child with intellectual or developmental disability whose parent or legal guardian applies for voluntary admission; or

(C) An adult whose conservator applies for voluntary admission.

(2) The departments of human services and children's services may apply for respite and emergency respite admission on behalf of a person with intellectual or developmental disability who is in their custody. Admissions to a developmental center under respite, emergency respite, or short-term training admission, or any combination of these, shall not exceed two hundred twenty-five (225) days within a twelve-month period from the first day of admission in any of the categories. A respite admission, emergency respite admission, short-term training admission, or combination of such admissions shall not be used to circumvent appearance before the statewide admission review committee when regular voluntary admission is actually sought or appropriate. No regular voluntary admission shall be based on the premise that it is for a lifetime.

(c) The statewide admission review committee shall informally review a person's emergency respite admission within seven (7) days after the person is admitted. If the review is not done, then a hearing shall be held by the committee to review the propriety of the admission as in the case of regular voluntary admissions and shall make its decision within twenty-five (25) days after admission.

(d) Upon receipt of an application for admission, the developmental center shall evaluate the person with intellectual or developmental disability to assess the person's need for services and supports and the least restrictive alternative available to provide appropriate services and supports to the person. If the evaluation results in a recommendation for a regular voluntary admission and there is an available suitable accommodation, the developmental center will report its findings and recommendations to the statewide admission review committee.

(e) The department may adopt rules to implement the statewide admissions review committee and to specify its duties and membership.



§ 33-5-302 - Periodic evaluation of admitted person -- Discharge.

The chief officer or director of a center or the appointed designee:

(1) Shall cause each person admitted under § 33-5-301 or transferred under § 33-3-301 or chapter 3, part 4 of this title to be evaluated as often as necessary, but not less often than every six (6) months;

(2) Shall discharge a person admitted under § 33-5-301 when the chief officer, director or designee and the statewide admission review committee determine that the person no longer meets the standards under which the person was admitted; or

(3) May discharge a person admitted under § 33-5-301 at any time when it is in the person's best interest.



§ 33-5-303 - Request for discharge by parent or other representative.

In the case of a person admitted under § 33-5-301, a parent or legal guardian of a child with intellectual or development disability on behalf of the child, a conservator of a person with intellectual or development disability on behalf of the person, or a person with intellectual or development disability who was admitted on the person's own application and does not lack capacity under § 33-3-218 may request discharge from a developmental center at any time by filing a request with the chief officer or director of a center or the appointed designee. If the person cannot file a written request, anyone acting on the person's behalf may file the request with the person's consent. The chief officer or director of a center or the appointed designee shall discharge the person with intellectual or development disability within twelve (12) hours after receipt of the request or at the time stated in the request, whichever is later.



§ 33-5-304 - Departmental review of admission.

(a) (1) The department may review the appropriateness of admission to a privately or publicly funded residential facility for persons with intellectual or developmental disabilities due to mental impairment. The department shall investigate to assess the validity of an allegation of:

(A) Deprivation of liberty without consent;

(B) Abuse, neglect, or exploitation;

(C) Placement that is inappropriate to meet the needs of a service recipient;

(D) Violation of a fiduciary relationship; or

(E) Any other violation of a right.

(2) If the department finds probable cause to believe the allegation after an investigation by inspection of records and interviews with personnel, service recipients and their families and there is no suitable remedy under chapter 2, part 4 of this title, the department may require a plan of compliance or may require independent review of admissions under this section for a period of time set by the department.

(b) Within five (5) days after a recommendation is made that a person with intellectual or developmental disability be admitted to a residential facility for which the department requires independent review under subsection (a), an independent reviewer designated by the department shall determine the appropriateness of the recommended residential service for the person on the basis of the interests and welfare of the person. The reviewer's decision shall not be influenced by any benefits flowing from the admission solely to the family, parents, guardian, or conservator of the person. The reviewer's decision shall be written and shall state the reasons for the decision.

(c) The reviewer's decision on publicly funded placements may be appealed to a designee of the commissioner by filing the appeal within seven (7) days after receipt of the decision. The designee of the commissioner shall review and decide the appeal within fourteen (14) days after receipt of the appeal. The only appeal of the reviewer's decision on privately funded placements is a request for reconsideration by the reviewer filed within fourteen (14) days after receipt of the decision, and the reviewer's decision is final administratively. If granted, reconsideration by the reviewer shall occur within five (5) working days after receipt of the request.

(d) The department shall designate persons from among its employees or by contract to serve as independent reviewers. A person designated to serve as the independent reviewer for a case shall have no conflict of interest with any party to the case and shall be trained with respect to the laws, rules, and information required to make competent decisions as an independent reviewer.






Part 4 - Forensic Services for Persons with Intellectual Disabilities

§ 33-5-401 - Rehabilitation for persons with intellectual disability.

(a) For purposes of this part, unless the context otherwise requires, "commissioner" means the commissioner of intellectual and developmental disabilities or the commissioner's designee.

(b) The commissioner may establish programs, including community-based programs, for training, habilitating, or rehabilitating persons with intellectual disabilities under this part.



§ 33-5-402 - Procedure for commitment of person under this part.

IF AND ONLY IF

(1) (A) a juvenile court determines in a delinquency proceeding, on the basis of an evaluation under § 37-1-128(c), that a child has an intellectual disability, OR

(B) a circuit, criminal, or general sessions court determines on the basis of an evaluation under § 33-7-301(a) that a criminal defendant is incompetent to stand trial due to an intellectual disability, OR

(C) a circuit or criminal court enters a verdict of not guilty by reason of insanity on a capital offense against a defendant with an intellectual disability,

THEN

(2) the district attorney general may file a complaint to require involuntary care and treatment of the defendant under § 33-5-403, AND

(3) only the juvenile court that has jurisdiction of the child or the circuit or criminal court before which the defendant's criminal case is pending or that would hear the case if the defendant were bound over to the grand jury has jurisdiction to hear a complaint filed under § 33-5-403.



§ 33-5-403 - Prerequisites to involuntary commitment.

IF AND ONLY IF

(1) a person has an intellectual disability, AND

(2) the person poses a substantial likelihood of serious harm under § 33-6-501 because of the intellectual disability, AND

(3) the person needs care, training, or treatment because of the intellectual disability, AND

(4) all available less drastic alternatives to judicial commitment are unsuitable to meet the needs of the person, AND

(5) the district attorney general files a complaint to require involuntary care and treatment under § 33-5-402,

THEN

(6) the person may be judicially committed to involuntary care and treatment in the custody of the commissioner in proceedings conducted in conformity with chapter 3, part 6 of this title.



§ 33-5-404 - Finding of need for involuntary commitment by designated psychologists.

No defendant may be judicially committed under § 33-5-403 unless the commissioner designates licensed physicians or licensed psychologists designated as health service providers who file in the commitment proceeding two (2) certificates of need for training and treatment certifying that the defendant satisfies the requirements of subdivisions § 33-5-403(1)-(4) and showing the factual foundation for the conclusions on each item.



§ 33-5-405 - Admission subject to availability of accommodation.

A judicially committed defendant does not come into the custody of the commissioner until the commissioner determines that the state has an available suitable accommodation and designates a licensed state facility to admit the defendant.



§ 33-5-406 - Credit on sentence for time in custody.

Whenever a person receives evaluation, training or treatment services under this part or part 5 of this chapter in connection with a criminal charge or conviction, wherever incarcerated, the person shall receive credit toward the satisfaction of the sentence for the time spent in the custody of the commissioner.



§ 33-5-407 - Court order as transfer.

Without regard to its wording, any court order of commitment under this part shall be considered in law as a transfer of the person to the custody of the commissioner.



§ 33-5-408 - Periodic evaluations.

(a) The commissioner shall cause each person committed under § 33-5-403 or transferred under § 33-3-301 or chapter 3, part 4 of this title, to be evaluated as often as necessary but not less often than every six (6) months.

(b) The commissioner or the commissioner's designee shall report the details of the findings of the evaluation performed under subsection (a) regarding persons with intellectual disabilities committed under § 33-5-403. The report shall include an assessment of the person's present condition and prospects for restoration to competence to stand trial, and shall be sent to the clerk of the court that ordered commitment, the person, the person's attorney, parents, spouse, legal guardian or conservator, if any, and the district attorney general.

(c) If, upon completion of the evaluation under subsection (a), the commissioner or the commissioner's designee determines that a person with an intellectual disability transferred under § 33-3-301, no longer meets the standards under which the person was admitted, the person shall be immediately discharged or transferred to the facility from which the person was transferred or to another appropriate facility of the department under § 33-3-301.



§ 33-5-409 - Release of intellectually disabled offenders -- Delivery to custody of court.

(a) When the commissioner or the commissioner's designee determines that any person committed under § 33-5-403, no longer meets the standards under which the person was committed, the decision maker shall immediately order the person's release and cause the person to be discharged except as provided in subsection (b) or § 33-5-410.

(b) When the commissioner or the commissioner's designee determines that a person who was committed under § 33-5-403 and who is charged with a crime for which the person is subject to being tried is restored to competence to stand trial, the decision maker shall give notice of that fact to the clerk of the court that ordered the person's commitment and deliver the person to the custody of the sheriff of the county from which the person was admitted, who shall transport the person back to the custody of the court.



§ 33-5-410 - Discharge proceedings for criminal defendant involuntarily committed to an intellectual disability facility.

(a) Whenever an intellectual disability facility determines that a person, who has been committed under § 33-5-403 by a criminal court in connection with a capital offense or with a verdict of not guilty by reason of insanity on a capital offense, no longer meets the commitment standards under which the person was committed, it shall follow the procedures set out in this section to effect the person's release from involuntary commitment.

(b) When the intellectual disability facility determines that the person no longer meets the commitment criteria under which the person was committed, it shall notify the committing court of this fact and the reasons. The determination by the department shall create a rebuttable presumption of its correctness. The court may, within ten (10) business days, holidays excluded, of receipt of the notice, set a hearing to be held within twenty-one (21) business days, holidays excluded, of receipt of the facility's notice on whether the person continues to meet the commitment criteria under which the person was committed. The court shall send notice of the hearing to the following: the person, chief officer of the facility, the person's counsel, the person's next of kin, and the district attorney general.

(c) If the court does not set a hearing and notify the facility within fifteen (15) business days, holidays excluded, of its receipt of the facility's notice, the facility shall release the person from involuntary commitment.

(d) The hearing to determine whether the person continues to meet the commitment criteria under which the person was committed shall be held within twenty-one (21) business days, holidays excluded, of the court's receipt of notice from the facility. The person shall attend the hearing unless the person's presence is waived in writing by counsel before the hearing. If the person does not have counsel, the court shall appoint counsel to represent the person.

(e) Following the hearing, if the court finds by clear, unequivocal, and convincing evidence that the person meets the standards of § 33-5-403, it shall order the person's return to the intellectual disability facility under the authority of the person's commitment. Otherwise, it shall order the person's release from commitment.

(f) Either party may appeal a final adjudication under this section to the court of criminal appeals.






Part 5 - Mandatory Community-Based Services

§ 33-5-501 - Mandatory community-based services for felony defendant found incompetent to stand trial.

IF AND ONLY IF

(1) a court with criminal jurisdiction finds on proof by clear and convincing evidence that an adult with an intellectual disability is:

(A) charged with a felony,

(B) incompetent to stand trial,

(C) not committable under § 33-5-403, AND

(D) at risk of becoming committable; AND

(2) the department certifies to the court that there are funds available within the limits of the department's line item appropriation for services under this section for service to the person,

THEN

(3) the court may order the person to participate in community-based services under a plan approved and developed by the department to attain and maintain competence to stand trial and reduce the risk of becoming committable.



§ 33-5-502 - Mandatory community-based services for felony defendant found not guilty due to insanity based on an intellectual disability.

IF AND ONLY IF

(1) a court with criminal jurisdiction finds on proof by clear and convincing evidence that a person with an intellectual disability:

(A) is charged with a felony,

(B) is acquitted of the charge on a verdict of not guilty by reason of insanity because of an intellectual disability at the time of the commission of the crime,

(C) is not committable under § 33-5-403,

(D) requires training or treatment because of the intellectual disability, AND

(E) is likely to meet the standards of § 33-5-403 without the training or treatment, AND

(2) the department certifies to the court that there are funds available within the limits of the department's line item appropriation for services under this section for service to the person,

THEN

(3) the court may order the person to participate in community-based services under a plan approved and developed by the department to avoid deterioration to the point where the person would be committable.



§ 33-5-503 - Mandatory community-based services for capital defendant committed under § 33-5-403 but no longer meeting the standards for commitment.

IF AND ONLY IF

(1) a court with criminal jurisdiction finds on proof by clear and convincing evidence that a person with an intellectual disability:

(A) has been committed under § 33-5-403 in connection with a capital offense or with a verdict of not guilty by reason of insanity on a capital offense,

(B) no longer meets the standards under which the person was committed, AND

(C) has a condition that requires training or treatment without which the person would again meet commitment standards, AND

(2) the department certifies to the court that there are funds available within the limits of the department's line item appropriation for services under this section for service to the person,

THEN

(3) the court may order the person to participate in community-based services under a plan approved and developed by the department to prevent the person's deterioration to the point where the person would be committable.



§ 33-5-504 - Development of community-based services plan -- Maximum duration.

If upon completion of an evaluation of a person under § 33-5-403 or § 33-5-408, the department determines that the person meets the standards in § 33-5-501, § 33-5-502, or § 33-5-503, the department shall attempt to develop a community-based services plan for the person for the purpose stated. The plan shall be for a maximum of two (2) years, and no person shall participate in the plan for more than two (2) years.



§ 33-5-505 - Hearing on contest of plan.

If a defendant contests a plan proposed by the department under § 33-5-501, § 33-5-502, or § 33-5-503, the court shall hold a hearing within seven (7) days of receipt of the request to determine whether the plan is programmatically appropriate and legally permissible. The court shall either approve the plan or approve the plan as modified by the department to correct deficiencies found by the court.



§ 33-5-506 - Assessment of service recipient's needs and progress -- Report to court.

A service provider with a service recipient under § 33-5-501, § 33-5-502, or § 33-5-503 shall assess the service recipient's needs at least every six (6) months and shall report to the court every six (6) months on the person's progress toward the goal of the plan and on the person's use of the service. A service provider may request the court to release the service recipient from the plan at any time.



§ 33-5-507 - Termination of community-based services.

If, after two (2) years of intensive training on a department-approved competence to stand trial curriculum under § 33-5-501, the defendant has not made substantial progress to attain competence to stand trial, the service provider shall assess the defendant's needs and may terminate the service plan and recommend to the court that the defendant be referred to other mental health or intellectual disability services as deemed appropriate. The service provider shall report its conclusion to the court before terminating services.






Part 6 - Statewide Planning and Policy Council for the Department of Intellectual and Developmental Disabilities

§ 33-5-601 - Statewide planning and policy council created -- Chair -- Officers -- Membership -- Expenses -- Meetings -- Terms of service -- Removal.

(a) There is created the statewide planning and policy council for the department of intellectual and developmental disabilities to assist in planning a comprehensive array of high quality prevention, early intervention, treatment, and habilitation services and supports and to advise the department on policy, budget requests, and developing and evaluating services and supports.

(b) (1) The statewide planning and policy council shall be composed of not less than eleven (11) members, not including ex officio members. The governor shall appoint the chair of the council. The speaker of the senate and the speaker of the house of representatives shall each appoint one (1) legislator as a member of the council. The commissioner of intellectual and developmental disabilities shall serve, ex officio, as secretary to the council and, if the chair is not present at a meeting, shall designate a member to serve as chair for the meeting. The governor is ex officio a member of the council and may appoint representatives of state agencies as ex officio members of the council. The governor shall appoint one (1) at-large representative.

(2) The commissioner of intellectual and developmental disabilities shall appoint five (5) members to represent intellectual and developmental disabilities, of which, two (2) shall be service recipients or members of families of service recipients, one (1) shall be a representative for children, one (1) shall be a intellectual and developmental disabilities service provider, and one (1) shall represent others affected by intellectual and developmental disability issues. Additionally, the commissioner of intellectual and developmental disabilities shall appoint one (1) representative for elderly service recipients and at least one (1) at-large representative.

(3) At least a majority of the council's membership shall consist of current or former service recipients and members of service recipient families.

(c) The members of the statewide planning and policy council shall receive no compensation.

(d) The statewide planning and policy council shall meet quarterly at a place designated by the chair and may meet more often upon the call of the chair or a majority of the members.

(e) Terms on the council shall be three (3) years except that the chair and members appointed by the speakers shall have terms of two (2) years.

(f) The appointing authority may remove a member for failure to attend at least one half (1/2) of the scheduled meetings in any one-year period or for other good cause.



§ 33-5-602 - Duties of council.

(a) The statewide planning and policy council shall advise the commissioner of intellectual and developmental disabilities as to plans and policies to be followed in the service systems and the operation of the department of intellectual and development disabilities programs and facilities, recommend to the general assembly legislation and appropriations for the programs and facilities, advocate for and publicize the recommendations, and publicize generally the situation and needs of persons with intellectual or developmental disabilities and their families.

(b) The statewide planning and policy council shall especially attend to:

(1) Identification of common areas of concern to be addressed by the service areas;

(2) The needs of service recipients who are children or elderly and of service recipients with combinations of intellectual or developmental disabilities and other conditions;

(3) Evaluation of needs assessment, service, and budget proposals;

(4) Reconciliation of policy issues among the service areas; and

(5) Annual review of the adequacy of this title to support the service systems.

(c) The statewide planning and policy council, in conjunction with the commissioner of intellectual and developmental disabilities, shall report annually to the governor on the service systems, including programs, services, supports, and facilities of the department of intellectual and developmental disabilities, and may furnish copies of the reports to the general assembly with recommendations for legislation. The statewide planning and policy council may make other reports to the governor and to the general assembly as the council deems necessary. The commissioner of intellectual and developmental disabilities shall make the reports available to the public, including on the Internet and by other appropriate methods.









Chapter 6 - Mental Health Service

Part 1 - Mental Health Service System

§ 33-6-101 - Applicability of title to persons with mental illness and serious emotional disturbance.

Services to persons with mental illness and serious emotional disturbance are governed generally by this title, including chapters 1-4, 7, 8 and 9.



§ 33-6-102 - Development of system -- Purpose.

The department shall maintain a system to assure the most appropriate and effective services for publicly funded service recipients.



§ 33-6-103 - Priority population -- Standards of care -- Funding -- Legislative intent.

(a) The department shall identify adults with severe disabling mental illness and children with serious emotional disturbance.

(b) Persons described in subsection (a) are a priority population for the department's mental health services and supports. The department shall set the array of services and supports for this priority population annually in its plan. The state will fund and the department will maintain the array of services and supports for persons in this priority population. Consistent with applicable eligibility requirements, the state may provide the funding for the services through the medicaid program or any waiver granted under the medicaid program, specifically including TennCare, other public funds, or private funds.

(c) It is the legislative intent that the department of mental health and substance abuse services maintain the funding amount and the extent of services of the behavioral health safety net of the state at least at the annualized levels provided as of January 1, 2009. In the event that appropriations to the department are not sufficient to continue funding these critical services at a level at least equivalent to the services being provided as of January 1, 2009, then the department shall provide a report to the planning and policy council created by § 33-1-401 and the fiscal review committee created by § 3-7-101. The report shall identify all means the department intends to use to increase resources available.



§ 33-6-104 - Community-based screening process -- Prescreening agents.

(a) The department shall maintain a community-based screening process designed to provide alternatives to hospitalization, minimize length of confinement, promote speedy return to the community, and maximize each service recipient's ability to remain in a community setting.

(b) As part of the system the commissioner shall designate individuals to serve as mandatory prescreening agents. The commissioner may base designation on criteria consistent with § 33-6-427 and may set limits on an agent's authority. The commissioner may decline to designate a person who satisfies the requirements of § 33-6-427. The commissioner may remove authority as a mandatory pre-screening agent from a person without cause. Designation of a person as a mandatory prescreening agent does not vest any property right, and limitations on authority and removal of designation as a mandatory prescreening agent are not governed by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, or by title 8, chapter 30.

(c) An agent has only the authority designated by the commissioner and, if the agent is not a physician, the authority of the agent terminates if the person no longer satisfies § 33-6-427. An agent's authority is valid in connection with hospitalization of a privately funded person at a private hospital or treatment resource only if the private hospital or treatment resource files notice of acceptance of the designated person's authority with the commissioner.

(d) When performing the duties authorized by this section an individual agent shall be considered to be a state employee pursuant to § 8-42-101(3)(D). When performing the duties authorized by this section an individual agent shall not be considered as an employee of such agent's regular employer, and the agent's regular employer, whether public or private, shall not be held liable in any damages to any person or government entity in a civil action for injury, death or loss to person or property that allegedly results from the actions of the individual agent while acting as a state employee pursuant to this section.



§ 33-6-105 - Certificate of need required for admission of publicly funded person -- Psychiatric emergency services -- Funding for services for uninsured persons.

(a) A person with mental illness or serious emotional disturbance shall not be involuntarily admitted or committed to a state owned or operated hospital or treatment resource under chapter 6, part 4, of this title unless a mandatory prescreening agent provides one of the certificates for each set of certificates of need required by §§ 33-6-309, 33-6-404 and 33-6-408. If a mandatory pre-screening agent cannot examine the person within two (2) hours of the request to examine the person, then a licensed physician or a licensed psychologist with health service provider designation may examine the person and may provide one of the certificates if the physician or psychologist, in consultation with a member of a crisis response service designated by the commissioner to serve the county, determines that all available less drastic alternatives to placement in a hospital or treatment resource are unsuitable to meet the needs of the person.

(b) To the extent that funds are made available and in the interest of public safety, the department of mental health and substance abuse services shall coordinate with other departments and agencies of state government, community mental health centers and other health care providers to promote access to a continuum of appropriate services for persons in psychiatric emergencies, including, but not limited to, the following components:

(1) A toll-free telephone number for twenty-four-hour access, seven (7) days a week. The telephone line shall be linked to an appropriate psychiatric emergency service provider staffed by qualified personnel in order to provide crisis triage and intervention;

(2) Telephone and walk-in triage screening, telephone and mobile or walk-in face-to-face clinical assessment, intervention and follow-up; and

(3) Access to crisis respite and crisis stabilization beds.

(c) It is the legislative intent that the department of mental health and substance abuse services maintain funding for the portion of the emergency psychiatric services continuum for persons in need of such services who are not eligible for the TennCare program and are otherwise uninsured. In the event that appropriations to the department are not sufficient to fully support this portion of the emergency psychiatric services continuum, at least at the annualized levels provided as of January 1, 2009, then the department shall provide a report to the planning and policy council created by § 33-1-401 and the fiscal review committee created by § 3-7-101. The report shall identify all means the department intends to use to continue to make resources available.



§ 33-6-106 - Persons not meeting admission criteria.

(a) If a mandatory prescreening agent performs the initial evaluation of a person for admission and determines that the person does not meet admission criteria, the mandatory prescreening agent shall assure that the person has alternative services available and offered if appropriate. The mandatory prescreening agent shall contact the person within twelve (12) hours to determine outcome and complete follow-up as necessary. If the prescreening is performed by a physician or psychologist as authorized by § 33-6-105, the crisis response service shall contact the person within twelve (12) hours to determine outcome and complete follow-up as necessary.

(b) Transportation to and admission of a person to a state owned or operated hospital or treatment resource shall not begin until a mandatory prescreening agent or physician or psychologist as authorized by § 33-6-105 completes a certificate of need.



§ 33-6-107 - Treatment review committees.

(a) All inpatient providers of mental health services shall have treatment review committees to make decisions for service recipients who are admitted to inpatient facilities and lack capacity under § 33-3-218 as determined under rules adopted under § 33-3-217 to make decisions for themselves on treatment, release of information to other qualified mental health professionals, other treatment agencies, providers, or a family member, and getting information from other treatment agencies or providers.

(b) The treatment review committee shall be composed of at least four (4) members. No one who is a member of a service recipient's treatment team may be a member of the treatment review committee. The treatment review committee should include a licensed physician, a service recipient advocate, and two (2) who are qualified mental health professionals, licensed pharmacists, or clinical chaplains. A treatment review committee that considers treatment for a physical condition or illness must include a physician, physician assistant, or nurse practitioner. The treatment review committee shall encourage service recipients who are sixteen (16) years of age or older and the conservator or surrogate decision maker on behalf of a service recipient who is sixteen (16) years of age or older to participate with the treatment review committee to the extent possible. The treatment review committee shall make every effort to obtain the participation of parents, legal custodian, or legal guardian in the meeting if the service recipient is a child and not emancipated. The service recipient's family members, legal custodian, legal guardian, conservator, or attorney-in-fact under a durable power of attorney for health care may attend the meeting.

(c) The treatment review committee shall not override a decision by a parent, legal custodian, or legal guardian of a service recipient who is an unemancipated child, or a conservator of a service recipient.

(d) A person committed involuntarily to a hospital or treatment resource who does not lack capacity to make a decision on treatment may be given treatment over the service recipient's objection only if the service recipient's treatment review committee approves the treatment.



§ 33-6-108 - Admissions to a state-owned or operated hospital or treatment resource.

Notwithstanding any other law to the contrary, all admissions or transfers to a state-owned or operated hospital or treatment resource shall be subject to available suitable accommodations, as defined in § 33-1-101, and no admission to a state-owned or operated hospital or treatment resource shall occur until the department has designated the state-owned or operated facility as having available suitable accommodations; provided, that if there are no suitable available accommodations at the time of the determination, then the commissioner shall expeditiously find a state-owned or operated hospital or treatment resource to accommodate the person upon the availability of suitable available accommodations.



§ 33-6-109 - Quarterly report on the implementation and impact of available suitable accommodations.

The department shall report quarterly to the health committee of the house of representatives, the health and welfare committee of the senate, and the finance, ways and means committees of both the house of representatives and the senate on the implementation and the impact of available suitable accommodations, including the number and length of any delayed admissions.






Part 2 - Voluntary Admission to Inpatient Treatment

§ 33-6-201 - Persons who may apply for voluntary admission.

(a) The following persons may apply for admission to a public or private hospital or treatment resource for diagnosis, observation and treatment of a mental illness or serious emotional disturbance:

(1) A person who is sixteen (16) years of age or over and who does not lack capacity to apply under § 33-3-218;

(2) A parent, legal custodian, or legal guardian who is acting on behalf of a child;

(3) A conservator whom the appointing court has expressly granted authority to apply for the person's admission to a hospital or treatment resource for mental illness or serious emotional disturbance;

(4) A qualified mental health professional acting on the basis of the terms of the person's declaration for mental health treatment;

(5) A person's attorney in fact under a durable power of attorney for health care, under title 34, chapter 6, part 2;

(6) A caregiver under title 34, chapter 6, part 3, who is acting on behalf of a child; or

(7) An individual acting as an agent under the Tennessee Health Care Decisions Act, compiled in title 68, chapter 11, part 18 or an individual designated as a surrogate under § 68-11-1806(a).

(b) An individual's surrogate as designated under § 68-11-1806(c) may also apply for such admission provided no person may be admitted by a surrogate under this subsection (b) for more than twenty-one (21) consecutive days unless a petition has been filed pursuant to part 5 of this chapter, or unless an individual who meets any of the criteria set out in subdivisions (a)(1)-(7) of this section applies for voluntary admission subsequent to an application by a surrogate for voluntary admission under this section.



§ 33-6-202 - Admission upon finding of need for hospitalization.

Upon application, if an examination by an admitting physician determines the need for hospitalization, the chief officer of a public hospital shall admit and the chief officer of a private hospital or treatment resource may admit the person. If the service recipient is a child, the chief officer shall notify the child's parent, legal guardian or legal custodian of the admission. Admission is subject to the availability of suitable accommodations.



§ 33-6-203 - Limitations on admission of child.

No unemancipated child may be admitted under this part for more than one (1) six-month period in any twelve-month period unless the admissions review committee approves further hospitalization.



§ 33-6-204 - Admissions review committee -- Members -- Expenses.

The admissions review committee consists of four (4) persons. Two (2) members shall be appointed from the hospital or treatment resource by the chief officer and two (2) members shall be appointed from the community contiguous to the hospital or treatment resource by the chair of the state commission on children and youth. The members appointed by the chair of the state commission on children and youth shall not be employees or staff members of the hospital or treatment resource. The committee members shall be trained or experienced specifically in child mental health. Committee members shall serve voluntarily, and the hospital or treatment resource shall reimburse them for their travel and per diem living expenses.



§ 33-6-205 - Approval of commitment.

The admissions review committee shall approve continued hospitalization by a vote of at least three (3) of its members. The committee may recommend the person's continued hospitalization for a period not to exceed six (6) months. If the committee does not approve continued hospitalization, the person shall be released, unless, prior to the committee's decision, a petition for judicial hospitalization has been filed under chapter 6, part 5 of this title.



§ 33-6-206 - Request for release.

(a) The following persons may at any time request the service recipient's release by filing a written application with the chief officer:

(1) An adult service recipient;

(2) A service recipient's conservator;

(3) A service recipient's attorney in fact under a durable power of attorney for health care;

(4) The parent, legal custodian, or legal guardian who applied for the admission of a child;

(5) A child who is sixteen (16) years of age or over and who was admitted on the child's own application;

(6) A caregiver under title 34, chapter 6, part 3, who is acting on behalf of a child; or

(7) An individual acting as an agent under the Tennessee Health Care Decisions Act, compiled in title 68, chapter 11, part 18 or a person's surrogate as designated under title 68, chapter 11, part 18.

(b) If a competent service recipient cannot file a written request, a person acting on the service recipient's behalf may file the request with the service recipient's consent.



§ 33-6-207 - Procedure for release following request.

If the chief officer receives a request for discharge under § 33-6-206 and does not admit the service recipient under chapter 6, part 4 of this title, the chief officer shall release the service recipient, if a child, within twenty-four (24) hours and, if an adult, within twelve (12) hours after receipt of the request or at the time stated in the request, whichever is later.



§ 33-6-208 - Notification of parent, guardian or custodian prior to release of child.

The chief officer shall notify the parent, legal guardian, or legal custodian of a service recipient who is a child, before releasing the child. If the chief officer has reason to believe that the child is likely to be dependent and neglected upon release, then the chief officer shall notify the department of children's services before the release.






Part 3 - Persons with Severe Impairments

§ 33-6-301 - "Severe impairment" defined.

For purposes of this part, unless the context requires otherwise, "severe impairment" means a condition in which an adult or an emancipated child:

(1) As a result of a mental illness or serious emotional disturbance:

(A) Is in danger of serious physical harm resulting from the person's failure to provide for the person's essential human needs of health or safety; or

(B) Manifests severe deterioration in routine functioning evidenced by repeated and escalating loss of cognitive or volitional control over the person's actions; and

(2) Is not receiving care that is essential for the person's health or safety.



§ 33-6-302 - Detention of persons with severe impairments -- Record.

(a) No person shall be detained under this part except in a treatment resource that provides psychiatric services, twenty-four hour crisis services, and supervised observation beds, participates in mandatory prescreening authority under § 33-6-104, and is approved by the department for service under this part. The chief officer may detain a person alleged to:

(1) Have a mental illness or serious emotional disturbance for which immediate observation, care and treatment in the program is appropriate; and

(2) To be experiencing severe impairment that is likely to result in serious harm to the person.

(b) The chief officer shall have entered on the record the reasons why and with whom the person came to the treatment resource.



§ 33-6-303 - Examination of person.

A physician shall examine the person as soon as practicable but at least within six (6) hours after the person arrives at the treatment resource.



§ 33-6-304 - Detention following finding of severe impairment.

IF AND ONLY IF

(1) the physician determines that the person has a mental illness or serious emotional disturbance for which immediate observation, care and treatment in a treatment resource is appropriate, AND

(2) the physician determines that the person is experiencing "severe impairment" that is likely to result in serious harm to the person,

THEN

(3) the person may be detained for observation, care and treatment and further examination for up to twelve (12) hours from the time the person arrived at the treatment resource.



§ 33-6-305 - Extended detention after confirmation of initial finding.

IF AND ONLY IF

(1) another physician examines the person and confirms the determination of the first examining physician under § 33-6-304 within twelve (12) hours after the time the person arrived, AND

(2) the person is admitted to an extended observation bed for observation, care, and treatment,

THEN

(3) the person may be detained under this part for up to seventy-two (72) hours from the time the person arrived at the treatment resource.



§ 33-6-306 - Notice of status and rights as service recipient.

At the time of admission to an extended observation bed, the person shall be given written notice of the person's status and rights as a service recipient under this title. The notice shall contain the service recipient's name. The notice shall be provided to the same persons and in the manner as if the service recipient had been admitted under chapter 6, part 4 of this title.



§ 33-6-307 - Request for release.

If the person or anyone acting on the person's behalf demands that the person be released and the chief officer does not detain the person in conformity with chapter 6, part 4 or 5 of this title, the chief officer shall discharge the person.



§ 33-6-308 - Release of person no longer in need of immediate care.

If at any time it is determined that the person is no longer in need of immediate observation, care and treatment in accordance with this part and is not in need of involuntary care and treatment in a hospital, the person shall be released unless the person agrees to be admitted to a hospital or treatment resource.



§ 33-6-309 - Admission of person to treatment facility beyond seventy-two hour period.

If at any time within the seventy-two hour period it is determined that the person continues to require immediate observation, assessment, and treatment in accordance with this part and that the requirement is likely to continue beyond the seventy-two hour period, the person shall be moved immediately to an appropriate hospital or treatment resource authorized to receive and detain persons with mental illness or serious emotional disturbance under chapter 6, part 4 of this title. The person shall be evaluated for admission and, if appropriate, shall be admitted in accordance with chapter 6, part 4 of this title, and if the person is so admitted, the fifteen-day retention period of chapter 6, part 4 of this title, shall be reduced by the number of days the person was detained under this part. Any person moved to a hospital pursuant to this section shall be moved without regard to the transfer provisions of this title. Evaluation for admission to a state-owned or operated hospital or treatment resource must conform to § 33-6-105.



§ 33-6-310 - Monitoring of admissions to ensure service recipients' rights.

The department shall monitor admissions under this part to assure that they are not used in any way that violates the rights of service recipients with mental illness or serious emotional disturbance.



§ 33-6-311 - Service under this part not substitute for outpatient care.

Service under this part shall not be used instead of assessment or evaluation that can be performed on an outpatient basis.






Part 4 - Emergency Involuntary Admission to Inpatient Treatment

§ 33-6-401 - Emergency detention.

IF AND ONLY IF

(1) a person has a mental illness or serious emotional disturbance, AND

(2) the person poses an immediate substantial likelihood of serious harm under § 33-6-501 because of the mental illness or serious emotional disturbance,

THEN

(3) the person may be detained under § 33-6-402 to obtain examination for certification of need for care and treatment.



§ 33-6-402 - Detention without warrant authorized.

If an officer authorized to make arrests in the state, a licensed physician, a psychologist authorized under § 33-6-427(a), or a professional designated by the commissioner under § 33-6-427(b) has reason to believe that a person is subject to detention under § 33-6-401, then the officer, physician, psychologist, or designated professional may take the person into custody without a civil order or warrant for immediate examination under § 33-6-404 for certification of need for care and treatment.



§ 33-6-403 - Admission to treatment facility.

IF AND ONLY IF

(1) a person has a mental illness or serious emotional disturbance, AND

(2) the person poses an immediate substantial likelihood of serious harm, under § 33-6-501, because of the mental illness or serious emotional disturbance, AND

(3) the person needs care, training, or treatment because of the mental illness or serious emotional disturbance, AND

(4) all available less drastic alternatives to placement in a hospital or treatment resource are unsuitable to meet the needs of the person,

THEN

(5) the person may be admitted and detained by a hospital or treatment resource for emergency diagnosis, evaluation, and treatment under this part.



§ 33-6-404 - Certificate of need for emergency treatment and transportation.

IF

(1) (A) a licensed physician, psychologist, or designated professional takes a person into custody under § 33-6-402, OR

(B) a person is brought to the physician, psychologist, or designated professional for examination under this section,

THEN

(2) the physician, psychologist, or designated professional shall immediately examine the person and decide whether the person is subject to admission to a hospital or treatment resource under § 33-6-403, AND

(3) (A) IF

(i) the person is not subject to admission, THEN

(ii) the physician, psychologist, or designated professional shall release the person, AND

(B) IF

(i) the person is subject to admission, THEN

(ii) the physician, psychologist, or designated professional shall complete a certificate of need for the emergency diagnosis, evaluation, and treatment showing the factual foundation for the conclusions on each item of § 33-6-403, AND

(iii) the physician, psychologist, or designated professional shall assess the person's clinical needs and need for physical restraint or vehicle security and determine the mode of transportation to the hospital in consultation with the mandatory pre-screening agent, other mental health professional familiar with the person, or a knowledgeable family member, AND

(iv) if admission is sought at a state-owned or operated hospital or treatment resource, the physician, psychologist or designated professional shall verify that the state-owned or operated hospital or treatment resource has been contacted and has available suitable accommodations, acknowledging such verification in writing.



§ 33-6-406 - Transportation of detainee to treatment facility.

(a) If the person certified for admission under § 33-6-404 is not already at the facility, hospital or treatment resource at which the person is proposed to be admitted, the physician, psychologist or designated professional who completed the certificate of need under § 33-6-404 shall give the sheriff or the transportation agent designated under part 9 of this chapter the original of the certificate and turn the person over to the custody of the sheriff or transportation agent who shall transport the person to a hospital or treatment resource that has available suitable accommodations for the person for proceedings under § 33-6-407; provided, that, if admission is sought to a state-owned or operated hospital or treatment resource, the physician, psychologist or designated professional who completed the certificate of need under § 33-6-404 shall also provide to the sheriff or transportation agent a written statement verifying that the state-owned or operated hospital or treatment resource has been contacted and has available suitable accommodations, and the sheriff or transportation agent shall not be required to take custody of the person for transportation unless both the original of the certificate and the written statement are provided. Failure of the sheriff or other county transportation agent to provide both a certificate of need and the written statement to the receiving state-owned or operated hospital or treatment resource for proceedings under § 33-6-407 shall result in all costs attendant to the person's admission and treatment being assessed to the transporting county.

(b) (1) Before transportation begins, the sheriff or transportation agent shall notify the hospital or treatment resource at which the person is proposed to be admitted as to where the person is and the best estimate of anticipated time of arrival at the hospital or treatment resource.

(2) The sheriff or transportation agent shall notify the hospital or treatment resource of the anticipated time of arrival. If the sheriff or transportation agent has given notice and arrives at the hospital or treatment resource within the anticipated time of arrival, then the sheriff or transportation agent is required to remain at the hospital or treatment resource long enough for the person to be evaluated for admission under § 33-6-407, but not longer than one (1) hour and forty-five (45) minutes. After one (1) hour and forty-five (45) minutes, the person is the responsibility of the evaluating hospital or treatment resource, and the sheriff or transportation agent may leave.

(3) In counties having a population of six hundred thousand (600,000) or more according to the 1970 federal census of population or any subsequent federal census, subdivisions (b)(1) and (2) do not apply, and the sheriff or transportation agent is relieved of further transportation duties after the person has been delivered to the hospital or treatment resource, and transportation duties shall be assumed by appropriate personnel of the hospital or treatment resource.



§ 33-6-407 - Examination to determine need for hospitalization.

(a) A hospital or treatment resource that receives a person transported under § 33-6-406 shall have a licensed physician examine the person to determine whether the person is subject to admission under § 33-6-403.

(b) If the person is subject to admission under § 33-6-403, the physician shall complete a certificate of need for the emergency diagnosis, evaluation, and treatment showing the factual foundation for the conclusions on each item of § 33-6-403, and the person who took the service recipient to the hospital or treatment resource may then apply for the admission for the purpose of emergency diagnosis, evaluation and treatment.

(c) If the person is not subject to admission and the sheriff or transportation agent is under a duty to remain at the hospital or treatment resource under § 33-6-406, the sheriff or transportation agent shall return the person to the county.

(d) If the person is not subject to admission and the sheriff or transportation agent is not under a duty to remain at the hospital or treatment resource under § 33-6-406, the hospital or treatment resource shall return the person to the county.

(e) A hospital, treatment resource, or health care provider shall be immune from any civil liability and shall have an affirmative defense to any criminal liability arising either from a determination relative to admission of a person to a facility or treatment resource or from the transportation of a person to and from the hospital or treatment resource.



§ 33-6-408 - Admission of person already at treatment facility.

If the person has been certified as subject to admission under § 33-6-403 and is already at the hospital or treatment resource at which the person is proposed to be admitted, the person who took the service recipient to the hospital or treatment resource may then apply for the admission for the purpose of emergency diagnosis, evaluation and treatment. The application shall be accompanied by the two (2) certificates of need and shall state the reasons and circumstances under which the person was taken into custody.



§ 33-6-410 - Admission of detainee to state facility.

If the chief officer of a state hospital or treatment resource determines that the person is subject to admission under § 33-6-403 and has the required certificates of need, then the chief officer of the state facility shall admit and detain the person for emergency diagnosis, evaluation and treatment.



§ 33-6-411 - Admission of detainee to private or local facility with contractual relationship with state.

IF

(1) the chief officer of a licensed private or local public hospital or treatment resource determines that the person is subject to admission under § 33-6-403 and has the required certificates of need, AND

(2) the facility has contracted with the state to serve persons in the region,

THEN

(3) the facility shall admit and detain the person in conformity with its obligations under its contract with the state for emergency diagnosis, evaluation and treatment.



§ 33-6-412 - Admission of detainee to other private or local facility -- Payment for services.

IF

(1) the chief officer of a licensed private or local public hospital or treatment resource determines that the person is subject to admission under § 33-6-403 and has the required certificates of need, AND

(2) (A) a parent, legal guardian, legal custodian, conservator, spouse, or an adult relative of the person, or any other person has made arrangements to pay the cost of care and treatment in a hospital, or treatment resource, OR

(B) the facility chooses to accept the person when no third person has made arrangements to pay the cost,

THEN

(3) the facility may admit and detain the person for emergency diagnosis, evaluation and treatment.



§ 33-6-413 - Notice of admission to general sessions court -- Notice of defendant's rights and status.

(a) The chief officer, upon admission of the person, shall notify the judge of the general sessions court where the hospital or treatment resource is located, by telephone or in person, and shall provide the information from the certificates of need and such other information as the court may desire, that is in the possession of the hospital or treatment resource, bearing on the condition of the person. If the general sessions court finds that there is probable cause to believe that the defendant is subject to admission to a hospital or treatment resource under § 33-6-403, the court may order the defendant admitted for not more than five (5) days from the date of the order, excluding Saturdays, Sundays and holidays, for emergency diagnosis, evaluation and treatment pending a probable cause hearing under § 33-6-422. If the court does not order the defendant admitted, the defendant shall be released.

(b) The court shall cause a notice containing the information described in this subsection (b) to be mailed to the defendant, the defendant's attorney, the chief officer of the hospital or treatment resource and the parent, legal guardian, conservator, spouse or adult next of kin of the defendant. The notice shall contain the following information:

(1) The time and place of the probable cause hearing;

(2) The defendant's rights, including, but not limited to, right to counsel, right to waive a hearing, right to confront and cross-examine witnesses, and right to be protected from compelled self-incrimination;

(3) The status of the defendant if judicially committed, including, but not limited to:

(A) The person's prohibition against purchasing a firearm under § 39-17-1316;

(B) The person's prohibition against obtaining a handgun carry permit under § 39-17-1351; and

(C) The suspension or revocation of a handgun carry permit under § 39-17-1352 once judicially committed to a hospital or treatment resource pursuant to this title;

(4) The person's right to appeal the prohibition against purchasing a firearm pursuant to § 39-17-1316; and

(5) The person's right to appeal the denial of a handgun carry permit pursuant to §§ 39-17-1352, 39-17-1353, and 39-17-1354.



§ 33-6-414 - Detention for twenty-four (24) hours if judge not available.

If the judge is not available and all other provisions of this part have been complied with, the admitting facility may hold the defendant for not more than twenty-four (24) hours pending a court order under § 33-6-413, and the staff may render only necessary emergency treatment.



§ 33-6-415 - Treatment not to render defendant unable to participate in probable cause hearing.

Pending the probable cause hearing under § 33-6-422, no treatment shall be given that will make the defendant unable to consult with counsel or to prepare a defense in proceedings for involuntary care and treatment. No psychosurgery, convulsive treatments, or insulin treatment shall be undertaken for any psychiatric disorder until an order has been entered, after the § 33-6-422 probable cause hearing in accordance with this part, requiring continued involuntary care and treatment of the defendant.



§ 33-6-416 - Order of admission -- Notice to next of kin or representative.

If the court orders the admission of the defendant for diagnosis, evaluation and treatment under § 33-6-413, the chief officer shall give notice of the order to the defendant and by mail or telephone to the parent, legal guardian, legal custodian, conservator, spouse, or adult next of kin of the defendant. The notice shall state specifically the basis for the defendant's detention and the standards for possible future commitment. The notice shall also inform the defendant of the defendant's right to counsel during the course of proceedings for involuntary care and treatment.



§ 33-6-417 - Release or transfer prior to hearing.

If the defendant is released under § 33-6-705 or this part before the § 33-6-422 hearing, the chief officer shall notify the court that ordered the defendant's emergency diagnosis, evaluation and treatment. If the defendant is transferred to another facility before the § 33-6-422 hearing, the court shall transfer the hearing to the general sessions court of the county to which the defendant is transferred, and the hearing shall be held within five (5) days of the defendant's original detention under this part.



§ 33-6-418 - Procedure for probable cause hearing.

Probable cause proceedings under § 33-6-422 shall be conducted in conformity with §§ 33-3-610--33-3-615.



§ 33-6-419 - Notice to court of legal representation -- Appointment of counsel.

The defendant's attorney shall notify the court of the representation immediately after accepting it. If the defendant does not employ an attorney, the court shall appoint an attorney to represent the defendant not later than two (2) days after the original detention or three (3) days before the date of the hearing, whichever is earlier. An attorney representing the defendant shall not serve as guardian ad litem. If the court determines that the defendant is not able to understand the nature of the proceedings and cannot communicate with counsel in the conduct of the case, the court may appoint another person to serve as the defendant's guardian ad litem.



§ 33-6-420 - Waiver of hearing.

If the defendant consents in writing to a waiver of hearing, counsel may waive the hearing upon proper notice to the court.



§ 33-6-421 - Filing of certificates of need.

The chief officer shall file with the court, by the time of the probable cause hearing, certificates of need for care and treatment from two (2) licensed physicians or one (1) licensed physician and a psychologist qualified under § 33-6-427(a), certifying that the defendant satisfies the requirements of § 33-6-502(1)-(4), and that if involuntary treatment is not continued the defendant's condition resulting from mental illness or serious emotional disturbance is likely to deteriorate rapidly to the point that the defendant would be again admissible under § 33-6-403, and showing the factual foundation for the conclusions on each item of the certificates.



§ 33-6-422 - Finding of probable cause -- Involuntary commitment for care for up to fifteen (15) days.

If, after the hearing is waived or is completed and the court has completed its consideration of the evidence, including the certificates of the examining professionals, and any other information relevant to the mental condition of the defendant, the court finds probable cause to believe that the defendant is subject to care and treatment under § 33-6-502, and that if involuntary treatment is not continued the defendant's condition resulting from mental illness or serious emotional disturbance is likely to deteriorate rapidly to the point that the defendant would be again admissible under § 33-6-403, the court may order the defendant held for care and treatment pending a hearing under chapter 6, part 5 of this title, for not more than fifteen (15) days after the probable cause hearing unless a complaint is filed under chapter 6, part 5 of this title, within the fifteen (15) days.



§ 33-6-423 - Release of defendant if findings not made by court.

The court shall order the release of the defendant from the hospital or treatment resource and terminate the proceedings under this part, if the court does not find both that:

(1) There is probable cause to believe that the defendant is subject to care and treatment under § 33-6-502; and

(2) There is probable cause to believe that if involuntary treatment is not continued, the defendant's condition resulting from mental illness or serious emotional disturbance is likely to deteriorate rapidly to the point that the defendant would be again admissible under § 33-6-403.



§ 33-6-424 - Release of defendant if chief officer determines certificates of need not supported by facts.

If the chief officer determines that the defendant's condition does not support the filing of the certificates required by § 33-6-422, the chief officer shall release the defendant. The chief officer shall release the defendant five (5) days, excluding Saturdays, Sundays, and holidays, from the date of the general sessions court's original order to hold the defendant, unless the general sessions court has ordered the defendant's further care and treatment under § 33-6-422 or the defendant has been committed under chapter 6, part 5 of this title. The chief officer shall release the defendant not later than fifteen (15) days after the probable cause hearing unless a complaint is filed under chapter 6, part 5, within the fifteen (15) days.



§ 33-6-425 - Detention not to be at jail or other criminal custodial facility unless defendant under arrest for crime.

No defendant shall be detained at a jail or other custodial facility for the detention of persons charged with or convicted of criminal offenses, unless the defendant is under arrest for the commission of a crime.



§ 33-6-426 - Certification by physician required.

If a person who is not a licensed physician executes the first certificate of need in support of hospitalization under this part, then only a licensed physician may execute the second certificate of need in support of hospitalization under this part.



§ 33-6-427 - Authority of licensed psychologist or other mental health professional.

(a) If a person is a licensed psychologist designated as a health service provider by the board of healing arts and is actively practicing as such, the person may take any action authorized and perform any duty imposed on a physician by §§ 33-6-401 -- 33-6-406.

(b) The commissioner may designate a person to take any action authorized and perform any duty imposed on a physician by §§ 33-6-401 -- 33-6-406 to the extent the duties are within the scope of practice of the profession in which the person is licensed or certified, if the person:

(1) Is a qualified mental health professional under § 33-1-101 or is a licensed physician assistant with a master's degree and expertise in psychiatry as determined by the department based upon training, education or experience;

(2) Is licensed or certified to practice in the state if required for the discipline; and

(3) Satisfactorily completes a training program approved and provided by the department on emergency commitment criteria and procedures.

(c) Subsection (b) does not affect any property right of an employee of the state while the person is acting in the person's capacity as employee of the state.






Part 5 - Nonemergency Involuntary Admission to Inpatient Treatment

§ 33-6-501 - "Substantial likelihood of serious harm" defined.

IF AND ONLY IF

(1) (A) a person has threatened or attempted suicide or to inflict serious bodily harm on the person, OR

(B) the person has threatened or attempted homicide or other violent behavior, OR

(C) the person has placed others in reasonable fear of violent behavior and serious physical harm to them, OR

(D) the person is unable to avoid severe impairment or injury from specific risks, AND

(2) there is a substantial likelihood that the harm will occur unless the person is placed under involuntary treatment,

THEN

(3) the person poses a "substantial likelihood of serious harm" for purposes of this title.



§ 33-6-502 - Prerequisites to judicial commitment for involuntary care and treatment.

IF AND ONLY IF

(1) a person has a mental illness or serious emotional disturbance, AND

(2) the person poses a substantial likelihood of serious harm because of the mental illness or serious emotional disturbance, AND

(3) the person needs care, training, or treatment because of the mental illness or serious emotional disturbance, AND

(4) all available less drastic alternatives to placement in a hospital or treatment resource are unsuitable to meet the needs of the person,

THEN

(5) the person may be judicially committed to involuntary care and treatment in a hospital or treatment resource in proceedings conducted in conformity with chapter 3, part 6 of this title.



§ 33-6-503 - Two (2) certificates of need required -- Defendants under sixteen (16) years of age.

No defendant may be judicially committed under this part, unless two (2) licensed physicians, or one (1) licensed physician and one (1) licensed psychologist qualified as provided in § 33-6-427(a), file in the commitment proceeding certificates of need for care and treatment certifying that the defendant satisfies the requirements of § 33-6-502(1)-(4) and showing the factual foundation for the conclusions on each item. No defendant who is a child under sixteen (16) years of age may be judicially committed under this part unless one (1) of the certificates is by a physician or psychologist with experience with children.



§ 33-6-504 - Persons who may file complaint for commitment under this part.

The parent, legal guardian, legal custodian, conservator, spouse, or a responsible relative of the person alleged to be in need of care and treatment, a licensed physician, a licensed psychologist who meets the requirements of § 33-6-427(a), a health or public welfare officer, an officer authorized to make arrests in the state, or the chief officer of a facility that the person is in, may file a complaint to require involuntary care and treatment of a person with mental illness or serious emotional disturbance under this part.



§ 33-6-505 - Commitment to state facility.

If the court commits a person under this section, the person comes into the commissioner's custody only if the state-owned or operated facility or treatment resource has available suitable accommodations; provided, that, if there are no suitable available accommodations at the time of the determination, then the commissioner shall expeditiously find a state-owned or operated hospital or treatment resource to accommodate the person upon the availability of suitable available accommodations. Prior to transporting a person for such commitment, the sheriff or other transportation agent shall determine that the receiving state-owned or operated facility or treatment resource has available suitable accommodations.



§ 33-6-506 - Commitment to other public or private facility.

If a licensed public hospital or treatment resource other than a state facility has available suitable accommodations, the court may commit the defendant to the public hospital or treatment resource.



§ 33-6-507 - Commitment to contract facility -- Conformance with contract.

If a licensed private or local public hospital or treatment resource has contracted with the department to serve defendants in the region and has available suitable accommodations, the court shall commit the defendant to the facility, and the facility shall admit and detain the defendant in conformity with its obligations under its contract with the department.



§ 33-6-508 - Commitment to non-state facility where third-party payment has been arranged.

IF

(1) (A) a parent, legal guardian, legal custodian, conservator, spouse, or an adult relative of the defendant, or any other person has made arrangements to pay the cost of care and treatment in a licensed private hospital or treatment resources, OR

(B) the facility chooses to accept the defendant when no third person has made arrangements to pay the cost, AND

(2) placement in the facility is more appropriate to the needs of the defendant than placement in a state facility,

THEN

(3) the court may commit the defendant to the facility.



§ 33-6-509 - Suitable accommodations required.

The chief officer of a facility to which a person is committed under this part shall not admit the person until the facility has available suitable accommodations. If a person is committed to a state facility under this part, the person does not come into the custody of the commissioner until the facility has available suitable accommodations.



§ 33-6-510 - Person eligible for care as armed forces veteran.

If a person ordered to be hospitalized under this part is eligible for hospital care or treatment by the veterans' administration of the United States within this state, the court, upon receipt of a certificate from the veterans' administration showing that facilities are available and that the person is eligible for care or treatment there, may order the person to be placed in the custody of the agency for hospitalization within this state. With respect to those persons the appropriate provisions of § 34-5-118, being a part of the Uniform Veterans' Guardianship Law, shall apply.






Part 6 - Mandatory Outpatient Treatment

§ 33-6-601 - Disclosure of patient information relating to outpatient treatment.

IF

(1) a person with mental illness or serious emotional disturbance was committed involuntarily under chapter 6, part 5 of this title, AND

(2) the hospital staff determines preliminarily that:

(A) the person will need to participate in outpatient treatment on discharge, and

(B) there is a likelihood that the discharge will be subject to the outpatient treatment obligation of this part, AND

(3) the person refuses to give consent to disclose information that is legally confidential under this title to the proposed outpatient qualified mental health professional,

THEN

(4) the hospital and qualified mental health professional may exchange information as necessary to carry out this part.



§ 33-6-602 - Release from hospitalization subject to outpatient treatment.

IF

(1) on the basis of a review of the person's history before and during hospitalization, the hospital staff concludes that:

(A) the person has a mental illness or serious emotional disturbance or has a mental illness or serious emotional disturbance in remission,

(B) the person's condition resulting from mental illness or serious emotional disturbance is likely to deteriorate rapidly to the point that the person will pose a likelihood of serious harm under § 33-6-501 unless treatment is continued,

(C) the person is likely to participate in outpatient treatment with a legal obligation to do so,

(D) the person is not likely to participate in outpatient treatment unless legally obligated to do so, and

(E) mandatory outpatient treatment is a suitable less drastic alternative to commitment,

THEN

(2) the person shall be eligible for discharge subject to the obligation to participate in any medically appropriate outpatient treatment, including, but not limited to, psychotherapy, medication, or day treatment, under a plan approved by the releasing facility and the outpatient qualified mental health professional.



§ 33-6-603 - Outpatient treatment plan.

(a) In developing the plan, the releasing facility and the outpatient qualified mental health professional shall consult with the service recipient; the service recipient's parents, legal custodian, or legal guardian if the service recipient is a child; and the service recipient's conservator, if any. Subject to obtaining any necessary consent before making a disclosure of patient information relating to outpatient treatment, the releasing facility and the outpatient qualified mental health professional may also consult with the service recipient's spouse or other adult family member with whom the service recipient would live concerning the outpatient treatment plan. Before approving the outpatient treatment plan, the releasing facility and the outpatient qualified mental health professional shall obtain the service recipient's consent to the plan to the extent practical and shall obtain the consent of the service recipient's parents, legal custodian, or legal guardian if the service recipient is a child.

(b) The releasing facility shall provide a clear written statement of what the service recipient shall do to stay in compliance with the plan to the service recipient; the service recipient's parents, legal custodian, or legal guardian if the service recipient is a child; the service recipient's spouse or other adult family member with whom the service recipient would live; and the service recipient's conservator. If the service recipient is a child, the statement shall specify the duties of the service recipient's parents, legal custodian, or legal guardian.



§ 33-6-604 - Review of plan.

IF

(1) the person requests judicial review of the treatment plan within forty-eight (48) hours after being advised of the person's eligibility for release under it,

THEN

(2) the hospital shall notify the court where the hospital is located that has the same jurisdiction as the committing court that the person is eligible for discharge, subject to the obligation to participate in outpatient treatment under the plan agreed to by the releasing facility and the outpatient qualified mental health professional, AND

(3) the court shall hold a hearing within seven (7) days of receipt of the request to determine whether the treatment plan is medically appropriate and legally permissible, AND

(4) the court shall either approve the plan or approve the plan as modified by the releasing facility and the outpatient qualified mental health professional to correct deficiencies found by the court.



§ 33-6-605 - Discharge of patient -- Notice to court of discharge subject to outpatient treatment.

(a) IF

(1) (A) the person does not request judicial review of the discharge plan, OR

(B) the court approves an outpatient treatment plan after a hearing under § 33-6-604,

THEN

(b) IF

(1) (A) the person is subject to judicial review under § 33-6-708,

THEN

(B) the person shall be discharged in conformity with § 33-6-708, AND

(c) IF

(1) (A) the person is not subject to judicial review under § 33-6-708,

THEN

(B) the hospital shall discharge the person, AND

(2) the hospital shall notify the committing court that the person has been discharged subject to the obligation to participate in the outpatient treatment.



§ 33-6-606 - Amendment of outpatient treatment plan.

After discharge the qualified mental health professional may change the treatment plan to meet the person's treatment needs. If the qualified mental health professional changes the treatment plan, the person's obligation to participate in the treatment continues.



§ 33-6-607 - Payment for outpatient services.

If the person is indigent and is not eligible for payment for service under any other governmentally or privately funded system, the department shall provide for the outpatient services. The person is responsible for payment for the services, if:

(1) The person is not indigent; or

(2) The person is eligible for payment for services under any other governmentally or privately funded system.



§ 33-6-608 - Admission to treatment facility -- Outpatient care suspended -- Outpatient care reinstituted following release.

IF

(1) a person who has been discharged subject to the obligation to participate in outpatient treatment is admitted to a hospital or treatment resource before the obligation terminates,

THEN

(2) the obligation to participate in outpatient treatment is suspended, AND

(3) the obligation resumes on discharge unless it has been terminated under § 33-6-620, § 33-6-622, or § 33-6-623 or the discharge is under § 33-6-706.



§ 33-6-609 - Failure to comply with outpatient treatment plan -- Action to enforce.

IF

(1) the parent, legal guardian, conservator, spouse, responsible relative, or qualified mental health professional of a service recipient who has been discharged subject to the obligation to participate in outpatient treatment, the person who initiated the commitment proceeding of the service recipient, or the chief officer of the discharging facility files an affidavit with the court that committed the service recipient or any court with jurisdiction under chapter 6, part 5, of this title in the county where the person is being treated or is staying showing that:

(A) the person is required to be participating in outpatient treatment under § 33-6-602,

(B) the person is, without good cause, out of compliance with the treatment plan, and

(C) the qualified mental health professional believes the noncompliance is not likely to be corrected voluntarily,

THEN

(2) the court shall have jurisdiction to conduct original proceedings to enforce the outpatient treatment obligation, AND

(3) the court may order the person to appear before the court at a stated time not later than five (5) business days after the order is issued to determine whether the person is required by this part to be participating in the outpatient treatment and has failed, without good cause, to participate in the treatment as required, AND

(4) the order and a copy of the affidavit shall be served immediately on the person, the qualified mental health professional, and, if the discharge was under § 33-6-708, the district attorney general for the jurisdiction in which the committing court is located.



§ 33-6-610 - Hearing to determine compliance -- Findings -- Order to comply -- Recommitment upon failure or inability to comply.

(a) If the person appears in person before the court, the court shall hold a hearing to determine whether the person is required to be participating in outpatient treatment and is, without good cause, not complying with the treatment plan.

(b) The court shall release the person, if the court determines that:

(1) The person is complying with the treatment plan; or

(2) The person is out of compliance for good cause and will be restored to compliance without further action.

(c) If the court determines that the person is out of compliance with the treatment plan without good cause and that the person can be put immediately in compliance with the treatment plan and can be expected to stay in compliance without further hospitalization, the court shall make written findings of fact and conclusions of law on the issues, order the person to comply immediately with the treatment plan, and dismiss the proceedings upon a showing that the person is in compliance.

(d) (1) The court shall make written findings of fact and conclusions of law on the issues and order the person re-committed to the hospital from which the person was released, if the court determines that the person is out of compliance with the treatment plan without good cause and that:

(A) The person cannot be put in compliance with the treatment plan immediately; or

(B) The person cannot be expected to stay in compliance without further hospitalization.

(2) The sheriff shall immediately transport the person as ordered, and the hospital shall admit the person and give notice of the recommitment to the person's attorney, legal guardian, legal custodian, conservator, and spouse or nearest adult relative, to the qualified mental health professional, to the committing court, and, if the discharge was under § 33-6-708, to the district attorney general in the committing jurisdiction.



§ 33-6-611 - Failure to appear at hearing -- Custody order -- Transportation to hospital -- Admission -- Notice to attorney or other representative.

IF

(1) the qualified mental health professional has filed an affidavit showing that:

(A) the person with mental illness or serious emotional disturbance is required to be participating in outpatient treatment,

(B) the person is, without good cause, not complying with the treatment plan, AND

(C) the qualified mental health professional believes the noncompliance is not likely to be corrected voluntarily, AND

(2) the person does not respond to the order to appear,

THEN

(3) the court shall order the person taken into custody, AND

(4) the sheriff shall immediately transport the person to the hospital from which the person was discharged, AND

(5) the hospital shall admit the person and give notice of the temporary recommitment and that a hearing under § 33-6-610 will be held to the person's attorney, legal guardian, legal custodian, conservator, and spouse or nearest adult relative, to the qualified mental health professional, to the court that ordered the temporary recommitment of the person, and to the court where the hospital is located that has the same jurisdiction as the recommitting court.



§ 33-6-612 - Failure to appear where no affidavit by qualified mental health professional.

IF

(1) the qualified mental health professional has not filed an affidavit with the court regarding the person with mental illness or serious emotional disturbance, AND

(2) the person does not respond to the order to appear,

THEN

(3) the court shall order the person taken into custody, AND

(4) the officer who serves the order on the person shall take the person to the qualified mental health professional or the professional's appointed substitute.



§ 33-6-613 - Substitution of qualified mental health professional.

A person's qualified mental health professional shall appoint a qualified mental health professional as a substitute in the absence of the appointing professional.



§ 33-6-614 - Findings by qualified mental health professional -- Release.

(a) The qualified mental health professional shall release the person and notify the court of the basis for the release, if the qualified mental health professional determines that:

(1) The person with mental illness or serious emotional disturbance is in compliance with the treatment plan; or

(2) The person is out of compliance for good cause, is put in compliance immediately, and can be expected to stay in compliance without further hospitalization.

(b) The qualified mental health professional shall release the person and notify the court of the basis for the release, if the qualified mental health professional determines that:

(1) The person is out of compliance with the treatment plan without good cause;

(2) The person can be put in compliance with the treatment plan immediately;

(3) The person complies immediately with the treatment plan; and

(4) The person can be expected to stay in compliance without further hospitalization.



§ 33-6-615 - Findings by qualified mental health professional -- Recommitment -- Notice to representative, next of kin and court.

IF

(1) the qualified mental health professional determines that:

(A) the person with mental illness or serious emotional disturbance is out of compliance with the treatment plan without good cause, and

(B) (i) the person cannot be put immediately in compliance with the treatment plan, or

(ii) the person cannot be expected to stay in compliance without further hospitalization, or

(iii) the person does not comply immediately with the treatment plan,

THEN

(2) the qualified mental health professional shall contact the sheriff, AND

(3) the sheriff shall immediately transport the person to the hospital from which the person was discharged, AND

(4) the hospital shall admit the person and give notice of the temporary recommitment and that a hearing under § 33-6-610 will be held to the person, the person's attorney, legal guardian, legal custodian, conservator, and spouse or nearest adult relative, to the qualified mental health professional, to the court that ordered the temporary recommitment of the person, and to the court where the hospital is located that has the same jurisdiction as the recommitting court.



§ 33-6-616 - Recommitment hearing.

The court where the hospital is located is vested with jurisdiction to hold the hearing on a person returned under § 33-6-611. The court shall schedule a hearing to be held under § 33-6-610 within five (5) business days of receipt of the notice.



§ 33-6-617 - Person eligible for discharge.

If the person, upon being readmitted under this part, is eligible for discharge under § 33-6-602, the person shall be discharged under § 33-6-602 notwithstanding § 33-3-501. The hospital shall give notice of the discharge to the courts that had been notified of the admission, and the judicial proceedings for recommitment shall be dismissed.



§ 33-6-618 - Rights of defendant in proceedings under this part.

In judicial proceedings under this part the person with mental illness or serious emotional disturbance has the following rights:

(1) The burden of proof to establish, as appropriate to the proceedings, that the outpatient treatment plan is proper, that the person is subject to return to the hospital, or that the plan is subject to extension, shall be by clear, unequivocal, and convincing evidence and shall be borne by the party seeking to impose the obligations;

(2) The person shall be present at the hearing unless the person waives such presence in writing. If the person's attorney shows that the person's physical health would be endangered by being at the hearing, the court may order a continuance until the risk is terminated. If the court determines that the person's conduct at the hearing is so violent or otherwise disruptive that it creates a serious risk of harm to the person or others at the hearing or so disrupts the proceedings that they cannot be conducted in a proper manner, the court may order the person restrained or excluded to the extent necessary to the proper conduct of the proceedings. If the person is not present at or is excluded from the hearing, the court shall make a written fact finding as to why the hearing is held in the person's absence; and

(3) The person's attorney shall notify the court of the representation immediately after accepting it. If the person does not employ an attorney, the court shall appoint an attorney to represent the person as soon as possible after the case is docketed. An attorney representing the person shall not serve as guardian ad litem. If the court determines that the person is not able to understand the nature of the proceedings and cannot communicate with counsel in the conduct of the case, the court may appoint another person to serve as the person's guardian ad litem.



§ 33-6-619 - Dismissal of proceedings pending against person recommitted under this part.

If a person is ordered to be rehospitalized for noncompliance with the treatment plan after a hearing under § 33-6-609, § 33-6-610 or § 33-6-611, upon readmission the person shall be held under the authority of the original court order of commitment entered in the proceedings under chapter 6, part 5 of this title, and any other pending proceedings under chapter 6, part 4 or 5 of this title shall be dismissed.



§ 33-6-620 - Termination of legally mandated outpatient care -- Notice to court.

IF

(1) at any time the qualified mental health professional determines that:

(A) the person with mental illness or serious emotional disturbance is likely to participate in outpatient treatment without being legally obligated to do so, or

(B) the person no longer needs treatment for the mental illness or serious emotional disturbance,

THEN

(2) the qualified mental health professional shall terminate the treatment obligation, AND

(3) the qualified mental health professional shall notify the committing court and the hospital that discharged the person.



§ 33-6-621 - Reinstatement of mandatory outpatient care.

IF

(1) during the sixth month after discharge or after the last renewal the qualified mental health professional determines that:

(A) the person has a mental illness or serious emotional disturbance or has a mental illness or serious emotional disburbance in remission, AND

(B) the person's condition resulting from mental illness or serious emotional disturbance is likely to deteriorate rapidly to the point that the person will pose a likelihood of serious harm under § 33-6-501 unless treatment is continued, AND

(C) the person is not likely to participate in outpatient treatment unless legally obligated to do so, AND

(D) mandatory outpatient treatment is a suitable less drastic alternative to commitment,

THEN

(2) the obligation to participate in outpatient treatment is renewed for six (6) months, AND

(3) the qualified mental health professional shall notify the person, the person's attorney, the hospital that discharged the person, and the committing court of the decision and of the basis for it and of the person's right to request a hearing in the committing court.



§ 33-6-622 - Hearing on reinstatement order.

(a) If the person files a written request for a hearing with the committing court, within thirty (30) days after receipt of notice the committing court shall hold a hearing to review the decision of the qualified mental health professional. IF AND ONLY IF the court determines that:

(1) The person has a mental illness or serious emotional disturbance or has a mental illness or serious emotional disturbance in remission,

(2) The person's condition resulting from mental illness or serious emotional disturbance is likely to deteriorate rapidly to the point that the person will pose a likelihood of serious harm under § 33-6-501 unless treatment is continued,

(3) The person is not likely to participate in outpatient treatment unless legally obligated to do so, AND

(4) Mandatory outpatient treatment is a suitable less drastic alternative to commitment,

THEN

(5) the obligation to participate in outpatient treatment is renewed for six (6) months.

(b) (1) IF, after a hearing, the court does not determine the obligation to participate in outpatient treatment to be renewed,

(2) THEN the person is discharged from the outpatient treatment obligation.



§ 33-6-623 - Outpatient treatment obligation limited to six (6) months.

IF

(1) a person with mental illness or serious emotional disturbance is discharged subject to an outpatient treatment obligation under § 33-6-602, AND

(2) the qualified mental health professional has not terminated the outpatient treatment obligation under § 33-6-620,

THEN

(3) the person's obligation to participate in outpatient treatment terminates six (6) months after the discharge or the last renewal of the obligation.



§ 33-6-624 - Pilot program for patients to receive assisted outpatient treatment.

(a) (1) There shall be created a pilot project in Knox County, Tennessee, which shall expire on June 30, 2015, for a maximum of ten (10) patients at any given time to receive assisted outpatient treatment.

(2) In addition to any authorized action under § 33-6-502, a court of competent jurisdiction may order a proposed patient to receive assisted outpatient treatment upon finding that the conditions of § 33-6-502(1)-(3) have been met.

(b) Before ordering an outpatient treatment plan pursuant to this part, the court shall comply with subsections (c)-(f).

(c) (1) A proposed outpatient treatment plan, developed pursuant to this section by a physician or a professional designated under § 33-6-427(a) or (b) who has examined the proposed patient no more than ten (10) days prior to the entering of an order pursuant to this part, shall be presented to the court in writing. The plan shall include all services the examining physician or a professional designated under § 33-6-427(a) or (b) recommends that the proposed patient receive, and for each such recommended service, identify an appropriate community-based provider that has agreed to provide it.

(2) lf the proposed outpatient treatment plan includes alcohol or substance abuse counseling and treatment, it may include a provision requiring relevant testing for either alcohol or illegal substances; provided, that the clinical basis of the physician or a professional designated under § 33-6-427(a) or (b) for recommending such plan provides sufficient facts for the court to find:

(A) That such person has a history of alcohol or substance abuse that is clinically related to the mental illness; and

(B) That such testing is necessary to prevent a relapse or deterioration which would be likely to result in serious harm to the person or others.

(3) The examining physician or a professional designated under § 33-6-427(a) or (b) shall:

(A) Provide an opportunity to actively participate in the development of the treatment plan to the proposed patient, the treating physician or a professional designated under § 33-6-427(a) or (b), if any, and, upon the request of the proposed patient, any other individual significant to the proposed patient; and

(B) Make reasonable efforts to gather information that may be relevant in the development of the treatment plan from the proposed patient's family or significant others.

(d) At all stages of a proceeding commenced under this section, the proposed patient shall have the right to be represented by counsel. If neither the patient nor others provide counsel, the court shall appoint counsel for the proposed patient. Upon request of the proposed patient, the court shall order an independent examination by a physician or a professional designated under § 33-6-427(a) or (b) only when retained by the proposed patient.

(e) (1) Upon receipt of a petition for which assisted outpatient treatment may be an option, the court shall fix the date for a hearing. Such date shall be no later than ten (10) days from the date such petition is received by the court excluding Saturdays, Sundays, and holidays. Adjournments shall be permitted only for good cause shown. In granting adjournments, the court shall consider the need for further examination of the proposed patient and the potential need to provide assisted outpatient treatment expeditiously. The court shall cause the proposed patient, any other person to whom notice is due under this chapter, the petitioner, the physician or a professional designated under § 33-6-427(a) or (b) whose affirmation or affidavit accompanied the petition, and such other persons as the court may determine to be advised of such date. Upon such date, or upon such other date to which the proceeding may be adjourned, the court shall hear testimony and, if it is deemed advisable and the proposed patient is available, examine the proposed patient in or out of court. If the proposed patient does not appear at the hearing, and appropriate attempts to elicit the attendance of the proposed patient have failed, the court may conduct the hearing in the proposed patient's absence. In such case, the court shall set forth the factual basis for such determination.

(2) If the affidavit or affirmation of the physician or a professional designated under § 33-6-427(a) or (b) accompanying the petition indicates that the proposed patient has not submitted to an examination in the ten (10) days prior to the filing of the petition, the court may request the proposed patient to submit to an examination by a physician or a professional designated under § 33-6-427(a) or (b) appointed by the court. If the proposed patient does not consent and the court finds reasonable cause to believe that the allegations in the petition are true, the court may order law enforcement officers to take the proposed patient into custody in accordance with § 33-6-618 and transport the patient to a hospital for examination by a physician or a professional designated under § 33-6-427(a) or (b). Transportation will be conducted in accordance with parts 4 and 9 of this chapter. The subject may be detained for the period required to complete the examination, but not more than forty-eight (48) hours. The physician or a professional designated under § 33-6-427(a) or (b) whose affirmation or affidavit accompanied the petition may perform such examination of the proposed patient if the physician or a professional designated under § 33-6-427(a) or (b) is privileged or otherwise authorized by such hospital to do so. If such examination is performed by another physician or a professional designated under § 33-6-427(a) or (b), the examining physician or a professional designated under § 33-6-427(a) or (b) may consult with the physician or a professional designated under § 33-6-427(a) or (b) whose affirmation or affidavit accompanied the petition as to whether the subject meets the criteria for assisted outpatient treatment. Upon completion of the examination, the subject shall be released and the examining physician or a professional designated under § 33-6-427(a) or (b) shall report the findings of the examination to the court. The court shall not hold a hearing on the petition unless and until the examining physician or a professional designated under § 33-6-427(a) or (b) submits to the court:

(A) An affidavit or affirmation stating that the physician or a professional designated under § 33-6-427(a) or (b) concurs that the proposed patient meets the criteria for assisted outpatient treatment; and

(B) A proposed assisted outpatient treatment plan for the proposed patient, developed by the examining physician or a professional designated under § 33-6-427(a) or (b), and conforming to the requirements of subsection (c).

(3) The court shall not order assisted outpatient treatment unless an examining physician or a professional designated under § 33-6-427(a) or (b) who has personally examined the proposed patient no more than ten (10) days before the filing of the petition and recommends assisted outpatient treatment, testifies at the hearing. Such physician or a professional designated under § 33-6-427(a) or (b) shall testify to:

(A) The facts and clinical determinations that support the allegations that the proposed patient meets each of the criteria for assisted outpatient treatment; and

(B) The proposed assisted outpatient treatment plan, the rationale for each component of such plan, and whether each such component is the least restrictive available alternative to serve the clinical needs of the proposed patient; and

(C) A history of medication compliance.

(4) The proposed patient shall be afforded an opportunity to present evidence, to call witnesses on the patient's behalf, and to cross-examine adverse witnesses.

(5) Unless the proposed patient requests a public hearing, the hearing shall be confidential and a report of the proceedings shall not be released to the public or press.

(f) (1) If after hearing all relevant evidence, the court does not find by clear and convincing evidence that the proposed patient meets the criteria for assisted outpatient treatment, the court shall not order outpatient treatment under this section and shall order inpatient care and treatment under § 33-6-502 or make other dispositions as authorized by law.

(2) If after hearing all relevant evidence, the court finds by clear and convincing evidence that the proposed patient meets the criteria for assisted outpatient treatment, the court may order the proposed patient to receive assisted outpatient treatment for an initial period not to exceed six (6) months. In fashioning the order, the court shall specifically make findings by clear and convincing evidence that the ordered treatment is the least restrictive treatment appropriate and feasible for the proposed patient, and that community resources and a willing treatment provider are available to support such treatment. The order shall state an assisted outpatient treatment plan, which shall include all categories of assisted outpatient treatment that the proposed patient is to receive, but shall not include any such category that has not been recommended in both the proposed written treatment plan and the testimony provided to the court.

(3) If after hearing all relevant evidence, the court finds by clear and convincing evidence that the proposed patient meets the criteria for assisted outpatient treatment and that the treatment recommended by the examining physician or a professional designated under § 33-6-427(a) or (b) is in whole or in part appropriate, but the court does not find by clear and convincing evidence that community resources and a willing treatment provider are available to provide such treatment, the court shall state such findings of fact on the record and deny assisted outpatient treatment without prejudice and may order such other treatment or commitment as authorized by law.

(4) The petitioner shall cause a copy of any court order issued pursuant to this section to be served personally, or by mail, facsimile or electronic means, upon the assisted outpatient and all service providers identified in the treatment plan.

(g) In addition to any other right or remedy available by law with respect to the order for assisted outpatient treatment, either party to the order may apply to the court, on notice to the other party and all others entitled to notice, to stay, vacate, or modify the order.

(h) The treatment provider may modify the treatment plan according to the treatment needs of the assisted outpatient and provide notice to the court and petitioner.

(i) Within thirty (30) days prior to the expiration of an order for assisted outpatient treatment, the original applicant, if the petitioner retains the status of an authorized petitioner pursuant to this chapter, or, in the absence of a timely petition by the original petitioner, any other person authorized to petition pursuant to this chapter, may apply to the court to order continued assisted outpatient treatment and the court may order continued assisted outpatient treatment for a period not to exceed six (6) months from the expiration date of the current order if the court finds by clear and convincing evidence that the assisted outpatient treatment continues to meet the criteria in this part. If the court's disposition of such petition does not occur prior to the expiration date of the current order, the current order shall remain in effect for up to an additional thirty (30) days without further action of the court. If the court's disposition of such petition does not occur within thirty (30) days after the expiration date of the current order, the order for assisted outpatient treatment shall terminate. The procedures for obtaining any order pursuant to this subsection (i) shall be in accordance with this section.

(j) Section 33-6-607 shall apply to the costs incurred for services ordered under this section.

(k) An assisted outpatient's substantial failure to comply with the order of the court shall constitute reason for a physician or a professional designated under § 33-6-427(a) or (b) to determine whether the assisted outpatient is subject to emergency detention under § 33-6-401, and shall give rise to the authority under § 33-6-402 for such physician or a professional designated under § 33-6-427(a) or (b) to take custody of the assisted outpatient. Failure to comply with an order of assisted outpatient treatment shall not be grounds for a finding of contempt of court or for non-emergency involuntary detention under this title. Nothing in this section precludes the use of detention by law enforcement officers under § 33-6-402.

(l) The commissioner of mental health and substance abuse services is authorized to promulgate rules to implement this section in accordance with the Uniform Administration Procedures Act, compiled in title 4, chapter 5.






Part 7 - Discharge from Inpatient Treatment

§ 33-6-701 - Review of admitted persons to determine eligibility for discharge.

The chief officer of a public or private hospital shall, as often as practicable, but not less often than every six (6) months, examine or cause to be examined each person admitted under this title for treatment of mental illness or serious emotional disturbance. If the chief officer determines on the basis of the examination that the person is eligible for discharge under § 33-6-602, § 33-6-705 or § 33-6-706, and that the discharge is not subject to judicial review under § 33-6-708, the chief officer shall order the immediate release of the person and shall notify the person upon whose application the person was admitted and, if the person was involuntarily hospitalized, the court that ordered the hospitalization.



§ 33-6-702 - Request for current examination of mental condition -- Payment.

Any person hospitalized under a court order obtained under chapter 6, part 5 of this title, or the person's attorney, parent, legal guardian, legal custodian, conservator, spouse or adult next of kin, shall be entitled, upon the expiration of ninety (90) days following the order and not more frequently than every six (6) months thereafter, to request, in writing, the chief officer of the hospital in which the person is hospitalized to have a current examination of the person's mental condition made by one (1) or more physicians. If the request is timely, it shall be granted. The person shall be entitled at the person's own expense to have a licensed physician not connected with the hospital to participate in the examination. If the person is indigent, is in a department facility, and makes a written request for examination, with the approval of the commissioner, the department shall assist the person in obtaining a licensed physician to participate in the examination in the person's behalf. A physician so obtained by the indigent person shall be compensated for services out of unobligated funds of the department in an amount the department determines to be fair and reasonable.



§ 33-6-703 - Discharge of person eligible for release -- Petition for review where one (1) or more physicians finds admission no longer needed.

If, after considering the reports of the physicians and other relevant information, the chief officer determines that the person is eligible for discharge under § 33-6-602, § 33-6-705 or § 33-6-706 and that the discharge is not subject to judicial review under § 33-6-708, the chief officer shall order the immediate release of the person and notify the committing court. If one (1) or more of the physicians participating in the examination reports that the person no longer meets the standards under which the person was admitted, the person may petition the court that ordered the hospitalization for an order directing the person's release. The person shall be apprised of the results of the examination reports and shall be furnished true copies of them, which shall accompany the person's petition.



§ 33-6-704 - Procedure for reviewing petition.

(a) In considering the petition, the court shall consider the testimony of the physicians who participated in the examination of the person and their reports accompanying the petition. After considering the testimony and reports, the court shall either:

(1) Reject the petition and order the continued hospitalization of the person; or

(2) Order the immediate release of the person.

(b) Any physician participating in the examination shall be a competent and compellable witness at any judicial proceeding held under this title.



§ 33-6-705 - Discharge of person no longer meeting standards for admission.

IF

(1) a person was admitted to a hospital for treatment of mental illness or serious emotional disturbance under any provision of this title other than chapter 6, part 5 of this title, AND

(2) the person no longer meets the standards under which the admission took place, AND

(3) the person's detention is not otherwise authorized under the part under which the person was admitted,

THEN

(4) the person shall be discharged.



§ 33-6-706 - Discharge of involuntarily committed person -- Person no longer mentally ill or in remission -- Person unlikely to cause harm -- Voluntary outpatient treatment possible.

IF

(1) a person was committed involuntarily under chapter 6, part 5 of this title, AND

(2) (A) the person does not have a mental illness or serious emotional disturbance, OR

(B) (i) the person has a mental illness or serious emotional disturbance or has a mental illness or serious emotional disturbance in remission, AND

(ii) the person does not pose a likelihood of serious harm under § 33-6-501, OR

(C) (i) the person would pose a likelihood of serious harm under § 33-6-501 unless treatment is continued, AND

(ii) voluntary outpatient treatment is a suitable less drastic alternative to commitment because the person is likely to participate in outpatient treatment without being legally obligated to do so,

THEN

(3) IF

(A) the person is not subject to judicial review under § 33-6-708,

THEN

(B) the person shall be discharged, AND

(4) IF

(A) the person is subject to judicial review under § 33-6-708,

THEN

(B) the person shall be discharged in conformity with § 33-6-708.



§ 33-6-707 - Persons eligible for discharge subject to mandatory outpatient treatment.

IF

(1) a person was committed involuntarily under chapter 6, part 5 of this title, AND

(2) the person has a mental illness or serious emotional disturbance or has a mental illness or serious emotional disturbance in remission, AND

(3) the person would pose a likelihood of serious harm under § 33-6-501 unless treatment continues, AND

(4) voluntary outpatient treatment is not a suitable less drastic alternative to commitment because the person is not likely to participate in outpatient treatment without being legally obligated to do so,

THEN

(5) the person is eligible for discharge only under § 33-6-602.



§ 33-6-708 - Discharge procedure for involuntarily committed persons.

(a) If a person is committed involuntarily by a criminal or juvenile court under chapter 6, part 5 of this title and the court determines at the time of commitment that, due to the nature of the person's criminal conduct that created a serious risk of physical harm to other persons, the person should not be discharged from the commitment without proceedings under this section to review eligibility for discharge under §§ 33-6-602, 33-6-705 and 33-6-706, the hospital shall proceed under this section to effect discharge from the commitment.

(b) Any person who was committed involuntarily on the basis of mental illness between April 23, 1980, and July 1, 1982, and who was subject to the discharge procedures of former § 33-313 during that period is subject to discharge only under the procedures of subdivisions (c)(1)-(5).

(c) (1) When the chief officer determines that the person is eligible for discharge under § 33-6-602, § 33-6-705 or § 33-6-706, the chief officer shall notify the committing court of that conclusion, of the basis for it, and, if discharge is under § 33-6-602, of the outpatient treatment plan approved by the releasing facility and the qualified mental health professional for the person. The determination by the chief officer shall create a rebuttable presumption of its correctness. The clerk shall send a copy of that complete notice and plan to the person's counsel and to the district attorney general for the jurisdiction in which the committing court is located. The court may, on its own motion or that of the district attorney general, order a hearing to be held within twenty-one (21) days of the receipt of the chief officer's notice. The court shall send notice of the hearing to the person, the chief officer, the person's counsel, the person's next of kin, and the district attorney general.

(2) If the court does not set a hearing and notify the chief officer within fifteen (15) days of its receipt of the chief officer's notice, the chief officer shall release the person from involuntary commitment under § 33-6-602, § 33-6-705 or § 33-6-706, as appropriate.

(3) If the court sets a hearing, the hearing shall be held within twenty-one (21) days of the court's receipt of notice from the chief officer. The person shall attend the hearing, unless the person's presence is waived in writing by counsel before the hearing. If the person does not have counsel, the court shall appoint counsel to represent the person throughout the proceedings and any appeal. The person's counsel shall advocate for the least drastic alternative to commitment, unless directed otherwise by the person. Compensation of appointed counsel for the person shall be pursuant to Tennessee Rules of the Supreme Court, Rule 15.

(4) Following the hearing, if the court finds by clear, unequivocal, and convincing evidence that the person is not eligible for discharge under § 33-6-602, § 33-6-705 or § 33-6-706, it shall order the person's return to the hospital under the original commitment. If the court finds otherwise, it shall order the person's release from involuntary commitment in accordance with the recommendations of the chief officer.

(5) The district attorney general on behalf of the state or the person may file a notice of appeal of a final adjudication under this section to the court of criminal appeals.






Part 8 - Sex Offenders

§ 33-6-801 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Sex crime" means any offense involving the unlawful sexual abuse, molestation, fondling, or carnal knowledge of a child of fourteen (14) years of age or under or incest, a crime against nature, assault with intent to commit rape or rape; and

(2) "Sex offender" means any person who has been convicted of a crime involving the unlawful sexual abuse, molestation, fondling, or carnal knowledge of a child of fourteen (14) years of age or under or any person convicted of incest, a crime against nature, assault with intent to commit rape or rape.



§ 33-6-802 - Examination upon conviction for sex crime.

Any person convicted of a sex crime shall be examined thoroughly by a psychiatrist, licensed psychologist, licensed psychological examiner, licensed senior psychological examiner, clinical nurse specialist in psychiatry, licensed professional counselor, or licensed clinical social worker from the department of correction as soon as practicable after admittance to the penal facility. A community mental health center may provide the examination when the service is specifically contracted for and funded by the department of mental health and substance abuse services or the department of correction.



§ 33-6-803 - Certification for treatment.

If, as a result of the examination provided for in § 33-6-802, it is found that the convicted person is capable of being successfully treated, this fact shall be certified by the examining official or officials to the commissioner of correction, together with the suggested treatment, whereupon, the commissioner of correction shall provide the treatment.



§ 33-6-804 - Examination prior to release -- Petition for commitment.

(a) Not more than one (1) year nor less than six (6) months prior to the non-parole release of any person convicted of a sex crime, an examination of the person shall be made by a psychiatrist, licensed psychologist, licensed senior psychological examiner, licensed psychological examiner, clinical nurse specialist in psychiatry, licensed professional counselor, or licensed clinical social worker from the department of correction.

(b) The examiner shall determine whether the person has a mental illness and, because of that illness, poses a likelihood of serious harm under § 33-6-501, and is in need of care and treatment in a mental hospital or treatment resource, as defined in § 33-1-101.

(c) If the examiner determines that the person has a mental illness or serious emotional disturbance and poses a likelihood of serious harm because of the illness, the director of the correctional facility shall, before the time for the release of the person, petition where the facility is located for judicial commitment under chapter 6, part 5, of this title to a hospital or treatment resource designated by the commissioner.



§ 33-6-805 - Post-plea treatment system.

(a) The department of mental health and substance abuse services, in cooperation with the department of correction, the department of human services and the district attorneys general conference, shall develop a post-plea treatment system for sexual offenders, victims, and their families, modeled after systems that are operating in some local communities around the country. The system shall provide for a standard fee for treatment services and shall provide for the development of a certification process for service providers to assure sexual abuse treatment expertise by the service providers. The certification should encompass a combination of professional education and licensure with specialized knowledge in this field. The treatment system shall be designed within a conceptual framework that includes, but is not limited to, the following:

(1) Limiting offender eligibility to first-offender, intra-family abuse, absence of violence or threat of violence, sexual abuse of short duration, absence of drug or alcohol addiction, and abuse that has resulted in no significant trauma to the child victim;

(2) The sentence and probation established for program participants shall be a definite sentence; and

(3) As a requirement for participation in the treatment program, the offender shall plead guilty to the commission of the appropriate sexual offense and agree to abide by all requirements of the probation agreement or sentence alternative.

(b) The probation agreement or sentence alternative shall require that the offender pay for the victim's medical and psychological treatment, as needed, and for the offender's treatment in the treatment program, based upon the offender's financial ability to pay.






Part 9 - Special Provisions for Mental Health Transportation

§ 33-6-901 - Transportation of persons under part 4 or 5 of this chapter by sheriff, secondary transport agent, municipal officer or other authorized person.

(a) (1) The sheriff in a county in which a person with mental illness or serious emotional disturbance is to be transported under part 4 or 5 of this chapter, shall transport the person except for persons who are transported by:

(A) A secondary transportation agent under this section;

(B) A municipal law enforcement agency that meets the requirements for a secondary transportation agent under this section and is designated by the sheriff;

(C) A person authorized under other provisions of this title; or

(D) One or more friends, neighbors, other mental health professionals familiar with the person, relatives of the person, or a member of the clergy.

(2) The sheriff may designate a secondary transportation agent or agents for the county for persons with mental illness or serious emotional disturbance whom a physician or mandatory prescreening authority has evaluated and determined do not require physical restraint or vehicle security. A secondary transportation agent shall be available twenty-four (24) hours per day, provide adequately for the safety and security of the person to be transported, and provide appropriate medical conditions for transporting persons for involuntary hospitalization. The sheriff shall take into account in designating a secondary transportation agent or a municipal law enforcement agency both its funding and the characteristics of the persons who will be transported. The sheriff shall consult with the county mayor before designating a secondary transportation agent. A secondary transportation agent has the same duties and authority under this chapter in the detention or transportation of those persons as the sheriff. The designation of a transportation agent other than the sheriff is a discretionary function under § 29-20-205. If a mandatory prescreening agent, physician, or licensed psychologist with health service provider designation, who is acting under § 33-6-404(3)(B), determines that the person does not require physical restraint or vehicle security, then any person identified in subdivision (a)(1)(D) may, instead of the sheriff, transport the person at the transporter's expense.

(3) (A) If a physician, psychologist, or designated professional, operating under § 33-6-404(3)(B)(iii), determines to a reasonable degree of professional certainty that the person subject to transportation under this part does not require physical restraint or vehicle security and does not pose a reasonable risk of danger to the person's self or others, then the sheriff may permit one (1) or more persons designated under this section, other than the sheriff or secondary transportation agent, to transport the person; provided, that the person or persons provide proof of current automobile insurance. Before a person is transported, the sheriff or other transportation agent designated under subdivision (a)(1) or (a)(2) shall give the notice required by § 33-6-406(b), along with the name or names of the person or persons who will actually transport the person subject to admission to a hospital or treatment resource. The person or persons designated to transport under this section must comply with the requirements of § 33-6-406(b)(2) and § 33-6-407(c), and must provide the original of the certificate completed under § 33-6-404(3)(B)(ii) to the hospital or treatment resource.

(B) When making this determination, the physician, psychologist or designated professional operating under § 33-6-404(3)(B)(iii) shall be immune from any civil liability and shall have an affirmative defense to any criminal liability arising from that protected activity.

(C) When making this determination, if the physician, psychologist or designated professional operating under § 33-6-404(3)(B)(iii) is an agent of a hospital, health care facility, or community mental health center, that hospital, health care facility, or community mental health center shall be immune from any civil liability and shall have an affirmative defense to any criminal liability arising from this agent's protected activity and from the transportation of the person to and from the facility.

(b) When a sheriff or secondary transportation agent is required to transport a person to a hospital or treatment resource for screening, evaluation, diagnosis or hospitalization, the county in which the person is initially transported by the sheriff or secondary transportation agent is responsible for the remainder of such person's transportation requirements. The initial transporting county is responsible for the continuing transportation of the person even if the person is assessed, diagnosed, screened or evaluated in a second county before being admitted to a facility, hospital or treatment resource in a third county. If the person is transported to a hospital or treatment resource by the sheriff or secondary transportation agent of a county other than the initial transporting county, the sheriff or secondary transportation agent actually providing transportation may bill the initial transporting county for transportation costs.

(c) The department shall provide training on mental health crisis management for transportation agents and the sheriffs' personnel.

(d) It is the policy of this state that people with mental illness who are determined to be a danger to themselves and in need of physical restraint or vehicular security shall be transported by the sheriff or secondary transportation agents designated by the sheriff. People with a mental illness who do not present themselves as a danger to themselves or are not in need of physical restraint or vehicular security may be transported by one (1) or more friends, neighbors, other mental health professionals familiar with the person, relatives of the person or a member of the clergy; provided, that these persons are willing and able to provide such transport.



§ 33-6-902 - Transportation of patient to hospital -- Temporary detention.

(a) Whenever a person is about to be admitted to a hospital or treatment resource under chapter 6, part 5 of this title, the court shall arrange for the transportation of the person to the hospital. Whenever practicable, the person to be hospitalized shall be permitted to be accompanied by one (1) or more friends or relatives, who shall travel at their own expense. Any reputable and trustworthy relative or friend of the person who will assume responsibility for the person's safe deliverance may be allowed to transport the person to the hospital if the relative or friend will do so at the transporter's own expense.

(b) Pending removal to a hospital, a person with mental illness or serious emotional disturbance taken into custody or ordered to be hospitalized under chapter 6, part 5 of this title, may be detained in the person's home or in some suitable facility under such reasonable conditions as the court may order, but the person shall not be detained in a non-medical facility used for the detention of persons charged with or convicted of criminal offenses. Reasonable measures necessary to assure proper care of a person temporarily detained under this section, including provision for medical care, shall be taken.






Part 10 - Declarations for Mental Health Treatment

§ 33-6-1001 - Declaration for mental health treatment authorized -- Contents.

A competent adult may make a declaration for mental health treatment to express the person's preferences and instructions about participation in mental health treatment, including hospitalization for a maximum of fifteen (15) days, psychoactive and other medications, and electroconvulsive and other convulsive therapies. The declaration may include consent to or refusal to permit mental health treatment and other instructions and information for mental health service providers.



§ 33-6-1002 - "Incapable of making mental health treatment decisions" defined.

IF AND ONLY IF

(1) (A) a court determines in a proceeding to appoint a conservator under title 34, chapters 1 and 3, that a person is currently unable to make an informed decision about mental health treatment as shown by the fact that the person is not able to understand the proposed procedure, its risks and benefits, and the available alternative procedures due to a diagnosed mental illness, OR

(B) (i) (a) two (2) physicians examine a person, OR

(b) a physician with expertise in psychiatry by training, education, or experience and a psychologist designated as a health service provider examine a person, AND

(ii) the examiners determine that the person is currently unable to make an informed decision about mental health treatment as shown by the fact that the person is not able to understand the proposed procedure, its risks and benefits, and the available alternative procedures due to a diagnosed mental illness,

THEN

(2) the person is incapable of making mental health treatment decisions for purposes of this part.



§ 33-6-1003 - Duration of declaration -- Expiration -- Revocation.

(a) A declaration for mental health treatment continues in effect for two (2) years, for a lesser period if so stated, or until revoked, whichever is sooner. If a declaration for mental health treatment has been invoked and is in effect at the expiration date, the declaration remains effective until the service recipient is capable of making mental health treatment decisions but no more than thirty (30) days after the expiration date. Subsequent declarations shall conform to all requirements of § 33-6-1004.

(b) A service recipient may revoke a declaration in whole or in part at any time orally or in writing if the service recipient is capable of making mental health treatment decisions. Making a new declaration revokes an earlier declaration. It is presumed that a service recipient is capable of making mental health treatment decisions. The presumption is a presumption affecting the burden of proof.

(c) A revocation is effective when a service recipient communicates the revocation to the attending physician or other provider. The attending physician or other provider shall note the revocation as part of the service recipient's medical record.



§ 33-6-1004 - Signature required -- Witnesses.

(a) A declaration is effective only if it is signed by the service recipient and two (2) competent adult witnesses and is not signed on the premises of a mental health service provider. The witnesses shall attest that the service recipient is personally known to them; signed the declaration in their presence; talked with the witnesses about the document, its contents, and the reasons for preparing and wanting the document to be effective; appears to be capable of making mental health treatment decisions; and is not under duress, fraud, or undue influence.

(b) None of the following may be used as a witness:

(1) The service recipient's mental health service provider;

(2) An employee of the service recipient's mental health service provider;

(3) The operator of a mental health facility; or

(4) An employee of a mental health facility.

(c) At least one (1) of the persons who is a witness shall be a person who is neither:

(1) A relative of the service recipient by blood, marriage or adoption; nor

(2) A person who would be entitled to any portion of the estate of the service recipient upon the service recipient's death under any will or codicil of the service recipient that exists at the time of execution of the declaration for mental health treatment or by operation of law then existing.



§ 33-6-1005 - Effective date and applicability of declaration -- Compliance.

(a) A declaration becomes effective when it is signed by the declarant and all witnesses and remains valid until revoked or expired. The physician or provider shall act in accordance with an operative declaration when the service recipient has been found to be incapable of making mental health treatment decisions. The physician or provider shall continue to obtain the service recipient's informed consent to all mental health treatment decisions if the service recipient is capable of providing informed consent or refusal.

(b) Upon being presented with a declaration, a physician or other provider shall make the declaration a part of the service recipient's medical record. When acting under authority of a declaration, a physician or provider shall comply with it to the fullest extent possible.

(c) If the physician or other provider is unwilling at any time to comply with the declaration for mental health treatment, the physician or provider may withdraw from providing treatment consistent with the exercise of independent medical judgment and shall promptly notify the service recipient and document the notification in the service recipient's medical record. The physician or other provider shall arrange for the prompt and orderly transfer of the patient to the care of others when as a matter of conscience the health care provider cannot implement the decisions as provided in the declaration for mental health treatment.



§ 33-6-1006 - Care contrary to declaration -- Authorization by review committee -- Emergency.

(a) The physician or other mental health service provider may provide mental health treatment to the service recipient in a manner contrary to the service recipient's wishes as expressed in a declaration for mental health treatment

IF AND ONLY IF

(1) The service recipient is involuntarily committed to an inpatient treatment facility under this title and a treatment review committee authorizes it, OR

(2) There is an emergency endangering the service recipient's life or health.

(b) A declaration does not limit any authority under this title to take a person into custody or to admit, retain, or treat a person in a mental health facility.



§ 33-6-1007 - Declaration superior to powers of conservator.

If a conservator is appointed with powers over the person for mental health treatment, the declaration for mental health treatment shall remain in effect and shall be superior to the powers and duties of the conservator with respect to mental health treatment covered under the declaration.



§ 33-6-1008 - New mental health care provider to receive copy of declaration.

(a) If a mental health service provider has a person's declaration for mental health treatment and learns that the person is being provided mental health treatment by another provider, the mental health service provider shall provide the current service provider with a copy of the declaration.

(b) If a mental health service provider knows that a person has revoked a declaration for mental health treatment and learns that the person is being provided mental health treatment by another provider, the mental health service provider shall notify the current service provider of the revoked declaration.



§ 33-6-1009 - Effect of declarations executed in another state.

A declaration for mental health treatment that is validly executed in another state by a nonresident of this state at the time of execution shall be given effect in this state if the declaration for mental health treatment is in compliance with either this part or the laws of the state of the service recipient's residence and the department determines that those laws are essentially as protective of the service recipient as this part.



§ 33-6-1010 - Incorporation into durable power of attorney for health care.

A declaration for mental health treatment may be expressed in or incorporated into a durable power of attorney for health care that is executed under title 34, chapter 6, part 2, on or after March 1, 2001. The declaration in that case shall be revocable as to mental health service only under the conditions set in this part.



§ 33-6-1011 - Immunity for actions taken or not taken in good faith reliance on declaraton.

A physician or mental health service provider who administers or does not administer mental health treatment as provided in and in good faith reliance on the validity of a declaration is not subject to criminal prosecution, civil liability or professional disciplinary action based on a subsequent finding of the declaration's invalidity.



§ 33-6-1012 - Admission to treatment not to be conditioned on execution of declaration for mental health treatment.

No mental health service provider, medical service plan, health maintenance organization, insurer issuing disability insurance, self-insured employee welfare plan, or nonprofit hospital plan, or any similar insurance or medical plan, may condition admission to a mental health facility or providing mental or physical health treatment or insurance on the requirement that a person execute a declaration for mental health treatment.



§ 33-6-1013 - Destruction or alteration of declaration prohibited -- Penalty.

(a) It is an offense for a person, without authorization of the service recipient, intentionally to alter, forge, conceal, or destroy a declaration for mental health treatment, the revocation of a declaration, or any other evidence or document reflecting the service recipient's desires and interests, with the intent or effect of affecting the service recipient's mental health treatment.

(b) An offense under this section is a Class A misdemeanor.



§ 33-6-1014 - Standard form for declaration for mental health treatment.

(a) The department shall make available a standard form and explanation for declarations for mental health treatment in simple language and easily read type with adequate space to express the preferences and instructions of the service recipient.

(b) The form shall include at least the following information:

(1) The effect of making the declaration;

(2) The basic power of a service recipient to control mental health treatment and involuntary treatment authority;

(3) The general range of mental health treatment processes that the service recipient might consider;

(4) The conditions under which the declaration may be acted on; and

(5) How to revoke a declaration.

(c) The form shall include places for at least the following types of preferences and instructions to be written:

(1) Symptoms that may suggest use of the declaration;

(2) Psychoactive medication;

(3) Electroconvulsive or other convulsive treatment;

(4) Admission to and remaining in mental health facilities;

(5) Actions that the service recipient refuses to permit;

(6) Mental health service providers; and

(7) Other matters on which the service recipient may have preferences or instructions or wish to provide information to mental health service providers.



§ 33-6-1015 - Providers to have written policies and procedures relating to declarations for mental health treatment.

(a) A mental health service provider shall maintain written policies and procedures, applicable to all competent adults who receive mental health treatment from the service provider, that provide for:

(1) Delivering to service recipients the following information and material, in written form, without recommendation:

(A) Information materials provided by the state on the right to make mental health treatment decisions, including the right to accept or refuse mental health treatment and the right to execute declarations for mental health treatment;

(B) Information on the policies of the provider with respect to implementation of the right to make mental health treatment decisions;

(C) A copy of the declaration for mental health treatment form; and

(D) The name of a person who can provide additional information concerning the forms for declarations for mental health treatment;

(2) Documenting in a prominent place in the service recipient's record whether there is an executed declaration for mental health treatment;

(3) Ensuring compliance by the provider with the law relating to declarations for mental health treatment; and

(4) Educating the staff and the community on issues relating to declarations for mental health treatment.

(b) A provider need not furnish a copy of a declaration for mental health treatment to a service recipient if the provider has reason to believe that the service recipient has received a copy of a declaration in the form set forth in this part within the preceding twelve (12) month period or has a validly executed declaration.

(c) The requirements of this section are in addition to any requirements that may be imposed under federal law and shall be interpreted in a manner consistent with federal law. Nothing in this section shall be interpreted to require a mental health service provider or any employee or agent of a mental health service provider to act in a manner inconsistent with federal law or contrary to the provider's religious or philosophical beliefs.

(d) No mental health service provider is subject to criminal prosecution or civil liability for failure to comply with this section.









Chapter 7 - Security Units and Forensic Services

Part 1 - General Provisions

§ 33-7-101 - Examination of patients.

Any person with mental illness hospitalized under this chapter or held in a forensic services unit shall be examined as often as practicable but not less often than every three (3) months.



§ 33-7-102 - Credit toward sentence -- Release.

(a) Whenever a person is hospitalized or receives evaluation or treatment services under this chapter in connection with a criminal charge or conviction, wherever incarcerated, the person shall receive credit toward the satisfaction of the sentence for the time spent in the custody of the commissioner.

(b) When a person has been transferred from the department of correction to the custody of the commissioner, the person shall be released from the custody of the commissioner at the expiration of the sentence unless a judicial hospitalization order has been entered with respect to the person.



§ 33-7-103 - Judicial hospitalization order as transfer of custody.

Without regard to its wording, any court order of hospitalization in a hospital or unit of a hospital shall be considered in law as a transfer of the person to the custody of the commissioner.



§ 33-7-104 - Admissions to a state-owned or operated facility.

Notwithstanding any other law to the contrary, all admissions or transfers to a state-owned or operated hospital or treatment resource under this chapter shall be subject to available suitable accommodations as defined in § 33-1-101, and no admission to a state-owned or operated hospital or treatment resource under this chapter shall occur until the commissioner has designated the state owned or operated facility as having available suitable accommodations; provided, that, if there are no suitable available accommodations at the time of the determination, then the commissioner shall expeditiously find a state-owned or operated hospital or treatment resource to accommodate the person upon the availability of suitable available accommodations. Prior to transporting a defendant for such evaluation and treatment in a department facility, the sheriff or other transportation agent shall determine that the receiving facility has available suitable accommodations.






Part 2 - Security Units

§ 33-7-201 - Creation of forensic services units.

The commissioner shall operate in the state hospitals secure facilities, known as forensic services units, necessary for persons with mental illness who are eligible for admission to the units under this title.



§ 33-7-202 - Initiation of commitment proceedings -- Findings required.

(a) If the commissioner authorizes the transfer of a voluntary service recipient with mental illness to a forensic services unit, the chief officer of the receiving facility shall initiate commitment proceedings under chapter 6, part 5 of this title.

(b) In the proceedings the court shall determine, in addition to the findings required by chapter 6, part 5 of this title, whether the service recipient is substantially likely to injure the person or others if not treated in a forensic services unit and whether treatment in a forensic services unit is in the person's best interest.



§ 33-7-203 - Discharge from forensic services unit.

When a person in a forensic services unit no longer meets the standards under which the person was admitted to the unit, the chief officer shall cause the person to be discharged or to be returned to the hospital, division or facility from which the person was transferred or to be transferred to another appropriate facility or program.






Part 3 - Forensic Services

§ 33-7-301 - Evaluation of accused believed incompetent to stand trial -- Judicial hospitalization proceedings -- Recovery report.

(a) (1) When a defendant charged with a criminal offense is believed to be incompetent to stand trial, or there is a question about the defendant's mental capacity at the time of the commission of the crime, the criminal, circuit, or general sessions court judge may, upon the judge's own motion or upon petition by the district attorney general or by the attorney for the defendant and after hearing, order the defendant to be evaluated on an outpatient basis. The evaluation shall be done by the community mental health center or licensed private practitioner designated by the commissioner to serve the court or, if the evaluation cannot be made by the center or the private practitioner, on an outpatient basis by the state hospital or the state-supported hospital designated by the commissioner to serve the court. If, and only if, the outpatient evaluator concludes that further evaluation and treatment are needed, the court may order the defendant hospitalized, and if in a department facility, in the custody of the commissioner for not more than thirty (30) days for further evaluation and treatment for competence to stand trial subject to the availability of suitable accommodations.

(2) At any stage of a felony criminal proceeding, including a pretrial hearing, trial, sentencing, or post-conviction proceeding, the state may move or petition the court to authorize the district attorney general to designate a qualified expert to examine the defendant if the defendant gives notice that the defendant intends to offer testimony about the defendant's mental condition, whether in support of a defense of insanity or for any other purpose. The court may authorize the district attorney general to designate a qualified expert, who is willing to be appointed, to examine the defendant, if:

(A) An inpatient evaluator under subdivision (a)(1) notifies the court in a pretrial proceeding that the type or extent of assessment required exceeds the expertise or resources available to the evaluator or exceeds the scope of analysis of the defendant's competence to stand trial, satisfaction of criteria for the insanity defense, or for commitment under chapter 6, part 5 of this title; or

(B) In any other type of felony criminal proceeding, the court determines that examination of the defendant by a qualified expert for the state is necessary to adjudicate fairly the matter before it.

(3) The amount and payment of expert fees shall be determined and paid by the state district attorneys general conference.

(4) (A) Except as provided in subdivision (a)(4)(B), during the post-conviction stage of a criminal proceeding, if it is believed that a defendant is incompetent to assist counsel in preparation for, or otherwise participate in, the post-conviction proceeding, the court may, upon its own motion, order that the defendant be evaluated on either an outpatient or inpatient basis, as may be appropriate. If the defendant is indigent, the amount and payment of the costs for the evaluation shall be determined and paid for by the administrative office of the courts. If the defendant is not indigent, the cost of the evaluation shall be charged as court costs. If the evaluation cannot be done on an outpatient basis and if it is necessary to hospitalize the defendant in a department facility, hospitalization shall not be for more than thirty (30) days and shall be subject to available suitable accommodations. Prior to transporting a defendant for such evaluation and treatment in a department facility, the sheriff or other transportation agent shall determine that the receiving department facility has available suitable accommodations. Any costs incurred by the administrative office of the courts shall be absorbed within the current appropriation for the indigent defense fund.

(B) In a post-conviction proceeding in a capital case, if there is a question on the defendant's mental condition at the time of the commission of the crime when there has been no such prior evaluation or a question as to whether the defendant is intellectually disabled, the court may, upon its own motion or upon petition by the district attorney general or by the attorney for the defendant, and, if the matter is contested, after a hearing, order that the defendant be evaluated on an outpatient basis. If and only if the outpatient evaluator concludes that an inpatient evaluation is necessary, the court may order the defendant to be hospitalized for not more than thirty (30) days.

(5) Prior to transporting a defendant for such evaluation and treatment in a department facility, the sheriff or other transportation agent shall determine that the receiving department facility has available suitable accommodations.

(b) (1) If the court determines on the basis of the mental health evaluation and other relevant evidence:

(A) That the defendant is incompetent to stand trial because of mental illness; or

(B) (i) That the defendant is competent to stand trial but that the failure to hospitalize would create a likelihood to cause the defendant serious harm by reason of mental illness; and

(ii) The defense attorney agrees with those findings, the district attorney general or the attorney for the defense may petition the criminal court before which the case is pending or that would hear the case, if the defendant were bound over to the grand jury to conduct proceedings for judicial hospitalization under chapter 6, part 5 of this title.

(2) Either party may demand a jury trial on the issues.

(3) The court is vested with jurisdiction to conduct the proceedings.

(4) In the proceedings the court shall determine, in addition to the findings required by chapter 6, part 5 of this title, whether the defendant is substantially likely to injure the defendant or others if the defendant is not treated in a forensic services unit and whether treatment is in the defendant's best interest.

(5) If the court enters an order of judicial hospitalization, the defendant shall be transferred to the custody of the commissioner, and if the court finds in addition that the defendant is substantially likely to injure the defendant or others if the defendant is not treated in a forensic services unit and that treatment in the unit is in the defendant's best interests, the defendant shall be transferred to the custody of the commissioner at a forensic services unit designated by the commissioner. If the court commits a person under this subsection (b), the person comes into the commissioner's custody only if the forensic services unit has available suitable accommodations; provided, that, if there are no suitable available accommodations at the time of the determination, then the commissioner shall expeditiously find a state-owned or operated hospital or treatment resource to accommodate the person upon the availability of suitable available accommodations. Prior to transporting a defendant for such commitment, the sheriff or other transportation agent shall determine that the receiving facility has available suitable accommodations.

(c) When a defendant admitted under subsection (b) has been hospitalized for six (6) months, and at six-month intervals thereafter, the chief officer of the hospital shall file a written report with the clerk of the court by whose order the defendant was confined and shall give a copy of the report to the defendant, the defendant's attorney, the defendant's legal guardian or conservator, if any, and to the district attorney general. The chief officer shall also send a copy of the report to the defendant's parent, adult child, or spouse, whichever is appropriate, but at least one (1) of the three (3). The report shall detail the chief officer's best judgment as to the defendant's prospects for recovery, the defendant's present condition, the time required for relevant kinds of recovery, and whether there is substantial probability that the defendant will become competent to stand trial in the foreseeable future. This reporting obligation shall cease at the point that misdemeanor charges are retired for defendants with no other charges in accordance with subsection (d).

(d) If a defendant is found to be incompetent to stand trial, any misdemeanor charges pending at the time of the incompetency determination shall be retired no later than eleven (11) months and twenty-nine (29) days after the date of arrest when the misdemeanor charge or charges have not otherwise been disposed of except that no misdemeanor charges shall be retired pursuant to this subsection (d) if the defendant is restored to competency prior to the date on which the misdemeanor charge or charges would have otherwise been retired under this subsection (d).



§ 33-7-302 - Determination and notice of restored competence to stand trial.

When the chief officer determines that a defendant in a state hospital or treatment resource who is charged with a crime is restored to competence to stand trial, the chief officer shall give notice of that fact to the clerk of the court by whose order the defendant was confined and deliver the defendant to the sheriff of the county from which the defendant was admitted.



§ 33-7-303 - Judicial hospitalization or outpatient treatment of person judged not guilty by reason of insanity -- Transfer to forensic services unit -- Appeal -- Cost of treatment.

(a) (1) When a person charged with a criminal offense is acquitted of the charge on a verdict of not guilty by reason of insanity at the time of the commission of the offense, the criminal court shall immediately order the person to be diagnosed and evaluated on an outpatient basis. The evaluation shall be performed by the community mental health agency or licensed private practitioner designated by the commissioner to serve the court.

(2) When a person charged with a felony criminal offense under title 39, chapter 13, offenses against person, is acquitted of the charge on a verdict of not guilty by reason of insanity at the time of the commission of the offense and when that person is detained at the time of the acquittal, the court may order that the person remain detained following the verdict of not guilty by reason of insanity, for the purpose of receiving an outpatient evaluation performed by the community mental health agency or licensed private practitioner designated by the commissioner to serve the court. In such cases, the court shall immediately enter an order to detain the person for the purpose of receiving this evaluation and shall order that the evaluation be completed within thirty (30) days of receipt of the court order by the examining professional.

(b) (1) Following diagnosis and evaluation, if certification is provided that the person is committable under chapter 6, part 5 of this title, the district attorney general shall file a complaint in the criminal court for judicial commitment under chapter 6, part 5 of this title. If certification is not provided that the person is committable under chapter 6, part 5 of this title, the district attorney general shall file a complaint in the criminal court for an order requiring the person to participate in outpatient treatment under this subsection (b).

(2) If the court does not commit the person under chapter 6, part 5 of this title and the court determines that the person's condition resulting from mental illness is likely to deteriorate rapidly to the point that the person will pose a substantial likelihood of serious harm under § 33-6-501 unless treatment is continued, the court may order the person to participate in outpatient treatment. Otherwise, the court may not order the person to participate in outpatient treatment. The obligation to participate in outpatient treatment continues until it is terminated by the court under subdivision (b)(4).

(3) If the court orders the person to participate in outpatient treatment and the person does not comply with the treatment plan, the qualified mental health professional shall notify the district attorney general of the noncompliance, and the district attorney general may move the criminal court to cite the person for civil or criminal contempt of court for the noncompliance and may file a complaint in the criminal court under chapter 6, part 5 of this title. The qualified mental health professional shall file a report with the district attorney general every six (6) months as to the person's continuing need for treatment.

(4) The court shall terminate the obligation to participate in outpatient treatment when it determines that the person is no longer subject to the obligation under subdivision (b)(2).

(5) The court is vested with jurisdiction to conduct proceedings authorized by this subsection (b).

(c) (1) Following the hearing conducted by the criminal court under chapter 6, part 5, of this title, if the court finds that the person meets the commitment standards under chapter 6, part 5 of this title, the court shall enter an order of judicial hospitalization and transfer the person to the custody of the commissioner subject to department rules governing release procedures.

(2) If the court further finds that:

(A) The person is substantially likely to injure the person or others if the person is not treated in a forensic services unit; and

(B) Treatment in the unit is in the person's best interests, the person shall be transferred into the custody of the commissioner at a forensic services unit designated by the commissioner subject to the provisions of § 33-7-203.

(3) If the court commits a person under this subsection (c), the person comes into the commissioner's custody only if the commissioner determines that a facility has available suitable accommodations; provided, that, if there are no suitable available accommodations at the time of the determination, then the commissioner shall expeditiously find a state-owned or operated hospital or treatment resource to accommodate the person upon the availability of suitable available accommodations. Prior to transporting a defendant for commitment in a department facility, the sheriff or other transportation agent shall determine that the receiving facility has available suitable accommodations.

(d) Either party may appeal a final adjudication under this section to the court of criminal appeals.

(e) The criminal court, in a trial before a jury in which the issue of insanity at the time of the commission of the offense is raised, shall instruct the jury before it begins deliberation as to the provisions of this section.

(f) The cost of treatment incurred as a result of the outpatient treatment and evaluation required in subdivision (b)(2) shall be taxed as court costs.



§ 33-7-304 - Cost of evaluation and treatment -- Court-ordered inpatient evaluation to be completed within thirty days of admission.

(a) The cost of evaluation and treatment under this part, if the defendant is charged with a misdemeanor, will be a charge upon the funds of the county. If the court finds the defendant financially able to pay all or part of the costs and expenses for the evaluation and treatment, the court may order the defendant to pay all or part of the costs and expenses. Payment shall be made to the clerk of the general sessions court for remittance to the person, agency or facility to whom compensation is due, or if the costs and expenses have been paid by the county, to the appropriate office of the county.

(b) Costs of the care or treatment of any defendant ordered by the court and who is charged with a misdemeanor shall be paid by the state only when specifically authorized by law.

(c) Where a court orders a defendant charged with a misdemeanor to be evaluated under § 33-7-301(a), the court shall order that any inpatient evaluation be completed within thirty (30) days of admission to the facility.






Part 4 - Mandatory Community-Based Services

§ 33-7-401 - Mandatory community-based services for felony defendant incompetent to stand trial but not committable.

IF AND ONLY IF

(1) a court with criminal jurisdiction holds a hearing to commit an adult with mental illness under § 33-7-301, AND

(2) the court finds on proof by clear and convincing evidence that the person is:

(A) charged with a felony,

(B) incompetent to stand trial,

(C) not committable under § 33-6-502, AND

(D) at risk of becoming committable, AND

(3) the department certifies to the court that there are funds available within the limits of the department's line item appropriation for services under this section for service to the person,

THEN

(4) the court may order the person to participate in community-based services under a plan approved and developed by the department to attain and maintain competence to stand trial and reduce the risk of becoming committable.



§ 33-7-402 - Mandatory community-based services for person found in need of services by forensic examiner.

If upon completion of an evaluation of a person under § 33-7-301, the department determines that the person meets the standards in § 33-7-401(2)(B), (C), and (D), and (3), the department shall attempt to develop a community-based services plan for the person for the purpose stated. The plan shall be for a maximum of two (2) years, and no person shall participate in the plan for more than two (2) years.



§ 33-7-403 - Hearing.

If a defendant contests a plan proposed by the department under § 33-7-401, the court shall hold a hearing within seven (7) days of receipt of the request to determine whether the plan is programmatically appropriate and legally permissible. The court shall either approve the plan or approve the plan as modified by the department to correct deficiencies found by the court.



§ 33-7-404 - Periodic need assessment.

A service provider for a person under § 33-7-401 shall assess the person's needs at least every six (6) months and shall report to the court every six (6) months on the person's progress toward the goal of the plan, prospects for recovery, the person's current condition, the time required for relevant kinds of recovery, and whether there is substantial probability that the person will become competent to stand trial in the foreseeable future. A service provider may request the court to release the person from the plan at any time.



§ 33-7-405 - Referral to other service provider where services under this part not effective.

If after two (2) years of intensive services for competence to stand trial under § 33-7-401, the person has not made substantial progress to attain competence to stand trial, the service provider shall assess the person's needs and may terminate the service plan and recommend to the court that the person be referred to other mental health services as deemed appropriate. The service provider shall report its conclusion to the court before terminating services.









Chapter 8 - Special Provisions for Children

Part 1 - Services to Children Generally

§ 33-8-101 - Applicability of title to children.

(a) Services for children who have serious emotional disturbance, mental illness, or developmental disabilities are governed by all of this title. The general assembly finds that supporting families in their role as primary care givers for their children is more humane, efficient, and cost effective than placing children in state custody to obtain necessary services or otherwise placing children in settings outside their homes.

(b) For children covered by this title, the following service principles are fundamental to carrying out the responsibilities of service providers and advocates:

(1) Families and children are most responsible for determining their needs and should be included appropriately in planning and providing service and support;

(2) Families should receive the support they need to care for their children at home;

(3) Service providers and advocates should enable families and children to make good decisions concerning necessary, desirable, and appropriate services;

(4) Service providers should coordinate services among agencies likely to provide services and supports to children and families;

(5) Service providers and advocates should participate in development of interagency agreements under § 33-1-308 to assure consideration of the needs and problems of children and families; and

(6) Service providers should achieve smooth transitions in services and supports as children grow through various stages of development and become vested in making decisions for themselves, including the transition into adulthood.



§ 33-8-102 - Responsibilities of department with regard to children.

The department in coordination with the council on children's mental health care shall promote effective advocacy for services and supports for all children with serious emotional disturbance, mental illness, or developmental disabilities. The department's responsibilities for children shall include, but not be limited to:

(1) Promoting collaboration among care givers and service providers and equitable involvement of care givers in service plan development;

(2) Case finding after the department has adopted rules regarding service and support to children;

(3) Determining eligibility;

(4) Providing basic service standards;

(5) Facilitating the interdepartmental planning process for children through the statewide and regional planning and policy councils;

(6) Initiating meetings or other processes to develop local interagency agreements as needs and problems are identified by service providers, advocates, or families;

(7) Assisting children and their families to gain access to the system of services and supports;

(8) Defining and listing an array of services and supports; and

(9) Assisting youth who have been in the public system of care with transition to adult services.



§ 33-8-103 - Children as priority population.

Children with serious emotional disturbances are a priority population for the department's mental health services and supports. Children with developmental disabilities are a priority population for the department's developmental disabilities services and supports. The department shall set the array of services and supports for these priority populations annually in its plan. The state will fund and the department will maintain the array of services and supports for persons in this priority population. Consistent with applicable eligibility requirements, the state may provide the funding for the services through the medicaid program or any waiver granted under the medicaid program, specifically including TennCare, other public funds, or private funds.



§ 33-8-104 - Emancipated children -- Rights and responsibilities under this title.

Children who are emancipated by marriage, court order, or in any other way recognized by law in the state have all the rights and responsibilities of adults under this title, except to the extent those rights are restricted by court order. The parent of an emancipated child shall be treated as the parent of an adult under all provisions of this title that give parents rights or responsibilities with respect to the child.



§ 33-8-105 - Interagency plans for transition to adult services.

Mental health and developmental disabilities service providers shall prepare interagency plans to assure that persons seventeen (17) years of age in state custody who will continue to need services and supports in adulthood can make a smooth transition to adult services. The plan should take into account the requirements of other state and federal laws with respect to service. If necessary to avoid delays in service during the transition into adult services, plans shall be prepared before the persons become seventeen (17) years of age.



§ 33-8-106 - Interagency agreements -- Cooperation of service providers with department.

Service providers shall inform the department and the council on children's mental health care of needs or problems of children and families that may be addressed by local interagency agreements with the goals set in § 33-1-308 for state interagency agreements. Service providers shall participate in processes initiated by the department and the council on children's mental health care or others to address the needs or problems.






Part 2 - Special Provisions for Mental Health Services to Children

§ 33-8-201 - Child with alcohol or drug dependence or developmental disability.

A child who has alcohol dependence, drug dependence, or developmental disability may only receive mental health service or support from the mental health service division if the condition is concurrent with another serious emotional disturbance or mental illness.



§ 33-8-202 - Rights of child sixteen (16) years of age or older.

(a) If a child with serious emotional disturbance or mental illness is sixteen (16) years of age or older, the child has the same rights as an adult with respect to outpatient and inpatient mental health treatment, medication decisions, confidential information, and participation in conflict resolution procedures under this title except as provided in part 3 of this chapter, or as otherwise expressly provided in this title. If the child's parent, legal guardian, legal custodian, or treating professional believes that the child's decision to terminate treatment, other than a request for discharge under chapter 6, part 2 of this title, will have severe adverse effects on the child, the conflict resolution procedures under chapter 2, part 6 of this title shall be used.

(b) An outpatient facility or professional may provide treatment and rehabilitation without obtaining the consent of the child's parent, legal guardian, or legal custodian.



§ 33-8-203 - Parents, custodians and guardians to participate in child's outpatient treatment plan.

Parents, legal custodians, and legal guardians shall participate in mandatory outpatient treatment discharge planning and do what is necessary to carry out the child's plan.






Part 3 - Special Medical Procedure Rules

§ 33-8-301 - Electroconvulsive therapy upon child prohibited except under this part.

No person or facility may administer electroconvulsive therapy or other convulsive therapy to a child except as authorized under this part under §§ 33-8-302 and 33-8-303 or under §§ 33-8-305--33-8-313.



§ 33-8-302 - Electroconvulsive therapy -- When authorized for child with mania or severe depression.

IF AND ONLY IF

(1) a child has mania or severe depression, AND

(2) (A) all other accepted methods of therapy have been exhausted, OR

(B) electroconvulsive or other convulsive therapy is necessary to save the child's life due to potential suicide, or to prevent irreparable injury resulting from conditions such as starvation, dehydration, or physical exhaustion bordering on serious collapse to the extent the conditions are life threatening, AND

(3) the service provider to perform the therapy has convened a multi-disciplinary review team of at least five (5) persons, at least one (1) of whom is independent of the service provider, AND

(4) the multi-disciplinary review team has approved the electroconvulsive or other convulsive therapy, AND

(5) an American Board of Psychiatry and Neurology certified psychiatrist, who is child and adolescent certified, approves the therapy,

THEN

(6) the approved convulsive therapy may be necessary for the child for purposes of this part.



§ 33-8-303 - Electroconvulsive therapy -- When authorized for child over fourteen (14) years of age.

IF AND ONLY IF

(1) a child is fourteen (14) years of age or older, AND

(2) the approved convulsive therapy may be necessary for the child as determined under § 33-8-302, AND

(3) a second American Board of Psychiatry and Neurology certified psychiatrist approves the procedure, AND

(4) the child does not object to the electroconvulsive or other convulsive therapy after being informed of the proposed therapy and alternatives, AND

(5) at least one (1) parent who has custody of the child or the child's legal guardian consents, AND

(6) no parent objects to the therapy,

THEN

(7) the child may be treated with the approved convulsive therapy under authority of this section.



§ 33-8-304 - Electroconvulsive therapy -- When authorized for child in state custody.

If a child is in state custody and a convulsive therapy may be necessary for the child as determined under § 33-8-302, the therapy shall not be performed unless the commissioner of children's services obtains authority under §§ 33-8-305 -- 33-8-313. A child in state custody may not be provided convulsive therapy under § 33-8-309.



§ 33-8-305 - Electroconvulsive therapy upon child -- Court approval or finding of emergency required.

(a) No mental health professional, hospital, treatment resource, or other person or facility may administer electroconvulsive therapy or other form of convulsive therapy to any person under eighteen (18) years of age under this section and §§ 33-8-306 -- 33-8-313, except:

(1) Upon prior written authorization by a court based upon a hearing at which it is shown that the approved convulsive therapy may be necessary for the child as determined under § 33-8-302 and is necessary in light of all evidence presented at the hearing; or

(2) Emergency treatment under § 33-8-309.

(b) In all cases under this section and §§ 33-8-306 -- 33-8-313, the court shall appoint for the child a guardian ad litem who is not the child's attorney.



§ 33-8-306 - Electroconvulsive therapy -- Commitment proceedings pending.

If proceedings for the child's commitment under chapter 6, part 5 of this title are pending, the hearing to determine the necessity of administering convulsive therapy may be held only after adequate written notice has been given to the child, the child's legal guardian, and the child's attorney informing them of the nature of the therapy sought and the facts upon which the claim is based that the therapy is necessary for the child's health or safety. The hearing may either be consolidated with the hearing for the child's commitment under chapter 6, part 5 of this title, or may be convened at another time.



§ 33-8-307 - Electroconvulsive therapy -- Hearing in juvenile court.

If no proceedings for the child's commitment under chapter 6, part 5 of this title are pending, the hearing to determine the necessity of administering electroconvulsive or other convulsive therapy shall be convened in the juvenile court where the child resides, was committed to state custody, or may be found upon petition of the child, the child's parent, the legal guardian, a mental health professional, hospital, or treatment resource seeking authorization to administer the therapy. The petition shall be verified and shall state the nature of the therapy for which authorization is sought, and the facts upon which the petitioner relies to support the claim that the therapy is necessary for the child's health or safety. The court shall, upon receipt of the petition, appoint counsel to defend against the petition, and the petition shall be served personally upon both the child and the child's attorney.



§ 33-8-308 - Electroconvulsive therapy upon child -- Independent psychiatric evaluation required.

Whenever authorization is sought for the administration to a child of electroconvulsive or other convulsive therapy, the court shall appoint an independent psychiatrist who shall receive reimbursement in an amount fixed by the court. No electroconvulsive or other convulsive therapy may be authorized for a child except upon the testimony of an independent psychiatrist, who is child and adolescent certified by the American Board of Psychiatry and Neurology, that the psychiatrist has examined the child and is of the opinion that the therapy is necessary for the child's health or safety.



§ 33-8-309 - Electroconvulsive therapy -- Petition to court.

(a) Electroconvulsive or other convulsive therapy may be initiated prior to a court hearing under §§ 33-8-305 -- 33-8-313, if the petitioner files a petition with the court having jurisdiction of the child's commitment under chapter 6, part 5 of this title, if the proceeding is pending, or otherwise files a petition in the juvenile court where the child resides, was committed to state custody, or may be found.

(b) The petition shall be verified by the mental health professional, hospital or treatment resource seeking authorization to administer the therapy and shall state the nature of the therapy for which authorization is sought, and the facts upon which the petitioner relies to support the claim that it has been determined under § 33-8-302 that the convulsive therapy may be necessary for the child.

(c) (1) Attached to the petition shall be an affidavit from a child psychiatrist, who shall be child and adolescent certified by the American Board of Psychiatry and Neurology, stating that:

(A) It has been determined under § 33-8-302 that the convulsive therapy may be necessary for the child; and

(B) There is insufficient time to complete the procedure provided by §§ 33-8-305--33-8-313, and therefore treatment prior to a court hearing is necessary.

(2) The affidavit shall provide the specific factual, medical and clinical basis supporting the requirements of this section.

(d) The child psychiatrist shall personally examine the child within twenty-four (24) hours of the filing of the petition.

(e) The child psychiatrist shall not be in a professional practice or association with the attending physician, nor have any direct financial interest in any private hospital or treatment resource in which the child is to be detained or receive therapy.

(f) If the petition and affidavit have been filed in conformity with this section, electroconvulsive or other convulsive therapy may be initiated. Electroconvulsive or other convulsive therapy shall be discontinued immediately when any of the conditions required under §§ 33-8-302(1) and (2) and 33-8- 303(1) that justified the therapy are no longer true.



§ 33-8-310 - Counsel required for hearing.

(a) The court hearing upon a petition under §§ 33-8-305 -- 33-8-313 shall be held within seven (7) calendar days of the filing of the petition. Upon the filing of the petition, the court shall appoint counsel to represent the child at the hearings, unless the child already has an attorney due to a pending commitment under chapter 6, part 5 of this title. The petition shall be served personally upon both the child and the child's attorney.

(b) The child's attorney shall not in any case be a person who has previously advised the parties seeking authorization to administer electroconvulsive therapy or other convulsive therapy, nor shall the attorney be a person who has previously advised the child's parents, the parent's business, the child's legal guardian, or the legal guardian's business.

(c) The court-appointed independent psychiatrist or the child psychiatrist whose affidavit accompanied a petition filed under § 33-8-309 shall be a witness at the hearing. The child psychiatrist's testimony may be used in place of a court-appointed independent psychiatrist. The psychiatrist's testimony shall not be regarded as conclusive, and the court shall consider any other evidence, including other expert testimony, offered in opposition to the authorization of the therapy.



§ 33-8-311 - Conduct of hearing.

(a) At the hearing the court shall determine:

(1) If therapy was administered under § 33-8-309, whether retrospectively all of the standards for initiating therapy under § 33-8-309 prior to a court hearing were fully complied with, and if not, which standards were not met; and

(2) Whether prospectively electroconvulsive or other convulsive therapy is necessary for the child's health or safety.

(b) Nothing in §§ 33-8-305 -- 33-8-313 shall be construed to modify or alter §§ 33-8-315 or 33-8-316.



§ 33-8-312 - Hearing costs.

Under §§ 33-8-305 -- 33-8-313, if the child is indigent and is not in the custody of the department of children's services, the department shall reimburse the attorney for the petitioner, the attorney and the guardian ad litem appointed by the court for the child, and the psychiatrist who testifies at the hearing, whether the board-certified child psychiatrist under § 33-8-309 or the court-appointed independent psychiatrist under § 33-8-308, in an amount fixed by the court. The department shall pay all court costs under §§ 33-8-305 -- 33-8-313 if the child is indigent and is not in the custody of the department of children's services.



§ 33-8-313 - Appeal.

Any decision of the court under §§ 33-8-305 -- 33-8-313 shall be reviewable de novo upon expedited appeal to the circuit court, and the decision of the court from which an appeal is taken shall be stayed pending disposition of the appeal in circuit court.



§ 33-8-314 - Report on use of convulsive therapies.

The department shall report annually to the statewide planning and policy council on the use of electroconvulsive and other convulsive therapies.



§ 33-8-315 - Lobotomies upon children prohibited.

Lobotomies for intervention or alteration of a mental, emotional or behavioral disorder shall not be performed on children, and the courts of this state are prohibited from ordering or authorizing the performance of the procedure upon any child.



§ 33-8-316 - Child's rights not to be waived.

A child may not waive any right created by this part, nor may the right be waived by any other person acting on the child's behalf.









Chapter 9 - Interstate Provisions

Part 1 - Extradition

§ 33-9-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Executive authority," "governor" and "chief magistrate," respectively, as applied to a request to return any person under this part to or from the District of Columbia, include a justice of the supreme court of the District of Columbia and other authority;

(2) "Flight" and "fled" mean any voluntary or involuntary departure from the jurisdiction of the court where the proceedings mentioned may have been instituted and are still pending, with the effect of avoiding, impounding, or delaying the action of the court in which the proceedings may have been instituted or are pending, or any such departure from the state where the person demanded then was, if the person then was under detention by law as a person with mental illness and subject to detention; and

(3) "State" includes states, territories, districts and insular and other possessions of the United States.



§ 33-9-102 - Persons subject to extradition.

A person alleged to be mentally ill who is found in this state, having fled from another state, shall, on demand of the executive authority of the state from which the person fled, be presented for return, if at the time of the person's flight:

(1) The person was under detention by law in a facility as a mentally ill person;

(2) The person had been previously determined by legal proceedings to be mentally ill, the finding being unreversed and in full force and effect, and the control of the person having been acquired by a court of competent jurisdiction of the state from which the person fled; or

(3) The person was subject to detention in the state, being then the person's legal domicile, personal service of process having been made, based on legal proceedings pending there to have the person declared mentally ill.



§ 33-9-103 - Procedure.

Whenever the executive authority of any state demands of the executive authority of this state any fugitive under § 33-9-102, and produces a copy of the commitment, decree or other judicial process and proceedings, certified as authentic by the governor or chief magistrate of the state from which the person so charged has fled, with an affidavit made before a proper officer showing the person to be a fugitive, it shall be the duty of the executive authority of this state to cause the person to be apprehended and secured, if found in this state, and to cause immediate notice of the apprehension to be given to the executive authority making the demand, or to the agent of the authority appointed to receive the fugitive and to deliver the fugitive to the agent when the person appears.



§ 33-9-104 - Fugitive discharged if no agent appears.

If the agent does not appear within thirty (30) days from the time of the apprehension, the fugitive may be discharged.



§ 33-9-105 - Costs.

All costs and expenses incurred in apprehending, securing, maintaining, and transmitting the fugitive to the state making the demand, shall be paid by that state.



§ 33-9-106 - Power of agent.

An appointed agent who receives the fugitive into custody shall be empowered to transmit the person to the state from which the person fled.



§ 33-9-107 - Governor may demand return of fugitives.

The executive authority is vested with the power, on the application of any person interested, to demand the return to this state of any fugitive under this part.



§ 33-9-108 - Statute of limitations.

Any proceedings under this part shall begin within one (1) year after the flight referred to in this part.



§ 33-9-109 - Interpretation and construction of part.

This part shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.






Part 2 - Interstate Compact on Mental Health

§ 33-9-201 - Text of compact.

The Interstate Compact on Mental Health is enacted into law and entered into by this state with all other states legally joining the compact in the form substantially as follows:

Interstate Compact on Mental Health

The contracting states solemnly agree that:

Article I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

Article II

As used in this compact:

(1) "Aftercare" means care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release;

(2) "Institution" means any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency;

(3) "Mental deficiency" means mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing such persons and such persons affairs, but does not include mental illness as defined herein;

(4) "Mental illness" means mental disease to such extent that a person so afflicted requires care and treatment for that person's own welfare, or the welfare of others, or of the community;

(5) "Patient" means any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact;

(6) "Receiving state" means a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent;

(7) "Sending state" means a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent; and

(8) "State" means any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article III

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, such person shall be eligible for care and treatment in an institution in that state irrespective of such person's residence, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of the patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if such authorities so wish; and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that such interstate patient would be taken if such interstate patient were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

Article IV

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive aftercare or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that aftercare in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such aftercare in the receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive aftercare or supervision in the receiving state.

(c) In supervising, treating, or caring for a patient on aftercare pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local patients.

Article V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, such patient shall be detained in the state where found pending disposition in accordance with law.

Article VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

Article VII

(a) No person shall be deemed a patient of more than one (1) institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two (2) or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

Article VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient's guardian on the guardian's own behalf or in respect of any patient for whom the guardian may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court that appointed the previous guardian shall, upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue patient power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) "Guardian" as used in paragraph (a) of this article includes any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

Article IX

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, such person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

Article X

(a) Each party state shall appoint a "compact administrator" who, on behalf of party state, shall act as general coordinator of activities under the compact in party state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by party state, either in the capacity of sending or receiving state. The compact administrator or party duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party states have the power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

Article XI

The duly constituted administrative authorities of any two (2) or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

Article XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

Article XIII

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawals shall take effect one (1) year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to such state or sent out of such state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII(b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

Article XIV

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 33-9-202 - Administrator -- Designation -- Powers.

The commissioner or the commissioner's designee shall be the compact administrator and, acting jointly with like officers of other party states, has the power to adopt rules to carry out more effectively the terms of the compact. The compact administrator shall cooperate with all departments, agencies, and officers of this state and its subdivisions in facilitating the proper administration of the compact and any supplementary agreement entered into by this state.



§ 33-9-203 - Supplementary agreements.

The compact administrator may enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the compact compiled in § 33-9-201. If the supplementary agreements involve the use of a facility or facility of this state or the provision of any service by this state, the agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with rendering the service.



§ 33-9-204 - Financial obligations.

The compact administrator, subject to the approval of the commissioner of finance and administration, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.



§ 33-9-205 - Proposed transferees -- Consultations -- Approval of court.

The compact administrator shall consult with the immediate family of any proposed transferee and, in the case of a proposed transferee from a facility in this state to a facility in another party state, take no final action without approval of the court that committed the proposed transferee.



§ 33-9-206 - Copies.

Duly authorized copies of this part shall, upon its approval, be transmitted by the secretary of state to the governor of each state, the attorney general and the administrator of general services of the United States, and the council of state governments.



§ 33-9-207 - Inapplicability to persons not meeting the applicable standards for service under this title other than state residence.

The compact administrator shall not agree to accept any person with mental illness, serious emotional disturbance, alcohol dependence, drug dependence, or developmental disability who does not meet the applicable standards for service under this title other than any requirement of being a state resident.









Chapter 10 - Comprehensive Alcohol and Drug Treatment Act of 1973

Part 1 - Comprehensive Alcohol and Drug Treatment Act of 1973

§ 33-10-101 - Short title.

This chapter shall be known and may be cited as the "Comprehensive Alcohol and Drug Treatment Act of 1973."



§ 33-10-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Alcohol abuse" means a condition characterized by the continuous or episodic use of alcohol that results in social impairment, vocational impairment, psychological dependence or pathological patterns of use;

(2) "Alcoholism" means alcohol abuse that results in the development of tolerance or manifestation of alcohol abstinence syndrome upon cessation of use;

(3) "Drug abuse" means a condition characterized by the continuous or episodic use of a drug or drugs that results in social impairment, vocational impairment, psychological dependence or pathological patterns of use;

(4) "Drug dependence" means drug abuse that results in the development of tolerance or manifestations of drug abstinence syndrome upon cessation of use;

(5) "Indigent person" means a person whose income or resources are determined to be insufficient to pay for needed alcohol and drug abuse services as determined by the department;

(6) "Maintenance" means the cost of all institutional and professional services received by a patient or resident;

(7) "Resident of Tennessee" means an individual who has lived continuously in Tennessee for a period of sixty (60) days and who has not acquired residence in another state by living continuously in another state for at least sixty (60) days subsequent to residing in Tennessee. Time spent in a public institution for the care of the mentally ill or for the intellectually disabled, or on leave of absence from the institution, shall not be counted in determining the question of residence in Tennessee or in another state; and

(8) "Treatment resource" means any public or private facility, service, or program providing treatment or rehabilitation services for alcohol and drug dependence, mental illness or serious emotional disturbance, including, but not limited to, detoxification centers, licensed hospitals, community mental health centers, clinics or programs, halfway houses and rehabilitation centers. This does not include any entity otherwise licensed by the department of health.



§ 33-10-103 - Policy.

(a) Alcoholism and drug dependence are addictive disorders and are recognized and declared to be primary, progressive and chronic diseases and a public health problem affecting the general welfare and economy of the state. The need for proper and sufficient facilities, programs and procedures within the state for the control and treatment and rehabilitation and recovery of alcohol and drug dependent persons is recognized. It is declared that the procedures for the securing of services for such persons are not punitive but rather are for the purpose of treatment of an illness affecting not only the individual involved but also the public welfare.

(b) The policy of the state with reference to alcoholism and drug dependence is declared to be as follows:

(1) The prevention of alcoholism and drug dependence should be accomplished in a number of ways, including public education concerning the causes, symptoms and nature of alcoholism and drug dependence. In order to so educate the public, the department shall prepare and distribute suitable educational material to the schools and interested members of the public, render assistance to suitable local agencies and provide activities promoting public interest in and information about substance abuse and dependence;

(2) As a component of the program described in subdivision (b)(1), the department, in coordination with the department of education, shall increase efforts to educate and raise public awareness of the dangers of methamphetamine manufacture and abuse, including, but not limited to, distribution of public information materials designed to oppose methamphetamine abuse and shall direct persons suffering from the effects of methamphetamine abuse to proper treatment resources;

(3) (A) Programs for assisting the rehabilitation of alcohol and drug dependent persons are properly instituted, financed, and sponsored locally by interested citizens or agencies organized to:

(i) Meet the particular needs of each local community; and

(ii) Utilize the available personnel and facilities in each local community;

(B) It is the policy of the state to render needed advice, guidance and assistance in the organization and conduct of such approved local facilities and to supplement local efforts and financing by providing personnel and matching grants or funds; and

(4) Individuals who receive alcohol or drug abuse services should be required to pay the reasonable cost of counseling, assistance, treatment or rehabilitation furnished to them; however, no one should be refused assistance because of the inability to pay for such services.



§ 33-10-104 - Powers and duties of department -- Abuse prevention pilot programs.

(a) The department, through its commissioner, is vested with all necessary and incidental powers for carrying into effect the purposes and programs set forth in this chapter, including the power to promulgate rules and regulations governing the admission, care and discharge of individuals committed or admitted, or both, for alcohol and drug abuse evaluation or treatment as the commissioner deems necessary or appropriate.

(b) (1) It is the duty of the department to formulate and effect a plan for the prevention of alcohol and drug abuse and for the care, treatment and rehabilitation of alcohol and drug dependent persons.

(2) In formulating and effecting the plan, the department shall:

(A) (i) Furnish such aid to alcohol and drug abusers in such manner as to afford them with the greatest benefit; and

(ii) Have the power in this connection to make suitable arrangements with hospitals or clinics that afford them proper treatment, care or rehabilitation;

(B) Provide services through existing mental health centers, clinics and other appropriate treatment resources, including state hospitals;

(C) Carry on educational and informational programs on alcoholism and drug dependence for the benefit of the general public, consumers, professional persons or others who care for or may be engaged in the delivery of alcohol and drug abuse services;

(D) (i) Cooperate with physicians and treatment resources in making arrangements for the treatment and care of indigents; and

(ii) Have authority to arrange for payment for hospital care on a cost basis for such individuals;

(E) (i) Formulate, undertake and carry out a research and evaluation program on alcoholism and drug dependence; and

(ii) Participate in, cooperate with, and assist, as in its discretion shall be deemed advisable, other properly qualified agencies, including any agency of the federal government, schools of medicine and hospitals or clinics, in planning and conducting research on the prevention, care, treatment and rehabilitation of alcohol dependence or drug dependence, or both;

(F) Serve as a clearinghouse for information relating to alcohol and drug abuse;

(G) Develop, encourage and foster statewide, regional and local plans and programs in the field of alcoholism and drug dependence;

(H) Review, comment upon and assist public agencies and local governments with applications for grants or other funds for services for alcohol and drug abusers to be submitted to the federal government;

(I) Enlist the assistance of public and voluntary health, education, welfare and rehabilitation agencies in a concerted effort to prevent and treat alcohol and drug abuse and dependence;

(J) Encourage the development of rehabilitation projects for industries in the state; and

(K) Encourage the development of new treatment facilities.

(c) (1) Through direct administration or through contracting with service providers, the department shall establish comprehensive, culturally relevant, drug and alcohol abuse prevention pilot programs. The pilot programs shall be located in those areas of the state that are especially in need of such programs and that will generate sufficient data to thoroughly measure and evaluate the overall efficiency and effectiveness of such programs. The pilot programs shall include, but not necessarily be limited to, the following:

(A) Performance of a minority community needs assessment analysis in order to document specific prevention, treatment and health care needs;

(B) Identification of high risk groups within the minority community;

(C) Arrangement for delivery of needed prevention, treatment and other health care services from among those available to the minority community;

(D) Delivery of a limited number of needed prevention, treatment and health care services not readily available to the minority community;

(E) Utilization of community volunteers and outreach workers to:

(i) Establish rapport;

(ii) Provide individual support and encouragement; and

(iii) Facilitate networking among social, religious, educational and community agencies and program personnel;

(F) Development and implementation of a culturally relevant public awareness campaign specifically designed to target the minority community; and

(G) Serve as models for the establishment of similar programs in other parts of the state.

(2) Each year, on or before December 31, the department shall report to the governor and to each member of the general assembly concerning implementation of the pilot programs and shall include within the report the findings and recommendations of the department regarding the effectiveness and efficiency of the pilot programs.

(3) Implementation of this subsection (c) shall be limited to the level of funding provided for that purpose within the general appropriations act.

(d) In formulating a plan for the prevention of alcohol and drug abuse and for the care, treatment and rehabilitation of alcohol and drug dependent persons, the department shall make appropriate provision for ensuring that all state and local programs coordinated by the department pursuant to this section and that are targeted at children and youth shall address, through culturally relevant education activities, the hazards of nicotine abuse.

(e) (1) Through grants contracted with community based agencies, the commissioner is authorized to plan, establish and administer pilot projects to develop effective and efficient prevention and treatment services for low-income, pregnant substance abusers. Each of the pilot projects should, to the extent possible within available funding, provide the following:

(A) Public information programs culturally appropriate to the target populations, such information programs to include brochures, public service announcements and other creative and effective means of communication;

(B) Community outreach, interagency liaison, interagency referral mechanisms and specialized training for maternal and child health providers;

(C) Residential beds dedicated exclusively for rehabilitation of low income, pregnant substance abusers;

(D) Intensive, outpatient slots dedicated exclusively for treatment of low income, pregnant substance abusers;

(E) Family intervention services throughout the term of the pregnancy and during a period of postpartum follow-up;

(F) Specialized support services needed to ensure effectiveness of rehabilitation and treatment, including, but not necessarily limited to, transportation services and day care;

(G) Enhanced physician oversight of treatment modalities, to be provided at a level prescribed by the commissioner; and

(H) Documentation and recordkeeping sufficient to enable the commissioner to objectively and systematically evaluate the effectiveness and efficiency of the various components of the pilot projects.

(2) In seeking funding support for the pilot projects, the commissioner is authorized to utilize the resources of the United States alcohol, drug abuse, and mental health administration, the United States office of substance abuse prevention, as well as other public and private funding sources for substance abuse prevention and treatment programs. Implementation of the pilot projects shall be limited to the level of funding and resources obtained and provided for that purpose.

(f) (1) Notwithstanding subsection (e), a pregnant woman referred for drug abuse or drug dependence treatment at any treatment resource that receives public funding shall be a priority user of available treatment. All records and reports regarding such pregnant woman shall be kept confidential. The department of mental health and substance abuse services shall ensure that family-oriented drug abuse or drug dependence treatment is available, as appropriations allow. A treatment resource that receives public funds shall not refuse to treat a person solely because the person is pregnant as long as appropriate services are offered by the treatment resource.

(2)(A) If during prenatal care, the attending obstetrical provider determines no later than the end of the twentieth week of pregnancy that the patient has used prescription drugs which may place the fetus in jeopardy, and drug abuse or drug dependence treatment is indicated, the provider shall encourage counseling, drug abuse or drug dependence treatment and other assistance to the patient.

(B) If the patient initiates drug abuse or drug dependence treatment based upon a clinical assessment prior to her next regularly scheduled prenatal visit and maintains compliance with both drug abuse or drug dependence treatment based on a clinical assessment as well as prenatal care throughout the remaining term of the pregnancy, then the department of children's services shall not file any petition to terminate the mother's parental rights or otherwise seek protection of the newborn solely because of the patient's use of prescription drugs for non-medical purposes during the term of her pregnancy.

(C) Notwithstanding subdivision (f)(2)(B), nothing shall prevent the department of children's services from filing any petition to terminate the mother's parental rights or seek protection of the newborn should the department determine that the newborn's mother, or any other adult caring for the newborn, is unfit to properly care for such child.

(3) Any physician or other health care provider who does not recognize that the pregnant woman has used prescription drugs that place the fetus in jeopardy after a reasonable inquiry, or who complies with this subsection (f), or any physician or facility that initiates substance abuse treatment consistent with community standards of care pursuant to this subsection (f), shall be presumed to be acting in good faith and shall have immunity from any civil liability that might otherwise result by reason of such actions.

(4) The commissioner of mental health and substance abuse services is authorized to promulgate emergency rules and regulations to effectuate the purposes of this act. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 33-10-105 - Admission to inpatient programs.

Admission to inpatient programs under this chapter shall be governed by § 33-6-201, title 33, chapter 6, part 4 and title 33, chapter 6, part 5.



§ 33-10-106 - Contracts in furtherance of department functions -- Grants and gifts of funds.

The department, through its commissioner, is empowered to:

(1) Enter into contractual agreements with institutions and individuals in furtherance of its function of prevention, treatment, training, research or education;

(2) Accept grants and gifts of funds, from whatever source derived, administer the grants and gifts according to the terms of the grants or gifts and enter cooperative programs with private and public instrumentalities, including the federal government, for the betterment of alcohol and drug prevention and treatment services in the state;

(3) Enter into contractual agreements with other states, or political subdivisions of other states, or corporations chartered in those other states, for the purpose of providing alcohol and drug services for those persons in need of prevention and treatment; and

(4) Enter into contractual agreements with counties, or agencies of counties, of the state for the inpatient treatment of alcohol and drug patients or residents.






Part 2 - Special Provisions for Criminal Cases

§ 33-10-201 - Admission of persons charged with or convicted of a crime.

A person charged with or convicted of a crime may be admitted under § 33-6-201 to an appropriate treatment resource, in accordance with the law relating to probation, parole or other disposition of persons charged with or convicted of criminal offenses.



§ 33-10-202 - Appearance before judicial officer of persons arrested for intoxication -- Disposition.

(a) Whenever any citizen is taken into custody solely because of a condition of intoxication or similar condition, it shall be the duty of the arresting officer to promptly present the citizen before a judicial officer.

(b) If the judicial officer finds that the citizen is in need of and willing to accept medical treatment for the citizen's condition, then the judicial officer shall order the arresting officer to conduct the citizen to a place of treatment, if available, and the delivery of the citizen to the designated place of treatment shall effectively release and discharge the arresting officer and judicial officer from any further duties or liability in connection with the arrest.



§ 33-10-203 - Arrests for public intoxication.

(a) All arrests and court proceedings for public intoxication or drunkenness in this state shall be under § 39-17-310, to the exclusion of any common law or statutory offense now being enforced.

(b) No county, municipality or other political subdivision of this state shall adopt any local law, ordinance, resolution or regulation having the force of law rendering public intoxication or drunkenness in and of itself or being a common drunkard or being found in enumerated places in an intoxicated condition, an offense, a violation of the subject of criminal or civil penalties or sanctions of any kind.

(c) Nothing contained in this section shall affect any laws, ordinances, resolutions or regulations against drunken driving, driving under the influence of alcohol or other similar offenses that involve the operation of motor vehicles, machinery or other hazardous equipment.

(d) Any fines collected under § 39-17-310 shall be retained by the unit of local government over which the court has jurisdiction.






Part 3 - Juvenile Alcohol Abuse

§ 33-10-301 - Legislative findings.

The general assembly finds that any proposition to increase the legal drinking age raises many issues and involves many organizations in both the public and private sector. First, a disproportionate number of fatal highway accidents involve both people under twenty-five (25) years of age and the use of alcoholic beverages. Second, the public school system is not consistently using a curriculum that emphasizes the effects of alcoholic beverages on individuals and their communities. Third, resources for early intervention programs for high-risk children who abuse alcoholic beverages are widely scattered and often unavailable to many children. Fourth, the state does not presently operate or have a contractual relationship for residential treatment facilities for the care and treatment of children who abuse alcoholic beverages and other drugs. Fifth, sanctions for present violations of the Tennessee alcoholic beverage and beer licensing statutes concerning sales to minors are often not imposed, because of varying standards, as well as a lack of knowledge on the part of licensing authorities.



§ 33-10-302 - Comprehensive treatment prevention program.

(a) The department shall establish a comprehensive treatment program for substance abusing youth in this state. The program shall include residential care and treatment and necessary day treatment, outpatient and intervention services to support residential care.

(b) As an alternative to building new facilities, the department may contract with hospitals or other health care institutions that provide the services required by this part.






Part 4 - Alcohol Abuse Prevention

§ 33-10-401 - Short title.

This part shall be known and may be cited as the "Alcohol Abuse Prevention Act of 1990," and shall establish programs and procedures to permit the detention and treatment of persons intoxicated or incapacitated by alcohol.



§ 33-10-402 - Application of part.

This part shall be an alternative to part 2 of this chapter. This part shall apply to a county and shall take effect only upon adoption of a resolution by the county legislative body electing to establish programs and procedures for the detention and treatment of such persons in that county pursuant to this part and to provide appropriate first year funding for those programs.



§ 33-10-403 - Legislative policy and findings.

(a) It is the policy of this state that intoxicated persons should be afforded a continuum of treatment so they might lead normal lives as productive members of society.

(b) The general assembly finds that alcoholism and intoxication are matters of statewide concern.

(c) The general assembly recognizes the character and pervasiveness of alcohol abuse and alcoholism and that public intoxication and alcoholism are health problems that should be handled by public health rather than criminal procedures, when proper facilities, procedures and services as defined and set forth in this part are available.

(d) The general assembly finds that this health problem has been seriously neglected and that the costs and the waste of human resources caused by alcohol abuse and alcoholism are massive, tragic and no longer acceptable.

(e) The general assembly finds that the best interests of this state demand a locally-oriented attack on the massive alcohol abuse and alcoholism problem.

(f) The general assembly finds that the handling of intoxicated persons as criminals contributes to jail overcrowding and the consumption of resources needed for the handling of more serious and violent matters.

(g) The general assembly finds that there is a need for alternative programs in this state for the detention and treatment of persons intoxicated or incapacitated by alcohol.



§ 33-10-404 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Approved private treatment facility" means a private agency meeting the standards prescribed by the department and licensed by the department of mental health and substance abuse services;

(2) "Approved public social services facility" means a not-for-profit social services agency meeting the standards prescribed by the local courts acting in consultation with the county health department;

(3) "Approved public treatment facility" means a not-for-profit treatment agency operating under the direction and control of or approved by the health department of any county to which this part applies or providing treatment under this part through a contract with the department and licensed by the department of mental health and substance abuse services;

(4) "Custodial health officer" means an employee of the county health department trained in detecting intoxication or incapacitation, or both, of persons due to the consumption of alcohol or drugs, or both, and also trained in the proper handling and transport of those persons;

(5) "Department" means the health department of any county to which this part applies;

(6) "Director" means the director of the health department of any county to which this part applies;

(7) "Health professional" means a person trained and licensed in the health sciences, including medical doctors, registered nurses and licensed practical nurses;

(8) "Incapacitated by alcohol" means that a person, as a result of the use of alcohol, is unconscious or that the person's judgment is otherwise so impaired that the person is incapable of realizing and making a rational decision with respect to the person's need for treatment, is unable to take care of the person's basic personal needs or safety or lacks sufficient understanding or capacity to make or communicate rational decisions concerning the person's welfare;

(9) "Intoxicated person" or "person intoxicated by alcohol" means any person who meets a condition or the conditions set forth in § 39-17-310;

(10) "Licensed physician" means either a physician licensed by this state or a hospital-licensed physician employed by the admitting facility;

(11) "Magistrate" or "judicial commissioner" means those officials as defined by § 40-5-101 or created by § 40-5-201; and

(12) "Treatment" means the broad range of emergency, outpatient, intermediate and inpatient services and care, including diagnostic evaluation, medical, psychiatric, psychological care or social service care, or both, vocational rehabilitation or career counseling, or both, that may be extended to alcoholics and intoxicated persons.



§ 33-10-405 - Counties -- Powers.

To carry out the purposes of this part, counties may:

(1) Make any contract necessary or incidental to the implementation of this part, including contracts with public and private not-for-profit agencies, organizations and individuals to provide funds for services rendered or furnished to alcoholics or intoxicated persons;

(2) Solicit and accept any gift or grant of money, services or property from any private source or from the state or federal government or any agencies or any political subdivision of state or federal government, and cooperate in making application for such grants;

(3) Coordinate activities, cooperate with alcoholism programs and make contracts and other joint or cooperative arrangements with state, local or private agencies in this state and other states for the treatment of alcoholics and intoxicated persons pursuant to this part;

(4) Keep records and engage in research and the gathering of relevant statistics;

(5) Acquire, hold or dispose of real property or any interest in real property and construct, lease or otherwise provide treatment facilities or social services facilities for alcoholics and intoxicated persons; and

(6) Do whatever is necessary or convenient to execute the authority expressly granted in this part.



§ 33-10-406 - Persons charged with or convicted of a crime -- Admission to treatment.

A person charged with or convicted of a crime may be admitted under § 33-6-201 to an appropriate treatment resource in accordance with the law relating to probation, parole or other disposition of persons charged with or convicted of criminal offenses.



§ 33-10-407 - Persons intoxicated or incapacitated by alcohol -- County provision of treatment and housing in lieu of arrest.

(a) Any county may, pursuant to this part, provide facilities and services for the treatment or housing, or both, of a person intoxicated or incapacitated, or both, by alcohol in lieu of arrest. In such county or counties, when any person is intoxicated or incapacitated by alcohol and is clearly dangerous to the health and safety of the person or others, the person may be taken into protective custody by law enforcement authorities or custodial health officers, acting with probable cause, and taken to an approved treatment or social services facility. For purposes of determining whether a person is clearly dangerous to the person's health and safety, the degree of intoxication alone is sufficient, if the enforcement officer reasonably believes that the individual is unable to avoid severe impairment or injury from specific risks by or as a result of intoxication.

(b) In determining whether a person should be taken to a treatment or social services facility in lieu of arrest under subsection (a), the law enforcement officer or custodial health officer shall consider all of the following:

(1) Whether the person is likely to engage in a violation of the law while being transported to the treatment or social services facility or while at the facility;

(2) The type of services available at the treatment or social services facility that are not readily available at the jail to which the person would be taken upon arrest;

(3) Whether the treatment or social services facility has space available; and

(4) The amenability of the person to the treatment or services provided by the treatment or social services facility.

(c) A law enforcement officer or custodial health officer, in detaining the person, is taking the person into protective custody. In so doing, the detaining officer may use reasonable protective methods but shall make every reasonable effort to protect the detainee's health and safety. A taking into protective custody under this section is not an arrest and no entry or other records shall be made to indicate that the person has been arrested or charged with a crime. Any warrantless search conducted under this part is strictly limited by the circumstances justifying the search. A law enforcement officer or custodial health officer who acts in compliance with this section is acting in the course of official duties and shall not be held criminally or civilly liable for the officer's actions.

(d) The law enforcement officer or custodial health officer shall, upon presenting the detained person to the treatment or social services facility, make written application for the detainee's evaluation and treatment at the facility. The application shall be directed to the administrator of the facility and shall state the circumstances requiring evaluation, detention and treatment, including the applicant's personal observations and the specific statements of other persons having relevant knowledge of the person's intoxication or incapacitation, or both, and the danger posed to the person or others, upon which the officer relies in initially detaining the person and in making the application. A copy of the application shall be furnished to the person to be detained. The facility may adopt policies governing the eligibility and criteria for admission.

(e) (1) If the approved treatment or social services facility administrator or the administrator's designee, after examination by a health professional for the purpose of determining whether the person is intoxicated or incapacitated, or both, by alcohol, approves the application consistent with purposes of this part and the admission policies, the person may be detained for evaluation and treatment for such period of time as the grounds for the detention as stated in the application for admission exist.

(2) However, without regard to the decision of the facility administrator, all persons detained under this part shall be presented to a magistrate or judicial commissioner without unnecessary delay, for the purpose of determining whether the person can be held and treated pursuant to this part. Also, without regard to the decision of the facility administrator or magistrate or judicial commissioner, any person who refuses treatment or evaluation or requests release shall be released immediately, unless the person is detained in accordance with chapter 6, part 4 of this title.

(f) If the approved treatment or social services facility administrator, or the administrator's designee or the magistrate or judicial commissioner determines that the application fails to sustain the grounds for detention as set forth in subsection (a), the application for detention shall be refused and the person detained shall be immediately released and the person shall be encouraged to seek voluntary treatment, if appropriate.

(g) When the administrator, based upon the recommendation of the health professional, determines that the grounds for commitment no longer exist, the administrator shall discharge the person committed under this section, unless the person seeks and obtains voluntary treatment under § 33-6-201.

(h) In those cases where involuntary commitment becomes necessary, such commitments shall be governed by chapter 3, part 6 of this title.



§ 33-10-408 - Registration and records of treatment facilities -- Confidentiality -- Exception.

(a) The registration and other records of treatment facilities shall remain confidential and are privileged.

(b) Notwithstanding subsection (a), the director may make available information from patients' records for purposes of research into the causes and treatment of alcoholism. Information under this subsection (b) shall not be published in a way that discloses patients' names or other identifying information.



§ 33-10-409 - Patients in treatment or social services facilities -- Visitation and communication -- Patients' rights -- Detention.

(a) Patients in any approved treatment or social services facility shall be granted opportunities for visitation and communication with their families and friends consistent with an effective treatment program. Patients shall be permitted to consult with counsel at any time. In determining whether to detain a person under this part, the facility administrator shall also give due consideration to the immediate effect on the individual's employment and shall detain the individual only when the individual's immediate welfare dictates.

(b) Neither mail nor other communication to or from a patient in any approved treatment or social services facility may be intercepted, read or censored. The approved treatment or social services facility may adopt reasonable policies regarding the use of the telephone in the facility.



§ 33-10-410 - Public intoxication or drunkenness -- Arrests and court proceedings.

(a) All arrests and court proceedings for public intoxication or drunkenness in this state shall be pursuant to § 39-17-310, to the exclusion of any common law or statutory offense now being enforced.

(b) No county, municipality or other political subdivision of this state shall adopt any local law, ordinance, resolution or regulation having the force of law rendering public intoxication or drunkenness, in and of itself, or being a common drunkard or being found in enumerated places in an intoxicated condition, an offense, a violation of which is the subject of criminal or civil penalties or sanctions of any kind.

(c) Nothing contained in subsection (b) shall affect any laws, ordinances, resolutions or regulations against drunken driving, driving under the influence of alcohol or other similar offenses that involve the operation of motor vehicles, machinery or other hazardous equipment.

(d) Any fines collected under § 39-17-310 shall be retained by the unit of local government over which the court has jurisdiction.






Part 5 - Comprehensive Alcohol, Tobacco and Other Drug Prevention Program Act

§ 33-10-501 - Short title.

This part shall be known and may be cited as the "Comprehensive Alcohol, Tobacco and Other Drug Prevention Program Act."



§ 33-10-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of mental health and substance abuse services; and

(2) "Department" means the department of mental health and substance abuse services.



§ 33-10-503 - Creation of the comprehensive alcohol, tobacco and other drug prevention program grant.

There is created, within the department, the comprehensive alcohol, tobacco and other drug prevention program grant.



§ 33-10-504 - Grants for tools to aid youth in resisting pressure to use alcohol, tobacco and drugs.

(a) Subject to the availability of funding in the general appropriations act, grants shall be provided in such amounts as determined by the commissioner to organizations that have or that develop a resistance training/social skills program to provide the necessary tools to the youth of this state, to aid them in successfully resisting peer and media pressures to use alcohol, tobacco and other drugs and to understand the physical and social changes taking place in their lives.

(b) In order to qualify for a grant, the components of a program offered by an organization must, at a minimum, have:

(1) An in-service training that provides staff and volunteers with an overview of the program and suggests ways to incorporate the prevention message into any other programs offered by the organization;

(2) A skills development program for boys and girls six (6) to nine (9) years of age. The program focus on this age group shall be on self-awareness, decision-making and interpersonal skills, while communicating age-appropriate information about alcohol, tobacco and other drugs;

(3) A resistance skills program for youth nine (9) to twelve (12) years of age that focuses on ways to identify and resist peer, social and media pressures to use alcohol, tobacco and other drugs;

(4) A social skills program for adolescents thirteen (13) to fifteen (15) years of age, that teaches resistance skills, stresses reduction techniques, communication skills, assertiveness training and life planning and that provides accurate information about alcohol, tobacco and other drug use;

(5) A program for parents that emphasizes communication skills and factual information about alcohol, tobacco and other drug use; and

(6) A plan that implements community service projects in which youth and adults work as a team, the end result of which enhances the self-esteem of the participating youth and gives them a sense of accomplishment and a sense of belonging to the community.

(c) If the program of an organization provides some, but not all, of these components, then, in the discretion of the commissioner, the organization may qualify for a percentage of the grant that equates to the percentage of the components the organization offers.



§ 33-10-505 - Duties of commissioner.

The commissioner shall develop:

(1) The criteria for determining how available funds for grants shall be disbursed to qualifying organizations; and

(2) The application and appeals process for issuing the grants.



§ 33-10-506 - Authority.

The commissioner is authorized to take any necessary action, subject to this title, in order to effectuate the purposes of this part.












Title 34 - Guardianship

Chapter 1 - Guardianships and Conservatorships Generally

§ 34-1-101 - Chapter 1-3 definitions.

As used in this chapter and chapters 2 and 3 of this title, unless the context otherwise requires:

(1) "Adversary counsel" means a private lawyer hired by a respondent to represent the respondent's interest in any action under this chapter and chapters 2 and 3 of this title;

(2) "Attorney ad litem" means an attorney appointed by the court to act as counsel for the respondent;

(3) "Closest relative" or "closest relatives" means the person or persons who are in the level of intestate heirs nearest to the respondent under the Tennessee laws of intestate succession. If there are two (2) or more closest relatives, all such persons shall be treated equally;

(4) (A) "Conservator" or "co-conservators" means a person or persons or an entity appointed by the court to exercise the decision-making rights and duties of the person with a disability in one or more areas in which the person lacks capacity as determined and required by the orders of the court;

(B) "Conservatorship" is a proceeding in which a court removes the decision-making powers and duties, in whole or in part, in a least restrictive manner, from a person with a disability who lacks capacity to make decisions in one or more important areas and places responsibility for one or more of those decisions in a conservator or co-conservators;

(5) "Corporate surety" means a corporation admitted to do business in the state and licensed under title 56, chapter 2;

(6) "Court" means any court having jurisdiction to hear matters concerning guardians or conservators;

(7) "Fiduciary" means a guardian, coguardian, conservator or co-conservator;

(8) "Financial institution" means a bank as defined by § 45-2-107, a savings and loan association as defined by § 45-3-104, a credit union subject to title 45, chapter 4, or a nonprofit general welfare corporation as defined in § 45-2-105;

(9) "Guardian" or "coguardian" means a person or persons appointed by the court to provide partial or full supervision, protection and assistance of the person or property, or both, of a minor;

(10) "Guardian ad litem" means a person meeting the qualifications set forth in § 34-1-107(c) appointed by the court to investigate the allegations in a petition, perform the duties set forth in § 34-1-107(d) and report to the court with recommendations as to the best interests of the respondent;

(11) "Minor" means any person who has not attained eighteen (18) years of age and who has not otherwise been emancipated;

(12) "Person" means any individual, nonhuman entity or governmental agency;

(13) "Person with a disability" means any person eighteen (18) years of age or older determined by the court to be in need of partial or full supervision, protection, and assistance by reason of mental illness, physical illness or injury, developmental disability, or other mental or physical incapacity;

(14) "Physician" means a medical doctor or doctor of osteopathic medicine who is licensed to practice medicine in the state of Tennessee;

(15) "Property management plan" means the plan submitted by the fiduciary for the investment and management of the property of a minor or person with a disability;

(16) "Psychologist" means a psychologist who is licensed to practice in the state of Tennessee; and

(17) "Respondent" means a person who is a minor or is alleged to be a person with a disability for whom a fiduciary is being sought.



§ 34-1-102 - Parents as joint and equal natural guardians of minors -- Custody of minors -- Support of minors over eighteen (18) years of age in high school -- Property of minor -- Incapacity of parents -- Divorce -- Commitment of guardianship to county -- Guardianship instrument.

(a) Parents are the joint natural guardians of their minor children, and are equally and jointly charged with their care, nurture, welfare, education and support and also with the care, management and expenditure of their estates. Each parent has equal powers, rights and duties with respect to the custody of each of their minor children and the control of the services and earnings of each minor child; provided, that so much of the net income of each minor child as may be necessary may be expended by a parent (without the necessity of court authorization) for the child's care, maintenance and education. Funds of a minor held by a guardian shall not be expended to relieve or minimize the obligation of the parent or parents to support the minor.

(b) Parents shall continue to be responsible for the support of each child for whom they are responsible after the child reaches eighteen (18) years of age if the child is in high school. The duty of support shall continue until the child graduates from high school or the class of which the child is a member when the child attains eighteen (18) years of age graduates, whichever occurs first.

(c) If either parent dies or is incapable of acting, the guardianship of each minor child shall devolve upon the other parent.

(d) If the parents of a minor child are divorced, the court may award the guardianship of the property of the minor child to the parent who, in the court's judgment, would best serve the welfare of the minor child and the child's estate. The parent appointed guardian of the child's estate may, but does not have to be, the parent with legal custody. The appointment of a parent as legal guardian does not affect the custodial decree of the divorce court except in those situations in which the guardianship of the minor or legal custody is committed to the department of children's services, in which case the order of the court having jurisdiction of the guardian proceedings or custodial proceedings under title 37 shall control.



§ 34-1-103 - Duties of department of children's services when no natural guardian, or child abandoned.

(a) When there is no natural guardian of a minor or when a minor has been abandoned and if the minor requires service from the department of children's services, the duly authorized agent of the commissioner of children's services of the county in which the minor resides may act as the custodian of the person of the minor with the powers as enumerated in § 37-1-140, until a guardian is appointed.

(b) The guardianship of the minor may be committed to the duly authorized agent of the commissioner by an instrument in writing signed:

(1) If both parents are then living, by the parents of the child or, if either parent of the child is dead, by the surviving parent;

(2) If either one (1) of the parents has abandoned or neglected to provide for the minor for a period of six (6) months, by the other parent; or

(3) If the minor is born out of wedlock, by the mother of such minor.

(c) The guardianship shall be in accordance with this section and the instrument shall be upon the terms, time and conditions agreed upon by the parties.

(d) The instrument shall be:

(1) Signed;

(2) Acknowledged before a notary public or county clerk; and

(3) Recorded in the office of the county clerk in the county where the instrument is executed, where the minor is residing, or where the county office of the department of children's services is located.



§ 34-1-104 - Letters of guardianship or conservatorship -- Disposition of funds of minor under $20,000 -- Discharge of paying entities -- Order of distribution -- Distribution of funds.

(a) Except as provided in subsections (b) and (c), no person shall undertake the administration of the estate of a minor or person with a disability until the person has been issued letters of guardianship or letters of conservatorship; provided, that no guardian or conservator shall be appointed if the property of the minor or person with a disability is deposited with the clerk of the court subject to distribution on order of the court. The letters of conservatorship shall either:

(1) Recite the specific powers to be exercised by the conservator and the specific powers retained by the person with a disability; or

(2) Have attached to them the order or orders of the court specifying the powers to be exercised by the conservator and the powers retained by the person with a disability.

(b) If the total property of a minor or person with a disability does not exceed the sum of twenty thousand dollars ($20,000) and the court determines it is in the best interest of the minor or person with a disability, the court may order any person holding property belonging to the minor or person with a disability to deliver all or any part of the money or property, without the necessity of the appointment of a fiduciary, to the natural guardian or guardians of the minor or to the person with whom the minor or person with a disability resides or to the person with a disability. Notwithstanding any law to the contrary, if the guardians of the minor are the parents of the minor and are divorced or legally separated from each other, the court may order that the funds be delivered, all or in part, to either of the parents if the court finds that such order would best serve the welfare of the minor. The receipt by any of these persons of the money or property discharges the paying entity from further liability. To bring the matter before the court, any person may petition the court for an order of distribution. The petition shall set forth the information required by § 34-2-104 and § 34-3-104, except the petition shall request distribution according to this section instead of the appointment of a fiduciary. The court may appoint a guardian ad litem to assist it in determining the best interest of the minor or person with a disability.

(c) In any judicial proceeding in which any fund or part of the fund is decreed to belong to a minor or person with a disability, or in which there is a recovery in favor of a minor or person with a disability, the court trying the case may retain the fund or recovery or part of the fund or recovery to be disbursed by the clerk and master or clerk of the court for the support, maintenance or education of the minor or person with a disability under the orders of the court; provided, that the fund or part of the fund or the amount of the recovery does not exceed the sum of twenty thousand dollars ($20,000) and the minor is without a legal guardian; and provided further, that the court, in its discretion, may direct the fund to be paid to the natural guardian of the minor or the other person having the care and custody of the minor or person with a disability to be applied for the support, maintenance or education of the minor or person with a disability, subject to such terms and conditions as the court may impose.



§ 34-1-105 - Bond.

(a) (1) Except as otherwise provided in subsection (b), bond shall be required of the fiduciary in an amount equal to the sum of the fair market value of all personal property and the amount of the anticipated income from all property, including the real property, for one (1) year. If the surety for the bond is posted by a corporate surety, the amount of the surety shall equal the amount of the bond. If the surety for the bond is posted by pledging property, the value of the unencumbered property posted shall be equal to one hundred fifty percent (150%) of the bond.

(2) If the property pledged to secure the bond is personal property, the property shall be delivered to the clerk for safekeeping. If the property pledged to secure the bond is real property, notice of the pledge shall be recorded in the register's office of the county in which the real property is located.

(3) The bond shall be renewed annually by the fiduciary. The court may adjust the amount of required bond to reflect changes in the value of the property of the minor or person with a disability. The surety's liability under the bond shall not be cumulative and shall not exceed the amount of the bond in force at the time of default.

(b) In the discretion of the court, bond may be excused if the court makes a finding, which finding shall be stated in the order, that the requirement of bond would be unjust or inappropriate in that case and that one (1) of the following exists:

(1) The fiduciary is a financial institution excused from the requirement of bond under § 45-2-1005;

(2) The total fair market value of the minor's non-real estate property or the person with a disability's non-real estate property does not exceed the sum of ten thousand dollars ($10,000) and the court finds the benefit to the ward by saving the expense outweighs the risks incident to the absence of a bond;

(3) The document naming the suggested or preferred fiduciary excuses the fiduciary from posting bond;

(4) The property of the minor or person with a disability is placed with a financial institution and the fiduciary and the financial institution enter into a written agreement, filed with the court, in which the financial institution agrees it will not permit the fiduciary to withdraw the principal without court approval;

(5) The property of the minor or person with a disability is deposited with the clerk and master or clerk of the court; or

(6) The fiduciary is appointed fiduciary over the person of the minor or person with a disability but has not also been appointed as fiduciary over the person's estate.



§ 34-1-106 - Petition for appointment of fiduciary.

(a) The petition for the appointment of a fiduciary shall be served in accordance with the Tennessee Rules of Civil Procedure. The guardian ad litem appointed may serve the petition on the respondent.

(b) Notice by certified mail with return receipt requested shall be given by the clerk of the court to the closest relative or relatives of the respondent required to be named in the petition and to the person, if any, having care or custody of the respondent, institution, or residential provider with whom the respondent is living.



§ 34-1-107 - Guardian ad litem.

(a) (1) The court may appoint a guardian ad litem in any proceeding and, except as provided in this section, shall appoint a guardian ad litem on filing of a petition for appointment of a fiduciary. If the respondent is represented by counsel who has made an appearance for the respondent, the court may appoint or continue the services of a guardian ad litem or may waive appointment or terminate the services of a guardian ad litem in the best interests of the respondent.

(2) The court may waive the appointment of a guardian ad litem if the petitioner or at least one (1) of the petitioners for the appointment is:

(A) A parent of the minor for whom a guardian is sought;

(B) A minor who has attained fourteen (14) years of age; or

(C) An adult respondent.

(3) The court may waive the appointment of a guardian ad litem if the court determines the waiver is in the best interests of the minor or person with a disability.

(b) If the guardian ad litem is to be appointed, the appointment shall be made no later than ten (10) days from the date the petition for the appointment of the fiduciary was filed.

(c) The person appointed guardian ad litem shall be a lawyer licensed to practice in the state of Tennessee. If there are insufficient lawyers within the court's jurisdiction for the appointment of a lawyer as guardian ad litem, the court may appoint a nonlawyer.

(d) (1) The guardian ad litem owes a duty to the court to impartially investigate the facts and make a report and recommendations to the court. The guardian ad litem serves as an agent of the court, and is not an advocate for the respondent or any other party.

(2) In each proceeding, the guardian ad litem shall:

(A) Verify that the respondent and each other person required to be served or notified was served or notified;

(B) Consult with the respondent in person as soon as possible after appointment;

(C) If possible, explain in language understandable to the respondent the:

(i) Substance of the petition;

(ii) Nature of the proceedings;

(iii) Respondent's right to protest the petition;

(iv) Identity of the proposed fiduciary; and

(v) Respondent's rights as set forth in § 34-3-106; and

(D) Make a report and recommendations to the court concerning the issues of:

(i) Whether a fiduciary should be appointed for the respondent;

(ii) If a fiduciary should be appointed, whether the proposed fiduciary is the appropriate person to be appointed; and

(iii) Any other matters as directed by the court.

(3) In a proceeding for the appointment of a conservator, the guardian ad litem shall investigate the physical and mental capabilities of the respondent. The guardian ad litem's investigation shall include:

(A) An in-person interview with the respondent; and

(B) A review of the sworn report required by § 34-3-105 to verify that the sworn statement contains:

(i) A detailed description of the respondent's physical or mental conditions or both that may render the respondent a person with a disability; and

(ii) A detailed description of how the respondent's physical or mental conditions or both may impair the respondent's ability to function normally.

(4) In a proceeding seeking the appointment of a fiduciary to manage the respondent's property, the guardian ad litem shall investigate the:

(A) Nature and extent of the respondent's property; and

(B) Financial capabilities and integrity of the proposed fiduciary. In evaluating the financial capabilities of the proposed fiduciary, the guardian ad litem may take such actions as directed by the court and as the guardian ad litem deems necessary, which may include but are not limited to:

(i) Obtaining and reviewing the proposed fiduciary's credit report;

(ii) Inquiring into whether and to what extent the proposed fiduciary has previous experience in managing assets of the same or similar type and value as the respondent's assets;

(iii) Inquiring into how the proposed fiduciary plans to manage the respondent's assets;

(iv) Inquiring into whether the proposed fiduciary has previously borrowed funds from the respondent or received any financial assistance or benefits from the respondent; and

(v) Interview any persons with knowledge and review any documents pertinent to the financial capabilities and integrity of the proposed fiduciary.

(e) The order appointing the guardian ad litem shall authorize the guardian ad litem access to records of the respondent in any financial institution and to review medical records, and permit the guardian ad litem to discuss the respondent's physical and mental conditions with any physician, psychologist or other health care provider who may have pertinent information.

(f) The guardian ad litem shall make a written report to the court at least three (3) days prior to the date set for hearing the matter, which time period may be waived in the judge's discretion. The written report shall provide the court with the results of the guardian ad litem's investigation. The guardian ad litem's report shall specifically state whether:

(1) (A) The respondent wants to contest:

(i) The need for a fiduciary;

(ii) Merely the person to be the fiduciary; or

(iii) Neither;

(B) If the respondent wants to contest any portion of the proceeding and the guardian ad litem's opinion is that there should be a fiduciary appointed, the guardian ad litem shall identify the adversary counsel or indicate there is none and request the appointment of an attorney ad litem;

(2) A fiduciary should be appointed and, if so, whether:

(A) The proposed fiduciary should be appointed; or

(B) Someone else, identified by the guardian ad litem, should be appointed;

(3) The proposed property management plan should be adopted and, if not, what changes should be considered.

(4) The respondent will attend the hearing and, if, in the opinion of the guardian ad litem, it is not in the respondent's best interest to attend, why.

(g) Unless the court orders otherwise, the guardian ad litem has no continuing duty once an order has been entered disposing of the petition that caused the guardian ad litem's appointment.

(h) When investigating financial records of a respondent, the guardian ad litem shall be the customer within the meaning set forth in title 45, chapter 10, known as the Financial Records Privacy Act.



§ 34-1-108 - Hearings on petitions -- Notice.

(a) Except as provided in subsection (b), the hearing on a petition shall be held not less than seven (7) nor more than sixty (60) days from the date of service on the respondent or the date the guardian ad litem was appointed, whichever is later. The hearing date may be extended on motion showing good cause.

(b) If the petition alleges the minor or person with a disability is faced with a life threatening situation, the court may schedule the hearing in less than seven (7) days from the date of service on the respondent; provided, that actual notice of the hearing is given to the closest relative and the respondent.

(c) (1) In a proceeding for the appointment of a conservator, a notice of the hearing shall be served on the respondent and any person, institution or residential provider having care or custody of the respondent by the guardian ad litem or as otherwise authorized under the Tennessee Rules of Civil Procedure. The notice of hearing shall be substantially in the following form:

IN THE COURT OF , TENNESSEE AT

(2) The notice shall contain on the reverse side or on an attached sheet those rights set out in § 34-3-106.

(3) The notice shall also be served upon the closest relative or relatives of the respondent, as such persons are described in title 31, chapter 2, but not including the petitioner, and upon the person or institution, if any, having care and custody of the respondent or with whom the respondent is living. Service by mail, sent to the last known address of such persons or institution, shall be sufficient for purposes of this subdivision (c)(3).



§ 34-1-109 - When fiduciary's appointment becomes effective -- Evidence of appointment -- Liability -- Fiduciary oath.

(a) On the entry of an order appointing the fiduciary, the administration of the oath as provided in subsection (b) and the posting of any required bond, the fiduciary's appointment becomes effective. The only effective evidence of appointment shall be duly issued letters of guardianship or conservatorship. Except for violations of § 39-14-101, the fiduciary shall have no liability for any act done pursuant to the order appointing the fiduciary between the date of the entry of the order and the date of the vacation of the order if the order is set aside on appeal.

(b) Before delivering the letters of guardianship or conservatorship, the clerk shall administer to the fiduciary an oath for the faithful performance of the fiduciary's duties. If the fiduciary is a fiduciary of the minor's or person with a disability's property, the fiduciary's faithful performance oath shall include a promise to timely file each required inventory and accounting and to spend the assets of the minor or person with a disability only as approved by the court. If there is more than one (1) fiduciary and any of the fiduciaries is not a resident of the county in which the court supervising the proceedings is located, the oath of the non-resident fiduciary may be sworn or affirmed in the presence of a notary public and the acknowledgment of the fiduciary's oath, when certified by the notary public, shall be presented to the appropriate clerk. At least one (1) fiduciary's oath shall be taken by the clerk.

(c) The social security number of the respondent shall be given to the duly appointed fiduciary and used in any other manner approved by the court. The court may release the social security number to a third party upon good cause shown and upon conditions that the court may deem appropriate.



§ 34-1-110 - Management of property -- Inventory -- Filing -- Failure to file or appear -- Revocation of authority.

(a) If the fiduciary is to manage the property of the minor or person with a disability, within sixty (60) days after appointment, the fiduciary shall file a sworn inventory containing a list of the property of the minor or person with a disability, together with the approximate fair market value of each property and a list of the source, amount and frequency of each item of income, pension, social security benefit or other revenue. If the required information was included in the petition but not separately stated as an inventory, the inventory shall repeat the information provided in the petition and add any later discovered property or income sources.

(b) Unless the court has approved an extension of time for filing the inventory, if the fiduciary fails to file the inventory within the required time, the clerk shall promptly notify the fiduciary and the fiduciary's attorney of record. If after notice the inventory has not been filed thirty (30) days thereafter, the clerk shall cite the fiduciary to appear on a date certain and render the inventory. Upon failure to appear as cited, the fiduciary shall be summoned to appear before the court and show cause why the fiduciary should not be held in contempt.

(c) Unless the court has authorized an extension of time to file the inventory, if a fiduciary who has been summoned does not respond within thirty (30) days of the date the summons was received by the fiduciary, the court may enter an order revoking the fiduciary's authority and appointing a substitute fiduciary.



§ 34-1-111 - Accounting with court -- Failure to account.

(a) Except as provided in subsection (i), within thirty (30) days after the six-month anniversary of the fiduciary's date of appointment, the fiduciary shall file a sworn accounting with the court.

(b) Except as provided in subsection (i), within sixty (60) days after each anniversary of the accounting required in subsection (a) or any other end of an accounting period selected by the fiduciary after the subsection (a) accounting, the fiduciary shall file a sworn accounting with the court. To select an accounting period end other than the end of the month during which the fiduciary was appointed, the fiduciary shall file a statement with the clerk advising of the accounting period selected. The accounting period shall not exceed twelve (12) months.

(c) For good cause, the court may extend the time for filing the accounting.

(d) (1) The accounting shall itemize the receipts and the expenditures made during the period covered by the accounting. The same or similar items may be reported collectively. The accounting shall also detail the property held by the fiduciary at the end of the accounting period. To support the financial information reported, the fiduciary shall submit with the accounting:

(A) Each bank statement, brokerage statement or other document reporting any financial information;

(B) In connection with any accounting, to support the financial information reported, the fiduciary shall submit with the accounting the original of each cancelled check written on the account unless:

(i) The fiduciary is a bank to which § 45-2-1002(c) would apply or a savings and loan association or credit union to which § 45-2-1002(c) would apply if the savings and loan association or credit union were a bank, in which case the fiduciary shall comply with § 45-2-1002(c); or

(ii) The fiduciary account is maintained in a "financial institution" as defined in § 34-1-101, that does not return the cancelled checks but provides a printed statement showing the date the check cleared, the payee and the amount, in which case the fiduciary shall submit a printed statement from the financial institution.

(C) A copy of any United States and Tennessee income tax returns filed on behalf of the minor or person with a disability. If no United States or Tennessee income tax return is due, the fiduciary shall include a statement in the accounting that no such return is due and shall set forth the gross income of the minor or person with a disability, and include information from the Internal Revenue Code or Tennessee Code Annotated evidencing the availability of the claimed exemption; and

(D) If the bond is secured by a corporate surety, a statement from the corporate surety that the bond is in force for the next annual period. The surety's liability under the bond shall not be cumulative and shall not exceed the sum of the bond in force at the time of default.

(2) The accounting shall contain a statement concerning the physical or mental condition of the person with a disability, which statement shall demonstrate to the court the need, or lack of need, for the continuation of the fiduciary's services.

(e) When the accounting has been confirmed, the clerk of the court shall return the original documentation required in subsection (c) to the fiduciary.

(f) Unless the court has approved an extension of time for filing the accounting, if the fiduciary fails to file the accounting within the required time, the clerk shall promptly notify the fiduciary and the fiduciary's attorney of record. If after notice the accounting has not been filed thirty (30) days thereafter, the clerk shall cite the fiduciary to appear on a date certain and render the accounting. Upon failure to appear as cited, the fiduciary shall be summoned to appear before the court and show cause why the fiduciary should not be held in contempt.

(g) Unless the court has authorized an extension of time to file the accounting, if a fiduciary who has been summoned does not respond within thirty (30) days of the date the summons was received by the fiduciary, the court may enter an order revoking the fiduciary's authority and appointing a substitute fiduciary.

(h) On the failure of the fiduciary to account, the fiduciary may be charged with the value of the assets at the beginning of the year. The amount shall accrue interest at the prejudgment rate and compound annually until a proper accounting is made and approved. On the issuance of a show cause order and the failure of the fiduciary to appear and explain, the court shall allow the entry of judgment against the fiduciary and the fiduciary's surety for the amount unaccounted for, plus interest. The fiduciary's surety shall be given adequate notice and may appear and make defense.

(i) Financial accountings may be excused in the discretion of the court, if the court makes a finding based on the evidence presented at a hearing that waiver of the accountings would be appropriate, would be in the best interest of the minor or person with a disability and that one (1) of the following exists:

(1) The fiduciary holds no property of the minor or person with a disability and receives only fixed periodic payments, including, but not limited to, social security, veterans benefits or workers' compensation benefits, and the order appointing the fiduciary authorizes the fiduciary to apply the entire periodic payment to the needs of the minor or person with a disability. The fiduciary holds no property of the minor or person with a disability if the property of the minor or person with a disability is:

(A) Deposited with the clerk and master or clerk of the court;

(B) Placed with a financial institution and the fiduciary and the financial institution enter into a written agreement, filed with the court, in which the financial institution agrees it will not permit the fiduciary to withdraw the principal without court approval; or

(2) The cost of the accounting would exceed twenty-five percent (25%) of the income produced by the property held by the fiduciary.

(3) Subdivision (d)(2) requiring a report regarding the physical or mental condition of the person with a disability may not be waived or excused.

(j) This section does not apply to accountings filed pursuant to § 34-5-111, relating to veterans' guardians. The provisions of this section related to financial accountings do not apply to fiduciaries who do not have authority over the property of the person with a disability.



§ 34-1-112 - Compensation to fiduciary.

(a) The fiduciary may receive reasonable compensation for services rendered. The court shall set the actual compensation to be paid, taking into account:

(1) The complexity of the property of the minor or person with a disability;

(2) The amount of time the fiduciary spent in performing fiduciary duties;

(3) Whether the fiduciary had to take time away from the fiduciary's normal occupation;

(4) Whether the services provided the minor or person with a disability are those the fiduciary should normally have provided had there been no need for a fiduciary, and

(5) Such other matters as the court deems appropriate.

(b) No person, other than a person performing temporary fiduciary services while a proceeding is pending, who has not been appointed by the court to serve as a fiduciary shall receive any compensation for fiduciary services; however, this does not preclude payment for the necessary care of the minor or person with a disability.

(c) No compensation to the fiduciary shall be paid without prior court approval.



§ 34-1-113 - Payments by fiduciary.

(a) The fiduciary is entitled to pay from the property of the minor or person with a disability the costs of any required medical examination, the guardian ad litem fee, bond premium, court costs, attorney fees, fees for income tax preparation and court accountings, investment management fees, taxes or governmental charges for which the minor or person with a disability is obligated and such other expenses as the court determines are necessary for the fiduciary. The fiduciary shall not pay any attorney fee, guardian ad litem fee, fees for income tax preparation and court accountings or investment management fees until the amount of those fees is approved by the court.

(b) Either prior to or after payment, the court may approve payments by the fiduciary from the property of the minor or person with a disability that are reasonable considering all relevant factors, are incurred by the fiduciary in good faith on behalf of the minor or person with a disability, and are intended to benefit or protect the minor or person with a disability or such person's property, whether or not an actual benefit or protection is ultimately in fact attained. Such requests and/or payments shall be reviewed by the court pursuant to fiduciary standards.

(c) All other expenses, including those that do not comply with the requirements of subsection (b), may be approved by the court, either prior to or after payment, upon a determination that they are reasonable and:

(1) They protected or benefited the minor or person with a disability or such person's property; or

(2) That their payment is in the best interest of the minor or person with a disability.

(d) For purposes of subsection (a), attorney fees shall include fees for preparing fiduciary fee applications and other related filings that are required to be submitted to the court including petitions to secure approval or reimbursement for any expenses paid by the fiduciary that meet the requirements of this section, provided that the amount of those fees is determined by the court to be reasonable in view of the services rendered.

(e) Notwithstanding any law to the contrary, the duty of the fiduciary appointed under this title shall not cease at the death of the person with a disability, but shall continue for the sole purpose of making reasonable and proper funeral arrangements for the disposition of the remains of the person with a disability, at death. Upon the death of the person with a disability, the fiduciary shall be allowed credits in the accounting for all reasonable expenses of the person with a disability's funeral. If the estate of the person with a disability has assets in an amount less than five thousand dollars ($5,000), the fiduciary may utilize this entire amount for payment of funeral expenses and will be given credit for the same in the final accounting.



§ 34-1-114 - Charging of costs of proceedings.

(a) The costs of the proceedings, which are the court costs, the guardian ad litem fee and expenses incurred by the guardian ad litem in conducting the required investigations, the required medical examination costs, and the attorney's fee for the petitioner, may, in the court's discretion, be charged against the property of the respondent to the extent the respondent's property exceeds the supplemental security income eligibility limit, or to the petitioner or any other party, or partially to any one or more of them as determined in the court's discretion. In exercising its discretion to charge some or all of the costs against the respondent's property, the fact a conservator is appointed or would have been appointed but for an event beyond the petitioner's control is to be given special consideration. The guardian ad litem fee and the attorney's fee for the petitioner shall be established by the court. If a fiduciary is cited for failure to file an inventory or accounting, the costs incurred in citing the fiduciary, in the discretion of the court, may be charged to and collected from the cited fiduciary.

(b) If the principal purpose for bringing the petition is to benefit the petitioner and there would otherwise be little, if any, need for the appointment of a fiduciary, the costs of the proceedings may be assessed against the petitioner, in the discretion of the court.



§ 34-1-115 - Investments -- Management plan -- Court approval.

(a) A fiduciary is limited in its investments to the investments permitted by title 35, chapter 3. All funds held by a fiduciary shall be invested within forty-five (45) days of receipt of the funds unless otherwise allowed by the court.

(b) Except as provided in subsection (d), at the hearing for the appointment of a fiduciary, the proposed fiduciary shall present an outline of the proposed property management plan for the respondent's property. If the proposed property management plan cannot be presented at the appointment hearing, the fiduciary shall submit the proposed property management plan to the court for approval before any property is invested. The purpose of the property management plan is to advise the court of the general type of property in which the respondent's property will be invested so the court will be assured the fiduciary will be making approved investments. The plan need not detail the individual asset or assets. For example, if the fiduciary plans to invest in certificates of deposit, the plan need only make that statement. It is not necessary to identify the individual institution or institutions whose certificates will be purchased.

(c) Except as provided in subsection (d), each fiduciary shall request court approval to change the nature of the fiduciary's investment or investments. Compliance with the preceding sentence does not require court approval to change the same type of investment from one institution to another. For example, changing a certificate of deposit from one institution to another does not require court approval. Changing from one type of investment to another does require court approval. For example, changing from a certificate of deposit to traded stock would require court approval. If the fiduciary's property management plan describes proposed changes the fiduciary would make in response to economic and market conditions, the court may grant advance approval to make changes as described in the plan.

(d) If the fiduciary is a financial institution, it shall not be required to seek court approval to change any investment.

(e) (1) Notwithstanding any law to the contrary, no property management plan shall be required for the property of a minor or person with a disability if such property does not exceed twenty-five thousand dollars ($25,000) in value, unless, on the motion of any interested party, including the guardian ad litem, the court finds such plan would be in the best interest of such minor or person with a disability.

(2) If no plan is filed pursuant to subdivision (e)(1), the fiduciary's first accounting and all subsequent accountings shall state how the funds of the estate are invested and how the fiduciary proposes that the funds will be invested for the coming year.



§ 34-1-116 - Sale of property.

(a) Except as provided in subsections (b) and (d), no property of a minor or person with a disability may be sold without prior approval of the court that appointed the fiduciary.

(b) Unless the fiduciary is holding tangible property for the benefit of a minor or person with a disability pursuant to the terms of a will, trust or other written document, the fiduciary has the authority to sell each item of tangible property with a fair market value of less than one thousand dollars ($1,000) or a motor vehicle without specific court approval.

(c) No fiduciary, relative of a fiduciary, employee of a fiduciary, guardian ad litem or attorney for any party shall be a purchaser of property of the minor or person with a disability without court approval.

(d) This section shall not apply to any fiduciary who is not required to file a property management plan or who has had its investment plans approved as part of its property management plan.

(e) When the fiduciary seeks court approval for the sale of property, a copy of the pleading requesting approval of the sale shall be sent to the minor or person with a disability by certified mail with return receipt requested. Although not required, the court may appoint a guardian ad litem.



§ 34-1-117 - Resignation of fiduciary -- Transfer of fiduciary relationship.

(a) A fiduciary may resign by submitting a written request to the court. If the court approves and the fiduciary submits a final accounting that is approved, the resignation of the fiduciary shall be effective on the date set by the court.

(b) For minors, the court shall permit the transfer of the fiduciary relationship to another county, state or country if the court finds that either:

(1) The minor and the serving Tennessee fiduciary have both moved to another county, state or country and the serving Tennessee fiduciary has been appointed the fiduciary in the other county, state or country; or

(2) Only the minor has moved to another county, state or country and a fiduciary other than the serving Tennessee fiduciary has been appointed the fiduciary in the other county, state or country.

(c) For minors, the procedure to seek the transfer of the fiduciary relationship jurisdiction to a court other than the Tennessee court currently supervising the fiduciary relationship shall be the following:

(1) The fiduciary, who may be the serving Tennessee fiduciary or the fiduciary appointed in the other jurisdiction, shall file a sworn petition in the Tennessee court currently supervising the fiduciary relationship. The petition shall contain the following:

(A) A brief statement of the reason or reasons for the removal of the minor from the county of the Tennessee court currently supervising the fiduciary relationship;

(B) A certified copy of the document evidencing the appointment of a fiduciary for the minor in the new jurisdiction that is the place of actual residence of the minor;

(C) An accounting of the minor's property up to the date of the filing of the petition. If the petitioning fiduciary is not the serving Tennessee fiduciary, the court may require the serving Tennessee fiduciary to submit the accounting;

(D) A prayer for the removal of the fiduciary proceedings to the new jurisdiction; and

(E) If appropriate, a prayer for the removal of the minor's property to the new jurisdiction;

(2) Upon the hearing of the petition, the petitioning fiduciary shall provide the court with the following:

(A) Satisfactory evidence that the minor and, if applicable, the serving Tennessee fiduciary have moved from the county of the Tennessee court currently supervising the fiduciary relationship and are actually residing in the new jurisdiction;

(B) An accounting of the minor's property up to the date of the hearing. If the petitioning fiduciary is not the serving Tennessee fiduciary, the court may require the serving Tennessee fiduciary to submit the accounting;

(C) A certified copy of the order of the court appointing the fiduciary in the new jurisdiction; and

(D) A copy of the bond given by the fiduciary in the new jurisdiction with a certificate of the clerk of the court that the bond was signed;

(3) If upon the hearing the court is satisfied with the sufficiency of the evidence presented and the court determines that it is in the best interests of the minor the court shall:

(A) Order the removal of the fiduciary proceedings and, if applicable, the minor's property to the jurisdiction of the actual residence of the minor; and

(B) Discharge the Tennessee fiduciary and the fiduciary's surety on the bond in the Tennessee proceedings; and

(4) Upon the granting of the order, the court shall transfer to the appropriate court in the new jurisdiction a copy of the accounting of the serving Tennessee fiduciary and all records pertaining to the fiduciary relationship.

(d) For a disabled adult person, the court shall permit the transfer of the fiduciary relationship to another county, if the court finds that either:

(1) The disabled adult person and the serving Tennessee fiduciary have both moved to another county, and the serving Tennessee fiduciary has been appointed the fiduciary in the other county; or

(2) Only the disabled adult person has moved to another county, and a fiduciary other than the serving Tennessee fiduciary has been appointed the fiduciary in the other county.

(e) For a disabled adult person, the procedure to seek the transfer of the fiduciary relationship jurisdiction to a court in another county other than the Tennessee court currently supervising the fiduciary relationship shall be the following:

(1) The fiduciary, who may be the serving Tennessee fiduciary or the fiduciary appointed in the other county, shall file a sworn petition in the Tennessee court currently supervising the fiduciary relationship. The petition shall contain the following:

(A) A brief statement of the reason or reasons for the removal of the person with a disability from the county of the Tennessee court currently supervising the fiduciary relationship;

(B) A certified copy of the document evidencing the appointment of a fiduciary for the person with a disability in the new jurisdiction that is the place of actual residence of the minor or person with a disability;

(C) An accounting of the disabled adult person's property up to the date of the filing of the petition. If the petitioning fiduciary is not the serving Tennessee fiduciary, the court may require the serving Tennessee fiduciary to submit the accounting;

(D) A prayer for the removal of the fiduciary proceedings to the new jurisdiction; and

(E) If appropriate, a prayer for the removal of the disabled adult person's property to the new jurisdiction;

(2) Upon the hearing of the petition, the petitioning fiduciary shall provide the court with the following:

(A) Satisfactory evidence that the disabled adult person and, if applicable, the serving Tennessee fiduciary have moved from the county of the Tennessee court currently supervising the fiduciary relationship and are actually residing in the new jurisdiction;

(B) An accounting of the person with a disability's property up to the date of the hearing. If the petitioning fiduciary is not the serving Tennessee fiduciary, the court may require the serving Tennessee fiduciary to submit the accounting;

(C) A certified copy of the order of the court appointing the fiduciary in the new jurisdiction; and

(D) A copy of the bond given by the fiduciary in the new jurisdiction with a certificate of the clerk of the court that the bond was signed;

(3) If upon the hearing the court is satisfied with the sufficiency of the evidence presented and the court determines it is in the best interests of the person with a disability, the court shall:

(A) Order the removal of the fiduciary proceedings and, if applicable, the adult person with a disability's property to the jurisdiction of the actual residence of the adult person with a disability; and

(B) Discharge the Tennessee fiduciary and the fiduciary's surety on the bond in the Tennessee proceedings; and

(4) Upon the granting of the order, the court shall transfer to the appropriate court in the new jurisdiction a copy of the accounting of the serving Tennessee fiduciary and all records pertaining to the fiduciary relationship.

(f) Other issues relating to subject matter jurisdiction of conservatorships, guardianships and protective proceedings shall be governed by chapter 14 of this title.



§ 34-1-118 - Persons receiving property -- Receipt for property -- Filing.

Whenever a fiduciary distributes property of a minor or person with a disability, the person receiving the property of the minor or person with a disability from the fiduciary shall sign a receipt for the property, which receipt shall be filed with the fiduciary's next accounting.



§ 34-1-119 - Standby fiduciary.

(a) At the request of the petitioner, the fiduciary, or on the court's own motion, a standby fiduciary may be appointed by the court to take the place of the fiduciary on a temporary or, if necessary, on a permanent basis. The standby fiduciary shall have the same powers, rights and obligations as the fiduciary.

(b) When it is necessary for the standby fiduciary to function, the regular fiduciary shall notify the court or other interested party of the need for the services of the standby fiduciary and the anticipated duration of the need for the services. On receipt of the notice, the court shall enter an order authorizing the standby fiduciary to function in the place of the fiduciary. The order shall state the duration of the standby fiduciary's authority and shall suspend the authority of the fiduciary. If the fiduciary is bonded, the standby fiduciary must also be bonded in the same amount as the fiduciary. Under no circumstance can the fiduciary and standby fiduciary be simultaneously empowered to act.

(c) Although there is no current need for the services of a fiduciary:

(1) The custodial parent or parents or the person designated by the custodial parent or parents of a minor child or children may petition in accordance with chapter 2 of this title; or

(2) Any adult may petition for the adult in accordance with chapter 3 of this title for the appointment of a standby fiduciary. The standby fiduciary authorized by this subsection (c) may be appointed without the necessity of the appointment of a fiduciary. The court shall respond to the petition as though it were a petition for the appointment of a currently active fiduciary so that all questions concerning the appropriateness of the proposed fiduciary or the property management plan are resolved at the hearing on the petition, which action will minimize delay in activating the standby fiduciary when necessary. If appointed, the court shall define in the order of appointment the circumstances under which the standby fiduciary shall become an active fiduciary and the actions that the standby fiduciary shall take to notify the court of the need for the standby fiduciary to become active. If the court determines there is a need for an active fiduciary, the court shall issue an order authorizing the standby fiduciary to function which order shall contain such other authority or restriction, consistent with this chapter, and chapters 2 and 3 of this title, as the court determines is in the best interest of the minor or person with a disability. In considering a petition for the appointment of a standby fiduciary, the court shall try to minimize the costs to the petitioner to the extent the court determines it is in the best interest of the minor or the person with a potential disability.



§ 34-1-120 - When people may be appointed fiduciary -- Eligible persons.

No personal representative of an estate, any part of which is distributable to a minor, except a parent, grandparent, sibling of the minor or person named by the testator to be guardian, shall be appointed the fiduciary for the minor until the personal representative has first settled its accounts as personal representative. No personal representative of an estate, any part of which is distributable to a person with a disability, except a parent, spouse, child, grandchild, grandparent or sibling of the person with a disability, shall be appointed the fiduciary for the person with a disability until the personal representative has first settled its accounts as personal representative.



§ 34-1-121 - Powers of court -- Additional actions -- Waiver of requirements -- Compromise.

(a) The court has broad discretion to require additional actions not specified in this chapter, and chapters 2 and 3 of this title as the court deems in the best interests of the minor or person with a disability and the property of the minor or the person with a disability. The court also has discretion to waive requirements specified in this chapter, and chapters 2 and 3 of this title if the court finds it is in the best interests of the minor or person with a disability to waive such requirements, particularly in those instances where strict compliance would be too costly or place an undue burden on the fiduciary or the minor or the person with a disability.

(b) In any action, claim, or suit in which a minor or person with a disability is a party or in any case of personal injury to a minor or person with a disability caused by the alleged wrongful act of another, the court in which the action, claim, or suit is pending, or the court supervising the fiduciary relationship if a fiduciary has been appointed, has the power to approve and confirm a compromise of the matters in controversy on behalf of the minor or person with a disability. If the court deems the compromise to be in the best interest of the minor or person with a disability, any order or decree approving and confirming the compromise shall be binding on the minor or person with a disability.



§ 34-1-122 - Distributions to persons other than minor -- Gift program.

In considering expenditures of income or principal of the property of the minor or person with a disability, the court may authorize distributions to persons other than the minor or person with a disability if the court determines the expenditures are in the best interests of the minor or person with a disability. In making its decision, the court may consider whatever information the court deems relevant to its decision, keeping in mind its primary responsibility is for the care and maintenance of the minor or person with a disability and the person's property. No gift program shall be authorized unless there is evidence the person with a disability established a gift program prior to becoming a person with a disability or, even though the person with a disability had not established a gift program, a gift program would reduce the person with a disability's tax liability and would not jeopardize the person with a disability's care and long-term well-being.



§ 34-1-123 - Summons to appear for abuse, mismanagement or failure to perform -- Removal -- Submission of matter to district attorney general's office.

The court in its discretion may summon a fiduciary to appear before the court and may, if cause be shown, remove the fiduciary for any abuse, mismanagement, neglect or failure to perform the duties of fiduciary as set forth in this chapter, and chapters 2 and 3 of this title. If the court determines title 39, chapter 14, may apply to any fiduciary, the court in its discretion may submit the matter to the district attorney general's office.



§ 34-1-124 - No fiduciary appointed -- Expunction of record.

If an action for the appointment of a fiduciary is brought but no fiduciary is appointed, the court may for good cause enter an order permitting expunction of the record.



§ 34-1-125 - Attorney ad litem.

(a) The court shall appoint an attorney ad litem to represent the respondent on the respondent's request, upon the recommendation of the guardian ad litem or if it appears to the court to be necessary to protect the rights or interests of the respondent. The attorney ad litem shall be an advocate for the respondent in resisting the requested relief.

(b) The cost of the attorney ad litem shall be charged against the assets of the respondent.



§ 34-1-126 - Finding of disablement and need of assistance prerequisite for appointment of fiduciary.

The court must find by clear and convincing evidence that the respondent is fully or partially disabled and that the respondent is in need of assistance from the court before a fiduciary can be appointed.



§ 34-1-127 - Least restrictive alternative to be imposed.

The court has an affirmative duty to ascertain and impose the least restrictive alternatives upon the person with a disability that are consistent with adequate protection of the person with a disability and the property of the person with a disability.



§ 34-1-128 - Duties of court clerk -- Records -- Index -- Deadlines -- Notices and summons.

The clerk shall maintain on all guardianship and conservatorship cases the same type docket books, files, minute books, and other records as in all other cases. In addition, the clerk shall maintain an appropriate index or tickler so that reporting deadlines established in §§ 34-1-110 and 34-1-111 and the like are easily ascertainable. The clerk shall issue the notices and summons described in §§ 34-1-110 and 34-1-111 to each delinquent fiduciary.



§ 34-1-129 - Letters of conservatorship or guardianship -- Limited.

Upon the entry of the order appointing a fiduciary and the submission of a bond consistent with the order, the clerk shall issue letters of conservatorship or letters of guardianship. The letters of conservatorship or guardianship shall either:

(1) Recite the specific powers removed from the minor or person with a disability and transferred to the fiduciary; or

(2) Have attached to them the order or orders of the court specifying the powers removed from the minor or person with a disability and transferred to the fiduciary. If the fiduciary has been granted less than full authority over the person and property of the minor or person with a disability in the order of appointment, the clerk shall mark the letters prominently with the term "LIMITED".



§ 34-1-130 - Forms or instructions -- Inventory, receipts and expenditures.

The clerk may prescribe forms or instructions as to the manner in which a fiduciary may render its inventory, receipts, and expenditures.



§ 34-1-131 - Examination of annual accounting -- Report to judge.

The clerk shall examine the annual accounting of the fiduciary and make a report on the accounting to the judge.



§ 34-1-132 - Appointment of emergency guardian or conservator.

(a) If the court finds that compliance with the procedures of this title will likely result in substantial harm to the respondent's health, safety, or welfare, and that no other person, including an agent acting under the Health Care Decision Act, compiled in title 68, chapter 11, part 18, or a person acting under the Durable Powers of Attorney for Healthcare Act, compiled in chapter 6, part 2 of this title or a living will pursuant to title 32, chapter 11, appears to have authority to act, willingness to act, and is acting in the best interests of the respondent in the circumstances, then the court, on petition by a person interested in the respondent's welfare, may appoint an emergency guardian or conservator whose authority may not exceed sixty (60) days and who may exercise only the powers specified in the order. Immediately upon receipt of the petition for an emergency guardianship or conservatorship, the court shall appoint an attorney ad litem to represent the respondent in the proceeding. Except as otherwise provided in subsection (b), reasonable notice of the time and place of a hearing on the petition shall be given to the respondent and any other person as the court directs.

(b) An emergency guardian or conservator may be appointed without notice to the respondent and the attorney ad litem only if the court finds upon a sworn petition that the respondent will be substantially harmed before a hearing on the appointment can be held. If the court appoints an emergency guardian or conservator without notice to the respondent, the respondent shall be given notice of the appointment within forty-eight (48) hours after the appointment. The court shall hold a hearing on the appropriateness of the appointment within five (5) days after the appointment.

(c) Appointment of an emergency guardian or conservator, with or without notice, is not a determination of the respondent's incapacity.

(d) The court may remove an emergency guardian or conservator at any time. The court may appoint a guardian ad litem to investigate the circumstances. An emergency guardian or conservator shall make any report the court requires. In other respects, the provisions of this title concerning guardians or conservators apply to an emergency guardian or conservator.

(e) The time periods set forth above in this section are mandatory and not directory. Failure to comply with those provisions shall void any emergency appointment and remove the authority previously granted to an emergency fiduciary.



§ 34-1-133 - Expedited limited healthcare fiduciary.

(a) If the respondent is under hospitalization in a hospital as those terms are defined in title 68, chapter 11, part 2, and no other person, including an agent acting under the Healthcare Decision Act, compiled in title 68, chapter 11, part 8, a person acting under the Durable Powers of Attorney for Healthcare Act, compiled in chapter 6, part 2 of this title, or a living will under title 32, chapter 11, part 1 appears to have the authority and willingness to act and is acting in the best interest of the respondent, the court on petition of a person interested in the respondent's welfare may appoint an expedited limited healthcare fiduciary whose authority is for the limited purpose of consenting to discharge, transfer, and admission and consenting to any financial arrangements or medical care necessary to affect such discharge, transfer or admission to another healthcare facility and whose authority may not exceed sixty (60) days. Immediately upon the receipt of the petition for an expedited limited healthcare fiduciary, the court shall appoint an attorney ad litem to represent the respondent in the proceeding. In expediting the appointment of an expedited limited healthcare fiduciary, the court may vary the time periods for hearings including but not limited to the minimum number of days before a hearing under § 34-1-108 or the number of days before appointment of a guardian ad litem under § 34-1-107 or other time periods, but shall not vary requirements as necessary to determine the respondent is in need of a fiduciary.

(b) The court shall hold a hearing on the appropriateness of the appointment within five (5) days of the appointment.

(c) Appointment of an expedited limited healthcare fiduciary is not a determination of the respondent's incapacity.

(d) The court may remove an expedited limited healthcare fiduciary at any time.

(e) The time periods set forth in this section are mandatory and not directory. Failure to comply with those provisions shall void any expedited appointment and remove the authority previously granted to the expedited limited healthcare fiduciary.






Chapter 2 - Guardianship Generally

§ 34-2-101 - Actions for appointment of guardian -- Where brought.

(a) Actions for the appointment of only a guardian of the person may be brought in the juvenile court in the county in which there is venue. Actions for the appointment of a guardian of the person or property or both may be brought in a court exercising probate jurisdiction or any other court of record in the county in which there is venue.

(b) An action for the appointment of a guardian may be brought in the county of residence of the minor, the county of residence of the minor's parents or, if the minor's parents are living apart, the county of residence of the custodial parent.



§ 34-2-102 - Petition for appointment of guardian -- Who may file.

A petition for the appointment of a guardian may be filed by any person having knowledge of the circumstances necessitating the appointment of a guardian.



§ 34-2-103 - Priority of persons to be considered.

Subject to the court's determination of what is in the best interests of the minor, the court shall consider the following persons in the order listed for appointment of the guardian:

(1) The parent or parents of the minor;

(2) The person or persons designated by the parent or parents in a will or other written document;

(3) Adult siblings of the minor;

(4) Closest relative or relatives of the minor; and

(5) Other person or persons.



§ 34-2-104 - Petition for appointment -- Sworn -- Contents.

The petition for the appointment of a guardian, which shall be sworn, should contain the following:

(1) The name, date of birth, residence and mailing address of the minor;

(2) The name, age, residence and mailing address and relationship of the petitioner;

(3) The name, age, mailing address and relationship of the proposed guardian and, if the proposed guardian is other than the petitioner, a statement signed by the proposed guardian acknowledging awareness of the petition and willingness to serve;

(4) The name, mailing address and relationship of the closest relative or relatives of the minor and the name and mailing address of the present custodian of the minor who should be notified of the proceedings. If the respondent has no then living parent or sibling, the petition shall so state and more remote relatives are not to be listed;

(5) An explanation of the reason for seeking appointment of a guardian; and

(6) If the petition requests the guardian manage the property of the respondent, the petition also shall contain:

(A) If the financial information about the minor is known to the petitioner:

(i) A list of the property of the minor together with the approximate fair market value of each item. The petitioner shall state whether the property listed is all of the minor's property;

(ii) A list of the source, amount and frequency of each item of income, pension, social security benefit or other revenue received by the minor;

(iii) A list of the usual monthly expenses of the minor. The petitioner shall include an explanation of how these expenditures were met prior to the filing of the petition; and

(iv) A description of the proposed plan for the management of the minor's property if a guardian is appointed; or

(B) If the financial information about the minor is unknown to the petitioner, a request that the court enter an order authorizing the petitioner to investigate the respondent's property.



§ 34-2-105 - Where guardian needed -- Court order.

If the court determines a guardian is needed, the court shall enter an order which shall:

(1) Name the guardian or guardians;

(2) If the guardian is to manage the property of the minor, then:

(A) Set the amount of the guardian's bond unless waived as authorized in § 34-1-105;

(B) Set forth the nature and frequency of each approved expenditure and prohibit the guardian from making other expenditures without court approval;

(C) Set forth the approved management of the minor's property; and

(D) Prohibit the sale of any property except as permitted by § 34-1-116 without court approval or as permitted in the property management plan approved by such order; and

(3) State any other authority or direction as the court determines is appropriate to properly care for the person and property of the minor.



§ 34-2-106 - Minor attaining eighteen (18) years of age -- Termination or continuation of guardianship.

(a) Except as provided in subsection (c), when the minor for whom a guardian of the person is serving reaches the age of eighteen (18) years of age, the guardianship of the person of the minor shall terminate.

(b) (1) When the minor for whom a guardian of the estate of the minor is serving reaches eighteen (18) years of age, the guardianship shall terminate.

(2) Any interested person, including, but not limited to, the guardian of the estate of the minor, may, not more than ninety (90) days before the minor reaches eighteen (18) years of age and not later than the filing of the preliminary final accounting, petition the court to continue the guardianship for a period of time not to extend beyond the person's twenty-fifth birthday. A copy of the petition shall be served on the minor or it must be shown that the minor has actual notice of the filing of the petition.

(3) The burden of demonstrating why the guardianship of the estate of such person should continue shall be on the person seeking the continuation of the guardianship. In determining whether to terminate the guardianship, the court shall consider whether the termination is in the best interest of the person, and the court shall consider the ability of the person to wisely manage and control the property irrespective of whether special needs exist. If the court so finds, the court shall continue the guardianship for a longer period of time not to extend beyond the person's twenty-fifth birthday. The court may permit either the payment of a portion of the estate or the establishment of a distribution schedule upon request of any party. If the court does not continue the guardianship, in the discretion of the court the minor may receive attorneys' fees from the person petitioning the court for continuation of the guardianship.

(4) Within sixty (60) days after the guardianship of the estate of the person terminates, the guardian shall file a preliminary final accounting with the court, which shall account for all assets, receipts and disbursements from the date of the last accounting until the date the guardianship of the estate terminates, and shall detail the amount of the final distribution to close the guardianship of the estate of the person. If no objections have been filed to the clerk's report on the preliminary final accounting within thirty (30) days from the date the clerk's report is filed, the guardian shall distribute the remaining assets. The receipts and final cancelled checks evidencing the final distribution shall be filed with the court by the guardian. When the evidence of the final distribution is filed with the court, and on order of the court, the guardianship proceeding for the estate of the person shall be closed. A final accounting may not be waived by the minor for whom the guardian of an estate is serving regardless of the age of the minor.

(c) If a minor for whom a guardian of the person or estate is serving has previously been determined to be a disabled person, when the minor reaches eighteen (18) years of age, the guardian shall automatically continue as conservator. If the guardian is the department of children's services, this subsection (c) shall not apply.






Chapter 3 - Conservatorship Generally

§ 34-3-101 - Action for appointment of conservator -- Where brought.

(a) Actions for the appointment of a conservator may be brought in a court exercising probate jurisdiction or any other court of record of any county in which there is venue.

(b) An action for the appointment of a conservator shall be brought in the county of residence of the alleged person with a disability.

(c) Nothing in this title shall be construed to supersede the Tennessee Adult Protection Act, compiled in title 71, chapter 6, part 1, or the orders of the court pursuant to such act.



§ 34-3-102 - Petition for appointment of conservator -- Who may file.

A petition for the appointment of a conservator may be filed by any person having knowledge of the circumstances necessitating the appointment of a conservator.



§ 34-3-103 - Priority of persons to be considered for appointment.

Subject to the court's determination of what is in the best interests of the person with a disability, the court shall consider the following persons in the order listed for appointment of the conservator:

(1) The person or persons designated in a writing signed by the alleged person with a disability;

(2) The spouse of the person with a disability;

(3) Any child of the person with a disability;

(4) Closest relative or relatives of the person with a disability;

(5) A district public guardian as described by § 34-7-104; and

(6) Other person or persons.



§ 34-3-104 - Petition for appointment -- Sworn -- Contents.

The petition for the appointment of a conservator, which shall be sworn, should contain the following:

(1) The name, date of birth, residence and mailing address of the respondent;

(2) A description of the nature of the alleged disability of the respondent;

(3) The name, age, residence and mailing address of the petitioner, a statement of the relationship of the petitioner to the respondent, and a statement of any felony or misdemeanor convictions of the petitioner, if any;

(4) The name, age, mailing address, relationship of the proposed conservator and a statement of any felony or misdemeanor conviction of the proposed conservator and, if the proposed conservator is not the petitioner, a statement signed by the proposed conservator acknowledging awareness of the petition and a willingness to serve;

(5) The name, mailing address and relationship of the closest relative or relatives of the respondent and the name and mailing address of the person or institution, if any, having care and custody of the respondent or with whom the respondent is living. If the respondent has no then living spouse, child, parent or sibling, the petition shall so state and more remote relatives are not to be listed;

(6) A summary of the facts supporting the petitioner's allegation that a conservator is needed;

(7) The name of the respondent's physician or, where appropriate, respondent's psychologist or senior psychological examiner and either:

(A) A sworn examination report described in § 34-3-105(c);

(B) A statement that the respondent has been examined but the sworn examination report has not been received but will be filed before the hearing; or

(C) A statement that the respondent refuses to be examined voluntarily, with a request that the court direct the respondent to submit to medical examination;

(8) The rights of the respondent to be removed from the respondent and transferred to the conservator. The rights the court may remove may include, but are not limited to, the right to vote, dispose of property, execute instruments, make purchases, enter into contractual relationships, hold a valid Tennessee driver license, give or refuse consent to medical and mental examinations and treatment or hospitalization, or do any other act of legal significance the court deems necessary or advisable;

(9) If the petition requests the conservator to manage the property of the respondent, the petition also shall contain:

(A) If the financial information about the respondent is known to the petitioner:

(i) A list of the property of the respondent, together with the approximate fair market value of each item and a statement whether the property listed is all of the respondent's property;

(ii) A list of the source, amount and frequency of each item of income, pension, social security benefit or other revenue received by the respondent;

(iii) A list of the usual monthly expenses of the respondent and an explanation of how these expenditures were met prior to the filing of the petition;

(iv) A description of the proposed plan for the management of the respondent's property if a conservator is appointed; or

(B) If the financial information about the respondent is unknown to the petitioner, a request that the court enter an order authorizing the petitioner to investigate the respondent's property; and

(10) A request for a guardian ad litem, conservator or co-conservator, or attorney ad litem with specific experience or expertise in matters like those faced by the respondent, if warranted under the circumstances.



§ 34-3-105 - Examination, physical, psychological or otherwise, of respondent.

(a) If the respondent has been examined by a physician or, where appropriate, a psychologist or senior psychological examiner not more than ninety (90) days prior to the filing of the petition and the examination is pertinent, the report of the examination shall be submitted with the petition. If the respondent has not been examined within ninety (90) days of the filing of the petition, cannot get out to be examined or refuses to be voluntarily examined, the court shall order the respondent to submit to examination by a physician or, where appropriate, a psychologist or senior psychological examiner identified in the petition as the respondent's physician, psychologist or senior psychological examiner or, if the respondent has no physician, psychologist or senior psychological examiner, a physician, psychologist or senior psychological examiner selected by the court. The physician, psychologist or senior psychological examiner, on completing the examination, shall send a sworn written report to the court with copies to the petitioner and the guardian ad litem. The physician's, psychologist's or senior psychological examiner's report shall be made a part of the court record.

(b) On motion by the petitioner, the respondent, the adversary counsel, the guardian ad litem, or on its own initiative, the court may order the respondent to submit to examination by such physicians, psychologists, senior psychological examiners or other specialists who have expertise in the specific disability of the respondent. The examiner shall send a sworn written report to the court with copies to the petitioner, the guardian ad litem and the person requesting the second examination. The court may assess the cost of the second examination against the property of the person with a disability or against the person requesting the examination.

(c) Each physician's, psychologist's or senior psychological examiner's sworn report shall contain the following:

(1) The respondent's medical history; provided, that this subdivision (c)(1) shall not be construed to expand the examiner's scope of practice;

(2) A description of the nature and type of the respondent's disability;

(3) An opinion as to whether a conservator is needed and the type and scope of the conservator with specific statement of the reasons for the recommendation of conservatorship; and

(4) Any other matters as the court deems necessary or advisable.

(d) The examiner's sworn report shall be prima facie evidence of the respondent's disability and need for the appointment of a fiduciary unless the report is contested and found to be in error.

(e) If upon an additional finding that the person with a disability poses a threat to self or others in accordance with the mental health law, title 33, a court of competent jurisdiction may order a commitment to involuntary care and treatment.



§ 34-3-106 - Rights of respondent.

The respondent has the right to:

(1) On demand by respondent or the guardian ad litem, a hearing on the issue of disability;

(2) Present evidence, including testimony or other evidence from a physician, psychologist or senior psychological examiner of the respondent's choosing, and confront, as a cross-examiner, witnesses;

(3) Appeal the final decision on the petition with the assistance of an attorney ad litem or adversary counsel;

(4) Attend any hearing;

(5) Have an attorney ad litem appointed to advocate the interests of the respondent; and

(6) Request a protective order placing under seal the respondent's health and financial information, including reports provided under § 34-3-105(c).



§ 34-3-107 - Where conservator needed -- Court order.

(a) If the court determines a conservator is needed, the court shall enter an order which shall:

(1) Name the conservator or co-conservators and, in the court's discretion, a standby conservator or co-conservators;

(2) Enumerate the powers removed from the respondent and those to be vested in the conservator. To the extent not specifically removed, the respondent shall retain and shall exercise all of the powers of a person without a disability. The court may consider removing any rights of the person with a disability and vesting some or all in a conservator. Such rights may include, but are not limited to:

(A) The right to give, withhold, or withdraw consent and make other informed decisions relative to medical and mental examinations and treatment;

(B) The right to make end of life decisions:

(i) To consent, withhold, or withdraw consent for the entry of a "do not resuscitate" order or the application of any heroic measures or medical procedures intended solely to sustain life and other medications; and

(ii) To consent or withhold consent concerning the withholding or withdrawal of artificially provided food, water, or other nourishment or fluids;

(C) The right to consent to admission to hospitalization, and to be discharged or transferred to a residential setting, group home, or other facility for additional care and treatment;

(D) The right to consent to participate in activities and therapies which are reasonable and necessary for the habilitation of the respondent;

(E) The right to consent or withhold consent to any residential or custodial placement;

(F) The power to give, receive, release, or authorize disclosures of confidential information;

(G) The right to apply for benefits, public and private, for which the person with a disability may be eligible;

(H) The right to dispose of personal property and real property subject to statutory and judicial constraints;

(I) The right to determine whether or not the respondent may utilize a Tennessee driver license for the purpose of driving;

(J) The right to make purchases;

(K) The right to enter into contractual relationships;

(L) The right to execute instruments of legal significance;

(M) The right to pay the respondent's bills and protect and invest the respondent's income and assets;

(N) The right to prosecute and defend lawsuits; and

(O) The right to execute, on behalf of the respondent, any and all documents to carry out the authority vested above.

(3) If the rights and powers transferred to the conservator include management of the respondent's property, the order shall:

(A) Set the amount of the conservator's bond unless waived as authorized in § 34-1-105;

(B) Set the nature and frequency of each approved expenditure and prohibit the conservator from making other expenditures without court approval;

(C) Set forth the approved management of the property of the person with a disability; and

(D) Prohibit the sale of any property except as permitted by § 34-1-116(b) without prior court approval or as permitted in the property management plan approved by the order; and

(4) Whether a conservator is being appointed from § 34-3-103(6), and if the conservator is being appointed from § 34-3-103(6), the reasons why the court was unable to appoint a conservator from § 34-3-103(1)-(5);

(5) State any other authority or direction as the court determines is appropriate to properly care for the person or property of the person with a disability.

(b) If the court grants a protective order placing under seal the respondent's financial information, as provided by § 34-3-106(6), the order shall not deny access to information regarding fees and expenses of the conservatorship.



§ 34-3-108 - Discharge of conservator -- Modification of duties -- Termination -- Final accountings and distribution of assets.

(a) A conservator appointed under this chapter may be discharged or have its duties modified if the court determines that the respondent is no longer a person with a disability, or that it is in the best interests of the person with a disability that the conservatorship be terminated, or that the conservator has failed to perform its duties and obligations in accordance with the law, or that the conservator has failed to act in the best interest of the person with a disability so as to warrant modification or termination. The person with a disability or any interested person on the behalf of the person with a disability may petition the court at any time for a termination or modification order under this section.

(b) A petition under subsection (a), if made by the person with a disability, may be communicated to the court by any means including oral communication or informal letter.

(c) The court, upon receipt of the petition filed under this section, shall conduct a hearing. At the hearing, the person with a disability has all the rights set out in § 34-3-106. Prior to the holding of the hearing, the court may require that the person with a disability submit to an examination as required by § 34-3-105 to support the person with a disability's contention that a conservator is no longer needed.

(d) Upon conclusion of the hearing, the court shall enter an order setting forth the court's findings of fact and may do any of the following:

(1) Dismiss the petition;

(2) Remove the conservator and dissolve the original order;

(3) Remove the conservator and appoint a successor;

(4) Modify the original order; or

(5) Grant any other relief the court considers appropriate and in the best interest of the person with a disability.

(e) When the person with a disability dies or the court earlier determines a conservator is no longer needed and issues an order terminating the conservatorship, the conservatorship shall terminate. If the conservator has responsibility for the property of the person with a disability, within one hundred twenty (120) days after the date the conservatorship terminates, the conservator shall file a preliminary final accounting with the court, which shall account for all assets, receipts, and disbursements from the date of the last accounting until the date the conservatorship terminates, and shall detail the amount of the final distribution to close the conservatorship. If no objections have been filed to the clerk's report on the preliminary final accounting within thirty (30) days from the date the clerk's report is filed, the conservator shall distribute the remaining assets. The receipts and final cancelled checks evidencing the final distributions shall be filed with the court by the conservator. When the evidence of the final distribution is filed with the court and on order of the court, the conservatorship proceeding shall be closed.



§ 34-3-109 - Support of person with a disability's spouse or minor children.

The appointment of a conservator for a person with a disability does not automatically terminate the duty of the person with a disability to support such spouse or dependent minor children of the person with a disability. The court having jurisdiction over the person with a disability may establish the amount of financial support to which the spouse or dependent minor children are entitled.






Chapter 4 - Estates of Incompetents [Repealed]

Part 1 - Limited Guardianship Proceedings [Repealed]



Part 2 - Conservatorship [Repealed]



Part 3 - Dependents of Incompetents [Repealed]






Chapter 5 - Uniform Veterans' Guardianship Law

§ 34-5-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Veterans' Guardianship Law."



§ 34-5-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Administrator" means the administrator of veterans affairs of the United States, or the administrator's successor;

(2) "Benefits" means all moneys paid or payable by the United States through the veterans administration;

(3) "Estate" means income on hand and assets acquired partially or wholly with "income";

(4) "Guardian" means any fiduciary for the person or estate of a ward;

(5) "Income" means moneys received from the veterans administration and revenue or profit from any property wholly or partially acquired with those moneys;

(6) "Person" means an individual, a partnership, a corporation or an association;

(7) "Veterans administration" means the veterans administration, its predecessors or successors; and

(8) "Ward" means a beneficiary of the veterans administration.



§ 34-5-103 - Administrator as party in interest.

The administrator shall be a party in interest in any proceeding for the appointment or removal of a guardian or for the removal of the disability of minority or mental incapacity of a ward, and in any suit or other proceeding affecting in any manner the administration by the guardian of the estate of any present or former ward whose estate included assets derived in whole or in part from benefits heretofore or hereafter paid by the veterans administration. Not less than fifteen (15) days prior to a hearing in such a matter, notice in writing of the time and place of the hearing shall be given by mail, unless waived in writing, to the office of the veterans administration having jurisdiction over the area in which the suit or proceeding is pending.



§ 34-5-104 - Appointment of guardian when necessary prior to payment of benefits.

Whenever, pursuant to any law of the United States or regulation of the veterans administration, it is necessary, prior to payment of benefits, that a guardian be appointed, the appointment may be made in the manner provided in §§ 34-5-106 -- 34-5-110.



§ 34-5-105 - Limitation on number of wards.

(a) No person, other than a bank or trust company, shall be guardian of more than twelve (12) wards at one time, unless all wards are members of one family.

(b) Upon presentation of a petition by an attorney of the department of veterans services or other interested person, alleging that a guardian is acting in a fiduciary capacity for more than twelve (12) wards as provided in subsection (a) and requesting the guardian's discharge for that reason, the court, upon proof substantiating the petition, shall require a final accounting forthwith from the guardian and shall discharge the guardian from guardianships in excess of twelve (12), after first having appointed a successor.



§ 34-5-106 - Petition for appointment of guardian.

(a) A petition for the appointment of a guardian may be filed by any relative or friend of the ward or by any person who is authorized by law to file such a petition. If there is no person so authorized or if the person so authorized refuses or fails to file a petition within thirty (30) days after mailing of notice by the veterans administration to the last known address of the person, if any, indicating the necessity for the appointment, a petition for appointment may be filed by any resident of this state.

(b) The petition for appointment shall set forth the name, age and place of residence of the ward, the name and place of residence of the nearest relative, if known, and the fact that the ward is entitled to receive benefits payable by or through the veterans administration, and shall set forth the amount of moneys then due and the amount of probable future payments.

(c) The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the ward and the name, age, relationship, if any, occupation and address of the proposed guardian and, if the nominee is a natural person, the number of wards for whom the nominee is presently acting as guardian. Notwithstanding any law as to priority of persons entitled to appointment, or the nomination in the petition, the court may appoint some other individual or a bank or trust company as guardian, if the court determines it is for the best interest of the ward.

(d) In the case of a mentally incompetent ward, the petition shall show that the ward has been rated incompetent by the veterans administration on examination in accordance with the laws and regulations governing the veterans administration.



§ 34-5-107 - Evidence of necessity for guardian of minor.

Where a petition is filed for the appointment of a guardian for a minor, a certificate of the administrator or the administrator's authorized representative, setting forth the age of the minor as shown by the records of the veterans administration and the fact that the appointment of a guardian is a condition precedent to the payment of any moneys due the minor by the veterans administration, shall be prima facie evidence of the necessity for the appointment.



§ 34-5-108 - Evidence of necessity for guardian for incompetent.

Where a petition is filed for the appointment of a guardian for a mentally incompetent ward, a certificate of the administrator, or the administrator's duly authorized representative, that the person has been rated incompetent by the veterans administration on examination in accordance with the laws and regulations governing the veterans administration and that the appointment of a guardian is a condition precedent to the payment of any moneys due the ward by the veterans administration, shall be prima facie evidence of the necessity for the appointment.



§ 34-5-109 - Notice of petition for appointment.

Upon the filing of a petition for the appointment of a guardian under this chapter, notice shall be given to the ward and to other persons, in the manner provided by the general law of this state, and also to the veterans administration as provided by this chapter.



§ 34-5-110 - Bond of guardian.

(a) Upon the appointment of a guardian, the guardian shall execute and file a bond to be approved by the court in an amount not less than the estimated value of the personal estate and anticipated income of the ward during the ensuing year. The bond shall be in the form and be conditioned as required of guardians appointed under the general guardianship laws of this state. The court may from time to time require the guardian to file an additional bond.

(b) Where a bond is tendered by a guardian with personal sureties, there shall be at least two (2) such sureties and they shall file with the court a certificate under oath which shall describe the property owned, both real and personal, and shall state that each is worth the sum named in the bond as the penalty thereof over and above all debts and liabilities and the aggregate of other bonds on which the guardian is principal or surety and exclusive of property exempt from execution. The court may require additional security or may require a corporate surety bond, the premium thereon to be paid from the ward's estate.



§ 34-5-111 - Accounts -- Certificate of examination of securities or investments -- Copies sent to veterans administration office -- Notice of hearing -- Property derived from other sources.

(a) Every guardian who has received or shall receive on account of a ward any moneys or other thing of value from the veterans administration shall file with the court annually, on the anniversary date of the appointment, in addition to such other accounts as may be required by the court, a full, true and accurate account under oath of all moneys or other things of value so received by that guardian, all earnings, interest or profits derived from and all property acquired with those moneys or other things of value and of all disbursements from them, and showing the balance of those moneys or other things of value in that guardian's hands at the date of the account and how invested.

(b) The guardian, at the time of filing any account, shall exhibit all securities or investments held by the guardian to an officer of the bank or other depository in which the securities or investments are held for safekeeping or to an authorized representative of the corporation that is surety on the guardian's bond, or to the judge or clerk of a court of record in this state, or, upon request of the guardian or other interested party, to any other reputable person designated by the court, who shall certify in writing that that person has examined the securities or investments and identified them with those described in the account, and shall note any omissions or discrepancies. If the depository is the guardian, the certifying officer shall not be the officer verifying the account. The guardian may exhibit the securities or investments to the judge of the court, who shall endorse on the account and copy of the account a certificate that the securities or investments shown in the account as held by the guardian were each in fact exhibited to the judge and that those exhibited to the judge were the same as those shown in the account, and noting any omission or discrepancy. With respect to funds for which the guardian is accountable, deposited in any bank, federal savings bank or credit union, a guardian's account to the court for those funds may be made in accordance with § 34-1-111(c)(1)(B).

(c) At the time of filing in the court any account, a certified copy of the account and a signed duplicate of each certificate filed with the court shall be sent by the guardian to the office of the veterans administration having jurisdiction over the area in which the court is located. A signed duplicate or a certified copy of any petition, motion or other pleading, pertaining to an account, or to any matter other than an account, and filed in the guardianship proceedings, or in any proceeding for the purpose of removing the disability of minority or mental incapacity, shall be furnished by the person filing the same to the proper office of the veterans administration. Unless a hearing is waived in writing by the attorney of the veterans administration, and by all other persons, if any, entitled to notice, the court shall fix a time and place for the hearing on the account, petition, motion or other pleading not less than fifteen (15) days nor more than thirty (30) days from the date the account, petition, motion or other pleading is filed, unless a different available date is stipulated in writing. Unless waived in writing, written notice of the time and place of hearing shall be given the veterans administration office concerned and the guardian and any others entitled to notice not less than fifteen (15) days prior to the date fixed for the hearing. The notice may be given by mail, in which event it shall be deposited in the mails not less than fifteen (15) days prior to that date. The court, or clerk of the court, shall mail to the veterans administration office a copy of each order entered in any guardianship proceeding in which the administrator is an interested party.

(d) If the guardian or conservator is accountable for property derived from sources other than the veterans administration, the guardian or conservator shall be accountable for such other property as is or may be required under the applicable law of this state pertaining to the property of minors or persons adjudicated incompetent who are not beneficiaries of the veterans administration, and as to that other property shall be entitled to the compensation provided by that law. The account for other property may be combined with the account filed in accordance with this section.



§ 34-5-112 - Failure to account or furnish copies -- Penalty.

If any guardian fails to file with the court any account as required by this chapter, or by an order of the court, when any account is due or within thirty (30) days after citation issues as provided by law, or fails to furnish the veterans administration a true copy of any account, petition or pleading, as required by this chapter, this failure may in the discretion of the court be grounds for the guardian's removal.



§ 34-5-113 - Compensation of guardians.

Compensation payable to guardians shall be based upon services rendered and shall not exceed seven percent (7%) of the amount of moneys received during the period covered by the account; provided, that the court may approve compensation of not to exceed two hundred fifty dollars ($250) per year in any case in which seven percent (7%) of the income is less than that amount and does not, in the opinion of the court, adequately compensate the guardian for the services rendered during the year. In the event of extraordinary services by any guardian, the court, upon petition and hearing on the petition, may authorize reasonable additional compensation for those services. A copy of the petition and notice of hearing on the petition shall be given to the proper office of the veterans administration in the manner provided in the case of hearing on a guardian's account or other pleading. No commission or compensation shall be allowed on the moneys or other assets received from a prior guardian, nor upon the principal amount received from liquidation of loans, or from other investments.



§ 34-5-114 - Investment of funds.

Every guardian shall invest the corpus of all funds of the guardian's ward, coming into the guardian's hands, only in the following types of securities in which the guardian shall have no interest, directly or indirectly:

(1) The direct bonds and obligations of the United States, or in mutual fund shares of a registered investment company or common trust funds which are invested only in direct bonds and obligations of the United States, or obligations issued separately or collectively by or for federal land banks, federal intermediate credit banks and banks for cooperatives under the act of Congress known as the Farm Credit Act of 1971, 85 Stat. 583, 12 U.S.C § 2001 and amendments to that act, or Home Owners' Loan Corporation bonds, guaranteed in principal and interest by the United States government, procuring them always at the best possible salable or market price obtainable in the interest of the ward; bonds and/or debentures issued by any Federal Home Loan Bank organized under the Federal Home Loan Bank Act of the United States;

(2) The bonds of the state of Tennessee, procuring the bonds always at the best possible salable or market price obtainable in the interest of the ward;

(3) The bonds of any county in this state having a population of fifteen thousand (15,000) by the last federal census next preceding the date of the investment, that has not defaulted within twenty (20) years preceding the investment for more than thirty (30) days in the payment of any part either of principal or interest of any bond, note or other evidence of indebtedness, procuring the bonds always at the best possible salable or market price obtainable in the interest of the ward; provided, that before investment is made in the county bonds as authorized in this subdivision (3), there has been filed with the clerk of the court having jurisdiction of the guardianship a certificate by the chief financing officer, or treasurer of the county, certifying to the prerequisites as provided in this subdivision (3) regarding population and status of the bonds;

(4) The bonds or notes of any city or town in this state that has a population as shown by the last federal census next preceding the investment of not less than forty-five thousand (45,000) and has not defaulted within twenty (20) years preceding the investment for more than thirty (30) days in the payment of any part either of principal or interest of any bond, note or other evidence of indebtedness, procuring the bonds or notes always at the best possible salable or market price obtainable in the interest of the ward; provided, that before investment is made in city bonds as authorized in this subdivision (4), there has been filed with the clerk of the court having jurisdiction of the guardianship a certificate by the chief financing officer or treasurer of the city certifying to the prerequisites as provided in this subdivision (4) regarding population and status of the bonds;

(5) First mortgage or trust deed on real estate situated in the county of the guardianship, the amount lent not to exceed one half (1/2) of the actual cash value of the real estate mortgaged; provided, that the real estate has been appraised and reported as to its cash market value by three (3) disinterested persons appointed for that purpose by the chancery or probate court of the county in which the land lies, upon application to the court to that end, and approved by the court;

(6) Certificates of deposit, time deposits, savings deposits, and any other accounts, issued and accepted by any state or national bank that has insured its accounts with the federal deposit insurance corporation, up to the maximum amount insured by the federal deposit insurance corporation; and

(7) Any type of savings account or deposits (including certificates of deposit) in an amount that is insured with an insurer approved by the commissioner of commerce and insurance.



§ 34-5-115 - Time allowed to make investment.

Pending time the investments are being made by the guardian, the guardian shall not be chargeable with interest; provided, that the guardian shall not be allowed more than four (4) months in which to make the investment. If the guardian does not make specified investments in or on the securities named in § 34-5-114, the guardian shall be charged with the rate of interest, not exceeding six percent (6%) as the court in which the guardianship is pending may determine to be the fair value of the use of money at that time.



§ 34-5-116 - Maintenance and support.

A guardian shall not apply any portion of the income or the estate for the support or maintenance of any person other than the ward, the spouse and the minor children of the ward, except upon petition to and prior order of the court after a hearing. A signed duplicate or certified copy of the petition shall be furnished the proper office of the veterans administration and notice of hearing on the petition shall be given the office as provided in the case of hearing on a guardian's account or other pleading.



§ 34-5-117 - Copies of public records to be furnished.

When a copy of any public record is required by the veterans administration to be used in determining the eligibility of any person to participate in benefits made available by the veterans administration, the official custodian of that public record shall, without charge, provide the applicant for those benefits, or any person acting on the applicant's behalf, or the authorized representative of the veterans administration with a certified copy of the record.



§ 34-5-118 - Commitment to veterans administration or other federal agency.

(a) Whenever, in any proceeding under the laws of this state for the commitment of a person alleged to be incompetent or otherwise in need of placement in a hospital or other institution for proper care, it is determined, after the adjudication of the status of that person as may be required by law, that commitment to a hospital for mental illness or other institution is necessary for care or treatment, and it appears that the person is eligible for care or treatment by the veterans administration or other agency of the United States government, the court, upon receipt of a certificate from the veterans administration or other agency showing that facilities are available and that the person is eligible for care or treatment in those facilities, may commit the person to the veterans administration or other agency. The person whose commitment is sought shall be personally served with notice of the pending commitment proceeding in the manner as provided by the law of this state, and nothing in this chapter shall affect the person's right to appear and be heard in the proceedings. Upon commitment, the person, when admitted to any facility operated by an agency within or without this state, shall be subject to the rules and regulations of the veterans administration or other agency. The chief officer of any facility of the veterans administration or institution operated by any other agency of the United States to which the person is so committed shall, with respect to the person, be vested with the same powers as superintendents of state hospitals for mental illness within this state with respect to retention of custody, transfer, or discharge. Jurisdiction is retained in the committing or other appropriate court of this state at any time to inquire into the mental condition of the person so committed, and to determine the necessity for continuance of commitment, and all commitments pursuant to this chapter are so conditioned.

(b) The judgment or order of commitment by a court of competent jurisdiction of another state or of the District of Columbia, committing a person to the veterans administration, or other agency of the United States government for care or treatment, shall have the same force and effect as to the committed person while in this state as in the jurisdiction in which is situated the court entering the judgment or making the order; and the court of the committing state, or of the District of Columbia, shall be deemed to have retained jurisdiction of the person so committed for the purpose of inquiring into the mental condition of that person, and of determining the necessity for continuance of restraint, as is provided in subsection (a) with respect to persons committed by the courts of this state. Consent is given to the application of the law of the committing state or district in respect to the authority of the chief officer of any facility of the veterans administration, or of any institution operated in this state by any other agency of the United States to retain custody, or to transfer, parole or discharge the committed person.

(c) Upon receipt of a certificate of the veterans administration or another agency of the United States that facilities are available for the care or treatment of any person previously committed to any hospital for the insane, or other institution for the care or treatment of persons similarly afflicted and that the person is eligible for care or treatment, the superintendent of the institution may cause the transfer of the person to the veterans administration or other agency of the United States for care or treatment. Upon effecting any such transfer, the committing court or proper officer of the court shall be notified of the transfer by the transferring agency. No person who is confined pursuant to conviction of any felony or misdemeanor or who has been acquitted of the charge solely on the ground of insanity shall be transferred to the veterans administration or other agency of the United States, unless prior to transfer the court or other authority originally committing the person shall enter an order for the transfer after appropriate motion and hearing.

(d) Any person transferred as provided in this section shall be deemed to be committed to the veterans administration or other agency of the United States pursuant to the original commitment.



§ 34-5-119 - Discharge of guardian and release of sureties.

In addition to any other provisions of law relating to judicial restoration and discharge of guardian, a certificate by the veterans administration showing that a minor ward has attained majority, or that an incompetent ward has been rated competent by the veterans administration upon examination in accordance with law, shall be prima facie evidence that the ward has attained majority, or has recovered competency. Upon hearing after notice as provided by this chapter and the determination by the court that the ward has attained majority or has recovered competency, an order shall be entered to that effect, and the guardian shall file a final account. Upon hearing after notice to the former ward and to the veterans administration as in case of other accounts, upon approval of the final account, and upon delivery to the ward of the assets due the ward from the guardian, the guardian shall be discharged and the guardian's sureties released.



§ 34-5-120 - Uniform construction.

This chapter shall be so construed as to make uniform the laws of those states that enact it.



§ 34-5-121 - Application of other laws.

Except where inconsistent with this chapter, the laws of this state relating to guardian and ward and the judicial practice relating to those laws, including the right to trial by jury and the right of appeal, shall be applicable to beneficiaries and their estate.



§ 34-5-122 - Application of chapter.

The provisions of this chapter relating to surety bonds and the administration of estates of wards shall apply to all "income" and "estate," as defined in this chapter, whether the guardian has been appointed under this chapter or under any other law of this state, special or general, prior or subsequent to the enactment of this chapter.






Chapter 6 - Power of Attorney

Part 1 - Uniform Durable Power of Attorney Act

§ 34-6-101 - Short title -- Construction of part.

(a) This part shall be known and may be cited as the "Uniform Durable Power of Attorney Act."

(b) This part shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this part among states enacting it. Nothing in this part shall be construed as abolishing or otherwise adversely affecting the conservatorship law or limited guardianship.



§ 34-6-102 - "Durable power of attorney" defined.

A durable power of attorney is a power of attorney by which a principal designates another as the principal's attorney in fact in writing and the writing contains the words "This power of attorney shall not be affected by subsequent disability or incapacity of the principal," or "This power of attorney shall become effective upon the disability or incapacity of the principal," or similar words showing the intent of the principal that the authority conferred shall be exercisable, notwithstanding the principal's subsequent disability or incapacity.



§ 34-6-103 - Effect of acts done by attorney.

All acts done by an attorney in fact pursuant to a durable power of attorney during any period of disability or incapacity of the principal have the same effect and inure to the benefit of and bind the principal and the principal's successor in interest as if the principal were competent and not disabled.



§ 34-6-104 - Effect of appointment of conservator, guardian or other fiduciary -- Nomination by principal.

(a) If, following execution of a durable power of attorney, a court of the principal's domicile appoints a conservator, guardian of the estate or other fiduciary charged with the management of all of the principal's property or all of the principal's property except specified exclusions, the attorney in fact is accountable to the fiduciary as well as to the principal. The fiduciary has the same power to revoke or amend the power of attorney that the principal would have had if the principal were not disabled or incapacitated.

(b) A principal may nominate, by a durable power of attorney, the conservator, guardian of the estate or guardian of the principal's person for consideration by the court if protective proceedings for the principal's person or estate are thereafter commenced. The court shall make its appointment in accordance with the principal's most recent nomination in a durable power of attorney except for good cause or disqualification.



§ 34-6-105 - Effect of death, disability or incapacity of principal.

(a) The death of a principal who has executed a written power of attorney, durable or otherwise, does not revoke or terminate the agency as to the attorney in fact or other person, who, without actual knowledge of the death of the principal, acts in good faith under the power. Any action so taken, unless otherwise invalid or unenforceable, binds successors in interest of the principal.

(b) The disability or incapacity of a principal who has previously executed a written power of attorney that is not a durable power does not revoke or terminate the agency as to the attorney in fact or other person, who without actual knowledge of the disability or incapacity of the principal, acts in good faith under the power. Any action so taken, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(c) As to acts undertaken in good faith reliance thereon, an affidavit executed by the attorney in fact under either a durable power of attorney, stating that the attorney in fact does not have actual knowledge of the termination of the durable power of attorney by revocation or death of the principal at the time of the exercise of the power, or a power of attorney that is not durable, stating that the attorney in fact does not have actual knowledge of the termination of the power of attorney by revocation or disability, incapacity or death of the principal at the time of the exercise of the power, is conclusive proof of the nonrevocation or nontermination of the power at that time. If the exercise of the power of attorney requires execution and delivery of any instrument that is recordable, the affidavit when authenticated for record is likewise recordable. This subsection (c) does not affect any provision in a power of attorney for its termination by expiration of time or occurrence of an event other than express revocation in the principal's capacity.



§ 34-6-106 - Bond.

(a) The next of kin of any principal who has executed a durable power of attorney under this part may, upon the disability or incapacity of the principal, petition a court of competent jurisdiction to require a bond of the attorney in fact.

(b) If, after consideration of the interests of all parties involved, the court deems a bond necessary, it shall have the authority to order the attorney in fact to execute a bond in an amount deemed appropriate by the court.



§ 34-6-107 - Fiduciary relationship of attorney in fact with the principal.

An attorney in fact is in a fiduciary relationship with the principal, but only to the extent that the attorney in fact undertakes to act under the power of attorney. Among the fiduciary duties required by law, an attorney in fact has a duty to adequately account to the principal, or to any legal representative of the principal appointed by the principal or by a court, for actions taken by the attorney in fact in the exercise of the power of attorney. It is the intent of the general assembly that this section have retroactive application.



§ 34-6-108 - Incorporation of statutory attorney in fact -- Powers by reference.

(a) Upon the principal clearly expressing an intention to do so within the instrument creating a power of attorney, the language contained in § 34-6-109 may be incorporated into the power of attorney by appropriate reference. The provisions so incorporated shall apply to the attorney in fact with the same effect and subject to the same judicial interpretation and control in appropriate cases, as though the language were set forth verbatim in such instrument.

(b) Nothing contained in this section and § 34-6-109 shall be construed to limit the power of the principal either to:

(1) Grant any additional powers to the attorney in fact, including any powers otherwise excluded under subsection (c); or

(2) Delete any of the powers otherwise granted in § 34-6-109.

(c) Nothing contained in this section and § 34-6-109 shall be construed to vest an attorney in fact with, or authorize an attorney in fact to exercise, any of the following powers:

(1) Make gifts, grants, or other transfers without consideration, except in fulfillment of charitable pledges made by the principal while competent;

(2) Exercise any powers of revocation, amendment, or appointment that the principal may have over the income or principal of any trust;

(3) Act on behalf of the principal in connection with any fiduciary position held by the principal, except to renounce or resign the position;

(4) Exercise any incidents of ownership on any life insurance policies owned by the principal on the life of the attorney in fact;

(5) Change beneficiary designations on any death benefits payable on account of the death of the principal from any life insurance policy, employee benefit plan, or individual retirement account;

(6) Change, add or delete any right of survivorship designation on any property, real or personal, to which the principal holds title, alone or with others;

(7) Renounce or disclaim any property or interest in property or powers to which the principal may become entitled, whether by gift or testate or intestate succession;

(8) Exercise any right, or refuse, release or abandon any right, to claim an elective share in any estate or under any will; or

(9) Make any decisions regarding medical treatments or health care, except as incidental to decisions regarding property and finances.

(d) Nothing contained in this section and § 34-6-109 shall be construed to limit the power of a court of competent jurisdiction to prohibit an attorney in fact from taking any action, or to restrain an attorney in fact in the taking of any action, notwithstanding the authorizations or powers vested in the attorney in fact by any written instrument into which all or any part of § 34-6-109 is incorporated by reference.



§ 34-6-109 - Attorney in fact -- Powers.

Without diminution or restriction of the powers vested in the attorney in fact, by law or elsewhere in the instrument, and subject to all other provisions of the instrument, the attorney in fact, without the necessity of procuring any judicial authorization, or approval, shall be vested with and in the application of the attorney in fact's best judgment and discretion on behalf of the principal shall be authorized to exercise the powers specifically enumerated in this section:

(1) Generally do, sign or perform in the principal's name, place and stead any act, deed, matter or thing whatsoever, that ought to be done, signed or performed, or that, in the opinion of the attorney in fact, ought to be done, signed or performed in and about the premises, of every nature and kind whatsoever, to all intents and purposes whatsoever, as fully and effectually as the principal could do if personally present and acting. The enumeration of specific powers hereunder shall not in any way limit the general powers conferred here;

(2) Receive from or disburse to any source whatever moneys through checking or savings or other accounts or otherwise, endorse, sign and issue checks, withdrawal receipts or any other instrument, and open or close any accounts in the principal's name alone or jointly with any other person;

(3) Buy, sell, lease, alter, maintain, pledge or in any way deal with real and personal property and sign each instrument necessary or advisable to complete any real or personal property transaction, including, but not limited to, deeds, deeds of trust, closing statements, options, notes and bills of sale;

(4) Make, sign and file each income, gift, property or any other tax return or declaration required by the United States or any state, county, municipality or other legally constituted authority;

(5) Acquire, maintain, cancel or in any manner deal with any policy of life, accident, disability, hospitalization, medical or casualty insurance, and prosecute each claim for benefits due under any policy;

(6) Provide for the support and protection of the principal, or of the principal's spouse, or of any minor child of the principal or of the principal's spouse dependent upon the principal, including, without limitation, provision for food, lodging, housing, medical services, recreation and travel;

(7) Have free and private access to any safe deposit box in the principal's individual name, alone or with others, in any bank, including authority to have it drilled, with full right to deposit and withdraw from the safe deposit box or to give full discharge for the safe deposit box;

(8) Receive and give receipt for any money or other obligation due or to become due to the principal from the United States, or any agency or subdivision of the United States, and to act as representative payee for any payment to which the principal may be entitled, and effect redemption of any bond or other security in which the United States, or any agency or subdivision of the United States, is the obligor or payor, and give full discharge therefor;

(9) Contract for or employ agents, accountants, advisors, attorneys and others for services in connection with the performance by the principal's attorney in fact of any powers in this section;

(10) Buy United States government bonds redeemable at par in payment of any United States estate taxes imposed at principal's death;

(11) Borrow money for any of the purposes described in this section, and secure the borrowings in the manner the principal's attorney in fact deems appropriate, and use any credit card held in the principal's name for any of the purposes described in this section;

(12) Establish, utilize, and terminate checking and savings accounts, money market accounts and agency accounts with financial institutions of all kinds, including securities brokers and corporate fiduciaries;

(13) Invest or reinvest each item of money or other property and lend money or property upon the terms and conditions and with the security the principal's attorney in fact may deem appropriate, or renew, extend, or modify loans, all in accordance with the fiduciary standards of § 35-3-117;

(14) Engage in and transact any and all lawful business of whatever nature or kind for the principal and in the principal's name, whether as partner, joint adventurer, stockholder, or in any other manner or form, and vote any stock or enter voting trusts;

(15) Pay dues to any club or organization to which the principal belongs, and make charitable contributions in fulfillment of any charitable pledge made by the principal;

(16) Transfer any property owned by the principal to any revocable trust created by the principal with provisions for the principal's care and support;

(17) Sue, defend or compromise suits and legal actions, and employ counsel in connection with the suits and legal actions, including the power to seek a declaratory judgment interpreting this power of attorney, or a mandatory injunction requiring compliance with the instructions of the principal's attorney in fact, or actual and punitive damages against any person failing or refusing to follow the instructions of the principal's attorney in fact;

(18) Reimburse the attorney in fact or others for all reasonable costs and expenses actually incurred and paid by that person on behalf of the principal;

(19) Create, contribute to, borrow from and otherwise deal with an employee benefit plan or individual retirement account for the principal's benefit, select any payment option under any employee benefit plan or individual retirement account in which the principal is a participant or change options the principal has selected, make "roll-overs" of plan benefits into other retirement plans, and apply for and receive payments and benefits;

(20) Execute other power of attorney forms on behalf of the principal that may be required by the internal revenue service, financial or brokerage institutions, or others, naming the attorney in fact under this section as attorney in fact for the principal on such additional forms;

(21) Request, receive and review any information, verbal or written, regarding the principal's personal affairs or the principal's physical or mental health, including legal, medical and hospital records, execute any releases or other documents that may be required in order to obtain that information, and disclose that information to persons, organizations, firms or corporations the principal's attorney in fact deems appropriate; and

(22) Make advance arrangements for the principal's funeral and burial, including the purchase of a burial plot and marker, if the principal has not already done so.



§ 34-6-110 - Gifts under power of attorney.

(a) If any power of attorney or other writing:

(1) Authorizes an attorney-in-fact or other agent to do, execute or perform any act that the principal might or could do; or

(2) Evidences the principal's intent to give the attorney-in-fact or agent full power to handle the principal's affairs or to deal with the principal's property;

then the attorney-in-fact or agent shall have the power and authority to make gifts, in any amount, of any of the principal's property, to any individuals, or to organizations described in §§ 170(c) and 2522(a) of the Internal Revenue Code (26 U.S.C. §§ 170 and 2522), or corresponding future provisions of the federal tax law, or both, in accordance with the principal's personal history of making or joining in the making of lifetime gifts. This section shall not in any way limit the right or power of any principal, by express words in the power of attorney or other writing, to authorize, or limit the authority of, any attorney-in-fact or other agent to make gifts of the principal's property.

(b) If subsection (a) does not apply, an attorney-in-fact or other agent acting under a durable general power of attorney or other writing may petition a court of the principal's domicile for authority to make gifts of the principal's property to the extent not inconsistent with the express terms of the power of attorney or other writing. The court shall determine the amounts, recipients and proportions of any gifts of the principal's property after considering all relevant factors including, without limitation:

(1) The value and nature of the assets of the principal's estate;

(2) The principal's foreseeable obligations and maintenance needs;

(3) The principal's existing estate plan; and

(4) The gift and estate tax effects of the gifts.

(c) This section is declaratory of existing law in this state; provided, that this section shall not be construed as authorizing the refund of any taxes imposed by title 67, chapter 8.



§ 34-6-111 - Access to medical information by personal representative for limited purpose of determining disability or incapacity when effective date of power of attorney deferred.

The principal of a power of attorney pursuant to this part may direct that the power of attorney is effective at the date signed or may defer the effective date to the date the principal is determined to be disabled or incapacitated. Notwithstanding any language in the document establishing the power of attorney, if the effective date is stated as deferred to the time the principal is determined to be disabled or incapacitated, for the limited purposes of authorizing the agent designated in the power of attorney to have access to the principal's medical records, physicians, other medical personnel and to discuss the principal's health situation and particularly to comply with the HIPAA rules, the power of attorney nevertheless is effective at the date of signing and the person designated the attorney in fact shall thereupon be the principal's personal representative as that term is used in the HIPAA rules with the ability to access immediately the principal's medical records, physicians, other medical personnel and to discuss the principal's health situation for the limited purpose of determining whether the principal is disabled or incapacitated to the extent that the general provisions of the power of attorney become effective.






Part 2 - Durable Power of Attorney for Health Care

§ 34-6-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Durable power of attorney for health care" means a durable power of attorney to the extent that it authorizes an attorney in fact to make health care decisions for the principal;

(2) "Health care" means any care, treatment, service or procedure to maintain, diagnose or treat an individual's physical or mental condition, and includes medical care as defined in § 32-11-103;

(3) "Health care decision" means consent, refusal of consent or withdrawal of consent to health care;

(4) "Health care institution" means a health care institution as defined in § 68-11-1602;

(5) "Health care provider" means a person who is licensed, certified or otherwise authorized or permitted by the laws of this state to administer health care in the ordinary course of business or practice of a profession; and

(6) "Person" includes an individual, corporation, partnership, association, the state, a city, county, city and county, or other public entity or governmental subdivision or agency, or any other legal entity.



§ 34-6-202 - Applicability of part.

(a) A durable power of attorney for health care executed after July 1, 1991, is effective to authorize the attorney in fact to make health care decisions for the principal only if the power of attorney complies with this part.

(b) A durable power of attorney for health care executed after April 8, 1990, and before July 1, 1991, is effective to authorize the attorney in fact to make health care decisions for the principal if the power of attorney was executed in compliance with this part as in effect on that date.

(c) A durable power of attorney executed before April 9, 1990, that specifically authorizes the attorney in fact to make decisions relating to the medical or health care of the principal is deemed to be valid under this part, notwithstanding that it fails to comply with all of the requirements of this part.

(d) Nothing in this part affects the validity of a decision made under a durable power of attorney before April 9, 1990.

(e) Any durable power of attorney for health care properly executed before May 5, 1995, shall be enforceable notwithstanding any failure to notarize signatures of witnesses to the instrument.



§ 34-6-203 - Requirements.

(a) An attorney in fact under a durable power of attorney for health care may not make health care decisions unless all of the following requirements are satisfied:

(1) The durable power of attorney for health care specifically authorizes the attorney in the fact to make health care decisions;

(2) The durable power of attorney for health care contains the date of its execution; and

(3) The durable power of attorney for health care must be in writing and signed by the principal. The durable power of attorney for health care is valid if the principal's signature is either attested by a notary public with no witnesses or witnessed by two (2) witnesses without attestation by a notary public. A witness is a competent adult, who is not the agent, and at least one (1) of whom is not related to the principal by blood, marriage, or adoption and would not be entitled to any portion of the estate of the principal upon the death of the principal under any will or codicil made by the principal existing at the time of execution of the durable power of attorney for health care or by operation of law then existing. The durable power of attorney for health care shall contain an attestation clause that attests to the witnesses' compliance with the requirements of this subdivision (a)(3). It is the intent of the general assembly that this subdivision (a)(3) have retroactive application.

(b) Except as provided in subsection (d):

(1) Neither the treating health care provider nor an employee of the treating health care provider, nor an operator of a treating health care institution nor an employee of an operator of a treating health care institution may be designated as the attorney in fact to make health care decisions under a durable power of attorney for health care; and

(2) A health care provider or employee of a health care provider may not act as an attorney in fact to make health care decisions if the health care provider becomes the principal's treating health care provider.

(c) A conservator may not be designated as the attorney in fact to make health care decisions under a durable power of attorney for health care executed by a person who is a conservatee under the laws of this state where the conservatee has the power to execute legal documents, unless:

(1) The power of attorney is otherwise valid;

(2) The conservatee is represented by legal counsel; and

(3) The attorney representing the conservatee signs a certificate stating in substance:

I am an attorney authorized to practice law in the state where this power of attorney was executed, and the principal was my client at the time this power of attorney was executed. I have advised my client concerning my client's rights in connection with this power of attorney and the applicable law, and the consequences of signing or not signing this power of attorney, and my client, after being so advised, has executed this durable power of attorney for health care.

(d) An employee of the treating health care provider or an employee of an operator of a treating health care institution may be designated as the attorney in fact to make health care decisions under a durable power of attorney for health care if:

(1) The employee so designated is a relative of the principal by blood, marriage or adoption; and

(2) The other requirements of this part are satisfied.



§ 34-6-204 - Attorney in fact -- Powers -- Limitations.

(a) (1) Unless the durable power of attorney for health care provides otherwise, or unless a court with appropriate jurisdiction finds by clear and convincing evidence that the attorney in fact is acting on behalf of the principal in bad faith, the attorney in fact designated in the durable power of attorney who is known to the health care provider to be available and willing to make health care decisions has priority over any other person to act for the principal in all matters of health care decisions.

(2) (A) Notwithstanding the Uniform Durable Power of Attorney Act, compiled in part 1 of this chapter, if a court appoints a conservator, guardian of the estate or other fiduciary, that fiduciary shall not have the power to revoke or amend a durable power of attorney for health care nor replace the attorney in fact designated in a power of attorney for health care.

(B) Upon application and good cause shown, when appointing a conservator, guardian of the estate or other fiduciary, a court may revoke or amend a durable power of attorney for health care or replace the attorney in fact designated in the power.

(b) Subject to any limitations in the durable power of attorney for health care, the attorney in fact designated in the durable power of attorney may make health care decisions for the principal, before or after the death of the principal, to the same extent as the principal could make health care decisions for the principal if the principal had the capacity to do so, including:

(1) Making a disposition under the Uniform Anatomical Gift Act, compiled in title 68, chapter 30;

(2) Authorizing an autopsy pursuant to the Post Mortem Examination Act, compiled in title 38, chapter 7; and

(3) Directing the disposition of remains pursuant to title 68, chapter 4.

(c) Nothing in this part affects any right the person designated as attorney in fact may have, apart from the durable power of attorney for health care, to make or participate in the making of health care decisions on behalf of the principal.

(d) Subject to any limitations in the durable power of attorney for health care, the attorney in fact designated in such durable power of attorney may make health care decisions as provided in this part for the principal who has a terminal condition as defined in § 32-11-103. The decision to withhold or withdraw health care may be made by the attorney in fact permitting the principal to die naturally with only the administration of palliative care as defined in § 32-11-103.



§ 34-6-205 - Warning Statement.

If a person other than the principal prepares a durable power of attorney for health care for the principal, the document shall contain the following warning statement. The failure to include the warning statement in the document shall not affect the validity of the document:

WARNING TO PERSON EXECUTING THIS DOCUMENT

This is an important legal document. Before executing this document you should know these important facts.

This document gives the person you designate as your agent (the attorney in fact) the power to make health care decisions for you. Your agent must act consistently with your desires as stated in this document.

Except as you otherwise specify in this document, this document gives your agent the power to consent to your doctor not giving treatment or stopping treatment necessary to keep you alive.

Notwithstanding this document, you have the right to make medical and other health care decisions for yourself so long as you can give informed consent with respect to the particular decision. In addition, no treatment may be given to you over your objection, and health care necessary to keep you alive may not be stopped or withheld if you object at the time.

This document gives your agent authority to consent, to refuse to consent, or to withdraw consent to any care, treatment, service, or procedure to maintain, diagnose or treat a physical or mental condition. This power is subject to any limitations that you include in this document. You may state in this document any types of treatment that you do not desire. In addition, a court can take away the power of your agent to make health care decisions for you if your agent: (1) authorizes anything that is illegal; or (2) acts contrary to your desires as stated in this document.

You have the right to revoke the authority of your agent by notifying your agent or your treating physician, hospital or other health care provider orally or in writing of the revocation.

Your agent has the right to examine your medical records and to consent to their disclosure unless you limit this right in this document.

Unless you otherwise specify in this document, this document gives your agent the power after you die to: (1) authorize an autopsy; (2) donate your body or parts thereof for transplant or therapeutic or educational or scientific purposes; and (3) direct the disposition of your remains.

If there is anything in this document that you do not understand, you should ask an attorney to explain it to you.



§ 34-6-206 - Access to medical records and information.

Except to the extent the right is limited by the durable power of attorney for health care, an attorney in fact designated to make health care decisions under the durable power of attorney has the same right as the principal to receive information regarding the proposed health care, to receive and review medical records, and to consent to the disclosure of medical records.



§ 34-6-207 - Revocation.

(a) The principal may, after executing a durable power of attorney for health care, do any of the following:

(1) Revoke the appointment of the attorney in fact under the durable power of attorney for health care by notifying the attorney in fact orally or in writing; or

(2) Revoke the authority granted to the attorney in fact to make health care decisions by notifying the health care provider orally or in writing.

(b) If the principal notifies the health care provider orally or in writing that the authority granted to the attorney in fact to make health care decisions is revoked, the health care provider shall make the notification a part of the principal's medical records and shall make a reasonable effort to notify the attorney in fact of the revocation.

(c) It is presumed that the principal has the capacity to revoke a durable power of attorney for health care. This presumption is a presumption affecting the burden of proof.

(d) Unless it provides otherwise, a valid durable power of attorney for health care revokes any prior durable power of attorney for health care.

(e) Unless the durable power of attorney for health care expressly provides otherwise, if after executing a durable power of attorney for health care the principal's marriage is dissolved or annulled, the dissolution or annulment revokes any designation of the former spouse as an attorney in fact to make health care decisions for the principal.

(f) If authority granted by a durable power of attorney for health care is revoked under this section, a person is not subject to criminal prosecution or civil liability for acting in good faith reliance upon the durable power of attorney unless the person has actual knowledge of the revocation.

(g) The authority of an attorney in fact acting under a durable power of attorney for health care as provided in this part may be terminated or revoked only pursuant to this section and shall not be affected by the existence of a living will executed by the principal.



§ 34-6-208 - Liability of health care provider.

(a) Subject to any limitations stated in the durable power of attorney for health care, and, subject to subsection (b) and §§ 34-6-210 -- 34-6-212, a health care provider is not subject to criminal prosecution, civil liability or professional disciplinary action except to the same extent as would be the case if the principal, having had the capacity to give informed consent, had made the health care decision on the principal's own behalf under like circumstances, if the health care provider relies on a health care decision and both of the following requirements are satisfied:

(1) The decision is made by an attorney in fact who the health care provider believes in good faith is authorized under this part to make the decision; and

(2) The health care provider believes in good faith that the decision is not inconsistent with the desires of the principal as expressed in the durable power of attorney for health care or otherwise made known to the health care provider, and, if the decision is to withhold or withdraw health care necessary to keep the principal alive, the health care provider has made a good faith effort to determine the desires of the principal to the extent that the principal is able to convey those desires to the health care provider and the results of the effort are made a part of the principal's medical records.

(b) Nothing in this part authorizes a health care provider to do anything illegal.

(c) Notwithstanding the health care decision of the attorney in fact designated by a durable power of attorney for health care, the health care provider is not subject to criminal prosecution, civil liability, or professional disciplinary action for failing to withdraw health care necessary to keep the principal alive.



§ 34-6-209 - Emergency care.

This part does not affect the law governing health care treatment in an emergency.



§ 34-6-210 - Principal's objection to withholding or withdrawal of care.

Nothing in this part authorizes an attorney in fact to consent to the withholding or withdrawal of health care necessary to keep the principal alive, if the principal objects to the withholding or withdrawal of the health care. In that instance, that health care decision shall be governed by the law that would apply if there were no durable power of attorney for health care; however, with respect to other and subsequent health care decisions, the durable power of attorney for health care shall remain in effect unless expressly revoked as provided in § 34-6-207.



§ 34-6-211 - Required execution of durable power of attorney for health care prohibited.

No health care provider, medical service plan, health maintenance organization, insurer issuing disability insurance, self-insured employee welfare plan, or nonprofit hospital plan or similar insurance or medical plan may condition admission to a health care institution, or the providing of treatment, or insurance, on the requirement that a patient execute a durable power of attorney for health care.



§ 34-6-212 - Applicability of § 32-11-110(a).

Section 32-11-110(a) shall apply to this part.



§ 34-6-213 - Life insurance unaffected.

The execution of a durable power of attorney for health care as provided in this part shall not affect in any manner the sale, procurement or issuance of any policy of life insurance, nor shall it be deemed to modify the terms of an existing policy of life insurance. No policy of life insurance shall be legally impaired or invalidated in any manner by the withholding or withdrawal of health care from an insured principal.



§ 34-6-214 - Transfer of patient by health care provider.

Any health care provider shall arrange for the prompt and orderly transfer of a patient to the care of others when as a matter of conscience the health care provider cannot implement the health care decisions made by the attorney in fact for the principal as provided in a durable power of attorney for health care.



§ 34-6-215 - Power of attorney executed outside Tennessee -- When effective.

A durable power of attorney for health care that is executed outside of this state by a nonresident of this state at the time of execution shall be given effect in this state if that durable power of attorney for health care is in compliance with either this chapter or the laws of the state of the principal's residence.



§ 34-6-216 - Attorney in fact other than parent.

If a valid durable power of attorney for health care, executed pursuant to this part, designates a person other than a child's parent to consent to treatments or procedures, the power of attorney shall control.



§ 34-6-217 - Effect and interpretation of durable powers of attorney.

(a) A durable power of attorney for health care entered into before July 1, 2004, under this part shall be given effect and interpreted in accord with this part.

(b) A durable power of attorney for health care entered into on or after July 1, 2004, that evidences an intent that it is entered into under this part shall be given effect and interpreted in accord with this part.

(c) A durable power of attorney for health care entered into on or after July 1, 2004, that does not evidence an intent that it is entered into under this part may, if it complies with the Tennessee Health Care Decisions Act, compiled in title 68, chapter 11, part 18, be given effect as an advance directive under that act.



§ 34-6-218 - Release of personal health information to determine capacity.

Where it is necessary, under the terms of a durable power of attorney to determine the mental or physical incapacity of a patient, a healthcare provider may release personal health information to a licensed physician or licensed attorney at law if the physician or attorney at law signs and furnishes the healthcare provider with an affidavit that the release of information is necessary to determine the mental or physical incapacity of the patient, or of the agent or other fiduciary under a durable power of attorney for health care that was signed by the patient where incapacity causes the document to come into effect, discontinues its effect or calls for a change in a fiduciary acting under the document.






Part 3 - Power of Attorney for Care of a Minor Child Act

§ 34-6-301 - Short title.

This part shall be known and may be cited as the "Power of Attorney for Care of a Minor Child Act."



§ 34-6-302 - Delegation of authority -- "Parent" defined.

(a) (1) A parent or parents of a minor child may delegate to any adult person residing in this state temporary care-giving authority regarding the minor child when hardship prevents the parent or parents from caring for the child. This authority may be delegated without the approval of a court by executing in writing a power of attorney for care of a minor child on a form provided by the department of children's services. Hardships may include but are not limited to:

(A) The serious illness or incarceration of a parent or legal guardian;

(B) The physical or mental condition of the parent or legal guardian or the child is such that care and supervision of the child cannot be provided; or

(C) The loss or uninhabitability of the child's home as the result of a natural disaster.

(2) A local education agency (LEA) is not required to enroll a student with a power of attorney stating a hardship other than one (1) of the three (3) specifically stated in subdivisions (a)(1)(A)-(C). The LEA may, however, enroll a student with a properly executed power of attorney for other hardships on a case by case basis.

(b) The power of attorney for care of the minor child shall be signed by the parent and acknowledged before a notary public or two (2) witnesses who shall sign and date their signatures concurrently and in each other's presence.

(c) For purposes of this part the term "parent" includes a legal guardian or legal custodian of the minor child.



§ 34-6-303 - Execution of instrument providing for power of attorney -- Affidavit detailing hardship -- Procedure when one parent has legal custody.

The instrument providing for the power of attorney shall be executed by both parents, if both parents are living and have legal custody of the minor child and shall state with specificity the details of the hardship preventing the parent from caring for the child. If only one (1) parent has legal custody of the minor child, then such parent shall execute the instrument. The other parent must consent in writing to the appointment in the instrument or the executing parent shall explain in the instrument why the consent cannot be obtained. If both parents do not execute the affidavit, then the executing parent shall send by certified mail, return receipt requested, to the other parent at the last known address, a copy of the instrument and a notice of § 34-6-305.



§ 34-6-304 - Authority of caregiver -- Enrollment in local education agency -- Restitution to school district for fraudulent enrollment.

(a) (1) Through the power of attorney for care of a minor child, the parent may authorize the caregiver to perform the following functions without limitation:

(A) Enroll the child in school and extracurricular activities;

(B) Obtain medical, dental and mental health treatment for the child; and

(C) Provide for the child's food, lodging, housing, recreation and travel.

(2) Nothing contained in this section shall be construed to limit the power of the parent to grant additional powers to the caregiver.

(b) The caregiver shall have the right to enroll the minor child in the local education agency serving the area where the caregiver resides. The local education agency shall allow a caregiver with a properly executed power of attorney for care of a minor child to enroll the minor child but, prior to enrollment, may require documentation of the minor child's residence with a caregiver or documentation or other verification of the validity of the stated hardship. Except where limited by federal law, the caregiver shall be assigned the rights, duties and responsibilities that would otherwise be assigned to the parent, legal guardian or legal custodian pursuant to title 49.

(c) Further, any adult accepting the power of attorney, as well as the parent, guardian, or other legal custodian, who enrolls a student in a school system while fraudulently representing the child's current residence or the parent's hardship or circumstances for issuing the power of attorney, is liable for restitution to the school district for an amount equal to the per pupil expenditure for the district in which the student is fraudulently enrolled. Restitution shall be cumulative for each year the child has been fraudulently enrolled in the system. Such restitution shall be payable to the school district and, when litigation is necessary to recover the restitution, the adult accepting the power of attorney, parent, guardian or other legal custodian shall be liable for the costs and fees, including attorney's fees, of the school district. Such an action for restitution shall be brought by or on behalf of the district in the circuit or chancery court in which the district is located within one (1) year of the date the fraudulent misrepresentation was discovered.



§ 34-6-305 - Revocation of power of attorney.

The power of attorney does not provide legal custody to the caregiver; provided, however, that, if at any time the parent or legal guardian disagrees with the decision of the caregiver or chooses to make any healthcare or educational decisions for the minor child, the parent must revoke the power of attorney and provide the health care provider and local education agency either written documentation of the revocation or a court order appointing a legal guardian or legal custodian.



§ 34-6-306 - Termination of power of attorney.

The power of attorney for care of a minor child may be terminated by an instrument in writing signed by either parent with legal custody. The power of attorney for care of a minor child may also be terminated by any order of a court of competent jurisdiction that appoints a legal guardian or legal custodian.



§ 34-6-307 - Contravening decision by parent.

The decision of a caregiver to consent to or to refuse medical, dental, or mental health care for a minor child shall be superseded by any contravening decision of the parent having legal custody of the minor child; provided, however, that the decision of the parent does not jeopardize the life, health, or safety of the minor child. If at any time the parent or legal guardian disagrees with the decision of the caregiver or chooses to make any healthcare decisions for the minor child, then the parent must revoke the power of attorney for care of a minor child and provide the health care provider written documentation of the revocation.



§ 34-6-308 - Liability for reliance on power of attorney.

No person, school official, or health care provider who acts in good faith reliance on a power of attorney for care of a minor child to enroll the child in school or to provide medical, dental, or mental health care, without actual knowledge of facts contrary to those authorized, is subject to criminal liability or to civil liability to any person, or is subject to professional disciplinary action, for that reliance. This section shall apply even if medical, dental, or mental health care is provided to a minor child or the child is enrolled in a school in contravention of the wishes of the parent with legal custody of the minor child, as long as the person, school official, or health care provider has been provided a copy of an appropriately executed power of attorney for care of a minor child, and has not been provided written documentation that the parent has revoked the power of attorney for care of a minor child.



§ 34-6-309 - Residence change.

If the minor child ceases to reside with the caregiver, then the caregiver shall notify any person, school, or health care provider that has been provided the power of attorney for care of a minor child.



§ 34-6-310 - No obligation to inquire or investigate.

A person who relies on the power of attorney for care of a minor child has no obligation to make any further inquiry or investigation. Nothing in this part shall relieve any individual from liability for violations of other provisions of law.






Part 4 - Health Care Decisions for Unemancipated Minor Children

§ 34-6-401 - Part definitions.

As used in this part:

(1) "Health care" has the same meaning as defined in § 68-11-1802 of the Tennessee Health Care Decisions Act, compiled in title 68, chapter 11, part 18;

(2) "Health care decisions" has the same meaning as defined in § 68-11-1802 of the Tennessee Health Care Decisions Act;

(3) "Health care institution" has the same meaning as defined in § 68-11-1802 of the Tennessee Health Care Decisions Act;

(4) "Health care provider" has the same meaning as defined in § 68-11-1802 of the Tennessee Health Care Decisions Act;

(5) "In loco parentis" means "in the place of a parent" and refers to the legal responsibility taken by a person or organization to assume some of the functions and responsibilities of a parent or legal guardian; and

(6) "Reasonably available" has the same meaning as defined in § 68-11-1802 of the Tennessee Health Care Decisions Act.



§ 34-6-402 - Health care decisions for unemancipated minors -- From whom obtained -- Persons standing in loco parentis -- Affidavit.

(a) (1) Health care decisions for an unemancipated minor child may be obtained from persons with authority to consent, including the appointed guardian or legal custodian, or the individual to whom the minor's custodial parent or legal guardian has given a signed authorization to make health care decisions through a military power of attorney or a limited power of attorney for the care of such minor child.

(2) (A) When an individual listed in subdivision (a)(1) is not reasonably available, the following persons may stand in loco parentis for purposes of making health care decisions for an unemancipated minor in order of priority:

(i) Noncustodial parent;

(ii) Grandparent;

(iii) Adult sibling;

(iv) Stepparent; or

(v) Another adult family member.

(B) The treating health care provider, an employee of the treating health care provider, an operator or employee of a health care institution, and an employee of an operator of a health care institution shall not stand in loco parentis.

(C) A person standing in loco parentis shall sign an in loco parentis affidavit under penalty of perjury stating that the person has taken responsibility for the health care of the minor child.

(D) The affidavit shall expire sixty (60) days from the date of execution, and may be extended an additional sixty (60) days.

(b) The decision of a person standing in loco parentis to make health care decisions for an unemancipated minor shall be superseded by a prior or subsequent, timely given, contravening decision of the minor's custodial parent, legal custodian, or legal guardian.



§ 34-6-403 - Scope of power of person standing in loco parentis to make health care decisions -- Limitations.

(a) (1) The parent, legal guardian, or legal custodian may, but is not required to, convey in loco parentis standing to another adult if there is no order of any court in effect from any jurisdiction, including an order of protection, custody order, or parenting plan, that would prohibit the parent, legal guardian, legal custodian or the person acting in loco parentis from exercising that power. A person shall not stand in loco parentis or make health care decisions for an unemancipated minor if there is an order by any court in effect from any jurisdiction that would prohibit the person from doing so, including an order of protection, custody order, or parenting plan, or in the circumstances described in § 33-3-111.

(2) A person standing in loco parentis may make health care decisions for a person who is an unemancipated minor to undergo or receive health care which are not prohibited by law and which are under the supervision of and suggested, recommended, prescribed, or directed by a health care provider licensed to practice in this state.

(3) A person standing in loco parentis may also exercise existing parental rights to obtain medical records and information.

(b) Notwithstanding any other provision of this part, a person standing in loco parentis may not consent on behalf of an unemancipated minor to:

(1) Withholding or withdrawing life sustaining procedures;

(2) Abortion;

(3) Sterilization;

(4) Psychosurgery;

(5) Admission to a mental health facility for a period longer than the durational limits permitted in § 33-3-606; or

(6) Mental health treatment for a minor sixteen (16) years of age or older, pursuant to § 33-8-202.



§ 34-6-404 - Effect of in loco parentis standing.

In loco parentis standing:

(1) Does not affect the rights and responsibilities of an unemancipated minor's parents or legal guardian or legal custodian regarding the care, custody, and control of the minor;

(2) Does not affect the rights of an unemancipated minor to make health care decisions in accordance with existing law; and

(3) Does not grant legal custody of the minor or authority to consent to the marriage or adoption of the minor.



§ 34-6-405 - Immunity from liability for person standing in loco parentis.

Except for acts of willful misconduct or gross negligence, a person standing in loco parentis who makes health care decisions for an unemancipated minor shall not be liable for damages arising from providing consent to such health care.



§ 34-6-406 - Immunity from liability for health care providers relying on authorization affidavit -- Authorization affidavit does not confer dependency.

(a) A health care provider who has no actual knowledge of facts contrary to those stated in an authorization affidavit and who relies on a written instrument that is consistent with the requirements of this part and provides health care to an unemancipated minor shall not incur civil liability, criminal culpability, or professional disciplinary action for treating an unemancipated minor without legal consent if a reasonable health care provider would have relied on the written instrument under the same or similar circumstances. Nothing in this part requires a physician, dentist, mental health professional, or other health care provider to rely on a written instrument or to accept health care decisions from a person standing in loco parentis.

(b) An authorization affidavit does not confer dependency for health care coverage or insurance purposes.









Chapter 7 - Public Guardianship for the Elderly

§ 34-7-101 - Short title.

This chapter shall be known and may be cited as the "Public Guardianship for the Elderly Law."



§ 34-7-102 - Legislative intent -- Construction.

(a) The general assembly recognizes that many elderly persons in the state are unable to meet essential requirements for their physical health or to manage essential aspects of their financial resources. The general assembly finds that private conservatorship is inadequate where there are no willing and responsible family members or friends to serve as conservator and where the disabled person does not have adequate resources for the compensation of a private conservator, or to pay legal and court costs. The general assembly intends through this chapter to establish a statewide public conservatorship program to aid disabled persons who are sixty (60) years of age or older who have no family member or friend who is willing and able to serve as conservator.

(b) The general assembly intends to promote the general welfare by establishing a public guardianship system that permits the disabled elderly to determinatively participate as fully as possible in all decisions that affect them, that assists such persons to regain or develop their capacities to the maximum extent possible, and that accomplishes such objectives through the use of the least intrusive alternatives. This chapter shall be liberally construed to accomplish these purposes. It is the intent of the general assembly that nothing contained in this chapter will affect the powers of the court under chapters 1, 2 and 3 of this title, nor create additional powers not contained in chapters 1, 2 and 3 of this title. The district public guardian shall not serve in more than one (1) capacity in any one (1) proceeding under chapters 1, 2 and 3 of this title.



§ 34-7-103 - Creation and administration of statewide program.

A statewide program to provide guardianship for the elderly is created and will be administered by the commission on aging, which shall adopt policies and may promulgate rules to govern the operation of district public guardians within each development district, and implement the law. The commission shall provide a coordinator to monitor program development and operation, and shall contract with the grantee agencies in each of the nine (9) development districts which are the planning and service areas designated by the commission. Each grantee agency in the nine (9) development districts shall hire staff to serve as district public guardian in the planning and service area.



§ 34-7-104 - Powers and duties of district public guardian.

(a) The duties and powers of the district public guardian are as follows:

(1) To serve as conservator for disabled persons who are sixty (60) years of age or older who have no family members or other person, bank or corporation willing and able to serve as conservator;

(2) The district public guardian does not have any power or authority beyond that set forth for a conservator in chapters 1, 2 and 3 of this title; and

(3) To provide for the least intrusive alternatives, the district public guardian may accept power of attorney.

(b) The district public guardian may employ sufficient staff to carry out the duties of the office.

(c) The district public guardian may delegate to staff members the powers and duties of the office of district public guardian except as otherwise limited by law. The district public guardian retains ultimate responsibility for the discharge of required duties and responsibilities.

(d) (1) A district public guardian may accept the services of volunteer persons and organizations, and raise money to supplement operating costs.

(2) The commission on aging, in consultation with the departments of human services and health, may develop and implement a statewide program to recruit, train, assign, supervise and evaluate volunteer persons to assist district public guardians in maintaining the independence and dignity of their elderly wards. In developing and implementing this statewide program, the commission on aging shall solicit input and resources from interested organizations, including, but not necessarily limited to, community senior citizen centers, churches and synagogues having senior projects and programs under the auspices of the American Association of Retired Persons. Each volunteer shall possess demonstrated personal characteristics of honesty, integrity, compassion and caring for the elderly. The background of each volunteer shall be subject to appropriate inquiry and investigation. Volunteers shall receive no salary but may be reimbursed by the commission on aging for travel and other expenses incurred directly as a result of the performance of volunteer services.

(e) If the disabled person qualifies for SSI benefits, no charge will be made against the disabled person's estate for court costs or fees of any kind. Under no circumstances may court costs be assessed to the public guardianship program.

(f) If the disabled person does not qualify for SSI benefits, costs and compensation of the district public guardian shall be determined under §§ 34-1-112 and 34-1-114.

(g) (1) All funds received on behalf of a disabled person by the district public guardianship program shall be handled under a computerized accounting package approved by the commission on aging, and shall be audited annually by the state.

(2) All other assets received by the district public guardian shall be handled in accordance with state laws, rules and court regulation or regulations as to disposition of property and record keeping.

(3) Upon termination of the conservatorship, all assets remaining in the estate shall be paid over to the disabled person or to the disabled person's legal representative.

(h) While performing conservatorship duties, the district public conservator shall continue to seek a family member, friend, other person, bank or corporation qualified and willing to serve as conservator. If such an individual, bank or corporation is located, the district public conservator shall submit a motion to the court for appointment of the qualified and willing successor conservator.

(i) A person appointed successor district public guardian immediately succeeds to all rights, duties, responsibilities and powers of the preceding district public guardian.

(j) When the position of district public guardian is vacant, subordinate personnel employed under subsection (c) shall continue to act as if the position of district public guardian were filled.

(k) A district public guardian shall be required to post bond in individual cases in accordance with § 34-1-105. The commission on aging shall arrange out of the program budget to purchase a statewide bond that shall ensure the fiduciary responsibilities of the district public guardian in all court appointed cases.

(l) The district public guardian shall adhere to all state laws that are applicable to conservatorship.

(m) To ensure adequate services for each disabled person, the district public guardian shall submit certification to the court when maximum caseload has been attained, and the court shall not assign additional disabled persons while maximum caseload is maintained. Maximum caseload shall be certified by the commission on aging upon review of verifying documentation submitted by the district public guardian and the grantee agency director. The district public guardian must notify the court when caseload has been reduced to less than maximum load.



§ 34-7-105 - Costs of public guardianship.

Costs of public guardianship for the elderly will be met by annual appropriation to the commission on aging.






Chapter 8 - Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act

Part 1 - General Provisions

§ 34-8-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act."



§ 34-8-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires, the terms shall have the same meaning as those defined in § 34-1-101.



§ 34-8-103 - International application of chapter.

A court of this state may treat a foreign country as if it were a state for the purpose of applying this chapter.



§ 34-8-104 - Communication between courts.

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under this chapter. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection (b), the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

(b) Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.



§ 34-8-105 - Cooperation between courts.

(a) In a conservatorship or guardianship or protective proceeding in this state, a court of this state may request the appropriate court of another state to do any of the following:

(1) Hold an evidentiary hearing;

(2) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(3) Order that an evaluation or assessment be made of the respondent;

(4) Order any appropriate investigation of a person involved in a proceeding;

(5) Forward to the court of this state a certified copy of the transcript or other record of a hearing under subdivision (a)(1) or any other proceeding, any evidence otherwise produced under subdivision (a)(2), and any evaluation or assessment prepared in compliance with an order under subdivision (a)(3) or (a)(4);

(6) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incapacitated or protected person;

(7) Issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including protected health information as defined in 45 CFR 164.504, as amended.

(b) If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a), a court of this state has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.



§ 34-8-106 - Taking testimony in another state.

(a) In a conservatorship or guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(b) In a conservatorship or guardianship or protective proceeding, a court in this state may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this state shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the best evidence rule.






Part 2 - Jurisdiction

§ 34-8-201 - Part definitions -- Significant connection factors.

(a) In this part:

(1) "Emergency" means a circumstance that likely will result in substantial harm to a respondent's health, safety, or welfare, and for which the appointment of a conservator or guardian is necessary because no other person has authority and is willing to act on the respondent's behalf;

(2) "Home state" means the state in which the respondent was physically present, including any period of temporary absence, for at least six (6) consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian; or if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six (6) consecutive months ending within the six (6) months prior to the filing of the petition; and

(3) "Significant-connection state" means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

(b) In determining under §§ 34-8-203 and 34-8-301(e) whether a respondent has a significant connection with a particular state, the court shall consider:

(1) The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding;

(2) The length of time the respondent at any time was physically present in the state and the duration of any absence;

(3) The location of the respondent's property; and

(4) The extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship, and receipt of services.



§ 34-8-202 - Exclusive basis.

It is the intent of this part to supplement any provisions of the Tennessee Adult Protection Act (the Act), compiled in title 71, chapter 6, part 1, to provide a basis for determining jurisdiction between this state and other states or foreign countries in any cases involving the protection of an adult by the courts of different states or countries. Notwithstanding the appointment of a guardian or conservator under this part, or under this title or any other provision of law, nothing in this title shall supersede the provisions of the Act, providing for the protection of vulnerable adults in need of protective services as defined in the Act, the authority of the department of human services under the Act to investigate cases of an adult who may be in need of protective services and to provide such services, or the jurisdiction of the court under the Act to order the provision of protective services or the establishment of a temporary guardian appointed by the court to secure and disburse the adult's property to fund such services. The court's orders under the Act shall supersede and suspend any orders entered under this title or any other law that addresses the protection, custody, including emergency temporary custody, of the adult or the disposition of property necessary to fund protective services for the adult under the Act; provided, however, that the ultimate determination of the jurisdiction of this state or another state or foreign country to enter orders for the adult's personal protection and financial welfare shall be determined under the jurisdictional provisions of this part.



§ 34-8-203 - Jurisdiction.

A court of this state has jurisdiction to appoint a conservator or guardian or issue a protective order for a respondent if:

(1) This state is the respondent's home state;

(2) On the date the petition is filed, this state is a significant-connection state and:

(A) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this state is a more appropriate forum; or

(B) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent's home state;

(ii) An objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) The court in this state concludes that it is an appropriate forum under the factors set forth in § 34-8-206;

(3) This state does not have jurisdiction under either subdivision (1) or (2), the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this state is the more appropriate forum, and jurisdiction in this state is consistent with the constitutions of this state and the United States; or

(4) The requirements for special jurisdiction under § 34-8-204 are met.



§ 34-8-204 - Special jurisdiction.

(a) A court of this state lacking jurisdiction under § 34-8-203(1)-(3) has special jurisdiction to do any of the following:

(1) Appoint a conservator or guardian in an emergency for a term not exceeding ninety (90) days for a respondent who is physically present in this state;

(2) Issue a protective order with respect to real or tangible personal property located in this state; and

(3) Appoint a conservator or guardian for a respondent for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to § 34-8-301.

(b) If a petition for the appointment of a conservator or guardian in an emergency is brought in this state and this state was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.



§ 34-8-205 - Exclusive and continuing jurisdiction.

Except as otherwise provided in §§ 34-8-202 and 34-8-204, a court that has appointed a conservator or guardian or issued a protective order consistent with this chapter has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.



§ 34-8-206 - Appropriate forum.

(a) A court of this state having jurisdiction under § 34-8-203 to appoint a conservator or guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If a court of this state declines to exercise its jurisdiction under subsection (a), it shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding; and

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.



§ 34-8-207 - Jurisdiction declined by reason of conduct.

(a) If at any time a court of this state determines that it acquired jurisdiction to appoint a conservator or guardian or issue a protective order because of unjustifiable conduct, the court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

(A) The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(B) Whether it is a more appropriate forum than the court of any other state under the factors set forth in § 34-8-206(c); and

(C) Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of § 34-8-203.

(b) If a court of this state determines that it acquired jurisdiction to appoint a conservator or guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney's fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The court may not assess fees, costs, or expenses of any kind against this state or a governmental subdivision, agency, or instrumentality of this state unless authorized by law other than this chapter.



§ 34-8-208 - Notice of proceeding.

If a petition for the appointment of a conservator or guardian or issuance of a protective order is brought in this state and this state was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this state, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this state.



§ 34-8-209 - Proceedings in more than one state.

Except for a petition for the appointment of a conservator or guardian in an emergency or issuance of a protective order limited to property located in this state under § 34-8-204(a)(1) or (a)(2), if a petition for the appointment of a guardian or issuance of a protective order is filed in this state and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the court in this state has jurisdiction under § 34-8-203, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 34-8-203 before the appointment or issuance of the order; or

(2) If the court in this state does not have jurisdiction under § 34-8-203, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this state shall dismiss the petition unless the court in the other state determines that the court in this state is a more appropriate forum.






Part 3 - Transfer of Guardianship or Conservatorship

§ 34-8-301 - Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this state may petition the court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) must be given to the persons that would be entitled to notice of a petition in this state for the appointment of a guardian or conservator.

(c) On the court's own motion or on request of the guardian or conservator, the disabled person, or other person required to be notified of the petition, the court shall hold a hearing on a petition filed pursuant to subsection (a).

(d) The court shall issue an order provisionally granting a petition to transfer a conservatorship or guardianship and shall direct the conservator or guardian to petition for conservatorship or guardianship in the other state if the court is satisfied that the conservatorship or guardianship will be accepted by the court in the other state and the court finds that:

(1) The disabled person or minor is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the disabled person or minor; and

(3) Plans for care and services for the disabled person or minor in the other state are reasonable and sufficient.

(e) The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 34-8-302; and

(2) The documents required to terminate a guardianship or conservatorship in this state.



§ 34-8-302 - Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this state under provisions similar to § 34-8-301, the guardian or conservator must petition the court in this state to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this state. The notice must be given in the same manner as notice is required to be given in this state.

(c) On the court's own motion or on request of the guardian or conservator, the disabled or protected person or minor, or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to subsection (a).

(d) The court shall issue an order provisionally granting a petition filed under subsection (a) unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the disabled or protected person or minor; or

(2) The guardian or conservator is ineligible for appointment in this state.

(e) The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this state upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 34-8-301 transferring the proceeding to this state.

(f) Not later than ninety (90) days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this state.

(g) In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the disabled or protected person's incapacity and the appointment of the guardian or conservator.

(h) The denial by a court of this state of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this state under other chapters of this title if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.






Part 4 - Registration and Recognition of Orders from Another State

§ 34-8-401 - Registration of guardianship orders.

If a conservator or guardian has been appointed in another state and a petition for the appointment of a conservator or guardian is not pending in this state, the conservator or guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the conservatorship or guardianship order in this state by filing as a foreign judgment in a court, in any appropriate county of this state, certified copies of the order and letters of office.



§ 34-8-402 - Effect of registration.

(a) Upon registration of a conservatorship or guardianship or protective order from another state, the guardian or conservator may exercise in this state all powers authorized in the order of appointment except as prohibited under the laws of this state, including maintaining actions and proceedings in this state and, if the guardian or conservator is not a resident of this state, subject to any conditions imposed upon nonresident parties.

(b) A court of this state may grant any relief available under this chapter and other law of this state to enforce a registered order.






Part 5 - Miscellaneous Provisions

§ 34-8-501 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 34-8-502 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.), but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)), or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).



§ 34-8-503 - Transitional provisions.

(a) This chapter applies to guardianship and protective proceedings begun on or after January 1, 2011.

(b) Parts 1, 3, and 4 and §§ 34-8-501 and 34-8-502 apply to proceedings begun before January 1, 2011, regardless of whether a guardianship or protective order has been issued.












Title 35 - Fiduciaries And Trust Estates

Chapter 1 - Appointment and Removal of Trustees

§ 35-1-111 - Real property -- Documents to be recorded -- Trust property.

(a) When real estate is held as a part of the trust property, the court order accepting the resignation or ordering the removal of a trustee and appointing a successor, or an acknowledged memorandum of the order, shall be recorded in the county where any real estate is located, identifying each parcel of real estate held by the trust.

(b) (1) When real estate is held as part of the trust property and a trustee has resigned or been removed without order of a court, the resigning or removed trustee shall execute and record an instrument that:

(A) Recites the resignation or removal of the trustee;

(B) Gives the name and address of the successor trustee, if any; and

(C) Identifies each parcel of real estate held by the trust.

(2) A successor trustee, or a remaining trustee if there is no successor, shall execute and record the instrument described in subdivision (b)(1) if the resigning or removed trustee fails to record the required instrument within thirty (30) days after resigning or being removed.



§ 35-1-121 - Appointment of public trustee.

In addition to the other provisions for the appointment of trustees in this chapter, a public trustee may be appointed by the court pursuant to title 30, chapter 1, part 4.






Chapter 2 - Uniform Fiduciaries Act

§ 35-2-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Fiduciaries Act."



§ 35-2-102 - Chapter definitions.

(a) In this chapter, unless the context otherwise requires:

(1) "Bank" includes any person or association of persons, whether incorporated or not, carrying on the business of banking;

(2) "Fiduciary" includes a trustee under any trust, expressed, implied, resulting or constructive, executor, administrator, personal representative, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust or estate;

(3) "Person" includes a corporation, partnership, or other association, or two (2) or more persons having a joint or common interest;

(4) "Principal" includes any person to whom a fiduciary as such owes an obligation; and

(5) "Savings institution" includes a federal or state savings and loan association or savings bank.

(b) A thing is done "in good faith," within the meaning of this chapter, when it is in fact done honestly, whether it is done negligently or not.



§ 35-2-103 - Application of payments made to fiduciaries -- Validity of right or title acquired.

A person who in good faith pays or transfers to a fiduciary any money or other property, which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary, and any right or title acquired from the fiduciary in consideration of such payment or transfer is not invalid in consequence of a misapplication by the fiduciary.



§ 35-2-104 - Transfer of negotiable instrument by fiduciary.

If any negotiable instrument payable or endorsed to a fiduciary as such is endorsed by the fiduciary, or if any negotiable instrument payable or endorsed to the principal is endorsed by a fiduciary empowered to endorse such instrument on behalf of the principal, the endorsee is not bound to inquire whether the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in endorsing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of the obligation as fiduciary unless the endorsee takes the instrument with actual knowledge of such breach or with knowledge of such facts that the action in taking the instrument amounts to bad faith. If, however, such instrument is transferred by the fiduciary in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary in fact commits a breach of the obligation as fiduciary in transferring the instrument.



§ 35-2-105 - Check drawn by fiduciary payable to third person.

If a check or other bill of exchange is drawn by a fiduciary as such, or in the name of the principal by a fiduciary empowered to draw such instrument in the name of the principal, the payee is not bound to inquire whether the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in drawing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of the obligation as fiduciary unless the payee takes the instrument with actual knowledge of such breach or with knowledge of such facts that the action in taking the instrument amounts to bad faith. If, however, such instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of the obligation as fiduciary in drawing or delivering the instrument.



§ 35-2-106 - Check drawn by and payable to fiduciary -- Uniform Veterans' Guardianship Act unaffected.

(a) If a check or other bill of exchange is drawn by a fiduciary as such or in the name of the principal by a fiduciary empowered to draw such instrument in the name of the principal, payable to the fiduciary personally, or payable to a third person and by the third person transferred to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in transferring the instrument, and is not chargeable with notice that the fiduciary is committing a breach of the obligation as fiduciary unless the transferee takes the instrument with actual knowledge of such breach or with knowledge of such facts that the action in taking the instrument amounts to bad faith, except and provided that title 34, chapter 5, being the Uniform Veterans' Guardianship Act, is not by this chapter amended.

(b) This chapter shall not apply in any situation governed by the Uniform Veterans' Guardianship Act.



§ 35-2-107 - Deposit in name of fiduciary as such -- Drawing check.

If a deposit is made in a bank or savings institution to the credit of a fiduciary as such, the bank or savings institution is authorized to pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which such deposit is entered, without being liable to the principal, unless the bank or savings institution pays the check with actual knowledge that the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in drawing the check or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank or savings institution and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank or savings institution is liable to the principal if the fiduciary in fact commits a breach of the obligation as fiduciary in drawing or delivering the check except as provided in § 35-2-106.



§ 35-2-108 - Deposit in name of principal -- Drawing checks.

If a check is drawn upon the account of the principal in a bank or savings institution by a fiduciary who is empowered to draw checks upon the principal's account, the bank or savings institution is authorized to pay such check without being liable to the principal, unless the bank or savings institution pays the check with actual knowledge that the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in drawing such check, or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank or savings institution and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank or savings institution is liable to the principal if the fiduciary in fact commits a breach of the obligation as fiduciary in drawing or delivering the check.



§ 35-2-109 - Deposit in fiduciary's personal account -- Drawing checks.

If a fiduciary makes a deposit in a bank or savings institution to the fiduciary's personal credit of checks drawn by the fiduciary upon an account in the fiduciary's own name as fiduciary, or of checks payable to the fiduciary as fiduciary, or of checks drawn by the fiduciary upon an account in the name of the principal if the fiduciary is empowered to draw checks thereon, or of checks payable to the principal and endorsed by the fiduciary, if the fiduciary is empowered to endorse such checks, or if the fiduciary otherwise makes a deposit of funds held by the fiduciary as fiduciary, the bank or savings institution receiving such deposit is not bound to inquire whether the fiduciary is committing thereby a breach of the obligation as fiduciary. The bank or savings institution is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal unless the bank or savings institution receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of the obligation as fiduciary in making such deposit or in drawing such check or with knowledge of such facts that its action in receiving the deposit or paying the check amounts to bad faith.



§ 35-2-110 - Deposit in names of two or more trustees -- Drawing checks.

When a deposit is made in a bank or savings institution in the name of two (2) or more persons as fiduciaries and a check is drawn upon the fiduciary account by any fiduciary or fiduciaries authorized by the other fiduciary or fiduciaries to draw checks upon the fiduciary account, neither the payee nor other holder nor the bank or savings institution is bound to inquire whether it is a breach of trust to authorize such fiduciary or fiduciaries to draw checks upon the fiduciary account, and is not liable unless the circumstances be such that the action of the payee or other holder or the bank or savings institution amounts to bad faith.



§ 35-2-111 - Applicability of chapter -- Cases not provided for.

(a) This chapter is applicable to state and federal savings and loan associations and savings banks. In the event of a conflict between this chapter and a law on the same subject relating specifically to state or federal savings and loan associations or savings banks, the specific law shall be controlling.

(b) In any case not provided for in this chapter, the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments and banking, shall continue to apply.

(c) (1) Knowledge on the part of the bank or savings institution of the existence of a fiduciary relationship or the terms of the relationship shall not impose any duty or liability on the bank or savings institution for any action of the fiduciary.

(2) A bank or savings institution has no duty to establish an account for a fiduciary or to limit transactions in an account so established unless, in its discretion, it contracts in writing with the fiduciary to establish or limit transactions with respect to such an account; provided, that this shall not preclude a court from temporarily enjoining or restraining the removal of funds from an existing account by a bank or savings institution over which the court exercises personal jurisdiction.



§ 35-2-112 - Uniformity of interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.






Chapter 3 - Investment of Trust Funds

§ 35-3-101 - Authority of court.

The court is authorized to have the money and funds in the hands of clerks and receivers, or trustees, in litigation or under the control of the court, invested under such rules and orders in each case as may be legal and just.



§ 35-3-102 - Authorized investments.

All trustees, guardians and other fiduciaries in this state, unless prohibited, or another mode of investment is prescribed by the will or deed of the testator or other person establishing the trust, may invest all funds in their hands in securities specified in §§ 35-3-103 -- 35-3-111.



§ 35-3-103 - Federal and state securities.

(a) Investments may be made in bonds, notes and stock of the United States and any state and territory of the United States.

(b) In the absence of an express provision to the contrary, if an indenture or other governing instrument directs, requires, authorizes or permits investment in United States government obligations, a bank, trust company, trust department or other fiduciary may invest in the obligations, either directly or in the form of securities or other interests in any open end or closed end management type investment company or investment trust registered under the federal Investment Company Act of 1940 (15 U.S.C. § 80a-1 et seq.), if the portfolio of the investment company or investment trust is limited to United States government obligations and to repurchase agreements fully collateralized by the obligations and if the investment company or investment trust actually takes delivery of the collateral, either directly or through an authorized custodian.



§ 35-3-104 - Securities of foreign governments.

Investments may be made in bonds, notes and stock issued or guaranteed by any foreign government with which the United States is at the time of sale or offer of sale of the bonds, notes or stock maintaining diplomatic relations and which foreign government has not, for at least thirty (30) years prior to the making of the investment, defaulted for more than thirty (30) days in the payment of any part either of principal or interest of any bond, note, stock or other evidence of indebtedness issued by it; provided, that if the foreign government has not been in existence for as much as thirty (30) years, but has been in existence for not less than ten (10) years, then the investment may be made in securities issued or guaranteed by it, if it has not defaulted in the payment of any part either of principal or interest of any bond, note, stock or other evidence of indebtedness issued by it since it has been in existence.



§ 35-3-105 - Bonds of counties.

(a) Investments may be made in bonds of any county in the state and bonds of any city or town in the state having a population of not less than two thousand (2,000) by the last federal census preceding the investment, regardless of whether the bonds are payable from taxes levied on property in the county, city or town, or are payable solely from revenues of the waterworks system, electric distribution system or both owned and operated by the issuing county, city or town, or are payable from both taxes and revenues; provided, that the county, city or town has not defaulted within fifteen (15) years preceding the investment, for more than ninety (90) days, in the payment of any part of either principal or interest on any bond, note or other evidence of valid indebtedness.

(b) Before any funds may be invested in bonds payable solely from waterworks, electric revenue or both, there shall be furnished with the bonds a certified copy of an operating statement issued by the official in charge of the operations of the waterworks or electric distribution systems, showing that the net revenue from the system or systems pledged to and available for the principal of and interest on all outstanding bonds payable from that revenue, covering a period of twelve (12) consecutive months out of the fifteen (15) months preceding the investment, have been at least one and one-third (11/3) times the highest combined principal and interest requirements for any one (1) year on all bonds then outstanding that are payable from the pledged revenues of the system or systems.

(c) "Net revenue" means total revenue less operating expenses incurred in connection with the operation of the system or systems.



§ 35-3-106 - Municipal bonds.

Investments may be made in bonds and notes of any county, city or town in any state or territory of the United States that has a population, as shown by the last federal census next preceding the investment, of not less than forty-five thousand (45,000) and has not defaulted within twenty-five (25) years next preceding the investment, for more than thirty (30) days, in the payment of any part of either principal or interest of any bond, note or other evidence of indebtedness.



§ 35-3-107 - Real estate bonds and notes.

Investments may be made in bonds and notes secured by first mortgage or deed of trust on real estate located in this state; provided, that:

(1) The face or principal amount of the bonds or notes does not exceed one half (1/2) the actual value of the real estate as appraised by one (1) or more licensed real estate dealers acting for unincorporated trustees, guardians or other fiduciaries, and in case of incorporated trustees, guardians or other fiduciaries, the appraisal shall be made by an agent or committee composed of or selected by the board of directors or executive committee of the incorporated trustee, guardian or other fiduciary;

(2) The trustee, guardian or other fiduciary or any institution controlled by that entity or person has not received any commission from the borrower or issuer in the making of the mortgage or deed of trust or the underwriting of the securities secured by the mortgage or deed of trust, unless the commission charged the borrower or issuer does not exceed one percent (1%) per annum of the aggregate principal amount of the bonds or notes; and

(3) Any probate or chancery court of the county where the fiduciary is located, upon the application of any beneficiary of the trust or of any person connected with any beneficiary, by consanguinity or affinity, within the sixth degree as computed by the civil law, may, at any time, either restrain the making of any such proposed investment, if the investment is not consummated, or if consummated, require the fiduciary promptly to dispose of the bonds or notes at the best price then obtainable and otherwise reinvest the funds, and the court may exercise such power to restrain or compel disposal in all cases in which the court may find that action to be necessary to protect the interest of any beneficiary.



§ 35-3-108 - Railroad obligations.

(a) Investments may be made in the following railroad obligations:

(1) Obligations issued, assumed or guaranteed as to principal and interest by endorsement, or so guaranteed, which guaranty has been assumed;

(2) Obligations for the payment of the principal and interest of which a railroad corporation such as is described in this section is obligated under the terms of a lease made or assumed; or

(3) Equipment trust obligations in respect of which liability has been incurred by a railroad corporation incorporated under the laws of the United States, or any state of the United States, and owning and operating within the United States not less than five hundred (500) miles of standard-gauge railroad line, exclusive of sidings, or if the mileage so owned is less than five hundred (500) miles, the railroad operating revenues from the operation of all railroads operated by it, including the revenues from the operation of all railroads controlled through ownership of all, except directors' qualifying shares, of the voting stock of the owning corporation, was not less than ten million dollars ($10,000,000) each year for at least five (5) of the six (6) fiscal years next preceding the investment.

(b) Provided, that:

(1) In each year for at least five (5) of the six (6) fiscal years and in the last fiscal year next preceding the investment, the amount of income of such railroad corporation available for its fixed charges, as defined in subsection (c), was not less than one and one-half (11/2) times its fixed charges, as defined in subsection (c);

(2) In each year for at least five (5) of the six (6) fiscal years next preceding the investment, the railroad corporation has paid dividends in cash upon its capital stock equivalent to at least one fourth (1/4) of its fixed charges, or if the railroad corporation has not paid such dividends, that the amount of income available for its fixed charges was not less than one and one half (11/2) times its fixed charges for at least nine (9) of the ten (10) fiscal years and in the last fiscal year next preceding the investment;

(3) At no time within the period of six (6) years has the railroad corporation failed regularly and punctually to pay the matured principal and interest of all its mortgage indebtedness; and

(4) The security, if any, for the obligations shall be property wholly or in part within the United States and the obligations shall be:

(A) Fixed interest-bearing bonds secured by direct mortgage on railroad owned or operated by the railroad corporation;

(B) Bonds secured by first mortgage upon terminal, depot or tunnel property, including lands, buildings and appurtenances, used in the service of transportation by one (1) or more railroad corporations; provided, that the bonds are the direct obligation of, or that payment of principal and interest of the bonds are guaranteed by, endorsement by or guaranteed by endorsement, which guaranty has been assumed by, one (1) or more railroad corporations;

(C) Equipment trust obligations, comprising bonds, notes and certificates, issued in connection with the purchase for use on railroads of new standard-gauge rolling stock through the medium of an equipment trust agreement, and which obligations, so long as any of them are outstanding and unpaid or unprovided for, shall be secured by an instrument:

(i) Vesting title to the equipment in a trustee free of encumbrance; or

(ii) Creating a first lien on the equipment, or, pending the vesting of title, by the deposit of cash in trust to an amount equal to the face amount of the obligations issued in respect of the equipment, title to which is not yet so vested; provided, that the maximum amount of the obligations so issuable shall not exceed eighty percent (80%) of the cost of the equipment; and provided further, that the owner, purchaser or lessee, or the owners, purchasers or lessees, of the equipment shall be obligated by the terms of the obligations or of the instrument to:

(a) Maintain the equipment in proper repair;

(b) Replace any of the equipment that may be destroyed or released with other equipment of equal value, or, if released in connection with a sale of the equipment, to deposit the proceeds of the sale in trust for the benefit of the holders of the obligations pending replacement of the equipment;

(c) Pay any and all taxes or other governmental charges that may be required by law to be paid upon the equipment;

(d) Pay, in accordance with the provisions of the obligations or of the instrument, to holders, or to the trustee for the benefit of holders, of the obligations the amount of interest due on the obligations or of the dividends payable in respect of the obligations; and

(e) Pay the amount of the entire issue of the obligations in annual or semiannual installments each year throughout a period of not exceeding fifteen (15) years from the first date of issue of any of the obligations that the amount of the respective unmatured installments at any time outstanding shall be approximately equal; provided, that unless the owner, purchaser or lessee of the equipment, or one (1) or more of the owners, purchasers or lessees shall be a railroad corporation as is described in and meets the requirements of this section preceding subdivision (b)(4)(A), the obligations shall be guaranteed by endorsements as to principal and as to interest or dividends by the railroad corporation;

(D) Bonds of the railroad corporation secured by irrevocable pledge as collateral under a trust agreement of other railroad bonds that are legal investment for fiduciaries under this section, have a maturity not earlier than the bonds that they secure and of a total face amount not less than the total face amount of the bonds that they secure; or

(E) Fixed interest-bearing mortgage bonds other than those described in subdivisions (b)(4)(A) and (B), income mortgage bonds, collateral trust bonds or obligations other than those described in subdivision (b)(4)(D), or unsecured bonds or obligations, issued, assumed or guaranteed as to principal and interest by endorsement by, or so guaranteed, which guaranty has been assumed by, the railroad corporation; provided, that in each year for at least five (5) of the six (6) fiscal years and in the last fiscal year next preceding the investment:

(i) The amount of income of the railroad corporation available for its fixed charges, as defined in subsection (c), was not less than twice the sum of:

(a) Its fixed charges, as defined in subsection (c); and

(b) Full interest on the income mortgage bonds, if any;

(ii) The net income of which after deductions was not less than ten thousand dollars ($10,000); and

(iii) The railroad corporation has made the dividend and principal and interest payments required by subdivisions (b)(4)(C)(ii)(d) and (e).

(c) The amount of income available for fixed charges shall be the amount obtained by deducting from gross income all items deductible in ascertaining net income other than contingent income interest and those constituting fixed charges. Fixed charges shall be rent for leased roads, miscellaneous rents, fixed interest on funded debt, interest on unfunded debt and amortization of discount on funded debt.

(d) Accounting terms used in this section shall be deemed to refer to those used in the accounting reports prescribed by the accounting regulations for common carriers subject to the Interstate Commerce Act (U.S.C. Title 49). If the interstate commerce commission prescribes accounting regulations in which are defined the terms "income available for fixed charges" and "fixed charges," the definitions of those terms as so prescribed shall be taken and used in lieu of the definitions set forth in subsection (c) for all purposes.

(e) For purposes of this section, the revenues, earnings, income and fixed charges of, and dividends paid by, any railroad corporation, all or substantially all of the railroad lines of which have been acquired through merger, consolidations, conveyance or lease by another railroad corporation and remain in its possession, shall be deemed to be revenues, earnings, income and fixed charges of, and dividends paid by, the latter corporation.

(f) Not more than twenty-five percent (25%) of the assets of any trust shall be loaned or invested in the bonds, notes and certificates in this section defined, and not more than ten percent (10%) of the assets shall be invested in such bonds, notes and certificates for which any one (1) railroad corporation shall be obligated.



§ 35-3-109 - Public utility bonds.

(a) Investments may be made in the bonds of any corporation that at the time of the investment is incorporated under the laws of the United States or any state of the United States, or the District of Columbia, and transacting the business of supplying electrical energy or artificial gas or both for light, heat, power and other purposes; provided, that at least seventy-five percent (75%) of the gross operating revenues of any such corporation are derived from that business, and not more than fifteen percent (15%) of the gross operating revenues, are derived from any one (1) kind of business other than supplying electricity and gas; and provided further, that corporation is subject to regulation by the Tennessee regulatory authority or a public utility commission, or other similar regulatory body duly established by the laws of the United States or the states in which such corporation operates, subject to the following conditions:

(1) The corporation has all franchises necessary to operate in territory in which at least seventy-five percent (75%) of its gross income is earned, which franchises shall either be indeterminate permits or agreements with or subject to the jurisdiction of the Tennessee regulatory authority, or other duly constituted regulatory body, or extend at least five (5) years beyond the maturity of the bonds;

(2) The outstanding full paid capital stock of the corporation is equal to at least two thirds (2/3) of the total debt secured by mortgage lien on any part or all of its property; provided, that in case of a corporation having nonpar value shares, the amount of capital that such shares represent is the capital as shown by the books of the corporation;

(3) The corporation has been in existence for a period of not less than eight (8) fiscal years and at no time within the period of eight (8) fiscal years next preceding the date of the investment has the corporation failed to pay promptly and regularly the matured principal and interest of all its indebtedness direct, assumed or guaranteed, but the period of life of the corporation, together with the period of life of any predecessor corporation or corporations from which a major portion of its property was acquired by consolidation, merger or purchase shall be considered together in determining the required period;

(4) For a period of five (5) fiscal years next preceding the investment the net earnings of the corporation have averaged per year not less than twice the average annual interest charges on its total funded debt applicable to that period, and for the last fiscal year preceding the investment its net earnings have been not less than twice the interest charges for a full year on its total funded debt outstanding at the time of the investment, and for that period the gross operating revenues of any such corporation have averaged per year not less than one million dollars ($1,000,000), and the corporation has for each year either earned an amount available for dividends or paid in dividends an amount equal to four percent (4%) upon a sum equivalent to two thirds (2/3) of its funded debt;

(5) The bonds must be part of an issue of not less than one million dollars ($1,000,000) and must be mortgage bonds secured by a first or refunding mortgage secured by property owned and operated by the corporation issuing or assuming them, or must be underlying mortgage bonds secured by property owned and operated by the corporations issuing or assuming them. The bonds are to be refunded by a junior mortgage providing for their retirement; provided, that the bonds under the junior mortgage comply with the requirements of this section and that the underlying mortgage is either a closed mortgage or remains open solely for the issue of additional bonds which are to be pledged under the junior mortgage. The aggregate principal amount of bonds secured by the first or refunding mortgage plus the principal amount of all the underlying outstanding bonds shall not exceed sixty percent (60%) of the value of the physical property owned as shown by the books of the corporation and subject to the lien of the mortgage or mortgages securing the total mortgage debt; and provided further, that, if a refunding mortgage, it must provide for the retirement on or before the date of their maturity of all bonds secured by prior liens on the property; and

(6) Not more than twenty-five percent (25%) of the assets of any trust shall be loaned on or invested in bonds of electric and gas corporations, and not more than ten percent (10%) of the assets of any trust shall be invested in the bonds of any one such corporation, as authorized by this section.

(b) In determining the qualifications of any bond under this section where a corporation has acquired its property or any substantial part thereof within five (5) years immediately preceding the date of the investment by consolidation or merger, or by the purchase of all or a substantial portion of the property of any other corporation or corporations, the gross operating revenues, net earnings and interest charges of the several predecessor or constituent corporations shall be consolidated and adjusted so as to ascertain whether there has been compliance with the requirements of subdivision (a)(4).

(c) (1) The gross operating revenues and expenses of a corporation, for the purposes of this section, shall be, respectively, the total amount earned from the operation of, and the total expense of maintaining and operating all property owned and operated by or leased and operated by the corporation, as determined by the system of accounts prescribed by the Tennessee regulatory authority, public utility commission or other similar regulatory body having jurisdiction in the matter. The gross operating revenues and expenses, as defined in this subdivision (c)(1), of subsidiary companies may be included; provided, that all the mortgage bonds and a controlling interest in stock or stocks of the subsidiary companies are pledged as part security for the mortgage debt of the principal company; and

(2) The net earnings of any corporation, for the purpose of this section, shall be the balance obtained by deducting from its gross operating revenues, its operating and maintenance expenses, taxes other than federal and state income taxes, rentals and provision for renewals and retirements of the physical assets of the corporation, and by adding to the balance its income from securities and miscellaneous sources, but not, however, to exceed fifteen percent (15%) of the balance;



§ 35-3-110 - Telephone corporation bonds.

(a) Investments may be made in the bonds of any corporation that at the time of the investment is incorporated under the laws of the United States or any state of the United States, or the District of Columbia, and is authorized to engage and is engaging in the business of furnishing telephone service in the United States, and provided the corporation is subject to regulation by the interstate commerce commission or a regulatory authority, or public utility commission or other similar federal or state regulatory body duly established by the laws of the United States or the states in which the corporation operates, subject to the following conditions:

(1) The corporation has been in existence for a period of not less than eight (8) fiscal years and at no time within that period of eight (8) fiscal years next preceding the date of the investment has the corporation failed to pay promptly and regularly the matured principal and interest of all its indebtedness direct, assumed or guaranteed, but the period of life of the corporation, together with the period of life of any predecessor corporation or corporations from which a major portion of its property was acquired by consolidation, merger or purchase, shall be considered together in determining the required period;

(2) The outstanding full paid capital stock of the corporation is at the time of the investment equal to at least two thirds (2/3) of the total debt secured by all mortgage liens on any part or all of its property;

(3) For a period of five (5) fiscal years next preceding the investment, the net earnings of the corporation have averaged per year not less than twice the average annual interest charges on its total funded debt applicable to that period, and for the last fiscal year preceding the investment, the net earnings have been not less than twice the interest charges for a full year on its total funded debt outstanding at the time of the investment, and for that period, the gross operating revenues of the corporation have averaged per year not less than five million dollars ($5,000,000), and the corporation has for each of those years either earned an amount available for dividends or paid in dividends an amount equal to four percent (4%) upon all of its outstanding capital stock; and

(4) The bonds must be part of an issue of not less than five million dollars ($5,000,000) and must be secured by a first or refunding mortgage, and the aggregate principal amount of bonds secured by the first or refunding mortgage, plus the principal amount of all underlying outstanding bonds, shall not exceed sixty percent (60%) of the value of the property, real and personal, owned absolutely and subject to the lien of the mortgage; provided, that, if a refunding mortgage, it must provide for the retirement of all bonds secured by prior liens on the property. Not more than thirty-three and one third percent (331/3%) of the property constituting the specific security for the bonds may consist of stock or unsecured obligations of affiliated or other telephone companies, or both.

(b) In determining the qualification of any bond under this section, where a corporation has acquired its property or any substantial part of its property within five (5) years immediately preceding the date of the investment by consolidation or merger or by the purchase of all or a substantial portion of the property of any other corporation or corporations, the gross operating revenues, net earnings and interest charges of the several predecessor or constituent corporations shall be consolidated and adjusted so as to ascertain whether there has been compliance with the requirements of subdivision (a)(3);

(c) The gross operating revenues and expenses of a corporation, for the purpose of this section, shall be respectively the total amount earned from the operation of, and the total expense of maintaining and operating, all property owned and operated by or leased and operated by the corporation, as determined by the system of accounts prescribed by the interstate commerce commission or the Tennessee regulatory authority, or public utility commission, or other similar federal or state regulatory body having jurisdiction in the matter;

(d) The net earnings of any corporation, for the purpose of this section, shall be the balance obtained by deducting from its gross operating revenues its operating and maintenance expenses, provision for depreciation of the physical assets of the corporation, taxes other than federal and state income taxes, rentals and miscellaneous charges, and by adding to the balance its income from securities and miscellaneous sources, but not, however, to exceed fifteen percent (15%) of the balance. "Funded debt" means all interest bearing debts maturing more than one (1) year from date of issue; and

(e) Not more than twenty-five percent (25%) of the assets of any trust shall be loaned on or invested in bonds of telephone corporations, and not more than ten percent (10%) of the assets of any trust shall be invested in the bonds of any one (1) telephone corporation, as authorized by this section.



§ 35-3-111 - Obligations of certain federal agencies.

Trustees, guardians and other fiduciaries may also invest in or lend on the following obligations issued by the following authorized federal agencies:

(1) Bonds and/or debentures issued by a federal home loan bank organized under the "Federal Home Loan Bank Act" (47 Stat. 725, 12 U.S.C. § 1421 et seq.);

(2) Stock of federal savings and loan associations organized under the "Home Owner's Loan Act of 1933" (48 Stat. 128, 12 U.S.C. § 1461 et seq.), and amendments to that act, and/or building and loan associations, licensed to do business in Tennessee, where the stock of the associations is insured by the federal savings and loan insurance corporation;

(3) Notes, bonds, debentures or other obligations issued under title IV of the act of congress of the United States entitled "National Housing Act," approved June 27, 1934 (48 Stat. 1246, 12 U.S.C. § 1701 et seq.), and any amendments thereto; and

(4) Mortgages guaranteed or insured under title III of the act of congress of the United States, entitled "Servicemen's Readjustment Act of 1944," approved June 22, 1944 (58 Stat. 284, 38 U.S.C. § 1801 et seq. [repealed]), and any amendments thereto.



§ 35-3-112 - State and federal bond issues -- Reports.

Guardians, executors, administrators and trustees shall also be authorized and empowered to invest money and funds in their hands in the bonds of the state, of the United States, or obligations issued separately or collectively by or for federal land banks, federal intermediate credit banks and banks for cooperatives under the act of congress known as the Farm Credit Act of 1971 (85 Stat. 583, 12 U.S.C. § 2001 et seq.) and amendments to that act, or in obligations issued under the Home Owner's Loan Act of congress (12 U.S.C. § 1461 et seq.), or notes or bonds secured by mortgage or trust deed insured by the federal housing administrator, or bonds and/or debentures issued by national mortgage associations; also to lend on the security of any such bonds to the extent of eighty-five percent (85%) of their face value; and, in either case, make report thereof to the court where the guardian, executor, administrator or trustee is qualified, unless another mode of investment is required by will or deed of the testator or another person who has established the funds.



§ 35-3-113 - Life, endowment or annuity contracts of life insurance companies.

(a) Executors, trustees and guardians are authorized, with the approval of a probate court or other court of competent jurisdiction, to invest out of income or principal of funds in their custody, in single or annual premium life, endowment or annuity contracts of legal reserve life insurance companies duly licensed and qualified to transact business within the state.

(b) Such contracts may be issued on the life or lives of any beneficiary, cestui que trust or ward, who may have a vested or contingent interest in the estate, or on the life or lives of any parent, trustor or other person in whom any beneficiary, cestui que trust or ward may have an insurable interest, and shall such be so drawn that the legal title of the policy or contract shall be in and the proceeds or avails of the proceeds payable to and in the control of the fiduciary making the investment, and may be retained and shall be subject to transfer, assignment and conveyance by the fiduciary as other personal property held in the account.



§ 35-3-114 - Certificates of deposit and savings accounts.

All trustees and guardians in this state, unless prohibited, or another mode of investment is prescribed, by the will or deed of the testator or other person establishing the trust, may invest trust funds in their hands, in addition to the investments heretofore authorized, in certificates of deposit of, and savings accounts in, any national or state bank in the United States, including itself if such trustee or guardian is a national or state bank in the United States otherwise qualified, whose deposits are insured by the federal deposit insurance corporation, at the prevailing rate of interest of such certificates or savings accounts. No trustee or guardian shall invest in such certificates of deposit of, or savings accounts in any one (1) bank, an amount from any one (1) fund in the trustee's or guardian's care in excess of such amount as is fully insured as a deposit in the bank by the federal deposit insurance corporation, unless the investment is first approved by a court of competent jurisdiction.



§ 35-3-115 - Public housing authority obligations.

Notwithstanding any restrictions on investments contained in any laws of this state, the state and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or other obligations issued by a housing authority pursuant to the Housing Authorities Law, compiled in title 13, chapter 20, and any amendments to that law, or issued pursuant to the Memphis Housing Authority Law, chapter 615 of the Private Acts of 1935, as amended by chapter 900 of the Private Acts of 1937, and any amendments to that law, or issued by any public housing authority or agency in the United States, when the bonds or other obligations are secured by a pledge of annual contributions to be paid by the United States government or any agency of the United States government. The bonds and other obligations shall be authorized security for all public deposits, it being the purpose of this section to authorize any persons, firms, corporations, associations, political subdivisions, bodies and officers, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations; provided, that nothing contained in this section shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities.



§ 35-3-116 - Courts empowered to authorize retention of original investments.

(a) Any guardian, personal representative, trustee or other fiduciary may make, in the county in which appointed, application to the chancery court, or to any other court therein having concurrent jurisdiction, for permission to retain and hold in unchanged form any security or investment originally forming a part of the estate, and the court shall have the authority and power to authorize the guardian, personal representative, trustee or other fiduciary, to retain and hold in unchanged form any security or investment originally forming a part of the estate, upon it being made to appear to the court that retention of the security or investment is to the manifest interest of the estate. The authority to retain securities or investments, when granted to the fiduciary by the instrument under which the fiduciary is acting, is not affected by the foregoing provisions.

(b) The application in every such case shall be made by bill or petition, and the beneficiaries be made the defendants and served with process, and the cause shall be conducted and heard in the same manner as other suits in chancery.

(c) A guardian ad litem shall be appointed for all defendants under disability, and the decree of the court authorizing the retention of the securities or investments shall set out fully the reasons and object moving the court in granting to the fiduciary the authority so to do.

(d) It is not intended to impose upon a fiduciary any duty or obligation in addition to those arising under previously existing law, nor is it intended to change, modify or alter any investment statute of the state, except insofar as variations from those statutes may be made through proceedings authorized by this section.



§ 35-3-117 - Investment in securities of management investment company or investment trust by bank or trust company -- Fiduciary liability -- Abuse of fiduciary discretion.

(a) Notwithstanding any other law, a bank or trust company, to the extent it acts at the direction of another person authorized to direct investment of funds held by the bank or trust company, or to the extent that it exercises investment discretion as a fiduciary, custodian, managing agent, or otherwise with respect to the investment and reinvestment of assets that it maintains in its trust department, may invest and reinvest the assets, subject to the standard contained in this section, in the securities of any open-end or closed-end management investment company or investment trust registered under the Investment Company Act of 1940 (15 U.S.C. §§ 80a-1 -- 80a-64). The fact that the bank or trust company, or any affiliate of the bank or trust company, is providing services to the investment company or trust as investment advisor, sponsor, distributor, custodian, transfer agent, registrar or otherwise, and receiving reasonable remuneration for the services, does not preclude the bank or trust company from investing in the securities of the investment company or trust.

(b) In the absence of express provisions to the contrary in the governing instrument, a fiduciary will not be liable to the beneficiaries or to the trust with respect to a decision regarding the allocation and nature of investments of trust assets unless the court determines that the decision was an abuse of the fiduciary's discretion. A court shall not determine that a fiduciary abused its discretion merely because the court would not have exercised the discretion in the same manner.

(c) If a court determines that a fiduciary has abused its discretion regarding the allocation and nature of investments of trust assets, the remedy is to restore the income and remainder beneficiaries to the positions they would have occupied if the fiduciary had not abused its discretion, according to the following rules:

(1) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or a distribution that is too small, the court shall require a distribution from the trust to the beneficiary in an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position, taking into account all prior distributions to the beneficiary.

(2) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall restore the beneficiaries, the trust, or both, in whole or in part, to their appropriate positions, taking into account all prior distributions, by requiring the fiduciary to withhold an amount from one (1) or more future distributions to the beneficiary who received the distribution that was too large or requiring that beneficiary to return some or all of the distribution to the trust.

(3) To the extent that the court is unable, after applying subdivisions (c)(1) and (c)(2), to restore the beneficiaries, the trust, or both, to the position they would have occupied if the fiduciary had not abused its discretion, the court may require the fiduciary to pay an appropriate amount from its own funds to one (1) or more of the beneficiaries or the trust or both.

(d) Upon a petition by the fiduciary, the court having jurisdiction over the trust or agency account shall determine whether a proposed plan of investment by the fiduciary will result in an abuse of the fiduciary's discretion. If the position describes the proposed plan of investment and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies, and an explanation of how the income and remainder beneficiaries will be affected by the proposed plan of investment, a beneficiary who challenges the proposed plan of investment has the burden of establishing that it will result in an abuse of discretion.



§ 35-3-118 - Stocks or bonds held by fiduciary in nominee's name.

(a) Trustees, guardians and other fiduciaries owning stocks or registered bonds may hold them in the name of a nominee without mention of the fiduciary relationship in the stock certificates, stock registration books, or registered bond or bond registry; provided, that:

(1) The records and all reports and accounts rendered by the fiduciary clearly show the ownership of the stock or bond by the fiduciary, and the facts regarding its holding; and

(2) The nominee deposits with the fiduciary a signed statement showing the fiduciary ownership, either endorses the stock certificate or registered bond in blank, or signs a transfer power in blank, and attach it to the certificate or bond, and does not have possession of or access to the stock certificate or bond, except under the immediate supervision of the fiduciary.

(b) The fiduciary shall be personally liable for any loss resulting from any act of the nominee in connection with the securities so held.

(c) This section shall apply to all such fiduciary relationships.



§ 35-3-119 - Tennessee valley authority obligations.

Notwithstanding any restrictions on investments contained in any laws of this state, the state and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or other obligations issued by the Tennessee valley authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. § 831), and any amendment to that act, and the bonds and other obligations shall be authorized security for all public deposits, it being the purpose of this section to authorize any persons, firms, corporations, associations, political subdivisions, bodies and officers, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations. Nothing contained in this section shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities.



§ 35-3-120 - Federally guaranteed loans and investments.

(a) Banks, trust companies, insurance companies, building and loan associations, credit unions, trustees and others acting in a fiduciary capacity, trust funds, pension and profit-sharing funds, real estate investment trusts, and other financial institutions, originating mortgagee institutions, and other institutions approved as mortgagees and otherwise meeting the requirements of the federal housing administration or veterans administration to act as mortgagees under the programs of these agencies may:

(1) Make loans and advances of credit and purchases of obligations representing loans and advances of credit that are eligible for credit insurance by the federal housing commissioner, and may obtain that insurance;

(2) Make loans secured by real property or leasehold, that the federal housing commissioner insures or makes a commitment to insure, and may obtain that insurance;

(3) Invest their funds, eligible for investment, in notes or bonds secured by mortgage or trust deed insured by the federal housing commissioner, and in debentures issued by the federal housing commissioner, and also in securities issued by the Federal National Mortgage Association; and

(4) Make any loans and advances of credit and purchases of obligations representing loans and advances of credit that are eligible to be guaranteed or insured in whole or in part by the veterans administration or administrator of veterans affairs, or secured by real property or leasehold as the administrator of veterans affairs makes a commitment to guarantee or insure.

(b) No law of this state, requiring security upon which loans or investments may be made, or prescribing the nature, amount or form of the security, or prescribing or limiting interest rates upon loans or investments, or limiting investments of capital or deposits, or prescribing or limiting the period for which loans or investments may be made, shall apply to loans or investments made pursuant to this section.



§ 35-3-121 - Investments in securities by banks or trust companies.

Unless the governing instrument, court order, or a statute specifically directs otherwise, a bank or trust company serving as trustee, guardian, agent, or in any other fiduciary capacity may invest in any security authorized by this chapter even if that fiduciary or an affiliate of that fiduciary, as defined in former § 35-3-117(d) [repealed], participates or has participated as a member of a syndicate underwriting the security, if:

(1) The fiduciary does not purchase the security from itself or its affiliate; and

(2) The fiduciary does not purchase the security from another syndicate member or an affiliate, pursuant to an implied or express agreement between the fiduciary or its affiliate and a selling member or its affiliate, to purchase all or part of each other's underwriting commitments.



§ 35-3-122 - Liability of fiduciaries for losses.

Whenever an instrument under which a fiduciary is acting reserves to the settlor or vests an advisory or investment committee or in any other person or persons including one (1) or more other fiduciaries, to the exclusion of the fiduciary or to the exclusion of one (1) or more of several fiduciaries, authority to direct the making or retention of any investment, or to perform any other act in the management or administration of the fiduciary account, the excluded fiduciary or fiduciaries shall not be liable, either individually or as a fiduciary, for any loss resulting from the making or retention of any investment or other act pursuant to that direction.



§ 35-3-123 - Trustee liability -- Action upon written directions.

(a) A trustee of a revocable, irrevocable or testamentary trust is not liable to any beneficiary for any act performed or omitted pursuant to written directions from the person holding the power to revoke, terminate or amend the trust.

(b) A trustee of a revocable, irrevocable or testamentary trust is not liable for any investment action performed or omitted pursuant to written directions from the person to whom the power to direct the investment or management of the account is delegated by the trustor.



§ 35-3-124 - Investment in tuition units.

Notwithstanding any other law to the contrary, trustees and others acting in a fiduciary capacity, including governmental agencies such as court clerks, may invest funds held in trust for a minor through the purchase of tuition units on behalf of the minor under the Tennessee Baccalaureate Education System Trust Act, compiled in title 49, chapter 7, part 8.






Chapter 4 - Uniform Common Trust Fund Act

§ 35-4-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Common Trust Fund Act."



§ 35-4-102 - Bank or trust company establishing common trust funds -- Investing in trust funds.

Any bank or trust company qualified to act as fiduciary in this state may establish common trust funds for the purpose of furnishing investments to itself as fiduciary, or to itself and others as cofiduciaries, or to another bank or trust company which may, as such fiduciary or cofiduciary, invest funds that it lawfully holds for investment in interests in the common trust funds, if this investment is not prohibited by the instrument, judgment, decree or order creating the fiduciary relationship, and if, in the case of cofiduciaries, the bank or trust company procures the consent of its cofiduciaries to the investment.



§ 35-4-103 - Accounting for trust funds -- Chancery court approval.

(a) Unless ordered by a court of competent jurisdiction, the bank or trust company operating the common trust funds is not required to render a court accounting with regard to the funds, but it may, by application to the chancery court, secure approval of such an accounting on such conditions as the court may establish.

(b) When an accounting of a common trust fund is presented to a court for approval, the court shall assign a date and place for hearing and order notice thereof by:

(1) Publication once a week for three (3) weeks, the first publication to be not less than twenty (20) days prior to the date of hearing, of a notice in a newspaper having a circulation in the county in which the bank or trust company or branch thereof operating the common trust fund is located;

(2) Mailing not less than fourteen (14) days prior to the date of the hearing a copy of the notice to all beneficiaries of the trusts participating in the common trust fund whose names are known to the bank or trust company from the records kept by it in the regular course of business in the administration of the trusts, directed to them at the addresses shown by those records; and

(3) Such further notice if any as the court may order.



§ 35-4-104 - Uniformity of construction and interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.



§ 35-4-105 - Fiduciary relationships to which chapter applicable.

This chapter applies to fiduciary relationships in existence on April 8, 1953, or established after that date.






Chapter 5 - Judicial or Trust Sales

§ 35-5-101 - Twenty days' notice by publication.

(a) In any sale of land to foreclose a deed of trust, mortgage or other lien securing the payment of money or other thing of value or under judicial orders or process, advertisement of the sale shall be made at least three (3) different times in some newspaper published in the county where the sale is to be made.

(b) The first publication shall be at least twenty (20) days previous to the sale.

(c) This section shall not apply where the amount of indebtedness for the payment of which the property being sold does not amount to more than two hundred dollars ($200), in which event the owner of the property may order that advertisement be made by written notices posted as provided in § 35-5-103, instead of by notices published in a newspaper.

(d) Nothing in this section shall be construed as applying to any notice published in accordance with any contract entered into heretofore, and expressed in a mortgage, deed of trust or other legal instruments.

(e) In any sale of land to foreclose a deed of trust, mortgage, or other lien securing the payment of money or other thing of value or under judicial orders of process, the trustee or other party that sells the property shall send to the debtor and any co-debtor a copy of the notice required in § 35-5-104. The notice shall be sent on or before the first date of publication provided in subsection (b) by registered or certified mail, return receipt requested. The notice shall be sent to the following:

(1) If to the debtor, addressed to the debtor at:

(A) The mailing address of the property, if any; and

(B) The last known mailing address of the debtor or any other mailing address of the debtor specifically designated for purposes of receiving notices provided at least thirty (30) days prior to the first publication date in written correspondence or written notice in accordance with the loan agreement from the debtor to the creditor, but only if the last known mailing address of the debtor or other mailing address designated by the debtor is different from the mailing address of the property; and

(2) If to a co-debtor, addressed to the co-debtor at the last known mailing address of the co-debtor or any other mailing address of the co-debtor specifically designated for purposes of receiving notices provided at least thirty (30) days prior to the first publication date in written correspondence or written notice in accordance with the loan agreement from the co-debtor to the creditor, but only if the last known mailing address of the co-debtor or other mailing address designated by the co-debtor is both different from the mailing address of the property and different from the mailing address of the debtor determined as provided in subdivision (e)(1)(B).

(f) Unless postponement or adjournment is contractually prohibited, any sale hereunder may be adjourned and rescheduled one (1) or more times without additional newspaper publication, upon compliance with the following provisions:

(1) The sale must be held within one (1) year of the originally scheduled date;

(2) Each postponement or adjournment must be to a specified date and time, and must be announced at the date, time and location of each scheduled sale date;

(3) If the postponement or adjournment is for more than thirty (30) days, notice of the new date, time, and location must be mailed no less than (10) calendar days prior to the sale date via regular mail to the debtor and co-debtor; and

(4) Notice of the right to postpone or adjourn without additional newspaper publication shall not be required to be published in any newspaper publication.



§ 35-5-102 - Notice in newspaper not required.

If no newspaper is published in the county in which the land is to be sold, the advertisement in a newspaper is dispensed with, unless ordered by court.



§ 35-5-103 - Posting written notices.

Whenever the advertisement cannot be made in a newspaper, the officer shall make publication of the sale for thirty (30) days by written notices posted in at least five (5) of the most public places in the county, one (1) of which shall be the courthouse door, and another in the neighborhood of the defendant; if of realty, in the civil district where the land lies.



§ 35-5-104 - Contents of advertisement or notice -- Contents of deed memorializing sale.

(a) The advertisement or notice shall:

(1) Give the names of the plaintiff and defendant, or parties interested;

(2) Give a concise description of the land; such description shall include a legal description, which means a reference to the deed book and page that contains the complete legal description of the property, and common description, which means, if available, the street address and map and parcel number of the property. In the event no street address exists, a subdivision, lot or tract number may be used. A metes and bounds description may be, but is not required to be, included in the description of the land;

(3) Mention the time and place of sale;

(4) (A) Identify each and every lien or claimed lien of the United States with respect to which 26 U.S.C. § 7425(b) requires notice to be given to the United States in order for the sale of the land thus advertised not to be subject to the lien or claim of lien of the United States;

(B) For every lien or claim of lien of the United States so identified, affirmatively state that the notice required by 26 U.S.C. § 7425(b) to be given to the United States has been timely given;

(C) For every lien or claim of lien of the United States so identified, state that the sale of the land thus advertised will be subject to the right of the United States to redeem the land as provided for in 26 U.S.C. § 7425(d)(1);

(5) (A) Identify each and every lien or claimed lien of the state with respect to which § 67-1-1433(b)(1) requires notice to be given to the state in order for the sale of the land thus advertised not to be subject to the lien or claim of lien of the state;

(B) For every lien or claim of lien of the state so identified, affirmatively state that the notice required by § 67-1-1433(b)(1) to be given to the state has been timely given; and

(C) For every lien or claim of lien of the state so identified, state that the sale of the land thus advertised will be subject to the right of the state to redeem the land as provided for in § 67-1-1433(c)(1); and

(6) For each concise description of land, provide the corresponding names of the parties interested.

(b) The deed memorializing the sale shall, in addition to any other requirements as may now or hereafter exist under the laws of the state with respect to the proper form of deeds, in order that they might qualify for recording in the various offices of registers of counties in this state, whenever subsection (a) has required notice to be given to the United States and/or to this state, state that the land described therein is conveyed subject to the rights of the United States to redeem the land as provided for in 26 U.S.C. § 7425(d)(1) and/or is subject to the right of this state to redeem the land as provided for in § 67-1-1433(c)(1), as appropriate, shall have attached to it, as exhibits, a copy of the notice thus provided to the United States, a copy of the written response of the United States to the notice thus provided, if any, a copy of the notice thus provided to the state, and a copy of the written response of the state to the notice thus provided, if any, as appropriate.

(c) Nothing in this section shall be construed to require inclusion of a street address if it does not exist or is not in common use. Also, utilization of the street address, if any, which appears in the records of the assessor of property with respect to the property involved shall be conclusively presumed to be in compliance with this section.

(d) For the purposes of this section, "parties interested" includes, without limitation, the record holders of any mortgage, deed of trust, or other lien that will be extinguished or adversely affected by the sale and which mortgage, deed of trust, or lien, or notice or evidence thereof, was recorded more than ten (10) days prior to the first advertisement or notice in the register's office of the county in which the real property is located. "Parties interested" also includes a person or entity named as nominee or agent of the owner of the obligation that is secured by the deed of trust and that is identifiable from information provided in the deed of trust, which shall include a mailing address or post office box of the nominee or agent.



§ 35-5-105 - Notice in writing if printer refuses.

If the printer will not make the publication for the rates provided in § 8-21-1301, the officer or person conducting the sale shall make publication by written notices as provided in §§ 35-5-103 and 35-5-104.



§ 35-5-106 - Sale without advertisement is not void.

Should the officer, or other person making the sale, proceed to sell without pursuing the provisions of this chapter, the sale shall not, on that account, be either void or voidable.



§ 35-5-107 - Effect of noncompliance with chapter.

Any officer, or other person, referenced in § 35-5-106 who fails to comply with this chapter commits a Class C misdemeanor and is, moreover, liable to the party injured by the noncompliance, for all damages resulting from the failure.



§ 35-5-108 - Plan of division of land -- Sale of portion of land.

At any time before ten o'clock a.m. (10:00 a.m.) on the day of sale, the defendant or other person whose property is to be sold may deliver to the officer or person making the sale, a plan of division of the lands to be sold, subscribed by the defendant or other person, bearing a date subsequent to the date of advertisement, in which case so much of the land as may be necessary to satisfy the debt and costs, and no more, shall be sold according to the plan furnished. If no such plan is furnished, the land may be sold without division.



§ 35-5-109 - Time of sale.

The sale in all these cases shall be made between the hours of ten o'clock a.m. (10:00 a.m.) and four o'clock p.m. (4:00 p.m.) of the day fixed in the notice or advertisement. The day fixed may be any day Monday through Saturday, but shall not be fixed on a state or federal legal holiday. However, this requirement shall not be applicable to sales of parcels pursuant to title 67, chapter 5.



§ 35-5-110 - Bidding on land sales may be reopened by clerks -- Court's power not abridged.

In all sales of land made under orders, and decrees of the circuit, probate, chancery, appeals and supreme courts where an advance bid of as much as ten percent (10%) of the original bid is made, the clerk, or clerk and master, of the court is empowered, at no additional fee, commission or cost, to accept the advance bid and reopen the biddings on the sale, and to receive additional bids, and to hold the sale open for advance bids to some day by the officer designated, and give the purchaser and the parties, or their attorneys of record, notice of the reopening of the biddings, and to report this action to the court for confirmation without any order or decree of the court authorizing the reopening first being had, unless the court's order or decree for the sale of the land specifically prohibits the acceptance of an advance bid; provided, that nothing in this section shall be construed as abridging the rights and jurisdiction of the court to reopen the biddings on such terms as the court may deem right.



§ 35-5-111 - State may bid at execution or judicial sales.

Whenever the state is interested in the proceeds of any execution sale or any judicial sale, to any extent whatsoever, the state, acting through its attorney general and reporter, may bid on and buy in property either real or personal, at that sale, to the same extent as any natural person might do. Any sums due and payable on behalf of the state, as costs of sale or as a part of the purchase price of the property so bid in and paid by the state, shall be paid out of the general fund of the state treasury upon the warrant of the governor.



§ 35-5-112 - Auctioneer services and fee.

(a) Whenever real or personal property is to be sold at public sale under any order or decree of any court in this state, the court, judge or chancellor under whose jurisdiction the sale is to be made has the discretionary authority to secure the services of an auctioneer licensed in this state to conduct the public sale and to fix the auctioneer's fee, the fee to be not more than eight percent (8%) of the sale price on sales of real property and not more than ten percent (10%) of the sale price on sales of personal property, these fees not to include the expenses of sales, and to order the fee to be paid out of the proceeds of the sale.

(b) Whenever real property is sold at a public sale conducted by an auctioneer, the sale shall be conducted on the real property to be sold. This subsection (b) shall not be applicable to sales of parcels pursuant to title 67, chapter 5.

(c) If the clerk of the court or clerk and master is also a licensed auctioneer, then the clerk or clerk and master shall receive fees in that person's capacity as clerk, or clerk and master, or special commissioner, and shall not receive any extra fee as a licensed auctioneer.



§ 35-5-113 - Auction sales in divorce proceedings.

The provisions and procedures of this chapter apply to all auction sales of property ordered by a court pursuant to § 36-4-121, to accomplish the equitable division of property in divorce cases. The court, in its discretion, may impose any additional conditions or procedures upon the sale of property in divorce cases as are reasonably designed to ensure that the property is sold for its fair market value.



§ 35-5-114 - Trustee's attendance at foreclosure -- Successor trustee.

(a) In any sale of land to foreclose a deed of trust, mortgage, or other lien securing the payment of money or other thing of value, the trustee or person or entity holding a similar position may attend the foreclosure either in person or by an agent. If the trustee attends by an agent, the agent may receive bids and conduct the sale on behalf of the trustee. The trustee shall execute any applicable trustee's deed or similar conveyance instrument. The appointment of an agent by a trustee need not be by written instrument, nor is there any recording required relative to the appointment.

(b) (1) The beneficiary may, unless the deed of trust contains specific language to the contrary, appoint a successor trustee at any time by filing a substitution of trustee for record with the register of deeds of the county in which the property is situated.

(2) The substitute trustee or its delegate shall succeed to all the power, duties, authority and title of the original trustee and any previous successor trustee or delegatee.

(3) (A) In the event the substitution of trustee is not recorded prior to the first date of publication by the substitute trustee, the beneficiary shall include in the substitution of trustee instrument, which shall be recorded prior to the deed evidencing sale, the following statement:

Beneficiary has appointed the substitute trustee prior to the first notice of publication as required by T.C.A. § 35-5-101 and ratifies and confirms all actions taken by the substitute trustee subsequent to the date of substitution and prior to the recording of this substitution.

(B) Once a substitution of trustee instrument containing the statement set forth in subdivision (b)(3)(A) is timely recorded, it shall act as conclusive proof as a matter of law that the substitute trustee has been timely appointed and has acted with authority of the beneficiary.

(c) A substitution of trustee shall be recorded prior to any sale, and no action may be instituted against any person who, acting in good faith without knowledge to the contrary, relies upon the validity of the substitution of trustee or written statements by the beneficiary or substitute trustee as to the authority of the substitute trustee.

(d) If the name of the substitute trustee is not included in the first publication, then, not less than ten (10) business days prior to the sale date, the substitute trustee shall send notice by registered or certified mail to the debtor or any co-debtor, as provided in § 35-5-101, and to any interested parties, giving the name and address of the substitute trustee. If the trustee is not a resident of this state, the notice shall include the name and address of a registered agent of the substitute trustee who is located in the state. Record notice of the mailing provided in this subsection (d) shall be evidenced by the substitute trustee's recordation of an affidavit recorded prior to the deed evidencing the sale or by recitation on the substitute trustee's deed.



§ 35-5-115 - Discovery proceedings for nonresidents.

(a) (1) IF a nonresident creditor holds indebtedness secured by residential real property that is located in this state and owned by a state resident, OR

(2) IF a nonresident trustee or agent is involved in foreclosure proceedings relative to residential real property that is located in this state and owned by a resident,

(3) THEN all discovery proceedings, including, but not limited to, the production of requested documents and the deposition of witnesses, shall be conducted in the county in which the residential real estate is located or in which the litigation is pending.

(b) The court in which such litigation is pending may make orders consistent with the purposes of this section to prevent undue burden on any party.



§ 35-5-116 - Trustee as necessary party.

(a) Any trustee named in a suit or proceeding, as related to a sale of real property under a trust deed or mortgage, may plead in the answer that the trustee is not a necessary party by a verified denial, stating the basis for the trustee's reasonable belief that the trustee was named as a party solely in the capacity as a trustee under a deed of trust, contract lien, or security instrument.

(b) Within thirty (30) days after the filing of the trustee's verified denial, a verified response is due from all parties to the suit or proceeding setting forth all matters, whether in law or fact, that rebut the trustee's verified denial.

(c) If a party has no objection or fails to file a timely verified response to the trustee's verified denial, the trustee shall be dismissed from the suit or proceeding without prejudice.

(d) If a respondent files a timely verified response to the trustee's verified denial, the matter shall be set for hearing. The court shall dismiss the trustee from the suit or proceeding without prejudice, if the court determines that the trustee is not a necessary party.

(e) A dismissal of the trustee pursuant to subsections (c) and (d) shall not prejudice a party's right to seek injunctive relief to prevent the trustee from proceeding with a foreclosure sale.

(f) A trustee shall not be liable for any good faith error resulting from reliance on any information in law or fact provided by the borrower or secured party or their respective attorney, agent, or representative or other third party.



§ 35-5-117 - [Repealed.]

HISTORY: Acts 2010, ch. 834, § 1; 2011, ch. 122, §§ 1-4; repealed by Acts 2011, ch. 122, § 4, effective January 1, 2013.



§ 35-5-118 - Deficiency judgment sufficient to fully satisfy indebtedness on real property after trustee's or foreclosure sale.

(a) In an action brought by a creditor to recover a balance still owing on an indebtedness after a trustee's or foreclosure sale of real property secured by a deed of trust or mortgage, the creditor shall be entitled to a deficiency judgment in an amount sufficient to satisfy fully the indebtedness.

(b) In all such actions, absent a showing of fraud, collusion, misconduct, or irregularity in the sale process, the deficiency judgment shall be for the total amount of indebtedness prior to the sale plus the costs of the foreclosure and sale, less the fair market value of the property at the time of the sale. The creditor shall be entitled to a rebuttable prima facie presumption that the sale price of the property is equal to the fair market value of the property at the time of the sale.

(c) To overcome the presumption set forth in subsection (b), the debtor must prove by a preponderance of the evidence that the property sold for an amount materially less than the fair market value of property at the time of the foreclosure sale. If the debtor overcomes the presumption, the deficiency shall be the total amount of the indebtedness prior to the sale plus the costs of the foreclosure and sale, less the fair market value of the property at the time of the sale as determined by the court.

(d) (1) Any action for a deficiency judgment under this section shall be brought not later than the earlier of:

(A) Two (2) years after the date of the trustee's or foreclosure sale, exclusive of any period of time in which a petition for bankruptcy is pending; or

(B) The time for enforcing the indebtedness as provided for under §§ 28-1-102 and 28-2-111.

(2) Nothing contained in this section shall be construed as limiting a person entitled to bring such action from electing to sue on an indebtedness in lieu of, prior to, or contemporaneously with enforcement of a deed of trust or mortgage.



§ 35-5-119 - Applicability of §§ 35-5-101(e), 35-5-104(a)(4) and (5), and 35-5-104(b).

The requirements of §§ 35-5-101(e), 35-5-104(a)(4) and (5), and 35-5-104(b) shall not be applicable to sales of parcels pursuant to title 67, chapter 5.






Chapter 6 - Uniform Principal and Income Act

Part 1 - Definitions and Fiduciary Duties

§ 35-6-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Principal and Income Act".



§ 35-6-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Accounting period" means a calendar year unless another twelve-month period is selected by a fiduciary. The term includes a portion of a calendar year or other twelve-month period that begins when an income interest begins or ends when an income interest ends.

(2) "Beneficiary" includes, in the case of a decedent's estate, an heir, legatee, and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

(3) "Fiduciary" means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function.

(4) "Income" means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in part 4 of this chapter.

(5) "Income beneficiary" means a person to whom net income of a trust is or may be payable.

(6) "Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

(7) "Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

(8) "Net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this chapter to or from income during the period.

(9) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation, or any other legal or commercial entity.

(10) "Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates.

(11) "Remainder beneficiary" means a person entitled to receive principal when an income interest ends.

(12) "Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

(13) "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.



§ 35-6-103 - Fiduciary duties -- General principles.

(a) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of title 35, chapter 6, a fiduciary:

(1) Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this chapter;

(2) May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this chapter;

(3) Shall administer a trust or estate in accordance with this chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4) Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b) In exercising the power to adjust under § 35-6-104(a) or a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the terms of a trust, or will or this chapter, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, considering any terms of the trust or the will manifesting the trustors' or testators' intention that the fiduciary shall or may favor one (1) or more of the beneficiaries. A determination in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries.



§ 35-6-104 - Trustee's power to adjust.

(a) A trustee may adjust between principal and income to the extent the trustee considers necessary if:

(1) The trustee invests and manages trust assets as a prudent investor;

(2) The terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income; and

(3) The trustee determines, after applying the rules in § 35-6-103(a), that the trustee is unable to comply with § 35-6-103(b).

(b) In deciding whether and to what extent to exercise the power to make adjustments under this section, the trustee may consider, but is not limited to, any of the following:

(1) The nature, purpose, and expected duration of the trust;

(2) The intent of the settlor;

(3) The identity and circumstances of the beneficiaries;

(4) The needs for liquidity, regularity of income, and preservation and appreciation of capital;

(5) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6) The net amount allocated to income under the other sections of this chapter and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9) The anticipated tax consequences of an adjustment.

(c) A trustee may not make an adjustment:

(1) That disqualifies the trust for an estate tax or gift tax marital or charitable deduction that would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4) From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(5) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7) If the trustee is a beneficiary of the trust; or

(8) If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly.

(d) If subdivision (c)(5), (6), (7), or (8) applies to a trustee and there is more than one (1) trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(e) A trustee may release the entire power conferred by subsection (a) or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subdivision (c)(1)-(6) or (c)(8), or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c). The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a).

(g) Nothing in this section or in this chapter is intended to create or imply a duty to make an adjustment, and a trustee is not liable for not considering whether to make an adjustment or for choosing not to make an adjustment.



§ 35-6-105 - Optional notice.

(a) A trustee may, but is not required to, give a notice of proposed action regarding a matter governed by this chapter as provided in this section. For the purpose of this section, a proposed action includes:

(1) An individual action;

(2) A course of action; or

(3) A decision not to take action.

(b) If the trustee decides to give notice, the trustee shall mail notice of the proposed action to all adult beneficiaries who are receiving, or are entitled to receive, income under the trust or to receive a distribution of principal if the trust were terminated at the time the notice is given.

(c) Notice of proposed action need not be given to any person who consents in writing to the proposed action. The consent may be executed at any time before or after the proposed action is taken.

(d) The notice of proposed action shall state that it is given pursuant to this section and shall state all of the following:

(1) The name and mailing address of the trustee;

(2) The name and telephone number of a person who may be contacted for additional information;

(3) A description of the action proposed to be taken and an explanation of the reasons for the action;

(4) The time within which objections to the proposed action can be made, which shall be at least sixty (60) days from the mailing of the notice of proposed action; and

(5) The date on or after which the proposed action may be taken or is effective.

(e) A beneficiary may object to the proposed action by mailing a written objection to the trustee at the address stated in the notice of proposed action within the time period specified in the notice of proposed action.

(f) A trustee is not liable to a beneficiary for an action regarding a matter governed by this chapter if the trustee does not receive a written objection to the proposed action from the beneficiary within the applicable period and the other requirements of this section are satisfied. If no beneficiary entitled to notice objects under this section, the trustee is not liable to any current or future beneficiary with respect to the proposed action.

(g) If the trustee receives a written objection within the applicable period, either the trustee or a beneficiary may petition the court to have the proposed action taken as proposed, taken with modifications, or denied. In the proceeding, a beneficiary objecting to the proposed action has the burden of proving that the trustee's proposed action should not be taken. A beneficiary who has not objected is not estopped from opposing the proposed action in the proceeding. If the trustee decides not to implement the proposed action, the trustee shall notify the beneficiaries of the decision not to take the action and the reasons for the decision, and the trustee's decision not to implement the proposed action does not itself give rise to liability to any current or future beneficiary. A beneficiary may petition the court to have the action taken, and has the burden of proving that it should be taken.



§ 35-6-106 - Remedy.

With respect to a trustee's exercise or nonexercise of the power to make an adjustment under § 35-5-104, the sole remedy is to direct, deny, or revise an adjustment between principal and income.



§ 35-6-107 - Records.

A trustee who elects to exercise any power or not to exercise any power under this chapter shall maintain only such records that may be necessary or appropriate in the discretion of the trustee to support such determination at the time the determination is made and shall not be required to maintain records not necessary for the administration of the trust.



§ 35-6-108 - Total return unitrusts.

(a) In this section:

(1) "Disinterested person" means a person who is not a "related or subordinate party," as defined in 26 U.S.C. § 672(c), with respect to the person then acting as trustee of the trust and excludes the trustor of the trust and any interested trustee;

(2) "Income trust" means a trust, created by either an inter vivos or a testamentary instrument, which directs or permits the trustee to distribute the net income of the trust to one (1) or more persons, either in fixed proportions or in amounts or proportions determined by the trustee and regardless of whether the trust directs or permits the trustee to distribute the principal of the trust to one (1) or more such persons;

(3) "Interested distributee" means a person to whom distributions of income or principal can currently be made who has the power to remove the existing trustee and designate as successor a person who may be a "related or subordinate party," as defined in 26 U.S.C. § 672(c), with respect to such distributee;

(4) "Interested trustee" means an individual trustee who is a qualified beneficiary or any trustee who may be removed and replaced by an interested distributee, or an individual trustee whose legal obligation to support a beneficiary may be satisfied by distributions of income and principal of the trust;

(5) "Internal Revenue Code" refers to the Internal Revenue Code of 1986, as amended from time to time, and any references to a section of such shall include any successor, substituted, or amended section of the Internal Revenue Code;

(6) "Total return unitrust" means an income trust that has been converted under this section or the laws of any other jurisdiction that permits an income trust to be converted to a trust in which a unitrust amount is treated as the net income of the trust;

(7) "Trustee" means all persons acting as trustee of the trust, except where expressly noted otherwise, whether acting in their discretion or on the direction of one (1) or more persons acting in a fiduciary capacity;

(8) "Trustor" means an individual who created an inter vivos or a testamentary trust;

(9) "Qualified beneficiaries" means those beneficiaries of a trust specified in § 35-15-103(24); and

(10) "Unitrust amount" means an amount computed as a percentage of the fair market value of the trust.

(b) A trustee, other than an interested trustee, or where two (2) or more persons are acting as trustee, a majority of the trustees who are not an interested trustee, in either case hereafter "trustee", may, in its sole discretion and without court approval:

(1) Convert an income trust to a total return unitrust;

(2) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, reconvert a total return unitrust to an income trust; or

(3) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, change the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust if all of the following apply:

(A) The trustee adopts a written policy for the trust providing:

(i) In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

(ii) In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

(iii) That the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust will be changed as stated in the policy;

(B) The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, to the trustor of the trust, if living, and to all qualified beneficiaries of the trust;

(C) At least one (1) person receiving notice under subdivision (b)(3)(B) is legally competent; and

(D) No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action of the trustee within thirty (30) days of receipt of such notice.

(c) If there is no trustee of the trust other than an interested trustee, the interested trustee or, where two (2) or more persons are acting as trustee and are interested trustees, a majority of such interested trustees may, in its sole discretion and without court approval:

(1) Convert an income trust to a total return unitrust;

(2) Reconvert a total return unitrust to an income trust; or

(3) Change the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust if all of the following apply:

(A) The trustee adopts a written policy for the trust providing:

(i) In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

(ii) In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

(iii) That the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust will be changed as stated in the policy;

(B) The trustee appoints a disinterested person who, in its sole discretion but acting in a fiduciary capacity, determines for the trustee:

(i) The percentage to be used to calculate the unitrust amount;

(ii) The method to be used in determining the fair market value of the trust; and

(iii) Which assets, if any, are to be excluded in determining the unitrust amount;

(C) The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, and the determinations of the disinterested person to the trustor of the trust, if living, and to all qualified beneficiaries of the trust;

(D) At least one (1) person receiving notice under subdivision (c)(3)(C), of this section is legally competent; and

(E) No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action or the determinations of the disinterested person within thirty (30) days of receipt of such notice.

(d) If any trustee desires to convert an income trust to a total return unitrust, reconvert a total return unitrust to an income trust, or change the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust but does not have the ability to or elects not to do it under subsection (b) or (c), the trustee may petition the court for such order as the trustee deems appropriate. In the event, however, there is only one (1) trustee of such trust and such trustee is an interested trustee or in the event there are two (2) or more trustees of such trust and a majority of them are interested trustees, the court, in its own discretion or on the petition of such trustee or trustees or any person interested in the trust, may appoint a disinterested person who, acting in a fiduciary capacity, shall present such information to the court as shall be necessary to enable the court to make its determinations hereunder.

(e) The fair market value of the trust shall be determined at least annually, using such valuation date or dates or averages of valuation dates as are deemed appropriate. Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate. Assets used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from fair market value for computing the unitrust amount.

(f) The percentage to be used in determining the unitrust amount shall be a reasonable current return from the trust, in any event not less than three percent (3%) nor more than five percent (5%), taking into account the intentions of the trustor of the trust as expressed in the governing instrument, the needs of the beneficiaries, general economic conditions, projected current earnings and appreciation for the trust, and projected inflation and its impact on the trust.

(g) Following the conversion of an income trust to a total return unitrust, the trustee:

(1) Shall consider the unitrust amount as paid from net accounting income determined as if the trust were not a unitrust;

(2) Shall then consider the unitrust amount as paid from ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income described in 26 U.S.C. § 1222(9), may consider the unitrust amount as paid from net short-term capital gain described in 26 U.S.C. § 1222(5) and then from net long-term capital gain described in 26 U.S.C. § 1222(7); and

(4) Shall then consider the unitrust amount as coming from the principal of the trust.

(h) In administering a total return unitrust, the trustee may, in its sole discretion but subject to the governing instrument, determine:

(1) The effective date of the conversion;

(2) The timing of distributions, including, but not limited to, provisions for prorating a distribution for a short year in which a beneficiary's right to payments commences or ceases;

(3) Whether distributions are to be made in cash or in kind or partly in cash and partly in kind;

(4) If the trust is reconverted to an income trust, the effective date of such reconversion; and

(5) Such other administrative issues as may be necessary or appropriate to carry out the purposes of this section.

(i) Conversion to a total return unitrust under this section shall not affect any other provision of the governing instrument, if any, regarding distributions of principal.

(j) In the case of a trust for which a marital deduction has been taken for federal tax purposes under 26 U.S.C. § 2056 or § 2523, the spouse otherwise entitled to receive the net income of the trust shall have the right, by written instrument delivered to the trustee, to compel the reconversion during that spouse's lifetime of the trust from a total return unitrust to an income trust, notwithstanding anything in this section to the contrary.

(k) (1) This section shall be construed as pertaining to the administration of a trust and shall be available to any trust including a trust initially converted to a total return unitrust under the laws of another jurisdiction that is administered in Tennessee under Tennessee law or to any trust, regardless of its place of administration, whose governing instrument provides that Tennessee law governs matters of construction or administration unless:

(A) The governing instrument reflects an intention that the current beneficiary or beneficiaries are to receive an amount other than a reasonable current return from the trust;

(B) The trust is a pooled income fund described in 26 U.S.C. § 642(c)(5) or a charitable-remainder trust described in 26 U.S.C. § 664(d); and

(C) The governing instrument expressly prohibits use of this section by specific reference to the section or expressly states the trustor's intent that net income not be calculated as a unitrust amount.

(2) Any of the following statements in the governing instrument, or words similar to such statements, shall be sufficient to preclude the use of this section:

The provisions of § 35-6-109, as amended, or any corresponding provision of future law, shall not be used in the administration of this trust; or

My trustee shall not determine the distributions to the income beneficiary as a unitrust amount.

(l) Any trustee or disinterested person who in good faith takes or fails to take any action under this section shall not be liable to any person affected by such action or inaction, regardless of whether such person received written notice as provided in this section and regardless of whether such person was under a legal disability at the time of the delivery of such notice. Such person's exclusive remedy shall be to obtain an order of the court directing the trustee to convert an income trust to a total return unitrust, to reconvert from a total return unitrust to an income trust or to change the percentage used to calculate the unitrust amount.

(m) This section shall be available to trusts in existence on July 1, 2010, or created thereafter.



§ 35-6-109 - Express total return unitrusts.

(a) This section shall apply to a trust that, by its governing instrument, requires or permits the distribution, at least annually, of a unitrust amount equal to a fixed percentage of not less than three percent (3%) nor more than five percent (5%) per year of the fair market value of the trust's assets, valued at least annually, such trust to be referred to in this section as an "express total return unitrust".

(b) The unitrust amount for an express total return unitrust may be determined by reference to the fair market value of the trust's assets in one (1) year or more than one (1) year.

(c) Distribution of such a fixed percentage unitrust amount is considered a distribution of all of the income of the express total return unitrust.

(d) An express total return unitrust may or may not provide a mechanism for changing the unitrust percentage similar to the mechanism provided under § 35-6-108, based upon the factors noted therein, and may or may not provide for a conversion from a unitrust to an income trust and/or a reconversion of an income trust to a unitrust similar to the mechanism under § 35-6-108.

(e) If an express total return unitrust does not specifically or by reference to § 35-6-108 deny a power to change the unitrust percentage or to convert to an income trust, then the trustee shall have such power and the express total return unitrust shall be deemed to be a "total return unitrust" within the meaning of § 35-6-108 for purposes of applying § 35-6-108 to the trust.

(f) The distribution of a fixed percentage of not less than three percent (3%) nor more than five percent (5%) reasonably apportions the total return of an express total return unitrust.

(g) The trust instrument may grant discretion to the trustee to adopt a consistent practice of treating capital gains as part of the unitrust distribution, to the extent that the unitrust distribution exceeds the net accounting income, or it may specify the ordering of such classes of income.

(h) Unless the terms of the trust specifically provide otherwise, a distribution of the unitrust amount from an express total return unitrust shall be considered to have been made from the following sources in order of priority:

(1) From net accounting income determined as if the trust were not a unitrust;

(2) From ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income as described in 26 U.S.C. § 1222(9), from net realized short-term capital gain as described in 26 U.S.C. § 1222(5) and then from net realized long-term capital gain described in 26 U.S.C. § 1222(7); and

(4) From the principal of the trust.

(i) The trust instrument may provide that assets:

(1) For which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate; and

(2) Used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from the net fair market value for computing the unitrust amount.

(j) In this section, "Internal Revenue Code" refers to the Internal Revenue Code of 1986 (U.S.C. title 26), and any references to a section thereof shall include any successor, substituted, or amended section of the Internal Revenue Code.






Part 2 - Decedent's Estate or Terminating Income Interest

§ 35-6-201 - Determination and distribution of net income.

After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

(1) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in parts 3-5 of this chapter which apply to trustees and the rules in subdivision (5). The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

(2) A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in parts 3-5 of this chapter which apply to trustees and by:

(A) Including in net income all income from property used to discharge liabilities;

(B) Paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants, and fiduciaries; court costs and other expenses of administration; and interest on death taxes; but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

(C) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law.

(3) A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust, or applicable law from net income determined under subdivision (2) or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.

(4) A fiduciary shall distribute the net income remaining after distributions required by subdivision (3) of this section in the manner described in § 35-6-202 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

(5) A fiduciary may not reduce principal or income receipts from property described in subdivision (1) of this section because of a payment described in §§ 35-6-501 or 35-6-502 to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.



§ 35-6-202 - Distribution to residuary and remainder beneficiaries.

(a) Each beneficiary described in § 35-6-201(4) is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one (1) distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(b) In determining a beneficiary's share of net income, the following rules apply:

(1) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

(2) The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

(3) The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(4) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(c) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(d) A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.






Part 3 - Apportionment at Beginning and End of Income Interest

§ 35-6-301 - When right to income begins and ends.

(a) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(b) An asset becomes subject to a trust:

(1) On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;

(2) On the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

(3) On the date of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.

(c) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d), even if there is an intervening period of administration to wind up the preceding income interest.

(d) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.



§ 35-6-302 - Apportionment of receipts and disbursements when decedent dies or income interest begins.

(a) A trustee shall allocate an income receipt or disbursement other than one to which § 35-6-201(1) applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(b) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

(c) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which § 35-6-401 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.



§ 35-6-303 - Apportionment when income interest ends.

(a) In this section, "undistributed income" means net income received before the date on which an income interest ends. Undistributed income does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(b) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent (5%) of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

(c) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.






Part 4 - Allocation of Receipts During Administration of Trust

A Receipts From Entities

§ 35-6-401 - Character of receipts.

(a) In this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest other than a trust or estate to which § 35-6-402 applies, a business or activity to which § 35-6-403 applies, or an asset-backed security to which § 35-6-415 applies.

(b) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

(c) A trustee shall allocate the following receipts from an entity to principal:

(1) Property other than money;

(2) Money received in one (1) distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(3) Money received in total or partial liquidation of the entity; and

(4) Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

(d) Money is received in partial liquidation:

(1) To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(2) If the total amount of money and property received in a distribution or series of related distributions is greater than twenty percent (20%) of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

(e) Money is not received in partial liquidation, nor may it be taken into account under subdivision (d)(2), to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

(f) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.



§ 35-6-402 - Distribution from trust or estate.

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, § 35-6-401 or § 35-6-415 applies to a receipt from the trust.



§ 35-6-403 - Business and other activities conducted by trustee.

(a) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c) Activities for which a trustee may maintain separate accounting records include:

(1) Retail, manufacturing, service, and other traditional business activities;

(2) Farming;

(3) Raising and selling livestock and other animals;

(4) Management of rental properties;

(5) Extraction of minerals and other natural resources;

(6) Timber operations; and

(7) Activities to which § 35-6-414 applies.






B Receipts Not Normally Apportioned

§ 35-6-404 - Principal receipts.

A trustee shall allocate to principal:

(1) To the extent not allocated to income under this chapter, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary;

(2) Money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to this chapter;

(3) Amounts recovered from third parties to reimburse the trust because of disbursements described in § 35-6-502(a)(7) or for other reasons to the extent not based on the loss of income;

(4) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

(6) Other receipts as provided in Part 4C, §§ 35-6-408 -- 35-6-415.



§ 35-6-405 - Rental property.

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.



§ 35-6-406 - Obligation to pay money.

(a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(b) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than one (1) year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one (1) year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(c) This section does not apply to an obligation to which § 35-6-409, § 35-6-410, § 35-6-411, § 35-6-412, § 35-6-414, or § 35-6-415 applies.



§ 35-6-407 - Insurance policies and similar contracts.

(a) Except as otherwise provided in subsection (b), a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to § 35-6-403, loss of profits from a business.

(c) This section does not apply to a contract to which § 35-6-409 applies.






C Receipts Normally Apportioned

§ 35-6-408 - Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by § 35-6-409, § 35-6-410, § 35-6-411, § 35-6-412, or § 35-6-415 is insubstantial, the trustee may allocate the entire amount to principal unless one (1) of the circumstances described in § 35-6-104(c) applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in § 35-6-104(d) and may be released for the reasons and in the manner described in § 35-6-104(e). An allocation is presumed to be insubstantial if:

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than ten percent (10%); or

(2) The value of the asset producing the receipt for which the allocation would be made is less than ten percent (10%) of the total value of the trust's assets at the beginning of the accounting period.



§ 35-6-409 - Deferred compensation, annuities, and similar payments.

(a) In this section:

(1) "Payment" means a payment that a trustee may receive over a fixed number of years or during the life of one (1) or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of subsections (d), (e), (f), and (g), the term also includes any payment from any separate fund, regardless of the reason for the payment; and

(2) "Separate fund" includes, without limitation, a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment is characterized as interest, a dividend, or a payment made in lieu of interest or a dividend, a trustee shall allocate the payment to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income ten percent (10%) of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection (c), a payment is not "required to be made" to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (e), subsections (f) and (g) apply, and subsections (b) and (c) do not apply, in determining the allocation of a payment made from a separate fund to:

(1) A trust to which an election to qualify for a marital deduction under 26 U.S.C. § 2056(b)(7) or § 67-8-315(a)(6); or

(2) A trust that qualifies for the marital deduction under 26 U.S.C. § 2056(b)(5).

(e) Subsections (d), (f), and (g) do not apply if and to the extent that the series of payments would, without the application of subsection (d), qualify for the marital deduction under 26 U.S.C. § 2056(b)(7)(C).

(f) A trustee shall determine the internal income, without regard to its receipt by the trustee, of each separate fund for the accounting period as if the separate fund were a trust subject to this chapter. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal at least three percent (3%) of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under 26 U.S.C. § 7520, for the month preceding the accounting period for which the computation is made.

(h) This section does not apply to a payment to which § 35-6-410 applies.



§ 35-6-410 - Liquidating asset.

(a) In this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. Liquidating asset includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than one (1) year under an arrangement that does not provide for the payment of interest on the unpaid balance. Liquidating asset does not include a payment subject to § 35-6-409, resources subject to § 35-6-411, timber subject to § 35-6-412, an activity subject to § 35-6-414, an asset subject to § 35-6-415, or any asset for which the trustee establishes a reserve for depreciation under § 35-6-503.

(b) A trustee shall allocate to income ten percent (10%) of the receipts from a liquidating asset and the balance to principal.



§ 35-6-411 - Minerals, water, and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income;

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal;

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, ninety percent (90%) must be allocated to principal and the balance to income; and

(4) If an amount is received from a working interest or any other interest not provided for in subdivision (1), (2), or (3), ninety percent (90%) of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, ninety percent (90%) of the amount must be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on June 30, 1999, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before July 1, 1999. If the trust acquires an interest in minerals, water, or other natural resources on or after July 1, 1999, the trustee shall allocate receipts from the interest as provided in this chapter.



§ 35-6-412 - Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts to:

(1) Income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) Principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) Between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in subdivisions (1) and (2); or

(4) Principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to subdivision (1), (2), or (3).

(b) In determining net receipts to be allocated pursuant to subsection (a), a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on June 30, 1999, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before July 1, 1999. If the trust acquires an interest in timberland on or after July 1, 1999, the trustee shall allocate net receipts from the sale of timber and related products as provided in this chapter.



§ 35-6-413 - Property not productive of income.

(a) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under § 35-6-104 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by § 35-6-104(a). The trustee may decide which action or combination of actions to take.

(b) In cases not governed by subsection (a), proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.



§ 35-6-414 - Derivatives and options.

(a) In this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 35-6-403 for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.



§ 35-6-415 - Asset-backed securities.

(a) In this section, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. Asset-backed securities includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. Asset-backed securities does not include an asset to which § 35-6-401 or § 35-6-409 applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives one (1) or more payments in exchange for the trust's entire interest in an asset-backed security in one (1) accounting period, the trustee shall allocate the payments to principal. If a payment is one (1) of a series of payments that will result in the liquidation of the trust's interest in the security over more than one (1) accounting period, the trustee shall allocate ten percent (10%) of the payment to income and the balance to principal.









Part 5 - Allocation of Disbursements During Administration of Trust

§ 35-6-501 - Disbursements from income.

A trustee shall make the following disbursements from income to the extent that they are not disbursements to which § 35-6-201(2)(B) or (C) applies:

(1) One half (1/2) of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(2) One half (1/2) of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;

(3) All of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest; and

(4) Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.



§ 35-6-502 - Disbursements from principal.

(a) A trustee shall make the following disbursements from principal:

(1) The remaining one half (1/2) of the disbursements described in § 35-6-501(1) and (2);

(2) All of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale;

(3) Payments on the principal of a trust debt;

(4) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(5) Premiums paid on a policy of insurance not described in § 35-6-501(4) of which the trust is the owner and beneficiary;

(6) Estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust; and

(7) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

(b) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.



§ 35-6-503 - Transfers from income to principal for depreciation.

(a) In this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than one (1) year.

(b) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2) During the administration of a decedent's estate; or

(3) Under this section if the trustee is accounting under § 35-6-403 for the business or activity in which the asset is used.

(c) An amount transferred to principal need not be held as a separate fund.



§ 35-6-504 - Transfers from income to reimburse principal.

(a) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one (1) or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b) Principal disbursements to which subsection (a) applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

(4) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(5) Disbursements described in § 35-6-502(a)(7).

(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a).



§ 35-6-505 - Income taxes.

(a) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

(b) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

(c) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:

(1) From income to the extent that receipts from the entity are allocated only to income;

(2) From principal to the extent that receipts from the entity are allocated only to principal;

(3) Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(4) From principal to the extent that the tax exceeds the total receipts from the entity.

(d) After applying subsections (a)-(c), the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.



§ 35-6-506 - Adjustments between principal and income because of taxes.

(a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(1) Elections and decisions, other than those described in subsection (b), that the fiduciary makes from time to time regarding tax matters;

(2) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.






Part 6 - Miscellaneous Provisions

§ 35-6-601 - Application and construction of chapter 6.

Section 35-15-1101 controls all application and construction of chapter 6.



§ 35-6-602 - Application of act to existing trusts and estates.

This act applies to every trust or decedent's estate existing on or after July 1, 2000, except as otherwise expressly provided in the will or terms of the trust or in this act.









Chapter 7 - Tennessee Uniform Transfers to Minors Act

§ 35-7-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Uniform Transfers to Minors Act."



§ 35-7-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Adult" means an individual who has attained twenty-one (21) years of age;

(2) "Benefit plan" means an employer's plan for the benefit of an employee or partner;

(3) "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others;

(4) "Court" means the chancery, probate and juvenile courts and other courts having probate jurisdiction, which shall have concurrent jurisdiction under this chapter;

(5) "Custodial property" means:

(A) Any interest in property transferred to a custodian under this chapter; and

(B) The income from and proceeds of that interest in property;

(6) "Custodian" means a person so designated, including a person designated as a joint custodian pursuant to § 35-7-111, or a successor or substitute custodian designated according to this chapter;

(7) "Financial institution" means a bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law;

(8) "Guardian" means a person appointed by or qualified in a court to act as a general, limited, or temporary guardian or conservator of a minor's property or person or a person legally authorized to perform substantially the same functions;

(9) "Legal representative" means an individual's personal representative, guardian or conservator;

(10) "Member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption;

(11) "Minor" means an individual who has not attained twenty-one (21) years of age, although the minor may already be of legal age;

(12) "Person" means an individual, corporation, organization, or other legal entity;

(13) "Personal representative" means an executor, administrator, successor personal representative, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions;

(14) "Qualified minor's trust" means any trust, including a trust created by the custodian, that satisfies the requirements of federal Internal Revenue Code § 2503(c) (26 U.S.C. § 2503(c)), and the regulations implementing that section;

(15) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States;

(16) "Transfer" means a transaction that creates custodial property under this chapter;

(17) "Transferor" means a person who makes a transfer under this chapter; and

(18) "Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.



§ 35-7-103 - Scope and jurisdiction.

(a) This chapter applies to a transfer made on or after October 1, 1992, that refers to this chapter in the designation by which the transfer is made, if at the time of the transfer, the transferor, the minor, or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to this chapter despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this state.

(b) A person designated as custodian under this chapter is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

(c) A transfer that purports to be made and that is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state, if at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.

(d) This chapter shall not be construed as an exclusive method for making gifts or other transfers to minors.



§ 35-7-104 - Nomination of custodian.

(a) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act." The nomination may name one (1) or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

(b) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under § 35-7-110(a).

(c) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event, the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to § 35-7-110.



§ 35-7-105 - Transfer by gift or exercise of power of appointment.

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to § 35-7-110.



§ 35-7-106 - Transfer authorized by will or trust.

(a) A personal representative or trustee may make an irrevocable transfer pursuant to § 35-7-110, to a custodian for the benefit of a minor as authorized in the governing will or trust or by a judicial order.

(b) If the testator or settlor has nominated a custodian under § 35-7-104, to receive the custodial property, the transfer must be made to that person.

(c) If the testator or settlor has not nominated a custodian or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under § 35-7-110(a).



§ 35-7-107 - Other transfer by fiduciary.

(a) Subject to subsection (c), a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to § 35-7-110, in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b) Subject to subsection (c), a guardian may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to § 35-7-110.

(c) A transfer under subsection (a) or (b) may be made only if:

(1) The personal representative, trustee, or guardian considers the transfer to be in the best interest of the minor;

(2) The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument; and

(3) The transfer is authorized by the court if it exceeds twenty-five thousand dollars ($25,000) in value.



§ 35-7-108 - Transfer by obligor.

(a) Subject to subsections (b) and (c), a person not subject to § 35-7-106 or § 35-7-107, who holds property of, or owes a liquidated debt or judgment to, a minor not having a guardian may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to § 35-7-110.

(b) If a person having the right to do so under § 35-7-104 has nominated a custodian under this chapter to receive the custodial property, the transfer must be made to that person.

(c) If no custodian has been nominated, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds twenty-five thousand dollars ($25,000) in value. If the transfer exceeds twenty-five thousand dollars ($25,000) in value, it may be made only if it is authorized by the court.



§ 35-7-109 - Receipt for custodial property.

A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this chapter.



§ 35-7-110 - Manner of creating custodial property and effecting transfer -- Designation of initial custodian -- Control.

(a) Custodial property is created and a transfer is made whenever:

(1) An uncertificated security or a certificated security in registered form is either:

(A) Registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act"; or

(B) Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b);

(2) Money is paid or delivered, or a security held in the name of a broker, financial institution, or its nominee is transferred, to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act";

(3) The ownership of a life or endowment insurance policy or annuity contract is either:

(A) Registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act"; or

(B) Assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act";

(4) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words: "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act";

(5) A deed for an interest in real property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act";

(6) A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

(A) Issued in the name of the transferor, an adult other than the transferor, or a trust company followed in substance by the words "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act"; or

(B) Delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act"; or

(7) An interest in any property not described in subdivisions (a)(1)-(6) is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (b).

(b) An instrument in the following form satisfies the requirements of subdivisions (a)(1)(B) and (7):

TRANSFER UNDER THE TENNESSEE UNIFORM TRANSFERS TO MINORS ACT

(c) As an alternative to the form of transfer set out in subdivisions (a)(1)-(6), custodial property may be registered, held, recorded or otherwise created in the name of the minor, followed in substance by the words "minor, by ___________________ (name of custodian or custodians) under the Tennessee Uniform Transfers to Minors Act".

(d) A transferor shall place the custodian in control of the custodial property as soon as practicable.



§ 35-7-111 - Transfers -- Single and joint custodians.

A transfer may be made only for one (1) minor, and up to two (2) persons may be the custodians. All custodial property held under this chapter by the same custodian or custodians for the benefit of the same minor constitutes a single custodianship. If more than one (1) person is appointed a custodian, such persons shall act as joint custodians under this chapter and, unless specified in any document creating the custodial property, each joint custodian shall have full power and authority to act alone with respect to the custodial property. If either joint custodian resigns, dies, becomes incapacitated or is removed, then the remaining one (1) of them may serve as sole custodian without the necessity of appointing a successor joint custodian.



§ 35-7-112 - Validity and effect of transfer.

(a) The validity of a transfer made in a manner prescribed in this chapter is not affected by:

(1) Failure of the transferor to comply with sections hereof concerning possession and control;

(2) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under this chapter; or

(3) Death or incapacity of a person nominated or designated as custodian or the written disclaimer of the office by that person.

(b) A transfer made pursuant to this chapter is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this chapter, and neither the minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property except as provided in this chapter.

(c) By making a transfer, the transferor incorporates in the disposition all the provisions of this chapter and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this chapter.



§ 35-7-113 - Care of custodial property.

(a) A custodian shall:

(1) Take control of custodial property;

(2) Register or record title to custodial property, except tangible personal property of a type for which registration or recording of title is not required under Tennessee law; and

(3) Collect, hold, manage, invest, and reinvest custodial property.

(b) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

(c) A custodian may invest in or pay premiums on life insurance or endowment policies on:

(1) The life of the minor only if the minor or the minor's estate is the sole beneficiary; or

(2) The life of another person in whom the minor has an insurable interest;

only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.

(d) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered or held in an account designated in the name of the custodian, followed in substance by the words "as a custodian for (name of minor) under the Tennessee Uniform Transfers to Minors Act."

(e) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained fourteen (14) years of age.



§ 35-7-114 - Powers of custodian.

(a) A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

(b) This section does not relieve a custodian from liability for breach of duties of care under § 35-7-113.

(c) The custodian is authorized to invest some or all of the custodial property in the Internal Revenue Code Section 529 plan, if the custodian determines the investment to be in the best interest of the minor.



§ 35-7-115 - Use of custodial property.

(a) A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to:

(1) The duty or ability of the custodian personally or of any other person to support the minor; or

(2) Any other income or property of the minor which may be applicable or available for that purpose.

(b) On petition of an interested person or the minor, if the minor has attained fourteen (14) years of age, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(c) A delivery, payment, or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.



§ 35-7-116 - Custodian's expenses, compensation, and bond.

(a) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(b) Except for one who is a transferor under § 35-7-105, a custodian has a non-cumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c) Except as provided in § 35-7-119(f), a custodian need not give a bond.



§ 35-7-117 - Exemption of third person from liability.

A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(1) The validity of the purported custodian's designation;

(2) The propriety of, or the authority under this chapter for, any act of the purported custodian;

(3) The validity or propriety under this chapter of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4) The propriety of the application of any property of the minor delivered to the purported custodian.



§ 35-7-118 - Liability to third persons.

(a) A claim based on:

(1) A contract entered into by a custodian acting in a custodial capacity;

(2) An obligation arising from the ownership or control of custodial property; or

(3) A tort committed during the custodianship;

may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(b) A custodian is not personally liable:

(1) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2) For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(c) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.



§ 35-7-119 - Renunciation, resignation, death, or removal of custodian -- Designation of successor custodian.

(a) A person nominated under § 35-7-104, or designated under § 35-7-110, as custodian may decline to serve by delivering a written disclaimer to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing and eligible to serve was nominated, the person who made the nomination may nominate a substitute custodian; otherwise, the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property. The custodian so designated has the rights of a successor custodian.

(b) A custodian at any time may designate a trust company or an adult other than a transferor under this chapter as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

(c) A custodian may resign at any time by delivering written notice to the minor if the minor has attained fourteen (14) years of age and to the successor custodian and by delivering the custodial property to the successor custodian.

(d) If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained fourteen (14) years of age, the minor may designate as a successor custodian, in the manner prescribed in subsection (b), an adult member of the minor's family, a guardian or conservator of the minor, or a trust company. If the minor has not attained fourteen (14) years of age or fails to act within sixty (60) days after the ineligibility, death, or incapacity, the guardian of the minor becomes successor custodian. If the minor has no guardian or the guardian declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.

(e) A custodian who declines to serve under subsection (a) or resigns under subsection (c), or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f) A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian or conservator of the person or property of the minor, or the minor if the minor has attained fourteen (14) years of age may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under § 35-7-105, or to require the custodian to give appropriate bond.



§ 35-7-120 - Accounting by and determination of liability of custodian.

(a) A minor who has attained fourteen (14) years of age, the minor's guardian or conservator of the person or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court:

(1) For an accounting by the custodian or the custodian's legal representative; or

(2) For a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under § 35-7-118, to which the minor or the minor's legal representative was a party.

(b) A successor custodian may petition the court for an accounting by the predecessor custodian.

(c) The court, in a proceeding under this chapter or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

(d) If a custodian is removed under § 35-7-119(f), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.



§ 35-7-121 - Termination of custodianship.

(a) The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of:

(1) The minor's attainment of twenty-one (21) years of age; provided, that this transfer can be withheld until the minor's attainment of up to twenty-five (25) years of age if the instrument so provides, and if the gift is an inter vivos gift, the instrument further expressly states that deferring termination of custodianship beyond the minor's attainment of twenty-one (21) years of age will cause the transfer to be a gift of a future interest which may have adverse federal and state gift tax consequences; or

(2) The minor's death.

(b) At any time a custodian may transfer part or all of the custodial property to a qualified minor's trust without court order. The transfer terminates the custodianship to the extent of the transfer.



§ 35-7-122 - Applicability.

This chapter also applies to a transfer made on or after October 1, 1992, if:

(1) The transfer purports to have been made under the Tennessee Uniform Gifts to Minors Act; or

(2) The instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of this chapter is necessary to validate the transfer.



§ 35-7-123 - Effect on existing custodianships.

(a) Any transfer of custodial property as now defined in this chapter, including transfers of real property, made before October 1, 1992, is validated, notwithstanding that there was no specific authority in the Tennessee Uniform Gifts to Minors Act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(b) This chapter applies to all transfers made before October 1, 1992, in a manner and form prescribed in the Tennessee Uniform Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships beyond eighteen (18) years of age of the minor which were in existence on October 1, 1992.



§ 35-7-124 - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



§ 35-7-125 - Repeals prior act.

The Tennessee Uniform Gifts to Minors Act, formerly compiled in this chapter, is repealed. To the extent that this chapter, by virtue of § 35-7-123, does not apply to transfers made in a manner prescribed in the Tennessee Uniform Gifts to Minors Act or to the powers, duties and immunities conferred by transfers in that manner upon custodians and persons dealing with custodians, the repeal of the Tennessee Uniform Gifts to Minors Act does not affect those transfers or those powers, duties and immunities.



§ 35-7-126 - Severability.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.






Chapter 8 - Uniform Act for Simplification of Fiduciary Security Transfers [Repealed]



Chapter 9 - Administration of Private Foundations, Charitable Trusts or Split-Interest Trusts

§ 35-9-101 - Prohibited acts.

In the administration of any trust that is a "private foundation," as defined in § 509 of the Internal Revenue Code of 1954 (26 U.S.C. § 509), a "charitable trust," as defined in § 4947(a)(1) of the Internal Revenue Code of 1954 (26 U.S.C. § 4947(a)(1)), or a "split-interest trust," as defined in § 4947(a)(2) of the Internal Revenue Code of 1954 (26 U.S.C. § 4947(a)(2)), the following acts are prohibited:

(1) Engaging in any act of self-dealing, as defined in § 4941(d) of the Internal Revenue Code of 1954 (26 U.S.C. § 4941(d)), that would give rise to any liability for the tax imposed by § 4941(a) of the Internal Revenue Code of 1954 (26 U.S.C. § 4941(a));

(2) Retaining any excess business holdings (as defined in § 4943(c) of the Internal Revenue Code of 1954 26 U.S.C. § 4943(c)), that would give rise to any liability for the tax imposed by § 4943(a) of the Internal Revenue Code of 1954 (26 U.S.C. § 4943(a));

(3) Making any investments that would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of § 4944 of the Internal Revenue Code of 1954 (26 U.S.C. § 4944), so as to give rise to any liability for the tax imposed by § 4944(a) of the Internal Revenue Code of 1954 (26 U.S.C. § 4944(a)); or

(4) Making any taxable expenditures (as defined in § 4945(d) of the Internal Revenue Code of 1954 (26 U.S.C. § 4945(d)), that would give rise to any liability for the tax imposed by § 4945(a) of the Internal Revenue Code of 1954 (26 U.S.C. § 4945(a)); provided, that this section does not apply either to those split-interest trusts or to amounts of those split-interest trusts that are not subject to the prohibitions applicable to private foundations by reason of § 4947 of the Internal Revenue Code of 1954 (26 U.S.C. § 4947).



§ 35-9-102 - Distribution of amounts to avoid tax liability.

In the administration of any trust that is a private foundation or that is a charitable trust, there shall be distributed, for the purposes specified in the trust instrument, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by § 4942(a) of the Internal Revenue Code of 1954 (26 U.S.C. § 4942(a)).



§ 35-9-103 - Applicability of §§ 35-9-101 and 35-9-102.

Sections 35-9-101 and 35-9-102 do not apply to any trust to the extent that a court of competent jurisdiction determines that the application would be contrary to the terms of the instrument governing the trust and that the same may not properly be changed to conform to those sections.



§ 35-9-104 - Powers of courts and attorney general and reporter unimpaired.

Nothing in this chapter shall impair the rights and powers of the courts or the attorney general and reporter of this state with respect to any trust.



§ 35-9-105 - References to Internal Revenue Code.

All references to sections of the Internal Revenue Code of 1954 (U.S.C. title 26), include future amendments to those sections and corresponding provisions of future internal revenue laws.



§ 35-9-106 - Authority to amend trust for tax benefits.

(a) It is the purpose of this section to preserve the intent of testators and grantors of testamentary and inter vivos charitable remainder trusts created prior to and after August 31, 1972, by minimizing the imposition of federal income and excise taxes, imposed upon the assets of such trusts, and thereby preserving the maximum amount of the trust assets for the charitable, educational, religious and benevolent purposes for which their remainders were intended. The attorney general and reporter shall perform such acts as, in the attorney general and reporter's opinion, will result in the effectuation of this declaration of purpose.

(b) (1) Notwithstanding any provisions to the contrary in the governing instrument or in any other law of this state, the trustee of any split-interest trust as defined in § 4947(a)(2) of the Internal Revenue Code of 1954 (26 U.S.C. § 4947(a)(2)), with the consent of all the beneficiaries under the governing instrument, may, without application to any court and either before or after the funding of the trust, amend the governing instrument to conform to §§ 170(f), 642(c)(5), 664, 2055(e), and 2522(c) of the Internal Revenue Code of 1954 (26 U.S.C. §§ 170(f), 642(c)(5), 664, 2055(e), and 2522(c)), to the extent applicable, by executing a written amendment to the trust for that purpose. Consent shall not be required as to individual beneficiaries not living at the time of amendment or as to charitable beneficiaries not named or not in existence at the time of amendment. The possibility of beneficial interests arising after the amendment of the governing instruments shall not defeat the ability to amend. In the case of an individual beneficiary not competent to give consent, the consent of the beneficiary's guardian or conservator, if any, or the consent of a guardian ad litem appointed by a court of competent jurisdiction, shall be treated as the consent of the beneficiary. A copy of the proposed amendment, executed by the trustee and consented to by all beneficiaries whose consent is required under this subdivision (b)(1), shall be delivered in person or by registered mail to the attorney general and reporter. The attorney general and reporter may, within sixty (60) days after receipt of the proposed amendment, indicate by registered mail to the trustee any specific objections to the proposed amendment, in which event subdivision (b)(2) shall apply if the attorney general and reporter does not withdraw the objections. In the case of any amendment to a trust created by will or to a trust created by inter vivos instrument, unless otherwise provided, the amendment shall be deemed to apply as of the date of death of the decedent or as of the date of gift.

(2) In the event that all of the trustees and beneficiaries under the governing instrument do not consent to the amendment, or in the event there are no named beneficiaries, any court of competent jurisdiction shall have the power to amend the governing instrument in accordance with subdivision (b)(1) upon petition of the trustee or any beneficiary and upon a subsequent finding by the court that the testator's or the grantor's intention would not be defeated by the amendment. A copy of the petition shall be delivered in person or by registered mail to the attorney general and reporter.

(3) Unless otherwise expressly provided in the governing instrument, any devise, bequest or transfer in a testamentary or inter vivos trust for religious, educational, charitable or benevolent uses to be determined by the trustee or any other person shall be made only to organizations and for purposes within the meaning of §§ 170(c), 2055(a), and 2522(a) of the Internal Revenue Code of 1954 (26 U.S.C. §§ 170(c), 2055(a), and 2522(a)).

(4) This section also applies to executors and administrators of estates of decedents whose wills create trusts described in subdivision (b)(1).

(c) All references to sections of the Internal Revenue Code of 1954 refer to the Internal Revenue Code of 1954 as it exists on August 31, 1972. All references to the Internal Revenue Code of 1954 in subdivisions (b)(1) and (3) refer to the Internal Revenue Code of 1954 as it exists on June 4, 1975.

(d) This section applies in the case of all decedents dying after December 31, 1969, and in the case of all irrevocable inter vivos trusts created after July 31, 1969.



§ 35-9-107 - Reformation of trusts to comply with tax regulations.

(a) It is the purpose of this section to permit and authorize the reformation of certain inter vivos and testamentary charitable remainder trusts created prior to and after December 10, 1998, to comply with applicable federal tax regulations regarding qualifying payments to noncharitable beneficiaries. Such reformations shall be permitted and authorized upon the unanimous written consent of all living individual grantors, living individual beneficiaries, charitable remainder beneficiaries named or otherwise provided for in the trust agreement, and the trustee, with the concurrence of the attorney general and reporter. The attorney general and reporter shall perform such acts as, in the attorney general and reporter's opinion, will effectuate this declaration of purpose.

(b) (1) Notwithstanding any provision to the contrary in the governing instrument or in any other law of this state, the trustee of any charitable remainder trust described in § 1.664-3(a)(1)(i)(b) of the Internal Revenue Code Regulations, (26 CFR 1.664-3(a)(1)(i)(b)), as currently adopted, or as may be subsequently amended, may, without application to any court and either before or after the funding of such trust, reform the trust to meet the definition of a charitable remainder unitrust described in § 1.664-3(a)(1)(i)(c) of the Internal Revenue Code Regulations, (26 CFR 1.664-3(a)(1)(i)(c)), as currently adopted, or as may be subsequently amended. In order to effectuate this reformation, the trustee shall obtain the written consent of all living grantors, living beneficiaries, charitable beneficiaries named or otherwise provided for in the trust agreement, and the trustee, together with the written concurrence of the attorney general and reporter. If the charitable beneficiary is to be determined by a person having discretion to select or name the charitable beneficiary at the time the trust terminates, the consent of that person shall be required. Consent shall not be required as to individual beneficiaries or grantors not living at the time of reformation or as to charitable remainder beneficiaries not named or not in existence at the time of reformation.

(2) The possibility of beneficial interests arising after the reformation of the trust instrument shall not defeat the ability to reform the trust pursuant to this section. In the case of an individual beneficiary or grantor not competent to give consent, the consent of that beneficiary's or grantor's guardian or conservator, if any, or the consent of a guardian ad litem appointed by a court of competent jurisdiction, shall be treated as the consent of the beneficiary or grantor. A copy of the proposed reformation, executed by the trustee and consented to by all living grantors, living beneficiaries, and charitable beneficiaries named or otherwise provided for in the trust agreement, shall be delivered to the attorney general and reporter. The attorney general and reporter shall, within thirty (30) days after receipt, either concur with the proposed reformation or state any specific objections to the proposed reformation in writing and delivered to the trustee by registered mail. If the attorney general and reporter state objections and those objections are not resolved to the attorney general's and reporter's satisfaction or the attorney general and reporter does not withdraw the objections, subdivision (b)(3) shall apply.

(3) In the event that all of the living grantors, living beneficiaries, and charitable remainder beneficiaries do not consent to the reformation, any court of competent jurisdiction shall have the power to reform the governing instrument in accordance with subdivision (b)(1) upon petition by the trustee or any beneficiary. A copy of the petition shall be delivered in person or by registered mail to the attorney general and reporter.



§ 35-9-108 - Information or actions that cannot be required.

(a) For the purposes of this section, "private foundation" has the same meaning ascribed to "private foundation" in § 509(a) of the Internal Revenue Code of 1986 (26 U.S.C. § 509(a)), as amended.

(b) No private foundation shall be required by a department, agency, board, or other entity of state or local government to:

(1) Disclose the race, religion, gender, national origin, socioeconomic status, age, ethnicity, disability, marital status, or sexual orientation of:

(A) The foundation's employees, officers, directors, trustees, or contributors, without the prior written consent of the individual or individuals in question; or

(B) Any individual, or of the employees, officers, directors, trustees, members, or owners of any entity, that has received monetary or in-kind contributions or grants from, or contracted with, the foundation, without the prior written consent of the individual or individuals in question;

(2) Hire, appoint, or elect an individual of any particular race, religion, gender, national origin, socioeconomic status, age, ethnicity, disability, marital status, or sexual orientation as an employee, officer, director, or trustee of the foundation;

(3) Disqualify, remove, or prohibit service of an individual as an officer, director, or trustee of the foundation based upon such individual's familial relationship to other officers, directors, or trustees of the foundation or a contributor to the foundation;

(4) Hire, appoint, or elect an individual as an officer, director, or trustee of the foundation who does not share a familial relationship with the other officers, directors, or trustees of the foundation or with a contributor to the foundation; or

(5) Except as a lawful condition or requirement on the expenditure of particular funds imposed by the contributor or grantor of such funds, distribute the foundation's funds to, or contract with, any individual or entity based upon the:

(A) Race, religion, gender, national origin, socioeconomic status, age, ethnicity, disability, marital status, or sexual orientation of the individual or of the employees, officers, directors, trustees, members, or owners of the entity; or

(B) Populations, locales, or communities served by the individual or entity.






Chapter 10 - Uniform Management of Institutional Funds Act

Part 1 - Uniform Management of Institutional Funds Act of 1973 [Repealed]



Part 2 - Uniform Prudent Management of Institutional Funds Act

§ 35-10-201 - Short title.

This part shall be known and may be cited as the "Uniform Prudent Management of Institutional Funds Act."



§ 35-10-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose the achievement of which is beneficial to the community;

(2) "Endowment fund" means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use;

(3) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund;

(4) "Institution" means:

(A) A person, other than an individual, organized and operated exclusively for charitable purposes;

(B) A government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; and

(C) A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated;

(5) "Institutional fund" means a fund held by an institution exclusively for charitable purposes. "Institutional fund" does not include:

(A) Program-related assets;

(B) A fund held for an institution by a trustee that is not an institution; or

(C) A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund;

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(7) "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment; and

(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



§ 35-10-203 - Standard of conduct in managing and investing institutional fund.

(a) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b) In addition to complying with the duty of loyalty imposed by law other than this part, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(c) In managing and investing an institutional fund, an institution:

(1) May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution; and

(2) Shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

(d) An institution may pool two (2) or more institutional funds for purposes of management and investment.

(e) Except as otherwise provided by a gift instrument, the following rules apply:

(1) In managing and investing an institutional fund, the following factors, if relevant, must be considered:

(A) General economic conditions;

(B) The possible effect of inflation or deflation;

(C) The expected tax consequences, if any, of investment decisions or strategies;

(D) The role that each investment or course of action plays within the overall investment portfolio of the fund;

(E) The expected total return from income and the appreciation of investments;

(F) Other resources of the institution;

(G) The needs of the institution and the fund to make distributions and to preserve capital; and

(H) An asset's special relationship or special value, if any, to the charitable purposes of the institution;

(2) Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution;

(3) Except as otherwise provided by law other than this part, an institution may invest in any kind of property or type of investment consistent with this section;

(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification;

(5) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, distribution requirements, and other circumstances of the institution and the requirements of this part; and

(6) A person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.



§ 35-10-204 - Appropriation for expenditure or accumulation of endowment fund -- Rules of construction.

(a) Subject to the intent of a donor expressed in the gift instrument and to subsection (d), an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1) The duration and preservation of the endowment fund;

(2) The purposes of the institution and the endowment fund;

(3) General economic conditions;

(4) The possible effect of inflation or deflation;

(5) The expected total return from income and the appreciation of investments;

(6) Other resources of the institution; and

(7) The investment policy of the institution.

(b) To limit the authority to appropriate for expenditure or accumulate under subsection (a), a gift instrument must specifically state the limitation.

(c) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income", "interest", "dividends", or "rents, issues, or profits", or "to preserve the principal intact", or words of similar import:

(1) Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(2) Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection (a).

(d) (1) The appropriation for expenditure in any year of an amount greater than seven percent (7%) of the fair market value of an endowment fund, calculated on the basis of market values determined at least quarterly and averaged over a period of not less than three (3) years immediately preceding the year in which the appropriation for expenditure was made, creates a rebuttable presumption of imprudence.

(2) For an endowment fund in existence for fewer than three (3) years, the fair market value of the endowment fund must be calculated for the period the endowment fund has been in existence.

(3) This subsection (d) does not:

(A) Apply to an appropriation for expenditure permitted under law other than this part or by the gift instrument; or

(B) Create a presumption of prudence for an appropriation for expenditure of an amount less than or equal to seven (7%) percent of the fair market value of the endowment fund.



§ 35-10-205 - Delegation of management and investment functions.

(a) Subject to any specific limitation set forth in a gift instrument or in law other than this part, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c) An institution that complies with subsection (a) is not liable for the decisions or actions of an agent to which the function was delegated.

(d) By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e) An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this state other than this part.



§ 35-10-206 - Release or modification of restrictions on management, investment, or purpose.

(a) If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

(b) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the attorney general and reporter of the application, and the attorney general and reporter must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor's probable intention.

(c) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the attorney general and reporter of the application, and the attorney general and reporter must be given an opportunity to be heard.

(d) If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, sixty (60) days after notification to the attorney general and reporter, may release or modify the restriction, in whole or part, if:

(1) The institutional fund subject to the restriction has a total value of less than one hundred fifty thousand dollars ($150,000). This dollar limit shall increase by an amount of five thousand dollars ($5,000) on July 1, 2011, and on each July 1 in subsequent years;

(2) More than twenty (20) years have elapsed since the fund was established; and

(3) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.



§ 35-10-207 - Reviewing compliance.

Compliance with this part is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.



§ 35-10-208 - Application to existing institutional funds.

This part applies to institutional funds existing on or established after July 1, 2007. As applied to institutional funds existing on July 1, 2007, this part governs only decisions made or actions taken on or after July 1, 2007.



§ 35-10-209 - Relation to Electronic Signatures in Global and National Commerce Act.

This part modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.), but does not modify, limit, or supersede § 101 of that act (15 U.S.C. § 7001(a)), or authorize electronic delivery of any of the notices described in § 103 of that act (15 U.S.C. § 7003(b)).



§ 35-10-210 - Uniformity of application and construction.

In applying and construing the uniform act set out in this part, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.









Chapter 11 - Fundraising for Catastrophic Illnesses

§ 35-11-101 - Funds placed in trust -- Trustee.

(a) All funds raised to meet the medical or related expenses of a named individual suffering from a catastrophic illness shall be placed in trust with a bank or trust company organized and doing business under the laws of any state or territory of the United States, including the District of Columbia, and authorized to do business in this state. The trustee of this trust shall be either an individual, or a bank or trust company. The funds placed with a bank or trust company shall be considered to be held in trust, and the bank or trust company considered a trustee, as those terms are used in this chapter, if the bank or trust company maintains the funds in its name as custodian for the benefit of the injured individual, and limits disbursements to those for which the funds are raised or that are permitted by §§ 35-11-103 and 35-11-105.

(b) As used in this chapter, "catastrophic illness" includes organ transplants.



§ 35-11-102 - Trust relationship prerequisite to accepting contributions -- Beneficiaries.

(a) Before accepting any contributions for such fundraising activities, the organizer or promoter shall enter into a trust relationship with a bank or trust company or shall establish a trust in the name of an individual, "___________________ [name of beneficiary] trust, ___________________ trustee", or words to the same effect; provided, that if in violation of this chapter contributions are accepted prior to entering into the trust relationship, then those contributions shall be placed in trust immediately upon establishment of the required trust relationship.

(b) The beneficiary of the trust shall be the named individual for whom the funds are being raised.

(c) Contingent beneficiaries shall be selected as provided in § 35-11-103.

(d) On the establishment of a trust for purposes regulated by this chapter, the trustee shall file written notice of the establishment of the trust on forms prescribed by the secretary of state with the division of charitable solicitation in the office of the secretary of state. No person or entity may solicit funds on behalf of an individual with a catastrophic illness that is subject to this chapter prior to the filing of this notice with the division. For any trust regulated under this chapter on July 1, 2007, the notice shall be filed on or before August 1, 2007.

(e) A trustee, other than a bank or trust company acting as trustee, shall file an accounting of the trust with the division of charitable solicitations each year on the anniversary of the establishment of the trust.



§ 35-11-103 - Transfer of remaining funds -- Contingent beneficiaries.

(a) If the expenses of the illness of the beneficiary are less than the funds held in trust or the beneficiary dies before the funds held in trust are depleted, any remaining balance shall be transferred to the contingent beneficiary.

(b) When the trust is established, the named beneficiary shall select the manner in which a contingent beneficiary shall be named. If the named beneficiary is a minor or is incompetent, the parent or guardian shall select the manner in which a contingent beneficiary shall be named. The selection of the contingent beneficiary shall be made as follows:

(1) An institution involved in research to find a cure for a catastrophic illness shall be named;

(2) An individual, if known, who suffers from a catastrophic illness and is in need of financial help for valid reimbursable medical expenses, as defined in § 35-11-105, shall be named; or

(3) The trustee shall be authorized to select:

(A) An institution involved in research to find a cure for a catastrophic illness; or

(B) An individual who suffers from a catastrophic illness whether the name of such individual is known at the death of the named beneficiary or comes to the attention of the trustee within one (1) year after the death of the named beneficiary. The selection of this individual by the trustee is not limited to an individual for whom a trust has been established at the bank or trust company. If an individual beneficiary cannot be named within one (1) year, the option in subdivision (b)(3)(A) shall automatically occur.

(c) Modification of the selection of the contingent beneficiary may be made before the death of the named beneficiary or before the disbursement of funds to the selected contingent beneficiary.

(d) The transfer to a contingent beneficiary shall occur as quickly as is reasonably feasible.



§ 35-11-104 - Payment and deposit of contributions.

(a) All contributions for funds raised in accordance with this chapter made by check shall be made payable to the bank or trust company or the trust established by this chapter.

(b) All cash contributions shall be deposited as quickly as is reasonably feasible to the trust.



§ 35-11-105 - Disbursement of funds -- Valid reimbursable medical expenses.

(a) Funds shall be disbursed by the trustee upon the presentation of a statement for valid reimbursable medical expenses incurred by the named individual for the treatment of the catastrophic illness and for the payment of reasonable solicitation costs and expenses, when appropriate, incurred by the organizer, promoter or solicitor.

(b) "Valid reimbursable medical expenses" are those deductible medical expenses described in the Internal Revenue Code (U.S.C. title 26).



§ 35-11-106 - Powers of institutions apply to trusts.

All powers and authority that are conferred on banks and trust companies in the administration and maintenance of trust funds in those institutions shall also apply to trusts created by this chapter.



§ 35-11-107 - Civil penalties -- Appeal.

In addition to any other penalty or remedy available under law, the secretary of state or the designee of the secretary may assess a civil penalty, pursuant to § 48-101-514, against any person or entity that violates a provision of this chapter. The person or entity against whom the penalty is assessed shall have appeal rights pursuant to § 48-101-514.



§ 35-11-108 - Right to inspect records for trusts.

The secretary of state or the secretary's designee shall have the right to inspect the records for trusts established under this part, subject to title 45, chapter 10 and the Federal Right to Financial Privacy Act (12 U.S.C. § 3401 et seq.)



§ 35-11-109 - Subpoena power.

The secretary of state or the secretary's designee shall have the right to issue subpoenas to obtain records relevant to a solicitation or a trust established under this part, subject to title 45, chapter 10 and the Federal Right to Financial Privacy Act (12 U.S.C. § 3401 et seq.)



§ 35-11-110 - Rules and regulations.

The secretary of state may adopt rules and regulations to carry out this chapter in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 35-11-111 - Unlawful fundraising.

(a) It is an offense for any fundraising to occur for the purposes described in §§ 35-11-101 and 35-11-102 in violation of this chapter.

(b) It is an offense for trust funds raised for the purposes described in §§ 35-11-101 and 35-11-102 to be distributed in violation of this chapter.

(c) A violation of subsection (a) or (b) is a Class B misdemeanor.



§ 35-11-112 - Exemptions.

(a) (1) This chapter shall not apply to any nonprofit corporation that is:

(A) Incorporated under the laws of Tennessee;

(B) Exempt from federal income taxation under 26 U.S.C. § 501(c)(3); and

(C) Requested by a patient or a patient's family to raise funds for an organ transplant for a specific individual.

(2) Any funds remaining in a particular account shall revert to the general fund of the corporation to be used to assist other similarly situated persons.

(b) (1) This chapter shall not apply to any nonprofit corporation that:

(A) Is incorporated under the laws of Tennessee and is exempt from federal income taxation under 26 U.S.C. § 501(c)(3); and

(B) Solicits and accepts contributions of funds for the purpose of providing minors suffering from a catastrophic illness with nonmedical gifts or benefits to fulfill a desire or wish of the minor.

(2) A portion of such funds may be used to provide appropriate adult supervision if required by the gift.

(3) Any such funds raised for a particular minor and unexpended shall revert to the general fund of the corporation to be used to provide gifts or benefits for a similar minor.






Chapter 12 - Uniform Transfer on Death Security Registration

§ 35-12-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Transfer on Death Security Registration Act."



§ 35-12-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Beneficiary form" means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner;

(2) "Devisee" means any person designated in a will to receive a disposition of real or personal property;

(3) "Heirs" means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent;

(4) "Person" means an individual, a corporation, an organization, or other legal entity;

(5) "Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status;

(6) "Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership;

(7) "Register," including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities;

(8) "Registering entity" means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities;

(9) "Security" means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security, and a security account;

(10) "Security account" means a:

(A) Reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death;

(B) Custody account or an investment management account with a trust company or a trust division of a bank with trust powers, including the securities in the account, a cash balance in the account, cash, cash equivalents, interest, earnings, or dividends earned or declared on a security in the account, whether or not credited to the account before the owner's death; or

(C) Cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death; and

(11) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.



§ 35-12-103 - Who may obtain beneficiary form -- Owners hold as joint tenants.

Only individuals whose registration of a security shows sole ownership by one (1) individual or multiple ownership by two (2) or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.



§ 35-12-104 - Authorization.

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.



§ 35-12-105 - Designation.

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.



§ 35-12-106 - Evidence of beneficiary form.

Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD," or by the words "pay on death" or the abbreviation "POD," after the name of the registered owner and before the name of a beneficiary.



§ 35-12-107 - No effect until death.

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be cancelled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.



§ 35-12-108 - Effect upon death.

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners, compliance with any applicable requirements of the registering entity, and procurement of any inheritance tax waiver as required by § 67-8-417, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.



§ 35-12-109 - Registration.

(a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this chapter.

(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this chapter.

(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with § 35-12-108 and does so in good faith reliance on the registration, on this chapter, and on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of this chapter do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this chapter.

(d) The protection provided by this chapter to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.



§ 35-12-110 - Transfer.

(a) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this chapter and is not testamentary.

(b) This chapter does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state.



§ 35-12-111 - Establishment of terms and conditions.

(a) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests for registrations in beneficiary form, and for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes." This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one (1) or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

(b) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(1) Sole owner-sole beneficiary: John S. Brown TOD (or POD) John S. Brown Jr.

(2) Multiple owners-sole beneficiary: John S. Brown, Mary B Brown JT TEN TOD John S. Brown Jr.

(3) Multiple owners-primary and secondary (substituted) beneficiaries: John S. Brown, Mary B. Brown JT TEN TOD, John S. Brown Jr. SUB BENE, Peter Q. Brown or John S. Brown, Mary B. Brown JT TEN TOD, John S. Brown Jr. LDPS.



§ 35-12-112 - Construction.

(a) This chapter shall be liberally construed and applied to promote its underlying purposes and policy and to make uniform the laws with respect to the subject of this chapter among states enacting it.

(b) Unless displaced by the particular provisions of this chapter, the principles of law and equity supplement its provisions.



§ 35-12-113 - Application.

This chapter applies to registrations of securities in beneficiary form made before or after July 1, 1995, by decedents dying on or after July 1, 1995.






Chapter 13 - Charitable Beneficiaries

§ 35-13-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Charitable Beneficiaries Act of 1997."



§ 35-13-102 - Purpose -- Chapter definitions.

(a) This chapter declares that the public policy of this state, as declared in its cases and statutes, favors gifts to charity that improve the general welfare through acts of philanthropy.

(b) As used in this chapter, unless the context otherwise requires:

(1) "Attorney general and reporter" means the attorney general and reporter of Tennessee or the attorney general and reporter's designee;

(2) "Charitable beneficiary" means the United States, any state that is part of the United States, or any political subdivision of a state, the District of Columbia, any corporation, trust, fraternal society or other organization described in §§ 170(b)(1)(A), 170(c), 2055(a) and 2522(a) of the Internal Revenue Code (26 U.S.C. §§ 170(b)(1)(A), 170(c), 2055(a) and 2522(a)), that is exempt from taxation under § 501(c)(3) of the Internal Revenue Code (26 U.S.C. §§ 170(b)(1)(A), 170(c), 2055(a) and 2522(a)), or any church, synagogue, other religious organization, or any other organization, entity or association to which a gift would be deductible under §§ 170(b)(1)(A), 170(c), 2055(a) and 2522(a) of the Internal Revenue Code;

(3) "Charitable gift" means any gift clearly intended for charitable purposes;

(4) "Charitable purpose" means any purpose generally considered charitable at common law, or for any charitable purpose under any section of Tennessee Code Annotated, or for any purpose described in §§ 170(b)(1)(A), 170(c), 2055(a) and 2522(a) of the Internal Revenue Code. A reference to the applicable section or sections of Tennessee Code Annotated or the Internal Revenue Code sufficiently describes the charitable purposes of the gift;

(5) "Court" means the chancery court or other court exercising equity jurisdiction or a probate court of record;

(6) "Discretionary charitable gift" means a charitable gift that has indefinite beneficiaries, objects, purposes or subjects;

(7) "Donor" means the person making the lifetime or testamentary charitable gift;

(8) "Gift instrument" means a will, deed, grant, conveyance, trust agreement, memorandum, writing or other governing document that creates the charitable gift;

(9) "Internal Revenue Code" means the Internal Revenue Code of 1986 (U.S.C. title 26); and

(10) "Tax-exempt" means that the organization, trust or beneficiary referred to is one that is described in § 501(c)(3) of the Internal Revenue Code.

(c) The words "humane," "beneficial," "beneficent," "worthy," "philanthropic," "humanitarian" or their derivatives or similar language in the gift instrument shall be presumed to be synonyms for "charitable" as used in this chapter, unless expressly indicated not to be charitable by the context in which they are used.



§ 35-13-103 - Gift instrument to control disposition of gift.

A gift instrument that specifies the charitable beneficiaries, objects, purposes or subjects of the charitable gift controls the disposition or administration of the charitable gift, except as provided in §§ 35-13-114 and 35-13-107.



§ 35-13-105 - Discretionary charitable gifts.

When the donor makes a discretionary charitable gift the following provisions apply:

(1) The person to whom discretion is given shall choose the charitable beneficiaries and charitable purposes within a reasonable time after having accepted the duty to select the beneficiaries or purposes of the discretionary charitable gift.

(2) If a donor makes a testamentary discretionary charitable gift not in trust and does not expressly designate the person to select the charitable beneficiaries or the charitable purposes, the personal representative of the donor's estate shall select the beneficiaries or the charitable purposes, or both, of the gift.

(3) If a donor makes a testamentary discretionary charitable gift in trust and does not expressly designate the person to select the charitable beneficiaries or the charitable purposes, the trustee shall select the charitable beneficiaries or the charitable purposes, or both, of the gift and, if appropriate, shall establish a trust or charitable corporation or other legal entity to implement the discretionary charitable gift.

(4) If the court receives notice that the person having the discretion is not ready, willing or able to perform the selection duties within a reasonable time or to establish the trust or other organization, the court shall select the person to exercise the discretion. If the discretionary gift is in trust, the court may exercise the power granted under the Uniform Trust Code, compiled in chapter 15 of this title.



§ 35-13-107 - Change in tax-exempt status of beneficiary.

IF:

(1) a gift made to a trust is to take effect at a date later than the date of the gift instrument; and

(2) when the gift instrument is executed, the gift to the trust would qualify for a charitable deduction under the Internal Revenue Code (26 U.S.C.), if the gift were then effective; and

(3) the trust, or beneficiary of the trust, loses its tax-exempt status before the gift takes effect; THEN

the donor shall be presumed to have intended that the trust should be tax-exempt when the gift was to take effect, unless the donor clearly indicated in the gift instrument that the designated beneficiary should receive the gift even if the gift is not eligible for the charitable deduction. The court has jurisdiction to reform the trust by selecting another tax-exempt beneficiary, or to select another tax-exempt trust, and to select one (1) or more charitable purposes of the gift.



§ 35-13-108 - Validity under rules of remoteness or rule against perpetuities.

No charitable gift shall fail for remoteness of vesting or for any violation of the rule against perpetuities.



§ 35-13-109 - Validity where no trustee.

No trust to which a charitable gift or a discretionary charitable gift is or has been made shall fail for lack of a trustee. If there is no trustee, the title to any trust property intended for a charitable purpose shall vest in the clerk of the court that has jurisdiction and venue of the trust as determined under § 35-13-110 until the court either appoints a trustee or orders distribution of the gift.



§ 35-13-110 - Attorney general and reporter to be party to court actions affecting gifts -- Court approval of disposition.

(a) In all court actions directly affecting the amount, administration or disposition of a charitable gift or a discretionary charitable gift, the court may require that the attorney general and reporter be made a party to represent the charitable beneficiaries, potential charitable beneficiaries and all citizens of the state in all legal matters pertaining to the amount, administration and disposition of a charitable gift or discretionary charitable gift. The attorney general and reporter may sue and be sued, and, insofar as the suit against the attorney general and reporter is against the state, the state expressly consents to be sued. The attorney general and reporter may designate a district attorney general to prosecute or defend any court action.

(b) It is unlawful to settle any litigation concerning the validity of a charitable gift or discretionary charitable gift without first obtaining the approval of the court. The court shall approve a settlement only after determining that the interest of the people of the state, as true beneficiaries of any charitable gift, has been served.



§ 35-13-111 - Venue of court action.

(a) If the gift instrument is a will and the estate is in administration, or if the gift under a will is not in trust, the venue of any court action is in the county in which the donor's will was or is being administered.

(b) If the gift instrument is an inter-vivos trust or a testamentary trust under a fully administered will, venue of any court action shall be in any county in which a trustee resides, or is located if not an individual, or in which a majority of the beneficiaries, or potential beneficiaries, reside or are located.

(c) If neither subsection (a) nor (b) applies, venue is in Davidson County, in a court of competent jurisdiction; provided, that the court may transfer the court action to a more convenient forum.

(d) With the consent of the court in which an action is pending, the parties may waive the venue provisions of subsections (a), (b) and (c).



§ 35-13-112 - Trust in violation of state or federal law.

If the department of revenue makes a written determination that the operation of a charitable trust violates § 35-9-101 or if the Internal Revenue Service makes such a written determination with respect to the corresponding provisions of the Internal Revenue Code (26 U.S.C.), and provides the written determination to the trustee, the trustee shall furnish a copy of the determination to the attorney general and reporter, and any other person may notify the attorney general and reporter of the determination. The attorney general and reporter may take any action that is deemed necessary to protect the interest of the people of the state.



§ 35-13-113 - Construction with other laws.

This chapter is deemed cumulative to any equitable doctrine or remedy or statute having for its object the same or similar purposes of this chapter.



§ 35-13-114 - Cy pres.

Section 35-15-413 shall also apply to charitable gifts, as defined in § 35-13-102, whether given before or after April 12, 2007, on the same basis as charitable trusts.






Chapter 14 - Uniform Prudent Investor Act

§ 35-14-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Uniform Prudent Investor Act of 2002."



§ 35-14-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Governing instrument" means:

(A) A will, deed, trust instrument or agency agreement;

(B) For purposes of subdivision (1)(A), an agency agreement includes but is not limited to, any agreement under which any delegation is made, either pursuant to § 35-15-807 or by anyone holding a power or duty pursuant to chapter 15, part 12;

(2) "Trust" means any fiduciary relationship created by a governing instrument; and

(3) "Trustee" means any fiduciary as defined in § 35-15-103.



§ 35-14-103 - Prudent investor rule.

(a) Except as otherwise provided in subsection (b), a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in this chapter.

(b) The prudent investor rule, a default rule, may be expanded, restricted, eliminated, or otherwise altered by the provisions of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reliance on the provisions of the trust.



§ 35-14-104 - Standard of care -- Portfolio strategy -- Risk and return objectives.

(a) A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

(b) A trustee's investment and management decisions respecting individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(c) Among circumstances that a trustee may consider in investing and managing trust assets the following are relevant to the trust or its beneficiaries:

(1) General economic conditions;

(2) The possible effect of inflation or deflation;

(3) The expected tax consequences of investment decisions or strategies;

(4) The role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

(5) The expected total return from income and the appreciation of capital;

(6) Other resources of the beneficiaries;

(7) Needs for liquidity, regularity of income, and preservation or appreciation of capital; and

(8) An asset's special relationship or special value, if any, to the purposes of the trust or to one (1) or more of the beneficiaries.

(d) A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

(e) In addition to the permissible investments listed in §§ 35-3-102 -- 35-3-111, a trustee may invest in any kind of property or type of investment consistent with the standards of this chapter.

(f) A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise.

(g) The powers granted by this section to trustees, guardians and other fiduciaries shall be in addition to the powers existing under other provisions of this code authorizing investments by fiduciaries.



§ 35-14-105 - Diversification.

(a) A trustee shall diversify the investments of the trust:

(1) Unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying, or

(2) Except as otherwise provided in subsection (b).

(b) (1) In the absence of express provisions to the contrary in the governing instrument, a fiduciary may without liability continue to hold property received into a trust at its inception or subsequently added to it or acquired pursuant to proper authority if and as long as the fiduciary, in the exercise of good faith and reasonable prudence, discretion and intelligence, may consider that retention is in the best interest of the trust and its beneficiaries or in furtherance of the goals of the trustor as determined from that instrument. Such property may include capital stock in the corporate fiduciary and stock in any corporation controlling, controlled by or under common control with such fiduciary; and the fiduciary may acquire additional shares of such stock by stock dividends, stock splits, exchanges and conversions for other stock or debentures and exercise of rights to acquire stock of the corporation or another corporation acquiring the stock of the corporation by merger, consolidation or reorganization.

(2) In the absence of express provisions to the contrary in the governing instrument, a deposit of trust funds at interest in any bank, savings and loan association or other financial institution (including the fiduciary and an affiliated depository institution) shall be a qualified investment to the extent that such deposit is insured under any present or future law of the United States. The fiduciary may also hold deposits in such institutions without interest in reasonable amounts and for reasonable times for operating expenses, anticipated distributions and pending investments.

(c) (1) Notwithstanding any other provision of this chapter to the contrary, and except as otherwise provided in the governing instrument, the duties of a trustee regarding the acquisition, retention or ownership of a contract of insurance on the life of the grantor of the trust, or on the lives of the grantor and the grantor's spouse, children, grandchildren, or parents, do not include a duty to:

(A) Determine whether any contract of life insurance in the trust, or to be acquired by the trust, is or remains a proper investment;

(i) As to the type of insurance contract;

(ii) As to the quality of the insurance company;

(iii) Or otherwise.

(B) Diversify the investment; or

(C) Exercise any policy options, rights, or privileges available under any contract of life insurance in the trust, including any right to borrow the cash value or reserve of the policy, acquire a paid-up policy, or convert to a different policy.

(2) The trustee is not liable to the beneficiaries of the contract of insurance or to any other party for loss arising from the absence of these duties regarding insurance contracts under this subsection (c).



§ 35-14-106 - Duties at inception of trusteeship.

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets, in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust, and with the requirements of this chapter.



§ 35-14-107 - Loyalty.

A trustee shall invest and manage the trust assets solely in the interest of the beneficiaries.



§ 35-14-108 - Impartiality.

If a trust has two (2) or more beneficiaries, the trustee shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries.



§ 35-14-109 - Investment costs.

In investing and managing trust assets, a trustee may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust, and the skills of the trustee.



§ 35-14-110 - Reviewing compliance.

Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight.



§ 35-14-111 - Delegation of investment and management functions.

(a) A trustee may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(c) A trustee who complies with the requirements of subsection (a) is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

(d) By accepting the delegation of a trust function from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.



§ 35-14-112 - Language invoking standard of act.

The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under this chapter: "investments permissible by law for investment of trust funds," "legal investments," "authorized investments," "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital," "prudent man rule," "prudent trustee rule," "prudent person rule," and "prudent investor rule."



§ 35-14-113 - Application to existing trusts.

(a) This chapter applies to trusts existing on and created after July 1, 2002. As applied to trusts existing on July 1, 2002, this chapter governs only decisions or actions occurring after that date.

(b) This section shall not apply in any situation governed by the Uniform Veterans Guardianship Act, compiled in title 34, chapter 5.



§ 35-14-114 - Court authority.

Nothing in this chapter abrogates or restricts the power of an appropriate court in proper cases to direct or permit the fiduciary to deviate from the terms of the governing instrument or restrains a fiduciary from taking any action regarding the making or retention of investments.






Chapter 15 - Tennessee Uniform Trust Code

Part 1 - General Provisions and Definitions

§ 35-15-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Uniform Trust Code."



§ 35-15-102 - Scope.

This chapter applies to express trusts, charitable or noncharitable, and trusts created pursuant to a statute, judgment, or decree that requires the trust to be administered in the manner of an express trust.



§ 35-15-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Action" with respect to an act of a trustee, includes a failure to act;

(2) "Another state" or "other state" means any state other than this state;

(3) "Ascertainable standard" means a standard relating to an individual's health, education, support or maintenance within the meaning of § 2041(b)(1)(A) or § 2514(c)(1) of the Internal Revenue Code of 1986 (U.S.C. § 2041(b)(1)(A) and § 2514(c)(1)), as in effect on July 1, 2004, or as later amended;

(4) "Beneficial interest" means a distribution interest or a remainder interest; provided, however, that a beneficial interest specifically excludes a power of appointment or a power reserved by a settlor;

(5) "Beneficiary" means a person that has a present or future beneficial interest in a trust, vested or contingent;

(6) "Charitable trust" means a trust, or portion of a trust, created for a charitable purpose described in § 35-15-405(a);

(7) "Conservator" has the same meaning as in § 34-1-101;

(8) "Directed trust" means a trust where either through the terms of the trust, an agreement of the qualified beneficiaries or a court order, one or more persons are given the authority to direct or consent to a fiduciary's actual or proposed investment decision, distribution decision, or any other decision of the fiduciary;

(9) "Distribution beneficiary" means a beneficiary who is an eligible distributee or permissible distributee of the income or principal of a trust;

(10) "Distribution interest" means:

(A) An interest, other than a remainder interest, held by a distribution beneficiary under a trust and may be a current distribution interest or a future distribution interest;

(B) Relative to a distribution interest:

(i) Neither the existence of a distribution interest or the provision of services by a spouse in that spouse's capacity as a fiduciary of the trust creating the distribution interest is relevant in the equitable division of marital property;

(ii) None of the factors in subdivision (10)(B)(i) or the exercise or non-exercise of any power or discretion by a spouse in that spouse's capacity as a fiduciary of the trust creating the distribution interest (even if that spouse is also a beneficiary of the trust creating the distribution interest) are relevant to, indicative of or effect the transmutation or other conversion of separate property to community property;

(iii) The expending of any community funds by a spouse in that spouse's capacity as a fiduciary of the trust creating the distribution interest relative to the operation or maintenance of property related to a distribution interest is not relevant to or indicative of, and does not effect a transmutation or other conversion of separate property to community property;

(iv) Any funds expended pursuant to subdivision (10)(B)(iii) shall be valid debts of the trust and shall be repaid to the community with appropriate interest;

(C) A distribution interest is classified as either a mandatory interest, a support interest or a discretionary interest; and although not the exclusive means to create each such respective distribution interest, absent clear and convincing evidence to the contrary, use of the example language accompanying the following definitions of each such respective distribution interest results in the indicated classification of distribution interest:

(i) A mandatory interest means a distribution interest in which the timing of any distribution must occur within one (1) year from the date the right to the distribution arises and the trustee has no discretion in determining whether a distribution shall be made or the amount of such distribution; example distribution language indicating a mandatory interest includes, but is not limited to:

(a) All income shall be distributed to a named beneficiary; or

(b) One hundred thousand dollars ($100,000) a year shall be distributed to a named beneficiary;

(ii) A support interest means a distribution interest that is not a mandatory interest but still contains mandatory language such as "shall make distributions" and is coupled with a standard capable of judicial interpretation; example distribution language indicating a support interest includes, but is not limited to:

(a) The trustee shall make distributions for health, education, maintenance, and support;

(b) Notwithstanding the distribution language used, if a trust instrument containing such distribution language specifically provides that the trustee exercise discretion in a reasonable manner with regard to a discretionary interest, then notwithstanding any other provision of this subdivision (10) defining distribution interests, the distribution interest shall be classified as a support interest;

(iii) A discretionary interest means any interest that is not a mandatory or a support interest and is any distribution interest where a trustee has any discretion to make or withhold a distribution; example distribution language indicating a discretionary interest includes, but is not limited to:

(a) The trustee may, in the trustee's sole and absolute discretion, make distributions for health, education, maintenance, and support;

(b) The trustee, in the trustee's sole and absolute discretion, shall make distributions for health, education, maintenance, and support;

(c) The trustee may make distributions for health, education, maintenance, and support;

(d) The trustee shall make distributions for health, education, maintenance, and support; provided, however, that the trustee may exclude any of the beneficiaries or may make unequal distributions among them; or

(e) The trustee may make distributions for health, education, maintenance, support, comfort, and general welfare;

(f) A discretionary interest may also be evidenced by:

(1) Permissive distribution language such as "may make distributions";

(2) Mandatory distribution language that is negated by the discretionary distribution language contained in the trust such as "the trustee shall make distributions in the trustee's sole and absolute discretion";

(g) An interest that includes mandatory distribution language such as "shall" but is subsequently qualified by discretionary distribution language shall be classified as a discretionary interest and not as a support or a mandatory interest;

(D) (i) To the extent a trust contains distribution language indicating the existence of any combination of a mandatory, support and discretionary interest, that combined interest of the trust shall be divided and treated separately as follows:

(a) The trust shall be a mandatory interest only to the extent of the mandatory distribution language;

(b) The trust shall be a support interest only to the extent of such support distribution language; and

(c) The remaining trust property shall be held as a discretionary interest;

(ii) For purposes of this subdivision (10)(D), a support interest that includes mandatory distribution language such as "shall" but is subsequently qualified by discretionary distribution language, shall be classified as a discretionary interest and not as a support interest;

(11) "Environmental law" means a federal, state, or local law, rule, regulation, or ordinance relating to protection of the environment;

(12) "Excluded fiduciary" means any trustee, trust advisor, or trust protector to the extent that, under the terms of a trust, an agreement of the qualified beneficiaries, or court order:

(A) The trustee, trust advisor, or trust protector is excluded from exercising a power, or is relieved of a duty; and

(B) The power or duty is granted or reserved to another person;

(13) "Fiduciary" means:

(A) A trustee, conservator, guardian, agent under any agency agreement or other instrument, an executor, personal representative or administrator of a decedent's estate, or any other party, including a trust advisor or a trust protector, who is acting in a fiduciary capacity for any person, trust, or estate;

(B) Fiduciary also means a trustee as defined in § 35-14-102;

(C) For purposes of subdivision (13)(A), an agency agreement includes but is not limited to, any agreement under which any delegation is made, either pursuant to § 35-15-807 or by anyone holding a power or duty pursuant to part 12;

(D) For purposes of the definition of fiduciary in this subdivision (13), fiduciary does not mean any person who is an excluded fiduciary as such is defined in this section;

(14) "Foreign" or "foreign country" means any jurisdiction, subdivision, territory or possession thereof, other than that of the United States of America or of a state;

(15) "Foreign jurisdiction" means any jurisdiction, subdivision, territory or possession thereof, other than this state;

(16) "Guardian" has the same meaning as in § 34-1-101. The term does not include a guardian ad litem;

(17) "Interests of the beneficiaries" means the beneficial interests provided in the terms of the trust;

(18) "Internal Revenue Code" means the Internal Revenue Code of 1986 (26 U.S.C.), as in effect on July 1, 2004, or as later amended;

(19) "Jurisdiction" with respect to a geographic area, includes a state or country;

(20) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity;

(21) "Power of appointment" means:

(A) An inter vivos or testamentary power to direct the disposition of trust property, other than a distribution decision made by a trustee or other fiduciary to a beneficiary;

(B) Powers of appointment are held by the person to whom such power has been given, and not by a settlor in that person's capacity as settlor;

(22) "Power of withdrawal" means a presently exercisable general power of appointment other than a power:

(A) Exercisable by a trustee and limited by an ascertainable standard; or

(B) Exercisable by another person only upon consent of the trustee or a person holding an adverse interest;

(23) "Property" means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein;

(24) "Qualified beneficiary" means a beneficiary who, assuming the nonexercise of all powers of appointment and the nonoccurrence of any event not reasonably expected to occur, on the date the beneficiary's qualification is determined:

(A) Is a distributee or permissible distributee of trust income or principal;

(B) Would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in subdivision (24)(A) terminated on that date; or

(C) Would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date;

(D) Notwithstanding any other provisions of this subdivision (24), no ultimate beneficiary or potential ultimate beneficiary shall be a qualified beneficiary;

(i) In determining who is or may be an ultimate beneficiary, all of the following shall be taken into consideration:

(a) The terms of the trust naming any ultimate beneficiary or potential ultimate beneficiary and the intention of the settlor relative to any such beneficiary as expressed in such terms; and

(b) Any terms or provisions related to the exercise of any power by any person naming any ultimate beneficiary or potential ultimate beneficiary and the intention of the person exercising such power relative to any such beneficiary as expressed in such terms or provisions;

(ii) Determined as provided in subdivision (24)(D)(i), an ultimate beneficiary or potential ultimate beneficiary is any beneficiary who the settlor or power holder did not reasonably anticipate would take any interest upon termination of all or any part of a trust absent all other beneficiaries or members of classes of beneficiaries named in the trust instrument or in the exercise of the power, respectively, predeceasing or otherwise not being in existence at the time at which such trust or part thereof terminates;

(iii) By way of example and not in limitation of this subdivision (24)(D), an ultimate beneficiary is a person or persons often included in a trust instrument or under the exercise of a power to take an interest in a trust at the time all or any part of such trust terminates only in a case where all other named beneficiaries or classes of beneficiaries that have or had an affinity through either familial connection or friendship with any of:

(a) The settlor;

(b) The person holding any power; or

(c) Any prior beneficiary or potential beneficiary of the trust;

are predeceased or are otherwise not in existence at the time all or any part of the trust terminates;

(25) "Reach" means, with respect to a distribution interest or any power held by anyone relative to a trust, to subject such distribution interest or such power to a judgment, decree, garnishment, attachment, execution, levy, creditor's bill or other legal, equitable, or administrative process, relief, or control of any court, tribunal, agency, or other entity that, by power of law, is provided with powers or jurisdiction similar to those described in this subdivision (25);

(26) "Remainder interest" means an interest under which a trust beneficiary will receive property held by a trust outright at some time during the future; relative to a remainder interest:

(A) Neither the existence of a remainder interest or the provision of services by a spouse in that spouse's capacity as a fiduciary of the trust creating the remainder interest is relevant in the equitable division of marital property;

(B) None of the factors in subdivision (26)(A) or the exercise or non-exercise of any power or discretion by a spouse in that spouse's capacity as a fiduciary of the trust creating the remainder interest (even if that spouse is also a beneficiary of the trust creating the remainder interest) are relevant to, indicative of or effect the transmutation or other conversion of separate property to community property;

(C) The expending of any community funds by a spouse in that spouse's capacity as a fiduciary of the trust creating the remainder interest relative to the operation or maintenance of property related to a remainder interest is not relevant to or indicative of, and does not effect a transmutation or other conversion of separate property to community property;

(D) Any funds expended pursuant to subdivision (26)(C) shall be valid debts of the trust and shall be repaid to the community with appropriate interest;

(27) "Reserved power" means a power held by a settlor;

(28) "Revocable" as applied to a trust, means revocable by the settlor without the consent of the trustee or a person holding an adverse interest;

(29) "Settlor" means a person, including a testator, who creates, or contributes property to, a trust. If more than one (1) person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person's contribution except to the extent another person has the power to revoke or withdraw that portion;

(30) "Spendthrift provision" means a term of a trust which restrains both voluntary and involuntary transfer of a beneficiary's interest;

(31) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band recognized by federal law or formally acknowledged by a state;

(32) "Successors in interest" means the beneficiaries under the settlor's will, if the settlor has a will, or in the absence of an effective will provision, the settlor's heirs at law;

(33) "Terms of a trust" means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding;

(34) "This state" means the state of Tennessee;

(35) "Trust advisor" means any person described in § 35-15-1201(a);

(36) "Trust instrument" means an instrument executed by the settlor that contains terms of the trust, including any amendments thereto;

(37) "Trust protector" means any person described in § 35-15-1201(a); and

(38) "Trustee" includes an original, additional, and successor trustee, and a cotrustee.



§ 35-15-104 - Knowledge.

(a) Subject to subsection (b), a person has knowledge of a fact if the person:

(1) Has actual knowledge of it;

(2) Has received a notice or notification of it; or

(3) From all the facts and circumstances known to the person at the time in question, has reason to know it.

(b) An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the trust would be materially affected by the information.



§ 35-15-105 - Default and mandatory rules.

(a) Except as otherwise provided in the terms of the trust, this chapter governs the duties and powers of a trustee or any other fiduciary under this chapter, relations among trustees and such other fiduciaries, and the rights and interests of a beneficiary. The terms of a trust may expand, restrict, eliminate, or otherwise vary the duties and powers of a trustee, any such other fiduciary, relations among any of them, and the rights and interests of a beneficiary; provided, however, that nothing contained in this subsection (a) shall be construed to override or nullify the provisions of subsection (b). The rule of statutory construction that states that statutes in derogation of the common law are to be strictly construed shall have no application to this section. Except as restricted by subsection (b), pursuant to this section, courts shall give maximum effect to the principle of freedom of disposition and to the enforceability of trust instruments.

(b) The terms of a trust prevail over any provision of this chapter except:

(1) The requirements for creating a trust;

(2) The duty of a trustee to act in accordance with the terms and purposes of the trust and the interests of the beneficiaries;

(3) The requirement that a trust and its terms be for the benefit of its beneficiaries as the interests of such beneficiaries are defined under the terms of the trust, and that the trust has a purpose that is lawful and possible to achieve;

(4) The power to modify or terminate a trust under §§ 35-15-410 -- 35-15-416;

(5) The effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in part 5 of this chapter;

(6) The power of the court under § 35-15-702 to require, dispense with, or modify or terminate a bond;

(7) The power of the court under § 35-15-708(b) to adjust a trustee's compensation specified in the terms of the trust which is unreasonably low or high;

(8) The effect of an exculpatory term under § 35-15-1008;

(9) The rights under §§ 35-15-1010 -- 35-15-1013 of a person other than a trustee or beneficiary;

(10) Periods of limitation for commencing a judicial proceeding;

(11) The power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice; and

(12) The subject matter jurisdiction of the court and venue for commencing a proceeding as provided in §§ 35-15-203 and 35-15-204.

(c) Any purpose enunciated as a material purpose of a trust in that trust's trust instrument shall be treated as a material purpose of that trust for all purposes of this chapter and chapter 16.



§ 35-15-106 - Law supplemental to chapter -- Applicability of certain sections of Restatement of Trusts.

(a) The common law of trusts and principles of equity supplement this chapter, except to the extent modified by this chapter or another statute of this state.

(b) Notwithstanding subsection (a):

(1) No provision in a trust directing or authorizing accumulation of trust income shall be invalid; and

(2) The traditional common law distinction between a discretionary trust and a support trust and the dual judicial review standards related to this distinction shall be maintained. Unless specifically provided otherwise in this chapter, courts shall not consult, rely on or give any persuasive value to the Restatement (Third) of Trusts §§ 50, 56, 58, 59 or 60, nor any of the comments under such sections or related thereto, none of which have any force or effect relative to trusts governed by the laws of this state.



§ 35-15-107 - Governing law.

(a) The validity, construction and administration of a trust are determined by the law of the jurisdiction designated in the terms of the trust instrument, which is called a state jurisdiction provision.

(b) When a state jurisdiction provision designates that the law of this state controls:

(1) This state and its courts have jurisdiction over a trust created in a foreign jurisdiction;

(2) The validity, construction, and administration of a trust are determined by the laws of this state, including but not limited to:

(A) The capacity of the settlor;

(B) The powers, obligations, liabilities, and rights of the trustees and other fiduciaries;

(C) The appointment and removal of the trustees and other fiduciaries;

(D) The existence and extent of all powers conferred on a trustee or other fiduciary, including but not limited to, any trustee's or other fiduciary's discretionary powers, as well as the existence and extent of all powers retained by a settlor and the validity of the exercise of any such power, whether conferred on a trustee or other fiduciary or retained by a settlor;

(3) (A) Neither a trust nor any disposition made subject to the terms of such trust is subject to the laws of any foreign country, nor is any such trust or such disposition void, voidable, liable to be set aside or defective in any manner for any reason including but not limited to:

(i) The law of any foreign country prohibits or does not recognize the concept of a trust; or

(ii) The trust or disposition avoids or defeats any right, claim, or interest conferred by the law of a foreign country upon any person by reason of a personal relationship to the settlor or by way of heirship rights or contravenes any rule or law of a foreign country or any foreign country's judicial or administrative order or action intended to recognize, protect, enforce, or give effect to such right, claim, or interest;

(B) Relative to any foreign country or any interest in property arising or originating under the laws of any foreign country:

(i) No form of forced heirship, legitime, forced share or any similar heirship rights or form of transmission or transfer of property from a decedent or from a living person, or any restrictions on transmission or transfer of property from a decedent or a living person is recognized by this state; or

(ii) No heirship rights described in subdivision (b)(3)(B)(i) conferred under the law of a foreign country shall constitute an obligation or liability, the transfer, conveyance or devise of which, would violate title 66, chapter 3; and

(C) Subdivision (b)(3) shall apply to all realty or other forms of immovable property physically in this state, as well as to all personal or movable property wherever situated if owned by a trust containing a state jurisdiction provision designating that the law of this state controls such trust;

(4) No judgment or other holding of any judicial body of any foreign country, including but not limited to, any court, administrative body or other entity or organization purportedly having the power to make judicial or administrative decisions of any foreign country, shall be recognized or enforced or give rise to any equitable forms of relief, including but not limited to, estoppel, to the extent such judgment or other holding concerns a trust containing a state jurisdiction provision designating that the law of this state controls such trust or to the extent such judgment or other holding concerns property held by such trust;

(5) If, in any action brought against a trustee or other fiduciary of a trust, any judicial body of any foreign country, including but not limited to, any court, administrative body or other entity or organization purportedly having the power to make judicial or administrative decisions of any foreign country, takes any action whereby such judicial body declines to apply the law of this state in determining the validity, construction, or administration of a trust, or the effect of a spendthrift provision or discretionary interest of a trust, the trustee or other fiduciary, as applicable, shall immediately upon the action of the judicial body of the foreign country and without the further order of any court of this state, cease in all respects to be trustee or other fiduciary, as applicable, of the trust and a vacancy in the office of trustee or other fiduciary, as applicable, shall immediately exist:

(A) Upon the existence of such vacancy, the trustee or other fiduciary, as applicable, has no power or authority other than to convey the trust property to the successor trustee or other fiduciary who fills such vacancy as provided in subdivision (b)(5)(B);

(B) Such vacancy shall be filled in the same manner as would a vacancy in trusteeship that is required to be filled, either as provided by § 35-15-704(c) if the trust is a noncharitable trust, or as provided by § 35-15-704(d) if the trust is a charitable trust; and

(C) Section 35-15-704(e) shall also apply relative to such trustee or other fiduciary, as applicable, in the same manner as § 35-15-704(e) applies to trustees and vacancies in trusteeship in general; provided, however, that when exercising its power provided by § 35-15-704(e), the court shall consider the purposes of this subsection (b) and make any such appointments pursuant to § 35-15-704(e) in a manner designed to give full force and effect to this subsection (b) to the maximum extent allowed by the laws of this state or of the United States.

(c) In the absence of the existence of a state jurisdiction provision, the laws of the jurisdiction where the trust was executed determine the validity of the trust and the laws of descent, while the laws of the principal place of administration determine the administration of the trust.



§ 35-15-108 - Place of administration -- Sufficient nexus for a state jurisdiction provision -- Transfer of place of administration.

(a) Without limiting or precluding other means for establishing a sufficient connection with a jurisdiction, the terms of a trust designating that jurisdiction's laws in a state jurisdiction provision are valid and controlling if:

(1) A trustee's principal place of business is located in or a trustee is a resident of the designated jurisdiction; or

(2) All or part of the administration occurs in the designated jurisdiction; which such administration, includes but is not limited to:

(A) Maintenance of some trust records physically in the designated jurisdiction; and

(B) Wholly or partly preparing or arranging for the preparation, either on an exclusive or a nonexclusive basis, in the designated jurisdiction of an income tax return that must be filed by the trust; or

(3) Some or all of the trust assets are deposited in the designated jurisdiction or physical evidence of such assets is held in the designated jurisdiction and the trust is being administered by a person defined in subdivision (a)(1). For purposes of this subdivision (a)(3), "deposited in the designated jurisdiction," includes assets being held in any of a checking account, time deposit, certificate of deposit, brokerage account, trust company fiduciary account, or other similar account or deposit that is located in the designated jurisdiction.

(b) Except as otherwise expressly provided by the terms of a governing instrument specifically addressing the governing law for trust administration or by court order, the laws of this state shall govern the administration of a trust while the trust is administered in this state. Without precluding other means for establishing that a trust is administered in this state, if any of the activities described in subsection (a) occur in this state, the trust is administered in this state.

(c) A trustee is under a continuing duty to administer the trust at a place appropriate to its purposes, its administration, and the interests of the beneficiaries.

(d) Without precluding the right of the court to order, approve, or disapprove a transfer, the trustee, in furtherance of the duty prescribed by subsection (c), may transfer the trust's principal place of administration to another state or to a jurisdiction outside of the United States.

(e) The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust's principal place of administration not less than sixty (60) days before initiating the transfer. The notice of proposed transfer must include:

(1) The name of the jurisdiction to which the principal place of administration is to be transferred;

(2) The address and telephone number at the new location at which the trustee can be contacted;

(3) An explanation of the reasons for the proposed transfer;

(4) The date on which the proposed transfer is anticipated to occur; and

(5) The date, not less than sixty (60) days after the giving of the notice, by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer.

(f) The authority of a trustee under this section to transfer a trust's principal place of administration terminates if a majority of those qualified beneficiaries described in § 35-15-103 notify the trustee of an objection to the proposed transfer on or before the date specified in the notice.

(g) In connection with a transfer of the trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to § 35-15-704.



§ 35-15-109 - Methods and waiver of notice.

(a) Notice to a person under this chapter or the sending of a document to a person under this chapter must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include first-class mail, personal delivery, delivery to the person's last known place of residence or place of business, or a properly directed electronic message.

(b) Notice otherwise required under this chapter or a document otherwise required to be sent under this chapter need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee.

(c) Notice under this chapter or the sending of a document under this chapter may be waived by the person to be notified or sent the document.

(d) Notice of a judicial proceeding must be given as provided in the applicable rules of civil procedure.



§ 35-15-110 - Others treated as qualified beneficiaries.

(a) A charitable organization expressly designated to receive distributions under the terms of a charitable trust has the rights of a qualified beneficiary under this chapter, if the charitable organization, on the date the charitable organization's qualification is being determined:

(1) Is a distributee or a permissible distributee of trust income or principal;

(2) Would be a distributee or a permissible distributee of trust income or principal if the interests of other distributees or permissible distributees then receiving or eligible to receive distributions terminated on that date without causing the trust to terminate; or

(3) Would be a distributee or a permissible distributee of trust income or principal if the trust terminated on that date.

(b) The attorney general and reporter of this state has the rights of a qualified beneficiary with respect to a charitable trust having its principal place of administration in this state.



§ 35-15-111 - Nonjudicial settlement agreements.

(a) Except as otherwise provided in subsection (b), the trustee and the qualified beneficiaries may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust.

(b) A nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this chapter or other applicable law.

(c) Matters that may be resolved by a nonjudicial settlement agreement include, but are not limited to:

(1) The interpretation or construction of the terms of the trust;

(2) The approval of a trustee's report or accounting;

(3) Direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power;

(4) The resignation or appointment of a trustee and the determination of a trustee's compensation;

(5) Transfer of a trust's principal place of administration;

(6) Liability of a trustee for an action relating to the trust;

(7) The extent or waiver of bond of a trustee;

(8) The governing law of the trust; and

(9) The criteria for distribution to a beneficiary where the trustee is given discretion.

(d) Any qualified beneficiary or trustee may request the court to approve a nonjudicial settlement agreement, to determine whether the representation as provided in part 3 of this chapter was adequate, and to determine whether the agreement contains terms and conditions the court could have properly approved.



§ 35-15-112 - Rules of construction.

The rules of construction that apply in this state to the interpretation of and disposition of property by will also apply as appropriate to the interpretation of the terms of a trust and the disposition of the trust property.






Part 2 - Judicial Proceedings

§ 35-15-201 - Role of court in administration of trust.

(a) The court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an interested person or as provided by law.

(b) A trust is not subject to continuing judicial supervision unless ordered by the court.

(c) A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including a request for instructions and an action to declare rights.



§ 35-15-202 - Jurisdiction over trustee and beneficiary.

(a) By accepting the trusteeship of a trust having its principal place of administration in this state or by moving the principal place of administration to this state, the trustee submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

(b) With respect to their interests in the trust, the beneficiaries of a trust having its principal place of administration in this state are subject to the jurisdiction of the courts of this state regarding any matter involving the trust. By accepting a distribution from such a trust, the recipient submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

(c) This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary, or other person receiving property from the trust.



§ 35-15-203 - Subject matter jurisdiction.

Chancery courts and other courts of record having probate jurisdiction:

(1) To the exclusion of all other courts, have concurrent jurisdiction over proceedings in this state brought by a trustee or beneficiary concerning the administration of a trust; and

(2) Have concurrent jurisdiction with other courts of record in this state over other proceedings involving a trust.



§ 35-15-204 - Venue.

(a) Except as otherwise provided in subsection (b), venue for a judicial proceeding involving a trust is in the county of this state in which the trust's principal place of administration is or will be located and, if the trust is created by will and the estate is not yet closed, in the county in which the decedent's estate is being administered.

(b) If a trust has no trustee, venue for a judicial proceeding for the appointment of a trustee is in a county of this state in which a beneficiary resides, in a county in which any trust property is located, and if the trust is created by will, in the county in which the decedent's estate was or is being administered.






Part 3 - Representation

§ 35-15-301 - Representation -- Basic effect.

(a) Notice to a person who may represent and bind another person under this chapter has the same effect as if notice were given directly to the other person.

(b) The consent of a person who may represent and bind another person under this chapter is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

(c) Except as otherwise provided in §§ 35-15-411 and 35-15-602, a person who under this chapter may represent a settlor who lacks capacity may receive notice and give a binding consent on the settlor's behalf.

(d) A settlor may not represent and bind a beneficiary under this chapter with respect to the termination or modification of a trust under § 35-15-411(a).



§ 35-15-302 - Representation by holder of power of appointment.

To the extent there is no material conflict of interest between the holder of a power of appointment and the persons represented with respect to the particular question or dispute, the holder may represent and bind persons whose interests, as permissible appointees, takers in default, or otherwise, are subject to the power.



§ 35-15-303 - Representation by fiduciaries and parents.

To the extent there is no material conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute:

(1) A conservator may represent and bind the estate that the conservator controls;

(2) A guardian may represent and bind the ward if a conservator of the ward's estate has not been appointed;

(3) An agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

(4) A trustee may represent and bind the beneficiaries of the trust;

(5) A personal representative of a decedent's estate may represent and bind persons interested in the estate;

(6) A person may represent and bind the person's minor or unborn descendant if a guardian for the descendant has not been appointed;

(7) A person designated by the settlor in the trust instrument or in a writing delivered to the trustee to represent the beneficiaries of the trust may represent and bind such beneficiaries; and

(8) A person designated by the beneficiaries of the trust to represent them may represent and bind such beneficiaries.



§ 35-15-304 - Representation by person having substantially identical interest.

Unless otherwise represented, a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no material conflict of interest between the representative and the person represented.



§ 35-15-305 - Appointment of representative.

(a) If the court determines that an interest is not represented under this chapter, or that the otherwise available representation might be inadequate, the court may appoint a representative to receive notice, give consent, and otherwise represent, bind, and act on behalf of a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown. A representative may be appointed to represent several persons or interests.

(b) A representative may act on behalf of the individual represented with respect to any matter arising under this chapter, whether or not a judicial proceeding concerning the trust is pending.

(c) In making decisions, a representative may consider general benefit accruing to the living members of the individual's family.






Part 4 - Creation, Validity, Modification, and Termination of Trust

§ 35-15-401 - Methods of creating trust.

A trust may be created by:

(1) The transfer of property to another person as trustee during the settlor's lifetime or by will or other disposition taking effect upon the settlor's death;

(2) The declaration by the owner of property that the owner holds identifiable property as trustee;

(3) The exercise of a power of appointment in favor of a trustee; or

(4) A court pursuant to its statutory or equitable powers.



§ 35-15-402 - Requirements for creation.

(a) A trust is created only if:

(1) The settlor has capacity to create a trust;

(2) The settlor indicates an intention to create the trust;

(3) The trust has a definite beneficiary or is:

(A) A charitable trust;

(B) A trust for the care of an animal, as provided in § 35-15-408; or

(C) A trust for a noncharitable purpose, as provided in § 35-15-409;

(4) The trustee has duties to perform; and

(5) The same person is not the sole trustee and sole beneficiary.

(b) A beneficiary is definite if the beneficiary can be ascertained now or in the future, subject to any applicable rule against perpetuities.

(c) A power in a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.



§ 35-15-403 - Trusts created in other jurisdictions.

A trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed, or the law of the jurisdiction in which, at the time of creation:

(1) The settlor was domiciled, had a place of abode, or was a national;

(2) A trustee was domiciled or had a place of business; or

(3) Any trust property was located.



§ 35-15-404 - Trust purposes.

A trust may be created only to the extent its purposes are lawful and possible to achieve. A trust and its terms must be for the benefit of its beneficiaries as the interests of such beneficiaries are defined under the terms of the trust.



§ 35-15-405 - Charitable purposes -- Enforcement.

(a) A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purposes the achievement of which is beneficial to the community.

(b) If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, the court may select one (1) or more charitable purposes or beneficiaries. The selection must be consistent with the settlor's intention to the extent it can be ascertained.

(c) The settlor of a charitable trust, among others, may maintain a proceeding to enforce the trust.



§ 35-15-406 - Creation of trust induced by fraud, duress, or undue influence.

A trust is void to the extent its creation was induced by fraud, duress, or undue influence.



§ 35-15-407 - Evidence of oral trust.

Except as required by a statute other than this chapter, a trust need not be evidenced by a trust instrument, but the creation of an oral trust and its terms may be established only by clear and convincing evidence.



§ 35-15-408 - Trust for care of animal.

(a) A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one (1) animal alive during the settlor's lifetime, upon the death of the last surviving animal. The trust may not be enforced for more than ninety (90) years.

(b) A trust authorized by this section may be enforced by any of the following who are appointed under the terms of a trust: a trustee, trust advisor, trust protector or other person or, if no person is so appointed, by a person appointed by the court. In addition, a person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

(c) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.



§ 35-15-409 - Noncharitable trust without ascertainable beneficiary.

Except as otherwise provided in § 35-15-408 or by another statute, the following rules apply:

(1) A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. The trust may not be enforced for more than ninety (90) years;

(2) A trust authorized by this section may be enforced by any of the following who are appointed under the terms of a trust: a trustee, trust advisor, trust protector or other person; or if no person is so appointed, by a person appointed by the court; and

(3) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.



§ 35-15-410 - Modification or termination of trust -- Proceedings for approval or disapproval.

(a) In addition to the methods of termination prescribed by §§ 35-15-411 -- 35-15-414, a trust terminates to the extent the trust is revoked or expires pursuant to its terms, no purpose of the trust remains to be achieved, or the purposes of the trust have become unlawful or impossible to achieve.

(b) A proceeding to approve or disapprove a proposed modification or termination under §§ 35-15-411 -- 35-15-416, or trust combination or division under § 35-15-417, may be commenced by a trustee or beneficiary. The settlor of a charitable trust may maintain a proceeding to modify the trust under § 35-15-413.

(c) Nothing in this section or this chapter is intended to create or imply a duty for a trustee to make or seek approval of a modification, termination, combination or division, and a trustee is not liable for not making or seeking approval of a modification, termination, combination or division.

(d) No modification, termination, combination or division may be made pursuant to §§ 35-15-411 -- 35-15-417 that:

(1) Results in the trust not qualifying for the federal or state marital or charitable income, gift, estate or inheritance tax deduction if the trust would qualify but for the modification, termination, combination or division;

(2) Results in the trust being subject to the federal or state generation-skipping transfer tax if the trust would not be subject to the generation-skipping transfer tax but for the modification, termination, combination or division; or

(3) Results in an overall increase in federal or state estate, inheritance, gift or generation-skipping transfer taxes.



§ 35-15-411 - Modification or termination of noncharitable irrevocable trust by consent.

(a) During the settlor's lifetime, a noncharitable irrevocable trust may be modified or terminated by the trustee upon consent of all qualified beneficiaries, even if the modification or termination is inconsistent with a material purpose of the trust if the settlor does not object to the proposed modification or termination. The trustee shall notify the settlor of the proposed modification or termination not less than sixty (60) days before initiating the modification or termination. The notice of modification or termination must include:

(1) An explanation of the reasons for the proposed modification or termination;

(2) The date on which the proposed modification or termination is anticipated to occur; and

(3) The date, not less than sixty (60) days after the giving of the notice, by which the settlor must notify the trustee of an objection to the proposed modification or termination.

(b) Following the settlor's death, a noncharitable irrevocable trust may be terminated upon consent of all of the qualified beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust. A noncharitable irrevocable trust may be modified upon consent of all of the qualified beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust.

(c) Upon termination of a trust under subsection (a) or (b), the trustee shall distribute the trust property as agreed by the qualified beneficiaries.

(d) If not all of the qualified beneficiaries consent to a proposed modification or termination of the trust under subsection (a) or (b), the modification or termination may be approved by the court if the court is satisfied that:

(1) If all of the qualified beneficiaries had consented, the trust could have been modified or terminated under this section; and

(2) The interests of a qualified beneficiary who does not consent will be adequately protected.

(e) Solely for purposes of this section, the term "noncharitable irrevocable trust" refers to a trust that is not revocable by the settlor with respect to which:

(1) No federal or state income, gift, estate or inheritance tax charitable deduction was allowed upon transfers to the trust; and

(2) The value of all interests in the trust owned by charitable organizations does not exceed five percent (5%) of the value of the trust.

(f) Notwithstanding subsection (a), the trustee may seek court approval of a modification or termination.



§ 35-15-412 - Modification or termination because of unanticipated circumstances or inability to administer trust effectively.

(a) The court may modify the administrative or dispositive terms of a trust or terminate the trust if, because of circumstances not anticipated by the settlor, modification or termination will further the purposes of the trust. To the extent practicable, the modification must be made in accordance with the settlor's probable intention.

(b) The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful or impair the trust's administration.

(c) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.



§ 35-15-413 - Cy pres.

(a) Except as otherwise provided in subsection (b), if a particular charitable purpose becomes unlawful, impracticable, impossible to achieve, obsolete or ineffective:

(1) The trust does not fail, in whole or in part;

(2) The trust property does not revert to the settlor or the settlor's successors in interest; and

(3) The court may apply cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner that fulfills as nearly as possible the settlor's charitable intent and purposes.

(b) A provision in the terms of a charitable trust that would result in distribution of the trust property to a noncharitable beneficiary prevails over the power of the court under subsection (a) to apply cy pres to modify or terminate the trust only if, when the provision takes effect:

(1) The trust property is to revert to the settlor and the settlor is still living; or

(2) Fewer than twenty-one (21) years have elapsed since the date of the trust's creation.



§ 35-15-414 - Modification or termination of uneconomic trust.

(a) After notice to the qualified beneficiaries, the trustee of a trust consisting of trust property having a total value less than one hundred thousand dollars ($100,000) may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration.

(b) The court may modify or terminate a trust or remove the trustee and appoint a different trustee if it determines that the value of the trust property is insufficient to justify the cost of administration.

(c) Upon the termination of a trust under this section, the trustee shall distribute the trust property to or for the benefit of the beneficiaries, in such shares as the trustee, or the court if a court proceeding, determines, after taking into account the interests of income and remainder beneficiaries so as to conform as nearly as possible to the intention of the settlor, but a trust that qualified for the marital deduction for tax purposes shall only be distributed to the spouse of the settlor for whom the trust was created.

(d) This section does not apply to an easement for conservation or preservation.

(e) This section shall not limit the right of a trustee, acting alone, to terminate a trust in accordance with applicable provisions of the governing instrument.



§ 35-15-415 - Reformation to correct mistakes.

The court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlor's intention if it is proved by clear and convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement.



§ 35-15-416 - Modification to achieve settlor's tax objectives.

To achieve the settlor's tax objectives, the court may modify the terms of a trust in a manner that is not contrary to the settlor's probable intention. The court may provide that the modification has retroactive effect.



§ 35-15-417 - Combination and division of trusts.

After notice to the qualified beneficiaries, a trustee may combine two (2) or more trusts into a single trust or divide a trust into two (2) or more separate trusts, if the result does not impair rights of any beneficiary or adversely affect the achievement of the purposes of the trust. If the trusts to be combined or divided have different trustees, the trustees may negotiate the terms of the combined or divided trusts, including which trust or trusts will be the surviving trust or trusts, who will be the trustee or trustees of the surviving trust or trusts and any other matter relating to the operation of the surviving trust or trusts.






Part 5 - Creditor's Claims -- Mandatory, Support and Discretionary Interests -- Effect of Spendthrift Provision.

§ 35-15-501 - Application; rights of beneficiary's creditor or assignee.

This part applies to a creditor's or assignee's claims and ability to reach mandatory, support and discretionary interests regardless of whether such interests are subject to a spendthrift provision. To the extent not otherwise prohibited by this part, the court may authorize a creditor or assignee of the beneficiary to reach the beneficiary's distribution interest by attachment of present or future distributions to or for the benefit of the beneficiary or other means. The court may limit the award to such relief as is appropriate under the circumstances.



§ 35-15-502 - Spendthrift provision.

(a) A spendthrift provision is valid only if it restrains both voluntary and involuntary transfer of a beneficiary's interest.

(b) A term of a trust providing that the interest of a beneficiary is held subject to a "spendthrift trust," or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary's interest.

(c) A spendthrift provision applies to all beneficial interests, including distribution interests and remainder interests.

(d) A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision and a creditor or assignee of the beneficiary may not reach any of, the interest, or a present, future or prospective distribution at the trust level. Similarly, no creditor or assignee of the beneficiary may force any distribution from the trust. This subsection (d) remains applicable regardless of the beneficiary's potential right to force a distribution under § 35-15-814.

(e) Notwithstanding any other provision of this section to the contrary, regardless of whether a beneficiary has any outstanding creditor, a trustee, cotrustee or other fiduciary of a trust subject to a spendthrift provision may directly pay any expense on behalf of such beneficiary and may exhaust the income and principal of the trust for the benefit of such beneficiary. No trustee, cotrustee or other fiduciary is liable to any creditor for paying the expenses of a beneficiary under a trust subject to a spendthrift provision. This subsection (e) remains applicable regardless of whether the beneficiary for whom such direct payment was made held a mandatory, support, discretionary or remainder interest.



§ 35-15-503 - Exceptions to spendthift provision.

A spendthrift provision is unenforceable against a claim of this state to the extent a statute of this state so provides.



§ 35-15-504 - Discretionary interests -- Effect thereof.

(a) A discretionary interest is neither a property interest nor an enforceable right; it is a mere expectancy.

(b) Relative to a discretionary interest, whether or not a trust contains a spendthrift provision:

(1) No creditor or assignee shall force or otherwise reach a distribution with regard to a discretionary interest;

(2) No creditor or assignee shall require a trustee, cotrustee or other fiduciary to exercise the trustee's, cotrustee's or other fiduciary's discretion to make a distribution with regard to a discretionary interest;

(3) Regardless of whether a beneficiary has any outstanding creditors or assignees, a trustee, cotrustee or other fiduciary of a discretionary interest may directly pay any expense on behalf of such beneficiary and may exhaust the income and principal of the trust for the benefit of such beneficiary;

(4) No trustee, cotrustee or other fiduciary is liable to any creditor or assignee for paying the expenses of a beneficiary of a discretionary interest;

(5) (A) Regardless of whether a beneficiary holding a discretionary interest is also a trustee, cotrustee or other fiduciary, subdivisions (b)(1)-(4) remain applicable if:

(i) The beneficiary-fiduciary does not have the discretion to make or participate in making distributions to such beneficiary-fiduciary;

(ii) The beneficiary-fiduciary's discretion to make or participate in making distributions to such beneficiary-fiduciary is limited by an ascertainable standard; or

(iii) The beneficiary-fiduciary's discretion to make or participate in making distributions to such beneficiary-fiduciary is exercisable only with the consent of a cotrustee or another person holding an adverse interest.

(B) A creditor or assignee may compel or otherwise reach a distribution only to the extent the creditor or assignee may compel or otherwise reach a distribution if the beneficiary was not acting as a trustee, cotrustee or other fiduciary.



§ 35-15-505 - Creditor's claims against settlor.

(a) Whether or not the terms of a trust contain a spendthrift provision, the following rules apply:

(1) During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors.

(2) Except as provided in chapter 16 of this title regarding investment services trusts and subdivisions (a)(3)-(5) regarding an irrevocable special needs trust, a creditor or assignee of the settlor of an irrevocable trust may reach the maximum amount that can be distributed to or for the settlor's benefit. If a trust has more than one (1) settlor, the amount the creditor or assignee of a particular settlor may reach may not exceed the settlor's interest in the portion of the trust attributable to that settlor's contribution;

(3) For the purposes of this section, "irrevocable special needs trust" means an irrevocable trust established for the benefit of one or more disabled persons, which includes, but is not limited to, any individual who is disabled pursuant to 42 U.S.C. § 1382c(a), as well as any individual who is disabled pursuant to any similar federal, state or other jurisdictional law or regulation, or has a condition that is substantially equivalent to one that qualifies them to be so disabled in accordance with any of the above even if not officially found to be so disabled by a governmental body if one of the purposes of the trust, expressed in the trust instrument or implied from the trust instrument, is to allow the disabled person to qualify or continue to qualify for public, charitable or private benefits that might otherwise be available to the disabled person. The existence of one or more nondisabled remainder beneficiaries of the trust shall not disqualify it as an irrevocable special needs trust for the purposes of this section;

(4) No creditor or assignee of the settlor of an irrevocable special needs trust, as defined in subdivision (a)(3), may reach or compel distributions from such special needs trust, to or for the benefit of the settlor of such special needs trust, or otherwise, regardless of whether or not such irrevocable special needs trust complies with, and irrespective of the requirements of, chapter 16 of this title; and

(5) Notwithstanding any law to the contrary, neither a creditor nor any other person shall have any claim or cause of action against the trustee or other fiduciary, or an advisor of an irrevocable special needs trust. For purposes of this subdivision (a)(5), an advisor of an irrevocable special needs trust includes any person involved in the counseling, drafting, preparation, execution or funding of an irrevocable special needs trust.

(6) After the death of a settlor, and subject to the settlor's right to direct the source from which liabilities will be paid, the property of a trust that was revocable immediately preceding the settlor's death is subject to claims of the settlor's creditors, costs of administration of the settlor's estate and the expenses of the settlor's funeral and disposal of remains. With respect to claims, expenses, and taxes in connection with the settlement of the settlor's estate, any claim of a creditor that would be barred against the fiduciary of a settlor's estate, the estate of the settlor, or any creditor or beneficiary of the settlor's estate shall be barred against the trust property of a trust that was revocable at the settlor's death, the trustee of the revocable trust, and the creditors and beneficiaries of the trust. The provisions of § 30-2-317(a) detailing the priority of payment of claims, expenses, and taxes from the probate estate of a decedent shall apply to a revocable trust to the extent the assets of the settlor's probate estate are inadequate and the personal representative or creditor or taxing authority of the settlor's estate has perfected its right to collect from the settlor's revocable trust.

(b) For purposes of this section during the period a power of withdrawal may be exercised or upon the lapse, release, or waiver of the power, the holder is treated as the settlor of the trust only to the extent the value of the property affected by the lapse, release, or waiver exceeds the greater of the amount specified in § 2041(b)(2) or 2514(e) of the Internal Revenue Code of 1986 (26 U.S.C. § 2041(b)(2) and § 2514(e)), or § 2503(b) of the Internal Revenue Code of 1986 (26 U.S.C. § 2503(b)), in each case as in effect on July 1, 2004, or as later amended.

(c) For purposes of subdivision (a)(2), the power of a trustee of an irrevocable trust, whether arising under the trust agreement or any other provision of the law, to make a distribution to or for the benefit of a settlor for the purpose of reimbursing the settlor in an amount equal to any income taxes payable on any portion of the trust principal and income that are includable in the settlor's personal income under applicable law, as well as distributions made by the trustee pursuant to such authority, shall not be considered an amount that may be distributed to or for the settlor's benefit.

(d) With respect to an irrevocable trust for which the settlor made a qualified election pursuant to 26 U.S.C. § 2523(f), the power of a trustee, and any benefit resulting to the settlor from any exercise of such power, whether arising under the trust agreement or any other provision of the law, to make a distribution to or for the benefit of a settlor or to otherwise permit the settlor to use or benefit from trust property following the death of the settlor's spouse, shall not be considered an amount that may be distributed to or for the settlor's benefit for purposes of subdivision (a)(2). This subsection (d) shall not limit a creditor's remedies under the Uniform Fraudulent Transfer Act, compiled in title 66, chapter 3, part 3, regarding the settlor's transfers to such trust.

(e) For purposes of subdivision (a)(2) and subsection (g), a person who is the holder of a power of withdrawal is not considered a settlor of the trust by failing to exercise that power of withdrawal or letting that power of withdrawal lapse.

(f) For purposes of subdivision (a)(2) and subsection (g), a person who becomes a beneficiary of a trust due to the exercise of a power of appointment by someone other than such person shall not be considered a settlor of the trust.

(g) (1) Notwithstanding § 66-3-310, no person shall bring an action with respect to a transfer of property to a spendthrift trust:

(A) If the person is a creditor when the transfer is made, unless the action is commenced within the later of two (2) years after the transfer is made or six (6) months after the person discovers or reasonably should have discovered the transfer; or

(B) If the person becomes a creditor after the transfer is made, unless the action is commenced within two (2) years after the transfer is made; and

(2) If subdivision (g)(1) applies:

(A) A person shall be deemed to have discovered the existence of a transfer at the time any public record is made of the transfer, including but not limited to, a conveyance of real property that is recorded in the office of the county register of deeds of the county in which the property is located or the filing of a financing statement under title 47, chapter 9, or the equivalent recording or filing of either with the appropriate person or official under the laws of a jurisdiction other than this state;

(B) No creditor shall bring an action with respect to a transfer of property to a spendthrift trust unless that creditor proves by clear and convincing evidence that the settlor's transfer to the trust was made with the intent to defraud that specific creditor; and

(i) Notwithstanding any law to the contrary, neither a creditor nor any other person shall have any claim or cause of action against the trustee or other fiduciary or an advisor of a spendthrift trust if that claim or cause of action is based in any way on any person availing themselves of the benefits of this subsection (g);

(ii) For purposes of subdivision (g)(2)(C), an advisor of a spendthrift trust includes, but is not limited to, any person involved in the counseling, drafting, preparation, execution or funding of a spendthrift trust;

(iii) For purposes of subdivision (g)(2)(C)(i), counseling, drafting, preparation, execution or funding of a spendthrift trust includes the counseling, drafting, preparation, execution and funding of a limited partnership, a limited liability company or any other type of entity if interests in the limited partnership, limited liability company or other entity are subsequently transferred to a spendthrift trust;

(3) Notwithstanding subdivision (g)(2)(C), in the same manner as provided other than by this section to trusts in general, a beneficiary, settlor, cotrustee, trust advisor or trust protector retains the right to bring a claim against a trustee or against another cotrustee, trust advisor, trust protector or any of their predecessors; however, no such claim shall arise solely because a person availed themselves, or attempted to avail themselves, of the benefits of this subsection (g);

(4) If more than one transfer of property is made to a spendthrift trust, the subsequent transfer of property to the spendthrift trust shall be disregarded for the purpose of determining whether a person may bring an action pursuant to this subsection (g) with respect to a prior transfer of property to the spendthrift trust; and any distribution to a beneficiary from the spendthrift trust shall be deemed to have been made from the most recent transfer made to the spendthrift trust;

(5) With the exception of any claim brought pursuant to subdivision (g)(3), notwithstanding any other law, no action of any kind, including, without limitation, an action to enforce a judgment entered by a court or other body having adjudicative authority, shall be brought at law or in equity against the trustee, other fiduciary or advisor of a spendthrift trust if, as of the date such action is brought, an action by a creditor with respect to a transfer of property to the spendthrift trust would be barred pursuant to this subsection (g); and

(6) This subsection (g) shall not abridge the rights of a creditor, to the extent otherwise provided by this section, to reach the maximum amount that can be distributed to or for the settlor's benefit under a spendthrift trust.



§ 35-15-506 - Distributions relative to support, mandatory and certain remainder interests.

(a) Relative to a support interest, whether or not a trust contains a spendthrift provision:

(1) Although a beneficiary of a support interest has enforceable rights under § 35-15-814, those rights do not raise the beneficiary's support interest to the level of a property interest;

(2) No creditor or assignee shall reach that support interest until a distribution from the support interest is actually made to the beneficiary;

(3) After all or a portion of a support interest is distributed to the beneficiary, no portion of the distribution made from the support interest shall be reached by a creditor or assignee of the beneficiary except to the extent that the distribution made from the support interest exceeds the amount necessary for the health, education, maintenance and support of the beneficiary who received the distribution made from the support interest;

(4) In the case of a beneficiary who holds a support interest, the use or enjoyment of property belonging to the trust by that beneficiary shall not be transferred and shall not be reached by creditors or assignees of that beneficiary;

(5) Regardless of whether a beneficiary has any outstanding creditors or assignees, a trustee or other fiduciary of a support interest may directly pay any expense on behalf of such beneficiary and may exhaust the income and principal of the trust for the benefit of such beneficiary; and

(6) No trustee or other fiduciary is liable to any creditor or assignee for paying the expenses of a beneficiary of a support interest.

(b) Relative to a mandatory interest, whether or not a trust contains a spendthrift provision:

(1) While a court may order a trustee or other fiduciary to distribute a past due mandatory distribution to its beneficiary, no court shall order a trustee or other fiduciary to distribute such past due mandatory distribution directly to a creditor or assignee;

(2) Regardless of whether a beneficiary has any outstanding creditors or assignees, a trustee or other fiduciary of a mandatory interest may directly pay any expense on behalf of such beneficiary and may exhaust the income and principal of the trust for the benefit of such beneficiary;

(3) No trustee or other fiduciary is liable to any creditor or assignee for paying the expenses of a beneficiary of a mandatory interest.

(c) Although a remainder interest may be an enforceable right, where it is not absolutely certain based on the language of the trust that the remainder interest will be distributed within one (1) year, it shall not be classified as a property interest. This subsection (c) does not affect eligibility for any public assistance program administered by the department of human services.



§ 35-15-507 - Personal obligations of trustee.

Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt.



§ 35-15-508 - Removal or replacement power over trustee or other fiduciary not reachable by holder's creditors -- Interests of beneficiary who is also a trustee or other fiduciary not reachable.

(a) No creditor or assignee of a beneficiary shall have the power to reach an interest of a beneficiary or any other person who holds an unconditional or conditional removal or replacement power over a trustee or other fiduciary. Such power over a trustee or other fiduciary is personal to the holder and shall not be exercised by the holder's creditors. No court shall direct a holder to exercise the power.

(b) Subject to § 35-15-504(b)(3):

(1) No creditor or assignee of a beneficiary may reach an interest of a beneficiary who is also a trustee, cotrustee or other fiduciary, or otherwise compel a distribution because the beneficiary is then serving as a trustee, cotrustee or other fiduciary; and

(2) No court may foreclose against a beneficiary's interest described in subdivision (b)(1).



§ 35-15-509 - Judicial foreclosure of beneficial interests, powers of appointment, and reserved powers prohibited -- Certain reaches prohibited.

Regardless of whether or not a trust contains a spendthrift provision:

(1) No beneficial interest, power of appointment, or reserved power in a trust shall be judicially foreclosed;

(2) No creditor or assignee shall reach a power of appointment or a remainder interest at the trust level and such creditor or assignee shall wait until any funds are distributed relative to such power of appointment or remainder interest before such creditor or assignee may reach such funds; and

(3) No power of appointment is a property interest.



§ 35-15-510 - Immunity from claims of separate creditors of trust property conveyed to trustee by husband and wife as tenants by the entirety.

(a) As used in this section, "proceeds" means:

(1) Property acquired by the trustee upon the sale, lease, license, exchange, or other disposition of property originally conveyed by a husband and wife as tenants by the entirety to a trustee or trustees;

(2) Property collected by the trustee on, or distributed on account of, property originally conveyed by a husband and wife as tenants by the entirety to a trustee or trustees;

(3) Rights arising out of property originally conveyed by a husband and wife as tenants by the entirety to a trustee;

(4) Claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, property originally conveyed by a husband and wife as tenants by the entirety to a trustee;

(5) Insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, property originally conveyed by a husband and wife as tenants by the entirety to a trustee; or

(6) Property held by the trustee that is otherwise traceable to property originally conveyed by a husband and wife as tenants by the entirety to a trustee or the property proceeds described in subdivisions (a)(1)-(5).

(b) Any property of a husband and wife that was held by them as tenants by the entirety and subsequently conveyed as tenants by the entirety to the trustee or trustees of one (1) or more trusts, and the proceeds of that property, shall have the same immunity from the claims of their separate creditors as would exist if the husband and wife had continued to hold the property or its proceeds as tenants by the entirety, so long as:

(1) The husband and wife remain married;

(2) The property or its proceeds continues to be held in trust by the trustee or trustees or their successors in trust;

(3) The trust or trusts are, while both settlors are living, revocable by either settlor or both settlors, acting together;

(4) Both the husband and the wife are permissible current beneficiaries of the trust or trusts while living; and

(5) The trust instrument, deed, or other instrument of conveyance provides that this section shall apply to the property or its proceeds.

(c) After the death of the first of the husband and wife to die, all property held in trust that was immune from the claims of their separate creditors under subsection (b) immediately prior to the individual's death shall continue to have the same immunity from the claims of the decedent's separate creditors as would have existed if the husband and wife had continued while both were alive to hold the property conveyed in trust, or its proceeds, as tenants by the entirety. To the extent that the surviving spouse remains a beneficiary of the trust and has the power, exercisable in the individual capacity of the surviving spouse, to vest in the surviving spouse individually title to the property that was immune from the claims of the separate creditors of the decedent under subsection (b), the property shall be subject to the claims of the separate creditors of the surviving spouse.

(d) The immunity from the claims of separate creditors under subsections (b) and (c) may be waived as to any specific creditor or any specifically described trust property, including all separate creditors of a husband and wife or all former tenancy by the entirety property conveyed to the trustee or trustees, by the express provisions of a trust instrument, deed, or other instrument of conveyance, or by the written consent of both the husband and the wife.

(e) (1) Except as provided in subdivision (e)(2), immunity from the claims of separate creditors under subsections (b) and (c) shall be waived if a trustee executes and delivers a financial statement for the trust that fails to disclose the requested identity of property held in trust that is immune from the claims of separate creditors.

(2) Immunity is not waived under this subsection (e) if the identity of the property that is immune from the claims of separate creditors and the fact of such immunity is otherwise reasonably disclosed by:

(A) A publicly recorded deed or other instrument of conveyance by the husband and wife to the trustee;

(B) A written memorandum by the husband and wife, or by a trustee, that is recorded among the land records or other public records in the county or other jurisdiction where the records of the trust are regularly maintained; or

(C) The terms of the trust instrument, including any schedule or exhibit attached to the trust instrument, if a copy of the trust instrument is provided with the financial statement.

(3) A waiver under this subsection (e) shall be effective only as to:

(A) The person to whom the financial statement is delivered by the trustee;

(B) The particular trust property held in trust for which the immunity from the claims of separate creditors is insufficiently disclosed on the financial statement; and

(C) The transaction for which the disclosure was sought.

(f) In any dispute relating to the immunity of trust property from the claims of a separate creditor of a husband or wife, the trustee has the burden of proving the immunity of the trust property from the creditor's claims.

(g) In the event that any transfer of real property held in tenancy by the entirety to a trustee of a trust as provided under subsection (b) is held invalid by any court of proper jurisdiction, or if the trust is revoked or dissolved by a court decree or operation of law, while both spouses are living, then immediately upon the occurrence of either event, absent a contrary provision in a court decree, all real property held in the trust automatically shall be deemed for all purposes to be held by both spouses as tenants by the entirety.

(h) No transfer by a husband and wife described in subsection (b) shall affect or change either settlor's marital property rights to the transferred property or interest therein immediately prior to such transfer in the event of dissolution of marriage of the spouses, unless both spouses otherwise expressly agree otherwise in writing. Upon entry of a decree granting divorce or annulment between the spouses, the immunity from the claims of separate creditors under subsection (b) shall terminate immediately.

(i) After a conveyance to a trustee described in subsection (b), the property transferred shall no longer be held by the husband and wife as tenants by the entirety.

(j) This section may not be construed to affect existing state law with respect to tenancies by the entirety. This section applies only to tenancy by the entirety property conveyed to a trustee or trustees on or after July 1, 2014.






Part 6 - Revocable Trusts

§ 35-15-601 - Capacity of settlor of revocable trust -- Form of execution for post-death disposition.

The capacity required to create, amend, revoke, or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will. To be effective as a post death disposition of property transferred during the transferor's life or by the transferor's will to a trust of which the transferor is the settlor or deemed to be the settlor, neither a revocable nor irrevocable trust existing on or executed after July 1, 2004, has to be executed with the formalities of a will.



§ 35-15-602 - Revocation or amendment of revocable trust.

(a) Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust. This subsection (a) does not apply to a trust created under an instrument executed before July 1, 2004.

(b) If a revocable trust is created or funded by more than one (1) settlor:

(1) To the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses;

(2) To the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor's contribution; and

(3) At the death of one (1) settlor, each surviving settlor shall have the right to revoke the trust as to that surviving settlor's portion of the trust as determined by the type of property in accordance with subdivisions (b)(1) and (b)(2).

(c) The settlor may revoke or amend a revocable trust:

(1) By substantial compliance with a method provided in the terms of the trust; or

(2) If the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by:

(A) A later will or codicil that expressly refers to the trust or specifically devises property that would otherwise have passed according to the terms of the trust; or

(B) Any other method manifesting clear and convincing evidence of the settlor's intent.

(d) Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs. However, with respect to community property under subdivision (b)(1), the trustee shall deliver the property one-half (1/2) to each spouse unless the governing instrument specifically states otherwise.

(e) A settlor's powers with respect to revocation, amendment, or distribution of trust property may be exercised by an agent under a power of attorney only to the extent expressly authorized by the terms of the trust or the power.

(f) A conservator of the settlor or, if no conservator has been appointed, a guardian of the settlor may exercise a settlor's powers with respect to revocation, amendment, or distribution of trust property only if the trust instrument specifically grants to the conservator or guardian the power to revoke or amend the trust or distribute trust property.

(g) A trustee who does not know that a trust has been revoked or amended is not liable to the settlor or settlor's successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked.



§ 35-15-603 - Settlor's powers -- Powers of withdrawal.

(a) While a trust is revocable and the settlor has capacity to revoke the trust, rights of the beneficiaries are subject to the control of, and the duties of the trustee are owed exclusively to, the settlor.

(b) If a revocable trust has more than one (1) settlor, the duties of the trustee are owed to all of the settlors having capacity to revoke the trust.

(c) During the period the power may be exercised, the holder of a power of withdrawal has the rights of a settlor of a revocable trust under this section to the extent of the property subject to the power.



§ 35-15-604 - Limitation on action contesting validity of revocable trust -- Distribution of trust property.

(a) A person may commence a judicial proceeding to contest the validity of a trust that was revocable immediately preceding the settlor's death within the earlier of:

(1) Two (2) years after the settlor's death; or

(2) One hundred twenty (120) days after the trustee sent the person a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address, and of the time allowed for commencing a proceeding.

(b) Upon the death of the settlor of a trust that was revocable immediately preceding the settlor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is subject to liability for doing so if:

(1) The trustee knows of a pending judicial proceeding contesting the validity of the trust; or

(2) A potential contestant has notified the trustee of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced within sixty (60) days after the contestant sent the notification.

(c) A beneficiary of a trust that is determined by a court proceeding to be invalid is liable to return to the court any distribution received for proper distribution. If the beneficiary refuses to return the distribution after being ordered by the court, the beneficiary shall be liable for all costs incurred for recovery of the distribution.






Part 7 - Office of Trustee

§ 35-15-701 - Accepting or declining trusteeship.

(a) Except as otherwise provided in subsection (c), a person designated as trustee accepts the trusteeship:

(1) By substantially complying with a method of acceptance provided in the terms of the trust; or

(2) If the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

(b) A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation and the assets comprising the trust is deemed to have rejected the trusteeship.

(c) A person designated as trustee, without accepting the trusteeship, may:

(1) Act to preserve the trust property if, within a reasonable time after acting, the person sends a rejection of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to a qualified beneficiary; and

(2) Inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose.



§ 35-15-702 - Trustee's bond.

(a) A trustee shall give bond to secure performance of the trustee's duties only if the court finds that a bond is needed to protect the interests of the beneficiaries or is required by the terms of the trust and the court has not dispensed with the requirement.

(b) The court may specify the amount of a bond, its liabilities, and whether sureties are necessary. The court may modify or terminate a bond at any time.

(c) A state or national bank, savings institution, or trust company authorized to exercise fiduciary powers and regulated by the office of the comptroller of the currency, office of thrift supervision, the department of financial institutions or equivalent state banking supervisors need not give bond, even if required by the terms of the trust.



§ 35-15-703 - Cotrustees.

(a) Cotrustees who are unable to reach a unanimous decision may act by majority decision.

(b) If a vacancy occurs in a cotrusteeship, the remaining cotrustees may act for the trust.

(c) A cotrustee must participate in the performance of a trustee's function unless the cotrustee is unavailable to perform the function because of absence, illness, disqualification under other law, or other temporary incapacity or the cotrustee has properly delegated the performance of the function to another trustee.

(d) If a cotrustee is unavailable to perform duties because of absence, illness, disqualification under other law, or other temporary incapacity, and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

(e) A trustee may not delegate to a cotrustee the performance of a function the settlor reasonably expected the trustees to perform jointly. Unless a delegation was irrevocable, a trustee may revoke a delegation previously made.

(f) Except as otherwise provided in subsection (g), a trustee who does not join in an action of another trustee is not liable for the action.

(g) Each trustee shall exercise reasonable care to:

(1) Prevent a cotrustee from committing a serious breach of trust; and

(2) Compel a cotrustee to redress a serious breach of trust.

(h) A dissenting trustee who joins in an action at the direction of the majority of the trustees and who notified any cotrustee of the dissent at or before the time of the action is not liable for the action unless the action is a serious breach of trust.

(i) A trustee shall keep each cotrustee and any other fiduciary reasonably informed about the administration of the trust, to the extent the trustee has knowledge that each such cotrustee or other fiduciary does not have such knowledge of the trustee's actions, or regarding other material information or the availability of such information, related to the administration of the trust that would be reasonably necessary for each such cotrustee or other fiduciary to perform such person's duties as a trustee or other fiduciary of the trust.



§ 35-15-704 - Vacancy in trusteeship -- Appointment of successor.

(a) A vacancy in a trusteeship occurs if:

(1) A person designated as trustee rejects the trusteeship;

(2) A person designated as trustee cannot be identified or does not exist;

(3) A trustee resigns;

(4) A trustee is disqualified or removed;

(5) A trustee dies; or

(6) A conservator is appointed for an individual serving as trustee.

(b) If one (1) or more cotrustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

(c) A vacancy in a trusteeship of a noncharitable trust that is required to be filled must be filled in the following order of priority:

(1) By a person designated in the terms of the trust to act as successor trustee;

(2) By a person appointed by unanimous agreement of the qualified beneficiaries; or

(3) By a person appointed by the court.

(d) A vacancy in a trusteeship of a charitable trust that is required to be filled must be filled in the following order of priority:

(1) By a person designated in the terms of the trust to act as successor trustee;

(2) By a person selected by the charitable organizations expressly designated to receive distributions under the terms of the trust if the attorney general does not affirmatively object within thirty (30) days of receipt of notice of the person selected; or

(3) By a person appointed by the court.

(e) Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust.



§ 35-15-705 - Resignation of trustee.

(a) A trustee may resign:

(1) Upon at least thirty (30) days' notice to the qualified beneficiaries, the settlor, if living, and all cotrustees; or

(2) With the approval of the court.

(b) In approving a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

(c) Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation.



§ 35-15-706 - Removal of trustee.

(a) The settlor, a cotrustee, or a qualified beneficiary may request the court to remove a trustee, or a trustee may be removed by the court on its own initiative.

(b) The court may remove a trustee if:

(1) The trustee has committed a serious breach of trust;

(2) Lack of cooperation among cotrustees substantially impairs the administration of the trust;

(3) Because of unfitness, unwillingness, or persistent failure of the trustee to administer the trust effectively, the court determines that removal of the trustee best serves the interests of the beneficiaries; or

(4) There has been a substantial change of circumstances or removal is requested by all of the qualified beneficiaries, the court finds that removal of the trustee best serves the interests of all of the beneficiaries and is not inconsistent with a material purpose of the trust, and a suitable cotrustee or successor trustee is available.

(c) Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief under § 35-15-1001(b) as may be necessary to protect the trust property or the interests of the beneficiaries.



§ 35-15-707 - Delivery of property by former trustee.

(a) Unless a cotrustee remains in office or the court otherwise orders, and until the trust property is delivered to a successor trustee or other person entitled to it, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property.

(b) A trustee who has resigned or been removed shall, within a reasonable time, deliver the trust property within the trustee's possession to the cotrustee, successor trustee, or other person entitled to it.



§ 35-15-708 - Compensation of trustees, trust advisors and trust protectors.

(a) If the terms of a trust do not specify a trustee's, trust advisor's or trust protector's compensation, and if the settlor, if living, or otherwise a majority of the qualified beneficiaries as defined in § 35-15-103(24)(A), have not otherwise agreed, a trustee, trust advisor or trust protector is entitled to compensation that is reasonable under the circumstances.

(b) If the terms of a trust specify a trustee's, trust advisor's or trust protector's compensation, the trustee, trust advisor or trust protector is entitled to be compensated as specified in the trust, but the court may allow more or less compensation if:

(1) The duties of the trustee, trust advisor or trust protector are substantially different from those contemplated when the trust was created; or

(2) The compensation specified by the terms of the trust would be unreasonably low or high.

(c) Factors for the court to consider in deciding upon a trustee's, trust advisor's or trust protector's compensation shall include the size of the trust, the nature and number of the assets, the income produced, the time and responsibility required, the expertise required, any management or sale of real property or closely held business interests, any involvement in litigation to protect trust property, and other relevant factors.

(d) Subject to the court's authority as provided in subsection (b), regardless of its form of entity, the fees set forth in the published fee schedule of a trustee, trust advisor or trust protector that is regulated by the department of financial institutions, the equivalent regulatory agency of another state, the office of the comptroller of the currency or the office of thrift supervision shall be presumed to be reasonable, unless otherwise provided by the terms of the trust.



§ 35-15-709 - Reimbursement of expenses.

(a) A trustee, trust advisor or trust protector is entitled to be reimbursed out of the trust property, with interest as appropriate, for:

(1) Expenses that were properly incurred in the administration of the trust; and

(2) To the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

(b) An advance, either by the trustee, trust advisor or trust protector or by a person named in § 35-15-701(c)(1), of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.



§ 35-15-710 - Directed trusts.

If the terms of the trust, an agreement of the qualified beneficiaries, or a court order requires a trustee, trust advisor, or trust protector to follow the direction of a trust advisor or trust protector, and the trustee, trust advisor, or trust protector acts in accordance with such direction, then the trustee, trust advisor, or trust protector so directed shall be treated as an excluded fiduciary.



§ 35-15-711 - Directed trusts; accepting or declining fiduciary appointment.

(a) A trust advisor, trust protector or other fiduciary other than a cotrustee, such cotrustee already being provided for in § 35-15-701(a), may accept its appointment as such respective fiduciary in a like manner as provided for a trustee under § 35-15-701(a).

(b) A trust advisor, trust protector or other fiduciary other than a cotrustee, such cotrustee already being provided for in § 35-15-701(b), may reject its appointment as such respective fiduciary in a like manner as provided for a trustee under § 35-15-701(b).

(c) A trust advisor, trust protector or other fiduciary other than a cotrustee, such cotrustee already being provided for in § 35-15-701(c), may, without accepting its appointment as such respective fiduciary, carry out the appropriate activities relative to such respective fiduciary as are provided for a trustee under § 35-15-701(c).



§ 35-15-712 - Directed trusts; fiduciary's bond.

(a) Section 35-15-702 applies to trust advisors, trust protectors or other fiduciaries other than cotrustees, such cotrustees already being provided for in § 35-15-702.

(b) When exercising its powers under this section, the court shall consider the powers, duties and liabilities relative to such respective fiduciaries other than a cotrustee and whether any of such respective fiduciaries are excluded fiduciaries.



§ 35-15-713 - Vacancy; directed trusts.

(a) Except as otherwise provided by the terms of the trust upon obtaining knowledge of a vacancy in the office of trust advisor or trust protector, the trustee shall be vested with any fiduciary power or duty that otherwise would be vested in the trustee but that by the terms of the trust was vested in the trust advisor or trust protector, until such time that the vacancy in the office of trust advisor or trust protector, as applicable is filled.

(b) Such vacancy shall be filled in the same manner as would a vacancy in trusteeship that is required to be filled, either as provided by § 35-15-704(c) if the trust is a noncharitable trust, or as provided by § 35-15-704(d) if the trust is a charitable trust. Section 35-15-704(e) shall also apply relative to trust advisors and trust protectors in the same manner as that subsection does to trustees and vacancies in trusteeship.

(c) Notwithstanding subsection (a), a trustee shall not be liable for failing to exercise or assume any power or duty held by a trust advisor or trust protector and conferred upon the trustee by subsection (a) for the sixty-day period immediately following the date the trustee obtains knowledge of such vacancy.



§ 35-15-714 - Directed trusts; resignation of fiduciary.

(a) A trust advisor, trust protector or other fiduciary other than a cotrustee, such cotrustee's resignation already being provided for in § 35-15-705, may resign its appointment as such respective fiduciary in a like manner as provided for a trustee under § 35-15-705.

(b) When exercising its powers under this section relative to resignation, the court shall consider the powers, duties and liabilities relative to such respective fiduciaries other than a cotrustee and whether any of such respective fiduciaries are excluded fiduciaries.



§ 35-15-715 - Directed trusts; removal of fiduciary.

(a) A trust advisor, trust protector or other fiduciary other than a cotrustee, such cotrustee's removal already being provided for in § 35-15-706, may be removed as such respective fiduciary in a like manner as provided for a trustee under § 35-15-706.

(b) When exercising its powers under this section relative to removal of such respective fiduciary, the court shall consider the powers, duties and liabilities relative to such respective fiduciaries other than a cotrustee and whether any of such respective fiduciaries are excluded fiduciaries.






Part 8 - Duties and Powers of Trustee

§ 35-15-801 - Duty to administer trust.

Upon acceptance of a trusteeship, the trustee shall administer the trust until such time as the trust terminates or a successor trustee is appointed and all assets are delivered in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with this chapter.



§ 35-15-802 - Duty of loyalty.

(a) A trustee shall administer the trust solely in the interests of the beneficiaries.

(b) Subject to the rights of persons dealing with or assisting the trustee as provided in § 35-15-1012 or as may otherwise be allowed under Tennessee law, a sale, encumbrance, or other transaction involving the investment or management of trust property entered into by the trustee for the trustee's own personal account or which is otherwise affected by a conflict between the trustee's fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

(1) The transaction was authorized by the terms of the trust;

(2) The transaction was approved by the court;

(3) The beneficiary did not commence a judicial proceeding within the time allowed by § 35-15-1005;

(4) The beneficiary consented to the trustee's conduct, ratified the transaction, or released the trustee in compliance with § 35-15-1009; or

(5) The transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming trustee.

(c) A sale, encumbrance, or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between personal and fiduciary interests of the trustee if it is entered into by the trustee with:

(1) The trustee's spouse;

(2) The trustee's descendants, siblings, parents, or their spouses;

(3) An agent or attorney of the trustee; or

(4) A corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trustee's best judgment.

(d) A transaction between a trustee and a beneficiary that does not concern trust property but that occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary and from which the trustee obtains an advantage is voidable by the beneficiary unless the trustee establishes that the transaction was fair to the beneficiary.

(e) A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests of the trustee if the transaction concerns an opportunity properly belonging to the trust.

(f) In addition to all other permissible investments and delegatable duties listed in this title, so long as they are fairly priced and in accordance with the interest of the beneficiaries and the interests of the fiduciary's appointment and otherwise comply with chapter 14 of this title, a fiduciary may purchase, sell, hold or otherwise deal with an affiliate or an interest in an affiliated investment, as well as delegate to an affiliate or other agent associated with the fiduciary and, upon satisfaction of the conditions stated in subsection (h), such fiduciary may receive fiduciary compensation from such account at the same rate as the fiduciary would otherwise be entitled to be compensated. Such activities shall occur without any presumption of a conflict between personal and fiduciary interests of the trustee or other fiduciary.

(g) As used in this section:

(1) "Affiliate" means any corporation or other entity that directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with the fiduciary;

(2) "Affiliated investment" means an investment for which the fiduciary or an affiliate of the fiduciary acts as adviser, administrator, distributor, placement agent, underwriter, broker or in any other capacity for which it receives or has received a fee or commission from such investment or an investment acquired or disposed of in a transaction for which the fiduciary or an affiliate of the fiduciary receives or has received a fee or commission. "Affiliated investment" also means an investment in an insurance contract purchased from an insurance agency owned by, or affiliated with, the fiduciary, or any of its affiliates;

(3) "Delegate to an affiliate or associated agent" means a proper delegation of any duty of the fiduciary to any person or entity that is affiliated with, or associated with, the fiduciary. The action of doing any of the above shall be known as a "delegation to an affiliate or associated agent";

(4) "Fee or commission" means compensation paid to a fiduciary or an affiliate thereof on account of its services to or on behalf of an investment;

(5) For purposes of this section, "fiduciary" means any fiduciary as defined in § 35-15-103, as well as any other fiduciary; and

(6) "Investment" means any security as defined in § 2(a)(1) of the Securities Act of 1933 (15 U.S.C. § 77b(a)(1)), any contract of sale of a commodity for future delivery within the meaning of § 2(i) of the Commodity Exchange Act (7 U.S.C. § 2(i)), or any other asset permitted for fiduciary accounts pursuant to the terms of chapter 14 of this title or by the terms of the governing instrument, including by way of illustration and not limitation: shares or interests in a public or private investment fund, which shall include, but not be limited to, a public or private investment fund organized as a limited partnership, limited liability company, statutory or common law business trust, real estate investment trust, joint venture or other general or limited partnership; or an open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940 (15 U.S.C. § 80a-1 et seq.).

(h) A fiduciary seeking compensation pursuant to subsection (f) shall, as is applicable relative to the fiduciary's particular appointment, disclose either: to those persons entitled to be kept informed about the administration of a trust under § 35-15-813(a)(1), subject to the provisions of § 35-15-813(d) and (e); to each principal in an agency relationship; or to all current recipients of statements of any other fiduciary account not described above; all fees or commissions paid or to be paid by the account, or received or to be received by an affiliate arising from such affiliated investment or delegation to an affiliate or associated agent. The disclosure required under this subsection (h) may be given either in a copy of the prospectus or any other disclosure document prepared for the affiliated investment under federal or state securities laws or in a written summary that includes all fees or commissions received or to be received by the fiduciary or any affiliate of the fiduciary and an explanation of the manner in which such fees or commissions are calculated, either as a percentage of the assets invested or by some other method. Such disclosure shall be made at least annually unless there has been no increase in the rate at which such fees or commissions are calculated since the most recent disclosure. Notwithstanding this subsection (h), no such disclosure is required if the governing instrument or a court order expressly authorizes the fiduciary to invest the fiduciary account in affiliated investments or to perform the delegation to an affiliate or associated agent.

(i) A fiduciary that has complied with subsection (h), whether by making the applicable disclosure or by relying on the terms of a governing instrument or court order, shall have full authority to administer an affiliated investment, including the authority to vote proxies thereon, without regard to the affiliation between the fiduciary and the investment or the fiduciary and delegatee, as the case may be.

(j) In voting shares of stock or in exercising powers of control over similar interests in other forms of enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect or appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

(k) This section does not preclude the following transactions, if fair to the beneficiaries:

(1) An agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

(2) Payment of reasonable compensation to the trustee;

(3) A transaction between a trust and another trust, decedent's estate, or conservatorship of which the trustee is a fiduciary or in which a beneficiary has an interest;

(4) A deposit of trust money in a regulated financial-service institution operated by the trustee; or

(5) An advance by the trustee of money for the protection of the trust.

(l) The court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee.



§ 35-15-803 - Impartiality.

If a trust has two (2) or more beneficiaries, the trustee shall act impartially in investing, managing, and distributing the trust property, giving due regard to the beneficiaries' respective interests.



§ 35-15-804 - Prudent administration.

A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution.



§ 35-15-805 - Costs of administration.

In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust, and the skills of the trustee.



§ 35-15-806 - Trustee's skills.

A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, shall use those special skills or expertise.



§ 35-15-807 - Delegation by trustee.

(a) A trustee may delegate duties and powers that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(c) A trustee who complies with subsection (a) is not liable to the beneficiaries for any act performed or omitted pursuant to written directions or to the trust for an action of the agent to whom the function was delegated.

(d) By accepting a delegation of powers or duties from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.



§ 35-15-808 - Powers to direct -- Transitional provisions.

(a) While a trust is revocable, the trustee may follow a direction of the settlor that is contrary to the terms of the trust or contrary to the normal practice of the trustee in regard to the action requested.

(b) If the terms of a trust, an agreement of the qualified beneficiaries, or a court order, confer upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, the trustee shall act in accordance with an exercise of the power.

(c) The terms of a trust may confer upon a trustee or other person a power to direct the modification or termination of the trust.

(d) Unless the terms of a trust provide otherwise, if a person holds a power to perform any act in reliance on §§ 35-3-122 and 35-3-123, and that power holder is other than a beneficiary, that person is a fiduciary who, as such, is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to perform any act under this subsection (d) is liable for any loss that results from breach of a fiduciary duty. In so following the directions of such person the trustee is protected from liability as provided in §§ 35-3-122 and 35-3-123.

(e) If a person holds a power to direct pursuant to part 12 of this chapter, that person is a trust advisor, trust protector or both. Such power holder is subject to all the provisions of part 12, including any duties prescribed by part 12 and any provisions that make the power holder a fiduciary. Any trustee or other person that under part 12 is relieved of any duty or any liability, or is otherwise protected under part 12, shall be so relieved and otherwise protected.

(f) Transitional provisions applicable to this section shall be as follows:

(1) Powers to direct or perform any act held in reliance on or that are subject to §§ 35-3-122 and 35-3-123 that are in existence prior to July 1, 2013, remain effective thereafter and remain subject to the provisions of those sections and their protections;

(2) Notwithstanding subdivision (f)(1), should any power that is described in part 12 of this chapter be held under a trust instrument that was in existence or became irrevocable before July 1, 2013, and that power is not held in reliance on nor is it subject to §§ 35-3-122 and 35-3-123, then from July 1, 2013, all law relative to such power shall be controlled by and subject to part 12 of this chapter, along with any amendments made to this chapter in furtherance of the implementation and effectiveness of such part 12; and

(3) For all trust instruments entered into, that become irrevocable or that are amended relative to any power that is described in part 12 of this chapter on or after July 1, 2013, part 12 of this chapter, along with any amendments made to this chapter in furtherance of the implementation and effectiveness of such part 12, shall be the exclusive method to create a directed trust or a provision regarding such and shall control such. Relative to trusts described in this subdivision (f)(3) and subdivision (f)(2), §§ 35-3-122 and 35-3-123 shall be of no further force and effect.



§ 35-15-809 - Control and protection of trust property.

A trustee shall take reasonable steps to take control of and protect the trust property.



§ 35-15-810 - Recordkeeping and identification of trust property.

(a) A trustee shall keep adequate records of the administration of the trust.

(b) A trustee shall keep trust property separate from the trustee's own property.

(c) Except as otherwise provided in subsection (d), a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

(d) If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of two or more separate trusts.



§ 35-15-811 - Enforcement and defense of claims.

(a) A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust.

(b) A trustee may abandon or assign any claim that it believes is unreasonable to enforce to one or more of the beneficiaries of the trust holding the claim.



§ 35-15-812 - Collecting trust property.

A trustee shall take reasonable steps to compel a former trustee or other person to deliver trust property to the trustee, and to redress a breach of trust known to the trustee to have been committed by a former trustee. No successor trustee appointed after the examination of the accounts of a trustee or the waiver of the examination by the beneficiaries shall be responsible for the acts and omissions of the prior trustee.



§ 35-15-813 - Duty to inform and report.

(a) (1) A trustee shall keep the beneficiaries of the trust who are current mandatory or permissible distributees of trust income or principal, or both, reasonably informed about the administration of the trust and of the material facts necessary for them to protect their interests.

(2) Unless unreasonable under the circumstances, a trustee shall respond in a reasonable amount of time to a qualified beneficiary's request for information related to the administration of the trust. Additionally, a qualified beneficiary shall reimburse the trustee for any reasonable expenses incurred in responding to requests for information.

(3) The requirements of subdivisions (a)(1) and (2) shall also apply to the benefit of anyone who, in a capacity other than that of a fiduciary, as defined by § 35-15-103, holds a power of appointment.

(b) The trustee of an irrevocable or non-grantor trust within sixty (60) days after the acceptance and funding of a trust, excluding nominal funding for the trust to have corpus or the depositing of insurance policies on the life of a living person, shall notify each current income beneficiary, each vested ultimate beneficiary of a remainder interest and anyone who, in a capacity other than that of a fiduciary, as defined by § 35-15-103, holds a power of appointment, that the trust has been established.

(1) The required notice shall:

(A) Be sent by first class mail or personal delivery; and

(B) Consist of either a complete copy of the document establishing the trust together with the trustee's name, address and telephone number or an abstract of the trust, whichever the trustee, in the trustee's absolute discretion, may choose.

(2) The abstract shall contain:

(A) The name, address and telephone number of each trustee; and

(B) If for a current income beneficiary:

(i) The number of other current income beneficiaries;

(ii) Whether distributions of income are required or discretionary;

(iii) Whether distributions of principal are permitted and, if so, for what purpose or purposes;

(iv) An estimate of the value of the trust at the date of the notice from which distributions may be made; and

(v) An estimate of the income that may be distributable to the beneficiary; and

(C) If for a remainder beneficiary:

(i) The number of other remainder beneficiaries;

(ii) An estimate of the value of the trust at the date of the notice; and

(iii) The conditions which must be met before the beneficiary's share is distributable.

(D) If for anyone who, in a capacity other than that of a fiduciary, as defined by § 35-15-103, holds a power of appointment, all of the information required by subdivisions (b)(2)(A)-(C) necessary or beneficial for that person to effectively determine whether or not to exercise that power of appointment.

(c) Upon the termination of an interest of any one (1) or more of the current income beneficiaries:

(1) The trustee shall similarly notify the income beneficiaries who are takers of the terminated interest of their interest by sending or delivering them the notice required in subsection (b); and

(2) If at that time the period described in subsection (b) has lapsed, the trustee shall similarly notify anyone who, in a capacity other than that of a fiduciary, as defined by § 35-15-103, holds a power of appointment by sending or delivering to such person the notice required in subsection (b).

(d) A beneficiary may waive the right to a trustee's report or other information otherwise required to be furnished under this section. A beneficiary, with respect to future reports and other information, may withdraw a waiver previously given. Anyone who, in a capacity other than that of a fiduciary, as defined by § 35-15-103, holds a power of appointment has the same power as provided a beneficiary in this subsection (d) to waive reports and other information and to withdraw a waiver previously given.

(e) Subsections (a) and (b) shall not apply to the extent that the terms of the trust provide otherwise or the settlor of the trust, or a trust protector or trust advisor under part 12 that holds the power to so direct, directs otherwise in a writing delivered to the trustee.

(f) Subdivision (a)(1) and subsection (b) do not apply to a trust created under a trust agreement that became irrevocable before July 1, 2004. Trust law in effect prior to July 1, 2004, regarding the subject matter of subdivision (a)(1) and subsection (b) shall continue to apply to those trusts.

(g) If the trustee of a trust is bound by any written confidentiality restrictions with respect to an asset of a trust, a trustee may require that any beneficiary who is eligible to receive information pursuant to this or any other section of this title about such asset shall agree in writing to be bound by the confidentiality restrictions that bind the trustee before receiving such information from the trustee.

(h) A trust advisor, trust protector, or other fiduciary designated by the terms of the trust shall keep each excluded fiduciary designated by the terms of the trust reasonably informed about:

(1) The administration of the trust with respect to any specific duty or function being performed by the trust advisor, trust protector, or other fiduciary to the extent that the duty or function would normally be performed by the excluded fiduciary or to the extent that providing such information to the excluded fiduciary is reasonably necessary for the excluded fiduciary to perform its duties; and

(2) Any other material information that the excluded fiduciary would be required to disclose to the specified beneficiaries under subsection (a) regardless of whether the terms of the trust relieve the excluded fiduciary from providing such information to qualified beneficiaries. Neither the performance nor the failure to perform of a trust advisor, trust protector, or other fiduciary designated by the terms of the trust as provided in this subsection (h) shall affect the limitation on the liability of any excluded fiduciary provided by part 12 of this chapter.



§ 35-15-814 - Exercise of powers over discretionary and other interests; tax savings.

(a) Relative to exercise of powers over discretionary and other interests:

(1) "Improper motive" means to demonstrate action such as the following:

(A) A trustee refusing to make or limiting distributions to beneficiaries other than the trustee due to the trustee's self interest when the trustee also holds a beneficial interest subject to a discretionary interest; or

(B) A trustee making a distribution in excess of an ascertainable standard to such trustee as beneficiary when the trustee is restricted by an ascertainable standard in the trust.

(2) Unless otherwise provided in the trust:

(A) If the settlor's spouse is named as a beneficiary, the settlor's spouse is still living and the trust is classified as a support trust, then the trustee shall consider the resources of the settlor's spouse, including the settlor's obligation of support, prior to making a distribution; and

(B) In all other cases, unless otherwise provided in the trust, the trustee need not consider the beneficiary's resources in determining whether a distribution should be made.

(b) The following provisions apply only to discretionary interests:

(1) A discretionary interest is neither a property interest nor an enforceable right; it is a mere expectancy;

(2) A court may review a trustee's distribution discretion only if the trustee acts dishonestly, acts with an improper motive, or fails to act if under a duty to do so;

(3) A reasonableness standard shall not be applied to the exercise of discretion by the trustee with regard to a discretionary interest;

(4) Other than for the three (3) circumstances listed in subdivision (b)(2) or to enforce the limitations of subsection (d), a court has no jurisdiction to review the trustee's discretion or to force a distribution; and

(5) Absent express language in the trust instrument to the contrary, in the event that the distribution language in a discretionary interest permits unequal distributions between beneficiaries or distributions to the exclusion of other beneficiaries, the trustee may distribute all of the accumulated, accrued, or undistributed income and principal to one beneficiary in the trustee's discretion.

(c) The following provisions apply only to mandatory or support interests:

(1) A beneficiary of a mandatory or a support interest has an enforceable right to a distribution pursuant to a court's review;

(2) A trustee's distribution decision may be reviewed for unreasonableness, dishonesty, improper motivation, or failure to act if under a duty to do so; and

(3) In the case of a support interest, nothing in this section shall raise a beneficiary's support interest to the level of a property interest.

(d) Unless otherwise provided in subsection (f), and unless the terms of the trust expressly indicate that a rule in this subsection (d) does not apply:

(1) A person other than a settlor who is a beneficiary and trustee of a trust that confers on the trustee a power to make discretionary distributions to or for the trustee's personal benefit may exercise the power only in accordance with an ascertainable standard; and

(2) A trustee may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee personally owes another person.

(e) A power that is limited or prohibited by subsection (d) may be exercised by a majority of the remaining trustees whose exercise of the power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, the court may appoint a special fiduciary with authority to exercise the power.

(f) Subsection (d) shall not apply to:

(1) A power held by the settlor's spouse who is the trustee of a trust for which a marital deduction, as defined in § 2056(b)(5) or § 2523(e) of the Internal Revenue Code (26 U.S.C. § 2056(b)(5) and § 2523(e)), was previously allowed;

(2) Any trust during any period that the trust may be revoked or amended by its settlor; or

(3) A trust if contributions to the trust qualify for the annual exclusion under § 2503(c) of the Internal Revenue Code (26 U.S.C. § 2503(c)).



§ 35-15-815 - General powers of trustee.

(a) A trustee, without authorization by the court, may exercise:

(1) Powers conferred by the terms of the trust; and

(2) Except as limited by the terms of the trust:

(A) All powers over the trust property which an unmarried competent owner has over individually owned property;

(B) Any other powers appropriate to achieve the proper investment, management, and distribution of the trust property; and

(C) Any other powers conferred by this chapter.

(b) The exercise of a power is subject to the fiduciary duties prescribed by this part.



§ 35-15-816 - Specific powers of trustee.

(a) Any references contained in a will or trust incorporating by reference the powers enumerated in § 35-50-110 as they relate to a trustee will incorporate by reference the powers contained in this section.

(b) Unless the terms of the instrument expressly provide otherwise and without limiting the authority conferred by § 35-15-815, a trustee may:

(1) Collect trust property and accept or reject additions to the trust property from a settlor or any other person;

(2) Acquire or sell property, for cash or on credit, at public or private sale;

(3) Exchange, partition, or otherwise change the character of trust property;

(4) Deposit trust money in an account in a regulated financial-service institution;

(5) Borrow money, with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

(6) With respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation, or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, members, or property owners, including merging, dissolving, or otherwise changing the form of business organization or contributing additional capital;

(7) With respect to stocks or other securities, exercise the rights of an absolute owner, including the right to:

(A) Vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement;

(B) Hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery;

(C) Pay calls, assessments, and other sums chargeable or accruing against the securities, and sell or exercise stock subscription or conversion rights; and

(D) Deposit the securities with a depository or other regulated financial service institution;

(8) With respect to an interest in real property, construct, or make ordinary or extraordinary repairs to, alterations to, or improvements in, buildings or other structures, demolish improvements, raze existing or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements, and make or vacate plats and adjust boundaries;

(9) Enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within or extending beyond the duration of the trust;

(10) Grant an option involving a sale, lease, or other disposition of trust property or acquire an option for the acquisition of property, including an option exercisable beyond the duration of the trust, and exercise an option so acquired;

(11) Insure the property of the trust against damage or loss and insure the trustee, the trustee's agents, and beneficiaries against liability arising from the administration of the trust;

(12) Abandon or decline to administer property of no value or of insufficient value to justify its collection or continued administration;

(13) With respect to possible liability for violation of environmental law:

(A) Inspect or investigate property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

(B) Take action to prevent, abate, or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement;

(C) Decline to accept property into trust or disclaim any power with respect to property that is or may be burdened with liability for violation of environmental law;

(D) Compromise claims against the trust which may be asserted for an alleged violation of environmental law; and

(E) Pay the expense of any inspection, review, abatement, or remedial action to comply with environmental law;

(14) Pay or contest any claim, settle a claim by or against the trust, and release, in whole or in part, a claim belonging to the trust;

(15) Pay taxes, assessments, compensation of the trustee and of employees and agents of the trust, and other expenses incurred in the administration of the trust;

(16) Exercise elections with respect to federal, state, and local taxes;

(17) Select a mode of payment under any employee benefit or retirement plan, annuity, or life insurance payable to the trustee, exercise rights thereunder, including exercise of the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds;

(18) Make loans out of trust property, including loans to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances, and the trustee has a lien on future distributions for repayment of those loans;

(19) Pledge trust property to guarantee loans made by others to the beneficiary;

(20) Appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security, and remove any trustee so appointed;

(21) Pay an amount distributable to a beneficiary who is under a legal disability or who the trustee reasonably believes is incapacitated, by paying it directly to the beneficiary or applying it for the beneficiary's benefit, or by:

(A) Paying it to the beneficiary's conservator or, if the beneficiary does not have a conservator, the beneficiary's guardian;

(B) Paying it to the beneficiary's custodian under the Uniform Transfers to Minors Act, compiled in title 35, chapter 7, part 2, and, for that purpose, creating a custodianship or custodial trust;

(C) If the trustee does not know of a conservator, guardian, custodian, or custodial trustee, paying it to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary's behalf; or

(D) Managing it as a separate fund on the beneficiary's behalf, subject to the beneficiary's continuing right to withdraw the distribution;

(22) On distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes, and adjust for resulting differences in valuation and basis for income tax purposes;

(23) Resolve a dispute concerning the interpretation of the trust or its administration by mediation, arbitration, or other procedure for alternative dispute resolution;

(24) Prosecute or defend an action, claim, or judicial proceeding in any jurisdiction to protect trust property and the trustee in the performance of the trustee's duties;

(25) Sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee's powers;

(26) On termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to it; and

(27) Unless the terms of the instrument expressly provide otherwise:

(A) A trustee who has authority, under the terms of a testamentary instrument or irrevocable inter vivos trust agreement, to invade the principal of a trust to make distributions to, or for the benefit of, one or more proper objects of the exercise of the power, may instead exercise such authority by appointing all or part of the principal of the trust in favor of a trustee of a trust under an instrument other than that under which the power to invade is created or under the same instrument; provided, however, that the exercise of such authority:

(i) Does not reduce any fixed income interest of any income beneficiary of the trust; and

(ii) Is in favor of the proper objects of the exercise of the power;

(B) The exercise of the power to invade the principal of the trust under subdivision (b)(27)(A) shall be by an instrument in writing, signed and acknowledged by the trustee and filed with the records of the trust;

(C) The exercise of the power to invade principal of the trust under subdivision (b)(27)(A) shall not extend the permissible period of the rule against perpetuities that applies to the trust;

(D) This section shall not be construed to abridge the right of any trustee who has a power of invasion to appoint property in further trust that arises under any other statute or under common law;

(E) The exercise of the power to appoint principal under subdivision (b)(27)(A) shall be considered an exercise of a power of appointment, other than a power to appoint to the trustee, the trustee's creditors, the trustee's estate, or the creditors of the trustee's estate;

(F) The second trust:

(i) May confer a power of appointment upon a beneficiary of the original trust to whom or for the benefit of whom the trustee has the power to distribute principal of the original trust;

(ii) The permissible appointees of the power of appointment conferred upon a beneficiary may include persons who are not beneficiaries of the original or second trust; and

(iii) The power of appointment conferred upon a beneficiary must preclude any exercise that would extend the permissible period of the rule against perpetuities that applies to the trust;

(G) If any contribution to the original trust qualified for the annual exclusion under § 2503(b) of the Internal Revenue Code (26 U.S.C. § 2503(b)), the marital deduction under §§ 2056(a) or 2523(a) of the Internal Revenue Code (26 U.S.C. §§ 2506(a) or 2523(a)), or the charitable deduction under §§ 170(a), 642(c), 2055(a) or 2522(a) of the Internal Revenue Code (26 U.S.C. §§ 170(a), 642(c), 2055(a) or 2522(a)), is a direct skip qualifying for treatment under § 2642(c) of the Internal Revenue Code (26 U.S.C. § 2642(c)), or qualified for any other specific tax benefit that would be lost by the existence of the authorized trustee's authority under subdivision (b)(27)(A) for income, gift, estate, or generation-skipping transfer tax purposes under the Internal Revenue Code, then the authorized trustee shall not have the power to distribute the principal of a trust pursuant to subdivision (b)(27)(A) in a manner that would prevent the contribution to the original trust from qualifying for or would reduce the exclusion, deduction, or other tax benefit that was originally claimed with respect to that contribution;

(H) During any period when the original trust owns stock in a subchapter S corporation as defined in § 1361(a)(1) of the Internal Revenue Code (26 U.S.C. § 1361(a)(1)), an authorized trustee shall not exercise a power authorized by subdivision (b)(27)(A) to distribute part or all of the stock of the S corporation to a second trust that is not a permitted shareholder under § 1361(c)(2) of the Internal Revenue Code (26 U.S.C. § 1361(c)(2));

(I) This section applies to any trust that is administered in this state; and

(J) For purposes of this section, the term "original trust" refers to the trust from which principal is being distributed and the phrase "second trust" refers to the trust to which assets are being distributed from the original trust.



§ 35-15-817 - Distribution upon termination.

(a) Upon termination or partial termination of a trust, the trustee may send to the beneficiaries a proposal for distribution. The right of any beneficiary to object to the proposed distribution terminates if the beneficiary does not notify the trustee of an objection within thirty (30) days after the proposal was sent but only if the proposal informed the beneficiary of the right to object and of the time allowed for objection. For the purpose of determining the date a proposed distribution was sent, where exact confirmation is unavailable, it can be assumed it was received five (5) days after the date of mailing.

(b) Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses, and taxes.

(c) A release by a beneficiary of a trustee from liability for breach of trust is invalid to the extent:

(1) It was induced by improper conduct of the trustee; or

(2) The beneficiary, at the time of the release, did not know of the beneficiary's rights or of the material facts relating to the breach.






Part 9 - "Uniform Principal and Income Act" and "Tennessee Uniform Prudent Investor Act of 2002" Incorporated

§ 35-15-901 - Uniform Principal and Income Act and Tennessee Uniform Prudent Investor Act of 2002 incorporated by reference.

Title 35, chapter 6 and chapter 14 are incorporated in this chapter by reference.






Part 10 - Liability of Trustees and Rights of Persons Dealing with Trustee

§ 35-15-1001 - Remedies for breach of trust.

(a) A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

(b) To remedy a breach of trust that has occurred or may occur, the court may:

(1) Compel the trustee to perform the trustee's duties;

(2) Enjoin the trustee from committing a breach of trust;

(3) Compel the trustee to redress a breach of trust by paying money, restoring property, or other means;

(4) Order a trustee to account;

(5) Appoint a special fiduciary to take possession of the trust property and administer the trust;

(6) Suspend the trustee;

(7) Remove the trustee as provided in § 35-15-706;

(8) Reduce or deny compensation to the trustee;

(9) Subject to § 35-15-1012, void an act of the trustee, impose a lien or a constructive trust on trust property, or trace trust property wrongfully disposed of and recover the property or its proceeds; or

(10) Order any other appropriate relief whether provided elsewhere in this chapter, available at common law or under equity principles.



§ 35-15-1002 - Damages for breach of trust.

(a) Except as otherwise provided in § 35-3-117(a)-(d) with regard to investment of trust funds or elsewhere in this chapter, a trustee who commits a breach of trust is liable to the beneficiaries affected for the greater of:

(1) The amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred; or

(2) The profit the trustee made by reason of the breach.

(b) Except as otherwise provided in this subsection (b), if more than one (1) trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees. A trustee is not entitled to contribution if the trustee was substantially more at fault than another trustee or if the trustee committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.



§ 35-15-1003 - Damages in absence of breach.

Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.



§ 35-15-1004 - Attorney's fees and costs.

(a) In a judicial proceeding involving the administration of a trust, the court, as justice and equity may require, may award costs and expenses, including reasonable attorney's fees, to any party, to be paid by another party or from the trust that is the subject of the controversy.

(b) In a nonjudicial proceeding involving the administration of a trust, the trustee may pay fees, other reasonable costs and expenses from the trust assets where all of the parties to the proceeding agree in writing.

(c) In a mediation or arbitration proceeding involving the administration of a trust, the mediator or arbitrator may award fees, other reasonable costs and expenses against the assets of the trust.



§ 35-15-1005 - Limitation of action against trustee by a beneficiary -- Limitation of action against trustee by a trustee, trust advisor or trust protector.

(a) A beneficiary may not commence a proceeding against a trustee for breach of trust more than one (1) year after the date the beneficiary or a representative of the beneficiary was sent a report that adequately disclosed facts indicating the existence of a potential claim for breach of trust.

(b) A report adequately discloses facts indicating the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or the beneficiary's representative knows of the potential claim or has sufficient information to be presumed to know of it, or to be put on notice to inquire into its existence.

(c) If subsection (a) does not apply, a judicial proceeding by a beneficiary against a trustee for breach of trust must be commenced within three (3) years after the first to occur of:

(1) The removal, resignation, or death of the trustee;

(2) The termination of the beneficiary's interest in the trust; or

(3) The termination of the trust.

(d) A trustee may not commence a proceeding against a cotrustee or a former trustee for breach of trust more than one (1) year after the date the trustee or a representative of the trustee was sent a report that adequately disclosed facts indicating the existence of a potential claim for breach of trust.

(e) A report adequately discloses facts indicating the existence of a potential claim for breach of trust if it provides sufficient information so that the trustee or the trustee's representative knows of the potential claim or has sufficient information to be presumed to know of it, or to be put on notice to inquire into its existence.

(f) If subsection (d) does not apply, a judicial proceeding by a trustee against a cotrustee or former trustee for breach of trust must be commenced within three (3) years after the first to occur of:

(1) The removal, resignation, or death of the cotrustee or a former trustee;

(2) The termination of the beneficiary's interest in the trust; or

(3) The termination of the trust.

(g) A trust advisor or trust protector may not commence a proceeding against a trustee or a former trustee for breach of trust more than one (1) year after the date the trust advisor or trust protector or the respective representative of each was sent a report that adequately disclosed facts indicating the existence of a potential claim for breach of trust.

(h) A report adequately discloses facts indicating the existence of a potential claim for breach of trust if it provides sufficient information so that the trust advisor or trust protector or the respective representative of each knows of the potential claim or has sufficient information to be presumed to know of it, or to be put on notice to inquire into its existence.

(i) If subsection (g) does not apply, a judicial proceeding by a trust advisor or trust protector against a trustee or former trustee for breach of trust must be commenced within three (3) years after the first to occur of:

(1) The removal, resignation, or death of the trustee or a former trustee;

(2) The termination of the beneficiary's interest in the trust; or

(3) The termination of the trust.

(j) Notwithstanding subsections (d)-(i), no trustee, trust advisor or trust protector, may commence a proceeding against a trustee or a former trustee if, under § 35-15-1005(a)-(c), none of the beneficiaries may commence a proceeding against the cotrustee or former trustee for such breach of trust.



§ 35-15-1006 - Reliance on trust instrustment.

A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.



§ 35-15-1007 - Event affecting administration or distribution.

If the happening of an event, including marriage, divorce, performance of educational requirements, or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge.



§ 35-15-1008 - Exculpation of trustee.

(a) A provision of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that it:

(1) Relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

(2) Was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

(b) An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless the trustee proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the settlor.



§ 35-15-1009 - Beneficiary's consent, release, or ratification.

A trustee is not liable to a beneficiary for breach of trust if the beneficiary consented in writing to the conduct or transaction constituting the breach, released the trustee from liability for the breach, or ratified the transaction constituting the breach, unless:

(1) The consent, release, or ratification of the beneficiary was induced by improper conduct of the trustee; or

(2) At the time of the consent, release, or ratification, the beneficiary did not know of the beneficiary's rights or of the material facts relating to the breach.



§ 35-15-1010 - Limitation on personal liability of trustee.

(a) Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administering the trust if the trustee in the contract disclosed the fiduciary capacity.

(b) Except as otherwise provided in subsection (a) or (c), the debts, obligations and liabilities incurred by a trustee by reason of the ownership, management or control of trust property in the trustee's fiduciary capacity, shall be enforceable solely against the trust and its property, without any obligation or liability personally being borne by any trustee of such trust.

(c) A trustee is personally liable for torts committed in the course of administering a trust only if the trustee is personally at fault on account of the trustee's own willful misconduct proven by clear and convincing evidence.

(d) A claim based on a contract entered into by a trustee in the trustee's fiduciary capacity, on an obligation arising from ownership or control of trust property, or on a tort committed in the course of administering a trust, may be asserted in a judicial proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable for the claim.



§ 35-15-1011 - Interest as general partner.

(a) Except as otherwise provided in subsection (c) or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust's acquisition of the interest if the fiduciary capacity was disclosed in the contract or in a statement previously filed pursuant to the Uniform Partnership Act, compiled in title 61, chapter 1, or the Uniform Limited Partnership Act, compiled in title 61, chapter 2.

(b) Except as otherwise provided in subsection (c), a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault on account of the trustee's own willful misconduct proven by clear and convincing evidence.

(c) The immunity provided by this section does not apply if an interest in the partnership is held by the trustee in a capacity other than that of trustee.

(d) If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.



§ 35-15-1012 - Protection of person dealing with trustee.

(a) A person other than a beneficiary who in "good faith", as defined in § 47-1-201, assists a trustee, or who in "good faith" and for value deals with a trustee, without knowledge that the trustee is exceeding or improperly exercising the trustee's powers is protected from liability as if the trustee properly exercised the power.

(b) A person other than a beneficiary who in "good faith" deals with a trustee is not required to inquire into the extent of the trustee's powers or the propriety of their exercise.

(c) A person who in "good faith" delivers assets to a trustee need not ensure their proper application.

(d) A person other than a beneficiary who in "good faith" assists a former trustee, or who in "good faith" and for value deals with a former trustee, without knowledge that the trusteeship has terminated is protected from liability as if the former trustee were still a trustee.

(e) Comparable protective provisions of other laws, see §§ 47-8-101 -- 47-8-407, relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section.



§ 35-15-1013 - Certification of trust.

(a) Instead of furnishing a copy of the trust instrument to any person to evidence the existence and validity of the trust, the trustee may furnish to such person a certification of trust, signed by the trustee or trustees having signatory authority as identified in subdivision (a)(5) and attested by a notary public and shall contain the following:

(1) An affirmation of the current existence of the trust and the date on which the trust came into existence;

(2) The identity of the settlor or settlors, the currently acting trustee or trustees, and the named successor trustee or trustees of the trust or a statement that no successor is named;

(3) The administrative or managerial powers of the trustee, or both;

(4) The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust;

(5) When there are multiple trustees or multiple successor trustees, the signature authority of the trustees indicating whether all or less than all of the currently acting trustees are required to sign in order to exercise various powers of the trustee;

(6) Where there are successor trustees designated, a statement detailing the conditions for their succession or a statement that a third party may rely on the authority of one (1) or more successors without proof of their succession;

(7) The trust's identification number, whether a social security or an employer identification number, but only if the trust's identification number is essential to the transaction for which the request for the trust document was made;

(8) The manner in which trust assets should properly be titled; and

(9) A statement that, to the best of the trustee's knowledge, the trust has not been revoked, modified or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

(b) The certification of trust shall not be required to contain the dispositive provisions of the trust that set forth the distribution of the trust estate.

(c) The trustee offering the certification of trust may provide copies of all or any part of the trust document and amendments, if any. Nothing in this section is intended to require or imply an obligation to provide dispositive provisions of the trust or a copy of the entire trust document and amendments.

(d) A person who acts in reliance on a certification of trust without actual knowledge that the representations contained therein are incorrect is not liable to any person for so acting. A person who does not have actual knowledge that the facts contained in the certification of trust are incorrect may assume without inquiry the existence of the facts contained in the certification of trust. Actual knowledge shall not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying on the trust certification. Nothing contained in this section shall limit the rights of the beneficiaries of the trust against the trustee. Any person relying on the certification of trust shall be indemnified from the assets of the trust to the extent of the share of the trust attributable to the beneficiary or beneficiaries bringing any action against the person for any costs, damage, attorney fees or other expenses incurred in defending any action against the person arising for the transaction to which a certification of trust related.

(e) A person's failure to request a certification of trust does not affect the protections provided that person in this section. No inference that the person has not acted in good faith or that the person was negligent may be drawn from the failure of the person to request a certification of trust. Nothing in this section is intended to create an implication that a person is liable for acting in reliance on a certification of trust under circumstances where the requirements of this section are not satisfied.

(f) Nothing in this section shall be construed to require a third party, when presented with a trust certificate, to enter into a contract with a trustee relating to trust assets or obligations, or to preclude a third party from demanding as a precondition to any contract that the trustee provide additional information in order to clarify any ambiguities or inconsistencies in the trust certificate.

(g) This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.



§ 35-15-1014 - Enforcement of no-contest, in terrorem or forfeiture provisions.

(a) For the purposes of this section, "no-contest provision" includes a "no-contest provision," "in terrorem provision" or "forfeiture provision" of a trust instrument. A "no-contest provision" means a provision that, if given effect, would reduce or eliminate the interest of any beneficiary of such trust who, directly or indirectly, initiates or otherwise pursues:

(1) Any action to contest the validity of the trust or the terms of the trust;

(2) Any action to set aside or vary the terms of the trust;

(3) Any action to challenge the acts of the trustee or other fiduciary of the trust in the performance of the trustee's or other fiduciary's duties as described in the terms of the trust; or

(4) Any other act or proceedings to frustrate or defeat the settlor's intent as expressed in the terms of the trust.

(b) Regardless of whether or not the beneficiary sought, received or relied upon legal counsel, a no-contest provision shall be enforceable according to the express terms of the no-contest provision without regard to the beneficiary's good or bad faith in taking the action that would justify the complete or partial forfeiture of the beneficiary's interest in the trust under the terms of the no-contest provision unless probable cause exists for the beneficiary taking such action on the grounds of:

(1) Fraud;

(2) Duress;

(3) Revocation;

(4) Lack of testamentary capacity;

(5) Undue influence;

(6) Mistake;

(7) Forgery; or

(8) Irregularity in the execution of the trust instrument.

(c) Subsection (b) shall not apply to:

(1) Any action brought solely to challenge the acts of the trustee or other fiduciary of the trust to the extent that the trustee or other fiduciary has committed a breach of fiduciary duties or breach of trust;

(2) Any action brought by the trustee or any other fiduciary serving under the terms of the trust, unless the trustee or other fiduciary is a beneficiary against whom the no-contest provision is otherwise enforceable;

(3) Any agreement among the beneficiaries and any other interested persons in settlement of a dispute or resolution of any other matter relating to the trust, including without limitation any nonjudicial settlement agreement;

(4) Any action to determine whether a proposed or pending motion, petition, or other proceeding constitutes a contest within the meaning of a no-contest provision;

(5) Any action brought by a beneficiary or on behalf of any such beneficiary for a construction or interpretation of the terms of the trust; or

(6) Any action brought by the attorney general and reporter for a construction or interpretation of a charitable trust or a trust containing a charitable interest if a provision exists in a trust purporting to penalize a charity or charitable interest for contesting the trust if probable cause exists for instituting proceedings.

(d) Pursuant to this section, courts shall enforce the settlor's intent as reflected in a no-contest provision to the greatest extent possible.






Part 11 - Miscellaneous Provisions

§ 35-15-1101 - No consideration given to need to promote uniformity of application and construction of law.

(a) Numerous provisions of each of the following have been modified extensively relative to their respective uniform acts as such uniform acts were drafted and have been amended by the Uniform Law Commission, also known as the National Conference of Commissioners of Uniform State Laws:

(1) Chapter 6, the Uniform Principal and Income Act;

(2) Chapter 14, the Tennessee Uniform Prudent Investor Act of 2002; and

(3) Chapter 15, the Tennessee Uniform Trust Code.

(b) These modifications were undertaken deliberately and after significant consideration:

(1) Therefore, in applying and construing title 35, no consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states, including any other state that has enacted laws covering the same general subject matter as chapters 9, 14 or 15, either by enacting such respective uniform acts as such uniform acts were originally drafted or as such were originally drafted and subsequently have been amended, or by enacting laws based on or similar to such uniform acts as originally drafted or as such have been amended; and

(2) Unless specifically provided otherwise in this chapter, chapter 6 or chapter 14, courts shall not consult, rely on or give any persuasive value to such uniform acts or any respective other state's acts based on or similar to such uniform acts, or any comments accompanying any such uniform acts or any respective other state's acts based on or similar to such uniform acts; none of which have any force or effect relative to trusts governed by the laws of this state.



§ 35-15-1102 - Electronic records and signatures.

The provisions of this chapter governing the legal effect, validity, or enforceability of electronic records or electronic signatures, and of contracts formed or performed with the use of such records or signatures, conform to the requirements of section 102 of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7002), and supersede, modify, and limit the requirements of the Electronic Signatures in Global and National Commerce Act.



§ 35-15-1103 - Application to existing relationships.

(a) Except as otherwise provided in this chapter, on July 1, 2004:

(1) This chapter applies to all trusts created before, on, or after July 1, 2004;

(2) This chapter applies to all judicial proceedings concerning trusts commenced on or after July 1, 2004;

(3) This chapter applies to judicial proceedings concerning trusts commenced before July 1, 2004, unless the court finds that application of a particular provision of this chapter would substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, in which case the particular provision of this chapter does not apply and the superseded law applies;

(4) Any rule of construction or presumption provided in this chapter applies to trust instruments executed before July 1, 2004, unless there is a clear indication of a contrary intent in the terms of the trust; and

(5) An act done before July 1, 2004, is not affected by this chapter.

(b) If a right is acquired, extinguished, or barred upon the expiration of a prescribed period that has commenced to run under any other statute before July 1, 2004, that statute continues to apply to the right even if it has been repealed or superseded.



§ 35-15-1104 - Alter ego.

(a) Absent clear and convincing evidence, no settlor of an irrevocable trust may be deemed to be the alter ego of a trustee of such trust.

(b) None of the following factors, by themselves or in combination, may be considered sufficient evidence for a court to conclude that the settlor controls a trustee, or is the alter ego of a trustee of such trust:

(1) Any combination of the factors listed in § 35-15-1105 regarding dominion and control over a trust;

(2) Isolated occurrences where the settlor has signed checks, made disbursements, or executed other documents related to such trust as a trustee, a trust advisor or a trust protector, when in fact the settlor was not such a trustee, trust advisor or trust protector;

(3) Making any requests for distributions on behalf of beneficiaries; or

(4) Making any requests to the trustee to hold, purchase, or sell any trust property.



§ 35-15-1105 - Dominion and control over a trust.

In the event a person challenges a settlor's or a beneficiary's influence over a trust, none of the following factors, alone or in combination, shall enter into a determination that dominion and control over a trust exists:

(1) The settlor or a beneficiary is serving as a trustee, a trust advisor, a trust protector or other fiduciary as described in § 35-15-508;

(2) The settlor or a beneficiary holds an unrestricted power to remove or replace a trustee, a trust advisor, a trust protector or other fiduciary;

(3) The settlor or a beneficiary is a trust administrator, a general partner of a partnership, a manager of a limited liability company, an officer of a corporation, or holds any other managerial function relative to any type of entity specified in this subdivision (3), or relative to any other type of entity not so specified, and part or all of the trust property consists of an interest in such entity;

(4) A person related by blood or adoption to the settlor or a beneficiary is appointed as a trustee, a trust advisor, a trust protector or other fiduciary;

(5) The settlor's or a beneficiary's agent, accountant, attorney, financial advisor, or friend is appointed as a trustee, a trust advisor, a trust protector or other fiduciary;

(6) A business associate is appointed as a trustee, a trust advisor, a trust protector or other fiduciary;

(7) A beneficiary holds any power of appointment over any or all of the trust property;

(8) The settlor holds a power to substitute property of equivalent value for property held by the trust, regardless of whether such power is:

(A) Held in a fiduciary or nonfiduciary capacity;

(B) Exercisable with or without the approval of any person in a fiduciary capacity; or

(C) Exercisable with or without the approval of any person having an interest adverse to such settlor;

(9) A trustee, a trust advisor, a trust protector or other fiduciary has the power to loan trust property to the settlor for less than a full and adequate rate of interest or without adequate security;

(10) Any language relative to the power to make any distribution provides for any discretion relative to such distribution;

(11) The trust has only one beneficiary eligible for current distributions; or

(12) The beneficiary is serving as a cotrustee, or as a trust advisor or trust protector under part 12, or as any other fiduciary.






Part 12 - Trust Protectors and Trust Advisors

§ 35-15-1201 - Powers of trust advisors and trust protectors.

(a) A trust protector or trust advisor is any person, and may be a committee of more than one person, other than a trustee, who under the terms of the trust, an agreement of the qualified beneficiaries, or a court order has a power or duty with respect to a trust, including but not limited to, one or more of the following powers:

(1) The power to modify or amend the trust instrument to achieve favorable tax status or respond to changes in any applicable federal, state, or other tax law affecting the trust, including but not limited to, any rulings, regulations, or other guidance implementing or interpreting such laws;

(2) The power to amend or modify the trust instrument to take advantage of changes in the rule against perpetuities, laws governing restraints on alienation, or other state laws restricting the terms of the trust, the distribution of trust property, or the administration of the trust;

(3) The power to appoint a successor trust protector or trust advisor;

(4) The power to review and approve a trustee's trust reports or accountings;

(5) The power to change the governing law or principal place of administration of the trust;

(6) The power to remove and replace any trust advisor or trust protector for the reasons stated in the trust instrument;

(7) The power to remove a trustee, cotrustee, or successor trustee, for the reasons stated in the trust instrument, and appoint a successor;

(8) The power to consent to a trustee's or cotrustee's action or inaction in making distributions to beneficiaries;

(9) The power to increase or decrease any interest of the beneficiaries in the trust, to grant a power of appointment to one (1) or more trust beneficiaries, or to terminate or amend any power of appointment granted in the trust;

(10) The power to perform a specific duty or function that would normally be required of a trustee or cotrustee;

(11) The power to advise the trustee or cotrustee concerning any beneficiary;

(12) The power to consent to a trustee's or cotrustee's action or inaction relating to investments of trust assets;

(13) The power to direct the acquisition, disposition, or retention of any trust investment;

(14) The power to appoint under § 35-15-816(b)(27);

(15) The power to terminate all or part of a trust;

(16) The power to veto or direct all or part of any trust distribution;

(17) The power to borrow money with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

(18) The power to make loans out of trust property, including but not limited to, loans to a beneficiary on terms and conditions, including without interest, considered to be fair and reasonable under the circumstances;

(19) The power to vote proxies and exercise all other rights of ownership relative to securities and business entities held by the trust;

(20) The power to select one (1) or more investment advisors, managers or counselors, including but not limited to, a trustee and delegate to them any of its powers; and

(21) The power to direct the trustee with respect to any additional powers and discretions over investment and management of trust assets provided in the trust instrument.

(b) The exercise of a power by a trust advisor or a trust protector shall be exercised in the sole and absolute discretion of the trust advisor or trust protector and shall be binding on all other persons.

(c) Any power of a trust advisor or trust protector to directly or indirectly modify a trust may be granted notwithstanding §§ 35-15-410 -- 35-15-412 and 35-15-414.

(d) An excluded fiduciary may continue to follow the direction of a trust protector or trust advisor upon the incapacity or death of the grantor of a trust to the extent provided in the trust instrument.

(e) Notwithstanding anything in this section to the contrary, no modification, amendment or grant of a power of appointment with respect to a trust all of whose beneficiaries are charitable organizations may authorize a trust protector or trust advisor to grant a beneficial interest in such trust to any non-charitable interest or purpose.



§ 35-15-1202 - Trust advisors and trust protectors as fiduciaries.

(a) A trust advisor or trust protector, other than a beneficiary, is a fiduciary with respect to each power granted to such trust advisor or trust protector. In exercising any power or refraining from exercising any power, a trust advisor or trust protector shall act in good faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries.

(b) A trust advisor or trust protector is an excluded fiduciary with respect to each power granted or reserved exclusively to any one or more other trustees, trust advisors, or trust protectors.



§ 35-15-1203 - Trust advisor and trust protector subject to court jurisdiction.

By accepting appointment to serve as a trust advisor or trust protector, the trust advisor or the trust protector submits personally to the jurisdiction of the courts of this state even if investment advisory agreements or other related agreements provide otherwise, and the trust advisor or trust protector may be made a party to any action or proceeding relating to a decision, action, or inaction of the trust advisor or trust protector.



§ 35-15-1204 - No duty to review actions of trustee, trust advisor, or trust protector.

(a) Whenever, pursuant to the terms of a trust, an agreement of the qualified beneficiaries, or a court order, an excluded fiduciary is to follow the direction of a trustee, trust advisor, or trust protector with respect to investment decisions, distribution decisions, or other decisions of the non-excluded fiduciary, then, except to the extent that the terms of the trust, the agreement of the qualified beneficiaries, or the court order provide otherwise, the excluded fiduciary shall have no duty to:

(1) Review, evaluate, perform investment reviews, suitability reviews, inquiries, or investigations, or in any other way monitor the conduct of the trustee, trust advisor, or trust protector;

(2) Make recommendations or evaluations or in any way provide advice to the trustee, trust advisor, or trust protector or consult with the trustee, trust advisor, or trust protector; or

(3) Communicate with or warn or apprise any beneficiary or third party concerning instances in which the excluded fiduciary would or might have exercised the excluded fiduciary's own discretion in a manner different from the manner directed by the trustee, trust advisor, or trust protector.

(b) Absent provisions in the trust instrument to the contrary, the actions of the excluded fiduciary pertaining to matters within the scope of the trustee, trust advisor, or trust protector's authority, including but not limited to, confirming that the trustee, trust advisor, or trust protector's directions have been carried out and recording and reporting actions taken at the trustee, trust advisor, or trust protector's direction or other information pursuant to § 35-15-813, shall be deemed to be administrative actions taken by the excluded fiduciary solely to allow the excluded fiduciary to perform those duties assigned to the excluded fiduciary under the terms of the trust, the agreement of the qualified beneficiaries, or the court order; such administrative actions, as well as any communications made by the excluded fiduciary to the trust advisor, trust protector or any of their agents or persons they have selected to provide services to the trust, shall not be deemed to constitute an undertaking by the excluded fiduciary to monitor the trustee, trust advisor, or trust protector or otherwise participate in actions within the scope of the trustee, trust advisor, or trust protector's authority.



§ 35-15-1205 - Fiduciary's liability for action or inaction of trustee, trust advisor, and trust protector.

An excluded fiduciary is not liable, either individually or as a fiduciary, for:

(1) Any loss resulting from compliance with a direction of a trustee, trust advisor or trust protector, including but not limited to, any loss from the trustee, trust advisor or trust protector breaching fiduciary responsibilities or acting beyond the trustee's, trust advisor's or trust protector's scope of authority;

(2) Any loss resulting from any action or inaction of a trustee, trust advisor, or trust protector; or

(3) Any loss that results from the failure of a trustee, trust advisor, or trust protector to take any action proposed by the excluded fiduciary where such action requires the authorization of the trustee, trust advisor, or trust protector; provided, that an excluded fiduciary who had a duty to propose such action timely sought but failed to obtain the authorization.



§ 35-15-1206 - Limitation of action against a trust advisor or trust protector.

(a) A beneficiary may not commence a proceeding against a trust advisor or trust protector for breach of trust more than one (1) year after the date the beneficiary or a representative of the beneficiary was sent a report that adequately disclosed facts indicating the existence of a potential claim for breach of trust.

(b) A report adequately discloses facts indicating the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or the beneficiary's representative knows of the potential claim or has sufficient information to be presumed to know of it, or to be put on notice to inquire into its existence.

(c) If subsection (a) does not apply, a judicial proceeding by a beneficiary against a trust advisor or trust protector for breach of trust must be commenced within three (3) years after the first to occur of:

(1) The removal, resignation, or death of the trust advisor or trust protector;

(2) The termination of the beneficiary's interest in the trust; or

(3) The termination of the trust.

(d) A trustee may not commence a proceeding against a trust advisor or trust protector for breach of trust more than one (1) year after the date the trustee or a representative of the trustee was sent a report that adequately disclosed facts indicating the existence of a potential claim for breach of trust.

(e) A report adequately discloses facts indicating the existence of a potential claim for breach of trust if it provides sufficient information so that the trustee or the trustee's representative knows of the potential claim or has sufficient information to be presumed to know of it, or to be put on notice to inquire into its existence.

(f) If subsection (d) does not apply, a judicial proceeding by a trustee against a trust advisor or trust protector for breach of trust must be commenced within three (3) years after the first to occur of:

(1) The removal, resignation, or death of the trust advisor or trust protector;

(2) The termination of the beneficiary's interest in the trust; or

(3) The termination of the trust.

(g) A trust advisor or trust protector may not commence a proceeding against another trust advisor or another trust protector for breach of trust more than one (1) year after the date the trust advisor or trust protector or the respective representative of each was sent a report that adequately disclosed facts indicating the existence of a potential claim for breach of trust.

(h) A report adequately discloses facts indicating the existence of a potential claim for breach of trust if it provides sufficient information so that the trust advisor or trust protector or the respective representative of each knows of the potential claim or has sufficient information to be presumed to know of it, or to be put on notice to inquire into its existence.

(i) If subsection (g) does not apply, a judicial proceeding by a trust advisor or trust protector against another trust advisor or another trust protector for breach of trust must be commenced within three (3) years after the first to occur of:

(1) The removal, resignation, or death of the other trust advisor or other trust protector;

(2) The termination of the beneficiary's interest in the trust; or

(3) The termination of the trust.

(j) Notwithstanding subsections (d) -- (i), no trustee, trust advisor or trust protector, may commence a proceeding against a trust advisor or trust protector or another trust advisor or another trust protector if, under either subsections (a) -- (c) or § 35-15-1005(a) -- (c), none of the beneficiaries may commence a proceeding against the trust advisor or trust protector for such breach of trust.









Chapter 16 - Tennessee Investment Services Act of 2007

§ 35-16-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Investment Services Act of 2007."



§ 35-16-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured;

(2) "Creditor" means, with respect to a transferor, a person who has a claim;

(3) "Debt" means liability on a claim;

(4) "Disposition" means a transfer, conveyance or assignment of property, including a change in the legal ownership of property occurring upon the substitution of one (1) trustee for another or the addition of one (1) or more new trustees. "Disposition" also includes the exercise of a power so as to cause a transfer of property to a trustee or trustees, but shall not include the release or relinquishment of an interest in property that, until the release or relinquishment, was the subject of a qualified disposition;

(5) "Investment advisor" means a person given authority by the terms of an investment services trust to direct, consent to or disapprove a transferor's actual or proposed investment decisions, distribution decisions or other decisions of the transferor;

(6) "Investment decision" means the retention, purchase, sale, exchange, tender or other transaction affecting the ownership of or rights in investments;

(7) "Investment services trust" means an instrument appointing a qualified trustee or qualified trustees for the property that is the subject of a disposition, which instrument:

(A) Expressly incorporates the law of this state to govern the validity, construction and administration of the trust;

(B) Is irrevocable; and

(C) Provides that the interest of the transferor or other beneficiary in the trust property or the income from the trust property may not be transferred, assigned, pledged or mortgaged, whether voluntarily or involuntarily, before the qualified trustee or qualified trustees actually distribute the property or income from the property to the beneficiary;

(8) "Person" has the meaning ascribed to it in § 1-3-105;

(9) "Property" includes real property, personal property, and interests in real or personal property;

(10) "Qualified affidavit" means a sworn affidavit signed by the transferor before a disposition of assets to an investment services trust that meets the requirements of § 35-16-103. In the event of a disposition by a transferor who is a trustee, the affidavit shall be signed by the transferor who made the original disposition to the trustee, or a predecessor trustee, in a form that meets the requirements of subdivisions (7)(B) and (C) and shall state facts as of the time of the original disposition;

(11) "Qualified disposition" means a disposition by or from a transferor with or without consideration, to an investment services trust after the transferor executes a qualified affidavit;

(12) "Qualified trustee" means a person who:

(A) In the case of a natural person, is a resident of this state, or, in all other cases, is authorized by the law of this state to act as a trustee and whose activities are subject to supervision by the Tennessee department of financial institutions, the federal deposit insurance corporation, the comptroller of the currency, or the office of thrift supervision or any successor to them;

(B) Maintains or arranges for custody in this state of some or all of the property that is the subject of the qualified disposition, maintains records for the investment services trust on an exclusive or nonexclusive basis, prepares or arranges for the preparation of required income tax returns for the investment services trust, or otherwise materially participates in the administration of the investment services trust; and

(C) Is not the transferor;

(13) "Spouse" or "former spouse" means only persons to whom the transferor was legally married at, or before, the time the qualified disposition is made;

(14) "Transferor" means a person who, directly or indirectly, makes a disposition or causes a disposition to be made in such person's capacity:

(A) As an owner of property;

(B) As a holder of a power of appointment that authorizes the holder to appoint in favor of the holder, the holder's creditors, the holder's estate or the creditors of the holder's estate; or

(C) As a trustee; and

(15) Unless the context or a provision contained in this chapter provides otherwise, throughout this chapter, any form of the word "trustee," whether singular or plural means "trustee, cotrustee or any other fiduciary" as fiduciary is defined at § 35-15-103 relative to any power or duty held by such fiduciary that could otherwise be held by a trustee, to the extent that such fiduciary is holding such a power or duty and is not an excluded fiduciary as defined at § 35-15-103 relative to that power or duty.



§ 35-16-103 - Qualified affidavit requirements.

A qualified affidavit shall state that:

(1) The transferor has full right, title, and authority to transfer the assets to the trust;

(2) The transfer of the assets to the trust will not render the transferor insolvent;

(3) The transferor does not intend to defraud a creditor by transferring the assets to the trust;

(4) The transferor does not have any pending or threatened court actions against the transferor, except for those court actions identified by the transferor on an attachment to the affidavit;

(5) The transferor is not involved in any administrative proceedings, except for those administrative proceedings identified on an attachment to the affidavit;

(6) The transferor does not contemplate filing for relief under the federal bankruptcy code; and

(7) The assets being transferred to the trust were not derived from unlawful activities.



§ 35-16-104 - Restrictions on actions, remedies and claims.

(a) Notwithstanding any law to the contrary, no action of any kind, including, but not limited to, an action to enforce a judgment entered by a court or other body having adjudicative authority, shall be brought at law or in equity for an attachment or other provisional remedy against property that is the subject of a qualified disposition to an investment services trust or for the avoidance of a qualified disposition to an investment services trust, unless the action is brought pursuant to the Uniform Fraudulent Transfer Act, compiled in title 66, chapter 3, part 3, and, in the case of a creditor whose claim arose after a qualified disposition, unless the qualified disposition was also made with actual intent to defraud such creditor.

(b) (1) Notwithstanding § 66-3-310, a creditor's claim under subsection (a) shall be extinguished:

(A) If the person is a creditor when the qualified disposition to an investment services trust is made, unless the action is commenced within the later of two (2) years after the qualified disposition is made or six (6) months after the person discovers or reasonably should have discovered the qualified disposition; or

(B) If the person becomes a creditor after the qualified disposition to an investment services trust is made, unless the action is commenced within two (2) years after the qualified disposition is made;

(2) If subdivision (b)(1) applies:

(A) A person shall be deemed to have discovered the existence of a qualified disposition to an investment services trust at the time any public record is made of any transfer of property relative to such qualified disposition, including but not limited to, the conveyance of real property that is recorded in the office of the county register of deeds of the county in which the property is located or the filing of a financing statement under title 47, chapter 9, or the equivalent recording or filing of either with the appropriate person or official under the laws of a jurisdiction other than this state; and

(B) No creditor shall bring an action with respect to property that is the subject of a qualified disposition unless that creditor proves by clear and convincing evidence that the settlor's transfer of such property was made with the intent to defraud that specific creditor.

(c) For purposes of this chapter, a qualified disposition that is made by means of a disposition by a transferor who is a trustee shall be deemed to have been made as of the time, whether before, on or after July 1, 2007, the property that is the subject of the qualified disposition was originally transferred to the transferor acting in the capacity of trustee, or any predecessor trustee, in a form that meets the requirements of § 35-16-102(7)(B) and (C).

(d) Notwithstanding any law to the contrary, a creditor, including a creditor whose claim arose before or after a qualified disposition, or any other person shall have only the rights with respect to a qualified disposition that are provided in this section and § 35-16-106, and neither a creditor nor any other person shall have any claim or cause of action against the trustee, or an advisor of an investment services trust, or against any person involved in the counseling, drafting, preparation, execution or funding of an investment services trust. For purposes of this section, counseling, drafting, preparation, execution or funding of an investment services trust includes the counseling, drafting, preparation, execution and funding of a limited partnership or a limited liability company if interests in the limited partnership or limited liability company are subsequently transferred to the investment services trust.

(e) Notwithstanding any law to the contrary, no action of any kind, including, but not limited to, an action to enforce a judgment entered by a court or other body having adjudicative authority, shall be brought at law or in equity against a trustee or an advisor of an investment services trust, or against any person involved in the counseling, drafting, preparation, execution or funding of an investment services trust, if, as of the date such action is brought, an action by a creditor with respect to the investment services trust would be barred under this section.

(f) In circumstances where more than one (1) qualified disposition is made by means of the same investment services trust, then:

(1) The making of a subsequent qualified disposition shall be disregarded in determining whether a creditor's claim with respect to a prior qualified disposition is extinguished as provided in subsection (b); and

(2) Any distribution to a beneficiary shall be deemed to have been made from the latest qualified disposition.

(g) If, in any action brought against an investment services trust, a court takes any action whereby the court declines to apply the law of this state in determining the effect of a spendthrift provision of the trust, the trustee of the trust shall immediately upon the court's action and without the further order of any court, cease in all respects to be trustee of the trust and a successor trustee shall succeed as trustee in accordance with the terms of the trust or, if the trust does not provide for a successor trustee and the trust would otherwise be without a trustee, a court of this state, upon the application of any beneficiary of the trust, shall appoint a successor trustee upon the terms and conditions it determines to be consistent with the purposes of the trust and this chapter. Upon the trustee's ceasing to be trustee, the trustee shall have no power or authority other than to convey the trust property to the successor trustee named in the trust in accordance with this section.

(h) An investment services trust shall be subject to this section whether or not the transferor retains any or all of the powers and rights described in § 35-16-111 or serves as an investment advisor pursuant to § 35-16-109.

(i) (1) Notwithstanding subsection (a) or (b) to the contrary, the limitations on actions by creditors in law or equity shall not apply and such creditors' claims shall not be extinguished if the transferor is indebted on account of an agreement, judgment or order of a court for the payment of one (1) of the following:

(A) Past due child support;

(B) Past due alimony in solido of a spouse or former spouse;

(C) Past due alimony or support of a spouse or former spouse; or

(D) A written agreement, judgment or order of a court for division of marital property of a spouse or former spouse, but only to the extent of such debt, legally mandated interest and the reasonable cost of collection.

(2) (A) A claim provided under this subsection (i) shall be asserted against a trustee only:

(i) Upon a final non-appealable determination of a Tennessee court or a fully domesticated, final non-appealable order of a court of another state as defined by § 35-15-103 that such debt is past due; and

(ii) After the court has determined that the claimant has made reasonable attempts to collect the debt from any other sources of the transferor or that such attempts would be futile.

(B) Nothing in this subdivision (i)(2) shall be construed to prohibit the court from making the findings required in subdivisions (i)(2)(A)(i) and (ii) in the same proceeding and order.

(j) Subsection (i) shall not apply to any claim for forced heirship, legitime or elective share.

(k) In addition to subsection (j), to the extent subsection (j) applies to the laws of any foreign country:

(1) For all purposes under this chapter, the effect of the laws of any foreign country shall be the same as provided in § 35-15-107(b)(3) and (4); and

(2) Subsection (a) applies in addition to all other provisions of this chapter.



§ 35-16-105 - Powers and rights of transferor.

A transferor shall have only the powers and rights conferred by the investment services trust. The powers and rights conferred by the investment services trust upon the transferor are personal powers and rights that may not be exercised by a creditor or any other person, except as expressly permitted by the trust. Except as permitted by §§ 35-16-109 and 35-16-111, the transferor shall have no rights or authority with respect to the corpus of the investment services trust or the income from the trust, and any agreement or understanding purporting to grant or permit the retention of any greater rights or authority shall be void.



§ 35-16-106 - Avoidance of qualified dispositions.

(a) A qualified disposition to an investment services trust shall be avoided only to the extent necessary to satisfy the transferor's debt to the creditor at whose instance the disposition had been avoided, together with costs, including attorneys' fees, that the court may allow.

(b) In the event any qualified disposition shall be avoided as provided in subsection (a), then:

(1) If the court is satisfied that a qualified trustee has not acted in bad faith in accepting or administering the property that is the subject of the qualified disposition:

(A) The qualified trustee shall have a first and paramount lien against the property that is the subject of the qualified disposition in an amount equal to the entire cost, including attorneys' fees, properly incurred by the qualified trustee in the defense of the action or proceedings to avoid the qualified disposition;

(B) The qualified disposition shall be avoided subject to the proper fees, costs, preexisting rights, claims and interests of the qualified trustee and of any predecessor qualified trustee that has not acted in bad faith; and

(C) For purposes of this subdivision (b)(1), it shall be presumed that the qualified trustee did not act in bad faith merely by accepting the property; and

(2) If the court is satisfied that a beneficiary of an investment services trust has not acted in bad faith, the avoidance of the qualified disposition shall be subject to the right of the beneficiary to retain any distribution made upon the exercise of a trust power or discretion vested in the qualified trustee or qualified trustees of the investment services trust, which power or discretion was properly exercised prior to the creditor's commencement of an action to avoid the qualified disposition. For purposes of this subdivision (b)(2), it shall be presumed that the beneficiary, including a beneficiary who is also a transferor of the trust, did not act in bad faith merely by creating the trust or by accepting a distribution made in accordance with the terms of the trust.

(c) A disposition by a trustee that is not a qualified trustee to a trustee that is a qualified trustee shall not be treated as other than a qualified disposition solely because the trust instrument fails to meet the requirements of § 35-16-102(7)(A).

(d) In the case of a disposition to more than one (1) trustee, a disposition that is otherwise a qualified disposition shall not be treated as other than a qualified disposition solely because not all of the recipient trustees are qualified trustees.



§ 35-16-107 - Spendthrift provisions.

A spendthrift provision as described in § 35-16-102(7)(C) shall be deemed to be a restriction on the transfer of the transferor's beneficial interest in the trust that is enforceable under applicable nonbankruptcy law within the meaning of § 541(c)(2) of the Bankruptcy Code (11 U.S.C. § 541(c)(2)), or any successor provision.



§ 35-16-108 - Qualified trustees and advisors.

(a) For purposes of this chapter, neither the transferor nor any other natural person who is a nonresident of this state nor an entity that is not authorized by the law of this state to act as a trustee or whose activities are not subject to supervision as provided in § 35-16-102(12)(A) shall be considered a qualified trustee; however, nothing in this chapter shall preclude a transferor from appointing one (1) or more advisors, including, but not limited to:

(1) Advisors who have authority under the terms of the trust instrument to remove and appoint qualified trustees or trust advisors;

(2) Advisors who have authority under the terms of the trust instrument to direct, consent to or disapprove distributions from the trust; and

(3) Investment advisors, whether or not the advisors would meet the requirements imposed by § 35-16-102(12).

(b) For purposes of subsection (a), "advisor" includes a trust "protector" or any other person who, in addition to a qualified trustee, holds one (1) or more trust powers.



§ 35-16-109 - Transferor as investment advisor.

A person may serve as an investment advisor notwithstanding that the person is the transferor of the qualified disposition.



§ 35-16-110 - Successor trustees.

In the event that a qualified trustee of an investment services trust ceases to meet the requirements of § 35-16-102(12)(A), and there remains no trustee that meets the requirements, the qualified trustee shall be deemed to have resigned as of the time of that cessation, and thereupon the successor qualified trustee provided for in the investment services trust shall become a qualified trustee of the investment services trust, or in the absence of any successor qualified trustee provided for in the investment services trust, then a court of this state shall, upon application of any interested party, appoint a successor qualified trustee.



§ 35-16-111 - Revocability of trusts.

An investment services trust shall not be deemed revocable on account of its inclusion of one (1) or more of the following:

(1) A transferor's power to veto a distribution from the trust;

(2) A power of appointment, other than a power to appoint to the transferor, the transferor's creditors, the transferor's estate or the creditors of the transferor's estate, either exercisable by written instrument of the transferor during the transferor's life or exercisable by will or other written instrument of the transferor effective upon the transferor's death;

(3) The transferor's potential or actual receipt of income, including rights to the income retained in the trust;

(4) The transferor's potential or actual receipt of income or principal from a charitable remainder unitrust or charitable remainder annuity trust as those terms are defined in § 664 of the Internal Revenue Code of 1986 (26 U.S.C. § 664), and any successor provision;

(5) The transferor's receipt each year of an amount specified in the trust, the amount not to exceed five percent (5%) of the initial value of the trust or its value determined from time to time pursuant to the trust;

(6) The transferor's potential or actual receipt or use of principal if the potential or actual receipt or use of principal would be the result of a qualified trustee's or qualified trustees' acting:

(A) In the qualified trustee's or qualified trustees' discretion. For purposes of this section, a qualified trustee is presumed to have discretion with respect to the distribution of principal unless the discretion is expressly denied to the trustee by the terms of the trust;

(B) Pursuant to a standard that governs the distribution of principal and does not confer upon the transferor a power to consume, invade or appropriate property for the benefit of the transferor, unless the power of the transferor is limited by an ascertainable standard relating to the health, education, support, or maintenance within the meaning of § 2041(b)(1)(A) or § 2514(c)(1) of the Internal Revenue Code of 1986 (26 U.S.C. § 2041(b)(1)(A) or 26 U.S.C. § 2514(c)(1)), as in effect on July 1, 2007, or as later amended; or

(C) At the direction of an advisor described in § 35-16-108 who is acting:

(i) In the advisor's discretion; or

(ii) Pursuant to a standard that governs the distribution of principal and does not confer upon the transferor a power to consume, invade, or appropriate property for the benefit of the transferor, unless the power of the transferor is limited by an ascertainable standard relating to the health, education, support, or maintenance within the meaning of § 2041(b)(1)(A) or § 2514(c)(1) of the Internal Revenue Code of 1986 (26 U.S.C. § 2041(b)(1)(A) or 26 U.S.C. § 2514(c)(1)), as in effect on July 1, 2007, or as later amended;

(7) The transferor's right to remove a trustee or advisor and to appoint a new trustee or advisor; provided, however, that the right shall not include the appointment of a person who is a related or subordinate party with respect to the transferor within the meaning of § 672(c) of the Internal Revenue Code of 1986, (26 U.S.C. § 672(c)), and any successor provision;

(8) The transferor's potential or actual use of real property held under a qualified personal residence trust within the meaning of the term as described in § 2702(c) of the Internal Revenue Code of 1986 (26 U.S.C. § 2702(c)), and any successor provision;

(9) The transferor's potential or actual receipt of income or principal to pay, in whole or in part, income taxes due on income of the trust if such potential or actual receipt of income or principal is pursuant to a provision in the trust instrument that expressly permits a distribution to the transferor as reimbursement for such taxes and if such distribution would be the result of a qualified trustee's or qualified trustees' acting:

(A) In such qualified trustee's or qualified trustees' discretion or pursuant to a mandatory direction in the trust instrument; or

(B) At the direction of an adviser described in § 35-16-108, who is acting in such adviser's discretion;

(10) The ability, whether pursuant to direction in the investment services trust or discretion of a qualified trustee to pay, after the death of the transferor, all or any part of the debts of the transferor outstanding at the time of the transferor's death, the expenses of administering the transferor's estate, or any estate or inheritance tax imposed on or with respect to the transferor's estate; and

(11) A qualified trustee's or qualified trustees' authority to make distributions to pay taxes in lieu of or in addition to the power to make a distribution for taxes pursuant to subdivision (3), (6), (9), or (10) by direct payment to the taxing authorities.



§ 35-16-112 - Applicability.

This chapter applies to qualified dispositions to investment services trusts and dispositions by transferors who are trustees made on or after July 1, 2007.






Chapter 17 - Tennessee Community Property Trust Act of 2010

§ 35-17-101 - Short title.

This chapter shall be known as the "Tennessee Community Property Trust Act of 2010."



§ 35-17-102 - Chapter definitions.

As used in this chapter:

(1) "Community property" means property owned by a community property trust during the marriage of the settlor spouses;

(2) "Community property trust" means an express trust that complies with § 35-17-103;

(3) "Decree" means a judgment or other order of a court;

(4) "Dissolution" means either:

(A) Termination of a marriage by a decree of dissolution, divorce, annulment or declaration of invalidity; or

(B) Entry of a decree of legal separation maintenance;

(5) "During marriage" means a period that begins at marriage and ends at dissolution or the death of a spouse;

(6) "Qualified trustee" means either:

(A) A natural person who is a resident of this state; or

(B) A company authorized to act as a fiduciary in this state pursuant to § 45-2-1001; and

(7) "Settlor spouses" means a married couple that establishes a community property trust.



§ 35-17-103 - Requirements for community property trust.

An arrangement is a community property trust if one (1) or both spouses transfer property to a trust, that:

(1) Expressly declares that the trust is a Tennessee community property trust;

(2) Has at least one (1) trustee who is a qualified trustee whose powers include, or are limited to, maintaining records for the trust on an exclusive or a nonexclusive basis and preparing or arranging for the preparation of, on an exclusive or a nonexclusive basis, any income tax returns that must be filed by the trust. Both spouses or either spouse may be a trustee;

(3) Is signed by both spouses; and

(4) Contains the following language in capital letters at the beginning of the trust:

THE CONSEQUENCES OF THIS TRUST MAY BE VERY EXTENSIVE, INCLUDING, BUT NOT LIMITED TO, YOUR RIGHTS WITH YOUR SPOUSE BOTH DURING THE COURSE OF YOUR MARRIAGE AND AT THE TIME OF A DIVORCE. ACCORDINGLY, THIS AGREEMENT SHOULD ONLY BE SIGNED AFTER CAREFUL CONSIDERATION. IF YOU HAVE ANY QUESTIONS ABOUT THIS AGREEMENT, YOU SHOULD SEEK COMPETENT ADVICE.



§ 35-17-104 - Agreement establishing community property trust -- Amendments and revocation.

(a) In the agreement establishing a community property trust, spouses may agree on:

(1) The rights and obligations in the property transferred to the trust, notwithstanding when and where the property is acquired or located;

(2) The management and control of the property transferred to the trust;

(3) The disposition of the property transferred to the trust on dissolution, death, or the occurrence or nonoccurrence of another event;

(4) The choice of law governing the interpretation of the trust; and

(5) Any other matter that affects the property transferred to the trust and does not violate public policy or a statute imposing a criminal penalty.

(b) (1) Either spouse may amend a community property trust regarding the disposition of that spouse's one-half (1/2) share of the community property in the occurrence of such spouse's death.

(2) Except as provided in subdivision (b)(1), a community property trust may not be amended or revoked unless the agreement itself provides for amendment or revocation.



§ 35-17-105 - Classification of property as community property -- Enforcement -- Duration -- Management and control -- Effect of distributions.

(a) Whether or not both, one or neither is domiciled in this state, spouses may classify any or all of their property as community property by transferring property to a community property trust and providing in the trust that the property is community property.

(b) A community property trust is enforceable without consideration.

(c) All property owned by a community property trust will be community property during marriage.

(d) The right to manage and control property that is transferred to a community property trust is determined by the terms of the trust.

(e) When property is distributed from a community property trust, it shall no longer constitute community property.



§ 35-17-106 - Satisfaction of obligations.

(a) An obligation incurred by only one (1) spouse before or during marriage may be satisfied from that spouse's one-half (1/2) share of a community property trust.

(b) An obligation incurred by both spouses during marriage may be satisfied from a community property trust of the spouses.



§ 35-17-107 - Death of a spouse.

Upon the death of a spouse, one-half (1/2) of the aggregate value of the property owned by a community property trust established by the spouses reflects the share of the surviving spouse and the other one-half (1/2) reflects the share of the decedent. Unless provided otherwise in the trust agreement, the trustee has the power to distribute assets of the trust in divided or undivided interests and to adjust resulting differences in valuation. A distribution in kind may be made on the basis of a non pro rata division of the aggregate value of the trust assets, on the basis of a pro rata division of each individual asset, or by using both methods.



§ 35-17-108 - Dissolution of marriage.

Upon the dissolution of the marriage of the settlor spouses, the community property trust shall terminate and the trustee shall distribute one half (1/2) of the trust assets to each spouse, with each spouse receiving one half (1/2) of each asset, unless otherwise agreed to in writing by both spouses.






Chapter 50 - Miscellaneous Provisions

§ 35-50-101 - Joint control of deposits by principal and surety is lawful.

It is lawful for any party of whom a bond, undertaking or other obligation is required to agree with the party's surety or sureties for the deposit of any or all moneys and assets for which the party and surety or sureties are or may be held responsible, with a bank, savings bank, safe deposit or trust company, authorized by law to do business as such, or with another depository; provided, that the other depository is approved by the court or a judge of the court, if the deposit is otherwise proper, for the safekeeping of the money or assets and in such manner as to prevent the withdrawal of the money or assets or any part of the money or assets, without the written consent of the surety or sureties, or an order of the court, or a judge of the court, made on such notice to the surety or sureties as the court or judge may direct; and provided further, that the agreement shall not in any manner release from or change the liability of the principal or sureties as established by the terms of the bond.



§ 35-50-102 - Insurance trusts -- Creation -- Validity.

Any trust previously or subsequently established by the depositing with or transferring to a trustee of any life, accident or health insurance policies with proceeds assigned or otherwise made payable to the trustee, irrespective of whether the designation of policy beneficiary is revocable or irrevocable, or whether the insured reserves loan privileges, the right to receive the cash surrender values under any of the policies, the right to receive dividends, or any other or all benefits under any of the policies and/or avails the insured thereof, and irrespective also of whether or not the creator of the trust reserves to the creator the right to modify the trust or withdraw part or all of the property from the trust, shall be valid and legally effective as to all the property and the disposition of the property, except any that may have been affected by the exercise of any of the reserved rights, and it shall not be necessary to the validity of the trust that the instrument creating the trust be executed according to the formalities prescribed for the execution of wills.



§ 35-50-103 - Life insurance proceeds payable to trustee.

(a) Life insurance may be made payable to a trustee to be named as beneficiary in the policy, and the proceeds of that insurance shall be paid to the trustee and shall be held and disposed of by the trustee as provided in a trust agreement made by the insured during the insured's lifetime. It shall not be necessary to the validity of any such trust agreement or declaration of trust that it have a trust corpus other than the right of the trustee to receive the insurance proceeds as beneficiary.

(b) A policy of life insurance may designate as beneficiary a trustee or trustees named by will, if the designation is made in accordance with the policy and the requirements of the insurance company. Upon probate of the will, the proceeds of such insurance shall be payable to the trustee or trustees to be held and disposed of under the terms of the will as they exist as of the date of the death of the testator and in the same manner as other testamentary trusts are administered; but if no qualified trustee makes claim to the proceeds from the insurance company within eighteen (18) months after the death of the insured, or if satisfactory evidence is furnished to the insurance company within the eighteen-month period showing that there is or will be no trustee to receive the proceeds, payment shall be made by the insurance company to the executors, administrators or assigns of the insured, unless otherwise provided by agreement with the insurance company during the lifetime of the insured.

(c) The proceeds of the insurance as received by the trustee or trustees shall not be subject to debts of the insured.

(d) Insurance proceeds so held in trust shall not be considered part of the insured's estate for administration purposes.

(e) Insurance proceeds so held in trust may be commingled with any other assets that may properly come into the trust.

(f) Nothing in this section shall affect the validity of any life insurance policy beneficiary designation previously made naming trustees of trusts established by living trust or by will.



§ 35-50-104 - Purchase of annuity contract.

(a) In order to relieve estates and trusts of the burden of an annuity, the chancery court, on petition of one (1) or more of the beneficiaries in remainder in the estate or trust, or any portion of the estate or trust, is empowered, when not in terms prohibited by the will or trust instrument, to decree the purchase, in behalf of the annuitant, of an annuity contract of some insurance company, or insurer, that will afford the accordant definite income, for the stated term of life, stipulated for the annuitant by the law, or provision of the will or trust.

(b) The cost of the annuity contract shall be paid out of the funds of the estate or trust; provided, that the contract shall be purchased only from a company or insurer admitted to do business in the state; and provided further, that all persons in interest, including the trustee or other fiduciary, complainant or defendant, shall be parties to the petition, and that the annuitant shall consent to the purchase and to the release of the annuitant's claim upon the estate or trust; or the court in the annuitant's behalf, if the annuitant is a minor or incompetent.

(c) The annuity contract shall be one issued by a company or insurer, selected by, or for as aforementioned, the annuitant and approved by the court.

(d) Should any beneficiary of a remainder interest not concur, that person's interest in the estate or trust shall not be distributed until the death of the annuitant or expiration of the term stipulated, nor charged with any part of the cost of the contract. In that event, however, the beneficiary or beneficiaries of the remainder interest concurring shall be entitled to distribution of their respective interests, upon paying the cost of an annuity contract as will be productive of an income to the annuitant proportionate to their interest in the entire remainder estate, and paying all costs of the application.

(e) Nothing in this section shall be construed to authorize the acceleration of distribution except where it appears to the court that the payment of an annuity, or its equivalent, is the sole remaining purpose of the trust's continuance.



§ 35-50-105 - Fiduciaries may effect liability and accident insurance on property.

(a) All guardians, executors, administrators and trustees are authorized to effect liability and accident insurance, in such amount as may be reasonable and proper, on any or all real or personal property under their management and control.

(b) Premiums paid on insurance effected according to subsection (a) shall be a proper charge against the estate under management or control, and shall be allowed as a credit on settlements made.



§ 35-50-106 - Trusts for employees' benefit -- Rule against perpetuities.

No trust previously or subsequently created by an employer as a part of a pension, stock bonus, disability, death benefit, profit sharing or similar plan for the exclusive benefit of some or all of the employer's employees or their beneficiaries to which contributions are made by the employer or employees, or both employer and employees, for the purpose of distributing to the employees or their beneficiaries, the earnings or principal or both earnings and principal, of the trust, shall be deemed to be invalid by reason of any existing law or rule against perpetuities or suspension of the power of alienation; but the trust may continue for such time as may be necessary to accomplish the purposes for which it may be created. The income arising from any property held in trust may be permitted to accumulate for the length permitted by the instrument creating the trust, or, if no time is so specified, for the time the trustee or trustees deem necessary to accomplish the purposes of the trust.



§ 35-50-107 - Limitations on appointment of nonresident fiduciary.

(a) (1) Any person who is not a resident of this state or any corporation that is authorized to exercise fiduciary powers, but is not authorized to do business in this state and does not actually maintain an office in this state, shall not be appointed or allowed to serve as trustee of a corporate or personal trust, personal representative of an estate, guardian, conservator for an incompetent person, guardian for a minor or in any other fiduciary capacity, unless there is also appointed as a fiduciary to serve with such nonresident fiduciary, a person resident in this state or corporation authorized to do business in this state and that maintains an office in this state, except as provided in subdivision (a)(2). In the event the resident cofiduciary ceases for any reason to act, then a new resident cofiduciary shall be appointed.

(2) The following nonresident persons or corporations may serve as fiduciaries, whether the appointment is by will, deed, trust agreement, court order or decree or otherwise:

(A) Except as provided in subdivision (a)(2)(C), a bank or trust company organized and doing business under the laws of any state or territory of the United States, including the District of Columbia, other than this state, or a national bank or trust company, duly authorized so to act, may be appointed and may serve in this state as a fiduciary, when and to the extent that the state, territory or District of Columbia in which the bank or trust company is organized or has its principal place of business grants authority to serve in like fiduciary capacities to a bank or trust company organized and doing business under the laws of this state or a national bank or trust company having its principal office in this state;

(B) Any resident or nonresident person may serve as a personal representative of the estate of a decedent;

(C) Any corporation that is authorized to exercise fiduciary powers may serve as trustee of an inter vivos personal or corporate trust, regardless of the residence of the trustee;

(D) Any person may serve as trustee of a trust, regardless of the residence of the trustee;

(E) Any person may serve as the guardian of the person of a minor, regardless of the residence of the guardian;

(F) Any person may serve as the conservator of the person of an incompetent person, regardless of the residence of the conservator;

(G) Any person or corporation authorized to exercise fiduciary powers may serve as agent or attorney-in-fact under a power of attorney, regardless of the residence of the agent or attorney-in-fact; and

(H) A trust company that is organized under the laws of another state as a bank, trust company or savings bank that:

(i) Has an office in this state that is not its principal office, meets the definition of a trust institution under 12 U.S.C. § 1841(c)(2)(D), and is a direct or indirect subsidiary of a bank holding company that has a direct or indirect bank, trust company or savings bank subsidiary that has an office in this state in which deposits are accepted; or

(ii) Has an office in this state that is not its principal office and accepts deposits at its office in this state.

(b) (1) All fiduciaries appointed and serving under this section who are not residents of this state shall be subject to the jurisdiction of the courts of this state as to any action or claim for relief arising from any estate or trust within this state for which such nonresident person is acting as fiduciary in the manner described in §§ 20-2-214 -- 20-2-219 or in any other manner or matter involving an estate or trust being administered in this state.

(2) Any nonresident person, bank or trust company shall not act in any such capacities, until it has appointed in writing the secretary of state as its agent for service of process, upon whom all process in any suit or proceeding against it may be served in any action or proceeding relating to any trust, estate or matter within this state in respect of which such person, bank or trust company is acting in any such fiduciary capacity, and in the writing shall agree that any process against it, which shall be served upon the secretary of state, shall be of the same legal force and validity as if served on the person, bank or trust company. The appointment must identify the specific trust, estate, or person for which the fiduciary has been appointed, state the name and street address, including zip code, of the fiduciary and be accompanied by a ten dollar ($10.00) filing fee. This appointment shall continue so long as any liability remains outstanding against the person, bank or trust company pertaining to any such matters. Upon receipt of any such process, it is the duty of the secretary of state forthwith to forward the process by registered or certified mail to the person, bank or trust company at the address furnished in the writing.

(c) Unless otherwise provided in the trust agreement or will or by § 30-1-201, the court having jurisdiction shall require the person, bank or trust company to give bond for the performance of the fiduciary relationship, in which case the statute in such cases shall apply. Even if bond is otherwise waived, the court may, in its discretion, require a nonresident person qualifying as personal representative according to subdivision (a)(2)(B) to furnish bond in an amount equal to the value of assets of the personal estate being removed from this state during the period of estate administration. In the case of intestate succession, no nonresident person qualifying as a personal representative according to subdivision (a)(2)(B) shall be eligible to serve in that capacity without giving bond, unless all heirs at law join in a petition authorizing the person to so serve.

(d) Nothing contained in this section shall apply to trust agreements executed for the purpose of securing loans and guaranties thereof. No out-of-state or foreign corporate fiduciary shall have any more powers or privileges to conduct business or serve in a fiduciary capacity in this state than the laws of the state in which the foreign corporation is organized confer like powers upon corporations organized and doing business under the laws of this state or having their principal office in this state.

(e) No lack of compliance with this section by any nonresident fiduciary acting as an attorney-in-fact under the power of attorney otherwise executed in accordance with the laws of this state shall be construed to affect the title to any real estate constituting the subject matter of the power of attorney.



§ 35-50-108 - Designation of beneficiaries of employee pension, stock bonus or investment plans.

(a) If a person, entitled to receive payment in money, securities, or other property under a pension, retirement, death benefit, stock bonus, profit-sharing or employees' savings and investment plan, system or trust, designates, as provided in this section, a payee or beneficiary to receive payment of the money, securities, or other property upon death of the person making the designation or to receive payment of the money, securities, or other property upon the death of any other person, the right of the person or persons so designated to receive payment in accordance with the designation, and the ownership of the money, securities or other property so received, shall not be defeated or impaired by any statute or rule of law governing the transfer of property by will or gift or on intestacy.

(b) This section is applicable to a designation even though it is revocable or subject to change by the person who makes it, and even though the money, securities or other property under the designation are not yet payable at the time the designation is made or the money, securities or other property are subject to withdrawal, collection or assignment by the person making the designation.

(c) A person entitled to receive payment includes:

(1) An employee or participant in a pension, retirement, death benefit, stock bonus, profit-sharing or employees' savings and investment plan, system or trust; and

(2) Any person entitled to receive payment by reason of a payee or beneficiary designation described in this section.

(d) A designation of a beneficiary or payee to receive payment upon death either of the person making the designation or of any other person must be made in writing and signed by the person making the designation, and must be agreed to by the employer or be made in accordance with rules prescribed for the pension, retirement, death benefit, stock bonus, profit-sharing or employees' savings and investment plan, system or trust.

(e) This section shall not alter, abridge or limit title 29, chapter 12; title 31, chapter 1; title 66, chapter 3; or title 67, chapter 8, parts 2-4.



§ 35-50-109 - Incorporation of § 35-50-110 in will or trust instrument.

(a) By a clearly expressed intention of the testator or settlor so to do contained in a will, or in an instrument in writing by which a trust estate is created inter vivos, the language contained in the introductory paragraph of § 35-50-110, and in any one (1) or more of subdivisions (1)-(33) of that section, may be, by appropriate reference made to that language, incorporated in the will or other written instrument, to be applicable either to the fiduciary authorized to administer the estate of the testator, or to the fiduciary authorized to administer a trust estate established or to be established pursuant to the terms of the will or other written instrument, or to both types of fiduciaries, with the same effect and subject to the same judicial interpretation and control in appropriate cases as though the language were set forth verbatim in the instrument; provided, that the language contained in § 35-50-110(1)-(4) is appropriate only with respect to powers to be vested in the one (1) or more executors of the estate of a decedent, and is available only for incorporation by reference in a will, as powers of the executor or executors of the will.

(b) (1) "Estate," as used in any subdivision of § 35-50-110, is construed to mean the estate of the decedent if by reference to the subdivision it has been made applicable to the executor or executors of a will, and is construed to mean the trust estate if by reference to the subdivision it has been made applicable to the trustee or trustees of such an estate.

(2) As used in this section and § 35-50-110, "fiduciary," and the masculine singular form of the pronoun referring to the fiduciary, are construed to mean the one (1) or more executors, whether male, female or corporate, of the estate of a decedent, or the one (1) or more trustees, whether male, female or corporate, of a testamentary or inter vivos trust estate, whichever in a particular case is appropriate.

(c) Nothing contained in this section and § 35-50-110 shall be construed to limit the power of a court of competent jurisdiction to prohibit a fiduciary from taking any action, or to restrain a fiduciary in the taking of any action, notwithstanding the authorizations or powers vested in the fiduciary by any written instrument in which all or any part of § 35-50-110 is incorporated by reference.



§ 35-50-110 - Specifically enumerated fiduciary powers that may be incorporated by reference.

Without diminution or restriction of the powers vested in the fiduciary by law, or elsewhere in the instrument, and subject to all other provisions of the instrument, the fiduciary, without the necessity of procuring any judicial authorization, or approval, shall be vested with, and in the application of the fiduciary's best judgment and discretion in behalf of the beneficiaries of the instrument shall be authorized to exercise, the powers specifically enumerated in this section:

(1) In behalf of the estate, to join the testator's or settlor's spouse (if living), or the personal representative of the estate of the testator's or settlor's spouse (if deceased), in the execution and filing of a joint income tax return to the United States, or to the state of Tennessee, or any other governmental taxing authority (or a joint gift tax return, if and when such a joint return is authorized by law), if the fiduciary, in the exercise of the fiduciary's best judgment, believes that action to be for the best interests of the estate, or will result in a benefit to the testator's or settlor's spouse (or the estate of the testator's or settlor's spouse) exceeding in amount any monetary loss to the estate that may be caused by the filing;

(2) To continue, to the extent and so long as in the exercise of the fiduciary's best judgment it is advisable and for the best interests of the estate so to do, the operation or participation in the operation of any farming, manufacturing, mercantile and/or other business activity or enterprise in which at the time of death the testator or settlor is engaged, either alone or in unincorporated association with others;

(3) In behalf of the estate, to perform any and all valid executory contracts to which at the time of the testator's or settlor's death the testator or settlor is a party, and that at the time of the testator's or settlor's death have not been fully performed by the testator or settlor, and to discharge all obligations of the estate arising under or by reason of such contracts;

(4) Pending the administration of the estate, to permit any beneficiary or beneficiaries of the will to have the use, possession and enjoyment, without charge made for the use, possession and enjoyment, (and without the fiduciary thereby relinquishing control of the property), of any real property or tangible personal property of the estate which, upon completion of the administration of the estate, will be distributable to that beneficiary or beneficiaries when, if, and to the extent that, that action will not adversely affect the rights and interests of any creditor of the estate, and in the judgment of the fiduciary it is appropriate that the beneficiary or beneficiaries have the use and enjoyment of the property, notwithstanding that it may be subjected to depreciation in value by reason of the use. The exercise of this power will not constitute a distribution of the property with respect to which it is exercised; and, whether or not exercised, neither the power nor the exercise of the power shall be deemed a constructive or actual distribution of the property to which it relates;

(5) During the fiduciary's administration of the estate, and subject to all the other provisions of the instrument, to receive and receipt for all of the assets of the estate, and to have exclusive possession and control of those assets;

(6) By public or private sale or sales, and for the consideration, on the terms and subject to the conditions, if any, that in the judgment of the fiduciary are for the best interests of the estate and the beneficiaries of the estate, to sell, assign, transfer, convey, or exchange any real or personal property of the estate, or the estate's undivided interest in that property, or any specific part of or interest in that property, including, but not limited to, standing timber, rock, gravel, sand, growing crops, oil, gas and other minerals or mineral rights or interests, and to grant easements on real property of the estate, and to participate in the partition of real or personal property in which the estate has an undivided interest; and to accomplish any such transactions by contracts, endorsements, assignments, bills of sale, deeds or other appropriate written instruments executed and delivered by the fiduciary in behalf of the estate, and to acknowledge the execution of those instruments in the manner provided by law for the acknowledgment of the execution of deeds when such acknowledgments are required or appropriate;

(7) For the consideration, on the terms and subject to the conditions, if any, that in the judgment of the fiduciary are for the best interests of the estate and the beneficiaries of the estate, to lease, for terms which may exceed the duration of the estate, any real or tangible personal property of the estate, or any specific parts of that property or interests in that property, including, but not limited to, oil, gas and other mineral leases; and to accomplish those leases by appropriate written instruments executed and delivered by the fiduciary in behalf of the estate, and acknowledge the execution of those instruments in the manner provided by law for the acknowledgment of the execution of deeds when such acknowledgments are required or appropriate;

(8) In behalf of the estate, to borrow money; evidence those loans by promissory notes or other evidences of indebtedness signed by the fiduciary in the fiduciary's fiduciary capacity, to be binding upon the assets of the estate but not upon the fiduciary in the fiduciary's individual capacity; secure those loans by assigning or pledging personal property of the estate, or by mortgages or deeds of trust or other appropriate instruments imposing liens upon real property or tangible personal property of the estate; and repay those loans, including principal and interest due thereon;

(9) In behalf of the estate, to borrow money from the fiduciary in the fiduciary's individual capacity and secure those loans in the same manner as though they were made by a third person;

(10) To enter into contracts binding upon the estate, but not upon the fiduciary in the fiduciary's individual capacity, that are reasonably incident to the administration of the estate, and that the fiduciary in the exercise of the fiduciary's best judgment believes to be for the best interests of the estate;

(11) To settle, by compromise or otherwise, claims or demands against the estate, or held in behalf of the estate;

(12) To release and satisfy of record, in whole or in part, and enter of record credits upon, any mortgage or other lien constituting an asset of the estate;

(13) To abandon and charge off as worthless, in whole or in part, claims or demands held by or in behalf of the estate that, in the judgment of the fiduciary, are in whole or in part uncollectible;

(14) To pay taxes and excises lawfully chargeable against the assets of the estate that are in the possession or under the control of the fiduciary, including, but not limited to, ad valorem taxes upon real and personal property of the estate that became due and payable prior to the property coming into the hands of the fiduciary, or that become due and payable while the property remains in the fiduciary's possession or under the fiduciary's control; excluding, however, income taxes payable by distributees, assessed with respect to income that has been distributed by the fiduciary pursuant to the instrument;

(15) To repair and maintain in good condition real and tangible personal property of the estate so long as the property remains in the possession or under the control of the fiduciary;

(16) To invest liquid assets of the estate, and from time to time exchange or liquidate and reinvest such assets, pending distribution thereof, if and when such investments in the judgment of the fiduciary will not impede or delay distribution thereof pursuant to this instrument or as otherwise by law required, and in the judgment of the fiduciary are advisable and for the best interests of the estate and the beneficiaries thereof. In making such investments, the fiduciary shall be guided by the prudent investor rule, as authorized and defined in title 35, chapter 14; and the investments thus authorized shall be understood to include, but not to be limited to, loans secured by mortgages, or liens otherwise imposed, upon real or personal property;

(17) Subject to the making and keeping of appropriate records with respect to the investments, which will at all times clearly identify the equitable rights and interests of the estate in the investments, to invest funds of the estate in undivided interests in negotiable or nonnegotiable securities, or other assets, the remaining undivided interests in which are held by the fiduciary in a fiduciary capacity for the use and benefit of other beneficiaries;

(18) To retain investments that initially come into the hands of the fiduciary among the assets of the estate, without liability for loss or depreciation or diminution in value resulting from the retention, so long as in the judgment of the fiduciary it is not clearly for the best interests of the estate, and the distributees of the estate, that those investments be liquidated, although the investments may not be productive of income or otherwise may not be such as the fiduciary would be authorized to make;

(19) At any time and from time to time, to keep all or any portion of the estate in liquid form, uninvested, for such time as the fiduciary may deem advisable, without liability for any loss of income occasioned by so doing;

(20) To deposit funds of the trust in one (1) or more accounts carried by the fiduciary, in a clearly specified fiduciary capacity, in any one (1) or more banks and/or trust companies whose deposits are insured under the Federal Deposit Insurance Act as now constituted or as that act may be amended; and if the fiduciary is itself a bank or a trust company, and is otherwise qualified, the fiduciary may serve as the depository;

(21) To deposit for safekeeping with any bank or trust company, including the fiduciary itself if the fiduciary is a bank or trust company, any negotiable or nonnegotiable securities or other documents constituting assets or records of the estate;

(22) To bring and prosecute or defend actions at law or in equity for the protection of the assets or interests of the estate or for the protection or enforcement of the instrument;

(23) To employ attorneys, accountants, investment managers and delegate investment authority to them or other persons whose services may be necessary or advisable, in the judgment of the fiduciary, to advise or assist the fiduciary in the discharge of the fiduciary's duties, or in the conduct of any business constituting an asset of the estate, or in the management, maintenance, improvement, preservation or protection of any property of the estate, or otherwise in the exercise of any powers vested in the fiduciary;

(24) To procure and pay premiums on policies of insurance to protect the estate, or any of the assets of the estate, against liability for personal injuries or property damage, or against loss or damage by reason of fire, windstorm, collision, theft, embezzlement or other hazards against which such insurance is normally carried in connection with activities or on properties such as those with respect to which the fiduciary procures such insurance;

(25) To allocate items of receipts or disbursements to either corpus or income of the estate, as the fiduciary in the exercise of the fiduciary's best judgment and discretion deems to be proper, without thereby doing violence to clearly established and generally recognized principles of accounting;

(26) In behalf of the estate, to purchase or otherwise lawfully acquire real or personal property, or undivided interests in property, the ownership of which, in the judgment of the fiduciary, will be advantageous to the estate, and the beneficiary or beneficiaries of the estate;

(27) To construct improvements on real property of the estate, or remove or otherwise dispose of improvements, when that action is in the judgment of the fiduciary advisable and for the best interests of the estate;

(28) To exercise in person or by proxy, with or without a power of substitution vested in the proxy, all voting rights incident to the ownership of corporate stock or the other securities constituting assets of the estate; and exercise all other rights and privileges incident to the ownership of those securities, including, but not limited to, the right to sell, exchange, endorse or otherwise transfer the securities, consent to, or oppose, reorganizations, consolidations, mergers or other proposed corporate actions by the issuer of the securities, exercise or decline to exercise options to purchase additional shares or units of the securities or of related securities, and pay all assessments or other expenses necessary in the judgment of the fiduciary for the protection of the securities or of the value of the securities;

(29) To employ any bank or trust company to serve as custodian of any securities constituting assets of the estate, and cause the securities (if they are nonassessable) to be registered in the name of the custodian or of its nominee, without disclosure that they are held in a fiduciary capacity; authorize the bank or trust company, as agent and in behalf of the fiduciary, to collect, receive and receipt for income derived from the securities, or the proceeds of sales, assignments or exchanges of the securities made by authority and under the direction of the fiduciary, and to remit to the fiduciary such income or other proceeds derived from the securities; and pay to the custodian reasonable and customary charges made by it for the performance of these services; provided, that any such action taken by the fiduciary shall not increase, decrease or otherwise affect the fiduciary's liability, responsibility or accountability with respect to the securities;

(30) To register nonassessable securities constituting assets of the estate in the name of the fiduciary or of the fiduciary's nominee, without disclosure that the securities are held in a fiduciary capacity, or hold the securities unregistered or otherwise in such form that the title thereto will pass by delivery, without, in any such case, increasing, decreasing or otherwise affecting the fiduciary's liability, responsibility or accountability with respect to the securities;

(31) In making distribution of capital assets of the estate to distributees of the estate under the instrument, except when otherwise required by other provisions of the instrument, to make the distribution in kind or in cash, or partially in kind and partially in cash, as the fiduciary finds to be most practicable and for the best interests of the distributees; distribute real property to two (2) or more distributees in division, or to partition real property for the purpose of distribution, as the fiduciary in the exercise of the fiduciary's best judgment finds to be most practicable and for the best interests of the distributees; and determine the value of capital assets for the purpose of making distribution of the assets if and when there is more than one (1) distributee of the assets, which determination shall be binding upon the distributees unless clearly capricious, erroneous and inequitable;

(32) (A) (i) To inspect and monitor property to which the fiduciary takes legal title, including interests in sole proprietorships, partnerships, or corporations and any assets owned by such business enterprises, for the purpose of determining compliance with environmental laws affecting the property, and respond or take any other action necessary to prevent, abate or clean up, on behalf of the trust or estate as is necessary, before or after the initiation of enforcement action by any governmental body, any actual or threatened violation of any environmental laws affecting property held by the fiduciary relating to hazardous substances or environmental laws;

(ii) To refuse to accept property in trust if the fiduciary determines that any property to be donated to a trust estate is contaminated by any hazardous substances, or the property is being used or has been used for any activities, directly or indirectly involving hazardous substances, that could result in liability to the trust or estate or otherwise impair the value of the assets held in the trust;

(iii) To settle or compromise, at any time, any and all claims against the estate or trust that may be asserted by any governmental body or private party involving the alleged violation of any environmental laws affecting property held in the estate or trust;

(iv) To disclaim any power granted by any document or any statute or rule of law that, in the sole discretion of the fiduciary, may cause the fiduciary to incur personal liability under any environmental laws; and

(v) To decline to serve as fiduciary if the fiduciary reasonably believes that there is or may be a conflict of interest between it in its fiduciary capacity and in its individual capacity because of potential claims or liabilities that may be asserted against it on behalf of the estate or trust resulting from the type or condition of assets held therein.

(B) (i) The fiduciary shall be entitled to charge the cost for any inspection, insurance, review, abatement, response or cleanup, or any other remedial action, as authorized in this subdivision (32), against the income or principal of the estate or trust and shall not be personally responsible for that cost. The fiduciary shall not be personally liable to any beneficiary or any other party for any decrease in value or exhaustion of assets in the estate or trust by reason of the fiduciary's compliance with any environmental laws, specifically including any reporting requirements under environmental laws.

(ii) While acting in good faith and according to traditional fiduciary standards, the fiduciary shall not be considered an "owner," "operator" or other party otherwise liable for violation of environmental laws unless the fiduciary has actually caused or contributed to the violation.

(C) For the purposes of this subdivision (32), "hazardous substances" means any substance defined as hazardous or toxic or otherwise regulated by any federal, state or local law, rule or regulation relating to the protection of the environment or human health. Such laws are referred to in this subdivision (32) as "environmental laws"; and

(33) To do any and all other things, not in violation of any other terms of the instrument, that, in the judgment of the fiduciary, are necessary or appropriate for the proper management, investment and distribution of the assets of the estate in accordance with the instrument, and in the fiduciary's judgment are for the best interests of the estate and its beneficiaries.



§ 35-50-111 - Fiduciary bond on interest.

Whenever a fiduciary, as defined in § 35-2-102, is required by law to execute a bond for assets placed with a financial institution in the form of a bank, trust company or savings and loan association, and the fiduciary agrees with the institution not to withdraw the principal of the assets, the bond required of the fiduciary shall be for the amount of the interest. No bond adjustment is necessary if the principal, or a portion of the principal, is withdrawn with court approval. The authorization for elimination of bond on the principal so deposited with the financial institution shall not apply unless the agreement by the fiduciary with the institution is approved by the court charged with administering the funds or the estate of the minor, and unless the agreement is filed in and enforced by the court.



§ 35-50-112 - Impairment of marital deduction prohibited.

No executor, trustee or other fiduciary may take, or refuse to take, any action, or make or retain any investment, the result of which would defeat an otherwise available marital deduction under the Internal Revenue Code (26 U.S.C.), or under the laws of this state, if the obvious and expressed intent of the testator or settlor was to take advantage of this deduction. After May 23, 1977, this section applies to all acts or investments, by all executors, trustees or other fiduciaries, as to all wills and trusts, whenever these instruments were executed or created.



§ 35-50-114 - Powers exercisable by majority -- Liability.

(a) Unless it is otherwise provided by an instrument under which the fiduciaries are acting, or an amendment of the instrument, or by court order, any power vested in three (3) or more fiduciaries, other than the power to remove a fiduciary, may be exercised by a majority of those fiduciaries; but no fiduciary who has not joined in exercising a power shall be liable to the beneficiaries or to others for the consequences of that exercise, nor shall a dissenting fiduciary be liable for the consequences of an act in which that fiduciary joins at the direction of the majority fiduciaries, if the fiduciary expressed the dissent in writing to the cofiduciaries at or before the time of the joinder.

(b) Nothing in this section excuses a cofiduciary from liability for inactivity in the administration of the estate or trust nor for failure to attempt to prevent a breach of trust.

(c) As used in this section, "fiduciary" is construed to mean the one (1) or more personal representatives, whether male, female or corporate, of a testamentary estate.

(d) This section is effective with regard to all estates and trusts under administration on or after April 8, 1985, regardless of the date of the instruments under which administration is being carried out or when administration began.



§ 35-50-120 - Blind trust.

(a) A trust shall be considered a "blind trust" if the trust is created to benefit an individual, the individual's spouse or any dependent child and is under the management and control of a trustee who is a bank or trust company authorized to exercise fiduciary powers, a licensed attorney or a broker who:

(1) Is independent of and not associated with any party interested in the trust;

(2) Is not or has not been an employee of any interested party or any organization affiliated with any interested party, and is not a partner of, or involved in any joint venture or other investment with any interested party; and

(3) Is not a relative of any party.

(b) There shall be no communications direct or indirect between the trustee and an interested party with respect to the trust unless the communication is in writing, except for communications that solely consist of requests for distributions of cash or other unspecified assets of the trust. The written communications shall be limited to the general financial interest and needs of the interested party including, but not limited to, an interest in maximizing income or long-term capital gain.

(c) The interested parties shall make no effort to obtain information with respect to the holdings of the trust, including obtaining a copy of any trust tax return filed or any information relating to the trust, except as may be needed by the interested parties in order to file tax returns.

(d) Any trustee of a trust as provided in this section for an interested party that is required to make disclosures under title 8, chapter 50, part 5, shall make to the best of the trustee's knowledge such disclosures as are required or be subject to the penalties provided in § 8-50-505.

(e) This section does not apply to any "blind trust" or other trust or financial arrangement or agreement having the same effect or status as a "blind trust" in existence prior to May 12, 1988. All such trusts, arrangements or agreements shall continue to operate in accordance with the terms and conditions under which they were created.



§ 35-50-121 - Delayed receipt of trust corpus.

Any trust agreement or declaration of trust may be valid even if no corpus is delivered to the trustee at the time of execution of the instrument if the trustee has the right to receive corpus at a later time or times from the trustor, the trustor's estate or other persons or sources.



§ 35-50-122 - Generation-skipping tax -- Definitions.

(a) As used in this section, unless the context otherwise requires:

(1) "Generation-skipping tax" means the generation-skipping transfer tax imposed by chapter 13 of the Internal Revenue Code (26 U.S.C. §§ 2601 et seq.);

(2) "Internal Revenue Code" means the Internal Revenue Code of 1986 and successor provisions and codifications of that Code;

(3) "Trust" means any express trust, with additions, wherever and however created, or any separate share of a trust, and includes any arrangement, other than an estate, that, although not a trust, has substantially the same effect as a trust; and

(4) "Trustee" means an original, additional or successor trustee, whether or not appointed or confirmed by a court, and, in the case of an arrangement that is not a trust but is treated as a trust for purposes of the generation-skipping tax, includes the person in actual or constructive possession of the property subject to the arrangement.

(b) A trustee is authorized, but not required, to divide any trust into two (2) or more separate trusts, of equal or unequal value, in order to create one (1) or more trusts entirely exempt from the generation-skipping tax and one (1) or more trusts entirely subject to the generation-skipping tax. Other terms and provisions of both trusts will remain substantially identical in all respects to the original trust.

(c) The purpose of this section is to authorize a trustee to take appropriate action to preclude or minimize to the extent possible the imposition of the generation-skipping tax, and this section shall be broadly construed to carry out this purpose.

(d) A trustee may exercise the authority granted in this section without prior approval or leave of any court.

(e) Any trustee who in good faith acts or fails to act shall not be liable to any person for taking or failing to take any action authorized by this section.

(f) This section applies to any trust that may be subject to chapter 13 of the Internal Revenue Code.



§ 35-50-123 - Powers of fiduciaries.

Each fiduciary, as defined in § 35-2-102, has the powers enumerated in § 35-50-110(32).



§ 35-50-124 - Limited power of trustee -- Beneficiary -- Application.

(a) (1) Due to the potential conflict of interest that exists between a trustee who is a beneficiary and other beneficiaries of the trust, any power conferred upon a trustee, other than the settlor of a revocable or amendable trust:

(A) To make discretionary distributions of either principal or income to or for the benefit of the trustee, except to provide for that trustee's health, education, maintenance, or support as described under Internal Revenue Code §§ 2041 and 2514 (26 U.S.C. §§ 2401 and 2514);

(B) To make discretionary allocations of receipts or expenses as between principal and income, unless the trustee acts in a fiduciary capacity whereby the trustee has no power to enlarge or shift any beneficial interest except as an incidental consequence of the discharge of the trustee's fiduciary duties;

(C) To make discretionary distributions of either principal or income to satisfy any legal support obligations of the trustee; or

(D) To exercise any other power, including the right to remove or to replace any trustee, so as to cause the powers enumerated in subdivision (a)(1)(A), (B) or (C) to be exercised on behalf of, or for the benefit of, a beneficiary who is also a trustee,

cannot be exercised by that trustee.

(2) Any of the foregoing proscribed powers that are conferred upon two (2) or more trustees may be exercised by the trustees who are not so disqualified. If there is no trustee qualified to exercise the power and the document creating the trust does not include authority for the appointment of an independent trustee, any party in interest, as defined in subsection (c), may apply to a court of competent jurisdiction to appoint an independent trustee and the power may be exercised by the independent trustee appointed by the court.

(b) This section applies to any trust unless application of the statute would cause the loss of a marital or charitable deduction or loss of generation skipping transfer tax exemption or the terms of the trust either:

(1) Refer specifically to this section and provide expressly to the contrary;

(2) Clearly indicate an intent by the settlor of the trust or testator of a will to grant the trustee who is also a beneficiary the power in question to accomplish a particular beneficial tax result; or

(3) Contain language similarly limiting the powers of a trustee who is also a beneficiary.

(c) For the purpose of subsection (a) or (b):

(1) If the trust is revocable or amendable and the settlor is not incapacitated, the party in interest is the settlor.

(2) If the trust is revocable or amendable and the settlor is incapacitated, the party in interest is the settlor's legal representative under applicable law or the settlor's donee under the durable power of attorney that is sufficient to grant such authority.

(3) If the trust is not revocable or amendable, the parties in interest are:

(A) Each trustee then serving;

(B) Each income beneficiary then in existence or, if any such beneficiary has not attained majority or is otherwise incapacitated, the beneficiary's natural guardian or other legal representative under applicable law or the beneficiary's donee under a durable power of attorney that is sufficient to grant such authority; and

(C) Each remainder beneficiary then in existence or, if any such remainder beneficiary has not attained majority or is otherwise incapacitated, the beneficiary's natural guardian or other legal representative under applicable law or the beneficiary's donee under a durable power of attorney that is sufficient to grant such authority.

(d) A person who has the right to remove or replace a trustee does not possess nor may that person be deemed to possess, by virtue of having that right, the powers of the trustee that is subject to removal or to replacement.



§ 35-50-127 - Release of personal health information to determine capacity.

Where it is necessary, under the terms of a trust to determine the mental or physical incapacity of a patient, a healthcare provider may release personal health information to a licensed physician or licensed attorney at law if the physician or attorney at law signs and furnishes the healthcare provider with an affidavit that the release of information is necessary to determine the mental or physical incapacity of the patient, or of the settlor, or of the donor, or of the trustee, or of the agent or other fiduciary under a trust that was signed by the patient where incapacity causes the document to come into effect, discontinues its effect or calls for a change in a fiduciary acting under the document.









Title 36 - Domestic Relations

Chapter 1 - Adoption

Part 1 - General Provisions

§ 36-1-101 - Purpose of part -- Construction.

(a) The primary purpose of this part is to provide means and procedures for the adoption of children and adults that recognize and effectuate to the greatest extent possible the rights and interests of persons affected by adoption, especially those of the adopted persons, which are specifically protected by the constitutions of the United States and the state of Tennessee and to those ends seek to ensure, to the greatest extent possible, that:

(1) Children are removed from the homes of their parents or guardians only when that becomes the only alternative that is consistent with the best interest of the child;

(2) Children are placed only with those persons who have been determined to be capable of providing proper care and a loving home for an adopted child;

(3) The rights of children to be raised in loving homes that are capable of providing proper care for adopted children and that the best interests of children in the adoptive process are protected;

(4) The adoptive process protects the rights of all persons who are affected by that process and who should be entitled to notice of the proceedings for the adoption of a child;

(5) The adoption proceedings are held in an expeditious manner to enable the child to achieve permanency, consistent with the child's best interests, at the earliest possible date; and

(6) The adopted child is protected in the child's adoptive relationship from any interference by any person who may have some legal claim after the child has become properly adjusted to the child's adoptive home.

(b) The secondary purpose of this part is to:

(1) Protect biological parents and guardians of children from decisions concerning the relinquishment of their parental or guardian's rights to their children or wards that might be made as a result of undue influence or fraud;

(2) Protect adoptive parents from assuming the care and responsibility for a child about whose physical, mental, emotional, and hereditary background they are unaware;

(3) Protect the adoptive parents from the later disturbance of their parental relationship with their child by the biological or prior legal parents of the child who may have some legal claim due to the failure to protect their legal rights; and

(4) Provide adoption promotion and support services and activities designed to encourage early permanency and adoptions, when adoptions promote the best interests of children, including such activities as pre-adoptive and post-adoptive services and activities designed to expedite the adoption process.

(c) The purpose of this part shall also be to favor the rights of adopted persons or other persons for whom any closed records are maintained and their families to obtain information concerning the lives of those persons and to permit them to obtain information about themselves from the adoption records, sealed records, sealed adoption records, or post-adoption records to which they are entitled, but also to recognize the rights of parents and adopted persons not to be contacted by the persons who obtain such information, except in compliance with this part.

(d) In all cases, when the best interests of the child and those of the adults are in conflict, such conflict shall always be resolved to favor the rights and the best interests of the child, which interests are hereby recognized as constitutionally protected and, to that end, this part shall be liberally construed.



§ 36-1-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) (A) For purposes of terminating the parental or guardian rights of a parent or parents or a guardian or guardians of a child to that child in order to make that child available for adoption, "abandonment" means that:

(i) For a period of four (4) consecutive months immediately preceding the filing of a proceeding or pleading to terminate the parental rights of the parent or parents or the guardian or guardians of the child who is the subject of the petition for termination of parental rights or adoption, that the parent or parents or the guardian or guardians either have willfully failed to visit or have willfully failed to support or have willfully failed to make reasonable payments toward the support of the child;

(ii) The child has been removed from the home of the parent or parents or the guardian or guardians as the result of a petition filed in the juvenile court in which the child was found to be a dependent and neglected child, as defined in § 37-1-102, and the child was placed in the custody of the department or a licensed child-placing agency, that the juvenile court found, or the court where the termination of parental rights petition is filed finds, that the department or a licensed child-placing agency made reasonable efforts to prevent removal of the child or that the circumstances of the child's situation prevented reasonable efforts from being made prior to the child's removal; and for a period of four (4) months following the removal, the department or agency has made reasonable efforts to assist the parent or parents or the guardian or guardians to establish a suitable home for the child, but that the parent or parents or the guardian or guardians have made no reasonable efforts to provide a suitable home and have demonstrated a lack of concern for the child to such a degree that it appears unlikely that they will be able to provide a suitable home for the child at an early date. The efforts of the department or agency to assist a parent or guardian in establishing a suitable home for the child may be found to be reasonable if such efforts exceed the efforts of the parent or guardian toward the same goal, when the parent or guardian is aware that the child is in the custody of the department;

(iii) A biological or legal father has either willfully failed to visit or willfully failed to make reasonable payments toward the support of the child's mother during the four (4) months immediately preceding the birth of the child; provided, that in no instance shall a final order terminating the parental rights of a parent as determined pursuant to this subdivision (1)(A)(iii) be entered until at least thirty (30) days have elapsed since the date of the child's birth;

(iv) A parent or guardian is incarcerated at the time of the institution of an action or proceeding to declare a child to be an abandoned child, or the parent or guardian has been incarcerated during all or part of the four (4) months immediately preceding the institution of such action or proceeding, and either has willfully failed to visit or has willfully failed to support or has willfully failed to make reasonable payments toward the support of the child for four (4) consecutive months immediately preceding such parent's or guardian's incarceration, or the parent or guardian has engaged in conduct prior to incarceration that exhibits a wanton disregard for the welfare of the child; or

(v) The child, as a newborn infant aged seventy-two (72) hours or less, was voluntarily left at a facility by such infant's mother pursuant to § 68-11-255; and, for a period of thirty (30) days after the date of voluntary delivery, the mother failed to visit or seek contact with the infant; and, for a period of thirty (30) days after notice was given under § 36-1-142(e), and no less than ninety (90) days cumulatively, the mother failed to seek contact with the infant through the department or to revoke her voluntary delivery of the infant;

(B) For purposes of this subdivision (1), "token support" means that the support, under the circumstances of the individual case, is insignificant given the parent's means;

(C) For purposes of this subdivision (1), "token visitation" means that the visitation, under the circumstances of the individual case, constitutes nothing more than perfunctory visitation or visitation of such an infrequent nature or of such short duration as to merely establish minimal or insubstantial contact with the child;

(D) For purposes of this subdivision (1), "willfully failed to support" or "willfully failed to make reasonable payments toward such child's support" means the willful failure, for a period of four (4) consecutive months, to provide monetary support or the willful failure to provide more than token payments toward the support of the child;

(E) For purposes of this subdivision (1), "willfully failed to visit" means the willful failure, for a period of four (4) consecutive months, to visit or engage in more than token visitation;

(F) Abandonment may not be repented of by resuming visitation or support subsequent to the filing of any petition seeking to terminate parental or guardianship rights or seeking the adoption of a child;

(G) "Abandonment" and "abandonment of an infant" do not have any other definition except that which is set forth in this section, it being the intent of the general assembly to establish the only grounds for abandonment by statutory definition. Specifically, it shall not be required that a parent be shown to have evinced a settled purpose to forego all parental rights and responsibilities in order for a determination of abandonment to be made. Decisions of any court to the contrary are hereby legislatively overruled; and

(H) Every parent who is eighteen (18) years of age or older is presumed to have knowledge of a parent's legal obligation to support such parent's child or children;

(2) "Abandonment of an infant" means, for purposes of terminating parental or guardian rights, "abandonment" of a child under one (1) year of age;

(3) "Adopted person" means:

(A) Any person who is or has been adopted under this part or under the laws of any state, territory, or foreign country; and

(B) For purposes of the processing and handling of, and access to, any adoption records, sealed adoption records, sealed records, post-adoption records, or adoption assistance records pursuant to this part, "adopted person" also includes a person for whom any of those records is maintained by the court, other persons or entities or persons authorized to conduct a surrender or revocation of surrender pursuant to this part, or which records are maintained by the department, a licensed or chartered child-placing agency, a licensed clinical social worker, or the department of health or other information source, whether an adoption petition was ever filed, whether an adoption order was ever entered, whether the adoption was ever dismissed, whether the adoption was ever finalized, or whether the adoption was attempted or was otherwise never completed due to the abandonment of any necessary activity related to the completion of the adoption;

(4) "Adoption" means the social and legal process of establishing by court order, other than by paternity or legitimation proceedings or by voluntary acknowledgment of paternity, the legal relationship of parent and child;

(5) "Adoption assistance" means the federal or state programs that exist to provide financial assistance to adoptive parents to enable them to provide a permanent home to a special needs child as defined by the department;

(6) "Adoption record" means:

(A) (i) The records, reports, or other documents maintained in any medium by the judge or clerk of the court, or by any other person pursuant to this part who is authorized to witness the execution of surrenders or revocations of surrenders, which records, reports, or documents relate to an adoption petition, a surrender or parental consent, a revocation of a surrender or parental consent, or which reasonably relate to other information concerning the adoption of a person, and which information in such records, reports, or documents exists during the pendency of an adoption or a termination of parental rights proceeding, or which records, reports, or documents exist subsequent to the conclusion of those proceedings, even if no order of adoption or order of dismissal is entered, but which records, reports or documents exist prior to those records, reports, or documents becoming a part of a sealed record or a sealed adoption record pursuant to § 36-1-126; or

(ii) The records, reports, or documents maintained in any medium by the department's social services division, or by a licensed or chartered child-placing agency or licensed clinical social worker, and which records, reports, or documents contain any social, medical, legal, or other information concerning an adopted person, a person who has been placed for adoption or a person for whom adoptive placement activities are currently occurring, and which information in such records, reports, or documents exists during the pendency of an adoption or termination of parental rights proceeding, or which exists subsequent to the conclusion of those proceedings, even if no order of adoption or dismissal of an adoption has been entered, but which records, reports, or documents exist prior to those records, reports, or documents becoming sealed records or sealed adoption records pursuant to § 36-1-126;

(B) The adoption record is confidential and is not subject to disclosure by the court, by a licensed child-placing agency, by a licensed clinical social worker or by any other person or entity, except as otherwise permitted by this part; however, prior to the record's becoming a sealed record or a sealed adoption record pursuant to § 36-1-126, the adoption record may be disclosed as may be necessary for purposes directly related to the placement, care, treatment, protection, or supervision by the legal custodian, legal guardian, conservator, or other legally authorized caretaker of the person who is the subject of the adoption proceeding, or as may be necessary for the purposes directly related to legal proceedings involving the person who is subject to the jurisdiction of a court in an adoption proceeding or other legal proceeding related to an adoption, including terminations of parental rights, or as may otherwise be necessary for use in any child or adult protective services proceedings concerning the person about whom the record is maintained pursuant to titles 37 and 71;

(C) The adoption record shall not, for purposes of release of the records pursuant to §§ 36-1-127 -- 36-1-141, be construed to permit access, without a court order pursuant to § 36-1-138, to home studies or preliminary home studies or any information obtained by the department, a licensed or chartered child-placing agency, a licensed clinical social worker, or other family counseling service, a physician, a psychologist, or member of the clergy, an attorney or other person in connection with a home study or preliminary home study as part of an adoption or surrender or parental consent proceeding or as part of the evaluation of prospective adoptive parents, other than those studies that are expressly included in a report to the court by such entities or persons. Information relating to the counseling of a biological mother regarding crisis pregnancy counseling shall not be included in the adoption record for purposes of release pursuant to this part without a court order pursuant to § 36-1-138;

(7) "Adoptive parent or parents" means the person or persons who have been made the legal parents of a child by the entry of an order of adoption under this part or under of the laws of any state, territory or foreign country;

(8) "Adult" means any person who is eighteen (18) years of age or older. An adult may be adopted as provided in this part;

(9) "Aggravated circumstances" means abandonment, abandonment of an infant, aggravated assault, aggravated kidnapping, especially aggravated kidnapping, aggravated child abuse and neglect, aggravated sexual exploitation of a minor, especially aggravated sexual exploitation of a minor, aggravated rape, rape, rape of a child, incest, or severe child abuse, as defined at § 37-1-102;

(10) "Biological parents" means the woman and man who physically or genetically conceived the child who is the subject of the adoption or termination proceedings or who conceived the child who has made a request for information pursuant to this part;

(11) "Biological relative" means:

(A) For adopted persons for whom any adoption records, sealed adoption records, sealed records, or post-adoption records are maintained: the biological parents or child of an adopted person or person for whom any adoption record, sealed record, sealed adoption record or post-adoption record is maintained, the brothers or sisters of the whole or half blood, the blood grandparents of any degree, the blood aunts or uncles, or the blood cousins of the first degree, of such persons; and

(B) For persons about whom any background information is sought as part of the surrender or parental consent process: the biological parents of the child, the brothers or sisters of the whole or half blood, the blood grandparents of any degree, or the blood aunts or uncles;

(12) "Chartered child-placing agency" means an agency that had received a charter from the state of Tennessee through legislative action or by incorporation for the operation of an entity or a program of any type that engaged in the placement of children for foster care or residential care as part of a plan or program for which those children were or could have been made available for adoptive placement and that may have, at sometime during its existence, become subject to any licensing requirements by the department or its predecessors;

(13) "Child" or "children" means any person or persons under eighteen (18) years of age;

(14) "Child caring agency" means any agency authorized by law to care for children outside their own homes for twenty-four (24) hours per day;

(15) "Consent" means:

(A) The written authorization to relinquish a child for adoption, which is given by an agency such as the department or a public child care agency of another state or country or licensed child-placing agency of this or another state, which agency has the authority, by court order or by surrender or by operation of law or by any combination of these, to place a child for adoption and to give permission for the adoption of that child by other persons;

(B) The written permission of a parent pursuant to § 36-1-117(f) to permit the adoption of that parent's child by that parent's relative or by the parent's spouse who is the child's stepparent;

(C) The process as described in § 36-1-117(g) by which a parent co-signs an adoption petition, with the prospective adoptive parents, for the purpose of agreeing to make the child available for adoption by the co-petitioning prospective adoptive parents, and that permits the court to enter an order of guardianship to give the adoptive parents custody and supervision of the child pending the completion or dismissal of the adoption proceedings or pending revocation of the consent by the parent. This process shall be called a "parental consent";

(D) The permission of a child fourteen (14) years of age or older given to the court, in chambers, before the entry of an order of adoption of such child;

(E) The permission of a guardian ad litem for a disabled child or an adult permitting the adoption of those persons pursuant to the procedures of § 36-1-117(i) and (j);

(F) The sworn, written permission of an adult person filed with the court where the adoption petition is filed that seeks the adoption of the adult; or

(G) The agreement for contact by the parties to the post-adoption records search procedures that may be required in §§ 36-1-127 -- 36-1-141;

(16) (A) "Court" means the chancery or circuit court; provided, that "court" includes the juvenile court for purposes of the authority to accept the surrender or revocation of surrenders of a child and to issue any orders of reference, orders of guardianship, or other orders resulting from a surrender or revocation that it accepts and for purposes of authorizing the termination of parental rights pursuant to § 36-1-113; title 37, chapter 1, part 1; and title 37, chapter 2, part 4;

(B) All appeals of any orders relative to the juvenile court's actions in taking a surrender or revocation or in terminating parental rights shall be made to the court of appeals as provided by law; or

(C) A juvenile court magistrate, appointed by the juvenile judge pursuant to title 37, shall have authority to take a surrender of a child and to take a revocation of such surrender, and no order of confirmation by the juvenile judge of the orders concerning surrenders and revocations shall be required; provided, that the magistrate's order recommending termination of parental rights shall require an order of confirmation by the juvenile judge;

(17) "Court report" means the report to the adoption or surrender court in response to an order of reference that describes to the court the status of the child and the prospective adoptive parents or the persons to whom the child is surrendered. Such a report may be preliminary, supplementary, or final in nature. The court report shall not include the home study or preliminary home study, but instead shall include a summary of such study;

(18) "Department" means the department of children's services or any of its divisions or units;

(19) "Eligible person" means, for purposes of §§ 36-1-125 -- 36-1-141, a person who is verified by the department as being in the class of individuals who is permitted by this part to receive access to records;

(20) "Final court report" means a written document completed by the department or a licensed child-placing agency or licensed clinical social worker after submission of any prior court reports in response to the court's order of reference. It gives information concerning the status of the child in the home of the prospective adoptive parents and gives a full explanation to the court of the suitability of the prospective adoptive parent or parents to adopt the child who is the subject of the adoption petition. The final court report is designed to bring the status of the proposed adoptive home and the child up to date immediately prior to finalization of the adoption and should be the last report the court receives before finalization of the adoption by entry of an order of adoption;

(21) "Financially able" means that the petitioners for adoption of a child are able, by use of any and all income and economic resources of the petitioners, including, but not limited to, assistance from public or private sources, to ensure that any physical, emotional, or special needs of the child are met;

(22) "Foster care" has the meaning given to that term in § 37-1-102; provided, that no plan or permanency plan, as defined in § 37-2-402, shall be required in the case of foster care provided by or in any agency, institution or home in connection with an adoption of a child, so long as a petition for the adoption of that child by an individual or individuals to whom care of that child has been given is filed in a court of competent jurisdiction within six (6) months of the time that child first comes into the care of the agency, institution or home;

(23) "Foster parent" has the meaning given to that term in § 37-1-102;

(24) (A) "Guardian" or "guardians" or "co-guardian" or "co-guardians" means a person or persons or an entity, other than the parent of a child, appointed by a court or defined by law specifically as "guardian" or "co-guardian" or "conservator" to provide supervision, protection for and care for the person or property, or both, of a child or adult;

(B) "Guardian" or "co-guardian" also means a person or entity appointed as guardian or guardians as the result of a surrender, parental consent, or termination of parental rights;

(C) The rights of the individual guardian or co-guardian or conservator of the person of a minor child or of an adult must be terminated by a surrender or court action before an order of adoption can be entered; provided, that an individual or individuals who receives or receive guardianship pursuant to a surrender, parental consent, or termination of parental rights pursuant to this part or title 37 need not give consent to the adoption when that individual is the petitioner in an adoption;

(D) When the department, a licensed child-placing agency, or a child-caring agency is the guardian of the child, its rights must be terminated by court action or it must provide consent as defined in subdivision (15)(A) before an adoption can be ordered;

(25) (A) "Guardianship" or "co-guardianship" means, for purposes of subdivision (24), a person or entity having the status of being a guardian or co-guardian who or which is responsible for the provision of supervision, protection, and assistance to the person of a child under this part or under other law of this or any other jurisdiction;

(B) Guardianship as a result of a surrender, consent, or termination of parental rights pursuant to this part or title 37 or the law of any other jurisdiction may be "complete" or "partial";

(C) (i) A person or entity has "complete" guardianship for the purpose of permitting a court to order an adoption when all necessary parental or guardianship rights have been terminated by surrender, by consent, by waiver of interest, or by involuntary termination of parental rights proceedings by a court or otherwise, and the court or courts with jurisdiction to do so enters an order or orders granting guardianship status to the person or entity;

(ii) Complete guardianship pursuant to a surrender or consent under this part or pursuant to the termination of the rights of a parent or guardian of a child under this part or under title 37, and pursuant to the entry of an order of guardianship as provided in this part, shall entitle the person or entity to the right to care for the child as provided under § 37-1-140 or as otherwise provided by the court order, and shall permit the entity to place the child for adoption and to consent to the adoption, or shall permit the individual to be granted an adoption of the child, and shall authorize the court to proceed with and grant an adoption, without further termination of parental or guardian rights;

(D) (i) A person or entity has "partial guardianship" when a surrender or consent has been received from at least one (1), but not all, parents or guardians of the child, or when a court-ordered termination of parental or guardianship rights has been obtained against at least one (1), but not all, parents or guardians of the child, and the court has entered an order granting guardianship of the child to the petitioning person or entity, and the remaining parent or guardian of the child has not executed a surrender or consent or the child's parental or guardianship rights have not been terminated by waiver of interest pursuant to this part, court order, or otherwise;

(ii) Partial guardianship obtained pursuant to a surrender or consent or pursuant to an order terminating less than all parental rights, and an order of partial guardianship pursuant to this part or pursuant to title 37 shall entitle the person or entity to provide care, supervision, and protection of the child pursuant to § 37-1-140, or to the extent permitted by the court order granting partial guardianship, but it shall not be effective to allow full consent to an adoption by an entity without termination by surrender or court order or otherwise of the remaining parental or guardianship rights of other parents or guardians, and shall not authorize the court to grant an adoption to an individual until all remaining parental or guardianship rights have been surrendered, terminated, or otherwise ended; provided, that the department or licensed child-placing entity may place a child for adoption with prospective adoptive parents and may consent to the adoption of the child by those prospective adoptive parents when the department or the licensed child-placing agency has partial guardianship, and the prospective adoptive parents then shall be required to obtain complete guardianship of the child by surrender, termination of parental rights, waiver of interest, or parental consent to effect the adoption of the child;

(26) "Home study" means the product of a preparation process in which individuals or families are assessed by themselves and the department or licensed child-placing agency, or a licensed clinical social worker as to their suitability for adoption and their desires with regard to the child they wish to adopt. The home study shall conform to the requirements set forth in the rules of the department and it becomes a written document that is used in the decision to approve or deny a particular home for adoptive placement. The home study may be the basis on which the court report recommends approval or denial to the court of the family as adoptive parents. A court report based upon any home study conducted by a licensed child-placing agency, licensed clinical social worker or the department that has been completed or updated within one (1) year prior to the date of the surrender or order of reference shall be accepted by the court for purposes of §§ 36-1-111 and 36-1-116. The home study shall be confidential, and at the conclusion of the adoption proceeding shall be forwarded to the department to be kept under seal pursuant to § 36-1-126, and shall be subject to disclosure only upon order entered pursuant to § 36-1-138;

(27) "Interstate Compact on the Placement of Children (ICPC)" means §§ 37-4-201 -- 37-4-207 relating to the placement of a child between states for the purposes of foster care or adoption. The ICPC is administered in Tennessee by the department through its state office in Nashville;

(28) (A) "Legal parent" means:

(i) The biological mother of a child;

(ii) A man who is or has been married to the biological mother of the child if the child was born during the marriage or within three hundred (300) days after the marriage was terminated for any reason, or if the child was born after a decree of separation was entered by a court;

(iii) A man who attempted to marry the biological mother of the child before the child's birth by a marriage apparently in compliance with the law, even if the marriage is declared invalid, if the child was born during the attempted marriage or within three hundred (300) days after the termination of the attempted marriage for any reason;

(iv) A man who has been adjudicated to be the legal father of the child by any court or administrative body of this state or any other state or territory or foreign country or who has signed, pursuant to §§ 24-7-113, 68-3-203(g), 68-3-302 or 68-3-305(b), an unrevoked and sworn acknowledgment of paternity under Tennessee law, or who has signed such a sworn acknowledgment pursuant to the law of any other state, territory, or foreign country; or

(v) An adoptive parent of a child or adult;

(B) A man shall not be a legal parent of a child based solely on blood, genetic, or DNA testing determining that he is the biological parent of the child without either a court order or voluntary acknowledgement of paternity pursuant to § 24-7-113. Such test may provide a basis for an order establishing paternity by a court of competent jurisdiction, pursuant to the requirements of § 24-7-112;

(29) "Legal relative" means the person who is included in the class of persons set forth in the definition of "biological relative" or "legal parent", and who, at the time a request for search services or information is made pursuant to §§ 36-1-127 -- 36-1-131 and 36-1-133 -- 36-1-138, is related to the adopted person by any legal relationship established by law, court order, or by marriage, but specifically includes, in addition, a step-parent or the spouse of any legal relative;

(30) (A) "Legal representative" means:

(i) The conservator, guardian, legal custodian, or other person or entity with legal authority to make decisions for an individual with a disability or an attorney-in-fact, an attorney at law representing a person for purposes of obtaining information pursuant to this part, or the legally appointed administrator, executor, or other legally appointed representative of a person's estate; or

(ii) Any person acting under any durable power of attorney for health care purposes or any person appointed to represent a person and acting pursuant to a living will;

(B) For purposes of subdivision (30)(A), "disability" means that the individual is a minor pursuant to any state, territorial, or federal law, or the law of any foreign country, or that the individual has been determined by any such laws to be in need of a person or entity to care for the individual due to that individual's physical or mental incapacity or infirmity;

(31) "Licensed child-placing agency" means any agency operating under a license to place children for adoption issued by the department, or operating under a license from any governmental authority from any other state or territory or the District of Columbia, or any agency that operates under the authority of another country with the right to make placement of children for adoption and that has, in the department's sole determination, been authorized to place children for adoption in this state;

(32) "Licensed clinical social worker" means an individual who holds a license as an independent practitioner from the board of social worker certification and licensure pursuant to title 63, chapter 23, and, in addition, is licensed by the department to provide adoption placement services;

(33) "Lineal ancestor" means any degree of grandparent or great-grandparent, either by birth or adoption;

(34) "Lineal descendant" means a person who descended directly from another person who is the biological or adoptive ancestor of such person, such as the daughter of the daughter's mother or granddaughter of the granddaughter's grandmother;

(35) "Order of reference" means the order from the court where the surrender is executed or filed or where the adoption petition is filed that directs the department or a licensed child-placing agency or licensed clinical social worker to conduct a home study or preliminary home study or to complete a report of the status of the child who is or may be the subject of an adoption proceeding, and that seeks information as to the suitability of the prospective adoptive parents to adopt a child;

(36) "Parent" or "parents" means any biological, legal, adoptive parent or parents or, for purposes of §§ 36-1-127 -- 36-1-141, stepparents;

(37) "Parental consent" means the consent described in subdivision (15)(C);

(38) "Parental rights" means the legally recognized rights and responsibilities to act as a parent, to care for, to name, and to claim custodial rights with respect to a child;

(39) "Post-adoption record" means:

(A) The record maintained in any medium by the department, separately from the sealed record or sealed adoption record and subsequent to the sealing of an adoption record or that is maintained about any sealed record or sealed adoption record. The post-adoption record contains information, including, but not limited to, adopted persons or the legal or biological relatives of adopted persons, or about persons for whom sealed records or sealed adoption records are maintained, or about persons who are seeking information about adopted persons, or persons on whom a sealed record or sealed adoption record is maintained. The post-adoption record contains information concerning, but not limited to, the contact veto registry established by this part, the written inquiries from persons requesting access to records, the search efforts of the department pursuant to the requirements of the contact veto process, the response to those search efforts by those persons sought, information that has been requested to be transmitted from or on behalf of any person entitled to access to records pursuant to this part, any updated medical information gathered pursuant to this part, court orders related to the opening of any sealed adoption records or sealed records, and personal identifying information concerning any persons subject to this part;

(B) The limited record maintained by the licensed or chartered child-placing agency or a licensed clinical social worker pursuant to § 36-1-126(b)(2), that indicates the child's date of birth, the date the agency received the child for placement, from whom the child was received and such person's last known address, with whom the child was placed and such person's or entity's last known address, and the court in which the adoption proceeding was filed and the date the adoption order was entered or the adoption petition dismissed; and

(C) This record is confidential and shall be opened only as provided in this part;

(40) (A) "Preliminary home study" means an initial home study conducted prior to or, in limited situations, immediately after, the placement of a child with prospective adoptive parents who have not previously been subject to a home study that was conducted or updated not less than six (6) months prior to the date a surrender is sought to be executed to the prospective adoptive parents or prior to the date of the filing of the adoption petition;

(B) The preliminary home study is designed to obtain an early and temporary initial assessment of the basic ability of prospective adoptive parents to provide adequate care for a child who is proposed to be adopted by those prospective adoptive parents, and is utilized only for the purpose of approval of surrenders or for purposes of responding to an order of reference pursuant to § 36-1-116(e)(2), or for purposes of entering a guardianship order under § 36-1-116(f)(3);

(C) The preliminary home study shall consist of a minimum of two (2) visits with the prospective adoptive parents, at least one (1) of which shall be in the home of the prospective adoptive parents, and the study shall support the conclusion that no apparent reason exists why the prospective adoptive parents would not be fit parents for the child who is the subject of the adoption. To be valid for use as the basis for a court report in connection with a surrender or a parental consent, the preliminary home study must have been completed or updated within thirty (30) days prior to the date the surrender is accepted or the parental consent is executed or confirmed or the guardianship order is entered. The home study shall be confidential, and, at the conclusion of the adoption proceeding, shall be forwarded to the department to be kept under seal pursuant to § 36-1-126, and shall be subject to disclosure only upon order entered pursuant to § 36-1-138;

(41) "Prospective adoptive parents" means a non-agency person or persons who are seeking to adopt a child and who have made application with a licensed child-placing agency or licensed clinical social worker or the department for approval, or who have been previously approved, to receive a child for adoption, or who have received or who expect to receive a surrender of a child, or who have filed a petition for termination or for adoption;

(42) "Related" means grandparents or any degree of great-grandparents, aunts or uncles, or any degree of great-aunts or great-uncles, or step-parent, or cousins of the first degree or any siblings of the whole or half degree or any spouse of the above listed relatives;

(43) (A) "Sealed adoption record" means:

(i) The adoption record as it exists subsequent to its transmittal to the department, or subsequent to its sealing by the court, pursuant to the requirements of § 36-1-126; or

(ii) The limited record maintained by the licensed or chartered child-placing agency or a licensed clinical social worker pursuant to § 36-1-126(b)(2);

(B) This record is confidential and shall be opened only as provided in this part;

(C) The sealed adoption record shall not, for purposes of release of the records pursuant to §§ 36-1-127 -- 36-1-141, be construed to permit access, without a court order pursuant to § 36-1-138, to home studies or preliminary home studies or any information obtained by the department, a licensed or chartered child-placing agency, a licensed clinical social worker, or other family counseling service, a physician, a psychologist, or member of the clergy, an attorney or other person in connection with a home study or preliminary home study as part of an adoption or surrender or parental consent proceeding or as part of the evaluation of prospective adoptive parents, other than those studies that are expressly included in a report to the court by such entities or persons. Information relating to the counseling of a biological mother regarding crisis pregnancy counseling shall not be included in the adoption record for purposes of release pursuant to this part without a court order pursuant to § 36-1-138;

(44) (A) "Sealed record" means:

(i) Any records, reports, or documents that are maintained at any time by a court, a court clerk, a licensed or chartered child-placing agency, licensed clinical social worker, the department, the department of health, or any other information source concerning the foster care or agency care placement, or placement for adoption, of a person by any branch of the Tennessee children's home society authorized by Public Chapter 113 (1919); or

(ii) Any records, reports, or documents maintained by a judge, a court clerk, the department, a licensed or chartered child-placing agency, a licensed clinical social worker, the department of health, or any other information source that consist of adoption records or information about an adoption proceeding or a termination of parental rights proceeding about an adopted person, or that contain information about a person who was placed for adoption but for whom no adoption order was entered or for whom an adoption proceeding was dismissed or for whom an adoption was not otherwise completed, or that contain information concerning persons in the care of any person or agency, and which records have otherwise been treated and maintained by those persons or entities under prior law, practice, policy, or custom as confidential, nonpublic adoption records, sealed adoption records, or post-adoption records of the person, or that may be otherwise currently treated and maintained by those persons or entities as confidential, nonpublic adoption records, sealed adoption records or post-adoption records of the person; or

(iii) The limited record maintained by the licensed or chartered child-placing agency or a licensed clinical social worker pursuant to § 36-1-126(b)(2);

(B) This record is confidential and shall be opened only as provided in this part;

(C) The sealed record shall not, for purposes of release of the records pursuant to §§ 36-1-127 -- 36-1-141, be construed to permit access, without a court order pursuant to § 36-1-138, to home studies or preliminary home studies or any information obtained by the department, a licensed or chartered child-placing agency, a licensed clinical social worker, or other family counseling service, a physician, a psychologist, or member of the clergy, an attorney or other person in connection with a home study or preliminary home study as part of an adoption or surrender or parental consent proceeding or as part of the evaluation of prospective adoptive parents, other than those studies that are expressly included in a report to the court by such entities or persons. Information relating to the counseling of a biological mother regarding crisis pregnancy counseling shall not be included in the adoption record for purposes of release pursuant to this part without a court order pursuant to § 36-1-138;

(45) "Sibling" means anyone having a sibling relationship;

(46) "Sibling relationship" means the biological or legal relationship between persons who have a common biological or legal parent;

(47) "Surrender" means a document executed under § 36-1-111, or under the laws of another state or territory or country, by the parent or guardian of a child, by which that parent or guardian relinquishes all parental or guardianship rights of that parent or guardian to a child, to another person or public child care agency or licensed child-placing agency for the purposes of making that child available for adoption; and

(48) (A) "Surrogate birth" means:

(i) The union of the wife's egg and the husband's sperm, which are then placed in another woman, who carries the fetus to term and who, pursuant to a contract, then relinquishes all parental rights to the child to the biological parents pursuant to the terms of the contract; or

(ii) The insemination of a woman by the sperm of a man under a contract by which the parties state their intent that the woman who carries the fetus shall relinquish the child to the biological father and the biological father's wife to parent;

(B) No surrender pursuant to this part is necessary to terminate any parental rights of the woman who carried the child to term under the circumstances described in this subdivision (48) and no adoption of the child by the biological parent or parents is necessary;

(C) Nothing in this subdivision (48) shall be construed to expressly authorize the surrogate birth process in Tennessee unless otherwise approved by the courts or the general assembly.



§ 36-1-103 - Prior adoptions and terminations of parental rights involving minors and prior adoptions of adults ratified.

(a) All proceedings for the adoption of children in the courts of this state, including any proceedings that terminated parental or guardianship rights, are hereby validated and confirmed and the orders and judgments entered therein prior to January 1, 1996, are declared to be binding upon all parties to the proceedings and such parties' privies and all other persons, until such orders or judgments shall be vacated as provided by law; provided, that this section does not apply to adoption proceedings or terminations of parental rights proceedings actually pending on January 1, 1996, in which the validity of a prior adoption or termination of parental rights proceeding is at issue.

(b) Adoptions and terminations of parental rights pending on January 1, 1996, and surrenders and consents executed prior to January 1, 1996, shall be governed by prior existing law.

(c) All adoptions of persons who are adults as of January 1, 1996, that were completed before January 1, 1996, in the courts of this state, pursuant to the then-existing provisions of this part, are hereby in all things ratified and confirmed.

(d) Notwithstanding any law to the contrary, surrenders taken and adoptions filed on or after January 1, 1996, and before October 1, 1996, which complied with the prior adoption law that was in effect on December 31, 1995, are in all things ratified and confirmed and shall be valid and lawful; provided, that this section does not apply to adoption proceedings or terminations of parental rights proceedings actually pending on January 1, 1996, in which the validity of a prior adoption or termination of parental rights proceeding is at issue. It is the intent of the general assembly to prevent any declaration of invalidity of any surrenders or adoptions taken or filed on or after January 1, 1996, and before October 1, 1996, for failure to properly comply with the provisions of Chapter 532 of the Public Acts of 1995, which took effect on January 1, 1996, and which amended prior adoption law and procedures. This section is remedial legislation and shall have retrospective effect in order to promote the public welfare and to preserve the permanency of adoptive placements for children.



§ 36-1-104 - Withholding of material information concerning the status of the parents or guardian of a child subject to surrender, termination of parental rights or adoption-- Misdemeanor.

Any person who, upon request by any party to an adoption or the party's agent or attorney, a licensed child-placing agency or licensed clinical social worker, the department, or the court, knowingly and willfully withholds any information related to the child who is the subject of a surrender, a termination of parental rights, or an adoption proceeding, or who knowingly and willfully withholds any material information concerning the identity, status, or whereabouts of the child's a parent or parents or a guardian or guardians, or who knowingly and willfully gives false information concerning the child or the identity, status, or whereabouts of the child's parent or parents or guardian or guardians commits a Class A misdemeanor. Nothing herein shall be construed to require any person or agency to disclose any information, the confidentiality or privilege of which is protected by any state or federal law or regulation.



§ 36-1-105 - Violation of criminal provisions of part by state employee -- Dismissal.

Any employee of the state of Tennessee who is convicted of the violation of any of the criminal provisions of this part shall be instantly dismissed from the state service and shall never again be eligible for employment in state service.



§ 36-1-106 - Readoption.

(a) Any minor child who was previously adopted under the laws of any jurisdiction may be subsequently readopted in accordance with this part.

(b) With respect to a child sought to be adopted a second time or subsequent time by new adoptive parents, all provisions in this part relating to the biological parents or legal parents or guardians shall apply to the prior adoptive parents, except that in no case of readoption shall a biological or legal parent or guardian whose rights were previously terminated before the child was initially adopted and whose rights were not subsequently restored be made a party to the new adoption proceeding, nor shall such person's surrender, parental consent, or waiver of interest be necessary. The prior adoptive parents whose rights have not been previously terminated and any other persons who otherwise would be entitled to notice pursuant to this part subsequent to the previous adoption of the child shall be the only necessary parties to the new termination or adoption proceedings and only their surrenders or parental consent, or the termination of their rights, shall be necessary.

(c) (1) With respect to a child sought to be readopted under the laws of this state who has been previously adopted pursuant to the laws of a foreign country, the circuit and chancery courts are specifically authorized to enter new orders of adoption as they may be required for purposes of compliance with any requirements of the government of the United States for children who were adopted in foreign countries. In such instances, if an adoption was conducted in accordance with the laws of the foreign jurisdiction, no further termination of parental rights of the child's parents or guardians need be made, no home study need be conducted, no court report need be made and no time period for which an adoption petition must be on file before a final adoption order is entered shall be required. Further, no consultation of the putative father registry maintained by the department shall be required, and the affidavits otherwise required by § 36-1-120(b)(1) and (2) need not be filed, if the attorney, social worker, or child-placing agency, as the case may be, that provided professional services in the underlying foreign adoption, does not maintain an office in the United States.

(2) (A) When a Tennessee resident adopts a child in a foreign country in accordance with the laws of the foreign country and such adoption is recognized as full and final by the United States government, such resident may file, with a petition, a copy of the decree, order or certificate of adoption that evidences finalization of the adoption in the foreign country, together with a certified translation of the decree, order or certificate of adoption, if it is not in English, and proof of full and final adoption from the United States government, with the clerk of the chancery or circuit court of any county in this state having jurisdiction over the person or persons filing such documents.

(B) The court shall assign a docket number and file and enter the documents referenced in subdivision (c)(2)(A) with an order recognizing such foreign adoption without the necessity of a hearing. Such order, along with the final decree, order or certificate from the foreign country, shall have the same force and effect as if a final order of readoption were granted in accordance with this part.

(C) When the order referenced in subdivision (c)(2)(B) is filed and entered, the adoptive parents may request a report of foreign birth pursuant to § 68-3-310 by submitting an application for report of foreign birth.

(D) Individuals obtaining a report of foreign birth under subdivision (c)(2)(C) are exempt from the disclosure of fees requirements of § 36-1-116(b)(16).



§ 36-1-107 - Persons to whom this part is applicable.

(a) Any person, irrespective of place of birth, citizenship, or place of residence, may be adopted or readopted in accordance with this part.

(b) A single person may file a petition for the adoption of a child.

(c) An adult may be adopted.



§ 36-1-108 - Entities authorized to place children for adoption -- Advisory and agency capacity authorized -- Injunction to stop illegal payments.

(a) (1) No person, corporation, agency, or other entity, except the department or a licensed child-placing agency or licensed clinical social worker, as defined in § 36-1-102, shall engage in the placement of children for adoption; provided, that this section shall not be construed to prohibit any person from advising parents of a child or prospective adoptive parents of the availability of adoption, or from acting as an agent or attorney for the parents of a child or prospective adoptive parents in making necessary arrangements for adoption so long as no remuneration, fees, contributions, or things of value are given to or received from any person or entity for such service other than usual and customary legal and medical fees in connection with the birth of the child or other pregnancy-related expenses, or for counseling for the parents and/or the child, and for the legal proceedings related to the adoption.

(2) Only a licensed child placing agency, as defined in § 36-1-102, a licensed clinical social worker, as defined in § 36-1-102, prospective adoptive parents, or a lawyer who is subject to the Tennessee supreme court rules regarding lawyer advertising may advertise for the placement of children for adoption in this state. In order to advertise for the placement of children for adoption in Tennessee, out-of-state licensed child placing agencies, licensed clinical social workers or lawyers must:

(A) Be authorized to do business in this state under respective licensing laws; and

(B) Maintain a physical office within this state or incur expenses involved in the transportation of a licensing consultant to the closest physical office of the agency, social worker or lawyer.

(3) Any advertisement in this state for the placement of children for adoption in another state by an agency or individual not licensed or authorized to do such business in this state shall clearly state that the agency or individual is not licensed or authorized to do such business in this state.

(b) "Placement of a child or children for adoption" means, for purposes of this section and § 36-1-109 and for licensing purposes in title 37, chapter 5, part 5, and for § 37-5-507, that a person, corporation, agency, or other entity is employed, contracted, or engaged, in any manner for any remuneration, fee, contribution, or thing of value, of any type by, or on behalf of, any person:

(1) In the selection of prospective adoptive parents for a child by determining the relative qualifications of prospective adoptive parents in a decision by that person, corporation, agency, or other entity to place any child or children, including specifically, but not limited to, the preparation of home studies, preliminary home studies, court reports for surrenders or adoptions, or the provision of supervision of a child in an adoptive home as part of the adoptive process; or

(2) (A) In the business of arranging services or assistance directed primarily, and not as an incidental part of its primary business, toward bringing to or placing with prospective adoptive parents a child or children for the purpose of foster care leading to adoption or as an adoptive placement for a child or children, including, but not limited to, advertising for such services, accepting clients for a fee, or providing any placing services for a fee.

(B) Nothing in subdivision (b)(2)(A) shall include the provision of reasonable and necessary legal services related to the adoption proceedings, or medical or counseling services for the child or the parent in connection with the child's birth or in connection with the parent's decision to relinquish the child for adoption or for counseling services for the prospective adoptive parents.

(c) (1) Any court of competent jurisdiction, upon the filing of a sworn complaint by the department or by a licensed child-placing agency, or by any person aggrieved, may temporarily enjoin or restrain any person, corporation, agency, or other entity from engaging or attempting to engage in placing children for adoption in violation or in threatened violation of this part or title 71, chapter 3, part 5, and upon final hearing, if the court determines that there has been a violation, or threatened violation, thereof, the injunction shall be made permanent.

(2) If the court finds that any person, corporation, agency, or other entity has engaged in the illegal placement of children for adoption, that person, corporation, agency, or other entity shall be liable for all the costs of the legal proceedings and for all attorney fees for private persons or private agencies who brought the action, or for the cost of attorney and staff time for the department, involved in the proceeding.

(d) (1) In order to allow the prospective adoptive parents to have information available to them to permit informed choices regarding the employment of persons or entities involved in the placement of children, or in counseling, or in the provision of legal services, the department shall collect the information concerning fees or other costs charged by licensed child-placing agencies, licensed clinical social workers, attorneys, and counseling services that are disclosed in accordance with §§ 36-1-111(k)(4)(A), 36-1-116(b)(16) and 36-1-120(b).

(2) This information shall be used by the department to develop an informational database in order for the department to provide, upon request of prospective adoptive parents or other interested persons, information concerning fees charged for home studies, placement services, counseling and legal fees. Such information shall be made available by the department in written form to any person so requesting. No employee of the department shall make any recommendation regarding or comment upon any information concerning such attorney, licensed child-placing agency or licensed clinical social worker.

(3) The department is specifically authorized to promulgate rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to regulate fees charged by licensed child-placing agencies and licensed clinical social workers or their practices, if it determines that the practices of those licensed child-placing agencies or licensed clinical social workers demonstrate that the fees charged are excessive or that any of the agency's practices are deceptive or misleading; provided, that such rules regarding fees shall take into account the use of any sliding fee by an agency or licensed clinical social worker that or who uses a sliding fee procedure to permit prospective adoptive parents of varying income levels to utilize the services of such agencies or persons.

(4) The department shall promulgate rules pursuant to the Uniform Administrative Procedures Act to require that all licensed child-placing agencies and licensed clinical social workers provide written disclosures to all prospective adoptive parents of any fees or other charges for each service performed by the agency or person, and file an annual report with the department that states the fees and charges for those services, and to require them to inform the department in writing thirty (30) days in advance of any proposed changes to the fees or charges for those services.

(5) The department is specifically authorized to disclose to prospective adoptive parents or other interested persons any fees charged by any licensed child-placing agency, licensed clinical social worker, attorney or counseling service or counselor for all legal and counseling services provided by that licensed child-placing agency, licensed clinical social worker, attorney or counseling service or counselor.



§ 36-1-109 - Illegal payments in connection with placement of child -- Penalty.

(a) It is unlawful for any person, corporation, agency, or other entity other than the department or a licensed child-placing agency or licensed clinical social worker, as defined in § 36-1-102, that is subject to regulation by the department to:

(1) (A) Charge or receive from or on behalf of any person or persons legally adopting or accepting a child for adoption any remuneration, fee, contribution, or thing of value whatsoever for rendering any service described in § 36-1-108 in connection with the placement of such child for adoption or in connection with the placement of such child for foster care or adoption with one other than the child's parent or parents other than that now or hereafter allowed by law;

(B) (i) This section shall not be construed to prohibit the payment by any interested person of reasonable charges or fees for hospital or medical services for the birth of the child, or for medical care and other reasonable birth-related expenses for the mother and/or child incident thereto, for reasonable counseling fees for the parents or prospective adoptive parents and/or child, for reasonable legal services or the reasonable costs of legal proceedings related to the adoption of any child or for reasonable, actual expenses for housing, food, maternity clothing, child's clothing, utilities or transportation for a reasonable period not to exceed ninety (90) days prior to or forty-five (45) days after the birth or surrender or parental consent to the adoption of the child, unless a court with jurisdiction for the surrender or adoption of a child, based upon detailed affidavits of a birth mother and the prospective adoptive parents and such other evidence as the court may require, specifically approves in a written order, based upon a motion filed by the prospective adoptive parents for that purpose, any expenses specifically allowed in this subdivision (a)(1)(B) for a period prior to or after the periods noted above.

(ii) Such expenses must be incurred directly in connection with the maternity, birth, and/or placement of the child for adoption, or for legal services or for costs of legal proceedings directly related to the adoption of the child, or for counseling for a period of up to one (1) year for the parent who surrenders the child or consents to the adoption of the child;

(iii) The payment for such expenses may only be for expenses or costs actually incurred during the periods permitted in subdivisions (a)(1)(B)(i) and (ii). This shall not be construed to prohibit the actual payment or receipt of payment for such expenses or costs after those periods that were actually incurred during those periods.

(2) Sell or surrender a child to another person for money or anything of value; and it is unlawful for any person to receive such minor child for such payment of money or thing of value; provided, that nothing herein shall be construed as prohibiting any person who is contemplating adopting a child not yet born or surrendered or for whom a parental consent may be given from payment of the expenses set forth in subdivision (a)(1)(B);

(3) Having the rights and duties of a parent or guardian with respect to the care and custody of a minor child, assign or transfer such parental or guardianship rights for the purpose of, incidental to, or otherwise connected with, selling or offering to sell such rights and duties for money or anything of value; or

(4) Assist in the commission of any acts prohibited in subdivision (a)(1), (a)(2), or (a)(3).

(b) A violation of this section is a Class C felony.

(c) Any adoption completed before March 27, 1978, shall not be affected by this section.



§ 36-1-110 - Parent under eighteen years of age -- Surrender.

(a) A parent who has not reached eighteen (18) years of age shall have the legal capacity to surrender a child or otherwise give parental consent to adoption or execute a waiver of interest and to release such parent's rights to a child, and shall be as fully bound thereby as if the parent had attained eighteen (18) years of age.

(b) The court shall have the authority to appoint a guardian ad litem for the minor parent of a child who may be surrendered or for whom a parental consent or waiver of interest is given if deemed necessary to advise and assist the minor parent with respect to surrender, parental consent, waiver, or termination of the minor parent's parental rights.



§ 36-1-111 - Pre-surrender request for home study or preliminary home study -- Surrender of child -- Consent for adoption by parent -- Effect of Surrender -- Form of surrender -- Waiver of interest -- Interpreter for non-English speaking parents.

(a) (1) Prior to receiving a surrender by a parent of a child or prior to the execution of a parental consent by a parent in a petition for adoption, the prospective adoptive parents may request a licensed child-placing agency, a licensed clinical social worker, or, if indigent under federal poverty guidelines, the department, to conduct a home study or preliminary home study for use in the surrender, or parental consent proceeding, or in the adoption.

(2) A court report based upon the home study or preliminary home study must be available to the court or, when using a Tennessee surrender form, to the persons under subsection (h), (i), or (j), and, before the surrender to prospective adoptive parents is executed, the court report must be reviewed by the court or persons under those subsections in any surrender proceeding in which the surrender is not made to the department or a licensed child-placing agency. When a parental consent is executed, the court report based upon the home study or preliminary home study must be filed with the adoption petition, and must be reviewed by the court before the entry of an order of guardianship giving the prospective adoptive parents guardianship of the child.

(3) All court reports submitted under this subsection (a) shall be confidential and shall not be open to inspection by any person except by order of the court entered on the minute book. The court shall, however, disclose to prospective adoptive parents any adverse court reports or information contained therein, but shall protect the identities of any person reporting child abuse or neglect in accordance with law.

(b) All surrenders must be made in chambers before a judge of the chancery, circuit, or juvenile court except as provided herein, and the court shall advise the person or persons surrendering the child of the right of revocation of the surrender and time for the revocation and the procedure for such revocation.

(c) A surrender or parental consent may be made or given to any prospective adoptive parent who has attained eighteen (18) years of age, the department, or a licensed child-placing agency in accordance with the provisions of this section.

(d) (1) No surrender or any parental consent shall be valid that does not meet the requirements of subdivision (a)(2).

(2) No surrender or parental consent shall be valid that is made prior to the birth of a child, except a surrender executed in accordance with subsection (h).

(3) No surrender or parental consent shall be valid that is made within three (3) calendar days subsequent to the date of the child's birth, such period to begin on the day following the child's birth; provided, that the court may, for good cause shown, which is entered in an order in the minute book of the court, waive this waiting period.

(4) No surrender or parental consent shall be valid if the surrendering or consenting party states a desire to receive legal or social counseling under subdivisions (k)(2)(E) and (F) until certification of satisfaction or withdrawal of such request is received by the court as provided in subsection (l).

(5) Unless the surrender or parental consent is made to the physical custodian or unless the exceptions of subdivision (d)(6) otherwise apply, no surrender or parental consent shall be sufficient to make a child available for adoption in any situation where any other person or persons, the department, a licensed child-placing agency, or other child-caring agency in this state or any state, territory, or foreign country is exercising the right to physical custody of the child under a current court order at the time the surrender is sought to be executed or when a parental consent is executed, or when those persons or entities have any currently valid statutory authorization for custody of the child.

(6) No surrender shall be valid unless the person or persons or entity to whom or to which the child is surrendered or parental consent is given:

(A) Has, at a minimum, physical custody of the child;

(B) Will receive physical custody of the child from the surrendering parent or guardian within five (5) days of the surrender, as evidenced by the affidavit of the person or persons receiving the surrender and by affidavit of the surrendering or consenting parent or guardian or court order;

(C) Has the right to receive physical custody of the child upon the child's release from a health care facility as evidenced by an affidavit of the person or persons or entities receiving the child and by the affidavit of the surrendering or consenting parent or guardian or court order; or

(D) Has a sworn, written statement from the person, the department, the licensed child-placing agency, or child-caring agency that has physical custody pursuant to subdivision (d)(5), which waives the rights pursuant to that subdivision (d)(5).

(e) The surrender form shall incorporate a provision stating to the surrendering parent or guardian the beginning and ending period for revocation of the surrender and the procedures for revoking the surrender, and shall include a place in which the date of the expiration of the revocation period shall be inserted.

(f) The commissioner, or the commissioner's authorized representatives, or a licensed child-placing agency, through its authorized representatives, may accept the surrender of a child and they shall be vested with guardianship or partial guardianship of the child in accordance with the provisions of this section and § 36-1-102; provided, that the department or any licensed child-placing agency may refuse to accept the surrender of any child.

(g) In any surrender proceeding, the court or other person authorized herein to conduct a surrender proceeding, and when a parental consent is executed in the adoption petition, the court shall require that the person or persons surrendering the child for adoption or the person or persons giving consent and the person or persons accepting the child through the surrender or receiving parental consent to satisfactorily prove their identities before the surrender is executed or the parental consent is accepted. No surrender or parental consent may be executed in any form in which the identities of the person or persons executing the surrender or parental consent or the person or persons or agencies receiving the surrender or the identity of the child whose name is known are left blank or in any form in which those persons, the child, or agencies are given pseudonyms on the form or in the petition at the time of the execution of the surrender or parental consent.

(h) In cases where the person executing the surrender resides in another state or territory of the United States, the surrender may be made in accordance with the laws of such state or territory or may be made before the judge or chancellor of any court of record or before the clerk of any court of record of such state or territory and such surrender shall be valid for use in adoptions in this state.

(i) In cases where the surrendering person using the Tennessee form of surrender or the form provided by applicable law resides or is temporarily in a foreign country, the surrender may be made before any officer of the United States armed forces authorized to administer oaths, or before any officer of the United States foreign service authorized to administer oaths. A citizen of a foreign country may, in accordance with the law of the foreign country, execute a surrender of a child that states that all parental rights of that person are being terminated or relinquished by the execution of the document or that the child is being given to an agency or other person for the purposes of adoption.

(j) In cases where the person executing the surrender is incarcerated in a state or federal penitentiary, the surrender may be executed before the warden of the penitentiary; provided, that the signature of the person executing the surrender and the signature of the warden before whom the surrender is executed are acknowledged before a notary public.

(k) (1) (A) Notwithstanding any other provisions of this part, in obtaining any medical or social background information, contact veto information or other information required as part of the surrender or parental consent process pursuant to this part, the court, or, at its direction, its court officers or its clerks, or other persons authorized to accept a surrender or parental consent pursuant to this part, may accept notarized statements attached to each of the forms promulgated by the department that verify that the informant of the required information has previously reviewed the form or, if unable to read, has had the contents of the form explained to the person, and that the person has accurately supplied the information on the form and the person's responses have not been subject to duress by any person.

(B) (i) The court, or other persons authorized by this part to accept surrenders, shall personally, however, verify under oath by the surrendering or consenting person who has provided the information in a surrender or parental consent process pursuant to this part, that the parent or guardian agrees with the information provided in the forms required pursuant to this part, and the notarized statement shall have a section for the court, or other persons authorized by this part to accept surrenders, to ratify that this verification has occurred by providing a space for the signature of the judge or chancellor accepting the surrender or parental consent or other person authorized by this part to accept a surrender, and the date on which this was done.

(ii) The notarized statements must be attached to the surrender or parental consent and maintained with the surrender or parental consent form by the court or the court clerk, or person authorized by this part to accept surrenders, and transmitted to the department as otherwise required by this part.

(C) (i) In all other respects, the court, or other persons authorized by this part to accept surrenders, must witness the actual act of surrender, or must confirm the parental consent, by verifying directly with the parent or guardian the parent's or guardian's understanding and willingness to terminate parental rights and, by witnessing the parent's or guardian's signature on the surrender form, or by questioning the parent on the matters required by this part before the entry of an order of confirmation of the parental consent.

(ii) The court may not accept any surrenders executed prior to its approval of the surrender that relinquish the parent's or guardian's rights, nor may it enter any orders confirming a parental consent, based upon any written statement of the parent agreeing to relinquish the parent's rights to the child, except as may be otherwise specifically provided by this part.

(iii) The execution of the surrender or parental consent shall occur in private in the chambers of the court or in another private area, and in the presence of the surrendering or consenting person's legal counsel if legal counsel has been requested by the surrendering or consenting person. In the discretion of the court or other person conducting the surrender or parental consent proceeding, the court's officer or other employee may be present.

(D) For surrenders taken pursuant to subsection (h), (i) or (j), the information required by this part to be supplied by the prospective adoptive parents, the department, or a licensed child-placing agency and the acceptance of a surrender by the prospective adoptive parents or the department or the licensed child-placing agency may be made by affidavit contained with the Tennessee surrender forms.

(2) In accordance with subdivision (k)(1), the following information shall be obtained under oath at the time of the surrender in Tennessee, when using a Tennessee surrender form, or at the time of the confirmation of the parental consent:

(A) A statement of the surrendering or consenting parent identifying any other legal or biological parent or legal guardian of the child being surrendered or for whom parental consent is being given and such person's whereabouts, or a statement that the identity or whereabouts of such other parent or guardian is not known;

(B) Whether the child is of Native American heritage and the tribal organization of which the child is a member or in which the child is eligible for membership, if known;

(C) Whether the child is intended to be sent out of state for the purposes of adoption, and, if the child surrendered is to be adopted under the laws of any jurisdiction other than Tennessee, a statement of the surrendering parent or guardian stating that the surrendering parent or guardian elects to have the surrender governed in all respects by Tennessee law, including choice of law;

(D) Whether the person has paid or received or has been promised any money or other remuneration or thing of value in connection with the birth of the child or placement of the child for adoption and, if so, to or from whom, the specific amount, and the purpose for which it was or is to be paid or received;

(E) Whether such person desires counseling from the department or a licensed child-placing agency or a licensed clinical social worker concerning the decision to surrender or give parental consent to the adoption of the child and if the person has been made aware of any assistance that might be available to the person should the person decide not to place the child for adoption;

(F) Whether the person is represented by legal counsel and, if not, whether the person wishes to consult with legal counsel prior to execution of the surrender or prior to the confirmation of the parental consent;

(G) Whether such person is freely and voluntarily executing the surrender or parental consent with full knowledge of its consequences and whether such person knows and understands the right to revoke the surrender or consent and the time limits in which the revocation may be executed;

(H) Whether the child is possessed of any real or personal property of any kind, or has any expectation of any real or personal property and the nature of such interest;

(I) A statement of the surrendering parent or guardian concerning whether that parent or guardian or some other person or persons or entity has legal and/or physical custody of the child at the time of the surrender or whether such person intends to give custody to the prospective adoptive parents, the department or a licensed child-placing agency.

(3) (A) The court shall require the person or persons surrendering the child for adoption or consenting to the child's adoption to complete the portion of the surrender or a parental consent form that indicates whether the person desires, or wishes to veto, further contact with other persons eligible under this part to have contact with the surrendering parent at a later time in accordance with §§ 36-1-127 -- 36-1-131.

(B) The form that the surrendering or consenting parent signs shall notify the parent that the parent may withdraw or vary the veto or consent at any time and the form, or an attachment to the form, shall inform the parent of the procedures for doing so.

(C) Upon receipt of the completed form, the department shall enter the surrendering or consenting person's request on the contact veto registry and shall maintain a copy of the form and all modifications to the form as part of the post-adoption record.

(4) (A) The court or persons authorized to receive the surrender shall obtain from the prospective adoptive parents or from a licensed child-placing agency receiving the surrender at the time of the execution of the surrender, or the court shall obtain, at the time an order of guardianship is entered that is based upon the execution of a parental consent, a statement of the fees paid to any person or persons, licensed child-placing agency, licensed clinical social worker, attorney, or other entity for the placement of the child or for legal costs or any other costs related in any way to the adoption or placement for adoption of the child as of the time the surrender is executed or at the time the parental consent is executed.

(B) In the case of a surrender of a child to be removed from Tennessee for adoption, the court shall obtain a statement from the prospective adoptive parents that there will be compliance with the interstate compact on the placement of children and how that compliance will be effected;

(l) (1) In the case of a surrender directly to prospective adoptive parents, if the person surrendering the child desires under subdivision (k)(2)(E) to have counseling prior to execution of the surrender and the child is being surrendered directly to the prospective adoptive parents, the prospective adoptive parents shall, if so requested by the surrendering person or persons, compensate a licensed child-placing agency, a licensed clinical social worker, or the department for such counseling, which must be certified as having been completed before the surrender can be executed;

(2) If the person surrendering the child states a desire under subdivision (k)(2)(F) to have legal counseling prior to or during the execution of a surrender directly to the prospective adoptive parents, the prospective adoptive parents shall, if so requested by the surrendering person or persons, compensate the attorney for such counseling sought, which must be certified as having been completed before the surrender can be executed;

(3) This subsection (l) shall also apply to the use of parental consents pursuant to § 36-1-117(g) prior to entry of the order of confirmation;

(4) The payment of compensation by the prospective adoptive parents shall not establish any professional/client relationship between the prospective adoptive parents and the counselor or attorney providing services under subdivisions (l)(1) and (2);

(5) The department shall, by rule, establish the form of the certification required by this section, including the counseling criteria that must be met with the surrendering parent as part of the certification.

(m) Before the surrender is received and before an order of guardianship is entered based upon a parental consent, the person or persons to whom the child is to be surrendered or the persons to whom a parental consent is given, other than the department or a licensed child-placing agency, shall present with the surrender executed in Tennessee or on a Tennessee form at the time of the execution of the surrender or before confirmation of a parental consent by the court, all of the following documents:

(1) A court report based upon a currently effective or updated home study or preliminary home study conducted by a licensed child-placing agency, a licensed clinical social worker, or the department;

(2) Certification of the completion of any counseling requested under subsection (l);

(3) An affidavit of the person or persons stating whether they have physical custody of the child at the time of the surrender or the affidavits required by subdivision (d)(6);

(4) If the child has been brought to Tennessee from another state or territory, a copy of the ICPC Form 100A, or other substitute form required for ICPC compliance, showing approval of the department for the child brought into Tennessee for foster care or adoption or a sworn statement stating why such form is not required pursuant to the ICPC; and

(5) A sworn statement that if the Indian Child Welfare Act, 25 U.S.C. § 1901 et seq., applies because of the child's Native American heritage, there has been compliance with that act.

(n) (1) A licensed child-placing agency receiving the surrender shall complete the provisions of subdivisions (m)(3)-(5).

(2) The department, when receiving the surrender, shall complete the provisions of subdivisions (m)(3) and (5).

(o) No surrender shall be accepted by the Tennessee court or on a Tennessee form by those persons authorized to accept a surrender under subsection (h), (i) or (j), nor shall a parental consent be confirmed by the court, nor shall an order of guardianship be entered by the court under subsection (r) based upon a surrender or a parental consent until there has been compliance with the provisions of subsections (l), (m) and (n).

(p) (1) (A) The person or persons executing the surrender and the person or persons, the local representative of the department or the local representative of the licensed child-placing agency to whom the child is surrendered shall receive certified copies of the original surrender from the clerk of the court immediately upon the conclusion of the surrender proceeding.

(B) Costs of all certified copies provided under this subdivision (p)(1) shall be taxed only to the person or persons receiving the surrender, the department, or the licensed child-placing agency.

(2) (A) The original of the surrender executed before the court shall be entered on a special docket for surrenders and shall be styled: "In Re: (Child's Name)," and shall be permanently filed by the court in a separate file designated for that purpose maintained by the judge, or the judge's court officer, who accepted the surrender and shall be confidential and shall not be inspected by anyone without the written approval of the court where the file is maintained or by a court of competent jurisdiction with domestic relations jurisdiction if the file is maintained elsewhere. There will be no court costs or litigation tax assessed for the surrender. Within five (5) days, a certified copy of the surrender shall be sent by the clerk or the court to the adoptions unit in the state office of the department in Nashville.

(B) (i) The original of the surrender executed before the persons authorized under subsections (h) and (i), or, in out-of-state correctional facilities under subsection (j), shall be maintained in a separate file designated for that purpose, which shall be confidential and shall not be inspected by anyone else without the written approval of a court with domestic relations jurisdiction where the file is maintained.

(ii) For surrenders executed under subsection (j) in federal and state correctional facilities in Tennessee, the original shall be filed in a secure file in the office of the warden, which shall not be open to inspection by any other person, and after ten (10) days from the date of the surrender, the original shall be sent to the adoptions unit in the state office of the department in Nashville and a copy shall be maintained by the warden.

(3) (A) The clerk of the court, or the department as the case may be, upon request, shall send certified copies of the original surrender to:

(i) The court where the adoption petition or where the petition to terminate parental rights is filed;

(ii) A party who is petitioning for an adoption in cases where the child was not placed by the department or a licensed child-placing agency; provided, however, where the child was placed by the department or a licensed child-placing agency, the parties petitioning for an adoption or termination of parental rights are not entitled to copies of the surrenders made to the department or a licensed child-placing agency; and

(iii) The department's county office or a licensed child-placing agency or licensed clinical social worker that or who is performing any service related to an adoption or that has intervened in an adoption proceeding.

(B) Costs of providing certified copies under this subdivision (p)(3) may be taxed or charged to the person, the department, or the licensed child-placing agency that requests the certified copies, except where the department, the licensed child-placing agency, or licensed clinical social worker is responding to an order of reference from a court or where the department, licensed child-placing agency, or licensed clinical social worker is conducting any investigation related to the adoption or to the child's welfare.

(q) (1) The party to whom the child is surrendered pursuant to subsection (h), (i) or (j) shall file a certified copy of the surrender of a child with the chancery, circuit, or juvenile court in Tennessee where the child or the prospective adoptive parents reside, or with the court in which an adoption petition is filed in Tennessee, within fifteen (15) days of the date the surrender is actually received, or within fifteen (15) days of the date the child or the person or persons to whom the child has been surrendered becomes a resident of the state of Tennessee, whichever is earlier.

(2) The surrender filed pursuant to subdivision (q)(1) shall be recorded by the court and shall be processed by the clerk as required by subdivision (p)(2)(A).

(3) In cases under subdivision (q)(1), where the child is in the legal custody of the department or a licensed child-placing agency, the surrender also may be filed in the chancery, circuit, or juvenile court or other court that had placed custody of the child with the department or the licensed child-placing agency.

(4) In cases under subdivision (q)(1), and in accordance with subsection (r), the court shall enter such other orders for the guardianship and supervision of the child as may be necessary or required pursuant to this section or § 36-1-118.

(r) (1) (A) (i) A surrender, a confirmed parental consent, or a waiver of interest executed in accordance with this part shall have the effect of terminating all rights as the parent or guardian to the child who is surrendered, for whom parental consent to adopt is given, or for whom a waiver of interest is executed. It shall terminate the responsibilities of the surrendering parent or guardian, the consenting parent, or the person executing a waiver of interest under this section for future child support or other future financial responsibilities pursuant to subsection (w) if the child is ultimately adopted; provided, that this shall not be construed to eliminate the responsibility of such parent or guardian for past child support arrearages or other financial obligations incurred for the care of such child prior to the execution of the surrender, parental consent or waiver of interest; and provided further, that the court may, with the consent of the parent or guardian, restore such rights and responsibilities pursuant to § 36-1-118(d).

(ii) If, after determining the surrender to be in the child's best interest, the department accepts a surrender of a child, who was previously placed for adoption by the department, from the child's adoptive parent or parents, the unrevoked surrender of such child shall terminate the responsibilities of the surrendering adoptive parent or parents for future child support or other future financial responsibilities; provided, that this shall not be construed to eliminate the responsibility of such parent or parents for past child support arrearages or other financial obligations incurred for the care of such child prior to the execution of the surrender; and provided further, that the court may, with the consent of the parent or parents, restore such rights and responsibilities pursuant to § 36-1-118(d).

(B) Notwithstanding subdivision (r)(1)(A), a child who is surrendered, for whom a parental consent has been executed, or for whom a waiver of interest has been executed, shall be entitled to inherit from a parent who has surrendered the child or executed a parental consent or waiver of interest until the final order of adoption is entered.

(2) (A) Unless prior court orders or statutory authorization establishes guardianship or custody in the person or entity to whom the surrender or parental consent is executed, the surrender or parental consent alone does not vest the person, persons or entities who or that receive it with the legal authority to have custody or guardianship or to make decisions for the child without the entry of an order of guardianship or partial guardianship as provided in subdivision (r)(6)(A) or as provided in § 36-1-116(f). The court accepting the surrender or the parental consent shall not enter any orders relative to the guardianship or custody of a child for whom guardianship or custody is already established under prior court orders or statutory authorization, except upon motion under subdivision (r)(4)(D) by the person, persons or entities to whom the surrender or parental consent is executed.

(B) In order to preserve confidentiality, the court clerk or the court shall have a separate adoption order of guardianship minute book, which shall be kept locked and available for public view only upon written approval of the court.

(3) (A) Except as provided in subdivisions (r)(2) and (4), a validly executed surrender shall confer jurisdiction of all matters pertaining to the child upon the court where the surrender is executed or filed until the filing of the adoption petition, at which time jurisdiction of all matters pertaining to the child shall transfer to the court where the adoption petition is filed; provided, that the jurisdiction of the juvenile court to adjudicate allegations concerning any delinquent, unruly, or truant acts of a child pursuant to title 37 shall not be suspended.

(B) A waiver of interest does not confer jurisdiction over the child in any court nor does it permit the entry of any order of custody or guardianship based solely upon such waiver, but shall only permit a court to find that that person's parental rights, if any, are terminated.

(4) (A) When, at the time the surrender or parental consent is executed, a prior court order is in effect that asserts that court's jurisdiction over the child who is the subject of the surrender or parental consent, the prior court order shall remain effective until, and only as permitted by this section, an alternate disposition for the child is made by the court where the surrender is executed or filed or until, and only as permitted by this section, an alternate disposition is made for the child on the basis of a termination of parental rights proceeding, or, as permitted by § 36-1-116, until an alternate disposition for the child is made by the court where the adoption petition is filed.

(B) If the prior court order under subdivision (r)(4)(A) gives the right to legal and physical custody of the child to a person, the department, a licensed child-placing agency, or other child-caring agency, a surrender or parental consent by the parent or guardian to any other person, persons or entities shall be invalid as provided under subdivision (d)(5), and any purported surrender or parental consent to such other person or persons or entities shall not be recognized to grant standing to file a motion pursuant to subdivision (r)(6) and § 36-1-116(f)(3) to such other person or persons or entities who or that received the surrender or parental consent, and no order of guardianship or partial guardianship based upon that surrender or parental consent and motion shall be effective to deprive the existing legal or physical custodians under the court's prior order of legal or physical custody of that child. Any orders to the contrary shall be void and of no effect whatsoever.

(C) If the court that has entered the prior custody order under subdivision (r)(4)(A) has subject matter jurisdiction to terminate parental or guardian rights at the time a surrender of the child who is the subject of that order is validly executed in another court pursuant to subdivision (r)(4)(D) or at the time a petition to terminate parental rights is filed pursuant to subdivision (r)(4)(E), it shall continue to have jurisdiction to complete any pending petitions to terminate parental or guardian rights that are filed prior to the execution of the surrender or prior to the filing of the petition to terminate parental rights in the other court pursuant to subdivision (r)(4)(E). The court shall not have jurisdiction to complete any pending petitions to terminate parental rights subsequent to the filing of a petition for adoption. The court may enter orders of guardianship pursuant to the termination of parental rights proceedings unless prior thereto an order of guardianship is entered by another court pursuant to subdivisions (r)(4)(D) and (E). Any orders of guardianship entered pursuant to subdivisions (r)(4)(D) and (E) or pursuant to § 36-1-116 shall have priority over the orders of guardianship entered pursuant to this subdivision (r)(4)(C); provided, that orders terminating parental rights entered pursuant to this subdivision (r)(4)(C) shall be effective to terminate parental rights.

(D) If the person, persons or entities in subdivision (r)(4)(B) to whom the surrender is made have legal and physical custody of the child or the right to legal and physical custody of the child pursuant to a prior court order at the time the surrender is executed to them, any court with jurisdiction to receive a surrender may receive a surrender that is executed to them and shall have jurisdiction, upon their motion, to enter an order giving guardianship or partial guardianship to the person, persons or entities, and, notwithstanding subdivision (r)(4)(A), such order may make an alternate disposition for the child.

(E) Notwithstanding subdivision (r)(4)(A), a person, the department, or a licensed child-placing agency that had custody of the child pursuant to a court's prior order, may file in any court with jurisdiction to terminate parental or guardian rights, and in which venue exists, any necessary petitions to terminate the remaining parental or guardian rights of any person or persons to the child, and if they have any subsequent orders of guardianship or partial guardianship based upon an executed surrender or a termination of parental rights from the other court of competent jurisdiction, they may place the child for adoption in accordance with those subsequent orders.

(5) If multiple surrenders or parental consents are received with respect to the same child in different courts, subject to the restrictions of subdivisions (r)(2) and (4), the court that first receives a surrender or parental consent or in which the surrender is first filed pursuant to subsection (q), and that enters an order of guardianship or partial guardianship, shall have jurisdiction of the child and shall issue any necessary orders of reference required by this section. Any other court that receives a surrender or parental consent or in which a surrender or parental consent is filed pursuant to subsection (q) subsequent to the surrender shall, upon notification by the first court, send the original of the surrender or filed pleading to the first court and shall retain a certified copy of the original in a closed file, which shall not be accessed by any person without the written order of the court.

(6) (A) Subject to the restrictions of subdivisions (r)(2) and (4), a validly executed surrender under this section or a parental consent shall give to the person to whom the child is surrendered or to whom a parental consent is given standing to file a written motion for an express order of guardianship or partial guardianship, as defined in § 36-1-102, from the court where the child was surrendered or where, under subsection (q), the surrender was filed, or in the court that, pursuant to subdivision (r)(4)(A), has granted legal custody of the child to such person, or in the court in which the adoption petition is filed. A validly executed surrender shall entitle the department or the licensed child-placing agency that received the surrender to have the court enter an order of guardianship pursuant to subdivision (r)(6)(C).

(B) The motion, which may be filed by any person or by that person's attorney, shall contain an affidavit that the party seeking the order of guardianship or partial guardianship has physical custody of the child, or if filed at the time of the execution of the surrender or the filing of the adoption petition containing a parental consent, it shall contain the affidavits otherwise required by subdivision (d)(6).

(C) If the person, the department, or the licensed child-placing agency to whom the child is surrendered or to whom parental consent is given has physical custody or has otherwise complied with the requirements of subdivision (d)(6), and if there has been full compliance with the other provisions of this section, the court may, contemporaneously with the surrender or the filing of an adoption petition, immediately upon written motion by the person or the person's attorney, and the court shall, if the surrender is to a licensed child-placing agency or the department, enter an order giving the person, the licensed child-placing agency, or the department, guardianship or partial guardianship of the child.

(D) A copy of the surrender, the motion and any resulting order shall be sent by the clerk to the adoptions unit in the state office of the department in Nashville, which shall record the surrender, the motion, and the order and their dates of filing and entry for purposes of tracking the child's placement status and the status of the adoption process involving the child.

(7) If an order of guardianship is entered, the appointed guardians shall have authority to act as guardian ad litem or next friend of the child in any suit by the child against third parties while the child is in the care and custody of the petitioners. The court may appoint a special guardian for the child for such purpose upon motion by the department for a child in its guardianship.

(8) If the court grants guardianship or custody of the child upon the filing of the surrender or upon the filing of a parental consent and the child is possessed of any real or personal property to be administered, the court shall appoint a guardian of the property of the child if no guardian of the property exists, and such guardian may be the same person or persons who are guardians of the person of the child except if the child is in the guardianship of the department in which case another person or entity shall be appointed.

(s) The Uniform Child Custody Jurisdiction and Enforcement Act, compiled in chapter 6, part 2 of this title, shall govern jurisdiction for the disposition of the child and the proceedings under this section.

(t) (1) Upon receipt of the surrender or upon filing a parental consent for an adoption by a person other than a related person, and if no home study had been completed or updated within six (6) months prior to the surrender or the filing of a parental consent, and no court report based upon the home study has been filed with the court, the court shall, by an order of reference issued within five (5) days, direct that a home study be conducted and filed as provided in this part.

(2) The order of reference shall be directed to a licensed child-placing agency or a licensed clinical social worker unless the prospective adoptive parents are indigent under current federal poverty guidelines, in which case the order shall be directed to the department.

(3) The court report based upon the home study shall be filed with the court within sixty (60) days of the date of the order of reference.

(4) The court shall order a licensed child-placing agency, a licensed clinical social worker, or the department, if the parents are indigent under federal poverty guidelines, to provide supervision for the child who is in the home of prospective adoptive parents pursuant to a surrender or a parental consent under this section, and to make any necessary court reports that the court should have concerning the welfare of the child pending entry of the final order in the case; provided, that this subdivision (t)(4) shall not apply when the surrender is made to related persons.

(5) If the adoption petition is filed before the home study is completed or before the court report based upon the home study is filed, and the adoption petition is filed in a court other than the one where the surrender was executed, the court where the surrender was executed shall, upon request of the court where the adoption petition is filed or upon motion of the prospective adoptive parents, send any court report it receives to the adoption court.

(6) Unless they are indigent under federal poverty guidelines, the prospective adoptive parents shall be assessed by the court the costs of the study and the supervision of the placement by the agency, and the costs shall be paid by them to the licensed child-placing agency or licensed clinical social worker that performed the home study or supervision.

(u) (1) Failure to fully comply with this section or failure to file the surrender executed pursuant to subsection (h), (i) or (j) within the fifteen-day period required by subsection (q), or failure to obtain an order of guardianship in accordance with this section within thirty (30) days of the date the surrender is executed or filed, or within thirty (30) days of the date parental consent is filed, shall be grounds for removal of the child from the physical care and control of the person, the department, or licensed child-placing agency receiving the surrender; provided, that this shall not apply when the persons, the department or the licensed child-placing agency have legal custody or partial guardianship under an order of a court entered prior to the execution of the surrender or parental consent or pursuant to any statutory authority giving custody to the department or licensed child-placing agency.

(2) A sworn complaint concerning the grounds alleged in subdivision (u)(1) and concerning the best interests of a child for whom a surrender is sought or on whom a surrender or parental consent was executed or guardianship order entered, or which complaint otherwise seeks to present proof concerning the best interests of the child, may be filed by any person, the department, a licensed child-placing agency, or a licensed clinical social worker.

(3) The complaint may be filed in the court where the surrender was executed or filed or where the adoption petition containing a parental consent was filed. If the surrender was not executed or filed in Tennessee or if the surrender was not executed before a court or if the surrender was not filed at all, then the complaint may be filed in the circuit, chancery, or juvenile court in the county where the child resides.

(v) (1) (A) Upon its own motion or upon the complaint filed pursuant to subsection (u) and subject to the restrictions concerning custody of the child who is not in the custody of the prospective adoptive parents as stated in subdivisions (r)(2) and (4) and § 36-1-116(f)(1), the court receiving the surrender or entering the order of guardianship or partial guardianship and the adoption court to which jurisdiction may be transferred may make any suitable provisions for the care of the child and, notwithstanding the restrictions of subdivisions (r)(2) and (4) and § 36-1-116(f)(1), the court shall have jurisdiction to enter any necessary orders, including any emergency ex parte orders for the child's emergency protection, care, and supervision based upon probable cause that the child's health and safety is immediately endangered; provided, that such emergency orders shall only remain effective for thirty (30) days when the restrictions of subdivisions (r)(2) and (4) and § 36-1-116(f)(1) apply.

(B) If another court has jurisdiction under a prior order because of such restrictions, upon completion of all proceedings to protect the child, the court shall then return all jurisdiction over the child to the court having jurisdiction under the prior order; provided, that the juvenile court shall maintain jurisdiction pursuant to title 37 to adjudicate allegations of delinquency, unruliness, or truancy involving the child.

(C) If the child has no legal custodian with authority to provide temporary care for the child, then, subject to the restrictions of subdivisions (r)(2) and (4) and § 36-1-116(f)(1), the court shall give temporary legal custody pursuant to § 37-1-140 to the department or a licensed child-placing agency until full compliance has been effected and until a guardianship or partial guardianship order can be entered, or until some other disposition is made for the child by the court. The court may permit the department or a licensed child-placing agency, in its discretion, to place the child with any suitable person, including the prospective adoptive parents, under the department's or the licensed child-placing agency's supervision.

(D) If an emergency ex parte order removes the child from the custody of the prospective adoptive parents or the department or licensed child-placing agency, a preliminary hearing shall be held within five (5) days, excluding Saturdays, Sundays, and legal holidays, to determine if probable cause exists for the continuance of such order.

(2) The prospective adoptive parents or entities from which the child was removed shall be necessary parties at the preliminary hearing and the final hearing, and the court may order the department or a licensed child-placing agency or licensed clinical social worker to provide any necessary information or court reports concerning the welfare of the child as it may require.

(3) A final hearing shall be held within thirty (30) days of the date of the preliminary hearing, except for good cause entered upon the record.

(4) Upon the final hearing, and based upon clear and convincing evidence that the action is in the best interests of the child, the court shall have jurisdiction to enter an order removing the child from the prospective adoptive parents or other custodian or guardian of the child, and may award temporary legal custody giving any person, the department or licensed child-placing agency, or a child-caring agency, the care and custody of the child as provided under § 37-1-140 or may enter a guardianship or partial guardianship order with the rights provided under this part, all subject to the rights of any remaining parent or guardian.

(w) (1) Notwithstanding any other law to the contrary, a waiver of interest and notice, when signed under oath by the alleged biological father, shall serve to waive the alleged biological father's interest in the child and the alleged biological father's rights to notice of any proceedings with respect to the child's adoption, custody or guardianship. The alleged biological father who executes the waiver shall not be required to be made a party to any adoption proceedings, custody or guardianship proceedings with respect to the child and shall not be entitled to receive notice thereof, and the court in any adoption proceeding, notwithstanding any law to the contrary, shall have jurisdiction to enter a final order of adoption of the child based upon the waiver, and in other proceedings to determine the child's legal custody or guardianship shall have jurisdiction to enter an order for those purposes. The waiver may not be revoked.

(2) (A) The execution of the waiver, in conjunction with a final order of adoption of the child, shall irrevocably terminate all rights the alleged biological father has or may have to the child and any rights the child has or may have relative to the alleged biological father. Upon entry of a final order of adoption of the child, the waiver, except as provided in subdivision (w)(2)(B), shall also terminate the responsibility of the alleged biological father for any future child support or other financial obligations to the child, or to the child's mother that are related to the child's support, arising after the date of the execution of the waiver.

(B) If, after execution of the waiver, a final order of adoption is not entered, and a parentage action is initiated against the alleged biological father or the alleged biological father executes a voluntary acknowledgment of paternity, the alleged biological father shall become liable for child support or other financial obligations to the child, or to the child's mother that are related to the child's support, arising after the execution of the waiver and beginning with the date of the entry of an order establishing the biological father's parentage to the child or upon the date of the biological father's execution of a voluntary acknowledgment of paternity; provided, if paternity is later established, the alleged biological father who executed the waiver shall be liable for all or a portion of the actual medical and hospital expenses of the child's birth and all or a portion of the mother's prenatal and postnatal care up to thirty (30) days following the child's birth if the parentage action is initiated or the voluntary acknowledgment of paternity is executed within two (2) years of the date of the execution of the waiver.

(3) The waiver shall not be valid for use by a legal father as defined under § 36-1-102 or for any man listed as the father of a child on the child's birth certificate.

(4) The waiver of interest and notice may be executed at any time after the biological mother executes a sworn statement identifying such person as the biological father of the biological mother's child to be born, or at any time after the birth of the child.

(5) The waiver of interest and notice shall be legally sufficient if it contains a statement comparable to the following:

WAIVER OF INTEREST AND NOTICE

(x) (1) If a child is surrendered to a person other than a licensed child-placing agency or the department, and, after the expiration of the three-day period for revocation, the person or persons to whom the child was surrendered decide that they no longer wish to adopt the child, and if no order of guardianship has been entered by a court that gives those persons who had received the surrender the guardianship of the child, they may surrender the child to a licensed child-placing agency or the department without notice to the parent or guardians who originally had executed the surrender to them.

(2) In this event, the licensed child-placing agency or the department shall have the same rights as set forth above just as if the child had been originally surrendered to them; provided, that if the court has entered a guardianship order as set forth above, the surrender cannot be utilized in this manner, and a motion must be made to the court to modify the existing guardianship order.

(3) Certified copies of all such surrenders and orders modifying any order of guardianship shall be sent by the clerk to the adoptions unit in the state office of the department in Nashville.

(y) An interpreter shall be provided to a surrendering parent or guardian who is not fluent in English, before a final hearing on an adoption is conducted. The prospective adoptive parent or parents shall be responsible for payment of the cost of such interpreter.



§ 36-1-112 - Revocation of surrender and parental consent -- Form.

(a) (1) (A) A person who executed a surrender may revoke the surrender at any time within three (3) calendar days of the date of the surrender.

(B) The surrender shall be revoked by appearing before the judge who accepted the surrender or that judge's successor or substitute, or another judge of a court with jurisdiction to accept a surrender in the absence of the judge who accepted the surrender or that judge's successor or substitute, or by appearing before the person, or that person's successor, pursuant to § 36-1-111(h), (i) or (j) before whom the surrender was executed and by executing the revocation of surrender form.

(C) The three-day period for revocation of the surrender shall not limit the court's authority to order the revocation of the surrender pursuant to § 36-1-118.

(D) The revocation of the surrender shall be executed under oath by the parent or guardian who executed the surrender of the child, and the judge or other person who accepted the surrender or the judge's successor or substitute as indicated in subdivision (a)(1)(B) shall sign and date the revocation form.

(E) In the event the person under § 36-1-111(h), (i) or (j) is unavailable or has no authorized successor, the person may apply to a court that is qualified to receive a surrender in Tennessee or a court with domestic relations jurisdiction in another state or country to execute the revocation before a judge of that court as provided herein.

(F) (i) No surrender may be revoked by the person surrendering the child or set aside by a court after the expiration of the three-day period except as the surrender may be invalidated by court order entered pursuant to a timely filed complaint filed pursuant to subsection (d) or as permitted by order of the court entered pursuant to § 36-1-118.

(ii) The execution of a revocation of a surrender within the three-day period shall be grounds for the dismissal of any adoption petition filed during that period and, upon motion of the person who revoked the surrender, the court shall dismiss the adoption petition without prejudice.

(2) (A) A parental consent may be revoked at any time prior to the entry of an order of confirmation of the parental consent by the court.

(B) The parent who executed the parental consent shall appear before the judge of the court in which the adoption petition is filed, or in the judge's absence, the judge's successor or substitute or, if no successor or substitute, any judge or a court with jurisdiction to adjudicate adoption petitions, and shall execute a revocation of the parental consent.

(b) The form for the revocation of a surrender or parental consent shall be prescribed by the department pursuant to rules promulgated by it pursuant to this part, and a copy of the form shall be attached to the parent's copy of the surrender.

(c) (1) The court or person receiving the revocations shall maintain the originals in the office of the clerk or the office of the person receiving the surrender, together with the original of the surrender or adoption petition containing the parental consent, if available, and shall personally give or shall send by certified mail, return receipt requested, certified copies of the revocations to the child's parents, the prospective adoptive parents, the local office of the department, or a licensed child-placing agency to whom the child had been surrendered, and if the prospective adoptive parents are represented by counsel, a certified copy of the revocation shall be forwarded to such counsel.

(2) (A) When the revocation is received, the court or the person before whom the revocation was executed shall attach a certified copy of the revocation to a certified copy of the surrender or petition for adoption containing the parental consent, and shall within three (3) days mail the copies of both documents by certified mail, return receipt requested, to the adoptions unit in the state office of the department in Nashville.

(B) If the revocation must be executed before a court or person before whom the surrender was not executed or in which the adoption petition was not filed, the original of the revocation shall be sent within three (3) days to the court or person before whom the surrender was executed or in which the adoption petition was filed, and that court or person shall be responsible for sending the forms to the department and to the persons or agencies who are entitled to copies of the revocation.

(C) The department shall record the revocation with the copies of the surrender or adoption petition containing the parental consent and the order of guardianship for purposes of tracking the adoptive placement status of the child.

(d) After the revocation period has expired or after the court has entered an order confirming a parental consent, no surrender or waiver of interest or parental consent shall be set aside by a court except upon clear and convincing evidence of duress, fraud, intentional misrepresentation or for invalidity under § 36-1-111(d), and no surrender, waiver of interest, or parental consent may be set aside for any reason under this part unless the action based on these grounds is initiated within thirty (30) days of the execution of the surrender, waiver of interest or within thirty (30) days of the date of entry of the order of confirmation of the parental consent.

(e) (1) A surrender or parental consent that is revoked shall have the effect of returning the child's legal status to that which existed before the surrender was executed, and the department, a licensed child-placing agency, or the person who or that had custody or guardianship of the child prior to the surrender pursuant to any parental status, prior court order or statutory authorization shall continue or resume custody or guardianship under that prior parental status, prior court order, or statutory authority, that had established the custodial or guardianship status of the child prior to the execution of the surrender or parental consent, unless a court of competent jurisdiction shall otherwise determine as specifically provided herein.

(2) (A) Unless they had received or maintained custody or guardianship of the child pursuant to a court order entered or pursuant to statutory authority prior to the execution of the surrender or parental consent, the department, the licensed child-placing agency, or the person or persons to whom the child was surrendered and who has physical custody of the child, shall, within five (5) days of the receipt by such department, agency or person of the revocation, return the child to the child's parents or guardian who executed and revoked the surrender or parental consent; provided, that a sworn complaint may be filed in the court where the revocation was executed, or in the event that the surrender was executed before a person or court pursuant to § 36-1-111(h), (i) or (j), in the chancery, circuit, or juvenile court where the child resides in Tennessee, to show cause why the child would likely suffer immediate harm to the child's health and safety if returned to the child's parent or parents or guardian who had executed the surrender.

(B) If a complaint is filed pursuant to subdivision (e)(2)(A), the child shall remain in the physical and/or legal custody or guardianship of the persons or agencies to whom the child was surrendered or with respect to whom the parental consent was executed until the court makes any further orders pursuant to this section, and those persons or agencies shall have authority to provide any necessary care and supervision of the child, subject to further orders of the court.

(C) (i) The complaint filed under this subdivision (e)(2) shall name the parent or parents or guardian or guardians who executed and revoked the surrender or parental consent as defendant or defendants. Except for cause shown in an order entered on the record, the court shall hold a preliminary hearing within three (3) days of the filing of the petition to determine if there is probable cause to believe that the child will be subject to immediate harm to the child's health or safety if the child is returned to the child's parent or parents or guardian or guardians.

(ii) If probable cause is not established in the preliminary hearing, the child shall be immediately returned to the child's parent or parents or guardian who executed the surrender that has been revoked.

(iii) If probable cause is established, the court shall continue the child in the custody of the persons or the agency to whom the child was surrendered or with respect to whom a parental consent was executed, subject to further orders of the court, pending the final hearing.

(iv) The court may make any necessary orders pending the final hearing for the protection of the child.

(D) The case shall be set for a final hearing on the merits within thirty (30) days of the preliminary hearing except for cause shown in a written order of the court entered on the record.

(E) Unless clear and convincing evidence at the final hearing shows that the child's safety and health would be in immediate danger if the child is returned or remains in the custody of the parent or guardian who executed the surrender or filed the parental consent, the complaint shall be dismissed. If the child was not returned to the parent at the preliminary hearing, the child shall be immediately returned to the child's parent or guardian who had executed the surrender or filed the parental consent.

(3) (A) If no complaint is filed pursuant to subdivision (e)(2), the court where the surrender or parental consent was revoked shall enter any orders that are necessary to effect the return of the child to the parent or parents or guardian who had custody of the child prior to the execution of the surrender or prior to filing the parental consent, unless another person, the department, or a licensed child-placing agency had custody or guardianship of the child under a prior order entered before the execution of the surrender or filing of the parental consent, or that had custody or guardianship under statutory authorization prior to the execution of the surrender or parental consent that was revoked by that parent.

(B) The court in which a surrender, revocation or parental consent is given or filed, or adoption court may not modify any prior custody or guardianship order that had given custody or guardianship of the child to the department, a licensed child-placing agency, or another person under a prior order or pursuant to any statutory authorization prior to the surrender or the filing of the parental consent, and if such order or statutory authority exists, the court's jurisdiction over the child shall terminate after the execution of the revocation of the surrender or parental consent, and the prior parental status, prior court order or prior statutory authority shall continue in effect; provided, that if for any reason, the agencies or persons who had prior custody or guardianship of the child are unable or unwilling to resume custody of the child, the court receiving the revocation shall be authorized to make a custody determination and award temporary custody of the child to any suitable person, the department, or a licensed child-placing agency with custodial authority pursuant to § 36-1-140, or it may make an order of guardianship or partial guardianship pursuant to § 36-1-102, with the right to adopt or consent to the child's adoption.

(4) In the event that the surrender was executed before a person or court under § 36-1-111(h), (i) or (j), the chancery, circuit or juvenile court where the surrender was filed pursuant to § 36-1-111(q), or in the county where the child resides in Tennessee if the surrender has not been filed, shall have jurisdiction to enter orders in compliance with this subsection (e) to effect the child's return to the child's parent or parents or guardian or to provide for the child's custody or guardianship as permitted herein.

(f) If the child is not returned to the child's parent or parents or guardian pursuant to subdivision (e)(2)(E), and unless the department, a licensed child-placing agency, or another person to whom the child was surrendered or to whom a parental consent was executed had custody or guardianship of the child pursuant to a court order entered prior to the filing of the surrender or the parental consent or pursuant to statutory authorization prior to the execution of the surrender or parental consent, the court where the revocation was executed shall have jurisdiction following a revocation of the surrender or parental consent to award temporary custody to any appropriate person, the department, or any other licensed child care agency, with the authority as legal custodian pursuant to § 37-1-140, or the court may award guardianship or partial guardianship pursuant to § 36-1-102 with the right to adopt or consent to the child's adoption.

(g) The department or a licensed child-placing agency or licensed clinical social worker shall have the right to intervene in any complaint filed pursuant to subdivision (e)(2)(A) for the purpose of introducing proof as to the child's health and safety.



§ 36-1-113 - Termination of parental rights.

(a) The chancery and circuit courts shall have concurrent jurisdiction with the juvenile court to terminate parental or guardianship rights to a child in a separate proceeding, or as a part of the adoption proceeding by utilizing any grounds for termination of parental or guardianship rights permitted in this part or in title 37, chapter 1, part 1 and title 37, chapter 2, part 4.

(b) (1) The prospective adoptive parent or parents, including extended family members caring for a related child, any licensed child-placing agency having custody of the child, the child's guardian ad litem, or the department shall have standing to file a petition pursuant to this part or title 37 to terminate parental or guardianship rights of a person alleged to be a parent or guardian of the child. The child's parent, pursuant to subdivision (g)(11), shall also have standing to file a petition pursuant to this part or title 37 to terminate parental or guardianship rights of a person alleged to be a parent or guardian of the child. The prospective adoptive parents, including extended family members caring for a related child, shall have standing to request termination of parental or guardianship rights in the adoption petition filed by them pursuant to this part.

(2) The court shall notify the petitioning parent that the duty of future child support by the parent who is the subject of the termination petition will be forever terminated by entry of an order terminating parental rights.

(c) Termination of parental or guardianship rights must be based upon:

(1) A finding by the court by clear and convincing evidence that the grounds for termination of parental or guardianship rights have been established; and

(2) That termination of the parent's or guardian's rights is in the best interests of the child.

(d) (1) The petition, or allegations in the adoption petition, to terminate parental rights may be made upon information and belief and shall be verified. If a parent whose parental rights are proposed for termination is the legal parent of the child, as defined in § 36-1-102, and if such parent is alleged to be deceased, then diligent efforts must be made by the petitioner to verify the death of such parent.

(2) The petition, or allegations in the adoption petition, shall state:

(A) The child's birth name;

(B) The child's age or date of birth;

(C) The child's current residence address or county of residence or that the child is in the custody of the department or a licensed child-placing agency; and

(D) Any other facts that allege the basis for termination of parental rights and that bring the child and parties within the jurisdiction of the court.

(3) (A) The petition, or allegations in the adoption petition, shall contain a verified statement that:

(i) The putative father registry maintained by the department has been consulted within ten (10) working days of the filing of the petition and shall state whether there exists any claim on the registry to the paternity of the child who is the subject of the termination or adoption petition;

(ii) Indicates if there exists any other claim or potential claim to the paternity of the child;

(iii) Describes whether any other parental or guardianship rights have been terminated by surrender, parental consent, or otherwise, and whether any other such rights must be terminated before the child can be made available for adoption;

(iv) Any notice required pursuant to subdivision (d)(4) has been given; and

(v) The medical and social history of the child and the child's biological family has been completed to the extent possible on the form promulgated by the department pursuant to § 36-1-111(k); provided, however, the absence of such completed information shall not be a barrier to termination of parental rights.

(B) Any person or persons entitled to notice pursuant to § 36-1-117 shall be named as defendants in the petition to terminate parental rights or in the adoption petition and shall be served with a copy of the petition as provided by law.

(C) The petition to terminate, or the adoption petition that seeks to terminate parental rights, shall state that:

(i) The petition or request for termination in the adoption petition shall have the effect of forever severing all of the rights, responsibilities, and obligations of the parent or parents or the guardian or guardians to the child who is the subject of the order, and of the child to the parent or parents or the guardian or guardians;

(ii) The child will be placed in the guardianship of other person, persons or public or private agencies who, or that, as the case may be, shall have the right to adopt the child, or to place the child for adoption and to consent to the child's adoption; and

(iii) The parent or guardian shall have no further right to notice of proceedings for the adoption of the child by other persons and that the parent or guardian shall have no right to object to the child's adoption or thereafter, at any time, to have any relationship, legal or otherwise, with the child.

(4) The petition, if filed separately from the adoption petition, may be filed as provided in § 36-1-114. If the petition is filed in a court different from the court where there is a pending custody, dependency, neglect or abuse proceeding concerning a person whose parental rights are sought to be terminated in the petition, a notice of the filing of the petition, together with a copy of the petition, shall be sent by the petitioner to the court where the prior proceeding is pending. In addition, the petitioner filing a petition under this section shall comply with the requirements of § 36-1-117(e).

(e) Service of process of the petition shall be made as provided in § 36-1-117.

(f) Before terminating the rights of any parent or guardian who is incarcerated or who was incarcerated at the time of an action or proceeding is initiated, it must be affirmatively shown to the court that such incarcerated parent or guardian received actual notice of the following:

(1) The time and place of the hearing to terminate parental rights;

(2) That the hearing will determine whether the rights of the incarcerated parent or guardian should be terminated;

(3) That the incarcerated parent or guardian has the right to participate in the hearing and contest the allegation that the rights of the incarcerated parent or guardian should be terminated, and, at the discretion of the court, such participation may be achieved through personal appearance, teleconference, telecommunication or other means deemed by the court to be appropriate under the circumstances;

(4) That if the incarcerated parent or guardian wishes to participate in the hearing and contest the allegation, such parent or guardian:

(A) If indigent, will be provided with a court-appointed attorney to assist the parent or guardian in contesting the allegation; and

(B) Shall have the right to perpetuate such person's testimony or that of any witness by means of depositions or interrogatories as provided by the Tennessee Rules of Civil Procedure; and

(5) If, by means of a signed waiver, the court determines that the incarcerated parent or guardian has voluntarily waived the right to participate in the hearing and contest the allegation, or if such parent or guardian takes no action after receiving notice of such rights, the court may proceed with such action without the parent's or guardian's participation.

(g) Initiation of termination of parental or guardianship rights may be based upon any of the grounds listed in this subsection (g). The following grounds are cumulative and non-exclusive, so that listing conditions, acts or omissions in one ground does not prevent them from coming within another ground:

(1) Abandonment by the parent or guardian, as defined in § 36-1-102, has occurred;

(2) There has been substantial noncompliance by the parent or guardian with the statement of responsibilities in a permanency plan pursuant to the provisions of title 37, chapter 2, part 4;

(3)

The child has been removed from the home of the parent or guardian by order of a court for a period of six (6) months and:

(A) The conditions that led to the child's removal or other conditions that in all reasonable probability would cause the child to be subjected to further abuse or neglect and that, therefore, prevent the child's safe return to the care of the parent or parents or the guardian or guardians, still persist;

(B) There is little likelihood that these conditions will be remedied at an early date so that the child can be safely returned to the parent or parents or the guardian or guardians in the near future; and

(C) The continuation of the parent or guardian and child relationship greatly diminishes the child's chances of early integration into a safe, stable and permanent home;

(4) The parent or guardian has been found to have committed severe child abuse as defined in § 37-1-102, under any prior order of a court or is found by the court hearing the petition to terminate parental rights or the petition for adoption to have committed severe child abuse against the child who is the subject of the petition or against any sibling or half-sibling of such child, or any other child residing temporarily or permanently in the home of such parent or guardian;

(5) The parent or guardian has been sentenced to more than two (2) years' imprisonment for conduct against the child who is the subject of the petition, or for conduct against any sibling or half-sibling of the child or any other child residing temporarily or permanently in the home of such parent or guardian, that has been found under any prior order of a court or that is found by the court hearing the petition to be severe child abuse, as defined in § 37-1-102. Unless otherwise stated, for purposes of this subdivision (g)(5), "sentenced" shall not be construed to mean that the parent or guardian must have actually served more than two (2) years in confinement, but shall only be construed to mean that the court had imposed a sentence of two (2) or more years upon the parent or guardian;

(6) The parent has been confined in a correctional or detention facility of any type, by order of the court as a result of a criminal act, under a sentence of ten (10) or more years, and the child is under eight (8) years of age at the time the sentence is entered by the court;

(7) The parent has been convicted of or found civilly liable for the intentional and wrongful death of the child's other parent or legal guardian;

(8) (A) The chancery and circuit courts shall have jurisdiction in an adoption proceeding, and the chancery, circuit, and juvenile courts shall have jurisdiction in a separate, independent proceeding conducted prior to an adoption proceeding to determine if the parent or guardian is mentally incompetent to provide for the further care and supervision of the child, and to terminate that parent's or guardian's rights to the child;

(B) The court may terminate the parental or guardianship rights of that person if it determines on the basis of clear and convincing evidence that:

(i) The parent or guardian of the child is incompetent to adequately provide for the further care and supervision of the child because the parent's or guardian's mental condition is presently so impaired and is so likely to remain so that it is unlikely that the parent or guardian will be able to assume or resume the care of and responsibility for the child in the near future; and

(ii) That termination of parental or guardian rights is in the best interest of the child;

(C) In the circumstances described under subdivisions (8)(A) and (B), no willfulness in the failure of the parent or guardian to establish the parent's or guardian's ability to care for the child need be shown to establish that the parental or guardianship rights should be terminated;

(9) (A) The parental rights of any person who, at the time of the filing of a petition to terminate the parental rights of such person or, if no such petition is filed, at the time of the filing of a petition to adopt a child, is not the legal parent or guardian of such child or who is described in § 36-1-117(b) or (c) may also be terminated based upon any one (1) or more of the following additional grounds:

(i) The person has failed, without good cause or excuse, to pay a reasonable share of prenatal, natal, and postnatal expenses involving the birth of the child in accordance with the person's financial means promptly upon the person's receipt of notice of the child's impending birth;

(ii) The person has failed, without good cause or excuse, to make reasonable and consistent payments for the support of the child in accordance with the child support guidelines promulgated by the department pursuant to § 36-5-101;

(iii) The person has failed to seek reasonable visitation with the child, and if visitation has been granted, has failed to visit altogether, or has engaged in only token visitation, as defined in § 36-1-102(1)(C);

(iv) The person has failed to manifest an ability and willingness to assume legal and physical custody of the child;

(v) Placing custody of the child in the person's legal and physical custody would pose a risk of substantial harm to the physical or psychological welfare of the child; or

(vi) The person has failed to file a petition to establish paternity of the child within thirty (30) days after notice of alleged paternity by the child's mother, or as required in § 36-2-318(j), or after making a claim of paternity pursuant to § 36-1-117(c)(3);

(B) (i) For purposes of this subdivision (g)(9), "notice" means the mailing, postage prepaid, or the sending by, express mail, courier, or other conveyance, to the person charged with notice at such person's address a statement that such person is believed to be the biological parent of a child. Notice shall be deemed received if the statement sent is not returned undelivered or evidence is not otherwise received by the sender that the statement was not delivered; and

(ii) "Notice" also means the oral statement to an alleged biological father from a biological mother that the alleged biological father is believed to be the biological father of the biological mother's child;

(10) (A) The parent has been convicted of aggravated rape pursuant to § 39-13-502, rape pursuant to § 39-13-503, or rape of a child pursuant to § 39-13-522, from which crime the child was conceived. A certified copy of the conviction suffices to prove this ground;

(B) When one (1) of the child's parents has been convicted of one (1) of the offenses specified in subdivision (g)(10)(A), the child's other parent shall have standing to file a petition to terminate the parental rights of the convicted parent. Nothing in this section shall give a parent standing to file a petition to terminate parental rights based on grounds other than those listed in this subdivision (g)(10);

(11) (A) (i) The parent has been found to have committed severe child sexual abuse under any prior order of a criminal court;

(ii) For the purposes of this section, "severe child sexual abuse" means the parent is convicted of any of the following offenses towards a child:

(a) Aggravated rape, pursuant to § 39-13-502;

(b) Aggravated sexual battery, pursuant to § 39-13-504;

(c) Aggravated sexual exploitation of a minor, pursuant to § 39-17-1004;

(d) Especially aggravated sexual exploitation of a minor, pursuant to § 39-17-1005;

(e) Incest, pursuant to § 39-15-302;

(f) Rape, pursuant to § 39-13-503; or

(g) Rape of a child, pursuant to § 39-13-522;

(B) When one (1) of the child's parents has been convicted of one (1) of the offenses specified in subdivision (g)(11)(A)(ii), the child's other parent shall have standing to file a petition to terminate the parental rights of the abusive parent. Nothing in this section shall give a parent standing to file a petition to terminate parental rights based on grounds other than those listed in this subdivision (g)(11);

(12) The parent or guardian has been convicted of trafficking for commercial sex act under § 39-13-309; and

(13) The parent or guardian has been convicted on or after July 1, 2015, of sex trafficking of children or by force, fraud, or coercion under 18 U.S.C. § 1591, or a sex trafficking of children offense under the laws of another state that is substantially similar to § 39-13-309.

(h) (1) The department shall file a petition to terminate the parental rights of the child's parents (or, if such a petition has been filed by another party, seek to be joined as a party to the petition), and, concurrently, to identify, recruit, process, and approve a qualified family for an adoption, under the following circumstances:

(A) In the case of a child who has been in foster care under the responsibility of the department for fifteen (15) of the most recent twenty-two (22) months; or

(B) If a court of competent jurisdiction has determined a child to be an abandoned infant as defined at § 36-1-102; or

(C) If a court of competent jurisdiction has made a determination in a criminal or civil proceeding that the parent has committed murder of any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home, committed voluntary manslaughter of another such child, aided or abetted, attempted, conspired, or solicited to commit such a murder or such a voluntary manslaughter of the child that is the subject of the petition or any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home, or committed a felony assault that has resulted in serious bodily injury or severe child abuse as defined at § 37-1-102 to the child that is the subject of the petition or any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home. For the purposes of this subsection (h), such a determination shall be made by a jury or trial court judge designated by § 16-2-502 through an explicit finding, or by such equivalent courts of other states or of the United States; or

(D) If a juvenile court has made a finding of severe child abuse as defined at § 37-1-102.

(2) At the option of the department, the department may determine that a petition to terminate the parental rights of the child's parents shall not be filed (or, if such a petition has been filed by another party, shall not be required to seek to be joined as a party to the petition), if one of the following exists:

(A) The child is being cared for by a relative;

(B) The department has documented in the permanency plan, which shall be available for court review, a compelling reason for determining that filing such a petition would not be in the best interests of the child; or

(C) The department has not made reasonable efforts under § 37-1-166 to provide to the family of the child, consistent with the time period in the department permanency plan, such services as the department deems necessary for the safe return of the child to the child's home.

(i) In determining whether termination of parental or guardianship rights is in the best interest of the child pursuant to this part, the court shall consider, but is not limited to, the following:

(1) Whether the parent or guardian has made such an adjustment of circumstance, conduct, or conditions as to make it safe and in the child's best interest to be in the home of the parent or guardian;

(2) Whether the parent or guardian has failed to effect a lasting adjustment after reasonable efforts by available social services agencies for such duration of time that lasting adjustment does not reasonably appear possible;

(3) Whether the parent or guardian has maintained regular visitation or other contact with the child;

(4) Whether a meaningful relationship has otherwise been established between the parent or guardian and the child;

(5) The effect a change of caretakers and physical environment is likely to have on the child's emotional, psychological and medical condition;

(6) Whether the parent or guardian, or other person residing with the parent or guardian, has shown brutality, physical, sexual, emotional or psychological abuse, or neglect toward the child, or another child or adult in the family or household;

(7) Whether the physical environment of the parent's or guardian's home is healthy and safe, whether there is criminal activity in the home, or whether there is such use of alcohol, controlled substances or controlled substance analogues as may render the parent or guardian consistently unable to care for the child in a safe and stable manner;

(8) Whether the parent's or guardian's mental and/or emotional status would be detrimental to the child or prevent the parent or guardian from effectively providing safe and stable care and supervision for the child; or

(9) Whether the parent or guardian has paid child support consistent with the child support guidelines promulgated by the department pursuant to § 36-5-101.

(j) In the hearing on the petition, the circuit, chancery, or juvenile court shall, in addition to the Tennessee Rules of Evidence, admit evidence as permitted under the Tennessee Rules of Juvenile Procedure, and shall recognize the exemptions to privileges as provided pursuant to §§ 37-1-411 and 37-1-614.

(k) The court shall ensure that the hearing on the petition takes place within six (6) months of the date that the petition is filed, unless the court determines an extension is in the best interests of the child. The court shall enter an order that makes specific findings of fact and conclusions of law within thirty (30) days of the conclusion of the hearing. If such a case has not been completed within six (6) months from the date the petition was served, the petitioner or respondent shall have grounds to request that the court of appeals grant an order expediting the case at the trial level.

(l) (1) An order terminating parental rights shall have the effect of severing forever all legal rights and obligations of the parent or guardian of the child against whom the order of termination is entered and of the child who is the subject of the petition to that parent or guardian. The parent or guardian shall have no further right to notice of proceedings for the adoption of that child by other persons and shall have no right to object to the child's adoption or thereafter to have any relationship, legal or otherwise, with the child. It shall terminate the responsibilities of that parent or guardian under this section for future child support or other future financial responsibilities even if the child is not ultimately adopted; provided, that the entry of an order terminating the parental rights shall not eliminate the responsibility of such parent or guardian for past child support arrearages or other financial obligations incurred for the care of such child prior to the entry of the order terminating parental rights.

(2) Notwithstanding subdivision (l)(1), a child who is the subject of the order for termination shall be entitled to inherit from a parent whose rights are terminated until the final order of adoption is entered.

(m) Upon termination of parental or guardian rights, the court may award guardianship or partial guardianship of the child to a licensed child-placing agency or the department. Such guardianship shall include the right to place the child for adoption and the right to consent to the child's adoption. Upon termination of parental or guardian rights, the court may award guardianship or partial guardianship to any prospective adoptive parent or parents with the right to adopt the child, or to any permanent guardian who has been appointed pursuant to title 37, chapter 1, part 8. In any of these cases, such guardianship is subject to the remaining rights, if any, of any other parent or guardian of the child. Before guardianship or partial guardianship can be awarded to a permanent guardian, the court shall find that the department or licensed child-placing agency currently having custody of the child has made reasonable efforts to place the child for adoption and that permanent guardianship is in the best interest of the child.

(n) An order of guardianship or partial guardianship entered by the court pursuant to this section shall supersede prior orders of custody or guardianship of that court and of other courts, except those prior orders of guardianship or partial guardianship of other courts entered as the result of validly executed surrenders or revocations pursuant to § 36-1-111 or § 36-1-112, or except as provided pursuant to § 36-1-111(r)(4)(D) and (E), or except an order of guardianship or partial guardianship of a court entered pursuant to § 36-1-116; provided, that orders terminating parental rights entered by a court under this section prior to the filing of an adoption petition shall be effective to terminate parental rights for all purposes.

(o) If the court terminates parental or guardianship rights, under this part or title 37 or a consent is given pursuant to § 36-1-117(f) or (g), or if there have been surrenders of parental or guardianship rights of all other necessary parties, then no further surrender or consent of that parent or guardian shall be necessary to authorize an adoption; provided, that the adoption court may review and confirm the validity of any denials of parentage made by persons under any statutory provisions from outside the state of Tennessee.

(p) A copy of the order or orders obtained by the prospective adoptive parents terminating parental or guardianship rights under this section shall be filed with the petition for adoption.

(q) After the entry of the order terminating parental rights, no party to the proceeding, nor anyone claiming under such party, may later question the validity of the termination proceeding by reason of any defect or irregularity therein, jurisdictional or otherwise, but shall be fully bound thereby, except based upon a timely appeal of the termination order as may be allowed by law; and in no event, for any reason, shall a termination of parental rights be overturned by any court or collaterally attacked by any person or entity after one (1) year from the date of the entry of the final order of termination. This provision is intended as a statute of repose.



§ 36-1-114 - Venue.

The termination or adoption petition may be filed in the county:

(1) Where the petitioners reside;

(2) Where the child resides;

(3) Where the child resided when:

(A) The child became subject to the care and control of a public or private child-caring or child-placing agency; or

(B) The child became subject to partial or complete guardianship or co-guardianship pursuant to a surrender proceeding as provided in this part; or

(4) In which is located any licensed child-placing agency or institution operated under the laws of this state having custody or guardianship of the child or to which the child has been surrendered as provided in this part.



§ 36-1-115 - Persons eligible to file adoption petition -- Residence requirements -- Preference for foster parents.

(a) Any person over eighteen (18) years of age may petition the chancery or circuit court to adopt a person and may request that the adopted person's name be changed.

(b) The petitioners must have physical custody or must demonstrate to the court that they have the right to receive custody of the child sought to be adopted as provided in § 36-1-111(d)(6) at the time the petition is filed, unless they are filing an intervening petition seeking to adopt the child.

(c) If the petitioner has a spouse living, competent to join in the petition, such spouse shall join in the petition; provided, that if the spouse of the petitioner is a legal or biological parent of the child to be adopted, such spouse shall sign the petition as co-petitioner, and this shall be sufficient consent by the legal or biological parent for the petitioner's spouse to adopt the child of the legal or biological parent, and no surrender shall be necessary by such co-petitioning legal or biological parent. Such action by the legal or biological parent shall not otherwise affect the legal relationship between that parent and the child.

(d) The petitioner or petitioners shall have lived, or maintained a regular place of abode, in this state or on federal territory within the boundaries of this state for six (6) consecutive months immediately preceding the filing of the adoption petition.

(e) If the petitioner is in military service stationed out of this state, but had lived, or maintained a regular place of abode, within this state for six (6) consecutive months immediately prior to entering military service, the residency requirement in subsection (d) shall not apply.

(f) Where the petitioner is seeking to adopt a child that is related, the residency requirement in subsections (d) and (e) shall not apply if the petitioner is an actual resident of this state at the time the petition is filed.

(g) (1) When a child is placed in a foster home by the department or otherwise, and becomes available for adoption due to the termination or surrender of all parental or guardianship rights to the child, those foster parents shall be given first preference to adopt the child if the child has resided in the foster home for twelve (12) or more consecutive months immediately preceding the filing of an adoption petition.

(2) In becoming adoptive parents, the foster parents shall meet all requirements otherwise imposed on persons seeking to adopt children in the custody of the department, and shall be subject to all other provisions of this part.



§ 36-1-116 - Pre-petition home study -- Information from surrender court -- Contents of petition -- Effect of filing -- Order of preference.

(a) (1) Prior to filing a petition for the adoption of a child, the prospective adoptive parents may contact a licensed child-placing agency, or a licensed clinical social worker, or if indigent under federal poverty guidelines, they may contact the department, and request a home study or a preliminary home study concerning the suitability of their home and themselves as adoptive parents.

(2) To be valid for use in response to the order of reference issued pursuant to subsection (e), the home study must have been completed or updated within six (6) months prior to the date of the order of reference. The preliminary home study must have been completed within thirty (30) days prior to the filing of the petition.

(b) The petition to adopt must state:

(1) The full name of the petitioners;

(2) The name used for the child in the proceeding. In the petition or other orders related to the custody of the child and the final order of adoption, and in all other documents related to the case, the name selected by the petitioner as the name for the child may be used as the true and legal name of the child, and the original name of the child shall not be necessary. Only in the court report required by law on the investigation of the conditions and antecedents of the child sought to be adopted and on the form requesting the new certificate of birth by adoption shall the original name of the child given by the biological or prior legal parent or parents be necessary;

(3) The birth date, state, and county or country of birth of the child, if known;

(4) The information necessary to show that the court to which the petition is addressed has jurisdiction;

(5) That the petitioners have physical custody of the child or that they meet the requirements of § 36-1-111(d)(6), and from what person or agency such custody was or is to be obtained;

(6) That it is the desire of the petitioners that the relationship of parent and child be established between them and the child;

(7) The desire of the petitioners, if they have such, that the name of the child be changed, together with the new name desired;

(8) The value of the personal and real property owned by the child or in which the child may have some legal or equitable interest;

(9) That the petitioners are fit persons to have the care and custody of the child and that it is in the best interest of the child for this adoption to occur;

(10) That the petitioners are financially able to provide for the child;

(11) That there has been full compliance with the law in regard to surrender of the child to the petitioners, or termination of parental or guardianship rights, or consent to the adoption of the child by the agency with rights to place a child for adoption, or that the petitioner intends to effect compliance with the requirements for termination of parental or guardianship rights or parental consents as part of the adoption proceeding, and how such compliance will be effected. A copy of any orders obtained by the prospective adoptive parents terminating parental or guardianship rights and copies of any surrenders that were executed to the prospective adoptive parents shall be filed with the petition;

(12) (A) Whether the biological parent is giving parental consent for the adoption of the child as defined pursuant to § 36-1-102 and as executed pursuant to § 36-1-117(g), or that the parent is signing the petition pursuant to § 36-1-117(f) and that the parent understands that the child will be adopted by the relatives or stepparent of the child and that, in the case of the adoption by relatives, the parent will have no legal rights to the custody, control, or to visitation with the child in the future;

(B) In the case of a parental consent pursuant to § 36-1-102 and § 36-1-117(g), the petition must state that the parent understands that the entry of an order confirming the parental consent, without revoking the parental consent prior to the entry of such order, will terminate that parent's parental rights to the child forever and that the parent will have no legal rights to the custody, control, or to visitation with the child in the future;

(13) (A) That the petitioner has made inquiry to the putative father registry within ten (10) working days prior to the filing of the petition to determine whether any person claims a paternity interest in the child who is the subject of the proceeding by having entered a claim with the registry, the result of such inquiry, and that, if the child is less than thirty (30) days old at the time the petition is filed, the petitioner provided notice of the filing of the adoption petition to the registry; and

(B) Whether there are any other persons known to the petitioner or petitioners who are entitled to notice under § 36-1-117 and the identity of such persons;

(14) Whether the child was brought into Tennessee for foster care or adoption, and, if so, that there has been full compliance with the ICPC or, if compliance has not occurred, a statement alleging good cause for such noncompliance. Evidence of compliance in the form of the ICPC Form 100A or other form from the department, if appropriate, or a sworn statement stating why such form is not required shall be included or attached as an exhibit to the petition;

(15) (A) Whether the child was brought into Tennessee for foster care or adoption from a foreign country, and, if so, evidence shall be attached to the petition showing approval of the government or legal authority in the country from which the child was brought that the child's placement with the petitioners was appropriate and that the petitioners have legal authority under that country's law to have the custody of the child;

(B) The petition shall exhibit evidence from the immigration and naturalization service, the department of justice or the department of state that the child has proper authorization to enter the United States;

(C) If a child who was the subject of an adoption decree from the foreign country must be re-adopted under Tennessee law to effect a valid adoption due to any interpretation of the United States government, the petition shall so state and state that this is necessary for the child to be legally adopted in the United States, and the court shall have jurisdiction to enter an order of adoption for this purpose;

(D) If a child is in this country and the provisions of subdivision (b)(15)(A) cannot be met, the petitioners shall file an affidavit and any other available documentary evidence satisfactory to the court that shows why there is no approval available for the child from the foreign government or legal authority in the foreign country concerning the child's placement with the petitioners;

(16) (A) Whether the petitioners have paid, or promised to pay, any money, fees, contributions, or other remuneration or thing of value in connection with the birth, placement or the adoption of the child, and if so, to or from whom, the specific amount, and the specific purpose for which these were paid or promised;

(B) The disclosure required by this subdivision (b)(16) shall specifically include whether any attorney's fees or medical expenses or counseling fees and the other expenses permitted under §§ 36-1-108 and 36-1-109 or any other fees, remuneration, or contribution, were paid or promised in connection with the child's birth, placement, or adoption and if so, to whom, the specific amount and the specific purpose for which they were paid or promised;

(C) The disclosure required by this subdivision (b)(16) shall also specifically include the amount of fees paid to any licensed child-placing agency or licensed clinical social worker in connection with the placement of the child.

(c) The petition must be signed by each petitioner personally and must be verified and must be filed with the clerk of the court, who shall send a certified copy of the petition to the director of adoptions in the state office of the department in Nashville, and to the local office of the department or the licensed child-placing agency or licensed clinical social worker that or who has been directed to answer the order of reference issued in accordance with subsection (e) within three (3) business days after its filing.

(d) Any person who files a petition to adopt a child less than thirty (30) days old shall notify the putative father registry maintained by the department of the filing of the petition unless the known biological or legal father has:

(1) Executed a surrender or a waiver of interest in accordance with this part;

(2) Had parental rights terminated by a court of competent jurisdiction; or

(3) Been made a party to the adoption proceedings and has been served notice as required by law.

(e) (1) Upon filing the adoption petition, the prospective adoptive parents shall notify the court if they have requested a home study or preliminary home study pursuant to subsection (a) and shall file or cause to be filed a copy of the court report based upon the home study or preliminary home study with the court, under seal, unless the court waives the home study or the preliminary home study for prospective adoptive parents who are related to the child.

(2) (A) Upon filing of the petition for adoption, the petitioners also shall inform the adoption court of the name of the court in which the surrender was filed, and the adoption court shall request the court where the surrender was filed to forward a certified copy of the surrender and copies of the medical and social information obtained at the time of the surrender to the adoption court and any court reports based upon home studies that were ordered by the court. This information shall be made a part of the adoption record, but shall be confidential and shall be placed in a sealed envelope within the court file or shall be filed in a protected electronically maintained file and shall remain under seal and shall not be open to inspection by any person or agency other than the department or the licensed child-placing agency or licensed clinical social worker to which the order of reference is issued under this subsection (e), except by written order of the court or as otherwise permitted under this part.

(B) Unless waived by the court in accordance with subdivision (e)(1), the court shall order a licensed child-placing agency or licensed clinical social worker, or the department if the petitioners are indigent under federal poverty guidelines, to conduct a preliminary home study, and a court report based upon such a study must be submitted within fifteen (15) days of the date of the order if, at the time the petition is filed, the petitioners have custody of the child, and the petitioners have not submitted to the court a court report based upon a timely home study or timely preliminary home study with the petition, and the court may enter any orders necessary for the child's care and protection as permitted by subsection (f) pending receipt of the preliminary home study.

(3) If no prior or updated home study of the prospective adoptive parents has been conducted and a court report filed with the court at the time the order of reference is issued and such home study has not been waived in accordance with subdivision (e)(1), then the court, within five (5) days of the date the petition is filed, shall direct the order of reference to a licensed child-placing agency or licensed clinical social worker chosen by the petitioners or, if the petitioners are indigent under federal poverty guidelines or if the child was placed with the petitioners by the department, to the department, to submit a preliminary court report, and any supplemental court reports as may be necessary, and a final court report concerning the circumstances of the child, the child's antecedents, and the proposed adoptive home. Except for good cause shown, the court shall issue the order of reference to the licensed child-placing agency, the licensed clinical social worker, or the department that conducted the home study pursuant to the prospective adoptive parents' request pursuant to subsection (a).

(4) The information in subdivision (e)(2) shall be made available to the licensed child-placing agency or licensed clinical social worker or the department which responds to the order of reference. If the necessary medical and social information was obtained by the court pursuant to § 36-1-111, it shall not be necessary for the department or the licensed child-placing agency or licensed clinical social worker to have any further contact with the biological parents in response to the order of reference, unless it is believed the information contained in the statements is inaccurate or incomplete, in which case the department, licensed child-placing agency, or the licensed clinical social worker may contact the biological or prior legal parents or the guardian to obtain such information.

(5) (A) A preliminary court report shall be filed by the department, the licensed child-placing agency or the licensed clinical social worker within sixty (60) days of the receipt of the order of reference and may be supplemented from time to time as the licensed child-placing agency, the licensed clinical social worker or the department determines necessary, or as ordered by the court.

(B) A final court report shall be submitted immediately prior to the finalization of the adoption upon fourteen (14) days' notice to the department, the licensed child-placing agency, or the licensed clinical social worker.

(f) (1) Upon the filing of the petition, the court shall have exclusive jurisdiction of all matters pertaining to the child, including the establishment of paternity of a child pursuant to chapter 2, part 3 of this title, except for allegations of delinquency, unruliness or truancy of the child pursuant to title 37; provided, that, unless a party has filed an intervening petition to an existing adoption petition concerning a child who is in the physical custody of the original petitioners, the court shall have no jurisdiction to issue any orders granting custody or guardianship of the child to the petitioners or to the intervening petitioners or granting an adoption of the child to the petitioners or to the intervening petitioners unless the petition affirmatively states, and the court finds in its order, that the petitioners have physical custody of the child at the time of the filing of the petition, entry of the order of guardianship, or entry of the order of adoption, or unless the petitioners otherwise meet the requirements of § 36-1-111(d)(6).

(2) Except for proceedings concerning allegations of delinquency, unruliness, or truancy of the child under title 37, any proceedings that may be pending seeking the custody or guardianship of the child or visitation with the child who is in the physical custody of the petitioners on the date the petition is filed, or where the petitioners meet the requirement of § 36-1-111(d)(6), shall be suspended pending the court's orders in the adoption proceeding, and jurisdiction of all other pending matters concerning the child and proceedings concerning establishment of the paternity of the child shall be transferred to and assumed by the adoption court; provided, that until the adoption court enters any orders affecting the child's custody or guardianship as permitted by this part, all prior parental or guardian authority, prior court orders regarding custody or guardianship, or statutory authority concerning the child's status shall remain in effect.

(3) If no prior order of guardianship or custody has been entered giving guardianship or legal custody to the petitioners, the court may, upon receipt of a satisfactory preliminary home study or a satisfactory home study, and if the petitioners have physical custody of the child or otherwise meet the requirements of § 36-1-111(d)(6), issue an order of guardianship or custody with the same authority given to the petitioners as is provided pursuant to §§ 36-1-102 and 37-1-140 as the case may be.

(4) If an order of guardianship is entered pursuant to this part, the petitioner or petitioners shall have authority to act as guardian ad litem or next friend of the child in any suit by the child against third parties while the child is in the care and custody of the petitioners.

(g) (1) The court shall order a licensed child-placing agency or licensed clinical social worker, or the department if the parents are indigent under federal poverty guidelines or if the child was placed with the prospective adoptive parents by the department, to provide supervision for the child who is in the home of prospective adoptive parents and to make any necessary reports that the court should have concerning the welfare of the child pending entry of the final order in the case; provided, that the court may waive this requirement when the child is to be adopted by related persons.

(2) Unless they are indigent under federal poverty guidelines, the prospective adoptive parents shall pay the costs of the home study and the supervision required by this subsection (g) and the supervision required by the court.

(h) The filing of the petition shall be deemed the commencement of a custody proceeding for purposes of the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA), compiled in chapter 6, part 2 of this title.

(i) If the court grants guardianship or custody of the child upon the filing of the petition or at any time thereafter to any person, and the child is possessed of any real or personal property to be administered, the court shall appoint a guardian of the property of the child if no guardian or trustee is currently appointed to care for the child's property.

(j) When the husband and wife are joint petitioners, the death of one (1) spouse shall not result in the dismissal of the petition for adoption for that reason alone, and the court may proceed to grant the adoption to the surviving petitioner.

(k) (1) The department, a licensed child-placing agency, or a licensed clinical social worker shall have the right to intervene in the adoption proceeding at any time to present evidence as to the best interests of the child by filing a sworn complaint in the adoption proceeding.

(2) (A) Subject to subsection (f), the court may make any necessary orders upon its own motion or upon the sworn complaint of the department, a licensed child-placing agency, or a licensed clinical social worker for the protection and welfare of the child, including emergency ex parte orders for the immediate care and protection of the child as permitted pursuant to § 36-1-111(v)(1)(A)-(C).

(B) Any emergency ex parte orders for the protection of the child may be entered if the court finds probable cause to believe that the child's immediate health or safety would be endangered. The ex parte order may direct the removal of the child from the custody of the prospective adoptive parents.

(3) If an ex parte order of protection is entered that removes the child from the custody of the prospective adoptive parents, a preliminary hearing shall be held within five (5) days, excluding Saturdays, Sundays and legal holidays, to determine the need for the continuance of such order.

(4) The prospective adoptive parents shall be necessary parties at the preliminary hearing and the court may order the department or the licensed child-placing agency or licensed clinical social worker to provide any necessary information or court reports concerning the welfare of the child as it may require.

(5) If the court determines at the preliminary hearing that there is probable cause to believe that the child's health or safety will be immediately endangered if the child remains in or is returned to the custody of the prospective adoptive parents, or that any other orders must be entered to ensure the health and safety of the child, it shall make such orders as are necessary to protect the child and may continue or place temporary legal custody of the child with the department or a licensed child-placing agency or any other suitable persons approved by the department or a licensed child-placing agency or licensed clinical social worker.

(6) The court shall set a final hearing concerning the allegations involving the prospective adoptive parents within thirty (30) days, except for good cause shown in an order entered by the court.

(7) If the court determines upon clear and convincing evidence at a final hearing that it should make another disposition of the child, it may remove the child from the custody of the prospective adoptive parents and may make any other orders necessary for the child's welfare and best interests, including an alternate custody or guardianship order for the child, and the court may dismiss the adoption petition as provided in § 36-1-118. If the court does not find by clear and convincing evidence that it should make another disposition of the child, it shall dismiss the complaint that had made the allegations concerning the child's best interests and the adoption proceedings shall continue pending further orders of the court.



§ 36-1-117 - Parties to proceedings -- Termination of rights of putative father -- Consent of parent or guardian -- Service of process.

(a) Unless the legal parent or the guardian, or, as provided in subsections (b) and (c), the putative biological father of the child has surrendered parental or guardianship rights to the child, has executed a parental consent that has been confirmed by the court, has waived the person's rights pursuant to § 36-1-111(w), or unless the person's rights have been terminated by the order of a court of competent jurisdiction, the legal parents, guardian of the person of the child or of an adult, the biological mother, and the established father or putative father of the child must be made parties to the adoption proceeding or to a separate proceeding seeking the termination of those rights, and their rights to the child must be terminated by a court to authorize the court to order the adoption of the child or adult by other persons.

(b) (1) If a petition has been filed to establish paternity of the child who is the subject of the adoption proceeding, the adoption court shall have exclusive jurisdiction to hear and decide any paternity petition filed in the adoption proceeding or that has been transferred to it pursuant to § 36-2-307.

(2) The paternity petition shall be heard and concluded prior to any action by the adoption court to determine whether to grant the petition for adoption.

(3) (A) The petition shall be granted if it is shown by a preponderance of the evidence that the person alleged to be the father of the child is the father of the child; provided, that the entry of such an order shall not prevent the filing and consideration of a petition pursuant to § 36-1-113.

(B) If the petition to establish paternity is granted, then the parental rights of the legal father must be terminated as provided by § 36-1-113 or as otherwise provided by law, or the legal father must execute a surrender under the provisions of § 36-1-111, file a parental consent, or the legal father must co-sign the petition for adoption pursuant to the provisions of subsection (f) before the court may be authorized to order an adoption of the child.

(4) If grounds for termination of parental rights do not exist, then the child's legal father shall be granted custody of the child, unless the court determines, upon clear and convincing evidence, that the legal father is unable currently to provide proper custodial care for the child, in which case the court shall make such orders as may be necessary for the child's care and supervision pursuant to § 37-1-140; or unless the child's mother's rights have not been previously terminated, in which case the court shall make a determination of the custodial status of the child between the legal father and the mother, and the court may make such other orders as are necessary to provide for the child's care and supervision. If the court determines that neither parent is suitable to provide for the care of the child, it shall make such other orders as it may determine are necessary for the child's care and supervision.

(5) If the petition to establish paternity is not granted by the court after a hearing and determination based upon subdivision (3), then the court may enter an order to that effect specifying the basis for the determination, and may proceed with the adoption proceeding without further need to terminate the rights of that putative father.

(6) The provisions of the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA), compiled in chapter 6, part 2 of this title shall govern jurisdiction of the adoption court in this state if a paternity proceeding has been filed by the putative father in another state, territory, or foreign country.

(c) The parental rights of the putative biological father of a child who has not filed a petition to establish paternity of the child or who has not established paternity of the child who is the subject of an adoption proceeding and who meets any of the following criteria shall be terminated by surrender, parental consent, termination of parental rights pursuant to § 36-1-113, or by waiver of interest, before the court may enter an order of adoption concerning that child:

(1) The biological father of a child has filed with the putative father registry, pursuant to § 36-2-318 a statement of an intent to claim paternity of the child at any time prior to or within thirty (30) days after the child's birth and has notified the registry of all address changes;

(2) The biological father has been specifically identified to the petitioners or their attorney, or to the department, the licensed child-placing agency, or the licensed clinical social worker involved in the care, placement, supervision, or study of the child as the child's father by the child's biological mother in a sworn, written statement or by other information that the court determines to be credible and reliable;

(3) The biological father has claimed to the child's biological mother, or to the petitioners or their attorney, or to the department, a licensed child-placing agency, or a licensed clinical social worker who or that is involved in the care, placement, supervision, or study of the child that the biological father believes that the biological father is the father of the child; provided, that if the biological father has previously notified the department of the biological father's claim to paternity of the child pursuant to the provisions of the putative father registry, § 36-2-318(e)(3), the biological father shall be subject to all the requirements for waiver of notice provisions of § 36-2-318(f)(2) and to all requirements for filing a paternity petition;

(4) The biological father is recorded on the child's birth certificate as the father of the child;

(5) The biological father is openly living with the child at the time the adoption proceeding is commenced and is holding himself out as the father of the child; provided that, if custody of the child has been removed from the biological mother by court order, notice shall be given to any man who was openly living with the child at time of the initiation of the custody or guardianship proceeding that resulted in the removal of the custody or guardianship of the child from the biological mother or biological father, if the man held himself out to be the father of the child at the time of the removal; or

(6) The biological father has entered a permanency plan under the provisions of title 37, chapter 2, part 4, or under similar provisions of any other state or territory in which the biological father acknowledges paternity of the child.

(d) (1) Other biological or legal relatives of the child or the adult are not necessary parties to the proceeding and shall not be entitled to notice of the adoption proceedings unless they are legal guardians as defined in § 36-1-102 or legal custodians of the person of the child or adult at the time the petition is filed.

(2) The legal custodian of the child may only receive notice of the proceeding and may only present evidence as to the child's best interests.

(e) Any public or private agency that may have custody or complete or partial guardianship of the child and that has not given consent as provided under this part shall be made a defendant and given notice of the filing of the adoption or termination of parental or guardian rights petition filed under this part or under title 37, and shall be permitted to assert its rights to custody or guardianship of the child.

(f) When the child is related to one (1) of the petitioners or is the stepchild of the petitioner, and the legal or biological parent or parents or guardian or guardians of the child signs the adoption petition as a co-petitioner for the specific purpose, as stated in the petition, of giving consent to the adoption, no further surrender, parental consent, or termination of parental rights shall be required as to that parent or guardian, as the act of joining in the adoption petition shall be deemed a complete surrender, notwithstanding subsection (g), and no further notice or service of process need be made to that person; provided, that where the stepparent of a stepchild seeks to adopt a stepchild, the co-signing of the petition by the child's parent who is the spouse of the petitioner shall not affect the existing parent/child legal relationship between that parent and the parent's child who is the subject of the adoption petition by the stepparent of the child.

(g) (1) A parent may sign a petition for adoption as provided by § 36-1-102 for the purpose of giving parental consent to the adoption of the parent's child by unrelated persons. The petition must state that the parent understands that the entry of an order confirming the parental consent, without revoking the parental consent prior to the entry of such order, will terminate that parent's parental rights to the child forever and that the parent will have no legal rights to the custody, control, or to visitation with the child in the future.

(2) It is specifically and expressly declared that the act of signing the adoption petition shall not terminate the parental rights of such parent until the court where the adoption petition is filed has entered an order confirming the parental consent and until the court shall have required such parent to answer, under oath, each of the questions required of parents pursuant to § 36-1-111(k), including the question regarding the contact veto required by § 36-1-111(k)(3).

(3) The parent signing the petition for the purpose of giving parental consent shall be provided ten (10) calendar days' written notice by the court of the appearance date for the required response to the court pursuant to § 36-1-111 before entry of the order confirming the parental consent is entered by the court. Unless the parent is disabled or the parent's appearance is impracticable as determined by the court, that parent must personally attend the hearing before the court in chambers. If the parent is disabled or the parent's appearance is impracticable as determined by the court, the answers shall be taken under oath at the parent's location by the court or by any person appointed by an order of the court to do so. If the parent executing the parental consent cannot be found or does not appear at the time of such hearing, the court may terminate that parent's rights upon any grounds available pursuant to § 36-1-113.

(4) Following the satisfactory completion of such questions, which shall be recorded on the forms required pursuant to § 36-1-111, the court shall enter an order that confirms the parental consent, and the court shall then, and only then, be authorized to enter an order terminating such parent's rights to the child who is the subject of the adoption petition; provided, that a parental consent may be revoked at any time prior to the entry of an order of confirmation of the parental consent by the court by executing a revocation form as provided in § 36-1-112, and such revocation shall negate and void the parental consent executed pursuant to this subsection (g).

(5) The death of the consenting parent or termination of parental rights of such parent by a validly executed surrender or by court action prior to the entry of the adoption order will make any requirements for the parental consent contained herein unnecessary.

(6) Upon entry of the order of confirmation, the clerk shall send certified copies of the order to the adoptions unit in the state office of the department in Nashville.

(h) The department, through any authorized person, or the executive head of such licensed child-placing agency may give consent to the adoption of the child by the petitioners for whom it holds complete or partial guardianship.

(i) (1) When the child who is the subject of the adoption is fourteen (14) years of age or older at any time before the granting of the petition, the adoption court must receive the sworn, written consent of such child to the adoption, which shall be filed with the record, and the consent of such minor shall be recited in the order of adoption. The court shall receive the consent and testimony from the child in chambers with only the child and a guardian ad litem if required and appointed by the court for the child present.

(2) If the child is mentally disabled, the court shall appoint a guardian ad litem to give or withhold consent for the child to the adoption and the court shall follow the procedure of subdivisions (j)(2)(B) and (C).

(j) (1) When the person sought to be adopted is eighteen (18) years of age or older, only the sworn, written consent of the person sought to be adopted shall be required and no order of reference or any home studies need be issued.

(2) (A) If the adult person to be adopted has been adjudicated incompetent, then the written consent of the adult person's guardian or conservator of the person shall be required.

(B) If the person is without a guardian or conservator and the court has reason to believe that the person is incompetent to give consent, then the court shall appoint a guardian ad litem who shall investigate the person's circumstances and that guardian ad litem shall give or withhold consent.

(C) The guardian ad litem shall file a written report stating the basis for the decision and the court shall afford a hearing to all parties to present evidence as to the best interests of the person, and if the court determines upon clear and convincing evidence that the decision to withhold consent by the guardian ad litem is arbitrary and is not in the best interests of the incompetent person, it may proceed to make any other orders it deems necessary for the person's welfare, including granting the adoption petition.

(3) In all other situations under this subsection (j) for adult persons who are the subject of an adoption petition, no order of reference, social investigation, report to the court by a licensed child-placing agency or licensed clinical social worker or the department, or the waiting period under § 36-1-119 shall be required.

(k) When the child has been surrendered or parental rights have been relinquished to an agency operating under the laws of another state, territory, or foreign country, or such agency has received guardianship or the right to place a child for adoption pursuant to the laws of its jurisdiction, the surrender or relinquishment, or any order terminating parental rights, and the written consent of the agency pursuant to the laws of its jurisdiction or pursuant to its procedures shall be filed with the adoption petition and shall be sufficient for the purposes of providing the necessary consent required by this part.

(l) If a person has surrendered that parent's parental rights or guardianship rights, if a person has filed a parental consent and the consent has been confirmed as provided herein, if a person has executed a waiver of interest pursuant to this part, if a person or agency has consented to the adoption of the child who is the subject of the adoption proceeding, or if a person's parental or guardianship rights to the child have been properly terminated, no notice of the adoption proceeding or service of process shall be made to that person or agency.

(m) (1) Service of process for adoption proceedings and termination proceedings in chancery and circuit courts pursuant to this part shall be made pursuant to the Tennessee Rules of Civil Procedure and the statutes governing substituted service.

(2) Service of process for proceedings to terminate parental rights in juvenile court shall be pursuant to the Tennessee Rules of Civil Procedure, unless a finding is made pursuant to Tennessee Rules of Juvenile Procedure Rule 1 that the interests of justice require otherwise, the statutory requirements of title 37, chapter 1, part 1, where not otherwise in conflict with this part, and the statutes governing substituted service.

(3) Any motion for an order for publication in these proceedings shall be accompanied by an affidavit of the petitioners or their legal counsel attesting, in detail, to all efforts to determine the identity and whereabouts of the parties against whom substituted service is sought.

(n) The court may enter a default judgment against any party to the adoption or termination proceeding upon a finding that service of process has been validly made against that party in accordance with the Tennessee Rules of Civil or Juvenile Procedure and the statutes concerning substituted service; however, in termination proceedings, proof must be presented as to legal grounds and best interest pursuant to § 36-1-113.



§ 36-1-118 - Dismissal of adoption proceedings and guardianship orders -- Revocation of surrender by court -- Notice -- Disposition of child.

(a) If at any time between the surrender of a child directly to prospective adoptive parents and the filing of an adoption petition or at any time between the filing of an adoption petition and the issuance of the final order of the adoption, it is made known to the court on the basis of clear and convincing evidence that circumstances are such that the child should not be adopted, the court may dismiss the adoption proceedings or, if no adoption proceedings have been commenced, the court may order the surrender or parental consent to prospective adoptive parents to be revoked and may modify or dismiss any order of guardianship previously entered, and may order the reinstatement of parental rights, all in consideration of the best interests of the child.

(b) If it is made known to the court where the surrender of a child directly to adoptive parents was executed or filed and that, in accordance with § 36-1-111(r), has jurisdiction of the child, that the prospective adoptive parents to whom the child had been surrendered have not filed a petition to adopt the child within thirty (30) days of the date of execution of the surrender, or if the court where the adoption petition determines that the prospective adoptive parents do not have, or have not obtained, an order of guardianship or an order of legal custody for the child who is the subject of the adoption petition within thirty (30) days of the date of the filing of the petition, the court shall set a hearing for the purpose of determining if any surrender to the prospective adoptive parents should be ordered revoked, if any order of guardianship should be modified or dismissed, if an order of custody or guardianship should be entered, if parental rights should be reinstated, or if some other disposition should be made for the child in the child's best interests.

(c) (1) Before entering an order pursuant to subsection (a) or (b) directing that the surrender directly to prospective adoptive parents be revoked or that the parental consent to prospective adoptive parents be disallowed, or that the order of guardianship be modified or dismissed, that an order of custody or guardianship be entered, or that parental rights be reinstated, or before dismissing the adoption proceedings, the court must give written notice of not less than five (5) days, excluding Saturdays, Sundays, and legal holidays, of its intent to do so.

(2) The notice shall be given to the persons to whom the child was surrendered and for whom an order of guardianship was entered, to any petitioners and other parties to the proceeding, and to the department or licensed child-placing agency, or licensed clinical social worker that or who placed the child or conducted any studies involving the placement of the child in the home, and to the parent whose rights were terminated, but only if the court will consider reinstatement of that parent's rights.

(d) (1) Following the hearing, the court may order the revocation of the surrender or any parental consent, modify or dismiss the order of guardianship, may enter an order of custody or guardianship, may order reinstatement of parental rights, or may dismiss the petition if it determines upon clear and convincing evidence that such action is in the child's best interests.

(2) The court may reinstate parental rights only with the consent of the parent whose rights were terminated.

(e) (1) After the court's dismissal of the petition or after the order of revocation by the court of a surrender or parental consent, if the child had been in the legal custody or guardianship of the department or a licensed child-placing agency prior to the surrender, the parental consent, the entry of a guardianship order, or the filing of the adoption petition, the court shall enter an order directing that the child shall be placed in the guardianship of the department or the licensed child-placing agency that had legal custody or guardianship of the child immediately before the placement was made with the prospective adoptive parents or immediately before the surrender was executed or parental consent was filed or before the prior order giving guardianship to the prospective adoptive parent was entered.

(2) In all other cases in which the child was not in the legal custody or guardianship of the department or a licensed child-placing agency prior to the revocation by the court of the surrender or parental consent to prospective adoptive parents or prior to the dismissal of the guardianship order, or prior to the dismissal of the adoption proceeding by the court, or when the agency that had had custody or guardianship of the child prior to the child's placement or prior to the revocation of the surrender by the court, or dismissal of the petition cannot or will not resume guardianship or custody of the child, the child shall remain a ward of the court, which shall have jurisdiction to award the child's guardianship or legal custody according to the best interest of the child.

(3) The court shall continue to have jurisdiction of the child to make such further orders as are necessary until another adoption petition is filed, at which time jurisdiction over the child shall transfer to the court where the new adoption petition may be filed; provided, the juvenile court shall retain jurisdiction of the child for allegations of delinquency, unruliness, and truancy pursuant to title 37, chapter 1, part 1.

(4) (A) Unless the child's custody or guardianship is required to be returned to the custody of the department or a licensed child-placing agency, or unless the court must return jurisdiction of the child to a court with prior jurisdiction, then, after entry of an order revoking the surrender or parental consent, dismissing the order of guardianship, after entry of an order of custody or guardianship, or after dismissing the petition for adoption, the court may, in its discretion, by order entered in the record, transfer all jurisdiction and wardship of the child to the juvenile court of the county of the child's residence.

(B) (i) After the clerk has transferred to the department the information required under this part, certified copies of any records of the child needed by the juvenile court from the court where the surrender was revoked, the guardianship order was dismissed, the custody or guardianship order was entered, or the adoption petition was dismissed, shall be transferred to the juvenile court and the clerk of the court that had taken action pursuant to subsection (d) and subdivision (e)(4) shall maintain the original of the records in that court's files.

(ii) Except as otherwise provided by this part, all such records shall remain confidential in the files of the juvenile court and shall not be open to any person except the child's legal custodian or legal guardian, or pursuant to a written order of the court, or to the department that may be investigating a report of child abuse or neglect or that may be responding to an order of reference by the juvenile court, or to a law enforcement agency investigating a report of child abuse or neglect or that is investigating any crime involving the child.

(5) Any order of guardianship or legal custody entered pursuant to this subsection (e) shall continue until modified by the court to which the jurisdiction is transferred or by the court where a new adoption petition is filed.

(6) If guardianship is awarded pursuant to this section, the court shall, in addition to the authority under § 37-1-140, give authority to place the child for adoption and to consent to adoption, or to adopt the child, or may give authority to surrender the child for that purpose.

(7) The department or the licensed child-placing agency receiving guardianship of the child under this section shall have authority to make another placement of the child for adoption and to consent to the adoption by new adoptive parents without further approval of the court.

(8) For purposes of this section, legal custody awarded by the court shall vest the legal custodian with the authority to provide the care and control of the child as set forth in § 37-1-140, but does not, by itself, without entry of an order of guardianship pursuant to this part, authorize the legal custodian to place the child for adoption or to consent to the adoption.

(9) Prior to entering an order establishing a permanent plan for the child who is not returned to the department or a licensed child-placing agency as provided in subdivision (e)(1), the court shall order the department or a licensed child-placing agency or licensed clinical social worker to investigate and report to the court within sixty (60) days regarding a suitable permanent plan for the child. Subject to the jurisdiction of the juvenile court for allegations of delinquency, unruliness, or truancy against the child pursuant to title 37, the court may make further orders of custody or guardianship upon receipt of the report.



§ 36-1-119 - Final order of adoption -- When entered.

(a) Unless the child is related to the petitioners, no final order of adoption shall be entered before the home study has been filed with the court and before the petition has been on file at least six (6) months and before a final court report is filed with the court, except when the order is based upon a petition for readoption pursuant to § 36-1-106.

(b) If the child is related to the petitioners, the court may, in its discretion, waive the six-month waiting period, the orders of reference, the preliminary home study and home study, the order of guardianship or custody, and the final court report and may proceed to immediately grant an order of adoption.

(c) If the child has already resided in the home of the petitioners for six (6) months, the court has received the final court report concerning the circumstances of the child and the petitioners, and is satisfied that the adoption will be in the best interest of the child, the court may waive the six-month waiting period after the filing of the adoption petition and may enter an order of adoption.

(d) If no appeal has been taken from any order of the court, the court must complete or dismiss the adoption proceeding by entering a final order within one (1) year of the filing of the petition, unless the petitioner shows good cause why such final order should not be entered.

(e) If an appeal is taken from an order of the court, the proceeding must be completed by the court by entering a final order of adoption or a final order dismissing the proceeding within nine (9) months from the final judgment upon appeal, except for good cause shown by the petitioner.



§ 36-1-120 - Final order of adoption -- Contents -- Report of foreign birth.

(a) The final order of adoption must state:

(1) The full name of the child used in the proceeding;

(2) The full names of the petitioners and their county of residence and whether the petitioner is a stepparent of the adopted person;

(3) The fact and date of the filing of the petition;

(4) The date when the petitioners acquired physical custody of the child and from what person or agency or by which court order;

(5) The fact and date of the filing of a guardianship order, if such order has been entered;

(6) (A) That all persons entitled to notice of the proceedings have been served with process and the status of those persons in the proceedings and that all necessary parties were properly before the court;

(B) That the time for answering the petition has expired;

(C) That termination of all parental or guardian rights to the child by court order or surrenders or parental consents that are necessary to proceed with the adoption have occurred; and

(D) That orders reflecting the termination of parental rights pursuant to actions filed by the prospective adoptive parents, orders confirming parental consents, or the consents of the department or a licensed child-placing agency with authority to place and consent to the child's adoption, the consent of the child who is over fourteen (14) years of age, the consent of the guardian ad litem of an incompetent adult or mentally disabled child, or of any other person or entity required by law have been filed in the court record;

(7) That if the child has been brought into Tennessee from another state or foreign country, there has been compliance with the ICPC, if applicable, or with the requirements of the foreign government or legal authorities in the foreign country for the petitioners to have custody of the child and with all requirements of the United States government for the immigration of the child to this country, unless good cause has been shown to excuse such compliance;

(8) That the child's adoption is in compliance with or is not subject to the Indian Child Welfare Act (ICWA), 25 U.S.C. § 1901 et seq.;

(9) Whether the child has been the subject of an adoption decree in a foreign country in which the petitioners were given the child in adoption by such decree and whether this adoption is a readoption for the purpose of complying with the requirements of the United States government for the purposes of the child's immigration or naturalization;

(10) That the petitioners are fit persons to have the care and custody of the child;

(11) That the petitioners are financially able to provide for the child;

(12) That the child is a suitable child for adoption; and

(13) That the adoption is for the best interest of the child.

(b) Before the entry of the final order, there shall be filed with the proposed order:

(1) An affidavit by the attorney for the petitioners detailing the fees charged for any services rendered in the placement of the child or for legal services, and any fees paid by the attorney to any other person or entity for services rendered in securing the placement of the child or for providing any services related to securing any home studies to secure a surrender or adoption of the child; and

(2) An affidavit by the licensed child-placing agency or licensed clinical social worker that or who placed the child with the petitioners regarding the fees charged by such agency or social worker to the adoptive parents for the placement of the child and for any home studies and supervision of the placement conducted by the licensed child-placing agency or by the licensed clinical social worker.

(c) The court shall review the affidavits required in subsection (b) and shall determine whether all fees set forth therein are reasonable. The court shall retroactively approve such fees or order reimbursement of any fees it determines to be unreasonable.

(d) The court shall, if satisfied that all the requirements necessary for the adoption of the child are present, thereupon decree the adoption of the child by the petitioners and shall order that the name of the child be changed to that requested by the petitioners.

(e) The clerk of the court shall furnish the department a certified copy of all final orders of adoption and the affidavits required under subsection (b) or final orders dismissing the adoption proceedings, and the department shall record pertinent information from the order, and the department shall maintain a copy of the order with all other information in the sealed adoption record.

(f) (1) All final orders of adoption shall be reported by the clerk to the division of vital records of the department of health by sending a certified copy of the order or a certified certificate of adoption, and by reporting the information required by that division for a new certificate of birth or for a Report of Foreign Birth for the child to the registrar of the division of vital records for preparation of a new certificate of birth by adoption or for a Report of Foreign Birth as provided in §§ 68-3-310 -- 68-3-313.

(2) The court clerk shall supply the registrar of the division of vital records the following information for the preparation of a Report of Foreign Birth if the child who has been adopted was born in a foreign country:

(A) The full adoptive name of the child;

(B) The adopted child's date of birth;

(C) The adopted child's sex;

(D) The city, province and country of the adopted child's birth;

(E) The full name of the adoptive father;

(F) The full maiden name of the adoptive mother; and

(G) The legal residence of the adoptive parents.

(g) Costs for furnishing certified copies under subsections (e) and (f) shall be taxed to the petitioners.

(h) Notwithstanding the sealing and confidentiality of adoption records pursuant to this part, the clerk of the court in which adoption proceedings have occurred, upon being furnished verification of the identity of the requesting person, shall furnish to the adopted person, adoptive parents or their attorney or attorneys, upon their request at any time, certified copies of the final order of adoption or re-adoption or final orders dismissing such adoption proceedings. Nothing other than certified copies of the final order of adoption or re-adoption or final order dismissing such adoption proceedings shall be released pursuant to this subsection (h).



§ 36-1-121 - Effect of adoption on relationship.

(a) The signing of a final order of adoption terminates any existing guardianship orders and establishes from that date the relationship of parent and child between the adoptive parent or parents and the adopted child as if the adopted child had been born to the adoptive parent or parents and the adopted child shall be deemed the lawful child of such parent or parents, the same as if the child had been born to the parent or parents, for all legal consequences and incidents of the biological relation of parents and children.

(b) The adopted child and the child's descendants shall be capable of inheriting and otherwise receiving title to real and personal property from the adoptive parents and their descendants, and of succeeding to the rights of either such parent or such parent's descendants in such property, whether created by will, by other instrument or by law, including, but not limited to, taking as a beneficiary of a remainder interest following a life interest or estate in either such parent or such parent's ancestor or descendant. The adopted child shall have the same such rights as to lineal and collateral kindred of either adoptive parent and the ancestors or descendants of such kindred, as the adoptive child has as to such parent, and the lineal and collateral kindred of either adoptive parent and the descendants of such kindred shall have the same such rights as to the adopted child and the child's descendants, but only as to property of the adopted child acquired after the child's adoption.

(c) In the construction of any instrument, whether will, deed, or otherwise, whether executed before or after August 24, 1995, and whether the testator or other party creating an interest by such instrument died before or after August 24, 1995, or before or after an adoption, a child so adopted and the descendants of such child are deemed included within the class created by any limitation contained in such instrument restricting a devise, bequest or conveyance to the lawful heirs, issue, children, descendants, or the like, as the case may be, of the adoptive parent, or of an ancestor or descendant of one (1) of them, and such adopted child shall be treated as a member of such class unless a contrary intention clearly shall appear by the terms of such instrument or unless the particular estate so limited shall have vested in interest and in possession in and as to the person or persons entitled thereto on August 24, 1995; provided, that this sentence shall not apply in the construction of any instrument as to any child who is over twenty-one (21) years of age at the time of such child's adoption.

(d) "Contrary intention clearly shall appear," as set forth in this section, shall not be found by any court to exist by use in such instrument of such terms as "issue," "children" or similar legal terms, unless the instrument specifically states that adopted children are to be excluded from such class.

(e) An adopted child shall not inherit real or personal property from a biological parent or relative thereof when the relationship between them has been terminated by final order of adoption, nor shall such biological parent or relative thereof inherit from the adopted child. Notwithstanding the provisions of subsection (a), if a parent of a child dies without the relationship of parent and child having been previously terminated and any other person thereafter adopts the child, the child's right of inheritance from or through the deceased biological parent or any relative thereof shall be unaffected by the adoption.

(f) The adoptive parents of a child shall not be required by any order of the adoption court to permit visitation by any other person, nor shall the order of the adoption court place any conditions on the adoption of the child by the adoptive parents. Any provision in an order of the court or in any written agreement or contract between the parent or guardian of the child and the adoptive parents requiring visitation or otherwise placing any conditions on the adoption shall be void and of no effect whatsoever; provided, that nothing under this part shall be construed to prohibit "open adoptions" where the adoptive parents permit, in their sole discretion, the parent or guardian of the child who surrendered the child or whose rights to the child were otherwise terminated, or the siblings or other persons related to the adopted child, to visit or otherwise continue or maintain a relationship with the adopted child; and provided further, that the permission or agreement to permit visitation or contact shall not, in any manner whatsoever, establish any enforceable rights in the parent or guardian, the siblings or other related persons.

(g) The adoption of a child shall have no effect upon arrearages owed by an obligor of child support for that child that existed prior to the termination of parental rights or to that child's adoption and that are owed by an obligor to any person or any governmental agency, nor shall it affect any other financial obligations of a person that may be related to the care of the adopted child prior to a surrender, termination of parental rights, or adoption involving that child.



§ 36-1-122 - Binding effect of adoption.

(a) When a child is adopted pursuant to this part, the adoptive parents shall not thereafter be deprived of any rights in the child, at the insistence of the child's biological or prior legal parents or guardian of the child or any other person or agency except in the same manner and for the same causes as are applicable in proceedings to deprive biological or legal parents or guardians of their children or wards as provided by law.

(b) (1) After the final order of adoption is entered, no party to an adoption proceeding, nor anyone claiming under such party, may later question the validity of the adoption proceeding by reason of any defect or irregularity therein, jurisdictional or otherwise, but shall be fully bound by the order, except for such appeal as may be allowed by law.

(2) In no event, for any reason, shall an adoption be overturned by any court or collaterally attacked by any person or entity after one (1) year from the date of entry of the final order of adoption by a court of competent jurisdiction. This provision is intended as a statute of repose.

(3) The failure of the clerk of the court, the department, a licensed child-placing agency, or a licensed clinical social worker to perform any of the duties or acts with the time requirements of this part shall not affect the validity of any adoption proceeding.



§ 36-1-123 - Biological parents illegally obtaining custody of a child -- Custodial interference.

Any biological or prior legal parents or guardian whose rights to a child have been terminated by order of any court under this part or any other title or by the laws of any other state or territory, or foreign country, or by a surrender, parental consent, or waiver of interest, and who shall, otherwise than by legal process, obtain custody of the child shall be in violation of and shall be subject to prosecution pursuant to § 39-13-306.



§ 36-1-124 - Contested terminations of parental rights and adoptions -- Appeals -- Expedited schedule.

(a) In all cases where the termination of parental rights or adoption of a child is contested by any person or agency, the trial court shall, consistent with due process, expedite the contested termination or adoption proceeding by entering such scheduling orders as are necessary to ensure that the case is not delayed, and such case shall be given priority in setting a final hearing of the proceeding and shall be heard at the earliest possible date over all other civil litigation other than child protective services cases arising under title 37, chapter 1, parts 1, 4 and 6.

(b) In all cases that are appealed from the decision of a trial court, the appellate court shall, consistent with its rules, expedite the contested termination of parental rights or adoption case by entering such scheduling orders as are necessary to ensure that the case is not delayed, and such case shall be given priority over all other civil litigation in reaching a determination on the status of the adoption, other than child protective services cases arising under title 37, chapter 1, parts 1, 4 and 6.

(c) It is the intent of the general assembly that the permanency of the placement of a child who is the subject of a termination of parental rights proceeding or an adoption proceeding not be delayed any longer than is absolutely necessary consistent with the rights of all parties, but that the rights of the child to permanency at the earliest possible date be given priority over all other civil litigation other than child protective services cases arising under title 37, chapter 1, parts 1, 4 and 6.



§ 36-1-125 - Confidentiality of records -- Penalties for unauthorized disclosure -- Protected orders.

(a) All adoption records, sealed adoption records, or sealed records held by a court, the department, a licensed child-placing agency, a licensed clinical social worker or any other person, and not yet under seal, or any sealed adoption records or sealed records that have been unsealed for any reason, any post-adoption records, and any adoption assistance records are confidential and shall not be subject to disclosure except as provided in this part.

(b) Adoption records, home studies or preliminary home studies may be utilized by the judge of the court, by the clerk of the court, or by the department, or by a licensed child-placing agency or a licensed clinical social worker, in any act consistent with the litigation of the adoption, custody or guardianship proceedings involving a person in any court, or for the placement, study, or supervision of a person for whom an adoption or custody or guardianship proceeding is pending in any court, and which records may be necessary to carry out such judge's, clerk's, department's, agency's, or social worker's duties consistent with the law.

(c) If any adoption records, sealed adoption records, sealed records, post-adoption records, adoption assistance records, home studies, preliminary home studies or information obtained in connection therewith are required by court order under this part to be disclosed for any legal proceeding other than the adoption proceeding or termination of parental rights proceedings, the court in which they are to be utilized shall enter a protective order to restrict their further disclosure or dissemination. Such records, studies, or information shall not become a public record in any legal proceeding.

(d) Unauthorized disclosure of any records, studies or information protected as confidential under this part is a Class A misdemeanor. Unauthorized disclosure of such records for personal gain or for a malicious purpose is a Class E felony.



§ 36-1-126 - Record kept under seal -- Confidential records -- Access to certain records -- Preservation of records.

(a) (1) After the entry of the final order of adoption;

(2) After entry of the final order dismissing the adoption;

(3) After entry of an order revoking the surrender or parental consent;

(4) After entry of an order dismissing a termination of parental rights proceeding filed in conjunction with an adoption proceeding; or

(5) Upon conclusion of all termination of parental rights proceedings that were filed in conjunction with an adoption proceeding;

all adoption records, court reports, home studies, preliminary home studies, other reports or other documents or papers or other information concerning the placement or attempted placement of a person for adoption, or other information concerning the litigation of the adoption or attempted adoption of a person, which information is in the office of the judge or clerk of the court where the adoption was filed or where the surrender or confirmation of parental consent or revocation of a surrender or parental consent was taken, or any such records, reports, or documents in the offices of a licensed child-placing agency, a licensed clinical social worker, or in the county, regional or state offices of the department of health, or in the county, district, and state offices of the department of children's services, shall be placed and remain under seal, except as provided herein or in § 36-1-118(e)(4), or in title 68, and shall be confidential and shall be disclosed only as provided in this part.

(b) (1) Upon the granting or dismissal of an adoption petition, or after entry of the final order dismissing the adoption or revoking the surrender or the parental consent or upon conclusion of all termination of parental rights proceedings that were filed in conjunction with an adoption proceeding, all records and reports, home studies, and preliminary home studies or other information described in subsection (a) relating to the adoption proceeding and all records, reports and other documents related to the child's placement with the department or the licensed or chartered child-placing agency or licensed clinical social worker and with the adoptive or prospective adoptive family that are in the offices of the department or in the offices of any Tennessee licensed child-placing agency or licensed clinical social worker, shall be forwarded by the county and district offices of the department's social services division and by the licensed child-placing agency or licensed clinical social worker involved in any such proceedings to the state office of the department, which shall place the records under seal and ensure their safekeeping; provided, that copies of any records that relate to a child who is placed or retained in the custody or guardianship of the department or a licensed child-placing agency after the dismissal of an adoption proceeding without further adoption of the child by any person or pursuant to any guardianship or other order of the court pursuant to this part shall be retained as confidential foster care records pursuant to title 37, chapter 2, part 4 and shall be utilized by the department or licensed child-placing agency for the care, supervision, protection, and treatment of that child as may be necessary.

(2) The licensed child-placing agency, chartered child-placing agency or licensed clinical social worker shall, however, maintain a limited record that indicates the child's date of birth, the date the agency received the child for placement, from whom the child was received and their last known address, with whom the child was placed and their last known address, and the court in which the adoption proceeding was filed and the date the adoption order was entered or the adoption petition dismissed.

(3) The information in the limited record shall be confidential and not open to inspection by any person, except as provided in this part. These records shall be maintained in a locked file or other secure depository by the agency or by the licensed clinical social worker or, if kept in electronic media, shall be maintained in a method that restricts access only to authorized agency personnel or the licensed clinical social worker. The limited record shall only be accessible to authorized agency personnel or the licensed clinical social worker or to authorized personnel of the department in the performance of its duties under this part or for inspection under the department's licensing duties, or as otherwise authorized by this part.

(4) Upon entry of an order of adoption or dismissal of a petition for adoption or dismissal of termination proceedings that were filed in conjunction with an adoption proceeding, or upon revocation of a surrender or parental consent, or modification of an order of guardianship, the clerk of the court where the adoption or surrender proceedings were initiated or filed shall forward a certified copy of the orders to the adoptions unit in the state office of the department in Nashville.

(5) (A) Any licensed child-placing agency or licensed clinical social worker that or who plans to cease conducting its activities related to the adoptive placement of children, the conduct of home studies, or any other such adoption-related services, shall notify the adoptions unit of the state office of the department in Nashville by certified mail, return receipt requested, thirty (30) days in advance, and shall forward all records related to any adoption-related services it has performed to the department.

(B) The department is specifically authorized to file a complaint and seek any necessary court orders, including injunctive relief of any kind, from any chancery or circuit court to preserve those records from loss or destruction and to obtain possession of those records for their preservation.

(C) Upon receipt of the records, reports, home studies and other information, the department shall take any necessary steps to preserve the records, reports, home studies and other information in accordance with this part. These records, reports, home studies and other information shall be filed as a sealed adoption record or sealed record, and all such records shall be confidential, and shall be otherwise subject to the provisions for access as provided pursuant to this part.

(6) (A) The clerks of the courts of this state are specifically authorized to undertake efforts to locate in any public building in their respective counties any records of adoptions or attempted adoptions of any person by any court, including former county courts or any court that previously had adoption jurisdiction, which records may be in the control or possession of any person or entity. Upon location of these records, if it is determined that the information therein was the result of an adoption that was filed or consummated and the clerk has no prior record of the adoption, the clerk shall record the existence of this adoption record in a special docket book for this purpose, shall maintain the adoption petition, consents or surrenders, and the order in a file for that purpose under this part, and shall transmit to the department certified copies of the adoption petition, the surrenders and consents and the order of adoption, and the originals of any remaining documents in the record that have been located.

(B) Upon receipt of the record, the department shall take any necessary steps to preserve the record, and the record shall be treated as sealed adoption records pursuant to this part.

(c) (1) The sealed adoption record shall be registered by the department in such a manner as to record the names of the adopted person, the adopted person's birth name, the person's date of birth and social security number, the names of the adoptive parents, and, if possible, any information concerning the names of birth parents of the child that is readily accessible to the department, the court where the adoption was filed, the docket number of the court proceeding, and the date of the adoption decree or the order of dismissal of the adoption petition, the order revoking the surrender, or the order dismissing the order of guardianship; provided that sealed records may continue to be registered and maintained under prior departmental procedures. The department may record such other information as it shall deem necessary to maintain adequate information concerning the location of the sealed adoption record or sealed record and the means by which to locate such record.

(2) Such registration record shall be maintained in a secure manner so that no unauthorized persons may obtain access to the records. The sealed adoption record shall be placed in a separate sealed folder or in a suitable electronic media format wherein the record can be held under a separate file name, and shall be stored with the division of records management of the department of state, which shall carefully protect and preserve the sealed adoption records or sealed records and shall maintain proper security for the confidentiality of the sealed adoption records or sealed records.

(3) If electronic methods of recording the information contained in the sealed adoption records or sealed records are employed, the departments of children's services and general services shall utilize any necessary methods to ensure the preservation and confidentiality of the electronic records.

(d) (1) The department may open the adoption records, the sealed adoption records, sealed records, or post-adoption records, adoption assistance records, or limited records in subsection (b) in order to perform any duties required under this part, and any specific provision for access to such records contained herein shall not be construed as a limitation on the ability of the department to access such records for such purposes.

(2) Notwithstanding any law to the contrary, including § 68-3-313, the department shall, upon its request, be granted access to and shall be provided a copy of the original birth certificate or any order or record of adoption of the adopted person in the custody of the division of vital records.

(3) For purposes related to any federal or state audit relative to an adoption assistance program or an adoption assistance grant, the department may open any record for the sole and limited purpose of complying with the audit requirements of the federal or state program.

(4) For purposes related to the determination of eligibility of any child for adoption assistance, the departments of children's services and finance and administration, or any successor agencies responsible for the care of children in state custody or guardianship or for administration of the finances for children in state custody or guardianship, may open any adoption record, sealed adoption record, sealed record, post-adoption record, sealed home study records, or adoption assistance record for that limited purpose and may utilize any information in such records in any manner necessary for eligibility determination or adjudication of a claim for such assistance.

(5) (A) For purposes related to the determination of eligibility of any adopted person or any person placed for adoption for any federal or state benefit or any other benefits to which they may be entitled, or to provide to a Title IV-D child support office information necessary to verify the status of an adoption for purposes of determining a current or past child support obligation or for terminating a future obligation for child support, the departments of children's services and finance and administration, or any successor agencies responsible for the care of children in state custody or guardianship or for administration of the finances for children in state custody or guardianship, may open any adoption record, sealed adoption record, sealed record, post-adoption record, sealed home study records or any adoption assistance record and disclose any information contained in those records that may be necessary to permit determination of:

(i) Eligibility for or correction of payments made to or on behalf of an adopted person; or

(ii) The status of current, past or future child support obligations that are, or may be, due on behalf of any adopted person.

(B) Any information released for any purpose of this subdivision (d)(5) shall be used only for the purposes stated in this subdivision (d)(5), and shall otherwise remain confidential in any agency or court records in which it may appear; and the information shall not be open to the public, except as otherwise provided by this part.

(6) The department may open or utilize for any purpose the adoption record, sealed adoption record, sealed record or the post-adoption record at any time in order to obtain any information concerning any person who may be placed in the custody or guardianship of the department or any other agency of the state or service provider of the state by any court or by the adopted person's parents, or who may be placed with the department or any other agency of the state or service provider of the state due to any re-surrender of the adopted person to the department by the adopted person's adoptive parents or the person's prospective adoptive parents.

(7) The department may open the sealed adoption record or sealed record when a birth certificate in the adopted name was not issued and it becomes necessary to open the sealed adoption record to provide any information to the office of vital records to complete the birth certificate.

(8) The department, the department of general services, or their specifically authorized agents, may open the sealed adoption records, sealed records, or post-adoption records at any time it becomes necessary to perform any tasks related to the preservation of the records, and each department is specifically authorized to utilize any methodology that now exists or that may be developed in the future for the permanent preservation of a sealed adoption record, sealed record or post-adoption record, and they may open the records for the limited purpose of undertaking these preservation methods. This subdivision (d)(8) shall not authorize the release of any information contained in the records to any other person or entity except as specifically authorized by this part, or as may be directly related to the preservation of the records.

(9) After use of the records pursuant to this subsection (d), they shall be re-sealed and returned to storage.

(e) In the event of an appeal from any ruling of the trial court in the adoption proceeding, the clerk shall place the court's record of the adoption proceedings in a sealed file in a locked file or other secure depository or, in the event of the use of electronic storage, the records shall be maintained in a secure method of storage that restricts access only to the clerk and other persons authorized by the court. These records shall remain confidential and shall not be open to inspection by anyone other than the trial or appellate courts, the clerk, the parties to the proceeding, or the licensed child-placing agencies, or the licensed clinical social worker, or the department or other governmental agencies that have been involved in the case, except by order of the court.



§ 36-1-127 - Availability of records to adopted persons and certain other persons for adoptions finalized or attempted prior to certain dates.

(a) (1) On March 16, 1951, Chapter 202 of the Public Acts of 1951 became effective. As a result, all records related to persons who had been adopted, all records concerning a person for whom any records were maintained and that may have related to an adoption or attempted adoption and that were treated by the department of human services, the former department of public welfare, the courts, the department of health, or any other information sources as a sealed record or sealed adoption record involving an adoption or attempted adoption of a person, became confidential, non-public records that were not made readily available to persons about whom the records were kept.

(2) It is the intent of the general assembly that all adoption records, court records, sealed records, or sealed adoption records, and post-adoption records and other records or information, except as may otherwise be provided in this part, and that are contained in any information source on and after January 1, 1996, and that were in existence on March 16, 1951, be made available to eligible persons as provided in this part, and that to that end this is remedial legislation.

(3) It is the further intent of the general assembly, in view of the testimony before the adoption study commission established by Senate Joint Resolution 17 of the Ninety-Eighth General Assembly (1993 session), which testimony demonstrated the great concern by many persons regarding the practices of certain Tennessee adoption agencies in earlier years, that any adoption records, sealed records, sealed adoption records or post-adoption records, or other records maintained at any time by the Tennessee children's home society or its branches or divisions, chartered on June 24, 1913, and authorized under Chapter 113 of the Public Acts of 1919; and any branch or division thereof, including an organization known as the Tennessee children's home society-Shelby County division, which was referenced in the report of the Tennessee department of public welfare to Governor Gordon Browning dated June 12, 1951, shall also be made available to eligible persons in accordance with this part, whether such records were completed or sealed before, on, or after March 16, 1951, and whether any persons subject to the care and supervision of such agency or its branches were ever actually adopted, and to that end this is remedial legislation.

(b) Effective January 1, 1996, pursuant to the requirements of subsections (g) and (h), and subject to the restrictions in the following sections or subsections:

(1) (A) All adoption records, sealed records, sealed adoption records, post-adoption records, home studies, or any other records or papers, existing prior to March 16, 1951, and relating to the adoption or attempted adoption of a person, which adoption was finalized by completion of the adoption by the entry of an order of adoption or an order of dismissal of the adoption proceeding prior to March 16, 1951; or which adoption was otherwise never completed due to the abandonment, prior to March 16, 1951, of any further necessary activity related to the completion of the adoption, and which records were sealed or closed by the court before that date, or where the record or other evidence demonstrates that a person was surrendered for adoption prior to March 16, 1951; or

(B) Any adoption records, sealed records, sealed adoption records, post-adoption records, or any other records or papers, existing prior to March 16, 1951, and relating to the adoption or attempted adoption of a person that before the effective date of Chapter 532 of the Public Acts of 1995 [see Compiler's Notes], have been treated as, or have been determined by the department or any other information source to be, cases of adoptions finalized by the completion of the adoption by the entry of an order of adoption or by entry of an order of dismissal of the adoption prior to March 16, 1951; or that have been treated by or are determined by the department as finalized adoptions due to the abandonment, prior to March 16, 1951, of any further necessary activity related to the completion of the adoption, or where the record or other evidence demonstrates that a person was surrendered for adoption prior to March 16, 1951; or

(2) All adoption records, sealed records, sealed adoption records, post-adoption records, or any other papers or records, existing either before or after March 16, 1951, concerning a person who was subject to the care and supervision, or subject to placement for foster care or adoption, by any agency described in subdivision (a)(3), or which records were maintained by any child care or child-placing agency that had, either before or after March 16, 1951, subsequently assumed the care and supervision of a child who had previously been subject to the care and control of an agency described in subdivision (a)(3), whether or not the adoption of such person was the plan, whether the person was placed for the purpose of adoption or whether the adoption was finalized by entry of an order of adoption or by order of dismissal of the adoption, whether the adoption was attempted, or was otherwise never completed due to failure to file an adoption petition or due to the abandonment of any further necessary activity related to the completion of the adoption, either before or after March 16, 1951; and

(3) Which records are in the office of the clerk of the adoption court, in the offices of the department of health, in the office of any child-placing agency, whether or not it is chartered or licensed, in the state, district, or county offices of the department of children's services, or in any other information source, shall be made available to the following eligible persons:

(A) An adopted person or a person subject to subdivision (b)(1) and (2) who is twenty-one (21) years of age or older for whom an adoption record, sealed record, sealed adoption record, post-adoption record, or other record or paper is, nevertheless, maintained;

(B) The parents of any person described in subdivision (b)(3)(A);

(C) The siblings of any person described in subdivision (b)(3)(A);

(D) The lineal descendants, twenty-one (21) years or older, of any person described in subdivision (b)(3)(A);

(E) The lineal ancestors of a person described in subdivision (b)(3)(A); or

(F) The legal representatives of the person described in subdivisions (b)(3)(A)-(E).

(c) Effective July 1, 1996, pursuant to the requirements of subsections (g) and (h), and subject to the restrictions in the following sections or subsections:

(1) (A) All adoption records, sealed records, sealed adoption records, post-adoption records, or any other records or papers for a person relating to the adoption or attempted adoption of a person, which adoption was finalized by the completion of the adoption by the entry of an order of adoption or an order of dismissal of the adoption proceeding on or after March 16, 1951, or which records relate to an adoption or attempted adoption where the adoption petition was filed on or after March 16, 1951, or that was otherwise never completed, due to the abandonment, as determined by the department, on or after March 16, 1951, of any further necessary activity related to the completion of the adoption, and which records are in the office of the clerk of the adoption court, in the offices of the department of health, in the office of any child-placing agency, whether or not it is chartered or licensed, in the state, district, or county offices of the department of children's services, or in any other information source, shall be made available to the following eligible persons:

(i) An adopted person or a person subject to subdivision (c)(1)(A) who is twenty-one (21) years of age or older on whom an adoption record, sealed record, sealed adoption record, post-adoption record, or other record or paper is maintained;

(ii) The legal representative of a person described in subdivision (c)(1)(A)(i).

(B) Information from any records of an adopted person, or any person otherwise subject to subdivision (c)(1)(A) for whom records are otherwise maintained, shall be released by the department or any other information source only to the parents, siblings, lineal descendants, or lineal ancestors, of the adopted person or of a person for whom records are maintained as described in subdivision (c)(1)(A), and only with the express written consent given to the department by the adopted person or of a person for whom records are maintained as described in subdivision (c)(1)(A), twenty-one (21) years of age or older, or such person's legal representative, and, notwithstanding any other of the following provisions of this part to the contrary, the adopted person or a person for whom records are maintained as described in subdivision (c)(1)(A), such person's legal representative shall, under no circumstances, be required to take any affirmative action pursuant to the contact veto provisions of this part to protect the confidentiality of such identifying information; provided, that nothing herein shall be construed to prevent access to identifying information in the records of the adopted person as otherwise permitted or required pursuant to §§ 36-1-125, 36-1-126 and 36-1-138.

(C) If an adopted person or a person for whom records are maintained as described in subdivision (c)(1)(A) is deceased or is disabled as defined for purposes of appointment of a conservator under title 34, the lineal descendants of such person may petition the court pursuant to § 36-1-138(c)(7), to be given access to the records of such person. A lineal descendant given access pursuant to this subdivision (c)(1)(C) is subject to all the requirements of the contact veto process.

(2) Notwithstanding any other law to the contrary, §§ 36-1-139 and 36-1-141 as such sections existed immediately prior to January 1, 1996, shall be revived and shall continue in full force and effect from May 15, 1996, and shall expire on July 1, 1996, to provide a method for contact with siblings and biological parents as provided therein until the effective date of the contact veto process.

(3) On July 1, 1996, the contact veto registry process and records access procedure established pursuant to subdivision (c)(1) and subsections (d)-(h) and other sections of this part shall become effective for access to records and contact by eligible persons under this part as set forth in subdivision (c)(1) and any other provisions of this part.

(4) Effective January 1, 1996, the basis for judicially-ordered opening of all records pursuant to this part shall be the provisions set forth in § 36-1-138 and any other relevant provisions of this part.

(d) No contact, whether by personal contact, correspondence, or otherwise, shall be made in any manner whatsoever by those requesting persons who are subject to the provisions of subsection (c), or any agent or other person acting in concert with those requesting persons, with any person or persons eligible to file a contact veto under the provisions of §§ 36-1-128 -- 36-1-131, except as permitted pursuant to those sections.

(e) (1) Except in cases arising pursuant to subsection (b) or § 36-1-138, no access to identifying information in any adoption record, sealed record, sealed adoption record, post adoption record or adoption assistance record shall be granted:

(A) To any parent, pre-adoptive guardian, sibling, lineal descendant or lineal ancestor of a person under twenty-one (21) years of age; or

(B) At any time to any parent or pre-adoptive guardian, or to a sibling, lineal ancestor, or spouse or legal representative of the person whose rights were involuntarily terminated for cause in a termination of parental rights proceeding; or

(C) To any persons whom the sealed record, sealed adoption record or the post adoption record indicates were guilty of a crime of violence or neglect involving the person who was placed for adoption or who was the subject of the termination of parental rights by court action or by surrender or parental consent.

(2) Notwithstanding any other law to the contrary, no identifying information from the sealed records, sealed adoption records or post adoption records shall be released without the written consent of the biological parent if such records indicate that, with respect to the adopted person, the biological parent was the victim of rape or incest. If a biological parent for whom records contain such information is deceased or if a conservator of the person and property of such person has been appointed under title 34, the lineal descendants of such person may petition the court pursuant to the same procedures established pursuant to § 36-1-138(c)(7) to be given access to identifying information of the biological parent. A lineal descendant given access pursuant to this subsection (e) is subject to all requirements of the contact veto process.

(f) The adoption record, sealed adoption record, sealed record, or post-adoption record requested by the persons stated in subsection (c) shall be made available only after completion by the requesting party of a sworn statement agreeing that such person or persons shall not contact or attempt to contact in any manner, by themselves or in concert with any other persons or entities, any of the persons eligible to file a contact veto pursuant to § 36-1-128, until the department has completed the search of the contact veto registry as provided in § 36-1-130 or pursuant to § 36-1-131, and that such person or persons understand the legal remedies for violation of the contact veto. The sworn statement shall contain language, which shall be acknowledged by the requesting party, concerning the existence of the contact veto procedure and the legal remedies for breach of the contact veto.

(g) (1) Access by any eligible person under any subsection of this section to any records held by the department, the court, the department of general services or health, or any licensed child-placing agency or licensed clinical social worker may only be had after verification of the identity of the requesting party and written authorization by the department is received by those information sources from the department.

(2) If the department does not have a sealed record, sealed adoption record, or post-adoption record, and if the person seeking information concerning the history of an adopted person has a copy of the order of adoption from a Tennessee court, or in cases where the adoption was handled by any agency described in subdivision (a)(3), a copy of an order of adoption from any other court and/or any other proof of the person's care, supervision, or placement for adoption by any agency described in subdivision (a)(3), and any other proof of the adoption of the person in Tennessee, any of which, in the discretion of the department is satisfactory to prove that the person is an eligible person, the department may issue a statement to that person permitting that person to obtain access to any records held by any other information source.

(h) (1) A request for access to an adoption record, sealed adoption record, sealed record, or a post-adoption record, pursuant to this section, shall be made in writing to the department.

(2) The writing shall include the following information:

(A) The name, date of birth, address, and telephone number of the person requesting the access;

(B) Information, including legal documents or affidavits, if available, that establish the person's legal relationship to any person under this section or that otherwise establishes the person's right to request access;

(C) Any other information that the department requires to establish the person's identity, to locate records involving the requesting parties or the persons with whom contact may be sought, and to establish the person's right to request access; and

(D) Identification of any person or persons or class of persons, if any, with whom the requesting party seeks contact; provided, that this provision shall not apply to persons seeking information pursuant to subsection (b).

(3) If the information in the written request does not establish the person's right to have access to the records, the department will search the sealed adoption and post-adoption records, including those of other alleged siblings, if available, for information that may establish the person's right to have such access.



§ 36-1-128 - Contact veto registry -- Persons eligible to have names entered.

(a) The department shall establish and maintain a contact veto registry for the purposes of permitting registration of the willingness or unwillingness of the persons or classes of persons named herein for contact with persons eligible to have access to any records covered by this part; provided, that the contact veto registry shall not be applicable to records requested pursuant to § 36-1-127(b).

(b) The following persons may have their names entered in the registry either to file a contact veto or to give consent to contact:

(1) A parent, sibling, spouse, lineal ancestor, or lineal descendant of an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), either before or after such persons reach twenty-one (21) years of age.

(2) The legal representative of any person described in subdivision (b)(1).

(c) The registry shall contain the following information:

(1) The name of each person who has duly filed a contact veto or who has given consent for further contact;

(2) The address given by the person as the address at which any personal, postal, or telephone contact shall be made by the department;

(3) The date and place of birth of the person, if known;

(4) Any persons whom the person who files a contact veto wishes to exclude from the application of the contact veto pursuant to § 36-1-130(a)(6)(A)(i);

(5) The name, address, and telephone number of the person requesting contact so as to be notified in the event that the contact veto is withdrawn or varied;

(6) The method of contact, if any, to which the person consents, including contact through one (1) or more third parties; and

(7) Any other information that eligible parties wish to release to the other eligible parties.

(d) Within ninety (90) days of January 1, 1996, and periodically thereafter on at least an annual basis, through the use of public service announcements and other forms of media coverage as may be available without cost, the department shall announce the existence of the registry and its services.



§ 36-1-129 - Procedures for filing contact veto or giving consent.

(a) (1) A person eligible to file a contact veto or give consent for further contact may notify the department in writing on a form supplied by the department that such person does or does not object to contact being made with such person by any person or group of persons who are eligible to establish contact. The department shall supply the necessary form upon request of any persons eligible to have their names entered on the registry.

(2) A contact veto is not effectively filed or consent properly given unless the person provides the department with satisfactory proof of such person's identity and completes and files with the department a form from the department containing the relevant information in § 36-1-128(c) and pays any necessary fees.

(b) As part of the surrender under § 36-1-111 or as part of a parental consent, a biological parent or guardian shall indicate in the appropriate place on the surrender or parental consent document whether or not such person wishes to file a contact veto or give consent for further contact, and shall complete the information requirements for registration on the contact veto registry on a form supplied by the department containing the relevant information in § 36-1-128(c). A contact veto is not effectively filed or consent properly given unless the person surrendering or giving a parental consent completes such form at the time of the surrender or parental consent or properly files the form with the department at a later time; provided, that no fee for filing a contact veto or consent to contact shall be required if the veto or consent is completed at the time of the surrender or parental consent. If, for any reason, the person failed to complete a consent for contact or a veto at the time of the surrender or parental consent, the person may do so at a later time after compliance with all provisions for filing, including the payment of all necessary fees.

(c) By filing a contact veto that complies with the requirements of this section, a person is entitled to notification of any inquiry requesting contact with the filing person.

(d) Forms for filing consents for contact or for filing contact vetoes shall be made available by the department in the offices of the clerks of courts with adoption jurisdiction and in the department's state office and county offices.



§ 36-1-130 - Access to records -- Search of registry -- Restrictions on contact.

(a) (1) When a request is made for access to an adoption record, sealed adoption record, sealed record or a post-adoption record by a person eligible to have access, that person shall identify in writing on the form supplied by the department, the persons or classes of persons who are eligible under § 36-1-128 to refuse or allow contact with whom the person wishes to establish contact, if any, and shall submit the sworn statement required by § 36-1-127(f).

(2) Upon submission of the sworn statement and after proper identification of the requesting party, the department shall grant access to the records requested. Notwithstanding § 68-3-313, upon receipt of a copy of the sworn statement required by § 36-1-127 or upon notification from the department, the division of vital records of the department of health shall grant access to a copy of an adopted person's original or amended birth certificate.

(3) No person requesting access to the records, whether acting alone or in concert with any other person, persons or entities, shall at anytime contact or attempt contact with any person or persons who are eligible to file a contact veto until the completion of the search by the department pursuant to this section and § 36-1-131. A violation of this prohibition shall make the requesting party, the party's agents, or any person or persons acting in concert with them subject to the legal remedies pursuant to § 36-1-132.

(4) If the person eligible to request access to the records does state on the form a desire to contact any person who is eligible to file a contact veto, then the department shall search the contact veto registry to determine whether a contact veto has been filed or whether consent has been given for further contact with the person who is sought.

(5) The department shall only search for those persons with whom the requesting party seeks contact.

(6) (A) (i) If a person files a contact veto in conformity with this part, the contact veto shall, in addition, automatically protect and apply to the person's spouse, siblings or future siblings, lineal descendants and lineal ancestors and any spouses of those other persons, but may exclude from such protection and application, by specific reference, any such relatives or spouses where permission is given to the department in writing by the person filing the contact veto. If, because contact vetoes or consents are filed on the same date, the department is unable to determine which was filed first, the contact veto shall be deemed to be the first filed.

(ii) The person filing the automatic veto or giving consent to contact may vary or withdraw the automatic veto or consent that has been given upon satisfactory proof of identity and by making such request in writing to the department.

(iii) If a request is made by an adopted person or person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, to have contact with a person to whom the automatic veto under subdivision (a)(6)(A)(i) applies or to have contact with a person who is otherwise eligible to file a contact veto, the department shall attempt to contact those persons for whom a contact request is made who are listed on the registry or, if not listed on the registry, shall attempt contact pursuant to the search requirements of § 36-1-131.

(iv) If a request is made under this part to have contact with an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A) by a parent, sibling, lineal descendant, lineal ancestor of such person, or the legal representative of the requesting party, the department shall make a diligent effort to contact the adopted person or the person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representatives, based upon information contained in any records that it maintains pursuant to this part or based upon other information that it is given by the parent, sibling, lineal descendant, lineal ancestor or the legal representative of such persons.

(v) In the circumstances described in subdivision (a)(6)(A)(iii) or (a)(6)(A)(iv), the department shall determine if any of these persons wish to consent to contact with the requesting party or whether they wish to confirm, alter, vary or withdraw a contact veto, or in the case of an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), whether they wish to release any identifying information.

(vi) If the adopted person or person for whom records are maintained as described in § 36-1-127(c)(1)(A), is twenty-one (21) years of age or older, or such person's legal representative, wishes to permit contact or wishes to release identifying information, such person may give written direction to the department relative to the desire for contact or the extent of identifying information such person wishes to release; provided, that notwithstanding any other provisions of this part to the contrary, they shall not be under any affirmative duty to use any of the procedures for filing any contact veto pursuant to this part to prevent contact or to prevent the release of any identifying information from any record subject to this part, and no identifying information from any record shall be made available to any other persons without the written consent to the department by an adopted person or person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative; provided, that nothing herein shall be construed to prevent access to identifying information in the records of the adopted person as otherwise permitted or required pursuant to §§ 36-1-125, 36-1-126 and 36-1-138. If written direction is given by an adopted person or person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, to permit contact or the release of certain identifying information, the department shall require the requesting party to sign a sworn statement similar to that required under § 36-1-127(f), acknowledging the restrictions on contact or use of any identifying information permitted or allowed under this subdivision (a)(6)(A)(vi).

(vii) The spouse of the person filing an automatic veto and the siblings, lineal descendants and lineal ancestors and any spouses of those persons, or the legal representatives of any persons eligible to file a contact veto, may also give written consent to the department for release from the automatic veto that may have been filed prior to such person's filing with the contact veto registry, and the person, or the person's legal representative, may alter or vary the automatic veto as it applies specifically to that person, and, if contacted by the department pursuant to this part in response to a search request, may agree to contact.

(B) The restrictions of § 36-1-132 shall apply to the persons enumerated in subdivision (a)(6)(A)(i) or their agents or persons acting on their behalf.

(C) If a person who is contacted pursuant to this part agrees to contact before any other person files a contact veto pursuant to this part, the provisions of subdivision (a)(6)(A)(i) shall not apply to that person.

(b) (1) If a contact veto has been filed, the department shall notify the person with whom contact has been sought of the inquiry concerning the request for contact. Such person shall have the opportunity to confirm the veto, vary it, or withdraw it.

(2) If a contact veto that has been filed with the department remains intact or is filed as a result of a search pursuant to § 36-1-131, or if a consent to contact is altered to withdraw the ability to have contact, the department shall notify the requesting party of this fact and the requesting party shall not be permitted contact with the person sought.

(3) If the contact veto remains intact, or if the adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, refuses contact or refuses to release identifying information, the person making the request for contact or information may place such person's name, address and telephone number in the registry to request notification from the department should the contact veto be varied, altered or withdrawn or permission for release of identifying information be given, or such requesting person may, in writing, permit the department to release such person's name, address and telephone number to the person who had entered the contact veto or who had denied contact or who had denied the release of identifying information, and that person may contact the requesting person at such person's discretion without further involvement of the department.

(c) If consent for contact is shown from the registry records or is given by the person with whom contact is sought either by withdrawing or varying the veto, or if the adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, gives permission for contact or for release of identifying information, the department shall, in conformity with the consent or the varied or altered veto, notify the person making the original request of this fact and shall provide such information as may be available to establish contact or shall provide such identifying information as may be released from any record in conformity with this part by the adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative.

(d) If the persons or classes of persons who are the subject of the search were not located on the registry or could not be notified at the address designated in the registry, the department shall follow the procedures under § 36-1-131.



§ 36-1-131 - Search of sealed adoption record, sealed record or post-adoption records -- Opportunity to veto contact.

(a) If, after a search has been made of the registry, then either no person with whom contact was requested was located on the registry or the person named on the registry could not be notified at the address designated in the registry, then the department shall search the sealed adoption record, sealed record or the post-adoption records in its possession for information concerning the location of the person who is the subject of the search and shall conduct a diligent search for such person.

(b) (1) Upon locating such person whose relationship to the requesting party is confirmed by the person sought or whose relationship to the requesting party is or has been confirmed by other evidence satisfactory to the department, the department shall notify such person of the inquiry and of the department's determination of relationship to the requesting party.

(2) (A) Such person whose relationship to the requesting party is confirmed as provided in subdivision (b)(1), or that person's legal representative, may file a written consent with the registry.

(B) If the person wishes to veto contact, the person must, unless such person is an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A) or a person for whom an automatic veto applies pursuant to § 36-1-130(a)(6)(A)(i), file a contact veto pursuant to §§ 36-1-128 and 36-1-129 and must pay any necessary fees, within ninety (90) days of the date the department gives oral or written notice of that time period for filing a contact veto. If the contact veto is timely and effectively filed pursuant to this part, then the department shall notify the requesting party in writing and no contact shall be permitted with that person with whom contact was sought. If the contact veto is not timely and effectively filed, the department shall notify the person requesting the search, and that person shall be permitted to attempt contact with the person or persons sought unless such person is an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), or unless such person is a person for whom an automatic veto applies pursuant to § 36-1-130(a)(6)(A)(i). Written notice shall be effective upon the date the notice is sent.

(c) If the person who is the subject of the search whose relationship to the requesting party has been confirmed by evidence satisfactory to the department cannot be located after diligent search, including the sending of notice to the last known mailing address of such person, and, unless such person is an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A) or unless such person is a person for whom an automatic veto applies pursuant to § 36-1-130(a)(6)(A)(i), the department shall inform the person requesting the search of this fact in writing, and that person shall be under no further restrictions pursuant to § 36-1-130 against contact with the person who has been sought.



§ 36-1-132 - Violation of contact veto a misdemeanor -- Injunction and damages -- Attorney's Fees -- Using information to injure persons whose names were obtained.

(a) Any person who has filed a contact veto pursuant to this part or the adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, shall have a cause of action in the circuit or chancery court for injunctive relief and for compensatory and punitive damages against any person or entity who or that has violated the provisions of the contact veto or for violation of any restrictions on contact with the adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A).

(b) Venue for such action shall be in the county of the residence of the plaintiff, or, if the plaintiff resides out of state, in the county where the adoption petition was originally filed, or if no petition was filed, or if its venue is unknown, in the chancery or circuit court of any county with a population of one hundred thousand (100,000) or greater as established by the federal census of 1990 or any subsequent census.

(c) A certified copy of the sworn statement that was signed pursuant to § 36-1-127(f) or § 36-1-130(a)(6)(A)(vi), by the person against whom the action is brought for violation of the contact veto shall be admissible in the action under this section as conclusive evidence of that person's knowledge of the restrictions imposed by a contact veto or the restrictions imposed by § 36-1-130.

(d) Any person who has filed a contact veto or an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, who has prevailed in an action under subsection (a) shall be entitled to recover attorney's fees and all costs of the proceeding from the opposing party or parties.

(e) Any action under this section shall be brought within three (3) years of any contact or attempted contact or violation of other restrictions on contact in violation of this part.

(f) Any person who, after obtaining information under this part, uses such information to cause injury to the person whose name was obtained under this part, commits a Class A misdemeanor. Further, any person who has been injured pursuant to this subsection (f) shall have a cause of action in the circuit or chancery court for injunctive relief and damages, including both compensatory and punitive damages, against any person who uses the information in violation of this subsection (f).

(g) Any person who, in violation of this part, contacts or causes to be contacted a person with respect to whom the contacting person or person causing the contact knows a contact veto has been filed pursuant to this part commits a Class B misdemeanor.



§ 36-1-133 - Release of nonidentifying information concerning biological or legal family.

(a) Upon written request of an adopted person eighteen (18) years of age or older or of the adoptive parents or guardian of an adopted person under eighteen (18) years of age, the biological or legal relatives of an adopted person, the lineal descendants of the adopted person, or the legal representatives of such persons, the department shall provide to such persons, upon proper identification of such persons by the department, nonidentifying information about the adopted person and such person's biological or legal relatives as may be contained in the adopted person's sealed adoption record, sealed record or post-adoption record.

(b) The information that may be released shall include only the following; provided, that nothing in this section shall be construed to authorize or require the release of any information from a sealed adoption record, sealed record or post-adoption record if such information would lead to the discovery of the identity or whereabouts of the biological or legal relatives of the adopted person, if those biological or legal relatives have not registered their consent as provided under §§ 36-1-128 -- 36-1-131, or unless § 36-1-138 is applicable:

(1) The date and time of the birth of the adopted person and such person's weight and other physical characteristics at birth;

(2) The age of the adopted person's biological relatives at the time of such person's birth;

(3) The nationality, ethnic background, race and religious preference of the biological or legal relatives;

(4) The educational level of the biological or legal relatives, general occupation and any talents or hobbies;

(5) A general physical description of the biological or legal relatives, including height, weight, color of hair, color of eyes, complexion and other similar information;

(6) Whether the biological or legal parent had any other children, and if so, any available nonidentifying information about such children; and

(7) Available health history of the adopted person, and the person's biological or legal relatives, including specifically, any psychological or psychiatric information that would be expected to have any substantial effect on the adopted person's mental or physical health.

(c) Whenever the department releases information pursuant to this section and it appears from the record that the adopted person who has sought information has been adopted two (2) or more times, the department shall specify whether the information released pertains to the adopted person's birth parents or to any intervening adoptive parent or parents.

(d) [Deleted by 2015 amendment]



§ 36-1-134 - Transmission of information between affected parties -- Access to records of deceased or disabled persons -- Updating of information to allow contact.

(a) (1) The department, or a licensed child-placing agency or the licensed clinical social worker that has had a prior relationship with the persons stated in § 36-1-133(a) through placement of a child or through a home study process and that maintains a limited record or post-adoption record, shall, subject to the written consent of each party and only in any situation where contact has been sought, transmit between an adopted person twenty-one (21) years of age or older or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, and such person's parent, sibling, lineal ancestor or lineal descendant any written, photographic, video or audio communication that such entity may have, and that is not contained in the records of the department, the licensed child-placing agency or the licensed clinical social worker, even if no direct contact is permitted or desired.

(2) If an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A) is deceased, or is disabled as defined for purposes of appointment of a conservator under title 34, the lineal descendants of such person may petition the court pursuant § 36-1-138(c)(7), to be given access to the records of such person, and to transmit or receive the information permitted by this section. A lineal descendant given access to records under this subdivision (a)(2) is subject to the requirements of the contact veto process.

(b) The adopted person or other persons for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, or a person eligible to file a contact veto may, in writing from time-to-time to the department, a licensed child-placing agency, or the licensed clinical social worker, update such person's personal information, addresses, and telephone numbers in order to allow periodic contact by the department for subsequent search requests, or for other contact by the department or the licensed child-placing agency or the licensed clinical social worker.

(c) The licensed child-placing agency or licensed clinical social worker receiving any updated information pursuant to this section shall provide such information to the department to be included in the post-adoption record for future reference.



§ 36-1-135 - Updated medical information in records -- Searches for persons affected.

(a) The department shall update its post-adoption records with any medical, psychological or psychiatric information provided by an adopted person or a person for whom records are maintained, as described in § 36-1-127(c)(1)(A), eighteen (18) years of age or older, or such person's legal representative, or by such person's adoptive or legal parent if the adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A) is under eighteen (18) years of age, or which information is provided by any biological or legal relative of an adopted person or a person for whom records are maintained, as described in § 36-1-127(c)(1)(A), or such person's legal representative, which information concerns any of those persons; provided, that such information shall be provided in the form of a letter or other written evidence from a licensed health care professional or from a licensed health care facility that explains the health care status of persons who may be affected and why the transmission of such information to other persons is necessary.

(b) Upon receipt of the information under subsection (a), the department shall, at no charge to any of the persons listed under subsection (a), conduct a diligent search for the person or persons who may be affected and, if located, shall notify them, their parents, if applicable, or their legal representatives, if applicable, of the availability of and the nature of this information and those persons may request that the information be provided to them. In any case, copies of all such updated information shall be maintained in the post-adoption record for future use.

(c) If any of the persons listed in subsection (a) seek additional or updated information for a medically established need as determined by written evidence from a licensed health care professional or a licensed health care facility pursuant to the requirements of subsection (a), the department shall, at no charge, contact the persons who have access to or who have or may have knowledge of such information, and shall request the persons so contacted to provide such information to the department for transmittal to the treating professionals or health care facility of the requesting party. Such information shall be provided to the department by means of a specific release for a stated purpose and the release shall be time limited.

(d) Any notification required to be made by the department as part of a search and information request or transmittal pursuant to this section with an adopted person or with a person for whom records are maintained, as described under § 36-1-127(c)(1)(A), who is under eighteen (18) years of age shall be made with such person's adoptive or legal parent, or with the legal representative of the adopted person or person for whom records are maintained as described under § 36-1-127(c)(1)(A), or with the parents or with the legal representative of the minor biological or legal relative of the adopted person or person for whom records are maintained as described under § 36-1-127(c)(1)(A), and such parents or legal representatives shall make any decisions relative to release of information or provision of information pursuant to this section.



§ 36-1-136 - Notification made as part of search, contact or identifying requests.

(a) (1) Any notification required to be made as part of a search or a contact or an identifying request pursuant to this part for an adopted person or a person for whom records are maintained as described under § 36-1-127(c)(1)(A), shall be made with such persons who are twenty-one (21) years of age or older, except as otherwise provided by § 36-1-135, or with the legal representative of such persons;

(2) Any notification for search or contact requests involving the biological or legal relative, who is under twenty-one (21) years of age, of the adopted person or person for whom records are maintained as described under § 36-1-127(c)(1)(A), shall be with the parents or legal representative of such biological or legal relative; and

(3) Any notification involving any other persons who are subject to contact for search requests or contact requests under this part shall be made with those persons who are twenty-one (21) years of age or older or with the known legal representative of any such persons.

(b) Any decision to permit contact or to permit the disclosure of information authorized by this part to be disclosed under subsection (a) shall be made, as the case may be:

(1) By the adopted person or a person for whom records are maintained as described under § 36-1-127(c)(1)(A) and in subdivision (a)(1), twenty-one (21) years of age or older, or such person's legal representative, except as otherwise provided by § 36-1-135;

(2) By the parents or by the legal representative of the biological or legal relative in subdivision (a)(2), who is under twenty-one (21) years of age, of the adopted person or person for whom records are maintained as described under § 36-1-127(c)(1)(A); or

(3) By those other persons in subdivision (a)(3) who are twenty-one (21) years of age or older or by the known legal representative of any such persons.



§ 36-1-137 - Inability of department to verify adoptive status of relationships -- Waiting period to request further searches -- Limitations on searches.

(a) If, after reviewing the sealed adoption records, the sealed records or the post-adoption records, and any other credible evidence, and after conducting a diligent search and making any other reasonable inquiries as to the adoptive status of a requesting party or the relationship of the biological or legal relatives to the adopted person or any person for whom records are maintained as described in § 36-1-127(c)(1)(A), or of the adopted person or any person for whom records are maintained as described in § 36-1-127(c)(1)(A), to a biological or legal relative, as the case may be, the department is unable to verify the requesting party's adoptive status or the legal, biological, or sibling relationships of the persons seeking to establish contact to the persons sought or the status of any legal representatives, then the department shall notify the requesting party of this fact and the basis for the inability to verify the relationship, but shall not provide access to any record to the requesting party, or otherwise authorize contact with the person sought or transmit information between any parties.

(b) No additional searches shall be required to be made pursuant to this part in an effort to establish relationships, status or contact for a period of six (6) months from the date of the department's response to the requesting party unless satisfactory evidence is presented to the department in the interim to justify additional searches or unless, in the department's discretion, circumstances warrant such further attempts.

(c) The department shall not attempt further contact with the person sought if that person specifically requests that no further contact be made unless that person or the person's legal representative withdraws such request in writing; provided, that if the person's relationship to the requesting party is confirmed by the person sought or by other evidence satisfactory to the department, the department shall notify such person of the requirement for filing of a contact veto pursuant to §§ 36-1-128, 36-1-129, and 36-1-131(b)(2), and that failure to file the contact veto pursuant to those sections shall permit the requesting party to establish contact.

(d) No more than two (2) records search or contact attempts shall be required to be made by the department, unless, in the department's discretion, circumstances warrant further attempts.



§ 36-1-138 - Court orders for the release of information from adoption and sealed records.

(a) (1) Any necessary information in the files or the record of an adoption proceeding or in an adoption record, sealed adoption record, sealed record, post-adoption record or adoption assistance record may be disclosed pursuant to the requirements of subsection (c), to the party requiring it, upon a written, sworn motion before the court of original jurisdiction of the adoption proceeding, or, where the adoption proceeding is not yet filed, in the chancery or circuit court of the county where the record is located, or in the chancery or circuit court of any county that has a population of one hundred thousand (100,000) or greater, according to the 1990 federal census or any subsequent census.

(2) Jurisdiction for motions filed pursuant to subdivision (c)(5) shall be in the chancery court for Davidson County.

(3) If the court that had original jurisdiction was a county court or is a court that no longer exists, the chancery court for the county in which such court was established shall have jurisdiction to hear the motion, in addition to the circuit or chancery courts in counties with a population of one hundred thousand (100,000) or more, as established by the 1990 federal census or any subsequent census.

(4) The department, licensed child-placing agency or licensed clinical social worker shall, upon request of the party seeking such information, disclose to the party the court in which such proceeding was filed and the docket number, if known to the department, or the licensed child-placing agency, or the licensed clinical social worker, or shall disclose the county in which the adoption record, sealed adoption record, or sealed record is located.

(b) The motion must be served upon the commissioners of children's services and health by certified mail, return receipt requested, or by personal service upon the commissioners or a duly designated agent of either commissioner. The hearing shall not be held sooner than fifteen (15) days after the return receipt is dated or the date of personal service. Failure to obtain service on both commissioners, or any hearing held prior to the expiration of the fifteen-day service period, shall result in the order entered in the proceeding being void and of no effect whatsoever. Each commissioner shall be permitted to file a response and may appear through counsel to respond in writing or orally, and may appeal any resulting order.

(c) The record of the adoption proceeding, the adoption record, sealed adoption record, sealed record, post-adoption record or adoption assistance record may be opened, under whatever conditions the court shall determine necessary, if the court finds, for good cause shown, that the best interests of the adopted person or of the public require such disclosure, and that one (1) or more of the following requirements are met:

(1) The movant must show that information is needed for purposes of treating or preventing a physical, psychological or psychiatric condition affecting any person, which is clearly and specifically described by testimony or affidavit of a qualified treatment professional. For purposes of this section, "qualified treatment professional" means a person licensed by any state or federal authority or the duly authorized licensing body of any other government to provide treatment for physical, psychological or psychiatric conditions;

(2) The movant must show that the information is needed for purposes of establishing legal status or standing for inheritance or for property rights determinations or for the determination of legal relationships for third parties;

(3) The movant must show that the information is necessary for the movant to prosecute or defend a legal proceeding and that alternative information sources or other means of accomplishing this end are not available;

(4) The movant is any public agency that requires the disclosure of the information in such record for purposes directly related to its authorized duties and that such information cannot be obtained by any other method, or that further delay in obtaining information that may be contained in such record may result in harm to the adopted person, the adopted person's biological parent or parents or biological or legal relatives, or to the public;

(5) The movant is an individual who has sought disclosure under §§ 36-1-127 -- 36-1-131, 36-1-133, 36-1-134 and 36-1-135, and claims to have been improperly denied access to the information so requested by the departments of children's services or health pursuant to those sections;

(6) The movant is an individual who alleges wrongful denial of access pursuant to § 36-1-127(e)(1)(B) or (C); or

(7) The movant is a lineal descendant of a deceased adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A) or is the lineal descendant of such a person who is disabled as defined for purposes of appointment of a conservator under title 34. The effect of any order permitting the lineal descendant who is permitted to have access pursuant to this subdivision (c)(7) shall be to make the lineal descendant subject to the contact veto process.

(d) In determining whether to order disclosure of information contained in the sealed adoption record, sealed record or the post-adoption record, the court shall conduct an in camera inspection of the records and shall permit disclosure of only such information as shall be necessary to fulfill the requirements of subsection (c).

(e) The departments of children's services or health may consent to the release of any sealed adoption records, sealed records or post-adoption records or records of birth under this section by an agreed order that is approved by the court if any of the conditions of subdivisions (c)(1) -- (4) have been met or if the departments determine that they have been in error in refusing to release requested information pursuant to §§ 36-1-127 -- 36-1-131, 36-1-133, 36-1-134 and 36-1-135.

(f) (1) The court may, upon notice to the department of children's services pursuant to subsection (b), order the department to attempt to establish contact with any person or entity for the purpose of obtaining any updated medical information necessary to assist in the treatment of the adopted person or the adopted person's biological or legal relatives or any person who has filed a motion under this section.

(2) If the department obtains the information sought under this subsection (f), it will report this fact to the court and shall send such information directly to the qualified treatment professional who is providing care and treatment for the person who sought the information, unless the court, for good cause entered in the record, shall order otherwise.

(g) (1) No contact by a party receiving information pursuant to this section who is eligible to request a search under this part for any other person who is or may be protected by a contact veto of any kind, or who is an adopted person or a person for whom records are maintained as described under § 36-1-127(c)(1)(A), shall be permitted unless the provisions of §§ 36-1-130 and 36-1-131 have been completed and contact is permissible pursuant to those sections.

(2) The department's response to the court shall inform the court if any person is subject to the protection of a contact veto or if any person is an adopted person or a person for whom records are maintained as described under § 36-1-127(c)(1)(A).

(h) This section is supplemental to the previous provisions of this part permitting access to records by eligible persons without court orders and shall not be construed to be restrictive of those provisions.



§ 36-1-139 - Penalty for providing false information related to information requests.

Any person who or entity that knowingly provides false information to the department, a licensed child-placing agency or licensed clinical social worker, or the court in connection with any of the provisions of §§ 36-1-125 -- 36-1-138 or § 36-1-141, or the rules and regulations of the department that establish procedures for search requests or access to records, commits a Class E felony.



§ 36-1-140 - Immunity for actions in good faith by department personnel and immunity of certain other persons.

(a) The actions of the personnel of the department, or the departments of health, finance and administration, and general services, or their successors, undertaken in the performance of their duties pursuant to §§ 36-1-125 -- 36-1-138 or pursuant to § 36-2-318, or those actions of a licensed child-placing agency or licensed clinical social worker when acting pursuant to § 36-1-134, within the scope of its authority shall be presumed to be undertaken in good faith and the personnel of these departments or licensed child-placing agencies or the licensed clinical social worker and the officers and agents of the state of Tennessee shall thereby be entitled to absolute immunity from any liability, civil or criminal, that might otherwise be incurred or imposed. The presumption shall only be overcome by clear and convincing evidence that the actions were malicious or were for personal gain.

(b) The absolute immunity of subsection (a) shall extend to information provided by any of the entities, their officers, personnel or agents under subsection (a) that is obtained from another source and that is either incorrect or false.

(c) No information that is released pursuant to this part concerning a biological or legal parent or guardian who voluntarily surrendered or consented to adoption of a child shall be the basis for any civil liability of the biological or legal parent or guardian.



§ 36-1-141 - Fees for searches, registration of contact vetoes, and copies -- Promulgation of rules -- Forms.

(a) (1) (A) The department shall, by rules promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2, establish fees or charges for conducting any search or record disclosure, except for those pursuant to § 36-1-135, and for transmission of any data in connection with such searches, for:

(i) Providing any nonidentifying information;

(ii) Registering requests for contact vetoes;

(iii) Registering requests with the advance notice of registry; or

(iv) Providing copies of documents.

(B) The rules shall provide for waiver of any fees or charges based upon a person's ability to pay.

(2) Any fees or charges received by the department pursuant to this part shall be deposited with the state treasurer in accordance with § 9-4-301.

(b) The department shall, by rules promulgated pursuant to the Uniform Administrative Procedures Act, establish forms that shall be required for use by all Tennessee courts, agencies, and persons for:

(1) Surrenders and parental consents;

(2) Medical and social history information required by § 36-1-111;

(3) Revocation of surrenders and parental consents;

(4) Consents by minors or guardians ad litem required by § 36-1-117;

(5) Certifications of completion of counseling and the criteria for counseling and certifications of the completion of legal service required by § 36-1-111;

(6) Disclosure forms required pursuant to this part;

(7) Contact veto forms used in the surrender or parental consents pursuant to any other requirements of this part, or sworn statement forms required for access to records pursuant to any requirements of this part; and

(8) Releases of information.

(c) (1) The forms required by subsection (b) shall be promulgated pursuant to the Uniform Administrative Procedures Act, and shall be mandatory forms, and shall, notwithstanding any law to the contrary, be effective as emergency rules on the dates any of the sections of this part necessitating their promulgation become effective as provided by this part; provided, that the provisions of the Uniform Administrative Procedures Act, related to promulgation of such forms as permanent rules must be followed.

(2) (A) Unless otherwise specifically directed by the general assembly, no provision of Acts 1996, ch. 1054, or any other law that may necessitate the modification of any of the mandatory forms that may be required by this part or any other title of Tennessee Code Annotated at any time shall require the modification of any existing form or use of any new form until the department or its successor agency providing adoption services under this part pursuant to any executive order or pursuant to any other legislation promulgates such form as a permanent rule and such rule is effective, or unless it is determined by the department or its successor agency providing adoption services under this part pursuant to any executive order or pursuant to any other legislation that such change must be made under any requirements of § 4-5-209.

(B) No surrender, revocation, adoption or any other activity requiring the use of any form promulgated pursuant to this part shall be defective, void or invalid because it is undertaken using any form that is in effect as a promulgated and effective rule of the department or its successor agency providing adoption services under this part pursuant to any executive order or pursuant to any other legislation on the date of such action, whether or not any new or amended provision of Acts 1996, ch. 1054, or any law has been enacted prior to the date of such action, until such form has been promulgated and is effective as a permanent rule, or as otherwise required by § 4-5-209. It is the intent of the general assembly to preclude in any manner questions concerning the validity of any adoption or related proceeding or procedure due to the failure or inability of the department or its successor agency providing adoption services under this part pursuant to any executive order or pursuant to any other legislation to make timely changes to such mandatory forms.

(3) Notwithstanding the provisions of the Uniform Administrative Procedures Act, or any other provision of Acts 1996, ch. 1054, to the contrary, any forms promulgated by the department, or its successor state agency providing adoption services under this part pursuant to any executive order or pursuant to any other legislation, which forms are related to any provisions of this part for the implementation of the contact veto or consent to contact or release of identifying information process involving the access to records pursuant to this part, shall be effective as emergency rules, following approval of such emergency rules by the attorney general and reporter, upon the date of the filing of such rules with the secretary of state; provided, that the provisions of the Uniform Administrative Procedures Act, relative to the promulgation of such rules as permanent rules must be followed.

(d) Any other rules required by the departments of children's services, health, and general services to effect implementation of the provisions of this part upon the effective dates of any sections in this part, including rules establishing fees and charges for services, shall, notwithstanding any law to the contrary, be effective as emergency rules on the date of filing such rules; provided, that the provisions of the Uniform Administrative Procedures Act, related to promulgation of such rules as permanent rules must be followed.

(e) The departments of children's services, health, and general services shall be authorized to promulgate such other rules pursuant to the Uniform Administrative Procedures Act, as may be necessary for the implementation of this part.

(f) The departments of children's services, health and general services shall make master copies of all forms necessary for compliance with Acts 1995, ch. 532, available to all clerks of courts with adoption or surrender jurisdiction, to the administrative office of the courts, to the department of children's services' county offices, to all licensed child-placing agencies and to any persons requesting them. Such master copies may then be duplicated and such exact duplicates shall be valid for any use required by this part. Master copies may, in addition, be provided to the clerks, the administrative office of the courts, the department of children's services' county offices, to all licensed child-placing agencies and to any persons requesting them by any suitable electronic medium as is deemed suitable to each of the departments for its purposes. Electronic facsimile copies of the forms prescribed under this section shall be valid for use as may be required.



§ 36-1-142 - Voluntary delivery of infant to facility, revocation of voluntary delivery, and termination of parental rights.

(a) Notwithstanding any other law to the contrary and without complying with the surrender provisions of this part, any facility, as defined by § 68-11-255, shall receive possession of an infant aged seventy-two (72) hours or younger upon the voluntary delivery of the infant by the infant's mother, pursuant to § 68-11-255.

(b) The facility, any facility employee or any member of the professional medical community at such facility shall notify the department of children's services as soon as reasonably possible and no later than twenty-four (24) hours after taking possession of an infant under this section. The department or the department's authorized designee shall immediately assume the care, custody and control of such infant and shall petition the appropriate court for legal custody of such child.

(c) Voluntary delivery of an infant pursuant to § 68-11-255 and failure of the mother voluntarily delivering such child to visit or seek contact with such infant for a period of thirty (30) days after the date of delivery, and failure to seek contact with the infant through the department or to revoke the voluntary delivery within thirty (30) days after notice was completed pursuant to this section, which shall cumulatively be no less than ninety (90) days from the date such child was voluntarily delivered to such facility, shall be a basis for termination of parental rights pursuant to this part.

(d) (1) A mother who voluntarily delivers an infant pursuant to § 68-11-255 may revoke such voluntary delivery by applying to a court that is qualified to receive a surrender pursuant to § 36-1-111 no later than thirty (30) days after notice was completed under subsection (e).

(2) After such thirty (30) days, no voluntary delivery pursuant to § 68-11-255 shall be set aside except upon clear and convincing evidence of duress, fraud or intentional misrepresentation.

(e) (1) Within ten (10) days of receipt of an infant under this section, the department shall give notice once a week for four (4) consecutive weeks in a newspaper or other publication of general circulation in the county in which such voluntary delivery occurred. The department shall also give such notice in any other county for which there are any facts known to the department that reasonably indicate the infant's mother or father may be so located. The notice shall include information to provide an opportunity for the putative father to claim paternity and for the mother to revoke voluntary delivery. Such notice shall describe the infant, identify where and when voluntary delivery occurred, specify how and who to contact for follow up and provide any other relevant information.

(2) The notice shall specify that failure to seek contact with the infant through the department or to revoke the voluntary delivery within thirty (30) days of the date of the last publication of notice shall constitute abandonment of the infant and of the mother's interest.

(3) The notice shall specify that any father of such infant who fails to claim paternity by contacting the department or registering with the putative father registry pursuant to § 36-2-318 within thirty (30) days of the last publication shall be barred from thereafter bringing or maintaining any action to establish paternity of the infant. It shall also specify that such failure shall constitute abandonment of any right to notice of, or to a hearing in, any judicial proceeding for the adoption of such infant and that consent of such putative father shall not be required for adoption of the infant.

(f) The department shall designate one (1) or more persons to serve as a contact in the event the mother requires additional information, including but not limited to the legal effect of voluntary delivery of the infant, revocation of voluntary delivery, availability of relevant social services and follow-up inquiries once the mother has left the facility. The department shall provide all facilities designated to receive infants under this section with the name, phone number and other necessary information regarding such contact person.



§ 36-1-143 - Post-adoption services to support permanency in adoption.

(a) The department shall provide post-adoption services in order to reduce the risk of adoption dissolution and to support the goal of permanency in adoption.

(b) The department shall provide the following post-adoption services either directly or through purchase of service providers:

(1) Crisis intervention, including the provision of immediate assessment and time limited treatment in volatile situations and connecting families to long-term adoption sensitive treatment providers;

(2) Family and individual counseling, including the provision of mental health counseling to families and children to address issues challenging family communication, integration and other issues that may be threatening the family unit;

(3) Support groups for parents and children, including educational and recreational group experiences that bring families and children together who share the experience of the adoption process and are family strength focused;

(4) Advocacy, including information and referral services to assist families in navigating and accessing services through the community, educational, mental health and medical provider systems;

(5) Respite, including services that provide temporary, non-threatening relief to families and children undergoing challenging circumstances and those in crisis;

(6) Case management services to stabilize volatile family situations, to develop short-term intervention plans and to connect the family with ongoing services and support systems; and

(7) Networking of families and community providers, including the provision of educational experiences that build a more adoption sensitive provider community to be aware of and responsive to families created through adoption.

(c) Post-adoption services are available to:

(1) Families who have adopted children for whom the department had legal responsibility immediately preceding the adoption; and

(2) Biological families of children adopted through the department.

(d) Nothing in this section shall be construed to prevent access to records of the adopted person as otherwise permitted or required by this part.

(e) It is the legislative intent that this section shall be carried out subject to the availability of funds with which to do so and that this section shall not be implemented beyond budgetary limitations.



§ 36-1-144 - Categories of information to be provided to adoptive family.

(a) To provide full disclosure about a child to be adopted from the department's guardianship, the department shall provide to the adoptive family the following categories of information, to the extent that they are available:

(1) Historical and current health information;

(2) Historical and current educational information;

(3) Historical and current mental and behavioral health information;

(4) Nationality, ethnic background, race, and religious preference;

(5) Other information required for the adoptive family to evaluate its ability to provide appropriate care for the child, including daily routine, social and emotional well-being, and personality;

(6) Relevant information about the child's experience in foster care and reasons for coming into care;

(7) Pertinent prenatal and birth information, including birth date, time of birth, weight, and other physical characteristics at birth; and

(8) A general physical description, including height, weight, hair color, eye color, and any other information related to the child's physical appearance.

(b) The department shall also provide the following categories of nonidentifying information about the child's biological or legal family, to the extent that they are available:

(1) Historical and current health information;

(2) Historical and current educational and occupational information;

(3) Historical and current mental and behavioral health information;

(4) Nationality, ethnic background, race, and religious preference; and

(5) A general physical description, including height, weight, hair color, eye color, and any other information related to the physical appearance of the child's biological or legal family.

(c) Nothing in this section shall be construed to authorize or require the release of information that may lead to the discovery of the identity or location of the biological or legal relatives of the child to be adopted.






Part 2 - Interstate Compact on Adoption and Medical Assistance

§ 36-1-201 - Terms of compact.

The Interstate Compact on Adoption and Medical Assistance is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

INTERSTATE COMPACT ON ADOPTION AND MEDICAL ASSISTANCE

Article I. Findings

The party states find that:

(1) In order to obtain adoptive families for children with special needs, prospective adoptive parents must be assured of substantial assistance (usually on a continuing basis) in meeting the high costs of supporting and providing for the special needs and services required by such children;

(2) The states have a fundamental interest in promoting adoption for children with special needs because the care, emotional stability and general support and encouragement required by such children to surmount their physical, mental or emotional conditions can be best, and often only, obtained in family homes with a normal parent-child relationship;

(3) The states obtain advantages from providing adoption assistance because the customary alternative is for the state to defray the entire cost of meeting all the needs of such children;

(4) The special needs involved are for the emotional, physical maintenance of the child, and medical support and services; and

(5) The necessary assurance of adoption assistance for children with special needs, in those instances where children and adoptive parents are in states other than the one undertaking to provide the assistance, is to establish and maintain suitable substantive guarantees and workable procedures for interstate payments to assist with the necessary child maintenance, procurement of services, and medical assistance.

Article II. Purposes

The purposes of this compact are to:

(1) Strengthen protections for the interest of the children with special needs on behalf of whom adoption assistance is committed to be paid, when such children are in or move to states other than the one committed to make adoption assistance payments; and

(2) Provide substantive assurances and procedures which will promote the delivery of medical and other services on an interstate basis to children through programs of adoption assistance established by the laws of the party states.

Article III. Definitions

As used in this compact, unless the context clearly requires a different construction:

(1) "Adoption assistance" means the payment or payments for maintenance of a child, which payment or payments are made or committed to be made pursuant to the adoption assistance program established by the laws of a party state;

(2) "Adoption assistance state" means the state that is signatory to an adoption assistance agreement in a particular case;

(3) "Child with special needs" means a minor who has not yet attained the age at which the state normally discontinues children's services or twenty-one (21) years of age, where the state determines that the child's disabilities warrant the continuation of assistance, for whom the state has determined the following:

(A) That the child cannot or should not be returned to the home of the child's parents;

(B) That there exists with respect to the child a specific factor or condition (such as the child's ethnic background, age, or membership in a minority or sibling group, or the presence of factors such as medical condition or disabilities) because of which it is reasonable to conclude that such child cannot be placed with adoptive parents without providing adoption assistance;

(C) That, except where it would be against the best interests of the child because of such factors as the existence of significant emotional ties with prospective adoptive parents while in the care of such parents as a foster child, a reasonable, but unsuccessful, effort has been made to place the child with appropriate adoptive parents without providing adoption assistance payments;

(4) "Parents" means either the singular or plural of the word "parent;"

(5) "Residence state" means the state of which the child is a resident by virtue of the residence of the adoptive parents; and

(6) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a territory or possession of the United States.

Article IV. Adoption Assistance

(1) Each state shall determine the amounts of adoption assistance and other aid which it will give to children with special needs and their adoptive parents in accordance with its own laws and programs. The adoption assistance and other aid may be made subject to periodic reevaluation of eligibility by the adoption assistance state in accordance with its laws. The provisions of this Article and of Article V are subject to the limitation set forth in this paragraph.

(2) The adoption assistance and medical assistance services and benefits to which this compact applies are those provided to children with special needs and their adoptive parents from the time of the final decree of adoption or the interlocutory decree of adoption, as the case may be, pursuant to the laws of the adoption assistance state. In addition to the content required by subsequent provisions of this Article for adoption assistance agreements, each such agreement shall state whether the initial adoption assistance period thereunder begins with the final or interlocutory decree of adoption. Aid provided by party states to children with special needs during the preadoptive placement period or earlier shall be under the foster care or other programs of the states and, except as provided in paragraph 3 of this Article, shall not be governed by the provisions of this compact.

(3) Every case of adoption assistance shall include an adoption assistance agreement between the adoptive parents and the agency of the state undertaking to provide the adoption assistance. Every such agreement shall contain provisions for the fixing of actual or potential interstate aspects of the adoption assistance, as follows:

(A) An express commitment that the adoption assistance shall be payable without regard for the state of residence of the adoptive parents, both at the outset of the agreement period and at all times during its continuance;

(B) A provision setting forth with particularity the types of child care and services toward which the adoption assistance state will make payments;

(C) A commitment to make medical assistance available to the child in accordance with Article V of this compact; and

(D) An express declaration that the agreement is for the benefit of the child, the adoptive parents and the state and that it is enforceable by any or all of them.

(4) Any services or benefits provided by the residence state and the adoption assistance state for a child may be facilitated by the party states on each other's behalf. To this end, the personnel of the child welfare agencies of the party states will assist each other and beneficiaries of adoption assistance agreements with other party states in implementing benefits expressly included in adoption assistance agreements. However, it is recognized and agreed that in general children to whom adoption assistance agreements apply are eligible for benefits under the child welfare, education, rehabilitation, mental health and other programs of their state of residence on the same basis as other resident children.

(5) Adoption assistance payments, when made on behalf of a child in another state, shall be made on the same basis and in the same amounts as they would be made if the child were in the state making the payments.

Article V. Medical Assistance

(1) Children for whom a party state is committed in accordance with the terms of an adoption assistance agreement to make adoption assistance payments are eligible for medical assistance during the entire period for which such payments are to be provided. Upon application therefor by the adoptive parents of a child on whose behalf a party state's duly constituted authorities have entered into an adoption assistance agreement, the adoptive parents shall receive a medical assistance identification made out in the child's name. The identification shall be issued by the medical assistance program of the residence state and shall entitle the child to the same benefits, pursuant to the same procedures, as any other child who is a resident of the state and covered by medical assistance, whether or not the adoptive parents are eligible for medical assistance.

(2) The identification shall bear no indication that an adoption assistance agreement with another state is the basis for issuance. However, if the identification is issued on account of an outstanding adoption assistance agreement to which another state is a signatory, the records of the issuing state and the adoption assistance state shall show the fact, shall contain a copy of the adoption assistance agreement and any amendment or replacement therefor, and all other pertinent information. The adoption assistance and medical assistance programs of the adoption assistance state shall be notified of the identification issuance.

(3) A state which has issued a medical assistance identification pursuant to this compact, which identification is valid and currently in force, shall accept, process and pay medical assistance claims thereon as on any other medical assistance eligibilities of residents.

(4) An adoption assistance state which provides medical services or benefits to children covered by its adoption assistance agreements, which services or benefits are not provided for those children under the medical assistance program of the residence state, may enter into cooperative arrangements with the residence state to facilitate the delivery and administration of such services and benefits. However, any such arrangements shall not be inconsistent with this compact nor shall they relieve the residence state of any obligation to provide medical assistance in accordance with its laws and this compact.

(5) A child whose residence is changed from one (1) party state to another party state shall be eligible for medical assistance under the medical assistance program of the new state of residence.

Article VI. Joinder and Withdrawal

(1) This compact shall be open to joinder by any state. It shall enter into force as to a state when its duly constituted and empowered authority has executed it.

(2) In order that the provisions of this compact may be accessible to and known by the general public and so that its status as law in each of the party states may be fully implemented the full text of the compact, together with a notice of its execution, shall be caused to be published by the authority which has executed it in each party state. Copies of the compact shall be made available upon request made of the executing authority in any state.

(3) Withdrawal from this compact shall be by written notice sent by the authority which executed it to the appropriate officials of all other party states, but no such notice shall take effect until one (1) year after it is given in accordance with the requirements of this paragraph.

(4) All adoption assistance agreements outstanding and to which a party state is signatory at the time when its withdrawal from this compact takes effect shall continue to have the effects given to them pursuant to this compact, until they expire or are terminated in accordance with their provisions. Until such expiration or termination, all beneficiaries of the agreements involved shall continue to have all rights and obligations conferred or imposed by this compact and the withdrawing state shall continue to administer the compact to the extent necessary to accord and implement fully the rights and protections preserved hereby.



§ 36-1-202 - Amount of assistance.

The amounts of adoption assistance and other aid that Tennessee will provide to children with special needs in accordance with Article IV of the Interstate Compact on Adoption and Medical Assistance shall be determined in accordance with § 37-5-106(a)(13).



§ 36-1-203 - Documentation of eligibility.

For the purpose of determining eligibility for any benefit under this part from the state of Tennessee, the adoptive parents of any child on whose behalf benefits are sought shall annually furnish the department of children's services documentation establishing that the adoption assistance agreement continues in force or has been renewed.



§ 36-1-204 - Applicability of part.

This part shall apply only to medical assistance for children under adoption assistance agreements from states that have entered into a compact with this state under which the other state provides medical assistance to children with special needs under adoption assistance agreements made by this state. Eligibility of all other children for assistance pursuant to adoption assistance agreements entered into by this state shall be determined in accordance with the laws and regulations applicable thereto.



§ 36-1-205 - Violations -- Penalties.

Whoever knowingly obtains, or attempts to obtain, or aids, or abets any person to obtain, by means of a willfully false statement or representation or by impersonation, or other fraudulent device, any assistance on behalf of a child or other person pursuant to the Interstate Compact on Adoption Assistance and Medical Assistance to which such child or other person is not entitled or assistance greater than such child or other person is entitled, commits a Class E felony.



§ 36-1-206 - Construction -- Compliance with federal laws.

This compact shall, insofar as practical, be construed to be in compliance with all federal laws governing adoption assistance and payment for medical assistance. In the event subsequent changes in federal law or regulations necessitate changes in the text of the compact, the commissioner of children's services is authorized to promulgate such regulations as may be necessary to alter the terms of the compact to comply with federal law or regulations.






Part 3 - Adoption Contact Veto Registry

§ 36-1-301 - Advance notice system.

The object of this part is to establish an advance notice system that enables an eligible person to request the department to provide advance notification prior to the release of adoption records, sealed records, sealed adoption records, post-adoption records, or any other records or papers under § 36-1-127(c) that have information regarding such person in order to give the person requesting advance notification the opportunity to prepare for the release and any impact this might have on the person or the person's family or associates. If the department has received such a request, it shall delay the release of the adoption records, sealed records, sealed adoption records, post-adoption records, or any other records or papers to another person during the advance notice period.



§ 36-1-302 - "Advance notice period" defined.

As used in this part, unless the context otherwise requires, "advance notice period" means the fifteen-day period from the date of mailing a notice regarding the impending release of adoption records, sealed records, sealed adoption records, post-adoption records, or any other records or papers to a person who has requested that the department provide advance notice prior to releasing the information.



§ 36-1-303 - Persons entitled to file a request for advance notice.

(a) A person is entitled to file a request to be given advance notice before any adoption record, sealed record, sealed adoption record, post-adoption record, or any other records or papers with information regarding that person is released to another person if the person seeking to file the request is otherwise eligible to receive such information pursuant to this part.

(b) An eligible person desiring to place that person's name on the advance notice registry shall notify the department in writing on a form provided by the department, provide satisfactory proof of identity, and pay any necessary fees. The department shall supply the registration form upon request.



§ 36-1-304 - Advance notice registry.

(a) The department shall establish and maintain an advance notice registry. Notwithstanding any other law to the contrary, the advance notice registry shall not be considered part of the post-adoption record or any other record or paper subject to release under § 36-1-127(c), and the information contained in the advance notice registry shall be confidential.

(b) The advance notice registry shall include, but not be limited to, the following information:

(1) Name of each person who has duly filed an advance notice request;

(2) Address given by the person as the mailing address at which any postal contact by the department with the person should be made;

(3) Date and place of birth of the person filing with the advance notice registry;

(4) Persons or class of persons affected by the request; and

(5) Advance notice period.

(c) A person whose name is entered in the advance notice registry shall advise the department of any change in the person's address.



§ 36-1-305 - Promulgation of necessary rules and regulations.

The department is authorized to promulgate necessary rules and regulations to facilitate the implementation of this part in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2.









Chapter 2 - Parentage

Part 1 - Paternity Proceedings [Repealed]



Part 2 - Legitimation [Repealed]



Part 3 - Parentage and Legitimation

§ 36-2-301 - Statement of purpose.

This chapter provides a single cause of action to establish parentage of children other than establishment by adoption pursuant to chapter 1 of this title, or by acknowledgement of parentage pursuant to §§ 68-3-203(g), 68-3-302 or 68-3-305(b).



§ 36-2-302 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Child born out of wedlock" means a child born to parents who are not married to each other when the child was born;

(2) "Court" means the juvenile court or any trial court with general jurisdiction;

(3) "Father" means the biological father of a child born out of wedlock;

(4) "Mother" means the biological mother of a child born out of wedlock;

(5) "Parent" means the biological mother or biological father of a child, regardless of the marital status of the mother and father; and

(6) "Father," "mother," and "parent" do not include a biological parent whose parental rights have been terminated for a child whose parentage is at issue.



§ 36-2-303 - Custody with mother absent an order of custody.

Absent an order of custody to the contrary, custody of a child born out of wedlock is with the mother.



§ 36-2-304 - Presumption of parentage.

(a) A man is rebuttably presumed to be the father of a child if:

(1) The man and the child's mother are married or have been married to each other and the child is born during the marriage or within three hundred (300) days after the marriage is terminated by death, annulment, declaration of invalidity, or divorce;

(2) Before the child's birth, the man and the mother have attempted to marry each other in compliance with the law, although the attempted marriage is or could be declared illegal, void and voidable;

(3) After the child's birth, the man and the mother have married or attempted to marry each other in compliance with the law although such marriage is or could be declared illegal, void, or voidable; and:

(A) The man has acknowledged his paternity of the child in a writing filed under the putative father registry established by the department of children services, pursuant to § 36-2-318;

(B) The man has consented in writing to be named the child's father on the birth certificate; or

(C) The man is obligated to support the child under a written voluntary promise or by court order;

(4) While the child is under the age of majority, the man receives the child into the man's home and openly holds the child out as the man's natural child; or

(5) Genetic tests have been administered as provided in § 24-7-112, an exclusion has not occurred, and the test results show a statistical probability of parentage of ninety-five percent (95%) or greater.

(b) (1) Except as provided in subdivision (b)(2), a presumption under subsection (a) may be rebutted in an appropriate action.

(2) (A) If the mother was legally married and living with her husband at the time of conception and has remained together with that husband through the date a petition to establish parentage is filed and both the mother and the mother's husband file a sworn answer stating that the husband is the father of the child, any action seeking to establish parentage must be brought within twelve (12) months of the birth of the child. In the event that an action is dismissed based upon the filing of such a sworn answer, the husband and wife who filed such sworn answer shall be estopped to deny paternity in any future action.

(B) A petition to establish parentage may be brought under this part if a dismissal of a petition under the prior legitimization statutes was based upon the mother's marriage to another man at the time of conception or upon the petitioner's lack of standing. In such cases, the requirements of subdivision (b)(2)(A) requiring a petition to be filed within twelve (12) months of the birth of the child shall not apply. It is the intent of the general assembly that putative fathers who filed a cause of action under this chapter prior to the July 1, 1997, effective date of Acts 1997, ch. 477, and whose action was so dismissed, shall have an opportunity to prosecute a single cause of action under this part. Thus, the doctrines of res judicata and collateral estoppel shall not bar such new or pending action, nor shall any statute of limitation that may have run bar such new or pending action. It is the clear and unequivocal intent of the general assembly that this provision shall be applied retroactively to such petitions to establish parentage. No such retroactive application shall, however, abrogate § 36-1-122.

(3) The standard of proof in an action to rebut paternity shall be by preponderance of the evidence.

(4) In any case, except terminations of parental rights or adoptions under this title or title 37, in which the paternity of a child is at issue and an agreed order or divorce decree has been entered finding that an individual is not the parent of the child, the finding shall not be entitled to preclusive effect unless the finding was based upon scientific tests to determine parentage that excluded the individual from parentage of the child in question.

(c) All prior presumptions of parentage established by the previous paternity and legitimation statutes and cases are abolished.



§ 36-2-305 - Agreement to establish parentage -- Complaint to establish parentage -- Parties -- When action may be brought -- Order of protection.

(a) The court may enter an order of parentage upon the agreement of the mother and father unless the court on its own motion orders genetic testing. In any such agreement, the mother and father must affirmatively acknowledge their parentage of the child. Any agreement under this part shall comply with the requirements of § 36-2-311.

(b) Absent an agreement or an acknowledgement of parentage as prescribed by § 68-3-203(g), § 68-3-302, or § 68-3-305(b), a complaint to establish parentage may be filed. Except as hereinafter provided, Tennessee Rules of Civil Procedure shall govern all actions under this subsection (b).

(1) A complaint to establish parentage of a child may be filed by:

(A) The child, if the child has reached the age of majority, or if the child is a minor, the child through a guardian or next friend;

(B) The child's mother, or if the mother is a minor, the mother's personal representative, parent, or guardian;

(C) A man claiming to be the child's father, or if the man is a minor, the man's parent, guardian, or personal representative;

(D) The department of human services or its contractor.

(2) One (1) man or several men may be named as the father. The naming of one (1) man as father does not preclude a later suit against another man if the court finds that the first man is not the father of the child.

(3) If an action under this section is brought before the birth of the child, all proceedings may be stayed until after the birth, except service of process, the taking of depositions to preserve testimony, and the performance of genetic testing.

(4) If the alleged father threatens or attempts to harm the complainant in any manner, the court may enter an order of protection pursuant to chapter 3, part 6 of this title. Nothing in this subsection (b) shall be construed to alter or increase the jurisdiction of the juvenile courts to issue orders of protection except when the parties are before the court in connection with a complaint filed pursuant to this chapter.

(5) The action may be commenced by service of a summons as in civil cases and tried as a civil action. In the alternative, notice of the filing of the complaint shall be delivered to the defendant or the defendant's representative or shall be sent to the defendant at the defendant's last known address. If the defendant fails to make an appearance or file an answer to the complaint, the court may proceed as in civil cases or may issue a warrant for the apprehension of the defendant, directed to any officer in this state authorized to execute warrants, commanding such officer without delay to apprehend the defendant and bring the defendant before the court for the purpose of having an adjudication as to the paternity of the child, and such warrant may be issued to any county of this state.



§ 36-2-306 - Statute of limitations.

An action to establish the parentage of a child may be instituted before or after the birth of the child and until three (3) years beyond the child's age of majority. This chapter shall not affect the relationship of parent and child as established in § 31-2-105.



§ 36-2-307 - Jurisdiction -- Venue.

(a) (1) The juvenile court or any trial court with general jurisdiction shall have jurisdiction of an action brought under this chapter; provided, that, in any county having a population not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000), according to the 1990 federal census or any subsequent federal census, only the juvenile court shall have jurisdiction of an action brought under this chapter.

(2) The court shall have statewide jurisdiction over the parties involved in the case.

(b) Any minimum contact relevant to a child's being born out of wedlock that meets constitutional standards shall be sufficient to establish the jurisdiction of the courts of Tennessee over the parents for an action under this chapter. Any conduct in Tennessee that results in conception of a child born out of wedlock shall be deemed sufficient contact to submit the parents to the jurisdiction of the courts of Tennessee for action under this chapter.

(c) (1) The complaint may be filed in the county where the father resides or is found, the county where the mother resides or is found, or the county in which the child resides or is present when the application is made. However, a man who seeks to establish parentage of a child who is the subject of a pending petition for adoption pursuant to chapter 1, part 1 of this title, must file this petition in the court where the adoption petition is filed.

(2) Any complaint to establish parentage that may be filed or that is pending in any court subsequent to the filing of an adoption petition involving the same child shall be transferred for any further proceedings to the court where the adoption proceedings are pending on motion of any party to the paternity complaint or the adoption petition, on the court's own motion, or upon the request of the court in which an adoption petition is pending.

(3) The adoption court shall have exclusive jurisdiction to determine the issues relating to the parentage of the child.

(4) Any order of parentage entered by any court other than the adoption court subsequent to the date of the adoption petition is filed shall be void, unless the adoption petition is denied or dismissed.



§ 36-2-308 - Conduct of trial -- Expedited hearings.

(a) The trial shall be without a jury.

(b) Hearings under this section shall be expedited on the court's civil docket.

(c) Upon proper motion, default judgment shall be entered against the defendant upon showing of service of process on the defendant where the defendant has failed to answer or make an appearance within thirty (30) days of service of process.

(d) Bills for the mother's care during pregnancy and childbirth and genetic testing shall be admissible without requiring third party foundation testimony and shall constitute prima facie evidence of amounts incurred for such services or for testing on behalf of the child.



§ 36-2-309 - Tests to determine parentage.

(a) Tests for parentage in actions arising pursuant to this part or in any actions to determine parentage shall be conducted pursuant to § 24-7-112.

(b) The state of Tennessee, its officers, employees, agents or contractors shall not be liable to any person for, nor be ordered to refund to any person, any moneys received pursuant to an order entered pursuant to this part that is subsequently set aside by the court due to a finding of non-paternity of the person previously adjudicated as the child's father. Nothing in this subsection (b) shall preclude the issuance of a judgment against the mother or actual biological father of the child or children in favor of the person subsequently found not to be the father of a child or children.



§ 36-2-310 - Temporary order of support.

The court shall, upon motion of the party, enter a temporary order of child support pending the final determination of paternity upon a showing of clear and convincing evidence of parentage on the basis of genetic tests.



§ 36-2-311 - Order of parentage.

(a) Upon establishing parentage, the court shall make an order declaring the father of the child. This order shall include the following:

(1) Full names and residential and mailing addresses of the mother, father and child, if known;

(2) Dates of birth and social security numbers of the mother, father and the child, if known;

(3) Father's place of birth, if known;

(4) Home telephone number of the mother and the father, if known;

(5) Driver license numbers of mother and father, if known;

(6) Name, address and telephone number of mother and father's employers, if known;

(7) Availability of health insurance to cover the child, if known;

(8) Determination of the child's name on the child's birth certificate;

(9) Determination of the custody of the child pursuant to chapter 6 of this title;

(10) Determination of visitation or parental access pursuant to chapter 6 of this title;

(11) (A) Determination of child support pursuant to chapter 5 of this title. When making retroactive support awards pursuant to the child support guidelines established pursuant to this subsection (a), the court shall consider the following factors as a basis for deviation from the presumption in the child support guidelines that child and medical support for the benefit of the child shall be awarded retroactively to the date of the child's birth:

(i) The extent to which the father did not know, and could not have known, of the existence of the child, the birth of the child, his possible parentage of the child or the location of the child;

(ii) The extent to which the mother intentionally, and without good cause, failed or refused to notify the father of the existence of the child, the birth of the child, the father's possible parentage of the child or the location of the child; and

(iii) The attempts, if any, by the child's mother or caretaker to notify the father of the mother's pregnancy, or the existence of the child, the father's possible parentage or the location of the child;

(B) In cases in which the presumption of the application of the guidelines is rebutted by clear and convincing evidence, the court shall deviate from the child support guidelines to reduce, in whole or in part, any retroactive support. The court must make a written finding that application of the guidelines would be unjust or inappropriate in order to provide for the best interests of the child or the equity between the parties;

(C) Deviations shall not be granted in circumstances where, based upon clear and convincing evidence:

(i) The father has a demonstrated history of violence or domestic violence toward the mother, the child's caretaker or the child;

(ii) The child is the product of rape or incest of the mother by the father of the child;

(iii) The mother or caretaker of the child, or the child has a reasonable apprehension of harm from the father or those acting on his behalf toward the mother, the child's caretaker or the child; or

(iv) The father or those acting on his behalf, have abused or neglected the child;

(D) Nothing in this subdivision (a)(11) shall limit the right of the state of Tennessee to recover from the father expenditures made by the state for the benefit of the child, or the right, or obligation, of the Title IV-D child support agency to pursue retroactive support for the custodial parent or caretaker of the child where appropriate;

(E) Any amounts of retroactive support ordered that have been assigned to the state of Tennessee pursuant to § 71-3-124 shall be subject to the child support distribution requirements of 42 U.S.C. § 657. In such cases, the court order shall contain any language necessary to allow the state to recover the assigned support amounts;

(F) In making any deviations from awarding retroactive support, the court shall make written findings of fact and conclusions of law to support the basis for the deviation, and shall include in the order the total amount of retroactive support that would have been paid retroactively to the birth of the child, had a deviation not been made by the court;

(12) Determination of liability for funeral expense to either or both parties, if the child is deceased;

(13) Determination of liability for a mother's reasonable expenses for her pregnancy, confinement and recovery to either or both parties; and

(14) Determination of the liability for counsel fees to either or both parties after consideration of all relevant factors.

(b) This order may include the following:

(1) An order of protection; and

(2) Any provision determined to be in the best interests of the child.

(c) All provisions of chapter 5 of this title that relate to child support and § 50-2-105 shall apply to support orders issued in any action under this chapter.

(d) (1) (A) When the court enters an order in which the paternity of a child is determined or support is ordered, enforced or modified for a child, each individual who is a party to any action pursuant to this part shall be immediately required to file with the court and, if the case is a Title IV-D child support case, shall immediately file with the local Title IV-D child support office, for entry into the state registry of support cases, and shall update, as appropriate, the parties' and, for subdivisions (d)(1)(A)(i)-(iii), the child's or children's:

(i) Full name and any change in name;

(ii) Social security number and date and place of birth;

(iii) Residential and mailing addresses;

(iv) Home telephone numbers;

(v) Driver license number;

(vi) The name, address, and telephone number of the person's employer;

(vii) The availability and cost of health insurance for the child; and

(viii) Gross annual income.

(B) The requirements of this subdivision (d)(1) may be included in the court's order.

(2) Each individual who is a party must update changes in circumstances of the individual for the information required by subdivision (d)(1) within ten (10) days of the date of such change. At the time of the entry of the first order pertaining to child support after July 1, 1997, clear written notice shall be given to each party of the requirements of this subsection (d), procedures for complying with this subsection (d) and a description of the effect or failure to comply. Such requirement may be noted in the order of the court.

(3) In any subsequent child support enforcement action, the delivery of written notice as required by Rule 5 of the Tennessee Rules of Civil Procedure to the most recent residential or employer address shown in the court's records or the Title IV-D agency's records as required in subdivision (d)(1) shall be deemed to satisfy due process requirements for notice and service of process with respect to that party if there is a sufficient showing and the court is satisfied that a diligent effort has been made to ascertain the location and whereabouts of the party.

(e) Upon motion of either party, upon a showing of domestic violence or the threat of such violence, the court may enter an order to withhold from public access the address, telephone number, and location of the alleged victim or victims or threatened victim or victims of such circumstances. The clerk of the court shall withhold such information based upon the court's specific order but may not be held liable for release of such information.



§ 36-2-312 - Custody and visitation issues.

(a) In any case that is brought by the department of human services or its contractors, the Title IV-D child support office shall have no authority to represent the state of Tennessee on issues of custody or parental access. The fact that custody and parental access are sought in a petition that is filed by the department or its contractors to comply with this part, or that the court orders the department or its contractors to enter the finding of fact or the conclusions of law of the court relative to a custody or parental access determination in its order, shall not be deemed to make the department or its contractors responsible for presenting any evidence on these issues or to have any continuing duty to present evidence on these issues in any subsequent hearing. The department or its contractors shall have the duty to inform the individuals in the Title IV-D case that the department or its contractors will not provide legal assistance relative to custody or parental access and that the individual has a right to independent counsel for such representation.

(b) The department may apply for and utilize any federal grants for the purpose of implementing a pilot project for access and visitation programs. The department may contract with other persons or entities to establish the pilot projects that will be administered by the department; provided, that in establishing any such pilot project through contract, the department shall give preference to existing family preservation services programs, family resource centers, headstart programs and other established programs for children.



§ 36-2-313 - Inheritance of child from father -- Information to commissioner of health -- Recovery of fees paid by the department of health -- New birth certificates.

(a) When, under this chapter, the relationship of father and child is established, the child shall be entitled to inherit from the father as if born to the father in wedlock.

(b) When an order of parentage has been entered, the clerk of the court shall transmit to the commissioner of health, on a form prescribed by the commissioner, a written notification as to such order, together with such other facts as may assist in identifying the birth record of the child whose parentage is at issue. The form shall contain at a minimum the information required by § 36-2-311(a)(1)-(8). If such order shall be abrogated by a later judgment or order of the same or a higher court, that fact shall be immediately communicated in writing to the commissioner, on a form prescribed by the commissioner, by the clerk of the court that entered such order, if the information is available in the court records.

(c) The court shall include in each order of parentage an order that the nonprevailing party or, if parentage was not contested, the person who is being confirmed as the father of the child by the order of parentage, pay into the court an amount equal to the sum of any fees required to be paid by the department of health, or any successor to the department, for the processing or issuance of a birth certificate. Any money paid into court pursuant to this subsection (c) shall be received by the clerk and paid out by the clerk as required by subsection (d).

(d) When an order of parentage has been entered, the clerk of the court shall immediately transmit a certified copy of the order and the completed application for a new certificate of birth by parentage to the registrar of vital records, who shall issue a new certificate of birth by parentage in conformity with the rules and regulations of the department of health. Upon receipt of the fee required by the department of health, the clerk shall transmit the fee to the registrar of vital records. Notwithstanding any law or regulation to the contrary, the registrar shall not be required to issue a new certificate of birth until the fee is paid.



§ 36-2-315 - Appeals.

An appeal from any final order of parentage as provided for in this chapter may be taken to the court of appeals pursuant to the Tennessee Rules of Appellate Procedure.



§ 36-2-316 - Discrimination against children born out of wedlock -- Penalty.

(a) No child born out of wedlock shall be deprived of any civil benefit afforded to other citizens by law.

(b) Any person, including any employee or official of any governmental agency, who deprives any person of any civil benefit afforded to other citizens by law, by reason of the child being born out of wedlock, commits a Class C misdemeanor.



§ 36-2-317 - Official references to illegitimacy.

No explicit references shall be made to illegitimacy in any legal proceeding, record, certificates or other papers except the departments of human services and health may keep records of out-of-wedlock births.



§ 36-2-318 - Putative father registry.

(a) The department of children's services shall establish a putative father registry, which shall be maintained by the department's adoptions unit in the department's state office in Nashville.

(b) The registrar of the division of vital records of the department of health shall notify the department's registry of all orders of parentage received by the registrar pursuant to § 36-2-311, or of any acknowledgements of parentage received by the registrar pursuant to § 68-3-203(g), § 68-3-302 or § 68-3-305(b), on a form or by any electronic information exchange method agreed upon by the commissioners of children's services and health. Such notification shall occur on a daily basis in order to update the putative father registry on a current basis.

(c) The registry shall contain the names of the persons listed in subdivision (e)(3) and any other information required in subdivisions (e)(1)-(3).

(d) (1) Those persons contained on the registry shall be given notice by the petitioners in proceedings for the adoption of a child or for the termination of parental rights involving a child, and they shall be necessary parties to the proceedings, and, except as they may waive their rights under subsection (f), must have their parental rights to the child terminated prior to entry of an adoption order, as may be required pursuant to chapter 1, part 1, of this title, unless they have executed a surrender, waiver of interest, or parental consent as provided in chapter 1, part 1 of this title.

(2) Nothing in this section shall be construed to eliminate the requirement to terminate the parental rights of any person if such person meets all of the requirements of a legal or biological parent pursuant to § 36-1-117, even if such person is not registered.

(e) The registry shall contain the names of the following persons:

(1) Those persons, their addresses, if available, the name of the child, and the name of the biological mother of the child, if available, for whom the registrar of the division of vital records has a record that an order of parentage has been entered involving any person and those persons for whom the registrar has a record of any acknowledgement of parentage executed under § 68-3-203(g), § 68-3-302 or § 68-3-305(b), and their addresses, if available, the name of the child, and the name of the biological mother of the child appearing on the acknowledgment;

(2) Those persons who have filed with the registry a certified copy of a court order from this state or any other state or territory of the United States or any other country that adjudicates such person to be a father of a child born out of wedlock, and those persons who have filed with the registry a copy of a sworn acknowledgement of parentage executed pursuant to the law of this state or pursuant to the law of any other state or territory or any other country; or

(3) Those persons who have filed only a written notice of intent to claim paternity of a child with the putative father registry either prior to, or within thirty (30) days after, the birth of such child.

(f) (1) Those persons who have filed only a written notice of intent to claim parentage of a child pursuant to subdivisions (e)(2) and (3) shall include with such notice of such person's name, current address and current telephone number, if any, and, if filed under subdivision (e)(3), shall include the name of the child, if known, for whom such person claims parentage and the name of the child's biological mother and the current legal or physical custodian, and their address and telephone number, if known, any other information that may identify the child and the child's whereabouts. This information shall be maintained on the registry.

(2) The person filing written notice of intent to claim parentage pursuant to subdivision (e)(3) shall be responsible for notifying the registry of any change of address and telephone number within ten (10) days of that change. Failure to do so within the ten-day period shall constitute a waiver of any right to notice of any proceedings for the adoption of the child for whom the person seeks to claim parentage, unless such person is otherwise entitled to notice pursuant to § 36-1-117(b) or (c).

(g) A person who has filed a notice of intent to claim parentage under subdivision (e)(3) may revoke the notice at any time in writing to the registry, and upon receipt of such notification by the registry, the notice of intent to claim parentage shall be deemed a nullity as of the date it is filed.

(h) Any notice of intent to claim parentage filed under subsection (e), whether revoked or still in effect, may be introduced in evidence by any other party, other than the person who filed such notice, in any proceeding in which the parentage of a child may be relevant, including proceedings seeking payment of child support, medical payments on behalf of the child, or any other payments, or that may involve the payment of damages involved in connection with such parentage.

(i) Any person listed on the registry pursuant to subdivisions (e)(1)-(3) by the department shall be notified by the department, based upon the information filed with the registry, of any proceedings for the adoption of any child or the termination of parental rights of any child of which the department's state office adoption unit has actual notice of filing and for whom the registrant has made a claim of parentage, unless the person has previously executed an unrevoked surrender of the child or waiver of interest pursuant to § 36-1-111, or has consented to the child's adoption in accordance with chapter 1, part 1, of this title, or unless the person's parental rights have been terminated by court action.

(j) A person listed on the registry and entitled to notice of pending adoption or termination proceedings under subdivision (e)(3) shall have thirty (30) days from the receipt of such notice to file a complaint for parentage or to intervene in the adoption proceedings or termination of parental rights proceedings for the purpose of establishing a claim to parentage of the child or to present a defense to the termination or adoption case. The failure of such person to file a petition to intervene shall be sufficient cause for the court where the adoption proceedings or termination proceedings are pending to terminate the parental rights, if any, of such person pursuant to § 36-1-113(g)(9)(A)(vi).

(k) At the time a person files a written notice of intent to claim paternity under subsection (e), the registry shall notify such person of the provisions of §§ 68-11-255, 36-1-142, 36-1-102(1)(A)(v), and 37-2-402(1)(A)(v), concerning abandoned infants and shall inform such person that it is the duty of such person to make appropriate inquiries concerning any possibly relevant birth.



§ 36-2-319 - Enrollment of child in supporting party's health care plan.

(a) In any case in which the court enters an order of support in a case enforced under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., the court shall enter an order providing for health care coverage to be provided for the child or children.

(b) Section 36-5-501(a)(3) shall apply with respect to enrollment of a child in the noncustodial parent's employer-based health care plan.



§ 36-2-320 - License revocation requests.

In establishing paternity or enforcing any provision of child support, if the party seeking to establish paternity or to enforce an order of support specifically prays for revocation of a license, or if the court determines on its own motion or on motion of the party seeking to establish paternity or seeking to enforce an order of support that an individual party has failed to comply with a subpoena or a warrant in connection with the establishment of paternity or enforcement of an order of support, the court may invoke the provisions of § 36-5-101(f)(5).



§ 36-2-321 - Limitations period for child support payment orders.

Judgments for child support payments for each child subject to the order for child support pursuant to this part shall be enforceable without limitation as to time.



§ 36-2-322 - Payment of overdue support for children receiving assistance.

In any case in which a child is receiving assistance under a state program funded under the Social Security Act, Title IV-A, compiled in 42 U.S.C. § 601 et seq., including, but not limited to, temporary assistance as provided under title 71, chapter 3, part 1, and the payment of support for such child is overdue, then, the department of human services may issue an administrative order, directing an individual who owes overdue support to such a child to pay the overdue support in accordance with a plan for payment of all overdue support or to engage in work activities, as otherwise required and defined by § 36-5-113.






Part 4 - Parentage of Children Born of Donated Embryo Transfer

§ 36-2-401 - Single means of establishing parentage -- Legislative intent.

This chapter provides a single means to establish parentage of children born of donated embryo transfer to recipient intended parent. It is intended to promote the interests of children who may be born as a result of donated embryo transfer. It is the intent that no adoption pursuant to chapter 1 of this title or no parentage pursuant to chapter 3 of this title shall be required to create parentage in recipient intended parent pursuant to this part.



§ 36-2-402 - Part definitions.

As used in this part:

(1) "Embryo" or "human embryo" means an individual fertilized ovum of the human species from the single-cell stage to eight-week development;

(2) "Embryo parentage" means the acceptance of rights and responsibilities for an embryo by a recipient intended parent;

(3) "Embryo relinquishment" or "legal transfer of rights to an embryo" means the relinquishment of rights and responsibilities by the person or persons who hold the legal rights and responsibilities for an embryo;

(4) "Embryo transfer" means the medical procedure of physically placing an embryo into the uterus of a female recipient intended parent;

(5) "Legal embryo custodian" means the person or entity, including an embryo transfer clinic, who hold the legal rights and responsibilities for a human embryo and who relinquishes said embryo to another person; and

(6) "Recipient intended parent" means a person or persons who receive a relinquished embryo and who accepts full legal rights and responsibilities for such embryo and any child that may be born as a result of embryo transfer.



§ 36-2-403 - Establishing embryo parentage -- Relinquishment of rights and responsibilities.

(a) (1) A legal embryo custodian may relinquish all rights and responsibilities for an embryo prior to embryo transfer. A written contract shall be entered into as appropriate when establishing embryo parentage prior to embryo transfer for the legal transfer of rights to an embryo and to any child that may result from the embryo transfer:

(A) Between legal embryo custodians and the embryo transfer clinic; or

(B) Between a legal embryo custodian and each recipient intended parent.

(2) The contract shall be signed, as appropriate, by each legal embryo custodian for such embryo, by the embryo transfer clinic or by each recipient intended parent in the presence of a notary public. Initials or other designations may be used if the individuals desire anonymity.

(b) If the embryo was created using donor gametes, the sperm or oocyte donors who irrevocably relinquished their rights in connection with in vitro fertilization shall not be entitled to any notice of the embryo relinquishment, nor shall their consent to the embryo relinquishment be required.

(c) Upon embryo relinquishment by each legal embryo custodian pursuant to subsection (a), the legal transfer of rights to an embryo shall be considered complete at the time of thawing or to such other time as the parties may agree, and the embryo transfer shall be authorized.

(d) A child born to a recipient intended parent as the result of embryo relinquishment pursuant to subsection (a) shall be presumed to be the legal child of the recipient intended parent; provided, that each legal embryo custodian and each recipient intended parent has entered into a written contract pursuant to this part.

(e) Any and all prior legal embryo custodians whose donation of an embryo has resulted in the birth of a child to a recipient intended parent pursuant to subsection (a) shall have no rights or responsibilities with such child and of the child to them.









Chapter 3 - Marriage

Part 1 - License

§ 36-3-101 - Prohibited degrees of relationship.

Marriage cannot be contracted with a lineal ancestor or descendant, nor the lineal ancestor or descendant of either parent, nor the child of a grandparent, nor the lineal descendants of husband or wife, as the case may be, nor the husband or wife of a parent or lineal descendant.



§ 36-3-102 - Second marriage before dissolution of first prohibited -- Effect of absence for five years.

A second marriage cannot be contracted before the dissolution of the first. But the first shall be regarded as dissolved, for this purpose, if either party has been absent five (5) years, and is not known to the other to be living.



§ 36-3-103 - License required -- County of issuance.

(a) Before being joined in marriage, the parties shall present to the minister or officer a license under the hand of a county clerk in this state, directed to such minister or officer, authorizing the solemnization of a marriage between the parties. Such license shall be valid for thirty (30) days from its issuance by the clerk.

(b) All existing marriages that occurred before March 24, 1986, are validated if a marriage certificate was signed by the county clerk either from a county in which the female did not reside or from a county where the marriage was not solemnized.

(c) (1) The county clerk issuing a marriage license is hereby authorized to record and certify any license used to solemnize a marriage that is properly signed by the officiant when such license is returned to the issuing county clerk. The issuing county clerk shall forward the record to the office of vital records to be filed and registered with such office. If a license issued by a county clerk in Tennessee is used to solemnize a marriage outside Tennessee, such marriage and parties, their property and their children shall have the same status as if the marriage were solemnized in this state. A county clerk is prohibited from issuing a license for a marriage that is prohibited in this state.

(2) All existing marriages occurring prior to May 2, 1989, by the authority of a Tennessee license, properly signed and certified by the officiant, are validated and the issuing clerk is authorized to record such license when it is returned to the issuing county clerk and to forward the record to the office of vital records to be filed and registered with such office.



§ 36-3-104 - Conditions precedent to issuance of license.

(a) No county clerk or deputy clerk shall issue a marriage license until the applicants make an application in writing, stating the names, ages, addresses and social security numbers of both the proposed male and female contracting parties and the names and addresses of the parents, guardian or next of kin of both parties. The application shall be sworn to by both applicants. Should either individual be incarcerated, the inmate shall not be made to appear but shall submit a notarized statement containing the name, age, current address and a name and address of the individual's parents, guardian or next of kin. If an applicant has a disability that prevents the applicant from appearing, the applicant may submit a notarized statement containing the person's name, age, current address and the names and address of the parents, guardian or next of kin.

(b) (1) If either applicant is under eighteen (18) years of age, the application shall remain on file, open to the public, in the office of the county clerk for three (3) full days before issuance of the license. No waiting period shall apply if both parents, the guardian or the next of kin of any minor applicant join in the application. No waiting period shall apply if both applicants are eighteen (18) years of age or over.

(2) If either applicant is under eighteen (18) years of age, immediately upon filing of the application, the county clerk shall cause to be sent by registered mail to the parents, guardian or next of kin of any minor applicant, a notice of the application. This subdivision (b)(2) shall not apply if both parents, the guardian or the next of kin of any minor applicant join in the application.

(3) The parents, guardian or next of kin of an applicant may join in the application either by personal appearance before the county clerk or deputy county clerk, or by submitting a sworn and notarized affidavit.



§ 36-3-105 - Minimum age of applicant for license.

(a) It is unlawful for any county clerk or deputy clerk in this state to issue a marriage license to any person where either of the contracting parties is under sixteen (16) years of age, except as provided in this part.

(b) Any marriage contracted in violation of subsection (a) may be annulled upon proper proceedings therefor by such person or any interested person acting in the person's behalf.



§ 36-3-106 - Consent of parent, guardian, next of kin, agency or custodian.

(a) When either applicant is under eighteen (18) years of age, the parents, guardian, next of kin or party having custody of the applicant shall join in the application, under oath, stating that the applicant is sixteen (16) years of age or over and that the applicant has such person's consent to marry.

(b) If the applicant is in the legal custody of any public or private agency or is in the legal custody of any person other than a parent, next of kin or guardian, then such person or the duly authorized representative of such agency shall join in the application with the parent, guardian or next of kin stating, under oath, that the applicant is sixteen (16) years of age but less than eighteen (18) years of age and that the applicant has such person's consent to marry. This subsection (b) does not apply to applicants who are in the legal custody of the department of mental health and substance abuse services or the department of intellectual and developmental disabilities.



§ 36-3-107 - Waiver of age requirements and waiting period.

(a) (1) (A) Except as provided in subdivision (a)(1)(B), upon good cause, the judge of the probate, juvenile, circuit or chancery court, or county mayor, shall have the power to suspend the three-day period prescribed in § 36-3-104 or in such person's judgment remove the restriction as to age herein set out, and to authorize the county clerk to issue a marriage license regardless of the waiting period or age limit.

(B) (i) In counties having a population of not less than thirty-four thousand eight hundred fifty (34,850) nor more than thirty-five thousand (35,000), according to the 1990 federal census or any subsequent federal census, upon good cause, the judge of the probate, juvenile, circuit or chancery court shall have the power to suspend the three-day period prescribed in § 36-3-104 or in such person's judgment remove the restriction as to age herein set out, and to authorize the county clerk to issue a marriage license regardless of the waiting period or age limit.

(ii) Subdivision (a)(1)(B)(i) is local in effect, and shall have no effect unless it is approved by a two-thirds (2/3) vote of the legislative body of any county having a population of not less than thirty four thousand eight hundred fifty (34,850) nor more than thirty five thousand (35,000), according to the 1990 federal census or any subsequent federal census. Its approval or nonapproval shall be proclaimed by the presiding officer of any county subject to this subdivision (a)(1)(B) and certified by the presiding officer to the secretary of state.

(2) (A) In any county with a metropolitan form of government with a population greater than one hundred thousand (100,000) the county clerk shall, upon good cause, have the power to suspend the three-day period prescribed in § 36-3-104.

(B) Subdivision (a)(2)(A) shall be local in effect and shall become effective in a particular county upon a two-thirds (2/3) majority vote of the county legislative body.

(C) Subdivision (a)(2)(A) does not apply in counties having a population, according to the 1990 federal census or any subsequent federal census, of not less than one hundred three thousand one hundred (103,100) and not more than one hundred three thousand four hundred (103,400).

(b) A petition to a court filed on behalf of an individual under eighteen (18) years of age to waive the age restriction for marriage shall include a statement indicating the filing in any other court of similar petitions requesting such waiver.



§ 36-3-109 - Issuance of license to drunks, insane persons or imbeciles forbidden.

No license shall be issued when it appears that the applicants or either of them is at the time drunk, insane or an imbecile.



§ 36-3-110 - Contest of issuance.

Any interested person shall have the right to contest the issuance of the marriage license, which contest shall be filed, heard and determined by the judge of the probate court, or judge of the juvenile court, or any judge or chancellor; provided, that such contest shall not be filed without the filing of a cost bond in the sum of at least fifty dollars ($50.00) with solvent sureties executed by the contestant, conditioned as in civil cases, and the cost of such contest shall be adjudged against the losing party.



§ 36-3-111 - County clerk violating law -- Penalty.

Any county clerk or deputy clerk who issues a marriage license without compliance with the last sentence in §§ 36-3-103(c)(1), 36-3-104 -- 36-3-107, 36-3-109, 36-3-110, or 36-3-113, and not in good faith, commits a Class C misdemeanor.



§ 36-3-112 - Fraudulently signing or using false documents -- Misdemeanor.

Fraudulently signing or knowingly using any false document purporting to be one provided for in § 36-3-104(a) or § 36-3-106 is a Class C misdemeanor.



§ 36-3-113 - Marriage between one man and one woman only legally recognized marital contract.

(a) Tennessee's marriage licensing laws reinforce, carry forward, and make explicit the long-standing public policy of this state to recognize the family as essential to social and economic order and the common good and as the fundamental building block of our society. To that end, it is further the public policy of this state that the historical institution and legal contract solemnizing the relationship of one (1) man and one (1) woman shall be the only legally recognized marital contract in this state in order to provide the unique and exclusive rights and privileges to marriage.

(b) The legal union in matrimony of only one (1) man and one (1) woman shall be the only recognized marriage in this state.

(c) Any policy, law or judicial interpretation that purports to define marriage as anything other than the historical institution and legal contract between one (1) man and one (1) woman is contrary to the public policy of Tennessee.

(d) If another state or foreign jurisdiction issues a license for persons to marry, which marriages are prohibited in this state, any such marriage shall be void and unenforceable in this state.






Part 2 - Pre-Marital Medical Examination [Repealed]



Part 3 - Ceremony

§ 36-3-301 - Persons who may solemnize marriages.

(a) (1) All regular ministers, preachers, pastors, priests, rabbis and other spiritual leaders of every religious belief, more than eighteen (18) years of age, having the care of souls, and all members of the county legislative bodies, county mayors, judges, chancellors, former chancellors and former judges of this state, former county executives or county mayors of this state, former members of quarterly county courts or county commissions, the governor, the speaker of the senate and former speakers of the senate, the speaker of the house of representatives and former speakers of the house of representatives, the county clerk of each county, former county clerks of this state who occupied the office of county clerk on or after July 1, 2014, and the mayor of any municipality in the state may solemnize the rite of matrimony. For the purposes of this section, the several judges of the United States courts, including United States magistrates and United States bankruptcy judges, who are citizens of Tennessee are deemed to be judges of this state. The amendments to this section by Acts 1987, ch. 336, which applied provisions of this section to certain former judges, do not apply to any judge who has been convicted of a felony or who has been removed from office.

(2) In order to solemnize the rite of matrimony, any such minister, preacher, pastor, priest, rabbi or other spiritual leader must be ordained or otherwise designated in conformity with the customs of a church, temple or other religious group or organization; and such customs must provide for such ordination or designation by a considered, deliberate, and responsible act.

(3) If any marriage has been entered into by license issued pursuant to this chapter at which any minister officiated before June 1, 1999, such marriage shall not be invalid because the requirements of the preceding subdivision (2) have not been met.

(b) The traditional marriage rite of the Religious Society of Friends (Quakers), whereby the parties simply pledge their vows one to another in the presence of the congregation, constitutes an equally effective solemnization.

(c) Any gratuity received by a county mayor, county clerk, members of the county legislative body, or municipal mayor for the solemnization of a marriage, whether performed during or after such person's regular working hours, shall be retained by such person as personal remuneration for such services, in addition to any other sources of compensation such person might receive, and such gratuity shall not be paid into the county general fund or the treasury of such municipality.

(d) If any marriage has been entered into by license regularly issued at which a county executive officiated prior to April 24, 1981, such marriage shall be valid and is hereby declared to be in full compliance with the laws of this state.

(e) For the purposes of this section, "retired judges of this state" is construed to include persons who served as judges of any municipal or county court in any county that has adopted a metropolitan form of government and persons who served as county judges (judges of the quarterly county court) prior to the 1978 constitutional amendments.

(f) If any marriage has been entered into by license regularly issued at which a retired judge of this state officiated prior to April 13, 1984, such marriage shall be valid and is hereby declared to be in full compliance with the laws of this state.

(g) If any marriage has been entered into by license issued pursuant to this chapter at which a judicial commissioner officiated prior to March 28, 1991, such marriage is valid and is declared to be in full compliance with the laws of this state.

(h) The judge of the general sessions court of any county, and any former judge of any general sessions court, may solemnize the rite of matrimony in any county of this state. Any marriage performed by any judge of the general sessions court in any county of this state before March 16, 1994, shall be valid and declared to be in full compliance with the laws of this state.

(i) All elected officials and former officials, who are authorized to solemnize the rite of matrimony pursuant to the provisions of subsection (a), may solemnize the rite of matrimony in any county of this state.

(j) If any marriage has been entered into by license issued pursuant to this chapter at which a county mayor officiated outside such mayor's county prior to May 29, 1997, such marriage is valid and is declared to be in full compliance with the laws of this state.

(k) The judge of the municipal court of any municipality, whether elected or appointed, shall have the authority to solemnize the rite of matrimony in any county of the state.



§ 36-3-302 - Formula not required.

No formula need be observed in such solemnization, except that the parties shall respectively declare, in the presence of the minister or officer, that they accept each other as husband and/or wife.



§ 36-3-303 - Return of license to clerk -- Penalty for failure to return -- Society of Friends.

(a) One authorized by § 36-3-301 who solemnizes the rite of matrimony shall endorse on the license the fact and time of the marriage, and sign the license, and return it to the county clerk within three (3) days from the date of marriage. Every person who fails to make such return of the license commits a Class C misdemeanor.

(b) The functions, duties and liabilities of the party solemnizing marriage as set forth in this part shall, in the case of marriages solemnized among the Religious Society of Friends, be incumbent upon the clerk of the congregation, or in the clerk's absence, the clerk's duly designated alternate.



§ 36-3-304 - Form of certificate.

The clerk shall, on each license, place the following form of certificate, to be signed by the person solemnizing the marriage:

"I solemnize the rite of matrimony between the above (or within) named parties on the _____ day of _____, _____."



§ 36-3-305 - Solemnizing marriage between incapable persons -- Misdemeanor.

Any such minister or officer who knowingly joins together in matrimony two (2) persons not capable thereof commits a Class C misdemeanor and shall also forfeit and pay the sum of five hundred dollars ($500), to be recovered by action of debt, for the use of the person suing.



§ 36-3-306 - Marriage consummated by ceremony not invalidated by failure to comply with law -- Restriction.

Failure to comply with the requirements of §§ 36-3-104 -- 36-3-107, 36-3-109 -- 36-3-111 shall not affect the validity of any marriage consummated by ceremony. No marriage shall be valid, whether consummated by ceremony or otherwise, if the marriage is prohibited in this state.



§ 36-3-307 - Nickname in license does not invalidate marriage.

Any marriage that may have been or may be celebrated between persons, by license regularly issued, is valid, and the issue thereof is declared legitimate, although the baptismal name of either party may be omitted in the license, or a nickname be used instead thereof; provided, that the parties have consummated the marriage by cohabitation, and can be identified as the persons between whom such marriage was solemnized.



§ 36-3-308 - Marriages during War Between the States validated.

All marriages contracted and entered into during the War Between the States (1861-1865) and duly solemnized, are declared valid, and the issue of these marriages are declared legitimate.






Part 4 - Breach of Marriage Contract

§ 36-3-401 - Proof of contract.

In all actions for damages for the breach of promise or contract of marriage that may hereafter be tried in the courts of this state, unless there is written evidence of such contract, signed by the party against whom the action is brought, the alleged contract must be proved by at least two (2) disinterested witnesses before any recovery may be allowed.



§ 36-3-402 - Plaintiff's testimony -- Corroboration required.

In any suit for damages for breach of promise or contract of marriage that may hereafter be tried in the courts of this state, the unsupported testimony of the plaintiff shall not be sufficient to prove such contract, and proof of the association of the parties shall not be sufficient corroboration.



§ 36-3-403 - Questions considered in determining damages.

In all suits for damages for breach of promise or contract of marriage that may hereafter be tried in the courts of this state, the judge hearing the case shall instruct the jury to take into consideration the age and experience of the parties and whether the plaintiff has been previously married. Any previous marriage on the part of such plaintiff shall be considered by the court and jury in mitigation of the damages that might otherwise be allowed.



§ 36-3-404 - Measure of damages when defendant over sixty years of age.

In all suits for damages for breach of promise or contract of marriage that may be tried in the courts of this state, where the defendant is more than sixty (60) years of age at the time the case is tried, proof of damages shall be limited to the actual financial loss of the plaintiff up to the date of the trial and no punitive damages shall be allowed.



§ 36-3-405 - Joinder with other actions prohibited.

No action for the breach of promise of marriage can be joined or tried with any other action for damages.






Part 5 - Property Rights of Spouses

§ 36-3-501 - Enforcement of antenuptial agreements.

Notwithstanding any other law to the contrary, except as provided in § 36-3-502, any antenuptial or prenuptial agreement entered into by spouses concerning property owned by either spouse before the marriage that is the subject of such agreement shall be binding upon any court having jurisdiction over such spouses and/or such agreement if such agreement is determined, in the discretion of such court, to have been entered into by such spouses freely, knowledgeably and in good faith and without exertion of duress or undue influence upon either spouse. The terms of such agreement shall be enforceable by all remedies available for enforcement of contract terms.



§ 36-3-502 - Creditor's rights.

(a) No marriage settlement or other marriage contract shall be good against creditors, where a greater value is secured to the intended wife, and the children of the marriage, or either of them, than the portion actually received with the wife in marriage, and such estate as the husband at the time of the husband's marriage shall be possessed of, after deducting the just debts by the husband then due and owing.

(b) In case of any suit upon any such marriage contract, where any creditor is a party, the burden of proof lies upon the person claiming under such marriage contract.

(c) In such case, any legacy given to the wife in general words, and not in trust, or any distributive share in an estate during coverture, shall be taken as a part of the portion received with the wife, and secured to those claiming under the marriage contract, to make up any deficiency created by the claims of creditors on the property conveyed in the marriage contract.



§ 36-3-503 - Antenuptial debts of wife -- Nonliability of husband.

No husband shall be liable for the debts, contracts or obligations of the wife incurred by the wife previous to marriage.



§ 36-3-504 - Disabilities of coverture removed from married women -- Statute of limitations.

(a) Married women are fully emancipated from all disability on account of coverture, and the common law as to the disability of married women and its effects on the rights of property of the wife, is totally abrogated, except as set out in § 36-3-505, and marriage shall not impose any disability or incapacity on a woman as to the ownership, acquisition or disposition of property of any sort, or as to the wife's capacity to make contracts and to do all acts in reference to property that the wife could lawfully do, if the wife were not married, but every woman now married, or hereafter to be married, shall have the same capacity to acquire, hold, manage, control, use, enjoy and dispose of, all property, real and personal, in possession, and to make any contract in reference to it, and to bind herself personally, and to sue and be sued with all the rights and incidents thereof, as if the wife were not married.

(b) All of the statutes of limitation that apply in favor of or against a feme sole, and the feme sole's property, shall apply and operate in favor of or against married women and their property.



§ 36-3-505 - Tenancies by entirety unaffected.

Nothing in § 36-3-504 shall be construed as abolishing tenancies by the entirety.






Part 6 - Domestic Abuse

§ 36-3-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Abuse" means inflicting, or attempting to inflict, physical injury on an adult or minor by other than accidental means, placing an adult or minor in fear of physical harm, physical restraint, malicious damage to the personal property of the abused party, including inflicting, or attempting to inflict, physical injury on any animal owned, possessed, leased, kept, or held by an adult or minor, or placing an adult or minor in fear of physical harm to any animal owned, possessed, leased, kept, or held by the adult or minor;

(2) "Adult" means any person eighteen (18) years of age or older, or who is otherwise emancipated;

(3) (A) "Court," in counties having a population of not less than two hundred thousand (200,000) nor more than eight hundred thousand (800,000), according to the 1980 federal census or any subsequent federal census, means any court of record with jurisdiction over domestic relation matters;

(B) Notwithstanding subdivision (3)(A), "court," in counties with a metropolitan form of government with a population of more than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, means any court of record with jurisdiction over domestic relation matters and the general sessions court. In such county having a metropolitan form of government, a judicial commissioner may issue an ex parte order of protection. Nothing in this definition may be construed to grant jurisdiction to the general sessions court for matters relating to child custody, visitation, or support;

(C) "Court," in all other counties, means any court of record with jurisdiction over domestic relation matters or the general sessions court;

(D) "Court" also includes judicial commissioners, magistrates and other officials with the authority to issue an arrest warrant in the absence of a judge for purposes of issuing ex parte orders of protection when a judge of one of the courts listed in subdivisions (3)(A), (3)(B) or (3)(C) is not available;

(E) In counties having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, "court" means any court of record with jurisdiction over domestic relations matters or the general sessions criminal court. In such counties, "court" also includes judicial commissioners, magistrates and other officials with the authority to issue an arrest warrant in the absence of a judge for purposes of issuing any order of protection pursuant to this part when a judge of one of the courts listed in subdivisions (3)(A), (3)(B) or (3)(C) is not available. Nothing in this definition may be construed to grant jurisdiction to the general sessions court, both criminal and civil, for matters relating to child custody, visitation, or support;

(F) Any appeal from a final ruling on an order of protection by a general sessions court or by any official authorized to issue an order of protection under this subdivision (3) shall be to the circuit or chancery court of the county. Such appeal shall be filed within ten (10) days and shall be heard de novo;

(4) "Domestic abuse" means committing abuse against a victim, as defined in subdivision (5);

(5) "Domestic abuse victim" means any person who falls within the following categories:

(A) Adults or minors who are current or former spouses;

(B) Adults or minors who live together or who have lived together;

(C) Adults or minors who are dating or who have dated or who have or had a sexual relationship. As used herein, "dating" and "dated" do not include fraternization between two (2) individuals in a business or social context;

(D) Adults or minors related by blood or adoption;

(E) Adults or minors who are related or were formerly related by marriage; or

(F) Adult or minor children of a person in a relationship that is described in subdivisions (5)(A)-(E);

(6) "Firearm" means any weapon designed, made or adapted to expel a projectile by the action of an explosive or any device readily convertible to that use;

(7) "Petitioner" means the person alleging domestic abuse, sexual assault or stalking in a petition for an order for protection;

(8) "Preferred response" means law enforcement officers shall arrest a person committing domestic abuse unless there is a clear and compelling reason not to arrest;

(9) "Respondent" means the person alleged to have abused, stalked or sexually assaulted another in a petition for an order for protection;

(10) "Sexual assault victim" means any person, regardless of the relationship with the perpetrator, who has been subjected to, threatened with, or placed in fear of any form of rape, as defined in § 39-13-502, § 39-13-503, § 39-13-506 or § 39-13-522, or sexual battery, as defined in § 39-13-504, § 39-13-505, or § 39-13-527;

(11) "Stalking victim" means any person, regardless of the relationship with the perpetrator, who has been subjected to, threatened with, or placed in fear of the offense of stalking, as defined in § 39-17-315; and

(12) "Weapon" means a firearm or a device listed in § 39-17-1302(a)(1)-(7).



§ 36-3-602 - Application of part -- Venue.

(a) Any domestic abuse victim, stalking victim or sexual assault victim who has been subjected to, threatened with, or placed in fear of, domestic abuse, stalking, or sexual assault, may seek relief under this part by filing a sworn petition alleging domestic abuse, stalking, or sexual assault by the respondent.

(b) Any petition filed by an unemancipated person under eighteen (18) years of age shall be signed by one (1) of that person's parents or by that person's guardian. The petition may also be signed by a caseworker at a not-for-profit organization that receives funds pursuant to title 71, chapter 6, part 2 for family violence and child abuse prevention and shelters; provided, however, that a petition signed by a caseworker may not be filed against the unemancipated minor's parent or legal guardian. In such case, unless the court finds that the action would create a threat of serious harm to the minor, a copy of the petition, notice of hearing and any ex parte order of protection shall also be served on the parents of the minor child, or if the parents are not living together and jointly caring for the child, upon the primary residential parent. In cases before the juvenile court where the department of children's services is a party or where a guardian ad litem has been appointed for the child by the juvenile court, the petition may be filed on behalf of the unemancipated person by the department or the guardian ad litem.

(c) Venue for a petition for an order of protection, and all other matters relating to orders of protection, shall be in the county where the respondent resides or the county in which the domestic abuse, stalking or sexual assault occurred. If the respondent is not a resident of Tennessee, the petition may be filed in the county where the petitioner resides.



§ 36-3-603 - Duration of protection order -- Petition for protection order in divorce action.

(a) If an order of protection is ordered by a court and either the petitioner or respondent files a complaint for divorce, the order of protection shall remain in effect until the court in which the divorce action lies modifies or dissolves the order.

(b) Nothing in this section shall prohibit a petitioner from requesting relief under this section in a divorce action.



§ 36-3-604 - Forms.

(a) (1) The office of the clerk of court shall provide forms that may be necessary to seek a protection order under this part. These forms shall be limited to use in causes filed under this part and they shall be made available to all who request assistance in filing a petition. The clerk may obtain the most current forms by printing them from the web site of the administrative office of the courts.

(2) The petitioner is not limited to the use of these forms and may present to the court any legally sufficient petition in whatever form. The office of the clerk shall also assist a person who is not represented by counsel by filling in the name of the court on the petition, by indicating where the petitioner's name shall be filled in, by reading through the petition form with the petitioner, and by rendering any other assistance that is necessary for the filing of the petition. All such petitions that are filed pro se shall be liberally construed procedurally in favor of the petitioner.

(b) The administrative office of the courts, in consultation with the domestic violence coordinating council, shall develop a petition for orders of protection form, an amended order of protection form, an ex parte order of protection form and other forms that are found to be necessary and advisable. These forms shall be revised as the laws relative to orders of protection and ex parte orders of protection are amended by the general assembly. To the extent possible, the forms shall be uniform with those promulgated by surrounding states so that Tennessee forms may be afforded full faith and credit.

(c) The administrative office of the courts shall revise the petition for an order of protection form to fully advise the respondent of this part in language substantially similar to the following:

(1) If the order of protection is granted in a manner that fully complies with 18 U.S.C. § 922(g)(8), the respondent is required to terminate physical possession by any lawful means, such as transferring possession to a third party who is not prohibited from possessing firearms, of all firearms that the respondent possesses within forty-eight (48) hours of the granting of the order;

(2) It is a criminal offense for a person subject to an order of protection that fully complies with 18 U.S.C. § 922(g)(8), to possess a firearm while that order is in effect; and

(3) The issuance of an order of protection may terminate or, at least, suspend the individual's right to purchase or possess a firearm.

(d) These forms shall be used exclusively in all courts exercising jurisdiction over orders of protection.



§ 36-3-605 - Protection order -- Extension -- Hearing.

(a) Upon the filing of a petition under this part, the courts may immediately, for good cause shown, issue an ex parte order of protection. An immediate and present danger of abuse to the petitioner shall constitute good cause for purposes of this section.

(b) Within fifteen (15) days of service of such order on the respondent under this part, a hearing shall be held, at which time the court shall either dissolve any ex parte order that has been issued, or shall, if the petitioner has proved the allegation of domestic abuse, stalking or sexual assault by a preponderance of the evidence, extend the order of protection for a definite period of time, not to exceed one (1) year, unless a further hearing on the continuation of such order is requested by the respondent or the petitioner; in which case, on proper showing of cause, such order may be continued for a further definite period of one (1) year, after which time a further hearing must be held for any subsequent one-year period. Any ex parte order of protection shall be in effect until the time of the hearing, and, if the hearing is held within fifteen (15) days of service of such order, the ex parte order shall continue in effect until the entry of any subsequent order of protection issued pursuant to § 36-3-609. If no ex parte order of protection has been issued as of the time of the hearing, and the petitioner has proven the allegation of domestic abuse, stalking or sexual assault by a preponderance of the evidence, the court may, at that time, issue an order of protection for a definite period of time, not to exceed one (1) year.

(c) The court shall cause a copy of the petition and notice of the date set for the hearing on such petition, as well as a copy of any ex parte order of protection, to be served upon the respondent at least five (5) days prior to such hearing. An ex parte order issued pursuant to this part shall be personally served upon the respondent. However, if the respondent is not a resident of Tennessee, the ex parte order shall be served pursuant to §§ 20-2-215 and 20-2-216. Such notice shall advise the respondent that the respondent may be represented by counsel. In every case, unless the court finds that the action would create a threat of serious harm to the minor, when a petitioner is under eighteen (18) years of age, a copy of the petition, notice of hearing and any ex parte order of protection shall also be served on the parents of the minor child, or in the event that the parents are not living together and jointly caring for the child, upon the primary residential parent, pursuant to the requirements of this section.

(d) Within the time the order of protection is in effect, any court of competent jurisdiction may modify the order of protection, either upon the court's own motion or upon motion of the petitioner. If a respondent is properly served and afforded the opportunity for a hearing pursuant to § 36-3-612, and is found to be in violation of the order, the court may extend the order of protection up to five (5) years. If a respondent is properly served and afforded the opportunity for a hearing pursuant to § 36-3-612, and is found to be in a second or subsequent violation of the order, the court may extend the order of protection up to ten (10) years. No new petition is required to be filed in order for a court to modify an order or extend an order pursuant to this subsection (d).



§ 36-3-606 - Scope of protection order.

(a) A protection order granted under this part to protect the petitioner from domestic abuse, stalking or sexual assault may include, but is not limited to:

(1) Directing the respondent to refrain from committing domestic abuse, stalking or sexual assault or threatening to commit domestic abuse, stalking or sexual assault against the petitioner or the petitioner's minor children;

(2) Prohibiting the respondent from coming about the petitioner for any purpose, from telephoning, contacting, or otherwise communicating with the petitioner, directly or indirectly;

(3) Prohibiting the respondent from stalking the petitioner, as defined in § 39-17-315;

(4) Granting to the petitioner possession of the residence or household to the exclusion of the respondent by evicting the respondent, by restoring possession to the petitioner, or by both;

(5) Directing the respondent to provide suitable alternate housing for the petitioner when the respondent is the sole owner or lessee of the residence or household;

(6) Awarding temporary custody of, or establishing temporary visitation rights with regard to, any minor children born to or adopted by the parties;

(7) Awarding financial support to the petitioner and such persons as the respondent has a duty to support. Except in cases of paternity, the court shall not have the authority to order financial support unless the petitioner and respondent are legally married. Such order may be enforced pursuant to chapter 5 of this title;

(8) Directing the respondent to attend available counseling programs that address violence and control issues or substance abuse problems. A violation of a protection order or part of such order that directs counseling pursuant to this subdivision (a)(8) may be punished as criminal or civil contempt. Section 36-3-610(a) applies with respect to a non-lawyer general sessions judge who holds a person in criminal contempt for violating this subdivision (a)(8);

(9) Directing the care, custody, or control of any animal owned, possessed, leased, kept, or held by either party or a minor residing in the household. In no instance shall the animal be placed in the care, custody, or control of the respondent, but shall instead be placed in the care, custody or control of the petitioner or in an appropriate animal foster situation;

(10) Directing the respondent to immediately and temporarily vacate a residence shared with the petitioner, pending a hearing on the matter, notwithstanding any provision of this part to the contrary; or

(11) Directing the respondent to pay the petitioner all costs, expenses and fees pertaining to the petitioner's breach of a lease or rental agreement for residential property if the petitioner is a party to the lease or rental agreement and if the court finds that continuing to reside in the rented or leased premises may jeopardize the life, health and safety of the petitioner or the petitioner's children. Nothing in this subdivision (a)(11) shall be construed as altering the terms of, liability for, or parties to such lease or rental agreement.

(b) Relief granted pursuant to subdivisions (a)(4)-(8) shall be ordered only after the petitioner and respondent have been given an opportunity to be heard by the court.

(c) Any order of protection issued under this part shall include the statement of the maximum penalty that may be imposed pursuant to § 36-3-610 for violating such order.

(d) No order of protection made under this part shall in any manner affect title to any real property.

(e) If the petitioner is a sexual assault victim or stalking victim as defined in § 36-3-601, subdivisions (a)(4) and (5) shall not apply to such petitioner.

(f) An order of protection issued pursuant to this part shall be valid and enforceable in any county of this state.

(g) An order of protection issued pursuant to this part that fully complies with 18 U.S.C. § 922(g)(8) shall contain the disclosures set out in § 36-3-625(a).



§ 36-3-607 - Bond not required.

The court shall not require the execution of a bond by the petitioner to issue any order of protection under this part.



§ 36-3-608 - Duration of protection order -- Modification.

(a) All orders of protection shall be effective for a fixed period of time, not to exceed one (1) year.

(b) The court may modify its order at any time upon subsequent motion filed by either party together with an affidavit showing a change in circumstances sufficient to warrant the modification.



§ 36-3-609 - Copies of protection order to be issued.

(a) If the respondent has been served with a copy of the petition, notice of hearing, and any ex parte order issued pursuant to § 36-3-605(c), any subsequent order of protection shall be effective when the order is entered. For purposes of this section, an order shall be considered entered when such order is signed by:

(1) The judge and all parties or counsel;

(2) The judge and one party or counsel and contains a certificate of counsel that a copy of the proposed order has been served on all other parties or counsel; or

(3) The judge and contains a certificate of the clerk that a copy has been served on all other parties or counsel.

(b) As used in subsection (a), service upon a party or counsel shall be made by delivering to such party or counsel a copy of the order of protection, or by the clerk mailing it to the party's last known address. In the event the party's last known address is unknown and cannot be ascertained upon diligent inquiry, the certificate of service shall so state. Service by mail is complete upon mailing. In order to complete service of process in a timely manner on a party who lives outside the county where the order was issued, the clerk may transmit the order to the sheriff in the appropriate county by facsimile or other electronic transmission.

(c) Notwithstanding when an order is considered entered under subsection (a), if the court finds that the protection of the petitioner so requires, the court may order, in the manner provided by law or rule, that the order of protection take effect immediately.

(d) If the respondent has been served with a copy of the petition, notice of hearing, and any ex parte order issued pursuant to § 36-3-605(c), an order of protection issued pursuant to this part after a hearing shall be in full force and effect against the respondent from the time it is entered regardless of whether the respondent is present at the hearing.

(e) A copy of any order of protection and any subsequent modifications or dismissal shall be issued to the petitioner, the respondent, and the local law enforcement agencies having jurisdiction in the area where the petitioner resides. Upon receipt of the copy of the order of protection or dismissal from the issuing court or clerk's office, the local law enforcement agency shall take any necessary action to immediately transmit it to the national crime information center.



§ 36-3-610 - Violation of order or consent agreement -- Civil or criminal contempt -- Financial penalty.

(a) Upon violation of the order of protection or a court-approved consent agreement, the court may hold the defendant in civil or criminal contempt and punish the defendant in accordance with the law. A judge of the general sessions court shall have the same power as a court of record to punish the defendant for contempt when exercising jurisdiction pursuant to this part or when exercising concurrent jurisdiction with a court of record. A judge of the general sessions court who is not a licensed attorney shall appoint an attorney referee to hear charges of criminal contempt.

(b) (1) In addition to the authorized punishments for contempt of court, the judge may assess any person who violates an order of protection or a court-approved consent agreement a civil penalty of fifty dollars ($50.00). The judge may further order that any support payment made pursuant to an order of protection or a court-approved consent agreement be made under an income assignment to the clerk of court.

(2) The judge upon finding a violation of an order of protection or a court-approved consent order shall require a bond of the respondent until such time as the order of protection expires. Such bond shall not be less than two thousand five hundred dollars ($2,500) and shall be payable upon forfeit as provided. Bond shall be set at whatever the court determines is necessary to reasonably assure the safety of the petitioner as required. Any respondent for whom bond has been set may deposit with the clerk of the court before which the proceeding is pending a sum of money in cash equal to the amount of the bond. The clerk of the court may deposit funds received in lieu of bonds, or any funds received from the forfeiture of bonds, in an interest bearing account. Any interest received from such accounts shall be payable to the office of the clerk. Failure to comply with this subsection (b) may be punished by the court as a contempt of court as provided in title 29, chapter 9.

(3) If a respondent posting bond under this subsection (b) does not comply with the conditions of the bond, the court having jurisdiction shall enter an order declaring the bond to be forfeited. Notice of the order of forfeiture shall be mailed forthwith by the clerk to the respondent at the respondent's last known address. If the respondent does not within thirty (30) days from the date of the forfeiture satisfy the court that compliance with the conditions of the bond was met, the court shall enter judgment for the state against the defendant for the amount of the bond and costs of the court proceedings. The judgment and costs may be enforced and collected in the same manner as a judgment entered in a civil action.

(4) Nothing in this section shall be construed to limit or affect any remedy in effect on July 1, 2010.

(c) Upon collecting the civil penalty imposed by subsection (b), the clerk shall, on a monthly basis, send the money to the state treasurer who shall deposit it in the domestic violence community education fund created by § 36-3-616.

(d) The proceeds of a judgment for the amount of the bond pursuant to this section shall be paid quarterly to the administrative office of the courts. The quarterly payments shall be due on the fifteenth day of the fourth month of the year; the fifteenth day of the sixth month; the fifteenth day of the ninth month; and on the fifteenth day of the first month of the next succeeding year. The proceeds shall be allocated equally on an annual basis as follows:

(1) To provide legal representation to low-income Tennesseans in civil matters in such manner as determined by the supreme court as described in § 16-3-808(c); provided, that one fourth (1/4) of such funds shall be allocated to an appropriate statewide nonprofit organization capable of providing continuing legal education, technology support, planning assistance, resource development and other support to organizations delivering civil legal representation to indigents. The remainder shall be distributed to organizations delivering direct assistance to clients with Legal Services Corporation funding as referenced in the Tennessee State Plan for Civil Legal Justice approved in March, 2001, by the Legal Services Corporation;

(2) To the domestic violence state coordinating council, created by title 38, chapter 12;

(3) To the Tennessee Court Appointed Special Advocates Association (CASA); and

(4) To Childhelp.



§ 36-3-611 - Arrest for violation of protection order.

(a) An arrest for violation of an order of protection issued pursuant to this part may be with or without warrant. Any law enforcement officer shall arrest the respondent without a warrant if:

(1) The officer has proper jurisdiction over the area in which the violation occurred;

(2) The officer has reasonable cause to believe the respondent has violated or is in violation of an order for protection; and

(3) The officer has verified whether an order of protection is in effect against the respondent. If necessary, the police officer may verify the existence of an order for protection by telephone or radio communication with the appropriate law enforcement department.

(b) No ex parte order of protection can be enforced by arrest under this section until the respondent has been served with the order of protection or otherwise has acquired actual knowledge of such order.



§ 36-3-612 - Violation of protection order or restraining order -- Elements -- Arrest -- Notification to protected party -- Continued validity and enforceability.

(a) A person arrested for the violation of an order of protection issued pursuant to this part or a restraining order or court-approved consent agreement, shall be taken before a magistrate or the court having jurisdiction in the cause without unnecessary delay to answer a charge of contempt for violation of the order of protection, restraining order or court-approved consent agreement, and the court shall:

(1) Notify the clerk of the court having jurisdiction in the cause to set a time certain for a hearing on the alleged violation of the order of protection, restraining order or court-approved consent agreement within ten (10) working days after arrest, unless extended by the court on the motion of the arrested person;

(2) Set a reasonable bond pending the hearing on the alleged violation of the order of protection, restraining order or court-approved consent agreement; and

(3) Notify the person to whom the order of protection, restraining order or court-approved consent agreement was issued to protect and direct the party to show cause why a contempt order should issue.

(b) Either the court that originally issued the order of protection or restraining order or a court having jurisdiction over orders of protection or restraining orders in the county where the alleged violation of the order occurred shall have the authority and jurisdiction to conduct the contempt hearing required by subsection (a). If the violation is of a court-approved consent agreement, the same court that approved the agreement shall conduct the contempt hearing for any alleged violation of it. If the court conducting the contempt hearing is not the same court that originally issued the order of protection or restraining order, the court conducting the hearing shall have the same authority to punish as contempt a violation of the order of protection or restraining order as the court originally issuing the order.



§ 36-3-613 - Leaving residence or use of necessary force -- Right to relief unaffected.

(a) The petitioner's right to relief under this part is not affected by the petitioner's leaving the residence or household to avoid domestic abuse, stalking or sexual assault.

(b) The petitioner's right to relief under this part is not affected by use of such physical force against the respondent as is reasonably believed to be necessary to defend the petitioner or another from imminent physical injury, domestic abuse, or sexual assault.



§ 36-3-614 - Failure to contest parentage -- Parentage tests and comparisons.

(a) Failure of a respondent to contest paternity in any proceeding commenced pursuant to this part shall not be construed as an admission of paternity by such respondent, nor shall such failure to contest be admissible as evidence against the respondent at any pending or subsequent paternity proceeding.

(b) Where paternity is contested in a proceeding commenced pursuant to this part, if the court orders the parties to submit to any tests and comparisons to determine parentage authorized by § 24-7-112, the court may grant an order of protection pending the outcome of any such tests and comparisons.



§ 36-3-615 - Notification to victim that family or household member arrested for assault may be released on bond.

(a) After a person has been arrested for assault pursuant to § 39-13-101, aggravated assault pursuant to § 39-13-102, against a victim as defined in § 36-3-601, domestic assault pursuant to § 39-13-111, or violation of a protective order pursuant to § 39-13-113, the arresting officer shall inform the victim that the person arrested may be eligible to post bond for the offense and be released until the date of trial for the offense.

(b) Subsection (a) is solely intended to be a notification provision, and no cause of action is intended to be created thereby.



§ 36-3-616 - Domestic violence community education fund.

(a) There is hereby established a general fund reserve to be allocated through the general appropriations act, which shall be known as the domestic violence community education fund. Moneys from the fund shall be expended to fund activities authorized by this section. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this section, and shall not revert to the general fund on any June 30. Any excess revenues or interest earned by such revenues shall not revert on any June 30, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from such reserve shall not revert to the general fund on any June 30, but shall remain available for expenditure in subsequent fiscal years.

(b) The general assembly shall appropriate, through the general appropriations act, moneys from the domestic violence community education fund to the department of human services. Such appropriations shall be specifically earmarked for the purposes set out in this section.

(c) All moneys appropriated from the domestic violence community education fund shall be used exclusively by the department to provide grants to the Tennessee task force against domestic violence. The commissioner of human services shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the distribution and use of the grant funds provided by it. Such grants shall be for the purpose of providing education, training and technical assistance to communities on domestic violence.



§ 36-3-617 - Protection order -- Filing costs and assistance.

(a) (1) Notwithstanding any other law to the contrary, no domestic abuse victim, stalking victim or sexual assault victim shall be required to bear the costs, including any court costs, filing fees, litigation taxes or any other costs associated with the filing, issuance, registration, service, dismissal or nonsuit, appeal or enforcement of an ex parte order of protection, order of protection, or a petition for either such order, whether issued inside or outside the state. If the court, after the hearing on the petition, issues or extends an order of protection, all court costs, filing fees, litigation taxes and attorney fees shall be assessed against the respondent.

(2) If the court does not issue or extend an order of protection, the court may assess all court costs, filing fees, litigation taxes and attorney fees against the petitioner if the court makes the following finding by clear and convincing evidence:

(A) The petitioner is not a domestic abuse victim, stalking victim or sexual assault victim and that such determination is not based on the fact that the petitioner requested that the petition be dismissed, failed to attend the hearing or incorrectly filled out the petition; and

(B) The petitioner knew that the allegation of domestic abuse, stalking, or sexual assault was false at the time the petition was filed.

(b) (1) The clerk of the court may provide order of protection petition forms to agencies that provide domestic violence assistance.

(2) Any agency that meets with a victim in person and recommends that an order of protection be sought shall assist the victim in the completion of the form petition for filing with the clerk.

(3) No agency shall be required to provide this assistance unless it has been provided with the appropriate forms by the clerk.



§ 36-3-618 - Purpose -- Legislative intent.

The purpose of this part is to recognize the seriousness of domestic abuse as a crime and to assure that the law provides a victim of domestic abuse with enhanced protection from domestic abuse. A further purpose of this chapter is to recognize that in the past law enforcement agencies have treated domestic abuse crimes differently than crimes resulting in the same harm but occurring between strangers. Thus, the general assembly intends that the official response to domestic abuse shall stress enforcing the laws to protect the victim and prevent further harm to the victim, and the official response shall communicate the attitude that violent behavior is not excused or tolerated.



§ 36-3-619 - Officer response -- Primary aggressor -- Factors -- Reports -- Notice to victim of legal rights.

(a) If a law enforcement officer has probable cause to believe that a person has committed a crime involving domestic abuse, whether the crime is a misdemeanor or felony, or was committed within or without the presence of the officer, the preferred response of the officer is arrest.

(b) If a law enforcement officer has probable cause to believe that two (2) or more persons committed a misdemeanor or felony, or if two (2) or more persons make complaints to the officer, the officer shall try to determine who was the primary aggressor. Arrest is the preferred response only with respect to the primary aggressor. The officer shall presume that arrest is not the appropriate response for the person or persons who were not the primary aggressor. If the officer believes that all parties are equally responsible, the officer shall exercise such officer's best judgment in determining whether to arrest all, any or none of the parties.

(c) To determine who is the primary aggressor, the officer shall consider:

(1) The history of domestic abuse between the parties;

(2) The relative severity of the injuries inflicted on each person;

(3) Evidence from the persons involved in the domestic abuse;

(4) The likelihood of future injury to each person;

(5) Whether one (1) of the persons acted in self-defense; and

(6) Evidence from witnesses of the domestic abuse.

(d) A law enforcement officer shall not:

(1) Threaten, suggest, or otherwise indicate the possible arrest of all parties to discourage future requests for intervention by law enforcement personnel; or

(2) Base the decision of whether to arrest on:

(A) The consent or request of the victim; or

(B) The officer's perception of the willingness of the victim or of a witness to the domestic abuse to testify or participate in a judicial proceeding.

(e) When a law enforcement officer investigates an allegation that domestic abuse occurred, the officer shall make a complete report and file the report with the officer's supervisor in a manner that will permit data on domestic abuse cases to be compiled. If a law enforcement officer decides not to make an arrest or decides to arrest two (2) or more parties, the officer shall include in the report the grounds for not arresting anyone or for arresting two (2) or more parties.

(f) Every month, the officer's supervisor shall forward the compiled data on domestic abuse cases to the administrative director of the courts.

(g) When a law enforcement officer responds to a domestic abuse call, the officer shall:

(1) Offer to transport the victim to a place of safety, such as a shelter or similar location or the residence of a friend or relative, unless it is impracticable for the officer to transport the victim, in which case the officer shall offer to arrange for transportation as soon as practicable;

(2) Advise the victim of a shelter or other service in the community; and

(3) Give the victim notice of the legal rights available by giving the victim a copy of the following statement:

IF YOU ARE THE VICTIM OF DOMESTIC ABUSE, you have the following rights:

1. You may file a criminal complaint with the district attorney general (D.A.).

2. You may request a protection order. A protection order may include the following:

(A) An order preventing the abuser from committing further domestic abuse against you;

(B) An order requiring the abuser to leave your household;

(C) An order preventing the abuser from harassing you or contacting you for any reason;

(D) An order giving you or the other parent custody of or visitation with your minor child or children;

(E) An order requiring the abuser to pay money to support you and the minor children if the abuser has a legal obligation to do so; and

(F) An order preventing the abuser from stalking you.

The area crisis line is ______________________

The following domestic abuse shelter/programs are available to you:

______________________

______________________

(4) Offer to transport the victim to the location where arrest warrants are issued in that city or county and assist the victim in obtaining an arrest warrant against the alleged abuser.



§ 36-3-620 - Seizure of weapons in possession of alleged domestic abuser.

(a) (1) If a law enforcement officer has probable cause to believe that a criminal offense involving domestic abuse against a victim, as defined in § 36-3-601, has occurred, the officer shall seize all weapons that are alleged to have been used by the abuser or threatened to be used by the abuser in the commission of a crime.

(2) Incident to an arrest for a crime involving domestic abuse against a victim, as defined in § 36-3-601, a law enforcement officer may seize a weapon that is in plain view of the officer or discovered pursuant to a consensual search, if necessary for the protection of the officer or other persons; provided, that a law enforcement officer is not required to remove a weapon such officer believes is needed by the victim for self defense.

(b) The provisions of § 39-17-1317, relative to the disposition of confiscated weapons, shall govern all weapons seized pursuant to this section that were used or threatened to be used by the abuser to commit the crime; provided, that if multiple weapons are seized, the court shall have the authority to confiscate only the weapon or weapons actually used or threatened to be used by the abuser to commit the crime. All other weapons seized shall be returned upon disposition of the case. Also, the officer shall append an inventory of all seized weapons to the domestic abuse report that the officer files with the officer's supervisor pursuant to § 36-3-619(e).

(c) The officer's supervisor shall include the appended information on seized weapons in the compilation of data that the officer's supervisor forwards to the administrative director of the courts pursuant to § 36-3-619(f).



§ 36-3-621 - [Repealed.]

HISTORY: Acts 1996, ch. 835, § 1; 1997, ch. 459, § 2; 2007, ch. 83, §§ 1, 2; 2009, ch. 513, §§ 1-3; repealed by Acts 2012, ch. 1093, § 2, effective May 21, 2012.



§ 36-3-622 - Out-of-state protection orders.

(a) Any valid protection order related to abuse, domestic abuse, or domestic or family violence, issued by a court of another state, tribe or territory shall be afforded full faith and credit by the courts of this state and enforced as if it were issued in this state.

(b) (1) A protection order issued by a state, tribal or territorial court related to abuse, domestic abuse or domestic or family violence shall be deemed valid if the issuing court has jurisdiction over the parties and matter under the law of the issuing state, tribe or territory. There shall be a presumption in favor of validity where an order appears authentic on its face.

(2) For a foreign protection order to be valid in this state, the respondent must have been given reasonable notice and the opportunity to be heard before the order of the foreign state, tribe or territory was issued; provided, that in the case of ex parte orders, notice and opportunity to be heard must have been given as soon as possible after the order was issued, consistent with due process.

(3) Failure to provide reasonable notice and the opportunity to be heard shall be an affirmative defense to any charge or process filed seeking enforcement of a foreign protection order.

(c) A petitioner may present a certified copy of a foreign order of protection to a court having jurisdiction of orders of protection in the county in which the petitioner believes enforcement may be necessary. The clerk of such court shall receive the certified copies of any foreign order of protection and any supporting documents used to show the validity of such order and shall maintain such orders, along with any submitted documents. No costs, fees or taxes shall be charged by the clerks for this service. If an enforcement action is instituted in the court pursuant to any such order, the clerk shall file the order and shall otherwise treat the enforcement action as a case, except that all court costs, fees and litigation taxes shall be taxed by the judge at the adjudication of the enforcement action. It shall be a defense to any action taken for the enforcement of such order that the order is not valid as provided in subsection (b) or (d). No person shall present a foreign order of protection to a clerk that the person knows to no longer be in effect. A foreign order of protection shall continue in effect for the period of time specified in the order, and, if no time limitation is so specified, then the order shall continue in effect for a period of one (1) year from the date on which it is first presented to a Tennessee court pursuant to subsection (c); provided, that a continuation of any such order may be granted by the court subject to the requirements set forth in § 36-3-605.

(d) A protection order entered against both the petitioner and respondent shall not be enforceable against the petitioner in a foreign jurisdiction unless:

(1) The respondent filed a cross- or counter-petition, or a complaint or other written pleading was filed seeking such a protection order; and

(2) The issuing court made specific findings of domestic or family violence against the petitioner.

(e) The clerk shall be under no obligation to make a determination as to the validity of such orders or documentation, but shall forward a copy of the foreign protection order and any supporting documentation filed with the order to the local police or sheriff's office, as provided for in § 36-3-609.

(f) Upon request, the clerk shall provide a copy of the order to the person offering the same showing proof of receipt by the clerk's office.

(g) Regardless of whether a foreign order of protection has been filed in this state pursuant to this section, a law enforcement officer may rely upon a copy of any such protection order that has been provided to the officer by any source and may also rely upon the statement of any person protected by a foreign order that the order remains in effect. A law enforcement officer acting in good faith shall be immune from civil and criminal liability in any action in connection with a court's finding that the foreign order was for any reason not enforceable.



§ 36-3-623 - Confidentiality of records of shelters or centers.

The records of domestic violence shelters and rape crisis centers shall be treated as confidential by the records custodian of such shelters or centers, unless:

(1) The individual to whom the records pertain authorizes their release; or

(2) A court approves a subpoena for the records, subject to such restrictions as the court may impose, including in camera review.



§ 36-3-624 - Death review teams established -- Protocol -- Composition of teams -- Disclosure of communications -- Authority to subpoena.

(a) A county may establish an interagency domestic abuse death review team to assist local agencies in identifying and reviewing domestic abuse deaths, including homicides and suicides, and facilitating communication among the various agencies involved in domestic abuse cases.

(b) For purposes of this section, "domestic abuse" has the meaning set forth in § 36-3-601.

(c) A county may develop a protocol that may be used as a guideline to assist coroners and other persons who perform autopsies on domestic abuse victims in the identification of domestic abuse, in the determination of whether domestic abuse contributed to death or whether domestic abuse had occurred prior to death but was not the actual cause of death, and in the proper written reporting procedures for domestic abuse, including the designation of the cause and mode of death.

(d) County domestic abuse death review teams may be comprised of, but not limited to, the following:

(1) Experts in the field of forensic pathology;

(2) Medical personnel with expertise in domestic violence abuse;

(3) Coroners and medical examiners;

(4) Criminologists;

(5) District attorneys general and city attorneys;

(6) Domestic abuse shelter staff;

(7) Legal aid attorneys who represent victims of abuse;

(8) A representative of the local bar association;

(9) Law enforcement personnel;

(10) Representatives of local agencies that are involved with domestic abuse reporting;

(11) County health department staff who deal with domestic abuse victims' health issues;

(12) Representatives of local child abuse agencies; and

(13) Local professional associations of persons described in subdivisions (d)(1)-(10), inclusive.

(e) An oral or written communication or a document shared within or produced by a domestic abuse death review team related to a domestic abuse death is confidential and not subject to disclosure or discoverable by a third party. An oral or written communication or a document provided by a third party to a domestic abuse death review team is confidential and not subject to disclosure or discoverable by a third party. Notwithstanding the foregoing, recommendations of a domestic abuse death review team upon the completion of a review may be disclosed at the discretion of a majority of the members of a domestic abuse death review team.

(f) To complete a review of a domestic abuse death, whether confirmed or suspected, each domestic abuse death review team shall have access to and subpoena power to obtain all records of any nature maintained by any public or private entity that pertain to a death being investigated by the team. Such records include, but are not limited to, police investigations and reports, medical examiner investigative data and reports, and social service agency reports, as well as medical records maintained by a private health care provider or health care agency. Any entity or individual providing such information to the local team shall not be held liable for providing the information.



§ 36-3-625 - Disclosures to respondent regarding firearms possession upon issuance of an order of protection -- Orders and instructions to respondent -- Affidavit of firearms dispossession -- Lawful means of dispossession of firearms -- Offense of failure to dispossess firearms.

(a) Upon issuance of an order of protection that fully complies with 18 U.S.C. § 922(g)(8), the order shall include on its face the following disclosures:

(1) That the respondent is required to dispossess the respondent by any lawful means, such as transferring possession to a third party who is not prohibited from possessing firearms, of all firearms the respondent possesses within forty-eight (48) hours of the issuance of the order;

(2) That the respondent is prohibited from possessing a firearm for so long as the order of protection or any successive order of protection is in effect, and may reassume possession of the dispossessed firearm at such time as the order expires or is otherwise no longer in effect; and

(3) Notice of the penalty for any violation of this section and § 39-17-1307(f).

(b) The court shall then order and instruct the respondent:

(1) To terminate the respondent's physical possession of the firearms in the respondent's possession by any lawful means, such as transferring possession to a third party who is not prohibited from possessing firearms, within forty-eight (48) hours;

(2) To complete and return the affidavit of firearm dispossession form created pursuant to subsection (e), which the court may provide the respondent or direct the respondent to the administrative office of the courts' web site; and

(3) That if the respondent possesses firearms as business inventory or that are registered under the National Firearms Act, compiled in 26 U.S.C. §§ 5801 et seq., there are additional statutory provisions that may apply and shall include these additional provisions in the content of the order.

(c) Upon issuance of the order of protection, its provisions and date and time of issuance shall be transmitted to the sheriff and all local law enforcement agencies in the county where the respondent resides.

(d) When the respondent is lawfully dispossessed of firearms as required by this section, the respondent shall complete an affidavit of firearms dispossession form created pursuant to subsection (e) and return it to the court issuing the order of protection.

(e) The affidavit of firearms dispossession form shall be developed by the domestic violence state coordinating council, in consultation with the administrative office of the courts. Upon completion, the form shall be posted on the web site of the administrative office of the courts where it can be copied by respondents or provided to them by the court or the court clerk.

(f) In determining what a lawful means of dispossession is:

(1) If the dispossession, including, but not limited to, the transfer of weapons registered under the National Firearms Act, compiled in 26 U.S.C. §§ 5801 et seq., that requires the approval of any state or federal agency prior to the transfer of the firearm, the respondent may comply with the dispossession requirement by having the firearm or firearms placed into a safe or similar container that is securely locked and to which the respondent does not have the combination, keys or other means of normal access.

(2) If the respondent is licensed as a federal firearms dealer or a responsible party under a federal firearms license, the determination of whether such an individual possesses firearms that constitute business inventory under the federal license shall be determined based upon the applicable federal statutes or the rules, regulations and official letters, rulings and publications of the bureau of alcohol, tobacco, firearms and explosives. The order of protection shall not require the surrender or transfer of the inventory if there are one (1) or more individuals who are responsible parties under the federal license who are not the respondent subject to the order of protection.

(g) A firearm subject to this section shall not be forfeited as provided in § 39-17-1317, unless the possession of the firearm prior to the entry of the order of protection constituted an independent crime of which the respondent has been convicted or the firearms are abandoned by the respondent.

(h) (1) It is an offense for a person subject to an order of protection that fully complies with 18 U.S.C. § 922(g)(8) to knowingly fail to surrender or transfer all firearms the respondent possesses as required by this section.

(2) A violation of subdivision (h)(1) is a Class A misdemeanor and each violation shall constitute a separate offense.

(3) If the violation of subdivision (h)(1) also constitutes a violation of § 39-13-113(h) or § 39-17-1307(f), the respondent may be charged and convicted under any or all such sections.






Part 7 - Alienation of Affections

§ 36-3-701 - Tort action abolished.

The common law tort action of alienation of affections is hereby abolished.









Chapter 4 - Divorce and Annulment

§ 36-4-101 - Grounds for divorce from bonds of matrimony.

(a) The following are causes of divorce from the bonds of matrimony:

(1) Either party, at the time of the contract, was and still is naturally impotent and incapable of procreation;

(2) Either party has knowingly entered into a second marriage, in violation of a previous marriage, still subsisting;

(3) Either party has committed adultery;

(4) Willful or malicious desertion or absence of either party, without a reasonable cause, for one (1) whole year;

(5) Being convicted of any crime that, by the laws of the state, renders the party infamous;

(6) Being convicted of a crime that, by the laws of the state, is declared to be a felony, and sentenced to confinement in the penitentiary;

(7) Either party has attempted the life of the other, by poison or any other means showing malice;

(8) Refusal, on the part of a spouse, to remove with that person's spouse to this state, without a reasonable cause, and being willfully absent from the spouse residing in Tennessee for two (2) years;

(9) The woman was pregnant at the time of the marriage, by another person, without the knowledge of the husband;

(10) Habitual drunkenness or abuse of narcotic drugs of either party, when the spouse has contracted either such habit after marriage;

(11) The husband or wife is guilty of such cruel and inhuman treatment or conduct towards the spouse as renders cohabitation unsafe and improper, which may also be referred to in pleadings as inappropriate marital conduct;

(12) The husband or wife has offered such indignities to the spouse's person as to render the spouse's position intolerable, and thereby forced the spouse to withdraw;

(13) The husband or wife has abandoned the spouse or turned the spouse out of doors for no just cause, and has refused or neglected to provide for the spouse while having the ability to so provide;

(14) Irreconcilable differences between the parties; and

(15) For a continuous period of two (2) or more years that commenced prior to or after April 18, 1985, both parties have lived in separate residences, have not cohabited as man and wife during such period, and there are no minor children of the parties.

(b) A complaint or petition for divorce on any ground for divorce listed in this section must have been on file for sixty (60) days before being heard if the parties have no unmarried child under eighteen (18) years of age, and must have been on file at least ninety (90) days before being heard if the parties have an unmarried child under eighteen (18) years of age. The sixty-day or ninety-day period shall commence on the date the complaint or petition is filed.



§ 36-4-102 - Legal separation.

(a) A party who alleges grounds for divorce from the bonds of matrimony may, as an alternative to filing a complaint for divorce, file a complaint for legal separation. Such complaint shall set forth the grounds for legal separation in substantially the language of § 36-4-101 and pray only for legal separation or for such other and further relief to which complainant may think to be entitled. The other party may deny the existence of grounds for divorce but, unless the other party specifically objects to the granting of an order of legal separation, the court shall declare the parties to be legally separated.

(b) If the other party specifically objects to legal separation, the court may, after a hearing, grant an order of legal separation, notwithstanding such objections if grounds are established pursuant to § 36-4-101. The court also has the power to grant an absolute divorce to either party where there has been an order of legal separation for more than two (2) years upon a petition being filed by either party that sets forth the original order for legal separation and that the parties have not become reconciled. The court granting the divorce shall make a final and complete adjudication of the support and property rights of the parties. However, nothing in this subsection (b) shall preclude the court from granting an absolute divorce before the two-year period has expired.

(c) Legal separation shall not affect the bonds of matrimony but shall permit the parties to cease matrimonial cohabitation. The court may provide for matters such as child custody, visitation, support and property issues during legal separation upon motion by either party or by agreement of the parties.

(d) Notwithstanding this section, a party who can establish grounds for divorce from the bonds of matrimony pursuant to § 36-4-101 shall be entitled to an absolute divorce pursuant to this chapter.



§ 36-4-103 - Irreconcilable differences -- Procedure.

(a) (1) In all divorces sought because of irreconcilable differences between the parties, if the defendant is a nonresident, personal service may be effectuated by service upon the secretary of state pursuant to § 20-2-215.

(2) In lieu of service of process, the defendant may enter into a written notarized marital dissolution agreement with plaintiff that makes specific reference to a pending divorce by a court and docket number, or states that the defendant is aware that one will be filed in this state and that the defendant waives further service and waives filing an answer to the complaint. Such waiver of service shall be valid for a period of one hundred eighty (180) days from the date the last party signs the agreement. The agreement may include the obligation and payment of alimony, in solido or in futuro, to either of the parties, any other law notwithstanding. The signing of such an agreement shall be in lieu of service of process for the period such waiver is valid and shall constitute a general appearance before the court and answer that shall give the court personal jurisdiction over the defendant, and constitute a default judgment for the purpose of granting a divorce on the grounds of irreconcilable differences.

(3) No divorce heretofore granted shall be invalid because the agreement was signed and notarized or acknowledged prior to filing under prior law before the action was filed.

(b) No divorce shall be granted on the ground of irreconcilable differences unless the court affirmatively finds in its decree that the parties have made adequate and sufficient provision by written agreement for the custody and maintenance of any children of that marriage and for the equitable settlement of any property rights between the parties. If the court does not affirmatively find that the agreement is sufficient or equitable, the cause shall be continued by the court to allow further disposition by the petitioner. If both parties are present at the hearing, they may, at that time, ratify any amendments the court may have to the agreement. The amended agreement shall then become a part of the decree. The agreement shall be incorporated in the decree or incorporated by reference, and such decree may be modified as other decrees for divorce.

(c) (1) Bills for divorce on the ground of irreconcilable differences must have been on file for sixty (60) days before being heard if the parties have no unmarried child under eighteen (18) years of age, and must have been on file at least ninety (90) days before being heard if the parties have an unmarried child under eighteen (18) years of age. The sixty-day or ninety-day period bills for divorce that must be on file shall commence on the date the original bill was filed and not on the date the bill was amended to include the ground of irreconcilable differences.

(2) A divorce decree or order issued prior to March 22, 1996, in which the hearing for such divorce occurred before the specified time periods required by this subsection (c), shall remain valid and the parties shall remain divorced. Likewise, all other issues resolved in the divorce decree, order or agreement, such as distribution of marital property, alimony, child support and custody, shall remain valid and in full force and effect.

(d) (1) A bill of complaint for divorce where the respondent has been personally served or acknowledged as set out in subsection (a), which includes the ground of irreconcilable differences, may be taken as confessed and a final decree entered thereon, as in other cases and without corroborative proof or testimony, §§ 36-4-107 and 36-4-114 to the contrary notwithstanding.

(2) For purposes of this section, "without corroborative proof or testimony" means that the petitioner shall not be required to testify as to the material facts constituting irreconcilable differences or any attempts to reconcile such differences.

(e) If there has been a contest or denial of the grounds of irreconcilable differences, no divorce shall be granted on the grounds of irreconcilable differences. However, a divorce may be granted on the grounds of irreconcilable differences where there has been a contest or denial, if a properly executed marital dissolution agreement is presented to the court.

(f) Irreconcilable differences may be asserted as a sole ground for divorce or as an alternate ground for divorce with any other cause for divorce set out in § 36-4-101 or § 36-4-102.

(g) Notwithstanding any law to the contrary requiring mediation, the filing with the court of a properly executed marital dissolution agreement and, if there are minor children of the marriage, a properly executed parenting plan shall serve to remove any requirement that the parties shall attend mediation. If the court does not approve either the marital dissolution agreement or the parenting plan, then any requirement to attend mediation shall be reinstated as of the date of the court's rejection of either agreement.



§ 36-4-104 - Residence requirements.

(a) A divorce may be granted for any of the causes referenced in § 36-4-101 if the acts complained of were committed while the plaintiff was a bona fide resident of this state or if the acts complained of were committed out of this state and the plaintiff resided out of the state at the time, if the plaintiff or the defendant has resided in this state six (6) months next preceding the filing of the complaint.

(b) For the purposes of this section, any person in the armed services of the United States, or the spouse of any such person, who has been living in this state for a period of not less than one (1) year shall be presumed to be a resident of this state, and the presumption of residence shall be overcome only by clear and convincing evidence of a domicile elsewhere.



§ 36-4-105 - Venue.

(a) The bill or petition may be filed in the proper name of the complainant, in the chancery or circuit court or other court having divorce jurisdiction, in the county where the parties reside at the time of their separation, or in which the defendant resides, if a resident of the state; but if the defendant is a nonresident of the state or a convict, then in the county where the applicant resides.

(b) Any divorce granted prior to May 4, 1967, will not be deemed void solely on the ground that the parties to the divorce action were residents of a county or counties other than the county in which the divorce decree was entered.



§ 36-4-106 - Contents of petition for divorce and legal separation.

(a) (1) The complaint for divorce shall set forth the grounds for the divorce in substantially the language of § 36-4-101 or § 36-4-102, and pray only for a divorce from the defendant, or for a divorce and such other and further relief to which the complainant may think to be entitled. In cases wherein an answer is filed, the court shall, on motion of the defendant, require the complainant to file a bill of particulars, setting forth the facts relied on as grounds for the divorce, with reasonable certainty as to time and place.

(2) The complaint for legal separation shall set forth the grounds for legal separation in substantially the language of § 36-4-101, and pray for such further relief to which the complainant is entitled. In all cases where an answer is filed, the court shall, on motion of the defendant, require the complainant to file a bill of particulars, stating the facts relied on as a ground for legal separation, with reasonable certainty as to time and place.

(b) (1) The complainant shall also allege the full name of the husband, the full maiden name of the wife, their mailing addresses, dates and places of their birth, race or color of each spouse, number of previous marriages of each spouse, date and place of the marriage of the parties, the number of their children who are minors at the time of the filing of the complaint, and any other litigation concerning the custody of those children in this or any other state in which either party has participated, as specified in § 36-6-224. Further, at the time a complaint or pleading is filed under this part, the filing party shall, simultaneously with the initial complaint or pleading filed by that party, file with the clerk a separate document that contains the full names and social security numbers, current mailing addresses and dates of birth of the husband, the wife, and those of all children born of the marriage. The filing party shall provide to the clerk one (1) eight and one-half inch by eleven inch (81/2'' x 11'') envelope labeled with the names of the parties, which shall be marked with the docket number. The clerk shall file stamp the document and the envelope, store the document in the envelope, which shall be sealed, and place the sealed envelope in the case file. The social security numbers and other information filed with the clerk shall be available to the clerk of court for processing of documents and legal actions such as, but not limited to, divorce certificates, garnishments, and income assignments. On request, the sealed information shall be made available to the department of human services and any other agency required by law to have access to the information, and to other persons or agencies as ordered by the court. It shall be mandatory that every complaint filed under this chapter shall contain the foregoing information or that such information is provided by the parties and is contained in the court's records as described above prior to the entry of the final decree of divorce, unless it can be shown to the satisfaction of the court that such information could not be obtained by the complainant or petitioner by exercising due diligence or after the court has granted a reasonable time to amend the complaint. In lieu of a mailing address, either party may designate an agent for the service of process throughout the proceedings and, except as provided in subdivision (b)(2), the name and address of such agent shall be the only address used for the designating party in all petitions, pleadings, motions and orders relating to such divorce action.

(2) If the complainant or the defendant shows to the satisfaction of the court in which the petition is filed that the residential address of the other party is relevant and necessary in order to prove the allegations contained in the complaint or to ascertain information necessary to determine value and/or ownership of property, or to ascertain other data necessary to evaluate and agree upon a property division or custody or defend against such allegations, the court may order either party to reveal such residential address to the other party.

(3) If the complainant elects to designate an agent for service of process in lieu of the mailing address as authorized by this subsection (b) but does not designate a specific person, the complainant's attorney shall be deemed the complainant's agent for service of process.

(c) Notwithstanding any other law to the contrary, the plaintiff or other party shall not be required in those counties having a divorce proctor to file an affidavit swearing that the defendant is not in the military service where:

(1) The complaint states facts that would make the defendant ineligible for military service; or

(2) The residence address of the defendant is set forth in the complaint, and:

(A) The defendant has been personally served with service of process, or has been mailed a copy of the complaint by a divorce proctor;

(B) The defendant has actual notice of the commencement of the suit;

(C) Proof of mailing to the defendant of notice of the suit is exhibited to the court; or

(D) The defendant is represented by an attorney.

(d) Upon the filing of a petition for divorce or legal separation, and upon personal service of the complaint and summons on the respondent or upon waiver and acceptance of service by the respondent, the following temporary injunctions shall be in effect against both parties until the final decree of divorce or order of legal separation is entered, the petition is dismissed, the parties reach agreement, or until the court modifies or dissolves the injunction, written notice of which shall be served with the complaint:

(1) (A) An injunction restraining and enjoining both parties from transferring, assigning, borrowing against, concealing or in any way dissipating or disposing, without the consent of the other party or an order of the court, of any marital property. Nothing herein is intended to preclude either of the parties from seeking broader injunctive relief from the court.

(B) Expenditures from current income to maintain the marital standard of living and the usual and ordinary costs of operating a business are not restricted by this injunction. Each party shall maintain records of all expenditures, copies of which shall be available to the other party upon request.

(2) An injunction restraining and enjoining both parties from voluntarily canceling, modifying, terminating, assigning, or allowing to lapse for nonpayment of premiums, any insurance policy, including, but not limited to, life, health, disability, homeowners, renters, and automobile, where such insurance policy provides coverage to either of the parties or the children, or that names either of the parties or the children as beneficiaries without the consent of the other party or an order of the court. "Modifying" includes any change in beneficiary status.

(3) An injunction restraining both parties from harassing, threatening, assaulting or abusing the other and from making disparaging remarks about the other to or in the presence of any children of the parties or to either party's employer.

(4) An injunction restraining and enjoining both parties from hiding, destroying or spoiling, in whole or in part, any evidence electronically stored or on computer hard drives or other memory storage devices.

(5) An injunction restraining both parties from relocating any children of the parties outside the state of Tennessee, or more than fifty (50) miles from the marital home, without the permission of the other party or an order of the court, except in the case of a removal based upon a well-founded fear of physical abuse against either the fleeing parent or the child. In such cases, upon request of the nonrelocating parent, the court will conduct an expedited hearing, by telephone conference if appropriate, to determine the reasonableness of the relocation and to make such other orders as appropriate.

(6) The provisions of these injunctions shall be attached to the summons and the complaint and shall be served with the complaint. The injunctions shall become an order of the court upon fulfillment of the requirements of this subsection (d). However, nothing in this subsection (d) shall preclude either party from applying to the court for further temporary orders, an expanded temporary injunction, or modification or revocation of this temporary injunction.

(7) The temporary injunctions provided in this section shall only apply to the spousal parties named in the petition and shall not apply to any third party named in the petition; provided, however, that nothing in this subsection (d) shall preclude any party from applying to the court for an order of injunctive or extraordinary relief against any other party named in any petition as provided by law or rule.



§ 36-4-107 - Verification of petition -- Effect of noncompliance.

(a) The bill or petition, except those seeking a divorce from the bonds of matrimony on the grounds of irreconcilable differences, shall be verified by an affidavit, upon oath or affirmation, before a general sessions court judge, notary public or the judge or clerk of the court, or as provided in §§ 58-1-605 -- 58-1-607, that the facts stated in the bill are true to the best of the complainant's knowledge and belief for the causes mentioned in the bill. The authority conferred in §§ 58-1-605 -- 58-1-607 may be exercised beyond the continental limits of the United States.

(b) If the issue of whether the affidavit contains the complainant's verification that the complaint is not made out of levity or in collusion with the defendant is not raised at trial, each party waives the right to contest such issue on appeal.

(c) A divorce decree or order issued prior to March 22, 1996, in which the bill or petition for such divorce did not include the affidavit of verification required by this section shall remain valid and the parties shall remain divorced. Likewise, all other issues resolved in the divorce decree, order or agreement, such as distribution of marital property, alimony, child support and custody, shall remain valid and in full force and effect.



§ 36-4-108 - Security for costs -- Service of process.

(a) The complainant, upon giving security for costs, or otherwise complying with the law, shall have the usual process to compel the defendant to appear and answer the bill, or it may be taken for confessed, as in other chancery cases.

(b) In actions for annulment of marriage, service on the defendant may be by subpoena or by publication as in divorce cases.



§ 36-4-109 - Time for hearing.

If the subpoena to answer has been served upon the defendant, or if publication has been completed as required by law, the cause may be set for hearing and tried at the first term of court thereafter.



§ 36-4-110 - Appearance and answer.

The defendant may appear according to the rules of the court and answer the bill upon oath or affirmation.



§ 36-4-111 - Failure to separate not a defense.

It is no impediment to a divorce that the offended spouse did not leave the marital domicile or separate from the offending spouse on account of the conduct of the offending spouse.



§ 36-4-112 - Defense when ground is adultery.

If the cause assigned for the divorce is adultery, it is a good defense and perpetual bar to the same if the defendant alleges and proves that:

(1) The complainant has been guilty of like act or crime;

(2) The complainant has admitted the defendant into conjugal society and embraces after knowledge of the criminal act;

(3) The complainant, if the husband, allowed the wife's prostitutions and received hire for them; or

(4) The husband exposed the wife to lewd company, whereby the wife became ensnared to the act or crime of adultery.



§ 36-4-113 - Issues -- Trial by jury -- New trial.

Issues may be made up at the request of either party upon matters of fact charged in the bill or petition and denied in the answer, and be tried by a jury in presence of the court, and a new trial may be granted of the issues, should the court deem it necessary.



§ 36-4-114 - Proof required.

If the defendant admits the facts charged in the bill or petition and relied upon as the ground for a divorce, or the bill is taken for confessed, the court shall, nevertheless, before decreeing a divorce, except a divorce on the ground of irreconcilable differences, hear proof of the facts alleged as aforementioned, and either dismiss the bill or petition or grant a divorce, as the justice of the case may require.



§ 36-4-115 - Form of proof.

Either party may take proof by depositions according to the rules or orders of the court, or have the witnesses examined in open court at pleasure.



§ 36-4-116 - Affidavits of proof not required -- Sworn statements concerning financial matters required -- Sworn statements as evidence.

(a) No judge or chancellor shall require the filing of affidavits of proof from witnesses, plaintiffs, defendants, or petitioners and respondents in support of any complaint for divorce, legal separation, separate maintenance or annulment.

(b) Any such judge or chancellor may, however, require a sworn statement from such persons relative or pertaining to the income of the parties, their expenses, any real or personal property in which the parties have an interest and the extent of such parties' interest therein, and such sworn statement shall be admissible as evidence of the truth of the contents.



§ 36-4-117 - Proof when ground is spouse's refusal to remove to this state.

If the divorce is sought by the complainant spouse on the ground of the defendant spouse's refusal to remove with the complainant spouse to this state, and of the defendant spouse's willful absence for two (2) years without reasonable cause, the complainant spouse shall prove endeavors to induce the defendant spouse to live with the complainant spouse after the separation, and that the complainant spouse did not remove from the state where the complainant spouse resided for the purpose of obtaining a divorce.



§ 36-4-118 - Proof when ground is conviction of crime.

The proof that the defendant is a convict, or is sentenced to the penitentiary, if that is the cause relied upon for the divorce, shall be by the record of the conviction and sentence.



§ 36-4-119 - Decree of court generally.

If, upon hearing the cause, the court is satisfied that the complainant is entitled to relief, it may be granted either by pronouncing the marriage void from the beginning, or by dissolving it forever and freeing each party from the obligations thereof, or by a separation for a limited time.



§ 36-4-120 - Decree of court in action brought under § 36-4-102.

(a) If the cause assigned for a divorce is that specified in § 36-4-101(a)(11), the defendant may make defense by alleging and proving the ill conduct of the complainant as a justifiable cause for the conduct complained of, and on making out the defense to the satisfaction of the court, the bill may be dismissed with or without costs, in the discretion of the court.

(b) But, if the court is of the opinion that the complainant is entitled to relief, it may be granted, according to the prayer of the bill, by annulling the marriage, or by ordering a separation, perpetual or temporary, or such other decree as the nature and circumstances of the case require.



§ 36-4-121 - Distribution of marital property.

(a) (1) In all actions for divorce or legal separation, the court having jurisdiction thereof may, upon request of either party, and prior to any determination as to whether it is appropriate to order the support and maintenance of one (1) party by the other, equitably divide, distribute or assign the marital property between the parties without regard to marital fault in proportions as the court deems just.

(2) In all actions for legal separation, the court, in its discretion, may equitably divide, distribute, or assign the marital property in whole or in part, or reserve the division or assignment of marital property until a later time. If the court makes a final distribution of marital property at the time of the decree of legal separation, any after-acquired property is separate property.

(3) (A) Any auction sale of property ordered pursuant to this section shall be conducted in accordance with title 35, chapter 5.

(B) To this end, the court shall be empowered to effectuate its decree by divesting and reinvesting title to such property and, where deemed necessary, to order a sale of such property and to order the proceeds divided between the parties.

(C) The court may order title 35, chapter 5 to apply to any sale ordered by the court pursuant to this section.

(D) The court, in its discretion, may impose any additional conditions or procedures upon the sale of property in divorce cases as are reasonably designed to ensure that such property is sold for its fair market value.

(b) For purposes of this chapter:

(1) (A) "Marital property" means all real and personal property, both tangible and intangible, acquired by either or both spouses during the course of the marriage up to the date of the final divorce hearing and owned by either or both spouses as of the date of filing of a complaint for divorce, except in the case of fraudulent conveyance in anticipation of filing, and including any property to which a right was acquired up to the date of the final divorce hearing, and valued as of a date as near as reasonably possible to the final divorce hearing date. In the case of a complaint for legal separation, the court may make a final disposition of the marital property either at the time of entering an order of legal separation or at the time of entering a final divorce decree, if any. If the marital property is divided as part of the order of legal separation, any property acquired by a spouse thereafter is deemed separate property of that spouse. All marital property shall be valued as of a date as near as possible to the date of entry of the order finally dividing the marital property;

(B) (i) "Marital property" includes income from, and any increase in the value during the marriage of, property determined to be separate property in accordance with subdivision (b)(2) if each party substantially contributed to its preservation and appreciation;

(ii) "Marital property" includes the value of vested and unvested pension benefits, vested and unvested stock option rights, retirement, and other fringe benefit rights accrued as a result of employment during the marriage;

(iii) The account balance, accrued benefit, or other value of vested and unvested pension benefits, vested and unvested stock option rights, retirement, and other fringe benefits accrued as a result of employment prior to the marriage, together with the appreciation of the value, shall be "separate property." In determining appreciation for purposes of this subdivision (b)(1)(B)(iii), the court shall utilize any reasonable method of accounting to attribute postmarital appreciation to the value of the premarital benefits, even though contributions have been made to the account or accounts during the marriage, and even though the contributions have appreciated in value during the marriage; provided, however, the contributions made during the marriage, if made as a result of employment during the marriage and the appreciation attributable to these contributions, would be "marital property." When determining appreciation pursuant to this subdivision (b)(1)(B)(iii), the concepts of commingling and transmutation shall not apply;

(iv) Any withdrawals from assets described in subdivision (b)(1)(B)(iii) used to acquire separate assets of the employee spouse shall be deemed to have come from the separate portion of the account, up to the total of the separate portion. Any withdrawals from assets described in subdivision (b)(1)(B)(iii) used to acquire marital assets shall be deemed to have come from the marital portion of the account, up to the total of the marital portion;

(C) "Marital property" includes recovery in personal injury, workers' compensation, social security disability actions, and other similar actions for the following: wages lost during the marriage, reimbursement for medical bills incurred and paid with marital property, and property damage to marital property;

(D) As used in this subsection (b), "substantial contribution" may include, but not be limited to, the direct or indirect contribution of a spouse as homemaker, wage earner, parent or family financial manager, together with such other factors as the court having jurisdiction thereof may determine;

(E) Property shall be considered marital property as defined by this subsection (b) for the sole purpose of dividing assets upon divorce or legal separation and for no other purpose; and assets distributed as marital property will not be considered as income for child support or alimony purposes, except to the extent the asset will create additional income after the division;

(2) "Separate property" means:

(A) All real and personal property owned by a spouse before marriage, including, but not limited to, assets held in individual retirement accounts (IRAs) as that term is defined in the Internal Revenue Code of 1986, compiled in 26 U.S.C., as amended;

(B) Property acquired in exchange for property acquired before the marriage;

(C) Income from and appreciation of property owned by a spouse before marriage except when characterized as marital property under subdivision (b)(1);

(D) Property acquired by a spouse at any time by gift, bequest, devise or descent;

(E) Pain and suffering awards, victim of crime compensation awards, future medical expenses, and future lost wages; and

(F) Property acquired by a spouse after an order of legal separation where the court has made a final disposition of property.

(c) In making equitable division of marital property, the court shall consider all relevant factors including:

(1) The duration of the marriage;

(2) The age, physical and mental health, vocational skills, employability, earning capacity, estate, financial liabilities and financial needs of each of the parties;

(3) The tangible or intangible contribution by one (1) party to the education, training or increased earning power of the other party;

(4) The relative ability of each party for future acquisitions of capital assets and income;

(5) (A) The contribution of each party to the acquisition, preservation, appreciation, depreciation or dissipation of the marital or separate property, including the contribution of a party to the marriage as homemaker, wage earner or parent, with the contribution of a party as homemaker or wage earner to be given the same weight if each party has fulfilled its role;

(B) For purposes of this subdivision (c)(5), dissipation of assets means wasteful expenditures which reduce the marital property available for equitable distributions and which are made for a purpose contrary to the marriage either before or after a complaint for divorce or legal separation has been filed.

(6) The value of the separate property of each party;

(7) The estate of each party at the time of the marriage;

(8) The economic circumstances of each party at the time the division of property is to become effective;

(9) The tax consequences to each party, costs associated with the reasonably foreseeable sale of the asset, and other reasonably foreseeable expenses associated with the asset;

(10) The amount of social security benefits available to each spouse; and

(11) Such other factors as are necessary to consider the equities between the parties.

(d) The court may award the family home and household effects, or the right to live therein and use the household effects for a reasonable period, to either party, but shall give special consideration to a spouse having physical custody of a child or children of the marriage.

(e) (1) The court may impose a lien upon the marital real property assigned to a party, or upon such party's separate real property, or both, as security for the payment of child support.

(2) The court may impose a lien upon the marital real property assigned to a party as security for the payment of spouse support or payment pursuant to property division.

(f) (1) If, in making equitable distribution of marital property, the court determines that the distribution of an interest in a business, corporation or profession would be contrary to law, the court may make a distributive award of money or other property in order to achieve equity between the parties. The court, in its discretion, may also make a distributive award of money or other property to supplement, facilitate or effectuate a distribution of marital property.

(2) The court may provide that any distributive award payable over a period of time be secured by a lien on specific property.

(g) (1) Nothing in this section shall be construed to prevent the affirmation, ratification and incorporation in a decree of an agreement between the parties regarding the division of property.

(2) Nothing in this section shall affect validity of an antenuptial agreement that is enforceable under § 36-3-501.

(h) If an order of protection issued in or recognized by this state has been in effect or there is a court finding of domestic abuse or any criminal conviction involving domestic abuse within the marriage that is the subject of the proceeding for divorce, the court shall attribute any debt owed for any batterers' intervention or rehabilitation programs to the abuser only.



§ 36-4-122 - Costs.

The court may decree costs against either party, and may award execution for the same, or, in case any estate is sequestered, or in the power of the court, or in the hands of a receiver, it may order the costs to be paid out of such property.



§ 36-4-123 - Appeals.

Appeals in divorce cases shall be governed by the Tennessee Rules of Appellate Procedure. Pending appeal, orders and decrees of the trial court shall have the effect prescribed by the Tennessee Rules of Civil Procedure.



§ 36-4-124 - Right to remarry.

When a marriage is absolutely annulled, or dissolved, the parties shall severally be at liberty to marry again.



§ 36-4-125 - Legitimacy of children unaffected by divorce or annulment.

The annulment or dissolution of the marriage shall not in any way affect the legitimacy of the children of the same.



§ 36-4-126 - Suspension of proceedings to attempt reconciliation -- Revocation.

(a) During the pendency of any suit for absolute divorce, limited divorce or separate maintenance, the court having jurisdiction of the matter may, upon the written stipulation of both the husband and wife that they desire to attempt a reconciliation, enter an order suspending any and all orders and proceedings for such time as the court, in its discretion, may determine advisable under the circumstances, so as to permit the parties to attempt such reconciliation without prejudice to their respective rights. During the period of such suspension, the parties may resume living together as husband and wife and their acts and conduct in so doing shall not be determined a condonation of any prior misconduct.

(b) Such suspension may be revoked upon motion of either party by order of the court.



§ 36-4-127 - Expunction of divorce records upon reconciliation of parties.

Parties to any divorce proceeding, who have reconciled and dismissed their cause of action, may thereafter file an agreed sworn petition signed by both parties and notarized, requesting expunction of their divorce records. Upon the filing of such petition, the judge shall issue an order directing the clerk to expunge all records pertaining to such divorce proceedings, once all court costs have been paid. The clerk shall receive a fee of fifty dollars ($50.00) for performing such clerk's duties under this section.



§ 36-4-128 - Remarriage after spouse's two-year absence -- Effect of spouse's return.

(a) If, upon a false rumor, apparently well founded, of the death of one (1) of the parties, who has been absent two (2) whole years, the other party marries again, the party remaining single may, upon returning, insist upon a restoration of conjugal rights or upon a dissolution of the marriage, and the court shall decree accordingly, to wit: that the first marriage shall stand and the second be dissolved, or vice versa.

(b) Such bill or petition shall be filed within one (1) year after the return.



§ 36-4-129 - Stipulated grounds and/or defenses -- Grant of divorce.

(a) In all actions for divorce from the bonds of matrimony or legal separation the parties may stipulate as to grounds and/or defenses.

(b) The court may, upon stipulation to or proof of any ground of divorce pursuant to § 36-4-101, grant a divorce to the party who was less at fault or, if either or both parties are entitled to a divorce or if a divorce is to be granted on the grounds of irreconcilable differences, declare the parties to be divorced, rather than awarding a divorce to either party alone.



§ 36-4-130 - Mediation -- Confidentiality of information and documents.

(a) When the parties to a divorce action mediate the dispute, the mediator shall not divulge information disclosed to the mediator by the parties or by others in the course of mediation. All records, reports, and other documents developed for the mediation are confidential and privileged.

(b) Communications made during a mediation may be disclosed only:

(1) When all parties to the mediation agree, in writing, to waive the confidentiality of the written information;

(2) In a subsequent action between the mediator and a party to the mediation for damages arising out of the mediation;

(3) When statements, memoranda, materials and other tangible evidence are otherwise subject to discovery and were not prepared specifically for use in and actually used in the mediation;

(4) When the parties to the mediation are engaged in litigation with a third party and the court determines that fairness to the third party requires that the fact or substance of an agreement resulting from mediation be disclosed; or

(5) When the disclosure reveals abuse or neglect of a child by one (1) of the parties.

(c) The mediator shall not be compelled to testify in any proceeding, unless all parties to the mediation and the mediator agree in writing.



§ 36-4-131 - Mediation -- Waiver or extension -- Domestic abuse.

(a) Except as provided in subsections (b), (c) and (d), in any proceeding for divorce or separate maintenance, the court shall order the parties to participate in mediation.

(b) The court may waive or extend mediation pursuant to subsection (a) for reasons including, but not limited to:

(1) Any factor codified in § 36-6-409(4);

(2) Either party is unable to afford the cost of the mediation, unless the cost is waived or subsidized by the state or if the cost of mediation would be an unreasonable burden on either or both of the parties;

(3) The parties have entered into a written marital dissolution agreement or an agreed order resolving all of the pending issues in the divorce, except as provided in subsection (c);

(4) The parties have participated in a settlement conference presided over by the court or a special master;

(5) The court finds a substantial likelihood that mediation will result in an impasse; or

(6) For other cause found sufficient by the court.

(c) If the ground for the divorce is irreconcilable differences and the parties have filed with the court a properly executed marital dissolution agreement, and if there are minor children of the marriage, a properly executed parenting plan, the court shall not require the parties to attend mediation.

(d) (1) In any proceeding for divorce or separate support and maintenance, if an order of protection issued in or recognized by this state is in effect or there is a court finding of domestic abuse or any criminal conviction involving domestic abuse within the marriage that is the subject of the proceeding for divorce or separate support and maintenance, the court may order mediation or refer either party to mediation, only if:

(A) Mediation is agreed to by the victim of the alleged domestic or family violence;

(B) Mediation is provided by a certified mediator who is trained in domestic and family violence in a specialized manner that protects the safety of the victim; and

(C) The victim is permitted to have in attendance at mediation a supporting person of the victim's choice, including, but not limited to, an attorney or advocate. No victim may provide monetary compensation to a non-attorney advocate for attendance at mediation.

(2) Mediation conducted pursuant to subdivision (b)(1) shall be concluded and a report provided to the court no later than one hundred eighty (180) days from the date the complaint for divorce was filed.



§ 36-4-132 - Appointment of guardian ad litem.

(a) In an action for dissolution of marriage involving minor children, upon its own motion or upon the motion of either party, the court may appoint a guardian ad litem for any minor child of the marriage.

(b) The reasonable fees or costs of the guardian ad litem shall be borne by the parties and may be assessed by the court as it deems equitable. Such fees or costs may be waived upon motion for an indigent person.

(c) Any guardian ad litem appointed by the court pursuant to this section shall be presumed to be acting in good faith and in so doing shall be immune from any liability that might otherwise be incurred while acting within the scope of such appointment. Such immunity shall apply in all proceedings in which such guardian ad litem may act.



§ 36-4-133 - Compliance with notice of insurance termination provisions required.

On and after January 1, 2007, before entering an order or decree for a divorce or a legal separation under this title, the court shall determine that the appropriate spouse has complied with § 56-7-2366, if applicable. If the court determines that the notification process has not been followed, then the court shall consider requiring the insured or covered individual to provide a health care insurance policy for the former spouse.



§ 36-4-134 - Notice that the decree does not necessarily affect the ability of a creditor to proceed against a party or a party's property.

(a) Every final decree of divorce granted on any fault ground of divorce and every marital dissolution agreement shall contain a notice that the decree does not necessarily affect the ability of a creditor to proceed against a party or a party's property, even though the party is not responsible under the terms of the decree for an account, any debt associated with an account or any debt. The notice shall also state that it may be in a party's best interest to cancel, close or freeze any jointly held accounts.

(b) Failure to include the notice required by subsection (a) shall not affect the validity of the decree of divorce, legal separation or annulment.



§ 36-4-135 - False allegations of sexual abuse in furtherance of litigation.

Whenever a trial court finds that any person knowingly made a false allegation of sexual abuse in furtherance of litigation, in addition to any other penalties provided for by law or rule, the court may hold the accuser in contempt of court and may order the accuser to pay all litigation expenses, including, but not limited to, the reasonable attorney's fees, discretionary costs and other costs incurred by the wrongly accused party in defending against the false allegation.






Chapter 5 - Alimony and Child Support

Part 1 - General Provisions

§ 36-5-101 - Decree for support of children -- Modification -- Delinquencies -- Standing to petition -- Court costs and attorneys fees -- Means of collection -- Scientific parentage tests.

(a) (1) Upon dissolution of a marriage, whether dissolved absolutely or by a perpetual or temporary decree of separation, the court may make an order and decree for the suitable support and maintenance of the children by either spouse or out of such spouse's property, according to the nature of the case and the circumstances of the parties, the order or decree to remain in the court's control.

(2) Courts having jurisdiction of the subject matter and of the parties are hereby expressly authorized to provide for the future support of the children, in proper cases, by fixing some definite amount or amounts to be paid in monthly, semimonthly, or weekly installments, or otherwise, as circumstances may warrant, and such awards, if not paid, may be enforced by any appropriate process of the court having jurisdiction, including levy of execution.

(3) In interstate cases, jurisdiction to modify, alter or enforce orders or decrees for the support of children shall be determined in accordance with parts 20-29 of this chapter. In intrastate cases, jurisdiction to modify, alter or enforce orders or decrees for the support of children shall be determined in accordance with parts 30 and 31 of this chapter.

(4) As used in this chapter, "order," where the context requires, includes an order concerning child or medical support issued pursuant to an administrative proceeding in any other state.

(5) In establishing or enforcing any duty of support under this chapter, the court shall give full faith and credit to all paternity determinations of any other state or territory, made pursuant to a voluntary acknowledgment or pursuant to any administrative or judicial process.

(6) A voluntary acknowledgment of paternity that is completed under § 68-3-203(g), § 68-3-302, or § 68-3-305(b), or under similar provisions of another state or government, when certified by the state registrar or other governmental or institutional entity maintaining the record of the acknowledgment, shall be a basis for establishing a support order without requiring any further proceedings to establish paternity.

(7) The state of Tennessee, its officers, employees, agents or contractors, any counties, county officials, the clerks of any court, or any Title IV-D child support enforcement agency shall not be liable, in any case, to compensate any person for repayment of child support paid or for any other costs, as a result of the rescission pursuant to § 24-7-113 of any voluntary acknowledgment, or the rescission of any orders of legitimation, paternity, or support.

(8) When a court having jurisdiction determines child support pursuant to the Tennessee child support guidelines, based on either the actual income or the court's findings of an obligor's ability to earn income, the final child support order shall create an inference in any subsequent proceeding that the obligor has the ability to pay the ordered amount until such time as the obligor files an application with the court to modify the ordered amount.

(9) Where the lump sum amount of retirement or pension benefits or of balances in an individual retirement account, §§ 401(k), 403(b), 457, codified in 26 U.S.C. §§ 401(k), 403(b) and 457, respectively, or any other tax qualified account has been considered by the trial court, and determined to be marital property to be divided, the distributions of such lump sum amounts necessary to complete the division of property, whether distributed in a single payment or by periodic payments, shall not be considered income for the purpose of determining a spouse or ex-spouse's right to receive alimony or child support, but the income generated by the investment of such lump sum awards shall be considered income for such purpose.

(b) (1) Notwithstanding any other law to the contrary, neither the department of human services, nor any Title IV-D child support contractor of the department, nor any recipient of public assistance in this or any other state or territory, nor any applicant for either public assistance in this or any other state or territory or for Title IV-D child support services from the department or any other Title IV-D agency in this or any other state or territory, shall be required to demonstrate to a court or administrative tribunal that the caretaker of the child for whom child support is sought is vested with any more than physical custody of the subject child or children, in order to have standing to petition for child support from the legal parent of the child or children for whom support is sought, or to seek enforcement or modification of any existing orders involving such child or children.

(2) Legal custody of a child to whom a child support obligation is owed shall not be a prerequisite to the initiation of any support action or to the enforcement or modification of any support obligation in such cases, whether or not the obligation has been assigned to this state or any other state or territory by operation of law.

(c) (1) The court shall set a specific amount that is due each month, to be paid in one (1) or more payments as the court directs. In making any decree or order pursuant to this section, the court shall consider § 34-1-102(b). Unless the court finds otherwise, each order made under this section shall contain the current address of the parties.

(2) (A) The order or decree of the court may provide that the payments for the support of such child or children shall be paid either to the clerk of the court or directly to the spouse, or other person awarded the custody of the child or children; provided, however, that:

(i) The court shall order that all child support payments based upon an income assignment issued by the clerk be paid to the clerk of the court, except as set forth in subdivision (c)(2)(A)(ii), for child support cases that are subject to the provisions for central collection and disbursement pursuant to § 36-5-116; and

(ii) In all Title IV-D child support cases in which payment of child support is to be made by income assignment, or otherwise, and in all cases where payments made by income assignment based upon support orders entered on or after January 1, 1994, that are not Title IV-D support cases, but must be made to the central collection and disbursement unit as provided by § 36-5-116, and, except as may otherwise be allowed by § 36-5-501(a)(2)(B), the court shall only order that the support payments be made to the central collection and disbursement unit pursuant to § 36-5-116. No agreement by the parties in a parenting plan, either temporary or permanent, entered pursuant to chapter 6, part 4 of this title, or any other agreement of the parties or order of the court, except as may otherwise be allowed by § 36-5-501(a)(2)(B), shall alter the requirements for payment to the central collection and disbursement unit as required by § 36-5-116, and any provision of any parenting plan, agreement or court order providing for any other payment procedure contrary to the requirements of § 36-5-116, except as may otherwise be allowed by § 36-5-501(a)(2)(B), whether or not approved by the court, shall be void and of no effect. No credit shall be given by the court, the court clerk or the department of human services, for child support payments required by the support order that are made in contravention of such requirements; provided, however, that the department may make any necessary adjustments to the balances owed to account for changes in the Title IV-D or central collection and disbursement status of the support case.

(B) (i) (a) When the court enters an order in which the paternity of a child is determined or support is ordered, enforced or modified for a child, each individual who is a party to any action pursuant to this part shall be immediately required to file with the court and, if the case is a Title IV-D child support case, shall immediately file with the local Title IV-D child support office, for entry into the state registry of support cases, and shall update, as appropriate, the parties' and, for subdivisions (c)(2)(B)(i)(a)(1)-(B)(i)(a)(3), the child's or children's:

(1) Full name and any change in name;

(2) Date and place of birth. This information shall be filed with the court as a separate document containing the parties' and the child's or children's names, dates of birth and social security numbers. The document shall be placed in an eight and one-half inch by eleven inch (81/2'' x 11'') envelope containing the style of the case and docket number of the case and the document and envelope shall be file stamped by the clerk, and filed under seal in the case file. The document shall also be provided by the parties to the Title IV-D child support office together with the other information required in subdivisions (c)(2)(B)(i)(a)(1)-(8). The social security numbers and other information filed with the clerk shall be available to the clerk of court for processing of documents and legal actions such as, but not limited to, divorce certificates, garnishments, and income assignments. On request, the sealed information shall be made available to the department of human services and any other agency required by law to have access to the information and to other persons or agencies as ordered by the court.

(3) Residential and mailing addresses;

(4) Home telephone numbers;

(5) Driver license number;

(6) The name, address, and telephone number of the person's employer;

(7) The availability and cost of health insurance for the child; and

(8) Gross annual income.

(b) The requirements of subdivision (c)(2)(B)(i)(a) may be included in the court's order.

(ii) Each individual who is a party must update changes in circumstances of the individual for the information required by subdivision (c)(2)(B)(i)(a) within ten (10) days of the date of such change. At the time of the entry of the first order pertaining to child support after July 1, 1997, clear written notice shall be given to each party of the requirements of this subsection (c), procedures for complying with this subsection (c), and a description of the effect or failure to comply. Such requirement may be noted in the order of the court.

(iii) In any subsequent child support enforcement action, the delivery of written notice as required by Rule 5 of the Tennessee Rules of Civil Procedure, to the most recent residential or employer address shown in the court's records or the Title IV-D agency's records, as required in subdivision (c)(2)(B)(i)(a) shall be deemed to satisfy the due process requirements for notice and service of process with respect to that party, if there is a sufficient showing and the court is satisfied that a diligent effort has been made to ascertain the location and whereabouts of the party.

(iv) Upon motion of either party, upon a showing of domestic violence or the threat of such violence, the court may enter an order to withhold from public access the address, telephone number, and location of the alleged victim or victims or threatened victims of such circumstances. The clerk of the court shall withhold such information based upon the court's specific order, but may not be held liable for release of such information.

(v) In any subsequent proceeding to modify or enforce support, there shall be a rebuttable presumption that the information provided by the parties, as required by this part, has not changed, unless a party has complied with this section by updating the information with the court and, if the case is a Title IV-D child support case, with the local Title IV-D child support office.

(d) (1) All support payments that have been paid to the clerk of the court shall be distributed by the clerk, as provided in the order of the court, within ten (10) days; provided, that the payments made to the clerk of the court in Title IV-D child support cases shall be distributed and deposited pursuant to the operating agreements under subdivision (d)(3) and subdivision (d)(6), after implementation of the statewide Title IV-D child support computer system in the clerk's county, and after the appropriate notice to the clerk by the department under subdivisions (d)(3) and (6).

(2) In every child support case being processed through the state's central collection and disbursement unit, if unable to provide the information concerning an order through a computer information transfer, the clerk shall send a copy of any new order or modification of such order, prior to or along with the first payment received pursuant to such order, to the department, or its designee, within ten (10) working days.

(3) Clerks participating in the operation of the statewide Title IV-D child support computer system shall be bound by the terms of the agreement and the laws, regulations, and policies and procedures of the Title IV-D child support program for the term of the agreement, unless the agreement is canceled by the department after notice to the clerk and an opportunity to correct any deficiencies caused by failure of the clerk to comply with federal or state regulations or procedures for operation of the system within thirty (30) days of such notice. While participating in the system, the clerks shall be entitled to receive the statutory fee for the collection and handling of child support obligations under the Title IV-D program. Any child support payment subject to distribution through the state's central collection and disbursement unit that has been received by a clerk shall be sent immediately by the clerk to the department or its designee, without the necessity of a court order.

(4) The clerks of all courts involved in the collection of any child support shall cooperate with and provide any reasonable and necessary assistance to the department or its contractors in the transfer of data concerning child support to the statewide Title IV-D child support computer system.

(5) Whenever the clerk has ceased handling Title IV-D child support payments under subdivision (d)(3), and only where the context requires, all provisions in this chapter relating to the duties or actions involving the clerk shall be interpreted to substitute the department or its contractor.

(6) In all cases in which child support payments are subject to processing through the state's central collection and disbursement unit, the clerks shall, upon notice by the department, deposit all receipts of such child support payments on a daily basis to a bank account from which the state of Tennessee shall electronically debit those payments for the purpose of obtaining funds to distribute the child support obligations to the obligee.

(7) In all Title IV-D child support cases, child support payments shall be made by the obligor to the department. No credit shall be given to an obligor for any payments made by the obligor or by another person on behalf of the obligor, directly to an obligee or the obligor's child or children, unless the obligee remits the payment to the department. In the event that a Title IV-D case is instituted subsequent to the establishment of an order of child support, the department shall notify the obligor and obligee and the appropriate clerk of this fact, and all payments of child support in Title IV-D cases shall be made by the obligor to the department, without further order of the court.

(8) When an order provides for the support of two (2) or more children in a case that is subject to enforcement under Title IV-D, and at least one (1) child is a public charge, based upon receipt of temporary assistance pursuant to title 71, chapter 3, part 1, TennCare-medicaid, or foster care or other custodial services from the state of Tennessee, the child support order shall be prorated by the department for purposes of distribution of the child support to the appropriate person or agency providing care or support for the child, without the need for modification of the child support order by the court.

(e) (1) (A) In making the court's determination concerning the amount of support of any minor child or children of the parties, the court shall apply, as a rebuttable presumption, the child support guidelines, as provided in this subsection (e). If the court finds that evidence is sufficient to rebut this presumption, the court shall make a written finding that the application of the child support guidelines would be unjust or inappropriate in that particular case, in order to provide for the best interest of the child or children, or the equity between the parties. Findings that the application of the guidelines would be unjust or inappropriate shall state the amount of support that would have been ordered under the child support guidelines and a justification for the variance from the guidelines.

(B) Notwithstanding this section or any other law or rule to the contrary, if the net income of the obligor exceeds ten thousand dollars ($10,000) per month, then the custodial parent must prove, by a preponderance of the evidence, that child support in excess of the amount provided for in the child support guidelines is reasonably necessary to provide for the needs of the minor child or children of the parties. In making the court's determination, the court shall consider all available income of the obligor, as required by this chapter, and shall make a written finding that child support in excess of the amount so calculated is or is not reasonably necessary to provide for the needs of the minor child or children of the parties. In determining each party's income for the purpose of applying the child support guidelines, the court shall deduct each party's capital losses from that party's capital gains in each year.

(C) When making retroactive support awards, pursuant to the child support guidelines established pursuant to this subsection (e), in cases where the parents of the minor child are separated or divorced, but where the court has not entered an order of child support, the court shall consider the following factors as a basis for deviation from the presumption in the child support guidelines that child and medical support for the benefit of the child shall be awarded retroactively to the date of the parents' separation or divorce:

(i) Whether the remaining spouse knew or could have known of the location of the child or children who had been removed from the marital home by the abandoning spouse; or

(ii) Whether the abandoning spouse, or other caretaker of the child, intentionally, and without good cause, failed or refused to notify the remaining spouse of the location of the child following removal of the child from the marital home by the abandoning spouse; and

(iii) The attempts, if any, by the abandoning spouse, or other caretaker of the child, to notify the remaining spouse of the location of the child following removal of the child from the marital home by the abandoning spouse.

(D) In cases in which the presumption of the application of the guidelines is rebutted by clear and convincing evidence, the court shall deviate from the child support guidelines to reduce, in whole or in part, any retroactive support. The court must make a written finding that application of the guidelines would be unjust or inappropriate, in order to provide for the best interests of the child or children or the equity between the parties.

(E) Deviations shall not be granted in circumstances where, based upon clear and convincing evidence:

(i) The remaining spouse has a demonstrated history of violence or domestic violence toward the abandoning spouse, the child's caretaker or the child;

(ii) The child is the product of rape or incest of the mother by the father of the child;

(iii) The abandoning spouse has a reasonable apprehension of harm from the remaining spouse, or those acting on the remaining spouse's behalf, toward the abandoning spouse or the child; or

(iv) The remaining spouse, or those acting on the remaining spouse's behalf, has abused or neglected the child.

(F) In making any deviations from awarding child and medical support retroactively to the date of separation or divorce of the parties, the court shall make written findings of fact and conclusions of law to support the basis for the deviation, and shall include in the order the total amount of retroactive child and medical support that would have been paid retroactively to the date of separation or divorce of the parties, had a deviation not been made by the court.

(G) Nothing in this subdivision (e)(1) shall limit the right of the state of Tennessee to recover from the father or the remaining spouse expenditures made by the state for the benefit of the child, or the right, or obligation, of the Title IV-D child support agency to pursue retroactive support for the custodial parent or caretaker of the child, where appropriate.

(H) Any amounts of retroactive support ordered that have been assigned to the state of Tennessee, pursuant to § 71-3-124, shall be subject to the child support distribution requirements of 42 U.S.C. § 657. In such cases, the court order shall contain any language necessary to allow the state to recover the assigned support amounts.

(2) Beginning October 13, 1989, the child support guidelines promulgated by the department, pursuant to the rulemaking provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall be the guidelines that courts shall apply as a rebuttable presumption in child support cases.

(3) Child support guidelines shall be reviewed by the department of human services every three (3) years from the date of promulgation. The department shall make recommendations to the supreme court of any revisions needed in order to maintain compliance with the Family Support Act of 1988, and to ensure that application of the guidelines results in determinations of appropriate child support awards. A copy of the recommendations shall also be sent to the civil justice committee of the house of representatives and the health and welfare committee of the senate.

(4) (A) In addition to any other subtractions, calculations of net income under the guidelines shall take into consideration the support of any other children the obligor is legally responsible to provide. The court shall consider children of the obligor who are not included in a decree of child support, but for whom the obligor is legally responsible to provide support and is supporting, for the purposes of reducing the obligor's net income, in calculating the guideline amount, or as a reason for deviation from the guidelines.

(B) In calculating amounts of support for children under the guidelines, the court shall allocate an obligor's financial child support responsibility from the obligor's income among all children of the obligor for whom the obligor is legally responsible to provide support and is supporting, in a manner that gives equitable consideration as defined by the department's child support guidelines, to the children for whom support is being set in the case before the court and to any other children for whom the obligor is legally responsible and is supporting. The court shall require that payments, made out of that allocation for all children of the obligor for whom the obligor is legally responsible and is supporting, be made upon such consideration. Guidelines promulgated by the department shall be consistent with this subdivision (e)(4)(B).

(f) (1) Any order for child support shall be a judgment entitled to be enforced as any other judgment of a court of this state, and shall be entitled to full faith and credit in this state and in any other state. Except as provided in subdivision (f)(6), such judgment shall not be subject to modification as to any time period or any amounts due prior to the date that an action for modification is filed and notice of the action has been mailed to the last known address of the opposing parties. If the full amount of child support is not paid by the date when the ordered support is due, the unpaid amount is in arrears, shall become a judgment for the unpaid amounts, and shall accrue interest from the date of the arrearage at the rate of twelve percent (12%) per year. All interest that accumulates on arrearages shall be considered child support. Computation of interest shall not be the responsibility of the clerk.

(2) In addition to the remedies provided in part 5 of this chapter, but not as an alternative to those provisions, if a parent is more than thirty (30) days in arrears, the clerk of the court may, upon written application of the obligee parent, a guardian or custodian of the children, or the department of human services or its contractors in Title IV-D support cases, issue a summons or, in the discretion of the court, an attachment for such parent, setting a bond of not less than two hundred fifty dollars ($250) or, in the discretion of the court, up to the amount of the arrears, for such other proceedings as may be held in the matter. In addition, the court may, at any time, require an obligor parent to give security by bond, with sufficient sureties approved by the court, or, alternatively, in the absence of the judge from the court, approved by the clerk of the court, for payment of past, present, and future support due under the order of support. If the obligor parent thereafter fails to appear or fails without good cause to comply with the order of support, such bonds may be forfeited and the proceeds from the bonds paid to the court clerk and applied to the order of support.

(3) Absent a court order to the contrary, if an arrearage for child support or fees due as court costs exists at the time an order for child support would otherwise terminate, the order of support, or any then existing income withholding arrangement, and all amounts ordered for payment of current support or arrears, including any arrears due for court costs, shall continue in effect in an amount equal to the then existing support order or income withholding arrangement, until the arrearage and costs due are satisfied, and the court may enforce all orders for such arrearages by contempt.

(4) The order of any court or administrative tribunal directing that an obligor pay a sum certain to reduce any support arrearage shall not preclude the use, by the department of human services or its contractors in the Title IV-D child support program, of any other administrative means of collecting the remaining balance of the outstanding arrearage, including, but not limited to, income tax refund intercepts, financial institution collections, enforcement of liens, or any other method authorized by law. The use of any additional administrative means of collection by the department or its contractors in the Title IV-D child support program is expressly authorized to reduce any portion, or all, of the outstanding balance of support as shown by the department's records, and any order of the court or administrative tribunal to the contrary is without any effect whatsoever, except for such appeal as may lie from the implementation of the administrative procedure that is used to reduce the arrearage.

(5) (A) In enforcing any provision of child support, if an obligee, or the department or its contractor in Title IV-D cases, specifically prays for revocation of a license because an obligor is alleged to be in noncompliance with an order of support, or if the court determines on its own motion, or on motion of a party, that any individual party has failed to comply with a subpoena or a warrant in connection with the establishment or enforcement of an order of support, the court may find, specifically, in its order that the obligor is not in compliance with an order of support as defined by part 7 of this chapter, or it may find that an individual party has failed to comply with a subpoena or warrant in connection with the establishment or enforcement of an order of support, and may direct that any or all of the obligor's or individual party's licenses be subject to revocation, denial or suspension by the appropriate licensing authority, pursuant to part 7 of this chapter. The court shall direct the clerk to send a copy of that order to the department of human services to be sent by the department to each licensing authority specified in the order for processing and suspension, denial or revocation pursuant to § 36-5-706 and any other applicable provisions of part 7 of this chapter. Costs related to such order shall be taxed to the obligor or individual party.

(B) If the obligor whose license has been subject to subdivision (f)(5)(A) complies with the order of support, or if the individual party complies with the subpoena or warrant, the court shall enter an order making such a finding, and the clerk shall send an order immediately to the department of human services to be transmitted to each licensing authority specified in the order, which shall then immediately issue, renew or reinstate the obligor's or individual party's license, in accordance with § 36-5-707. Costs related to such order shall be taxed to the obligor or individual party, as the case may be, and shall be paid by the obligor or the individual party prior to sending the order to the department for transmission to the licensing authority.

(C) The department shall provide available information to the obligee, party or the court in actions under this subdivision (f)(5), concerning the name and address of the licensing authority or authorities of the obligor or individual party, in order to enable the enforcement of this subdivision (f)(5). The obligee or individual party, as the case may be, seeking such information shall pay a fee, as established by the department for the provision of such service. These fees may be taxed as costs to the obligor whose license has been revoked pursuant to this subdivision (f)(5), or to the individual party who has failed to comply with the warrant or subpoena.

(D) If the licensing authority fails to take appropriate action pursuant to the orders of the court under this subdivision (f)(5), the party may seek a further order from the court to direct the licensing authority to take such action, and the party may seek any appropriate court sanctions against the licensing authority.

(E) For purposes of this subdivision (f)(5), "individual party" means a party to the support action who is a person, but does not include a governmental agency, or the contractor or agent of such governmental agency, that is enforcing an order of support. "Party" may include, where the context requires, an individual person, or it may include a governmental agency or contractor or agent of such governmental agency.

(6) (A) With the approval of the court, the obligor and obligee shall have the right to compromise and settle a child support arrearage balance owed directly to the obligee. The authority is given to forgive accrued principal and interest on delinquent child support with the approval of the obligee and shall not include any monies owed to this or any other state. In all Title IV-D cases, the department of human services or its contractors must be a party to the action. Both the obligee and obligor must consent to the compromise and settlement in writing in accordance with the procedures established by the child support agency or court.

(B) Prior to giving consent, the obligee shall be provided with a written explanation of the compromise and settlement and of the obligee's rights with respect to child support arrears owed to the obligee. In no event may an offer of compromise and settlement of any child support arrears owed directly to the obligee be accepted unless the obligee consents to the offer of compromise and settlement in writing.

(C) To be eligible for a compromise and settlement of the child support arrearage balance, the obligor must pay the child support obligation in full as ordered for a minimum of twelve (12) consecutive months immediately preceding the compromise and settlement between the obligor and obligee in order to compromise and settle the remaining balance. If additional child support arrears accrue after a compromise and settlement, such subsequent arrears shall be paid in full and not subject to further compromise and settlement.

(D) A compromise and settlement of a lesser amount than the total principal and interest that is owed shall not be considered against public policy if the compromise and settlement is in the best interest of the child or children.

(E) The program shall operate uniformly across this state and shall take into consideration the needs of the child or children subject to the child support order and the obligor's ability to pay.

(g) (1) Upon application of either party, the court shall decree an increase or decrease of support when there is found to be a significant variance, as defined in the child support guidelines established by subsection (e), between the guidelines and the amount of support currently ordered, unless the variance has resulted from a previously court-ordered deviation from the guidelines and the circumstances that caused the deviation have not changed. Any support order subject to enforcement under Title IV-D may be modified in accordance with § 36-5-103(f).

(2) The necessity to provide for the child's health care needs shall also be a basis for modification of the amount of the order, regardless of whether a modification in the amount of child support is necessary.

(3) The court shall not refuse to consider a modification of a prior order and decree as it relates to future payments of child support because the party is in arrears under that order and decree, unless the arrearage is a result of intentional action by the party.

(4) (A) Notwithstanding subdivision (g)(4)(B) and § 36-5-103(f), for the purposes of this chapter, the birth or adoption of another child for whom an obligor is legally responsible to support and is supporting shall constitute a substantial and material change of circumstances for seeking a review of the existing order to determine if the addition of such child, and any credits applicable for the addition of such child under the department's child support guidelines, would result in a significant variance under such guidelines. If the significant variance is demonstrated by the review, the amount of an existing child support order may be modified by the court.

(B) For purposes of this chapter, the significant variance established by the department of human services pursuant to the child support guidelines shall provide a lower threshold for modification of child support orders for persons whose adjusted gross incomes are within low income categories established by the department's child support guidelines. The significant variance involving low income persons shall be established by rule of the department at no more than seven and one half percent (7 1/2 %) of the difference between the current child support order and the amount of the proposed child support order.

(5) (A) In Title IV-D child support cases that the department of human services is enforcing, the department shall provide a child support obligor notice ninety (90) days prior to the eighteenth birthday of a child or children for whom the obligor is paying child support, as such birthday is indicated by the department's records.

(B) If the following conditions are met, then the obligor may seek termination of the order of support and may also request that the department, as required by federal law, assist in seeking termination of the order:

(i) The department's records demonstrate that the child for whom an order of support in a Title IV-D child support case has been entered has reached eighteen (18) years of age and has graduated from high school, or that the class of which the child is a member when the child reached eighteen (18) years of age has graduated from high school, the obligor has otherwise provided the department with written documentation of such facts, or the obligor has provided the department with written documentation that a child for whom the obligor is required to pay support has died or has married;

(ii) No other special circumstances exist, including, but not limited to, the circumstances provided for in subsection (k) regarding disabled children, that require the obligation to continue;

(iii) The obligor does not owe arrearages to the obligee parent, any guardian or custodian of the child, the department of human services, any other agency of the state of Tennessee, or any other Title IV-D agency of any state;

(iv) The costs of court have been paid; and

(v) There are no other children for whom the obligor is required to pay child support.

(C) (i) If the conditions of subdivisions (g)(5)(B)(i)-(v) exist in the Title IV-D case, as shown by the department's records, or such conditions exist based upon the written documentation provided by the obligor and verified by the department, then the department shall immediately temporarily suspend the order of support for the child who has reached majority. If the existing court order was the result of a deviation from the child support guidelines, the department shall immediately seek from the court termination of the support order for such child, and shall provide the obligee with notice of the filing of the petition to terminate such order.

(ii) If the existing order was not the result of a deviation from the child support guidelines, the department shall give notice to the obligee, and to the other obligor, of the temporary suspension of the order, based upon verification of the status of the case pursuant to subdivision (g)(5)(B), of its intent to permanently terminate the support order by an administrative order, which the department may issue for such purpose, and of the opportunity for a hearing upon the issue of permanent termination of the order.

(iii) If the obligee contests the temporary suspension of the order of support under the circumstances of subdivisions (g)(5)(B)(i)-(v) and prevails following entry of the court or administrative order, the obligor shall pay the support amounts and any other arrearages or court costs not paid as a result of the temporary suspension of the order. The administrative order shall be filed with the clerk of the court having jurisdiction of the case.

(D) (i) If the conditions of subdivisions (g)(5)(B)(i)-(iv) are met in the Title IV-D case, but there are other children for whom the obligor is still obligated to support, the department shall immediately conduct a review of the support order and shall seek the support order's adjustment, if appropriate under the child support guidelines for such children. The obligor shall continue to make child support payments, in accordance with the existing order, until the court or department modifies the order pursuant to this subdivision (g)(5)(D).

(ii) If the existing court order was the result of a deviation from the child support guidelines, the department shall seek modification of the support order from the court, and shall provide the obligee and the obligor with notice of the filing of the petition to modify such order.

(iii) If the existing order was not the result of a deviation from the child support guidelines, and the department reviews the order and determines that the order should be modified pursuant to such guidelines, then the department shall notify the parties of the department's intent to modify the support order by an administrative order, which the department may issue for such purpose, and shall notify the parties of the opportunity for a hearing on the issue of modification of the order.

(iv) The support order shall be modified as established by order of the court or the department, as required pursuant to the child support guidelines. If the modified payment amount is lower than the payment amount required prior to the modification, then the obligor shall be given credit for such amount against future payments of support for the remaining children under the order. If the modified payment amount is higher than the payment amount required prior to the modification, then the obligor shall pay the higher ordered amount from the date of entry of the order. The administrative order shall be filed with the clerk of the court having jurisdiction of the case.

(E) The department's review and adjustment process, and the administrative hearing process outlined in this subdivision (g)(5), shall comply with any other due process requirements for notice to the obligor and obligee as may otherwise be required by this chapter.

(h) (1) The court may direct the acquisition or maintenance of health insurance covering each child of the marriage and may order either party to pay all, or each party to pay a pro rata share of, the health care costs not paid by insurance proceeds. In no event shall eligibility for or receipt of medicaid or TennCare-Medicaid by the custodial parent be considered to meet the need to provide for the child's health care needs in the order, if reasonable and affordable health insurance is available.

(2) In any case in which the court enters an order of support enforced under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., the court shall enter an order providing for health care coverage to be provided for the child or children.

(3) Section 36-5-501(a)(3) shall apply with respect to enrollment of a child in the noncustodial parent's employer-based health care plan.

(i) The court may direct either or both parties to designate the children as beneficiaries under any existing policies insuring the life of either party, and maintenance of existing policies insuring the life of either party, or the purchase and maintenance of life insurance and designation of beneficiaries.

(j) Nothing in this section shall be construed to prevent the affirmation, ratification and incorporation in a decree of an agreement between the parties as to child support. In any such agreement, the parties must affirmatively acknowledge that no action by the parties shall be effective to reduce child support after the due date of each payment, and that they understand that court approval must be obtained before child support may be reduced, unless such payments are automatically reduced or terminated under the terms of the agreement.

(k) (1) Except as provided in subdivision (k)(2), the court may continue child support beyond a child's minority for the benefit of a child who is handicapped or disabled, as defined by the Americans with Disabilities Act, compiled in 42 U.S.C. § 12101 et seq., until such child reaches twenty-one (21) years of age.

(2) Provided, that such age limitation shall not apply if such child is severely disabled and living under the care and supervision of a parent, and the court determines that it is in the child's best interest to remain under such care and supervision and that the obligor is financially able to continue to pay child support. In such cases, the court may require the obligor to continue to pay child support for such period as it deems in the best interest of the child; provided, however, that, if the severely disabled child living with a parent was disabled prior to this child attaining eighteen (18) years of age and if the child remains severely disabled at the time of entry of a final decree of divorce or legal separation, then the court may order child support regardless of the age of the child at the time of entry of the decree.

(3) In so doing, the court may use the child support guidelines.

(l) (1) The court may, in its discretion, at any time pending the suit, upon motion and after notice and hearing, make any order that may be proper to compel a spouse to pay any sums necessary to enable the other spouse to prosecute or defend the suit and to provide for the custody and support of the minor children of the parties during the pendency of the suit, and to make other orders as it deems appropriate. In making any order under this subsection (l), the court shall consider the financial needs of each spouse and the children, and the financial ability of each spouse to meet those needs and to prosecute or defend the suit.

(2) In any Title IV-D case, if the court grants relief, whether in whole or in part, to the department of human services or the department's Title IV-D contractor, or to any applicant for Title IV-D child support services, the court shall not tax any court costs against the department, the Title IV-D contractor or any applicant for child support services. The court shall not award attorney fees against the department, the Title IV-D contractor or any applicant for child support services, unless there is a clearly established violation of Rule 11 of the Tennessee Rules of Civil Procedure or for other contemptuous or other sanctionable conduct. This subdivision (l)(2) is not intended to limit the discretion of the courts to tax costs to the individual parties on non-Title IV-D issues, such as custody or visitation.

(m) No provision, finding of fact or conclusion of law in a final decree of divorce or annulment or other declaration of invalidity of a marriage that provides that the husband is not the father of a child born to the wife during the marriage or within three hundred (300) days of the entry of the final decree, or that names another person as the father of such child, shall be given preclusive effect, unless scientific tests to determine parentage are first performed and the results of the test that exclude the husband from parentage of the child or children, or that establish paternity in another person, are admitted into evidence. The results of such parentage testing shall only be admitted into evidence in accordance with the procedures established in § 24-7-112.



§ 36-5-102 - Portion of spouse's estate decreed to spouse entitled to alimony or support -- Maintenance of minor custodial parent.

(a) In cases where the court orders alimony or child support in accordance with § 36-5-101 and § 36-5-121, the court may decree to the spouse who is entitled to such alimony or child support such part of the other spouse's real and personal estate as it may think proper. In doing so, the court may have reference and look to the property that either spouse received by the other at the time of the marriage, or afterwards, as well as to the separate property secured to either by marriage contract or otherwise.

(b) In addition to child support, a judge may require the noncustodial adult parent, who is not the legal spouse of the custodial parent, to pay an amount for the maintenance and support of the custodial parent if the custodial parent of the child is a minor. Such amount shall be determined by the court based on the noncustodial parent's ability to pay and shall be in addition to any court-ordered child support. Any order requiring the non-custodial parent to pay an additional amount for the maintenance and support of the custodial parent shall continue to be effective after the custodial parent reaches eighteen (18) years of age if the custodial parent is in high school. Such order shall continue until the custodial parent marries or graduates from high school or until the class of which the custodial parent is a member when the custodial parent attains eighteen (18) years of age graduates, whichever occurs first. As used in this subsection (b), "maintenance and support of the custodial parent" may also include counseling and other special medical services needed by the custodial parent.



§ 36-5-103 - Enforcement of decree for alimony and support.

(a) (1) In addition to the remedies in part 5 of this chapter, the court shall enforce its orders and decrees by requiring the obligor to post a bond or give sufficient personal surety under § 36-5-101(f)(2) to secure past, present, and future support, unless the court finds that the payment record of the obligor parent, the availability of other remedies and other relevant factors make the bond or surety unnecessary.

(2) The court may enforce its orders and decrees by sequestering the rents and profits of the real estate of the obligor against whom such order or decree was issued, if such obligor has any, and such obligor's personal estate and choses in action, and by appointing a receiver thereof, and from time to time causing the same to be applied to the use of the obligee and the children, or by such other lawful means the court deems necessary to assure compliance with its orders, including, but not limited to, the imposition of a lien against the real and personal property of the obligor.

(b) In intrastate cases, jurisdiction to modify, alter or enforce orders or decrees for the support of children shall be determined in accordance with the provisions of parts 30 and 31 of this chapter.

(c) The plaintiff spouse may recover from the defendant spouse, and the spouse or other person to whom the custody of the child, or children, is awarded may recover from the other spouse reasonable attorney fees incurred in enforcing any decree for alimony and/or child support, or in regard to any suit or action concerning the adjudication of the custody or the change of custody of any child, or children, of the parties, both upon the original divorce hearing and at any subsequent hearing, which fees may be fixed and allowed by the court, before whom such action or proceeding is pending, in the discretion of such court.

(d) No state court order shall preclude the department of human services from implementing federal requirements for the interception of federal income tax refunds of an obligor for the payment of arrearages of child support.

(e) The commissioner of human services is expressly authorized to issue an administrative order of income assignment to the commissioner of labor and workforce development against any wages or wage benefits to which an obligor is entitled. Such administrative order shall be based upon and issued pursuant to an order from a court of competent jurisdiction or pursuant to state or local law, shall be deemed to be legal process in the nature of a garnishment pursuant to 42 U.S.C. § 659(i)(5), and shall direct the payment of child or spousal support by an obligor parent.

(1) Administrative orders of income assignment issued pursuant to the authority of this part may, in the discretion of the commissioner of human services, be delivered to a representative of the commissioner for the purpose of execution, and such representative shall have the power and authority to levy and execute such administrative order.

(2) The administrative order of income assignment authorized by this section may be directed to, and effectively served upon, the commissioner of labor and workforce development by electronically transmitted data to compel the assignment of unemployment benefits in order to satisfy the legal obligation of obligor parents to provide child support payments. The transmission of any such order by the commissioner of human services shall be certification by the commissioner of the existence of the underlying court order and that the procedural requirements for notice to the obligor parent as required by part 5 of this chapter have been satisfied. The administrative order shall show the amount to be deducted from the obligor's unemployment compensation benefits by the department of labor and workforce development so as to comply with the underlying court order, and with any applicable statutes, rules, regulations, or inter-departmental agreements and, when necessary, the order shall contain the last known address of the obligor parent.

(3) The state child support enforcement computer system records shall be the official records of child support orders and child support-related spousal support orders and payment records for purposes of this subsection (e).

(4) If it is determined that the department of labor and workforce development has erroneously or wrongfully withheld benefits from an individual and delivered such benefits to the department of human services pursuant to a commissioner's order of income assignment, the department of human services will pay the correct amount to the individual to correct the erroneous payment.

(f) (1) (A) Every three (3) years, upon request of the custodial or noncustodial parent, or any other caretaker of the child, or, if there is an assignment of support pursuant to title 71, chapter 3, part 1, upon the request of the department or upon the request of the custodial or noncustodial parent, or of any other caretaker of the child, then, in any support order subject to enforcement under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., the department shall review, and, if appropriate, seek an adjustment of the order in accordance with child support guidelines established pursuant to § 36-5-101(e) without a requirement for proof or showing of any other change in circumstances. If, at the time of the review, there is a "significant variance", as defined by the department's child support guidelines, between the current support order and the amount that would be ordered under the department's child support guidelines, the department shall seek an adjustment of the order.

(B) In the case of a request for review that is made between three-year cycles, the department shall review, and, if the requesting party demonstrates to the department that there has been a substantial change in circumstances, the department shall seek an adjustment to the support order in accordance with the guidelines established pursuant to § 36-5-101(e). For purposes of this subsection (f), a "substantial change in circumstances" shall be a "significant variance", as defined by the department's child support guidelines, between the amount of the current order and the amount that would be ordered under the department's child support guidelines.

(C) The review and adjustment in subdivisions (f)(1)(A) and (f)(1)(B) may be conducted by the court, or by the department by issuance of an administrative order by the department or its contractors.

(2) As an alternative to the method described in subdivision (f)(1) for review and adjustment, the child support order may be reviewed, and the order may be adjusted by an administrative order issued by the department or its contractors by:

(A) Applying a cost-of-living adjustment to the order in accordance with a formula developed by the department; or

(B) Using automated methods, including automated comparisons with wage data to identify orders eligible for review, conduct the review, identify orders eligible for adjustment, and apply the appropriate adjustment to the orders eligible for adjustment based upon a threshold developed by the department.

(3) The methods for adjustment of orders of support by issuance of an administrative order pursuant to this section shall be promulgated in the department's rules.

(4) The department shall give written notice to the obligor and obligee that a review of the order of support has been initiated.

(5) The department shall give written notice to the obligor and obligee of the review findings. If the department elects to seek the adjustment of the support order by issuance of an administrative order instead of by judicial order, notice of the proposed administrative adjustment to the order of support shall be sent to the last known addresses of the obligor and obligee thirty (30) calendar days prior to the issuance of the administrative order adjusting the order of support pursuant to the same procedures for service of administrative orders described in § 36-5-807.

(6) (A) The obligor and obligee shall have the right to contest the proposed administrative adjustment to the order of support within thirty (30) days of the mailing date of the notice of the proposed administrative adjustment to the order of support by filing a motion for a hearing on the proposed adjustment with the court having jurisdiction to modify the order of support and by providing notice of the hearing to the department by copy of such motion.

(B) The review by the court shall be completed within timeframes established by federal law.

(C) If the obligor or obligee contests the proposed administrative adjustment pursuant to the procedure in this subsection (f), no further administrative appeal to the department shall be available, and further appeal of the modified support order entered by the court shall be made pursuant to the Tennessee Rules of Appellate Procedure.

(7) If the obligor or obligee does not contest the proposed administrative adjustment to the order of support within thirty (30) calendar days of the mailing date of the notice of the proposed adjustment pursuant to subdivision (f)(6), the department shall issue the administrative order adjusting the order of support.

(8) A copy of an administrative order of adjustment of the child support order shall be sent to the clerk of the court that has jurisdiction of the child support order that has been administratively adjusted and it shall be filed in the court record. A copy of the order shall be sent to the obligor and the obligee by the department by general mail at the last known addresses shown in the department's records.

(9) If an order of support is adjusted by administrative order of the department pursuant to subdivision (f)(7), the obligor and obligee shall have the right to administratively appeal the adjustment by requesting the appeal to the department as provided in part 10 of this chapter. The obligor or obligee may request a stay of the administrative order pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The appeal from any decision resulting from the administrative appeal shall be to the court having jurisdiction of the support order and shall be subject to the scope of review as provided pursuant to § 36-5-1003.

(10) Notice of the right to request a review, and, if appropriate, adjust the child support order shall be sent to the obligor and the obligee by the department at least every three (3) years for a child subject to an order being enforced pursuant to Title IV-D of the Social Security Act. The notice may be included in the order.

(11) The requirement for review and adjustment may be delayed if the best interests of the child require. Such interests would include the threat of physical or emotional harm to the child if the review and adjustment were to occur or the threat of severe physical or emotional harm to the child's custodial parent or caretaker.

(g) Judgments for child support payments for each child subject to the order for child support pursuant to this part shall be enforceable without limitation as to time.



§ 36-5-104 - Failure to comply with child support order -- Criminal sanctions -- Inference of obligor's ability to pay.

(a) Any person, ordered to provide support and maintenance for a minor child or children, who fails to comply with the order or decree, may, in the discretion of the court, be punished by imprisonment in the county workhouse or county jail for a period not to exceed six (6) months.

(b) No arrest warrant shall issue for the violation of any court order of support if such violation occurred during a period of time in which the obligor was incarcerated in any penal institution and was otherwise unable to comply with the order.

(c) In addition to the sanction provided in subsection (a), the court shall have the discretion to require an individual who fails to comply with the order or decree of support and maintenance to remove litter from the state highway system, public playgrounds, public parks, or other appropriate locations for any prescribed period or to work in a recycling center or other appropriate location for any prescribed period of time in lieu of or in addition to any of the penalties otherwise provided; provided, however, that any person sentenced to remove litter from the state highway system, public playgrounds, public parks, or other appropriate locations or to work in a recycling center shall be allowed to do so at a time other than such person's regular hours of employment.

(d) In any proceeding to enforce child support, the court may apply an inference that the obligor had the ability to pay the ordered child support as set forth in § 36-5-101(a)(8).



§ 36-5-105 - Intestacy of plaintiff spouse -- Effect on alimony.

(a) (1) If the bonds of matrimony have been dissolved at the suit of the plaintiff spouse, the defendant spouse shall not be entitled to any part of the real or personal estate of the plaintiff spouse in case of such plaintiff's intestacy.

(2) Any entitlement a spouse may have to alimony shall be decided on the basis of factors set forth in § 36-5-121.

(b) However, when the cause of divorce is irreconcilable differences under § 36-4-103, subsection (a) shall not apply if the parties have entered into a written marital dissolution agreement wherein the plaintiff consents to the payment to the defendant of alimony, either in lump sum form or periodic payments; provided, that such marital dissolution agreement is approved by the court granting the decree of divorce.



§ 36-5-106 - Reports pursuant to Fair Credit Reporting Act.

(a) The department of human services or any of its Title IV-D child support contractors shall report periodically to consumer reporting agencies, as defined in the Fair Credit Reporting Act, codified in 15 U.S.C. § 1681a(f), the name of any noncustodial parent, of which the department or its Title IV-D contractors has a record, who is either current in payments of support or who is delinquent in the payment of support and the amount of the current obligation or arrears owed by such parent. Such information shall only be furnished to an entity that furnishes evidence to the department of human services that it meets the requirements to be defined as a consumer reporting agency pursuant to the Fair Credit Reporting Act.

(b) For purposes of this section, "delinquent" means any occasion on which the full amount of ordered support ordered for or on behalf of a minor child, or for a spouse or former spouse of the obligor with whom the child is living to the extent the spousal support would be included for the purposes of 42 U.S.C. § 654(4), is not paid by the due date for arrears as defined in § 36-5-101(f)(1) unless an income assignment is in effect and the payor of income is paying pursuant to § 36-5-501(g).

(c) Reports of delinquent support and the amount of the arrears shall be made only after the noncustodial parent has been notified of the intended action at the last record address required by §§ 36-5-101(c)(2)(B)(i), 36-5-805, 36-2-311, and 37-1-151(b)(4)(C)-(F) or such other address as may be known to the department, and the noncustodial parent is afforded an opportunity for an administrative hearing before the department to contest the accuracy of such information. The noncustodial parent shall file a written request for appeal of the intended actions as provided by part 10 of this chapter.



§ 36-5-107 - Disposition of incentive payments -- Prohibition against agency use of payments for social and recreational purposes.

(a) In the event that, pursuant to federal requirements, the department of human services adopts a plan requiring political subdivisions to pass incentive payments through to agencies actually participating in the IV-D program of the Social Security Act, 42 U.S.C. §§ 651-665, any incentive payment made to a political subdivision that the department designates to be passed through to such an agency shall be appropriated by the political subdivision to the use and benefit of the designated agency.

(b) (1) Except in districts where existing non-child support obligations for rent and payroll already exceed this figure, at least seventy percent (70%) of the federal incentive payments distributed by the department and disbursed by the executive director of the district attorneys general conference as provided in § 8-7-602 shall be utilized to encourage and improve the cost-effectiveness of child support enforcement efforts.

(2) In those districts where existing non-child support rent and payroll obligations already exceed thirty percent (30%) of the incentive payment expenditures for that district, one hundred percent (100%) of the federal incentive funds shall be utilized to encourage and improve the cost-effectiveness of child support enforcement efforts.

(3) Notwithstanding the requirements in subdivisions (b)(1) and (2), such funds may be appropriated by the general assembly for other purposes consistent with applicable federal requirements, to the extent that such appropriation is specifically set forth in the general appropriations act. Further, such funds shall be disbursed only for goods and services for which state funds may properly be disbursed and within limitations imposed on state disbursements including, but not limited to, state travel regulations.

(4) This subsection (b) shall not be construed or implemented in any manner that jeopardizes the receipt of federal funding pursuant to the Social Security Act, 42 U.S.C. §§ 651-665.

(c) An agency that participates in the IV-D program, and that receives federal incentive payments from the department as a result of such participation, shall not utilize any portion of the incentive payments for the social or recreational benefit of the agency's officers, employees, agents, or the family members of the officers, employees or agents.



§ 36-5-108 - [Repealed.]

HISTORY: Acts 1985, ch. 477, § 20; repealed by Acts 2012, ch. 673, § 3, effective July 1, 2012.



§ 36-5-109 - Construction.

The provisions of Acts 1985, ch. 477, are declared to be remedial in nature and all provisions of that act shall be liberally construed to effectuate its purpose.



§ 36-5-110 - Termination of Acts 1985, ch. 477.

(a) If any provision of the federal law that mandates any provision of Acts 1985, ch. 477, is declared to be unconstitutional by the supreme court of the United States, any such provision of such act shall cease to be effective one (1) year from the date of such supreme court decision.

(b) Enactment of Acts 1985, ch. 477, is dependent on the availability of federal funding for its implementation, and if, at any time, such federal funding becomes unavailable, such act is thereby rendered repealed, null and void, and of no effect.



§ 36-5-111 - Liability for clerk's fee.

In all cases where payments for child support are made through or administered by the court clerk, the decree or order setting the child support must state that the party responsible for paying such support shall be responsible for the clerk's fee, as stated in § 8-21-403, and the amount thereof.



§ 36-5-112 - Responsible teen parent pilot project.

(a) Notwithstanding title 71, chapter 3, part 1, or any other law to the contrary, the department shall establish and implement the responsible teen parent pilot project. The pilot project shall be established in at least one (1) county within each of the three (3) grand divisions. Acting in consultation with the department of education and department of labor and workforce development, the council of juvenile and family court judges, the district attorneys general conference, the department of human services shall develop policies and procedures whereby child support obligations of project participants may be adjusted or deferred; provided, that the participants engage in one (1) or more of the following activities:

(1) Attending school and making satisfactory progress toward high school graduation;

(2) Attending preparatory classes and making satisfactory progress toward receipt of a general equivalency diploma;

(3) Participating in approved job training programs and making satisfactory progress toward job placement; or

(4) Participating in approved parenting skills training courses and making satisfactory progress toward mastery of the subject matter of such courses.

(b) Participation in the responsible teen parent pilot program shall be restricted to persons who:

(1) Are under twenty-one (21) years of age;

(2) Are non-custodial parents of children who are receiving, or who have recently received, aid to families with dependent children benefits;

(3) Are unable to provide adequate support for such children due to unemployment or underemployment;

(4) Pay a minimum, specified amount of child support; and

(5) Visit their children at least once each week unless such visitation is restricted by court order.

(c) In accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the department of human services, acting in consultation with the department of education, department of labor and workforce development, the council of juvenile and family court judges, and the district attorneys general conference, shall promulgate such rules as may be necessary to implement the responsible teen parent pilot project in an efficient and effective manner. Such rules shall include, but shall not be limited to, policies and procedures for:

(1) Identifying teen parents who would be eligible to participate in these programs in the pilot counties;

(2) Pursuing the establishment of paternity in all cases involving teen parenthood within the pilot counties;

(3) Pursuing the establishment and enforcement of support orders in such cases;

(4) Selecting project participants;

(5) Monitoring project participants;

(6) Determining adjustments or deferral of child support obligations for project participants;

(7) Selecting approved job training programs; and

(8) Determining the minimum amount of child support that must be paid by project participants throughout their enrollment in the pilot project.

(d) The department of human services shall gather and compile data to evaluate the efficiency and effectiveness of the pilot project in promoting responsible parenting and in encouraging near- and long-term fulfillment of child support obligations. On or before December 31 each year, the department of human services, acting in consultation with the department of education, department of labor and workforce development, the council of juvenile and family court judges, and the district attorneys general conference, shall report to the judiciary committee of the senate and the civil justice committee of the house of representatives concerning implementation of the pilot project and shall include any recommendations pertaining thereto.

(e) Within each of the pilot counties, the department of human services and the juvenile court or the district attorney general shall jointly undertake a public awareness campaign to periodically inform and remind teens that:

(1) Teen parents have a legal obligation to financially support their children, and that such obligation continues for eighteen (18) years following the birth of a child;

(2) The legal obligation of support exists regardless of a teen parent's gender or marital status; and

(3) The legal obligation of support will be enforced and the means with which the department may enforce the obligation.

(f) This section shall not be construed or applied in any manner that jeopardizes or reduces the availability of federal funding resources for state administered public assistance programs.



§ 36-5-113 - Plans for payment of child support; work requirements.

(a) (1) In any case in which a child is receiving assistance under a state program funded under Title IV-A of the Social Security Act, 42 U.S.C. § 601 et seq., including, but not limited to, temporary assistance as provided under title 71, and the payment of support for such child is overdue, then the department of human services may issue an administrative order to direct an individual who owes overdue support to such a child to pay the overdue support in accordance with a plan for payment of all overdue support.

(2) The plan shall require the obligor to pay the overdue amount in full, or by monthly installments that are calculated to reduce the overdue amount by a reasonable payment over a reasonable period of time. The order may be enforced by either the court with jurisdiction of the support order or by the department pursuant to §§ 36-5-811 or 36-5-812, or by any other remedies available for the collection or enforcement of current support.

(b) The department may also order the individual who is not incapacitated and who is subject to a plan requiring payment of the overdue support for a child receiving assistance under a state program funded under Title IV-A of the Social Security Act, including, but not limited to, temporary assistance as provided under title 71, to engage in work activities as required under § 71-3-104.

(c) A copy of the order issued pursuant to this section shall be filed with the court.

(d) An order issued by the department pursuant to this part may be appealed as provided in part 10 of this chapter.

(e) For purposes of this section, "overdue" support is defined as any occasion on which the full amount of support ordered for or on behalf of a minor child, or for a spouse or former spouse of the obligor with whom the child is living to the extent the spousal support would be included for the purposes of 42 U.S.C. § 654(4), is not paid by the due date for arrears as defined in § 36-5-101(f)(1), unless an income assignment is in effect and the payer of income is paying pursuant to § 36-5-501(g).



§ 36-5-114 - Federally required state collection and disbursement unit for child and spousal support.

(a) (1) This section is intended to outline a flexible waiver application procedure for the federally required centralized collection and disbursement of child and spousal support established pursuant to 42 U.S.C. § 654b. Wherever the terminology "collection and disbursement" is used in this section, or in other sections of law using that terminology, it is the legislative intent that the use of such term in the conjunctive shall not be construed to prevent the department of human services from seeking waivers and the state of Tennessee from implementing any procedures, permitted by federal law, regulations, or interpretations of such law or regulations or such waivers, that may allow for alternate methods or processes for either collection or disbursement of child and spousal support by the clerks of the courts of this state.

(2) (A) If the federal law, or regulations or the interpretation of such law or regulations, are repealed or modified so that centralized collection and disbursement are no longer mandated by federal law, and such repeal or modification occurs before the implementation of the centralized collection system, either directly by department itself or before the execution of a contract by the department with a contractor for the operation of such system, the provisions of state law addressing such a centralized system for the collection and disbursement of child and spousal support shall be null and void.

(B) Should the federal requirement of a centralized system be repealed or modified after implementation by the department of the federally required centralized collection and disbursement system, either directly by the department or by the department through a contractor, the provisions of law relative to the federally required centralized collection and disbursement system shall remain in effect, but the commissioner of human services shall, at the request of and in conjunction with the clerks of the court, develop a plan for transition of the collection and disbursement functions to the clerks of the court, which shall include proposed legislation that may be necessary to return the collection and disbursement process to the clerks of court. The plan shall be submitted to the chairs of the civil justice committee of the house of representatives and the judiciary committee of the senate prior to the beginning of the next session of the general assembly after the repeal or modification of the federal requirements, but in no event later than ninety (90) days after the repeal or modification of the federal requirements.

(3) Nothing herein shall impair the validity of a contract that has been executed by the state of Tennessee or the department with any person or entity for the operation of the federally required centralized collection and disbursement system before the repeal or modification of the federal centralized collection and disbursement requirement.

(b) (1) If a waiver is available under federal law or regulations that would enable the clerks of the court to continue to collect or disburse child and spousal support, the commissioner shall, at the request of the state court clerks conference, consult with the clerks of the court to determine the feasibility of implementing the provisions of such a waiver, and shall make application to the United States department of health and human services for such a waiver; provided, that if the department has contracted for the operation of the central collection and disbursement system at the time federal law and regulations, or the interpretation of such, have changed, then the provisions of this subdivision (b)(1) shall be subject to the contract terms.

(2) In the event the waiver is granted that permits the clerks of court to perform services in the central collection and disbursement system, the clerks of court may enter into a contract, as permitted by state and federal law, with a third party to perform any of the functions required by federal law or required under such a waiver. If such a contract is appropriate, the president of the state court clerks conference, upon authorization of the board of directors of the state court clerks conference, shall have authority to bind the members of the conference to the terms of the contract. The contract may provide for any contractor to retain or distribute all or part of the clerks' fees authorized by § 8-21-403, if permitted by federal regulations. Under any plan, the collection and disbursement of child and spousal support shall be conducted in such a manner as will not adversely affect either compliance with federal regulations or federal funding for the Title IV-A block grant program and the Title IV-D child support program.



§ 36-5-115 - State registry of support cases.

(a) For the purposes of this section, "support order" means an order in which there is a judgment, decree, or order, whether temporary, final, or subject to modification, that is issued by a court of competent jurisdiction or an administrative agency of competent jurisdiction, for the support and maintenance of a child, including a child who has attained the age of majority under the law of the state that issued the order and which order, judgment, or decree provides for monetary support, health care, arrearages, or reimbursement, and which may include related costs and fees, interest, penalties, income withholding, attorneys fees, and other relief.

(b) All cases of support for which services are being provided pursuant to Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., and all support orders that are established or modified on or after October 1, 1998, regardless of whether such orders result from cases being enforced pursuant to Title IV-D of the Social Security Act, shall be contained in an automated state registry of support cases and support orders to be operated by the department of human services under such conditions, and containing such data elements, as are required by the secretary of the United States department of health and human services pursuant to 42 U.S.C. § 654a.

(c) (1) (A) The clerk of a court who had opted out of the statewide child support computer system prior to March 1, 1998, and who maintains the records of support orders described in subsection (b) in non-Title IV-D cases, shall send a facsimile copy of the order, any necessary data elements required by the secretary of the United States department of health and human services, and any additional updated information regarding such data elements on the support case at such time as it is supplied to the clerk by the parties to the case, to the department or its contractor on a daily basis on a line and facsimile machine provided for such purpose by the department of human services. The machine shall be provided if the clerk's office does not have a facsimile machine as determined by the department through an equipment assessment. Line charges shall be the responsibility of the department either through use of a toll-free line or pursuant to the cost reimbursement requirements of § 36-5-117.

(B) As an alternative to provision by the clerk of the order and information as required by subdivision (c)(1)(A) by use of a facsimile machine, for those clerks who opted out of the statewide child support enforcement system pursuant to the former provisions of § 36-5-101(a), upon the request of the clerk, the department shall conduct a computer needs assessment of the clerk's office. Based upon the assessment, the department shall provide either adequate computer equipment and Tennessee Child Support Enforcement System (TCSES) software to permit the transfer of information required by the federal case registry provisions, or if the clerk has an existing computer system that is the same system as a clerk that is currently interfacing with the department of human services' TCSES system, that clerk shall be given the same opportunity to interface with the TCSES system, with the costs of any modifications required to transmit the required data elements or to otherwise meet the requirements of federal law needed for the interfacing system to be the responsibility of the department of human services.

(2) For clerks who operate under TCSES or under the TCSES interfacing system, including the model interfacing systems, the department will absorb the costs of modifications of the computer system necessary to receive and transmit information required by the federal law for the operation of the central case registry. For cases that are not subject to enforcement by the department pursuant to Title IV-D of the Social Security Act, these clerks shall transmit to the department or its contractor on a daily basis on TCSES, or the TCSES interfacing system, including the model interfacing system, the necessary data elements for the support case registry required by the secretary of the United States department of health and human services and any additional updated information regarding such data elements at such time as it is supplied to the clerk.

(d) The clerks' costs for services of this section shall be paid according to the reimbursement process established pursuant to § 36-5-117.



§ 36-5-116 - Establishment of central collection and disbursement unit.

(a) (1) Effective October 1, 1999, the department of human services shall become the central collection and disbursement unit for the state as required by 42 U.S.C. § 654b. All orders in Title IV-D support cases, and all orders for income assignments that have directed support to be paid to the clerk of any court, and that are subject to 42 U.S.C. § 654b, shall be deemed to require that the support be sent to the central collection and disbursement unit, any order of the court notwithstanding.

(2) When the department or its contractor acts as the central collection and disbursement unit, then, notwithstanding any law to the contrary, the fee paid by the obligor for the collection and disbursement of child support pursuant to § 8-21-403 shall be paid to the department with respect to payments collected or disbursed by the central system. The processing of such fees shall be conducted in such a manner as will not adversely affect compliance with federal law or regulations and will not adversely affect federal funding for the Title IV-A block grant program and the Title IV-D child support program; provided, the department may by rules promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, reduce the fee provided in § 8-21-403 with respect to cases under the centralized collection and disbursement unit.

(b) (1) Each clerk shall submit to the department, in the manner described in subsection (c), on a daily basis on the day the order is entered, the information required to permit the department to process all payments for child and spousal support that are required by federal law to be collected and disbursed by the federally mandated state collection and disbursement unit, and such other information necessary to update the processing of information for collection and disbursement, if contained in the court records.

(2) The clerks' services for providing such information shall be paid by the department according to the reimbursement process established by § 36-5-117.

(c) The clerks of court who have opted out and those clerks who operate a Tennessee child support enforcement system (TCSES) or TCSES interface computer system, including the model interface system, shall have the same options as contained in § 36-5-115(c) for transmitting data required for the processing of information relative to the collection and disbursement of child and spousal support as required by this section. The clerk must, however, choose the same method of transmission of data for both the central case registry and the central collection data transmission.

(d) (1) Following implementation of the federally required central collection and disbursement unit, each clerk shall remain responsible for receipt of all support payments not subject to the requirements of the centralized collection and disbursement system.

(2) Payments received by the clerk for support cases that are not Title IV-D cases or that are not otherwise subject to the requirements of a central collection or disbursement system shall not be included in the cost reimbursement and shall be subject to the fees permitted by § 8-21-403 or such other fees permitted by law. Payments that are received by the clerk in cases subject to the central collection and disbursement system shall be distributed to the centralized collection and disbursement system; provided, that the clerks shall be reimbursed the costs of such services pursuant to § 36-5-117.

(e) (1) By August 31, 2002, and to the extent required by federal law, the department of human services shall provide a monthly notice to the custodial parent or other caretaker of the child who receives child support payments from the central collection and disbursement unit established by this section, when a child support payment is received or distributed by the department during the reporting month.

(2) The recipients of monthly notices shall include:

(A) Current Families First recipients;

(B) Former Families First recipients, to include former Aid to Families with Dependent Children (AFDC) recipients;

(C) Any other persons who are recipients of Title IV-D child support services from the department; and

(D) Any other persons who receive payments from the central collection and disbursement unit.

(3) The notice to each custodial parent or other caretaker shall include, in an easily understood format, the following information relative to the child support payments:

(A) Custodial parent's or other caretaker's name;

(B) Non-custodial parent's name;

(C) TCSES case number;

(D) Court docket number;

(E) The amount of the current child support payment or payments issued to the custodial parent or other caretaker of the child;

(F) The date on which the child support payment or payments were issued to the custodial parent or other caretaker of the child;

(G) The total of all child support payments issued to date during the current year;

(H) Information regarding the right to administrative review and appeal;

(I) Understandable, case-specific information regarding negative numbers and adjustments related to the collection, distribution and disbursement of child support that are shown on the notice of collection in the cases subject to this subsection (e);

(J) The date the child support payment or payments were received;

(K) The toll-free number for accessing child support customer service; and

(L) Where available, the following additional information shall be provided:

(i) The custodial parent's or other caretaker's member identification number;

(ii) The court location of the court in which the order is established;

(iii) The court-ordered child support amount for both current child support and for amounts of child support that are in arrears; and

(iv) The date of the court order in effect.

(4) In addition, for current or former recipients of Families First, the following information shall be provided to the custodial parent or caretaker of the child:

(A) Any information required by federal law or regulation;

(B) The federal rules for distribution of child support as they may be related to the specific category of either current Families First or former Families First recipients;

(C) The unmet need amount for current Families First recipients;

(D) The category, specifically either current Families First or former Families First, and a reason for any disparity between the amount received and the amount disbursed to the custodial parent or caretaker that is related to the category;

(E) The toll-free telephone number to call with questions about the unmet need amount for current Families First recipients;

(F) The amount of child support received that was treated as current child support;

(G) The amount of child support received that was treated as past due child support;

(H) A message keyed to the appearance of a collection of child support arrears from a federal income tax refund offset involving the non-custodial parent;

(I) The toll-free telephone numbers for both the IV-D child support and the IV-A Families First programs to facilitate inquiry for any questions or concerns; and

(J) General explanatory information.

(5) By April 1, 2002, child support payments sent to the custodial parent or other caretaker of the child by the central collection and disbursement unit shall include with each payment warrant, where available, the following information regarding the payment or payments:

(A) The custodial parent's or other caretaker's name and TCSES member identification number;

(B) The non-custodial parent's name;

(C) The payment warrant number;

(D) TCSES case identification number associated with each support payment included in the payment warrant;

(E) Court name and docket number from which each support payment on the payment warrant originated;

(F) The date on which the payment warrant was issued; and

(G) The total of all payments issued to date during the current year.

(6) The department may include any additional information on the notices or with the payments under this subsection (e) as it may determine necessary or helpful to the custodial parent or other caretaker of the child.

(f) If, due to the fault of the department of human services fiscal services unit, a properly identified current payment of child support that has an order properly entered into TCSES is not disbursed within two (2) weeks of receipt of the payment by the department, the custodial parent may request, and the department shall promptly pay, an additional payment as provided for in this subsection (f). Such additional payment from the department shall be in an amount not to exceed ten percent (10%) of the amount actually paid toward current support that was delayed by the action of the fiscal services unit, or fifty dollars ($50.00), whichever is less. Such ten percent (10%) payment shall be derived from the department's budget without additional appropriation. Any cost incurred by the department to implement this subsection (f) shall be paid from the statutory fees paid to the department.



§ 36-5-117 - Reimbursement of clerks of court for activities involving child support, central state case registry and the central collection and disbursement system.

(a) (1) Notwithstanding any law to the contrary, and in lieu of any other fees or costs set forth by law that would otherwise be applicable to cases enforced by the department of human services or its contractors pursuant to Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., and for activity related to the collection and disbursement of support in cases subject to 42 U.S.C. § 654b, and for their activities required pursuant to § 36-5-115, the clerks of court shall be reimbursed by the department to the maximum extent permitted under federal law and regulations for the actual costs of providing services for which federal financial participation is available for child and spousal support cases being enforced pursuant to, or otherwise subject to, the requirements of the Title IV-D child support program.

(2) Nothing in this section shall alter the method for payment of court costs in Title IV-D support cases or in non-Title IV-D support cases by private parties, if otherwise permitted by federal law or regulations.

(b) The actual costs shall be set according to the determination by the comptroller of the treasury pursuant to federal regulations relative to allowable and reimbursable costs under the Title IV-D child support enforcement program and for which federal financial participation is available.

(c) (1) The comptroller of the treasury shall conduct a study of the actual costs of the activities described for reimbursement pursuant to this section, and shall make a determination of the amount of funds generated by the collection of the fee on the collection of child support pursuant to § 8-21-403.

(2) When determining actual costs for services that shall be reimbursed, the comptroller of the treasury shall consider that such services shall include, but are not limited to, filing costs, issuance of process or subpoenas, entry of orders, provision of copies, transmission of data, mailing costs, customer service activities, billing, auditing, electronic fund transfer costs, accounting activities, space, storage and personnel costs, equipment and materials costs, and any other reasonably related expenses that are not otherwise provided by the state of Tennessee or the federal government, or by a litigant, and that are allowable costs for federal financial participation.

(d) The comptroller of the treasury shall review the costs for the clerks to provide such services on a biennial basis and shall report this to the departments of human services and finance and administration in order for the departments to adjust the costs as permitted by federal law and regulations and for which federal financial participation is available.

(e) The cost reimbursement process section shall be implemented upon the implementation of the centralized collection and disbursement system, but in no circumstance later than October 1, 1999. Reimbursement to the clerks of court under the cost reimbursement process shall be made on a monthly basis by electronic fund transfer. Reimbursement of such costs shall be made pursuant to a contract, if required by federal law or regulations, by the department with each clerk who performs such child or spousal support services as may be required by Title IV-D of the Social Security Act. Notwithstanding any law to the contrary, the clerk of the court shall have authority to contract with the department as may be required pursuant to this subsection (e).

(f) Notwithstanding any provision of law to the contrary, upon implementation of the reimbursement process described in this section, any provision of law that would otherwise exempt the department or its contractors from the payment of costs for cases subject to Title IV-D requirements involving child or spousal support services or as otherwise required pursuant to 42 U.S.C. § 654b, shall be superseded by the cost reimbursement provisions of this section, and all costs associated with services provided by the clerks of court to the department or its contractors will be paid according to the cost reimbursement provisions of this section; provided, that the provisions of this subsection (f) negating such exemptions shall not apply to any exemptions from costs or fees required by federal law or regulations or any uniform act.



§ 36-5-118 - Customer service unit--Statewide toll-free telephone line.

Notwithstanding the provisions of this part or any other law to the contrary, if the department of human services serves as the central collection and disbursement unit for the state, then the department must establish, advertise and maintain a customer service unit and a statewide toll-free telephone line for the express purpose of receiving and responding to citizen inquiries and complaints concerning child support collections and disbursements. Notwithstanding any law to the contrary, if a contractor of the department serves as the central collection and disbursement unit for the state, then the contractor must establish, advertise and maintain a customer service unit and a statewide toll-free telephone line for the express purpose of receiving and responding to citizen inquiries and complaints concerning child support collections and disbursements.



§ 36-5-119 - Satellite offices.

Notwithstanding the provisions of this part or any other law to the contrary, the department of human services shall vigorously investigate and determine the feasibility of securing the necessary waivers required to permit establishment of satellite offices for the state's central collection and disbursement unit. Such satellite offices would be established only in those counties that account for a substantial percentage of total child support collections within the state. Such satellite offices would locally collect and/or disburse child support and/or would provide a locally based customer service unit for residents of such county.



§ 36-5-120 - Payments and identifying information required for support payments made to the centralized collection and disbursement unit.

(a) All payments to the centralized collection and disbursement unit by either the obligor parent or a payer on behalf of the obligor parent shall include the following information:

(1) The name and social security number of the obligor parent; and

(2) The code identifier for the court for which the payment is being made and the docket number of the case in which the support order was entered.

(b) As an alternative to compliance with subsection (a), an employer or other payer of support on behalf of an obligor parent may submit a payment document provided by the department of human services on which the employer or other payer shall include the amount of income withholding on each affected employee or other payee, and, if appropriate, shall provide the name and address of any new employer of an affected employee or payee if known to the employer or other payer.

(c) As an alternative to subsection (a), a self-employed obligor parent, or an obligor parent whose employer or other payer of income is unknown to the department, may submit a payment coupon provided by the department to the parent with the payment due.

(d) Any payment made to the centralized collection and disbursement unit that does not comply with the requirements of subsections (a)-(c) shall be subject to a penalty.

(e) (1) If, after prior warning notification by the department of failure to provide the information with the payments as required by this section, any employer or other payer of income fails or refuses to comply with the requirements of this section, the violator shall be subject to a civil penalty of one hundred dollars ($100) per individual for whom the required information is not provided upon the first failure to comply, two hundred dollars ($200) per individual for the second failure to comply and five hundred dollars ($500) per individual for each occurrence thereafter. The warning notification shall specifically state the information required to be submitted and the information omitted by the employer or other payer of income, shall provide a telephone number for questions, and shall set forth the penalties for failure to comply, referencing statutory authority.

(2) If, after prior warning notification by the department of failure to provide the information with the payments as required by this section, any obligor fails or refuses to comply with the requirements of this section, the violator shall be subject to a civil penalty of one hundred dollars ($100) or the amount equaling twenty-five percent (25%) of the obligor's monthly support obligation, whichever is less, for the first failure to provide the required information; two hundred dollars ($200) or the amount equaling fifty percent (50%) of the obligor's monthly obligation, whichever is less, for the second failure to comply; and five hundred dollars ($500) or the obligor's monthly support obligation, whichever is less, for each occurrence thereafter. The warning notification shall specifically state the information required to be submitted and the information omitted by the obligor, shall provide a telephone number for questions, and shall set forth the penalties for failure to comply, referencing statutory authority.

(3) Any employer, payer of income or obligor who conspires not to provide the information required by this section or who conspires to provide false or incomplete information shall each be subject to a civil penalty of five hundred dollars ($500).

(4) These penalties shall be assessed by the commissioner of human services after written notice to the violator. The notice shall provide fifteen (15) days from the mailing date of such notice to file a written request to the department for appeal of the civil penalty.

(5) If an appeal is timely filed with the department by the employer, payer of income or obligor, the department shall set an administrative hearing on the issue of the assessment pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, relative to contested case hearings.

(6) Failure to timely appeal the assessment of the civil penalty shall be final and conclusive of the correctness of the assessment.

(7) Any amount found owing shall be due and payable not later than fifteen (15) days after the mailing date of the determination.

(8) (A) Failure to pay an assessment shall result in a lien against the real or personal property of the employer, payer of income or the obligor in favor of the department. If the violator fails to pay an assessment when it becomes final, the department may collect the amount of the civil penalty by any available administrative enforcement procedures or by court action.

(B) The non-prevailing party shall be liable for all court costs and litigation taxes of the proceedings and shall be liable to the department for the cost of any private, contract or government attorney representing the state and for the time of any of its Title IV-D or contractor staff utilized in litigating the assessment.

(9) Any appeal of the action of the commissioner pursuant to this section shall be made in conformity with § 36-5-1003.



§ 36-5-121 - Decree for support of spouse.

(a) In any action for divorce, legal separation or separate maintenance, the court may award alimony to be paid by one spouse to or for the benefit of the other, or out of either spouse's property, according to the nature of the case and the circumstances of the parties. The court may fix some definite amount or amounts to be paid in monthly, semimonthly or weekly installments, or otherwise, as the circumstances may warrant. Such award, if not paid, may be enforced by any appropriate process of the court having jurisdiction including levy of execution. Further, the order or decree shall remain in the court's jurisdiction and control, and, upon application of either party, the court may award an increase or decrease or other modification of the award based upon a showing of a substantial and material change of circumstances; provided, that the award is subject to modification by the court based on the type of alimony awarded, the terms of the court's decree or the terms of the parties' agreement.

(b) The court may, in its discretion, at any time pending the final hearing, upon motion and after notice and hearing, make any order that may be proper to compel a spouse to pay any sums necessary for the support and maintenance of the other spouse, to enable such spouse to prosecute or defend the suit of the parties and to make other orders as it deems appropriate. Further, the court may award such sum as may be necessary to enable a spouse to pay the expenses of job training and education. In making any order under this subsection (b), the court shall consider the financial needs of each spouse and the financial ability of each spouse to meet those needs and to prosecute or defend the suit.

(c) (1) Spouses have traditionally strengthened the family unit through private arrangements whereby one (1) spouse focuses on nurturing the personal side of the marriage, including the care and nurturing of the children, while the other spouse focuses primarily on building the economic strength of the family unit. This arrangement often results in economic detriment to the spouse who subordinated such spouse's own personal career for the benefit of the marriage. It is the public policy of this state to encourage and support marriage, and to encourage family arrangements that provide for the rearing of healthy and productive children who will become healthy and productive citizens of our state.

(2) The general assembly finds that the contributions to the marriage as homemaker or parent are of equal dignity and importance as economic contributions to the marriage. Further, where one (1) spouse suffers economic detriment for the benefit of the marriage, the general assembly finds that the economically disadvantaged spouse's standard of living after the divorce should be reasonably comparable to the standard of living enjoyed during the marriage or to the post-divorce standard of living expected to be available to the other spouse, considering the relevant statutory factors and the equities between the parties.

(d) (1) The court may award rehabilitative alimony, alimony in futuro, also known as periodic alimony, transitional alimony, or alimony in solido, also known as lump sum alimony or a combination of these, as provided in this subsection (d).

(2) It is the intent of the general assembly that a spouse, who is economically disadvantaged relative to the other spouse, be rehabilitated, whenever possible, by the granting of an order for payment of rehabilitative alimony. To be rehabilitated means to achieve, with reasonable effort, an earning capacity that will permit the economically disadvantaged spouse's standard of living after the divorce to be reasonably comparable to the standard of living enjoyed during the marriage, or to the post-divorce standard of living expected to be available to the other spouse, considering the relevant statutory factors and the equities between the parties.

(3) Where there is relative economic disadvantage and rehabilitation is not feasible, in consideration of all relevant factors, including those set out in subsection (i), the court may grant an order for payment of support and maintenance on a long-term basis or until death or remarriage of the recipient, except as otherwise provided in subdivision (f)(2)(B).

(4) An award of alimony in futuro may be made, either in addition to an award of rehabilitative alimony, where a spouse may be only partially rehabilitated, or instead of an award of rehabilitative alimony, where rehabilitation is not feasible. Transitional alimony is awarded when the court finds that rehabilitation is not necessary, but the economically disadvantaged spouse needs assistance to adjust to the economic consequences of a divorce, legal separation or other proceeding where spousal support may be awarded, such as a petition for an order of protection.

(5) Alimony in solido may be awarded in lieu of or in addition to any other alimony award, in order to provide support, including attorney fees, where appropriate.

(e) (1) Rehabilitative alimony is a separate class of spousal support, as distinguished from alimony in solido, alimony in futuro, and transitional alimony. To be rehabilitated means to achieve, with reasonable effort, an earning capacity that will permit the economically disadvantaged spouse's standard of living after the divorce to be reasonably comparable to the standard of living enjoyed during the marriage, or to the post-divorce standard of living expected to be available to the other spouse, considering the relevant statutory factors and the equities between the parties.

(2) An award of rehabilitative alimony shall remain in the court's control for the duration of such award, and may be increased, decreased, terminated, extended, or otherwise modified, upon a showing of a substantial and material change in circumstances. For rehabilitative alimony to be extended beyond the term initially established by the court, or to be increased in amount, or both, the recipient of the rehabilitative alimony shall have the burden of proving that all reasonable efforts at rehabilitation have been made and have been unsuccessful.

(3) Rehabilitative alimony shall terminate upon the death of the recipient. Rehabilitative alimony shall also terminate upon the death of the payor, unless otherwise specifically stated.

(f) (1) Alimony in futuro, also known as periodic alimony, is a payment of support and maintenance on a long term basis or until death or remarriage of the recipient. Such alimony may be awarded when the court finds that there is relative economic disadvantage and that rehabilitation is not feasible, meaning that the disadvantaged spouse is unable to achieve, with reasonable effort, an earning capacity that will permit the spouse's standard of living after the divorce to be reasonably comparable to the standard of living enjoyed during the marriage, or to the post-divorce standard of living expected to be available to the other spouse, considering the relevant statutory factors and the equities between the parties.

(2) (A) An award of alimony in futuro shall remain in the court's control for the duration of such award, and may be increased, decreased, terminated, extended, or otherwise modified, upon a showing of substantial and material change in circumstances.

(B) In all cases where a person is receiving alimony in futuro and the alimony recipient lives with a third person, a rebuttable presumption is raised that:

(i) The third person is contributing to the support of the alimony recipient and the alimony recipient does not need the amount of support previously awarded, and the court should suspend all or part of the alimony obligation of the former spouse; or

(ii) The third person is receiving support from the alimony recipient and the alimony recipient does not need the amount of alimony previously awarded and the court should suspend all or part of the alimony obligation of the former spouse.

(3) An award for alimony in futuro shall terminate automatically and unconditionally upon the death or remarriage of the recipient. The recipient shall notify the obligor immediately upon the recipient's remarriage. Failure of the recipient to timely give notice of the remarriage shall allow the obligor to recover all amounts paid as alimony in futuro to the recipient after the recipient's marriage. Alimony in futuro shall also terminate upon the death of the payor, unless otherwise specifically stated.

(g) (1) Transitional alimony means a sum of money payable by one (1) party to, or on behalf of, the other party for a determinate period of time. Transitional alimony is awarded when the court finds that rehabilitation is not necessary, but the economically disadvantaged spouse needs assistance to adjust to the economic consequences of a divorce, legal separation or other proceeding where spousal support may be awarded, such as a petition for an order of protection.

(2) Transitional alimony shall be nonmodifiable unless:

(A) The parties otherwise agree in an agreement incorporated into the initial decree of divorce or legal separation, or order of protection;

(B) The court otherwise orders in the initial decree of divorce, legal separation or order of protection; or

(C) The alimony recipient lives with a third person, in which case a rebuttable presumption is raised that:

(i) The third person is contributing to the support of the alimony recipient and the alimony recipient does not need the amount of support previously awarded, and the court should suspend all or part of the alimony obligation of the former spouse; or

(ii) The third person is receiving support from the alimony recipient and the alimony recipient does not need the amount of alimony previously awarded and the court should suspend all or part of the alimony obligation of the former spouse.

(3) Transitional alimony shall terminate upon the death of the recipient. Transitional alimony shall also terminate upon the death of the payor, unless otherwise specifically stated in the decree.

(4) The court may provide, at the time of entry of the order to pay transitional alimony, that the transitional alimony shall terminate upon the occurrence of other conditions, including, but not limited to, the remarriage of the party receiving transitional alimony.

(h) (1) Alimony in solido, also known as lump sum alimony, is a form of long term support, the total amount of which is calculable on the date the decree is entered, but which is not designated as transitional alimony. Alimony in solido may be paid in installments; provided, that the payments are ordered over a definite period of time and the sum of the alimony to be paid is ascertainable when awarded. The purpose of this form of alimony is to provide financial support to a spouse. In addition, alimony in solido may include attorney fees, where appropriate.

(2) A final award of alimony in solido is not modifiable, except by agreement of the parties only.

(3) Alimony in solido is not terminable upon the death or remarriage of the recipient or the payor.

(i) In determining whether the granting of an order for payment of support and maintenance to a party is appropriate, and in determining the nature, amount, length of term, and manner of payment, the court shall consider all relevant factors, including:

(1) The relative earning capacity, obligations, needs, and financial resources of each party, including income from pension, profit sharing or retirement plans and all other sources;

(2) The relative education and training of each party, the ability and opportunity of each party to secure such education and training, and the necessity of a party to secure further education and training to improve such party's earnings capacity to a reasonable level;

(3) The duration of the marriage;

(4) The age and mental condition of each party;

(5) The physical condition of each party, including, but not limited to, physical disability or incapacity due to a chronic debilitating disease;

(6) The extent to which it would be undesirable for a party to seek employment outside the home, because such party will be custodian of a minor child of the marriage;

(7) The separate assets of each party, both real and personal, tangible and intangible;

(8) The provisions made with regard to the marital property, as defined in § 36-4-121;

(9) The standard of living of the parties established during the marriage;

(10) The extent to which each party has made such tangible and intangible contributions to the marriage as monetary and homemaker contributions, and tangible and intangible contributions by a party to the education, training or increased earning power of the other party;

(11) The relative fault of the parties, in cases where the court, in its discretion, deems it appropriate to do so; and

(12) Such other factors, including the tax consequences to each party, as are necessary to consider the equities between the parties.

(j) Where the lump sum amount of retirement or pension benefits or of balances in an individual retirement account, §§ 401(k), 403(b), 457, codified in 26 U.S.C. §§ 401(k), 403(b) and 457, respectively, or any other tax qualified account has been considered by the trial court, and determined to be marital property to be divided, the distributions of such lump sum amounts necessary to complete the division of property, whether distributed in a single payment or by periodic payments, shall not be considered income for the purpose of determining a spouse or ex-spouse's right to receive alimony or child support, but the income generated by the investment of such lump sum awards shall be considered income for such purpose.

(k) The court may direct a party to pay the premiums for insurance insuring the health care costs of the other party, in whole or in part, for such duration as the court deems appropriate.

(l) To secure the obligation of one party to pay alimony to or for the benefit of the other party, the court may direct a party to designate the other party as the beneficiary of, and to pay the premiums required to maintain, any existing policies insuring the life of a party, or to purchase and pay the premiums required to maintain such new or additional life insurance designating the other party the beneficiary of the insurance, or a combination of these, as the court deems appropriate.

(m) The order or decree of the court may provide that the payments for the support of such spouse shall be paid either to the clerk of the court or directly to the spouse, or, in Title IV-D cases, the order or decree of the court shall provide that payments shall be paid to the central collections and disbursement unit, pursuant to § 36-5-116.

(n) Nothing in this section shall be construed to prevent the affirmation, ratification and incorporation in a decree of an agreement between the parties as to support and maintenance of a party.

(o) Any order of alimony that has been reduced to judgment shall be entitled to be enforced as any other judgment of a court of this state and shall be entitled to full faith and credit in this state and in any other state.



§ 36-5-122 - False allegations of sexual abuse in furtherance of litigation.

Whenever a trial court finds that any person knowingly made a false allegation of sexual abuse in furtherance of litigation, in addition to any other penalties provided for by law or rule, the court may hold the accuser in contempt of court and may order the accuser to pay all litigation expenses, including, but not limited to, reasonable attorney's fees, discretionary costs and other costs incurred by the wrongly accused party in defending against the false allegation.






Part 2 - Uniform Reciprocal Enforcement of Support Act [Repealed]



Part 3 - Intercounty Enforcement of Support [Repealed]



Part 4 - Expedited Process for Support

§ 36-5-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Child" means a person entitled to support from such person's parents by virtue of such person's minority or who is entitled to support as provided in § 34-1-102(b);

(2) "Magistrate" means a duly licensed attorney who has been actively engaged in the practice of law for a period of not less than two (2) years appointed by court authority to set and enforce child support, to review the administrative hearing decisions of the department of human services pursuant to § 36-5-1003 and to administer expedited process as set out in this part;

(3) "Petitioner" means a person or governmental entity seeking to be awarded or to enforce support for a child, or seeking to modify a previous child support order;

(4) "Respondent" means a person from whom child support is sought or a person in opposition to modification of a prior order; and

(5) "Support" or "order of support" means child support and support for a spouse or ex-spouse if the obligor is responsible for the support of a child residing with the spouse or ex-spouse.



§ 36-5-402 - Commencement and termination of hearings and actions -- Magistrates.

(a) (1) Hearings in all child support cases that are not being enforced pursuant to the provisions of Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., shall be heard within a reasonable period of time, not to exceed forty-five (45) days of the service of process in each county in the state.

(2) Hearings in all Title IV-D support cases that seek to establish or enforce support shall be heard within the time frames established by federal child support regulations. The department of human services shall send notice of the time frames as they may be amended to the administrative director of the courts, who shall send such notice to all courts of the state with child or spousal support jurisdiction. The administrative director of the courts shall send such notice to the courts within thirty (30) days of the date of notice from the department, and the time frames shall then become effective thirty (30) days after the date of the notice from the administrative director of the courts and shall apply to all actions to establish or enforce support initiated on or after July 1, 1995.

(b) The presiding judge of each judicial district shall provide for expedited support hearings in one (1) of the following manners:

(1) (A) The presiding judge of each judicial district, after conferring with the other judges and chancellors in the presiding judge's judicial district, shall certify to the supreme court and the administrative director of the courts the number of magistrates, if any, needed to serve each county in the district. Such certification shall include such information as may be required by the supreme court and the administrative director of the courts. The supreme court and the administrative director of the courts shall determine the number of magistrates, if any, needed for each such district, and the magistrates shall be selected and appointed by the presiding judge and shall serve at the presiding judge's pleasure. In counties having a metropolitan form of government and in counties having a population of not less than three hundred thirty-five thousand (335,000) nor more than three hundred thirty-six thousand (336,000), according to the 1990 federal census or any subsequent federal census, the magistrate or magistrates shall be selected and appointed by and serve at the pleasure of the trial court judge who hears more than fifty percent (50%) of the child support and domestic relations cases in such judicial district; provided, that this sentence does not apply to any sitting magistrate in such counties as of July 1, 1994. In determining the number of magistrates for each district, the supreme court and the administrative director of the courts shall provide for as many magistrates as are needed to provide hearings in all child support cases within the time schedule set out in subsection (a).

(B) In the event a judicial district has in effect on or before October 1, 1985, a system for the appointment of magistrates or masters to hear support cases that satisfies the requirements of the federal child support enforcement amendments of 1984 (P.L. 98-378), or subsequent federal legislation, and the regulations promulgated pursuant thereto, such district shall not be required to comply with the foregoing provisions of this part so long as such preexisting system remains in effect. Any law to the contrary notwithstanding, all magistrates or masters appointed pursuant to such system in circuit or chancery court shall be appointed by the presiding judge, with the concurrence of the other judges and chancellors in the district and shall serve at the pleasure of the appointing authority.

(2) In lieu of requesting a magistrate, the presiding judge may, with the agreement of all judges having child support jurisdiction in a particular county or counties, enter into agreements with juvenile courts to set, enforce, and modify support orders as provided in this part. In the event such an agreement is entered into, the juvenile court shall have jurisdiction over all support cases in such county, except as may otherwise be provided in the agreement, any contrary provision of law notwithstanding.

(3) If a judicial district does not recommend the need for magistrates or if the supreme court and the administrative director of the courts do not approve such recommendation, the supreme court, the administrative director of the courts and the presiding judges of such districts shall provide such information to the commissioner of human services as may be required by the secretary of health and human services for the granting of a waiver in accordance with the federal child support enforcement amendments of 1984 (P.L. 98-378), or subsequent federal legislation, and the regulations promulgated pursuant thereto. In the event the secretary does not grant a waiver for one (1) or more judicial districts, or in the event a waiver is revoked, the supreme court and the administrative director of the courts shall proceed to appoint a magistrate in accordance with subdivision (b)(1)(A) or take such other action as may be required to comply with federal law.

(4) The presiding judge shall prescribe which county or counties within the district that a magistrate will serve. All other terms and conditions of the appointment, including, but not limited to, compensation to be paid and reimbursement of expenses and whether the position shall be full time or part time, shall be prescribed by rule of the supreme court, which is hereby granted such rulemaking authority with regard to the accomplishment of the purposes of this part as it deems appropriate in the public interest. The compensation to be paid to the magistrates shall be not less than nor more than ninety thousand dollars ($90,000). On and after July 1, 2008, the base salaries of magistrates appointed pursuant to this section shall be annually adjusted to reflect any actual percentage pay increases provided to all state employees generally, as provided for in the general appropriations act. Adjustments to annual salary increases as provided for in this subdivision (b)(4) are not to be made on the basis of any class compensation efforts, class compression efforts, or any other method of salary adjustments.

(c) If by July 1, 1986, the presiding judge fails to comply with the provisions of subsection (b), the judge will be deemed to have delegated this responsibility to the supreme court and the administrative director of the courts, and the supreme court shall immediately appoint a magistrate to serve in accordance with this section, if necessary.

(d) The administrative director of the courts shall have authority to enter into contracts with the Tennessee state IV-D office of child support enforcement to obtain funding for compensation for the magistrate, support staff and other expenses necessary to provide for the performance of duties required in this part and required in part 5 of this chapter. Such contracts shall be subject to availability of funds.

(e) The appointment of magistrates in juvenile court that may be necessary to meet the provisions of this section shall be governed by title 37, chapter 1.



§ 36-5-403 - Powers of magistrate.

The magistrate shall have the same authority and power as a circuit court judge to issue any and all process and in conducting hearings and other proceedings in accordance with this part; provided, that all final orders of a magistrate must be reviewed by a judge as provided in § 36-5-405.



§ 36-5-404 - Powers and duties of clerk.

The office of the clerk of the court shall provide a sufficient supply of the forms provided for in § 36-5-406. These forms shall be limited to use in causes filed under this part and they shall be made available to all who request assistance in filing a petition. The office of the clerk shall also assist a person who is not represented by counsel by filling in the name of the court on the petition and testimony or shall refer the person to the proper IV-D agency within the county.



§ 36-5-405 - Actions for support.

(a) Any person seeking to set, enforce, modify or terminate support may commence such an action by filing a petition and testimony in the form prescribed by § 36-5-406 with the office of the clerk.

(b) When a petition is filed, the clerk shall designate a hearing date on the notice prescribed in this part or, in the alternative, shall designate a hearing date on the summons to be served by the sheriff if the petitioner elects to proceed by having the sheriff serve process to initiate this proceeding. The hearing date shall be within thirty (30) days of the date the petition is filed. If process is served by certified mail, the clerk shall then send a copy of the completed petition, testimony, and notice to respondent by certified mail, return receipt requested. The clerk shall give a copy of completed notice, petition, and testimony to petitioner.

(c) If the return receipt is not received by the hearing date, and the respondent fails to appear, then the magistrate shall direct the clerk to reissue the petition with a new notice of hearing and may direct service as set out in subsection (b), or may direct service by issuance of a summons to be served by the sheriff or process server, designated by the magistrate. If a petition is for contempt, either the magistrate or the judge may issue an attachment for the arrest of the respondent with a bond.

(d) If the respondent fails to appear after service and if the return receipt does bear the signature of respondent, the magistrate may grant the relief sought in the petition by default. If a petition is for contempt, either the magistrate or the judge may issue an attachment for the arrest of the respondent with a bond.

(e) If respondent does appear, the magistrate may enter a consent order if the parties reach an agreement and the magistrate finds the agreement to be reasonable.

(f) If the respondent appears and the parties do not agree, the magistrate shall hear testimony and issue an order granting such relief as the magistrate finds appropriate.

(g) Upon the conclusion of the hearing in each case, the magistrate shall transmit to the judge all papers relating to the case, along with the magistrate's findings and recommendations in writing. A magistrate's decision on a preliminary matter, not dispositive of the ultimate issue in the case, shall be final and not reviewable by the judge.

(h) Any party may, within five (5) days thereafter, excluding nonjudicial days, file a request for a hearing by the judge of the court having jurisdiction. The judge may, on the judge's own motion, order a rehearing of any matter heard before a magistrate, and shall allow a hearing if a request for such is filed as herein prescribed. Unless the judge orders otherwise, any recommendation of the magistrate shall be in effect pending rehearing or approval by the court.

(i) If a hearing before the judge is not requested, the findings and recommendations of the magistrate become the final decree of the court when confirmed by an order of the judge.

(j) There shall be no litigation tax and the clerk shall not refuse to file a petition for a party proceeding under this part for failure to pay a filing fee. When a party is unable to pay the filing fee, such party shall be required to take and subscribe to in writing the pauper's oath set out in § 20-12-127, and such affidavit shall be attached to such party's petition.

(k) Any party may appeal a final order entered under this section to the court of appeals. Any such appeal shall be governed by the applicable provisions of the Tennessee Rules of Appellate Procedure.



§ 36-5-406 - Promulgation and approval of forms.

The department of human services has the authority by regulation to promulgate forms, which shall be available for use pursuant to this part. Such forms shall be promulgated pursuant to the rulemaking provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and shall be approved by the judicial council prior to becoming effective.






Part 5 - Assignment of Income for Support

§ 36-5-501 - Income withholding.

(a) (1) For any order of child support issued, modified, or enforced on or after July 1, 1994, the court shall order an immediate assignment of the obligor's income, including, but not necessarily limited to: wages, salaries, commissions, bonuses, workers' compensation, disability, payments pursuant to a pension or retirement program, profit sharing, interest, annuities, and other income due or to become due to the obligor. The order of assignment shall issue regardless of whether support payments are in arrears on the effective date of the order. The court's order, shall include an amount sufficient to satisfy an accumulated arrearage, if any, within a reasonable time. The order may also include an amount to pay any medical expenses that the obligor owing the support is obligated or ordered to pay. Withholding shall not exceed fifty percent (50%) of the employee's income after FICA, withholding taxes, and a health insurance premium that covers the child, are deducted. The order shall also include an amount necessary to cover the fee due the clerk of the court or the department, if appropriate. In the event the court does not order an immediate assignment pursuant to subdivision (a)(2), every order shall be enforceable by income assignment as provided in this chapter.

(2) (A) Income assignment under this subsection (a) shall not be required:

(i) If, in cases involving the modification of support orders, upon proof by one party, there is a written finding of fact in the order of the court that there is good cause not to require immediate income assignment and the proof shows that the obligor has made timely payment of previously ordered support. "Good cause" shall only be established upon proof that the immediate income assignment would not be in the best interests of the child. The court shall, in its order, state specifically why such assignment will not be in the child's best interests; or

(ii) If there is a written agreement by both parties that provides for alternative arrangements. Such agreement must be reviewed by the court and entered in the record.

(B) If the case is being enforced under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., and is subject to an assignment of support due to receipt of public assistance, the department of human services or its contractor must be notified of the request for exemption under subdivisions (a)(2)(A)(i) and (ii) and may present evidence for purposes of subdivision (a)(2)(A)(i), or must agree in order to permit exemption from income withholding as otherwise permitted pursuant to subdivision (a)(2)(A)(ii).

(3) (A) Unless a court or administrative order stipulates that alternative health care coverage to employer-based coverage is to be provided for a child subject to a Title IV-D child support order, in any case in which a noncustodial parent is required by a court or administrative order to provide health care coverage for such a child, and the employer of the noncustodial parent is known to the department, the department shall use any federally-required medical support notices to provide notice to the employer of the requirement for employer-based health care coverage for such child through the child's parent who has been ordered to provide health care coverage for such child. The department shall send the federal medical support notice to any employer of a noncustodial parent subject to such an order within two (2) business days of the entry of such employee who is an obligor in a Title IV-D case into the directory of new hires under part 11 of this chapter.

(B) Within twenty (20) business days after the date of the medical support notice, the employer of a noncustodial parent subject to an order for health care coverage for the child shall transfer the notice to the appropriate plan providing such health care coverage for which the child is eligible. The employer shall withhold from the noncustodial parent's compensation any employee contributions necessary for coverage of the child and shall send any amount withheld directly to the health care plan to provide such health care coverage for the child. If the employee contests the withholding of such employee contributions, the employer shall initiate withholding until the contest is resolved. The employee/obligor shall have the right to contest the withholding order issued pursuant to subdivision (a)(3) based upon a mistake of fact according to the provisions for appeal provided pursuant to part 10 of this chapter.

(C) (i) An employer shall notify the department promptly whenever the noncustodial parent's employment is terminated.

(ii) The department shall promptly notify the employer when there is no longer a current order for medical support in effect for which the department is responsible.

(D) The liability of the noncustodial parent for employee contributions to the health care plan necessary to enroll the child in the plan shall be subject to all available enforcement mechanisms under this title or any other provision of law.

(E) Upon receipt of the notice required by this subdivision (a)(3) that appears regular on its face and that has been appropriately completed, the notice is deemed a qualified medical child support order under 29 U.S.C. § 1169(a)(5)(C)(i). The health insurance plan administrator of a participant under a group health plan who is the noncustodial parent of the child for whom the notice was received pursuant to this subdivision (a)(3), shall, within forty (40) business days:

(i) Notify the state Title IV-D agency of any state or territory that issued the notice with respect to whether coverage is available for such child under the terms of the plan, and, if so, whether such child is covered under the plan and either the effective date of the coverage or, if necessary, any steps to be taken by the custodial parent, or official of a state or political subdivision thereof substituted for the name of the child pursuant to 29 U.S.C. § 1169(a)(3)(A), to effectuate coverage. The department or its contractors, in consultation with the custodial parent, must promptly select from available plan options when the plan administrator reports that there is more than one (1) option available under the employer's plan; provided, however, if such response is not made to the plan administrator within twenty (20) business days, and if the plan has a default option for coverage, the plan administrator shall enroll the child in that default option. If there is no default option, the plan administrator may call the office of the department or contractor that sent the notice and seek direction as to the child's enrollment in the available plans;

(ii) Provide the custodial parent or such substituted official a description of the coverage available and any forms or documents necessary to effectuate such coverage and permit the custodial parent or substituted official to file claims;

(iii) Send the explanation of benefit statements to the custodial parent, substituted official and the employee;

(iv) Send the reimbursement to the custodial parent, legal guardian or substituted official for expenses paid by the custodial parent, legal guardian or substituted official for which the child may be eligible under the plan;

(v) Nothing in subdivision (a)(3)(E) shall be construed as requiring a group health plan, upon receipt of a medical support notice, to provide benefits under the plan, or eligibility for benefits, under the terms of the plan in addition to, or different from, those provided immediately before receipt of such notice, except as may otherwise be required by the provisions of title 56, chapter 7, part 23.

(b) (1) (A) In all cases in which the court has ordered immediate income assignment, the clerk of the court, or the department of human services or its contractor in Title IV-D cases, shall immediately issue an income assignment to an employer once the employer of an obligor has been identified.

(B) In all cases in which an immediate assignment of income has not been previously ordered, or in which an obligor who is ordered to pay child support in which an immediate income assignment was not required pursuant to subdivision (a)(2), and when the obligor becomes in arrears as defined in this subdivision (b)(1) as reflected in the records of the clerk of court, if the support is paid through the clerk's office or in the records of the department of human services, then the clerk of the court, or the department or its contractor in Title IV-D child support cases shall, without the necessity of an affidavit of the obligee, issue an order of income assignment to the employer of the obligor, if known, or at such time as the employer's name and whereabouts are made known to the clerk or the department or its contractor. No court order expressly authorizing an income assignment shall be required under this subdivision (b)(1)(B).

(C) The order of assignment issued by the department or its contractor pursuant to subdivisions (b)(1)(A) and (B) shall include an amount sufficient to satisfy an accumulated arrearage within a reasonable time without further order of the court. The order shall also include an amount to pay any medical expenses that the obligor owing the support is obligated or ordered to pay. Withholding shall not exceed fifty percent (50%) of the employee's income after FICA, withholding taxes, and a health insurance premium that covers the child, are deducted. The order shall also include an amount necessary to cover the fee due the clerk of the court, if appropriate.

(D) In all other cases in which the child support payments were ordered to be paid directly to a parent or guardian or custodian of the child or children, and the child support payments are in arrears as defined in this subdivision (b)(1), the parent, guardian or custodian may, by affidavit filed with the clerk, or, the department or its contractor in Title IV-D child support cases, request that an order of income assignment be sent by the clerk of the court, or by the department, to the employer, if known, or at such time as the employer's name and whereabouts are made known to the clerk, the department or its contractor. No court order expressly authorizing an income assignment shall be required under this subdivision (b)(1).

(E) The order of assignment issued by the clerk or the department or its contractor pursuant to subdivision (b)(1)(D) shall include an amount sufficient to satisfy an accumulated arrearage within a reasonable time. The order may also include an amount to pay any medical expenses that the obligor owing the support is obligated or ordered to pay. Withholding shall not exceed fifty percent (50%) of the employee's income after FICA, withholding taxes, and a health insurance premium that covers the child, are deducted. The order shall also include an amount necessary to cover the fee due the clerk of the court, if appropriate.

(F) An income assignment pursuant to this subsection (b) shall be mandatory even if subsequent to the issuance of the order of assignment the obligor pays the amount of arrearage in part or in full as long as current support or arrearages are still owed.

(G) For purposes of this part, "arrears" means any occasion on which the full amount of ordered support ordered for or on behalf of a minor child, or for a spouse or former spouse of the obligor with whom the child is living to the extent the spousal support would be included for the purposes of 42 U.S.C. § 654a(e)(4), is not paid by the due date for arrears as defined in § 36-5-101(f)(1) unless an income assignment is in effect and the payor of income is paying pursuant to subsection (g).

(H) Clerks of court are authorized to issue an order of income assignment to the employer of the obligor and to institute the process to assign income when the obligor fails to pay court costs, but shall not have priority over the income assignment for child or spousal support.

(2) When an order of income assignment has been issued pursuant to subdivision (b)(1)(B) or (b)(1)(D), the clerk, or the department in Title IV-D cases, shall send a notice to the obligor within two (2) business days of the issuance of the order of income assignment being sent to the obligor's employer. If the assignment is made pursuant to subdivisions (b)(1)(B) or (b)(1)(D), the notice must be sent to the address of the obligor, if known, or to the obligor at the address of the employer of the obligor if the obligor's address is unknown.

(3) In addition to any other required or pertinent information, all notices of assignment sent to the obligor who resides in this state pursuant to this section shall include:

(A) The amount of money owed by the obligor, including both current support and arrears;

(B) The amount of income withholding, except where otherwise ordered by the court, that shall be applied for current support, the amount that shall be applied for arrearages and the amount to be applied for alimony. The amount withheld shall be an amount reasonably sufficient to satisfy an accumulated arrearage within a reasonable time;

(C) Notice that the obligor has the right to a hearing before the court, or, in Title IV-D cases, an administrative review by the department of human services. The administrative hearing shall be conducted pursuant to the provisions of part 10 of this chapter; and

(D) Notice that the obligor must request the hearing by notifying the clerk, or the department in Title IV-D cases, within fifteen (15) days of the date of the notice, or the date of personal service, if used.

(4) Orders of income assignment issued by the department of human services or its contractors shall be filed with the court.

(5) (A) In all Title IV-D child or spousal support cases in which payment of such support is to be made by income assignment, and in all cases where payments made by income assignment based upon support orders entered on or after January 1, 1994, that are not Title IV-D support cases but must be made to the central collection and disbursement unit as provided by § 36-5-116, the court, the clerk of court, or the department or its contractors shall only order that the support payments be made by income assignment to the central collection and disbursement unit pursuant to § 36-5-116. No agreement by the parties in a parenting plan, either temporary or permanent, entered pursuant to chapter 6, part 4 of this title, or any other agreement of the parties or order of the court, except as may otherwise be allowed by subdivision (a)(2)(B), shall alter the requirements for payment by income assignment to the central collection and disbursement unit as required by § 36-5-116, and any provision of any parenting plan, agreement or court order providing for any other payment procedure contrary to the requirements of § 36-5-116, whether or not approved by the court, except as may otherwise be allowed by subdivision (a)(2)(B), shall be void and of no effect. No credit shall be given by the court, the court clerk or the department of human services for child or spousal support payments required by the support order that are made in contravention of such requirements; provided, however, the department may make any necessary adjustments to the balances owed to account for changes in the Title IV-D or central collection and disbursement status of the support case.

(B) The payment of child support through the centralized collection and disbursement unit established pursuant to § 36-5-116 does not establish the case as a Title IV-D case unless the case otherwise meets the criteria of § 71-3-124 for a case, in which the department of human services will provide child support services to an assignor of support rights or to any person who has otherwise applied for such services.

(6) (A) If the obligor is self-employed, or if the obligor is a partner, member, owner or officer of a partnership, limited liability company, corporation or other association or business entity from which the obligor receives compensation in the form of wages, salary, commissions, bonuses or otherwise, then the court may order the obligor, or the business entity of which the obligor is a partner, member, owner or officer, if applicable, to establish a bank account for the sole purpose of complying with the order issued pursuant to subsection (a). The order issued pursuant to subsection (a) shall specify the amount of the obligor's compensation that is to be deposited into the account and the frequency by which the deposits are to be made, whether weekly, biweekly or monthly. Within ten (10) days of the issuance of the order pursuant to subsection (a), the obligor or business entity shall provide the department with written authorization for the department's central collection and disbursement unit to receive from the account, by automatic bank withdrawal, the amount ordered by the court to be deposited into the account. Failure to either deposit the required amount into the account or to authorize automatic withdrawal of the required amount by the department's central collection and disbursement unit is failure to comply with a child support order, which shall be punishable as civil contempt.

(B) As used in subdivision (b)(6)(A), "self-employed" means earning one's livelihood directly from one's own business, trade or profession rather than as a specified salary or wages from an employer.

(c) (1) In the event the obligor requests a hearing in cases not being enforced pursuant to Title IV-D regarding the withholding as provided in subdivisions (b)(1)(B) within fifteen (15) days of the date of the notice, or the date of personal service, if used, the clerk shall promptly docket the case with the magistrate or court as provided by part 4 of this chapter, shall give notice to all parties, and shall take any other action as is necessary to ensure that the time limits provided in subsection (d) are met.

(2) If the withholding was issued by the department or its contractor in Title IV-D cases and the obligor requests an administrative hearing as permitted by part 10 of this chapter, the department shall promptly schedule the case for a hearing, shall give notice to all parties, and shall take any other action as is necessary to ensure that the time limits provided in subsection (d) are met.

(d) In all cases in which the obligor requests a hearing or administrative review, the magistrate or court, or the department, shall conduct a hearing and make a determination, and the clerk or department shall notify the obligor and the employer of the decision within forty-five (45) days of the date of the order provided in subdivision (b)(1).

(e) The obligor may contest the results of the department's administrative review by requesting a judicial review as provided in part 10 of this chapter.

(f) The amount to be withheld under the income assignment withheld for support may not be in excess of fifty percent (50%) of the income due after FICA, withholding taxes, and a health insurance premium that covers the child are deducted.

(g) (1) The assignment or any subsequent modification is binding upon any employer, person or corporation, including successive employers, fourteen (14) days after mailing or other transmission or personal service of the order from the clerk of the court, or from the department by administrative order of income assignment, pursuant to this section. The employer, person or corporation has a fiduciary duty to send amounts withheld for payment of a child support obligation to the clerk or the department's central collection and disbursement unit as directed in the income assignment order, or, if based upon a direct withholding from another state pursuant to the Uniform Interstate Family Support Act, compiled in parts 20-29 of this chapter, to the other state as directed by that order of assignment. The amount shall be sent by the employer, person or corporation within (7) days of the date the person obligated to pay support is paid, the date the person is to be paid or the date the amount due such person is to be credited. The order is binding until further notice.

(2) The employer, person, corporation or institution shall provide notice to the clerk, the department, or the entity in the other state to which the withheld income was to be sent of termination of employment or income payments to the employee. Any employer, person, corporation or institution that files for bankruptcy or ceases to operate as a business shall provide notice to the clerk or the department of the bankruptcy or cessation of business upon filing bankruptcy or at least ten (10) days prior to ceasing to operate as a business. Any notice provided pursuant to this subsection (g) shall include the names of all the affected employees subject to an income assignment, the last known address of each of those employees, and the name and address of the new employer or source of income of each of those employees, if known.

(3) Failure of any employer, person, corporation or institution to pay income withheld to the clerk or clerks, to the department, its contractor, or other entity, or Title IV-D child support agency in any other state that issued the order, as may be directed by the income assignment order, is a breach of a fiduciary duty to the obligor. Any action alleging breach of fiduciary duties by an employer, person, corporation or institution pursuant to this section shall be brought within one (1) year from the date of the breach or violation; provided, that, in the event the alleged breach or violation is not discovered or reasonably should have been discovered within the one-year period, the period of limitation shall be one (1) year from the date the alleged breach or violation was discovered or reasonably should have been discovered. In no event shall an action be brought more than three (3) years after the date on which the breach or violation occurred, except where there is fraudulent concealment on the part of the defendant, in which case the action shall be commenced within one (1) year after the alleged breach or violation is, or should have been, discovered.

(h) For any order of alimony in solido, in futuro or rehabilitative issued, modified or enforced on or after April 24, 2002, the court may order immediate assignment of the obligor's income, including, but not necessarily limited to: wages, salary, commissions, bonuses, workers' compensation, disability, payments pursuant to a pension or retirement program, profit sharing, interest, annuities and other income due or to become due to the obligor. The order of assignment shall issue regardless of whether support payments are in arrears on the effective date of the order. The court's order may include an amount sufficient to satisfy an accumulative arrearage, if any, within a reasonable time. Withholding shall not exceed fifty percent (50%) of the employee's income after FICA, withholding taxes, and a health insurance premium that covers the child, if any, are deducted. The order shall also include an amount necessary to cover the fee due the clerk of the court, if appropriate.

(i) It is unlawful for an employer to use the assignment as a basis for discharge or any disciplinary action against the employee. Compliance by an employer, other person, institution or corporation with the order shall operate as a discharge of the liability of such employer, other person, institution or corporation to the affected individual as to that portion of the income so affected. An employer shall be subject to a fine for a Class C misdemeanor if the income assignment is used as a basis to refuse to employ a person or to discharge the obligor/employee or for any disciplinary action against the obligor/employee or if the employer fails to withhold from the obligor's income or to pay such amounts to the clerk or to the department as may be directed by the withholding order.

(j) (1) An assignment under this section shall take priority over any other assignment or garnishment of wages, as described in title 26, chapter 2, or salary, commissions or other income, except those deductions made mandatory by law or hereafter made mandatory.

(2) (A) If the employer, person, corporation or institution receives more than one (1) order of income assignment against an individual, the employer, person, corporation or institution must comply by giving first priority to all orders for amounts due for current support due a child, second to all orders for amounts due for arrearages due a child, third to all orders for amounts due for current support due a spouse, and fourth to all orders for amounts due for arrearages due a spouse, and must honor all withholdings to the extent the total amount withheld from wages does not exceed fifty percent (50%) of the employee's wages after FICA, withholding taxes, and a health insurance premium that covers the child are deducted.

(B) Any employer, person or entity receiving an order for income withholding from another state or territory shall apply the income withholding law of the state of the obligor's principal place of employment in determining:

(i) The employer's fee for processing an income withholding order;

(ii) The maximum amount permitted to be withheld from the obligor's income;

(iii) The time periods within which the employer must implement the income withholding order and forward the child support payment;

(iv) The priorities for withholding and allocating income withheld for multiple child support obligees; and

(v) Any withholding terms and conditions not specified in the order.

(C) The "principal place of employment" for an obligor who is employed in this state and for whom an income withholding order has been received in this state from another state or territory shall be deemed to be this state, and the provisions set forth in the requirements of this section regarding income withholding shall apply to the determinations made in subdivisions (j)(2)(B)(i)-(v).

(3) (A) If any employer, person, or other entity receives any income assignment for current support against an individual that would cause the deduction from any two (2) or more assignments for current support to exceed fifty percent (50%) of the individual's income after FICA, withholding taxes, and a health insurance premium that covers the child are deducted, then the allocation of all current support ordered withheld by all income assignments they receive against that individual shall be determined by the employer, person, or entity as follows:

(i) The employer, person, or other entity shall determine the total dollar amount of the assignments for current support it has received involving the obligor to whom it owes any wages, salaries, commissions, bonuses, workers' compensation, disability, payments pursuant to a pension or retirement program, profit sharing, interest, annuities, and other income due or to become due to the obligor;

(ii) Each individual assignment shall then be calculated as a percentage of the total obtained pursuant to subdivision (j)(3)(A)(i);

(iii) The employer, person, or entity shall then allocate the available income of the obligor, subject to the limits described in this subsection (j), based on the percentage computation pursuant to subdivision (j)(3)(A)(ii) and shall, as directed by the order of income assignment, pay the amounts withheld from the obligor's income, to the clerk or clerks, or to the department, its contractor, or other entity or Title IV-D child support agency in any other state that issued such order.

(B) In the event all current support obligations are met from the assignments and support arrearages exist in more than one (1) case and there is not sufficient income to pay all ordered support arrearages, then the support arrearages shall be allocated on the same basis as set forth in subdivision (j)(3)(A).

(C) The obligor shall be responsible for seeking any modifications to the existing orders for support.

(4) An employer, person, corporation or institution may make one (1) payment to the clerk of the court, the department, its contractor or other entity in another state so long as the employer separately identifies the portion of the single payment attributable to each individual obligor parent, and, if amounts are included that represent withholdings for more than one (1) pay period, so long as the amounts representing each pay period are separately identified.

(k) (1) "Employer, person, corporation or institution," as used in this section, includes the federal government, the state and any political subdivision thereof and any other business entity that has in its control funds due to be paid to a person who is obligated to pay child support.

(2) "Spousal support" for purposes of enforcement of child support by the department of human services under the Title IV-D child support program means a legally enforceable obligation assessed against an individual for the support of a spouse or former spouse who is living with a child or children who are receiving child support services from the department and for whom the individual also owes support. Income assignments pursuant to this part that are enforced as part of the Title IV-D services provided by the department shall apply to spousal support obligations as defined in this subdivision (k)(2).

(l) Any employer, person, corporation or institution that is ordered to pay an income assignment on behalf of an individual may charge the obligor parent an amount of up to five percent (5%) not to exceed five dollars ($5.00) per month for such service.

(m) The notices and orders required to be issued pursuant to this section shall be transmitted to any party or person by any method chosen by the court or the department, including, but not limited to: certified mail, return receipt requested, regular mail, electronic mail, facsimile transmission, or by personal service, and may be generated by computer or on paper. The notices and orders required by this section need not be entered in the minutes of the court. If a notice or order is returned or otherwise not deliverable, then service shall be had by any alternative method chosen by the court or the department, as listed in this subsection (m). Before taking action against an employer or other payor for failure to comply with this part, the court or department shall ensure that service of the notice or order was made by certified mail or by personal service. Electronically reproduced signatures shall be effective to issue any orders or notices pursuant to this section.

(n) There shall be no litigation tax imposed on proceedings pursuant to this part.

(o) (1) The department of human services shall have authority to establish mandatory rules, forms and any necessary standards and procedures to implement income assignments, which shall be used by all the courts and by the department pursuant to this part. The department of human services may implement the use of such forms at any time after July 1, 1997, by emergency rule following approval by the attorney general and reporter. Permanent rules implementing the forms shall be promulgated pursuant to the rulemaking provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(2) Prior to the filing of a notice of rulemaking for permanent rules pursuant to this subsection (o), the rules shall be sent by the department for review by an advisory group composed of two (2) representatives of the state court clerks' conference appointed by the president of the state court clerks' conference; two (2) representatives of the judges of courts that have child support responsibilities, one (1) of whom will be appointed by the chief justice of the supreme court and one (1) of whom will be appointed by the president of the council of juvenile and family court judges; a representative of the administrative office of the courts; and two (2) representatives of the department of human services designated by the commissioner. Nothing contained herein shall be construed to prevent the department from filing any notice of rulemaking prior to or at the time the proposed permanent rules are sent to the advisory group where the department determines that immediate filing of the notice without prior review by the advisory group is necessary to meet any requirements relative to the potential expiration of emergency rules or to comply with any federal statutory or regulatory requirements or any federal policy directives.

(p) If any employer, person, corporation or institution fails or refuses to comply with the requirements of this section, then that employer, person, corporation or institution is liable for any amounts up to the accumulated amount that should have been withheld. In addition, that employer, person, corporation or institution may be subject to a civil penalty to be assessed and distributed pursuant to the requirements of this subsection (p).

(1) Upon the first failure to comply with an order of income assignment, that employer, person, corporation or institution may be subject to a civil penalty of one hundred dollars ($100) per obligor for whom an order of income assignment was received, two hundred dollars ($200) per obligor for the second failure to comply and five hundred dollars ($500) per obligor for each occurrence thereafter.

(2) The civil penalty, when assessed and collected by the department of human services, shall be prorated among the children for whom the income assignment order was issued and with which the employer, person, corporation or institution failed to comply. If there are multiple income assignments for an obligor, the prorated amounts of the civil penalty shall be distributed to the children in the proportion that each order for which the income assignment was issued is to the total amount of all income assignments with which the employer, person, corporation or institution failed to comply.

(3) The civil penalty amount received by the children shall not reduce in any manner the amount of support owed by the obligor parent, but shall be received in addition to all ordered child support.

(q) (1) Penalties authorized by this section shall be assessed by the commissioner of human services after written notice to the employer, person, corporation or institution. The notice shall provide fifteen (15) days from the mailing date of the notice for the employer, person, corporation or institution to file a written request to the department for appeal of the civil penalty. If an appeal is timely filed with the department, the department shall set an administrative hearing on the issue of the assessment pursuant to the provisions of the Uniform Administrative Procedures Act, relative to contested case hearings. Failure to timely appeal the assessment of the civil penalty shall be final and conclusive of the correctness of the assessment.

(2) Any amount found owing shall be due and payable not later than fifteen (15) days after the mailing date of the determination. Failure to pay an assessment shall result in a lien against the real or personal property of the employer, person, corporation or institution in favor of the department. If an assessment is not paid when it becomes final, the department may collect the amount of the civil penalty by any available administrative enforcement procedures or by court action. The non-prevailing party shall be liable for all court costs and litigation taxes of the proceedings and shall be liable to the department for the cost of any private, contract or government attorney representing the state and for the time of any of its Title IV-D or contractor staff utilized in litigating the assessment.

(3) Any appeal of the action of the commissioner pursuant to this section shall be made in conformity with § 36-5-1003.



§ 36-5-503 - Termination of income assignment.

(a) The following procedures shall apply to termination of income assignment:

(1) Any party or its agents or assignees may seek termination of an order under this section if there are no arrearages owed by the obligor to the obligee parent, any guardian or custodian of the child, the department of human services or any other agency of the state of Tennessee, or any other Title IV-D agency of any state, the costs of court have been paid, and there are no longer any children to whom the obligor parent is obligated to pay support because:

(A) Of the marriage of the child or children;

(B) Of the death of the child or children;

(C) The child or children have reached majority and have graduated from high school, or the class of which the child is a member when the child attains eighteen (18) years of age graduates, whichever occurs later, and no other special circumstances requiring the obligation continue to exist.

(2) If there are children to whom the obligor is still obligated to pay support, though a change of circumstances has occurred as a result of the discontinuation of the obligation to at least one (1) child, the obligor may not seek termination of the income assignment order, but must seek modification of the support order. Upon obtaining modification of the support order, the clerk of court or the department or its contractors shall issue a modified income assignment;

(3) Parties seeking a change of custody, pursuant to § 36-6-101, may not seek termination under this provision but must request termination by the trial court if there is a change in custody ordered;

(4) The clerk of the court or the department of human services or its contractor in Title IV-D cases shall send the order and notice of termination of income assignment to the obligor parent, obligee parent, and employer, person, corporation, or institution upon the decision to terminate or not to terminate; and

(5) (A) In Title IV-D cases, when the department of human services or its contractor is informed or otherwise determines that the conditions of subdivision (a)(1) have been met, then the department or its contractor shall administratively terminate or modify the income assignment order to reflect the change in circumstances pursuant to the child support guidelines in accordance with this section. In all other circumstances, modification or termination of an income assignment shall be obtained by court order.

(B) In cases where an income assignment order may be terminated or modified by administrative order, the department or its contractor shall notify both the obligor, or other payer, and the obligee of the proposed action with respect to the termination or modification action. The notice shall give both the obligor and the obligee fifteen (15) days in which to appeal the proposed action, pursuant to the appeal provisions of part 10 of this chapter.

(b) Each parent or other individual having custody of a child who is receiving support payments under an income assignment order shall notify the clerk, or the department of human services or its contractor in Title IV-D cases, at such time as any of the following occur:

(1) A child for whom support is being paid dies;

(2) A child for whom support is being paid marries;

(3) A child for whom support is being paid reaches such child's eighteenth birthday if the child is not in high school on that date; or

(4) A child for whom support is being paid graduates from high school, or the class of which the child is a member graduates if the child does not graduate with the class, if the child is eighteen (18) years of age prior to the date such child graduates.

(c) (1) The obligor parent may also seek termination or modification of a support order when the whereabouts of the obligee parent and child or children are unknown and the clerk of the court, or the department of human services or its contractor in Title IV-D cases, has been unable to forward past payments, and all arrearages owed to the state as a result of the custodian's receipt of public assistance have been paid.

(2) The obligor parent may either file a motion for termination or seek modification of the child support order when support payments equal to the amount due within one (1) month have been returned to the office of the clerk, or to the department or its contractor in Title IV-D cases, and all reasonable means to locate the obligee parent and child or children have been exhausted. The clerk of the court, or the department or its contractor in Title IV-D cases, shall notify the obligor parent that such payments have been returned to the clerk, or to the department or its contractor in Title IV-D cases. The obligor parent must submit an affidavit verifying that such obligor parent has exhausted reasonable efforts to locate the obligee parent and child or children.

(d) When a motion to terminate is filed, the clerk of the court shall proceed to set a hearing and serve the parties as provided in § 36-5-405. Upon receipt of a notice from the custodial parent or individual in accordance with subsection (b), or based upon the department's own records, the clerk or the department or its contractor in Title IV-D cases shall determine whether the income assignment order includes support for any other child or children and whether there are any accumulated arrearages due that have not been satisfied. If there are no other children and no arrearages, the clerk, or the department or its contractor in Title IV-D cases, after notification to the parties, shall notify the employer, person, corporation or institution withholding support that the income assignment is terminated. If there are other children and/or accumulated arrearages, the clerk or the department or its contractor in Title IV-D cases, after notification to the parties, shall send a new notice to the employer, person, corporation or institution withholding support specifying the correct amount to be withheld as a result of the change in circumstances.

(e) If the obligor parent wishes to file a motion for termination or to seek modification of the support order, such obligor parent must complete and file an affidavit affirming that such obligor parent has contacted a reasonable number of relatives and friends of the obligee parent and all lack any knowledge regarding the whereabouts of the obligee parent and child or children, and that such obligor parent has made other reasonable efforts to locate the obligee parent and child or children including:

(1) Mailing a letter to the obligee parent's last known address requesting a new mailing address;

(2) Checking the telephone directory and directory assistance for a listing of the obligee parent;

(3) Contacting the obligee parent's last attorney of record and inquiring as to whether the attorney can provide a current address;

(4) Contacting the obligee parent's last known place of employment (if known) and inquiring as to whether a current address may be provided by the employer; and

(5) Contacting the department of human services and inquiring if its records contain a current address of the obligee parent.






Part 6 - Income Withholding to Enforce Support Orders [Repealed]



Part 7 - Enforcement Through License Denial, Revocation and Restriction

§ 36-5-701 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Arrears" means any child support or spousal support associated with a child support order owed under a court or administrative order that is delinquent pursuant to § 36-5-501(b)(1), or any interest owed on those arrears;

(2) "Commissioner" means the commissioner of human services;

(3) "Department" means the department of human services;

(4) "License" means a license, certification, registration, permit, approval or other similar document issued to an individual evidencing admission to or granting authority to engage in a profession, trade, occupation, business, or industry, to hunt or fish, or to operate any motor vehicle or other conveyance, but does not include a license to practice law unless the supreme court establishes guidelines pursuant to § 36-5-713 making this part applicable to such license;

(5) "Licensee" means any individual holding a license, certification, registration, permit, approval, or other similar document evidencing admission to, or granting authority to engage in a profession, trade, occupation, business, or industry, to hunt or fish, or to operate any motor vehicle or other conveyance, but "licensee" does not include an attorney only with respect to the attorney's license to practice law unless the supreme court establishes guidelines pursuant to § 36-5-713 making this part applicable to such license;

(6) "Licensing authority" means the board, commission, or agency, including the department of safety, that has been established by statute or state regulation to oversee the issuance and regulation of any license. Excluded from this definition is the supreme court, unless the supreme court acts in accordance with § 36-5-713, and any licensing authority established solely by the action and authority of a county or municipal government;

(7) "Not in compliance with an order of support" means that the obligor is five hundred dollars ($500) or more in arrears and the arrears are ninety (90) days or more past due;

(8) "Obligee" means any individual to whom a duty of support is owed or any state or political subdivision to whom such duty has been assigned or that is collecting support on behalf of an obligee;

(9) "Obligor" means any individual owing a duty of support;

(10) "Order of support" means any judgment or order for the support of dependent children issued by any court of this state or another state, including an order in a final decree of divorce, or any order issued in accordance with an administrative procedure established by state law in this or another state that affords substantial due process and is subject to judicial review; and

(11) "Restricted license" means a license that allows a person to operate a motor vehicle for the limited purposes of going to and from and working at the person's regular place of employment and going to and from the person's school and does not include a commercial driver license of any kind.



§ 36-5-702 - Agency to enforce orders -- Notice of noncompliance.

(a) (1) In Title IV-D child support enforcement cases pursuant to this part, the department shall be deemed to be the agent of the court to enforce, on behalf of the court, the court's order of support that is in arrears by using the license revocation, denial, suspension or restriction procedures provided in this part.

(2) If the court's records maintained by the court clerk on the statewide Title IV-D child support computer system, or the department's records of court ordered support if the court clerk elected, pursuant to the former provisions of § 36-5-101(a)(4)(C)(iii), not to participate in the statewide Title IV-D child support computer system, show that the obligor is in arrears and is not in compliance with an order of support, the department may serve upon an obligor a notice that informs the obligor of the department's intention to submit the obligor's name to the appropriate licensing authority as a licensee who is not in compliance with an order of support.

(b) The notice shall state that:

(1) The obligor may request an administrative hearing to contest the issue of compliance or contact the department to make an arrangement for the payment of the arrears that is satisfactory to the department, which may include eligibility for a restricted license pursuant to § 36-5-714;

(2) A request for a hearing must be made in writing and must be received by the department within twenty (20) days of service, or within twenty (20) days of service the obligor must contact the department or the local IV-D agency and pay the arrears or make an arrangement with the department for the payment of the arrears that is satisfactory to the department;

(3) If the obligor requests a hearing within twenty (20) days of service, the department shall stay the proceedings to certify the obligor to any appropriate licensing authority for noncompliance with an order of support pending a decision after a hearing. If the obligor contacts the department to make an arrangement for the payment of the arrears that is satisfactory to the department within such twenty (20) days, the department shall stay the proceedings to certify the obligor to any appropriate licensing authority for noncompliance with an order of support in accordance with the agreement entered into between the obligor and the department as provided in § 36-5-703(d);

(4) The proceedings will be dismissed if the obligor pays the arrears;

(5) If the obligor is not in compliance with an order of support and does not either request a hearing or make a satisfactory arrangement for payment with the department within twenty (20) days of service, the department may certify the obligor to any appropriate licensing authority for noncompliance with a court order of support; and

(6) If the department certifies the obligor to a licensing authority for noncompliance with an order of support, the licensing authority, notwithstanding any other law to the contrary, must deny a renewal request, revoke the obligor's license, refuse to issue or reinstate a license or issue a restricted license, as the case may be, until the obligor provides the licensing authority with a release from the department that states the obligor is in compliance with the obligor's order of support.

(c) The notice to the obligor shall include the address and telephone number of the office of the department or its contractor that issues the notice and a statement of the need to obtain a release from that office as provided in § 36-5-707 in order to allow the obligor's license to be issued, renewed or reinstated. The notice shall be served by certified mail, return receipt requested, or by personal service with an affidavit of service completed by an authorized process server.



§ 36-5-703 - Administrative hearing -- Certification of noncompliance.

(a) An obligor may request an administrative hearing upon receiving the notice described in § 36-5-702 to contest the department's intention to issue a finding of noncompliance to a licensing authority. The request for hearing must be made in writing and must be received by the department within twenty (20) days of the date the notice is served upon the obligor as shown by the return receipt or by the return on personal service.

(b) If a hearing is requested, the department shall conduct the hearing in accordance with title 4, chapter 5, part 3 of the Uniform Administrative Procedures Act, except that, notwithstanding any law to the contrary, the appeal of the department's administrative order based upon the hearing pursuant to this part shall be made by the obligor in accordance with the jurisdictional and judicial review provisions of § 36-5-1003; provided, that notwithstanding any law or rule to the contrary, the sworn certificate of the department, or its agent, or the Title IV-D agency of another state, regarding the issues in subdivisions (c)(1) and (2), shall be admissible in evidence and shall constitute a rebuttable presumption of the obligor's status.

(c) The only issues for consideration at the administrative hearings shall be:

(1) Whether the licensee is an obligor required to pay child support under an order of support;

(2) Whether the obligor is not in compliance with the order of support; and

(3) Whether good cause exists in that case as to whether the sanctions of this part should be imposed.

(d) (1) The department may enter into a consent order with the obligor, which is filed with the court, for payment of an arrearage owed by the obligor. Upon entry of such consent order by the court, the proceedings under this part shall be further stayed, unless there is noncompliance with such consent order as shown by the records pursuant to subdivision (d)(2). In the event of such noncompliance the stay shall cease and the procedures of subdivision (d)(2) shall be followed. Entry of such consent order shall constitute a waiver of the obligor's right to any hearing on the issue of noncompliance with an order of support based upon the notice of noncompliance for which the consent order has been entered.

(2) If the payment records of the clerk of the court or the department show that the obligor remains in arrears and is not in compliance with the consent order for repayment of the child support arrearage pursuant to subdivision (d)(1), the court, through the department, shall, in accordance with § 36-5-705, forthwith certify to each licensing authority that licenses the obligor that the obligor is not in compliance with an order of support.



§ 36-5-704 - Stays of action -- Issuance of decisions -- Costs.

(a) If an obligor timely requests a hearing to contest the issue of compliance, or files a motion to modify support or requests that the support obligation be amended as provided in § 36-5-710, the department shall stay the action and may not certify the name of the obligor to any licensing authority for noncompliance with an order of support until the department issues a written decision after a hearing that finds the obligor is not in compliance with an order of support or until the motion to modify or request to amend is decided, as the case may be; provided, that after a decision by the department has been made in the form of a final order as provided in § 4-5-315, there will be no further stay unless a reviewing court issues a stay.

(b) The department shall issue its decision after hearing without undue delay. The department's administrative order must inform the obligor that a petition for judicial review of the department's decision must be filed within sixty (60) days of the date of the administrative order in accordance with the jurisdictional and judicial review provisions of § 36-5-1003. The department shall send an attested copy of the decision to the obligor by regular mail to the obligor's most recent address of record and to any attorney representing the obligor in connection with the hearing under this part.

(c) Notwithstanding any law to the contrary, the department is authorized to assess costs to the obligor of the unsuccessful appeal of notice of noncompliance. The department may, by motion in the court with jurisdiction over the support order, recover such costs against the obligor and the court shall direct the obligor to pay such costs to the department.

(d) Any hearings held pursuant to this part shall be held at the department of human services' office nearest the obligor's home.



§ 36-5-705 - Certification that obligor is in noncompliance.

(a) The department shall certify in writing or by electronic data exchange to each licensing authority that licenses the obligor that an obligor is not in compliance with an order of support if:

(1) The obligor does not timely request a hearing upon service of notice issued under § 36-5-702 and is not in compliance with an order of support twenty-one (21) days after service of the notice provided for in § 36-5-702;

(2) The obligor has not entered into a written agreement satisfactory to the department for payment of the arrearage within twenty (20) days after service of the notice in § 36-5-702 or within such longer period as may be agreed to by the department, or having entered into such a written agreement has failed to comply with such agreement;

(3) The department issues a decision after a hearing that finds the obligor is not in compliance with an order of support; or

(4) A court, upon a petition for judicial review of the department's decision after its issuance of a stay of that decision pending its ruling, enters a judgment that upholds the department's finding that the obligor is not in compliance with an order of support.

(b) The department shall certify in writing or by electronic data exchange to the department of safety that an obligor is not in compliance with an order of support but is eligible for a restricted license if the department enters into an agreement that includes eligibility for a restricted license, pursuant to § 36-5-714.



§ 36-5-706 - Denial, suspension or revocation of license -- Refusal to reinstate or reissue -- Notice.

(a) Notwithstanding any other law, rule or regulation to the contrary, the certification from the department under § 36-5-705 shall be a basis for the denial, suspension or revocation of a license, for refusal to issue or reinstate a license by a licensing authority or for the issuance of a restricted license.

(b) The licensing authority shall notify, without undue delay, by regular mail, an obligor certified from the department under § 36-5-705, that:

(1) The obligor's application for the issuance, renewal or reinstatement of a license has been denied;

(2) The obligor's current license has been suspended or revoked because the obligor's name has been certified by the department as an obligor who is not in compliance with an order of support; or

(3) The obligor's current driver license has been revoked because the obligor's name has been certified by the department as an obligor who is not in compliance with an order of support but eligible for a restricted license. The notice shall include information on the process for obtaining a restricted license and paying any restricted license fee required by the department of human services.

(c) A notice of suspension must specify the reason and statutory grounds for the suspension and the effective date of the suspension and may include any other notices prescribed by the licensing authority. The notice must also inform the individual that in order to apply for issuance, renewal or reinstatement of the license, the individual must obtain a release from the department of human services in accordance with § 36-5-707.

(d) A notice to the obligor by the licensing authority to revoke, restrict, deny, suspend, or refuse to renew or reinstate a license after receipt of the notice of noncompliance from the department shall not be appealable under title 4, chapter 5, part 3 of the Uniform Administrative Procedures Act.



§ 36-5-707 - Effect of compliance by obligors who have been served notice.

(a) When an obligor who is served notice under § 36-5-702 complies with the order of support, the department shall provide the licensing authority with written or electronic data exchange confirmation that the obligor is in compliance with the order and issue a release to the obligor.

(b) (1) Upon receipt of the written confirmation of reasonable or full compliance, the licensing authority shall issue or extend the obligor's license, or withdraw any denial, revocation, restriction or suspension of the obligor's license; provided, that all other applicable licensing requirements are met by the obligor. If all other applicable licensing requirements are met by the obligor, the obligor shall not, however, be required to be re-tested or re-certified for a license that was valid and that was held in good standing by the obligor, or for which the obligor had been determined otherwise eligible by the licensing authority to receive, prior to the revocation, restriction or suspension or denial of such license pursuant to this part, and which license was revoked, restricted, suspended or denied solely pursuant to this part.

(2) If, subsequent to the revocation, restriction, suspension or denial of the license, and prior to the date on which the next periodic licensing would be due, the license is restored or issued by the licensing authority due to reasonable or full compliance, the obligor shall not be required to pay a new periodic license fee for the period remaining before the next periodic licensing fee would be due; provided, that the licensing authority may impose a reasonable reinstatement fee not to exceed five dollars ($5.00) for processing of the restoration or issuance of the license at any time.



§ 36-5-708 - Rules authorized to enforce part.

The department shall have authority to adopt any necessary rules to implement and enforce the requirements of this part in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 36-5-709 - Licensing authorities -- Cooperation with department -- Agreements.

The various licensing authorities shall cooperate with the department in any manner necessary to effectuate this part, and the department and the various licensing authorities shall enter into any necessary agreements to carry out the purposes of this part.



§ 36-5-710 - Modification or amendment of support orders or obligations.

Nothing in this part prohibits an obligor from filing a motion to modify support with the court or from requesting the department to amend a support obligation established by an administrative decision.



§ 36-5-711 - Information about applicants or licensees -- Transmittal.

(a) On or before July 1, 1996, or as soon thereafter as economically feasible and at least annually thereafter, all licensing authorities subject to this part shall provide to the department on magnetic tape or other machine-readable format the information herein specified or enter into an agreement with the commissioner for the transfer of or the access of the department to such data, according to standards established by the department, about applicants for licensure and all current licensees including licensees whose licenses are currently suspended, restricted or revoked but are subject to reinstatement upon the occurrence of an event or expiration of a period of time. The information provided must include, if available, the following:

(1) Name;

(2) Date of birth;

(3) Address of record;

(4) Federal employer identification number or social security number;

(5) Physical description;

(6) Type of license;

(7) Effective date of license or renewal;

(8) Expiration date of license; and

(9) Active or inactive status of the license.

(b) If it is not feasible to provide the information on magnetic tape or in a machine-readable format, the information shall be provided in the format agreed upon by the commissioner and the licensing authority.



§ 36-5-712 - Report to general assembly and governor.

In furtherance of the public policy of increasing collection of child support, the department shall report the following to the general assembly and the governor on January 31, 1998, and annually thereafter:

(1) The number of obligors identified as licensees subject to this part;

(2) The number of obligors identified by the department under this part who are not in compliance with an order of support; and

(3) The number of actions taken by the department under this part and the results of those actions.



§ 36-5-713 - Noncompliance with support order to affect ability to hold other licenses.

(a) In addition to other qualifications for licensure or registration and conditions for continuing eligibility to hold a license as prescribed by law, rule or regulation issued under the provisions of titles 43, 44, 45, 55, 56, 62, 63, 68, 70 or 71, for an individual to engage in a profession, trade, occupation, business, or industry, to hunt or fish, or to operate any motor vehicle or other conveyance, applicants for licensure, certification or registration, and licensees renewing their licenses, and existing licensees, must not then be subject to a certification that the licensee is not in compliance with an order of support.

(b) The supreme court is encouraged to establish guidelines to suspend the license of an attorney who fails to comply with the requirements of §§ 36-5-701 -- 36-5-707.



§ 36-5-714 - Restricted license.

(a) If the obligor attempts to enter into a satisfactory arrangement with the department for the payment of arrears, the department may permit the obligor to be eligible for a restricted license for the purpose of driving to and from and working at the obligor's regular place of employment and going to and from the obligor's school.

(b) In order to be eligible for a restricted license pursuant to subsection (a), the obligor shall:

(1) Be employed for at least thirty (30) hours per week;

(2) Have a place of employment or school that is located more than one (1) mile from the obligor's place of residence;

(3) Show that the employment or educational endeavor can reasonably be expected to contribute to bringing the obligor into compliance with the support order in a timely manner;

(4) Enter into a payment plan that is satisfactory to the department; and

(5) Pay the restricted license fee required by subsection (f).

(c) If at any time the department finds the obligor is no longer in compliance with the requirements of the agreement, the obligor shall be subject to license revocation pursuant to this part.

(d) Nothing in this section shall prohibit a licensing authority from denying, suspending or revoking any license other than a license to operate a motor vehicle when an obligor is found eligible to receive a restricted license.

(e) Any time an obligor, who is eligible for a restricted license due to an agreement with the department, operates a motor vehicle, the obligor shall maintain in the obligor's possession the agreement stating the restrictions to be placed on the license. An obligor who operates a motor vehicle without the agreement in the obligor's possession or outside the restrictions imposed by the agreement shall be considered to be driving while the obligor's driver license is revoked pursuant to § 55-50-504.

(f) The department shall charge a restricted license fee, not to exceed thirty dollars ($30.00), the proceeds of which shall be used to implement this section. The department shall annually review the fees collected pursuant to this subsection (f) and the costs of implementation to determine the need for a reduction or increase in the fee. The commissioner is authorized to promulgate rules to effectuate the purposes of this subsection (f). All such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 8 - Child Support Enforcement Powers of Department

§ 36-5-801 - Access to records for child support enforcement.

(a) For the purpose of establishing paternity, or for the establishment, modification or enforcement of orders of support under the child support program established under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., the department of human services shall have the authority to:

(1) Subpoena, by an administrative subpoena issued by the commissioner, by any authorized representative of the commissioner, or by any contractor of the department, any financial or other information needed to establish, modify, or enforce an order of support;

(2) Require all entities in the state, including, but not limited to, for-profit, non-profit and governmental employers, to provide promptly, in response to a request or administrative subpoena from the department, its Title IV-D contractor, or by the Title IV-D agency or contractor of any other state, information on the employment, compensation, and benefits of any individual employed by such entity as an employee or as a contractor;

(3) (A) Obtain upon request, or by administrative subpoena if necessary, and notwithstanding any other law to the contrary, access, including automated access if available, to the following records of any state or local agency:

(i) Vital statistics, including records of voluntary acknowledgments, marriages, births, deaths and divorces;

(ii) State and local tax records and revenue records, including information about the residence address, employer of any individual, and the individual's income and assets;

(iii) Records of real and titled personal property;

(iv) Records of occupational and professional licenses, and records concerning the ownership and control of corporations, partnerships, and other business entities;

(v) Employment security records;

(vi) All records of any state or local agency administering any form of public assistance;

(vii) Records relating to the registration and titling of motor vehicles;

(viii) Records of state, county, or municipal correctional agencies;

(4) Obtain pursuant to an administrative subpoena, and notwithstanding any other law to the contrary, access to certain records held by private entities with respect to individuals who owe or are owed support or against or with respect to whom a support obligation is sought, consisting of the names and addresses of such individuals and the names and addresses of the employers of such individuals, as appearing in customer records of public utilities, including all electric, gas, telephone and water companies and cable television companies;

(5) Obtain upon request, and by administrative subpoena if necessary, and notwithstanding any other law to the contrary, information, including, but not limited to, information on assets and liabilities held by any financial institution regarding any individuals who owe, are owed or against or with respect to whom a support obligation is owed; and

(6) (A) Notwithstanding any other law to the contrary, the department of human services, and any of its Title IV-D child support contractors, or the Title IV-D agency of any other state or territory, or any of their Title IV-D child support contractors and any federal agency conducting activities under Title IV-D of the Social Security Act, shall have access to any information maintained by any agency of the state of Tennessee that maintains any system used to locate any individual for any purpose relating to registration of any motor vehicles or law enforcement activities.

(B) For purposes of this subdivision (a)(6), "system" shall be defined as any automated, computerized or electronic system used by any state law enforcement agency, or any state agency that otherwise maintains any records of motor vehicles, in which any information relative to the location or address of any individual persons are maintained by such agencies.

(C) The department of human services shall have rulemaking authority to prescribe the information required by this subdivision (a)(6).

(b) No administrative subpoena shall issue to individuals or entities, other than the obligor or obligee, pursuant to this part without prior review and approval of the necessity for its issuance by a licensed attorney employed by the department or its contractor.

(c) A request or administrative subpoena pursuant to this section may be contested by filing an appeal pursuant to part 10 of this chapter.



§ 36-5-802 - Administrative orders for parentage tests.

For the purpose of establishing paternity orders of support under the child support program established under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651, et seq.:

(1) (A) The department of human services shall have the authority to issue an administrative order by the commissioner, authorized representative of the commissioner or the department's contractor directed to one (1) or more persons to order the genetic testing of the child, the mother and the putative father or fathers for the purpose of paternity establishment without the necessity of filing a paternity action;

(B) If the department orders such tests, it shall pay the costs of such tests and may recoup such costs from the putative father upon establishment of the putative father's paternity of the child in question or upon establishment of an order of support of the child for whom paternity has been established;

(2) The department may obtain additional testing by administrative order in any case in which an original test is contested upon request of and payment of the costs of such tests by the contestant. The party requesting the tests, other than the department, shall make advance payment for such tests;

(3) The department may obtain additional tests at its request and may direct the parties by administrative order to attend and to undergo such tests. The department may recoup the costs of such tests it obtains at its request from the putative father upon establishment of the putative father's paternity of the child in question or upon establishment of an order of support of the child for whom paternity has been established.



§ 36-5-803 - Administrative orders to redirect child support payment.

(a) The commissioner's authorized representative, or the department's Title IV-D contractor, is authorized to issue an administrative order to direct the obligor or other payor in Title IV-D child support cases to change the payee to the clerk or to the department. Notice of the order shall be provided by the department to the obligor and the obligee.

(b) A copy of the administrative order issued pursuant to this section shall be sent to the clerk of the court that issued the original order and the administrative order shall be entered in the court record.



§ 36-5-804 - Administrative orders to direct additional payments to reduce arrearages.

(a) For the purpose of securing overdue support, the commissioner, or the commissioner's duly authorized representatives or the department's Title IV-D contractor, shall have the authority to enter an administrative order to add an amount to the monthly support order which will reduce the arrearage by payment of a reasonable amount toward the reduction of the arrearage over a reasonable period of time.

(b) A copy of the administrative order issued pursuant to this section shall be sent to the clerk of the court which issued the original order and the administrative order shall be entered in the court record.



§ 36-5-805 - Updating of information of parties to certain administrative actions.

(a) Each individual who is a party to any action pursuant to §§ 36-5-802, 36-5-803 and 36-5-804, or § 36-5-103(f), shall be required, and the department shall order the party to file with the local Title IV-D child support office, upon entry of an order by the department, for entry into the state registry of support cases, and to update, as appropriate, the parties' and, for subdivisions (a)(1)-(3), the child's or children's:

(1) Full name and any change in name;

(2) Social security number and date and place of birth;

(3) Residential and mailing addresses;

(4) Home telephone numbers;

(5) Driver license number;

(6) The name, address, and telephone number of the person's employer;

(7) The availability and cost of health insurance for the child; and

(8) Gross annual income.

(b) Any update must be made within ten (10) days of the date of a change in circumstances of the person and the order shall give notice of this requirement.

(c) In any subsequent child support enforcement action, the delivery of written notice as required by Tennessee Rule of Civil Procedure 5 to the most recent residential or employer address shown in the department's records or the Title IV-D agency's records as required in subsection (a) shall be deemed to satisfy due process requirements for notice and service of process with respect to that party if there is a sufficient showing that a diligent effort has been made to ascertain the location and whereabouts of the party.



§ 36-5-806 - Administrative review of certain administrative orders.

The persons against whom the administrative orders in §§ 36-5-802, 36-5-803 and 36-5-804 were issued shall have a right to administratively appeal such orders pursuant to part 10 of this chapter.



§ 36-5-807 - Automated processes and service of documents.

(a) To the maximum extent feasible, the department's automated child support enforcement system shall be utilized to carry out the expedited procedures of this part and the system may be used for the issuance and service of any requests, administrative orders, or subpoenas necessary to enforce child support obligations and such automated service shall be effective for all purposes in this part. Electronically reproduced signatures shall be effective to issue any orders or subpoenas pursuant to this part.

(b) Notwithstanding subsection (a), any requests, administrative orders or administrative subpoenas required to be issued pursuant to this part may be transmitted to any party or person by any method chosen by the department, including but not limited to: certified mail, return receipt requested, regular mail, electronic mail, facsimile transmission, or by personal service, and may be generated by computer or on paper.

(c) If an administrative order or administrative subpoena is returned or otherwise not deliverable, then service shall be had by any alternative method chosen by the department, as listed in subsection (b). Before taking action against an individual or entity for failure to comply with this part, the department shall ensure that service of the administrative order, administrative subpoena, or request, was confirmed by certified mail or by personal service.



§ 36-5-808 - Statewide jurisdiction of department.

The department's authority and jurisdiction in issuing requests, administrative orders, or subpoenas pursuant to any administrative authority granted by law shall be statewide over all persons or entities in cases subject to its administrative procedures.



§ 36-5-809 - Enforcement of out-of-state requests, administrative orders and administrative subpoenas.

(a) Administrative orders, subpoenas or requests of child support enforcement agencies of other states or territories seeking to conduct any of the activities provided in this part shall receive full faith and credit and shall be enforceable against persons or entities in this state.

(b) The administrative orders, subpoenas, and requests issued by such agencies may be enforced upon their behalf, upon their request, by the department or its Title IV-D contractors pursuant to the requirements of § 36-5-811 or § 36-5-812.



§ 36-5-810 - Immunity for compliance with requests, orders and subpoenas.

All persons or entities complying with any requests, administrative orders, or administrative subpoenas issued pursuant to this part shall be absolutely immune from any liability, civil or criminal, for compliance with the terms of such requests, administrative orders or administrative subpoenas. Nothing herein shall be construed to mean, however, that such immunity applies to any person's civil or criminal liability for support or for failing to provide support as directed by any tribunal's judicial or administrative order, or by law or by regulation.



§ 36-5-811 - Enforcement of requests for information.

(a) Failure to comply with a request for information under § 36-5-801(a) may be enforced by the department by the imposition of a civil penalty of one hundred dollars ($100.00) for the failure to respond to such request.

(b) Such penalties shall be assessed by the commissioner of human services after written notice that provides fifteen (15) days to file a written request for appeal. An appeal shall be conducted by the department as provided in the Uniform Administrative Procedures Act, title 4, chapter 5, part 3.

(c) Failure to timely appeal the assessment of the civil penalty shall be final and conclusive of the correctness of the penalty.

(d) Any amount found owing shall be due and payable not later than fifteen (15) days after the date of transmission of the determination.

(e) Failure to pay an assessment shall result in a lien in favor of the department against the real and personal property of the person or entity to whom or which the request was directed and shall be enforced by original attachment issued by any court having jurisdiction of the monetary amounts assessed in the county where the person resides or where the entity is located.



§ 36-5-812 - Enforcement of requests, administrative orders and administrative subpoenas.

(a) The department may enforce an administrative order or subpoena, or the civil penalties authorized in § 36-5-811, by filing a motion for such purpose in the chancery, circuit, juvenile court, or other domestic relations court, having jurisdiction over the support order, or at the option of the department or its Title IV-D contractor, in the county of the residence of the person or of the location of the entity against whom the request, administrative order or administrative subpoena was issued.

(b) The court may enforce any of its orders pursuant to this section by contempt orders.

(c) The department may also enforce such administrative orders, subpoenas or requests by directing the revocation, denial, or suspension of any license, as defined in § 36-5-701, of any person or entity.

(d) Such enforcement methods shall be cumulative, and not exclusive, of any other remedies provided by law for the enforcement of any orders by the court or by the department.



§ 36-5-813 - Liability for fees and costs.

The individual or entity to whom or to which the request, administrative order or administrative subpoena is issued pursuant to this part and that is enforced by the court pursuant to § 36-5-812 shall be liable for all court costs of the proceedings and shall be liable to the department for the cost of any private, contract or government attorney representing the state and for the time of any of its Title IV-D contractor staff utilized in litigating the administrative order or administrative subpoena.



§ 36-5-814 - "Financial institution" defined.

As used in this part, unless the context otherwise requires, "financial institution" means:

(1) A depository institution, as defined in Section 3(c) of the Federal Deposit Insurance Act, codified at 12 U.S.C. § 1813(c);

(2) An institution-affiliated party, as defined in Section 3(u) of such Act, codified at 12 U.S.C. § 1813(u), including for purposes of § 36-5-810;

(3) Any federal credit union or state credit union as defined in Section 101 of the Federal Credit Union Act, codified at 12 U.S.C. § 1752, including, for purposes of § 36-5-810, an institution-affiliated party of such a credit union, as defined in Section 206 of such Act, codified at 12 U.S.C. § 1786; or

(4) Any benefit association, insurance company, safe deposit company, money-market mutual fund, securities broker/dealer, or similar entity authorized to conduct business in this state.



§ 36-5-815 - Rulemaking authority.

The department shall have authority to promulgate rules to implement any provisions of this part pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 36-5-816 - Administrative orders to determine continuing exclusive jurisdiction.

(a) The department, when acting as the tribunal of the state pursuant to § 36-5-2102 and parts 20-29 of this chapter, in the administrative establishment or enforcement of support, shall have authority to issue an administrative order to determine which state would have continuing exclusive jurisdiction for modification of orders in any interstate cases pursuant to the Uniform Interstate Family Support Act, compiled in parts 20-29 of this chapter.

(b) The determination made pursuant to subsection (a) may be appealed as provided pursuant to part 10 of this chapter.






Part 9 - Overdue Support

§ 36-5-901 - Liens for child support arrearages.

(a) (1) In any case of child or spousal support enforced by the department of human services or its contractors under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., in which overdue support is owed by an obligor who resides or owns property in this state, a lien shall arise by operation of law against all real and personal property, tangible or intangible, then owned or subsequently acquired by the obligor against whom the lien arises for the amounts of overdue support owed or the amount of penalties, costs or fees as provided in this chapter. The personal or real property, tangible or intangible, of the obligor that is subjected to the lien required by this part shall include all existing property at the time of the lien's perfection, or acquired thereafter, even if a prior order for overdue support or arrears only specifies a certain amount of overdue support or arrears that was owed by the obligor at the time of such order.

(2) "Overdue support" is defined, for purposes of this part, as any occasion on which the full amount of ordered support for or on behalf of a minor child, or for a spouse or former spouse of the obligor with whom the child is living to the extent spousal support would be included for the purposes of 42 U.S.C. § 654(4), is not paid by the due date for arrears as defined in § 36-5-101(f)(1) unless an income assignment is in effect and the payer of income is paying pursuant to § 36-5-101(g). "Overdue support" shall include all amounts of support that are in arrears as defined in § 36-5-101(f)(1) and that remain unpaid by the obligor at the time the lien is perfected or that become due as arrears subsequent to the perfection of the lien.

(b) (1) (A) The commissioner may cause a notice of such lien on real property or upon any personal property to be recorded or filed, as appropriate in the appropriate place for the filing of a judgment lien or security interest in the property. This notice may be filed by automated means where feasible. The department shall not be required to pay the fee for filing the notice of lien at the time the notice is filed, but shall be given credit and billed once each month for the notices that it files pursuant to this subsection (b).

(B) In addition to the notice perfected pursuant to subdivision (b)(1)(A), a notice of lien may be sent by any appropriate means, including by any automated means, by the commissioner or any authorized representative of the department, to any person or entity that holds or that may hold any assets payable or due to be paid or transferred to an obligor of overdue support to notify the person or entity of the existence of a lien for overdue support. The receipt of such notice by that person or entity shall be adequate notice of the department's lien upon the obligor's assets of any kind that are held by the person or entity or that may come into that person's or entity's possession or control. Subject to the priorities of subsections (c) and (d), or the subordination of these liens to orders or judgments pursuant to § 36-5-905(c)(1)(A) and (c)(1)(B), and subject to any exemptions allowed by § 36-5-906, payment or transfer to the obligor or other persons or entities of the funds, property, or other assets of any kind that are encumbered by the lien subsequent to the receipt of such notice, shall make the person or entity liable to the department to the extent of the overdue support, up to the value of the transferred assets, in an action in the circuit or chancery court of the county in which the order of support is being enforced.

(2) Upon request, the department shall disclose the specific amount of liability at a given date to any interested party.

(3) (A) The department may cause a notice of lien to be filed or recorded and to be effective in any county in this state against all real or personal property of the obligor by provision by the state of Tennessee of a computer terminal arrangement in the office of the register of deeds or other state or local agency where the information regarding the existence, amount and date of the lien or security interest involving an obligor is made available to anyone who may be researching a title to real property or who may be seeking the status of any security interests or liens affecting any real or personal property held by an obligor. The cost for provision of the computer terminal arrangement, if used pursuant to this subdivision (b)(3)(A), shall be paid by the department of human services.

(B) In the alternative, the department may, upon agreement by the secretary of state, develop a central site for recordation of all notices of liens on all property, real or personal, that would be subject to the lien provisions of this part and the department and the secretary of state shall have authority to promulgate any rules necessary pursuant to the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement such central recordation site.

(C) In addition, or in conjunction with or as an alternative to the methods described in subdivision (b)(3)(A) or (b)(3)(B), the department may cause the filing or recordation of liens against all real or personal property of the obligor by placing such notice on a site accessible on the Internet. If the methods described in subdivision (b)(3)(A) or (b)(3)(B) are used, and if the Internet process authorized pursuant to this subdivision (b)(3)(C) is also made available, the dates shown on the department's computer record and displayed in the appropriate office of recordation as provided in subdivision (b)(3), (b)(3)(A) or (b)(3)(B) and those displayed on the Internet site shall be the same.

(D) The date noted in the department's computer record and that is displayed in the appropriate office of recordation as provided in subdivision (b)(3)(A) or (b)(3)(B), or that is displayed on the Internet site as provided in subdivision (b)(3)(C), will serve for purposes of perfection as the recording or filing date of the lien. The recording or filing provided by this subdivision (b)(3) shall serve as notice to anyone who may be researching a title to real property or who may be seeking the status of any security interests or liens affecting any real or personal property held by an obligor and shall become the date of recordation of the notice of lien for all purposes of this part.

(E) If any of the systems or procedures described in this subdivision (b)(3) is provided by the department, the automated lien shall be effective for all purposes to give notice to persons who may be affected by the existence of such lien in the same manner as the recordation of notice in the lien book maintained by the register of deeds or in the records of any state or local agency maintaining such records.

(F) Prior to the implementation of this subdivision (b)(3), the department shall promulgate rules establishing procedures for the use of the automated system and shall, in addition to the other requirements of the Uniform Administrative Procedures Act, for notice, provide specific notice to the state clerks of court conference, registers of deeds, and the Tennessee Bar Association.

(4) Nothing herein shall require the department to file a notice of lien for the seizure of an obligor's assets held by a state or local agency, by a court or administrative tribunal, by a lottery, by a financial institution or by a public or private retirement fund pursuant to § 36-5-904(1)-(3) or to obtain any income withholding from any employer or other payor of income as otherwise permitted under part 5 of this chapter.

(c) The lien of the department for child support arrearages shall be superior to all liens and security interests created under Tennessee law except:

(1) County and municipal ad valorem taxes and special assessments upon real estate by county and municipal governments;

(2) Deeds of trust that are recorded prior to the recordation of notice of the department's lien;

(3) Security interests created pursuant to Article 9 of the Uniform Commercial Code, compiled in title 47, chapter 9, that require filing for perfection and that are properly filed prior to recordation of the notice of the department's lien;

(4) Security interests perfected under the Uniform Commercial Code without filing, as provided in title 47, chapter 9, that are properly perfected prior to recordation of the notice of the department's lien;

(5) The lien or security interest of a financial institution against an obligor's interest in a deposit account at that institution for any indebtedness to the institution, including but not limited to, that institution's security interest in accounts pledged for loans, its rights under the Uniform Commercial Code or by contract to charge back uncollected deposits, revoke settlements or take other action against the account, its right to recover overdrafts and fees, and its right of offset for mature indebtedness;

(6) Other security interests in deposit accounts at a financial institution when such interests are reflected in the records of that financial institution prior to the receipt of an administrative order of seizure;

(7) Other liens recorded prior to the recordation of the department's lien, or concerning which a judicial proceeding was initiated prior to recordation of the department's lien;

(8) Vendors' liens on real estate provided for in title 66, chapter 10 that are recorded prior to the recordation of notice of the department's lien; and

(9) The tax liens of the department of revenue filed pursuant to title 67 prior to the department's child support lien.

(d) (1) (A) Nothing in this section shall be interpreted to give the department priority over any deed of trust or any security interest perfected under the Uniform Commercial Code prior to the filing of the notice of the department's child support lien, irrespective of when such child support lien arises.

(B) "Filing" for purposes of this subsection (d) means that the department has recorded its notice of lien pursuant to subsection (b) by filing a document to record its notice of lien in the appropriate office for such recordation or that it has effectively recorded its lien pursuant to the automated recordation method permitted by subdivision (b)(3).

(2) No lien for child support arrearages shall be perfected against a motor vehicle unless such lien is physically noted on the certificate of title of such motor vehicle.

(3) Nothing in this part shall be deemed to give the department any priority over any possessory lien including, but not limited to, mechanics' and materialmen's liens pursuant to title 66, chapter 11, part 1; artisans liens pursuant to title 66, chapter 14; or garagekeepers' and towing firm liens pursuant to title 66, chapter 19, part 1.

(e) The notice of lien required to be filed or recorded under subsection (b), or any renewal thereof, shall be effective until the obligation is paid.



§ 36-5-902 - Full faith and credit to liens of other state child support agencies.

(a) Full faith and credit shall be accorded to liens arising in any other state or territory for cases of child or spousal support enforced by the Title IV-D child support enforcement agency of the other state or territory as a result of the circumstances of § 36-5-901(a) for all overdue support, as defined in the other state or territory, when that other state or territory agency or other entity complies with the procedural rules relative to the recording, filing or serving of liens that arise within this state.

(b) The department of human services may enforce the liens arising pursuant to this section by any means available for enforcement of its liens.



§ 36-5-903 - Rebuttable presumption as to ownership.

(a) There shall be a rebuttable presumption concerning property that is subject to this part, except where otherwise clearly noted by the evidence of title or otherwise, or where by law ownership of property is otherwise clearly stated, that at least one-half of all real or tangible personal property that is titled to or in the possession of the obligor is owned by the obligor who is subject to the lien provisions of this part.

(b) All jointly held accounts in any financial institution shall be rebuttably presumed to be available in whole to the obligor.



§ 36-5-904 - Enforcement of liens.

In cases where there is an arrearage of child or spousal support in a Title IV-D child support case or in which a lien arises pursuant to § 36-5-901, the department is authorized, without further order of a court, to secure the assets of the obligor to satisfy the current obligation and the arrearage by:

(1) Intercepting or seizing periodic or lump-sum payments or benefits due the obligor:

(A) From a state or local agency;

(B) From judgments of any judicial or administrative tribunal, settlements approved by any judicial or administrative tribunal, and lottery winnings;

(2) By attaching or seizing assets of the obligor or other person or entity held in financial institutions as defined in § 36-5-910;

(3) By attaching public and private retirement funds; and

(4) By imposing liens in accordance with § 36-5-901, and, in appropriate cases, by forcing the sale of the obligor's legal or equitable interest in property and by distribution of the proceeds of such sale.



§ 36-5-905 - Enforcement by administrative order of seizure.

(a) The department may enforce the lien provided by this part by issuance of an administrative order to any person or entity directing the seizure or sale of any assets of an obligor. The order shall direct the person or entity to hold, subject to any due process procedures provided the obligor, all assets of any kind of the obligor who is subject to the order pending the outcome of the administrative due process procedures. The order shall be based upon and issued pursuant to an existing judicial or administrative order that has previously established support under which an arrearage, due to overdue support, as defined in § 36-5-901, has occurred.

(b) Upon receipt of the administrative order, whether electronically or otherwise, the person or entity that has or may have the assets of the obligor shall immediately seize, hold, and encumber such assets, as directed by the department, pending further direction from the department as to the disposition of the assets or pending any further orders of any court of competent jurisdiction. The person or entity may place such funds as it has that belong to the obligor in an escrow account for such purpose and may take any other steps deemed reasonable to preserve any real or personal property.

(c) (1) All administrative orders for seizure or sale shall be subject to and subordinate to:

(A) Any order of a United States Bankruptcy Court;

(B) An attachment or execution under any judicial process in effect at the time of the administrative seizure order, pending modification of such court's orders; or

(C) A priority under § 36-5-901(c).

(2) If the assets of the obligor are known by the person or entity that received such administrative order to be subject to any orders of the United States Bankruptcy Court, or to any attachment, execution or existing lien, the person or entity shall, within ten (10) days after receipt of the administrative order, notify the department at the address contained in the order. With respect to deposit accounts of the obligor, the depository financial institution shall inform the department of the unencumbered balances of such accounts.

(d) Upon receipt of direction from the department that all due process procedures have been completed or were waived in any manner, and subject to subsection (c) and subject to the priority for the department's liens as described in § 36-5-901(c), the person or entity shall pay or deliver to the department, pursuant to its direction, the assets of the obligor that are held or that come into the possession or control of the person or entity and that are necessary to comply with the terms of the department's administrative order.

(e) (1) There shall be no requirement of advance judicial notice or hearing prior to the seizure of the obligor's property by administrative order, but the department of human services shall promulgate rules to provide procedures for the seizure of any property subject to the lien arising under this part and to provide post-enforcement procedures to permit the obligor to contest the seizure of any property pursuant to this part and part 10 of this chapter.

(2) Such rules shall not permit the final disposition of any property seized under the lien enforcement procedures until the exhaustion of administrative and judicial remedies as provided in this part and shall make the disposition subject to the lien priorities of § 36-5-901.

(3) (A) A notice shall be sent to the obligor against whom the administrative order for seizure or sale of assets is directed by mail within five (5) days of the issuance of such administrative seizure order of the fact that such assets have been the subject of an administrative order and that they have been seized or are subject to sale and are being held, may be conveyed to the department or may be sold, subject to the right to an administrative hearing to contest the seizure or sale of such assets.

(B) The notice shall specify the sum demanded and shall contain, in the case of personal property, an account of the property actually seized and, in the case of real property, a description with reasonable certainty of the property seized. In the case of assets in a financial institution, it shall be sufficient to notify the obligor of the seizure of any assets of the obligor that may be held by any institution to which the order is directed.

(f) A final order of seizure or sale of the obligor's property pursuant to this part shall be effective to convey and vest title in the department or in the purchaser and shall be evidence of title for all purposes. The commissioner or the commissioner's agent may convey title to personal property by certificate of title or may execute a deed conveying title to real property to the purchaser in accordance with regulations as may be prescribed by the commissioner.

(g) All persons or entities complying with any administrative order issued pursuant to this section shall be absolutely immune from any liability, civil or criminal, for compliance with the terms of such order or attempted compliance in good faith with such order.



§ 36-5-906 - Exemptions from sale.

(a) Enumeration. There shall be exempt from sale of personal property subject to lien pursuant to this part:

(1) Wearing Apparel, School Books and Family Bible. Such items of wearing apparel and such school books as are necessary for the obligor or for members of the obligor's family, and the family bible or other book containing the family's religious beliefs;

(2) Fuels, Provisions, Furniture, And Personal Effects. If the obligor is the head of the family, so much of the fuel, provisions, furniture, and personal effects in the obligor's household, and of the arms for personal use, livestock, and poultry of the obligor, as does not exceed five thousand dollars ($5,000) in value;

(3) Books And Tools Of A Trade, Business, Or Profession. So many of the books and tools necessary for the trade, business or profession of the obligor as do not exceed in the aggregate two thousand five hundred dollars ($2,500) in value.

(b) Appraisal. The agent of the department seizing property of the type described in subsection (a) shall appraise and set aside to the owner the amount of such property declared to be exempt. If the obligor objects at the time of the seizure to the valuation fixed by the agent making the seizure, the commissioner or the commissioner's agent shall summon three (3) disinterested individuals who shall make the valuation.

(c) No Other Property Exempt. Notwithstanding any other law of the state of Tennessee, no property or rights to property shall be exempt from levy other than the property specifically made exempt by subsection (a).



§ 36-5-907 - Release of lien.

(a) At any time after the child support obligation has been paid, the person holding title to the property on which the lien is placed may request the department to release the lien. If the department does not release the lien within sixty (60) days of the request, it shall be liable for court costs in any action to remove the lien.

(b) The department may cause the issuance of releases of liens by filing or recording such release of lien with the register of deeds or any other appropriate state or local office as provided under any method authorized pursuant to § 36-5-901 for the filing of notices of liens, or the department may supply copies of such release of liens by the department to any person or entity requesting a release for filing or recording of the release by that person or entity.

(c) The release may be conveyed by any electronic means or by facsimile transmission. If a facsimile transmission is utilized pursuant to this subsection (c), it shall be supplemented by a copy of suitable quality if such facsimile's quality is not adequate for purposes of recording by the register or other appropriate official.



§ 36-5-908 - Department control; real estate and personal property.

The commissioner or the commissioner's agent shall have charge of all real estate or personal property that is or shall become the property of the department by seizure or judgment under any provision of this or any other title, or that has been or shall be assigned, set off, or conveyed by purchase or otherwise to the department in payment of child support obligations, debts or penalties arising thereunder, or that has been or shall be vested in the department by mortgage or other security for the payment of such obligations, or that has been redeemed by the department, and of all trusts created for the use of the department in payment of such debts due the department.



§ 36-5-909 - Limitation on rights of action.

No action may be maintained against any officer or employee of the state, or former officer or employee or the officer's or employee's personal representative, with respect to any acts for which an action could be maintained under this part.



§ 36-5-910 - Definition of financial institution.

As used in this part, "financial institution" shall mean:

(1) A depository institution, as defined in Section 3(c) of the Federal Deposit Insurance Act, codified at 12 U.S.C. § 1813(c);

(2) An institution-affiliated party, as defined in Section 3(u) of such act, codified at 12 U.S.C. § 1813(u);

(3) Any Federal credit union or state credit union as defined in Section 101 of the Federal Credit Union Act, codified at 12 U.S.C. § 1752, including an institution-affiliated party of such a credit union, as defined in Section 206 of such Act, codified at 12 U.S.C. § 1786;

(4) Any benefit association, insurance company, safe deposit company, money-market mutual fund, securities broker/dealer, or similar entity authorized to conduct business in this state.



§ 36-5-911 - Cooperation by state and local agencies.

All state and local agencies shall cooperate with the department of human services to carry out this part. Nothing in this section shall be construed to require or permit the shifting of the costs for provision of computer terminal hardware or software pursuant to § 36-5-901(b)(3) from the state of Tennessee to any local government.



§ 36-5-912 - Enforcement procedures -- Rules and regulations for enforcement -- Contracts for enforcement procedures.

(a) Except where otherwise stated in this part, and to the extent not in conflict with this part, the department shall have the same rights and duties given to the department of revenue pursuant to title 67, chapter 1, part 14 to enforce the liens established by this part against real or tangible personal property.

(b) The department has rulemaking authority to implement this part and shall promulgate any rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that are necessary to implement any provisions of the enforcement procedures described in this part or those procedures adapted for the department's use pursuant to title 67, chapter 1, part 14 that relate to the rights and duties necessary to seize and dispose of property subject to the liens imposed in this part to the extent those rights and duties comport with this part and with state and federal laws administering the child support program established pursuant to Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq.

(c) The department may contract with the department of revenue, or any other state agency or with any private contractor, to provide services related to the seizure and disposition of property subject to the liens established by this part.






Part 10 - Appeals

§ 36-5-1001 - Appeals of administrative actions by the department of human services.

(a) An appeal that is permitted by state or federal law or regulations for actions of the department of human services relative to Title IV-D child support services involving the following actions of the department shall be processed as provided in subsections (b) and (c) and §§ 36-5-1002 -- 36-5-1006:

(1) A request for information or records, an administrative order or an administrative subpoena issued pursuant to part 8 of this chapter;

(2) An income withholding order pursuant to part 5 of this chapter;

(3) Notice of enrollment of a child for health care coverage upon a change of employers or as otherwise authorized pursuant to §§ 36-5-101(h)(2), 36-2-319, 36-5-501(a)(3) or 37-1-151;

(4) Review and adjustment of child support orders pursuant to § 36-5-103;

(5) The enforcement by administrative orders of liens for child support pursuant to part 9 of this chapter;

(6) Income tax refund intercepts pursuant to 45 CFR 303.72;

(7) Credit information reports pursuant to § 36-5-106;

(8) Distributions of support collections;

(9) Review of administrative orders for payments of overdue support made pursuant to §§ 36-2-322, 36-5-113, and 37-1-151(e) and orders to engage in work activities pursuant to those sections;

(10) Review of orders for administrative determination of continuing exclusive jurisdiction pursuant to § 36-5-813;

(11) Review of civil penalties for failure to provide proper information for the distribution of child support payments pursuant to § 36-5-120; and

(12) Review of income assignment orders for medical coverage entered pursuant to § 36-5-501(a)(3).

(b) Except as otherwise stated in subsections (c) and the following sections of this part, the hearings in subsection (a) shall be conducted pursuant to the provisions for contested case hearings as provided in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(c) The person seeking administrative review of the department's actions pursuant to subsection (a) shall file a written request with the department for an administrative hearing within fifteen (15) calendar days of the date of the notice of an administrative action pursuant to this part as defined by the department.



§ 36-5-1002 - Scope of administrative review.

(a) Notwithstanding any other law to the contrary, the scope of administrative review of the orders at the administrative hearing provided by § 36-5-1001 shall be limited to a determination of the correct identity of the person or persons or entity or entities to whom or to which the administrative action is directed, to whether there is a mistake of fact involving the action, and, is further limited to the following specific issues set forth in the following subdivisions:

(1) An administrative subpoena for records or request for information or records, pursuant to part 8 of this chapter, shall be modified or overturned by the hearing officer only upon a showing by clear and convincing evidence of arbitrary or capricious action in the issuance of the administrative subpoena or request, or if there is clear and convincing evidence that the best interests of the child or the child's caretaker would be jeopardized by the execution of the administrative subpoena or request, or if there is clear and convincing evidence that compliance with the request or administrative subpoena would constitute a clear violation of law;

(2) Review of administrative orders for parentage tests pursuant to § 36-5-802 shall be limited to a determination of whether the department's order was arbitrary or capricious;

(3) Review of administrative orders pursuant to § 36-5-803 to redirect child support is limited to whether the case upon which the redirection order has been issued is a Title IV-D case;

(4) Review of administrative orders pursuant to § 36-5-804 to direct additional payments of child support shall be limited to a determination of whether the order is a reasonable amount that would eliminate the arrearage within a reasonable amount of time;

(5) Review of income assignment orders pursuant to § 36-5-501 is limited to:

(A) For the issuance of the initial order or income assignment:

(i) The correct identity of the individual subject to the order; and

(ii) A mistake of fact;

(B) For the issuance of an income assignment due to a delinquency pursuant to § 36-5-501(b)(1)(B) or (D):

(i) The amount of support not paid; or

(ii) The timeliness of the support paid;

(C) For the addition of an amount ordered pursuant to § 36-5-501(b)(1)(C) to satisfy accumulated arrears, if the court has not already determined the amount of arrears, the reasonableness of the amount ordered paid on the arrears and, in the case of accumulated arrears, the period of time over which support is ordered to be paid;

(D) For the addition of an amount ordered pursuant to § 36-5-501(b)(1)(C) for medical support, if the court has not already determined the amount of medical support, the reasonableness of the amount of medical support ordered; and

(E) For termination of an income assignment, that the conditions of § 36-5-503 have been met;

(6) Review of enrollment of a child for health insurance coverage in employer-based health coverage pursuant to § 36-5-501(a)(3) following issuance of an order to require the noncustodial parent to provide such coverage shall be limited to a mistake of fact;

(7) Review of the adjustment of child support orders pursuant to § 36-5-103 shall be limited to a determination of the appropriate application of the methods of adjustment of the order of support pursuant to § 36-5-103 that have been utilized by the department based on the income of the parties and based upon any circumstances which should permit deviation from the amount and that is justified by the application of those methods;

(8) (A) Review of the enforcement by administrative orders of liens for child support pursuant to part 9 of this chapter shall be limited to:

(i) The correct amount of the obligation;

(ii) The extent of the obligor's interest in the assets; and

(iii) Whether good cause exists not to seize, sell, distribute or otherwise dispose of all or a part of such assets.

(B) Upon review pursuant to the standards of subdivision (8)(A), the hearing officer may direct that there is a mistake as to the identity or interest of the person whose assets have been seized and dismiss the order, or may direct that all or only a portion of the assets be disposed of, or that there be some other order for the disposition of the assets of the obligor in order to satisfy the child support arrearage.

(C) The department's hearing officer or the reviewing court may grant any relief of preliminary or temporary nature relative to the obligor's assets as may be appropriate under the circumstances pending the entry of the final order;

(9) Review of income tax refund intercepts shall be conducted pursuant to the department's existing rules or as they may be further amended;

(10) Review of reports of credit status shall be limited to the extent of the amount of current support and amount of arrears to be reported to the credit bureau;

(11) (A) Administrative review of the distribution of collections shall not be conducted until such time as the party seeking redress has contacted the customer service unit in the department's state office for a conciliation process in which the customer service unit shall have thirty (30) days to resolve the issues. If the issues have not been resolved within thirty (30) days of the initiation of such effort, the customer service unit shall notify the person who sought conciliation and the person shall have the right to seek administrative review pursuant to this part;

(B) Review of distribution actions of the department shall be limited to a determination of the adequacy of efforts to resolve the issues pursuant to subdivision (11)(A) and the amount of support that is properly credited to the appellant;

(12) Review of an administrative order for payment of an overdue child support obligation made pursuant to §§ 36-2-322, 36-5-113 and 37-1-151(e) shall be limited to a determination of whether the order is a reasonable amount that would eliminate the arrearage within a reasonable period of time; or, for orders pursuant to §§ 36-2-322, 36-5-113 and 37-1-151(e) that direct the individual to engage in work activities as set forth in § 71-3-104, the appeal shall be limited to a determination of whether there is good cause to excuse the person's participation in those activities. "Good cause" for the work activities determination shall be limited to the availability to the individual of the ordered activities, or the individual's capability to participate in those activities due to disability or other circumstances effectively preventing the individual's participation;

(13) The appeal of an order to determine continuing exclusive jurisdiction pursuant to § 36-5-816 shall be limited to the correct application of the procedures for such determination pursuant to parts 20-29 of this chapter; and

(14) Review of a civil penalty for failure to comply with § 36-5-120 shall be limited to whether there is good cause for failure to comply with that section.

(b) The hearing officer may not forgive any support arrearages upon review of any of the department's administrative orders.

(c) (1) The record of child or spousal support as certified by the clerk of the court or as shown by the department's child support computer system shall be admissible without further foundation testimony and shall constitute a rebuttable presumption as to the amount of support that is in arrears and that is owed by the obligor in any review pursuant to this part. "Spousal support," as used in this part, means a legally enforceable obligation assessed against an individual for the support of a spouse or former spouse who is living with a child or children for whom the individual also owes support.

(2) If submitted to the opposing party ten (10) days prior to the administrative hearing, the affidavit of a keeper or custodian of any other records, including, but not limited to, the records of any financial institution or the department of human services or any other government or private entity, concerning any matter before the hearing officer shall be admitted by the hearing officer unless an objection thereto is submitted five (5) days prior to the hearing. If an objection is filed and is upheld by the hearing officer, the hearing officer shall continue the case to permit the taking of any further testimony that may be necessary to resolve the issues.

(3) In order to expedite the review of these matters, the hearing officer shall have discretion to take testimony of any party or witness by telephone or video or other electronic technology, and documents may, in the hearing officer's discretion, be submitted by facsimile transmission or by any other electronic technology.



§ 36-5-1003 - Judicial review of administrative actions.

(a) Notwithstanding any other law to the contrary, the judicial review of the administrative hearing decisions of the department of human services pursuant to this part shall be conducted by the court having jurisdiction of the support order as otherwise provided by § 4-5-322.

(b) If any administrative action of the department pursuant to this part is not based upon an existing order of support or paternity, the party seeking judicial review shall file the petition for review of the department's actions in the chancery court of the county of the person's residence, or the county where an entity was served with an administrative subpoena or was notified of a request for information. If the department is enforcing any order of a Title IV-D agency of any other state and there has been no assumption of jurisdiction of the support order by a Tennessee court, the petition for judicial review shall be filed in the county of the residence of the person in Tennessee against whom the request, administrative order or administrative subpoena is issued or the county where an entity was served with an administrative order, administrative subpoena or was notified of a request for information. No judicial review may result in the forgiveness of any support arrearages.

(c) The judicial review shall be limited to the review of the record of the department's hearing as otherwise provided in § 4-5-322.



§ 36-5-1004 - Non-interference with department's actions -- Injunctive relief.

No person or entity who has been served with an administrative order, administrative subpoena, or request for information or records shall take any measures to defeat the administrative action of the department during the pendency of the review of such action by the administrative hearing officer or by the reviewing court, and the department or its contractor may seek injunctive relief to prevent any actions that would defeat its administrative actions.



§ 36-5-1005 - Liability for fees and costs.

The individual or entity to whom or to which the administrative order, administrative subpoena or request is issued pursuant to this part and that is enforced by the reviewing court shall be liable for all costs of the court proceedings and shall be liable to the department for the cost of any private, contract or government attorney representing the state and for the time of any of its Title IV-D state office staff or contractor staff utilized in litigating the administrative order, administrative subpoena or request.



§ 36-5-1006 - Rules and regulations.

The department shall have authority to promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this part.






Part 11 - Employment Records

§ 36-5-1101 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Business day" means a day on which state offices are open for regular business;

(2) "Commissioner" means the commissioner of human services or the commissioner's duly authorized representative;

(3) "Department" means the department of human services or its contractor or other designee;

(4) "Directory of new hires" means an automated directory of information, supplied by employers on each newly hired or re-hired employee, which is maintained by the department of human services;

(5) "Employee" means an individual who is an employee within the meaning of Chapter 24 of the Internal Revenue Code of 1986, compiled in 26 U.S.C. § 3401 et seq., but does not include an employee of a federal or state agency performing intelligence or counterintelligence functions, if the head of that agency has determined that reporting pursuant to the requirements of this part with respect to the employee could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission;

(6) "Employer" has the meaning given such term in § 3401(d) of the Internal Revenue Code of 1986, codified as 26 U.S.C. § 3401(d), and includes any governmental entity and any labor organization;

(7) "Labor organization" has the meaning given such term in § 2(5) of the National Labor Relations Act, codified as 29 U.S.C. § 152(5), and includes any entity, also known as a "hiringhall", that is used by the organization and an employer to carry out requirements of § 8(f)(3) of such Act, codified as 29 U.S.C. § 158(f)(3), of an agreement between the organization and the employer; and

(8) "Title IV-D agency" means the agency designated pursuant to Title IV, Part D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., to provide services to children and families to establish and enforce child support obligations. In Tennessee, the department of human services is the Title IV-D agency.



§ 36-5-1102 - Reports of new employees.

Effective October 1, 1997, each employer shall furnish to the department a report that contains the name, address, hire date and social security number of each newly hired employee, and the name, address, and identifying number of the employer assigned under § 6109 of the Internal Revenue Code of 1986, codified as 26 U.S.C. § 6109.



§ 36-5-1103 - Reports for employers with employees in two or more states.

An employer that has employees who are employed in two (2) or more states and that transmits reports magnetically or electronically may comply with § 36-5-1102 by designating one (1) state in which such employer has employees to which the employer will transmit the report described in § 36-5-1102 and by transmitting such report to such state. Any employer that transmits reports pursuant to this section shall notify the secretary of the United States department of health and human services, in writing, as to which state such employer designates for the purpose of sending reports under this section.



§ 36-5-1104 - Time frames for reports by employers.

The report provided by § 36-5-1102 shall be made not later than twenty (20) days after the date the employer hires the employee, or, in the case of an employer transmitting reports magnetically or electronically, by two (2) monthly transmissions, if necessary, not less than twelve (12) nor more than sixteen (16) days apart.



§ 36-5-1105 - Reports on W-4 forms.

Each report required by § 36-5-1102 shall be made on a W-4 form, or at the option of the employer, an equivalent form, containing the same data as required on the W-4 form. The report may be transmitted to the department by first class mail, magnetically or electronically in a format approved by the department.



§ 36-5-1106 - Use of information by department.

(a) The department shall use the information received pursuant to § 36-5-1102 to locate individuals for purposes of establishing paternity and establishing, modifying and enforcing child support obligations and may disclose such information to any agent of the department that is under contract with the department to carry out such purposes.

(b) The commissioner of human services shall make available information collected pursuant to this part to state or local agencies or their contractors, or agents in this state or their counterparts in any other state or territory who determine financial or medical assistance as permitted under § 1137(b) of the Social Security Act, codified as 42 U.S.C. § 1320b-7(b), as it may be amended; to any state program operated under a plan approved under Titles I, X, and XIV of the Social Security Act, compiled in 42 U.S.C. §§ 301 et seq., 1201 et seq., and 1351 et seq., respectively; any agencies administering the worker's compensation program of a state or territory; and to the Title IV-D agency in this state, its local offices and its contractors, whether public or private, and the Title IV-D agency's counterparts in other states or territories, their local offices and their contractors, whether public or private, for use in locating absent parents, and for use in establishing, enforcing and modifying child support orders; and to the federal government as required by statute or regulation. The department may charge a fee to cover the costs of the provision of such information to any other state or local government entities that may be conducting eligibility determinations or who are conducting programs under this subsection (b).

(c) No further disclosures shall be made except as authorized pursuant to this section or § 71-1-131. Disclosure in violation of this section shall be a Class C misdemeanor.



§ 36-5-1107 - Failure to make necessary reports; penalties.

(a) If, after prior notification by the department of human services of failure to make the necessary reports required by this part, any employer fails or refuses to comply with the requirements of this part, the employer shall be subject to a civil penalty of twenty dollars ($20.00) for each employee who is not reported.

(b) Any employer and employee who conspire not to provide the report required by this part or who conspire to provide a false or incomplete report shall each be subject to a civil penalty of four hundred dollars ($400).

(c) Such penalties shall be assessed by the commissioner of human services after written notice that provides fifteen (15) days from the mailing date of such notice to file a written request for appeal.

(d) If an appeal is timely filed with the department, the employer or employee shall be entitled to an administrative hearing before the department on the issue of the assessment pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5 relative to contested case hearings.

(e) Failure to timely appeal the assessment of the civil penalty shall be final and conclusive of the correctness of the assessment.

(f) Any amount found owing shall be due and payable not later than fifteen (15) days after the mailing date of the determination.

(g) (1) Failure to pay an assessment shall result in a lien against the real or personal property of the employer or the employee in favor of the department and shall be enforced by original attachment issued by the court in the county where the employer is located, or where the employee resides by any court having jurisdiction of the monetary amounts assessed.

(2) The employer or employee shall be liable for all court costs and litigation taxes of the proceedings and shall be liable to the department for the cost of any private, contract or government attorney representing the state and for the time of any of its Title IV-D or contractor staff utilized in litigating the assessment.

(h) Any appeal of the action of the commissioner pursuant to this section shall be made in conformity with § 4-5-322.



§ 36-5-1108 - Rulemaking authority.

The department has authority to promulgate rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that it determines are necessary for the implementation of this part, and it is specifically authorized to utilize emergency rules to implement this part, effective June 23, 1997, subject to prior approval of the emergency rules by the attorney general and reporter.






Part 12 - Assistance by Other States

§ 36-5-1201 - Administrative enforcement in interstate cases.

(a) The department of human services, as the Title IV-D child support enforcement agency of this state, shall use high-volume automated administrative enforcement, to the same extent as used for intrastate cases, in response to a request made by another state to enforce support orders, and shall promptly report the results of such enforcement procedure to the requesting state.

(b) The agencies of this or any state that enforce child support may, by electronic or other means, transmit to another state or to this state a request for assistance in enforcing support orders through high-volume, automated administrative enforcement, which request:

(1) Shall include such information as will enable the state to which the request is transmitted to compare the information about the cases to the information in the data bases of the state receiving the request; and

(2) Shall constitute a certification by the requesting state:

(A) Of the amount of support under an order the payment of which is in arrears; and

(B) That the requesting state has complied with all procedural due process requirements applicable to each case.

(c) If the department provides assistance to another state with respect to a case, or if another state seeks assistance from the department pursuant to this section, neither state shall consider the case to be transferred to the caseload of such other state.

(d) The department shall maintain records of:

(1) The number of such requests for assistance received by the department;

(2) The number of cases for which the department collected support in response to such a request; and

(3) The amount of such collected support.

(e) In this part, the term "high-volume automated administrative enforcement" in interstate cases means, on request of another state, the identification by the department, through automated data matches with financial institutions and other entities where assets may be found, of assets owned by persons who owe child support in other states, and the seizure of such assets by the department, through levy or other appropriate means.






Part 13 - Social Security Number Records

§ 36-5-1301 - Inclusion of social security numbers on certain licenses.

(a) Notwithstanding any other law to the contrary, all applications for professional licenses, driver licenses, occupational licenses, hunting and fishing licenses or recreational licenses, or marriage licenses issued by any agency or any political subdivision of the state of Tennessee on and after July 1, 1997, shall contain the social security number of each applicant.

(b) If the agency or office maintaining the records described in subsection (a) allows the use of a number other than the social security number on the face of the license document, and the social security number obtained on the application is kept on file with the agency or office, the agency or office shall so advise the applicant.

(c) All agencies maintaining records as required by subsection (a) shall make such records accessible to the department of human services or its contractors or agents enforcing Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., and to the extent possible, in electronic or magnetic automated formats.



§ 36-5-1302 - Inclusion of social security numbers in certain records.

Notwithstanding any other law to the contrary, the social security number of any individual who is subject to a divorce decree, order of support issued by any court, any order of paternity or legitimation, or any voluntary acknowledgment of paternity shall be placed in the records relating to such matter.






Part 20 - Uniform Interstate Family Support Act -- Short Title [Effective until date designated by the department of human services]

§ 36-5-2001 - Short title. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Parts 20-29 of this chapter shall be known and may be cited as the "Uniform Interstate Family Support Act."






Part-1 20 - Uniform Interstate Family Support Act--Short Title [Effective on date designated by the department of human services]

§ 36-5-2001 - Short title. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Parts 20-29 of this chapter shall be known and may be cited as the "Uniform Interstate Family Support Act."






Part 21 - Uniform Interstate Family Support Act -- General Provisions [Effective until date designated by the department of human services. See the Compiler's Notes]

§ 36-5-2101 - Definitions for the Uniform Interstate Family Support Act. [Effective until date designated by the department of human services. See the Compiler's Notes.]

As used in parts 20-29 of this chapter, unless the context otherwise requires:

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent;

(2) "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state;

(3) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support;

(4) "Home state" means the state in which a child lived with a parent or a person acting as parent for at least six (6) consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six (6) months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period;

(5) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state;

(6) "Income-withholding order" means an order or other legal process directed to an obligor's employer or other payor of income or debtor, as defined in part 5 of this chapter, to withhold support from the income of the obligor;

(7) "Initiating state" means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under parts 20-29 of this chapter or a law or procedure substantially similar to parts 20-29 of this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act;

(8) "Initiating tribunal" means the authorized tribunal in an initiating state;

(9) "Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage;

(10) "Issuing tribunal" means the tribunal that issues a support order or renders a judgment determining parentage;

(11) "Law" includes decisional and statutory law and rules and regulations having the force of law;

(12) "Obligee" means:

(A) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered;

(B) A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee; or

(C) An individual seeking a judgment determining parentage of the individual's child;

(13) "Obligor" means an individual, or the estate of a decedent:

(A) Who owes or is alleged to owe a duty of support;

(B) Who is alleged but has not been adjudicated to be a parent of a child; or

(C) Who is liable under a support order;

(14) "Register" means to file a support order or judgment determining parentage in the trial court in the county where the respondent resides or, in Title IV-D child support cases, in the central registry of the department of human services;

(15) "Registering tribunal" means a tribunal in which a support order is registered;

(16) "Responding state" means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under parts 20-29 of this chapter or a law or procedure substantially similar to parts 20-29 of this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act;

(17) "Responding tribunal" means the authorized tribunal in a responding state;

(18) "Spousal support order" means a support order for a spouse or former spouse of the obligor;

(19) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. "State" includes:

(A) An Indian tribe; and

(B) A foreign jurisdiction that has enacted a law or established procedures for issuance and enforcement of support orders which are substantially similar to the procedures under parts 20-29 of this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act;

(20) "Support enforcement agency" means a public official or agency authorized to seek:

(A) Enforcement of support orders or laws relating to the duty of support;

(B) Establishment or modification of child support;

(C) Determination of parentage; or

(D) To locate obligors or their assets;

(21) "Support order" means a judgment, decree, or order, whether temporary, final, or subject to modification, for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, or reimbursement, and may include related costs and fees, interest, income withholding, attorney's fees, and other relief;

(22) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage.



§ 36-5-2102 - Tribunals of state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

The chancery, circuit, juvenile, and any courts exercising domestic relations jurisdiction under any enactment of the general assembly, and the department of human services when, pursuant to state or federal law, the department is acting in its capacity as the Title IV-D child support enforcement agency of the state of Tennessee to carry out administrative support establishment or support enforcement actions or when adjudicating administrative appeals involving the Title IV-D child support program, are the tribunals of this state.



§ 36-5-2103 - Remedies cumulative. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Remedies provided by parts 20-29 of this chapter are cumulative and do not affect the availability of remedies under other law.






Part-1 21 - Uniform Interstate Family Support Act -- General Provisions [Effective on date designated by the department of human services]

§ 36-5-2101 - Definitions. [Effective on date designated by the department of human services. See the Compiler's Notes.]

As used in parts 20-29 of this chapter, unless the context otherwise requires:

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent;

(2) "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country;

(3) "Convention" means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007;

(4) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support;

(5) "Foreign country" means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and:

(A) Which has been declared under the law of the United States to be a foreign reciprocating country;

(B) Which has established a reciprocal arrangement for child support with this state as provided in § 36-5-2308;

(C) Which has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under parts 20-29 of this chapter; or

(D) In which the Convention is in force with respect to the United States;

(6) "Foreign support order" means a support order of a foreign tribunal;

(7) "Foreign tribunal" means a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the Convention;

(8) "Home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least six (6) consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six (6) months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period;

(9) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state;

(10) "Income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor, as provided for in part 5 of this chapter, to withhold support from the income of the obligor;

(11) "Initiating tribunal" means the tribunal of a state or foreign country in an initiating state from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country;

(12) "Issuing foreign country" means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child;

(13) "Issuing state" means the state in which a tribunal issues a support order or a judgment determining parentage of a child;

(14) "Issuing tribunal" means the tribunal of a state or foreign country that issues a support order or renders a judgment determining parentage of a child;

(15) "Law" includes decisional and statutory law and rules and regulations having the force of law;

(16) "Obligee" means:

(A) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(B) A foreign country, state, or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(C) An individual seeking a judgment determining parentage of the individual's child; or

(D) A person that is a creditor in a proceeding under part 27 of this chapter;

(17) "Obligor" means an individual, or the estate of a decedent that:

(A) Owes or is alleged to owe a duty of support;

(B) Is alleged but has not been adjudicated to be a parent of a child;

(C) Is liable under a support order; or

(D) Is a debtor in a proceeding under part 27 of this chapter;

(18) "Outside this state" means a location in another state or a country other than the United States, whether or not the country is a foreign country;

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(20) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(21) "Register" means to file in a tribunal of this state a support order or judgment determining parentage of a child issued in another state or a foreign country;

(22) "Registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered;

(23) "Responding state" means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country;

(24) "Responding tribunal" means the authorized tribunal in a responding state or foreign country;

(25) "Spousal support order" means a support order for a spouse or former spouse of the obligor;

(26) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation or tribe;

(27) "Support enforcement agency" means a public official, governmental entity, or private agency authorized to:

(A) Seek enforcement of support orders or laws relating to the duty of support;

(B) Seek establishment or modification of child support;

(C) Request determination of parentage of a child;

(D) Attempt to locate obligors or their assets; or

(E) Request determination of the controlling child support order;

(28) "Support order" means a judgment, decree, order, decision, or directive, whether temporary, final, or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, retroactive support, or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney's fees, and other relief; and

(29) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage of a child.



§ 36-5-2102 - State tribunal and support enforcement agency. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) The chancery, circuit, juvenile, and any courts exercising domestic relations jurisdiction under any enactment of the general assembly, and the department of human services when, pursuant to a state or federal law, the department is acting in its capacity as the Title IV-D child support enforcement agency of the state of Tennessee to carry out administrative support establishment or support enforcement actions or when adjudicating administrative appeals involving the Title IV-D child support program, are the tribunals of this state.

(b) The department of human services is the support enforcement agency of this state.



§ 36-5-2103 - Remedies cumulative. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Remedies provided by parts 20-29 of this chapter are cumulative and do not affect the availability of remedies under other law, or the recognition of a foreign support order on the basis of comity.

(b) Parts 20-29 of this chapter do not:

(1) Provide the exclusive method of establishing or enforcing a support order under the law of this state; or

(2) Grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under parts 20-29 of this chapter.



§ 36-5-2104 - Application of parts 21-27 of this chapter to resident of foreign country and foreign support proceeding. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state shall apply parts 21-26 of this chapter and, as applicable, part 27 of this chapter, to a support proceeding involving:

(1) A foreign support order;

(2) A foreign tribunal; or

(3) An obligee, obligor, or child residing in a foreign country.

(b) A tribunal of this state that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of parts 21-26 of this chapter.

(c) Part 27 of this chapter applies only to a support proceeding under the Convention. In such a proceeding, if a provision of part 27 of this chapter is inconsistent with parts 21-26 of this chapter, then part 27 of this chapter controls.






Part 22 - Uniform Interstate Family Support Act -- Jurisdiction [Effective until date designated by the department of human services. See the Compiler's Notes]

A Extended Personal Jurisdiction [Effective until date designated by the department of human services. See the Compiler's Notes.]

§ 36-5-2201 - Bases for jurisdiction over nonresident. [Effective until date designated by the department of human services. See the Compiler's Notes.]

In a proceeding to establish, enforce, or modify a support order or to determine parentage, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) The individual is personally served with notice within this state;

(2) The individual submits to the jurisdiction of this state by consent, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) The individual resided with the child in this state;

(4) The individual resided in this state and provided prenatal expenses or support for the child;

(5) The child resides in this state as a result of the acts or directives of the individual;

(6) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(7) The individual asserted parentage in the putative father registry maintained in this state by the department of children's services; or

(8) There is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.



§ 36-5-2202 - Procedure when exercising jurisdiction over nonresident. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state exercising personal jurisdiction over a nonresident under § 36-5-2201 may apply § 36-5-2316 (Special Rules of Evidence and Procedure) to receive evidence from another state, and § 36-5-2318 (Assistance with Discovery) to obtain discovery through a tribunal of another state. In all other respects, parts 23-27 do not apply and the tribunal shall apply the procedural and substantive law of this state, including the rules on choice of law other than those established by parts 20-29 of this chapter.






B Proceedings Involving Two or More States [Effective until date designated by the department of human services. See the Compiler's Notes.]

§ 36-5-2203 - Initiating and responding tribunal of state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Under parts 20-29 of this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.



§ 36-5-2204 - Simultaneous proceedings in another state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state only if:

(1) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state; and

(3) If relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

(1) The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) The contesting party timely challenges the exercise of jurisdiction in this state; and

(3) If relevant, the other state is the home state of the child.



§ 36-5-2205 - Continuing, exclusive jurisdiction. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state issuing a support order consistent with the law of this state has continuing, exclusive jurisdiction over a child support order:

(1) As long as this state remains the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Until all of the parties who are individuals have filed written consents with the tribunal of this state for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.

(b) A tribunal of this state issuing a child support order consistent with the law of this state may not exercise its continuing jurisdiction to modify the order if the order has been modified by a tribunal of another state pursuant to parts 20-29 or a law substantially similar to parts 20-29.

(c) If a child support order of this state is modified by a tribunal of another state pursuant to parts 20-29 or a law substantially similar to parts 20-29 a tribunal of this state loses its continuing, exclusive jurisdiction with regard to prospective enforcement of the order issued in this state, and may only:

(1) Enforce the order that was modified as to amounts accruing before the modification;

(2) Enforce nonmodifiable aspects of that order; and

(3) Provide other appropriate relief for violations of that order which occurred before the effective date of the modification.

(d) A tribunal of this state shall recognize the continuing, exclusive jurisdiction of a tribunal of another state which has issued a child support order pursuant to parts 20-29 or a law substantially similar to parts 20-29.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

(f) A tribunal of this state issuing a support order consistent with the law of this state has continuing, exclusive jurisdiction over a spousal support order throughout the existence of the support obligation. A tribunal of this state may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.



§ 36-5-2206 - Enforcement and modification of support order by tribunal having continuing jurisdiction. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state may serve as an initiating tribunal to request a tribunal of another state to enforce or modify a support order issued in that state.

(b) A tribunal of this state having continuing, exclusive jurisdiction over a support order may act as a responding tribunal to enforce or modify the order. If a party subject to the continuing, exclusive jurisdiction of the tribunal no longer resides in the issuing state, in subsequent proceedings the tribunal may apply § 36-5-2316 (Special Rules of Evidence and Procedure) to receive evidence from another state and § 36-5-2318 (Assistance with Discovery) to obtain discovery through a tribunal of another state.

(c) A tribunal of this state which lacks continuing, exclusive jurisdiction over a spousal support order may not serve as a responding tribunal to modify a spousal support order of another state.






C Reconciliation of Multiple Orders [Effective until date designated by the department of human services. See the Compiler's Notes.]

§ 36-5-2207 - Recognition of controlling child support order. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) If a proceeding is brought under parts 20-29 of this chapter and only one (1) tribunal has issued a child support order, the order of that tribunal controls and must be so recognized.

(b) If a proceeding is brought under parts 20-29 of this chapter and two (2) or more child support orders have been issued by tribunals of this state or another state with regard to the same obligor and child, a tribunal of this state shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under parts 20-29 of this chapter, the order of that tribunal controls and must be so recognized.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under parts 20-29 of this chapter, an order issued by a tribunal in the current home state of the child controls and must be so recognized, but if an order has not been issued in the current home state of the child, the order most recently issued controls and must be so recognized.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under parts 20-29 of this chapter, the tribunal of this state having jurisdiction over the parties shall issue a child support order, which controls and must be so recognized.

(c) If two or more child support orders have been issued for the same obligor and child and if the obligor or the individual obligee resides in this state, a party may request a tribunal of this state to determine which order controls and must be so recognized under subsection (b). The request must be accompanied by a certified copy of every support order in effect. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(d) The tribunal that issued the controlling order under subsection (a), (b), or (c) is the tribunal that has continuing, exclusive jurisdiction under § 36-5-2205.

(e) A tribunal of this state which determines by order the identity of the controlling order under subdivision (b)(1) or (2) or which issues a new controlling order under subdivision (b)(3) shall state in that order the basis upon which the tribunal made its determination.

(f) Within thirty (30) days after issuance of an order determining the identity of the controlling order, the party obtaining the order shall file a certified copy of it with each tribunal that issued or registered an earlier order of child support. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.



§ 36-5-2208 - Multiple child support orders for two or more obligees. [Effective until date designated by the department of human services. See the Compiler's Notes.]

In responding to multiple registrations or petitions for enforcement of two (2) or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this state shall enforce those orders in the same manner as if the multiple orders had been issued by a tribunal of this state.



§ 36-5-2209 - Credit for payments. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Amounts collected and credited for a particular period pursuant to a support order issued by a tribunal of another state must be credited against the amounts accruing or accrued for the same period under a support order issued by the tribunal of this state.









Part-1 22 - Uniform Interstate Family Support Act -- Jurisdiction [Effective on date designated by the department of human services]

§ 36-5-2201 - Bases for jurisdiction over nonresident. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) The individual is personally served with notice within this state;

(2) The individual submits to the jurisdiction of this state by consent in a record, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) The individual resided with the child in this state;

(4) The individual resided in this state and provided prenatal expenses or support for the child;

(5) The child resides in this state as a result of the acts or directives of the individual;

(6) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(7) The individual asserted parentage of a child in the putative father registry maintained in this state by the department of children's services; or

(8) There is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of this state to modify a child support order of another state unless the requirements of § 36-5-2611 are met, or, in the case of a foreign support order, unless the requirements of § 36-5-2615 are met.



§ 36-5-2202 - Duration of personal jurisdiction. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Personal jurisdiction acquired by a tribunal of this state in a proceeding under parts 20-26 of this chapter or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by §§ 36-5-2205, 36-5-2206 and 36-5-2211.



§ 36-5-2203 - Initiating and responding tribunal of state. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Under parts 20-26 of this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to a tribunal of another state, and as a responding tribunal for proceedings initiated in another state or a foreign country.



§ 36-5-2204 - Simultaneous proceedings. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state or a foreign country only if:

(1) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(3) If relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(1) The petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) The contesting party timely challenges the exercise of jurisdiction in this state; and

(3) If relevant, the other state or foreign country is the home state of the child.



§ 36-5-2205 - Continuing, exclusive jurisdiction to modify child support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state that has issued a child support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and:

(1) At the time of the filing of a request for modification this state is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Even if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this state that has issued a child support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) All of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) Its order is not the controlling order.

(c) If a tribunal of another state has issued a child support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that Act which modifies a child support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.



§ 36-5-2206 - Continuing jurisdiction to enforce child support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state that has issued a child support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) A money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

(b) A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.



§ 36-5-2207 - Determination of controlling child support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) If a proceeding is brought under parts 20-29 of this chapter and only one (1) tribunal has issued a child support order, the order of that tribunal controls and must be recognized.

(b) If a proceeding is brought under parts 20-29 of this chapter and two (2) or more child support orders have been issued by tribunals of this state, another state, or a foreign country with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

(1) If only one (1) of the tribunals would have continuing, exclusive jurisdiction under parts 20-29 of this chapter, the order of that tribunal controls and must be so recognized;

(2) If more than one (1) of the tribunals would have continuing, exclusive jurisdiction under parts 20-29 of this chapter:

(A) An order issued by a tribunal in the current home state of the child controls; but

(B) If an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under parts 20-29 of this chapter, the tribunal of this state shall issue a child support order, which controls.

(c) If two (2) or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b). The request may be filed with a registration for enforcement or registration for modification pursuant to part 26, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) has continuing jurisdiction to the extent provided in § 36-5-2205 or § 36-5-2206.

(f) A tribunal of this state that determines by order which is the controlling order under subdivision (b)(1) or (b)(2) or subsection (c), or that issues a new controlling order under subdivision (b)(3), shall state in that order:

(1) The basis upon which the tribunal made its determination;

(2) The amount of prospective support, if any; and

(3) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by § 36-5-2209.

(g) Within thirty (30) days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under parts 20-29 of this chapter.



§ 36-5-2208 - Child support orders for two or more obligees. [Effective on date designated by the department of human services. See the Compiler's Notes.]

In responding to registrations or petitions for enforcement of two (2) or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one (1) of which was issued by a tribunal of another state or a foreign country, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.



§ 36-5-2209 - Credit for payments. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this state, or another state, or a foreign country.



§ 36-5-2210 - Application of parts 20-29 of this chapter to nonresident subject to personal jurisdiction. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under parts 20-29 of this chapter, under other law of this state relating to a support order, or recognizing a foreign support order may receive evidence from outside this state pursuant to § 36-5-2316, communicate with a tribunal outside this state pursuant to § 36-5-2317, and obtain discovery through a tribunal outside this state pursuant to § 36-5-2318. In all other respects, parts 23-26 do not apply, and the tribunal shall apply the procedural and substantive law of this state.



§ 36-5-2211 - Continuing, exclusive jurisdiction to modify spousal support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state issuing a spousal support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

(b) A tribunal of this state may not modify a spousal support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

(c) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state; or

(2) A responding tribunal to enforce or modify its own spousal support order.






Part 23 - Uniform Interstate Family Support Act -- Civil Provisions of General Application [Effective until date designated by the department of human services. See the Compiler's Notes]

§ 36-5-2301 - Proceedings under parts 20-29 of this chapter. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in parts 20-29 of this chapter, this part applies to all proceedings under parts 20-29 of this chapter.

(b) Parts 20-29 of this chapter provide for the following proceedings:

(1) Establishment of an order for spousal support or child support pursuant to part 24 of this chapter;

(2) Enforcement of a support order and income-withholding order of another state without registration pursuant to part 25 of this chapter;

(3) Registration of an order for spousal support or child support of another state for enforcement pursuant to part 26 of this chapter;

(4) Modification of an order for child support or spousal support issued by a tribunal of this state pursuant to part 22, subpart B of this chapter;

(5) Registration of an order for child support of another state for modification pursuant to part 26 of this chapter;

(6) Determination of parentage pursuant to part 27 of this chapter; and

(7) Assertion of jurisdiction over nonresidents pursuant to part 22, subpart A of this chapter.

(c) An individual petitioner or a support enforcement agency may commence a proceeding authorized under parts 20-29 of this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent.



§ 36-5-2302 - Action by minor parent. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.



§ 36-5-2303 - Application of law of this state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Except as otherwise provided by parts 20-29 of this chapter, a responding tribunal of this state:

(1) Shall apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(2) Shall determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.



§ 36-5-2304 - Duties of initiating tribunal. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) Upon the filing of a petition authorized by parts 20-29 of this chapter, an initiating tribunal of this state shall forward three (3) copies of the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If a responding state has not enacted this act or a law or procedure substantially similar to this act, a tribunal of this state may issue a certificate or other document and make findings required by the law of the responding state. If the responding state is a foreign jurisdiction, the tribunal may specify the amount of support sought and provide other documents necessary to satisfy the requirements of the responding state.



§ 36-5-2305 - Duties and powers of responding tribunal. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to § 36-5-2301(c) (Proceedings Under Parts 20-29 of this chapter), it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent otherwise authorized by law, may do one or more of the following:

(1) Issue or enforce a support order, modify a child support order, or render a judgment to determine parentage;

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages, and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue an attachment pro corpus or capias for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the attachment pro corpus or capias in any local and state computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs; and

(12) Grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under parts 20-29 of this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under parts 20-29 of this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under parts 20-29 of this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.



§ 36-5-2306 - Inappropriate tribunal. [Effective until date designated by the department of human services. See the Compiler's Notes.]

If a petition or comparable pleading is received by an inappropriate tribunal of this state, it shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.



§ 36-5-2307 - Duties of support enforcement agency. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under parts 20-29 of this chapter.

(b) A support enforcement agency that is providing services to the petitioner as appropriate shall:

(1) Take all steps necessary to enable an appropriate tribunal in this state or another state to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within five (5) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within five (5) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) Parts 20-29 of this chapter do not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.



§ 36-5-2308 - Duty of attorney general and reporter. [Effective until date designated by the department of human services. See the Compiler's Notes.]

If the attorney general and reporter determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general and reporter may order the agency to perform its duties under parts 20-29 of this chapter or may provide those services directly to the individual.



§ 36-5-2309 - Private counsel. [Effective until date designated by the department of human services. See the Compiler's Notes.]

An individual may employ private counsel to represent the individual in proceedings authorized by parts 20-29 of this chapter.



§ 36-5-2310 - Duties of department of human services. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) The department of human services is the state information agency under parts 20-29 of this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under parts 20-29 of this chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) Maintain a register of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the place in this state in which the individual obligee or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under parts 20-29 of this chapter received from an initiating tribunal or the state information agency of the initiating state; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and social security.



§ 36-5-2311 - Pleadings and accompanying documents. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A petitioner seeking to establish or modify a support order or to determine parentage in a proceeding under parts 20-29 of this chapter must verify the petition. Unless otherwise ordered under § 36-5-2312 (Nondisclosure of Information in Exceptional Circumstances), the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee, and the name, sex, residential address, social security number, and date of birth of each child for whom support is sought. The petition must be accompanied by a certified copy of any support order in effect. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.



§ 36-5-2312 - Nondisclosure of information in exceptional circumstances. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Upon a finding, which may be made ex parte, that the health, safety, or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, or if an existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under parts 20-29 of this chapter.



§ 36-5-2313 - Costs and fees. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under part 26 of this chapter (Enforcement and Modification of Support Order After Registration), a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.



§ 36-5-2314 - Limited immunity of petitioner. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) Participation by a petitioner in a proceeding before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under parts 20-29 of this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under parts 20-29 of this chapter committed by a party while present in this state to participate in the proceeding.



§ 36-5-2315 - Nonparentage as defense. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under parts 20-29 of this chapter.



§ 36-5-2316 - Special rules of evidence and procedure. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) The physical presence of the petitioner in a responding tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) A verified petition, affidavit, document substantially complying with federally mandated forms, and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, is admissible in evidence if given under oath by a party or witness residing in another state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this state by telephone, telecopier, or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under parts 20-29 of this chapter, a tribunal of this state may permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this state shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under parts 20-29 of this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under parts 20-29 of this chapter.



§ 36-5-2317 - Communications between tribunals. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state may communicate with a tribunal of another state in writing, or by telephone or other means, to obtain information concerning the laws of that state, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state. A tribunal of this state may furnish similar information by similar means to a tribunal of another state.



§ 36-5-2318 - Assistance with discovery. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.



§ 36-5-2319 - Receipt and disbursement of payments. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.






Part-1 23 - Uniform Interstate Family Support Act -- Civil Provisions of General Application [Effective on date designated by the department of human services]

§ 36-5-2301 - Proceedings under parts 20-29 of this chapter. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in parts 20-29 of this chapter, this part applies to all proceedings under parts 20-29 of this chapter.

(b) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under parts 20-29 of this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country which has or can obtain personal jurisdiction over the respondent.



§ 36-5-2302 - Proceeding by minor parent. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.



§ 36-5-2303 - Application of law of state. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Except as otherwise provided in parts 20-29 of this chapter, a responding tribunal of this state shall:

(1) Apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(2) Determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.



§ 36-5-2304 - Duties of initiating tribunal. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Upon the filing of a petition authorized by parts 20-29 of this chapter an initiating tribunal of this state shall forward the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of this state shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.



§ 36-5-2305 - Duties and powers of responding tribunal. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to § 36-5-2301(b), it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent not prohibited by other law, may do one (1) or more of the following:

(1) Establish or enforce a support order, modify a child support order, determine the controlling child support order, or determine parentage of a child;

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages, and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, electronic-mail address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue an attachment pro corpus or capias for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the attachment pro corpus in any local and state computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs; and

(12) Grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under parts 20-29 of this chapter or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under parts 20-29 of this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under parts 20-29 of this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.



§ 36-5-2306 - Inappropriate tribunal. [Effective on date designated by the department of human services. See the Compiler's Notes.]

If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.



§ 36-5-2307 - Duties of support enforcement agency. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under parts 20-26 of this chapter.

(b) A support enforcement agency of this state that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal of this state, another state, or a foreign country to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) If two (2) or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this state that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this state shall issue or request a tribunal of this state to issue a child support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to § 36-5-2319.

(f) Parts 20-29 of this chapter do not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.



§ 36-5-2308 - Duty of attorney general and reporter. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) If the attorney general and reporter determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general and reporter may order the agency to perform its duties under parts 20-29 of this chapter or may provide those services directly to the individual.

(b) The attorney general and reporter may determine that a foreign country has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.



§ 36-5-2309 - Private counsel. [Effective on date designated by the department of human services. See the Compiler's Notes.]

An individual may employ private counsel to represent the individual in proceedings authorized by parts 20-29 of this chapter.



§ 36-5-2310 - Duties of the department of human services. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) The department of human services is the state information agency under parts 20-29 of this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under parts 20-29 of this chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under parts 20-29 of this chapter received from another state or a foreign country; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and social security.



§ 36-5-2311 - Pleadings and accompanying documents. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) In a proceeding under parts 20-29 of this chapter, a petitioner seeking to establish a support order, to determine parentage of a child, or to register and modify a support order of a tribunal of another state or a foreign country must file a petition. Unless otherwise ordered under § 36-5-2312, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.



§ 36-5-2312 - Nondisclosure of information in exceptional circumstances. [Effective on date designated by the department of human services. See the Compiler's Notes.]

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.



§ 36-5-2313 - Costs and fees. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal of this state may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or responding state or foreign country, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs, and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under part 26 of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.



§ 36-5-2314 - Limited immunity of petitioner. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Participation by a petitioner in a proceeding under parts 20-29 of this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under parts 20-29 of this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under parts 20-29 of this chapter committed by a party while physically present in this state to participate in the proceeding.



§ 36-5-2315 - Nonparentage as defense. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under parts 20-29 of this chapter.



§ 36-5-2316 - Special rules of evidence and procedure. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage of a child.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another outside this state to a tribunal of this state by telephone, telecopier, or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under parts 20-29 of this chapter, a tribunal of this state shall permit a party or witness residing outside this state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location. A tribunal of this state shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under parts 20-29 of this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under parts 20-29 of this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.



§ 36-5-2317 - Communications between tribunals. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state may communicate with a tribunal outside this state in a record or by telephone, electronic mail, or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding. A tribunal of this state may furnish similar information by similar means to a tribunal outside this state.



§ 36-5-2318 - Assistance with discovery. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state may:

(1) Request a tribunal outside this state to assist in obtaining discovery; and

(2) Upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this state.



§ 36-5-2319 - Receipt and disbursement of payments. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency of this state or a tribunal of this state shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection (b) shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.






Part 24 - Uniform Interstate Family Support Act -- Establishment of Support Order [Effective until date designated by the department of human services. See the Compiler's Notes]

§ 36-5-2401 - Petition to establish support order. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) If a support order entitled to recognition under parts 20-29 of this chapter has not been issued, a responding tribunal of this state may issue a support order if:

(1) The individual seeking the order resides in another state; or

(2) The support enforcement agency seeking the order is located in another state.

(b) The tribunal may issue a temporary child support order if:

(1) The respondent has signed a verified statement acknowledging parentage;

(2) The respondent has been determined by or pursuant to law to be the parent; or

(3) There is other clear and convincing evidence that the respondent is the child's parent.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to § 36-5-2305 (Duties and Powers of Responding Tribunal).






Part-1 24 - Uniform Interstate Family Support Act -- Establishment of Support Order or Determination of Parentage [Effective on date designated by the department of human services]

§ 36-5-2401 - Establishment of support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) If a support order entitled to recognition under parts 20-29 of this chapter has not been issued, a responding tribunal of this state with personal jurisdiction over the parties may issue a support order if:

(1) The individual seeking the order resides outside this state; or

(2) The support enforcement agency seeking the order is located outside this state.

(b) The tribunal may issue a temporary child support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father of the child through genetic testing;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child;

(6) An acknowledged father as provided by this title;

(7) The mother of the child; or

(8) An individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to § 36-5-2305.



§ 36-5-2402 - Proceeding to determine parentage. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under parts 20-29 of this chapter or a law or procedure substantially similar to parts 20-29 of this chapter.






Part 25 - Uniform Interstate Family Support Act -- Enforcement of Order of Another State Without Registration [Effective until date designated by the department of human services. See the Compiler's Notes]

§ 36-5-2501 - Employer's receipt of income-withholding order of another state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

An income-withholding order issued in another state may be sent to the person or entity defined as the obligor's employer under this chapter without first filing a petition or comparable pleading or registering the order with a tribunal of this state.



§ 36-5-2502 - Employer's compliance with income withholding order of another state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(c) Except as otherwise provided in subsection (d) and § 36-5-2503, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1) The duration and amount of periodic payments of current child support, stated as a sum certain;

(2) The person or agency designated to receive payments and the address to which the payments are to be forwarded;

(3) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) The employer's fee for processing an income-withholding order;

(2) The maximum amount permitted to be withheld from the obligor's income; and

(3) The times within which the employer must implement the withholding order and forward the child support payment.



§ 36-5-2503 - Compliance with multiple income-withholding orders. [Effective until date designated by the department of human services. See the Compiler's Notes.]

If an obligor's employer receives multiple income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the multiple orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for multiple child support obligees.



§ 36-5-2504 - Immunity from civil liability. [Effective until date designated by the department of human services. See the Compiler's Notes.]

An employer who complies with an income-withholding order issued in another state in accordance with this part is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.



§ 36-5-2505 - Penalties for noncompliance. [Effective until date designated by the department of human services. See the Compiler's Notes.]

An employer who willfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.



§ 36-5-2506 - Contest by obligor. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state in the same manner as if the order had been issued by a tribunal of this state. Section 36-5-2604 (Choice of Law) applies to the contest.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income-withholding order; and

(3) The person or agency designated to receive payments in the income-withholding order or if no person or agency is designated, to the obligee.



§ 36-5-2507 - Administrative enforcement of orders. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A party seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to parts 20-29 of this chapter.






Part-1 25 - Uniform Interstate Family Support Act -- Enforcement of Order Without Registration [Effective on date designated by the department of human services]

§ 36-5-2501 - Employer's receipt of income-withholding order of another state. [Effective on date designated by the department of human services. See the Compiler's Notes.]

An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person considered as the obligor's employer pursuant to part 5 of this chapter without first filing a petition or comparable pleading or registering the order with a tribunal of this state.



§ 36-5-2502 - Employer's compliance with income-withholding order of another state. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(c) Except as otherwise provided in subsection (d) and § 36-5-2503, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1) The duration and amount of periodic payments of current child support, stated as a sum certain;

(2) The person designated to receive payments and the address to which the payments are to be forwarded;

(3) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) The employer's fee for processing an income-withholding order;

(2) The maximum amount permitted to be withheld from the obligor's income; and

(3) The times within which the employer must implement the withholding order and forward the child support payment.



§ 36-5-2503 - Employer's compliance with two or more income-withholding orders. [Effective on date designated by the department of human services. See the Compiler's Notes.]

If an obligor's employer receives two (2) or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two (2) or more child support obligees.



§ 36-5-2504 - Immunity from civil liability. [Effective on date designated by the department of human services. See the Compiler's Notes.]

An employer that complies with an income-withholding order issued in another state in accordance with this part is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.



§ 36-5-2505 - Penalties for noncompliance. [Effective on date designated by the department of human services. See the Compiler's Notes.]

An employer that willfully fails to comply with an income-withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.



§ 36-5-2506 - Contest by obligor. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in part 26, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income-withholding order relating to the obligor; and

(3) The person designated to receive payments in the income-withholding order or, if no person is designated, to the obligee.



§ 36-5-2507 - Administrative enforcement of orders. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to parts 20-29 of this chapter.






Part 26 - Uniform Interstate Family Support Act -- Enforcement and Modification of Support Order After Registration [Effective until date designated by the department of human services. See the Compiler's Notes]

A Registration and Enforcement of Support [Effective until date designated by the department of human services. See the Compiler's Notes.]

§ 36-5-2601 - Registration of order for enforcement. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A support order or an income-withholding order issued by a tribunal of another state may be registered in this state for enforcement.



§ 36-5-2602 - Procedure to register order for enforcement. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A support order or income-withholding order of another state may be registered in this state by sending the following documents and information to the trial court in the county with appropriate jurisdiction, and, if two (2) counties have appropriate jurisdiction, in the county where the child resides or, in Title IV-D cases to the central registry of the department of human services, in this state:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) Two (2) copies, including one (1) certified copy, of all orders to be registered, including any modification of an order;

(3) A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) The name of the obligor and, if known:

(A) The obligor's address and social security number;

(B) The name and address of the obligor's employer and any other source of income of the obligor; and

(C) A description and the location of property of the obligor in this state not exempt from execution; and

(5) The name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.



§ 36-5-2603 - Effect of registration for enforcement. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A support order or income-withholding order issued in another state is registered when the order is filed in the registering tribunal of this state.

(b) A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in this part, a tribunal of this state shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction.



§ 36-5-2604 - Choice of law. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) The law of the issuing state governs the nature, extent, amount, and duration of current payments and other obligations of support and the payment of arrearages under the order.

(b) In a proceeding for arrearages, the statute of limitation under the laws of this state or of the issuing state, whichever is longer, applies.






B Contest of Validity or Enforcement [Effective until date designated by the department of human services. See the Compiler's Notes.]

§ 36-5-2605 - Notice of registration of order. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) The notice must inform the nonregistering party:

(1) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within twenty (20) days after the date of mailing or personal service of the notice;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

(4) Of the amount of any alleged arrearages.

(c) Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligor's employer pursuant to part 5 of this chapter.



§ 36-5-2606 - Procedure to contest validity or enforcement of registered order. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A nonregistering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing within twenty (20) days after the date of mailing or personal service of notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 36-5-2607 (Contest of Registration or Enforcement).

(b) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.



§ 36-5-2607 - Contest of registration or enforcement. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this state to the remedy sought;

(6) Full or partial payment has been made; or

(7) The statute of limitation under § 36-5-2604 (Choice of Law) precludes enforcement of some or all of the arrearages.

(b) If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subsection (a) to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.



§ 36-5-2608 - Confirmed order. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.






C Registration and Modification of Child Support Order [Effective until date designated by the department of human services. See the Compiler's Notes.]

§ 36-5-2609 - Procedure to register child support order of another state for modification. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in subpart A if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.



§ 36-5-2610 - Effect of registration for modification. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of § 36-5-2611 (Modification of Child Support Order of Another State) have been met.



§ 36-5-2611 - Modification of child support order of another state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) After a child support order issued in another state has been registered in this state, the responding tribunal of this state may modify that order only if § 36-5-2613 does not apply and after notice and hearing it finds that:

(1) The following requirements are met:

(A) The child, the individual obligee, and the obligor do not reside in the issuing state;

(B) A petitioner who is a nonresident of this state seeks modification; and

(C) The respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) The child, or a party who is an individual, is subject to the personal jurisdiction of the tribunal of this state and all of the parties who are individuals have filed written consents in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction over the order. However, if the issuing state is a foreign jurisdiction that has not enacted a law or established procedures substantially similar to the procedures under parts 20-29 of this chapter, the consent otherwise required of an individual residing in this state is not required for the tribunal to assume jurisdiction to modify the child support order.

(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state. If two or more tribunals have issued child support orders for the same obligor and child, the order that controls and must be so recognized under § 36-5-2207 establishes the aspects of the support order which are nonmodifiable.

(d) On issuance of an order modifying a child support order issued in another state, a tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.



§ 36-5-2612 - Recognition of order modified in another state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state shall recognize a modification of its earlier child support order by a tribunal of another state which assumed jurisdiction pursuant to parts 20-29 of this chapter or a law substantially similar to parts 20-29 of this chapter and, upon request, except as otherwise provided in parts 20-29 of this chapter, shall:

(1) Enforce the order that was modified only as to amounts accruing before the modification;

(2) Enforce only nonmodifiable aspects of that order;

(3) Provide other appropriate relief only for violations of that order which occurred before the effective date of the modification; and

(4) Recognize the modifying order of the other state, upon registration, for the purpose of enforcement.



§ 36-5-2613 - Jurisdiction to modify child support order of another state when individual parties reside in this state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of parts 21 and 22 of this chapter, this part, and the procedural and substantive law of this state to the proceeding for enforcement or modification. Parts 23, 24, 25, 27, and 28 of this chapter do not apply.



§ 36-5-2614 - Notice to issuing tribunal of modification. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Within thirty (30) days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.









Part-1 26 - Uniform Interstate Family Support Act -- Registration, Enforcement, and Modification of Support Order [Effective on date designated by the department of human services]

A Registration for Enforcement of Support Order [Effective on date designated by the department of human services.]

§ 36-5-2601 - Registration of order for enforcement. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A support order or income-withholding order issued in another state or a foreign support order may be registered in this state for enforcement.



§ 36-5-2602 - Procedure to register order for enforcement. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in § 36-5-2706, a support order or income-withholding order of another state or a foreign support order may be registered in this state by sending the following records to the appropriate tribunal in this state:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) Two (2) copies, including one (1) certified copy, of the order to be registered, including any modification of the order;

(3) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) The name of the obligor and, if known:

(A) The obligor's address and social security number;

(B) The name and address of the obligor's employer and any other source of income of the obligor; and

(C) A description and the location of property of the obligor in this state not exempt from execution; and

(5) Except as otherwise provided in § 36-5-2312, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one (1) copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

(d) If two (2) or more orders are in effect, the person requesting registration shall:

(1) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(2) Specify the order alleged to be the controlling order, if any; and

(3) Specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.



§ 36-5-2603 - Effect of registration for enforcement. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this state.

(b) A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in parts 20-29 of this chapter, a tribunal of this state shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.



§ 36-5-2604 - Choice of law. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in subsection (d), the law of the issuing state or foreign country governs:

(1) The nature, extent, amount, and duration of current payments under a registered support order;

(2) The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) The existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this state, or of the issuing state or foreign country, whichever is longer, applies.

(c) A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state or a foreign country registered in this state.

(d) After a tribunal of this state or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.






B Contest of Validity or Enforcement [Effective on date designated by the department of human services.]

§ 36-5-2605 - Notice of registration of order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) When a support order or income-withholding order issued in another state or a foreign support order is registered, the registering tribunal of this state shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the nonregistering party:

(1) That a registered support order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within twenty (20) days after notice unless the registered order is under § 36-5-2707;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) Of the amount of any alleged arrearages.

(c) If the registering party asserts that two (2) or more orders are in effect, a notice must also:

(1) Identify the two (2) or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(2) Notify the nonregistering party of the right to a determination of which is the controlling order;

(3) State that the procedures provided in subsection (b) apply to the determination of which is the controlling order; and

(4) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income-withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to part 5 of this chapter.



§ 36-5-2606 - Procedure to contest validity or enforcement of registered support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A nonregistering party seeking to contest the validity or enforcement of a registered support order in this state shall request a hearing within the time required by § 36-5-2605. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 36-5-2607.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.



§ 36-5-2607 - Contest of registration or enforcement. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one (1) or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this state to the remedy sought;

(6) Full or partial payment has been made;

(7) The statute of limitation under § 36-5-2604 precludes enforcement of some or all of the alleged arrearages; or

(8) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of the registered support order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subsection (a) to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.



§ 36-5-2608 - Confirmed order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.






C Registration and Modification of Child Support Order of Another State [Effective on date designated by the department of human services.]

§ 36-5-2609 - Procedure to register child support order of another state for modification. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in §§ 36-5-2601 -- 36-5-2608 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.



§ 36-5-2610 - Effect of registration for modification. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered support order may be modified only if the requirements of § 36-5-2611 or § 36-5-2613 have been met.



§ 36-5-2611 - Modification of child support order of another state. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) If § 36-5-2613 does not apply, upon petition a tribunal of this state may modify a child support order issued in another state which is registered in this state if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(A) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(B) A petitioner who is a nonresident of this state seeks modification; and

(C) The respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) This state is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state, and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and same child, the order that controls and must be so recognized under § 36-5-2207 establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(e) On the issuance of an order by a tribunal of this state modifying a child support order issued in another state, the tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.

(f) Notwithstanding subsections (a)-(e) and § 36-5-2201(b), a tribunal of this state retains jurisdiction to modify an order issued by a tribunal of this state if:

(1) One party resides in another state; and

(2) The other party resides outside the United States.



§ 36-5-2612 - Recognition of order modified in another state. [Effective on date designated by the department of human services. See the Compiler's Notes.]

If a child support order issued by a tribunal of this state is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this state:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.



§ 36-5-2613 - Jurisdiction to modify child support order of another state when individual parties reside in this state. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of parts 21 and 22 of this chapter and the procedural and substantive law of this state to the proceeding for enforcement or modification. Parts 23, 24, 25, 27 and 28 of this chapter do not apply.



§ 36-5-2614 - Notice to issuing tribunal of modification. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Within thirty (30) days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.






D Registration and Modification of Foreign Child Support Order [Effective on date designated by the department of human services.]

§ 36-5-2615 - Jurisdiction to modify child support order of foreign country. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in § 36-5-2711, if a foreign country lacks or refuses to exercise jurisdiction to modify its child support order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child support order otherwise required of the individual pursuant to § 36-5-2611 has been given or whether the individual seeking modification is a resident of this state or of the foreign country.

(b) An order issued by a tribunal of this state modifying a foreign child support order pursuant to this section is the controlling order.



§ 36-5-2616 - Procedure to register child support order of foreign country for modification. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child support order not under the Convention may register that order in this state under §§ 36-5-2601--36-5-2608 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition must specify the grounds for modification.









Part 27 - Uniform Interstate Family Support Act -- Determination of Parentage [Effective until date designated by the department of human services. See the Compiler's Notes]

§ 36-5-2701 - Proceeding to determine parentage. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state may serve as an initiating or responding tribunal in a proceeding brought under parts 20-29 of this chapter or a law or procedure substantially similar to parts 20-29 of this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act to determine that the petitioner is a parent of a particular child or to determine that a respondent is a parent of that child.

(b) In a proceeding to determine parentage, a responding tribunal of this state shall apply the provisions of chapter 2 of this title and the rules of this state on choice of law.






Part-1 27 - Support Proceeding under Convention [Effective on date designated by the department of human services]

§ 36-5-2701 - Part definitions. [Effective on date designated by the department of human services. See the Compiler's Notes.]

In this part:

(1) "Application" means a request under the Convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority;

(2) "Central authority" means the entity designated by the United States or a foreign country described in § 36-5-2101(5)(D) to perform the functions specified in the Convention;

(3) "Convention support order" means a support order of a tribunal of a foreign country described in § 36-5-2101(5)(D);

(4) "Direct request" means a petition filed by an individual in a tribunal of this state in a proceeding involving an obligee, obligor, or child residing outside the United States;

(5) "Foreign central authority" means the entity designated by a foreign country described in § 36-5-2101(5)(D) to perform the functions specified in the Convention;

(6) "Foreign support agreement":

(A) Means an agreement for support in a record that:

(i) Is enforceable as a support order in the country of origin;

(ii) Has been:

(a) Formally drawn up or registered as an authentic instrument by a foreign tribunal; or

(b) Authenticated by, or concluded, registered, or filed with a foreign tribunal; and

(iii) May be reviewed and modified by a foreign tribunal; and

(B) Includes a maintenance arrangement or authentic instrument under the Convention; and

(7) "United States central authority" means the secretary of the United States department of health and human services.



§ 36-5-2702 - Applicability. [Effective on date designated by the department of human services. See the Compiler's Notes.]

This part applies only to a support proceeding under the Convention. In such a proceeding, if a provision of this part is inconsistent with parts 21-26, this part controls.



§ 36-5-2703 - Relationship of state department of human services to United States central authority. [Effective on date designated by the department of human services. See the Compiler's Notes.]

The department of human services of this state is recognized as the agency designated by the United States central authority to perform specific functions under the Convention.



§ 36-5-2704 - Initiation by department of human services of support proceeding under Convention. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) In a support proceeding under this part, the department of human services of this state shall:

(1) Transmit and receive applications; and

(2) Initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this state.

(b) The following support proceedings are available to an obligee under the Convention:

(1) Recognition or recognition and enforcement of a foreign support order;

(2) Enforcement of a support order issued or recognized in this state;

(3) Establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

(4) Establishment of a support order if recognition of a foreign support order is refused under § 36-5-2708(b)(2), (4), or (9);

(5) Modification of a support order of a tribunal of this state; and

(6) Modification of a support order of a tribunal of another state or a foreign country.

(c) The following support proceedings are available under the Convention to an obligor against which there is an existing support order:

(1) Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this state;

(2) Modification of a support order of a tribunal of this state; and

(3) Modification of a support order of a tribunal of another state or a foreign country.

(d) A tribunal of this state may not require security, bond, or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the Convention.



§ 36-5-2705 - Direct request. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this state applies.

(b) A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, §§ 36-5-2706 -- 36-5-2713 apply.

(c) In a direct request for recognition and enforcement of a Convention support order or foreign support agreement:

(1) A security, bond, or deposit is not required to guarantee the payment of costs and expenses; and

(2) An obligee or obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this state under the same circumstances.

(d) A petitioner filing a direct request is not entitled to assistance from the department of human services.

(e) This part does not prevent the application of laws of this state that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.



§ 36-5-2706 - Registration of Convention support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in this part, a party who is an individual or a support enforcement agency seeking recognition of a Convention support order shall register the order in this state as provided in part 26.

(b) Notwithstanding §§ 36-5-2311 and 36-5-2602(a), a request for registration of a Convention support order must be accompanied by:

(1) A complete text of the support order or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by the Hague Conference on Private International Law;

(2) A record stating that the support order is enforceable in the issuing country;

(3) If the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(4) A record showing the amount of arrears, if any, and the date the amount was calculated;

(5) A record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(6) If necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

(c) A request for registration of a Convention support order may seek recognition and partial enforcement of the order.

(d) A tribunal of this state may vacate the registration of a Convention support order without the filing of a contest under § 36-5-2707 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

(e) The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a Convention support order.



§ 36-5-2707 - Contest of registered Convention support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in this part, §§ 36-5-2605--36-5-2608 apply to a contest of a registered Convention support order.

(b) A party contesting a registered Convention support order shall file a contest not later than thirty (30) days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than sixty (60) days after notice of the registration.

(c) If the nonregistering party fails to contest the registered Convention support order by the time specified in subsection (b), the order is enforceable.

(d) A contest of a registered Convention support order may be based only on grounds set forth in § 36-5-2708. The contesting party bears the burden of proof.

(e) In a contest of a registered Convention support order, a tribunal of this state:

(1) Is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(2) May not review the merits of the order.

(f) A tribunal of this state deciding a contest of a registered Convention support order shall promptly notify the parties of its decision.

(g) A challenge or appeal, if any, does not stay the enforcement of a Convention support order unless there are exceptional circumstances.



§ 36-5-2708 - Recognition and enforcement of registered Convention support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in subsection (b), a tribunal of this state shall recognize and enforce a registered Convention support order.

(b) The following grounds are the only grounds on which a tribunal of this state may refuse recognition and enforcement of a registered Convention support order:

(1) Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(2) The issuing tribunal lacked personal jurisdiction consistent with § 36-5-2201;

(3) The order is not enforceable in the issuing country;

(4) The order was obtained by fraud in connection with a matter of procedure;

(5) A record transmitted in accordance with § 36-5-2706 lacks authenticity or integrity;

(6) A proceeding between the same parties and having the same purpose is pending before a tribunal of this state and that proceeding was the first to be filed;

(7) The order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under parts 20-29 of this chapter in this state;

(8) Payment, to the extent alleged arrears have been paid in whole or in part;

(9) In a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(A) If the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(B) If the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(10) The order was made in violation of § 36-5-2711.

(c) If a tribunal of this state does not recognize a Convention support order under subdivision (b)(2), (b)(4), (b)(6), or (b)(9):

(1) The tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new Convention support order; and

(2) The governmental entity shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received under § 36-5-2704.



§ 36-5-2709 - Partial enforcement. [Effective on date designated by the department of human services. See the Compiler's Notes.]

If a tribunal of this state does not recognize and enforce a Convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a Convention support order.



§ 36-5-2710 - Foreign support agreement. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in subsections (c) and (d), a tribunal of this state shall recognize and enforce a foreign support agreement registered in this state.

(b) An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(1) A complete text of the foreign support agreement; and

(2) A record stating that the foreign support agreement is enforceable as an order of support in the issuing country.

(c) A tribunal of this state may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

(d) In a contest of a foreign support agreement, a tribunal of this state may refuse recognition and enforcement of the agreement if it finds:

(1) Recognition and enforcement of the agreement is manifestly incompatible with public policy;

(2) The agreement was obtained by fraud or falsification;

(3) The agreement is incompatible with a support order involving the same parties and having the same purpose in this state, another state, or a foreign country if the support order is entitled to recognition and enforcement under parts 20-29 of this chapter in this state; or

(4) The record submitted under subsection (b) lacks authenticity or integrity.

(e) A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.



§ 36-5-2711 - Modification of Convention child support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state may not modify a Convention child support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(1) The obligee submits to the jurisdiction of a tribunal of this state, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(2) The foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

(b) If a tribunal of this state does not modify a Convention child support order because the order is not recognized in this state, § 36-5-2708(c) applies.



§ 36-5-2712 - Personal information -- Limitation on use. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Personal information gathered or transmitted under this part may be used only for the purposes for which it was gathered or transmitted.



§ 36-5-2713 - Record in original language -- English translation. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A record filed with a tribunal of this state under this part must be in the original language and, if not in English, must be accompanied by an English translation.






Part 28 - Uniform Interstate Family Support Act -- Interstate Rendition [Effective until date designated by the department of human services. See the Compiler's Notes]

§ 36-5-2801 - Grounds for rendition. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) For purposes of this part, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by parts 20-29 of this chapter.

(b) The governor of this state may:

(1) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) On the demand by the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with parts 20-29 of this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.



§ 36-5-2802 - Conditions of rendition. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) Before making demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least thirty (30) days previously the obligee had initiated proceedings for support pursuant to parts 20-29 of this chapter or that the proceeding would be of no avail.

(b) If, under parts 20-29 of this chapter or a law substantially similar to parts 20-29, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act, the governor of another state makes a demand that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.






Part-1 28 - Uniform Interstate Family Support Act -- Interstate Rendition [Effective on date designated by the department of human services]

§ 36-5-2801 - Grounds for rendition. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) For purposes of this part, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by parts 20-29 of this chapter.

(b) The governor of this state may:

(1) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) On the demand by the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with parts 20-29 of this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.



§ 36-5-2802 - Conditions of rendition. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Before making a demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least sixty (60) days previously the obligee had initiated proceedings for support pursuant to parts 20-29 of this chapter or that the proceeding would be of no avail.

(b) If, under parts 20-29 of this chapter or a law substantially similar to parts 20-29 of this chapter, the governor of another state makes a demand that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.






Part 29 - Uniform Interstate Family Support Act -- Miscellaneous Provisions [Effective until date designated by the department of human services. See the Compiler's Notes]

§ 36-5-2901 - Uniformity of application and construction. [Effective until date designated by the department of human services. See the Compiler's Notes.]

This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of such act among the states enacting it.



§ 36-5-2902 - Severability clause. [Effective until date designated by the department of human services. See the Compiler's Notes.]

If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of parts 20-29 of this chapter which can be given effect without the invalid provision or application, and to that end the provisions of parts 20-29 of this chapter are declared to be severable.






Part-1 29 - Uniform Interstate Family Support Act -- Miscellaneous Provisions [Effective on date designated by the department of human services]

§ 36-5-2901 - Uniformity of application and construction. [Effective on date designated by the department of human services. See the Compiler's Notes.]

In applying and construing this uniform act, codified in parts 20-29 of this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 36-5-2902 - Applicability. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Parts 20-29 of this chapter apply to proceedings begun on or after the effective date of this act to establish a support order or determine parentage of a child or to register, recognize, enforce, or modify a prior support order, determination, or agreement, whenever issued or entered.



§ 36-5-2903 - Severability. [Effective on date designated by the department of human services. See the Compiler's Notes.]

If any provision of parts 20-29 of this chapter or their application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of parts 20-29 of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of parts 20-29 of this chapter are severable.






Part 30 - Intercounty Enforcement and Modification

§ 36-5-3001 - Purposes and construction of part and limitation of scope of part.

(a) The purpose of this part is to provide procedures for the intercounty enforcement and modification of child support and child custody cases and shall be liberally construed to effectuate its purposes.

(b) The provisions for transfer in this part shall not apply to cases in any court regarding petitions for dependency and neglect, delinquency, unruly behavior, terminations of parental rights or adoptions pursuant to this title and title 37.



§ 36-5-3002 - Part definitions.

As used in this part, unless the context clearly requires otherwise:

(1) "Child's county" means the county in which the child who is subject to a support or custody order resides;

(2) "Clerk" means the clerk of the transferor or transferee court, or the clerk of any court who has been designated by either of those courts to collect support payments for such court;

(3) "Court" means, except as provided in § 36-5-3001(b), a juvenile, circuit, or chancery court or other court of this state with jurisdiction to enter support or custody orders;

(4) "Department" means the department of human services or its contractor or designee;

(5) "Filing" means the initiation of judicial action by the completion of a motion or petition seeking to order the alteration of a legal status through the act of sending or bringing the motion or petition to the office of the clerk of the court;

(6) "Issuing county" means the county in which a court issues a support or custody order or that renders a judgment determining parentage or to which a support or custody order has been previously transferred;

(7) "Issuing court" means the court that issues a support or custody order or renders a judgment determining parentage or to which a support or custody order has been previously transferred;

(8) "Obligor's county" means the county in which the obligor or non-custodial parent resides;

(9) "Request" means a statement of a requesting party seeking transfer of a custody or child support case to the court of another county;

(10) "Requesting party" means custodial parent, non-custodial parent or, in Title IV-D child support cases, the department or its contractor;

(11) "Service of process" means the act of bringing or sending notice of the filing of a motion or petition to the attention of the opposing party by delivery of a copy of the motion or pleading to the opposing party;

(12) "Transfer" means the process by which the transferor court, upon request, moves the case to a court where the child resides thereby conferring jurisdiction on the transferee court;

(13) "Transferee court" means the court that assumes jurisdiction upon a transfer of a case; and

(14) "Transferor court" means the court from which a case is transferred to another court.



§ 36-5-3003 - Transfer of support or custody cases.

(a) Except as provided in § 36-5-3001(b), a case that includes child support or custody provisions may be transferred between counties in this state without the need for any additional filing by the party seeking transfer, and without service of process upon the non-requesting party, by the filing of a request by the requesting party as set forth herein.

(b) Upon receipt of a request, the case must be transferred by the clerk of the issuing court, without order of the court, to a court of competent jurisdiction in the county where the child or children reside if each of the following applies:

(1) Neither the child or children, custodial parent/obligee, nor the non-custodial parent/obligor currently reside in the issuing county; and

(2) The child or children who are subject to the support or custody order currently reside in the county to which the case is to be transferred and have resided there for at least six (6) months.

(c) A case may also be transferred for modification of support or custody to any court of competent jurisdiction in the county in which the non-custodial parent/obligor resides in this state with no six-month residency period if both the child or children subject to the support or custody order and the custodial parent/obligee reside outside this state and the custodial parent/obligee does not object after the provision of notice pursuant to § 36-5-3004. If objection is made, or if the requesting party does not seek immediate transfer without the six (6) month residency period, the requesting party may obtain transfer for modification of the order by demonstrating that the custodial parent/obligee and the child or children have resided outside this state for at least six (6) months. A transfer pursuant to this subsection (c) shall be initiated by written request of the requesting party or department pursuant to the provisions of this part.

(d) If the case has been transferred pursuant to this part, the fact that one of the parties or the child returns to the transferor county does not, by that fact alone, confer jurisdiction upon the previous transferor court. A transfer to the original issuing court requires compliance with the procedures of this part.

(e) (1) "Custodial parent" for purposes of this part means the person with whom the child resides a majority of the time in a situation where there is an order of joint custody or where there exist parenting plans pursuant to chapter 6, part 4 of this title that address issues of custody.

(2) "Custodial parent" for purposes of this part also includes, in addition to a biological or legal parent having legal custody of a child, an individual to whom legal custody of the child or children has been given by a court of competent jurisdiction.



§ 36-5-3004 - Procedure to transfer case.

A case must be transferred by the clerk of the issuing court following a request by a requesting party sending the request for the transfer to the clerk of the transferor court. The request shall include the following information:

(1) (A) A sworn statement by the party or the department seeking transfer that, to the best of the requesting party's or the department's knowledge, neither the child or children, the custodial parent/obligee nor the non-custodial parent/obligor resides in the transferor county, and that the child or children currently reside in the transferee county and the child or children have resided in the transferee county for at least six (6) months; or

(B) That the non-custodial parent/obligor resides in the county to which the case is to be transferred and that the custodial parent/obligee and the child or children reside outside this state:

(i) And the requesting party seeks an immediate transfer of the case without the six-month residency period if the custodial parent/obligee does not object; or

(ii) That the child or children and the custodial parent/obligee have resided outside this state for at least six (6) months;

(2) The issuing court's docket number of the case to be transferred;

(3) The name of the other party and, if known, the other party's address and social security number;

(4) The name of the court and address of the clerk of the court to whom the case is to be transferred;

(5) The name and address, if known, of the employer of the obligor if the order has been or may be subject to an income assignment;

(6) That the request for transfer can be contested by the nonrequesting party within fifteen (15) days of the date the notice was mailed by filing a motion for review of the request in the transferor court;

(7) Certification by the requesting party or the department that a copy of the request with the information in subdivisions (1)-(6) has been mailed to the nonrequesting party; and

(8) A copy of a notice, with the address of the nonrequesting party, to be sent by the clerk of the transferor court or the department in Title IV-D child support cases to the nonrequesting party in the event that the case is transferred, which states that the case has been transferred and that all child support payments of the obligor are to be sent, as appropriate, to the clerk of the transferee court or to the department of human services, as the case may be.



§ 36-5-3005 - Duties of the transferor court.

(a) If no request for contest of the request for transfer is filed within fifteen (15) days pursuant to § 36-5-3004(6), or if the contest of the transfer is denied by the transferor court, the clerk of the transferor court shall, within fifteen (15) days thereafter:

(1) Remove from the court file the original pleadings, orders and any other filed documents, or make certified copies of such documents;

(2) Prepare a certified, complete child support payment record, unless the case is being enforced by the department of human services pursuant to Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., in which situation the department's child support computer system, if operative for the transferor and transferee court at the time of the transfer, shall be used as the child support payment record and the clerk shall not be required to prepare the certified child support payment record;

(3) (A) Mail the originals, or certified copies of the originals, of all documents and, if necessary, the certified child support payment record, to the clerk of the court of the transferee court. The computer record, if operative, shall be used as the official record of the child support obligation;

(B) Mail the notice supplied pursuant to § 36-5-3004(8) to the non-requesting party. The department shall mail the notice in Title IV-D child support cases.

(b) The clerk of the transferor court shall not be required to maintain the copies of the original pleadings or other original documents in the record, but may do so if certified copies are sent.

(c) Upon receipt of the transferred documents and assignment of a docket number by the transferee court, the jurisdiction of the transferor court is terminated.



§ 36-5-3006 - Duties and powers of transferee clerk and transferee court.

(a) A transferee court, upon receipt of the transferred documents from the transferor court shall assign a docket number to the case and establish a case file, and shall create a child support payment record, unless the case is being enforced under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., in which case the department's child support computer system, if operative for the transferor and transferee court at the time of the transfer, shall be used as the child support payment record and the clerk shall not be required to create a separate child support payment record.

(b) A transferred order of child support or custody is enforceable and modifiable in the same manner and is subject to the same procedures as if the order had been originally issued by the transferee court.

(c) (1) Upon receipt of the certified payment record from the transferor court, the transferee court shall admit the certified copy as evidence of payments made or not made. Testimony of the record keeper from the transferor court shall not be required. If the case is being enforced under Title IV-D of the Social Security Act the department's child support computer system, if operative for the transferor and transferee court at the time of the transfer, shall be used as the child support payment record, and no further evidence of the record keeper shall be required.

(2) The certified copy of the custody and parental access or visitation orders shall be admitted as evidence of the current custodial and parental access or visitation status of the child without testimony of the record keeper of the transferor court.



§ 36-5-3007 - Contest of transfer.

(a) A party may contest the transfer of the case by filing a motion in the transferor court for that purpose within fifteen (15) days of the mailing date of the notice from the requesting party. Unless it is shown by the nonrequesting party that notice of the request for transfer was not received, failure to contest the transfer request within the fifteen-day period waives an objection to the transfer request.

(b) The contest of the transfer shall be limited to whether:

(1) One (1) party or the child or children continue to reside in the transferor county;

(2) The child or children have resided in the transferee county for at least six (6) months; or

(3) In the case of a request for transfer alleging the child or children are residing outside this state:

(A) The noncustodial parent/obligor resides in the county to which the case is to be transferred; or

(B) (i) If the child or children have not resided outside this state for at least six (6) months, the custodial parent/obligee objects to the transfer; or

(ii) The child or children and their custodial parent/obligee have resided outside this state for at least six (6) months.



§ 36-5-3008 - Acceptance of transfer.

The transferee court shall accept the transfer and shall not have the discretion to refuse the transfer.



§ 36-5-3009 - Costs and fees.

(a) When a transfer request is made by the department of human services or its contractors, the fee and all taxes shall be waived for the department or its contractors.

(b) Costs of court and for making copies and for providing certifications, fees and taxes shall be adjudged by the transferee court for both the clerks of the transferor court and the transferee court against the non-custodial parent/obligor and shall be apportioned between each clerk as to the costs, fees and taxes due for each clerk.

(c) The clerk shall file any request for transfer and carry out the requirements of this part, even without receiving the appropriate fee for such request. If not paid, such sum shall be added to the cost bill to be assessed by the transferee court.






Part 31 - Enforcement Without Transfer of Jurisdiction

§ 36-5-3101 - Purpose and construction of part.

The purpose of this part is to provide a procedure for the enforcement of support obligations arising under the law against an obligor without a transfer of jurisdiction to modify the order. This part shall be liberally construed to effectuate its purposes.



§ 36-5-3102 - Part definitions.

As used in this part, unless the context otherwise clearly requires:

(1) "Clerk" means the clerk of the original or registering court, or the clerk of any court who has been designated by either of those courts to collect support payments for such court;

(2) "Court" means a juvenile, circuit, or chancery court or other court of this state with jurisdiction to enter support or custody orders;

(3) "Department" means the department of human services or its contractor;

(4) "Issuing court" means the court that entered the order sought to be enforced in the registering court;

(5) "Nonrequesting party" means the party against whom a registered order is sought to be enforced;

(6) "Obligee" means an individual or agency to whom a support obligation is owed by an obligor;

(7) "Obligor" means an individual against whom a support order has been entered; and

(8) "Registering court" means the court in which a support order is registered for enforcement only.



§ 36-5-3103 - Registration of order for enforcement.

(a) A support order issued by a court of this state may be registered in the county in this state where the child or children reside, for enforcement purposes only. If the case is a Title IV-D support case, at the option of the department, it may be enforced in the county of the residence of the obligor. The order may be modified in this state in a court other than the issuing court only if transferred pursuant to part 30 of this chapter. A support order issued by a court in one county may be registered in another county by the person or agency seeking only enforcement of the original order against a support obligor by sending the following documents and information to the appropriate court in the registering county:

(1) One (1) certified copy of all orders to be registered, including any modification of an order;

(2) A letter or transmittal document that includes the following information:

(A) The name of the obligor, and if known:

(i) The obligor's address and social security number;

(ii) The name and address of the obligor's employer and any other source of income of the obligor; and

(B) The name and address of the obligee and, if applicable, the agency or person to whom support payments are to be paid.

(3) A sworn statement by the party seeking registration or a certified statement of the clerk of the court or custodian of the records showing the amount of any arrearage being sought to be enforced unless the case is being enforced by the department of human services pursuant to Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., in which situation the department's child support computer system, if operative for the transferor and transferee court at the time of the transfer, shall be used as the child support payment record and the clerk or custodian shall not be required to prepare the certified statement of the child support payment record.

(4) A copy of a notice, with the address of the nonrequesting party, to be sent by the clerk of the registering court or the department in Title IV-D child support cases to the nonrequesting party pursuant to § 36-5-3105, that states:

(A) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a court of the registering county;

(B) That a hearing to contest the validity or enforcement of the registered order must be requested to the registering court within fifteen (15) days after the date of mailing of the notice;

(C) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order by operation of law, will result in enforcement of the order and the alleged arrearages, and will preclude further contest of that order with respect to any matter that could have been asserted;

(D) The amount of any alleged arrearages; and

(E) That, if the registered order is confirmed by operation of law or by court order, all payments made under the order shall be made to the clerk of the registering court or to the department of human services, or another clerk, as appropriate.

(b) On receipt of a request for registration, the registering court shall cause the order to be filed, together with one (1) copy of the documents and information, regardless of their form.

(c) A petition seeking a remedy that must be affirmatively sought may be filed at the same time as the request for registration or may be filed later.

(d) All payments received by the issuing court after the order has been registered shall be sent by the clerk of the issuing court to the clerk of the registering court, or the department of human services if the clerk of the registering court is not participating in the child support enforcement system, without credit being given to the obligor by the clerk of the issuing court.



§ 36-5-3104 - Effect of registration of order.

(a) A support order issued in another county is registered for enforcement pursuant to this part when the order is filed in the registering court and the requirements of § 36-5-3103(a) are met.

(b) A registered order originally issued in another county is enforceable in the same manner and is subject to the same procedures as an order issued by a court of the registering county.

(c) Except as otherwise provided in this part, a court of the registering county shall recognize and enforce, but may not modify, a registered order.



§ 36-5-3105 - Notice of registration of order.

When a support order issued in another county is registered, the registering court or the department in Title IV-D child support cases shall send the notice required by § 36-5-3103(a)(4) to the nonregistering party within two (2) days of the registration.



§ 36-5-3106 - Procedure to contest validity or enforcement of registered order.

(a) A nonregistering party seeking to contest the validity or enforcement of a registered order pursuant to this part shall request a hearing within fifteen (15) days after the date of mailing of the notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering court shall schedule the matter for hearing and give notice to the parties of the date, time and place of the hearing.



§ 36-5-3107 - Contest of registration or enforcement.

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The registered order was obtained by fraud;

(2) The registered order has been vacated, suspended, or modified by a later order;

(3) The issuing court has stayed the registered order pending appeal; or

(4) The statement of arrears is incorrect.

(b) If a party presents evidence establishing a full or partial defense under subsection (a), the court where the order is registered may stay enforcement of the registered order until the issues have been resolved by the court that issued the order. Any uncontested portion of the registered order may be enforced by all remedies available pursuant to law.

(c) If a contesting party does not establish a defense pursuant to subsection (a) regarding the validity or enforcement of the order, the registering court shall issue an order confirming the order. An order confirming registration of the order is not required if no contest to the registration is made.



§ 36-5-3108 - Effect of confirmed order.

Unless it is shown by the nonrequesting party that notice of the request for transfer was not received, confirmation of an order by operation of law or following a hearing precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



§ 36-5-3109 - Rights of the department of human services.

Whenever the department of human services is acting upon any application for Title IV-D services, whether by assignment of rights of support pursuant to § 71-3-124 or otherwise, it shall have the same right to invoke this part as the obligee who has made application for such services.



§ 36-5-3110 - Disbursement of collections.

In cases not subject to the centralized collection and disbursement unit pursuant to § 36-5-116, when the clerk of the court of the registering county collects the support that has been enforced by the court of the registering county pursuant to this part, the clerk shall send the support amount, less the statutory fee of the clerk, directly to the obligee, but the clerk shall not send the support amount to the issuing court from which the original order was issued and that was registered for enforcement pursuant to this part.



§ 36-5-3111 - Costs.

(a) When an order is registered by the department of human services or its contractors, the fee shall be waived for the department or its contractors.

(b) The respondent shall be liable for the costs of the issuing court and the registering court together with the required filing fee, upon the court finding the respondent liable for the failure to pay the support as required by the registered order. The costs shall be apportioned between the clerks of the issuing court and the registering court according to their fees, costs and the taxes due.

(c) The clerk shall file any request for registration and carry out the requirements of this part, even without receiving the appropriate fee for such request. If not paid, such sum shall be added to the cost bill to be assessed by the registering court.









Chapter 6 - Child Custody and Visitation

Part 1 - General Custody Provisions

§ 36-6-101 - Decree for custody and support of child -- Enforcement -- Juvenile court jurisdiction -- Presumption of parental fitness -- Educational seminars.

(a) (1) In a suit for annulment, divorce or separate maintenance, where the custody of a minor child or minor children is a question, the court may, notwithstanding a decree for annulment, divorce or separate maintenance is denied, award the care, custody and control of such child or children to either of the parties to the suit or to both parties in the instance of joint custody or shared parenting, or to some suitable person, as the welfare and interest of the child or children may demand, and the court may decree that suitable support be made by the natural parents or those who stand in the place of the natural parents by adoption. Such decree shall remain within the control of the court and be subject to such changes or modification as the exigencies of the case may require.

(2) (A) (i) Except as provided in this subdivision (a)(2)(A), neither a preference nor a presumption for or against joint legal custody, joint physical custody or sole custody is established, but the court shall have the widest discretion to order a custody arrangement that is in the best interest of the child. Unless the court finds by clear and convincing evidence to the contrary, there is a presumption that joint custody is in the best interest of a minor child where the parents have agreed to joint custody or so agree in open court at a hearing for the purpose of determining the custody of the minor child. For the purpose of assisting the court in making a determination whether an award of joint custody is appropriate, the court may direct that an investigation be conducted. The burden of proof necessary to modify an order of joint custody at a subsequent proceeding shall be by a preponderance of the evidence.

(ii) Unless the court finds by clear and convincing evidence to the contrary, there is a presumption that custody shall not be awarded to a parent who has been convicted of a criminal offense under title 39, chapter 13, part 5, against a child less than eighteen (18) years of age.

(iii) Subdivision (a)(2)(A)(ii) shall apply only to persons who are convicted on or after July 1, 2006. Subdivision (a)(2)(A)(ii) and this subdivision (a)(2)(A)(iii) shall not be construed to prevent a parent from being granted visitation with the child; provided, however, that any visitation shall be supervised.

(iv) If it is determined by the court, based upon a prior order or reliable evidence, that a parent has willfully abandoned a child for a period of eighteen (18) months, as the term is used in § 36-6-406(a)(1), then, unless the court finds by clear and convincing evidence to the contrary, the abandoning parent's residential time, as provided in the permanent or temporary parenting plan or other court order, shall be limited. This subdivision (a)(2)(A)(iv) shall not be construed to prevent such a parent from being granted limited visitation with the child. Nothing in this subdivision (a)(2)(A)(iv) shall be construed to apply to children in the legal custody of the department of children's services.

(v) If prior to awarding joint legal custody, joint physical custody, or sole custody, the court finds one (1) parent is under indictment for the offense of aggravated child abuse under § 39-15-402, child sexual abuse under § 37-1-602, or severe child sexual abuse under § 36-1-113(g)(11), the court shall not award the parent under indictment any type of custody during the pendency of the indictment unless the presumption created by § 36-6-112(c)(2) is overcome; provided, however, that the court may grant the parent supervised visitation with the child. If the court finds that a parent to whom some form of custody has been ordered is indicted for one (1) of the offenses set out in this subdivision (a)(1)(A)(v), that finding shall constitute a material change in circumstance for the purpose of modifying any existing child custody orders.

(B) If the issue before the court is a modification of the court's prior decree pertaining to custody, the petitioner must prove by a preponderance of the evidence a material change in circumstance. A material change of circumstance does not require a showing of a substantial risk of harm to the child. A material change of circumstance may include, but is not limited to, failures to adhere to the parenting plan or an order of custody and visitation or circumstances that make the parenting plan no longer in the best interest of the child.

(i) In each contested case, the court shall make such a finding as to the reason and the facts that constitute the basis for the custody determination.

(ii) Nothing contained within this subdivision (a)(2) shall interfere with the requirement that parties to an action for legal separation, annulment, absolute divorce or separate maintenance incorporate a parenting plan into the final decree or decree modifying an existing custody order.

(iii) Nothing in this subsection (a) shall imply a mandatory modification to the child support order.

(C) If the issue before the court is a modification of the court's prior decree pertaining to a residential parenting schedule, then the petitioner must prove by a preponderance of the evidence a material change of circumstance affecting the child's best interest. A material change of circumstance does not require a showing of a substantial risk of harm to the child. A material change of circumstance for purposes of modification of a residential parenting schedule may include, but is not limited to, significant changes in the needs of the child over time, which may include changes relating to age; significant changes in the parent's living or working condition that significantly affect parenting; failure to adhere to the parenting plan; or other circumstances making a change in the residential parenting time in the best interest of the child.

(3) Except when the court finds it not to be in the best interests of the affected child, each order pertaining to the custody or possession of a child arising from an action for absolute divorce, divorce from bed and board or annulment shall grant to each parent the rights listed in subdivisions (a)(3)(A)(i)-(vi) during periods when the child is not in that parent's possession or shall incorporate such rights by reference to a prior order. Other orders pertaining to custody or possession of a child may contain the rights listed in subdivisions (a)(3)(A)(i)-(vi).

(A) The referenced rights are as follows:

(i) The right to unimpeded telephone conversations with the child at least twice a week at reasonable times and for reasonable durations. The parent exercising parenting time shall furnish the other parent with a telephone number where the child may be reached at the days and time specified in a parenting plan or other court order or, where days and times are not specified, at reasonable times;

(ii) The right to send mail to the child which the other parent shall not destroy, deface, open or censor. The parent exercising parenting time shall deliver all letters, packages and other material sent to the child by the other parent as soon as received and shall not interfere with their delivery in any way, unless otherwise provided by law or court order;

(iii) The right to receive notice and relevant information as soon as practicable but within twenty-four (24) hours of any hospitalization, major illness or injury, or death of the child. The parent exercising parenting time when such event occurs shall notify the other parent of the event and shall provide all relevant healthcare providers with the contact information for the other parent;

(iv) The right to receive directly from the child's school any educational records customarily made available to parents. Upon request from one (1) parent, the parent enrolling the child in school shall provide to the other parent as soon as available each academic year the name, address, telephone number and other contact information for the school. In the case of children who are being homeschooled, the parent providing the homeschooling shall advise the other parent of this fact along with the contact information of any sponsoring entity or other entity involved in the child's education, including access to any individual student records or grades available online. The school or homeschooling entity shall be responsible, upon request, to provide to each parent records customarily made available to parents. The school may require a written request which includes a current mailing address and may further require payment of the reasonable costs of duplicating such records. These records include copies of the child's report cards, attendance records, names of teachers, class schedules, and standardized test scores;

(v) Unless otherwise provided by law, the right to receive copies of the child's medical, health or other treatment records directly from the treating physician or healthcare provider. Upon request from one (1) parent, the parent who has arranged for such treatment or health care shall provide to the other parent the name, address, telephone number and other contact information of the physician or healthcare provider. The keeper of the records may require a written request including a current mailing address and may further require payment of the reasonable costs of duplicating such records. No person who receives the mailing address of a requesting parent as a result of this requirement shall provide such address to the other parent or a third person;

(vi) The right to be free of unwarranted derogatory remarks made about such parent or such parent's family by the other parent to or in the presence of the child;

(vii) The right to be given at least forty-eight (48) hours' notice, whenever possible, of all extracurricular school, athletic, church activities and other activities as to which parental participation or observation would be appropriate, and the opportunity to participate in or observe them. The parent who has enrolled the child in each such activity shall advise the other parent of the activity and provide contact information for the person responsible for its scheduling so that the other parent may make arrangements to participate or observe whenever possible, unless otherwise provided by law or court order;

(viii) The right to receive from the other parent, in the event the other parent leaves the state with the minor child or children for more than forty-eight (48) hours, an itinerary which shall include the planned dates of departure and return, the intended destinations and mode of travel and telephone numbers. The parent traveling with the child or children shall provide this information to the other parent so as to give that parent reasonable notice; and

(ix) The right to access and participation in the child's education on the same bases that are provided to all parents including the right of access to the child during lunch and other school activities; provided, that the participation or access is legal and reasonable; however, access must not interfere with the school's day-to-day operations or with the child's educational schedule.

(B) Any of the foregoing rights may be denied in whole or in part to one or both parents by the court upon a showing that such denial is in the best interests of the child. Nothing herein shall be construed to prohibit the court from ordering additional rights where the facts and circumstances so require.

(C) All parenting plans submitted to the court by one (1) party only shall contain the notarized signature of that party. All parenting plans submitted to the court by both parties jointly shall contain the notarized signature of both parties.

(4) Notwithstanding any common law presumption to the contrary, a finding under former § 36-6-106(a)(8), that child abuse, as defined in § 39-15-401 or § 39-15-402, or child sexual abuse, as defined in § 37-1-602, has occurred within the family shall give rise to a rebuttable presumption that it is detrimental to the child and not in the best interests of the child to award sole custody, joint legal or joint physical custody to the perpetrator of such abuse.

(b) Notwithstanding any provision of this section to the contrary, the party, or parties, or other person awarded custody and control of such child or children shall be entitled to enforce the provisions of the court's decree concerning the suitable support of such child or children in the appropriate court of any county in this state in which such child or children reside; provided, that such court shall have divorce jurisdiction, if service of process is effectuated upon the obligor within this state. Jurisdiction to modify or alter such decree shall remain in the exclusive control of the court that issued such decree.

(c) Nothing in this chapter shall be construed to alter, modify or restrict the exclusive jurisdiction of the juvenile court pursuant to § 37-1-103.

(d) It is the legislative intent that the gender of the party seeking custody shall not give rise to a presumption of parental fitness or cause a presumption or constitute a factor in favor or against the award of custody to such party.

(e) (1) In an action for dissolution of marriage involving minor children, or in a post-judgment proceeding involving minor children, if the court finds, on a case by case basis, that it would be in the best interest of the minor children, the court may on its own motion, or on the motion of either party, order the parties, excluding the minor children, to attend an educational seminar concerning the effects of the dissolution of marriage on the children. The program may be divided into sessions, which in the aggregate shall not exceed four (4) hours in duration. The program shall be educational in nature and not designed for individual therapy.

(2) The fees or costs of the educational sessions under this section, which shall be reasonable, shall be borne by the parties and may be assessed by the court as it deems equitable. Fees may be waived upon motion for indigent persons.

(3) No court shall deny the granting of a divorce from the bonds of matrimony for failure of a party or both parties to attend the educational session. Refusal to attend the educational session may be punished by contempt and may be considered by the court as evidence of the parent's lack of good faith in proceedings under part 4 of this chapter.



§ 36-6-102 - Custody, visitation and inheritance rights denied to parent convicted of rape where child conceived from crime -- Exception -- Child support obligation.

(a) Except as provided in subsection (b), any person who has been convicted of aggravated rape pursuant to § 39-13-502, rape pursuant to § 39-13-503, or rape of a child pursuant to § 39-13-522, from which crime a child was conceived shall not have custody or visitation rights, or the rights of inheritance with respect to that child.

(b) The other parent of the child may waive the protection afforded under subsection (a) regarding visitation and request that the court grant reasonable visitation rights with the child if paternity has been acknowledged.

(c) Unless waived by the other parent and, if contributing toward support of the child, the department of human services, a court shall establish a child support obligation against the father of the child pursuant to chapter 5, part 1 of this title.



§ 36-6-103 - Child's medical records.

(a) (1) A copy of a child's medical records shall be furnished by the treating physician or treating hospital upon a written request by any of the following:

(A) The noncustodial parent;

(B) In the case of parents having joint custody of a child, the parent with whom the child is not residing; or

(C) In the case of a child in the custody of a legal guardian, then either parent.

(2) Such request must contain the current address of the requesting party.

(3) Upon receiving such a request, the treating physician or hospital shall send a copy of the medical records to the requesting party unless furnished with a court order closing the records.

(4) All expenses for records shall be paid by the requesting party.

(b) Any judge having jurisdiction over the custody of such child may close the medical records of the child to the requesting parent upon a showing that the best interests of the child will be harmed if the records are released.



§ 36-6-104 - Copy of child's school records -- Furnishing to noncustodial or nonresident parents.

(a) Any parent who does not have custody of a child, or in the case of parents having joint custody of a child, the parent not residing with the child, or in the case of a child in the custody of a legal guardian, both parents, may request, in writing, that a copy of the child's report card, notice of school attendance, names of teachers, class schedules, standardized test scores and any other records customarily available to parents be furnished directly to such noncustodial or nonresident parent, and such request shall be accompanied by the parent's or parents' current mailing address, and the local education agency (LEA) shall send a copy of the report card, notice of school attendance, names of teachers, class schedules, standardized test scores and any other records customarily available to parents to such address.

(b) The LEA shall provide proof of a child's graduation from high school to the department of human services, the department's contractor, or either of the child's parents within twenty (20) business days of the department's, the department's contractor, or the parent's or parents' written request for such proof. The LEA shall not include any information that would violate any provisions protecting the child's privacy, or § 36-5-101(c)(2)(B)(iv).

(c) Any judge having jurisdiction over the custody of such a child may, upon a showing of good cause, deny any information concerning the residence of the child to the noncustodial or nonresident parent.



§ 36-6-105 - Schools or day care centers -- Change in physical custody of child.

No school official shall permit a change in the physical custody of a child at such official's school or day care center unless:

(1) The person seeking custody of the child presents the school official with a certified copy of a valid court order from a Tennessee court placing custody of such child in such person; and

(2) The person seeking custody gives the school official reasonable advance notice of such person's intent to take custody of such child at such official's school or day care center.



§ 36-6-106 - Child custody.

(a) In a suit for annulment, divorce, separate maintenance, or in any other proceeding requiring the court to make a custody determination regarding a minor child, the determination shall be made on the basis of the best interest of the child. In taking into account the child's best interest, the court shall order a custody arrangement that permits both parents to enjoy the maximum participation possible in the life of the child consistent with the factors set out in this subsection (a), the location of the residences of the parents, the child's need for stability and all other relevant factors. The court shall consider all relevant factors, including the following, where applicable:

(1) The strength, nature, and stability of the child's relationship with each parent, including whether one (1) parent has performed the majority of parenting responsibilities relating to the daily needs of the child;

(2) Each parent's or caregiver's past and potential for future performance of parenting responsibilities, including the willingness and ability of each of the parents and caregivers to facilitate and encourage a close and continuing parent-child relationship between the child and both of the child's parents, consistent with the best interest of the child. In determining the willingness of each of the parents and caregivers to facilitate and encourage a close and continuing parent-child relationship between the child and both of the child's parents, the court shall consider the likelihood of each parent and caregiver to honor and facilitate court ordered parenting arrangements and rights, and the court shall further consider any history of either parent or any caregiver denying parenting time to either parent in violation of a court order;

(3) Refusal to attend a court ordered parent education seminar may be considered by the court as a lack of good faith effort in these proceedings;

(4) The disposition of each parent to provide the child with food, clothing, medical care, education and other necessary care;

(5) The degree to which a parent has been the primary caregiver, defined as the parent who has taken the greater responsibility for performing parental responsibilities;

(6) The love, affection, and emotional ties existing between each parent and the child;

(7) The emotional needs and developmental level of the child;

(8) The moral, physical, mental and emotional fitness of each parent as it relates to their ability to parent the child. The court may order an examination of a party under Rule 35 of the Tennessee Rules of Civil Procedure and, if necessary for the conduct of the proceedings, order the disclosure of confidential mental health information of a party under § 33-3-105(3). The court order required by § 33-3-105(3) must contain a qualified protective order that limits the dissemination of confidential protected mental health information to the purpose of the litigation pending before the court and provides for the return or destruction of the confidential protected mental health information at the conclusion of the proceedings;

(9) The child's interaction and interrelationships with siblings, other relatives and step-relatives, and mentors, as well as the child's involvement with the child's physical surroundings, school, or other significant activities;

(10) The importance of continuity in the child's life and the length of time the child has lived in a stable, satisfactory environment;

(11) Evidence of physical or emotional abuse to the child, to the other parent or to any other person. The court shall, where appropriate, refer any issues of abuse to juvenile court for further proceedings;

(12) The character and behavior of any other person who resides in or frequents the home of a parent and such person's interactions with the child;

(13) The reasonable preference of the child if twelve (12) years of age or older. The court may hear the preference of a younger child upon request. The preference of older children should normally be given greater weight than those of younger children;

(14) Each parent's employment schedule, and the court may make accommodations consistent with those schedules; and

(15) Any other factors deemed relevant by the court.

(b) Notwithstanding any law to the contrary, the court has jurisdiction to make an initial custody determination regarding a minor child or may modify a prior order of child custody upon finding that the custodial parent has been convicted of or found civilly liable for the intentional and wrongful death of the child's other parent or legal guardian.

(c) As used in this section, "caregiver" has the meaning ascribed to that term in § 37-5-501.

(d) Nothing in subsections (a) and (c) shall be construed to affect or diminish the constitutional rights of parents that may arise during and are inherent in custody proceedings.

(e) The disability of a parent seeking custody shall not create a presumption for or against awarding custody to such a party but may be a factor to be considered by the court.



§ 36-6-107 - Mediation in cases involving domestic abuse.

(a) In any proceeding concerning the custody of a child, if an order of protection issued in or recognized by this state is in effect or if there is a court finding of domestic abuse or any criminal conviction involving domestic abuse within the marriage that is the subject of the proceeding for divorce or separate support and maintenance, the court may order mediation or refer either party to mediation only if:

(1) Mediation is agreed to by the victim of the alleged domestic or family violence;

(2) Mediation is provided by a certified mediator who is trained in domestic and family violence in a specialized manner that protects the safety of the victim; and

(3) The victim is permitted to have in attendance at mediation a supporting person of the victim's choice, including, but not limited to, an attorney or advocate. No victim may provide monetary compensation to a non-attorney advocate for attendance at mediation.

(b) Where the court makes findings of child abuse or child sexual abuse under former § 36-6-106(a)(8), the court may only award visitation under circumstances that guarantee the safety of the child. In order to guarantee the safety of the child, the court may order:

(1) That all visits be supervised by a responsible adult or agency, the costs to be primarily borne by the perpetrating parent;

(2) That the perpetrating parent attend and complete a program of counseling or other intervention as a precondition to visitation;

(3) That overnight visitation be prohibited until such time that the perpetrating parent has completed court ordered counseling or intervention, or otherwise demonstrated a change in circumstances that guarantees the safety of the child;

(4) That the address of the child and the non-perpetrating parent be kept confidential; and

(5) Any other conditions the court deems necessary and proper to guarantee the safety of the child.



§ 36-6-108 - Parental relocation.

(a) If a parent who is spending intervals of time with a child desires to relocate outside the state or more than fifty (50) miles from the other parent within the state, the relocating parent shall send a notice to the other parent at the other parent's last known address by registered or certified mail. Unless excused by the court for exigent circumstances, the notice shall be mailed not later than sixty (60) days prior to the move. The notice shall contain the following:

(1) Statement of intent to move;

(2) Location of proposed new residence;

(3) Reasons for proposed relocation; and

(4) Statement that the other parent may file a petition in opposition to the move within thirty (30) days of receipt of the notice.

(b) Unless the parents can agree on a new visitation schedule, the relocating parent shall file a petition seeking to alter visitation. The court shall consider all relevant factors, including those factors enumerated within subsection (d). The court shall also consider the availability of alternative arrangements to foster and continue the child's relationship with and access to the other parent. The court shall assess the costs of transporting the child for visitation and determine whether a deviation from the child support guidelines should be considered in light of all factors including, but not limited to, additional costs incurred for transporting the child for visitation.

(c) If the parents are actually spending substantially equal intervals of time with the child and the relocating parent seeks to move with the child, the other parent may, within thirty (30) days of receipt of notice, file a petition in opposition to removal of the child. No presumption in favor of or against the request to relocate with the child shall arise. The court shall determine whether or not to permit relocation of the child based upon the best interests of the child. The court shall consider all relevant factors including those factors found in § 36-6-106(a)(1)-(15).

(d) (1) If the parents are not actually spending substantially equal intervals of time with the child and the parent spending the greater amount of time with the child proposes to relocate with the child, the other parent may, within thirty (30) days of receipt of the notice, file a petition in opposition to removal of the child. The other parent may not attempt to relocate with the child unless expressly authorized to do so by the court pursuant to a change of custody or primary custodial responsibility. The parent spending the greater amount of time with the child shall be permitted to relocate with the child unless the court finds:

(A) The relocation does not have a reasonable purpose;

(B) The relocation would pose a threat of specific and serious harm to the child that outweighs the threat of harm to the child of a change of custody; or

(C) The parent's motive for relocating with the child is vindictive in that it is intended to defeat or deter visitation rights of the non-custodial parent or the parent spending less time with the child.

(2) Specific and serious harm to the child includes, but is not limited to, the following:

(A) If a parent wishes to take a child with a serious medical problem to an area where no adequate treatment is readily available;

(B) If a parent wishes to take a child with specific educational requirements to an area with no acceptable education facilities;

(C) If a parent wishes to relocate and take up residence with a person with a history of child or domestic abuse or who is currently abusing alcohol or other drugs;

(D) If the child relies on the parent not relocating who provides emotional support, nurturing and development such that removal would result in severe emotional detriment to the child;

(E) If the custodial parent is emotionally disturbed or dependent such that the custodial parent is not capable of adequately parenting the child in the absence of support systems currently in place in this state, and such support system is not available at the proposed relocation site; or

(F) If the proposed relocation is to a foreign country whose public policy does not normally enforce the visitation rights of non-custodial parents, that does not have an adequately functioning legal system or that otherwise presents a substantial risk of specific and serious harm to the child.

(e) If the court finds one (1) or more of the grounds designated in subsection (d), the court shall determine whether or not to permit relocation of the child based on the best interest of the child. If the court finds it is not in the best interests of the child to relocate as defined herein, but the parent with whom the child resides the majority of the time elects to relocate, the court shall consider all relevant factors including those factors found in § 36-6-106(a)(1)-(15).

(f) The court shall consider the availability of alternative arrangements to foster and continue the child's relationship with and access to the other parent. The court shall assess the costs of transporting the child for visitation, and determine whether a deviation from the child support guidelines should be considered in light of all factors including, but not limited to, additional costs incurred for transporting the child for visitation.

(g) Nothing in this section shall prohibit either parent from petitioning the court at any time to address issues, such as, but not limited to, visitation, other than a change of custody related to the move. In the event no petition in opposition to a proposed relocation is filed within thirty (30) days of receipt of the notice, the parent proposing to relocate with the child shall be permitted to do so.

(h) It is the legislative intent that the gender of the parent who seeks to relocate for the reason of career, educational, professional, or job opportunity, or otherwise, shall not be a factor in favor or against the relocation of such parent with the child.

(i) Either parent in a parental relocation matter may recover reasonable attorney fees and other litigation expenses from the other parent in the discretion of the court.



§ 36-6-109 - Notice of hearing.

IF a parent or other suitable person is awarded sole or joint custody of a child by a court pursuant to this chapter; AND

IF such parent or person is subsequently arrested, confined or otherwise detained by law enforcement officials or a court of competent jurisdiction; AND

IF, as a result of the arrest, confinement or detainment of such parent or person, such child temporarily comes to the care and custody of the department of children's services or any public or private agency, institution or home providing shelter care as defined in § 37-1-102; THEN

Prior to the hearing required by § 37-1-114, such department, agency, institution or home must undertake reasonable efforts to provide adequate notice of the time, place and purpose of such hearing to any other parent or person awarded joint custody or visitation rights by the court at the time the custody of the child was initially established.



§ 36-6-110 - Rights of non-custodial parents.

Except when the juvenile court or other appropriate court finds it not in the best interests of the affected child, upon petition by a noncustodial, biological parent whose parental rights have not been terminated, the court shall grant the rights set forth in § 36-6-101(a)(3)(A).



§ 36-6-111 - Stay of interlocutory or final judgment.

Notwithstanding any law to the contrary, in all actions that award, change, or affect the custody of a minor child, an interlocutory, or final judgment by any court in this state shall not be stayed after entry, unless otherwise ordered by that court and upon such terms as to bond or otherwise as it deems proper to secure the other party.



§ 36-6-112 - Parent alleging abuse.

(a) This section shall be known and may be cited as the "Protective Parent Reform Act."

(b) If a parent makes a good faith allegation based on a reasonable belief supported by facts that the child is the victim of child abuse, child neglect, or the effects of domestic violence, and if that parent acts lawfully and in good faith in response to that reasonable belief to protect the child or seek treatment for the child, then that parent shall not be deprived of custody, visitation, or contact with the child, or restricted in custody, visitation, or contact, based solely on that belief or the reasonable actions taken based on that belief.

(c) (1) If an allegation that a child is abused is supported by a preponderance of the evidence, then the court shall consider such evidence of abuse in determining the visitation arrangement that is in the best interest of the child, and the court shall not place a child in the custody of a parent who presents a substantial risk of harm to that child.

(2) A parent is presumed to present a substantial risk of harm to the child if the parent is under indictment for the offense of aggravated child abuse under § 39-15-402, child sexual abuse under § 37-1-602, or severe child sexual abuse under § 36-1-113(g)(11). The parent shall remain a risk of harm during the pendency of the indictment; provided, however, that the court may grant the parent supervised visitation with the child.



§ 36-6-113 - [Repealed.]

HISTORY: Acts 2008, ch. 793, § 1; 2011, ch. 86, §§ 1, 2; repealed by Acts 2014, ch. 798, § 2, effective July 1, 2014.



§ 36-6-114 - False allegations of sexual abuse in furtherance of litigation.

Whenever a trial court finds that any person knowingly made a false allegation of sexual abuse in furtherance of litigation, in addition to any other penalties provided for by law or rule, the court may hold the accuser in contempt of court and may order the accuser to pay all litigation expenses, including, but not limited to, reasonable attorney's fees, discretionary costs and other costs incurred by the wrongly accused party in defending against the false allegation.



§ 36-6-115 - Requirements to be met by parent for return of child removed from custody due to parent's drug abuse.

When, in a private custody case not involving the department of children's services or a child-placing agency, a court has removed a child from the custody of the child's parent due primarily or solely to drug abuse by the parent, the court shall not return the child to the parent's custody until the parent has demonstrated a sustained commitment to responsible parenting by:

(1) Not being the subject of criminal charges or a criminal investigation for at least ninety (90) days;

(2) Resolving any former and pending investigations by child protective services to the satisfaction of the court; and

(3) Passing two (2) consecutive monthly drug screens to be paid for by the parent.






Part 2 - Uniform Child Custody Jurisdiction and Enforcement Act

§ 36-6-201 - Short title.

This part may be cited as the "Uniform Child Custody Jurisdiction and Enforcement Act."



§ 36-6-202 - Construction and purpose.

This part shall be liberally construed and applied to promote its underlying purposes and policies. This part should be construed according to its purposes, which are to:

(1) Avoid jurisdictional competition and conflict with courts of other states in matters of child custody which have in the past resulted in the shifting of children from state to state with harmful effects on their well-being;

(2) Promote cooperation with the courts of other states to the end that a custody decree is rendered in that state which can best decide the case in the interest of the child;

(3) Discourage the use of the interstate system for continuing controversies over child custody;

(4) Deter abductions of children;

(5) Avoid relitigation of custody decisions of other states in this state; and

(6) Facilitate the enforcement of custody decrees of other states.



§ 36-6-203 - Evidentiary use of official comments.

In any dispute as to the proper construction of one (1) or more sections of this part, the official comments pertaining to the corresponding sections of the Uniform Child Custody Jurisdiction and Enforcement Act, Official Text, as adopted by the National Conference of Commissioners on Uniform State Laws as in effect on June 14, 1999, shall constitute evidence of the purposes and policies underlying such sections, unless:

(1) The sections of this part that are applicable to the dispute differ materially from the sections of the Official Text that would be applicable thereto; or

(2) The Official Comments are inconsistent with the plain meaning of the applicable sections of this part.



§ 36-6-204 - Official comments to be included in this part.

The Tennessee code commission is hereby authorized and directed to include as Official Comments those comment provisions pertaining to the corresponding sections of the Uniform Child Custody Jurisdiction and Enforcement Act, which shall be transmitted to the commission with this act.



§ 36-6-205 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Abandoned" means left without provision for reasonable and necessary care or supervision;

(2) "Child" means an individual who has not attained eighteen (18) years of age;

(3) "Child custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. "Child custody determination" includes a permanent, temporary, initial, and modification order. "Child custody determination" does not include an order relating to child support or other monetary obligation of an individual;

(4) "Child custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. "Child custody proceeding" includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. "Child custody proceeding" does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under part 3 of this chapter;

(5) "Commencement" means the filing of the first pleading in a proceeding;

(6) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child custody determination;

(7) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six (6) consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six (6) months of age, "home state" means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period;

(8) "Initial determination" means the first child custody determination concerning a particular child;

(9) "Issuing court" means the court that makes a child custody determination for which enforcement is sought under this part;

(10) "Issuing state" means the state in which a child custody determination is made;

(11) "Modification" means a child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination;

(12) "Person" means an individual, corporation, business, trust estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity;

(13) "Person acting as a parent" means a person, other than a parent, who:

(A) Has physical custody of the child or has had physical custody for a period of six (6) consecutive months, including any temporary absence, within one (1) year immediately before the commencement of a child custody proceeding; and

(B) Has been awarded legal custody by a court or claims a right to legal custody under the law of this state;

(14) "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination;

(15) "Physical custody" means the physical care and supervision of a child;

(16) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination;

(17) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(18) "Tribe" means an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state; and

(19) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.



§ 36-6-206 - Applicability to adoption or emergency medical care proceedings.

This part does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.



§ 36-6-207 - Native American children.

(a) A child-custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. § 1901 et seq., is not subject to this part to the extent that it is governed by the Indian Child Welfare Act.

(b) A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying parts 1 and 2 of this chapter.

(c) A child-custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this part must be recognized and enforced under part 3 of this chapter.



§ 36-6-208 - Foreign countries -- Human rights.

(a) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying this part.

(b) Except as otherwise provided in subsection (c), a child-custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this part must be recognized and enforced under this part.

(c) A court of this state need not apply this part if the child custody law of a foreign country violates fundamental principles of human rights.



§ 36-6-209 - Binding nature of state court decisions.

(a) A child-custody determination made by a court of this state that had jurisdiction under this part binds all persons who have been served in accordance with the laws of this state or notified in accordance with this part or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard.

(b) As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.



§ 36-6-210 - Priority of jurisdictional question in proceedings.

If a question of existence or exercise of jurisdiction under this part is raised in a child-custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.



§ 36-6-211 - Requirements for notice.

(a) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice, but may be by publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.



§ 36-6-212 - Personal jurisdiction over a party -- Immunity from jurisdiction for unrelated matters.

(a) A party to a child-custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child-custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(b) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) The immunity granted by subsection (a) does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this part committed by an individual while present in this state.



§ 36-6-213 - Communication among courts and parties -- Records of communications.

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under this part.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

(d) Except as otherwise provided in subsection (c), a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e) For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



§ 36-6-214 - Testimony of witnesses residing out of state -- Acceptance of electronically transmitted documents as evidence.

(a) In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.



§ 36-6-215 - Request for hearing in, or evidence from another state -- Holding hearings or obtaining evidence for other states -- Expenses -- Preservation of records.

(a) A court of this state may request the appropriate court of another state to:

(1) Hold an evidentiary hearing;

(2) Order a person to produce or give evidence pursuant to procedures of that state;

(3) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5) Order a party to a child-custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (a).

(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) may be assessed against the parties according to the law of this state.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child-custody proceeding until the child attains eighteen (18) years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.



§ 36-6-216 - Jurisdiction to make custody determination.

(a) Except as otherwise provided in § 36-6-219, a court of this state has jurisdiction to make an initial child custody determination only if:

(1) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six (6) months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(2) A court of another state does not have jurisdiction under subdivision (a)(1), or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under §§ 36-6-221 or 36-6-222, and:

(A) The child and the child's parents, or the child and at least one (1) parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

(B) Substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships;

(3) All courts having jurisdiction under subdivision (a)(1) or (a)(2) have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under §§ 36-6-221 or 36-6-222; or

(4) No court of any other state would have jurisdiction under the criteria specified in subdivision (a)(1), (a)(2), or (a)(3).

(b) Subsection (a) is the exclusive jurisdictional basis for making a child-custody determination by a court of this state.

(c) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child-custody determination.



§ 36-6-217 - Continuing jurisdiction of state courts -- Jurisdiction to modify own decrees.

(a) Except as otherwise provided in § 36-6-219, a court of this state which has made a child-custody determination consistent with this part has exclusive, continuing jurisdiction over the determination until:

(1) A court of this state determines that neither the child, nor the child and one (1) parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(2) A court of this state or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

(b) A court of this state which has made a child-custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under § 36-6-216.



§ 36-6-218 - Jurisdiction to modify foreign decrees.

Except as otherwise provided in § 36-6-219, a court of this state may not modify a child-custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under § 36-6-216(a)(1) or (2), and:

(1) The court of the other state determines it no longer has exclusive, continuing jurisdiction under § 36-6-217 or that a court of this state would be a more convenient forum under § 36-6-221; or

(2) A court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.



§ 36-6-219 - Temporary emergency jurisdiction -- Order enforcement -- Communication with foreign courts.

(a) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(b) If there is no previous child custody determination that is entitled to be enforced under this part and a child custody proceeding has not been commenced in a court of a state having jurisdiction under §§ 36-6-216 -- 36-6-218, a child-custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under §§ 36-6-216 -- 36-6-218. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under §§ 36-6-216 -- 36-6-218, a child custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

(c) If there is a previous child custody determination that is entitled to be enforced under this part, or a child-custody proceeding has been commenced in a court of a state having jurisdiction under §§ 36-6-216 -- 36-6-218, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under §§ 36-6-216 -- 36-6-218. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this state which has been asked to make a child-custody determination under this section, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of a state having jurisdiction under §§ 36-6-216 -- 36-6-218, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to §§ 36-6-216 -- 36-6-218, upon being informed that a child custody proceeding has been commenced in, or a child-custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.



§ 36-6-220 - Notice and opportunity to be heard -- Joinder and intervention.

(a) Before a child-custody determination is made under this part, notice and an opportunity to be heard in accordance with the standards of § 36-6-211 must be given to all persons entitled to notice under the law of this state as in child-custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(b) This part does not govern the enforceability of a child-custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child-custody proceeding under this part are governed by the law of this state as in child-custody proceedings between residents of this state.



§ 36-6-221 - Proceedings already commenced in another state.

(a) Except as otherwise provided in § 36-6-219, a court of this state may not exercise its jurisdiction under this part if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this part, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under § 36-6-222.

(b) Except as otherwise provided in § 36-6-219, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to § 36-6-224. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this part, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this part does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(1) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) Enjoin the parties from continuing with the proceeding for enforcement; or

(3) Proceed with the modification under conditions it considers appropriate.



§ 36-6-222 - Declining jurisdiction -- Inconvenient forum.

(a) A court of this state which has jurisdiction under this part to make a child-custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) The length of time the child has resided outside this state;

(2) The distance between the court in this state and the court in the state that would assume jurisdiction;

(3) The relative financial circumstances of the parties;

(4) Any agreement of the parties as to which state should assume jurisdiction;

(5) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(6) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence;

(7) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child; and

(8) The familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child-custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under this part if a child-custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.



§ 36-6-223 - Unjustifiable conduct of a party.

(a) Except as otherwise provided in § 36-6-219, or by other law of this state, if a court of this state has jurisdiction under this part because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) A court of the state otherwise having jurisdiction under §§ 36-6-216 -- 36-6-218 determines that this state is a more appropriate forum under § 36-6-222; or

(3) No court of any other state would have jurisdiction under the criteria specified in §§ 36-6-216 -- 36-6-218.

(b) If a court of this state declines to exercise its jurisdiction pursuant to subsection (a), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under §§ 36-6-216 -- 36-6-218.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a), it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate.



§ 36-6-224 - Information in first pleading or affidavit -- Stay -- Continuing duty to inform court -- Sealing records.

(a) Subject to § 36-4-106(b), in a child-custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath, as to the child's present address or whereabouts, the places where the child has lived during the last five (5) years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child-custody determination, if any;

(2) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding; and

(3) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b) If the information required by subdivisions (a)(1)-(3) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in subdivisions (a)(1)-(3) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice. Nothing in this subsection (e) shall be construed to require sealing of any information or records maintained by the state or a local government except identifying information in a custody or visitation action brought under this part.



§ 36-6-225 - Order to appear before court -- Orders to ensure safety -- Payment of expenses.

(a) In a child-custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child-custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to § 36-6-220 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d) If a party to a child custody proceeding who is outside this state is directed to appear under subsection (b) or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.



§ 36-6-226 - Enforcement of international orders under the Hague Convention.

A court of this state may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child-custody determination.



§ 36-6-227 - Recognition and enforcement of foreign decrees.

(a) A court of this state shall recognize and enforce a child-custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this part, or the determination was made under factual circumstances meeting the jurisdictional standards of this part and the determination has not been modified in accordance with this part.

(b) A court of this state may utilize any remedy available under other law of this state to enforce a child-custody determination made by a court of another state. The remedies provided in this part are cumulative and do not affect the availability of other remedies to enforce a child-custody determination.



§ 36-6-228 - Temporary order of enforcement.

(a) A court of this state which does not have jurisdiction to modify a child-custody determination may issue a temporary order enforcing:

(1) A visitation schedule made by a court of another state; or

(2) The visitation provisions of a child-custody determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this state makes an order under subdivision (a)(2), it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in this part. The order remains in effect until an order is obtained from the other court or the period expires.



§ 36-6-229 - Registration of foreign decrees -- Duties of registering court -- Contesting validity of registered decree.

(a) A child-custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate court in this state:

(1) A letter or other document requesting registration;

(2) Two (2) copies, including one (1) certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) Except as otherwise provided in § 36-6-224, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child-custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a), the registering court shall:

(1) Cause the determination to be filed as a foreign judgment, together with one (1) copy of any accompanying documents and information, regardless of their form; and

(2) Serve notice upon the persons named pursuant to subdivision (a)(3) and provide them with an opportunity to contest the registration in accordance with this section.

(c) The notice required by subdivision (b)(2) must state that:

(1) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(2) A hearing to contest the validity of the registered determination must be requested within twenty (20) days after service of notice; and

(3) Failure to contest the registration will result in confirmation of the child-custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order must request a hearing within twenty (20) days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) The issuing court did not have jurisdiction under this part;

(2) The child-custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under this part; or

(3) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of § 36-6-211, in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



§ 36-6-230 - Enforcement and modification of registered decrees.

(a) A court of this state may grant any relief normally available under the law of this state to enforce a registered child-custody determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but may not modify, except in accordance with this part, a registered child-custody determination of a court of another state.



§ 36-6-231 - Proceeding for enforcement of registered decree when modification procedures are pending in another state.

If a proceeding for enforcement under this part is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under this part, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.



§ 36-6-232 - Verification and contents of petition for enforcement -- Order for respondent to appear.

(a) A petition under this part must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) A petition for enforcement of a child-custody determination must state:

(1) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this part and, if so, identify the court, the case number, and the nature of the proceeding;

(3) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(4) The present physical address of the child and the respondent, if known;

(5) Whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(6) If the child custody determination has been registered and confirmed under § 36-6-229, the date and place of registration.

(c) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d) An order issued under subsection (c) must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under § 36-6-236, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1) The child-custody determination has not been registered and confirmed under § 36-6-229 and that:

(A) The issuing court did not have jurisdiction under this part;

(B) The child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under this part;

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards of § 36-6-211, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child-custody determination for which enforcement is sought was registered and confirmed under § 36-6-229, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under this part.



§ 36-6-233 - Service of petition and order.

Except as otherwise provided in § 36-6-235, the petition and order must be served, by any method authorized by the law of this state, upon the respondent and any person who has physical custody of the child.



§ 36-6-234 - Order for immediate physical custody -- Fees, costs and expenses -- Party refusal to testify -- Husband and wife communications as evidence.

(a) Unless the court issues a temporary emergency order pursuant to § 36-6-219, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) The child-custody determination has not been registered and confirmed under § 36-6-229 and that:

(A) The issuing court did not have jurisdiction under this part;

(B) The child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under this part; or

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards of § 36-6-211, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child-custody determination for which enforcement is sought was registered and confirmed under § 36-6-229 but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under this part.

(b) The court shall award the fees, costs, and expenses authorized under § 36-6-236 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this part.



§ 36-6-235 - Warrant for physical custody -- Conditional placement.

(a) Upon the filing of a petition seeking enforcement of a child-custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by § 36-6-232(b).

(c) A warrant to take physical custody of a child must:

(1) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2) Direct law enforcement officers to take physical custody of the child immediately; and

(3) Provide for the placement of the child pending final relief.

(d) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.



§ 36-6-236 - Award of prevailing party fees, costs and expenses.

The court may award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings. The court may assess fees, costs, or expenses against a state pursuant to this part.



§ 36-6-237 - Full faith and credit for foreign orders.

A court of this state shall accord full faith and credit to an order issued by another state and consistent with this part which enforces a child-custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under this part.



§ 36-6-238 - Appeals.

An appeal may be taken from a final order in a proceeding under this part in accordance with the Tennessee Rules of Appellate Procedure and may be accelerated under Tennessee Rules of the Court of Appeals, Rule 13. Unless the court enters a temporary emergency order under § 36-6-219, the enforcing court may not stay an order enforcing a child-custody determination pending appeal.



§ 36-6-239 - Powers of prosecutors or public officials.

(a) In a case arising under this part or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecutor or other appropriate public official may take any lawful action, including resort to a proceeding under this part or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child-custody determination if there is:

(1) An existing child-custody determination;

(2) A request to do so from a court in a pending child-custody proceeding;

(3) A reasonable belief that a criminal statute has been violated; or

(4) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(b) A prosecutor or appropriate public official acting under this section acts on behalf of the court and may not represent any party.



§ 36-6-240 - Law enforcement officer powers.

At the request of a prosecutor or other appropriate public official acting under § 36-6-239, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor or appropriate public official with responsibilities under § 36-6-239.



§ 36-6-241 - Respondent liability for costs and expenses incurred by prosecutors, public officials and law enforcement officers.

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers under §§ 36-6-239 or 36-6-240.



§ 36-6-242 - Uniformity of construction among states.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 36-6-243 - Actions commenced before June 14, 1999.

A motion or other request for relief made in a child-custody proceeding or to enforce a child-custody determination which was commenced before June 14, 1999, is governed by the law in effect at the time the motion or other request was made.






Part 3 - Visitation

§ 36-6-301 - Visitation.

After making an award of custody, the court shall, upon request of the non-custodial parent, grant such rights of visitation as will enable the child and the non-custodial parent to maintain a parent-child relationship unless the court finds, after a hearing, that visitation is likely to endanger the child's physical or emotional health. In granting any such rights of visitation, the court shall designate in which parent's home each minor child shall reside on given days of the year, including provisions for holidays, birthdays of family members, vacations and other special occasions. If the court finds that the non-custodial parent has physically or emotionally abused the child, the court may require that visitation be supervised or prohibited until such abuse has ceased or until there is no reasonable likelihood that such abuse will recur. The court may not order the department of children's services to provide supervision of visitation pursuant to this section except in cases where the department is the petitioner or intervening petitioner in a case in which the custody or guardianship of a child is at issue.



§ 36-6-302 - Grandparents' visitation rights.

(a) (1) (A) If a child is removed from the custody of the child's parents, guardian or legal custodian; and

(B) If a child is placed in a licensed foster home, a facility operated by a licensed child care agency, or other home or facility designated or operated by the court, whether such placement is by court order, voluntary placement agreement, surrender of parental rights, or otherwise;

(2) Then, the grandparents of such child may be granted reasonable visitation rights to the child during such child's minority by the court of competent jurisdiction upon a finding that:

(A) Such visitation rights would be in the best interest of the minor child;

(B) The grandparents would adequately protect the child from further abuse or intimidation by the perpetrator or any other family member;

(C) The grandparents were not implicated in the commission of any alleged act against such child or of their own children that under the law in effect prior to November 1, 1989, would constitute the criminal offense of:

(i) Aggravated rape under § 39-2-603 [repealed];

(ii) Rape under § 39-2-604 [repealed];

(iii) Aggravated sexual battery under § 39-2-606 [repealed];

(iv) Sexual battery under § 39-2-607 [repealed];

(v) Assault with intent to commit rape or attempt to commit rape or sexual battery under § 39-2-608 [repealed];

(vi) Crimes against nature under § 39-2-612 [repealed];

(vii) Incest under § 39-4-306 [repealed];

(viii) Begetting child on wife's sister under § 39-4-307 [repealed];

(ix) Use of minor of obscene purposes under § 39-6-1137 [repealed]; or

(x) Promotion of performance including sexual conduct by minor under § 39-6-1138 [repealed]; and

(D) The grandparents are not implicated in the commission of any alleged act against such child or of their own children that under the law in effect on or after November 1, 1989, would constitute the criminal offense of:

(i) Aggravated rape under § 39-13-502;

(ii) Rape under § 39-13-503;

(iii) Aggravated sexual battery under § 39-13-504;

(iv) Sexual battery under § 39-13-505;

(v) Criminal attempt for any of the offenses in subdivisions (a)(2)(D)(i)-(a)(2)(D)(iv) as provided in § 39-12-101;

(vi) Incest under § 39-15-302;

(vii) Sexual exploitation of a minor under § 39-17-1003;

(viii) Aggravated sexual exploitation of a minor under § 39-17-1004; or

(ix) Especially aggravated sexual exploitation of a minor under § 39-17-1005.

(b) This section shall not apply in any case in which the child has been adopted by any person other than a stepparent or other relative of the child.



§ 36-6-303 - Visitation rights of stepparents.

(a) In a suit for annulment, divorce or separate maintenance where one (1) party is a stepparent to a minor child born to the other party, such stepparent may be granted reasonable visitation rights to such child during the child's minority by the court of competent jurisdiction upon a finding that such visitation rights would be in the best interests of the minor child and that such stepparent is actually providing or contributing towards the support of such child.

(b) Such decree shall remain within the control of the court and be subject to such changes or modification as the exigencies of the case require.



§ 36-6-304 - Exposure of child to nudist colony prohibited.

No person who has been granted visitation rights to a child shall, during the child's minority, expose the child to any facility organized or operated as a nudist colony without the consent of the custodial parent. Any court of competent jurisdiction shall have the ability to enforce these provisions and enjoin violations of this section through the full extent of the court's civil and criminal contempt powers.



§ 36-6-305 - Mediation in cases involving domestic abuse.

In any proceeding concerning the visitation of a child, if an order of protection issued in or recognized by this state is in effect or if there is a court finding of domestic abuse or any criminal conviction involving domestic abuse within the marriage that is the subject of the proceeding for divorce or separate support and maintenance, the court may order mediation or refer either party to mediation only if:

(1) Mediation is agreed to by the victim of the alleged domestic or family violence;

(2) Mediation is provided by a certified mediator who is trained in domestic and family violence in a specialized manner that protects the safety of the victim; and

(3) The victim is permitted to have in attendance at mediation a supporting person of the victim's choice, including, but not limited to, an attorney or advocate. No victim may provide monetary compensation to a non-attorney advocate for attendance at mediation.



§ 36-6-306 - Visitation rights of grandparents.

(a) Any of the following circumstances, when presented in a petition for grandparent visitation to the circuit, chancery, general sessions courts with domestic relations jurisdiction or juvenile court in matters involving children born out of wedlock of the county in which the petitioned child currently resides, necessitates a hearing if such grandparent visitation is opposed by the custodial parent or parents:

(1) The father or mother of an unmarried minor child is deceased;

(2) The child's father or mother are divorced, legally separated, or were never married to each other;

(3) The child's father or mother has been missing for not less than six (6) months;

(4) The court of another state has ordered grandparent visitation;

(5) The child resided in the home of the grandparent for a period of twelve (12) months or more and was subsequently removed from the home by the parent or parents (this grandparent-grandchild relationship establishes a rebuttable presumption that denial of visitation may result in irreparable harm to the child); or

(6) The child and the grandparent maintained a significant existing relationship for a period of twelve (12) months or more immediately preceding severance of the relationship, this relationship was severed by the parent or parents for reasons other than abuse or presence of a danger of substantial harm to the child, and severance of this relationship is likely to occasion substantial emotional harm to the child.

(b) (1) In considering a petition for grandparent visitation, the court shall first determine the presence of a danger of substantial harm to the child. Such finding of substantial harm may be based upon cessation of the relationship between an unmarried minor child and the child's grandparent if the court determines, upon proper proof, that:

(A) The child had such a significant existing relationship with the grandparent that loss of the relationship is likely to occasion severe emotional harm to the child;

(B) The grandparent functioned as a primary caregiver such that cessation of the relationship could interrupt provision of the daily needs of the child and thus occasion physical or emotional harm; or

(C) The child had a significant existing relationship with the grandparent and loss of the relationship presents the danger of other direct and substantial harm to the child.

(2) For purposes of this section, a grandparent shall be deemed to have a significant existing relationship with a grandchild if:

(A) The child resided with the grandparent for at least six (6) consecutive months;

(B) The grandparent was a full-time caretaker of the child for a period of not less than six (6) consecutive months; or

(C) The grandparent had frequent visitation with the child who is the subject of the suit for a period of not less than one (1) year.

(3) A grandparent is not required to present the testimony or affidavit of an expert witness in order to establish a significant existing relationship with a grandchild or that the loss of the relationship is likely to occasion severe emotional harm to the child. Instead, the court shall consider whether the facts of the particular case would lead a reasonable person to believe that there is a significant existing relationship between the grandparent and grandchild or that the loss of the relationship is likely to occasion severe emotional harm to the child.

(4) For the purposes of this section, if the child's parent is deceased and the grandparent seeking visitation is the parent of that deceased parent, there shall be a rebuttable presumption of substantial harm to the child based upon the cessation of the relationship between the child and grandparent.

(c) Upon an initial finding of danger of substantial harm to the child, the court shall then determine whether grandparent visitation would be in the best interests of the child based upon the factors in § 36-6-307. Upon such determination, reasonable visitation may be ordered.

(d) (1) Notwithstanding § 36-1-121, if a relative or stepparent adopts a child, this section applies.

(2) If a person other than a relative or a stepparent adopts a child, any visitation rights granted pursuant to this section before the adoption of the child shall automatically end upon such adoption.

(e) Notwithstanding any law to the contrary, as used in this part, with regard to the petitioned child, the word "grandparent" includes, but is not limited to:

(1) A biological grandparent;

(2) The spouse of a biological grandparent;

(3) A parent of an adoptive parent; or

(4) A biological or adoptive great-grandparent or the spouse thereof.



§ 36-6-307 - Determination of best interests of child for grandparent visitations.

In determining the best interests of the child under § 36-6-306, the court shall consider all pertinent matters, including, but not necessarily limited to, the following:

(1) The length and quality of the prior relationship between the child and the grandparent and the role performed by the grandparent;

(2) The existing emotional ties of the child to the grandparent;

(3) The preference of the child if the child is determined to be of sufficient maturity to express a preference;

(4) The effect of hostility between the grandparent and the parent of the child manifested before the child, and the willingness of the grandparent, except in case of abuse, to encourage a close relationship between the child and the parent or parents, or guardian or guardians of the child;

(5) The good faith of the grandparent in filing the petition;

(6) If the parents are divorced or separated, the time-sharing arrangement that exists between the parents with respect to the child;

(7) If one (1) parent is deceased or missing, the fact that the grandparents requesting visitation are the parents of the deceased or missing person;

(8) Any unreasonable deprivation of the grandparent's opportunity to visit with the child by the child's parents or guardian, including denying visitation of the minor child to the grandparent for a period exceeding ninety (90) days;

(9) Whether the grandparent is seeking to maintain a significant existing relationship with the child;

(10) Whether awarding grandparent visitation would interfere with the parent-child relationship; and

(11) Any court finding that the child's parent or guardian is unfit.



§ 36-6-308 - [Repealed.]

HISTORY: Acts 2009, ch. 442, § 1; 2012, ch. 770, §§ 1, 2; repealed by Acts 2014, ch. 798, § 2, effective July 1, 2014.






Part 4 - Parenting Plans

§ 36-6-401 - Findings.

(a) Parents have the responsibility to make decisions and perform other parental duties necessary for the care and growth of their minor children. In any proceeding between parents under this chapter, the best interests of the child shall be the standard by which the court determines and allocates the parties' parental responsibilities. The general assembly recognizes the detrimental effect of divorce on many children and that divorce, by its nature, means that neither parent will have the same access to the child as would have been possible had they been able to maintain an intact family. The general assembly finds the need for stability and consistency in children's lives. The general assembly also has an interest in educating parents concerning the impact of divorce on children. The general assembly recognizes the fundamental importance of the parent-child relationship to the welfare of the child, and the relationship between the child and each parent should be fostered unless inconsistent with the child's best interests. The best interests of the child are served by a parenting arrangement that best maintains a child's emotional growth, health and stability, and physical care.

(b) The general assembly finds that mothers and fathers in families are the backbone of this state and this nation. They teach children right from wrong, respect for others, and the value of working hard to make a good life for themselves and for their future families. Most children do best when they receive the emotional and financial support of both parents. The general assembly finds that a different approach to dispute resolution in child custody and visitation matters is useful.



§ 36-6-402 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Dispute resolution" means the mediation process or alternative dispute resolution process in accordance with Tennessee Supreme Court Rule 31 unless the parties agree otherwise. For the purposes of this part, such process may include: mediation, the neutral party to be chosen by the parties or the court; arbitration, the neutral party to be chosen by the parties or the court; or a mandatory settlement conference presided over by the court or a special master.

(2) "Parenting responsibilities" means those aspects of the parent-child relationship in which the parent makes decisions and performs duties necessary for the care and growth of the child. "Parenting responsibilities," the establishment of which is the objective of a permanent parenting plan, include:

(A) Providing for the child's emotional care and stability, including maintaining a loving, stable, consistent, and nurturing relationship with the child and supervising the child to encourage and protect emotional, intellectual, moral, and spiritual development;

(B) Providing for the child's physical care, including attending to the daily needs of the child, such as feeding, clothing, physical care, and grooming, supervision, health care, and day care, and engaging in other activities that are appropriate to the developmental level of the child and that are within the social and economic circumstances of the particular family;

(C) Providing encouragement and protection of the child's intellectual and moral development, including attending to adequate education for the child, including remedial or other education essential to the best interests of the child;

(D) Assisting the child in developing and maintaining appropriate interpersonal relationships;

(E) Exercising appropriate judgment regarding the child's welfare, consistent with the child's developmental level and the family's social and economic circumstances; and

(F) Providing any financial security and support of the child in addition to child support obligations;

(3) "Permanent parenting plan" means a written plan for the parenting and best interests of the child, including the allocation of parenting responsibilities and the establishment of a residential schedule, as well as an award of child support consistent with chapter 5 of this title;

(4) "Primary residential parent" means the parent with whom the child resides more than fifty percent (50%) of the time;

(5) "Residential schedule" is the schedule of when the child is in each parent's physical care, and it shall designate the primary residential parent; in addition, the residential schedule shall designate in which parent's home each minor child shall reside on given days of the year, including provisions for holidays, birthdays of family members, vacations, and other special occasions, consistent with the criteria of this part; provided, that nothing contained herein shall be construed to modify any provision of § 36-6-108; and

(6) "Temporary parenting plan" means a plan for the temporary parenting and the best interests of the child, including the establishment of a temporary residential schedule, and the establishment of temporary financial support designed to maintain the financial status quo to the extent possible, consistent with chapter 5 of this title, and the guidelines thereunder.



§ 36-6-403 - Requirement of and procedure for determining temporary parenting plan.

Except as may be specifically provided otherwise herein, a temporary parenting plan shall be incorporated in any temporary order of the court in actions for absolute divorce, legal separation, annulment, or separate maintenance involving a minor child. A temporary parenting plan shall comply with those provisions for a permanent parenting plan under § 36-6-404(a) that are applicable for the time frame and shall include a residential schedule as described in § 36-6-404(b). The court shall approve a temporary parenting plan as follows:

(1) If the parties can agree to a temporary parenting plan, no written temporary parenting plan is required to be entered; or

(2) If the parties cannot agree to a temporary parenting plan, either or both parties may request the court to order dispute resolution. The court may immediately order the parties to participate in dispute resolution to establish a temporary parenting plan unless one (1) of the restrictions in § 36-6-406(a) exists. If dispute resolution is not available, either party may request and the court may order an expedited hearing to establish a temporary parenting plan. In either mediation or in a hearing before the court each party shall submit a proposed temporary parenting plan and a verified statement of income as defined by chapter 5 of this title, and a verified statement that the plan is proposed in good faith and is in the best interest of the child. If only one (1) party files a proposed temporary parenting plan in compliance with this section, that party may petition the court for an order adopting that party's plan by default, upon a finding by the court that the plan is in the child's best interest. In determining whether the proposed temporary parenting plan serves the best interests of the child, the court shall be governed by the allocation of residential time and support obligations contained in the child support guidelines and related provisions in chapter 5 of this title.



§ 36-6-404 - Requirement of and procedure for determining permanent parenting plan.

(a) Any final decree or decree of modification in an action for absolute divorce, legal separation, annulment, or separate maintenance involving a minor child shall incorporate a permanent parenting plan; provided, however, that this part shall be inapplicable to parties who were divorced prior to July 1, 1997, and thereafter return to court to enter an agreed order modifying terms of the previous court order. A permanent parenting plan shall:

(1) Provide for the child's changing needs as the child grows and matures, in a way that minimizes the need for further modifications to the permanent parenting plan;

(2) Establish the authority and responsibilities of each parent with respect to the child, consistent with the criteria in this part;

(3) Minimize the child's exposure to harmful parental conflict;

(4) Provide for a process for dispute resolution, before court action, unless precluded or limited by § 36-6-406; provided, that state agency cases are excluded from the requirement of dispute resolution as to any child support issue involved. In the process for dispute resolution:

(A) Preference shall be given to carrying out the parenting plan;

(B) The parents shall use the designated process to resolve disputes relating to the implementation of the plan;

(C) A written record shall be prepared of any agreement reached in mediation, arbitration, or settlement conference and shall be provided to each party to be drafted into a consent order of modification;

(D) If the court finds that a parent willfully failed to appear at a scheduled dispute resolution process without good reason, the court may, upon motion, award attorney fees and financial sanctions to the prevailing parent;

(E) The provisions of this subsection (a) shall be set forth in the decree; and

(F) Nothing in this part shall preclude court action, if required to protect the welfare of the child or a party;

(5) Allocate decision-making authority to one (1) or both parties regarding the child's education, health care, extracurricular activities, and religious upbringing. The parties may incorporate an agreement related to the care and growth of the child in these specified areas, or in other areas, into their plan, consistent with the criteria in this part. Regardless of the allocation of decision making in the parenting plan, the parties may agree that either parent may make emergency decisions affecting the health or safety of the child;

(6) Provide that each parent may make the day-to-day decisions regarding the care of the child while the child is residing with that parent;

(7) Provide that when mutual decision making is designated but cannot be achieved, the parties shall make a good-faith effort to resolve the issue through the appropriate dispute resolution process, subject to the exception set forth in subdivision (a)(4)(F);

(8) Require the obligor to report annually on a date certain to the obligee, and the department of human services or its contractor in Title IV-D cases, on a form provided by the court, the obligor's income as defined by the child support guidelines and related provisions contained in chapter 5 of this title; and

(9) Specify that if the driver license of a parent is currently expired, canceled, suspended or revoked or if the parent does not possess a valid driver license for any other reason, the parent shall make acceptable transportation arrangements as may be necessary to protect and ensure the health, safety and welfare of the child when such child is in the custody of such parent.

(b) Any permanent parenting plan shall include a residential schedule as defined in § 36-6-402. The court shall make residential provisions for each child, consistent with the child's developmental level and the family's social and economic circumstances, which encourage each parent to maintain a loving, stable, and nurturing relationship with the child. The child's residential schedule shall be consistent with this part. If the limitations of § 36-6-406 are not dispositive of the child's residential schedule, the court shall consider the factors found in § 36-6-106(a)(1)-(15).

(c) The court shall approve a permanent parenting plan as follows:

(1) Upon agreement of the parties:

(A) With the entry of a final decree or judgment; or

(B) With a consent order to modify a final decree or judgment involving a minor child;

(2) If the parties cannot reach agreement on a permanent parenting plan, upon the motion of either party, or upon its own motion, the court may order appropriate dispute resolution proceedings pursuant to Tennessee Rules of the Supreme Court, Rule 31, to determine a permanent parenting plan; or

(3) If the parties have not reached agreement on a permanent parenting plan on or before forty-five (45) days before the date set for trial, each party shall file and serve a proposed permanent parenting plan, even though the parties may continue to mediate or negotiate. Failure to comply by a party may result in the court's adoption of the plan filed by the opposing party if the court finds such plan to be in the best interests of the child. In determining whether the proposed plan is in the best interests of the child, the court may consider the allocation of residential time and support obligations contained in the child support guidelines and related provisions contained in chapter 5 of this title. Each parent submitting a proposed permanent parenting plan shall attach a verified statement of income pursuant to the child support guidelines and related provisions contained in chapter 5 of this title, and a verified statement that the plan is proposed in good faith and is in the best interest of the child.

(d) The administrative office of the courts shall develop a "parenting plan" form that shall be used consistently by each court within the state that approves parenting plans pursuant to § 36-6-403 or this section on and after July 1, 2005. The administrative office of the courts shall be responsible for distributing such form for the use of those courts no later than June 1, 2005. The administrative office of the courts shall be responsible for updating such form as it deems necessary, in consultation with the Tennessee family law commission, the domestic relations committee of the Tennessee judicial conference, and other knowledgeable persons.



§ 36-6-405 - Modifying permanent parenting plans.

(a) In a proceeding for a modification of a permanent parenting plan, a proposed parenting plan shall be filed and served with the petition for modification and with the response to the petition for modification. Such plan is not required if the modification pertains only to child support. The obligor parent's proposed parenting plan shall be accompanied by a verified statement of that party's income pursuant to the child support guidelines and related provisions contained in chapter 5 of this title. The process established by § 36-6-404(b) shall be used to establish an amended permanent parenting plan or final decree or judgment.

(b) In a proceeding for a modification of a permanent parenting plan, the existing residential schedule shall not be modified prior to a final hearing unless the parents agree to the modification or the court finds that the child will be subject to a likelihood of substantial harm absent the temporary modification. If a temporary modification of the existing residential schedule is granted ex parte, the respondent shall be entitled to an expedited hearing within fifteen (15) days of the entry of the temporary modification order.

(c) Title IV-D child support cases involving the department of human services or any of its public or private contractors shall be bifurcated from the remaining parental responsibility issues. Separate orders shall be issued concerning Title IV-D issues, which shall not be contained in, or part of, temporary, permanent or modified parenting plans. The department and its public or private contractors shall not be required to participate in mediation or dispute resolution pursuant to this part.



§ 36-6-406 - Restrictions in temporary or permanent parenting plans.

(a) The permanent parenting plan and the mechanism for approval of the permanent parenting plan shall not utilize dispute resolution, and a parent's residential time as provided in the permanent parenting plan or temporary parenting plan shall be limited if it is determined by the court, based upon a prior order or other reliable evidence, that a parent has engaged in any of the following conduct:

(1) Willful abandonment that continues for an extended period of time or substantial refusal to perform parenting responsibilities; or

(2) Physical or sexual abuse or a pattern of emotional abuse of the parent, child or of another person living with that child as defined in § 36-3-601.

(b) The parent's residential time with the child shall be limited if it is determined by the court, based upon a prior order or other reliable evidence, that the parent resides with a person who has engaged in physical or sexual abuse or a pattern of emotional abuse of the parent, child or of another person living with that child as defined in § 36-3-601.

(c) If a parent has been convicted as an adult of a sexual offense under § 39-15-302, title 39, chapter 17, part 10, or §§ 39-13-501 -- 39-13-511, or has been found to be a sexual offender under title 39, chapter 13, part 7, the court shall restrain the parent from contact with a child that would otherwise be allowed under this part. If a parent resides with an adult who has been convicted, or with a juvenile who has been adjudicated guilty of a sexual offense under § 39-15-302, title 39, chapter 17, part 10, or §§ 39-13-501 -- 39-13-511, or who has been found to be a sexual offender under title 39, chapter 13, part 7, the court shall restrain that parent from contact with the child unless the contact occurs outside the adult's or juvenile's presence and sufficient provisions are established to protect the child.

(d) A parent's involvement or conduct may have an adverse effect on the child's best interest, and the court may preclude or limit any provisions of a parenting plan, if any of the following limiting factors are found to exist after a hearing:

(1) A parent's neglect or substantial nonperformance of parenting responsibilities;

(2) An emotional or physical impairment that interferes with the parent's performance of parenting responsibilities as defined in § 36-6-402;

(3) An impairment resulting from drug, alcohol, or other substance abuse that interferes with the performance of parenting responsibilities;

(4) The absence or substantial impairment of emotional ties between the parent and the child;

(5) The abusive use of conflict by the parent that creates the danger of damage to the child's psychological development;

(6) A parent has withheld from the other parent access to the child for a protracted period without good cause;

(7) A parent's criminal convictions as they relate to such parent's ability to parent or to the welfare of the child; or

(8) Such other factors or conduct as the court expressly finds adverse to the best interests of the child.

(e) In entering a permanent parenting plan, the court shall not draw any presumptions from the provisions of the temporary parenting plan.

(f) (1) In all Title IV-D child or spousal support cases in which payment of support is to be made by income assignment, or otherwise, and in all cases where payments made by income assignment based upon support orders entered on or after January 1, 1994, that are not Title IV-D support cases but must be made to the central collection and disbursement unit as provided by § 36-5-116, and, except as may otherwise be allowed by § 36-5-501(a)(2)(B), the court shall only approve a temporary or permanent parenting plan involving the payment of support that complies with the requirements for central collection and disbursement as required by § 36-5-116. Prior to approval of a parenting plan in which payments are to be made directly to the spouse or the court clerk or to some other person or entity, there shall be filed with the plan presented to the court a written certification, under oath if filed by a party, or signed by the party's counsel, stating whether the case for which the plan is to be approved is a Title IV-D support case subject to enforcement by the department of human services or is otherwise subject to collection through the department's central collection and disbursement unit established by § 36-5-116.

(2) Any provision of any parenting plan, agreement or court order providing for any other payment procedure contrary to the requirements of § 36-5-116, except as may otherwise be allowed by § 36-5-501(a)(2)(B), whether or not approved by the court, shall be void and of no effect. No credit for support payments shall be given by the court, the court clerk or the department of human services for child or spousal support payments required by the support order that are made in contravention of such requirements; provided, however, the department may make any necessary adjustments to the balances owed to account for changes in the Title IV-D or central collection and disbursement status of the support case.

(g) Forms used by parties as parenting plans or adopted by the court for their use shall conform to all substantive language requirements established by the administrative office of the courts at such time as parenting plan forms are promulgated and approved by that office.



§ 36-6-407 - Allocation of parenting responsibilities.

(a) The court shall approve agreements of the parties allocating parenting responsibilities, or specifying rules, if it finds that:

(1) The agreement is consistent with any limitations on a parent's decision-making authority mandated by § 36-6-406;

(2) The agreement is knowing and voluntary; and

(3) The agreement is in the best interest of the child.

(b) The court may consider a parent's refusal, without just cause, to attend a court-ordered parental educational seminar in making an award of sole decision-making authority to the other parent. The court shall order sole decision-making to one (1) parent when it finds that:

(1) A limitation on the other parent's decision-making authority is mandated by § 36-6-406;

(2) Both parents are opposed to mutual decision making; or

(3) One (1) parent is opposed to mutual decision making, and such opposition is reasonable in light of the parties' inability to satisfy the criteria for mutual decision-making authority.

(c) Except as provided in subsections (a) and (b), the court shall consider the following criteria in allocating decision-making authority:

(1) The existence of a limitation under § 36-6-406;

(2) The history of participation of each parent in decision making in each of the following areas: physical care, emotional stability, intellectual and moral development, health, education, extracurricular activities, and religion; and whether each parent attended a court ordered parent education seminar;

(3) Whether the parents have demonstrated the ability and desire to cooperate with one another in decision making regarding the child in each of the following areas: physical care, emotional stability, intellectual and moral development, health, education, extracurricular activities, and religion; and

(4) The parents' geographic proximity to one another, to the extent that it affects their ability to make timely mutual decisions.

(d) When determining whether an agreement allocating parenting responsibilities is in the best interest of the child pursuant to subdivision (a)(3), the court may consider any evidence submitted by a guardian ad litem appointed for the child, if one has been appointed by the court, subject to the Tennessee Rules of the Supreme Court relative to guidelines for guardians ad litem appointed for minor children in divorce proceedings and the Tennessee Rules of Evidence.



§ 36-6-408 - Parent educational seminar.

(a) In an action where a permanent parenting plan is or will be entered, each parent shall attend a parent educational seminar as soon as possible after the filing of the complaint. The seminar shall educate parents concerning how to protect and enhance the child's emotional development and informing the parents regarding the legal process. The seminar shall also include a discussion of alternative dispute resolution, marriage counseling, the judicial process, and common perpetrator attitudes and conduct involving domestic violence. The program may be divided into sessions, which in the aggregate shall not be less than four (4) hours in duration. The seminar shall be educational in nature and not designed for individual therapy. The minor children shall be excluded from attending these sessions. The requirement of attendance at such a seminar may be waived upon motion by either party and the agreement of the court upon the showing of good cause for such relief.

(b) The fees or costs of the educational sessions under this section, which shall be reasonable, shall be borne by the parties and may be assessed by the court as it deems equitable. Such fees may be waived for indigent persons.

(c) No court shall deny the granting of a divorce from the bonds of matrimony for failure of a party or both parties to attend the educational session.



§ 36-6-409 - Procedures and restrictions applicable to dispute resolution.

The following procedures and restrictions are applicable to the use of the dispute resolution process under this part:

(1) Each neutral party, the court, or the special master shall apply or, in the case of mediation, assist the parties to uphold as a standard for making decisions in mediation, the criteria in this part. Nothing in this part shall be construed to prevent a party from having the party's attorney present at a mediation or other dispute resolution procedure;

(2) The Tennessee rules of evidence do not apply in any mediation or alternative dispute resolution process; the neutral party may rely upon evidence submitted that reasonably prudent persons would rely upon in the conduct of their affairs;

(3) When dispute resolution is utilized in this chapter, it shall be preceded by a pretrial conference and the attendance by parents at the parent educational seminar set forth in § 36-6-408;

(4) The court shall not order a dispute resolution process, except court action, if the court:

(A) Finds that any limiting factor under § 36-6-406 applies;

(B) Finds that either parent is unable to afford the cost of the proposed dispute resolution process, unless such cost is waived or subsidized by the state;

(C) Enters a default judgment against the defendant; or

(D) Preempts such process upon motion of either party for just cause;

(5) If an order of protection issued in or recognized by this state is in effect or if there is a court finding of domestic abuse or criminal conviction involving domestic abuse within the marriage that is the subject of the proceeding for divorce or separate support and maintenance, the court may order mediation or refer the parties to mediation only if:

(A) Mediation is agreed to by the victim of the alleged domestic or family violence;

(B) Mediation is provided by a certified mediator who is trained in domestic and family violence in a specialized manner that protects the safety of the victim; and

(C) The victim is permitted to have in attendance at mediation a supporting person of the victim's choice, including, but not limited to, an attorney or advocate. No victim may provide monetary compensation to a non-attorney advocate for attendance at mediation. The other party may also have in attendance at mediation a supporting person of such party's choice, including, but not limited to, an attorney or advocate;

(6) If a dispute resolution process is not precluded or limited, then in designating such a process the court shall consider all relevant factors, including:

(A) Differences between the parents that would substantially inhibit their effective participation in any designated process;

(B) The parents' wishes or agreements and, if the parents have entered into agreements, whether the agreements were made knowingly and voluntarily; and

(C) The financial circumstances of the parties to pay for alternative dispute resolution processes where court sanctioned alternative dispute resolution programs are unavailable.



§ 36-6-410 - Designation of custody for the purpose of other state and federal statutes.

Solely for the purpose of all other state and federal statutes and any applicable policies of insurance that require a designation or determination of custody, a parenting plan shall designate the parent with whom the child is scheduled to reside a majority of the time as the custodian of the child; provided, that this designation shall not affect either parent's rights and responsibilities under the parenting plan. In the absence of such a designation, the parent with whom the child is scheduled to reside a majority of the time shall be deemed to be the custodian for the purposes of such federal and state statutes.



§ 36-6-411 - Juvenile court jurisdiction.

(a) Nothing in this part shall be construed to alter, modify or restrict the exclusive jurisdiction of the juvenile court pursuant to § 37-1-103.

(b) The juvenile court may incorporate any part of the parenting plan process in any matter that the court deems appropriate.

(c) Nothing in this part shall require the department of children's services, acting in any capacity, to:

(1) Be bound in any manner by a permanent parenting plan;

(2) Participate in mediation or dispute resolution in relation to any permanent parenting plan; or

(3) Facilitate the development, modification, or presentation of any permanent or temporary parenting plan to a court.



§ 36-6-412 - Gender.

It is the legislative intent that the gender of the party seeking to be the primary residential parent shall not give rise to a presumption of parental fitness or cause a presumption in favor of or against such party.



§ 36-6-413 - Funding.

(a) The costs of the mediation required by this part may be assessed as discretionary costs of the action.

(b) (1) The court may direct that all or part of the cost of court-ordered mediation, education and any related services to resolve family conflict in divorce and post-divorce matters shall be paid from all available federal, state, and local funds. Eligibility for receipt of such funds will be based on a sliding scale based on a person's ability to pay.

(2) There is hereby imposed an additional fee of sixty-two dollars and fifty cents ($62.50) on the issuance of a marriage license; provided, however, that, in any county having a municipality defined as a premier type tourist resort pursuant to § 67-6-103(a)(3)(B) when both applicants provide the county clerk with an affidavit or valid driver license establishing that they are not Tennessee residents, or when both applicants provide the county clerk with a valid and timely certificate of completion of a premarital preparation course as provided in subdivision (b)(3), the applicants shall be exempt from payment of sixty dollars ($60.00) of this fee. The county clerk shall pay the sixty dollar ($60.00) fee to the state treasurer, which fee shall be allocated as follows:

(A) Seven dollars ($7.00) to the administrative office of the courts for the specific purpose of funding the parenting plan requirements pursuant to this part, through the divorcing parent education and mediation fund, which funding includes the costs of court-ordered mediation, parenting education programs and any related services to resolve family conflict in divorce and post-divorce matters;

(B) Fifteen dollars ($15.00) to the department of children's services for child abuse prevention services;

(C) Seven dollars and fifty cents ($7.50) to the office of criminal justice programs for domestic violence services, which shall be in addition to the privilege tax on marriage licenses under § 67-4-505;

(D) Twenty dollars and fifty cents ($20.50) to the Tennessee Disability Coalition to build the capacity of the statewide disability community to offer services to families and children with disabilities;

(E) Three dollars ($3.00) to the Tennessee Court Appointed Special Advocates Association (CASA);

(F) Four dollars ($4.00) to the department of education for the sole purpose of making grants to Tennessee Alliance of Boys and Girls Clubs in each grand division as selected by the commissioner of education for the purpose of defraying the expenses of such clubs implementing the "Project Learn" after-school program in the areas served by each club; and

(G) Three dollars ($3.00) to the Tennessee chapter of the National Association of Social Workers for education, information, publications and capacity building efforts focused on strengthening services and referral networks to families and children.

(3) Funds in the divorcing parent education and mediation fund shall be used to fund the parenting plan requirements of this part, including the creation of a grant process to serve local courts utilizing any part of the parenting plan process, costs of court-ordered mediation, parenting educational programs and any related services to resolve family conflict in divorce, post-divorce, and other child custody matters.

(4) The clerks of court with divorce jurisdiction, or two (2) or more clerks within a county or judicial district acting jointly, may apply to the administrative office of the courts for funding to serve such court or courts.

(5) (A) A man and a woman who, together or separately, complete a premarital preparation course in compliance with this section shall be exempt from the sixty dollar ($60.00) fee otherwise imposed by this section. Such course shall be not less than four (4) hours each, and shall be completed no more than one (1) year prior to the date of application for a marriage license. Each individual shall verify completion of the course by filing with the application a valid certificate of completion from the course provider, on a form developed by the administrative office of the courts, which certificate shall comply with the requirements of this subdivision (b)(5).

(B) The premarital preparation course may include instruction regarding:

(i) Conflict management;

(ii) Communication skills;

(iii) Financial responsibilities;

(iv) Children and parenting responsibilities; and

(v) Data compiled from available information relating to problems reported by married couples that seek marital or individual counseling.

(C) All individuals who participate in a premarital preparation course shall choose from the following list of qualified instructors:

(i) A psychologist as defined under § 63-11-203;

(ii) A clinical social worker as defined in title 63, chapter 23;

(iii) A licensed marital and family therapist as defined in § 63-22-115;

(iv) A clinical pastoral therapist as defined in title 63, chapter 22, part 2;

(v) A professional counselor as defined in § 63-22-104;

(vi) A psychological examiner as defined in § 63-11-202;

(vii) An official representative of a religious institution that is recognized under § 63-22-204; or

(viii) Any other instructor who meets the qualifying guidelines that may be established by the judicial district for the county in which the marriage license is issued.

(D) The administrative office of the courts shall develop a certificate of completion form to be completed by providers, which shall include:

(i) An attestation of the provider's compliance with the premarital preparation course requirements as set forth in this section;

(ii) The course instructor's name, address, qualifications, and license number, if any, or, if an official representative of a religious institution, a statement as to relevant training;

(iii) The name of the participant or participants; and

(iv) The hours completed and the date of completion.

(E) Each premarital preparation course provider shall furnish each participant who completes the course with a certificate of completion as required by this subdivision (b)(5).

(6) Any moneys collected under this section during the pilot program and not expended shall remain in the divorcing parent and mediation fund established by the state treasurer within the general fund for use by the administrative office of the courts, consistent with subdivision (b)(2)(A). No moneys collected under this section shall revert to the general fund of the state, but shall remain available exclusively as specified in this section.

(7) In addition to other fees authorized by this section, court clerks shall be entitled to normal copying fees, not to exceed fifty cents (50cent(s)) per page, for providing copies of documents necessary for parenting plans.



§ 36-6-414 - Evaluation.

The parenting plan processes established by this part shall be evaluated by the administrative office of the courts after the program has been in effect for three (3) years.






Part 5 - Parent Visitation

§ 36-6-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "License" means a license, certification, registration, permit, approval or other similar document issued to an individual evidencing admission to or granting authority to engage in a profession, trade, occupation, business, or industry, or to hunt or fish, but does not include a license to practice law unless the supreme court establishes guidelines pursuant to § 36-6-511 making this part applicable to such license; "license" does not include a license to operate any motor vehicle or other conveyance;

(2) "Licensee" means any individual holding a license, certification, registration, permit, approval, or other similar document evidencing admission to or granting authority to engage in a profession, trade, occupation, business, or industry, or to hunt or fish. "Licensee" does not include an attorney only with respect to the attorney's license to practice law unless the supreme court establishes guidelines pursuant to § 36-6-511 making this part applicable to such license;

(3) "Licensing authority" means the board, commission, or agency, excluding the department of safety, that has been established by statute or state regulation to oversee the issuance and regulation of any license. Excluded from this definition is the supreme court, unless the supreme court acts in accordance with § 36-6-511, and any licensing authority established solely by the action and authority of a county or municipal government;

(4) "Not in compliance with an order of visitation" means that one parent has intentionally interfered with implementation of a schedule of court-ordered visitation on two (2) or more occasions in any six-month period; and

(5) "Order of visitation" means any order granting a non-custodial parent the right to visit with such parent's child on days and times determined by the court.



§ 36-6-502 - Compliance with visitation orders; enforcement.

(a) In all cases where visitation is ordered, both parents shall comply with such order of visitation by turning over custody of the child on the days and at the times so ordered by the court and by picking up the child and returning the child on the days and at the times so ordered by the court.

(b) An order of visitation may be enforced by using the license revocation, denial or suspension procedures provided in this part and any other sanctions deemed appropriate by the court.

(c) Notwithstanding any law to the contrary, if the driver license of a parent is currently canceled, suspended or revoked pursuant to title 55, chapter 10, part 4, or title 55, chapter 50, part 5, and, if such parent personally drives a motor vehicle to the location where the parent is scheduled to take custody of a child pursuant to a valid order of visitation or parenting plan, then the parent or other person having custody of the child may refuse to turn over custody of the child under the circumstances and such refusal shall not constitute a violation of subsection (a).



§ 36-6-503 - Petition to court for intentional violation by parent -- Serving notice.

(a) A parent, who has been victimized by the other parent's intentional violation of § 36-6-502(a) on two (2) or more occasions within any six-month period, may petition the court having jurisdiction over the order of visitation for a finding that the other parent is not in compliance with an order of visitation; provided, prior to the most recent violation, the victimized parent must have notified the other parent, by certified mail, return receipt requested, that subsequent violations of the court-ordered visitation shall be subject to sanctions authorized by this part and a copy of such notification must have been filed with the court. The petitioner shall include with the petition any information concerning a license held by the other parent and covered by § 36-6-511. A notice shall be served on the other parent together with the petition. Such notice shall state that:

(1) The parent may request a hearing to contest the issue of compliance;

(2) A request for a hearing must be made in writing and must be received by the court within twenty (20) days of service;

(3) If such parent requests a hearing within twenty (20) days of service, the court shall stay the proceedings to certify such parent to any appropriate licensing authority for noncompliance with an order of visitation pending a decision after the hearing;

(4) If the court finds that such parent is not in compliance with an order of visitation or such parent does not request a hearing within twenty (20) days of service, the court may certify such parent to any appropriate licensing authority for noncompliance with a court order of visitation; and

(5) If the court certifies such parent to a licensing authority for noncompliance with an order of visitation, the licensing authority, notwithstanding any law to the contrary, must deny a renewal request, revoke such parent's license or refuse to issue or reinstate a license, as the case may be, until such parent provides the licensing authority with a release from the court pursuant to § 36-6-508 that states such parent is in compliance with the order of visitation.

(b) The notice sent pursuant to this section shall also include a statement informing such parent of the need to obtain a release from the court in order to allow such parent's license to be issued, renewed or reinstated. The notice shall be served by certified mail, return receipt requested, or by personal service with an affidavit of service completed by an authorized process server.



§ 36-6-504 - Determination of contesting the court's intention.

(a) If a parent requests a hearing pursuant to this part to contest the court's intention to issue a finding of noncompliance to a licensing authority, the court shall conduct the hearing only to determine:

(1) Whether the licensee is a parent subject to an order of visitation;

(2) Whether the licensee is not in compliance with an order of visitation; and

(3) Whether good cause exists to impose the licensing sanctions provided for in this part.

(b) The parties may enter into a consent order wherein the parent in violation agrees to henceforth comply with the order of visitation. Upon entry of such an order the proceedings for licensing sanctions shall be further stayed unless there is noncompliance with the consent order. In the event of noncompliance with the consent order, the stay shall cease and the court shall certify to each affected licensing authority that such parent is not in compliance with an order of visitation. Entry of such consent order shall constitute a waiver of such parent's right to any hearing on the issue of noncompliance with an order of visitation based upon the notice of noncompliance for which the consent order has been entered.

(c) The cost of this action and reasonable attorney's fees shall be taxed to the parent who is not in compliance with an order of visitation. The cost of this action and reasonable attorney's fees shall be assessed against any parent who, in bad faith, petitions the court for imposition of sanctions pursuant to this part.



§ 36-6-505 - Requesting hearing for noncompliance.

(a) If a parent timely requests a hearing to contest the issue of compliance, the court shall stay the action and may not certify the name of such parent to any licensing authority for noncompliance with an order of visitation until the court issues a written decision after a hearing that finds such parent is not in compliance with an order of visitation; provided, that after a decision by the court has been made in the form of a final order as provided in § 4-5-315, there will be no further stay unless a reviewing court issues a stay, which stay shall be automatic upon the filing of a notice of appeal.

(b) The court shall issue its decision after hearing without undue delay. The order must inform both parents that either party may file an appeal of the decision within thirty (30) days of the date of the decision. A certification concerning the status of a license shall be automatically stayed pending disposition of an appeal.

(c) Upon a finding of noncompliance, the court may also allocate additional time with the child to the nonoffending parent.

(d) Notwithstanding any law to the contrary, the court shall assess costs of an unsuccessful appeal of notice of noncompliance to the parent in non-compliance.



§ 36-6-506 - Determining noncompliance of visitation.

The court may certify in writing or by electronic data exchange to each licensing authority that the offending parent is not in compliance with an order of visitation if:

(1) Such parent does not timely request a hearing upon service of notice issued under § 36-6-503;

(2) Such parent has not entered into a consent order as provided for in § 36-6-504, or having entered into such an order, has failed to comply with such an order;

(3) The court issues a decision after a hearing pursuant to this part that finds such parent is not in compliance with an order of visitation; or

(4) In any proceeding to enforce any provision of an order of visitation, the court finds a parent to be not in compliance with the order of visitation and the other parent specifically prayed for relief in the form of license revocation, denial or suspension.



§ 36-6-507 - Denial, suspension or revocation of a license.

(a) Notwithstanding any other law, rule or regulation to the contrary, the certification from the court under § 36-6-506 shall be a basis for the denial, suspension or revocation of a license, or for refusal to issue, renew, or reinstate a license by a licensing authority.

(b) The licensing authority shall notify, without undue delay, by regular mail, a parent certified from the court under § 36-6-506, that the parent's application for the issuance, renewal or reinstatement of a license has been denied or that the parent's current license has been suspended or revoked because the parent's name has been certified by the court as a parent who is not in compliance with an order of visitation.

(c) A notice of suspension shall specify the reason and statutory grounds for the suspension and the effective date of the suspension and may include any other notices prescribed by the licensing authority. The notice shall also inform the individual that in order to apply for issuance, renewal or reinstatement of the license, the individual shall obtain a release from the court in accordance with § 36-6-508.

(d) If a licensing authority fails to deny, suspend or revoke a license when so ordered by a court pursuant to this part, the other parent may petition the court to compel the authority's compliance.

(e) A notice to the individual by the licensing authority to revoke, deny, suspend, or refuse to renew or reinstate a license after receipt of the court certification under this section shall not be appealable under title 4, chapter 5, part 3 of the Uniform Administrative Procedures Act.



§ 36-6-508 - Compliance with order; release from the court.

(a) When a parent who is served notice under § 36-6-503, or whose license was otherwise revoked, denied or suspended by order of the court, complies with the order of visitation, the court shall provide the licensing authority with written or electronic data exchange confirmation that the parent is in compliance with the order and issue a release to the parent. For purposes of lifting the licensing sanctions pursuant to this section, a parent will be considered in compliance with an order of visitation upon fully complying with such order for the next four (4) consecutive scheduled visitation periods after the finding by the court of noncompliance.

(b) (1) Upon receipt of the release from the court, the licensing authority shall issue or extend the parent's license, or withdraw any denial, revocation or suspension of the parent's license; provided, that all other applicable licensing requirements are met by the parent. If all other applicable licensing requirements are met by the parent, the parent shall not, however, be required to be re-tested or re-certified for a license that was valid and that was held in good standing by the parent, or for which the parent had been determined otherwise eligible by the licensing authority to receive, prior to the revocation or suspension or denial of such license pursuant to this part, and which license was revoked, suspended or denied solely pursuant to this part.

(2) If, after the revocation, suspension or denial of the license, and before the date on which the next periodic licensing would be due, the license is restored or issued by the licensing authority due to a release, the parent shall not be required to pay a new periodic license fee for the period remaining before the next periodic licensing fee would be due; provided, the licensing authority may impose a reasonable reinstatement fee not to exceed five dollars ($5.00) for processing of the restoration or issuance of the license at any time.



§ 36-6-509 - Authorities cooperating with the court.

The various licensing authorities shall cooperate with the court in any manner necessary to effectuate this part, and the court and the various licensing authorities shall enter into any necessary agreements to carry out the purposes of this part.



§ 36-6-510 - Filing of motions.

Nothing in this part prohibits a custodial or non-custodial parent from filing a motion with the court to modify an order of visitation or a custody order.



§ 36-6-511 - Qualifications for licensure or registration; eligibility.

(a) In addition to other qualifications for licensure or registration and conditions for continuing eligibility to hold a license as prescribed by law, rule or regulation issued under the provisions of titles 43, 44, 45, 56, 62, 63, 68, 70 or 71, for an individual to engage in a profession, trade, occupation, business, or industry, or to hunt or fish, applicants for licensure, certification or registration, and licensees renewing their licenses, and existing licensees, must not then be subject to a certification that the licensee is not in compliance with an order of visitation.

(b) The supreme court is encouraged to establish guidelines to suspend the license of an attorney who fails to comply with an order of visitation.






Part 6 - Uniform Child Abduction Prevention Act

§ 36-6-601 - Short title.

This part shall be known and may be cited as the "Uniform Child Abduction Prevention Act."



§ 36-6-602 - Part definitions.

In this part:

(1) "Abduction" means the wrongful removal or wrongful retention of a child;

(2) "Child" means an unemancipated individual who is less than eighteen (18) years of age;

(3) "Child-custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order;

(4) "Child-custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is at issue. "Child-custody proceeding" includes a proceeding for divorce, dissolution of marriage, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, or protection from domestic violence;

(5) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination;

(6) "Petition" includes a motion or its equivalent;

(7) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(8) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. "State" includes a federally recognized Indian tribe or nation;

(9) "Travel document" means records relating to a travel itinerary, including travel tickets, passes, reservations for transportation, or accommodations. "Travel document" does not include a passport or visa;

(10) "Wrongful removal" means the taking of a child that breaches rights of custody or visitation given or recognized under the law of this state; and

(11) "Wrongful retention" means the keeping or concealing of a child that breaches rights of custody or visitation given or recognized under the law of this state.



§ 36-6-603 - Cooperation and communication among courts.

Sections 36-6-210, 36-6-211 and 36-6-212 apply to cooperation and communications among courts in proceedings under this part.



§ 36-6-604 - Actions for abduction prevention measures.

(a) A court on its own motion may order abduction prevention measures in a child-custody proceeding if the court finds that the evidence establishes a credible risk of abduction of the child.

(b) A party to a child-custody determination or another individual or entity having a right under the law of this state or any other state to seek a child-custody determination for the child may file a petition seeking abduction prevention measures to protect the child under this part.

(c) A prosecutor or public authority designated under § 36-6-239 may seek a warrant to take physical custody of a child under § 36-6-609 or other appropriate prevention measures.



§ 36-6-605 - Jurisdiction.

(a) A petition under this part may be filed only in a court that has jurisdiction to make a child-custody determination with respect to the child at issue under part 2 of this chapter.

(b) A court of this state has temporary emergency jurisdiction under § 36-6-219 if the court finds a credible risk of abduction.



§ 36-6-606 - Contents of petition.

(a) A petition under this part must be verified and include a copy of any existing child-custody determination, if available. The petition must specify the risk factors for abduction, including the relevant factors described in § 36-6-607.

(b) Subject to § 36-6-224(e), if reasonably ascertainable, the petition must contain:

(1) The name, date of birth, and gender of the child;

(2) The customary address and current physical location of the child;

(3) The identity, customary address, and current physical location of the respondent;

(4) A statement of whether a prior action to prevent abduction or domestic violence has been filed by a party or other individual or entity having custody of the child, and the date, location, and disposition of the action;

(5) A statement of whether a party to the proceeding has been arrested for a crime related to domestic violence, stalking, or child abuse or neglect, and the date, location, and disposition of the case; and

(6) Any other information required to be submitted to the court for a child-custody determination under § 36-6-224.



§ 36-6-607 - Factors to determine risk of abduction.

(a) In determining whether there is a credible risk of abduction of a child, the court shall consider any evidence that the petitioner or respondent:

(1) Has previously abducted or attempted to abduct the child;

(2) Has threatened to abduct the child;

(3) Has recently engaged in activities that may indicate a planned abduction, including:

(A) Abandoning employment;

(B) Selling a primary residence;

(C) Terminating a lease;

(D) Closing bank or other financial management accounts, liquidating assets, hiding or destroying financial documents, or conducting any unusual financial activities;

(E) Applying for a passport or visa or obtaining travel documents for the respondent, a family member, or the child; or

(F) Seeking to obtain the child's birth certificate or school or medical records;

(4) Has engaged in domestic violence, stalking, or child abuse or neglect;

(5) Has refused to follow a child-custody determination;

(6) Lacks strong familial, financial, emotional, or cultural ties to the state or the United States;

(7) Has strong familial, financial, emotional, or cultural ties to another state or country;

(8) Is likely to take the child to a country that:

(A) Is not a party to the Hague Convention on the Civil Aspects of International Child Abduction and does not provide for the extradition of an abducting parent or for the return of an abducted child;

(B) Is a party to the Hague Convention on the Civil Aspects of International Child Abduction but:

(i) The Hague Convention on the Civil Aspects of International Child Abduction is not in force between the United States and that country;

(ii) Is noncompliant according to the most recent compliance report issued by the United States department of state; or

(iii) Lacks legal mechanisms for immediately and effectively enforcing a return order under the Hague Convention on the Civil Aspects of International Child Abduction;

(C) Poses a risk that the child's physical or emotional health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations committed against children;

(D) Has laws or practices that would:

(i) Enable the respondent, without due cause, to prevent the petitioner from contacting the child;

(ii) Restrict the petitioner from freely traveling to or exiting from the country because of the petitioner's gender, nationality, marital status, or religion; or

(iii) Restrict the child's ability legally to leave the country after the child reaches the age of majority because of a child's gender, nationality, or religion;

(E) Is included by the United States department of state on a current list of state sponsors of terrorism;

(F) Does not have an official United States diplomatic presence in the country; or

(G) Is engaged in active military action or war, including a civil war, to which the child may be exposed;

(9) Is undergoing a change in immigration or citizenship status that would adversely affect the respondent's ability to remain in the United States legally;

(10) Has had an application for United States citizenship denied;

(11) Has forged or presented misleading or false evidence on government forms or supporting documents to obtain or attempt to obtain a passport, a visa, travel documents, a social security card, a driver's license, or other government-issued identification card or has made a misrepresentation to the United States government;

(12) Has used multiple names to attempt to mislead or defraud; or

(13) Has engaged in any other conduct the court considers relevant to the risk of abduction.

(b) In the hearing on a petition under this part, the court shall consider any evidence that the respondent believed in good faith that the respondent's conduct was necessary to avoid imminent harm to the child or respondent and any other evidence that may be relevant to whether the respondent may be permitted to remove or retain the child.



§ 36-6-608 - Provisions and measures to prevent abduction.

(a) If a petition is filed under this part, the court may enter an order that must include:

(1) The basis for the court's exercise of jurisdiction;

(2) The manner in which notice and opportunity to be heard were given to the persons entitled to notice of the proceeding;

(3) A detailed description of each party's custody and visitation rights and residential arrangements for the child;

(4) A provision stating that a violation of the order may subject the party in violation to civil and criminal penalties; and

(5) Identification of the child's country of habitual residence at the time of the issuance of the order.

(b) If, at a hearing on a petition under this part or on the court's own motion, the court after reviewing the evidence finds a credible risk of abduction of the child, the court shall enter an abduction prevention order. The order must include the provisions required by subsection (a) and measures and conditions, including those in subsections (c), (d), and (e), that are reasonably calculated to prevent abduction of the child, giving due consideration to the custody and visitation rights of the parties. The court shall consider the age of the child, the potential harm to the child from an abduction, the legal and practical difficulties of returning the child to the jurisdiction if abducted, and the reasons for the potential abduction, including evidence of domestic violence, stalking, or child abuse or neglect.

(c) An abduction prevention order may include one (1) or more of the following:

(1) An imposition of travel restrictions that require that a party traveling with the child outside a designated geographical area provide the other party with the following:

(A) The travel itinerary of the child;

(B) A list of physical addresses and telephone numbers at which the child can be reached at specified times; and

(C) Copies of all travel documents;

(2) A prohibition of the respondent directly or indirectly:

(A) Removing the child from this state, the United States, or another geographic area without permission of the court or the petitioner's written consent;

(B) Removing or retaining the child in violation of a child-custody determination;

(C) Removing the child from school or a child-care or similar facility; or

(D) Approaching the child at any location other than a site designated for supervised visitation;

(3) A requirement that a party register the order in another state as a prerequisite to allowing the child to travel to that state;

(4) With regard to the child's passport:

(A) A direction that the petitioner place the child's name in the United States department of state's child passport issuance alert program;

(B) A requirement that the respondent surrender to the court or the petitioner's attorney any United States or foreign passport issued in the child's name, including a passport issued in the name of both the parent and the child; and

(C) A prohibition upon the respondent from applying on behalf of the child for a new or replacement passport or visa;

(5) As a prerequisite to exercising custody or visitation, a requirement that the respondent provide:

(A) To the United States department of state office of children's issues and the relevant foreign consulate or embassy, an authenticated copy of the order detailing passport and travel restrictions for the child;

(B) To the court:

(i) Proof that the respondent has provided the information in subdivision (c)(5)(A); and

(ii) An acknowledgment in a record from the relevant foreign consulate or embassy that no passport application has been made or passport issued on behalf of the child;

(C) To the petitioner, proof of registration with the United States embassy or other United States diplomatic presence in the destination country and with the Central Authority for the Hague Convention on the Civil Aspects of International Child Abduction, if that Convention is in effect between the United States and the destination country, unless one of the parties objects; and

(D) A written waiver under the Privacy Act, 5 U.S.C. § 552a, with respect to any document, application, or other information pertaining to the child authorizing its disclosure to the court and the petitioner; and

(6) Upon the petitioner's request, a requirement that the respondent obtain an order from the relevant foreign country containing terms identical to the child-custody determination issued in the United States.

(d) In an abduction prevention order, the court may impose conditions on the exercise of custody or visitation that:

(1) Limit visitation or require that visitation with the child by the respondent be supervised until the court finds that supervision is no longer necessary and order the respondent to pay the costs of supervision;

(2) Require the respondent to post a bond or provide other security in an amount sufficient to serve as a financial deterrent to abduction, the proceeds of which may be used to pay for the reasonable expenses of recovery of the child, including reasonable attorney's fees and costs if there is an abduction; and

(3) Require the respondent to obtain education on the potentially harmful effects to the child from abduction.

(e) To prevent imminent abduction of a child, a court may:

(1) Issue a warrant to take physical custody of the child under § 36-6-609 or the law of this state other than this part;

(2) Direct the use of law enforcement to take any action reasonably necessary to locate the child, obtain return of the child, or enforce a custody determination under this part or the law of this state other than this part; or

(3) Grant any other relief allowed under the law of this state other than this part.

(f) The remedies provided in this part are cumulative and do not affect the availability of other remedies to prevent abduction.



§ 36-6-609 - Warrant to take physical custody of child.

(a) If a petition under this part contains allegations, and the court finds that there is a credible risk that the child is imminently likely to be wrongfully removed, the court may issue an ex parte warrant to take physical custody of the child.

(b) The respondent on a petition under subsection (a) must be afforded an opportunity to be heard at the earliest possible time after the ex parte warrant is executed, but not later than the next judicial day unless a hearing on that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible.

(c) An ex parte warrant under subsection (a) to take physical custody of a child must:

(1) Recite the facts upon which a determination of a credible risk of imminent wrongful removal of the child is based;

(2) Direct law enforcement officers to take physical custody of the child immediately;

(3) State the date and time for the hearing on the petition; and

(4) Provide for the safe interim placement of the child pending further order of the court.

(d) If feasible, before issuing a warrant and before determining the placement of the child after the warrant is executed, the court may order a search of the relevant databases of the national crime information center system and similar state databases to determine if either the petitioner or respondent has a history of domestic violence, stalking, or child abuse or neglect.

(e) The petition and warrant must be served on the respondent when or immediately after the child is taken into physical custody.

(f) A warrant to take physical custody of a child, issued by this state or another state, is enforceable throughout this state. If the court finds that a less intrusive remedy will not be effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances, the court may authorize law enforcement officers to make a forcible entry at any hour.

(g) If the court finds after a hearing that a petitioner sought an ex parte warrant under subsection (a) for the purpose of harassment or in bad faith, the court may award the respondent reasonable attorney's fees, costs, and expenses.

(h) This part does not affect the availability of relief allowed under the law of this state other than this part.



§ 36-6-610 - Duration of abduction prevention order.

An abduction prevention order remains in effect until the earliest of:

(1) The time stated in the order;

(2) The emancipation of the child;

(3) The child's attaining eighteen (18) years of age; or

(4) The time the order is modified, revoked, vacated, or superseded by a court with jurisdiction under §§ 36-6-216 -- 36-6-218 and other applicable law of this state.



§ 36-6-611 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 36-6-612 - Relation to Electronic Signatures in Global and National Commerce Act.

This part modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, compiled in 15 U.S.C. § 7001 et seq., but does not modify, limit, or supersede § 101(c) of the act, codified in 15 U.S.C. § 7001(c), or authorize electronic delivery of any of the notices described in § 103(b) of that act, codified in 15 U.S.C. § 7003(b).









Chapter 7 - Uniform Deployed Parents Custody and Visitation Act

Part 1 - General Provisions

§ 36-7-101 - Short title.

This chapter shall be known and may be cited as the Uniform Deployed Parents Custody and Visitation Act.



§ 36-7-102 - Chapter definitions.

In this chapter:

(1) "Adult" means an individual who has attained eighteen (18) years of age or is an emancipated minor;

(2) "Caretaking authority" means the right to live with and care for a child on a day-to-day basis. "Caretaking authority" includes physical custody, parenting time, right to access, and visitation;

(3) "Child" means:

(A) An unemancipated individual who has not attained eighteen (18) years of age; or

(B) An adult son or daughter by birth or adoption, or under law of this state other than this chapter, who is the subject of a court order concerning custodial responsibility;

(4) "Court" means a tribunal, including an administrative agency, authorized under law of this state other than this chapter to make, enforce, or modify a decision regarding custodial responsibility;

(5) "Custodial responsibility" includes all powers and duties relating to caretaking authority and decision-making authority for a child. "Custodial responsibility" includes physical custody, legal custody, parenting time, right to access, visitation, and authority to grant limited contact with a child;

(6) (A) "Decision-making authority" means the power to make important decisions regarding a child, including decisions regarding the child's education, religious training, health care, extracurricular activities, and travel;

(B) "Decision-making authority" does not include the power to make decisions that necessarily accompany a grant of caretaking authority;

(7) "Deploying parent" means a service member who is deployed or has been notified of impending deployment and is:

(A) A parent of a child under law of this state other than this chapter; or

(B) An individual who has custodial responsibility for a child under law of this state other than this chapter;

(8) "Deployment" means the movement or mobilization of a service member for more than thirty (30) days pursuant to uniformed service orders that:

(A) Are designated as unaccompanied;

(B) Do not authorize dependent travel; or

(C) Otherwise do not permit the movement of family members to the location to which the service member is deployed;

(9) "Family member" means a sibling, aunt, uncle, cousin, stepparent, or grandparent of a child or an individual recognized to be in a familial relationship with a child under law of this state other than this chapter;

(10) "Limited contact" means the authority of a nonparent to visit a child for a limited time. "Limited contact" includes authority to take the child to a place other than the residence of the child;

(11) "Nonparent" means an individual other than a deploying parent or other parent;

(12) "Other parent" means an individual who, in common with a deploying parent, is:

(A) A parent of a child under law of this state other than this chapter; or

(B) An individual who has custodial responsibility for a child under law of this state other than this chapter;

(13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(14) "Return from deployment" means the conclusion of a service member's deployment as specified in uniformed service orders;

(15) "Service member" means a member of a uniformed service;

(16) "Sign" means with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound, or process;

(17) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States; and

(18) "Uniformed service" means:

(A) Active and reserve components of the army, navy, air force, marine corps, or coast guard of the United States;

(B) The United States merchant marine;

(C) The commissioned corps of the United States public health service;

(D) The commissioned corps of the national oceanic and atmospheric administration of the United States; or

(E) The national guard of a state.



§ 36-7-103 - Remedies for noncompliance.

In addition to other remedies under law of this state other than this chapter, if a court finds that a party to a proceeding under this chapter has acted in bad faith or intentionally failed to comply with this chapter or a court order issued under this chapter, the court may assess reasonable attorney's fees and costs against the party and order other appropriate relief.



§ 36-7-104 - Jurisdiction.

(a) A court may issue an order regarding custodial responsibility under this chapter only if the court has jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement Act, compiled in chapter 6, part 2 of this title.

(b) If a court has issued a temporary order regarding custodial responsibility pursuant to part 3 of this chapter, the residence of the deploying parent is not changed by reason of the deployment for the purposes of the Uniform Child Custody Jurisdiction and Enforcement Act during the deployment.

(c) If a court has issued a permanent order regarding custodial responsibility before notice of deployment and the parents have requested to modify that order temporarily by agreement pursuant to part 2 of this chapter, the residence of the deploying parent is not changed by reason of the deployment for the purposes of the Uniform Child Custody Jurisdiction and Enforcement Act.

(d) If a court in another state has issued a temporary order regarding custodial responsibility as a result of impending or current deployment, the residence of the deploying parent is not changed by reason of the deployment for the purposes of the Uniform Child Custody Jurisdiction and Enforcement Act.

(e) This section does not prevent a court from exercising temporary emergency jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement Act.



§ 36-7-105 - Notification of pending deployment -- Proposed plan for custodial responsibility during deployment.

(a) Except as otherwise provided in subsection (d) and subject to subsection (c), a deploying parent shall notify in a record the other parent of a pending deployment not later than seven (7) days after receiving notice of deployment unless reasonably prevented from doing so by the circumstances of service. If the circumstances of service prevent giving notification within the seven (7) days, the deploying parent shall give the notification as soon as reasonably possible.

(b) Except as otherwise provided in subsection (d) and subject to subsection (c), each parent shall provide in a record the other parent with a proposed plan for fulfilling that parent's share of custodial responsibility during deployment. Each parent shall provide the plan as soon as reasonably possible after notification of deployment is given under subsection (a).

(c) If a court order currently in effect prohibits disclosure of the address or contact information of the other parent, notification of deployment under subsection (a), or notification of a plan for custodial responsibility during deployment under subsection (b), may be made only to the issuing court. If the address of the other parent is available to the issuing court, the court shall forward the notification to the other parent. The court shall keep confidential the address or contact information of the other parent.

(d) Notification in a record under subsection (a) or (b) is not required if the parents are living in the same residence and both parents have actual notice of the deployment or plan.

(e) In a proceeding regarding custodial responsibility, a court may consider the reasonableness of a parent's efforts to comply with this section.



§ 36-7-106 - Duty to notify of change of address.

(a) Except as otherwise provided in subsection (b), an individual to whom custodial responsibility has been granted during deployment pursuant to part 2 or 3 of this chapter shall notify the deploying parent and any other person with custodial responsibility of a child of any change of the individual's mailing address or residence until the grant is terminated. The individual shall provide the notice to any court that has issued a custody or child support order concerning the child which is in effect.

(b) If a court order currently in effect prohibits disclosure of the address or contact information of an individual to whom custodial responsibility has been granted, a notification under subsection (a) may be made only to the court that issued the order. The court shall keep confidential the mailing address or residence of the individual to whom custodial responsibility has been granted.



§ 36-7-107 - Effect of past or future deployment on best interest considerations.

In a proceeding for custodial responsibility of a child of a service member, a court may not consider a parent's past deployment or possible future deployment in itself in determining the best interest of the child but may consider any significant impact on the best interest of the child of the parent's past or possible future deployment.






Part 2 - Temporary custody agreements

§ 36-7-201 - Form of temporary agreement during deployment.

(a) The parents of a child may enter into a temporary agreement under this part granting custodial responsibility during deployment.

(b) An agreement under subsection (a) must be:

(1) In writing; and

(2) Signed by both parents and any nonparent to whom custodial responsibility is granted.

(c) Subject to subsection (d), an agreement under subsection (a), if feasible, must:

(1) Identify the destination, duration, and conditions of the deployment that is the basis for the agreement;

(2) Specify the allocation of caretaking authority among the deploying parent, the other parent, and any nonparent;

(3) Specify any decision-making authority that accompanies a grant of caretaking authority;

(4) Specify any grant of limited contact to a nonparent;

(5) If under the agreement custodial responsibility is shared by the other parent and a nonparent, or by other nonparents, provide a process to resolve any dispute that may arise;

(6) Specify the frequency, duration, and means, including electronic means, by which the deploying parent will have contact with the child, any role to be played by the other parent in facilitating the contact, and the allocation of any costs of contact;

(7) Specify the contact between the deploying parent and child during the time the deploying parent is on leave or is otherwise available;

(8) Acknowledge that any party's child-support obligation cannot be modified by the agreement, and that changing the terms of the obligation during deployment requires modification in the appropriate court;

(9) Provide that the agreement will terminate according to the procedures under part 4 of this chapter after the deploying parent returns from deployment; and

(10) Specify which parent is required to file the agreement with a court of competent jurisdiction pursuant to § 36-7-205.

(d) The omission of any of the items specified in subsection (c) does not invalidate an agreement under this section.



§ 36-7-202 - Nature of authority created by agreement.

(a) An agreement under this part is temporary and terminates pursuant to part 4 of this chapter after the deploying parent returns from deployment, unless the agreement has been terminated before that time by court order or modification under § 36-7-203. The agreement does not create an independent, continuing right to caretaking authority, decision-making authority, or limited contact in an individual to whom custodial responsibility is given.

(b) A nonparent who has caretaking authority, decision-making authority, or limited contact by an agreement under this part has standing to enforce the agreement until it has been terminated by court order, by modification under § 36-7-203, or under part 4 of this chapter.



§ 36-7-203 - Modification of agreement.

(a) By mutual consent, the parents of a child may modify an agreement regarding custodial responsibility made pursuant to this part.

(b) If an agreement is modified under subsection (a) before deployment of a deploying parent, the modification must be in writing and signed by both parents and any nonparent who will exercise custodial responsibility under the modified agreement approved by the court.

(c) If an agreement is modified under subsection (a) during deployment of a deploying parent, the modification must be agreed to in a record by both parents and any nonparent who will exercise custodial responsibility under the modified agreement approved by the court.



§ 36-7-204 - Grant and revocation of power of attorney.

A deploying parent, by power of attorney, may delegate all or part of custodial responsibility to an adult nonparent for the period of deployment if no other parent possesses custodial responsibility under law of this state other than this part, or if a court order currently in effect prohibits contact between the child and the other parent. The deploying parent may revoke the power of attorney by signing a revocation of the power.



§ 36-7-205 - Filing of agreement or power of attorney with court.

An agreement or power of attorney under this part must be filed within a reasonable time with any court that has entered an order on custodial responsibility or child support that is in effect concerning the child who is the subject of the agreement or power of attorney and shall be binding upon the parties upon approval by the court. The case number and heading of the pending case concerning custodial responsibility or child support must be provided to the court with the agreement or power of attorney.






Part 3 - Court proceedings to obtain temporary custody order

§ 36-7-301 - "Close and substantial relationship" defined.

In this part, "close and substantial relationship" means a relationship in which a significant bond exists between a child and a nonparent.



§ 36-7-302 - Proceeding for temporary custody order.

(a) After a deploying parent receives notice of deployment and until the deployment terminates, a court may issue a temporary order granting custodial responsibility unless prohibited by the Service Members Civil Relief Act, 50 U.S.C. Appendix Sections 521 and 522, and may not issue a permanent order granting custodial responsibility without the consent of the deploying parent.

(b) At any time after a deploying parent receives notice of deployment, either parent may file an action regarding custodial responsibility of a child during deployment. A motion must be filed in a pending proceeding for custodial responsibility in a court with jurisdiction under § 36-7-104 or, if there is no pending proceeding in a court with jurisdiction under § 36-7-104, in a new complaint for granting custodial responsibility during deployment.



§ 36-7-303 - Expedited hearing.

If an action to grant custodial responsibility is filed under § 36-7-302(b) before a deploying parent deploys, the court shall conduct an expedited hearing.



§ 36-7-304 - Testimony by electronic means.

In a proceeding under this part, a party or witness who is not reasonably available to appear personally may appear, provide testimony, and present evidence by electronic means unless the court finds good cause to require a personal appearance.



§ 36-7-305 - Effect of prior judicial order or agreement.

In a proceeding for a grant of custodial responsibility pursuant to this part, the following rules apply:

(1) A prior judicial order designating custodial responsibility in the event of deployment is binding on the court unless the circumstances meet the requirements of law of this state other than this chapter for modifying a judicial order regarding custodial responsibility; and

(2) The court shall enforce a prior written agreement between the parents for designating custodial responsibility in the event of deployment, including an agreement or modification executed under part 2 of this chapter, unless the court finds that the agreement is contrary to the best interest of the child.



§ 36-7-306 - Grant of caretaking or decision-making authority to nonparent.

(a) On motion of a deploying parent and in accordance with law of this state other than this chapter, if it is in the best interest of the child, a court may grant caretaking authority to a nonparent who is an adult family member of the child.

(b) Unless a grant of caretaking authority to a nonparent under subsection (a) is agreed to by the other parent, the grant is limited to an amount of time not greater than:

(1) The amount of time granted to the deploying parent under a permanent custody order, but the court may add unusual travel time necessary to transport the child; or

(2) In the absence of a permanent custody order that is currently in effect, the amount of time that the deploying parent habitually cared for the child before being notified of deployment, but the court may add unusual travel time necessary to transport the child.

(c) A court may grant part of a deploying parent's decision-making authority, if the deploying parent and the other parent are both unable to exercise that authority, to a nonparent who is an adult family member of the child or an adult with whom the child has a close and substantial relationship. If a court grants the authority to a nonparent, the court shall specify the decision-making powers granted, including decisions regarding the child's education, religious training, health care, extracurricular activities, and travel.



§ 36-7-307 - Nature of authority created by temporary custody order.

(a) A grant of authority under this part is temporary and terminates under part 4 of this chapter after the return from deployment of the deploying parent, unless the grant has been terminated before that time by court order. The grant does not create an independent, continuing right to caretaking authority, decision-making authority, or limited contact in an individual to whom it is granted.

(b) A nonparent granted caretaking authority, decision-making authority, or limited contact under this part has standing to enforce the grant until it is terminated by court order or under part 4 of this chapter.



§ 36-7-308 - Content of temporary custody order.

(a) An order granting custodial responsibility under this part must:

(1) Designate the order as temporary; and

(2) Identify to the extent feasible the destination, duration, and conditions of the deployment.

(b) If applicable, an order for custodial responsibility under this part must:

(1) Specify the allocation of caretaking authority, decision-making authority, or limited contact among the deploying parent, the other parent, and any nonparent;

(2) If the order divides caretaking or decision-making authority between individuals, or grants caretaking authority to one individual and limited contact to another, provide a process to resolve any dispute that may arise;

(3) Provide for liberal communication between the deploying parent and the child during deployment, including through electronic means, unless contrary to the best interest of the child, and allocate any costs of communications;

(4) Provide for liberal contact between the deploying parent and the child during the time the deploying parent is on leave or otherwise available, unless contrary to the best interest of the child; and

(5) Provide that the order will terminate pursuant to part 4 of this chapter after the deploying parent returns from deployment.



§ 36-7-309 - Order for child support.

If a court has issued an order granting caretaking authority under this part, or an agreement granting caretaking authority has been executed under part 2 of this chapter, the court may enter a temporary order for child support consistent with law of this state other than this chapter if the court has jurisdiction under the Uniform Interstate Family Support Act, compiled in chapter 5, parts 21-29 of this title.



§ 36-7-310 - Modifying or terminating grant of custodial responsibility to nonparent.

(a) Except for an order under § 36-7-305, except as otherwise provided in subsection (b), and consistent with the Service Members Civil Relief Act, 50 U.S.C. Appendix Sections 521 and 522, on motion of a deploying or other parent or any nonparent to whom caretaking authority, decision-making authority, or limited contact has been granted, the court may modify or terminate the grant if the modification or termination is consistent with this part and it is in the best interest of the child. A modification is temporary and terminates pursuant to part 4 of this chapter after the deploying parent returns from deployment, unless the grant has been terminated before that time by court order.

(b) On motion of a deploying parent, the court shall terminate a grant of limited contact.






Part 4 - Termination of order

§ 36-7-401 - Termination of temporary order providing for modification of child custody decree.

A temporary order entered under this chapter providing for a modification of a child custody decree shall terminate at the end of the deployment and shall revert back to the previous custody order.






Part 5 - Applicability and construction

§ 36-7-501 - Application and construction of uniform law.

In applying and construing this uniform law, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 36-7-502 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, or supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).



§ 36-7-503 - Applicability of chapter.

This chapter does not affect the validity of a temporary court order concerning custodial responsibility during deployment which was entered before July 1, 2014.












Title 37 - Juveniles

Chapter 1 - Juvenile Courts and Proceedings

Part 1 - General Provisions

§ 37-1-101 - Purpose -- Jurisdiction -- Ensuring compliance with the Indian Child Welfare Act.

(a) This part shall be construed to effectuate the following public purposes:

(1) Provide for the care, protection, and wholesome moral, mental and physical development of children coming within its provisions;

(2) Consistent with the protection of the public interest, remove from children committing delinquent acts the taint of criminality and the consequences of criminal behavior and substitute therefor a program of treatment, training and rehabilitation;

(3) Achieve the foregoing purposes in a family environment whenever possible, separating the child from such child's parents only when necessary for such child's welfare or in the interest of public safety;

(4) Provide a simple judicial procedure through which this part is executed and enforced and in which the parties are assured a fair hearing and their constitutional and other legal rights recognized and enforced;

(5) Provide simple interstate procedures that permit resort to cooperative measures among the juvenile courts of the several states when required to effectuate the purposes of this part; and

(6) Generally deinstitutionalize children who have not been found to be delinquent.

(b) It is the intention of the general assembly in the passage of this part to promulgate laws relative to children that are to be uniform in application throughout the state.

(c) Each of the juvenile courts in all the counties and municipalities of the state as described in § 37-1-102 have all of the jurisdiction, authority, rights, powers and duties prescribed by this part, and any additional jurisdiction, authority, rights, powers or duties conferred by special or private act upon any of the juvenile courts in the state are not intended to be invalidated or repealed by this part, except where inconsistent or in conflict with any provisions of this part.

(d) Whenever a juvenile court conducts a child custody proceeding, as defined in § 36-6-205, the court shall ensure compliance with the Indian Child Welfare Act, compiled in 25 U.S.C. § 1901 et seq.



§ 37-1-102 - Chapter and part definitions.

(a) As used in this chapter, any reference to the department of correction is construed to mean the department of children's services, unless the reference is clearly intended to designate the department of correction.

(b) As used in this part, unless the context otherwise requires:

(1) "Abuse" exists when a person under the age of eighteen (18) is suffering from, has sustained, or may be in immediate danger of suffering from or sustaining a wound, injury, disability or physical or mental condition caused by brutality, neglect or other actions or inactions of a parent, relative, guardian or caretaker;

(2) "Administrative hearing" is an action by the judge or magistrate of the juvenile court in conformity with legislative intent in terminating the home placement of a juvenile;

(3) "Adult" means any person eighteen (18) years of age or older;

(4) "Child" means:

(A) A person under eighteen (18) years of age; or

(B) A person under nineteen (19) years of age for the limited purpose of:

(i) Remaining under the continuing jurisdiction of the juvenile court to enforce a non-custodial order of disposition entered prior to the person's eighteenth birthday;

(ii) Remaining under the jurisdiction of the juvenile court for the purpose of being committed, or completing commitment including completion of home placement supervision, to the department of children's services with such commitment based on an adjudication of delinquency for an offense that occurred prior to the person's eighteenth birthday; or

(iii) Remaining under the jurisdiction of the juvenile court for resolution of a delinquent offense or offenses committed prior to a person's eighteenth birthday but considered by the juvenile court after a person's eighteenth birthday with the court having the option of retaining jurisdiction for adjudication and disposition or transferring the person to criminal court under § 37-1-134;

(C) In no event shall a person eighteen (18) years of age or older be committed to or remain in the custody of the department of children's services by virtue of being adjudicated dependent and neglected, unruly or in need of services pursuant to § 37-1-175, except as provided in 37-5-106(a)(20);

(D) This subdivision (b)(4) shall in no way be construed as limiting the court's jurisdiction to transfer a person to criminal court under § 37-1-134;

(E) A person eighteen (18) years of age is legally an adult for all other purposes including, but not limited to, enforcement of the court's orders under this subsection (b) through its contempt power under § 37-1-158;

(F) No exception shall be made for a child who may be emancipated by marriage or otherwise; and

(G) A person over the age of eighteen (18) shall be allowed to remain under the continuing jurisdiction of the juvenile court for purposes of the voluntary extension of services pursuant to § 37-2-417;

(5) "Commissioner" means commissioner of children's services;

(6) "Court order" means any order or decree of a judge, magistrate or court of competent jurisdiction. A "valid court order" is one that is authorized by law, and any order entered in the minutes of a court of record is presumed to be valid;

(7) "Custodian" means a person, other than a parent or legal guardian, who stands in loco parentis to the child or a person to whom temporary legal custody of the child has been given by order of a court;

(8) "Custody" means the control of actual physical care of the child and includes the right and responsibility to provide for the physical, mental, moral and emotional well-being of the child. "Custody," as herein defined, relates to those rights and responsibilities as exercised either by the parents or by a person or organization granted custody by a court of competent jurisdiction. "Custody" shall not be construed as the termination of parental rights set forth in § 37-1-147. "Custody" does not exist by virtue of mere physical possession of the child;

(9) "Delinquent act" means an act designated a crime under the law, including local ordinances of this state, or of another state if the act occurred in that state, or under federal law, and the crime is not a status offense under subdivision (b)(23)(A)(iii) and the crime is not a traffic offense as defined in the traffic code of the state other than failing to stop when involved in an accident pursuant to § 55-10-101, driving while under the influence of an intoxicant or drug, vehicular homicide or any other traffic offense classified as a felony;

(10) "Delinquent child" means a child who has committed a delinquent act and is in need of treatment or rehabilitation;

(11) "Department" means the department of children's services;

(12) "Dependent and neglected child" means a child:

(A) Who is without a parent, guardian or legal custodian;

(B) Whose parent, guardian or person with whom the child lives, by reason of cruelty, mental incapacity, immorality or depravity is unfit to properly care for such child;

(C) Who is under unlawful or improper care, supervision, custody or restraint by any person, corporation, agency, association, institution, society or other organization or who is unlawfully kept out of school;

(D) Whose parent, guardian or custodian neglects or refuses to provide necessary medical, surgical, institutional or hospital care for such child;

(E) Who, because of lack of proper supervision, is found in any place the existence of which is in violation of law;

(F) Who is in such condition of want or suffering or is under such improper guardianship or control as to injure or endanger the morals or health of such child or others;

(G) Who is suffering from abuse or neglect;

(H) Who has been in the care and control of one (1) or more agency or person not related to such child by blood or marriage for a continuous period of six (6) months or longer in the absence of a power of attorney or court order, and such person or agency has not initiated judicial proceedings seeking either legal custody or adoption of the child;

(I) Who is or has been allowed, encouraged or permitted to engage in prostitution or obscene or pornographic photographing, filming, posing, or similar activity and whose parent, guardian or other custodian neglects or refuses to protect such child from further such activity; or

(J) (i) Who has willfully been left in the sole financial care and sole physical care of a related caregiver for not less than eighteen (18) consecutive months by the child's parent, parents or legal custodian to the related caregiver, and the child will suffer substantial harm if removed from the continuous care of such relative;

(ii) For the purposes of this subdivision (b)(12)(J):

(a) A related caregiver shall include the child's biological, step or legal grandparent, great grandparent, sibling, aunt, uncle or any other person who is legally or biologically related to the child; and

(b) A child willfully left with a related caregiver as defined in subdivision (b)(12)(J)(ii)(a) because of the parent's military service shall not be subject to action pursuant to § 37-1-183;

(13) "Detention" means confinement in a secure or closed type of facility that is under the direction or supervision of the court or a facility that is designated by the court or other authority as a place of confinement for juveniles;

(14) "Foster care" means the temporary placement of a child in the custody of the department of children's services or any agency or institution, whether public or private, for care outside the home of a parent or relative, by blood or marriage, of the child, whether the placement is by court order, voluntary placement agreement, surrender of parental rights or otherwise;

(15) "Foster parent" means, for purposes other than § 37-2-414, a person who has been trained and approved by the department or licensed child-placing agency to provide full-time temporary out-of-home care at a private residence for a child or children who have been placed in foster care, or in the case of a child or children placed for adoption, a person who has provided care for the child or children for a period of six (6) months or longer in the absence of a power of attorney or court order;

(16) "Juvenile court" means the general sessions court in all counties of this state, except in those counties and municipalities in which special juvenile courts are provided by law, and "judge" means judge of the juvenile court;

(17) "Nonjudicial days" means Saturdays, Sundays and legal holidays. Nonjudicial days begin at four thirty p.m. (4:30 p.m.) on the day preceding a weekend or holiday, and end at eight o'clock a.m. (8:00 a.m.) on the day after a weekend or holiday;

(18) "Probation" means casework service as directed by the court, as a measure for the protection, guidance and well-being of the child and such child's family. Probation methods shall be directed to the discovery and correction of the basic causes of maladjustment;

(19) "Protective supervision" means supervision ordered by the court of children found to be dependent or neglected or unruly;

(20) "Restitution" means compensation that is accomplished through actual monetary payment to the victim of the offense by the child who committed the offense, or symbolically, through unpaid community service work by the child, for property damage or loss incurred as a result of the delinquent offense;

(21) "Severe child abuse" means:

(A) (i) The knowing exposure of a child to or the knowing failure to protect a child from abuse or neglect that is likely to cause serious bodily injury or death and the knowing use of force on a child that is likely to cause serious bodily injury or death;

(ii) "Serious bodily injury" shall have the same meaning given in § 39-15-402(d).

(B) Specific brutality, abuse or neglect towards a child that in the opinion of qualified experts has caused or will reasonably be expected to produce severe psychosis, severe neurotic disorder, severe depression, severe developmental delay or intellectual disability, or severe impairment of the child's ability to function adequately in the child's environment, and the knowing failure to protect a child from such conduct;

(C) The commission of any act towards the child prohibited by §§ 39-13-502 -- 39-13-504, 39-13-515, 39-13-522, 39-15-302, 39-15-402, and 39-17-1005 or the knowing failure to protect the child from the commission of any such act towards the child; or

(D) Knowingly allowing a child to be present within a structure where the act of creating methamphetamine, as that substance is identified in § 39-17-408(d)(2), is occurring;

(22) "Shelter care" means temporary care of a child in physically unrestricted facilities; and

(23) "Unruly child" means a child in need of treatment and rehabilitation who:

(A) Habitually and without justification is truant from school while subject to compulsory school attendance under § 49-6-3007;

(B) Habitually is disobedient of the reasonable and lawful commands of the child's parent(s), guardian or other legal custodian to the degree that such child's health and safety are endangered;

(C) Commits an offense that is applicable only to a child; or

(D) Is away from the home, residence or any other residential placement of the child's parent(s), guardian or other legal custodian without their consent. Such child shall be known and defined as a "runaway".



§ 37-1-103 - Exclusive original jurisdiction.

(a) The juvenile court has exclusive original jurisdiction of the following proceedings, which are governed by this part:

(1) Proceedings in which a child is alleged to be delinquent, unruly or dependent and neglected, or to have committed a juvenile traffic offense as defined in § 37-1-146;

(2) Proceedings arising under §§ 37-1-141 -- 37-1-144;

(3) Proceedings arising under § 37-1-137 for the purposes of termination of a home placement;

(4) Prosecutions under § 37-1-412, unless the case is bound over to the grand jury by the juvenile court or the defendant is originally charged with a greater offense of which violation of § 37-1-412 is a lesser included offense;

(5) Proceedings arising under § 49-5-5209(e) [repealed]; and

(6) Proceedings in which a parent or legal guardian is alleged to have violated parental responsibilities pursuant to § 37-1-174.

(b) The juvenile court also has exclusive original jurisdiction of the following proceedings, which are governed by the laws relating thereto without regard to the other provisions of this part:

(1) Proceedings to obtain judicial consent to employment, or enlistment in the armed services of a child, if consent is required by law;

(2) Proceedings under the Interstate Compact for Juveniles, compiled as chapter 4, part 1 of this title; and

(3) Proceedings under the Interstate Compact on the Placement of Children, compiled as chapter 4, part 2 of this title.

(c) Except as provided in subsection (d), when jurisdiction has been acquired under this part, such jurisdiction shall continue until the case has been dismissed, or until the custody determination is transferred to another juvenile, circuit, chancery or general sessions court exercising domestic relations jurisdiction, or until a petition for adoption is filed regarding the child in question as set out in § 36-1-116(f). A juvenile court shall retain jurisdiction to the extent needed to complete any reviews or permanency hearings for children in foster care as may be mandated by federal or state law. This subsection (c) does not establish concurrent jurisdiction for any other court to hear juvenile cases, but permits courts exercising domestic relations jurisdiction to make custody determinations in accordance with this part.

(d) (1) A juvenile court in any county of this state shall have temporary jurisdiction to issue temporary orders pursuant to this section upon a petition on behalf of a child present or residing in that county. Upon being informed that a proceeding pertaining to the same child has been commenced in or a determination pertaining to the same child has been made by a court of a county having prior jurisdiction under this part; provided, that the court having temporary jurisdiction shall immediately notify and attempt to communicate with the court having original jurisdiction regarding the status of the child before issuing any temporary order hereunder, the courts shall coordinate with one another to resolve any jurisdictional issues, protect the best interests of the child, and determine the duration of any order entered by a court pursuant to this section.

(2) A court shall have temporary jurisdiction pursuant to this subsection (d) only in a neglect, dependency or abuse proceeding, a termination of parental rights proceeding or an order of protection pursuant to title 36, pertaining to the child whose matter is before the court when the court determines it is necessary to protect the best interests of that child by action of that court.

(3) Upon notice that a proceeding pertaining to the child has been commenced in a court in a county having prior jurisdiction under this part or upon notice that there is a previous determination pertaining to the child that is entitled to be enforced under this part:

(A) The court exercising temporary jurisdiction shall attempt to communicate with the prior court having jurisdiction and resolve jurisdictional issues and determine whether jurisdiction should transfer to the court exercising temporary jurisdiction;

(B) If jurisdiction is not transferred to the court exercising temporary jurisdiction, the orders of the court exercising temporary jurisdiction shall remain in force and effect until an order is obtained from the court having prior jurisdiction regarding the child;

(C) If jurisdiction is not transferred to the court exercising temporary jurisdiction, the court exercising temporary jurisdiction under this part, either upon motion by a party or on its own, shall enter an order specifying the period of time that the court considers adequate to allow the parties to resume the proceeding in the court having prior jurisdiction under this part; and

(D) If jurisdiction is transferred to the court exercising temporary jurisdiction, all matters thereafter pertaining to the child shall be within the jurisdiction of that court.

(e) Notwithstanding any other law to the contrary, transfers under this section shall be at the sole discretion of the juvenile court. In all other cases, jurisdiction shall continue until a person is no longer a child as defined in § 37-1-102.

(f) The court is authorized to require any parent or legal guardian of a child within the jurisdiction of the court to participate in any counseling or treatment program the court may deem appropriate and in the best interest of the child.



§ 37-1-104 - Concurrent jurisdiction.

(a) The juvenile court has concurrent jurisdiction with the probate court of proceedings to:

(1) Treat or commit a developmentally disabled or mentally ill child;

(2) Determine the custody or appoint a guardian of the person of a child; and

(3) Give judicial consent to the marriage of a child if consent is required by law.

(b) The juvenile court has concurrent jurisdiction with the general sessions court for the offense of contributing to the delinquency or unruly conduct of a minor as defined in § 37-1-156.

(c) The juvenile, circuit and chancery courts have concurrent jurisdiction to terminate parental or guardian rights pursuant to the provisions of title 36, chapter 1, part 1.

(d) (1) (A) The juvenile court has concurrent jurisdiction and statewide jurisdiction with other courts having the jurisdiction to order support for minor children and shall have statewide jurisdiction over the parties involved in the case.

(B) In intrastate cases, jurisdiction to modify, alter or enforce orders or decrees for the support of children shall be determined in accordance with the provisions of title 36, chapter 5, parts 30 and 31.

(C) In any political subdivision or judicial district of the state in which a court by contract is the agency designated to provide child support enforcement pursuant to Title IV-D of the Social Security Act, compiled in 42 U.S.C. §§ 651 et seq., and if a judge with child support jurisdiction in that political subdivision or judicial district agrees, the contracting court shall have jurisdiction in any case in such judge's court in which an application is made for assistance in obtaining support under this part. Upon application being made for child support enforcement assistance as provided by law, the contracting court shall assume jurisdiction and it is the duty of the court clerk to so notify the clerk of any court having prior jurisdiction. The contracting court shall then proceed to make and enforce such orders of support as it deems proper within its jurisdiction pursuant to the agreement. The contracting court shall not have jurisdiction in any case in which an absent parent is in full compliance with a support order of another court.

(2) In any case in which the court has exclusive or concurrent jurisdiction to order the payment of child support, the court may issue a child support order when requested by a party. All provisions of title 36, chapter 5 that relate to child support or child support orders that include an order of spousal support and § 50-2-105 apply to support orders issued in these proceedings.

(e) The juvenile court has concurrent jurisdiction with the circuit and chancery court of proceedings arising from the 1980 Hague Convention on the Civil Aspects of International Child Abduction.

(f) Notwithstanding any law to the contrary, the juvenile court has concurrent jurisdiction with the circuit and chancery court of proceedings to establish the paternity of children born out of lawful wedlock and to determine any custody, visitation, support, education or other issues regarding the care and control of children born out of wedlock. The court further has the power to enforce its orders. Nothing in this subsection (f) shall be construed as vesting the circuit and chancery court with jurisdiction over matters that are in the exclusive jurisdiction of the juvenile court under § 37-1-103.



§ 37-1-105 - Probation officers.

(a) The judge has authority to appoint one (1) or more probation officers who shall receive such salary as shall be fixed by the county legislative body or as otherwise provided by law.

(b) For the purpose of carrying out the objectives and purposes of this part and subject to the limitations of this part or imposed by the court, a probation officer, or other designated officers of the court, shall:

(1) Make investigations, reports and recommendations to the juvenile court;

(2) Receive and examine complaints and charges of delinquency, unruly conduct or dependency and neglect of a child for the purpose of considering the commencement of proceedings under this part;

(3) Supervise and assist a child placed on probation or in such probation officer's protective supervision or care by order of the court or other authority of law;

(4) Make appropriate referrals to other public or private agencies of the community if their assistance appears to be needed or desirable;

(5) Take into custody and detain a child who is under such probation officer's supervision or care as a delinquent, unruly or dependent and neglected child if the probation officer, or other designated officers of the court, have reasonable cause to believe that the child's health or safety is in imminent danger, or that such child may abscond or be removed from the jurisdiction of the court, or when ordered by the court pursuant to this part. Except as provided by this part, a probation officer, or other designated officer of the court, does not have the powers of a law enforcement officer. Such probation officer, or other designated officer of the court, may not conduct accusatory proceedings under this part against a child who is or may be under such officer's care or supervision; and

(6) Perform all other functions designated by this part or by order of the court pursuant thereto.

(c) Any of the functions in subsection (b) may be performed in another state if authorized by the court of this state and permitted by the laws of the other state.



§ 37-1-106 - Youth services officer.

(a) Each county with a population of more than twenty thousand (20,000), according to the 1980 federal census or any subsequent federal census, may establish a full-time youth services officer to assist the court sitting as a juvenile court in relation to cases coming before the court. Counties with a population of twenty thousand (20,000) or less, according to the 1980 federal census or any subsequent federal census, may establish a part-time youth services officer.

(b) The youth services officer shall be paid by the county in which the officer serves and the officer's duties include, but are not limited to, the following:

(1) Intake duties including receiving and examining complaints and allegations of delinquency and unruly behavior for the purpose of considering the commencement of proceedings;

(2) Counseling;

(3) Record keeping and transmitting information as required by this part or by law to the commission on children and youth or the office of the executive secretary of the Tennessee council of juvenile and family court judges;

(4) Make investigations, reports and recommendations to the judge having juvenile jurisdiction;

(5) Make appropriate referrals to other public or private agencies;

(6) Make predisposition studies and submit reports and recommendations to the court as required; and

(7) Perform other functions as directed by the court or by law including, but not limited to, those set out in § 37-1-105.



§ 37-1-107 - Magistrates.

(a) (1) The judge of the juvenile court may appoint one (1) or more suitable persons to act as magistrates at the pleasure of the judge. A magistrate shall be a member of the bar and may qualify and shall hold office at the pleasure of the judge. The compensation of a magistrate shall be fixed by the judge with the approval of the county legislative body or the pertinent governing body, and paid from public funds.

(2) In any county with a population of not less than seventy-one thousand three hundred (71,300) nor more than seventy-one thousand four hundred (71,400), according to the 2000 federal census or any subsequent federal census, the child support magistrate appointed to serve the chancery court shall also serve the juvenile court.

(b) The judge may direct that any case or class of cases shall be heard in the first instance by the magistrate in all cases wherein the juvenile court has jurisdiction in the manner provided for the hearing of cases by the court.

(c) A magistrate has the same authority as the judge to issue any and all process. The magistrate in the conduct of the proceedings has the powers of a trial judge.

(d) Upon the conclusion of the hearing in each case, the magistrate shall transmit to the judge all papers relating to the case, together with the magistrate's findings and recommendations in writing. Any hearing by a magistrate on any preliminary matter is final and not reviewable by the judge of the juvenile court, except on the court's own motion. The setting of bond in detention hearings and any matter that is a final adjudication of a juvenile shall not be construed to be a preliminary matter under this section and are reviewable by the judge of the juvenile court upon request or upon the court's own motion as provided in this section.

(e) Any party may, within five (5) days thereafter, excluding nonjudicial days, file a request with the court for a hearing by the judge of the juvenile court. The judge may, on the judge's own motion, order a rehearing of any matter heard before a magistrate, and shall allow a hearing if a request for such hearing is filed as herein prescribed. Unless the judge orders otherwise, the recommendation of the magistrate shall be the decree of the court pending a rehearing.

(f) In case no hearing before the judge is requested, or when the right to a hearing is waived, the findings and recommendations of the magistrate become the decree of the court when confirmed by an order of the judge. The final order of the court is, in any event, proof of such confirmation, and also of the fact that the matter was duly referred to the magistrate. A party may appeal such order pursuant to the provisions of § 37-1-159.

(g) All prior sections governing the organization, jurisdiction, and management of juvenile courts referred to in this section, that are not in conflict with this section, remain in full force and effect, and all sections in conflict with this section are hereby repealed.



§ 37-1-108 - Commencement of proceedings.

A proceeding under this part may be commenced:

(1) By transfer of a case from another court as provided in § 37-1-109;

(2) As provided in § 37-1-146 in a proceeding charging the violation of a traffic offense;

(3) By the court accepting jurisdiction as provided in § 37-1-141 or accepting supervision of a child as provided in § 37-1-143; or

(4) In other cases by the filing of a petition as provided in this part. The petition and all other documents in the proceeding shall be entitled "In the matter of _____, a child under eighteen (18) years of age."



§ 37-1-109 - Transfer of criminal cases from other courts.

(a) If it appears to the court in a criminal proceeding that the defendant is a child, the court shall forthwith transfer the case to the juvenile court, together with a copy of the accusatory pleading and other papers, documents and transcripts of testimony relating to the case.

(b) It shall order that the defendant be taken forthwith to the juvenile court or to a place of detention designated by the juvenile court, or release the defendant to the custody of the defendant's parent, guardian, custodian or other person legally responsible for the defendant, to be brought before the juvenile court at a time designated by that court.

(c) The accusatory pleading may serve in lieu of a petition in the juvenile court unless that court directs the filing of a petition.



§ 37-1-110 - Informal adjustment without adjudication.

(a) Before or after a petition is filed, the probation officer or other officer of the court designated by it, subject to its direction, may give counsel and advice to the parties with a view to an informal adjustment if it appears:

(1) The admitted facts bring the case within the jurisdiction of the court;

(2) Counsel and advice without an adjudication would be in the best interest of the public and the child; and

(3) The child and the child's parents, guardian or other custodian consent thereto with knowledge that consent is not obligatory.

(b) The giving of counsel and advice cannot extend beyond three (3) months from the day commenced unless extended by the court and does not authorize the detention of the child if not otherwise permitted by this part.



§ 37-1-111 - Venue.

(a) A proceeding under this part may be commenced in the county in which the child resides.

(b) If delinquent or unruly conduct is alleged, the proceeding may be commenced in the county in which the acts constituting the alleged delinquent or unruly conduct occurred.

(c) If dependency or neglect is alleged, the proceeding may be brought in the county in which the child is present when it is commenced.

(d) Proceedings to terminate parental rights shall be brought pursuant to § 36-1-113.

(e) If unruly conduct is alleged against a child in the custody of the department of children's services, the proceeding may be brought in the juvenile court exercising continuing jurisdiction under § 37-1-103 or it may be brought in the juvenile court that issued the order granting custody to the department.



§ 37-1-112 - Transfer to another court within state -- Appeals.

(a) If the child resides in a county of this state and the proceeding is commenced in a court of another county, the court, on motion of a party or on its own motion after a finding of fact, may transfer the proceeding to the county of the child's residence for further action. Like transfer may be made if the residence of the child changes pending the proceeding. The proceeding may be transferred if the child has been adjudicated delinquent or unruly, or neglected or abandoned and other proceedings involving the child are pending in the juvenile court of the county of the child's residence.

(b) If a juvenile court proceeding is commenced under this part and a proceeding involving the child's custody is also commenced or pending in the circuit, chancery or general sessions court exercising domestic relations jurisdiction, the juvenile court, on motion of a party or on its own motion after an adjudication making specific findings of fact pursuant to § 37-1-129(a)(2) and after ordering any essential services for the child and family, may transfer the custody proceeding to the court where the pending matter has been commenced. Like transfer may be made if the residence of the child changes during the pendency of the juvenile court proceedings. The transfer shall only occur upon a finding of fact by the transferring court that the transfer will be in the best interest of the child, will promote judicial economy, will provide a more reasonable or convenient forum, or for other good cause. The transferring court may communicate with the receiving court concerning the transfer of the case. The transfer of the custody proceeding to another court exercising domestic relations jurisdiction, except to another juvenile court, shall not occur if the case involves allegations of dependency, neglect or abuse and the child is in the custody of the department of children's services.

(c) Certified copies of all legal and social documents and records pertaining to the case on file with the clerk of the court shall accompany the transfer.

(d) An appeal of a transfer decision under this part shall be to the court of appeals in accordance with the Tennessee Rules of Appellate Procedure.



§ 37-1-113 - Taking into custody -- Grounds.

(a) A child may be taken into custody:

(1) Pursuant to an order of the court under this part;

(2) Pursuant to the laws of arrest;

(3) By a law enforcement officer, social worker of the department of human services, or duly authorized officer of the court, if there are reasonable grounds to believe that the conditions specified in § 37-1-114(a)(2) exist; or

(4) By a law enforcement officer or duly authorized officer of the court if there are reasonable grounds to believe that the child has run away from the child's parents, guardian or other custodian.

(b) The taking of a child into custody is not an arrest, except for the purpose of determining its validity under the Constitution of Tennessee or the Constitution of the United States.



§ 37-1-114 - Detention or shelter care of child prior to hearing on petition.

(a) A child taken into custody shall not be detained or placed in shelter care prior to the hearing on the petition unless there is probable cause to believe that the child:

(1) Has committed the delinquent or unruly act with which the child is charged; or

(2) Is a neglected, dependent or abused child, and in either case the child's detention or shelter care is required because the child is subject to an immediate threat to the child's health or safety to the extent that delay for a hearing would be likely to result in severe or irreparable harm, or the child may abscond or be removed from the jurisdiction of the court, and in either case, there is no less drastic alternative to removal of the child from the custody of the child's parent, guardian, legal custodian or the person who physically possesses or controls the child available that would reasonably and adequately protect the child's health or safety or prevent the child's removal from the jurisdiction of the court pending a hearing.

(b) Children alleged to be unruly shall not be detained for more than twenty-four (24) hours, excluding nonjudicial days unless there has been a detention hearing and a judicial determination that there is probable cause to believe the child has violated a valid court order, and in no event shall such a child be detained for more than seventy-two (72) hours exclusive of nonjudicial days prior to an adjudicatory hearing. Nothing herein prohibits the court from ordering the placement of children in shelter care where appropriate, and such placement shall not be considered detention within the meaning of this section.

(c) A child shall not be detained in any secure facility or secure portion of any facility unless:

(1) There is probable cause to believe the child has committed a delinquent offense constituting:

(A) A crime against a person resulting in the serious injury or death of the victim or involving the likelihood of serious injury or death to such victim; or

(B) The unlawful possession of a handgun or carrying of a weapon, as prohibited by title 39, chapter 17, part 13;

(2) There is probable cause to believe the child has committed any other delinquent offense involving the likelihood of serious physical injury or death, or an offense constituting a felony, violation of probation or violation of aftercare, and the child:

(A) Is currently on probation;

(B) Is currently awaiting court action on a previous alleged delinquent offense;

(C) Is alleged to be an escapee or absconder from a juvenile facility, institution or other court-ordered placement; or

(D) Has, within the previous twelve (12) months, willfully failed to appear at any juvenile court hearing, engaged in violent conduct resulting in serious injury to another person or involving the likelihood of serious injury or death, or been adjudicated delinquent by virtue of an offense constituting a felony if committed by an adult;

(3) There is probable cause to believe the child has committed a delinquent offense, and special circumstances in accordance with the provisions of subsection (a) indicate the child should be detained; however, in any such case, the judge shall, within twenty-four (24) hours of the actual detention, excluding nonjudicial days, issue a written order on a form prescribed by the Tennessee council of juvenile and family court judges setting forth the specific reasons necessitating such detention. Nothing in this subdivision (c)(3) shall be construed as requiring a hearing or formal finding of fact, except as otherwise required by § 37-1-117;

(4) The child is alleged to be an escapee from a secure juvenile facility or institution;

(5) The child is wanted in another jurisdiction for an offense that, if committed by an adult, would be a felony in that jurisdiction;

(6) There is probable cause to believe the child is an unruly child who has violated a valid court order or who is a runaway from another jurisdiction. Any detention of such a child shall be in compliance with subsection (b);

(7) In addition to any of the conditions listed in subdivisions (c)(1)-(6), there is no less restrictive alternative that will reduce the risk of flight or of serious physical harm to the child or to others, including placement of the child with a parent, guardian, legal custodian or relative; use of any of the alternatives listed in § 37-1-116(g); or the setting of bail; and

(8) For the purposes of this subsection (c), "serious physical injury" includes conduct that would constitute the offenses of aggravated rape, rape and aggravated sexual battery.



§ 37-1-115 - Custody -- Release to proper party -- Warrant for custody.

(a) A person taking a child into custody shall within a reasonable time:

(1) Release the child to such child's parents, guardian or other custodian upon a promise by such person or persons to bring the child before the court when requested by the court unless such child's detention or shelter care is warranted or required under § 37-1-114; or

(2) Bring the child before the court or deliver such child to a detention or shelter care facility designated by the court or to a medical facility if the child is believed to suffer from a serious physical condition or illness that requires prompt treatment. A person taking a child into custody shall give notice thereof, together with a reason for taking the child into custody, to a parent, guardian or other custodian and to the court. If the child is taken into custody pursuant to the provisions of § 37-1-113(a)(3) prior to the filing of a petition, a petition under § 37-1-120 shall be filed as soon as possible but in no event later than two (2) days after the child is taken into custody excluding Saturdays, Sundays and legal holidays.

(b) If a parent, guardian or other custodian, when requested, fails to bring the child before the court as provided in subsection (a), the court may issue its warrant directing that the child be taken into custody and brought before the court.



§ 37-1-116 - Place of detention -- Escape or attempted escape -- Shelter care.

(a) A child alleged to be delinquent or unruly may be detained only in:

(1) A licensed foster home or a home approved by the court;

(2) A facility operated by a licensed child care agency;

(3) A detention home or center for delinquent children that is under the direction or supervision of the court or other public authority or of a private agency approved by the court; or

(4) Subject to subsection (e), any other suitable place or facility designated or operated by the court. The child may be detained in a jail or other facility for the detention of adults only if:

(A) Other facilities in subdivision (a)(3) are not available;

(B) The detention is in a room separate and removed from those for adults; and

(C) It appears to the satisfaction of the court that public safety and protection reasonably require detention, and it so orders.

(b) The official in charge of a jail or other facility for the detention of adult offenders or persons charged with crime shall inform the court immediately if a person who is or appears to be under eighteen (18) years of age is received at the facility, and shall bring such person before the court upon request or deliver such person to a detention or shelter care facility designated by the court.

(c) If a case is transferred to another court for criminal prosecution, the child may be transferred to the appropriate officer or detention facility in accordance with the law governing the detention of persons charged with crime.

(d) A child alleged to be dependent or neglected may be detained or placed in shelter care only in the facilities stated in subdivisions (a)(1), (2) and (4), and shall not be detained in a jail or other facility intended or used for the detention of adults charged with criminal offenses or of children alleged to be delinquent.

(e) No child may be detained or otherwise placed in any jail or other facility for the detention of adults, except as provided in subsections (c) and (h).

(f) A county may contract with juvenile courts in other counties, other public authorities, or private agencies to place children in any of the facilities listed in subdivisions (a)(1)-(3) and in the first sentence of subdivision (a)(4). The payment for such placements shall be according to per diem allowances established jointly by the department of children's services and the comptroller of the treasury, or as agreed upon between the county and the juvenile court or other authority or agency operating the facility. The cost allowances established jointly by the department and the comptroller of the treasury shall take into account the actual operating costs of the facility, the costs of any special programs offered by the facility, and the cost of any transportation provided by the facility. Any and all such costs of placement and transportation may be assessed against the parents or other persons legally obligated to care for and support the child as provided in § 37-1-150(d).

(g) To the extent necessary to comply with subsection (e), counties may expend funds received from the state for the purpose of improving juvenile court services or providing community alternatives to detention to pay for the alternative placement and transportation services described in subsection (f), and to develop other alternatives to jail for children, including emergency foster homes, runaway/emergency shelters, juvenile summons, crisis intervention, home detention, attendant care and other programs.

(h) A juvenile may be temporarily detained for as short a time as feasible, not to exceed forty-eight (48) hours, in an adult jail or lockup, if:

(1) The juvenile is accused of a serious crime against persons, including criminal homicide, forcible rape, mayhem, kidnapping, aggravated assault, robbery and extortion accompanied by threats of violence;

(2) The county has a low population density not to exceed thirty-five (35) persons per square mile;

(3) The facility and program have received prior certification by the Tennessee corrections institute as providing detention and treatment with total sight and sound separation from adult detainees and prisoners, including no access by trustees;

(4) There is no juvenile court or other public authority, or private agency as provided in subsection (f), able and willing to contract for the placement of the juvenile; and

(5) A determination is made that there is no existing acceptable alternative placement available for the juvenile.

(i) (1) Notwithstanding the provisions of this section to the contrary, in any facility that meets the following requisites of separateness, juveniles who meet the detention criteria of § 37-1-114(c) may be held in a juvenile detention facility that is in the same building or on the same grounds as an adult jail or lockup; provided, that no juvenile facility constructed or developed after January 1, 1995, may be located in the same building or directly connected to any adult jail or lockup facility complex:

(A) Total separation between juvenile and adult facility spatial areas such that there could be no haphazard or accidental contact between juvenile and adult residents in the respective facilities;

(B) Total separation in all juvenile and adult program activities within the facilities, including recreation, education, counseling, health care, dining, sleeping and general living activities;

(C) Separate juvenile and adult staff, including management, security staff and direct care staff, such as recreational, educational and counseling. Specialized services staff, such as cooks, bookkeepers and medical professionals who are not normally in contact with detainees or whose infrequent contacts occur under conditions of separation of juveniles and adults, can serve both; and

(D) In the event that state standards or licensing requirements for secure juvenile detention facilities are established, the juvenile facility must meet the standards and be licensed or approved as appropriate.

(2) In determining whether the criteria set out in this subsection (i) are met, the following factors will serve to enhance the separateness of juvenile and adult facilities:

(A) Juvenile staff are employees of or volunteers for a juvenile service agency or the juvenile court with responsibility only for the conduct of the youth serving operations. Juvenile staff are specially trained in the handling of juveniles and the special problems associated with this group;

(B) A separate juvenile operations manual, with written procedures for staff and agency reference, specifies the function and operation of the juvenile program;

(C) There is minimal sharing between the facilities of public lobbies or office/support space for staff;

(D) Juveniles do not share direct service or access space with adult offenders within the facilities, including entrance to and exits from the facilities. All juvenile facility intake, booking and admission processes take place in a separate area and are under the direction of juvenile facility staff. Secure juvenile entrances (sally ports, waiting areas) are independently controlled by juvenile staff and separated from adult entrances. Public entrances, lobbies and waiting areas for the juvenile detention program are also controlled by juvenile staff and separated from similar adult areas. Adult and juvenile residents do not make use of common passageways between intake areas, residential spaces and program/service spaces;

(E) The space available for juvenile living, sleeping and the conduct of juvenile programs conforms to the requirements for secure juvenile detention specified by prevailing case law, prevailing professional standards of care, and by state code; and

(F) The facility is formally recognized as a juvenile detention center by the state agency responsible for monitoring, review or certification of juvenile detention facilities.

(j) (1) Any juvenile who:

(A) Is alleged or adjudicated to be delinquent;

(B) Is confined to a secure detention or correctional facility designated, operated or approved by the court; and

(C) Absconds or attempts to abscond from such facility;

may be charged with the offense of escape or attempted escape and a petition alleging such offense may be filed with the juvenile court of the county in which the alleged offense occurred. If the allegations of the petition are sustained, then the court may make any order of disposition authorized by § 37-1-131.

(2) Any juvenile who:

(A) Is alleged or adjudicated to be delinquent;

(B) Has been placed by the court in a secure detention or correctional facility designated, operated or approved by the court;

(C) Is being transported to or from such facility; and

(D) Absconds or attempts to abscond from the custody of the person responsible for such transportation;

may be charged with the offense of escape or attempted escape and a petition alleging such offense may be filed with the juvenile court of the county in which the alleged offense occurred. If the allegations of the petition are sustained, then the court may make any order of disposition authorized by § 37-1-131.

(3) (A) Any juvenile may be charged with the offense of escape or attempted escape and a petition alleging the offense may be filed with the juvenile court of the county in which the alleged offense occurred who:

(i) Is adjudicated to be delinquent;

(ii) Is placed in a place of detention other than a secure detention facility, as specified in subsection (a); and

(iii) Absconds or attempts to abscond from such facility.

(B) Escape or attempted escape from a facility listed in subdivisions (a)(1)-(3) constitutes an offense that, if committed by an adult, would be a misdemeanor. If the allegations of the petition are sustained, then the court may make any order of disposition authorized by § 37-1-131.

(4) Upon an escape by a juvenile who is alleged or adjudicated to be delinquent by virtue of an act which would be a felony if committed by an adult and who is confined to a secure detention or correctional facility designated, operated or approved by the court, the appropriate facility or departmental official shall immediately report the escape to the chief law enforcement officer of the county in which the facility is located. The report shall include the facts of the escape, the time when it occurred and the circumstances under which it occurred, together with the particular description of the escapee, the escapee's age, size, complexion, race, color of hair and eyes, and from what county committed, for what offense, and when.

(k) (1) Notwithstanding any law to the contrary, no child alleged to be delinquent and meeting any of the criteria under this subsection (k) nor any child committed to the department of children's services as a delinquent child and meeting any of the criteria under this subsection (k) shall be held in shelter care authorized by this section with a child alleged to be dependent or neglected unless the following are satisfied:

(A) There is total separation between facility spatial areas such that there could be no haphazard or accidental contact between a child alleged to be delinquent, or committed as delinquent, who meets the criteria of this subsection (k) and a child alleged to be dependent or neglected; and

(B) There is total separation in all program activities between children alleged to be delinquent, or committed as delinquent, who meet the criteria of this subsection (k) and children alleged to be dependent or neglected, including all program activities listed in subdivision (i)(1)(B) and total separation of any staff for such children as listed in subdivision (i)(1)(C).

(2) The criteria to be used under this subsection (k), together with an allegation of delinquency or commitment to the department as delinquent, are:

(A) The child has been found to be delinquent or is alleged to be delinquent based upon a felony offense constituting a crime against a person or persons;

(B) The child has prior commitments to the department as a result of having committed a felony offense or offenses that constitute a crime against a person or persons;

(C) The child has been found to be delinquent or is alleged to be delinquent based upon a felony drug offense;

(D) The child has prior commitments to the department as a result of having committed a felony drug offense; or

(E) The child has a history of prior convictions for felony offenses that constitute crimes against persons or felony drug offenses, even though the child has never been committed to the department.



§ 37-1-117 - Investigation and release or commitment -- Petition -- Hearings.

(a) If a child is brought before the court or delivered to a detention facility designated by the court, the intake or other authorized officer of the court shall immediately make an investigation and release the child unless it appears that such child's detention is warranted or required under § 37-1-114.

(b) (1) If such child is not so released, a petition under § 37-1-120 shall be made promptly and presented to the court. In the case of a child alleged to be delinquent, a detention hearing shall be held no later than three (3) days after the child is placed in detention to determine whether such child's detention is required under § 37-1-114. In computing the three (3) days' limitation for purposes of such detention hearing, nonjudicial days are excluded. If a juvenile is detained as provided in § 37-1-114, a detention hearing shall be held no later than eighty-four (84) hours after the child is placed in detention pursuant to § 37-1-114.

(2) In the alternative, if the child is not so released, a warrant committing the child may be sworn out before the court or magistrate by the person producing the child for commitment. Immediately upon receiving a child committed under a warrant, however, the petition shall be made promptly and presented to the court as provided in subdivision (b)(1).

(c) If a child alleged to be dependent and neglected is removed from the custody of such child's parent, guardian or legal custodian prior to a hearing on the petition, a preliminary hearing shall be held no later than three (3) days after the child's removal, excluding Saturdays, Sundays and legal holidays, to determine whether such child's removal is required under § 37-1-114. If the court determines that the child's removal is required under § 37-1-114, the court may order that the child be placed in the custody of a suitable person, persons or agency, as specified in § 37-1-116(d). This subsection (c) may be waived by express and knowing waiver, by the parties to an action including the parents, guardian or legal custodian and the child or guardian ad litem for the child if the child is of tender years. Any such waiver may be revoked at any time, at which time this subsection (c) shall apply. The court shall make every effort to advise the parent, guardian or legal custodian, and the child individually, if fourteen (14) years of age or older or alleged to be delinquent or unruly, of the time, date and place of the hearing and the factual circumstances necessitating the removal.

(d) If the child is not so released, and a parent, guardian or custodian has not been notified of the informal hearing, did not appear or waive appearance at this hearing, and files an affidavit showing these facts, the court shall rehear the matter without unnecessary delay and order such child's release unless it appears from the hearing that the child's detention or shelter care is required under § 37-1-114.

(e) The court, in its discretion, may release the child on an appearance bond.



§ 37-1-118 - Subpoenas.

Upon application of a party, the court or the clerk of the court shall issue, or the court on its own motion may issue, subpoenas requiring attendance and testimony of witnesses and production of papers at any hearing under this part.



§ 37-1-119 - Petition -- Who may make.

The petition may be made by any person, including a law enforcement officer, who has knowledge of the facts alleged or is informed and believes that they are true.



§ 37-1-120 - Contents of petition.

The petition shall be verified and may be on information and belief. It shall set forth plainly:

(1) The facts that bring the child within the jurisdiction of the court with a statement that it is in the best interest of the child and the public that the proceeding be brought and, if delinquency or unruly conduct is alleged, that the child is in need of treatment or rehabilitation;

(2) The name, age and residence address, if any, of the child on whose behalf the petition is brought;

(3) The names and residence addresses, if known to petitioner, of the legal parents, guardian or custodian of the child and of the child's spouse, if any;

(4) The names, and residence addresses, if known to the petitioner, of any persons, other than the legal father, alleged to be the biological father of the child whose parental rights have not been terminated; and

(5) If the child is in custody and, if so, the place of detention and the time the child was taken into custody.



§ 37-1-121 - Summons.

(a) After the petition has been filed, the court shall fix a time for a hearing thereon. The court shall direct the issuance of a summons to the legal parents, guardian or other custodian, a guardian ad litem and any other persons as appear to the court to be proper or necessary parties to the proceeding, requiring them to appear before the court at the time fixed to answer the allegations of the petition. The summons shall also be directed to the child if the child is fourteen (14) years of age or more or is alleged to be a delinquent or unruly child. The summons shall also be directed to any persons, other than the legal father, alleged to be the biological father of the child and whose parental rights have not been terminated, if the child is alleged to be a dependent and neglected or abused child.

(b) A copy of the petition shall accompany the summons, unless the summons is served by publication, in which case the published summons shall indicate the general nature of the allegations and where a copy of the petition can be obtained.

(c) The court may endorse upon the summons an order directing the parents, guardian or other custodian of the child to appear personally at the hearing and directing the person having the physical custody or control of the child to bring the child to the hearing.

(d) If it appears from affidavit filed or from sworn testimony before the court that the conduct, condition or surroundings of the child are endangering the child's health or welfare or those of others, or that the child may abscond or be removed from the jurisdiction of the court or will not be brought before the court notwithstanding the service of the summons, the court may endorse upon the summons an order that a law enforcement officer shall serve the summons and take the child into immediate custody and bring the child forthwith before the court.

(e) The parties, other than the child, may waive service of summons by written stipulation or by voluntary appearance at the hearing.



§ 37-1-122 - Attachment where summons ineffectual.

In case the summons cannot be served or the party served fails to obey the same, and in any case where it is made to appear to the court that such summons will be ineffectual, an attachment may issue, on the order of the court, against the:

(1) Parent or guardian;

(2) Person having custody of the child;

(3) Person with whom the child may be; or

(4) Child.



§ 37-1-123 - Service of summons.

(a) If a party to be served with a summons is within this state and can be found, the summons shall be served upon such party personally at least three (3) days before the hearing. If a party is within this state and cannot be found, but such party's address is known or can with reasonable diligence be ascertained, the summons may be served upon such party by mailing a copy by registered or certified mail at least five (5) days before the hearing. If a party is without this state, but such party can be found or such party's address is known, or such party's whereabouts or address can, with reasonable diligence, be ascertained, service of the summons may be made either by delivering a copy to such party personally or mailing a copy to such party by registered or certified mail at least five (5) days before the hearing. If a juvenile in detention is alleged to have violated a valid court order, the parties may waive service of summons upon appearing before the court and receiving a copy of the petition.

(b) If, after reasonable effort, the party cannot be found or such party's post office address ascertained, whether such party is within or without this state, the court may order service of the summons upon such party by publication in accordance with §§ 21-1-203 and 21-1-204. The hearing shall not be earlier than five (5) days after the date of the last publication.

(c) Service of the summons may be made by any suitable person under the direction of the court.

(d) The court may authorize the payment from county funds of the costs of service and of necessary travel expenses incurred by persons summoned or otherwise required to appear at the hearing.



§ 37-1-124 - Conduct of hearing.

(a) Hearings pursuant to this part shall be conducted by the court without a jury, in an informal but orderly manner, separate from other proceedings not included in § 37-1-103, and pursuant to Rule 27 of the Tennessee Rules of Juvenile Procedure.

(b) The district attorney general or city or county attorney, or any attorney, upon request of the court, shall present the evidence in support of the petition and otherwise conduct the proceedings on behalf of the state.

(c) Minutes of all proceedings shall be kept by the court.



§ 37-1-125 - Party served by publication -- Provisional hearing -- Interlocutory order.

(a) If service of summons upon a party is made by publication, the court may conduct a provisional hearing upon the allegations of the petition and enter an interlocutory order of disposition if the:

(1) Petition alleges delinquency, unruly conduct, or dependency or neglect of the child;

(2) Summons served upon any party:

(A) States that prior to the final hearing on the petition designated in the summons a provisional hearing thereon will be held at a specified time and place;

(B) Requires the party who is served other than by publication to appear and answer the allegations of the petition at the provisional hearing;

(C) States further that findings of fact and orders of disposition made pursuant to the provisional hearing will become final at the final hearing unless the party served by publication appears at the final hearing; and

(D) Otherwise conforms to § 37-1-121; and

(3) Child is personally before the court at the provisional hearing.

(b) All provisions of this part applicable to a hearing on a petition, orders of disposition, and other proceedings dependent thereon, apply under this section, but findings of fact and orders of disposition have only interlocutory effect pending the final hearing on the petition. The rights and duties of the party served by publication are not affected, except as provided in subsection (c).

(c) If the party served by publication fails to appear at the final hearing on the petition, the findings of fact and interlocutory orders made become final without further evidence and are governed by this part as if made at the final hearing. If the party appears at the final hearing, the findings and orders shall be vacated and disregarded and the hearing shall proceed upon the allegations of the petition without regard to this section.



§ 37-1-126 - Right to counsel or guardian ad litem -- Administrative fee.

(a) (1) A child is entitled to representation by legal counsel at all stages of any delinquency proceedings or proceedings alleging unruly conduct that place the child in jeopardy of being removed from the home pursuant to § 37-1-132(b) and is entitled to a guardian ad litem for proceedings alleging a child to be dependent and neglected or abused.

(2) (A) An adult is entitled to representation by legal counsel at all stages of any proceeding under this part in proceedings involving:

(i) Child abuse prosecutions pursuant to §§ 37-1-412 and 39-15-401;

(ii) Contributing to the delinquency or unruly behavior of a child pursuant to § 37-1-156 or contributing to the dependency and neglect of a child pursuant to § 37-1-157;

(iii) Violation of compulsory school attendance pursuant to §§ 49-6-3007 and 49-6-3009; or

(iv) Criminal contempt.

(B) A parent is entitled to representation by legal counsel at all stages of any proceeding under this part in proceedings involving:

(i) Abuse, dependency or neglect pursuant to § 37-1-102; or

(ii) Termination of parental rights pursuant to § 36-1-113.

(3) If the person is indigent, the court shall provide counsel for the indigent person. If a person appears without counsel, the court shall ascertain whether the person knows of the right to counsel and of the right to be provided with counsel by the court if the person is indigent. The court may continue the proceeding to enable a person to obtain counsel and shall provide counsel for an unrepresented indigent person upon request.

(4) In all delinquency hearings or in unruly hearings in which the child may be in jeopardy of being removed from the home as specified in § 37-1-132(b), counsel must be provided for a child not represented by the child's parent, guardian, guardian ad litem or custodian or where the child's interests conflict with the parent, guardian, custodian or guardian ad litem. If the interest of two (2) or more persons conflict, separate counsel may be provided for each of them.

(b) A person is indigent if:

(1) That person does not possess sufficient means to pay reasonable compensation for the services of a competent attorney or guardian ad litem. In determining indigency, the court shall consider the financial resources of the child and the child's parents, legal custodians or guardians; or

(2) In the case of a child, if the child, the child's parents, legal custodians or guardians are financially able to defray a portion or all of the cost of the child's representation but refuse to do so timely, the court may make written findings determining this as indigency; provided, the court shall assess the administrative fee and costs pursuant to § 37-1-150(g).

(c) (1) A child who is provided with court-appointed counsel pursuant to this section, the child's parents, legal custodians or guardians, or any adult defendant or respondent who is provided with court-appointed counsel pursuant to this section shall be assessed by the court at the time of appointment a nonrefundable administrative fee in the amount of fifty dollars ($50.00). The parents, legal custodians or guardians of a child who is appointed a guardian ad litem shall be assessed by the court an administrative fee as provided in this subdivision (c)(1).

(2) The administrative fee shall be assessed only one (1) time per case and shall be waived or reduced by the court upon a finding that the child and the child's parents, legal custodians or guardians lack financial resources sufficient to pay the fee in such amount. In cases where a guardian ad litem is appointed, the financial resources of the child shall not be considered. The fee may be increased by the court to an amount not in excess of two hundred dollars ($200) upon a finding that the child, the child's parents, legal custodians or guardians, or an adult defendant or respondent possess sufficient financial resources to pay the fee in such increased amount. The administrative fee shall be payable, at the court's discretion, in a lump sum or in installments; provided, that the fee shall be paid prior to disposition of the case or within two (2) weeks of appointment of counsel, whichever first occurs. Prior to disposition of the case, the clerk of the court shall inform the judge whether the administrative fee has been collected. Failure to pay the administrative fee assessed by the court shall not reduce or in any way affect the rendering of services by court-appointed counsel; provided, that willful failure to pay such fee may be weighed by the court when determining appropriate disposition of the case.

(3) The administrative fee shall be separate from and in addition to any other contribution or recoupment assessed pursuant to law for defrayal of costs associated with the provision of court-appointed counsel. The clerk of the court shall retain a commission of five percent (5%) of each dollar of administrative fees collected and shall transmit the remaining ninety-five percent (95%) of each such dollar to the state treasurer for deposit in the state's general fund.

(4) If the administrative fee is not paid prior to disposition of the case, then the fee shall be collected in the same manner as costs are collected; provided, that upon disposition of the case, moneys paid to the clerk, including any cash bond posted by or on behalf of the child or adult, shall be allocated to taxes, costs and fines and then to the administrative fee and any recoupment ordered. The administrative fee and any recoupment or contribution ordered for the services of court-appointed counsel shall apply and shall be collected even if the charges against the party are dismissed. In cases where a guardian ad litem is appointed, the court shall have discretion to waive the administrative fee if the case is dismissed.

(5) As part of the clerk's regular monthly report, each clerk of court, who is responsible for collecting administrative fees pursuant to this section, shall file a report with the court and with the Tennessee administrative director of the courts. The report shall indicate the following:

(A) Number of children and adults for whom the court appointed counsel pursuant to this section;

(B) Number of children for whom the court appointed a guardian ad litem pursuant to § 37-1-149;

(C) Number of children and adults for whom the court appointed counsel and waived the administrative fee;

(D) Number of children for whom the court appointed a guardian ad litem and waived the administrative fee;

(E) Number of children and adults from, or on behalf of, whom the clerk collected administrative fees;

(F) Total amount of commissions retained by the clerk from such administrative fees; and

(G) Total amount of administrative fees forwarded by the clerk to the state treasurer.



§ 37-1-127 - Basic rights at hearing.

(a) A party is entitled to the opportunity to introduce evidence and otherwise be heard in the party's own behalf and to cross-examine adverse witnesses.

(b) A child charged with a delinquent act need not be a witness against self-interest or otherwise engage in self-incrimination.

(c) An extra-judicial statement, if obtained in the course of violation of this part or that would be constitutionally inadmissible in a criminal proceeding, shall not be used against the child.

(d) Evidence illegally seized or obtained shall not be received over objection to establish the allegations made against the child.

(e) A confession validly made by a child out of court is insufficient to support an adjudication of delinquency unless it is corroborated in whole or in part by other evidence.

(f) If a child is charged with a delinquent act that could qualify such child as a violent juvenile sexual offender, as defined by § 40-39-202, such child shall be given verbal and written notice of the violent juvenile sexual offender registration requirements prior to a hearing on whether the child committed such act.



§ 37-1-128 - Investigations -- Emergency temporary care and custody -- Physical and mental examinations -- Evaluation and commitment for mental illness or developmental disability.

(a) (1) When a child alleged to be delinquent or unruly is brought before the court, the court may notify a probation officer attached to the court or any such person, persons or agencies available to the court, or to the department of children's services, and it shall be their duty to:

(A) Make an investigation of the case;

(B) Be present in court to report when the case is heard;

(C) Furnish such information and assistance as the court may require; and

(D) Take charge of any child before or after the hearing as may be directed by the court.

(2) A probation officer shall have, as to any child committed to such officer's care, the powers of a law enforcement officer. At any time, the probation officer may bring such child before the court committing the child to the officer's care for further action as the court may deem fit and proper.

(b) (1) When a petition is filed in the juvenile court alleging a child to be either an abandoned child or a dependent and neglected child, it is the function of the juvenile court, when necessary, to give the child emergency temporary care, and the court shall forthwith refer the case to the county director of public welfare to investigate the social conditions of the child and to report the findings to the court to aid the court in its disposition of the child. The director shall submit such director's findings pursuant to an order from the court. If the child who is the subject of the petition is in the custody of a licensed child-placing agency, or, if the petition is filed by a licensed child-placing agency, the referral may be made to the licensed child-placing agency having custody of the child or filing the petition in lieu of a referral to the director. The court may make informal adjustment of such cases as is provided by § 37-1-110.

(2) (A) When the court finds, based upon a sworn petition or sworn testimony containing specific factual allegations, that there is probable cause to believe that the conditions specified in § 37-1-114(a)(2) exist and the child is in need of the immediate protection of the court, the court may order that the child be removed from the custody of the child's parent, guardian, legal custodian or the person who physically possesses or controls the child, pending further investigation and hearing for a period not to exceed three (3) days, excluding Saturdays, Sundays and legal holidays. In no case shall such order remain in effect for more than two (2) days, excluding Saturdays, Sundays and legal holidays, unless a petition is filed within the two-day period.

(B) (i) If the child is not returned to the parent, guardian or legal custodian within such three-day period, a hearing shall be conducted pursuant to § 37-1-117(c).

(ii) (a) Subdivision (b)(2)(B)(i) may be waived by express and knowing waiver, by the parties to an action, including the parents, guardian or legal custodian, and the child or guardian ad litem for the child, if the child is of tender years.

(b) Any such waiver may be revoked at any time, at which time this section shall apply.

(C) In lieu of any disposition of the child authorized by subdivision (b)(2)(B)(ii)(b), the court may, in its discretion, authorize a representative of the department to remain in the child's home with the child until a parent, legal guardian or relative of the child enters the home and expresses a willingness and apparent ability to resume permanent charge of the child, or, in the case of a relative, to assume charge of the child until a parent or legal guardian enters the home and expresses such willingness and apparent ability.

(c) (1) At any time prior to a child being adjudicated unruly or dependent and neglected, or before the disposition of a child who has been adjudicated delinquent, unruly or dependent and neglected, the court may order that the department make an assessment of the child and report the findings and recommendations to the court. Such order of referral shall confer authority to the department or its designees to transport the child and to obtain any necessary evaluations of the child without further consent of the parent(s), legal custodian or guardian.

(2) If, during the evaluation or assessment, the department determines that there is a need for treatment for either the mental or physical well being of the child, consent of the parent(s), guardian or current legal custodian shall be obtained. If such consent cannot be obtained, the department may apply to the court for authorization to provide consent on behalf of the child. If a child is suspected of being in need of or is eligible for special education services, then state and federal laws governing evaluation and placement must be followed.

(3) A report to the court of the department's recommendations shall be made within fifteen (15) days, which may be extended up to thirty (30) days for good cause following the court's order of referral. The department shall include in the report a review of the child's previous records including, but not limited to, health and education records, a review of the child's family history and current family status, and a written recommendation concerning the child's status.

(4) Any order of the court that places custody of a child with the department shall empower the department to select any specific residential or treatment placements or programs for the child according to the determination made by the department, its employees, agents or contractors.

(d) During the pendency of any proceeding, the court may order the child examined at a suitable place by a physician regarding the child's medical condition, and may order medical or surgical treatment of a child who is suffering from a serious physical condition or illness that requires prompt treatment, even if the parent, guardian or other custodian has not been given notice of a hearing, is not available, or without good cause informs the court of such person's refusal to consent to treatment.

(e) (1) (A) If, during the pendency of any proceeding under this chapter, there is reason to believe that the child may be suffering from mental illness, the court may order the child to be evaluated on an outpatient basis by a mental health agency or a licensed private practitioner designated by the commissioner of mental health and substance abuse services to serve the court. If, during the pendency of any proceeding under this chapter, there is reason to believe that the child may be suffering from a developmental disability, the court may order the child to be evaluated on an outpatient basis by a mental health agency, developmental center or a licensed private practitioner designated by the commissioner of mental health and substance abuse services to serve the court. The outpatient evaluation shall be completed no more than thirty (30) days after receipt of the order by the examining professional.

(B) If, and only if, in either of the circumstances described in subdivision (e)(1)(A) the outpatient evaluator concludes that further evaluation and treatment are needed, the court may order the child hospitalized. If the court orders the child to be hospitalized in a department of mental health and substance abuse services facility, hospital or treatment resource, the child shall be placed into the custody of the commissioner of mental health and substance abuse services at the expense of the county for not more than thirty (30) days at a facility, hospital or treatment resource with available, suitable accommodations. Prior to transporting a defendant for such evaluation and treatment in a department facility, the sheriff or other transportation agent shall determine that the receiving department facility has available, suitable accommodations.

(2) If an evaluation is ordered under this subsection (e), the evaluator shall file a complete report with the court, which shall include:

(A) Whether the child is mentally ill or developmentally disabled;

(B) Identification of the care, training or treatment required to address conditions of mental illness or developmental disability that are found, and recommendations as to resources that may be able to provide such services;

(C) Whether the child is subject to voluntary or involuntary admission or commitment for inpatient or residential services or for commitment to the custody of the department of mental health and substance abuse services for such conditions under title 33; and

(D) Any other information requested by the court that is within the competence of the evaluator.

(3) If it appears from the evaluation report and other information before the court that the child is in need of care, training or treatment for mental illness or developmental disability, the court may proceed in accordance with other provisions of this chapter or may order that proceedings be initiated before the court under § 37-1-175, § 33-5-402 or title 33, chapter 6, part 5.

(4) When transportation of the child is necessary to obtain evaluations under this subsection (e), the court may order the child transported with the cost of the transportation borne by the county from which the child is sent.

(5) If a community mental health center receives grants or contracts from the department of mental health and substance abuse services for services for mental illness or developmental disability and the commissioner has not designated another provider of outpatient evaluation for the court, the department shall contract with the center for evaluation services under this subsection (e), and the center shall provide such services ordered under this subsection (e) by courts in the center's catchment area.

(6) If a child who is alleged to be delinquent or unruly is brought before the court, and if the court determines that there is reason to believe that the child is experiencing a behavioral health emergency, then the court may request the services of a crisis response provider designated by the commissioner of mental health and substance abuse services to perform such services under title 33. For purposes of this subdivision (e)(6), "behavioral health emergency" means an acute onset of a behavioral health condition that manifests itself by an immediate substantial likelihood of serious harm as defined in § 33-6-501. If the crisis provider is unable to respond within two (2) hours of contact by the court, the crisis provider shall immediately notify the court and provide instructions for examination of the child under title 33, chapter 6, part 1.

(f) After adjudication, but prior to the disposition of a child found to be dependent and neglected, delinquent, unruly or in need of services under § 37-1-175, the court may place the child in custody of the department of children's services for the purpose of evaluation and assessment if the department has a suitable placement available for such purpose. If the department determines that there is no suitable placement available, the court shall not order the department to take custody of the child for the purpose of evaluation and assessment. Such pre-disposition custody shall last for a maximum of thirty (30) days and the court shall have a hearing to determine the appropriate disposition before the expiration of the thirty (30) days.



§ 37-1-129 - Hearings -- Findings -- Disposition of child -- Interdepartmental case management team -- Pilot projects.

(a) (1) After hearing the evidence on the petition, the court shall make and file its findings as to whether the child is a dependent or neglected child, or, if the petition alleges that the child is delinquent or unruly, whether the acts ascribed to the child were committed by that child. If the court finds that the child is not a dependent or neglected child or that the allegations of delinquency or unruly conduct have not been established, it shall dismiss the petition and order the child discharged from any detention or other restriction theretofore ordered in the proceeding.

(2) If the petition alleged the child was dependent and neglected as defined in § 37-1-102(b)(12)(G), or if the court so finds regardless of the grounds alleged in the petition, the court shall determine whether the parents or either of them or another person who had custody of the child committed severe child abuse. The court shall file written findings of fact that are the basis of its conclusions on that issue within thirty (30) days of the close of the hearing or, if an appeal or a petition for certiorari is filed, within five (5) days thereafter, excluding Sundays.

(b) If the court finds on proof beyond a reasonable doubt that the child committed the acts by reason of which the child is alleged to be delinquent, it shall proceed immediately or at a postponed hearing to hear evidence as to whether the child is in need of treatment or rehabilitation and to make and file its findings thereon. If the court finds that the child is not in need of treatment or rehabilitation, it may dismiss the proceeding and discharge the child from any detention or other restriction theretofore ordered. In the absence of evidence to the contrary, evidence of the commission of acts that constitute a felony or that reflect recidivistic delinquency is sufficient to sustain a finding that the child is in need of treatment or rehabilitation.

(c) If the court finds from clear and convincing evidence that the child is dependent, neglected or unruly, the court shall proceed immediately or at a postponed hearing to make a proper disposition of the case.

(d) In hearings under subsections (b) and (c), all evidence helpful in determining the questions presented, including oral and written reports, may be received by the court and relied upon to the extent of its probative value even though not otherwise competent in the hearing on the petition. The parties or their counsel shall be afforded an opportunity to examine and controvert written reports so received and to cross-examine individuals making the reports. Sources of confidential information need not be disclosed.

(e) (1) Any order of the court that places custody of a child with the department shall empower the department to select any specific residential or treatment placements or programs for the child according to the determination made by the department, its employees, agents or contractors.

(2) The court may review the residential or treatment placement of a child placed in the department's custody, and within ninety (90) days of the placement, the court may, on its own motion, order a hearing to receive evidence and testimony with regard to the appropriateness of the child's residential or treatment placement. The court shall provide notice of the hearing to the department, to the child's biological parent or parents, and any other person who has been primarily responsible for the care of the child during the twelve (12) months prior to the child's placement in the department's custody. The court shall allow thirty (30) days from the time such notices are sent before the hearing date is set. The court shall issue a placement recommendation based on a preponderance of the evidence to the department within ten (10) days after the conclusion of the hearing. Upon receiving the court's recommendation, the department shall issue a determination as to the child's placement within fifteen (15) days. The department shall notify the court, the child's biological parent or parents, and any other person who has been primarily responsible for the care of the child during the twelve (12) months prior to the child's placement.

(f) On its own motion or that of a party, the court may continue the hearings under this section for a reasonable period to receive reports and other evidence bearing on the disposition or the need for treatment or rehabilitation. In this event, the court shall make an appropriate order for detention of the child, or the child's release from detention, subject to supervision of the court during the period of the continuance. In scheduling investigations and hearings, the court shall give priority to proceedings in which a child is in detention or has otherwise been removed from the child's home before an order of disposition has been made.



§ 37-1-130 - Dependent or neglected child -- Disposition.

(a) If the child is found to be dependent or neglected, the court may make any of the following orders of disposition best suited to the protection and physical, mental and moral welfare of the child:

(1) Subject to the restrictions of § 37-1-129(e), permit the child to remain with the child's parents, guardian or other custodian, subject to conditions and limitations as the court prescribes, including supervision as directed by the court for the protection of the child;

(2) Subject to the restrictions of § 37-1-129(e), and subject to conditions and limitations as the court prescribes, transfer temporary legal custody to or grant permanent guardianship in accordance with part 8 of this chapter to any of the following:

(A) Any individual who, after study by the probation officer or other person or agency designated by the court, is found by the court to be qualified to receive and care for the child;

(B) The department of children's services:

(i) Any child placed in the custody of the department of children's services shall become a resident of the county in which such child is placed by the department. The board of education of each local school system shall assign the student to a public school pursuant to § 49-6-3102;

(ii) In order to assure appropriate placement for students with disabilities, the procedures required by the state board of education must be followed;

(iii) If a student is determined to be a child with disabilities as defined by state and federal laws and regulations and, therefore, entitled to special education and related services, a multi-disciplinary team of the receiving school system must be convened prior to the placement of the child in the school system for the purpose of developing an appropriate educational program. The department shall notify the receiving school system as far in advance of the intended placement as possible. A representative from the department must be present at the multi-disciplinary team meeting;

(iv) Placements in educational programs not following the requirements set forth in this section shall be the financial responsibility of the department of education;

(v) Any financial responsibility required under the provisions of this section for the education of children with disabilities whose parents are not residents of the county in which the children are placed shall be borne by the department of education and not by any local government. This provision shall not act to reduce federal funds for children with disabilities or special education going to any local education agency;

(C) An agency or other private organization licensed or otherwise authorized by law to receive and provide care for the child; or

(D) An individual in another state with or without supervision by an appropriate officer under § 37-1-142;

(3) In those counties having a county department of children's services, commit the child to the custody of such county department; or

(4) Without making any of the foregoing orders, transfer custody of the child to the juvenile court of another state if authorized by and in accordance with § 37-1-141 if the child is or is about to become a resident of that state.

(b) Unless a child found to be dependent or neglected is found also to be delinquent, the child shall not be committed to or confined in an institution or other facility designed or operated for the benefit of delinquent children. Any disposition under this section shall be implemented as soon as possible after entry of the court's order. A disposition under subdivision (a)(2) or (3) shall, in no event, result in the child's detention in shelter care, as defined in § 37-1-116, or other temporary placement, without provision of necessary services consistent with the child's assessments or evaluations, in excess of thirty (30) days after entry of the court's order.

(c) No child who has been found to be a victim of severe child abuse shall be returned to the custody or residence of any person who engaged in or knowingly failed to protect the child from the brutality or abuse unless the court finds on the basis of clear and convincing evidence that the child will be provided a safe home free from further such brutality and abuse. The court shall file written findings of fact that are the basis of its conclusions on that issue within thirty (30) days of the close of the hearing or, if an appeal or petition for certiorari is filed, within five (5) days thereafter, excluding Sundays. No such child shall be returned to such custody on the basis of the court's order until five (5) days after entry of the order without the consent of the department and the petitioner.

(d) (1) When the department determines that a child who has been committed to the department under this section is ready to return home, the department shall notify the court in writing of its intention to place the child at home on a trial home visit. If the court objects to the trial home visit, it must notify the department of its objection in writing or set a hearing within fifteen (15) days of the date of the notice, with such hearing to be held at the earliest possible date. If the hearing is not set nor a written objection received within fifteen (15) days of the date of the notice, the department may place the child on a trial home visit. The notice shall include the provision that the department's legal custody of the child shall terminate in ninety (90) days.

(2) If during the ninety-day period the department determines that the trial home visit is not in the child's best interest and removes the child on an emergency basis or seeks to remove the child on a non-emergency basis, the department shall file a motion for review by the court of the trial home visit and shall provide notice to the parent or parents, guardian or other custodian. The court shall hold a hearing on such motion within three (3) days of an emergency removal and shall set a hearing within fifteen (15) days to be held at the earliest possible date if the motion seeks the court's permission to make a non-emergency removal.

(3) During the ninety-day trial home visit, the court may periodically review the child's status and may make any orders that the best interest of the child may require.



§ 37-1-131 - Delinquent child -- Disposition -- Restitution.

(a) If the child is found to be a delinquent child, the court may make any of the following orders of disposition best suited to the child's treatment, rehabilitation and welfare:

(1) Any order authorized by § 37-1-130 for the disposition of a dependent or neglected child;

(2) (A) Placing the child on probation under the supervision of the probation officer of the court or the department of children's services, any person, or persons or agencies designated by the court, or the court of another state as provided in § 37-1-143, under conditions and limitations the court prescribes;

(B) The court shall make a finding that the child's school shall be notified, if:

(i) The adjudication of delinquency was for an offense involving:

(a) First degree murder;

(b) Second degree murder;

(c) Rape;

(d) Aggravated rape;

(e) Rape of a child;

(f) Aggravated rape of a child;

(g) Aggravated robbery;

(h) Especially aggravated robbery;

(i) Kidnapping;

(j) Aggravated kidnapping;

(k) Especially aggravated kidnapping;

(l) Aggravated assault;

(m) Felony reckless endangerment; or

(n) Aggravated sexual battery; or

(ii) The adjudication of delinquency was for a violation of:

(a) Voluntary manslaughter, as defined in § 39-13-211;

(b) Criminally negligent homicide, as defined in § 39-13-212;

(c) Sexual battery by an authority figure, as defined in § 39-13-527;

(d) Statutory rape by an authority figure, as defined in § 39-13-532;

(e) Prohibited weapon, as defined in § 39-17-1302;

(f) Unlawful carrying or possession of a firearm, as defined in § 39-17-1307;

(g) Carrying weapons on school property, as defined in § 39-17-1309;

(h) Carrying weapons on public parks, playgrounds, civic centers, and other public recreational buildings and grounds, as defined in § 39-17-1311;

(i) Handgun possession, as defined in § 39-17-1319;

(j) Providing handguns to juveniles, as defined in § 39-17-1320; or

(k) Any violation of § 39-17-417 that constitutes a Class A or Class B felony; and

(iii) School attendance is a condition of probation, or if the child is to be placed in the custody of a state agency and is to be placed in school by a state agency or by a contractor of the state agency;

(C) The court may make a finding that the child's school shall be notified based on the circumstances surrounding the offense if the adjudication of delinquency is for an offense not listed in this subsection (a);

(D) The court shall then enter an order directing the youth service officer, probation officer, or the state agency, if the child has been committed to the custody of the state agency, to notify the school principal in writing of the nature of the offense and probation requirements, if any, related to school attendance, within five (5) days of the order or before the child resumes or begins school attendance, whichever occurs first. In individual cases when the court deems it appropriate, the court may also include in the order a requirement to notify county and municipal law enforcement agencies having jurisdiction over the school in which the child will be enrolled;

(E) When the principal of a school is notified, the principal of the child's school, or the principal's designee, shall convene a meeting to develop a plan within five (5) days of the notification. Reasonable notice shall be given of the date and time of the meeting. The child, the department of children's services if the child is in state custody, the child's parent/guardian/legal caretaker if not in state custody, and other appropriate parties identified by the child, the department of children's services or parent/guardian/legal caretaker shall be invited to the meeting. The plan shall set out a list of goals to provide the child an opportunity to succeed in school and provide for school safety, a schedule for completion of the goals and the personnel who will be responsible for working with the child to complete the goals;

(F) The information shall be shared only with the employees of the school having responsibility for classroom instruction of the child and the school counselor, social worker or psychologist who is involved in developing a plan for the child while in the school, and with the school resource officer, and any other person notified pursuant to this section. The information is otherwise confidential and shall not be shared by school personnel with any other person or agency, except as may otherwise be required by law. Notification in writing of the nature of the offense committed by the child and any probation requirements and the plan shall not become a part of the child's student record;

(G) In no event shall a child be delayed from attending school for more than five (5) school days from the date of notice;

(H) Notwithstanding any other state law to the contrary, the department of children's services shall develop a written policy consistent with federal law detailing the information to be shared by the department with the school for children in its legal custody when notification is required;

(I) Upon the subsequent enrollment of any such student in any other LEA, the parents or custodians of the student, and the administrator of any school having previously received the same or similar notice pursuant to this section, shall notify the school in the manner specified in § 49-6-3051;

(J) A violation of the confidentiality provisions of subdivision (a)(2)(F) is a Class C misdemeanor;

(K) (i) If the court does not place the child in state custody, but orders the child to complete an inpatient mental health treatment program at a hospital or treatment resource as defined in § 33-1-101, upon leaving that hospital or treatment resource, the principal of the child's school shall be notified and the principal of the child's school or the principal's designee shall convene a meeting to develop a transition plan within five (5) days of the notification. Reasonable notice shall be given of the date and time of the meeting. The child, child's parent/guardian/legal caretaker, other relevant service providers, and other appropriate parties identified by the child and parent/guardian/legal caretaker shall be invited to the meeting;

(ii) If an information release is executed in compliance with § 33-3-109 that provides the principal or other designated school personnel access to certain information concerning the child, the principal or other designated school personnel may work with the child's mental health provider to develop this plan. The transition plan shall set out a list of goals to provide the child an opportunity to succeed in school and provide for school safety, a schedule for completion of the goals and the personnel who will be responsible for working with the child to complete the goals. The information shall be shared only with employees of the school having responsibility for classroom instruction of the child, but the information is otherwise confidential and shall not be shared by school personnel with any other person or agency, except as may be otherwise required by law. The notification in writing of the nature of the offense committed by the child, any probation requirements, and the transition plan developed pursuant to this subdivision (a)(2)(K)(ii) shall not become a part of the child's student record;

(iii) In no event shall a child be delayed from attending school for more than five (5) school days;

(iv) A violation of the confidentiality provisions of subdivision (a)(2)(K)(ii) is a Class C misdemeanor;

(3) Placing the child in an institution, camp or other facility for delinquent children operated under the direction of the court or other local public authority;

(4) Subject to the restrictions of § 37-1-129(e), commit the child to the department of children's services, which commitment shall not extend past the child's nineteenth birthday;

(5) Assessing a fine not to exceed fifty dollars ($50.00) for each offense that constitutes a violation of a state law or municipal ordinance;

(6) Committing the child to the custody of the county department of children's services in those counties having such a department;

(7) (A) Ordering the child to perform community service work with such work being in compliance with federal and state child labor laws. For first-time delinquent acts involving alcohol or beer, in its order for community service work, the court may require the juvenile to spend a portion of such time in the emergency room of a hospital, only if, and to the extent, the hospital agrees with such action;

(B) No charitable organization, municipality, county or political subdivision thereof utilizing juveniles performing community service work pursuant to this chapter shall be liable for any injury sustained by the juvenile or other person, proximately caused by the juvenile, while the juvenile is performing a work project for such organization or governmental entity, if the organization or governmental entity exercised due care in the supervision of the juvenile;

(C) No charitable organization, municipality, county or political subdivision thereof, nor any employee or officer thereof, shall be liable to any person for any act of a juvenile while the juvenile is on a community work project for such organization or governmental entity, if the organization or governmental entity exercised due care in the supervision of the juvenile;

(D) No charitable organization, municipality, county or political subdivision thereof, nor any employee or officer thereof, shall be liable to any juvenile or the juvenile's family for death or injuries received, proximately caused by the juvenile, while the juvenile is on a community work project for such organization or governmental entity, if the organization or governmental entity exercised due care in the supervision of the juvenile;

(E) The authority and protection from liability provided by this section is supplemental and in addition to any other authority and protection provided by law; and

(8) (A) In lieu of committing a child to the custody of the department of children's services and subject to the requirements of subdivision (a)(8)(B), the court may order any of the following if the child is found to be a delinquent child:

(i) Assign a long-term mentor to such child; or

(ii) Require that the delinquent child or any of the child's family members receive counseling services from any counseling service provided through or approved by the juvenile court;

(B) An order may be issued under subdivision (a)(8)(A) only if the funding necessary to implement such order is appropriated by the legislative body of the county in which the court is located or is provided by grants from public or private sources.

(b) (1) If the child is found to be delinquent, the court shall determine if any monetary damages actually resulted from the child's delinquent conduct. Upon a determination that monetary damages resulted from such conduct, the court shall order the child to make restitution for such damages unless the court further determines that the specific circumstances of the individual case render such restitution, or a specified portion thereof, inappropriate.

(2) (A) IF restitution is ordered pursuant to this subsection (b) in those cases where the court has made a finding that:

(i) A specified amount is owed;

(ii) Such amount is ordered to be paid pursuant to a specific payment schedule; and

(iii) The total amount of such ordered restitution is not paid by the time the juvenile court no longer has jurisdiction over the child;

THEN, notwithstanding § 37-1-133(b) or any other law to the contrary, the recipient of such restitution may convert the unpaid balance of the restitution ordered by the court into a civil judgment in accordance with the procedure set out in this subsection (b). The payment of such civil judgment shall be at the same payment schedule as that as when the offender was a juvenile.

(B) Under such judgment, payments shall be continued to be made under the specific payment schedule ordered by the juvenile court until the judgment has been satisfied.

(3) The restitution recipient shall file a certified copy of the juvenile court's restitution order with any court having jurisdiction over the total amount of restitution ordered.

(4) Upon receipt of such a restitution order, the court shall take proof as to the amount of ordered restitution actually paid. If the court finds that the amount of restitution actually paid is less than the total amount of restitution ordered by the juvenile court, it shall enter a judgment in favor of the restitution recipient and against the offender for the amount of the unpaid balance of such restitution.

(5) A judgment entered pursuant to this subsection (b) shall remain in effect for a period of ten (10) years from the date of entry and shall be enforceable by the restitution recipient in the same manner and to the same extent as other civil judgments.

(c) (1) This subsection (c) shall apply to a juvenile who is adjudicated delinquent, but not committed to the custody of the department of children's services, for an act that if committed by an adult would be one (1) or more of the following offenses:

(A) First degree murder, as prohibited by § 39-13-202;

(B) Second degree murder, as prohibited by § 39-13-210;

(C) Voluntary manslaughter, as prohibited by § 39-13-211;

(D) Criminally negligent homicide, as prohibited by § 39-13-212;

(E) Rape, as prohibited by § 39-13-503;

(F) Aggravated rape, as prohibited by § 39-13-502;

(G) Rape of a child, as prohibited by § 39-13-522;

(H) Aggravated rape of a child, as prohibited by § 39-13-531;

(I) Aggravated robbery, as prohibited by § 39-13-402;

(J) Especially aggravated robbery, as prohibited by § 39-13-403;

(K) Kidnapping, as prohibited by § 39-13-303;

(L) Aggravated kidnapping, as prohibited by § 39-13-304;

(M) Especially aggravated kidnapping, as prohibited by § 39-13-305;

(N) Aggravated assault, as prohibited by § 39-13-102;

(O) Felony reckless endangerment, as prohibited by § 39-13-103;

(P) Sexual battery, as prohibited by § 39-13-505;

(Q) Aggravated sexual battery, as prohibited by § 39-13-504; or

(R) Any other Class A or Class B felony.

(2) If a court finds a juvenile to be delinquent as a result of an act listed in subdivision (c)(1), the court shall have broad discretion to issue orders and, in conjunction with representatives from the LEA, to change the educational assignment of the juvenile. The court shall involve representatives of the LEA, as necessary, to ascertain a proper educational assignment and the availability of secure educational facilities for the juvenile who, through actions of the court, is facing personal restrictions or being released with compulsory attendance in school as a condition of personal restriction or release. There shall be a presumption in favor of issuing a court order prohibiting the juvenile from attending the same educational placement as the victim.

(3) The court shall have discretion to determine how best to restrict future contact of the defendant with the victim while the victim is at school or in other public settings.

(4) When consulted by the court, the representatives of the LEA shall provide a list of alternatives to attendance at the school which is attended by the victim. This information shall include the availability of programs including another school assignment within the district, alternative school, virtual education, homebound instruction, adult education programs, and high school equivalency testing eligibility.

(5) The school resource officer shall be authorized to assist school officials in the enforcement of orders issued by the court and shall be made fully aware of the confidential nature of any order and the student's educational assignment.

(6) For a delinquent act that would be any offense not specifically enumerated in subdivision (c)(1), the court shall have the discretionary authority to enter orders that provide sanctions for the offense and, in consultation with school officials, limitations or conditions on attendance at school.



§ 37-1-132 - Unruly child -- Disposition.

(a) If the child is found to be an unruly child, the court may make such disposition as authorized by § 37-1-131(a)(1), (2), (5), or (7) that is best suited to such child's treatment. However, no child found to be an unruly child may be placed on probation under the supervision of the department, unless such child is found to also be a delinquent child or is found to have committed a violation of a valid court order as provided for in the Appendix to the Tennessee Rules of Juvenile Procedure. No county government may be required to increase local funding to implement this provision. The court has the additional dispositional alternative of ordering the department to provide non-custodial services to a child found to be unruly.

(b) (1) If the court finds that it is in the best interest of the child and the public that any unruly child be removed from the home of a parent, guardian or other legal custodian, the placement of the child shall be with the person, agency or facility that presents the least drastic or restrictive alternative.

(2) If the court desires to commit an unruly child to the custody of the department of children's services, it shall, prior to ordering commitment, refer such child to the department's juvenile-family crisis intervention program under § 37-1-168. The court may commit the child to the department after such juvenile-family crisis intervention program certifies to the court that there is no other less drastic measure than court intervention. Nothing in this subdivision (b)(2) shall preclude placing a child in protective service custody.

(3) A disposition under this section shall, in no event, result in the child's detention in shelter care, as defined in § 37-1-116, or other temporary placement, without provision of necessary services consistent with the child's assessments or evaluations, in excess of thirty (30) days after entry of the court's order.

(c) (1) When the department determines that a child who has been committed to the department under this section is ready to return home, the department shall notify the court in writing of its intention to place the child at home on a trial home visit. If the court objects to the trial home visit, it must notify the department of its objection in writing or set a hearing within fifteen (15) days of the date of the notice with such hearing being held at the earliest possible date. If a hearing is not set nor a written objection received within fifteen (15) days of the date of the notice, the department may place the child on a trial home visit. The notice shall include the provision that the department's legal custody of the child shall terminate in thirty (30) days.

(2) If during the thirty-day period the department determines that the trial home visit is not in the child's best interest and removes the child on an emergency basis or seeks to remove the child on a non-emergency basis, the department shall file a motion for review by the court of the trial home visit and shall provide notice to the parent(s), guardian or other custodian. The court shall hold a hearing on such motion within three (3) days of an emergency removal and shall set a hearing within fifteen (15) days to be held at the earliest possible date if the motion seeks the court's permission to make a non-emergency removal.

(3) During the thirty-day trial home visit, the court may periodically review the child's status and may make any orders that the best interest of the child may require.



§ 37-1-133 - Order of adjudication -- Noncriminal.

(a) An order of disposition or other adjudication in a proceeding under this part is not a conviction of crime and does not impose any civil disability ordinarily resulting from a conviction or operate to disqualify the child in any state service or civil service application or appointment. A child shall not be committed or transferred to a penal institution or other facility used primarily for the execution of sentences of persons convicted of a crime, except as provided in § 37-1-134.

(b) The disposition of a child and evidence adduced in a hearing in juvenile court may not be used against such child in any proceeding in any court other than a juvenile court, whether before or after reaching majority, except in dispositional proceedings after conviction of a felony for the purposes of a pre-sentence investigation and report.

(c) A child found to be delinquent shall be exempt from the operation of laws applicable to infamous crimes, and such child shall not be rendered infamous by the judgment of the juvenile court in which such child is tried.



§ 37-1-134 - Transfer from juvenile court.

(a) After a petition has been filed alleging delinquency based on conduct that is designated a crime or public offense under the laws, including local ordinances, of this state, the court, before hearing the petition on the merits, may transfer the child to the sheriff of the county to be held according to law and to be dealt with as an adult in the criminal court of competent jurisdiction. The disposition of the child shall be as if the child were an adult if:

(1) The child was sixteen (16) years or more of age at the time of the alleged conduct, or the child was less than sixteen (16) years of age if such child was charged with the offense of first degree murder, second degree murder, rape, aggravated rape, rape of a child, aggravated rape of a child, aggravated robbery, especially aggravated robbery, kidnapping, aggravated kidnapping or especially aggravated kidnapping or an attempt to commit any such offenses. The district attorney general may not seek, nor may any child transferred under this section receive, a sentence of death for the offense for which the child was transferred;

(2) A hearing on whether the transfer should be made is held in conformity with §§ 37-1-124, 37-1-126 and 37-1-127;

(3) Reasonable notice in writing of the time, place and purpose of the hearing is given to the child and the child's parents, guardian or other custodian at least three (3) days prior to the hearing; and

(4) The court finds that there are reasonable grounds to believe that:

(A) The child committed the delinquent act as alleged;

(B) The child is not committable to an institution for the developmentally disabled or mentally ill; and

(C) The interests of the community require that the child be put under legal restraint or discipline.

(b) In making the determination required by subsection (a), the court shall consider, among other matters:

(1) The extent and nature of the child's prior delinquency records;

(2) The nature of past treatment efforts and the nature of the child's response thereto;

(3) Whether the offense was against person or property, with greater weight in favor of transfer given to offenses against the person;

(4) Whether the offense was committed in an aggressive and premeditated manner;

(5) The possible rehabilitation of the child by use of procedures, services and facilities currently available to the court in this state; and

(6) Whether the child's conduct would be a criminal gang offense, as defined in § 40-35-121, if committed by an adult.

(c) The transfer pursuant to subsection (a) terminates jurisdiction of the juvenile court with respect to any and all delinquent acts with which the child may then or thereafter be charged, and the child shall thereafter be dealt with as an adult as to all pending and subsequent criminal charges; provided, that if a child transferred pursuant to this section is acquitted in criminal court on the charge or charges resulting in such transfer, or if such charge or charges are dismissed in such court, this subsection (c) shall not apply and the juvenile court shall retain jurisdiction over such child. If a child is in the legal custody of the department at the time of transfer, such custody shall terminate at the transfer hearing, except that if a child is already committed to the department, the court may determine if it is in the best interest of the child to remain in the legal custody of the department until conviction occurs. In any case, legal custody by the department shall terminate upon any conviction in adult criminal court. If there is no conviction and charges so transferred are dismissed or acquittal occurs, the presiding trial judge shall notify the transferring juvenile court judge of such dismissal or acquittal so that the juvenile court may at its discretion set a hearing to ascertain status of the child as to the department's custody.

(d) If a person eighteen (18) years of age or older is to be charged with an offense that was alleged to have been committed prior to such person's eighteenth birthday, the petition shall be brought in the juvenile court that would have had jurisdiction at the time of the offense. The juvenile court shall either adjudicate the case under its continuing jurisdiction authority under § 37-1-102(b)(4)(B) and (C) or undertake transfer proceedings consistent with this section.

(e) No child, either before or after reaching eighteen (18) years of age, shall be prosecuted for an offense previously committed unless the case has been transferred as provided in subsection (a).

(f) (1) Statements made by the child at the juvenile court hearing under this section are not admissible against the child, over objection, in the criminal proceedings following the transfer.

(2) In any county in which, on July 1, 1996, the general sessions court or juvenile court makes audio recordings, the court shall make or cause to be made an audio recording of each transfer hearing conducted pursuant to this section. Such recording shall include all proceedings in open court and such other proceedings as the judge may direct and shall be preserved as a part of the record of the hearing. The juvenile who is the subject of the hearing may, at the juvenile's own expense, transcribe the recording of the hearing and a transcript so prepared may be used for the purpose of an appeal as provided by law. In all other counties, transfer hearings shall be recorded using the procedure provided in title 40, chapter 14, part 3.

(g) If the case is not transferred, the judge who conducted the hearing shall not over objection of an interested party preside at the hearing on the petition. If the case is transferred to a court of which the judge who conducted the hearing is also the judge, the judge likewise is disqualified from presiding in the prosecution.

(h) After a child has been sentenced to an adult institution, the department of correction may file a petition requesting the committing court to allow the department to transfer the defendant to an institution for juvenile delinquents administered by the department of children's services. Upon the approval by such court, the defendant may be transferred by the department of correction to a child-caring institution to be held until the defendant's eighteenth birthday. At the defendant's eighteenth birthday, the defendant may be transferred to an adult institution if there is time remaining on the defendant's term. If the term expires prior to the eighteenth birthday, the defendant shall be released. Any child sentenced by a committing court pursuant to this section shall, for the purpose of parole, be treated as if such child were an adult. The provisions of this section relative to housing of juveniles who have obtained the age of eighteen (18) shall not be affected by subsections (i), (j) and (k).

(i) When a child transferred under this section is detained, the juvenile court may, in its discretion, order confinement in a local juvenile detention facility, or a juvenile detention facility with which it contracts or an adult detention facility separate and removed from adult detainees. The court having adult criminal jurisdiction may thereafter order detention in an adult detention facility separate and removed from adult detainees; provided, however, that during the period while such child is detained separately from adult detainees, such child shall otherwise abide by the same regulations and policies governing conditions of imprisonment that apply to adult detainees who are charged with similar offenses. Similar regulations and policies governing educational opportunities for adults shall be implemented for a child so detained, but such regulations and policies shall in no way affect or alter the manner in which a local education agency is required to provide educational services to a child under the federal Individuals with Disabilities Education Act, compiled in 20 U.S.C. § 1471 et seq.

(j) Any person, who was transferred under this section and who was less than sixteen (16) years of age at the time of the offense and who is subsequently convicted and committed, shall be housed in a juvenile correctional facility until such person reaches sixteen (16) years of age, at which time such person may be transferred upon the order of the committing court to an adult facility. Any person committed to an adult facility under this section shall be housed separate and removed from adult inmates. In exercising the commissioner's discretion under § 41-1-403 to determine the institutional location of any such person, the commissioner of correction shall take into consideration the proximity of the institution to the person's home. However, during any period while such person is confined separately from adult inmates within such regional facility, such person shall otherwise abide by the same regulations and policies governing conditions of imprisonment that apply to adult inmates who are confined for similar offenses. Similar regulations and policies governing educational opportunities for adults shall be implemented for a child so detained, but such regulations and policies shall in no way affect or alter the manner in which a local education agency is required to provide educational services to a child under the federal Individuals with Disabilities Education Act, compiled in 20 U.S.C. § 1471 et seq.

(k) Any person who is transferred under this section and who was sixteen (16) years of age or older at the time of the offense and is subsequently convicted and committed shall be housed in a juvenile correctional facility unless the committing court orders commitment to an adult facility. Any person committed to an adult facility under this section shall be housed, separate and removed from adult inmates. In exercising the commissioner's discretion under § 41-1-403 to determine the institutional location of any such person, the commissioner of correction shall take into consideration the proximity of the institution to the person's home. However, during any period while such person is confined separately from adult inmates within such regional facility, such person shall otherwise abide by the same regulations and policies governing conditions of imprisonment that apply to adult inmates who are confined for similar offenses. Similar regulations and policies governing educational opportunities for adults shall be implemented for a child so detained, but such regulations and policies shall in no way affect or alter the manner in which a local education agency is required to provide educational services to a child under the federal Individuals with Disabilities Education Act, compiled in 20 U.S.C. § 1471 et seq.



§ 37-1-135 - Mentally ill or developmentally disabled child -- Disposition.

If, at a dispositional hearing or at a hearing to transfer a child under § 37-1-134, there is reason to believe the child may be suffering from mental illness or is developmentally disabled, the court may proceed under § 37-1-128(d).



§ 37-1-137 - Commitment of delinquent children to the department of children's services.

(a) (1) (A) An order of the juvenile court committing a delinquent child to the custody of the department of children's services shall be for an indefinite time.

(B) If a juvenile offender is tried and adjudicated delinquent in juvenile court for the offense of first degree murder, second degree murder, aggravated rape, rape of a child, aggravated sexual battery, especially aggravated kidnapping, aggravated robbery, especially aggravated robbery, aggravated arson, attempt to commit first degree murder, or violations of § 39-17-417(b), (i) or (j), or has been previously adjudicated delinquent in three (3) felony offenses arising out of separate criminal episodes at least one (1) of which has resulted in institutional commitment to the department of children's services, or is within six (6) months of the child's eighteenth birthday at the time of the adjudication of the child's delinquency, the commitment may be for a determinate period of time but in no event shall the length of the commitment be greater than the sentence for the adult convicted of the same crime, nor shall such commitment extend past the offender's nineteenth birthday. Commitment under this section shall not exceed the sentences provided for by the Tennessee Criminal Sentencing Reform Act of 1989, compiled in title 40, chapter 35, and in no event shall a juvenile offender be sentenced to Range II or Range III.

(2) However, no child shall be committed to such department when the court deems it in the best interest of the child without a pre-commitment report including, but not limited to:

(A) Educational status;

(B) Family background information;

(C) Employment background;

(D) Physical examination and report; and

(E) Psychological report (if possible).

(3) Such report shall be prepared by the probation officer assigned to the juvenile to be committed.

(4) Notwithstanding subdivisions (a)(2) and (3), the information in a pre-commitment report shall be provided only when presently available and shall not be provided at an additional cost to the department.

(5) The department may place the child in a suitable state institution, foster home or group home, or the department may purchase services from any agency, public or private, that is authorized by law to receive or provide care or services for children.

(6) The commissioner, in consultation with the executive committee of the Tennessee council of juvenile and family court judges, shall promulgate rules and regulations relative to commitment criteria for the incarceration of juvenile offenders in facilities operated or managed by the department. All such rules and regulations shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The commissioner shall prescribe procedures whereby the child's treatment, rehabilitation and progress shall be reviewed quarterly and a recommendation for or against home placement or discharge shall be made to the commissioner or the commissioner's designee at least semiannually.

(c) (1) (A) The commissioner or the commissioner's designee, with the assent of the committing court, may make a home placement of a child under the continuing supervision of the department.

(B) Notification of a home placement of a child shall be made in writing to the committing court at least fifteen (15) days prior to the proposed date of such placement. Unless the committing court makes an objection in writing to the commissioner or the commissioner's designee or sets a hearing within the fifteen-day period with such hearing to be held at the earliest possible date, the court shall be considered to have assented to the home placement and the child shall immediately be released to home placement supervision.

(C) The first thirty (30) days after the child's return to home placement supervision shall be a trial home pass with the department retaining legal custody of the child. If the child successfully completes the trial home pass, at the end of the thirty-day trial home pass the child shall automatically continue on home placement supervision status, unless the court has ordered that supervision status is not necessary, and the department's legal custody of the child shall terminate. Such home placement supervision by the department shall continue until the court orders a discharge of such supervision under subdivision (g)(1).

(D) If the committing court objects to the home placement supervision, such objections shall be made in writing to the commissioner or the commissioner's designee setting forth the reasons for such objections. A valid ground for such objection shall include, but not be limited to, consideration of the nature of the offense committed by the juvenile. No juvenile shall be released on home placement supervision if the committing court objects in the prescribed written manner. Upon receiving the objection from the committing court, the commissioner or the commissioner's designee shall review the child's file and consult with the committing judge regarding such denial in the form of a hearing set by either the court or by motion of the department or any attorney for the child.

(E) If no agreement is reached between the department and the committing judge, then the commissioner or the commissioner's designee shall request a hearing on the proposed placement by a three- judge panel to be appointed by the executive committee of the Tennessee council of juvenile and family court judges. Such three-judge panel shall not include the committing judge. The panel will hear and resolve the controversy within thirty (30) days of receipt of the commissioner's or the commissioner's designee's request for a hearing by the executive secretary of the council and the decision of the panel shall be final.

(2) In the event the juvenile offender is a person described in subdivision (a)(1)(B) and is given a determinate commitment, and the commissioner or the commissioner's designee is of the opinion that the juvenile offender is a fit subject to return to home placement prior to the achievement of committal reduction credits as set out in subsection (h), the commissioner or the commissioner's designee shall request a hearing before the judge of the juvenile court in which the original commitment occurred. The request shall state the reasons for recommending the early release placement and shall make specific recommendations as to where the child will be placed. A copy of the request for a hearing shall be supplied to the district attorney general. If, on review of the record, the court is of the opinion that the request is well taken and the district attorney general has no objection, the judge may order the early release placement without a hearing. Otherwise, the court shall schedule a hearing within fifteen (15) days of the receipt of the request for hearing. At the hearing, the department, the juvenile offender, and the state shall be given an opportunity to be heard in support of or in opposition to the proposed early release placement and all of the parties may subpoena witnesses to testify on any issue raised by the proposed placement. The court may make such orders pertaining to such placement as the court determines are justified under the proof produced at the hearing for such early release placement. The court's decision may be appealed under § 37-1-302.

(d) (1) If the designee of the department supervising a delinquent child on home placement supervision has reasonable cause to believe that such child has violated the conditions of home placement supervision in an important respect after the trial home pass has ended, the designee may file a petition alleging a violation of home placement supervision. Notwithstanding any other law to the contrary, the court may require that the child be placed in detention pending adjudication of the petition. The department is prohibited from taking the child into custody until the court finds that the child has violated conditions of the home placement supervision and the court terminates the home placement supervision. Nothing in this subdivision (d)(1) shall prevent the transfer of a juvenile under § 37-1-134.

(2) No such court permission is required during the trial home pass and the department is authorized to remove the child from the home at its discretion, except that a notice of such removal and disruption of the trial home pass shall be filed with the court within ten (10) days as a violation allegation or other appropriate petition or motion and the legal custody of the department is not terminated. A review hearing on such action shall be held within thirty (30) days of such filing. Nothing in this subdivision (d)(2) shall prevent the transfer of a juvenile under § 37-1-134.

(e) The juvenile court that committed the delinquent child to the department retains jurisdiction to determine allegations of violation of home placement. Such court shall schedule a hearing within seven (7) days of the time the child is placed in detention and cause written notice to be served on the child, the child's parent(s), guardian or other custodian, and the department's designee a reasonable time before the hearing. The written notice shall contain a copy of the petition and any other written report or statement detailing the violation or violations as well as the time, place and purpose of the hearing. At the hearing, the court shall allow the child to be heard in person and to present witnesses or documentary evidence. The child shall also have the right to confront and cross-examine witnesses.

(f) If the court finds that no violation has occurred, the child shall be allowed to resume the former conditions of home placement. If the court finds that:

(1) A violation occurred; and

(2) The violation was serious enough to justify termination, it shall order that the child be re-committed to the department. Such order shall contain the reasons relied on for terminating the home placement. Upon such termination, the child may be placed as the commissioner or the commissioner's designee may direct. The child may appeal the disposition of the court as provided in § 37-1-159.

(g) (1) The commissioner or the commissioner's designee may discharge a child placed on state probation pursuant to § 37-1-131(a)(2)(A) or under home placement supervision status by the department after legal custody ends pursuant to subdivision (c)(1)(C) and thereby terminate supervision of the child by the department. Notification of discharge of a child shall be made in writing to the committing court at least fifteen (15) days prior to the proposed discharge. Unless the committing court makes an objection in writing to the commissioner or the commissioner's designee or sets a hearing within the fifteen-day period with such hearing to be held at the earliest possible date, the court shall be considered to have assented to the discharge from home placement supervision status of the department or from state probation, and such supervision by the department shall terminate.

(2) Upon receiving the written objection from the committing court, the commissioner or the commissioner's designee shall review the child's file and within fifteen (15) days of receipt of such objection may file a motion for a hearing. The court shall hold such hearing within thirty (30) days of the motion filing. A written decision will be rendered within ten (10) days of that hearing. If the department does not concur with the hearing decision, it shall notify the executive committee of the Tennessee council of juvenile and family court judges which shall appoint a panel of three (3) juvenile or family court judges to review the commissioner's final decision. Such three-judge panel will hear and resolve, by a majority vote, the controversy within thirty (30) days of the filing of the commissioner's request. The committing judge shall not be a member of the three-judge panel. The determination of the three-judge panel shall be final.

(3) In the event the juvenile offender is a person described in subdivision (a)(1)(B) and is given a determinate commitment, and the commissioner or the commissioner's designee is of the opinion that the juvenile offender is a fit subject for discharge, the commissioner or the commissioner's designee shall request a hearing before the judge of the juvenile court in which the original commitment occurred. The request shall state the reasons for recommending the discharge and shall make specific recommendations as to where the child will be placed. A copy of the request for a hearing shall be supplied to the district attorney general. If, on review of the record, the court is of the opinion that the request is well taken and the district attorney general has no objection, the judge may order the placement without a hearing. Otherwise, the court shall schedule a hearing within fifteen (15) days of the receipt of the request for hearing. At the hearing, the department, the juvenile offender and the state shall be given an opportunity to be heard in support of or in opposition to the proposed discharge and all of the parties may subpoena witnesses to testify on any issue raised by the proposed discharge. The court may make such orders pertaining to the continued commitment or discharge as the court determines are justified under the proof produced at the hearing. The court's decision shall be appealable under the provisions of § 37-1-302.

(h) (1) Any juvenile offender who is given a determinate commitment shall be eligible to receive time credits toward the determinate sentence imposed. Such time credits shall be awarded for good institutional behavior or satisfactory performance, or both, within institutional programs. Notwithstanding any other law to the contrary, awarded time credits shall operate to reduce the time a juvenile offender must serve in the department on the determinate sentence.

(2) Each juvenile offender who exhibits good institutional behavior or exhibits satisfactory performance, or both, within a program may be awarded time credits toward the sentence imposed, varying between one (1) day and sixteen (16) days for each month served, with not more than eight (8) days for each month served for good institutional behavior and not more than eight (8) days for each month served for satisfactory program performance in accordance with criteria established by the department. No juvenile offender shall have the right to any such time credits nor shall any juvenile offender have the right to participate in any particular program and may be transferred from one (1) program to another without cause.

(3) Such sentence credits shall not be earned or credited automatically, but rather shall be awarded on a monthly basis to a juvenile offender at the discretion of the responsible superintendent in accordance with the criteria established by the department, and only after receipt by the superintendent of written documentation evidencing the juvenile offender's good institutional behavior or satisfactory program performance, or both.

(4) Such sentence credits may not be awarded for a period of less than one (1) calendar month or for any month in which a juvenile offender commits a major violation of which such juvenile offender is found guilty. No sentence credits for good institutional behavior may be awarded for any month in which a juvenile offender commits any disciplinary violation of which such juvenile offender is found guilty.

(5) A juvenile offender may be deprived of those sentence credits previously awarded pursuant to this subsection (h) only for the commission of any major infraction designated by the department as a major violation, or refusal to participate in a program.

(6) All determinately sentenced juvenile offenders, including those juveniles who are currently serving their sentences, are eligible for the sentence reduction credits authorized by this subsection (h). However, sentence reduction credits authorized by this subsection (h) may be awarded only for conduct or performance, or both, from and after July 1, 1987.



§ 37-1-138 - Liability for expenses of returning juvenile to custody of department of children's services.

(a) The parent or other person who is the physical custodian of a juvenile shall reimburse the state for any expenses incurred by the state in returning such juvenile to the department if:

(1) The juvenile is in the legal custody of the department of children's services;

(2) The juvenile has been temporarily released for a definite period of time to the physical custody of such parent or custodian; and

(3) The juvenile has not returned to the physical custody of the department at the time designated for such return in the temporary release.

(b) The department shall notify the parent or other custodian of this liability prior to release of such juvenile.

(c) The department has the authority to initiate an appropriate civil action in order to collect any proceeds to which it is entitled under the provisions of subsection (a). For any judgment rendered in the state's favor, execution shall issue as provided by law.



§ 37-1-139 - Modification or vacation of orders.

(a) Except as provided in § 36-1-113(q), an order of the court shall be set aside if it appears that:

(1) It was obtained by fraud or mistake sufficient to satisfy the legal requirements in any other civil action;

(2) The court lacked jurisdiction over a necessary party or of the subject matter; or

(3) Newly discovered evidence so requires.

(b) Except for an order terminating parental rights or an order of dismissal, an order of the court may also be changed, modified or vacated upon a finding of changed circumstances and that the change, modification or vacation is in the best interest of the child. An order granting probation to a child found to be delinquent or unruly may be revoked on the ground that the conditions of probation have not been observed.

(c) Pursuant to Rule 22 of the Tennessee Rules of Juvenile Procedure, in no event shall modification of an agreed order result in a child being placed into the custody of the department of children's services without the appropriate petition having been filed with the clerk of the court alleging the child to be dependent, neglected, abused, unruly, or delinquent. This subsection (c) shall not be construed as eliminating the judicial findings required for children in state custody by §§ 37-1-166 and 37-2-409 or as otherwise required by case law and federal regulations.

(d) Any party to the proceeding, the probation officer or other person having supervision or legal custody of or an interest in the child may petition the court for the relief provided in this section. The petition shall set forth in concise language the grounds upon which the relief is requested.

(e) After the petition is filed, the court shall fix a time for hearing and cause notice to be served as a summons is served under § 37-1-123 on the parties to the proceeding or affected by the relief sought. After the hearing, which may be informal, the court shall deny or grant relief as the evidence warrants.



§ 37-1-140 - Legal custodian -- Duties.

(a) A custodian to whom legal custody has been given by the court under this part has the right to the physical custody of the child, the right to determine the nature of the care and treatment of the child, including ordinary medical care and the right and duty to provide for the care, protection, training and education, and the physical, mental and moral welfare of the child, subject to the conditions and limitations of the order and to the remaining rights and duties of the child's parents or guardian. A custodian is also responsible for providing notices as required in § 49-6-3051, to the principal of the school in which the child is enrolled.

(b) As an alternative to a parent or guardian transferring legal custody pursuant to this section or as otherwise provided by law, a parent or guardian may temporarily provide for the care of a child by executing a power of attorney for care of a minor child, pursuant to the Power of Attorney for Care of a Minor Child Act, compiled in title 34, chapter 6, part 3.



§ 37-1-141 - Residence change -- Transfer of jurisdiction to another state.

(a) If the court finds that a child who has been adjudged to have committed a delinquent act or to be unruly or dependent or neglected is or is about to become a resident of another state, the court may defer a hearing on need for the treatment or rehabilitation and disposition and request, by any appropriate means, the juvenile court of the county of the child's residence or prospective residence to accept jurisdiction of the child.

(b) If the child becomes a resident of another state while on probation or under protective supervision under order of a juvenile court of this state, the court may request the juvenile court of the county of the state in which the child has become a resident to accept jurisdiction of the child and to continue the child's probation or protective supervision.

(c) Upon receipt and filing of an acceptance, the court of this state shall transfer custody of the child to the accepting court and cause the child to be delivered to the person designated by that court to receive the child's custody. It also shall provide that court with certified copies of the order adjudging the child to be a delinquent, unruly or dependent or neglected child, of the order of transfer, and, if the child is on probation or under protective supervision under order of the court, of the order of disposition. It also shall provide that court with a statement of the facts found by the court of this state and any recommendations and other information it considers of assistance to the accepting court in making a disposition of the case or in supervising the child on probation or otherwise.

(d) Upon compliance with subsection (c), the jurisdiction of the court of this state over the child is terminated.



§ 37-1-142 - Nonresident child -- Transfer from another state.

(a) If a juvenile court of another state requests a juvenile court of this state to accept jurisdiction of a child found by the requesting court to have committed a delinquent act or to be an unruly or dependent or neglected child, and the court of this state finds, after investigation that the child is, or is about to become, a resident of the county in which the court presides, it shall promptly and not later than fourteen (14) days after receiving the request issue its acceptance in writing to the requesting court and direct its probation officer or other person designated by it to take physical custody of the child from the requesting court, and bring the child before the court of this state or make other appropriate provisions for the child's appearance before the court.

(b) Upon the filing of certified copies of the orders of the requesting court:

(1) Determining that the child committed a delinquent act or is an unruly or dependent or neglected child; and

(2) Committing the child to the jurisdiction of the juvenile court of this state, the court of this state shall immediately fix a time for a hearing on the need for treatment or rehabilitation and disposition of the child or on the continuance of any probation or protective supervision.

(c) The hearing and notice thereof and all subsequent proceedings are governed by this part. The court may make any order of disposition permitted by the facts and this part. The orders of the requesting court are conclusive that the child committed the delinquent act or is an unruly or dependent or neglected child and of the facts found by the court in making the orders, subject only to § 37-1-139. If the requesting court has made an order placing the child on probation or under protective supervision, a like order shall be entered by the court of this state. The court may modify or vacate the order in accordance with § 37-1-139.



§ 37-1-143 - Out-of-state custody and supervision.

Subject to the provisions of this part governing dispositions and to the extent that funds of the county are available, the court may place a child in the custody of a suitable person in another state. On obtaining the written consent of a juvenile court of another state, the court of this state may order that the child be placed under the supervision of a probation officer or other appropriate person designated by the accepting court. One (1) certified copy of the order shall be sent to the accepting court and another filed with the clerk of the county of the requesting court of this state.



§ 37-1-144 - Supervision under out-of-state order.

(a) Upon receiving a request of a juvenile court of another state to provide supervision of a child under the jurisdiction of that court, a court of this state may issue its written acceptance to the requesting court and designate its probation or other appropriate officer who is to provide supervision, stating the probable cost per day therefor.

(b) Upon the receipt and filing of a certified copy of the order of the requesting court placing the child under the supervision of the officer so designated, the officer shall arrange for the reception of the child from the requesting court, provide supervision pursuant to the order and to this part, and report thereon from time to time together with any recommendations the officer may have to the requesting court.

(c) The court of this state may terminate supervision at any time by notifying the requesting court. In that case, or if the supervision is terminated by the requesting court, the probation officer supervising the child shall return the child to a representative of the requesting court authorized to receive the child.



§ 37-1-145 - Out-of-state probation officers -- Powers.

If a child has been placed on probation or protective supervision by a juvenile court of another state and the child is in this state with or without the permission of that court, the probation officer of that court or other person designated by that court to supervise or take custody of the child has all the powers and privileges in this state with respect to the child as given by this part to like officers or persons of this state, including the right of visitation, counseling, control and direction, taking into custody and returning to that state.



§ 37-1-146 - Juvenile traffic offenders.

(a) All cases of alleged traffic violations by children coming within this part shall be heard and disposed of upon a traffic ticket or citation signed by a law enforcement officer that describes in general terms the nature of the violation. Such cases may be disposed of nonjudicially under the supervision of the judge; in any case, however, the child or the child's parents may request and shall be granted a hearing before the judge.

(b) If the court finds that the child violated a traffic law or ordinance, the court may decree the child to be a traffic violator, and, in addition to any disposition provided for in this part for the disposition of a delinquent or unruly child, the judge may make one (1) or any combination of the following decisions:

(1) Suspend and hold the child's driver license for a specified or indefinite time;

(2) Limit the child's driving privileges as an order of the court;

(3) Order the child to attend traffic school, if available, or to receive driving instructions; or

(4) Impose a fine of not more than fifty dollars ($50.00).

(c) In any case or class of cases the judge of any juvenile court may waive jurisdiction of traffic violators who are sixteen (16) years of age or older, and such cases shall be heard by the court or courts having jurisdiction of adult traffic violations, or the child may pay the stipulated fine to a traffic bureau.



§ 37-1-147 - Termination of parental rights.

(a) The juvenile court shall be authorized to terminate the rights of a parent or guardian to a child upon the grounds and pursuant to the procedures set forth in title 36, chapter 1, part 1.

(b) Upon entering an order to terminate parental or guardian rights to a child, the court shall award guardianship or partial guardianship of the child as provided in the relevant provisions of title 36, chapter 1, part 1.

(c) The effect of the court's order terminating parental or guardian rights shall be as provided in § 36-1-113.



§ 37-1-149 - Guardian ad litem -- Special advocate -- Appointment.

(a) (1) The court at any stage of a proceeding under this part, on application of a party or on its own motion, shall appoint a guardian ad litem for a child who is a party to the proceeding if such child has no parent, guardian or custodian appearing on such child's behalf or such parent's, guardian's or custodian's interests conflict with the child's or in any other case in which the interests of the child require a guardian. The court, in any proceeding under this part resulting from a report of harm or an investigation report under §§ 37-1-401 -- 37-1-411, shall appoint a guardian ad litem for the child who was the subject of the report. A party to the proceeding or the party's employee or representative shall not be appointed.

(2) Any guardian ad litem appointed by the court shall receive training appropriate to that role prior to such appointment. Such training shall include, but is not limited to, training in early childhood, child and adolescent development provided by a qualified professional.

(b) (1) The court may also appoint a nonlawyer special advocate trained in accordance with that role and in accordance with the standards of the Tennessee Court Appointed Special Advocates Association (CASA) to act in the best interest of a child before, during and after court proceedings.

(2) The court-appointed special advocate shall conduct such investigation and make such reports and recommendations pertaining to the welfare of a child as the court may order or direct.

(3) Any guardian ad litem or special advocate so appointed by the court shall be presumed to be acting in good faith and in so doing shall be immune from any liability that might otherwise be incurred while acting within the scope of such appointment.



§ 37-1-150 - Cost and expense for care of child.

(a) The following expenses may be a charge upon the funds of the county upon certification thereof by the court:

(1) The cost of medical and other examinations and treatment of a child that is ordered by the court. The cost of outpatient mental health evaluations under § 37-1-128(e)(1) shall be the responsibility of the state;

(2) Reasonable compensation for services and related expenses of counsel appointed by the court for a party; provided, however, that in the case of indigent persons appointed counsel pursuant to § 37-1-126, the state, through the administrative office of the courts, shall pay such compensation. The supreme court shall prescribe by rule the nature of the expense for which compensation may be allowed hereunder, and such limitations and conditions for such compensation as it deems appropriate, subject to this subdivision (a)(2). Such rules shall specify the form and content of applications for compensation under this subdivision (a)(2). The court may adopt such other rules related to this subdivision (a)(2) as it deems appropriate in the public interest;

(3) Reasonable compensation for a guardian ad litem, except that in the case of indigent persons, the state, through the administrative office of the courts, shall pay for the guardian ad litem required by § 37-1-149 for proceedings alleging a child to be dependent and neglected or abused. The supreme court shall prescribe by rule the nature of the expense for which compensation may be allowed hereunder, and such limitations and conditions for such compensation as it deems appropriate, subject to the provisions of this subdivision (a)(3). Such rules shall specify the form and content of applications for compensation under this subdivision (a)(3). The court may adopt such other rules related to this subdivision (a)(3) as it deems appropriate in the public interest;

(4) The cost of any preadjudicatory placement of a child pursuant to §§ 37-1-114 and 37-1-116, including necessary transportation of the child to such placement. A child alleged to be in violation of the conditions of home placement or charged with the commission of an offense that would be a felony if committed by an adult and eligible for secure detention as provided by § 37-1-114(c) who is taken into custody in a county that does not operate a secure juvenile detention facility may, with the approval of the court having jurisdiction in the matter, be transported to and from the nearest such facility in this state; the cost of such transportation and placement shall be paid by the state subject to appropriations to the commission on children and youth for juvenile court services. Payment may also be made from available federal funding;

(5) The expense of service of summons, notices, subpoenas, travel expense of witnesses, except as provided in subsection (b), transportation of the child, and other like expenses incurred in the proceedings under this part; and

(6) The reasonable cost of secretarial services for the court in performing its duties as a juvenile court.

(b) (1) The cost of transporting a child who has been committed to a state correctional institution on an offense that would be a felony if committed by an adult shall be paid by the state. The cost of transportation of a child for mental health examination or evaluation when the examination or evaluation has been ordered by the juvenile court judge for a child charged with commission of an offense that would be a felony if committed by an adult shall be paid by the county.

(2) The cost of an inpatient mental health examination or evaluation ordered by the juvenile court judge for a child charged with commission of an offense that would be a felony if committed by an adult, and the cost incidental to the examination or evaluation, shall be paid by the city or county.

(c) The cost of transporting a child from another state for an offense that would be a felony if the child were an adult shall be paid by the state; otherwise, the city or county will bear the cost.

(d) (1) If, after due notice to the parents, legal custodians or guardians, and after affording them an opportunity to be heard, the court finds that they are financially able to pay all or part of the costs and expenses stated in subdivisions (a)(1)-(5), the court may order them to pay the same and prescribe the manner of payment. Unless otherwise ordered, payment shall be made to the clerk of the juvenile court for remittance to the person to whom compensation is due or, if the costs and expenses have been paid by the county, to the appropriate officer of the county.

(2) If, after due notice to the parents, legal custodians or guardians, and after affording them an opportunity to be heard, the court finds that they are financially able to pay all or part of the costs and expenses of the mental evaluation or examination of the child, which have been paid by the city or county pursuant to subsection (b), the court may order them to pay the costs and prescribe the manner of payment. Unless otherwise ordered, payment shall be made to the clerk of the juvenile court for remittance to the person to whom compensation is due; or if the costs and expenses have been paid by the state, to the appropriate officer of the state.

(e) (1) Attorneys appointed hereunder, other than public defenders, are entitled to reasonable compensation for their services, both prior to and at the hearing of the cause, and are entitled to reimbursement for their reasonable and necessary expenses in accordance with the rules of the supreme court.

(2) Each attorney seeking reimbursement or compensation hereunder shall file an application with the juvenile court, stating in detail the nature and amount of the expenses claimed, supporting such claim with receipts showing payment thereof and stating the nature and extent of the attorney's services, including those in connection with any preliminary hearing.

(f) Costs for proceedings under this title or the costs of the care or treatment of any child that is ordered by the court shall be paid by the state only when specifically authorized by this title or other provisions of law.

(g) (1) In proceedings where the child is determined to be indigent pursuant to § 37-1-126 and the court appoints counsel or a guardian ad litem to represent the child, but finds the child, the child's parents, legal custodians or guardians are financially able to defray a portion or all of the cost of the child's representation the court shall enter an order directing the child, child's parents or legal custodians or guardians to pay into the registry of the clerk of the court any sum that the court determines the child, child's parents or legal custodians or guardians is able to pay.

(2) In proceedings where an adult is determined to be indigent pursuant to § 37-1-126 and the court appoints counsel to represent the adult and finds the adult financially able to defray a portion or all of the cost of the adult's representation, the court shall enter an order directing the adult to pay into the registry of the clerk of the court any sum that the court determines the adult is able to pay.

(3) The sum to defray a portion or all of the costs shall be subject to execution as any other judgment. The court may provide for payments to be made at intervals, which the court shall establish, and upon terms and conditions as are fair and just. The court may also modify its order when there has been a change in circumstances.

(4) The clerk of the court shall collect all moneys paid pursuant to this subsection (g). The clerk shall notify the court of any failure to comply with the court's order. At the conclusion of the proceedings, the court shall order the clerk to pay to the administrative office of the courts any funds that the clerk collected. The clerk of the court shall receive a commission of five percent (5%) of the moneys collected for the clerk's services in collecting, handling and making payment pursuant to the order of the court.

(5) If the administrative office of the courts receives funds greater than the total amount which appointed counsel or the guardian ad litem has claimed and has been reimbursed pursuant to Tennessee Supreme Court Rule 13, then any such excess funds shall be paid to the appointed attorney.



§ 37-1-151 - Parents' liability for support.

(a) In any case in which the court shall find a child dependent and neglected, unruly or delinquent, it may in the same or subsequent proceeding, upon the parents of such child or either of them being duly summoned or voluntarily appearing, proceed to inquire into the ability of such parent to support the child or contribute to such child's support, and if the court shall find such parent or parents able to support the child or contribute thereto, the court may enter such order or decree as shall be according to equity in the premises, and may enforce the same by executing or in any way in which a court of equity may enforce its orders and decrees, including by imprisonment and fine for contempt. No property of such parents, except the homestead of either of them, shall be exempt from levy and sale under such execution or other process issued from the court.

(b) (1) Notwithstanding subsection (a), placement of a child in the custody of an agency of the state shall make the parents of that child liable for support from the effective date of the court's order. The court's placement of the child's custody with the state shall be deemed as an automatic application by the state, as custodian of the child, for child support services from the department of human services Title IV-D child support program.

(2) In all cases in which the court places physical custody of any child with an agency of the state, and if no prior orders for the support of the child by each parent exist, the court shall immediately order child support or shall set a hearing, which hearing shall be held within forty-five (45) days of the date the child's custody is placed with the state, for the purpose of establishing child support and the provision of medical care, to be paid by each parent to the state for the child placed in the state's custody by the court. Such hearing may be set on the court's next regular child support docket within the forty-five-day period in accordance with the provisions of subdivision (b)(3).

(3) (A) The parents and the Title IV-D office that is enforcing child support under Title IV-D of the Social Security Act, compiled in 42 U.S.C. §§ 651 et seq., for the county from which the child is placed shall receive at least ten (10) calendar days' notice of the child support hearing date unless child support was ordered at the custody hearing.

(B) The notice to the parents shall be in writing and may be given at the time of the hearing at which the child is placed in the custody of the state, and shall include a subpoena to each parent to bring to court any documents showing evidence of income, including, but not limited to, pay stubs, W-2 forms, or income tax returns. If not given to the parents at the hearing at which custody is placed with the state, the notice and subpoena shall be sent by mail to the parents or served upon them personally within five (5) working days of the date of the custody hearing, unless child support is ordered at the custody hearing.

(C) Unless child support is ordered at the custody hearing, within five (5) working days of the date of the custody hearing at which the child is placed in the custody of the state, the clerk shall by mail, personal delivery, or by electronic means if the clerk participates in the statewide child support enforcement computer system pursuant to title 36, notify the office that is enforcing child support under Title IV-D of the Social Security Act for the county from which the child is placed of the date of the child support hearing, the names, addresses, and social security numbers of the parents and child. If support was ordered at the time of the custody hearing, the clerk shall notify the Title IV-D office of the amount of support that was ordered.

(4) (A) At any hearing at which support is ordered, the court shall set child support as the evidence demonstrates is appropriate and in accordance with the child support guidelines established pursuant to § 36-5-101(e), and the court shall order the parents to pay the premium for health insurance for the child if the insurance is available at a reasonable cost, or the court shall order the parents to pay a reasonable portion of the child's medical costs. The order for support and for medical care shall be retroactive to the date that custody of the child was placed with the state by any order of the court.

(B) The court shall order the child support payments and any payments that are ordered by the court to be made by the parents to the state to offset the child's medical costs to be paid by the parents to the clerk, or to the department if the clerk is not participating in the statewide child support enforcement computer system pursuant to title 36. The court shall order the health insurance premiums ordered to be paid by the parents to be directed by them to the health insurance provider for the child or to be deducted from the parent's income as provided in § 36-5-501(a)(3).

(C) When the court enters an order in which the paternity of a child is determined or support is ordered, enforced or modified for a child, each individual who is a party to any action pursuant to this part shall immediately file with the court and, if the case is a Title IV-D child support case, shall immediately file with the local Title IV-D child support office, for entry into the state registry of support cases, and shall update, as appropriate, the parties' and, for subdivisions (b)(4)(A)-(C), the child's or children's:

(i) Full name and any change in name;

(ii) Social security number and date and place of birth;

(iii) Residential and mailing addresses;

(iv) Home telephone numbers;

(v) Driver license number;

(vi) The name, address, and telephone number of the person's employer;

(vii) The availability and cost of health insurance for the child; and

(viii) Gross annual income.

The requirements of this subdivision (b)(4)(C) may be included in the court's order.

(D) Each individual who is a party must update changes in circumstances of the individual for the information required by subdivision (b)(4)(C) within ten (10) days of the date of such change. At the time of the entry of the first order pertaining to child support after July 1, 1997, clear written notice shall be given to each party of the requirements of this subsection (b), procedures for complying with the subsection and a description of the effect or failure to comply. Such requirement may be noted in the order of the court.

(E) In any subsequent child support enforcement action, the delivery of written notice as required by Rule 5 of the Tennessee Rules of Civil Procedure to the most recent residential or employer address shown in the court's records or the Title IV-D agency's records as required in subdivision (b)(4)(C) shall be deemed to satisfy due process requirements for notice and service of process with respect to that party if there is a sufficient showing and the court is satisfied that a diligent effort has been made to ascertain the location and whereabouts of the party.

(F) Upon motion of either party, upon a showing of domestic violence or the threat of such violence, the court may enter an order to withhold from public access the address, telephone number, and location of the alleged victims(s) or threatened victims of such circumstances. The clerk of the court shall withhold such information based upon the court's specific order but may not be held liable for release of such information.

(G) The provisions of § 36-5-501(a)(3) shall apply with respect to enrollment of a child in the noncustodial parent's employer-based health care plan.

(5) The court shall order support paid by income assignment and by all other means provided for the support of children as may be necessary as provided in title 36, chapter 5, and the court may enforce its orders as provided in such chapter.

(6) (A) If any prior order for support exists for a child who is placed in the custody of the state in which the obligor was ordered to pay child support to the office of the clerk, the office that enforces child support pursuant to Title IV-D of the Social Security Act may certify to the clerk of that court in which the current order of support exists that the child for whom the support was ordered is in the custody of the state, and the clerk shall immediately, without further order of any court, forward all payments by the obligor to the department for distribution.

(B) If the obligor is currently paying child support directly to the obligee under a support order that exists at the time the child is placed in the custody of the state, the court shall order the obligor to begin directing payments of support directly to the clerk of the juvenile court, or if the clerk is not participating in the statewide child support enforcement computer system pursuant to title 36, to the department.

(C) When the child is no longer in the physical custody of the state, the Title IV-D office shall notify the clerk of the court to which it had sent the certification, or the department if the clerk is not participating in the statewide child support enforcement computer system, and shall notify the obligor. Until otherwise ordered by the court that had originally set the support or that currently has jurisdiction to set support, the child support shall thereafter be paid by the obligor to the person to whom the child support obligation was paid prior to the child's placement in the custody of the state.

(D) Any child support funds remaining with the state after the child is returned to the physical custody of either parent or other custodian by court order shall be returned to the custodial parent or other custodian named in the order for use in the care of the child after reimbursement to the state of such costs incurred for the child's care by the state that are not otherwise prohibited by state or federal law or regulation.

(c) In establishing or enforcing any provision of child support, if the party seeking to establish or to enforce an order of support specifically prays for revocation of a license, or if the court determines on its own motion or on motion of the party seeking to establish or seeking to enforce an order of support that an individual party has failed to comply with a subpoena or a warrant in connection with the establishment or enforcement of an order of support, the court may invoke the provisions of § 36-5-101(f)(5).

(d) Judgments for child support payments for each child subject to the order for child support pursuant to this part shall be enforceable without limitation as to time.

(e) In any case in which a child is receiving assistance under a state program funded under Title IV-A of the Social Security Act, compiled in 42 U.S.C. § 601 et seq., including, but not limited to, temporary assistance as provided under title 71, and the payment of support for such child is overdue, then, the department of human services may issue an administrative order to direct an individual who owes overdue support to such a child to pay the overdue support in accordance with a plan for payment of all overdue support or engage in work activities, as otherwise required and defined by the provisions of § 36-5-113.



§ 37-1-152 - Restraining orders.

(a) On application of a party, or on the court's own motion, the court may make an order restraining or otherwise controlling the conduct of a person if:

(1) An order of disposition of a delinquent, unruly or dependent or neglected child has been or is about to be made in a proceeding under this part, or if it appears that a person against whom the restraining order is sought should be prohibited from associating with or engaging in certain conduct in relation to such child either absolutely or conditionally;

(2) The court finds that the conduct:

(A) Is or may be detrimental or harmful to the child; and

(B) Will tend to defeat the execution of the order of disposition; and

(3) Due notice of the application or motion and the grounds therefor and an opportunity to be heard thereon have been given to the person against whom the order is directed.

(b) On application of a party or on the court's own motion, the court may issue an immediate ex parte temporary restraining order controlling the conduct of a person if:

(1) The court finds that a child otherwise subject to the jurisdiction of the court may be removed from such jurisdiction or the court finds that there is danger of immediate harm to a child; and

(2) Due notice of the order and the grounds therefor and the opportunity to be heard thereon is given to the party against whom the order is directed within three (3) days of the issuance of such order or upon such party's application for a hearing.

(c) On application of the department or the child protection team as defined in part 6 of this chapter, the court may make a no contact order for the removal of a suspected perpetrator of child sexual abuse from the home where the child resides and from all further contact with the child, if the court finds that there is probable cause to believe that such person committed an act of child sexual abuse as defined in part 6 of this chapter. Such an order does not relieve such person from the person's legal duty to provide financial support for the person's family. The court may imprison any person violating such an order for up to one (1) year for contempt of court, or the court may fashion such other remedy as it finds appropriate for the protection of the child. If the court determines that there is an immediate threat of harm to the child, the court may issue a no contact order as provided in subsection (b); otherwise, it shall provide that due notice of the application and the grounds therefor and an opportunity to be heard thereon have been given to the person against whom the order is directed.



§ 37-1-153 - Court files and records -- Inspection limited -- Exceptions for certain violent offenders -- Confidentiality -- Expunction.

(a) Except in cases arising under § 37-1-146, all files and records of the court in a proceeding under this part are open to inspection only by:

(1) The judge, officers and professional staff of the court;

(2) The parties to the proceeding and their counsel and representatives;

(3) A public or private agency or institution providing supervision or having custody of the child under order of the court;

(4) A court and its probation and other officials or professional staff and the attorney for the defendant for use in preparing a presentence report in a criminal case in which the defendant is convicted and who prior thereto had been a party to the proceeding in juvenile court; and

(5) With permission of the court, any other person or agency or institution having a legitimate interest in the proceeding or in the work of the court.

(b) Notwithstanding subsection (a), petitions and orders of the court in a delinquency proceeding under this part shall be opened to public inspection and their content subject to disclosure to the public if:

(1) The juvenile is fourteen (14) or more years of age at the time of the alleged act; and

(2) The conduct constituting the delinquent act, if committed by an adult, would constitute first degree murder, second degree murder, rape, aggravated rape, rape of a child, aggravated rape of a child, aggravated robbery, especially aggravated robbery, kidnapping, aggravated kidnapping or especially aggravated kidnapping.

(c) Notwithstanding the provisions of this section, if a court file or record contains any documents other than petitions and orders, including, but not limited to, a medical report, psychological evaluation or any other document, such document or record shall remain confidential.

(d) (1) Except as otherwise permitted in this section, it is an offense for a person to intentionally disclose or disseminate to the public the files and records of the juvenile court, including the child's name and address.

(2) A violation of this subsection (d) shall be punished as criminal contempt of court as otherwise authorized by law.

(e) Notwithstanding other provisions of this section, where notice is required under § 49-6-3051, an abstract of the appropriate adjudication contained in the court file or record shall be made and provided to the parent, guardian, or other custodian of the juvenile, including the department, and this abstract shall be presented to the school in which the juvenile is, or may be, enrolled, in compliance with § 49-6-3051.

(f) (1) Notwithstanding any law to the contrary, any person who is tried and adjudicated delinquent by a juvenile court may subsequently petition the juvenile court for expunction of all court files and records. The court may order all or any portion of the requested expunction if, by clear and convincing evidence, the court finds that the petitioner:

(A) (i) Is currently eighteen (18) years of age or older;

(ii) Is at least one (1) year removed from the person's most recent delinquency adjudication; and

(iii) Has never been convicted of a criminal offense as an adult, has never been convicted of a criminal offense following transfer from juvenile court pursuant to § 37-1-134, and has never been convicted of a sexual offense as defined in § 40-39-202, whether in juvenile court, following transfer from juvenile court pursuant to § 37-1-134, or as an adult;

(iv) Does not have an adjudication of delinquency for a violent juvenile sexual offense as defined in § 40-39-202;

(B) Has maintained a consistent and exemplary pattern of responsible, productive and civic-minded conduct for one (1) or more years immediately preceding the filing of the expunction petition; or

(C) The juvenile has made such an adjustment of circumstances that the court, in its discretion, believes that expunction serves the best interest of the child and the community.

(2) Nothing in this subsection (f) shall be construed to apply to any law enforcement records, files, fingerprints or photographs pertaining to any delinquency adjudication.



§ 37-1-154 - Law enforcement records -- Inspection limited -- Exceptions for certain violent offenders.

(a) Unless a charge of delinquency is transferred for criminal prosecution under § 37-1-134, the interest of national security requires or the court otherwise orders in the interest of the child, the law enforcement records and files shall not be open to public inspection or their contents disclosed to the public; but inspection of the records and files is permitted by:

(1) A juvenile court having the child before it in any proceeding;

(2) Counsel for a party to the proceeding;

(3) The officers of public institutions or agencies to whom the child is committed;

(4) Law enforcement officers of other jurisdictions when necessary for the discharge of their official duties; and

(5) A court in which such child is convicted of a criminal offense for the purpose of a presentence report or other dispositional proceeding, or by officials of penal institutions and other penal facilities to which such child is committed, or by a parole board in considering such child's parole or discharge or in exercising supervision over such child.

(b) Notwithstanding subsection (a), petitions and orders of the court in a delinquency proceeding under this part shall be opened to public inspection and their content subject to disclosure to the public if:

(1) The juvenile is fourteen (14) years of age or older at the time of the alleged act; and

(2) The conduct constituting the delinquent act, if committed by an adult, would constitute first degree murder, second degree murder, rape, aggravated rape, rape of a child, aggravated robbery, especially aggravated robbery, kidnapping, aggravated kidnapping or especially aggravated kidnapping.

(c) Notwithstanding the provisions of this section, if a court file or record contains any documents other than petitions and orders, including, but not limited to, a medical report, psychological evaluation or any other document, such document or record shall remain confidential.

(d) (1) Except as otherwise permitted in this section, it is an offense for a person to intentionally disclose or disseminate to the public the law enforcement records concerning a charge of delinquency, including the child's name and address.

(2) A violation of this subsection (d) shall be punished as criminal contempt of court as otherwise authorized by law.

(e) Notwithstanding other provisions of this section, where notice is required under § 49-6-3051, an abstract of the appropriate adjudication contained in the court file or record shall be made and provided to the parent, guardian, or other custodian of the juvenile, including the department, and this abstract shall be presented to the school in which the juvenile is, or may be, enrolled, in compliance with § 49-6-3051.



§ 37-1-155 - Fingerprints and photographs -- Use -- When destroyed -- Video and audio recordings.

(a) (1) No child shall be fingerprinted or photographed in the investigation of delinquent acts without the permission of the court, unless the child is charged with a delinquent act that, if committed by an adult, would constitute a felony, in which case the child shall be fingerprinted and photographed at the time the child is taken into custody and such fingerprint file may be maintained in an automated fingerprint identification system. Such fingerprint file and photograph shall only be accessible to law enforcement officers, except as provided in § 37-1-154, and shall be maintained separate and apart from adult fingerprint files. The custody and maintenance of those fingerprints and photographs shall be the responsibility of the agency taking the child into custody.

(2) Law enforcement agencies shall not disclose such fingerprint or photograph files, except as permitted under § 37-1-154.

(b) (1) Fingerprint and photograph records shall be destroyed:

(A) If the child is charged with a misdemeanor offense and is not adjudicated a delinquent child; or

(B) If a petition alleging delinquency is not filed or the case is transferred to the juvenile court as provided in § 37-1-109.

(2) If the child is charged with a felony and is not adjudicated a delinquent child, the fingerprint and photograph records shall be maintained until the subject reaches eighteen (18) years of age. The record is then subject to expunction at the direction of the court.

(3) If the child is adjudicated a delinquent child on a felony offense, the fingerprint and photograph records shall be maintained permanently.

(4) If the child is adjudicated a delinquent child on a misdemeanor offense, the fingerprint and photograph records shall be maintained until the child reaches eighteen (18) years of age, or permanently if the child was fourteen (14) years of age or older when the offense was committed.

(5) All fingerprint and photograph records maintained pursuant to the authority of this section shall be confidential and used for law enforcement purposes only, or as otherwise permitted by law.

(c) If latent fingerprints are found during the investigation of an offense and a law enforcement officer has probable cause to believe that they are those of a particular child, such officer may fingerprint the child regardless of age or offense for purposes of immediate comparison with the latent fingerprints. If the comparison is negative, the fingerprint card and other copies of the fingerprints taken shall be immediately destroyed. If the child is not referred to the court or the case is dismissed, the fingerprints shall be immediately destroyed.

(d) If during the investigation of an offense, a law enforcement officer receives a description of the offender and such law enforcement officer has reasonable suspicion to believe that the description is that of a particular child, such officer may photograph the child regardless of age or offense for purposes of identification. However, nothing in this subsection (d) shall be deemed as authorizing an unconstitutional seizure of a child for purposes of obtaining a photograph.

(e) (1) Notwithstanding any other law to the contrary, a law enforcement officer, while acting in the course of official duties, may photograph, make a video recording or make an audio recording of a juvenile in the following circumstances:

(A) The juvenile is in the process of committing an offense;

(B) The law enforcement officer is conducting field sobriety tests based upon suspicion that the juvenile is driving under the influence of an intoxicant; or

(C) The juvenile is the victim of an offense and consents to photographing or recording. However, any photograph or recording of the victim taken pursuant to this subdivision (e)(1)(C) shall be taken solely for use as evidence in the case being investigated and not for any other purpose except as is already provided in this section.

(2) The photograph or recording shall be made solely for use as evidence, and if no charges are brought against the juvenile within the applicable statute of limitations for the offense under investigation, the photograph or recording shall be destroyed unless a court of competent jurisdiction orders otherwise.

(3) Notwithstanding any other law to the contrary, the photograph or recording shall not be considered a public record and shall not be released to the public except by order of the court having jurisdiction over the charges brought against the juvenile.



§ 37-1-156 - Contributing to delinquency -- Penalty -- Jurisdiction of court.

(a) (1) Any adult who contributes to or encourages the delinquency or unruly behavior of a child, whether by aiding or abetting or encouraging the child in the commission of an act of delinquency or unruly conduct or by participating as a principal with the child in an act of delinquency, unruly conduct or by aiding the child in concealing an act of delinquency or unruly conduct following its commission, commits a Class A misdemeanor, triable in the circuit or criminal court.

(2) An adult convicted of a violation of this section shall be sentenced to the county jail or workhouse to serve one hundred percent (100%) of the maximum authorized sentence for a Class A misdemeanor if:

(A) The adult's conduct constituting a violation of this section involves supplying, giving, furnishing, selling, or permitting a child to buy or obtain, a product or substance that is unlawful for the child to possess; and

(B) As a proximate result of the product or substance, the child engages in conduct that causes the death of another.

(b) When any juvenile judge shall have reasonable ground to believe that any person is guilty of having contributed to the delinquency or unruly conduct of a child, such judge shall cause the person to be arrested and brought before such judge. In such case, when the defendant pleads not guilty, the juvenile court judge has the power to bind the defendant over to the grand jury or to proceed to hear the case on its merits without the intervention of a jury if the defendant requests the hearing in juvenile court and expressly waives in writing an indictment, presentment, grand jury investigation and jury trial. In the event the defendant enters a plea of guilty, the juvenile court judge has the same power as the circuit or criminal court in making final disposition of the case.

(c) (1) If a child is found delinquent a second or subsequent time for conduct that constitutes the offense of vandalism under § 39-14-408, and the property vandalized is owned, operated, maintained or used by a governmental or other public entity, the parent or legal guardian of that child is in violation of this section.

(2) It is a defense to a violation of this subsection (c) if the parent or guardian demonstrates to the court that all reasonable means available were taken to prevent the child from engaging in the prohibited conduct.

(3) In lieu of the punishment prescribed in subsection (a), if the court finds that the parent or guardian of the delinquent child is in violation of this subsection (c), it may order the parent or guardian to repair, repaint, clean, refurbish or replace the property damaged as a result of the vandalism. If the damage does not lend itself to repair or cleaning, or if there is a legitimate reason why the parent or guardian is unable to do so, the court, in its discretion, may allow the parent or guardian to pay to have the damage repaired or replaced. If the parent or guardian is indigent and cannot afford to replace the damaged property, the court shall order the indigent parent or guardian to perform other community service work for which the parent or guardian is better suited.

(4) A violation of this subsection (c) may be heard and determined by the juvenile court.

(5) As a dispositional option for the delinquent act of vandalism, the court may also require the child responsible for the vandalism to assist in the repair or cleaning of the damage along with the child's parent or guardian.



§ 37-1-157 - Contributing to dependency -- Penalties -- Jurisdiction of court.

(a) When any child is alleged to be a dependent and neglected child, the parent, guardian or other person who by any willful act causes, contributes to or encourages such dependency and neglect commits a Class A misdemeanor, triable in the circuit or criminal court.

(b) In such a case when the defendant pleads not guilty, the juvenile court judge has the power to bind the defendant over to the grand jury as in cases of misdemeanors under the criminal laws of this state. In such case, when the defendant pleads not guilty, the juvenile court judge has the power to bind the defendant over to the grand jury or to proceed to hear the case on its merits without the intervention of a jury if the defendant requests the hearing in juvenile court and expressly waives in writing an indictment, presentment, grand jury investigation and jury trial. In the event the defendant enters a plea of guilty, the juvenile court judge has the same power as the circuit or criminal court in making final disposition of the case.

(c) Reliance by a parent, guardian or custodian upon remedial treatment, other than medical or surgical treatment for a child, when such treatment is legally recognized or legally permitted under the laws of this state, shall not subject such parent, guardian or custodian to any of the penalties hereunder.

(d) Subsection (a) shall not be construed to impose criminal liability upon a mother based solely upon her act of voluntarily delivering a newborn infant to a facility pursuant to § 68-11-255.



§ 37-1-158 - Contempt of court.

The court may punish a person for contempt of court for disobeying an order of the court or for obstructing or interfering with the proceedings of the court or the enforcement of its orders by imposing a fine or imprisonment as prescribed for circuit, chancery or appellate courts pursuant to title 29, chapter 9.



§ 37-1-159 - Appeals.

(a) The juvenile court shall be a court of record; and any appeal from any final order or judgment in a delinquency proceeding, filed under this chapter, except a proceeding pursuant to § 37-1-134, may be made to the criminal court or court having criminal jurisdiction that shall hear the testimony of witnesses and try the case de novo; and any appeal from any final order or judgment in an unruly child proceeding or dependent and neglect proceeding, filed under this chapter, may be made to the circuit court that shall hear the testimony of witnesses and try the case de novo. The appeal shall be perfected within ten (10) days, excluding nonjudicial days, following the juvenile court's disposition. If a rehearing of a matter heard by a magistrate is not requested or provided pursuant to § 37-1-107(e), the date of the expiration of the time within which to request rehearing shall be the date of disposition for appeal purposes, and the parties and their attorneys shall be so notified by the magistrate. If there is a rehearing by the judge, the appeal period shall commence the day after the order of disposition is entered.

(b) An appeal does not suspend the order of the juvenile court, nor does it release the child from the custody of that court or of that person, institution or agency to whose care the child has been committed. Pending the hearing, the criminal court or circuit court may make the same temporary disposition of the child as is vested in juvenile courts; provided, that until the criminal court or circuit court has entered an order for temporary disposition, the order of the juvenile court shall remain in effect.

(c) When an appeal has been perfected, the juvenile court shall cause the entire record in the case, including the juvenile court's findings and written reports from probation officers, professional court employees or professional consultants, to be taken forthwith to the criminal court or circuit court whose duty it is, either in term or in vacation, to set the case for an early hearing. When an appeal is taken from a juvenile court's decision that involves the removal of a child or children from the custody of their natural or legal parents or guardian or from the department of children's services, or when the decision appealed involves the deprivation of a child's liberty as the result of a finding that such child engaged in criminal activity, such hearing shall be held within forty-five (45) days of receipt of the findings and reports. In its order, the criminal court or circuit court shall remand the case to the juvenile court for enforcement of the judgment rendered by the criminal court or circuit court. Appeals from an order of the criminal court or circuit court pursuant to this subsection (c) may be carried to the court of appeals as provided by law.

(d) There is no civil or interlocutory appeal from a juvenile court's disposition pursuant to § 37-1-134. If and only if a nonlawyer judge presides at the transfer hearing in juvenile court, then the criminal court, upon motion of the child filed within ten (10) days of the juvenile court order, excluding nonjudicial days, shall hold a hearing as expeditiously as possible to determine whether it will accept jurisdiction over the child; provided, that if no such motion is filed with the criminal court within the ten-day period, excluding nonjudicial days, such child shall be subject to indictment, presentment or information for the offense charged and thus subject to trial as an adult. At this hearing, which is de novo, the criminal court shall consider:

(1) Any written reports from professional court employees, professional consultants as well as the testimony of any witnesses; and

(2) Those issues considered by the juvenile court pursuant to § 37-1-134(a) and (b).

(e) Following a hearing held pursuant to subsection (d), the criminal court may:

(1) Remand the child to the jurisdiction of the juvenile court for further proceedings and disposition pursuant to § 37-1-131, such remand order reciting in detail the court's findings of fact and conclusions of law; or

(2) Enter an order certifying that it has taken jurisdiction over the child. This order shall recite, in detail, the court's finding of fact and conclusions of law. Following the order, the child shall be subject to indictment, presentment or information for the offenses charged. The criminal court judge who conducted the hearing to accept jurisdiction shall not thereby be rendered disqualified to preside at the criminal trial on the merits.

(f) Appeals from an order of the criminal court pursuant to subsection (e) may be carried to the court of criminal appeals in the manner provided by the Tennessee Rules of Appellate Procedure only following a conviction on the merits of the charge. This is the exclusive method of appeal from a finding that the criminal court accepts jurisdiction. The state may appeal to the court of criminal appeals a finding that the child be remanded to the juvenile court upon the ground of abuse of discretion. Pending the appeal by the state, the criminal court shall make a determination of whether or not the child shall be released on the child's own recognizance, or on bond, or held in the custodial care of the sheriff of the county.

(g) Appeals in all other civil matters heard by the juvenile court shall be governed by the Tennessee Rules of Appellate Procedure.



§ 37-1-160 - Interstate flight by juvenile felon -- Applicability of part.

(a) This part shall not apply to any person who violates:

(1) Any law of this state defining a felony, and is at the time of such violation less than eighteen (18) years of age, if such person thereafter flees from this state. Any such person may be proceeded against in the manner otherwise provided by law for proceeding against persons accused of a felony. Upon the return of such person to this state by extradition or otherwise, proceedings shall be commenced in the manner provided for in this part;

(2) Any law of another state defining a felony, and is at the time of such violation less than eighteen (18) years of age, if such person thereafter flees from that state into this state. Any such person may be proceeded against as an adult in the manner provided in the Uniform Criminal Extradition Act, compiled in title 40, chapter 9. Pending rendition to the demanding state, the juvenile shall be detained as provided in § 37-1-116; provided, that nothing in this subdivision (a)(2) shall prevent a juvenile from being released pursuant to § 40-9-106.

(b) This section does not apply in any case where proceedings under the Interstate Compact for Juveniles, compiled in chapter 4, part 1 of this title, are applicable.



§ 37-1-161 - Reimbursement account.

(a) There is hereby established a reimbursement account, which shall be comprised of such amount of federal funds as are set aside by the commission on children and youth from the state's allocation under the Juvenile Justice and Delinquency Prevention Act formula grant funds and of state funds, if funds for such purpose are appropriated in the general appropriations act. The reimbursement account shall be used to provide financial assistance to counties for removing children from adult jails.

(b) (1) A child who meets the criteria of § 37-1-114(c) for placement in a secure facility and who is taken into custody in a county that does not operate a secure juvenile detention facility may, with the approval of the juvenile court having jurisdiction in the matter, receive alternative services provided through the reimbursement account.

(2) A child who meets the criteria of § 37-1-114(c) for placement in a secure facility and who is taken into custody in a county that has established a secure juvenile detention facility since the passage of legislation effective May 26, 1983, that prohibits the placement of children in adult jails may, with the approval of the juvenile court having jurisdiction in the matter, receive nonsecure alternative services provided through the reimbursement account.

(c) The commission on children and youth shall promulgate regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the administration of the reimbursement account. The regulations shall include, but not be limited to, the following factors:

(1) Reporting requirements;

(2) A maximum amount of payment per day;

(3) Maximum length of stay;

(4) Qualifications of service providers; and

(5) Allowable services, which shall include, but not be limited to, the following items:

(A) Transportation;

(B) Secure detention;

(C) Emergency shelter care;

(D) Emergency foster care; and

(E) Attendant care.

(d) The juvenile court having jurisdiction in the matter shall make a determination concerning the ability of a child's parent or guardian to pay for all or part of the services eligible for reimbursement account payment. If the parent or guardian is able to pay for all or part of such services, the court shall require such payment from the parent or guardian.



§ 37-1-162 - Supplement and account for juvenile court services improvement.

(a) A supplement shall be provided by the state each year to counties for the improvement of juvenile court services. Such supplements shall be administered by the department of children's services and distributed by the department to participating counties. Where more than one (1) court exercises juvenile court jurisdiction within a single county, each court shall receive an equitable share of the county's allocation, as determined by percentage of juvenile court intakes or some other appropriate measure. Each court accepting such funds shall employ a youth services officer to be appointed and supervised by the court.

(b) The department shall establish policies regarding application and reporting procedures, adequate minimum educational requirements for youth services officers, and permissible uses of funds received under this section, including, but not limited to, requirements that such funds shall not be used to supplant funds formerly used by counties for juvenile court services, to pay salaries or personal expenses of juvenile court judges, or to construct or remodel jails or other facilities used for the detention or housing of adults alleged to have committed or been convicted of criminal offenses.



§ 37-1-165 - Contracts among counties to pool juvenile justice supplements.

Any two (2) or more contiguous counties may contract to pool the state juvenile justice supplements received by such counties through the commission on children and youth in order to provide more effective and efficient provision of services, including the employment of one (1) or more persons to provide full-time assistance throughout the contracting counties. Any combination of counties may so contract, but where feasible, counties desiring to pool their supplements should attempt to act within the judicial district of which they constitute a part.



§ 37-1-166 - Orders committing or retaining a child within the custody of the department of children's services -- Required determinations.

(a) At any proceeding of a juvenile court, prior to ordering a child committed to or retained within the custody of the department of children's services, the court shall first determine whether reasonable efforts have been made to:

(1) Prevent the need for removal of the child from such child's family; or

(2) Make it possible for the child to return home.

(b) Whenever a juvenile court is making the determination required by subsection (a), the department has the burden of demonstrating that reasonable efforts have been made to prevent the need for removal of the child or to make it possible for the child to return home.

(c) To enable the court to determine whether such reasonable efforts have been made, the department, in a written affidavit to the court in each proceeding where the child's placement is at issue, shall answer each of the following questions:

(1) Is removal of the child from such child's family necessary in order to protect the child, and, if so, then what is the specific risk or risks to the child or family that necessitates removal of the child?;

(2) What specific services are necessary to allow the child to remain in the home or to be returned to the home?;

(3) What services have been provided to assist the family and the child so as to prevent removal or to reunify the family?; and

(4) Has the department had the opportunity to provide services to the family and the child, and, if not, then what are the specific reasons why services could not have been provided?

(d) Whenever a juvenile court is making a determination required by subsection (a), based on all the facts and circumstances presented, the court must find whether:

(1) There is no less drastic alternative to removal;

(2) Reasonable efforts have been made to prevent the need for removal of the child from such child's family or to make it possible for the child to return home; and

(3) Continuation of the child's custody with the parent or legal guardian is contrary to the best interests of the child.

(e) All parties involved in each proceeding shall receive a copy of the department's affidavit and shall have an opportunity to respond as allowed by law.

(f) Unless emergency removal is necessary, the department shall be provided no more than thirty (30) days to investigate or offer services to the family and child in cases where the petition is not filed by the department.

(g) (1) As used in this section, "reasonable efforts" means the exercise of reasonable care and diligence by the department to provide services related to meeting the needs of the child and the family. In determining reasonable efforts to be made with respect to a child, as described in this subdivision (g)(1), and in making such reasonable efforts, the child's health and safety shall be the paramount concern.

(2) Except as provided in subdivision (g)(4), reasonable efforts shall be made to preserve and reunify families:

(A) Prior to the placement of a child in foster care, to prevent or eliminate the need for removing the child from the child's home; and

(B) To make it possible for a child to safely return to the child's home.

(3) If continuation of reasonable efforts of the type described in subdivision (g)(2) is determined to be inconsistent with the permanency plan for the child, reasonable efforts shall be made to place the child in a timely manner in accordance with the permanency plan, and to complete whatever steps are necessary to finalize the permanent placement of the child.

(4) Reasonable efforts of the type described in subdivision (g)(2) shall not be required to be made with respect to a parent of a child if a court of competent jurisdiction has determined that:

(A) The parent has subjected the child that is the subject of the petition or any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home to aggravated circumstances as defined in § 36-1-102;

(B) As set out in § 36-1-113, the parent has:

(i) Committed murder of any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home;

(ii) Committed voluntary manslaughter of any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home;

(iii) Aided or abetted, attempted, conspired, or solicited to commit such a murder or such a voluntary manslaughter of the child or any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home; or

(iv) Committed a felony assault that results in serious bodily injury to the child or any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home; or

(C) The parental rights of the parent to a sibling or half-sibling have been terminated involuntarily.

(5) If reasonable efforts of the type described in subdivision (g)(2) are not made with respect to a child as a result of a determination made by a court of competent jurisdiction in accordance with subdivision (g)(4):

(A) A permanency hearing shall be held for the child within thirty (30) days after the determination; and

(B) Reasonable efforts shall be made to place the child in a timely manner in accordance with the permanency plan, and to complete whatever steps are necessary to finalize the permanent placement of the child.

(6) Reasonable efforts to place a child for adoption or with a legal guardian may be made concurrently with reasonable efforts of the type described in subdivision (g)(2).

(h) In determining whether to continue or restore custody to a parent is in the best interest of a child, the department shall not require a parent to:

(1) Obtain employment if such parent has sufficient resources from other means to care for the child; or

(2) Provide the child with the child's own bedroom, unless there are specific safety or medical reasons that would make placement of the child with another child unsafe.



§ 37-1-167 - Removal from abusive parent or other party.

If a child has suffered either sexual abuse or aggravated child abuse at the hands of a parent, legal guardian or caregiver, that child shall not be placed back in the care of the abusive party unless the judge finds by clear and convincing evidence that a threat to the child's safety no longer exists.



§ 37-1-168 - Juvenile-family crisis intervention programs -- General provisions.

(a) The department of children's services shall establish juvenile-family crisis intervention programs to provide continuous twenty-four (24) hour on-call service designed to attend and stabilize juvenile-family crises. The crisis intervention program may, in appropriate cases, work with the family on a short-term basis. The juvenile-family crisis intervention program may make referrals for appropriate services needed to continue resolution of the crisis.

(b) The juvenile-family crisis intervention programs may serve as an alternative to juvenile court in situations where a juvenile-family crisis exists and there has been either:

(1) A request by a parent or juvenile for intervention; or

(2) A referral by a public or private agency, educational institution or any other organization serving children, that has contact with the juvenile or family, and has reason to believe that a family crisis exists.

(c) If there has already been court intervention through the filing of a petition or otherwise, the court may refer appropriate cases to the juvenile-family crisis intervention program. If the department is providing non-custodial services to a child or family, or both, it may provide services through its juvenile-family crisis intervention program if appropriate.

(d) If, in the judgment of the juvenile-family crisis intervention program, a juvenile-family crisis continues to exist despite the provision of crisis intervention services and the exhaustion of appropriate community services, then the juvenile-family crisis intervention program shall, in writing or through sworn testimony, certify to the juvenile court that there is no other less drastic measure than court intervention. The court may then proceed by accepting a petition or acting on a pending petition and hold a hearing to determine what is in the best interest of the child consistent with § 37-1-132 and any other applicable laws under this part.



§ 37-1-169 - Referrals by juvenile court to crisis intervention program.

(a) By promulgation of local rules of the juvenile court, a referral may be made to the department of children's services juvenile-family crisis intervention program in the following instances:

(1) Where there is an allegation that a child is unruly; or

(2) Where there is an allegation that a juvenile-family crisis exists.

(b) Nothing in this section shall preclude the court or the department from taking any necessary action that shall be required to provide to a child any protective services, including, but not limited to, emergency protective custody.



§ 37-1-170 - Joinder of parents or guardians in juvenile court actions.

(a) A juvenile court may, when the court determines that it is in the best interests of the child, join the child's parent or guardian and the person with whom the child resides, if other than the child's parent or guardian, as a respondent to a juvenile court action and may issue a summons requiring the parent or guardian and the person with whom the child resides, if other than the child's parent or guardian, to appear with the child at all proceedings under this chapter involving the child. If the parent or guardian of any child cannot be found, the court, in its discretion, may proceed with the case without the presence of such parent or guardian.

(b) (1) For the purposes of this section, "parent" includes a natural parent who has sole or joint custody, regardless of whether the parent is designated as the primary residential custodian, or an adoptive parent. This subsection (b) does not apply to any person whose parental rights have been terminated pursuant to this title or the parent of an emancipated minor.

(2) For the purposes of this section, "emancipated minor" has the same meaning as set forth in § 39-11-106.

(c) The summons shall require the person or persons having the physical custody of the juvenile, if other than a parent or guardian, to appear and to bring the juvenile before the court at a time and place stated.

(d) Whenever a parent or guardian or person with whom the juvenile resides, if other than the parent or guardian, who has received a summons to appear fails, without good cause, to appear on any date set by the court, a bench warrant shall be issued for the parent, guardian or person with whom the juvenile resides and the parent, guardian or person with whom the juvenile resides shall be subject to contempt.

(e) For purposes of subsection (d), good cause for failing to appear includes, but is not limited to, a situation where a parent or guardian:

(1) Does not have physical custody of the child and resides outside Tennessee;

(2) Has physical custody of the child, but resides outside of Tennessee and appearing in court will result in undue hardship to such parent or guardian; or

(3) Resides in Tennessee, but is outside of the state at the time of the juvenile proceeding for reasons other than avoiding appearance before the court and appearing in court will result in undue hardship to such parent or guardian.

(f) This section shall not be applicable to any proceeding in a case that has been transferred to the criminal court pursuant to the provisions of § 37-1-134.

(g) The general assembly hereby declares that every parent or guardian whose child is the subject of a juvenile proceeding under this title should attend any such proceeding as often as is practicable.

(h) Nothing in this section shall be construed to create a right for any juvenile to have a parent or guardian present at any proceeding at which such juvenile is present.



§ 37-1-171 - Written orders -- Presumptions -- Forms.

(a) When a court desires to commit a child to the department of children's services under this part, it shall do so by written order that finds that the child has been adjudicated dependent and neglected, unruly, delinquent or meets the criteria in § 37-1-175. If the written order fails to make a specific adjudication of the child, it shall be presumed that the court has found the child dependent and neglected. Commitments to the department shall be consistent with all other laws regarding adjudication and commitment to the department. Nothing in this part shall be interpreted as prohibiting taking children into emergency protective services custody without a prior adjudication.

(b) When a court commits a child to the department, the court shall address the issue of child support under § 37-1-151(b).

(c) The department shall prepare a form for the court to use when committing a child to custody. Such form shall be completed and transmitted along with the court's commitment order to the department at the time of the child's commitment.



§ 37-1-172 - Use and disposition of federal funds.

(a) The court shall not direct the department of children's services' or its contractors' or agents' use or disposition of any federal funds for which any child or person in the care of the department is eligible or may receive and for which the department may be payee on behalf of such child or person including, but not limited to, Social Security survivors benefits under Title II of the federal Social Security Act, compiled in 42 U.S.C. § 401 et seq., and supplemental security income benefits under Title XVI of the federal Social Security Act, compiled in 42 U.S.C. § 1381 et seq., foster care or adoption assistance benefits received pursuant to Title IV-E of the Adoption Assistance Act of 1980 of the federal Social Security Act, compiled in 42 U.S.C. § 670 et seq., or veteran's benefits, railroad retirement benefits or black lung benefits or any successor entitlements that are provided by federal law.

(b) Funds received under any federal benefits programs shall be processed, utilized and accounted for by the department pursuant only to federal regulations or federal court orders governing those programs.



§ 37-1-174 - Order affecting delinquent juvenile's parent or guardian.

(a) If an unemancipated child commits a delinquent or unruly act that brings the child within the jurisdiction of the juvenile court and if the child's parent or legal guardian, who is not the victim of the act that brings the child within the jurisdiction of the juvenile court, did not take reasonable steps to control such delinquent or unruly conduct, then the court may order the parent or legal guardian to do one (1) or more of the following:

(1) Participate in the child's program of treatment and rehabilitation;

(2) Seek assistance from school officials, social service officials or other appropriate public or private resources and authorities to provide treatment and rehabilitation for the child;

(3) Complete community service work individually or jointly with the child; or

(4) Provide supervision to ensure that the child complies with any and all conditions and requirements that the court has ordered the child to follow.

(b) If the parent or legal guardian violates or refuses to comply with the order of the juvenile court, then the parent or legal guardian may be held in contempt pursuant to § 37-1-158; and the juvenile court may fine the parent or legal guardian up to fifty dollars ($50.00), may incarcerate the parent or legal guardian in the county jail for up to ten (10) days or may impose both fine and incarceration. However, prior to holding any such parent or guardian in contempt, the parent or legal guardian shall be served with notice and shall be given a reasonable opportunity to be heard by the court.

(c) This section shall not apply to the department of children's services acting in its capacity as custodian or guardian of any child.



§ 37-1-175 - Temporary legal custody for children with mental illnesses.

IF AND ONLY IF

(1) a child is the subject of a proceeding under this chapter, AND

(2) the child is mentally ill, AND

(3) the child needs care, training, or treatment because of the mental illness, AND

(4) all available less drastic alternatives to committing the child to the temporary legal custody of the department are unsuitable to meet the child's needs for care, training, or treatment for the mental illness,

THEN

(5) a juvenile court may commit the child to the temporary legal custody of the department in proceedings conducted in conformity with §§ 33-3-602 -- 33-3-608, 33-3-610 -- 33-3-620, and 33-6-505 -- 33-6-508, to meet the child's needs for care, training, or treatment for the mental illness.



§ 37-1-176 - Providing care, training or treatment in least drastic alternative way.

IF

(1) a juvenile court commits a child to the temporary legal custody of the department under § 37-1-175,

THEN

(2) the department shall provide the necessary care, training, or treatment for the child in the least drastic alternative way that is available and suitable to meet the child's needs, AND

(3) community mental health centers and community programs that receive grants or contracts from the department to provide such services to children shall, at the direction of the department, provide the community-based services necessary to meet the child's needs for treatment in the least drastic alternative to hospitalization, AND

IF AND ONLY IF

(4) (A) placing the child in inpatient care in a hospital or treatment resource is the least drastic alternative way that is available to the department and is suitable to meet the child's needs,

THEN

(B) the department shall apply for the child's admission to a hospital or treatment resource under title 33, chapter 6, part 2 or 4 or shall initiate proceedings under title 33, chapter 6, part 5.



§ 37-1-177 - Person filing for commitment.

If an evaluation under § 37-1-128(d) shows that a child may be subject to commitment to the temporary legal custody of the department, the juvenile court may direct any person it determines to be suitable for the purpose to file a complaint under § 37-1-175.



§ 37-1-178 - Discharge.

If a child no longer meets the standards under which the child was hospitalized or admitted to a treatment resource under § 37-1-176(4), the child shall be discharged under title 33, chapter 6, part 7, and the child shall remain in the custody of the department until the department's custody is terminated under §§ 37-1-179 and 37-1-180.



§ 37-1-179 - Reporting status of child who no longer meets commitment standards -- Retention of custody.

If a child no longer meets the standards under which the child was committed to the custody of the department under § 37-1-175, the department shall make a full report of the status of the child to the committing court. If the committing court objects to the termination of the department's custody, the court shall set a hearing on the matter within fifteen (15) days of the date of the report, with such hearing to be held at the earliest possible date. The department shall retain custody pending the outcome of the hearing. If the court does not set a hearing, the department's custody terminates at the end of the fifteenth day after the date of the report unless the court has approved an earlier termination.



§ 37-1-180 - Rights of child in hearing to review custody.

If the court sets a hearing to review the status of the child under § 37-1-179, the child shall have the same rights as in the original commitment proceeding under §§ 33-3-605, 33-3-608, 33-3-610 -- 33-3-616, and 33-3-620. If and only if the court finds on the basis of clear, unequivocal, and convincing evidence that the child is subject to commitment to the custody of the department under § 37-1-175, the court may order that the child remain in the temporary legal custody of the department. If the court does not so find, the department's custody terminates at the end of the hearing.



§ 37-1-181 - Judges to conduct proceedings.

Proceedings under §§ 37-1-175 -- 37-1-181 may be held only by judges who are lawyers or by magistrates.



§ 37-1-182 - Juvenile records task force.

(a) (1) There is established a task force on the submission of juvenile fingerprints and reporting of juvenile court dispositions, which shall be named the juvenile records task force.

(2) The task force shall have the following members:

(A) The director of the Tennessee bureau of investigation (TBI) or the director's designee, who shall be a member of the director's staff;

(B) A juvenile court judge or magistrate from each grand division of the state, who shall be appointed by the director of the administrative office of the courts;

(C) A clerk or deputy clerk whose primary duties include the maintenance of juvenile court records, to be appointed by the president of the state court clerks' conference;

(D) The commissioner of children's services or the commissioner's designee;

(E) The attorney general and reporter or attorney general and reporter's designee, who shall be an ex officio member of the task force;

(F) The chair of the judiciary committee of the senate and the chair of the civil justice committee of the house of representatives or their designees, who shall be members of the task force;

(G) The executive director of the Tennessee commission on children and youth or the executive director's designee.

(3) Appointments shall be made within sixty (60) days after July 1, 2007. The governor shall designate the chair of the task force, who shall set the date of the first meeting. At the organizational meeting, a secretary shall be elected from the task force's membership.

(b) (1) The task force is authorized to request and receive assistance from any department, agency or entity of state government, upon request from the chair.

(2) Members of the task force are volunteers and shall serve without pay, except that nonlegislative members may be reimbursed for travel expenses in accordance with travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter. Members of the general assembly shall be compensated in accordance with the provisions of § 3-1-106.

(c) The task force is directed to assess and examine:

(1) The process of the submission of juvenile fingerprints to the TBI and to the federal bureau of investigation;

(2) The maintenance of juvenile fingerprint cards;

(3) The reporting of dispositions of juvenile offenses;

(4) The disclosure or nondisclosure of juvenile offenses for employment or volunteer purposes;

(5) Whether a juvenile offender repository is needed;

(6) Whether any of the statutes referring to juvenile records and/or juvenile fingerprints are in direct conflict with other statutes and, if so, to determine how to correct any ambiguities; and

(7) Any other relevant issues that concern juvenile fingerprint submissions, dispositions, and disclosures of juvenile records.

(d) The task force is directed to submit a report of its findings and recommendations, including any suggested legislation, to the general assembly and the governor no later than February 15, 2008.



§ 37-1-183 - Dependent and neglected child to remain in related caregiver's custody if in best interest of child.

If the court finds that a child is dependent and neglected as defined in § 37-1-102(b)(12)(J), the court shall order the child to remain in the related caregiver's custody if such an arrangement is in the best interest of the child. Any future order for modification or termination of the related caregiver's custody brought by the child's parent shall be based on a finding, by a preponderance of the evidence, that there has been a material change in circumstances. When making such a determination, the court may consider whether the child's parent is currently able and willing to care for the child or that the related caregiver is unable to continue to care for the child.






Part 2 - Juvenile Court Restructure Act of 1982

§ 37-1-201 - Short title -- Legislative intent.

(a) This part shall be known and may be cited as the "Juvenile Court Restructure Act of 1982."

(b) It is the purpose of this part to provide in every county of this state adequate juvenile court services as contemplated in the laws of Tennessee, as stated in this title and other general laws of the state of Tennessee now in force and effect, or hereafter to become of force and effect.



§ 37-1-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "District juvenile court" means a special juvenile court with jurisdiction in more than one (1) county; and

(2) "Special juvenile court" means a court created by law with jurisdiction limited to those matters contemplated in this title and other general laws of this state.



§ 37-1-203 - Jurisdiction of general sessions court.

The general sessions courts shall exercise juvenile court jurisdiction in all of the counties of this state, except in the counties or municipalities in which juvenile courts are, or may hereafter be, specially provided by law; provided, that only general sessions court judges who are attorneys may order commitment of a delinquent child to the department of children's services.



§ 37-1-204 - Procedure in general sessions court.

Any general sessions court exercising juvenile court jurisdiction shall, when exercising such jurisdiction, have the title and style of juvenile court of ____________________ county, and shall maintain a separate juvenile court docket and minutes, and hearings pursuant to this title shall be separate from general sessions court proceedings.



§ 37-1-205 - Special district juvenile courts.

Special juvenile courts may be created by law to exercise juvenile court jurisdiction in a county or in several contiguous counties. Funds for the operation of such special district juvenile courts shall be furnished by the counties within each special juvenile court district. Counties within the juvenile court district shall, by contract, enter into such agreements as they may deem necessary and desirable in order to provide for the conducting of business affairs and financing of the court as provided in § 5-1-114.



§ 37-1-206 - Magistrates -- Court personnel -- Signs.

Judges of juvenile courts shall appoint magistrates where constitutionally required and such other court personnel as may be necessary to assure availability of juvenile court services in every county of this state. Every court having juvenile jurisdiction shall have a sign in a conspicuous place identifying it as the "Juvenile Court."



§ 37-1-207 - Special juvenile courts -- Judges.

Any special juvenile court created by law shall have such title and style as the act creating such court may provide. Each juvenile court shall be a court of record, presided over by a judge who shall have such qualifications and salary as may be provided by law. Upon creation of a special juvenile court, a judge of the court shall be appointed as provided by law until the next general election and a person duly qualified is elected, and until a successor qualifies. The term of office shall be the same as other judges of the state. In the event the office of judge of the juvenile court becomes vacant by reason of death, resignation, retirement or other cause, before the expiration of the term of the judge, the vacancy shall be filled as provided by law.



§ 37-1-208 - Contracts between counties.

Unless otherwise provided by law, the counties within a special juvenile court district may enter into contracts of agreement providing such terms and conditions therein as the parties deem best for the joint financial support, operation and maintenance of such special juvenile courts.



§ 37-1-209 - Disbursements of moneys.

All moneys derived from fees, fines and costs assessed by the judge and collected by the clerk shall be paid to the county, or, in the case of a juvenile court serving more than one (1) county, revenue shall be disbursed in accordance with the contract between the various county governments.



§ 37-1-210 - Clerks of general sessions courts.

(a) In those counties in which the general sessions court is also the juvenile court, the clerk of the court exercising juvenile jurisdiction in such counties prior to May 19, 1982, shall serve as clerk of the general sessions court when it is exercising juvenile jurisdiction after May 19, 1982, unless otherwise provided by law. No later than July 1, 2006, in those counties in which the general sessions court is also the juvenile court, the clerk of the court of general sessions or the clerk and master shall also serve as the juvenile court clerk, unless otherwise provided by law. Such clerks shall maintain separate minutes, dockets and records for all matters pertaining to juvenile court proceedings as required by law. County legislative bodies may, in their discretion, provide additional compensation to general sessions court judges in such counties.

(b) Notwithstanding subsection (a), the clerk who is serving as clerk of the court with juvenile jurisdiction in any county having a population of not less than forty-six thousand eight hundred (46,800) nor more than forty-six thousand nine hundred (46,900), according to the 2000 federal census of population or any subsequent federal census, on June 30, 2003, shall continue to serve as the clerk of the court with juvenile jurisdiction after July 1, 2003.

(c) The second sentence of subsection (a) and the provisions of subsection (b) shall not apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(d) Nothing in the second sentence of subsection (a) and the provisions of subsection (b) shall be construed as affecting special juvenile courts authorized by law or elected juvenile court clerks.



§ 37-1-211 - Clerks of special juvenile courts.

(a) The appropriate legislative body of a county having a special juvenile court may, by resolution, designate the duly elected clerk of another court of that county to serve as clerk of the special juvenile court. In any county in which the legislative body does not designate a duly elected clerk of another court to serve as clerk of the special juvenile court, the judge of such special juvenile court shall appoint a clerk or an administrator of the court, except in counties where a duly elected clerk is otherwise provided by law. Clerks of such special juvenile courts shall, under the supervision of the judge, keep all records of the court, and shall have all the duties, authorities, and obligations provided by law for clerks of other courts of record of this state, and shall give an appropriate surety bond for the faithful performance of their duties.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) Nothing in this section shall be construed as affecting special juvenile courts authorized by law or elected juvenile court clerks.



§ 37-1-212 - Rules and regulations.

The judge is authorized and empowered to make and promulgate rules and regulations for the administration of the court, to fix the times and places at which all persons in the jurisdiction of the court shall have their causes set for hearing.



§ 37-1-213 - Deputies.

The sheriffs of the various counties shall furnish the necessary deputies and special deputies to attend and dispense with the business of such courts.



§ 37-1-214 - Compensation of judges pro tempore.

Any judge pro tempore elected under this part shall be paid the usual and customary rate of compensation.






Part 3 - Juvenile Post-Commitment Procedures Act

§ 37-1-301 - Short title.

This part shall be known and may be cited as the "Juvenile Post-Commitment Procedures Act."



§ 37-1-302 - Petition for post-commitment relief.

A juvenile in the custody of the department of children's services pursuant to a commitment by a juvenile court of this state may petition for post-commitment relief under this part at any time after the juvenile has exhausted the juvenile's appellate remedies or time for an appeal to the circuit court pursuant to § 37-1-159, or the juvenile's appeal in the nature of a writ of error from the judgment of the circuit court has passed and before the juvenile has been discharged from the custody of the department.



§ 37-1-303 - Filing of petition -- Designation of judge to hear and determine petition.

(a) To begin proceedings under this part, the petitioner shall file a written petition with the clerk of the chancery or circuit court in the county in which the commitment occurred, naming the state of Tennessee as the respondent. No filing fee shall be charged.

(b) The petition shall be heard by the judge of the chancery or circuit court in which the petition was filed. If the petition is filed in the circuit court where a de novo hearing regarding the petitioner's juvenile court commitment was heard, the case shall be heard by the chancellor of the county or other trial judge by interchange as authorized by title 17, chapter 2. Where an issue is raised as to the effective assistance of counsel representing the petitioner at the de novo hearing in the circuit court, the circuit court judge who presided over that hearing, where available, shall hear and determine the petition.



§ 37-1-304 - Contents of petition.

(a) The petition shall briefly and clearly state:

(1) Petitioner's full name and address;

(2) The charge upon which petitioner's commitment is based;

(3) The name and location of the juvenile court that committed the petitioner;

(4) The date of commitment;

(5) What restraint of liberty is presently being imposed;

(6) Who is imposing the present restraint, and when it commenced;

(7) Any appeals and all other applications for relief previously filed, including the date decided, the court, the grounds asserted, and the results;

(8) The names of the attorneys who have represented petitioner and at what stage of the proceedings;

(9) Facts establishing the grounds upon which the claim for relief is based, whether they have been previously presented to any court and, if not, why not;

(10) Whether the petitioner has an attorney and, if not, whether the petitioner has funds to hire an attorney; and

(11) Any other information required by rule of the Tennessee supreme court.

(b) The petition shall have attached affidavits, records, or other evidence supporting its allegations, or shall state why they are not attached.



§ 37-1-305 - Grounds for relief.

Relief under this part shall be granted when petitioner's commitment is void or voidable because of the abridgement in any way of any right guaranteed by the laws or constitution of this state, or the Constitution of the United States, including a right that was not recognized as existing at the time of the trial if either constitution requires retrospective application of that right.



§ 37-1-306 - Court action upon receipt of petition.

When the chancery or circuit court receives any petition applying for relief under this part, it shall forthwith:

(1) Make three (3) copies of the petition;

(2) Docket and file the original petition and its attachments;

(3) Mail one (1) copy of the petition to the attorney general and reporter;

(4) Mail or forward one (1) copy of the petition to the district attorney general of the district in which the petition was filed;

(5) Mail or forward one (1) copy of the petition to petitioner's attorney; and

(6) Notify the juvenile court judge responsible for committing the petitioner.



§ 37-1-307 - Petition not to be dismissed for failure to follow form -- Amended petition.

(a) No petition for relief shall be dismissed for failure to follow the prescribed form or procedure until the court has given the petitioner reasonable opportunity, with the aid of counsel, to file an amended petition.

(b) Nothing in this section shall be construed to prohibit the court from dismissing a petition under this part when it does not state a proper claim for relief.



§ 37-1-308 - Application for habeas corpus -- When allowed.

An application for a writ of habeas corpus on behalf of a petitioner entitled to apply pursuant to this part shall not be entertained if it appears that the applicant has failed to apply for relief pursuant to this part with the chancery or circuit court in the county of commitment, unless the petitioner establishes that an application under this part would be inadequate or ineffective.



§ 37-1-309 - Grounds for dismissal of petition -- Hearing on petition -- Issuance of orders or stays.

(a) When the petition has been competently drafted, and all pleadings, files and records of the case that are before the court conclusively show that the petitioner is entitled to no relief, the court may order the petition dismissed.

(b) In all other cases, the court shall grant a hearing as soon as practicable.

(c) The court shall issue such interlocutory order, including a stay of execution, as may be required.



§ 37-1-310 - Appearance of petitioner at hearing -- Transportation of petitioner.

(a) If the petitioner has had no prior evidentiary hearing under this part and in other cases where the petitioner's petition raises substantial questions of facts as to events in which the petitioner participated, the petitioner shall appear and testify.

(b) (1) The superintendent of the institution that has custody of the petitioner shall arrange for transportation of the petitioner to and from the court upon proper orders issued by the judge. The sheriff of the county where the proceedings are pending shall have the authority to receive and transport the petitioner to and from the institution and the court, if the court so orders, or if for any reason the superintendent is unable to transport the petitioner.

(2) The sheriff shall be entitled to the same costs allowed for the transportation of prisoners as provided in criminal cases upon the presentation of the account certified by the judge and district attorney general.



§ 37-1-311 - Scope of hearing.

The scope of the hearing shall extend to all grounds the petitioner has stated in the petitioner's petition, except those grounds that the court finds should be excluded because they have been waived or previously determined, as defined in § 37-1-312.



§ 37-1-312 - Grounds for relief "previously determined" or "waived" defined.

(a) A ground for relief is "previously determined" if a court of competent jurisdiction has ruled on the merits after a full hearing.

(b) A ground for relief is "waived" if the petitioner knowingly and understandingly fails to present it for determination in any proceeding before a court of competent jurisdiction in which the ground could have been presented. There is a rebuttable presumption that a ground for relief not raised in any such proceeding that was held was waived.



§ 37-1-313 - Documents and records furnished to indigent petitioner.

After a petition has been filed, if the judge finds that the petitioner is indigent as defined in § 40-14-201, the judge is empowered to issue an order directed to the clerk of any court in Tennessee to furnish to the petitioner or to petitioner's counsel, without cost to the petitioner, certified copies of such documents or parts of the record on file in the clerk's office as may be required.



§ 37-1-314 - District attorney general to represent state -- Attorney general and reporter to represent state on appeal.

(a) (1) The district attorney general of the district in which the petition was filed shall represent the state and respond by proper pleading on behalf of the state within thirty (30) days after receiving notice of the docketing or within such time as the court orders.

(2) If the petition does not include the records or transcripts, or parts of records or transcripts that are material to the questions raised therein, the district attorney general is empowered to obtain them at the expense of the state and shall file them with the responsive pleading or within a reasonable time thereafter.

(3) The district attorney general shall be reimbursed for any expenses, including travel incurred in connection with the preparation and trial of any proceeding under this part. These expenses shall be paid by the state of Tennessee, and shall not be included in the expense allowance now received by the various district attorneys general.

(b) It is the duty and function of the attorney general and reporter and the attorney general and reporter's staff to lend whatever assistance may be necessary to the district attorney general in the trial and disposition of such cases.

(c) In the event an appeal to the court of appeals is taken from the judgment of the trial court hearing a petition pursuant to this part, or in the event a delayed appeal in the nature of a writ of error is granted from the judgment of the circuit court pursuant to § 37-1-319, the attorney general and reporter and the attorney general and reporter's staff shall represent the state and prepare and file all necessary briefs in the same manner as now performed in connection with criminal appeals.



§ 37-1-315 - Withdrawal or amendment of petition -- Technical defects not grounds for dismissal without opportunity to amend.

(a) The court may grant leave to withdraw the petition at any time prior to the entry of the judgment, may freely allow amendments, and shall require amendments needed to achieve substantial justice and a full and fair hearing of all available grounds for relief. The district attorney general shall be allowed a reasonable time to respond to any amendments.

(b) The court shall look to the substance rather than the form of the petition, and no petition shall be dismissed for technical defects, incompleteness or lack of clarity until after the petitioner has had reasonable opportunity, with aid of counsel, to file amendments.



§ 37-1-316 - Evidence -- Oral testimony, depositions, affidavits.

Evidence may be taken orally or by deposition or, in the discretion of the court, by affidavit. If affidavits are admitted, any party shall have the right to propound written interrogatories to the affiants or to file answering affidavits.



§ 37-1-317 - Relief granted -- Costs -- Final order -- Record of counsel's consultations with petitioner.

(a) If the court finds that there was such a denial or infringement of the constitutional or statutory rights of the juvenile so as to render the commitment void or voidable, the court shall vacate and set aside the judgment or order a delayed appeal as hereinafter provided, and shall enter an appropriate order and any supplementary orders that may be necessary and proper.

(b) Costs shall be taxed as in criminal cases.

(c) Upon the final disposition of every petition, the court shall enter a final order, and, except where the proceedings for delayed appeal are allowed, shall set forth in the order or a written memorandum of the case all of the grounds presented and shall state the findings of fact and conclusions of law with regard to each ground.

(d) Where the petitioner has court-appointed counsel, the court may require petitioner's counsel to file a verified statement of dates and times counsel has consulted with petitioner, and this statement shall become part of the record.



§ 37-1-318 - Copies of final judgment.

The clerk of the court shall send a copy of the final judgment to the petitioner, the petitioner's counsel of record, any authority imposing restraint on the petitioner, the district attorney general, and the attorney general and reporter.



§ 37-1-319 - Delayed appeal -- Grounds for granting -- Finality of order.

(a) When the judge conducting a hearing pursuant to this part finds that the petitioner was denied the right to an appeal to the circuit court from the judgment of the juvenile court or to an appeal from the judgment of the circuit court in violation of the laws and Constitution of Tennessee or the Constitution of the United States, the judge can grant a delayed appeal to the circuit court or a delayed appeal in the nature of a writ of error from the judgment of the circuit court, whichever is appropriate.

(b) Any bill of exceptions filed pursuant to this section may be approved by any judge of the court wherein the petitioner's hearing occurred, irrespective of whether such judge presided over the case at the time of the original hearing.

(c) An order granting proceedings for a delayed appeal shall be deemed a final judgment for purposes of the review provided by § 37-1-321.

(d) The judge of the court that committed a juvenile who has sought and obtained relief from that commitment by any procedure in a federal court is likewise empowered to grant the relief provided in this section.



§ 37-1-320 - Indigency.

Indigency shall be determined, and counsel and court reporters appointed and reimbursed, as now provided for criminal and habeas corpus cases by title 40, chapter 14, parts 2 and 3.



§ 37-1-321 - Finality of order -- Appeal.

The order granting or denying relief under the provisions of this part shall be deemed a final judgment, and an appeal may be taken to the court of appeals by simple appeal. A motion for a new trial shall not be required for such an appeal.



§ 37-1-322 - Promulgation of rules by supreme court -- Release of petitioner on bail or temporary custody.

(a) The supreme court may promulgate rules of practice and procedure consistent with this part, including rules prescribing the form and contents of the petition, the preparation and filing of the record and assignments of error for simple appeal and for delayed appeal in the nature of a writ of error and may make petition forms available for use by petitioners.

(b) When an appeal to the circuit court or a delayed appeal in the nature of a writ of error from the judgment of such court is granted pursuant to § 37-1-319, release on bail or temporary custody placement within the jurisdiction shall be discretionary with the circuit court judge pending further proceedings. In all other cases, the petitioner shall not be entitled to bail.






Part 4 - Mandatory Child Abuse Reports

§ 37-1-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Child" means a person who is under eighteen (18) years of age or who is reasonably presumed to be under eighteen (18) years of age;

(2) "Department" means the department of children's services; and

(3) "Report of harm" means a report filed under § 37-1-403.



§ 37-1-402 - Purpose and construction of part.

(a) The purpose of this part is to protect children whose physical or mental health and welfare are adversely affected by brutality, abuse or neglect by requiring reporting of suspected cases by any person having cause to believe that such case exists. It is intended that, as a result of such reports, the protective services of the state shall be brought to bear on the situation to prevent further abuses, to safeguard and enhance the welfare of children, and to preserve family life. This part shall be administered and interpreted to provide the greatest possible protection as promptly as possible for children.

(b) Except as expressly herein provided, this part shall not be construed as repealing any provision of any other statute but shall be supplementary thereto and cumulative thereof.



§ 37-1-403 - Reporting of brutality, abuse, neglect or child sexual abuse -- Notification to parents of abuse on school grounds or under school supervision -- Confidentiality of records.

(a) (1) Any person who has knowledge of or is called upon to render aid to any child who is suffering from or has sustained any wound, injury, disability, or physical or mental condition shall report such harm immediately if the harm is of such a nature as to reasonably indicate that it has been caused by brutality, abuse or neglect or that, on the basis of available information, reasonably appears to have been caused by brutality, abuse or neglect.

(2) Any such person with knowledge of the type of harm described in this subsection (a) shall report it, by telephone or otherwise, to the:

(A) Judge having juvenile jurisdiction over the child;

(B) Department, in a manner specified by the department, either by contacting a local representative of the department or by utilizing the department's centralized intake procedure, where applicable;

(C) Sheriff of the county where the child resides; or

(D) Chief law enforcement official of the municipality where the child resides.

(3) If any such person knows or has reasonable cause to suspect that a child has been sexually abused, the person shall report such information in accordance with § 37-1-605, relative to the sexual abuse of children, regardless of whether such person knows or believes that the child has sustained any apparent injury as a result of such abuse.

(b) The report shall include, to the extent known by the reporter, the name, address, telephone number and age of the child, the name, address, and telephone number of the person responsible for the care of the child, and the facts requiring the report. The report may include any other pertinent information.

(c) (1) If a law enforcement official or judge becomes aware of known or suspected child abuse, through personal knowledge, receipt of a report, or otherwise, such information shall be reported to the department immediately upon the receipt of such information, and, where appropriate, the child protective team shall be notified to investigate the report for the protection of the child in accordance with this part. Further criminal investigation by such official shall be appropriately conducted in coordination with the team or department to the maximum extent possible.

(2) A law enforcement official or judge who knows or becomes aware of a person who is convicted of a violation of § 55-10-401 and sentenced under § 55-10-402(b), because such person was at the time of the offense accompanied by a child under eighteen (18) years of age, shall report such information, as provided in subdivision (c)(1), and the department shall consider such information to be appropriate for investigation in the same manner as other reports of suspected child abuse or neglect.

(3) (A) If the department receives information containing references to alleged human trafficking or child pornography which does or does not result in an investigation by the department, the department shall notify the appropriate law enforcement agency immediately upon receipt of such information.

(B) If the department initiates an investigation of severe child abuse, including, but not limited to, child sexual abuse, the department shall notify the appropriate local law enforcement agency immediately upon assignment of such case to a department child protective services worker.

(C) Both the department and law enforcement shall maintain a log of all such reports of such information received and confirmation that the information was sent to the appropriate party, pursuant to this subdivision (c)(3).

(d) Any person required to report or investigate cases of suspected child abuse who has reasonable cause to suspect that a child died as a result of child abuse shall report such suspicion to the appropriate medical examiner. The medical examiner shall accept the report for investigation and shall report the medical examiner's findings, in writing, to the local law enforcement agency, the appropriate district attorney general, and the department. Autopsy reports maintained by the medical examiner shall not be subject to the confidentiality requirements provided for in § 37-1-409.

(e) Reports involving known or suspected institutional child sexual abuse shall be made and received in the same manner as all other reports made pursuant to Acts 1985, ch. 478, relative to the sexual abuse of children. Investigations of institutional child sexual abuse shall be conducted in accordance with § 37-1-606.

(f) Every physician or other person who makes a diagnosis of, or treats, or prescribes for any sexually transmitted disease set out in § 68-10-112, or venereal herpes and chlamydia, in children thirteen (13) years of age or younger, and every superintendent or manager of a clinic, dispensary or charitable or penal institution, in which there is a case of any of the diseases, as set out in this subsection (f), in children thirteen (13) years of age or younger shall report the case immediately, in writing on a form supplied by the department of health to that department. If the reported cases are confirmed and if sexual abuse is suspected, the department of health will report the case to the department of children's services. The department of children's services will be responsible for any necessary follow-up.

(g) Every physician or other person who makes an initial diagnosis of pregnancy to an unemancipated minor, and every superintendent or manager of a clinic, dispensary or charitable or penal institution in which there is a case of an unemancipated minor who is determined to be pregnant, shall provide to the minor's parent, if the parent is present, and the minor consents, any readily available written information on how to report to the department of children's services an occurrence of sex abuse that may have resulted in the minor's pregnancy, unless disclosure to the parent would violate the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA), 42 U.S.C. § 1320d et seq., or the regulations promulgated pursuant to the act.

(1) Failure to provide the written information shall not subject a person to the penalty provided by § 37-1-412.

(2) The department of children's services shall provide to the department of health the relevant written information. The department of health shall distribute copies of the written information to all licensees of the appropriate health-related boards through the boards' routinely issued newsletters. At the time of initial licensure, these boards shall also provide new licensees a copy of the relevant written information for distribution pursuant to this subsection (g).

(h) Nothing in this section shall be construed to prohibit any hospital, clinic, school, or other organization responsible for the care of children, from developing a specific procedure for internally tracking, reporting, or otherwise monitoring a report made by a member of the organization's staff pursuant to this section, including requiring a member of the organization's staff who makes a report to provide a copy of or notice concerning the report to the organization, so long as the procedure does not inhibit, interfere with, or otherwise affect the duty of a person to make a report as required by subsection (a). Nothing in this section shall prevent staff of a hospital or clinic from gathering sufficient information, as determined by the hospital or clinic, in order to make an appropriate medical diagnosis or to provide and document care that is medically indicated, and is needed to determine whether to report an incident as defined in this part. Those activities shall not interfere with nor serve as a substitute for any investigation by law enforcement officials or the department; provided, that, if any hospital, clinic, school or other organization responsible for the care of children develops a procedure for internally tracking, reporting or otherwise monitoring a report pursuant to this section, the identity of the person who made a report of harm pursuant to this section or § 37-1-605 shall be kept confidential.

(i) (1) Any school official, personnel, employee or member of the board of education who is aware of a report or investigation of employee misconduct on the part of any employee of the school system that in any way involves known or alleged child abuse, including, but not limited to, child physical or sexual abuse or neglect, shall immediately upon knowledge of such information notify the department of children's services or anyone listed in subdivision (a)(2) of the abuse or alleged abuse.

(2) Notwithstanding § 37-5-107 or § 37-1-612 or any other law to the contrary, if a school teacher, school official or any other school personnel has knowledge or reasonable cause to suspect that a child who attends such school may be a victim of child abuse or child sexual abuse sufficient to require reporting pursuant to this section and that the abuse occurred on school grounds or while the child was under the supervision or care of the school, then the principal or other person designated by the school shall verbally notify the parent or legal guardian of the child that a report pursuant to this section has been made and shall provide other information relevant to the future wellbeing of the child while under the supervision or care of the school. The verbal notice shall be made in coordination with the department of children's services to the parent or legal guardian within twenty-four (24) hours from the time the school, school teacher, school official or other school personnel reports the abuse to the department of children's services, judge or law enforcement; provided, that in no event may the notice be later than twenty-four (24) hours from the time the report was made. The notice shall not be given to any parent or legal guardian if there is reasonable cause to believe that the parent or legal guardian may be the perpetrator or in any way responsible for the child abuse or child sexual abuse.

(3) Once notice is given pursuant to subdivision (i)(2), the principal or other designated person shall provide to the parent or legal guardian all school information and records relevant to the alleged abuse or sexual abuse, if requested by the parent or legal guardian; provided, that the information is edited to protect the confidentiality of the identity of the person who made the report, any other person whose life or safety may be endangered by the disclosure and any information made confidential pursuant to federal law or § 10-7-504(a)(4). The information and records described in this subdivision (i)(3) shall not include records of other agencies or departments.

(4) For purposes of this subsection (i), "school" means any public or privately operated child care agency, as defined in § 71-3-501, preschool, nursery school, kindergarten, elementary school or secondary school.



§ 37-1-404 - Retention of custody of child by hospital or physician -- Protective custody.

(a) Any person in charge of a hospital or similar institution or any physician treating a child may keep that child in custody until the next regular weekday session of the juvenile court without the consent of the parents, legal guardian or legal custodian, whether or not additional medical treatment is required, if the circumstances are such, or if the condition of the child is such, that continuing the child in the child's place of residence or in the care or custody of the parents, legal guardian, or legal custodian presents an imminent danger to the child's life or physical or mental health.

(b) Any person taking a child into protective custody shall immediately notify the department, whereupon the department shall immediately begin a child protective investigation in accordance with the provisions of § 37-1-606, and shall make every reasonable effort to immediately notify the parents, legal guardian or legal custodian that such child has been taken into protective custody.

(c) If the department determines, according to the criteria set forth in § 37-1-114, that the child should remain in protective custody longer than the next regular weekday session of the juvenile court, it shall petition the court for an order authorizing such custody in the same manner as if the child were placed in a shelter.

(d) The department shall attempt to avoid the placement of a child in an institution whenever possible.



§ 37-1-405 - Reference of reported cases to local director -- Notice to judge.

(a) (1) All cases reported to the juvenile court judge or to state or local law enforcement officers shall be referred immediately to the local director of the county office of the department for investigation.

(2) If the court or law enforcement officer finds that there are reasonable grounds to believe that the child is suffering from illness or injury or is in immediate danger from the child's surroundings and that the child's removal is necessary, appropriate protective action shall be taken under part 1 of this chapter.

(b) (1) The county office of the department or the office of the sheriff or the chief law enforcement official of the municipality where the child resides, upon receipt of a report of harm or sexual abuse, shall give notice of the report to the judge having juvenile jurisdiction where the child resides.

(2) If the case appears to involve severe child abuse as defined in § 37-1-102, including child sexual abuse, the county director of the department shall immediately notify and consult with the district attorney general where the harm occurred, and the district attorney general may take such action as the district attorney general deems appropriate, including petitioning the court for removal of the child or termination of parental rights in accordance with part 1 of this chapter. Whenever there are multiple investigations, the department, the district attorney general, law enforcement, and, where applicable, the child protection team, shall coordinate their investigations to the maximum extent possible so that interviews with the victimized child shall be kept to an absolute minimum. Reference to the audio or videotape or tapes made by the child protection team or department should be utilized whenever possible to avoid additional questioning of the child.

(3) If, before the investigation is complete, the county office of the department or the local district attorney general determines that immediate removal is necessary to protect the child or other children, or if the district attorney general determines that influence is being exerted on a child victim of sexual abuse to change the child victim's testimony, the department or the district attorney general may proceed under part 1 of this chapter.



§ 37-1-406 - Availability for receiving reports -- Commencement of investigations -- Examination and observation of child -- Reports -- Services provided -- Investigators -- Interpreter for hearing-impaired child.

(a) The department shall be capable of receiving and investigating reports of child abuse twenty-four (24) hours a day, seven (7) days a week. The county office shall make a thorough investigation promptly after receiving either an oral or written report of harm. All representatives of the child protective services agency shall, at the initial time of contact with the individual who is subject to a child abuse and neglect investigation, advise the individual of the complaints or allegations made against the individual consistent with laws protecting the rights of the informant. If it appears that the immediate safety or well being of a child is endangered, that the family may flee or the child will be unavailable, or that the facts otherwise warrant, the department shall commence an investigation immediately, regardless of the time of day or night. In the event the report involves child sexual abuse, the department shall follow the procedures outlined in subsection (b).

(b) In cases involving child sexual abuse, the investigation shall be conducted by a child protective investigation team as defined in § 37-1-602 relative to child sexual abuse pursuant to the provisions of § 37-1-606. In the event an immediate investigation has been initiated, the department shall notify the child protection team as soon as possible and the team shall proceed with the investigation in accordance with the provisions of Acts 1985, ch. 478. Other cases of child abuse may be investigated by the team in the discretion of each individual team.

(c) All private schools, as defined by § 49-6-3001, church-related schools, as defined by § 49-50-801, and state, county and local agencies shall give the team access to records in their custody pertaining to the child and shall otherwise cooperate fully with the investigation.

(d) The investigation shall include:

(1) The nature, extent and cause of the harm, including a determination of whether there exists a threat of harm, and the nature and extent of any present or prior injuries or abuse;

(2) The identity of the person responsible for it;

(3) The names and conditions of the other children in the home;

(4) An evaluation of the parents or persons responsible for the care of the child, the home environment, and the relationship of each child to the parents or persons responsible for such child's care;

(5) The identity of any other persons in the same household;

(6) The identity of any other children in the care of any adult residing in the household; and

(7) All other pertinent data.

(e) The investigation shall include a visit to the child's home, an interview with and physical observation of the child, and an interview with the parent or parents or other custodian of the child and any other persons in the child's home. If the investigator deems it necessary, the investigation shall also include medical, psychological or psychiatric examinations of the child and any other children in the child's home or under the care of any person alleged to have permitted or caused abuse, neglect or sexual abuse to the child. If the investigator determines, based on a visit to the child's home, observation of and interview with the subject child, and interview with other persons in the child's home, that the report of harm was wholly without substance, the investigator may determine that physical and psychological examinations of the subject child are unnecessary, in which case they will not be required. If admission to the home, school, or any place where the child may be, or permission of the parents or persons responsible for the child's care for the physical and psychological or psychiatric examinations cannot be obtained, the juvenile court, upon cause shown, shall order the parents or person responsible for the care of the child or the person in charge of any place where the child may be, to allow entrance for the interview, examination, and investigation. If the report of harm indicates that the abuse, neglect or sexual abuse occurred in a place other than the child's home, then, in the discretion of the investigator, the investigation may include a visit to the location where the incident occurred or a personal interview with the child and the parents or other custodians in another location instead of a visit to the child's home.

(f) Any person required to investigate cases of child abuse may take or cause to be taken photographs of the areas of trauma visible on a child who is the subject of a report and of any objects or conditions in the child's home or surroundings that could have caused or contributed to the harm to the child. If the nature of the child's injuries indicate a need for immediate medical examination or treatment, the investigator may take or cause the child to be taken for diagnosis to a licensed physician or an emergency department in a hospital without the consent of the child's parents, legal guardian or legal custodian. Any licensed physician who, based on information furnished by the investigator, the parents or other persons having knowledge of the situation, or the child, or on personal observation of the child, suspects that an injury was the result of child abuse, may authorize appropriate examinations to be performed on the child without the consent of the child's parent, legal guardian or legal custodian.

(g) At the initial investigation of child abuse and at any subsequent investigation as deemed appropriate by the investigator, audio or videotape recording may be taken of the traumatized victim. Such tape shall be admissible as evidence in cases of child sexual abuse if it meets the standards established in title 24 for the use of recorded statements. Regardless of whether such recording is used in evidence, it shall be made available for use as provided in § 37-1-405(b)(2).

(h) The investigator shall interview the child outside the presence of the parent(s) or other persons allegedly responsible for the harm and, wherever possible, shall interview the child in a neutral setting other than the location where the alleged abuse occurred.

(i) No later than sixty (60) days after receiving the initial report, the department or team in cases of child sexual abuse or the department in all other cases shall determine whether the reported abuse was indicated or unfounded and report its findings to the department's abuse registry. Each member of the team shall be provided with a copy of the report in any case investigated by the team. In any case investigated solely by the department, the department shall make a complete written investigation report, including its recommendation, to the juvenile court. The district attorney general shall also be provided a copy of any report in all cases where the investigation determines that the report was indicated. Further proceedings shall be conducted pursuant to part 1 of this chapter, as appropriate.

(j) If the department or team in cases of child sexual abuse or the department in all other cases determines that the protection of the child so requires, the department shall provide or arrange for services necessary to prevent further abuse, to safeguard and enhance the welfare of children, and to preserve family life. Such services may include provision for protective shelter, to include room and board; medical and remedial care; day care; homemaker; caretaker; transportation; counseling and therapy; training courses for the parents or legal guardian; and arranging for the provision of other appropriate services. All such services shall be provided when appropriate within the limits of available resources. These services shall first be offered for the voluntary acceptance by the parent or other person responsible for the care of the child, unless immediate removal is needed to protect the child. At any point if the department or team in cases of child sexual abuse or the department in all other cases deems that the child's need for protection so requires, it may proceed with appropriate action under part 1 of this chapter.

(k) If the investigator, as a result of the investigation, determines that there is cause to classify the report of severe abuse as indicated rather than unfounded, the team in cases of child sexual abuse or the department in all other cases may recommend that criminal charges be filed against the alleged offender. Any interested person who has information regarding the offenses may forward a statement to the district attorney general as to whether such person believes prosecution is justified and appropriate. Within fifteen (15) days of the completion of the district attorney general's investigation of a report of severe abuse, the district attorney general shall advise the department or team whether or not prosecution is justified and appropriate, in the district attorney general's opinion, in view of the circumstances of the specific case.

(l) The legislative intent of this section is to protect the legal rights of the family in an investigation and to ensure that no activity occurs that compromises the department's child abuse investigation or any ongoing concurrent criminal investigation conducted by law enforcement.

(m) (1) In jurisdictions that have implemented the multi-level response system, in addition to other investigative procedures under this section, local law enforcement officers and district attorneys general having jurisdiction shall assist the department, on request in writing, if the department determines that it is likely that the case may result in criminal prosecution or that a child protective services worker may be at risk of harm while investigating the following reports of harm:

(A) Any report of harm alleging facts that, if proved, would constitute severe child abuse as defined in § 37-1-102;

(B) Any report of harm alleging facts that, if proved, would constitute child sexual abuse as defined in § 37-1-602;

(C) Any report of harm alleging facts that, if proved, would constitute the following physical injuries to a child:

(i) Head trauma;

(ii) Broken bones;

(iii) Inflicted burns;

(iv) Organic functional impairment, as defined by the department;

(v) Broken skin;

(vi) Shaken baby syndrome;

(vii) Defensive injuries;

(viii) Injuries related to physical confinement; or

(ix) Infants exposed to illegal narcotics, including methamphetamine;

(D) Any report of harm alleging facts that, if proved, would constitute the following types of neglect:

(i) A child left without supervision in a dangerous environment;

(ii) Lack of food or nurturance resulting in a failure to thrive;

(iii) Abandonment of a child under the age of eight (8);

(iv) Lack of care that results in a life-threatening condition or hospitalization; or

(v) Inaction of the parent resulting in serious physical injury;

(E) Any report of harm alleging facts that would result in the removal of a child from the home pursuant to department policy or rule;

(F) Any report of harm alleging facts that involve a caretaker at any institution, including, but not limited to, any licensed day care center, public or private school, or hospital; or

(G) Any report of harm alleging facts that, if proved, would constitute any other class of injury identified by the department through policy or rule as necessitating investigation.

(2) If a local law enforcement agency or district attorney general assisting the department under this subsection (m) decides not to proceed with prosecution or terminates prosecution after undertaking it, the agency or district attorney general shall make a written report on a standardized check-off form developed by the department and the Tennessee district attorneys general conference to the department and the juvenile court on the basis for its decision. The department shall compile such reports and present them to the judiciary committee of the senate and the civil justice committee of the house of representatives as part of its report pursuant to the multi-level response system for children and families, compiled in chapter 5, part 6 of this title. The department shall make quarterly reports to local law enforcement agencies and district attorneys general as to the number and types of cases the department is handling in their jurisdictions on the basis of reports of harm or sexual abuse or of children at risk of being so harmed or sexually abused.

(n) If the report of child abuse alleges physical abuse, it shall be in the best interest of the child that the child be referred to a child advocacy center or that the investigation be conducted by a child protective services investigator who is adequately trained in investigating physical abuse reports. Under no circumstances shall the investigation be performed by a probation officer previously assigned to the child.

(o) (1) Any investigator or law enforcement officer who is investigating a possible domestic abuse or child abuse incident that may have involved or occurred in the presence of a hearing-impaired child shall not use the child's parent or family member as an interpreter. The investigator or officer shall instead communicate with the hearing-impaired child using an interpreter trained as a sign language interpreter.

(2) The interpreter may interpret from a remote location by communicating with the child using video remote interpreting. If the child is unable to understand, then a live, qualified interpreter from the list identified in subdivision (o)(3) shall be used. The communication shall occur outside the presence of the child's parent, other family members, or potential abusers.

(3) Law enforcement agencies shall maintain a list of interpreters developed from a list provided by the Tennessee council for the deaf, deaf-blind, and hard of hearing.



§ 37-1-409 - Reports confidential -- Authorized access to information -- Penalty for violation.

(a) (1) Except as otherwise provided by this section and §§ 37-1-612 and 37-5-107, reports of harm made under this part and the identity of the reporter are confidential, except when the juvenile court in which the investigation report is filed, in its discretion, determines the testimony of the person reporting to be material to an indictment or conviction.

(2) Except as may be ordered by the juvenile court as herein provided, the name of any person reporting child abuse shall not be released to any person, other than employees of the department or other child protection team members responsible for child protective services, the abuse registry, or the appropriate district attorney general upon subpoena of the Tennessee bureau of investigation, without the written consent of the person reporting. Such person's identity shall be irrelevant to any civil proceeding and shall, therefore, not be subject to disclosure by order of any court. This shall not prohibit the subpoenaing of a person reporting child abuse when deemed necessary by the district attorney general or the department to protect a child who is the subject of a report; provided, that the fact that such person made the report is not disclosed.

(b) Except as otherwise provided in this part, it is unlawful for any person, except for purposes directly connected with the administration of this part, to disclose, receive, make use of, authorize or knowingly permit, participate in, or acquiesce in the use of any list or the name of, or any information concerning, persons receiving services pursuant to this part, or any information concerning a report or investigation of a report of harm under this part, directly or indirectly derived from the records, papers, files or communications of the department or divisions thereof acquired in the course of the performance of official duties.

(c) In addition to such other purposes as may be directly connected with the administration of this part, the department shall also grant access to information to those persons specified in § 37-1-612.

(d) The department may confirm whether a child abuse or neglect investigation has been commenced, but may not divulge, except as permitted under this part, any details about the case, including, but not limited to, the name of the reporter, the alleged victim, or the alleged perpetrator.

(e) The department shall adopt such rules as may be necessary to carry out the following purposes:

(1) The establishment of administrative and due process procedures for the disclosure of the contents of its files and the results of its investigations for the purpose of protecting children from child sexual abuse, physical abuse, emotional abuse, or neglect; and

(2) For other purposes directly connected with the administration of this chapter, including, but not limited to, cooperation with schools, child care agencies, residential and institutional child care providers, child protection agencies, individuals providing care or protection for the child, medical and mental health personnel providing care for the child and the child's family and the perpetrator of any form of child abuse or neglect, law enforcement agencies, the judicial and correctional systems, and for cooperation with scientific and governmental research on child abuse and neglect.

(f) Except as specifically provided in this chapter, nothing in this chapter shall prevent the department from sharing information with the district attorney general and law enforcement personnel for the purpose of cooperating with a law enforcement investigation. Information from departmental records that is shared with the district attorney general or law enforcement by the department shall remain confidential to the same extent that information not shared with the district attorney general and law enforcement is confidential. Unless otherwise ordered by a court, or to the extent that such information is used for criminal prosecution, or to the extent required under the Tennessee rules of criminal procedure after criminal charges have been filed, any portion of shared information that does not become part of a court record shall remain confidential to the same extent as information not shared by the department remains confidential.

(g) A violation of this section is a Class B misdemeanor.



§ 37-1-410 - Immunity from civil or criminal liability for reporting abuse -- Damages for employment change because of making report.

(a) (1) IF a health care provider makes a report of harm, as required by § 37-1-403; AND

IF the report arises from an examination of the child performed by the health care provider in the course of rendering professional care or treatment of the child; OR

IF the health care provider who is highly qualified by experience in the field of child abuse and neglect, as evidenced by special training or credentialing, renders a second opinion at the request of the department or any law enforcement agency, whether or not the health care provider has examined the child, rendered care or treatment, or made the report of harm; THEN

The health care provider shall not be liable in any civil or criminal action that is based solely upon:

(A) The health care provider's decision to report what the provider believed to be harm;

(B) The health care provider's belief that reporting the harm was required by law;

(C) The fact that a report of harm was made; or

(D) The fact that an opinion as described in this subdivision (a)(1) was requested and provided.

(2) For the purposes of this subsection (a), by providing a second opinion, a report, information or records at the request of the department or any law enforcement agency the health care provider has satisfied all requirements to make a report of harm as required by §§ 37-1-403 and 37-1-605.

(3) As used in this subsection (a), "health care provider" means any physician, osteopathic physician, medical examiner, chiropractor, nurse, hospital personnel, mental health professional or other health care professional.

(4) Nothing in this subsection (a) shall be construed to confer any immunity upon a health care provider for a criminal or civil action arising out of the treatment of the child about whom the report of harm was made.

(5) (A) IF absolute immunity is not conferred upon a person pursuant to subdivision (a)(1); AND

IF, acting in good faith, the person makes a report of harm, as required by § 37-1-403; THEN

The person shall not be liable in any civil or criminal action that is based solely upon:

(i) The person's decision to report what the person believed to be harm;

(ii) The person's belief that reporting the harm was required by law; or

(iii) The fact that a report of harm was made.

(B) Because of the overriding public policy to encourage all persons to report the neglect of or harm or abuse to children, any person upon whom good faith immunity is conferred pursuant to this subdivision (a)(5) shall be presumed to have acted in good faith in making a report of harm.

(6) No immunity conferred pursuant to this subsection (a) shall attach if the person reporting the harm perpetrated or inflicted the abuse or caused the neglect.

(7) A person furnishing a report, information or records as required, requested, or authorized under this part shall have the same immunity and the same scope of immunity with respect to testimony such person may be required to give or may give in any judicial or administrative proceeding or in any communications with the department or any law enforcement official as is otherwise conferred by this subsection (a) upon the person for making the report of harm.

(8) If the person furnishing a report, information or records during the normal course of the person's duties as required or authorized or requested under this part is different from the person originally reporting the harm, then the person furnishing the report, information or records shall have the same immunity and the same scope of immunity with respect to testimony the person may be required to give or may give in any judicial or administrative proceeding or in any communications with the department or any law enforcement official as is otherwise conferred by this subsection (a) upon the person who made the original report of harm.

(b) Any person reporting under this part shall have a civil cause of action against any person who causes a detrimental change in the employment status of the reporting party by reason of the report.



§ 37-1-411 - Evidentiary privileges not applicable to child abuse cases.

Neither the husband-wife privilege as preserved in § 24-1-201, nor the psychiatrist-patient privilege as set forth in § 24-1-207, nor the psychologist-patient privilege as set forth in § 63-11-213 is a ground for excluding evidence regarding harm or the cause of harm to a child in any dependency and neglect proceeding resulting from a report of such harm under § 37-1-403 or a criminal prosecution for severe child abuse.



§ 37-1-412 - Violation of duty to report -- Power of juvenile court -- Penalty.

(a) Any person who knowingly fails to make a report required by § 37-1-403 commits a Class A misdemeanor.

(b) A juvenile court having reasonable cause to believe that a person is guilty of violating this section may have the person brought before the court either by summons or by warrant. If the defendant pleads not guilty, the juvenile court judge shall bind the defendant over to the grand jury. If the defendant pleads guilty and waives, in writing, indictment, presentment, grand jury investigation, and trial by jury, the juvenile court judge shall sentence the defendant under this section with a fine not to exceed two thousand five hundred dollars ($2,500).



§ 37-1-413 - False reporting of child sexual abuse or false accusation that a child has sustained any wound, injury, disability or physical or mental condition caused by brutality, abuse or neglect -- Penalty.

Any person who either verbally or by written or printed communication knowingly and maliciously reports, or causes, encourages, aids, counsels or procures another to report, a false accusation of child sexual abuse or false accusation that a child has sustained any wound, injury, disability or physical or mental condition caused by brutality, abuse or neglect commits a Class E felony.



§ 37-1-414 - Persons working with children -- Fingerprinting -- Release of investigative and criminal records.

(a) A religious, charitable, scientific, educational, athletic or youth service institution or organization may require any person, who applies to work with children as a volunteer or as a paid employee, to do one (1) or more of the following:

(1) Agree to the release of all investigative records to such religious, charitable, scientific, educational, athletic, or youth service institution or organization for examination for the purpose of verifying the accuracy of criminal violation information contained on an application to work for such institution or organization;

(2) Supply fingerprint samples and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation and the federal bureau of investigation; or

(3) Attend a comprehensive youth protection training program that includes adult training on recognition, disclosure, reporting and prevention of abuse and submit to character, employment, education and reference checks.

(b) Any costs incurred by the Tennessee bureau of investigation or the federal bureau of investigation in conducting such investigation of applicants shall be paid by the religious, charitable, scientific, educational, or athletic institution or organization requesting such investigation and information. Payment of such costs are to be made in accordance with the provisions of § 38-6-103.






Part 5 - Council of Juvenile and Family Court Judges

§ 37-1-501 - Creation and membership of council.

(a) There is created the Tennessee council of juvenile and family court judges, which shall be the official organization of the judges having juvenile and family court jurisdiction in this state.

(b) The membership of the council shall consist of all judges of juvenile courts in this state.



§ 37-1-502 - Rules, regulations and by-laws -- Officers -- Recommending rules to supreme court -- Development of plan to establish demonstration sites.

(a) (1) The council is authorized to adopt and, from time to time, amend such rules, regulations or bylaws as it considers necessary for the conduct of its affairs.

(2) Such rules, regulations or bylaws may provide for such officers as the council considers advisable, for the method of selection of such officers, for the selection of a time and place within this state for annual meetings of the council, and for such other matters consistent with the general laws of the state as the council may choose.

(b) (1) The council shall make recommendations to the supreme court as to rules governing the practice and procedure in juvenile courts of this state. The supreme court may consider the council's recommendations in prescribing rules as provided in § 16-3-402.

(2) Prior to submitting its recommended rules to the supreme court, the council shall send a draft of its recommendation to the commission on children and youth. The commission shall distribute the draft to state agencies that, in the commission's opinion, may be affected by the recommended rules, and the commission will be responsible for accumulating and transmitting the comments of such agencies promptly to the council, so that the comments can be taken into account by the council in an orderly manner when preparing its final proposal of rules to be submitted to the supreme court. Thereafter, the commission shall present such accumulated comments to the court in such manner as the court may provide for receiving comment upon the proposed rules.

(c) Notwithstanding any law to the contrary, the council shall assist the council on children's mental health care in developing a plan that will establish demonstration sites in certain geographic areas where children's mental health care is child-centered, family-driven, and culturally and linguistically competent and that provides a coordinated system of care for children's mental health needs in this state.



§ 37-1-503 - Executive secretary of council.

The president of the council, with the approval of a majority of the executive committee, shall appoint an executive secretary, a staff attorney and such other personnel as may be necessary to conduct its affairs, whose specific duties and responsibilities shall be as prescribed by the council in its rules, regulations or bylaws.



§ 37-1-504 - Annual meeting -- Subject matter.

(a) The council shall meet annually for the consideration of any and all matters pertaining to the discharge of the official duties and obligations of its members, to the end that there shall be a more efficient and prompt administration of justice in the juvenile courts of this state, and to the end that the causes of dependency, neglect and delinquency of juveniles be consistently better understood and dealt with through the use of all available sources, including the resources of the departments of education, mental health and substance abuse services, intellectual and developmental disability, and children's services.

(b) It is the legislative intent and direction that the council actively pursue the ends and purposes set out in this section.



§ 37-1-505 - Annual meeting -- Expenses.

(a) It is the official duty of each member of the council to attend upon its meetings unless otherwise officially engaged, or for other good and sufficient reasons.

(b) Each member who attends the annual meeting or training sessions shall be compensated for the member's actual and reasonable expenses in attending such meeting or training sessions. Unless such funds are provided by the state, such expenses shall be paid upon a verified statement of expenses being filed with the county mayor by any member incurring such expenses. Expenses shall be paid by the trustee upon warrant of the county mayor from the general fund of the county in which the member serves as judge; provided, that funds for such purpose have been appropriated by the county legislative body.



§ 37-1-506 - Report and publishing of juvenile court information, including cases, informal adjustments, pretrial diversions and identifying information.

(a) The clerk of each juvenile court shall, each month, report to the executive secretary such information as the council may require concerning cases handled by such court, including, but not limited to, informal adjustments, pretrial diversions, and all other dispositions made by the court. Notwithstanding § 37-1-153 or any other law to the contrary, the council may require identifying information to be reported in order that the council may more accurately track recidivism rates and other pertinent trends relating to juveniles. Notwithstanding any law to the contrary, identifying information received by the council shall be confidential; shall not be published, released, or otherwise disseminated; and shall be maintained in accordance with state and federal laws and regulations regarding confidentiality. The council may publish data and make such data available to properly concerned agencies and individuals, or to any person upon request. Any such publication or release of data shall be limited to non-identifying information. The council shall develop guidelines and procedures to expunge identifying information collected on juveniles; provided, that such expunction shall occur only after the juvenile reaches the age that is beyond jurisdiction of the juvenile court.

(b) Nothing in this section shall be construed to mandate any change in a county's decision regarding the division of reporting responsibility between the juvenile court clerk and the youth services officer.



§ 37-1-507 - Program to reimburse counties for costs of inpatient mental health evaluations, examinations and detention of juveniles charged as adults -- Rules and regulations.

(a) The council of juvenile and family court judges is authorized to establish and administer a program to reimburse counties for the costs associated with inpatient mental health evaluations and examinations conducted on juveniles charged with an offense which would constitute a felony if committed by an adult. Such a program is subject to available state funding and may include full or partial reimbursements to counties for the costs of inpatient mental health examinations or evaluations ordered by a juvenile court judge, as well as the costs of transportation of the child for a mental health examination or evaluation. The program may also include reimbursement to counties for costs of detention incurred pursuant to § 37-1-116(f) for the purposes of obtaining an outpatient evaluation or examination at a detention facility located in another county.

(b) The council may adopt rules and regulations governing such a reimbursement program pursuant to § 37-1-502.






Part 6 - Child Sexual Abuse

§ 37-1-601 - Prevention of child sexual abuse deemed priority of state -- Comprehensive approach -- Purpose and construction of part.

(a) The general assembly finds and declares that:

(1) The incidence of child sexual abuse has a tremendous impact on the victimized child, siblings, family structure, and inevitably on all citizens of this state;

(2) The detection, intervention, prevention and treatment of child sexual abuse, including a focus on the sexual abuse that occurs within the home, shall be a priority of this state;

(3) Sexual abuse in any form is destructive to the physical and mental health of a child;

(4) Ninety-three percent (93%) of all sexual abuse is inflicted by a family member or acquaintance in the child's home environment;

(5) It is necessary that curriculum addressing sexual abuse include a focus on the in-home abuse; and

(6) A comprehensive approach for the detection, intervention, prevention and treatment of child sexual abuse, including such abuse that may occur in the home, should be developed for the state and that this planned, comprehensive approach should be used as a basis for funding.

(b) The purpose of this part shall be the same as that of part 4 of this chapter, and, except as may be expressly herein provided, the provisions of this part shall not be construed as repealing any provisions of part 4 of this chapter or of any other statute, but shall be supplementary thereto and cumulative thereof.



§ 37-1-602 - Part definitions -- Harm to child's health or welfare.

(a) For purposes of this part and §§ 8-7-109, 37-1-152, 37-1-403, 37-1-406, 37-1-413 and 49-7-117, unless the context otherwise requires:

(1) "Child care agency" is as defined in §§ 71-3-501 and 37-5-501;

(2) "Child protection team" means the investigation team created by § 37-1-607;

(3) (A) "Child sexual abuse" means the commission of any act involving the unlawful sexual abuse, molestation, fondling or carnal knowledge of a child under thirteen (13) years of age that prior to November 1, 1989, constituted the criminal offense of:

(i) Aggravated rape under § 39-2-603 [repealed];

(ii) Aggravated sexual battery under § 39-2-606 [repealed];

(iii) Assault with intent to commit rape or attempt to commit rape or sexual battery under § 39-2-608 [repealed];

(iv) Begetting child on wife's sister under § 39-4-307 [repealed];

(v) Crimes against nature under § 39-2-612 [repealed];

(vi) Incest under § 39-4-306 [repealed];

(vii) Promotion of performance including sexual conduct by minor under § 39-6-1138 [repealed];

(viii) Rape under § 39-2-604 [repealed];

(ix) Sexual battery under § 39-2-607 [repealed]; or

(x) Use of minor for obscene purposes under § 39-6-1137 [repealed];

(B) "Child sexual abuse" also means the commission of any act involving the unlawful sexual abuse, molestation, fondling or carnal knowledge of a child under thirteen (13) years of age that on or after November 1, 1989, constituted the criminal offense of:

(i) Aggravated rape under § 39-13-502;

(ii) Aggravated sexual battery under § 39-13-504;

(iii) Aggravated sexual exploitation of a minor under § 39-17-1004;

(iv) Criminal attempt as provided in § 39-12-101 for any of the offenses in (a)(3)(B)(i)-(iii);

(v) Especially aggravated sexual exploitation of a minor under § 39-17-1005;

(vi) Incest under § 39-15-302;

(vii) Rape under § 39-13-503;

(viii) Sexual battery under § 39-13-505; or

(ix) Sexual exploitation of a minor under § 39-17-1003;

(C) "Child sexual abuse" also means one (1) or more of the following acts:

(i) Any penetration, however slight, of the vagina or anal opening of one (1) person by the penis of another person, whether or not there is the emission of semen;

(ii) Any contact between the genitals or anal opening of one (1) person and the mouth or tongue of another person;

(iii) Any intrusion by one (1) person into the genitals or anal opening of another person, including the use of any object for this purpose, except that it shall not include acts intended for a valid medical purpose;

(iv) The intentional touching of the genitals or intimate parts, including the breasts, genital area, groin, inner thighs, and buttocks, or the clothing covering them, of either the child or the perpetrator, except that it shall not include:

(a) Acts that may reasonably be construed to be normal caretaker responsibilities, interactions with, or affection for a child; or

(b) Acts intended for a valid medical purpose;

(v) The intentional exposure of the perpetrator's genitals in the presence of a child, or any other sexual act intentionally perpetrated in the presence of a child, if such exposure or sexual act is for the purpose of sexual arousal or gratification, aggression, degradation, or other similar purpose;

(vi) The sexual exploitation of a child, which includes allowing, encouraging, or forcing a child to:

(a) Solicit for or engage in prostitution; or

(b) Engage in an act prohibited by § 39-17-1003; and

(D) For the purposes of the reporting, investigation, and treatment provisions of §§ 37-1-603 -- 37-1-615 "child sexual abuse" also means the commission of any act specified in subdivisions (a)(3)(A)-(C) against a child thirteen (13) years of age through seventeen (17) years of age if such act is committed against the child by a parent, guardian, relative, person residing in the child's home, or other person responsible for the care and custody of the child;

(4) "Department" means the department of children's services;

(5) "Guardian ad litem" means a responsible adult who is appointed by the court to represent the best interests of a child in a proceeding as provided for by law, who shall be a party to any judicial proceeding as a representative of the child, and who shall serve until discharged by the court;

(6) "Institutional child sexual abuse" means situations of known or suspected child sexual abuse in which the person allegedly perpetrating the child sexual abuse is an employee of a public or private child care agency, public or private school, or any other person responsible for the child's care;

(7) "Mental injury" means an injury to the intellectual or psychological capacity of a child as evidenced by a discernible and substantial impairment in the child's ability to function within the child's normal range of performance and behavior, with due regard to the child's culture; and

(8) "Other person responsible for a child's care or welfare" includes, but is not limited to, the child's legal guardian, legal custodian, or foster parent; an employee of a public or private child care agency, public or private school; or any other person legally responsible for the child's welfare in a residential setting.

(b) Harm to a child's health or welfare can occur when the parent or other person responsible for the child's welfare:

(1) Commits, or allows to be committed, child sexual abuse as defined in subdivisions (a)(3)(A)-(C); or

(2) Exploits a child under eighteen (18) years of age, or allows such child to be exploited, as provided in §§ 39-17-1003 -- 39-17-1005.



§ 37-1-603 - Comprehensive state plan.

(a) The department shall develop a state plan that encompasses and complies with the scope of all provisions of this part for the detection, intervention, prevention and treatment of child sexual abuse. The department of education and the state board of education shall participate and fully cooperate in the development of the state plan. Furthermore, appropriate state and local agencies and organizations shall be provided an opportunity to participate in the development of the state plan. Appropriate groups and organizations shall include, but not be limited to, community mental health centers; the juvenile courts; the school boards of the local school districts; private or public organizations or programs with recognized expertise in working with children who are sexually abused, physically abused, emotionally abused, or neglected and with expertise in working with the families of such children; private or public programs or organizations with expertise in maternal and infant health care; multi-disciplinary child protection teams; child care centers; and law enforcement agencies. The state plan to be provided to the general assembly, the appropriate committees and the governor shall include, as a minimum, the information required of the various groups in subsection (b).

(b) The development of the comprehensive state plan shall be accomplished in the following manner:

(1) The department of children's services shall establish a task force composed of representatives from the department of mental health and substance abuse services, department of intellectual and developmental disabilities, the commission on children and youth created by § 37-3-102, a child abuse agency as defined in § 37-5-501, a treatment resource as defined in § 33-1-101, and a local child service agency. Representatives of the departments of children's services, education, health, the Tennessee bureau of investigation, district attorneys general conference, Tennessee council of juvenile and family court judges, and local law enforcement agencies shall serve as ex officio members of the task force. The task force shall be responsible for:

(A) Developing a plan of action for better coordination and integration of the goals, activities, and funding of the department pertaining to the detection, intervention, prevention, and treatment of child sexual abuse in order to maximize staff and resources, including the effective utilization of licensure personnel in determining whether children are properly cared for and protected by the child care agencies licensed by the department of children's services or human services. The department shall develop ways not only to inform and instruct all personnel in the child care agencies in the detection, intervention, prevention and treatment of child sexual abuse, but shall develop ways for licensure personnel at least annually to require that all such agencies present a prevention program to the children enrolled in and cared for by the agency. Licensing staff shall provide training to such agencies if needed to assist them in presenting such a program and shall review and approve the materials to be presented. The department shall formulate an effective and efficient method for updating files of victims of child sexual abuse. The plan for accomplishing this end shall be included in the comprehensive state plan;

(B) Preparing the state plan for submission to the members of the general assembly and the governor. Such preparation shall include the cooperative plans as provided in this section and the plan of action for coordination and integration of departmental activities into one (1) comprehensive plan. The comprehensive plan shall include a section reflecting general conditions and needs, an analysis of variations based on population or geographic areas, identified problems, and recommendations for change; and

(C) Working with the specified agency in fulfilling the requirements of subdivisions (b)(2), (3), (4), (5) and (6);

(2) The department of education and the state board of education and the department of children's services shall work together in developing ways to inform and instruct appropriate school personnel and children in all school districts in the detection, intervention, prevention and treatment of child sexual abuse and in the proper action that should be taken in a suspected case of child sexual abuse. The plan for accomplishing this end shall be included in the comprehensive state plan;

(3) The departments of education and children's services, and the state board of education, shall work together on the enhancement or adaptation of curriculum materials to assist instructional personnel in providing instruction through a multi-disciplinary approach on the detection, intervention, prevention and treatment of child sexual abuse, including such abuse that may occur in the home. The curriculum materials shall be geared toward a sequential program of instruction at progressional levels for kindergarten through grade twelve (K-12). Strategies for utilizing the curriculum shall be included in the comprehensive plan;

(4) (A) The Jerry F. Agee Tennessee Law Enforcement Academy, the Tennessee peace officer standards and training commission, and the department of children's services shall work together in developing ways to inform and instruct appropriate local law enforcement personnel in the detection of child sexual abuse and in the proper action that should be taken in a suspected case of child sexual abuse:

(i) Guidelines shall be prepared establishing a standard procedure that may be followed by police agencies in the investigation of cases involving sexual abuse of children, including police response to, and treatment of, victims of such crimes;

(ii) The course of training leading to the basic certificate issued by the Tennessee peace officer standards and training commission shall include adequate instruction in the procedures described in subdivision (b)(4)(A) and shall be included as a part of the in-service training requirement to be eligible for the salary supplement authorized in § 38-8-111;

(iii) A course of study pursuant to such procedures for the training of specialists in the investigation of child sexual abuse cases shall be implemented by the Jerry F. Agee Tennessee Law Enforcement Training Academy. Officers assigned as investigation specialists for these crimes shall successfully complete their training;

(iv) The peace officers standards and training commission may authorize the certification of officers under this section if the officers have received training meeting the criteria established in subdivision (b)(4)(A) from any other approved training course at sites other than the Jerry F. Agee Tennessee Law Enforcement Training Academy; and

(v) It is the intent of the general assembly to encourage the establishment of child sex crime investigation units in sheriffs' departments and police agencies throughout the state, which units shall include investigating crimes involving sexual abuse of children;

(B) The plan for accomplishing this end shall be included in the comprehensive state plan;

(5) The department of children's services shall work with other appropriate public and private agencies to emphasize efforts to educate the general public about the problem of and ways to detect, intervene in, prevent and treat child sexual abuse, and in the proper action that should be taken in a suspected case of child sexual abuse. Such plan shall include a method for publicizing and notifying the general public of the resources and agencies available to provide help and services for victimized children and their families. The plan for accomplishing this end shall be included in the comprehensive state plan; and

(6) The department of children's services and the judicial council shall work together in developing a mechanism to inform and instruct judges with juvenile, divorce and criminal jurisdiction in the detection, intervention, prevention and treatment of child sexual abuse and in the proper action that should be taken in a known or suspected case of child sexual abuse. The plan for accomplishing this end shall be included in the comprehensive state plan.

(c) (1) All budget requests submitted by the department of children's services, the department of education, or any other agency to the general assembly for funding of efforts for the detection, intervention, prevention, and treatment of child sexual abuse shall be based on the state comprehensive plan developed pursuant to this section.

(2) The department of children's services shall readdress the plan one (1) year following its initial presentation and at least biennially thereafter, and shall make necessary revisions. No later than January 31, 1987, and no later than January 31 of every uneven year thereafter, such revisions shall be submitted to the government operations committees of both houses of the general assembly and to the governor.



§ 37-1-604 - Legislative intent relating to investigations, protective services and reports.

The intent of §§ 37-1-604 -- 37-1-615 is to provide for the investigation of child sexual abuse by the child protection team, and to provide for comprehensive protective services for sexually abused children found in the state by requiring that reports of each sexually abused child be made to the department and the office of the district attorney general in an effort to prevent further harm to the child or any other children living in the home and to preserve the family life of the parents and children, to the maximum extent possible, by enhancing the parental capacity for adequate child care.



§ 37-1-605 - Reports of known or suspected child sexual abuse -- Investigations -- Notification to parents of abuse on school grounds or while under school supervision -- Confidentiality of records.

(a) Any person including, but not limited to, any:

(1) Physician, osteopathic physician, medical examiner, chiropractor, nurse or hospital personnel engaged in the admission, examination, care or treatment of persons;

(2) Health or mental health professional other than one listed in subdivision (1);

(3) Practitioner who relies solely on spiritual means for healing;

(4) School teacher or other school official or personnel;

(5) Judge of any court of the state;

(6) Social worker, day care center worker, or other professional child care, foster care, residential or institutional worker;

(7) Law enforcement officer;

(8) Authority figure at a community facility, including any facility used for recreation or social assemblies, for educational, religious, social, health, or welfare purposes, including, but not limited to, facilities operated by schools, the boy or girl scouts, the YMCA or YWCA, the boys and girls club, or church or religious organizations; or

(9) Neighbor, relative, friend or any other person;

who knows or has reasonable cause to suspect that a child has been sexually abused shall report such knowledge or suspicion to the department in the manner prescribed in subsection (b).

(b) (1) Each report of known or suspected child sexual abuse pursuant to this section shall be made immediately to the local office of the department responsible for the investigation of reports made pursuant to this section or to the judge having juvenile jurisdiction or to the office of the sheriff or the chief law enforcement official of the municipality where the child resides. Each report of known or suspected child sexual abuse occurring in a facility licensed by the department of mental health and substance abuse services, as defined in § 33-2-403, or any hospital, shall also be made to the local law enforcement agency in the jurisdiction where such offense occurred. In addition to those procedures provided by this part, § 37-1-405 shall also apply to all cases reported hereunder.

(2) If a law enforcement official or judge becomes aware of known or suspected child sexual abuse, through personal knowledge, receipt of a report or otherwise, such information shall be reported to the department immediately and the child protective team shall be notified to investigate the report for the protection of the child in accordance with this part. Further criminal investigation by such official shall be appropriately conducted.

(3) Reports involving known or suspected institutional child sexual abuse shall be made and received in the same manner as all other reports made pursuant to this section.

(c) Any person required to report or investigate cases of suspected child sexual abuse who has reasonable cause to suspect that a child died as a result of child sexual abuse shall report such suspicion to the appropriate medical examiner. The medical examiner shall accept the report for investigation and shall report the medical examiner's findings, in writing, to the local law enforcement agency, the appropriate district attorney general, and the department. Autopsy reports maintained by the medical examiner shall not be subject to the confidentiality requirements provided for in § 37-1-612.

(d) (1) Notwithstanding § 37-5-107 or § 37-1-612 or any other law to the contrary, if a school teacher, school official or any other school personnel has knowledge or reasonable cause to suspect that a child who attends such school may be a victim of child abuse or child sexual abuse sufficient to require reporting pursuant to this section and that the abuse occurred on school grounds or while the child was under the supervision or care of the school, then the principal or other person designated by the school shall verbally notify the parent or legal guardian of the child that a report pursuant to this section has been made and shall provide other information relevant to the future well-being of the child while under the supervision or care of the school. The verbal notice shall be made in coordination with the department of children's services to the parent or legal guardian within twenty-four (24) hours from the time the school, school teacher, school official or other school personnel reports the abuse to the department of children's services; provided, that in no event may the notice be later than twenty-four (24) hours from the time the report was made. The notice shall not be given to any parent or legal guardian if there is reasonable cause to believe that the parent or legal guardian may be the perpetrator or in any way responsible for the child abuse or child sexual abuse.

(2) Once notice is given pursuant to subdivision (d)(1), the principal or other designated person shall provide to the parent or legal guardian all school information and records relevant to the alleged abuse or sexual abuse, if requested by the parent or legal guardian; provided, that the information is edited to protect the confidentiality of the identity of the person who made the report, any other person whose life or safety may be endangered by the disclosure, and any information made confidential pursuant to federal law or § 10-7-504(a)(4). The information and records described in this subdivision (d)(2) shall not include records of other agencies or departments.

(3) For purposes of this subsection (d), "school" means any public or privately operated child care agency, as defined in § 71-3-501, preschool, nursery school, kindergarten, elementary school or secondary school.



§ 37-1-606 - Departmental availability for receiving reports -- Commencement of investigations -- Institutional abuse.

(a) The department shall be capable of receiving and investigating reports of known or suspected child sexual abuse twenty-four (24) hours a day, seven (7) days a week. If it appears that the immediate safety or well-being of a child is endangered, that the family may flee or the child will be unavailable for purposes of conducting a child protective investigation, or that the facts otherwise so warrant, the department shall commence an investigation immediately, regardless of the time of day or night. In all other child sexual abuse cases, a child protective investigation shall be commenced within twenty-four (24) hours of receipt of the report.

(b) If, as a result of an investigation of a report of institutional child sexual abuse, the department removes children under its care from such institution, the department shall notify parents who have children enrolled in such institution on such date of its action. The institution's records shall be utilized to obtain such information. The notification shall be sufficient if it states that children under the care of the department are being removed. If the department validates child sexual abuse in such institution or revokes or suspends the license of a child care agency as a result of child sexual abuse occurring in the agency, the department, in accordance with administrative and due process rules, shall notify the parents of the children accordingly.



§ 37-1-607 - Child protective teams -- Investigations -- Services.

(a) (1) (A) The department shall coordinate the services of child protective teams. At least one (1) child protective team shall be organized in each county. The district attorney general of each judicial district shall, by January 15 of each year, report to the judiciary committee of the senate and the civil justice committee of the house of representatives on the status of the teams in the district attorney general's district as required by this section, and the progress of the child protective teams that have been organized in the district attorney general's district. The department shall, with the cooperation of all statutorily authorized members of the child protective team, establish a procedure and format for data collection. The procedure and format developed shall include at a minimum the following information:

(i) The number of reports received for investigation by type (i.e., sexual abuse, serious physical abuse, life-threatening neglect);

(ii) The number of investigations initiated by type;

(iii) The number of final dispositions of cases obtained in the current reporting year by type of disposition as follows:

(a) Unsubstantiated, closed, no service;

(b) Unsubstantiated, referred for non-custodial support services;

(c) Substantiated, closed, no service;

(d) Substantiated, service provided, no prosecution;

(e) Substantiated, service provided, prosecution, acquittal; or

(f) Substantiated, service provided, prosecution, conviction;

(iv) Age, race, gender, and relationship to the victim of perpetrators identified in cases that are included in subdivisions (a)(1)(A)(iii)(c)-(f); and

(v) The type and amount of community-based support received by child protective teams through linkages with other local agencies and organizations and through monetary or in-kind, or both, donations.

(B) Such data shall be reported by January 15 of each year to the judiciary committee of the senate and the civil justice committee of the house of representatives, along with a progress report on the teams and any recommendations for enhancement of the child sexual abuse plan and program.

(2) Each team shall be composed of one (1) person from the department, one (1) representative from the office of the district attorney general, one (1) juvenile court officer or investigator from a court of competent jurisdiction, and one (1) properly trained law enforcement officer with countywide jurisdiction from the county where the child resides or where the alleged offense occurred. The team may also include a representative from one (1) of the mental health disciplines. It is in the best interest of the child that, whenever possible, an initial investigation shall not be commenced unless all four (4) disciplines are represented. An initial investigation may, however, be commenced if at least two (2) of the team members are present at the initial investigation. In those geographical areas in which a child advocacy center meets the requirements of § 9-4-213(a) or (b), child advocacy center directors, or their designees, shall be members of the teams under this part and part 4 of this chapter for the purposes of provision of services and functions established by § 9-4-213 or delegated pursuant to that section. In such event, child advocacy center directors, or their designees, may access and generate all necessary information, which shall retain its confidential status, consistent with § 37-1-612.

(3) It is the intent of the general assembly that the child protective investigations be conducted by the team members in a manner that not only protects the child but that also preserves any evidence for future criminal prosecutions. It is essential, therefore, that all phases of the child protective investigation be appropriately conducted and that further investigations, as appropriate, be properly conducted and coordinated.

(b) (1) The department shall convene the appropriate team when a report of child sexual abuse has been received. Nothing in this section shall be construed to remove or reduce the duty and responsibility of any person to report all suspected or actual cases of child sexual abuse. The role of the teams shall be to conduct child protective investigations of reported child sexual abuse and to support and provide services to sexually abused children upon referral as deemed by the teams to be necessary and appropriate for such children.

(2) (A) For each child sexual abuse report it receives, the department shall immediately notify the child protection investigation team, which shall commence an on-site child protective investigation. The team shall:

(i) Determine the composition of the family or household, including the name, address, age, sex and race of each child named in the report; any siblings or other children in the same household or in the care of the same adults; the parents or other persons responsible for the child's welfare; and any other adults in the same household;

(ii) Determine whether there is any indication that any child in the family or household is sexually abused, including a determination of harm or threatened harm to each child; the nature and extent of present or prior injuries, or abuse, and any evidence thereof; and a determination as to the person or persons apparently responsible for the abuse;

(iii) Determine the immediate and long-term risk to each child if the child remains in the existing home environment; and

(iv) Determine the protective, treatment and ameliorative services necessary to safeguard and ensure the child's well-being and development and, if possible, to preserve and stabilize family life.

(B) The team shall seek to interview the child in a neutral setting, other than where the alleged abuse occurred, whenever possible.

(3) Immediately upon receipt of a report alleging, or immediately upon learning during the course of an investigation, that:

(A) Child sexual abuse has occurred; or

(B) An observable injury or medically diagnosed internal injury occurred as a result of the sexual abuse;

the department shall orally notify the team, the appropriate district attorney general and the appropriate law enforcement agency whose criminal investigations shall be coordinated, whenever possible, with the child protective team investigation. In all cases, the team and the department shall make a full written report to the district attorney general within three (3) days of the oral report. If, as a result of an investigation, there is cause to believe a violation of title 39, chapter 17, part 10 has occurred, an appropriate report shall be filed by the district attorney general requesting an investigation by the Tennessee bureau of investigation. If independent criminal investigations are made, interviews with the victimized child shall be kept to an absolute minimum and, whenever possible, reference to the videotape or tapes made by the child protective teams should be utilized.

(4) In addition to the requirements of this part, the provisions of § 37-1-406 shall apply to any investigation conducted hereunder.

(5) As a result of its investigation, the team may recommend that criminal charges be filed against the alleged offender. Any interested person who has information regarding the offenses described in this subsection (b) may forward a statement to the district attorney general as to whether prosecution is warranted and appropriate. Within fifteen (15) days of the completion of the district attorney general's investigation, the district attorney general shall advise the department and the team whether or not prosecution is justified and appropriate in the district attorney general's opinion in view of the circumstances of the specific case.

(c) (1) The specialized diagnostic assessment, evaluation, coordination, consultation, and other supportive services that the team shall be capable of providing, to the extent funds are specifically appropriated therefor, or by referral shall be capable of obtaining for the protection of the child, include, but are not limited to, the following:

(A) Telephone consultation services in emergencies and in other situations;

(B) Medical evaluation related to the sexual abuse;

(C) Such psychological and psychiatric diagnosis and evaluation services for the child, siblings, parent or parents, guardian or guardians, or other care givers, or any other individual involved in a child sexual abuse case, as a child protection team may determine to be needed;

(D) Short-term psychological treatment. It is the intent of the general assembly that the department provide or refer a child whose case has been validated by the department, and the child's family, for short-term psychological treatment before the department may close its case. Such short-term treatment shall be limited to no more than six (6) months' duration after treatment is initiated, except that the commissioner may authorize such treatment for individual children beyond this limitation if the commissioner deems it appropriate;

(E) Expert medical, psychological and related professional testimony in court cases;

(F) Case staffings to develop, implement and monitor treatment plans for a child whose case has been validated by the department. In all such case staffings, consultations, or staff activities involving a child, at least one (1) member of the team involved in the initial investigation shall continue to monitor the progress and status of the child whenever possible and within the same geographic area; and

(G) Case service coordination and assistance, including the location of services available from other public and private agencies in the community.

(2) In all instances where a child protection team is providing or has obtained by referral certain services to sexually abused children, other offices and units of the department shall avoid duplicating the provision of those services.



§ 37-1-608 - Protective custody of children.

(a) A law enforcement officer, authorized person of the department, or other authorized person may take a child into custody as provided in part 1 of this chapter.

(b) Any person in charge of a hospital or similar institution or any physician treating a child may keep that child in custody until the next regular weekday session of the juvenile court without the consent of the parents, legal guardian or legal custodian, whether or not additional medical treatment is required, if the circumstances are such, or if the condition of the child is such, that continuing the child in the child's place of residence or in the care or custody of the parents, legal guardian or legal custodian presents an imminent danger to the child's life or physical or mental health. Any person taking a child into protective custody shall immediately notify the department, whereupon the department shall immediately begin a child protective investigation in accordance with the provisions of § 37-1-606, and shall make every reasonable effort to immediately notify the parents, legal guardian or legal custodian that such child has been taken into protective custody. If the department determines, according to the criteria set forth in § 37-1-114, that the child should remain in protective custody longer than the next regular weekday session of the juvenile court, it shall petition the court for an order authorizing such custody in the same manner as if the child were placed in a shelter. The department shall attempt to avoid the placement of a child in an institution whenever possible.



§ 37-1-609 - Photographs and examinations of suspected abuse -- Video recordings.

(a) Any person required to investigate cases of suspected child sexual abuse may take or cause to be taken photographs of the areas of trauma visible on a child who is the subject of a report and, if the condition of the child indicates a need for a medical examination, may cause the child to be referred for diagnosis to a licensed physician or an emergency department in a hospital without the consent of the child's parents, legal guardian or legal custodian. Any licensed physician who, based on information furnished by the investigator, the parents or other persons having knowledge of the situation, or the child, or on personal observation of the child, suspects that a child has been sexually abused may authorize appropriate examinations to be performed on the child without the consent of the child's parents, legal guardian or legal custodian.

(b) Any photograph or report on examinations made or x-rays taken pursuant to this section, or copies thereof, shall be sent to the department as soon as possible, at which point such records shall be available to the members of the team. All state, county and local agencies shall give the team or the department access to records in their custody and shall otherwise cooperate fully with the investigation.

(c) At the initial investigation of child sexual abuse by the child protection team, and at any subsequent investigations as deemed appropriate by the team, when a justifiable suspicion of sexual abuse exists, a videotape recording that meets the standards as established by § 24-7-117 may be taken of the traumatized victim. The video recording shall be taken for the purpose of indicating the child's physical or mental condition at the time the report is investigated and shall be made available for future reference and for utilization as provided in this part.



§ 37-1-610 - Guardian ad litem -- Parental reimbursement of costs and expenses.

(a) A guardian ad litem shall be appointed to represent the child in any child sexual abuse civil or juvenile judicial proceeding and in general sessions or criminal court at the discretion of the court. Any person participating in such proceeding resulting from such appointment shall be presumed prima facie to be acting in good faith and in so doing shall be immune from any liability, civil or criminal, that otherwise might be incurred or imposed.

(b) In those cases in which the parents are financially able, the court may order such parent or parents to reimburse the court to the extent of insurance coverage; provided, that the court shall order the perpetrator in all cases, whether such person is a parent or other person, to fully reimburse the court for such expenses, for the cost of provision of guardian ad litem services and any medical and treatment costs resulting from the child sexual abuse. Reimbursement to the individual providing such services shall not be contingent upon successful collection by the court from the parent or parents.



§ 37-1-611 - Duties of department of children's services -- Cooperation with department -- Publicity and education program.

(a) The department shall:

(1) Have prime responsibility for strengthening and improving child sexual abuse detection, prevention and treatment efforts;

(2) Seek and encourage the development of improved or additional programs and activities, the assumption of prevention and treatment responsibilities by additional agencies and organizations, and the coordination of existing programs and activities;

(3) To the fullest extent possible, cooperate with and seek cooperation of all appropriate public and private agencies, including health, education, social services, and law enforcement agencies, and courts, organizations, or programs providing or concerned with children's services related to the prevention, detection, intervention or treatment of child sexual abuse; and

(4) Provide ongoing protective, treatment and ameliorative services to, and on behalf of, children in need of protection to safeguard and ensure their well-being and, whenever possible, to preserve and stabilize family life.

(b) All state, county, and local agencies have a duty to give such cooperation, assistance, and information to the department as will enable it to fulfill its responsibilities.

(c) The department shall conduct a continuing publicity and education program to encourage the fullest degree of reporting of suspected child sexual abuse for staff and officials required to report and any other appropriate persons. The program shall include, but not be limited to, information concerning the responsibilities, obligations, and powers provided under this part; the methods for diagnosis of child sexual abuse; and the procedures of the child protective service program, the juvenile court, and other duly authorized agencies. In developing training programs for staff, the department shall place emphasis on preservice and inservice training for single intake, protective services, and foster care staff, which would include skills in diagnosis and treatment of child sexual abuse and procedures of the child protective system and judicial process.



§ 37-1-612 - Confidentiality of records and reports -- Violations -- Access to records -- Confirmation of investigation -- Anonymity of abuse reporters.

(a) In order to protect the rights of the child and the child's parents or other persons responsible for the child's welfare, all records concerning reports of child sexual abuse, including files, reports, records, communications and working papers related to investigations or providing services; video tapes; reports made to the abuse registry and to local offices of the department; and all records generated as a result of such processes and reports, shall be confidential and exempt from other provisions of law, and shall not be disclosed, except as specifically authorized by chapter 5, part 5 of this title, this part and part 4 of this chapter.

(b) Except as otherwise provided in § 37-5-107, this part or part 4 of this chapter, it is unlawful for any person, except for purposes directly connected with the administration of this part, to disclose, receive, make use of, authorize or knowingly permit, participate in, or acquiesce to the use of any list or name, or any information concerning a report or investigation of a report of harm under this part, directly or indirectly derived from the records, papers, files or communications of the department or other entities authorized by law to assist the department when such information was acquired in the course of the performance of official duties. Disclosure may be made to persons and entities directly involved in administration of this part, including:

(1) Department employees, medical professionals, and contract or other agency employees who provide services, including those from child advocacy centers, to children and families; and

(2) The attorney or guardian ad litem for a child who is the subject of the records. Information shared with such persons and entities does not lose its character as confidential.

(c) In addition to such other purposes as may be directly connected with the administration of this part, access to such records, excluding the name of the reporter, which shall be released only as provided in subsection (g), shall be granted to the following persons, officials, or agencies for the following purposes:

(1) A law enforcement agency investigating a report of known or suspected child sexual abuse;

(2) The district attorney general of the judicial district in which the child resides or in which the alleged abuse occurred;

(3) A grand jury, by subpoena, upon its determination that access to such records is necessary in the conduct of its official business;

(4) Any person engaged in bona fide research or audit purposes. However, no information identifying the subjects of the report shall be made available to the researcher unless such information is absolutely essential to the research purpose, suitable provision is made to maintain the confidentiality of the data and the department has given written approval;

(5) A court official, probation and parole officer, designated employee of the department of correction or board of probation and parole or other similarly situated individual charged with the responsibility of preparing information to be presented in any administrative or judicial proceeding concerning any individual charged with or convicted of any offense involving child abuse or neglect or child sexual abuse;

(6) An attorney or next friend who is authorized to act on behalf of the child, who is the subject of the records, for the purpose of recovering damages or other remedies authorized by law in a civil cause of action against the perpetrator or other person or persons who may be responsible for the actions of the perpetrator;

(7) An attorney or next friend who is authorized to act on behalf of another child, who has been the victim of other abuse by the same perpetrator, for the purpose of recovering damages or other remedies authorized by law in a civil cause of action against the perpetrator or other person or persons who may be responsible for the actions of the perpetrator against such other child; provided, however, that:

(A) The name and identity of such other child shall be revealed only to the attorney or next friend of such other child, to the parties and to their respective counsel in the civil cause of action in which such damages or other remedies are sought, and to the trial judge who presides over the action;

(B) An appropriate protective order must be entered prior to such disclosure; and

(C) Before any attempt is made to introduce into evidence in the civil cause of action either the records or information obtained from the records, written consent must be obtained from:

(i) Each parent or guardian having sole or joint custody of such other child, if the child has not yet attained the age of majority; or

(ii) The former child, if such child has now attained the age of majority; and

(8) Members of the Tennessee claims commission, its staff and employees of the division of claims administration for the purpose of determining if:

(A) A claim filed with the commission based on facts contained in the record constitutes a compensable criminal offense under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13;

(B) The offense alleged occurred; and

(C) The claimant's injuries were the result of the offense.

(d) The department may release to professional persons such information as is necessary for the diagnosis and treatment of the child or the person perpetrating the sexual abuse.

(e) The department may confirm whether a child sexual abuse investigation has been commenced, but may not divulge, except as permitted under this part, any details about the case, including, but not limited to, the name of the reporter, the alleged victim, or the alleged perpetrator.

(f) The department shall adopt such rules as may be necessary to carry out the following purposes:

(1) The establishment of administrative and due process procedures for the disclosure of the contents of its files and the results of its investigations for the purpose of protecting children from child sexual abuse; and

(2) For other purposes directly connected with the administration of this chapter, including, but not limited to, cooperation with schools, child care agencies, residential and institutional child care providers, child protection agencies, individuals providing care or protection for the child, medical and mental health personnel providing care for the child and the child's family and the perpetrator of any form of child abuse or neglect, law enforcement agencies, the judicial and correctional systems, and for cooperation with scientific and governmental research on child abuse and neglect.

(g) The name of any person reporting child sexual abuse shall in no case be released to any person other than employees of the department or other child protection team members responsible for child protective services, the abuse registry, or the appropriate district attorney general upon subpoena of the Tennessee bureau of investigation without the written consent of the person reporting. This shall not prohibit the subpoenaing of a person reporting child sexual abuse when deemed necessary by the district attorney general or the department to protect a child who is the subject of a report; provided, that the fact that such person made the report is not disclosed. Any person who reports a case of child sexual abuse may, at the time the person makes the report, request that the department notify such person that a child protective investigation occurred as a result of the report. The department shall mail such a notice to the reporter within ten (10) days of the completion of the child protective investigation.

(h) For purposes directly connected with the administration of this part and part 4 of this chapter, the department may disclose any relevant information to the court, administrative board or hearing officer, the parties, or their legal representatives in any proceeding that may be brought in any court, or before any administrative board or hearing officer, for the purpose of protecting a child or children from child abuse or neglect or child sexual abuse. In the event of any disagreement between the department and any other parties as to what information should be disclosed, the court, administrative board or hearing officer may enter an order allowing access to any information that it finds necessary for the proper disposition of the case. The court, administrative board or hearing officer may order any information disclosed in such proceeding to be placed and kept under seal and not to be open to public inspection to the extent it finds it necessary to protect the child. This provision shall not be construed to allow any person to gain access to any identifying information about a child who is not the subject of the proceeding.



§ 37-1-613 - Immunity from civil or criminal liability.

Any person making a report of child sexual abuse shall be afforded the same immunity and shall have the same remedies as provided by § 37-1-410 for other persons reporting harm to a child. Any other person, official or institution participating in good faith in any act authorized or required by this part shall be immune from any civil or criminal liability that might otherwise result by reason of such action.



§ 37-1-614 - Evidentiary privileges inapplicable in child sexual abuse cases.

The privileged quality of communication between husband and wife and between any professional person and the professional person's patient or client, and any other privileged communication, except that between attorney and client, as such communication relates both to the competency of the witness and to the exclusion of confidential communications, shall not apply to any situation involving known or suspected child sexual abuse and shall not constitute grounds for failure to report as required by this part, failure to cooperate with the department in its activities pursuant to this part, or failure to give evidence in any judicial proceeding relating to child sexual abuse.



§ 37-1-615 - Violations -- Penalties.

(a) Any person required to report known or suspected child sexual abuse who knowingly and willfully fails to do so, or who knowingly and willfully prevents another person from doing so, commits a Class A misdemeanor.

(b) Any person who knowingly and willfully makes public or discloses any confidential information contained in the abuse registry or in the records of any child sexual abuse case, except as provided in this part, commits a Class A misdemeanor.



§ 37-1-616 - Rules and regulations.

The department may promulgate necessary rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, in furtherance of this part.






Part 7 - Tennessee Teen Court Program of 2000

§ 37-1-701 - Short title.

This part shall be known and may be cited as the "Tennessee Teen Court Program of 2000."



§ 37-1-702 - Authority to establish teen court -- Procedure for participation -- Determining factors for participation -- Authority of teen court.

(a) Any juvenile court judge is authorized to establish a teen court program pursuant to this part. In a jurisdiction in which there are multiple juvenile court judges, each judge may establish a teen court program. In any jurisdiction in which a teen court program is established, a teen charged with an offense specified under this part may receive a deferred judgment, a condition of which is successful completion of the teen court program. As a part of such program, the teen shall receive a disposition recommended by a five-member teen court and confirmed by the juvenile court judge. The teen court shall be held at a place to be determined by the local juvenile court judge.

(b) The procedure for the court to determine participation in the teen court is as follows:

(1) Pursuant to local, written procedures adopted by the juvenile court, participation in the teen court program may be initiated by an officer of the court under the informal adjustment process of § 37-1-110. Successful completion of a teen court program may be a condition of pretrial diversion under Rule 23 of the Tennessee Rules of Juvenile Procedure;

(2) (A) After the court makes a determination, in the presence of at least one (1) of the teen's parents or legal guardian, that the teen is a child subject to the court's jurisdiction and is delinquent under § 37-1-131 or unruly under § 37-1-132, the court may direct that the disposition determination will be made by the teen court;

(B) When a juvenile court determines that a case is appropriate to be handled by the teen court, the teen shall be informed by the court of the procedures for teen court disposition and shall be given an opportunity to enter a waiver of rights to participate in a teen court disposition. The court shall inform the teen that if the teen enters a waiver, including a waiver of any right for an attorney to be present during the dispositional stage, juvenile court proceedings shall be suspended for a period of six (6) months or such other time authorized by the local, written procedures of the juvenile court and a teen court may be empanelled to hear evidence on disposition; such teen court shall deliberate, and shall make a recommendation to the judge for disposition of the case, which may be confirmed by the juvenile court without further proceedings. If the teen elects to not enter a waiver, the judge shall proceed with the case as provided by law without referral to the teen court.

(c) In choosing cases to be referred to the teen court for disposition, the juvenile court shall determine that:

(1) The offense underlying the juvenile petition was one (1) of the following:

(A) Assault, § 39-13-101;

(B) Burglary, § 39-14-402;

(C) Theft of property, § 39-14-103;

(D) Vandalism, § 39-14-408;

(E) Forgery, § 39-14-114;

(F) Cruelty to animals, § 39-14-202;

(G) Unauthorized use of vehicle, § 39-14-106;

(H) Criminal attempt, § 39-12-101;

(I) Disorderly conduct, § 39-17-305;

(J) Harassment, § 39-17-308;

(K) Criminal trespass, § 39-14-405;

(L) Traffic offense, § 37-1-146;

(M) Runaway, § 37-1-102(b)(23);

(N) Truancy, § 37-1-102(b)(23)(A)(i);

(O) Violation of curfew, § 39-17-1702;

(P) Unruly, § 37-1-102(b)(23);

(Q) Violation of any of the following sections of the Tennessee Drug Control Act, compiled in title 39, chapter 17, part 4:

(i) § 39-17-418(a) or (b), relative to simple possession or casual exchange of a controlled substance;

(ii) § 39-17-422(a) or (b), relative to smelling or inhaling fumes of any glue, paint, gasoline, aerosol, chlorofluorocarbon gas or other substance containing a solvent having the property of releasing toxic vapors or fumes, or possessing any glue containing a solvent having the property of releasing toxic vapors or fumes for the purpose of smelling or inhaling fumes or vapors;

(iii) § 39-17-426, relative to possession of gentiana lutea, also known as jimsonweed, on the premises or grounds of any school; or

(iv) § 39-17-454, relative to simple possession or casual exchange of a controlled substance analogue;

(R) Any criminal offense, status offense, violation, infraction or other prohibited conduct involving the possession, use, sale or consumption of any alcoholic beverage, wine or beer; or

(S) A second or subsequent violation, within a one (1) year period, of § 39-17-1505, regarding possession, purchase or acceptance of tobacco products, or offering false or fraudulent proof of age for the purpose of purchasing or receiving any tobacco product;

(2) The teen will benefit more from participation in the teen court and any disposition that may be recommended than from any other disposition that may be imposed;

(3) The teen, in the presence of at least one (1) of the teen's parents or guardian, has executed an informed waiver of rights, including any right to have an attorney present at the dispositional stage; and

(4) The particular case does not have any special circumstances, such as suspected mental illness or developmental disability of the teen, or special needs of the victim of the offense, that make the case inappropriate for referral to the teen court.

(d) (1) A teen court has the authority to conduct proceedings and to receive evidence and hear testimony related to the dispositional stage. The teen court shall consist of five (5) teen members chosen by the juvenile court as set out in § 37-1-704. The teen members shall choose a presiding officer who shall conduct the proceeding under the supervision of the juvenile court judge. After hearing all evidence and testimony, the teen court shall retire to deliberate and a written decision shall be written by the presiding officer.

(2) The written decision shall be transmitted to the juvenile court judge as a recommendation, together with all papers relating to the case. The written recommendation will specify a proposed disposition together with reasons therefor.

(3) Upon receipt of the recommendation, the judge shall review it, along with all papers relating to the case. The judge may accept, modify or reject the recommendation. If the judge accepts the recommendation as presented or modified, the judge shall confirm it by order. If the judge rejects the recommendation, the judge shall permit any additional hearing as may be necessary and shall enter an order as necessary.

(4) The juvenile court shall dismiss the petition or charges at the conclusion of the deferral period if the court determines that the teen has successfully completed the teen court program. If the teen fails to successfully complete the prescribed program, or if a new delinquent or unruly petition is filed against the teen during the deferral period, the petition under which the teen court disposition was ordered may be reinstated and the case may proceed as if the teen court disposition had never been entered.



§ 37-1-703 - Authority of teen court.

(a) The teen court has the authority, in a case referred by the juvenile court, to recommend disposition of the case as permitted by this part. The teen court shall have no authority to recommend transfer of temporary legal custody to any person or entity or to require placement or treatment in any specific program. If the teen court determines that such transfer of temporary legal custody or placement is the only appropriate remedy, the case shall be referred back to the juvenile court for further proceedings. The teen court may recommend:

(1) Restitution, as defined in § 37-1-102, and subject to the provisions of § 37-1-131(b);

(2) Performance of community service work, subject to the requirements of § 37-1-131(a)(7);

(3) Limitations upon driving privileges; provided, that any disposition governed by § 55-10-701 shall include an order of denial of driving privileges;

(4) Participation as a teen court member;

(5) Attendance at court-approved education workshops on subjects such as substance abuse, safe driving, or victim awareness, or any of these things;

(6) Curfew limitations;

(7) School attendance; and

(8) Essay writing or similar research or school projects.

(b) Any dispositional recommendation shall comply with the requirements of this title, unless contrary to the express provisions of this part. Dispositional alternatives shall be chosen from a list approved by the juvenile court or shall be similar in kind to those set forth in subsection (a)(1).



§ 37-1-704 - Empaneling teen court members.

(a) Any juvenile court judge who establishes a teen court shall choose, at the beginning of the school year, a panel of twelve (12) or more teenagers to serve as teen court members. Each teen court for a specific case shall consist of five (5) members chosen from the panel of twelve (12). Such teens shall be chosen from the local public and private high schools or middle schools. They shall be selected by the juvenile court judge in consultation with the local principal or principals. The judge shall attempt to choose teens who are not otherwise active in extracurricular activities.

(b) Youth participating in teen court programs may not receive any compensation for their service; provided, however, that youth participating in teen court may receive unsolicited tokens or awards of appreciation, or bona fide awards in recognition of public service in the form of a plaque, trophy, desk item, tee-shirt, beverage mug, plastic cup, wall memento and similar items so long as any such item is not in a form that can be readily converted to cash. In the event a youth participating in teen court attends a conference, training, retreat or similar event as a part of the youth's participation in teen court, the youth may be reimbursed for such travel expenses in conformity with comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter. The juvenile court shall certify the name, address, and school attended of each teen court member to the secretary of state who shall issue a certificate of participation for each to the juvenile court judge.



§ 37-1-705 - Legislative intent -- Location of teen court proceedings -- Immunity of participants -- Confidentiality.

(a) It is the legislative intent that teen court proceedings shall be, to the extent possible, conducted by teens with limited adult participation. The Tennessee Rules of Juvenile Procedure shall not apply. The juvenile court judge shall have the authority to appoint teens to serve as prosecuting and defense attorneys. It is further the legislative intent that the juvenile court shall have the flexibility to establish procedures, not inconsistent with this part, to assure fairness and equity and to protect the rights of all parties.

(b) Every juvenile court judge, whether or not such judge establishes a teen court, may hold juvenile court proceedings at a public high school or middle school in the county of the court's jurisdiction for at least one (1) day per year. Such court proceeding shall be publicized in cooperation with the local school authorities in a manner to encourage teen observation and, where appropriate, participation.

(c) Each participant in teen court proceedings has the same immunity provided by law for judicial proceedings.

(d) All records used in, or otherwise related to, teen court proceedings shall be confidential to the full extent provided by current law, except as necessary to permit functioning of the teen court. Nothing contained in this section shall, in any manner, alter the confidentiality of records or proceedings under current juvenile court law.



§ 37-1-706 - Construction of part.

(a) Nothing in this part shall be deemed to impair the authority of juvenile courts to adopt different or alternative procedures for the establishment of or the operation of an existing teen court program within their respective jurisdictions. Any such teen court program shall meet due process standards including, but not limited to, those pertaining to informed and voluntary participation in the program and any necessary waiver of rights.

(b) Upon adoption of local, written procedures, a juvenile court may delegate responsibility for operation of a teen court program to a person licensed to practice law in this state.

(c) Any reference to "juvenile court" or "juvenile court judge" in this part shall be interpreted to include a magistrate under § 37-1-107.






Part 8 - Permanent Guardianship

§ 37-1-801 - Power of the juvenile courts to appoint a permanent guardian.

The juvenile courts of Tennessee are empowered to appoint an individual a permanent guardian; provided, that the individual qualifies under the provisions of this part. The juvenile court may establish a permanent guardianship at a permanency planning hearing or at any other hearing in which a permanent legal disposition of the child can be made, including a child protection proceeding or a delinquency proceeding.



§ 37-1-802 - Who may be appointed permanent guardian -- Criteria for children and permanent guardian -- Best interests determination.

(a) The court may consider any adult, including a relative, foster parent, or another adult with a significant relationship with the child as a permanent guardian. If the child is in the department's custody, the court shall seek the department's opinion on both the proposed permanent guardianship and the proposed permanent guardian. An agency or institution may not be a permanent guardian.

(b) The court may issue a permanent guardianship order only if the court finds that:

(1) The child has been previously adjudicated dependent and neglected, unruly or delinquent;

(2) The child has been living with the proposed permanent guardian for at least six (6) months;

(3) The permanent guardianship is in the child's best interests;

(4) Reunification of the parent and child is not in the child's best interests; and

(5) The proposed permanent guardian:

(A) Is emotionally, mentally, physically and financially suitable to become the permanent guardian;

(B) Is suitable and able to provide a safe and permanent home for the child;

(C) Has expressly committed to remain the permanent guardian for the duration of the child's minority;

(D) Has expressly demonstrated a clear understanding of the financial implications of becoming a permanent guardian, including an understanding of any potential resulting loss of state or federal benefits or other assistance; and

(E) Will comply with all terms of any court order to provide the child's parent with visitation, contact or information.

(c) In determining whether it is in the child's best interests that a permanent guardian be designated, in addition to any other evidence the court finds relevant, the court shall consider each of the following factors:

(1) The child's need for continuity of care and caregivers, and for timely integration into a stable and permanent home, taking into account the differences in the development and the concept of time of children of different ages;

(2) The physical, mental, and emotional health of all individuals involved to the degree that each affects the welfare of the child, the decisive consideration being the physical, mental, and emotional needs of the child; and

(3) The quality of the interaction and interrelationship of the child with the child's parent, siblings, relatives, and caregivers, including the proposed permanent guardian.

(d) Appointment of a permanent guardian under this part is not limited to children in the custody of the department.

(e) If the child is twelve (12) years of age or older, the court shall consider the reasonable preference of the child. The court may hear the preference of a younger child. The preferences of older children should normally be given greater weight than those of younger children.

(f) The parent may voluntarily consent to the permanent guardianship, and shall demonstrate an understanding of the implications and obligations of such consent prior to the court entering an order establishing a permanent guardianship in accordance with the provisions of this part.



§ 37-1-803 - Permanent guardianship not a termination of parent child relationship -- Visitation, contact and sharing of information.

(a) Entry of a permanent guardianship order does not terminate the parent and child relationship, including:

(1) The right of the child to inherit from the child's parents;

(2) The parents' right to visit or contact the child, as defined by the court;

(3) The parents' right to consent to the child's adoption; and

(4) The parents' responsibility to provide financial, medical, and other support for the child.

(b) The permanent guardianship order shall specify the frequency and nature of visitation or contact or the sharing of information with parents and the child. The court shall issue an order regarding visitation, contact and the sharing of information based on the best interests of the child. The order may restrict or prohibit visitation, contact and the sharing of information. The order may incorporate an agreement reached among the parties.

(1) Upon a showing by affidavit of immediate harm to the child, the court may temporarily stay, for a maximum of thirty (30) days, the order of visitation or contact, on an ex parte basis, until a hearing can be held. A modification of an order of visitation or contact shall be based upon a finding, by a preponderance of evidence, that there has been a substantial change in the material circumstances, and that the proposed modification is in the best interest of the child.

(2) Nothing in this part shall prevent removal of the child by the department from the permanent guardian, based upon allegations of abuse or neglect, pursuant to §§ 37-1-113 and 37-1-128.



§ 37-1-804 - Custody -- Rights and responsibilities of permanent guardian -- Liability.

(a) The permanent guardian shall maintain physical custody of the child and shall have the following rights and responsibilities concerning the child:

(1) To protect, nurture, discipline, and educate the child;

(2) To provide food, clothing, shelter, and education as required by law, and necessary health care, including medical, dental and mental health, for the child;

(3) To consent to health care, without liability by reason of the consent for injury to the child resulting from the negligence or acts of third persons, unless a parent would have been liable in the circumstances;

(4) To authorize a release of health care and educational information;

(5) To authorize a release of information when consent of a parent is required by law, regulation, or policy;

(6) To consent to social and school activities of the child;

(7) To consent to military enlistment or marriage;

(8) To obtain representation for the child in legal actions;

(9) To determine the nature and extent of the child's contact with other persons;

(10) To make decisions regarding travel; and

(11) To manage the child's income and assets.

(b) The permanent guardian is not liable to third persons by reason of the relationship for acts of the child.



§ 37-1-805 - Jurisdiction of court.

The court shall retain jurisdiction to enforce, modify, or terminate a permanent guardianship order until the child reaches eighteen (18) years of age, or the age of nineteen (19) for children adjudicated delinquent.



§ 37-1-806 - Modification or termination.

(a) A modification or termination of the permanent guardianship may be requested by the permanent guardian, by the child if the child is sixteen (16) years of age or older, the parent, or by the state. A modification or termination may also be ordered by the juvenile court on its own initiative.

(b) Where the permanent guardianship is terminated by a juvenile court order, the court shall make further provisions for the permanent guardianship or custody of the child, based upon the best interests of the child.

(c) An order for modification or termination of the permanent guardianship shall be based on a finding, by a preponderance of the evidence, that there has been a substantial change in material circumstances, or a determination by the court that one (1) or more findings required by § 37-1-802(b) no longer can be supported by the evidence. In determining whether there has been a substantial change in circumstances, the court may consider whether the child's parent is currently able and willing to care for the child, or that the permanent guardian is unable to continue to care for the child.

(d) Prior to issuing an order modifying or terminating the order of permanent guardianship, the court shall also find that the proposed modification or termination is in the best interests of the child. In determining whether it is in the child's best interest that the permanent guardianship be modified or terminated, the court shall consider, along with other evidence determined to be relevant, the following factors:

(1) The child's need for continuity of care and caregivers, and for timely integration into a stable and permanent home, taking into account the differences in the development and the concept of time of children of different ages;

(2) The physical, mental, and emotional health of all individuals involved, to the degree that each affects the welfare of the child, the decisive consideration being the physical, mental, and emotional needs of the child; and

(3) The quality of the interaction and interrelationship of the child with the child's parent, siblings, relatives, and caregivers, including the proposed permanent guardian.

(e) Prior to modifying or terminating the permanent guardianship order to return the child to the parent, the court must consider whether there has been resolution of the factors in the home that resulted in the adjudication of the child as dependent and neglected, unruly, or delinquent. Where there has been involvement of the family with the department, consideration may include the parent's history of participation in working toward completion of the permanency plan.

(f) In the event that it is necessary to appoint a successor permanent guardian, appropriate parties may be considered by the court, with the parent having no greater priority than a third party. The court may also consider, where appropriate, return of custody to the parent.

(g) If a child is in partial or permanent guardianship of the department pursuant to title 36, that guardianship may be transferred to a permanent guardian pursuant to this section with the consent of the guardian.



§ 37-1-807 - Monetary support of the child -- How child claimed for tax purposes.

(a) Nothing under this part shall preclude the permanent guardian from receiving money paid for the child's support to the child's parent under the terms of any statutory benefit or insurance system or any private contract, settlement, agreement, court order, devise, trust, conservatorship, or custodianship, and money or property of the child.

(b) In the event the income and assets of the parent qualify the child for government benefits, the benefits may be conferred upon the child with the payment to be made to the permanent guardian. The provision of necessities by the permanent guardian shall not disqualify the child for any benefit or entitlement.

(c) The court may order and decree that the parent or other legally obligated person shall pay, in such manner as the court may direct, a reasonable sum that will cover, in whole or in part, the support and medical treatment of the child after the permanent guardianship order is entered. If the parent or other legally obligated person willfully fails or refuses to pay such sum, the court may proceed against that person for contempt, or may file the order, which shall have the effect of a civil judgment.

(d) If applicable, in the order the court shall provide how the child should be claimed as a dependent for the federal income tax purposes.









Chapter 2 - Placement of Juveniles

Part 1 - Tennessee Preparatory School [Repealed]



Part 2 - County Department of Children's Services Act of 1979

§ 37-2-201 - Short title.

This part shall be known and may be cited as the "County Department of Children's Services Act of 1979."



§ 37-2-202 - Authority to establish department.

The various counties are hereby authorized to establish and operate a department of children's services to take custody and guardianship of the person of any child adjudicated dependent and neglected, unruly or delinquent by a juvenile court and placed in the custody of such department.



§ 37-2-203 - Appointment of director and other personnel.

The county mayor may, with the approval of the county legislative body, appoint a director and such other personnel as may be deemed necessary to provide efficient management of homes and institutions owned or operated by the county, and to assure that children in custody of such department receive the proper care and services. Each such director shall serve at the will and pleasure of the appointing authority.



§ 37-2-204 - Authority to establish and operate homes.

Counties and municipalities within this state are authorized and empowered to establish, erect, operate and maintain homes for the care and treatment of dependent and neglected, unruly and delinquent children, and to purchase services from any agency, public or private, that is authorized by law to receive or provide care or services for children.



§ 37-2-205 - Commitment of dependent and neglected, delinquent or unruly children -- Contracts for per diem allowance -- Records -- Minimum qualifications and standards.

(a) In addition to the dispositional alternatives provided by §§ 37-1-130 -- 37-1-132, concerning dependent and neglected, delinquent or unruly children, the juvenile court judge of any county within the provisions of this part is hereby authorized and empowered to commit a child to the custody of such county department of children's services. Upon such commitment by the juvenile court judge, guardianship of the person of such child shall immediately transfer to the director of the county department.

(b) When any child is committed to a county department, the state, from available budgetary funds of any state department through which federal or other funds may be provided by law for the purchase of child care, may contract with the county department to pay a per diem allowance for each child so committed for the period of time each such child is in custody of the county department. The per diem allowance shall be determined by negotiation and contract between the county and state department through which such funds are available.

(c) The director of the county department shall keep or cause to be kept all records and reports required to be kept by a comparable state agency. Such records shall include the quarterly review of each child's treatment, rehabilitation and progress, and the procedures for such review prescribed by the director. Failure of the director to keep or maintain any such records and reports required to be kept by law shall relieve the state from its obligation to pay the county department the per diem allowance for any child upon whom inadequate records have been kept.

(d) The county department shall ensure that services provided to children in its care and facilities provided for that purpose shall meet all minimum qualifications and standards established by contract with the contracting department, but in no event shall such qualifications or standards be less stringent than those mandated by applicable state or federal law or regulation for the children in the care of the department. Failure to meet such qualifications and standards shall entitle the contracting department to withhold funds payable to the county pursuant to the contract. In all cases, the contracting state department shall have the authority to conduct such monitoring and inspection as may be necessary to enforce this provision.

(e) The department of children's services is authorized to enter into an agreement to pay a per diem allowance to a county for each delinquent child placed in a local facility for delinquent children operated under the direction of the court or other local public authority. As a condition of such payment, the agreement may require that the county pay to the department of children's services a per diem allowance in the same amount for each child committed from the county to the department of children's services. The per diem allowance shall be as agreed upon, but not less than seventy-five percent (75%) of the current actual cost of maintaining a child in a state correctional institution.

(f) (1) (A) In order to enhance communication between the department of children's services and juvenile court judges across the state, the department shall provide to the juvenile court judge(s) for each county a report which includes:

(i) The number of commitments to state custody for dependent and neglected children, unruly children, and delinquent children for the previous twelve-month period by county; and

(ii) The statewide average commitment rate per thousand youth based on the latest county population data as provided by the department of health.

(B) The report shall be provided to judges on a semiannual basis and shall also be made available on the department's web site.

(2) The department may initiate a collaborative planning process at the time a county's commitment rate is believed to be likely to exceed two hundred percent (200%) of the statewide average commitment rate. Upon request of the court, the department shall partner with the court to develop and implement strategies to address any factors contributing to higher commitment rates in such county.

(3) On or before January 31 of each year, the department of children's services shall provide to the judiciary committee of the senate and the civil justice committee of the house of representatives a report of county commitment data for the previous fiscal year and a description of actions taken as part of the collaborative planning process. The report shall be published as part of the department's annual report required by § 37-5-105(4).



§ 37-2-206 - Modification of court order.

The director of a county department of children's services, or the director's designee, or any interested party, may petition the committing court to modify an order awarding custody of a child to the county department on the ground that changed circumstances so require in the best interest of the child.



§ 37-2-207 - Use of facilities of another county.

Any county legislative body within the provisions of this part is hereby authorized to enter into an agreement with any other county for the use of the facility in its department of children's services. The county having such a department shall be entitled to reimbursement from the state in the same manner for any juvenile committed from such contracting county. Guardianship of all such juveniles committed from another county under this section shall immediately transfer to the director of the department of children's services to which the juvenile is committed.



§ 37-2-208 - Authority to appropriate funds.

The county legislative body is hereby authorized to appropriate funds for the operation of the county department of children's services.






Part 3 - Subsidized Receiving Homes

§ 37-2-301 - Authority to provide.

Counties, through their county legislative bodies, are authorized and empowered to set up subsidized receiving homes for the care of dependent, neglected or abandoned children, or children without proper parental care or guardianship, whenever an order is made by proper resolution duly adopted by a majority of the members constituting the legislative body and placed on the minutes of the legislative body.



§ 37-2-302 - Appropriations and tax levy for subsidizing homes.

County legislative bodies are authorized and empowered to appropriate from funds on hand not otherwise appropriated, such sums as the legislative body may deem necessary to subsidize such homes and to furnish board and care for children committed to such homes as provided in § 37-2-314; or the legislative bodies may levy a tax on property to meet such appropriations. These sums shall be paid by warrant drawn on the county treasury when proper invoice or bill has been audited and approved by the county mayor or the county mayor's designated agent.



§ 37-2-303 - State's contribution to cost of subsidizing homes.

The state of Tennessee, through the department of human services, shall set up a grant in aid fund in the support of every licensed receiving home in the amount of fifty percent (50%) of the cost of subsidizing the home and fifty percent (50%) of the boarding care and special needs of any child placed in the home as provided in § 37-2-314.



§ 37-2-304 - Rules and regulations of department of human services.

The department of human services is empowered and directed to promulgate and enforce such rules and regulations for the conduct of all such receiving homes as shall be necessary to effect the purpose of this part and other laws of the state relating to children and safeguard the well being of all children kept therein.



§ 37-2-305 - Inspection and license by department of human services required.

No home in any county shall be approved as a county receiving home until it has been inspected and licensed by the department of human services, and such license shall not be issued for a period longer than one (1) year.



§ 37-2-306 - Licensed home requirements -- Approval by health and fire prevention departments.

No such license shall be issued unless the premises are in a fit sanitary condition, and the home is equipped and staffed to provide properly for the physical, social, moral, mental, educational and religious needs of all children kept therein. The application for such license shall have been approved by the department of health and the fire prevention division of the department of commerce and insurance.



§ 37-2-307 - Contents of license -- Limitation on number of children.

The license shall state the name of the licensee, the particular premises in which the business may be carried on, and the number of children, not to exceed eight (8), that may be properly boarded or cared for therein at any one time.



§ 37-2-308 - Record of license kept by department of human services and county mayor.

A record of the license so issued shall be kept by the department of human services and by the county mayor of the county in which the home is located.



§ 37-2-309 - License must be maintained on premises.

Such license shall be kept and maintained upon the premises at all times and exhibited upon request of any member of the general public or representative of the state, county or municipal government.



§ 37-2-310 - Revocation of license.

Any license issued under this part may be revoked by the department of human services acting through the commissioner. The department shall notify the licensee thirty (30) days prior to revoking any license stating the reasons for revocation. A copy of the notice shall be sent to the county mayor of the county in which the home is located. Thirty (30) days after the issuance of the notice the department, by its agent, shall visit the home and, if the reasons set out in the notice for revoking the license have been corrected, the license shall not be revoked; but if the reasons set out in the notice have not been corrected, the license may be revoked by the department acting through the commissioner after an opportunity for a fair hearing before the commissioner or the commissioner's duly designated representative, the juvenile judge and the county attorney.



§ 37-2-311 - License necessary to receive child or subsidy therefor.

No person shall receive a child for care in any such home or receive any payment for subsidy or for board or special needs of any child unless it has an unrevoked license issued by the department of human services within twelve (12) months preceding the payment of such subsidy or the placement of such child.



§ 37-2-312 - Contract with licensed receiving homes -- Terms.

The county mayor and the department of human services, through its designated agent, shall enter into a written contract with each licensed receiving home, the contract to state the amount of subsidy to be paid for each bed, the number of beds to be available at all times, and the monthly, weekly and daily amount to be paid for the board of each child placed in the home, and such special needs and the amounts of each that may be provided for each child placed in the home.



§ 37-2-313 - Quarterly reports made by county to department of human services.

Each county maintaining a subsidized receiving home shall submit to the department of human services by the tenth of each month or the first of each quarter, that is, January, April, July, and October, respectively, an itemized statement of the cost of subsidizing each licensed receiving home, and an itemized statement of the boarding care and special needs provided each child placed in the home during the preceding month or quarter. Within thirty (30) days after receipt of the statement, the department shall reimburse the county in the amount of fifty percent (50%) of the statement, so long as the cost of the subsidy, boarding care and special needs of any one (1) child does not exceed the amount specified in the contract entered into by the county, the department and the receiving home.



§ 37-2-314 - Commitment of children to homes.

Any dependent, neglected or abandoned child or any child without proper parental care or guardianship shall be received in the home by commitment of the juvenile judge wherever the juvenile judge's jurisdiction permits, upon a judgment or decree entered in the court showing that the child is dependent, neglected or abandoned or without proper parental care or guardianship, or is likely to become a public charge.



§ 37-2-315 - Period of commitment.

The period of commitment to the home shall be for such time as may be fixed by the juvenile judge, in the order of commitment, pending social study and planning for the best interest of each child committed, but of not longer than the majority of the child.



§ 37-2-316 - Case record kept on each child.

The county office of the department of human services shall prepare a case record on each child committed under the provisions of this part and shall furnish the juvenile judge with a summary of the record, who shall preserve the record in a well-bound book.



§ 37-2-317 - Investigation by department of human services.

The department of human services, by its agents, has the power to enter, visit and investigate any licensed receiving home at any and all reasonable times without prior notice of its intentions so to do.



§ 37-2-318 - Exceeding number of children authorized prohibited -- Keeping children in place not designated in license prohibited.

No greater number of children shall be kept at any one time on the licensed premises than is authorized by the license, and no child shall be kept in a building or place not designated in the license.



§ 37-2-319 - Violation of part -- False statements or reports -- Penalty.

Any person who violates this part or the regulations promulgated by the department of human services by direction of this part or who willfully makes any false statements or reports to the department or the county mayor, or both, of any county with reference to any matter embraced by this part commits a Class A misdemeanor.






Part 4 - Foster Care

§ 37-2-401 - Legislative intent -- Construction of part.

(a) The primary purpose of this part is to protect children from unnecessary separation from parents who will give them good homes and loving care, to protect them from needless prolonged placement in foster care and the uncertainty it provides, and to provide them a reasonable assurance that, if an early return to the care of their parents is not possible, they will be placed in a permanent home at an early date.

(b) The secondary purpose of this part is to provide a mechanism to monitor the care of children in foster care to ensure that everything reasonably possible is being done to achieve a permanent plan for the child.

(c) When a parent by such parent's actions or failure to act fails to fulfill such parent's responsibilities as a parent, the court shall consider such conduct in determining whether to terminate parental rights, regardless of whether the parent intended such parent's conduct to constitute a relinquishment or forfeiture of such parent's parental rights. When the interests of a child and those of an adult are in conflict, such conflict is to be resolved in favor of a child, and to these ends this part shall be liberally construed.



§ 37-2-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) (A) "Abandonment" means, for purposes of terminating the parental or guardian rights of a parent or parents or a guardian or guardians of a child to that child in order to make that child available for adoption, that:

(i) For a period of four (4) consecutive months immediately preceding the filing of a proceeding or pleading to terminate the parental rights of the parent or parents or a guardian or guardians of the child who is the subject of the petition for termination of parental rights or adoption, that the parent or parents or a guardian or guardians either have willfully failed to visit or have willfully failed to support or make reasonable payments toward the support of the child;

(ii) The child has been removed from the home of the parent or parents or a guardian or guardians as the result of a petition filed in the juvenile court in which the child was found to be a dependent and neglected child, as defined in § 37-1-102, and the child was placed in the custody of the department or a licensed child-placing agency, that the juvenile court found, or the court where the termination of parental rights petition is filed found, that the department or a licensed child-placing agency made reasonable efforts to prevent removal of the child or that the circumstances of the child's situation prevented reasonable efforts from being made prior to the child's removal; and for a period of four (4) months following the removal, the department or agency has made reasonable efforts to assist the parent or parents or a guardian or guardians to establish a suitable home for the child, but that the parent or parents or a guardian or guardians have made no reasonable efforts to provide a suitable home and have demonstrated a lack of concern for the child to such a degree that it appears unlikely that they will be able to provide a suitable home for the child at an early date. The efforts of the department or agency to assist a parent or guardian in establishing a suitable home for the child may be found to be reasonable if such efforts exceed the efforts of the parent or guardian toward the same goal, when the parent or guardian is aware that the child is in the custody of the department;

(iii) A biological or legal father has either willfully failed to visit or willfully failed to make reasonable payments toward the support of the child's mother during the four (4) months immediately preceding the birth of the child; provided, that in no instance shall a final order terminating the parental rights of a parent as determined pursuant to this subdivision (1)(A)(iii) be entered until at least thirty (30) days have elapsed since the date of the child's birth;

(iv) A parent or guardian is incarcerated at the time of the institution of an action or proceeding to declare a child to be an abandoned child, or the parent or guardian has been incarcerated during all or part of the four (4) months immediately preceding the institution of such action or proceeding, and either has willfully failed to visit or has willfully failed to support or make reasonable payments toward the support of the child for four (4) consecutive months immediately preceding such parent's or guardian's incarceration, or the parent or guardian has engaged in conduct prior to incarceration that exhibits a wanton disregard for the welfare of the child; or

(v) The child, as a newborn infant aged seventy-two (72) hours or less, was voluntarily left at a facility by such infant's mother pursuant to § 68-11-255, and, for a period of thirty (30) days after the date of voluntary delivery, the mother failed to visit or seek contact with the infant; and, for a period of thirty (30) days after notice was given under § 36-1-142(e), and no less than ninety (90) days cumulatively, the mother failed to seek contact with the infant through the department or to revoke her voluntary delivery of the infant;

(B) For purposes of this subdivision (1), "token support" means that the support, under the circumstances of the individual case, is insignificant given the parent's means;

(C) For purposes of this subdivision (1), "token visitation" means that the visitation, under the circumstances of the individual case, constitutes nothing more than perfunctory visitation or visitation of such an infrequent nature or of such short duration as to merely establish minimal or insubstantial contact with the child;

(D) For purposes of this subdivision (1), "willfully failed to support" or "willfully failed to make reasonable payments toward such child's support" means that, for a period of four (4) consecutive months, no monetary support was paid or that the amount of support paid is token support;

(E) For purposes of this subdivision (1), "willfully failed to visit" means the willful failure, for a period of four (4) consecutive months, to visit or engage in more than token visitation;

(F) Abandonment may not be repented of by resuming visitation or support subsequent to the filing of any petition seeking to terminate parental or guardianship rights or seeking the adoption of a child; and

(G) "Abandonment" and "abandonment of infant" do not have any other definition except that which is set forth herein, it being the intent of the general assembly to establish the only grounds for abandonment by statutory definition. Specifically, it shall not be required that a parent be shown to have evinced a settled purpose to forego all parental rights and responsibilities in order for a determination of abandonment to be made. Decisions of any court to the contrary are hereby legislatively overruled;

(2) "Abandonment of an infant" means, for purposes of terminating parental or guardian rights, "abandonment" of a child under one (1) year of age;

(3) "Agency" means a child care agency, as defined in title 71, chapter 3, part 5, or in chapter 5, part 5 of this title, regardless of whether such agency is licensed or approved, and includes the department of children's services;

(4) "Board" means an advisory review board appointed by a juvenile court judge, juvenile court judges, or the department of children's services as provided in this part;

(5) "Court" means the juvenile court having jurisdiction over the person of the child, or, if no juvenile court has jurisdiction over the child, then the juvenile court in the county in which the child resides;

(6) "Date of foster care placement" means the original date on which the child is physically placed in foster care;

(7) "Judge" means a juvenile judge or the judge having jurisdiction over the person of the child;

(8) "Parent" means the natural parent or legal guardian, except in cases when guardianship is held by an agency pursuant to a determination of abandonment or surrender of parental rights;

(9) "Plan" or "permanency plan" means a written plan for a child placed in foster care with the department of children's services or in the care of an agency as defined in subdivision (3) and as provided in § 37-2-403; and

(10) "Report" means a written report by an advisory review board as provided in § 37-2-406 or by the department of children's services or by an agency having custody of a child as provided in § 37-2-404.



§ 37-2-403 - Contents of permanency plan -- Statement of responsibilities -- Collection of information on biological parents.

(a) (1) (A) Within thirty (30) days of the date of foster care placement, an agency shall prepare a plan for each child in its foster care. Such plan shall include a goal for each child of:

(i) Return of the child to parent;

(ii) Permanent placement of the child with a fit and willing relative or relatives of the child;

(iii) Adoption, giving appropriate consideration to § 36-1-115(g) when applicable;

(iv) Permanent guardianship; or

(v) A planned permanent living arrangement.

(B) Such plans are subject to modification and shall be reevaluated and updated at least annually, except when a long-term agreement has been made in accordance with this part.

(2) (A) The permanency plan for any child in foster care shall include a statement of responsibilities between the parents, the agency and the caseworker of such agency. Such statements shall include the responsibilities of each party in specific terms and shall be reasonably related to the achievement of the goal specified in subdivision (a)(1). The statement shall include the definitions of "abandonment" and "abandonment of an infant" contained in § 36-1-102 and the criteria and procedures for termination of parental rights. Each party shall sign the statement and be given a copy of it. The court must review the proposed plan, make any necessary modifications and ratify or approve the plan within sixty (60) days of the foster care placement. The department of children's services shall, by rules promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2, determine the required elements or contents of the permanency plan.

(B) (i) The parents or legal guardians of the child shall receive notice to appear at the court review of the permanency plan and the court shall explain on the record the law relating to abandonment contained in § 36-1-102, and shall explain that the consequences of failure to visit or support the child will be termination of the parents' or guardians' rights to the child, and the court will further explain that the parents or guardians may seek an attorney to represent the parents or guardians in any termination proceeding. If the parents or legal guardians are not at the hearing to review the permanency plan, the court shall explain to the parents or guardians at any subsequent hearing regarding the child held thereafter, that the consequences of failure to visit or support the child will be termination of the parents' or guardians' rights to the child and that they may seek an attorney to represent the parents or guardians in a termination proceeding.

(ii) If the parents or guardians of the child cannot be given notice to appear at the court review of the permanency plan, or if they refuse or fail to appear at the court review of the permanency plan, or cannot be found to provide notice for the court review of the permanency plan, any agency that holds custody of the child in foster care or in any other type of care and that seeks to terminate parental or guardian rights based upon abandonment of that child under § 36-1-102, shall not be precluded from proceeding with the termination based upon the grounds of abandonment, if the agency demonstrates at the time of the termination proceeding:

(a) That the court record shows, or the petitioning party presents to the court a copy of the permanency plan that shows that the defendant parents or legal guardians, subsequent to the court review in subdivision (a)(2)(B)(i), has signed the portion of the permanency plan that describes the criteria for establishing abandonment under § 36-1-102, or that the court record shows that, at a subsequent hearing regarding the child, the court made the statements to the parents or legal guardians required by subdivision (a)(2)(B)(i);

(b) By an affidavit, that the child's permanency plan containing language that describes the criteria for establishing abandonment under § 36-1-102 was presented by the agency party to the parents or guardians at any time prior to filing the termination petition, or that there was an attempt at any time to present the plan that describes the criteria for establishing abandonment under § 36-1-102 to the parents or guardians at any time by the agency party, and that such attempt was refused by the parents or guardians; and

(c) That, if the court record does not contain a signed copy of the permanency plan, or if the petitioning agency cannot present evidence of a permanency plan showing evidence of such notice having been given or an affidavit showing that the plan was given or that the plan was attempted to be given to the parents or guardians by the agency and was refused by the parents or guardians, and, in this circumstance, if there is no other court record of the explanation by the court of the consequences of abandonment and the right to seek an attorney at any time, then the petitioning agency shall file with the court an affidavit in the termination proceeding that describes in detail the party's diligent efforts to bring such notice required by subdivision (a)(2)(B)(i) to such parent or guardian at any time prior to filing the agency's filing of the termination petition.

(C) Substantial noncompliance by the parent with the statement of responsibilities provides grounds for the termination of parental rights, notwithstanding other statutory provisions for termination of parental rights, and notwithstanding the failure of the parent to sign or to agree to such statement if the court finds the parent was informed of its contents, and that the requirements of the statement are reasonable and are related to remedying the conditions that necessitate foster care placement. The permanency plan shall not require the parent to obtain employment if such parent has sufficient resources from other means to care for the child, and shall not require the parent to provide the child with the child's own bedroom unless specific safety or medical reasons exist that would make bedroom placement of the child with another child unsafe.

(3) At any hearing in which a court orders a child to be placed in foster care, the judge shall determine whether a permanency plan has been prepared and whether the statement of responsibilities has been agreed upon by the parties. If a statement has been agreed upon by the parties, the court shall review it and approve it if the court finds it to be in the best interest of the child. If a plan had not been prepared or parties have not agreed to a statement of responsibilities, the court may continue the hearing for such time, not to exceed thirty (30) days, as may be necessary to give the parties an opportunity to attempt to agree on a suitable plan, which may then be approved by the court without a further hearing if the court finds the plan to be in the best interest of the child, but no longer than sixty (60) days after the foster care placement, except as provided in § 37-1-166.

(4) (A) If the parties are unable to agree on a statement of responsibilities during this period of time, the court shall hold a further informal hearing to decide on a statement of responsibilities. At such hearing, all relevant evidence, including oral and written reports, may be received by the court and relied upon to the extent of its probative value. The parties or their counsel shall be afforded an opportunity to examine and controvert written reports so received and to cross-examine individuals making the reports.

(B) In determining the terms of the statement, the court shall, insofar as possible, in accordance with the best interest of the child, seek to:

(i) Return the child to the parent;

(ii) Permanently place the child with a fit and willing relative or relatives of the child;

(iii) Pursue adoptive placement;

(iv) Pursue permanent guardianship; or

(v) Provide a planned permanent living arrangement for the child.

(C) The court shall take such action as may be necessary to develop and approve a plan that it finds to be in the best interest of the child. The plan shall be approved within sixty (60) days of the foster care placement, except as provided in § 37-1-166.

(5) In cases involving child abuse or child neglect, with such child being placed in foster care, the statement of responsibilities shall stipulate that the abusing or neglecting parent shall receive appropriate rehabilitative assistance through mental health consultation if so ordered by the court.

(6) The plan for a child who remains in foster care for one (1) year may be modified to a long-term agreement between a foster parent and the agency charged with the caring and custody of the child. Such agreements with foster parents shall include:

(A) Appropriate arrangements for the child; and

(B) Procedures for the termination of the agreement by either party when in the best interests of the child. When the department of children's services is a party to the agreement, such agreement must include provisions permitting variation in monetary allowances from fiscal year to fiscal year depending upon appropriations by the general assembly.

(b) (1) In lieu of the provisions of subsection (a), in the event a child is in foster care as a result of a surrender or termination of parental rights, the agency having guardianship of the child shall prepare and submit to the foster care advisory review board or court in the county in which the child is in foster care a plan for each such child.

(2) Such plan shall include a goal for each child of:

(A) Permanent placement of the child with a fit and willing relative or relatives of the child;

(B) Adoption, giving appropriate consideration to § 36-1-115(g) when applicable;

(C) Permanent guardianship; or

(D) A planned permanent living arrangement.

(3) Specific reasons must be included in the plan for any goal other than placement of the child with a relative of the child or adoption. Such plan shall also include a statement of specific responsibilities of the agency and the caseworker of such agency designed to achieve the stated goal.

(c) The statement of responsibilities on a permanency plan that is ordered by the court shall empower the state agency to select any specific residential or treatment placement or programs for the child according to the determination made by that state agency, its employees, agents or contractors.

(d) Whenever a child is removed from such child's home and placed in the department's custody, the department shall seek to place the child with a fit and willing relative if such placement provides for the safety and is in the best interest of the child. Notwithstanding any provision of this section or any other law to the contrary, whenever return of a child to such child's parent is determined not to be in the best interest of the child, then such relative with whom the child has been placed shall be given priority for permanent placement or adoption of the child prior to pursuing adoptive placement of such child with a non-relative.

(e) In addition to completing the permanency plan, within thirty (30) days of the date of foster care placement, the placement agency shall collect as much information as possible in order to complete a medical and social history on the child and the child's biological family on the form promulgated by the department pursuant to § 36-1-111(k).



§ 37-2-404 - Progress report to court or review board -- Review of permanency plan.

(a) In addition to the plan required in § 37-2-403, the department or agency shall submit to the appropriate court or foster care review board a report for each child in its foster care on progress made in achieving the goals set out in the plan. Such reports shall be prepared by the department or agency having custody of the child within ninety (90) days of the date of foster care placement and no less frequently than every six (6) months thereafter for so long as the child remains in foster care. At the time the progress report is provided to the court or foster care review board, the department or agency shall also provide a copy of the report to the child's parent(s) whose rights have not been terminated or surrendered, the parent's attorney, the guardian ad litem and/or attorney for the child, and the child who is a party to the proceeding.

(b) Within ninety (90) days of the date of foster care placement and no less often than every six (6) months thereafter for so long as the child remains in foster care, the court or foster care review board shall review the plan for each child in foster care. Notice of this review and the right to attend and participate in the review shall be provided to the child's parent(s) whose rights have not been terminated or surrendered, the parent's attorney, the guardian ad litem and/or attorney for the child, foster parents, prospective adoptive parent, relative providing care for the child and the child who is a party to the proceeding. The department and the court shall develop adequate procedures to provide notice of the review to the aforementioned persons. The court or board shall review the safety, permanency and wellbeing of the child by assessing the necessity and appropriateness of continued foster care placement, the appropriateness of services for the child, the compliance of all parties to the statement of responsibilities, the extent of progress in alleviating or mitigating the causes necessitating placement in foster care and in achieving the goals contained in the permanency plan, and project a likely date on which the goal of the plan will be achieved.



§ 37-2-405 - Adoption of guidelines.

The department of children's services may, by regulation, adopt and prepare additional guidelines for the plans required of agencies; however, no such guidelines shall apply to a licensed child care agency if not applicable to the department. All plans established for the child shall contain at least the following:

(1) The purpose for which the child has been placed in foster care;

(2) The estimated length of time in which the purpose of foster care will be accomplished;

(3) The description of services that are to be provided in order for the purpose of foster care to be accomplished, including those services to be provided to the family; and

(4) The person within the department or agency who is directly responsible for assuring that the plan is implemented.



§ 37-2-406 - Foster care review boards -- Request by judges for recommendations in making appointments -- Composition -- Option for judges to review cases.

(a) (1) One (1) or more foster care review boards are hereby established in each county or in a region comprised of contiguous counties, the members being appointed by the judge or judges having juvenile court jurisdiction in such county or region by their mutual agreement. The judge or judges may appoint more than one (1) board and divide the workload in an equitable manner.

(2) The judge or judges may request recommendations from the administrative office of the courts or the department of children's services in making appointments to the foster care review board. Each board may include a nurse, a doctor, a lawyer, a member of a human resource agency, such as the departments of health or human services, a member of a local education agency, a staff member of a local mental health agency, a youth who was formerly in foster care and shall include a mother or father with a minor child and a person under the age of thirty (30). The members appointed to the board shall serve for two (2) years and shall serve without any form of compensation or reimbursement of expenses. The youth services officer or other designated officer of the court shall serve as a facilitator to each county or regional board. In counties with a population of less than one hundred thousand (100,000), the board shall consist of five (5) members. In counties with a population of more than one hundred thousand (100,000), and in regions, each board shall consist of seven (7) members. A quorum must exist to conduct the review.

(3) In lieu of the provisions of subdivisions (a)(1) and (2), the judge having juvenile court jurisdiction in any county may elect to personally review each case and, therefore, not appoint a foster care review board or to personally review certain cases instead of assigning them to the board for review even though a board is appointed. In the event the judge elects not to appoint a board, the judge shall specify by written order of the court duly entered on the record the guidelines and procedures the judge will use to ensure that the judge conducts the reviews required by this part for every child in foster care under the jurisdiction of the judge's court within ninety (90) days of the child's date of foster care and no less frequently than every six (6) months thereafter until such time as the child is no longer in foster care. A copy of this order shall be furnished to the county director of the department and to the commission on children and youth. The court may elect at any time to rescind this order and appoint a board pursuant to subdivisions (a)(1) and (2).

(4) All board members shall be required to participate in the training related to the performance of their duties.

(5) Nothing in this section shall preclude the court from reviewing a case, in lieu of the foster care review board, on either a motion by any party or on the court's own motion.

(b) It is the responsibility of the foster care review board or court to conduct the reviews specified in subsection (a). The board and the department shall develop adequate procedures to ensure that the case of each child in foster care is reviewed no less frequently than ninety (90) days after placement in foster care and every six (6) months thereafter; provided, that whenever a judicial hearing that addresses the issues specified in § 37-2-404 is held within six (6) months of a review, the next review may be held within six (6) months of the judicial hearing instead of within six (6) months of the previous review, except for the first hearing held within ninety (90) days of the foster care placement.

(c) (1) The foster care review board shall submit a report to the judge on each child reviewed. Such report shall be submitted to the judge within ten (10) calendar days following the review conducted by the board. Such reports are advisory and shall contain the board's findings and recommendations pursuant to the provisions of § 37-2-404(b). The report shall include the date of the next review. A copy of the report shall be provided to the department or agency and to the child's parent(s) whose rights have not been terminated or surrendered, the parent's attorney, the guardian ad litem and/or attorney for the child, and the child who is a party to the proceeding.

(2) The foster care review board may also make a direct referral to the judge or magistrate with such findings and recommendations under the following circumstances and timeframes:

(A) Where conditions persist that constitute a deterrent to reaching the permanency goals in a given case and such conditions indirectly and chronically compromise the health, safety or welfare of the child, such direct referral case shall be heard by the judge or magistrate within thirty (30) calendar days; or

(B) Where issues in a particular case constitute a risk of harm and directly compromise the health, safety or welfare of the child, such direct referral case shall be heard by the judge or magistrate within seventy-two (72) hours, excluding non-judicial days.



§ 37-2-407 - Department of children's services -- Duties.

The department of children's services shall prepare suggestions for review procedures that may be used by each advisory review board. Such suggested procedures may provide a basis for uniform review procedure throughout this state.



§ 37-2-408 - Confidentiality of plans and records.

(a) All records, reports, permanency plans, reviews and reports of the foster care review boards or any material prepared in connection with the planning, placement or care of a child in the care or custody of the department of children's services or in foster care with any agency or person pursuant to this part, shall be confidential and shall not be a public record and shall be disclosed only for the purposes directly related to the administration of this part, or as permitted pursuant to the provisions of § 37-1-409 or § 37-1-612, or as otherwise determined by the department of children's services to be reasonably necessary or reasonably required and as directly related to the provision of any services needed by the child.

(b) A violation of this section is a Class B misdemeanor.



§ 37-2-409 - Permanency hearings.

(a) (1) In addition to the other requirements of this part, the judge or magistrate shall hold a hearing within twelve (12) months of the date of foster care placement for each child in foster care. As long as a child remains in foster care, subsequent permanency hearings conducted pursuant to subsection (b) shall be held no less frequently than every twelve (12) months from the date of the previous permanency hearing for each child, or as otherwise required by federal regulations and notwithstanding subdivision (b)(4).

(2) The child shall be present for the permanency hearing. The court shall confer with the child, who is able to communicate, in an age appropriate manner regarding the child's views on the provisions of the permanency plan developed for the child. For all children, absent or present, evidence shall be presented as to the child's progress and needed services. The only exceptions to the child's mandatory attendance shall be a child who is under a doctor's care preventing the child from attending, is placed outside the state or is on documented runaway status. In such event, the court shall require the guardian ad litem, case manager for the department or other case manager of the child to attest that the child participated in the development of the permanency plan or has been counseled on the provisions of the permanency plan, if age appropriate. In the child's absence, evidence shall be presented as to the child's progress and needed services. To the extent practicable, the court shall schedule such hearings at times intended to be minimally disruptive to daily activities of the child.

(b) (1) In an effort to achieve early permanency, the purpose of these permanency hearings shall be to review the permanency plan and goals for the child. The hearings and plan shall address which goals continue to be appropriate for the child in order to achieve permanent placement and shall include a timeline for achieving each goal. Possible goals include:

(A) Return of the child to parent;

(B) Permanent placement with a fit and willing relative or relatives;

(C) Adoption, giving appropriate consideration to § 36-1-115(g) when applicable;

(D) Permanent guardianship; or

(E) Planned permanent living arrangement.

(2) Placement in another planned permanent living arrangement shall only be appropriate in cases where the state agency has documented a compelling reason for determining that the other goals would not be in the best interests of the child because of the child's special needs or circumstances.

(3) The purpose of these permanency hearings shall also be to determine the extent of compliance of all parties with the terms of the permanency plan, and the extent of progress in achieving the goals of the plan.

(4) In the case of a child who has reached sixteen (16) years of age, the court shall review and ratify an independent living plan for the child. At the hearing for a child who has reached seventeen (17) years of age, the court shall ensure, and the record shall reflect, that the child has notice of and understands the child's opportunity to receive, if eligible, all available voluntary post-custody services from the department by having the department present evidence regarding services that are available to the child beginning at eighteen (18) years of age. Three (3) months prior to the planned release of a child at seventeen (17) years of age or older, a permanency hearing shall be held for the purposes of reviewing the child's transition plan to independent living.

(5) At this hearing, all evidence that would be admissible at a permanency hearing pursuant to § 37-1-129 shall be admissible. In the event the court finds that any party has not complied with the terms of the permanency plan for the child, it may, consistent with §§ 37-1-129(e) and 37-2-403(c), issue such orders as may be appropriate to enforce compliance. Parental rights may not be terminated, except in accordance with a petition filed for that purpose and filed pursuant to title 36, chapter 1, part 1 or this part.

(c) If a hearing is held concerning a child in the juvenile court, or any other court, on a custody petition, petition to terminate parental rights, or for any other reason that addresses the issues in subsection (b), this hearing shall satisfy the requirement for a hearing for that child. If a hearing is not otherwise scheduled, the court shall automatically schedule a hearing for each child in foster care in a timely fashion to ensure that the hearing is held within the time provided in subsection (a).

(d) This section shall not be construed to prevent a judge from holding hearings more frequently if the judge deems it necessary.



§ 37-2-410 - Rehearing -- Modification of order.

Any interested person, at any time while the child is under the jurisdiction of the court, may file a petition, in writing and under oath, for a rehearing upon all matters coming within this part, and upon rehearing, the court may, consistent with §§ 37-1-129(e) and 37-2-403(d), modify or set aside any order so reviewed.



§ 37-2-411 - Annual report on foster care -- Confidentiality of report -- Injunction and action for damages.

(a) Each year the department of children's services shall prepare and issue a report on foster care in Tennessee. The report shall include an analysis, evaluation or estimate, as appropriate, of the following, on a statewide basis:

(1) The number of children in foster care;

(2) The amount of funds expended by federal, state and local governments for maintenance payments to foster parents, group homes and institutes;

(3) The amount of funds expended by federal, state and local governments on services to foster children and their natural parents or guardians;

(4) The types of services being offered to parents and their children in order to keep the family together;

(5) The number of foster children eligible for adoption, the number of such children adopted, and the number of foster children determined not to be adoptable and the reasons therefor;

(6) The number of foster children placed in a planned permanent living arrangement or guardianship;

(7) The size of caseloads of probation officers and social workers, the effect such caseloads have on the services offered to parents or their children, and the effectiveness of such services;

(8) The movement of foster children within the program from placement to placement;

(9) The foster care-related qualifications, education, and in-service training of social workers and probation officers who handle such cases; and

(10) Any other matters relating to foster children that the department deems appropriate to be included in the report. The report shall be published as part of the department's annual report required by § 37-5-105(4).

(b) All personal information and records obtained by the department pursuant to this section shall be confidential and may not be disclosed in this report in a way that could identify any individual, adult or child, in foster care or receiving assistance from the department or other child care agency.

(c) Any person may bring an action against an individual who has willingly and knowingly released confidential information or records concerning such person in violation of this section, for the greater of the following amounts:

(1) Five hundred dollars ($500); or

(2) Three (3) times the amount of actual damages, if any, sustained by the plaintiff.

(d) Any person may bring an action to enjoin the release of confidential information or records in violation of this part, and may in the same action seek damages as provided in this section. It is not a prerequisite to an action under this section that the plaintiff suffer or be threatened with actual damages.



§ 37-2-412 - Smoke detectors required in foster care dwellings.

(a) As used in this section, unless the context otherwise requires, "approved smoke detector" means a device that senses visible or invisible particles of combustion and has been investigated and listed in accordance with standards prescribed by:

(1) A nationally recognized and approved independent testing agency laboratory, such as Underwriters' Laboratories' Standard for Single and Multiple Station Smoke Detectors (UL 217); or

(2) An agency authorized to make independent inspections by the state fire marshal.

(b) No person, agency, institution or home, whether public or private, shall:

(1) Provide foster care services within any dwelling unless an approved smoke detector is installed and maintained within such dwelling by the person, agency, institution or home. When activated, the detector shall initiate an alarm that is audible in the sleeping rooms of the dwelling; or

(2) Tamper with or remove any smoke detector required by this section, or a component thereof.

(c) All smoke detectors required by this section:

(1) Shall be installed in accordance with the manufacturer's directions, unless they conflict with applicable law; and

(2) May be wired directly (hardwired) to the building's power supply, powered by a self-monitored battery, or operated with a plug-in outlet fitted with a plug restrainer device, provided the outlet is not controlled by any switch other than the main power supply.

(d) Compliance with this section shall not relieve any person, agency, institution or home from the requirements of any other applicable law, ordinance, rule or regulation. Nothing in this section shall be construed to be in derogation of § 68-120-111.

(e) (1) The department of children's services shall enforce this section only for its own foster homes or for agencies that it licenses pursuant to chapter 5, part 5 of this title, and it shall periodically undertake appropriate activities to encourage and ensure compliance.

(2) Any violations noted by the department as a result of its inspections of child care agencies pursuant to § 37-5-513 shall be processed in the manner prescribed in that section.

(3) The provisions of this section as it applies to persons, agencies, institutions or homes licensed by any other departments of this state to provide foster care for children shall be enforced by those departments. Those departments shall periodically undertake appropriate activities to encourage and ensure compliance.



§ 37-2-413 - Department rulemaking to comply with federal regulations.

(a) The department of children's services is authorized to adopt mandatory rules binding on the courts and agencies subject to this part to implement the provisions of any changes in federal law relative to compliance with any foster care review processes set forth in federal law.

(b) Notwithstanding any other law to the contrary, the department shall have authority to implement any rules that may be required pursuant to subsection (a) by emergency rules to be effective immediately upon approval by the attorney general and reporter and filing with the office of the secretary of state; provided, that any permanent rules must follow the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2.



§ 37-2-414 - Kinship Foster Care Program.

(a) As used in this section, unless the context otherwise requires:

(1) "Department" means the department of children's services; and

(2) "Foster parent" means any person with whom a child in the care, custody or guardianship of the department is placed for temporary or long-term care, but shall not include any persons with whom a child is placed for the purpose of adoption.

(b) (1) There is established a "Kinship Foster Care Program" in the department.

(2) When a child has been removed from such child's home and is in the care, custody or guardianship of the department, the department shall attempt to place the child with a relative for kinship foster care. If the relative is approved by the department to provide foster care services, in accordance with rules and regulations adopted by the department regarding foster care services, and a placement with the relative is made, the relative may receive payment for the full foster care rate for the care of the child and any other benefits that might be available to foster parents, whether in money or in services.

(3) The department shall establish, in accordance with the provisions of this section, eligibility standards for becoming a kinship foster parent.

(A) Relatives within the first, second or third degree to the parent or stepparent of a child who may be related through blood, marriage or adoption may be eligible for approval as a kinship foster parent.

(B) The kinship foster parent shall be twenty-one (21) years of age or older, except that if the spouse or partner of the relative is twenty-one (21) years of age or older and living in the home, and the relative is between eighteen (18) and twenty-one (21) years of age, the department may waive the age requirement.

(C) (i) A person may become a kinship foster parent only upon the completion of an investigation to ascertain if there is a state or federal record of criminal history for the prospective kinship foster parent or any other adult residing in the prospective parent's home;

(ii) A prospective kinship foster parent shall supply fingerprint samples and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation and the federal bureau of investigation;

(iii) The Tennessee bureau of investigation shall conduct the investigation and shall make the results of the investigation available to the department in accordance with this section. The department shall maintain the confidentiality of the investigation results and shall use the results only for purposes of determining a person's eligibility to become a kinship foster parent; and

(iv) It is unlawful, except for the purpose of determining a person's eligibility for kinship foster care, for any person to disclose information obtained under this subdivision (b)(3)(C). Any person violating this section commits a Class A misdemeanor.

(D) The department shall determine whether the person is able to care effectively for the foster child by:

(i) Reviewing personal and professional references;

(ii) Observing during a home visit of the kinship foster parent with household members; and

(iii) Interviewing the kinship foster parent.

(4) (A) The department and the kinship foster parent shall develop a case plan for the foster care of the child. The plan shall be periodically reviewed and updated. If the plan includes the use of an approved child care center, group child care home or family child care home, the department shall pay for child care arrangements, according to established rates.

(B) The kinship foster parent shall cooperate with any activities specified in the case plan for the foster child, such as counseling, therapy or court sessions, or visits with the foster child's parents or other family members.

(5) The commissioner of children's services shall adopt rules and regulations necessary to carry out this section pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The department of children's services and the commission on aging and disability shall collaboratively design and implement a full range of educational, counseling, referral, and other services designed to encourage and support elderly foster parents and disabled relative caregivers who participate in the relative caregiver program. The collective goal of such services shall be maximization of family stability and success within the relative caregiver program.



§ 37-2-415 - Foster parents' rights.

(a) To the extent not otherwise prohibited by state or federal statute, the department shall, through promulgation of rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, implement each of the following tenets. With respect to the placement of any foster child with a foster parent that is contracted directly with the department of children's services, or through an agency that contracts with the department to place children in foster care, pursuant to this part:

(1) The department shall treat the foster parent or parents with dignity, respect, trust and consideration as a primary provider of foster care and a member of the professional team caring for foster children;

(2) The department shall provide the foster parent or parents with a clear explanation and understanding of the role of the department and the role of the members of the child's birth family in a child's foster care;

(3) The foster parent or parents shall be permitted to continue their own family values and routines;

(4) The foster parent or parents shall be provided training and support for the purpose of improving skills in providing daily care and meeting the special needs of the child in foster care;

(5) Prior to the placement of a child in foster care, the department shall inform the foster parent or parents of issues relative to the child that may jeopardize the health and safety of the foster family or alter the manner in which foster care should be administered. The department shall fully disclose any information regarding past or pending charges of delinquency as a juvenile, criminal charges, if charged as an adult, and previous hospitalizations, whether due to mental or physical issues;

(6) The department shall provide a means by which the foster parent or parents can contact the department twenty-four (24) hours a day, seven (7) days a week for the purpose of receiving departmental assistance;

(7) The department shall provide the foster parent or parents timely, adequate financial reimbursement for the quality and knowledgeable care of a child in foster care, as specified in the plan; provided, that the amount of such financial reimbursement shall, each year, be subject to and restricted by the level of funding specifically allocated for such purpose by the general appropriations act;

(8) (A) The department shall provide clear, written explanation of the plan concerning the placement of a child in the foster parent's home. For emergency placements where time does not allow prior preparation of such explanation, the department shall provide such explanation as it becomes available. This explanation shall include, but is not limited to, all information regarding the child's contact with such child's birth family and cultural heritage, if so outlined;

(B) During an emergency situation when a child must be placed in home-care due to the absence of parents or custodians, the department of children's services may request that a criminal justice agency perform a federal name-based criminal history record check of each adult residing in the home. The results of such check shall be provided to the department, which shall provide a complete set of each adult resident's fingerprints to the Tennessee bureau of investigation within ten (10) calendar days from the date the name search was conducted. The Tennessee bureau of investigation shall either positively identify the fingerprint subject or forward the fingerprints to the federal bureau of investigation within fifteen (15) calendar days from the date the name search was conducted. The child shall be removed from the home immediately if any adult resident fails to provide fingerprints or written permission to perform a federal criminal history check when requested;

(C) When placement of a child in a home is denied as a result of a name-based criminal history record check of a resident and the resident contests that denial, each such resident shall, within five (5) business days, submit to the Tennessee bureau of investigation a complete set of such resident's fingerprints to the Tennessee criminal history record repository for submission to the federal bureau of investigation;

(D) The Tennessee bureau of investigation may charge a reasonable fee, not to exceed seventy dollars ($70.00), for processing a fingerprint-based criminal history record check pursuant to this subdivision (a)(8);

(E) As used in this section, "emergency situation" refers to those limited instances when the department of children's services is placing a child in the home of private individuals, including neighbors, friends, or relatives, as a result of a sudden unavailability of the child's primary caregiver;

(9) Prior to placement, the department shall allow the foster parent or parents to review written information concerning the child and allow the foster parent or parents to assist in determining if such child would be a proper placement for the prospective foster family. For emergency placements where time does not allow prior review of such information, the department shall provide information as it becomes available;

(10) The department shall permit the foster parent or parents to refuse placement within their home, or to request, upon reasonable notice to the department, the removal of a child from their home for good reason, without threat of reprisal, unless otherwise stipulated by contract or policy;

(11) The department shall inform the foster parent or parents of scheduled meetings and staffing, concerning the foster child, and the foster parent or parents shall be permitted to actively participate in the case planning and decision-making process regarding the child in foster care. This may include individual service planning meetings, foster care reviews, and individual educational planning meetings;

(12) The department shall inform a foster parent or parents of decisions made by the courts or the child care agency concerning the child;

(13) The department shall solicit the input of a foster parent or parents concerning the plan of services for the child; this input shall be considered in the department's ongoing development of the plan;

(14) The department shall permit, through written consent, the ability of the foster parent or parents to communicate with professionals who work with the foster child, including any therapists, physicians and teachers who work directly with the child;

(15) The department shall provide all information regarding the child and the child's family background and health history, in a timely manner to the foster parent or parents. The foster parent or parents shall receive additional or necessary information, that is relevant to the care of the child, on an ongoing basis; provided, that confidential information received by the foster parents shall be maintained as such by the foster parents, except as necessary to promote or protect the health and welfare of the child;

(16) The department shall provide timely, written notification of changes in the case plan or termination of the placement and the reasons for the changes or termination of placement to the foster parent or parents, except in the instances of immediate response for child protective services;

(17) The department shall notify the foster parent or parents, in a complete manner, of all court hearings. This notification may include, but is not limited to, notice of the date and time of the court hearing, the name of the judge or hearing officer hearing the case, the location of the hearing, and the court docket number of the case. Such notification shall be made upon the department's receipt of this information, or at the same time that notification is issued to birth parents. The foster parent or parents shall be permitted to attend such hearings at the discretion of the court;

(18) The department shall provide, upon request by the foster parent or parents, information regarding the child's progress after a child leaves foster care. Information provided pursuant to this subsection (a) shall only be provided from information already in possession of the department at the time of the request;

(19) The department shall provide the foster parent or parents the training for obtaining support and information concerning a better understanding of the rights and responsibilities of the foster parent or parents;

(20) The department shall consider the foster parent or parents as the possible first choice permanent parents for the child, who after being in the foster parent's home for twelve (12) months, becomes free for adoption or a planned permanent living arrangement;

(21) The department shall consider the former foster family as a placement option when a foster child who was formerly placed with the foster parent or parents is to be re-entered into foster care;

(22) The department shall permit the foster parent or parents a period of respite, free from placement of foster children in the family's home with follow-up contacts by the agency occurring a minimum of every two (2) months. The foster parent or parents shall provide reasonable notice, to be determined in the promulgation of rules, to the department for respite;

(23) Child abuse/neglect investigations involving the foster parent or parents shall be investigated pursuant to the department's child protective services policy and procedures. A child protective services case manager from another area shall be assigned investigative responsibility. Removal of a foster child shall be conducted pursuant to Tennessee Code Annotated and departmental policy and procedures. The department, after consultation with statewide foster parent associations, shall promulgate rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to govern the operation of a foster parent advocacy program. At a minimum, the rules shall provide that an advocate shall be educated in the procedures relevant to departmental investigations of alleged abuse and neglect, and once trained, the advocate shall be permitted to be present at all portions of investigations where the accused foster parent or parents are present, and that all communication received by such advocates therein shall be strictly confidential. Nothing contained in this subdivision (a)(23) shall be construed to abrogate the provisions of chapter 1 of this title, regarding procedures for investigations of child abuse and neglect and child sexual abuse by the department of children's services and law enforcement agencies;

(24) Upon request, the department shall provide the foster parent or parents copies of all information relative to their family and services contained in the personal foster home record; and

(25) The department shall advise the foster parent or parents of mediation efforts through publication in departmental policy manuals and the Foster Parent Handbook. The foster parent or parents may file for mediation efforts in response to any violations of the preceding tenets.

(b) In promulgation of rules pursuant to subsection (a), the department shall provide forty-five (45) days written notification of public hearings, held pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to the president of the Tennessee Foster Care Association and the president's designee.

(c) (1) At the time of placement of a child in a foster home, and no later than at the time the foster care placement contract is signed, the foster parent shall be informed, in writing, through a succinct checklist form, of all information that is available to the department regarding the child's:

(A) Pending petitions, or adjudications of delinquency when the conduct constituting the delinquent act, if committed by an adult, would constitute first degree murder, second degree murder, rape, aggravated rape, rape of a child, aggravated robbery, especially aggravated robbery, kidnapping, aggravated kidnapping or especially aggravated kidnapping;

(B) Behavioral issues that may affect the care and supervision of the child;

(C) History of physical or sexual abuse;

(D) Special medical or psychological needs of the child; and

(E) Current infectious diseases.

(2) All information shall remain confidential and not subject to disclosure to any person by the foster parent.

(d) (1) (A) (i) If a foster parent believes that the department, an employee of the department, an agency under contract with the department or an employee of an agency under contract with the department, has failed to follow the tenets listed in subsection (a), and that the failure has harmed or could harm a child who is or was in the custody of the department or that the failure has inhibited the foster parent's ability to meet the needs of a child as written in the permanency plan, then the foster parent may inform the child's case manager, who shall make every attempt to resolve the dispute.

(ii) If the foster parent believes that the dispute has not been adequately resolved by the case manager, the foster parent may contact the case manager's supervisor. The foster parent is encouraged to make such contact in writing and to forward any written communication between the foster parent and the department's employees to the employees' regional administrator and to the commissioner or the commissioner's designee within the department's central office. The department's central office shall maintain a record of any such communication that is received.

(B) If the foster parent believes that the dispute has not been adequately resolved by the case manager's supervisor or supervisors, the foster parent may contact the regional administrator or the regional administrator's designee. This review shall include an in-person interview.

(C) If the foster parent believes that the dispute has not been adequately resolved by the regional administrator or the regional administrator's designee, the foster parent may request, in writing via certified mail, that the department's central office review the actions of the department or the department's employee.

(D) If a review is requested pursuant to subdivision (d)(1)(B), the department shall conduct the review and respond in writing to the foster parent no later than thirty (30) days from the postmarked date of the foster parent's written mailed request. The review shall include, but not be limited to, a review of any previous communication mailed in by the foster parent and an in-person interview with the foster parent.

(2) The department shall transmit to the Tennessee commission on children and youth copies of the written request made pursuant to subdivision (d)(1)(B) no later than ten (10) days from the date the request was received. The department shall also transmit copies of the written response made pursuant to subdivision (d)(1)(C). The copies shall be transmitted no later than ten (10) days from the date the response was sent pursuant to subdivision (d)(1)(C).

(3) If the foster parent believes that the dispute has not been adequately resolved by the department's central office, the foster parent may request in writing via certified mail that the Tennessee commission on children and youth review the actions of the department. The department shall fully comply with the commission in the review, including providing any records requested.

(4) This subsection (d) shall not be construed to limit any rights otherwise granted to foster parents by law.

(e) The department shall train all employees of the department who come in contact with foster parents regarding this section and § 37-2-416. All current employees shall receive such training no later than February 1, 2010, and new employees shall be trained within thirty (30) days from the date of their employment.



§ 37-2-416 - Notice of hearing to foster parent, adoptive parent or relative providing care.

(a) The department shall notify the foster parents, if any, or any prospective adoptive parent or relative providing care for the child in state custody with notice of any review or hearing to be held with respect to the child. The foster parents, if any, of such a child and any prospective adoptive parent or relative providing care for the child shall be provided with notice of the right to be heard in any review or hearing to be held with respect to the child, except that this section shall not be construed to require that any foster parent, prospective adoptive parent, or relative providing care for the child be made a party to such a review or hearing solely on the basis of such notice and right to be heard.

(b) At each hearing, the court shall determine whether the department has complied with this section.



§ 37-2-417 - Tennessee's Transitioning Youth Empowerment Act of 2010.

(a) This section may be known and cited as "Tennessee's Transitioning Youth Empowerment Act of 2010."

(b) The department of children's services is authorized to develop a program to provide services to youth who are transitioning to adulthood from state custody. Services may be provided on a voluntary basis to any person who is at least eighteen (18) years of age but less than twenty-one (21) years of age, who was in the custody of the department at the time of the person's eighteenth birthday and who is:

(1) Completing secondary education or a program leading to an equivalent credential;

(2) Enrolled in an institution which provides postsecondary or career and technical education;

(3) Participating in a program or activity designed to promote or remove barriers to employment;

(4) Employed for at least eighty (80) hours per month; or

(5) Incapable of doing any of the activities described in subdivisions (b)(1)-(4) due to a medical condition, including a developmental or intellectual condition, which incapability is supported by regularly updated information in the permanency plan of the person. In such a case the person shall be in compliance with a course of treatment as recommended by the department.

(c) Services may also be made available to any person who meets the requirements of subsection (b) but refused such services at the time of the person's eighteenth birthday if at any time the person seeks to regain services prior to the person's twenty-first birthday.

(d) The advisory committee established in § 37-2-601 shall serve as an advisory committee for programs and services established by this section.

(e) The commissioner of children's services shall establish policies and procedures in order to create and implement this program.

(f) The department is authorized to seek federal funding or to participate in federal programs developed for this purpose.






Part 5 - Tennessee Runaway Act

§ 37-2-501 - Short title.

This part shall be known and may be cited as the "Tennessee Runaway Act."



§ 37-2-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Department" means the department of children's services;

(2) "Runaway" means any person under eighteen (18) years of age who is away from the home or residence of such person's parents or guardians without such parents' or guardians' consent. "Runaway" does not include persons under eighteen (18) years of age who lawfully reside with a close relative or those attending educational institutions, or those placed by court order, on a contractual agreement with a parent or guardian;

(3) "Runaway house" means any house or institution giving sanctuary or housing to any person under eighteen (18) years of age, who is away from the home or residence of such person's parents or guardians without such parents' or guardians' consent; and

(4) "Sanctuary" means a house, institution or other organization providing housing or accommodations to runaways as set forth in this part.



§ 37-2-503 - Registration requirement for runaway houses.

All houses, institutions or other organizations giving sanctuary to runaway youths shall be registered with the department. No such house or institution shall provide sanctuary to such persons unless it is registered in accordance with this part.



§ 37-2-504 - Minimum standards for runaway houses -- Establishment.

The department shall establish minimum standards for runaway houses and shall not issue registration to any runaway house that does not comply with this part or does not meet or exceed the minimum standards established by the department. This part applies to all runaway houses without regard to their title or designation or additional services rendered.



§ 37-2-505 - Minimum standards -- Contents.

The standards established by the department shall include, but not be limited to, the following:

(1) Separate quarters for males and females;

(2) Supervision of both sexes;

(3) Complete and accurate records of all runaways housed;

(4) Minimum health and safety requirements as established by the department;

(5) A program for prevention or treatment for the use of drugs and permitting use of medication by runaways only upon the advice of a physician;

(6) An examination for communicable diseases; and

(7) Structured programs for all residents of the facility.



§ 37-2-506 - Shelter for runaways.

(a) Any runaway seeking sanctuary may be given shelter for seventy-two (72) hours; provided, that:

(1) The runaway is not known to have committed, nor is under investigation for the commission of, a delinquent or criminal act;

(2) A good faith attempt is made to notify the juvenile court with jurisdiction in the county in which the runaway house is located, or the runaway's parent or guardian, of the runaway's location within one (1) hour of the runaway's arrival; and

(3) No runaway admitted to a runaway house shall be removed during the seventy-two (72) hours of sanctuary other than by order of the juvenile court in the jurisdiction.

(b) Any juvenile judge in this or another state may release a runaway from a runaway house in another jurisdiction by contacting the juvenile judge having jurisdiction over the receiving runaway house.



§ 37-2-507 - Violations -- Penalties.

The owner, operator or agent of any house or facility that operates without registering or otherwise willfully violates this part commits a Class C misdemeanor. If, in the discretion of the trial court, a second or subsequent offense indicates continued or regular noncompliance with this part, the facility may be enjoined from future operations as a runaway house.






Part 6 - Extension of Foster Care

§ 37-2-601 - Establishment of extension of foster care services advisory council.

(a) (1) The executive director of the Tennessee commission on children and youth shall establish a non-funded, voluntary, extension of foster care services advisory council, which shall be responsible for:

(A) Identifying strategies to assess and track effectiveness of extension of foster care services and the operation of resources centers authorized by this part; and

(B) Identifying the following:

(i) Strategies for maintaining accurate numbers of children served by extension of foster care services;

(ii) The number of services provided by the department of children's services;

(iii) The number of children who accept these services;

(iv) Reasons why children do not accept these services; and

(v) The number of children who continue their education and the number who do not.

(2) The advisory council shall report no later than October 31 of each year to the Tennessee commission on children and youth, the civil justice committee and health committee of the house of representatives and the health and welfare committee of the senate, making recommendations for the continuing operation of the system of extension of foster care services and supports.

(b) The department of children's services and other state agencies that provide services or supports to youth transitioning out of state custody shall participate fully in the council and shall respond to the recommendations put forth by the council as appropriate.



§ 37-2-602 - Determination of whether youth applicants for assistance were formerly in state custody -- Identification by state agencies on agency forms -- Sharing of information.

(a) All state agencies that administer cash or in-kind assistance, or both, to youth eighteen (18) to twenty-four (24) years of age within the course of normal business shall make reasonable efforts to determine if an applicant for assistance has ever been in the custody of the state. If the applicant has been in state custody, the state agency shall share information with the applicant regarding possible services to be provided by the department of children's services, other state agencies and community partners.

(b) State agencies shall modify agency forms to identify youth who have been in state custody as the agencies' forms are otherwise revised and updated.

(c) The department of children services may share services information for former foster youth and youth transitioning from state custody through already established models such as, but not limited to, web sites, emails, verbal notifications or other printed material.



§ 37-2-603 - Establishment of resource centers to provide or facilitate assistance.

(a) The private, nonprofit community is urged to establish a network to provide information, assistance, services and supports to persons from sixteen (16) to twenty-four (24) years of age who were in foster care on the person's eighteenth birthday and persons from sixteen (16) to twenty-four (24) years of age who have been in foster care at any time after the person's fourteenth birthday.

(b) The resource centers shall provide or facilitate the assistance necessary to:

(1) Deal with the challenges and barriers associated with the transition into adulthood and early adult years;

(2) Support post-secondary education, vocational training and job skills development for such person;

(3) Find and retain employment, housing, transportation, parenting and family support, health care and mental health care; and

(4) Navigate systems and procedures that impact the person's education, employment, health and mental welfare and basic needs.

(c) These services shall be available at any time until the person reaches twenty-four (24) years of age regardless of whether the youth elects to remain in a voluntary extension of foster care arrangement with the department or the youth chooses to terminate any relationship with the state.

(d) The resource centers shall be supported in part by the department in the community where the centers are located, subject to the availability of funds specifically appropriated for this purpose. The department is authorized and encouraged to share staff with the resource centers, as well as provide financial support.



§ 37-2-604 - Preparing foster children for independent living.

In preparing a foster child for independent living prior to the child reaching eighteen (18) years of age, the department shall provide information on the resource centers established pursuant to this part to all children over sixteen (16) years of age in foster care. The information shall include the address of the nearest resource center and services available from the center. Each child shall be encouraged to maintain periodic contact with resource center personnel and to provide current and accurate residence and contact information to the resource center. Ninety (90) days before a child leaves state custody the department of children's services shall notify the child of all information, services, web sites and assistance available for post-custody.



§ 37-2-605 - Construction of part.

Nothing in this part shall be construed to require a person to have maintained continuous contact with the resource centers or the department in order to be eligible to receive services from the resource centers or the department.









Chapter 3 - Administration of Children and Youth Services

Part 1 - Tennessee Commission on Children and Youth Act of 1988

§ 37-3-101 - Short title.

This part shall be known and may be cited as the "Tennessee Commission on Children and Youth Act of 1988."



§ 37-3-102 - Creation -- Appointments -- Meetings -- Reimbursement.

(a) There is created a permanent commission to be known as the commission on children and youth. The commission shall serve as an informational resource and advocacy agency for the efficient and effective planning, enhancement and coordination of state, regional and local policies, programs and services to promote and protect the health, well-being and development of all children and youth in Tennessee.

(b) The commission shall consist of twenty-one (21) members, to be appointed by the governor on the basis of broadly based and demonstrated leadership, interest, knowledge and activities concerning the problems and needs of children and youth. At least one (1) member of the commission shall be appointed from each of the state's nine (9) development districts. Membership shall include residents of urban as well as rural areas of the state. In making each appointment to the commission, the governor shall remain cognizant of, and shall give due consideration to, any applicable federal criteria that may be imposed pursuant to the provisions of the Juvenile Justice and Delinquency Prevention Act of 1974, compiled in 42 U.S.C. § 5601 et seq., as amended, and shall also remain cognizant of, and give due consideration to, the intent of this part that the commission shall act to promote and protect the health, well-being and development of all children and youth in Tennessee. In making appointments to the commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.

(c) Each regular appointment to the commission shall be for a term of three (3) years, and every appointee shall serve until a successor has been appointed and has qualified. No member of the commission may be appointed to serve more than three (3) consecutive three-year terms. Any vacancy occurring on the commission shall be filled by appointment only for the remainder of the unexpired term. Following any member's three (3) successive absences from commission meetings, the chair may request the governor to declare a vacancy and to fill the unexpired term.

(d) The commission shall maintain a permanent office in Nashville and shall meet at least four (4) times each year to transact business and perform its duties. The commission may meet at such other times and places as it deems necessary.

(e) The governor shall appoint one (1) member of the commission to serve as chair for a term of three (3) years.

(f) The commission may establish such subcommittees and ad hoc committees, and may convene such interdisciplinary advisory groups, as it may deem necessary to efficiently and effectively perform its duties and responsibilities.

(g) Members of the commission shall receive no compensation for their services, but shall be reimbursed for travel and other expenses actually incurred in the performance of their official duties. Such reimbursement shall be paid in accordance with the provisions of the comprehensive out-of-state travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 37-3-103 - Powers and duties.

(a) (1) The commission shall perform each of the following duties:

(A) Make recommendations concerning establishment of priorities and needed improvements with respect to programs and services for children and youth;

(B) Review and analyze the proposed budget, as contained within the general appropriations act, for each entity of state government that utilizes state or federal funds to administer or provide programs and services for children and youth; prepare and distribute an impact statement for the proposed budget of each such entity; and make recommendations to the governor, the finance, ways and means committee of the senate, the finance, ways and means committee of the house of representatives and the legislative office of budget analysis;

(C) Implement the provisions of the Juvenile Justice and Delinquency Prevention Act of 1974, compiled in 42 U.S.C. § 5601 et seq., and distribute, consistent with the purpose of the commission as set forth by § 37-3-102(a), such funds as the general assembly shall direct;

(D) Advocate and coordinate the efficient and effective development and enhancement of state, local and regional programs and services for children and youth;

(E) Publish annually, on or before December 31, a comprehensive report on the status of children and youth in Tennessee; and distribute the report to the governor, to each member of the general assembly and to each of the state's depository libraries; and

(F) Promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, such rules as may be necessary to perform the duties prescribed by this part.

(2) If a new, separate or reorganized department, office or agency is established to administer the duties of youth services in the department of correction, the duties in this subsection (a) and the duties and authority provided by §§ 37-1-161 and 37-1-162, and any funds allocated to the commission on children and youth for distribution, may be transferred by executive order of the governor to such new, separate or reorganized entity.

(b) To the extent that adequate resources are available, the commission is authorized to perform any one (1) or more of the following activities:

(1) Identify and analyze specific problems concerning programs and services for children and youth;

(2) [Deleted by 2015 amendment]

(3) Review licensing or certification standards and program policies, promulgated by entities of state government, that affect children and youth; and make recommendations concerning such standards and policies to the governor, to the entity promulgating any such standard or policy and to each member of the general assembly; and

(4) Monitor foster care review boards; report on the impact of foster care review on children and youth in foster care; and make recommendations for improvement of the state's foster care system to the governor and each member of the general assembly.



§ 37-3-104 - Executive director.

The commission shall be administered by an executive director who is appointed by and serves at the pleasure of the members of the commission. The executive director shall be a full-time employee of the commission and shall be responsible for the administration of commission policies, rules, and guidelines and the proper management and operation of the commission's programs and activities. The executive director shall be an individual who is professionally trained in one (1) or more fields involving services to children and youth, who has a working knowledge of programs for children and youth, and who has previous employment experience in managing and delivering services to children and youth.



§ 37-3-105 - Personnel -- Travel reimbursement.

(a) The executive director, subject to the approval of the commission and the commissioner of finance and administration, shall employ other personnel as may be necessary for the performance of the duties as prescribed by this part.

(b) All reimbursement for travel of commission staff shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 37-3-106 - Regional councils.

(a) There shall be a regional council on children and youth organized by the commission in each of the nine (9) development districts of the state. The regional councils shall perform each of the following duties:

(1) Provide for mutual exchange of information and networking among service providers, advocates and elected officials;

(2) Educate council members, officials, others involved in services for children and youth, and the general public concerning the needs and problems of children and youth in the region and the state;

(3) Coordinate regional and local efforts between public and private service providers to enhance services for children and youth;

(4) Advocate for legislation, policies and programs at the local and regional level to promote and protect the health, well being and development of children and youth;

(5) Collect, compile and distribute data; and

(6) Make recommendations on the needs and problems of children and youth.

(b) The regional councils on children and youth shall be the ongoing communication links between the commission and the various regional and local areas of the state. The councils shall perform information-gathering and problem solving tasks concerning services for children and youth. Each council shall report to the commission, at least annually, its recommendations for improvements in services for children and youth.

(c) The commission shall establish guidelines for the composition and operation of the regional councils. The commission shall provide at least one (1) locally based staff person for each regional council to assist the council in performing the duties assigned by this part. Such staff person shall coordinate, advise and consult with the council, shall provide technical assistance to the council and community organizations serving children and youth, and shall act as liaison to the commission.



§ 37-3-107 - References to predecessors -- Prior contracts, rules, etc.

References to the commission on children and youth, the office of child development, the children's services commission, and the juvenile justice commission appearing elsewhere in Tennessee Code Annotated are deemed to be references to the commission on children and youth. All contracts and leases entered into by the children's services commission and by the juvenile justice commission shall continue in full force and effect as to all essential provisions in accordance with the terms and conditions of the contract in existence on July 1, 1988, unless and until such contracts or leases expire or are duly amended or modified by the parties thereto. All rules, orders, and decisions promulgated or issued by the children's services commission or the juvenile justice commission prior to, and in effect on July 1, 1988, shall remain in force and effect and shall be administered and enforced by the commission on children and youth until duly amended, repealed, expired, modified or superseded.



§ 37-3-109 - Transfer of functions.

(a) The provisions of § 4-29-114 shall not apply to this part.

(b) All staff, staff positions, offices, equipment, supplies, property, funds and other resources of the children's services commission and the juvenile justice commission shall be transferred to the commission on children and youth.

(c) The commission on children and youth shall be subject to the provisions of § 4-29-118(a).



§ 37-3-110 - Definitions for §§ 37-3-110 -- 37-3-115.

As used in this section and in §§ 37-3-111 -- 37-3-115, unless the context otherwise requires:

(1) "Child-centered" means a system in which the needs of the child are at its core and that integrates services and programs offered by various departments of state government, units of local government and public and private agencies to support and serve the child;

(2) "Commission" means the commission on children and youth;

(3) "Council" means the council on children's mental health care;

(4) "Culturally competent" means a system that has the ability to deliver and ensure access to services in a manner that effectively responds to the values and practices present in the various cultures of children;

(5) "Demonstration sites" means certain geographic areas throughout the state where children's mental health care is in keeping with the principles set out in § 37-3-112(b);

(6) "Family" means:

(A) The members of a household living, on a full-time or a part-time basis, in one (1) house, condominium, apartment or other dwelling;

(B) People related by blood or ancestry, marriage, or adoption;

(C) Any person who is held out to the public as being a family member of a child;

(D) Foster parents and foster children;

(E) Stepparents and stepchildren; and

(F) Any other group that the council determines by policy or rule to constitute a family for purposes of this part;

(7) "Family-driven" means a system in which the needs of the family are at its core and that integrates services and programs offered by various departments of state government, units of local government and public and private agencies to support and serve the family;

(8) "Linguistically competent" means a system that has the ability to deliver and ensure access to services in a manner that effectively responds to the languages present in the various cultures of children;

(9) "Mental health care" means all services and programs offered by various departments of state government, units of local government and public and private agencies that support and serve the mental health needs of children and their families; and

(10) "Mental health needs" means any significant behavioral problem or emotional disorder, whether the problem or disorder is biologically-based or due to environmental factors, including, but not limited to, any psychiatric disorder, alcohol or substance abuse, depression or suicide, hyperactivity or attention-deficit disorder.



§ 37-3-111 - Council on children's mental health care -- Members -- Meetings.

(a) There shall be a council on children's mental health care organized by the commission that shall design a plan for a statewide system of mental health care for children.

(b) The council shall be co-chaired by the executive director of the commission on children and youth and the commissioner of mental health and substances abuse services, or either of their designees.

(c) Members of the council shall include, but not be limited to:

(1) The commissioners of children's services, finance and administration, health, human services, education, mental health and substance abuse services, and intellectual and developmental disabilities, or their designees;

(2) The director of the bureau of TennCare or the director's designee;

(3) Two (2) persons from the department of mental health and substance abuse services who are selected by the commissioner of mental health and substance abuse services; provided, that one (1) person is familiar with children and youth services and one (1) person is familiar with alcohol and drug abuse services;

(4) The chair of the commission on children and youth or the chair's designee;

(5) One (1) member of the governor's personal staff appointed by the governor;

(6) One (1) legislator appointed by the speaker of the senate and one (1) legislator appointed by the speaker of the house of representatives; and

(7) One (1) representative from the comptroller of the treasury.

(d) Other members of the council shall be selected by the co-chairs and shall include:

(1) Four (4) parents of children who have received mental health services from a state agency or other provider and are chosen from nominations received from representatives of statewide organizations that advocate for or serve children's mental health needs, that provide for representation from each of the three (3) grand divisions of the state and from both urban and rural areas;

(2) Two (2) persons who are under twenty-four (24) years of age and who are receiving or have received mental health services from a state agency or other provider and are chosen from nominations received from representatives of statewide organizations that advocate for or serve children's mental health needs;

(3) Three (3) representatives of the community services agencies, or their successor organizations, as established pursuant to § 37-5-304;

(4) Two (2) representatives of a statewide organization that advocates for children's mental health needs;

(5) Two (2) representatives of providers of children's mental health services; and

(6) Three (3) judges chosen by the Tennessee council of juvenile and family court judges that provide for representation from each of the three (3) grand divisions of the state and both urban and rural areas.

(e) Following three (3) consecutive absences, the co-chairs may declare a vacancy and request that a new member be appointed pursuant to this section who meets the criteria of the replaced member.

(f) The members of the council shall receive no salary. Only members of the council selected pursuant to subdivisions (d)(1) and (2) shall be reimbursed necessary travel and per diem expenses as prescribed in the comprehensive travel regulations by the commissioner of finance and administration for employees of this state; provided, that all other members who are employed by the state or who are holding elected office will be compensated and reimbursed in keeping with the performance of their official roles or capacities.

(g) As well as serving as a voting member on the council, the executive director of the commission or the executive director's designee shall also serve as the chief administrative officer of the council. The executive director shall have the authority to conduct ordinary and necessary business in the name of the council in accordance with this section or as determined by the council.

(h) The council shall meet as necessary to transact business; provided, that meetings shall be held at least quarterly and the meetings shall be open to organizations, agencies, and individuals who work in the area of children's mental health, including, but not limited to, mental health services, educational services, substance abuse services, recreational services, social services, health services, vocational services, operational services and nontraditional services, to seek opportunities to collaborate and improve the statewide system of children's mental health care. The council's quarterly meetings shall pay particular attention to interagency collaboration, funding, accountability, information management, and service array.

(i) All meetings held by the council are subject to the open meeting provisions of title 8, chapter 44.



§ 37-3-112 - Plan for a statewide system of care -- Principles of care -- Resource map and cost analysis.

(a) The council shall develop a plan for a statewide system of care where children's mental health care is child-centered, family-driven, and culturally and linguistically competent and that provides a coordinated system of care for children's mental health needs in this state.

(b) The plan developed pursuant to subsection (a) shall provide for a service delivery system operated in a manner that provides the following principles of care:

(1) Children with mental health needs should have access to a comprehensive array of services that address the child's physical, emotional, social and educational needs;

(2) Children with mental health needs should receive individualized services in accordance with the unique needs and potentials of each child and guided by an individualized service plan;

(3) Children with mental health needs should receive services within the least restrictive, most normative environment that is therapeutically appropriate;

(4) The families of children with mental health needs should be full participants in all aspects of the planning and delivery of services;

(5) Children with mental health needs should receive services that are integrated, with linkages between child-serving agencies and programs and mechanisms for planning, developing and coordinating the services;

(6) Children with mental health needs should be provided with case management or similar mechanisms to ensure that multiple services are delivered in a coordinated, integrated and therapeutic manner and that each child can move through the system of services in accordance with their changing needs;

(7) Early identification and intervention for children with mental health needs should be promoted by the system of care in order to enhance the likelihood of positive outcomes;

(8) Children with mental health needs whose needs continue beyond adolescence should be ensured smooth transitions to the adult service system as each child reaches adulthood;

(9) The rights of children with mental health needs should be protected; and

(10) Children with mental health needs have access to services without regard to race, religion, national origin, sex, physical disability or other characteristics. Services should be sensitive and responsive to cultural differences and special needs.

(c) The plan shall include a core set of services and supports that appropriately and effectively addresses the mental health needs of children and families.

(d) The council, to guide and support the plan, shall also develop a financial resource map and cost analysis of all federal and state funded programs that support and serve children's mental health needs in this state. The council shall assure the financial resource map and cost analysis are updated annually so as to maintain a current cost analysis of the funds used to support children's mental health care needs in the state from conception through the age of majority or so long as the child receives services provided by these funding streams. The resource map and cost analysis shall include, but not be limited to:

(1) An inventory of all federal and state funding sources that support children's mental health needs in this state;

(2) A description of the manner in which the funds are being used within the agencies or organizations, the performance measures in place to assess the use of the funding and the intended outcomes of the programs and services;

(3) Government mandates for the use of such funds, if any; and

(4) An inventory of the funds for which the state may be eligible, but is currently not receiving or using, and the reasons why the funds are not being used.



§ 37-3-113 - Duties of council.

In addition to other duties imposed by law, the council shall also perform the following duties:

(1) Facilitate interagency coordination and collaboration in the planning, funding, delivery and evaluation of a statewide system of mental health care for children;

(2) Define accountability standards among all agencies and organizations that provide services and support relative to the mental health needs of children and their families;

(3) Encourage the matching of federal funds required by federal grants for children's mental health initiatives;

(4) Serve as an advocate within government and in the community for children's mental health care in this state;

(5) Stimulate more effective use of existing resources and services for children, and develop programs, opportunities and services that are not otherwise provided for children, with the aim of developing a comprehensive and coordinated system for the delivery of mental health services to children in the state;

(6) Assist the department of mental health and substance abuse services in the development of interagency agreements on services and supports for children; and

(7) Determine, in consultation with appropriate research experts, which programs that are currently being used to serve or support children's mental health needs in the state are evidence-based, as defined by § 37-5-121, research-based, as defined by § 37-5-121 and theory-based, as defined by § 37-5-121. The council shall provide such findings in its annual report submitted in accordance with § 37-1-115, including an explanation of the support for those findings.



§ 37-3-114 - Additional duties of council.

The council may perform each of the following duties:

(1) Promulgate bylaws to provide for the election of council officers, establishment of committees, meetings, and other matters relating to council functions;

(2) Request and receive the cooperation of other state departments and agencies in carrying out the policies and objectives of this part;

(3) Enter into such contracts and make such grants within the limits of appropriated funds as are necessary or appropriate under this section, and in a manner consistent with state or federal law;

(4) Advise the governor and the heads of state departments and agencies regarding policies, programs, services, allocation of funds and children's mental health needs in this state and make recommendations for legislative action to the governor and to the general assembly;

(5) Hold hearings, conduct research and other appropriate activities to determine the mental health needs of children in the state, including particularly, but not limited to, their needs for health and social services, and to determine the existing services and facilities, private and public, available to meet those needs; and

(6) Review data, reports and outcomes of local, state and national system of care implementation, as well as other relevant data or research.



§ 37-3-115 - Report, plan and budget.

(a) (1) No later than February 1, 2009, the council shall submit a report regarding the status of the development of a plan for a statewide system of care for children's mental health. The report shall include, but not be limited to:

(A) The timeline for development of the overall plan;

(B) Barriers to implementation of such a plan, if any;

(C) A list of all programs currently in place to serve and support children's mental health needs and whether those programs are evidence-based, research-based or theory-based;

(D) The status of interagency cooperation relative to a system of children's mental health care throughout the state; and

(E) A financial resource map of all current federal and state funded programs that support or serve children with mental health needs in the state.

(2) The report shall also include cost analysis information produced in accordance with § 37-3-112(d) and shall provide recommendations for improving efficiency in the use of existing state and federal funds by increasing coordination of children's mental health care with other child-focused service delivery systems.

(b) No later than July 1, 2010, the council shall submit a plan prepared in accordance with § 37-3-112 and a budget for implementing the plan. The plan shall provide for demonstration sites in at least three (3) areas of the state, with at least one (1) area to be in each grand division. If the plan submitted by July 1, 2010, is approved and funded by the legislature no later than July 1, 2012, the council shall submit a plan and budget for extending the demonstration sites to a total of no less than ten (10) areas of the state selected by the council. If the plan submitted by July 1, 2012, is approved and funded by the legislature, no later than July 1, 2013, the council shall submit a plan that will accomplish implementation of the system of children's mental health care statewide. The council shall create and submit with each plan current financial resource maps and cost analysis, and the information shall be required to accompany any recommendations the council makes regarding the continued development of a statewide system of children's mental health care.

(c) The plan, budget and report required by subsections (a) and (b) shall be submitted to the governor, the judiciary, education, and health and welfare committees of the senate and the civil justice, education and health committees of the house of representatives.



§ 37-3-116 - Resource mapping of funding sources -- Report.

(a) The commission shall design and oversee a resource mapping of all federal and state funding sources and funding streams that support the health, safety, permanence, growth, development and education of children in this state from conception through the age of majority or so long as they may remain in the custody of the state. The resource mapping shall include, but not be limited to:

(1) An inventory of all federal and state funding sources that support children in this state;

(2) An inventory of all state, federal or government subsidized services and programs offered to children in this state, set out by program, target population, geographical region, agency or any other grouping that would assist the general assembly in determining whether there are overlapping programs that lead to duplication within the state, gaps in service delivery and any administrative inefficiencies generally;

(3) A description of the manner in which the funds are being used within the agencies or organizations, the performance measures in place to assess the use of such funding and the intended outcomes of the programs and services;

(4) Government mandates for the use of the funds, if any; and

(5) An inventory of the funds for which the state may be eligible, but is currently not receiving or using, and the reasons why the funds are not being used.

(b) The commission shall update the report each year and shall subsequently assure that the resource map is periodically and timely updated, so as to maintain a current resource map of the funds used to support children in the state.

(c) The comptroller of the treasury and each department of state government or agency in this state shall provide assistance upon request to the commission in effectuating the purpose of this section.

(d) On or before February 15, 2009, a preliminary report shall be provided by the commission; and on or before April 15, 2010, and each successive year thereafter, the commission shall provide a full report to the judiciary, education, and health and welfare committees of the senate and the civil justice, education and health committees of the house of representatives. The full report shall include, but not be limited to, the resource map and any recommendations, including proposed legislation, for improving the efficiency and effectiveness of programs offered to children in this state.






Part 2 - Division of Juvenile Probation [Repealed]



Part 3 - Commissioner of Youth Development [Repealed]



Part 4 - Youth Investment Act of 1970

§ 37-3-401 - Short title.

This part shall be known and may be cited as the "Youth Investment Act of 1970."



§ 37-3-402 - Office of community contact -- Creation -- Director -- Personnel.

There is created within the department of education, in the division of vocational rehabilitation, an office of community contact, which shall be headed by a director, appointed by the commissioner of education, to serve at the pleasure of the commissioner and at a salary to be fixed by the commissioner. The commissioner shall employ such stenographic assistants as are necessary to carry out the provisions of this part, and shall fix stenographers' salaries.



§ 37-3-403 - Duties of office.

The office of community contact shall establish programs to provide guidance, training and rehabilitation for juveniles committed to correctional institutions who have been released from such institutions or who are under the care or custody of the juvenile court. The office shall carry out such programs enlisting the use of volunteer citizens, who shall receive no compensation for their services. The director is authorized to recruit and train such volunteer citizens and to administer the programs authorized by this part.



§ 37-3-404 - Duties of director.

(a) It is the duty of the director to:

(1) Solicit volunteer citizens from throughout the state, using the aid of civic and church groups, at the director's discretion;

(2) Work with the administrators of correctional institutions within the state and with state and local juvenile authorities;

(3) Evaluate prospective volunteer citizens and establish screening procedures to make the final determination of which volunteers will be used in the contact program;

(4) Coordinate and control the contact program and conduct training sessions for the volunteer citizens; and

(5) Formulate rules, regulations and procedures for the implementation of this part.

(b) The director may appoint volunteer citizens as the director thinks advisable to aid in these programs.



§ 37-3-405 - Volunteers' duties.

It is the duty of the director to recruit volunteers who will:

(1) Write the juvenile to whom the volunteer is assigned approximately one (1) time per week during the period the juvenile remains within a correctional institution;

(2) Personally contact the juvenile approximately one (1) time per week after the juvenile's release from the correctional institution and until the juvenile reaches twenty-one (21) years of age; and

(3) Prepare periodic reports as required, which shall be submitted to the director, evaluating the progress of the juvenile to whom the volunteer is assigned.



§ 37-3-406 - Application for funds -- Authorization.

The director is authorized to make application for and to receive federal funds and funds from any public or private source.






Part 5 - Teenage Pregnancy

§ 37-3-501 - Informational clearinghouse -- Toll-free telephone service for inquiries -- Promotional activities -- Annual report.

(a) There shall be created, within the Nashville office of the department of health, the Tennessee informational clearinghouse on teenage pregnancy.

(b) The department shall obtain and operate a toll-free telephone line for the express purpose of receiving and encouraging inquiries for informational services. The department shall assist callers by providing informational services needed to plan programs and presentations, to organize teen pregnancy prevention activities, to organize parenting education and assistance programs for teen parents, and to undertake other activities and programs to address problems associated with teenage pregnancy.

(c) The department shall regularly undertake appropriate activities to inform and remind the citizens of this state of the services provided by the clearinghouse and of the availability of the toll-free telephone line. Such promotional activities shall regularly include, but not necessarily be limited to, press releases, posters, speeches, and public service announcements on radio and television. The department shall undertake special activities to improve public awareness of the clearinghouse within those counties and areas of the state in which teenage pregnancy rates are highest.

(d) In preparing for and responding to requests for information collected and maintained within the clearinghouse, the department shall provide a level of service that is at least comparable to the level of service so provided by the children's services commission prior to July 1, 1988.

(e) [Deleted by 2015 amendment]



§ 37-3-502 - Information on programs and services -- Bibliography of resources.

(a) The department shall collect and maintain, within the clearinghouse, current information on publicly and privately supported programs and services within the state that address problems associated with teenage pregnancy. Each such program or service shall be engaged in one (1) or more of the following activities: family life education; prevention of teenage pregnancy; counseling services for teenagers who are, or who may think they are, pregnant; prenatal care for teenage mothers; parenting skills education for teenagers; job training and placement for teenage parents; and educational or other support services for teenage parents. For each such program or service, the clearinghouse shall maintain the following information: a description of the program or service, the principal address of such program or service, general eligibility criteria for participation therein, funding sources, the name and telephone of a knowledgeable contact person, and such other information as would be useful to a person or organization in deciding whether to utilize or emulate the program or service.

(b) The department shall also collect and maintain, within the clearinghouse, a current bibliography of books, abstracts, articles, films and other informational resources on the problems associated with teenage pregnancy and methods and techniques for effectively addressing such problems. In selecting items to be included within such bibliography, the commission shall strive to include only such items as are academically reliable and as are likely to prove beneficial to a person or organization wishing to address one (1) or more of the problems associated with teenage pregnancy.



§ 37-3-503 - Statistical and other research information -- State reports.

(a) The department shall also collect and maintain, within the clearinghouse, statistical and other research information concerning teenage pregnancy, and related problems, in the state as a whole and in its cities, counties and regions.

(b) Furthermore, copies of all Tennessee state government reports concerning teenage pregnancy and related problems shall be available, at cost, through the clearinghouse.



§ 37-3-504 - Information concerning conferences, workshops, hearings, meetings.

The department shall also collect and maintain, within the clearinghouse, pertinent information on pending conferences, workshops, public hearings and other meetings concerning teenage pregnancy and related problems.



§ 37-3-506 - Similar programs or services operating within state.

To the extent that, during the course of implementing this part, it comes to the attention of the commission that two (2) or more significantly similar programs or services are being operated within the state, the commission shall ensure that the persons or organizations administering such programs and services are so informed.



§ 37-3-507 - Purpose of informational clearinghouse.

(a) The Tennessee informational clearinghouse on teenage pregnancy is created strictly for the purpose of providing the people of this state with an accurate, accessible, and centralized repository of information concerning teenage pregnancy and related problems as well as available programs and services.

(b) Nothing contained within this part shall be construed as authorizing or requiring the commission or the clearinghouse to certify or otherwise attest to the quality of any program or service for which it maintains information.

(c) The clearinghouse shall not provide, and shall not be used for, counseling services.



§ 37-3-521 - Informational services regarding second or subsequent pregnancies -- Targeting potential at-risk first time teen parents.

(a) The executive director of the commission on children and youth, and the commissioners of education, labor and workforce development, health, and children's services shall jointly develop and administer a plan to ensure that every teen parent, participating in the assistance programs or services of the departments, receives appropriate information concerning the potential benefits to be realized from delaying a second or subsequent pregnancy and to further ensure that such teen parent receives appropriate referral information if assistance is desired in postponing a second or subsequent pregnancy.

(b) To the maximum extent reasonably possible, such informational services shall be provided by existing personnel and within existing resources.

(c) The plan shall target, at a minimum:

(1) Teen parents receiving homebound instruction pursuant to § 49-10-1101;

(2) Teen parents receiving aid to families with dependent children pursuant to title 71, chapter 3, part 1;

(3) Teen parents receiving medical assistance for themselves or their children pursuant to title 71, chapter 5, parts 1 and 2;

(4) Teen parents receiving food stamp assistance pursuant to title 71, chapter 5, part 3; and

(5) Teen parents receiving federally funded training and assistance administered through the Tennessee department of labor and workforce development.

(d) The plan shall target other teens who are participating in the assistance programs or services of the departments and who are highly at risk of becoming first time teen parents. The plan may also target other teens who are highly at risk of becoming first time teen parents.






Part 6 - Safe Families and Family Preservation Act

§ 37-3-601 - Short title -- Funding.

(a) This part shall be known and may be cited as the "Safe Families and Family Preservation Act."

(b) The family support services and time-limited family reunification services authorized pursuant to this part shall be subject to the funds appropriated to the department by the Tennessee general assembly.



§ 37-3-602 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Family preservation services" mean short-term, highly intensive, services designed to protect, treat, and support a family, with a child at imminent risk of placement, by enabling the family to remain intact and care for the child at home;

(2) "Family support services" means community-based services to promote the safety and well-being of children and families designed to increase the strength and stability of families, including adoptive, foster, and extended families, to increase parents' confidence and competence in their parenting abilities, to afford children a safe, stable and supportive family environment, and otherwise to enhance child development;

(3) "Imminent risk of placement" means circumstances or behavior likely to produce, within a relatively short period of time, a reasonably strong probability that the child will be placed in state custody as a result of being adjudicated dependent and neglected, delinquent and unruly, or in need of mental health services under § 37-1-175; and

(4) "Time-limited family reunification services" means the services and activities described below that are provided to a child that is removed from the child's home and placed in a foster family home or a child care institution and to the parents or primary caregiver of such a child, in order to facilitate the reunification of the child safely and appropriately within a timely fashion, but only during the fifteen-month period that begins on the date that the child, pursuant to § 37-2-402, is considered to have entered foster care. The services and activities described in this subdivision (4) are the following individual, group and family counseling services:

(A) Inpatient, residential, or outpatient substance abuse treatment services;

(B) Mental health services;

(C) Assistance to address domestic violence;

(D) Services designed to provide temporary child care and therapeutic services for families, including crisis nurseries; and

(E) Transportation to or from any of the services and activities described in this subdivision (4).



§ 37-3-603 - Program to provide family preservation services.

(a) The department of children's services shall develop, coordinate and implement a program to provide family services to each family with a child at imminent risk of placement; provided, that delivery of family preservation services shall be limited to those families and situations in which the services may be reasonably expected to avoid out-of-home placement of the child and to also afford effective protection of the child, the family, and the community.

(b) The department shall develop, coordinate and implement a program to provide time-limited family reunification services to each family with a child in foster care; provided, that delivery of time-limited family reunification services shall be limited to those foster children or parents or primary caregiver and shall be limited to the fifteen-month period that begins on the date that the child, pursuant to § 37-2-402, is considered to have entered foster care.



§ 37-3-604 - [Repealed.]

HISTORY: Acts 1991, ch. 185, § 4; 1998, ch. 1097, § 26; 2011, ch. 410, § 3(n); 2013, ch. 236, § 25; repealed by Acts 2015, ch. 212, § 2, effective April 20, 2015.



§ 37-3-605 - Statute implementation.

Beginning with fiscal year 1994-1995, the departments of children's services, mental health and substance abuse services, and intellectual and developmental disabilities shall jointly implement the program of family preservation services at a level sufficient to meet the need for such services across the state. Effective July 1, 1998, the department of children's services shall have sole responsibility for implementing this part.






Part 7 - Early Childhood Development Act of 1994

§ 37-3-701 - Short title.

This part shall be known and may be cited as the "Early Childhood Development Act of 1994."



§ 37-3-702 - Legislative findings.

(a) The general assembly finds that success in early childhood requires each child to have:

(1) A healthy start through access to adequate prenatal and well-child care;

(2) A well-functioning family that is prepared to assume the responsibilities of parenthood and childbearing;

(3) Early learning experiences that promote child development and foster love of learning; and

(4) Schools that are prepared to educate and nurture every child and ready to offer appropriate support to children and their families.

(b) Therefore, to ensure the success of every child, the general assembly finds that the state of Tennessee and its communities must jointly build a comprehensive system of services to support families and to promote the healthy development of young children.



§ 37-3-703 - Healthy start pilot project established -- Objectives -- Evaluation -- Required disclosures.

(a) The state of Tennessee shall develop, coordinate, and implement a healthy start pilot project within ten (10) or more counties of the state. The healthy start pilot project shall be based upon the nationally recognized model, shall focus on home visitation and counseling services, and shall improve family functioning and eliminate abuse and neglect of infants and young children within families identified as high risk. Healthy start services for participating families shall extend at least through a child's first three (3) years of life. However, family participation shall be voluntary; and, if a family refuses healthy start services, then such refusal shall not be admissible in evidence for any subsequent cause of action.

(b) Healthy start pilot projects shall ensure that:

(1) Families are educated about child health and child development;

(2) Families receive services to meet child health and development needs;

(3) Families receive services as identified and prioritized by the family and the project; and

(4) Services focus on empowering the family and strengthening life-coping and parenting skills.

(c) Specific objectives for healthy start pilot projects shall include that:

(1) Family stress is reduced and family functioning is improved;

(2) All of the children receive immunizations by two (2) years of age;

(3) All of the children receive developmental screening and follow-up services;

(4) All of the children are free from abuse and neglect; and

(5) Mothers are enrolled in prenatal care by the end of the first trimester of any subsequent pregnancy.

(d) The state of Tennessee shall conduct ongoing evaluations of the healthy start pilot project and shall file a joint report, on or before December 31 of each year, with the governor and the chairs of the health and welfare committee of the senate and health committee of the house of representatives. All state agencies that provide services to children shall make available nonidentifying information about healthy start participants for the purpose of conducting the evaluation. The report shall include the following information for the preceding fiscal year:

(1) The number of families receiving services through the pilot project;

(2) The number of children at risk of abuse and neglect prior to initiative of service to families participating in the pilot project;

(3) Among those children identified in subdivision (2), the number of children who have been the subjects of abuse and neglect reports;

(4) The average cost of services provided under the pilot project;

(5) The estimated cost of out-of-home placement, through foster care, group homes or other facilities, that reasonably would have otherwise been expended on behalf of children who successfully remain united with their families as a direct result of the project, based on average lengths of stay and average costs of such out-of-home placements;

(6) The number of children who remain unified with their families and free from abuse and neglect for one (1), two (2), three (3), and four (4) years, respectively, while receiving project services; and

(7) An overall statement of the achievements and progress of the pilot project during the preceding fiscal year, along with recommendations for improvement or expansion.

(e) (1) When offering healthy start services to a family, the state or its contractor shall provide that family with a written statement and oral explanation. Both the statement and explanation shall describe the following information:

(A) The purpose of the healthy start project;

(B) Project services that may be offered;

(C) The voluntary nature of participation and the family's right to decline services at any time;

(D) The project records to be maintained with respect to participating families; and

(E) The family's right to review project records pertaining to that family.

(2) After providing the oral explanation, the state or its contractor shall, on the written statement, obtain signed consent from the parents or caretakers of a child. The parents or caretakers shall receive a copy of the signed statement and a copy will be maintained in the family's record.

(3) Each participating family shall have the right to review project records pertaining to that family. The state or its contractor shall make such record available for review during regular office hours.






Part 8 - Tennessee Second Look Commission

§ 37-3-801 - Short title.

This part shall be known and may be cited as the "Tennessee Second Look Commission."



§ 37-3-802 - Part definitions.

For purposes of this part, unless the context otherwise requires:

(1) "Appropriate sampling" means cases of a second or subsequent incident of severe child abuse selected by the commission from all profiled cases submitted by the department of children's services;

(2) "Child abuse" has the same meaning as abuse defined in § 37-1-102;

(3) "Commission" means the Tennessee second look commission;

(4) "Investigatory meetings" means commission meetings where information made confidential pursuant to state or federal law is examined by the commission or information is being discussed that is relevant to a pending criminal action;

(5) "Profiled cases" means cases of a second or subsequent incident of severe child abuse provided by the department of children's services to the commission;

(6) "Second or subsequent incident of severe child abuse" means an indicated incident of severe child abuse to a victim who had a prior indicated incident of child abuse or severe child abuse, as determined by the department of children's services; and

(7) "Severe child abuse" has the same meaning as the term is defined in § 37-1-102.



§ 37-3-803 - Creation -- Findings and recommendations -- Duties -- Reports.

(a) There is created the Tennessee second look commission. The commission shall review an appropriate sampling of cases involving a second or subsequent incident of severe child abuse in order to provide recommendations and findings to the general assembly regarding whether or not severe child abuse cases are handled in a manner that provides adequate protection to the children of this state.

(b) The commission's findings and recommendations shall address all stages of investigating and attempting to remedy severe child abuse, including but not limited to:

(1) The reporting, investigating and referring of alleged severe child abuse cases by state agencies and others;

(2) The risk of severe child abuse victims being returned to the custody of the child's abuser or placed by the state in an environment where the child is at risk of being abused a second or subsequent time;

(3) The procedures used by juvenile courts and courts exercising jurisdiction over criminal and civil child abuse, neglect and endangerment cases;

(4) The laws, rules, or guidelines used to determine whether or not an alleged perpetrator of severe child abuse is to be prosecuted;

(5) The causes of severe child abuse in Tennessee and any preventative measures that would reduce the number of severe child abuse cases in this state;

(6) The manner in which severe child abuse data is collected and used by multiple agencies within the state; and

(7) The representation provided to severe child abuse victims, including but not limited to, representation provided by attorneys, guardians and advocates.

(c) The commission may:

(1) Promulgate bylaws to provide for the election of commission officers, establishment of committees, meetings, and other matters relating to commission functions;

(2) Request and receive the cooperation of other state departments and agencies in carrying out the duties of this part; and

(3) Hold hearings, hear testimony, and conduct research and other appropriate activities.

(d) (1) The commission shall provide a report to the general assembly on the commission's progress in fulfilling its duties set out in this section no later than January 1, 2011.

(2) The commission shall provide a report detailing the commission's findings and recommendations from a review of the appropriate sampling no later than January 1, 2012, and annually thereafter, to the general assembly. Such report shall be submitted to the governor, the judiciary and health and welfare committees of the senate and the civil justice committee of the house of representatives.



§ 37-3-804 - Membership.

(a) Members of the commission shall be as follows:

(1) The director of the Tennessee bureau of investigation or the director's designee;

(2) The executive director of the commission on children and youth or the director's designee;

(3) The executive director of Tennessee's chapter of children's advocacy centers or the director's designee;

(4) The commissioner of children's services or the commissioner's designee;

(5) The director of the administrative office of the courts or the director's designee;

(6) Two (2) members of the house of representatives to be appointed by the speaker of the house of representatives;

(7) Two (2) senators to be appointed by the speaker of the senate;

(8) Two (2) law enforcement officers appointed by the governor with experience investigating severe child abuse cases: one (1) such officer shall be from a county with a population of more than two hundred fifty thousand (250,000), according to the 2000 federal census or any subsequent federal census, and one (1) such officer shall be from a county with a population of less than two hundred fifty thousand (250,000), according to the 2000 federal census or any subsequent federal census;

(9) A district public defender appointed by the district public defenders conference;

(10) A district attorney general appointed by the district attorneys general conference;

(11) A physician with experience conducting exams used to determine whether or not severe child abuse has occurred, appointed by the commission's co-chairs;

(12) An attorney with recognized expertise representing children in child abuse and neglect proceedings, appointed by the commission's co-chairs; and

(13) Two (2) individuals with experience as advocates for children from the nonprofit sector, appointed by the commission's co-chairs.

(b) (1) (A) Members of the commission set out in subdivisions (a)(1)-(5) shall serve on the commission as long as they hold the positions designated in subdivisions (a)(1)-(5).

(B) (i) Except as otherwise provided for in subdivision (b)(2), members of the commission appointed pursuant to subdivisions (a)(6)-(13) shall serve four-year terms.

(ii) Notwithstanding any other provision of this section to the contrary, following three (3) successive absences by a member appointed pursuant to subdivisions (a)(6)-(13) from commission meetings, the co-chairs may declare a vacancy and request that a new member be appointed pursuant to this section who meets the criteria of the replaced member.

(2) The initial members' terms shall be staggered as follows:

(A) Members of the commission appointed pursuant to subdivisions (a)(6) and (7) shall serve initial terms of two (2) years;

(B) Members of the commission appointed pursuant to subdivisions (a)(8)-(10) shall serve initial terms of three (3) years; and

(C) Members of the commission appointed pursuant to subdivisions (a)(11)-(13) shall serve initial terms of four (4) years.

(3) Except as provided in subdivision (b)(4), no commission member shall serve more than two (2) terms, including any partial term.

(4) (A) Initial appointments shall be made no later than September 1, 2010; all subsequent appointments shall be made no later than February 1 of the year in which an appointment is due to be made. The initial members' terms of office shall commence upon appointment; however, for purposes of calculating the initial terms of the members' offices, the initial appointments shall be deemed to have been made on February 1, 2011.

(B) If a vacancy occurs, it shall be filled by the appointing authority in the same manner as the original appointment and shall be for the unexpired term only.

(C) If a subsequent appointment is not made by the date provided in this subdivision (b)(4), the incumbent member shall serve until the member's successor is appointed.

(c) The speakers of the respective houses each shall appoint a co-chair from the members named to the commission.



§ 37-3-805 - Administration -- Responsibilities.

(a) The commission shall be administratively attached to the Tennessee commission on children and youth, but for all purposes other than administration, shall be an independent commission.

(b) The Tennessee commission on children and youth shall be responsible for:

(1) Scheduling and staffing the commission's meetings;

(2) Notifying witnesses of the date upon which they are requested to appear;

(3) Taking minutes at the commission's meetings;

(4) Compensating members and witnesses for travel expenses when appropriate;

(5) Reviewing department of children's services files and case summaries regarding the appropriate sampling of cases upon which the commission expects to hear testimony;

(6) Providing the commission members with any relevant information; and

(7) Assisting the commission in drafting reports.



§ 37-3-806 - Table of profiled cases -- Review of cases -- Sampling.

(a) The department of children's services shall, no later than October 1, 2010, provide the commission with a table, detailing profiled cases from the previous fiscal year; thereafter, the department shall provide such table no later than October 1, 2011, and by October 1 annually thereafter, for the previous year. The tables shall include, but not be limited to, the county, type of abuse and age of the child.

(b) The commission shall review the table of profiled cases provided pursuant to subsection (a). The commission shall submit a list of the cases to the department after such review, setting out specific cases from the table that the commission selects to review.

(c) The department shall provide each commission member with a thorough written summary of the procedural history of each of the cases selected for review by the commission, including but not limited to, identifying persons whom the commission may wish to testify to provide additional information.

(d) After reviewing the information referenced in subsection (c), the commission shall select the appropriate sampling from the information provided by the department; provided that an appropriate sampling shall be no more than ten percent (10%) of the total number of cases profiled.

(e) The commission shall review the appropriate sampling on a schedule determined by the commission; provided that the commission shall submit its final report containing its recommendations and findings concerning the appropriate sampling each year to the general assembly as provided in § 37-3-803(d).



§ 37-3-807 - Voting -- Reimbursement of expenses.

(a) All members of the commission shall be voting members.

(b) The members of the commission shall receive no salary; provided that members of the commission shall be reimbursed for actual expenses incurred in accordance with the state's comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(c) The commission may provide reimbursement for actual expenses incurred in accordance with the state's comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter to witnesses that have been called to testify before the commission.



§ 37-3-808 - Meetings.

The commission shall meet as necessary to transact business; provided, that meetings shall be held at least quarterly, and the first meeting shall be no later than November 1, 2010. The commission shall meet at such time and place as determined by the co-chairs of the commission announced at least one (1) month in advance of meetings with notice to each member. Written minutes shall be kept of all meetings. At all meetings, ten (10) members shall constitute a quorum for the transaction of business.



§ 37-3-809 - Requests by the commission.

The child advocacy center directors or their designees, the department of children's services, the district attorney general of each judicial district, the district public defender of each judicial district, the administrative office of the courts, any law enforcement agency, any juvenile court officer or investigator, any representative of the mental health disciplines involved in investigations conducted by child protective teams, and any other state agency shall, upon request by the commission:

(1) Submit to the commission, in accordance with the procedures and deadlines established by the commission, information and data concerning a second or subsequent incident of severe abuse;

(2) Cause the person most knowledgeable with the case being examined to testify regarding any cases concerning a second or subsequent incident of severe abuse; and

(3) Make recommendations and identify where gaps and deficiencies may exist in the various systems involved in protecting children from severe child abuse.



§ 37-3-810 - Confidentiality -- Public meetings.

(a) Notwithstanding any law to the contrary, the commission may access information made confidential pursuant to chapter 1 of this title.

(b) (1) Except as provided in subsection (c), investigatory meetings of the commission shall not be subject to title 8, chapter 44, part 1 and shall be closed to the public. Any minutes or other information made confidential pursuant to state or federal law and generated during an investigatory meeting shall be sealed from public inspection; provided that the commission shall comply with subsection (c).

(2) Each statutory member of the commission and each person otherwise attending an investigatory meeting shall sign a statement prepared by the commission indicating and affirming an understanding of and adherence to the confidentiality requirements, including the possible civil or criminal consequences of any violation or breach of such requirements.

(c) Notwithstanding subsection (b), the commission shall conduct meetings that are open to the public to periodically make available, in a general manner that does not reveal information made confidential pursuant to state or federal law, the aggregate findings of its reviews and its recommendations.

(d) All information made confidential pursuant to state or federal law acquired by the commission in the exercise of its duties:

(1) Remains confidential after being acquired by the commission;

(2) Is not subject to discovery or introduction into evidence in any criminal or civil proceedings; and

(3) May only be disclosed as necessary to carry out the purposes of this part.

(e) Subsection (d) shall not prohibit a person from testifying in a civil or criminal action about matters within such person's knowledge that was obtained independently from any commission meeting.



§ 37-3-811 - Hiring of staff and consultants.

To the extent that funds are available, the commission may hire additional staff or consultants to assist the commission in completing its duties.



§ 37-3-812 - Immunity from civil and criminal liability.

Any person acting in good faith in compliance with this part shall be immune from civil and criminal liability arising from such action.



§ 37-3-813 - Investigations or reviews authorized by other laws.

Nothing in this part shall preclude any investigations or reviews to the extent authorized by other laws.



§ 37-3-814 - Sharing of information regarding criminal violations with officials charged with investigating criminal matters.

If, during the course of the commission's duties under this part, the commission becomes aware of any violations of the criminal laws of this state by any person or agency, the co-chairs of the commission shall share such information with appropriate officials charged with investigating criminal matters.



§ 37-3-815 - Conflicts of interest.

The commission shall adopt and implement a policy related to conflicts of interest, to ensure that all members avoid any situation that creates an actual or perceived conflict of interest related to the work of the commission.









Chapter 4 - Interstate Compacts

Part 1 - Interstate Compact for Juveniles

§ 37-4-101 - Interstate Compact for Juveniles.

The governor is hereby authorized and directed to execute a contract on behalf of this state with any state or states legally joining therein in the form substantially as follows:

THE INTERSTATE COMPACT FOR JUVENILES

Article I. Purpose.

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that congress, by enacting the Crime Control Act, codified in 4 U.S.C. § 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact, through means of joint and cooperative action among the compacting states to:

(A) Ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state;

(B) Ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected;

(C) Return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return;

(D) Make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services;

(E) Provide for the effective tracking and supervision of juveniles;

(F) Equitably allocate the costs, benefits and obligations of the compacting states;

(G) Establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders;

(H) Ensure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines;

(I) Establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact;

(J) Establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators;

(K) Monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance;

(L) Coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and

(M) Coordinate the implementation and operation of the compact with the Interstate Compact on the Placement of Children, compiled in part 2 of this chapter, the Interstate Compact for Supervision of Adult Offenders, compiled in title 40, chapter 28, part 4, and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise.

It is the policy of the compacting states that the activities conducted by the interstate commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

Article II. Definitions.

As used in this compact, unless the context clearly requires a different construction:

A. "By-laws" means those bylaws established by the interstate commission for its governance, or for directing or controlling its actions or conduct;

B. "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact;

C. "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact;

D. "Compacting state" means any state which has enacted the enabling legislation for this compact;

E. "Court" means any court having jurisdiction over delinquent, neglected, or dependent children;

F. "Deputy compact administrator" means the individual, if any, in each compacting state appointed to act on behalf of a compact administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact;

G. "Interstate commission" means the interstate commission for juveniles created by Article III of this compact;

H. "Juvenile" means any person defined as a juvenile in any member state or by the rules of the interstate commission, including:

(1) Accused delinquent -- a person charged with an offense that, if committed by an adult, would be a criminal offense;

(2) Adjudicated delinquent -- a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused status offender -- a person charged with an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated status offender -- a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Non-offender -- a person in need of supervision who has not been accused or adjudicated a status offender or delinquent;

I. "Non-compacting state" means any state which has not enacted the enabling legislation for this compact;

J. "Probation or parole" means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states;

K. "Rule" means a written statement by the interstate commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule; and

L. "State" means a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

Article III. Interstate Commission for Juveniles.

A. The compacting states hereby create the Interstate Commission for Juveniles. The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B. The interstate commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the state council for interstate juvenile supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the interstate commission in such capacity under or pursuant to the applicable law of the compacting state.

C. In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners, but who are members of interested organizations. Such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Supervision of Adult Offenders, compiled in title 40, chapter 28, part 4, Interstate Compact on the Placement of Children, compiled in part 2 of this chapter, juvenile justice and juvenile corrections officials, and crime victims. All non-commissioner members of the interstate commission shall be ex-officio (non-voting) members. The interstate commission may provide in its bylaws for such additional ex-officio (non-voting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

D. Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

E. The commission shall meet at least once each calendar year. The chair may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The interstate commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and interstate commission staff; administer enforcement and compliance with the provisions of the compact, its bylaws and rules, and perform such other duties as directed by the interstate commission or set forth in the bylaws.

G. Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

H. The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

I. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and any of its committees may close a meeting to the public where it determines by two-thirds (2/3) vote that an open meeting would be likely to:

1. Relate solely to the interstate commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing any person of a crime, or formally censuring any person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes;

7. Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the interstate commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

8. Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

9. Specifically relate to the interstate commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

J. For every meeting closed pursuant to this provision, the interstate commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

K. The interstate commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

Article IV. Powers and Duties of the Interstate Commission.

The commission shall have the following powers and duties:

1. To provide for dispute resolution among compacting states;

2. To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

3. To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws adopted and rules promulgated by the interstate commission;

4. To enforce compliance with the compact provisions, the rules promulgated by the interstate commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process;

5. To establish and maintain offices which shall be located within one or more of the compacting states;

6. To purchase and maintain insurance and bonds;

7. To borrow, accept, hire or contract for services of personnel;

8. To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder;

9. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel;

10. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it;

11. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed;

12. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed;

13. To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact;

14. To sue and be sued;

15. To adopt a seal and bylaws governing the management and operation of the interstate commission;

16. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

17. To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission;

18. To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity;

19. To establish uniform standards of the reporting, collecting and exchanging of data; and

20. The interstate commission shall maintain its corporate books and records in accordance with the bylaws.

Article V. Organization and Operation of the Interstate Commission. Section A. Bylaws.

1. The interstate commission shall, by a majority of the members present and voting, within twelve (12) months after the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

a. Establishing the fiscal year of the interstate commission;

b. Establishing an executive committee and such other committees as may be necessary;

c. Provide for the establishment of committees governing any general or specific delegation of any authority or function of the interstate commission;

d. Providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each such meeting;

e. Establishing the titles and responsibilities of the officers of the interstate commission;

f. Providing a mechanism for concluding the operations of the interstate commission and the return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

g. Providing start-up rules for initial administration of the compact; and

h. Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff.

The commission shall have the following powers and duties:

1. The interstate commission shall, by a majority of the members, elect annually from among its members a chair and a vice-chair, each of whom shall have such authority and duties as may be specified in the bylaws. The chair or, in the chair's absence or disability, the vice-chair shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission; provided, that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.

2. The interstate commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, but shall not be a member and shall hire and supervise such other staff as may be authorized by the interstate commission.

Section C. Qualified Immunity, Defense and Indemnification.

1. The commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

2. The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

3. The interstate commission shall defend the executive director or the employees or representatives of the interstate commission and, subject to the approval of the attorney general of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

4. The interstate commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the interstate commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

Article VI. Rulemaking Functions of the Interstate Commission.

A. The interstate commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the Model State Administrative Procedures Act, 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedures act, as the interstate commission deems appropriate consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the United States supreme court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the commission.

C. When promulgating a rule, the interstate commission shall, at a minimum:

1. Publish the proposed rule's entire text stating the reason(s) for that proposed rule;

2. Allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

3. Provide an opportunity for an informal hearing if petitioned by ten (10) or more persons; and

4. Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Allow, not later than sixty (60) days after a rule is promulgated, any interested person to file a petition in the United States district court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of such rule. If the court finds that the interstate commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

E. If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

F. The existing rules governing the operation of the Interstate Compact on Juveniles superseded by this act shall be null and void twelve (12) months after the first meeting of the interstate commission created hereunder.

G. Upon determination by the interstate commission that a state of emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption; provided, that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

Article VII. Oversight, Enforcement and Dispute Resolution by the Interstate Commission. Section A. Oversight.

1. The interstate commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

2. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the interstate commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution.

1. The compacting states shall report to the interstate commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

2. The interstate commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and non-compacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

3. The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

Article VIII. Finance.

A. The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

C. The interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

Article IX. The State Council.

Each member state shall create a state council for interstate juvenile supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in interstate commission activities and other duties as may be determined by that state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

Article X. Compacting States, Effective Date and Amendment.

A. Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five (35) of the states. The initial effective date shall be the later of July 1, 2004, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the interstate commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

C. The interstate commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

Article XI. Withdrawal, Default, Termination and Judicial Enforcement. Section A. Withdrawal.

1. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided, that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

2. The effective date of withdrawal is the effective date of the repeal.

3. The withdrawing state shall immediately notify the chair of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

Section B. Technical Assistance, Fines, Suspension, Termination and Default.

1. If the interstate commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the bylaws or duly promulgated rules, the interstate commission may impose any or all of the following penalties:

a. Remedial training and technical assistance as directed by the interstate commission;

b. Alternative dispute resolution;

c. Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the interstate commission; and

d. Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the interstate commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the interstate commission to the governor, the chief justice or the chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the bylaws, or duly promulgated rules and any other grounds designated in commission bylaws and rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

2. Within sixty (60) days of the effective date of termination of a defaulting state, the commission shall notify the governor, the chief justice or chief judicial officer, the majority and minority leaders of the defaulting state's legislature, and the state council of such termination.

3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4. The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

5. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission pursuant to the rules.

Section C. Judicial Enforcement.

The interstate commission may, by majority vote of the members, initiate legal action in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

Section D. Dissolution of Compact.

1. The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one (1) compacting state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

Article XII. Severability and Construction.

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

Article XIII. Binding Effect of Compact and Other Laws. Section A. Other Laws.

1. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

2. All compacting states' laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact.

1. All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states.

2. All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding such meaning or interpretation.

4. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the interstate commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.






Part 2 - Interstate Compact on the Placement of Children

§ 37-4-201 - Text of compact.

The Interstate Compact on the Placement of Children is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

Article I. Purpose and Policy.

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

Article II. Definitions.

As used in this compact:

(a) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control;

(b) "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility;

(c) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons; and

(d) "Sending agency" means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

Article III. Conditions for Placement.

(a) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

Article IV. Penalty for Illegal Placement.

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact constitutes a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation constitutes full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

Article V. Retention of Jurisdiction.

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one (1) or more services in respect of such case by the latter as agency for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) of this article.

Article VI. Institutional Care of Delinquent Children.

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to such child being sent to such other party jurisdiction for institutional care and the court finds that:

(1) Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

(2) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

Article VII. Compact Administrator.

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

Article VIII. Limitations.

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by the child's parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or the child's guardian and leaving the child with any such relative or non-agency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between the states which has the force of law.

Article IX. Enactment and Withdrawal.

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two (2) years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

Article X. Construction and Severability.

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 37-4-202 - Compact terms defined.

(a) As used in paragraph (a) of Article V of the Interstate Compact on the Placement of Children, "appropriate authority in the receiving state," with reference to this state, means the department of children's services.

(b) "Appropriate public authorities," as used in Article III of the Interstate Compact on the Placement of Children, means, with reference to this state, the department of children's services shall receive and act with reference to notices required by Article III.

(c) As used in Article VII of the Interstate Compact on the Placement of Children, "executive head" means the governor.



§ 37-4-203 - Compact administrator.

The commissioner of children's services shall act as compact administrator in accordance with the terms of Article VII.



§ 37-4-204 - Determination of financial responsibility.

Financial responsibility for any child placed pursuant to the Interstate Compact on the Placement of Children shall be determined in accordance with Article V thereof in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of any laws of the state of Tennessee fixing responsibility for the support of children also may be invoked.



§ 37-4-205 - Authorization of agreements with foreign states.

The officers and agencies of this state and its subdivisions having authority to place children are empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (b) of Article V of the Interstate Compact on the Placement of Children. Any such agreement which contains a financial commitment or imposes a financial obligation on this state or subdivision or agency thereof shall not be binding unless it has the approval in writing of the commissioner of children's services in the case of the state and of the chief local fiscal officer in the case of a subdivision of the state.



§ 37-4-206 - Chapter 5, part 4 not applicable to this part.

Chapter 5, part 4 of this title shall not apply to placements made pursuant to the Interstate Compact on the Placement of Children.



§ 37-4-207 - Jurisdiction of courts.

Any court having jurisdiction to place delinquent children may place such a child in an institution of or in another state pursuant to Article VI of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article V.









Chapter 5 - Department of Children's Services

Part 1 - General Provisions

§ 37-5-101 - Creation of department -- Division of juvenile justice -- Deputy commissioner of juvenile justice -- Powers and duties -- Funding.

(a) There is hereby created the department of children's services.

(b) (1) Within the department, there is created a division of juvenile justice to serve children who are adjudicated delinquent.

(2) The deputy commissioner of juvenile justice shall be appointed to lead the division of juvenile justice and shall serve at the pleasure of the commissioner. The commissioner shall appoint a person qualified by training and experience in the area of juvenile justice to perform the duties of deputy commissioner of juvenile justice. The appointee must be a graduate of an accredited college or university and be experienced in the field of juvenile justice.

(3) It is the duty and responsibility of the division of juvenile justice to serve children who are adjudicated delinquent. The deputy commissioner shall have the powers and duties that the commissioner shall prescribe, in order to effectively administer, develop and oversee all state programs and services for delinquent children, their families and their communities.

(4) The commissioner shall earmark a sum sufficient to be used exclusively for the division of juvenile justice. This budget shall include all appropriations for residential and nonresidential services provided for the prevention of delinquency and the rehabilitation, treatment and training of delinquent youth.



§ 37-5-102 - Purpose.

(a) Through the department of children's services, the state of Tennessee, in cooperation with juvenile courts, local communities, schools and families will strive to provide timely, appropriate and cost-effective services for children in state custody and at risk of entering state custody so that these children can reach their full potential as productive, competent and healthy adults. The department is created to provide services to those children who are unruly, delinquent, dependent and neglected, and their respective families, as well as for children who are at imminent risk and in need of services to prevent entry into state custody, who are in state custody pending family reunification or other permanent placement, or as otherwise may be required for such children and their families pursuant to state law. In all cases, the services shall be to further the best interest of the child, and when appropriate, to preserve the relationship between the child and the family. Whenever possible, the services shall be provided in the community where the child lives and in a setting that is the least restrictive and, yet, the most beneficial to the child. For the children it serves, the department shall strive to:

(1) Protect children from abuse, mistreatment or neglect;

(2) Provide prevention, early intervention, rehabilitative and educational services;

(3) Pursue appropriate and effective behavioral and mental health treatment;

(4) Ensure that health care needs, both preventive and practical, are met; and

(5) Keep children safe.

(b) The department will work to preserve the safety and protect the standards in Tennessee communities through efforts to combat delinquency and other social ills concerning young people. The department shall work to continuously improve the management and coordination of services for the children and families of Tennessee identified in this section by ensuring thorough evaluations and assessments, appropriate and effective service delivery, timely permanency planning and supportive supervision and monitoring of the progress of children discharged from state custody.



§ 37-5-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Abuse" exists when a person under eighteen (18) years of age is suffering from, has sustained or may be in immediate danger of suffering from or sustaining a wound, injury, disability or physical or mental condition caused by brutality, neglect or other actions or inactions of a parent, relative, guardian or caretaker;

(2) "Adjudication of delinquency" means that a juvenile court has found beyond a reasonable doubt that a child has committed a delinquent act, as defined in § 37-1-102, that is an act designated a crime under the law, including local ordinances of this state, or of another state if the act occurred in that state, or under federal law, and the crime does not fall under § 37-1-102(b)(21)(C) and the crime is not a traffic offense as defined in the traffic code of the state other than failing to stop when involved in an accident pursuant to § 55-10-101, driving while under the influence of an intoxicant or drug, vehicular homicide or any other traffic offense classified as a felony;

(3) "Adult" means, as defined in § 37-1-102, any person eighteen (18) years of age or older;

(4) (A) "Child" means:

(i) A person under eighteen (18) years of age; or

(ii) A person under nineteen (19) years of age for the limited purpose of:

(a) Remaining under the continuing jurisdiction of the juvenile court to enforce a non-custodial order of disposition entered prior to the person's eighteenth birthday;

(b) Remaining under the jurisdiction of the juvenile court for the purpose of being committed, or completing commitment including completion of home placement supervision, to the department with such commitment based on an adjudication of delinquency for an offense that occurred prior to the person's eighteenth birthday; or

(c) Remaining under the jurisdiction of the juvenile court for resolution of delinquent offense(s) committed prior to a person's eighteenth birthday but considered by the juvenile court after a person's eighteenth birthday with the court having the option of retaining jurisdiction for adjudication and disposition or transferring the person to criminal court under § 37-1-134.

(B) In no event shall a person eighteen (18) years of age or older be committed to or remain in the custody of the department of children's services by virtue of being adjudicated dependent and neglected, unruly, or in need of services pursuant to § 37-1-175, except as provided in § 37-5-106(a)(20).

(C) This subdivision (4) shall in no way be construed as limiting the court's jurisdiction to transfer a person to criminal court under § 37-1-134.

(D) A person eighteen (18) years of age is legally an adult for all other purposes including, but not limited to, enforcement of the court's orders under this subdivision (4) through its contempt power under § 37-1-158.

(E) No exception shall be made for a child who may be emancipated by marriage or otherwise.

(5) (A) "Child sexual abuse" means, as defined in § 37-1-602, the commission of any act involving the unlawful sexual abuse, molestation, fondling or carnal knowledge of a child under thirteen (13) years of age that, prior to November 1, 1989, constituted the criminal offense of:

(i) Aggravated rape under § 39-2-603 [repealed];

(ii) Rape under § 39-2-604 [repealed];

(iii) Aggravated sexual battery under § 39-2-606 [repealed];

(iv) Sexual battery under § 39-2-607 [repealed];

(v) Assault with intent to commit rape or attempt to commit rape or sexual battery under § 39-2-608 [repealed];

(vi) Crimes against nature under § 39-2-612 [repealed];

(vii) Incest under § 39-4-306 [repealed];

(viii) Begetting child on wife's sister under § 39-4-307 [repealed];

(ix) Use of minor for obscene purposes under § 39-6-1137 [repealed]; or

(x) Promotion of performance including sexual conduct by minor under § 39-6-1138 [repealed];

(B) "Child sexual abuse" also means the commission of any act involving the unlawful sexual abuse, molestation, fondling or carnal knowledge of a child under the age of thirteen (13) that on or after November 1, 1989, constituted the criminal offense of:

(i) Aggravated rape under § 39-13-502;

(ii) Rape under § 39-13-503;

(iii) Aggravated sexual battery under § 39-13-504;

(iv) Sexual battery under § 39-13-505;

(v) Rape of a child under § 39-13-522;

(vi) Criminal attempt as provided in § 39-12-101 for any of the offenses listed above;

(vii) Incest under § 39-15-302;

(viii) Sexual exploitation of a minor under § 39-17-1003;

(ix) Aggravated sexual exploitation of a minor under § 39-17-1004; or

(x) Especially aggravated sexual exploitation of a minor under § 39-17-1005;

(C) "Child sexual abuse" also means one (1) or more of the following acts:

(i) Any penetration, however slight, of the vagina or anal opening of one person by the penis of another person, whether or not there is the emission of semen;

(ii) Any contact between the genitals or anal opening of one person and the mouth or tongue of another person;

(iii) Any intrusion by one person into the genitals or anal opening of another person, including the use of any object for this purpose, except that it shall not include acts intended for a valid medical purpose;

(iv) The intentional touching of the genitals or intimate parts, including the breasts, genital area, groin, inner thighs and buttocks, or the clothing covering them, of either the child or the perpetrator, except that it shall not include:

(a) Acts that may reasonably be construed to be normal caretaker responsibilities, interactions with, or affection for a child; or

(b) Acts intended for a valid medical purpose;

(v) The intentional exposure of the perpetrator's genitals in the presence of a child, or any other sexual act intentionally perpetrated in the presence of a child, if such exposure or sexual act is for the purpose of sexual arousal or gratification, aggression, degradation or other similar purpose; or

(vi) The sexual exploitation of a child, which includes allowing, encouraging or forcing a child to:

(a) Solicit for or engage in prostitution; or

(b) Engage in an act prohibited by § 39-17-1003;

(D) For the purposes of the reporting, investigation and treatment provisions of §§ 37-1-603 -- 37-1-615, "child sexual abuse" also means the commission of any act specified in subdivisions (5)(A)-(C) against a child thirteen (13) years of age through seventeen (17) years of age if such act is committed against the child by a parent, guardian, relative, person residing in the child's home or other person responsible for the care and custody of the child;

(6) "Commissioner" means the commissioner of children's services;

(7) "Department" means the department of children's services;

(8) "Dependent and neglected" means, as defined in § 37-1-102, a child:

(A) Who is without a parent, guardian or legal custodian;

(B) Whose parent, guardian or person with whom the child lives, by reason of cruelty, mental incapacity, immorality or depravity, is unfit to properly care for such child;

(C) Who is under unlawful or improper care, supervision, custody or restraint by any person, corporation, agency, association, institution, society or other organization or who is unlawfully kept out of school;

(D) Whose parent, guardian or custodian neglects or refuses to provide necessary medical, surgical, institutional or hospital care for such child;

(E) Who, because of lack of proper supervision, is found in any place the existence of which is in violation of law;

(F) Who is in such condition of want or suffering or is under such improper guardianship or control as to injure or endanger the morals or health of such child or others;

(G) Who is suffering from abuse or neglect;

(H) Who has been in the care and control of an agency or person who is not related to such child by blood or marriage for a continuous period of eighteen (18) months or longer in the absence of a court order and such person or agency has not initiated judicial proceedings seeking either legal custody or adoption of the child; or

(I) Who is or has been allowed, encouraged or permitted to engage in prostitution or obscene or pornographic photographing, filming, posing or similar activity and whose parent, guardian or other custodian neglects or refuses to protect such child from further such activity;

(9) "Guardian" means, for purposes of adoptions and terminations of parental rights, the meanings set forth in § 36-1-102 and, for all other purposes, the meaning set forth in § 34-1-101;

(10) "Imminent risk" means circumstances or behavior likely to produce, within a relatively short period of time, a reasonably strong probability that the child will be placed in state custody;

(11) "Juvenile" means a person under eighteen (18) years of age. No exception shall be made for a child who may be emancipated by marriage or otherwise;

(12) "Legal custodian" means a person or agency to whom legal custody of a child has been given by court order. A legal custodian has the right to physical custody of the child; the right to determine the nature of the care and treatment of the child, including ordinary medical care; and the right and duty to provide for the care, protection, training, education and physical, mental and moral welfare of the child. Such rights and duties are, however, subject to the conditions and limitations of the order granting legal custody and to the remaining rights and duties of the child's parent(s);

(13) "Order of referral" means a juvenile court order entered prior to a child being adjudicated unruly or dependent and neglected, or prior to the disposition of a child who has been adjudicated delinquent, unruly or dependent and neglected, that directs that the department make an assessment of the child and report the findings and recommendations to the court;

(14) "Report of harm" means a report regarding child abuse filed under § 37-1-403 or a report regarding child sexual abuse filed under § 37-1-605;

(15) "Unruly" means, as defined in § 37-1-102, a child in need of treatment and rehabilitation who:

(A) Habitually and without justification is truant from school while subject to compulsory school attendance under § 49-6-3007;

(B) Habitually is disobedient of the reasonable and lawful commands of the child's parent or parents, guardian or other legal custodian to the degree that such child's health and safety are endangered;

(C) Commits an offense that is applicable only to a child; or

(D) Is away from the home, residence or any other residential placement of the child's parent or parents, guardian or other legal custodian without their consent. Such child shall be known and defined as a "runaway;"

(16) "Youth development center" means a hardware secure facility that houses children who have been adjudicated delinquent and who meet the criteria as established by the department for placement at such facility.



§ 37-5-104 - Commissioner of children's services -- Qualifications.

(a) The governor shall appoint a person qualified by training and experience in the area of children's services to perform the duties of the commissioner of children's services. The appointee must be a graduate of an accredited college or university.

(b) The commissioner shall hold office at the pleasure of the governor, and the commissioner's compensation shall be fixed by the governor and paid from the appropriation available to the department pursuant to § 8-23-101(c).

(c) The commissioner shall have the necessary offices, equipment and supplies to carry out the duties of the office.



§ 37-5-105 - Powers and duties of commissioner.

The commissioner, or the commissioner's designee, has the following powers and duties in addition to such other powers and duties as may be specifically provided by law in this title or as otherwise provided by law:

(1) Select and recommend to the appropriate state officials the employment or transfer of all personnel required for the operation of the department, except, however, the transfer of any employees pursuant to this chapter or the initial organization of the new department pursuant to this chapter shall not result in any impairment, interruption or diminution of employee rights, privileges, salary, benefits, leave accumulation or employment; and further, such transfer of employees pursuant to this chapter or initial organization of the new department pursuant to this chapter shall not result in a contract employee supervising a preferred service employee or conducting a job performance evaluation for a preferred service employee;

(2) Recommend to the appropriate state officials the salaries and compensation of all officers and employees of the department;

(3) Make and adopt rules, regulations and policies for the government, management and supervision of state children's service agencies or facilities, and children's services; prescribe the powers and duties of the officers and employees thereof; and provide for the care of children served by the department; provided, however, that such rules shall be consistent with and subject to licensing approval authority of any other state agency that has responsibility for licensing or approval of any portion of program services or facilities provided by the department;

(4) (A) Publish, in accordance with the rules, regulations, policies and procedures of the state publication committee, an annual report on the operation of the department and the services and programs under its supervision by January 31 and furnish the report to the governor, members of the general assembly, other persons and relevant entities that may request the report such as the Tennessee council of juvenile and family court judges and the Tennessee commission on children and youth, and others as the governor may consider appropriate;

(B) Such annual report shall contain information regarding foster care services, including definitions, racial composition, and statutory or regulatory authority where appropriate as to the following:

(i) Placement Information. Total number of children in foster care by region and segmented by:

(a) Level of placement (I-IV);

(b) Placement type (department of children's services foster home, continuum contracts, pre-adoptive or adoptive, diagnostic shelter, emergency shelter, medical or surgical hospital, miscellaneous, specialized residential school, trial home visit);

(c) Average length of custody; and

(d) Number of department of children's services foster care placements currently available;

(ii) Social Services Caseload Information. Total social services case managers by region and segmented by:

(a) Case manager slots;

(b) Actual filled slots;

(c) Average salary;

(d) Average social services caseload; and

(e) Range of social services caseload;

(iii) Legal Support by Region. Total number of attorneys and paralegal staff:

(a) Number of attorney slots;

(b) Number of attorney filled slots;

(c) Number of paralegal slots; and

(d) Number of paralegal filled slots;

(5) Direct the placement of children in appropriate state programs or facilities, or contract programs or facilities, in conformity with constitutional, statutory or regulatory requirements;

(6) Assume general responsibility for the proper and efficient operation of the department, its services and programs. The commissioner may establish such divisions and units within the department as necessary for its efficient operation;

(7) Promulgate necessary rules and regulations to govern administrative searches and inspections of employees of the department, juveniles in the custody of the department and visitors to facilities of the department. Such rules shall provide guidelines and standards for the manner in which the searches authorized by this subdivision (7) shall be conducted;

(8) Promulgate rules and regulations concerning drug testing that are not inconsistent with the provisions of § 41-1-121;

(9) (A) Conduct investigations as deemed necessary to the performance of the commissioner's duties, and to that end, the commissioner shall have the same power as a judge of the court of general sessions to administer oaths and to enforce the attendance and testimony of witnesses and the production of books and papers;

(B) The commissioner shall keep a record of such investigations, stating the time, place, nature or subject, witnesses summoned and examined, and the commissioner's conclusions;

(C) In matters involving the conduct of an office, a stenographic report of the evidence may be taken and a copy thereof with all documents introduced kept on file at the office of the department;

(D) The fees of witnesses for attendance and travel shall be the same as in the circuit court, but no officer or employee of the institution under investigation shall be entitled thereto;

(E) Any judge of the circuit or chancery court, either in term time or in vacation, upon application of the commissioner, may compel the attendance of witnesses, the production of books or papers and the giving of testimony before the commissioner, by a judgment for contempt or otherwise, in the same manner as in the cases before a circuit or chancery court;

(10) (A) The commissioner shall have the authority to conduct or cause to be conducted any administrative hearings relating to any factual determinations that the department is authorized or required to make pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, or pursuant to any other hearing procedures required by law or that may be necessary to provide due process procedures for individuals affected by the programs administered by the department;

(B) The commissioner, or any officer or employee of the department upon written authorization from the commissioner, has the power to administer oath and affirmations, take depositions, issue subpoenas and require the production of documents and any books and records that may be necessary in the conduct of such hearings;

(11) Perform all duties and exercise all authority set forth in part 3 of this chapter, regarding community services agencies;

(12) (A) Establish a children's services advisory council having fifteen (15) members appointed by the commissioner to act in an advisory capacity on any matter within the jurisdiction of the department. Appointees to the council shall include, but not be limited to, representatives of local law enforcement, mental health professionals, local education agencies, juvenile court officials, social workers, health care providers, consumers of services such as parents, foster parents or family members of children who are or have been recipients of services from the department, child advocates, persons having specialized knowledge or experience and public and private agencies that provide services to children. The members of the council shall be appointed with a conscious intention of reflecting a diverse mixture with respect to race and gender. Each community services agency region shall be represented by at least one (1) individual on the council;

(B) The term of a member of the children's services advisory council shall be three (3) years with the terms staggered so as to replace no more than one third (1/3) of the members each year. Members of the council may be reappointed after their terms expire. Members of the council shall continue in office until the expiration of the terms for which they were respectively appointed and until such time as their successors are appointed. Vacancies occurring on the council by reasons of death or resignation shall be filled in the same manner as a regular appointment for the remainder of the unexpired term;

(C) Members shall be reimbursed for their actual expenses for attending meetings of the council. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter;

(D) The duties of the council shall be to advise the commissioner regarding issues pertaining to the purpose of the department and its work when requested by the commissioner. Annually, the council shall elect one (1) of its members to serve as chair of the council and one (1) member to serve as secretary. Minutes of each meeting shall be kept and sent to the commissioner. Any officer may be elected to consecutive terms;

(13) Establish, from time to time, committees composed of representatives from the public or private sectors, or both, for such purposes and durations as may be deemed appropriate or required by the commissioner. Members of such committees shall be reimbursed for their actual expenses for attending meetings of their respective committees. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter;

(14) (A) Establish and administer, jointly with the state treasurer, a scholarship program for the sole purpose of providing financial assistance to foster children wishing to pursue opportunities in higher education;

(B) The scholarship program established and administered pursuant to subdivision (14)(A) shall be funded from state appropriations and from such individual and corporate grants, donations and contributions as the commissioner shall solicit and receive specifically for such purpose;

(15) In consultation with the child sexual abuse task force established by § 37-1-603(b)(1), the child advocacy centers, the Tennessee council of juvenile and family court judges, the Tennessee commission on children and youth, the Tennessee supreme court administrative office of the court, the district attorneys general conference and the juvenile and criminal court clerks, develop a plan and recommendations regarding requirements for extensive, detailed information regarding all reports of child maltreatment and the criminal, civil or administrative disposition of all allegations, by type, of child maltreatment and, by type, of disposition, including data regarding the victims and the perpetrators, to be collected by the department and submit the plan and recommendations to the judiciary committee of the senate and the civil justice committee of the house of representatives. Any child-specific information shall be confidential, except as otherwise provided by statute; and

(16) Promote collaboration and accountability among local, public, and private programs to improve the lives of children and families, including continuing accreditation with the Council on Accreditation for Children and Family Services, Inc. or its equivalent, to develop strategies consistent with best practice standards for delivery of services. If the department fails to maintain accreditation, a report shall be provided to the general assembly outlining the reasons the department is no longer accredited.



§ 37-5-106 - Powers of the department.

(a) The department has the following powers:

(1) Administer, develop or oversee programs, or any of these things including, but not limited to, state children's services agencies, except those operated by the department of mental health and substance abuse services or the department of intellectual and developmental disabilities, assessment services, probation services, aftercare supervision services, child protective services and other services as required by law or as otherwise reasonably necessary for unruly, delinquent, dependent and neglected children, and their respective families, as well as children who are at imminent risk and in need of services to prevent entry into state custody, who are in state custody pending family reunification or other permanent placement, or as otherwise may be required for such children and their families pursuant to state law; provided, however, that such administration shall be consistent with and subject to licensing or approval authority of any other state agency that has responsibility for licensing or approval of any portion of program services or facilities provided by the department. Nothing herein shall preclude the service of at risk children by the department of mental health and substance abuse services who are classified as seriously emotionally disturbed and for whom that department has primary responsibility;

(2) Provide services as required by law to children committed to its custody pursuant to this title or title 33, 34 or 39, or provide services to children who are in need of services as required or permitted by law under the Interstate Compact for Juveniles in chapter 4, part 1 of this title, the Interstate Compact on the Placement of Children in chapter 4, part 2 of this title, or who are committed to the department by any order of the courts as a result of a divorce or adoption or guardianship proceeding;

(3) (A) License or approve and supervise child care agencies, as defined in part 5 of this chapter, that are placed within the department's jurisdiction pursuant to law;

(B) License or approve and supervise all facilities that were previously operated by the department of youth development;

(C) License or approve and supervise any entity that provides services consistent with this chapter and the exceptions set forth therein;

(4) For the purposes of treatment, reunification and rehabilitation, allow delinquent children committed to the department's custody to make home visits to the natural parent(s), relatives or legal guardian. Such visits must be approved by the committing juvenile court, unless such court declines to exercise decision making in regard to home passes, in which case the commissioner has authority to grant passes without any further court approval or action;

(5) Receive and administer state funds appropriated for children being served by the department of children's services;

(6) Seek, apply for, receive and administer federal funds as well as any other grants or funds that can be used for children being served by the department of children's services;

(7) Administer the contractual obligations and functions and the funding arrangements for the department;

(8) Enter into contracts with the departments of human services, mental health and substance abuse services, intellectual and developmental disabilities, education and health, with agencies of such departments, or any other department or agency of state government, with private individuals and corporations, and with associations, organizations or any other entities, governmental or otherwise, for services that the department of children's services may deem necessary to carry out the purposes of this title. Such services may include, but are not limited to, health, psychological, social, education, transportation, program evaluation, placement, detention, prevention, assessment and case management;

(9) Develop and maintain a system for the purpose of handling, coordinating, processing and disseminating the information generated by the department's activities and services;

(10) Provide appropriate training, either through the department or by contract, to individuals within the department and may provide training to those entities delivering services for the department of children's services. All child protective services workers must be trained in their legal duties to protect the constitutional and statutory rights of children and families from the initial time of contact, during the investigation, and through the treatment;

(11) Provide for all adoption services responsibilities as it may be required to perform pursuant to title 36, chapter 1, part 1, and for the operation of the putative father registry pursuant to § 36-2-318;

(12) Administer the Title IV-E Foster Care and Adoption Assistance Program established pursuant to the Social Security Act in 42 U.S.C. § 670 et seq., or any successor entitlements;

(13) Establish rules and regulations concerning the provision of financial assistance to persons who adopt a child who has special needs, is difficult to place because of a disability or other serious impediments to adoption;

(14) Administer the Interstate Compact on Adoption and Medical Assistance pursuant to title 36, chapter 1, part 2;

(15) (A) Establish, notwithstanding any law to the contrary, rules and regulations for charging fees for the department's preparation and presentation, for any purpose, of social reports of homes or the parent or parents or other persons, when ordered by the courts unless:

(i) The order is based upon a finding that the child or children who are the subjects of the order are victims of abuse or neglect;

(ii) The order is based upon a finding that the child or children who are the subjects of the order have been alleged in the proceedings to be victims of abuse or neglect; or

(iii) The department has received a report of harm pursuant to § 37-1-403 or § 37-1-605, concerning the child or children who are the subjects of the order. The department may, for purposes of this section, disclose such fact to the court;

(B) Provide by rule or regulation that the parent or parents of the child or children or any person or persons legally responsible for the child or children or any other party to the case, as the court may determine, shall be assessed the costs of the social report. The costs shall not exceed the department's cost to provide the service;

(C) Provide by rule for waiver of costs for any person or persons who are indigent, as determined by the department;

(D) Costs of such reports shall be reported by the department to the court and such costs shall be assessed by the court as court costs, as determined by the court, against the parent or parents or other parties or person legally responsible for the child or children and such costs shall be enforced accordingly by the court;

(E) Such costs shall be paid by the court clerk to the department, and the funds received by the department shall be deposited to the state treasury pursuant to § 9-4-301;

(16) Establish by policy, rule or regulation appropriate and necessary guidelines for consent to health care treatment for children in state custody or who are being served by the department;

(17) The department may acquire, hold or alienate property or leaseholds necessary or desirable for the performance of any of its functions that are vested in it by law;

(18) (A) The department is specifically authorized to establish any programs for the use of volunteers who may be able to provide assistance to the department in any of the services that are vested in it by law or that it may provide as a necessary part of such services. To the extent funds are available, and if necessary and desirable, the department may reimburse such volunteers for actual travel or other reasonable expenses for their services. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter. Meals may be furnished without charge at department facilities if the scheduled volunteer assignment extends over an established meal period. The department may use any funds available, including federal, state or local funds or private donations, that it has for any expenses associated with these programs;

(B) Any volunteers who are registered by the department with the board of claims shall be accorded the same protections, legal representation authorization and immunities as state employees pursuant to title 8, chapter 42, and § 9-8-307 for civil or criminal actions brought against them within the scope and course of their activities in such volunteer programs; provided, however, that they shall not be covered by workers' compensation pursuant to § 9-8-307; and

(C) Volunteers may use state vehicles when their assignments so require, subject to the approval of the department and in compliance with any policies or rules or regulations that may be promulgated by the department;

(19) Administer and fully implement the multi-level response system for children and families, compiled in part 6 of this chapter, including making such contracts as may be necessary to carry out the evaluations called for in that part;

(20) Review the status of any person who has reached eighteen (18) years of age who was in the legal custody of the department and whose last commitment was based on an adjudication of dependent and neglected, unruly or in need of services pursuant to § 37-1-175, to determine if the person should receive services from the department in order to complete high school or other educational training or for the purpose of receiving other services. The department may provide services to the person who chooses to receive services from the department on a voluntary basis, subject to funding availability, budgetary constraints and compliance with department policy;

(21) Review the status of any person who has reached nineteen (19) years of age who was in the legal custody of the department and whose last commitment was based on an adjudication of delinquency to determine if the person should receive services from the department in order to complete high school or other educational training or for the purpose of receiving other services. The department may continue to provide services to the person who chooses to receive services from the department on a voluntary basis, subject to funding availability, budgetary constraints and compliance with department policy; and

(22) (A) Create a safety reporting system where the department's employees may report information regarding the safety of those served by the department and the safety of the department's employees;

(B) The identity of any individual who reports to or participates in the reporting system shall:

(i) Be sealed from inspection by the public or any other entity or individual who is otherwise provided access to the department's confidential records under this title;

(ii) Not be subject to discovery or introduction into evidence in any civil proceeding; and

(iii) Be disclosed only as necessary to carry out the purposes of the reporting system;

(C) Any criminal act reported into the reporting system shall be disclosed by the department to the appropriate law enforcement agency or district attorney.

(b) The attorney general and reporter shall, upon request, advise the department on matters of law.



§ 37-5-107 - Confidentiality of records.

(a) All applications, certificates, records, reports and all legal documents, petitions and records made or information received pursuant to this title that directly or indirectly identify a child or family receiving services from the department or that identify the person who made a report of harm pursuant to § 37-1-403 or § 37-1-605 shall be kept confidential and shall not be disclosed, except as provided by this section and §§ 37-1-131, 37-1-409, 37-1-612 and 49-6-3051.

(b) The department may use or release information in the following circumstances:

(1) The department may utilize any information it has or may acquire to provide services to the child; and

(2) The department may release records to a person or entity that may be providing system or program evaluation.

(c) The department shall release information in the following circumstances:

(1) Upon request, the department shall release records to any child abuse review teams or child fatality review teams that are created or authorized by state law to review the activities of the department or to evaluate or investigate the cause of injury to or death of a child;

(2) Records to any law enforcement agency, grand jury or court upon presentation of an appropriate court order;

(3) Upon written request, records to any federal, state or local government entity or agent of such entity that has a need for the information in order to carry out its responsibilities under law to protect children from abuse and neglect in compliance with 42 U.S.C. § 5106a(b)(2)(B)(ix);

(4) (A) To provide for the public disclosure of information about any case that results in a child fatality or near fatality in compliance with 42 U.S.C. § 5106a(b)(2)(B)(x). For purposes of this subdivision (c)(4)(A), "near fatality" means a child had a serious or critical medical condition resulting from child abuse or child sexual abuse, as reported by a physician who has examined the child subsequent to the abuse;

(B) When the department investigates a child fatality for abuse or neglect, the department shall release the following information, to the extent known, within five (5) business days of the fatality:

(i) The child's age;

(ii) The child's gender; and

(iii) Whether the department has had history with the child.

(C) Following the closure of an investigation for a child abuse or neglect fatality, the department shall release the final disposition of the case, whether the case meets criteria for a child death review and the full case file. The case file may be redacted to comply with the confidentiality requirements of this section.

(D) Following the department's final classification of a child abuse or neglect near fatality, the department shall release the full case file. The case file may be redacted to comply with the confidentiality requirements of this section.

(5) Records to any person or entity that provides system or program evaluation at the request of the department;

(6) To the commission on children and youth any and all records requested by the commission that the commission believes necessary to perform its duties and responsibilities pursuant to § 37-3-103, particularly for the purpose of evaluating the delivery of services to children and their families served by the department; and

(7) Upon written request, records to any person who is the subject of a report made to the department, or to the person's parent or legal guardian if the person is a minor and the parent or legal guardian is not the alleged perpetrator of or in any way responsible for the child abuse, child neglect or child sexual abuse against the child whose records are being requested. A person provided access to records pursuant to this subdivision (c)(7) shall maintain the confidentiality of the records except to the extent necessary for proper supervision, care or treatment of the subject of the report.

(d) Pursuant to subdivision (c)(3), the department shall disclose records and information to any member of the general assembly to enable the member to determine whether the laws of this state are being complied with to protect children from abuse and neglect and whether the laws of this state need to be changed to enhance such protection; provided, that the procedures set out in subdivisions (d)(1)-(3) and any other procedures required by law are followed.

(1) If a member of the general assembly receives a written inquiry regarding whether the laws of this state that protect children from abuse and neglect are being complied with or whether the laws of this state need to be changed to enhance protection of children, the member of the general assembly may submit a written request to the department, requesting review of the records and information relating to the inquiry. The member's request shall state the name of the child whose case file is to be reviewed and any other information that will assist the department in locating the information.

(2) The member shall sign a form, before reviewing the records and information, that outlines the state and federal laws regarding confidentiality and the penalties for unauthorized release of the information. All records and information being reviewed by any member shall remain in the department's possession.

(3) After reviewing the records and information, if the member requests additional information, the department shall discuss the circumstances related to the records and information being disclosed.

(e) (1) Any person or entity, including the commission on children and youth, that is provided access to records under this section shall be required to maintain the records in accordance with state and federal laws and regulations regarding confidentiality.

(2) It is an offense for any person who has received or has been provided access to confidential information pursuant to this section to knowingly disclose or knowingly cause to be disclosed the information to any person or entity not otherwise provided access to the records by law.

(3) A violation of this subsection (e) is a Class B misdemeanor.

(f) Upon placement of a child in the custody of the department of children's services, all state, county and local agencies shall, notwithstanding any state laws or regulations to the contrary, grant access to any and all records in their possession that relate to the child for use by the department of children's services to determine a child's condition, needs, treatment or any other area of management; provided, however, that release of health care information must be consistent with the laws and policies of the departments of health, mental health and substance abuse services, and intellectual and developmental disabilities. The department of children's services shall comply with federal statutes and regulations concerning confidentiality of records. Any records that are confidential by law upon the enactment of this legislation shall be maintained as confidential by the department of children's services.

(g) Except as otherwise provided pursuant to 20 U.S.C. § 1232g(b)(1), prior to the release of student records, the local education agency must give written notice to the student and parent as required by 20 U.S.C. § 1232g(b)(1), and must provide the parent with a copy of all records released.

(h) Release of drug and alcohol records must comply with federal and state laws and regulations regarding the release of these records.

(i) Except as provided for in subsection (c)(2), nothing in this section shall ever be construed to permit or require the department to release or disclose the identification of the person making a report of harm in accordance with § 37-1-403.

(j) The department, in consultation with the commission on children and youth, shall adopt rules and regulations that may be necessary to establish administrative and due process procedures for the disclosure of records and other information pursuant to this section.



§ 37-5-108 - Conflict of interest.

The department has the power and authority to establish by policy, rule or regulation provisions for prohibition of any conflict of interest that may occur within the department of children's services that may affect the constitutional rights of a child being served by the department of children's services. The department shall exercise this power and authority consistent with the provisions regarding conflicts of interest under title 12, chapter 4, part 1.



§ 37-5-109 - Licensing.

The responsibility for licensing children's programs, agencies, group homes, institutions or any other entity serving children that requires a license by law in Tennessee is as follows:

(1) The department of children's services shall license or approve and supervise child abuse agencies, child caring institutions, child placing agencies, detention centers, family boarding or foster care homes, group care homes, maternity homes and temporary holding resources. Not later than January 1, 1999, the department shall develop and implement standards to ensure that children in foster care placements in public or private agencies are provided quality services that protect the safety and health of the children. Exceptions to the department's licensing responsibilities concerning the aforementioned categories are contained in § 37-5-503;

(2) The department of human services shall license or approve and supervise child care centers, family child care homes and group child care homes. Exceptions to the department's licensing responsibilities concerning the aforementioned categories are contained in § 71-3-503;

(3) The department of mental health and substance abuse services shall license or approve and supervise any institution, treatment resource, group residence, boarding home, sheltered workshop, activity center, rehabilitation center, hospital, community mental health center, counseling center, clinic, halfway house or other entity, by these or other names, providing mental health, intellectual disability or developmental disability services, respectively, or as required by title 33, chapter 2, part 4. Exceptions to the licensing responsibilities of the department of mental health and substance abuse services concerning the aforementioned categories are contained in § 33-2-403;

(4) Any programs or portions of programs, or any place, home, facility, institution or other entity that is otherwise subject to licensure or approval by any other agency as required by law, shall continue to be licensed or approved by that agency unless notified to the contrary by the department of children's services; and

(5) Subject to the exemptions set out in § 37-5-503, and pursuant to promulgated rules and regulations, the department will license or approve or supervise any entity that provides residential services to children and is not otherwise subject to licensure, approval, certification or supervision by any other agency as required by state law.



§ 37-5-110 - Contracts/Leases.

(a) Contracts or leases entered into prior to May 21, 1996, with respect to any program or function transferred to the department of children's services with any entity, corporation, agency, enterprise or person, shall continue in full force and effect as to all essential provisions in accordance with the terms and conditions of the contracts in existence on May 21, 1996, to the same extent as if such contracts had originally been entered into by and between such entity, corporation, agency, enterprise or person and the department of children's services, unless and until such contracts or leases are amended or modified by the parties thereto or until the expiration of such contract.

(b) This chapter shall not be implemented in any manner that violates the prohibition against impairment of contract obligations as contained in article I, § 20 of the Constitution of Tennessee.



§ 37-5-111 - Funds.

The department, through its commissioner, shall have the authority to receive, administer, allocate, disburse and supervise any grants and funds from whatever sources, including, but not limited to, the federal, state, county and municipal governments on a state, regional, county or any other basis, with respect to any programs or responsibilities outlined in this chapter or assigned to the department by law, regulation or order. Exercise of this authority shall not be inconsistent with laws or regulations governing the appropriation and disbursement of funds as administered by the department of finance and administration.



§ 37-5-112 - Rules.

All current rules, regulations, orders, decisions and policies heretofore issued or promulgated by any departments of state government whose functions have been transferred under this chapter shall remain in full force and effect and shall hereafter be administered and enforced by the department. To this end, the department of children's services, through its commissioner, shall have the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred herein, to modify or rescind orders, rules and regulations, decisions or policies heretofore issued and to adopt, issue or promulgate new orders, rules and regulations, decisions or policies as may be necessary for the administration of the programs or functions herein transferred. The application of rules and regulations and the policies of the department shall be uniform and consistent throughout the state.



§ 37-5-113 - Accreditation.

The department shall have its youth development centers accredited by a regionally or nationally recognized accreditation body such as the American Correctional Association, the Council on Accreditation or other accreditation agency.



§ 37-5-114 - Transfer from department of youth development.

(a) Any juvenile program that was administered by the department of youth development prior to May 21, 1996, shall be transferred to, and administered by, the department of children's services on and after May 21, 1996.

(b) All staff, staff positions, offices, equipment, supplies, property, funds and other resources of any juvenile program under the department of youth development shall be transferred to the department of children's services.

(c) (1) References to the department of youth development or the division of juvenile probation relative to programs for juveniles appearing elsewhere in this code shall be deemed to be references to the department of children's services.

(2) (A) The code commission is directed to change references to the existing titles of officials, offices, agencies and entities, whenever they appear in this code, to conform to the titles of officials, offices, agencies and entities created by this chapter.

(B) The code commission is authorized to make grammatical changes in the provisions of this code to effectuate such changes.

(d) (1) All contracts and leases entered into by the department of youth development relative to programs for juveniles shall continue in full force and effect as to all provisions in accordance with the terms and conditions of such contracts or leases in existence on May 21, 1996, unless and until such contracts or leases expire or are duly amended or modified by the parties thereto.

(2) All rules, policies, orders and decisions related to juvenile services promulgated or issued by the department of youth development prior to, and in effect on May 21, 1996, shall remain in force and effect and shall be administered and enforced by the department of children's services until duly amended, repealed, expired, modified or superseded.



§ 37-5-115 - Review.

The department shall be reviewed pursuant to the requirements set out in the Tennessee Governmental Entity Review Law, compiled in title 4, chapter 29. Further, the department shall respond to requests for information from any other legislative committees including, but not limited to, the fiscal review committee, the health and welfare committee of the senate, the health committee of the house of representatives, and the government operations committees of the senate and house of representatives, to ensure that thorough review and oversight of the department is accomplished.



§ 37-5-116 - Non-discrimination.

No person shall, on the grounds of race, color, national origin, sex, age or ability to pay, be excluded from participation, be denied the benefits of or be otherwise subjected to discrimination under any program or activity operated by the department of children's services. This shall include, but not be limited to, contracts for services, employment or services to consumers.



§ 37-5-117 - Youth service officers -- Qualifications.

After July 1, 1989, any person employed as a youth service officer by the department of children's services shall:

(1) Be at least eighteen (18) years of age;

(2) Be a citizen of the United States;

(3) Have such person's fingerprints on file with the Tennessee bureau of investigation for criminal identification;

(4) Have passed a physical examination by a licensed physician;

(5) Have a good moral character as determined by investigation; and

(6) Have been certified by a Tennessee licensed health care provider qualified in the psychiatric or psychological field as being free from any impairment, as set forth in the current edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association at the time of the examination, that would, in the professional judgment of the examiner, affect the applicant's ability to perform an essential function of the job, with or without a reasonable accommodation.



§ 37-5-118 - Oath requirement.

(a) All persons employed to control and manage juvenile programs for the state shall, before entering upon the discharge of their duties, take and subscribe the following oath: "I do solemnly swear (or affirm) that I will fully, faithfully, impartially, and diligently perform all the duties required of me as ____________________ in the department of children's services, that I will execute the laws and regulations prescribed for the government of the department, so far as concerns my office; that I will accept no bribe, or other compensation during my continuance in office, other than such compensation as is allowed by law; and that I will, on no occasion, ill treat or abuse any juvenile in the care of the department."

(b) This oath shall be filed in the office of the secretary of state, and its violation by any of such officers or employees shall be perjury, punishable as in other cases of perjury.



§ 37-5-119 - Youth development centers -- Special school district -- Administration -- Teachers.

(a) The youth development centers and any other facilities deemed appropriate by the commissioner shall be a special school district, which shall be given the same funding consideration for federal funds that school districts within the state are given.

(b) The schools within such youth development centers and any other facilities deemed appropriate by the commissioner shall be under the control of the commissioner who shall serve as the board of education and director of schools for such district.

(c) (1) The schools shall meet the requirements of the law for public schools and rules and regulations of the state board of education.

(2) The commissioner of education may grant waivers for such provisions of the laws and regulations with which the schools cannot comply because of the function of the youth development centers and any other facilities deemed appropriate by the commissioner on an annual basis and in response to the commissioner's of children's services written request and justification. Such exceptions shall be in writing.

(d) (1) Each teacher in the special school district shall receive annual compensation at a rate of one tenth (1/10) times twelve (12) of the annual compensation in effect in the county in which the respective youth development center and any other facilities deemed appropriate by the commissioner are located or one tenth (1/10) times twelve (12) of the average of the annual compensation of all the counties that are contiguous with the county in which the respective youth development centers and any other facilities deemed appropriate by the commissioner are located, whichever is greater, solely out of the state appropriations made to the respective youth development centers and any other facilities deemed appropriate by the commissioner.

(2) This provision shall not act to reduce the compensation currently paid any teacher in the special school district.

(3) To the extent such resources are available, federal funding resources shall be utilized to meet increased costs resulting from implementation of this subsection (d).

(4) Longevity shall not be paid to teachers in the special school district under the provisions of both §§ 8-23-206 and 49-5-402.

(e) The commissioner of children's services shall develop and implement a plan whereby there shall be sufficient substitute teachers available for temporary service as needed for each school composing the special school district.

(f) (1) Nothing in the language of this section shall be construed as prohibiting any local school district from issuing a diploma to a resident of a youth development center and any other facilities deemed appropriate by the commissioner, upon certification of the principal of a youth center school.

(2) School records of any juvenile in the correctional programs who is issued a diploma by a local school district shall be maintained by such local school district; provided, that all references to the juvenile's commitment to and treatment by the department of children's services are expunged.

(g) The special school district of youth development centers and any other facilities deemed appropriate by the commissioner under the department shall have the powers, privileges and authority exercised or capable of exercise by any other school district.

(h) The effect of this section shall not be to provide state funds to the special school district of youth development centers and any other facilities deemed appropriate by the commissioner under the department of children's services through the basic education program (BEP).



§ 37-5-120 - Library region -- Creation.

There is created a library region to be composed of the youth development centers under the control of the department.



§ 37-5-121 - Pilot programs -- Evidence-based programs for the prevention, treatment or care of delinquent juveniles.

(a) As used in this section, unless the context otherwise requires:

(1) "Evidence-based" means a program or practice that meets the following requirements:

(A) The program or practice is governed by a program manual or protocol that specifies the nature, quality, and amount of service that constitutes the program; and

(B) Scientific research using methods that meet high scientific standards for evaluating the effects of such programs must have demonstrated with two (2) or more separate client samples that the program improves client outcomes central to the purpose of the program;

(2) "Pilot program" means a temporary research-based or theory-based program or project that is eligible for funding from any source to determine whether or not evidence supports its continuation beyond the fixed evaluation period. A pilot program shall provide for and include:

(A) Development of a program manual or protocol that specifies the nature, quality, and amount of service that constitutes the program; and

(B) Scientific research using methods that meet high scientific standards for evaluating the effects of such programs must demonstrate on at least an annual basis whether or not the program improves client outcomes central to the purpose of the program;

(3) "Research-based" means a program or practice that has some research demonstrating effectiveness, but that does not yet meet the standard of evidence-based; and

(4) "Theory-based" means a program or practice that has general support among treatment providers and experts, based on experience or professional literature, may have anecdotal or case-study support, and has potential for becoming a research-based program or practice.

(b) The department of children's services, and any other state agency that administers funds related to the prevention, treatment or care of delinquent juveniles, shall not expend state funds on any juvenile justice program or program related to the prevention, treatment or care of delinquent juveniles, including any service model or delivery system in any form or by any name, unless the program is evidence-based. The department shall continue the ongoing research and evaluation of sound, theory-based and research-based programs with the goal of identifying and expanding the number and type of available evidence-based programs, and to that end the department may engage in and fund pilot programs as defined in this section.

(c) Implementation of programs shall be accompanied by monitoring and quality control procedures designed to ensure that they are delivered as prescribed in the applicable program manual or protocol and that corrective action shall be taken when those standards are not met.

(d) The department shall include in any contract with a provider of services related to prevention, treatment or care of delinquent juveniles a provision affirming that the provider shall provide only evidence-based services, except for services that are being provided pursuant to a pilot program as defined in this section, and that the services shall be accompanied by monitoring and quality control procedures that ensure that they are delivered according to the applicable standards. The department may use performance requirements or incentives in determining the amounts payable in contracts or grants.

(e) In order to prevent undue disturbance to existing department programs, the department shall ensure that twenty-five percent (25%) of the funds expended for delinquent juveniles meet the requirements of this section during fiscal year 2009-2010, that fifty percent (50%) of such funds meet the requirements of this section during fiscal year 2010-2011, that seventy-five percent (75%) of such funds meet the requirements of this section during fiscal year 2011-2012, and that one hundred percent (100%) of such funds meet the requirements of this section during fiscal year 2012-2013 and each fiscal year thereafter.

(f) The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this section. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 37-5-122 - Post-adoption services and searches -- Fees and charges.

(a) The commissioner is authorized to promulgate rules and regulations establishing procedures, fees and charges for any service rendered relative to post-adoption search services and records handling services that are at any time required or permitted by law to be provided by the department.

(b) The commissioner is empowered to promulgate rules and regulations to reduce or eliminate fees or charges for services, identified under the provisions of this section, based upon recipients' condition or ability to pay. The amount of any fee or charge established by the commissioner under the provisions of this section shall not exceed the cost of providing the service.

(c) Any fees or charges received by the department under this section shall be deposited with the state treasurer in accordance with § 9-4-301.



§ 37-5-123 - Notification of release of juvenile offender.

(a) (1) The department of children's services shall provide or contract with a private entity to provide to members of the public who have made a notification request, notification of the release of a juvenile adjudicated to have committed a delinquent act that would constitute a felony if committed by an adult from a facility operated by or under contract with the department to home placement as defined in § 37-1-102 [See compiler's note]. The chief administrator, or a person designated by the chief administrator, of a facility operated under contract with the department shall make available to the department, or any private entity under contract with the department, the information necessary to implement this section in a timely manner. The department, or the private entity under contract with the department, shall be responsible for retrieving the information and notifying the requester in accordance with regulations promulgated by the department.

(2) The department may refuse the notification request of a person if, on a case by case basis, it finds that notification of release is not in the best interests of the juvenile being released and that such notification may result in harm to the juvenile.

(b) The department shall promulgate rules in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement the provisions of this section.

(c) Notwithstanding §§ 37-1-145, 37-1-155 or 37-5-107 to the contrary, this section shall require the release of information relating to juveniles who have been adjudicated to have committed a delinquent act that would constitute a felony if committed by an adult. The release of information shall be limited to the extent necessary to comply with the provisions of this section.



§ 37-5-124 - Disclosure of the death or near fatality of persons in the custody of the department of children's services.

(a) The commissioner of children's services shall provide a report of the fatality or near fatality of:

(1) Any child in the custody of the department;

(2) Any child who is the subject of an ongoing investigation by child protective services or has been the subject of an investigation by child protective services within the forty-five (45) days immediately preceding the child's fatality or near fatality; or

(3) Any child whose fatality or near fatality resulted in an investigation of the safety and well-being of another child in the home;

within ten (10) business days of the fatality or near fatality of such child to the members of the senate and house of representatives representing the child.

(b) The legislators representing the child shall be determined by the home address of the child. If the child was not a resident of Tennessee prior to being placed in the custody of the department, the legislators representing the child shall be determined by the address of the residence or facility in which the child was located at the time of the child's fatality or near fatality.

(c) For the purposes of this section, "near fatality" shall have the same meaning as in § 37-5-107.



§ 37-5-125 - Model programs for adolescents at risk.

(a) Through contract with nonprofit corporations, community organizations, volunteer groups, churches, schools and family resource centers, the department of children's services is authorized to establish in each grand division two (2) model after school or summer programs, or both, for young adolescents at risk of placement in the custody of the state. An entity may contract with the department to operate more than one (1) program. Each such model program shall serve not more than twenty-five (25) adolescents and shall strive to improve self-esteem, motivation, responsibility, achievement and goal setting through a variety of activities including, but not necessarily limited to, counseling, tutoring, mentoring, field trips, cultural enrichment experiences, team sports and team projects and problem solving. State funding for each such model program shall not exceed eight thousand two hundred fifty dollars ($8,250) per program.

(b) The department shall promulgate policies and guidelines defining:

(1) The phrase "young adolescents at risk of placement in the custody of the state;" and

(2) The minimum requirements and components for programs established and funded pursuant to subsection (a).

(c) On or before January 15 of each year, the department shall evaluate the success of such programs and shall report findings and recommendations to the judiciary committee of the senate and the civil justice committee of the house of representatives.



§ 37-5-126 - Children's mental health care -- Development of plan, projects and programs.

Notwithstanding any law to the contrary, the department shall assist the council on children's mental health care in developing a plan that will establish demonstration sites in certain geographic areas where children's mental health care is child-centered, family-driven, and culturally and linguistically competent and that provides a coordinated system of care for children's mental health needs in this state. The department shall also involve the council in the development of interagency projects and programs, whether state or federally funded, related to children's mental health care, except where otherwise prohibited by state or federal law.



§ 37-5-127 - License, certification or registration -- Notifications -- Prerequisites -- Web site -- Electronic notices.

(a) The department and each board, commission, agency or other governmental entity created pursuant to this title shall notify each applicant for a professional or occupational license, certification or registration from the department, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, guidelines, and policies setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, guidelines, and policies.

(b) The department and each board, commission, agency or other governmental entity created pursuant to this title shall notify each holder of a professional or occupational license, certification or registration from the board, commission, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and each board, commission, agency or other governmental entity created pursuant to this title shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and each board, commission, agency, or other governmental entity created pursuant to this title shall allow each holder of a professional or occupational license, certification or registration from the department, board, commission, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and each board, commission, agency or other governmental entity created pursuant to this title shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.



§ 37-5-128 - Review of department policies and attached protocol and procedures that affect children the department serves -- Uniformity of applicability.

Before March 1 of each year, the department shall appear before the judiciary committee of the senate and the civil justice committee of the house of representatives for a review of the policies of the department and attached protocol and procedures for these policies and any provisions that affect the children the department serves. During the review, the committees shall consider the uniformity of applicability across the state of the department's policies and attached protocol and procedures for these policies and any provisions that affect the children the department serves.



§ 37-5-129 - Review of new departmental policies.

The department shall submit for review by the judiciary committee of the senate and the civil justice committee of the house of representatives any new departmental policies within sixty (60) days of adoption of the policies.



§ 37-5-130 - Cessation of operations -- Permanent education records.

In the event that a department of children's services provider agency school ceases operations, or the department no longer contracts with the provider agency, the permanent educational records for students who have been in state custody shall be forwarded to the department by the contract agency or provider. Such records shall be maintained in accordance with department policies and procedures as to educational records, and may be released to appropriate individuals or entities in accordance with department policy.



§ 37-5-131 - Education of youth in juvenile detention facilities of the department of children's services or other facilities for youth at risk.

(a) This section shall apply to the following facilities:

(1) Juvenile detention facilities approved, certified or licensed by the department of children's services; and

(2) Facilities for children who are not in the custody of the department of children's services that provide community-based alternative educational programs whose purposes are prevention of delinquency, rehabilitation of delinquent youth or otherwise addressing unruly behavior that places youth at risk educationally or at risk of coming into state custody.

(b) Each facility shall report no later than August 31, 2010, to the department of education the number of youth detained or served, as well as relevant demographic and service delivery information as specified by the department of education, including, but not limited to, date of entry and date of exit from the facility for the time period of July 1, 2008, through June 30, 2010.

(c) On or before January 15, 2011, the department of education shall provide a report containing a compilation of the data and a detailed analysis of the findings to the chair of the judiciary committee of the senate, the chair of the children and family affairs committee of the house of representatives, the executive director of the commission on children and youth, the chairs of the education committees of the senate and the house of representatives and the commissioner of children's services. Such report shall include, but not be limited to, the following recommendations:

(1) A process to properly determine and direct the allocation of BEP funding for the purpose of education of youth in these facilities; and

(2) A process to ensure grades and attendance records are transferable between local education agencies and these facilities.

(d) The state board of education, in consultation with the department of children's services and the department of education, shall develop or modify curriculum-based standards, as necessary, for the education of children in these facilities consistent with those applicable to all other school systems.






Part 2 - Youth Development Centers

§ 37-5-201 - Establishment -- Coeducational programs.

(a) For the detention, treatment, rehabilitation and education of children found to be delinquent, there shall be youth development centers. Such centers shall be under the supervision and control of the commissioner of children's services.

(b) Nothing in this chapter shall be construed so as to restrict or prohibit coeducational programs in any youth center for delinquent children.

(c) The youth development center located in Fayette County is hereby renamed "The John S. Wilder Youth Development Center."



§ 37-5-202 - Superintendents.

There shall be a superintendent of each youth center to be appointed by the commissioner of children's services.



§ 37-5-203 - Powers and duties of superintendent.

(a) The superintendent has charge, control and supervision of the youth center, its employees and students.

(b) Such superintendent has authority to make recommendations to the commissioner of children's services for the release of children placed in the center.



§ 37-5-204 - Education -- Character development -- Work programs.

(a) The superintendents of such centers shall have the authority, subject to the approval of the commissioner of children's services, to introduce any branch of educational pursuit that they may deem to be in the best interest of the children, and they shall use their utmost efforts for the moral, physical and mental development of the children, so that they may be molded into good men and women and useful citizens.

(b) Any superintendent may, subject to the approval of the commissioner, establish a work opportunity program for children sixteen (16) years of age or older.

(c) The superintendent shall, before any child is permitted to take employment, ensure that the prospective employment meets all requirements of the department of labor and workforce development pertaining to the employment of children.

(d) The superintendent will ascertain the availability of transportation to and from the place of work and the cooperation of the employer or supervisors with supervision requirements. Hours of release for involvement of the work opportunity program will be the responsibility of the superintendent in keeping with departmental consideration for the good of the child and the welfare of the department.

(e) All moneys earned by the child in the work opportunity program shall be posted to the child's trust fund account. Expenditures under this program from the child's earnings should be limited to transportation, special clothing, tools or lunch and other casual expenses with the approval of the superintendent.



§ 37-5-205 - Transfer and commitment of children.

(a) Fees that are allowed by law for carrying prisoners to the penitentiary shall be allowed to the sheriffs for taking children found to have committed offenses punishable in the penitentiary to such youth centers.

(b) The state shall only be responsible for the transfer of such children as have been found to have committed offenses punishable by imprisonment in the penitentiary. The expense of transporting delinquent children not found to have committed offenses punishable in the penitentiary shall be paid by the counties from which committed.

(c) When any female child is to be transported to such youth centers, the sheriff shall deputize a suitable woman of good moral character to convey such child. In the event the sheriff shall not find such a woman in the county, the department shall provide a proper and suitable escort for the child, and this escort shall be paid from the allowance provided for the sheriff. The expense of the woman so deputized shall be paid from the allowance for the sheriff.



§ 37-5-206 - Retention of children committed for penitentiary offenses -- Transfer to penitentiary -- Prosecution for escape.

(a) Any child committed to the department for an offense punishable by confinement in the penitentiary may be retained in a youth center until such child's nineteenth birthday, or at any time after the child's eighteenth birthday, when found to be incorrigible by the superintendent, subject to agreement between the commissioner of correction and the commissioner of children's services, may be transferred to the penitentiary. The authority for transferring such children eighteen (18) years of age or older shall be upon warrant issued by the commissioner, such warrant to contain the name of the child, age at conviction and at the transfer, and the offense for which committed. The superintendent shall furnish to the warden of the penitentiary the original commitment papers in the case.

(b) Any child or inmate sixteen (16) years of age or over, confined in a youth center and who escapes therefrom commits a Class A misdemeanor. The superintendent of the youth center, with the approval of the commissioner, may certify to the district attorney general in the district in which the escape was effected, that such escape has occurred and the facts relating thereto. The child or inmate thus certified as having escaped may be prosecuted as an adult in the court having jurisdiction of the offense, as if the child or inmate were an adult.



§ 37-5-207 - Commitment for federal offense.

Authority is given to the department for commitment of children who may be convicted of any offense against the United States in any district court of the United States within the state and sentenced by such court to the department, and to that end, the commissioner may enter into a contract with the attorney general of the United States for their detention, subsistence and proper employment of such juvenile offenders and the rate of compensation to be paid for the use of the institution by the United States.



§ 37-5-208 - Procedure for commitment -- Form.

(a) A judge committing a child under eighteen (18) years of age to the department shall make out and sign a commitment on a form provided by the department and certified to by the clerk under the seal of the court.

(b) Such commitment form, together with information of a social nature, shall be forwarded with the child.



§ 37-5-209 - Records and accounts -- Sale of unneeded property -- Reports.

(a) The superintendents shall:

(1) Keep complete records of all children, their conduct, character and aptitudes;

(2) Keep a set of account books in which all expenses of the youth center shall be entered, and shall sign all vouchers;

(3) Keep a record of all products made or raised on the grounds of the youth center; and

(4) Sell such products as are not used or needed by the youth center, and make reports of such sales to the commissioner of children's services.

(b) Their books and accounts shall at all times be open to the inspection of any state auditor.

(c) They shall give bond payable to the state, for the safekeeping of all money or property belonging to the state coming into their possession.

(d) They shall make quarterly reports to the commissioner of the income and expenditures of their youth centers, the number of children, their terms, names, ages and conduct.



§ 37-5-210 - Buildings and equipment.

The commissioner shall be authorized, subject to the approval of the governor, to erect all buildings necessary for the proper maintenance of the children committed to the department of children's services, and to purchase all things for the proper equipment of the youth centers, under appropriations made from time to time.



§ 37-5-211 - Products of youth centers -- Expenditure of receipts.

(a) The commissioner shall keep an account of all products of the youth centers, and shall include a report of same in the commissioner's biennial report.

(b) All money received from the operation of the youth centers shall be expended for the proper maintenance of the youth centers.



§ 37-5-212 - Instruction in art of barbering.

The commissioner is hereby authorized to institute within the youth development centers a course of instruction in the art of barbering as encompassed within the provisions of title 62, chapter 3.



§ 37-5-213 - Authorized courses of instruction.

The commissioner is authorized to institute within the youth development centers courses of instruction for:

(1) GED(R) preparation; and

(2) Vocational and occupational training.






Part 3 - Community Services Agency Act of 1996

§ 37-5-301 - Short title.

This part shall be known and may be cited as the "Community Services Agency Act of 1996."



§ 37-5-302 - Purpose.

The purpose of this part is to provide a mechanism to facilitate the provision of services for children and other citizens in need of services in Tennessee through centralized agencies located throughout the state. The community services agencies may contract with any other agencies to provide assistance wherever needed.



§ 37-5-303 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency" means the community services agency;

(2) "Board" means the community services agency board;

(3) "Commissioner" means the commissioner of finance and administration, or the commissioner's designee, unless otherwise stated in this part;

(4) "Department" means the department of finance and administration, unless otherwise stated in this part; and

(5) "Executive director" means the chief administrative officer of a community service agency.



§ 37-5-304 - Agencies -- Establishment -- Public function and purpose.

(a) The commissioner is authorized to establish community services agencies as provided in this part. These agencies shall provide coordination of funds or programs for the care of the citizens of the state.

(b) The commissioner may establish one (1) community services agency in the metropolitan area of Memphis and Shelby County.

(c) The commissioner may establish multi-county community service agencies with such geographic boundary lines as may be deemed necessary.

(d) The community services agency shall be a political subdivision and instrumentality of the state. As such, it shall be deemed to be acting in all respects for the benefit of the people of the state in the performance of essential public functions, and shall be deemed to be serving a public purpose through improving and otherwise promoting the well-being of the citizens of the state.



§ 37-5-305 - Community services agency board -- Statewide community services agency -- Creation -- Members.

(a) Each community services agency shall be governed by a community services agency board.

(b) There is hereby created and established a statewide community services agency. The statewide board of directors shall consist of the commissioner or the commissioner's designee and twelve (12) members appointed by the governor. The members appointed by the governor shall be as follows:

(1) There shall be one (1) member appointed from each of the nine (9) regional agency areas;

(2) There shall be one (1) member appointed from each of the three (3) grand divisions; and

(3) No two (2) members shall reside in the same county at the time of appointment or reappointment.

(c) The membership of each regional board serving a multi-county community services agency shall be appointed by the governor and shall consist of a representative of each county within the agency boundary and the commissioner or the commissioner's designee.

(d) The membership of each board serving a metropolitan community services agency shall consist of twelve (12) members appointed by the governor, with at least fifty percent (50%) of the appointments made from recommendations by the county mayor. If any municipality within the county has more than sixty percent (60%) of the total population of the county, the governor shall appoint equal number from recommendations submitted by the county mayor and the mayor of the identified municipality.

(e) Appointees to a board governed by subsections (b), (c), and (d) may include, but not be limited to, representatives of the areas of law enforcement, mental health professionals, local education agencies, local courts, social workers, advocates, health care providers, consumers of services provided by the community services agency or persons having specialized knowledge or expertise in the service areas and public and private agencies that provide services to persons in need of services in Tennessee. The members of each board shall be appointed with a good faith effort to reflect a diverse mixture of race and gender.

(f) The term of a member of a board governed by subsections (b), (c), and (d) shall be four (4) years. The terms of initial appointments to the board shall be staggered as follows: one fourth (1/4) shall be made for a term of one (1) year, one fourth (1/4) for a term of two (2) years, one fourth (1/4) for a term of three (3) years, and one fourth (1/4) for a term of four (4) years. The governor shall make initial appointments to the statewide board of directors by July 1, 2012.

(g) Members of a board governed by subsections (b), (c), and (d) shall continue in office until the expiration of the terms for which they were respectively appointed and until such time as their successors are appointed.

(h) Vacancies occurring on a board governed by subsections (b), (c), and (d) because of death, resignation or lack of active participation, as determined by the governance policies of the community services agency, shall be filled in the same manner as a regular appointment for the remainder of the unexpired terms.

(i) Members of a board governed by subsections (b), (c), and (d) shall not be compensated for services rendered to the agency, but shall be reimbursed by the agency for actual expenses in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(j) A board governed by subsections (b), (c), and (d) shall elect a chair from among its members. The board shall also elect other officers as the board finds necessary and appropriate. Such positions are for a term of one (1) year, but officers may be reelected to serve additional terms.

(k) If any matter before a board governed by subsections (b), (c), and (d) involves a project, transaction or relationship in which a member or the member's associated institution, business or board has a direct or conflicting interest, the member shall disclose to the board that interest and shall be prohibited from participating in discussions and voting on that matter.



§ 37-5-306 - Community services agency board -- Powers.

The board has the following powers and duties in addition to the powers and duties granted to or imposed upon it by other sections of this part to:

(1) Adopt written policies, procedures or rules and regulations to govern its internal operations. If such rules and regulations are proposed, they must be submitted for prior approval to the commissioner;

(2) Make and execute contracts and all other instruments necessary or convenient for the exercise of its duties and responsibilities under this part. All contracts pertaining to acquisitions and improvement of real property, pursuant to § 4-15-102, must be approved in advance by the commissioner and the state building commission. Contracts for services must be approved pursuant to rules and regulations promulgated by the commissioner;

(3) Acquire or dispose of in the name of the board, real or personal property or any interest therein, including rights or easements, on either a temporary or long-term basis by gift, purchase, transfer, foreclosure, lease or otherwise, subject to subdivision (2);

(4) Procure insurance in amounts and from insurers that it deems desirable to protect itself in carrying out its duties and responsibilities under this part;

(5) Seek assistance from the commissioner of finance and administration, the comptroller of the treasury, the state treasurer and other state agencies;

(6) Receive, administer, allocate and disburse funds made available under this part, funds and contributions from private or local public sources that may be used in support of a community services program, and funds made available under any federal or state assistance program for which an agency organized in accordance with this part may serve as grantee, contractor or sponsor of projects appropriate for inclusion in community services programs;

(7) Perform other acts necessary or convenient to exercise the powers granted or reasonably implied in this part;

(8) Procure goods, materials, supplies and equipment in accordance with applicable state or federal guidelines, and where practical, on a competitive basis; and

(9) Contract with other state agencies to provide services to those agencies as deemed appropriate by the board.



§ 37-5-307 - Commissioner -- Powers and duties.

(a) The commissioner has the duty and responsibility to:

(1) Promulgate rules and regulations to carry out the commissioner's responsibilities under this part;

(2) Review and approve plans of operation submitted in accordance with § 37-5-310, with the concurrence of the comptroller of the treasury;

(3) Enter into such contracts, subject to applicable rules and regulations and procedures, as necessary to carry out this part;

(4) Appoint an executive director for each agency with such appointment subject to the approval of the agency board. Nothing in this subdivision (a)(4) shall prohibit a board from submitting recommendations to the commissioner for the appointment of an executive director;

(5) Require each agency to submit annual reports on each preceding fiscal year to reflect the nature and extent of all financial transactions and to assure financial integrity; and

(6) Perform other acts necessary or convenient to exercise the powers granted or reasonably implied in this part.

(b) All rules concerning community service agencies promulgated by the commissioner of children's services prior to July 1, 2005, and in effect on March 12, 2014, shall remain in full force and effect and shall be administered by the department of finance and administration until duly amended, repealed, expired, modified or suspended.



§ 37-5-308 - Executive director -- Employees and expenses.

The executive director, subject to approval of the board and approval of the plan of operation pursuant to § 37-5-310, has the authority to hire such employees and incur such expenses as may be necessary for proper discharge of the duties of the agency.



§ 37-5-309 - Contracts for provisions of health care -- Termination.

(a) The agency shall, to the maximum extent possible, contract with private providers, clinics and local governments for the provision of services for the citizens of the state.

(b) The agency shall terminate a contract under the following conditions:

(1) Fraud or misappropriation of funds;

(2) Delivery of services under the contract in a manner not consistent with the appropriate standard of care; or

(3) Other reasons provided under the law and rules and regulations of the commissioner promulgated pursuant to this part.

(c) Additionally, the agency shall have authority to terminate a contract for cause.



§ 37-5-310 - Plan of operation.

(a) At least ninety (90) days prior to the beginning of each state fiscal year, the board shall submit a plan of operation for review and approval to the commissioner and the comptroller of the treasury. The plan of operation shall be in such form as may be required by the department and shall include, but not be limited to, the following:

(1) A budget for operating and capital expenditure;

(2) Contracts for services;

(3) Appropriate policies and procedures adopted by the board to govern the expenditures of funds; and

(4) Other items as required by the department through rules and regulations.

(b) The plan of operation may be amended during the fiscal year with the written approval of the commissioner and the comptroller of the treasury.



§ 37-5-311 - Disposition of funds.

(a) The executive director of each agency shall deposit with the state treasurer funds received from the United States treasury and other funds earned, given or granted to the agency, including state funds.

(b) Such funds may be invested in the local government investment pool pursuant to title 9, chapter 4, part 7.

(c) The board may establish such bank accounts pursuant to § 9-4-302, as are necessary for the efficient management of the agency.



§ 37-5-312 - Annual reports.

(a) Each board shall make an annual report to the governor and to the commissioner.

(b) This report shall contain an accounting for all money received and expended, statistics on persons served during the year, recommendations and such other matters as the board deems pertinent.



§ 37-5-313 - Annual audit -- Accounting records.

(a) The comptroller of the treasury shall make an annual audit of the program established by this part as part of the comptroller's annual audit pursuant to § 9-3-211.

(b) The community services agencies shall maintain all books and records in accordance with generally accepted accounting principles, and at no less than those recommended in the "Accounting Manual for Recipients of Grant Funds in Tennessee" published by the comptroller of the treasury. Such records shall be made available for inspection to the department and the comptroller of the treasury, upon request.



§ 37-5-314 - State employees.

Employees of the community services agencies shall be considered "state employees" for purposes of § 9-8-307. Designated volunteers providing services under this part shall also be considered "state employees" for purposes of § 9-8-307; provided, that designated volunteers who are medical professionals providing direct health care pursuant to this part shall be considered "state employees" solely for the category of "professional liability" pursuant to § 9-8-307.



§ 37-5-315 - Construction -- Generally.

This part shall be given the following construction:

(1) This part shall be construed as remedial legislation and shall be given liberal construction to effectuate its purpose;

(2) This part shall not be construed as creating an employer-employee relationship between the department, the community services agencies or their contractors; and

(3) If any provision of this part or the application thereof to any person or circumstances is held to be invalid, such invalidity shall not affect other provisions or applications of the part that can be given effect without the invalid provisions or applications, and to that end the provisions of this part are declared to be severable.



§ 37-5-316 - Participation in retirement system.

(a) Community services agencies shall be eligible to be participating employers in the Tennessee consolidated retirement system.

(b) All liabilities owed by a community health agency and all assets of whatever kind and nature and wherever located, including, but not limited to, real property, personal property, cash, equipment and fund balances held in the name of a community health agency shall be transferred to the appropriate community services agency.

(c) The employees of a community health agency shall be transferred to the appropriate community services agency, and such transfer shall not constitute a break in service for such employees.

(d) No action taken pursuant to this act shall be deemed to change the structure of the organization, formerly known as a community health agency, for federal tax reporting purposes, nor reduce employees' benefit-related plans including, but not limited to, retirement plans, deferred compensation plans, cafeteria plans and health plans.

(e) Contracts or leases entered into prior to May 21, 1996, by and between a community health agency and any entity shall continue in full force and effect as to all essential provisions in accordance with the terms and conditions of such contracts or leases as if such contracts or leases had originally been entered into by and between such entities and the appropriate community services agency, unless and until such contracts or leases are amended or modified by the parties thereto or until the expiration of such contracts or leases.



§ 37-5-317 - Transfer of career service employees from community services agencies to the department of children's services or the department of health in certain communities.

(a) Notwithstanding any law to the contrary, including § 8-30-309, and recognizing the years of faithful and dedicated service to the state of Tennessee by the employees of the community services agencies, community services agency employees who serve in jobs that would be classified as career service, as formerly defined in § 8-30-208 [repealed and reenacted], had they been employed in the state service, and whose functions and positions are transferred to either the department of children's services or the department of health by each department's respective commissioner on or before June 30, 2006, shall be transferred into the department of children's services or the department of health. Such employees shall receive the benefits and protection of career service status and shall be eligible for participation in the state health insurance plan without further examination or competition.

(b) All community service agency employees transferred to the department of children's services or the department of health, pursuant to this part, shall be subject to a minimum probationary period of six (6) months, beginning on the first day of service with the respective department, pursuant to §§ 8-30-312 and 8-30-314, unless the transferred community service agency employee has previously served the minimum six-month probationary period.

(c) All such transfers shall take place no later than June 30, 2006.

(d) Transfers of employees from the community services agencies to the department of children's services or the department of health, pursuant to this section, shall not result in any diminution, impairment or interruption of current salary, accrued sick and annual leave, seniority, participation in the Tennessee consolidated retirement system, or amounts already accrued under a deferred compensation plan; however, this shall not impair the department's authority, through establishing policies and procedures, to correct salary disparities through the promotional process.

(e) Any employee so transferred shall be eligible for promotion pursuant to the provisions of title 8, chapter 30, after the transfer takes effect.

(f) This section shall not apply to a county having a metropolitan form of government whose employees provide services for the community service agencies pursuant to § 37-5-304 .



§ 37-5-318 - Transfer of employees from community services agencies to the department of children's services in counties with a metropolitan form of government.

(a) Notwithstanding any law to the contrary, including § 8-30-309, any county having a metropolitan form of government whose employees provide services for the community services agency, pursuant to § 37-5-304, and who serve in positions funded by the department of children's services may be transferred to the department of children's services by the commissioner, on or before June 30, 2006. Such employees shall receive the benefits and protection of career service status and shall be eligible for participation in the state health insurance plan without further examination or competition. Salaries of transferred employees of a county having a metropolitan form of government shall be within the appropriate salary range for state job classifications and shall be at least equal to, but not less than, the median salary of department of children's services employees in the county having a metropolitan form of government.

(b) All employees of a county having a metropolitan form of government who provide services for the community services agency, pursuant to § 37-5-304, and who are transferred to the department of children's services, pursuant to this section, shall be subject to a minimum probationary period of six (6) months beginning on the first day of service with the department, pursuant to §§ 8-30-312 and 8-30-314, unless the transferred employee has previously served the minimum six-month probationary period.

(c) All such transfers shall take place no later than June 30, 2006.



§ 37-5-319 - Transfer of executive service employees whose functions are transferred from community services agencies to the department of children's services.

(a) Notwithstanding any provisions of law to the contrary, including § 8-30-309, and recognizing the years of faithful and dedicated service to the state of Tennessee by the employees of the community services agencies, community services agency employees who serve in jobs that would be classified as executive service, as formerly defined in § 8-30-208 [repealed and reenacted], had they been employed in the state service, and whose functions and positions are transferred to the department of children's services by the commissioner on or before June 30, 2006, shall be transferred into the department of children's services. Such employees shall be eligible for participation in the state health insurance plan without further examination or competition.

(b) All such transfers shall take place no later than June 30, 2006.

(c) Transfers of employees from the community services agencies to the department of children's services pursuant to this section shall not result in any diminution, impairment or interruption of accrued sick and annual leave, seniority, participation in the Tennessee consolidated retirement system, or amounts already accrued under a deferred compensation plan.






Part 4 - Trafficking in Children

§ 37-5-401 - Consent required for importation of child.

No person, agency, association, institution or corporation shall bring or send into this state any child for the purpose of giving the child's custody to some person, institution, corporation or agency in the state, or procuring its adoption by some person in the state without first obtaining the written consent of the department of human services.



§ 37-5-402 - Placement of imported child.

(a) The person, agency or corporation with whom a child is placed for either of the purposes set out in § 37-5-401 shall be responsible for the child's proper care and training.

(b) The department of human services, through its agents, shall permit the placing of such child only with a licensed child-caring or child-placing agency or maternity home or in a family home that has been studied and approved by the department's own agent.



§ 37-5-403 - Bond on importation of child.

(a) The department may in its discretion require of a person, agency, association, institution or corporation that brings or sends a child into the state, with the written consent of the department, as provided in § 37-5-401, a continuing bond in a sum not less than one thousand dollars ($1,000), nor more than ten thousand dollars ($10,000), with such condition as may be prescribed and such sureties as may be approved by the department.

(b) Such bond shall be made in favor of, and filed with, the department, with the premium prepaid by the person, agency, association, institution or corporation desiring to place such child in the state.



§ 37-5-404 - Consent to take child out of state.

(a) No child shall be taken or sent out of the state for the purpose of placing the child in a foster home or in a child-caring institution without first obtaining the written consent of the department of human services.

(b) All out-of-state placements shall be cleared with the proper authorities of the receiving state by the department.

(c) The foster home or child-caring institution in which the child is placed shall report to the department at such times and through such agency and in such form as the department may direct as to the location and well-being of such child.

(d) A violation of this section is a Class C misdemeanor.



§ 37-5-405 - Penalty for violations.

Every person acting for that person or for any agency who violates any of the provisions of this part, or any agency or corporation that, through its agents, violates any of the provisions of this part, or any person or agency that makes any false statements to the department of human services regarding the placement of such child, as herein set out, commits a Class A misdemeanor and shall be punished by a fine of not more than two hundred dollars ($200), or by imprisonment for not more than six (6) months, or by both fine and imprisonment.



§ 37-5-406 - Exemption of relatives of child.

None of the provisions of this part shall apply when a child is brought into, or sent into, or taken out of, or sent out of the state, by a parent, stepparent, grandparent or other natural or legal guardian of the child.






Part 5 - Child Care Agencies

§ 37-5-501 - Part definitions.

(a) As used in this part, unless the context otherwise requires, "child care agency" includes "child abuse agency," "child caring institution," "child placing agency," "detention center," "family boarding home or foster home," "group care home," "maternity home," or "temporary holding resource" as defined in subsection (b).

(b) As used in this part, unless otherwise excluded pursuant to § 37-5-503, and unless the context otherwise requires:

(1) "Care giver," "care givers," "care provider," or "care providers" mean the person or persons or entity or entities responsible for providing for the supervision, protection and basic needs of the child;

(2) "Child" or "children" means a person or persons under eighteen (18) years of age;

(3) (A) "Child abuse agency" means and includes any place, facility or service operated by any entity or person, that undertakes to or does provide any services of any nature whatsoever, including, but not limited to, emergency shelter care, homemaker services, or parent training services, designed to prevent or treat child abuse or neglect or to protect children from child abuse or neglect. "Child abuse agency" does not include any entity or a person licensed by the state to practice medicine or psychology while in the course of such practice; nor any school, hospital, mental health center, or similar institution operated or approved by any agency or department of the state; nor any church or church-related organization;

(B) Nothing in subdivision (b)(3)(A) shall be construed, however, to diminish or repeal the duty of any person to report suspected child abuse pursuant to chapter 1, parts 4 and 6 of this title; and

(C) The provisions of this subdivision (b)(3) do not constitute an appropriation of funds, and, commencing with the fiscal year beginning July 1, 2000, no funds shall be expended under the provisions of this subdivision (b)(3) unless such funds are specifically appropriated in the general appropriations act pursuant to §§ 9-4-5101 -- 9-4-5114, or a specific amendment or supplement thereto;

(4) "Child care" means the provision of supervision, protection and the basic needs of a child for twenty-four (24) hours a day including the provision of such temporary services to a child awaiting placement in permanent care. Care for a child of less than twenty-four (24) hours duration is licensed by the department of human services pursuant to title 71, chapter 3, part 5;

(5) "Child care agency" or "agency" means the person or entity that provides child care, regardless of whether such person or entity is licensed;

(6) "Child caring institution" means any place or facility operated by any entity or person providing residential child care for thirteen (13) or more children who are not related to the primary care givers;

(7) "Child placing agency" means any entity or person that places children in foster boarding homes or foster homes for temporary care or for adoption or any other entity or person or group of persons who are engaged in providing adoption studies or foster care studies or placement services as defined by the rules of the department;

(8) "Commissioner" means the commissioner of children's services;

(9) "Department" means the department of children's services;

(10) "Detention center" means a place or facility operated by any entity or person, governmental or otherwise, for the confinement in a hardware secure facility of a child or children who meet the criteria of § 37-1-114(c) or other applicable laws and who:

(A) Are in need of legal temporary placement;

(B) Are awaiting adjudication of a pending petition; or

(C) Are awaiting disposition or placement;

(11) "Family boarding home or foster home" means a home (occupied residence) operated by any entity or person that provides residential child care to at least one (1) child but not more than six (6) children who are not related to the primary care givers;

(12) "Foster child or children" means the person or persons who are living in a child care or residential child care facility as a result of the removal by a court of custody from the child's parent or parents to the department, by a surrender of parental or guardian rights executed by the child's parent or parents or guardian, or as the result of the execution of any legal document transferring legal custody from the parent or parents or guardian of the child to the department, or to the entity or person operating a child care agency;

(13) "Group care home" means any place or facility operated by any entity or person that provides residential child care for at least seven (7) children but not more than twelve (12) children who are not related to the primary care givers;

(14) "Maternity home" means any place or facility operated by any entity or person that receives, treats or cares for more than one (1) child or adult who is pregnant out of wedlock, either before, during or within two (2) weeks after childbirth; provided, that the licensed child placing agencies and licensed maternity homes may use a family boarding home approved and supervised by the agency or home, as a part of their work, for as many as three (3) children or adults who are pregnant out of wedlock; and provided further, that "maternity home" does not include children or women who receive maternity care in the home of a person to whom they are kin within the sixth degree of kindred computed according to civil law, nor does it apply to any maternity care provided by general or special hospitals licensed according to law and in which maternity treatment and care is part of the medical services performed and the care of children is brief and incidental;

(15) "Related" means, for purposes of "child care," the children, step-children, grandchildren, step-grandchildren, siblings of the whole or half-blood, step-siblings, nieces, nephews or foster children of the primary care giver. For purposes of "residential child care," "related" means children, step-children, grandchildren, step-grandchildren, siblings of the whole or half-blood, step-siblings, nieces or nephews of the primary care provider;

(16) "Residential child care" means the provision of supervision or protection, and meeting the basic needs of a child for twenty-four (24) hours per day; and

(17) "Temporary holding resource" means a place or facility housing primarily no more than eight (8) children operated by any entity or person, governmental or otherwise, providing a short-term (less than seventy-two (72) hours, exclusive of non-judicial days) placement alternative for a child or children in a primarily staff-secure facility, as defined by the department, while the child or children await adjudication of a pending petition or disposition following adjudication, or pending return to a dispositional placement. This facility shall have a maximum of two (2) hardware secure rooms. At least one half (1/2) of the rooms in the facility shall be non-hardware secure.



§ 37-5-502 - Basis for licensing -- Regulations -- License application -- Temporary license -- Non-transferability of license -- Transfer of operation to circumvent licensing laws or regulations -- Fees.

(a) (1) Any person or entity operating a child abuse agency, child caring institution, child placing agency, detention center, family boarding home or foster home, group care home, maternity home, or temporary holding resource, as defined in § 37-5-501, must be licensed by the department as provided by this part.

(2) (A) The department has the authority to issue regulations pursuant to the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2, for the licensing of any persons or entities subject to any provisions of this part and the enforcement of appropriate standards for the health, safety and welfare of children under the care or supervision of those entities.

(B) To the extent they are not inconsistent with the statutory provisions of this part, the regulations of the department that are in effect on July 1, 2000, shall remain in force and effect until modified by regulatory action of the department.

(3) The department's regulations of child care agencies shall be developed, and the continued approval of the licensing of a child care agency, shall be based upon the following criteria:

(A) The safety, welfare and best interests of the children in the care of the agency;

(B) The capability, training and character of the persons providing or supervising the care to the children;

(C) The quality of the methods of care and instruction provided for the children;

(D) The suitability of the facilities provided for the care of the children;

(E) The adequacy of the methods of administration and the management of the child care agency, the agency's personnel policies, and the financing of the agency; and

(F) The present need for the child care agency.

(b) (1) The department shall provide reasonable assistance to applicants or licensees in meeting the child care standards of the department, unless the circumstances demonstrate that further assistance is not compatible with the continued safety, health or welfare of the children in the agency's care, and that regulatory action affecting the agency's license is warranted. All costs and expenses arising from or related to meeting the child care standards of the department shall be borne entirely by the applicant or licensee.

(2) If a licensee is denied the renewal of a license, or if a license is revoked, or if any applicant for a license cannot meet the standards, then the department shall assist in planning for the placement of such children in licensed child care agencies, or other suitable care, return them to their own homes or make any other plans as seem necessary and advisable to meet the particular needs of the children involved.

(c) Application for a license to operate a child care agency shall be made in writing to the department in such manner as the department determines and shall be accompanied by the appropriate fee set forth in the fee schedule in subsection (f).

(d) (1) (A) If the department determines that the applicant for a license that is not the renewal of an existing license, has presented satisfactory evidence that the facility that is proposed for the care of children has received fire safety and environmental safety approval, that the applicant and the personnel who will care for the children are capable in all substantial respects to care for the children and that the applicant has the ability and intent to comply with the licensing law and regulations, the department shall issue a temporary license to the applicant; provided, that no temporary license shall be issued for child care agencies that federal law or regulations do not permit the department to license until all necessary licensing requirements are met.

(B) If the department determines that the conditions of the applicant's facility, its methods of care or other circumstances warrant, it may issue a restricted license that limits the agency's authority in one (1) or more areas of operation.

(2) The purpose of the temporary license is to permit the license applicant to demonstrate to the department that it has complied with all licensing laws and regulations applicable to its classification prior to the issuance of an initial annual license.

(3) Within ninety (90) days of the issuance of the temporary license, the department shall determine if the applicant has complied with all regulations governing the classification of child care agency for which the application was made.

(4) (A) If the department determines that the applicant has complied with all licensing regulations for the classification of child care agency for which application was made, the department shall issue an annual license.

(B) If the department determines that the conditions of the applicant's facility, its methods of care or other circumstances warrant, it may issue a restricted license that limits the agency's authority in one (1) or more areas of operation.

(5) In granting any license, the department may limit the total number of children who may be enrolled in the agency regardless of whether the agency may have the physical capacity to care for more children.

(6) The licensee shall post the license in a clearly visible location as determined by the department so that persons visiting the agency can readily view the license.

(7) If the department fails to issue or deny an annual license within ninety (90) days of the granting of the temporary license, the temporary license shall remain in effect, unless suspended, as provided in § 37-5-514 until such determination is made. If an annual license is denied following the issuance of a temporary license, and if a timely appeal is made of the denial of the annual license, the temporary license shall remain in effect, unless suspended, until the board of review renders a decision regarding the denial of the annual license.

(8) If a temporary or annual license is denied, or an annual license is restricted, the applicant may appeal the denial or restriction as provided in § 37-5-514.

(e) (1) Except as provided herein, no license for a child care agency shall be transferable, and the transfer by sale or lease, or in any other manner, of the operation of the agency to any other person or entity shall void the existing license immediately and any pending appeal involving the status of the license, and the agency shall be required to close immediately. If the transferee has made application for, and is granted, a temporary license, the agency may continue operation under the direction of the new licensee. The new licensee in such circumstances may not be the transferor or any person or entity acting on behalf of the transferor.

(2) If the department determines that any person or entity has transferred nominal control of an agency to any persons or entities who are determined by the department to be acting on behalf of the purported transferor in order to circumvent a history of violations of the licensing law or regulations or to otherwise attempt to circumvent the licensing law or regulations or any prior licensing actions instituted by the department, the department may deny the issuance of any license to the applicant. The denial of the license may be appealed as provided in § 37-5-514.

(3) (A) The license of any agency shall not be voided nor shall any pending appeal be voided pursuant to this subsection (e) solely for the reason that the agency is subject to judicial orders directing the transfer of control or management of a child care agency or its license to any receiver, trustee, administrator or executor of an estate, or any similarly situated person or entity.

(B) If the current licensee dies, and provided that no licensing violations require the suspension, denial or revocation of the agency's license, the department may grant family members of the licensee, or administrators or executors of the licensee, a temporary license to continue operation for a period of ninety (90) days. At the end of such period, the department shall determine whether an annual or extended license should be granted to a new licensee as otherwise provided in this section.

(C) Nothing in this subsection (e) shall be construed to prevent the department from taking any regulatory or judicial action as may be required pursuant to the licensing laws and regulations that may be necessary to protect the children in the care of such agency.

(f) The following fees shall apply to applications for licenses for child care agencies licensed pursuant to this part:

(1) Family boarding home or foster care home ..................... $25.00

(2) Group care home ..................... 25.00

(3) Any child caring institution or child placing agency ..................... 25.00

(4) Maternity home ..................... 25.00

(5) Child abuse agency ..................... 25.00

(6) Detention center ..................... 25.00

(7) Temporary holding resources ..................... 25.00

(g) All licensure application and renewal fees collected by the department pursuant to this part shall be paid into the general fund, but shall be earmarked for and dedicated to the department. Such earmarked fees shall be used by the department exclusively to improve child care quality in this state by funding activities that include, but are not limited to, child care provider training activities, but excluding any costs associated with conducting criminal background checks.

(h) A license issued to a child placing agency by the department shall include all boarding homes, group care homes or foster homes approved, supervised and used by the licensed agency as a part of its work.

(i) Notwithstanding any provisions of title 13, chapter 7, to the contrary, upon adoption of a resolution by a two thirds (2/3) vote of the county legislative body, any zoning authority, in determining the suitability of a request for any use of property for the establishment or alteration of any child care agency, may consider the criminal background of the person or persons making a request to such board or may consider the criminal background of any person or persons who will manage or operate such child care agency. The board may require the person to submit a fingerprint sample and a criminal history disclosure form and may submit the fingerprint sample for comparison by the Tennessee bureau of investigation pursuant to § 38-6-109, or it may conduct the background check by other means as it deems appropriate. The zoning authority shall be responsible for all costs associated with obtaining such criminal background information.



§ 37-5-503 - Program and facilities exempt from licensing.

The following entities, facilities or programs are excluded from licensing or approval as child care agencies pursuant to this part:

(1) All child care regulated by the departments of education or human services;

(2) Public or private summer day camps or overnight camps such as those operated by the Boy or Girl Scouts, the YMCA or YWCA, by church or religious organizations or by organizations representing disabled children that operate less than ninety (90) days per year and other similar businesses or programs as determined by the department;

(3) Entities or persons licensed or otherwise regulated by other agencies of the state or federal governments providing health, psychiatric or psychological care or treatment or mental health care or counseling for children while the entity or person is engaged in such licensed or regulated activity;

(4) Schools and educational programs and facilities, the primary purpose of which is to provide a regular course of study necessary for advancement to a higher educational level or completion of a prescribed course of study, and that may, incident to such educational purpose, provide boarding facilities to the students of such programs; provided, that boarding schools that provide services intended to correct or ameliorate behaviors of youth that prevent or inhibit their ability to function normally in their home, community, or school, or agencies serving children as an alternative to their remaining in a dysfunctional or harmful home environment, shall not be exempted from licensure as a child care agency under this part; and

(5) Orphanages or other similarly designated homes affiliated with, funded, and operated by a church or religious organization, which homes receive their principal financial support from such church or religious affiliation in counties having a population of not less than twelve thousand three hundred (12,300) nor more than twelve thousand three hundred fifty (12,350), according to the 1970 federal census.



§ 37-5-504 - Preexisting agencies subject to chapter.

All child caring institutions, child placing agencies and maternity homes chartered in this state prior to July 1, 2000, shall be subject to all of its requirements.



§ 37-5-505 - Receiving children.

Child caring institutions, and child placing agencies, family boarding homes, group care homes or foster homes, when licensed in accordance with this part, may receive needy or dependent children from their parents or legal guardians for special, temporary or continued care. The parents or guardians may sign releases or agreements giving to such institutions or agencies custody and control of the persons of such children during the period of such care, which may be extended until the children arrive at legal age, or they may surrender such children to a licensed child placing agency for purposes of adoption, such surrender to be in conformity with the provisions of the law governing the surrender of children for adoption.



§ 37-5-506 - Selection and supervision of foster homes.

(a) Child placing agencies, in placing children in private families, shall safeguard their welfare by a thorough investigation of each applicant and its home and its environment, carefully select the home in which the child is placed, and personally and adequately supervise each home and child until the child is legally adopted or released.

(b) All children placed in private families shall be, as far as it is practicable, placed with those of the same religious faith as the children themselves, or their parents.



§ 37-5-507 - Unlicensed placement of children for care or adoption.

(a) Private individuals, including midwives, physicians, nurses, hospital officials, lawyers and the officials of any nonchartered or nonlicensed child caring institution, child placing agency, or maternity home, are forbidden to engage in placing children for temporary care or for adoption.

(b) A violation of this section is a Class A misdemeanor.



§ 37-5-508 - Injunctions against unlicensed operations.

(a) The department may, in accordance with the laws of the state of Tennessee governing injunctions, maintain an action in the name of the state of Tennessee to enjoin any person, partnership, association, corporation or other entity from establishing, conducting, managing or operating any place or facility providing services to children without having a license as required by law, or from continuing to operate any such place or facility following suspension of a license or following the effective date of the denial or revocation of a license.

(b) In charging any defendant in a complaint for such injunction, it shall be sufficient to charge that such defendant did, upon a certain day and in a certain county, establish, conduct, manage or operate a place, home or facility of any kind that is a child care agency as defined in this part or to charge that the defendant is about to do so without having in effect a license as required by law, or that the defendant continues to operate any such place or facility following suspension of a license, or following the effective date of the denial or revocation of a license, without averring any further or more particular facts concerning the case. Refusal to obey the inspection order may be punished as contempt.



§ 37-5-509 - Criminal violations.

(a) Any person or entity, as defined in § 37-5-501, operating a child care agency without being licensed by the department or who continues to operate while a suspension of the license is in effect, or who operates a child care agency following the effective date of a denial or revocation of a license, commits a Class A misdemeanor.

(b) Each day of operation without an effective license constitutes a separate offense.

(c) (1) It is unlawful for any person who is an operator, licensee or employee of a child care agency to make any statement, whether written or verbal, knowing such statement is false, including, but not limited to, statements regarding:

(A) The number of children in the child care agency;

(B) The area of the child care agency used for child care; or

(C) The credentials, licensure or qualification of any care giver, employee, substitute or volunteer of the child care agency, when such statement is made to a parent or guardian of a child in the care of such agency, to any state or local official having jurisdiction over such agencies, or to any law enforcement officer.

(2) In order for subdivision (c)(1) to apply, the falsity of the statement must place at risk the health or safety of a child in the care of the child care agency.

(3) A violation of subdivision (c)(1) is a Class A misdemeanor.

(4) This subsection (c) includes statements made in any child care agency license application that misrepresents or conceals a material fact that would have resulted in the license's being denied.

(5) In addition to any punishment authorized under this subsection (c), the department may also take any licensure action authorized under this part.



§ 37-5-510 - Public agencies -- Inspection and report.

(a) Any child care agency, as defined in § 37-5-501, that is under the direct management of an administrative department of the state, a county, or a municipality, or any combination of these three (3), shall not be subject to licensure, but shall meet the minimum standards for programs and care as required of such child care agencies.

(b) (1) The commissioner, through the commissioner's authorized representative, shall make periodic inspections of such publicly administered child care agencies.

(2) The report of such inspections and recommendations shall be made in writing to the executive head of the publicly administered child care agency, the board of directors, if any, and the division of the state, county or municipal government that has the duty under the law to operate such agency.

(c) It is the duty of the department to cooperate with the publicly administered agencies herein referred to, to implement recommended changes in program and policies.

(d) If, within a reasonable time, such standards and recommendations are not met, it shall be the duty of the commissioner to make public in the community in which this agency is located, the report of the above-mentioned inspection.

(e) (1) If violations of the standards for child care agencies are found and are not corrected within a reasonable time, or, if serious violations are found that meet the requirements that would justify the suspension of a child care agency's license pursuant to § 4-5-320, the department may file a complaint in the chancery court of the county in which the child care agency is located.

(2) The chancery court shall have jurisdiction to hear the complaint and to enter any orders or injunctive relief necessary to ensure the correction of such violations or to suspend the operations of the facility for the protection of the children who are in the care of the child care agency.



§ 37-5-511 - Criminal violation information required of persons having access to children -- Review of vulnerable persons registry -- Verification -- Exclusion from access to children.

(a) (1) Each person:

(A) Applying to work with children as a paid employee with a child care agency as defined in § 37-5-501, or with the department in any position in which any significant contact with children is likely in the course of the person's employment; or

(B) A new volunteer who is expected to provide volunteer services in excess of twenty (20) hours per month in a child care agency, or with the department, in any position in which any significant contact with children is likely in the course of the person's volunteer status, shall complete a criminal history disclosure form in a manner approved by the department, and shall agree to release all records involving the person relating criminal history of such person to the child care agency and to the department for the purpose of verifying the accuracy of criminal violation information contained on the disclosure form required by this section.

(2) Such persons also shall submit to a criminal history records check to be conducted through the Tennessee bureau of investigation, shall supply fingerprint samples to the Tennessee bureau of investigation and to the federal bureau of investigation, and shall submit to a review of such person's status on the department of health's vulnerable persons registry under title 68, chapter 11, part 10;

(3) The disclosure forms shall include at a minimum the following information:

(A) The social security number of the applicant or volunteer;

(B) The complete name of the applicant or volunteer;

(C) Disclosure of information relative to any violations of the law, including pending criminal charges of any kind, and any conviction involving a sentence or suspended or reduced sentence and a release of all records involving the person's criminal background history; and

(D) A space for the applicant or volunteer to state any circumstances that should be considered in determining whether to allow the person to be employed or to remain as a resident in the agency or to provide volunteer services.

(4) The form shall notify the applicant or volunteer that falsification of required information may subject the person to criminal prosecution, and that the person's employment or volunteer status with the agency or the department is conditional pending a criminal records history review regarding the person's criminal history status.

(5) A copy of the disclosure form shall be maintained in the child care agency's records for review by the department, and the department shall maintain a copy of the disclosure form in the records of the applicant for employment or volunteer services with the department.

(b) (1) The disclosure form shall be sent to the department by the child care agency and, pursuant to § 38-6-109, the department may directly access the computer files of the Tennessee bureau of investigation's Tennessee crime information center (T.C.I.C.) using only names or other identifying data elements contained in the disclosure form or such other information as may be available to the department to obtain available Tennessee criminal history background information for the purpose of criminal background reviews.

(2) If information obtained by this method indicates that there exists or may exist a criminal record on the individual, the department shall further review the criminal record history with the individual and the entity with whom the individual is associated to obtain further verification, and the department shall request fingerprint samples from the individual and submit the fingerprints for a complete Tennessee and federal criminal history background review pursuant to § 38-6-109. The department shall pay the costs of such fingerprint background checks pursuant to §§ 38-6-103 and 38-6-109.

(3) Pending the outcome of the background check, the applicant for employment or for a volunteer services position shall be conditional with the agency or with the department, and shall be dependent upon the outcome of the background check.

(4) The results of the inquiry to the Tennessee bureau of investigation shall be recorded in the applicant's or volunteer's records.

(5) If the information on the form appears to have been falsified, the Tennessee bureau of investigation shall report such finding to the department. The department shall notify, in writing, the appropriate district attorney general of such falsification.

(c) The agency, and the department for its employees and volunteers, shall utilize the information on the form to conduct an inquiry of the department of health's vulnerable persons registry pursuant to title 68, chapter 11, part 10, for a review of the person's status on such registry. The results of the inquiry to the registry shall be maintained in the applicant's or volunteer's records.

(d) (1) Whether obtained by use of the procedures established in this section or whether such information is obtained by any other means, conviction of an offense, or a lesser included offense, or a finding in a juvenile proceeding, involving the physical, sexual or emotional abuse or gross neglect of a child or that constitutes conviction of an offense, or a finding in a juvenile proceeding, involving violence against a child, or any person, or conviction of an offense determined by the department, pursuant to properly promulgated rules, to present a threat to the health, safety or welfare of children, and any pending warrants, indictments or presentments, or pending juvenile proceedings, for such offenses or acts as a juvenile, as determined by rules of the department, or the identification of the individual on the department of health's vulnerable persons registry pursuant to title 68, chapter 11, part 10, shall disqualify the individual from employment with, as a licensee of a child care agency or from providing any volunteer services to children in, or from having any access whatsoever to children as a resident of, a child care agency as defined by this part, or with the department; provided, that the exclusionary provisions of this section shall not apply to children in the care, custody or control of the department.

(2) No person who is currently charged with or who has been convicted of or pled guilty to a violation of § 39-13-213, § 55-10-101, § 55-10-102 or § 55-10-401, or any felony involving use of a motor vehicle while under the influence of any intoxicant, may, for a period of five (5) years after the date of such conviction or felony plea, be employed as or serve as a driver transporting children for a child care agency.

(3) The child care agency, and the department for its employees, shall immediately exclude an individual from employment or volunteer services with children, if the results of the criminal background check or review of the vulnerable person's registry demonstrate to the agency, or upon review by the department demonstrate, that the criminal history of such individual is within the prohibited categories established in subdivision (d)(1). If an exemption from the exclusion is provided for by rule of the department pursuant to subsection (e), such person shall remain excluded until it is determined by the department whether there is a basis for an exception from the exclusion.

(4) The failure of a child care agency to exclude a person with a prohibited criminal history from employment with, or from the provision of volunteer services, or the failure, as determined by the department, to adequately restrict the access to children of a resident at a child care agency, shall subject the child care agency to immediate suspension of the agency's license by the department.

(5) Any person who is excluded based upon the results of the criminal history background review may appeal the exclusion to the department within ten (10) days of the mailing date of the notice of such exclusion to the subject person.

(6) If timely appealed, the department shall provide an administrative hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, in which the appellant may challenge the accuracy of the report, and may challenge the failure to grant an exception to the exclusion required by this subsection (d) if a rule for such purpose is promulgated by the department pursuant to subsection (e).

(7) The appellant may not collaterally attack the factual basis of an underlying conviction, except to show that the applicant is not the person identified on the record. Further, except to show that the applicant is not the person identified on the record, the appellant may not collaterally attack or litigate the facts that are the basis of a reported pending criminal charge, except to show that such charge was, or, since the report was generated, has been, dismissed, nolled or has resulted in an acquittal.

(e) The department may by rule promulgate standards of review for the purpose of considering exemptions from the criminal background exclusion established by this section.

(f) Nothing in this section shall be construed to prevent the exclusion of any individual from providing care for, from being licensed, approved or certified for the care of children pursuant to this part or from having access to a child in a child caring situation if the discovery of a criminal or juvenile proceeding background is discovered and verified in any manner other than through a procedure established pursuant to this section. All procedures, rules, and appeal processes established pursuant to this section for the protection of children and the due process rights of excluded individuals shall also be applicable to such individuals.

(g) It is unlawful for any person to falsify any information required on the disclosure form required by this section. A person who knowingly fails to disclose on the disclosure form required information or who knowingly discloses false information or who knowingly assists another to do so commits a Class A misdemeanor.

(h) The provisions of this section shall apply to detention centers and temporary holding resources described in § 37-5-109.



§ 37-5-512 - Abuse, neglect, or sexual abuse.

(a) (1) Notwithstanding § 71-3-503 or § 37-5-503, the department has the authority and responsibility to fully investigate, in accordance with the provisions of chapter 1, parts 1, 4 and 6 of this title, any allegation of abuse, neglect or sexual abuse that it receives regarding any child or children in the care of, or subject to the supervision, instruction or treatment of, any public or private entity or any person, whether or not such entity or person is subject to licensure or approval pursuant to this part or title 71, chapter 3, part 5, or title 49, chapter 1, part 11.

(2) The departments of education and human services shall immediately report all allegations of abuse or neglect in any child care agency or child care program that they may license, approve, or certify to the department of children's services for investigation and shall cooperate with the department of children's services in any investigations of abuse or neglect involving any such agency or program. If the department of children's services receives a report of abuse or neglect in any child care program certified by the department of education or a child care agency licensed by the department of human services, it shall immediately notify the appropriate department of its investigation.

(3) (A) The departments of children's services, education and human services shall utilize any information obtained in the course of such investigations in the determination of whether appropriate care is being provided to children who may be in the care of any child care agency or child care program that the departments of children's services, education or human services license, approve or certify.

(B) For purposes related to that determination and any appropriate licensing or approval action, the departments of education and human services shall be permitted access to the department of children's services' records; provided, that any information contained in any record of the departments of education or human services, or records relating to the investigation of the report of harm by the department of children's services shall be confidential and shall be released:

(i) Only in the proceedings concerning any certification, licensing or approval action or injunctive action by the department of education or human services permitted by title 49, chapter 1, part 11, or title 71, chapter 3, part 5;

(ii) As otherwise permitted by the restrictions and conditions for the release of confidential records of the department of children's services pursuant to title 4 and chapter 1, part 4 or 6 of this title;

(iii) As otherwise permitted by the department of children's services' regulations concerning procedures for release of information of validated perpetrators of child abuse; or

(iv) Notwithstanding any other law to the contrary, including any provisions related to expunction of records under title 40, the limited release of confidential records pursuant to this section shall not alter the confidential character of such records, which shall be maintained, as necessary, to protect children.

(C) For purposes of this subdivision (a)(3), the rules of the department of children's services concerning release procedures for due process purposes shall apply to the release procedures of the departments of education and human services regarding perpetrators of child abuse validated by the department of children's services. Nothing herein shall be construed to permit the release of the name or identifying information of any person reporting child abuse or neglect under chapter 1, part 4 or 6 of this title.

(4) In the conduct of such investigations involving the alleged abuse or neglect of any child or in the evaluation of the appropriateness of any child care program or child care agency or the appropriateness of the care provided by any person, the departments of children's services, education and human services shall be granted access to the records of children in the care of the person or entity and to all personnel files of the director and employees of the person or entity and to all records of the person or entity. They shall be allowed to inspect all the premises in which children are kept or cared for and shall be allowed to interview any and all children in the care of such person or entity if the departments of children's services, education or human services determine that it is necessary to do so.

(b) If admission to the places, facilities or homes of the entities or persons involved in the care, supervision, instruction or treatment of the child is denied or delayed for any reason, the chancery, circuit or juvenile court of the county where the entity or person is located shall, upon cause shown by the department of children's services in investigations of abuse or neglect or sexual abuse involving any person or entity or in any of its licensing or approval activities, or upon cause shown by the departments of education or human services in any certification, licensing or approval activities, immediately, by ex parte order, direct the persons in charge of such places, facilities or any persons having responsibility for the care, supervision, instruction or treatment, of the child or children to allow entrance for the review of records, inspection of the premises, and to permit any interviews with or examinations of the children as permitted pursuant to chapter 1 of this title, title 49, chapter 1, part 11, or title 71, chapter 3, part 5.

(c) (1) If the departments of children's services, education or human services determine at any time that any person employed or associated in any manner with any person or entity, or any person providing care, supervision, instruction or treatment, of children has, at any time, abused, neglected or sexually abused a child, the department with certification, licensing or approval authority may take certificate or licensing action to prevent any child care program or child care agency certified, licensed or approved by it from continuing to provide care for children if such program or agency fails or refuses to take appropriate or timely action to prevent future abuse, neglect or sexual abuse by that person.

(2) If the entity or person is subject to certification by the department of education pursuant to title 49, chapter 1, part 11, or is subject to licensure or approval by the department of human services pursuant to title 71, chapter 3, part 5, those departments may, in addition to any certificate, licensing or approval action, bring an action in the chancery, circuit or juvenile court of the county where the abuse, neglect or sexual abuse occurred or where the person resides to enjoin the entity found to have failed to protect the child or children from abuse, neglect or sexual abuse or the person who, at anytime, abused, neglected or sexually abused a child or children, from continuing currently, or in the future, to provide care, supervision, instruction or treatment for children on a full-time or part-time basis, or to enjoin the person who perpetrated the abuse or neglect from being associated in any manner with any entities or persons providing care, supervision, instruction or treatment for children.

(3) If the department of children's services determines at any time that any person employed or associated in any manner with an entity or person, or any person individually, providing care, supervision, instruction or treatment of children, has at any time abused, neglected or sexually abused a child, the department may bring an action for injunctive relief as permitted by subdivision (c)(2), whether or not the entity or person is subject to certification, licensure or approval by the departments of children's services, education or human services.

(4) In order to facilitate the protection of children, the departments of children's services, education and human services are specifically authorized to enter into inter-agency agreements for cooperative arrangements in any investigations or litigation authorized by this part.



§ 37-5-513 - Inspection of persons or entities providing child care.

(a) It is the duty of the department, through its duly authorized agents, to inspect at regular intervals, without previous notice, all child care agencies or suspected child care agencies, as defined in § 37-5-501.

(b) (1) The department is given the right of entrance, privilege of inspection, access to accounts, records, and information regarding the whereabouts of children under care for the purpose of determining the kind and quality of the care provided to the children and to obtain a proper basis for its decisions and recommendations.

(2) If refused entrance for inspection of a licensed, approved or suspected child care agency, the chancery or circuit court of the county where the licensed, approved or suspected child care agency may be located may issue an immediate ex parte order permitting the department's inspection upon a showing of probable cause, and the court may direct any law enforcement officer to aid the department in executing such order and inspection. Refusal by the child care agency to obey the inspection order may be punished as contempt.

(c) Any violation of the rights given in this section is a Class A misdemeanor.



§ 37-5-514 - Violations of licensing regulations -- Probation, suspension, denial and revocation of licenses -- Appeal procedures.

(a) If any complaint is made to the department concerning any alleged violation of the laws or regulations governing a child care agency, the department shall investigate such complaint and shall take such action as it deems necessary to protect the children in the care of such agency.

(b) (1) If, during the licensing period, the department determines that a child care agency is not in compliance with the laws or regulations governing its operation, and if, after reasonable written notice to the agency of the violation, the department determines that the violation remains uncorrected, the department may place the licensed agency on probation for a definite period of not less than thirty (30) days nor more than sixty (60) days, as determined by the department, and the department shall require the posting by the agency of the notice of probation. The department shall provide the agency a written basis describing the violation of the licensing rules that supports the basis for the probationary status.

(2) (A) If placed on probation, the agency shall immediately post a copy of the probation notice, together with a list provided by the department of the violations that were the basis for the probation, in a conspicuous place as directed by the department and with the agency's license, and the agency shall immediately notify, in writing, the custodians of each of the children in its care of the agency's status, the basis for the probation and of the agency's right to an informal review of the probationary status.

(B) If the agency requests an informal review within two (2) business days of the imposition of probation, either verbally or in writing to the department's licensing staff that imposed the probation, the department shall informally review the probationary status by a department licensing staff person or other designee who was not involved in the decision to impose the probation. The agency may submit any written or oral statements as argument to such staff person or designee within five (5) business days of the imposition of the probation. Written and oral statements may be received by any available electronic means. The licensing staff person or designee shall render a decision, in writing, upholding, modifying or lifting the probationary status within seven (7) business days of the imposition of the probation.

(3) If the licensing staff person or designee did not lift the probation under subdivision (b)(2)(B), the agency may also appeal such action in writing to the commissioner within five (5) business days of the receipt of the notice of the licensing staff person, or designee's decision regarding the agency's probationary status as determined in subdivision (b)(2)(B). If timely appealed, the department shall conduct an administrative hearing pursuant to the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, concerning the department's action within fifteen (15) business days of receipt of the appeal, and shall render a decision, in writing, within seven (7) business days following conclusion of the hearing. The hearing officer may uphold, modify or lift the probation.

(4) This subsection (b) shall be discretionary with the department, and shall not be a prerequisite to any licensing action to suspend, deny or revoke a license of a child care agency.

(c) (1) If the department determines that any applicant for a temporary license or for the renewal of an existing license has failed to attain, or an existing licensee has failed to maintain, compliance with licensing laws or regulations after reasonable notice of such failure and a reasonable opportunity to demonstrate compliance with licensing laws or regulations, the department may deny the application for the new or renewed license or may revoke the existing license; provided, that the department at any time may deny a temporary license if the applicant fails to meet the initial requirements for its issuance; and, provided, further, if the department determines that repeated or serious violations of licensing laws or regulations warrant the denial or revocation of the license, then, notwithstanding any provisions of § 4-5-320 or this subsection (c) to the contrary, the department may seek denial or revocation of the license regardless of the licensee's demonstration of compliance either before or after the notice of denial of the application or after notice of the revocation.

(2) Notwithstanding § 4-5-320, the notice of denial or revocation may be served personally by an authorized representative of the department who shall verify service of the notice by affidavit, or the notice may be served by certified mail, return receipt requested.

(3) If application for the temporary or annual license is denied or if an existing license is revoked, the applicant may appeal the denial or revocation by requesting, in writing, to the department a hearing before the child care agency board of review within ten (10) days of the personal delivery or mailing date of the notice of denial or revocation. Failure to timely appeal shall result in the expiration of any existing license immediately upon the expiration of the time for appeal.

(4) The hearing upon the denial or revocation shall be heard by the board of review within thirty (30) days of the date of service of the notice of denial or revocation; provided, that, for good cause as stated in an order entered on the record, the board or the administrative law judge or hearing officer may continue the hearing. In order to protect the children in the care of the agency from any risk to their health, safety and welfare, the board or administrative law judge or hearing officer shall re-set the hearing at the earliest date that circumstances permit.

(5) (A) If timely appeal is made, pending the hearing upon the denial or revocation, the child care agency may continue to operate pending the decision of the board of review unless the license is summarily suspended as provided in subsection (d).

(B) The board, as part of its decision regarding the status of the applicant's application for a license or the licensee's license, may direct that the child care agency be allowed to operate on a probationary or conditional status, or may grant or continue the license with any restrictions or conditions on the agency's authority to provide care.

(d) (1) Subject to the following provisions of this subsection (d), if the department determines at any time that the health, safety or welfare of the children in care of the child care agency imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of the license may be ordered by the department pending any further proceedings for revocation, denial or other action. If the department determines that revocation or denial of the license is warranted following suspension, those proceedings shall be promptly instituted and determined as authorized by this part.

(2) The department shall set forth with specificity in its order the legal and factual basis for its decision stating therein the specific laws or regulations that were violated by the agency, and shall state with specificity in the order the reasons that the issuance of the order of summary suspension is necessary to adequately protect the health, safety or welfare of children in the care of the child care agency. Summary suspension may be ordered in circumstances that have resulted in death, injury or harm to a child or that have posed or threatened to pose a serious and immediate threat of harm or injury to a child based upon the intentional or negligent failure to comply with licensing laws or regulations.

(3) In issuing an order of summary suspension of a license, the department shall use, at a minimum, the following procedures:

(A) The department shall proceed with the summary suspension of the agency's license and shall notify the licensee of the opportunity for an informal hearing within three (3) business days of the issuance of the order of summary suspension before an administrative law judge or before a hearing officer who is not an employee of the department.

(B) The notice provided to the licensee may be provided by any reasonable means and, consistent with the provisions of subdivision (d)(2), shall inform the licensee of the reasons for the action or intended action by the department and of the opportunity for an informal hearing as permitted by subdivision (d)(3)(C).

(C) The informal hearing described by this subdivision (d)(3) shall not be required to be held under the contested case provisions of the Uniform Administrative Procedures Act. The hearing is intended to provide an informal, reasonable opportunity for the licensee to present to the hearing official the licensee's version of the circumstances leading to the suspension order. The sole issues to be considered are whether the public health, safety or welfare imperatively required emergency action by the department and what, if any, corrective measures have been taken by the child care agency following the violation of licensing laws or regulations and prior to the issuance of the order of summary suspension that eliminate the danger to the health, safety or welfare of the children in the care of the agency. The hearing official may lift, modify or continue the order of summary suspension.

(D) Subsequent to the hearing on the summary suspension, the department may proceed with revocation or denial of the license or other action as authorized by this part, regardless of the decision concerning summary suspension of the license.

(4) The department shall by rule establish any further necessary criteria that it determines are required for the determination of circumstances that warrant imposition of the summary suspension order and any other necessary procedures for implementation of the summary suspension process.

(5) If the conditions existing in the child care agency present an immediate threat to the health, safety or welfare of the children in care, the department may also seek a temporary restraining order from the chancery or circuit court of the county in which the child care agency is located seeking immediate closure of the agency to prevent further harm or threat of harm to the children in care, or immediate restraint against any violations of the licensing laws or regulations that are harming or that threaten harm to the children in care. The department may seek any further injunctive relief as permitted by law in order to protect children from the violations, or threatened violations, of the licensing laws or regulations. The use of injunctive relief as provided by this subdivision (d)(5) may be used as an alternative, or supplementary measure, to the issuance of an order of summary suspension or any other administrative proceeding.

(e) (1) In determining whether to deny, revoke or summarily suspend a license, the department may choose to deny, revoke or suspend only certain authority of the licensee to operate, and may permit the licensee to continue operation, but may restrict or modify the licensee's authority to provide certain services or perform certain functions, including, but not limited to: transportation or food service, enrollment of children at the agency, the agency's hours of operation, the agency's use of certain parts of the agency's physical facilities or any other function of the child care agency that the department determines should be restricted or modified to protect the health, safety or welfare of the children. The board of review, in considering the actions to be taken regarding the license, may likewise restrict a license or place whatever conditions on the license and the licensee it deems appropriate for the protection of children in the care of the agency.

(2) The actions by the department or the board authorized by this subsection (e) may be appealed as otherwise provided in this part for any denial, revocation or suspension.

(f) (1) When an application for a license has been denied, or a license has been revoked, on one (1) occasion, the child care agency may not reapply for a license for a period of one (1) year from the effective date of the denial or revocation order if not appealed or, if appealed, from the effective date of the board's or reviewing court's order.

(2) If application for a license has been denied, or a license has been revoked, on two (2) occasions, the child care agency may not reapply for a license for a period of two (2) years from the effective date of the denial or revocation if not appealed or, if appealed, from the effective date of the board's or reviewing court's order.

(3) If an application for a license has been denied, or a license has been revoked on three (3) occasions, the agency shall not receive another license for the care of children.

(4) No person who served as full or part owner or as director or as a member of the management of a child care agency shall receive a license to operate a child care agency if that person participated in such capacity in a child care agency that has been denied a license, or that had a license revoked, on three (3) occasions.

(5) (A) The time restrictions of subdivisions (f)(1) and (2) may be waived by the board of review in the hearing in which the denial or revocation is sustained, or, if requested by the former licensee in writing to the commissioner, in a separate subsequent hearing before the board of review or, in the discretion of the commissioner, upon review by the commissioner.

(B) The agency must show to the board's or the commissioner's satisfaction that the agency has corrected the deficiencies that led to the denial or revocation, and that the child care agency can demonstrate that it has the present and future ability, and is willing, to maintain compliance with licensing laws or regulations. The decision of the board or the commissioner shall be reduced to an order, which shall be a final order pursuant to the Uniform Administrative Procedures Act, and may be appealed pursuant to § 4-5-322.

(C) No waiver may be granted for any permanent restriction that has been imposed pursuant to subdivision (f)(3).

(g) (1) In conducting hearings before the board of review on the appeal of a denial or revocation of a license or for review of summary suspension orders, it is the legislative intent that such hearings be promptly determined consistent with the safety of the children in the care of the child care agency appealing the department's licensing action and with the due process rights of the license applicants or licensees.

(2) If, however, the administrative procedures division of the office of the secretary of state certifies by letter to the recording secretary of the board of review that the division's contested case docket prevents the scheduling of a hearing on the appeal of a denial or revocation of a license before the board of review within the initial time frames set forth in this part, then the department shall have authority to appoint a hearing officer from the department to conduct the proceedings before the board. The substitute hearing officer shall have all authority as an administrative law judge of the department of state. The hearing may be continued by order of the board for the purpose of obtaining a substitute hearing officer.

(3) Hearings on summary suspension orders shall be heard by an administrative law judge from the administrative procedures division of the secretary of state's office. The administrative law judge shall have authority, as otherwise permitted in this section, to enter orders binding on the department resulting from show cause hearings involving summary suspension orders. If the administrative procedures division informs the department that the division's contested case docket prevents the scheduling of a hearing on the issuance of a summary suspension order within the initial time frames set forth in this part, the department may utilize a hearing officer from the department to conduct the show cause hearing.

(h) By July 1, 2000, any initial rules to implement this section shall be by emergency rules of the department; provided, that any permanent rules shall be promulgated pursuant to the provisions of the Uniform Administrative Procedures Act.



§ 37-5-515 - Board of review for licensing actions.

Actions by the department to deny or revoke or to otherwise limit any license, except for the summary suspension of a license, shall be reviewed by the child care agency board of review established pursuant to title 71, chapter 3, part 5.



§ 37-5-516 - Licensing standards committees.

(a) The commissioner shall appoint a standards committee composed of twelve (12) citizens, three (3) from each grand division of the state, and three (3) at-large for the purpose of developing or reviewing standards and regulations for each class of child care agency defined in this part. The classes of child care agencies regulated by the department shall be represented by members of the standards committee.

(b) For any new class of child care agency as defined in this part, the standards committee shall develop and recommend to the commissioner the standards and regulations for that new class of child care agency. The standards and regulations of each existing class of child care agency shall be reviewed by a standards committee beginning every four (4) years following the date of submission of its last recommendations or more frequently as the commissioner may direct.

(c) The standards committee shall act in an advisory capacity to the commissioner in recommending any initial standards or regulations or any changes to the existing standards or regulations of any class of child care agency.

(d) The committee shall cease to exist upon submitting its recommendations to the commissioner, but may be re-established by the commissioner at any time to further review its recommendations or to consider additional standards or regulations or to consider revisions to the standards or regulations.

(e) (1) In making appointments to the committee, the commissioner shall strive to ensure that at least one (1) person serving on the committee is sixty (60) years of age or older and that at least one (1) person serving on the committee is a member of a racial minority.

(2) Except as otherwise provided in this section, in making appointments to the standards committee, the department shall strive to ensure that the membership of the standards committee includes a balance of representatives of the regulated industry and persons whose expertise would be of assistance to the department. The department shall appoint child advocates, social workers, attorneys, and other persons with knowledge and expertise in the specified area, as well as citizen members to the committee.

(f) The members of the committee shall not receive any compensation for their services but shall be reimbursed for their travel to and from the committee meetings and for their meals and lodging in accordance with the state travel procedures and regulations.



§ 37-5-517 - Individual plans -- Reports.

(a) An agency shall prepare a written plan for each child in foster care and each child placed in its care by voluntary agreement. Such plans shall be prepared at the time a child comes under the supervision of the agency. Such plan shall be subject to review by the department. Failure to prepare such a plan shall be grounds for revocation of the agency's license.

(b) In its annual report to the department pursuant to § 37-5-519, the agency shall include the number of children in foster care, the total number of children who have been in care during the year, the number of plans prepared, the number of children adopted, and the average length of the stay of the children.



§ 37-5-518 - Annual reports of child care agencies.

(a) Each child care agency shall make an annual report of its work to the department in such reasonable form as the department shall prescribe.

(b) The department shall prepare and supply to all child care agencies the necessary printed forms to record the requested information.



§ 37-5-519 - Departmental annual report.

The department shall prepare a comprehensive annual report of the status of child care agencies within the state subject to its jurisdiction, accompanied by special comments and recommendations, and the reports shall be published at state expense for the information of the general assembly and for distribution to interested persons. The report shall be published as part of the department's annual report required by § 37-5-105(4).






Part 6 - Multi-level Response System for Children and Families

§ 37-5-601 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Family" means the members of a household living, on a full-time or a part-time basis, in one (1) house, condominium, apartment or other dwelling; people related by blood or ancestry, marriage, or adoption; any person who is holding out to the public as being a family member of a minor; foster parents and foster children; stepparents and stepchildren; and any other group that the department determines by policy or rule to constitute a family for purposes of this part; and

(2) "Maltreatment" means abuse as defined in § 37-1-102, or child sexual abuse as defined in § 37-1-602.



§ 37-5-602 - Purposes.

(a) The purposes of this part are to safeguard and enhance the welfare of children and to preserve family life, by preventing harm and sexual abuse to children and by strengthening the ability of families to parent their children effectively through a multi-level response system using available community-based public and private services. It is intended that the department perform its function under this part pursuant to the belief that families can change the circumstances associated with the level of risk to a child, when they are provided with intensive and comprehensive services tailored to their strengths and needs. The department's fundamental assumptions shall be that most children are better off with their own families than in substitute care, and that separation has detrimental effects on both parents and children. Whenever possible, preservation of the family should serve as the framework for services, but, in any case, the best interests of the child shall be paramount.

(b) The further purpose of this part is to authorize and require the department to develop a demonstration program to carry out the purposes stated in subsection (a). A specific objective of the demonstration program is to reduce the incidence of children who are subjected to maltreatment. Until the program is in effect statewide, this part shall be in effect only in the areas in which the demonstration program is established.



§ 37-5-603 - Establishment of demonstration program -- State advisory committee -- Reporting.

(a) (1) No later than July 1, 2006, the department shall establish a demonstration program that conforms to the requirements of this part and carries out its purposes in at least three (3) but no more than five (5) areas of the state selected by the department. The multi-level response system shall be designed to protect children from maltreatment, through the effective use of available community-based public and private services. The program should be staffed by case managers and other personnel and child protective services investigators, as called for in this part. There shall be at least one (1) area in each grand division of the state. Areas may be composed of any combination of one (1) or more counties. No later than July 1, 2007, the demonstration program shall be expanded to include a total of no less than ten (10) areas of the state selected by the department. No later than July 1, 2010, the program shall be implemented in all areas of the state.

(2) To facilitate accomplishment of the purposes of this part, the department shall establish a state advisory committee composed of representatives from the offices of the commissioners of correction, education, health, human services, mental health and substance abuse services, and intellectual and developmental disabilities, the commission on children and youth, and any other state or community-based public or private agency or office that the department determines serves children or families in ways that might be used in the demonstration program. The department shall pursue the creation of such interagency agreements permitted by law as will enable the department to accomplish the purposes of this part.

(b) The department shall advise the governor, the judiciary committee of the senate, the civil justice committee of the house of representatives and the health and welfare committee of the senate of the progress the department is making toward implementation of the program by providing them with a summary progress report highlighting key implementation activities, including, but not limited to, site selection, timelines, barriers to implementation, identification of needed resources, interagency cooperation, and progress in establishing local advisory committees, on October 1, 2005, and every six (6) months thereafter, until statewide implementation is achieved. After the first year of operation of the program, the department shall include in its report any recommendations for changes in the law, including whether there are any kinds of cases investigated under chapter 1, parts 4 and 6 of this title, that the experience of the department shows can be safely excluded from mandatory investigation under those parts.



§ 37-5-604 - Screening instrument -- Assessment -- Determination of level of intervention -- Investigation of reports of harm or sexual abuse.

(a) Upon receipt of a report of harm pursuant to § 37-1-403, the department shall make an initial screening decision using an approved screening instrument. The screening instrument shall be developed by the department. If the report does not allege that the child has been harmed or that the child has been sexually abused, after reviewing the information available and using the screening instrument, the department shall determine whether the child is at risk of maltreatment. If the child is at risk of maltreatment, the department shall determine whether the appropriate level of intervention is:

(1) Investigation pursuant to chapter 1 of this title;

(2) Assessment of the child and the family's need for and referral to available community-based public or private services;

(3) Referral for available community-based public or private services without assessment or investigation; or

(4) No further action by the department.

(b) If the department receives a report under chapter 1, part 4 or part 6 of this title, that alleges a child has actually been harmed or sexually abused, the department shall investigate such report, with child protective services investigators, to the extent that they are available, pursuant to chapter 1, part 4 or part 6 of this title. The department also may proceed at the same time with assessment under this section.

(c) If the department determines that an assessment of the child and family is appropriate, the department shall give the parents, guardian, or others exercising parental authority, a written and oral explanation of the procedure for assessment of the child and family and its purposes. The assessment of the child and family and identification of service needs shall be based on information gathered from the family and other sources. The department shall have such face-to-face contact with the child, parents, other family members, and other sources, as is necessary to make the assessment reliable. If the parent is not present during contact with a child, the child's parent or guardian shall be contacted as soon as possible following contact with the child. The assessment of the child and family shall be completed within forty-five (45) days of receipt of the report. However, upon written justification by the department, the assessment of the child and family may be extended up to a total of sixty (60) days. The assessment of the child and family shall be in writing and shall be completed in accordance with department policy or regulations.

(d) Upon completion of the assessment of the child and family, the department shall consult with the family about available community-based public or private services to address the family's needs. When appropriate, families shall be offered services through the department, other public agencies, or community-based private agencies, which may include faith-based organizations, to promote meeting the needs of the family. The department may not require a family to participate in available public or private community-based services that it offers the family. If the family does not cooperate with the provision of community-based public or private services or provide alternative services of its own to meet such needs, then the department shall assess whether further steps should be taken to carry out the purposes of this part. If a family that declines services that are offered to them does not provide adequate alternative services of its own, the department shall inform the parents that their actions in declining services may be considered in future action by the department.

(e) If the department determines, under subsection (a), that the appropriate level of intervention is referral for available community-based public or private services without assessment or investigation, then the department may refer the family for preventive community-based public or private services. Families have the option of declining services offered as a result of a report of harm that did not result in an investigation or assessment of the child and family. If the family declines the services, the case shall be closed, unless the local department determines that sufficient cause exists to redetermine the case as one that needs to be investigated or assessed. Any family that declines services offered to them shall be informed that their actions in declining services may be considered in evaluating any future reports of harm received by the department.

(f) The department shall commence an immediate investigation, if, at any time during the provision of services under this part, the department determines that an investigation is required by chapter 1, part 4 or part 6 of this title, and that investigation shall be conducted under those provisions. The district attorney general and law enforcement officials shall be informed of the investigation as required under those provisions.



§ 37-5-605 - Annual report -- Collection and maintenance of data.

(a) No later than October 1, 2007, the department shall submit to the governor, the health and welfare committee of the senate, the civil justice committee of the house of representatives, and the judiciary committee of the senate a report on the first full year of the demonstration program. No later than October 1, 2008, and each year thereafter until this part is implemented in all areas of the state, the department shall provide an annual report evaluating the demonstration project to the same parties. Upon request, all persons and groups to whom the annual report is distributed shall be entitled to receive a detailed explanation of the procedures used to evaluate the system and shall be given the raw data used to support the report. Outcomes to be evaluated in each of these reports shall include, but not be limited to, the following:

(1) The safety of children under the program compared with children served under chapter 1, part 4 or part 6 of this title, in light of the following and other factors that may provide useful information about the effectiveness of the program for its purposes:

(A) The number of cases processed under the program, by types of risks and needs addressed;

(B) The number of cases referred for proceedings under chapter 1 of this title, by type;

(C) The number of final dispositions of cases in the current reporting year by disposition as follows:

(i) Closed on initial review;

(ii) Closed after assessment;

(iii) Closed after assessment and referral for available community-based public or private services;

(iv) Numbers and types of cases in which the department proceeded under chapter 1 of this title, after the initial review; and

(v) Numbers and types of cases in which there were reports of harm or sexual abuse under chapter 1, part 4 or part 6 of this title, with respect to children in a family considered or served under this part;

(D) The extent to which the program has reduced the incidence of children who are subjected to harm or sexual abuse that would require a report under chapter 1, part 4 or part 6 of this title, or who otherwise would become eligible for services under chapter 1 of this title;

(E) To whom reports of harm or sexual abuse were determined to show that there had been no harm or sexual abuse or that those reports were invalid; and

(F) The type and amount of community-based public or private services received by families;

(2) The timeliness of response by the department under the program;

(3) The timeliness of services provided to children and families under the program;

(4) The level of coordination with public and private community-based service providers to ensure community-based services are available to the public through the program;

(5) The cost effectiveness of the program with respect to the department, available community-based public and private service resources, and law enforcement and judiciary resources that might otherwise have become involved in the cases; and

(6) The effectiveness of the program in enhancing the welfare of children and keeping families together.

(b) Upon implementation of the multi-level response system in any area, the department shall ensure that all data necessary for compliance with this section is collected and maintained.



§ 37-5-606 - Training and information.

Before the demonstration program is instituted in an area, the department shall assure that all personnel in the program in that area are thoroughly trained in matters relating to their role in the program, utilizing, to the extent possible, existing training resources for each profession. The training shall include information on the culturally diverse community, including, but not limited to, religious, dietary, and education requirements of families affected by this part. At a minimum, training should be provided to all departmental personnel involved in the demonstration project, including case managers. In addition, the department shall offer training to community-based service providers, attorneys, prosecutors, guardians ad litem, judges, and law enforcement personnel. Informational materials concerning the demonstration program should be prepared for families and their attorneys.



§ 37-5-607 - Independent local advisory board.

In each county in which the multi-level response system is implemented, the department shall facilitate the formation of an independent local advisory board, which shall not be a part of the department, and which shall be composed of appropriate community representatives, including representatives from families in the community, local public agencies, including schools, health departments and other health care providers, juvenile court, and law enforcement officials, and other available community-based resources. Each local advisory board shall recommend ways to bring together the department, families, and available resource providers within that community and shall assist with the development of community-based resources that may be needed by families. The local advisory board may review individual cases, in its discretion, to the extent that such review may be done without jeopardizing the confidentiality of the records or the confidentiality obligations of those who provided the information. The department shall collaborate with the local advisory board and the community to identify or develop local formal and informal services for children and families.



§ 37-5-608 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Chapter 10 - Miscellaneous Provisions

Part 1 - Liability of Parent or Guardian for Acts of Juveniles

§ 37-10-101 - Recovery for injury or damage by juvenile.

Any municipal corporation, county, town, village, school district or department of this state, or any person, or any religious organization, whether incorporated or unincorporated, shall be entitled to recover damages in an action in assumpsit in an amount not to exceed ten thousand dollars ($10,000) in a court of competent jurisdiction from the parents or guardian of the person of any minor under eighteen (18) years of age, living with the parents or guardian of the person, who maliciously or willfully causes personal injury to such person or destroys property, real, personal or mixed, belonging to such municipal corporation, county, town, village, school district or department of this state or persons or religious organizations.



§ 37-10-102 - Limitation on amount of recovery.

The recovery shall be limited to the actual damages in an amount not to exceed ten thousand dollars ($10,000), in addition to taxable court costs.



§ 37-10-103 - Circumstances under which parent or guardian liable.

(a) A parent or guardian shall be liable for the tortious activities of a minor child that cause injuries to persons or property where the parent or guardian knows, or should know, of the child's tendency to commit wrongful acts that can be expected to cause injury to persons or property and where the parent or guardian has an opportunity to control the child but fails to exercise reasonable means to restrain the tortious conduct.

(b) A parent or guardian shall be presumed to know of a child's tendency to commit wrongful acts, if the child has previously been charged and found responsible for such actions.






Part 2 - Tennessee Missing Children Recovery Act

§ 37-10-201 - Short title -- Part definitions.

(a) This part shall be referred to as the "Tennessee Missing Children Recovery Act."

(b) As used in this part, unless the context otherwise requires:

(1) "Child" means any person under twenty-one (21) years of age;

(2) "Missing child" means a child who is believed to have been removed by force, persuasion, trick, enticement, false pretense, has voluntarily left the custody of such child's parent without permission or is absent for unexplained or unknown reasons; and

(3) "Parent" means a natural or adoptive parent, guardian, or person or organization standing in a loco parentis position by virtue of an order of a court.



§ 37-10-202 - Initial missing child report -- Statement of identification information.

Whenever the parent knows, learns or believes that a child under the parent's charge and care is missing, such parent shall report the child to a police or sheriff's office, Tennessee bureau of investigation or any law enforcement officer and make a statement to the agency of all available facts that will aid in the recognition, identification or location and recovery of the child.



§ 37-10-203 - Formal missing child report -- Entry of report into NCIC.

Every law enforcement officer receiving information from a parent or any source that it deems creditable shall prepare a formal missing child report. A law enforcement agency reporting a missing child is further required to enter or cause to be entered the report of the missing child into the National Crime Information Center (NCIC) within two (2) hours of the receipt of the initial missing child report.



§ 37-10-204 - Reports to juvenile court judge -- Missing child order.

(a) The law enforcement agency taking or making a report of a missing child shall submit its report, together with any additional data reduced to writing in the form of statements or notes, to a judge of the juvenile court within a reasonable time.

(b) The judge shall review the report and information and determine whether or not there is probable cause to believe the child is a missing child.

(c) (1) If a decision of "missing child" is made, a "missing child" order shall be issued and delivered to any lawful officer or the Tennessee bureau of investigation authorizing the bureau or any officer holding the order, a true copy thereof or possessing knowledge of the existence thereof, to investigate the circumstances relating to the missing child in compliance with existing constitutional, statutory and case law and upon identification or location of the missing child to take custody of the child, using legal process when necessary, for immediate delivery to a judge of any juvenile or other court of record for appropriate orders and disposition pursuant to law.

(2) If probable cause for issuance of a "missing child" order is not found, the judge shall so order and the missing child report should be cancelled by the bureau, which shall give notice of the cancellation to all appropriate law enforcement agencies.

(d) (1) If the court issues a "missing child" order pursuant to this section and believes that certain telephone records are necessary to or would be of assistance in locating such child, the court may send a copy of the "missing child" order and a written request for any telephone records the court believes to be pertinent to the missing child who is the subject of the order to any telecommunications service provider as defined in § 65-4-101. The request shall state with all reasonable specificity the precise telephone records requested and the reason such records are pertinent to locating the missing child.

(2) Upon receiving such a request, the telecommunications service provider shall, without delay and at no charge, supply the requested telephone records to the juvenile court judge issuing the request.



§ 37-10-205 - Forms -- File of missing children -- Monthly reports of missing children -- Dissemination of information.

The Tennessee bureau of investigation shall specify a uniform form for the missing child report and data, so that the same may be transmitted by computer or mail. The bureau shall also establish, maintain and manage a file of "missing children" and collect any available relevant data concerning the missing child and disseminate the same by computer, mail or any other reliable communication device to any law enforcement agency. The bureau shall publish a monthly report of all missing children and recovery of children and distribute the same to all full-time law enforcement agencies in the state, the general assembly and executive branches of government, to the news media, and to every director of schools in the state, who shall then distribute the report to the principal of every school within such director's school system. Whenever possible, this report shall contain the photographs of the missing children. The bureau is authorized to transmit information on missing children to the federal bureau of investigation or any other state maintaining missing children files and may conform its reports to any federal agency reports so as to facilitate the automated exchange of information.



§ 37-10-206 - Child fingerprint cards.

Parents are authorized to have official fingerprint cards made for their children by taking their children to any law enforcement office or by having the same made by any private or public agency upon signing an authorization therefor. The Tennessee bureau of investigation shall deliver appropriate blank child fingerprint cards to law enforcement offices or private agencies upon request without cost. Whenever any child is fingerprinted as authorized in this section, the card shall be delivered to the Tennessee bureau of investigation or the parent as specified by the parent in the authorization form. The bureau shall not be required to accept any nonstandard child fingerprint card.



§ 37-10-207 - Children's fingerprint card file.

The Tennessee bureau of investigation shall maintain a separate fingerprint card file for "Children", which shall consist of the "children" fingerprint cards submitted to it pursuant to § 37-10-206, together with any latent prints believed to be children's prints that have been submitted to it for purposes of identifying missing children. Once each year the bureau shall remove and return to the parent or destroy all fingerprint cards from the children's fingerprint file for children who have become eighteen (18) years of age, unless the child has been reported missing or the child requests in writing that such child's fingerprint remain in the file. Also, the bureau shall destroy any child's fingerprint card upon written request of the parent. The bureau is also authorized to receive "children" fingerprint cards or copies thereof from the federal bureau of investigation when the prints may have been sent directly to the bureau without having also been sent to the Tennessee bureau of investigation as herein provided. The bureau shall not file any of the children's fingerprints authorized herein in any other fingerprint card file. The bureau shall only search the children's fingerprint card file for the purpose of trying to locate or identify children who have been reported as missing children, and the file shall never be searched for the purpose of identifying a child as having committed a crime unless the parent so requests in writing.



§ 37-10-208 - Impact upon interstate compact on juveniles.

The provisions of §§ 37-10-201 -- 37-10-207 are not intended to modify any of the provisions of chapter 4 of this title relating to the Interstate Compact on Juveniles, but the documents herein authorized may be used in aid of proceedings under that chapter.



§ 37-10-209 - Distribution of materials concerning missing children -- Solicitation of contributions.

(a) No organization shall solicit contributions for the purpose of distributing materials containing information relating to missing children unless it complies with all of the following requirements:

(1) Such organization has been incorporated under title 48, chapters 51-68, or the nonprofit corporation law of another state prior to the time of the solicitation of contributions, or such organization is an unincorporated charitable association, trust, society, or other group; and

(2) It has been exempt from federal income taxation under 26 U.S.C. § 501(a) and described in 26 U.S.C. § 501(c)(3), 501(c)(4), 501(c)(8), 501(c)(10) or 501(c)(19) as now or hereafter amended, prior to the time of the solicitation of contributions.

(b) No organization that solicits contributions for the purpose of distributing materials containing information relating to missing children shall expressly state or imply in any way that it is affiliated with, or is soliciting contributions on behalf of, an organization established to assist in the location of missing children without the express written consent of that organization.

(c) Whoever violates subsection (a) or (b) is guilty of improper solicitation of contributions for missing children, which shall be punishable as a Class A misdemeanor.

(d) "Missing children" or "missing child" means a minor child who has run away from or who is otherwise missing from the home of, or the care, custody and control of, such child's parents, custodial parent, guardian, legal guardian, or other person having responsibility for the minor.

(e) Nothing in this section shall be construed as exempting any person or organization from the requirements of the Solicitation of Charitable Funds Act, compiled in title 48, chapter 101, part 5.






Part 3 - Parental Consent for Abortions by Minors

§ 37-10-301 - Legislative intent and findings.

(a) It is the intent of the general assembly in enacting this parental consent provision to further the important and compelling state interests of:

(1) Protecting minors against their own immaturity;

(2) Fostering the family structure and preserving it as a viable social unit; and

(3) Protecting the rights of parents to rear children who are members of their household.

(b) The general assembly finds as fact that:

(1) Immature minors often lack the ability to make fully informed choices that take into account of both immediate and long-range consequences;

(2) The medical, emotional, and psychological consequences of abortion are serious and can be lasting, particularly when the patient is immature;

(3) The capacity to become pregnant and the capacity for mature judgment concerning the wisdom of an abortion are not necessarily related;

(4) Parents ordinarily possess information essential to a physician's exercise of the physician's best medical judgment concerning the child; and

(5) Parents who are aware that their minor daughter has had an abortion may better ensure that their daughter receives adequate medical attention after the abortion.

(c) The general assembly further finds that parental consultation is usually desirable and in the best interests of the minor.



§ 37-10-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Abortion" means the use of any instrument, medicine, drug, or any other substance or device with intent to terminate the pregnancy of a woman known to be pregnant with intent other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead fetus;

(2) "Emancipated minor" means any minor who is or has been married or has by court order or otherwise been freed from the care, custody and control of the minor's parents; and

(3) "Minor" means any person under eighteen (18) years of age.



§ 37-10-303 - Written consent required -- Petition for waiver.

(a) (1) No person shall perform an abortion on an unemancipated minor unless such person or such person's agent first obtains the written consent of one (1) parent or the legal guardian of the minor. The consent shall be signed. The person shall obtain some written documentation, other than the written consent itself, that purports to establish the relationship of the parent or guardian to the minor and the documentation, along with the signed consent, shall be retained by the person for a period of at least one (1) year. Failure of the person performing the abortion to obtain or retain the documentation and consent is a Class B misdemeanor, punishable only by a fine, unless the failure of the person performing the abortion to retain the required documentation was due to a bona fide, imminent medical emergency to the minor, in which case there is no violation.

(2) A person commits a Class A misdemeanor who impersonates the parent or legal guardian of an unemancipated minor for the purpose of circumventing the requirements of subdivision (a)(1).

(b) If neither a parent nor a legal guardian is available to the person performing the abortion or such person's agent, or the party from whom consent must be obtained pursuant to this section refuses to consent to the performance of an abortion, or the minor elects not to seek consent of the parent or legal guardian whose consent is required, then the minor may petition, on the minor's own behalf, or by next friend, the juvenile court of any county of this state for a waiver of the consent requirement of this section, pursuant to the procedures of § 37-10-304.

(c) If a criminal charge of incest is pending against a parent of such minor pursuant to § 39-15-302, the written consent of such parent, as provided for in subdivision (a)(1), is not required.



§ 37-10-304 - Applicability -- Pseudonym -- Counsel -- Court proceedings -- Appeals.

(a) The requirements and procedures under this part are available and apply to minors, whether or not they are residents of this state.

(b) The court shall ensure that the minor's identity is kept anonymous. The minor shall be allowed to proceed under a pseudonym and shall be allowed to sign all documents, including the petition, by that pseudonym. In any proceedings involving the use of a pseudonym by the minor, the court shall require one (1) copy of the petition to be filed, under seal, that contains the true name of the minor. This copy of the petition shall be kept in a separate file, under seal, and shall not be available for inspection by anyone, except as provided in subsection (h).

(c) (1) The minor may participate in proceedings in the court on the minor's own behalf or through a next friend. The court shall advise the minor that the minor has a right to court-appointed counsel and shall provide the minor with such counsel upon the minor's request. The state shall further provide a court-appointed advocate in each judicial district to give information regarding the legal process to the minor and to coordinate with the court-appointed counsel. Such court-appointed advocates shall be compensated from funds appropriated for the reimbursement of court-appointed counsel.

(2) The department of children's services shall assign from existing staff at least one (1) court advocate in each judicial district to provide minors with information regarding requirements and procedures established by the provisions of this part, to assist in coordination of the activities of court-appointed counsel, to attend legal proceedings with the minor or the minor's next friend, and to make available written material concerning the provisions and applications of this part. The advocate shall be trained in the juvenile court procedures, in the procedures established by this part, and in counseling minors. The department shall provide a toll-free telephone number for minors to use in order to obtain the telephone number and address of a court advocate. The department shall further provide and distribute a written brochure or information sheet that summarizes the provisions and applications of this part and that contains the toll-free telephone number as well as the names, addresses, and telephone numbers of the court advocates in each judicial district.

(d) Court proceedings under this section shall be given such precedence over other pending matters as is necessary to ensure that the court may reach a decision promptly, but in no case shall the court fail to rule within forty-eight (48) hours of the time of application; provided, that the forty-eight-hour limitation may be extended at the request of the minor. If, for any reason except the request of the minor, the court shall not have ruled within forty-eight (48) hours, the minor may deem the petition denied and immediately appeal the denial as provided in subsection (g). This provision is not deemed to restrict or forbid any other remedy now existing or hereafter enacted in such a situation.

(e) The consent requirement shall be waived if the court finds either that:

(1) The minor is mature and well-informed enough to make the abortion decision on the minor's own; or

(2) The performance of the abortion would be in the minor's best interests.

(f) A court that conducts proceedings under this section shall issue written and specific factual findings and legal conclusions supporting its decision and shall order that a confidential record of the evidence be maintained.

(g) An expedited, anonymous appeal shall be available to any minor. The appeal shall be de novo to the circuit court for the county in which the juvenile court is located. The appeal may be heard by the circuit court judge sitting in another county if necessary to meet the time limitations of this section. A notice of appeal shall be filed within twenty-four (24) hours of the decision by the juvenile court, but may be filed at any time, if the juvenile court has not ruled within forty-eight (48) hours of the filing of the petition. The record from the juvenile court must be received in the circuit court and the appeal docketed there within five (5) calendar days of the filing of the notice of appeal. The appeal shall be heard and a decision rendered by the circuit court within five (5) calendar days from when the case is docketed in the circuit court. For the purpose of expediting the appellate procedure under this section, the time requirements of this section may be reduced by the Tennessee supreme court pursuant to its rulemaking authority in order to ensure an expedited appeal. The decision of the circuit court shall be appealable to the Tennessee supreme court in an anonymous and expedited manner as provided by the rules of the Tennessee supreme court. Jurisdiction under this section will remain in the Tennessee supreme court, notwithstanding any other statute or rule to the contrary.

(h) All court files, documents, exhibits, and all other records lodged in or subject to the control of the court shall be kept confidential and under seal. Statistical summaries of these proceedings may be compiled for such reporting purposes as the supreme court may by rule require or allow. However, no information shall be released for these purposes that would tend to identify any minor who has made use of this procedure.

(i) The supreme court is respectfully requested to promulgate any rules necessary to ensure that proceedings under this part are handled in an expeditious and anonymous manner, including any amendments to the Tennessee Rules of Appellate Procedure, Tennessee Rules of Civil Procedure and Tennessee Rules of Juvenile Procedure.

(j) No fees shall be required of any minor who makes use of the procedures provided by this section.



§ 37-10-305 - Medical emergencies.

The requirements of § 37-10-303 shall not apply when, in the best medical judgment of the physician based on the facts of the case before the physician, a medical emergency exists that so complicates the pregnancy as to require an immediate abortion.



§ 37-10-306 - Violations.

Any person who intentionally performs an abortion with knowledge that, or with reckless disregard as to whether the person upon whom the abortion is to be performed is an unemancipated minor, and who intentionally or knowingly fails to conform to any requirement of this part, commits a Class A misdemeanor.



§ 37-10-307 - Civil actions.

(a) Failure to obtain consent pursuant to the requirements of this part is prima facie evidence of failure to obtain informed consent and of interference with family relations in appropriate civil actions. The law of this state shall not be construed to preclude the award of exemplary damages in any appropriate civil action relevant to violations of this part. Nothing in this part shall be construed to limit the common law rights of parents.

(b) In addition to the action provided for in subsection (a), a person or entity that fails to comply with the notice requirements of § 39-15-202(a)(2) [See Compiler's Notes] shall be subject to the penalties and action provided for in § 39-15-202(a)(3) [See Compiler's Notes].



§ 37-10-308 - Severability.

If any one (1) or more provision, section, subsection, sentence, clause, phrase or word of this part or the application thereof to any person or circumstance is found to be unconstitutional, the same is declared to be severable and the balance of this part shall remain effective notwithstanding the unconstitutionality. The legislature declares that it would have passed this part, and each provision, section, subsection, sentence, clause, phrase or word thereof, irrespective of the fact that any one (1) or more provision, section, subsection, sentence, clause, phrase or word be declared unconstitutional.






Part 4 - Childhood Immunizations

§ 37-10-401 - Responsibility of parents to have children immunized -- Specific vaccines -- Immunization registry.

(a) It is the responsibility of each parent or legal guardian to ensure that such person's child or children receive the vaccines as are recommended by guidelines of the Center for Disease Control or the American Academy of Pediatrics to be administered to a child. The parent or legal guardian is encouraged to obtain the recommended immunizations within the first two (2) years of the child's life. Such vaccines include, without limitation, the following specific vaccines:

(1) Diphtheria-tetanus-pertussis (DTP);

(2) Polio: oral polio vaccine (OPV) or inactivated polio vaccine (IPV);

(3) Measles-mumps-rubella (MMR);

(4) Haemophilus influenzae type b conjugate vaccines (Hib);

(5) Hepatitis B vaccine (Hep B);

(6) Pneumoccocal vaccine, when medically indicated;

(7) Influenza vaccine, when medically indicated; and

(8) Varicella, when available.

(b) Subject to availability of funding for such purpose, the department of health is authorized to provide free vaccine, through the first twenty-four (24) months of life, for Tennessee children born after January 1, 1996. If an administration fee is charged by a health provider receiving this vaccine, such fee may not exceed the administration fee established by the health care financing administration under the Vaccines for Children Program established in the Omnibus Budget Reconciliation Act of 1993. No immunization may be withheld due to a family's inability to pay the fee.

(c) The department shall establish and maintain an immunization registry for children. By January 1, 1996, the department shall incrementally require all local public health departments to report, in a designated format, the record of each immunization given. Other health care providers or any third party payor or health insurance entity regulated by the department of commerce and insurance doing business in Tennessee, or any entity that has elected, organized and qualified as a self-insured entity may likewise report such records. Information from the registry shall be available to parents and legal guardians; health care providers; any third party payor or health insurance entity regulated by the department of commerce and insurance doing business in Tennessee; any entity that has elected, organized and qualified as a self-insured entity; and schools, child care facilities, and other institutions having care or custody of children.

(d) The commissioner of health shall report to the members of the health committee of the house of representatives, and the health and welfare committee of the senate, by March 1 of each year, on the immunization rates in each county and improvements or changes made during the preceding year.



§ 37-10-402 - Conflict with religious tenets and practices of parent.

In the absence of an epidemic or immediate threat thereof, this section does not apply to any child whose parent or guardian files with proper authorities a signed, written statement that such immunization and other preventative measures conflict with the religious tenets and practices of the parent or guardian affirmed under penalties of perjury.



§ 37-10-403 - Immunity from criminal and civil liability.

No parent or legal guardian shall be criminally prosecuted nor civilly liable for failure to comply with the provisions of this part.






Part 5 - Information on Child Abuse Prevention

§ 37-10-501 - Promotion of parental help line for prevention of child abuse.

In an effort to inform the citizens of Tennessee of a free resource for families and reduce instances of child abuse, the following measures shall be performed. All public transportation buses within the state of Tennessee are urged to promote the existence of a parental help line organized by the nonprofit organization Prevent Child Abuse Tennessee and the telephone numbers for such organization, 1-800-356-6767 and 1-800-CHILDREN, as space allows in interior advertising. The department of education shall require all local education agencies to distribute information on the help line, including the telephone number, to students and the students' parents. The department of human services shall also require any licensed child care facility to distribute information on the help line, including the telephone number, to children who attend the facility and the children's parents. This section shall assist children, parents, teachers and child care workers in providing the information and support necessary for the positive development of children through a currently existing, and free to the public, resource.









Chapter 11 - Juvenile Offender Surcharges

§ 37-11-101 - Legislative findings and intent.

The general assembly hereby finds, determines, and declares that the commission of violent crimes by juveniles exacts an unacceptable toll on the fiscal resources of both state and local governments and thereby increases the financial burden upon the taxpayers of this state. It is the intent of the general assembly in enacting this chapter to require, as much as possible, that juveniles convicted as adults of violent crimes pay for the cost of the rehabilitation, education, and treatment of juveniles sentenced to the youthful offender system or committed to the department of correction.



§ 37-11-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Convicted" and "conviction" means a plea of guilty or a verdict of guilty by a judge or jury, and includes a plea of no contest accepted by the court;

(2) "Juvenile" means a person under eighteen (18) years of age; and

(3) "Violent crime" means a felony enumerated as a violent crime under § 40-35-118 or a felony involving a weapon or firearm.



§ 37-11-103 - Disposition of juvenile fines -- Youthful offender system fund.

(a) Each juvenile who is convicted as an adult of a violent crime shall be required to pay any fine imposed by the court to the clerk of such court, who shall allocate the fine as follows:

(1) Five percent (5%) shall be retained by the clerk for administrative costs incurred pursuant to this section. Such amount retained shall be transmitted to the state treasurer, who shall credit the same to the general fund, and such amount shall be subject to appropriation by the general assembly for the costs of such administration;

(2) Ninety-five percent (95%) shall be transferred to the state treasurer who shall credit the same to the youthful offender system fund created pursuant to subsection (b).

(b) There is hereby created in the state treasury a youthful offender system fund, which shall consist of moneys received by the state treasurer pursuant to subdivision (a)(2). In accordance with § 8-22-118, all interest derived from the deposit and investment of this fund shall be credited to the general fund. Any moneys not appropriated by the general assembly shall remain in the youthful offender system fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year. All moneys in the fund shall be subject to annual appropriation by the general assembly to the division of youth services in the department of correction to cover the direct and indirect costs associated with the rehabilitation, education, and treatment of juvenile offenders committed to the department.









Title 38 - Prevention And Detection Of Crime

Chapter 1 - Miscellaneous Provisions

Part 1 - Evidence of Crimes

§ 38-1-101 - Reports to law enforcement officials of certain types of injuries -- Immunity for reporting -- Exception.

(a) All hospitals, clinics, sanitariums, doctors, physicians, surgeons, nurses, pharmacists, undertakers, embalmers, or other persons called upon to tender aid to persons suffering from any wound or other injury inflicted by means of a knife, pistol, gun, or other deadly weapon, or by other means of violence, or suffering from the effects of poison, or suffocation, or where a wound or injury is reasonably believed to have resulted from exposure to a methamphetamine laboratory or a methamphetamine related fire, explosion, or chemical release, or appears to be suffering from or to have been the victim of female genital mutilation in violation of § 39-13-110, shall report the same immediately to the chief of police, if the injured person is in or brought into or the injury occurred in an incorporated town or city, or to the sheriff if the injured person is in or brought into or the injury occurred in the county outside the corporate limits of any incorporated town or city, and shall also, in either event, report the same immediately to the district attorney general or a member of the district attorney general's staff of the judicial district in which the injured person is, or has been brought into, or the injury occurred. Such report shall state the name, residence, and employer of such person, if known, such person's whereabouts at the time the report is made, the place the injury occurred, and the character and extent of such injuries.

(b) Injuries to minors that are required to be reported by § 37-1-403 are not required to be reported under this section.

(c) (1) Where a person acts in good faith in making a report under subsection (a), that person shall be immune from any civil liability and shall have an affirmative defense to any criminal liability arising from that protected activity.

(2) There exists a rebuttable presumption that a person making a report under subsection (a) is doing so in good faith.

(d) For purposes of this part, "person" means any individual, firm, partnership, co-partnership, association, corporation, governmental subdivision or agency, or other organization or other legal entity, or any agent, servant, or combination of persons thereof.

(e) (1) The reporting provisions in subsection (a) do not apply if the person seeking or receiving treatment:

(A) Is 18 years of age or older;

(B) Objects to the release of any identifying information to law enforcement officials; and

(C) Is a victim of a sexual assault offense or domestic abuse as defined in § 36-3-601.

(2) This exception shall not apply and the injuries shall be reported as provided in subsection (a) if the injuries incurred by the sexual assault or domestic abuse victim are considered by the treating healthcare professional to be life threatening, or the victim is being treated for injuries inflicted by strangulation, a knife, pistol, gun, or other deadly weapon.

(3) A hospital, healthcare provider or other person who is required to report under subsection (a) shall be immune from civil liability for not reporting if in good faith the hospital, healthcare provider or other person does not report the injury in order to comply with this subsection (e).

(4) If a person injured as provided in subsection (a) is first treated by an EMT, EMT-P, emergency medical or rescue worker, firefighter or other first responder, it shall not be the duty of the first responder to determine if the patient comes within the provisions of subdivision (e)(1). If the first responder transports the patient to a healthcare facility, the first responder's duty is to notify the treating physician or emergency room staff at the facility of the suspected cause of the patient's injury. If the patient is not transported to a healthcare facility, the first responder shall report the result of the call to the 911 center.



§ 38-1-102 - Removing or disturbing body or other articles at scene of death unlawful.

It is unlawful for any person to touch, disturb, move or remove the body, clothing, personal effects, or weapons of, at or near any person who has died or reasonably appears to have died from wounds or injuries inflicted by means of a knife, pistol, gun, or other deadly weapon, or by other means of violence, drowning, suffocation, poison, or hanging, until the immediate notification and arrival on the death scene or place where such body is found, of the chief of police, or the chief of police's lawful representative, if the body is found in an incorporated town or city, or of the sheriff or the sheriff's lawful representative, if the body is found in the county outside the corporate limits of any incorporated town or city or of the district attorney general or a member of the district attorney general's staff of the judicial district in which such body is found.



§ 38-1-103 - Violation of §§ 38-1-101 and 38-1-102.

(a) Any person who knowingly fails to make the report required by § 38-1-101 within twenty-four (24) hours of tendering aid for any wound or injury as described in § 38-1-101 commits a Class A misdemeanor.

(b) Any person in violation of § 38-1-102 commits a Class A misdemeanor.



§ 38-1-104 - Autopsies authorized on application of district attorney general.

(a) Whenever the district attorney general of any judicial district in this state is of the opinion that any death occurring in any county in that district attorney general's judicial district has proceeded from a felonious cause, and that the cause of death cannot be adequately and safely determined in the absence of an autopsy upon the body of the deceased, the district attorney general may file with the judge of the court having criminal jurisdiction the district attorney general's sworn petition, which shall set forth the district attorney general's belief that the death in question proceeded from a felonious cause, that the cause of death cannot be adequately determined in the absence of an autopsy and the reasons that actuate the district attorney general's belief as to the felonious nature of such death. Such petition may be presented to the judge having criminal jurisdiction, either in term time or in vacation, and either in the county in which it is claimed that the homicide occurred or in any other county of the judicial district, and the judge shall have power and authority to pass upon the same in any county of that judge's district. When known or reasonably ascertainable, a copy of the petition shall be served upon the next of kin of the deceased.

(b) Upon the presentation of the petition to the judge having jurisdiction, the judge shall be authorized to consider the petition and in the exercise of sound judicial discretion, either make or deny an order authorizing an autopsy to be performed upon the body of the deceased. If the judge grants the petition, it shall then be the duty of the district attorney general to authorize the performance of the autopsy by some competent physician and to take all action necessary toward such end, including the disinterment of the body of the deceased should the body have been interred. The physician holding the autopsy shall file in the office of the clerk of the court having criminal jurisdiction in the county a full and complete report of the physician's findings in connection with the autopsy, which report shall be available to such parties as may be interested in the report.

(c) The costs and expense of the autopsy shall be presented to and approved by the trial judge making the order for the autopsy, and upon approval by the trial judge, shall be payable by the state as other costs, chargeable to the state, are paid.



§ 38-1-105 - Failure to report discovery of dead body.

It is a Class A misdemeanor for any person who discovers an unattended dead human body, or any part of a dead human body, to fail to report the discovery immediately, by the fastest available means of communication, to the chief of police if the body, or any part of the body, is discovered in an incorporated town or city, or to the sheriff if the body, or any part of the body, is discovered in the county outside the corporate limits of any incorporated town or city.



§ 38-1-106 - Notification to next of kin -- Determination of "seriously injured".

(a) Law enforcement officers and employees of law enforcement agencies shall make a reasonable effort to promptly notify the next of kin of any person who has been killed or seriously injured in an accidental manner before any statement, written or spoken, is delivered or transmitted to the press by any law enforcement official, employee or agency, disclosing the decedent's or seriously injured person's name.

(b) For the purposes of the notification requirements of this section, the investigating officer shall make the determination, based upon the officer's personal opinion, as to whether a person is "seriously injured." Neither the officer nor the officer's employer shall incur any liability based upon the officer's opinion as to whether a person is seriously injured or not.






Part 2 - Scrap Jewelry and Metal Dealers

§ 38-1-201 - Registration -- Applicability of part.

(a) Any person, firm, or corporation purchasing or otherwise dealing in antique, used or scrap jewelry and precious metals, where the purchase is for resale in its original form or as changed by remounting, melting, reforming, remolding or recasting or for resale as scrap or in bulk, shall be required to register with the chief of police and sheriff of each city and county in which the activity is carried on.

(b) This part shall not be applicable to:

(1) Any person, firm or corporation purchasing or otherwise dealing solely in coins or recyclable aluminum cans; or

(2) Any transaction between dealers, when the selling dealer has previously complied with the requirements set out in §§ 38-1-202 and 38-1-203 relative to the items sold pursuant to the transaction.

(c) Business activities regulated under this part shall be subject to the Business Tax Act, compiled in title 67, chapter 4, part 7.



§ 38-1-202 - Holding period before transfer or alteration of purchased items.

(a) It is unlawful for any person or corporation engaging in the activity described in § 38-1-201 to sell, exchange, barter or remove from the place in which such business is conducted, or to change the form of any such items by remounting, melting, cutting up, or otherwise changing the form of any such items for a period of twenty (20) days from the date of purchase; provided, however, that the person or corporation may remove the items for the purpose of holding the items in a secure location, including a storage facility or bank vault, for the required twenty-day period. This section does not apply to persons or corporations engaged in the reclamation of precious metals through the reprocessing of used film or other similar materials that in their original form contain precious metals but were not intended to be items of jewelry, or become antiques or be marketed exclusively for the precious metals contained in the materials.

(b) No person acting as a buyer or dealer under this section shall purchase any item covered by this section from a person under eighteen (18) years of age, nor accept any item covered by this section from anyone who appears intoxicated, nor from any person known to the person to be a thief, or to have been convicted of larceny, burglary or robbery, without first notifying a police officer. Any person acting as a buyer or dealer under this section shall exercise due care to comply with this section.

(c) No person acting as a buyer or dealer under this section shall take any item covered by this section under a buy-sell agreement, when the article is known to the person to be stolen.



§ 38-1-203 - Records of transactions.

(a) Every person or corporation dealing in the items described in § 38-1-201 shall keep a log in duplicate and shall enter on the log:

(1) A clear and accurate description of any items of jewelry or precious metals purchased, including, if applicable:

(A) Brand name;

(B) Model number;

(C) Serial number, if issued by the manufacturer and not intentionally defaced, altered or removed;

(D) Size;

(E) Color, as apparent to the untrained eye, not applicable to diamonds;

(F) Precious metal type, content and weight, if indicated;

(G) Gemstone description, including the number of stones; and

(H) Any other unique identifying marks, numbers, names or letters;

(2) Information on the seller, including: name, race, sex, height, weight, date of birth, residence address and numbers from the items used as identification. Acceptable items of identification are one (1) of the following documents:

(A) A state-issued driver license;

(B) A state-issued identification card;

(C) A passport;

(D) A valid military identification;

(E) A nonresident alien border crossing card;

(F) A resident alien border crossing card; or

(G) A United States immigration and naturalization service identification; and

(3) The date and amount of money paid for the items.

(b) The seller and the purchaser shall sign the log below the description of each transaction.

(c) On each day the purchaser shall transact business of the type described within this section, the purchaser shall deliver to the sheriff and the chief of police of each county or municipality in which the business is conducted a copy of the log concerning that day's business; and the copy of the log shall be delivered by twelve o'clock (12:00) noon of the day following the date of the transaction. The book shall be carefully preserved without alteration and shall at all times be open to the inspection of the sheriff of the county and the chief of police or any deputy or police officer of the city or county.



§ 38-1-204 - Penalties.

A violation of this part is a Class A misdemeanor.



§ 38-1-205 - Buyer or dealer obtaining and recording information from seller to be made available to law enforcement -- Recovery of property by party asserting ownership by making report to law enforcement following report of theft.

(a) When any person sells property to a buyer or dealer subject to § 38-1-201, the buyer or dealer shall obtain and record the information provided for in § 38-1-203 and obtain a statement of the seller that the seller is the lawful owner of the item, and shall have the record signed by the seller. This record shall be made available to any law enforcement agency or officer upon request.

(b) (1) The party asserting ownership of any property that the party alleges is stolen and that is in the possession of a buyer or dealer subject to § 38-1-201 may recover the property by making a report to any law enforcement agency in the county or municipality in which the property is located and providing the law enforcement agency with proof of ownership of the property; provided, that a report of the theft of the property was made to the proper authorities within twenty (20) days after obtaining knowledge of the theft or loss; and provided, further, that the party asserting ownership will assist in the prosecution of the seller of the item. Upon the receipt of proof of ownership, an officer of a law enforcement agency in the county or municipality in which the property is located shall recover the property from the buyer or dealer, without expense to the rightful owner of the property, unless the buyer or dealer presents evidence of having received proof of ownership of the property by the seller. Any property recovered from a buyer or dealer subject to § 38-1-201 shall be returned to the rightful owner of the property, subject to evidence in any criminal proceeding.

(2) In the event that the party asserting ownership of the property has provided a timely report of the theft or loss of the property, and the buyer or dealer presents acceptable evidence to the law enforcement agency of having received proper proof of ownership from the seller of the property, then and only then shall the law enforcement agency have satisfied its processes, duties and responsibilities. It shall then inform the party alleging ownership that it will be necessary for that person to commence an appropriate civil action for the return of the property within thirty (30) days of receiving the notice. If the buyer or dealer is ordered to return the property pursuant to such civil action, then the court shall also order that the buyer or dealer pay all litigation costs and reasonable attorneys' fees. The buyer or dealer shall not be required to surrender the property to any law enforcement officer or agency or any other person absent an appropriate warrant.

(3) If for any reason after the local authorities have seized certain property and are unable to locate the rightful owner of the property after due diligence, then the property may be returned to the buyer or dealer upon the buyer or dealer executing a hold-harmless agreement to the local authorities pursuant to title 40, chapter 33.






Part 3 - Statutory Rape Prevention

§ 38-1-301 - Purpose of part.

The purpose of this part is to curtail the crime of statutory rape, to require the reporting of a condition believed to be indicative of statutory rape, and, being necessary for the health, peace and safety of the public, to protect minors in a specified age range, who are not legally competent to consent to sex, from rape.



§ 38-1-302 - Report of pregnancy and identity of alleged father to judge or law enforcement official.

(a) If, during any treatment or examination of any child less than eighteen (18) years of age, a determination is made that the child is pregnant, and if it is learned during the course of the treatment or examination that the alleged father is at least four (4) years older than, but not the legal spouse of the victim, in accordance with § 39-13-506, the doctor, physician, surgeon, health care provider or other person examining or treating the child or diagnosing the condition is encouraged to, upon obtaining the consent of the patient, a parent, legal guardian or custodian, and within twenty-four (24) hours of the time of the treatment, examination or diagnosis, report the pregnancy by telephone or otherwise, to the judge having juvenile jurisdiction or to the office of sheriff or the chief law enforcement official of the municipality where the child resides.

(b) Injuries to minors that are required to be reported by § 37-1-403 are not required to be reported under this part.



§ 38-1-303 - Contents of report.

The report may include, to the extent known by the doctor, physician, surgeon, health care provider or other person filing the report, the name, address and age of the child; the name, address and age of the alleged father; the alleged father's whereabouts at the time the report is made; the results of the diagnosis; and the facts requiring the report. The report may include any other pertinent information.



§ 38-1-304 - Confidentiality of reports and identities.

Reports made under this part, and the identity of the person filing the report, are confidential, except when the court having jurisdiction determines the testimony of the person reporting to be material to an indictment or conviction.



§ 38-1-305 - Notice of statutory rape from public assistance providers to law enforcement agencies.

When a person who is at least thirteen (13) years of age but less than eighteen (18) years of age, or a parent, legal guardian or custodian on behalf of such person, applies to the department of human services for child support services, temporary assistance for needy families (TANF) or any other program designed to provide similar public assistance, and the department determines from the application, or during the course of any interview with the applicant, that the father or alleged father of the child is at least four (4) years older than such child's mother, the department shall report such information indicating the occurrence of a possible statutory rape to the appropriate law enforcement agency and district attorney general.



§ 38-1-306 - Immunity of persons making reports.

Any person making a report under this part shall be immune from civil liability that might otherwise be imposed for such action.






Part 4 - Cross Reporting of Animal Cruelty

§ 38-1-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Animal" means a domesticated living creature or a wild creature previously captured;

(2) "Cruelty," "abuse," and "neglect" mean every act, omission, or neglect whereby unreasonable physical pain, suffering, or death is caused or permitted;

(3) "Owner" means any person who is the legal owner, keeper, harborer, possessor, or the actual custodian of an animal. "Owner" includes corporations as well as individuals; and

(4) "Reasonable suspicion" means that it is objectively reasonable for a person to entertain a suspicion, based upon facts, that could cause a reasonable person in a like position, drawing, when appropriate, on the person's training and experience, to suspect animal cruelty, abuse, or neglect.



§ 38-1-402 - Duty to report cruelty, abuse or neglect -- No duty to investigate -- Confidentiality.

(a) Any state, county or municipal employee of a child or adult protective services agency, while acting in a professional capacity or within the scope of employment, who has knowledge of or observes an animal that the person knows or reasonably suspects has been the victim of cruelty, abuse, or neglect, shall report the known or reasonably suspected animal cruelty, abuse, or neglect to the entity or entities that investigate reports of animal cruelty, abuse, and neglect in that county.

(b) The report required under subsection (a) may be made within two (2) working days of receiving the information concerning the animal, by facsimile transmission of a written report presented in the form described in § 38-1-403, or by telephone, if all of the information that is required to be provided pursuant to § 38-1-403 is furnished. In cases where an immediate response may be necessary in order to protect the health and safety of the animal or others, the report may be made by telephone as soon as possible.

(c) Unless a duty exists under current law, nothing in this section shall be construed to impose a duty to investigate known or reasonably suspected animal cruelty, abuse, or neglect.

(d) Nothing in this part shall expand or limit confidentiality requirements under existing law relative to child or adult protective services. The name of any employee of a child or adult protective services agency who reports known or reasonably suspected animal cruelty, abuse or neglect shall remain confidential.



§ 38-1-403 - Reporting form -- Telephone reports -- Single report if cruelty, abuse or neglect witnessed by more than one person -- No impact on accepted hunting, fishing, livestock and veterinarian practices.

(a) If not made by telephone, reports made pursuant to § 38-1-402 (a) may be made on a preprinted form prepared by the entity or entities that investigate reports of animal cruelty, abuse, and neglect in that county, that includes the definitions contained in § 38-1-401 and a space for the reporter to include each of the following:

(1) The reporter's name and title;

(2) The reporter's business address and telephone number;

(3) The name, if known, of the animal's owner or custodian;

(4) The location of the animal and the premises on which the known or reasonably suspected animal cruelty, abuse, or neglect took place;

(5) A description of the location of the animal and the premises;

(6) The type and numbers of animals involved;

(7) A description of the animal and its condition; and

(8) The date, time, and a description of the observation or incident that led the reporter to suspect animal cruelty, abuse, or neglect and any other information the reporter believes may be relevant.

(b) Any employee making a report or telephone call pursuant to this part shall make all reasonable efforts to include the information delineated in subsection (a). Nothing in this section shall be construed to impose a duty to investigate known or reasonably suspected animal cruelty, abuse, or neglect.

(c) When two (2) or more employees of a state, county or municipal child or adult protective services agency are present and jointly have knowledge of known or reasonably suspected animal cruelty, abuse, or neglect, and where there is agreement among them, by mutual agreement, a report may be made by one (1) person. Any reporter who has knowledge that the person designated to report has failed to do so may thereafter make the report.

(d) (1) Nothing in this part shall be construed as prohibiting legal hunting and fishing activities.

(2) Nothing in this part shall be construed as prohibiting the owner of livestock as defined in § 43-1-114(b), or someone acting with consent of the owner of livestock, from engaging in usual and customary practices that are accepted by colleges of agriculture or veterinary medicine with respect to livestock, nor shall this part be construed as requiring the reporting of those practices.

(3) Nothing in this part shall be construed to apply to a veterinarian or veterinary technician engaged in accepted veterinary practices.






Part 5 - Racial Profiling Prevention Act

§ 38-1-501 - Short title.

This part shall be known and may be cited as the "Racial Profiling Prevention Act."



§ 38-1-502 - Part definitions.

As used in this part:

(1) "Law enforcement agency":

(A) Means a lawfully established state or local public agency that:

(i) Is responsible for preventing and detecting crime and enforcing laws or local ordinances; and

(ii) Has employees who are authorized to make arrests for crimes while acting within the scope of their authority; and

(B) Includes an institution considered a "law enforcement agency" pursuant to § 49-7-118; and

(2) "Racial profiling" means the detention or interdiction of an individual in traffic contacts, field contacts, or asset seizure and forfeiture efforts solely on the basis of the individual's actual or perceived race, color, ethnicity, or national origin.



§ 38-1-503 - Adoption of written policy prohibiting racial profiling.

Each law enforcement agency shall adopt a written policy that prohibits racial profiling by its employees. Each agency shall adopt its written policy on or before January 1, 2016.






Part 6 - Providing Caller Locations in Emergencies

§ 38-1-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Department" means the department of commerce and insurance; and

(2) "Wireless telecommunications service provider" means a provider of commercial mobile radio service as defined by 47 CFR 20.3.



§ 38-1-602 - Wireless telecommunications service provider to provide call location information to law enforcement agency -- Obtaining contact information for all service providers.

(a) Upon request of a law enforcement agency, a wireless telecommunications service provider shall provide call location information concerning the telecommunications device of the user in order for the requesting law enforcement agency to respond to a call for emergency services or an emergency situation that involves the risk of death or serious physical harm. The wireless telecommunications service provider shall provide the most accurate call location information available, given the technical and other limitations that may affect the accuracy of the call location information in the relevant area.

(b) The department shall obtain contact information for all wireless telecommunications service providers authorized to do business in this state in order to facilitate a request from a law enforcement agency for call location information in accordance with this section.

(c) When requested by a law enforcement agency, the public safety answering point of the enhanced 911 statewide system, authorized by title 7, chapter 86, part 3, shall assist the agency in obtaining call location information from wireless telecommunications service providers. Such assistance shall be provided only upon the requesting agency providing information establishing that the call location information is necessary to assist the agency in responding to a call for emergency services or to an emergency situation that involves the risk of death or serious physical harm.



§ 38-1-603 - Liability of wireless telecommunications service provider.

No cause of action shall lie in any court against any wireless telecommunications service provider, its officers, employees, agents, or other specified persons for providing call location information while acting in good faith and in accordance with this part. A wireless telecommunications service provider shall not be obligated to make an affirmative determination that the requesting law enforcement agency or public safety answering point has met the threshold requirements of this part.



§ 38-1-604 - Adoption of rules.

The commissioner of commerce and insurance shall adopt rules, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, relative to the notice and disclosure requirements provided in this part.









Chapter 2 - Self Defense

§ 38-2-101 - Lawful resistance -- By whom made.

Lawful resistance to the commission of a public offense may be made by the party about to be injured, or by others.



§ 38-2-102 - Resistance by party about to be injured.

Resistance sufficient to prevent the offense may be made by the party about to be injured to prevent an:

(1) Offense against the party's person; or

(2) Illegal attempt by force to take or injure property in the party's lawful possession.



§ 38-2-103 - Resistance by others.

Any other person, in aid or defense of the person about to be injured, may make resistance sufficient to prevent the offense.






Chapter 3 - Public Officers Preventing Commission of Offenses

§ 38-3-101 - Methods of preventing offenses.

Public offenses may be prevented by the intervention of the officers of justice by:

(1) Requiring security to keep the peace; and

(2) Suppressing riots, unlawful assemblies and breaches of the peace.



§ 38-3-102 - Duties of sheriff.

(a) The sheriff is the principal conservator of the peace in the sheriff's county. It is the sheriff's duty to suppress all affrays, riots, routs, unlawful assemblies, insurrections, or other breaches of the peace, to do which the sheriff may summon to such sheriff's aid as many of the inhabitants of the county as such sheriff thinks proper.

(b) It shall be the duty of the sheriffs, in their respective counties, by themselves or deputies, to patrol the roads of the county, to ferret out crimes, to secure evidence of crimes, and to apprehend and arrest criminals.



§ 38-3-103 - Other conservators of the peace.

The judicial and ministerial officers of justice in the state, and the mayor, aldermen, marshals and police of cities and towns, and the director, commissioner, or similar head of any metropolitan or municipal police department, whether elected or appointed, are also conservators of the peace, and are required to aid in the prevention and suppression of public offenses, and for this purpose may act with all the power of the sheriff.



§ 38-3-104 - Officers may command aid.

All officers authorized to execute judicial process, who find, or have reason to apprehend, that resistance will be made to the execution of judicial process, may command the aid of the inhabitants as prescribed in § 38-3-102 for suppressing riots.



§ 38-3-105 - Acts by persons aiding officers.

Whenever the officers of justice are authorized to act in the prevention of public offenses, other persons who, by command of the officers of justice, act in aid of the officers of justice, are justified in so doing.



§ 38-3-106 - Refusal to obey command to aid officers.

Any person commanded to aid, under this chapter, any magistrate or officer, who without good cause refuses or neglects to obey such command, commits a Class C misdemeanor.



§ 38-3-107 - Neglect of duty by officer.

Any magistrate or officer, having notice of any unlawful act provided against in this chapter, who neglects or refuses to do the magistrate's or officer's duty in the prevention of the public offense commits a Class C misdemeanor.



§ 38-3-108 - Duty to arrest.

It is the duty of all peace officers who know, or have reason to suspect, any person of being armed with the intention of committing a riot or affray, or of assaulting, wounding, or killing another person, or of otherwise breaking the peace, to arrest such person immediately, and take such person before the court of general sessions.



§ 38-3-109 - Bond to keep the peace.

A person arrested pursuant to § 38-3-108 shall be required to give bond in not less than two hundred fifty dollars ($250), nor more than two thousand dollars ($2,000), with good security, to keep the peace; and, on failing or refusing so to give the required bail, the person shall be committed to jail until bail is given, or the person is otherwise discharged according to law.



§ 38-3-110 - Form of bond -- Scire facias upon forfeiture.

The bonds required to be given by § 38-3-109 shall be made payable to the state, filed in the office of the circuit or criminal court clerk, and, upon forfeiture, the district attorney general shall cause scire facias to issue on the forfeiture, and the amount collected by the sheriff shall be paid to the county trustee for county purposes.



§ 38-3-111 - Officer failing to perform duties prescribed in §§ 38-3-108, 38-3-109.

Any peace officer who knowingly fails or refuses to perform the duties required by § 38-3-108 or § 38-3-109 commits a Class C misdemeanor.



§ 38-3-112 - Power of governor to order posse or military force from other county.

If it appears to the governor that the power of any county is not sufficient to enable the sheriff to execute process delivered to that sheriff, the governor may, on the application of the sheriff, order a posse or military force as is necessary from any other county or counties.



§ 38-3-113 - Federal officers making arrests for nonfederal offenses.

A sworn federal law enforcement officer, who in official capacity is authorized by law to make arrests, shall, when making an arrest in this state for a nonfederal offense, have the same legal status and immunity from suit as a state or local law enforcement officer if the arrest is made under the following circumstances:

(1) The officer reasonably believes that the person arrested has committed a felony in the officer's presence or is committing a felony in the officer's presence;

(2) The officer reasonably believes the person arrested has committed a misdemeanor that amounts to a breach of the peace in the officer's presence or is committing such a misdemeanor in the officer's presence; or

(3) The officer is rendering assistance to a law enforcement officer of this state in an emergency or at the request of the officer.



§ 38-3-114 - Acting as peace officers for the office of homeland security.

(a) The office of homeland security may apply to the commissioner of safety, to commission such number of its officers who directly support state, federal, and local law enforcement activities involved in countering or responding to acts of terrorism, as the office shall designate, to act as peace officers for the office of homeland security.

(b) The commissioner, upon such application, may appoint such person as the office of homeland security designates, or as many people as the governor deems proper to be such peace officers, and shall give commissions to those appointed.

(c) Each such officer, throughout every county in the state, shall have and exercise, for the sole purpose of carrying out the scope of assigned duties as specified or limited within the exclusive judgment of the office of homeland security, all the powers of a peace officer, including the power to make arrests for public offenses anywhere in the state. Further, such officers may serve process in criminal and penal prosecutions for such offenses, and shall have authority to carry weapons for the reasonable purposes of their offices and while in the performance of their assigned duties.

(d) The keepers of jails in any county or municipality where a violation occurs, for which any such arrest is made by an officer of the homeland security office, shall receive all persons arrested by such officers to be dealt with according to law, and persons so arrested shall be received by keepers of jails on the same basis and shall have the same status as prisoners arrested by any other law enforcement officer.

(e) Every officer so appointed shall, when on duty, have in the officer's possession a badge and identification card identifying the officer as an officer of the office of homeland security, and the officer shall exhibit the badge and identification card on demand and before making an arrest within a reasonable time.

(f) When the office of homeland security no longer requires the services of the peace officer so appointed, it shall file a notice to that effect with the commissioner's office. Thereupon, the powers of such peace officer shall cease and terminate.

(g) Homeland security officers appointed under this section must complete appropriate initial training and recurrent law enforcement training substantially equivalent to the requirements of the Tennessee peace officers standards and training commission.



§ 38-3-115 - No public funds, personnel or property of state to be allocated to enforce federal laws governing firearms where it would violate state laws.

(a) On or after July 1, 2015, no public funds of this state, or any political subdivision of this state, shall be allocated to the implementation, regulation, or enforcement of any federal law, executive order, rule, or regulation regulating the ownership, use, or possession of firearms, ammunition, or firearm accessories, if the expenditure of public funds would result in the violation of another Tennessee statute, Tennessee common law, or the Constitution of Tennessee.

(b) On or after July 1, 2015, no personnel or property of this state, or any political subdivision of this state, shall be allocated to the implementation, regulation, or enforcement of any federal law, executive order, rule, or regulation regulating the ownership, use, or possession of firearms, ammunition, or firearm accessories, if the use of personnel or property would result in the violation of another Tennessee statute, Tennessee common law, or the Constitution of Tennessee.

(c) For purposes of this section, "firearm" has the same meaning as defined in § 39-11-106.



§ 38-3-120 - Peace officers for Tennessee valley authority.

(a) The Tennessee valley authority (TVA) may apply to the commissioner of safety for the appointment and commissioning of such number of its agents, servants, or employees as TVA shall designate to act as peace officers, as provided in this section. The commissioner, upon the application, shall appoint persons as TVA designates to be peace officers, and shall give commissions to those appointed. Any agent, servant, or employee of TVA so designated shall be eligible for the appointment and commission.

(b) Before entering into the performance of duties, every officer appointed pursuant to subsection (a) shall take and subscribe an oath of office and enter into a surety bond in the sum of fifty thousand dollars ($50,000), payable to the state of Tennessee, conditioned upon the faithful performance of all duties as officer. The oath of office and bond, with a copy of the commission, shall be filed with the secretary of state. In lieu of individual bonds, a duly executed blanket bond covering all TVA peace officers appointed and commissioned pursuant to this section, as principals, with TVA as surety, in the amount of fifty thousand dollars ($50,000) for each officer and conditioned upon the faithful performance of the officers' duties, may be filed by TVA with the secretary of state, in which event individual bonds shall not be required.

(c) Each officer, throughout every county in the state in which TVA does business, operates, or owns or controls property, including leaseholds and rights-of-way, shall have and exercise, for the sole purpose of carrying out the scope of assigned duties as specified or limited within the exclusive judgment of TVA board of directors, all of the powers of a peace officer, including the power to make arrests for public offenses committed against TVA officials or employees or committed upon, about, or against TVA property or on public roads or rights-of-way passing through or over such property, and, while in pursuit of a person fleeing after committing such an offense, may pursue the person and make arrest anywhere in the state. Further, the officers may provide security at TVA's nuclear facilities, may serve process in criminal and penal prosecutions for such offenses, and shall have authority to carry weapons for the reasonable purposes of the officers' offices and while in the performance of the officers' assigned duties. Notwithstanding any other provision of law, the authorities, responsibilities and liabilities of the officers shall be limited as provided for under this section.

(d) The keepers of jails in any county or municipality in which the violation occurs for which any such arrest is made by a TVA peace officer shall receive all persons arrested by such officers to be dealt with according to law, and persons so arrested shall be received by keepers of jails on the same basis and shall have the same status as prisoners arrested by any other law enforcement officer.

(e) Every officer appointed pursuant to subsection (a) shall, when on duty, have in possession a badge or identification card identifying the officer as a TVA peace officer, and the officer shall exhibit the badge or identification card on demand and before making an arrest.

(f) All compensation of TVA peace officers appointed and commissioned pursuant to subsection (a) shall be fixed and paid exclusively by TVA.

(g) When TVA no longer requires the services of a person appointed and commissioned as a TVA peace officer pursuant to this section, TVA shall file a notice to that effect with the commissioner of safety. Thereupon, the powers of the officer shall cease and terminate.

(h) Notwithstanding any law to the contrary, no cause of action arising out of any act or omission by a TVA peace officer commissioned under this section shall be brought against the state, or any agency, official or employee of the state.

(i) (1) Subsections (a)-(h) shall apply to the owner of a category I nuclear facility and the owner of a category I nuclear facility shall have the same rights, authority and limitations as TVA possesses with regard to the appointment of peace officers pursuant to this section.

(2) Each peace officer appointed or designated by the owner of a category I nuclear facility shall possess all of the powers, in any county where the facility is located, of a peace officer, including the power to make arrests for public offenses committed against employees or agents or against the property of the category I nuclear facility and, while in pursuit of a person fleeing after committing such an offense, may pursue the person and make arrests anywhere in the state. Additionally, the officers shall possess authority to investigate anywhere in the state any such offense and shall possess authority to carry weapons for the reasonable purposes of the officers' offices and while in the performance of their assigned duties. Notwithstanding any law to the contrary, the authorities, responsibilities and liabilities of the officers shall be limited as provided for under this section.

(3) Each peace officer appointed or designated by the owner of a category I nuclear facility is authorized to use deadly force under conditions of necessity, when all lesser means have failed or cannot reasonably be employed and when one (1) or more of the following circumstances exist:

(A) Deadly force appears reasonably necessary to protect the peace officer, who reasonably believes the peace officer is in imminent danger of death or serious bodily injury;

(B) Deadly force appears reasonably necessary to prevent the imminent infliction or threatened infliction of death or serious bodily harm or the sabotage of an occupied facility by explosives;

(C) Deadly force appears reasonably necessary to prevent the theft, sabotage, or unauthorized control of a nuclear weapon or nuclear explosive device or special nuclear material from a category I nuclear facility; or

(D) Deadly force reasonably appears to be necessary to apprehend or prevent the escape of a person reasonably believed to:

(i) Have committed an offense of the nature specified in subdivision (i)(3)(A), (B) or (C); or

(ii) Be escaping by use of a weapon or explosive or who otherwise poses an imminent danger of death or serious bodily harm to peace officers or others unless apprehended without delay.

(4) As used in this section, unless the context otherwise requires, "category I nuclear facility" means a facility that possesses a formula quantity of strategic special nuclear material, as defined and licensed by the United States nuclear regulatory commission, and that must comply with the requirements of 10 CFR part 73.

(j) Subsections (a)-(h) shall apply to air carriers holding an air carrier certificate issued under 14 CFR part 119 and operating under 14 CFR part 121, or to the corporate parent of such entities, either of which shall have the same rights, authority and limitations as TVA possesses with regard to the appointment of peace officers, known under this section as transportation security officers. The following shall apply to transportation security officers:

(1) The air carrier or the parent of the entity employing and designating transportation security officers shall own or lease property, and employ persons within the state of Tennessee;

(2) Only personnel of the air carrier, or its parent, who are designated as transportation security officers by such air carrier shall receive appointments;

(3) Each transportation security officer appointed or designated by air carriers holding an air carrier certificate under 14 CFR part 119 and operating under 14 CFR part 121, or the corporate parent of such entities, shall possess all of the powers of a peace officer described in this section, including the power to make arrests for public offenses committed against employees or agents or against the property of the air carrier or its corporate parent and, while in pursuit of a person fleeing after committing such an offense, may pursue the person and make arrests. Additionally, the officers shall possess authority to carry weapons for the reasonable purposes of the officers' offices and while in the performance of the officers' assigned duties. Notwithstanding any law to the contrary, the authorities, responsibilities and liabilities of the officers shall be limited as provided for under this section;

(4) The air carrier, or its parent, and any personnel employed by the carrier shall comply with all requirements of federal law pertaining to security operations associated with air carriers;

(5) Transportation security officers appointed under this section must complete appropriate initial and recurrent law enforcement training substantially equivalent to the requirements of the Tennessee peace officer standards and training commission;

(6) Any air carrier qualifying under the provisions of this subsection (j) shall, at the time of the first appointment of transportation security officers, notify the proprietors of the airports served by the air carrier of the appointment of the officers, and the air carrier shall comply with the security plans of each airport with respect to the carrying of arms by the officers; and

(7) This subsection (j) shall not require an air carrier to designate any transportation security officers or otherwise staff law enforcement positions.



§ 38-3-121 - Use of choke holds.

No law enforcement officer shall use a choke hold or other similar respiratory restraining maneuver, with or without the use of a police baton, on any suspect, defendant or other person unless other methods of restraint are ineffective. Nothing in this section shall be construed to prohibit the use of the lateral vascular maneuver.



§ 38-3-122 - Fingerprinting of arrestees pursuant to incarceration or bond.

(a) (1) It is the duty of every booking agency to take, or cause to be taken, a full set of fingerprints of each person arrested, whether by warrant or capias, for an offense that results in the person's incarceration in a jail facility or the person's posting of a bond to avoid incarceration; provided, that fingerprints are not required to be taken of an individual who is repeatedly arrested and incarcerated for a violation of § 39-17-310, the offense of public intoxication; provided, further, that the booking or arresting officer has verified that the individual's fingerprints are on file from a previous arrest; and provided, further, that fingerprints are not required to be taken of individuals whose fingerprints have previously been stored in the electronic fingerprint imaging files of the law enforcement agency booking the individual, if the arresting or booking officer has verified that the individual's fingerprints are on file through the use of a single digit imaging reader. If the fingerprints are maintained manually, the booking agency shall send a full set of properly completed fingerprints to the Tennessee bureau of investigation. If fingerprints are transmitted to the Tennessee bureau of investigation electronically, the booking agency shall maintain with the arrest report one (1) hard copy of the fingerprints along with an acknowledgement from the Tennessee bureau of investigation that a copy of the fingerprints has been received and accepted. Upon receipt of the fingerprints, the Tennessee bureau of investigation shall retain the fingerprints as provided in § 38-6-103, and shall send a set of the fingerprints to the federal bureau of investigation.

(2) Regardless of whether fingerprints are found to be on file in a law enforcement agency, nothing in subdivision (a)(1) shall be construed as relieving the booking officer from:

(A) Reproducing a copy of the fingerprints that are on file;

(B) Updating the arrest data; and

(C) Then forwarding a full set of fingerprints to the Tennessee bureau of investigation in compliance with this section.

(b) A person who is issued a citation pursuant to § 40-7-118 or § 40-7-120 shall not, for purposes of this section, be considered to have been arrested and the agency issuing the citation shall not be required to take the fingerprints of such person.

(c) The expense incurred by the Tennessee bureau of investigation by the provisions of §§ 8-4-115, 8-8-201(35), this section and § 38-8-111(g) requiring law enforcement officials to take the fingerprints of each person arrested and send them to the bureau shall be funded by either an appropriation in the general appropriations act or by a fifteen dollar ($15.00) increase in the amount of each handgun carry permit application fee; provided, that if there is such an appropriation in the general appropriations act, then the handgun carry permit application fee shall not be increased. Any funds derived from the fifteen dollar ($15.00) increase in the amount of each handgun carry permit application fee shall not revert to the general fund on June 30 of any year but shall remain available for expenditure for its intended purpose as stated within this section.



§ 38-3-123 - Prohibition against requiring victims of sexual offenses to submit to polygraph.

(a) No law enforcement officer shall require any victim of a sexual offense, as defined in § 40-39-202, or violent sexual offense, as defined in § 40-39-202, to submit to a polygraph examination or any other test designed to detect deception or verify the truth of statements through instrumentation or by means of a mechanical device, as a condition of the officer proceeding with the investigation of the offense.

(b) A violation of this section shall subject the officer to appropriate departmental disciplinary action.






Chapter 4 - Proceedings to Keep the Peace [Repealed]



Chapter 5 - Inquests

§ 38-5-101 - Affidavit required to hold inquest.

No inquest shall be held by the coroner or any court of general sessions over the dead body of any person until an affidavit, in writing, is made and signed by two (2) or more reliable persons, averring the death of the person and that there is good reason to believe that the person died by unlawful violence at the hands of some other person; and without the affidavit, in writing, the coroner or court shall have no jurisdiction to hold an inquest over the dead body of any person, and all proceedings without the affidavit shall be utterly void and useless. Unless this section is literally, rigidly, and strictly complied with, and the affidavit filed with the papers, the coroner or court shall receive no fees or compensation for holding the inquest.



§ 38-5-102 - False affidavit -- Perjury.

Any person who falsely, willfully, and corruptly swears out an affidavit as provided for in § 38-5-101 shall be deemed guilty of perjury, and punished as provided for by law for the offense, and in addition to the penalty provided by law for perjury, shall be taxed with all the costs incidental to the inquisition, based upon the false and corrupt affidavit.



§ 38-5-103 - Courts of general sessions may hold inquests as coroners.

Courts of general sessions shall have the same power, when called on, to hold juries of inquest over the bodies of deceased persons, as coroners, and have the same fees as are allowed coroners for the same services.



§ 38-5-104 - Jury.

The jury of inquest shall consist of seven (7) jurors who shall be summoned by the coroner and be sworn by such coroner to inquire who the person was, and when, where and by what means that person died, and to render a true verdict on the death, according to the evidence offered the jurors or arising from inspection of the body.



§ 38-5-105 - Subpoenas for witnesses.

The coroner may issue subpoenas for witnesses, returnable immediately, or at the time and place as the coroner may appoint, and may enforce witnesses' attendance and punish for contempt and other causes, in like manner as a court of general sessions in a state case.



§ 38-5-106 - Who shall be summoned as witnesses.

The coroner shall summon and examine as a witness every person who, in the coroner's opinion, or that of any of the coroner's jury, has any knowledge of the facts.



§ 38-5-107 - Surgeon or physician as witness.

The coroner may also summon as a witness a surgeon or physician, when requested so to do by the district attorney general, to make examination of the body, including the performing of an autopsy, and give a professional opinion as to the cause of death, whose fee shall not exceed twenty-five dollars ($25.00), and the fee shall be allowed in the bill of costs.



§ 38-5-108 - Employment of chemist.

The coroner may also, whenever deemed necessary, employ a competent chemist to examine for poison, and make an analysis of suspected substances, whose fee, not exceeding twenty dollars ($20.00), shall be allowed in the bill of costs.



§ 38-5-109 - Allowances to physicians and chemists limited.

No allowance shall be made under § 38-5-107 or § 38-5-108, except to persons actually summoned by the coroner for the express purpose, and duly reported by the coroner to the court.



§ 38-5-110 - Service of process.

The summons for the jurors and the subpoenas for witnesses may be served by the sheriff, or any constable of the county, or by the coroner personally.



§ 38-5-111 - Verdict of jury.

The jury, after inspecting the body, hearing the testimony, and making all needful inquiries, shall render a verdict by an inquisition in writing, signed by the jury, setting forth as near as may be, who the person was, when, where, and by what means the person died, and whether by the act of another, and what other person, and whether by unlawful means.



§ 38-5-112 - Form of inquisition.

The inquisition shall be as follows:

State of Tennessee,

___________________ County.

An inquisition held at _____, in the county and state aforementioned, on the _____ day of _____, 20_____, before ___________________, coroner of such county, upon the body of ___________________ (or a person unknown), there lying dead, by the jurors whose names are hereto subscribed, who upon their oaths do say: (here state, when, how, by what person, means, weapon, or accident the person died, and whether feloniously, as near as may be according to the requirements of § 38-5-111).

In testimony whereof, the jurors have hereunto set their hands the day and date above.



§ 38-5-113 - Return of inquisition.

The coroner shall immediately return the inquisition to the criminal court of the coroner's county, if any, and, if not, to the circuit court of the county, together with a list of the witnesses who testified to material facts.



§ 38-5-114 - Witnesses may be bound over.

The coroner shall also require all material witnesses to enter into an undertaking to appear at such court, if in session, or at the next succeeding term, and may require security for such undertaking, and, for this purpose, the coroner is vested with all the powers of a court of general sessions in state cases.



§ 38-5-115 - Arrest of person if present.

If the jury finds that the deceased died by the act of another by unlawful means, the coroner may arrest the person implicated, if present, and may make out a warrant requiring an officer, or other person authorized by the officer, to take such person before a magistrate, or may commit the person until the person can be carried before a magistrate.



§ 38-5-116 - Warrant for arrest if person not present.

If the person charged is not present, the coroner may issue a warrant to the sheriff, or any other lawful officer, requiring the officer to arrest such person and take the person before a magistrate.



§ 38-5-117 - Effect of coroner's warrant.

The warrant of a coroner in the cases covered by this chapter shall be of equal authority with that of a court of general sessions, and, when the person charged is brought before the court, the person shall be dealt with as a person held under complaint in the usual form.



§ 38-5-118 - Disposition of body of decedent.

After the inquisition, the coroner or medical investigator may deliver the body of the deceased to the deceased's relatives, if there are any; but if not, the coroner or the medical investigator shall cause the deceased to be decently buried or cremated in accordance with § 68-4-113, and the expense to be paid from the property found with the body, or, if there is none, from the county treasury, by certifying an account of the expenses to the county mayor, who shall allow and pay the expenses, if deemed reasonable, as other claims on the county.



§ 38-5-119 - Disposition of effects found on body.

The coroner shall, within forty (40) days after an inquest on a dead body, deliver to the county trustee any money or other property found on the body, unless used for burial, or claimed in the meantime by the legal representatives of the deceased. If the coroner fails so to do, the trustee may, by motion before any tribunal having cognizance of the amount, upon ten (10) days' notice to the coroner, recover from the coroner and the coroner's official sureties the amount or value of the money or property, with interest, and twelve and one half percent (12.5%) damages.



§ 38-5-120 - Duty of county trustee as to effects found on body.

Upon receipt of the money by the trustee as provided in § 38-5-119, the trustee shall place it to the credit of the county. If it is other property, the trustee shall, within three (3) months, sell it at the courthouse of the county, at public auction, upon reasonable public notice, and shall, in like manner, place the proceeds to the credit of the county.



§ 38-5-121 - Delivery of property or payment of money to legal representatives of deceased.

If the property, before sale, or the money in the treasury, is demanded in six (6) years by the legal representatives of the deceased, the trustee shall deliver or pay it to them, after deducting the fees of the coroner, expenses of sale, and three percent (3%) commissions for the trustee, and the money may be paid to the representative at any time after the expiration of six (6) years, upon the order of the court of general sessions.






Chapter 6 - Tennessee Bureau of Investigation

Part 1 - General Provisions

§ 38-6-101 - Bureau created -- Director -- Divisions of bureau.

(a) (1) There is created the Tennessee bureau of investigation, which shall be a separate department of state government.

(2) The bureau shall be divided into three (3) divisions, the criminal investigation division, the forensic services division, and the narcotics investigation division. The director shall have full control over all divisions.

(3) The bureau shall be provided with suitable office space, supplies and equipment to perform the duties and functions assigned to it.

(b) (1) A director shall be appointed to administer the department.

(2) The director's compensation shall be fixed at an amount no less than that provided for the commissioner of safety.

(3) (A) The director shall be a person of experience and ability in the detection of crime and shall be appointed to a fixed term of office by the governor from a list of three (3) nominees submitted to the governor by a nominating commission composed of:

(i) Two (2) members to be nominated by the speaker of the senate and elected by resolution of the senate;

(ii) Two (2) members to be nominated by the speaker of the house of representatives and elected by resolution of the house of representatives; and

(iii) The executive director of the district attorneys general conference.

(B) No person nominated by the speakers shall be a member of the general assembly, and no more than one (1) member nominated by each speaker and elected by each house shall be from the same political party. Members nominated by the speakers and elected by each house shall serve from the date of the member's election until January 1 of the year in which the term of the director expires. If no one (1) of the three (3) persons nominated by the commission is satisfactory to the governor, the governor may reject all three (3), and require the nominating commission to submit three (3) additional names from which to appoint. If none is satisfactory, the governor may require additional nominees, in groups of three (3), until the governor is able to make the appointment. In any case in which the governor rejects the nominees submitted by the commission, the commission shall resubmit a list of nominees within sixty (60) days of written notice by the governor of the rejection. Within thirty (30) days from the date the full membership of the commission is named initially, the commission shall meet, upon the call of the speaker of the senate, and elect a chair. Thereafter the commission shall meet at the call of the chair and shall, within sixty (60) days of the initial meeting, submit its initial list of nominees to the governor. In the case of a vacancy in the office of director arising during a term, the commission shall meet and submit a list of nominees within ninety (90) days of the date of the vacancy. In such a case, the appointment by the governor shall be for the unexpired portion of the director's term. With respect to the appointment of a director to a new term of office, the nominating commission shall be named no later than one hundred twenty (120) days before the expiration of the prior term. In such case the commission shall meet initially at the call of the speaker of the senate, elect a chair and shall then meet and make its submission of nominees no later than thirty (30) days prior to expiration of the term. The first term of office of the director shall begin on March 27, 1980, and shall extend through June 30, 1986. The next term shall begin on July 1, 1986, and it, and all successive terms shall be of six (6) full years. The nominating commission, as defined under this section, shall be subject to title 8, chapter 44.

(4) The director shall be subject to removal from office under title 8, chapter 47, but in the case of suspension of the director under § 8-47-116, the office of director shall be filled pending final disposition of the removal proceeding by the official in charge of the criminal investigation division of the bureau.

(5) The official in charge of the criminal investigation division of the bureau shall likewise serve as acting director of the bureau from the occurrence of any vacancy in the office of director until a director is appointed, as provided for in this chapter.



§ 38-6-102 - Criminal investigation division -- Criminal intelligence unit -- Investigations into domestic terrorism -- Emergency situation traffic stops.

(a) The criminal investigation division shall consist of not less than six (6) persons who shall be experienced in the detection of crime and in criminal work generally. The director, with the approval of the governor, however, may increase the number of persons employed in the criminal investigation division, to such number as may be found to be feasible and necessary. At least two (2) of the criminal investigators shall be normally detailed to service in each grand division of the state, but the director shall have power to detail any and all of the investigators to service in grand divisions in case of emergency. The director, upon the request of the district attorney general of any judicial district, may assign the criminal investigators to aid that district attorney general in the investigation of any crime committed in the district attorney general's judicial district, but only when the district attorney general requests such aid. When detailed by the director to aid the district attorney general, the criminal investigators shall have full power to issue subpoenas for witnesses, serve the subpoenas, administer oaths to witnesses as they may summon, to take written statements from them and, when so detailed, shall have the same powers with reference to the execution of criminal process, making arrests, and the like, as does the sheriff of the county in which the investigators are at work.

(b) (1) Investigators of the bureau of investigation are authorized, without a request from the district attorney general, to make investigations in connection with any matters pertaining to:

(A) Fugitives from justice;

(B) Commission of any offense prohibited by title 39, chapter 16, part 4, or any other offense involving corruption of or misconduct by a public official;

(C) Employees or prospective employees of the bureau or the department of safety;

(D) Organized crime activities;

(E) Fraudulent conduct involving social security administration Title II and Title XVI disability programs; provided, however, that the authority conferred upon the bureau by this subdivision (b)(1)(E) shall automatically terminate upon discontinuation of federal funding for reimbursement of bureau costs associated with investigations of fraudulent conduct involving Title II and Title XVI disability programs;

(F) Victimization of children by means of a computer or other electronic communications device; or

(G) Commission of an offense involving any form of trafficking prohibited by title 39, chapter 13, part 3.

(2) (A) For the purposes of subsection (b), "organized crime" is defined as the unlawful activities of the members of an organized, disciplined association engaged in supplying illegal goods and services, including, but not limited to, gambling, prostitution, loan sharking, narcotics, labor racketeering, and other unlawful activities of members of such organizations.

(B) The bureau is authorized to investigate allegations of felonious conduct resulting in serious bodily injury to a state inmate who is housed in a county or private correctional facility where the alleged perpetrator is an official, employee or trustee of the county or a private vendor if, after the district attorney general is notified by the department of correction of such felonious conduct, the district attorney general refuses to request the bureau to make an investigation. The bureau shall forward the results of any such investigation to the department of correction and the district attorney general.

(C) The bureau also is authorized, upon the request of the governor, the attorney general and reporter, any member of the board, the commissioner of correction or a district attorney general to conduct investigations into allegations of fraud, corruption, or dishonesty involving the granting, revoking or denying of paroles, release classification status or executive clemency of any type. The governor, a district attorney general, the attorney general and reporter, or the board of parole acting at the request of the governor, may request the assistance of the bureau to determine whether any recipient of executive clemency of any type has been or is presently abiding by the terms and conditions imposed upon the governor's granting of executive clemency of any type.

(D) The bureau shall coordinate its activities whenever possible with municipal, county, and federal police agencies with emphasis toward providing strike force capabilities to high crime areas within the state.

(E) The bureau shall continue to utilize the communications systems of the department of safety.

(c) Whenever a district attorney general refuses or neglects to present the results of any investigation undertaken under this section to a grand jury, the director, or the director's designated representative, may appear before the grand jury and seek a presentment, and the grand jury shall have the power to issue compulsory process for the appearance of witnesses. In the event the grand jury returns a presentment and the district attorney general refuses to prosecute, the director may petition for the appointment of a district attorney general pro tempore as provided for in § 8-7-106.

(d) The director shall cause to be established within the criminal investigation division a criminal intelligence unit (CIU). It shall be the responsibility of the CIU, through the automated criminal intelligence system of Tennessee (ACIST), as well as through criminal investigators assigned to each of the bureau's four regional offices, to gather and maintain criminal intelligence on criminal gang activity. Intelligence collected pursuant to this section shall be reviewed for compliance with 28 CFR Part 23.20 and shall be disseminated to local, state, and federal law enforcement agencies pursuant to 28 CFR Part 23.20. The bureau shall analyze all criminal intelligence collected, and shall compile statistical information for dissemination through the national incident-based reporting system (NIBRS) and the bureau's annual report.

(e) (1) Investigators of the bureau of investigation are authorized, without a request from the district attorney general, to make investigations based upon intelligence information pertaining to domestic terrorism that the bureau received under a government information security classification. Investigators may make investigations based upon intelligence information pertaining to domestic terrorism that the bureau received from nonclassified sources upon the request of the district attorney general.

(2) Investigators of the bureau of investigation are authorized, without a request from the district attorney general, to make traffic stops in emergency situations in which the safety of the public is in jeopardy and no officer from the appropriate law enforcement agency is immediately available to make the stop. For purposes of this subdivision (e)(2), "emergency situations" is limited to driving under the influence of an intoxicant pursuant to § 55-10-401, and reckless endangerment pursuant to § 39-13-103 involving the traffic stop. Investigators may also assist stranded motorists.



§ 38-6-103 - Forensic services division -- Purchase of breathalyzer tests by local governments.

(a) The forensic services division shall consist of experts in the scientific detection of crime. The director is empowered to employ, either upon a temporary or permanent basis, but is not limited to, ballistics experts, pathologists, toxicologists, experts in the detection of human bloodstains and fingerprint experts and such other persons of expert knowledge in the detection of crime as may be found feasible. It shall be the duty of the forensic services division to keep a complete record of fingerprints obtained by it through exchange with the federal bureau of investigation, with similar bureaus in other states and from fingerprints obtained in this state. Each peace officer of this state, upon fingerprinting any person arrested, shall furnish a copy of the fingerprints to the forensic services division of the bureau. Likewise, such fingerprints as are now on file at the state penitentiary shall be transferred from the penitentiary to the bureau and maintained by it. Each person received at the state penitentiary shall be fingerprinted and a copy of the fingerprints furnished to the bureau. The bureau is authorized to exchange with the federal bureau of investigation any and all information obtained by the bureau in the course of its work and to request of the federal bureau of investigation such information as the bureau may desire.

(b) The services of the forensic services division may be made available by the director to any district attorney general of this state, the chief medical examiner and all county medical examiners in the performance of their duties under the post-mortem examination law or to any peace officer upon the approval of the district attorney general of the district in which such peace officer is located. The forensic services division likewise is authorized to avail itself of the services of any and all other departments of the state where the same may be of benefit to it, including, but not limited to, the state chemists and other expert personnel.

(c) The Tennessee crime laboratory and all regional crime laboratories shall be under the supervision of the director of the bureau or the director's designated representatives.

(d) (1) (A) The following fees shall be adjudged as a part of the costs in each case upon conviction of the following offenses:

(i) Controlled substances, controlled substance analogues, narcotics, drugs ..................... $20.00

(ii) Driving a motor vehicle, or operating a boat while under the influence of intoxicants and/or drugs, except as provided in § 55-10-413(d) ..................... 17.50

(iii) Certification of criminal histories and records ..................... Amount ......................fixed by the federal ......................bureau of investigation

(iv) Upon the forfeiture of a cash bond or other surety entered as a result of a municipal traffic citation, whether considered a fine, a bond or a tax......................13.75.

(B) Such fees shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law.

(C) Except when and as provided in this subdivision (d)(1) and subdivision (e)(2), the appropriate clerk, after deducting five percent (5%) as compensation when applicable, shall identify those fees set out in subdivision (d)(1)(A) to the Tennessee bureau of investigation and remit the fees to the state treasury to be expended by the Tennessee bureau of investigation as appropriated by the general assembly. These fees shall be transmitted by the clerk of the court to the state treasurer for deposit in a fund to be used by the Tennessee bureau of investigation for the purpose of employing personnel; for the purchase of equipment and supplies; to pay for the education, training and scientific development of employees; or for any other purpose to allow the bureau's business to be done in a more efficient and expeditious manner. The moneys received in the fund shall be invested for the benefit of the fund by the state treasurer pursuant to § 9-4-603. Amounts in the fund shall not revert to the general fund of the state, but shall, together with interest income credited to the fund, remain available for expenditure in subsequent fiscal years.

(2) Upon approval of the director, local governing bodies which have the responsibility for providing funding for sheriffs' offices and police departments are authorized to purchase from state contracts approved for bureau purchases, scientific instruments designed to examine a person's breath and measure the alcohol content of a person's breath, for use as evidence in the trial of cases; provided, that prior to use of the scientific instruments, such instruments must be delivered to the forensic services division for testing and certification pursuant to subsection (g). The bureau shall continue to maintain and certify the instruments and operating personnel, pursuant to subsection (g), and furnish expert testimony in support of the use of the scientific instruments when required.

(e) (1) Any fees authorized for services rendered by the bureau that are not incident to a court case shall be paid to the Tennessee bureau of investigation for deposit with the state treasurer for expenditure as provided for by this section.

(2) Every local governing body purchasing the instruments pursuant to subsection (d) shall report the use of the instrument to the clerk of the court, for inclusion of the service fee as a part of the court costs, which service fee shall be disbursed to the local governing body until the purchase price is recovered. Thereafter, the service fee shall be disbursed by the clerk to the bureau, for payment to the state treasurer as required by subsection (f).

(f) All revenue resulting from fines, forfeitures and services rendered by the bureau shall be paid to the state treasurer and used only as appropriated by the general assembly.

(g) The bureau, through its forensic services division, shall establish, authorize, approve and certify techniques, methods, procedures and instruments for the scientific examination and analysis of evidence, including blood, urine, breath or other bodily substances, and teach and certify qualifying personnel in the operation of such instruments to meet the requirements of the law for the admissibility of evidence. When examinations, tests and analyses have been performed in compliance with these standards and procedures, the results shall be prima facie admissible into evidence in any judicial or quasi-judicial proceeding, subject to the rules of evidence as administered by the courts.

(h) (1) Effective July 1, 2006, there is created within the Tennessee bureau of investigation's serology/DNA unit, six (6) additional special agent/forensic scientist positions to perform DNA analysis in criminal investigations. The positions shall be in addition to any position that was created and funded prior to July 1, 2006, or that may be created in the future. The director shall determine to which of the bureau's forensic laboratories each of the six (6) special agents/forensic scientists employed pursuant to this subsection (h) shall be assigned. The assignments shall be based upon the number of criminal investigations requiring DNA analysis in each of the laboratories, the DNA analysis backlog and such other factors as the director determines will most quickly and efficiently reduce the backlog of DNA samples awaiting analysis.

(2) When the backlog of criminal investigations awaiting DNA analysis becomes current, the director shall continue to utilize these six (6) positions in the various bureau laboratories, as needed to prevent any future backlog of analysis requests and to expedite the analysis of future requests.



§ 38-6-104 - Personnel -- Injuries in the line of duty.

(a) The director may employ such clerical and stenographic personnel as may be needed for the efficient operation of the bureau. Salaries of the personnel of the bureau shall be fixed by the director and paid from the funds appropriated to the bureau by the general assembly. Nothing contained in this section shall affect in any way the retirement benefits and longevity pay as are now provided for the personnel for the Tennessee bureau of criminal identification. All funds, supplies and equipment now allocated for the use and benefit of the Tennessee bureau of criminal identification are transferred to the separate department created by this chapter for the use and benefit of the bureau.

(b) When a member of the bureau is injured in the line of duty and that injury prevents the member from performing the member's regular duties, whether the disability is temporary or permanent, it is lawful for the director, in the director's sound discretion and with the approval of the governor and the attorney general and reporter, to retain the disabled member of the bureau upon the regular payroll of the bureau until the member's claim for compensation for the disability is determined by the state board of claims. The state board of claims shall act within thirty (30) days of receipt of a disability rating based upon competent medical advice.



§ 38-6-105 - Retired agents.

Any agent of the Tennessee bureau of investigation who retires after twenty-five (25) years of honorable service shall be issued a retired commission card by the bureau, which shall identify the agent, the agent's department and rank, and the fact that the agent is retired. Cards issued under this provision shall bear the inscription, in print of equal or larger size than the rest of the printing on the card, the words "Not a handgun permit." After twenty-five (25) years of honorable service by an agent of the bureau, the bureau shall authorize such agent, upon retirement, to retain the agent's service weapon, in recognition of the agent's many years of good and faithful public service.



§ 38-6-106 - Requests for investigative records -- Background checks of appointees.

(a) Any request for investigative records by the governor, speaker of the senate, speaker of the house of representatives or supreme court chief justice shall be in writing and shall state specifically the reasons for such request. All such written requests shall be signed by the governor, speaker of the senate, speaker of the house of representatives or chief justice and not the governor's, speaker's or chief justice's agent or designee.

(b) The governor, speaker of the senate, speaker of the house of representatives or chief justice is authorized to request the director of the Tennessee bureau of investigation to conduct a background investigation concerning any person who has asked or agreed to be considered by the governor, speaker of the senate, speaker of the house of representatives or chief justice for appointment to a position of trust and responsibility, including, but not limited to, positions relating to homeland security. The chair of the nominating commission appointed pursuant to § 38-6-101 is authorized to request a background investigation concerning any person who is under consideration by the nominating commission as a potential candidate for recommendation to the governor as a nominee for the position of director of the Tennessee bureau of investigation. The commission may contract with a private entity or the federal government to conduct the investigation. Upon the request of the governor, speaker of the senate, speaker of the house of representatives or chief justice, the director shall conduct the investigation, which shall include fingerprint submissions of the potential appointee to both the Tennessee bureau of investigation and federal bureau of investigation, and report the results to the governor, speaker of the senate, speaker of the house of representatives or chief justice, either verbally or in writing, as the governor, speaker of the senate, speaker of the house of representatives or chief justice may direct. The entity with which the nominating commission contracts shall report the results to the chair of the nominating commission, either verbally or in writing, as the chair of the nominating commission may direct.

(c) All confidential information reported to the governor, speaker of the senate, speaker of the house of representatives or chief justice pursuant to subsection (b) shall remain confidential. Any background investigation requested by a nominating commission appointed pursuant to § 38-6-101, and any background investigation delivered to the governor by the commission, shall be treated as confidential.

(d) The commission appointed pursuant to § 38-6-101 is authorized to contract with a private entity for other services, including, but not limited to, recruiting and screening applicants. Names of applicants and related records shall remain confidential, except to the extent such records are received by the commission; provided, however, that background investigations, and information that would remain confidential pursuant to § 10-7-504, if such applicants were employees of the state, shall remain confidential, even after receipt by the commission and the governor.

(e) The authority granted by this section to the chief justice of the supreme court to request the Tennessee bureau of investigation to conduct background investigations is limited to investigations of persons applying or considered for the positions of:

(1) Attorney general and reporter;

(2) Clerk of the supreme court (appellate court clerk);

(3) Administrative director of the courts;

(4) Executive director, Tennessee lawyers' assistance program;

(5) Chief disciplinary counsel, board of professional responsibility;

(6) Executive director, Tennessee commission on continuing legal education and specialization; and

(7) Executive director, Tennessee lawyers' fund for client protection.

(f) The authority granted by this section to the speaker of the senate and speaker of the house of representatives to request the Tennessee bureau of investigation to conduct background investigations is limited to fifteen (15) requests per calendar year per speaker.



§ 38-6-107 - Certification of records by director.

(a) The director is authorized to establish a procedure for the official attestation, sealing and certification of records, reports, documents and actions of the bureau that may be required or authorized by law, and to designate the persons responsible for the certification.

(b) The procedures provided for in subsection (a) shall be filed with the secretary of state.



§ 38-6-108 - Use of dogs to detect illicit substances.

The Tennessee bureau of investigation is authorized to utilize dogs trained to detect marijuana and other illicit substances in its work, as may be desirable and appropriate.



§ 38-6-109 - Verification of criminal violation information.

(a) The Tennessee bureau of investigation shall process requests for criminal background checks from any authorized persons, organizations or entities permitted by law to seek criminal history background checks on certain persons, pursuant to a format and under procedures as it may require.

(b) (1) At the request of any persons, organizations or entities authorized by law to make fingerprint requests, the Tennessee bureau of investigation shall receive fingerprint samples from the persons, organizations or entities permitted by law to make those requests and shall check the prints against its records by using its computer files of criminal offenders contained in the Tennessee crime information center (T.C.I.C.) to process these requests and, to the extent permitted by federal law, shall also check the prints against records maintained by the federal bureau of investigation to determine if prior criminal history or convictions exist.

(2) Upon completion of the search, the bureau shall report its findings to the requesting persons, organizations or entities authorized by law to receive such information.

(c) (1) Agencies or organizations that have an agreement to do so with the Tennessee bureau of investigation and that have any responsibility or authority under law for conducting criminal history background reviews of persons may also access directly the computer files of the T.C.I.C. using only names or other identifying data elements to obtain available Tennessee criminal history background information for purpose of background reviews.

(2) If review by the method permitted by subdivision (c)(1) indicates the need for further verification of the individual's criminal history, and if authorized by the requesting entity's legal authority, the requesting entity may submit fingerprint samples for a criminal history background check by the Tennessee bureau of investigation as otherwise authorized by this section.

(d) The fees for fingerprint searches shall be the same for a Tennessee search as for a federal bureau of investigation search and shall be according to the fee schedule established by the federal bureau of investigation.



§ 38-6-110 - Central registry for sexual offenders.

(a) The Tennessee bureau of investigation shall establish a central registry of sexual offenders modeled after statutes enacted in other states. The registry shall include all validated offenders from files maintained by the department of children's services, all persons who have been arrested for the commission of a sexual offense, and all persons who have been convicted of a sexual offense.

(b) The departments of correction and children's services and local law enforcement agencies shall cooperate fully in the creation and updating of the central registry.



§ 38-6-111 - Disposal of gambling devices.

Any gambling device confiscated by the Tennessee bureau of investigation pursuant to a lawful order that has become final, including appeals, may, in lieu of destruction, be ordered sold at public sale, after the removal and destruction of the gambling circuitry and mechanisms. The proceeds of sales shall be deposited with the Tennessee bureau of investigation and budgeted to procure equipment for the forensic services division of the bureau.



§ 38-6-112 - Requests by attorney general and reporter for assistance.

The attorney general and reporter is authorized to request the director of the bureau to furnish any assistance that may be required by the attorney general and reporter in the performance of the attorney general and reporter's duties under title 8, chapter 47, regarding the removal of officers; title 47, chapter 25, part 1, regarding trusts-unlawful restraint of trade and discrimination; §§ 48-1-122 and 48-1-123, regarding violations of the Tennessee Securities Act of 1980; and title 47, chapter 18, part 1, regarding the Consumer Protection Act of 1977. The bureau is authorized to provide to the attorney general and reporter any assistance that the attorney general and reporter may request pursuant to this section.



§ 38-6-113 - DNA analysis -- Procedures for collection and preservation of human biological specimens.

(a) As used in this section, unless the context otherwise requires, "DNA analysis" means the process through which deoxyribonucleic acid (DNA) in a human biological specimen is analyzed and compared with DNA from another biological specimen for identification purposes.

(b) The Tennessee bureau of investigation shall develop uniform procedures for the collection and preservation of human biological specimens for DNA analysis in cases of alleged or suspected violations of § 39-13-502, § 39-13-503, § 39-13-504, § 39-13-505, § 39-13-522 or § 39-15-302. Law enforcement agencies and medical personnel who conduct evidentiary examinations shall use the uniform procedures in their investigation of the above offenses.

(c) (1) The bureau shall adopt uniform procedures to maintain, preserve and analyze human biological specimens for DNA. The bureau shall establish a centralized system to cross-reference data obtained from DNA analysis. The centralized system shall contain convicted felon profiles, forensic unknown profiles, criminal suspect profiles, violent juvenile sexual offender profiles, and missing person profiles. The detention, arrest or conviction of a person based upon a databank match or database information is not invalidated, if it is later determined that the specimens or samples were obtained or placed in the database by mistake.

(2) For purposes of this subsection (c), "violent juvenile sexual offender" means any person adjudicated delinquent for any act that if committed by an adult would constitute a violation of § 39-13-502, § 39-13-503, § 39-13-504, § 39-13-505, § 39-13-522, § 39-13-531 or § 39-15-302.

(d) The bureau shall perform DNA analysis and make data obtained available to law enforcement officials in connection with appropriate criminal investigations in which human biological specimens have been recovered. The bureau shall also make the data available to the district attorney general, and the subject of the data in any subsequent criminal prosecution of the subject.



§ 38-6-114 - Course of instruction concerning human trafficking.

(a) The Tennessee bureau of investigation shall, by January 1, 2016:

(1) Implement a course or courses of instruction, composed of live instruction, telecommunication, video or other medium, or any combination of methods, for the training of law enforcement officers and other government officials who are directly involved with human trafficking, including the investigation of and the intake of human trafficking complaints; and

(2) Develop recommended best practice uniform protocols and procedures for law enforcement response to human trafficking.

(b) (1) The course or courses of instruction and the guidelines shall emphasize:

(A) The dynamics and manifestations of human trafficking;

(B) Identifying and communicating with victims;

(C) Providing documentation that satisfies the peace officers standards and training (POST) commission requirements;

(D) Collaboration with federal law enforcement officials;

(E) Appropriate investigative techniques for the particular victim or victim type;

(F) The availability of civil and immigration remedies and community resources; and

(G) Protection of the victim.

(2) Where appropriate, the trainers shall include presentations by human trafficking experts with experience in the delivery of direct services to victims of human trafficking.

(3) Completion of the course may be satisfied by telecommunication, video recording, or other instruction presentation method where an instructor on site is not required.

(c) (1) A law enforcement officer who is assigned field or investigative duties shall complete a minimum of two (2) hours of training in a course or courses of instruction pertaining to the handling of human trafficking complaints as described in subsection (b).

(2) An officer must complete the training hours required by subdivision (c)(1) by July 1, 2017, or within six (6) months from the officer's date of employment as a full-time law enforcement officer, whichever is later.

(d) (1) The Tennessee bureau of investigation shall employ four (4) additional persons qualified to serve as special agents whose duties it will be to provide training pursuant to this section, investigate, and develop criminal cases involving human trafficking offenses throughout the state.

(2) Once the additional special agents are employed, they shall be assigned so that all regions of the state are equally represented.

(e) (1) In addition to the course of instruction provided to law enforcement officers pursuant to subsection (a), the Tennessee bureau of investigation shall develop and deliver a course of instruction designed for various agencies and departments likely to come into contact with human trafficking and human trafficking victims during the course of delivering services. Departments, agencies, or associations included in this course of instruction are:

(A) Council of juvenile and family court judges;

(B) Department of children's services;

(C) Department of education;

(D) Department of health;

(E) Department of human services;

(F) Department of mental health and substance abuse services;

(G) Department of safety;

(H) Department of labor and workforce development;

(I) District attorneys general conference;

(J) District public defenders conference;

(K) Office of the attorney general and reporter;

(L) Tennessee association of chiefs of police;

(M) Tennessee economic council on women; and

(N) Tennessee sheriffs' association.

(2) In developing the course of instruction pursuant to this subsection (e), the Tennessee bureau of investigation shall consult with the human trafficking task force or individual members of the task force.

(f) Furnishing personnel and appropriations for the training course is the sole responsibility of the Tennessee bureau of investigation. Departments, agencies, or associations included under subsection (e) shall be provided the training at no cost to the department, agency, or association.



§ 38-6-115 - Notification of the district attorney general.

If the bureau is investigating the possible commission of any offense specified in § 38-6-102(b), the bureau may, but is not required to, notify the district attorney general where the investigation is being conducted of the investigation.



§ 38-6-116 - Tennessee internet criminal information center.

(a) The Tennessee bureau of investigation shall create an office within the bureau to be known as the Tennessee internet criminal information center (TICIC). The purpose of the center is the development, maintenance and updating of an online database, toll-free hotline and such other means as are appropriate to provide easily accessible information to members of the public concerning persons of interest to the public safety and welfare.

(b) Upon creation of the TICIC, the bureau shall compile and maintain databases consisting of a registry and associated information for the following groups of persons:

(1) The Sexual Offense Registry. (A) This registry shall consist of all public information regarding persons who are required to complete a TBI sexual offender registration/monitoring form pursuant to title 40, chapter 39, part 2;

(B) This registry shall include the photograph of all persons who are registered pursuant to title 40, chapter 39, part 2;

(2) The Tennessee Missing Children Registry. This registry shall consist of those children who have been placed by the bureau on the Tennessee missing children registry; and

(3) Any other registry, information or database that, in the opinion of the bureau, would be in the interest of the public safety or welfare.

(c) When one (1) or more of the databases comprising the TICIC is complete and in an accessible format, the bureau shall place and maintain each of them on the TICIC's Internet home page which shall be accessible through the state of Tennessee's Internet home page.



§ 38-6-117 - Missing children registry.

(a) The Tennessee bureau of investigation is authorized to create within the bureau a missing children registry. The registry shall contain pertinent information about, a picture of, and the current status of certain children in this state who have been reported missing.

(b) The bureau shall have the sole discretion to determine the number of missing children to be placed on the registry, the criteria for placing a child on the registry and the definition of "missing child."

(c) The bureau shall place, maintain and update the missing children registry on the state of Tennessee's internet home page.

(d) When the Tennessee internet criminal information center is created within the bureau and becomes operational, the missing children registry shall become a part of such center.

(e) The bureau shall update the missing children's web page to reflect that a missing child has been recovered.



§ 38-6-118 - Expunged criminal offender and pretrial diversion database.

(a) (1) The Tennessee bureau of investigation shall establish within the bureau an expunged criminal offender and pretrial diversion database. Such database shall consist of the name, date of birth, social security number, charging offense, date of dismissal and date of expunction of a criminal offender who has:

(A) Been granted diversion either under title 40, chapter 15 or § 40-35-313; provided, however, that the bureau shall not be required to enter or maintain information into its database concerning any dismissal or expunction order dated on or after July 1, 1999, if the charge dismissed or expunged is classified as a Class B or C misdemeanor;

(B) Had the public records of such offense expunged following the dismissal of charges against the offender by reason of the successful completion of either the diversion program; or

(C) Had the public records of such offense expunged following the dismissal of charges for any other reason.

(2) The bureau shall obtain the information for the database from the abstracts or copies of orders sent to it by judges pursuant to §§ 40-15-105, 40-32-101 and 40-35-313. The bureau shall also obtain information for the database from its confidential records maintained for law enforcement purposes, the public portion of which were expunged prior to October 1, 1998.

(b) (1) When a judge or district attorney general requests a certificate from the bureau relative to a defendant's eligibility for pretrial diversion pursuant to title 40, chapter 15 or § 40-35-313, the bureau shall conduct a criminal history record check based upon the defendant's name, date of birth and social security number to determine if the defendant:

(A) Has a prior felony or Class A misdemeanor conviction;

(B) Has ever previously been granted a type of diversion; and

(C) Has ever had an order expunging the public records of a criminal offense following the dismissal of charges entered on behalf of such defendant.

(2) The bureau shall certify the results of such search to the requesting judge or district attorney general. The bureau shall not be required to search any other source or database in order to make the certification required by this section.

(c) Funding for the operational expenses of this section shall be as stated under § 40-32-101(d)(2).

(d) Except for the purpose of certifying to judges and district attorneys general the information required in subsection (b), the expunged criminal offender and pretrial diversion database created by this section is not a public record and shall be maintained as confidential by the bureau; provided, however, that the bureau shall forward all information on expunction orders to the administrative office of the courts for the sole purpose of ensuring the expunction of records from the databases maintained pursuant to §§ 16-1-117 and 16-3-803(i).

(e) Upon a defendant's request for diversion pursuant to title 40, chapter 15, or § 40-35-313, all of which require a certificate from the bureau relative to the defendant's eligibility for diversion, the defendant shall pay a fee of one hundred dollars ($100) to the bureau for deposit in the special fund established in § 40-32-101(d) and shall be used by the bureau for the purposes specified under § 40-32-101(d).



§ 38-6-119 - Protection and security for facilities, employees, and grounds -- Powers -- Instruction.

(a) The director shall have authority to commission Tennessee bureau of investigation (TBI) uniformed officers in order to protect and provide security for TBI facilities, employees, and grounds.

(b) Such uniformed officers shall have full power to carry firearms and make arrests for any offenses under the laws of the state of Tennessee.

(c) All TBI uniformed officers must successfully complete a prescribed basic law enforcement course of instruction at the Jerry F. Agee Tennessee law enforcement training academy or its equivalent.



§ 38-6-120 - Criminal history information compiled from intrastate sources -- Fees.

(a) Criminal history information compiled by the Tennessee bureau of investigation (TBI) from intrastate sources shall be available on a priority basis to criminal justice agencies for criminal justice purposes free of charge. After providing the TBI with all known identifying information, persons in the private sector and noncriminal justice agencies may be provided criminal history information upon tender of fees as established in subsection (b), and in the manner prescribed by rule of the TBI. Such fees are to offset expenditures related to operational costs of the TBI. Any access to criminal history information by the private sector or noncriminal justice agencies as provided in this subsection (a) shall be assessed without regard to the quantity or category of criminal history record information requested. Fees may be reduced by the director of the TBI for good cause shown.

(b) The fee per record for criminal history information provided pursuant to this section is twenty-nine dollars ($29.00) per name submitted.



§ 38-6-121 - Missing citizen alert program.

(a) The general assembly finds that in the case of a missing citizen who has wandered due to dementia or physical impairment, the first few hours are critical in finding the citizen. To aid in the identification and location of missing citizens, there is created the missing citizen alert program. This program shall be coordinated by local law enforcement agencies which may choose to seek the assistance of nonprofit organizations such as A Child is Missing or the Alzheimer's Association. Local law enforcement agencies are encouraged to develop area-specific protocols for implementation of this program.

(b) For the purpose of this section, "missing citizen" means a person:

(1) Whose whereabouts are unknown;

(2) Whose age at the time the person is first reported missing is sixty (60) years of age or older and who has an impaired mental condition as determined by a local law enforcement agency; and

(3) Who is believed to be in danger because of age, health, mental or physical disability, in combination with environmental or weather conditions, or is believed to be unable to return to safety without assistance; or

(4) A person of any age who suffers from a documented case of dementia, whose whereabouts are unknown, and who is believed to be in danger because of the dementia or physical impairment, and is believed to be unable to return to safety without assistance.

(c) (1) When a local law enforcement agency receives notice that a citizen with a condition described in subdivisions (b)(1)-(3) is missing and has received a caregiver's statement verifying the condition of the missing citizen, or, when the local law enforcement agency receives notice that a citizen with a condition described in subdivision (b)(4) is missing and has received medical documentation of that citizen's dementia or physical impairment, the agency is urged to begin an investigation immediately.

(2) Local law enforcement shall enter the report of the missing citizen with an impaired mental condition or physical impairment into the national crime information center (NCIC) within four (4) hours of the completion of the verification process.

(3) The alert shall be sent to media outlets in this state at the discretion of the local law enforcement agency. Media outlets shall be strongly encouraged to publicize the information provided in order to promote the safe recovery of the missing citizen. When the alert is sent to media outlets, it shall contain all appropriate information from the local law enforcement agency that may assist in the safe recovery of the missing citizen and a statement instructing anyone with information related to the missing citizen to contact their local law enforcement agency. The alert shall contain all appropriate, descriptive information available, including, but not limited to, the location last seen, vehicle information, clothing worn, and photo, if available, that may assist in the safe recovery of the endangered missing person.

(4) Additional local resources that can be utilized, including, but not limited to, reserve units, emergency service units, air support, K-9 units, or automated phone dialer capabilities, shall be identified and maintained as part of the local law enforcement agency's program. Local law enforcement agencies are strongly encouraged to collaborate with surrounding law enforcement agencies to identify additional resources available that will help aid in the safe recovery of endangered missing persons. Local law enforcement agencies may choose to seek the assistance of nonprofit organizations including, but not limited to, A Child is Missing, the Alzheimer's Association, or the Center for Human Identification.

(5) The alert shall be cancelled by the local law enforcement agency upon notification that the missing citizen has been found, including cancellation of the missing person entry into NCIC.

(6) Nothing contained in this section is intended to deter a law enforcement agency from seeking to find any missing individual as set out by its own policies and procedures.

(d) The Tennessee bureau of investigation, the Tennessee Sheriffs' Association and the Tennessee Association of Chiefs of Police are encouraged to educate law enforcement as to the requirements of the missing citizen alert program by methods including, but not limited to: newsletters, press releases, media relations, access to TBI's current media list and educational instruction through the Tennessee law enforcement training academy.



§ 38-6-122 - Blue Alert system.

(a) There is established within the Tennessee bureau of investigation (TBI) the Blue Alert system. The purpose of the Blue Alert system is to provide a statewide system for the rapid dissemination of information to speed the apprehension of violent criminals who kill or seriously injure law enforcement officers and to aid in the location of missing law enforcement officers.

(b) If the TBI receives a report that involves the death or serious injury of a law enforcement officer in which the suspect has not been apprehended or involves a law enforcement officer missing while in the line of duty under circumstances warranting concern for such law enforcement officer's safety, the TBI shall issue an alert providing for rapid dissemination of information statewide regarding such suspect or law enforcement officer, as appropriate. The TBI shall make every effort to disseminate the information as quickly as possible when the status of the suspect or missing law enforcement officer has been reported to a law enforcement agency.

(c) The TBI shall adopt uniform guidelines and procedures for issuing an alert for such persons and shall provide education and training to encourage radio and television broadcasters to participate in the alert. The guidelines and procedures shall ensure that specific health information about any suspect or law enforcement officer is not made public through the alert or otherwise.

(d) The TBI shall consult with the department of transportation and develop a procedure for the use of overhead permanent changeable message signs to provide information on a missing suspect or law enforcement officer meeting the criteria of this section when information is available that would enable motorists to assist in the recovery of the missing person. The TBI and the department of transportation shall develop guidelines for the content, length, and frequency of any message to be placed on an overhead permanent changeable message sign.

(e) The TBI may use the statewide infrastructure of the America's Missing Broadcast Emergency Response (AMBER) Alert to the extent permissible to facilitate the Blue Alert system.

(f) Any entity or individual involved in the dissemination of a Blue Alert generated pursuant to this section shall not be liable for any civil damages arising from such dissemination.



§ 38-6-123 - Inventory of sexual assault collection kits.

(a) As used in this section:

(1) "Forensic medical examination" means an examination provided to the victim of a sexually-oriented criminal offense by a healthcare provider for the purpose of gathering and preserving evidence of a sexual assault for use in a court of law;

(2) "Sexual assault collection kit" means a human biological specimen or specimens collected by a healthcare provider during a forensic medical examination from the victim of a sexually-oriented criminal offense; and

(3) "Untested sexual assault collection kit" means a sexual assault collection kit that has not been submitted to the Tennessee bureau of investigation or a similar qualified laboratory for either a serology or deoxyribonucleic acid (DNA) test.

(b) By July 1, 2014, all law enforcement agencies and departments charged with the maintenance, storage and preservation of sexual assault collection kits shall conduct an inventory of all such kits being stored by the agency or department.

(c) By July 1, 2014, each law enforcement agency shall compile, in writing, a report containing the number of untested sexual assault collection kits in the possession of the agency or department and the date the sexual assault kit was collected. The report shall be transmitted to the Tennessee bureau of investigation.

(d) By September 1, 2014, the Tennessee bureau of investigation shall prepare and transmit a report to the speaker of the senate and speaker of the house of representatives containing the number of untested sexual assault collection kits being stored by each county, by each law enforcement agency or department, and the date the untested kit was collected.



§ 38-6-124 - Survey requesting information on best method for interfacing multiple computer databases to allow accessibility by patrolling police officers.

The Tennessee bureau of investigation shall, with the assistance of the Tennessee association of chiefs of police, the Tennessee sheriffs' association and the county officials association of Tennessee, survey appropriate law enforcement agencies and clerks' offices for the specific purpose of requesting information as to the best method for interfacing multiple computer databases to allow accessibility by police officers while on patrol, thereby allowing officers when making a lawful stop to also serve outstanding court papers such as warrants, unserved civil process, orders of protection and restraining orders. On or before January 1, 2015, the Tennessee bureau of investigation shall submit the results of the survey to the judiciary committee of the senate and the civil and criminal justice committees of the house of representatives.






Part 2 - Narcotics Investigation Division

§ 38-6-201 - Creation.

There is created the narcotics investigation division within the Tennessee bureau of investigation.



§ 38-6-202 - Mission.

(a) The mission of the narcotics investigation division shall be to investigate, gather evidence and assist in the prosecution of criminal offenses involving controlled substances, controlled substance analogues, narcotics, and other drugs.

(b) The narcotics investigation division shall have original jurisdiction over the investigation of all drugs.



§ 38-6-204 - Assistant director.

(a) An assistant director shall be appointed by the director to administer the narcotics investigation division.

(b) The assistant director shall be a person of experience and ability in the investigation or prosecution of criminal offenses involving controlled substances, narcotics and other drugs.

(c) The assistant director, acting for and in consultation with the director, shall apply for all federal or state funds or grants that may be available for the purposes for which the narcotics investigation division was created.



§ 38-6-205 - Members of division -- Qualifications -- Drug Tests -- Reassignment.

(a) The narcotics investigation division shall consist of those agents transferred into the new division according to § 38-6-203 [deleted as obsolete], and an additional sixteen (16) agents. The division shall also include four (4) special agents in charge, two (2) secretaries, and one (1) executive secretary. The director, with the approval of the governor, may increase the number of persons employed in the narcotics investigation division, to any number as may be found feasible and necessary.

(b) The assistant director and agents appointed shall be citizens of the United States and the state of Tennessee, and of good moral character. The agents shall have satisfactorily completed a prescribed course of study at a school operated by the federal drug enforcement agency, United States department of justice. The assistant director shall also be required to complete a prescribed course of study at a school operated by the federal drug enforcement agency, United States department of justice.

(c) The narcotics investigation division may enter into agreements with bureaus, departments, or judicial drug task forces within the state of Tennessee or of other states or of the United States for the exchange or temporary assignment of agents for special undercover assignments and for performance of specific duties. The assistant director, at the direction of the director of the Tennessee bureau of investigation, is authorized to assign agents of the bureau to that duty and to request and accept agents from the other bureaus or departments for that duty.

(d) At any time during the employment with the narcotics investigation division, the assistant director, at the direction of the director of the Tennessee bureau of investigation, may request an agent, employee, or other person working with the division, to submit to a mandatory drug test. Refusal to submit to take such drug test shall be grounds for dismissal.

(e) All such agents shall be assigned to the narcotics investigation division; provided, that the director may, when necessary, temporarily reassign such agents to perform other duties within the bureau.



§ 38-6-206 - Cooperation with other departments.

The narcotics investigation division of the Tennessee bureau of investigation shall have the full cooperation and cooperate fully with the state board of pharmacy, the state board of medical examiners, the department of health, the department of revenue, the department of safety, judicial drug task forces, the district and county attorneys, and the office of the attorney general and reporter, and all local law enforcement agencies.



§ 38-6-207 - Presentation of written report to the general assembly.

The director of the Tennessee bureau of investigation and the assistant director of the narcotics investigation division shall present a written report each year to the criminal justice committee of the house of representatives and the judiciary committee of the senate. The report shall include, but shall not be limited to, the number of investigations currently under way by the division, investigations that resulted in arrests during the previous year, the number of such arrests that resulted in convictions, the class of felony or misdemeanor convictions resulting from such arrests, and the schedule of drug or drugs involved in such arrests and convictions. The report shall also include information regarding the levels of cooperation encountered among the various agencies, internally and otherwise, and other related information regarding the activities of the narcotics investigation division. The purpose of the report shall be to inform the general assembly as to the effectiveness and needs of the division. The above information shall be reported by race or ethnicity where available.









Chapter 7 - Post-Mortem Examinations

Part 1 - Post-Mortem Examination Act

§ 38-7-101 - Short title.

This part shall be known and may be cited as the "Post-Mortem Examination Act."



§ 38-7-102 - Post-mortem examination division.

The department of health is authorized and empowered to create and maintain a post-mortem examination division or service. The division or service shall have as its functions the investigation of certain deaths as defined in this part, and the keeping of full and complete records of all reports on investigations and examinations made pursuant to this part. The commissioner of health, acting for the state and with the approval of the governor and considering the recommendation made by the Tennessee medical examiner advisory council, shall appoint a chief medical examiner to direct the division or service, and such other personnel as the commissioner may find appropriate to the enforcement of the duties and powers of this part. The commissioner is authorized and empowered to spend such funds as may be appropriated for the enforcement of this part, and to promulgate rules through the department of health to establish fees for autopsies, guidelines for death investigations and forensic autopsies, and other costs and services associated with this part.



§ 38-7-103 - Chief medical examiner -- Deputies and assistants -- Duties and authority.

(a) The chief medical examiner shall be a physician with an unlimited license to practice medicine and surgery in the state of Tennessee, or who is qualified and eligible for such license, and shall be required to obtain a license within the six-month period after employment. The chief medical examiner shall be a pathologist who is certified by the American Board of Pathology and who holds a certificate of competency in forensic pathology. In addition to the chief medical examiner's other administrative duties, the chief medical examiner's educational duties shall include developing and providing initial training and regular continuing education to all county medical examiners and medical investigators. The chief medical examiner shall be appointed to a five-year term, and may serve unlimited consecutive terms.

(b) The Tennessee medical examiner advisory council shall recommend to the chief medical examiner three (3) deputy state medical examiners, one (1) from each grand division of the state. The chief medical examiner, in consultation with the advisory council and with the approval of the commissioner of health, shall appoint the three (3) deputy state medical examiners and any assistant state medical examiners needed for regional administrative, professional and technical duties. The deputy medical examiners shall be based in one (1) of the state forensic centers. These state medical examiners shall have the same qualifications as the chief medical examiner. In addition to their other administrative, professional and technical duties, the deputy and assistant state medical examiners may lecture to medical and law school classes and conduct such special classes for county medical examiners and law enforcement officers and other investigators.

(c) The chief medical examiner shall have investigative authority for certain types of death that are in the interests of the state, including mass fatality incidents, for the identification, examination and disposition of victims' remains, and instances that represent a threat to the public health or safety, or both.



§ 38-7-104 - County medical examiner.

(a) A county medical examiner shall be appointed by the county mayor, subject to confirmation by the county legislative body, based on a recommendation from a convention of physicians resident in the county. A county medical examiner shall be a physician who is either a graduate of an accredited medical school authorized to confer upon graduates the degree of doctor of medicine (M.D.) and who is duly licensed in Tennessee, or is a graduate of a recognized osteopathic college authorized to confer the degree of doctor of osteopathy (D.O.) and who is licensed to practice osteopathic medicine in Tennessee, and shall be elected from a list of a maximum of two (2) doctors of medicine or osteopathy nominated by convention of the physicians, medical or osteopathic, resident in the county, the convention to be called for this purpose by the county mayor.

(b) If it is not possible to obtain an acceptance as a county medical examiner from a physician in a county, authority is given for the election of a county medical examiner from an adjacent or another county. A county medical examiner, when temporarily unable to perform the duties of the office, shall have the authority to deputize any other physician in the area to act as county medical examiner during the absence. If the county legislative body fails to certify a county medical examiner for a county or if the county medical examiner resigns or is unable to fulfill the duties of the office during the interim between county legislative body sessions and a deputy has not been appointed by the county medical examiner, the chief medical examiner shall have the authority to appoint a county medical examiner to serve until the next session of the county legislative body.

(c) A county medical examiner shall serve a five-year term, and shall be eligible for reappointment by the county mayor with confirmation by the county legislative body.

(d) Whenever any county medical examiner shall be called as a witness in any proceedings before the grand jury or in any criminal case, the county medical examiner shall receive from the county as compensation for services as witness a fee as shall be determined by the court before which the proceedings are conducted, unless the fees are paid under provisions of § 38-7-111 [repealed].

(e) The county medical examiner may be suspended by the county mayor for good cause, which shall include, but not be limited to, malfeasance in the performance of the duties of a county medical examiner, criminal conduct, or behavior that is unethical in nature or that is in violation of a relevant code of professional medical responsibility. The suspension shall be for a period of ninety (90) days. At the end of the ninety (90) day period, the suspension shall terminate, unless the county mayor has recommended to the county legislative body in writing that they remove the county medical examiner from office. If the county mayor recommends removal of the county medical examiner, then the county legislative body shall vote on whether to remove the county medical examiner from office within ninety (90) days of the date of the written recommendation. A majority vote shall be required in order to remove the county medical examiner from office. If a majority of the county legislative body does not vote for removal of the county medical examiner from office, then the suspension of the county medical examiner shall terminate immediately.

(f) (1) A medical investigator shall be a licensed emergency medical technician (EMT), paramedic, registered nurse, physician's assistant or a person registered by or a diplomat of the American Board of Medicolegal Death Investigators and approved by the county medical examiner as qualified to serve as medical investigator.

(2) If the county has an elected coroner, the coroner shall serve as the medical investigator for the county; provided, that such coroner meets the qualifications for a medical investigator set out in subdivision (f)(1). If the coroner is not qualified to serve as medical investigator, then the county legislative body shall, by resolution, either authorize the county medical examiner to appoint a medical investigator subject to confirmation by the county legislative body, or provide for this function through a contract for service approved by the county medical examiner and the county legislative body; provided, however, that, if the county has an elected coroner who has served in that capacity for ten (10) years or more, such coroner shall serve as the medical investigator for the county, regardless of whether the coroner meets the qualifications set out in subdivision (f)(1).

(3) The county medical investigator may conduct investigations when a death is reported, as provided in § 38-7-108, under the supervision of the county medical examiner. The county medical investigator may make pronouncements of death and may recommend to the county medical examiner that an autopsy be ordered. However, the county medical investigator shall not be empowered to sign a death certificate. The county medical examiner may delegate to the county medical investigator the authority to order an autopsy.

(g) County medical examiners and medical investigators shall be required to receive initial training and regular continuing education through the chief medical examiner and to operate according to the death investigation guidelines adopted by the department of health.



§ 38-7-105 - Facility for performance of autopsies -- Deadline for accreditation in certain counties.

(a) All autopsies must be performed at a facility accredited by the National Association of Medical Examiners (NAME). A facility must receive accreditation from NAME within one (1) year of July 1, 2012, maintain accreditation and operate pursuant to NAME guidelines unless the facility operates in a county which qualifies for an extension under subsection (b).

(b) A facility must receive accreditation from NAME within one (1) year of July 1, 2014, maintain accreditation and operate pursuant to NAME guidelines if the facility is located in any county having a population of not less than three hundred thirty-six thousand four hundred (336,400) nor more than three hundred thirty-six thousand five hundred (336,500), according to the 2010 federal census or any subsequent federal census.



§ 38-7-106 - When autopsies authorized -- Notice to next of kin -- Donor eyes and eye tissues.

(a) A county medical examiner may perform or order an autopsy on the body of any person in a case involving a homicide, suspected homicide, a suicide, a violent, unnatural or suspicious death, an unexpected apparent natural death in an adult, sudden unexpected infant and child deaths, deaths believed to represent a threat to public health or safety, and executed prisoners. When the county medical examiner decides to order an autopsy, the county medical examiner shall notify the district attorney general and the chief medical examiner. The chief medical examiner or the district attorney general may order an autopsy in such cases on the body of a person in the absence of the county medical examiner or if the county medical examiner has not ordered an autopsy. The district attorney general may order an autopsy in such cases on the body of a person in the absence of the county medical examiner or the failure of the county medical examiner to act. The authority ordering the autopsy shall notify the next of kin about the impending autopsy if the next of kin is known or reasonably ascertainable. The sheriff or other law enforcement agency of the jurisdiction shall serve process containing such notice and return such process within twenty-four (24) hours.

(b) Notwithstanding subsection (a), if a request is received from an authorized official of a not-for-profit corporation chartered under the laws of the state, or authorized to do business in the state and certified by the Eye Bank Association of America to obtain, store and distribute donor eyes and eye tissues to be used for corneal transplants, for research and for other medical purposes, the county medical examiner may permit, at any time, the removal of the cornea or corneal tissue from the body of a deceased person in accordance with title 68, chapter 30, part 1.



§ 38-7-107 - Disinterment to perform autopsy.

(a) On request of a state or county medical examiner, a district attorney general may petition a circuit or criminal court judge to order a body disinterred and an autopsy performed when a person's death occurred under the circumstances outlined in this part, and the person was interred before an autopsy could be performed. The petition shall set forth the district attorney general's belief that the death in question was subject to post-mortem examination or autopsy as provided by this part and the reasons that actuate the district attorney general's belief as to the circumstances of the death. The petition may be presented during a term of court or in vacation and either in the county in which it is claimed that the death occurred or in any other county of a judicial district, and the judge shall have the power and authority to pass upon the petition in any county of the judge's district. When known or reasonably ascertainable, a copy of the petition shall be served upon the next of kin of the deceased.

(b) Upon the presentation of the petition to the judge, the judge shall be authorized to consider the petition and in the exercise of sound judicial discretion, either make or deny an order authorizing the disinterment and an autopsy to be performed upon the body of the deceased. The cost of disinterment and autopsy shall be paid by the state as provided in § 38-1-104.



§ 38-7-108 - Death under suspicious, unusual or unnatural circumstances.

(a) Any physician, undertaker, law enforcement officer, or other person having knowledge of the death of any person from violence or trauma of any type, suddenly when in apparent health, sudden unexpected death of infants and children, deaths of prisoners or persons in state custody, deaths on the job or related to employment, deaths believed to represent a threat to public health, deaths where neglect or abuse of extended care residents are suspected or confirmed, deaths where the identity of the person is unknown or unclear, deaths in any suspicious/unusual/unnatural manner, found dead, or where the body is to be cremated, shall immediately notify the county medical examiner or the district attorney general, the local police or the county sheriff, who in turn shall notify the county medical examiner. The notification shall be directed to the county medical examiner in the county in which the death occurred.

(b) Whenever a death occurs under the circumstances as set forth in this part, the body shall not be removed from its position or location without authorization by the county medical examiner, except to preserve the body from loss or destruction or to maintain the flow of traffic on a highway, railroad, or airport. No body subject to post-mortem examination as provided by this part shall be embalmed without authorization by the county medical examiner.

(c) (1) If a body is subject to post-mortem examination under this part, this part shall be suspended to the extent necessary for the preservation of any body or part of the body, as defined in § 68-30-102, where an anatomical gift of the body or part of the body has been made in accordance with the Uniform Anatomical Gift Act, compiled in title 68, chapter 30, part 1.

(2) Any physician, surgeon, undertaker, law enforcement officer, hospital, hospital personnel, or other person who acts in good faith in compliance with this subsection (c) for the purposes established shall be immune from civil or criminal liability for removing, transplanting, or otherwise preserving such body or part of a body.

(3) This subsection (c) shall govern and supersede any conflicting provisions of law.

(4) The chief medical examiner of the state and the organ procurement agencies serving the state shall develop a protocol for those instances in which this subsection (c) is applicable. The protocol shall be filed with the department of health and shall be reviewed and updated as necessary.



§ 38-7-109 - Investigation by county medical examiner.

(a) When a death is reported as provided in § 38-7-108, it is the duty of the county medical examiner in the county in which the death occurred to immediately make an investigation of the circumstances of the death. The county medical examiner shall record and store the findings, and transmit copies according to the death investigation guidelines developed by the Tennessee medical examiner advisory council. In any event the county medical examiner is authorized to remove from the body of the deceased a specimen of blood or other body fluids, or bullets or other foreign objects, and to retain such for testing and/or evidence if in the county medical examiner's judgment these procedures are justified in order to complete the county medical examiner's investigation or autopsy.

(b) When an autopsy is ordered by the district attorney general, the county medical examiner shall notify the chief medical examiner and the county medical examiner may perform the autopsy or shall designate and authorize a pathologist to perform the autopsy as provided in § 38-7-105.



§ 38-7-110 - Records received as evidence -- Person preparing report may be subpoenaed as witness -- Reports as public documents -- Release of reports.

(a) The records of the division of post mortem examination, the county medical examiner, or transcripts of the records certified to by the chief medical examiner or the deputy medical examiner or the duly appointed representative of the chief medical examiner, and the reports of the toxicology laboratory examinations performed by the testing laboratory or transcripts of the reports certified to by the director of the testing laboratory or the director's duly appointed representative, shall be received as competent evidence in any court of this state of the facts and matters contained in the records or reports.

(b) The records referred to in this section shall be limited to the records of the results of investigation, of post mortem examinations, of the findings of autopsies and toxicological laboratory examinations, including certified reports of the toxicological laboratory examinations performed by the testing laboratory, and shall not include statements made by witnesses or other persons; provided, however, that persons who prepare reports or records given in evidence pursuant to this section shall be subpoenaed as witnesses, in either civil or criminal cases, upon demand by either party to the cause, or, when unable to appear as witnesses, shall submit a deposition upon demand by either party to the cause.

(c) Subject to subsection (d), the reports of the county medical examiners, toxicological reports and autopsy reports shall be public documents. Medical records of deceased persons, law enforcement investigative reports, and photographs, video and other images of deceased persons shall not be public records.

(d) (1) Upon written petition by the district attorney general, supported by affidavit or testimony under oath from a law enforcement officer that the release of portions of a report of a county medical examiner, toxicological report or autopsy report may seriously impede or impair the investigation of a homicide or felony, a court of record may order that those portions shall not be subject to disclosure as a public document and shall remain confidential. The court shall cause a record to be kept of any testimony given in support of the petition, which record and all related documentation shall be sealed by the court and open to inspection only by a court reviewing the proceedings.

(2) The court shall order to be held as confidential only those portions of the records the release of which would impede or impair any such investigation. The court may order public disclosure of any record that has previously been protected from disclosure, upon written application of the district attorney general; provided, that the court shall order that the records shall be open to public inspection upon the indictment and arrest of all suspects in the underlying homicide or felony, or upon the closure of the investigation into the underlying homicide or felony. Upon any such closure of the investigation, the law enforcement agency shall immediately inform the district attorney general, who shall, in turn, promptly notify the court of the altered status of the investigation.

(3) Any person aggrieved by an order directing that any portion of a report of a county medical examiner, toxicological report or autopsy report shall remain confidential and not open for public inspection may petition the court having entered the order to set aside or modify the order. A copy of any such petition shall be served on the district attorney general. The court may order disclosure of the records previously sealed, upon the showing of a compelling reason for the disclosure. In any order granting a petitioner access to any such records, the court may make provisions as it deems necessary in the order limiting further disclosure of the records.

(4) Nothing in this subsection (d) shall be construed as limiting the right of any defendant in any criminal proceeding to obtain discovery of any report of a county medical examiner, toxicological report or autopsy report as provided in Rule 16 of the Tennessee Rules of Criminal Procedure.

(e) (1) If it is necessary to prepare a post-mortem examination report, then an authorized post-mortem official may obtain, in the manner prescribed in § 38-7-117, a needed medical, mental health or hospital record pertaining to a case under investigation pursuant to § 38-7-106.

(2) As used in this subsection (e), "authorized post-mortem official" means:

(A) The chief medical examiner;

(B) A county medical examiner;

(C) A medical investigator;

(D) A coroner;

(E) A deputy or assistant state medical examiner or forensic pathologist under the control or direction of the chief medical examiner; or

(F) A deputy or assistant county medical examiner or forensic pathologist under the control or direction of a county medical examiner.



§ 38-7-112 - Immunity of persons performing examinations and autopsies.

A person who in good faith performs a medical examination or an autopsy under this part is immune from civil or criminal liability in performing the authorized service.



§ 38-7-113 - Refusal or neglect to comply with § 38-7-108 -- Penalty.

Any person who neglects or refuses to comply with § 38-7-108 commits a Class E felony.



§ 38-7-117 - Subpoena of medical and hospital records.

(a) An authorized post-mortem official acting under the control or direction of the chief medical examiner or a county medical examiner or performing an investigation pursuant to a court order or an order of a district attorney general is authorized to obtain, upon written request, or may subpoena through the appropriate district attorney general, all medical or hospital records maintained by individuals licensed under title 63 or by facilities licensed under title 68 that pertain to a case under investigation.

(b) An authorized post-mortem official acting under the control or direction of the chief medical examiner or a county medical examiner or performing an investigation pursuant to a court order or an order of a district attorney general is authorized, through the appropriate district attorney general, to obtain, by judicial subpoena or through a court order in accordance with § 33-3-105, all records maintained by facilities licensed under title 33 that pertain to a case under investigation.

(c) As used in this section:

(1) "Authorized post-mortem official" means:

(A) The chief medical examiner;

(B) A county medical examiner;

(C) A medical investigator;

(D) A coroner;

(E) A deputy or assistant state medical examiner or forensic pathologist under the control or direction of the chief medical examiner; or

(F) A deputy or assistant county medical examiner or forensic pathologist under the control or direction of a county medical examiner; and

(2) "Case under investigation" means any time during which an authorized post-mortem official conducts an investigation into a case of death.



§ 38-7-118 - Delivery of remains to family following autopsy.

The body or remains of any dead human subject to an autopsy or pathology examination pursuant to this part shall be delivered to the next of kin as soon as practicable after the completion of the autopsy or pathology examination.



§ 38-7-119 - Unauthorized video or audio recordings of autopsies.

(a) (1) Except as provided in subsection (c), it is an offense for the chief medical examiner, a county medical examiner, or pathologist designated pursuant to § 38-7-105, or any agent or employee of the chief medical examiner, a county medical examiner, or pathologist, to contract with or grant authorization to an unauthorized person or an external entity to photograph, videotape, or otherwise capture visual images, or audio recordings in whatever form of a deceased human body, a human autopsy or a body immediately prior to, during or immediately following an autopsy.

(2) No person shall distribute, publish or otherwise disseminate any autopsy photographs, videotape or other visual image or any autopsy audio recording without the written consent of the next of kin or personal representative in the order established pursuant to subdivision (c)(1)(A), unless such use is consistent with subdivision (c)(1)(B), (c)(1)(C) or (c)(1)(D).

(b) Nothing in this section shall prevent the chief medical examiner, a county medical examiner, or pathologist designated pursuant to § 38-7-105, or any agent or employee of the chief medical examiner, county medical examiner, or pathologist, from carrying out training efforts or such person's statutory responsibilities.

(c) (1) A person is not considered "unauthorized" for purposes of subsection (a) if such person photographs, videotapes, or otherwise captures visual images, or audio recordings in whatever form of a deceased human body, human autopsy or a body immediately prior to, during or immediately following such an autopsy, if it is done with the express written consent or at the direction of:

(A) The next-of-kin or personal representative of the deceased in the following order of priority:

(i) Spouse;

(ii) Any adult child;

(iii) Parents;

(iv) Any sibling; or

(v) Administrator or executor, if appointed;

(B) A law enforcement agency or district attorney general, for official use only;

(C) A court order or subpoena; or

(D) An attorney representing a defendant in a criminal case where the original photographs, images or records of the chief medical examiner, a county medical examiner, coroner or pathologist designated pursuant to § 38-7-105 are not available through discovery or are otherwise not sufficient for the defense of such defendant.

(2) In determining whether the next-of-kin of the deceased is authorized to give consent, the chief medical examiner, county medical examiner, or pathologist designated pursuant to § 38-7-105 shall refer to the priority order in subdivision (c)(1)(A). If a next-of-kin higher on the priority lists consents, the lack of consent of any next-of-kin lower on the list is irrelevant. If a next-of-kin higher on the priority list refuses to give consent, consent by a next-of-kin lower on the list is also irrelevant.

(d) A chief medical examiner, a county medical examiner, or pathologist designated pursuant to § 38-7-105, or any agent or employee of a chief medical examiner, a county medical examiner, or pathologist, shall incur no criminal or civil liability for permitting a person to photograph, videotape, or otherwise capture visual images, or audio recordings in whatever form of a deceased human body or a human autopsy or a body immediately prior to, during or immediately following an autopsy as a result of the consent to such conduct given by the next-of-kin, if such official is presented with the written consent of a next-of-kin of the deceased who is higher on the priority list set out in subdivision (c)(1)(A) than any next-of-kin who does not consent.

(e) To the extent that the chief medical examiner, a county medical examiner, or pathologist designated pursuant to § 38-7-105, or any agent or employee of the chief medical examiner, county medical examiner, or pathologist, is a covered entity under the privacy regulations promulgated pursuant to the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA), nothing in this section shall be construed to preempt any provisions of those regulations that provide greater protection of the deceased's privacy than does this section.

(f) (1) A violation of subdivision (a)(1) is a Class A misdemeanor punishable by fine only.

(2) A violation of subdivision (a)(1) is a Class A misdemeanor punishable by fine or imprisonment if the chief medical examiner, a county medical examiner, coroner or pathologist, or an agent or employee of the chief medical examiner, a county medical examiner, coroner or pathologist, receives compensation or other thing of value as an inducement to violate this section.

(3) A violation of subdivision (a)(2) is a Class A misdemeanor.






Part 2 - Tennessee Medical Examiner Advisory Council

§ 38-7-201 - Tennessee medical examiner advisory council -- Creation -- Members.

(a) There is created the Tennessee medical examiner advisory council. The council shall consist of nine (9) members, each of whom shall be a resident of this state. The director of the Tennessee bureau of investigation shall be a permanent member of the council. The governor shall appoint one (1) district attorney general, one (1) district public defender, three (3) county medical examiners, one (1) from each grand division of Tennessee, one (1) licensed funeral director, and one (1) public citizen to the council. The commissioner of health or the commissioner's designee shall serve as an ex-officio, nonvoting member of the council. All regular appointments to the council shall be for terms of three (3) years each, with a maximum of two (2) consecutive terms. Each member shall serve until a successor is appointed. Vacancies shall be filled by appointment of the governor for the remainder of the unexpired term.

(b) Each member of the council shall receive reimbursement for travel expenses in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(c) The council shall organize annually and select a chair and other officers as needed. Meetings shall be held at least annually with additional meetings as frequently as may be required.

(d) The council shall have the power and duty to:

(1) Review candidates and make a recommendation to the commissioner of health on the appointment of the chief medical examiner and deputy state medical examiners;

(2) Assist the chief medical examiner in the development and updating of guidelines for death investigations and forensic autopsies in this state, to be promulgated as rules through the department of health; and

(3) Issue an annual report on death investigations in this state.









Chapter 8 - Employment and Training of Police Officers

Part 1 - General Provisions

§ 38-8-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Campus police officer" means a person commissioned by an employing institution and rendered an oath to provide police services, enforce law, exercise arrest authority and carry firearms in accordance with § 49-7-118;

(2) "Full-time police officer" means any person employed by any municipality or political subdivision of the state of Tennessee whose primary responsibility is the prevention and detection of crime, and the apprehension of offenders, and whose primary source of income is derived from employment as a police officer;

(3) "Part-time police officer," "temporary police officer," "reserve police officer," or "auxiliary police officer" means any person employed by any municipality or any political subdivision of the state of Tennessee whose primary responsibility is to support the full-time police officer in the prevention and detection of crime, apprehension of offenders, and assisting in the prosecution of offenders for appropriate remuneration in measure with specifically assigned duties or job description. Part-time police officers shall work not more than twenty (20) hours per week, for a total of not more than one hundred (100) hours per month. Any police officer who works in excess of the maximum hours as specified in this subdivision (3) shall be reclassified to a full-time status and must meet all requirements for standards and training as mandated under the law and peace officer standards and training commission rules. In any situation where an officer is temporarily assigned, for a period of one (1) month or less, to work more than twenty (20) hours per week, for a total of not more than one hundred (100) hours per month, the officer shall not be reclassified to a full-time status;

(4) "Private special deputy" means a person who is employed and compensated by a resort area owner or management company to act as security and law enforcement for the resort area and whose qualifications and training requirements are equivalent to or superior to those required for a law enforcement officer under the standards established by the peace officer standards and training commission for law enforcement officers;

(5) "Public safety officer" means a person who, in addition to being a commissioned campus police officer under § 49-7-118(i)(1), performs other significant duties such as certified firefighter, medical first responder or other tasks associated with homeland security based on the needs of a particular institution; and

(6) (A) "Special deputy" means any person who is assigned specific police functions as to the prevention and detection of crime and general laws of this state on a volunteer basis, whether working alone or with other police officers.

(B) Any police officer working on a volunteer basis shall receive no pay or benefits, except for honorariums, and may be utilized for an unlimited number of hours.



§ 38-8-102 - Tennessee peace officer standards and training commission -- Creation and composition.

(a) There is established the Tennessee peace officer standards and training commission, referred to in this part as the "commission."

(b) (1) The commission shall consist of:

(A) The attorney general and reporter, or the attorney general and reporter's designee;

(B) One (1) police officer below the rank of assistant chief, or equivalent rank, who shall be appointed by the governor for a term of four (4) years;

(C) Two (2) sheriffs and two (2) municipal chiefs of police, who shall be appointed by the governor and serve at the governor's pleasure;

(D) One (1) nonsupervisory police officer, who shall be appointed by the governor for a term of four (4) years;

(E) One (1) member of the senate and one (1) member of the house of representatives, who shall be appointed by the respective speakers and who shall be voting members of the commission, to serve for a term of two (2) years;

(F) Two (2) citizens who are not connected with law enforcement to serve for a term of two (2) years, one (1) of whom shall be appointed by a resolution of the house of representatives and one (1) of whom shall be appointed by a resolution of the senate; and

(G) Three (3) additional members, whom the governor shall appoint for terms of three (3) years.

(2) The commission shall include at least one (1) person who is of a racial minority.

(c) The members of the commission shall elect the chair of the commission.



§ 38-8-103 - Director -- Staff -- Expenses of members.

(a) The director of the Jerry F. Agee Tennessee law enforcement training academy shall serve as the executive secretary of the commission.

(b) Staff for the commission shall be provided through the law enforcement training academy.

(c) The members of the commission shall serve without remuneration, but shall be paid expenses as the members may incur in attending the commission's meetings or in traveling on commission business. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 38-8-104 - Powers and duties of commission.

(a) The commission shall:

(1) Develop, plan and implement law enforcement training programs for all local law enforcement officers in Tennessee;

(2) Function as a clearing house for training programs related to local law enforcement;

(3) Receive, administer and expend local, state, federal, and other monetary assistance in the form of grants or otherwise, in order to further any of the commission's purposes pursuant to this chapter;

(4) Establish uniform standards for the employment and training of police officers, including preemployment qualifications and requirements for officer certification;

(5) Establish minimum standards and curriculum requirements for the courses of study offered by or for any municipality, the state of Tennessee or any political subdivision of the state, for the specific purpose of training police recruits or police officers;

(6) Consult and cooperate with municipalities, the state of Tennessee or any political subdivision of the state, for the specific purpose of training police recruits or police officers;

(7) Consult and cooperate with municipalities, the state of Tennessee or any political subdivision of the state and with universities, colleges, junior colleges and other educational institutions concerning the development of police training schools and programs limited to education and training in the area of police science, police administration and all allied and supporting fields;

(8) Approve facilities for school operation by or for any municipality, the state or any political subdivision of the state for the specific purpose of training police recruits and police officers;

(9) Issue certification to persons who, by reason of experience and completion of in-service, advanced education or specialized training, are especially qualified for particular aspects or classes of police work;

(10) Make or encourage studies on any aspect of police education, training and recruitment; and

(11) Administer income supplements for police officers.

(b) The commission, in addition to all the powers and duties vested in it by law, is vested with the power and is charged with the duty of observing, administering, and enforcing all the provisions of this chapter.

(c) The commission is authorized to adopt and enforce such rules and regulations as may be necessary to carry out this chapter.

(d) The commission shall have the authority to establish criteria for determining whether to grant an exception to or waive the qualifications of minimum standards as provided in § 38-8-106, based on a person's previous law enforcement experience and training.

(e) The commission shall establish criteria for determining whether to grant an exception to or to waive the qualifications of § 38-8-106, for a person hired as a police officer after July 1, 1987, except that no waiver or exception shall be granted for dishonorable discharge from the military, mental impairment which affects the person's ability to perform an essential function of the job with or without a reasonable accommodation, or a narcotics violation that could result in a felony charge. The commission's decisions with regard to exceptions or waivers granted under this subsection (e) shall be appealable to the chancery court. The commission shall adopt rules and regulations in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this subsection (e).

(f) The commission shall establish standards for the certification of railroad police officers commissioned pursuant to § 65-6-133.



§ 38-8-105 - Minimum standards binding on governmental entities -- Penalty for violation.

(a) Requirements for minimum standards as set forth in this part or as required by the commission shall be mandatory and binding upon any municipality, county or political subdivision of this state.

(b) Any person who appoints any applicant, who, to the knowledge of the appointer, fails to meet the minimum standards as set forth in this part or required by the commission, and any person who signs the warrant or check for the payment of the salary of any person who, to the knowledge of the signer, fails to meet the qualifications as a police officer as provided in this part or required by the commission, commits a Class A misdemeanor, and upon conviction shall be subject to a fine not exceeding one thousand dollars ($1,000).

(c) This section shall not apply to any police officer hired by any municipality, county, or political subdivision of this state prior to July 1, 1982.

(d) Notwithstanding any citizenship requirement in a private act or charter provision to the contrary, a municipality, county, political subdivision of this state, or state law enforcement agency is authorized to employ a police officer who is a permanent legal resident of the United States and an honorably discharged veteran of the United States armed forces; provided, that the police officer applies for or obtains United States citizenship within six (6) years of the employment start date with the law enforcement agency.



§ 38-8-106 - Qualifications of police officers.

Any person employed as a full-time police officer, and any person employed or utilized as a part-time, temporary, reserve or auxiliary police officer or as a special deputy, shall:

(1) Be at least eighteen (18) years of age;

(2) Be a citizen of the United States, or a permanent legal resident of the United States who is an honorably discharged veteran of the United States armed forces pursuant to § 38-8-105(d);

(3) Be a high school graduate or possess its equivalent, which shall include a general educational development (GED(R)) certificate;

(4) Not have been convicted of or pleaded guilty to or entered a plea of nolo contendere to any felony charge or to any violation of any federal or state laws or city ordinances relating to force, violence, theft, dishonesty, gambling, liquor, controlled substances or controlled substance analogues;

(5) Not have been released or discharged under any other than honorable discharge from any of the armed forces of the United States;

(6) Have the person's fingerprints on file with the Tennessee bureau of investigation;

(7) Have passed a physical examination by a licensed physician or a nurse practitioner or physician assistant, so long as the task is expressly included in the written protocol developed jointly by the supervising physician and the nurse practitioner or physician assistant, whichever is applicable, setting forth the range of services that may be performed by the nurse practitioner or physician assistant;

(8) Have a good moral character as determined by a thorough investigation conducted by the employing agency; and

(9) Have been certified by a Tennessee licensed health care provider qualified in the psychiatric or psychological field as being free from any impairment, as set forth in the current edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association at the time of the examination, that would, in the professional judgment of the examiner, affect the applicant's ability to perform an essential function of the job, with or without a reasonable accommodation.



§ 38-8-107 - Certification of officers -- In-service training by employing agency.

(a) The commission shall issue a certificate of compliance to any person who meets the qualifications for employment and satisfactorily completes an approved recruit training program. All officers employed after July 1, 1983, must successfully complete recruit training within one (1) year of their date of employment and thereafter must successfully complete an annual in-service training session appropriate for their rank and responsibilities.

(b) Failure of an individual officer to successfully complete the in-service training requirement will result in the officer's loss of eligibility for the pay supplement in § 38-8-111. Failure of this individual officer to successfully complete another in-service training session within one (1) year will result in loss of certification. Each employing agency participating in the commission's training program must file a letter of intent with the commission stating its commitment to mandatory training for all law enforcement officers. Failure of several officers from one (1) employing agency shall be cause for the commission to examine that agency's training policy and may result in the agency's being declared out of compliance with state standards and thereby not eligible to participate in the commission's training programs at no cost. Any travel expense shall be borne by the employing agency.

(c) The commission may issue a certificate to any person who has received training in another state if the commission determines that such training is at least equivalent to that required by the commission for approved police education and training programs in this state and when such person has satisfactorily complied with all other requirements of this chapter.

(d) The commission shall also issue a certificate of compliance to any person employed as a campus police officer or public safety officer; provided, that the person meets the qualifications for employment as a police officer and satisfactorily completes an approved recruit training program as required by this part. To retain such certification, the campus police officer or public safety officer shall also successfully complete an annual in-service training session appropriate for the officer's rank and responsibilities.

(e) The commission shall also issue a certificate of compliance to any person seeking to be commissioned as a railroad police officer pursuant to § 65-6-133; provided, that the person meets the qualifications for employment as a police officer and satisfactorily completes an approved recruit training program as required by this part. To retain this certification, the railroad police officer shall also successfully complete an annual in-service training session appropriate for the officer's rank and responsibilities.



§ 38-8-108 - Donations of property or money to commission.

The commission may accept, for any of its purposes and functions under this chapter, any and all donations of property, real, personal or mixed, and grants of money from any governmental unit or public agency, or from any institution, person, firm or corporation. Such moneys shall be deposited, disbursed and administered in a trust fund as provided by the laws of Tennessee.



§ 38-8-109 - Stricter qualifications and standards by employing agency.

Nothing in this chapter shall be construed to preclude an employing agency from establishing qualifications and standards for hiring and training police officers that exceed those set by the commission.



§ 38-8-110 - Application of chapter.

This chapter does not apply to any elected officers or to any employees of the state of Tennessee, except that this chapter applies to sheriffs under § 38-8-111.



§ 38-8-111 - In-service training -- Cash supplements.

(a) (1) An eligible local unit of government that requires all police officers to complete an in-service training course each calendar year appropriate to the officer's rank and responsibility and the size and location of the officer's department, of at least forty (40) hours duration at a school certified or recognized by the commission, is entitled to receive a pay supplement of six hundred dollars ($600) for any one (1) officer in any one (1) year, from the commission, to be paid to each officer, in addition to the officer's regular salary. Police officers are eligible for the pay supplement upon successful completion of forty (40) hours of the in-service training.

(2) An officer who has not completed eight (8) months of full-time service during the calendar year is not eligible to receive the salary supplement, except in the case of death of the officer, retirement, or medical disability. Upon submission of proper documentation by an officer, the commission shall include time spent in active military service when calculating the required eight (8) months of full-time service.

(3) Notwithstanding any other law, rule or regulation to the contrary, any police officer who served or serves on active duty in the armed forces of the United States during Operation Enduring Freedom, or any other period of armed conflict prescribed by presidential proclamation or federal law that occurs following the period involving Operation Enduring Freedom, shall receive the cash salary supplement provided pursuant to this section, if such service prevented or prevents such police officer from attending the in-service training program pursuant to this section.

(b) Commission funds made available under subsection (a) to local units shall be received, held and expended in accordance with subsections (a)-(c), including the rules and regulations issued by the commission, and the following specific restrictions:

(1) Funds provided shall be used only as a cash salary supplement to police officers;

(2) Each police officer shall be entitled to receive the state supplement that the officer's qualifications brought to the local unit;

(3) Funds provided shall not be used to supplant existing salaries or as substitutes for normal salary increases periodically due to police officers; and

(4) The cash salary supplement shall be considered as a bonus for the successful completion of training and shall not be considered as salary for subsequent years' determination of supplement or retirement purposes.

(c) No funds shall be expended under subsections (a)-(c) unless such funds are specifically appropriated for the purposes set forth in subsections (a) and (b).

(d) Any municipality or county legislative body may by resolution choose, by a two-thirds (2/3) vote of its entire membership, to establish an in-service training program together with a cash supplement for certified correction officers employed by the municipality or by the county. This program shall be separate from those programs operating pursuant to subsections (a)-(c). Each participating municipality or county shall establish criteria and rules and regulations governing its own program.

(e) If the certification of any police officer is revoked on the grounds that such officer supplied or acquiesced in false information being supplied to the commission regarding the officer's eligibility for certification, then the officer shall be ineligible to receive the supplement authorized by this section. If revocation occurs after the supplement has been paid, the officer shall return to the commission the full amount of the supplement paid. If the officer fails to return the supplement within sixty (60) days of the revocation of the certification, the commission may sue to recover the amount of the supplement in the appropriate circuit court.

(f) (1) All sheriffs shall complete annual in-service training as set forth in this subsection (f) and shall receive cash salary supplements as provided by the commission for police officers. The commission shall apply the terms and conditions of this chapter to any sheriff with the exceptions contained in this subsection (f), and in performing its duties, the commission shall recognize the sheriff is an elected official without any employing agency.

(2) Sheriffs successfully completing the annual training shall receive cash salary supplements in the same manner and under the same conditions as set forth in this part for police officers, except that the commission shall make the funds for salary supplements available to the appropriate counties for payment to sheriffs.

(3) The commission shall issue to any sheriff successfully completing recruit training, or possessing its equivalency, and completing continuing annual training, a sheriff's certificate of compliance in the manner in which it issues police officers' certificates of compliance. A sheriff already holding any certificate of compliance from the commission may request the commission to recognize such sheriff's certification. A sheriff receiving a certificate of compliance has a continuing duty to meet all requirements as set forth in this section and § 8-8-102. In the event a person holding a police officer's certificate of compliance assumes the office of sheriff, the commission shall substitute for the police officer certificate, a sheriff's certificate of compliance.

(g) The Tennessee peace officer standards and training commission is authorized to carry out the provisions of § 8-4-115.



§ 38-8-112 - Courses on use of citations in lieu of arrest -- Domestic violence training -- Procedures to respond to persons with mental illness.

The curriculum requirements of the Tennessee peace officer standards and training commission established by this part shall include materials concerning the use of citations in lieu of arrest and domestic violence training and proper procedures to respond to persons with mental illnesses.



§ 38-8-113 - Choke hold and restraining maneuver training.

Use of choke holds and other similar restraining maneuvers, with or without the use of a police baton, if included in the training curriculum, shall be taught to candidates at state law enforcement training facilities as an alternative method of restraint to be used after mace or other less dangerous methods of restraint have failed to be effective or are unavailable.



§ 38-8-114 - Community policing pilot programs.

The commission shall encourage the use of community policing by establishing six (6) pilot programs for communities across the state. The commission shall establish two (2) pilot programs in each of the three (3) grand divisions with a reasonable distribution between urban and rural areas. The commission may provide a grant of not more than ten thousand dollars ($10,000) for a community policing pilot program to a community that submits a proposal to the commission. To qualify for the grant funds, a community shall satisfy the criteria for participation established by the commission.



§ 38-8-115 - Safe Neighborhoods Act of 1998.

(a) This section shall be known and may be cited as the "Safe Neighborhoods Act of 1998."

(b) By October 1, 1998, the department of finance and administration shall establish within the department a program to award state law enforcement assistance grants to local governmental agencies from money appropriated by the general appropriations act. The exclusive purpose of the grants is to assist local governments in meeting the local funding requirement necessary to receive a grant under the federal Violent Crime Control and Law Enforcement Act of 1994 for a portion of the costs associated with the employment of new law enforcement officers by local government.

(c) The department is authorized to promulgate, in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, all rules necessary to establish and administer the grant program; provided, that no such rule or departmental policy shall be promulgated or interpreted contrary to the following guidelines:

(1) All state grants to local governmental agencies shall be awarded only upon the basis of merit as determined by the department in accordance with selection criteria established by rule and regulation pursuant to the Uniform Administrative Procedures Act. Local governmental agencies wishing to participate in the grant program shall submit an application to the department as prescribed by rule and regulation;

(2) The number of state grants awarded in a fiscal year is dependent on the amount of money appropriated for the grants and the number of qualified and conforming grant applications. Nothing in this subdivision (c)(2) shall be construed to mean that all money appropriated during a fiscal year for state grants must be awarded during that year if there are an insufficient number of qualified and conforming applications;

(3) No state grant shall exceed ten percent (10%) of the amount of the grant the local government has been approved to receive from the federal government;

(4) In order to receive a state grant pursuant to this section for the federal local funding requirement, the local governmental entity must have been approved for a universal hiring program grant under the Violent Crime Control and Law Enforcement Act of 1994 that is for the exclusive purpose of providing financial assistance for the employment of additional law enforcement officers in that locality; and

(5) Nothing in this part shall be construed to prohibit the awarding of a state grant to assist in hiring school resource officers that have been approved for a federal universal hiring program grant.



§ 38-8-116 - Law enforcement shooting ranges -- Methods for retired law enforcement officer to meet annual requirements to carry firearm shipped or transported in interstate or foreign commerce -- Maintenance of a list of approved certified firearms instructors.

(a) All law enforcement agencies are allowed to open their shooting ranges for public use when such ranges are not being used by law enforcement personnel. The law enforcement agency in charge of a shooting range may establish reasonable regulations for the use of the firing range in order to promote the full use of the range without interfering with the needs of law enforcement personnel. The law enforcement agency may also charge a reasonable fee for persons or organizations using the range and may require users to make improvements to the range.

(b) A law enforcement officer acting as an individual and not as an employee, agent or on behalf of any governmental entity who has retired in good standing, as determined solely by the chief law enforcement officer of the retired officer's law enforcement agency, may utilize any one (1) of the following methods to meet the annual requirements to carry a firearm that has been shipped or transported in interstate or foreign commerce in the same manner and to the same extent as authorized for an active law enforcement officer to carry a firearm of the same type:

(1) Obtaining a photographic identification issued by the agency from which the individual retired from service as a law enforcement officer that indicates that the individual has, not less recently than one (1) year before the date the individual is carrying the concealed firearm, been tested or otherwise found by the agency to meet the standards established by the agency for training and qualification for active law enforcement officers to carry a firearm of the same type as the concealed firearm;

(2) Meeting the standards established by the Tennessee peace officer standards and training (POST) commission for qualification for active law enforcement officers to carry a firearm of the same type by qualifying at and obtaining such an annual certification directly from the Tennessee POST commission; or

(3) Upon payment of any customary associated fees, utilize a private shooting range and engage the services of a certified firearms instructor to provide the training and verify that the retired law enforcement officer has met the standards established by the Tennessee POST commission for qualification for active law enforcement officers to carry a firearm of the same type. The certified firearms instructor is authorized to issue a certificate indicating that the retired law enforcement officer has met the applicable standards.

(c) (1) (A) For purposes of this subsection (c), "retired law enforcement officer" means a retired law enforcement officer, as described in subsection (b), or a retired correctional officer previously employed by the department of correction or a retired inmate relations coordinator previously employed by the department of correction.

(B) A retired law enforcement officer may become certified to carry a firearm within this state that has been shipped or transported in interstate or foreign commerce in the same manner and to the same extent as authorized for an active law enforcement officer.

(2) To become certified pursuant to this subsection (c) for the first time, a retired officer may utilize any of the methods set out in subsection (b) to meet the standards established by the Tennessee POST commission for qualification for active law enforcement officers to carry a firearm of the same type.

(3) (A) To complete the criminal history background check requirement for certification, a retired officer shall go to the sheriff in the county where the officer resides to have fingerprints taken. The officer shall be required to present photo identification at the time the fingerprints are taken. If the presented photo identification does not accurately identify the officer, then the sheriff shall refuse to take the officer's fingerprints. The sheriff may charge a fee not to exceed six dollars ($6.00) for taking the officer's fingerprints and sending two (2) copies of the same to the Tennessee POST commission.

(B) At the time an officer submits an application to be filed with the Tennessee POST commission, the officer shall present photo identification; if the name on the photo identification and the name on the application are not the same, the Tennessee POST commission shall refuse to accept the application. If the person whose picture appears on the photo identification is not the same as the officer, the Tennessee POST commission shall refuse to accept the application.

(4) Upon receipt of the two (2) copies of an officer's fingerprints from a county sheriff's office, the Tennessee POST commission shall send the fingerprints of the officer and the application filed by the officer to the Tennessee bureau of investigation (TBI).

(5) Upon receipt of the fingerprints from the Tennessee POST commission, the TBI shall:

(A) Within thirty (30) days from receipt of the fingerprints, conduct computer searches to determine the officer's eligibility for a permit under subsection (c) as are available to the bureau based solely upon the applicant's name, date of birth and social security number and send the results of the searches to the Tennessee POST commission;

(B) Conduct a criminal history record check based upon one (1) set of the fingerprints received and send the results to the Tennessee POST commission; and

(C) Send one (1) set of the fingerprints received from the Tennessee POST commission to the federal bureau of investigation (FBI), request a federal criminal history record check based upon the fingerprints, as long as the service is available, and send the results of the check to the Tennessee POST commission.

(6) The Tennessee POST commission shall deny a permit application if it determines from information contained in the criminal history record checks conducted by the TBI and FBI pursuant to subdivision (c)(5), or from other information that comes to the attention of the Tennessee POST commission, that the officer does not meet the eligibility to carry a firearm under this section. The Tennessee POST commission shall not be required to confirm the officer's eligibility for certification beyond the information received from the TBI and FBI, if any.

(7) Certification of a retired officer under this section shall be valid for a period of four (4) years from the date the Tennessee POST commission issues the officer's certification under this subsection (c).

(8) For a retired officer to recertify under this subsection (c) upon the expiration of the initial certification, the officer shall only be required to undergo the criminal history background check portion of the certification process. No fewer than ninety (90) days prior to the expiration of the officer's initial certification under this subsection (c), the officer shall undergo a criminal history background check in accordance with the procedure set out in subdivisions (c)(3)-(5).

(9) Because the certification requirements of this subsection (c) do not meet the requirements of 18 U.S.C. § 926C(d), a retired officer certified under this subsection (c) is not permitted to carry a firearm outside this state unless otherwise authorized to do so with a handgun carry permit issued pursuant to § 39-17-1351.

(10) If the provisions of 18 U.S.C. § 926C(d), or any other provision of federal law change to permit an officer certified under this section to carry a firearm outside this state, such officer shall be permitted to carry a firearm as permitted by federal law.

(d) The Tennessee POST commission shall maintain a list of approved certified firearms instructors, which may include any instructor utilized by a person to receive a handgun carry permit under § 39-17-1351, that it considers qualified to train and verify that a retired law enforcement officer has met the standards established by the Tennessee POST commission for qualification for active law enforcement officers to carry a firearm of the same type.

(e) A retired officer may bring the certificate issued by the certified firearms instructor pursuant to subdivision (b)(3) to the Tennessee POST commission. If the certificate was issued by an instructor who is on the POST commission's approved list and the commission determines, in the manner prescribed in § 38-8-123, that the applicant is eligible to carry a firearm under federal law, the commission shall issue the officer a certification that the officer has met the standards established by the Tennessee POST commission for qualification for active law enforcement officers to carry a firearm of the same type. A certificate so issued by the Tennessee POST commission shall be considered a certification issued by the state for purposes of 18 U.S.C. § 926C(d)(2)(B). A certificate issued to a retired officer pursuant to this subsection (e) shall be automatically revoked by operation of law upon the officer becoming ineligible to carry a firearm under federal law.

(f) The Tennessee POST commission is authorized to establish and charge a fee for issuing a certification under this section.



§ 38-8-117 - Training in animal and canine behavior.

(a) The course of training leading to the basic certificate of compliance issued by the Tennessee peace officer standards and training commission pursuant to § 38-8-107, may include a course of instruction in animal behavior generally and canine behavior specifically.

(b) The course shall be created and designed to instruct officer candidates in:

(1) Basic animal behavioral characteristics, traits and methods by which an officer can ascertain whether an animal is likely to be or become aggressive and thereby constitute a threat to the officer or other people;

(2) Situations and environments in which an animal is more likely to be or become aggressive and methods by which the officer can control or alter these situations or environments in order to best protect the officer and other people; and

(3) Ways in which a law enforcement officer can control and neutralize an animal that is or becomes aggressive in a manner that utilizes the least amount of force or likelihood of harm to the animal necessary to protect the officer and other people.

(c) (1) For law enforcement officers who have completed the animal behavior training course required by subsections (a) and (d) of this section, any annual in-service training, necessary for the salary supplement authorized in § 38-8-111, may also include the animal behavior training course.

(2) The annual in-service training course shall also include any updates or instructional or educational advancements that become available in this area.

(d) Every officer who was employed prior to the time when the course of instruction was established and offered may be required to complete it as part of the officer's annual in-service training.



§ 38-8-118 - Employment of private special deputies for security and law enforcement.

(a) (1) A resort area owner or management company may employ one (1) or more persons to act as private special deputies, in order to provide on-site security and law enforcement capability for residents and guests of the resort area and for resort area property.

(2) An independent contractor who provides on-site security and law enforcement capability for federal government property that is an air force base and home to a development center that is the most advanced and largest complex of flight simulation test facilities in the world may employ one (1) or more persons to act as private special deputies for such purposes.

(b) (1) (A) Upon employing a person for security and law enforcement purposes, the resort area shall seek appointment of the person as a private special deputy by the sheriff of the county where the resort is located, in accordance with § 8-8-212.

(B) Upon employing a person for security and law enforcement purposes pursuant to subdivision (a)(2), the independent contractor shall seek appointment of the person as a private special deputy by the sheriff of the county where the government property is located, in accordance with § 8-8-212.

(2) No person may serve as a private special deputy, unless the person proves financial responsibility, to the appointing sheriff, as evidenced by a corporate surety bond in no less amount than fifty thousand dollars ($50,000), or by a liability insurance policy of the employer in no less amount than fifty thousand dollars ($50,000).

(3) The sheriff shall appoint the person as a private special deputy, if the person seeking appointment demonstrates to the sheriff that the person:

(A) Meets all of the qualifications for a police officer set out in § 38-8-106;

(B) Proves financial responsibility as provided in subdivision (b)(2); and

(C) Has received training or continuing training, from whatever source, that is equivalent to or superior to the training or continuing training required for a law enforcement officer under the standards established by the peace officer standards and training commission for law enforcement officers.

(c) (1) When properly appointed by the appropriate sheriff, the private special deputy shall be authorized to act independently of other law enforcement agencies and shall have all the police powers necessary to enforce all state laws, as well as rules and regulations of the resort area. The authority granted extends to all facilities or property owned, leased or operated by the employing resort, including any public roads or rights-of-way that are contiguous to, within the perimeter of, or connect between the facilities, property, or interests of a particular institution.

(2) The authority granted to private special deputies pursuant to subdivision (b)(1)(B) extends to all facilities or property over which the independent contractor employing such deputies has been given authority by the employing governmental entity to provide on-site security and law enforcement services, including any public roads or rights-of-way that are contiguous to, within the perimeter of, or connect between the facilities, property or interests of the governmental property.

(d) (1) Anyone incurring any wrong, injury, loss, damage, or expense resulting from any act or failure to act on the part of any private special deputy appointed by the sheriff, but not employed by the sheriff or the county, shall not bring suit against the sheriff or the county, and the sheriff and county shall be immune from such suits, and the plaintiff shall be required to pursue the remedy against the private special deputy and/or the employer or employers of the private special deputy, whether the private special deputy is acting within the scope of employment or not.

(2) Notwithstanding this subsection (d), § 8-8-303 or any other law to the contrary, the governmental immunity of the county in which a sheriff has appointed a private special deputy or deputies is not waived for any wrong, injury, loss, damage or expense resulting from an act or omission of the private special deputy under the following circumstances:

(A) The sheriff's department of the county has entered into a mutual assistance agreement with the resort area owner or management company or with the independent contractor providing on-site security and law enforcement capability for federal government property described in subdivision (a)(2) that employs the private special deputy or deputies;

(B) The act or omission occurred while the private special deputy was involved in official law enforcement duties after having been dispatched by the sheriff to respond to a call, provide backup or otherwise assist the sheriff's department in a law enforcement capacity or at the scene of an accident, crime or other incident; and

(C) The crime or incident to which the private special deputy was dispatched was outside the boundaries of the governmental property described in subdivision (a)(2) or resort area, as established in subsection (c).

(e) This section shall not entitle any private special deputy to any public funding, for training or otherwise.



§ 38-8-119 - Training to respond to mentally ill persons.

All police officers shall annually be provided with training in proper procedures to respond to persons with mental illnesses.



§ 38-8-120 - School policing.

A memorandum of understanding may be entered into between a chief of a law enforcement agency and a local education agency to provide school policing.



§ 38-8-121 - Substitution of training in school policing for continuing education hours.

A law enforcement officer may substitute a maximum of forty (40) hours of successfully completed training in school policing for regular continuing education hours.



§ 38-8-122 - Substitution of training in courthouse security for continuing education hours.

A law enforcement officer may substitute a maximum of forty (40) hours of successfully completed training in courthouse security for regular continuing education hours.



§ 38-8-123 - Determination of eligibility of retired officer to carry a firearm under federal law.

(a) The Tennessee POST commission shall determine a retired officer's eligibility to carry a firearm under federal law as provided in this section.

(b) (1) In addition to the identification or certificate required by § 38-8-116(d), the applicant shall be required to submit an application and two (2) full sets of classifiable fingerprints to the Tennessee POST commission. The applicant shall present photo identification at the time the application is submitted to the Tennessee POST commission. The commission shall not accept the application and fingerprints submitted by the applicant unless the photo identification presented accurately identifies the applicant and the name on the photo identification, the name on the application, and, if the applicant's fingerprints were taken by a sheriff as provided in subdivision (b)(2), the name on the fingerprint card, are the same.

(2) The applicant's fingerprints may be taken by the Tennessee POST commission at the time the application is submitted or the applicant may have the fingerprints taken at any sheriff's office. If the applicant's fingerprints are taken by a sheriff, then the applicant shall be required to present photo identification at the time the fingerprints are taken. If the presented photo identification does not accurately identify the applicant, then the sheriff shall refuse to take the applicant's fingerprints. The sheriff may charge a fee not to exceed five dollars ($5.00) for taking the applicant's fingerprints.

(c) (1) Upon receipt of an applicant's permit application and fingerprints, the Tennessee POST commission shall forward both sets of fingerprints to the Tennessee bureau of investigation (TBI).

(2) Upon receipt of the fingerprints from the Tennessee POST commission, the TBI shall:

(A) Within thirty (30) days from receipt of the fingerprints conduct:

(i) Any computer search available to the bureau based solely upon the applicant's name, date of birth and social security number to determine the applicant's eligibility for a permit under subsection (a) and send the results of the searches to the Tennessee POST commission;

(ii) A criminal history record check based upon one (1) set of the fingerprints received and send the results to the Tennessee POST commission; and

(B) Within fifteen (15) days, send one (1) set of the fingerprints received to the federal bureau of investigation (FBI). The TBI shall request that the FBI conduct a federal criminal history record check based upon the fingerprints, as long as the service is available, and send the results of the check to the Tennessee POST commission.

(d) (1) The Tennessee POST commission shall deny a permit application if it determines from information contained in the criminal history record checks conducted by the TBI and FBI pursuant to subdivision (c)(2), or from other information that comes to the attention of the Tennessee POST commission, that the applicant is not eligible to carry a firearm under federal law. The Tennessee POST commission shall not be required to confirm the applicant's eligibility for certification beyond the information received from the TBI and FBI, if any.

(2) If the Tennessee POST commission denies an application, then the Tennessee POST commission shall notify the applicant in writing within ten (10) days of the denial. The written notice shall state the specific factual basis for the denial. It shall include a copy of any reports, records or inquiries reviewed or relied upon by the Tennessee POST commission.



§ 38-8-124 - Providing false information to POST.

(a) In addition to any other penalty prescribed by law, where an applicant for POST certification knowingly includes false or misleading information on an application concerning the applicant's qualifications, experience, training or criminal history, the applicant shall be denied POST certification in this state and shall not be eligible to reapply.

(b) (1) Where a POST certified officer obtains POST certification by knowingly providing false or misleading information concerning the officer's qualifications, experience, training or criminal history, POST shall decertify the officer.

(2) Any officer decertified by POST under subdivision (b)(1) shall be removed from office and shall not be eligible to apply for a law enforcement position.

(c) For purposes of this section, "law enforcement position" means:

(1) A state or local employee who exercises law enforcement authority, including, but not limited to, a position with the:

(A) Tennessee wildlife resources agency;

(B) Tennessee regulatory authority;

(C) Division of forestry; or

(D) Alcoholic beverage commission;

(2) A state or local employee exercising quasi-law enforcement authority, including, but not limited to, correctional employees and jailers; or

(3) Any support position to an entity or employee under subdivision (c)(1) or (c)(2).



§ 38-8-125 - Government participation in certain voluntary motor vehicle checkpoints and stops prohibited.

(a) "Human sample" means a cheek swab, blood or urine sample, saliva, hair or any other bodily fluid or exemplar from which the DNA of the donor may be derived and identified and for which a law enforcement officer would be required to seek a search warrant to obtain such sample.

(b) No state, county, municipal or metropolitan form of government law enforcement officer shall participate in, lend assistance to, or be present in any official capacity at any voluntary motor vehicle checkpoint or stop conducted by a private company or research group to collect a human sample from consenting motorists stopped at the checkpoint for research or statistical purposes.

(c) Subsection (b) is applicable regardless of whether the checkpoint is funded by federal grant or contract with a federal agency and regardless of whether the motorists consenting to giving a human sample are compensated or not.






Part 2 - Jerry F. Agee Tennessee Law Enforcement Training Academy

§ 38-8-201 - Creation and purpose.

(a) There is created the Jerry F. Agee Tennessee law enforcement training academy, for the purpose of training police and law enforcement officers in the methods of maintaining law enforcement services in state, municipal, county and metropolitan jurisdictions.

(b) In addition to attendance by law enforcement officers at the academy, students pursuing a degree with a major in law enforcement or police science in a college or university of this state shall also be eligible for enrollment and training, the same as if they were law enforcement officers in the academy.

(c) The academy shall also have the authority to provide specialized training to other government or private sector employees whose work impacts public safety, such as court officials, emergency services personnel, process servers, hospital personnel and employees of the criminal justice system. It is the intent of the general assembly that the training be provided at no additional cost to the state. The director of the academy shall have full discretion in scheduling any additional training sessions offered by the academy; provided, that the training of state or local governmental law enforcement employees be given priority over private employee training.



§ 38-8-202 - State building commission to acquire site and build and equip facility.

(a) The state building commission is authorized and empowered to acquire a site or sites and to construct a suitable building or buildings for conducting the programs of the academy.

(b) The commission is authorized to accept from any agency or department of state or local government a site or building by gift or donation, and in such event, may expend any capital outlay funds available for the restoration, renovation, repair and equipping of such facility.



§ 38-8-203 - Control -- Personnel -- Fees.

(a) The police and law enforcement programs offered through the academy shall be under the jurisdiction of such agency or agencies of the state of Tennessee as the governor shall designate by executive order. The commissioner of the agency appointed pursuant to executive order shall hire the director of the academy. The director, subject to approval of the appropriate state officials, is authorized to employ any personnel that may be reasonably required.

(b) The academy may charge reasonable fees to cover costs of any food, lodging, instructional materials, equipment or services furnished trainees as may be established by the appropriate state officials.



§ 38-8-204 - Authorization to contract with units of government.

(a) The agency designated by the governor to operate the academy, through its duly appointed representative, is authorized to enter into such contract or contracts with state, municipal, county or metropolitan law enforcement officials as may be necessary in order to carry out the provisions and purposes of this chapter.

(b) The power to contract conferred by this section includes the power to contract with public agencies or officials for enrolling trainees in general courses, and establishing special courses designed to meet specific needs of agencies or units of government.



§ 38-8-205 - Authorization to spend appropriated and contributed funds.

The agency designated by the governor to operate the academy, through its duly appointed representative, is authorized to expend such funds as may be appropriated by the general assembly and allotted by the commissioner of finance and administration for the purposes of this chapter; and to accept and expend any local, federal or foundation funds or contributions as may be received and allotted for the purposes of this part.



§ 38-8-206 - Consultations with law enforcement officials.

In the establishment and operation of the academy, the state building commission and the designated agency for operation shall consult and advise with both state and local law enforcement officials, including, but not limited to, the departments of safety and correction, the wildlife resources agency, the district attorneys general, and local officials including representatives of municipal and county law enforcement agencies and with such educational agencies as may be deemed advisable.



§ 38-8-207 - On the job experience for institute instructors.

(a) It is the policy of this section to provide continuing on the job experience for instructors of the academy so that the instructors are made continually aware of the problems of and procedures within law enforcement agencies.

(b) The commissioner of commerce and insurance may, in the commissioner's discretion, commission the director of the academy as a law enforcement officer or commission any instructor at the academy as a law enforcement officer on the written recommendation to the commissioner by the director. Any person who is commissioned pursuant to this subsection (b) shall be sworn according to the provisions of §§ 8-8-101 and 8-18-111.

(c) Upon the request of the chief official of any law enforcement agency of the state, a county, or a municipality, the director may designate one (1) or more of the commissioned instructors at the academy to assist the agency in its law enforcement role. In designating the instructors to a law enforcement agency, the director shall consider the need for actual law enforcement experience of the instructors and the availability of the instructors to the requesting agency.

(d) An instructor, when designated to an agency, will be required to be bonded in the manner and amount provided by law for the capacity in which the instructor shall serve.

(e) An instructor, when designated, shall serve under the supervision of the chief official of the agency in which the instructor is serving.

(f) An instructor, when designated, shall receive no compensation other than that to which the instructor is entitled as an instructor at the academy.






Part 3 - Investigations of Police Officers

§ 38-8-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency" means any municipality or county; and

(2) "Police officer" means police officer as defined by law; however, this part shall exclude chiefs of police and sheriffs and any probationary member of any agency affected by this part.



§ 38-8-302 - Questioning -- Information provided to officer being questioned.

Whenever an investigation by an agency focuses on matters that are likely to lead to the dismissal, demotion, suspension or transfer for punitive reasons of a police officer, the following conditions shall be complied with:

(1) Any questioning of the officer shall take place at a reasonable time and place as designated by the investigating officer, preferably when the officer under investigation is on duty and at the office of the command of the investigating officer or at the office of the local precinct or police unit of the officer being investigated, unless circumstances dictate otherwise; and

(2) Prior to being questioned, the officer shall be informed of:

(A) The name and rank of the investigating officer and of any individual present during the questioning; and

(B) The nature of the investigation.



§ 38-8-303 - Disclosures by officers.

No police officer shall be required or requested to disclose any item of property, income, assets, source of income, debts, or personal or domestic expenditures, including those of any member of the officer's family or household, unless such information is necessary in investigating a possible conflict of interest with respect to the performance of the officer's official duties, unless such disclosure is required by law, or unless such information is related to an investigation. Nothing in this section shall preclude an agency from requiring such police officer to disclose any place of off-duty employment and where the officer may be contacted.



§ 38-8-304 - Officer notified of charges and sanctions -- Opportunity to respond -- Counsel.

Before any dismissal, demotion, suspension without pay or transfer for punitive reasons may be imposed, the following must be complied with:

(1) The police officer shall be notified in writing of all charges, the basis for the charges, and the action that may be taken;

(2) The police officer shall be given an opportunity, within a reasonable time limit after the date of the written notice provided for in subdivision (1), to respond orally and in writing to the charges. The time limit shall be determined by the agency, but in no event shall it be less than five (5) calendar days unless agreed to by the police officer; and

(3) In making a response, the police officer may be assisted by counsel at the officer's own expense.



§ 38-8-305 - Proceedings subsequent to disciplinary action -- Hearings -- Evidence -- Witnesses -- Counsel -- Record.

(a) A police officer who is dismissed, demoted, suspended or transferred for punitive reasons, may within a reasonable amount of time following such action, as set by the officer's agency, request a hearing. If such request is made in a timely manner, a hearing shall be held within a reasonable amount of time set by the agency. The hearing shall be set no later than fourteen (14) calendar days following the date of request, unless a later date is acceptable to the police officer.

(b) At the hearing, the police officer and the officer's agency shall be afforded the opportunity to present evidence and to examine and cross-examine witnesses.

(c) The hearing panel shall have the power to, and on the request of either the police officer or the officer's agency shall, issue subpoenas requiring the testimony of witnesses who have refused or failed to appear at the hearing.

(d) The police officer shall also be given the opportunity to be represented by counsel at the hearing, unless such officer and agency are afforded, by regulation, the right to counsel in a subsequent de novo hearing.

(e) The panel conducting the hearing shall rule on the admissibility of the evidence.

(f) A record shall be made of the hearing.



§ 38-8-306 - Suspension of officers.

Nothing in this part shall prevent the immediate suspension without pay of any police officer whose continued presence on the job is deemed to be a substantial and immediate threat to the welfare of the officer's agency or the public, nor shall anything in this part prevent the suspension of a police officer for refusing to obey a direct order issued in conformance with the agency's written and disseminated rules and regulations. In such case, the police officer shall, upon request, be afforded the rights provided for under this part within a reasonable amount of time set by the agency.



§ 38-8-307 - Minor infractions.

Nothing in this part shall be construed to prohibit the informal counseling of a police officer by a supervisor in reference to a minor infraction of policy or procedure that does not result in disciplinary action being taken against the police officer.



§ 38-8-308 - Rights deemed minimum rights -- Agency grievance procedures -- Additional rights.

The rights accorded police officers in this part shall be minimum rights and all agencies shall promulgate grievance procedures not inconsistent with this part. Any agency may provide for the rights of police officers in addition to this part.



§ 38-8-309 - Applicability of part.

This part shall apply only to those agencies that now provide a property interest in employment for their police officers and that have no other established procedures for dealing with the dismissal, demotion, suspension or transfer for punitive reasons of police officers.



§ 38-8-310 - Political activity.

No law enforcement officer, including any member of the Tennessee highway patrol, shall engage in political activity, support or opposition to any candidate, party or measure in any election when on duty or acting in the officer's or member's official capacity. When off duty and acting as a private citizen, no officer, including any member of the Tennessee highway patrol, shall be prohibited from engaging in political activity or denied the right to refrain from engaging in the activity.









Chapter 9 - Civil Emergencies

§ 38-9-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Chief administrative officer" means the mayor of any municipality incorporated under the general law pursuant to title 6, chapter 1, part 2, or of any metropolitan government as chartered pursuant to title 7, chapter 1; and the city manager of any municipality incorporated pursuant to title 6, chapter 18, or of any municipality incorporated pursuant to title 6, chapter 30. In the case of other municipalities the chief administrative officer shall be the city manager or if there be none, the mayor. Any municipality, however, may by ordinance, specially designate any official as chief administrative officer for purposes of this chapter;

(2) "Civil emergency" means:

(A) A riot or unlawful assembly characterized by the use of actual force or violence or a threat to use force, if accompanied by the immediate power to execute, by three (3) or more persons acting together without authority of law;

(B) Any natural disaster or man-made calamity, including, but not limited to, flood, conflagration, cyclone, tornado, earthquake or explosion within the geographic limits of a municipality resulting in the death or injury of persons, or the destruction of property to such an extent that extraordinary measures must be taken to protect the public health, safety and welfare; and

(C) The destruction of property, or the death or injury of persons brought about by the deliberate acts of one (1) or more persons acting either alone or in concert with others, when such acts are a threat to the peace of the general public or any segment of the general public;

(3) "Curfew" means a prohibition against any person or persons walking, running, loitering, standing or motoring upon any alley, street, highway, public property or vacant premises within the corporate limits of the municipality, except persons officially designated to duty with reference to the civil emergency, or those lawfully on the streets as defined in this chapter; and

(4) "Substitute officer" means an official who shall act in the absence or inability to act of the chief administrative officer as provided in this chapter. Each municipality shall by ordinance designate a "substitute officer" for the purpose of this chapter.



§ 38-9-102 - Proclamation of civil emergency.

When, in the judgment of the chief administrative officer of a municipality, a civil emergency as defined in this chapter is determined to exist, the officer shall immediately proclaim in writing the existence of the civil emergency, a copy of which proclamation will be filed with the clerk of the municipality, or if there is none, with the recorder.



§ 38-9-103 - General curfew.

After proclamation of a civil emergency by the chief administrative officer, the officer may order a general curfew applicable to the geographical areas of the municipality or to the municipality as a whole, as the officer deems advisable, and applicable during those hours of the day or night the officer deems necessary in the interest of the public safety and welfare. The proclamation and general curfew shall have the force and effect of law and shall continue in effect until rescinded in writing by the chief administrative officer, but not to exceed fifteen (15) days.



§ 38-9-104 - Restrictive orders.

After proclamation of a civil emergency, the chief administrative officer may, at the officer's discretion, in the interest of public safety and welfare:

(1) Order the closing of all retail liquor stores;

(2) Order the closing of all establishments where beer or alcoholic beverages are served;

(3) Order the closing of all private clubs or portions of private clubs where the consumption of intoxicating liquor or beer is permitted;

(4) Order the discontinuance of the sale of beer;

(5) Order the discontinuance of selling, distribution, or giving away of gasoline or other liquid flammable or combustible products in any container other than a gasoline tank properly affixed to a motor vehicle;

(6) Order the closing of gasoline stations, and other establishments, the chief activity of which is the sale, distribution or dispensing of liquid flammable or combustible products;

(7) Order the discontinuance of selling, distributing, dispensing or giving away any firearms or ammunition of any character whatsoever;

(8) Order the closing of any or all establishments or portions of establishments, the chief activity of which is the sale, distribution, dispensing or giving away of firearms or ammunition; and

(9) Issue such other orders as are necessary for the protection of life and property.



§ 38-9-105 - Violations -- Penalty.

Municipalities may provide by ordinance that any person violating the provisions of orders issued by the chief administrative officer pursuant to this authorization during a proclaimed civil emergency commits a Class C misdemeanor.



§ 38-9-106 - Exceptions to curfew.

Any curfew as defined in this chapter shall not apply to persons lawfully on the streets and public places during a civil emergency who have obtained permission of the local chief of police or other law enforcement officer then in charge of municipal law enforcement, which permission shall be granted on good cause shown. This curfew also shall not apply to medical personnel in the performance of their duties.






Chapter 10 - Intrastate Communication of Criminal Statistics

§ 38-10-101 - System established -- National Crime Prevention and Privacy Compact.

(a) The director of the Tennessee bureau of investigation shall establish a system of intrastate communication of vital statistics and information relating to crime, criminals, and criminal activity.

(b) (1) Criminal history information shall be made available according to the provisions of the National Crime Prevention and Privacy Compact, codified in § 38-14-101.

(2) (A) The general assembly approves and ratifies the National Crime Prevention and Privacy Compact, 42 U.S.C. § 14616, as it existed on January 1, 2001, and the compact shall remain in effect until legislation is enacted renouncing the compact.

(B) The director of the Tennessee bureau of investigation shall execute, administer and implement the compact on behalf of the state and may adopt necessary rules, regulations and procedures for the national exchange of criminal history records for noncriminal justice purposes.

(C) Ratification of the compact does not affect the obligations and responsibilities of the Tennessee bureau of investigation regarding the dissemination of criminal history records within Tennessee.



§ 38-10-102 - Reports by state and local agencies.

All state, county, and municipal law enforcement and correctional agencies, and courts, shall submit to the director of the Tennessee bureau of investigation reports setting forth their activities in connection with law enforcement and criminal justice, including uniform crime reports.



§ 38-10-103 - Uniform crime reports -- Rules on form and content.

It is the duty of the director of the Tennessee bureau of investigation to adopt and promulgate rules and regulations prescribing the form, general content, time, and manner of submission of the uniform crime reports required pursuant to § 38-10-102. The rules so adopted and promulgated shall be filed with the secretary of state pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and shall have the force and effect of law.



§ 38-10-104 - Correlation of reports -- Annual reports.

(a) The director of the Tennessee bureau of investigation shall correlate the reports submitted to the director pursuant to § 38-10-102, and shall compile and submit to the governor and the general assembly an annual report based on such reports. A copy of the report shall be furnished to law enforcement, prosecuting, judicial, correctional authorities, and other appropriate law enforcement and criminal justice agencies.

(b) The annual report required by subsection (a) shall contain demographic data, including the percentage of suspects, victims, and convicted offenders based on race, gender, age, nationality, and any other appropriate demographic, as determined by the director of the Tennessee bureau of investigation.



§ 38-10-105 - Failure of official to make report or comply with provisions.

Any officer or official mentioned in this chapter who shall have been notified and refuses to make any report or do any act required by any provision of this chapter shall be deemed guilty of nonfeasance of office and subject to removal therefrom.






Chapter 11 - Drug Interdiction Programs

Part 1 - Project Caanan [Obsolete]



Part 2 - County Bounty Act

§ 38-11-201 - Short title.

This part shall be known and may be cited as the "County Bounty Act."



§ 38-11-202 - Purpose.

This part provides financial incentives to counties that aggressively pursue a course resulting in eliminating illegal drug trafficking from within its jurisdictional boundaries.



§ 38-11-203 - Eligibility -- Submission of records.

Each county is authorized to participate in the program created by this part. Each participating county shall submit its record of prosecutions and convictions of illegal drug trafficking in its county to the committee designated pursuant to § 38-11-204, in a manner established by rules promulgated by the committee pursuant to this part.



§ 38-11-204 - County committee -- Duties.

(a) There is authorized to be created an ad hoc committee in each county to be composed of the director of schools or the director's designee, the sheriff or the sheriff's designee, and a member of the alliance for a drug free Tennessee established in the county to be appointed by the executive officer of the county. The committee shall be formed in each county upon the enactment of a resolution of the county legislative body for that purpose. The committee shall administer and implement this part in the county following its formation as provided in this part.

(b) The committee shall at least semi-annually review the record of prosecutions and convictions of illegal drug trafficking in its county submitted pursuant to § 38-11-203. Data shall be compiled to determine whether such county is following a pattern of aggressive affirmative action to eliminate illegal drug trafficking from within its jurisdictional boundaries. The committee shall consider the numbers and types of convictions for those violations of the Tennessee Drug Control Act, compiled in title 39, chapter 17, part 4, as provided in §§ 39-17-417 -- 39-17-419 or for prosecution under title 39, chapter 12, part 2. Aggressive affirmative action shall be based on a percentage increase in convictions in each fiscal year over the previous year's convictions with the base year being the fiscal year ending June 30, 1989. The committee shall determine by rule what percentage increase shall be sufficient to establish whether a county is aggressively pursuing illegal drug trafficking.

(c) During the review pursuant to subsection (b), a report shall be submitted by the sheriff of the amount of goods seized and forfeited pursuant to § 39-17-420(b) during the previous six-month period.

(d) The committee shall consider all the data presented for its consideration, and having made a determination that financial incentives are appropriate for the period under consideration, shall, with the approval of the sheriff, determine what percentage of the amount of goods seized and forfeited shall be made available to its county school system for drug education and prevention programs. Funds shall be made available subject to matching funds from private contributions. Additional funds may be made available from county or state appropriations or federal funds available for such purposes.



§ 38-11-205 - County bounty funds.

(a) A special fund shall be established in the county general fund to be designated as "county bounty funds." All funds allocated, appropriated, or collected under this part shall be deposited to this account. The financial incentives shall be distributed annually to the county school board for drug education and prevention programs.

(b) A special fund shall be established in the state general fund to be designated as "county bounty funds." Amounts specifically appropriated each year in the general appropriations act for the purposes of this part shall be deposited to this account. The funds shall be available to the school systems of participating counties for drug education and prevention programs.

(c) From the funds appropriated, amounts shall be distributed on an annual basis to the school systems of participating counties in pro-rata amounts that reflect the ratio of the aggressiveness to pursue illegal drug trafficking in a specific county to all other participating counties according to the determination of and as reported to the general assembly by the comptroller of the treasury.



§ 38-11-206 - Annual report.

Each participating county shall by January 15 of each year send to the comptroller of the treasury and the speakers of each house the results of its determinations, together with the amount of financial incentives pursuant to § 38-11-204(d). The comptroller of the treasury shall compile the data contained in the information the comptroller of the treasury receives and report the results of the comptroller of the treasury's findings to the state and local government committee of the senate and the local government committee of the house of representatives detailing the affirmative actions taken in those participating counties to aggressively pursue illegal drug trafficking.









Chapter 12 - Domestic Violence State Coordinating Council

§ 38-12-101 - Creation.

There is created the domestic violence state coordinating council.



§ 38-12-102 - Purpose -- Responsibilities.

The purpose of the coordinating council is to increase the awareness and understanding of domestic and family violence and its consequences and to reduce the incidence of domestic and family violence within the state. Domestic violence state coordinating council responsibilities include designing a:

(1) Policy for law enforcement and judicial response to domestic violence, to be made available for use on a statewide basis;

(2) Training course and curriculum for law enforcement personnel who are likely to encounter situations of domestic violence, on the dynamics of domestic violence and the handling, investigation and response procedures concerning reports of domestic violence, to be made available for use on a statewide basis; and

(3) Training course and curriculum for all judges and judicial personnel, who are likely to encounter situations of domestic violence, on the dynamics of domestic violence and the handling and response procedures concerning allegations of domestic violence, to be made available on a statewide basis.



§ 38-12-103 - Membership.

(a) The coordinating council shall consist of the following twenty-three (23) members:

(1) The commissioner of labor and workforce development, or the commissioner's designee;

(2) The attorney general and reporter, or the attorney general and reporter's designee;

(3) The director of the administrative office of the courts, or the director's designee;

(4) The executive director of the district public defenders conference, or the executive director's designee;

(5) The director of the Tennessee bureau of investigation, or the director's designee;

(6) The executive director of the district attorneys general conference, or the executive director's designee;

(7) The president of the Tennessee Sheriffs' Association, or the president's designee;

(8) The president of the state court clerks conference, or the president's designee;

(9) The president of the Tennessee chiefs of police association, or the president's designee;

(10) The executive director of the Tennessee Coalition to End Domestic and Sexual Violence, or the executive director's designee;

(11) The executive director of the peace officers standards and training commission, or the executive director's designee;

(12) The chairman of the board of probation and parole, or the chairman's designee;

(13) The executive director of the Tennessee association of criminal defense lawyers, or the executive director's designee;

(14) Three (3) judges or retired judges, one (1) from each grand division of this state, to be appointed by the executive director of the administrative office of the courts;

(15) One (1) legal services attorney to be appointed by the Tennessee Alliance for Legal Services;

(16) One (1) victim witness coordinator to be appointed by the district attorneys general conference;

(17) Three (3) individuals with domestic violence expertise from the non-profit sector to be appointed by the Tennessee Coalition to End Domestic and Sexual Violence;

(18) One (1) member of the senate, who shall be a non-voting advisory member, to be appointed by the speaker of the senate; and

(19) One (1) member of the house of representatives, who shall be a non-voting advisory member, to be appointed by the speaker of the house of representatives.

(b) In making appointments to the coordinating council, the appointing authorities shall strive to ensure that at least one (1) person serving on the council is sixty (60) years of age or older, at least one (1) person serving on the council is a member of a racial minority, and at least two (2) persons serving on the council are female.

(c) Except as provided in subsection (d), the terms of the members of the coordinating council who are appointed under subdivisions (a)(14)-(17) shall be four (4) years. The terms of members who are appointed under subdivisions (a)(18) and (19) shall coincide with their terms of office in the general assembly; provided, that such members shall continue to serve on the coordinating council until their successors are appointed.

(d) (1) The entire membership of the coordinating council as comprised on June 30, 2014, shall be vacated on July 1, 2014, and new members shall be appointed in accordance with subsection (a).

(2) In order to stagger the terms of the newly appointed coordinating council members, the appointing authorities shall make initial appointments as follows:

(A) One (1) judge appointed under subdivision (a)(14) and one (1) individual appointed under subdivision (a)(17) shall be appointed for terms of one (1) year, which shall expire on June 30, 2015;

(B) One (1) judge appointed under subdivision (a)(14), the legal services attorney appointed under subdivision (a)(15), and one (1) individual appointed under subdivision (a)(17) shall be appointed for terms of two (2) years, which shall expire on June 30, 2016; and

(C) One (1) judge appointed under subdivision (a)(14), the victim witness coordinator appointed under subdivision (a)(16), and one (1) individual appointed under subdivision (a)(17) shall be appointed for terms of three (3) years, which shall expire on June 30, 2017.

(e) (1) Following the expiration of members' initial terms as prescribed in subdivision (d)(2), all terms shall begin on July 1 and terminate on June 30, four (4) years thereafter.

(2) All members shall serve until the expiration of the term to which they were appointed and until their successors are appointed and qualified.

(3) A vacancy occurring other than by expiration of a term shall be filled in the same manner as the original appointment but only for the remaining duration of the unexpired term.

(f) An appointing authority may remove any member of the coordinating council, which such appointing authority appointed to the council, for misconduct, incompetency, willful neglect of duty, or other just cause.



§ 38-12-104 - Annual report.

The coordinating council shall provide an annual report on its activities to the Tennessee department of finance and administration office of criminal justice programs, the governor, and to the chief clerk of the senate and the chief clerk of the house of representatives.



§ 38-12-105 - Funds for support services -- Reimbursement.

The Tennessee Coalition to End Domestic and Sexual Violence is authorized to use funds from the domestic violence community education fund established by § 36-3-616, to provide necessary support services for the coordinating council. Coordinating council members shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 38-12-106 - Law enforcement agency policy and education.

All law enforcement agencies with personnel who are likely to encounter situations of domestic violence shall adopt a policy regarding domestic violence and provide initial and continuing education concerning the dynamics of domestic violence, and the handling, investigation and response procedures concerning reports of domestic violence to all law enforcement personnel who are likely to encounter situations of domestic violence.



§ 38-12-107 - Court personnel policy and education.

All state and local court administrators, court clerks, and judges, with personnel who are likely to encounter situations involving domestic violence, shall adopt a policy regarding domestic violence and provide initial and continuing education concerning the dynamics of domestic violence, and the handling and response procedures concerning allegations of domestic violence to all judges and court personnel who are likely to encounter allegations of domestic violence.



§ 38-12-108 - Peace officers standards and training commission policy and education.

The peace officers standards and training commission shall establish a policy regarding and a continuing education training curriculum concerning domestic violence and shall provide it to all law enforcement agencies throughout the state whose personnel are likely to encounter situations of domestic violence. The commission may adopt the policy and training curriculum developed by the domestic violence state coordinating council, and may revise the policy and training curriculum at its discretion. The commission shall require all law enforcement agencies to comply with the requirements of this part.



§ 38-12-109 - Administrative office of the court policy and education.

The administrative office of the courts shall establish a policy regarding, and a continuing education curriculum concerning, domestic violence and shall provide continuing education on domestic violence to all judges and court personnel throughout the state who are likely to encounter situations of domestic violence. The administrative office of the courts may adopt the policy and training curriculum developed by the domestic violence state coordinating council, and may revise the policy and training curriculum at its discretion.



§ 38-12-110 - Regulation of intervention programs for perpetrators of domestic abuse.

(a) The state coordinating council shall promulgate regulations for batterers' intervention programs for perpetrators of domestic abuse as defined in § 36-3-601, and shall certify compliance with the regulations. In formulating the regulations, the council shall conduct public hearings and shall consult with the following persons or groups:

(1) Public and private agencies that provide batterers' intervention programs for perpetrators of domestic abuse;

(2) Public and private agencies that provide programs for victims of domestic abuse;

(3) Victims advocates;

(4) Survivors of domestic abuse; and

(5) Other persons who have demonstrated expertise and experience in the area of domestic abuse.

(b) The regulations required by this section shall include, but not be limited to, the following topics:

(1) Minimum standards for batterers' intervention programs; and

(2) Monitoring and certification criteria for batterers' intervention programs.

(c) The council may prescribe fees, not to exceed three hundred dollars ($300), for the certification of such programs.



§ 38-12-111 - Policies.

The coordinating council has the authority to develop policies for the operation and functioning of the council.






Chapter 13 - Law Enforcement Advisory Council [Repealed]

§ 38-13-101 - [Repealed.]

HISTORY: Acts 1998, ch. 994, § 7; repealed by Acts 2013, ch. 201, § 1, effective April 23, 2013.

Acts 1998, ch. 994, § 7; 2013, ch. 236, § 34; repealed by Acts 2013, ch. 201, § 1, effective April 23, 2013.



§ 38-13-102 - [Repealed.]

HISTORY: Acts 1998, ch. 994, § 7; 2013, ch. 236, § 34; repealed by Acts 2013, ch. 201, § 1, effective April 23, 2013.



§ 38-13-103 - [Repealed.]

HISTORY: Acts 1998, ch. 994, § 7; repealed by Acts 2013, ch. 201, § 1, effective April 23, 2013.



§ 38-13-104 - [Repealed.]

HISTORY: Acts 1998, ch. 994, § 7; repealed by Acts 2013, ch. 201, § 1, effective April 23, 2013.






Chapter 14 - National Crime Prevention and Privacy Compact

§ 38-14-101 - Text of compact.

The national crime prevention and privacy compact is enacted into law and entered into by this state, with all states legally joining therein in the form substantially as follows:

The contracting parties agree to the following:

Overview (a) In general. This compact organizes an electronic information sharing system among the federal government and the states to exchange criminal history records for noncriminal justice purposes authorized by federal or state law, such as background checks for governmental licensing and employment.

(b) Obligations of parties. Under this compact, the FBI and the party states agree to maintain detailed databases of their respective criminal history records, including arrests and dispositions, and to make them available to the federal government and to party states for authorized purposes. The FBI shall also manage the federal data facilities that provide a significant part of the infrastructure for the system.

Article I. Definitions

In this compact:

(1) Attorney general. The term "attorney general" means the attorney general of the United States;

(2) Compact officer. The term "compact officer" means:

(A) With respect to the federal government, an official so designated by the director of the FBI; and

(B) With respect to a party state, the chief administrator of the state's criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository;

(3) Council. The term "council" means the compact council established under Article VI;

(4) Criminal history record repository. The term "criminal history record repository" means the state agency designated by the governor or other appropriate executive official or the legislature of a state to perform centralized recordkeeping functions for criminal history records and services in the state;

(5) Criminal history records. The term "criminal history records":

(A) Means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges, and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, or release; and

(B) Does not include identification information such as fingerprint records if such information does not indicate involvement of the individual with the criminal justice system;

(6) Criminal justice. The term "criminal justice" includes activities relating to the detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The administration of criminal justice includes criminal identification activities and the collection, storage, and dissemination of criminal history records;

(7) Criminal justice agency. The term "criminal justice agency":

(A) Means:

(i) Courts; and

(ii) A governmental agency or any subunit thereof that:

(a) Performs the administration of criminal justice pursuant to a statute or executive order; and

(b) Allocates a substantial part of its annual budget to the administration of criminal justice; and

(B) Includes federal and state inspectors general offices;

(8) Criminal justice services. The term "criminal justice services" means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes;

(9) Criterion offense. The term "criterion offense" means any felony or misdemeanor offense not included on the list of nonserious offenses published periodically by the FBI;

(10) Direct access. The term "direct access" means access to the National Identification Index by computer terminal or other automated means not requiring the assistance of or intervention by any other party or agency;

(11) Executive order. The term "executive order" means an order of the president of the United States or the chief executive officer of a state that has the force of law and that is promulgated in accordance with applicable law;

(12) FBI. The term "FBI" means the federal bureau of investigation;

(13) Interstate identification system. The term "Interstate Identification Index System" or "III System":

(A) Means the cooperative federal-state system for the exchange of criminal history records; and

(B) Includes the National Identification Index, the National Fingerprint File and, to the extent of their participation in such system, the criminal history record repositories of the states and the FBI;

(14) National Fingerprint File. The term "National Fingerprint File" means a database of fingerprints, or other uniquely personal identifying information, relating to an arrested or charged individual maintained by the FBI to provide positive identification of record subjects indexed in the III System;

(15) National Identification Index. The term "National Identification Index" means an index maintained by the FBI consisting of names, identifying numbers, and other descriptive information relating to record subjects about whom there are criminal history records in the III System;

(16) National indices. The term "national indices" means the National Identification Index and the National Fingerprint File;

(17) Noncriminal justice purposes. The term "noncriminal justice purposes" means uses of criminal history records for purposes authorized by federal or state law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters, and national security clearances;

(18) Nonparty state. The term "nonparty state" means a state that has not ratified this compact;

(19) Party state. The term "party state" means a state that has ratified this compact;

(20) Positive identification. The term "positive identification" means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III System. Identifications based solely upon a comparison of subjects' names or other nonunique identification characteristics or numbers, or combinations thereof, shall not constitute positive identification;

(21) Sealed record information. The term "sealed record information" means:

(A) With respect to adults, that portion of a record that is:

(i) Not available for criminal justice uses;

(ii) Not supported by fingerprints or other accepted means of positive identification; or

(iii) Subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a federal or state statute that requires action on a sealing petition filed by a particular record subject; and

(B) With respect to juveniles, whatever each state determines is a sealed record under its own law and procedure; and

(22) State. The term "state" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article II. Purposes

The purposes of this compact are to:

(1) Provide a legal framework for the establishment of a cooperative federal-state system for the interstate and federal-state exchange of criminal history records for noncriminal justice uses;

(2) Require the FBI to permit use of the National Identification Index and the National Fingerprint File by each party state, and to provide, in a timely fashion, federal and state criminal history records to requesting states, in accordance with the terms of this compact and with rules, procedures, and standards established by the council under Article VI;

(3) Require party states to provide information and records for the National Identification Index and the National Fingerprint File and to provide criminal history records, in a timely fashion, to criminal history record repositories of other states and the federal government for noncriminal justice purposes, in accordance with the terms of this compact and with rules, procedures, and standards established by the council under Article VI;

(4) Provide for the establishment of a council to monitor III System operations and to prescribe system rules and procedures for the effective and proper operation of the III System for noncriminal justice purposes; and

(5) Require the FBI and each party state to adhere to III System standards concerning record dissemination and use, response times, system security, data quality, and other duly established standards, including those that enhance the accuracy and privacy of such records.

Article III. Responsibilities Of Compact Parties

(a) FBI responsibilities. The director of the FBI shall:

(1) Appoint an FBI compact officer who shall:

(A) Administer this compact within the department of justice and among federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to Article V(c);

(B) Ensure that compact provisions and rules, procedures, and standards prescribed by the council under Article VI are complied with by the department of justice and the federal agencies and other agencies and organizations referred to in Article III(1)(A); and

(C) Regulate the use of records received by means of the III System from party states when such records are supplied by the FBI directly to other federal agencies;

(2) Provide to federal agencies and to state criminal history record repositories, criminal history records maintained in its database for the noncriminal justice purposes described in Article IV, including:

(A) Information from nonparty states; and

(B) Information from party states that is available from the FBI through the III System, but is not available from the party state through the III System;

(3) Provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in Article IV, and ensure that the exchange of such records for criminal justice purposes has priority over exchange for noncriminal justice purposes; and

(4) Modify or enter into user agreements with nonparty state criminal history record repositories to require them to establish record request procedures conforming to those prescribed in Article V.

(b) State responsibilities. Each party state shall:

(1) Appoint a compact officer who shall:

(A) Administer this compact within that state;

(B) Ensure that compact provisions and rules, procedures, and standards established by the Council under Article VI are complied with in the state; and

(C) Regulate the in-state use of records received by means of the III System from the FBI or from other party states;

(2) Establish and maintain a criminal history record repository, which shall provide:

(A) Information and records for the National Identification Index and the National Fingerprint File; and

(B) The state's III System-indexed criminal history records for noncriminal justice purposes described in Article IV;

(3) Participate in the National Fingerprint File; and

(4) Provide and maintain telecommunications links and related equipment necessary to support the services set forth in this compact.

(c) Compliance with III System standards. In carrying out their responsibilities under this compact, the FBI and each party state shall comply with III System rules, procedures, and standards duly established by the council concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of III System operation.

(d) Maintenance of record services. (1) Use of the III System for noncriminal justice purposes authorized in this compact shall be managed so as not to diminish the level of services provided in support of criminal justice purposes.

(2) Administration of compact provisions shall not reduce the level of service available to authorized noncriminal justice users on the effective date of this compact.

Article IV. Authorized Record Disclosures

(a) State criminal history record repositories. To the extent authorized by § 552a of title 5, United States Code (commonly known as the "Privacy Act of 1974"), the FBI shall provide on request criminal history records (excluding sealed records) to state criminal history record repositories for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the attorney general and that authorizes national indices checks.

(b) Criminal justice agencies and other governmental or nongovernmental agencies. The FBI, to the extent authorized by § 552a of title 5, United States Code (commonly known as the "Privacy Act of 1974"), and state criminal history record repositories shall provide criminal history records (excluding sealed records) to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the attorney general, that authorizes national indices checks.

(c) Procedures. Any record obtained under this compact may be used only for the official purposes for which the record was requested. Each compact officer shall establish procedures, consistent with this compact, and with rules, procedures, and standards established by the council under Article VI, which procedures shall protect the accuracy and privacy of the records, and shall:

(1) Ensure that records obtained under this compact are used only by authorized officials for authorized purposes;

(2) Require that subsequent record checks are requested to obtain current information whenever a new need arises; and

(3) Ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate "no record" response is communicated to the requesting official.

Article V. Record Request Procedures

(a) Positive identification. Subject fingerprints or other approved forms of positive identification shall be submitted with all requests for criminal history record checks for noncriminal justice purposes.

(b) Submission of state requests. Each request for a criminal history record check utilizing the national indices made under any approved state statute shall be submitted through that state's criminal history record repository. A state criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if such request is transmitted through another state criminal history record repository or the FBI.

(c) Submission of federal requests. Each request for criminal history record checks utilizing the national indices made under federal authority shall be submitted through the FBI or, if the state criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the state in which such request originated. Direct access to the National Identification Index by entities other than the FBI and state criminal history records repositories shall not be permitted for noncriminal justice purposes.

(d) Fees. A state criminal history record repository or the FBI:

(1) May charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes; and

(2) May not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints.

(e) Additional search. (1) If a state criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, shall be forwarded to the FBI for a search of the national indices.

(2) If, with respect to a request forwarded by a state criminal history record repository under paragraph (1), the FBI positively identifies the subject as having a III System-indexed record or records:

(A) The FBI shall so advise the state criminal history record repository; and

(B) The state criminal history record repository shall be entitled to obtain the additional criminal history record information from the FBI or other state criminal history record repositories.

Article VI. Establishment Of Compact Council

(a) Establishment. (1) In general. There is established a council to be known as the "compact council", which shall have the authority to promulgate rules and procedures governing the use of the III System for noncriminal justice purposes, not to conflict with FBI administration of the III System for criminal justice purposes.

(2) Organization. The council shall:

(A) Continue in existence as long as this compact remains in effect;

(B) Be located, for administrative purposes, within the FBI; and

(C) Be organized and hold its first meeting as soon as practicable after the effective date of this compact.

(b) Membership. The council shall be composed of fifteen (15) members, each of whom shall be appointed by the attorney general, as follows:

(1) Nine (9) members, each of whom shall serve a two-year term, who shall be selected from among the compact officers of party states based on the recommendation of the compact officers of all party states, except that, in the absence of the requisite number of compact officers available to serve, the chief administrators of the criminal history record repositories of nonparty states shall be eligible to serve on an interim basis;

(2) Two (2) at-large members, nominated by the director of the FBI, each of whom shall serve a three-year term, of whom:

(A) One (1) shall be a representative of the criminal justice agencies of the federal government and may not be an employee of the FBI; and

(B) One (1) shall be a representative of the noncriminal justice agencies of the federal government;

(3) Two (2) at-large members, nominated by the chairman of the council, once the chairman is elected pursuant to Article VI(c), each of whom shall serve a three-year term, of whom:

(A) One (1) shall be a representative of state or local criminal justice agencies; and

(B) One (1) shall be a representative of state or local noncriminal justice agencies;

(4) One (1) member, who shall serve a three-year term, and who shall simultaneously be a member of the FBI's advisory policy board on criminal justice information services, nominated by the membership of that policy board;

(5) One (1) member, nominated by the director of the FBI, who shall serve a three-year term, and who shall be an employee of the FBI.

(c) Chairman and vice chairman. (1) In general. From its membership, the council shall elect a chairman and a vice chairman of the council, respectively. Both the chairman and vice chairman of the council:

(A) Shall be a compact officer, unless there is no compact officer on the council who is willing to serve, in which case the chairman may be an at-large member; and

(B) Shall serve a two-year term and may be reelected to only one (1) additional two-year term.

(2) Duties of vice chairman. The vice chairman of the council shall serve as the chairman of the council in the absence of the chairman.

(d) Meetings. (1) In general. The council shall meet at least once each year at the call of the chairman. Each meeting of the council shall be open to the public. The council shall provide prior public notice in the Federal Register of each meeting of the council, including the matters to be addressed at such meeting.

(2) Quorum. A majority of the council or any committee of the council shall constitute a quorum of the council or of such committee, respectively, for the conduct of business. A lesser number may meet to hold hearings, take testimony, or conduct any business not requiring a vote.

(e) Rules, procedures, and standards. The council shall make available for public inspection and copying at the council office within the FBI, and shall publish in the Federal Register, any rules, procedures, or standards established by the council.

(f) Assistance from FBI. The council may request from the FBI such reports, studies, statistics, or other information or materials as the council determines to be necessary to enable the council to perform its duties under this compact. The FBI, to the extent authorized by law, may provide such assistance or information upon such a request.

(g) Committees. The chairman may establish committees as necessary to carry out this compact and may prescribe their membership, responsibilities, and duration.

Article VII. Ratification Of Compact

This compact shall take effect upon being entered into by two (2) or more states as between those states and the federal government. Upon subsequent entering into this compact by additional states, it shall become effective among those states and the federal government and each party state that has previously ratified it. When ratified, this compact shall have the full force and effect of law within the ratifying jurisdictions. The form of ratification shall be in accordance with the laws of the executing state.

Article VIII. Miscellaneous Provisions

(a) Relation of compact to certain FBI activities. Administration of this compact shall not interfere with the management and control of the director of the FBI over the FBI's collection and dissemination of criminal history records and the advisory function of the FBI's advisory policy board chartered under the Federal Advisory Committee Act (5 U.S.C. App.) for all purposes other than noncriminal justice.

(b) No authority for nonappropriated expenditures. Nothing in this compact shall require the FBI to obligate or expend funds beyond those appropriated to the FBI.

(c) Relating to Public Law 92-544. Nothing in this compact shall diminish or lessen the obligations, responsibilities, and authorities of any state, whether a party state or a nonparty state, or of any criminal history record repository or other subdivision or component thereof, under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92-544), or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the council under Article VI(a), regarding the use and dissemination of criminal history records and information.

Article IX. Renunciation

(a) In general. This compact shall bind each party state until renounced by the party state.

(b) Effect. Any renunciation of this compact by a party state shall:

(1) Be effected in the same manner by which the party state ratified this compact; and

(2) Become effective 180 days after written notice of renunciation is provided by the party state to each other party state and to the federal government.

Article X. Severability

The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state, or to the constitution of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If a portion of this compact is held contrary to the constitution of any party state, all other portions of this compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected, as to all other provisions.

Article XI. Adjudication Of Disputes

(a) In general. The council shall:

(1) Have initial authority to make determinations with respect to any dispute regarding:

(A) Interpretation of this compact;

(B) Any rule or standard established by the council pursuant to Article V; and

(C) Any dispute or controversy between any parties to this compact; and

(2) Hold a hearing concerning any dispute described in paragraph (1) at a regularly scheduled meeting of the council and only render a decision based upon a majority vote of the members of the council. Such decision shall be published pursuant to the requirements of Article VI(e).

(b) Duties of FBI. The FBI shall exercise immediate and necessary action to preserve the integrity of the III System, maintain system policy and standards, protect the accuracy and privacy of records, and to prevent abuses, until the council holds a hearing on such matters.

(c) Right of appeal. The FBI or a party state may appeal any decision of the council to the attorney general, and thereafter may file suit in the appropriate district court of the United States, which shall have original jurisdiction of all cases or controversies arising under this compact. Any suit arising under this compact and initiated in a state court shall be removed to the appropriate district court of the United States in the manner provided by section 1446 of title 28, United States Code, or other statutory authority.









Title 39 - Criminal Offenses

Chapter 1 - General Provisions [Repealed]

Part 1 - Definitions and Construction [Repealed]



Part 2 - Penalties [Repealed]



Part 3 - Accessories [Repealed]



Part 4 - Solicitation [Repealed]



Part 5 - Attempts [Repealed]



Part 6 - Conspiracy [Repealed]



Part 7 - Class X Felonies [Repealed]



Part 8 - Habitual Criminals [Repealed]



Part 9 - Forfeiture of Criminal Proceeds [Repealed]



Part 10 - Racketeer Influenced and Corrupt Organizations [Repealed]






Chapter 2 - Offenses Against the Person [Repealed]

Part 1 - Assaults and Injuries [Repealed]



Part 2 - Homicide [Repealed]



Part 3 - Kidnapping and Hostages [Repealed]



Part 4 - Libel [Repealed]



Part 5 - Robbery [Repealed]



Part 6 - Sexual Offenses [Repealed]



Part 7 - Threats, Intimidation and Extortion [Repealed]






Chapter 3 - Offenses Against Property [Repealed]

Part 1 - Animals [Repealed]



Part 2 - Arson and Burning [Repealed]



Part 3 - Bad Checks [Repealed]



Part 4 - Burglary [Repealed]



Part 5 - Credit Card Crimes [Repealed]



Part 6 - Debit Card Crimes [Repealed]



Part 7 - Explosives [Repealed]



Part 8 - Forgery and Counterfeiting [Repealed]



Part 9 - Fraud and False Dealing [Repealed]



Part 10 - Litter Control [Repealed]



Part 11 - Theft, Larceny and Embezzlement [Repealed]



Part 12 - Trespass and Loitering [Repealed]



Part 13 - Vandalism and Injuries to Property [Repealed]



Part 14 - Computer Crimes [Repealed]






Chapter 4 - Offenses Against the Family [Repealed]

Part 1 - Abandonment of Spouse or Child [Repealed]



Part 2 - Abortion [Repealed]



Part 3 - Bigamy and Incest [Repealed]



Part 4 - Children [Repealed]






Chapter 5 - Offenses Against the Administration of Government [Repealed]

Part 1 - Bribery [Repealed]



Part 2 - Contraband in Prisons [Repealed]



Part 3 - False Personation [Repealed]



Part 4 - Misconduct Involving Public Officials and Employees [Repealed]



Part 5 - Obstruction of Justice and Law Enforcement [Repealed]



Part 6 - Perjury [Repealed]



Part 7 - Rescues and Escapes [Repealed]



Part 8 - Treason, Disloyal Conduct and Sabotage [Repealed]






Chapter 6 - Offenses Against Public Health, Safety or Welfare [Repealed]

Part 1 - Miscellaneous [Repealed]



Part 2 - Common Carriers [Repealed]



Part 3 - Disorderly Conduct and Riots [Repealed]



Part 4 - Drugs [Repealed]



Part 5 - Fraternal Organizations and Secret Societies [Repealed]



Part 6 - Gambling [Repealed]



Part 7 - Graves and Dead Bodies [Repealed]



Part 8 - Highways [Repealed]



Part 9 - Intoxicating Liquors [Repealed]



Part 10 - Nuisances [Repealed]



Part 11 - Obscenity [Repealed]



Part 12 - Professional or Business Misconduct [Repealed]



Part 13 - Public Events [Repealed]



Part 14 - Race Relations [Repealed]



Part 15 - Solicitation of Funds [Repealed]



Part 16 - Waters and Watercourses [Repealed]



Part 17 - Weapons [Repealed]



Part 18 - Malicious Intimidation or Harassment [Repealed]






Chapter 11 - General Provisions

Part 1 - Construction

§ 39-11-101 - Objectives of criminal code.

The general objectives of the criminal code are to:

(1) Proscribe and prevent conduct that unjustifiably and inexcusably causes or threatens harm to individual, property, or public interest for which protection through the criminal law is appropriate;

(2) Give fair warning of what conduct is prohibited, and guide the exercise of official discretion in law enforcement, by defining the act and the culpable mental state that together constitute an offense;

(3) Give fair warning of the consequences of violation, and guide the exercise of official discretion in punishment, by grading of offenses; and

(4) Prescribe penalties that are proportionate to the seriousness of the offense.



§ 39-11-102 - Effect of criminal code.

(a) Conduct does not constitute an offense unless it is defined as an offense by statute, municipal ordinance, or rule authorized by and lawfully adopted under a statute.

(b) Parts 1-6 of this chapter apply to offenses defined by other laws, unless otherwise provided by law.

(c) This title does not bar, suspend, or otherwise affect any right or liability to damages, penalty, forfeiture, or other remedy authorized by law to be recovered or enforced in a civil suit for conduct the criminal code defines as an offense, and the civil injury is not merged into the offense.



§ 39-11-103 - Territorial jurisdiction.

(a) Every person, whether an inhabitant of this or any other state or country, is liable to punishment by the laws of this state, for an offense committed in this state, except where it is by law cognizable exclusively in the courts of the United States.

(b) (1) When an offense is commenced outside of this state and consummated in this state, the person committing the offense is liable for punishment in this state in the county in which the offense was consummated, unless otherwise provided by statute.

(2) It is no defense that the person charged with the offense was outside of this state when the offense was consummated, if the person used:

(A) An innocent or guilty agent; or

(B) Other means proceeding directly from the person.

(c) When the commission of an offense commenced within this state is consummated outside of its boundaries, the offender is liable to punishment in this state in the county where the offense was commenced.

(d) If one (1) or more elements of an offense are committed in one (1) county and one (1) or more elements in another, the offense may be prosecuted in either county. Offenses committed on the boundary of two (2) or more counties may be prosecuted in either county.



§ 39-11-104 - Construction of criminal code.

This title shall be construed according to the fair import of its terms, including reference to judicial decisions and common law interpretations, to promote justice, and effect the objectives of the criminal code.



§ 39-11-105 - Computation of age.

A person attains a specified age on the day of the anniversary of the person's birthdate.



§ 39-11-106 - Title definitions.

(a) As used in this title, unless the context requires otherwise:

(1) "Benefit" means anything reasonably regarded as economic gain, enhancement or advantage, including benefit to any other person in whose welfare the beneficiary is interested;

(2) "Bodily injury" includes a cut, abrasion, bruise, burn or disfigurement, and physical pain or temporary illness or impairment of the function of a bodily member, organ, or mental faculty;

(3) "Coercion" means a threat, however communicated, to:

(A) Commit any offense;

(B) Wrongfully accuse any person of any offense;

(C) Expose any person to hatred, contempt or ridicule;

(D) Harm the credit or business repute of any person; or

(E) Take or withhold action as a public servant or cause a public servant to take or withhold action;

(4) "Criminal negligence" refers to a person who acts with criminal negligence with respect to the circumstances surrounding that person's conduct or the result of that conduct when the person ought to be aware of a substantial and unjustifiable risk that the circumstances exist or the result will occur. The risk must be of such a nature and degree that the failure to perceive it constitutes a gross deviation from the standard of care that an ordinary person would exercise under all the circumstances as viewed from the accused person's standpoint;

(5) "Deadly weapon" means:

(A) A firearm or anything manifestly designed, made or adapted for the purpose of inflicting death or serious bodily injury; or

(B) Anything that in the manner of its use or intended use is capable of causing death or serious bodily injury;

(6) (A) "Deception" means that a person knowingly:

(i) Creates or reinforces a false impression by words or conduct, including false impressions of fact, law, value or intention or other state of mind that the person does not believe to be true;

(ii) Prevents another from acquiring information which would likely affect the other's judgment in the transaction;

(iii) Fails to correct a false impression of law or fact the person knows to be false and:

(a) The person created; or

(b) Knows is likely to influence another;

(iv) Fails to disclose a lien, security interest, adverse claim or other legal impediment to the enjoyment of the property, whether the impediment is or is not valid, or is or is not a matter of public record;

(v) Employs any other scheme to defraud; or

(vi) (a) Promises performance that at the time the person knew the person did not have the ability to perform or that the person does not intend to perform or knows will not be performed, except mere failure to perform is insufficient to establish that the person did not intend to perform or knew the promise would not be performed;

(b) Promising performance includes issuing a check or similar sight order for the payment of money or use of a credit or debit card when the person knows the check, sight order, or credit or debit slip will not be honored for any reason;

(B) "Deception" does not include falsity as to matters having no pecuniary significance or puffing by statements unlikely to deceive ordinary persons in the group addressed;

(7) "Defendant" means a person accused of an offense under this title and includes any person who aids or abets the commission of such offense;

(8) "Deprive" means to:

(A) Withhold property from the owner permanently or for such a period of time as to substantially diminish the value or enjoyment of the property to the owner;

(B) Withhold property or cause it to be withheld for the purpose of restoring it only upon payment of a reward or other compensation; or

(C) Dispose of property or use it or transfer any interest in it under circumstances that make its restoration unlikely;

(9) "Effective consent" means assent in fact, whether express or apparent, including assent by one legally authorized to act for another. Consent is not effective when:

(A) Induced by deception or coercion;

(B) Given by a person the defendant knows is not authorized to act as an agent;

(C) Given by a person who, by reason of youth, mental disease or defect, or intoxication, is known by the defendant to be unable to make reasonable decisions regarding the subject matter; or

(D) Given solely to detect the commission of an offense;

(10) "Emancipated minor" means any minor who is or has been married, or has by court order or otherwise been freed from the care, custody and control of the minor's parents;

(11) "Firearm" means any weapon designed, made or adapted to expel a projectile by the action of an explosive or any device readily convertible to that use;

(12) "Force" means compulsion by the use of physical power or violence and shall be broadly construed to accomplish the purposes of this title;

(13) "Fraud" means as used in normal parlance and includes, but is not limited to, deceit, trickery, misrepresentation and subterfuge, and shall be broadly construed to accomplish the purposes of this title;

(14) "Government" means the state or any political subdivision of the state, and includes any branch or agency of the state, a county, municipality or other political subdivision;

(15) "Governmental record" means anything:

(A) Belonging to, received or kept by the government for information; or

(B) Required by law to be kept by others for information of the government;

(16) "Handgun" means any firearm with a barrel length of less than twelve inches (12'') that is designed, made or adapted to be fired with one (1) hand;

(17) "Harm" means anything reasonably regarded as loss, disadvantage or injury, including harm to another person in whose welfare the person affected is interested;

(18) "Intentional" means that a person acts intentionally with respect to the nature of the conduct or to a result of the conduct when it is the person's conscious objective or desire to engage in the conduct or cause the result;

(19) "Jail" includes workhouse and "workhouse" includes jail, whenever the context so requires or will permit;

(20) "Knowing" means that a person acts knowingly with respect to the conduct or to circumstances surrounding the conduct when the person is aware of the nature of the conduct or that the circumstances exist. A person acts knowingly with respect to a result of the person's conduct when the person is aware that the conduct is reasonably certain to cause the result;

(21) "Law enforcement officer" means an officer, employee or agent of government who has a duty imposed by law to:

(A) Maintain public order; or

(B) Make arrests for offenses, whether that duty extends to all offenses or is limited to specific offenses; and

(C) Investigate the commission or suspected commission of offenses;

(22) "Legal privilege" means a particular or peculiar benefit or advantage created by law;

(23) "Minor" means any person under eighteen (18) years of age;

(24) (A) "Obtain" means to:

(i) Bring about a transfer or purported transfer of property or of a legally recognized interest in the property, whether to the defendant or another; or

(ii) Secure the performance of service;

(B) "Obtain" includes, but is not limited to, the taking, carrying away or the sale, conveyance or transfer of title to or interest in or possession of property, and includes, but is not limited to, conduct known as larceny, larceny by trick, larceny by conversion, embezzlement, extortion or obtaining property by false pretenses;

(25) "Official proceeding" means any type of administrative, executive, legislative or judicial proceeding that may be conducted before a public servant authorized by law to take statements under oath;

(26) "Owner" means a person, other than the defendant, who has possession of or any interest other than a mortgage, deed of trust or security interest in property, even though that possession or interest is unlawful and without whose consent the defendant has no authority to exert control over the property;

(27) "Person" includes the singular and the plural and means and includes any individual, firm, partnership, copartnership, association, corporation, governmental subdivision or agency, or other organization or other legal entity, or any agent or servant thereof;

(28) "Property" means anything of value, including, but not limited to, money, real estate, tangible or intangible personal property, including anything severed from land, library material, contract rights, choses-in-action, interests in or claims to wealth, credit, admission or transportation tickets, captured or domestic animals, food and drink, electric or other power. Commodities of a public nature, such as gas, electricity, steam, water, cable television and telephone service constitute property, but the supplying of such a commodity to premises from an outside source by means of wires, pipes, conduits or other equipment is deemed a rendition of service rather than a sale or delivery of property;

(29) "Public place" means a place to which the public or a group of persons has access and includes, but is not limited to, highways, transportation facilities, schools, places of amusement, parks, places of business, playgrounds and hallways, lobbies and other portions of apartment houses and hotels not constituting rooms or apartments designed for actual residence. An act is deemed to occur in a public place if it produces its offensive or proscribed consequences in a public place;

(30) "Public servant" means:

(A) Any public officer or employee of the state or of any political subdivision of the state or of any governmental instrumentality within the state including, but not limited to, law enforcement officers;

(B) Any person exercising the functions of any such public officer or employee;

(C) Any person participating as an adviser, consultant or otherwise performing a governmental function, but not including witnesses or jurors; or

(D) Any person elected, appointed or designated to become a public servant, although not yet occupying that position;

(31) "Reckless" means that a person acts recklessly with respect to circumstances surrounding the conduct or the result of the conduct when the person is aware of, but consciously disregards a substantial and unjustifiable risk that the circumstances exist or the result will occur. The risk must be of such a nature and degree that its disregard constitutes a gross deviation from the standard of care that an ordinary person would exercise under all the circumstances as viewed from the accused person's standpoint;

(32) (A) "Recorded device" means the tangible medium upon which sounds or images are recorded or otherwise stored;

(B) "Recorded device" includes any original phonograph record, disc, tape, audio, or videocassette, wire, film or other medium now known or later developed on which sounds or images are or can be recorded or otherwise stored, or any copy or reproduction which duplicates, in whole or in part, the original;

(33) "Security guard/officer" means an individual employed to perform any function of a security guard/officer and security guard/officer patrol service as set forth in the Private Protective Services Licensing and Regulatory Act, compiled in title 62, chapter 35;

(34) "Serious bodily injury" means bodily injury that involves:

(A) A substantial risk of death;

(B) Protracted unconsciousness;

(C) Extreme physical pain;

(D) Protracted or obvious disfigurement;

(E) Protracted loss or substantial impairment of a function of a bodily member, organ or mental faculty; or

(F) A broken bone of a child who is twelve (12) years of age or less;

(35) "Services" includes labor, skill, professional service, transportation, telephone, mail, gas, electricity, steam, water, cable television, entertainment subscription service or other public services, accommodations in hotels, restaurants or elsewhere, admissions to exhibitions, use of vehicles or other movable property, and any other activity or product considered in the ordinary course of business to be a service, regardless of whether it is listed in this subdivision (a)(35) or a specific statute exists covering the same or similar conduct; and

(36) "Value":

(A) Subject to the additional criteria of subdivisions (a)(36)(B)-(D), "value" under this title means:

(i) The fair market value of the property or service at the time and place of the offense; or

(ii) If the fair market value of the property cannot be ascertained, the cost of replacing the property within a reasonable time after the offense;

(B) The value of documents, other than those having a readily ascertainable fair market value, means:

(i) The amount due and collectible at maturity, less any part that has been satisfied, if the document constitutes evidence of a debt; or

(ii) The greatest amount of economic loss that the owner might reasonably suffer by virtue of loss of the document, if the document is other than evidence of a debt;

(C) If property or service has value that cannot be ascertained by the criteria set forth in subdivisions (a)(36)(A) and (B), the property or service is deemed to have a value of less than fifty dollars ($50.00); and

(D) If the defendant gave consideration for or had a legal interest in the property or service that is the object of the offense, the amount of consideration or value of the interest shall be deducted from the value of the property or service ascertained under subdivision (a)(36)(A), (B) or (C) to determine value.

(b) The definition of a term in subsection (a) applies to each grammatical variation of the term.



§ 39-11-109 - Prosecution under more than one statute.

(a) When the same conduct may be defined under both a specific statute and a general statute, the person may be prosecuted under either statute, unless the specific statute precludes prosecution under the general statute.

(b) When the same conduct may be defined under two (2) or more specific statutes, the person may be prosecuted under either statute unless one (1) specific statute precludes prosecution under another.



§ 39-11-110 - Felonies and misdemeanors distinguished.

All violations of law that may be punished by one (1) year or more of confinement or by the infliction of the death penalty are denominated felonies, and all violations of law punishable by fine or confinement for less than one (1) year, or both, are denominated misdemeanors.



§ 39-11-111 - Prohibited act when no penalty prescribed is misdemeanor.

When the performance or nonperformance of any act is made criminal by statute, and no penalty, punishment or forfeiture for the violation of that statute is imposed, the doing of the act is a misdemeanor.



§ 39-11-112 - Repealed or amended laws -- Application in prosecution for offense.

When a penal statute or penal legislative act of the state is repealed or amended by a subsequent legislative act, the offense, as defined by the statute or act being repealed or amended, committed while the statute or act was in full force and effect shall be prosecuted under the act or statute in effect at the time of the commission of the offense. Except as provided under § 40-35-117, in the event the subsequent act provides for a lesser penalty, any punishment imposed shall be in accordance with the subsequent act.



§ 39-11-113 - Penalty for felony where punishment not prescribed.

Every person who is convicted of a felony, the punishment for which is not otherwise prescribed by a statute of this state, shall be sentenced as for a Class E felony.



§ 39-11-114 - Penalty for misdemeanor where punishment not prescribed.

Every person who is convicted of a misdemeanor, the punishment for which is not otherwise prescribed by a statute of this state, shall be sentenced as for a Class A misdemeanor.



§ 39-11-115 - Determination of value.

Whenever a determination of value is necessary to assess the class of an offense in this code or the level of punishment, the determination of value shall be made by the trier of fact beyond a reasonable doubt.



§ 39-11-117 - Classification of first degree murder.

(a) (1) For the purposes of classification of other offenses, first degree murder is one (1) class above Class A.

(2) Attempted first degree murder and conspiracy to commit first degree murder are Class A felonies.

(3) Solicitation to commit first degree murder is a Class B felony.

(b) For the sole and exclusive purpose of determining the classification of prior offenses under sentencing guidelines, first degree murder is considered a Class A offense.



§ 39-11-118 - Restitution to victims of crime.

(a) In addition to the punishment authorized by the specific statute prohibiting the conduct, it is a part of the punishment for any offense committed in this state that the person committing the offense may be sentenced by the court to pay restitution to the victim or victims of the offense in accordance with §§ 40-35-104(c)(2) and 40-35-304.

(b) In addition to the punishment authorized by the specific statute prohibiting the conduct, it is a part of the punishment for the offenses named in this subsection (b) that the defendant be sentenced by the court to pay restitution to the victim or victims of §§ 39-13-309, 39-13-514, 39-17-1005(a), 39-13-528(a), and 39-13-529(a) in accordance with §§ 40-35-104(c)(2) and 40-35-304.






Part 2 - Burden of Proof

§ 39-11-201 - Burden of proof.

(a) No person may be convicted of an offense unless each of the following is proven beyond a reasonable doubt:

(1) The conduct, circumstances surrounding the conduct, or a result of the conduct described in the definition of the offense;

(2) The culpable mental state required;

(3) The negation of any defense to an offense defined in this title if admissible evidence is introduced supporting the defense; and

(4) The offense was committed prior to the return of the formal charge.

(b) In the absence of the proof required by subsection (a), the innocence of the person is presumed.

(c) A person charged with an offense has no burden to prove innocence.

(d) Evidence produced at trial, whether presented on direct or cross-examination of state or defense witnesses, may be utilized by either party.

(e) No person may be convicted of an offense unless venue is proven by a preponderance of the evidence.

(f) If the issue is raised in defense, no person shall be convicted of an offense unless jurisdiction and the commission of the offense within the time period specified in title 40, chapter 2 are proven by a preponderance of the evidence.



§ 39-11-202 - Exception.

(a) An exception to an offense in this title is so labeled by the phrase: "It is an exception to the application of ...," or words of similar import.

(b) (1) Unless the statute defining an offense states to the contrary, the state need not negate the existence of an exception in the charge alleging commission of the offense.

(2) An exception to be relied upon by a person must be proven by a preponderance of the evidence.



§ 39-11-203 - Defense.

(a) A defense to prosecution for an offense in this title is so labeled by the phrase: "It is a defense to prosecution under ... that ..."

(b) The state is not required to negate the existence of a defense in the charge alleging commission of the offense.

(c) The issue of the existence of a defense is not submitted to the jury unless it is fairly raised by the proof.

(d) If the issue of the existence of a defense is submitted to the jury, the court shall instruct the jury that any reasonable doubt on the issue requires the defendant to be acquitted.

(e) (1) A ground of defense, other than one (1) negating an element of the offense or an affirmative defense, that is not plainly labeled in accordance with this part has the procedural and evidentiary consequences of a defense.

(2) Defenses available under common law are hereby abolished.



§ 39-11-204 - Affirmative defense.

(a) An affirmative defense in this title is so labeled by the phrase: "It is an affirmative defense to prosecution under ..., which must be proven by a preponderance of the evidence, that ..." or words of similar import.

(b) The state is not required to negate the existence of an affirmative defense in the charge alleging commission of the offense.

(c) (1) If a person intends to rely upon an affirmative defense, the person shall, no later than ten (10) days before trial, notify the district attorney general in writing of the intention, or at such time as the court may direct naming the affirmative defense or defenses to be asserted, and file a copy of the notice with the clerk.

(2) Except as provided in this title, if there is a failure to comply with this subsection (c), the affirmative defense may not be raised; provided, that this shall not limit the right of the person to testify on the person's own behalf.

(3) The court may, for cause shown, allow late filing of the notice or grant additional time to the parties to prepare for trial or make other orders as may be appropriate.

(4) Evidence of an intention to raise an affirmative defense, which is later withdrawn, is not admissible in any civil or criminal proceeding against the person who gave the notice of the intention.

(5) This subsection (c) shall only apply in courts of record.

(d) The issue of the existence of an affirmative defense may not be submitted to the jury unless it is fairly raised by the proof and notice has been provided according to subsection (c).

(e) If the issue of the existence of an affirmative defense is submitted to the jury, the court shall instruct the jury that the affirmative defense must be established by a preponderance of the evidence.






Part 3 - Culpability

§ 39-11-301 - Requirement of culpable mental state.

(a) (1) A person commits an offense who acts intentionally, knowingly, recklessly or with criminal negligence, as the definition of the offense requires, with respect to each element of the offense.

(2) When the law provides that criminal negligence suffices to establish an element of an offense, that element is also established if a person acts intentionally, knowingly or recklessly. When recklessness suffices to establish an element, that element is also established if a person acts intentionally or knowingly. When acting knowingly suffices to establish an element, that element is also established if a person acts intentionally.

(b) A culpable mental state is required within this title unless the definition of an offense plainly dispenses with a mental element.

(c) If the definition of an offense within this title does not plainly dispense with a mental element, intent, knowledge or recklessness suffices to establish the culpable mental state.



§ 39-11-302 - Definitions of culpable mental state.

(a) "Intentional" refers to a person who acts intentionally with respect to the nature of the conduct or to a result of the conduct when it is the person's conscious objective or desire to engage in the conduct or cause the result.

(b) "Knowing" refers to a person who acts knowingly with respect to the conduct or to circumstances surrounding the conduct when the person is aware of the nature of the conduct or that the circumstances exist. A person acts knowingly with respect to a result of the person's conduct when the person is aware that the conduct is reasonably certain to cause the result.

(c) "Reckless" refers to a person who acts recklessly with respect to circumstances surrounding the conduct or the result of the conduct when the person is aware of but consciously disregards a substantial and unjustifiable risk that the circumstances exist or the result will occur. The risk must be of such a nature and degree that its disregard constitutes a gross deviation from the standard of care that an ordinary person would exercise under all the circumstances as viewed from the accused person's standpoint.

(d) "Criminal negligence" refers to a person who acts with criminal negligence with respect to the circumstances surrounding that person's conduct or the result of that conduct when the person ought to be aware of a substantial and unjustifiable risk that the circumstances exist or the result will occur. The risk must be of such a nature and degree that the failure to perceive it constitutes a gross deviation from the standard of care that an ordinary person would exercise under all the circumstances as viewed from the accused person's standpoint.






Part 4 - Criminal Responsibility

§ 39-11-401 - Parties to offenses.

(a) A person is criminally responsible as a party to an offense, if the offense is committed by the person's own conduct, by the conduct of another for which the person is criminally responsible, or by both.

(b) Each party to an offense may be charged with commission of the offense.



§ 39-11-402 - Criminal responsibility for conduct of another.

A person is criminally responsible for an offense committed by the conduct of another, if:

(1) Acting with the culpability required for the offense, the person causes or aids an innocent or irresponsible person to engage in conduct prohibited by the definition of the offense;

(2) Acting with intent to promote or assist the commission of the offense, or to benefit in the proceeds or results of the offense, the person solicits, directs, aids, or attempts to aid another person to commit the offense; or

(3) Having a duty imposed by law or voluntarily undertaken to prevent commission of the offense and acting with intent to benefit in the proceeds or results of the offense, or to promote or assist its commission, the person fails to make a reasonable effort to prevent commission of the offense.



§ 39-11-403 - Criminal responsibility for facilitation of felony.

(a) A person is criminally responsible for the facilitation of a felony, if, knowing that another intends to commit a specific felony, but without the intent required for criminal responsibility under § 39-11-402(2), the person knowingly furnishes substantial assistance in the commission of the felony.

(b) The facilitation of the commission of a felony is an offense of the class next below the felony facilitated by the person so charged.



§ 39-11-404 - Corporate liability.

(a) A corporation commits an offense when:

(1) The conduct constituting the offense consists of an intentional failure to discharge a specific duty imposed upon corporations by criminal law;

(2) The conduct constituting the offense is engaged in, authorized, commanded or knowingly tolerated by the board of directors or by a high managerial agent acting within the scope of the agent's employment on behalf of the corporation; or

(3) The conduct constituting the offense is engaged in by an agent of the corporation acting within the scope of the agent's employment and on behalf of the corporation, and:

(A) The offense is a misdemeanor; or

(B) The offense is one defined by statute which indicates a legislative intent to impose criminal liability on a corporation.

(b) The following definitions apply in this part, unless the context requires otherwise:

(1) "Agent" means any officer, director, servant or employee of the corporation or any other person authorized to act on behalf of the corporation; and

(2) "High managerial agent" means an officer of a corporation or any other agent of a corporation who has duties or such responsibility that the agent's conduct reasonably may be inferred to represent the policy of the corporation.



§ 39-11-405 - Individual liability for corporate conduct.

A person is criminally liable for conduct constituting an offense that the person performs or causes to be performed in the name of or on behalf of a corporation to the same extent as if the conduct were performed in the person's own name or behalf.



§ 39-11-406 - Affirmative defense to criminal responsibility of a corporation.

(a) It is an affirmative defense to prosecution of a corporation under § 39-11-404(a)(1) or (3) or § 39-11-405, which must be proven by a preponderance of the evidence, that the high managerial agent having supervisory responsibility over the subject matter of the offense employed due diligence to prevent its commission.

(b) Subsection (a) does not apply if it is plainly inconsistent with the legislative purpose expressed in the law defining the particular offense.



§ 39-11-407 - Defenses excluded.

In a prosecution in which a person's criminal responsibility is based upon the conduct of another, the person may be convicted on proof of commission of the offense and that the person was a party to or facilitated its commission, and it is no defense that:

(1) The other belongs to a class of persons who by definition of the offense is legally incapable of committing the offense in an individual capacity; or

(2) The person for whose conduct the defendant is criminally responsible has been acquitted, has not been prosecuted or convicted, has been convicted of a different offense or different type or class of offense, or is immune from prosecution.



§ 39-11-411 - Accessory after the fact.

(a) A person is an accessory after the fact who, after the commission of a felony, with knowledge or reasonable ground to believe that the offender has committed the felony, and with the intent to hinder the arrest, trial, conviction or punishment of the offender:

(1) Harbors or conceals the offender;

(2) Provides or aids in providing the offender with any means of avoiding arrest, trial, conviction or punishment; or

(3) Warns the offender of impending apprehension or discovery.

(b) This section shall have no application to an attorney providing legal services as required or authorized by law.

(c) Accessory after the fact is a Class E felony.






Part 5 - General Defenses

§ 39-11-501 - Insanity.

(a) It is an affirmative defense to prosecution that, at the time of the commission of the acts constituting the offense, the defendant, as a result of a severe mental disease or defect, was unable to appreciate the nature or wrongfulness of the defendant's acts. Mental disease or defect does not otherwise constitute a defense. The defendant has the burden of proving the defense of insanity by clear and convincing evidence.

(b) As used in this section, "mental disease or defect" does not include any abnormality manifested only by repeated criminal or otherwise antisocial conduct.

(c) No expert witness may testify as to whether the defendant was or was not insane as set forth in subsection (a). Such ultimate issue is a matter for the trier of fact alone.



§ 39-11-502 - Ignorance or mistake of fact.

(a) Except in prosecutions for violations of §§ 39-13-504(a)(4) and 39-13-522, ignorance or mistake of fact is a defense to prosecution if the ignorance or mistake negates the culpable mental state of the charged offense.

(b) Although a person's ignorance or mistake of fact may constitute a defense to the offense charged, the person may be convicted of the offense for which the person would be guilty if the fact were as the person believed.

(c) It shall not be a defense to prosecution for a violation of § 39-13-514 or § 39-13-529(a), (b)(1) or (b)(2) that the person charged was ignorant or mistaken as to the age of a minor.



§ 39-11-503 - Intoxication.

(a) Except as provided in subsection (c), intoxication itself is not a defense to prosecution for an offense. However, intoxication, whether voluntary or involuntary, is admissible in evidence, if it is relevant to negate a culpable mental state.

(b) If recklessness establishes an element of an offense and the person is unaware of a risk because of voluntary intoxication, the person's unawareness is immaterial in a prosecution for that offense.

(c) Intoxication itself does not constitute a mental disease or defect within the meaning of § 39-11-501. However, involuntary intoxication is a defense to prosecution, if, as a result of the involuntary intoxication, the person lacked substantial capacity either to appreciate the wrongfulness of the person's conduct or to conform that conduct to the requirements of the law allegedly violated.

(d) The following definitions apply in this part, unless the context clearly requires otherwise:

(1) "Intoxication" means disturbance of mental or physical capacity resulting from the introduction of any substance into the body;

(2) "Involuntary intoxication" means intoxication that is not voluntary; and

(3) "Voluntary intoxication" means intoxication caused by a substance that the person knowingly introduced into the person's body, the tendency of which to cause intoxication was known or ought to have been known.



§ 39-11-504 - Duress.

(a) Duress is a defense to prosecution where the person or a third person is threatened with harm that is present, imminent, impending and of such a nature to induce a well-grounded apprehension of death or serious bodily injury if the act is not done. The threatened harm must be continuous throughout the time the act is being committed, and must be one from which the person cannot withdraw in safety. Further, the desirability and urgency of avoiding the harm must clearly outweigh the harm sought to be prevented by the law proscribing the conduct, according to ordinary standards of reasonableness.

(b) This defense is unavailable to a person who intentionally, knowingly, or recklessly becomes involved in a situation in which it was probable that the person would be subjected to compulsion.



§ 39-11-505 - Entrapment.

It is a defense to prosecution that law enforcement officials, acting either directly or through an agent, induced or persuaded an otherwise unwilling person to commit an unlawful act when the person was not predisposed to do so. If a defendant intends to rely on the defense of entrapment, the defendant shall give to the district attorney general a notice comparable to that required for an insanity defense under Rule 12.2 of the Tennessee Rules of Criminal Procedure.






Part 6 - Justification Excluding Criminal Responsibility

§ 39-11-601 - Justification a defense.

It is a defense to prosecution that the conduct of the person is justified under this part.



§ 39-11-602 - Justification definitions.

As used in this part, unless the context otherwise requires:

(1) "Custody" means under arrest by a law enforcement officer, or under restraint by an officer, employee or agent of government pursuant to an order of a court;

(2) "Deadly force" means force that is intended or known by the defendant to cause or, in the manner of its use or intended use, is capable of causing death or serious bodily injury; and

(3) "Escape" means unauthorized departure from custody or failure to return to custody following temporary leave for a specific purpose of limited period, but does not include a violation of conditions of probation or parole.



§ 39-11-603 - Confinement as justifiable force.

Confinement is justified when force is justified by this part, if the person takes reasonable measures to terminate the confinement as soon as the person knows it can be done safely, unless the individual confined has been arrested for an offense.



§ 39-11-604 - Reckless injury of innocent third person.

Even though a person is justified under this part in threatening or using force or deadly force against another, the justification afforded by this part is unavailable in a prosecution for harm to an innocent third person who is recklessly injured or recklessly killed by the use of such force.



§ 39-11-605 - Civil remedies unaffected.

The fact that conduct is justified under this part does not abolish or impair any remedy for the conduct that is or may be available in a civil suit.



§ 39-11-609 - Necessity.

Except as provided in §§ 39-11-611 -- 39-11-616, 39-11-620 and 39-11-621, conduct is justified, if:

(1) The person reasonably believes the conduct is immediately necessary to avoid imminent harm; and

(2) The desirability and urgency of avoiding the harm clearly outweigh the harm sought to be prevented by the law proscribing the conduct, according to ordinary standards of reasonableness.



§ 39-11-610 - Public duty.

(a) Except as qualified by subsections (b) and (c), conduct is justified if the person reasonably believes the conduct is required or authorized by law, by the judgment or order of a competent court or other tribunal, or in the execution of legal process.

(b) The following sections of this part control:

(1) When force is threatened or used against a person to protect persons, pursuant to §§ 39-11-611 -- 39-11-613;

(2) To protect property, pursuant to §§ 39-11-614 -- 39-11-616; or

(3) For law enforcement, pursuant to § 39-11-620.

(c) The justification afforded by this section is available if:

(1) The person reasonably believes the court or tribunal has jurisdiction or the process is lawful, even though the court or tribunal lacks jurisdiction or the process is unlawful; or

(2) The person reasonably believes the conduct is required or authorized to assist a public servant in the performance of the public servant's official duty, even though the public servant exceeds the public servant's lawful authority.



§ 39-11-611 - Self-defense.

(a) As used in this section, unless the context otherwise requires:

(1) "Business" means a commercial enterprise or establishment owned by a person as all or part of the person's livelihood or is under the owner's control or who is an employee or agent of the owner with responsibility for protecting persons and property and shall include the interior and exterior premises of the business;

(2) "Category I nuclear facility" means a facility that possesses a formula quantity of strategic special nuclear material, as defined and licensed by the United States nuclear regulatory commission, and that must comply with the requirements of 10 CFR Part 73;

(3) "Curtilage" means the area surrounding a dwelling that is necessary, convenient and habitually used for family purposes and for those activities associated with the sanctity of a person's home;

(4) "Deadly force" means the use of force intended or likely to cause death or serious bodily injury;

(5) "Dwelling" means a building or conveyance of any kind, including any attached porch, whether the building or conveyance is temporary or permanent, mobile or immobile, that has a roof over it, including a tent, and is designed for or capable of use by people;

(6) "Nuclear security officer" means a person who meets the requirements of 10 CFR Part 73, Appendix B, who is an employee or an employee of a contractor of the owner of a category I nuclear facility, and who has been appointed or designated by the owner of a category I nuclear facility to provide security for the facility;

(7) "Residence" means a dwelling in which a person resides, either temporarily or permanently, or is visiting as an invited guest, or any dwelling, building or other appurtenance within the curtilage of the residence; and

(8) "Vehicle" means any motorized vehicle that is self-propelled and designed for use on public highways to transport people or property.

(b) (1) Notwithstanding § 39-17-1322, a person who is not engaged in unlawful activity and is in a place where the person has a right to be has no duty to retreat before threatening or using force against another person when and to the degree the person reasonably believes the force is immediately necessary to protect against the other's use or attempted use of unlawful force.

(2) Notwithstanding § 39-17-1322, a person who is not engaged in unlawful activity and is in a place where the person has a right to be has no duty to retreat before threatening or using force intended or likely to cause death or serious bodily injury, if:

(A) The person has a reasonable belief that there is an imminent danger of death or serious bodily injury;

(B) The danger creating the belief of imminent death or serious bodily injury is real, or honestly believed to be real at the time; and

(C) The belief of danger is founded upon reasonable grounds.

(c) Any person using force intended or likely to cause death or serious bodily injury within a residence, business, dwelling or vehicle is presumed to have held a reasonable belief of imminent death or serious bodily injury to self, family, a member of the household or a person visiting as an invited guest, when that force is used against another person, who unlawfully and forcibly enters or has unlawfully and forcibly entered the residence, business, dwelling or vehicle, and the person using defensive force knew or had reason to believe that an unlawful and forcible entry occurred.

(d) The presumption established in subsection (c) shall not apply, if:

(1) The person against whom the force is used has the right to be in or is a lawful resident of the dwelling, business, residence, or vehicle, such as an owner, lessee, or titleholder; provided, that the person is not prohibited from entering the dwelling, business, residence, or occupied vehicle by an order of protection, injunction for protection from domestic abuse, or a court order of no contact against that person;

(2) The person against whom the force is used is attempting to remove a person or persons who is a child or grandchild of, or is otherwise in the lawful custody or under the lawful guardianship of, the person against whom the defensive force is used;

(3) Notwithstanding § 39-17-1322, the person using force is engaged in an unlawful activity or is using the dwelling, business, residence, or occupied vehicle to further an unlawful activity; or

(4) The person against whom force is used is a law enforcement officer, as defined in § 39-11-106, who enters or attempts to enter a dwelling, business, residence, or vehicle in the performance of the officer's official duties, and the officer identified the officer in accordance with any applicable law, or the person using force knew or reasonably should have known that the person entering or attempting to enter was a law enforcement officer.

(e) The threat or use of force against another is not justified:

(1) If the person using force consented to the exact force used or attempted by the other individual;

(2) If the person using force provoked the other individual's use or attempted use of unlawful force, unless:

(A) The person using force abandons the encounter or clearly communicates to the other the intent to do so; and

(B) The other person nevertheless continues or attempts to use unlawful force against the person; or

(3) To resist a halt at a roadblock, arrest, search, or stop and frisk that the person using force knows is being made by a law enforcement officer, unless:

(A) The law enforcement officer uses or attempts to use greater force than necessary to make the arrest, search, stop and frisk, or halt; and

(B) The person using force reasonably believes that the force is immediately necessary to protect against the law enforcement officer's use or attempted use of greater force than necessary.

(f) A nuclear security officer is authorized to use deadly force under the following circumstances:

(1) Deadly force appears reasonably necessary to prevent or impede an act, or attempted act, of radiological sabotage at a category I nuclear facility, including, but not limited to, situations where a person is attempting to, or has, unlawfully or forcefully entered a category I nuclear facility, and where adversary tactics are employed to attempt an act of radiological sabotage, such as, but not limited to:

(A) Use of firearms or small arms;

(B) Use of explosive devices;

(C) Use of incendiary devices;

(D) Use of vehicle borne improvised explosive devices;

(E) Use of water borne improvised explosive devices;

(F) Breaching of barriers; and

(G) Use of other adversary or terrorist tactics which could be employed to attempt an act of radiological sabotage;

(2) Deadly force appears reasonably necessary to protect the nuclear security officer or another person if the nuclear security officer reasonably believes there is an imminent danger of death or serious bodily injury;

(3) Deadly force appears reasonably necessary to prevent the imminent infliction or threatened infliction of death or serious bodily harm or the sabotage of an occupied facility by explosives;

(4) Deadly force appears reasonably necessary to prevent the theft, sabotage, or unauthorized control of a nuclear weapon or nuclear explosive device or special nuclear material from a category I nuclear facility; or

(5) Deadly force reasonably appears to be necessary to apprehend or prevent the escape of a person reasonably believed to:

(A) Have committed an offense of the nature specified under this subsection (f); or

(B) Be escaping by use of a weapon or explosive or who otherwise poses an imminent danger of death or serious bodily harm to nuclear security officers or others unless apprehended without delay.



§ 39-11-612 - Defense of third person.

A person is justified in threatening or using force against another to protect a third person, if:

(1) Under the circumstances as the person reasonably believes them to be, the person would be justified under § 39-11-611 in threatening or using force to protect against the use or attempted use of unlawful force reasonably believed to be threatening the third person sought to be protected; and

(2) The person reasonably believes that the intervention is immediately necessary to protect the third person.



§ 39-11-613 - Protection of life or health.

A person is justified in threatening or using force, but not deadly force, against another, when and to the degree the person reasonably believes the force is immediately necessary to prevent the other from committing suicide or from the self-infliction of serious bodily injury.



§ 39-11-614 - Protection of property.

(a) A person in lawful possession of real or personal property is justified in threatening or using force against another, when and to the degree it is reasonably believed the force is immediately necessary to prevent or terminate the other's trespass on the land or unlawful interference with the property.

(b) A person who has been unlawfully dispossessed of real or personal property is justified in threatening or using force against the other, when and to the degree it is reasonably believed the force is immediately necessary to reenter the land or recover the property, if the person threatens or uses the force immediately or in fresh pursuit after the dispossession:

(1) The person reasonably believes the other had no claim of right when the other dispossessed the person; and

(2) The other accomplished the dispossession by threatening or using force against the person.

(c) Unless a person is justified in using deadly force as otherwise provided by law, a person is not justified in using deadly force to prevent or terminate the other's trespass on real estate or unlawful interference with personal property.



§ 39-11-615 - Protection of third person's property.

A person is justified in threatening or using force against another to protect real or personal property of a third person, if, under the circumstances as the person reasonably believes them to be, the person would be justified under § 39-11-614 in threatening or using force to protect the person's own real or personal property.



§ 39-11-616 - Use of device to protect property.

(a) The justification afforded by §§ 39-11-614 and 39-11-615 extends to the use of a device for the purpose of protecting property, only if:

(1) The device is not designed to cause or known to create a substantial risk of causing death or serious bodily harm;

(2) The use of the particular device to protect the property from entry or trespass is reasonable under the circumstances as the person believes them to be; and

(3) The device is one customarily used for such a purpose, or reasonable care is taken to make known to probable intruders the fact that it is used.

(b) Nothing in this section shall affect the law regarding the use of animals to protect property or persons.



§ 39-11-620 - Use of deadly force by a law enforcement officer.

(a) A law enforcement officer, after giving notice of the officer's identity as such, may use or threaten to use force that is reasonably necessary to accomplish the arrest of an individual suspected of a criminal act who resists or flees from the arrest.

(b) Notwithstanding subsection (a), the officer may use deadly force to effect an arrest only if all other reasonable means of apprehension have been exhausted or are unavailable, and where feasible, the officer has given notice of the officer's identity as such and given a warning that deadly force may be used unless resistance or flight ceases, and:

(1) The officer has probable cause to believe the individual to be arrested has committed a felony involving the infliction or threatened infliction of serious bodily injury; or

(2) The officer has probable cause to believe that the individual to be arrested poses a threat of serious bodily injury, either to the officer or to others unless immediately apprehended.



§ 39-11-621 - Use of deadly force by private citizen.

A private citizen, in making an arrest authorized by law, may use force reasonably necessary to accomplish the arrest of an individual who flees or resists the arrest; provided, that a private citizen cannot use or threaten to use deadly force except to the extent authorized under self-defense or defense of third person statutes, §§ 39-11-611 and 39-11-612.



§ 39-11-622 - Justification for use of force -- Exceptions -- Immunity from civil liability.

(a) (1) A person who uses force as permitted in §§ 39-11-611 -- 39-11-614 or § 29-34-201, is justified in using such force and is immune from civil liability for the use of such force, unless:

(A) The person against whom force was used is a law enforcement officer, as defined in § 39-11-106 who:

(i) Was acting in the performance of the officer's official duties; and

(ii) Identified the officer in accordance with any applicable law; or

(iii) The person using force knew or reasonably should have known that the person was a law enforcement officer; or

(B) The force used by the person resulted in property damage to or the death or injury of an innocent bystander or other person against whom the force used was not justified.

(b) The court shall award reasonable attorney's fees, court costs, compensation for loss of income, and all expenses incurred by a person in defense of any civil action brought against the person based upon the person's use of force, if the court finds that the defendant was justified in using such force pursuant to §§ 39-11-611 -- 39-11-614 or § 29-34-201.






Part 7 - Disposition of Forfeited Property

§ 39-11-701 - Legislative intent.

(a) The general assembly finds and declares that an effective means of deterring criminal acts committed for financial gain is through the forfeiture of profits and proceeds acquired and accumulated as a result of such criminal activities.

(b) It is the intent of the general assembly to provide the necessary tools to law enforcement agencies and district attorneys general to punish and deter the criminal activities of professional criminals and organized crime through the unitary enforcement of effective forfeiture and penal laws. It is the intent of the general assembly, consistent with due process of law, that all property acquired and accumulated as a result of criminal offenses be forfeited to the state, and that the proceeds be used to fund further law enforcement efforts in this state.

(c) It is further the intent of the general assembly to protect bona fide interest holders and innocent owners of property under this part. It is the intent of the general assembly to provide for the forfeiture of illegal profits without unduly interfering with commercially protected interests.



§ 39-11-702 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Attorney general" means the district attorney general, and the district attorney general's assistants;

(2) "Interest holder" means a secured party within the meaning of § 47-9-102(a), a mortgagee, lien creditor, one granted a possessory lien under law, or the beneficiary of a security interest or encumbrance pertaining to an interest in property, whose interest would be perfected against a good faith purchaser for value. A person who holds property for the benefit of or as an agent or nominee for another person, or who is not in substantial compliance with any statute requiring an interest in property to be recorded or reflected in public records in order to perfect the interest against a good faith purchaser for value, is not an interest holder;

(3) "Owner" means a person, other than an interest holder, who has an interest in property. A person who holds property for the benefit of or as an agent or nominee for another person, or who is not in substantial compliance with any statute requiring an interest in property to be recorded or reflected in public records in order to perfect the interest against a good faith purchaser for value, is not an owner; and

(4) "Property" means anything of value, and includes any interest in property, including any benefit, privilege, claim or right with respect to anything of value, whether real or personal, tangible or intangible.



§ 39-11-703 - Criminal proceeds subject to forfeiture.

(a) Any property, real or personal, directly or indirectly acquired by or received in violation of any statute or as an inducement to violate any statute, or any property traceable to the proceeds from the violation, is subject to judicial forfeiture, and all right, title, and interest in any such property shall vest in the state upon commission of the act giving rise to forfeiture.

(b) Any real property, including any right, title and interest in the whole of or any part of any lot or tract of land and any property used as an instrumentality in or used in furtherance of a violation of the following laws shall be subject to judicial forfeiture:

(1) A conviction for a violation of § 39-17-417(i) or (j) or the commission of three (3) or more acts occurring on three (3) or more separate days within a sixty-day period, and each act results in a felony conviction under chapter 17, part 4 of this title; or

(2) The commission of three (3) or more acts occurring on three (3) or more separate days within a sixty-day period, and each act results in a conviction for promoting prostitution under chapter 13, part 5 of this title.

(c) The following items are subject to judicial forfeiture as provided in this part:

(1) Conveyances, including aircraft, motor vehicles, and other vessels when used or intended to be used in connection with a violation of §§ 39-13-307, 39-13-308 and 39-13-309 committed on or after July 1, 2011;

(2) Books, records, telecommunication equipment, or computers when used or intended to be used in connection with a violation of §§ 39-13-307, 39-13-308 and 39-13-309 committed on or after July 1, 2011;

(3) Money or weapons when used or intended to be used in connection with a violation of §§ 39-13-307, 39-13-308 and 39-13-309 committed on or after July 1, 2011;

(4) Real property when used or intended to be used in connection with a violation of §§ 39-13-307, 39-13-308 and 39-13-309 committed on or after July 1, 2011;

(5) Everything of value furnished, or intended to be furnished, in exchange for an act in violation of §§ 39-13-307, 39-13-308 and 39-13-309 committed on or after July 1, 2011, all proceeds traceable to the exchange, and all negotiable instruments and securities used, or intended to be used, to facilitate the violation;

(6) Any property, real or personal, directly or indirectly acquired by or received in violation of such violation or as an inducement to violate such statutes, or any property traceable to the proceeds from the violation; and

(7) Any real property, including any right, title and interest in the whole of or any part of any lot or tract of land and any property used as an instrumentality in or used in furtherance of a violation of §§ 39-13-307, 39-13-308 and 39-13-309 committed on or after July 1, 2011.

(d) In any in rem forfeiture action in which the subject property is cash, monetary instruments in bearer form, funds deposited in an account in a financial institution, or other like fungible property:

(1) It shall not be necessary for the state to identify the specific property involved in the offense that is the basis for the forfeiture action; and

(2) It shall not be a defense that the property involved in such an action has been removed and replaced by identical property.



§ 39-11-704 - Property exempt from forfeiture.

(a) No interest in any property described in § 39-11-703(a) shall be subject to forfeiture when one (1) of the following conditions is established:

(1) If the owner or interest holder acquired the property before the conduct alleged to give rise to its forfeiture;

(2) If the owner or interest holder acquired the property during or after the conduct alleged to give rise to its forfeiture, and the owner or interest holder acquired this interest as a good faith purchaser for value, or acquired this interest in a commercially reasonable manner, and the owner or interest holder:

(A) Acted reasonably to prevent the conduct giving rise to forfeiture; or

(B) Did not know of the acts giving rise to forfeiture.

(b) No interest in real or personal property shall be forfeited under § 39-11-703(b), unless the owner or interest holder is convicted of a crime or crimes described in § 39-11-703(b). If the owner or interest holder is an entity other than a natural person, the property shall not be forfeited unless the entity's officer, employee or agent is convicted of the crime or crimes under § 39-11-703(b) and the state shall also have the burden to establish beyond a reasonable doubt the following additional elements:

(1) The conviction is based on acts by the defendant in the course of and within the scope of the defendant's employment; and

(2) The entity knew or had reason to know from information in the entity's possession, other than through its convicted officer, employee or agent, of the criminal nature of the acts.

(c) The state may stipulate that the interest of an owner or interest holder is exempt from forfeiture upon presentation of proof of the claim. The state shall file the stipulation with the court exercising jurisdiction over the forfeiture action and the filing of stipulation shall constitute an admission by the state that the interest is exempt from forfeiture. If a stipulation is submitted, then no further claim, answer or pleading shall be required of the stipulated owner or interest holder, and a judgment shall be entered exempting that interest from forfeiture.

(d) If equipment and fixtures are seized while in possession of someone other than the owner, or are on premises that are padlocked and the owner of the equipment and fixtures has no interest in the padlocked premises, then the owner may obtain return of the equipment and fixtures, if the owner:

(1) Did not know of the act giving rise to forfeiture; or

(2) Acted reasonably to prevent the conduct giving rise to forfeiture.



§ 39-11-705 - Jurisdiction and venue.

(a) Jurisdiction in a civil forfeiture action under this part extends to the chancery and circuit courts of this state, and general sessions courts for personal property where the value of personal property subject to forfeiture does not exceed the jurisdictional limits of the court, over the following:

(1) All interests in property if the property for which forfeiture is sought is within this state at the time the action is filed; and

(2) The interest of an owner or interest holder in the property for which forfeiture is sought if the owner or interest holder is subject to the personal jurisdiction of the court.

(b) Jurisdiction in a criminal forfeiture action under this part extends to the circuit and criminal courts of this state, and general sessions courts for personal property where the value of personal property subject to forfeiture does not exceed the jurisdictional limits of the court and the state and defendant consent to the exercise of jurisdiction by the general sessions court. Jurisdiction over the interests of a third party who is not a defendant in the criminal prosecution must be exercised in a separate civil forfeiture action.

(c) In addition to any other provision of law, a proceeding for forfeiture under this part may be maintained in the judicial district in which any part of the property is found or in the judicial district in which a criminal prosecution could be maintained against an owner or interest holder for the conduct alleged to give rise to the forfeiture. Any court with jurisdiction pursuant to this section may issue and cause to be served in any other judicial district such process as may be required to bring before the court the property that is the subject of the forfeiture action.



§ 39-11-706 - Evidence.

In a forfeiture action under this part, pertaining to the issue of whether the property or proceeds were known to be from some form of criminal offense, either party may introduce evidence that:

(1) The property was involved in a financial transaction that was conducted or structured to evade the reporting requirements of any state or federal law;

(2) Money or any negotiable instrument was found in proximity to contraband or instrumentalities of an offense;

(3) The property was involved in a financial transaction that was conducted with the use of a false or fictitious name; and

(4) A financial transaction involving the property was structured so as to falsely report the actual consideration or value of the transaction.



§ 39-11-707 - Procedure for seizure of property.

(a) Any property subject to forfeiture under this part may be seized by the attorney general, the attorney general's agents, or any law enforcement officer, when acting pursuant to a lawful arrest or search, the execution of a search warrant, a petition to abate a nuisance, or a court order. When property is seized under this part, it may be removed by the seizing agency or official to a place to secure the property, it may be preserved as evidence, it may be padlocked as ordered by a court of record, it may be secured by depositing in an interest bearing account as approved by a court of record or it may be secured as otherwise authorized by law regarding the maintenance, storage, or disposition of seized property.

(b) Upon seizure of property for forfeiture under this part, the seizing agency or official shall cause to be delivered a written receipt and notice of seizure to the possessor, owner and interest holder as determined from public records. The notice shall list and describe generally the property seized, the agency or official responsible for the seizure and shall state the procedure for obtaining return of the property. The seizing agency shall deliver a copy of the notice to the district attorney general of the judicial district where the seizing agency is located or of the judicial district where the seizure occurred.

(c) Upon the seizure of personal property for forfeiture, the seizing agency shall within five (5) working days, apply ex parte for a forfeiture warrant from a judge authorized to issue a search warrant. Upon a finding that probable cause for forfeiture exists, a forfeiture warrant shall issue. The warrant shall be based upon proof by affidavit that there is probable cause that the owner's interest in the seized property is subject to forfeiture. In the event a forfeiture warrant is not issued, then the property shall immediately be returned unless the property is to be retained for evidence in a criminal proceeding. No forfeiture action for personal property may be filed without the issuance of a forfeiture warrant.

(d) No claim need be filed by an interest holder and no interest holder may have interest forfeited without service of a complaint for forfeiture under this part.

(e) The attorney general may file a notice of lien lis pendens against any real property subject to forfeiture under this part. The lien shall generally describe the real property and the reason for forfeiture. The notice shall specify the court and jurisdiction in which the action is pending and, if known at the time of the filing of the notice, the case number of the action. After the filing of the notice of lien lis pendens the state shall, as soon as is practicable, serve a copy of the notice upon any person who has a duly recorded interest in the property as reflected in public records.

(f) The filing of a notice of lien lis pendens under this part creates, from the time of its filing, a lien in favor of the state on the property described in the notice and subject to forfeiture under this part against the persons named in the notice.

(g) There shall be no seizure or attachment of real property unless and until a hearing is conducted, with due notice to the owner.

(h) A possessory lien of a person from whose possession property subject to forfeiture is seized is not affected or prejudiced by a seizure for forfeiture under this part. Such a lien shall take precedence over all other liens.

(i) A person who acts in good faith and in a reasonable manner to comply with an order of the court or a request of a peace officer while enforcing this part is not liable to any person for acts done in furtherance with the order or request.



§ 39-11-708 - Procedure for judicial forfeiture of property.

(a) If real or personal property is subject to forfeiture under this part, the attorney general may initiate an in rem forfeiture proceeding in the circuit, chancery, or general sessions court of the county where the property is located or where the conduct giving rise to forfeiture occurred. If the property is beyond the jurisdiction of the court, the attorney general may initiate an in personam action against the owner or interest holder if the owner or interest holder is subject to the jurisdiction of the court. The complaint shall state a description of the property to be forfeited and the reasons for forfeiture under this part.

(b) If personal property is sought to be forfeited, the complaint shall state the date the forfeiture warrant was issued. However, no complaint shall be dismissed for defects or insufficiencies in the forfeiture warrant. The complaint shall be served by registered mail at the last known address of the owner, if known, or the person in possession at the time of seizure. In the event the owner or possessor of the property does not answer the complaint, the state may move for a default judgment. An interest holder shall, however, be served with the complaint for forfeiture prior to any disposition of the property.

(c) The court shall proceed as soon as practicable to a hearing and determination of the issue of forfeiture. The state shall notify the appropriate state official or commissioner as to the pendency of the judicial forfeiture action when such property is pending administrative forfeiture action. The filing of a complaint under this section shall operate as a stay of any pending administrative forfeiture proceedings. The state shall have the burden to prove by a preponderance of the evidence that the property is subject to forfeiture under this part and that one (1) or more acts described in § 39-11-703 giving rise to forfeiture occurred after June 27, 1998, regardless of when the property was originally acquired, as long as the owner's interest in the property appreciated following the commission of an act giving rise to forfeiture. The forfeiture action shall be commenced within five (5) years after the conduct giving rise to forfeiture terminates or the cause of action accrues, whichever is later. Any party who claims an interest in the property subject to forfeiture must first establish by a preponderance of the evidence that the party is an owner or interest holder in the property seized before other evidence is taken. The claimant has the burden of establishing standing to assert the claim. Notwithstanding any other law, no other claims, pendent claims or counterclaims may be filed in an action for forfeiture under this part.

(d) If real or personal property of a criminal defendant is to be forfeited as part of a criminal prosecution, the indictment or information must contain notice in a separate count that the state will seek forfeiture of property under the provisions of this part and all property subject to forfeiture must be generally described within the separate count. By agreement of the state and the defendant, a general sessions court may enter upon the judgment of the case that the property is to be forfeited or returned. The state shall establish by a preponderance of the evidence that the property is subject to forfeiture under this part. If the forfeiture count includes property described in § 39-11-703(a) the state shall establish that one (1) or more acts described in § 39-11-703(a) giving rise to forfeiture occurred after June 27, 1998, regardless of when the property was originally acquired, as long as the defendant's interest in the property was acquired or appreciated following the commission of an act giving rise to forfeiture. If the forfeiture count includes property described in § 39-11-703(b), the state shall establish that the property was used as an instrumentality in or used in furtherance of a violation of the law described in § 39-11-703(b). As soon as practicable after entering a guilty verdict or accepting a plea of guilty or nolo contendere on any count in an indictment, presentment, or information with regard to which criminal forfeiture is sought, the court shall determine whether the state has established that the property is subject to forfeiture. The court's determination may be based on evidence already in the record, including any written plea agreement, or if forfeiture is contested on evidence or information presented by the parties at a sentencing hearing. Upon the request by the state or the defendant in a case in which a jury returns a verdict of guilty, the jury shall determine in a bifurcated hearing whether the state has established that the property is subject to forfeiture. The state and defendant may introduce evidence at the forfeiture hearing. If the jury or court finds that the state has met its burden of proof from all the evidence in the case, then each property determined to be subject to forfeiture shall be designated in a special verdict and forfeited in accordance with this part. The criminal forfeiture action shall be charged within five (5) years after the conduct giving rise to forfeiture terminates. If a third party who is not a defendant in the criminal action has an interest in any of the property described in the criminal forfeiture count of the indictment or information, then the state shall determine the rights of the third party in a separate civil forfeiture action under this part.

(e) If the forfeiture count includes property described in § 39-11-703(a), a rebuttable presumption exists that the property of any person is subject to forfeiture, if the state establishes all of the following:

(1) The conduct giving rise to forfeiture occurred;

(2) The person acquired the property during the period of the conduct giving rise to forfeiture or within a reasonable time after that period; and

(3) There is no likely source for the property other than the conduct giving rise to forfeiture.

(f) Property subject to forfeiture may be located in any county or state. Upon a finding by the court that the evidence establishes that the property is subject to forfeiture, the judge shall enter a judgment of forfeiture of all property subject to forfeiture and shall order that title to the property be vested in the state of Tennessee from the date that the conduct that gave rise to the forfeiture occurred, subject to any exemptions provided for in this part.

(g) Upon entry of the judgment of forfeiture and the recording of the judgment in the county and state where the property is located, title to the property shall vest in the state and shall thereafter be disposed of as provided for in §§ 39-11-713 and 39-11-714. If the property cannot be located or is beyond the jurisdiction of the court, the court shall enter a judgment against the owner equal to the value of the property ordered to be forfeited. The court may use its contempt powers to enforce any orders of forfeiture of property located beyond the jurisdiction of the court, and other orders in furtherance of the purpose of this part.



§ 39-11-709 - Procedure for return of property seized.

(a) Only an owner or interest holder may make a claim for return of property seized for forfeiture or otherwise contest the forfeiture under this part. In the event of a seizure for forfeiture under this part, the property shall not be subject to replevin, conveyance, or attachment, but is deemed to be in the custody of the seizing agency or official.

(b) If after thirty (30) days from the date of the seizure of the property or the filing of a notice of lien lis pendens no administrative or civil forfeiture action has been initiated, the owner or interest holder may petition court of record having criminal jurisdiction in the judicial district where the seizure occurred for return of the property seized or to have the notice of lien lis pendens released. The district attorney general having jurisdiction over the judicial district where the petition is filed shall be served with a copy of the petition. If no administrative or civil forfeiture action is commenced within thirty (30) days after the appropriate official has been served with the petition for return of property or release of lis pendens, then the court shall order the property be returned or the lien released.

(c) The order to return property or to release a lien shall not bar any action to forfeit the property in a future proceeding, but such property may not be seized nor lien filed against the property until such time as a forfeiture proceeding seeking forfeiture of the property has been filed. At any time subsequent to the seizure of the property by the seizing agency, the attorney general may direct the return of the seized property or release any lien filed upon a determination that forfeiture proceedings would be without merit.

(d) After the filing of a forfeiture action under this part, a claimant may file a motion with the court in which the action is pending for the state to show cause why the property, or any portion of the property, should not be returned or the lien released. The court shall conduct a hearing on the motion within twenty-one (21) days from the date such motion is filed. The claimant must first establish by a preponderance of the evidence that the claimant is an owner in the property seized before other evidence is taken. The claimant has the burden of establishing standing to assert the claim. If the claimant fails to establish standing to assert a claim, then the request shall be denied. If the state then proves that a probability of success on the merits of the forfeiture action exists, the court shall deny the request to return the property or release the lien. If the court finds that the state has failed to prove a probability of success on the merits of the forfeiture action, the court shall order that the property be returned or that the lien be released. If the state proves that a probability of success on the merits exists as to some portion of the property seized or upon which a lien is attached but not on other portions of the property, the court shall order that the portions upon which the state did not meet the burden of proof be returned or the lien released.



§ 39-11-710 - Rights of interest holders and owners.

(a) Nothing in this part shall limit or restrict the right of an interest holder in real property that was of record, prior to the filing of the notice of lien lis pendens, to enforce its deed of trust, or to take any other action permitted under its deed of trust as long as prior notice is given to the court and the attorney general who filed the notice in accordance with this section.

(b) Pending any proceeding to forfeit real property, an interest holder who desires to take action under the mortgage or deed of trust shall give notice to the attorney general who filed the lis pendens of any action to be taken under the mortgage or deed of trust.

(1) If the state has stipulated to the interest holder's exemption from forfeiture of its interest and a judgment has been entered, then the interest holder may proceed to foreclose, in accordance with its mortgage or deed of trust, subject to the approval or conditions of the court.

(2) When no judgment has been entered exempting the interest holder's interest from forfeiture, the interest holder may not exercise its right to foreclose its deed of trust on the property, unless it gives the official who filed the lis pendens written notice at least twenty (20) days prior to the date of a foreclosure sale and indicates the time, date and place of sale and the balance owing on the debt. Upon receipt of the notice of foreclosure the official who filed the lis pendens may petition the court where the forfeiture action is pending to require that the foreclosure sale be subject to the approval or conditions of the court. Upon notice to the interest holder, the court may grant the request and upon those conditions as it deems just.

(c) The court may enjoin any foreclosure sale when probable cause exists that the interest holder is a co-conspirator or accessory to the conduct giving rise to forfeiture.

(d) Upon completion of a foreclosure sale of real property pending forfeiture, the interest holder or the interest holder's trustee shall give written notice of the intended distribution of the proceeds of the sale to the official who filed the lis pendens. The interest holder shall deposit with the clerk of the court where the forfeiture action is pending all proceeds from the foreclosure sale in excess of the debt and fees and expenses secured by its deed of trust. If, however, the court has ordered that the sale be conducted under conditions or subject to the approval of the court, the interest holder shall file with the court proof under oath that those conditions were met and any proceeds of the sale ordered to be deposited with the clerk. If no objection is filed by the official who filed the lien lis pendens, then the court shall approve the sale and distribution of proceeds.

(e) Pending any proceeding to forfeit any personal property, an owner or interest holder may petition the court exercising jurisdiction over the forfeiture proceeding for possession of the property, unless the property is needed as evidence. The court shall permit the owner or interest holder to obtain possession of the property upon the execution of a bond in favor of the state of Tennessee and for payment of the appraised value of the property at the time of the hearing, the sureties for the bond to be approved by the court. The court shall, upon approval of the bond, permit the owner or interest holder to obtain possession of the property unless it is needed for evidence.

(f) If the state has filed a stipulation that an interest holder has an interest that is exempt from forfeiture, the court may release personal property for sale, to be leased, rented or operated, when the property used for collateral is depreciating in value or when justice dictates, and upon the posting of a bond to ensure compliance with this subsection (f), unless the property is needed for evidence. Upon the court's release for public sale or lease, the interest holder shall dispose of the property but only by a commercially reasonable public sale or lease and, within ten (10) days of disposition, shall deposit with the clerk of the court where the forfeiture action is pending the amount received at disposition, less the amount of the interest holder's encumbrance and reasonable expenses incurred by the interest holder in connection with the sale or disposal, including the costs of the bond. For purposes of this subsection (f), "commercially reasonable" is a sale or disposal that would be commercially reasonable under § 47-9-610.

(g) If an indictment, information, or arrest warrant is filed against an owner claiming return of property that is subject to a forfeiture action filed under this part and the criminal action alleges the same conduct as the conduct giving rise to forfeiture in a civil forfeiture proceeding, the court in the civil proceeding shall stay civil discovery against the criminal defendant and against the state until the defendant's criminal action is completed.



§ 39-11-711 - Protection of seized property.

In the event there is probable cause to believe that any individual having a right to enter real property that is the subject of a forfeiture proceeding under this part is also engaged, or about to engage, in conduct that will result in the diminution of the value of the real property to the state, then the court in which the forfeiture is pending may grant injunctive relief enjoining any such action diminishing the value of the property, including the padlocking of the premises or the appointment of a receiver or any other appropriate extraordinary relief.



§ 39-11-712 - Sale of forfeited property.

(a) Whenever a judgment of forfeiture is rendered under this part, the court may authorize the attorney general to sell the property at public auction, subject to the orders and approval of the court. The court, in lieu of such sale, may order that the property be sold by any person having an interest in the real property whose interest has not been forfeited. The proceeds of the sale shall be subject to the orders of the court.

(b) (1) If the court orders a property interest in property owned as tenants in common forfeited under this section to be sold, whether by a public official or by a person having an interest in the property as in subsection (a), the innocent spouse of a person whose property interest has been forfeited shall have the same right to the property interest as granted an innocent spouse in subdivision (b)(2) or (b)(3). If there is no spouse or if the spouse does not elect to pursue the rights provided in subdivision (b)(2) or (b)(3), then any other person or persons whose interest in the property has not been forfeited shall have the first right to purchase the forfeited interest for its fair market value prior to the court ordered sale. In order to exercise the first right to purchase, the person or persons must petition the appropriate circuit or criminal court at least thirty (30) days prior to the date the court ordered sale is to be conducted. If the person or persons do not purchase the forfeited property, the sale shall be conducted as provided by law. For the purposes of this subdivision (b)(1), "fair market value" is determined by taking an average of three (3) appraisals conducted by separate and qualified real estate appraisers selected by the court. Before any such purchase, the court shall approve the average of the appraisals for fair market value as reasonable.

(2) (A) Notwithstanding subdivision (b)(1) to the contrary, if a court orders property forfeited under this section pursuant to subsection (a) and the property is held through tenancy by the entirety and one spouse's interest is not forfeited, then that spouse shall have the first right to purchase the forfeited expectancy interest in the property.

(B) A spouse purchasing the forfeited property interest in the manner specified in subdivision (b)(2)(A) shall take the property subject to all bona fide liens on the property. In order to exercise the right of purchase, the spouse shall petition the court that ordered the forfeiture for the purchase at fair market value at least fifteen (15) days prior to the court ordered sale.

(C) If the spouse does not purchase the forfeited expectancy interest, the spouse shall retain that spouse's interest as a tenant in common subject to all bona fide liens, and the forfeited expectancy interest shall be sold at public auction and the proceeds disbursed as provided for in § 39-11-713.

(D) If a party possessing a security interest in property being held by an innocent spouse institutes proceedings pursuant to its deed of trust or otherwise that results in the foreclosure and sale of the property, the innocent spouse shall be entitled to receive from the first proceeds of the sale an amount equal to an elective share as provided in § 31-4-101, subject to bona fide outstanding liens not satisfied by the remainder of the proceeds.

(E) If the innocent spouse predeceases the defendant spouse, if there are children of the innocent and guilty spouses, at least one (1) of whom is eighteen (18) years of age or younger on the date of the sale, and if the entity holding the right of expectancy is the state, then upon the sale of the property, one third (1/3) of the proceeds from the sale shall be allocated and divided equally among all the children, subject to all outstanding bona fide liens not satisfied by the remainder of the proceeds.

(3) (A) Notwithstanding subdivision (b)(1) to the contrary, if the property subject to forfeiture under this section is property titled solely in the name of a guilty spouse or titled in the name of the guilty spouse as tenants in common with any other person or persons, the innocent spouse may petition the court, at least thirty (30) days prior to the court ordered forfeiture sale, to have the court vest the ownership of the property in the couple as tenants by the entirety; and the innocent spouse shall have the same rights as provided in subdivision (b)(2). If the petition is timely filed, it shall be granted.

(B) The filing of the petition shall act as a stay of any court ordered sale of the property and the stay shall remain in effect until disposition is made of the petition.

(C) If the innocent spouse does not petition the court to vest the property ownership in the couple as tenants by the entirety, then the property shall be forfeited and disposed of as provided by this section.



§ 39-11-713 - Disposition of forfeited property.

(a) All property ordered forfeited shall be sold at public auction. The proceeds from all property forfeited and sold at public auction shall be disposed of by the court as directed by this part. The attorney general shall first be compensated for all expenses incident to the litigation, as approved by the court. Any such costs for appeals shall be provided for by the trial court upon conclusion of the litigation. The attorney general shall then direct that any public agency be reimbursed for out-of-pocket expenses resulting from the investigation, seizure and storage of the forfeited property. If any property seized and ordered forfeited was taken from the lawful owner through theft or fraud, then the property shall be returned to the lawful owner, or restitution provided, as the court determines.

(b) The court shall then award the remainder of the funds as follows:

(1) In the event that the investigating and seizing agency is a state agency, the funds shall be distributed to the state general fund;

(2) In the event that the investigating and seizing agency is the Tennessee bureau of investigation, or in the event that the office of inspector general participates in the investigation, seizure, or prosecution, then, the funds shall be distributed to the state treasurer, who shall deposit the funds in a designated account for the agency to be used in its operations; provided, that, if more than one (1) state agency participated in the investigation or seizure as certified by the prosecuting attorney, then the court shall order a distribution according to the participation of each;

(3) In the event that the investigating and seizing agency is a local public agency, then the funds shall be distributed to its local government, when, upon ratification of this part by the local governing body of a municipality, metropolitan government or county governing body by ordinance or resolution, the municipality, metropolitan government or county has authorized the receipt of the distributed funds and has designated how the funds are to be distributed, which shall be designated for law enforcement, and the court shall make the award and distribution consistent with such ordinance or resolution by the local governing body. When more than one (1) local public agency participated in the investigation and seizure of forfeited property as certified by the attorney general, then the court shall order a distribution according to the participation of each local public agency. Accounting procedures for the financial administration of such funds shall be in keeping with those prescribed by the comptroller of the treasury; or

(4) (A) In any matter concerning or arising out of TennCare fraud or abuse that is or may be the subject of a proceeding pursuant to this part, the district attorney general may specially appoint the following persons to prepare, initiate, and conduct such proceedings as the district attorney general is authorized by law to conduct pursuant to this part:

(i) Upon consent of the commissioner of finance and administration or the commissioner's designee, a licensed attorney employed by the department of finance and administration;

(ii) Upon consent of the director of the Tennessee bureau of investigation or the director's designee, a licensed attorney employed by the Tennessee bureau of investigation; or

(iii) Upon the consent of the chief executive officer of any governmental agency, a licensed attorney employed by that agency.

(B) The acts of an attorney acting for the district attorney general pursuant to this subdivision (b)(4) shall be valid as if done by the district attorney general, and there shall be no requirement that the district attorney general be disqualified from acting or that there be a vacancy in the office. Nor shall the district attorney general or any of the district attorney general's assistants be compelled to attend court proceedings in the matters in which an attorney is acting for the district attorney general pursuant to this subdivision (b)(4); provided, that the district attorney general or any of the district attorney general's assistants may be in attendance, and participate, if the district attorney general so desires. The authority to make such appointments extends to all proceedings brought under this part, whether civil or criminal.

(c) For purposes of this section, a local public agency includes any county or municipal law enforcement agency or commission, any judicial district drug task force established under state law, the district attorney general, or any local department or agency of local government authorized by the attorney general to participate in the investigation.

(d) Funds awarded under this section may not be used to supplement salaries of any public employee or law enforcement officer. Funds awarded under this section may not supplant other local or state funds.



§ 39-11-714 - Assistance by other agencies.

The attorney general may authorize any governmental department or agency of this state, any political subdivision of the state, or any other state or federal government to participate in the investigation into the conduct giving rise to forfeiture under this part. The grand jury may provide any records, documents, or evidence received by subpoena to the district attorney general for the enforcement of this part.



§ 39-11-715 - Equity powers of court.

Any criminal court or general sessions court may conduct such hearings and enter such orders, injunctions, restraining orders, prohibitions, or issue any extraordinary process for the purpose of ensuring that any defendant does not use any proceeds directly or indirectly derived from a criminal offense for the purpose of securing an appearance bond or to pay the premium for the bond. Any court may require the defendant or bonding agent to prove in open court the source of such bond or premium before accepting the bond, and the burden of proof shall be upon the party seeking the approval or acceptance of the bond.



§ 39-11-716 - Immunities.

The attorney general, the attorney general's assistants and investigators shall not be civilly liable for any acts performed in furtherance of the purposes of this part.



§ 39-11-717 - Supplement to other laws -- Retroactive application.

This part does not supersede any other statute or law relating to forfeiture of property and may be used in conjunction with administrative forfeiture laws. This law pertaining to the forfeiture of property is remedial and shall be liberally construed to effect its purpose. This part shall apply retroactively to all proceeds acquired or received prior to June 27, 1998, if the conduct giving rise to forfeiture constituted a criminal offense at the time of the acquisition of the property.









Chapter 12 - General Offenses

Part 1 - Inchoate Offenses

§ 39-12-101 - Criminal attempt.

(a) A person commits criminal attempt who, acting with the kind of culpability otherwise required for the offense:

(1) Intentionally engages in action or causes a result that would constitute an offense, if the circumstances surrounding the conduct were as the person believes them to be;

(2) Acts with intent to cause a result that is an element of the offense, and believes the conduct will cause the result without further conduct on the person's part; or

(3) Acts with intent to complete a course of action or cause a result that would constitute the offense, under the circumstances surrounding the conduct as the person believes them to be, and the conduct constitutes a substantial step toward the commission of the offense.

(b) Conduct does not constitute a substantial step under subdivision (a)(3), unless the person's entire course of action is corroborative of the intent to commit the offense.

(c) It is no defense to prosecution for criminal attempt that the offense attempted was actually committed.



§ 39-12-102 - Solicitation -- Defenses disallowed.

(a) Whoever, by means of oral, written or electronic communication, directly or through another, intentionally commands, requests or hires another to commit a criminal offense, or attempts to command, request or hire another to commit a criminal offense, with the intent that the criminal offense be committed, is guilty of the offense of solicitation.

(b) It is no defense that the solicitation was unsuccessful and the offense solicited was not committed. It is no defense that the person solicited could not be guilty of the offense solicited, due to insanity, minority, or other lack of criminal responsibility or incapacity. It is no defense that the person solicited was unaware of the criminal nature of the conduct solicited. It is no defense that the person solicited is unable to commit the offense solicited because of the lack of capacity, status, or characteristic needed to commit the offense solicited, so long as the person soliciting or the person solicited believes that either or both have such capacity, status, or characteristic.



§ 39-12-103 - Criminal conspiracy.

(a) The offense of conspiracy is committed if two (2) or more people, each having the culpable mental state required for the offense that is the object of the conspiracy, and each acting for the purpose of promoting or facilitating commission of an offense, agree that one (1) or more of them will engage in conduct that constitutes the offense.

(b) If a person guilty of conspiracy, as defined in subsection (a), knows that another with whom the person conspires to commit an offense has conspired with one (1) or more other people to commit the same offense, the person is guilty of conspiring with the other person or persons, whether or not their identity is known, to commit the offense.

(c) If a person conspires to commit a number of offenses, the person is guilty of only one (1) conspiracy, so long as the multiple offenses are the object of the same agreement or continuous conspiratorial relationship.

(d) No person may be convicted of conspiracy to commit an offense, unless an overt act in pursuance of the conspiracy is alleged and proved to have been done by the person or by another with whom the person conspired.

(e) (1) Conspiracy is a continuing course of conduct that terminates when the objectives of the conspiracy are completed or the agreement that they be completed is abandoned by the person and by those with whom the person conspired. The objectives of the conspiracy include, but are not limited to, escape from the crime, distribution of the proceeds of the crime, and measures, other than silence, for concealing the crime or obstructing justice in relation to it.

(2) Abandonment of a conspiracy is presumed if neither the person nor anyone with whom the person conspired does any overt act in pursuance of the conspiracy during the applicable period of limitation.

(3) If an individual abandons the agreement, the conspiracy is terminated as to that person only if and when the person, advises those with whom the person conspired of the abandonment, or the person informs law enforcement authorities of the existence of the conspiracy and of the person's participation in the conspiracy.

(f) It is no defense that the offense that was the object of the conspiracy was not committed.

(g) Nothing in this section is intended to modify the evidentiary rules allowing statements of co-conspirators in furtherance of a conspiracy.



§ 39-12-104 - Renunciation defense.

It is an affirmative defense to a charge of criminal attempt, solicitation or conspiracy that the person, after committing the criminal attempt, solicitation or conspiracy, prevented the successful commission of the offense attempted, solicited or conspired, under circumstances manifesting a complete and voluntary renunciation of the person's criminal purpose.



§ 39-12-105 - Incapacity, irresponsibility or immunity of party to attempt, solicitation or conspiracy -- Defenses.

(a) Except as provided in subsection (c), it is immaterial to the liability of a person who solicits another to commit an offense that:

(1) The person or the one whom the person solicits does not occupy a particular position or have a particular characteristic that is an element of the offense, if the person believes that one of them does; or

(2) The one whom the person solicits is not legally responsible or has an immunity to prosecution or conviction for the commission of the offense.

(b) Except as provided in subsections (c) and (d), it is immaterial to the liability of a person who conspires with another to commit an offense that the one with whom the person conspires is not legally responsible or, after the formation of the conspiracy, has been given immunity to prosecution or conviction for the commission of the offense.

(c) It is a defense to a charge of attempt, solicitation or conspiracy to commit an offense that if the criminal object were achieved, the person would not be guilty of an offense under the law defining the offense or as an accomplice under § 39-11-402.

(d) It is a defense to a charge of conspiracy that the person or the one with whom the person conspires does not occupy a particular position or have a particular characteristic which is an element of such offense, if the person believes one of them does.



§ 39-12-106 - Multiple convictions.

(a) A person may not be convicted of more than one (1) of the offenses of criminal attempt, solicitation or conspiracy for conduct designed to commit or to culminate in the commission of the same offense.

(b) A person may not be convicted of criminal attempt or solicitation and the offense that was the object of the attempt or solicitation.

(c) A person may be convicted of conspiracy and the offense which was the object of the conspiracy.



§ 39-12-107 - Grading attempt, solicitation and conspiracy.

(a) Criminal attempt is an offense one (1) classification lower than the most serious crime attempted, unless the offense attempted was a Class C misdemeanor, in which case the attempt would not be an offense.

(b) Solicitation is an offense two (2) classifications lower than the most serious offense solicited, unless the offense solicited was a Class B or C misdemeanor, in which case the solicitation would not be an offense.

(c) Except as provided in § 39-17-417(i) and (j), conspiracy is an offense one (1) classification lower than the most serious offense that is the object of the conspiracy, unless the offense conspired was a Class C misdemeanor, in which case the conspiracy would not be an offense.






Part 2 - Organized Crime

§ 39-12-201 - Short title.

This part shall be known and may be cited as the "Racketeer Influenced and Corrupt Organization (RICO) Act of 1989."



§ 39-12-202 - Legislative intent.

(a) The general assembly hereby finds and declares that an effective means of punishing and deterring criminal activities of organized crime is through the forfeiture of profits acquired and accumulated as a result of such criminal activities. It is the intent of the general assembly that this part be used by prosecutors to punish and deter only such criminal activities.

(b) (1) It is not the intent of the general assembly that isolated incidents of felony conduct be prosecuted under this part, but only an interrelated pattern of criminal activity, the motive or effect of which is to derive pecuniary gain.

(2) Nor is it the intent of the general assembly that employers or owners of businesses or corporations that are licensed to dispense controlled substances in this state be subject to the provisions of this part because of violations of this part committed by employees of the businesses or corporations, if the employers or owners did not know or have reason to know of the violations.

(3) This section shall be construed to further the intent stated within this part.



§ 39-12-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) (A) "Beneficial interest" means either of the following:

(i) The interest of a person as a beneficiary under any trust arrangement pursuant to which a trustee or any other person holds legal or record title to personal or real property for the benefit of the person; or

(ii) The interest of a person under any other form of express fiduciary arrangement pursuant to which any other person holds legal or record title to real or personal property for the benefit of the person;

(B) "Beneficial interest" does not include the interest of a stockholder in a corporation or the interest of a partner in either a general partnership or a limited partnership;

(2) "Documentary material" means any book, paper, document, writing, drawing, graph, chart, photograph, phono record, magnetic tape, computer print-out, or other data compilation from which information can be obtained or from which information can be translated into usable form or other tangible item;

(3) "Enterprise" means any individual, sole proprietorship, partnership, corporation, business trust, union chartered under the laws of this state, or other legal entity, or any unchartered union, association, or group of individuals associated in fact, although not a legal entity, and it includes illicit as well as licit enterprises and governmental, as well as other entities, including criminal gangs, as defined in § 40-35-121(a);

(4) "Innocent person" includes bona fide purchasers and victims;

(5) "Investigative agency" means the office of the attorney general and reporter;

(6) "Pattern of racketeering activity" means engaging in at least two (2) incidents of racketeering conduct that have the same or similar intents, results, accomplices, victims, or methods of commission or otherwise are interrelated by distinguishing characteristics and are not isolated incidents; provided, that at least one (1) of such incidents occurred after July 1, 1986, and that the last of the incidents occurred within two (2) years after a prior incident of racketeering conduct;

(7) "Person" means any individual or entity holding or capable of holding a legal or beneficial interest in property;

(8) "Personal property" includes any personal property, or any interest in personal property, or any right, including bank accounts, debts, corporate stocks, patents or copyrights. Personal property and beneficial interest in personal property are deemed located where the trustee is, the personal property is, or the instrument evidencing the right is;

(9) "Racketeering activity" means to commit, to attempt to commit, to conspire to commit, or to solicit, coerce, or intimidate another person to commit an act for financial gain that is a criminal offense involving controlled substances, and the amount of controlled substances involved in the offense is included under § 39-17-417(i) and (j) and its subdivisions or involving aggravated sexual exploitation of a minor, especially aggravated sexual exploitation of a minor under §§ 39-17-1004(b)(1)(A) and 39-17-1005(a)(1) or to commit, attempt to commit, conspire to commit, or to solicit, coerce, or intimidate another person to commit a criminal gang offense, as defined in § 40-35-121(a);

(10) "Real property" means any real property situated in this state or any interest in the real property, including, but not limited to, any lease of or mortgage upon such real property. Real property and beneficial interest in real property are deemed to be located where the real property is located;

(11) "RICO lien notice" means the notice described in § 39-12-207;

(12) (A) "Trustee" means any of the following:

(i) Any person who holds legal or record title to real or personal property in which any other person has a beneficial interest; or

(ii) Any successor trustee to one (1) of the persons in subdivision (12)(A)(i);

(B) "Trustee" does not include any person serving as a fiduciary appointed by a court to administer an estate or acting as a trustee of any testamentary trust or as a trustee of any indenture of trust under which any bonds have been or are to be issued; and

(13) "Unlawful debt" means any money or other thing of value constituting principal or interest of a debt that is legally unenforceable in this state in whole or in part, because the debt was incurred or contracted in violation of:

(A) Chapter 17, part 4 of this title, and the amount of controlled substances involved in the violation is included under § 39-17-417(i) or (j);

(B) Sections 39-17-1004(b)(1)(A) and 39-17-1005(a)(1), involving especially aggravated sexual exploitation of a minor;

(C) Section 39-13-309, involving trafficking for commercial sex acts;

(D) Section 39-13-515, involving promoting prostitution;

(E) Section 39-13-514(b)(4)(A), involving patronizing prostitution;

(F) Section 39-13-528(a), involving solicitation of a minor; or

(G) Section 39-13-529, involving soliciting sexual exploitation of a minor, exploitation of a minor by electronic means.



§ 39-12-204 - Unlawful activities.

(a) It is unlawful for any person who has, with criminal intent, received any proceeds derived, directly or indirectly, from a pattern of racketeering activity or through the collection of an unlawful debt to use or invest, whether directly or indirectly, any part of the proceeds or the proceeds derived from the use or investment thereof, in the acquisition of any title to or any right, interest, or equity in, real or personal property or in the establishment or operation of any enterprise.

(b) It is unlawful for any person, through a pattern of racketeering activity or through the collection of an unlawful debt, to acquire or maintain, directly or indirectly, an interest in or control of any enterprise of real or personal property.

(c) It is unlawful for any person employed by, or associated with, any enterprise to knowingly conduct or participate, directly or indirectly, in the enterprise through a pattern of racketeering activity or the collection of any unlawful debt.

(d) It is unlawful for any person to conspire or endeavor to violate any of the provisions of subsections (a), (b) or (c).

(e) Multiple and alternative violations of this section shall be alleged in multiple separate counts, with the factual basis for the alleged predicate acts set forth in each count. A person may only be convicted either of one (1) criminal violation of this section, including a conviction for conspiring to violate this section, or for one (1) or more of the predicate acts, but not both. The state shall not be required to elect submission to the jury of the several counts.

(f) In order to convict a person or persons under this part, based upon a conspiracy to violate any subsection of this section, the state must prove that there was a meeting of the minds between all co-conspirators to violate this part and that an overt act in furtherance of the intention was committed.



§ 39-12-205 - Penalties.

(a) Any person convicted of engaging in activity in violation of this part commits a Class B felony and, upon conviction, shall be fined not more than two hundred fifty thousand dollars ($250,000) or sentenced to imprisonment from within Range II, unless the person qualifies for a higher range, or both.

(b) (1) In lieu of a fine otherwise authorized by law, any person convicted of engaging in conduct in violation of this part, through which pecuniary value is derived, or by which personal injury or property damage or other loss is caused, may be sentenced to pay a fine that does not exceed three (3) times the gross value gained or three (3) times the gross loss caused, whichever is the greater, plus court costs and the costs of investigation and prosecution, reasonably incurred.

(2) For the purposes of subdivision (b)(1) "pecuniary value" means:

(A) Anything of value in the form of money, a negotiable instrument, or a commercial interest or anything else, the primary significance of which is economic advantage; or

(B) Any other property or service that has a value in excess of five hundred dollars ($500).

(c) The court shall hold a hearing to determine the amount of the fine authorized by subsection (b).

(d) Any fine imposed pursuant to this section shall be fixed in accordance with § 40-35-301.



§ 39-12-206 - Civil proceedings -- Injunctions -- Forfeiture of property -- Future criminal actions -- Statute of limitations.

(a) Any circuit or chancery court may, after making due provision for the rights of innocent persons, in compliance with the Tennessee Rules of Civil Procedure, enjoin violations of this part by issuing appropriate orders and judgments, including, but not limited to:

(1) Ordering any defendant to divest the defendant of any interest in any enterprise, including real property;

(2) Imposing reasonable restrictions upon the future activities or investments of any defendant, including, but not limited to, prohibiting any defendant from engaging in the same type of endeavor as the enterprise in which the defendant was engaged in violation of this part;

(3) Ordering the dissolution or reorganization of any enterprise;

(4) Ordering the suspension or revocation of a license, permit or prior approval guaranteed to any enterprise by any agency of the state; and

(5) Ordering the forfeiture of the charter of a corporation organized under the laws of the state, or the revocation of a certificate authorizing a foreign corporation to conduct business within the state, upon finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct in violation of this part and that, for the prevention of future criminal activity, the public interest requires the charter of the corporation forfeited and the corporation dissolved or the certificate revoked.

(b) All property, real or personal, including money, used in the course of, intended for use in the course of, derived from, or realized through, conduct in violation of this part is subject to civil forfeiture to the state. No fee paid for legal, medical or accounting service shall be subject to forfeiture under this section, unless the person or persons to whom such fee was paid had knowledge that the funds used to pay the fee were derived from activity in violation of this part. The state shall dispose of all forfeited property as soon as commercially feasible, subject to the lawful claim of any creditor. If the property is not exercisable or transferable for value by the state, the forfeiture shall expire. All forfeitures or dispositions under this section shall be made with due provision for the rights of innocent persons. The proceeds realized from forfeiture and disposition shall be promptly deposited in the criminal injuries compensation fund established by § 40-24-107.

(c) Property subject to forfeiture under this section may be seized by a law enforcement officer upon court process. Seizure without process may be made, if:

(1) The seizure is incident to a lawful arrest or search or any inspection under an administrative inspection warrant; or

(2) The property subject to seizure has been the subject of a prior judgment in favor of the state in a forfeiture proceeding based upon this section.

(d) If a seizure occurs under subsection (c), a forfeiture proceeding shall be instituted promptly. Property taken or detained under this section shall not be subject to replevin, but is deemed to be in the custody of the law enforcement officer making the seizure, subject only to the order of the court. When property is seized under this section, pending forfeiture and final disposition, the law enforcement officer may:

(1) Place the property under seal;

(2) Remove the property to a place designated by the court; or

(3) Require another agency authorized by law to take custody of the property and remove it to any appropriate location.

(e) The office of the attorney general and reporter shall institute all civil proceedings and RICO lien notices under this part. In any action brought under this section, the circuit or chancery court shall proceed as soon as practicable to the hearing and determination.

(f) In a civil proceeding, relief shall be granted in conformity with the principles that govern the granting of injunctive relief from threatened loss or damage in other civil cases, except that no showing of special or irreparable damage to the person shall have to be made. Pending final determination of a proceeding initiated under this section, the court may enter a temporary restraining order or a preliminary injunction, may require execution of satisfactory performance bond, or may take any other action, including the appointment of receiver, upon a showing of immediate danger or significant injury, including the possibility that any judgment for money damages might be difficult to execute or that such action is necessary to preserve the reachability of property subject to civil forfeiture. Following the entry of any order of civil forfeiture under this section, the trial court may enter a restraining order or injunction, require the execution of a satisfactory performance bond, or take any other action, including the appointment of a receiver, that the court deems proper to protect the interests of the plaintiff.

(g) A final judgment or decree rendered in favor of the state in any criminal proceeding under this part shall estop the defendant in any subsequent civil action or proceeding as to all matters as to which such judgment or decree would be an estoppel as between the parties.

(h) Notwithstanding any other law, a criminal or civil action or proceeding under this part may be commenced at any time within five (5) years after the conduct in violation of this part terminates or the cause of action accrues. If a criminal prosecution or civil action or other proceeding is brought, or intervened in, to punish, prevent or restrain any violation of this part, the running of the period of limitations prescribed by this section with respect to any cause of action arising under subsection (f) that is based in whole or in part upon any matter complained of in any such prosecution action or proceeding shall be suspended during the pendency of the prosecution action or proceeding and for two (2) years following its termination.

(i) The application of one (1) civil remedy under any provision of this part shall not preclude the application of any other remedy, civil or criminal, under this part or any other law. Civil remedies under this part are supplemental and not mutually exclusive.

(j) It is an element of the burden of proof in the final resolution of any civil proceeding instituted pursuant to this section that the defendant committed either the requisite predicate acts or a criminal violation of this part.

(k) In any action in which the plaintiff substantially prevails, including preliminary proceedings under subsection (f), the plaintiff shall also recover reasonable attorney's fees in the trial and appellate courts and costs of investigation and litigation reasonably incurred.

(l) Personal service of any process in an action under this section may be made upon any person outside the state, if the person was a principal in any conduct constituting a violation of this part in this state. The person is deemed to have thereby submitted to the jurisdiction of the courts of this state for the purposes of this section.

(m) Forfeited property shall be titled in the name of the state of Tennessee and shall be disposed of in accordance with the terms of this subsection (m). The office of the attorney general and reporter may contract for property management services, including, but not limited to, the collection, securing, safekeeping, repair and disposition of property forfeited or seized. The state shall self-insure forfeited and seized property, both realty and personalty, pursuant to title 12, chapter 3, part 9. Liability claims against the state relative to forfeited and seized property shall be presented to the claims commission in accordance with its governing sections and rules.



§ 39-12-207 - RICO lien notice -- Liens -- Title or interest holders -- Unauthorized conveyances.

(a) Upon the institution of any civil or criminal proceeding, the investigative agency, then or at any time during the pendency of the proceeding, may file a RICO lien notice in the official records of any one (1) or more counties. No filing fee or other charge is required as a condition for filing the RICO lien notice, and the clerk of the court shall, upon the presentation of a RICO lien notice, immediately record it in the official records.

(b) The RICO lien notice shall be signed by the attorney general and reporter or the attorney general and reporter's designee. The notice shall be in such form as the attorney general and reporter prescribes and shall set forth the following information:

(1) The name of the person against whom the civil or criminal proceeding has been brought. In its discretion, the investigative agency may also name in the RICO lien notice any other aliases, names, or fictitious names under which the person may be known and any corporation, partnership, or other entity that is either controlled or entirely owned by the person;

(2) If known to the investigative agency, the present residence and business addresses of the person named in the RICO lien notice and of other names set forth in the RICO lien notice;

(3) A reference to the civil or criminal proceeding, stating:

(A) That a proceeding under this part has been brought against the person named in the RICO lien notice;

(B) The name of the county or counties in which the proceeding has been brought; and

(C) If known to the investigative agency at the time of filing the RICO lien notice, the case number of the proceeding;

(4) A statement that the notice is being filed pursuant to this part; and

(5) (A) The name and address of the investigative agency filing the RICO lien notice and the name of the individual signing the RICO lien notice.

(B) A RICO lien notice shall apply only to one (1) person and, to the extent applicable, any other aliases, names or fictitious names, including names of corporations, partnerships, or other entities, to the extent permitted in subdivision (b)(1).

(C) A separate RICO lien notice shall be filed for each person against whom the investigative agency desires to file a RICO lien notice under this section.

(c) The investigative agency shall, as soon as practicable after the filing of each RICO lien notice, furnish to the person named in the notice either a copy of the recorded notice or a copy of the notice with a notation on the notice of the county or counties in which the notice has been recorded. The failure of the investigative agency to furnish a copy of the notice under this subsection (c) shall not invalidate or otherwise affect the notice.

(d) (1) The filing of a RICO lien notice creates, from the time of its filing, a lien in favor of the state on the following property of the person named in the notice and against any other names set forth in the notice:

(A) Any real or personal property situated in the county where the notice is filed then or thereafter owned by the person or under any of the names; and

(B) Any beneficial interest in real or personal property situated in the county where the notice is filed then or thereafter owned by the person or under any of the names.

(2) The lien shall commence and attach as of the time of filing of the RICO lien notice and shall continue until expiration, termination, or release of the notice pursuant to § 39-12-208. The lien created in favor of the state shall be superior and prior to the interest of any other person in the real or personal property or beneficial interest, if the interest is acquired subsequent to the filing of the notice.

(e) In conjunction with any civil proceeding:

(1) The investigative agency may file a lis pendens in any county without prior court order; in such case, any person acquiring an interest in the subject real property or beneficial interest, if the real property or beneficial interest is acquired subsequent to the filing of lis pendens, shall take the interest subject to the civil proceeding and any subsequent judgment of forfeiture; and

(2) If a RICO lien notice has been filed, the investigative agency may name as defendant, in addition to the person named in the notice, any person acquiring an interest in the real or personal property or beneficial interest subsequent to the filing of the notice. If a judgment of forfeiture is entered in the proceeding in favor of the state, the interest of any person in the property that was acquired subsequent to the filing of the notice shall be subject to the notice and judgment of forfeiture.

(f) (1) A trustee who acquires actual knowledge that a RICO lien notice or a civil proceeding or criminal proceeding has been filed against any person for whom the trustee holds legal or record title to real or personal property shall immediately furnish to the investigative agency the following:

(A) The name and address of the person, as known to the trustee;

(B) The name and address, as known to the trustee, of each other person for whose benefit the trustee holds title to the real or personal property; and

(C) If requested by the investigative agency, a copy of the trust agreement or other instrument pursuant to which the trustee holds legal or record title to the real or personal property.

(2) Any trustee who fails to comply with this subsection (f) commits a Class A misdemeanor.

(g) (1) Any trustee who conveys title to real or personal property for which, at the time of the conveyance, a RICO lien notice naming a person who, to the actual knowledge of the trustee, holds a beneficial interest in the trust has been filed in the county where the real or personal property is situated is liable to the state for the greatest of:

(A) The amount of proceeds received directly by the person named in the RICO lien notice;

(B) The amount of proceeds received by the trustee as a result of the conveyance and distributed to the person named in the RICO lien notice; or

(C) The fair market value of the interest of the person named in the RICO lien notice in the real or personal property so conveyed.

(2) However, if the trustee conveys the real or personal property and holds the proceeds that would otherwise be paid or distributed to the beneficiary or at the direction of the beneficiary or the beneficiary's designee, the trustee's liability shall not exceed the amount of the proceeds so held for so long as the proceeds are held by the trustee.

(h) The filing of a RICO lien notice shall not constitute a lien on the record title to real or personal property as owned by the trustee, except to the extent that the trustee is named in the RICO lien notice. The investigative agency may bring a civil proceeding in any circuit or chancery court against the trustee to recover from the trustee the amount set forth in subsection (g), and the state shall also be entitled to recover investigative costs and attorney's fees incurred by the investigative agency.

(i) The filing of a RICO lien notice shall not affect the use to which real or personal property or a beneficial interest owned by the person named in the RICO lien notice may be put, or the right of the person to receive any rents, or other proceeds resulting from the use and ownership, but not the sale, of the property, until a judgment of forfeiture is entered.

(j) (1) The provisions of this section shall not apply to any conveyance by a trustee pursuant to a court order, unless such court order is entered in an action between the trustee and beneficiary.

(2) Unless the trustee has actual knowledge that a person owning a beneficial interest in the trust is named in a RICO lien notice or is otherwise a defendant in a civil proceeding, this section shall not apply to:

(A) Any conveyance by the trustee required under the terms of the trust agreement, which trust agreement is a matter of public record prior to the filing of the RICO lien notice; or

(B) Any conveyance by the trustee to all of the persons who own beneficial interests in the trust.

(k) Upon the entry of a final judgment of forfeiture in favor of the state of Tennessee, the title of the state to the forfeited property shall:

(1) In the case of real property, or a beneficial interest in the real property, relate back to the date of filing of the RICO lien notice in the official records of the county where the real property or a beneficial interest in the real property is located; and if no RICO lien notice is filed, then to the date of the filing of any notice of lis pendens under subsection (e) in the official records of the county where the real property or a beneficial interest in it is located; and if no RICO lien notice or notice of lis pendens is filed, then to the date of the recording of the final judgment of forfeiture in the official records of the county where the real property or a beneficial interest in the real property is located; and

(2) In the case of personal property, or a beneficial interest in it, relate back to the date the personal property or the beneficial interest in it was seized by the state, or the date of filing of the RICO lien notice in the official records of the county where the personal property or a beneficial interest in the personal property is located; but if the property was not seized and no RICO lien notice was filed, then to the date of the recording of the final judgment of forfeiture in the official records of the county where the personal property, or a beneficial interest in the personal property, is located.

(l) If real or personal property, or a beneficial interest in the real or personal property, subject to forfeiture is conveyed, alienated, disposed of, or otherwise rendered unavailable for forfeiture after the filing of the RICO lien notice, or after the filing of a civil proceeding or criminal proceeding, whichever is earlier, the attorney general and reporter may institute an action in any circuit or chancery court against the person named in the RICO lien notice or the defendant in the civil proceeding or criminal proceeding; and the court shall enter final judgment against the person named in the RICO lien notice or the defendant in the civil proceeding or criminal proceeding in an amount equal to the fair market value of the property or any beneficial interest in the real or personal property, together with investigative costs and attorney's fees incurred by the investigative agency in the action. If a civil proceeding is pending, such action shall be filed only in the court where such civil proceeding is pending.

(m) If real or personal property, or a beneficial interest in the real or personal property, subject to forfeiture is conveyed, alienated, or otherwise disposed of after the filing of the RICO lien notice, or after the filing of a civil proceeding or criminal proceeding, whichever is earlier, the state may treat the disposal as a fraudulent and preferential conveyance.

(n) Notwithstanding any other provision of this section, any person who has perfected a security interest in real or personal property, or a beneficial interest in it, for the payment of an enforceable debt or other similar obligation prior to the filing of a RICO lien notice or a lis pendens in reference to the property or interest may foreclose the interest as otherwise provided by law. The foreclosure of the interest shall, insofar as it is practicable, be made in such a fashion that it will not otherwise interfere with a forfeiture under this part.



§ 39-12-208 - RICO lien notice -- Term -- Renewal -- Release -- Termination.

(a) The term of a RICO lien notice shall be for a period of six (6) years from the date of filing, unless a renewal RICO lien notice has been filed by the investigative agency; in such case, the term of the renewal RICO lien notice shall be for a period of six (6) years from the date of its filing. The investigative agency shall be entitled to only one (1) renewal of the RICO lien notice.

(b) The investigative agency filing a RICO lien notice may release, in whole or in part, the RICO lien notice or may release any specific real or personal property or beneficial interest from the RICO lien notice, upon such terms and conditions as it may determine. A release of a RICO lien notice executed by the investigative agency may be filed in the official records of any county. No charge or fee shall be imposed for the filing of a release of a RICO lien notice.

(c) If no civil proceeding has been instituted by the investigative agency seeking a forfeiture of any property owned by the person named in the RICO lien notice, the acquittal in the criminal proceeding of the person named in the RICO lien notice, or the dismissal of the criminal proceeding shall terminate the RICO lien notice. In such case, the filing of the RICO lien notice shall be of no effect. If a civil proceeding has been instituted, and if the criminal proceeding has been dismissed or the person named in the RICO lien notice has been acquitted in the criminal proceeding, the RICO lien notice shall continue for the duration of the civil proceeding.

(d) If no civil proceeding is then pending against the person named in a RICO lien notice, the person named in the RICO lien notice may institute an action in the county where the notice has been filed against the investigative agency that filed the notice seeking a release or extinguishment of the notice. In such case:

(1) The court shall, upon the motion of the person named in the RICO lien notice, immediately enter an order setting a date for hearing, which date shall be not less than five (5) nor more than ten (10) days after the suit has been filed; and the order, along with a copy of the complaint, shall be served on the investigative agency within three (3) days after the institution of the suit. At the hearing, the court shall take evidence on the issue of whether any real or personal property or beneficial interest owned by the person is covered by the RICO lien notice or is otherwise subject to forfeiture under this part; unless the investigative agency shows probable cause that the RICO lien notice is applicable to the person or that any real or personal property or beneficial interest owned by the person is subject to forfeiture under this part, the court shall enter a judgment extinguishing the RICO lien notice or releasing the real or personal property or beneficial interest from the RICO lien notice;

(2) The court shall immediately enter its order releasing from the RICO lien notice any specific real or personal property or beneficial interest, if a sale of the real or personal property or beneficial interest is pending and the filing of the notice prevents the sale of the property or interest; provided, that the proceeds resulting from the sale of the real or personal property or beneficial interest shall be deposited to the credit of the clerk of the court, subject to the further order of the court; and

(3) At the hearing set forth in subdivision (d)(1), the court may release any real or personal property or beneficial interest from the RICO lien notice, upon the posting by the person of such security as is equal to the value of the real or personal property or beneficial interest owned by the person.

(e) If a civil proceeding is pending against a person named in a RICO lien notice, the court, upon motion by the person, may grant the relief set forth in this section.



§ 39-12-209 - Investigative agencies -- Oaths -- Subpoenas -- Evidence.

(a) If, pursuant to the civil enforcement provisions of this part, the investigative agency has reason to believe that a person or other enterprise has engaged in, or is engaging in, activity in violation of this part, the investigative agency may administer oaths or affirmations, subpoena witnesses or material, and collect evidence pursuant to the Tennessee Rules of Civil Procedure.

(b) If matter that the investigative agency seeks to obtain by the subpoena is located outside the state, the person or enterprise subpoenaed may make the matter available to the investigative agency or its representative for examination at the place where the matter is located. The investigative agency may designate representatives, including officials of the jurisdiction in which the matter is located, to inspect the matter on its behalf and may respond to similar requests from officials of other jurisdictions.

(c) Upon failure of a person or enterprise without lawful excuse to obey a subpoena, and after reasonable notice to the person or enterprise, the investigative agency may apply to the circuit or chancery court for the judicial district in which the person or enterprise resides, is found, or transacts business for an order compelling compliance.



§ 39-12-210 - Remedies of creditors and innocent persons.

(a) Any creditor or innocent person who has an interest in any real or personal property that is the subject of any civil suit filed by the investigative agency shall have the right to intervene in the civil suit.

(b) (1) If there is no civil suit pending, any creditor or innocent person who has an interest in any real or personal property that is the subject of any RICO lien notice may apply to the investigative agency for a release of the property. The investigative agency shall, within thirty (30) days of such application, either release the property or deny the application. If the investigative agency denies the application for relief, the creditor or innocent person may petition the appropriate chancery or circuit court for release of the lien. The hearing shall be held within thirty (30) days of receipt of process by the investigative agency.

(2) Upon application for release or hearing pursuant to this section, the real or personal property, or portion of the real or personal property in which a creditor or innocent person has an interest, shall be released, upon a finding that the creditor or innocent person is not a participant with the defendant in the enterprise or racketeering activity, and did not know, or have reason to know, of such activity prior to the filing of a RICO lien notice.

(c) The remedies provided to creditors and innocent persons in this section are in addition to any other rights or remedies provided by this part or by law.






Part 3 - Crimes of Force or Violence

§ 39-12-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Acting in concert", as used in this part, means such conduct that would make one criminally responsible pursuant to § 39-11-401, § 39-11-402, or § 39-11-403; and

(2) "Crime of force or violence" means any of the following felony offenses:

(A) Aggravated assault as defined in § 39-13-102(a)(1);

(B) Robbery as defined in § 39-13-401; and

(C) Aggravated burglary as defined in § 39-14-403.



§ 39-12-302 - Higher classification for crime of force or violence when acting in concert.

(a) A crime of force or violence committed while acting in concert with two (2) or more other persons shall be classified one (1) classification higher than if it was committed alone.

(b) The indictment shall charge that the offense was committed while acting in concert with two (2) or more other persons.









Chapter 13 - Offenses Against Person

Part 1 - Assaultive Offenses

§ 39-13-101 - Assault.

(a) A person commits assault who:

(1) Intentionally, knowingly or recklessly causes bodily injury to another;

(2) Intentionally or knowingly causes another to reasonably fear imminent bodily injury; or

(3) Intentionally or knowingly causes physical contact with another and a reasonable person would regard the contact as extremely offensive or provocative.

(b) (1) Assault is a Class A misdemeanor unless the offense is committed under subdivision (a)(3), in which event assault is a Class B misdemeanor; provided, that, if the offense is committed against a law enforcement officer or a health care provider acting in the discharge of the provider's duty, then the maximum fine shall be five thousand dollars ($5,000).

(2) In addition to any other punishment that may be imposed for a violation of this section, if the relationship between the defendant and the victim of the assault is such that the victim is a domestic abuse victim as defined in § 36-3-601, and if, as determined by the court, the defendant possesses the ability to pay a fine in an amount not in excess of two hundred dollars ($200), then the court shall impose a fine at the level of the defendant's ability to pay, but not in excess of two hundred dollars ($200). The additional fine shall be paid to the clerk of the court imposing sentence, who shall transfer it to the state treasurer, who shall credit the fine to the general fund. All fines so credited to the general fund shall be subject to appropriation by the general assembly for the exclusive purpose of funding family violence shelters and shelter services. Such appropriation shall be in addition to any amount appropriated pursuant to § 67-4-411.

(c) For purposes of this section and § 39-13-102, "health care provider" means a person who is licensed, certified or otherwise authorized or permitted by the laws of this state to administer health care in the ordinary course of business in the practicing of a profession.



§ 39-13-102 - Aggravated assault.

(a) (1) A person commits aggravated assault who:

(A) Intentionally or knowingly commits an assault as defined in § 39-13-101, and the assault:

(i) Results in serious bodily injury to another;

(ii) Results in the death of another;

(iii) Involved the use or display of a deadly weapon; or

(iv) Involved strangulation or attempted strangulation; or

(B) Recklessly commits an assault as defined in § 39-13-101(a)(1), and the assault:

(i) Results in serious bodily injury to another;

(ii) Results in the death of another; or

(iii) Involved the use or display of a deadly weapon.

(2) For purposes of subdivision (a)(1)(A)(iv), "strangulation" means intentionally or knowingly impeding normal breathing or circulation of the blood by applying pressure to the throat or neck or by blocking the nose and mouth of another person, regardless of whether that conduct results in any visible injury or whether the person has any intent to kill or protractedly injure the victim.

(b) A person commits aggravated assault who, being the parent or custodian of a child or the custodian of an adult, intentionally or knowingly fails or refuses to protect the child or adult from an aggravated assault as defined in subdivision (a)(1) or aggravated child abuse as defined in § 39-15-402.

(c) A person commits aggravated assault who, after having been enjoined or restrained by an order, diversion or probation agreement of a court of competent jurisdiction from in any way causing or attempting to cause bodily injury or in any way committing or attempting to commit an assault against an individual or individuals, intentionally or knowingly attempts to cause or causes bodily injury or commits or attempts to commit an assault against the individual or individuals.

(d) A person commits aggravated assault who, with intent to cause physical injury to any public employee or an employee of a transportation system, public or private, whose operation is authorized by title 7, chapter 56, causes physical injury to the employee while the public employee is performing a duty within the scope of the public employee's employment or while the transportation system employee is performing an assigned duty on, or directly related to, the operation of a transit vehicle.

(e) (1) (A) Aggravated assault under:

(i) Subsection (d) is a Class A misdemeanor;

(ii) Subdivision (a)(1)(A)(i), (iii), or (iv) is a Class C felony;

(iii) Subdivision (a)(1)(A)(ii) is a Class C felony;

(iv) Subdivision (b) or (c) is a Class C felony;

(v) Subdivision (a)(1)(B)(i) or (iii) is a Class D felony;

(vi) Subdivision (a)(1)(B)(ii) is a Class D felony.

(B) However, the maximum fine shall be fifteen thousand dollars ($15,000) for an offense under subdivision (a)(1)(A), subdivision (a)(1)(B), subsection (c), or subsection (d) committed against any of the following persons who are discharging or attempting to discharge their official duties:

(i) Law enforcement officer;

(ii) Firefighter;

(iii) Medical fire responder;

(iv) Paramedic;

(v) Emergency medical technician;

(vi) Health care provider; or

(vii) Any other first responder.

(2) In addition to any other punishment that may be imposed for a violation of this section, if the relationship between the defendant and the victim of the assault is such that the victim is a domestic abuse victim as defined in § 36-3-601, and if, as determined by the court, the defendant possesses the ability to pay a fine in an amount not in excess of two hundred dollars ($200), then the court shall impose a fine at the level of the defendant's ability to pay, but not in excess of two hundred dollars ($200). The additional fine shall be paid to the clerk of the court imposing sentence, who shall transfer it to the state treasurer, who shall credit the fine to the general fund. All fines so credited to the general fund shall be subject to appropriation by the general assembly for the exclusive purpose of funding family violence shelters and shelter services. Such appropriation shall be in addition to any amount appropriated pursuant to § 67-4-411.

(3) (A) In addition to any other punishment authorized by this section, the court shall order a person convicted of aggravated assault under the circumstances set out in this subdivision (e)(3) to pay restitution to the victim of the offense. Additionally, the judge shall order the warden, chief operating officer, or workhouse administrator to deduct fifty percent (50%) of the restitution ordered from the inmate's commissary account or any other account or fund established by or for the benefit of the inmate while incarcerated. The judge may authorize the deduction of up to one hundred percent (100%) of the restitution ordered.

(B) Subdivision (e)(3)(A) applies if:

(i) The victim of the aggravated assault is a correctional officer, guard, jailer, or other full-time employee of a penal institution, local jail, or workhouse;

(ii) The offense occurred while the victim was in the discharge of official duties and within the victim's scope of employment; and

(iii) The person committing the assault was at the time of the offense, and at the time of the conviction, serving a sentence of incarceration in a public or private penal institution as defined in § 39-16-601.



§ 39-13-103 - Reckless endangerment.

(a) A person commits an offense who recklessly engages in conduct that places or may place another person in imminent danger of death or serious bodily injury.

(b) (1) Reckless endangerment is a Class A misdemeanor;

(2) Reckless endangerment committed with a deadly weapon is a Class E felony;

(3) Reckless endangerment by discharging a firearm into a habitation, as defined under § 39-14-401, is a Class C felony, unless the habitation was unoccupied at the time of the offense, in which event it is a Class D felony;

(4) In addition to the penalty authorized by this subsection (b), the court shall assess a fine of fifty dollars ($50.00) to be collected as provided in § 55-10-412(b) and distributed as provided in § 55-10-412(c).



§ 39-13-104 - Effective consent.

When conduct is charged to constitute an offense under this part because it causes or threatens bodily injury, effective consent to such conduct or to the infliction of such injury is a defense, if:

(1) The bodily injury consented to or threatened by the conduct consented to is not serious bodily injury; or

(2) The conduct and the harm are reasonably foreseeable hazards:

(A) Of joint participation in a lawful athletic contest or competitive sport; or

(B) For any concerted activity of a kind not forbidden by law.



§ 39-13-105 - Other offenses -- Physical injury to victim.

In addition to the enumerated offenses, crimes against the person shall be any violent offense that results or could have resulted in physical injury to the victim, including, but not limited to, rape, sexual battery and kidnapping.



§ 39-13-106 - Vehicular assault.

(a) A person commits vehicular assault who, as the proximate result of the person's intoxication as set forth in § 55-10-401, recklessly causes serious bodily injury to another person by the operation of a motor vehicle. For the purposes of this section, "intoxication" includes alcohol intoxication as defined by § 55-10-411(a), drug intoxication, or both.

(b) (1) Vehicular assault is a Class D felony.

(2) Any sentence imposed for a first violation of this section shall include a mandatory minimum sentence of forty-eight (48) consecutive hours of incarceration. The person shall not be eligible for release from confinement on probation pursuant to § 40-35-303 until the person has served the entire forty-eight-hour minimum mandatory sentence.

(3) If at the time of sentencing for a violation of this section, the person has one (1) prior conviction for an alcohol-related offense, any sentence imposed by the judge shall include a mandatory minimum sentence of forty-five (45) consecutive days of incarceration. The person shall not be eligible for release from confinement on probation pursuant to § 40-35-303 until the person has served the entire forty-five-day minimum mandatory sentence.

(4) If at the time of sentencing for a violation of this section, the person has any combination of two (2) prior convictions for an alcohol-related offense, any sentence imposed by the judge shall include a mandatory minimum sentence of one hundred twenty (120) consecutive days of incarceration. The person shall not be eligible for release from confinement on probation pursuant to § 40-35-303 until the person has served the entire one hundred twenty-day mandatory minimum sentence.

(5) If at the time of sentencing for a violation of this section, the person has any combination of three (3) or more prior convictions for an alcohol-related offense, any sentence imposed by the judge shall include a mandatory minimum sentence of one hundred fifty (150) consecutive days of incarceration. The person shall not be eligible for release from confinement on probation pursuant to § 40-35-303 until the person has served the entire one hundred fifty-day mandatory minimum sentence.

(6) As used in this subsection (b), "alcohol-related offense" means a conviction for a violation of § 55-10-401, this section, § 39-13-213(a)(2), or § 39-13-218.

(7) For purposes of sentencing under this subsection (b), a prior conviction for an alcohol-related offense may be used to enhance the mandatory minimum sentence regardless of whether it occurred before or after July 1, 2015, as long as the violation of this section occurs on or after July 1, 2015.

(c) Upon the conviction of a person for the first offense of vehicular assault, the court shall prohibit the convicted person from driving a vehicle in this state for a period of one (1) year. For the second such conviction, the court shall prohibit the convicted person from driving a vehicle in this state for a period of two (2) years. For the third such conviction, the court shall prohibit the convicted person from driving a vehicle in this state for a period of three (3) years. For fourth and subsequent convictions, the court shall prohibit the person from driving a vehicle in this state for a period of five (5) years.



§ First - of 2 versions of this section

39-13-107. Fetus as victim. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) For the purposes of this part, "another," "individuals," and "another person" include a human embryo or fetus at any stage of gestation in utero, when any such term refers to the victim of any act made criminal by this part.

(b) Nothing in this section shall be construed to amend the provisions of § 39-15-201, or §§ 39-15-203 -- 39-15-205 and 39-15-207.

(c) (1) Nothing in subsection (a) shall apply to any lawful act or lawful omission by a pregnant woman with respect to an embryo or fetus with which she is pregnant, or to any lawful medical or surgical procedure to which a pregnant woman consents, performed by a health care professional who is licensed to perform such procedure.

(2) Notwithstanding subdivision (c)(1), nothing in this section shall preclude prosecution of a woman for assault under § 39-13-101 for the illegal use of a narcotic drug, as defined in § 39-17-402, while pregnant, if her child is born addicted to or harmed by the narcotic drug and the addiction or harm is a result of her illegal use of a narcotic drug taken while pregnant.

(3) It is an affirmative defense to a prosecution permitted by subdivision (c)(2) that the woman actively enrolled in an addiction recovery program before the child is born, remained in the program after delivery, and successfully completed the program, regardless of whether the child was born addicted to or harmed by the narcotic drug.



§ Second - of 2 versions of this section

39-13-107. Fetus as victim. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) For the purposes of this part, "another," "individuals," and "another person" include a human embryo or fetus at any stage of gestation in utero, when any such term refers to the victim of any act made criminal by this part.

(b) Nothing in this section shall be construed to amend the provisions of § 39-15-201, or §§ 39-15-203 -- 39-15-205 and 39-15-207.

(c) Nothing in subsection (a) shall apply to any act or omission by a pregnant woman with respect to an embryo or fetus with which she is pregnant, or to any lawful medical or surgical procedure to which a pregnant woman consents, performed by a health care professional who is licensed to perform such procedure.



§ 39-13-108 - Rules and regulations regarding transmission of HIV -- Quarantine -- Violations.

(a) The department of health, acting pursuant to § 68-10-109, shall promulgate rules regarding transmission of human immunodeficiency virus (HIV). The rules shall include specific procedures for quarantine or isolation, as may be necessary, of any person who clearly and convincingly demonstrates willful and knowing disregard for the health and safety of others, and who poses a direct threat of significant risk to the health and safety of the public regarding transmission of HIV.

(b) The department is authorized to quarantine or isolate a person within a secure facility, after exercising other appropriate measures, if the person continues to pose a direct threat of significant risk to the health and safety of the public. Any person so quarantined or isolated within a secure facility, who intentionally escapes from the facility, commits a Class E felony.



§ 39-13-109 - Criminal exposure to HIV, HBV, HCV -- Defenses -- Penalty.

(a) A person commits the offense of criminal exposure of another to human immunodeficiency virus (HIV), to hepatitis B virus (HBV), or to hepatitis C virus (HCV) when, knowing that the person is infected with HIV, with HBV, or with HCV, the person knowingly:

(1) Engages in intimate contact with another;

(2) Transfers, donates, or provides blood, tissue, semen, organs, or other potentially infectious body fluids or parts for transfusion, transplantation, insemination, or other administration to another in any manner that presents a significant risk of HIV, HBV or HCV transmission; or

(3) Dispenses, delivers, exchanges, sells, or in any other way transfers to another any nonsterile intravenous or intramuscular drug paraphernalia.

(b) As used in this section:

(1) "HIV" means the human immunodeficiency virus or any other identified causative agent of acquired immunodeficiency syndrome;

(2) "Intimate contact with another" means the exposure of the body of one person to a bodily fluid of another person in any manner that presents a significant risk of HIV, HBV or HCV transmission; and

(3) "Intravenous or intramuscular drug paraphernalia" means any equipment, product, or material of any kind that is peculiar to and marketed for use in injecting a substance into the human body.

(c) (1) It is an affirmative defense to prosecution under this section, which must be proven by a preponderance of the evidence, that the person exposed to HIV knew that the infected person was infected with HIV, knew that the action could result in infection with HIV, and gave advance consent to the action with that knowledge.

(2) It is an affirmative defense to prosecution under this section, which must be proven by a preponderance of the evidence, that the person exposed to HBV knew that the infected person was infected with HBV, knew that the action could result in infection with HBV, and gave advance consent to the action with that knowledge.

(3) It is an affirmative defense to prosecution under this section, which must be proven by a preponderance of the evidence, that the person exposed to HCV knew that the infected person was infected with HCV, knew that the action could result in infection with HCV, and gave advance consent to the action with that knowledge.

(d) (1) Nothing in this section shall be construed to require the actual transmission of HIV in order for a person to have committed the offense of criminal exposure of another to HIV.

(2) Nothing in this section shall be construed to require the actual transmission of HBV in order for a person to have committed the offense of criminal exposure to HBV.

(3) Nothing in this section shall be construed to require the actual transmission of HCV in order for a person to have committed the offense of criminal exposure to HCV.

(e) (1) Criminal exposure of another to HIV is a Class C felony.

(2) Criminal exposure of another to HBV or HCV is a Class A misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000), restitution to the victim or victims, or both a fine and restitution. The clerk shall transmit all money collected from a fine imposed for a violation of this section to the criminal injuries compensation fund created pursuant to § 40-24-107. In addition, a victim of criminal exposure HBV or HCV may maintain an action for the expenses and the actual loss of service resulting from such exposure.



§ 39-13-110 - Female genital mutilation.

(a) Except as otherwise permitted in subsection (b), whoever knowingly circumcises, excises or infibulates, in whole or in part, the labia majora, labia minora or clitoris of another commits a Class D felony. Consent to the procedure by a minor on whom it is performed or by the minor's parent is not a defense to a violation of this section.

(b) A surgical procedure is not a violation of subsection (a), if the procedure is:

(1) Necessary to the health of the person on whom it is performed and is performed by a licensed physician or physician-in-training under supervision of a licensed physician; or

(2) Performed on a person who is in labor or who has just given birth and is performed for medical purposes connected with that labor or birth by a licensed physician or a physician-in-training under the supervision of a licensed physician.



§ 39-13-111 - Domestic assault.

(a) As used in this section, "domestic abuse victim" means any person who falls within the following categories:

(1) Adults or minors who are current or former spouses;

(2) Adults or minors who live together or who have lived together;

(3) Adults or minors who are dating or who have dated or who have or had a sexual relationship, but does not include fraternization between two (2) individuals in a business or social context;

(4) Adults or minors related by blood or adoption;

(5) Adults or minors who are related or were formerly related by marriage; or

(6) Adult or minor children of a person in a relationship that is described in subdivisions (a)(1)-(5).

(b) A person commits domestic assault who commits an assault as defined in § 39-13-101 against a domestic abuse victim.

(c) (1) A first conviction for domestic assault and a second or subsequent conviction for domestic assault committed in a manner prohibited by § 39-13-101(a)(2) and (a)(3) is punishable the same as assault under § 39-13-101, and additionally, as provided in subdivisions (c)(2) and (c)(3) and subsections (d) and (e) of this section.

(2) A second conviction for domestic assault committed in a manner prohibited by § 39-13-101(a)(1) is punishable by a fine of not less than three hundred fifty dollars ($350) nor more than three thousand five hundred dollars ($3,500), and by confinement in the county jail or workhouse for not less than thirty (30) consecutive days, nor more than eleven (11) months and twenty-nine (29) days.

(3) A third or subsequent conviction for domestic assault committed in a manner prohibited by § 39-13-101(a)(1), is punishable by a fine of not less than one thousand one hundred dollars ($1,100) nor more than five thousand dollars ($5,000), and by confinement in the county jail or workhouse for not less than ninety (90) consecutive days, nor more than eleven (11) months and twenty-nine (29) days.

(4) For purposes of this section, a person who is convicted of a violation of § 39-13-111 committed in a manner prohibited by § 39-13-101(a)(1), shall not be subject to the enhanced penalties prescribed in this subsection (c), if ten (10) or more years have elapsed between the date of the present violation and the date of any immediately preceding violation of § 39-13-111, committed in a manner prohibited by § 39-13-101(a)(1), that resulted in a conviction for such offense.

(5) In addition to any other punishment that may be imposed for a violation of this section, if, as determined by the court, the defendant possesses the ability to pay a fine in an amount not in excess of two hundred twenty-five dollars ($225), then the court shall impose a fine at the level of the defendant's ability to pay, but not in excess of two hundred twenty-five dollars ($225). The additional fine shall be paid to the clerk of the court imposing sentence, who shall transfer it to the state treasurer, who shall credit the fine to the general fund. All fines so credited to the general fund shall be subject to appropriation by the general assembly for the exclusive purpose of funding family violence shelters and shelter services. This appropriation shall be in addition to any amount appropriated pursuant to § 67-4-411.

(6) A person convicted of a violation of this section shall be required to terminate, upon conviction, possession of all firearms that the person possesses as required by § 36-3-625.

(d) As part of a defendant's alternative sentencing for a violation of this section, the sentencing judge may direct the defendant to complete a drug or alcohol treatment program or available counseling programs that address violence and control issues including, but not limited to, a batterer's intervention program that has been certified by the domestic violence state coordinating council. Completion of a noncertified batterer's intervention program shall only be ordered if no certified program is available in the sentencing county. No batterer's intervention program, certified or noncertified, shall be deemed complete until the full term of the program is complete, and a judge may not require a defendant to attend less than the full term of a program as part of a plea agreement or otherwise. The defendant's knowing failure to complete such an intervention program shall be considered a violation of the defendant's alternative sentence program and the sentencing judge may revoke the defendant's participation in such program and order execution of sentence.

(e) A person convicted of a violation under this section shall be required to serve at least the minimum sentence day for day. All persons sentenced under this section shall, in addition to service of at least the minimum sentence, be required to serve the difference between the time actually served and the maximum sentence on supervised probation.



§ 39-13-112 - HIV testing for assault victims -- Reporting -- Payment for testing.

(a) (1) If a person is initially arrested for a violation of § 39-13-102, and if the victim of the assault suffered actual contact with the blood or other body fluid of the arrestee, then the arrestee shall undergo human immunodeficiency virus (HIV) testing immediately, upon the request of the victim. A licensed medical laboratory shall perform the test at the expense of the arrestee. The arrestee shall obtain a confirmatory test when necessary. The arrestee shall be referred to appropriate counseling.

(2) For purposes of this section, "victim of the assault" is limited to a law enforcement officer; firefighter; correctional officer; youth services officer; probation and parole officer; an employee of the department of correction or the department of children's services; provided, that the officer or employee was performing an official duty; or an emergency medical or rescue worker, emergency medical technician, or paramedic, whether compensated or acting as a volunteer; provided, that such technician or worker was performing an official duty.

(b) (1) The licensed medical laboratory shall report the results of the HIV test required under this section immediately to the victim of the assault.

(2) The result of the HIV test required under this section is not a public record and shall be available only to:

(A) The victim of the assault;

(B) The parent or guardian of a minor or incapacitated victim;

(C) The attending physician of the person tested and of the victim;

(D) The department of health;

(E) The department of correction;

(F) The person tested; and

(G) The district attorney general prosecuting the case.

(c) If the arrestee's test indicates that the arrestee is infected with HIV, then the arrestee shall be responsible for the victim's medical bills, laboratory bills and other expenses related to the victim's exposure to HIV, upon a finding that the exposure was from the arrestee.



§ 39-13-113 - Violation of an order of protection or restraining order.

(a) It is an offense to knowingly violate:

(1) An order of protection issued pursuant to title 36, chapter 3, part 6; or

(2) A restraining order issued to a victim as defined in § 36-3-601.

(b) A person violating this section may be arrested with or without a warrant as provided in § 36-3-611, and the arrest shall be conducted in accordance with the requirements of § 36-3-619.

(c) A person who is arrested for a violation of this section shall be considered within the provisions of § 40-11-150(a) and subject to the twelve-hour holding period authorized by § 40-11-150(h).

(d) After a person has been arrested for a violation of this section, the arresting officer shall inform the victim that the person has been arrested and that the person may be eligible to post bond for the offense and be released until the date of trial for the offense.

(e) Neither an arrest nor the issuance of a warrant or capias for a violation of this section shall in any way affect the validity or enforceability of any order of protection or restraining order.

(f) In order to constitute a violation of this section:

(1) The person must have received notice of the request for an order of protection or restraining order;

(2) The person must have had an opportunity to appear and be heard in connection with the order of protection or restraining order; and

(3) The court made specific findings of fact in the order of protection or restraining order that the person committed domestic abuse, sexual assault or stalking as defined in § 36-3-601.

(g) A violation of this section is a Class A misdemeanor, and any sentence imposed shall be served consecutively to the sentence for any other offense that is based in whole or in part on the same factual allegations, unless the sentencing judge or magistrate specifically orders the sentences for the offenses arising out of the same facts to be served concurrently.

(h) (1) It is an offense and a violation of an order of protection for a person to knowingly possess a firearm while an order of protection that fully complies with 18 U.S.C. § 922(g)(8) is entered against that person and in effect, or any successive order of protection containing the language of § 36-3-606(g) and that fully complies with 18 U.S.C. § 922(g)(8) is entered against that person and in effect.

(2) For purposes of this subsection (h), the determination of whether a person possesses firearms shall be based upon the factors set out in § 36-3-625(f) if the firearms constitute the business inventory or are subject to the National Firearms Act, compiled in 26 U.S.C. § 5801 et seq.

(3) A violation of this subsection (h) is a Class A misdemeanor and each violation constitutes a separate offense.

(4) If a violation of subsection (h) also constitutes a violation of § 36-3-625(h) or § 39-17-1307(f), the respondent may be charged and convicted under any or all such sections.



§ 39-13-114 - Communicating a threat concerning a school employee.

(a) For purposes of this section, "school" means any:

(1) Elementary school, middle school or high school;

(2) College of applied technology or postsecondary vocational or technical school; or

(3) Two-year or four-year college or university.

(b) A person commits the offense of communicating a threat concerning a school employee if:

(1) The person communicates to another a threat to cause the death of or serious bodily injury to a school employee and the threat is directly related to the employee's scope of employment;

(2) The threat involves the use of a firearm or other deadly weapon;

(3) The person to whom the threat is made reasonably believes that the person making the threat intends to carry out the threat; and

(4) The person making the threat intentionally engages in conduct that constitutes a substantial step in the commission of the threatened act and the threatened act and the substantial step when taken together:

(A) Are corroborative of the person's intent to commit the threatened act; and

(B) Occur close enough in time to evidence an intent and ability to commit the threatened act.

(c) Communicating a death threat concerning a school employee is a Class B misdemeanor punishable by a maximum term of imprisonment of thirty (30) days.



§ 39-13-115 - Aggravated vehicular assault.

(a) As used in this section, "prior conviction" means an offense for which the person was convicted prior to the aggravated vehicular assault charge. This definition includes prior convictions from this state or any other state, district, or territory of the United States within the last twenty (20) years.

(b) A person commits aggravated vehicular assault who:

(1) (A) Commits vehicular assault, as defined in § 39-13-106; and

(B) (i) Has two (2) or more prior convictions for:

(a) Driving under the influence of an intoxicant, as defined in § 55-10-401; or

(b) A violation of the habitual motor vehicle offender law, as defined in § 55-10-603; or

(ii) Has one (1) or more prior convictions for:

(a) Vehicular assault;

(b) Vehicular homicide, as defined in § 39-13-213(a)(2); or

(c) Aggravated vehicular homicide, as defined in § 39-13-218; or

(2) (A) Had an alcohol concentration in the person's blood or breath of twenty-hundredths of one percent (0.20%) or more at the time of the offense; and

(B) Has one (1) prior conviction for:

(i) Driving under the influence of an intoxicant, as defined in § 55-10-401; or

(ii) A violation of the habitual motor vehicle offender law, as defined in § 55-10-603.

(c) The indictment, in a separate count, shall specify, charge, and give notice of the required prior conviction or convictions. If the person is convicted of vehicular assault under § 39-13-106, the trier-of-fact shall separately consider whether the person has the required aggravating factors necessary to commit aggravated vehicular assault.

(d) For the purpose of determining if a person has sufficient aggravating factors to qualify for aggravated vehicular assault, applicable prior convictions occurring prior to July 1, 2015, may be used; provided, that the conduct constituting aggravated vehicular assault occurs on or after July 1, 2015.

(e) A violation of this section is a Class C felony, and there shall additionally be imposed a fine of not less than five thousand dollars ($5,000) nor more than fifteen thousand dollars ($15,000).

(f) Upon conviction for aggravated vehicular assault, the court shall prohibit the convicted person from driving a vehicle in this state pursuant to § 39-13-106(c).






Part 2 - Criminal Homicide

§ 39-13-201 - Criminal homicide.

Criminal homicide is the unlawful killing of another person, which may be first degree murder, second degree murder, voluntary manslaughter, criminally negligent homicide or vehicular homicide.



§ 39-13-202 - First degree murder.

(a) First degree murder is:

(1) A premeditated and intentional killing of another;

(2) A killing of another committed in the perpetration of or attempt to perpetrate any first degree murder, act of terrorism, arson, rape, robbery, burglary, theft, kidnapping, aggravated child abuse, aggravated child neglect, rape of a child, aggravated rape of a child or aircraft piracy; or

(3) A killing of another committed as the result of the unlawful throwing, placing or discharging of a destructive device or bomb.

(b) No culpable mental state is required for conviction under subdivision (a)(2) or (a)(3), except the intent to commit the enumerated offenses or acts in those subdivisions.

(c) A person convicted of first degree murder shall be punished by:

(1) Death;

(2) Imprisonment for life without possibility of parole; or

(3) Imprisonment for life.

(d) As used in subdivision (a)(1), "premeditation" is an act done after the exercise of reflection and judgment. "Premeditation" means that the intent to kill must have been formed prior to the act itself. It is not necessary that the purpose to kill preexist in the mind of the accused for any definite period of time. The mental state of the accused at the time the accused allegedly decided to kill must be carefully considered in order to determine whether the accused was sufficiently free from excitement and passion as to be capable of premeditation.



§ 39-13-203 - Intellectually disabled defendants -- Death sentence prohibited.

(a) As used in this section, "intellectual disability" means:

(1) Significantly subaverage general intellectual functioning as evidenced by a functional intelligence quotient (I.Q.) of seventy (70) or below;

(2) Deficits in adaptive behavior; and

(3) The intellectual disability must have been manifested during the developmental period, or by eighteen (18) years of age.

(b) Notwithstanding any law to the contrary, no defendant with intellectual disability at the time of committing first degree murder shall be sentenced to death.

(c) The burden of production and persuasion to demonstrate intellectual disability by a preponderance of the evidence is upon the defendant. The determination of whether the defendant had intellectual disability at the time of the offense of first degree murder shall be made by the court.

(d) If the court determines that the defendant was a person with intellectual disability at the time of the offense, and if the trier of fact finds the defendant guilty of first degree murder, and if the district attorney general has filed notice of intention to ask for the sentence of imprisonment for life without possibility of parole as provided in § 39-13-208(b), the jury shall fix the punishment in a separate sentencing proceeding to determine whether the defendant shall be sentenced to imprisonment for life without possibility of parole or imprisonment for life. The provisions of § 39-13-207 shall govern the sentencing proceeding.

(e) If the issue of intellectual disability is raised at trial and the court determines that the defendant is not a person with intellectual disability, the defendant shall be entitled to offer evidence to the trier of fact of diminished intellectual capacity as a mitigating circumstance pursuant to § 39-13-204(j)(8).

(f) The determination by the trier of fact that the defendant does not have intellectual disability shall not be appealable by interlocutory appeal, but may be a basis of appeal by either the state or defendant following the sentencing stage of the trial.



§ 39-13-204 - Sentencing for first degree murder.

(a) Upon a trial for first degree murder, should the jury find the defendant guilty of first degree murder, it shall not fix punishment as part of the verdict, but the jury shall fix the punishment in a separate sentencing hearing to determine whether the defendant shall be sentenced to death, to imprisonment for life without possibility of parole, or to imprisonment for life. The separate sentencing hearing shall be conducted as soon as practicable before the same jury that determined guilt, subject to the provisions of subsection (k) relating to certain retrials on punishment.

(b) In the sentencing proceeding, the attorney for the state shall be allowed to make an opening statement to the jury and then the attorney for the defendant shall also be allowed such statement; provided, that the waiver of opening statement by one party shall not preclude the opening statement by the other party.

(c) In the sentencing proceeding, evidence may be presented as to any matter that the court deems relevant to the punishment, and may include, but not be limited to, the nature and circumstances of the crime; the defendant's character, background history, and physical condition; any evidence tending to establish or rebut the aggravating circumstances enumerated in subsection (i); and any evidence tending to establish or rebut any mitigating factors. Any such evidence that the court deems to have probative value on the issue of punishment may be received, regardless of its admissibility under the rules of evidence; provided, that the defendant is accorded a fair opportunity to rebut any hearsay statements so admitted. However, this subsection (c) shall not be construed to authorize the introduction of any evidence secured in violation of the constitution of the United States or the constitution of Tennessee. In all cases where the state relies upon the aggravating factor that the defendant was previously convicted of one (1) or more felonies, other than the present charge, whose statutory elements involve the use of violence to the person, either party shall be permitted to introduce evidence concerning the facts and circumstances of the prior conviction. Such evidence shall not be construed to pose a danger of creating unfair prejudice, confusing the issues, or misleading the jury and shall not be subject to exclusion on the ground that the probative value of the evidence is outweighed by prejudice to either party. Such evidence shall be used by the jury in determining the weight to be accorded the aggravating factor. The court shall permit a member or members, or a representative or representatives of the victim's family to testify at the sentencing hearing about the victim and about the impact of the murder on the family of the victim and other relevant persons. The evidence may be considered by the jury in determining which sentence to impose. The court shall permit members or representatives of the victim's family to attend the trial, and those persons shall not be excluded because the person or persons shall testify during the sentencing proceeding as to the impact of the offense.

(d) In the sentencing proceeding, the state shall be allowed to make a closing argument to the jury; and then the attorney for the defendant shall also be allowed such argument, with the state having the right of closing.

(e) (1) After closing arguments in the sentencing hearing, the trial judge shall include instructions for the jury to weigh and consider any of the statutory aggravating circumstances set forth in subsection (i), which may be raised by the evidence at either the guilt or sentencing hearing, or both. The trial judge shall also include instructions for the jury to weigh and consider any mitigating circumstances raised by the evidence at either the guilt or sentencing hearing, or both, which shall include, but not be limited to, those circumstances set forth in subsection (j). These instructions and the manner of arriving at a sentence shall be given in the oral charge and in writing to the jury for its deliberations. However, a reviewing court shall not set aside a sentence of death or of imprisonment for life without the possibility of parole on the ground that the trial court did not specifically instruct the jury as to a requested mitigating factor that is not enumerated in subsection (j).

(2) The trial judge shall provide the jury three (3) separate verdict forms, as specified by subdivisions (f)(1), (f)(2), and (g)(2)(B). The jury shall be instructed that a defendant who receives a sentence of imprisonment for life shall not be eligible for parole consideration until the defendant has served at least twenty-five (25) full calendar years of the sentence. The jury shall also be instructed that a defendant who receives a sentence of imprisonment for life without possibility of parole shall never be eligible for release on parole.

(f) (1) If the jury unanimously determines that no statutory aggravating circumstance has been proven by the state beyond a reasonable doubt, the sentence shall be imprisonment for life. The jury shall then return its verdict to the judge upon a form provided by the court, which may appear substantially as follows:

PUNISHMENT OF IMPRISONMENT FOR LIFE

(2) If the jury unanimously determines that a statutory aggravating circumstance or circumstances have been proven by the state beyond a reasonable doubt, but that such circumstance or circumstances have not been proven by the state to outweigh any mitigating circumstance or circumstances beyond a reasonable doubt, the jury shall, in its considered discretion, sentence the defendant either to imprisonment for life without possibility of parole or to imprisonment for life. The trial judge shall instruct the jury that, in choosing between the sentences of imprisonment for life without possibility of parole and imprisonment for life, the jury shall weigh and consider the statutory aggravating circumstance or circumstances proven by the state beyond a reasonable doubt and any mitigating circumstance or circumstances. In its verdict, the jury shall specify the statutory aggravating circumstance or circumstances proven by the state beyond a reasonable doubt and shall return its verdict to the judge upon a form provided by the court, which may appear substantially as follows:

PUNISHMENT OF IMPRISONMENT FOR LIFE WITHOUT POSSIBILITY OF PAROLE OR IMPRISONMENT FOR LIFE

(g) (1) The sentence shall be death, if the jury unanimously determines that:

(A) At least one (1) statutory aggravating circumstance or several statutory aggravating circumstances have been proven by the state beyond a reasonable doubt; and

(B) Such circumstance or circumstances have been proven by the state to outweigh any mitigating circumstances beyond a reasonable doubt.

(2) (A) If the death penalty is the sentence of the jury, the jury shall:

(i) Reduce to writing the statutory aggravating circumstance or statutory aggravating circumstances so found; and

(ii) Signify that the state has proven beyond a reasonable doubt that the statutory aggravating circumstance or circumstances outweigh any mitigating circumstances.

(B) These findings and verdict shall be returned to the judge upon a form provided by the court, which may appear substantially as follows:

PUNISHMENT OF DEATH

(h) If the jury cannot ultimately agree on punishment, the trial judge shall inquire of the foreperson of the jury whether the jury is divided over imposing a sentence of death. If the jury is divided over imposing a sentence of death, the judge shall instruct the jury that in further deliberations, the jury shall only consider the sentences of imprisonment for life without possibility of parole and imprisonment for life. If, after further deliberations, the jury still cannot agree as to sentence, the trial judge shall dismiss the jury and the judge shall impose a sentence of imprisonment for life. The judge shall not instruct the jury, nor shall the attorneys be permitted to comment at any time to the jury, on the effect of the jury's failure to agree on a punishment.

(i) No death penalty or sentence of imprisonment for life without possibility of parole shall be imposed, except upon a unanimous finding that the state has proven beyond a reasonable doubt the existence of one (1) or more of the statutory aggravating circumstances, which are limited to the following:

(1) The murder was committed against a person less than twelve (12) years of age and the defendant was eighteen (18) years of age or older;

(2) The defendant was previously convicted of one (1) or more felonies, other than the present charge, whose statutory elements involve the use of violence to the person;

(3) The defendant knowingly created a great risk of death to two (2) or more persons, other than the victim murdered, during the act of murder;

(4) The defendant committed the murder for remuneration or the promise of remuneration, or employed another to commit the murder for remuneration or the promise of remuneration;

(5) The murder was especially heinous, atrocious, or cruel, in that it involved torture or serious physical abuse beyond that necessary to produce death;

(6) The murder was committed for the purpose of avoiding, interfering with, or preventing a lawful arrest or prosecution of the defendant or another;

(7) The murder was knowingly committed, solicited, directed, or aided by the defendant, while the defendant had a substantial role in committing or attempting to commit, or was fleeing after having a substantial role in committing or attempting to commit, any first degree murder, arson, rape, robbery, burglary, theft, kidnapping, aggravated child abuse, aggravated child neglect, rape of a child, aggravated rape of a child, aircraft piracy, or unlawful throwing, placing or discharging of a destructive device or bomb;

(8) The murder was committed by the defendant while the defendant was in lawful custody or in a place of lawful confinement or during the defendant's escape from lawful custody or from a place of lawful confinement;

(9) The murder was committed against any law enforcement officer, corrections official, corrections employee, probation and parole officer, emergency medical or rescue worker, emergency medical technician, paramedic or firefighter, who was engaged in the performance of official duties, and the defendant knew or reasonably should have known that the victim was a law enforcement officer, corrections official, corrections employee, probation and parole officer, emergency medical or rescue worker, emergency medical technician, paramedic or firefighter engaged in the performance of official duties;

(10) The murder was committed against any present or former judge, district attorney general or state attorney general, assistant district attorney general or assistant state attorney general, due to or because of the exercise of the victim's official duty or status and the defendant knew that the victim occupied such office;

(11) The murder was committed against a national, state, or local popularly elected official, due to or because of the official's lawful duties or status, and the defendant knew that the victim was such an official;

(12) The defendant committed "mass murder," which is defined as the murder of three (3) or more persons, whether committed during a single criminal episode or at different times within a forty-eight-month period;

(13) The defendant knowingly mutilated the body of the victim after death;

(14) The victim of the murder was seventy (70) years of age or older; or the victim of the murder was particularly vulnerable due to a significant disability, whether mental or physical, and at the time of the murder the defendant knew or reasonably should have known of such disability;

(15) The murder was committed in the course of an act of terrorism;

(16) The murder was committed against a pregnant woman, and the defendant intentionally killed the victim, knowing that she was pregnant; or

(17) The murder was committed at random and the reasons for the killing are not obvious or easily understood.

(j) In arriving at the punishment, the jury shall consider, pursuant to this section, any mitigating circumstances, which shall include, but are not limited to, the following:

(1) The defendant has no significant history of prior criminal activity;

(2) The murder was committed while the defendant was under the influence of extreme mental or emotional disturbance;

(3) The victim was a participant in the defendant's conduct or consented to the act;

(4) The murder was committed under circumstances that the defendant reasonably believed to provide a moral justification for the defendant's conduct;

(5) The defendant was an accomplice in the murder committed by another person and the defendant's participation was relatively minor;

(6) The defendant acted under extreme duress or under the substantial domination of another person;

(7) The youth or advanced age of the defendant at the time of the crime;

(8) The capacity of the defendant to appreciate the wrongfulness of the defendant's conduct or to conform the defendant's conduct to the requirements of the law was substantially impaired as a result of mental disease or defect or intoxication, which was insufficient to establish a defense to the crime but which substantially affected the defendant's judgment; and

(9) Any other mitigating factor that is raised by the evidence produced by either the prosecution or defense, at either the guilt or sentencing hearing.

(k) Upon motion for a new trial, after a conviction of first degree murder, if the court finds error in the trial determining guilt, a new trial on both guilt and sentencing shall be held; but if the court finds error alone in the trial determining punishment, a new trial on the issue of punishment alone shall be held by a new jury empanelled for that purpose. If the trial court, or any other court with jurisdiction to do so, orders that a defendant convicted of first degree murder, whether the sentence is death, imprisonment for life without possibility of parole or imprisonment for life, be granted a new trial, either as to guilt or punishment, or both, the new trial shall include the possible punishments of death, imprisonment for life without possibility of parole or imprisonment for life.



§ 39-13-205 - Waiver of jury trials of first degree murder.

(a) In trials of first degree murder, the defendant, with the advice of the defendant's attorney and the consent of the court and district attorney general, may waive the right to a jury to determine guilt, in which case the trial judge shall determine guilt; provided, that such waiver will not affect the defendant's right to a jury to determine punishment, if the defendant is found guilty of first degree murder.

(b) After a verdict of first degree murder is found, the defendant, with the advice of the defendant's attorney and the consent of the court and the district attorney general, may waive the right to have a jury determine punishment, in which case the trial judge shall determine punishment as provided by this part.

(c) Reference to a jury in § 39-13-204 shall apply to a judge if the jury is waived.



§ 39-13-206 - Appeal and review of death sentence.

(a) (1) Whenever the death penalty is imposed for first degree murder and when the judgment has become final in the trial court, the defendant shall have the right of direct appeal from the trial court to the court of criminal appeals. The affirmance of the conviction and the sentence of death shall be automatically reviewed by the Tennessee supreme court. Upon the affirmance by the court of criminal appeals, the clerk shall docket the case in the supreme court and the case shall proceed in accordance with the Tennessee Rules of Appellate Procedure.

(2) If the defendant has been convicted of first degree murder and sentenced to death and appeals that conviction and sentence, the record as to guilt and sentence shall be expeditiously filed with the court of criminal appeals within the time limit provision of Tennessee Rules of Appellate Procedure, Rules 24 and 25. If the defendant has been convicted of first degree murder and sentenced to death, but does not appeal the conviction of first degree murder, then the trial court shall certify, within ninety (90) days after the judgment has become final, the record relating to punishment, and the record shall be transmitted by the clerk of the trial court to the court of criminal appeals. If the defendant has been convicted of other crimes at the same trial where a death sentence is imposed, the court of criminal appeals shall have authority to review by direct appeal the other crimes, if appealed by the defendant with the conviction of first degree murder and sentence of death.

(b) The appeal of the conviction of first degree murder and the review of the sentence of death shall have priority over all other cases and shall be heard according to the rules promulgated by the Tennessee supreme court. The reviewing courts shall first consider any errors assigned and then the courts shall review the sentence of death.

(c) (1) In reviewing the sentence of death for first degree murder, the reviewing courts shall determine whether:

(A) The sentence of death was imposed in any arbitrary fashion;

(B) The evidence supports the jury's finding of statutory aggravating circumstance or circumstances;

(C) The evidence supports the jury's finding that the aggravating circumstance or circumstances outweigh any mitigating circumstances; and

(D) The sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the nature of the crime and the defendant.

(2) The Tennessee supreme court may promulgate rules as it deems appropriate to establish such procedures as are necessary to enable the reviewing courts to properly review the death sentence.

(d) In addition to its other authority regarding correction of errors, the court of criminal appeals and the Tennessee supreme court, in reviewing the death sentence for first degree murder, are authorized to:

(1) Affirm the sentence of death; or

(2) Modify the punishment to imprisonment for life without possibility of parole or imprisonment for life.

(e) In the event that any provision of §§ 39-13-202 -- 39-13-205 or this section, or the application of the sections, to any individual or circumstance is held to be invalid or unconstitutional so as to permanently preclude a sentence of death as to that individual, the court having jurisdiction over the individual previously sentenced to death shall cause the individual to be brought before the proper court, which shall, following a sentencing hearing conducted in accordance with § 39-13-207, sentence the person to imprisonment for life without possibility of parole or imprisonment for life.



§ 39-13-207 - Sentencing where death penalty is not sought.

(a) In any first degree murder case in which the state does not seek the death penalty, but is seeking imprisonment for life without possibility of parole as the maximum punishment, should the jury find the defendant guilty of first degree murder, the jury shall fix the punishment in a separate sentencing proceeding, to determine whether the defendant shall be sentenced to imprisonment for life without possibility of parole or imprisonment for life. The sentencing proceeding shall be conducted in accordance with § 39-13-204, excluding references to the death penalty.

(b) If the jury unanimously determines that no statutory aggravating circumstance or circumstances have been proven by the state beyond a reasonable doubt, as set forth in § 39-13-204(i), the jury shall return its verdict to the judge on the form described in § 39-13-204(f)(1), and the court shall sentence the defendant to imprisonment for life.

(c) If the jury unanimously determines that the state has proven beyond a reasonable doubt one (1) or more of the statutory aggravating circumstances set forth in § 39-13-204(i), the jury shall, in its considered discretion, sentence the defendant either to imprisonment for life without possibility of parole or to imprisonment for life.

(d) The jury shall be instructed that, in imposing sentence, it shall weigh and consider the statutory aggravating circumstance or circumstances proven by the state beyond a reasonable doubt and any mitigating circumstance or circumstances.

(e) The jury shall then return its verdict to the judge upon a form provided by the court, which may appear substantially as follows:

PUNISHMENT OF IMPRISONMENT FOR LIFE WITHOUT POSSIBILITY OF PAROLE OR IMPRISONMENT FOR LIFE

(f) If the jury cannot ultimately agree as to punishment, the judge shall dismiss the jury and the judge shall impose a sentence of imprisonment for life. The judge shall not instruct the jury, nor shall the attorneys be permitted to comment at any time to the jury, on the effect of the jury's failure to agree on a punishment.

(g) When a defendant has been sentenced to imprisonment for life without possibility of parole, the defendant may appeal the sentence to the Tennessee court of criminal appeals. The court of criminal appeals shall first consider any errors assigned and then the court shall review the appropriateness of the sentence. A sentence of imprisonment for life without possibility of parole shall be considered appropriate if the state proved beyond a reasonable doubt at least one (1) statutory aggravating circumstance contained in § 39-13-204(i), and the sentence was not otherwise imposed arbitrarily, so as to constitute a gross abuse of the jury's discretion.



§ 39-13-208 - Notice of penalty to be sought for capital offenses.

(a) Written notice that the state intends to seek the death penalty, filed pursuant to Rule 12.3(b) of the Tennessee Rules of Criminal Procedure, shall constitute notice that the state also intends to seek, as a possible punishment, a sentence of imprisonment for life without possibility of parole.

(b) Where a capital offense is charged in the indictment or presentment and the district attorney general intends to ask for the sentence of imprisonment for life without possibility of parole, written notice shall be filed not less than thirty (30) days prior to trial. If the notice is filed later than this time, the trial judge shall grant the defendant, upon motion by the defendant, a reasonable continuance of the trial. The notice shall specify that the state intends to seek the sentence of imprisonment for life without possibility of parole, and the notice shall specify the aggravating circumstance or circumstances the state intends to rely upon at a sentencing hearing. Specification may be complied with by a reference to the citation of the circumstance or circumstances. Such notice shall be in writing and filed with the court and served on counsel.

(c) If notice is not filed pursuant to subsection (a) or (b), the defendant shall be sentenced to imprisonment for life by the court, if the defendant is found guilty of murder in the first degree.

(d) The defendant and the state of Tennessee may enter into a plea agreement whereby the defendant is sentenced to imprisonment for life without possibility of parole, pursuant to Rule 11 of the Tennessee Rules of Criminal Procedure.



§ 39-13-210 - Second degree murder.

(a) Second degree murder is:

(1) A knowing killing of another; or

(2) A killing of another that results from the unlawful distribution of any Schedule I or Schedule II drug, when the drug is the proximate cause of the death of the user.

(b) In a prosecution for a violation of this section, if the defendant knowingly engages in multiple incidents of domestic abuse, assault or the infliction of bodily injury against a single victim, the trier of fact may infer that the defendant was aware that the cumulative effect of the conduct was reasonably certain to result in the death of the victim, regardless of whether any single incident would have resulted in the death.

(c) Second degree murder is a Class A felony.



§ 39-13-211 - Voluntary manslaughter.

(a) Voluntary manslaughter is the intentional or knowing killing of another in a state of passion produced by adequate provocation sufficient to lead a reasonable person to act in an irrational manner.

(b) Voluntary manslaughter is a Class C felony.



§ 39-13-212 - Criminally negligent homicide.

(a) Criminally negligent conduct that results in death constitutes criminally negligent homicide.

(b) Criminally negligent homicide is a Class E felony.



§ 39-13-213 - Vehicular homicide.

(a) Vehicular homicide is the reckless killing of another by the operation of an automobile, airplane, motorboat or other motor vehicle, as the proximate result of:

(1) Conduct creating a substantial risk of death or serious bodily injury to a person;

(2) The driver's intoxication, as set forth in § 55-10-401. For the purposes of this section, "intoxication" includes alcohol intoxication as defined by § 55-10-411(a), drug intoxication, or both;

(3) As the proximate result of conduct constituting the offense of drag racing as prohibited by title 55, chapter 10, part 5; or

(4) The driver's conduct in a posted construction zone where the person killed was an employee of the department of transportation or a highway construction worker.

(b) (1) Vehicular homicide under subdivision (a)(1) or (a)(3) is a Class C felony.

(2) (A) Vehicular homicide under subdivision (a)(2) is a Class B felony.

(B) Any sentence imposed for a first violation of subdivision (a)(2) shall include a mandatory minimum sentence of forty-eight (48) consecutive hours of incarceration. The person shall not be eligible for release from confinement on probation pursuant to § 40-35-303 until the person has served the entire forty-eight-hour minimum mandatory sentence.

(C) If at the time of sentencing for a violation of subdivision (a)(2), the person has one (1) prior conviction for an alcohol-related offense, any sentence imposed by the judge shall include a mandatory minimum sentence of forty-five (45) consecutive days of incarceration. The person shall not be eligible for release from confinement on probation pursuant to § 40-35-303 until the person has served the entire forty-five-day minimum mandatory sentence.

(D) If at the time of sentencing for a violation of subdivision (a)(2), the person has any combination of two (2) prior convictions for an alcohol-related offense, any sentence imposed by the judge shall include a mandatory minimum sentence of one hundred twenty (120) consecutive days of incarceration. The person shall not be eligible for release from confinement on probation pursuant to § 40-35-303 until the person has served the entire one hundred twenty-day mandatory minimum sentence.

(E) If at the time of sentencing for a violation of subdivision (a)(2), the person has any combination of three (3) or more prior convictions for an alcohol-related offense, any sentence imposed by the judge shall include a mandatory minimum sentence of one hundred fifty (150) consecutive days of incarceration. The person shall not be eligible for release from confinement on probation pursuant to § 40-35-303 until the person has served the entire one hundred fifty-day mandatory minimum sentence.

(F) As used in this subdivision (b)(2), "alcohol-related offense" means a conviction for a violation of subdivision (a)(2), § 55-10-401, § 39-13-106, or § 39-13-218.

(G) For purposes of sentencing under this subdivision (b)(2), a prior conviction for an alcohol-related offense may be used to enhance the mandatory minimum sentence regardless of whether it occurred before or after July 1, 2015, as long as the violation of this section occurs on or after July 1, 2015.

(3) Vehicular homicide under subdivision (a)(4) is a Class D felony.

(c) The court shall prohibit a defendant convicted of vehicular homicide from driving a vehicle in this state for a period of time not less than three (3) years nor more than ten (10) years.



§ 39-13-214 - "Another" and "another person" to include fetus of a human being.

(a) For the purposes of this part, "another" and "another person" include a human embryo or fetus at any stage of gestation in utero, when any such term refers to the victim of any act made criminal by this part.

(b) Nothing in this section shall be construed to amend § 39-15-201, or §§ 39-15-203 -- 39-15-205 and 39-15-207.

(c) Nothing in subsection (a) shall apply to any act or omission by a pregnant woman with respect to an embryo or fetus with which she is pregnant, or to any lawful medical or surgical procedure to which a pregnant woman consents, performed by a health care professional who is licensed to perform such procedure.



§ 39-13-215 - Reckless homicide.

(a) Reckless homicide is a reckless killing of another.

(b) Reckless homicide is a Class D felony.



§ 39-13-216 - Assisted suicide.

(a) A person commits the offense of assisted suicide who:

(1) Intentionally provides another person with the means by which such person directly and intentionally brings about such person's own death; or

(2) Intentionally participates in a physical act by which another person directly and intentionally brings about such person's own death; and

(3) Provides the means or participates in the physical act with:

(A) Actual knowledge that the other person intends to bring about such person's own death; and

(B) The clear intent that the other person bring about such person's own death.

(b) It is not an offense under this section to:

(1) Withhold or withdraw medical care as defined by § 32-11-103;

(2) Prescribe, dispense, or administer medications or perform medical procedures calculated or intended to relieve another person's pain or discomfort but not calculated or intended to cause death, even if the medications or medical procedures may hasten or increase the risk of death; or

(3) Fail to prevent another from bringing about that person's own death.

(c) This section shall not in any way affect, impair, impede, or otherwise limit or render invalid the rights, privileges, and policies set forth in the Tennessee Right to Natural Death Act, compiled in title 32, chapter 11; the provisions for the durable power of attorney for health care, compiled in title 34, chapter 6, part 2; or the do not resuscitate (DNR) regulations of the Tennessee board for licensing health care facilities issued pursuant to § 68-11-224.

(d) A cause of action for injunctive relief may be maintained against any person who is reasonably believed about to violate or who is in the course of violating subsection (a), by any person who is:

(1) The spouse, parent, child, or sibling of the person who would bring about such person's own death;

(2) Entitled to inherit from the person who would bring about such person's own death;

(3) A health care provider or former health care provider of the person who would bring about such person's own death; or

(4) A public official with appropriate jurisdiction to prosecute or enforce the laws of this state.

(e) A cause of action for civil damages against any person who violates or attempts to violate subsection (a) may be maintained by any person given standing by subsection (d) for compensatory damages and exemplary damages, whether or not the plaintiff consented to or had prior knowledge of the violation or attempt. Any compensatory damages awarded shall be paid as provided by law, but exemplary damages shall be paid over to the department of revenue for deposit in the criminal injuries compensation fund, pursuant to § 40-24-107.

(f) Reasonable attorney's fees shall be awarded to the prevailing plaintiff in a civil action brought pursuant to this section. If judgment is rendered in favor of the defendant and the court finds that the plaintiff's suit was frivolous or brought in bad faith, the court shall award reasonable attorney's fees to the defendant.

(g) Assisted suicide is a Class D felony.



§ 39-13-217 - Priority in case docketing.

The trial and appellate courts of this state shall give first priority in docketing to cases where the state has given notice of intent to seek the death penalty pursuant to Rule 12.3(b) of the Rules of Criminal Procedure, or the defendant has been sentenced to death.



§ 39-13-218 - Aggravated vehicular homicide.

(a) Aggravated vehicular homicide is vehicular homicide, as defined in § 39-13-213(a)(2), where:

(1) The defendant has two (2) or more prior convictions for:

(A) Driving under the influence of an intoxicant;

(B) Vehicular assault; or

(C) Any combination of such offenses;

(2) The defendant has one (1) or more prior convictions for the offense of vehicular homicide; or

(3) There was, at the time of the offense, twenty-hundredths of one percent (0.20%), or more, by weight of alcohol in the defendant's blood and the defendant has one (1) prior conviction for:

(A) Driving under the influence of an intoxicant; or

(B) Vehicular assault.

(b) (1) As used in this section, unless the context otherwise requires, "prior conviction" means an offense for which the defendant was convicted prior to the commission of the instant vehicular homicide and includes convictions occurring prior to July 1, 1996.

(2) "Prior conviction" includes convictions under the laws of any other state, government, or country that, if committed in this state, would have constituted one (1) of the three (3) offenses enumerated in subdivision (a)(1) or (a)(2). In the event that a conviction from a jurisdiction other than Tennessee is not specifically named the same as one (1) of the three (3) offenses enumerated in subdivision (a)(1) or (a)(2), the elements of the offense in the other jurisdiction shall be used by the Tennessee court to determine if the offense constitutes one (1) of the prior convictions required by subsection (a).

(c) If the defendant is charged with aggravated vehicular homicide, the indictment, in a separate count, shall specify, charge and give notice of the required prior conviction or convictions. If the defendant is convicted of vehicular homicide under § 39-13-213(a)(2), the jury shall then separately consider whether the defendant has the requisite number and types of prior offenses or level of blood alcohol concentration necessary to constitute the offense of aggravated vehicular homicide. If the jury convicts the defendant of aggravated vehicular homicide, the court shall pronounce judgment and sentence the defendant from within the felony classification set out in subsection (d).

(d) Aggravated vehicular homicide is a Class A felony.






Part 3 - Kidnapping and False Imprisonment

§ 39-13-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Advertisement" means a notice or an announcement in a public medium promoting a product, service, or event, or publicizing a job vacancy;

(2) "Blackmail" means threatening to expose or reveal the identity of another or any material, document, secret or other information that might subject a person to hatred, contempt, ridicule, loss of employment, social status or economic harm;

(3) "Coercion" means:

(A) Causing or threatening to cause bodily harm to any person, physically restraining or confining any person or threatening to physically restrain or confine any person;

(B) Exposing or threatening to expose any fact or information that, if revealed, would tend to subject a person to criminal or immigration proceedings, hatred, contempt or ridicule;

(C) Destroying, concealing, removing, confiscating or possessing any actual or purported passport or other immigration document, or any other actual or purported government identification document, of any person; or

(D) Providing a controlled substance, as defined in § 39-17-402, or a controlled substance analogue, as defined in § 39-17-454, to a person;

(4) "Commercial sex act" means:

(A) Any sexually explicit conduct for which anything of value is directly or indirectly given, promised to or received by any person, which conduct is induced or obtained by coercion or deception or which conduct is induced or obtained from a person under eighteen (18) years of age; or

(B) Any sexually explicit conduct that is performed or provided by any person, which conduct is induced or obtained by coercion or deception or which conduct is induced or obtained from a person under eighteen (18) years of age;

(5) "Deception" means:

(A) Creating or confirming another person's impression of an existing fact or past event that is false and that the accused knows or believes to be false;

(B) Maintaining the status or condition of a person arising from a pledge by that person of personal services as security for a debt, if the value of those services as reasonably assessed is not applied toward the liquidation of the debt or the length and nature of those services are not respectively limited and defined, or preventing a person from acquiring information pertinent to the disposition of the debt; or

(C) Promising benefits or the performance of services that the accused does not intend to deliver or perform or knows will not be delivered or performed. Evidence of failure to deliver benefits or perform services standing alone shall not be sufficient to authorize a conviction under this part;

(6) "Financial harm" includes extortion as defined by § 39-14-112, criminal violation of the usury laws as defined by § 47-14-112 or employment contracts that violate the statute of frauds as defined by § 29-2-101(b);

(7) "Forced labor or services" means labor or services that are performed or provided by another person and are obtained or maintained through the defendant's:

(A) Causing or threatening to cause serious harm to any person;

(B) Physically restraining or threatening to physically restrain another person;

(C) Abusing or threatening to abuse the law or legal process;

(D) Knowingly destroying, concealing, removing, confiscating or possessing any actual or purported passport or other immigration document, or any other actual or purported government identification document, of another person;

(E) Blackmail; or

(F) Causing or threatening to cause financial harm to in order to exercise financial control over any person;

(8) "Involuntary servitude" means the condition of a person who is compelled by force, coercion or imprisonment and against the person's will to labor for another, whether paid or not;

(9) "Labor" means work of economic or financial value;

(10) "Maintain" means, in relation to labor or services, to secure continued performance of labor or services, regardless of any initial agreement on the part of the victim to perform such type of service;

(11) "Minor" means an individual who is less than eighteen (18) years of age;

(12) "Obtain" means, in relation to labor or services, to secure performance of labor or services;

(13) "Services" means an ongoing relationship between a person and the defendant in which the person performs activities under the supervision of or for the defendant;

(14) "Sexually explicit conduct" means actual or simulated:

(A) Sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex;

(B) Bestiality;

(C) Masturbation;

(D) Lewd exhibition of the genitals or pubic area of any person;

(E) Flagellation or torture by or upon a person who is nude;

(F) Condition of being fettered, bound or otherwise physically restrained on the part of a person who is nude;

(G) Physical contact in an act of apparent sexual stimulation or gratification with any person's unclothed genitals, pubic area or buttocks or with a female's nude breasts;

(H) Defecation or urination for the purpose of sexual stimulation of the viewer; or

(I) Penetration of the vagina or rectum by any object except when done as part of a recognized medical procedure; and

(15) "Unlawful" means, with respect to removal or confinement, one that is accomplished by force, threat or fraud, or, in the case of a person who is under the age of thirteen (13) or incompetent, accomplished without the consent of a parent, guardian or other person responsible for the general supervision of the minor's or incompetent's welfare.



§ 39-13-302 - False imprisonment.

(a) A person commits the offense of false imprisonment who knowingly removes or confines another unlawfully so as to interfere substantially with the other's liberty.

(b) False imprisonment is a Class A misdemeanor.



§ 39-13-303 - Kidnapping.

(a) Kidnapping is false imprisonment as defined in § 39-13-302, under circumstances exposing the other person to substantial risk of bodily injury.

(b) Kidnapping is a Class C felony.



§ 39-13-304 - Aggravated kidnapping.

(a) Aggravated kidnapping is false imprisonment, as defined in § 39-13-302, committed:

(1) To facilitate the commission of any felony or flight thereafter;

(2) To interfere with the performance of any governmental or political function;

(3) With the intent to inflict serious bodily injury on or to terrorize the victim or another;

(4) Where the victim suffers bodily injury; or

(5) While the defendant is in possession of a deadly weapon or threatens the use of a deadly weapon.

(b) (1) Aggravated kidnapping is a Class B felony.

(2) If the offender voluntarily releases the victim alive or voluntarily provides information leading to the victim's safe release, such actions shall be considered by the court as a mitigating factor at the time of sentencing.



§ 39-13-305 - Especially aggravated kidnapping.

(a) Especially aggravated kidnapping is false imprisonment, as defined in § 39-13-302:

(1) Accomplished with a deadly weapon or by display of any article used or fashioned to lead the victim to reasonably believe it to be a deadly weapon;

(2) Where the victim was under the age of thirteen (13) at the time of the removal or confinement;

(3) Committed to hold the victim for ransom or reward, or as a shield or hostage; or

(4) Where the victim suffers serious bodily injury.

(b) (1) Especially aggravated kidnapping is a Class A felony.

(2) If the offender voluntarily releases the victim alive or voluntarily provides information leading to the victim's safe release, such actions shall be considered by the court as a mitigating factor at the time of sentencing.



§ 39-13-306 - Custodial interference.

(a) It is the offense of custodial interference for a natural or adoptive parent, step-parent, grandparent, brother, sister, aunt, uncle, niece, or nephew of a child younger than eighteen (18) years of age to:

(1) Remove the child from this state knowing that the removal violates a child custody determination as defined in § 36-6-205, the rightful custody of a mother as defined in § 36-2-303, or a temporary or permanent judgment or court order regarding the custody or care of the child;

(2) Detain the child within this state or remove the child from this state after the expiration of the noncustodial natural or adoptive parent or guardian's lawful period of visitation, with the intent to violate the rightful custody of a mother as defined in § 36-2-303, or a temporary or permanent judgment or a court order regarding the custody or care of the child;

(3) Harbor or hide the child within or outside this state, knowing that possession of the child was unlawfully obtained by another person in violation of the rightful custody of a mother as defined in § 36-2-303, or a temporary or permanent judgment or a court order; or

(4) Act as an accessory to any act prohibited by this section.

(b) It is also the offense of custodial interference for a natural or adoptive parent, step-parent, grandparent, brother, sister, aunt, uncle, niece, or nephew of an incompetent person to:

(1) Remove the incompetent person from this state knowing that the removal violates a temporary or permanent judgment or a court order regarding the custody or care of the incompetent person;

(2) Harbor or hide the incompetent person within or outside this state, knowing that possession of the incompetent person was unlawfully obtained by another person in violation of a temporary or permanent judgment or a court order; or

(3) Act as an accessory to any act prohibited by this section.

(c) It is a defense to custodial interference:

(1) That the person who removed the child or incompetent person reasonably believed that, at the time the child or incompetent was removed, the failure to remove the child or incompetent person would have resulted in a clear and present danger to the health, safety, or welfare of the child or incompetent person; or

(2) That the individual detained or moved in contravention of the rightful custody of a mother as defined in § 36-2-303, or of the order of custody or care, was returned by the defendant voluntarily and before arrest or the issuance of a warrant for arrest.

(d) If conduct that is in violation of this section is also a violation of § 39-13-304 or § 39-13-305(a)(1), (a)(3), or (a)(4), the offense may be prosecuted under any of the applicable statutes.

(e) Custodial interference is a Class E felony, unless the person taken from lawful custody is returned voluntarily by the defendant, in which case custodial interference is a Class A misdemeanor.



§ 39-13-307 - Involuntary labor servitude -- Restitution.

(a) A person commits the offense of involuntary labor servitude who knowingly subjects, or attempts to subject, another person to forced labor or services by:

(1) Causing or threatening to cause serious bodily harm to the person;

(2) Physically restraining or threatening to physically restrain the person;

(3) Abusing or threatening to abuse the law or legal process;

(4) Knowingly destroying, concealing, removing, confiscating or possessing any actual or purported passport or other immigration document, or any other actual or purported government identification document, of the person;

(5) Using blackmail or using or threatening to cause financial harm for the purpose of exercising financial control over the person; or

(6) Facilitating or controlling the person's access to an addictive controlled substance; or

(7) Controlling the person's movements through threats or violence.

(b) In addition to any other amount of loss identified or any other punishment imposed, the court shall order restitution to the victim or victims in an amount equal to the greater of:

(1) The gross income or value to the defendant of the victim's labor or services; or

(2) The value of the victim's labor as guaranteed under the minimum wage and overtime provisions of the Fair Labor Standards Act (FLSA), compiled in 29 U.S.C. § 201 et seq., or the minimum wage required in this state, whichever is higher.

(c) Nothing in this section shall be construed as prohibiting the defendant from also being prosecuted for the theft of the victim's labor or services by involuntary servitude or for any other appropriate criminal statute violated by the defendant's conduct.

(d) (1) Involuntary servitude is a Class C felony.

(2) Involuntary servitude is a Class B felony if:

(A) The violation resulted in the serious bodily injury or death of a victim;

(B) The period of time during which the victim was held in servitude exceeded one (1) year;

(C) The defendant held ten (10) or more victims in servitude at any time during the course of the defendant's criminal episode; or

(D) The victim was under thirteen (13) years of age.



§ 39-13-308 - Trafficking for forced labor or services.

(a) A person commits the offense of trafficking persons for forced labor or services who knowingly:

(1) Recruits, entices, harbors, transports, provides, or obtains by any means, or attempts to recruit, entice, harbor, transport, provide, or obtain by any means, another person, intending or knowing that the person will be subjected to involuntary servitude; or

(2) Benefits, financially or by receiving anything of value, from participation in a venture that has engaged in an act described in § 39-13-307.

(b) In addition to any other amount of loss identified or any other punishment imposed, the court shall order restitution to the victim or victims in an amount equal to the greater of:

(1) The gross income or value of the benefit received by the defendant as the result of the victim's labor or services; or

(2) The value of the victim's labor as guaranteed under the minimum wage and overtime provisions of the Fair Labor Standards Act (FLSA), compiled in 29 U.S.C. § 201 et seq., or the minimum wage required in this state, whichever is higher.

(c) Trafficking for forced labor or services is a Class C felony.



§ 39-13-309 - Trafficking for commercial sex act.

(a) A person commits the offense of trafficking a person for a commercial sex act who:

(1) Knowingly subjects, attempts to subject, benefits from or attempts to benefit from another person's provision of a commercial sex act; or

(2) Recruits, entices, harbors, transports, provides, purchases, or obtains by any other means, another person for the purpose of providing a commercial sex act.

(b) For purposes of subdivision (a)(2), such means may include, but are not limited to:

(1) Causing or threatening to cause physical harm to the person;

(2) Physically restraining or threatening to physically restrain the person;

(3) Abusing or threatening to abuse the law or legal process;

(4) Knowingly destroying, concealing, removing, confiscating or possessing any actual or purported passport or other immigration document, or any other actual or purported government identification document, of the person;

(5) Using blackmail or using or threatening to cause financial harm for the purpose of exercising financial control over the person; or

(6) Facilitating or controlling a person's access to a controlled substance.

(c) A violation of subsection (a) is a Class B felony, except where the victim of the offense is a child under fifteen (15) years of age, or where the offense occurs on the grounds or facilities or within one thousand feet (1,000') of a public or private school, secondary school, preschool, child care agency, public library, recreational center, or public park, a violation of subsection (a) is a Class A felony.



§ 39-13-310 - Separate Offenses -- §§ 39-13-308 and 39-13-309.

Each violation of §§ 39-13-308 and 39-13-309 shall constitute a separate offense.



§ 39-13-311 - Violations by corporations.

A corporation may be prosecuted for a violation of §§ 39-13-308 and 39-13-309 for an act or omission constituting a crime under this part only if an agent of the corporation performs the conduct that is an element of the crime while acting within the scope of the agent's office or employment and on behalf of the corporation and the commission of the crime was either authorized, requested, commanded, performed or within the scope of the agent's employment on behalf of the corporation or constituted a pattern of illegal activity that an agent of the company knew or should have known was occurring.



§ 39-13-312 - Manner in which proceeds from forfeitures are distributed and used.

(a) Chapter 11, part 7 of this title shall govern the procedure by which property subject to forfeiture pursuant to § 39-11-703(c) is forfeited, and this section shall govern the manner in which proceeds from forfeitures are distributed and used.

(b) Notwithstanding § 39-11-713, the proceeds from all forfeitures made pursuant to § 39-11-703(c) shall first be applied to the reasonable expenses of the forfeiture proceeding, including the expenses of the district attorney general, and the costs of seizing and maintaining custody of the forfeited property. Parties seeking repayment for forfeiture-related expenses shall file a request detailing the expenses incurred in the forfeiture procedure with the judge of the court in which the forfeiture occurred. The judge shall, if such judge is satisfied that the expenses claimed were both incurred and reasonable, direct the clerk to pay such expenses from the proceeds prior to transmitting them to the state general fund.

(c) The clerk of the court where the forfeiture occurs shall transmit forty percent (40%) of the proceeds from all forfeitures made pursuant to § 39-11-703(c) as follows:

(1) Twenty percent (20%) to the law enforcement agency conducting the investigation that resulted in the forfeiture for use in training and equipment for the enforcement of the human trafficking laws; and

(2) Twenty percent (20%) to the district attorneys general conference for education, expenses, expert services, training or the enhancement of resources for the prosecution of and asset forfeiture in human trafficking cases.

(d) The clerk of the court where the forfeiture occurs shall retain five percent (5%) of the proceeds from all forfeitures made pursuant to § 39-11-703(c).

(e) The clerk shall transmit the remainder of the proceeds to the state general fund, where there is established a general fund reserve to be allocated through the general appropriations act, which shall be known as the anti-human trafficking fund. The fund shall be managed by the treasurer and moneys from the fund shall be expended to fund activities authorized by this section. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this section, and shall not revert to the general fund at the end of the fiscal year. Any excess revenues or interest earned by the revenues shall not revert at the end of the fiscal year, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from the reserve shall not revert to the general fund at the end of the fiscal year, but shall remain available for expenditure in subsequent fiscal years.

(f) (1) The general assembly shall appropriate, through the general appropriations act, moneys from the anti-human trafficking fund to the department of finance and administration for the department to provide grants to agencies or groups that are incorporated as a not-for-profit organization, are tax-exempt under § 501 of the Internal Revenue Code, codified in 26 U.S.C. § 501, and that have provided services to victims of human trafficking for at least six (6) months prior to the application for funds under this subsection (f). The commissioner of finance and administration shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the distribution and use of the grant funds provided by it.

(2) The grants shall be for the purpose of:

(A) Providing direct services to victims of human trafficking;

(B) Conducting programs for the prevention of human trafficking; or

(C) Conducting education, training, or public outreach programs about human trafficking.



§ 39-13-313 - Tennessee Human Trafficking Resource Center Hotline Act.

(a) This section shall be known and may be cited as the "Tennessee Human Trafficking Resource Center Hotline Act."

(b) There is created the Tennessee human trafficking resource center hotline to be established and maintained by the Tennessee bureau of investigation in a manner consistent with this section.

(c) Any governmental entity or private business or establishment that provides or offers a place of assembly or entertainment, transportation, lodging, dining, educational, medical or leisure activities or services, or any business or establishment that is licensed by the state or any political subdivision thereof, or that is engaged in commerce in this state is strongly encouraged to post a sign indicating certain information regarding the Tennessee human trafficking resource center hotline in a location within the governmental entity or establishment where it is visible to employees and the general public. The sign shall be no smaller than eight and one-half inches by eleven inches (8 1/2'' x 11''). Unless stated otherwise in this section, it may be posted near the entrance of the establishment or prominently where notices are usually posted. The sign shall state the following:

Click here to view form

(d) All calls made to the human trafficking resource center hotline, the content of any conversation thereon and the telephone number from which the call was made is confidential, is not an open record and not available for public inspection except by order of a court of competent jurisdiction when necessary in a pending criminal investigation.

(e) (1) Any entity or establishment posting a sign pursuant to this section may post the sign in English, Spanish and any other language mandated by the Voting Rights Act of 1965, P.L. 89-110, compiled in 42 U.S.C. § 1973 et seq., in the county where the sign will be posted.

(2) The title of the sign, the Tennessee human trafficking resource center hotline at 1-855-588-6484, shall be boldfaced, underlined and no smaller than twenty-eight (28) point font size.

(3) The department of labor and workforce development shall provide the sign authorized by this section on its Internet web site for entities or establishments to print as needed.

(4) The department of labor and workforce development shall periodically send an electronic notification to any business or establishment that is licensed by the state or any political subdivision thereof that encourages posting pursuant to this section.



§ 39-13-314 - Offense of human trafficking.

(a) As used in this part, unless the context otherwise indicates:

(1) "Human trafficking offense" means the commission of any act that constitutes the criminal offense of:

(A) Involuntary labor servitude, under § 39-13-307;

(B) Trafficking persons for forced labor or services, under § 39-13-308;

(C) Trafficking for commercial sex act, under § 39-13-309; or

(D) Promoting the prostitution of a minor, under § 39-13-512; and

(2) "Trafficked person" means a victim of a human trafficking offense.

(b) (1) A trafficked person may bring a civil action for actual damages, compensatory damages, punitive damages, injunctive relief, any combination of those or any other appropriate relief.

(2) A prevailing plaintiff is entitled to an award of attorney's fees and costs.

(c) Restitution under this section shall include items covered by the criminal injuries compensation fund under § 40-24-107 and any of the following, if not already covered by the court's restitution order:

(1) Costs of medical and psychological treatment, including physical and occupational therapy and rehabilitation, at the court's discretion;

(2) Costs of necessary transportation, temporary housing, and child care, at the court's discretion;

(3) Attorney's fees and other court-related costs such as victim advocate fees;

(4) The greater of:

(A) The value of the victim's labor as guaranteed under the minimum wage and overtime provisions of the Fair Labor Standards Act (FLSA), compiled in 29 U.S.C. § 201 et seq., or state equivalent; or

(B) The gross income or value to the defendant of the victim's labor or services or of any commercial sex acts engaged in by the victim while in the human trafficking situation;

(5) Return of property, cost of damage to property, or full value of property if destroyed or damaged beyond repair;

(6) Compensation for emotional distress, pain, and suffering;

(7) (A) Expenses incurred by a victim and any household members or other family members in relocating away from the defendant or the defendant's associates, including, but not limited to, deposits for utilities and telephone service, deposits for rental housing, temporary lodging and food expenses, clothing, and personal items;

(B) Expenses incurred pursuant to subdivision (c)(7)(A) shall be verified by law enforcement to be necessary for the personal safety of the victim or household or family members, or by a mental health treatment provider to be necessary for the emotional well-being of the victim;

(8) Repatriation of the victim to the victim's home country, if applicable; and

(9) Any and all other losses suffered by the victim as a result of human trafficking offenses.

(d) (1) A legal guardian, family member, representative of the trafficked person or court appointee may represent the trafficked person or the trafficked person's estate if deceased.

(2) If the trafficked person dies as a result of a human trafficking offense, a surviving spouse of the trafficked person is eligible for restitution. If no surviving spouse exists, restitution shall be paid to the trafficked person's issue or their descendants per stirpes. If no surviving spouse, issue, or descendants exist, restitution shall be paid to the trafficked person's estate.

(e) A person named in this section may not receive any funds from restitution if such person engaged in violations of a human trafficking offense.



§ 39-13-315 - Offense of advertising commercial sexual abuse of a minor.

(a) A person commits the offense of advertising commercial sexual abuse of a minor if the person knowingly sells or offers to sell an advertisement that would appear to a reasonable person to be for the purpose of engaging in what would be a commercial sex act, as defined in § 39-13-301, with a minor.

(b) (1) Advertising commercial sexual abuse of a minor is a Class C felony.

(2) In addition to any authorized period of incarceration, advertising commercial sexual abuse of a minor is punishable by a minimum fine of ten thousand dollars ($10,000).

(c) In a prosecution under this section, it is not a defense that the defendant did not know the age of the minor depicted in the advertisement. It is a defense, which the defendant must prove by a preponderance of the evidence, that at the time of the offense, the defendant made a reasonable bona fide attempt to ascertain the true age of the minor appearing in the advertisement by requiring, prior to publication of the advertisement, production of a driver license, marriage license, birth certificate, or other governmental or educational identification card or paper of the minor depicted in the advertisement and did not rely solely on oral or written allegations of the minor's age or the apparent age of the minor.






Part 4 - Robbery

§ 39-13-401 - Robbery.

(a) Robbery is the intentional or knowing theft of property from the person of another by violence or putting the person in fear.

(b) Robbery is a Class C felony.



§ 39-13-402 - Aggravated robbery.

(a) Aggravated robbery is robbery as defined in § 39-13-401:

(1) Accomplished with a deadly weapon or by display of any article used or fashioned to lead the victim to reasonably believe it to be a deadly weapon; or

(2) Where the victim suffers serious bodily injury.

(b) Aggravated robbery is a Class B felony.



§ 39-13-403 - Especially aggravated robbery.

(a) Especially aggravated robbery is robbery as defined in § 39-13-401:

(1) Accomplished with a deadly weapon; and

(2) Where the victim suffers serious bodily injury.

(b) Especially aggravated robbery is a Class A felony.



§ 39-13-404 - Carjacking.

(a) "Carjacking" is the intentional or knowing taking of a motor vehicle from the possession of another by use of:

(1) A deadly weapon; or

(2) Force or intimidation.

(b) Carjacking is a Class B felony.






Part 5 - Sexual Offenses

§ 39-13-501 - Definitions for §§ 39-13-501 -- 39-13-511.

As used in §§ 39-13-501 -- 39-13-511, except as specifically provided in § 39-13-505, unless the context otherwise requires:

(1) "Coercion" means threat of kidnapping, extortion, force or violence to be performed immediately or in the future or the use of parental, custodial, or official authority over a child less than fifteen (15) years of age;

(2) "Intimate parts" includes semen, vaginal fluid, the primary genital area, groin, inner thigh, buttock or breast of a human being;

(3) "Mentally defective" means that a person suffers from a mental disease or defect which renders that person temporarily or permanently incapable of appraising the nature of the person's conduct;

(4) "Mentally incapacitated" means that a person is rendered temporarily incapable of appraising or controlling the person's conduct due to the influence of a narcotic, anesthetic or other substance administered to that person without the person's consent, or due to any other act committed upon that person without the person's consent;

(5) "Physically helpless" means that a person is unconscious, asleep or for any other reason physically or verbally unable to communicate unwillingness to do an act;

(6) "Sexual contact" includes the intentional touching of the victim's, the defendant's, or any other person's intimate parts, or the intentional touching of the clothing covering the immediate area of the victim's, the defendant's, or any other person's intimate parts, if that intentional touching can be reasonably construed as being for the purpose of sexual arousal or gratification;

(7) "Sexual penetration" means sexual intercourse, cunnilingus, fellatio, anal intercourse, or any other intrusion, however slight, of any part of a person's body or of any object into the genital or anal openings of the victim's, the defendant's, or any other person's body, but emission of semen is not required; and

(8) "Victim" means the person alleged to have been subjected to criminal sexual conduct and includes the spouse of the defendant.



§ 39-13-502 - Aggravated rape.

(a) Aggravated rape is unlawful sexual penetration of a victim by the defendant or the defendant by a victim accompanied by any of the following circumstances:

(1) Force or coercion is used to accomplish the act and the defendant is armed with a weapon or any article used or fashioned in a manner to lead the victim reasonably to believe it to be a weapon;

(2) The defendant causes bodily injury to the victim;

(3) The defendant is aided or abetted by one (1) or more other persons; and

(A) Force or coercion is used to accomplish the act; or

(B) The defendant knows or has reason to know that the victim is mentally defective, mentally incapacitated or physically helpless.

(b) Aggravated rape is a Class A felony.



§ 39-13-503 - Rape.

(a) Rape is unlawful sexual penetration of a victim by the defendant or of the defendant by a victim accompanied by any of the following circumstances:

(1) Force or coercion is used to accomplish the act;

(2) The sexual penetration is accomplished without the consent of the victim and the defendant knows or has reason to know at the time of the penetration that the victim did not consent;

(3) The defendant knows or has reason to know that the victim is mentally defective, mentally incapacitated or physically helpless; or

(4) The sexual penetration is accomplished by fraud.

(b) Rape is a Class B felony.



§ 39-13-504 - Aggravated sexual battery.

(a) Aggravated sexual battery is unlawful sexual contact with a victim by the defendant or the defendant by a victim accompanied by any of the following circumstances:

(1) Force or coercion is used to accomplish the act and the defendant is armed with a weapon or any article used or fashioned in a manner to lead the victim reasonably to believe it to be a weapon;

(2) The defendant causes bodily injury to the victim;

(3) The defendant is aided or abetted by one (1) or more other persons; and

(A) Force or coercion is used to accomplish the act; or

(B) The defendant knows or has reason to know that the victim is mentally defective, mentally incapacitated or physically helpless; or

(4) The victim is less than thirteen (13) years of age.

(b) Aggravated sexual battery is a Class B felony.



§ 39-13-505 - Sexual battery.

(a) Sexual battery is unlawful sexual contact with a victim by the defendant or the defendant by a victim accompanied by any of the following circumstances:

(1) Force or coercion is used to accomplish the act;

(2) The sexual contact is accomplished without the consent of the victim and the defendant knows or has reason to know at the time of the contact that the victim did not consent;

(3) The defendant knows or has reason to know that the victim is mentally defective, mentally incapacitated or physically helpless; or

(4) The sexual contact is accomplished by fraud.

(b) As used in this section, "coercion" means the threat of kidnapping, extortion, force or violence to be performed immediately or in the future.

(c) Sexual battery is a Class E felony.



§ 39-13-506 - Mitigated statutory rape -- Statutory rape -- Aggravated statutory rape.

(a) Mitigated statutory rape is the unlawful sexual penetration of a victim by the defendant, or of the defendant by the victim when the victim is at least fifteen (15) but less than eighteen (18) years of age and the defendant is at least four (4) but not more than five (5) years older than the victim.

(b) Statutory rape is the unlawful sexual penetration of a victim by the defendant or of the defendant by the victim when:

(1) The victim is at least thirteen (13) but less than fifteen (15) years of age and the defendant is at least four (4) years but less than ten (10) years older than the victim; or

(2) The victim is at least fifteen (15) but less than eighteen (18) years of age and the defendant is more than five (5) but less than ten (10) years older than the victim.

(c) Aggravated statutory rape is the unlawful sexual penetration of a victim by the defendant, or of the defendant by the victim when the victim is at least thirteen (13) but less than eighteen (18) years of age and the defendant is at least ten (10) years older than the victim.

(d) (1) Mitigated statutory rape is a Class E felony.

(2) (A) Statutory rape is a Class E felony.

(B) In addition to the punishment provided for a person who commits statutory rape for the first time, the trial judge may order, after taking into account the facts and circumstances surrounding the offense, including the offense for which the person was originally charged and whether the conviction was the result of a plea bargain agreement, that the person be required to register as a sexual offender pursuant to title 40, chapter 39, part 2.

(3) Aggravated statutory rape is a Class D felony.



§ 39-13-508 - Abolition of common law offenses of seduction and criminal conversation.

(a) No cause of action shall be maintained that is based upon the common law torts of seduction or criminal conversation, and those torts are abolished.

(b) Nothing in this section shall be construed as prohibiting a cause of action based upon a sexual offense, which offenses include, but are not limited to, those set out in this part.



§ 39-13-509 - Sexual contact with a minor -- Sexual contact by an authority figure.

(a) It is an offense for a defendant to engage in unlawful sexual contact with a minor when:

(1) The minor is at least thirteen (13) but less than eighteen (18) years of age;

(2) The defendant is at least four (4) years older than the victim; and

(3) The defendant was, at the time of the offense, in a position of trust, or had supervisory or disciplinary power over the minor by virtue of the defendant's legal, professional, or occupational status and used the position of trust or power to accomplish the sexual contact; or

(4) The defendant had, at the time of the offense, parental or custodial authority over the minor and used the authority to accomplish the sexual contact.

(b) As used in this section, "sexual contact" means the defendant intentionally touches or kisses the minor's lips with the defendant's lips if such touching can be reasonably construed as being for the purpose of sexual arousal or gratification.

(c) Sexual contact by an authority figure is a Class A misdemeanor with a mandatory minimum fine of one thousand dollars ($1,000).

(d) Each instance of unlawful sexual contact shall be considered a separate offense.



§ 39-13-511 - Indecent exposure.

(a) (1) A person commits the offense of indecent exposure who:

(A) In a public place, as defined in § 39-11-106, or on the private premises of another, or so near thereto as to be seen from the private premises:

(i) Intentionally:

(a) Exposes the person's genitals or buttocks to another; or

(b) Engages in sexual contact or sexual penetration as defined in § 39-13-501; and

(ii) Reasonably expects that the acts will be viewed by another and the acts:

(a) Will offend an ordinary viewer; or

(b) Are for the purpose of sexual arousal and gratification of the defendant; or

(B) (i) Knowingly invites, entices or fraudulently induces the child of another into the person's residence for the purpose of attaining sexual arousal or gratification by intentionally engaging in the following conduct in the presence of the child:

(a) Exposure of such person's genitals, buttocks or female breasts; or

(b) Masturbation; or

(ii) Knowingly engages in the person's own residence, in the intended presence of any child, for the defendant's sexual arousal or gratification the following intentional conduct:

(a) Exposure of the person's genitals, buttocks or female breasts; or

(b) Masturbation.

(2) No prosecution shall be commenced for a violation of subdivision (a)(1)(B)(ii)(a) based solely upon the uncorroborated testimony of a witness who shares with the accused any of the relationships described in § 36-3-601(5).

(3) For subdivision (a)(1)(B)(i) or (a)(1)(B)(ii) to apply, the defendant must be eighteen (18) years of age or older and the child victim must be less than thirteen (13) years of age.

(b) (1) "Indecent exposure", as defined in subsection (a), is a Class B misdemeanor, unless subdivision (b)(2), (b)(3) or (b)(4) applies.

(2) If the defendant is eighteen (18) years of age or older and the victim is under thirteen (13) years of age, indecent exposure is a Class A misdemeanor.

(3) If the defendant is eighteen (18) years of age or older and the victim is under thirteen (13) years of age, and the defendant has any combination of two (2) or more prior convictions under this section or § 39-13-517, or is a sexual offender, violent sexual offender or violent juvenile sexual offender, as defined in § 40-39-202, the offense is a Class E felony.

(4) If the defendant is eighteen (18) years of age or older and the victim is under thirteen (13) years of age, and the offense occurs on the property of any public school, private or parochial school, licensed day care center or other child care facility during a time at which a child or children are likely to be present on the property, the offense is a Class E felony.

(c) (1) A person confined in a penal institution, as defined in § 39-16-601, commits the offense of indecent exposure who with the intent to abuse, torment, harass or embarrass a guard:

(A) Intentionally exposes the person's genitals or buttocks to the guard; or

(B) Engages in sexual contact as defined in § 39-13-501.

(2) For purposes of this subsection (c), "guard" means any sheriff, jailer, guard, correctional officer or other authorized personnel charged with the custody of the person.

(3) Notwithstanding subsection (b), a violation of this subsection (c) is a Class A misdemeanor.

(d) This section does not apply to a mother who is breastfeeding her child in any location, public or private.



§ 39-13-512 - Prostitution -- Definitions.

As used in §§ 39-13-512 -- 39-13-515, unless the context otherwise requires:

(1) "House of prostitution" means any place where prostitution or the promotion of prostitution is regularly carried on by one (1) or more persons under the control, management or supervision of another;

(2) "Inmate" means, within the meaning of this part concerning prostitution, a person who engages in prostitution in or through the agency of a house of prostitution;

(3) "Patronizing prostitution" means soliciting or hiring another person with the intent that the other person engage in prostitution, or entering or remaining in a house of prostitution for the purpose of engaging in sexual activity;

(4) "Promoting prostitution" means:

(A) Owning, controlling, managing, supervising, or in any way keeping, alone or in association with others, a business for the purpose of engaging in prostitution, or a house of prostitution;

(B) Procuring an inmate for a house of prostitution;

(C) Encouraging, inducing, or otherwise purposely causing another to become a prostitute;

(D) Soliciting a person to patronize a prostitute;

(E) Procuring a prostitute for a patron; or

(F) Soliciting, receiving, or agreeing to receive any benefit for engaging in any of the activities defined in subdivisions (4)(A)-(E);

(5) "Promoting prostitution of a minor" means engaging in any of the activities described in subdivision (4) when one (1) or more of the persons engaged in prostitution is less than eighteen (18) years of age or has an intellectual disability;

(6) "Prostitution" means engaging in, or offering to engage in, sexual activity as a business or being an inmate in a house of prostitution or loitering in a public place for the purpose of being hired to engage in sexual activity; and

(7) "Sexual activity" means any sexual relations including homosexual sexual relations.



§ 39-13-513 - Prostitution -- Defenses.

(a) A person commits an offense under this section who engages in prostitution.

(b) (1) Prostitution is a Class B misdemeanor.

(2) Prostitution committed within one hundred feet (100') of a church or within one and one-half (11/2) miles of a school, such distance being that established by § 49-6-2101, for state-funded school transportation, is a Class A misdemeanor.

(3) A person convicted of prostitution within one and one-half (11/2) miles of a school shall, in addition to any other authorized punishment, be sentenced to at least seven (7) days of incarceration and be fined at least one thousand dollars ($1,000).

(c) As used in subsection (b), "school" means all public and private schools that conduct classes in any grade from kindergarten through grade twelve (K-12).

(d) Notwithstanding any provision of this section to the contrary, if it is determined after a reasonable detention for investigative purposes, that a person suspected of or charged with a violation of this section is under eighteen (18) years of age, that person shall be immune from prosecution for prostitution as a juvenile or adult. A law enforcement officer who takes a person under eighteen (18) years of age into custody for a suspected violation of this section shall, upon determination that the person is a minor, provide the minor with the telephone number for the Tennessee human trafficking resource center hotline and release the minor to the custody of a parent or legal guardian or transport the minor to a shelter care facility designated by the juvenile court judge to facilitate the release of the minor to the custody of a parent or legal guardian.

(e) It is a defense to prosecution under this section that a person charged with a violation of this section was so charged for conduct that occurred because the person was a victim of an act committed in violation of § 39-13-307 or § 39-13-309, or because the person was a victim as defined under the Trafficking Victims Protection Act, compiled in 22 U.S.C. § 7102.



§ 39-13-514 - Patronizing prostitution - Unacceptable defenses.

(a) A person commits an offense under this section who patronizes prostitution.

(b) (1) Patronizing prostitution is a Class B misdemeanor.

(2) Patronizing prostitution within one hundred feet (100') of a church or within one and one-half (11/2) miles of a school, such distance being that established by § 49-6-2101, for state-funded school transportation, is a Class A misdemeanor.

(3) A person convicted of patronizing prostitution within one and one-half (1 1/2) miles of a school shall, in addition to any other authorized punishment, be sentenced to at least seven (7) days of incarceration and be fined at least one thousand dollars ($1,000).

(4) (A) Patronizing prostitution from a person who is younger than eighteen (18) years of age or has an intellectual disability is punishable as trafficking for commercial sex acts under § 39-13-309.

(B) Nothing in this subdivision (b)(4) shall be construed as prohibiting prosecution under any other applicable law.

(c) As used in subsection (b), "school" means all public and private schools that conduct classes in any grade from kindergarten through grade twelve (K-12).

(d) It is not a defense to a violation of this section that:

(1) The subject of the offense is a law enforcement officer; or

(2) The victim of the offense is a minor and consented to the offense.



§ 39-13-515 - Promoting prostitution - Unacceptable defenses.

(a) A person commits an offense under this section who promotes prostitution.

(b) Except as provided in subsection (c), promoting prostitution is a Class E felony.

(c) Promoting prostitution of a minor is punishable as trafficking for a commercial sex act under § 39-13-309.

(d) It is not a defense to a violation of this section that:

(1) The subject of the offense is a law enforcement officer; or

(2) The victim of the offense is a minor and consented to the offense.



§ 39-13-516 - Aggravated prostitution.

(a) A person commits aggravated prostitution when, knowing that such person is infected with HIV, the person engages in sexual activity as a business or is an inmate in a house of prostitution or loiters in a public place for the purpose of being hired to engage in sexual activity.

(b) For the purposes of this section, "HIV" means the human immunodeficiency virus or any other identified causative agent of acquired immunodeficiency syndrome.

(c) Nothing in this section shall be construed to require that an infection with HIV has occurred in order for a person to have committed aggravated prostitution.

(d) Aggravated prostitution is a Class C felony.



§ 39-13-517 - Public indecency.

(a) As used in this section:

(1) "Nudity" or "state of nudity" means the showing of the bare human male or female genitals or pubic area with less than a fully opaque covering, the showing of the female breast with less than a fully opaque covering of the areola, or the showing of the covered male genitals in a discernibly turgid state. Nudity or state of nudity does not include a mother in the act of nursing the mother's baby; and

(2) (A) (i) "Public place" means any location frequented by the public, or where the public is present or likely to be present, or where a person may reasonably be expected to be observed by members of the public. Public place includes, but is not limited to, streets, sidewalks, parks, beaches, business and commercial establishments, whether for profit or not-for-profit and whether open to the public at large or where entrance is limited by a cover charge or membership requirement, bottle clubs, hotels, motels, restaurants, night clubs, country clubs, cabarets and meeting facilities utilized by any religious, social, fraternal or similar organizations;

(ii) For purposes of subdivision (b)(1) and (b)(2), "public place" includes a public restroom, whether single sex or not;

(B) Premises used solely as a private residence, whether permanent or temporary in nature, are not deemed to be a public place. Public place does not include enclosed single sex functional showers, locker or dressing room facilities, enclosed motel rooms and hotel rooms designed and intended for sleeping accommodations, doctors' offices, portions of hospitals and similar places in which nudity or exposure is necessarily and customarily expected outside of the home and the sphere of privacy constitutionally protected therein; nor does it include a person appearing in a state of nudity in a modeling class operated by a proprietary school, licensed by the state of Tennessee, a college, junior college, or university supported entirely or partly by taxation, or a private college or university where such private college or university maintains and operates educational programs in which credits are transferable to a college, junior college, or university supported entirely or partly by taxation or an accredited private college. Public place does not include a private facility that has been formed as a family-oriented clothing optional facility, properly licensed by the state.

(b) A person commits the offense of public indecency who, in a public place, knowingly or intentionally:

(1) Engages in sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or other ultimate sex acts;

(2) Fondles the genitals of the person, or another person; or

(3) Appears in a state of nudity or performs an excretory function.

(c) A person does not violate subsection (b) if the person makes intentional and reasonable attempts to conceal the person from public view while performing an excretory function, and the person performs the function in an unincorporated area of the state.

(d) Public indecency is punishable as follows:

(1) A first or second offense is a Class B misdemeanor punishable only by a fine of five hundred dollars ($500) unless otherwise specified under subdivision (d)(3);

(2) Unless subdivision (d)(3) applies, a third or subsequent offense is a Class A misdemeanor punishable by a fine of one thousand five hundred dollars ($1,500) or confinement for not more than eleven (11) months and twenty-nine (29) days, or both; and

(3) (A) Notwithstanding subdivisions (d)(1) and (2), where the offense involves the defendant engaging in masturbation by self-stimulation, or the use of an inanimate object, on the property of any public school, private or parochial school, licensed day care center, or other child care facility, and the defendant knows or reasonably should know that a child or children are likely to be present on the property at the time of the conduct, the offense is a Class E felony;

(B) Where a person is charged with a violation under subdivision (d)(3)(A), and the court grants judicial diversion under § 40-35-313, the court shall order, as a condition of probation, that the person be enrolled in a satellite-based monitoring program for the full extent of the person's term of probation, in a manner consistent with the requirements of § 40-39-302.

(e) If a person is arrested for public indecency while working as an employee or a contractor, the employer or principal may be held liable for a fine imposed by subdivision (d); provided, however, the employer may not be held liable under this section unless it is shown the employer knew or should have known the acts of the employee or contractor were in violation of this section.

(f) This section does not apply to any theatrical production that contains nudity performed in a theater by a professional or amateur theatrical or musical company that has serious artistic merit; provided, that the production is not in violation of chapter 17, part 9 of this title.

(g) This section shall not affect in any fashion the ability of local jurisdictions or the state of Tennessee to regulate any activity where alcoholic beverages, including malt beverages, are sold for consumption.



§ 39-13-518 - Continuous sexual abuse of a child -- Felony offense -- Penalties -- Notice identifying multiple acts of sexual abuse of a child.

(a) As used in this section:

(1) "Multiple acts of sexual abuse of a child" means:

(A) (i) Engaging in three (3) or more incidents of sexual abuse of a child involving the same minor child on separate occasions; provided, that at least one (1) such incident occurred within the county in which the charge is filed and that one (1) such incident occurred on or after July 1, 2014;

(ii) Engaging in at least one (1) incident of sexual abuse of a child upon three (3) or more different minor children on separate occasions; provided, that at least one (1) such incident occurred within the county in which the charge is filed and that one (1) such incident occurred on or after July 1, 2014; or

(iii) Engaging in five (5) or more incidents of sexual abuse of a child involving two (2) or more different minor children on separate occasions; provided, that at least one (1) such incident occurred within the county in which the charge is filed and that one (1) such incident occurred on or after July 1, 2014; and

(B) The victims of the incidents of sexual abuse of a child share distinctive, common characteristics, qualities or circumstances with respect to each other or to the person committing the offenses, or there are common methods or characteristics in the commission of the offense, allowing otherwise individual offenses to merge into a single continuing offense involving a pattern of criminal activity against similar victims. Common characteristics, qualities or circumstances for purposes of this subdivision (a)(1)(B) include, but are not limited to:

(i) The victims are related to the defendant by blood or marriage;

(ii) The victims reside with the defendant; or

(iii) The defendant was an authority figure, as defined in § 39-13-527(a)(3), to the victims and the victims knew each other; and

(2) "Sexual abuse of a child" means to commit an act upon a minor child that is a violation of:

(A) § 39-13-502, if the child is more than thirteen (13) but less than eighteen (18) years of age;

(B) § 39-13-503, if the child is more than thirteen (13) but less than eighteen (18) years of age;

(C) § 39-13-504;

(D) § 39-13-522;

(E) § 39-13-527;

(F) § 39-13-529(a);

(G) § 39-13-531; or

(H) § 39-13-532.

(b) A person commits continuous sexual abuse of a child who:

(1) Over a period of ninety (90) days or more, engages in multiple acts of sexual abuse of a child as defined in subdivision (a)(1)(A)(i) or (a)(1)(A)(ii); or

(2) Over a period of less than ninety (90) days, engages in multiple acts of sexual abuse of a child as defined in subdivision (a)(1)(A)(iii).

(c) (1) A violation of subsection (b) is a Class A felony if at least three (3) of the acts of sexual abuse of a child constitute violations of any of the following:

(A) § 39-13-502, if the child is more than thirteen (13) but less than eighteen (18) years of age;

(B) § 39-13-503, if the child is more than thirteen (13) but less than eighteen (18) years of age;

(C) § 39-13-504;

(D) § 39-13-522;

(E) § 39-13-529(a); or

(F) § 39-13-531.

(2) If one (1) of the three (3) or more violations under subdivision (c)(1) would be punished as a Class B felony if it were a single conviction, then the punishment for a violation of subsection (b) shall be a Class B felony.

(3) A violation of subsection (b) is a Class B felony if there are less than three (3) acts of sexual abuse of a child under the following subdivisions (c)(3)(A) -- (F) but there are at least three (3) acts under any combination of subdivision (c)(1) and this subdivision (c)(3):

(A) § 39-13-502, if the child is more than thirteen (13) but less than eighteen (18) years of age;

(B) § 39-13-503, if the child is more than thirteen (13) but less than eighteen (18) years of age;

(C) § 39-13-504;

(D) § 39-13-522;

(E) § 39-13-529(a); or

(F) § 39-13-531.

(4) A violation of subsection (b) is a Class C felony if at least three (3) of the acts of sexual abuse of a child constitute violations of the following:

(A) § 39-13-527; or

(B) § 39-13-532.

(d) At least thirty (30) days prior to trial, the state shall file with the court a written notice identifying the multiple acts of sexual abuse of a child upon which the violation of this section is based. The notice shall include the identity of the victim and the statutory offense violated. Upon good cause, and where the defendant was unaware of the predicate offenses listed in the notice, the trial court may grant a continuance to facilitate proper notification of the incidents of sexual abuse of a child and for preparation by the defense of such incidents specified in the statement.

(e) The jury must agree unanimously that the defendant:

(1) (A) During a period of ninety (90) or more days in duration, committed three (3) or more acts of sexual abuse of a child; or

(B) During a period of less than ninety (90) days in duration, committed five (5) or more acts of sexual abuse of a child against at least two (2) different children; and

(2) Committed at least three (3) of the same specific acts of sexual abuse within the specified time period if prosecution is under subdivision (e)(1)(A) and at least five (5) of the same specific acts of sexual abuse within the specified time period if prosecution is under subdivision (e)(1)(B).

(f) The state may charge alternative violations of this section and of the separate offenses committed within the same time period. The separate incidents shall be alleged in separate counts and joined in the same action. A person may be convicted either of one (1) criminal violation of this section, or for one (1) or more of the separate incidents of sexual abuse of a child committed within the county in which the charges were filed, but not both. The state shall not be required to elect submission to the jury of the several counts. The jury shall be instructed to return a verdict on all counts in the indictment. In the event that a verdict of guilty is returned on a separate count that was included in the notice of separate incidents of sexual abuse of a child and the jury returns a verdict of guilty for a violation of this section, at the sentencing hearing the trial judge shall merge the separate count into the conviction under this section and only impose a sentence under this section. A conviction for a violation of this section bars the prosecution of the individual incidents of sexual abuse of a child as separate offenses described in the pretrial notice filed by the state and presented to the jury. A prosecution for a violation of this section does not bar a prosecution in the same action for individual incidents of sexual abuse not identified in the state's pretrial notice. The state shall be required to elect as to those individual incidents of sexual abuse not contained in the pretrial notice prior to submission to the jury. A conviction for such elected offenses shall not be subject to merger at sentencing.

(g) Notwithstanding any other law to the contrary, a person convicted of a violation of this section shall be punished by imprisonment and shall be sentenced from within the full range of punishment for the offense, between Ranges I -- III.



§ 39-13-519 - Forensic medical examination of victims of sexually oriented crime -- Protocol for collection and processing of sexual assault evidence kits and hold kits.

(a) As used in this section, unless the context otherwise requires:

(1) "Forensic medical examination" means an examination by any healthcare provider who provides medical care and gathers evidence of a sexually oriented crime in a manner suitable for use in a court of law, provided to a victim reporting a sexually oriented crime to a healthcare provider;

(2) "Hold kit" means a sexual assault evidence collection kit of an adult victim that is coded with a number rather than a name pending the victim's decision to report the crime to law enforcement authorities, and has not been submitted to the state crime lab or similar qualified laboratory;

(3) "Law enforcement agency" means:

(A) An established state or local agency that:

(i) Is responsible and has the duty to prevent and detect crime and enforce laws or local ordinances; and

(ii) Has employees who are authorized to make arrests for crimes while acting within the scope of their authority; and

(B) A campus security force created by an institution of higher education pursuant to § 49-7-118;

(4) "Sexual assault evidence collection kit" means evidence collected from the victim of a sexually oriented crime with a sexual assault evidence collection kit provided by the state of Tennessee;

(5) "Sexually oriented crime" means those crimes listed in § 29-13-118(b); and

(6) "Victim" means a victim of a sexually oriented crime as defined in § 29-13-118(b).

(b) A victim of a sexually oriented crime is entitled to a forensic medical examination without charge to the victim as provided in § 29-13-118. Upon the conclusion of the forensic examination, the resulting sexual assault evidence collection kit or hold kit shall be released to a law enforcement agency by a healthcare provider for storage or transmission to the state crime lab or other similar qualified laboratory for either serology or deoxyribonucleic acid (DNA) testing.

(c) (1) If an adult victim elects not to report the alleged offense to police at the time of the forensic medical examination, the sexual assault evidence collection kit becomes a hold kit, and the healthcare provider shall assign a number to identify the kit rather than use the victim's name. The healthcare provider shall provide the victim with the identifying number placed on the victim's hold kit, information about where and how long the kit will be stored, and the procedures for making a police report. The hold kit shall be released to the appropriate law enforcement agency for storage pursuant to subdivision (d)(2).

(2) If an adult victim reports the alleged offense to the police, or the victim is a minor, the healthcare provider shall attach the victim's name to the sexual assault evidence collection kit, and it shall be released to the appropriate law enforcement agency.

(d) (1) The law enforcement agency shall, within sixty (60) days of taking possession of the sexual assault evidence collection kit with the victim's name affixed to it, submit the kit to the Tennessee bureau of investigation or similar qualified laboratory for either serology or deoxyribonucleic acid (DNA) testing.

(2) Upon receipt of a hold kit with only an identification number attached to it, the law enforcement agency shall store the hold kit for a minimum of three (3) years or until the victim makes a police report, whichever event occurs first. Once the victim makes a police report, the law enforcement agency shall have sixty (60) days from the date of the police report to send the sexual assault evidence collection kit to the state crime lab or other similar qualified laboratory for either serology or deoxyribonucleic acid (DNA) testing. However, no hold kit shall be submitted to the state crime lab or similar laboratory for testing until the victim has made a police report.



§ 39-13-520 - Creation of model policy for handling, maintenance and testing of sexual assault evidence kits and hold kits.

(a) To provide for the implementation and efficient operation of § 39-13-519 and to ensure a uniform policy for the handling, maintenance, and testing of sexual assault evidence kits and hold kits, the domestic violence state coordinating council shall create a model policy for law enforcement agencies responding to reports of sexually oriented crimes.

(b) The model policy shall include guidelines for officers on:

(1) Investigating reports of sexually oriented crimes;

(2) Providing victim assistance;

(3) Collaborating with victim advocates, healthcare providers, and victim service agencies; and

(4) Collecting, storing, and submitting sexual assault evidence kits to the state crime lab or similar qualified laboratory for either serology or deoxyribonucleic acid (DNA) testing.

(c) The model policy shall be distributed to all law enforcement agencies that are likely to encounter reports of sexually oriented crimes on or before January 1, 2016.

(d) All law enforcement agencies that are likely to encounter reports of sexually oriented crimes shall establish written policies and procedures on responding to reports of sexually oriented crimes. An agency may adopt the model policy developed by the domestic violence state coordinating council or an agency may adopt its own policy; provided, that the policy includes the same or higher standards as the model policy developed by the council. Each agency shall adopt its written policy on or before July 1, 2016.



§ 39-13-521 - HIV testing of persons convicted of sexual offenses -- Release of test results.

(a) When a person is initially arrested for violating § 39-13-502, § 39-13-503, § 39-13-506, § 39-13-522, § 39-13-531 or § 39-13-532 that person shall undergo human immunodeficiency virus (HIV) testing immediately, or not later than forty-eight (48) hours after the presentment of the information or indictment, with or without the request of the victim. A licensed medical laboratory shall perform the test at the expense of the person arrested. The person arrested shall obtain a confirmatory test when necessary and shall be referred to appropriate counseling.

(b) (1) The licensed medical laboratory shall report the results of the HIV test required under this section immediately to the victim.

(2) The result of any HIV test required under this section is not a public record and shall be available only to:

(A) The victim;

(B) The parent or guardian of a minor or incapacitated victim;

(C) The attending physician of the person tested and of the victim;

(D) The department of health;

(E) The department of correction;

(F) The person tested; and

(G) The district attorney general prosecuting the case.

(c) If the arrestee is convicted, the court shall review the HIV test results prior to sentencing.

(d) (1) For purposes of this section, "HIV" means the human immunodeficiency virus or any other identified causative agent of acquired immunodeficiency syndrome.

(2) For purposes of this section, "HIV test" means a test of an individual for the presence of human immunodeficiency virus, or for antibodies or antigens that result from HIV infection, or for any other substance specifically indicating infection with HIV. The department of health shall promulgate rules designating the proper test method to be used for this purpose.

(3) Nothing in this section shall be construed to require the actual transmission of HIV in order for the court to consider it as a mandatory enhancement factor.

(e) Upon the conviction of the defendant for a violation of § 39-13-513, § 39-13-514 or § 39-13-515, the court shall order the convicted person to submit to an HIV test. The test shall be performed by a licensed medical laboratory at the expense of the defendant. The defendant shall obtain a confirmatory test when necessary. The defendant shall be referred to appropriate counseling. The defendant shall return a certified copy of the results of all tests to the court. The court shall examine results in camera and seal the record. For the sole purpose of determining whether there is probable cause to prosecute a person for aggravated prostitution under § 39-13-516, the district attorney general may view the record, notwithstanding subdivision (b)(2). The district attorney general shall be required to file a written, signed request with the court stating the reason the court should grant permission for the district attorney general to view the record. If the test results indicate the defendant is infected with HIV, then the district attorney general may use the results of the test in a prosecution for aggravated prostitution.



§ 39-13-522 - Rape of a child.

(a) Rape of a child is the unlawful sexual penetration of a victim by the defendant or the defendant by a victim, if the victim is more than three (3) years of age but less than thirteen (13) years of age.

(b) (1) Rape of a child is a Class A felony.

(2) (A) Notwithstanding title 40, chapter 35, a person convicted of a violation of this section shall be punished as a Range II offender; however, the sentence imposed upon such person may, if appropriate, be within Range III but in no case shall it be lower than Range II.

(B) Section 39-13-525(a) shall not apply to a person sentenced under this subdivision (b)(2).

(C) Notwithstanding any law to the contrary, the board of parole may require, as a mandatory condition of supervision for any person convicted under this section, that the person be enrolled in a satellite-based monitoring program for the full extent of the person's term of supervision consistent with the requirements of § 40-39-302.



§ 39-13-523 - Punishment for certain sex offenders.

(a) As used in this section, unless the context otherwise requires:

(1) "Aggravated rapist" means a person convicted of violating § 39-13-502;

(2) "Child rapist" means a person convicted one (1) or more times of rape of a child as defined by § 39-13-522;

(3) "Child sexual predator" means a person who:

(A) Is convicted in this state of committing an offense on or after July 1, 2007, that is classified in subdivision (a)(5) as a predatory offense; and

(B) Has one (1) or more prior convictions for an offense classified in subdivision (a)(5) as a predatory offense;

(4) "Multiple rapist" means a person convicted two (2) or more times of violating § 39-13-503, or a person convicted at least one (1) time of violating § 39-13-502 and at least one (1) time of violating § 39-13-503;

(5) "Predatory offenses" means:

(A) Aggravated sexual battery under § 39-13-504(a)(4);

(B) Statutory rape by an authority figure under § 39-13-532;

(C) Sexual battery by an authority figure under § 39-13-527;

(D) Solicitation of a minor to commit a sex offense under § 39-13-528;

(E) Solicitation of a minor to perform sex acts under § 39-13-529; and

(F) Aggravated statutory rape under § 39-13-506(c);

(6) (A) "Prior convictions" means that the person serves and is released or discharged from a separate period of incarceration or supervision for the commission of a predatory offense classified in subdivision (a)(5) prior to committing another predatory offense classified in subdivision (a)(5).

(B) "Prior convictions" includes convictions under the laws of any other state, government or country that, if committed in this state, would constitute a predatory offense as classified in subdivision (a)(5). If a felony from a jurisdiction other than Tennessee is not a named predatory offense as classified in subdivision (a)(5) in this state, it shall be considered a prior conviction if the elements of the felony are the same as the elements for an offense classified as a predatory offense; and

(7) "Separate period of incarceration or supervision" includes a sentence to any of the sentencing alternatives set out in § 40-35-104 (c)(3)-(9). Any offense designated as a predatory offense pursuant to subdivision (a)(5) shall be considered as having been committed after a separate period of incarceration or supervision if the predatory offense was committed while the person was:

(A) On probation, parole or community correction supervision for a predatory offense;

(B) Incarcerated for a predatory offense;

(C) Assigned to a program whereby the person enjoys the privilege of supervised release into the community, including, but not limited to, work release, educational release, restitution release or medical furlough for a predatory offense; or

(D) On escape status from any correctional institution when incarcerated for a predatory offense;

(b) Notwithstanding any other law to the contrary, a child sexual predator, aggravated rapist, multiple rapist or a child rapist shall be required to serve the entire sentence imposed by the court undiminished by any sentence reduction credits the person may be eligible for or earn. A child sexual predator, aggravated rapist, multiple rapist or a child rapist shall be permitted to earn any credits for which the person is eligible and the credits may be used for the purpose of increased privileges, reduced security classification, or for any purpose other than the reduction of the sentence imposed by the court.

(c) Title 40, chapter 35, part 5, regarding release eligibility status and parole, shall not apply to or authorize the release of a child sexual predator, aggravated rapist, multiple rapist or child rapist prior to service of the entire sentence imposed by the court.

(d) Nothing in title 41, chapter 1, part 5 shall give either the governor or the board of parole the authority to release or cause the release of a child sexual predator, aggravated rapist, multiple rapist or child rapist prior to service of the entire sentence imposed by the court.

(e) (1) The provisions of this section requiring child sexual predators to serve the entire sentence imposed by the court shall only apply if at least one (1) of the required offenses occurs on or after July 1, 2007.

(2) The provisions of this section requiring multiple rapists to serve the entire sentence imposed by the court shall only apply if at least one (1) of the required offenses occurs on or after July 1, 1992.

(3) The provisions of this section requiring aggravated rapists to serve the entire sentence imposed by the court shall only apply if the required offense occurs on or after July 1, 2012.



§ 39-13-524 - Sentence of community supervision for life.

(a) In addition to the punishment authorized by the specific statute prohibiting the conduct, a person shall receive a sentence of community supervision for life who, on or after:

(1) July 1, 1996, commits a violation of § 39-13-502, § 39-13-503, § 39-13-504, or § 39-13-522;

(2) July 1, 2010, commits a violation of § 39-13-531; or

(3) The applicable date as provided in subdivision (a)(1) or (a)(2) attempts to commit a violation of any of the sections enumerated in subdivision (a)(1) or (a)(2).

(b) The judgment of conviction for all persons to whom subsection (a) applies shall include that the person is sentenced to community supervision for life.

(c) The sentence of community supervision for life shall commence immediately upon the expiration of the term of imprisonment imposed upon the person by the court or upon the person's release from regular parole supervision, whichever first occurs.

(d) (1) A person on community supervision shall be under the jurisdiction, supervision and control of the department of correction in the same manner as a person under parole supervision. The department is authorized on an individual basis to establish such conditions of community supervision as are necessary to protect the public from the person's committing a new sex offense, as well as promoting the rehabilitation of the person.

(2) The department is authorized to impose and enforce a supervision and rehabilitation fee upon a person on community supervision similar to the fee imposed by § 40-28-201. To the extent possible, the department shall set the fee in an amount that will substantially defray the cost of the community supervision program. The department shall also establish a fee waiver procedure for hardship cases and indigency.



§ 39-13-525 - Release from community supervision.

(a) After a person sentenced to community supervision pursuant to § 39-13-524 has been on supervision for a period of fifteen (15) years, the person may petition the sentencing court for release from community supervision.

(b) Upon receiving a petition, the court shall, at least thirty (30) days prior to a hearing on the petition, cause the office of the district attorney general responsible for prosecuting the person to be notified of the person's petition for release from supervision. Upon being notified, the district attorney general shall conduct a criminal history check on the person to determine if the person has been convicted of a criminal offense during the period of community supervision. The district attorney general shall report the results of the criminal history check to the court, together with any other comments the district attorney general may have concerning the person's petition for release. The district attorney general may also appear and testify at the hearing, in lieu of, or in addition to, submitting written comments.

(c) Between the date the petition is filed with the court and the date established by the court for a hearing on the petition, if the person is entitled to a hearing, the person shall be examined and evaluated by a psychiatrist or licensed psychologist with health service designation approved by the board. The cost of the examination and evaluation shall be the sole responsibility of the person petitioning for release from supervision. No hearing on the petition may be conducted until the person has been examined and evaluated in accordance with this subsection (c).

(d) (1) If the report of the district attorney general indicates that the petitioner has been convicted of a criminal offense while under community supervision, the court shall deny the petition without conducting a hearing.

(2) If the report of the district attorney general indicates that the petitioner has not been convicted of a criminal offense while under community supervision, the court shall conduct a hearing on the petition. At the hearing, the court shall call such witnesses, including the examining psychiatrist or licensed psychologist with health service designation or the prosecuting district attorney general, as the court deems necessary to reach an informed and just decision on whether the petitioner should be released from community supervision. The petitioner may offer such witnesses and other proof at the hearing as is relevant to the petition.

(3) If a petition for release from supervision is denied by the court, the person may not file another such petition for a period of three (3) years.



§ 39-13-526 - Violations of community supervision -- Venue for violations.

(a) It is an offense for a person to knowingly violate a condition of community supervision imposed upon the person pursuant to § 39-13-524.

(b) (1) If the conduct that is a violation of a condition of community supervision does not constitute a criminal offense, the violation is a Class A misdemeanor.

(2) If the conduct that is a violation of a condition of community supervision also constitutes a criminal offense that is classified as a misdemeanor, the violation is a Class A misdemeanor.

(3) If the conduct that is a violation of a condition of community supervision also constitutes a criminal offense that is classified as a felony, the violation is a Class E felony.

(4) Each violation of a condition of community supervision constitutes a separate offense.

(c) If the violation of community supervision involves the commission of a new offense, the sentence for a violation of this section shall be served consecutive to any sentence received for commission of the new offense.

(d) (1) The venue for a violation of community supervision shall be in the county where the person was being supervised at the time of the violation and this venue shall include those persons placed on supervision in this state but who are being monitored in another state.

(2) For purposes of prosecuting a violation of community supervision, the probation and parole officer assigned to the person may act as the affiant when seeking an affidavit of complaint against the person.



§ 39-13-527 - Sexual battery by an authority figure.

(a) Sexual battery by an authority figure is unlawful sexual contact with a victim by the defendant or the defendant by a victim accompanied by the following circumstances:

(1) The victim was, at the time of the offense, thirteen (13) years of age or older but less then eighteen (18) years of age; or

(2) The victim was, at the time of the offense, mentally defective, mentally incapacitated or physically helpless, regardless of age; and,

(3) (A) The defendant was at the time of the offense in a position of trust, or had supervisory or disciplinary power over the victim by virtue of the defendant's legal, professional or occupational status and used the position of trust or power to accomplish the sexual contact; or

(B) The defendant had, at the time of the offense, parental or custodial authority over the victim and used the authority to accomplish the sexual contact.

(b) Sexual battery by an authority figure is a Class C felony.



§ 39-13-528 - Offense of solicitation of a minor.

(a) It is an offense for a person eighteen (18) years of age or older, by means of oral, written or electronic communication, electronic mail or Internet services, directly or through another, to intentionally command, request, hire, persuade, invite or attempt to induce a person whom the person making the solicitation knows, or should know, is less than eighteen (18) years of age, or solicits a law enforcement officer posing as a minor, and whom the person making the solicitation reasonably believes to be less than eighteen (18) years of age, to engage in conduct that, if completed, would constitute a violation by the soliciting adult of one (1) or more of the following offenses:

(1) Rape of a child, pursuant to § 39-13-522;

(2) Aggravated rape, pursuant to § 39-13-502;

(3) Rape, pursuant to § 39-13-503;

(4) Aggravated sexual battery, pursuant to § 39-13-504;

(5) Sexual battery by an authority figure, pursuant to § 39-13-527;

(6) Sexual battery, pursuant to § 39-13-505;

(7) Statutory rape, pursuant to § 39-13-506;

(8) Especially aggravated sexual exploitation of a minor, pursuant to § 39-17-1005;

(9) Sexual activity involving a minor, pursuant to § 39-13-529;

(10) Trafficking for commercial sex acts, pursuant to § 39-13-309;

(11) Patronizing prostitution, pursuant to § 39-13-514;

(12) Promoting prostitution, pursuant to § 39-13-515; or

(13) Aggravated sexual exploitation of a minor, pursuant to § 39-17-1004.

(b) It is no defense that the solicitation was unsuccessful, that the conduct solicited was not engaged in, or that the law enforcement officer could not engage in the solicited offense. It is no defense that the minor solicited was unaware of the criminal nature of the conduct solicited.

(c) A violation of this section shall constitute an offense one (1) classification lower than the most serious crime solicited, unless the offense solicited was a Class E felony, in which case the offense shall be a Class A misdemeanor.

(d) A person is subject to prosecution in this state under this section for any conduct that originates in this state, or for any conduct that originates by a person located outside this state, where the person solicited the conduct of a minor located in this state, or solicited a law enforcement officer posing as a minor located within this state.



§ 39-13-529 - Offense of soliciting sexual exploitation of a minor -- Exploitation of a minor by electronic means.

(a) It is an offense for a person eighteen (18) years of age or older, by means of oral, written or electronic communication, electronic mail or Internet service, including webcam communications, directly or through another, to intentionally command, hire, persuade, induce or cause a minor to engage in simulated sexual activity that is patently offensive or in sexual activity, where such simulated sexual activity or sexual activity is observed by that person or by another.

(b) It is unlawful for any person eighteen (18) years of age or older, directly or by means of electronic communication, electronic mail or Internet service, including webcam communications, to intentionally:

(1) Engage in simulated sexual activity that is patently offensive or in sexual activity for the purpose of having the minor view the simulated sexual activity or sexual activity, including circumstances where the minor is in the presence of the person, or where the minor views such activity via electronic communication, including electronic mail, Internet service and webcam communications;

(2) Display to a minor, or expose a minor to, any material containing simulated sexual activity that is patently offensive or sexual activity if the purpose of the display can reasonably be construed as being for the sexual arousal or gratification of the minor or the person displaying the material; or

(3) Display to a law enforcement officer posing as a minor, and whom the person making the display reasonably believes to be less than eighteen (18) years of age, any material containing simulated sexual activity that is patently offensive or sexual activity, if the purpose of the display can reasonably be construed as being for the sexual arousal or gratification of the intended minor or the person displaying the material.

(4) (A) Except as provided in subdivision (b)(4)(B), it is an exception to the application of this subsection (b) that the victim is at least fifteen (15) but less than eighteen (18) years of age and the defendant is no more than four (4) years older than the victim.

(B) Subdivision (b)(4)(A) shall not apply or be an exception to the application of this subsection (b), if the defendant intentionally commanded, hired, induced or caused the victim to violate this subsection (b).

(c) A person is subject to prosecution in this state under this statute for any conduct that originates in this state, or for any conduct that originates by a person located outside this state, where the conduct involved a minor located in this state or the solicitation of a law enforcement officer posing as a minor located in this state.

(d) As used in this section:

(1) "Community" means the judicial district, as defined by § 16-2-506, in which a violation is alleged to have occurred;

(2) "Material" means:

(A) Any picture, drawing, photograph, undeveloped film or film negative, motion picture film, videocassette tape or other pictorial representation;

(B) Any statue, figure, theatrical production or electrical reproduction;

(C) Any image stored on a computer hard drive, a computer disk of any type, or any other medium designed to store information for later retrieval; or

(D) Any image transmitted to a computer or other electronic media or video screen, by telephone line, cable, satellite transmission, or other method that is capable of further transmission, manipulation, storage or accessing, even if not stored or saved at the time of transmission;

(3) "Patently offensive" means that which goes substantially beyond customary limits of candor in describing or representing such matters; and

(4) "Sexual activity" means any of the following acts:

(A) Vaginal, anal or oral intercourse, whether done with another person or an animal;

(B) Masturbation, whether done alone or with another human or an animal;

(C) Patently offensive, as determined by contemporary community standards, physical contact with or touching of a person's clothed or unclothed genitals, pubic area, buttocks or breasts in an act of apparent sexual stimulation or sexual abuse;

(D) Sadomasochistic abuse, including flagellation, torture, physical restraint, domination or subordination by or upon a person for the purpose of sexual gratification of any person;

(E) The insertion of any part of a person's body or of any object into another person's anus or vagina, except when done as part of a recognized medical procedure by a licensed professional;

(F) Patently offensive, as determined by contemporary community standards, conduct, representations, depictions or descriptions of excretory functions; or

(G) Lascivious exhibition of the female breast or the genitals, buttocks, anus or pubic or rectal area of any person.

(e) (1) A violation of subsection (a) is a Class B felony.

(2) A violation of subsection (b) is a Class E felony; provided, that, if the minor is less than thirteen (13) years of age, the violation is a Class C felony.

(f) It shall not be a defense to a violation of this section that a minor victim of the offense consented to the conduct that constituted the offense.



§ 39-13-530 - Forfeiture of any conveyance or real or personal property used in a sexual offense committed against minors -- Child abuse fund.

(a) (1) Any conveyance or real or personal property used in the commission of an offense under this part, is subject to judicial forfeiture under chapter 11, part 7 of this title; provided, however, that the offense is committed against a person under eighteen (18) years of age and was committed on or after July 1, 2006.

(2) Any conveyance or personal property used in the commission of a violation of § 40-39-211 committed on or after July 1, 2012, by a sexual offender or violent sex offender, as defined in § 40-39-202, whose victim was a minor, is, upon conviction, subject to judicial forfeiture as provided in chapter 11, part 7 of this title.

(b) The proceeds from all forfeitures made pursuant to this section shall be transmitted to the general fund, where there is established a general fund reserve to be allocated through the general appropriations act, which shall be known as the child abuse fund. Moneys from the fund shall be expended to fund activities authorized by this section. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this section, and shall not revert to the general fund at the end of the fiscal year. Any excess revenues or interest earned by the revenues shall not revert at the end of the fiscal year, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from the reserve shall not revert to the general fund at the end of the fiscal year, but shall remain available for expenditure in subsequent fiscal years.

(c) The general assembly shall appropriate, through the general appropriations act, fifty percent (50%) of the moneys from the child abuse fund to the department of finance and administration for the child advocacy center fund to be used for child advocacy centers. The appropriations shall be specifically earmarked for the purposes set out in subsection (d).

(d) All moneys appropriated from the child advocacy center fund shall be used exclusively by the department to provide grants to child advocacy centers that are incorporated as a not-for-profit organization, are tax-exempt under § 501 of the Internal Revenue Code, and that have provided child advocacy services for at least six (6) months prior to the application for funds under this subsection (d). The commissioner of finance and administration shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the distribution and use of the grant funds provided by it. The grants shall be for the purpose of providing funding for the continuation of existing programs and services, the creation of new programs and services and the training of personnel in child advocacy centers.

(e) The general assembly shall appropriate, through the general appropriations act, twenty-five percent (25%) of the moneys from the child abuse fund to the department of finance and administration for the court appointed special advocate (CASA) fund. The appropriations shall be specifically earmarked for the purposes set out in subsection (f).

(f) All moneys appropriated from the CASA fund shall be used exclusively by the department to provide grants to CASA programs that are incorporated as a not-for-profit organization, are tax-exempt under § 501 of the Internal Revenue Code and that have provided CASA services for at least six (6) months prior to the application for funds under this subsection (f). The commissioner of finance and administration shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the distribution and use of the grant funds provided by it. The grants shall be for the purpose of providing funding for the continuation of existing programs and services, the creation of new programs and services and the training of personnel and volunteers in CASA programs.

(g) The general assembly shall appropriate, through the general appropriations act, twenty-five percent (25%) of the moneys from the child abuse fund to the department of finance and administration for the child abuse prevention fund. The appropriations shall be specifically earmarked for the purposes set out in subsection (h).

(h) All moneys appropriated from the child abuse prevention fund shall be used exclusively by the department to provide a grant to Prevent Child Abuse Tennessee; provided, that it is incorporated as a not-for-profit organization, is tax-exempt under § 501 of the Internal Revenue Code, codified at 26 U.S.C. § 501, and that it has provided child abuse prevention services for at least six (6) months prior to the application for funds under this subsection (h). The commissioner of finance and administration shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act for the distribution and use of the grant funds provided by it. The grants shall be for the purpose of providing funding for the continuation of existing programs and services, the creation of new programs and services and the training of personnel to plan and carry out a comprehensive statewide child abuse prevention program that includes emphasis on primary and secondary prevention strategies and includes evaluation strategies to assess the effectiveness of prevention activities.

(i) All recipients of funding from the child abuse fund and its subsidiary funds, the child advocacy centers fund, the CASA fund and the child abuse prevention fund, shall collaborate with each other and also with the department of children's services, the department of children's services' child abuse prevention advisory committee, the child sexual abuse task force established by § 37-1-603(b)(1), the commission on children and youth, the governor's office of children's care coordination, and other appropriate state and local service providers in the planning and implementation of multi-disciplinary, multi-agency approaches to address child abuse, including primary, secondary and tertiary child abuse prevention, investigation and intervention in child abuse cases, and needed treatment and timely permanency for victims of child abuse.

(j) All recipients of funding from the child abuse fund and its subsidiary funds, the child advocacy centers fund, the CASA fund and the child abuse prevention fund, shall report annually to the health and welfare committee of the senate and the civil justice committee of the house of representatives, the judiciary committee of the senate, and the fiscal review committee, regarding their use of child abuse fund moneys, their collaborative efforts to address the spectrum of child abuse issues, and their recommendations for additional improvements in the child abuse prevention and response system in Tennessee.



§ 39-13-531 - Aggravated rape of a child.

(a) Aggravated rape of a child is the unlawful sexual penetration of a victim by the defendant or the defendant by a victim, if the victim is three (3) years of age or less.

(b) Aggravated rape of a child is a Class A felony and shall be sentenced within Range III, as set forth in title 40, chapter 35.



§ 39-13-532 - Statutory rape by an authority figure.

(a) Statutory rape by an authority figure is the unlawful sexual penetration of a victim by the defendant or of the defendant by the victim when:

(1) The victim is at least thirteen (13) but less than eighteen (18) years of age;

(2) The defendant is at least four (4) years older than the victim; and

(3) The defendant was, at the time of the offense, in a position of trust, or had supervisory or disciplinary power over the victim by virtue of the defendant's legal, professional, or occupational status and used the position of trust or power to accomplish the sexual penetration; or

(4) The defendant had, at the time of the offense, parental or custodial authority over the victim and used the authority to accomplish the sexual penetration.

(b) Statutory rape by an authority figure is a Class C felony and no person who is found guilty of or pleads guilty to the offense shall be eligible for probation pursuant to § 40-35-303 or judicial diversion pursuant to § 40-35-313.



§ 39-13-533 - Offense of promoting travel for prostitution.

(a) A person commits the offense of promoting travel for prostitution if the person sells or offers to sell travel services that the person knows to include travel for the purpose of engaging in what would be prostitution if occurring in the state.

(b) "Travel services" means, but is not limited to, transportation by air, sea, road or rail, related ground transportation, hotel accommodations, or package tours, whether offered on a wholesale or retail basis.

(c) Promoting travel for prostitution is a Class D felony.

(d) Nothing in this section shall be construed to prohibit prosecution under any other law.






Part 6 - Invasion of Privacy

§ 39-13-601 - Wiretapping and electronic surveillance -- Prohibited acts -- Exceptions.

(a) (1) Except as otherwise specifically provided in §§ 39-13-601 -- 39-13-603 and title 40, chapter 6, part 3, a person commits an offense who:

(A) Intentionally intercepts, endeavors to intercept, or procures any other person to intercept or endeavor to intercept, any wire, oral, or electronic communication;

(B) Intentionally uses, endeavors to use, or procures any other person to use or endeavor to use any electronic, mechanical, or other device to intercept any oral communication when:

(i) The device is affixed to, or otherwise transmits a signal through, a wire, cable, or other like connection used in wire communication; or

(ii) The device transmits communications by radio, or interferes with the transmission of the communication;

(C) Intentionally discloses, or endeavors to disclose, to any other person the contents of any wire, oral or electronic communication, knowing or having reason to know that the information was obtained through the interception of a wire, oral, or electronic communication in violation of this subsection (a); or

(D) Intentionally uses, or endeavors to use, the contents of any wire, oral or electronic communication, knowing or having reason to know, that the information was obtained through the interception of a wire, oral or electronic communication in violation of this subsection (a).

(2) A violation of subdivision (a)(1) shall be punished as provided in § 39-13-602 and shall be subject to suit as provided in § 39-13-603.

(b) (1) It is lawful under §§ 39-13-601 -- 39-13-603 and title 40, chapter 6, part 3 for an officer, employee, or agent of a provider of wire or electronic communications service, or a telecommunications company, whose facilities are used in the transmission of a wire communication, to intercept, disclose or use that communication in the normal course of employment while engaged in any activity that is necessary to the rendition of service or to the protection of the rights or property of the provider of that service. Nothing in §§ 39-13-601 -- 39-13-603 and title 40, chapter 6, part 3 shall be construed to prohibit a telecommunications or other company from engaging in service observing for the purpose of maintaining service quality standards for the benefit of consumers.

(2) Notwithstanding any other law, providers of wire or electronic communications service, their officers, employees, or agents, landlords, custodians, or other persons are authorized to provide information, facilities, or technical assistance to persons authorized by law to intercept wire, oral, or electronic communications, if the provider, its officers, employees, or agents, landlord, custodian or other specified person has been provided with a court order signed by the authorizing judge of competent jurisdiction that:

(A) Directs the assistance;

(B) Sets forth a period of time during which the provision of the information, facilities, or technical assistance is authorized; and

(C) Specifies the information, facilities, or technical assistance required.

(3) No provider of wire or electronic communications service, officer, employee, or agent thereof, or landlord, custodian or other specified person shall disclose the existence of any interception or surveillance or the device used to accomplish the interception or surveillance with respect to which the person has been furnished a court order, except as may otherwise be required by legal process, and then only after prior notification to the attorney general and reporter or to the district attorney general or any political subdivision of a district, as may be appropriate. Any such disclosure shall render the person liable for the civil damages provided for in § 39-13-603. No cause of action shall lie in any court against any provider of wire or electronic communications service, its officers, employees, or agents, landlord, custodian, or other specified person for providing information, facilities, or assistance in accordance with the terms of a court order under §§ 39-13-601 -- 39-13-603 and title 40, chapter 6, part 3.

(4) It is lawful under §§ 39-13-601 -- 39-13-603 and title 40, chapter 6, part 3 for a person acting under the color of law to intercept a wire, oral or electronic communication, where the person is a party to the communication or one of the parties to the communication has given prior consent to such interception.

(5) It is lawful under §§ 39-13-601 -- 39-13-603 and title 40, chapter 6, part 3 for a person not acting under color of law to intercept a wire, oral, or electronic communication, where the person is a party to the communication or where one of the parties to the communication has given prior consent to the interception, unless the communication is intercepted for the purpose of committing any criminal or tortious act in violation of the constitution or laws of the state of Tennessee.

(6) It is unlawful to intercept any wire, oral, or electronic communication for the purpose of committing a criminal act.

(7) It is lawful, unless otherwise prohibited by state or federal law, for any person:

(A) To intercept or access an electronic communication made through an electronic communication system that is configured so that the electronic communication is readily accessible to the general public;

(B) To intercept any radio communication that is transmitted by:

(i) Any station for the use of the general public, or that relates to ships, aircraft, vehicles, or persons in distress;

(ii) Any governmental, law enforcement, civil defense, private land mobile, or public safety communications system, including police and fire, readily accessible to the general public;

(iii) Any station operating on an authorized frequency within the bands allocated to the amateur, citizens band, or general mobile radio services; or

(iv) Any marine or aeronautical communications system;

(C) To intercept any wire or electronic communication, the transmission of which is causing harmful interference with any lawfully operating station or consumer electronic equipment, to the extent necessary to identify the source of such interference; or

(D) For other users of the same frequency to intercept any radio communication made through a system that utilizes frequencies monitored by individuals engaged in the provision or the use of such system, if such communication is not scrambled or encrypted.

(c) (1) Except as provided in subdivision (c)(2), a person or entity providing an electronic communication service to the public shall not intentionally divulge the contents of any communication, other than one to such person or entity, or an agent thereof, while in transmission on that service to any person or entity other than an addressee or intended recipient of such communication or an agent of such addressee or intended recipient.

(2) A person or entity providing electronic communication service to the public may divulge the contents of any such communication:

(A) As otherwise authorized in subdivisions (b)(1)-(3) or § 40-6-306;

(B) With the lawful consent of the originator or any addressee or intended recipient of such communication;

(C) To a person employed or authorized, or whose facilities are used, to forward such communication to its destination; or

(D) That were inadvertently obtained by the service provider and which appear to pertain to the commission of a crime, if the divulgence is made to a law enforcement agency.

(d) Notwithstanding any provision of this part to the contrary, this section shall not apply to a person who installs software on a computer the person owns if such software is intended solely to monitor and record the use of the Internet by a minor child of whom such person is a parent or legal guardian.



§ 39-13-602 - Penalty for violations.

A person who violates § 39-13-601(a) commits a Class D felony.



§ 39-13-603 - Civil actions -- Injunctive relief -- Damages -- Defenses -- Limitation of actions.

(a) Except as provided in § 39-13-601(b)(4), any aggrieved person whose wire, oral or electronic communication is intentionally intercepted, disclosed, or used in violation of § 39-13-601 or title 40, chapter 6, part 3 may in a civil action recover from the person or entity that engaged in that violation the following relief:

(1) The greater of:

(A) The sum of the actual damages, including any damage to personal or business reputation or relationships, suffered by the plaintiff and any profits made by the violator as a result of the violation; or

(B) Statutory damages of one hundred dollars ($100) a day for each day of violation or ten thousand dollars ($10,000), whichever is greater;

(2) Punitive damages; and

(3) A reasonable attorney's fee and other litigation costs reasonably incurred.

(b) Any person whose wire, oral, or electronic communication is or is about to be intercepted, disclosed, or used in violation of § 39-13-601 or title 40, chapter 6, part 3 may seek to enjoin and restrain the violation and may in the same action seek damages as provided by subsection (a).

(c) It is a complete defense against any civil or criminal action brought under § 39-13-601 or title 40, chapter 6, part 3 that there was good faith reliance on a court warrant or order, a grand jury subpoena, a legislative authorization, or a statutory authorization, or if there was a good faith determination that § 39-13-601(c) permitted the conduct complained of.

(d) A civil action under this section or title 40, chapter 6, part 3 may not be commenced later than two (2) years after the date upon which the claimant first discovered or had a reasonable opportunity to discover the violation.



§ 39-13-604 - Interception of cellular or cordless telephone transmissions.

(a) As used in this section, unless the context otherwise requires:

(1) "Cellular radio telephone" means a wireless telephone authorized by the federal communications commission to operate in the frequency bandwidth reserved for cellular radio telephones;

(2) "Communication" includes, but is not limited to, communications transmitted by voice, data, or image, including facsimile;

(3) "Cordless telephone" means a two-way, low power communication system consisting of two (2) parts, a "base" unit that connects to the public switched telephone network and a handset or "remote" unit, that are connected by a radio link and authorized by the federal communications commission to operate in the frequency bandwidths reserved for cordless telephones;

(4) "Disseminating," as used in this section and § 39-13-605, means the playing or duplicating of the recording in a manner other than authorized in this part; and

(5) "Party" means only those individuals who participate in a conversation and whose presence as participants is known to all other participants.

(b) (1) A person commits an offense who, without the consent of at least one (1) party to a communication, intentionally records or disseminates a communication transmitted between two (2) cellular radio telephones, a cellular radio telephone and a landline telephone, or a cordless telephone and a cellular radio telephone.

(2) A person commits an offense who intentionally disseminates a communication transmitted between two (2) cordless telephones or a cordless telephone and a landline telephone, if such dissemination is not authorized by a court order.

(c) (1) A violation of subsection (b) is a Class A misdemeanor.

(2) A violation of subsection (b) is a Class E felony, if the defendant knowingly publishes, distributes or otherwise disseminates to another the intercepted or recorded communication.

(d) This section does not apply to the following:

(1) Any public utility or wireless communications provider engaged in the business of providing communications services and facilities, or to the officers, employees, or agents thereof, where the acts otherwise prohibited are for the purpose of construction, maintenance, conduct, technological research, or operation of the services and facilities of the public utility;

(2) The use of any instrument, equipment, facility, or service furnished and used pursuant to the tariffs of the public utility; and

(3) Any telephonic communication system used for communication exclusively within a state, county or municipal correctional facility.

(e) The judge of a court of record having domestic relations jurisdiction may authorize any individual to intercept, record, disseminate and use communications that would otherwise be prohibited by this section and § 39-13-605, upon an ex parte showing by the investigator that there is probable cause to believe that the health, safety and welfare of a minor are in jeopardy.

(f) (1) A law enforcement officer or other person with judicial purview, while in the course of the person's employment, may record a protected communication, where preservation and retention of the recorded communication are pertinent to a criminal investigation; provided, that the officer follows the procedure set out in this subsection (f).

(2) When an officer or other authorized person records a protected communication, the officer or other authorized person shall label each recording with the following information:

(A) The name of the officer or other authorized person making the recording; and

(B) The date and time the recording is made.

(3) Within forty-eight (48) hours of a law enforcement officer or other authorized person recording a protected communication, the officer or other authorized person shall apply to a judge authorized to issue a search warrant for an order authorizing continued recording and preservation and retention of the recordings already made. No dissemination or duplication of the recording shall be made prior to the receipt of a court order.

(4) The officer or other authorized person shall certify to the judge in a written application under oath that the recording is pertinent to a criminal investigation, the nature of the offense under investigation, and the address, if known, of the location of the cordless or cellular telephone communication intercepted.

(5) If the judge finds that the information contained in the officer's or other authorized person's written application complies with subdivision (f)(4), the judge shall issue a court order authorizing the preservation, retention or continued recording of protected communications. The order shall include the date and time of the recording, the nature of the crime under investigation, and the address, if known, of the location of the cordless or cellular telephone intercepted. An application and order under this section shall be sealed, unless otherwise ordered by the court. Custody of the sealed application and order shall be wherever the judge directs.

(6) If no application for an order is made authorizing the preservation and retention of recorded protected communications within the forty-eight hour period, or if the officer or other authorized person does not comply with subdivision (f)(4), the recording shall be destroyed.

(7) No recording of a protected communication, or any information contained in the recording, may be used as evidence, unless the recording was obtained in accordance with this section; provided, that nothing in this section shall be construed to preclude the introduction of evidence derived independently from sources other than the recording.

(g) A judge vested with the authority to issue an order permitting recordation of cellular or cordless telephone conversations as provided in this section may permit other individuals to record and disseminate recordings of such protected communications upon a sworn petition by a licensed cordless or cellular telephone agency or other private individual showing probable cause that a felony has been or is about to be committed. The court issuing the order shall determine in the order the length of time that recording shall be permitted and shall likewise order the final disposition of all recordings taken pursuant to this section.



§ 39-13-605 - Unlawful photographing in violation of privacy.

(a) It is an offense for a person to knowingly photograph, or cause to be photographed an individual, when the individual has a reasonable expectation of privacy, without the prior effective consent of the individual, or in the case of a minor, without the prior effective consent of the minor's parent or guardian, if the photograph:

(1) Would offend or embarrass an ordinary person if such person appeared in the photograph; and

(2) Was taken for the purpose of sexual arousal or gratification of the defendant.

(b) As used in this section, unless the context otherwise requires, "photograph" means any photograph or photographic reproduction, still or moving, or any videotape or live television transmission of any individual.

(c) All photographs taken in violation of this section shall be confiscated and, after their use as evidence, destroyed.

(d) (1) A violation of this section is a Class A misdemeanor.

(2) A violation of this section is a Class E felony if:

(A) The defendant disseminates or permits the dissemination of the photograph to any other person; or

(B) The victim of the offense is under thirteen (13) years of age at the time of the offense.

(3) A violation of this section is a Class D felony if:

(A) The defendant disseminates or permits the dissemination of the photograph to any other person; and

(B) The victim of the offense is under thirteen (13) years of age at the time of the offense.

(e) Nothing in this section shall preclude the state from electing to prosecute conduct in violation of this section under any other applicable section, including chapter 17, parts 9 and 10 of this title.



§ 39-13-606 - Electronic tracking of motor vehicles.

(a) (1) Except as provided in subsection (b), it is an offense for a person to knowingly install, conceal or otherwise place an electronic tracking device in or on a motor vehicle without the consent of all owners of the vehicle for the purpose of monitoring or following an occupant or occupants of the vehicle.

(2) As used in this section, "person" does not include the manufacturer of the motor vehicle.

(b) (1) It shall not be a violation if the installing, concealing or placing of an electronic tracking device in or on a motor vehicle is by, or at the direction of, a law enforcement officer in furtherance of a criminal investigation and is carried out in accordance with applicable state and federal law.

(2) If the installing, concealing or placing of an electronic tracking device in or on a motor vehicle is by, or at the direction of, a parent or legal guardian who owns or leases the vehicle, and if the device is used solely for the purpose of monitoring the minor child of the parent or legal guardian when the child is an occupant of the vehicle, then the installation, concealment or placement of the device in or on the vehicle without the consent of any or all occupants in the vehicle shall not be a violation.

(3) It shall also not be a violation of this section if the installing, concealing or placing of an electronic tracking device in or on a motor vehicle is for the purpose of tracking the location of stolen goods being transported in the vehicle or for the purpose of tracking the location of the vehicle if it is stolen.

(c) This section shall not apply to a tracking system installed by the manufacturer of a motor vehicle.

(d) A violation of this section is a Class A misdemeanor.



§ 39-13-607 - Observation without consent.

(a) It is an offense for a person to knowingly spy upon, observe or otherwise view an individual, when the individual is in a place where there is a reasonable expectation of privacy, without the prior effective consent of the individual, if the viewing:

(1) Would offend or embarrass an ordinary person if the person knew the person was being viewed; and

(2) Was for the purpose of sexual arousal or gratification of the defendant.

(b) It is not a defense to a violation of this section that the defendant was lawfully on the premises where the offense occurred.

(c) If the person being viewed is a minor, this section is violated regardless of whether the minor or the minor's parent or guardian consented to the viewing.

(d) (1) A violation of this section is a Class A misdemeanor.

(2) A violation of this section is a Class E felony if the victim is under thirteen (13) years of age at the time the offense is committed.

(e) Nothing in this section shall preclude the state from electing to prosecute conduct in violation of this section under any other applicable section.



§ 39-13-608 - Offense of interception of radio frequency transmission to flee from criminal offense.

(a) It is an offense for a person to knowingly intercept any radio frequency transmission with the intent to use the intercepted transmission to commit, facilitate, or aid in the flight from a criminal offense.

(b) For purposes of this section, "radio frequency transmission" means any radio transmission made by a law enforcement, fire fighting, emergency medical, federal, state or local corrections or homeland security official during the course of the official's duties.

(c) A violation of this section is a Class A misdemeanor.



§ 39-13-609 - Freedom from Unwarranted Surveillance Act -- Use of drones to gather evidence or information -- Standing to initiate civil action against law enforcement agency.

(a) This section shall be known and may be cited as the "Freedom from Unwarranted Surveillance Act".

(b) As used in this section:

(1) "Drone" means a powered, aerial vehicle that:

(A) Does not carry a human operator and is operated without the possibility of direct human intervention from within or on the aircraft;

(B) Uses aerodynamic forces to provide vehicle lift;

(C) Can fly autonomously or be piloted remotely; and

(D) Can be expendable or recoverable;

(2) "Law enforcement agency" means a lawfully established state or local public agency that is responsible for the prevention and detection of crime, local government code enforcement, and the enforcement of penal, traffic, regulatory, game, or controlled substance laws.

(c) Except as provided in subsection (d), no law enforcement agency shall use a drone to gather evidence or other information.

(d) This section shall not prohibit the use of a drone:

(1) To counter a high risk of a terrorist attack by a specific individual or organization if the United States secretary of homeland security determines that credible intelligence indicates that there is such a risk;

(2) If the law enforcement agency first obtains a search warrant signed by a judge authorizing the use of a drone;

(3) If the law enforcement agency possesses reasonable suspicion that, under particular circumstances, swift action is needed to prevent imminent danger to life;

(4) To provide continuous aerial coverage when law enforcement is searching for a fugitive or escapee or is monitoring a hostage situation; or

(5) To provide more expansive aerial coverage when deployed for the purpose of searching for a missing person.

(e) An aggrieved party may initiate a civil action against a law enforcement agency to obtain all appropriate relief, as determined by the court, in order to prevent or remedy a violation of this section.

(f) No data collected on an individual, home, or areas other than the target that justified deployment may be used, copied or disclosed for any purpose. Such data must be deleted as soon as possible, and in no event later than twenty-four (24) hours after collection.

(g) (1) The use of a drone to gather evidence or information shall constitute a search. Any law enforcement agency that uses a drone, or other substantially similar device to gather evidence or obtain information, shall comply in all respects with the fourth amendment to the Constitution of the United States and article I, § 7, of the Constitution of Tennessee.

(2) Absent exigent circumstances or another authorized exception to the warrant requirement, evidence obtained or collected in violation of this section shall not be admissible as evidence in a criminal prosecution in any court of law in this state.



§ 39-13-610 - Search warrant required to obtain location information of an electronic device -- Exceptions to warrant requirement -- Admissibility into evidence.

(a) As used in this section:

(1) "Electronic communication service" means a service that provides to users of the service the ability to send or receive wire or electronic communications;

(2) "Electronic device" means a device that enables access to or use of an electronic communication service, remote computing service, or location information service;

(3) "Governmental entity" means a state or local government agency, including, but not limited to, any law enforcement agency that is a lawfully established state or local public agency responsible for the prevention and detection of crime, local government code enforcement, or the enforcement of penal, traffic, regulatory, game, or controlled substance laws. A governmental entity also includes any other investigative entity, agency, department, division, bureau, board, commission, or an individual acting or purporting to act for or on behalf of a state or local agency;

(4) "Location information" means information concerning the location of an electronic device that, in whole or in part, is generated or derived from or obtained by the operation of an electronic device on a cellular telephone network or a location information service, rather than obtained from a service provider; and

(5) "Location information service" means the provision of global positioning service or other mapping, locational, or directional information service.

(b) Except as provided in subsection (c), no governmental entity shall obtain the location information of an electronic device without a search warrant issued by a duly authorized court.

(c) A government entity may obtain location information of an electronic device without obtaining a search warrant under any of the following circumstances:

(1) If the electronic device is reported stolen by the owner;

(2) If necessary to respond to the user's call for emergency services;

(3) To prevent imminent danger to the life of the owner or user;

(4) To prevent imminent danger to the public;

(5) With the informed, affirmative consent of the owner or user of the electronic device;

(6) If the user has posted the user's location within the last twenty-four (24) hours on a social media web site; or

(7) If exigent circumstances justify obtaining location information for the electronic device without a warrant.

(d) Any evidence obtained in violation of this section is not admissible in a civil, criminal, or administrative proceeding and shall not be used in an affidavit of probable cause in an effort to obtain a search warrant.

(e) (1) This section shall not be construed to apply to any smart meter gateway device.

(2) For purposes of this subsection, "smart meter gateway device" means any electric or natural gas utility meter, utility meter component, utility meter load control device, or any device ancillary to the utility meter, which is located at an end-user's residence or business and which serves as a communication gateway or portal to electrical or natural gas powered appliances, equipment, or devices within the end-user's residence or business, or which otherwise communicates with, monitors, measures, records, reports, stores, restricts, or regulates such electrical or natural gas powered appliances, equipment, or devices.






Part 7 - Standardized Treatment for Sex Offenders

§ 39-13-701 - Short title.

This part shall be known and may be cited as the "Tennessee Standardized Treatment Program for Sex Offenders."



§ 39-13-702 - Legislative intent.

(a) The general assembly hereby declares that the comprehensive evaluation, identification, treatment, and continued monitoring of sex offenders who are subject to the supervision of the criminal justice system are necessary in order to work toward the elimination of recidivism by the offenders.

(b) Therefore, the general assembly hereby creates a program that standardizes the evaluation, identification, treatment, and continued monitoring of sex offenders at each stage of the criminal justice system, so that the offenders will curtail recidivistic behavior, and so that the protection of victims and potential victims will be enhanced. The general assembly recognizes that some sex offenders cannot or will not respond to treatment and that, in creating the program described in this part, the general assembly does not intend to imply that all sex offenders can be successful in treatment.



§ 39-13-703 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the sex offender treatment board created in § 39-13-704;

(2) "Sex offender" means any person who is convicted in this state, on or after January 1, 1996, of any sex offense, or if such person has been convicted in another state of an offense that would constitute a sex offense in this state, and who is subject to parole or probation supervision by the department of correction pursuant to an interstate compact;

(3) "Sex offense" means any felony or misdemeanor offense described as follows:

(A) The commission of any act that, on or after January 1, 1996, constitutes the criminal offense of:

(i) Rape of a child, as defined in § 39-13-522;

(ii) Aggravated rape, as defined in § 39-13-502;

(iii) Rape, as defined in § 39-13-503;

(iv) Aggravated sexual battery, as defined in § 39-13-504;

(v) Sexual battery, as defined in § 39-13-505;

(vi) Statutory rape, as defined in § 39-13-506;

(vii) Incest, as defined in § 39-15-302;

(viii) Criminal attempt, conspiracy, or solicitation to commit any of the offenses specified in this subdivision (3)(A); and

(ix) Criminal responsibility for the facilitation of a felony when the specific felony facilitated is any of the offenses specified in this subdivision (3)(A); or

(B) The commission of any act that, on or after July 1, 2008, constitutes the criminal offense of:

(i) Sexual battery by an authority figure, as defined in § 39-13-527;

(ii) Solicitation of a minor, as defined in § 39-13-528;

(iii) Exploitation of a minor by electronic means, as defined in § 39-13-529; provided, that the victim of the offense is less than thirteen (13) years of age;

(iv) Aggravated rape of a child, as defined in § 39-13-531;

(v) Statutory rape by an authority figure, as defined in § 39-13-532;

(vi) Sexual exploitation of a minor, as defined in § 39-17-1003;

(vii) Aggravated sexual exploitation of a minor, as defined in § 39-17-1004;

(viii) Especially aggravated sexual exploitation of a minor, as defined in § 39-17-1005;

(ix) Criminal attempt, conspiracy, or solicitation to commit any of the offenses specified in this subdivision (3)(B); and

(x) Criminal responsibility for the facilitation of a felony when the specific felony facilitated is any of the offenses specified in this subdivision (3)(B); and

(4) "Treatment" means therapy and supervision of any sex offender that conforms to the standards created by the board pursuant to § 39-13-704.



§ 39-13-704 - Sex offender treatment board -- Creation -- Membership -- Term -- Duties -- Immunity from liability.

(a) There is created, in the department of correction, a sex offender treatment board, which shall consist of thirteen (13) members. The membership of the board shall consist of the following persons:

(1) One (1) member representing the judicial branch, appointed by the chief justice of the supreme court;

(2) Two (2) members representing the department of correction, appointed by the commissioner of correction;

(3) One (1) member representing the Tennessee bureau of investigation, appointed by the director;

(4) One (1) member representing the department of children's services, appointed by the commissioner of children's services;

(5) One (1) member, appointed by the commissioner of correction, who is a licensed mental health professional with recognizable expertise in the treatment of sex offenders;

(6) One (1) member, appointed by the commissioner of correction, who is a district attorney general;

(7) One (1) member, appointed by the commissioner of correction, who is a member of a community corrections advisory board;

(8) One (1) member, appointed by the commissioner of correction, who is a public defender;

(9) One (1) member, appointed by the commissioner of correction, who is a representative of law enforcement;

(10) Two (2) members, appointed by the commissioner of correction who are recognized experts in the field of sex abuse, and who can represent sex abuse victims and victims' rights organizations; and

(11) One (1) member, appointed by the presiding officer of the sex offender treatment board, who is a representative of the board of parole.

(b) The commissioner of correction shall appoint a presiding officer for the board from among the board members appointed pursuant to subsection (a). The presiding officer shall serve as such at the pleasure of the commissioner.

(c) (1) Any member of the board who is appointed pursuant to subdivisions (a)(1)-(4) shall serve at the pleasure of the official who appointed that member, for a term that shall not exceed four (4) years. Those members shall serve without additional compensation.

(2) Any member of the board created in subsection (a) who is appointed pursuant to subdivisions (a)(5)-(10) shall serve for a term of four (4) years. Those members shall serve without compensation.

(d) The board shall carry out the following duties:

(1) The board shall develop and prescribe a standardized procedure for the evaluation and identification of sex offenders. The procedure shall provide for an evaluation and identification of the offender and recommend behavior management monitoring and treatment based upon the knowledge that sex offenders are extremely habituated and that there is no known cure for the propensity to commit sex abuse. The board shall develop and implement measures of success based upon a no-cure policy for intervention. The board shall develop and implement methods of intervention for sex offenders that have as a priority the physical and psychological safety of victims and potential victims and that are appropriate to the needs of the particular offender; provided, that there is no reduction of the safety of victims and potential victims;

(2) The board shall develop guidelines and standards for a system of programs for the treatment of sex offenders that can be utilized by offenders who are placed on probation, incarcerated with the department of correction, placed on parole, or placed in community corrections. The programs developed shall be as flexible as possible, so that such programs may be utilized by each offender to prevent the offender from harming victims and potential victims. The programs shall be structured in a manner that the programs provide a continuing monitoring process, as well as a continuum of treatment programs for each offender as that offender proceeds through the criminal justice system, and may include, but shall not be limited to, polygraph examinations by therapists and probation and parole officers, group counseling, individual counseling, outpatient treatment, inpatient treatment, or treatment in a therapeutic community. The programs shall be developed in a manner that, to the extent possible, the programs may be accessed by all offenders in the criminal justice system. The procedures for evaluation, identification, treatment, and continued monitoring required to be developed shall be implemented only to the extent that funds are available in the sex offender treatment fund created in § 39-13-709;

(3) The board shall develop a plan for the allocation of moneys deposited in the sex offender treatment fund created pursuant to § 39-13-709, among the judicial branch, the department of correction, and the department of children's services. In addition, the board shall coordinate the expenditure of funds from the sex offender treatment fund with any funds expended by any of the departments listed in this subdivision (d)(3) for the identification, evaluation, and treatment of sex offenders; and

(4) The board shall research and analyze the effectiveness of the evaluation, identification, and treatment procedures and programs developed pursuant to this part. The board shall also develop and prescribe a system for tracking offenders who have been subjected to evaluation, identification, and treatment pursuant to this part. In addition, the board shall develop a system for monitoring offender behaviors and offender adherence to prescribed behavioral changes. The results of the tracking and behavioral monitoring shall be a part of any analysis made pursuant to this subdivision (d)(4).

(e) The board and the individual members of the board shall be immune from any liability, whether civil or criminal, for the good faith performance of the duties of the board.



§ 39-13-705 - Evaluation and identification.

(a) On and after January 1, 1996, each sex offender who is to be considered for probation or any other alternative sentencing shall be required to submit to an evaluation for treatment, risk potential, procedures required for monitoring of behavior to protect victims and potential victims, and an identification under the procedures developed pursuant to § 39-13-704(d)(1).

(b) Those offenders found guilty at trial or who pled guilty without an agreement as to length of sentence, probation, or alternative sentencing that are to have a presentence report prepared for submission to the court shall be required to submit to the evaluation referred to in subsection (a). The evaluation shall be included as part of the presentence report and shall be considered by the court in determining the sentencing issues stated in this section. If the court grants probation or alternative sentencing, any plan of treatment recommended by the evaluation shall be a condition of the probation or alternative sentencing. Those offenders who, as part of a negotiated settlement of their case, are to be placed on probation or alternative sentencing shall be required to submit to the evaluation referred to in subsection (a) as a condition of their probation or alternative sentencing; and any plan of treatment recommended by the evaluation shall be a condition of probation or alternative sentencing.

(c) The evaluation and identification required by subsection (a) shall be at the expense of the offender evaluated, based upon the offender's ability to pay. The plan of treatment and behavior management shall be at the expense of the offender based upon the offender's ability to pay.



§ 39-13-706 - Treatment and monitoring of offenders.

(a) Each sex offender sentenced by the court for an offense committed on or after January 1, 1996, is required, as a part of any sentence to probation, community corrections, or incarceration with the department of correction, to undergo treatment to the extent appropriate to the offender based upon the recommendations of the evaluation and identification made pursuant to § 39-13-705, or based upon any subsequent recommendations by the department of correction, the judicial branch or the department of children's services, whichever is appropriate. Any treatment and monitoring shall be at the person's own expense, based upon the person's ability to pay for the treatment.

(b) Each sex offender placed on parole by the state board of parole on or after January 1, 1996, is required, as a condition of parole, to undergo treatment to the extent appropriate to the offender based upon the recommendations of the evaluation and identification pursuant to § 39-13-705 or any evaluation or subsequent reevaluation regarding the person during the person's incarceration or any period of parole. Any treatment shall be at the person's expense, based upon the person's ability to pay for such treatment.



§ 39-13-707 - Treatment services to conform with board standards.

The department of correction, the judicial branch, or the department of children's services shall not employ or contract with any individual or entity to provide treatment services pursuant to this part, unless the treatment services to be provided by the individual or entity conform with the standards developed pursuant to § 39-13-704(d)(2).



§ 39-13-709 - Surcharge.

(a) For purposes of this section, unless the context otherwise requires, "convicted" and "conviction" means an adjudication of guilt of a sex offense as defined in this part as follows:

(1) Plea of guilty, including a plea of guilty entered pursuant to § 40-35-313;

(2) Verdict of guilty by a judge or jury;

(3) Plea of no contest; and

(4) Best interest plea.

(b) On and after July 1, 1996, each person who is convicted of a sex offense as defined in this part shall pay a tax to the clerk of the court in which the conviction occurs, in an amount not to exceed three thousand dollars ($3,000), as determined by the court for each conviction as defined by this part.

(c) The clerk of the court shall allocate the tax required by subsection (b) as follows:

(1) Five percent (5%) of the tax paid shall be retained by the clerk for administrative costs incurred pursuant to this subsection (c); and

(2) Ninety-five percent (95%) of the tax paid under this section shall be deemed a litigation tax imposed pursuant to § 67-4-602, and shall be includible as an amount subject to apportionment pursuant to § 67-4-606.

(d) There is created in the state treasury a sex offender treatment fund, which shall consist of moneys received by the state treasurer pursuant to this part. All interest derived from the deposit and investment of this fund shall be credited to the general fund. Any moneys not appropriated by the general assembly shall remain in the sex offender treatment fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year. All moneys in the fund shall be subject to annual appropriation by the general assembly to the judicial branch, the department of correction, and the department of children's services, after consideration of the plan developed pursuant to § 39-13-704(d)(3), to cover the direct and indirect costs associated with the evaluation, identification, and treatment and the continued monitoring of sex offenders.

(e) The court may waive all or any portion of the tax required by this section if the court finds that a person convicted of a sex offense is indigent or financially unable to pay.

(f) For the purposes of collecting any unpaid balance of the tax imposed by this part, the department of correction shall deduct from the trust fund account of any sex offender who is in custody of the department of correction those moneys necessary to satisfy the unpaid tax.






Part 8 - Terrorism Prevention and Response Act of 2002

§ 39-13-801 - Short title.

This part shall be known and may be cited as the "Terrorism Prevention and Response Act of 2002."



§ 39-13-802 - Legislative intent.

(a) The general assembly finds and declares that the threat of terrorism involving weapons of mass destruction, including, but not limited to, biological, chemical, nuclear, or radiological agents, is a compelling public safety and health concern. The general assembly recognizes that terrorism involving weapons of mass destruction could result in a disaster placing residents of Tennessee in great peril. The general assembly finds it necessary to sanction the possession, manufacture, use, or threatened use of chemical, biological, nuclear, or radiological weapons, as well as the intentional use or threatened use of industrial or commercial chemicals as weapons, to take other steps to prevent the occurrence of terrorist acts to the fullest extent possible, and to respond rapidly and effectively to any terrorist acts. The general assembly further finds and declares that hoaxes involving terrorist threats create a substantial drain on governmental resources and are a significant disruption to the operation of government, as well as a disruption of the right of persons to a sense of personal security.

(b) The general assembly further finds and declares that the threat from terrorism arises from a variety of sources and means other than through the utilization of weapons of mass destruction. The general assembly finds that this state has a compelling state interest in preventing terrorism within its borders, and the targeted prohibitions set forth in this part are meant to be a focused and least intrusive method for this state to protect its residents from such threats. The general assembly further declares that this part neither targets, nor incidentally prohibits or inhibits, the peaceful practice of any religion.



§ 39-13-803 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Act of terrorism" means an act or acts constituting a violation of this part, any other offense under the laws of Tennessee, or an act or acts constituting an offense in any other jurisdiction within or outside the territorial boundaries of the United States that contains all of the elements constituting a violation of this part or is otherwise an offense under the laws of such jurisdiction, that is intended, directly or indirectly, to:

(A) Intimidate or coerce a civilian population;

(B) Influence the policy of a unit of government by intimidation or coercion; or

(C) Affect the conduct of a unit of government by murder, assassination, torture, kidnapping, or mass destruction;

(2) "Biological warfare agents" mean agents intended for use in war or other attack to cause disease or death in humans, animals, or plants that depend for their effect on multiplication within the target organism, and includes, but is not limited to, the following agents, or any analog of these agents:

(A) Bacteria

(i) Bacillus anthracis (anthrax);

(ii) Bartonella quintana (trench fever);

(iii) Brucella species (brucellosis);

(iv) Burkholderia mallei (glanders);

(v) Burkholderia pseudomallei (meliodosis);

(vi) Franciscella tularensis (tularaemia);

(vii) Salmonella typhi (typhoid fever);

(viii) Shigella species (shigellosis);

(ix) Vibrio cholerae (cholera);

(x) Yersinia pestis (plague);

(xi) Coxiella burnetii (Q fever);

(xii) Orientia tsutsugamushi (scrub typhus);

(xiii) Rickettsia prowazeki (typhus fever);

(xiv) Rickettsia rickettsii (Rocky Mountain spotted fever);

(xv) Chlamydia psittaci (psittacosis);

(xvi) Clostridium botulinum (botulism);

(xvii) Mycobacterium tuberculosis (tuberculosis);

(xviii) Staphylococcus aureus (staphylococcal enterotoxin B); and

(xix) Escherichia coli (E. coli);

(B) Fungi

(i) Coccidiodes immitis (coccidioidomycosis);

(ii) Histoplasma capsulata (histoplasmosis); and

(iii) Aflatoxin

(C) Viruses

(i) Hantaan/Korean haemorrhagic fever and related viruses;

(ii) Sin Nombre;

(iii) Crimean-Congo haemorrhagic fever;

(iv) Rift Valley fever;

(v) Ebola fever;

(vi) Marburg;

(vii) Lymphocytic choriomeningitis;

(viii) Junin (Argentinian haemorrhagic fever);

(ix) Machupo (Bolivian haemorrhagic fever);

(x) Lassa fever;

(xi) Tick-borne encephalitis/Russian spring-summer encephalitis;

(xii) Dengue;

(xiii) Yellow fever;

(xiv) Omsk haemorrhagic fever;

(xv) Japanese encephalitis;

(xvi) Western equine encephalomyelitis;

(xvii) Eastern equine encephalomyelitis;

(xviii) Chikungunya;

(xix) O'nyong-nyong;

(xx) Venezuelan equine encephalomyelitis;

(xxi) Variola major (smallpox);

(xxii) Monkey pox;

(xxiii) White pox (variant of variola virus);

(xxiv) Influenza; and

(xxv) Hantavirus;

(D) Protozoa

(i) Naeglaeria fowleri (naegleriasis);

(ii) Toxoplasma gondii (toxoplasmosis);

(iii) Schistosoma species (bilharziasis); and

(iv) Cryptosporidium parvum (cryptosporidiosis); and

(E) Other toxins, including, but not limited to:

(i) Ricin; and

(ii) Saxitoxin;

(3) "Chemical warfare agents" include, but are not limited to, the following agents, or any analog of these agents, intended for use in war or other attack to cause disease or death in humans, animals, or plants:

(A) Nerve agents, including, but not limited to:

(i) Ethyl NN- dimethylphosphoramidocyanidate (Tabun, or GA);

(ii) O-isopropyl methylphosphonofluoridate (Sarin, or GB);

(iii) O-1,2,2-trimethylpropyl methylphosphonofluoridate (Soman, or GD);

(iv) O-cyclohexyl methylphosphonofluoridate (cyclosarin, or GF);

(v) O-ethyl S-2-diisopropylaminoethyl methylphosphonothiolate (VX);

(vi) O-ethyl S-2-dimethylaminoethyl methylphosphonothiolate (medemo); and

(vii) O-isobutyl S-2-diethylaminoethyl methylphosphonothiolate (VR);

(B) Blood agents, including, but not limited to:

(i) Hydrogen cyanide (AC);

(ii) Cyanogen chloride (CK); and

(iii) Arsine (SA);

(C) Blister agents, including, but not limited to:

(i) Mustards (H, HD (sulfur mustard), HN-1, HN-2, HN-3 (nitrogen mustard));

(ii) Arsenicals, including, but not limited to, Lewisite (L);

(iii) Urticants, including, but not limited to, CX;

(iv) Bis(2-chloroethylthioethyl) ether (agent T); and

(v) Incapacitating agents, including, but not limited to, BZ; provided, however, that "incapacitating agents" shall not include any agent, the possession of which is otherwise lawful, that is intended for use for self-defense or defense of others;

(D) Choking agents, including, but not limited to:

(i) Phosgene (CG);

(ii) Diphosgene (DP); and

(iii) Chloropicrin;

(E) Pesticides;

(F) Dioxins;

(G) Polychlorinated biphenyls (PCBs);

(H) Flammable industrial gases and liquids, including, but not limited to:

(i) Gasoline; and

(ii) Propane; and

(I) Tear gases and other disabling chemicals, including, but not limited to:

(i) 10-chloro-5, 10-dihydrophenarsazine (adamsite, or DM);

(ii) 1-chloroacetophenone (CN);

(iii) a-bromophenylacetonitrile (larmine, BBC or CA);

(iv) 2-chlorobenzalmalononitrile (CS);

(v) Dibenzoxazepine (CR);

(vi) Oleoresin capsicum (OC); and

(vii) 3-quinuclidinyl benzilate (BZ); provided, however, that "tear gases and other disabling chemicals" shall not include any agent, the possession of which is otherwise lawful, that is intended for use for self-defense or defense of others;

(4) "Designated entity" means any entity designated by the United States department of state as a foreign terrorist organization in accordance with § 219 of the Immigration and Nationality Act, codified in 8 U.S.C. § 1189, or by the United States department of the treasury as a specially designated national in accordance with 31 CFR part 500;

(5) "Expert advice or assistance":

(A) Means advice or assistance derived from scientific, technical, legal or other specialized knowledge; and

(B) Does not mean legal services provided to a defendant in relation to any action brought pursuant to this part, or pursuant to federal or state law;

(6) "Financial institution" shall have the meaning provided in 31 CFR chapter X;

(7) "Material support or resources":

(A) Means any property, tangible or intangible, or service, including currency or monetary instruments or financial securities, financial services, lodging, training, expert advice or assistance, safe houses, false documentation or identification, communications equipment, facilities, weapons, lethal substances, explosives, transportation, and personnel; and

(B) Does not include medicine or religious materials;

(8) "Nuclear or radiological agents" includes, but is not limited to:

(A) Any explosive device designed to cause a nuclear yield, also known as an improvised nuclear device (IND);

(B) Any explosive device utilized to spread radioactive material, also known as a radiological dispersal device (RDD); and

(C) Any act or container designed to release radiological material as a weapon without an explosion, also known as a simple radiological dispersal device (SRDD);

(9) "Training" means instruction or teaching designed to impart a specific skill, as opposed to general knowledge;

(10) "Weapon of mass destruction" includes chemical warfare agents, biological or biologic warfare agents, weaponized agents, weaponized biological or biologic warfare agents, nuclear agents, radiological agents, or the intentional release of industrial agents as a weapon;

(11) "Weaponization" is the deliberate processing, preparation, packaging, or synthesis of any substance for use as a weapon or munition;

(12) "Weaponized agents" are those agents or substances prepared for dissemination through any explosive, thermal, pneumatic, or mechanical means; and

(13) "Weaponized biological or biologic warfare agents" include, but are not limited to, weaponized pathogens, such as bacteria, viruses, rickettsia, yeasts, fungi, or genetically engineered pathogens, toxins, vectors, and endogenous biological regulators (EBRs).



§ 39-13-804 - Intentional release of dangerous chemical or hazardous material with intent of causing harm.

(a) The intentional release of a dangerous chemical or hazardous material utilized in a lawful industrial or commercial process shall be considered use of a weapon of mass destruction when a person knowingly utilizes those agents with intent and for the purpose of causing harm to persons either directly or indirectly through harm to animals or the environment. The release of dangerous chemicals or hazardous materials for any purpose shall remain subject to regulation under federal and state environmental laws.

(b) The lawful use of chemicals for legitimate mineral extraction, industrial, agricultural, commercial, or private purposes, such as gasoline used to power engines or propane used for heating or cooking, is not proscribed by this part.

(c) No university, research institution, private company, individual, hospital, or other health care facility shall be subject to this part for actions taken in furtherance of objectives undertaken for a lawful purpose; provided, that such actions are taken in connection with scientific or public health research or are necessary for therapeutic or clinical purposes, and, as required, are licensed or registered with the centers for disease control and prevention pursuant to the Code of Federal Regulations (CFR) or other applicable authorities.



§ 39-13-805 - Commission of act of terrorism.

(a) It is an offense for any person to commit an act of terrorism in this state.

(b) An act of terrorism is a Class A felony.



§ 39-13-806 - Weapons of mass destruction.

(a) It is an offense for any person, without lawful authority, to possess, develop, manufacture, produce, transfer, acquire, weaponize, or retain any weaponized agent, biological warfare agent, weaponized biological or biologic warfare agent, chemical warfare agent, nuclear or radiological agent, or any other weapon of mass destruction.

(b) A violation of subsection (a) is a Class B felony.



§ 39-13-807 - Provision of support or resources to designated entity or to persons committing or attempting an act of terrorism -- Exception.

(a) It is an offense for any person to provide material support or resources, or attempt or conspire to provide material support or resources, to:

(1) Any person known by the person providing such material support or resources to be planning or carrying out an act of terrorism in this state, or concealing or attempting to escape after committing or attempting to commit an act of terrorism; or

(2) A designated entity; provided, the person must have actual knowledge that the entity is a designated entity.

(b) A violation of subsection (a) is a Class A felony.

(c) This section shall not apply to any financial service, funds transfer, or securities transaction conducted in the ordinary course of business by a financial institution subject to the information sharing, suspicious activity reporting, or currency transaction reporting requirements of the Bank Secrecy Act, compiled in 31 U.S.C. § 5311 et seq., or the U.S.A. Patriot Act (PL 107-56); provided, that any such institution that acts with the intent to assist, aid, or abet any person planning or carrying out an act of terrorism in this state, or concealing or attempting to escape after committing or attempting to commit an act of terrorism, shall remain liable under subsection (a).

(d) A person prosecuted under subdivision (a)(2) shall be afforded the same due process rights as are afforded to persons prosecuted under 18 U.S.C. § 2339B.

(e) The district attorney general shall notify the United States department of state, and any other appropriate federal department or agency, of a violation of subsection (a).



§ 39-13-808 - Distribution or delivery of any substance as an act of terrorism or as a hoax.

(a) It is an offense for any person to distribute or to deliver, as an act of terrorism or as a hoax, any substance that is intended to, or that such person has reason to believe may, create a fear or apprehension on the part of any other person that such substance may be a biological warfare agent, a chemical warfare agent, or a nuclear or radiological agent, without regard to whether such substance is in fact a biological warfare agent, chemical warfare agent, or a nuclear or radiological agent.

(b) (1) A violation of subsection (a) as an act of terrorism is a Class A felony.

(2) A violation of subsection (a) as a hoax is a Class C felony.

(c) In addition to the penalties otherwise provided by law, any person convicted of a violation of subsection (a), either as an act of terrorism or as a hoax, shall make restitution of the costs incurred by any public or private entity or person resulting from such offense.



§ 39-13-809 - Religious justification for violence or criminal activity prohibited.

Religious justification for violence or criminal activity prohibited by this part shall not be considered a justification or a defense pursuant to chapter 11, part 6 of this title, nor shall it prohibit prosecution pursuant to this part.



§ 39-13-810 - Forfeiture of property associated with terrorist acts.

(a) All property, both personal and real, including money, vehicles, and other property used, or intended for use, in the course of, derived from, or realized through conduct in violation of this part, is subject to seizure and forfeiture to the state.

(b) (1) The following people or agencies may make a claim with the court where the conviction occurs for reimbursement for damages caused by or costs associated with the investigation and prosecution of the criminal violations, or the seizure and forfeiture of property under this part:

(A) Any person who suffers personal injury or property damage from the offense or any person entitled to bring suit pursuant to § 20-5-106 for death resulting from the offense; or

(B) The law enforcement agency or other governmental agency that participated in the investigation, mitigation, or prosecution of the criminal offense or that participated in the seizure and forfeiture.

(2) No interest in real or personal property, money, or other assets seized shall be subject to forfeiture pursuant to this section if the court finds at least one (1) of the following:

(A) The owner or interest holder acquired the property before the conduct alleged to give rise to its forfeiture; or

(B) The owner or interest holder acquired the property during or after the conduct alleged to give rise to its forfeiture, and the owner or interest holder acquired this interest as a good faith purchaser for value, or acquired this interest in a commercially reasonable manner, and the owner or interest holder:

(i) Acted reasonably to prevent the conduct giving rise to forfeiture; or

(ii) Did not know of the acts giving rise to forfeiture.

(3) No interest in real or personal property, money, or any other item subject to forfeiture under this section shall be seized or forfeited, unless the owner or interest holder is convicted of a crime or crimes prohibited by this part. If the owner or interest holder is an entity other than a natural person, the property shall not be forfeited unless the entity's officer, employee, or agent is convicted of the crime or crimes under this part, and the state shall also have the burden to establish beyond a reasonable doubt the following additional elements:

(A) The conviction is based on acts by the defendant in the course of and within the scope of the defendant's employment; and

(B) The entity knew or had reason to know from information in the entity's possession, other than through its convicted officer, employee, or agent, of the criminal nature of the acts.

(4) If the owner or interest holder in the seized property is not convicted of a violation of this part and is no longer subject to prosecution for the conduct giving rise to the forfeiture action, the property shall be returned to the owner or interest holder, unless the property is otherwise subject to forfeiture. The owner or interest holder may subsequently file a petition with the court that had jurisdiction over the forfeiture claim to recover reasonable attorney's fees and any actual damages resulting from the seizure and forfeiture proceedings.

(c) The state may stipulate that the interest of an owner or interest holder is exempt from forfeiture upon presentation of proof of the claim as provided in § 39-11-704.

(d) All property seized and forfeited pursuant to this section shall be sold at public auction, and the proceeds from the sale shall be distributed as follows:

(1) Any victim of the offense may file a claim with the court prior to the defendant's determination of guilt. Any claim the court finds to be verified and a result of the offense shall be approved by the court and paid first from the proceeds. The court shall determine the proper amount of damages using the restitution procedure in § 40-35-304, but this section and § 39-13-811 shall prevail with regard to the scope of damages for which a victim may claim;

(2) The costs of investigation shall be paid to the law enforcement agency or governmental agency that conducted the investigation; provided:

(A) If more than one (1) law enforcement agency or governmental agency equally conducted the investigation, the costs of investigation shall be paid equally to the law enforcement agencies and governmental agencies conducting the investigation; and

(B) If one (1) law enforcement agency or governmental agency primarily conducted the investigation, the costs of investigation first shall be paid to that law enforcement agency or governmental agency, with actual vouchered costs reimbursed on a pro rata basis to the other law enforcement agencies or governmental agencies participating in the investigation, not to exceed ten percent (10%) of the costs of investigation allocated to the primary law enforcement agency or governmental agency;

(3) The remainder of the proceeds shall be paid on a pro rata basis to a law enforcement agency or governmental agency that participated in the mitigation, seizure, or forfeiture process.



§ 39-13-811 - Civil action available to victims.

(a) Notwithstanding whether criminal prosecution is commenced, or a conviction is obtained for a violation of this part, a victim of a violation of this part shall have a civil cause of action against the person responsible for the violation for both economic and noneconomic damages, up to the limits provided in § 29-39-102, for any personal injury, death, or property damage proximately caused by the violation.

(b) If the victim prevails in the action, the victim shall be entitled to all necessary costs incurred in bringing the action, including reasonable attorney's fees, and shall be eligible for punitive damages up to the limits set in § 29-39-104.

(c) Notwithstanding § 28-3-104, an action under this section shall be commenced within five (5) years of the date the cause of action accrued.

(d) If the victim prevailed and is awarded a judgment for damages, the judgment shall be offset by any amount the victim actually receives from the proceeds of assets forfeited pursuant to § 39-13-810 or from the criminal injuries compensation fund. If the amount of damages the criminal court judge determines to be appropriate pursuant to § 39-13-810(d)(1) and the amount of any judgment awarded the victim pursuant to this section are different, for the purpose of determining the total amount of damages to which the victim is entitled, the higher amount shall prevail.






Part 9 - Surveillance by Unmanned Aircraft

§ 39-13-901 - Part definitions.

As used in this part:

(1) "Image" means any capturing of sound waves, thermal, infrared, ultraviolet, visible light, or other electromagnetic waves, odor, or other conditions existing on or about real property in this state or an individual located on that property; and

(2) "Unmanned aircraft" means an airborne device that is operated without an individual in or on the device.



§ 39-13-902 - Lawful capture of images -- Use for lawful purposes.

(a) Notwithstanding § 39-13-903, it is lawful to capture an image using an unmanned aircraft in this state:

(1) For purposes of professional or scholarly research and development by a person acting on behalf of an institution of higher education, as defined by § 49-7-802, including a person who:

(A) Is a professor, employee, or student of the institution; or

(B) Is under contract with or otherwise acting under the direction or on behalf of the institution;

(2) In airspace designated as a test site or range authorized by the federal aviation administration for the purpose of integrating unmanned aircraft systems into the national airspace;

(3) As part of an authorized operation, exercise, or mission of any branch of the United States military, consistent with the Constitution of the United States;

(4) If the image is captured for the purposes of mapping; provided, the image of any person or thing on private property captured in the course of mapping shall be subject to subdivision (a)(6) as an image captured incidental to the lawful capturing of an image;

(5) If the image is captured by or for an electric or natural gas utility:

(A) For operations and maintenance of utility facilities for the purpose of maintaining utility system reliability and integrity;

(B) For inspecting utility facilities to determine repair, maintenance, or replacement needs during and after construction of such facilities;

(C) For assessing vegetation growth for the purpose of maintaining clearances on utility easements; or

(D) For utility facility routing and siting for the purpose of providing utility service;

(6) With the consent of the individual who owns or lawfully occupies the real property captured in the image;

(7) For law enforcement purposes, as permitted by § 39-13-609;

(8) If the image is captured by state or local law enforcement authorities, or a person who is under contract with or otherwise acting under the direction or on behalf of state authorities, for the purpose of:

(A) Surveying the scene of a catastrophe or other damage to determine whether a state of emergency should be declared;

(B) Preserving public safety, protecting property, or surveying damage or contamination during a lawfully declared state of emergency; or

(C) Conducting routine air quality sampling and monitoring, as provided by state or local law;

(9) At the scene of a spill, or a suspected spill, of hazardous materials;

(10) For the purpose of fire suppression;

(11) For the purpose of rescuing a person whose life or well-being is in imminent danger;

(12) If the image is captured by a Tennessee licensed real estate broker in connection with the marketing, sale, or financing of real property, provided that no individual is identifiable in the image;

(13) Of public real property or a person on that property;

(14) If the image is captured by the owner, operator or agent, or a person under contract with the owner, operator or agent, of an oil, gas, water, or other pipeline for the purpose of inspecting, maintaining, or repairing pipelines or other related facilities, and is captured without the intent to conduct surveillance on an individual or real property located in this state;

(15) In connection with oil and gas pipeline and well safety and protection;

(16) In connection with port authority surveillance and security;

(17) As authorized or permitted by the federal aviation administration for use in a motion picture, television or similar production where the filming is authorized by the property owner and a state or local film permit agency, if required; or

(18) As a part of a commercial service that has received authorization from the federal aviation administration to use unmanned aircraft or an unmanned aircraft operating under regulations promulgated by the federal aviation administration for commercial use of unmanned aircraft.

(b) An image captured by a state or local government agency, or by a person who is under contract with or otherwise acting under the direction or on behalf of such agency, shall be handled in accordance with § 39-13-609 and shall not be used for any purpose other than the lawful purpose for which the image was captured as permitted by this section.



§ 39-13-903 - Unlawful capture of image with intent to conduct surveillance a misdemeanor offense -- Defense.

(a) Subject to the exceptions set forth in § 39-13-902(a), a person commits an offense if the person:

(1) Uses an unmanned aircraft to capture an image of an individual or privately owned real property in this state with the intent to conduct surveillance on the individual or property captured in the image;

(2) Knowingly uses an image in a manner prohibited by § 39-13-902(b);

(3) Without the venue owner or operator's consent, uses an unmanned aircraft to intentionally capture an image of an individual or event at an open-air event venue wherein more than one hundred (100) individuals are gathered for a ticketed event;

(4) (A) Knowingly uses an unmanned aircraft within or over a designated fireworks discharge site, fireworks display site, or fireworks fallout area during an event as defined in § 68-104-202, without the consent of the owner or operator of the event; and

(B) For purposes of this subdivision (a)(4):

(i) "Discharge site" means the area immediately surrounding the fireworks mortars used for an outdoor fireworks display;

(ii) "Display site" means the immediate area where a fireworks display is conducted, including the discharge site, the fallout area, and the required separation distance from mortars to spectator viewing areas, but not including the spectator viewing areas or vehicle parking areas; and

(iii) "Fallout area" means the designated area in which hazardous debris is intended to fall after a pyrotechnic device, including display fireworks, is fired; or

(5) Knowingly uses an unmanned aircraft over the grounds of a correctional facility.

(b) An offense under this section is a Class C misdemeanor.

(c) It is a defense to prosecution under this section that the person destroyed the image:

(1) As soon as the person had knowledge that the image was captured in violation of this section; and

(2) Without disclosing, displaying, or distributing the image to a third party.



§ 39-13-904 - Possession or distribution and use of unlawfully captured images -- Misdemeanor offenses -- Separate images constitute separate offenses -- Defenses.

(a) A person commits an offense if the person:

(1) Captures an image in violation of § 39-13-903; and

(2) (A) Possesses that image; or

(B) Discloses, displays, distributes, or otherwise uses that image.

(b) (1) An offense under subdivision (a)(2)(A) is a Class C misdemeanor.

(2) An offense under subdivision (a)(2)(B) is a Class B misdemeanor.

(c) Each image a person possesses, discloses, displays, distributes, or otherwise uses in violation of this section is a separate offense.

(d) It is a defense to prosecution under this section for the possession of an image that the person destroyed the image as soon as the person had knowledge that the image was captured in violation of § 39-13-903.

(e) It is a defense to prosecution under this section for the disclosure, display, distribution, or other use of an image that the person stopped disclosing, displaying, distributing, or otherwise using the image as soon as the person had knowledge that the image was captured in violation of § 39-13-903.



§ 39-13-905 - Use of unlawfully captured images as evidence -- Disclosure of images limited.

(a) Except as otherwise provided by subsection (b), an image captured in violation of § 39-13-903, or an image captured by an unmanned aircraft that was incidental to the lawful capturing of an image:

(1) May not be used as evidence in any criminal or juvenile proceeding, civil action, or administrative proceeding;

(2) Is not subject to disclosure, inspection, or copying under title 10, chapter 7; and

(3) Is not subject to discovery, subpoena, or other means of legal compulsion for its release.

(b) An image described by subsection (a) may be disclosed and used as evidence to prove a violation of this part and is subject to discovery, subpoena, or other means of legal compulsion for that purpose.



§ 39-13-906 - Applicability of part.

This part shall not apply to the manufacture, assembly, distribution, or sale of an unmanned aircraft.



§ 39-13-907 - Construction of part.

Nothing in this part shall be construed as permitting any act prohibited by other law.









Chapter 14 - Offenses Against Property

Part 1 - Theft

§ 39-14-101 - Consolidation of theft offenses.

Conduct denominated as theft in this part constitutes a single offense embracing the separate offenses referenced before 1989 as embezzlement, false pretense, fraudulent conversion, larceny, receiving or concealing stolen property, and other similar offenses.



§ 39-14-102 - Part definitions.

The following definitions apply in this part, unless the context otherwise requires:

(1) "Cable television company" means any franchise or other duly licensed company which is operated or intended to be operated to perform the service of receiving and amplifying the signals broadcast by one (1) or more television stations and redistributing such signals by wire, cable or other device or means for accomplishing such redistribution to members of the public who subscribe to such service, or distributing through such company's antennae, poles, wires, cables, conduits or other property used in providing service to its subscribers and customers any television signals whether broadcast or not;

(2) "Credit card" means any real or forged instrument, writing or other evidence, whether known as a credit card, credit plate, charge plate or by any other name, which purports to evidence an understanding to pay for property or services delivered or rendered to or upon the order of a designated person or bearer;

(3) "Debit card" means any real or forged instrument, writing or other evidence known by any name issued with or without a fee by an issuer for the use of a depositor in obtaining money, goods, services or anything else of value, payment of which is made against funds previously deposited in an account with the issuer;

(4) "Expired" credit or debit card means a card which is no longer valid because the term shown on it has expired;

(5) "Issuer" means the business organization or financial institution or its duly authorized agent which issues a credit or debit card;

(6) "Library" means any:

(A) Public library;

(B) Library of educational, historical or eleemosynary institution, organization or society;

(C) Archives; or

(D) Museum;

(7) "Library material" includes any book, plate, picture, photograph, engraving, painting, drawing, map, newspaper, magazine, pamphlet, broadside, manuscript, document, letter, public record, microfilm, sound recording, audio-visual materials in any format, magnetic or other tapes, electronic data, processing records, artifacts or other documentary, written or printed materials, regardless of physical form or characteristics, belonging to or on loan to or otherwise in the custody of a library;

(8) "Microwave multi-point distribution system station" or "MDS" means any franchise or other duly licensed company which is operated or intended to be operated to perform the service of receiving and amplifying the signals broadcast by one (1) or more television stations, and redistributing such signals by microwave transmissions to members of the public who subscribe to such service, or distributing through such company's antennae, conduits, or other property used in providing service to its subscribers and customers any television signals whether broadcast or not;

(9) "Receiving" includes, but is not limited to, acquiring possession, control, title or taking a security interest in the property; and

(10) "Revoked" credit or debit card means a card which is no longer valid because permission to use it has been suspended or terminated by the issuer.



§ 39-14-103 - Theft of property.

(a) A person commits theft of property if, with intent to deprive the owner of property, the person knowingly obtains or exercises control over the property without the owner's effective consent.

(b) (1) As a condition of pretrial diversion, judicial diversion, probation or parole for a violation of subsection (a) when the violation occurs as set out in subdivision (b)(2), the person may be required to perform debris removal, clean-up, restoration, or other necessary physical labor at a location within the area affected by the disaster or emergency that is in the county where the offense occurred.

(2) The condition of pretrial diversion, judicial diversion, probation or parole containing the requirement set out in subdivision (b)(1) may be used if the violation of subsection (a) occurs:

(A) During or within thirty (30) days following the occurrence of a tornado, flood, fire, or other disaster or emergency, as defined in § 58-2-101;

(B) Within the area affected by the disaster or emergency; and

(C) When, as a result of the disaster or emergency, the owner of the property taken, or the person charged with custody of the property, is unable to adequately guard, secure or protect the property from theft.

(3) Subdivision (b)(2) shall apply regardless of whether a state of emergency has been declared by a county, the governor, or the president of the United States at the time of or subsequent to the theft.

(4) Any period of physical labor required pursuant to subdivision (b)(1) shall not exceed the maximum sentence authorized pursuant to § 39-14-105.



§ 39-14-104 - Theft of services.

(a) A person commits theft of services who:

(1) Intentionally obtains services by deception, fraud, coercion, forgery, false statement, false pretense or any other means to avoid payment for the services;

(2) Having control over the disposition of services to others, knowingly diverts those services to the person's own benefit or to the benefit of another not entitled thereto; or

(3) Knowingly absconds from establishments where compensation for services is ordinarily paid immediately upon the rendering of them, including, but not limited to, hotels, motels and restaurants, without payment or a bona fide offer to pay.

(b) Any individual directly or indirectly harmed by a violation of subsection (a) shall have legal standing to report such violations to law enforcement and testify in support of corresponding criminal charges.



§ 39-14-105 - Grading of theft.

(a) Theft of property or services is:

(1) A Class A misdemeanor if the value of the property or services obtained is five hundred dollars ($500) or less;

(2) A Class E felony if the value of the property or services obtained is more than five hundred dollars ($500) but less than one thousand dollars ($1,000);

(3) A Class D felony if the value of the property or services obtained is one thousand dollars ($1,000) or more but less than ten thousand dollars ($10,000);

(4) A Class C felony if the value of the property or services obtained is ten thousand dollars ($10,000) or more but less than sixty thousand dollars ($60,000);

(5) A Class B felony if the value of the property or services obtained is sixty thousand dollars ($60,000) or more but less than two hundred fifty thousand dollars ($250,000); and

(6) A Class A felony if the value of the property or services obtained is two hundred fifty thousand dollars ($250,000) or more.

(b) (1) In a prosecution for theft of property, theft of services, and any offense for which the punishment is determined pursuant to this section, the state may charge multiple criminal acts committed against one (1) or more victims as a single count if the criminal acts arise from a common scheme, purpose, intent or enterprise.

(2) The monetary value of property from multiple criminal acts which are charged in a single count of theft of property shall be aggregated to establish value under this section.

(c) Venue in a prosecution for any offense punishable pursuant to this section shall be in the county where one (1) or more elements of the offense occurred, or in the county where an act of solicitation, inducement, offer, acceptance, delivery, storage, or financial transaction occurred involving the property, service or article of the victim.



§ 39-14-106 - Unauthorized use of automobiles and other vehicles -- Joyriding.

A person commits a Class A misdemeanor who takes another's automobile, airplane, motorcycle, bicycle, boat or other vehicle without the consent of the owner and the person does not have the intent to deprive the owner thereof.



§ 39-14-107 - Claim of right.

It is an affirmative defense to prosecution under §§ 39-14-103, 39-14-104 and 39-14-106 that the person:

(1) Acted under an honest claim of right to the property or service involved;

(2) Acted in the honest belief that the person had the right to obtain or exercise control over the property or service as the person did; or

(3) Obtained or exercised control over property or service honestly believing that the owner, if present, would have consented.



§ 39-14-108 - Pawned or conveyed rental property.

(a) With respect to the theft of rental property, evidence of any of the following shall create an inference of intent to deprive the owner of the rental property, as provided in § 39-14-103:

(1) The person leasing or renting the property has pawned or otherwise conveyed the property;

(2) The person leasing or renting the property pursuant to a written agreement presents identification to the owner at the time of the execution of the written agreement which bears a fictitious name, telephone number or address; or

(3) The person leasing or renting the property pursuant to a written agreement designating the principal location at which the property is to be used, and specifying the date and time when the same is to be returned, fails to return the property to the owner on or before such return date and within ten (10) days after the date of mailing of written notice to return the property sent by registered or certified mail, return receipt requested, deliver to addressee only, and the property is not to be found at the location designated in the lease or rental agreement as the principal place of use of the property.

(b) Any leased or rented tangible personal property that has been sold, pawned or otherwise disposed of by the person renting or leasing the property during the period of the lease or rental agreement shall be returned to the owner of the property if the property is properly marked and identified as leased or rental property and is no longer needed as evidence against the person, and if the owner of the property can, by serial number, manufacturer's identification number or other sufficient means, demonstrate ownership of the property.

(c) (1) Each owner of rental property shall conspicuously mark and identify the property as rented or leased property. The markings shall include, but not be limited to, the name and address of the rental company and the serial number of the property.

(2) Subdivision (c)(1) does not apply to motor vehicles, as defined in title 55.



§ 39-14-109 - Stone or rock wall -- Warning sign.

Notwithstanding any law to the contrary, the state or any county or municipality is authorized to post the following signage along the right-of-way of any state or local roadway located in close proximity to a stone or rock wall:

WARNING!

IT CONSTITUTES THE CRIME OF THEFT TO KNOWINGLY REMOVE, WITHOUT OWNER CONSENT, ANY PORTION OF A STONE OR ROCK WALL LOCATED ON THE PUBLIC RIGHT-OF-WAY OR ON PRIVATE PROPERTY! SANCTIONS ARE SUBSTANTIAL!



§ 39-14-110 - Unauthorized recording of theatrical motion pictures.

(a) It is an offense for a person to knowingly operate an audiovisual recording function of a device in a facility where a motion picture is being exhibited for the purpose of recording a theatrical motion picture and without the consent of the owner or lessee of the facility.

(b) The term "audiovisual recording function" means the capability of a device to record or transmit a motion picture or any part of a motion picture by means of any technology now known or later developed.

(c) An owner or lessee of a facility where a motion picture is being exhibited, or the authorized agent or employee of such owner or lessee, or the licensor of the motion picture being exhibited or the licensor's agent or employee, or a law enforcement officer who has probable cause to believe that a person has violated this section, may detain such person on or off the premises of the motion picture establishment, if such detention is done for any or all of the following purposes:

(1) To question the person, investigate the surrounding circumstances, obtain a statement, or any combination thereof;

(2) To request or verify identification, or both;

(3) To inform a law enforcement officer of the detention of such person, or surrender that person to the custody of a law enforcement officer, or both;

(4) To inform a law enforcement officer, the parent or parents, guardian or other private person charged with the welfare of a minor of the detention and to surrender the minor to the custody of such person; or

(5) To institute criminal proceedings against the person.

(d) Probable cause to suspect that a person has committed or is attempting to commit a violation of this section may be based on, but not limited to:

(1) Personal observation, including observation via closed circuit television or other visual device; or

(2) Report of a personal observation from another patron or employee.

(e) An owner or lessee of a facility where a motion picture is being exhibited, or the authorized agent or employee of the owner or lessee, or the licensor of the motion picture being exhibited or the licensor's agent or employee, or a law enforcement officer who detains, questions, or causes the arrest of any person suspected of a violation of this section shall not be criminally or civilly liable for any legal action relating to the detention, questioning, or arrest if the owner or lessee of a facility where a motion picture is being exhibited, or the authorized agent or employee of the owner or lessee, or the licensor of the motion picture being exhibited or the licensor's agent or employee, merchant or merchant's employee or agent or law enforcement officer:

(1) Has probable cause to suspect that the person has committed or is attempting to commit a violation of this section;

(2) Acts in a reasonable manner under the circumstances; and

(3) Detains the suspected person for a reasonable period of time.

(f) The owner or lessee of a facility where a motion picture is being exhibited, or the authorized agent or employee of the owner or lessee, or the licensor of the motion picture being exhibited or the licensor's agent or employee, may use a reasonable amount of force necessary to protect the owner, agent, employee or licensor, to prevent escape of the person detained, or to prevent the loss or destruction of property.

(g) A reasonable period of time, for the purposes of this section, is a period of time long enough to accomplish the purpose set forth in this section, and shall include any time spent awaiting the arrival of a law enforcement officer or the parents or guardian of a juvenile suspect, if the owner or lessee of a facility where a motion picture is being exhibited, or the authorized agent or employee of the owner or lessee, or the licensor of the motion picture being exhibited or the licensor's agent or employee has summoned such law enforcement officer, parents, or guardian.

(h) This section does not prevent any lawfully authorized investigative, law enforcement protection, or intelligence gathering employee or agent, of the state or federal government, from operating any audiovisual recording device in any facility where a motion picture is being exhibited, as part of a lawfully authorized investigative, protective, law enforcement, or intelligence gathering activity.

(i) This section shall not apply to a person who operates the audiovisual recording function of a device in a retail establishment for the sole purpose of demonstrating the use and operation of the device for a prospective customer.

(j) For purposes of this section, "facility" shall not be construed to include a personal residence.

(k) (1) A violation of this section is a Class A misdemeanor.

(2) Nothing in this section shall be construed as prohibiting prosecution under any other applicable provision of law.



§ 39-14-111 - Exploitation of adult unable to manage own resources -- Order to freeze or seize defendant's assets -- Civil action available.

(a) As used in this section:

(1) "Adult" means a person eighteen (18) years of age or older who because of mental or physical dysfunctioning or advanced age is unable to manage such person's own resources, carry out the activities of daily living, or protect such person from neglect or hazardous or abusive situations without assistance from others and who has no available, willing, and responsibly able person for assistance and who may be in need of protective services; provided, however, that a person eighteen (18) years of age or older who is mentally impaired but still competent shall be deemed to be a person with mental dysfunction for the purposes of this section;

(2) "Caretaker":

(A) Means an individual or institution that has assumed the duty to provide for the care of an adult by contract or agreement;

(B) Includes a parent, spouse, adult child, or other relative, both biological or by marriage, who:

(i) Resides with or in the same building with or regularly visits the adult;

(ii) Knows or reasonably should know of the adult's mental or physical dysfunction or advanced age; and

(iii) Knows or reasonably should know that the adult is unable to adequately provide for the adult's own care; and

(C) Does not mean a financial institution as a caretaker of funds or other assets unless such financial institution has entered into an agreement to act as a trustee of such property or has been appointed by a court of competent jurisdiction to act as a trustee with regard to the property of the adult;

(3) "Exploit" or "exploitation" means the improper use by a caretaker of funds that have been paid to an adult or to the caretaker for the use or care of the adult; and

(4) "Relative" means spouse; child, including stepchild, adopted, child or foster child; parents, including stepparents, adoptive parents, or foster parents; siblings of the whole or half-blood; stepsiblings; grandparents; grandchildren, of any degree; and aunts, uncles, nieces, and nephews.

(b) It is an offense for any person to knowingly, other than by accidental means, exploit an adult within the meaning of this section.

(c) A violation of subsection (b) is a Class D felony.

(d) (1) If a person is charged with exploitation that involves the taking or loss of property valued at more than five thousand dollars ($5,000), a prosecuting attorney may file a petition with the circuit, general sessions, or chancery court of the county in which the defendant has been charged to freeze the funds, assets, or property of the defendant in an amount up to one hundred fifty percent (150%) of the alleged value of funds, assets, or property in the defendant's pending criminal proceeding for purposes of restitution to the victim. The burden of proof required to freeze the defendant's assets shall be by a preponderance of the evidence. The hearing on the petition may be held ex parte if necessary to prevent additional exploitation of the victim.

(2) The court's order shall prohibit the sale, gifting, transfer, or wasting of the assets of the adult, both real and personal, owned by, or vested in, the adult, without the express permission of the court.

(3) Upon a showing of probable cause in the ex parte hearing, the court shall issue an order to freeze or seize the assets of the defendant in the amount calculated pursuant to subdivision (d)(1). A copy of the freeze or seize order shall be served upon the defendant whose assets have been frozen or seized.

(e) At any time within thirty (30) days after service of the order to freeze or seize assets, the defendant or any person claiming an interest in the assets may file a motion to release the assets. The court shall hold a hearing on the motion no later than ten (10) days from the date the motion is filed.

(f) In any proceeding to release assets, the burden of proof shall be by a preponderance of evidence and shall be on the state to show that the defendant used, was using, is about to use, or is intending to use any assets in any way that constitutes or would constitute an offense under subsection (b). If the court finds that any assets were being used, are about to be used, or are intended to be used in any way that constitutes or would constitute an offense under subsection (b), the court shall order the assets frozen or held until further order of the court.

(g) If the prosecution of the charge under subsection (b) is permanently terminated or indefinitely continued without any judgment of conviction, or if a judgment of acquittal is entered, the court shall vacate the order to freeze or seize the assets.

(h) In addition to other remedies provided by law, an adult in that person's own right, or by conservator or next friend, shall have a right of recovery in a civil action for exploitation as defined in this section or for theft of such person's or adult's money or property whether by fraud, deceit, coercion, or otherwise. Such right of action against a wrongdoer shall not abate or be extinguished by the death of the adult, but shall pass as provided in § 20-5-106, unless the alleged wrongdoer is a family member, in which case the cause of action shall pass to the victim's personal representative.



§ 39-14-112 - Extortion.

(a) A person commits extortion who uses coercion upon another person with the intent to:

(1) Obtain property, services, any advantage or immunity;

(2) Restrict unlawfully another's freedom of action; or

(3) (A) Impair any entity, from the free exercise or enjoyment of any right or privilege secured by the Constitution of Tennessee, the United States Constitution or the laws of the state, in an effort to obtain something of value for any entity;

(B) For purposes of this section, "something of value" includes, but is not limited to, a neutrality agreement, card check agreement, recognition, or other objective of a corporate campaign;

(C) For purposes of this section, "corporate campaign" means any organized effort to unlawfully bring pressure on an entity, other than through collective bargaining, or any other activity protected by federal law.

(b) It is an affirmative defense to prosecution for extortion that the person reasonably claimed:

(1) Appropriate restitution or appropriate indemnification for harm done; or

(2) Appropriate compensation for property or lawful services.

(c) Extortion is a Class D felony.



§ 39-14-114 - Forgery.

(a) A person commits an offense who forges a writing with intent to defraud or harm another.

(b) As used in this part, unless the context otherwise requires:

(1) "Forge" means to:

(A) Alter, make, complete, execute or authenticate any writing so that it purports to:

(i) Be the act of another who did not authorize that act;

(ii) Have been executed at a time or place or in a numbered sequence other than was in fact the case; or

(iii) Be a copy of an original when no such original existed;

(B) Make false entries in books or records;

(C) Issue, transfer, register the transfer of, pass, publish, or otherwise utter a writing that is forged within the meaning of subdivision (b)(1)(A); or

(D) Possess a writing that is forged within the meaning of subdivision (b)(1)(A) with intent to utter it in a manner specified in subdivision (b)(1)(C); and

(2) "Writing" includes printing or any other method of recording information, money, coins, tokens, stamps, seals, credit cards, badges, trademarks, and symbols of value, right, privilege or identification.

(c) An offense under this section is punishable as theft pursuant to § 39-14-105, but in no event shall forgery be less than a Class E felony.



§ 39-14-115 - Criminal simulation.

(a) (1) A person commits the offense of criminal simulation who, with intent to defraud or harm another:

(A) Makes or alters an object, in whole or in part, so that it appears to have value because of age, antiquity, rarity, source or authorship that it does not have;

(B) Possesses an object so made or altered, with intent to sell, pass or otherwise utter it; or

(C) Authenticates or certifies an object so made or altered as genuine or as different from what it is.

(2) A person commits the offense of criminal simulation who, with knowledge of its character, possesses:

(A) Any machinery, plates or other contrivances designed to produce instruments reporting to be credit or debit cards of an issuer who had not consented to the preparation of the cards; or

(B) Any instrument, apparatus or contrivance designed, adapted or used for commission of any theft of property or services by fraudulent means.

(b) Criminal simulation is punishable as theft pursuant to § 39-14-105, but in no event shall criminal simulation be less than a Class E felony.



§ 39-14-116 - Hindering secured creditors.

(a) A person who claims ownership of or interest in any property which is the subject of a security interest, security agreement, deed of trust, mortgage, attachment, judgment or other statutory or equitable lien commits an offense who, with intent to hinder enforcement of that interest or lien, destroys, removes, conceals, encumbers, transfers, or otherwise harms or reduces the value of the property.

(b) For purposes of this section, unless the context otherwise requires:

(1) "Remove" means transport, without the effective consent of the secured party, from the state or county in which the property was located when the security interest or lien attached; and

(2) "Security interest" means an interest in personal property or fixtures that secures payment or performance of an obligation.

(c) An offense under this section is a Class E felony.



§ 39-14-117 - Fraud in insolvency.

(a) A person commits an offense who, when proceedings have been or are about to be instituted for the appointment of a trustee, receiver, or other person entitled to administer property for the benefit of creditors, or when any other assignment, composition, or liquidation for the benefit of creditors has been or is about to be made:

(1) Destroys, removes, conceals, encumbers, transfers, or otherwise harms or reduces the value of the property with intent to defeat or obstruct the operation of a law relating to administration of property for the benefit of creditors;

(2) Intentionally falsifies any writing or record relating to the property or any claim against the debtor; or

(3) Intentionally misrepresents or refuses to disclose to a trustee or receiver, or other person entitled to administer property for the benefit of creditors, the existence, amount, or location of the property, or any other information that the person could legally be required to furnish in relation to the administration.

(b) An offense under this section is a Class E felony.



§ 39-14-118 - Illegal possession or fraudulent use of credit or debit card.

(a) A person commits the crime of illegal possession of a credit or debit card who, knowing the person does not have the consent of the owner or issuer, takes, exercises control over or otherwise uses that card or information from that card.

(b) A person commits the crime of fraudulent use of a credit or debit card who uses, or allows to be used, a credit or debit card or information from that card, for the purpose of obtaining property, credit, services or anything else of value with knowledge that:

(1) The card is forged or stolen;

(2) The card has been revoked or cancelled;

(3) The card has expired and the person uses the card with fraudulent intent; or

(4) For any other reason the use of the card is unauthorized by either the issuer or the person to whom the credit or debit card is issued.

(c) (1) Fraudulent use of a credit or debit card is punishable as theft pursuant to § 39-14-105, depending on the amount of property, credit, goods or services obtained.

(2) If no property, credit, goods, or services are actually received or obtained, illegal possession or fraudulent use of a credit card is a Class A misdemeanor.



§ 39-14-119 - Reporting of credit or debit card lost, stolen or mislaid.

(a) Any person who reports or attempts to report a credit or debit card as being lost, stolen, or mislaid knowing the report to be false violates this subsection (a).

(b) Any person who, with intent to defraud, uses a credit or debit card or information from such card, which has previously been reported lost, stolen or mislaid, violates this subsection (b).

(c) A violation of this section is a Class B misdemeanor.



§ 39-14-120 - Issuing false financial statement.

(a) A person commits the crime of issuing a false financial statement who, with intent to defraud:

(1) Knowingly makes or utters a written instrument which purports to describe the financial condition or ability of the person or some other person to pay and which is inaccurate in some material respect; or

(2) Represents in writing that a written instrument purporting to describe a person's financial condition or ability to pay is accurate with respect to that person's current financial condition or ability to pay, knowing or having reason to believe the instrument to be materially inaccurate in that respect.

(b) Issuing a false financial statement is a Class B misdemeanor.



§ 39-14-121 - Worthless checks.

(a) (1) A person commits an offense who, with fraudulent intent or knowingly:

(A) Issues or passes a check or similar sight order for the payment of money for the purpose of paying any fee, fine, tax, license or obligation to any governmental entity or for the purpose of obtaining money, services, labor, credit or any article of value, knowing at the time there are not sufficient funds in or on deposit with the bank or other drawee for the payment in full of the check or order, as well as all other checks or orders outstanding at the time of issuance; or

(B) Stops payment on a check or similar sight order for the payment of money for the purpose of paying any fine, fee, tax, license or obligation to any governmental entity or for the purpose of obtaining money, services, labor, credit or any article of value; provided, that the money, credit, goods or services were as represented at the time of the issuance of the check or similar sight order.

(2) This subsection (a) shall not apply to a post-dated check or to a check or similar sight order where the payee or holder knows or has good and sufficient reason to believe the drawer did not have sufficient funds on deposit to the drawer's credit with the drawee to ensure payment.

(b) For purposes of this section, the issuer's or passer's fraudulent intent or knowledge or both of insufficient funds may be inferred if:

(1) The person had no account with the bank or other drawee at the time the person issued or passed the check or similar sight order; or

(2) On presentation within thirty (30) days after issuing or passing the check or similar sight order, payment was refused by the bank or other drawee for lack of funds, insufficient funds or account closed after issuing or passing the check or order, and the issuer or passer fails to make good within ten (10) days after receiving notice of that refusal.

(c) For purposes of subdivision (b)(2), notice shall be in writing, and, if the address is known, sent by certified mail with return receipt requested, and addressed to the issuer or passer at the address shown:

(1) On the check or similar sight order if given; or

(2) If not shown on the check or similar sight order, on the records of the bank or other drawee if available.

(d) If notice is given in accordance with subsection (c), it may be inferred that the notice was received no later than five (5) days after it was mailed.

(e) Notice shall not be required:

(1) In the event the situs of the drawee is not in Tennessee;

(2) If the drawer is not a resident of Tennessee or has left the state at the time the check, draft or order is dishonored; or

(3) If the drawer of the check, draft or order did not have an account with the drawee of the check, draft or order at the time the check, draft or order was issued or dishonored.

(f) The offense of issuing or passing worthless checks is punishable as theft pursuant to § 39-14-105. Value shall be determined by the amount appearing on the face of the check on the date of issue.

(g) Nothing in this section shall be construed as amending or repealing the Fraud and Economic Crimes Prosecution Act, compiled in title 40, chapter 3, part 2.



§ 39-14-122 - Immunity for false arrest or imprisonment.

(a) Any person causing the arrest of the drawer of a check, draft or order shall not be criminally or civilly liable for false arrest or false imprisonment if the person, firm or corporation relies in good faith upon the permissible inferences set forth in § 39-14-121(b) and notice is given, if required, to the drawer of the check.

(b) To rely on the civil or criminal immunity, the drawee of any check, draft, or other order for the payment of money, before refusing to pay same to the holder upon presentation, shall also cause to be written, printed, or stamped in plain language thereon or attached thereto, the reason for the drawee's dishonor or refusal of the same.



§ 39-14-127 - Deceptive business practices.

(a) A person commits an offense who, with intent to deceive, in the course of business:

(1) Uses or possesses for use a false weight or measure, or any other device for falsely determining or recording any quality or quantity;

(2) Sells, offers or exposes for sale, or delivers less than the represented quantity of any commodity or service;

(3) Takes or tends to take more than the represented quantity of any commodity or service when as buyer the person furnished the weight or measure;

(4) Sells, offers or exposes for sale adulterated or mislabeled commodities;

(A) "Adulterated" means varying from the standard of composition or quality prescribed by or pursuant to any statute providing criminal penalties for such variance or set by established commercial usage; and

(B) "Mislabeled" means varying from the standard of disclosure in labeling prescribed by or pursuant to any statute providing criminal penalties for such variance or set by established commercial usage;

(5) Makes a false or misleading statement in any advertisements addressed to the public or to a substantial segment thereof for the purposes of promoting the purchase or sale of property or services;

(6) Makes false or deceptive representations in any advertisement or solicitation for services or products that those services or products have sponsorship, approval, affiliation or connection with a bank, savings and loan association, savings bank or subsidiary or affiliate thereof; or

(7) Uses the trade name or trademark, or a confusingly similar trade name or trademark, of any bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary in a solicitation for the offering of services or products if such use is likely to cause confusion, mistake or deception as to the source of origin, affiliation or sponsorship of such products or services; or, uses the trade name or trademark, or confusingly similar trade name or trademark, of any bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary in any manner in a solicitation for the offering of services or products unless the solicitation clearly and conspicuously states the following in bold-face type on the front page of the solicitation:

(A) The name, address and telephone number of the person making the solicitation;

(B) A statement that the person making the solicitation is not affiliated with the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary; and

(C) A statement that the solicitation is not authorized or sponsored by the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary.

(b) "Commodity," as used in this section, means any tangible or intangible personal property.

(c) Deceptive business practices is a Class B misdemeanor.



§ 39-14-128 - Creating false impression of death.

(a) It is an offense for any person to intentionally and falsely create the impression that any person is deceased.

(b) A violation of this section is a Class A misdemeanor.



§ 39-14-129 - [Repealed]

HISTORY: Acts 1989, ch. 591, § 1; repealed by Acts 2015, ch. 338, § 1, effective July 1, 2015.



§ 39-14-130 - Destruction of valuable papers with intent to defraud.

(a) Any person who takes or destroys any valuable papers with intent to injure or defraud shall be punished as if for theft. If the value of the papers is not ascertainable, the offense is a Class A misdemeanor.

(b) For the purposes of this section, "valuable papers" includes:

(1) Any bond, promissory note, bill of exchange, order, or certificate;

(2) Any book of accounts respecting goods, money or other things;

(3) Any deed or contract in force;

(4) Any receipt, release, or defeasant;

(5) Any instrument of writing whereby any demand, right or obligation is created, ascertained, increased, extinguished or diminished; or

(6) Any other valuable paper writing.



§ 39-14-131 - Destruction or concealment of will.

Any person who destroys or conceals the last will and testament of a testator, or any codicil thereto, with intent to prevent the probate thereof or defraud any devisee or legatee, commits a Class E felony.



§ 39-14-132 - Misrepresentation of mileage on used motor vehicle odometer.

(a) No person or agent of any person shall misrepresent the mileage on a used motor vehicle which is offered for sale, trade-in or exchange by changing the mileage registering instrument of a used motor vehicle so as to show a lesser mileage reading than that recorded by the instrument; provided, that this shall not be construed to prevent the service, repair or replacement of the mileage registering instrument, which, by reason of normal use, wear or through damage, requires service, repair or replacement.

(b) (1) A person may service, repair, or replace an odometer of a motor vehicle if the mileage registered by the odometer remains the same as before the service, repair or replacement. If the mileage cannot remain the same after every reasonable attempt to set the odometer to the mileage registered prior to the service, repair or replacement:

(A) The person shall adjust the odometer to read zero (0); and

(B) The owner of the vehicle or agent of the owner shall affix to the left door frame of the vehicle a secure, permanent plate or sticker conforming with federal standards which contains the mileage before the service, repair or replacement and the date of the service, repair or replacement.

(2) A person may not, with intent to defraud, remove or alter a notice attached to a motor vehicle as required by this section.

(c) A violation of this section is a Class A misdemeanor.



§ 39-14-133 - False or fraudulent insurance claims.

Any person who intentionally presents or causes to be presented a false or fraudulent claim, or any proof in support of such claim, for the payment of a loss, or other benefits, upon any contract of insurance coverage, or automobile comprehensive or collision insurance, or certificate of such insurance or prepares, makes or subscribes to a false or fraudulent account, certificate, affidavit or proof of loss, or other documents or writing, with intent that the same may be presented or used in support of such claim, is punished as in the case of theft.



§ 39-14-134 - Alteration of item's permanent distinguishing numbers -- Sale or possession of such item.

(a) A person commits a Class A misdemeanor who knowingly and with the intent to conceal or misrepresent the identity of an item:

(1) Alters, covers, defaces, destroys or removes the permanent serial number, manufacturer's identification plate or other permanent distinguishing number from such item; or

(2) Sells, buys or has possession of such item.

(b) This section does not in any way affect §§ 55-5-111 and 55-5-112, relative to motor vehicles.



§ 39-14-135 - Manufacture, sale or possession of farm implement without serial number.

(a) (1) No new tractor-drawn major farm implement manufactured as a self-contained unit after December 31, 1968, and designed to be pulled by or attached to a farm tractor and sold as a complete unit, shall be sold or offered for sale at wholesale or retail unless a manufacturer's serial number shall be prominently stamped on the equipment or on a piece of metal securely affixed to the equipment.

(2) It shall be the responsibility of the manufacturer to see that such an implement is properly supplied with a serial number.

(b) Any person who manufactures, distributes, sells or transfers any tractor-drawn major farm implement subject to the requirements of this section without a serial number prominently stamped on the equipment or on a piece of metal securely affixed thereto commits a Class A misdemeanor.

(c) This section shall not apply to the sale of parts, components or accessories for major farm implements where serial numbers are not required by law.



§ 39-14-136 - Falsifying of educational and academic documents.

(a) A person commits the offense of falsifying educational and academic documents who buys, sells, creates, duplicates, alters, gives or obtains a diploma, academic record, certificate of enrollment or other instrument which purports to signify merit or achievement conferred by an institution of education with the intent to use fraudulently that document or to allow the fraudulent use of the document.

(b) A violation of this section is a Class A misdemeanor.



§ 39-14-137 - Fraudulent qualifying for programs for disadvantaged or minority businesses.

(a) No person shall knowingly commit or engage in any false or fraudulent conduct, representation or practice in order to qualify, or assist another to qualify, for participation in any program administered by or through an agency of state or local government intended to specifically encourage and enhance economic development of the following:

(1) Disadvantaged businesses, as described by § 4-26-102(6);

(2) Small businesses, as described by § 12-3-802;

(3) Minority-owned businesses, as described by § 12-3-802; or

(4) Disadvantaged business concerns and enterprises, as described by or pursuant to § 54-1-124.

(b) A violation of subsection (a) is punishable as theft pursuant to § 39-14-105.

(c) Any contract entered into as a direct result of a violation of subsection (a) shall be null and void and the court shall order repayment of all governmental funds paid pursuant thereto which may be reasonably construed as constituting net profit or personal enrichment for the guilty party or parties. Repayment of funds pursuant to this subsection (c) shall be in addition to payment of any fine imposed pursuant to subsection (b).



§ 39-14-138 - Theft of trade secrets.

(a) As used in this section, unless the context otherwise requires:

(1) "Article" means any object, material, device, or substance or copy thereof, including any writing, record, recording, drawing, sample, specimen, prototype, model, photograph, micro-organism, blueprint or map;

(2) "Copy" means any facsimile, replica, photograph or other reproduction of an article, and any note, drawing or sketch made of or from an article;

(3) "Representing" means describing, depicting, containing, constituting, reflecting or recording; and

(4) "Trade secret" means the whole or any portion or phrase of any scientific or technical information, design, process, procedure, formula or improvement which is secret and of value. The trier of fact may infer a trade secret to be secret when the owner thereof takes measures to prevent it from becoming available to persons other than those selected by the owner to have access thereto for limited purposes.

(b) A person is guilty of theft and shall be punished pursuant to § 39-14-105 who, with intent to deprive or withhold from its owner the control of the trade secret, or with intent to appropriate a trade secret to the person's own use or to the use of another:

(1) Steals or embezzles an article representing a trade secret; or

(2) Without authority makes or causes to be made a copy of an article representing a trade secret.



§ 39-14-139 - Recorded device.

(a) As used in this section:

(1) "Aggregate wholesale value" means the average wholesale value of lawfully manufactured and authorized recordings corresponding to the number of nonconforming recordings involved in the offense. Proof of the specific wholesale value of each nonconforming recording shall not be required;

(2) "Fixed" means embodied in a recording or other tangible medium of expression, by or under the authority of the author, so that the matter embodied is sufficiently permanent or stable to permit it to be perceived, reproduced or otherwise communicated for a period of more than transitory duration;

(3) "Live performance" means a recitation, rendering or playing of a series of images, musical, spoken or other sounds, or a combination of images and sounds, in an audible sequence;

(4) "Manufacturer" means the person who actually makes the recording or causes the recording to be made. "Manufacturer" does not include a person who manufactures a medium upon which sounds or images can be recorded or stored, or who manufactures the cartridge or casing itself, unless the person actually makes the recording or causes the recording to be made;

(5) "Owner" means a person who owns the sounds fixed in a master phonograph record, master disc, master tape, master film or other recording on which sound is or can be recorded and from which the transferred recorded sounds are directly or indirectly derived; and

(6) "Recording" means a tangible medium on which sounds, images, or both are recorded or otherwise stored, including an original phonograph record, disc, tape, audio or video cassette, wire, film, memory card, flash drive, hard-drive, data storage device, or other medium now existing or developed later on which sounds, images, or both are or can be recorded or otherwise stored, or a copy or reproduction that duplicates, in whole or in part, the original.

(b) (1) It is unlawful for any person to:

(A) Knowingly reproduce for sale or cause to be transferred any recording with intent to sell it or cause it to be sold or use it or cause it to be used for commercial advantage or private financial gain through public performance without the consent of the owner;

(B) Transport within this state, for commercial advantage or private financial gain, a recording with the knowledge that the sounds on the recording have been reproduced or transferred without the consent of the owner; or

(C) Advertise, offer for sale, sell or rent, cause the sale, resale or rental of, or possess for one (1) or more of these purposes any recording that the person knows has been reproduced or transferred without the consent of the owner.

(2) Subdivision (b)(1) does not apply to audiovisual recordings and applies only to sound recordings that were initially fixed before February 15, 1972.

(c) (1) It is unlawful for any person to:

(A) For commercial advantage or private financial gain, advertise, offer for sale, sell, rent, transport, cause the sale, resale, rental, or transportation of, or possess for one (1) or more of these purposes a recording containing sounds of a live performance with the knowledge that the live performance has been recorded or fixed without the consent of the owner; or

(B) With the intent to sell for commercial advantage or private financial gain, record or fix or cause to be recorded or fixed on a recording a live performance with the knowledge that the live performance has been recorded or fixed without the consent of the owner.

(2) In the absence of a written agreement or law to the contrary, the performer or performers of a live performance may be presumed to own the rights to record or fix those sounds.

(d) It is unlawful for any person to, for commercial advantage or private financial gain, knowingly advertise, offer for sale, sell, rent or transport, cause the sale, resale, rental or transportation of, or possess for any of these purposes a recording if the outside cover, box, jacket or label of the recording does not clearly and conspicuously disclose the actual name and address of the manufacturer.

(e) Any violation of this section constitutes a:

(1) Class D felony, accompanied by a fine of no less than one thousand dollars ($1,000), if:

(A) The violation involves one hundred (100) or more recordings during a one hundred eighty-day period; or

(B) The defendant has been previously convicted under this section;

(2) Class E felony, accompanied by a fine of no less than five hundred dollars ($500), if the violation involves more than fifty (50) but less than one hundred (100) recordings during a one hundred eighty-day period; or

(3) Class A misdemeanor, accompanied by a fine of no less than two hundred dollars ($200), for any other offense.

(f) If a person is convicted of a violation of this section, the court may order the person to make restitution to any owner or lawful producer of a master recording that has suffered injury resulting from the crime, or to the trade association representing the owner or lawful producer. An order of restitution may be based on the aggregate wholesale value of lawfully manufactured and authorized recordings corresponding to the number of nonconforming recordings involved in the offense unless a greater value can be proven. An order of restitution may also include investigative costs relating to the offense.

(g) All recordings involved in the offense, implements, devices and equipment used or intended to be used in the manufacture of recordings on which the offense is based, proceeds and any and all contraband associated with the offense are subject to forfeiture and destruction or other disposition pursuant to § 39-11-703.

(h) The penalties provided by this section are in addition to any other penalties provided under any other law. This section does not affect the rights and remedies of a party in private litigation.



§ 39-14-140 - Forfeiture.

Any electronic or communications equipment, and any other devices used, sold, transferred or possessed to violate this part are considered contraband subject to seizure and forfeiture under the same procedures used for the forfeiture of conveyances pursuant to title 40, chapter 33.



§ 39-14-143 - Unauthorized solicitation for police, judicial or safety association.

(a) It is an offense for a person to solicit or accept a fee, consideration, donation, or to offer for sale or sell advertising as a representative, or under the guise of representing, a police, judicial or safety association, partnership or corporation unless the person is employed by or is a member of an organization composed of persons elected, employed or appointed pursuant to law, to engage in police, judicial or safety work or activities, except that the commissioner of safety may authorize in writing any person to engage in such activities until the authority is revoked in writing by the commissioner.

(b) "Police," as used in this section, includes any person duly elected, appointed, or employed as provided by law to engage in law enforcement work.

(c) A violation of this section is a Class A misdemeanor.

(d) This section does not apply to any police, judicial or safety association directed or regulated by any agency, department or branch of state government. Neither does this section apply to associations composed of duly constituted law enforcement or judicial officers.

(e) Notwithstanding the provisions of subsection (c) to the contrary, any person, persons, corporation or corporations violating this section, which violation is accomplished through the use of some form of communication across the boundaries of the state of Tennessee, commits a Class E felony, whether such communication is:

(1) By mail;

(2) By the use of any electronic device, including, but not limited to, the use of a telephone or telegraph; or

(3) By any other means.



§ 39-14-144 - Civil liability of adult, parent or guardian for theft of retail merchandise by minor.

(a) If the appropriate district attorney general consents to use of this section as provided in subsection (i), in lieu of any criminal penalties imposed by § 39-14-105 for theft offenses, any adult or parent or guardian of a minor who willfully takes possession of merchandise from a retail merchant with the intent to convert the merchandise to personal use without paying the purchase price is subject to civil liability, should the merchant prevail, as follows:

(1) For the adult or emancipated minor:

(A) The greater of one hundred dollars ($100) or an amount three (3) times the listed retail price of the merchandise taken if the merchant does not recover the merchandise;

(B) The greater of one hundred dollars ($100) or an amount three (3) times the difference between the value of the damaged merchandise and the value of the merchandise prior to its conversion if the merchant recovers the merchandise but it is in a damaged state; or

(C) The greater of one hundred dollars ($100) or an amount twice the listed retail price of the merchandise if the merchant recovers the merchandise in the same condition it was in prior to the conversion; or

(2) For the parent or legal guardian having custody of an unemancipated minor who has been negligent in the supervision of the unemancipated minor:

(A) The greater of one hundred dollars ($100) or an amount three (3) times the listed retail price of the merchandise taken if the merchant does not recover the merchandise;

(B) The greater of one hundred dollars ($100) or an amount three (3) times the difference between the value of the damaged merchandise and the value of the merchandise prior to its conversion if the merchant recovers the merchandise but it is in a damaged state; or

(C) The greater of one hundred dollars ($100) or an amount twice the listed retail price of the merchandise if the merchant recovers the merchandise in the same condition it was in prior to the conversion.

(b) Civil liability under this section is not limited by any other law concerning the liability of parents or guardians or minors.

(c) A conviction for the offense of shoplifting is not a prerequisite to the maintenance of a civil action authorized by this section.

(d) The fact that a mercantile establishment may bring an action against an individual as provided in this section shall not limit the right of the establishment to demand, orally or in writing, that a person who is liable for damages and penalties under this section remit the damages prior to the consideration of the commencement of any legal action.

(e) An action for recovery of damages and penalties under this section may be brought in any court of competent jurisdiction, including a court of general sessions, if the total damages do not exceed the jurisdictional limit of the court involved.

(f) If a written agreement is entered into between the merchant and the person responsible for damages and penalties pursuant to this section concerning the liability of the person and the payment of the damages and penalties, the agreement and the contents of the agreement shall remain confidential as long as the parties to the agreement continue to adhere to its terms.

(g) The civil remedy conferred upon merchants by this section shall not apply if the listed retail price of the merchandise taken was in excess of five hundred dollars ($500).

(h) Use of the civil remedy conferred upon merchants by this section shall not be construed to be a violation of § 39-16-604, prohibiting the compounding of an offense.

(i) Any demand in writing or other document sent to the adult, parent or guardian of a minor covered by this section shall also be sent to the district attorney general of the judicial district in which the offense occurred. If the appropriate district attorney general has not, within ten (10) days from the date the document was sent, objected to the use of this section in lieu of criminal prosecution, the district attorney general is deemed to have consented to the use of this section by the mercantile establishment. If the mercantile establishment does not send a written demand or other document to the adult, parent or guardian, the district attorney general must be notified and must consent, either orally or in writing, to the use of this section in lieu of criminal prosecution.

(j) Whenever a retail merchant, the merchant's agent, or the merchant's employee apprehends an adult or minor who has committed theft as described in subsection (a), the merchant, agent, or employee shall not at that time enter into any written agreement to accept civil damages in lieu of criminal penalties or actually accept any civil damages.



§ 39-14-145 - Civil liability of employees for theft of retail merchandise.

(a) If the appropriate district attorney general consents to use of this section as provided in subsection (e), in lieu of any criminal penalties imposed by § 39-14-105 for theft offenses, any employee of a retail merchant who willfully takes possession of merchandise from the retail merchant with the intent to convert the merchandise to personal use without paying the purchase price shall be subject to civil liability should the merchant prevail as follows:

(1) The greater of one hundred dollars ($100) or an amount three (3) times the listed retail price of the merchandise taken if the merchant does not recover the merchandise;

(2) The greater of one hundred dollars ($100) or an amount three (3) times the difference between the value of the damaged merchandise and the value of the merchandise prior to its conversion if the merchant recovers the merchandise but it is in a damaged state; or

(3) The greater of one hundred dollars ($100) or an amount twice the listed retail price of the merchandise if the merchant recovers the merchandise in the same condition it was in prior to the conversion.

(b) The civil remedy conferred upon merchants by this section shall not apply if the listed retail price of the merchandise taken was in excess of five hundred dollars ($500).

(c) If a written agreement is entered into between the merchant and the person responsible for damages and penalties pursuant to this section concerning the liability of the person and the payment of the damages and penalties, the agreement and the contents thereof shall remain confidential as long as the parties to the agreement continue to adhere to its terms.

(d) Use of the civil remedy conferred upon merchants by this section shall not be construed to be a violation of § 39-16-604, prohibiting the compounding of an offense.

(e) Any demand in writing or other document sent to an employee covered by this section shall also be sent to the district attorney general of the judicial district in which the offense occurred. If the appropriate district attorney general has not, within ten (10) days from the date the document was sent, objected to the use of this section in lieu of criminal prosecution, the district attorney general shall be deemed to have consented to the use of this section by the mercantile establishment. If the mercantile establishment does not send a written demand or other document to the employee, the district attorney general must be notified and must consent, either orally or in writing, to the use of this section in lieu of criminal prosecution.

(f) Whenever a retail merchant, the merchant's agent or the merchant's employee apprehends an employee who has committed theft as described in subsection (a), the merchant, agent or employee shall not at such time enter into any written agreement to accept civil damages in lieu of criminal penalties or actually accept any such civil damages.



§ 39-14-146 - Theft of property -- Conduct involving merchandise.

(a) For purposes of § 39-14-103, a person commits theft of property if the person, with the intent to deprive a merchant of the stated price of merchandise, knowingly commits any of the following acts:

(1) Conceals the merchandise;

(2) Removes, takes possession of, or causes the removal of merchandise;

(3) Alters, transfers or removes any price marking, or any other marking which aids in determining value affixed to the merchandise;

(4) Transfers the merchandise from one (1) container to another; or

(5) Causes the cash register or other sales recording device to reflect less than the merchant's stated price for the merchandise.

(b) In a theft prosecution under this section, unless applicable, the state is not required to prove that the defendant obtained or exercised control over the merchandise as required in a prosecution under § 39-14-103.



§ 39-14-147 - Fraudulent transfer of motor vehicle -- Definitions -- Defenses -- Penalties -- Civil liability.

(a) As used in this section, unless the context otherwise requires:

(1) "Lease" means the grant of use and possession of a motor vehicle for consideration, whether or not the grant includes an option to buy the vehicle;

(2) "Motor vehicle" means a device in, on, or by which a person or property is or may be transported or drawn on a highway, except a device used exclusively on stationary rails or tracks;

(3) "Security interest" means an interest in personal property or fixtures that secures payment or performance of an obligation;

(4) "Third party" means a person other than the actor or the owner of the vehicle; and

(5) "Transfer" means to transfer possession, whether or not another right is also transferred, by means of a sale, lease, sublease, lease assignment or other property transfer.

(b) A person commits an offense if the person acquires, accepts possession of, or exercises control over the motor vehicle of another under a written or oral agreement to arrange for the transfer of the vehicle to a third party and:

(1) Knowing the vehicle is subject to a security interest, lease or lien, the person transfers the vehicle to a third party without first obtaining written authorization from the vehicle's secured creditor, lessor or lienholder;

(2) Intending to defraud or harm the vehicle's owner, the person transfers the vehicle to a third party;

(3) Intending to defraud or harm the vehicle's owner, the person disposes of the vehicle in a manner other than by transfer to a third party; or

(4) The person does not disclose the location of the vehicle on the request of the vehicle's owner, secured creditor, lessor or lienholder.

(c) For the purposes of subdivision (b)(2), the actor is presumed to have intended to defraud or harm the motor vehicle's owner if the actor does not take reasonable steps to determine whether or not the third party is financially able to pay for the vehicle.

(d) It is a defense to prosecution under subdivision (b)(1) that the entire indebtedness secured by or owned under the security interest, lease or lien is paid or satisfied in full not later than the thirtieth day after the date that the transfer was made.

(e) It is not a defense to prosecution under subdivision (b)(1) that the motor vehicle's owner has violated a contract creating a security interest, lease or lien in the motor vehicle.

(f) A violation of subdivision (b)(1), (2) or (3) is:

(1) A Class E felony if the value of the motor vehicle is less than twenty thousand dollars ($20,000); or

(2) A Class D felony if the value of the motor vehicle is twenty thousand dollars ($20,000) or more.

(g) A violation of subdivision (b)(4) is a Class B misdemeanor.

(h) In addition to any criminal penalties imposed by this section, a person who is found by a court of competent jurisdiction to have violated any part of this section shall be subject to civil liability to a vehicle owner, secured creditor, lessor or lienholder who prevails in an action brought under this section for the following:

(1) Three (3) times the actual value of the motor vehicle; and

(2) Reasonable costs and attorney's fees incurred by the person instituting the action.



§ 39-14-148 - False statement in obtaining surety bond -- Penalty.

Any person who makes a false statement or representation of a material fact knowing it to be false or knowingly fails to disclose a material fact, in order to obtain a surety bond, either for that person or for any other person, commits a Class A misdemeanor. Each such false statement or representation or failure to disclose a material fact constitutes a separate offense.



§ 39-14-149 - Communication theft -- Sale of illegal devices -- Penalties -- Mitigating factors -- Aggravating factors -- Multipurpose devices.

(a) A person commits communication theft who, with the intent to defraud a communication service provider of any lawful compensation for providing a communication service, knowingly:

(1) Acquires, transmits, or retransmits a communication service;

(2) Makes, distributes, possesses with the intent to distribute or uses a communication device or modifies, programs or reprograms a communication device in such a manner that it is designed, adapted for use or used for the commission of communication theft in violation of subdivision (a)(1);

(3) Makes or maintains any modification or alteration to any communication device installed with the express authorization of a communication service provider for the purpose of intercepting any program or other service carried by the provider that the person is not authorized by the provider to receive;

(4) Makes or maintains connections, whether physical, electrical, acoustical or by any other means, with cables, wires, components or other devices used for the distribution of communication services without the authority of the communication services provider;

(5) Sells, possesses, or otherwise delivers to another or offers for sale any:

(A) Communication device or unlawful access device, or plans or instructions for making the same, under circumstances evincing an intent to use the communication device or unlawful access device, or to allow the same to be used, for a purpose prohibited by this section; or

(B) Material, including hardware, cables, tools, data, computer software or other information or equipment, knowing that the purchaser or a third person intends to use the material in the manufacture or development of a communication device or unlawful access device in violation of this section;

(6) Publishes the number or code of an existing, cancelled, revoked or nonexistent telephone number, credit number or other credit device, or method of numbering or coding which is employed in the issuance of telephone numbers, credit numbers or other credit devices knowing that it may be used to avoid the payment of any lawful telephone or telegraph toll charge under circumstances evincing an intent to have the telephone number, credit number, credit device or method of numbering or coding so used; or

(7) Assists another in committing an act prohibited by this section in a manner that would make such person criminally responsible for the act under § 39-11-402.

(b) Any communication device or unlawful access device and other related items and equipment pertaining to a violation of this section may be seized under warrant or incident to a lawful arrest. Upon conviction for such a violation, the court may order the sheriff of the county in which the person was convicted to destroy as contraband or to otherwise lawfully dispose of any devices or other related items used in violation of this section.

(c) If conduct that violates this section:

(1) Also constitutes a violation of § 39-14-104 relative to theft of services, that conduct may be prosecuted under either, but not both, statutes as provided in § 39-11-109; and

(2) Is either commenced or consummated in this state, that conduct may be prosecuted in this state as provided in § 39-11-103.

(d) (1) A violation of this section shall be punished as theft and graded in accordance with § 39-14-105.

(2) A person's first violation of this section shall be punished by fine only if the value of the services obtained is less than one thousand dollars ($1,000). However, the trier of fact may impose a fine of double the amount otherwise authorized by § 40-35-111 for the appropriate offense class.

(3) (A) Except as provided in subdivision (d)(3)(B), each communication device or unlawful access device involved in a violation of this section shall constitute a separate offense and each activity prohibited by this section found to have occurred shall constitute a separate offense regardless of whether the activity involves one (1) or more than one (1) communication device or unlawful access device.

(B) If a defendant commits multiple violations of this section but such violations represent a single, continuous course of conduct by the defendant, such multiple violations, shall, for purposes of this section, be considered one (1) violation and shall be punished as such.

(4) In addition to any other sentence authorized by this section, the court may order a person convicted of violating this section to make restitution for the offense in accordance with the procedure set out in § 40-35-304.

(e) (1) (A) A communication service provider aggrieved by a violation of this section may institute a civil action in any court of competent jurisdiction to obtain appropriate relief. Whether the conduct giving rise to a violation of this section occurs wholly in this state, is commenced outside the state but consummated in this state, or is commenced in this state but consummated outside this state, venue for the action shall be in any county in which conduct constituting a violation of this section occurs.

(B) An action shall be filed within two (2) years of the aggrieved communication service provider's actual knowledge of the violation, but in no event shall the action be filed more than five (5) years from the date of the violation.

(2) The court, in its discretion:

(A) May award declaratory relief and other equitable remedies, including preliminary and final injunctions to prevent or restrain violations of this section;

(B) At any time while an action is pending, on the terms it deems reasonable, may order the impounding of any communication device or unlawful access device that is in the custody or control of the violator and that the court has reasonable cause to believe was involved in the alleged violation of this section;

(C) Award actual or statutory damages as authorized in subdivision (e)(3); and

(D) As part of a final judgment or decree finding a violation of this section, order the remedial modification or destruction of any communication device or unlawful access device, or any other devices or equipment involved in the violation, that is in the custody or control of the violator, or that has been impounded under subdivision (e)(2)(B).

(3) At any time before final judgment is entered, the aggrieved party may elect to have any damages that may be awarded to that party computed according to either of the following methods:

(A) The actual damages suffered by the party as a result of violations of this section and all profits of the violator that are attributable to all violations of this section against the aggrieved party;

(B) (i) Except as provided in subdivision (e)(3)(B)(ii), in lieu of actual damages and the violator's profits as provided in subdivision (e)(3)(A), statutory damages in an amount of not less than seven hundred fifty dollars ($750) nor more than five thousand dollars ($5,000) may be awarded for each communication device or unlawful access device involved in the action or each violation of this section found to have occurred. The trier of fact shall determine the appropriate amount of statutory damages from within the range available in this subdivision (e)(3)(B) as it deems equitable and just;

(ii) If a person commits multiple violations of this section but the violations represent a single, continuous course of conduct by that person, those multiple violations, shall, for purposes of this section, be considered one (1) violation and statutory damages awarded as such;

(C) Notwithstanding subdivision (e)(3)(B), if the trier of fact finds that there are mitigating factors present as to a particular defendant's involvement in a violation of this section, it may reduce the amount of statutory damages awarded below the minimum amount established in subdivision (e)(3)(B). Mitigating factors may include, but shall not be limited to:

(i) The defendant's role in the violation was minor;

(ii) The defendant assisted the aggrieved party in uncovering violations of this section committed by other persons or in detecting other persons who had committed violations of this section;

(iii) The defendant assisted the aggrieved party in locating other communication devices, unlawful access devices or equipment used to violate this section;

(iv) The defendant's violation of this section was committed solely for personal or household use;

(v) The defendant acted under a good faith belief that the defendant's violations of this section were lawful and ceased the violations upon learning that they were not; and

(vi) Any other factor consistent with this subdivision (e)(3)(C) that would cause the trier of fact to believe that the interests of justice require the amount of damages awarded to be below the statutory minimum set out in subdivision (e)(3)(B);

(D) Notwithstanding subdivision (e)(3)(B), if the trier of fact finds that there are aggravating factors present as to a particular defendant's involvement in a violation of this section, it may increase the amount of damages awarded up to an amount not to exceed fifty thousand dollars ($50,000). Aggravating factors may include, but shall not be limited to:

(i) The defendant committed the offense willfully and for the purpose of commercial advantage or financial gain;

(ii) The defendant has a previous history of committing communication theft whether in this state, another state or under federal jurisdiction;

(iii) The defendant was the leader in the commission of a violation of this section involving two (2) or more other parties;

(iv) Violations of this section were also committed against other communication service providers on or about the same time as the violations against the aggrieved party;

(v) The value of the services taken from or damage done to the aggrieved party was particularly great; and

(vi) Any other factor consistent with this subdivision (e)(3)(D) that would cause the trier of fact to believe that the interests of justice require the amount of damages awarded be in excess of the statutory maximum set out in subdivision (e)(3)(B) or that the amount should be added to any actual damages proven; and

(E) If the defendant prevails in a civil action brought pursuant to this section, the court may tax all costs of the action against the plaintiff and award the defendant reasonable attorney fees and the reasonable costs of defending the action if the court finds that the plaintiff brought the action:

(i) In bad faith; and

(ii) For the purpose of impeding or stifling lawful competition; or

(iii) For the purpose of harassing or intimidating lawful competition.

(f) This section shall not be construed to prohibit:

(1) The manufacture, use, advertisement or sale of a multipurpose device, or the possession of a multipurpose device for any of the purposes mentioned in this section, unless the person acts with the intent required to violate this section and the person knows that:

(A) The primary use or purpose for which the device was designed, manufactured, sold or licensed is for a violation of this section;

(B) The device has only a limited commercially significant purpose or use other than as an unlawful access device or for the commission of a violation of this section; or

(C) The device is marketed by that person or another acting in concert with that person and with that person's knowledge, for use as an unlawful access device or for the purpose of committing a violation of this section;

(2) The use of a communication device to connect one (1) or more multipurpose devices at the person's residence or business premises, unless the device causes substantial electronic or physical harm to the communication service provider's network, system or facility; and

(3) The use of a communication device that is not selected by a communication service provider, unless the device causes substantial electronic or physical harm to the communication service provider's network, system or facility.

(g) Breach of a service contract between a person and a communication service provider that establishes terms and conditions for the attachment of a communication device to a communication service provider's network, system, or facility shall not, in and of itself, be sufficient proof that the person acted with the intent required to commit a violation of this section. However, conduct that constitutes a breach of a service contract may also constitute a violation of this section if the person knowingly commits an act prohibited by this section with the intent to defraud a communication service provider of any lawful compensation for providing a communication service.

(h) (1) Notwithstanding any other provision of this section or language contained in this section to the contrary, a person does not commit either a civil or criminal violation of this section unless the person acts with the intent to defraud, as defined in subdivision (i)(4), a communication service provider of any lawful compensation for providing a communication service in conjunction with some other conduct prohibited by this section.

(2) Notwithstanding any other provision of this section to the contrary, any entity that has a collectively bargained contract that provides for residual payments to performers, or any entity that licenses the public performing rights with a communications service provider and who is engaged in the distribution of royalty or residual payments, operating in the ordinary course of business to monitor residual payments or the performing right in musical works, sound recordings or audiovisual works provided by a communication service provider, may engage in those monitoring activities under this section where the activities are intended and carried out for the sole purpose of distributing royalties or residuals to songwriters, music publishers, artists or performers or monitoring unauthorized performances.

(3) Nothing in this section shall be construed to prohibit a nonprofit library, archive, or educational institution from engaging in circulation, course reserves, and inter-library and other lending services; classroom and instructional uses; or archiving and preservation to the extent those activities are permitted under the federal copyright law as compiled in title 17 of the United States Code.

(i) As used in this section, unless the context otherwise requires:

(1) "Communication device" means any:

(A) Machine, equipment, technology or software that is capable of intercepting, transmitting, retransmitting, decrypting or receiving a communication service, or any part thereof; or

(B) Computer circuit or chip, electronic mechanism or other component that is capable of facilitating the interception, transmission, retransmission, decryption, or reception of any communication service;

(2) "Communication service" means any service lawfully provided for a charge or compensation to facilitate the lawful origination, transmission, emission or reception of signs, signals, data, writings, images and sounds or intelligence of any nature by telephone of any type, wire, wireless, radio, electromagnetic, photoelectronic or photo-optical systems, networks or facilities; and any service lawfully provided for a charge or compensation by any radio, photo-optical, electromagnetic, photoelectronic, electric power, fiber optic, cable television, satellite, microwave, data transmission, wireless or Internet-based distribution system, network or facility, including, but not limited to, any and all electronic, data, video, audio, Internet access, telephonic, microwave and radio communications, transmissions, signals and services, and any such communications, transmissions, signals and services lawfully provided directly or indirectly by or through any of the systems mentioned in this subdivision (i)(2), networks or facilities;

(3) "Communication service provider" means any person or entity:

(A) Providing a communication service, whether directly or indirectly as a reseller, that, for a fee, supplies the facility, cell site, mobile telephone switching office or other equipment or communication service;

(B) Owning or operating any fiber optic, photo-optical, electromagnetic, photoelectronic, cable television, satellite, Internet-based, telephone, wireless, microwave, data transmission or radio distribution system, network or facility; or

(C) Providing any communication service directly or indirectly by or through any such distribution systems, networks or facilities;

(4) "Intent to defraud" means a person uses, in whole or in part, deceit, trickery, misrepresentation or subterfuge for the purpose of depriving a communication service provider of the lawful compensation to which it is entitled for providing a communication service;

(5) "Multipurpose device" means a communication device that is capable of more than one (1) function, at least one (1) of which is lawful, and includes any component thereof, and any plans or instructions for developing or making the device or any component thereof; and

(6) "Unlawful access device" means any type of machine, equipment, technology or software that is primarily designed, manufactured, sold, possessed, used or advertised, for the purpose of defeating or circumventing any effective technology, device or software, or any component or part thereof, used by the provider, owner or licensee of any communication service or of any data, audio or video programs or transmissions, to protect any communication, data, audio or video services, programs or transmissions from unauthorized receipt, decryption, communication, transmission or re-transmission.



§ 39-14-150 - Identity theft victims' rights.

(a) This section shall be known and may be cited as the "Identity Theft Victims' Rights Act of 2004."

(b) (1) A person commits the offense of identity theft who knowingly obtains, possesses, buys, or uses, the personal identifying information of another:

(A) With the intent to commit any unlawful act including, but not limited to, obtaining or attempting to obtain credit, goods, services or medical information in the name of such other person; and

(B) (i) Without the consent of such other person;

(ii) Without the lawful authority to obtain, possess, buy or use that identifying information; or

(iii) To commit a violation of § 53-11-402 or § 53-11-416 by using a prescription for a controlled substance represented as having been issued by a physician, nurse practitioner, or other health care provider.

(2) For purposes of the offense of identity theft, an activity involving a possession, use or transfer that is permitted by the Tennessee Financial Records Privacy Act, compiled in title 45, chapter 10; Title V of the Gramm-Leach-Bliley Act, Pub. L. No. 106-102; or the Fair Credit Reporting Act, as amended by the Fair and Accurate Credit Transactional Act, (15 U.S.C. § 1681 et seq.) shall not be considered an "unlawful act".

(c) (1) A person commits the offense of identity theft trafficking who knowingly sells, transfers, gives, trades, loans or delivers, or possesses with the intent to sell, transfer, give, trade, loan or deliver, the personal identifying information of another:

(A) With the intent that the information be used by someone else to commit any unlawful act including, but not limited to, obtaining or attempting to obtain credit, goods, services or medical information in the name of the other person; or

(B) Under circumstances such that the person should have known that the identifying information would be used by someone else to commit any unlawful act including, but not limited to, obtaining or attempting to obtain credit, goods, services or medical information in the name of the other person; and

(C) The person does not have the consent of the person who is identified by the information to sell, transfer, give, trade, loan or deliver, or possess with the intent to sell, transfer, give, trade, loan or deliver, that information; and

(D) The person does not have lawful authority to sell, transfer, give, trade, loan or deliver, or possess with the intent to sell, transfer, give, loan or deliver, the personal identifying information.

(2) For purposes of the offense of identity theft trafficking, an activity involving a possession, use or transfer that is permitted by the Tennessee Financial Records Privacy Act, compiled in title 45, chapter 10; Title V of the Gramm-Leach-Bliley Act, Pub. L. No. 106-102; or the Fair Credit Reporting Act, as amended by the Fair and Accurate Credit Transactional Act, (15 U.S.C. § 1681 et seq.) shall not be considered an "unlawful act".

(d) In a prosecution under subsection (c), the trier of fact may infer from the defendant's simultaneous possession of the personal identifying information of five (5) or more different individuals that the defendant possessed the personal identifying information with the intent to sell, transfer, give, trade, loan or deliver the information. However, if the defendant had the consent of one (1) or more of the individuals to possess the personal identifying information of that individual, the consenting individual shall not be counted in determining whether an inference of possession for sale may be drawn by the trier of fact.

(e) As used in this section, "personal identifying information" means any name or number that may be used, alone or in conjunction with any other information, to identify a specific individual, including:

(1) Name, social security number, date of birth, official state or government issued driver license or identification number, alien registration number, passport number, employer or taxpayer identification number;

(2) Unique biometric data, such as fingerprint, voice print, retina or iris image, or other unique physical representation;

(3) Unique electronic identification number, address, routing code or other personal identifying data which enables an individual to obtain merchandise or service or to otherwise financially encumber the legitimate possessor of the identifying data;

(4) Telecommunication identifying information or access device; or

(5) Any name, number, information, medical prescribing pad, electronic message, or form used by a physician, nurse practitioner, or other health care provider for prescribing a controlled substance.

(f) (1) The general assembly recognizes that an offense under this section may result in more than one (1) victim. While a company or business that loses money, merchandise, or other things of value as a result of the offense is a victim, it is equally true that the person whose identity is stolen is also a victim. The person whose identity is stolen suffers definite and measurable losses including expenses necessary to cancel, stop payment on, or replace stolen items such as credit cards, checks, driver licenses, and other documents, costs incurred in discovering the extent of the identity theft, in repairing damage from the theft such as credit ratings and reports and preventing further damages from the theft, long distance telephone charges to law enforcement officials, government offices, and businesses in regard to the theft, and lost wages from the time away from work required to obtain new personal identifying information and complete all of the tasks set out in this subdivision (f)(1). In addition to measurable losses, the person whose identity is stolen also suffers immeasurable damages such as stress and anxiety as well as possible health problems resulting from or aggravated by the offense.

(2) For the reasons set out in subdivision (f)(1), the general assembly declares that any person whose identity is unlawfully obtained in violation of subsection (b) or (c) is a victim of crime within the meaning of Article 1, § 35 of the Constitution of Tennessee and title 40, chapter 38.

(g) (1) Notwithstanding any law to the contrary, if a private entity or business maintains a record that contains any of the personal identifying information set out in subdivision (g)(2) concerning one of its customers, and the entity, by law, practice or policy discards such records after a specified period of time, any record containing the personal identifying information shall not be discarded unless the business:

(A) Shreds or burns the customer's record before discarding the record;

(B) Erases the personal identifying information contained in the customer's record before discarding the record;

(C) Modifies the customer's record to make the personal identifying information unreadable before discarding the record; or

(D) Takes action to destroy the customer's personal identifying information in a manner that it reasonably believes will ensure that no unauthorized persons have access to the personal identifying information contained in the customer's record for the period of time between the record's disposal and the record's destruction.

(2) As used in this subsection (g), "personal identifying information" means a customer's:

(A) Social security number;

(B) Driver license identification number;

(C) Savings account number;

(D) Checking account number;

(E) PIN (personal identification number) or password;

(F) Complete credit or debit card number;

(G) Demand deposit account number;

(H) Health insurance identification number; or

(I) Unique biometric data.

(3) (A) A violation of this subsection (g) shall be considered a violation of the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18, and may be punishable by a civil penalty in the amount of five hundred dollars ($500) for each record containing a customer's personal identifying information that is wrongfully disposed of or discarded; provided, however, that no total penalty may exceed ten thousand dollars ($10,000) for any one (1) customer.

(B) It is an affirmative defense to any civil penalty imposed pursuant to this subsection (g) that the business used due diligence in its attempt to properly dispose of or discard the records.

(4) The methods of destroying the personal identifying information of a customer set out in this subsection (g) shall be considered the minimum standards. If a private entity or business by law, practice or policy currently is required to have or otherwise has in place more stringent methods and procedures for destroying the personal identifying information in a customer's record than are required by this subsection (g), the private entity or business may continue to destroy the identifying information in the more stringent manner.

(5) To the extent that this subsection (g) conflicts with applicable federal law, this subsection (g) shall not apply to an entity that is subject to the enforcement authority of the federal banking agencies, the national credit union administration, the federal trade commission or the securities and exchange commission. For any such entity, the applicable federal law shall govern the proper disposition of records containing consumer information, or any compilation of consumer information, derived from consumer reports for a business purpose.

(6) Notwithstanding subdivision (g)(5), this subsection (g) shall not apply to any financial institution that is subject to the privacy and security provisions of the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801, et. seq., as amended, and as it existed on January 31, 2002.

(h) (1) The following property shall be subject to seizure and judicial forfeiture to the state in the manner provided:

(A) Any property, real or personal, directly or indirectly acquired by or received in violation of this section;

(B) Any property, real or personal, received as an inducement to violate this section;

(C) Any property, real or personal, traceable to the proceeds from the violation;

(D) Any property, real or personal, used in connection with or to facilitate a violation of this section; and

(E) All conveyances, including aircraft, vehicles or vessels, which are used, or are intended for use, in the commission of or escape from a violation of this section and any money, merchandise or other property contained in those conveyances.

(2) Property seized pursuant to this subsection (h) shall be seized and forfeited pursuant to the procedure set out in chapter 11, part 7 of this title.

(3) Notwithstanding § 39-11-713, property seized pursuant to this subsection (h) shall be disposed of as follows:

(A) All property ordered forfeited shall be sold at public auction. The proceeds from all property forfeited and sold at public auction shall be disposed of by the court as directed by this section. The attorney general and reporter shall first be compensated for all expenses incident to the litigation, as approved by the court. Any costs for appeals shall be provided for by the trial court upon conclusion of the litigation. The attorney general and reporter shall then direct that any public agency be reimbursed for out-of-pocket expenses resulting from the investigation, seizure and storage of the forfeited property;

(B) Out of the proceeds remaining, the court shall order restitution be made to the person or persons whose identity was stolen for any identifiable losses resulting from the offense; and

(C) The court shall then award the remainder of the funds as follows:

(i) In the event that the investigating and seizing agency was a state agency, then ten percent (10%) of the funds shall be distributed to the state treasurer who shall deposit the funds in a designated account for the agency to be used in its identity theft operations;

(ii) In the event that the investigating and seizing agency is the Tennessee bureau of investigation, then ten (10%) of the funds shall be distributed to the state treasurer who shall deposit the funds in a designated account for the agency to be used in its identity theft operations;

(iii) In the event that the investigating and seizing agency is a local public agency, then twenty-five percent (25%) of the funds shall be distributed to its local government for distribution to the law enforcement agency for use in the enforcement of this section. When more than one (1) local public agency participated in the investigation and seizure of forfeited property as certified by the attorney general and reporter, then the court shall order a distribution of ten percent (10%) of the funds according to the participation of each local public agency. Accounting procedures for the financial administration of the funds shall be in keeping with those prescribed by the comptroller of the treasury; and

(iv) The remainder of the funds shall be distributed to the state treasurer who shall deposit the funds in the general fund to defray the incarceration costs associated with the offense of identity theft trafficking defined in subsection (c).

(4) For purposes of this subsection (h), a "local public agency" includes any county or municipal law enforcement agency or commission, the district attorney general, or any department or agency of local government authorized by the attorney general and reporter to participate in the investigation.

(5) Funds awarded under this section may not be used to supplement salaries of any public employee or law enforcement officer. Funds awarded under this section may not supplant other local or state funds.

(i) (1) Identity theft as prohibited by subsection (b) is a Class D felony.

(2) Identity theft trafficking as prohibited by subsection (c) is a Class C felony.

(j) (1) For purposes of this subsection (j), "victim" means the person whose personal identifying information was obtained, possessed, bought or used in violation of subsection (b), or sold, transferred, given, traded, loaned, delivered or possessed in violation of subsection (c).

(2) Identity theft is a continuing offense because the offense involves an unlawful taking and use of personal identifying information that remains in the lawful possession of a victim wherever the victim currently resides or is found. As provided in this section, such unlawful taking and use are elements of the offense of identity theft and occur wherever the victim resides or is found.

(3) Pursuant to § 39-11-103 and subdivision (j)(2), if a victim of identity theft resides or is found in this state, an essential element of the offense is committed in this state and a defendant is subject to prosecution in this state, regardless of whether the defendant was ever actually in this state.

(4) Venue for the offense of identity theft shall be in any county where an essential element of the offense was committed, including but not limited to, in any county where the victim resides or is found, regardless of whether the defendant was ever actually in such county.

(k) (1) For purposes of this subsection (k):

(A) "Reencoder" means an electronic device that places encoded information from the computer chip or magnetic strip or stripe of a payment card, driver license or state or local government-issued identification card, onto the computer chip or magnetic strip or stripe of a different payment card, driver license, or state or local government-issued identification card, or any other electronic medium that allows an authorized transaction to occur; and

(B) "Scanning device" means a scanner, reader or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on a computer chip or magnetic strip or stripe of a payment card, driver license, or state or local government-issued identification card.

(2) (A) It is an offense for a person to use a scanning device or reencoder without the permission of the holder of the card or license from which information is being scanned or reencoded with the intent to commit, aid, or abet any criminal offense.

(B) It is an offense for a person who possesses any device, apparatus, equipment, software, material, good, property, or supply that is designed or adapted for use as a scanning device or reencoder with the intent to commit, aid, or abet any criminal offense.

(C) A violation of this subsection (k) is a class A misdemeanor.



§ 39-14-151 - Suspension of driver license for gasoline theft.

(a) (1) In addition to the fine and imprisonment authorized by law for the offense of theft, the court may order the suspension of the driver license of a person convicted of theft for a first time for a period not to exceed six (6) months, if the theft conviction involved a person driving the person's motor vehicle off the premises of an establishment where gasoline is offered for retail sale, after dispensing gasoline or motor vehicle fuel into the fuel tank of that person's motor vehicle and failing to remit payment or make an authorized charge for the gasoline or motor vehicle fuel that was dispensed.

(2) In addition to the fine and imprisonment authorized by law for the offense of theft, the court shall order the suspension of the driver license of a person convicted of theft for a second time for a period of six (6) months if both such theft convictions involved are of the type of theft specified in subdivision (a)(1).

(3) In addition to the fine and imprisonment authorized by law for the offense of theft, the court shall order the suspension of the driver license of a person convicted of theft for a third or subsequent time for a period of one (1) year if all of such theft convictions involved are of the type of theft specified in subdivision (a)(1).

(b) If a person's driver license has been suspended under subsection (a), the court is vested with the authority and discretion to allow the continued use of a restricted driver license for the purpose of going to and from and working at the person's regular place of employment or, in the case of a student enrolled full time in a college or university, going to and from that college or university. The same restrictions and requirements for obtaining the license contained in § 55-50-502(c)(3) or (4) shall also apply to restricted licenses issued under this subsection (b).

(c) (1) Whenever a person is convicted of an offense under subsection (a) and the court orders the suspension of the driver license of that person, the court in which the conviction is had shall confiscate the license being suspended and forward it to the department of safety together with a report of the license suspension. If the court is unable to take physical possession of the license, the court shall nevertheless forward the report to the department. The report shall include the complete name, address, birth date, eye color, sex, and driver license number, if known, of the person whose license has been suspended, and shall indicate the first and last day of the suspension period. If the person is the holder of a license from another state, the court shall not confiscate the license but shall notify the department, which shall notify the appropriate licensing officials in the other state. The court shall, however, suspend the person's nonresident driving privileges for the appropriate length of time. "Conviction" has the same meaning as defined in § 55-50-503.

(2) Upon receiving the record and the driver license from the court, the department shall suspend the driver license of the person for those periods specified in subsection (a).

(3) At the end of the period of time established in subsection (a) and prior to reinstatement of the license, the person upon applying for reinstatement of the license shall pay the restoration fee to the department as required under § 55-12-129(b).



§ 39-14-152 - Use of a counterfeit mark or logo.

(a) As used in this section:

(1) "Counterfeit mark" means:

(A) Any knowingly unauthorized reproduction or copy of intellectual property; or

(B) Intellectual property affixed to any item knowingly sold, offered for sale, manufactured, or distributed, or identifying services offered or rendered, without the authority of the owner of the intellectual property;

(2) "Intellectual property" means any trademark, service mark, trade name, label, term, device, design or word adopted or used by a person to identify that person's goods or services, and all rights protected by title 47, chapter 25, part 11; and

(3) "Retail value" means the counterfeiter's regular selling price for the item or service bearing or identified by the counterfeit mark. In the case of items bearing a counterfeit mark which are components of a finished product, the retail value shall be the counterfeiter's regular selling price of the finished product on or in which the component would be utilized.

(b) (1) It is an offense for a person to knowingly manufacture any item or services bearing or identified by a counterfeit mark.

(2) It is an offense for a person to use, display, advertise, distribute, offer for sale, sell, or possess with the intent to sell or distribute any item or service knowing the item or service bears or is identified by a counterfeit mark.

(c) In determining whether a person who possesses an item bearing or identified by a counterfeit mark possesses the item with the intent to sell or distribute it in violation of subdivision (b)(2), the trier of fact may infer from the possession, custody or control of more than twenty-five (25) items bearing a counterfeit mark that the person possesses the items with the intent to sell or distribute them.

(d) (1) A violation of subdivision (b)(1) shall be punished the same as is provided in § 39-14-115 for the offense of criminal simulation. In addition to that punishment, a person who violates subdivision (b)(1) shall be fined an amount up to three (3) times the retail value of the items bearing, or services identified by, a counterfeit mark, or the amount authorized in § 40-35-111 for the appropriate class of felony, whichever amount is greater.

(2) A violation of subdivision (b)(2) shall be punished as theft and graded in accordance with § 39-14-105; provided, all violations of subdivision (b)(2) shall be punished by fine only, except with respect to violations involving distribution, selling, offering for sale, or possessing with the intent to sell, in which case all methods and manner of punishment in § 39-14-105 shall apply.

(e) For purposes of determining the appropriate offense grade for a defendant violating subdivision (b)(2), the quantity or retail value of all items bearing, or services identified by, every counterfeit mark the defendant used, displayed, advertised, distributed, offered for sale, sold or possessed with the intent to sell or distribute at the time of the offense shall be aggregated.

(f) All personal property, including, but not limited to, any items bearing a counterfeit mark, or any items, objects, tools, machines, equipment, instrumentalities or vehicles of any kind, employed or used in connection with a violation of this section shall be subject to judicial forfeiture pursuant to chapter 11, part 7 of this title. If the intellectual property owner does not request release of seized items bearing a counterfeit mark, those items shall be destroyed unless the intellectual property owner consents to another disposition.

(g) Nothing in this section shall be construed as prohibiting an owner of intellectual property from seeking relief under any other law, including title 47, chapter 18, part 1, title 47, chapter 25, part 5, or title 47, chapter 25, part 11; provided, a defendant prosecuted under this section may not also be prosecuted for criminal simulation under § 39-14-115 based upon the same conduct.



§ 39-14-153 - False information or concealment of information in applying for or receiving dwelling accommodations in housing project.

(a) It is an offense for a person who is applying for or the recipient of dwelling accommodations in any housing project operated by a housing authority as defined in § 13-20-102 to obtain or attempt to obtain the dwelling accommodations by means of a statement, representation or impersonation the person knows to be false, or by knowingly concealing any material fact if the false statement, representation, impersonation or concealment results in:

(1) The person meeting the housing authority's income qualification standards established pursuant to § 13-20-113; or

(2) The person's lease or rental payment being less than the person would otherwise be required to pay under the housing authority's income qualification standards established pursuant to § 13-20-113.

(b) It is a violation of this section if a person obtains or attempts to obtain dwelling accommodations specified in subsection (a) by means of a statement, representation or impersonation made by another, or by another concealing any material fact, if the person knows the statement, representation or impersonation to be false or the person knows that a material fact has been concealed.

(c) A violation of this section is a Class A misdemeanor punishable by fine only. The amount of the fine imposed shall be graded as provided in § 39-14-105. In grading the offense, the value of the benefit the defendant derived from the prohibited conduct shall be used to determine the grade of fine.



§ 39-14-154 - Actions by home improvement services provider that constitute offense.

(a) For purposes of this section, unless the context otherwise requires:

(1) "Contract for home improvement services" means a contractual agreement, written or oral, between a person performing home improvement services and a residential owner, and includes all labor, services and materials to be furnished and performed under such agreement;

(2) "Home improvement services" means the repair, replacement, remodeling, alteration, conversion, modernization, improvement, or addition to any residential property, and includes but is not limited to, the repair, replacement, remodeling, alteration, conversion, modernization, improvement, or addition to driveways, swimming pools, porches, garages, landscaping, fences, fall-out shelters, and roofing;

(3) "Home improvement services provider" means any person or entity, whether or not licensed pursuant to title 62, chapter 6, who undertakes to, attempts to, or submits a price or bid or offers to construct, supervise, superintend, oversee, schedule, direct, or in any manner assume charge of home improvement services for a fee. "Home improvement services provider" specifically includes but is not limited to a "residential contractor" as defined in § 62-6-102 when such contractor is performing home improvement services and a "home improvement contractor" as defined in § 62-6-501;

(4) "Possession" means actual care, custody, control, or management of residential property, but shall not include occupancy of residential property through a lease or rental agreement;

(5) "Residential owner" means a person who has legal possession of residential real property, including any person authorized by such residential owner to act on the residential owner's behalf; and

(6) "Residential property" means the building structure where a person abides, lodges, resides or establishes a living accommodation, or where a residential owner intends to abide, lodge, reside or establish a living accommodation following the completion of home improvement services made pursuant to a contract for home improvement services, and includes the land on or adjacent to such building structure.

(b) It is an offense for a home improvement services provider with intent to defraud to:

(1) (A) Fail to refund amounts paid under a contract for home improvement services within ten (10) days of:

(i) The acceptance of a written request for a refund either hand delivered or mailed certified mail return receipt attached;

(ii) The refusal to accept the certified mail sent to the last known address of the home improvement services provider by the residential owner; or

(iii) The return of the certified mail to the residential owner indicating that the addressee is unknown at the address or a similar designation if the provider failed to provide to the residential owner or the United States postal service a correct current or forwarding address;

(B) A violation of subdivision (b)(1)(A) is an offense only if:

(i) No substantial portion of the contracted work has been performed at the time of the request;

(ii) More than ninety (90) days have elapsed since the starting date of the contract for home improvement services; and

(iii) A copy of the written request for a refund was sent by the residential owner to the consumer protection division of the office of the attorney general;

(2) Deviate from or disregard plans or specifications in any material respect that are contained in a contract for home improvement services. Such deviation includes, but is not limited to:

(A) The amount billed for the home improvement services is substantially greater than the amount quoted in the contract;

(B) The materials used in the project are of a substandard quality but the residential owner was charged for higher quality materials; or

(C) (i) The residential owner did not provide written consent for the home improvement services provider to deviate from or disregard plans or specifications in the contract; and

(ii) Such deviation or disregard caused substantial damage to the residential owner's property.

(c) (1) A violation of subsection (b) is punishable as theft pursuant to § 39-14-105. "Value" for a violation of subsection (b), shall be determined by the monetary amount of the contract for home improvement services that is paid, minus the value of any work performed, plus the cost to repair any damage to the residential owner's property caused by the home improvement services provider.

(2) If a person is convicted of a violation of subsection (b), the court may order the person to make restitution to any residential owner that has suffered injury resulting from the crime. Vehicles used to commit this offense are subject to seizure and forfeiture under the same procedures used for forfeitures set out in chapter 11, part 7 of this title.

(3) All fines collected as a result of a violation of subsection (b) shall be allocated as follows:

(A) First to remaining unpaid court costs assessed in the case;

(B) Then to restitution ordered by the court pursuant to subdivision (c)(2); and

(C) Any remaining money shall be transmitted to the state board of licensing contractors for purposes of carrying out § 62-6-139.

(4) In addition such a violation shall be construed to constitute an unfair or deceptive act or practice affecting the conduct of trade or commerce under the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18, and as such, the private right of action remedy under that act shall be available to any person who suffers an ascertainable loss of money or property, real, personal, or mixed, or any other article, commodity, or thing of value wherever situated as a result of such violation.

(d) Upon a conviction for a violation of this section, the court shall notify the state board of licensing contractors of the home improvement services provider's conviction. If the home improvement services provider is licensed by the board, the board shall revoke the home improvement services provider's license pursuant to § 62-6-118.

(e) Prosecution under subsection (b) shall not bar prosecution under any other applicable criminal statute nor shall it bar the commencement of any applicable civil cause of actions, including but not limited to, violations of the Tennessee Consumer Protection Act of 1977 or title 62, chapter 6.

(f) The district attorney general in conjunction with any law enforcement agency shall have the authority to investigate and to institute criminal proceedings for any violation of subsection (b) regardless of any actions taken or not taken by the board of licensing contractors.






Part 2 - Animals

§ 39-14-201 - Definitions for animal offenses.

As used in this part, unless the context otherwise requires:

(1) "Animal" means a domesticated living creature or a wild creature previously captured;

(2) "Livestock" means all equine as well as animals which are being raised primarily for use as food or fiber for human utilization or consumption including, but not limited to, cattle, sheep, swine, goats, and poultry;

(3) "Non-livestock animal" means a pet normally maintained in or near the household or households of its owner or owners, other domesticated animal, previously captured wildlife, an exotic animal, or any other pet, including but not limited to, pet rabbits, a pet chick, duck, or pot bellied pig that is not classified as "livestock" pursuant to this part; and

(4) "Torture" means every act, omission, or neglect whereby unreasonable physical pain, suffering, or death is caused or permitted, but nothing in this part shall be construed as prohibiting the shooting of birds or game for the purpose of human food or the use of animate targets by incorporated gun clubs.



§ 39-14-202 - Cruelty to animals.

(a) A person commits an offense who intentionally or knowingly:

(1) Tortures, maims or grossly overworks an animal;

(2) Fails unreasonably to provide necessary food, water, care or shelter for an animal in the person's custody;

(3) Abandons unreasonably an animal in the person's custody;

(4) Transports or confines an animal in a cruel manner; or

(5) Inflicts burns, cuts, lacerations, or other injuries or pain, by any method, including blistering compounds, to the legs or hooves of horses in order to make them sore for any purpose including, but not limited to, competition in horse shows and similar events.

(b) A person commits an offense who knowingly ties, tethers, or restrains a dog in a manner that results in the dog suffering bodily injury as defined in § 39-11-106.

(c) It is a defense to prosecution under this section that the person was engaged in accepted veterinary practices, medical treatment by the owner or with the owner's consent, or bona fide experimentation for scientific research.

(d) Whenever any person is taken into custody by any officer for violation of subdivision (a)(4), the officer may take charge of the vehicle or conveyance, and its contents, used by the person to transport the animal. The officer shall deposit these items in a safe place for custody. Any necessary expense incurred for taking charge of and sustaining the same shall be a lien thereon, to be paid before the same can lawfully be recovered; or the expenses, or any part thereof, remaining unpaid may be recovered by the person incurring the same of the owners of the animal in an action therefor.

(e) In addition to the penalty imposed in subsection (g), the court making the sentencing determination for a person convicted under this section shall order the person convicted to surrender custody and forfeit the animal or animals whose treatment was the basis of the conviction. Custody shall be given to a humane society incorporated under the laws of this state. The court may prohibit the person convicted from having custody of other animals for any period of time the court determines to be reasonable, or impose any other reasonable restrictions on the person's custody of animals as necessary for the protection of the animals.

(f) (1) Nothing in this section shall be construed as prohibiting the owner of a farm animal or someone acting with the consent of the owner of that animal from engaging in usual and customary practices which are accepted by colleges of agriculture or veterinary medicine with respect to that animal.

(2) It is an offense for a person other than a law enforcement officer acting with probable cause to knowingly interfere with the performance of any agricultural practices permitted by subdivision (f)(1).

(3) An offense under subdivision (f)(2) is a Class B misdemeanor.

(g) (1) Cruelty to animals is a Class A misdemeanor.

(2) A second or subsequent conviction for cruelty to animals is a Class E felony.

(3) Violation of any prohibition or restriction imposed by the sentencing court pursuant to subsection (e) is a Class A misdemeanor.



§ 39-14-203 - Cock and animal fighting.

(a) It is unlawful for any person to:

(1) Own, possess, keep, use or train any bull, bear, dog, cock, swine or other animal, for the purpose of fighting, baiting or injuring another such animal, for amusement, sport or gain;

(2) Cause, for amusement, sport or gain, any animal referenced in subdivision (a)(1) to fight, bait or injure another animal, or each other;

(3) Permit any acts stated in subdivisions (a)(1) and (2) to be done on any premises under the person's charge or control, or aid or abet those acts;

(4) Be knowingly present, as a spectator, at any place or building where preparations are being made for an exhibition for the fighting, baiting or injuring of any animal, with the intent to be present at the exhibition, fighting, baiting or injuring; or

(5) Knowingly cause a person under eighteen (18) years of age to attend an animal fight.

(b) It is the legislative intent that this section shall not apply to the training or use of hunting dogs for sport or to the training or use of dogs for law enforcement purposes.

(c) (1) Except for any offense involving a cock, an offense under subdivisions (a)(1)-(3) is a Class E felony.

(2) An offense involving a cock under subdivisions (a)(1)-(3) is a Class A misdemeanor.

(d) (1) A violation of subdivision (a)(4) is a Class A misdemeanor.

(2) A violation of subdivision (a)(5) is a Class A misdemeanor. Notwithstanding § 40-35-111(e)(1), the fine for a violation of subdivision (a)(5) shall be not less than one thousand dollars ($1,000) nor more than two thousand five hundred dollars ($2,500).

(e) It is not an offense to own, possess or keep cocks, or aid or abet the ownership, possession or keeping of cocks, for the sole purpose of selling or transporting cocks to a location in which possession or keeping of cocks is legal, as long as it does not violate any other part of this section or federal law.



§ 39-14-204 - Dyed baby fowl and rabbits.

(a) (1) It is unlawful for any person to:

(A) Sell, offer for sale, barter or give away baby chickens, ducklings or goslings of any age, or rabbits under two (2) months of age, as pets, toys, premiums or novelties, if those fowl or rabbits have been colored, dyed, stained or otherwise had their natural color changed; or

(B) Bring or transport such fowl or rabbits into the state for the purposes mentioned in subdivision (a)(1)(A).

(2) This section shall not be construed to prohibit the sale or display of baby chickens, ducklings, or other fowl or rabbits in proper facilities by breeders or stores engaged in the business of selling for purposes of commercial breeding and raising or laboratory testing.

(3) Each baby chicken, duckling, other fowl or rabbit sold, offered for sale, bartered or given away in violation of this section constitutes a separate offense.

(b) A violation of this section is a Class C misdemeanor.



§ 39-14-205 - Intentional killing of animal.

(a) (1) (A) It is an offense to knowingly and unlawfully kill the animal of another without the owner's effective consent.

(B) A violation of subdivision (a)(1)(A) is theft of property, graded according to the value of the animal, and punished in accordance with § 39-14-105.

(2) (A) In determining the value of a police dog, fire dog, search and rescue dog, service animal or police horse under § 39-14-105, the court shall consider the value of the police dog, fire dog, search and rescue dog, service animal or police horse as both the cost of the animal and any specialized training the animal received.

(B) Notwithstanding subdivision (a)(1)(B), a violation of subdivision (a)(1)(A) with respect to a police dog, fire dog, search and rescue dog, or police horse shall be a Class E felony, unless the offense would be a higher classification based on the animal's value, in which case the violation shall be graded pursuant to subdivision (a)(1)(B).

(b) A person is justified in killing the animal of another if the person acted under a reasonable belief that the animal was creating an imminent danger of death or serious bodily injury to that person or another or an imminent danger of death to an animal owned by that person. A person is not justified in killing the animal of another if at the time of the killing the person is trespassing upon the property of the owner of the animal. The justification for killing the animal of another authorized by this subsection (b) shall not apply to a person who, while engaging in or attempting to escape from criminal conduct, kills a police dog that is acting in its official capacity. In that case the provisions of subsection (a) shall apply to the person.



§ 39-14-206 - Taking fish caught by another.

(a) It is unlawful for any person to take fish out of the box, net, basket or off the hook of another person, or to raise any box, net, basket, or trot-line, without the consent of the owner of the device, unless the fish is taken by an officer to be used as evidence in the prosecution of a violation of the game and fish laws.

(b) Any violation of this section is a Class C misdemeanor.



§ 39-14-207 - Feeding of impounded animals -- Care provided by humane society -- Recovery of expenses.

(a) In case any impounded animal is without necessary food and water for more than twelve (12) successive hours, it is lawful for any person, as often as necessary, to enter any place in which any animal is so confined, and to supply it with necessary food and water so long as it remains so confined. That person shall not be liable to any action for entry, and the reasonable cost of the food and water may be collected from the owner or keeper of the animal. The animal shall not be exempt from levy and sale upon execution issued upon a judgment therefor.

(b) In case any animal is injured, diseased, suffering from the elements, or malnourished, and is found at large by any agent of any humane society chartered by the state, the agent may cause adequate veterinary treatment or shelter or nourishment to be furnished to the animal. The society shall have a right of action against the owner of the animal for all necessary and reasonable expenses so incurred. Within forty-eight (48) hours after taking custody of the animal, the society shall make reasonable efforts to notify the owner of the animal's whereabouts and condition. Nothing in this subsection (b) shall affect the right of action of the veterinarian or furnisher of goods or services against the person or persons with whom the veterinarian or furnisher of goods or services contracted for payment of charges. Any such right of action by a humane society may be voided by an owner who elects to forfeit the animal to the society rather than pay for the goods or services rendered.



§ 39-14-208 - Actions deemed theft of guide dogs.

A person who intentionally or knowingly unlawfully injures the guide dog of another and, thereby, permanently deprives the owner of the use of the guide dog's services commits theft of that animal and shall be punished under § 39-14-105. In determining the value of the guide dog for purposes of § 39-14-105, the court shall consider the value of the guide dog as both the cost of the dog as well as the cost of any specialized training the guide dog received.



§ 39-14-209 - Horse shows.

(a) It is the duty of any person designated and acting as a ringmaster of any horse show or similar event to disqualify any horse determined by the ringmaster to be suffering from the causes set out in § 39-14-202(a)(5) from further participation in the show, and to make a report of the same, including the name of the horse, the owner of the horse, and the exhibitor of the horse, to the manager or chair of the show, who in turn shall report the same in writing to the district attorney general of the judicial district wherein the incident occurred for appropriate action.

(b) A violation of this duty is a Class C misdemeanor.



§ 39-14-210 - Societies for prevention of cruelty to animals -- Power of governmental agencies working with victimized animals.

(a) The agents of any society which is incorporated for the prevention of cruelty to animals, upon being appointed thereto by the president of such a society in any county, may, within that county, make arrests, and bring before any court thereof offenders found violating this part with regard to non-livestock animals.

(b) Any officers, agents, or members of such society may lawfully interfere to prevent the perpetration of any act of cruelty upon any animal in that person's presence. Any person who interferes with or obstructs any officer, agent, or member in the discharge of this duty commits a Class C misdemeanor.

(c) Any agent or officer of a society may lawfully destroy, or cause to be destroyed, any animal found abandoned or otherwise:

(1) Which is not properly cared for, appearing, in the judgment of two (2) reputable citizens, who are experts, called to view the same in the agent's or officer's presence, to be glandered, injured or diseased past humane recovery; or

(2) After a holding period of not less than seventy-two (72) hours and after having made a reasonable effort to locate and notify the owners, for the purpose of animal population control.

(d) All fines, penalties and forfeitures imposed and collected in any county, under provisions relating to or in any way affecting animals, shall inure to the society in aid of the purpose for which it was incorporated, and no injunction shall be granted against the society or attorney or its officers or agents, except upon motion, after due notice and hearing.

(e) Any humane society chartered by the state, into whose custody shall lawfully come any animal, shall have a lien on that animal for the reasonable value of the goods and services necessarily rendered by, or at the instance of, the society to that animal.

(f) Upon seizure by law enforcement, custody of any animal victimized under this part shall be placed with any governmental animal control agency, law enforcement agency, or their designee. The governmental animal control agency, law enforcement agency, or their designee shall assist the animal and preserve evidence for prosecution.

(g) (1) (A) Any governmental animal control agency, law enforcement agency, or their designee into whose custody any animal victimized under this part is placed, may petition the court requesting that the person from whom the animal is seized, or the owner of the seized animal, be ordered to post security. (B) The security shall be in an amount sufficient to secure payment of all reasonable expenses expected to be incurred by the governmental animal control agency, law enforcement agency, or their designee in caring and providing for the animal pending disposition of the criminal charges. (C) Reasonable expenses include, but are not necessarily limited to, the estimated costs of veterinary care and treatment for the animal as well as the estimated costs of boarding and otherwise caring for the animal. (D) The amount of security shall be determined by the court after taking into consideration all of the facts and circumstances of the case. If the posting of security is ordered pursuant to this subsection (g), then the governmental animal control agency, law enforcement agency, or their designee may draw from the security the actual costs incurred in caring and providing for the seized animal pending disposition of criminal charges. (2) If the person from whom the animal is seized is the owner of the animal and the person has not posted the security ordered pursuant to subdivision (g)(1) within ten (10) business days following the issuance of a security order, the animal shall be deemed to have been abandoned and shall be forfeited to the governmental animal control agency, law enforcement agency, or their designee for disposition in accordance with reasonable practices for the humane treatment of animals. However, if the person from whom the animal was seized is not the owner of the animal and the person has not posted the court-ordered security within fifteen (15) days, the court shall order the governmental animal control agency, law enforcement agency, or their designee to make all reasonable efforts to determine who the owner of the animal is and to notify the owner of the pending proceeding. (3) No animal shall be deemed to have been abandoned and forfeited to the governmental animal control agency, law enforcement agency, or their designee until reasonable attempts to determine and notify the owner have been made. If the owner of the animal cannot be located after reasonable efforts or the owner is located and notified but does not post, within ten (10) business days, the court-ordered security plus the costs reasonably incurred by the governmental animal control agency, law enforcement agency, or their designee for housing and caring for the animal since its seizure, the animal shall be deemed to have been abandoned and shall be forfeited to the governmental animal control agency, law enforcement agency, or their designee for disposition in accordance with reasonable practices for the humane treatment of animals. (4) Nothing in this subsection (g) shall be construed to prevent the voluntary, permanent relinquishment of any animal by its owner to a governmental animal control agency, law enforcement agency, or their designee in lieu of posting security. The voluntary relinquishment has no effect on the outcome of the criminal charges.



§ 39-14-211 - Examination of livestock by county agricultural extension agent or other persons.

No entry onto the property of another, arrest, interference with usual and customary agricultural or veterinary practices, confiscation, or any other action authorized by this part or any other law shall be taken in response to an allegation that this part has been violated with regard to livestock unless, prior to or at the same time as such action, the livestock in question is examined by the county agricultural extension agent of the county, a graduate of an accredited college of veterinary medicine specializing in livestock practice or a graduate from an accredited college of agriculture with a specialty in livestock. If the extension agent, veterinary college graduate specializing in livestock practice or livestock specialist does not have probable cause to believe that a violation of this part has occurred with regard to the livestock, no action against the owner of the livestock described in this section shall be taken. If a person authorized by this section does not make an inspection within twenty-four (24) hours of receipt of a complaint, then a licensed veterinarian may make the inspection.



§ 39-14-212 - Aggravated cruelty to animals -- Definitions -- Construction -- Penalty.

(a) A person commits aggravated cruelty to animals when, with aggravated cruelty and with no justifiable purpose, the person intentionally kills or intentionally causes serious physical injury to a companion animal.

(b) For purposes of this section:

(1) "Aggravated cruelty" means conduct which is done or carried out in a depraved and sadistic manner and which tortures or maims an animal, including the failure to provide food and water to a companion animal resulting in a substantial risk of death or death;

(2) "Companion animal" means any non-livestock animal as defined in § 39-14-201;

(3) "Elderly" means any person sixty-five (65) years of age or older; and

(4) "Minor" means any person under eighteen (18) years of age.

(c) Subsection (a) is not to be construed to prohibit or interfere with the following endeavors:

(1) Dispatching an animal in any manner absent of aggravated cruelty;

(2) Engaging in lawful hunting, trapping, or fishing activities, including activities commonly associated with the hunting of small game as defined in § 70-1-101(a)(34);

(3) Dispatching rabid or diseased animals;

(4) Dispatching animals posing a clear and immediate threat to human safety;

(5) Performing or conducting bona fide scientific tests, experiments or investigations within or for a bona fide research laboratory, facility or institution;

(6) Performing accepted veterinary medical practices or treatments;

(7) Dispatching animals in accordance with § 44-17-403(e);

(8) Engaging, with the consent of the owner of a farm animal, in usual and customary practices which are accepted by colleges of agriculture or veterinary medicine with respect to that animal;

(9) Dispatching wild or abandoned animals on a farm or residential real property; or

(10) Applying methods and equipment used to train animals.

(d) Aggravated cruelty to animals is a Class E felony.

(e) In addition to the penalty imposed by subsection (d), the sentencing court may order the defendant to surrender custody and forfeit all companion animals as defined in subdivision (b)(2), and may award custody of the animals to the agency presenting the case. The court may prohibit the defendant from having custody of other animals for any period of time the court determines to be reasonable, or impose any other reasonable restrictions on the person's custody of animals as is necessary for the protection of the animals.

(f) In addition to the penalty imposed by subsection (d), the court may require the defendant to undergo psychological evaluation and counseling, the cost to be borne by the defendant. If the defendant is indigent, the court may, where practicable, direct the defendant to locate and enroll in a counseling or treatment program with an appropriate agency.

(g) If a defendant convicted of a violation of this section resides in a household with minor children or elderly individuals, the court may, within fifteen (15) days, send notification of the conviction to the appropriate protective agencies.

(h) In addition to the penalty imposed by subsection (d), the defendant may be held liable to the impounding officer or agency for all costs of impoundment from the time of seizure to the time of proper disposition of the case.

(i) (1) In addition to the penalty imposed by subsection (d), the defendant may be held liable to the owner of the animal for damages.

(2) If an unlawful act resulted in the death or permanent disability of a person's guide dog, then the value of the guide dog shall include, but shall not necessarily be limited to, both the cost of the guide dog as well as the cost of any specialized training the guide dog received.

(j) If a juvenile is found to be within the court's jurisdiction, for conduct that, if committed by an adult, would be a criminal violation involving cruelty to animals or would be a criminal violation involving arson, then the court may order that the juvenile be evaluated to determine the need for psychiatric or psychological treatment. If the court determines that psychiatric or psychological treatment is appropriate for that juvenile, then the court may order that treatment.

(k) This section does not preclude the court from entering any other order of disposition allowed under this chapter.

(l) The provisions of this section are not to be construed to change, modify, or amend any provision of title 70, involving fish and wildlife;

(m) The provisions of this section do not apply to activities or conduct that are prohibited by § 39-14-203;

(n) The provisions of this section do not apply to equine animals or to animals defined as livestock by the provisions of § 39-14-201;



§ 39-14-213 - Removal of transmitting collars or microchip implants from dogs.

(a) A person who removes from a dog an electronic or radio transmitting collar or microchip implant without the permission of the owner of the dog and with the intent to prevent or hinder the owner from locating the dog commits a Class B misdemeanor, punishable by fine only; provided, however, that, if the dog wearing an electronic or radio transmitting collar or microchip implant is lost or killed as the proximate result of the removal of the collar or implant, the person commits a Class A misdemeanor, punishable by fine only.

(b) Upon conviction for a violation of this section, the court shall order that the violator pay as restitution to the owner the actual value of a dog lost or killed as a result of the removal of an electronic or radio transmitting collar or microchip implant from the dog by the violator. The court may also order the violator to pay as restitution to the owner any breeding revenues forfeited due to the loss or death of a dog.



§ 39-14-214 - Criminal offenses against animals.

(a) A person commits an offense who knowingly:

(1) Engages in any sexual activity with an animal;

(2) Causes, aids, or abets another person to engage in any sexual activity with an animal;

(3) Permits any sexual activity with an animal to be conducted on any premises under the person's charge or control;

(4) Engages in, organizes, promotes, conducts, advertises, aids, abets, participates in as an observer, or performs any service in the furtherance of an act involving any sexual activity with an animal for a commercial or recreational purpose; or

(5) Photographs or films, for purposes of sexual gratification, a person engaged in a sexual activity with an animal.

(b) A violation of this section is a Class E felony.

(c) In addition to the penalty imposed in subsection (b), the court may order that the convicted person do any of the following:

(1) Not harbor or own animals or reside in any household where animals are present;

(2) Participate in appropriate counseling at the defendant's expense; or

(3) Reimburse the animal shelter or humane society for any reasonable costs incurred for the care and maintenance of any animals taken to the animal shelter or humane society as a result of conduct proscribed in subsection (a).

(d) Nothing in this section may be considered to prohibit accepted animal husbandry practices or accepted veterinary medical practices.

(e) If the court has reasonable grounds to believe that a violation of this section has occurred, the court may order the seizure of all animals involved in the alleged violation as a condition of bond of a person charged with a violation.

(f) For purposes of this section:

(1) "Animal" has the same meaning as the term is defined in § 63-12-103;

(2) "Photographs" or "films" means the making of a photograph, motion picture film, videotape, digital image, or any other recording, sale, or transmission of the image; and

(3) "Sexual activity" means physical sexual contact between the person and the animal.



§ 39-14-215 - Limitation of liability.

(a) For purposes of this section:

(1) "Animal control agency" means a county or municipal animal shelter, dog pound, or animal control agency, private humane society, state, county or municipal law enforcement agency, or any combination thereof, that temporarily houses stray, unwanted or injured animals;

(2) "Emergency" means a natural disaster, including earthquake, fire, flood, or storm; a hazardous chemical or substance incident; a vehicular collision with an animal, or other transportation accident where an animal is injured or in need of assistance to protect its health or life;

(3) "Emergency care" means medical and other health treatment, services, or accommodations that are provided to an injured or ill animal for a medical condition or injury of such a nature that the failure to render immediate care would reasonably likely result in the deterioration of a sick or injured animal's condition or in the animal's death;

(4) "Livestock" means all equine as well as animals which are being raised primarily for use as food or fiber for human utilization or consumption including, but not limited to, cattle, sheep, swine, goats, and poultry;

(5) "Non-livestock animal" means a pet normally maintained in or near the household or households of its owner or owners, other domesticated animal, previously captured wildlife, an exotic animal, or any other pet, including, but not limited to, pet rabbits, a pet chick, duck, or pot-bellied pig that is not classified as "livestock" pursuant to this part;

(6) "Running at large" means that a non-livestock animal goes uncontrolled by the animal's owner upon the premises of another without the consent of the owner of the premises, or other person authorized to give consent, or goes uncontrolled by the owner upon a highway, public road, street, or any other place open to the public generally; and

(7) "Stray animal" means that a non-livestock animal is roaming with no physical restraint without an identification tag, collar, or chip and that has no record of ownership.

(b) (1) Any person who in good faith and without compensation for services provides, renders, or obtains emergency care for a non-livestock animal that is running at large, abandoned, injured or in distress due to an emergency, or for a stray non-livestock animal, shall not be subject to civil liability for any injuries or harm to such animal resulting from the rendering or obtaining of emergency care, or any act or failure to act to provide or arrange for further emergency care for such animal, if such person's actions do not constitute malice, gross negligence, or criminal misconduct.

(2) (A) If a person fails to take reasonable steps to locate the owner of such animal prior to rendering or obtaining emergency care, then subdivision (b)(1) shall not apply.

(B) Taking reasonable steps to locate the owner of such animal includes:

(i) Attempting to contact the owner using any notification information located on the animal's identification tag, collar, or chip; and

(ii) (a) Providing notice to an appropriate animal shelter, dog pound, animal control agency or humane shelter operated by the municipality, county, or other governmental agency located where the person resides that the animal is in the custody of the person. The person shall also notify an appropriate shelter in the location where the person took custody of the animal, if the location is outside of the municipality or county where the person resides.

(b) The person shall give to the shelter or shelters such person's contact information.

(C) This subdivision (b)(2) shall not apply if the animal is determined by a licensed veterinarian to:

(i) Need immediate emergency care to alleviate pain or save the life of the animal; or

(ii) Exhibit visible signs of recent abuse as described in § 39-14-202.

(c) Notwithstanding § 63-12-142, a licensed veterinarian, or ancillary veterinary personnel employed by and working under the direct supervision of a licensed veterinarian, who, in good faith, at the request of someone other than the owner renders:

(1) Emergency care to an ill or injured non-livestock animal is not liable to the owner of the animal for any civil damages arising from the treatment provided to the animal except in cases of malice, gross negligence, or criminal misconduct; or

(2) Treatment other than emergency care to a non-livestock animal is not liable to the owner of the animal for any civil damages arising from the treatment provided to the animal except in cases of malice, gross negligence, or criminal misconduct, only if the person requesting the treatment certifies in writing to the veterinarian, or ancillary veterinary personnel, that such person has taken reasonable steps to locate the owner as provided in subdivision (b)(2).

(d) An animal control agency or an employee of an animal control agency acting within the scope of such employment, who, in good faith, takes into its custody and cares for a stray or abandoned non-livestock animal, or a non-livestock animal running at large for which reasonable steps to locate the owner of such animal are taken, that has been delivered to such agency or employee by an individual or group of individuals not affiliated with the agency, shall not be subject to civil liability for its care of such animal if the agency or employee's actions do not constitute malice, gross negligence or criminal misconduct.

(e) Except as provided in subsection (c), this section shall not in any way limit the application of, or supersede, § 44-17-203, § 44-17-403(e) or § 63-12-142.



§ 39-14-216 - Service animals.

(a) (1) As used in this section, "service animal" means:

(A) Any animal that is individually trained, or being trained by an employee or puppy raiser from a recognized training agency or school to do work or perform tasks for the benefit of an individual with a disability, including a physical, sensory, psychiatric, intellectual, or other mental disability; and

(B) Any police dog, fire dog, search and rescue dog, or police horse.

(2) Other species of animals not specified in this subsection (a), whether wild or domestic, trained or untrained, are not service animals for the purposes of this definition.

(3) For purposes of a service animal as defined under subdivision (a)(1)(A), the work or tasks performed by the service animal must be directly related to the handler's disability. Examples of work or tasks include, but are not limited to, assisting individuals who are blind or have low vision with navigation and other tasks, alerting individuals who are deaf or hard of hearing to the presence of people or sounds, providing nonviolent protection or rescue work, pulling a wheelchair, assisting an individual during a seizure, alerting individuals to the presence of allergens, retrieving items such as medicine or the telephone, providing physical support and assistance with balance and stability to individuals with mobility disabilities, and helping persons with psychiatric and neurological disabilities by preventing or interrupting impulsive or destructive behaviors. The crime deterrent effects of the animal's presence and the provision of emotional support, well-being, comfort, or companionship do not constitute work or tasks for the purposes of subdivision (a)(1)(A).

(b) It is an offense to knowingly:

(1) Maim or otherwise inflict harm upon a service animal;

(2) Attempt to maim or otherwise inflict harm upon a service animal; or

(3) Permit an animal that the person owns or is in the immediate control of to maim or otherwise inflict harm upon a service animal.

(c) It is an offense to recklessly maim or otherwise inflict harm upon a service animal or permit an animal that the person owns or is in the immediate control of to maim or otherwise inflict harm upon a service animal.

(d) It is an offense to knowingly interfere with a service animal in the performance of its duties, or permit an animal that the person owns or is in control of to interfere with a service animal in the performance of its duties.

(e) (1) A violation of subsection (b) or (c) is a Class A misdemeanor.

(2) A violation of subsection (d) is a Class C misdemeanor.

(f) (1) In addition to any other penalty provided by this section, a person convicted of a violation of subsection (b), (c) or (d) shall be ordered by the court to make full restitution for all damages that arise out of or are related to the offense, including incidental and consequential damages incurred by the service animal's handler or the recognized training agency or school.

(2) "Restitution," for purposes of this section, includes:

(A) The value of the service animal if the animal is disabled or can no longer perform service animal duties;

(B) Replacement and training or retraining expenses of the service animal or handler if necessary to restore the animal to service animal capabilities;

(C) Veterinary and other medical and boarding expenses for the service animal;

(D) Medical expenses for the handler; and

(E) Lost wages or income incurred by the handler during any period that the handler is without the services of the service animal.

(g) If the violation of this section involves a guide dog and the offense results in injury to the dog that permanently deprives the owner of the use of the guide dog's services, nothing in this section shall preclude prosecution and conviction for such conduct under § 39-14-208.



§ 39-14-217 - Aggravated cruelty to livestock animals.

(a) As used in this section only, "livestock" means all equine as well as animals which are being raised primarily for use as food or fiber for human utilization or consumption, including, but not limited to, cattle, sheep, swine, and goats.

(b) Except as provided in subsections (d) and (e), a person commits aggravated cruelty to a livestock animal who, in a depraved and sadistic manner, intentionally engages in any of the conduct described in subdivisions (c)(1)-(12), the conduct results in serious bodily injury to the animal or the death of the animal, and is without justifiable or lawful purpose.

(c) The following conduct constitutes aggravated cruelty to livestock animals if accomplished in the manner described in subsection (b):

(1) Setting an animal on fire;

(2) Burning an animal with any hot object;

(3) Cutting or stabbing an animal with any object;

(4) Causing blunt force trauma to an animal;

(5) Securing an animal to a vehicle and dragging it;

(6) Blinding an animal;

(7) Applying acid or other caustic substance or chemical to any exposed area of an animal or forcing the animal to ingest the substance;

(8) Hanging a living animal;

(9) Skinning an animal while it is still alive;

(10) Administering electric shock to an animal;

(11) Drowning an animal; or

(12) Shooting an animal with a weapon.

(d) Subsections (b) and (c) shall not be construed to apply to, prohibit or interfere with the following:

(1) Any provision of title 70, involving fish and wildlife, or any hunting, trapping, or fishing activities lawful under such title;

(2) Activities or conduct that are prohibited by § 39-14-203; or

(3) Dispatching an animal in any manner not prohibited by this section.

(e) The following shall not be construed as aggravated cruelty to a livestock animal as defined in this section:

(1) Dispatching rabid, diseased, sick or injured livestock animals;

(2) Dispatching livestock animals posing a clear and immediate threat to human safety;

(3) Performing or conducting bona fide scientific tests, experiments or investigations within or for a bona fide research laboratory, facility or institution;

(4) Performing accepted veterinary medical practices or treatments;

(5) Engaging, with the consent of the owner of a livestock animal, in usual and customary practices which are accepted by colleges of agriculture or veterinary medicine with respect to that animal;

(6) Dispatching wild or abandoned livestock animals on a farm or residential real property; or

(7) Applying methods and equipment used to train livestock animals.

(f) In addition to the penalty imposed by subsection (j), the defendant may be held liable to:

(1) The owner of the livestock animal for damages; and

(2) The impounding officer or agency for all costs of impoundment from the time of seizure to the time of proper disposition of the case.

(g) In addition to the penalty imposed by subsection (j), the sentencing court may order the defendant to surrender custody and forfeit all livestock animals, and may award custody of the animals to the agency presenting the case. The court may prohibit the defendant from having custody of other livestock animals for any period of time the court determines to be reasonable, or impose any other reasonable restrictions on the person's custody of livestock animals as is necessary for the protection of the animals.

(h) In addition to the penalty imposed by subsection (j), the court may require the defendant to undergo psychological evaluation and counseling, the cost to be borne by the defendant. If the defendant is indigent, the court may, where practicable, direct the defendant to locate and enroll in a counseling or treatment program with an appropriate agency.

(i) This section does not preclude the court from entering any other order of disposition allowed under this chapter.

(j) Aggravated cruelty to a livestock animal is a Class E felony.



§ 39-14-218 - "Cremation" for animals defined -- Receipt.

(a) As used in this section, "cremation" means the heating process by which the remains of a deceased animal are reduced to bone fragments through combustion and evaporation; provided, however, that "cremation" does not include any reduction of animal remains to bone fragments that is incidental to the preparation of food or any manufacturing process.

(b) No person who, for remuneration, engages in the cremation of animal remains in this state, shall fail to ensure that a written receipt is provided to each person who delivers animal remains to such person for cremation. The receipt shall be signed by both the person who receives the animal remains and the person who delivered the animal remains for cremation and shall indicate:

(1) The name of the deceased animal, if any;

(2) The date and time of delivery;

(3) The name of the person who delivered the animal remains for cremation; and

(4) The name of the person who received the animal remains for cremation from the person identified in subdivision (b)(3).

(c) At the time of releasing the cremated remains of an animal, a person who, for remuneration, engages in the cremation of animal remains in this state shall ensure that a written receipt signed by both the person who released the cremated animal remains and the person who received the cremated animal remains is provided to the person who received the cremated animal remains. The receipt shall indicate:

(1) The name of the deceased animal, if any;

(2) The date and time of the release;

(3) The name of the person to whom the cremated animal remains were released; and

(4) The name of the person who released the cremated animal remains to the person identified in subdivision (c)(3).

(d) The requirements of this section shall not apply to veterinarians licensed to practice in this state in accordance with title 63, chapter 12, part 1.

(e) Failure to provide a receipt as required by subsection (b) or (c) is a Class E felony. In addition to any authorized period of incarceration, failure to provide a receipt as required by subsection (b) or (c) is punishable by a fine in the amount of no less than five hundred dollars ($500).






Part 3 - Arson--Explosives

§ 39-14-301 - Arson.

(a) A person commits an offense who knowingly damages any structure by means of a fire or explosion:

(1) Without the consent of all persons who have a possessory, proprietary or security interest therein; or

(2) With intent to destroy or damage any structure to collect insurance for the damage or destruction or for any unlawful purpose.

(b) (1) Arson is a Class C felony.

(2) (A) Arson of a place of worship is a Class B felony.

(B) As used in this subdivision (b)(2), "place of worship" means any structure that is:

(i) Approved, or qualified to be approved, by the state board of equalization for property tax exemption pursuant to § 67-5-212, based on ownership and use of the structure by a religious institution; and

(ii) Utilized on a regular basis by such religious institution as the site of congregational services, rites or activities communally undertaken for the purpose of worship.



§ 39-14-302 - Aggravated arson.

(a) A person commits aggravated arson who commits arson as defined in § 39-14-301 or § 39-14-303:

(1) When one (1) or more persons are present therein; or

(2) When any person, including firefighters and law enforcement officials, suffers serious bodily injury as a result of the fire or explosion.

(b) Aggravated arson is a Class A felony.



§ 39-14-303 - Setting fire to personal property or land.

(a) A person commits arson who knowingly damages any personal property, land, or other property, except buildings or structures covered under § 39-14-301, by means of a fire or explosion:

(1) Without the consent of all persons who have a possessory or proprietary interest therein; or

(2) With intent to destroy or damage any such property for any unlawful purpose.

(b) A violation of this section is a Class E felony.



§ 39-14-304 - Reckless burning.

(a) A person commits reckless burning who:

(1) Recklessly starts a fire on the land, building, structure or personal property of another;

(2) Starts a fire on the person's own land, building, structure or personal property and recklessly allows the fire to escape and burn the property of another; or

(3) Knowingly starts an open air or unconfined fire in violation of a burning ban as provided in § 39-14-306(b).

(b) Reckless burning is a Class A misdemeanor.



§ 39-14-305 - Leaving fire near woodland unattended.

(a) It is unlawful for any person who originates or uses an open fire to leave that fire unattended without totally extinguishing the same within one hundred fifty feet (150') of forest or woodlands or within one hundred fifty feet (150') of other inflammable material, the setting fire to which inflammable material would naturally and proximately result in the fire being conveyed to forest or woodlands.

(b) A violation of this section is a Class B misdemeanor.



§ 39-14-306 - Setting fires at certain times without permit.

(a) (1) It is unlawful for any person to start an open-air fire between October 15 and May 15, inclusive, within five hundred feet (500') of any forest, grasslands or woodlands without first securing a permit from the state forester or the state forester's duly authorized representative. Depending upon the potential for hazardous burning conditions, the state forester may prescribe a period other than October 15 to May 15 within which a permit must be obtained prior to starting an open-air fire.

(2) A violation of this subsection (a) is a Class C misdemeanor.

(b) (1) In extreme fire hazard conditions, the commissioner of agriculture, in consultation with the state forester and the county mayors of impacted counties, may issue a burning ban prohibiting all open air fire in any area of the state.

(2) A violation of this subsection (b) is reckless burning and punishable as a Class A misdemeanor as provided in § 39-14-304.

(c) This section shall not apply to fires that may be set within the corporate limits of any incorporated town or city that has passed ordinances controlling the setting of fires.



§ 39-14-307 - Forfeiture.

All vehicles or property used by the sole owner in the commission of an offense under § 39-14-301, § 39-14-302, § 39-14-303 or § 39-14-304, and anything of value received as compensation for the commission of the offense are subject to forfeiture.






Part 4 - Burglary and Related Offenses

§ 39-14-401 - Definitions for burglary and related offenses.

As used in this part, unless the context otherwise requires:

(1) "Habitation":

(A) Means any structure, including buildings, module units, mobile homes, trailers, and tents, which is designed or adapted for the overnight accommodation of persons;

(B) Includes a self-propelled vehicle that is designed or adapted for the overnight accommodation of persons and is actually occupied at the time of initial entry by the defendant; and

(C) Includes each separately secured or occupied portion of the structure or vehicle and each structure appurtenant to or connected with the structure or vehicle;

(2) "Occupied" means the condition of the lawful physical presence of any person at any time while the defendant is within the habitation or other building; and

(3) "Owner" means a person in lawful possession of property whether the possession is actual or constructive. "Owner" does not include a person, who is restrained from the property or habitation by a valid court order or order of protection, other than an ex parte order of protection, obtained by the person maintaining residence on the property.



§ 39-14-402 - Burglary.

(a) A person commits burglary who, without the effective consent of the property owner:

(1) Enters a building other than a habitation (or any portion thereof) not open to the public, with intent to commit a felony, theft or assault;

(2) Remains concealed, with the intent to commit a felony, theft or assault, in a building;

(3) Enters a building and commits or attempts to commit a felony, theft or assault; or

(4) Enters any freight or passenger car, automobile, truck, trailer, boat, airplane or other motor vehicle with intent to commit a felony, theft or assault or commits or attempts to commit a felony, theft or assault.

(b) As used in this section, "enter" means:

(1) Intrusion of any part of the body; or

(2) Intrusion of any object in physical contact with the body or any object controlled by remote control, electronic or otherwise.

(c) Burglary under subdivision (a)(1), (2) or (3) is a Class D felony.

(d) Burglary under subdivision (a)(4) is a Class E felony.



§ 39-14-403 - Aggravated burglary.

(a) Aggravated burglary is burglary of a habitation as defined in §§ 39-14-401 and 39-14-402.

(b) Aggravated burglary is a Class C felony.



§ 39-14-404 - Especially aggravated burglary.

(a) Especially aggravated burglary is:

(1) Burglary of a habitation or building other than a habitation; and

(2) Where the victim suffers serious bodily injury.

(b) For the purposes of this section, "victim" means any person lawfully on the premises.

(c) Especially aggravated burglary is a Class B felony.

(d) Acts which constitute an offense under this section may be prosecuted under this section or any other applicable section, but not both.



§ 39-14-405 - Criminal trespass.

(a) A person commits criminal trespass if the person enters or remains on property, or any portion of property, without the consent of the owner. Consent may be inferred in the case of property that is used for commercial activity available to the general public or in the case of other property when the owner has communicated the owner's intent that the property be open to the general public.

(b) It is a defense to prosecution under this section that:

(1) A person entered or remained on property that the person reasonably believed to be property for which the owner's consent to enter had been granted;

(2) The person's conduct did not substantially interfere with the owner's use of the property; and

(3) The person immediately left the property upon request.

(c) The defenses to prosecution set out in subsection (b) shall not be applicable to a person violating this section if the property owner posts the property with signs that are visible at all major points of ingress to the property being posted and the signs are reasonably likely to come to the attention of a person entering the property.

(d) For purposes of this section, "enter" means intrusion of the entire body or when a person causes an unmanned aircraft to enter that portion of the airspace above the owner's land not regulated as navigable airspace by the federal aviation administration.

(e) Entering or remaining on railroad or utility right-of-way property by an adjoining landowner for usual and customary activities of the type defined in §§ 1-3-105(2)(A)(i) and (ii), (B) and (C) and 43-1-113(a), (b)(1)(A) and (B), (b)(2) and (b)(3) shall not be considered trespass under this section. This subsection (e) shall not apply if the railroad or utility right-of-way owner, by a personal communication or posting at the site by someone with either actual authority or apparent authority to act for the railroad or utility right-of-way owner, has communicated to the adjoining landowner that the activity is not permitted.

(f) (1) The secretary of state shall establish a no trespass public notice list identifying employers in this state who have requested established private property rights to be recognized and recorded against a trespasser under subsection (a).

(2) To be included on the list, an employer shall provide to the secretary of state copies of appropriate documents that establish the employer's private property rights, including the address and legal description of the property to which it has legal control. An employer that records its private property rights shall pay a recording fee as determined by the secretary of state.

(3) Beginning January 15, 2015, and every January 15 and July 15 thereafter, the secretary of state shall:

(A) Make the list available to the public in the office of the secretary of state and publish the list on the web site maintained by the secretary of state; and

(B) Distribute the no trespass public notice list to every law enforcement agency in this state.

(4) Publication of the no trespass public notice list as prescribed in subdivision (f)(3) establishes a presumption that members of the general public have notice of the establishment of private property rights of all employers and properties listed.

(5) Each law enforcement agency in this state shall maintain the most recent no trespass public notice list received from the secretary of state for its use in responding to complaints of criminal trespass under subsection (a). If a property is identified on the list, the responding law enforcement officer:

(A) Is not required to further establish an employer's property rights before taking action against a person committing criminal trespass; and

(B) May take appropriate and lawful action against a person committing criminal trespass to have such person leave the property or cease blocking ingress to or egress from the property.

(6) If the employer's property is listed on the no trespass public notice list, an owner may seek an expedited injunction to restrain repeated or continuing trespass.

(7) This subsection (f) shall not affect or limit any existing rights of an owner whose property is not included on the no trespass public notice list.

(g) Criminal trespass is a Class C misdemeanor.



§ 39-14-406 - Aggravated criminal trespass.

(a) A person commits aggravated criminal trespass who enters or remains on property when:

(1) The person knows the person does not have the property owner's effective consent to do so; and

(2) The person intends, knows, or is reckless about whether such person's presence will cause fear for the safety of another; or

(3) The person, in order to gain entry to the property, destroys, cuts, vandalizes, alters or removes a gate, signage, fencing, lock, chain or other barrier designed to keep trespassers from entering the property.

(b) For purposes of this section, "enter" means intrusion of the entire body.

(c) Aggravated criminal trespass is a Class B misdemeanor unless it was committed in a habitation, in a building of any hospital, or on the campus, property, or facilities of any private or public school, in which event it is a Class A misdemeanor.

(d) (1) A person also commits aggravated criminal trespass who enters or remains on the real property, including the right-of-way, of a railroad:

(A) With the intent to do harm to the property or to railroad property located on the property; or

(B) With the intent to do harm to another person or knowing that their presence will harm another person.

(2) Aggravated criminal trespass on railroad property is a Class A misdemeanor.

(e) (1) A person also commits aggravated criminal trespass who trespasses upon a construction site, or property used or owned by a public or private utility or an electric or telephone cooperative, with the intent to steal, deface, destroy, tamper with, alter or remove any equipment, supplies or other property found on the site or property.

(2) (A) In order for subdivision (e)(1) to apply, the construction, utility, or electric or telephone cooperative property must be posted by use of a sign of a size that is plainly visible to the average person at all gates or entrances to the property and shall contain language substantially similar to the following:

UNLAWFUL ENTRY ON THIS PROPERTY CONSTITUTES THE CRIMINAL OFFENSE OF AGGRAVATED CRIMINAL TRESPASS AND IS PUNISHABLE BY IMPRISONMENT FOR UP TO ONE YEAR AND A $2,500 FINE.

(B) If the proof shows that the defendant entered the posted property at some place other than a gate or entrance, it is not a defense to this subsection (e) that the defendant did not know that the property was posted against trespass.

(3) Aggravated criminal trespass on a construction site is a Class A misdemeanor.



§ 39-14-407 - Trespass by motor vehicle.

(a) Any person who drives, parks, stands, or otherwise operates a motor vehicle on, through or within a parking area, driving area or roadway located on privately owned property which is provided for use by patrons, customers or employees of business establishments upon that property, or adjoining property or for use otherwise in connection with activities conducted upon that property, or adjoining property, after the person has been requested or ordered to leave the property or to cease doing any of the foregoing actions commits a Class C misdemeanor with no incarceration permitted. A request or order under this section may be given by a law enforcement officer or by the owner, lessee, or other person having the right to the use or control of the property, or any authorized agent or representative thereof, including, but not limited to, private security guards hired to patrol the property.

(b) As used in this section, "motor vehicle" includes an automobile, truck, van, bus, recreational vehicle, camper, motorcycle, motor bike, moped, go-cart, all terrain vehicle, dune buggy, and any other vehicle propelled by motor.

(c) A property owner, lessee or other person having the right to the use or control of property may post signs or other notices upon a parking area, driving area or roadway giving notice of this section and warning that violators will be prosecuted; provided, that the posting of signs or notices shall not be a requirement to prosecution under this section and failure to post signs or notices shall not be a defense to prosecution hereunder.



§ 39-14-408 - Vandalism.

(a) For purposes of this section:

(1) "Damage" includes, but is not limited to:

(A) Destroying, polluting, or contaminating property;

(B) Tampering with property and causing pecuniary loss or substantial inconvenience to the owner or a third person;

(C) Intentionally spilling, pouring, or otherwise administering chemicals or other toxic substances to or on the merchandise with the intent to:

(i) Render the merchandise unusable or unsellable; or

(ii) Alter the merchandise from its original or intended form; or

(D) Destroying, harming, or decreasing the value of merchandise offered for sale by a retail merchant in any other manner;

(2) "Merchandise" includes any goods, chattels, foodstuffs, or wares of any type of description, regardless of the value;

(3) "Polluting" means the contamination by man-made or man-induced alteration of the chemical, physical, biological, or radiological integrity of the atmosphere, water, or soil to the material injury of the right of another. Pollutants include dredged soil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt, and industrial, municipal, and agricultural waste;

(4) "Retail merchant" means any person primarily engaged in the business of making retail sales. For purposes of this subdivision (a)(4), "primarily" means that at least fifty percent (50%) of the taxable gross sales of the business are retail sales; and

(5) "Retail sale" or "sale at retail" means any sale other than a wholesale sale.

(b) A person commits the offense of vandalism who knowingly:

(1) Causes damage to or the destruction of any real or personal property of another or of the state, the United States, any county, city, or town knowing that the person does not have the owner's effective consent;

(2) Solicits, directs, aids, or attempts to aid another to commit vandalism of a retail merchant, while acting with the intent to promote or assist the commission of vandalism of a retail merchant, or to benefit in the proceeds or results of the offense;

(3) Damages merchandise offered for retail sale by a retail merchant; or

(4) Facilitates commission of vandalism of a retail merchant or acts as an accessory after the fact to vandalism of a retail merchant.

(c) (1) A person violating subdivision (b)(1) or (b)(3) is a principal under § 39-11-401 and shall be punished as for theft under § 39-14-105, after determining value under § 39-11-106.

(2) A person violating subdivision (b)(2), is a principal under § 39-11-402 and shall be punished as for theft under § 39-14-105, after determining value under § 39-11-106.

(3) A person violating subdivision (b)(4) by facilitating a felony act of vandalism committed under subdivision (b)(1) or (b)(3), shall be punished one (1) classification lower than the value of the act of vandalism committed under subdivision (b)(1) or (b)(3).

(4) A person violating subdivision (b)(4) as an accessory after the fact, under § 39-11-411, to a felony act of vandalism committed under subdivision (b)(1) or (b)(3) commits a Class E felony.



§ 39-14-409 - Exceptions.

None of the provisions of this part shall be construed in any way to affect the right of eminent domain or prevent surveyors or civil engineers from making such surveys as are necessary and lawful in the discharge of their duties.



§ 39-14-410 - Timber.

(a) It is the duty of any sawmill owner or operator or other person purchasing timber in the form of logs, dye wood, cord wood, hickory blocks, stave blocks, hoop poles, cross ties, shrubbery or any other kind of timber from the lands sold to the state for taxes or other state-owned land or lands belonging to an individual, firm or corporation, to obtain from the seller a bill of sale for the same or other evidence of ownership which shall be preserved by the purchaser for a period of one (1) year and shall be available for inspection to any person concerned in such timber.

(b) A violation of this section is a Class A misdemeanor.



§ 39-14-411 - Destruction or interference with utility lines, fixtures or appliances, or property utilized by railroads -- Reckless endangerment.

(a) It is unlawful for a person to knowingly tap, cut, burn, break down, injure, destroy, or otherwise interrupt or interfere with the current, lines, cables, poles, towers, fixtures or appliances utilized to furnish service to the general public by any telephone or telegraph company, or electric light or power company engaged in furnishing communication, light, heat or power by electricity; or in any way to injure, remove, destroy or interfere with any gas fixtures or appliances.

(b) (1) It is unlawful for a person to knowingly destroy or interfere with any property utilized by a railroad company to furnish service to the general public.

(2) Should the destruction or interference place a person in imminent danger of death or serious bodily injury, then it shall be reckless endangerment and punished according to § 39-13-103. In all other cases, it shall be punished according to the provisions of § 39-14-408.

(c) A violation of this section is a Class E felony.



§ 39-14-412 - Mailbox tampering -- Damage or defacement of government property.

(a) It is an offense for any person to knowingly damage, destroy, remove or otherwise tamper with a residential mailbox or other container such person knows or reasonably should know is used for the receipt or deposit of United States mail. Any person convicted of violating this subsection (a) shall be sentenced to not less than twenty-five (25) hours of public service work.

(b) It is an offense for any person to knowingly damage or deface real or personal property of the state, or a subdivision thereof, by the painting or other permanent application of graffiti directly onto the property.

(c) A violation of this section is a Class B misdemeanor. All violations shall be punished by at least twenty-five (25) hours of community service work to be determined by the court.



§ 39-14-413 - Throwing, shooting, etc., object, missile, etc., at trains, buses, motorcycles, vessels, etc.

(a) It is an offense for a person to intentionally throw, hurl or project a stone or other hard substance, or shoot a missile, at a train, locomotive, railway car, caboose, street railway car, bus, motorcycle, steam vessel or other watercraft used for carrying passengers or freight on any of the waters within or bordering on this state.

(b) A violation of subsection (a) is a Class B misdemeanor.



§ 39-14-414 - Equal Access to Public Property Act of 2012 -- Protection of state property.

(a) This section shall be known and may be cited as the "Equal Access to Public Property Act of 2012."

(b) As used in this section:

(1) "Camping" means the erection or use of temporary structures such as tents, tarps, and other temporary shelters for living accommodation activities such as sleeping, or making preparations to sleep;

(2) "Camping" includes, but is not limited to, the laying down of bedding for the purpose of sleeping, storing personal belongings, making any fire, doing any digging or earth breaking or carrying on cooking activities, whether by fire or use of artificial means such as a propane stove or other heat-producing portable cooking equipment.

(c) An area of state-owned land may be designated as a camping area by the department, agency, official or officials responsible for the operation, protection or maintenance of the property in question. The area's designation as a camping area may be accomplished by means of signage, advertisement or other notice designed to make known its availability for the activity of camping.

(d) It is an offense for a person to engage in the activity of camping on property owned by the state knowing that the area on which the camping occurs is not specifically designated for use as a camping area by the department or agency responsible for such land.

(e) Any items associated with camping in violation of this section, including tents, portable toilets, sleeping bags, tarps, stakes, ropes, blankets, propane heaters, cooking equipment and generators, shall be subject to seizure and forfeiture by the appropriate state officials authorized to maintain and protect the land on which the camping equipment is found or other officials whose duties include enforcement of this section.

(f) A violation of this section is a Class A misdemeanor.

(g) Nothing in this section shall be construed as preempting or preventing a state department or agency with responsibility for state property from enacting or enforcing other lawful and reasonable rules, regulations, or statutes that concern the use of and access to state property. However, if any such rule, regulation or statute is in conflict with this section, it is the intent that this section shall prevail and the prohibition against camping on state property in areas not designated as camping areas be a uniform one.






Part 5 - Litter Control

§ 39-14-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commercial purpose" means litter discarded by a business, corporation, association, partnership, sole proprietorship, or any other entity conducting business for economic gain, or by an employee or agent of the entity;

(2) "Garbage" includes putrescible animal and vegetable waste resulting from the handling, preparation, cooking and consumption of food;

(3) "Litter" includes garbage, refuse, rubbish and all other waste material, including a tobacco product as defined in § 39-17-1503 and any other item primarily designed to hold or filter a tobacco product while the tobacco is being smoked;

(4) "Refuse" includes all putrescible and nonputrescible solid waste; and

(5) "Rubbish" includes nonputrescible solid waste consisting of both combustible and noncombustible waste.



§ 39-14-502 - Offense of littering.

(a) A person commits littering who:

(1) Knowingly places, drops or throws litter on any public or private property without permission and does not immediately remove it;

(2) Negligently places or throws glass or other dangerous substances on or adjacent to water to which the public has access for swimming or wading, or on or within fifty feet (50') of a public highway; or

(3) Negligently discharges sewage, minerals, oil products or litter into any public waters or lakes within this state.

(b) Whenever litter is placed, dropped, or thrown from any motor vehicle, boat, airplane, or other conveyance in violation of this section, the trier of fact may, in its discretion and in consideration of the totality of the circumstances, infer that the operator of the conveyance has committed littering.

(c) Whenever litter discovered on public or private property is found to contain any article or articles, including, but not limited to, letters, bills, publications, or other writings that display the name of a person in such a manner as to indicate that the article belongs or belonged to that person, the trier of fact may, in its discretion and in consideration of the totality of the circumstances, infer that the person has committed littering.



§ 39-14-503 - Offense of mitigated criminal littering.

(a) Mitigated criminal littering is littering in an amount less than or equal to five pounds (5 lbs.) in weight or seven and one half cubic feet (7.5) cubic feet in volume.

(b) Mitigated criminal littering is a Class C misdemeanor punishable by a fine of fifty dollars ($50.00) and as provided in subsections (c) and (d).

(c) A person charged with a violation of this section may, in lieu of appearance in court, submit the applicable fifty dollar ($50.00) fine to the clerk of the court that has jurisdiction of the offense within the county in which the offense charged is alleged to have been committed. A person paying in this manner is not subject to subsection (d), and, in the discretion of the judge, may be excused from paying court costs for the offense.

(d) In addition to the penalties established in this section, the court shall require a person convicted under this section to remove litter from the state or local highway system, public playgrounds, public parks or other appropriate public locations for not more than forty (40) hours. The court, in its discretion, may also require a person convicted under this section to work in a recycling center or other appropriate location for any stated period of time not to exceed eight (8) hours.



§ 39-14-504 - Offense of criminal littering.

(a) Criminal littering is littering in an amount more than five pounds (5 lbs.) in weight or seven and one half (7.5) cubic feet in volume and less than or equal to ten pounds (10 lbs.) in weight or fifteen (15) cubic feet in volume.

(b) Criminal littering is a Class B misdemeanor.

(c) In addition to the penalties established in this section, the court shall require a person convicted under this section to remove litter from the state or local highway system, public playgrounds, public parks or other appropriate public locations for not more than eighty (80) hours. The court, in its discretion, may also require a person convicted under this section to work in a recycling center or other appropriate location for any stated period of time not to exceed eight (8) hours.



§ 39-14-505 - Offense of aggravated criminal littering.

(a) Aggravated criminal littering is littering:

(1) In an amount exceeding ten pounds (10 lbs.) in weight or fifteen (15) cubic feet in volume; or

(2) In any amount for any commercial purpose.

(b) Aggravated criminal littering is a Class A misdemeanor; provided:

(1) If the amount of litter exceeds one hundred pounds (100 lbs.) in weight or thirty (30) cubic feet in volume, then the defendant is subject to imprisonment as provided by law or a fine not less than two thousand five hundred dollars ($2,500), nor more than four thousand dollars ($4,000), or both; and

(2) Aggravated criminal littering is a Class E felony upon:

(A) The third conviction in any amount exceeding ten pounds (10 lbs.) in weight or fifteen (15) cubic feet in volume; or

(B) The second conviction in any amount exceeding one thousand pounds (1,000 lbs.) in weight or two hundred (200) cubic feet in volume or in any amount for any commercial purpose.

(c) In addition to the penalties established in this section, the court shall require a person convicted under subsection (a) to remove litter from the state or local highway system, public playgrounds, public parks or other appropriate public locations for not more than one hundred sixty (160) hours. The court, in its discretion, may also require a person convicted under this section to work in a recycling center or other appropriate location for any stated period of time not to exceed eight (8) hours.



§ 39-14-506 - Additional penalties.

In addition to the penalties established in this part, the court may, in its discretion, require a person convicted under this part to remove any substance listed under § 39-14-501 that was dropped, placed or discharged by the person and restore the property or waters damaged by the littering to its former condition at the person's expense.



§ 39-14-507 - Motor vehicles transporting litter.

(a) (1) Any motor vehicle that transports litter or any material likely to fall or be blown off onto the highways, shall be required to have such material either in an enclosed space or fully covered by a tarpaulin.

(2) If the motor vehicle is a noncommercial, not-for-hire pickup truck, this subsection (a) shall be construed to be complied with if the material on the noncommercial, not-for-hire pickup truck is secured in such a way as to reasonably ensure it will not fall or be blown off the vehicle.

(3) All other pickup trucks and other motor vehicles are required to comply with subdivision (a)(1).

(4) Any motor vehicle having a gross weight of less than sixteen thousand pounds (16,000 lbs.) that is transporting litter to an energy recovery facility, as defined in § 68-211-501, shall be required to have the material in an enclosed space, unless it is a motor vehicle with a factory installed hydraulic lift system that lifts the entire bed of the truck.

(5) This subsection (a) does not apply to motor vehicles transporting recovered materials to a convenience center or scrap dealer for recycling.

(6) This section shall not apply to motor vehicles that transport crushed stone, fill dirt and rock, soil, bulk sand, coal, phosphate muck, asphalt, concrete, other building materials, forest products, unfinished lumber, agricultural lime and agricultural products, and that are loaded in compliance with the four inch (4'') requirement of § 55-7-109. This exemption shall not apply to any load if any law enforcement officer sees any part of the material blowing off the vehicle. This section shall also not apply to motor vehicles that transport farm produce going to market, or from field to field, or from field to storage.

(b) A violation of this section is a Class B misdemeanor. In addition to the penalties for a Class B misdemeanor, the court may, in its discretion, impose any of the penalties set forth in § 39-14-503(d).



§ 39-14-508 - County legislative resolutions for litter control -- Regulations -- Litter removal by property owners -- Publication of resolution -- Construction with other laws.

(a) (1) County legislative bodies may, by resolution, impose regulations for litter control, including the placing, dropping, throwing, collection and storage of garbage, litter, refuse and rubbish on public or private property. The definitions of commercial purposes, garbage, litter, refuse, and rubbish found in § 39-14-501 may be included by reference in the resolution. The county legislative body is authorized to include in the resolution that a violation occurs if a person:

(A) Knowingly places, drops or throws litter on any public or private property without permission and does not immediately remove it; or

(B) Negligently places or throws glass, litter or other dangerous substances on or adjacent to water to which the public has access for swimming or wading, or on or within fifty feet (50') of a public highway.

(2) The regulations in subdivision (a)(1) shall be at least as stringent as this part.

(b) (1) The regulations promulgated in accordance with subsection (a) may grant authority for the county to require property owners to conform their property to the regulations by removal of garbage, litter, refuse or rubbish. The county shall send a statement to the owner itemizing the cost of the removal. If the owner fails to reimburse the county for the cost of the removal within sixty (60) days, the statement shall constitute a lien upon the property. The statement shall constitute a lien upon the property as of the date the notice is filed and shall have priority from the date of the filing of notice, but shall not affect, or have priority over, any valid lien, right, or interest in the property duly recorded, or duly perfected by filing, prior to the filing of the notice and shall not have priority over any real estate tax liens, whether attaching on the property before or after the filing of the notice.

(2) If the property owner is aggrieved by the amount of the lien filed, the owner may submit the matter to the chancery court of the county in which the property is located to determine the appropriate amount of the lien. A decision of that court may be appealed according to the Tennessee Rules of Appellate Procedure.

(3) The lien provided in this subsection (b) shall be entered in the records of the register of deeds of the county in which the property lies. The lien shall be satisfied to the extent of the value of the consideration received at the time of the transfer of ownership, and if the lien is not fully satisfied at the time of transfer, it shall remain a lien upon the property until it is fully satisfied.

(c) Each resolution adopted in accordance with subsection (a), or the caption and a complete summary of the resolution, shall be published after its final passage in a newspaper of general circulation in the county. No such resolution shall take effect until the publication.

(d) Any violation of the provisions of or regulations adopted pursuant to subsection (a) shall be punished by imposing a monetary penalty in accordance with § 5-1-121.

(e) This section shall not be construed as applying to any activity regulated pursuant to title 68, chapters 211 or 212 or title 69, chapter 3.



§ 39-14-509 - Enforcement.

All law enforcement agencies, officers, and officials of this state or any political subdivision of this state, or any enforcement agency, officer, or any official of any commission or authority of this state or any political subdivision of this state is authorized, empowered, and directed to enforce compliance with this part.



§ 39-14-510 - Proceeds from fines -- Rewards -- Role of county mayor.

(a) All proceeds from the fines imposed by this part shall be deposited in the general fund of the county where the offense occurred and designated for county operating costs with preference given to litter prevention programs and education such as those conducted by Keep America Beautiful.

(b) Any person who reports information to a law enforcement officer that leads to the apprehension and conviction of a person for mitigated criminal littering shall receive a reward of fifty dollars ($50.00). Any person who reports information to a law enforcement officer that leads to the apprehension and conviction of a person for criminal littering or aggravated criminal littering shall receive a reward of two hundred fifty dollars ($250). The county where the offense occurred shall provide the reward money from the proceeds of the mandatory fines collected under this section.

(c) (1) The mayor of each county shall be the administrative official for this part, with the exception of the exclusions set out in § 39-14-511. The county mayor shall ensure that the program is administered according to this part.

(2) The county mayor shall be empowered to authorize disbursements from the county's general fund from the proceeds deposited under subsection (a) for enforcement of this part covering all litter prevention, control and education programs to be funded.

(3) The county mayor shall be further empowered to enter into agreements with city mayors or city managers within the mayor's county as to disbursements of moneys for violations of litter control and prevention laws that occur within municipal boundaries.

(d) Each county shall establish the necessary fiscal structure within its accounting system to provide for proper monitoring and auditing of its receipts and disbursements under subsection (c).



§ 39-14-511 - Jurisdiction.

In counties with an environmental court designated pursuant to Acts 1991, chapter 426, the courts shall exercise exclusive general sessions jurisdiction, over this part, pursuant to title 40.






Part 6 - Tennessee Personal and Commercial Computer Act of 2003

§ 39-14-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Access" means to approach, instruct, communicate, or connect with, store data in, retrieve or intercept data from, or otherwise make use of any resources of a computer, computer system, or computer network, or information exchanged from any communication between computers or authorized computer users and electronic, electromagnetic, electrochemical, acoustic, mechanical, or other means;

(2) "Authorization" means any and all forms of consent, including both implicit and explicit consent;

(3) "Computer" means a device or collection of devices, including its support devices, peripheral equipment, or facilities, and the communication systems connected to it which can perform functions including, but not limited to, substantial computation, arithmetic or logical operations, information storage or retrieval operations, capable of being used with external files, one (1) or more operations which contain computer programs, electronic instructions, allows for the input of data, and output data (such operations or communications can occur with or without intervention by a human operator during the processing of a job);

(4) "Computer contaminants" means any set of computer instructions that are designed to modify or in any way alter, damage, destroy, or disrupt the proper operation of a computer system, or computer network without the intent or authorization of the owner of the information. They include, but are not limited to, a group of computer instructions commonly called viruses or worms, which are self-replicating or self-propagating and are designed to contaminate other computer programs or computer data, consume computer resources, modify, destroy, record or transmit data, or in some other fashion usurp the normal operation of the computer, computer system, or computer network. Such contaminants may include viruses or worms, which terms shall have the following meanings:

(A) "Virus" means a migrating program which, at least, attaches itself to the operating system of any computer it enters and can infect any other computer that has access to an "infected" computer; and

(B) "Worm" means a computer program or virus that spreads and multiplies, eventually causing a computer to "crash" or cease functioning, but does not attach itself to the operating system of the computer it "infects";

(5) "Computer network" means a set of two (2) or more computer systems that transmit data over communication circuits connecting them, and input/output devices including, but not limited to, display terminals and printers, which may also be connected to telecommunication facilities;

(6) "Computer program" means an ordered set of data that are coded instructions or statements that, when executed by a computer, cause the computer to process data;

(7) "Computer software" means a set of computer programs, procedures, and associated documentation concerned with the operation of a computer, computer system, or computer network whether imprinted or embodied in the computer in any manner or separate from it, including the supporting materials for the software and accompanying documentation;

(8) "Computer system" means a set of connected devices including a computer and other devices including, but not limited to, one (1) or more of the following: data input, output, or storage devices, data communication circuits, and operating system computer programs that make the system capable of performing data processing tasks;

(9) "Data" means a representation of information, knowledge, facts, concepts, or instructions which is being prepared or has been prepared in a formalized manner, and is intended to be stored or processed, or is being stored or processed, or has been stored or processed in a computer, computer system, or computer network;

(10) "Electronic mail service provider" means any person who:

(A) Is an intermediary in sending or receiving electronic mail; and

(B) Provides to end-users of electronic mail services the ability to send or receive electronic mail;

(11) "Financial instrument" includes, but is not limited to, any check, cashier's check, draft, warrant, money order, certificate of deposit, negotiable instrument, letter of credit, bill of exchange, credit card, debit card, marketable security, or any computer system representation thereof;

(12) "Input" means data, facts, concepts, or instructions in a form appropriate for delivery to, or interpretation or processing by, a computer;

(13) "Intellectual property" includes data, which may be in any form including, but not limited to, computer printouts, magnetic storage media, punched cards, or may be stored internally in the memory of a computer;

(14) "Local exchange company" includes telecommunications service providers as defined in § 65-4-101; competing telecommunications service providers as such term is defined in § 65-4-101; telephone cooperatives; cellular or other wireless telecommunications providers; and interactive computer service providers as defined in 47 U.S.C. § 230(f);

(15) "Output" means data, facts, concepts or instructions produced or retrieved by computers from computers or computer memory storage devices;

(16) "Owner" means an owner or lessee of a computer or a computer network, or an owner, lessee or licensee of computer data, computer programs, or computer software;

(17) "Property" shall include:

(A) Real property;

(B) Computers and computer networks; and

(C) Financial instruments, computer data, computer programs, computer software, and all other personal property regardless of whether they are:

(i) Tangible or intangible;

(ii) In a format readable by humans or by a computer;

(iii) In transit between computers or within a computer network or between any devices which comprise a computer; or

(iv) Located on any paper or in any device in which it is stored by a computer or by a human;

(18) "Services" includes, but is not limited to, the use of a computer, a computer system, a computer network, computer software, computer program, or data to perform tasks;

(19) "System hacker" means any person who knowingly accesses and without authorization alters, damages, deletes, destroys, or otherwise uses any data, computer, computer system, or computer network; and

(20) "To process" means to use a computer to put data through a systematic sequence of operations for the purpose of producing a specified result.



§ 39-14-602 - Violations -- Penalties.

(a) Whoever knowingly, directly or indirectly, accesses, causes to be accessed, or attempts to access any telephone system, telecommunications facility, computer software, computer program, data, computer, computer system, computer network, or any part thereof, for the purpose of:

(1) Obtaining money, property, or services for oneself or another by means of false or fraudulent pretenses, representations, or promises violates this subsection (a) and is subject to the penalties of § 39-14-105;

(2) Causing computer output to purposely be false for, but not limited to, the purpose of obtaining money, property, or services for oneself or another by means of false or fraudulent pretenses, representations, or promises violates this subsection (a) and is subject to the penalties of § 39-14-105; or

(3) Effecting the creation or alteration of a financial instrument or of an electronic transfer of funds with the intent to disrupt, alter, misappropriate, or commit fraud violates this subsection (a) and is subject to the penalties of § 39-14-105.

(b) Whoever intentionally and without authorization, directly or indirectly:

(1) Accesses any computer, computer system, or computer network commits a Class C misdemeanor. Operating a computer network in such a way as to allow anonymous access to that network shall constitute implicit consent to access under this part;

(2) Alters, damages, destroys, or attempts to damage or destroy, or causes the disruption to the proper operation of any computer, or who performs an act which is responsible for the disruption of any computer, computer system, computer network, computer software, program, or data which resides or exists internal or external to a computer, computer system, or computer network is punishable as in § 39-14-105;

(3) Introduces or is responsible for the malicious input of any computer contaminant into any computer, computer system, or computer network commits a Class B misdemeanor;

(4) Accesses, causes to be accessed, or attempts to access any computer software, computer network, or any part thereof, for the purpose of maliciously gaining access to computer material or to tamper maliciously with computer security devices including, but not limited to, system hackers, commits a Class A misdemeanor; or

(5) Makes or causes to be made an unauthorized copy, in any form, including, but not limited to, any printed or electronic form of computer data, computer programs, or computer software residing in, communicated by, or produced by a computer or computer network commits an offense punishable as provided in § 39-14-105.

(c) Whoever receives, conceals, uses, or aids another in receiving, concealing, or using any proceeds resulting from a violation of either subsection (a) or subdivision (b)(2), knowing the proceeds to be the result of such violation, or whoever receives, conceals, uses, or aids another in receiving, concealing, or using any books, records, documents, property, financial instrument, computer software, program, or other material, property, or objects, knowing that the item has been used in violating either subsection (a) or subdivision (b)(2) is subject to the penalties of § 39-14-105.

(d) Any person who violates this section in connection with an act of terrorism commits a Class A felony.



§ 39-14-603 - Unsolicited bulk electronic mail.

(a) It is an offense for a person without authority to falsify or forge electronic mail transmission information or other routing information in any manner in connection with the transmission of unsolicited bulk electronic mail through or into the computer network of an electronic mail service provider or its subscribers.

(b) Transmission of electronic mail from an organization to its members shall not be deemed to be the transmission of unsolicited bulk electronic mail as prohibited by this section.

(c) Nothing in this section shall be construed to interfere with or prohibit terms or conditions in a contract or license related to computers, computer data, computer networks, computer operations, computer programs, computer services, or computer software or to create any liability by reason of terms or conditions adopted by or technical measures implemented by a Tennessee-based electronic mail service provider to prevent the transmission of unsolicited electronic mail in violation of this section.

(d) As used in this section, "without authority" means a person who uses a computer, a computer network, or the computer services of an electronic mail service provider to transmit unsolicited bulk mail in contravention of the authority granted by or in violation of the policies set by the electronic mail service provider.

(e) The transmission of electronic signals by a local exchange company to the extent that the local exchange company merely carries that transmission over its network shall not be deemed to be the transmission of unsolicited bulk electronic mail as prohibited by this section.

(f) A violation of this section shall be punished according to the damage to the property of another caused by the violation and shall be graded as provided in § 39-14-105.



§ 39-14-604 - Civil action -- Damages, attorney fees, and costs.

(a) Any person whose property or person is injured by reason of a violation of any provision of this part may file a civil action and recover for any damages sustained and the costs of the civil action. Without limiting the generality of the term, "damages" shall include loss of profits.

(b) If the injury arises from the transmission of unsolicited bulk electronic mail, the injured person, other than an electronic mail service provider, may also recover attorney's fees and costs, and may elect, in lieu of actual damages, to recover the lesser of ten dollars ($10.00) for each and every unsolicited bulk electronic mail message transmitted in violation of this part, or one thousand dollars ($1,000) per day. The injured person shall not have a cause of action against the electronic mail service provider that merely transmits the unsolicited bulk electronic mail over its computer network.

(c) If the injury arises from the transmission of unsolicited bulk electronic mail, an injured electronic mail service provider may also recover attorney's fees and costs and may elect, in lieu of actual damages, to recover the greater of ten dollars ($10.00) for each and every unsolicited bulk electronic mail message transmitted in violation of this part, or one thousand dollars ($1,000) per day.

(d) At the request of any party to an action brought pursuant to this section, the court may, in its discretion, conduct all legal proceedings in such a way as to protect the secrecy and security of the computer, computer network, computer data, computer program, and computer software involved in order to prevent possible recurrence of the same or a similar act by another person and to protect any trade secrets of any party. This section shall not be construed to limit any person's right to pursue any additional civil remedy otherwise allowed by law.



§ 39-14-605 - Venue.

For the purposes of venue under this part, any violation of this part shall be considered to have been committed:

(1) In any county in which any act was performed in furtherance of any transaction violating this part;

(2) In any county in which any violator had control or possession of any proceeds of the violation or of any books, records, documents, property, financial instrument, computer software, computer program, or other material, objects, or items which were used in furtherance of the violation; and

(3) In any county from which, to which, or through which, any access to a computer, computer system, or computer network was made, whether by wire, electromagnetic waves, microwaves, or any other means of communication.



§ 39-14-606 - Transmission of electronic signals by a local exchange company.

The transmission of electronic signals by a local exchange company to the extent that the local exchange company merely carries that transmission over its network shall not be deemed to be the transmission of unsolicited bulk electronic mail as prohibited by this part.






Part 7 - Criminal Instruments

§ 39-14-701 - Possession of burglary tools.

A person who possesses any tool, machine or implement with intent to use the same, or allow the same to be used, to commit any burglary, commits a Class A misdemeanor.



§ 39-14-702 - Possession of explosive components.

(a) A person commits an offense who unlawfully possesses any component part of an explosive including, but not limited to, a fuse cap, detonator or wiring, with the intent to produce or manufacture an explosive device.

(b) A violation of this section is a Class A misdemeanor.

(c) This section shall not apply to a component part of an explosive solely intended to be used in creating an exploding target for use in lawful sporting activity, when the part is possessed by a person eighteen (18) years of age or older.



§ 39-14-703 - Possession of tools to interfere with anti-theft security devices.

(a) It is an offense to possess any device, tool, machine, implement or other item with the intent to use it or allow it to be used to unlawfully deactivate, circumvent, interfere with, remove or otherwise render inoperative a monitor, sensor, camera or other security device used or designed to prevent or deter the theft of retail merchandise.

(b) A violation of this section is a Class A misdemeanor.



§ 39-14-704 - Offense of selling, purchasing, possessing, installing, transferring or using automated sales suppression device, zapper or phantom-ware.

(a) For purposes of this section:

(1) "Automated sales suppression device" or "zapper" means a software program, carried on a memory stick or removable compact disc, accessed through an Internet link, or accessed through any other means, that falsifies the electronic records of electronic cash registers and other point-of-sale systems, including, but not limited to, transaction data and transaction reports;

(2) "Electronic cash register" means a device that keeps a register or supporting documents through the means of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling, or processing retail sales transaction data;

(3) "Phantom-ware" means a hidden, preinstalled, or installed at a later time programming option embedded in the operating system of an electronic cash register or hardwired into the electronic cash register that can be used to create a virtual second till or may eliminate or manipulate transaction records that may or may not be preserved in digital formats to represent the true or manipulated record of transactions in the electronic cash register;

(4) "Transaction data" means data associated with items purchased by a customer, the price for each item, a taxability determination for each item, a segregated tax amount for each of the taxed items, the amount of cash or credit tendered, the net amount returned to the customer in change, the date and time of the purchase, the name, address, and identification number of the vendor, and the receipt or invoice number of the transaction; and

(5) "Transaction report" means a report documenting data, including, but not limited to, data associated with sales, taxes collected, media totals, and discount voids at an electronic cash register that is printed on cash register tape at the end of a day or shift, or a report documenting every action at an electronic cash register that is stored electronically.

(b) It is an offense for a corporation or individual to knowingly sell, purchase, possess, install, transfer or use any automated sales suppression device, zapper or phantom-ware.

(c) A violation of subsection (b) is a Class E felony punishable by a fine only up to one hundred thousand dollars ($100,000).

(d) It is a defense to prosecution under this section that the person purchased, possessed, installed, transferred or used an automated sales suppression device, zapper or phantom-ware for a legitimate purpose.

(e) The offense created by this section shall be in addition to and considered a separate offense from any offense related to the non-payment of taxes owed to the state or any political subdivision thereof.

(f) (1) Any automated sales suppression device, zapper or phantom-ware or any device containing an automated sales suppression device, zapper or phantom-ware is contraband and is subject to seizure, confiscation and forfeiture in accordance with chapter 11, part 7 of this title.

(2) After any contraband under subdivision (f)(1) has been forfeited to the state pursuant to chapter 11, part 7 of this title, the court hearing the criminal charges resulting in the forfeiture shall order the destruction of the contraband. If the district attorney general or law enforcement agency does not believe that the contraband should be destroyed in a particular case, the district attorney general shall petition the court for an alternate disposition of the contraband. If the court finds that the proposed alternate disposition reasonably ensures that the contraband will not be used in an unlawful manner in this state, the court may grant the petition and order the disposition of the contraband in accordance with the petition.

(g) (1) Where a person reports a violation of subsection (b) to law enforcement in good faith, the report and the identity of the person shall remain confidential, except when the court having jurisdiction determines the testimony of the person reporting to be material to an indictment or prosecution.

(2) (A) A person who makes a report to law enforcement under subdivision (g)(1) is entitled to receive fifty percent (50%) of any fine collected by the state against an individual or corporation up to ten thousand dollars ($10,000).

(B) Where multiple individuals file a report under subdivision (g)(1), each individual is entitled to an equal share of any award under subdivision (g)(2)(A).






Part 8 - Farm Animal and Research Facilities Protection

§ 39-14-801 - Short title.

This part shall be known and may be cited as the "Tennessee Farm Animal and Research Facilities Protection Act."



§ 39-14-802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Actor" means a person accused of any of the offenses defined in this part;

(2) "Animal" means any warm-blooded or cold-blooded animal or insect which is being used in food or fiber production, agriculture, research, testing, or education, including, but not limited to, hogs, equines, mules, cattle, sheep, goats, dogs, rabbits, poultry, fish, and bees. "Animal" does not include any animal held primarily as a pet;

(3) "Animal facility" means any vehicle, building, structure, pasture, paddock, pond, impoundment, or premises where an animal is kept, handled, housed, exhibited, bred, or offered for sale and any office, building, or structure where records or documents relating to an animal or to animal research, testing, production, or education are maintained;

(4) "Commissioner" means the commissioner of agriculture;

(5) "Consent" means assent in fact, whether express or implied, by the owner or by a person legally authorized to act for the owner which is not:

(A) Induced by force, threat, false pretenses, or fraud;

(B) Given by a person the actor knows, or should have known, is not legally authorized to act for the owner;

(C) Given by a person who by reason of youth, mental disease or defect, if intoxication is known, or should have been known, by the actor to be unable to make reasonable decisions; or

(D) Given solely to detect the commission of an offense;

(6) "Deprive" means unlawfully to withhold from the owner, interfere with the possession of, free, or dispose of an animal or other property;

(7) "Disrupt" means to engage in conduct that materially interferes with the operations of the animal facility in a manner such that the activities conducted by or in the facility are permanently or temporarily halted, compromised, delayed, harmed or impaired;

(8) "Owner" means a person who has title to the property, lawful possession of the property, or a greater right to possession of the property than the actor;

(9) "Person" means any individual, corporation, association, nonprofit corporation, joint-stock company, firm, trust, partnership, two (2) or more persons having a joint or common interest, or other legal entity;

(10) "Possession" means actual care, custody, control, or management;

(11) "Property" means any real or personal property and includes any document, record, research data, paper, or computer storage medium; and

(12) "State" means the state of Tennessee.



§ 39-14-803 - Offenses.

(a) A person commits an offense if, without the consent of the owner, the person acquires or otherwise exercises control over an animal facility, an animal from an animal facility, or other property from an animal facility with the intent to deprive the owner of the facility, animal, or property and to disrupt the enterprise conducted at the animal facility.

(b) A person commits an offense if, without the consent of the owner, the person damages or destroys an animal facility or damages, frees, or destroys any animal or property in or on an animal facility with the intent to disrupt or damage the enterprise conducted at the animal facility and the damage or loss thereto exceeds five hundred dollars ($500).

(c) (1) A person commits an offense if, without the consent of the owner, the person damages or destroys an animal facility or damages, frees, or destroys any animal or property in or on an animal facility and the damage or loss thereto is five hundred dollars ($500) or less, or enters or remains on an animal facility with the intent to disrupt or damage the enterprise conducted at the animal facility, and the person:

(A) Had notice that the entry was forbidden;

(B) Knew or should have known that the animal facility was or had closed to the public; or

(C) Received notice to depart but failed to do so.

(2) For purposes of this subsection (c), "notice" means:

(A) Oral or written communication by the owner or someone with actual or apparent authority to act for the owner;

(B) The presence of fencing or other type of enclosure or barrier designed to exclude intruders or to contain animals; or

(C) A sign or signs posted on the property or at the entrance to the building, reasonably likely to come to the attention of intruders, indicating that entry is forbidden.

(d) This part does not apply to, affect, or otherwise prohibit actions taken by the department of agriculture, any other federal, state, or local department or agency, or any official, employee or agent thereof while in the exercise or performance of any power or duty imposed by law or by rule and regulation.



§ 39-14-804 - Penalties.

(a) A person found to be in violation of any of the offenses defined in § 39-14-803(a) and (b) commits a Class C felony.

(b) Any person violating § 39-14-803(c) commits a Class B misdemeanor.



§ 39-14-805 - Powers and duties of commissioner.

For purposes of enforcing this part, the commissioner:

(1) May investigate any offense under this part;

(2) May seek the assistance of any law enforcement agency of the United States, the state, or any local government in the conduct of the investigations; and

(3) Shall coordinate the investigation to the maximum extent practicable, with the investigations of any law enforcement agency of the United States, the state, or any local government.



§ 39-14-806 - Recovery of damages, fees, costs -- Remedies -- Injunctions.

(a) Any person who has been damaged by reason of a violation of this part may recover all actual and consequential damages, punitive damages, and court costs, including reasonable attorneys' fees, from the person causing the damage.

(b) In addition to the remedies provided in this part or elsewhere in the laws of this state, and notwithstanding the existence of an adequate remedy at law, any person who has been damaged by reason of a violation of this part is authorized to apply to the chancery courts for an injunction or restraining order. The courts shall have jurisdiction, and for good cause shown, shall grant a temporary or permanent injunction or a temporary restraining order restraining or enjoining any person from violating or continuing to violate this part. The injunction or restraining order shall be issued without bond and may be granted, notwithstanding the fact that the violation constitutes a criminal act and notwithstanding the pendency of any criminal prosecution for the same violation.

(c) Nothing in this part shall be construed to limit the exercise of any other rights arising out of or relating to a violation of this part.






Part 9 - Money Laundering Offenses

§ 39-14-901 - Short title.

This part shall be known and may be cited as the "Money Laundering Act of 1996."



§ 39-14-902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Attorney general" means the district attorneys general and their assistants;

(2) "Financial transaction" means a purchase, sale, loan, pledge, contract, gift, payment, and also includes a withdrawal, transmission of funds, transfer between accounts or deposit, of monetary or negotiable instruments, funds or an exchange of any other property, including, but not limited to, currency, precious metals, stones or jewelry, tickets, stamps or credit in a financial institution. "Financial transaction" does not include:

(A) Any transaction conducted, or attempted, at the request of or in cooperation with any local, state or federal law enforcement official with regard to any person acting at the request of or cooperating with the official when the person knows that the official is making an official request;

(B) Any transaction conducted by a person, corporation or financial institution, in the ordinary course of business, with a duty to comply with any state or federal currency transaction reporting or recording requirements, unless the person, corporation or financial institution shall intentionally violate or circumvent the state or federal currency transaction reporting or recording requirements, but only as to that person, corporation or financial institution;

(C) Any transaction conducted, or attempted, by a person, corporation or financial institution, in the ordinary course of business, which is deemed by the person, corporation or financial institution to be a suspicious transaction or transactions, whether reportable or not under any state or federal currency transaction reporting or recording requirements, where:

(i) The person or corporation reports the suspicious transaction, or a similar transaction conducted previously, to any local, state or federal law enforcement official and the report would not violate any attorney-client privilege; or

(ii) In the case of a financial institution, the financial institution reported the transaction, or a related transaction conducted previously, to the institution's primary regulator or to another regulator or law enforcement official pursuant to the directions of the institution's primary regulator; but only with regard to the person, corporation or financial institution making the report; or

(D) Bona fide legal fees received by a licensed attorney;

(3) "Knowingly uses or attempts to use proceeds derived directly or indirectly from a specified unlawful activity" means that any person or party to the transaction or act knew that the property or proceeds involved in the transaction or act represented or constituted, either in whole or in part, proceeds from some form, though not necessarily which form, of any criminal offense under the laws of this state, or any other jurisdiction. A person, corporation or financial institution receiving funds or property in the ordinary course of business shall not have "knowledge" that the funds or property so received represented proceeds of any specified unlawful activity solely because of:

(A) The identity or reputation of the transferor of the funds or property; or

(B) The identity or reputation of an associate of the transferor;

(4) "Proceeds" includes gross profits from the commission of any specified unlawful activity, including property, real, personal or intangible of any kind, acquired or derived, directly or indirectly, from, produced through, realized through or caused by an act or omission;

(5) "Property" means anything of value, and includes any interest in property, including any benefit, privilege, claim or right with respect to anything of value, whether real or personal, tangible or intangible;

(6) (A) "Specified unlawful activity" means any act, including any preparatory or completed offense, committed for financial gain that is punishable as a felony under the laws of this state, or if the act occurred outside this state, would be punishable by confinement for more than one (1) year under the laws of the state in which it occurred; and

(B) "Specified unlawful activity" does not mean an act, including any preparatory or completed offense, committed for financial gain that is punishable under chapter 17, part 5 of this title, or similar provisions of law in another state; and

(7) "Use" and "conduct" means to initiate, conclude, participate, negotiate, transport, conceal, or to aid or abet in such acts.



§ 39-14-903 - Criminal penalties.

(a) (1) It is an offense to knowingly use, conspire to use or attempt to use proceeds derived directly or indirectly from a specified unlawful activity to conduct or attempt to conduct a financial transaction or make other disposition with the intent to conceal or disguise the nature, location, source, ownership or control of the criminally derived proceeds.

(2) A violation of this subsection (a) is a Class B felony.

(b) (1) It is an offense to knowingly use proceeds derived directly or indirectly from a specified unlawful activity with the intent to promote, in whole or in part, the carrying on of a specified unlawful activity.

(2) A violation of this subsection (b) is a Class B felony.

(c) (1) It is an offense to knowingly conduct, conspire to conduct, or attempt to conduct a financial transaction or make other disposition involving property or proceeds represented by a law enforcement officer, or by another at the direction of a law enforcement officer, to be the property or proceeds derived from a specified unlawful activity with the intent to conceal or disguise the nature, location, source, ownership or control of the criminally derived proceeds or with the intent to promote the carrying on of a specified unlawful activity.

(2) This section shall not apply to any transaction conducted, or attempted, by a person, corporation or financial institution, in the ordinary course of business, which is deemed by the person, corporation or financial institution to be a suspicious transaction or transactions, whether reportable or not under any state or federal currency transaction reporting or recording requirements, where:

(A) The person or corporation reports the suspicious transaction, or a similar transaction conducted previously, to any local, state or federal law enforcement official and such report would not violate any attorney-client privilege;

(B) In the case of a financial institution, the financial institution reported the transaction, or a related transaction conducted previously, to the institution's primary regulator or to another regulator or law enforcement official pursuant to the directions of the institution's primary regulator; but only with regard to the person, corporation or financial institution making the report; or

(C) In the case of any other corporation or business entity which reported the transaction or a related transaction conducted previously, to the corporation's or business entity's primary federal or state regulator, any other federal or state regulator or law enforcement official or agency. Failure to so report shall not create an inference that the transaction was a "financial transaction" under this part.

(3) A violation of this subsection (c) is a Class B felony.

(d) (1) It is an offense for a business or other enterprise to knowingly use property, assets, funds, or accounts with intent to obtain, purchase, display, sell, conceal, comingle, or transport criminal proceeds. It is an offense for a business or other enterprise to knowingly use property, assets, funds, or accounts with intent to commit or facilitate any violation of title 71, chapter 5, part 25.

(2) A violation of subdivision (d)(1) is Class E felony punishable only by a fine of five thousand dollars ($5,000) and the forfeiture of assets as herein provided.

(e) (1) It is an offense for a business or other enterprise to knowingly use on five (5) or more separate occasions property, assets, funds, or accounts with intent to obtain, purchase, display, sell, conceal, comingle, or transport criminal proceeds. It is an offense for an individual or business to knowingly use on five (5) or more separate occasions property, assets, funds, or accounts with intent to commit or facilitate any violation of title 71, chapter 5, part 25.

(2) A violation of subdivision (e)(1) is a Class B felony.

(f) All records of a business or enterprise that is in violation of subsection (d) or (e) wherever located shall be obtainable by search warrant or judicial subpoena. The remedies made available under chapter 12, part 2 of this title are hereby made remedies for violations of this section.

(g) All assets and proceeds used in violation of or to facilitate a violation of subsection (d) or (e) shall be subject to seizure and forfeiture. Forfeiture proceedings shall be conducted in accordance with chapter 11, part 7 of this title. Any court having criminal jurisdiction to conduct a preliminary hearing or trial of the criminal offense is empowered to order forfeiture as herein provided.

(h) As used in subsections (d) and (e):

(1) "Criminal proceeds" means items made illegal to possess or sell under chapters 14 or 17 of this title or anything of value obtained from a violation of title 71, chapter 5, part 25; and

(2) "Enterprise" means two (2) or more individuals acting in accord, agreement or in conspiracy to violate any criminal statute.



§ 39-14-904 - Joinder of offenses.

A defendant charged with a violation of one (1) or more offenses within § 39-14-903 may also be jointly charged, tried and convicted in a single prosecution for committing any related specified unlawful activity, which shall be separately punished.



§ 39-14-905 - Jurisdiction and venue.

Venue in a criminal prosecution under this part shall be either in the county where one (1) or more elements of the underlying specified unlawful activity occurred, or in the county where one (1) or more elements of a violation of § 39-14-903 occurred or was attempted.



§ 39-14-906 - Criminal intent.

(a) In a prosecution for an offense under this part, the state is not required to prove that the defendant actually knew that the property or proceeds were derived from a specified unlawful activity, so long as the defendant knew that the property or proceeds were derived from some form of criminal activity.

(b) A corporation, the board of directors or the executive officers shall not be responsible for the criminal acts of the corporation's employees; provided, that the corporation has exercised due diligence to prevent the criminal acts. For purposes of this part, a corporation shall be deemed to have exercised due diligence if the criminal acts committed by its employees are in violation of specific corporate policy or instructions, the corporate policy or instructions were communicated to the employees who committed the criminal acts, the corporation had implemented monitoring or supervision procedures reasonably designed to detect violations of its corporate policy or instruction, and the board of directors and executive officers of the corporation acted in good faith.



§ 39-14-907 - Evidence.

In a prosecution under this part, either party may introduce the following evidence pertaining to the issue of whether the property or proceeds were known to be from some form of specified unlawful activity that:

(1) A financial transaction was conducted or structured in violation of the reporting requirements of any state or federal law;

(2) Money or any negotiable instrument was found in proximity to contraband or instrumentalities of an offense;

(3) A financial transaction was conducted with the use of a false or fictitious name; or

(4) A financial transaction was structured so as to falsely report the actual consideration or value of the transaction.



§ 39-14-908 - Assistance by other agencies.

The attorney general may authorize any governmental department or agency of this state, any political subdivision thereof, or any other state or federal government to participate in the investigation into the conduct giving rise to a criminal offense under this part.



§ 39-14-909 - Immunity from civil liability.

The reporting of a financial transaction by a corporation or other business entity to a regulator or law enforcement official or agency shall not create a cause of action against the person, corporation or business entity which made the report and the person, corporation or other business entity shall be immune from civil liability for such report.









Chapter 15 - Offenses Against the Family

Part 1 - Nonsupport

§ 39-15-101 - Nonsupport and flagrant nonsupport.

(a) A person commits the crime of nonsupport who fails to provide support which that person is able to provide and knows the person has a duty to provide to a minor child or to a child or spouse who, because of physical or mental disability, is unable to be self-supporting.

(b) "Child" includes legitimate children and children whose parentage has been admitted by the person charged or established by judicial action.

(c) "Support" includes, but is not limited to, financial assistance, food, shelter, clothing, medical attention or, if determined elsewhere by law, other necessary care.

(d) A person commits the offense of flagrant nonsupport who:

(1) Leaves or remains without the state to avoid a legal duty of support; or

(2) Having been convicted one (1) or more times of nonsupport or flagrant nonsupport, is convicted of a subsequent offense under this section.

(e) (1) Nonsupport under subsection (a) is a Class A misdemeanor.

(2) Flagrant nonsupport under subsection (d) is a Class E felony.



§ 39-15-102 - Jurisdiction.

(a) The juvenile court is vested with jurisdiction to:

(1) Try, determine, and render final judgment in all misdemeanor cases under § 39-15-101 where the person enters a plea of guilty, nolo contendere, or not guilty and expressly waives indictment, presentment, grand jury investigation, and jury trial in writing. In such cases, the trial shall proceed before the court without the intervention of a jury;

(2) Conduct preliminary hearings in all felony cases under § 39-15-101(d), and if the court finds probable cause and in all other cases where the person pleads not guilty to a felony charge or does not waive the right to a jury trial, bind the person over for the action of the grand jury under appropriate bond; and

(3) Regardless of whether the person is tried in juvenile court or bound over, enter an order of protection and assistance which may require the person to:

(A) Stay away from the home, dependent child or spouse;

(B) Permit the defendant visitation with the child or children at reasonable or stated periods;

(C) Abstain from offensive conduct against the dependent child or spouse or from other acts which tend to make the home an unfit place for the dependent person to live; or

(D) Give proper attention to the care of the home.

(b) (1) In all cases where the person pleads or is found guilty of a misdemeanor under § 39-15-101(a), the court shall sentence the person in accordance with title 40, chapter 35, and enter appropriate orders of support, protection or assistance.

(2) In the event the person's sentence is suspended, the court may require the person to give security by bond with sufficient sureties approved by the court for the payment of the order of support. Should the court subsequently find the person is able to comply with the order and fails to do so, the bond shall be forfeited and the proceeds paid into the court to be applied to the order of support, and the person shall be brought immediately before the court for enforcement of the sentence.

(c) In all cases where the person is bound over to the grand jury, the criminal court shall enforce any order of protection and assistance entered by the juvenile court, and may, if the person is convicted, include the order or modification of the order as part of the judgment and sentence.



§ 39-15-103 - Appeal.

(a) An appeal from any final order or decree of the juvenile court pursuant to this part may be perfected to the court of appeals; provided, that any order of actual imprisonment except for contempt may be perfected as are appeals from any other criminal conviction pursuant to § 40-4-112.

(b) No appeal shall operate as a stay of execution, unless the person receives the court's permission, gives the security provided in § 39-15-102(b)(2) and, when necessary, executes an appearance bond.



§ 39-15-104 - Procedure -- Enforcement.

(a) When complaint on oath is made to the judge of any juvenile court against a person to be charged with a violation of this part, the judge must issue a warrant requiring the arrest of the person charged and that person is to be brought before the judge for examination; provided, that if the person, being duly summoned or voluntarily appearing, acknowledges the obligation of support, the court may in its discretion enter a consent order in lieu of the issuance of a warrant.

(b) No arrest warrant shall issue for the violation of any court order of support if the violation occurred during a period of time in which the person was incarcerated in any penal institution and was otherwise unable to comply with the order; provided, that this section shall not prevent the determining of arrearages under any previous order, and enforcement of the order as is consistent with the person's ability to comply.

(c) It is the duty of the governor to demand the return of any person charged under § 39-15-101(d) from the governor of any other state where the person may be found, upon proper warrant being issued or indictment being returned.

(d) Any court vested with jurisdiction to implement this part may enforce its orders and decrees by execution or in any way in which a court of equity may enforce its orders and decrees, including by imprisonment and fine for contempt. No property of the person, except all statutory homestead rights, shall be exempt from levy and sale under such execution or other process issued from the court. All provisions of title 36, chapter 5 that relate to child support or child support orders that include an order of spousal support and § 50-2-105 shall apply to support orders issued in these proceedings.






Part 2 - Abortion

§ 39-15-201 - Criminal abortion and attempt to procure criminal miscarriage -- Penalties -- Lawful abortions and attempts to procure miscarriage -- Requirements.

(a) For the purpose of this section:

(1) "Abortion" means the administration to any woman pregnant with child, whether the child be quick or not, of any medicine, drug, or substance whatever, or the use or employment of any instrument, or other means whatever, with the intent to destroy the child, thereby destroying the child before the child's birth; and

(2) "Attempt to procure a miscarriage" means the administration of any substance with the intention to procure the miscarriage of a woman or the use or employment of any instrument or other means with such intent.

(b) (1) Every person who performs an abortion commits the crime of criminal abortion, unless such abortion is performed in compliance with the requirements of subsection (c). Criminal abortion is a Class C felony.

(2) Every person who attempts to procure a miscarriage commits the crime of attempt to procure criminal miscarriage, unless the attempt to procure a miscarriage is performed in compliance with the requirements of subsection (c). Attempt to procure a criminal miscarriage is a Class E felony.

(3) Every person who compels, coerces, or exercises duress in any form with regard to any other person in order to obtain or procure an abortion on any female commits a misdemeanor. A violation of this section is a Class A misdemeanor.

(c) No person is guilty of a criminal abortion or an attempt to procure criminal miscarriage when an abortion or an attempt to procure a miscarriage is performed under the following circumstances:

(1) During the first three (3) months of pregnancy, if the abortion or attempt to procure a miscarriage is performed with the pregnant woman's consent and pursuant to the medical judgment of the pregnant woman's attending physician who is licensed or certified under title 63, chapter 6 or 9;

(2) After three (3) months, but before viability of the fetus, if the abortion or attempt to procure a miscarriage is performed with the pregnant woman's consent and in a hospital as defined in § 68-11-201, licensed by the state department of health, or a hospital operated by the state of Tennessee or a branch of the federal government, by the pregnant woman's attending physician, who is licensed or certified under title 63, chapter 6 or 9, pursuant to the attending physician's medical judgment; or

(3) During viability of the fetus, if the abortion or attempt to procure a miscarriage is performed with the pregnant woman's consent and by the pregnant woman's attending physician, who is licensed or certified under title 63, chapter 6 or 9; and, if all the circumstances and provisions required for a lawful abortion or lawful attempt to procure a miscarriage during the period set out in subdivision (c)(2) are adhered to; and if, prior to the abortion or attempt to procure a miscarriage the physician has certified in writing to the hospital in which the abortion or attempt to procure a miscarriage is to be performed, that in the physician's best medical judgment, after proper examination, review of history, and such consultation as may be required by either the rules and regulations of the board for licensing health care facilities promulgated pursuant to § 68-11-209, or the administration of the hospital involved, or both, the abortion or attempt to procure a miscarriage is necessary to preserve the life or health of the mother, and shall have filed a copy of the certificate with the district attorney general of the judicial district in which the abortion or attempt to procure a miscarriage is to be performed.

(d) No abortion shall be performed on any pregnant woman unless the woman first produces evidence satisfactory to the physician performing the abortion that she is a bona fide resident of Tennessee. Evidence to support the claim of residence shall be noted in the records kept by the physician and, if the abortion is performed in a hospital, in the records kept by the hospital. A violation of this subsection (d) is punished as provided by subdivision (b)(1).



§ 39-15-202 - Consent of pregnant woman required prior to abortion -- Information provided by doctor -- Waiting period -- Penalty for violation -- Requirements inapplicable in certain cases.

(a) Except in a medical emergency that prevents compliance with this subsection (a), no abortion shall be performed or induced upon a pregnant woman unless the woman has provided her informed written consent, given freely and without coercion. Such consent shall be treated as confidential.

(b) In order to ensure that a consent for an abortion is truly informed consent, except in a medical emergency that prevents compliance with this subsection (b) or any of the requirements of subdivisions (b)(1)-(5), no abortion shall be performed or induced upon a pregnant woman unless she has first been informed orally and in person by the attending physician who is to perform the abortion, or by the referring physician, of the following facts and has signed a consent form acknowledging that she has been informed as follows:

(1) That according to the best judgment of her attending physician or referring physician she is pregnant;

(2) The probable gestational age of the unborn child at the time the abortion is to be performed, based upon the information provided by her as to the time of her last menstrual period or after a history, physical examination, and appropriate laboratory tests;

(3) That if twenty-four (24) or more weeks have elapsed from the first day of her last menstrual period or twenty-two (22) or more weeks have elapsed from the time of conception, her unborn child may be viable, that is, capable of sustained survival outside of the womb, with or without medical assistance, and that if a viable child is prematurely born alive in the course of an abortion, the physician performing the abortion has a legal obligation to take steps to preserve the life and health of the child;

(4) That numerous public and private agencies and services are available to assist her during her pregnancy and after the birth of her child, if she chooses not to have the abortion, whether she wishes to keep her child or place the child for adoption, and that her attending physician or referring physician will provide her with a list of the agencies and the services available if she so requests; and

(5) The normal and reasonably foreseeable medical benefits, risks, or both of undergoing an abortion or continuing the pregnancy to term.

(c) Except in a medical emergency that prevents compliance with this subsection (c), at the same time the attending physician or referring physician provides the information required by subsection (b), that physician shall inform the pregnant woman of the particular risks associated with her pregnancy and continuing the pregnancy to term, based upon the information known to the physician, as well as the risks of undergoing an abortion, along with a general description of the method of abortion to be used and the medical instructions to be followed subsequent to the abortion.

(d) (1) Except in a medical emergency that prevents compliance with this subdivision (d)(1), no abortion shall be performed until a waiting period of forty-eight (48) hours has elapsed after the attending physician or referring physician has provided the information required by subsections (b) and (c), including the day on which the information was provided. After the forty-eight (48) hours have elapsed and prior to the performance of the abortion, the patient shall sign the consent form required by subsection (b).

(2) If any court temporarily, preliminarily, or permanently enjoins enforcement of subdivision (d)(1) or declares it unconstitutional, then the waiting period imposed by subdivision (d)(1) shall be twenty-four (24) hours, subject to the same medical emergency exception. If the injunction or declaration is subsequently vacated or reversed, the waiting period shall revert to forty-eight (48) hours.

(e) Except in a medical emergency that prevents compliance with subsection (b), the physician performing or inducing the abortion shall provide the pregnant woman with a duplicate copy of the consent form signed by her.

(f) (1) For purposes of subsections (a), (b), (c), (d), and (e), a medical emergency is a condition that, on the basis of the physician's good faith medical judgment, so complicates a medical condition of a pregnant woman as to necessitate an immediate abortion of her pregnancy to avert her death or for which a delay will create serious risk of substantial and irreversible impairment of major bodily function.

(2) When a medical emergency compels the performance of an abortion, the physician shall inform the woman, prior to the abortion if possible, of the medical reasons supporting the physician's judgment that an abortion is necessary to avert her death or to avert substantial and irreversible impairment of major bodily function.

(3) In any case in which a physician has determined that a medical emergency exists that excuses compliance with subsection (a), (b), (c), or (d), the physician shall state in the pregnant woman's medical records the basis for such determination.

(g) For purposes of this section, "the physician", "the attending physician", or "the referring physician" means any person who is licensed to practice medicine or osteopathy in this state.

(h) (1) An intentional or knowing violation of subsection (a), (b), (c), or (d), or subdivision (f)(2) by a physician is a Class E felony.

(2) An intentional, knowing, or reckless violation of subsection (e) or subdivision (f)(3) by a physician is a Class A misdemeanor.

(3) In addition to subdivisions (h)(1) and (2), any physician who intentionally, knowingly, or recklessly violates any of the provisions of this section is guilty of unprofessional conduct and such physician's license for the practice of medicine and surgery or osteopathy shall be subject to suspension or revocation in accordance with the procedures provided under title 63, chapters 6 and 9.

(i) (1) (A) Any private physician's office, ambulatory surgical treatment center, or other facility or clinic in which abortions, other than abortions necessary to prevent the death of the pregnant female, are performed shall conspicuously post a sign in a location defined in subdivision (i)(1)(C) so as to be clearly visible to patients, which reads:

Notice: It is against the law for anyone, regardless of the person's relationship to you, to coerce you into having or to force you to have an abortion. By law, we cannot perform an abortion on you unless we have your freely given and voluntary consent. It is against the law to perform an abortion on you against your will. You have the right to contact any local or state law enforcement agency to receive protection from any actual or threatened criminal offense to coerce an abortion.

(B) The sign required pursuant to subdivision (i)(1)(A) shall be printed in languages appropriate for the majority of clients of the facility with lettering that is legible and that is Arial font, at least 40-point bold-faced type.

(C) A facility in which abortions are performed that is a private physician's office or an ambulatory surgical treatment center shall post the required sign in each patient waiting room and patient consultation room used by patients on whom abortions are performed. A hospital or any other facility in which abortions are performed that is not a private physician's office or ambulatory surgical treatment center shall post the required sign in the admissions or registration department used by patients on whom abortions are performed.

(2) (A) An ambulatory surgical treatment center or other licensed facility shall be assessed a civil penalty by the board for licensing health care facilities of two thousand five hundred dollars ($2,500) for each day of violation in which:

(i) The sign required in subdivision (i)(1)(A) was not posted during business hours when patients or prospective patients were present; and

(ii) An abortion other than an abortion necessary to prevent the death of the pregnant female was performed in the ambulatory surgical treatment center or other licensed facility.

(B) A licensed physician shall be assessed a civil penalty by the physician's title 63 medical licensing board of one thousand dollars ($1,000) for each day of violation in which:

(i) The sign required in subdivision (i)(1)(A) was not posted during business hours when patients or prospective patients were present at the private physician's office or clinic; and

(ii) The physician performed an abortion in the private physician's office.

(3) The penalty provided for in subdivision (i)(2) is in addition to any other remedies applicable under other law, and subdivision (i)(2) does not preclude prosecution and conviction under any applicable criminal law.

(j) (1) A physician may not perform an abortion unless the physician has admitting privileges at a hospital licensed under title 68 that is located:

(A) In the county in which the abortion is performed; or

(B) In a county adjacent to the county in which the abortion is performed.

(2) The physician who performs an abortion or a healthcare provider licensed pursuant to title 63 under the supervision of the physician shall notify the patient of the location of the hospital at which the physician has privileges and where the patient may receive follow-up care by the physician if complications arise.



§ 39-15-203 - Records and reports of abortions -- Confidentiality.

A physician performing an abortion shall keep a record of each operation and shall make a report to the commissioner of health with respect thereto at the time and in the form as the commissioner may reasonably prescribe. Each record and report shall be confidential in nature and shall be inaccessible to the public.



§ 39-15-204 - Right to refuse to perform abortions.

No physician shall be required to perform an abortion and no person shall be required to participate in the performance of an abortion. No hospital shall be required to permit abortions to be performed therein.



§ 39-15-205 - Right of hospitals to refuse to accept abortion patients.

No section of this part shall be construed to force a hospital to accept a patient for an abortion.



§ 39-15-206 - Rights to medical treatment of infant prematurely born alive during abortion -- Penalty for violation -- Limitation on wrongful death action.

(a) The rights to medical treatment of an infant prematurely born alive in the course of an abortion are the same as the rights of an infant of similar medical status prematurely born spontaneously. Any person who performs or induces an abortion of an infant shall exercise that degree of professional skill, care, and diligence in accordance with good medical practice necessary to preserve the life and health of an infant prematurely born alive in the course of an abortion, except that if it can be determined, through amniocentesis or medical observation, that the fetus is severely malformed, the use of extraneous life support measures need not be attempted.

(b) Any person who violates this section commits a Class E felony.

(c) No cause of action for wrongful death shall be brought which arises out of the death of a fetus or infant during the course of a lawful abortion, whether the fetus or infant is quick or not, so long as the abortion is performed in accordance with this part; however, once an infant is born alive, any person in attendance shall be civilly responsible for providing all reasonable and necessary care reasonable under the circumstances in the general vicinity in which the person in attendance practices.



§ 39-15-207 - Custody of infant prematurely born alive during abortion.

An infant prematurely born alive in the course of a voluntary abortion is declared abandoned for purposes of custody only, and the department of children's services shall care for the infant as provided in § 34-1-103.



§ 39-15-208 - Research, photography, sale, and experimentation upon aborted fetuses -- Penalty for violation.

(a) It is unlawful for any person, agency, corporation, partnership or association to engage in medical experiments, research, or the taking of photographs upon an aborted fetus without the prior knowledge and consent of the mother.

(b) No person, agency, corporation, partnership or association shall offer money or anything of value for an aborted fetus; nor shall any person, agency, corporation, partnership or association accept any money or anything of value for an aborted fetus.

(c) It is the express intent of the general assembly that nothing in this section shall be construed to grant to a fetus any legal right not possessed by a fetus prior to July 1, 1979.

(d) A violation of this section is punishable as a Class E felony.



§ 39-15-209 - Partial birth abortions.

(a) For purposes of this section, unless the context otherwise requires:

(1) "Partial-birth abortion" means an abortion in which the person performing the abortion partially vaginally delivers a living fetus before killing the fetus and completing the delivery; and

(2) "Vaginally delivers a living fetus before killing the fetus" means deliberately and intentionally delivers into the vagina a living fetus, or a substantial portion of a living fetus, for the purpose of performing a procedure the physician knows will kill the fetus, and kills the fetus.

(b) No person shall knowingly perform a partial-birth abortion.

(c) Subsection (b) shall not apply to a partial-birth abortion that is necessary to save the life of the mother whose life is endangered by a physical disorder, illness or injury.

(d) (1) A defendant accused of an offense under this section may seek a hearing before the state medical board that licenses the physician, on whether the physician's conduct was necessary to save the life of the mother whose life was endangered by a physical disorder, illness or injury.

(2) The findings on that issue are admissible on that issue at the trial of the defendant. Upon a motion of the defendant, the court shall delay the beginning of the trial for not more than thirty (30) days to permit the hearing to take place.

(e) (1) Performance of a partial-birth abortion in knowing or reckless violation of this section shall be a Class C felony.

(2) A woman upon whom a partial-birth abortion is performed may not be prosecuted under this section for violating this section or any of its provisions, or for conspiracy to violate this section or any of its provisions.



§ 39-15-210 - Child Rape Protection Act of 2006.

(a) This section shall be known and may be cited as the "Child Rape Protection Act of 2006."

(b) When a physician has reasonable cause to report the sexual abuse of a minor pursuant to § 37-1-605, because the physician has been requested to perform an abortion on a minor who is less than thirteen (13) years of age, the physician shall, at the time of the report, also notify the official to whom the report is made of the date and time of the scheduled abortion and that a sample of the embryonic or fetal tissue extracted during the abortion will be preserved and available to be turned over to the appropriate law enforcement officer conducting the investigation into the rape of the minor.

(c) (1) In the transmission of the embryonic or fetal tissue sample to the appropriate law enforcement officer, in order to protect the identity and privacy of the minor, all identifying information concerning the minor shall be treated as confidential and shall not be released to anyone other than the investigating and prosecuting authorities directly involved in the case of the particular minor.

(2) Where the minor has obtained a judicial waiver of the parental notification requirements pursuant to title 37, chapter 10, part 3, confidentiality shall be maintained as provided in that part.

(d) It is an offense for a physician licensed or certified under title 63, chapter 6 or 9, or other person to knowingly fail to comply with this section or any rule or regulation adopted pursuant to this section.

(1) A first violation of this section is a civil penalty to be assessed by the provider's health related board of not less than five hundred dollars ($500);

(2) A second violation of this section is a civil penalty to be assessed by the provider's health related board of not less than one thousand dollars ($1,000); and

(3) A third or subsequent violation of this section is a Class A misdemeanor.

(e) If the person performing the abortion is a physician licensed or certified under title 63, chapter 6 or 9, the violation constitutes unprofessional conduct. The conduct subjects the physician, in addition to the penalties set out in subsection (d), to disciplinary action.






Part 3 - Bigamy and Incest

§ 39-15-301 - Bigamy.

(a) A person commits bigamy who:

(1) Is married and purports to marry or be married to a person other than the person's spouse in this state under circumstances that would, but for the person's existing marriage, constitute a marriage; or

(2) Knows that a person other than the person's spouse is married and purports to marry or be married to the person in this state under circumstances that would, but for the person's existing marriage, constitute a marriage.

(b) It is a defense to prosecution under subdivision (a)(1) that the person reasonably believed that the person's marriage had been dissolved by death, divorce or annulment.

(c) For purposes of determining when prosecution for this offense must begin under § 40-2-101:

(1) A violation of this section is a continuing offense; and

(2) Nothing in this section shall be construed as limiting the applicability of § 40-2-103.

(d) Bigamy is a Class A misdemeanor and, in addition to the authorized term of imprisonment, shall be punishable by a fine not to exceed five thousand dollars ($5,000).



§ 39-15-302 - Incest.

(a) A person commits incest who engages in sexual penetration as defined in § 39-13-501, with a person, knowing the person to be, without regard to legitimacy:

(1) The person's natural parent, child, grandparent, grandchild, uncle, aunt, nephew, niece, stepparent, stepchild, adoptive parent, adoptive child; or

(2) The person's brother or sister of the whole or half-blood or by adoption.

(b) Incest is a Class C felony.






Part 4 - Children

§ 39-15-401 - Child abuse and child neglect or endangerment.

(a) Any person who knowingly, other than by accidental means, treats a child under eighteen (18) years of age in such a manner as to inflict injury commits a Class A misdemeanor; provided, however, that, if the abused child is eight (8) years of age or less, the penalty is a Class D felony.

(b) Any person who knowingly abuses or neglects a child under eighteen (18) years of age, so as to adversely affect the child's health and welfare, commits a Class A misdemeanor; provided, that, if the abused or neglected child is eight (8) years of age or less, the penalty is a Class E felony.

(c) (1) A parent or custodian of a child eight (8) years of age or less commits child endangerment who knowingly exposes such child to or knowingly fails to protect such child from abuse or neglect resulting in physical injury to the child.

(2) For purposes of this subsection (c):

(A) "Knowingly" means the person knew, or should have known upon a reasonable inquiry, that abuse to or neglect of the child would occur which would result in physical injury to the child. The risk must be of such a nature and degree that the failure to perceive it constitutes a gross deviation from the standard of care that an ordinary parent or legal custodian of a child eight (8) years of age or less would exercise under all the circumstances as viewed from the defendant's standpoint; and

(B) "Parent or custodian" means the biological or adoptive parent or any person who has legal custody of the child.

(3) A violation of this subsection (c) is a Class A misdemeanor.

(d) (1) Any court having reasonable cause to believe that a person is guilty of violating this section shall have the person brought before the court, either by summons or warrant. No arrest warrant or summons shall be issued by any person authorized to issue the warrant or summons, nor shall criminal charges be instituted against a child's parent, guardian or custodian for a violation of subsection (a), based upon the allegation that unreasonable corporal punishment was administered to the child, unless the affidavit of complaint also contains a copy of the report prepared by the law enforcement official who investigated the allegation, or independent medical verification of injury to the child.

(2) (A) As provided in this subdivision (d)(2), juvenile courts, courts of general session, and circuit and criminal courts, shall have concurrent jurisdiction to hear violations of this section.

(B) If the person pleads not guilty, the juvenile judge or general sessions judge shall have the power to bind the person over to the grand jury, as in cases of misdemeanors under the criminal laws of this state. Upon being bound over to the grand jury, the person may be prosecuted on an indictment filed by the district attorney general and, notwithstanding § 40-13-103, a prosecutor need not be named on the indictment.

(C) On a plea of not guilty, the juvenile court judge or general sessions judge shall have the power to proceed to hear the case on its merits, without the intervention of a jury, if the person requests a hearing in juvenile court or general sessions court and expressly waives, in writing, indictment, presentment, grand jury investigation and a jury trial.

(D) If the person enters a plea of guilty, the juvenile court or general sessions court judge shall sentence the person under this section.

(E) Regardless of whether the person pleads guilty or not guilty, the circuit court or criminal court shall have the power to proceed to hear the case on its merits, and, if found guilty, to sentence the person under this section.

(e) Except as expressly provided, this section shall not be construed as repealing any provision of any other statute, but shall be supplementary to any other provision and cumulative of any other provision.

(f) A violation of this section may be a lesser included offense of any kind of homicide, statutory assault, or sexual offense, if the victim is a child and the evidence supports a charge under this section. In any case in which conduct violating this section also constitutes assault, the conduct may be prosecuted under this section or under § 39-13-101 or § 39-13-102, or both.

(g) For purposes of this section, "adversely affect the child's health and welfare" may include, but not be limited to, the natural effects of starvation or dehydration.

(h) The court may, in addition to any other punishment otherwise authorized by law, order a person convicted of child abuse to refrain from having any contact with the victim of the offense, including, but not limited to, attempted contact through Internet services or social networking web sites; provided, that the person has no parental rights to such victim at the time of the court's order.



§ 39-15-402 - Haley's Law -- Aggravated child abuse and aggravated child neglect or endangerment -- Definitions.

(a) A person commits the offense of aggravated child abuse, aggravated child neglect or aggravated child endangerment, who commits child abuse, as defined in § 39-15-401(a); child neglect, as defined in § 39-15-401(b); or child endangerment, as defined in § 39-15-401(c) and:

(1) The act of abuse, neglect or endangerment results in serious bodily injury to the child;

(2) A deadly weapon, dangerous instrumentality, controlled substance or controlled substance analogue is used to accomplish the act of abuse, neglect or endangerment;

(3) The act of abuse, neglect or endangerment was especially heinous, atrocious or cruel, or involved the infliction of torture to the victim; or

(4) The act of abuse, neglect or endangerment results from the knowing exposure of a child to the initiation of a process intended to result in the manufacture of methamphetamine as described in § 39-17-435.

(b) A violation of this section is a Class B felony; provided, however, that, if the abused, neglected or endangered child is eight (8) years of age or less, or is vulnerable because the victim is mentally defective, mentally incapacitated or suffers from a physical disability, the penalty is a Class A felony.

(c) Nothing in this part shall be construed to mean a child is abused, neglected, or endangered, or abused, neglected or endangered in an aggravated manner, for the sole reason the child is being provided treatment by spiritual means through prayer alone, in accordance with the tenets or practices of a recognized church or religious denomination by a duly accredited practitioner of the recognized church or religious denomination, in lieu of medical or surgical treatment.

(d) "Serious bodily injury to the child" includes, but is not limited to, second- or third-degree burns, a fracture of any bone, a concussion, subdural or subarachnoid bleeding, retinal hemorrhage, cerebral edema, brain contusion, injuries to the skin that involve severe bruising or the likelihood of permanent or protracted disfigurement, including those sustained by whipping children with objects.

(e) A "dangerous instrumentality" is any item that, in the manner of its use or intended use as applied to a child, is capable of producing serious bodily injury to a child, as serious bodily injury to a child is defined in this section.

(f) This section shall be known and may be cited as "Haley's Law".

(g) The court may, in addition to any other punishment otherwise authorized by law, order a person convicted of aggravated child abuse to refrain from having any contact with the victim of the offense, including, but not limited to, attempted contact through Internet services or social networking web sites; provided, that the person has no parental rights to such victim at the time of the court's order.



§ 39-15-403 - Tattooing of minors.

(a) As used in this section, "tattoo" means to intentionally mark or color by pricking or inserting pigment or coloring matter into the skin so as to leave an indelible mark or figure.

(b) Except as provided by § 62-38-211, a person who, for commercial purposes, tattoos the skin of any person under eighteen (18) years of age commits a Class A misdemeanor.

(c) A person who knowingly falsifies documents for the purpose of obtaining tattooing services for a minor commits a Class A misdemeanor.



§ 39-15-404 - Enticing a child to purchase alcoholic beverages -- Purchasing of alcoholic beverages for child.

(a) Except as provided in § 39-15-413:

(1) It is an offense for a person to persuade, entice or send a minor to any place where alcoholic beverages, as defined in § 57-3-101(a)(1)(A), or beer, as defined in § 57-5-101(b), are sold, to buy or otherwise procure alcoholic beverages or beer in any quantity, for the use of the minor, or for the use of any other person;

(2) It is an offense for a person to give or buy alcoholic beverages or beer for or on behalf of any minor or to cause alcohol to be given or bought for or on behalf of any minor for any purpose; and

(3) (A) As used in this subdivision (a)(3), "underage adult" means a person who is at least eighteen (18) years of age but less than twenty-one (21) years of age;

(B) It is an offense for any owner, occupant or other person having a lawful right to the exclusive use and enjoyment of property to knowingly allow a person to consume alcoholic beverages, wine or beer on the property; provided, that the owner, occupant or other person knows that, at the time of the offense, the person consuming is an underage adult;

(C) It is an affirmative defense to prosecution under subdivision (a)(3)(B) that the defendant acted upon a reasonably held belief that the underage adult was twenty-one (21) years of age or older;

(D) Subdivision (a)(3)(B) does not apply to consumption or possession of a de minimis quantity of alcohol or wine by an underage adult as permitted by § 1-3-113(b)(2);

(E) Nothing in this subdivision (a)(3) shall be construed, in any way whatsoever, to affect:

(i) Standards for imposing civil liability on social hosts pursuant to § 57-10-101;

(ii) Standards, established pursuant to § 37-1-156(a), for imposing criminal liability on adults who contribute or encourage the delinquency or unruly behavior of a child, as defined in § 37-1-102(b)(4); or

(iii) Standards, established pursuant to § 39-11-404, for imposing criminal liability on corporations.

(b) As used in this section, "minor" means a person under twenty-one (21) years of age.

(c) It is an affirmative defense to prosecution under this section that any person accused of giving or buying alcoholic beverages or beer for a minor acted upon a reasonably held belief that the minor was of legal age. The belief may be acquired by virtue of the minor making a false statement or presenting false identification that indicates that the minor is twenty-one (21) years of age or older.

(d) A violation of subsection (a) is a Class A misdemeanor and, in addition to the penalties authorized by § 40-35-111, the offender shall be sentenced to one hundred (100) hours of community service work. In addition to the penalties established in this subsection (d), the court having jurisdiction over the offender may, in its discretion, prepare and send an order for denial of the offender's driving privileges to the department of safety, driver control division. The offender may apply to the court for a restricted driver license, which may be issued in accordance with the provisions of § 55-50-502. In the event an offender does not possess a valid driver license, the court having jurisdiction over the offender may, in its discretion, increase the offender's sentence to a maximum of two hundred (200) hours of community service work.

(e) If a person engages in conduct that violates this section, as well as any other section, nothing in this section shall be construed to prohibit the prosecution and conviction of the person under this section or any other applicable section.

(f) Nothing in this section shall be construed to affect §§ 57-10-101 and 57-10-102 in any way whatsoever.



§ 39-15-407 - Definitions for §§ 39-15-407 -- 39-15-413.

As used in §§ 39-15-407 -- 39-15-413:

(1) "Disseminate" means to sell, offer to sell, give or otherwise transfer;

(2) "Minor" means any person under eighteen (18) years of age or, in the case of alcoholic beverages, any person under twenty-one (21) years of age;

(3) "Purchase" means to buy, attempt to buy, or offer to buy; and

(4) "Smoking paraphernalia" means a cigarette holder, cigarette papers, smoking pipe, water pipe or other item that is designated primarily to hold smoking material while the smoking material is being smoked.



§ 39-15-408 - Dissemination of smoking paraphernalia to minors.

(a) It is an offense for a person to disseminate smoking paraphernalia to a minor.

(b) It is an offense to persuade, entice, send, or assist a minor to purchase, acquire, receive or attempt to purchase, acquire or receive smoking paraphernalia.

(c) A violation of this section is a Class C misdemeanor.



§ 39-15-409 - Acquisition of smoking paraphernalia by minor prohibited.

A minor shall not, directly or indirectly, purchase or acquire smoking paraphernalia. Any minor purchasing or acquiring smoking paraphernalia is subject to juvenile proceedings.



§ 39-15-410 - Identification containing proof of age.

(a) A person contemplating the dissemination of smoking paraphernalia to an individual whom the person believes or has reason to believe may be a minor shall demand identification containing proof of age from the individual. Failure to do so is a Class C misdemeanor.

(b) A minor who presents identification pursuant to subsection (a) other than the minor's own, or that does not contain the individual's correct age or date of birth, is subject to juvenile court proceedings.



§ 39-15-411 - Warning sign or decal.

(a) A person who disseminates smoking paraphernalia shall prominently display in the place where the items are disseminated, either the sign required pursuant to § 39-17-1506(a) or the sign required by this section prior to April 22, 1994.

(b) A violation of this section is a Class C misdemeanor.



§ 39-15-412 - Multiple violations.

(a) Any vendor of smoking paraphernalia convicted of violating §§ 39-15-408 -- 39-15-411 on three (3) separate occasions is prohibited from selling smoking paraphernalia, or from possession of smoking paraphernalia for resale, for a period of five (5) years from the date of the last conviction.

(b) A violation of this prohibition is a Class B misdemeanor.



§ 39-15-413 - Law enforcement efforts.

(a) (1) It is not a violation of §§ 39-15-404, 39-15-410, 39-17-401 -- 39-17-427, 39-17-602, 39-17-603, 39-17-901 -- 39-17-908, 39-17-911, 39-17-914, 39-17-918, 39-17-1003 -- 39-17-1005, 39-17-1501 -- 39-17-1508, or any other offense providing a prohibition for use of or sales to a minor, for a law enforcement officer to use or send a minor, or in the case of alcohol a person under twenty-one (21) years of age, to purchase smoking material, smoking paraphernalia, any smokeless tobacco product, alcohol, illegal drugs, state lottery ticket or share, or any other prohibited material for the purpose of aiding in the enforcement of laws prohibiting sales to or use of minors so long as the law enforcement officer has obtained the prior written approval of the minor's parent or legal guardian. The consent of the minor's parent or legal guardian shall not be required where the person is eighteen (18) years of age or older.

(2) It is not a violation of § 39-15-404, § 39-15-410, or §§ 39-17-1501 -- 39-17-1508, or any other statute prohibiting the use, possession or sales of alcohol, beer, lottery tickets, tobacco products, smokeless tobacco or smoking material or paraphernalia to a minor or a person under twenty-one (21) years of age, for a merchant in the business of selling alcohol, beer, lottery tickets, tobacco products, smokeless tobacco or smoking material or paraphernalia, to use or send a minor, or in the case of alcohol or beer, a person under twenty-one (21) years of age, to purchase any such product for the purpose of aiding in the enforcement of laws and policies prohibiting sales by the merchant at the merchant's place of business and preventing sales of such products to or use by individuals under age from occurring.

(b) Prior to using a minor to perform illegal or delinquent acts for the purposes of aiding in the enforcement of the laws of this state as permitted by this section, the law enforcement officer or merchant shall obtain the written approval of the minor's parent or legal guardian; provided, however, that the consent of the minor's parent or legal guardian shall not be required if the person used to make any such purchase is eighteen (18) years of age or older.

(c) In order to use a minor, or in the case of alcohol or beer, a person under twenty-one (21) years of age, for any of the purposes permitted by this section, the requirements of this subsection (c) shall apply.

(1) The minor or person under twenty-one (21) years of age shall not:

(A) Purposely disguise the person's appearance so as to misrepresent the person's actual age; and

(B) Make statements designed to trick, mislead, encourage or confuse the employee.

(2) The minor or person under twenty-one (21) years of age shall:

(A) Be photographed, both before and after the law enforcement or merchant-initiated use of the person, for the purpose of creating a record of the person's appearance during the time of the permitted use of the person;

(B) Except only for those questions relating to the person's employment or purpose for engaging in the conduct, respond truthfully to all questions posed by the location employee, including, but not limited to, inquiries concerning the person's age; and

(C) If identification is demanded by the location employee, produce only a valid state-issued card, which indicates the person's actual date of birth.

(d) No prosecution for the violation of any statute prohibiting the sale of beer for off-premises consumption to a person under twenty-one (21) years of age shall be commenced, if the prosecution is based upon the use of a person under twenty-one (21) years of age, as authorized by this section, unless the person or the law enforcement officer supervising the person obtains the name of the permit holder and the employee of the permit holder from whom the beer was purchased or attempted to be purchased. All "stings" shall be conducted in accordance to state law in order to be valid. In addition, within ten (10) days of the date the action occurred, the law enforcement officer shall notify the permit holder in writing, either by mail or hand delivery, indicating: (1) That an action recently occurred in which a person under twenty-one (21) years of age was used to purchase or attempt to purchase beer for off-premises consumption;

(2) The date and location of the action;

(3) The name of the permit holder and the employee from whom the beer was purchased or attempted to be purchased; and

(4) Whether the person was successful in making the purchase.



§ 39-15-414 - Offense of harboring or hiding a runaway child.

(a) A person commits an offense who, with knowledge that a child is a runaway, as defined in § 37-1-102(23)(D), harbors or hides the child and:

(1) Fails to notify the child's legal custodian, legal guardian, or law enforcement authorities of the whereabouts of the child within a reasonable amount of time; provided, that no length of time in excess of twenty-four (24) hours shall be considered reasonable;

(2) Conceals the whereabouts of the child; or

(3) Aides the child in escaping from the custody of the child's legal custodian, legal guardian or law enforcement authorities.

(b) A violation of this section is a Class A misdemeanor.









Chapter 16 - Offenses Against Administration of Government

Part 1 - Bribery

§ 39-16-101 - Definitions for bribery offenses.

As used in this part, unless the context otherwise requires:

(1) "Juror" means any person who is a member of any jury, including a grand jury, impaneled by any court of this state or by any public servant authorized by law to impanel a jury. "Juror" also includes any person who has been summoned or whose name has been drawn to attend as a prospective juror;

(2) "Party officer" means a person who holds any position or office in a political party, whether by election, appointment or otherwise; and

(3) "Pecuniary benefit" means benefit in the form of money, property, commercial interests or anything else, the primary significance of which is economic gain.



§ 39-16-102 - Bribery of public servant.

(a) A person commits an offense who:

(1) Offers, confers, or agrees to confer any pecuniary benefit upon a public servant with the intent to influence the public servant's vote, opinion, judgment, exercise of discretion or other action in the public servant's official capacity; or

(2) While a public servant, solicits, accepts or agrees to accept any pecuniary benefit upon an agreement or understanding that the public servant's vote, opinion, judgment, exercise of discretion or other action as a public servant will thereby be influenced.

(b) (1) It is no defense to prosecution under this section that the person sought to be influenced was not qualified to act in the desired way because the person had not yet assumed office, lacked jurisdiction, or for any other reason.

(2) It is no defense to prosecution under this section that the person who sought to influence a public official took action on behalf of a public or private organization or any other entity, for the purpose of organizing a campaign or for any other lawful purpose.

(c) (1) Bribery of a public servant under subdivision (a)(1) is a Class B felony.

(2) A public servant accepting or agreeing to accept a bribe under subdivision (a)(2) is a Class B felony.



§ 39-16-103 - Public servant guilty of bribery offense disqualified from holding office.

(a) Every person who is convicted under § 39-16-102 of accepting or receiving any gift, promise, benefit, or gratuity, as an executive, legislative, or judicial officer, shall forever afterwards be disqualified from holding any office under the laws or constitution of this state.

(b) Any person who is convicted after February 15, 2006, of an offense in another state or under federal law that would constitute a violation of § 39-16-102 if committed in this state shall be, from the date of such conviction, forever disqualified from holding any office under the laws or constitution of this state.

(c) If at the time of conviction for an offense specified in this section, the person still holds an office under the laws or constitution of this state, this section shall apply to such person at the end of the person's term of office, unless otherwise removed or expelled as provided by law prior to that time.



§ 39-16-104 - Soliciting unlawful compensation.

(a) A public servant commits an offense who requests a pecuniary benefit for the performance of an official action knowing that the public servant was required to perform that action without compensation or at a level of compensation lower than that requested.

(b) Solicitation of unlawful compensation is a Class E felony.



§ 39-16-105 - Buying and selling in regard to offices.

(a) The offense of buying and selling in regard to offices is committed when:

(1) Any person holding any office, or being elected to any office:

(A) Enters into any bargain and sale for any valuable consideration whatever in regard to the office;

(B) Sells, resigns or vacates the office for any pecuniary consideration whatever; or

(C) Refuses to qualify and enter upon the discharge of the duties of the office, by reason of any pecuniary consideration; or

(2) Any person:

(A) Offers to buy any office by inducing the incumbent officer to resign, to vacate, or not to qualify; or

(B) Directly or indirectly engages in corruptly procuring the resignation of any officer for any pecuniary or other valuable consideration.

(b) Buying and selling in regard to offices is a Class C felony.



§ 39-16-106 - Exceptions and defenses.

(a) It is an exception to the application of §§ 39-16-102, 39-16-104 and 39-16-105, that the benefit involved is a fee prescribed by law to be received by a public servant or any other benefit to which the public servant is lawfully entitled.

(b) It is a defense to prosecution under §§ 39-16-102, 39-16-104 and 39-16-105, that the benefit involved was:

(1) A trivial benefit incidental to personal, professional, or business contacts, which involves no substantial risk of undermining official impartiality; or

(2) A lawful contribution made for the political campaign of an elective public servant when the public servant is a candidate for nomination or election to public office.



§ 39-16-107 - Bribing a witness.

(a) A person commits an offense who:

(1) Offers, confers or agrees to confer anything of value upon a witness or a person the defendant believes will be called as a witness in any official proceeding with intent to:

(A) Corruptly influence the testimony of the witness;

(B) Induce the witness to avoid or attempt to avoid legal process summoning the witness to testify; or

(C) Induce the witness to be absent from an official proceeding to which that witness has been legally summoned; or

(2) Is a witness or believes the person will be called as a witness in any official proceeding and solicits, accepts or agrees to accept anything of value upon an agreement or understanding that:

(A) The witness's testimony will be corruptly influenced;

(B) The witness will attempt to avoid legal process summoning the witness to testify; or

(C) The witness will attempt to be absent from an official proceeding to which the witness has been legally summoned.

(b) This section does not apply to the payment of additional compensation to an expert witness over and above the amount otherwise prescribed by law to be paid a witness.

(c) Nothing in this section shall be deemed to nullify or repeal any contempt power of any judge of any court of this state.

(d) Bribing a witness is a Class C felony.



§ 39-16-108 - Bribing a juror.

(a) A person commits an offense who:

(1) Offers, confers or agrees to confer any pecuniary benefit upon a juror with the intent that the juror's vote, opinion, decision or other action as a juror will be corruptly influenced; or

(2) Solicits, accepts or agrees to accept any pecuniary benefit upon any agreement or understanding that the juror's vote, opinion, decision or other action as a juror will be corruptly influenced.

(b) Nothing in this section shall be deemed to nullify or repeal any contempt power of any judge of any court of this state.

(c) Bribing a juror is a Class C felony.






Part 2 - Contraband in Penal Institutions

§ 39-16-201 - Introduction or possession of weapons, explosives, intoxicants or drugs into a penal institution where prisoners are quartered.

(a) As used in this section, unless the context otherwise requires, "telecommunication device" means any type of instrument, device, machine, or equipment that is capable of transmitting telephonic, electronic, digital, cellular or radio communications, or any part of such instrument, device, machine or equipment that is capable of facilitating the transmission of telephonic, electronic, digital, cellular or radio communications. "Telecommunication device" shall include, but not be limited to, cellular phones, digital phones and modem equipment devices.

(b) It is unlawful for any person to:

(1) Knowingly and with unlawful intent take, send or otherwise cause to be taken into any penal institution where prisoners are quartered or under custodial supervision any weapons, ammunition, explosives, intoxicants, legend drugs, or any controlled substances or controlled substance analogues found in chapter 17, part 4 of this title;

(2) Knowingly possess any of the materials prohibited in subdivision (b)(1) while present in any penal institution where prisoners are quartered or under custodial supervision without the express written consent of the chief administrator of the institution; or

(3) Knowingly and with unlawful intent take, send or otherwise cause to be taken into any penal institution where prisoners are quartered or under custodial supervision any telecommunication device.

(c) A violation of subdivision (b)(1) or (b)(2) is a Class C felony. A violation of subdivision (b)(3) is a Class E felony.






Part 3 - False Personation

§ 39-16-301 - Criminal impersonation.

(a) A person commits criminal impersonation who, with intent to injure or defraud another person:

(1) Assumes a false identity;

(2) Pretends to be a representative of some person or organization;

(3) Pretends to be an officer or employee of the government; or

(4) Pretends to have a disability.

(b) A person commits criminal impersonation who pretends to be a law enforcement officer for the purpose of:

(1) Engaging in an activity that is ordinarily and customarily an activity established by law as a law enforcement activity; and

(2) Causing another to believe that the person is a law enforcement officer.

(c) (1) Criminal impersonation under subsection (a) is a Class B misdemeanor. However, if the criminal impersonation was committed to falsely obtain a driver license or photo identification license, the maximum fine of five hundred dollars ($500) shall be imposed. If any person commits the offense of criminal impersonation under subsection (a) while pretending to be a firefighter, medical fire responder, paramedic, emergency medical technician or any other first responder and while operating a motor vehicle pursuant to § 55-9-201(d), § 55-9-402(g) or § 55-9-414(f), then the offense is a Class A misdemeanor.

(2) Criminal impersonation under subsection (b) is a Class A misdemeanor. However, if any person commits criminal impersonation of a law enforcement officer under subsection (b) while operating a motor vehicle pursuant to § 55-9-201(d), § 55-9-402(g) or 55-9-414(f), then the maximum fine for the offense shall be five thousand dollars ($5,000).



§ 39-16-302 - Impersonation of licensed professional.

(a) It is unlawful for any person who is not licensed to do so, to practice or pretend to be licensed to practice a profession for which a license certifying the qualifications of the licensee to practice the profession is required.

(b) A violation of this section is a Class E felony.



§ 39-16-303 - Using a false identification.

(a) A person commits the offense of using a false identification who, for the purpose of obtaining goods, services or privileges to which the person is not otherwise entitled or eligible, uses a false identification.

(b) A violation of this section is a Class C misdemeanor; however, if a violation of § 57-5-301(d)(3) or § 57-3-412(c) also constitutes a violation of this section, the offender shall be punished in accordance with those sections.






Part 4 - Misconduct Involving Public Officials and Employees

§ 39-16-401 - Definitions for public misconduct offenses.

As used in this part, unless the context otherwise requires:

(1) "Act" means a bodily movement, whether voluntary or involuntary, and includes speech;

(2) "Law" means the constitution or a statute of this state or of the United States, a written opinion of a court of record, a municipal ordinance, or a rule authorized by and lawfully adopted under a statute; and

(3) "Public servant" means a person elected, selected, appointed, employed, or otherwise designated as one (1) of the following even if the public servant has not yet qualified for office or assumed the duties:

(A) An officer, employee, or agent of government;

(B) A juror or grand juror;

(C) An arbitrator, referee, or other person who is authorized by law or private written agreement to hear or determine a cause or controversy;

(D) An attorney at law or notary public when participating in performing a governmental function;

(E) A candidate for nomination or election to public office; or

(F) A person who is performing a governmental function under claim of right although not legally qualified to do so.



§ 39-16-402 - Official misconduct.

(a) A public servant commits an offense who, with intent to obtain a benefit or to harm another, intentionally or knowingly:

(1) Commits an act relating to the public servant's office or employment that constitutes an unauthorized exercise of official power;

(2) Commits an act under color of office or employment that exceeds the public servant's official power;

(3) Refrains from performing a duty that is imposed by law or that is clearly inherent in the nature of the public servant's office or employment;

(4) Violates a law relating to the public servant's office or employment; or

(5) Receives any benefit not otherwise authorized by law.

(b) For purposes of subdivision (a)(2), a public servant commits an act under color of office or employment who acts or purports to act in an official capacity or takes advantage of the actual or purported capacity.

(c) (1) For purposes of subdivision (a)(5), the ways in which a public servant receives a benefit not otherwise authorized by law include, but are not limited to, a public servant who:

(A) Purchases real property or otherwise obtains an option to purchase real property with intent to make a profit if the public servant knows that such real property may be purchased by a governmental entity and such information is not public knowledge; or

(B) Acquires nonpublic information derived from such person's position as a public servant or gained from the performance of such person's official duties as a public servant and knowingly acts on such nonpublic information to acquire, or obtain an option to acquire, or liquidate, tangible or intangible personal property with intent to make a profit.

(2) Ouster provisions shall be instituted upon a conviction under subsection (a) in which the conduct described in subsection (c) is the basis of the violation. In addition any person convicted of such offense shall forever afterward be disqualified from holding any office under the laws or constitution of this state.

(d) It is a defense to prosecution for this offense that the benefit involved was a trivial benefit incidental to personal, professional or business contact, and involved no substantial risk of undermining official impartiality.

(e) (1) An offense under subsection (a) in which the conduct described in subsection (c) is not the basis of the violation is a Class E felony.

(2) An offense under subsection (a) in which the conduct described in subsection (c) is the basis of the violation is a Class A misdemeanor and the court shall order appropriate restitution to the governmental entity harmed by the offense.

(3) If the defendant's conduct violates this section and other criminal statutes, nothing in this subsection (e) shall be construed as prohibiting prosecution and conviction for theft or any other such applicable offense in addition to or in lieu of prosecution and conviction for a violation of this section.

(f) Charges for official misconduct may be brought only by indictment, presentment or criminal information; provided, that nothing in this section shall deny a person from pursuing other criminal charges by affidavit of complaint.



§ 39-16-403 - Official oppression.

(a) A public servant acting under color of office or employment commits an offense who:

(1) Intentionally subjects another to mistreatment or to arrest, detention, stop, frisk, halt, search, seizure, dispossession, assessment or lien when the public servant knows the conduct is unlawful; or

(2) Intentionally denies or impedes another in the exercise or enjoyment of any right, privilege, power or immunity, when the public servant knows the conduct is unlawful.

(b) For purposes of this section, a public servant acts under color of office or employment if the public servant acts, or purports to act, in an official capacity or takes advantage of the actual or purported capacity.

(c) An offense under this section is a Class E felony.

(d) Charges for official oppression may be brought only by indictment, presentment or criminal information; provided, that nothing in this section shall deny a person from pursuing other criminal charges by affidavit of complaint.



§ 39-16-404 - Misuse of official information.

(a) A public servant commits an offense who, by reason of information to which the public servant has access in the public servant's official capacity and that has not been made public, attains or aids another to attain a benefit.

(b) An offense under this section is a Class B misdemeanor.



§ 39-16-405 - Purchasing property sold through court.

(a) A judge, sheriff, court clerk, court officer or employee of any court commits an offense who bids or purchases, directly or indirectly, for personal reasons or for any other person, on any kind of property sold through the court for which the judge, sheriff, court clerk, court officer, or employee discharges official duties.

(b) A bid or purchase in violation of subsection (a) is voidable at the option of the person aggrieved.

(c) An offense under this section is a Class C misdemeanor with no incarceration permitted.



§ 39-16-406 - Suspension, removal and discharge from office.

(a) A public servant convicted under § 39-16-402, § 39-16-403 or § 39-16-404 shall be removed from office or discharged from the position.

(b) A public servant elected or appointed for a specified term shall be:

(1) Suspended without pay immediately upon conviction in the trial court through the final disposition of the case;

(2) Removed from office for the duration of the term during which the conviction occurred if the conviction becomes final; and

(3) Barred from holding any appointed or elected office for ten (10) years from the date the conviction becomes final.

(c) A public servant who serves at-will shall be discharged upon conviction in the trial court. Subsequent public service shall rest with the hiring or appointing authority, provided that the authority has been fully informed of the conviction.



§ 39-16-407 - Misrepresenting information to state auditor.

(a) A public servant commits an offense who, with intent to deceive, knowingly misrepresents material information related to an audit conducted by an auditor in the department of audit.

(b) A violation of this section is a Class C misdemeanor.



§ 39-16-408 - Sexual contact with inmates.

(a) For purposes of this section, unless the context otherwise requires:

(1) "Law enforcement officer" and "correctional employee" include a person working in that capacity as a private contractor or employee of a private contractor; and

(2) "Volunteer" means any person who, after fulfilling the appropriate policy requirements, is assigned to a volunteer job and provides a service without pay from the correctional agency, except for compensation for those expenses incurred directly as a result of the volunteer service.

(b) It is an offense for a law enforcement officer, correctional employee, vendor or volunteer to engage in sexual contact or sexual penetration, as such terms are defined in § 39-13-501, with a prisoner or inmate who is in custody at a penal institution as defined in § 39-16-601, whether the conduct occurs on or off the grounds of the institution.

(c) A violation of this section is a Class E felony.



§ 39-16-409 - Sexual contact with probationer or parolee.

(a) For purposes of this section, unless the context otherwise requires:

(1) "Probation and parole officer" means a probation and parole officer as defined in § 40-28-102; and

(2) "Probationer or parolee" means any individual who is placed on probation or parole, as defined in § 40-28-102, and who is under the active supervision of the department of correction. For the purpose of this section only, "probationer or parolee" does not include the lawful spouse of a probation and parole officer who is placed under the supervision of the department of correction subsequent to the marriage.

(b) It is an offense for a probation and parole officer to engage in sexual contact or sexual penetration, as defined in § 39-13-501, whether consensual or nonconsensual, with a probationer or parolee who is under the supervision of the department of correction; provided, that the probation or parole officer knows or reasonably should know the person is a probationer or parolee.

(c) A violation of this section is a Class E felony.






Part 5 - Interference with Government Operations

§ 39-16-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Public servant" means a person elected, selected, employed or otherwise designated as one (1) of the following, even if the person has not yet qualified for office or assumed the duties:

(A) An officer, employee, or agent of government;

(B) A juror or grand juror;

(C) An arbitrator or other person who is authorized by law or private written contract to hear or determine a controversy;

(D) An attorney or notary public performing a governmental function; or

(E) A candidate for nomination or election to public office; and

(2) "Statement" means any representation of fact.



§ 39-16-502 - False reports.

(a) It is unlawful for any person to:

(1) Initiate a report or statement to a law enforcement officer concerning an offense or incident within the officer's concern knowing that:

(A) The offense or incident reported did not occur;

(B) The person has no information relating to the offense or incident reported; or

(C) The information relating to the offense reported is false; or

(2) Make a report or statement in response to a legitimate inquiry by a law enforcement officer concerning a material fact about an offense or incident within the officer's concern, knowing that the report or statement is false and with the intent to obstruct or hinder the officer from:

(A) Preventing the offense or incident from occurring or continuing to occur; or

(B) Apprehending or locating another person suspected of committing an offense; or

(3) Intentionally initiate or circulate a report of a past, present, or impending bombing, fire or other emergency, knowing that the report is false or baseless and knowing:

(A) It will cause action of any sort by an official or volunteer agency organized to deal with those emergencies;

(B) It will place a person in fear of imminent serious bodily injury; or

(C) It will prevent or interrupt the occupation of any building, place of assembly, form of conveyance, or any other place to which the public has access.

(b) (1) A violation of subdivision (a)(1) or (a)(2) is a Class D felony.

(2) A violation of subdivision (a)(3) is a Class C felony.



§ 39-16-503 - Tampering with or fabricating evidence.

(a) It is unlawful for any person, knowing that an investigation or official proceeding is pending or in progress, to:

(1) Alter, destroy, or conceal any record, document or thing with intent to impair its verity, legibility, or availability as evidence in the investigation or official proceeding; or

(2) Make, present, or use any record, document or thing with knowledge of its falsity and with intent to affect the course or outcome of the investigation or official proceeding.

(b) A violation of this section is a Class C felony.



§ 39-16-504 - Destruction of and tampering with governmental records.

(a) It is unlawful for any person to:

(1) Knowingly make a false entry in, or false alteration of, a governmental record;

(2) Make, present, or use any record, document or thing with knowledge of its falsity and with intent that it will be taken as a genuine governmental record; or

(3) Intentionally and unlawfully destroy, conceal, remove or otherwise impair the verity, legibility or availability of a governmental record.

(b) A violation of this section is a Class A misdemeanor.

(c) (1) Upon notification from any public official having custody of government records, including those created by municipal, county or state government agencies, that records have been unlawfully removed from a government records office, appropriate legal action may be taken by the city attorney, county attorney or attorney general, as the case may be, to obtain a warrant for possession of any public records which have been unlawfully transferred or removed in violation of this section.

(2) The records shall be returned to the office of origin immediately after safeguards are established to prevent further recurrence of unlawful transfer or removal.



§ 39-16-507 - Coercion of witness.

(a) A person commits an offense who, by means of coercion, influences or attempts to influence a witness or prospective witness in an official proceeding with intent to influence the witness to:

(1) Testify falsely;

(2) Withhold any truthful testimony, truthful information, document or thing; or

(3) Elude legal process summoning the witness to testify or supply evidence, or to be absent from an official proceeding to which the witness has been legally summoned.

(b) A violation of this section is a Class D felony.



§ 39-16-508 - Coercion of juror.

(a) A person commits an offense who by means of coercion:

(1) Influences or attempts to influence a juror in the exercise of the juror's official power or in the performance of the juror's official duty; or

(2) Influences or attempts to influence a juror not to vote or to vote in a particular manner.

(b) A violation of this section is a Class E felony.



§ 39-16-509 - Improper influence of juror.

(a) A person commits an offense who privately communicates with a juror with intent to influence the outcome of the proceeding on the basis of considerations other than those authorized by law.

(b) A violation of this section is a Class A misdemeanor.



§ 39-16-510 - Retaliation for past action.

(a) (1) A person commits the offense of retaliation for past action who harms or threatens to harm a witness at an official proceeding, judge, district attorney general, an assistant district attorney general, an employee of the district attorney general or a law enforcement officer, clerk, employee of the clerk, juror or former juror, or a family member of any such person, by any unlawful act in retaliation for anything the witness, judge, district attorney general, assistant district attorney general, employee of the district attorney general or a law enforcement officer, clerk, employee of the clerk, or juror did in an official capacity as witness, judge, district attorney general, assistant district attorney general, employee of the district attorney general or a law enforcement officer, clerk, employee of the clerk, or juror. The offense of retaliation for past action shall not apply to an employee of a clerk who harms or threatens to harm the clerk.

(2) For purposes of subdivision (a)(1), "family member" means the spouse, parent, grandparent, stepmother, stepfather, child, grandchild, brother, sister, half-brother, half-sister, adopted children of the parent, or the spouse's parents.

(b) A violation of this section is a Class E felony.



§ 39-16-511 - Compensation for past action.

(a) A person commits an offense who offers, confers, or agrees to confer any benefit upon a juror for the juror's having exercised the juror's official power or performed the juror's official duty in favor of the person or another.

(b) A violation of this section is a Class A misdemeanor.



§ 39-16-512 - Receipt of compensation for past action.

(a) A person commits an offense who solicits, accepts, or agrees to accept any benefit for having exercised official power or performed official duty in favor of another as a juror.

(b) A violation of this section is a Class A misdemeanor.



§ 39-16-513 - Defense.

It is a defense to prosecution under §§ 39-16-511 and 39-16-512 that the benefit involved was a trivial benefit incidental to personal, professional, or business contacts, which involves no substantial risk of undermining official juror impartiality.



§ 39-16-514 - Dismissal of employee because of jury service.

It is a Class A misdemeanor for any employer to dismiss from employment any employee because of jury service by that employee.



§ 39-16-515 - Pointing a laser at a law enforcement officer or emergency personnel.

(a) It is an offense for a person to knowingly activate and point a laser pointer or other device utilizing a laser beam at an individual known to be a law enforcement officer, firefighter, emergency medical technician or other emergency service personnel while the individual is in the performance of the individual's official duties, with the intent to place the individual in fear of serious bodily injury or death.

(b) In order for subsection (a) to apply:

(1) The law enforcement officer, firefighter, emergency medical technician, or other emergency service personnel must actually be placed in fear of serious bodily injury or death;

(2) The fear must be real or honestly believed to be real at the time; and

(3) Based upon the facts and circumstances surrounding the defendant's conduct, the fear must be founded upon reasonable grounds.

(c) A violation of this section is a Class A misdemeanor.



§ 39-16-516 - Traffic offense citation quotas -- Performance standards.

(a) A political subdivision or any agency of this state may not establish or maintain, formally or informally, a plan to evaluate, promote, compensate, or discipline a law enforcement officer solely by the issuance of a predetermined or specified number of any type or combination of types of traffic citations.

(b) A political subdivision or any agency of this state may not require or suggest to a law enforcement officer that the law enforcement officer is required or expected to issue a predetermined or specified number of any type or combination of types of traffic citations within a specified period.

(c) Nothing in this section shall prohibit a municipal corporation, a political subdivision or any agency of this state, from establishing performance standards for law enforcement officers that include issuance of traffic citations, but do not require issuance of a predetermined or specified number or any type or combination of types of citations as the sole means of meeting such performance standards.

(d) As used in this section:

(1) "Conviction" means the rendition of an order by a court imposing a punishment of incarceration or a fine; and

(2) "Traffic offense" means an offense under title 55.






Part 6 - Obstruction of Justice

§ 39-16-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Complaining witness" means a person who signs a criminal complaint;

(2) "Custody" means under arrest by a law enforcement officer or under restraint by a public servant pursuant to an order of a court;

(3) "Escape" means unauthorized departure from custody or failure to return to custody following temporary leave for a specific purpose or limited period, but does not include a violation of conditions of probation or parole; and

(4) "Penal institution" includes any institution or facility used to house or detain a person:

(A) Convicted of a crime;

(B) Adjudicated delinquent by a juvenile court;

(C) Who is in direct or indirect custody after a lawful arrest; or

(D) When such institution or facility is a court-operated long-term residential substance abuse facility.



§ 39-16-602 - Resisting stop, frisk, halt, arrest or search -- Prevention or obstruction of service of legal writ or process.

(a) It is an offense for a person to intentionally prevent or obstruct anyone known to the person to be a law enforcement officer, or anyone acting in a law enforcement officer's presence and at the officer's direction, from effecting a stop, frisk, halt, arrest or search of any person, including the defendant, by using force against the law enforcement officer or another.

(b) Except as provided in § 39-11-611, it is no defense to prosecution under this section that the stop, frisk, halt, arrest or search was unlawful.

(c) It is an offense for a person to intentionally prevent or obstruct an officer of the state or any other person known to be a civil process server in serving, or attempting to serve or execute, any legal writ or process.

(d) A violation of this section is a Class B misdemeanor unless the defendant uses a deadly weapon to resist the stop, frisk, halt, arrest, search or process server, in which event the violation is a Class A misdemeanor.



§ 39-16-603 - Evading arrest.

(a) (1) Except as provided in subsection (b), it is unlawful for any person to intentionally flee by any means of locomotion from anyone the person knows to be a law enforcement officer if the person:

(A) Knows the officer is attempting to arrest the person; or

(B) Has been arrested.

(2) It is a defense to prosecution under this subsection (a) that the attempted arrest was unlawful.

(3) A violation of subsection (a) is a Class A misdemeanor.

(b) (1) It is unlawful for any person, while operating a motor vehicle on any street, road, alley or highway in this state, to intentionally flee or attempt to elude any law enforcement officer, after having received any signal from the officer to bring the vehicle to a stop.

(2) It is a defense to prosecution under this subsection (b) that the attempted arrest was unlawful.

(3) A violation of subsection (b) is a Class E felony unless the flight or attempt to elude creates a risk of death or injury to innocent bystanders or other third parties, in which case a violation of subsection (b) is a Class D felony.

(4) In addition to the penalty prescribed in this subsection (b), the court shall order the suspension of the driver license of the person for a period of not less than six (6) months nor more than two (2) years. If the license is already suspended, at the time the order is issued, the suspension shall begin on the date the existing suspension ends. The court shall also confiscate the license being suspended and forward it to the department of safety along with a report of the license suspension. If the court is unable to take physical possession of the license, the court shall nevertheless forward the report to the department. The report shall include the complete name, address, birth date, eye color, sex, and driver license number, if known, of the person whose license has been suspended, and shall indicate the first and last day of the suspension period. If the person is the holder of a license from another state, the court shall not confiscate the license but shall notify the department, which shall notify the appropriate licensing officials in the other state. The court shall, however, suspend the person's nonresident driving privileges for the appropriate length of time.



§ 39-16-604 - Compounding of offenses.

(a) It is unlawful for any person to solicit, accept or agree to accept any benefit in consideration of refraining from reporting to a law enforcement officer the commission or suspected commission of an offense.

(b) It is unlawful for a complaining witness to solicit, accept or agree to accept any benefit in consideration of abstaining from, discontinuing or delaying the prosecution of another for an offense.

(c) It is a defense to prosecution under this section that the benefit was solicited or accepted by the victim and did not exceed an amount reasonably believed by the victim to be due as restitution or indemnification for loss caused by the offense.

(d) (1) A violation of this section with respect to an offense classified as a misdemeanor is a Class A misdemeanor.

(2) A violation of this section with respect to an offense classified as a felony is a Class E felony.



§ 39-16-605 - Escape.

(a) It is an offense for any lawfully confined person arrested for, charged with, or found guilty of a civil or criminal offense to escape from a penal institution, as defined in § 39-16-601.

(b) (1) A person commits the offense of escape who is in the lawful custody of a law enforcement officer and knowingly escapes the officer's custody.

(2) As used in subdivision (b)(1), "lawful custody" means a person has been taken, seized or detained by a law enforcement officer either by handcuffing, restraining or any other method by which a reasonable person would believe places the person in custody and that otherwise deprives the person's freedom of action in a significant way.

(c) (1) A violation of subsection (a) is:

(A) A Class A misdemeanor if the person was being held for a misdemeanor or civil offense; and

(B) A Class E felony if the person was being held for a felony.

(2) A violation of subsection (b) is a Class A misdemeanor.

(d) Any sentence received for a violation of this section shall be ordered to be served consecutively to the sentence being served or sentence received for the charge for which the person was being held at the time of the escape.



§ 39-16-606 - Report of escape.

(a) Whenever a person convicted of a felony escapes from the custody of a penal institution, the appropriate warden, departmental official or law enforcement official responsible for the custody of the person shall immediately report the escape to the following persons:

(1) Commissioner of correction;

(2) Commissioner of safety;

(3) Director of the Tennessee bureau of investigation;

(4) The district attorney general of the judicial district in which the escape occurred;

(5) The district attorney general of the judicial district in which the escapee was convicted, who shall make a reasonable effort to notify the victim when the conviction was for a crime of violence;

(6) The sheriff of the county in which the escape occurred, and the sheriffs in the adjoining counties;

(7) The sheriff of the county or chief of police in any county having a metropolitan form of government where the escapee was convicted;

(8) The police department of any municipality, city or town, near the location of the escape; and

(9) All trial judges involved in the case.

(b) The report to the officials in subsection (a) shall include the facts of the escape, the time when it occurred and the circumstances under which it occurred, together with the particular description of the escapee, the escapee's age, size, complexion, race, color of hair and eyes, and from what county committed, for what offense, and when.



§ 39-16-607 - Permitting or facilitating escape.

(a) An official or employee of any penal institution that is responsible for maintaining persons in custody commits an offense who intentionally, knowingly or recklessly permits or facilitates the escape of a person in custody.

(b) It is unlawful for any person to intentionally or knowingly permit or facilitate the escape of a person in custody.

(c) Permitting or facilitating escape is a Class E felony unless:

(1) The person in custody was charged with or convicted of a felony;

(2) The person used or threatened to use a deadly weapon to effect the escape; or

(3) The offense under subsection (a) was committed intentionally or knowingly, in which event permitting or facilitating escape is a Class C felony.



§ 39-16-608 - Implements for escape.

(a) It is unlawful for any person, with intent to facilitate escape, to introduce into a penal institution, or provide an inmate with, anything that may be useful for the inmate's escape.

(b) A violation of this section is a Class D felony.



§ 39-16-609 - Failure to appear.

(a) It is unlawful for any person to knowingly fail to appear as directed by a lawful authority if the person:

(1) Has been lawfully issued a criminal summons pursuant to § 40-6-215;

(2) Has been lawfully commanded to appear for booking and processing pursuant to a criminal summons issued in accordance with § 40-6-215;

(3) Has been lawfully issued a citation in lieu of arrest under § 40-7-118;

(4) Has been lawfully released from custody, with or without bail, on condition of subsequent appearance at an official proceeding or penal institution at a specified time or place; or

(5) Knowingly goes into hiding to avoid prosecution or court appearance.

(b) It is a defense to prosecution under this section that:

(1) The appearance is required by a probation and parole officer as an incident of probation or parole supervision; or

(2) The person had a reasonable excuse for failure to appear at the specified time and place.

(c) Nothing in this section shall apply to witnesses.

(d) If the occasion for which the defendant's appearance is required is a misdemeanor or is a violation of subdivision (a)(2), failure to appear is a Class A misdemeanor.

(e) If the occasion for which the defendant's appearance is required is a Class A misdemeanor or a felony, failure to appear is a Class E felony.

(f) Any sentence received for a violation of this section may be ordered to be served consecutively to any sentence received for the offense for which the defendant failed to appear.



§ 39-16-610 - Radar jamming devices.

(a) As used in this section, unless the context otherwise requires:

(1) "Radar jamming device" means any active or passive device, instrument, mechanism, or equipment that is designed or intended to interfere with, disrupt, or scramble the radar or laser that is used by law enforcement agencies and officers to measure the speed of motor vehicles;

(2) "Radar jamming device" includes, but is not limited to, devices commonly referred to as "jammers" or "scramblers"; and

(3) "Radar jamming device" does not include equipment that is legal under FCC regulations, such as a citizens' band radio, ham radio, or any other similar electronic equipment.

(b) It is an offense for any person to knowingly possess or sell a radar jamming device.

(c) It is an offense for any person to knowingly operate a motor vehicle with a radar jamming device in the motor vehicle.

(d) It is an offense for a person to knowingly use a radar jamming device for the purpose of interfering with the radar signals or lasers used by law enforcement personnel to measure the speed of a motor vehicle on a highway.

(e) Any radar jamming device that is used in violation of this section is subject to seizure by any law enforcement officer and may be confiscated and destroyed by order of the court in which a violation of this section is charged.

(f) This section shall not apply to law enforcement officers acting in their official capacity.

(g) (1) A violation of subsection (b) or (c) is a Class C misdemeanor.

(2) A violation of subsection (d) is a Class B misdemeanor.






Part 7 - Perjury

§ 39-16-701 - Definitions for perjury offenses.

As used in this part, unless the context otherwise requires:

(1) "Material" means the statement, irrespective of its admissibility under the rules of evidence, could have affected the course or outcome of the official proceeding;

(2) "Oath" means a solemn and formal undertaking to tell the truth and includes an equivalent affirmation permitted by law as a substitute for an oath administered by a person authorized by law to take statements under oath;

(3) "Official proceeding" means any type of administrative, executive, judicial, or legislative proceeding that is conducted before a public servant authorized by law to take statements under oath in that proceeding; and

(4) "Statement" means any representation of fact.



§ 39-16-702 - Perjury.

(a) A person commits an offense who, with intent to deceive:

(1) Makes a false statement, under oath;

(2) Makes a statement, under oath, that confirms the truth of a false statement previously made and the statement is required or authorized by law to be made under oath;

(3) Makes a false statement, not under oath, but on an official document required or authorized by law to be made under oath and stating on its face that a false statement is subject to the penalties of perjury; or

(4) Makes a false statement, not under oath, but in a declaration stating on its face that it is made under penalty of perjury.

(b) (1) Perjury is a Class A misdemeanor.

(2) Perjury committed on an application for a handgun carry permit under § 39-17-1351 is a Class E felony. Each application for a handgun carry permit shall clearly state in bold face type directly above the signature line that an applicant who, with intent to deceive, makes any false statement on the application is guilty of the felony offense of perjury.

(3) Perjury committed on a sexual offender or violent sexual offender TBI registration form under title 40, chapter 39, part 2, is a Class E felony. Each TBI registration form shall clearly state in bold face type directly above the signature line that an applicant who, with the intent to deceive, makes any false statement on the application is guilty of the felony offense of perjury.



§ 39-16-703 - Aggravated perjury.

(a) A person commits an offense who, with intent to deceive:

(1) Commits perjury as defined in § 39-16-702;

(2) The false statement is made during or in connection with an official proceeding; and

(3) The false statement is material.

(b) It is no defense that the person mistakenly believed the statement to be immaterial.

(c) Aggravated perjury is a Class D felony.



§ 39-16-704 - Retraction.

It is a defense to prosecution for aggravated perjury that the person retracted the false statement before completion of the testimony at the official proceeding during which the aggravated perjury was committed.



§ 39-16-705 - Subornation of perjury.

(a) A person commits an offense who, with the intent to deceive, induces another to make a false statement constituting perjury or aggravated perjury.

(b) (1) Subornation of perjury is a Class A misdemeanor.

(2) Subornation of aggravated perjury is a Class E felony.



§ 39-16-706 - Irregularity in oath.

It is no defense to prosecution for perjury or aggravated perjury that:

(1) The oath was administered or taken in an irregular manner, or that there was some irregularity in the appointment or qualification of the person who administered the oath; or

(2) The document was not sworn to if the document contained a recital that it was made under oath, the defendant knew or should have known of the recital when the defendant signed the document, and the document contained the signed jurat of a public servant or notary public authorized to administer oaths.



§ 39-16-707 - Inconsistent statements.

Except as provided in § 39-16-704, a charge of perjury or aggravated perjury that alleges the person charged has made two (2) or more statements under oath, any two (2) of which cannot both be true, need not allege which statement is false if both statements were made within the period of the statute of limitations. At trial, the prosecution need not prove which statement is false.









Chapter 17 - Offenses Against Public Health, Safety and Welfare

Part 1 - Miscellaneous

§ 39-17-101 - Handling snakes so as to endanger life prohibited.

(a) It is an offense for a person to display, exhibit, handle, or use a poisonous or dangerous snake or reptile in a manner that endangers the life or health of any person.

(b) An offense under this section is a Class C misdemeanor.



§ 39-17-102 - Unlawful disposal of raw sewage -- Continued violation -- Enforcement.

(a) It is an offense for a person to unlawfully dispose of water carrying human waste, household or business waste, or to pipe or transmit raw sewage or the effluent from any septic tank or other system of any type, into or on public or private property.

(b) Each day of continued violation after conviction constitutes a separate offense.

(c) It is the duty of the local health officer to enforce the terms of this section, but this shall not be a duty exclusive only to local health officers.

(d) An offense under this section is a Class C misdemeanor.



§ 39-17-103 - Abandonment of certain airtight containers.

(a) It is an offense for a person to place or permit to remain outside any dwelling, building, or other structure, or within any warehouse or storage room or any unoccupied or abandoned dwelling, building or other structure, under any circumstances as to be accessible to children, any icebox, refrigerator, or other airtight or semi-airtight container that has a capacity of one and one-half (11/2) cubic feet or more and an opening of fifty (50) square inches or more and that has a door or lid equipped with a latch or other fastening device capable of securing the door or lid shut.

(b) An offense under this section is a Class B misdemeanor.



§ 39-17-104 - Safety devices on refrigerators required.

(a) All new iceboxes or refrigerators that have a capacity of one and one-half (11/2) cubic feet or more, and an opening of fifty (50) square inches or more, and that have a door or lid equipped with a latch or other fastening device capable of securing the door or lid shut, sold or offered for sale in this state shall be equipped with a safety device that will enable the door or lid to be opened easily from the inside as a means of escape. Failure to abide by this provision is an offense.

(b) An offense under this section is a Class A misdemeanor.



§ 39-17-105 - Charge for use of public toilet facility prohibited.

(a) It is an offense for a person maintaining toilet facilities available to the public to impose a charge for the use of the facility.

(b) Each toilet facility maintained in violation of this section constitutes a separate offense.

(c) An offense under this section is a Class C misdemeanor.



§ 39-17-106 - Gifts of adulterated candy or food.

(a) It is an offense for any person with the intent to harm another knowingly to offer, give or entice another to take or accept any treat, candy, gift, or food that is poisonous or harmful to the health or welfare of the recipient or other person.

(b) An offense under this section is a Class E felony.



§ 39-17-107 - Adulteration of food, liquids, or pharmaceuticals.

(a) It is an offense for a person to adulterate any food product or liquid that is manufactured, marketed, grown, or produced for human consumption or any pharmaceutical product that is designed, marketed, or prescribed for the diagnosis or treatment of a disease or medical condition by placing in, mixing with, or adding to the product or liquid, any object, liquid, powder or other substance with the intent to cause bodily injury, serious bodily injury or death to a user of the product or liquid.

(b) (1) A violation of this section where the person intends to cause bodily injury is a Class C felony.

(2) A violation of this section where the person intends to cause serious bodily injury or death is a Class B felony.



§ 39-17-108 - Tampering with construction signs and barricades -- Travel on closed roads -- Definitions.

(a) As used in this section, unless the context otherwise requires:

(1) "Barricade" means a barrier for obstructing the passage of motor vehicle traffic;

(2) "Detour sign" means any sign placed across or on a public road of the state, by the state, the county or municipal authorities or by their contractors, indicating that the road is closed or partially closed, which sign also indicates the direction of an alternate route to be followed to give access to certain points;

(3) "Fence" means a barrier to prevent the intrusion of motor vehicle traffic;

(4) "Officially closed" means a highway or road that has been officially closed by a governmental unit, the department of transportation, a city or a county; and

(5) "Warning sign" means a sign indicating construction work in the area.

(b) A person commits an offense who intentionally:

(1) Destroys, knocks down, removes, defaces, or alters any lighting flasher letters or figures on a detour or warning sign set upon a highway or road of this state;

(2) Knocks down, removes, rearranges, destroys, defaces or alters any letters or figures on a barricade or fence erected on any highway or road of this state;

(3) Drives around or through any barricade or fence on any officially closed highway or road of this state;

(4) Drives around a detour sign or barricade or fence; or

(5) Ignores or disregards a warning sign before the road has been officially opened to public traffic by the department, or in appropriate cases by the county or municipal officer responsible for constructing or maintaining such roads.

(c) A violation of this section is a Class A misdemeanor.

(d) This section shall have no application to:

(1) Law enforcement officers in the performance of their duties;

(2) Employees of the Tennessee department of transportation;

(3) Contractors performing work on the highways;

(4) Federal authorities when engaged in inspection of surveys, repairs, maintenance, or construction on or alongside the highways or within the right-of-way;

(5) Individuals domiciled or making their livelihood within the affected areas; or

(6) Any person or group of persons that shall be authorized by the commissioner, or appropriate county or municipal officer.



§ 39-17-109 - Airport and aircraft security.

(a) As used in this section, unless the context otherwise requires:

(1) "Air operations area" means a portion of an airport designed and used for the landing, taking off, or surface maneuvering of airplanes; and

(2) "Sterile area" means an area to which access is controlled by the inspection of persons and property in accordance with an approved security program.

(b) It is an offense for a person to knowingly trespass or unlawfully enter upon an aircraft, air carrier, foreign air carrier or air operations area or sterile area of an airport serving the general public, if the trespass or entry is in violation of or contrary to security requirements established by federal regulation.

(c) A violation of subsection (b) is a Class A misdemeanor.

(d) If any person violates subsection (b) with the intent to commit an act in the aircraft, air carrier, foreign air carrier or air operations area or sterile area that is punishable as a felony under federal or state law, and the person is convicted of the felony, a violation of subsection (b) is a Class E felony.

(e) Nothing in this section shall be construed as prohibiting prosecution and conviction under any other criminal statute.



§ 39-17-110 - Attachment of signs to barriers constructed or owned by a governmental entity.

(a) It is an offense to tie, attach or otherwise place any sign, sheet, board, poster, banner, advertisement, or other similar item on any fence or barrier that borders an interstate highway if the fence or barrier was constructed or is owned by a governmental entity.

(b) A violation of this section is a Class C misdemeanor.



§ 39-17-111 - Alteration of warning, guard or other safety device from any machine, tool, or other implement.

(a) (1) It is an offense for any person to knowingly and intentionally remove, disconnect, alter or cause to have removed, disconnected or altered a warning, guard or other safety device from any machine, tool or other implement and as a result of that action another person suffers bodily injury or death. For purposes of this section, "machine, tool or other implement" does not include:

(A) Any item of equipment or device being used for agricultural, forestry purposes, or lawn and garden care purposes; or

(B) Any item being used for home improvements or maintenance by a person not engaged in commercial activities.

(2) It is not an offense to knowingly and intentionally remove, disconnect, alter or cause to have removed, disconnected or altered a warning, guard or other safety device under subdivision (a)(1) if the warning, guard or other safety device is removed, disconnected or altered:

(A) With the sole and intended purpose of improving safety in accordance with accepted industry safety standards; or

(B) When a machine, tool or other implement is redesigned to manufacture a product or products substantially different than it was originally designed, and the warning, guard or other safety device is replaced with a warning, guard or other safety device with equal or improved effectiveness relative to accepted industry safety standards.

(b) A violation of this section is a Class A misdemeanor, punishable only by fine of not more than two thousand five hundred dollars ($2,500).

(c) Evidence of a criminal conviction under this section shall not be admissible in a subsequent action against the employer filed by the employee involving a workplace injury or death.

(d) Neither a conviction nor a failure to obtain a conviction under this section shall preclude any other action authorized by law with respect to conduct in controversy under subsection (a).



§ 39-17-112 - False academic degrees.

(a) It is an offense for any person to knowingly issue, sell or manufacture a false academic degree. As used in this subsection (a), "person" includes any individual, corporation, firm, company, partnership or association.

(b) It is an offense for an individual to knowingly use or claim to have a false academic degree to obtain:

(1) Employment;

(2) A promotion in employment; or

(3) Admission to a college, university or other institution of higher learning.

(c) As used in this section, "false academic degree" shall mean any degree issued that meets one of the following criteria:

(1) Issued without requiring any student academic work;

(2) Issued based solely on the student's life experience or portfolio without requiring any post secondary work submitted to and evaluated by faculty with appropriate academic degrees from an institution that is:

(A) Accredited by a regional accrediting agency or other accrediting agency recognized by the United States department of education; and

(B) Authorized to operate in Tennessee pursuant to title 49, chapter 7, part 20, relative to the authorization of post secondary institutions, or is exempted from authorization by § 49-7-2004; or

(3) Issued using more than twenty-five percent (25%) of required credits based on the student's life experience or portfolio.

(d) Nothing in this section shall be construed to prohibit an otherwise properly accredited and authorized institution from issuing honorary degrees recognizing distinguished individuals for service to the state, an institution or community.

(e) A violation of subsection (a) is a Class A misdemeanor.

(f) A violation of subsection (b) is a Class C misdemeanor.



§ 39-17-113 - Payment of citations for persons who purchase devices for detection of or interference with devices used to measure the speed of motor vehicles.

(a) It is an offense to offer to pay or to pay a motor vehicle traffic citation of any person who purchased any device or mechanism, passive or active, to detect or purposefully interfere with or diminish the measurement capabilities of any radar, laser, or other device or mechanism employed by law enforcement personnel to measure the speed of motor vehicles for law enforcement purposes.

(b) This section shall apply only to persons and firms that sell or lease devices or mechanisms that detect or purposefully interfere with or diminish the measurement capabilities of any radar, laser, or other device or mechanism.

(c) A violation of this section shall be a Class B misdemeanor punishable by a fine only of up to five hundred dollars ($500). Each day a violation occurs constitutes a separate offense.



§ 39-17-114 - Transportation of illegal aliens.

(a) It is an offense for any person for the purpose of commercial advantage or private financial gain to transport or cause to be transported into the state an individual who the person knows or should have known has illegally entered or remained in the United States, as determined by the bureau of immigration and customs enforcement of the United States department of homeland security.

(b) (1) This section shall not apply to common carriers.

(2) It is a defense to prosecution under this section that the individuals were being transported for religious purposes.

(c) A violation of this section is a Class A misdemeanor punishable only by a fine of one thousand dollars ($1,000) for each person illegally transported.

(d) Any moneys received from a violation of this section shall go to the arresting agency or agencies.



§ 39-17-115 - Knowingly manufacturing, providing, transferring or submitting false identification for the purposes of obtaining or maintaining employment.

(a) As used in this section, unless the context otherwise requires:

(1) "Employment" means any work engaged in for compensation in money or other valuable consideration and for which a person paying the compensation for the work performed would be required to file a W-2 wage and tax statement with the federal internal revenue service;

(2) "False identification" means a document of a type intended or commonly accepted for the purposes of identification of individuals that would identify the individual to be a lawful resident alien, an individual authorized to be employed by the federal Immigration and Naturalization Act, compiled in 8 U.S.C. § 1101 et seq., or the United States attorney general or that would identify the individual to be a United States citizen that:

(A) Is not issued by or under the authority of a governmental entity or was issued under the authority of a governmental entity but was subsequently altered for purposes of deceit; and

(B) Appears to be issued by or under the authority of a governmental entity; and

(3) "Person" means an individual, corporation, partnership, association or any other legal entity.

(b) It is an offense for a person to knowingly manufacture, provide, transfer or submit to any other person false identification for the purposes of obtaining or maintaining employment.

(c) A violation of subsection (b) is a Class A misdemeanor. Each false identification document used in violation of subsection (b) shall constitute a separate offense.

(d) Nothing in this section shall be construed to prohibit prosecution under any other law.

(e) Upon conviction of a violation of subsection (b), if it is determined that any person in connection with a violation of this section is not lawfully present in the United States, pursuant to the federal Immigration and Naturalization Act the court shall notify the United States department of homeland security.



§ 39-17-116 - Unlawful to draw property transfer documents without interest in property.

(a) (1) It is an offense for any person to knowingly cause to be prepared, sign, or file records of any property transfer document when the transferor, grantor or person applying for registration knows or should know by an examination of the public records, that the transferor or grantor has no legal nor equitable interest to convey, or when there is no reasonable basis for assumption that the transferor or grantor has any interest in the property.

(2) As used in this subsection (a), "person" includes any individual, corporation, firm, company, partnership, or association.

(b) Upon a final conviction for an offense pursuant to this section, any court having or exercising circuit court jurisdiction may order the filing of an order of said court declaring the offending transfer document or documents to be void and of no legal effect and removing any cloud on the title that may have arisen because of said documents.

(c) This section shall not be applicable to any licensed attorney who, in good faith, prepares such a transfer document in the course of representation of a client.

(d) A violation of subsection (a) shall be a Class E felony.



§ 39-17-117 - Unlawful to draw a lien against real or personal property without legal basis.

(a) (1) It is an offense for any person to knowingly prepare, sign, or file any lien or other document with the intent to encumber any real or personal property when such person has no reasonable basis or any legal cause to place such lien or encumbrance on such real or personal property.

(2) As used in this subsection (a), "person" includes any individual or entity.

(b) Upon conviction for an offense pursuant to this section, any court having or exercising circuit court jurisdiction may order the removal from any record the lien or document evidencing an encumbrance, and order that the document be void and of no legal effect, and, if so ordered, the court shall cause the removal of any cloud on a title that may have arisen because of the document.

(c) This section shall not apply to:

(1) A licensed attorney who prepares a document in the course of representation of a client;

(2) A financial institution regulated by the Tennessee department of financial institutions, the federal reserve board, the office of the comptroller of the currency, the farm credit administration, or the national credit union administration, qualified commercial financing entity, as defined in § 67-4-2004, or an employee or agent of any of those entities, who prepares, signs or files a lien or other document in the ordinary course of business;

(3) A title insurance company or agent who prepares, signs, or files a lien or other document in the ordinary course of business; or

(4) A real estate licensee operating in compliance with the Tennessee Real Estate Broker License Act of 1973, compiled in title 62, chapter 13.

(d) A violation of subsection (a) is a Class E felony.






Part 3 - Disorderly Conduct and Riots

§ 39-17-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Desecrate" means defacing, damaging, polluting or otherwise physically mistreating in a way that the person knows or should know will outrage the sensibilities of an ordinary individual likely to observe or discover the person's action;

(2) "Participates" includes:

(A) Assembling with or joining a group of three (3) or more persons who riot;

(B) Being present, aiding and abetting a riot; or

(C) Refusing any lawful order of correctional personnel or other law enforcement officers during the course of a riot;

(3) "Riot" means a disturbance in a public place or penal institution as defined in § 39-16-601 involving an assemblage of three (3) or more persons whether or not participating in any otherwise lawful activity, which, by tumultuous and violent conduct, creates grave danger of substantial damage to property or serious bodily injury to persons or substantially obstructs law enforcement or other governmental function; and

(4) "Transportation facility" means any conveyance or place used for or in connection with public passenger transportation by air, railroad, motor vehicle or any other method. It includes, but is not limited to, aircraft, watercraft, railroad cars, buses, and air, boat, railroad and bus terminals and stations.



§ 39-17-302 - Riot.

(a) A person commits an offense who knowingly participates in a riot.

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-303 - Aggravated riot.

(a) A person commits an offense who:

(1) Knowingly participates in a riot; and

(2) As a result of the riot a person other than one (1) of the participants suffers bodily injury or substantial property damage occurs.

(b) A violation of this section is a Class E felony.



§ 39-17-304 - Inciting to riot.

(a) A person commits an offense who incites or urges three (3) or more persons to create or engage in a riot.

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-305 - Disorderly conduct.

(a) A person commits an offense who, in a public place and with intent to cause public annoyance or alarm:

(1) Engages in fighting or in violent or threatening behavior;

(2) Refuses to obey an official order to disperse issued to maintain public safety in dangerous proximity to a fire, hazard or other emergency; or

(3) Creates a hazardous or physically offensive condition by any act that serves no legitimate purpose.

(b) A person also violates this section who makes unreasonable noise that prevents others from carrying on lawful activities.

(c) A violation of this section is a Class C misdemeanor.



§ 39-17-306 - Disrupting meeting or procession.

(a) A person commits an offense if, with the intent to prevent or disrupt a lawful meeting, procession, or gathering, the person substantially obstructs or interferes with the meeting, procession, or gathering by physical action or verbal utterance.

(b) A violation of this section is a Class B misdemeanor.



§ 39-17-307 - Obstructing highway or other passageway.

(a) A person commits an offense who, without legal privilege, intentionally, knowingly or recklessly:

(1) Obstructs a highway, street, sidewalk, railway, waterway, elevator, aisle, or hallway to which the public, or a substantial portion of the public, has access; or any other place used for the passage of persons, vehicles or conveyances, whether the obstruction arises from the person's acts alone or from the person's acts and the acts of others; or

(2) Disobeys a reasonable request or order to move issued by a person known to be a law enforcement officer, a firefighter, or a person with authority to control the use of the premises to:

(A) Prevent obstruction of a highway or passageway; or

(B) Maintain public safety by dispersing those gathered in dangerous proximity to a fire, riot or other hazard.

(b) For purposes of this section, "obstruct" means to render impassable or to render passage unreasonably inconvenient or potentially injurious to persons or property.

(c) An offense under this section is a Class C misdemeanor.

(d) (1) It is an affirmative defense to prosecution under this section, which must be proven by a preponderance of the evidence, that:

(A) Solicitation and collection of charitable donations at a highway or street intersection were undertaken by members of an organization that has received a determination of exemption from the internal revenue service under 26 U.S.C. § 501(c)(3) or (4);

(B) The members of the organization undertook reasonable and prudent precautions to prevent both disruption of traffic flow and injury to person or property; and

(C) The solicitation and collection at the specific time and place and the specific precautions were proposed in advance to, and received the prior written approval of, the administrative head of the local law enforcement agency in whose jurisdiction the intersection is located.

(2) [Deleted by 2015 amendment]

(3) No liability for any accident or other occurrence that arises from solicitations shall attach to the sheriff or government involved in issuing the permit, but shall be borne solely by the organization obtaining the permit.

(4) This subsection (d) shall not be construed to supersede or affect any ordinance relative to collecting donations at public intersections in effect on July 1, 1993.

(5) Any municipality by ordinance may prohibit roadblocks within its corporate limits notwithstanding this subsection (d).



§ 39-17-308 - Harassment.

(a) A person commits an offense who intentionally:

(1) Threatens, by telephone, in writing or by electronic communication, including, but not limited to, text messaging, facsimile transmissions, electronic mail or Internet services, to take action known to be unlawful against any person and by this action knowingly annoys or alarms the recipient;

(2) Places one (1) or more telephone calls anonymously, or at an hour or hours known to be inconvenient to the victim, or in an offensively repetitious manner, or without a legitimate purpose of communication, and by this action knowingly annoys or alarms the recipient;

(3) Communicates by telephone to another that a relative or other person has been injured, killed or is ill when the communication is known to be false; or

(4) Communicates with another person or transmits or displays an image without legitimate purpose with the intent that the image is viewed by the victim by any method described in subdivision (a)(1) and the person:

(A) Maliciously intends the communication to be a threat of harm to the victim; and

(B) A reasonable person would perceive the communication to be a threat of harm.

(b) (1) A person convicted of a criminal offense commits an offense if, while incarcerated, on pre-trial diversion, probation, community correction or parole, the person intentionally communicates in person with the victim of the person's crime if the communication is:

(A) Anonymous or threatening or made in an offensively repetitious manner or at hours known to be inconvenient to the victim;

(B) Made for no legitimate purpose; and

(C) Made knowing that it will alarm or annoy the victim.

(2) If the victim of the person's offense died as the result of the offense, this subsection (b) shall apply to the deceased victim's next-of-kin.

(c) (1) Except as provided in subsection (d), a violation of subsection (a) is a Class A misdemeanor.

(2) A violation of subsection (b) is a Class E felony.

(d) (1) A violation by a minor of subdivision (a)(4) is a delinquent act and shall be punishable only by up to thirty (30) hours of community service, without compensation, for charitable or governmental agencies as determined by the court.

(2) The offense described in subdivision (a)(4) shall not apply to an entity providing an electronic communications service to the public acting in the normal course of providing that service.

(3) (A) The service providers described in subdivision (d)(2) shall not be required to maintain any record not otherwise kept in the ordinary course of that service provider's business; provided, however, that if any electronic communications service provider operates a web site that offers a social network service and the electronic communications service provider provides services to consumers in this state, any log files and images or communications that have been sent, posted or displayed on the social network service's web site and maintained by the electronic communications service provider shall be disclosed to any governmental entity responsible for enforcing subdivision (a)(4) only if the governmental entity:

(i) Obtains a warrant issued using this state's warrant procedures by a court of competent jurisdiction;

(ii) Obtains a court order for the disclosure under subdivision (d)(3)(C); or

(iii) Has the consent of the person who sent, posted or displayed any log files and images or communications on the social network service's web site maintained by the electronic communications service provider.

(B) No cause of action shall lie in any court against any provider of an electronic communications service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order or warrant.

(C) A court order for disclosure under subdivision (d)(3)(A)(ii) may be issued by any court that is a court of competent jurisdiction and shall issue only if the governmental entity offers specific and articulable facts showing that there are reasonable grounds to believe that the contents of an electronic communication, or the records or other information sought, are relevant and material to an ongoing criminal investigation. A court order shall not issue if prohibited by the law of this state. A court issuing an order pursuant to this section, on a motion made promptly by the service provider, may quash or modify the order, if the information or records requested are unusually voluminous in nature or compliance with the order otherwise would cause an undue burden on the provider.

(e) As used in this section:

(1) "Electronic communications service" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic or photooptical system;

(2) "Image" includes, but is not limited to, a visual depiction, video clip or photograph of another person;

(3) "Log files" mean computer-generated lists that contain various types of information regarding the activities of a computer, including, but not limited to, time of access to certain records, processes running on a computer or the usage of certain computer resources; and

(4) "Social network" means any online community of people who share interests and activities, or who are interested in exploring the interests and activities of others, and which provides ways for users to interact.



§ 39-17-309 - Civil rights intimidation.

(a) The general assembly finds and declares that it is the right of every person regardless of race, color, ancestry, religion or national origin, to be secure and protected from fear, intimidation, harassment and bodily injury caused by the activities of groups and individuals. It is not the intent of this section to interfere with the exercise of rights protected by the constitution of the United States. The general assembly recognizes the constitutional right of every citizen to harbor and express beliefs on any subject whatsoever and to associate with others who share similar beliefs. The general assembly further finds that the advocacy of unlawful acts by groups or individuals against other persons or groups for the purpose of inciting and provoking damage to property and bodily injury or death to persons is not constitutionally protected, poses a threat to public order and safety, and should be subject to criminal sanctions.

(b) A person commits the offense of intimidating others from exercising civil rights who:

(1) Injures or threatens to injure or coerces another person with the intent to unlawfully intimidate another from the free exercise or enjoyment of any right or privilege secured by the constitution or laws of the state of Tennessee;

(2) Injures or threatens to injure or coerces another person with the intent to unlawfully intimidate another because that other exercised any right or privilege secured by the constitution or laws of the United States or the constitution or laws of the state of Tennessee;

(3) Damages, destroys or defaces any real or personal property of another person with the intent to unlawfully intimidate another from the free exercise or enjoyment of any right or privilege secured by the constitution or laws of the state of Tennessee; or

(4) Damages, destroys or defaces any real or personal property of another person with the intent to unlawfully intimidate another because that other exercised any right or privilege secured by the constitution or laws of the United States or the constitution or laws of the state of Tennessee.

(c) It is an offense for a person to wear a mask or disguise with the intent to violate subsection (b).

(d) A violation of subsection (b) is a Class D felony. A violation of subsection (c) is a Class A misdemeanor.

(e) The penalties provided in this section for intimidating others from exercising civil rights do not preclude victims from seeking any other remedies, criminal or civil, otherwise available under law.



§ 39-17-310 - Public intoxication.

(a) A person commits the offense of public intoxication who appears in a public place under the influence of a controlled substance, controlled substance analogue or any other intoxicating substance to the degree that:

(1) The offender may be endangered;

(2) There is endangerment to other persons or property; or

(3) The offender unreasonably annoys people in the vicinity.

(b) A violation of this section is a Class C misdemeanor.



§ 39-17-311 - Desecration of venerated object.

(a) A person commits an offense who intentionally desecrates:

(1) A place of worship or burial; or

(2) A state or national flag.

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-312 - Abuse of corpse.

(a) A person commits an offense who, without legal privilege, knowingly:

(1) Physically mistreats a corpse in a manner offensive to the sensibilities of an ordinary person;

(2) Disinters a corpse that has been buried or otherwise interred; or

(3) Disposes of a corpse in a manner known to be in violation of law.

(b) A person commits an offense who, without legal authority or privilege, knowingly offers to sell, sells, offers to purchase or purchases previously buried human skeletal remains. Any remains seized in violation of this subsection (b) shall be confiscated and subject to disposition as provided for in §§ 11-6-104 and 11-6-119.

(c) A violation of this section is a Class E felony.



§ 39-17-313 - Aggressive panhandling.

(a) A person commits aggressive panhandling who solicits a donation of money or goods in the following manner:

(1) By intentionally touching the person being solicited without the person's consent;

(2) By intentionally obstructing the path of the person, or of the vehicle of the person, being solicited;

(3) By following a person who is walking away from the person soliciting the donation, unless that person has indicated that the person wishes to make a donation; or

(4) By making any statement, gesture, or other communication that would cause a reasonable person to feel fear of personal harm for refusing a solicitation of a donation.

(b) (1) A first violation of this section is a Class C misdemeanor.

(2) A second or subsequent violation of this section is a Class B misdemeanor punishable by fine or a term of imprisonment not to exceed ninety (90) days, or both.



§ 39-17-314 - Civil disorder.

(a) As used in this section, unless the context otherwise requires:

(1) "Civil disorder" means any public disturbance involving acts of violence by an assemblage of two (2) or more persons which acts cause an immediate danger of or result in damage or injury to the property or person of any other individual;

(2) "Governmental military force" means the:

(A) National guard as defined in 10 U.S.C. § 101(9);

(B) Organized militia of any state or territory of the United States, the commonwealth of Puerto Rico, or the District of Columbia, not included within the definition of "national guard"; and

(C) Armed forces of the United States; and

(3) "Law enforcement agency" means a governmental unit of one (1) or more persons employed full time or part time by the state or federal government, or political subdivision of the state or federal government, for the purpose of preventing and detecting crime and enforcing laws or local ordinances and the employees of which are authorized to make arrests for crimes while acting within the scope of their authority.

(b) A person commits an offense who assembles with one (1) or more persons for the purpose of training or instructing in the use of, or practicing with, any technique or means capable of causing property damage, bodily injury or death with the intent to employ such training, instruction or practice in the commission of a civil disorder.

(c) A violation of this section is a Class D felony.

(d) (1) Nothing contained in this section makes unlawful any act protected by the constitution of Tennessee, or any act of a law enforcement officer that is performed in the lawful performance of the officer's official duties.

(2) Nothing contained in this section makes unlawful:

(A) Any activity of a governmental military force, the Tennessee wildlife resources agency, the department of correction or any law enforcement agency;

(B) Any activity intended to teach or practice self-defense or self-defense techniques, such as karate clubs or self-defense clinics, and similar lawful activity;

(C) Any facility, program or lawful activity related to firearms instruction and training intended to teach the safe handling and use of firearms; or

(D) Any other lawful sports or activities related to the individual recreational use or possession of firearms, including, but not limited to, hunting activities, target shooting, self-defense, firearms collection or any organized activity, including, but not limited to, any hunting club, rifle club, rifle range or shooting range that does not include a conspiracy as defined under the laws of this state, or the knowledge of or the intent to cause or further a civil disorder.

(e) Nothing contained in this section makes unlawful any practice or drill of an organization whose purpose is the reenactment of battles for historic purposes or of ceremonial organizations of a military nature.



§ 39-17-315 - Stalking, aggravated stalking, and especially aggravated stalking.

(a) As used in this section, unless the context otherwise requires:

(1) "Course of conduct" means a pattern of conduct composed of a series of two (2) or more separate noncontinuous acts evidencing a continuity of purpose;

(2) "Emotional distress" means significant mental suffering or distress that may, but does not necessarily, require medical or other professional treatment or counseling;

(3) "Harassment" means conduct directed toward a victim that includes, but is not limited to, repeated or continuing unconsented contact that would cause a reasonable person to suffer emotional distress, and that actually causes the victim to suffer emotional distress. Harassment does not include constitutionally protected activity or conduct that serves a legitimate purpose;

(4) "Stalking" means a willful course of conduct involving repeated or continuing harassment of another individual that would cause a reasonable person to feel terrorized, frightened, intimidated, threatened, harassed, or molested, and that actually causes the victim to feel terrorized, frightened, intimidated, threatened, harassed, or molested;

(5) "Unconsented contact" means any contact with another person that is initiated or continued without that person's consent, or in disregard of that person's expressed desire that the contact be avoided or discontinued. Unconsented contact includes, but is not limited to, any of the following:

(A) Following or appearing within the sight of that person;

(B) Approaching or confronting that person in a public place or on private property;

(C) Appearing at that person's workplace or residence;

(D) Entering onto or remaining on property owned, leased, or occupied by that person;

(E) Contacting that person by telephone;

(F) Sending mail or electronic communications to that person; or

(G) Placing an object on, or delivering an object to, property owned, leased, or occupied by that person; and

(6) "Victim" means an individual who is the target of a willful course of conduct involving repeated or continuing harassment.

(b) (1) A person commits an offense who intentionally engages in stalking.

(2) Stalking is a Class A misdemeanor.

(3) Stalking is a Class E felony if the defendant, at the time of the offense, was required to or was registered with the Tennessee bureau of investigation as a sexual offender, violent sexual offender or violent juvenile sexual offender, as defined in § 40-39-202.

(c) (1) A person commits aggravated stalking who commits the offense of stalking as prohibited by subsection (b), and:

(A) In the course and furtherance of stalking, displays a deadly weapon;

(B) The victim of the offense was less than eighteen (18) years of age at any time during the person's course of conduct, and the person is five (5) or more years older than the victim;

(C) Has previously been convicted of stalking within seven (7) years of the instant offense;

(D) Makes a credible threat to the victim, the victim's child, sibling, spouse, parent or dependents with the intent to place any such person in reasonable fear of death or bodily injury; or

(E) At the time of the offense, was prohibited from making contact with the victim under a restraining order or injunction for protection, an order of protection, or any other court-imposed prohibition of conduct toward the victim or the victim's property, and the person knowingly violates the injunction, order or court-imposed prohibition.

(2) Aggravated stalking is a Class E felony.

(d) (1) A person commits especially aggravated stalking who:

(A) Commits the offense of stalking or aggravated stalking, and has previously been convicted of stalking or aggravated stalking involving the same victim of the instant offense; or

(B) Commits the offense of aggravated stalking, and intentionally or recklessly causes serious bodily injury to the victim of the offense or to the victim's child, sibling, spouse, parent or dependent.

(2) Especially aggravated stalking is a Class C felony.

(e) Notwithstanding any other law, if the court grants probation to a person convicted of stalking, aggravated stalking or especially aggravated stalking, the court may keep the person on probation for a period not to exceed the maximum punishment for the appropriate classification of offense. Regardless of whether a term of probation is ordered, the court may, in addition to any other punishment otherwise authorized by law, order the defendant to do the following:

(1) Refrain from stalking any individual during the term of probation;

(2) Refrain from having any contact with the victim of the offense or the victim's child, sibling, spouse, parent or dependent;

(3) Be evaluated to determine the need for psychiatric, psychological, or social counseling, and, if determined appropriate by the court, to receive psychiatric, psychological or social counseling at the defendant's own expense;

(4) If, as the result of such treatment or otherwise, the defendant is required to take medication, order that the defendant submit to drug testing or some other method by which the court can monitor whether the defendant is taking the required medication; and

(5) Submit to the use of an electronic tracking device, with the cost of the device and monitoring the defendant's whereabouts, to be paid by the defendant.

(f) In a prosecution for a violation of this section, evidence that the defendant continued to engage in a course of conduct involving repeated unconsented contact with the victim after having been requested by the victim to discontinue the conduct or a different form of unconsented contact, and to refrain from any further unconsented contact with the victim, is prima facie evidence that the continuation of the course of conduct caused the victim to feel terrorized, frightened, intimidated, threatened, harassed, or molested.

(g) (1) If a person is convicted of aggravated or especially aggravated stalking, or another felony offense arising out of a charge based on this section, the court may order an independent professional mental health assessment of the defendant's need for mental health treatment. The court may waive the assessment, if an adequate assessment was conducted prior to the conviction.

(2) If the assessment indicates that the defendant is in need of and amenable to mental health treatment, the court may include in the sentence a requirement that the offender undergo treatment, and that the drug intake of the defendant be monitored in the manner best suited to the particular situation. Monitoring may include periodic determinations as to whether the defendant is ingesting any illegal controlled substances or controlled substance analogues, as well as determinations as to whether the defendant is complying with any required or recommended course of treatment that includes the taking of medications.

(3) The court shall order the offender to pay the costs of assessment under this subsection (g), unless the offender is indigent under § 40-14-202.

(h) Any person who reasonably believes they are a victim of an offense under this section, regardless of whether the alleged perpetrator has been arrested, charged or convicted of a stalking-related offense, shall be entitled to seek and obtain an order of protection in the same manner, and under the same circumstances, as is provided for victims of domestic abuse by title 36, chapter 3, part 6.

(i) When a person is charged and arrested for the offense of stalking, aggravated stalking or especially aggravated stalking, the arresting law enforcement officer shall inform the victim that the person arrested may be eligible to post bail for the offense and to be released until the date of trial for the offense.

(j) If a law enforcement officer or district attorney general believes that the life of a possible victim of stalking is in immediate danger, unless and until sufficient evidence can be processed linking a particular person to the offense, the district attorney general may petition the judge of a court of record having criminal jurisdiction in that district to enter an order expediting the processing of any evidence in a particular stalking case. If, after hearing the petition, the court is of the opinion that the life of the victim may be in immediate danger if the alleged perpetrator is not apprehended, the court may enter such an order, directed to the Tennessee bureau of investigation, or any other agency or laboratory that may be in the process of analyzing evidence for that particular investigation.

(k) (1) For purposes of determining if a course of conduct amounting to stalking is a single offense or multiple offenses, the occurrence of any of the following events breaks the continuous course of conduct, with respect to the same victim, that constitutes the offense:

(A) The defendant is arrested and charged with stalking, aggravated stalking or especially aggravated stalking;

(B) The defendant is found by a court of competent jurisdiction to have violated an order of protection issued to prohibit the defendant from engaging in the conduct of stalking; or

(C) The defendant is convicted of the offense of stalking, aggravated stalking or especially aggravated stalking.

(2) If a continuing course of conduct amounting to stalking engaged in by a defendant against the same victim is broken by any of the events set out in subdivision (k)(1), any such conduct that occurs after that event commences a new and separate offense.



§ 39-17-316 - Noise control at sport shooting ranges.

(a) As used in this section, unless the context otherwise requires:

(1) "Local unit of government" means a county, municipality, metropolitan government, or other entity of local government;

(2) "Person" means an individual, proprietorship, partnership, corporation, club, or other legal entity; and

(3) "Sport shooting range" or "range" means an area designed and operated for the use of rifles, shotguns, pistols, silhouettes, skeet, trap, black powder, archery, or any other shooting activity.

(b) (1) A person who operates or uses a sport shooting range is not subject to civil or criminal liability for noise or noise pollution, nuisance or any other claim not involving physical injury to another human, resulting from the operation or use of the sport shooting range as a sport shooting range if the sport shooting range is in compliance with any applicable noise control laws, resolutions, ordinances or regulations issued by a unit of local government, that applied to the range at the time that the range began operation.

(2) A person or entity that operates or uses a sport shooting range is not subject to an action for nuisance, abatement, or any other type of action or proceeding which would have the effect of limiting, reducing, eliminating or enjoining the use or operation of the sport shooting range as a sport shooting range if the sport shooting range is in compliance with any applicable noise control laws, resolutions, ordinances or regulations issued by a unit of local government, that applied to the range and its operation at the time that the range began operation.

(3) A person who subsequently acquires title to or who owns real property adversely affected by the use of property with a sport shooting range shall not maintain any action against the owner of the range to restrain, enjoin, or impede the use of the range except to the extent allowed by this section.

(4) Rules or regulations adopted by any state department or agency for limiting levels of noise in terms of decibel level that may occur in the outdoor atmosphere shall not apply to a sport shooting range exempted from liability under this section.

(5) Notwithstanding any other law to the contrary, nothing in this section shall be construed to limit civil liability for compensatory damage arising from physical injury to another human, physical injury to tangible personal property, or physical injury to fixtures or structures placed on real property.

(c) To the extent that any sport shooting range has been issued permission, whether by special exception, variance, or otherwise, by any entity having zoning or zoning appeal authority to operate as a range, the right to operate as a range shall not be amended, restricted, or terminated due to a change of circumstances regarding the use of adjacent or surrounding properties. Further, with respect to any sport shooting range that is open to the public and was in continuous operation for at least thirty (30) years immediately preceding December 16, 2008, the right to operate as a shooting range shall not be amended, restricted or terminated due to any land use planning or zoning applicable to the shooting range's location if:

(1) The shooting positions operate no closer than:

(A) One hundred fifty feet (150') from any adjoining boundary line or county road that extends from the southeast corner to the southwest corner;

(B) One hundred eighty feet (180') from any adjoining boundary line that extends from the southwest corner to the northwest corner;

(C) One hundred eighty feet (180') from any adjoining boundary line that extends from the northwest corner to the northeast corner;

(D) One hundred eighty feet (180') from any adjoining boundary line or county road that extends from the northeast corner to the southeast corner; and

(E) One hundred eighty feet (180') from any adjoining residential property boundary line, notwithstanding subdivisions (c)(1)(A)-(D); and

(2) Any vegetation between the appropriate distance requirement described in subdivision (c)(1) and the adjoining boundary line or county road remains undisturbed.

(d) With respect to any range that is open to the public and that begins operation after July 1, 2004, and for which there are no local zoning resolutions, ordinances or regulations affecting its establishment as a sport shooting range as of the date it began operation, the range shall not be protected by the exemptions from nuisance actions contained herein until one (1) year after the date the sport shooting range begins operation.



§ 39-17-317 - Disorderly conduct at funerals.

(a) A person commits the offense of interfering with a funeral or burial, funeral home viewing of a deceased person, funeral procession, or funeral or memorial service for a deceased person, if the person acts to obstruct or interfere with such commemorative service by making any utterance, gesture, or display in a manner offensive to the sensibilities of an ordinary person. Picketing, protesting, or demonstrating at a funeral or memorial service shall be deemed offensive to the sensibilities of an ordinary person.

(b) This section shall only apply to acts within five hundred feet (500') of a funeral or burial, funeral home viewing of a deceased person, funeral procession, or funeral or memorial service for a deceased person.

(c) A violation of this section is a Class B misdemeanor.






Part 4 - Drugs

§ 39-17-401 - Tennessee Drug Control Act.

This part and title 53, chapter 11, parts 3 and 4 shall be known and may be cited as the "Tennessee Drug Control Act of 1989."



§ First - of 2 versions of this section

39-17-402. Definitions for this part and title 53, chapter 11, parts 3 and 4. [Effective until July 1, 2018. See the version effective on July 1, 2018.]

As used in this part and title 53, chapter 11, parts 3 and 4, unless the context otherwise requires:

(1) "Administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means, to the body of a patient or research subject by:

(A) A practitioner or by the practitioner's authorized agent in the practitioner's presence; or

(B) The patient or research subject at the direction and in the presence of the practitioner;

(2) "Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser. "Agent" does not include a common or contract carrier, public warehouseman, or employee of the carrier or warehouseman;

(3) "Bureau" means the United States drug enforcement administration, United States department of justice, or its successor agency, except when used as the Tennessee bureau of investigation;

(4) "Controlled substance" means a drug, substance, or immediate precursor in Schedules I through VII of §§ 39-17-403 - 39-17-416;

(5) "Counterfeit substance" means a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor or dispenser other than the person who in fact manufactured, distributed, or dispensed the substance;

(6) "Deliver" or "delivery" means the actual, constructive, or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship;

(7) "Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery;

(8) "Dispenser" means a practitioner who dispenses;

(9) "Distribute" means to deliver other than by administering or dispensing a controlled substance;

(10) "Distributor" means a person who distributes;

(11) "Drug" means:

(A) Substances recognized as drugs in the United States Pharmacopoeia, official Homeopaths Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them;

(B) Substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or animal;

(C) Substances, other than food, intended to affect the structure or any function of the body of man or animal; and

(D) Substances intended for use as a component of any article specified in subdivision (11)(A), (B) or (C). "Drug" does not include devices or their components, parts, or accessories;

(12) "Drug paraphernalia" means all equipment, products and materials of any kind which are used, intended for use, or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body, a controlled substance as defined in subdivision (4). "Drug paraphernalia" includes, but is not limited to:

(A) Isomerization devices used, intended for use, or designed for use in increasing the potency of any species of plant that is a controlled substance;

(B) Testing equipment used, intended for use, or designed for use in identifying, or in analyzing the strength, effectiveness or purity of controlled substances; and

(C) Objects used, intended for use, or designed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, such as:

(i) Metal, acrylic, glass, stone, or plastic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

(ii) Water pipes;

(iii) Carburetion tubes and devices;

(iv) Smoking and carburetion masks;

(v) Chamber pipes;

(vi) Carburetor pipes;

(vii) Electric pipes;

(viii) Chillums;

(ix) Bongs; and

(x) Ice pipes or chillers;

(13) "Immediate methamphetamine precursor" means ephedrine, pseudoephedrine or phenylpropanolamine, or their salts, isomers or salts of isomers, or any drug or other product that contains a detectable quantity of ephedrine, pseudoephedrine or phenylpropanolamine, or their salts, isomers or salts of isomers;

(14) "Immediate precursor" means a substance that the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, has found to be and by rule designates as being the principal compound commonly used or produced primarily for use, and that is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit manufacture;

(15) "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of a controlled substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container, except that "manufacture" does not include the preparation or compounding of a controlled substance by an individual for the individual's own use or the preparation, compounding, packaging, or labeling of a controlled substance by:

(A) A practitioner as an incident to administering or dispensing a controlled substance in the course of professional practice; or

(B) A practitioner, or an authorized agent under the practitioner's supervision, for the purpose of, or as an incident to, research, teaching or chemical analysis and not for sale;

(16) "Marijuana" means all parts of the plant cannabis, whether growing or not; the seeds thereof; the resin extracted from any part of the plant; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds or resin or any compound, mixture, or preparation which contains any quantity of these substances. The term "marijuana" does not include:

(A) Oil containing the substance cannabidiol, with less than nine-tenths of one percent (0.9%) of tetrahydrocannabinol, if:

(i) The bottle containing the oil is labeled by the manufacturer as containing cannabidiol in an amount less than nine-tenths of one percent (0.9%) of tetrahydrocannabinol; and

(ii) The person in possession of the oil retains:

(a) Proof of the legal order or recommendation from the issuing state; and

(b) Proof that the person or the person's immediate family member has been diagnosed with intractable seizures or epilepsy by a medical doctor or doctor of osteopathic medicine who is licensed to practice medicine in the state of Tennessee;

(B) Cannabis oil containing the substance cannabidiol, with less than nine tenths of one percent (0.9%) of tetrahydrocannabinol, including the necessary seeds and plants, when manufactured, processed, transferred, dispensed or possessed by a four-year public institution of higher education located in any county having a population of not less than seventy-two thousand three hundred (72,300) nor more than seventy-two thousand four hundred (72,400) according to the 2010 federal census or any subsequent federal census as part of a clinical research study on the treatment of intractable seizures;

(C) The mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture or preparation of the mature stalks, except the resin extracted from the mature stalks, fiber, oil or cake, or the sterilized seeds of the plant which are incapable of germination; or

(D) Industrial hemp as defined in § 43-26-102.

(17) "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(A) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate;

(B) Any salt, compound, isomer, derivative, or preparation thereof that is chemically equivalent or identical with any of the substances referred to in subdivision (17)(A), but not including the isoquinoline alkaloids of opium;

(C) Opium poppy and poppy straw; and

(D) Coca leaves and any salt, compound, derivative, or preparation of coca leaves, and any salt, compound, isomer, derivative, or preparation thereof that is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions of coca leaves that do not contain cocaine or ecgonine;

(18) "Opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. "Opiate" does not include, unless specifically designated as controlled under § 39-17-403, the dextrorotatory isomer of 3-methozy-methyl-morphinan and its salts (dextromethorphan). "Opiate" does not include its racemic and levorotatory forms;

(19) "Opium poppy" means the plant of the species papaver somniferium 1, except its seeds;

(20) "Person" means an individual, corporation, governmental subdivision or agency, business trust, estate, trust, partnership or association or any other legal entity;

(21) "Pharmacist" means a licensed pharmacist as defined by the laws of this state, and where the context so requires, the owner of a store or other place of business where controlled substances are compounded or dispensed by a licensed pharmacist; but nothing in this part or title 53, chapter 11, parts 3 and 4 shall be construed as conferring on a person who is not registered or licensed as a pharmacist any authority, right or privilege that is not granted to that person by the pharmacy laws of this state;

(22) "Poppy straw" means all parts, except the seeds, of the opium poppy after mowing;

(23) "Practitioner" means:

(A) A physician, dentist, optometrist, veterinarian, scientific investigator or other person licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state; or

(B) A pharmacy, hospital or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state;

(24) "Production" includes the manufacturing, planting, cultivating, growing or harvesting of a controlled substance;

(25) "State," when applied to a part of the United States, includes any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legal authority of the United States;

(26) "Ultimate user" means a person who lawfully possesses a controlled substance for the person's own use or for the use of a member of the person's household or for the administering to an animal owned by the person or by a member of the person's household; and

(27) "Wholesaler" means a person who supplies a controlled substance that the person has not produced or prepared, on official written orders, but not on prescriptions.



§ Second - of 2 versions of this section

39-17-402. Definitions for this part and title 53, chapter 11, parts 3 and 4. [Effective on July 1, 2018. See the version effective until July 1, 2018.].

As used in this part and title 53, chapter 11, parts 3 and 4, unless the context otherwise requires:

(1) "Administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means, to the body of a patient or research subject by:

(A) A practitioner or by the practitioner's authorized agent in the practitioner's presence; or

(B) The patient or research subject at the direction and in the presence of the practitioner;

(2) "Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser. "Agent" does not include a common or contract carrier, public warehouseman, or employee of the carrier or warehouseman;

(3) "Bureau" means the United States drug enforcement administration, United States department of justice, or its successor agency, except when used as the Tennessee bureau of investigation;

(4) "Controlled substance" means a drug, substance, or immediate precursor in Schedules I through VII of §§ 39-17-403 - 39-17-416;

(5) "Counterfeit substance" means a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor or dispenser other than the person who in fact manufactured, distributed, or dispensed the substance;

(6) "Deliver" or "delivery" means the actual, constructive, or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship;

(7) "Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery;

(8) "Dispenser" means a practitioner who dispenses;

(9) "Distribute" means to deliver other than by administering or dispensing a controlled substance;

(10) "Distributor" means a person who distributes;

(11) "Drug" means:

(A) Substances recognized as drugs in the United States Pharmacopoeia, official Homeopaths Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them;

(B) Substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or animal;

(C) Substances, other than food, intended to affect the structure or any function of the body of man or animal; and

(D) Substances intended for use as a component of any article specified in subdivision (11)(A), (B) or (C). "Drug" does not include devices or their components, parts, or accessories;

(12) "Drug paraphernalia" means all equipment, products and materials of any kind which are used, intended for use, or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body, a controlled substance as defined in subdivision (4). "Drug paraphernalia" includes, but is not limited to:

(A) Isomerization devices used, intended for use, or designed for use in increasing the potency of any species of plant that is a controlled substance;

(B) Testing equipment used, intended for use, or designed for use in identifying, or in analyzing the strength, effectiveness or purity of controlled substances; and

(C) Objects used, intended for use, or designed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, such as:

(i) Metal, acrylic, glass, stone, or plastic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

(ii) Water pipes;

(iii) Carburetion tubes and devices;

(iv) Smoking and carburetion masks;

(v) Chamber pipes;

(vi) Carburetor pipes;

(vii) Electric pipes;

(viii) Chillums;

(ix) Bongs; and

(x) Ice pipes or chillers;

(13) "Immediate methamphetamine precursor" means ephedrine, pseudoephedrine or phenylpropanolamine, or their salts, isomers or salts of isomers, or any drug or other product that contains a detectable quantity of ephedrine, pseudoephedrine or phenylpropanolamine, or their salts, isomers or salts of isomers;

(14) "Immediate precursor" means a substance that the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, has found to be and by rule designates as being the principal compound commonly used or produced primarily for use, and that is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit manufacture;

(15) "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of a controlled substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container, except that "manufacture" does not include the preparation or compounding of a controlled substance by an individual for the individual's own use or the preparation, compounding, packaging, or labeling of a controlled substance by:

(A) A practitioner as an incident to administering or dispensing a controlled substance in the course of professional practice; or

(B) A practitioner, or an authorized agent under the practitioner's supervision, for the purpose of, or as an incident to, research, teaching or chemical analysis and not for sale;

(16) (A) "Marijuana" means all parts of the plant cannabis, whether growing or not; the seeds of the plant; the resin extracted from any part of the plant; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds or resin;

(B) "Marijuana" does not include the mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture, or preparation of the mature stalks, except the resin extracted from the mature stalks, fiber, oil, or cake, or the sterilized seeds of the plant which are incapable of germination;

(C) "Marijuana" also does not include industrial hemp, as defined in § 43-26-102; and

(D) The term "marijuana" does not include oil containing the substance cannabidiol, with less than nine-tenths of one percent (0.9%) of tetrahydrocannabinol, if:

(i) The bottle containing the oil is labeled by the manufacturer as containing cannabidiol in an amount less than nine-tenths of one percent (0.9%) of tetrahydrocannabinol; and

(ii) The person in possession of the oil retains:

(a) Proof of the legal order or recommendation from the issuing state; and

(b) Proof that the person or the person's immediate family member has been diagnosed with intractable seizures or epilepsy by a medical doctor or doctor of osteopathic medicine who is licensed to practice medicine in the state of Tennessee;

(17) "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(A) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate;

(B) Any salt, compound, isomer, derivative, or preparation thereof that is chemically equivalent or identical with any of the substances referred to in subdivision (17)(A), but not including the isoquinoline alkaloids of opium;

(C) Opium poppy and poppy straw; and

(D) Coca leaves and any salt, compound, derivative, or preparation of coca leaves, and any salt, compound, isomer, derivative, or preparation thereof that is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions of coca leaves that do not contain cocaine or ecgonine;

(18) "Opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. "Opiate" does not include, unless specifically designated as controlled under § 39-17-403, the dextrorotatory isomer of 3-methozy-methyl-morphinan and its salts (dextromethorphan). "Opiate" does not include its racemic and levorotatory forms;

(19) "Opium poppy" means the plant of the species papaver somniferium 1, except its seeds;

(20) "Person" means an individual, corporation, governmental subdivision or agency, business trust, estate, trust, partnership or association or any other legal entity;

(21) "Pharmacist" means a licensed pharmacist as defined by the laws of this state, and where the context so requires, the owner of a store or other place of business where controlled substances are compounded or dispensed by a licensed pharmacist; but nothing in this part or title 53, chapter 11, parts 3 and 4 shall be construed as conferring on a person who is not registered or licensed as a pharmacist any authority, right or privilege that is not granted to that person by the pharmacy laws of this state;

(22) "Poppy straw" means all parts, except the seeds, of the opium poppy after mowing;

(23) "Practitioner" means:

(A) A physician, dentist, optometrist, veterinarian, scientific investigator or other person licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state; or

(B) A pharmacy, hospital or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state;

(24) "Production" includes the manufacturing, planting, cultivating, growing or harvesting of a controlled substance;

(25) "State," when applied to a part of the United States, includes any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legal authority of the United States;

(26) "Ultimate user" means a person who lawfully possesses a controlled substance for the person's own use or for the use of a member of the person's household or for the administering to an animal owned by the person or by a member of the person's household; and

(27) "Wholesaler" means a person who supplies a controlled substance that the person has not produced or prepared, on official written orders, but not on prescriptions.



§ 39-17-403 - Power to schedule dangerous drugs -- Federal determination -- Exclusions -- Revision and publication of schedules.

(a) The commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall administer this part and title 53, chapter 11, parts 3 and 4, and may add substances to or delete or reschedule all substances enumerated in the schedules in this part, pursuant to the procedures of the commissioner of mental health and substance abuse services upon the agreement of the commissioner of health. In making a determination regarding a substance, the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall consider the following:

(1) The actual or relative potential for abuse;

(2) The scientific evidence of its pharmacological effect, if known;

(3) The state of current scientific knowledge regarding the substance;

(4) The history and current pattern of abuse;

(5) The scope, duration and significance of abuse;

(6) The risk to the public health;

(7) The potential of the substance to produce psychic or physiological dependence liability; and

(8) Whether the substance is an immediate precursor of a substance already controlled under this section.

(b) After considering the factors enumerated in subsection (a), the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall make findings with respect thereto and issue a rule controlling the substance if the findings show the substance has a potential for abuse.

(c) If the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, designates a substance as an immediate precursor, substances that are precursors of the controlled precursor shall not be subject to control solely because they are precursors of the controlled precursor.

(d) If any substance is designated, rescheduled, or deleted as a controlled substance under federal law and notice thereof is given to the commissioner of mental health and substance abuse services, the commissioner, upon the agreement of the commissioner of health, shall similarly control the substance under this part and title 53, chapter 11, parts 3 and 4 after the expiration of thirty (30) days from publication in the Federal Register of a final order designating a substance as a controlled substance or rescheduling or deleting a substance, unless within that thirty-day period, the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, objects to inclusion, rescheduling or deletion. In that case, the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall publish the reasons for objection and afford all interested parties an opportunity to be heard. At the conclusion of the hearing, the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall publish a decision, which shall be final unless altered by statute. Upon publication of objection to inclusion, rescheduling, or deletion under this part, and title 53, chapter 11, parts 3 and 4 by the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, control under this part and title 53, chapter 11, parts 3 and 4 is stayed until a decision in the matter is published.

(e) Authority to control under this section does not extend to distilled spirits, wine, malt beverages or tobacco as those terms are defined or used elsewhere in this code.

(f) The commissioner shall exclude any nonnarcotic substance from a schedule if the substance may, under the Federal Food, Drug, and Cosmetic Act, compiled in 21 U.S.C. § 301 et seq., and the laws of this state, be lawfully sold over the counter without a prescription.

(g) The commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, in cooperation with the board of pharmacy shall revise and republish the schedules annually.



§ 39-17-404 - Name of drug.

The controlled substances listed or to be listed in the schedules in this part are included by whatever official, common, usual, chemical or trade name designated.



§ 39-17-405 - Criteria for Schedule I.

The commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall place a substance in Schedule I upon finding that the substance has:

(1) High potential for abuse; and

(2) No accepted medical use in treatment in the United States or lacks accepted safety for use in treatment under medical supervision.



§ 39-17-406 - Controlled substances in Schedule I.

(a) Schedule I consists of the drugs and other substances, by whatever official name, common or usual name, chemical name, or brand name designated, listed in this section.

(b) Opiates, unless specifically excepted or unless listed in another schedule, means any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation; provided, that for the purposes of subdivision (b)(34), 3-Methylfentanyl, only, "isomer" includes the optical and geometric isomers:

(1) Acetyl-alpha-methylfentanyl (N-[1-(1-methyl-2-phenethyl)-4-piperidinyl]-N-phenylacetamide);

(2) Acetylmethadol;

(3) Allylprodine;

(4) Alphacetylmethadol (except levo-alphacetylmethadol, also known as levo-alpha-acetylmethadol; levomethadyl acetate; or LAAM);

(5) Alphameprodine;

(6) Alphamethadol;

(7) Alpha-methylfentanyl (N-[1-(alpha-methyl-beta-phenyl) ethyl-4-piperidyl] propionanilide); 1-(1-methyl-2-phenylethyl)-4-(N-propanilido) piperidine;

(8) Alpha-methylthiofentanyl (N-[1-methyl-2-(2-thienyl) ethyl-4-piperidinyl]-N-phenylpropanamide);

(9) Benzethidine;

(10) Betacetylmethadol;

(11) Beta-hydroxyfentanyl (N-[1-(2-hydroxy-2-phenethyl)-4-piperidinyl]-N-phenylpropanamide);

(12) Beta-hydroxy-3-methylfentanyl

Other name: N-[1-(2-hydroxy-2-phenethyl)-3-methyl-4-piperidinyl]-N-phenylpropanamide;

(13) Betameprodine;

(14) Betamethadol;

(15) Betaprodine;

(16) Clonitazene;

(17) Dextromoramide;

(18) Diampromide;

(19) Diethylthiambutene;

(20) Difenoxin;

(21) Dimenoxadol;

(22) Dimepheptanol;

(23) Dimethylthiambutene;

(24) Dioxaphetyl butyrate;

(25) Dipipanone;

(26) Ethylmethylthiambutene;

(27) Etonitazene;

(28) Etoxeridine;

(29) Furethidine;

(30) Hydroxypethidine;

(31) Ketobemidone;

(32) Levomoramide;

(33) Levophenacylmorphan;

(34) 3-Methylfentanyl (N-[3-methyl-1-(2-phenylethyl)-4-piperidyl]-N-phenylpropanamide);

(35) 3-Methylthiofentanyl (N-[3-methyl-1-(2-thienyl)ethyl-4-piperidinyl]-N-phenylpropanamide);

(36) Morpheridine;

(37) MPPP (1-methyl-4-phenyl-4-propionoxypiperidine);

(38) Noracymethadol;

(39) Norlevorphanol;

(40) Normethadone;

(41) Norpipanone;

(42) Para-fluorofentanyl (N-(4-fluorophenyl)-N-[1-(2-phenethyl)-4-piperidinyl] propanamide);

(43) PEPAP (1-(2-phenethyl)-4-phenyl-4-acetoxypiperidine);

(44) Phenadoxone;

(45) Phenampromide;

(46) Phenomorphan;

(47) Phenoperidine;

(48) Piritramide;

(49) Proheptazine;

(50) Properidine;

(51) Propiram;

(52) Racemoramide;

(53) Thiofentanyl (N-phenyl-N-[1-(2-thienyl)ethyl-4-piperidinyl]-propanamide);

(54) Tilidine; or

(55) Trimeperidine.

(c) Opium derivatives, unless specifically excepted or unless listed in another schedule, means any of the following opium derivatives, its salts, isomers, and salts of isomers, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Acetorphine;

(2) Acetyldihydrocodeine;

(3) Benzylmorphine;

(4) Codeine methylbromide;

(5) Codeine-N-Oxide;

(6) Cyprenorphine;

(7) Desomorphine;

(8) Dihydromorphine;

(9) Drotebanol;

(10) Etorphine (except hydrochloride salt);

(11) Heroin;

(12) Hydromorphinol;

(13) Methyldesorphine;

(14) Methyldihydromorphine;

(15) Morphine methylbromide;

(16) Morphine methylsulfonate;

(17) Morphine-N-Oxide;

(18) Myrophine;

(19) Nicocodeine;

(20) Nicomorphine;

(21) Normorphine;

(22) Pholcodine; or

(23) Thebacon.

(d) Hallucinogenic substances, unless specifically excepted or unless listed in another schedule, means any material, compound mixture, or preparation that contains any quantity of the following hallucinogenic substances, or that contains any of its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specified chemical designation; provided, that for purposes of this subsection (d) only, "isomer" includes the optical, positional, and geometric isomers:

(1) Alpha-ethyltryptamine

Other names: etryptamine; Monase; [alpha]-ethyl-1H-indole-3-ethanamine; 3-(2- aminobutyl) indole; [alpha]-ET; and AET; ET; Trip;

(2) Alpha-methyltryptamine

Other name: AMT;

(3) 4-Bromo-2,5-dimethoxyamphetamine

Other names: 4-Bromo-2,5-dimethoxy-[alpha]-methylphenethylamine; 4-bromo-2,5-DMA;

(4) 4-Bromo-2,5-dimethoxyphenethylamine

Other names: 2-(4-bromo-2, 5-dimethoxyphenyl)-1-aminoethane; alpha-desmethyl DOB; 2C-B; Nexus;

(5) 2-(4-Bromo-2,5-dimethoxyphenyl)-N-(2-methoxybenzyl)ethanamine

Other names: 25B-NBOMe; 2C-B-NBOMe; 25B; Cimbi-36;

(6) Bufotenine

Other names: 3-([beta]-Dimethylaminoethyl)-5-hydroxyindole; 3-(2-dimethylaminoethyl) 5-indolol; N,N-dimethylserotonin; 5-hydroxy-N,N-dimethyltryptamine; mappine;

(7) 2-(4-Chloro-2,5-dimethoxyphenyl)-N-(2-methoxybenzyl)ethanamine

Other names: 25C-NBOMe; 2C-C-NBOMe; 25C; Cimbi-82;

(8) Diethyltryptamine

Other names: N,N-Diethyltryptamine; DET;

(9) 2,5-Dimethoxyamphetamine

Other names: 2,5-Dimethoxy-[alpha]-methylphenethylamine; 2,5-DMA;

(10) 2,5-Dimethoxy-4-ethylamphetamine

Other name: DOET;

(11) 2,5-Dimethoxy-4-(n)-propylthiophenethylamine

Other name: 2C-T-7;

(12) Dimethyltryptamine

Other name: DMT;

(13) Ethylamine analog of phencyclidine

Other names: N-Ethyl-1-phenylcyclohexylamine; (1-phenylcyclohexyl) ethylamine; N-(1-phenylcyclohexyl) ethylamine; cyclohexamine; PCE;

(14) Ibogaine

Other names: 7-Ethyl-6,6[beta],7,8,9,10,12,13-octahydro-2-methoxy-6,9-methano-5H-pyrido [1', 2':1, 2] azepino [5,4-b] indole; Tabernanthe iboga;

(15) 2-(4-Iodo-2,5-dimethoxyphenyl)-N-(2-methoxybenzyl)ethanamine

Other names: 25I-NBOMe; 2C-I-NBOMe; 25I; Cimbi-5;

(16) Lysergic acid diethylamide

Other name: LSD;

(17) Mescaline

Other name: Constituent of "Peyote" cacti;

(18) 4-Methoxyamphetamine

Other names: 4-Methoxy-[alpha]-methylphenethylamine; paramethoxyamphetamine; PMA;

(19) 5-Methoxy-3,4-methylenedioxy-amphetamine;

(20) 5-Methoxy-N,N-diisopropyltryptamine

Other name: 5-MeO-DIPT;

(21) 5-Methoxy-N,N-dimethyltryptamine

Other names: 5-methoxy-3-[2-(dimethylamino)ethyl]indole; 5-MeO-DMT;

(22) 4-Methyl-2,5-dimethoxy-amphetamine

Other names: 4-methyl-2,5-dimethoxy-[alpha]-methylphenethylamine; DOM; STP;

(23) 3,4-Methylenedioxy amphetamine;

(24) 3,4-Methylenedioxymethamphetamine

Other name: MDMA;

(25) 3,4-Methylenedioxy-N-ethylamphetamine

Other names: N-ethyl-alpha-methyl-3,4(methylenedioxy)phenethylamine; N-ethyl MDA; MDE; MDEA;

(26) 3,4-Methylenedioxy-N-methylcathinone

Other name: Methylone;

(27) N-Ethyl-3-piperidyl benzilate;

(28) N-Hydroxy-3,4-methylenedioxyamphetamine

Other names: N-hydroxy-alpha-methyl-3,4(methylenedioxy)phenethylamine; N-hydroxy MDA;

(29) N-methyl-3-piperidyl benzilate;

(30) Parahexyl

Other names: 3-Hexyl-1-hydroxy-7,8,9,10-tetrahydro-6,6,9-trimethyl-6H-dibenzo[b,d]pyran; Synhexyl;

(31) Peyote

Meaning all parts of the plant presently classified botanically as Lophophora williamsii Lemaire, whether growing or not, the seeds thereof, any extract from any part of such plant, and every compound, manufacture, salts, derivative, mixture, or preparation of such plant, its seeds, or extracts (Interprets 21 U.S.C. § 812(c), Schedule I(c)(12));

(32) Psilocybin (constituent of magic mushrooms);

(33) Psilocyn (constituent of magic mushrooms);

(34) Pyrrolidine analog of phencyclidine (1-(1-phenylcyclohexyl)-pyrrolidine)

Other names: PCPy; PHP;

(35) 1-[1-(2-Thienyl)cyclohexyl]pyrrolidine

Other name: TCPy;

(36) 4-Methylmethcathinone

Other names: Mephedrone; Methpadrone; 4-MMC;

(37) 3,4-Methylenedioxypyrovalerone

Other name: MDPV;

(38) 2-(2,5-Dimethoxy-4-ethylphenyl)ethanamine (2C-E);

(39) 2-(2,5-Dimethoxy-4-methylphenyl)ethanamine (2C-D);

(40) 2-(4-Chloro-2,5-dimethoxyphenyl)ethanamine (2C-C);

(41) 2-(4-Iodo-2,5-dimethoxyphenyl)ethanamine (2C-I);

(42) 2-[4-(Ethylthio)-2,5-dimethoxyphenyl]ethanamine (2C-T-2);

(43) 2-[4-(Isopropylthio)-2,5-dimethoxyphenyl]ethanamine (2C-T-4);

(44) 2-(2,5-Dimethoxyphenyl)ethanamine (2C-H);

(45) 2-(2,5-Dimethoxy-4-nitro-phenyl)ethanamine (2C-N);

(46) 2-(2,5-Dimethoxy-4-(n)-propylphenyl)ethanamine (2C-P);

(47) Thiophene analog of phencyclidine

Other names: 1-[1-(2-thienyl)-cyclohexyl]-piperidine; 2-thienyl analog of phencyclidine; TPCP; TCP;

(48) 3, 4, 5-Trimethoxy amphetamine;

(49) (1-pentyl-1H-indol-3-yl)(2,2,3,3-tetramethylcyclopropyl)methanone, its optical, positional, and geometric isomers, salts, and salts of isomers

Other names: UR-144; 1-pentyl-3-(2,2,3,3-tetramethylcyclopropoyl)indole;

(50) [1-(5-Fluoro-pentyl)-1H-indol-3-yl](2,2,3,3-tetramethylcyclopropyl)methanone, its optical, positional, and geometric isomers, salts, and salts of isomers

Other names: 5-fluoro-UR-144; 5-F-UR-144; XLR-11; 1-(5-fluoro-pentyl)-3-(2,2,3,3-tetramethylcyclopropoyl)indole; or

(51) N-(1-adamantyl)-1-pentyl-1H-indazole-3-carboxamide, its optical, positional, and geometric isomers, salts, and salts of isomers

Other names: APINACA; AKB-48;

(52) 25H-NBOMe, being any compound structurally derived from 2-(2,5-dimethoxyphenyl)-N-(2-methoxybenzyl) ethanamine structure with substitution in either phenyl ring to any extent.

(e) Depressants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specified chemical designation:

(1) Gamma-hydroxybutyric acid

Other names: GHB; gamma-hydroxybutyrate; 4-hydroxybutyrate; 4-hydroxybutanoic acid; sodium oxybate; sodium oxybutyrate;

(2) Mecloqualone; or

(3) Methaqualone.

(f) Stimulants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1) Alpha-pyrrolidinobutiophenone, its optical, positional, and geometric isomers, salts, and salts of isomers

Other names: [alpha]-PBP; 1-phenyl-2-(pyrrolidin-1-yl)butan-1-one;

(2) Alpha-pyrrolidinopentiophenone, its optical, positional, and geometric isomers, salts, and salts of isomers

Other names: [alpha]-PVP; [alpha]-pyrrolidinovalerophenone; 1-phenyl-2-(pyrrolidin-1-yl)pentan-1-one;

(3) Aminorex

Other names: aminoxaphen; 2-amino-5-phenyl-2-oxazoline; or 4,5-dihydro-5-phenyl-2-oxazolamine;

(4) Butylone, its optical, positional, and geometric isomers, salts, and salts of isomers

Other names: bk-MBDB; 1-(1,3-benzodioxol-5-yl)-2-(methylamino)butan-1-one;

(5) Cathinone

Other names: 2-amino-1-phenyl-1-propanone; alpha-aminopropiophenone; 2-aminopropiophenone; norephedrone; constituent of catha edulis or "Khat" plant;

(6) 3-Fluoro-N-methylcathinone, its optical, positional, and geometric isomers, salts, and salts of isomers

Other names: 3-FMC; 1-(3-fluorophenyl)-2-(methylamino)propan-1-one;

(7) 4-Fluoro-N-methylcathinone, its optical, positional, and geometric isomers, salts, and salts of isomers

Other names: 4-FMC; flephedrone; 1-(4-fluorophenyl)-2-(methylamino)propan-1-one;

(8) Fenethylline;

(9) Methcathinone, its salts, optical isomers, and salts of optical isomers

Other names: 2-(methylamino)-propiophenone; alpha-(methylamino) propiophenone; 2-(methylamino)-1-phenylpropan-1-one; alpha-N-methylaminopropiophenone; monomethylpropion; ephedrone; N-methylcathinone; methylcathinone; AL-464; AL-422; AL-463; and UR1432;

(10) (+/-)cis-4-methylaminorex (cis isomer)

Other name: (+/-)cis-4,5-dihydro-4-methyl-5-phenyl-2-oxazolamine;

(11) 4-Methyl-N-ethylcathinone, its optical, positional, and geometric isomers, salts, and salts of isomers

Other names: 4-MEC; 2-(ethylamino)-1-(4-methylphenyl)propan-1-one;

(12) 4-Methyl-alpha-pyrrolidinopropiophenone, its optical, positional, and geometric isomers, salts, and salts of isomers

Other names: 4-MePPP; MePPP; 4-methyl-[alpha]-pyrrolidinopropiophenone; 1-(4-methylphenyl)-2-(pyrrolidin-1-yl)-propan-1-one;

(13) Naphyrone, its optical, positional, and geometric isomers, salts, and salts of isomers

Other names: naphthylpyrovalerone; 1-(naphthalen-2-yl)-2-(pyrrolidin-1-yl)pentan-1-one;

(14) N-Benzylpiperazine

Other names: BZP; 1-benzylpiperazine;

(15) N-Ethylamphetamine;

(16) N,N-Dimethylamphetamine

Other names: N,N-alpha-trimethyl-benzeneethanamine; N,N-alpha-trimethylphenethylamine;

(17) Pentedrone, its optical, positional, and geometric isomers, salts, and salts of isomers

Other names: [alpha]-methylaminovalerophenone; 2-(methylamino)-1-phenylpentan-1-one; or

(18) Pentylone, its optical, positional, and geometric isomers, salts, and salts of isomers

Other names: bk-MBDP; 1-(1,3-benzodioxol-5-yl)-2-(methylamino)pentan-1-one.

(g) Cannabimimetic agents, unless specifically exempted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances, or that contains their salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) 5-(1,1-Dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol (CP-47,497);

(2) 5-(1,1-Dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol (cannabicyclohexanol or CP-47,497 C8-homolog);

(3) 1-Pentyl-3-(1-naphthoyl)indole (JWH-018 and AM678);

(4) 1-Butyl-3-(1-naphthoyl)indole (JWH-073);

(5) 1-Hexyl-3-(1-naphthoyl)indole (JWH-019);

(6) 1-[2-(4-Morpholinyl)ethyl]-3-(1-naphthoyl)indole (JWH-200);

(7) 1-Pentyl-3-(2-methoxyphenylacetyl)indole (JWH-250);

(8) 1-Pentyl-3-[1-(4-methoxynaphthoyl)]indole (JWH-081);

(9) 1-Pentyl-3-(4-methyl-1-naphthoyl)indole (JWH-122);

(10) 1-Pentyl-3-(4-chloro-1-naphthoyl)indole (JWH-398);

(11) 1-(5-Fluoropentyl)-3-(1-naphthoyl)indole (AM2201);

(12) 1-(5-Fluoropentyl)-3-(2-iodobenzoyl)indole (AM694);

(13) 1-Pentyl-3-[(4-methoxy)-benzoyl]indole (SR-19 and RCS-4);

(14) 1-Cyclohexylethyl-3-(2-methoxyphenylacetyl)indole 7008 (SR-18 and RCS-8);

(15) 1-Pentyl-3-(2-chlorophenylacetyl)indole (JWH-203);

(16) N-(1-amino-3-methyl-1-oxobutan-2-yl)-1-(4-fluorobenzyl)-1H-indazole-3-carboxamide, its optical, positional, and geometric isomers, salts, and salts of isomers

Other name: AB-FUBINACA;

(17) N-(1-amino-3,3-dimethyl-1-oxobutan-2-yl)-1-pentyl-1H-indazole-3-carboxamide, its optical, positional, and geometric isomers, salts, and salts of isomers

Other name: ADB-PINACA;

(18) Quinolin-8-yl 1-(5-fluoropentyl)-1H-indole-3-carboxylate, its optical, positional, and geometric isomers, salts, and salts of isomers

Other names: 5-fluoro-PB-22; 5F-PB-22; or

(19) Quinolin-8-yl 1-pentyl-1H-indole-3-carboxylate, its optical, positional, and geometric isomers, salts, and salts of isomers

Other names: PB-22; QUPIC.



§ 39-17-407 - Criteria for Schedule II.

The commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall place a substance in Schedule II upon finding that:

(1) The substance has high potential for abuse;

(2) The substance has currently accepted medical use in treatment in the United States, or currently accepted medical use with severe restrictions; and

(3) The abuse of the substance may lead to severe psychic or physical dependence.



§ 39-17-408 - Controlled substances in Schedule II.

(a) Schedule II consists of the drugs and other substances, by whatever official name, common or usual name, chemical name, or brand name designated, listed in this section.

(b) Substances, vegetable origin or chemical synthesis, unless specifically excepted or unless listed in another schedule, means any of the following substances whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(1) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate excluding apomorphine, dextrorphan, thebaine-derived butorphanol, nalmefene, nalbuphine, naloxone, and naltrexone, and their respective salts, but including the following:

(A) Codeine;

(B) Dihydroetorphine;

(C) Ethylmorphine;

(D) Etorphine hydrochloride;

(E) Granulated opium;

(F) Hydrocodone;

(G) Hydromorphone;

(H) Metopon;

(I) Morphine;

(J) Opium extracts;

(K) Opium fluid;

(L) Oripavine;

(M) Oxycodone;

(N) Oxymorphone;

(O) Powdered opium;

(P) Raw opium;

(Q) Thebaine; or

(R) Tincture of opium;

(2) Any salt, compound, derivative, or preparation thereof that is chemically equivalent or identical with any of the substances referred to in subdivision (b)(1), except that these substances shall not include the isoquinoline alkaloids of opium;

(3) Opium poppy and poppy straw;

(4) Coca leaves and any salt, compound, derivative, or preparation of coca leaves (including cocaine and ecgonine and their salts, isomers, derivatives, and salts of isomers and derivatives), and any salt, compound, derivative, or preparation thereof that is chemically equivalent or identical with any of these substances, except that the substances shall not include decocainized coca leaves or extraction of coca leaves, which extractions do not contain cocaine or ecgonine; or

(5) Concentrate of poppy straw (the crude extract of poppy straw in either liquid, solid, or powder form that contains the phenanthrene alkaloids of the opium poppy).

(c) Opiates, unless specifically excepted or unless in another schedule, means any of the following opiates, including its isomers, esters, ethers, salts, and salts of isomers, esters, and ethers whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation, dextrorphan and levopropoxyphene excepted:

(1) Alfentanil;

(2) Alphaprodine;

(3) Anileridine;

(4) Bezitramide;

(5) Carfentanil;

(6) Dextropropoxyphene (bulk, non-dosage forms);

(7) Dihydrocodeine;

(8) Diphenoxylate;

(9) Fentanyl;

(10) Isomethadone;

(11) Levo-alphacetylmethadol

Other names: levo-alpha-acetylmethadol; levomethadyl acetate; LAAM;

(12) Levomethorphan;

(13) Levorphanol;

(14) Metazocine;

(15) Methadone;

(16) Methadone-Intermediate; 4-cyano-2-dimethylamino-4,4-diphenyl butane;

(17) Moramide-Intermediate; 2-methyl-3-morpholino-1,1-diphenylpropane-carboxylic acid;

(18) Pethidine (meperidine);

(19) Pethidine-Intermediate-A; 4-cyano-1-methyl-4-phenylpiperidine;

(20) Pethidine-Intermediate-B; ethyl-4-phenylpiperidine-4-carboxylate;

(21) Pethidine-Intermediate-C; 1-methyl-4-phenylpiperidine-4-carboxylic acid;

(22) Phenazocine;

(23) Piminodine;

(24) Racemethorphan;

(25) Racemorphan;

(26) Remifentanil;

(27) Sufentanil; or

(28) Tapentadol.

(d) Stimulants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system:

(1) Amphetamine, its salts, optical isomers, and salts of its optical isomers;

(2) Methamphetamine, its salts, isomers, and salts of its isomers;

(3) Phenmetrazine and its salts;

(4) Methylphenidate; or

(5) Lisdexamfetamine, its salts, isomers, and salts of its isomers.

(e) Depressants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Amobarbital;

(2) Glutethimide;

(3) Pentobarbital;

(4) Phencyclidine; or

(5) Secobarbital.

(f) Hallucinogenic substances:

(1) Nabilone

Other names: (+/-)-trans-3-(1,1-dimethylheptyl)-6,6a,7,8,10,10a-hexahydro-1-hydroxy-6,6-dimethyl-9H-dibenzo[b,d]pyran-9-one.

(g) Immediate precursors, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances:

(1) Immediate precursor to amphetamine and methamphetamine:

(A) Phenylacetone

Other names: phenyl-2-propanone; P2P; benzyl methyl ketone; methyl benzyl ketone;

(2) Immediate precursors to phencyclidine (PCP):

(A) 1-phenylcyclohexylamine;

(B) 1-piperidinocyclohexanecarbonitrile (PCC); or

(3) Immediate precursor to fentanyl:

(A) 4-anilino-N-phenethyl-4-piperidine (ANPP).



§ 39-17-409 - Criteria for Schedule III.

The commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall place a substance in Schedule III upon finding that:

(1) The substance has a potential for abuse less than the substances listed in Schedules I and II;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substance may lead to moderate or low physical dependence or high psychological dependence.



§ 39-17-410 - Controlled substances in Schedule III.

(a) Schedule III consists of the drugs and other substances by whatever official name, common or usual name, chemical name, or brand name designated, listed in this section.

(b) Stimulants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers (whether optical, positional, or geometric), and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Those compounds, mixtures, or preparations in dosage unit form containing any stimulant substances listed in Schedule II, which compounds, mixtures, or preparations were listed on August 25, 1971, as excepted compounds under 21 CFR 1308.32, and any other drug of the quantitative composition shown in that list for those drugs or that is the same except that it contains a lesser quantity of controlled substances;

(2) Benzphetamine;

(3) Clorphentermine;

(4) Clortermine; or

(5) Phendimetrazine.

(c) Depressants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances having a depressant effect on the central nervous system:

(1) Any compound, mixture, or preparation containing:

(A) Amobarbital;

(B) Secobarbital;

(C) Pentobarbital;

or any salt thereof and one (1) or more other active medicinal ingredients that are not listed in any schedule;

(2) Any suppository dosage form containing:

(A) Amobarbital;

(B) Secobarbital;

(C) Pentobarbital;

or any salt of these drugs and approved by the federal food and drug administration for marketing only as a suppository;

(3) Any substance that contains any quantity of a derivative of barbituric acid or any salt thereof. Examples include the following drugs:

(A) Aprobarbital;

(B) Butabarbital (secbutabarbital);

(C) Butalbital;

(D) Butobarbital (butethal);

(E) Talbutal;

(F) Thiamylal;

(G) Thiopental; or

(H) Vinbarbital;

(4) Chlorhexadol;

(5) Embutramide;

(6) Gamma hydroxybutyric acid preparations. Any drug product containing gamma hydroxybutyric acid, including its salts, isomers, and salts of isomers, for which an application is approved under § 505 of the federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301 et seq.);

(7) Ketamine, its salts, isomers, and salts of isomers

Other name: (+/-)-2-(2-chlorophenyl)-2-(methylamino)-cyclohexanone;

(8) Lysergic acid;

(9) Lysergic acid amide;

(10) Methyprylon;

(11) Perampanel, and its salts, isomers, and salts of isomers;

(12) Sulfondiethylmethane;

(13) Sulfonethylmethane;

(14) Sulfonmethane; or

(15) Tiletamine and zolazepam or any salt of tiletamine or zolazepam:

(A) Other name for a tiletamine-zolazepam combination product: Telazol(R);

(B) Other name for tiletamine: 2-(ethylamino)-2-(2-thienyl)-cyclohexanone; and

(C) Other names for zolazepam: 4-(2-fluorophenyl)-6,8-dihydro-1,3,8-trimethylpyrazolo[3,4-e],[1,4]-diazepin-7(1H)-one; flupyrazapon.

(d) Nalorphine.

(e) Narcotic drugs, unless specifically excepted or unless listed in another schedule, means:

(1) Any material, compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(A) Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(B) Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one (1) or more active, non-narcotic ingredients in recognized therapeutic amounts;

(C) Not more than 1.8 grams of dihydrocodeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one (1) or more active non-narcotic ingredients in recognized therapeutic amounts;

(D) Not more than 300 milligrams of ethylmorphine per 100 milliliters or not more than 15 milligrams per dosage unit, with one (1) or more active non-narcotic ingredients in recognized therapeutic amounts;

(E) Not more than 500 milligrams of opium per 100 milliliters or per 100 grams or not more than 25 milligrams per dosage unit, with one (1) or more active, non-narcotic ingredients in recognized therapeutic amounts; or

(F) Not more than 50 milligrams of morphine per 100 milliliters or per 100 grams, with one (1) or more active, non-narcotic ingredients in recognized therapeutic amounts;

(2) Any material, compound, mixture, or preparation containing any of the following narcotic drug or its salts:

(A) Buprenorphine.

(f) Anabolic steroids, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation containing any quantity of the following substances, including its salts, esters, and ethers:

(1) Anabolic steroids:

(A) 3[Alpha],17[beta]-dihydroxy-5a-androstane;

(B) 5[Alpha]-androstan-3,17-dione;

(C) 17[Alpha]-methyl-3[alpha],17[beta]-dihydroxy-5a-androstane;

(D) 17[Alpha]-methyl-3[beta],17[beta]-dihydroxy-5a-androstane;

(E) 17[Alpha]-methyl-3[beta],17[beta]-dihydroxyandrost-4-ene;

(F) 17[Alpha]-methyl-delta1-dihydrotestosterone (17[beta]-hydroxy-17[alpha]-methyl-5[alpha]-androst-1-en-3-one) (a.k.a. "17-[alpha]-methyl-1-testosterone");

(G) 17[Alpha]-methyl-4-hydroxynandrolone (17[alpha]-methyl-4-hydroxy-17[beta]-hydroxyestr-4-en-3-one);

(H) 1-Androstenediol (3[alpha],17[beta]-dihydroxy-5[alpha]-androst-1-ene);

(I) 1-Androstenediol (3[beta],17[beta]-dihydroxy-5[alpha]-androst-1-ene);

(J) 4-Androstenediol (3[beta],17[beta]-dihydroxy-androst-4-ene);

(K) 5-Androstenediol (3[beta],17[beta]-dihydroxy-androst-5-ene);

(L) 1-Androstenedione (5[alpha]-androst-1-en-3,17-dione);

(M) 4-Androstenedione (androst-4-en-3,17-dione);

(N) 5-Androstenedione (androst-5-en-3,17-dione);

(O) 3[Beta],17-dihydroxy-5a-androstane;

(P) 13[Beta]-ethyl-17[beta]-hydroxygon-4-en-3-one;

(Q) Bolasterone (7[alpha],17[alpha]-dimethyl-17[beta]- hydroxyandrost-4-en-3-one);

(R) Boldenone (17[beta]-hydroxyandrost-1,4-diene-3-one);

(S) Boldione (androsta-1,4-diene-3,17-dione);

(T) Calusterone (7[beta],17[alpha]-dimethyl-17[beta]- hydroxyandrost-4-en-3-one);

(U) Chlorotestosterone;

(V) Clostebol (4-chloro-17[beta]-hydroxyandrost-4-en-3-one);

(W) Dehydrochloromethyltestosterone (4-chloro-17[beta]- hydroxy-17[alpha]-methylandrost-1,4-dien-3-one);

(X) [Delta]1-dihydrotestosterone (a.k.a. "1-testosterone") (17[beta]-hydroxy-5[alpha]-androst-1-en-3-one);

(Y) Desoxymethyltestosterone (17[alpha]-methyl-5[alpha]-androst-2-en-17[beta]-ol)

Other name: madol;

(Z) 4-Dihydrotestosterone (17[beta]-hydroxyandrostan-3-one);

(AA) Drostanolone (17[beta]-hydroxy-2[alpha]-methyl-5[alpha]-androstan-3-one);

(BB) Ethylestrenol (17[alpha]-ethyl-17[beta]-hydroxyestr-4-ene);

(CC) Fluoxymesterone (9-fluoro-17[alpha]-methyl-11[beta],17[beta]-dihydroxyandrost-4-en-3-one);

(DD) Formebolone (2-formyl-17[alpha]-methyl-11[alpha],17[beta]-dihydroxyandrost-1,4-dien-3-one);

(EE) Furazabol (17[alpha]-methyl-17[beta]- hydroxyandrostano[2,3-c]-furazan);

(FF) 4-hydroxy-19-nortestosterone (4,17[beta]-dihydroxy-estr-4-en-3-one);

(GG) 4-hydroxytestosterone (4,17[beta]-dihydroxy-androst-4-en-3-one);

(HH) Mestanolone (17[alpha]-methyl-17[beta]-hydroxy-5[alpha]-androstan-3-one);

(II) Mesterolone (1[alpha]methyl-17[beta]-hydroxy-[5[alpha]]-androstan-3-one);

(JJ) Methandienone (17[alpha]-methyl-17[beta]-hydroxyandrost-1,4-diene-3-one);

(KK) Methandranone;

(LL) Methandriol (17[alpha]-methyl-3[beta],17[beta]- dihydroxyandrost-5-ene);

(MM) Methandrostenolone;

(NN) Methasterone (2[alpha],17[alpha]-dimethyl-5[alpha]-androstan-17[beta]-ol-3-one);

(OO) Methenolone (1-methyl-17[beta]-hydroxy-5[alpha]-androst-1-en-3-one);

(PP) Methyldienolone (17[alpha]-methyl-17[beta]-hydroxyestra-4, 9(10)-dien-3-one);

(QQ) Methyltestosterone (17[alpha]-methyl-17[beta]- hydroxyandrost-4-en-3-one);

(RR) Methyltrienolone (17[alpha]-methyl-17[beta]-hydroxyestra-4,9,11-trien-3-one);

(SS) Mibolerone (7[alpha],17[alpha]-dimethyl-17[beta]- hydroxyestr-4-en-3-one);

(TT) Nandrolone (17[beta]-hydroxyestr-4-en-3-one);

(UU) 19-Nor-4,9(10)-androstadienedione (estra-4,9(10)-diene-3,17-dione);

(VV) 19-Nor-4-androstenediol (3[alpha],17[beta]-dihydroxyestr-4-ene);

(WW) 19-Nor-4-androstenediol (3[beta],17[beta]-dihydroxyestr-4-ene);

(XX) 19-Nor-5-androstenediol (3[alpha],17[beta]-dihydroxyestr-5-ene);

(YY) 19-Nor-5-androstenediol (3[beta],17[beta]-dihydroxyestr-5-ene);

(ZZ) 19-Nor-4-androstenedione (estr-4-en-3,17-dione);

(AAA) 19-Nor-5-androstenedione (estr-5-en-3,17-dione);

(BBB) Norbolethone (13[beta],17[alpha]-diethyl-17[beta]- hydroxygon-4-en-3-one);

(CCC) Norclostebol (4-chloro-17[beta]-hydroxyestr-4-en-3-one);

(DDD) Norethandrolone (17[alpha]-ethyl-17[beta]-hydroxyestr-4-en-3-one);

(EEE) Normethandrolone (17[alpha]-methyl-17[beta]- hydroxyestr-4-en-3-one);

(FFF) Oxandrolone (17[alpha]-methyl-17[beta]-hydroxy-2-oxa-[5[alpha]]-androstan-3-one);

(GGG) Oxymesterone (17[alpha]-methyl-4,17[beta]- dihydroxyandrost-4-en-3-one);

(HHH) Oxymetholone (17[alpha]-methyl-2-hydroxymethylene-17[beta]-hydroxy-[5[alpha]]-androstan-3-one);

(III) Prostanozol (17[beta]-hydroxy-5[alpha]-androstano[3,2-c]pyrazole);

(JJJ) Stanolone;

(KKK) Stanozolol (17[alpha]-methyl-17[beta]-hydroxy-[5[alpha]]-androst-2-eno[3,2-c]-pyrazole);

(LLL) Stenbolone (17[beta]-hydroxy-2-methyl-[5alpha]-androst-1-en-3-one);

(MMM) Testolactone (13-hydroxy-3-oxo-13,17-secoandrosta-1,4-dien-17-oic acid lactone);

(NNN) Testosterone (17[beta]-hydroxyandrost-4-en-3-one);

(OOO) Tetrahydrogestrinone (13[beta],17[alpha]-diethyl- 17[beta]-hydroxygon-4,9,11-trien-3-one); or

(PPP) Trenbolone (17[beta]-hydroxyestr-4,9,11-trien-3-one);

(2) Any salt, ester, or ether of a drug or substance described in this subsection (f), except such term does not include an anabolic steroid that is expressly intended for administration through implants to cattle or other nonhuman species and that has been approved by the United States secretary of health and human services for such administration. If any person prescribes, dispenses, or distributes such steroid for human use, the person shall be considered to have prescribed, dispensed, or distributed an anabolic steroid within the meaning of this subsection (f); or

(3) Anabolic steroids with a combination of estrogens intended for administration to hormone deficient women are exempt from this rule unless such steroids are prescribed, dispensed, or distributed to women who are not hormone deficient.

(g) Hallucinogenic substances:

(1) Dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a United States food and drug administration approved product

Other names: (6aR-trans)-6a,7,8,10a-tetrahydro-6,6,9-trimethyl-3-pentyl-6-H-dibenzo[b,d]pyran-1-ol or (-)-delta-9-(trans)-tetrahydrocannabinol.



§ 39-17-411 - Criteria for Schedule IV.

The commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall place a substance in Schedule IV upon finding that:

(1) The substance has a low potential for abuse relative to substances in Schedule III;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substance may lead to limited physical dependence or psychological dependence relative to the substances in Schedule III.



§ 39-17-412 - Controlled substances in Schedule IV.

(a) Schedule IV consists of the drugs and other substances, by whatever official name, common or usual name, chemical name, or brand name designated, listed in this section.

(b) Narcotic drugs, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(1) Not more than 1 milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit; or

(2) Dextropropoxyphene (alpha-(+)-4-dimethylamino-1,2-diphenyl-3-methyl-2-propionoxybutane).

(c) Depressants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Alfaxalone;

(2) Alprazolam;

(3) Barbital;

(4) Bromazepam;

(5) Camazepam;

(6) Carisoprodol

Other name: Soma(r);

(7) Chloral betaine;

(8) Chloral hydrate;

(9) Chlordiazepoxide;

(10) Clobazam;

(11) Clonazepam;

(12) Clorazepate;

(13) Clotiazepam;

(14) Cloxazolam;

(15) Delorazepam;

(16) Diazepam;

(17) Dichloralphenazone;

(18) Estazolam;

(19) Eszopiclone;

(20) Ethchlorvynol;

(21) Ethinamate;

(22) Ethyl loflazepate;

(23) Fludiazepam;

(24) Flunitrazepam;

(25) Flurazepam;

(26) Fospropofol;

(27) Halazepam;

(28) Haloxazolam;

(29) Ketazolam;

(30) Loprazolam;

(31) Lorazepam;

(32) Lormetazepam;

(33) Mebutamate;

(34) Medazepam;

(35) Meprobamate;

(36) Methohexital;

(37) Methylphenobarbital (mephobarbital);

(38) Midazolam;

(39) Nimetazepam;

(40) Nitrazepam;

(41) Nordiazepam;

(42) Oxazepam;

(43) Oxazolam;

(44) Paraldehyde;

(45) Petrichloral;

(46) Phenobarbital;

(47) Pinazepam;

(48) Prazepam;

(49) Quazepam;

(50) Suvorexant;

(51) Temazepam;

(52) Tetrazepam;

(53) Tramadol

Other names: Ultram(R) and Ultracet(R);

(54) Triazolam;

(55) Zaleplon;

(56) Zolpidem; or

(57) Zopiclone.

(d) Fenfluramine means any material, compound, mixture, or preparation that contains any quantity of the following substances, including its salts, isomers (whether optical, positional, or geometric), and salts of isomers, whenever the existence of such salts, isomers, and salts of isomers is possible:

(1) Fenfluramine; or

(2) Dexfenfluramine.

(e) Lorcaserin means any material, compound, mixture, or preparation that contains any quantity of the following substances, including its salts, isomers, and salts of such isomers, whenever the existence of such salts, isomers, and salts of isomers is possible:

(1) Lorcaserin.

(f) Stimulants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1) Cathine ((+)-norpseudoephedrine);

(2) Diethylpropion;

(3) Fencamfamin;

(4) Fenproporex;

(5) Mazindol;

(6) Mefenorex;

(7) Modafinil;

(8) Pemoline (including organometallic complexes and chelates thereof);

(9) Phentermine;

(10) Pipradol;

(11) Sibutramine; or

(12) SPA ((-)-1-dimethylamino-1,2-diphenylethane).

(g) Other substances. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances, including its salts:

(1) Pentazocine; or

(2) Butorphanol (including its optical isomers).



§ 39-17-413 - Criteria for Schedule V.

The commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall place a substance in Schedule V upon finding that:

(1) The substance has low potential for abuse relative to the controlled substances listed in Schedule IV;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) The substance has limited physical dependence or psychological dependence liability relative to the controlled substances listed in Schedule IV.



§ 39-17-414 - Controlled substances in Schedule V.

(a) Schedule V consists of the drugs and other substances, by whatever official name, common or usual name, chemical name, or brand name designated, listed in this section.

(b) Narcotic drugs containing non-narcotic active medicinal ingredients. Any compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below, which shall include one (1) or more non-narcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation valuable medicinal qualities other than those possessed by narcotic drugs alone:

(1) Not more than 200 milligrams of codeine per 100 milliliters or per 100 grams;

(2) Not more than 100 milligrams of dihydrocodeine per 100 milliliters or per 100 grams;

(3) Not more than 100 milligrams of ethylmorphine per 100 milliliters or per 100 grams;

(4) Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit;

(5) Not more than 100 milligrams of opium per 100 milliliters or per 100 grams; or

(6) Not more than 0.5 milligrams of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit.

(c) Stimulants, unless specifically exempted or excluded, or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1) Pyrovalerone.

(d) Depressants, unless specifically exempted or excluded or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts:

(1) Ezogabine [N-[2-amino-4-(4-fluorobenzylamino)-phenyl]-carbamic acid ethyl ester];

(2) Lacosamide [(R)-2-acetoamido-N-benzyl-3-methoxy-propionamide]; or

(3) Pregabalin [(S)-3-(aminomethyl)-5-methylhexanoic acid].



§ 39-17-415 - Criteria and controlled substances for Schedule VI.

(a) There is established a Schedule VI for the classification of substances which the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, upon considering the factors set forth in § 39-17-403, decides should not be included in Schedules I through V. The controlled substances included in Schedule VI are:

(1) Marijuana;

(2) Tetrahydrocannabinols; and

(3) Synthetic equivalents of the substances contained in the plant, or in the resinous extractives of Cannabis, sp. and/or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity, such as the following:

(A) 1 cis or trans tetrahydrocannabinol, and its optical isomers;

(B) 6 cis or trans tetrahydrocannabinol, and its optical isomers; or

(C) 3, 4 cis or trans tetrahydrocannabinol, and its optical isomers.

(b) Since nomenclature of these substances is not internationally standardized, compounds of these structures, regardless of numerical designation of atomic positions are covered.

(c) Nothing in this section shall be construed to categorize industrial hemp, as defined in § 43-26-102, as a controlled substance; provided, however, that industrial hemp shall be categorized as a controlled substance in circumstances where such classification is required by § 43-26-103(f).



§ 39-17-416 - Controlled substances in Schedule VII.

(a) There is established a Schedule VII for the classification of substances that should not be included in Schedules I through VI.

(b) The controlled substance included in Schedule VII is Butyl nitrite and any isomer of Butyl nitrite.



§ 39-17-417 - Criminal offenses and penalties.

(a) It is an offense for a defendant to knowingly:

(1) Manufacture a controlled substance;

(2) Deliver a controlled substance;

(3) Sell a controlled substance; or

(4) Possess a controlled substance with intent to manufacture, deliver or sell the controlled substance.

(b) A violation of subsection (a) with respect to a Schedule I controlled substance is a Class B felony and, in addition, may be fined not more than one hundred thousand dollars ($100,000).

(c) A violation of subsection (a) with respect to:

(1) Cocaine or methamphetamine is a Class B felony if the amount involved is point five (0.5) grams or more of any substance containing cocaine or methamphetamine and, in addition, may be fined not more than one hundred thousand dollars ($100,000); and

(2) (A) Any other Schedule II controlled substance, including cocaine or methamphetamine in an amount of less than point five (0.5) grams, is a Class C felony and, in addition, may be fined not more than one hundred thousand dollars ($100,000); provided, that if the offense involves less than point five (0.5) grams of a controlled substance containing cocaine or methamphetamine but the defendant carried or employed a deadly weapon as defined in § 39-11-106, during commission of the offense or the offense resulted in death or bodily injury to another person, the offense is a Class B felony.

(B) As a part of any sentence imposed for a violation of subdivision (a)(1) involving a controlled substance listed in § 39-17-408(d)(2), the court shall require the defendant to make restitution to any governmental entity for the costs reasonably incurred in cleaning the area in which the offense occurred and in rendering the area safe for human use.

(C) In addition to the requirement that restitution be made to the governmental entity pursuant to subdivision (c)(2)(B), the court shall also require that restitution be made to any private property owner, either real or personal, whose property is destroyed or suffers damage as a result of the offense. In the case of property that was rented or leased, damages may also include the loss of any revenue that occurred because the property was uninhabitable or a crime scene. The type and amount of restitution permitted pursuant to this subdivision (c)(2)(C) shall be determined by the court using the procedure set out in § 40-35-304.

(d) (1) A violation of subsection (a) with respect to a Schedule III controlled substance is a Class D felony and, in addition, may be fined not more than fifty thousand dollars ($50,000).

(2) (A) Notwithstanding any other law to the contrary, a person charged for the first time with delivering an anabolic steroid or possessing an anabolic steroid with the intent to manufacture, deliver or sell the steroid shall be eligible for pretrial diversion pursuant to title 40, chapter 15, and probation pursuant to title 40, chapter 28 and § 40-35-313.

(B) The inference permitted by the first sentence of § 39-17-419 does not apply to a person charged under subdivision (a)(4) with possession of an anabolic steroid with intent to sell or deliver the steroid. Unless the state can prove that an actual sale or delivery occurred, the person may only be convicted of simple possession and punished as provided in § 39-17-418.

(e) A violation of subsection (a) with respect to:

(1) Flunitrazepam is a Class C felony and, in addition, may be fined not more than one hundred thousand dollars ($100,000); and

(2) Any other Schedule IV controlled substance is a Class D felony and, in addition, may be fined not more than fifty thousand dollars ($50,000).

(f) A violation of subsection (a) with respect to a Schedule V controlled substance is a Class E felony and, in addition, may be fined not more than five thousand dollars ($5,000).

(g) (1) A violation of subsection (a) with respect to a Schedule VI controlled substance classified as marijuana containing not less than one-half (1/2) ounce (14.175 grams) nor more than ten pounds (10 lbs.) (4535 grams) of marijuana, or a Schedule VI controlled substance defined as a non-leafy, resinous material containing tetrahydrocannabinol (hashish), containing not more than two pounds (2 lbs.) (905 grams) of hashish is a Class E felony and, in addition, may be fined not more than five thousand dollars ($5,000).

(2) A violation of subsection (a) with respect to a Schedule VI controlled substance classified as marijuana and containing not less than ten pounds (10 lbs.), one gram (4536 grams) of marijuana nor more than seventy pounds (70 lbs.) (31,696 grams) of marijuana, or a Schedule VI controlled substance defined as a non-leafy, resinous material containing tetrahydrocannabinol (hashish) and containing not less than two pounds (2 lbs.), one gram (906 grams) nor more than four pounds (4 lbs.) (1810 grams) of hashish, or a Schedule VI controlled substance classified as marijuana consisting of not less than ten (10) marijuana plants nor more than nineteen (19) marijuana plants, regardless of weight, is a Class D felony and, in addition, may be fined not more than fifty thousand dollars ($50,000).

(3) A violation of subsection (a) with respect to a Schedule VI controlled substance defined as a non-leafy, resinous material containing tetrahydrocannabinol (hashish) and containing not less than four pounds (4 lbs.), one gram (1811 grams) nor more than eight pounds (8 lbs.) (3620 grams) of hashish, or a Schedule VI controlled substance classified as marijuana consisting of not less than twenty (20) marijuana plants nor more than ninety-nine (99) marijuana plants, regardless of weight, is a Class C felony and, in addition, may be fined not more than one hundred thousand dollars ($100,000).

(h) A violation of subsection (a) with respect to a Schedule VII controlled substance is a Class E felony and, in addition, may be fined not more than one thousand dollars ($1,000).

(i) A violation of subsection (a) with respect to the following amounts of a controlled substance, or conspiracy to violate subsection (a) with respect to such amounts, is a Class B felony and, in addition, may be fined not more than two hundred thousand dollars ($200,000):

(1) Fifteen (15) grams or more of any substance containing heroin;

(2) Fifteen (15) grams or more of any substance containing morphine;

(3) Five (5) grams or more of any substance containing hydromorphone;

(4) Five (5) grams or more of any substance containing lysergic acid diethylamide (LSD);

(5) Twenty-six (26) grams or more of any substance containing cocaine;

(6) Five (5) grams or more of any substance containing a combination of pentazocine and tripelennamine or joint possession of pentazocine and tripelennamine;

(7) Thirty (30) grams or more of any substance containing phencyclidine;

(8) One hundred (100) grams or more of any substance containing a derivative of barbituric acid or any of the salts of a derivative of barbituric acid;

(9) Fifty (50) grams or more of any substance containing phenmetrazine;

(10) Twenty-six (26) grams or more of any substance containing amphetamine or methamphetamine or any salt of an optical isomer of amphetamine or methamphetamine;

(11) One thousand (1,000) grams or more of any substance containing peyote;

(12) Two hundred (200) grams or more of any substance containing a controlled substance classified in Schedule I or II not listed in subdivisions (i)(1)-(11); or

(13) Not less than seventy pounds (70 lbs.), (31,697 grams) nor more than three hundred pounds (300 lbs.) (136,050 grams) of any substance containing marijuana, or a Schedule VI controlled substance defined as a non-leafy, resinous material containing tetrahydrocannabinol (hashish) and containing not less than eight pounds (8 lbs.), one gram (3621 grams) nor more than fifteen pounds (15 lbs.) (6,792 grams) of any substance containing hashish, or not less than one hundred (100) marijuana plants nor more than four hundred ninety-nine (499) marijuana plants, regardless of weight.

(j) A violation of subsection (a) with respect to the following amounts of a controlled substance, or conspiracy to violate subsection (a) with respect to such amounts is a Class A felony and, in addition, may be fined not more than five hundred thousand dollars ($500,000):

(1) One hundred fifty (150) grams or more of any substance containing heroin;

(2) One hundred fifty (150) grams or more of any substance containing morphine;

(3) Fifty (50) grams or more of any substance containing hydromorphone;

(4) Fifty (50) grams or more of any substance containing lysergic acid diethylamide (LSD);

(5) Three hundred (300) grams or more of any substance containing cocaine;

(6) Fifty (50) grams or more of any substance containing a combination of pentazocine and tripelennamine or joint possession of pentazocine and tripelennamine;

(7) Three hundred (300) grams or more of any substance containing phencyclidine;

(8) One thousand (1,000) grams or more of any substance containing a derivative of barbituric acid or any of the salts of a derivative of barbituric acid;

(9) Five hundred (500) grams or more of any substance containing phenmetrazine;

(10) Three hundred (300) grams or more of any substance containing amphetamine or methamphetamine or any salt of an optical isomer of amphetamine or methamphetamine;

(11) Ten thousand (10,000) grams or more of any substance containing peyote;

(12) Two thousand (2,000) grams or more of any substance containing a controlled substance classified in Schedule I or II not listed in subdivisions (i)(1)-(11); or

(13) Three hundred pounds (300 lbs.) (136,050 grams) or more of any substance containing marijuana, or a Schedule VI controlled substance defined as a non-leafy, resinous material containing tetrahydrocannabinol (hashish) and containing not less than fifteen pounds (15 lbs.), one gram (6,793 grams) of any substance containing hashish, or five hundred (500) or more marijuana plants, regardless of weight.

(k) A violation of this section or a conspiracy to violate this section where the recipient or the intended recipient of the controlled substance is under eighteen (18) years of age shall be punished one (1) classification higher than provided in subsections (b)-(i).

(l) (1) If the district attorney general believes that a defendant should be sentenced as a habitual drug offender, the district attorney general shall file notice of the defendant's record of prior convictions for violations specified in this subsection (l) in conformity with § 40-35-202.

(2) The trial court, upon the request of the district attorney general, shall enter injunctions, restraining orders, directions or prohibitions, or take other actions, including the acceptance of satisfactory performance bonds, liens on real property, security interests in personal property, for the purpose of collecting any fine imposed pursuant to this entire section.

(3) Any person found guilty of a violation of this section that constitutes a Class A or Class B felony or attempts to commit a Class A or Class B violation of this section or conspiracy to commit a Class A or Class B violation of this section and who has at least three (3) prior Class A or Class B felony convictions or any combination thereof under this section or § 39-6-417 [repealed] or under the laws of any other state or jurisdiction, which if committed in this state would have constituted a Class A or Class B felony violation under this section or § 39-6-417 [repealed]; provided, that the prior convictions were for violations committed at different times and on separate occasions at least twenty-four (24) hours apart, shall be found to be an habitual drug offender and shall be sentenced to one range of punishment higher than the range of punishment otherwise provided for in § 40-35-105, and, in addition, shall be fined not more than two hundred thousand dollars ($200,000).

(m) The offense described in subdivision (a)(1) with respect to any substance defined in § 39-17-408(d)(2) shall include the preparation or compounding of a controlled substance by an individual for the individual's own use.

(n) (1) A violation of subdivision (a)(1) with respect to any amount of methamphetamine shall be punished by confinement for not less than one hundred eighty (180) days, and the person shall serve at least one hundred percent (100%) of the one hundred eighty (180) day minimum.

(2) (A) The one hundred eighty (180) day minimum sentence required by subdivision (n)(1) shall not be construed to prohibit a person sentenced pursuant to this subsection (n) from participating in a drug or recovery court that is certified by the department of mental health and substance abuse services.

(B) Any person participating in such a court may receive sentence credit for up to the full one hundred eighty (180) day minimum required by (n)(1).



§ 39-17-418 - Simple possession or casual exchange.

(a) It is an offense for a person to knowingly possess or casually exchange a controlled substance, unless the substance was obtained directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of professional practice.

(b) It is an offense for a person to distribute a small amount of marijuana not in excess of one-half (1/2) ounce (14.175 grams).

(c) (1) Except as provided in subsections (d) and (e), a violation of this section is a Class A misdemeanor.

(2) (A) A violation of subsection (a) with respect to any amount of methamphetamine shall be punished by confinement for not less than thirty (30) days, and the person shall serve at least one hundred percent (100%) of the thirty (30) day minimum.

(B) (i) The thirty (30) day minimum sentence required by subdivision (c)(2)(A) shall not be construed to prohibit a person sentenced pursuant to this subsection (c) from participating in a drug or recovery court that is certified by the department of mental health and substance abuse services.

(ii) Any person participating in such a court may receive sentence credit for up to the full thirty (30) day minimum required by subdivision (c)(2)(A).

(d) A violation of subsections (a) or (b), where there is casual exchange to a minor from an adult who is at least two (2) years the minor's senior, and who knows that the person is a minor, is punished as a felony as provided in § 39-17-417.

(e) A violation under this section is a Class E felony where the person has two (2) or more prior convictions under this section.

(f) (1) In addition to the other penalties provided in this section, any person convicted of violating this section for possession of a controlled substance may be required to attend a drug offender school, if available, or may be required to perform community service work at a drug or alcohol rehabilitation or treatment center.

(2) Any person required to attend a drug offender school pursuant to this subsection (f) shall also be required to pay a fee for attending the school. If the court determines that the person, by reason of indigency, cannot afford to pay a fee to attend the school, the court shall waive the fee and the person shall attend the school without charge. The amount of fee shall be established by the local governmental authority operating the school, but the fee shall not exceed the fee charged for attending an alcohol safety DUI school program if such a program is available in the jurisdiction. All fees collected pursuant to this subsection (f) shall be used by the governmental authority responsible for administering the school for operation of the school.



§ 39-17-419 - Inferences.

It may be inferred from the amount of a controlled substance or substances possessed by an offender, along with other relevant facts surrounding the arrest, that the controlled substance or substances were possessed with the purpose of selling or otherwise dispensing. It may be inferred from circumstances indicating a casual exchange among individuals of a small amount of a controlled substance or substances that the controlled substance or substances so exchanged were possessed not with the purpose of selling or otherwise dispensing in violation of § 39-17-417(a). The inferences shall be transmitted to the jury by the trial judge's charge, and the jury will consider the inferences along with the nature of the substance possessed when affixing the penalty.



§ 39-17-420 - Fines and forfeitures.

(a) (1) Except as provided in subdivision (a)(2) and in subsection (d), all fines and forfeitures of appearance bonds received because of a violation of any provision of this part and that are specifically set forth in this part, and the proceeds of goods seized and forfeited under § 53-11-451 and disposed of according to law, shall be accounted for in a special revenue fund of the jurisdiction that initiated the arrest, or in a special reserve fund of the university employing the campus police officers if the arrest was initiated by campus police officers as defined in § 49-7-118 or in the special revenue fund of the department of correction if the arrest was initiated by the internal affairs director or an internal affairs special agent of the department of correction. All financial activities related to funds received under this part shall be accounted for in this fund. Cash transactions related to undercover investigative operations of county or municipal drug enforcement programs shall be administered in compliance with procedures established by the comptroller of the treasury. Moneys in the special revenue fund may be used only for the following purposes:

(A) Local drug enforcement program;

(B) Local drug education program;

(C) Local drug treatment program; and

(D) Nonrecurring general law enforcement expenditures.

(2) The chief law enforcement officer and the mayor of a municipality, or other chief executive officer of a metropolitan government, shall recommend a budget for the special revenue fund, to be approved by the legislative body of the municipality according to law. The chief law enforcement officer of a county shall recommend a budget for the special revenue fund, to be approved by the legislative body of the county according to law. The board of regents of the state university and community college system and the board of trustees for the University of Tennessee each shall approve a budget for the special revenue fund for funds from seizures by campus police officers as defined in § 49-7-118 in the respective systems. The commissioner of correction shall approve a budget for the special revenue fund for funds from seizures by the internal affairs director or an internal affairs special agent of the department of correction. Expenditures from the special revenue fund are subject to the availability of funds and budgetary appropriations for the expenditure. Any purchase made with moneys from the fund shall be made in accordance with all existing purchasing laws applicable to the particular county or municipality or university or department of correction. All fines and forfeitures resulting from cases and actions of the Tennessee bureau of investigation shall be paid to the state treasurer, to be used only as appropriated by the general assembly. If goods are seized by a combination of the Tennessee bureau of investigation and county or municipal law enforcement personnel, the court ordering their disposal shall determine the allocation of proceeds upon disposition of the goods. In all other cases, fines and forfeitures and goods and their proceeds shall be disposed of as otherwise provided by law.

(3) In counties having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, all fines and forfeitures of appearance bonds received from the violation of this part and that are specifically set forth in this part shall be paid to the county trustee or city recorder of the jurisdiction which initiated the arrest and shall be used exclusively in the local drug enforcement program or local drug education program. All requests for disbursement from the funds maintained by the county trustee or city recorder shall be by written request signed by the appropriate chief law enforcement officer of the county or municipality and the district attorney general. All purchases made from proceeds derived from any forfeiture of any interest in real property or proceeds derived pursuant to this part that are for use in the drug enforcement program or drug education program of either a county or a municipality shall be made in accordance with existing purchasing statutes, including private acts, which establish purchasing provisions or requirements for the county or municipality. All fines and forfeitures resulting from cases and actions of the Tennessee bureau of investigation shall be paid to the state treasurer, to be used only as appropriated by the general assembly. Fines and forfeitures received as a result of the application of other provisions of the law shall be disposed of as otherwise provided.

(b) In counties having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, the proceeds of goods seized and forfeited under § 53-11-451 and disposed of according to law shall inure to the benefit of the county or city whose law enforcement personnel seized the goods, if the goods were seized by county or city law enforcement personnel, for the use of the county or city drug enforcement program or drug education program, as appropriate. All purchases made from proceeds derived from any forfeiture of any interest in real property or proceeds derived pursuant to this part that are for use in the drug enforcement program or local drug education program of either a county or a municipality shall be made in accordance with existing purchasing statutes, including private acts, which establish purchasing provisions or requirements for such county or municipality. All fines and forfeitures resulting from cases and actions of the Tennessee bureau of investigation shall be paid to the state treasurer, to be used only as appropriated by the general assembly. If the goods are seized by a combination of the Tennessee bureau of investigation, county and city law enforcement personnel, the court ordering disposal of the goods shall determine the allocation of proceeds upon disposition of the goods. In all other cases, the goods and the proceeds from the goods shall be disposed of as otherwise provided by law.

(c) All fines and forfeitures of appearance bonds received from the violation of this part and that are specifically set forth in this part, the proceeds of goods seized and forfeited under § 53-11-451 and disposed of according to law that arise from the activities of a judicial district drug task force shall be paid to an expendable trust fund maintained by the county mayor in a county designated by the district attorney general and shall be used exclusively in a drug enforcement or drug education program of the district as directed by the board of directors of the judicial district drug task force. All requests for disbursement from the expendable trust fund maintained by the county mayor for confidential purposes shall be by written request signed by the drug task force director and the district attorney general.

(d) In addition to all other fines, fees, costs and punishments now prescribed by law, in counties having a population of not less than eighty-seven thousand nine hundred (87,900) nor more than eighty-eight thousand (88,000), or a population greater than seven hundred thousand (700,000), according to the 2000 federal census or any subsequent federal census, a drug testing fee of twenty dollars ($20.00) shall be assessed upon conviction of a violation of this part whenever a drug analysis is performed by a publicly funded forensic laboratory or other forensic laboratory maintained in or operated by those counties. This fee shall be collected by the clerks of the various courts of those counties and forwarded to the appropriate county trustees on a monthly basis and designated for the exclusive use of the publicly funded forensic laboratory of those counties.

(e) The comptroller of the treasury and the department of finance and administration, in consultation with the Tennessee bureau of investigation, the Tennessee sheriffs' association and the Tennessee association of chiefs of police shall develop procedures and guidelines for handling cash transactions related to undercover investigative operations of county or municipal drug enforcement programs. The procedures and guidelines shall be applicable to the disbursement of proceeds from the drug enforcement program that are acquired on and after January 1, 1991, or an earlier date as may be adopted.

(f) Notwithstanding subsection (a) or § 53-11-415 to the contrary, effective July 1, 1994, any county or municipality, or, in any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, any law enforcement agency that receives proceeds from fines, forfeitures, seizures or confiscations pursuant to this part or title 53, chapter 11, may set aside a sum from the proceeds to purchase supplies and other items for the operation and promotion of the DARE program, created by title 49, chapter 1, part 4, or any other drug abuse prevention program conducted in the school system or systems within the county or municipality or served by the law enforcement agency. The local school board shall approve the program before the program may become eligible to receive funds under this subsection (f). Supplies and items that may be purchased with the proceeds include, but are not limited to, workbooks, T-shirts, caps and medallions.

(g) (1) Except as provided in subdivision (g)(2), notwithstanding any other provision of this section to the contrary, in order to comply with state and federal fingerprinting requirements such as those in former 42 U.S.C. § 14071, effective July 1, 1997, twenty percent (20%) of the funds a sheriff or municipal police department receives pursuant to this section shall be set aside and earmarked for the purchase, installation, and maintenance of and line charges for an electronic fingerprint imaging system that is compatible with the federal bureau of investigation's integrated automated fingerprint identification system. Prior to the purchase of the equipment, the sheriff or municipal police department shall obtain certification from the Tennessee bureau of investigation that the equipment is compatible with the Tennessee bureau of investigation's and federal bureau of investigation's integrated automated fingerprint identification system. Once the electronic fingerprint imaging system has been purchased, a sheriff or municipal police department may continue to set aside up to twenty percent (20%) of the funds received pursuant to this section to pay for the maintenance of and line charges for the electronic fingerprint imaging system. Instead of purchasing the fingerprinting equipment, a local law enforcement agency may enter into an agreement with another law enforcement agency that possesses the equipment for the use of the equipment. The agreement may provide that the local law enforcement agency may use the fingerprinting equipment for identifying persons arrested by that agency in exchange for paying an agreed upon portion of the cost and maintenance of the fingerprinting equipment. If no agreement exists, it shall be the responsibility of the arresting officer to obtain fingerprints and answer for the failure to do so.

(2) This subsection (g) does not apply in any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census.

(h) In addition to all other fines, fees, costs and punishments now prescribed by law, including those imposed pursuant to subsection (d), a drug testing fee in the amount of two hundred fifty dollars ($250) shall be assessed upon a conviction of or upon the granting of pretrial diversion under § 40-15-105 or judicial diversion under § 40-35-313 for a violation of any part of the Tennessee Drug Control Act, compiled in this part and title 53, chapter 11, parts 3 and 4.

(i) This fee shall be collected by the clerks of the various courts of the counties and forwarded to the state treasurer on a monthly basis for deposit in the TBI drug chemistry unit drug testing fund, created in subsection (j), and designated for exclusive use by the Tennessee bureau of investigation for the purposes set out in subsection (j).

(j) There is created a fund within the state treasury, to be known as the TBI drug chemistry unit drug testing fund.

(1) Moneys shall be deposited into the fund pursuant to subsection (i), and as may be otherwise provided by law, and shall be invested pursuant to § 9-4-603. Moneys in the fund shall not revert to the general fund of the state, but shall remain available for appropriation to the Tennessee bureau of investigation, as determined by the general assembly.

(2) Moneys in the TBI drug chemistry unit drug testing fund and available federal funds, to the extent permitted by federal law and regulation, shall be used to fund a forensic scientist position in each of the three (3) bureau crime laboratories, to employ forensic scientists to fill the positions and to purchase, maintain and upgrade the equipment and supplies necessary to carry out, in a timely manner, the increased number of requests for determinations of weight and analysis of submitted substances. To the extent that additional funds are available, the funds shall be used to employ personnel, purchase equipment and supplies, pay for the education, training and scientific development of employees, or for any other purpose so as to further allow the bureau to operate in a more efficient and expeditious manner.

(k) Notwithstanding any law to the contrary, any drug testing fee of twenty dollars ($20.00) and any other fees that were assessed and collected in any county of the ninth judicial district before such fees were repealed in 2007 shall be designated for use by the ninth judicial district drug task force.



§ 39-17-421 - Substitution of drugs in filling prescriptions prohibited.

(a) Except as provided in title 53, chapter 10, part 2, it shall be unlawful for any pharmacist, or any pharmacy technician or pharmacy intern under the supervision of a pharmacist who dispenses prescriptions, drugs, and medicines, to substitute any drug or device different from the one ordered, or deviate in any manner from the requirements of an order or prescription, without the approval of the prescriber, as defined in § 63-10-204.

(b) A violation of this section is a Class C misdemeanor.



§ 39-17-422 - Inhaling, selling, giving or possessing glue, paint, gasoline, aerosol, gases, etc., for unlawful purposes.

(a) No person shall, for the purpose of causing a condition of intoxication, inebriation, elation, dizziness, excitement, stupefaction, paralysis, or the dulling of the brain or nervous system, or disturbing or distorting of the audio or visual processes, intentionally smell or inhale the fumes from any glue, paint, gasoline, aerosol, chlorofluorocarbon gas or other substance containing a solvent having the property of releasing toxic vapors or fumes; provided, that nothing in this section shall be interpreted as applying to the inhalation of any anesthesia for medical or dental purposes, or to the use of nitrous oxide to implement the distribution of beverages or other foodstuffs for commercial purposes.

(b) No person shall, for the purpose of violating subsection (a), use, or possess for the purpose of so using, any glue containing a solvent having the property of releasing toxic vapors or fumes.

(c) No person shall sell, or offer to sell, or deliver or give away, to any person any tube or other container of glue, paint, gasoline, aerosol, chlorofluorocarbon gas or any other substance containing a solvent having the property of releasing toxic vapors or fumes, if the person has reasonable cause to suspect that the product sold or offered for sale, or delivered or given away, will be used for the purpose set forth in subsection (a).

(d) As used in this section, "glue, paint, gasoline, aerosol, chlorofluorocarbon gas or other substance containing a solvent having the property of releasing toxic vapors or fumes" means and includes any glue, cement, paint, gasoline, aerosol, or any other substance of whatever kind containing one (1) or more of the following chemical compounds: acetone, an acetate, benzene, butyl alcohol, ethyl alcohol, ethylene dichloride, isopropyl alcohol, methyl alcohol, methyl ethyl ketone, nitrous oxide, pentachlorophenol, petroleum ether, toluene or any group of polyhalogenated hydrocarbons containing fluorine and chlorine.

(e) Nothing contained in this section shall be considered applicable to the sale of a hobby or model kit containing as a part of the kit a tube or other container of glue, nor shall this section be considered applicable to the sale of a tube or other container of glue immediately in conjunction with the sale of a hobby or model kit requiring the use of approximately the quantity of glue for the assembly of a model. Nothing contained in this section shall be applicable to the transfer of a tube or other container of glue from a parent to the parent's own child, or from a guardian to the guardian's own ward.

(f) (1) A violation of subsection (a), (b) or (d) is a Class A misdemeanor.

(2) A violation of subsection (c) is a Class E felony.



§ 39-17-423 - Counterfeit controlled substances.

(a) It is an offense for a person to:

(1) Sell;

(2) Deliver; or

(3) Distribute a substance that is represented to be a controlled substance and which is substantially similar in color, shape, size, and markings or lack thereof, to a Schedule I, II, III or IV controlled substance as classified in §§ 39-17-406 -- 39-17-412, in order that the substance may be sold as a controlled substance.

(b) It is an offense for a person to manufacture for sale or exchange any substance with the intent that the substance substantially imitate in color, shape, size, and markings or lack of markings, the physical appearance of a Schedule I, II, III or IV controlled substance, as classified in §§ 39-17-406 -- 39-17-412, in order that the substance may be sold as a controlled substance.

(c) A violation of subsection (a) or (b) is a Class E felony.

(d) It is an offense for a person to be the recipient of a sale or exchange of a substance set forth in this section. A violation of this subsection (d) is a Class A misdemeanor. In addition to the penalties set forth in this section, the court may impose a mandatory drug rehabilitation program.

(e) This section shall not apply to:

(1) Any person who manufactures or sells a substance for use as a placebo by a licensed physician, dentist, pharmacist or registered nurse acting under the direction of a physician, dentist, or pharmacist;

(2) A licensed physician, dentist, pharmacist or registered nurse who sells, dispenses, administers or otherwise distributes a placebo to a patient of the physician or dentist for purposes of the medical care or treatment of the patient;

(3) A noncontrolled substance that was introduced into commerce prior to the introduction into commerce of the controlled substance that it is alleged to imitate;

(4) A substance that may be legally purchased at a drug or grocery store without a prescription; provided, that the substance is not represented by the seller to be a controlled substance; and

(5) A substance that is packaged and labeled in accordance with appropriate rules and regulations of the United States food and drug administration shall create a rebuttable presumption that the manufacturer or wholesaler of the substance is exempted from the provisions of this section.



§ 39-17-424 - Determination whether object is drug paraphernalia.

In determining whether a particular object is drug paraphernalia as defined by § 39-17-402, the court or other authority making that determination shall, in addition to all other logically relevant factors, consider the following:

(1) Statements by the owner or anyone in control of the object concerning its use;

(2) Prior convictions, if any, of the owner or of anyone in control of the object for violation of any state or federal law relating to controlled substances or controlled substance analogues;

(3) The existence of any residue of controlled substances or controlled substance analogues on the object;

(4) Instructions, oral or written, provided with the object concerning its use;

(5) Descriptive materials accompanying the object that explain or depict its use;

(6) The manner in which the object is displayed for sale;

(7) The existence and scope of legitimate uses for the object in the community; and

(8) Expert testimony concerning its use.



§ 39-17-425 - Unlawful drug paraphernalia uses and activities.

(a) (1) Except when used or possessed with the intent to use by a person authorized by this part and title 53, chapter 11, parts 3 and 4 to dispense, prescribe, manufacture or possess a controlled substance, it is unlawful for any person to use, or to possess with intent to use, drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance or controlled substance analogue in violation of this part.

(2) Any person who violates this subsection (a) commits a Class A misdemeanor.

(b) (1) Except when delivered, possessed with the intent to deliver, or manufactured with the intent to deliver by a person authorized by this part and title 53, chapter 11, parts 3 and 4 to dispense, prescribe, manufacture or possess a controlled substance, it is unlawful for any person to deliver, possess with intent to deliver, or manufacture with intent to deliver, drug paraphernalia, knowing, or under circumstances where one reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance or controlled substance analogue in violation of this part.

(2) Any person who violates subdivision (b)(1) commits a Class E felony.

(3) Except when delivered by a person authorized by this part and title 53, chapter 11, parts 3 and 4 to dispense, prescribe, manufacture or possess a controlled substance, any person eighteen (18) years of age or over who violates this subsection (b) by delivering drug paraphernalia to a person under eighteen (18) years of age who is at least three (3) years younger than that person commits a Class E felony.

(c) (1) It is unlawful for any person to place in any newspaper, magazine, handbill, or other publication, any advertisement, knowing, or under circumstances where one reasonably should know, that the purpose of the advertisement, in whole or in part, is to promote the sale of objects designed or intended for use as drug paraphernalia.

(2) Any person who violates the provisions of subdivision (c)(1) commits a Class A misdemeanor.



§ 39-17-426 - Delivery, sale or possession of jimsonweed.

(a) It is an offense for a person to deliver, sell or possess the seed of the gentiana lutea plant, also known as jimsonweed, on the premises or grounds of any school, grades kindergarten through twelve (K-12).

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-427 - Exception.

It is an exception to this part if the person lawfully possessed the controlled substance as otherwise authorized by this part and title 53, chapter 11, parts 3 and 4.



§ 39-17-428 - Mandatory minimum fines -- Allocation of proceeds.

(a) Notwithstanding any other provision of this part to the contrary, any person convicted of violating any provision of this part shall be fined no less than the amount set out in the schedule in subsection (b). The fines set out in the schedule shall be the minimum mandatory fine for each type of offense and offender and shall not be construed to be a separate fine or in addition to the fines currently authorized by law for the offense committed. Nothing in this section shall prohibit the court from imposing a fine in excess of the minimum set out in such schedule; provided, that the amount is authorized by law.

(b) In determining the minimum fine to impose upon any person convicted of violating any provision of this part, the court shall first determine whether the person was convicted of a misdemeanor or felony violation of this part and then shall determine if the person has any previous convictions for violations of this part. Having determined the category of offense and offender, the judge shall impose a minimum mandatory fine based upon the following:

(1) First conviction for a misdemeanor drug offense involving a Schedule VI controlled substance classified as marijuana or hashish ..................... $250

(2) Second conviction for a misdemeanor drug offense involving a Schedule VI controlled substance classified as marijuana or hashish .................... 500

(3) Third or subsequent conviction for a misdemeanor drug offense involving a Schedule VI controlled substance classified as marijuana or hashish, enhanced as a felony under § 39-17-418(e) ..................... 1,000

(4) First conviction for a misdemeanor drug offense involving a scheduled controlled substance other than Schedule VI ..................... 750

(5) Second conviction for a misdemeanor drug offense involving a scheduled controlled substance other than Schedule VI ..................... 850

(6) Third or subsequent conviction for a misdemeanor drug offense involving a scheduled controlled substance other than Schedule VI, enhanced as a felony under § 39-17-418(e) ..................... 1,000

(7) First conviction for possession of drug paraphernalia under § 39-17-425(a)(1) ..................... 150

(8) Second or subsequent conviction for possession of drug paraphernalia under § 39-17-425(a)(1) and conviction for all other misdemeanor drug offenses ..................... 250

(9) First conviction for all felony drug offenses involving a scheduled controlled substance ..................... 2,000

(10) Second conviction for all felony drug offenses involving a scheduled controlled substance ..................... 3,000

(11) Third or subsequent conviction for all felony drug offenses involving a scheduled controlled substance ..................... 5,000

(12) First conviction for all other felony drug offenses including § 39-17-423(a) and (b) and § 39-17-425(b)(1) ..................... 1,000

(13) Second or subsequent conviction for all other felony drug offenses including § 39-17-423(a) and (b) and § 39-17-425(b)(1) ..................... 1,500

(14) First conviction for an offense under § 39-17-431(m)......................1,000.

(15) Second or subsequent conviction for an offense under § 39-17-431(m)......................2,000.

(c) (1) Fifty percent (50%) of any fine collected pursuant to subsection (b) shall be allocated in the manner set out in § 39-17-420. The remaining fifty percent (50%) shall be paid to the general fund of the governing body of the law enforcement agency responsible for the investigation and arrest which resulted in the drug conviction; provided, that if a drug task force is responsible for the investigation and arrest, the amount above the minimum fine shall be paid to the general fund of the governing body of one (1) or more counties and cities within the judicial district as directed by the court. Notwithstanding § 39-17-420(a)(1) or any other law to the contrary, a portion of any fine collected pursuant to subsection (b) may be expended to fund programs and services for infants and children who are afflicted by HIV or AIDS.

(2) Nothing in this section shall be construed as prohibiting the use of proceeds from fines imposed pursuant to this section for the purpose of drug education.

(d) (1) Unless the judge, using the applicable criteria set out in § 40-14-202(c), determines that a person convicted of violating this section is indigent, or that payment of the minimum fine would result in a severe economic hardship, or such fine would otherwise not be in the interests of justice, the minimum fines imposed by this section shall be mandatory and shall not be reduced, suspended, waived or otherwise released by the court. No plea agreement shall be accepted by a court if the agreement attempts to reduce or suspend all or any portion of the mandatory fines imposed by this section unless the judge determines that one (1) of the conditions set out in the first sentence of this subdivision (d)(1) exists.

(2) If the judge of a court of general sessions determines that it is necessary to reduce, suspend, waive or otherwise release the minimum fines imposed by this section, the judge shall assess the fine, and write on the warrant the amount of the fine, the fact that it is reduced, suspended, waived or released and the reasons for the reduction, suspension, waiver or release. If done by the judge of a court of record, the judge shall assess the fine and make a specific finding of fact on the record relative to the reduction, suspension, waiver or release and the reasons for the reduction, suspension, waiver or release.



§ 39-17-429 - Accountability for disposition of fines and forfeitures.

(a) The sheriff's department shall be accountable to the county legislative body and the municipal law enforcement department shall be accountable to the municipal legislative body for the proper disposition of the proceeds of goods seized and forfeited under § 53-11-451, and for the fines imposed by § 39-17-428.

(b) An annual audited report of the funds shall be submitted by the sheriff or the proper official of the municipal law enforcement department to the respective local legislative body. In those years when the office of the comptroller of the treasury conducts an audit, if any, the audit shall satisfy this requirement. If no audit is conducted by the office of the comptroller of the treasury, then an audit shall be performed by a certified public accountant to satisfy this requirement.



§ 39-17-430 - Anabolic steroids -- Prohibited activities.

(a) It is unlawful for a practitioner to prescribe, order, distribute, supply or sell an anabolic steroid for:

(1) Enhancing performance in an exercise, sport or game without medical necessity; or

(2) Hormonal manipulation intended to increase muscle mass, strength or weight without medical necessity.

(b) (1) It is unlawful for any person who is not a practitioner or lawful manufacturer of anabolic steroids to:

(A) Knowingly or intentionally manufacture or deliver an anabolic steroid, pure or adulterated; or

(B) Possess, with intent to manufacture or deliver, an anabolic steroid.

(2) As used in this subsection (b), "practitioner" means a physician, dentist or veterinarian.

(c) A person who knowingly violates this section shall be punished as provided in § 39-17-417(d) for a violation of a Schedule III controlled substance.



§ 39-17-431 - Immediate methamphetamine precursor -- Prohibitions.

(a) Except as provided in this section, any product that contains any immediate methamphetamine precursor may be dispensed only by a licensed pharmacy.

(b) (1) A product or category of products that contains any immediate methamphetamine precursor shall be exempt from the requirements of this section if the ingredients are not in a form that can be used in the manufacture of methamphetamine.

(2) The board of pharmacy, in consultation with the Tennessee bureau of investigation (TBI), shall determine whether a product or category of products that contain any immediate methamphetamine precursor is not in a form that can be used in the manufacture of methamphetamine. In making such a determination, the board shall solicit the written opinion of the bureau and work with the bureau to develop procedures that consider, among other factors:

(A) The ease with which the product can be converted to methamphetamine, including the presence or absence of a "molecular lock" completely preventing a product's use in methamphetamine manufacture;

(B) The ease with which pseudoephedrine can be extracted from a product and whether it forms a salt, emulsion, or other form; and

(C) Any other pertinent data that can be used to determine the risk of a product being viable in the illegal manufacture of methamphetamine.

(3) The board of pharmacy shall maintain a public list of the exempted products or categories of products. Any person may request that a product or category of products be included on the exemption list.

(c) (1) A pharmacy shall not sell products containing ephedrine or pseudoephedrine base, or their salts, isomers or salts of isomers to the same person in an amount more than:

(A) Five and seventy-six hundredths (5.76) grams in any period of thirty (30) consecutive days; or

(B) Twenty-eight and eight tenths (28.8) grams in any one-year period.

(2) A person shall not purchase products containing ephedrine or pseudoephedrine base, or their salts, isomers or salts of isomers in an amount more than:

(A) Five and seventy-six hundredths (5.76) grams in any period of thirty (30) consecutive days; or

(B) Twenty-eight and eight tenths (28.8) grams in any one-year period.

(3) The limits in this subsection (c) shall apply whether one (1) form of identification required in subsection (d) is used to make the purchase or if two (2) or more forms of identification required in subsection (d) are used to purchase the products. The limits contained in this subsection (c) shall apply to the amount of ephedrine or pseudoephedrine base, or their salts, isomers, or salts of isomers contained in a product. The prohibitions contained in this subsection (c) shall not apply to a person who obtains the product or products pursuant to a valid prescription issued by a licensed healthcare practitioner authorized to prescribe by the laws of the state.

(4) This subsection (c) also shall apply to pharmacist-generated prescription orders of the product pursuant to § 63-10-206. The provision of the patient education and counseling as a part of the practice of pharmacy shall be required when any product is issued under this subsection (c).

(5) There shall be no protocol or procedure mandated by any individual or corporate entity that interferes with the pharmacist's professional duty to counsel and evaluate the patient's appropriate pharmaceutical needs and the exercise of the pharmacist's professional judgment as to whether it is appropriate to dispense medication as set forth in subsection (d) or otherwise.

(d) The pharmacist or pharmacy intern under the supervision of the pharmacist shall require any person purchasing an over-the-counter product containing pseudoephedrine or ephedrine to present valid government issued photo identification at the point of sale. The pharmacist or pharmacy intern shall counsel with the person seeking to purchase the product as to the reasons for needing the product and may decline the sale if the pharmacist or pharmacy intern believes the sale is not for a legitimate medical purpose. The pharmacist, pharmacy technician, or pharmacy intern shall maintain an electronic record of the sale under this subsection (d) and the record may be maintained in the form of a pharmacist prescription order as provided by § 63-10-206(c). The electronic record shall include the name and address of purchaser; name and quantity of product purchased; date and time purchased; purchaser identification type and number, such as driver license state and number; and the identity, such as name, initials or identification code, of the dispensing pharmacist or pharmacy intern. If a system is not able to record the identification type and number, the pharmacist, pharmacy technician, or pharmacy intern shall write the identification type and number on the prescription order. The electronic record shall also be maintained in a manner that allows for the determination of the equivalent number of packages purchased and total quantity of base ephedrine or pseudoephedrine purchased.

(e) (1) By January 1, 2012, each pharmacy in this state shall have in place and operational all equipment necessary to access and use the National Precursor Log Exchange (NPLEx) administered by the National Association of Drug Diversion Investigators (NADDI). The NPLEx system shall be available for access and use free of charge to the pharmacies and this state.

(2) Beginning January 1, 2012, before completing a sale of an over-the-counter product containing pseudoephedrine or ephedrine not otherwise excluded from the record keeping requirement, a pharmacy shall electronically submit the required information to NPLEx administered by NADDI. On learning of a data entry error in which a transaction was submitted to NPLEx when it should not have been, the pharmacy shall submit a data entry error correction to NPLEx to remedy the error and prevent an inappropriate stop sale alert from being generated for a person who may seek to purchase an over-the-counter product containing pseudoephedrine or ephedrine. Except as provided in subsection (j), the seller shall not complete the sale if the system generates a stop sale alert.

(3) Absent negligence, wantonness, recklessness, or deliberate misconduct, any pharmacy utilizing the electronic sales tracking system in accordance with this subsection (e) shall not be civilly liable as a result of any act or omission in carrying out the duties required by this subsection (e) and shall be immune from liability to any third party unless the retailer has violated this subsection (e) in relation to a claim brought for such violation. This subsection (e) shall not apply to a person who obtains the product or products pursuant to a valid prescription.

(4) The data entered into, stored and maintained by the NPLEx may only be used by law enforcement officials, healthcare professionals and pharmacists and only for controlling the sale of methamphetamine precursors.

(5) If, for any reason, the NPLEx administered by NADDI is no longer the system used in this state to track the sale of methamphetamine precursors, whether because the system no longer functions, is no longer in existence, is no longer offered to the state without cost, or is otherwise no longer available, each pharmacy shall switch to and commence using the Tennessee Methamphetamine Information System (TMIS), as soon as the equipment necessary to access and use the system is made available at no charge to the pharmacy. TMIS shall be available for access and use free of charge to the pharmacies.

(f) If a pharmacy selling an over-the-counter product containing pseudoephedrine or ephedrine experiences mechanical or electronic failure of the tracking system and is unable to comply with the electronic sales tracking requirement, the pharmacy or retail establishment shall maintain a written log until such time as the pharmacy or retail establishment is able to comply with the electronic sales tracking requirement.

(g) A pharmacy selling an over-the-counter product containing pseudoephedrine or ephedrine may seek an exemption from submitting transactions to the electronic sales tracking system in writing to the board of pharmacy stating the reasons therefore. The board of pharmacy may grant an exemption for good cause shown, but in no event shall such exemption exceed one hundred eighty (180) days. Any pharmacy or retail establishment that receives an exemption shall maintain a hardcopy logbook and must still require the purchaser to provide the information required under this section before completion of any sale. The logbook shall be maintained as a record of each sale for inspection by any law enforcement officer or inspector of the board of pharmacy during normal business hours.

(h) Nonexempt products containing an immediate methamphetamine precursor shall be maintained behind-the-counter of the pharmacy or in a locked case within view of and within twenty-five feet (25') of the counter.

(i) All data that is collected from Tennessee pharmacies and stored in the NPLEx will be downloaded and exported by electronic means to TMIS at least every twenty-four (24) hours. This export of data will be in a version in compliance with the National Information Exchange Standard and agreed to by both the TBI and NADDI. The export will be executed without a charge to TMIS or any agency of this state. Any and all data exported to, obtained by, gathered by, transmitted to and/or stored by TMIS or its designee, once received from NADDI, is the property of this state. TMIS has the authority to control, administer, and disseminate, at its discretion, this transaction data for the purpose of enforcing federal and state laws. In addition to the exporting of data to TMIS, real time access to NPLEx information through the NPLEx online portal shall be provided to law enforcement in the state free of charge.

(j) (1) NPLEx shall generate a stop sale alert, if completion of a sale would result in the seller or purchaser violating the quantity limits set forth in this section. The system shall contain an override function that may be used by a dispenser of ephedrine or pseudoephedrine who has a reasonable fear of imminent bodily harm if the sale is not completed. Each instance in which the override function is utilized shall be logged by the system.

(2) In instances when a data entry correction has been submitted to the NPLEx concerning a purchaser in accord with subdivision (e)(2), the NPLEx shall not generate a stop sale alert in cases where the quantity limit is exceeded due to the data entry error for which the correction was submitted.

(k) A violation of subsections (a)-(j) is a Class A misdemeanor, punishable by fine only. If the person in violation is a licensed pharmacy or pharmacist, the violation shall be reported to the board of pharmacy for review and appropriate action. If a product is dispensed in violation of subsection (a), the owner or operator of the wholesale or retail establishment dispensing the product shall be in violation of subsection (a).

(l) (1) The TBI, in cooperation with NADDI which administers NPLEx, shall devise a method to electronically notify NADDI at least every seven (7) days of any person placed on the methamphetamine registry pursuant to § 39-17-436(b). The notification shall include the first, middle and last names of the person, the person's date of birth and the person's driver license number or any other state or federal identification number. NPLEx shall be designed to generate a stop-sale alert for any purchaser whose name has been submitted to the registry. Such person shall be prohibited from purchasing nonexempt products at the point-of-sale using NPLEx.

(2) The bureau shall also notify NADDI when a person is removed from the methamphetamine registry pursuant to § 39-17-436(e). When notified, the person shall be removed from NPLEx and is permitted to purchase nonexempt products.

(3) (A) Any person who sells or delivers a nonexempt substance to a person known to be on the methamphetamine registry commits a Class A misdemeanor.

(B) Any person who purchases or attempts to purchase a nonexempt substance while such person is on the methamphetamine registry commits a Class A misdemeanor.

(m) (1) It is an offense for a person not authorized to do so to knowingly engage in any of the following conduct with respect to a nonexempt product containing an immediate methamphetamine precursor and required to be maintained behind-the-counter of the pharmacy as specified in subsection (h):

(A) Attempt to sell the product knowing that it will be used to produce methamphetamine, or with reckless disregard of its intended use;

(B) Attempt to purchase the product with the intent to manufacture methamphetamine or deliver the product to another person whom they know intends to manufacture methamphetamine, or with reckless disregard of the other person's intent;

(C) Purchase the product at different times or locations for the purpose of circumventing the maximum allowable quantity of the product that may lawfully be purchased during a thirty-day or one-year period; or

(D) Use a false identification to purchase the product for the purpose of circumventing the maximum allowable quantity of the product that may lawfully be purchased during a thirty-day or one-year period.

(2) A violation of this subsection (m) shall be a Class A misdemeanor. All proceeds from fines imposed pursuant to this subsection (m) shall be used by the jurisdiction making the arrest for methamphetamine clean-up activities in that jurisdiction.

(n) This section shall supersede any local laws or ordinances currently regulating sales of products containing any immediate methamphetamine precursor.

(o) For the purposes of this section, "pharmacy" means only a pharmacy operating under title 63, chapter 10, which sells any immediate methamphetamine precursor at retail to the public.

(p) No person under eighteen (18) years of age may purchase a product that contains any immediate methamphetamine precursor, except pursuant to a valid prescription issued by a licensed healthcare practitioner authorized to prescribe by the law of the state or a pharmacist generated prescription issued pursuant to § 63-10-206.



§ 39-17-432 - Drug-Free School Zone -- Enhanced criminal penalties for violations within zone.

(a) It is the intent of this section to create drug-free zones for the purpose of providing vulnerable persons in this state an environment in which they can learn, play and enjoy themselves without the distractions and dangers that are incident to the occurrence of illegal drug activities. The enhanced and mandatory minimum sentences required by this section for drug offenses occurring in a drug-free zone are necessary to serve as a deterrent to such unacceptable conduct.

(b) (1) A violation of § 39-17-417, or a conspiracy to violate the section, that occurs on the grounds or facilities of any school or within one thousand feet (1,000') of the real property that comprises a public or private elementary school, middle school, secondary school, preschool, child care agency, or public library, recreational center or park shall be punished one (1) classification higher than is provided in § 39-17-417(b)-(i) for such violation.

(2) In addition to any other penalty imposed by this section, a person convicted of violating this subsection (b) shall also be subject to the following:

(A) Upon conviction of a Class E felony, a fine of not more than ten thousand dollars ($10,000);

(B) Upon conviction of a Class D felony, a fine of not more than twenty thousand dollars ($20,000);

(C) Upon conviction of a Class C felony, a fine of not more than forty thousand dollars ($40,000);

(D) Upon conviction of a Class B felony, a fine of not more than sixty thousand dollars ($60,000); and

(E) Upon conviction of a Class A felony, a fine of not more than one hundred thousand dollars ($100,000).

(3) A person convicted of violating this subsection (b), who is within the prohibited zone of a preschool, childcare center, public library, recreational center or park shall not be subject to additional incarceration as a result of this subsection (b) but shall be subject to the additional fines imposed by this section.

(c) Notwithstanding any other law or the sentence imposed by the court to the contrary, a defendant sentenced for a violation of subsection (b) shall be required to serve at least the minimum sentence for the defendant's appropriate range of sentence. Any sentence reduction credits the defendant may be eligible for or earn shall not operate to permit or allow the release of the defendant prior to full service of the minimum sentence.

(d) Notwithstanding the sentence imposed by the court, title 40, chapter 35, part 5, relative to release eligibility status and parole, shall not apply to or authorize the release of a defendant sentenced for a violation of subsection (b) prior to service of the entire minimum sentence for the defendant's appropriate range of sentence.

(e) Nothing in title 41, chapter 1, part 5 shall give either the governor or the board of parole the authority to release or cause the release of a defendant sentenced for a violation of subsection (b) prior to service of the entire minimum sentence for the defendant's appropriate range of sentence.

(f) Nothing in this section shall be construed as prohibiting the judge from sentencing a defendant who violated subsection (b) to any authorized term of incarceration in excess of the minimum sentence for the defendant's appropriate range of sentence.

(g) The sentence of a defendant who, as the result of a single act, violates both subsection (b) and § 39-17-417(k), may only be enhanced one (1) time under those sections for each act. The state must elect under which section it intends to seek enhancement of the defendant's sentence and shall provide notice of the election pursuant to § 40-35-202.



§ 39-17-433 - Promotion of methamphetamine manufacture.

(a) It is an offense for a person to promote methamphetamine manufacture. A person promotes methamphetamine manufacture who:

(1) Sells, purchases, acquires, or delivers any chemical, drug, ingredient, or apparatus that can be used to produce methamphetamine, knowing that it will be used to produce methamphetamine, or with reckless disregard of its intended use;

(2) Purchases or possesses more than nine (9) grams of an immediate methamphetamine precursor with the intent to manufacture methamphetamine or deliver the precursor to another person whom they know intends to manufacture methamphetamine, or with reckless disregard of the person's intent; or

(3) Permits a person to use any structure or real property that the defendant owns or has control of, knowing that the person intends to use the structure to manufacture methamphetamine, or with reckless disregard of the person's intent.

(b) Expert testimony of a qualified law enforcement officer shall be admissible to establish that a particular chemical, drug, ingredient, or apparatus can be used to produce methamphetamine. For purposes of this testimony, a rebuttable presumption is created that any commercially sold product contains or contained the product that it is represented to contain on its packaging or labels.

(c) Possession of more than fifteen (15) grams of an immediate methamphetamine precursor shall be prima facie evidence of intent to violate this section. This subsection (c) shall not apply to the following persons or entities that lawfully possess drug products in the course of legitimate business activities:

(1) A pharmacy or pharmacist licensed by the board of pharmacy;

(2) A wholesale drug distributor, or its agents, licensed by the board of pharmacy;

(3) A manufacturer of drug products, or its agents, licensed by the board of pharmacy; and

(4) A licensed health care professional possessing the drug products in the course of carrying out the health care provider's profession.

(d) For purposes of this section, "structure" means any house, apartment building, shop, barn, warehouse, building, vessel, railroad car, cargo container, motor vehicle, housecar, trailer, trailer coach, camper, mine, floating home, watercraft, or any other structure capable of holding a clandestine laboratory.

(e) (1) If the chemical, drug, ingredient, or apparatus to produce methamphetamine is purchased in violation of subdivision (a)(1) in more than one (1) county, venue for purposes of prosecution under this section is proper in any county in which such an item was purchased.

(2) If immediate methamphetamine precursors are purchased in violation of subdivision (a)(2) in more than one (1) county, venue for purposes of prosecution under this section is proper in any county in which a precursor was purchased.

(f) A violation of this section is a Class D felony.



§ 39-17-434 - Manufacture, delivery, sale or possession of methamphetamines.

(a) It is an offense for a defendant to knowingly:

(1) Manufacture methamphetamine;

(2) Deliver methamphetamine;

(3) Sell methamphetamine; or

(4) Possess methamphetamine with intent to manufacture, deliver or sell methamphetamine.

(b) It is an offense for a person to knowingly possess or casually exchange methamphetamine.

(c) If the violation is for methamphetamine, the defendant shall be charged, indicted, prosecuted and convicted under this section rather than §§ 39-17-417 or 39-17-418.

(d) Any reference in Tennessee Code Annotated that provides a penalty, forfeiture, punishment, fine, disability or other adverse effect for a violation of §§ 39-17-417 or 39-17-418, shall be considered to apply to a conviction under this section if the violation involves methamphetamine.

(e) (1) A violation of subsection (a) shall be punished as provided in § 39-17-417.

(2) A violation of subsection (b) shall be punished as provided in § 39-17-418.



§ 39-17-435 - Initiation of a process intended to result in the manufacture of methamphetamine.

(a) It is an offense for a person to knowingly initiate a process intended to result in the manufacture of any amount of methamphetamine.

(b) It shall not be a defense to a violation of this section that the chemical reaction is not complete, that no methamphetamine was actually created, or that the process would not actually create methamphetamine if completed.

(c) For purposes of this section, "initiates" means to begin the extraction of an immediate methamphetamine precursor from a commercial product, to begin the active modification of a commercial product for use in methamphetamine creation, or to heat or combine any substance or substances that can be used in methamphetamine creation.

(d) Expert testimony of a qualified law enforcement officer shall be admissible for the proposition that a particular process can be used to manufacture methamphetamine. For purposes of this testimony, a rebuttable presumption is created that any commercially sold product contains or contained the product that it is represented to contain on its packaging or labels.

(e) A person may not be prosecuted for a violation of this section and of manufacturing a controlled substance in violation of § 39-17-417 based upon the same set of facts.

(f) A violation of this section is a Class B felony.



§ 39-17-436 - Drug offender registry.

(a) There is created within the Tennessee bureau of investigation a registry of persons convicted of a violation of any of the following offenses:

(1) Section 39-17-418 involving any substance listed in § 39-17-408(d)(2);

(2) Section 39-17-431;

(3) Any felony offense prohibited by this part; or

(4) Conspiracy to commit, attempt to commit, or solicitation to commit any of the offenses listed in subdivisions (a)(1)-(3).

(b) This registry shall be maintained by the Tennessee bureau of investigation based upon information supplied to the bureau by the clerks pursuant to subsection (c) and the registry shall be made available for public inquiry on the Internet.

(c) The registry shall consist of the person's name, date of birth, offense or offenses requiring the person's inclusion on the registry, the conviction date and county of those offenses. If available after reasonable inquiry, the clerk shall provide the bureau of investigation with the person's driver license number and issuing state, or any other state or federal identification number, and such other identifying data as the bureau determines is necessary to properly identify the convicted person and exclude innocent persons. However, the registry available for public inquiry shall not include the person's social security number, driver license number, or any other state or federal identification number.

(d) The court clerks shall forward a copy of the judgment and date of birth of all persons who are convicted of a violation of the offenses described in subsection (a) to the Tennessee bureau of investigation. The information shall be forwarded to the bureau within forty-five (45) days of the date of judgment.

(e) The Tennessee bureau of investigation shall remove from the registry the name and other identifying information of persons who are convicted of a violation of the offenses described in subsection (a) ten (10) years after the date of the most recent conviction.

(f) Any person convicted of an offense or offenses for which placement on the drug offender registry is required pursuant to subsection (a) shall be prohibited from purchasing a nonexempt product containing any immediate methamphetamine precursor for the entire period such person is required to be on the registry.



§ 39-17-437 - Falsification of the results of a drug test.

(a) (1) It is an offense for a person to intentionally use, or possess with the intent to use, any substance or device designed to falsify the results of a drug test of that person.

(2) Except as provided in subdivision (a)(3), it is an offense for a person to sell synthetic urine.

(3) It is not an offense for a person to sell synthetic urine to an individual for bona fide educational, medical or scientific purposes. Any person selling synthetic urine for such purposes shall maintain documentation as to the educational, medical or scientific purpose for each individual sale of such urine for a period not less than five (5) years.

(b) As used in this section:

(1) "Drug test" means a lawfully administered test designed to detect the presence of a controlled substance or a controlled substance analogue; and

(2) "Synthetic urine" means any product or substance which is designed to falsify the results of a drug test for a human being.

(c) (1) A violation of subdivision (a)(1) is a Class A misdemeanor.

(2) A violation of subdivision (a)(2) is a Class C misdemeanor.



§ 39-17-438 - Production, manufacture, distribution or possession of salvia divinorum A.

(a) (1) Unless specifically excepted or unless listed in another schedule, it is an offense to knowingly produce, manufacture, distribute, possess, or possess with intent to produce, manufacture, or distribute the active chemical ingredient in the hallucinogenic plant salvia divinorum or the following synthetic cannabinoids, including any of their isomers, esters, or salts:

(A) (6a,10a)-9-(hydroxymethyl)-6,6-dimethyl-3-(2methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol; including, but not limited to, HU 210 or HU 211;

(B) Naphthoylindoles being any compound structurally derived from 3-(1-naphthoyl) indole with substitution at the nitrogen atom of the indole ring whether or not further substituted in the indole ring to any extent, whether or not substituted in the naphthyl ring to any extent; including, but not limited to JWH-015; JWH-210; AM-1220; or MAM-2201;

(C) Naphthylmethylindoles being any compound structurally derived from a 1-H-indole-3-yl-(1-naphthyl)methane structure with substitution at the nitrogen atom of the indole ring whether or not further substituted in the indole ring to any extent, whether or not substituted in the naphthyl ring to any extent; including, but not limited to, JWH-175; JWH-184; or JWH-199;

(D) Naphthoylpyrroles, being any compound structurally derived from 3-(1-naphthoyl) pyrrole with substitution at the nitrogen atom of the pyrrole ring whether or not further substituted in the pyrrole ring to any extent, whether or not substituted in the naphthyl ring to any extent; including, but not limited to, JWH-307;

(E) Naphthylmethylindenes, being any compound structurally derived from 1-(1-naphthylmethyl) indene with substitution at the 3-position of the indene ring whether or not further substituted in the indene ring to any extent, whether or not substituted in the naphthyl ring to any extent; including, but not limited to, JWH-176;

(F) Phenylacetylindoles, being any compound structurally derived from 3-phenylacetylindole with substitution at the nitrogen atom of the indole ring whether or not further substituted in the indole ring to any extent, whether or not substituted in the phenyl ring to any extent; including, but not limited to, JWH-167; JWH-201; JWH-251; or JWH-302;

(G) Cyclohexylphenols, being any compound structurally derived from 2-(3-hydroxycyclohexyl) phenol with substitution at the 5-position of the phenolic ring whether or not further substituted in the cyclohexyl ring to any extent; including, but not limited to, the dimethylhexyl or dimethylnonyl homologues of CP 47,497;

(H) Tetrahydro derivatives of cannabinol and 3-alkyl homologues of cannabinol or of its tetrahydro derivatives, except where contained in cannabis or cannabis resin;

(I) Benzoylindoles, being any compound containing a 3-(benzoyl) indole structure with substitution at the nitrogen atom of the indole ring whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent; including, but not limited to, Pravadoline (WIN 48,098); AM-1241; or AM-2233;

(J) WIN-55; 212-2 or 2,3-Dihydro-5-methyl-3-(4-Morpholinylmethyl)pyrrolo[1,2,3-de]-1,4-benzoxazin-6-yl]-1-napthalenylmethanone;

(K) Cyclopropanoylindoles, being any compound structurally derived from a 3-(cyclopropylmethanoyl) indole structure with substitution at the nitrogen atom of the indole ring, whether or not further substituted in the indole ring to any extent and whether or not substituted in the cyclopropyl ring to any extent; including, but not limited to, A-796,260;

(L) Adamantoylindoles, being any compound structurally derived from a 3-(1-adamantoyl)indole structure with substitution at the nitrogen atom of the indole ring, whether or not further substituted in the indole ring to any extent and whether or not substituted in the adamantyl ring to any extent; including, but not limited to, AM-1248 or AB-001;

(M) Adamantoylindolecarboxamides, being any compound structurally derived from an N-adamantyl-1-indole-3-carboxamide with substitution at the nitrogen atom of the indole ring, whether or not further substituted in the indole ring to any extent and whether or not substituted in the adamantyl ring to any extent; including, but not limited to, STS-135; 2NE1;

(N) Adamantylindazolecarboxamides, being any compound structurally derived from an N-adamantyl-1-indazole-3-carboxamide with substitution at the nitrogen atom of the indazole ring, whether or not further substituted in the indazole ring to any extent and whether or not substituted in the adamantyl ring to any extent;

(O) Naphthoylnaphthalene, being any compound structurally derived from naphthalene-1-yl-(naphthalene-1-yl) methanone with substitutions on either of the naphthalene rings to any extent; including, but not limited to, CB-13;

(P) Quinolinylindolecarboxylate, being any compound structurally derived from indole-3carboxylic acid-1H-quinolinyl ester structure with substitution at the nitrogen atom of the indole ring by alkyl; haloalkyl; alkenyl; cycloalkylmethyl; cycloalkylethyl; 1-(N-methyl-2-piperidinyl)methyl; or 2-(4-morpholinyl) ethyl group, whether or not further substituted in the indole ring to any extent, whether or not substituted in the quinolinyl ring to any extent;

(Q) (1-Aminocarbonyl)propylindazolecarboxamides, being any compound structurally derived from 3-[(1-aminocarbonyl)-1-propyl] indazole carboxamide structure with substitution at either nitrogen atom of the indazole ring by alkyl; haloalkyl; alkenyl; cycloalkylmethyl; cycloalkylethyl; 1-(N-methyl-2-piperidinyl) methyl; or 2-(4-morphonlinyl) ethyl group, whether or not further substituted in the indazole ring to any extent, whether or not substituted in the propyl chain to any extent; including, but not limited to, AB-PINACA.

(R) Naphthoylindazoles, being any compound structurally derived from 3-(1-naphthoyl) indazole structure with substitution at the nitrogen atom of the indazole ring, whether or not further substituted in the indazole ring to any extent, whether or not substituted in the naphthyl ring to any extent; including, but not limited to THJ-2201;

(S) Methylindazolecarboxamidobutanoate, being any compound structurally derived from methyl-2-(indazole-3-carboxamido) butanoate structure with substitution at the nitrogen atom of the indazole ring whether or not further substituted in the indazole ring to any extent, whether or not substituted in the butanyl or methyl chain around the ester to any extent; including, but not limited to AMB and fluoro-AMB; and

(T) Naphthalenylindolecarboxylates, being any compound structurally derived from a naphthalen-1-yl 1 H-indole-3-carboxylate structure with substitution at the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2- piperidinyl) methyl, or 2-(4-morpholinyl) ethyl group, whether or not further substituted in the indole ring to any extent, whether or not substituted in the naphthalene ring to any extent; including, but not limited to NM-2201.

(2) Subdivision (a)(1) concerning synthetic cannabinoids shall not apply to drugs or substances lawfully prescribed or to drugs or substances that have been approved or approved for study by the federal food and drug administration.

(b) This section shall not apply to the possession, planting, cultivation, growing, or harvesting of the hallucinogenic plant strictly for aesthetic, landscaping, or decorative purposes.

(c) This section shall not apply to any dosage form that is legally obtainable from a retail establishment without a prescription and is recognized by the federal food and drug administration as a homeopathic drug.

(d) (1) A first violation of this section is a Class D felony.

(2) A second or subsequent violation of this section is a Class C felony.

(3) If the violation of this section involved the delivery, dispensing, or sale of a controlled substance analogue to a minor, the person shall be punished one (1) classification higher than the punishment provided by this subsection (d) for delivering, dispensing, or selling to an adult.



§ 39-17-439 - Alcohol and drug addiction treatment fee.

(a) In addition to all other fines, fees, costs and punishments now prescribed by law, an alcohol and drug addiction treatment fee of one hundred dollars ($100) shall be assessed for each conviction for a violation under this part.

(b) All proceeds collected pursuant to subsection (a) shall be transmitted to the commissioner of mental health and substance abuse services for deposit in the alcohol and drug addiction treatment fund administered by the department.

(c) (1) All state funding to implement § 40-35-303(d)(11) shall be paid only from the alcohol and drug addiction treatment fund.

(2) Funds expended pursuant to § 40-35-303(d)(11) shall not exceed the funds generated by this section, and, if necessary, treatment offered pursuant to § 40-35-303(d)(11) shall not be available if the treatment would result in expenditures in excess of the amount so generated.



§ 39-17-440 - Sale of product containing dextromethorphan to person under 18 years of age -- Exception -- Proof of age -- Violation. [Effective on January 1, 2016]

(a) It is unlawful for:

(1) Any commercial entity, or the entity's employee or representative acting on behalf of the entity, to knowingly sell a product containing dextromethorphan to a person that the employee or representative knows or has reason to know is less than eighteen (18) years of age and is not an emancipated minor, as defined in § 39-11-106. However, no employee, representative, or person acting on behalf of a commercial entity shall be in violation of this section, or be subject to an adverse employment action for a violation of this section, unless the employee, representative, or person has completed an employer-provided course of instruction that is specifically designed to enable the employee, representative, or person to identify products containing dextromethorphan and distinguish those products from similar products that do not contain dextromethorphan; or

(2) Any person who is less than eighteen (18) years of age and who is not an emancipated minor, as defined in § 39-11-106, to purchase a product the person knows or should know contains any quantity of dextromethorphan with the intent to use the product in a manner inconsistent with the recommended dosage and manner of use indicated on the container.

(b) (1) This section requires an entity, employee, or representative to manually obtain and verify proof of age or emancipation pursuant to subsection (c) as a condition of sale. Nothing in this section shall be construed to require additional compliance requirements, including placement of products in a specific place within a store, other restrictions on consumers' direct access to products, or the maintenance of transaction records.

(2) This section shall not apply to a product containing dextromethorphan that is sold pursuant to a valid prescription, including a pharmacist-generated prescription issued pursuant to § 63-10-206.

(c) Before completing a retail sale of a product containing dextromethorphan, the seller shall require the purchaser to present:

(1) Valid government-issued photo identification proving that the purchaser is at least eighteen (18) years of age, unless from the purchaser's outward appearance the seller would reasonably believe the purchaser to be thirty (30) years of age or older; or

(2) Proof of emancipation, if the purchaser is less than eighteen (18) years of age but is an emancipated minor.

(d) A violation of subsection (a) is punishable by a civil penalty of not more than one hundred dollars ($100) for a first violation and five hundred dollars ($500) for a second or subsequent violation.

(e) This section shall not apply to a product containing dextromethorphan that is:

(1) Delivered or dispensed at a facility licensed under title 68, chapter 11, part 2, or title 33, chapter 2, part 4; or

(2) Delivered or dispensed by a licensed healthcare practitioner to an inmate at a jail or correctional facility.

(f) This section shall preempt any local ordinance regulating the retail sale of products containing dextromethorphan enacted by a local governmental entity of this state. Products containing dextromethorphan shall not be subject to further regulation by a local governmental entity.



§ 39-17-451 - [Repealed]

HISTORY: Acts 1998, ch. 1079, § 2; repealed by Acts 2015, ch. 43, § 1, effective March 27, 2015.



§ 39-17-452 - Synthetic derivatives or analogues of methcathinone.

(a) (1) Unless specifically excepted or unless listed in another schedule, it is an offense to knowingly produce, manufacture, distribute, sell, offer for sale, or possess any capsule, pill, or other product composed of or containing any amount of any compound, other than bupropion, that is structurally derived from 2-amino-1-phenyl-1-propanone by modification in any of the following ways:

(A) Substitution in the phenyl ring to any extent with alkyl; alkoxy; alkylenedioxy; haloalkyl; or halide substituents, whether or not further substituted in the phenyl ring by one (1) or more other univalent substituents;

(B) Substitution at the 3-position with an alkyl substituent; or

(C) Substitution at the nitrogen atom with alkyl or dialkyl groups, or by inclusion of the nitrogen atom in a cyclic structure.

(2) Compounds recognized under subdivision (a)(1) include, but are not limited to:

(A) 4-Methoxymethcathinone (Methedrone);

(B) 3-Methoxymethcathinone (HMMC);

(C) 4-Methyl-alpha-pyrrolidinobutyrophenone (MPBP);

(D) 4-Ethylmethcathinone (4-EMC);

(E) 3,4-Dimethylmethcathinone (3,4-DMMC);

(F) [beta]-Keto-Ethylbenzodioxolylbutanamine (Eutylone);

(G) 3,4-Methylenedioxy-N-ethylcathinone (Ethylone);

(H) Mitragynine and hydroxymitragynine;

(I) Desoxypipradol;

(J) URB 754; and

(K) URB602.

(b) Subsection (a) shall not apply to drugs or substances lawfully prescribed or to drugs or substances that have been approved by the federal food and drug administration.

(c) A violation of subsection (a) is a Class A misdemeanor.



§ 39-17-453 - Imitation controlled substances.

(a) It is an offense to knowingly manufacture, deliver, sell, or possess with the intent to sell, deliver or manufacture an imitation controlled substance.

(b) No person shall, for the purpose of causing a condition of intoxication, inebriation, elation, dizziness, excitement, stupefaction, paralysis, or the dulling of the brain or nervous system, or disturbing or distorting of the audio or visual processes, intentionally smell, inhale, inject, ingest or consume in any manner whatsoever an imitation controlled substance.

(c) No person shall, for the purpose of violating subsection (b), use, or possess for the purpose of so using, an imitation controlled substance.

(d) For purposes of this section:

(1) (A) "Imitation controlled substance" means a pill, capsule, tablet, or substance in any form whatsoever if it:

(i) Is not a controlled substance enumerated in this part;

(ii) Is subject to abuse;

(iii) Purports, by express or implied representations, to act like a controlled substance that is a stimulant or depressant of the central nervous system; and

(iv) Is not commonly used or recognized for use in that particular formulation for any purpose other than as a stimulant or depressant of the central nervous system; or (B) (i) The chemical structure of the substance is a derivative or analogue of the chemical structure of a controlled substance; and

(ii) The substance is not commonly used or recognized for use in that particular formulation for any purpose other than as a stimulant or depressant of the central nervous system.

(2) "Imitation controlled substance" does not include a pill, capsule, tablet, or substance in any form whatsoever if it is marketed or promoted, or sold as permitted by the United States food and drug administration.

(e) (1) In determining whether a pill, capsule, tablet, or substance in any other form whatsoever, is an imitation controlled substance, there shall be considered, in addition to all other relevant factors, comparisons with accepted methods of marketing for legitimate nonprescription drugs for medicinal purposes rather than for drug abuse or any similar nonmedicinal use, including consideration of the packaging of the drug and its appearance in overall finished dosage form, promotional materials or representations, oral or written, concerning the drug, and the methods of distribution of the drug and where and how it is sold to the public.

(2) In determining whether any person intends to manufacture, sell, give or distribute an imitation controlled substance, it may be inferred from, in addition to all other relevant evidence, whether any distribution or attempted distribution of such pill, capsule, tablet or substance in any other form whatsoever included an exchange of or a demand for money or other property as consideration, and, if so, whether the amount of such consideration was substantially greater than the reasonable value of such pill, capsule, tablet or substance in any other form whatsoever, considering the actual chemical composition of such pill, capsule, tablet or substance in any other form whatsoever and, where applicable, the price at which over-the-counter substances of like chemical composition sell. Such inference shall be transmitted to the jury by the trial judge's charge.

(f) (1) A violation of subsection (a) is a Class E felony. In addition to any period of incarceration imposed, there shall be imposed a fine of not less than two thousand dollars ($2,000) and not more than five thousand dollars ($5,000).

(2) A violation of subsection (b) or (c) is a Class A misdemeanor. In addition to any period of incarceration imposed, there shall be imposed a fine of not less than two hundred fifty dollars ($250) and not more than two thousand five hundred dollars ($2,500).

(g) The building and premises of any business in or upon which a violation of this section is committed by an employee, agent or owner of such business is declared to be a public nuisance and shall be subject to abatement as provided in title 29, chapter 3.



§ 39-17-454 - Controlled substance analogues.

(a) (1) As used in this section, "controlled substance analogue" means a capsule, pill, powder, product or other substance, however constituted, that has the stimulant, depressant or hallucinogenic effect on the central nervous system of a controlled substance; and

(A) Has a chemical structure which is a derivative or structural analogue of the chemical structure of a controlled substance; provided, that as used in this subdivision (a)(1), "analogue" means the structure of the tested item differs in no more than two (2) atoms, one (1) functional group, or one (1) double bond, from the structure of a controlled substance; or

(B) Is prohibited by § 39-17-452.

(2) "Controlled substance analogue" does not include:

(A) A controlled substance;

(B) Any substance for which there is an approved use or new drug application by the federal food and drug administration;

(C) Any compound, mixture, or preparation that contains any controlled substance that is not for administration to a human being or animal, and that is packaged in such form or concentration, or with adulterants or denaturants, so that as packaged it does not present any significant potential for abuse; or

(D) Any substance to which an investigational exemption applies under § 505 of the Food, Drug and Cosmetic Act, codified in 21 U.S.C. § 355, but only to the extent that conduct with respect to the substance is pursuant to such exemption.

(b) (1) In determining whether a substance is a controlled substance analogue, the following factors shall be considered, along with any other relevant factors:

(A) The difference between the price at which the substance is sold and the price at which the substance it is purported to be or advertised as is normally sold;

(B) Its diversion from legitimate channels, and its clandestine importation, manufacture, or distribution;

(C) The defendant's prior convictions, if any, for a violation of any state or federal statute prohibiting controlled substances or controlled substance analogues; and

(D) Comparisons with accepted methods of marketing a legitimate nonprescription drug for medicinal purposes rather than for the purpose of drug abuse or any similar nonmedical use, including:

(i) The packaging of the substance and its appearance in overall finished dosage form;

(ii) Oral or written statements or representations concerning the substance;

(iii) The methods by which the substance is distributed; and

(iv) The manner in which the substance is sold to the public.

(2) In determining whether a substance is a controlled substance analogue, the following scientific or pharmacological factors may be considered, along with any other relevant factors:

(A) Its actual or relative potential for abuse;

(B) Scientific evidence of its pharmacological effect, if known;

(C) The state of current scientific knowledge regarding the substance;

(D) The history of the substance and its current pattern of abuse;

(E) The scope, duration and significance of abuse;

(F) What, if any, risk there is to the public health;

(G) Its psychic or physiological dependence liability; and

(H) Whether the substance is an immediate precursor of a substance already controlled under this chapter.

(c) It is an offense to knowingly manufacture, deliver, dispense or sell a controlled substance analogue or to possess a controlled substance analogue with the intent to manufacture, deliver, dispense or sell such substance.

(d) It is an offense to knowingly possess or casually exchange a small amount of a controlled substance analogue not in excess of one (1) gram.

(e) It may be inferred from the amount of controlled substance analogue possessed by an offender, along with other relevant facts surrounding the arrest, that the controlled substance analogue was possessed with the purpose of selling or otherwise dispensing in violation of subsection (c). It may be inferred from circumstances indicating a casual exchange among individuals of a controlled substance analogue that the controlled substance analogue so exchanged was possessed not with the purpose of selling or otherwise dispensing in violation of subsection (c). The inferences shall be transmitted to the jury by the trial judge's charge, and the jury will consider the inferences along with the nature of the substance possessed when affixing the penalty.

(f) (1) It is an offense for a person to represent, orally or in writing, advertise, infer or intend that a controlled substance analogue has the stimulant, depressant or hallucinogenic effect on the central nervous system of a controlled substance; and

(A) Has a chemical structure which is a derivative or structural analogue of the chemical structure of a controlled substance; provided, that as used in this subdivision (f)(1), "analogue" means the structure of the tested item differs in no more than two (2) atoms, one (1) functional group, or one (1) double bond, from the structure of a controlled substance; or

(B) Is prohibited by § 39-17-452.

(2) It is not a defense to prosecution under this subsection (f) that the controlled substance analogue:

(A) Is not a derivative of a controlled substance;

(B) Does not have a chemical structure which is a derivative or analogue, as defined in subdivision (f)(1)(A), of the chemical structure of a controlled substance;

(C) Does not have a stimulant, depressant, hallucinogenic effect on the central nervous system substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance; or

(D) Is not listed in § 39-17-452.

(g) (1) A first violation of subsection (c) is a Class D felony.

(2) A second or subsequent violation of subsection (c) is a Class C felony.

(3) If the violation of subsection (c) involved the delivery, dispensing or sale of a controlled substance analogue to a minor, the person shall be punished one (1) classification higher than the punishment provided by this subsection (g) for delivering, dispensing or selling to an adult.

(4) A violation of subsection (d) or (f) is a Class A misdemeanor.

(h) (1) Nothing in this section shall preclude a violation of § 39-17-453, involving an imitation controlled substance, or § 39-17-452 from being prosecuted and punished as a violation of this section if the substance in question meets the definition of an analogue controlled substance under subsection (a).

(2) Nothing in this section shall preclude a violation of this section involving a controlled substance analogue from being prosecuted and punished under § 39-17-452 or § 39-17-453 if the controlled substance analogue in question also meets the definitions found in such sections.

(3) If the chemical analysis of a controlled substance analogue determines that it also contains a hazardous substance as defined by § 68-131-102, nothing in this section shall preclude a violation of this section from also being prosecuted and punished under title 68, chapter 131, part 1.

(i) Any disability, disqualification, forfeiture, suspension, revocation, prohibition, tax or other adverse consequence provided by law that may result from a conviction for an offense involving a controlled substance shall also apply if the conviction involves a controlled substance analogue in violation of subsection (c).

(j) The building and premises of any business in or upon which a violation of subsection (c) or (f) is committed by an employee, agent or owner of such business is declared to be a public nuisance and shall be subject to abatement as provided in title 29, chapter 3.






Part 5 - Gambling

§ 39-17-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) Gambling is contrary to the public policy of this state and means risking anything of value for a profit whose return is to any degree contingent on chance, or any games of chance associated with casinos, including, but not limited to, slot machines, roulette wheels and the like. For the purposes of this chapter gambling does not include:

(A) A lawful business transaction;

(B) Annual events operated for the benefit of nonprofit organizations that are authorized pursuant to a two-thirds (2/3) approval of the general assembly, so long as such events are not prohibited by the state constitution; or

(C) A state lottery of the type in operation in Georgia, Kentucky, and Virginia in 2000 and authorized by amendment to the Constitution of Tennessee, if the lottery is approved by the general assembly;

(2) "Gambling bet" means anything of value risked in gambling;

(3) "Gambling device or record" means anything designed for use in gambling, intended for use in gambling, or used for gambling;

(4) "Lawful business transaction," as used in subdivision (1), includes any futures or commodities trading;

(5) "Lottery" means the selling of anything of value for chances on a prize or stake; and

(6) "Profit" means anything of value in addition to the gambling bet.



§ 39-17-502 - Gambling -- Defenses.

(a) A person commits an offense who knowingly engages in gambling.

(b) It is an affirmative defense to prosecution under this section, which must be proven by a preponderance of the evidence, that a person reasonably and in good faith relied upon the representations of a gambling promoter that a gambling activity was lawful because it was an authorized annual event pursuant to title 3, chapter 17. It is not an affirmative defense to prosecution under this section that a person engaged in a gambling activity that was not an authorized type of lottery game pursuant to title 3, chapter 17.

(c) The offense of gambling is a Class C misdemeanor.



§ 39-17-503 - Gambling promotion.

(a) A person commits an offense who knowingly induces or aids another to engage in gambling, and:

(1) Intends to derive or derives an economic benefit other than personal winnings from the gambling; or

(2) Participates in the gambling and has, other than by virtue of skill or luck, a lesser risk of losing or greater chance of winning than one (1) or more of the other participants.

(b) The offense of gambling promotion is a Class B misdemeanor.



§ 39-17-504 - Aggravated gambling promotion.

(a) A person commits an offense who knowingly invests in, finances, owns, controls, supervises, manages or participates in a gambling enterprise.

(b) For purposes of this section, "gambling enterprise" means two (2) or more persons regularly engaged in gambling promotion as defined in § 39-17-503.

(c) The offense of aggravated gambling promotion is a Class E felony.



§ 39-17-505 - Possession of gambling device or record -- Forfeiture.

(a) (1) A person commits an offense who knowingly owns, manufactures, possesses, buys, sells, rents, leases, stores, repairs, transports, prints, or makes any gambling device or record.

(2) It is not an offense for a person to own or possess in this state a lottery ticket originating from a state in which a lottery is lawful, if the ticket is not owned or possessed for the purpose of resale.

(3) It is not an offense for a person to knowingly own, manufacture, possess, buy, sell, rent, lease, store, repair, transport, print or make any gambling device or record if the device or record is owned, manufactured, possessed, bought, sold, rented, leased, stored, repaired, transported, printed or made pursuant to title 4, chapter 51, part 1 and part 6 of this chapter.

(4) It is not an offense for a person to knowingly own, manufacture, possess, buy, sell, rent, lease, store, repair, transport, print or make any gambling device or record if the device or record is for the purpose of conducting an annual event pursuant to title 3, chapter 17, and part 6 of this chapter.

(5) (A) It shall not be an offense for a manufacturer of gambling devices to knowingly own, manufacture, assemble, design, possess, buy, sell, rent, lease, store, repair, transport, print or make any gambling device or record solely intended for gambling outside of this state and in compliance with the laws of the United States. The requirement that the manufacturing, selling or leasing of gambling devices be intended solely for gambling outside of the state shall not restrict uses of the gambling devices by the manufacturer that are ancillary or accessorial to the manufacturing, selling or leasing process or business, including, but not limited to, using the gambling devices for research and development, employee training, compliance program initiatives, testing and quality assurance processes, showroom display, leasing or purchasing or selling of gambling devices or parts or equipment, storage or warehousing of gambling devices or parts or equipment, maintenance or refurbishing of gambling devices or parts or equipment, and safekeeping of gambling devices or parts or equipment for future litigation. Also considered ancillary or accessorial to the manufacturing, selling or leasing process or business shall be the use or operation of computers, computer servers, and similar electronic devices, hardware and software, and all gambling records, data or information owned, maintained or stored thereupon, or produced, generated, created, printed, transported or transmitted therefrom, whether paper, electronic or otherwise, in conjunction with legal gambling and in compliance with the laws of the United States. Ancillary or accessorial uses shall not include use of the gambling devices or records that would allow persons physically present in the state of Tennessee to place gambling bets. This subdivision (a)(5) shall not apply unless the manufacturer meets or exceeds federal government requirements pursuant to 15 U.S.C. § 1171 et seq., and any regulations promulgated pursuant to 15 U.S.C. § 1171 et seq., and provides the secretary of state with a copy of the request for registration pursuant to 15 U.S.C. § 1173, together with copies of each gambling license or permit issued by any regulatory authority, including but not limited to any state, country, federally recognized tribe or United States territory, and pays a ten-thousand-dollar fee prior to January 1 of that year. Additionally, the manufacturer shall provide the secretary of state with proof of annual registration under 15 U.S.C. § 1173 with the office of the United States attorney general within thirty (30) days of the receipt thereof.

(B) The fee imposed by subdivision (a)(5)(A) shall not apply to nonprofit corporations licensed by the department of mental health and substance abuse services and certified by the department of human services to provide vocational rehabilitation job training programs that otherwise qualify for the exemption under subdivision (a)(5)(A).

(b) (1) Any gambling device or record is contraband and shall be subject to seizure, confiscation and forfeiture in accordance with the forfeiture provisions, compiled in chapter 11, part 7 of this title.

(2) After a gambling device or record has been forfeited to the state pursuant to chapter 11, part 7 of this title, the court hearing the criminal charges resulting in the forfeiture shall order the destruction of the device or record. If the district attorney general or law enforcement agency does not believe that a gambling device or record should be destroyed in a particular case, the district attorney general shall petition the court for an alternate disposition of the record or device. If the court finds that the proposed alternate disposition reasonably ensures that the device will not be used in an unlawful manner in this state, the court may grant the petition and order the disposition of the device or record in accordance with the petition.

(c) Possession of a gambling device or record is a Class B misdemeanor.



§ 39-17-506 - Lotteries, chain letters and pyramid clubs.

(a) A person commits an offense who knowingly makes or aids in the making of any lottery. For the purposes of this section, "makes or aids in the making of any lottery" does not include:

(1) Ownership or possession in this state of a lottery ticket originating from another state in which a lottery is lawful, if the ticket is not owned or possessed for the purpose of resale; provided, however, that nothing in this subdivision (a)(1) shall be construed as preventing the sale of lottery tickets or shares under the authority of the Tennessee Education Lottery Corporation; or the sale of tickets, shares, chances or similar records for an annual event pursuant to title 3, chapter 17, and part 6 of this chapter;

(2) The Tennessee Education Lottery operated pursuant to title 4, chapter 51, part 1; or

(3) An annual event operated pursuant to title 3, chapter 17, and part 6 of this chapter.

(b) For the purposes of this section, "makes or aids in the making of any lottery" includes the organization of, membership in, or solicitation of persons for membership in any chain letter club, pyramid club, or other group organized under any plan whereby anything of value to be given by a member of the club or group is to be given to any other member of the club or group, which plan includes any provision for the increase in membership through a chain process of new members securing other new members and thereby advancing themselves in the group to a position where the members in turn receive things of value from other members.

(c) An offense under this section is:

(1) A Class C misdemeanor if the aggregate amount of money involved in the lottery, chain letter, or pyramid club is fifty dollars ($50.00) or less;

(2) A Class B misdemeanor if the aggregate amount of money involved in the lottery, chain letter, or pyramid club is more than fifty dollars ($50.00) but less than two hundred fifty dollars ($250);

(3) A Class A misdemeanor if the aggregate amount of money involved in the lottery, chain letter, or pyramid club is two hundred fifty dollars ($250) or more but less than ten thousand dollars ($10,000); or

(4) A Class E felony if the amount of money involved in the lottery, chain letter, or pyramid club is ten thousand dollars ($10,000) or more.



§ 39-17-507 - Customer referral rebates unlawful.

(a) With respect to a consumer sale, consumer credit sale or consumer lease, the seller or lessor may not give or offer to give a rebate or discount or otherwise pay or offer to pay value to a buyer or lessee as an inducement for a sale or lease in consideration of the buyer or lessee referring or giving to the seller or lessor the names of prospective customers or lessees, or otherwise aiding the seller or lessor in making a sale or lease to another person, if the earning of the rebate, discount, commission or other value is contingent upon the occurrence of an event subsequent to the time the buyer or lessee agrees to buy or lease.

(b) If a buyer or lessee is induced by a violation of this section to enter into a consumer sale, consumer credit sale or consumer lease, then the transaction is declared to be a lottery and the agreement is unenforceable by the seller or lessor, and the buyer or lessee, at the buyer's or lessee's option, may rescind the agreement or retain the goods delivered and the benefits of any services performed, without any obligation to pay for them.

(c) Any person offering to sell or lease goods or services in violation of this section commits a Class C misdemeanor.



§ 39-17-508 - Premiums at fairs.

It is lawful and not in violation of this part for a person, upon complying with the rules of public fairs, to enter and contend for any and all premiums as may be offered at such fairs.



§ 39-17-509 - Preemption.

The general assembly, by enacting this part, intends to preempt any other regulation of the area covered by this part. No governmental subdivision or agency may enact or enforce a law that regulates or makes any conduct in the area covered by this part an offense, a violation, or the subject of a criminal or civil penalty or sanction of any kind.






Part 6 - Lottery Sales

§ 39-17-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Annual event" means an event:

(A) Authorized by a two-thirds (2/3) vote of all members elected to each house of the general assembly;

(B) Operated for the benefit of a nonprofit organization located in Tennessee;

(C) Conducted with a single type of lottery game, as defined in § 3-17-102;

(D) Conducted on an event date, as defined in § 3-17-102; and

(E) Conducted at a location within a county where the organization maintains a physical presence;

(2) "Corporation" means the Tennessee Education Lottery Corporation or its successor;

(3) "Proof of age" means a driver license or other generally accepted means of identification that describes the individual as eighteen (18) years of age or older, contains a photograph or other likeness of the individual, and appears on its face to be valid;

(4) "State lottery game" means any game of chance approved and operated pursuant to title 4, chapter 51, part 1, including, but not limited to, instant tickets, online games, and games using mechanical or electronic devices;

(5) "State lottery retailer" means:

(A) A person who sells state lottery tickets or shares on behalf of the corporation pursuant to a contract or an employee or agent of the person; or

(B) The corporation or an employee or agent of the corporation; and

(6) "State lottery ticket or share" means a lottery ticket or share issued by, or under the authority of, the corporation for evidence of participation in a state lottery game.



§ 39-17-602 - Sales to persons under 18 years of age.

(a) It is an offense for any person, including a state lottery retailer, to sell a state lottery ticket or share to any person under eighteen (18) years of age.

(b) It is an offense for a state lottery retailer to allow a person under eighteen (18) years of age to purchase a state lottery ticket or share from an electronic or mechanical device.

(c) It is an offense for a state lottery retailer to allow a person under eighteen (18) years of age to play any state lottery game.

(d) It is an offense for a state lottery retailer to redeem a state lottery ticket or share for any person under eighteen (18) years of age.

(e) A person's first violation of this section is a Class B misdemeanor. A person's second or subsequent violation of this section is a Class A misdemeanor.

(f) It is an affirmative defense to prosecution under this section, which must be proven by a preponderance of the evidence, that the state lottery retailer reasonably and in good faith relied upon a representation of proof of age in making, or allowing, the sale or redemption.



§ 39-17-603 - Delinquent acts.

(a) It is a delinquent act for a person under eighteen (18) years of age to purchase, or attempt to purchase, a state lottery ticket or share.

(b) It is a delinquent act for a person under eighteen (18) years of age to redeem, or attempt to redeem, a state lottery ticket or share.

(c) A violation of this section is punishable by a fine not to exceed fifty dollars ($50.00) or, in the discretion of the court, community service work not less than twenty (20) hours nor more than fifty (50) hours.

(d) This section shall not be construed as prohibiting any person under eighteen (18) years of age from handling or transporting state lottery tickets or shares as a part of and in the course of the person's employment; provided, however, that the person is under the supervision of another employee who is at least twenty-one (21) years of age.



§ 39-17-604 - Illegal sales -- Exceptions.

(a) It is an offense for a person, other than a state lottery retailer, to sell a state lottery ticket or share.

(b) It is an offense for a person to sell a state lottery ticket or share at a price other than face value.

(c) It is an offense for a state lottery retailer to sell a state lottery ticket or share at a location other than the location listed on the retailer's certificate of authorization.

(d) A violation of this section is a Class A misdemeanor.

(e) It is an exception to the application of this section that:

(1) A state lottery retailer, with written pre-authorization from the chief executive officer of the corporation, sold state lottery tickets or shares at a price other than the price established by the corporation; and

(2) A state lottery retailer, with written pre-authorization from the chief executive officer of the corporation, sold state lottery tickets or shares at a temporary location.

(f) This section shall not be construed as preventing the corporation from giving or selling state lottery tickets or shares at any price or at any location.



§ 39-17-605 - Failure to display certificate of authorization.

(a) It is an offense for a state lottery retailer to fail to display a certificate of authorization pursuant to § 4-51-115(d) at each location where the retailer sells state lottery tickets or shares.

(b) A violation of this section is a Class C misdemeanor.



§ 39-17-606 - Signage.

(a) Each state lottery retailer shall display, in a prominent place at the location where the retailer sells lottery tickets or shares, a sign, at least seventeen inches (17'') high and twenty-two inches (22'') wide, stating:

ATTENTION: STATE LAW STRICTLY PROHIBITS THE SALE OF LOTTERY TICKETS TO PERSONS UNDER THE AGE OF EIGHTEEN (18) YEARS; PROOF OF AGE MAY BE REQUIRED FOR PURCHASE.

* * *

ATENCION: POR LEY DEL ESTADO DE TENNESSEE ES ESTRICTAMENTE PROHIBIDO VENDER BOLETAS DE LOTERIA A PERSONAS MENORES DE DIECIOCHO ANOS; PRUEBA DE EDAD PUEDE SER REQUERIDA PARA COMPRARLAS.

(b) A violation of this section is a Class C misdemeanor.



§ 39-17-607 - Fraud.

(a) It is an offense for any person to falsely make, alter, forge, pass or counterfeit a state lottery ticket with the intent to defraud.

(b) It is an offense for any person to knowingly influence, or attempt to influence, the winning of a prize through the use of coercion, fraud, deception, or tampering with lottery equipment or materials.

(c) (1) A violation of subsection (a) is a Class D felony; provided, however, that the maximum fine shall be fifty thousand dollars ($50,000).

(2) A violation of subsection (b) is a Class C felony; provided, however, that the maximum fine shall be one hundred thousand dollars ($100,000).



§ 39-17-608 - False statements in applications or records.

(a) It is an offense for any person to knowingly:

(1) Make a material false statement in any application to the corporation for a license or proposal to conduct lottery activities; or

(2) Make a material false entry in any book or record which is compiled for the corporation, maintained for the corporation, or submitted to the corporation.

(b) A violation of this section is a Class D felony; provided, however, that the maximum fine shall be twenty-five thousand dollars ($25,000) or the dollar amount of the false entry or statement, whichever is greater.



§ 39-17-609 - Federal exemption.

All terminals, tickets, shares, and other devices imported, transported, or distributed under the authority of the Tennessee Education Lottery Corporation are exempt from the provisions of 15 U.S.C. § 1172.



§ 39-17-610 - Preemption.

The general assembly, by enacting this part, intends to preempt any other regulation of the area covered by this part and title 4, chapter 51. No political subdivision or agency may enact or enforce a law, ordinance, resolution, or regulation that regulates or prohibits any conduct in the area covered by this part and title 4, chapter 51.



§ 39-17-651 - Offense of selling annual event tickets, shares, chances or similar records for period longer than authorized.

(a) It is an offense for any person to knowingly sell annual event tickets, shares, chances or similar records for a period longer than the period authorized pursuant to § 3-17-103(d)(3).

(b) A violation of this section is a Class C misdemeanor; provided, however, that the maximum fine shall be one thousand dollars ($1,000) per day in excess of the authorized period.



§ 39-17-652 - Offense of conducting more than one annual event.

(a) It is an offense for any person to knowingly conduct more than one (1) annual event for the benefit of the same nonprofit organization within the twelve-month period beginning July 1 following the application deadline and ending the next June 30.

(b) A violation of this section is a Class A misdemeanor; provided, however, that the maximum fine shall be fifty thousand dollars ($50,000) per event in excess of the authorized annual event.



§ 39-17-653 - Offense of conducting annual event at an unauthorized location or on unauthorized date.

(a) It is an offense for any person to knowingly conduct an annual event at a location other than the location, or locations, listed in a nonprofit organization's annual event application pursuant to § 3-17-104(e)(4).

(b) It is an offense for any person to knowingly conduct an annual event on a date not authorized pursuant to title 3, chapter 17.

(c) A violation of this section is a Class C misdemeanor; provided, however, that the maximum fine shall be ten thousand dollars ($10,000).



§ 39-17-654 - Offense of engaging in gambling promotion under the pretense of conducting an annual event -- Offense of managing, conducting or operating an annual event.

(a) (1) It is an offense for any person to knowingly engage in gambling promotion under the pretense of conducting an annual event.

(2) A violation of this subsection (a) is a Class E felony; provided, however, that the maximum fine shall be the greater of:

(A) Fifty thousand dollars ($50,000); or

(B) The amount of gross proceeds derived from the gambling activity.

(b) (1) It is an offense for any person authorized to conduct an annual event to knowingly employ, contract with, or otherwise utilize the services of any person, management company or consultant to manage, conduct or operate an annual event.

(2) A violation of this subsection (b) is a Class A misdemeanor; provided, however, that the maximum fine shall be fifty thousand dollars ($50,000).

(c) (1) It is an offense for any person not authorized pursuant to title 3, chapter 17, to knowingly manage, conduct or operate an annual event for a nonprofit organization.

(2) A violation of this subsection (c) is a Class D felony; provided, however, that the maximum fine shall be the greater of:

(A) Fifty thousand dollars ($50,000); or

(B) The amount of the consideration obtained for the management, conducting or operation of the annual event.



§ 39-17-655 - Offenses involving financial accounting of an annual event.

(a) It is an offense for any person to knowingly:

(1) Fail to file a financial accounting for an annual event as required pursuant to § 3-17-106;

(2) Fail to timely file a financial accounting for an annual event as required pursuant to § 3-17-106;

(3) Make a material false statement in any application, affidavit or statement made to the secretary of state in an application for an annual event; or

(4) Make a material false entry or statement in a financial accounting that is compiled for an annual event or that is submitted to the secretary of state for an annual event.

(b) (1) A violation of subdivision (a)(1) is a Class B misdemeanor; provided, however, that the maximum fine shall be the greater of:

(A) Twenty-five thousand dollars ($25,000); or

(B) The amount of gross proceeds derived from the annual event.

(2) A violation of subdivision (a)(2) is a Class C misdemeanor; provided, however, that the maximum fine shall be the lesser of:

(A) Five thousand dollars ($5,000); or

(B) The amount of gross proceeds derived from the annual event.

(3) A violation of subdivision (a)(3) is a Class A misdemeanor; provided, however, that the maximum fine shall be fifty thousand dollars ($50,000).

(4) A violation of subdivision (a)(4) is a Class A misdemeanor; provided, however, that the maximum fine shall be the greater of:

(A) Fifty thousand dollars ($50,000); or

(B) The dollar amount of the false entry or statement.



§ 39-17-656 - Offense of falsely making, altering, forging, passing or counterfeiting a ticket, share, chance or similar record for an annual event.

(a) It is an offense for any person to falsely make, alter, forge, pass or counterfeit a ticket, share, chance or similar record for an annual event with the intent to defraud.

(b) It is an offense for any person to knowingly influence, or attempt to influence, the winning of a prize through the use of coercion, fraud, deception, or tampering with an annual event's equipment or materials.

(c) (1) A violation of subsection (a) is a Class A misdemeanor; provided, however, that the maximum fine shall be twenty-five thousand dollars ($25,000).

(2) A violation of subsection (b) is a Class E felony; provided, however, that the maximum fine shall be fifty thousand dollars ($50,000).



§ 39-17-657 - Offense of offering cost of services, records or devices on a contingency basis.

(a) It is an offense for any person to knowingly sell or lease, or offer for sale or lease, facilities, locations, advertising services, printing services, telephone services, gambling records or gambling devices based on a percentage of the proceeds of an annual event or by any other contingency agreement based on the proceeds of an annual event or at a price greater than fair market value.

(b) A violation of this section is a Class E felony; provided, however, that the maximum fine shall be fifty thousand dollars ($50,000).



§ 39-17-658 - Exemption from federal law prohibiting transportation of gambling devices.

All tickets, shares, chances or similar records and other devices imported, transported, or distributed for an annual event operated pursuant to title 3, chapter 17 are exempt from the provisions of 15 U.S.C. § 1172.



§ 39-17-659 - Legislative intent to preempt other regulations.

The general assembly, by enacting §§ 39-17-651 -- 39-17-658, intends to preempt any other regulation of the area covered by §§ 39-17-651 -- 39-17-658 and title 3, chapter 17. No political subdivision or agency may enact or enforce a law, ordinance, resolution, or regulation that regulates or prohibits any conduct in the area covered by §§ 39-17-651 -- 39-17-658 and title 3, chapter 17.






Part 7 - Intoxicating Liquors

§ 39-17-701 - Application of part.

This part shall not apply to acts that are lawful under § 26-5-107 or title 57.



§ 39-17-702 - Unlawful sale of alcoholic beverages.

(a) It is unlawful for any person to sell wine, beer, ale, or any other beverage or mixed drink containing alcohol in any establishment unless the establishment is operating in compliance with all laws governing the sale of alcoholic beverages in the establishments.

(b) A violation of this section is a Class B misdemeanor.



§ 39-17-703 - Receiving, possessing, and transporting alcoholic beverages.

(a) No person, unless authorized to do so under title 57, shall receive, possess or transport with the intent to redistribute or resell in this state any intoxicating liquor that has not had all taxes attributable to the intoxicating liquor paid.

(b) It shall be inferred that any receipt, possession, or transportation of more than five (5) gallons of intoxicating liquors that is not accompanied by a receipt or documentation from an entity holding a license issued under § 57-3-203, § 57-3-204, § 57-3-207 or § 57-3-218 is for the purpose of resale or distribution.

(c) A violation of this section is a Class A misdemeanor.



§ 39-17-704 - Transportation of alcoholic beverages by common carriers.

(a) It is unlawful for any common carrier or other person or organization to transport into this state or to transport from one (1) location to another within this state any intoxicating beverages for the purpose of resale unless licensed to do so.

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-705 - Exceptions.

Nothing in § 39-17-703 shall make it unlawful for:

(1) Any priest or minister of any religious denomination or sect to receive and possess wines for sacramental purposes, or for any common or other carrier to ship or transport wine for sacramental purposes to any priest or minister of any religious denomination or sect;

(2) Druggists to receive and possess alcohol and other intoxicating liquors and preparations as may be sold by druggists for the special purposes and in the manner as provided by law, for manufacturers of medicines that conform to the provisions of the law applicable to pure food and pure drugs, or for bona fide hospitals, and for manufacturers of perfumery and toilet articles and manufacturers of flavoring extracts, to receive and possess alcohol for use of bona fide patients of the hospitals, or in the manufacturing of medicines or flavoring extracts, or perfumery or toilet articles, or for any common or other carrier to ship or transport liquor, or alcohol for such purposes to druggists or hospitals, or manufacturers of medicines, or flavoring extracts or perfumery or toilet articles;

(3) Any person engaged in the manufacture of thermostatic devices or temperature regulators to import alcohol into this state for use in the manufacture and charging of the devices and regulators;

(4) Bona fide educational institutions to receive and possess alcohol for scientific and therapeutic purposes, or for any common or other carrier to ship or transport alcohol for those purposes to bona fide educational institutions; or

(5) Any person to transport intoxicating liquor not in excess of the quantity permitted by 19 U.S.C. § 1202, notwithstanding that the liquor may be transported without the proper revenue affixed thereto, if the liquor was purchased outside the United States and brought into the state through an airport designated as a point of origin and destination for international passengers and cargo.



§ 39-17-706 - Manufacture of alcoholic beverages.

(a) It is unlawful for any person, company, or other entity to manufacture intoxicating beverages unless authorized by law to do so; provided, that this section shall not be construed to prohibit the manufacture of alcohol for use as a fuel to power motor-driven vehicles and machinery or for heating purposes or of not less than one hundred eighty-eight (188) proof for chemical, pharmaceutical, medical, and bacteriological purposes.

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-707 - Possession of still.

(a) It is unlawful for any person to have possession or control of any still or other apparatus, or part of any still or other apparatus, used or intended to be used for the purpose of manufacturing intoxicating liquor as prohibited by law.

(b) A violation of this section is a Class B misdemeanor.



§ 39-17-708 - Home manufacture of wine or beer excepted.

(a) Notwithstanding the provisions of this part, a private individual in the person's own home may manufacture and possess wine or beer in an amount not in excess of that amount annually permitted as of January 1, 1997, by federal statutes and regulations relative to household manufacture and consumption; provided, that the wine or beer is for personal consumption by members and guests of the household. Such wine or beer may also be transported by the person, member or guest without being in violation of this part; provided, that the amount being transported at any one (1) time shall not exceed five (5) gallons, except as provided in § 57-5-111.

(b) It shall be inferred that transportation of more than five (5) gallons is for the purpose of resale or redistribution.

(c) For purposes of this section, "beer" means the undistilled and unfortified product, of any name or description, of the normal alcoholic fermentation of malt or other ingredients except grapes.



§ 39-17-713 - Storage of liquor for sale.

(a) It is unlawful for any person, unless authorized by law to do so, to have or keep in stock, in any warehouse or place of business or other place, any intoxicating liquors, including wine, ale or beer, intended for present or future sale as a beverage, either wholesale or retail, and whether intended to be sold for delivery at the place of sale or to be shipped or otherwise transported for delivery at another place.

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-714 - Disposal of alcoholic beverages.

Upon the conviction of any person for a violation of § 39-17-713, the sheriff or other officer shall be directed as a part of the judgment of the court to destroy or otherwise dispose of all alcoholic beverages according to law.



§ 39-17-715 - Consuming alcoholic beverages on school premises.

(a) It is unlawful to consume or possess any alcoholic beverage on the school plant or grounds of any public school in this state having any of the grades kindergarten through twelve (K-12).

(b) A violation of this section is a Class C misdemeanor.






Part 9 - Obscenity

§ 39-17-901 - Part definitions.

The following definitions apply in this part, unless the context requires otherwise:

(1) "Actual or constructive knowledge" means that a person is deemed to have constructive knowledge of the contents of material who has knowledge of facts that would put a reasonable and prudent person on notice as to the suspect nature of the material;

(2) "Community" means the judicial district, as defined in § 16-2-506, in which a violation is alleged to have occurred;

(3) "Distribute" means to transfer possession of, whether with or without consideration;

(4) "Excess violence" means the depiction of acts of violence in such a graphic or bloody manner as to exceed common limits of custom and candor, or in such a manner that it is apparent that the predominant appeal of the material is portrayal of violence for violence's sake;

(5) "Final judgment" or "conviction" means all direct appeals have been exhausted including an application for appeal or for certiorari to the Tennessee or United States supreme court;

(6) "Harmful to minors" means that quality of any description or representation, in whatever form, of nudity, sexual excitement, sexual conduct, excess violence or sadomasochistic abuse when the matter or performance:

(A) Would be found by the average person applying contemporary community standards to appeal predominantly to the prurient, shameful or morbid interests of minors;

(B) Is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable for minors; and

(C) Taken as whole lacks serious literary, artistic, political or scientific values for minors;

(7) "Matter" means any book, magazine, newspaper or other printed or written material or any picture, drawing, photograph, motion picture film, videocassette or other pictorial representation, or any statue, figure, device, theatrical production or electrical reproduction, or any other article, equipment, machine or material that is obscene as defined by this part;

(8) "Minor" means any person who has not reached eighteen (18) years of age and is not emancipated;

(9) "Nudity" means the showing of the human male or female genitals, pubic area, or buttocks with less than a fully opaque covering or the showing of the female breast with less than a fully opaque covering of any portion below the top of the nipple, or the depiction of covered male genitals in a discernibly turgid state;

(10) "Obscene" means:

(A) The average person applying contemporary community standards would find that the work, taken as a whole, appeals to the prurient interest;

(B) The average person applying contemporary community standards would find that the work depicts or describes, in a patently offensive way, sexual conduct; and

(C) The work, taken as a whole, lacks serious literary, artistic, political, or scientific value;

(11) "Patently offensive" means that which goes substantially beyond customary limits of candor in describing or representing such matters;

(12) "Prurient interest" means a shameful or morbid interest in sex;

(13) "Sadomasochistic abuse" means flagellation or torture or physical restraint by or upon a person for the purpose of sexual gratification of either person;

(14) "Sexual conduct" means:

(A) Patently offensive representations or descriptions of ultimate sexual acts, normal or perverted, actual or simulated. A sexual act is simulated when it depicts explicit sexual activity that gives the appearance of ultimate sexual acts, anal, oral or genital. "Ultimate sexual acts" means sexual intercourse, anal or otherwise, fellatio, cunnilingus or sodomy; or

(B) Patently offensive representations or descriptions of masturbation, excretory functions, and lewd exhibition of the genitals; and

(15) "Sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal.



§ 39-17-902 - Producing, importing, preparing, distributing, processing or appearing in obscene material or exhibition -- Distribution to or employment of minors.

(a) It is unlawful to knowingly produce, send or cause to be sent, or bring or cause to be brought, into this state for sale, distribution, exhibition or display, or in this state to prepare for distribution, publish, print, exhibit, distribute, or offer to distribute, or to possess with intent to distribute or to exhibit or offer to distribute any obscene matter, or to do any of the aforementioned with any matter found legally obscene that violates the requirements of 18 U.S.C. § 2257. It is unlawful to direct, present or produce any obscene theatrical production, peep show or live performance, and every person who participates in that part of the production which renders the production or performance obscene is guilty of the offense.

(b) It is unlawful for any person to hire, employ or use a minor to do or assist in doing any of the acts described in subsection (a) with knowledge that the person is a minor under eighteen (18) years of age, or while in possession of the facts that the person should reasonably know that the person is a minor under eighteen (18) years of age. However, this section shall not apply to those acts that are prohibited by §§ 39-17-1003 -- 39-17-1005.

(c) (1) A violation of subsection (a) is a Class A misdemeanor, and, in addition, any corporation or business entity that violates this section shall be fined an amount not less than ten thousand dollars ($10,000) nor more than fifty thousand dollars ($50,000).

(2) A second or subsequent violation of subsection (a) is a Class E felony; provided, that the second or subsequent violation occurs after a conviction has been obtained for the previous violation; provided further, that the range of fines authorized for a first violation by a corporation or business entity shall also be applicable for second or subsequent violations by the corporation or entity.

(d) A violation of subsection (b) is a Class E felony, and, in addition, a violator shall be fined an amount not less than ten thousand dollars ($10,000) nor more than one hundred thousand dollars ($100,000).

(e) It is an exception to this section that the obscene material is possessed by a person having scientific, educational, governmental or other similar justification.



§ 39-17-903 - Seizure of obscene materials -- Warrant -- Disposition of seized materials.

(a) Upon a showing of probable cause that the obscenity laws of this state are being violated, any judge or magistrate shall be empowered to issue a search warrant in accordance with the general law pertaining to searches and seizures in this state. The warrant shall authorize or designate a law enforcement officer to enter upon the premises where alleged violations of the obscenity laws are being carried on and take into custody one (1) example of each piece of matter which is obscene. Return on the search shall be in the manner prescribed generally for searches and seizures in the state of Tennessee, except that matter that is seized shall be retained by the district attorney general to be used as evidence in any legal proceeding in which the matter is in issue or involved.

(b) When a search and seizure takes place in accordance with this section, any person aggrieved by the search and seizure, or claiming ownership of the matter seized, may file a motion in writing with the court of record in the jurisdiction in which the search and seizure took place, contesting the legality of the search and seizure or the fact of the obscenity of the matter seized. The court shall set a hearing within one (1) day after the request therefor, or at such time as the requesting party might agree. In the event the court finds that the search and seizure was illegal or if the court or any other court of competent jurisdiction shall determine that the matter is not obscene, the matter shall be forthwith returned to the person and to the place from which it was taken.



§ 39-17-904 - Destruction of material upon conviction.

Upon the conviction of the accused, the court may, when the conviction becomes final, order any matter of advertisement, in respect whereof the accused stands convicted, and that remains in the possession or under the control of the district attorney general or any law enforcement agency to be destroyed, and the court may cause to be destroyed any such material in its possession or under its control.



§ 39-17-905 - Temporary restraining orders and injunctions -- Trial -- Judgment -- Review.

(a) The circuit, chancery, or criminal courts of this state and the chancellors and judges of those courts shall have full power, authority, and jurisdiction, upon application by sworn detailed petition filed by the district attorney general within their respective jurisdictions, to issue any and all proper temporary restraining orders, temporary and permanent injunctions, and any other writs and processes appropriate to carry out and enforce §§ 39-17-901 -- 39-17-908. However, this section shall not be construed to authorize the issue of ex parte temporary injunctions preventing further regularly scheduled exhibition of motion picture films by commercial theaters, such injunction to issue only upon at least one (1) day's notice, but the court may immediately forbid the removing, destroying, deleting, splicing, amending or otherwise altering the matter alleged to be obscene.

(b) The person to be enjoined shall be entitled to trial of the issues within two (2) days after joinder of issue, and a decision shall be rendered by the court within two (2) days of the conclusion of the trial. In order to facilitate the introduction of evidence at any hearing as provided in this section, the court is empowered to order defendants named in any proceeding set out in this section to produce one (1) copy of the matter alleged to be obscene, along with necessary viewing equipment, in open court at the time of the hearing or at any other time agreed upon by the parties and the court. In proceedings under this section, there shall be no right to trial by jury. If the defendant in any suit for injunction filed under the terms of this section shall fail to answer or otherwise join issue within twenty (20) days after the filing of a petition for injunction, the court, on motion of the district attorney general, shall enter a general denial for the defendant, and set a date for hearing on the questions raised in the petition for injunction within ten (10) days following the entry of the denial entered by the court, and the court shall render its decision within two (2) days after the conclusion of that hearing.

(c) In the event that a final order or judgment of injunction is entered against the person sought to be enjoined, the final order or judgment shall contain a provision directing the person to surrender to the clerk of the court of the county in which the proceedings were brought any of the obscene matter in the person's possession, and the clerk shall be directed to hold the matter in the clerk's possession to be used as evidence in any criminal proceedings in which the matter is in issue, but if no indictment is returned concerning the matter within six (6) months of the entry of final order, the clerk shall destroy the matter.

(d) Any party, including the district attorney general, shall be entitled to an appeal from an adverse decision of the court. The granting of an appeal shall have the effect of staying or suspending any order to destroy but not an order to seize the matter, nor shall the granting of an appeal suspend any permanent injunction granted by the trial court.



§ 39-17-906 - Remedies supplementary.

(a) The remedies and procedures set out in §§ 39-17-901 -- 39-17-908 are supplementary to each other and no remedy shall be construed as excluding or prohibiting the use of any other remedy.

(b) Except as expressly provided in this part, §§ 39-17-901 -- 39-17-908 shall not be construed as repealing any provisions of any other statute, but shall be supplementary thereto and cumulative thereto.



§ 39-17-907 - Restrictions on showings.

(a) It is unlawful for any person to exhibit for public consumption, whether or not the exhibition is for compensation, any motion picture, film, movie, or videotape that depicts sexual conduct as defined in § 39-17-901, unless the exhibition is within a theater auditorium or other enclosed area that effectively removes the exhibition from the view of members of the public who are not voluntarily engaged in viewing the motion picture, film, movie, or videotape.

(b) No minor under eighteen (18) years of age may be admitted to a movie theatre if the movie has been found to be "harmful to minors" pursuant to § 39-17-901. It is a deceptive practice under title 47, chapter 18, part 1, to advertise or promote a motion picture as having a rating other than the rating that has been assigned to it.

(c) A violation of this section is a Class A misdemeanor.



§ 39-17-908 - Enforcement -- Initiation of criminal actions -- Civil proceedings.

(a) Criminal action shall commence only on criminal indictment or the issuance of a warrant by a judge of any court of record; provided, that the commencement of any criminal action shall be made only with the prior knowledge and written approval of the district attorney general or any assistant district attorney general.

(b) Sections 39-17-901 -- 39-17-908 may be enforced by either criminal actions or by actions for injunctive relief, or both, and the actions may be commenced simultaneously and proceed independently of each other.



§ 39-17-909 - Offense of providing location for minors to engage in public indecency.

(a) It is an offense for a person eighteen (18) years of age or older to knowingly promote or organize a gathering of two (2) or more minors in a public place, as defined in § 39-13-511, with the intent to provide a location for said minors to engage in public indecency as defined in § 39-13-511.

(b) A violation of subsection (a) is a Class A misdemeanor.

(c) Any personal property used in the commission of a violation of this section is, upon conviction, subject to judicial forfeiture as provided in title 39, chapter 11, part 7.

(d) Nothing in this section shall deprive a court of any authority to suspend or cancel a license, declare the establishment a nuisance or impose costs and other monetary obligations if specifically authorized by law.

(e) For purposes of this section "public area on the property of that business or retail establishment" means a public place as defined in § 39-13-511.



§ 39-17-911 - Sale, loan or exhibition of material to minors.

(a) It is unlawful for any person to knowingly sell or loan for monetary consideration or otherwise exhibit or make available to a minor:

(1) Any picture, photograph, drawing, sculpture, motion picture film, video game, computer software game, or similar visual representation or image of a person or portion of the human body, that depicts nudity, sexual conduct, excess violence, or sado-masochistic abuse, and that is harmful to minors; or

(2) Any book, pamphlet, magazine, printed matter, however reproduced, or sound recording, which contains any matter enumerated in subdivision (a)(1), or that contains explicit and detailed verbal descriptions or narrative accounts of sexual excitement, sexual conduct, excess violence, or sado-masochistic abuse, and that is harmful to minors.

(b) It is unlawful for any person to knowingly exhibit to a minor for monetary consideration, or to knowingly sell to a minor an admission ticket or pass or otherwise admit a minor to premises whereon there is exhibited a motion picture, show or other presentation which, in whole or in part, depicts nudity, sexual conduct, excess violence, or sado-masochistic abuse, and which is harmful to minors.

(c) A violation of this section is a Class A misdemeanor.

(d) It is an affirmative defense to prosecution under this section that the minor to whom the material or show was made available or exhibited was, at the time, accompanied by the person's parent or legal guardian, or by an adult with the written permission of the parent or legal guardian.



§ 39-17-914 - Display for sale or rental of material harmful to minors.

(a) It is unlawful for a person to display for sale or rental a visual depiction, including a videocassette tape or film, video game, computer software game, or a written representation, including a book, magazine or pamphlet, that contains material harmful to minors anywhere minors are lawfully admitted.

(b) The state has the burden of proving that the material is displayed. Material is not considered displayed under this section if:

(1) The material is:

(A) Placed in "binder racks" that cover the lower two thirds (2/3) of the material and the viewable one third (1/3) is not harmful to minors;

(B) Located at a height of not less than five and one half feet (51/2') from the floor; and

(C) Reasonable steps are taken to prevent minors from perusing the material;

(2) The material is sealed, and, if it contains material on its cover that is harmful to minors, it must also be opaquely wrapped;

(3) The material is placed out of sight underneath the counter; or

(4) The material is located so that the material is not open to view by minors and is located in an area restricted to adults;

(5) Unless its cover contains material which is harmful to minors, a video cassette tape or film is not considered displayed if it is in a form that cannot be viewed without electrical or mechanical equipment and the equipment is not being used to produce a visual depiction; or

(6) In a situation if the minor is accompanied by the minor's parent or guardian, unless the area is restricted to adults as provided for in subdivision (b)(4).

(c) A violation of this section is a Class C misdemeanor for each day the person is in violation of this section.



§ 39-17-918 - Massage or exposure of erogenous areas.

(a) As used in this section, unless the context otherwise requires:

(1) "Compensation" means payment, loan, advance, contribution, deposit, or gift of money or anything of value;

(2) "Erogenous area" means the pubic area, penis, scrotum, vulva, vagina, perineum, anus or breast;

(3) "Massage" means the art of body massage, by hand or with a mechanical or vibratory device, for the purpose of massaging, reducing, or contouring the body, and may include the use of oil rubs, heat lamps, hot and cold packs, tub, shower or cabinet baths. The procedures involved include, but are not limited to, touching, stroking, kneading, friction, vibration, percussion and medical gymnastics; and

(4) "Masseur" or "masseuse" means a person engaged in the activities set forth in subdivision (a)(3).

(b) It is unlawful for a masseur or masseuse to expose the masseur's or masseuse's erogenous area for compensation or to touch with any part of the masseur's or masseuse's body, or fondle in any manner or massage an erogenous area for compensation. This section shall not apply to any person authorized by the laws of this state to practice any branch of medicine, surgery, osteopathy, chiropractic or chiropody, any person holding a drugless practitioner's certificate or any person licensed as a physical therapist, while such person is acting within the scope of the license.

(c) A violation of this section is a Class A misdemeanor.



§ 39-17-919 - Injunctions.

(a) If the district attorney general is of the opinion that § 39-17-911 or § 39-17-914 is being violated, the district attorney general may file a petition in a circuit, chancery or criminal court of that district relating the opinion, and request the court to issue a temporary restraining order or a temporary injunction enjoining the person named in the petition from removing the material in question from the jurisdiction of the court pending an adversary hearing on the petition.

(b) If a temporary restraining order or, after notice, a temporary injunction is so issued, the person enjoined shall answer within the time set by the court, which time shall be set by the court at not more than sixty (60) days.

(c) The adversary hearing on the petition shall be held within two (2) days after the joinder of issues.

(d) At the conclusion of the hearing, or within two (2) days thereafter, the court will determine whether or not the material in question is in violation of § 39-17-911 or § 39-17-914.

(e) (1) On a finding of a violation, the court shall grant a temporary injunction or continue its injunction in full force and effect for a period not to exceed forty-five (45) days or until an indictment on the matter has been submitted to the grand jury.

(2) If forty-five (45) days elapse and the grand jury has taken no action, the injunction terminates.

(3) The injunction also terminates on the grand jury returning a no true bill.

(f) On the return of a true bill of indictment, the court shall order the material in question delivered into the hands of the court clerk or district attorney general, there to be held as evidence in the case.



§ 39-17-920 - Issuance of process.

No process, except as otherwise provided, shall be issued for the violation of § 39-17-911 or § 39-17-914, unless it is issued upon the application of the district attorney general of the district.






Part 10 - Sexual Exploitation of Children

§ 39-17-1001 - Short title.

This part shall be known and may be cited as the "Tennessee Protection of Children Against Sexual Exploitation Act of 1990."



§ 39-17-1002 - Part definitions.

The following definitions apply in this part, unless the context otherwise requires:

(1) "Community" means the judicial district, as defined by § 16-2-506, in which a violation is alleged to have occurred;

(2) "Material" means:

(A) Any picture, drawing, photograph, undeveloped film or film negative, motion picture film, videocassette tape or other pictorial representation;

(B) Any statue, figure, theatrical production or electrical reproduction;

(C) Any image stored on a computer hard drive, a computer disk of any type, or any other medium designed to store information for later retrieval; or

(D) Any image transmitted to a computer or other electronic media or video screen, by telephone line, cable, satellite transmission, or other method that is capable of further transmission, manipulation, storage or accessing, even if not stored or saved at the time of transmission;

(3) "Minor" means any person who has not reached eighteen (18) years of age;

(4) "Patently offensive" means that which goes substantially beyond customary limits of candor in describing or representing such matters;

(5) "Performance" means any play, motion picture, photograph, dance, or other visual representation that can be exhibited before an audience of one (1) or more persons;

(6) "Promote" means to finance, produce, direct, manufacture, issue, publish, exhibit or advertise, or to offer or agree to do those things;

(7) "Prurient interest" means a shameful or morbid interest in sex; and

(8) "Sexual activity" means any of the following acts:

(A) Vaginal, anal or oral intercourse, whether done with another person or an animal;

(B) Masturbation, whether done alone or with another human or an animal;

(C) Patently offensive, as determined by contemporary community standards, physical contact with or touching of a person's clothed or unclothed genitals, pubic area, buttocks or breasts in an act of apparent sexual stimulation or sexual abuse;

(D) Sadomasochistic abuse, including flagellation, torture, physical restraint, domination or subordination by or upon a person for the purpose of sexual gratification of any person;

(E) The insertion of any part of a person's body or of any object into another person's anus or vagina, except when done as part of a recognized medical procedure by a licensed professional;

(F) Patently offensive, as determined by contemporary community standards, conduct, representations, depictions or descriptions of excretory functions; or

(G) Lascivious exhibition of the female breast or the genitals, buttocks, anus or pubic or rectal area of any person.



§ 39-17-1003 - Offense of sexual exploitation of a minor.

(a) It is unlawful for any person to knowingly possess material that includes a minor engaged in:

(1) Sexual activity; or

(2) Simulated sexual activity that is patently offensive.

(b) A person possessing material that violates subsection (a) may be charged in a separate count for each individual image, picture, drawing, photograph, motion picture film, videocassette tape, or other pictorial representation. Where the number of materials possessed is greater than fifty (50), the person may be charged in a single count to enhance the class of offense under subsection (d).

(c) In a prosecution under this section, the trier of fact may consider the title, text, visual representation, Internet history, physical development of the person depicted, expert medical testimony, expert computer forensic testimony, and any other relevant evidence, in determining whether a person knowingly possessed the material, or in determining whether the material or image otherwise represents or depicts that a participant is a minor.

(d) A violation of this section is a Class D felony; however, if the number of individual images, materials, or combination of images and materials, that are possessed is more than fifty (50), then the offense shall be a Class C felony. If the number of individual images, materials, or combination of images and materials, exceeds one hundred (100), the offense shall be a Class B felony.

(e) In a prosecution under this section, the state is not required to prove the actual identity or age of the minor.

(f) It shall not be a defense to a violation of this section that a minor victim of the offense consented to the conduct that constituted the offense.



§ 39-17-1004 - Offense of aggravated sexual exploitation of a minor.

(a) (1) It is unlawful for a person to knowingly promote, sell, distribute, transport, purchase or exchange material, or possess with the intent to promote, sell, distribute, transport, purchase or exchange material, that includes a minor engaged in:

(A) Sexual activity; or

(B) Simulated sexual activity that is patently offensive.

(2) A person who violates subdivision (a)(1) may be charged in a separate count for each individual image, picture, drawing, photograph, motion picture film, videocassette tape, or other pictorial representation. Where the number of materials involved in a violation under subdivision (a)(1) is greater than twenty-five (25), the person may be charged in a single count to enhance the class of offense under subdivision (a)(4).

(3) In a prosecution under this section, the trier of fact may consider the title, text, visual representation, Internet history, physical development of the person depicted, expert medical testimony, expert computer forensic testimony, and any other relevant evidence, in determining whether a person knowingly promoted, sold, distributed, transported, purchased, exchanged or possessed the material for these purposes, or in determining whether the material or image otherwise represents or depicts that a participant is a minor.

(4) A violation of this section is a Class C felony; however, if the number of individual images, materials, or combination of images and materials that are promoted, sold, distributed, transported, purchased, exchanged or possessed, with intent to promote, sell, distribute, transport, purchase or exchange, is more than twenty-five (25), then the offense shall be a Class B felony.

(b) (1) It is unlawful for a person to knowingly promote, sell, distribute, transport, purchase or exchange material that is obscene, as defined in § 39-17-901, or possess material that is obscene, with the intent to promote, sell, distribute, transport, purchase or exchange the material, which includes a minor engaged in:

(A) Sexual activity; or

(B) Simulated sexual activity that is patently offensive.

(2) A person who violates subdivision (b)(1) may be charged in a separate count for each individual image, picture, drawing, photograph, motion picture film, videocassette tape, or other pictorial representation. Where the number of materials involved in a violation under subdivision (b)(1) is greater than twenty-five (25), the person may be charged in a single count to enhance the class of offense under subdivision (b)(4).

(3) In a prosecution under this section, the trier of fact may consider the title, text, visual representation, Internet history, physical development of the person depicted, expert medical testimony, expert computer forensic testimony, and any other relevant evidence, in determining whether a person knowingly promoted, sold, distributed, transported, purchased, exchanged or possessed the material for these purposes, or in determining whether the material or image otherwise represents or depicts that a participant is a minor.

(4) A violation of this section is a Class C felony; however, if the number of individual images, materials, or combination of images and materials, that are promoted, sold, distributed, transported, purchased, exchanged or possessed, with intent to promote, sell, distribute, transport, purchase or exchange, is more than twenty-five (25), then the offense shall be a Class B felony.

(c) In a prosecution under this section, the state is not required to prove the actual identity or age of the minor.

(d) A person is subject to prosecution in this state under this section for any conduct that originates in this state, or for any conduct that originates by a person located outside this state, where the person promoted, sold, distributed, transported, purchased, exchanged or possessed, with intent to promote, sell, distribute, transport, purchase or exchange material within this state.

(e) It shall not be a defense to a violation of subsection (a) that the minor victim of the offense consented to the conduct that constituted the offense.



§ 39-17-1005 - Offense of especially aggravated sexual exploitation of a minor.

(a) It is unlawful for a person to knowingly promote, employ, use, assist, transport or permit a minor to participate in the performance of, or in the production of, acts or material that includes the minor engaging in:

(1) Sexual activity; or

(2) Simulated sexual activity that is patently offensive.

(b) A person violating subsection (a) may be charged in a separate count for each individual performance, image, picture, drawing, photograph, motion picture film, videocassette tape, or other pictorial representation.

(c) In a prosecution under this section, the trier of fact may consider the title, text, visual representation, Internet history, physical development of the person depicted, expert medical testimony, expert computer forensic testimony, and any other relevant evidence, in determining whether a person knowingly promoted, employed, used, assisted, transported or permitted a minor to participate in the performance of or in the production of acts or material for these purposes, or in determining whether the material or image otherwise represents or depicts that a participant is a minor.

(d) A violation of this section is a Class B felony. Nothing in this section shall be construed as limiting prosecution for any other sexual offense under this chapter, nor shall a joint conviction under this section and any other related sexual offense, even if arising out of the same conduct, be construed as limiting any applicable punishment, including consecutive sentencing under § 40-35-115, or the enhancement of sentence under § 40-35-114.

(e) In a prosecution under this section, the state is not required to prove the actual identity or age of the minor.

(f) A person is subject to prosecution in this state under this section for any conduct that originates in this state, or for any conduct that originates by a person located outside this state, where the person promoted, employed, assisted, transported or permitted a minor to engage in the performance of, or production of, acts or material within this state.

(g) It shall not be a defense to a violation of subsection (a) that the minor victim of the offense consented to the conduct that constituted the offense.



§ 39-17-1006 - Injunctions.

If the district attorney general is of the opinion that §§ 39-17-1001--39-17-1005 are being violated, the district attorney general may file a petition in a circuit, chancery or criminal court of that district relating the opinion, and request the court to issue a temporary restraining order or a temporary injunction enjoining the person named in the petition from removing the material in question from the jurisdiction of the court pending an adversary hearing on the petition. If a temporary restraining order or, after notice, a temporary injunction is so issued, the person enjoined shall answer within the time set by the court, which time shall be set by the court at not more than sixty (60) days. The adversary hearing on the petition shall be held within two (2) days after the joinder of issues. At the conclusion of the hearing, or within two (2) days thereafter, the court will determine whether or not the material in question is in violation of §§ 39-17-1001 -- 39-17-1005. On a finding of a violation, the court shall grant a temporary injunction or continue its injunction in full force and effect for a period not to exceed forty-five (45) days or until an indictment on the matter has been submitted to the grand jury. If forty-five (45) days elapse and the grand jury has taken no action, the injunction terminates. The injunction also terminates on the grand jury returning a no true bill. On the return of a true bill of indictment, the court shall order the material in question delivered into the hands of the court clerk or district attorney general, there to be held as evidence in the case.



§ 39-17-1007 - Issuance of process.

No process, except as otherwise provided, shall be issued for the violation of §§ 39-17-1003 -- 39-17-1005 unless it is issued upon the application of the district attorney general of the district.



§ 39-17-1008 - Forfeiture of any conveyance or real or personal property used in commission of an offense under this part.

(a) Any conveyance or real or personal property used in the commission of an offense under this part is subject to forfeiture under title 40, chapter 33, part 2.

(b) Notwithstanding § 40-33-211, the proceeds from all forfeitures made pursuant to this section shall be transmitted to the general fund, where there is established a general fund reserve to be allocated through the general appropriations act, which shall be known as the child abuse fund. Moneys from the fund shall be expended to fund activities authorized by the child abuse fund as set out in § 39-13-530. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this section, and shall not revert to the general fund at the end of the fiscal year. Any excess revenues or interest earned by the revenues shall not revert at the end of the fiscal year, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from the reserve shall not revert to the general fund at the end of the fiscal year, but shall remain available for expenditure in subsequent fiscal years.






Part 11 - Public Events

§ 39-17-1101 - Prize fighting, sparring and other brutal sports unlawful -- Exception.

(a) It is an offense for any person or persons to engage in what is known as prize fighting or boxing with or without gloves, or in other brutal sport or exhibition, whereby bruising, maiming, or other serious bodily injury may result to the boxers or participants unless regulated pursuant to title 68, chapter 115.

(b) This section shall not be construed to apply to football, baseball, basketball, hockey, soccer, lacrosse or similar activities, nor to any professional contest of unarmed combat regulated pursuant to title 68, chapter 115.

(c) Nothing in this section shall be construed to prohibit or declare unlawful any activity authorized by other provisions of this code when carried out in accordance with the other provisions, or to render any participants of the same liable to the penalties of subsection (d).

(d) All persons engaging in the sports or contests designated in this section either as principals, aids, seconds, or backers, commit a Class C misdemeanor.



§ 39-17-1102 - Definitions for sports bribery.

As used in § 39-17-1103, unless the context otherwise requires:

(1) "Sports contest" means any professional or amateur sport, athletic game, contest, or race involving machines, persons or animals, viewed by the public, or for which admission is charged;

(2) "Sports official" means any person who acts or expects to act in a sports contest as an umpire, referee or judge, or otherwise to officiate at a sports contest; and

(3) "Sports participant" means any person who participates or expects to participate in a sports contest as a player, contestant or member of a team, or as a coach, manager, trainer or other person directly associated with a player, contest or team.



§ 39-17-1103 - Sports bribery.

(a) A person commits the crime of sports bribery who:

(1) Confers, or offers or agrees to confer, any benefit upon a sports participant with intent to influence the participant not to give the participant's best efforts in a sports contest;

(2) Confers, or offers or agrees to confer any benefit upon a sports official in return for an agreement from the official to perform the official's duties improperly;

(3) Being a sports participant, solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that the participant will thereby be influenced not to give the participant's best efforts in a sports contest; or

(4) Being a sports official, solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that the official will perform the official's duties improperly.

(b) Sports bribery is a Class A misdemeanor.



§ 39-17-1104 - Interference with operations of ticket seller.

(a) As used in this section, unless the context otherwise requires, "ticket seller" means a person who has executed a written agreement with the management of any venue for a sporting event, theater, musical performance, or public entertainment or amusement of any kind, to sell tickets to such an event over the Internet.

(b) It is an offense for any person to knowingly sell, give, transfer, use, distribute or possess with the intent to sell, give or distribute software that is primarily designed or produced for the purpose of interfering with the operations of any ticket seller that sells, over the Internet, tickets of admission to a sporting event, theater, musical performance, or place of public entertainment or amusement of any kind by circumventing any security measures on the ticket seller's web site, circumventing any access control systems of the ticket seller's web site, or circumventing any controls or measures that are instituted by the ticket seller on its web site to ensure an equitable ticket buying process.

(c) (1) A violation of this section is a Class B misdemeanor, punishable by fine only of not more than five hundred dollars ($500), or any profits made or tickets acquired in the course of the violation of this section, whichever amount is greater.

(2) Each acquisition, sale, or offer in violation of this section constitutes a separate offense.






Part 13 - Weapons

§ 39-17-1301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adjudication as a mental defective or adjudicated as a mental defective" means:

(A) A determination by a court in this state that a person, as a result of marked subnormal intelligence, mental illness, incompetency, condition or disease:

(i) Is a danger to such person or to others; or

(ii) Lacks the ability to contract or manage such person's own affairs due to mental defect;

(B) A finding of insanity by a court in a criminal proceeding; or

(C) A finding that a person is incompetent to stand trial or is found not guilty by reason of insanity pursuant to Article 50a and 76b of the Uniform Code of Military Justice, codified in 10 U.S.C. §§ 850a and 876b respectively;

(2) "Club" means any instrument that is specially designed, made or adapted for the purpose of inflicting serious bodily injury or death by striking a person with the instrument;

(3) "Crime of violence" includes any degree of murder, voluntary manslaughter, aggravated rape, rape, especially aggravated robbery, aggravated robbery, burglary, aggravated assault or aggravated kidnapping;

(4) (A) "Explosive weapon" means any explosive, incendiary or poisonous gas:

(i) Bomb;

(ii) Grenade;

(iii) Rocket;

(iv) Mine; or

(v) Shell, missile or projectile that is designed, made or adapted for the purpose of inflicting serious bodily injury, death or substantial property damage;

(B) "Explosive weapon" also means:

(i) Any breakable container which contains a flammable liquid with a flashpoint of one hundred fifty degrees Fahrenheit (150 degrees F) or less and has a wick or similar device capable of being ignited, other than a device which is commercially manufactured primarily for purposes of illumination; or

(ii) Any sealed device containing dry ice or other chemically reactive substances for the purposes of causing an explosion by a chemical reaction;

(5) "Firearm silencer" means any device designed, made or adapted to muffle the report of a firearm;

(6) "Hoax device" means any device that reasonably appears to be or is purported to be an explosive or incendiary device and is intended to cause alarm or reaction of any type by an official of a public safety agency or a volunteer agency organized to deal with emergencies;

(7) "Immediate vicinity" refers to the area within the person's immediate control within which the person has ready access to the ammunition;

(8) "Judicial commitment to a mental institution" means a judicially ordered involuntary admission to a private or state hospital or treatment resource in proceedings conducted pursuant to title 33, chapter 6 or 7;

(9) "Knife" means any bladed hand instrument that is capable of inflicting serious bodily injury or death by cutting or stabbing a person with the instrument;

(10) "Knuckles" means any instrument that consists of finger rings or guards made of a hard substance and that is designed, made or adapted for the purpose of inflicting serious bodily injury or death by striking a person with a fist enclosed in the knuckles;

(11) "Machine gun" means any firearm that is capable of shooting more than two (2) shots automatically, without manual reloading, by a single function of the trigger;

(12) "Mental institution" means a mental health facility, mental hospital, sanitarium, psychiatric facility and any other facility that provides diagnoses by a licensed professional of an intellectual disability or mental illness, including, but not limited to, a psychiatric ward in a general hospital;

(13) "Restricted firearm ammunition" means any cartridge containing a bullet coated with a plastic substance with other than a lead or lead alloy core or a jacketed bullet with other than a lead or lead alloy core or a cartridge of which the bullet itself is wholly composed of a metal or metal alloy other than lead. "Restricted firearm ammunition" does not include shotgun shells or solid plastic bullets;

(14) "Rifle" means any firearm designed, made or adapted to be fired from the shoulder and to use the energy of the explosive in a fixed metallic cartridge to fire a projectile through a rifled bore by a single function of the trigger;

(15) "Short barrel" means a barrel length of less than sixteen inches (16'') for a rifle and eighteen inches (18'') for a shotgun, or an overall firearm length of less than twenty-six inches (26'');

(16) "Shotgun" means any firearm designed, made or adapted to be fired from the shoulder and to use the energy of the explosive in a fixed shotgun shell to fire through a smooth-bore barrel either a number of ball shot or a single projectile by a single function of the trigger;

(17) "Switchblade knife" means any knife that has a blade which opens automatically by:

(A) Hand pressure applied to a button or other device in the handle; or

(B) Operation of gravity or inertia; and

(18) "Unloaded" means the rifle, shotgun or handgun does not have ammunition in the chamber, cylinder, clip or magazine, and no clip or magazine is in the immediate vicinity of the weapon.



§ 39-17-1302 - Prohibited weapons.

(a) A person commits an offense who intentionally or knowingly possesses, manufactures, transports, repairs or sells:

(1) An explosive or an explosive weapon;

(2) A device principally designed, made or adapted for delivering or shooting an explosive weapon;

(3) A machine gun;

(4) A short-barrel rifle or shotgun;

(5) A firearm silencer;

(6) Hoax device;

(7) Knuckles; or

(8) Any other implement for infliction of serious bodily injury or death that has no common lawful purpose.

(b) It is a defense to prosecution under this section that the person's conduct:

(1) Was incident to the performance of official duty and pursuant to military regulations in the army, navy, air force, coast guard or marine service of the United States or the Tennessee national guard, or was incident to the performance of official duty in a governmental law enforcement agency or a penal institution;

(2) Was incident to engaging in a lawful commercial or business transaction with an organization identified in subdivision (b)(1);

(3) Was incident to using an explosive or an explosive weapon in a manner reasonably related to a lawful industrial or commercial enterprise;

(4) Was incident to using the weapon in a manner reasonably related to a lawful dramatic performance or scientific research;

(5) Was incident to displaying the weapon in a public museum or exhibition;

(6) Was licensed by the state of Tennessee as a manufacturer, importer or dealer in weapons; provided, that the manufacture, import, purchase, possession, sale or disposition of weapons is authorized and incident to carrying on the business for which licensed and is for scientific or research purposes or sale or disposition to an organization designated in subdivision (b)(1); or

(7) [Deleted by 2015 amendment]

(8) [Deleted by 2014 amendment, effective July 1, 2014]

(c) It is an affirmative defense to prosecution under this section that the person must prove by a preponderance of the evidence that:

(1) The person's conduct was relative to dealing with the weapon solely as a curio, ornament or keepsake, and if the weapon is a type described in subdivisions (a)(1)-(5), that it was in a nonfunctioning condition and could not readily be made operable; or

(2) The possession was brief and occurred as a consequence of having found the weapon or taken it from an aggressor.

(d) It is an exception to the application of subsection (a) that the person acquiring or possessing a weapon described in subdivisions (a)(3), (a)(4), or (a)(5) is in full compliance with the requirements of the National Firearms Act (26 U.S.C. §§ 5841-5862).

(e) Subsection (a) shall not apply to the possession, manufacture, transportation, repair, or sale of an explosive if:

(1) The person in question is eighteen (18) years of age or older; and

(2) The possession, manufacture, transport, repair, or sale was incident to creating or using an exploding target for lawful sporting activity, as solely intended by the commercial manufacturer.

(f) (1) An offense under subdivision (a)(1) is a Class B felony.

(2) An offense under subdivisions (a)(2)-(5) is a Class E felony.

(3) An offense under subdivision (a)(6) is a Class C felony.

(4) An offense under subdivisions (a)(7)-(8) is a Class A misdemeanor.



§ 39-17-1303 - Unlawful sale, loan or gift of firearm.

(a) A person commits an offense who:

(1) Intentionally, knowingly, or recklessly sells, loans or makes a gift of a firearm to a minor;

(2) Intentionally, knowingly or recklessly sells a firearm or ammunition for a firearm to a person who is intoxicated; or

(3) Intentionally, knowingly, recklessly or with criminal negligence violates § 39-17-1316.

(b) It is a defense to prosecution under subdivision (a)(1) that:

(1) A firearm was loaned or given to a minor for the purposes of hunting, trapping, fishing, camping, sport shooting or any other lawful sporting activity; and

(2) The person is not required to obtain a license under § 39-17-1316.

(c) For purposes of this section, "intoxicated" means substantial impairment of mental or physical capacity resulting from introduction of any substance into the body.

(d) An offense under this section is a Class A misdemeanor.



§ 39-17-1304 - Restrictions on firearm ammunition.

(a) It is an offense for any person to possess, use or attempt to use restricted firearm ammunition while committing or attempting to commit a crime of violence. A violation of this section constitutes a separate and distinct felony.

(b) It is an offense for any person or corporation to manufacture, sell, offer for sale, display for sale or use in this state any ammunition cartridge, metallic or otherwise, containing a bullet with a hollow-nose cavity that is filled with an explosive material and designed to detonate upon impact; provided, that this section shall not apply to any state or federal military unit or personnel for use in the performance of its duties.

(c) (1) A violation of subsection (a) by possession of restricted firearm ammunition is a Class E felony.

(2) A violation of subsection (a) by use or attempted use of restricted firearm ammunition is a Class D felony.

(3) A violation of subsection (b) is a Class E felony.



§ 39-17-1306 - Carrying weapons during judicial proceedings.

(a) No person shall intentionally, knowingly, or recklessly carry on or about the person while inside any room in which judicial proceedings are in progress any weapon prohibited by § 39-17-1302(a), for the purpose of going armed; provided, that if the weapon carried is a firearm, the person is in violation of this section regardless of whether the weapon is carried for the purpose of going armed.

(b) Any person violating subsection (a) commits a Class E felony.

(c) Subsection (a) shall not apply to any person who:

(1) Is in the actual discharge of official duties as a law enforcement officer, or is employed in the army, air force, navy, coast guard or marine service of the United States or any member of the Tennessee national guard in the line of duty and pursuant to military regulations, or is in the actual discharge of official duties as a guard employed by a penal institution, or as a bailiff, marshal or other court officer who has responsibility for protecting persons or property or providing security;

(2) Has been directed by a court to bring the firearm for purposes of providing evidence; or

(3) Is in the actual discharge of official duties as a judge, and:

(A) Is authorized to carry a handgun pursuant to § 39-17-1351;

(B) Keeps the handgun concealed at all times when in the discharge of such duties; and

(C) Is vested with judicial powers under § 16-1-101.



§ 39-17-1307 - Unlawful carrying or possession of a weapon.

(a) (1) A person commits an offense who carries, with the intent to go armed, a firearm or a club.

(2) (A) The first violation of subdivision (a)(1) is a Class C misdemeanor, and, in addition to possible imprisonment as provided by law, may be punished by a fine not to exceed five hundred dollars ($500).

(B) A second or subsequent violation of subdivision (a)(1) is a Class B misdemeanor.

(C) A violation of subdivision (a)(1) is a Class A misdemeanor if the person's carrying of a handgun occurred at a place open to the public where one (1) or more persons were present.

(b) (1) A person commits an offense who unlawfully possesses a firearm, as defined in § 39-11-106, and:

(A) Has been convicted of a felony involving the use or attempted use of force, violence, or a deadly weapon; or

(B) Has been convicted of a felony drug offense.

(2) An offense under subdivision (b)(1)(A) is a Class C felony.

(3) An offense under subdivision (b)(1)(B) is a Class D felony.

(c) (1) A person commits an offense who possesses a handgun and has been convicted of a felony.

(2) An offense under subdivision (c)(1) is a Class E felony.

(d) (1) A person commits an offense who possesses a deadly weapon other than a firearm with the intent to employ it during the commission of, attempt to commit, or escape from a dangerous offense as defined in § 39-17-1324.

(2) A person commits an offense who possesses any deadly weapon with the intent to employ it during the commission of, attempt to commit, or escape from any offense not defined as a dangerous offense by § 39-17-1324.

(3) (A) Except as provided in subdivision (d)(3)(B), a violation of this subsection (d) is a Class E felony.

(B) A violation of this subsection (d) is a Class E felony with a maximum fine of six thousand dollars ($6,000), if the deadly weapon is a switchblade knife.

(e) (1) It is an exception to the application of subsection (a) that a person is carrying or possessing a firearm or firearm ammunition in a motor vehicle if the person:

(A) Is not prohibited from possessing or receiving a firearm by 18 U.S.C. § 922(g) or purchasing a firearm by § 39-17-1316; and

(B) Is in lawful possession of the motor vehicle.

(2) As used in this subsection (e):

(A) "Motor vehicle" has the same meaning as defined in § 55-1-103;

(B) "Motor vehicle" does not include any motor vehicle that is:

(i) Owned or leased by a governmental or private entity that has adopted a written policy prohibiting firearms or ammunition not required for employment within such a motor vehicle; and

(ii) Provided by such entity to an employee for use during the course of employment.

(f) (1) A person commits an offense who possesses a firearm, as defined in § 39-11-106(a), and:

(A) Has been convicted of a misdemeanor crime of domestic violence as defined in 18 U.S.C. § 921, and is still subject to the disabilities of such a conviction;

(B) Is, at the time of the possession, subject to an order of protection that fully complies with 18 U.S.C. § 922(g)(8); or

(C) Is prohibited from possessing a firearm under any other state or federal law.

(2) If the person is licensed as a federal firearms dealer or a responsible party under a federal firearms license, the determination of whether such an individual possesses firearms that constitute the business inventory under the federal license shall be determined based upon the applicable federal statutes or the rules, regulations and official letters, rulings and publications of the bureau of alcohol, tobacco, firearms and explosives.

(3) For purposes of this section, a person does not possess a firearm, including, but not limited to, firearms registered under the National Firearms Act, compiled in 26 U.S.C. § 5801 et seq., if the firearm is in a safe or similar container that is securely locked and to which the respondent does not have the combination, keys or other means of normal access.

(4) A violation of subdivision (f)(1) is a Class A misdemeanor and each violation constitutes a separate offense.

(5) If a violation of subdivision (f)(1) also constitutes a violation of § 36-3-625(h) or § 39-13-113(h), the respondent may be charged and convicted under any or all such sections.



§ 39-17-1308 - Defenses to unlawful possession or carrying of a weapon.

(a) It is a defense to the application of § 39-17-1307 if the possession or carrying was:

(1) Of an unloaded rifle, shotgun or handgun not concealed on or about the person and the ammunition for the weapon was not in the immediate vicinity of the person or weapon;

(2) By a person authorized to possess or carry a firearm pursuant to § 39-17-1315 or § 39-17-1351;

(3) At the person's:

(A) Place of residence;

(B) Place of business; or

(C) Premises;

(4) Incident to lawful hunting, trapping, fishing, camping, sport shooting or other lawful activity;

(5) By a person possessing a rifle or shotgun while engaged in the lawful protection of livestock from predatory animals;

(6) By a Tennessee valley authority officer who holds a valid commission from the commissioner of safety pursuant to this part while the officer is in the performance of the officer's official duties;

(7) By a state, county or municipal judge or any federal judge or any federal or county magistrate;

(8) By a person possessing a club or baton who holds a valid state security guard/officer registration card as a private security guard/officer, issued by the commissioner, and who also has certification that the officer has had training in the use of club or baton that is valid and issued by a person certified to give training in the use of clubs or batons;

(9) By any person possessing a club or baton who holds a certificate that the person has had training in the use of a club or baton for self-defense that is valid and issued by a certified person authorized to give training in the use of clubs or batons, and is not prohibited from purchasing a firearm under any local, state or federal laws; or

(10) By any out-of-state, full-time, commissioned law enforcement officer who holds a valid commission card from the appropriate out-of-state law enforcement agency and a photo identification; provided, that if no valid commission card and photo identification are retained, then it shall be unlawful for that officer to carry firearms in this state and this section shall not apply. The defense provided by this subdivision (a)(10) shall only be applicable if the state where the out-of-state officer is employed has entered into a reciprocity agreement with this state that allows a full-time, commissioned law enforcement officer in Tennessee to lawfully carry or possess a weapon in the other state.

(b) The defenses described in this section are not available to persons described in § 39-17-1307(b)(1).



§ 39-17-1309 - Carrying weapons on school property.

(a) As used in this section, "weapon of like kind" includes razors and razor blades, except those used solely for personal shaving, and any sharp pointed or edged instrument, except unaltered nail files and clips and tools used solely for preparation of food, instruction and maintenance.

(b) (1) It is an offense for any person to possess or carry, whether openly or concealed, with the intent to go armed, any firearm, explosive, explosive weapon, bowie knife, hawk bill knife, ice pick, dagger, slingshot, leaded cane, switchblade knife, blackjack, knuckles or any other weapon of like kind, not used solely for instructional or school-sanctioned ceremonial purposes, in any public or private school building or bus, on any public or private school campus, grounds, recreation area, athletic field or any other property owned, operated, or while in use by any board of education, school, college or university board of trustees, regents or directors for the administration of any public or private educational institution.

(2) A violation of this subsection (b) is a Class E felony.

(c) (1) (A) It is an offense for any person to possess or carry, whether openly or concealed, any firearm, not used solely for instructional or school-sanctioned ceremonial purposes, in any public or private school building or bus, on any public or private school campus, grounds, recreation area, athletic field or any other property owned, operated, or while in use by any board of education, school, college or university board of trustees, regents or directors for the administration of any public or private educational institution.

(B) It is not an offense under this subsection (c) for a nonstudent adult to possess a firearm, if the firearm is contained within a private vehicle operated by the adult and is not handled by the adult, or by any other person acting with the expressed or implied consent of the adult, while the vehicle is on school property.

(2) A violation of this subsection (c) is a Class B misdemeanor.

(d) (1) Each chief administrator of a public or private school shall display in prominent locations about the school a sign, at least six inches (6'') high and fourteen inches (14'') wide, stating:

FELONY. STATE LAW PRESCRIBES A MAXIMUM PENALTY OF SIX (6) YEARS IMPRISONMENT AND A FINE NOT TO EXCEED THREE THOUSAND DOLLARS ($3,000) FOR CARRYING WEAPONS ON SCHOOL PROPERTY.

(2) As used in this subsection (d), "prominent locations about a school" includes, but is not limited to, sports arenas, gymnasiums, stadiums and cafeterias.

(e) Subsections (b) and (c) do not apply to the following persons:

(1) Persons employed in the army, air force, navy, coast guard or marine service of the United States or any member of the Tennessee national guard when in discharge of their official duties and acting under orders requiring them to carry arms or weapons;

(2) Civil officers of the United States in the discharge of their official duties;

(3) Officers and soldiers of the militia and the national guard when called into actual service;

(4) Officers of the state, or of any county, city or town, charged with the enforcement of the laws of the state, when in the discharge of their official duties;

(5) Any pupils who are members of the reserve officers training corps or pupils enrolled in a course of instruction or members of a club or team, and who are required to carry arms or weapons in the discharge of their official class or team duties;

(6) Any private police employed by the administration or board of trustees of any public or private institution of higher education in the discharge of their duties;

(7) Any registered security guard/officer who meets the requirements of title 62, chapter 35, and who is discharging the officer's official duties; and

(8) (A) Persons possessing a handgun, who are authorized to carry the handgun pursuant to § 39-17-1351, while within or on a public park, natural area, historic park, nature trail, campground, forest, greenway, waterway, or other similar public place;

(B) Subdivision (e)(8)(A) shall not apply if the permit holder:

(i) Possessed a handgun on property described in subdivision (e)(8)(A) that is owned or operated by a board of education, school, college, or university board of trustees, regents, or directors unless the permit holder's possession is otherwise excepted by this subsection (e); or

(ii) Possessed a handgun in the immediate vicinity of property that was, at the time of possession, in use by any board of education, school, college or university board of trustees, regents, or directors for the administration of any public or private educational institution for the purpose of conducting an athletic event or other school-related activity on an athletic field, permanent or temporary, including but not limited to, a football or soccer field, tennis court, basketball court, track, running trail, Frisbee field, or any similar multi-use field; and

(iii) Knew or should have known that:

(a) An athletic event or school-related activity described in subdivision (e)(8)(B)(ii) was taking place on the property at the time of the possession; or

(b) The property on which the possession occurred was owned or operated by a school entity described in subdivision (e)(8)(B)(ii); or

(iv) Failed to take reasonable steps to leave the area of the athletic field or school-related activity or the property after being informed or becoming aware of:

(a) Its use for athletic or school-related purposes; or

(b) That it was, at the time of the possession, owned or operated by a school entity described in (e)(8)(B)(ii).



§ 39-17-1310 - Affirmative defense to carrying weapons on school property.

It is an affirmative defense to prosecution under § 39-17-1309(a)-(d) that the person's behavior was in strict compliance with the requirements of one (1) of the following classifications:

(1) A person hunting during the lawful hunting season on lands owned by any public or private educational institution and designated as open to hunting by the administrator of the educational institution;

(2) A person possessing unloaded hunting weapons while transversing the grounds of any public or private educational institution for the purpose of gaining access to public or private lands open to hunting with the intent to hunt on the public or private lands unless the lands of the educational institution are posted prohibiting entry;

(3) A person possessing guns or knives when conducting or attending "gun and knife shows" and the program has been approved by the administrator of the educational institution; or

(4) A person entering the property for the sole purpose of delivering or picking up passengers and who does not remove, utilize or allow to be removed or utilized any weapon from the vehicle.



§ 39-17-1311 - Carrying weapons on public parks, playgrounds, civic centers and other public recreational buildings and grounds.

(a) It is an offense for any person to possess or carry, whether openly or concealed, with the intent to go armed, any weapon prohibited by § 39-17-1302(a), not used solely for instructional, display or sanctioned ceremonial purposes, in or on the grounds of any public park, playground, civic center or other building facility, area or property owned, used or operated by any municipal, county or state government, or instrumentality thereof, for recreational purposes.

(b) (1) Subsection (a) shall not apply to the following persons:

(A) Persons employed in the army, air force, navy, coast guard or marine service of the United States or any member of the Tennessee national guard when in discharge of their official duties and acting under orders requiring them to carry arms or weapons;

(B) Civil officers of the United States in the discharge of their official duties;

(C) Officers and soldiers of the militia and the national guard when called into actual service;

(D) Officers of the state, or of any county, city or town, charged with the enforcement of the laws of the state, in the discharge of their official duties;

(E) Any pupils who are members of the reserve officers training corps or pupils enrolled in a course of instruction or members of a club or team, and who are required to carry arms or weapons in the discharge of their official class or team duties;

(F) Any private police employed by the municipality, county, state or instrumentality thereof in the discharge of their duties;

(G) A registered security guard/officer, who meets the requirements of title 62, chapter 35, while in the performance of the officer's duties;

(H) (i) Persons possessing a handgun, who are authorized to carry the handgun pursuant to § 39-17-1351, while within or on a public park, natural area, historic park, nature trail, campground, forest, greenway, waterway, or other similar public place that is owned or operated by the state, a county, a municipality, or instrumentality of the state, a county, or municipality;

(ii) Subdivision (b)(1)(H)(i) shall not apply if the permit holder:

(a) Possessed a handgun in the immediate vicinity of property that was, at the time of possession, in use by any board of education, school, college or university board of trustees, regents, or directors for the administration of any public or private educational institution for the purpose of conducting an athletic event or other school-related activity on an athletic field, permanent or temporary, including but not limited to, a football or soccer field, tennis court, basketball court, track, running trail, Frisbee field, or similar multi-use field; and

(b) Knew or should have known the athletic activity or school-related activity described in subdivision (b)(1)(H)(ii)(a) was taking place on the property; or

(c) Failed to take reasonable steps to leave the area of the athletic event or school-related activity after being informed of or becoming aware of its use;

(I) Persons possessing a handgun, who are authorized to carry the handgun pursuant to § 39-17-1351, while within or on property designated by the federal government as a national park, forest, preserve, historic park, military park, trail or recreation area, to the extent permitted by federal law; and

(J) Also, only to the extent a person strictly conforms the person's behavior to the requirements of one (1) of the following classifications:

(i) A person hunting during the lawful hunting season on lands owned by any municipality, county, state or instrumentality thereof and designated as open to hunting by law or by the appropriate official;

(ii) A person possessing unloaded hunting weapons while traversing the grounds of any public recreational building or property for the purpose of gaining access to public or private lands open to hunting with the intent to hunt on the public or private lands unless the public recreational building or property is posted prohibiting entry;

(iii) A person possessing guns or knives when conducting or attending "gun and knife shows" when the program has been approved by the administrator of the recreational building or property;

(iv) A person entering the property for the sole purpose of delivering or picking up passengers and who does not remove any weapon from the vehicle or utilize it in any manner; or

(v) A person who possesses or carries a firearm for the purpose of sport or target shooting and sport or target shooting is permitted in the park or recreational area.

(2) At any time the person's behavior no longer strictly conforms to one (1) of the classifications in subdivision (b)(1), the person shall be subject to subsection (a).

(c) [Deleted by 2015 amendment]

(d) [Deleted by 2015 amendment]

(e) [Deleted by 2015 amendment]

(f) A violation of subsection (a) is a Class A misdemeanor.

(g) For the purposes of this section, a "greenway" means an open-space area following a natural or man-made linear feature designed to be used for recreation, transportation, conservation, and to link services and facilities. A greenway is a paved, gravel-covered, woodchip covered, or wood-covered path that connects one greenway entrance with another greenway entrance. In the event a greenway traverses a park that is owned or operated by a county, municipality or instrumentality thereof, the greenway shall be considered a portion of that park unless designated otherwise by the local legislative body. Except as provided in this part, the definition of a greenway in this section shall not be applicable to any other provision of law.



§ 39-17-1312 - Inaction by persons eighteen (18) years of age or older, including parents or guardians, knowing a minor or student illegally possesses a firearm.

(a) It is an offense if a person eighteen (18) years of age or older, including a parent or other legal guardian, knows that a minor or student is in illegal possession of a firearm in or upon the premises of a public or private school, in or on the school's athletic stadium or other facility or building where school sponsored athletic events are conducted, or public park, playground or civic center, and the person, parent or guardian fails to prevent the possession or fails to report it to the appropriate school or law enforcement officials.

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-1313 - Transporting and storing a firearm or firearm ammunition in permit holder's motor vehicle.

(a) Notwithstanding any provision of law or any ordinance or resolution adopted by the governing body of a city, county or metropolitan government, including any ordinance or resolution enacted before April 8, 1986, that prohibits or regulates the possession, transportation or storage of a firearm or firearm ammunition by a handgun carry permit holder, the holder of a valid handgun carry permit recognized in Tennessee may, unless expressly prohibited by federal law, transport and store a firearm or firearm ammunition in the permit holder's motor vehicle, as defined in § 55-1-103, while on or utilizing any public or private parking area if:

(1) The permit holder's motor vehicle is parked in a location where it is permitted to be; and

(2) The firearm or ammunition being transported or stored in the motor vehicle:

(A) Is kept from ordinary observation if the permit holder is in the motor vehicle; or

(B) Is kept from ordinary observation and locked within the trunk, glove box, or interior of the person's motor vehicle or a container securely affixed to such motor vehicle if the permit holder is not in the motor vehicle.

(b) No business entity, public or private employer, or the owner, manager, or legal possessor of the property shall be held liable in any civil action for damages, injuries or death resulting from or arising out of another's actions involving a firearm or ammunition transported or stored by the holder of a valid handgun carry permit in the permit holder's motor vehicle unless the business entity, public or private employer, or the owner, manager, or legal possessor of the property commits an offense involving the use of the stored firearm or ammunition or intentionally solicits or procures the conduct resulting in the damage, injury or death. Nor shall a business entity, public or private employer, or the owner, manager, or legal possessor of the property be responsible for the theft of a firearm or ammunition stored by the holder of a valid handgun carry permit in the permit holder's motor vehicle.

(c) For purposes of this section:

(1) "Motor vehicle" means any motor vehicle as defined in § 55-1-103, which is in the lawful possession of the permit holder, but does not include any motor vehicle which is owned or leased by a governmental or business entity and that is provided by such entity to an employee for use during the course of employment if the entity has adopted a written policy prohibiting firearms or ammunition not required for employment within the entity's motor vehicles; and

(2) (A) "Parking area" means any property provided by a business entity, public or private employer, or the owner, manager, or legal possessor of the property for the purpose of permitting its invitees, customers, clients or employees to park privately owned motor vehicles; and

(B) "Parking area" does not include the grounds or property of an owner-occupied, single-family detached residence, or a tenant-occupied single-family detached residence.

(d) A handgun carry permit holder transporting, storing or both transporting and storing a firearm or firearm ammunition in accordance with this section does not violate this section if the firearm or firearm ammunition is observed by another person or security device during the ordinary course of the handgun carry permit holder securing the firearm or firearm ammunition from observation in or on a motor vehicle.



§ 39-17-1314 - Local regulation of firearms and ammunition and knives preempted by state regulation -- Actions against firearms or ammunition manufacturers, trade associations or dealers.

(a) Except as otherwise provided by state law or as specifically provided in subsection (b), the general assembly preempts the whole field of the regulation of firearms, ammunition, or components of firearms or ammunition, or combinations thereof including, but not limited to, the use, purchase, transfer, taxation, manufacture, ownership, possession, carrying, sale, acquisition, gift, devise, licensing, registration, storage, and transportation thereof, to the exclusion of all county, city, town, municipality, or metropolitan government law, ordinances, resolutions, enactments or regulation. No county, city, town, municipality, or metropolitan government nor any local agency, department, or official shall occupy any part of the field regulation of firearms, ammunition or components of firearms or ammunition, or combinations thereof.

(b) A city, county, town, municipality or metropolitan government is expressly authorized to regulate by ordinance, resolution, policy, rule or other enactment the following:

(1) The carrying of firearms by employees or independent contractors of the city, county, town municipality or metropolitan government when acting in the course and scope of their employment or contract, except as otherwise provided in § 39-17-1313;

(2) The discharge of firearms within the boundaries of the applicable city, county, town, municipality or metropolitan government, except when and where the discharge of a firearm is expressly authorized or permitted by state law;

(3) The location of a sport shooting range, except as otherwise provided in §§ 39-17-316 and 13-3-412; and

(4) The enforcement of any state or federal law pertaining to firearms, ammunition, or components of firearms or ammunition, or combinations thereof.

(c) The general assembly declares that the lawful design, marketing, manufacture and sale of firearms and ammunition to the public are not unreasonably dangerous activities and do not constitute a nuisance per se.

(d) (1) The authority to bring suit and right to recover against any firearms or ammunition manufacturer, trade association or dealer by or on behalf of any state entity, county, municipality or metropolitan government for damages, abatement or injunctive relief resulting from or relating to the lawful design, manufacture, marketing or sale of firearms or ammunition to the public shall be reserved exclusively to the state.

(2) Nothing in this subsection (d) shall be construed to prohibit a county, municipality, or metropolitan government from bringing an action against a firearms or ammunition manufacturer or dealer for breach of contract or warranty as to firearms or ammunition purchased by such county, municipality, or metropolitan government.

(3) Nothing in this subsection (d) shall preclude an individual from bringing a cause of action for breach of a written contract, breach of an express warranty, or for injuries resulting from defects in the materials or workmanship in the manufacture of the firearm.

(e) Subsections (c) and (d) shall not apply in any litigation brought by an individual against a firearms or ammunition manufacturer, trade association or dealer.

(f) It is the intent of the general assembly that this part is preemptive with respect to the transfer, ownership, possession or transportation of knives and no city, county, or metropolitan government shall occupy any part of the field of regulation of the transfer, ownership, possession or transportation of knives.



§ 39-17-1315 - Written directive and permit to carry handguns.

(a) (1) (A) The following persons may carry handguns at all times pursuant to a written directive by the executive supervisor of the organization to which the person is or was attached or employed, regardless of the person's regular duty hours or assignments:

(i) Any law enforcement officer, police officer, bonded and sworn deputy sheriff, director, commissioner, county magistrate or retired law enforcement officer who is bonded and who, at the time of receiving the written directive, has successfully completed and, except for a law enforcement officer who has retired in good standing as certified by the chief law enforcement officer of the organization from which the officer retired, continues to successfully complete on an annual basis a firearm training program of at least eight (8) hours duration;

(ii) Any director or full-time employee of the Tennessee emergency management agency in the performance of the director's or employee's duty;

(iii) Any duly authorized representative or full-time employee of the department of correction who has been specifically designated by the commissioner of the department to execute warrants issued pursuant to § 40-28-121 or § 40-35-311 or to perform such other duties as specifically designated by the commissioner; or

(iv) Any other officer or person authorized to carry handguns by this, or any other law of this state.

(B) A copy of the written directive shall be retained as a portion of the records of the particular law enforcement agency that shall issue the directive. Nothing in this subdivision (a)(1) shall prevent federal officers from carrying firearms as prescribed by federal law.

(2) (A) Any duly elected and sworn constable in any county having a population of not less than eleven thousand one hundred (11,100) nor more than eleven thousand two hundred (11,200), according to the 1970 federal census or any subsequent federal census, and being a county in which constables retain law enforcement powers and duties under §§ 8-10-108, 40-6-210, 55-8-152, 57-5-202 and 57-9-101, are authorized to and may carry handguns at all times and may equip their vehicles with blue and red lights and sirens. The sheriff of such county shall issue a written directive or permit authorizing the constables to carry a handgun; provided, that each constable has completed the same eight-hour annual firearm training program as is required by this subsection (a).

(B) The county commission may, by a two-thirds (2/3) vote, require the constable to have in effect a liability policy or a corporate surety bond in an amount of not less than fifty thousand dollars ($50,000).

(b) (1) An individual, corporation or business entity is authorized to prohibit the possession of weapons by employees otherwise authorized by this subsection (b) on premises owned, operated or managed by the individual, corporation or business entity. Notice of the prohibition shall be posted or otherwise noticed to all affected employees.

(2) An individual, corporation, business entity or governmental entity or agent thereof is authorized to prohibit possession of weapons by any person otherwise authorized by this subsection (b), at meetings conducted by, or on premises owned, operated, managed or under control of the individual, corporation, business entity or governmental entity. Notice of the prohibition shall be posted or announced.



§ 39-17-1316 - Sales of dangerous weapons -- Certification of purchaser -- Exceptions -- Licensing of dealers -- Definitions.

(a) (1) Any person appropriately licensed by the federal government may stock and sell firearms to persons desiring firearms; however, sales to persons who have been convicted of the offense of stalking, as prohibited by § 39-17-315, who are addicted to alcohol, who are ineligible to receive firearms under 18 U.S.C. § 922, or who have been judicially committed to a mental institution pursuant to title 33 or adjudicated as a mental defective are prohibited. For purposes of this subdivision (a)(1), the offense of violation of a protective order as prohibited by § 39-13-113 shall be considered a "misdemeanor crime of domestic violence" for purposes of 18 U.S.C. § 921.

(2) The provisions of this subsection (a) prohibiting the sale of a firearm to a person convicted of a felony shall not apply if:

(A) The person was pardoned for the offense;

(B) The conviction has been expunged or set aside; or

(C) The person's civil rights have been restored pursuant to title 40, chapter 29; and

(D) The person is not prohibited from possessing a firearm by § 39-17-1307.

(b) (1) As used in this section, "firearm" has the meaning as defined in § 39-11-106, including handguns, long guns, and all other weapons that meet the definition except "antique firearms" as defined in 18 U.S.C. § 921.

(2) As used in this section, "gun dealer" means a person engaged in the business, as defined in 18 U.S.C. § 921, of selling, leasing, or otherwise transferring a firearm, whether the person is a retail dealer, pawnbroker, or otherwise.

(c) Except with respect to transactions between persons licensed as dealers under 18 U.S.C. § 923, a gun dealer shall comply with the following before a firearm is delivered to a purchaser:

(1) The purchaser shall present to the dealer current identification meeting the requirements of subsection (f);

(2) The gun dealer shall complete a firearms transaction record as required by 18 U.S.C. §§ 921-929, and obtain the signature of the purchaser on the record;

(3) The gun dealer shall request by means designated by the bureau that the Tennessee bureau of investigation conduct a criminal history record check on the purchaser and shall provide the following information to the bureau:

(A) The federal firearms license number of the gun dealer;

(B) The business name of the gun dealer;

(C) The place of transfer;

(D) The name of the person making the transfer;

(E) The make, model, caliber and manufacturer's number of the firearm being transferred;

(F) The name, gender, race, and date of birth of the purchaser;

(G) The social security number of the purchaser, if one has been assigned; and

(H) The type, issuer and identification number of the identification presented by the purchaser; and

(4) The gun dealer shall receive a unique approval number for the transfer from the bureau and record the approval number on the firearms transaction record.

(d) Upon receipt of a request of the gun dealer for a criminal history record check, the Tennessee bureau of investigation shall immediately, during the gun dealer's telephone call or by return call:

(1) Determine, from criminal records and other information available to it, whether the purchaser is disqualified under subdivision (a)(1) from completing the purchase; and

(2) Notify the dealer when a purchaser is disqualified from completing the transfer or provide the dealer with a unique approval number indicating that the purchaser is qualified to complete the transfer.

(e) (1) The Tennessee bureau of investigation may charge a reasonable fee, not to exceed ten dollars ($10.00), for conducting background checks and other costs incurred under this section, and shall be empowered to bill gun dealers for checks run.

(2) Funds collected by the Tennessee bureau of investigation pursuant to this section shall be deposited in a continuing deferred interest-bearing revenue fund that is created in the state treasury. This fund will not revert to the general fund on June 30 of any year. This fund shall be used to offset the costs associated with conducting background checks. By February 1 of each year the Tennessee bureau of investigation shall report to the judiciary committee of the senate and the criminal justice committee of the house of representatives the amount of money collected pursuant to this section in excess of the costs associated with conducting background checks as required by this section. The excess money shall be appropriated by the general assembly to the Tennessee bureau of investigation for other law enforcement related purposes as it deems appropriate and necessary.

(f) (1) Identification required of the purchaser under subsection (c) shall include one (1) piece of current, valid identification bearing a photograph and the date of birth of the purchaser that:

(A) Is issued under the authority of the United States government, a state, a political subdivision of a state, a foreign government, a political subdivision of a foreign government, an international governmental organization or an international quasi-governmental organization; and

(B) Is intended to be used for identification of an individual or is commonly accepted for the purpose of identification of an individual.

(2) If the identification presented by the purchaser under subdivision (f)(1)(A) does not include the current address of the purchaser, the purchaser shall present a second piece of current identification that contains the current address of the purchaser.

(g) The Tennessee bureau of investigation may require that the dealer verify the identification of the purchaser if that identity is in question by sending the thumbprints of the purchaser to the bureau.

(h) The Tennessee bureau of investigation shall establish a telephone number that shall be operational seven (7) days a week between the hours of eight o'clock a.m. and ten o'clock p.m. Central Standard Time (8:00 a.m.-10:00 p.m. (CST)), except Christmas Day, Thanksgiving Day, and Independence Day, for the purpose of responding to inquiries from dealers for a criminal history record check under this section.

(i) No public employee, official or agency shall be held criminally or civilly liable for performing the investigations required by this section; provided the employee, official or agency acts in good faith and without malice.

(j) Upon the determination that receipt of a firearm by a particular individual would not violate this section, and after the issuance of a unique identifying number for the transaction, the Tennessee bureau of investigation shall destroy all records (except the unique identifying number and the date that it was assigned) associating a particular individual with a particular purchase of firearms.

(k) A law enforcement agency may inspect the records of a gun dealer relating to transfers of firearms in the course of a reasonable inquiry during a criminal investigation or under the authority of a properly authorized subpoena or search warrant.

(l) (1) The background check does not apply to transactions between licensed importers, licensed manufacturers, licensed dealers, or licensed collectors who meet the requirements of subsection (b) and certify prior to the transaction the legal and licensed status of both parties. The burden shall fall upon the transferor to determine the legality of the transaction in progress.

(2) The background check does not apply to transactions or transfers between a licensed importer, licensed manufacturer, or licensed dealer and a bona fide law enforcement agency or such agency's personnel. However, all other provisions and requirements of subsection (b) must be observed. The burden of proof of the legality of the transactions or transfers shall rest upon the transferor.

(3) The background check does not apply to any person eligible to purchase a firearm as set out in this section who wishes to make an occasional sale of a used or second-hand firearm legally purchased by the seller.

(m) The director of the Tennessee bureau of investigation is authorized to make and issue all rules and regulations necessary to carry out the provisions of this section.

(n) In addition to the other grounds for denial, the bureau shall deny the transfer of a firearm if the background check reveals information indicating that the purchaser has been charged with a crime for which the purchaser, if convicted, would be prohibited under state or federal law from purchasing, receiving, or possessing a firearm; and, either there has been no final disposition of the case, or the final disposition is not noted.

(o) Upon receipt of the criminal history challenge form indicating a purchaser's request for review of the denial, the bureau shall proceed with efforts to obtain the final disposition information. The purchaser may attempt to assist the bureau in obtaining the final disposition information. If neither the purchaser nor the bureau is able to obtain the final disposition information within fifteen (15) calendar days of the bureau's receipt of the criminal history challenge form, the bureau shall immediately notify the federal firearms licensee that the transaction that was initially denied is now a "conditional proceed." A "conditional proceed" means that the federal firearms licensee may lawfully transfer the firearm to the purchaser.

(p) In any case in which the transfer has been denied pursuant to subsection (n), the inability of the bureau to obtain the final disposition of a case shall not constitute the basis for the continued denial of the transfer as long as the bureau receives written notice, signed and verified by the clerk of the court or the clerk's designee, that indicates that no final disposition information is available. Upon receipt of the letter by the bureau, the bureau shall immediately reverse the denial.

(q) (1) It is an offense for a person to purchase or attempt to purchase a firearm knowing that the person is prohibited by state or federal law from owning, possessing or purchasing a firearm.

(2) It is an offense to sell or offer to sell a firearm to a person knowing that the person is prohibited by state or federal law from owning, possessing or purchasing a firearm.

(3) A violation of this subsection (q) is a Class A misdemeanor.



§ 39-17-1317 - Confiscation and disposition of confiscated weapons.

(a) (1) Any weapon that is possessed, used, or sold in violation of the law shall be confiscated by a law enforcement officer and declared to be contraband by a court of record exercising criminal jurisdiction.

(2) (A) The sheriff or chief of police for the jurisdiction where the weapon was confiscated may petition the court for permission to dispose of the weapon in accordance with this section.

(B) If the weapon was confiscated by a judicial district drug task force, then the director of the task force where the weapon was confiscated may petition the court for disposal of the weapon in accordance with this section.

(C) If the weapon was confiscated by the department of safety, then the commissioner of safety may petition the court for disposal of the weapon in accordance with this section.

(D) If the weapon was confiscated by the Tennessee bureau of investigation, then the director may petition the court for disposal of the weapon in accordance with this section.

(b) Any weapon declared contraband, secured by a law enforcement officer or agency after being abandoned, voluntarily surrendered to a law enforcement officer or agency, or obtained by a law enforcement agency, including through a buyback program, shall be, pursuant to a written order of the court:

(1) Sold in a public sale;

(2) Used for legitimate law enforcement purposes, at the discretion of the court; or

(3) Relinquished in accordance with subsection (i).

(c) If the weapon was confiscated, or obtained after being abandoned and secured, after being voluntarily surrendered, or through a buyback program, by a local law enforcement agency or a judicial district drug task force and if the court orders the weapon to be sold, then:

(1) It shall be sold at a public auction not later than six (6) months from the date of the court order. The sale shall be conducted by the sheriff of the county or the chief of police of the municipality in which it was seized or obtained;

(2) The proceeds from the sale shall be deposited in the county or municipal general fund and allocated solely for law enforcement purposes;

(3) The sale shall be advertised:

(A) In a daily or weekly newspaper circulated within the county. The advertisement shall run for not less than three (3) editions and not less than thirty (30) days prior to the sale; or

(B) By posting the sale on a web site maintained by the state or a political subdivision of the state not less than thirty (30) days prior to the sale; and

(4) If required by federal or state law, then the sale can be conducted under contract with a licensed firearm dealer, whose commission shall not exceed twenty percent (20%) of the gross sales price. However, the dealer shall not hold any elective or appointed position within the federal, state, or local government in this state during any stage of the sales contract.

(d) If the weapon was confiscated, or obtained after being abandoned and secured, after being voluntarily surrendered, or through a buyback program, by the department of safety or the Tennessee bureau of investigation and if the court orders it to be sold, then it shall be turned over to the department of general services, which shall sell the weapon and dispose of the proceeds of the sale in the same manner as it currently does for other confiscated weapons.

(e) If the court orders the weapon to be retained and used for legitimate law enforcement purposes, then:

(1) Title to the weapon shall be placed in the law enforcement agency or judicial district drug task force retaining the weapon; and

(2) When the weapon is no longer needed for legitimate law enforcement purposes, it shall be sold in accordance with this section.

(f) If the weapon is sold, then the commissioner of safety or the director of the Tennessee bureau of investigation, the sheriff, chief of police, or director of the judicial district drug task force shall file an affidavit with the court issuing the sale order. The affidavit shall:

(1) Be filed within thirty (30) days after the sale;

(2) Identify the weapon, including any serial number, and shall state the time, date, and circumstances of the sale; and

(3) List the name and address of the purchaser and the price paid for the weapon.

(g) Notwithstanding any other provisions of this section:

(1) A weapon that may be evidence in an official proceeding shall be retained or otherwise preserved in accordance with the rules or practices regulating the preservation of evidence. The weapon shall be sold or retained for legitimate law enforcement purposes not less than sixty (60) days nor more than one hundred eighty (180) days after the last legal proceeding involving the weapon; provided, that the requirements of subdivision (g)(2) have been met; and

(2) A law enforcement agency possessing a weapon declared contraband, retained as evidence in an official proceeding, secured after being abandoned, or surrendered by someone other than the owner shall use best efforts to determine whether the weapon has been lost by or stolen or borrowed from an innocent owner, and if so, the agency shall return the weapon to the owner, if ascertainable, unless that person is ineligible to possess, receive, or purchase such weapon under state or federal law.

(h) (1) Except in accordance with this section, no weapon seized by law enforcement officials or judicial district drug task force members shall be used for law enforcement purposes, sold, or destroyed.

(2) No weapon seized by law enforcement officials or judicial district drug task force members shall be used for any personal use.

(i) Notwithstanding this section, if the chief of police, sheriff, director of the judicial district drug task force, commissioner of safety, or director of the Tennessee bureau of investigation, depending upon who confiscated or obtained the weapon, certifies to the court that a weapon is inoperable or unsafe, then the court shall order the weapon:

(1) Destroyed or recycled; or

(2) Transferred to a museum or historical society that displays such items to the public and is lawfully eligible to receive the weapon.

(j) A violation of this section is a Class B misdemeanor.

(k) Nothing in this section shall authorize the purchase of any weapon, the possession of which is otherwise prohibited by law.

((l)) (1) The commissioner of safety, the director of the Tennessee bureau of investigation, the executive director of the Tennessee alcoholic beverage commission, the executive head of any local law enforcement agency, or the director of a judicial district drug task force may petition the criminal court or the court in the official's county having criminal jurisdiction for permission to exchange firearms that have previously been properly titled, as specified by this section, to the law enforcement agency or the drug task force for other firearms, ammunition, or body armor suitable for use by the law enforcement agency or drug task force.

(2) The exchange of firearms for the specified items used for legitimate law enforcement purposes is permitted only between the department of safety, the director of the Tennessee bureau of investigation, the executive director of the Tennessee alcoholic beverage commission, a local law enforcement agency, a judicial district drug task force, and a licensed and qualified law enforcement firearms dealer.

(3) No firearm obtained by a law enforcement agency through a buyback program shall be eligible to be exchanged under this subsection (l).



§ 39-17-1318 - New serial numbers for confiscated firearms.

(a) If any firearm confiscated and adjudicated as contraband pursuant to this part or any other law could be sold at public auction or retained by a law enforcement agency for law enforcement as provided in § 39-17-1317, but for the fact that the serial number of the firearm has been defaced or destroyed, the commissioner of safety or the sheriff or chief of police, as appropriate, of the county in which the firearm was confiscated may send the firearm to the director of the Tennessee bureau of investigation. The director shall assign the firearm a new serial number, permanently affix the number to the firearm, record the number in the bureau's computer system, and send the firearm back to the commissioner of safety, the sheriff or chief of police for disposition in accordance with this part.

(b) If any firearm assigned a new serial number pursuant to subsection (a) is later sold at public auction, ten percent (10%) of the proceeds of the sale shall be returned to the general fund of the state to defray the costs incurred by the director in administering this section.



§ 39-17-1319 - Handgun possession prohibited -- Exceptions.

(a) As used in this section and § 39-17-1320, unless the context otherwise requires:

(1) "Handgun" means a pistol, revolver, or other firearm of any description, loaded or unloaded, from which any shot, bullet, or other missile can be discharged, the length of the barrel of which, not including any revolving, detachable, or magazine breech, does not exceed twelve inches (12''); and

(2) "Juvenile" means any person less than eighteen (18) years of age.

(b) Except as provided in this section, it is an offense for a juvenile to knowingly possess a handgun.

(c) (1) Illegal possession of a handgun by a juvenile is a delinquent act and, in addition to any other disposition authorized by law, the juvenile may be required to perform not more than one hundred (100) hours of community service work to be specified by the judge, and the juvenile's driving privileges shall be suspended for a period of one (1) year in accordance with the procedure set out in title 55, chapter 10, part 7.

(2) A second or subsequent violation of this section is a delinquent act and, in addition to any other disposition authorized by law, the juvenile may be required to perform not less than one hundred (100) nor more than two hundred (200) hours of community service work to be specified by the judge, and the juvenile's driving privileges shall be suspended for a period of two (2) years in accordance with the procedure set out in title 55, chapter 10, part 7.

(3) Any handgun illegally possessed in violation of this section shall be confiscated and disposed of in accordance with § 39-17-1317.

(d) (1) It is a defense to prosecution under this section that the juvenile is:

(A) In attendance at a hunter's safety course or a firearms safety course;

(B) Engaging in practice in the use of a firearm or target shooting at an established range authorized by the governing body of the jurisdiction in which such range is located or any other area where the discharge of a firearm is not prohibited;

(C) Engaging in an organized competition involving the use of a firearm, or participating in or practicing for a performance by an organized group which is exempt from federal income taxation under § 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. § 501(c)(3)), as amended, and which uses firearms as part of the performance;

(D) Hunting or trapping pursuant to a valid license issued to the juvenile pursuant to title 70;

(E) Accompanied by the juvenile's parent or guardian and is being instructed by the adult or guardian in the use of the handgun possessed by the juvenile;

(F) On real property which is under the control of an adult and has the permission of that adult and the juvenile's parent or legal guardian to possess a handgun;

(G) Traveling to or from any activity described in subdivision (d)(1) with an unloaded gun; or

(H) At the juvenile's residence and with the permission of the juvenile's parent or legal guardian, possesses a handgun and is justified in using physical force or deadly force.

(2) For purposes of subdivision (d)(1)(G), a handgun is "unloaded" if:

(A) There is not a cartridge in the chamber of the handgun;

(B) There is not a cartridge in the cylinder of the handgun if the handgun is a revolver; or

(C) The handgun, and the ammunition for the handgun, are not carried on the person of a juvenile or are not in such close proximity to the juvenile that the juvenile could readily gain access to the handgun and the ammunition and load the handgun.

(e) Notwithstanding any other provision of this part to the contrary, this section shall govern a juvenile who possesses a handgun.



§ 39-17-1320 - Providing handguns to juveniles -- Penalties.

(a) It is an offense for a person intentionally, knowingly or recklessly to provide a handgun with or without remuneration to any person that the person providing the handgun knows or has reason to believe is a juvenile in violation of § 39-17-1319.

(b) It is an offense for a parent or guardian intentionally, knowingly or recklessly to provide a handgun to a juvenile or permit a juvenile to possess a handgun, if the parent or guardian knows of a substantial risk that the juvenile will use a handgun to commit a felony.

(c) Unlawfully providing or permitting a juvenile to possess a handgun in violation of subsection (a) is a Class A misdemeanor and in violation of subsection (b) is a Class D felony.



§ 39-17-1321 - Possession of handgun while under influence -- Penalty.

(a) Notwithstanding whether a person has a permit issued pursuant to § 39-17-1315 or § 39-17-1351, it is an offense for a person to possess a handgun while under the influence of alcohol or any controlled substance or controlled substance analogue.

(b) It is an offense for a person to possess a firearm if the person is both:

(1) Within the confines of an establishment open to the public where liquor, wine or other alcoholic beverages, as defined in § 57-3-101(a)(1)(A), or beer, as defined in § 57-6-102, are served for consumption on the premises; and

(2) Consuming any alcoholic beverage listed in subdivision (b)(1).

(c) (1) A violation of this section is a Class A misdemeanor.

(2) In addition to the punishment authorized by subdivision (c)(1), if the violation is of subsection (a), occurs in an establishment described in subdivision (b)(1), and the person has a handgun permit issued pursuant to § 39-17-1351, such permit shall be suspended in accordance with § 39-17-1352 for a period of three (3) years.



§ 39-17-1322 - Defenses.

A person shall not be charged with or convicted of a violation under this part if the person possessed, displayed or employed a handgun in justifiable self-defense or in justifiable defense of another during the commission of a crime in which that person or the other person defended was a victim.



§ 39-17-1323 - Commission of certain offenses while wearing a body vest.

(a) A person commits an offense who knowingly wears a body vest, when acting either alone or with one (1) or more other persons, while committing:

(1) Any felony whose statutory elements involve the use or threat of violence to a human being;

(2) Any burglary, car-jacking, theft of a motor vehicle, or arson; or

(3) Any felony offense involving a controlled substance or controlled substance analogue.

(b) For purposes of this section, a "body vest" means a bullet-resistant soft armor providing, as a minimum standard, the level of protection known as threat level I which shall mean at least seven (7) layers of bullet-resistant material providing protection from three (3) shots of one hundred fifty-eight-grain lead ammunition fired from a .38 caliber handgun at a velocity of eight hundred fifty feet (850') per second.

(c) The unlawful wearing of a body vest is a Class E felony.

(d) Nothing in this section shall prohibit the possession of a body vest for lawful purposes.

(e) Any sentence imposed under this section shall run consecutively to any other sentence imposed for the conviction of the underlying offense.



§ 39-17-1324 - Offense of possessing a firearm during commission or attempt to commit dangerous felony.

(a) It is an offense to possess a firearm with the intent to go armed during the commission of or attempt to commit a dangerous felony.

(b) It is an offense to employ a firearm during the:

(1) Commission of a dangerous felony;

(2) Attempt to commit a dangerous felony;

(3) Flight or escape from the commission of a dangerous felony; or

(4) Flight or escape from the attempt to commit a dangerous felony.

(c) A person may not be charged with a violation of subsection (a) or (b) if possessing or employing a firearm is an essential element of the underlying dangerous felony as charged. In cases where possession or employing a firearm are elements of the charged offense, the state may elect to prosecute under a lesser offense wherein possession or employing a firearm is not an element of the offense.

(d) A violation of subsection (a) or (b) is a specific and separate offense, which shall be pled in a separate count of the indictment or presentment and tried before the same jury and at the same time as the dangerous felony. The jury shall determine the innocence or guilt of the defendant unless the defendant and the state waive the jury.

(e) (1) A sentence imposed for a violation of subsection (a) or (b) shall be served consecutive to any other sentence the person is serving at the time of the offense or is sentenced to serve for conviction of the underlying dangerous felony.

(2) A person sentenced for a violation of subsection (a) or (b) shall not be eligible for pretrial diversion pursuant to title 40, chapter 15, judicial diversion pursuant to § 40-35-313, probation pursuant to § 40-35-303, community correction pursuant to title 40, chapter 36, participation in a drug court program or any other program whereby the person is permitted supervised or unsupervised release into the community prior to service of the entire mandatory minimum sentence imposed less allowable sentence credits earned and retained as provided in § 40-35-501(j).

(f) In a trial for a violation of subsection (a) or (b), where the state is also seeking to have the person sentenced under subdivision (g)(2) or (h)(2), the trier of fact shall first determine whether the person possessed or employed a firearm. If the trier of fact finds in the affirmative, proof of a qualifying prior felony conviction pursuant to this section shall then be presented to the trier of fact.

(g) (1) A violation of subsection (a) is a Class D felony, punishable by a mandatory minimum three-year sentence to the department of correction.

(2) A violation of subsection (a) is a Class D felony, punishable by a mandatory minimum five-year sentence to the department of correction, if the defendant, at the time of the offense, had a prior felony conviction.

(h) (1) A violation of subsection (b) is a Class C felony, punishable by a mandatory minimum six-year sentence to the department of correction.

(2) A violation of subsection (b) is a Class C felony, punishable by a mandatory minimum ten-year sentence to the department of correction, if the defendant, at the time of the offense, had a prior felony conviction.

(i) As used in this section, unless the context otherwise requires:

(1) "Dangerous felony" means:

(A) Attempt to commit first degree murder, as defined in §§ 39-12-101 and 39-13-202;

(B) Attempt to commit second degree murder, as defined in §§ 39-13-210 and 39-12-101;

(C) Voluntary manslaughter, as defined in § 39-13-211;

(D) Carjacking, as defined in § 39-13-404;

(E) Especially aggravated kidnapping, as defined in § 39-13-305;

(F) Aggravated kidnapping, as defined in § 39-13-304;

(G) Especially aggravated burglary, as defined in § 39-14-404;

(H) Aggravated burglary, as defined in § 39-14-403;

(I) Especially aggravated stalking, as defined in § 39-17-315(d);

(J) Aggravated stalking, as defined in § 39-17-315(c);

(K) Initiating the process to manufacture methamphetamine, as defined in § 39-17-435;

(L) A felony involving the sale, manufacture, distribution or possession with intent to sell, manufacture or distribute a controlled substance or controlled substance analogue defined in part 4 of this chapter; or

(M) Any attempt, as defined in § 39-12-101, to commit a dangerous felony;

(2) (A) "Prior conviction" means that the person serves and is released or discharged from, or is serving, a separate period of incarceration or supervision for the commission of a dangerous felony prior to or at the time of committing a dangerous felony on or after January 1, 2008;

(B) "Prior conviction" includes convictions under the laws of any other state, government or country that, if committed in this state, would constitute a dangerous felony. If a felony offense in a jurisdiction other than Tennessee is not identified as a dangerous felony in this state, it shall be considered a prior conviction if the elements of the felony are the same as the elements for a dangerous felony; and

(3) "Separate period of incarceration or supervision" includes a sentence to any of the sentencing alternatives set out in § 40-35-104(c)(3)-(9). A dangerous felony shall be considered as having been committed after a separate period of incarceration or supervision if the dangerous felony is committed while the person was:

(A) On probation, parole or community correction supervision for a dangerous felony;

(B) Incarcerated for a dangerous felony;

(C) Assigned to a program whereby the person enjoys the privilege of supervised release into the community, including, but not limited to, work release, educational release, restitution release or medical furlough for a dangerous felony; or

(D) On escape status from any correctional institution when incarcerated for a dangerous felony.

(j) Any person convicted under this section who has a prior conviction under this section shall be sentenced to incarceration with the department of correction for not less than fifteen (15) years. A person sentenced under this subsection (j) shall serve one hundred percent (100%) of the sentence imposed.



§ 39-17-1350 - Law enforcement officers permitted to carry firearms -- Exceptions -- Restrictions -- Identification card for corrections officers.

(a) Notwithstanding any law to the contrary, any law enforcement officer may carry firearms at all times and in all places within Tennessee, on-duty or off-duty, regardless of the officer's regular duty hours or assignments, except as provided by subsection (c), federal law, lawful orders of court or the written directives of the executive supervisor of the employing agency.

(b) The authority conferred by this section is expressly intended to and shall supersede restrictions placed upon law enforcement officers' authority to carry firearms by other sections within this part.

(c) The authority conferred by this section shall not extend to a law enforcement officer:

(1) Who is not engaged in the actual discharge of official duties as a law enforcement officer and carries a firearm onto school grounds or inside a school building during regular school hours unless the officer immediately informs the principal that the officer will be present on school grounds or inside the school building and in possession of a firearm. If the principal is unavailable, the notice may be given to an appropriate administrative staff person in the principal's office;

(2) Who is consuming beer or an alcoholic beverage or who is under the influence of beer, an alcoholic beverage, or a controlled substance or controlled substance analogue; or

(3) Who is not engaged in the actual discharge of official duties as a law enforcement officer while attending a judicial proceeding.

(d) (1) For purposes of this section, "law enforcement officer" means a person who is a full-time employee of the state in a position authorized by the laws of this state to carry a firearm and to make arrests for violations of some or all of the laws of this state, or a full-time police officer who has been certified by the peace officer standards and training commission, or a commissioned reserve deputy sheriff as authorized in writing by the sheriff, or a commissioned reserve or auxiliary police officer as authorized in writing by the chief of police.

(2) For purposes of this section, "law enforcement officer" also means a vested inmate relations coordinator employed by the department of correction, or a vested correctional officer employed by the department of correction, a person employed by the department of correction as a warden, deputy warden, associate warden, correctional administrator, assistant or deputy commissioner, or commissioner who has successfully completed firearms training in accordance with department of correction standards, which standards shall include, at a minimum, forty (40) hours initial training and eight (8) hours annual in-service training in firearms qualification administered by an instructor with certification from the Tennessee Correction Academy's firearms instructor program or from a police firearms instructor training program conducted or sanctioned by the federal bureau of investigation or the National Rifle Association.

(e) In counties having a population of not less than thirty thousand two hundred (30,200) nor more than thirty thousand four hundred seventy-five (30,475) or not less than one hundred eighteen thousand four hundred (118,400) nor more than one hundred eighteen thousand seven hundred (118,700), according to the 1990 federal census or any subsequent federal census, the authority conferred by this section shall only apply to law enforcement officers who are law enforcement officers for those counties or law enforcement officers for municipalities located therein.

(f) (1) The secretary of state shall, in consultation with the commissioner of correction, design and issue to each requesting inmate relations coordinator or correctional officer who is vested and employed by the department of correction, a state identification card certifying that the inmate relations coordinator or correctional officer is authorized to carry a firearm pursuant to this section.

(2) Any inmate relations coordinator or correctional officer desiring an identification card shall notify the secretary of state and shall provide the inmate relations coordinator's or correctional officer's full name and residential address. Upon receipt of the request, the secretary of state shall notify the commissioner of correction of the request. The commissioner of correction shall verify to the secretary of state whether the requesting inmate relations coordinator or correctional officer is vested and employed by the department of correction and shall so certify in a letter to be maintained by the secretary.

(3) If the secretary of state receives certification that a requesting inmate relations coordinator or correctional officer is vested and employed by the department, the secretary shall issue the inmate relations coordinator or correctional officer an identification card so certifying. The card shall be valid for as long as the inmate relations coordinator or correctional officer remains vested and in the employment of the department of correction.

(4) An inmate relations coordinator or correctional officer issued a card pursuant to this subsection (f) shall carry the card at all times the inmate relations coordinator or correctional officer is carrying a firearm. The card shall be sufficient proof that the inmate relations coordinator or correctional officer is authorized to carry a firearm pursuant to this section.

(5) If a vested inmate relations coordinator or correctional officer employed by the department resigns, is terminated, or is otherwise no longer employed by the department, the commissioner shall, within ten (10) days, so notify the secretary of state. Upon receiving the notice, the secretary of state shall revoke the identification card and send a letter of revocation to the inmate relations coordinator or correctional officer at the coordinator's or officer's last known address.

(6) (A) A person who is no longer a vested inmate relations coordinator or correctional officer employed by the department of correction but who still has an identification card issued by the secretary of state shall have ten (10) days from receipt of the letter of revocation from the secretary of state to return the card to the secretary.

(B) It is a Class C misdemeanor punishable by fine only of fifty dollars ($50.00) for a person to knowingly fail to return an identification card as required by subdivision (f)(6)(A).



§ First - of 2 versions of this section

39-17-1351. Handgun carry permits. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) The citizens of this state have a right to keep and bear arms for their common defense; but the general assembly has the power, by law, to regulate the wearing of arms with a view to prevent crime.

(b) Except as provided in subsection (r), any resident of Tennessee who is a United States citizen or lawful permanent resident, as defined by § 55-50-102, who has reached twenty-one (21) years of age, may apply to the department of safety for a handgun carry permit. If the applicant is not prohibited from purchasing or possessing a firearm in this state pursuant to § 39-17-1316 or § 39-17-1307(b), 18 U.S.C. § 922(g), or any other state or federal law, and the applicant otherwise meets all of the requirements of this section, the department shall issue a permit to the applicant.

(c) The application for a permit shall be on a standard form developed by the department. The application shall clearly state in bold face type directly above the signature line that an applicant who, with intent to deceive, makes any false statement on the application commits the felony offense of perjury pursuant to § 39-16-702. The following are eligibility requirements for obtaining a handgun carry permit and the application shall require the applicant to disclose and confirm compliance with, under oath, the following information concerning the applicant and the eligibility requirements:

(1) Full legal name and any aliases;

(2) Addresses for the last five (5) years;

(3) Date of birth;

(4) Social security number;

(5) Physical description (height, weight, race, sex, hair color and eye color);

(6) That the applicant has not been convicted of a criminal offense that is designated as a felony, or that is one of the disqualifying misdemeanors set out in subdivisions (c)(11), (c)(16), or (c)(18), with the exception of any federal or state offenses pertaining to antitrust violations, unfair trade practices, restraints of trade or other similar offenses relating to the regulations of business practices;

(7) That the applicant is not currently under indictment or information for any criminal offense that is designated as a felony, or that is one of the disqualifying misdemeanors set out in subdivisions (c)(11), (c)(16), or (c)(18), with the exception of any federal or state offenses pertaining to antitrust violations, unfair trade practices, restraints of trade or other similar offenses relating to the regulations of business practices;

(8) That the applicant is not currently subject to any order of protection and, if so, the applicant shall provide a copy of the order;

(9) That the applicant is not a fugitive from justice;

(10) That the applicant is not an unlawful user of or addicted to alcohol, any controlled substance or controlled substance analogue, and the applicant has not been either:

(A) A patient in a rehabilitation program pursuant to a court order or hospitalized for alcohol, controlled substance or controlled substance analogue abuse or addiction pursuant to a court order within ten (10) years from the date of application; or

(B) A voluntary patient in a rehabilitation program or voluntarily hospitalized for alcohol, controlled substance or controlled substance analogue abuse or addiction within three (3) years from the date of application;

(11) That the applicant has not been convicted of the offense of driving under the influence of an intoxicant in this or any other state two (2) or more times within ten (10) years from the date of the application and that none of the convictions has occurred within five (5) years from the date of application or renewal;

(12) That the applicant has not been adjudicated as a mental defective, has not been judicially committed to or hospitalized in a mental institution pursuant to title 33, has not had a court appoint a conservator for the applicant by reason of a mental defect, has not been judicially determined to be disabled by reason of mental illness, developmental disability or other mental incapacity, and has not, within seven (7) years from the date of application, been found by a court to pose an immediate substantial likelihood of serious harm, as defined in title 33, chapter 6, part 5, because of mental illness;

(13) That the applicant is not an alien and is not illegally or unlawfully in the United States;

(14) That the applicant has not been discharged from the armed forces under dishonorable conditions;

(15) That the applicant has not renounced the applicant's United States citizenship;

(16) That the applicant has not been convicted of a misdemeanor crime of domestic violence as defined in 18 U.S.C. § 921;

(17) That the applicant is not receiving social security disability benefits by reason of alcohol dependence, drug dependence or mental disability; and

(18) That the applicant has not been convicted of the offense of stalking.

(d) (1) In addition to the information required under subsection (c), the applicant shall be required to provide two (2) full sets of classifiable fingerprints at the time the application is filed with the department. The applicant's fingerprints may be taken by the department at the time the application is submitted or the applicant may have the fingerprints taken at any sheriff's office and submit the fingerprints to the department along with the application and other supporting documents. The sheriff may charge a fee not to exceed five dollars ($5.00) for taking the applicant's fingerprints. At the time an applicant's fingerprints are taken either by the department or a sheriff's office, the applicant shall be required to present a photo identification. If the person requesting fingerprinting is not the same person as the person whose picture appears on the photo identification, the department or sheriff shall refuse to take the fingerprints. The department shall also be required to photograph the applicant in a manner that is suitable for use on the permit.

(2) An applicant shall also be required to present a photo identification to the department at the time of filing the application. If the name on the photo identification, name on the application and name on the fingerprint card, if taken by a sheriff, are not the same, the department shall refuse to accept the application. If the person whose picture appears on the photo identification is not the same as the applicant, the department shall refuse to accept the application.

(e) The department shall also require an applicant to submit proof of the successful completion of a department approved handgun safety course. Any form created by the department to show proof of the successful completion of a department approved handgun safety course shall not require the applicant to provide the applicant's social security number. Any instructor of a department approved handgun safety course shall not withhold proof of the successful completion of the course solely on the fact the applicant did not disclose the applicant's social security number. The course shall include both classroom hours and firing range hours. Beginning September 1, 2010, and thereafter, a component of the classroom portion of all department-approved handgun safety courses shall be instruction on alcohol and drugs, the effects of those substances on a person's reflexes, judgment and ability to safely handle a firearm, and the provisions of § 39-17-1321. An applicant shall not be required to comply with the firing range and classroom hours requirements of this subsection (e) if the applicant submits proof to the department that within five (5) years from the date the application for a handgun carry permit is filed the applicant has:

(1) Been certified by the peace officer standards and training commission;

(2) Successfully completed training at the law enforcement training academy;

(3) Successfully completed the firearms training course required for armed security guard/officer registration, pursuant to § 62-35-118(b); or

(4) Successfully completed all handgun training of not less than four (4) hours as required by any branch of the military.

(f) The department shall make applications for permits available for distribution at any location where the department conducts driver license examinations.

(g) (1) Upon receipt of a permit application, the department shall:

(A) Forward two (2) full sets of fingerprints of the applicant to the Tennessee bureau of investigation; and

(B) Send a copy of the application to the sheriff of the county in which the applicant resides.

(2) Within thirty (30) days of receiving an application, the sheriff shall provide the department with any information concerning the truthfulness of the applicant's answers to the eligibility requirements of subsection (c) that is within the knowledge of the sheriff.

(h) Upon receipt of the fingerprints from the department, the Tennessee bureau of investigation shall:

(1) Within thirty (30) days from receipt of the fingerprints, conduct computer searches to determine the applicant's eligibility for a permit under subsection (c) as are available to the bureau based solely upon the applicant's name, date of birth and social security number and send the results of the searches to the department;

(2) Conduct a criminal history record check based upon one (1) set of the fingerprints received and send the results to the department; and

(3) Send one (1) set of the fingerprints received from the department to the federal bureau of investigation, request a federal criminal history record check based upon the fingerprints, as long as the service is available, and send the results of the check to the department.

(i) The department shall deny a permit application if it determines from information contained in the criminal history record checks conducted by the Tennessee and federal bureaus of investigation pursuant to subsection (h), from information received from the clerks of court regarding individuals adjudicated as a mental defective or judicially committed to a mental institution pursuant to title 33, or from other information that comes to the attention of the department, that the applicant does not meet the eligibility requirements of this section. The department shall not be required to confirm the applicant's eligibility for a permit beyond the information received from the Tennessee and federal bureaus of investigation, the clerks of court and the sheriffs, if any.

(j) The department shall not deny a permit application if:

(1) The existence of any arrest or other records concerning the applicant for any indictment, charge or warrant have been judicially or administratively expunged;

(2) An applicant's conviction has been set aside by a court of competent jurisdiction;

(3) The applicant, who was rendered infamous or deprived of the rights of citizenship by judgment of any state or federal court, has had the applicant's full rights of citizenship duly restored pursuant to procedures set forth within title 40, chapter 29, or other federal or state law; provided, however, that this subdivision (j)(3) shall not apply to any person who has been convicted of burglary, any felony offense involving violence or use of a firearm or any felony drug offense involving a Schedule I, II, III, IV or V controlled substance or a controlled substance analogue. If the applicant has been convicted of a felony drug offense involving a Schedule VI controlled substance, this subdivision (j)(3) shall not apply if the offense occurred within ten (10) years of the date of application or renewal; or

(4) The applicant, who was adjudicated as a mental defective or judicially committed to a mental institution, as defined in § 39-17-1301, has had the applicant's firearm disability removed by an order of the court pursuant to title 16, and either a copy of that order has been provided to the department by the TBI or a certified copy of that court order has been provided to the department by the applicant.

(k) If the department denies an application, the department shall notify the applicant in writing within ten (10) days of the denial. The written notice shall state the specific factual basis for the denial. It shall include a copy of any reports, records or inquiries reviewed or relied upon by the department.

(l) The department shall issue a permit to an applicant not prohibited from obtaining a permit under this section no later than ninety (90) days after the date the department receives the application. A permit issued prior to the department's receipt of the Tennessee and federal bureaus of investigation's criminal history record checks based upon the applicant's fingerprints shall be subject to immediate revocation if either record check reveals that the applicant is not eligible for a permit pursuant to this section.

(m) A permit holder shall not be required to complete a handgun safety course to maintain or renew a handgun carry permit. No permit holder shall be required to complete any additional handgun safety course after obtaining a handgun carry permit. No person shall be required to complete any additional handgun safety course if the person applies for a renewal of a handgun carry permit within six (6) months from the date of expiration.

(n) (1) Except as provided in subdivision (n)(2) and subsection (x), a permit issued pursuant to this section shall be good for four (4) years and shall entitle the permit holder to carry any handgun or handguns that the permit holder legally owns or possesses. The permit holder shall have the permit in the holder's immediate possession at all times when carrying a handgun and shall display the permit on demand of a law enforcement officer.

(2) A Tennessee permit issued pursuant to this section to a person who is in or who enters into the United States armed forces shall continue in effect for so long as the person's service continues and the person is stationed outside this state, notwithstanding the fact that the person may be temporarily in this state on furlough, leave, or delay en route, and for a period not to exceed sixty (60) days following the date on which the person is honorably discharged or separated from service or returns to this state on reassignment to a duty station in this state, unless the permit is sooner suspended, cancelled or revoked for cause as provided by law. The permit is valid only when in the immediate possession of the permit holder and the permit holder has in the holder's immediate possession the holder's discharge or separation papers, if the permit holder has been discharged or separated from the service.

(3) Notwithstanding this subsection (n), every handgun carry permit issued or renewed by the department on or after the effective date of this subdivision (n)(3), shall be issued for a period of five (5) years and shall expire on the permit holder's birth date. The commissioner shall issue an initial permit or permit renewal for three (3) to seven (7) years, whichever number is necessary to ensure that the permit will expire on each subsequent birth date of the permit holder that is divisible by five (5). It is the intent of this subdivision (n)(3) that after the initial renewal, the renewal date for persons who have both a handgun carry permit and a driver license be the same date. The fee for any original permit and any permit renewal due under this section for a permit issued or renewed on or after the implementation of this act shall be prorated to reflect the appropriate fee for a renewal cycle of greater or lesser length than five (5) years.

(o) The permit shall be issued on a wallet-sized laminated card of the same approximate size as is used by the state of Tennessee for driver licenses and shall contain only the following information concerning the permit holder:

(1) The permit holder's name, address and date of birth;

(2) A description of the permit holder by sex, height, weight and eye color;

(3) A color photograph of the permit holder; and

(4) The permit number and expiration date.

(p) (1) Except as provided in subsection (x), the department shall charge an application and processing fee of one hundred fifteen dollars ($115). The fee shall cover all aspects of processing the application and issuing a permit. In addition to any other portion of the permit application fee that goes to the Tennessee bureau of investigation, fifteen dollars ($15.00) of the fee shall go to the bureau for the sole purpose of updating and maintaining its fingerprint criminal history data base. On an annual basis, the comptroller of the treasury shall audit the bureau to ensure that the extra fifteen dollars ($15.00) received from each handgun permit application fee is being used exclusively for the purpose set forth in this subsection (p). By February 1 of each year the bureau shall provide documentation to the judiciary committee of the senate and the criminal justice committee of the house of representatives that the extra fifteen dollars ($15.00) is being used exclusively for the intended purposes. The documentation shall state in detail how the money earmarked for fingerprint data base updating and maintenance was spent, the number and job descriptions of any employees hired and the type and purpose of any equipment purchased.

(2) The provisions of subdivision (p)(1) increasing each permit application fee by fifteen dollars ($15.00) for the purpose of fingerprint data base updating and maintenance shall not take effect if the general appropriation act provides a specific appropriation in the amount of two hundred fifty thousand dollars ($250,000), to defray the expenses contemplated in subdivision (p)(1). If the appropriation is not included in the general appropriations act, the fifteen dollar ($15.00) permit fee increase imposed by subdivision (p)(1) shall take effect on July 1, 1997, the public welfare requiring it.

(3) Beginning July 1, 2008, fifteen dollars ($15.00) of the fee established in subdivision (p)(1) shall be submitted to the sheriff of the county where the applicant resides for the purpose of verifying the truthfulness of the applicant's answers as provided in subdivision (g)(1).

(q) (1) Prior to the expiration of a permit, a permit holder may apply to the department for the renewal of the permit by submitting, under oath, a renewal application with a renewal fee of fifty dollars ($50.00). The renewal application shall be on a standard form developed by the department of safety and shall require the applicant to disclose, under oath, the information concerning the applicant as set forth in subsection (c), and shall require the applicant to certify that the applicant still satisfies all the eligibility requirements of this section for the issuance of a permit. In the event the permit expires prior to the department's approval or issuance of notice of denial regarding the renewal application, the permit holder shall be entitled to continue to use the expired permit; provided, however, that the permit holder shall also be required to prove by displaying a receipt for the renewal application fee that the renewal application was delivered to the department prior to the expiration date of the permit.

(2) Any person whose handgun carry permit expires and who applies for a renewal of the handgun carry permit within six (6) months from the date of expiration shall only be required to comply with the renewal provisions of subdivision (q)(1). If the renewal application is filed six (6) months or more from the date of expiration, the person shall, for all purposes, be considered a new applicant.

(3) If a person whose handgun carry permit remained valid pursuant to subdivision (n)(2) because the person was in the United States armed forces applies for a renewal of the permit within six (6) months of the expiration of the sixty (60) day period following discharge, separation, or return to this state on reassignment to a duty station in this state as provided in subdivision (n)(2), the person shall only be required to comply with the renewal provisions of subdivision (q)(1). If the renewal application is filed six (6) months or more from expiration of the sixty (60) day period following the date of honorable discharge, separation, or return to this state on reassignment to a duty station in this state, the person shall, for all purposes, be considered a new applicant.

(r) (1) A facially valid handgun permit, firearms permit, weapons permit or license issued by another state shall be valid in this state according to its terms and shall be treated as if it is a handgun permit issued by this state; provided, however, this subsection (r) shall not be construed to authorize the holder of any out-of-state permit or license to carry, in this state, any firearm or weapon other than a handgun.

(2) For a person to lawfully carry a handgun in this state based upon a permit or license issued in another state, the person must be in possession of the permit or license at all times the person carries a handgun in this state.

(3) (A) The commissioner of safety shall enter into written reciprocity agreements with other states that require the execution of the agreements. The commissioner of safety shall prepare and publicly publish a current list of states honoring permits issued by the state of Tennessee and shall make the list available to anyone upon request. The commissioner of safety shall also prepare and publicly publish a current list of states who, after inquiry by the commissioner, refuse to enter into a reciprocity agreement with this state or honor handgun carry permits issued by this state. To the extent that any state may impose conditions in the reciprocity agreements, the commissioner of safety shall publish those conditions as part of the list. If another state imposes conditions on Tennessee permit holders in a reciprocity agreement, the conditions shall also become a part of the agreement and apply to the other state's permit holders when they carry a handgun in this state.

(B) If a person with a handgun permit from another state decides to become a resident of Tennessee, the person must obtain a Tennessee handgun permit within six (6) months of establishing residency in Tennessee. The permit may be issued based on the person having a permit from another state provided the other state has substantially similar permit eligibility requirements as this state. However, if during the six-month period the person applies for a handgun permit in this state and the application is denied, the person shall not be allowed to carry a handgun in this state based upon the other state's permit.

(C) (i) If a person who is a resident of and handgun permit holder in another state is employed in this state on a regular basis and desires to carry a handgun in this state, the person shall have six (6) months from the last day of the sixth month of regular employment in this state to obtain a Tennessee handgun carry permit. The permit may be issued based on the person having a permit from another state provided the other state has substantially similar permit eligibility requirements as this state. However, if during the six-month period the person applies for a handgun permit in this state and the application is denied, the person shall not be allowed to carry a handgun in this state based upon the other state's permit.

(ii) This subdivision (r)(3)(C) shall not apply if the state of residence of the person employed in Tennessee has entered into a handgun permit reciprocity agreement with this state pursuant to this subsection (r).

(iii) As used in this subdivision (r)(3)(C), "employed in this state on a regular basis" means a person has been gainfully employed in this state for at least thirty (30) hours a week for six (6) consecutive months not counting any absence from employment caused by the employee's use of sick leave, annual leave, administrative leave or compensatory time.

(s) (1) The department shall make available, on request and payment of a reasonable fee to cover the costs of copying, a statistical report that includes the number of permits issued, denied, revoked, or suspended by the department during the preceding month, listed by age, gender and zip code of the applicant or permit holder and the reason for any permit revocation or suspension. The report shall also include the cost of the program, the revenues derived from fees, the number of violations of the provisions of the handgun carry permit law, and the average time for issuance of a handgun carry permit. By January 1 of each year, a copy of the statistical reports for the preceding calendar year shall be provided to each member of the general assembly.

(2) (A) The department shall maintain statistics related to responses by law enforcement agencies to incidents in which a person who has a permit to carry a handgun under this section is arrested and booked for any offense.

(B) The department by rule promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall adopt procedures for state and local law enforcement officials to report the information required by subdivision (s)(2)(A) to the department.

(t) Any law enforcement officer of this state or of any county or municipality may, within the realm of the officer's lawful jurisdiction and when the officer is acting in the lawful discharge of the officer's official duties, disarm a permit holder at any time when the officer reasonably believes it is necessary for the protection of the permit holder, officer or other individual or individuals. The officer shall return the handgun to the permit holder before discharging the permit holder from the scene when the officer has determined that the permit holder is not a threat to the officer, to the permit holder, or other individual or individuals provided that the permit holder has not violated any provision of this section and provided the permit holder has not committed any other violation that results in the arrest of the permit holder.

(u) Substantial compliance with the requirements of this section shall provide the department and any political subdivision thereof with immunity from civil liability alleging liability for issuance of the permit.

(v) Any permit issued pursuant to this section shall be deemed a "license" within the meaning of title 36, chapter 5, part 7, dealing with the enforcement of child support obligations through license denial and revocation.

(w) (1) Notwithstanding any other law or rule to the contrary, neither the department nor an instructor or employee of a department approved handgun safety course is authorized to require any applicant for a handgun carry permit to furnish or reveal identifying information concerning any handgun the applicant owns, possesses or uses during the safety course in order to apply for or be issued the permit.

(2) For purposes of subdivision (w)(1), "identifying information concerning any handgun" includes, but is not limited to, the serial number, model number, make of gun or manufacturer, type of gun, such as revolver or semi-automatic, caliber or whether the applicant owns the handgun used for the safety course.

(x) (1) Any resident of Tennessee who is a United States citizen or lawful permanent resident, as defined by § 55-50-102, who has reached twenty-one (21) years of age, may apply to the department of safety for a lifetime handgun carry permit. If the applicant is not prohibited from purchasing or possessing a firearm in this state pursuant to § 39-17-1316 or § 39-17-1307(b), 18 U.S.C. § 922(g), or any other state or federal law, and the applicant otherwise meets all of the requirements of this section, the department shall issue a permit to the applicant. The lifetime handgun carry permit shall entitle the permit holder to carry any handgun or handguns the permit holder legally owns or possesses and shall entitle the permit holder to any privilege granted to handgun carry permit holders. The requirements imposed on handgun carry permit holders by this section shall also apply to lifetime handgun carry permit holders.

(2) The department shall charge an application and processing fee of five hundred dollars ($500) for a lifetime handgun carry permit. The application process shall otherwise be the same as the application process for a handgun carry permit as set out in this section. Any funds from the fees paid pursuant to this subdivision (x)(2) that are not used for processing applications and issuing permits shall be retained by the department to fund any necessary system modifications required to create a lifetime handgun carry permit and monitor the eligibility of lifetime handgun carry permit holders as required by subdivision (x)(3).

(3) A lifetime handgun carry permit shall not expire and shall continue to be valid for the life of the permit holder unless the permit holder no longer meets the requirements of this section. A lifetime handgun carry permit shall not be subject to renewal; provided, however, that every five (5) years after issuance of the lifetime handgun carry permit, the department shall conduct a criminal history record check in the same manner as required for handgun carry permit renewals. Upon discovery that a lifetime handgun carry permit holder no longer satisfies the requirements of this section, the department shall suspend or revoke the permit pursuant to § 39-17-1352.

(4) (A) If the lifetime handgun carry permit holder's permit is suspended or revoked, the permit holder shall deliver, in person or by mail, the permit to the department within thirty (30) days of the suspension or revocation.

(B) If the department does not receive the lifetime handgun carry permit holder's suspended or revoked permit within thirty (30) days of the suspension or revocation, the department shall send notice to the permit holder that:

(i) The permit holder has thirty (30) days from the date of the notice to deliver the permit, in person or by mail, to the department; and

(ii) If the permit holder fails to deliver the suspended or revoked permit to the department within thirty (30) days of the date of the notice, the department will suspend the permit holder's driver license.

(C) If the department does not receive the lifetime handgun carry permit holder's suspended or revoked permit within thirty (30) days of the date of the notice provided by the department, the department shall suspend the permit holder's driver license in the same manner as provided in § 55-50-502.



§ Second - of 2 versions of this section

39-17-1351. Handgun carry permits. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) The citizens of this state have a right to keep and bear arms for their common defense; but the general assembly has the power, by law, to regulate the wearing of arms with a view to prevent crime.

(b) Except as provided in subsection (r), any resident of Tennessee who is a United States citizen or lawful permanent resident, as defined by § 55-50-102, who has reached twenty-one (21) years of age, may apply to the department of safety for a handgun carry permit. If the applicant is not prohibited from purchasing or possessing a firearm in this state pursuant to § 39-17-1316 or § 39-17-1307(b), 18 U.S.C. § 922(g), or any other state or federal law, and the applicant otherwise meets all of the requirements of this section, the department shall issue a permit to the applicant.

(c) The application for a permit shall be on a standard form developed by the department. The application shall clearly state in bold face type directly above the signature line that an applicant who, with intent to deceive, makes any false statement on the application commits the felony offense of perjury pursuant to § 39-16-702. The following are eligibility requirements for obtaining a handgun carry permit and the application shall require the applicant to disclose and confirm compliance with, under oath, the following information concerning the applicant and the eligibility requirements:

(1) Full legal name and any aliases;

(2) Addresses for the last five (5) years;

(3) Date of birth;

(4) Social security number;

(5) Physical description (height, weight, race, sex, hair color and eye color);

(6) That the applicant has not been convicted of a criminal offense that is designated as a felony, or that is one of the disqualifying misdemeanors set out in subdivisions (c)(11), (c)(16), or (c)(18), with the exception of any federal or state offenses pertaining to antitrust violations, unfair trade practices, restraints of trade or other similar offenses relating to the regulations of business practices;

(7) That the applicant is not currently under indictment or information for any criminal offense that is designated as a felony, or that is one of the disqualifying misdemeanors set out in subdivisions (c)(11), (c)(16), or (c)(18), with the exception of any federal or state offenses pertaining to antitrust violations, unfair trade practices, restraints of trade or other similar offenses relating to the regulations of business practices;

(8) That the applicant is not currently subject to any order of protection and, if so, the applicant shall provide a copy of the order;

(9) That the applicant is not a fugitive from justice;

(10) That the applicant is not an unlawful user of or addicted to alcohol, any controlled substance or controlled substance analogue, and the applicant has not been either:

(A) A patient in a rehabilitation program pursuant to a court order or hospitalized for alcohol, controlled substance or controlled substance analogue abuse or addiction pursuant to a court order within ten (10) years from the date of application; or

(B) A voluntary patient in a rehabilitation program or voluntarily hospitalized for alcohol, controlled substance or controlled substance analogue abuse or addiction within three (3) years from the date of application;

(11) That the applicant has not been convicted of the offense of driving under the influence of an intoxicant in this or any other state two (2) or more times within ten (10) years from the date of the application and that none of the convictions has occurred within five (5) years from the date of application or renewal;

(12) That the applicant has not been adjudicated as a mental defective, has not been judicially committed to or hospitalized in a mental institution pursuant to title 33, has not had a court appoint a conservator for the applicant by reason of a mental defect, has not been judicially determined to be disabled by reason of mental illness, developmental disability or other mental incapacity, and has not, within seven (7) years from the date of application, been found by a court to pose an immediate substantial likelihood of serious harm, as defined in title 33, chapter 6, part 5, because of mental illness;

(13) That the applicant is not an alien and is not illegally or unlawfully in the United States;

(14) That the applicant has not been discharged from the armed forces under dishonorable conditions;

(15) That the applicant has not renounced the applicant's United States citizenship;

(16) That the applicant has not been convicted of a misdemeanor crime of domestic violence as defined in 18 U.S.C. § 921;

(17) That the applicant is not receiving social security disability benefits by reason of alcohol dependence, drug dependence or mental disability; and

(18) That the applicant has not been convicted of the offense of stalking.

(d) (1) In addition to the information required under subsection (c), the applicant shall be required to provide two (2) full sets of classifiable fingerprints at the time the application is filed with the department. The applicant's fingerprints may be taken by the department at the time the application is submitted or the applicant may have the fingerprints taken at any sheriff's office and submit the fingerprints to the department along with the application and other supporting documents. The sheriff may charge a fee not to exceed five dollars ($5.00) for taking the applicant's fingerprints. At the time an applicant's fingerprints are taken either by the department or a sheriff's office, the applicant shall be required to present a photo identification. If the person requesting fingerprinting is not the same person as the person whose picture appears on the photo identification, the department or sheriff shall refuse to take the fingerprints. The department shall also be required to photograph the applicant in a manner that is suitable for use on the permit.

(2) An applicant shall also be required to present a photo identification to the department at the time of filing the application. If the name on the photo identification, name on the application and name on the fingerprint card, if taken by a sheriff, are not the same, the department shall refuse to accept the application. If the person whose picture appears on the photo identification is not the same as the applicant, the department shall refuse to accept the application.

(e) The department shall also require an applicant to submit proof of the successful completion of a department approved handgun safety course. Any form created by the department to show proof of the successful completion of a department approved handgun safety course shall not require the applicant to provide the applicant's social security number. Any instructor of a department approved handgun safety course shall not withhold proof of the successful completion of the course solely on the fact the applicant did not disclose the applicant's social security number. The course shall include both classroom hours and firing range hours. Beginning September 1, 2010, and thereafter, a component of the classroom portion of all department-approved handgun safety courses shall be instruction on alcohol and drugs, the effects of those substances on a person's reflexes, judgment and ability to safely handle a firearm, and the provisions of § 39-17-1321. An applicant shall not be required to comply with the firing range and classroom hours requirements of this subsection (e) if the applicant submits proof to the department that within five (5) years from the date the application for a handgun carry permit is filed the applicant has:

(1) Been certified by the peace officer standards and training commission;

(2) Successfully completed training at the law enforcement training academy;

(3) Successfully completed the firearms training course required for armed security guard/officer registration, pursuant to § 62-35-118(b); or

(4) Successfully completed all handgun training of not less than four (4) hours as required by any branch of the military.

(f) The department shall make applications for permits available for distribution at any location where the department conducts driver license examinations.

(g) (1) Upon receipt of a permit application, the department shall:

(A) Forward two (2) full sets of fingerprints of the applicant to the Tennessee bureau of investigation; and

(B) Send a copy of the application to the sheriff of the county in which the applicant resides.

(2) Within thirty (30) days of receiving an application, the sheriff shall provide the department with any information concerning the truthfulness of the applicant's answers to the eligibility requirements of subsection (c) that is within the knowledge of the sheriff.

(h) Upon receipt of the fingerprints from the department, the Tennessee bureau of investigation shall:

(1) Within thirty (30) days from receipt of the fingerprints, conduct computer searches to determine the applicant's eligibility for a permit under subsection (c) as are available to the bureau based solely upon the applicant's name, date of birth and social security number and send the results of the searches to the department;

(2) Conduct a criminal history record check based upon one (1) set of the fingerprints received and send the results to the department; and

(3) Send one (1) set of the fingerprints received from the department to the federal bureau of investigation, request a federal criminal history record check based upon the fingerprints, as long as the service is available, and send the results of the check to the department.

(i) The department shall deny a permit application if it determines from information contained in the criminal history record checks conducted by the Tennessee and federal bureaus of investigation pursuant to subsection (h), from information received from the clerks of court regarding individuals adjudicated as a mental defective or judicially committed to a mental institution pursuant to title 33, or from other information that comes to the attention of the department, that the applicant does not meet the eligibility requirements of this section. The department shall not be required to confirm the applicant's eligibility for a permit beyond the information received from the Tennessee and federal bureaus of investigation, the clerks of court and the sheriffs, if any.

(j) The department shall not deny a permit application if:

(1) The existence of any arrest or other records concerning the applicant for any indictment, charge or warrant have been judicially or administratively expunged;

(2) An applicant's conviction has been set aside by a court of competent jurisdiction;

(3) The applicant, who was rendered infamous or deprived of the rights of citizenship by judgment of any state or federal court, has had the applicant's full rights of citizenship duly restored pursuant to procedures set forth within title 40, chapter 29, or other federal or state law; provided, however, that this subdivision (j)(3) shall not apply to any person who has been convicted of burglary, any felony offense involving violence or use of a firearm or any felony drug offense involving a Schedule I, II, III, IV or V controlled substance or a controlled substance analogue. If the applicant has been convicted of a felony drug offense involving a Schedule VI controlled substance, this subdivision (j)(3) shall not apply if the offense occurred within ten (10) years of the date of application or renewal; or

(4) The applicant, who was adjudicated as a mental defective or judicially committed to a mental institution, as defined in § 39-17-1301, has had the applicant's firearm disability removed by an order of the court pursuant to title 16, and either a copy of that order has been provided to the department by the TBI or a certified copy of that court order has been provided to the department by the applicant.

(k) If the department denies an application, the department shall notify the applicant in writing within ten (10) days of the denial. The written notice shall state the specific factual basis for the denial. It shall include a copy of any reports, records or inquiries reviewed or relied upon by the department.

(l) The department shall issue a permit to an applicant not prohibited from obtaining a permit under this section no later than ninety (90) days after the date the department receives the application. A permit issued prior to the department's receipt of the Tennessee and federal bureaus of investigation's criminal history record checks based upon the applicant's fingerprints shall be subject to immediate revocation if either record check reveals that the applicant is not eligible for a permit pursuant to this section.

(m) A permit holder shall not be required to complete a handgun safety course to maintain or renew a handgun carry permit. No permit holder shall be required to complete any additional handgun safety course after obtaining a handgun carry permit. No person shall be required to complete any additional handgun safety course if the person applies for a renewal of a handgun carry permit within six (6) months from the date of expiration.

(n) (1) Except as provided in subdivision (n)(2) and subsection (x), a permit issued pursuant to this section shall be good for four (4) years and shall entitle the permit holder to carry any handgun or handguns that the permit holder legally owns or possesses. The permit holder shall have the permit in the holder's immediate possession at all times when carrying a handgun and shall display the permit on demand of a law enforcement officer.

(2) A Tennessee permit issued pursuant to this section to a person who is in or who enters into the United States armed forces shall continue in effect for so long as the person's service continues and the person is stationed outside this state, notwithstanding the fact that the person may be temporarily in this state on furlough, leave, or delay en route, and for a period not to exceed sixty (60) days following the date on which the person is honorably discharged or separated from service or returns to this state on reassignment to a duty station in this state, unless the permit is sooner suspended, cancelled or revoked for cause as provided by law. The permit is valid only when in the immediate possession of the permit holder and the permit holder has in the holder's immediate possession the holder's discharge or separation papers, if the permit holder has been discharged or separated from the service.

(3) Notwithstanding this subsection (n), every handgun carry permit issued or renewed by the department on or after the effective date of this subdivision (n)(3), shall be issued for a period of five (5) years and shall expire on the permit holder's birth date. The commissioner shall issue an initial permit or permit renewal for three (3) to seven (7) years, whichever number is necessary to ensure that the permit will expire on each subsequent birth date of the permit holder that is divisible by five (5). It is the intent of this subdivision (n)(3) that after the initial renewal, the renewal date for persons who have both a handgun carry permit and a driver license be the same date. The fee for any original permit and any permit renewal due under this section for a permit issued or renewed on or after the implementation of this act shall be prorated to reflect the appropriate fee for a renewal cycle of greater or lesser length than five (5) years.

(o) The permit shall be issued on a wallet-sized laminated card of the same approximate size as is used by the state of Tennessee for driver licenses and shall contain only the following information concerning the permit holder:

(1) The permit holder's name, address and date of birth;

(2) A description of the permit holder by sex, height, weight and eye color;

(3) A color photograph of the permit holder; and

(4) The permit number and expiration date.

(p) (1) Except as provided in subsection (x), the department shall charge an application and processing fee of one hundred fifteen dollars ($115). The fee shall cover all aspects of processing the application and issuing a permit. In addition to any other portion of the permit application fee that goes to the Tennessee bureau of investigation, fifteen dollars ($15.00) of the fee shall go to the bureau for the sole purpose of updating and maintaining its fingerprint criminal history data base. On an annual basis, the comptroller of the treasury shall audit the bureau to ensure that the extra fifteen dollars ($15.00) received from each handgun permit application fee is being used exclusively for the purpose set forth in this subsection (p). By February 1 of each year the bureau shall provide documentation to the judiciary committee of the senate and the criminal justice committee of the house of representatives that the extra fifteen dollars ($15.00) is being used exclusively for the intended purposes. The documentation shall state in detail how the money earmarked for fingerprint data base updating and maintenance was spent, the number and job descriptions of any employees hired and the type and purpose of any equipment purchased. Any person, who has been honorably discharged from any branch of the United States armed forces or who is on active duty in any branch of the armed forces or who is currently serving in the national guard or armed forces reserve, and who makes initial application for a handgun carry permit shall be required to pay only that portion of the initial application fee that is necessary to conduct the required criminal history record checks.

(2) The provisions of subdivision (p)(1) increasing each permit application fee by fifteen dollars ($15.00) for the purpose of fingerprint data base updating and maintenance shall not take effect if the general appropriation act provides a specific appropriation in the amount of two hundred fifty thousand dollars ($250,000), to defray the expenses contemplated in subdivision (p)(1). If the appropriation is not included in the general appropriations act, the fifteen dollar ($15.00) permit fee increase imposed by subdivision (p)(1) shall take effect on July 1, 1997, the public welfare requiring it.

(3) Beginning July 1, 2008, fifteen dollars ($15.00) of the fee established in subdivision (p)(1) shall be submitted to the sheriff of the county where the applicant resides for the purpose of verifying the truthfulness of the applicant's answers as provided in subdivision (g)(1).

(q) (1) Prior to the expiration of a permit, a permit holder may apply to the department for the renewal of the permit by submitting, under oath, a renewal application with a renewal fee of fifty dollars ($50.00). The renewal application shall be on a standard form developed by the department of safety and shall require the applicant to disclose, under oath, the information concerning the applicant as set forth in subsection (c), and shall require the applicant to certify that the applicant still satisfies all the eligibility requirements of this section for the issuance of a permit. In the event the permit expires prior to the department's approval or issuance of notice of denial regarding the renewal application, the permit holder shall be entitled to continue to use the expired permit; provided, however, that the permit holder shall also be required to prove by displaying a receipt for the renewal application fee that the renewal application was delivered to the department prior to the expiration date of the permit.

(2) Any person whose handgun carry permit expires and who applies for a renewal of the handgun carry permit within six (6) months from the date of expiration shall only be required to comply with the renewal provisions of subdivision (q)(1). If the renewal application is filed six (6) months or more from the date of expiration, the person shall, for all purposes, be considered a new applicant.

(3) If a person whose handgun carry permit remained valid pursuant to subdivision (n)(2) because the person was in the United States armed forces applies for a renewal of the permit within six (6) months of the expiration of the sixty (60) day period following discharge, separation, or return to this state on reassignment to a duty station in this state as provided in subdivision (n)(2), the person shall only be required to comply with the renewal provisions of subdivision (q)(1). If the renewal application is filed six (6) months or more from expiration of the sixty (60) day period following the date of honorable discharge, separation, or return to this state on reassignment to a duty station in this state, the person shall, for all purposes, be considered a new applicant.

(r) (1) A facially valid handgun permit, firearms permit, weapons permit or license issued by another state shall be valid in this state according to its terms and shall be treated as if it is a handgun permit issued by this state; provided, however, this subsection (r) shall not be construed to authorize the holder of any out-of-state permit or license to carry, in this state, any firearm or weapon other than a handgun.

(2) For a person to lawfully carry a handgun in this state based upon a permit or license issued in another state, the person must be in possession of the permit or license at all times the person carries a handgun in this state.

(3) (A) The commissioner of safety shall enter into written reciprocity agreements with other states that require the execution of the agreements. The commissioner of safety shall prepare and publicly publish a current list of states honoring permits issued by the state of Tennessee and shall make the list available to anyone upon request. The commissioner of safety shall also prepare and publicly publish a current list of states who, after inquiry by the commissioner, refuse to enter into a reciprocity agreement with this state or honor handgun carry permits issued by this state. To the extent that any state may impose conditions in the reciprocity agreements, the commissioner of safety shall publish those conditions as part of the list. If another state imposes conditions on Tennessee permit holders in a reciprocity agreement, the conditions shall also become a part of the agreement and apply to the other state's permit holders when they carry a handgun in this state.

(B) If a person with a handgun permit from another state decides to become a resident of Tennessee, the person must obtain a Tennessee handgun permit within six (6) months of establishing residency in Tennessee. The permit may be issued based on the person having a permit from another state provided the other state has substantially similar permit eligibility requirements as this state. However, if during the six-month period the person applies for a handgun permit in this state and the application is denied, the person shall not be allowed to carry a handgun in this state based upon the other state's permit.

(C) (i) If a person who is a resident of and handgun permit holder in another state is employed in this state on a regular basis and desires to carry a handgun in this state, the person shall have six (6) months from the last day of the sixth month of regular employment in this state to obtain a Tennessee handgun carry permit. The permit may be issued based on the person having a permit from another state provided the other state has substantially similar permit eligibility requirements as this state. However, if during the six-month period the person applies for a handgun permit in this state and the application is denied, the person shall not be allowed to carry a handgun in this state based upon the other state's permit.

(ii) This subdivision (r)(3)(C) shall not apply if the state of residence of the person employed in Tennessee has entered into a handgun permit reciprocity agreement with this state pursuant to this subsection (r).

(iii) As used in this subdivision (r)(3)(C), "employed in this state on a regular basis" means a person has been gainfully employed in this state for at least thirty (30) hours a week for six (6) consecutive months not counting any absence from employment caused by the employee's use of sick leave, annual leave, administrative leave or compensatory time.

(s) (1) The department shall make available, on request and payment of a reasonable fee to cover the costs of copying, a statistical report that includes the number of permits issued, denied, revoked, or suspended by the department during the preceding month, listed by age, gender and zip code of the applicant or permit holder and the reason for any permit revocation or suspension. The report shall also include the cost of the program, the revenues derived from fees, the number of violations of the provisions of the handgun carry permit law, and the average time for issuance of a handgun carry permit. By January 1 of each year, a copy of the statistical reports for the preceding calendar year shall be provided to each member of the general assembly.

(2) (A) The department shall maintain statistics related to responses by law enforcement agencies to incidents in which a person who has a permit to carry a handgun under this section is arrested and booked for any offense.

(B) The department by rule promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall adopt procedures for state and local law enforcement officials to report the information required by subdivision (s)(2)(A) to the department.

(t) Any law enforcement officer of this state or of any county or municipality may, within the realm of the officer's lawful jurisdiction and when the officer is acting in the lawful discharge of the officer's official duties, disarm a permit holder at any time when the officer reasonably believes it is necessary for the protection of the permit holder, officer or other individual or individuals. The officer shall return the handgun to the permit holder before discharging the permit holder from the scene when the officer has determined that the permit holder is not a threat to the officer, to the permit holder, or other individual or individuals provided that the permit holder has not violated any provision of this section and provided the permit holder has not committed any other violation that results in the arrest of the permit holder.

(u) Substantial compliance with the requirements of this section shall provide the department and any political subdivision thereof with immunity from civil liability alleging liability for issuance of the permit.

(v) Any permit issued pursuant to this section shall be deemed a "license" within the meaning of title 36, chapter 5, part 7, dealing with the enforcement of child support obligations through license denial and revocation.

(w) (1) Notwithstanding any other law or rule to the contrary, neither the department nor an instructor or employee of a department approved handgun safety course is authorized to require any applicant for a handgun carry permit to furnish or reveal identifying information concerning any handgun the applicant owns, possesses or uses during the safety course in order to apply for or be issued the permit.

(2) For purposes of subdivision (w)(1), "identifying information concerning any handgun" includes, but is not limited to, the serial number, model number, make of gun or manufacturer, type of gun, such as revolver or semi-automatic, caliber or whether the applicant owns the handgun used for the safety course.

(x) (1) Any resident of Tennessee who is a United States citizen or lawful permanent resident, as defined by § 55-50-102, who has reached twenty-one (21) years of age, may apply to the department of safety for a lifetime handgun carry permit. If the applicant is not prohibited from purchasing or possessing a firearm in this state pursuant to § 39-17-1316 or § 39-17-1307(b), 18 U.S.C. § 922(g), or any other state or federal law, and the applicant otherwise meets all of the requirements of this section, the department shall issue a permit to the applicant. The lifetime handgun carry permit shall entitle the permit holder to carry any handgun or handguns the permit holder legally owns or possesses and shall entitle the permit holder to any privilege granted to handgun carry permit holders. The requirements imposed on handgun carry permit holders by this section shall also apply to lifetime handgun carry permit holders.

(2) The department shall charge an application and processing fee of five hundred dollars ($500) for a lifetime handgun carry permit. The application process shall otherwise be the same as the application process for a handgun carry permit as set out in this section. Any funds from the fees paid pursuant to this subdivision (x)(2) that are not used for processing applications and issuing permits shall be retained by the department to fund any necessary system modifications required to create a lifetime handgun carry permit and monitor the eligibility of lifetime handgun carry permit holders as required by subdivision (x)(3).

(3) A lifetime handgun carry permit shall not expire and shall continue to be valid for the life of the permit holder unless the permit holder no longer meets the requirements of this section. A lifetime handgun carry permit shall not be subject to renewal; provided, however, that every five (5) years after issuance of the lifetime handgun carry permit, the department shall conduct a criminal history record check in the same manner as required for handgun carry permit renewals. Upon discovery that a lifetime handgun carry permit holder no longer satisfies the requirements of this section, the department shall suspend or revoke the permit pursuant to § 39-17-1352.

(4) (A) If the lifetime handgun carry permit holder's permit is suspended or revoked, the permit holder shall deliver, in person or by mail, the permit to the department within thirty (30) days of the suspension or revocation.

(B) If the department does not receive the lifetime handgun carry permit holder's suspended or revoked permit within thirty (30) days of the suspension or revocation, the department shall send notice to the permit holder that:

(i) The permit holder has thirty (30) days from the date of the notice to deliver the permit, in person or by mail, to the department; and

(ii) If the permit holder fails to deliver the suspended or revoked permit to the department within thirty (30) days of the date of the notice, the department will suspend the permit holder's driver license.

(C) If the department does not receive the lifetime handgun carry permit holder's suspended or revoked permit within thirty (30) days of the date of the notice provided by the department, the department shall suspend the permit holder's driver license in the same manner as provided in § 55-50-502.



§ 39-17-1352 - Suspension or revocation of license.

(a) The department shall suspend or revoke a handgun permit upon a showing by its records or other sufficient evidence that the permit holder:

(1) Is prohibited from purchasing a handgun under applicable state or federal law;

(2) Has not accurately disclosed any material information required by § 39-17-1351;

(3) Poses a material likelihood of risk of harm to the public;

(4) Has been arrested for a felony involving the use or attempted use of force, violence or a deadly weapon or a felony drug offense;

(5) Has been convicted of a felony;

(6) Has violated any other provision of §§ 39-17-1351 -- 39-17-1360;

(7) Has at any time committed an act or omission or engaged in a pattern of conduct that would render the permit holder ineligible to apply for or obtain a permit under the eligibility requirements of § 39-17-1351;

(8) Has been convicted of domestic assault as defined in § 39-13-111, or any other misdemeanor crime of domestic violence and is still subject to the disabilities of such a conviction;

(9) Is subject to a current order of protection that fully complies with 18 U.S.C. § 922(g)(8); or

(10) Has been judicially committed to a mental institution pursuant to title 33, chapter 6 or title 33, chapter 7 or has been adjudicated as a mental defective.

(b) (1) It is an offense for a permit holder to knowingly fail or refuse to surrender to the department a suspended or revoked handgun permit within ten (10) days from the date appearing on the notice of suspension or revocation sent to such permit holder by the department.

(2) A violation of this subsection (b) is a Class A misdemeanor.

(c) (1) Upon the suspension or revocation of a permit, the department shall send notice of the suspension or revocation to the permit holder and the appropriate local law enforcement officers. The notice shall state the following:

(A) That the permit has been immediately suspended or revoked;

(B) That the permit holder must surrender the permit to the department within ten (10) days of the date appearing on the notice;

(C) That it is a Class A misdemeanor punishable by up to one (1) year in jail for the permit holder to knowingly fail or refuse to surrender the permit to the department within the ten-day period;

(D) That if the permit holder does not surrender the suspended or revoked permit within the ten-day period, a law enforcement officer will be directed to take possession of the permit; and

(E) That the permit holder has thirty (30) days from the date appearing on the notice of suspension or revocation to request a hearing on the suspension or revocation.

(2) If the permit holder fails to surrender the suspended or revoked permit as required by this section, the department shall issue authorization to the appropriate local law enforcement officials to take possession of the suspended or revoked permit and send it to the department.

(d) The applicant shall have a right to petition the general sessions court of the applicant's county of residence for judicial review of departmental denial, suspension or revocation of a permit. At the review by the general sessions court, the department shall be represented by the district attorney general.

(e) (1) If a permit holder is arrested and charged with burglary, a felony drug offense or a felony offense involving violence or the use of a firearm, then the court first having jurisdiction over the permit holder with respect to the felony charge shall inquire as to whether the person has been issued a Tennessee handgun carry permit, order the permit holder to surrender the permit and send the permit to the department with a copy of the court's order that required the surrender of the permit. The department shall suspend the permit pending a final disposition on the felony charge against the permit holder.

(2) If a permit holder is arrested and charged with any felony offense other than an offense subject to subdivision (e)(1), then the court first having jurisdiction over the permit holder with respect to the felony charge shall inquire as to whether the person has been issued a Tennessee handgun carry permit, order the permit holder to surrender the permit and send the permit to the department with a copy of the court's order that required the surrender of the permit, unless the permit holder petitions the court for a hearing on the surrender. If the permit holder does petition the court, the court shall determine whether the permit holder will present a material risk of physical harm to the public if released and allowed to retain the permit. If the court determines that the permit holder will present a material risk of physical harm to the public, it shall condition any release of the permit holder, whether on bond or otherwise, upon the permit holder's surrender of the permit to the court. Upon surrender of the permit, the court shall send the permit to the department with a copy of the court's order that required the surrender of the permit and the department shall suspend the permit pending a final disposition of the felony charges against the permit holder.

(3) If the permit holder is acquitted on the charge or charges, the permit shall be restored to the holder and the temporary prohibition against the carrying of a handgun shall be lifted.

(4) If the permit holder is convicted of the charge or charges, the permit shall be revoked by the court and the revocation shall be noted in the judgment and minutes of the court. The court shall send the surrendered permit to the department.

(5) If the permit holder is placed on pre-trial diversion or judicial diversion, the permit holder's privilege to lawfully carry a handgun shall be suspended for the length of time the permit holder is subject to the jurisdiction of the court. The court shall send the surrendered permit to the department.

(f) (1) If a permit holder is convicted of a Class A misdemeanor offense, the permit holder shall surrender the permit to the court having jurisdiction of the case for transmission to the department.

(2) The permit holder shall not be permitted to lawfully carry a handgun or exercise the privileges conferred by the permit for the term of the sentence imposed by the court for the offense or offenses for which the permit holder was convicted.

(g) In order to reinstate a permit suspended pursuant to subsection (e) or (f), the permit holder shall pay a reinstatement fee of twenty-five dollars ($25.00) with one half (1/2) of the fee payable to the department of safety and one half (1/2) payable to the court that suspended the permit.

(1) Prior to the reinstatement of the permit, the permit holder shall have paid in full all fines, court costs and restitution, if any, required by the sentencing court.

(2) Failure to complete any terms of probation imposed by the court shall be a bar to reinstatement of the permit.

(3) Prior to reissuance of the permit, the department shall verify that the permit holder has complied with all reinstatement requirements of this subsection (g).



§ 39-17-1353 - Review of revocation or suspension.

(a) Any person who has received a notice of suspension or revocation may make a written request for a review of the department's determination by the department at a hearing. The request shall be made on a form available from the department. If the person's permit has not been previously surrendered, it must be surrendered at the time the request for a hearing is made. A request for a hearing does not stay the permit suspension or revocation.

(b) Within thirty (30) days from the date the request for a hearing is filed, the department shall establish a hearing date and set the case on a docket. Nothing in this section shall be construed as requiring the hearing to be conducted within such thirty-day period. The hearing shall be held at a place designated by the department. The department shall provide written notice of the time and place of the hearing to the party requesting the hearing at least ten (10) days prior to the scheduled hearing, unless the party agrees to waive this requirement.

(c) The presiding hearing officer shall be the commissioner or an authorized representative designated by the commissioner. The presiding hearing officer shall have the authority to:

(1) Administer oaths and affirmations;

(2) Examine witnesses and take testimony;

(3) Receive relevant evidence;

(4) Issue subpoenas, take depositions, or cause depositions to interrogatories to be taken;

(5) Regulate the course and conduct of the hearing; and

(6) Make a final ruling on the issue.

(d) The sole issue at the hearing shall be whether by a preponderance of the evidence the person has violated any provision of §§ 39-17-1351 -- 39-17-1360. If the presiding hearing officer finds the affirmative of this issue, the suspension or revocation order shall be sustained. If the presiding hearing officer finds the negative of this issue, the suspension or revocation order shall be rescinded.

(e) The hearing shall be recorded. The decision of the presiding hearing officer shall be rendered in writing, and a copy will be provided to the person who requested the hearing.

(f) If the person who requested the hearing fails to appear without just cause, the right to a hearing shall be waived, and the department's earlier determination shall be final.

(g) Witnesses under subpoena shall be entitled to the same fees as are now or may hereafter be provided for witnesses in civil actions in the circuit court and, unless otherwise provided by law or by action of the agency, the party requesting the subpoenas shall bear the cost of paying fees to the witnesses subpoenaed.



§ 39-17-1354 - Judicial review of department determination.

(a) Within thirty (30) days of the issuance of the final determination of the department following a hearing under § 39-17-1353, a person aggrieved by the determination shall have the right to file a petition in the chancery court of the county of the person's residence for judicial review. The filing of a petition for judicial review shall not stay the revocation order.

(b) The review shall be on the record, without taking additional testimony. If the court finds that the department exceeded its constitutional or statutory authority, made an erroneous interpretation of the law, acted in an arbitrary and capricious manner, or made a determination that is unsupported by the evidence in the record, the court may reverse the department's determination.



§ 39-17-1355 - Applicability of Uniform Administrative Procedures Act.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, applies to the extent it is consistent with the proceedings under §§ 39-17-1353 and 39-17-1354 relating to administrative hearing and judicial review.



§ 39-17-1356 - Duplicate permits.

The department shall issue a duplicate permit to a permit holder upon the payment by the permit holder of a fee of five dollars ($5.00).



§ 39-17-1357 - Notice of address change.

(a) Within sixty (60) days of any change in a permit holder's principal place of residence, the permit holder shall notify the department in writing of the permit holder's new address.

(b) On or after January 1, 2015, the department shall provide a method for permit holders to notify the department electronically on the department's web site.



§ 39-17-1358 - Retention of records -- Violations.

(a) The sheriff or chief law enforcement officer may retain applications and files related to the approval or denial of any application submitted from October 1, 1994, to October 1, 1996, if the applications and files are relevant to any pending litigation. After the pending litigation is concluded, the applications and files shall be destroyed.

(b) Except as otherwise specifically provided in §§ 39-17-1351 and 39-17-1352, a violation of §§ 39-17-1351 -- 39-17-1360 is a Class B misdemeanor punishable only by a fine not to exceed five hundred dollars ($500).

(c) Any party aggrieved under the terms of §§ 39-17-1351 -- 39-17-1360 by the denial, suspension or revocation of a permit, or otherwise, may file a writ of mandamus, as provided by law. The action shall also allow the recovery of any actual damages sustained by the party. The aggrieved party, if prevailing in action, shall also be entitled to recover those costs and attorney's fees reasonably incurred or relating to the action.

(d) Nothing contained in this section shall be construed to alter, reduce or eliminate any personal civil or criminal liability that an applicant may have for the intentional or negligent use of a firearm.



§ 39-17-1359 - Prohibition at certain meetings -- Posting notice.

(a) (1) Except as provided in § 39-17-1313, an individual, corporation, business entity or local, state or federal government entity or agent thereof is authorized to prohibit the possession of weapons by any person who is at a meeting conducted by, or on property owned, operated, or managed or under the control of the individual, corporation, business entity or government entity.

(2) The prohibition in subdivision (a)(1) shall apply to any person who is authorized to carry a firearm by authority of § 39-17-1351.

(b) (1) Notice of the prohibition permitted by subsection (a) shall be accomplished by displaying one (1) or both of the notices described in subdivision (b)(3) in prominent locations, including all entrances primarily used by persons entering the property, building, or portion of the property or building where weapon possession is prohibited. Either form of notice used shall be of a size that is plainly visible to the average person entering the building, property, or portion of the building or property, posted.

(2) The notice required by this section shall be in English, but a duplicate notice may also be posted in any language used by patrons, customers or persons who frequent the place where weapon possession is prohibited.

(3) (A) If a sign is used as the method of posting, it shall contain language substantially similar to the following:

AS AUTHORIZED BY T.C.A. § 39-17-1359, POSSESSION OF A WEAPON ON POSTED PROPERTY OR IN A POSTED BUILDING IS PROHIBITED AND IS A CRIMINAL OFFENSE.

(B) As used in this section, "language substantially similar to" means the sign contains language plainly stating that:

(i) The property is posted under authority of Tennessee law;

(ii) Weapons or firearms are prohibited on the property, in the building, or on the portion of the property or building that is posted; and

(iii) Possessing a weapon in an area that has been posted is a criminal offense.

(C) A building, property or a portion of a building or property, shall be considered properly posted in accordance with this section if one (1) or both of the following is displayed in prominent locations, including all entrances primarily used by persons entering the property, building, or portion of the property or building where weapon possession is prohibited:

(i) The international circle and slash symbolizing the prohibition of the item within the circle; or

(ii) The posting sign described in this subdivision (b)(3).

(c) (1) It is an offense to possess a weapon in a building or on property that is properly posted in accordance with this section.

(2) Possession of a weapon on posted property in violation of this section is a Class B misdemeanor punishable by fine only of five hundred dollars ($500).

(d) Nothing in this section shall be construed to alter, reduce or eliminate any civil or criminal liability that a property owner or manager may have for injuries arising on their property.

(e) This section shall not apply to title 70 regarding wildlife laws, rules and regulations.

(f) This section shall not apply to the grounds of any public park, natural area, historic park, nature trail, campground, forest, greenway, waterway or other similar public place that is owned or operated by the state, a county, a municipality or instrumentality thereof. The carrying of firearms in those areas shall be governed by § 39-17-1311.



§ 39-17-1360 - Rules and regulations.

The department of safety is authorized to promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement §§ 39-17-1351 -- 39-17-1360.



§ 39-17-1361 - Chief law enforcement officer's certification for transfer or making of firearm.

(a) As used in this section:

(1) "Certification" means the participation and assent of the chief law enforcement officer necessary under federal law for the approval of the application to transfer or make a firearm;

(2) "Chief law enforcement officer" or "officer" means any official, or the official's designee, that the federal bureau of alcohol, tobacco, firearms and explosives, or any successor agency, identifies by regulation or otherwise as eligible to provide any required certification for the making or transfer of a firearm; and

(3) "Firearm" has the same meaning as provided in the National Firearms Act (26 U.S.C. § 5845(a)).

(b) When a chief law enforcement officer's certification is required by federal law or regulation for the transfer or making of a firearm, the officer shall, within fifteen (15) days of receipt of a request for certification, provide such certification if the applicant is not prohibited by law from receiving or possessing the firearm, including pursuant to § 39-17-1316, and is not the subject of a proceeding that could result in the applicant being prohibited by law from receiving or possessing the firearm. If the officer is unable to make a certification as required by this section, the officer shall provide the applicant a written notification of the denial and the reason for this determination.

(c) An officer shall not be required by this section to make any certification the officer knows to be untrue, but the officer may not refuse to provide certification based on a generalized objection to private persons or entities making, possessing, or receiving firearms or any certain type of firearm the possession of which is not prohibited by law.

(d) An officer and the officer's employees who act in good faith are immune from civil liability arising from any act or omission in making a certification as required by this section.

(e) An applicant whose request for certification is denied may appeal the officer's decision to the circuit court or chancery court that is located in the jurisdiction in which the applicant resides or maintains its address of record. The court shall review the officer's decision to deny the certification de novo. If the court finds that the applicant is not prohibited by law from receiving or possessing the firearm and is not the subject of a proceeding that could result in such prohibition and that no substantial evidence supports the officer's determination that the officer cannot truthfully make the certification, the court shall order the officer to issue the certification.

(f) In making the determination required by subsection (b), an officer may conduct a criminal background check and may require of the applicant only the information that is necessary to identify the applicant for that purpose or to determine the disposition of an arrest or proceeding relevant to the applicant's eligibility to lawfully possess or receive a firearm. An officer may not require access to or inspection of any private residential premises as a condition of granting an application under this section.



§ 39-17-1362 - Imitation firearm -- Defined -- Offense to display in threatening manner in public place.

(a) As used in this section, unless the context otherwise requires:

(1) "Imitation firearm" means an object or device substantially similar in coloration and overall appearance to a firearm, as defined in § 39-11-106(a), as to lead a reasonable person to perceive that the object or device is a firearm; and

(2) "Public place" means a place to which the public or a group of persons has access and includes, but is not limited to, highways, transportation facilities, schools, places of amusement, parks, places of business, playgrounds, and hallways, lobbies and other portions of apartment houses and hotels not constituting rooms or apartments designed for actual residence. An act is deemed to occur in a public place if it produces its proscribed consequences in a public place, even if the person engaging in the prohibited conduct is not in a public place.

(b) A person commits an offense who intentionally displays in a threatening manner an imitation firearm in a public place in a way that would cause a reasonable person to fear bodily injury to themselves or another.

(c) It is a defense to a violation of subsection (b) if the imitation firearm is displayed in connection with, or as a part of, any justifiable defense as set forth in chapter 11, part 6 of this title.

(d) A violation of this section is a Class B misdemeanor.

(e) Nothing in this section shall be construed to prohibit prosecution under any other law.



§ 39-17-1363 - Offense of owning, possessing, or having custody or control of a potentially vicious dog or a vicious dog.

(a) For purposes of this section:

(1) "Potentially vicious dog" means a dog that may reasonably be assumed to pose a threat to public safety as demonstrated by any of the following behaviors:

(A) When unprovoked and off the property of the owner or keeper of the dog, inflicts a bite causing bodily injury, as defined in § 39-11-106, to a person or domestic animal; or

(B) When unprovoked and off the property of the owner or keeper of the dog, on two (2) or more separate occasions, chases, menaces or approaches a person or domestic animal in an aggressive manner or apparent attitude of attack;

(2) "Vicious dog" means any dog that without provocation and off the property of the owner or keeper of the dog, has attacked a person causing death or serious bodily injury, as defined by § 39-11-106, to such person; and

(3) "Violent felony" means:

(A) Any felony involving the use or attempted use of force, violence or a deadly weapon;

(B) A violation of § 39-17-417, § 39-17-433 or § 39-17-435; or

(C) A violation of § 39-14-203(a)(1)-(3), § 39-14-205, § 39-14-212 or § 39-14-214.

(b) It is an offense for any person convicted of a violent felony to knowingly own, possess, have custody or control of a potentially vicious dog or a vicious dog for a period of ten (10) years after such person has been released from custody following completion of sentence or is no longer under active probation, community correction or parole supervision for such violent felony, whichever date is later.

(c) It is an offense for any person convicted of a violent felony to own, possess, or have custody or control of a dog that:

(1) Is not micro chipped for permanent identification; and

(2) Is not spayed or neutered and is older than twelve (12) weeks of age.

(d) A violation of this section is a Class A misdemeanor.

(e) (1) It is an affirmative defense to prosecution under subsection (c), which must be proven by a preponderance of the evidence, that the dog in question is microchipped and neutered or spayed, or that the dog in question was microchipped and neutered or spayed within thirty (30) days of the defendant being charged with a violation of this section.

(2) Medical records from, or a certificate by, a person who is licensed by the person's state of residence as a doctor of veterinary medicine, whose license is in good standing and who has personally examined, inserted a microchip in, or operated upon the dog, indicating that the dog in question has been microchipped or spayed or neutered, shall be sufficient evidence that the dog in question has been microchipped or spayed or neutered.

(3) If the dog in question is microchipped by a different doctor than the doctor who spayed or neutered the dog, medical records or a certificate indicating that both procedures have been performed are required for purposes of this defense.

(f) This section shall only apply if a person's conviction for a violent felony occurs on or after July 1, 2010.



§ 39-17-1364 - Purchase and shipment of antique firearms and certain edged weapons.

Notwithstanding § 39-17-1307, or any other law, it is lawful in this state for a person to purchase, and have shipped directly to such person's residence, the following:

(1) A black powder weapon; provided, that it meets the definition of 18 U.S.C. § 921;

(2) A knife, even if the blade is in excess of four inches (4''); or

(3) A sword or bayonet, whether for ornamental, ceremonial, historical, theatrical or collecting purposes, or otherwise.






Part 14 - Metals Recycling

§ 39-17-1401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Metals recycling facility" means any business that is predominantly engaged in performing the process by which scrap, used or obsolete ferrous or nonferrous metals are converted into raw materials consisting of proper grades and having an existing or potential economic value;

(2) "Motor vehicle" means any vehicle which is self-propelled;

(3) "PCB-containing capacitor" means a capacitor that contains polychlorinated biphenyls and is regulated under the federal Toxic Substances Control Act, compiled in 15 U.S.C. § 2601 et seq.;

(4) "Person" means an individual, corporation, partnership, sole proprietorship or other business entity; and

(5) "Scrap vehicle" means any motor vehicle that has been crushed, flattened or dismantled or that has been otherwise damaged to the extent that it cannot be economically repaired.



§ 39-17-1402 - Conveyance of dangerous materials to metals recycling facilities.

(a) A person may not sell, convey or otherwise transfer to a metals recycling facility any of the following items without first obtaining from the metals recycling facility a signed written acknowledgment that the item has been sold, conveyed or transferred to the facility:

(1) Lead-acid battery;

(2) Fuel tank;

(3) PCB-containing capacitor;

(4) Chlorofluorocarbon refrigerant; or

(5) Unspent air bag.

(b) This section applies whether an item is included with a load of scrap or is contained or enclosed in a motor vehicle, scrap vehicle, appliance or other item of scrap.



§ 39-17-1403 - Posting of requisite notice.

A metals recycling facility shall post in a conspicuous location a notice that is readily visible to all persons selling materials to the facility. The notice shall be no smaller than twenty-four inches (24'') horizontally by eighteen inches (18'') vertically and must contain the following language:

TENNESSEE LAW PROHIBITS THE SALE, TRANSFER OR CONVEYANCE OF ANY OF THE FOLLOWING ITEMS TO THIS FACILITY WITHOUT FIRST OBTAINING OUR SIGNED WRITTEN ACKNOWLEDGMENT THAT WE WILL ACCEPT THE ITEM:

(A) LEAD-ACID BATTERIES;

(B) FUEL TANKS;

(C) PCB-CONTAINING CAPACITORS;

(D) CHLOROFLUOROCARBON REFRIGERANTS; AND

(E) UNSPENT AIR BAGS.

A VIOLATION OF THIS LAW IS A CLASS B MISDEMEANOR.



§ 39-17-1404 - Penalty for violations.

A person who violates this part commits a Class B misdemeanor.






Part 15 - Prevention of Youth Access to Tobacco and Vapor Products Act

§ 39-17-1501 - Short title.

This part shall be known and may be cited as the "Prevention of Youth Access to Tobacco and Vapor Products Act."



§ 39-17-1502 - Purpose and intent.

(a) The purpose of this part is to reduce the access of persons under eighteen (18) years of age to tobacco products by strengthening existing prohibitions against the sale and distribution of tobacco products and prohibiting the purchase or receipt of tobacco products by such persons, limiting the sale of tobacco products through vending machines, restricting the distribution of tobacco product samples, prohibiting the sale of cigarettes or smokeless tobacco products other than in unopened packages, and random, unannounced inspections of locations where tobacco products are sold or distributed, providing for the report required to be submitted to the United States department of health and human services pursuant to Section 1926 of the Public Health Service Act (42 U.S.C. § 300x-26), and ensuring uniform regulations with respect to tobacco products within this state.

(b) The purpose of this part is also to prohibit the sale or distribution of vapor products to, or purchase of vapor products on behalf of, persons under eighteen (18) years of age.

(c) It is the intent of the general assembly that this part be equitably enforced so as to ensure the eligibility for and receipt of any federal funds or grants that the state of Tennessee now receives or may receive relating to this part.



§ 39-17-1503 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Beedies" or "bidis" means a product containing tobacco that is wrapped in temburni leaf (dispyros melanoxylon) or tendu leaf (diospyros exculpra), or any other product that is offered to, or purchased by, consumers as beedies or bidis. For purposes of this chapter, beedies or bidis shall be considered a tobacco product;

(2) "Commissioner" means the commissioner of agriculture or the commissioner's duly authorized representative;

(3) "Department" means the department of agriculture;

(4) "Person" means any individual, firm, fiduciary, partnership, corporation, trust, or association;

(5) "Proof of age" means a driver license or other generally accepted means of identification that describes the individual as eighteen (18) years of age or older, contains a photograph or other likeness of the individual, and appears on its face to be valid. Except in the case of distribution by mail, the distributor shall obtain a statement from the addressee that the addressee is eighteen (18) years of age or older;

(6) "Public place" means any public street, sidewalk or park, or any area open to the general public in any publicly owned or operated building;

(7) "Sample" means a tobacco product distributed to members of the general public at no cost for the purpose of promoting the product;

(8) "Sampling" means the distribution of samples to members of the general public in a public place;

(9) "Tobacco product" means any product that contains tobacco and is intended for human consumption, including, but not limited to, cigars, cigarettes and bidis; and

(10) "Vapor product":

(A) Means any noncombustible product containing nicotine or any other substance that employs a mechanical heating element, battery, electronic circuit, or other mechanism, regardless of shape or size, that can be used to produce or emit vapor;

(B) Includes any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product, and any vapor cartridge or other container of a solution containing nicotine or any other substance that is intended to be used with or in an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product; and

(C) Does not include any product regulated under Chapter V of the Food, Drug, and Cosmetic Act (21 U.S.C. § 351 et seq.).



§ 39-17-1504 - Sale or distribution to minors unlawful -- Proof of age requirement.

(a) It is unlawful for any person to sell or distribute any tobacco or vapor product to another person who has not attained eighteen (18) years of age or to purchase a tobacco or vapor product on behalf of such person under eighteen (18) years of age.

(b) It is unlawful for any person to persuade, entice, send or assist a person who has not attained eighteen (18) years of age to purchase, acquire, receive or attempt to purchase, acquire or receive a tobacco or vapor product. This section and § 39-17-1505 shall not be deemed to preclude law enforcement efforts involving the use of individuals under eighteen (18) years of age if the minor's parent or legal guardian has consented to this action.

(c) No person shall distribute tobacco or vapor product samples in or on any public street, sidewalk, or park.

(d) A person engaged in the sale or distribution of tobacco or vapor products shall demand proof of age from a prospective purchaser or recipient if an ordinary person would conclude on the basis of appearance that the prospective purchaser or recipient may be under twenty-seven (27) years of age. In the case of distribution by mail, the distributor of tobacco or vapor products shall obtain from the addressee an affirmative statement that the person is eighteen (18) years of age or older, and shall inform the recipient that the person is strictly prohibited from distributing any tobacco or vapor product, as defined by this part, to any person under eighteen (18) years of age.

(e) [Deleted by 2015 amendment]



§ 39-17-1505 - Prohibited purchases or possession by minors -- Penalties.

(a) It is unlawful for a person who has not attained eighteen (18) years of age to possess either a tobacco or vapor product, to purchase or accept receipt of either product, or to present or offer to any person any purported proof of age that is false, fraudulent, or not actually that person's own for the purpose of purchasing or receiving any tobacco or vapor product.

(b) Any person who violates this section shall be issued a citation by a law enforcement officer or school principal who has evidence of the violation. The citation shall require the person to appear in the juvenile court for the county in which the violation is alleged to have occurred. At the time of issuance of the citation, the product shall be seized as contraband by the law enforcement officer or school principal.

(c) A violation of this section is a civil offense, the penalty for which is a civil penalty of not less than ten dollars ($10.00) nor more than fifty dollars ($50.00). Upon its determination that the person has violated this section, the juvenile court shall determine the amount of the civil penalty and shall order the destruction of the product. The juvenile court may, in its discretion, also impose community service work not to exceed fifty (50) hours or successful completion of a prescribed teen court program for a second or subsequent violation within a one-year period.

(d) A minor who is cooperating with law enforcement officers in an operation designed to test the compliance of other persons with this part shall not be subject to sanctions under this section.

(e) As used in this section, "law enforcement officer" means an officer, employee or agent of government who is authorized by law to investigate the commission or suspected commission of violations of Tennessee law.

(f) It is not unlawful for a person under eighteen (18) years of age to handle or transport:

(1) Tobacco, tobacco products, or vapor products as a part of and in the course of the person's employment; provided, that the person is under the supervision of another employee who is at least twenty-one (21) years of age; or

(2) Tobacco or vapor products as part of an educational project that has been developed by the person for entry and display at an agricultural fair or other agricultural competition or event.

(g) Nothing in this section shall be construed to prohibit a person under eighteen (18) years of age from handling or transporting tobacco as part of and in the course of the person's involvement in any aspect of the agricultural production or storage of tobacco, the sale of raw tobacco at market or the transportation of raw tobacco to a processing facility.



§ 39-17-1506 - Required postings.

(a) Every person who sells tobacco products at retail shall post conspicuously and keep so posted at the place of business a sign, no smaller than ninety-three and one-half (931/2) square inches, to ensure that it is likely to be read at each point of sale, stating the following:

STATE LAW STRICTLY PROHIBITS THE SALE

OF TOBACCO PRODUCTS OR SMOKING PARAPHERNALIA

TO PERSONS UNDER THE AGE OF EIGHTEEN (18) YEARS

PROOF OF AGE MAY BE REQUIRED

(b) Unless another notice is required by federal law, the notice required by this section and the notice required by § 39-15-411 shall be the only notice regarding tobacco products required to be posted or maintained in any store that sells tobacco products at retail.



§ 39-17-1507 - Vending machine sales.

(a) It is unlawful for any person to sell tobacco products through a vending machine unless the vending machine is located in any of the following locations:

(1) In areas of factories, businesses, offices, or other places that are not open to the public;

(2) In places that are open to the public but to which persons under eighteen (18) years of age are denied access;

(3) In places where alcoholic beverages are sold for consumption on the premises, but only if the vending machine is under the continuous supervision of the owner or lessee of the premises or an employee of the owner or lessee of the premises, and is inaccessible to the public when the establishment is closed; and

(4) In other places, but only if the machine is under the continuous supervision of the owner or lessee of the premises or an employee of the owner or lessee of the premises, or the machine can be operated only by the use of a token purchased from the owner or lessee of the premises or an employee of the owner or lessee of the premises prior to each purchase, and is inaccessible to the public when the establishment is closed.

(b) In any place where supervision of a vending machine, or operation by token is required by this section, the person responsible for that supervision or the sale of the token shall demand proof of age from a prospective purchaser if an ordinary person would conclude on the basis of appearance that the prospective purchaser may be under twenty-seven (27) years of age.



§ 39-17-1508 - Required packaging.

It is unlawful for any person to sell cigarettes or smokeless tobacco products except in the original, sealed package in which they were placed by the manufacturer that bears the health warning required by federal law.



§ 39-17-1509 - Enforcement -- Inspections -- Reporting -- Civil penalties.

(a) The department shall enforce this part in a manner that may reasonably be expected to reduce the extent to which tobacco products are sold or distributed to persons under eighteen (18) years of age, and shall conduct random, unannounced inspections at locations where tobacco products are sold or distributed to ensure compliance with this part.

(b) A person who violates § 39-17-1504, § 39-17-1506, § 39-17-1507 or § 39-17-1508 shall receive only a warning letter for the person's first violation and shall not receive a civil penalty for the person's first violation. A person who violates § 39-17-1504, § 39-17-1506, § 39-17-1507 or § 39-17-1508 is subject to a civil penalty of not more than five hundred dollars ($500) for the person's second violation, not more than one thousand dollars ($1,000) for the person's third violation and not more than one thousand five hundred dollars ($1,500) for the person's fourth or subsequent violation. For purposes of determining whether a violation is the person's first, second, third, fourth or subsequent violation, the commissioner shall count only those violations that occurred within the previous five (5) years. A civil penalty shall be assessed in the following manner:

(1) The commissioner shall issue the assessment of civil penalty against any person responsible for the violation;

(2) Any person against whom an assessment has been issued may secure a review of the assessment by filing with the commissioner a written petition setting forth the person's reasons for objection to the assessment and asking for a hearing before the commissioner;

(3) Any hearing before the commissioner shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. An appeal from the final order of the commissioner may be taken by the person to whom the assessment was issued, and the appeal proceedings shall be conducted in accordance with the judicial review provisions of the Uniform Administrative Procedures Act, codified in §§ 4-5-322 and 4-5-323; and

(4) If a petition for review is not filed within thirty (30) days after the date the person received the assessment, the person shall be deemed to have consented to the assessment, and it shall become final. Whenever an assessment has become final, the commissioner may apply to the chancery court of Davidson County for a judgment in the amount of the assessment and seek execution on the judgment. The chancery court of Davidson County shall treat a person's failure to file a petition for review of an assessment as a confession of judgment in the amount of the assessment.

(c) A person who demanded, was shown, and reasonably relied upon proof of age is not liable for a civil penalty for a violation of § 39-17-1504 or § 39-17-1507. In the case of distribution of any tobacco or vapor product by mail, a person who obtained a statement from the addressee that the addressee is at least eighteen (18) years of age is not liable for a civil penalty so long as that distributor of the tobacco or vapor product informed the addressee that § 39-17-1504 prohibits the distribution of tobacco and vapor products to a person under eighteen (18) years of age.

(d) When assessing a civil penalty, the commissioner is authorized to assess the penalty against any person or persons determined by the commissioner to be responsible, in whole or in part, for contributing to or causing the violation to occur, including, but not limited to, the owner, manager or employee of a store at which any tobacco or vapor product is sold at retail, the owner, manager or employee of an establishment in which a vending machine selling tobacco products is located, and a company or any of its employees engaged in the business of sampling.

(e) (1) The owner or manager of a store that sells tobacco products at retail shall provide training to the store's employees concerning the provisions of this part. As a part of this training, each employee shall, prior to selling tobacco products at retail, sign a statement containing substantially the following words:

I understand that state law prohibits the sale of tobacco products to persons under eighteen (18) years of age and that state law requires me to obtain proof of age from a prospective purchaser of tobacco products who, based on appearance, might be as old as twenty-six (26) years of age. I promise to obey this law, and I understand that monetary or criminal penalties may be imposed on me if I violate this law.

(2) If the commissioner assesses a penalty against the store owner or manager, the owner or manager may present to the commissioner a copy of the statement described in subdivision (e)(1) that was signed by the employee who made the sale to a minor, along with a sworn statement by the owner or manager that the employee had signed the statement prior to the sale to the minor, and the name and address of the employee who made the sale. If the owner or manager does not know which employee made the sale to the minor, the owner or manager may present to the commissioner copies of the statements described in subdivision (e)(1) that were signed by all employees working at the store on the day the sale was made, along with a sworn statement that these employees had signed those statements prior to the sale to the minor.

(3) When the store owner or manager presents to the commissioner the statements described in subdivision (e)(2):

(A) If the violation is the second violation determined to have occurred at that store, the penalty against the store owner or manager shall be eliminated; or

(B) If the violation is the third or subsequent violation determined to have occurred at that store, the commissioner shall consider that evidence and any other evidence with respect to the amount of the penalty against the owner or manager.

(f) The department shall prepare annually for submission by the governor to the secretary of the United States department of health and human services the report required by Section 1926 of subpart I of Part B of Title XIX of the Public Health Service Act, codified as 42 U.S.C. § 300x-26. The department shall prepare for submission to the general assembly and the public an annual report describing in detail the department's enforcement efforts under this part.



§ 39-17-1510 - Criminal penalties.

A person who violates § 39-17-1504, § 39-17-1506, § 39-17-1507, or § 39-17-1508 commits a Class C misdemeanor.



§ 39-17-1511 - Maintenance of smoking paraphernalia in area inaccessible to customers.

(a) For the purpose of this section:

(1) "Counter" means the point of purchase at a retail establishment;

(2) "Retail establishment" means a place of business open to the general public for the sale of goods or services; and

(3) "Smoking paraphernalia" means:

(A) A cigarette holder;

(B) A smoking pipe made of metal, wood, acrylic, glass, stone, or plastic with or without screens, permanent screens, hashish heads or punctured metal bowls;

(C) A water pipe; or

(D) Rose and pen combinations; and

(4) "Smoking paraphernalia" does not include a smoking pipe or smoking device when sold at retail, if the smoking pipe or smoking device is primarily made of briar, meerschaum, clay or corn cob.

(b) All smoking paraphernalia shall be maintained behind the counter of a retail establishment in an area inaccessible to a customer or in a locked display case that makes the products unavailable to a customer without the assistance of an employee.

(c) (1) A violation of this section is punishable as provided in § 39-17-1509.

(2) If smoking paraphernalia is sold in violation of this section by an employee, the owner or operator of the retail establishment where the employee sold the products shall be in violation of this section.



§ 39-17-1512 - Liquid nicotine containers to satisfy federal child-resistant effectivenesss standards. [Effective on January 1, 2016]

(a) As used in this section, "liquid nicotine container":

(1) Means a bottle or other container that contains liquid nicotine or any other substance containing nicotine, where the liquid or other substance is sold, marketed, or intended for use in a vapor product; and

(2) Does not include a liquid or other substance containing nicotine in a cartridge that is sold, marketed, or intended for use in a vapor product; provided, that such cartridge is prefilled and sealed by the manufacturer, and not intended to be opened by the consumer.

(b) Unless specifically preempted by federal law, a liquid nicotine container used in conjunction with a vapor product that is sold at retail in this state shall satisfy the child-resistant effectiveness standards under 16 CFR 1700.15(b)(1) when tested in accordance with the requirements of 16 CFR 1700.20.



§ 39-17-1513 - Department of agriculture encouraged to study effects of sale and distribution of vapor products to persons under 18.

The department of agriculture is urged to study the effects of the sale and distribution of vapor products to persons under eighteen (18) years of age and is encouraged to make recommendations to the legislature with regard to reducing such sale and distribution.



§ 39-17-1551 - Purpose of part -- Exemptions -- Authority to prohibit smoking.

(a) The general assembly intends by this part and other provisions of Tennessee Code Annotated to occupy and preempt the entire field of legislation concerning the regulation of tobacco products. Any law or regulation of tobacco products enacted or promulgated after March 15, 1994, by any agency or political subdivision of the state or any agency thereof is void; provided, that cities, counties and counties having a metropolitan form of government may regulate the use of tobacco products in buildings owned or leased by the political subdivisions; and provided further, that airport authorities created pursuant to the provisions of title 42; utility districts created pursuant to the provisions of title 7; and special school districts may regulate the use of tobacco products in buildings owned or leased by the entities. Notwithstanding any other law to the contrary, individual owners or operators of retail establishments located within an enclosed shopping mall shall retain the right to determine the policy on the use of tobacco products within the person's establishment.

(b) (1) Notwithstanding subsection (a) or any other provision of this title, a municipality, a county or a county having a metropolitan form of government is authorized by local ordinance or resolution to prohibit smoking on the grounds of a hospital or in the public areas immediately outside of a hospital building and its entrances, including public sidewalks.

(2) Any regulation or ordinance that is passed or adopted by a local government pursuant to the authority granted by this subsection (b) may prohibit smoking by a distance of up to fifty feet (50') from a hospital's entrance unless the application of a fifty-foot limit would place hospital patients in a potentially unsafe condition. In which case the fifty-foot limit shall be extended to such distance as is necessary to ensure patient safety as determined by the local government's legislative body in consultation with representatives of any hospitals that are subject to the regulation or ordinance.






Part 16 - Children's Act for Clean Indoor Air

§ 39-17-1601 - Short title.

This part shall be known and may be cited as the "Children's Act for Clean Indoor Air."



§ 39-17-1602 - Purpose.

It is the intention of the general assembly that this part reduce the extent to which children are exposed to environmental tobacco smoke in facilities where children's services are provided.



§ 39-17-1603 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Children" means individuals who have not attained eighteen (18) years of age;

(2) "Community center" means any center operated by any city or county government that is used for children's activities;

(3) "Day care center" means any place, operated by a person, society, agency, corporation, institution or religious organization, or any other group wherein are received thirteen (13) or more children for group care for less than twenty-four (24) hours per day without transfer of custody;

(4) "Designated smoking area" means an enclosed indoor area or an outdoor area in which smoking is permitted pursuant to this part. If indoors, the smoking area shall be clearly demarcated and separate from any area in which smoking is not permitted, and shall not include more than twenty-five percent (25%) of the area of the building. The indoor smoking area shall be a fully enclosed area;

(5) "Group care home" means a home operated by any person, society, agency, corporation, or institution or any group which receives seven (7) or more children for full-time care outside their own homes in facilities owned or rented and operated by the organization;

(6) "Museum" means those indoor museums and art galleries owned or operated by the state or any political subdivision of the state, and those museums, historical societies, and art galleries owned and operated by not-for-profit corporations;

(7) "Residential treatment facility" means a residential treatment facility licensed under title 33, chapter 2, part 4;

(8) "School grounds" means any building, structure, and surrounding outdoor grounds contained within a public or private preschool, nursery school, kindergarten, elementary or secondary school's legally defined property boundaries as registered in a county register's office, and any publicly owned or leased vehicle used to transport children to or from school or any officially sanctioned or organized school event;

(9) "Smoking" means the burning of a lighted cigarette, cigar, pipe or any other substance containing tobacco;

(10) "Youth development center" means a center established under title 37, chapter 5, part 2, for the detention, treatment, rehabilitation and education of children found to be delinquent; and

(11) "Zoo" means any indoor area open to the public for the purpose of viewing animals.



§ 39-17-1604 - Places where smoking is prohibited.

Smoking is not permitted, and no person shall smoke, in the following places:

(1) Child care centers; provided, that the prohibition of this section does not apply to the services provided in a private home. Adult staff members may be permitted to smoke in designated smoking areas to which children are not allowed access. However, written notification shall be given to the parent or legal guardian upon enrollment if the child care center has an indoor designated smoking area;

(2) Any room or area in a community center while the room or area is being used for children's activities;

(3) Group care homes. Adults may smoke in any fully enclosed adult staff residential quarters contained within a group care home, but not in the presence of children who reside as clients in the group care home;

(4) Health care facilities, excluding nursing home facilities. Adult staff members may be permitted to smoke in designated smoking areas to which children are not allowed access and adults may be permitted to smoke outside the facility;

(5) Museums (except when used after normal operating hours for private functions not attended by children). Adult staff members may be permitted to smoke while at work in designated smoking areas to which children are not allowed access;

(6) All public and private kindergartens, elementary and secondary schools. Adult staff members may be permitted to smoke outdoors but not within fifty feet (50') of any entrance to any building. Adults may also smoke in any fully enclosed adult staff residential quarters, but not in the presence of children attending the school;

(7) Residential treatment facilities for children and youth. Adult staff members may be permitted to smoke in designated smoking areas to which children are not allowed access;

(8) Youth development centers and facilities. Adult staff members may be permitted to smoke in designated smoking areas to which children are not allowed access;

(9) Zoos. Adult staff members may be permitted to smoke in designated smoking areas to which children are not allowed access; and

(10) School grounds; provided, that after regular school hours, adults are allowed to smoke on the property surrounding the institution, but not blocking any entrance to any building. The property shall not include any public seating areas, including, but not limited to, bleachers used for sporting events, or public restrooms.



§ 39-17-1605 - "No smoking" signs -- Posting notice.

(a) "No Smoking" signs, or the international "No Smoking" symbol, which consists of a pictorial representation of a burning cigarette enclosed in a circle with a bar across it, shall be prominently posted and properly maintained on each main building entrance where smoking is regulated by this part. The "No Smoking" signs or "No Smoking" symbols shall be prominently displayed throughout the building to ensure that the public is aware of the restriction.

(b) The following notice shall be prominently posted, including at each ticket booth, for elementary or secondary school sporting events:

"Smoking is prohibited by law in seating areas and in restrooms."



§ 39-17-1606 - Penalty -- Enforcement.

(a) An institution violating this part or failing to take reasonable measures to enforce this part commits a Class B misdemeanor, punishable only by a fine not to exceed five hundred dollars ($500).

(b) Any law enforcement officer may issue a citation regarding a violation of this part.






Part 17 - Child Curfew

§ 39-17-1701 - Short title.

This part shall be known and may be cited as the "Child Curfew Act of 1995."



§ 39-17-1702 - Curfew established -- Exceptions -- Duties of apprehending authority.

(a) It is unlawful for any minor between seventeen (17) and eighteen (18) years of age to remain in or upon any public street, highway, park, vacant lot, establishment or other public place within the county during the following time frames:

(1) Monday through Thursday between the hours of eleven o'clock p.m. (11:00 p.m.) to six o'clock a.m. (6:00 a.m.); and

(2) Friday through Sunday between the hours of twelve o'clock (12:00) midnight to six o'clock a.m. (6:00 a.m.).

(b) It is unlawful for any minor sixteen (16) years of age and under to remain in or upon any public street, highway, park, vacant lot, establishment or other public place within the county during the following time frames:

(1) Monday through Thursday between the hours of ten o'clock p.m. (10:00 p.m.) to six o'clock a.m. (6:00 a.m.); and

(2) Friday through Sunday between the hours of eleven o'clock p.m. (11:00 p.m.) to six o'clock a.m. (6:00 a.m.).

(c) It is unlawful for a parent or guardian of a minor to knowingly permit or by inefficient control to allow the minor to be or remain upon any street or establishment under circumstances not constituting an exception to, or otherwise beyond the scope of subsections (a) and (b). The term "knowingly" includes knowledge that a parent or guardian should reasonably be expected to have concerning the whereabouts of a minor in that parent's legal custody. The term "knowingly" is intended to continue to keep neglectful or careless parents up to a reasonable community standard of parental responsibility through an objective test. It is not a defense that a parent was completely indifferent to the activities or conduct or whereabouts of the minor child.

(d) (1) The following are valid exceptions to the operation of the curfew:

(A) At any time, if a minor is accompanied by the minor's parent or guardian;

(B) When accompanied by an adult authorized by a parent or guardian of the minor to take the parent or guardian's place in accompanying the minor for a designated period of time and purpose within a specified area;

(C) Until the hour of twelve-thirty a.m. (12:30 a.m.), if the minor is on an errand as directed by the minor's parent;

(D) While engaged in a lawful employment activity, or while going directly to or returning directly from the minor's home and place of lawful employment. This exception shall also apply if the minor is in a public place during the curfew hours in the course of the minor's lawful employment. To come within this exception, the minor must be carrying written evidence of employment that is issued by the employer;

(E) Until the hour of twelve-thirty a.m. (12:30 a.m.) if the minor is on the property of or the sidewalk directly adjacent to the place where the minor resides or the place immediately adjacent to the place where the minor resides, if the owner of the adjacent building does not communicate an objection to the minor and the law enforcement officer;

(F) When returning home by a direct route from (and within thirty (30) minutes of the termination of) a school activity or an activity of a religious or other voluntary association, or a place of public entertainment, such as a movie, play or sporting event. This exception does not apply beyond one o'clock a.m. (1:00 a.m.).

(G) In the case of reasonable necessity, but only after the minor's parent has communicated to law enforcement personnel the facts establishing the reasonable necessity relating to specified streets at a designated time for a described purpose including place or origin and destination. A copy of the communication, or the record of the communication, an appropriate notation of the time it was received and of the names and addresses of the parent or guardian and minor constitute evidence of qualification under this exception;

(H) When exercising First Amendment rights protected by the United States Constitution, such as the free exercise of religion, freedom of speech and the right of assembly. A minor shall show evidence of the good faith of the exercise and provide notice to the city officials by first delivering to the appropriate law enforcement authority a written communication, signed by the minor, with the minor's home address and telephone number, addressed to the mayor of the county specifying when, where and in what manner the minor will be on the streets at night during hours when the curfew is still otherwise applicable to the minor in the exercise of a First Amendment right specified in the communication; and

(I) When a minor is, with parental consent, in a motor vehicle engaged in good faith interstate travel.

(2) Each of the exceptions contained in subdivision (d)(1), and the limitations are severable.

(e) When any child is in violation of this section, the apprehending officer shall act in one (1) of the following ways:

(1) In the case of a first violation, and if in the opinion of the officer the action would be effective, take the child to the child's home and warn and counsel the parents or guardians;

(2) Take the minor into custody and transport the minor to a designated curfew center;

(3) Issue a summons to the child or parents or guardians to appear at the juvenile court; or

(4) Bring the child into the custody of the juvenile court for disposition.

(f) (1) A minor violating this section shall commit an unruly act disposition of which shall be governed pursuant to title 37.

(2) Any parent, guardian, or other person having the care, custody and control of a minor violating this section commits a Class C misdemeanor and shall be fined no more than fifty dollars ($50.00) for each offense. Each violation of this section shall constitute a separate offense.



§ 39-17-1703 - Applicability, adoption of part.

(a) This part shall apply upon the adoption of a resolution or ordinance by a two-thirds (2/3) vote of the appropriate legislative body of any:

(1) County having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census;

(2) County having a population of not less than twenty-eight thousand one hundred (28,100) nor more than twenty-eight thousand two hundred (28,200), according to the 2000 federal census or any subsequent federal census; or

(3) Municipality in any county referenced in subdivision (a)(1) or (a)(2).

(b) Section 39-17-1702 shall not apply to a municipality that has a more stringent curfew ordinance.



§ 39-17-1704 - Authorization to adopt municipal curfew.

The county legislative body of any county having a population of not less than three hundred eighty-two thousand (382,000) nor more than three hundred eighty-two thousand one hundred (382,100), according to the 2000 federal census or any subsequent federal census, is authorized to adopt by a two-thirds (2/3) vote a curfew identical to that which a municipality located within that county has previously adopted by ordinance.






Part 18 - Non-Smoker Protection Act

§ 39-17-1801 - Short title.

This part shall be known and may be cited as the "Non-Smoker Protection Act."



§ 39-17-1802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Acceptable form of identification" means:

(A) A state-issued driver license;

(B) A state-issued identification card;

(C) A valid passport; or

(D) A valid military identification;

(2) "Age-restricted venue" means a legal establishment that affirmatively restricts access to its buildings or facilities at all times to persons who are twenty-one (21) years of age or older by requiring each person who attempts to gain entry to those buildings or facilities to submit for inspection an acceptable form of identification for the express purpose of determining if the person is twenty-one (21) years of age or older;

(3) "Employee" means a person who is employed by an employer in consideration for direct or indirect monetary wages or profit and a person who volunteers that person's services for a nonprofit entity;

(4) "Employer" means a person, business, partnership, association, corporation, including a municipal corporation, educational institution, trust, or nonprofit entity that employs the services of one (1) or more individual persons;

(5) "Enclosed area" means all space between a floor and ceiling that is enclosed on all sides by solid walls or windows, exclusive of doorways, that extend from the floor to the ceiling;

(6) "Health care facility" means an office or institution providing care or treatment of diseases, whether physical, mental, or emotional, or other medical, physiological, or psychological conditions. "Health care facility" includes all waiting rooms, hallways, private rooms, semiprivate rooms, and wards within health care facilities;

(7) "Person" means an individual, partnership, committee, association, corporation or any other organization or group of persons;

(8) "Place of employment" means an enclosed area under the control of a public or private employer that employees normally frequent during the course of employment, including, but not limited to, work areas, private offices, employee lounges, restrooms, conference rooms, meeting rooms, classrooms, employee cafeterias, hallways, and vehicles. A private residence is not a place of employment unless it is used as a child care, adult day care, or health care facility;

(9) "Place of worship" means any enclosed area that is:

(A) Approved, or qualified to be approved, by the state board of equalization for property tax exemption pursuant to § 67-5-212, based on ownership and use of the enclosed area by a religious institution; and

(B) Utilized on a regular basis by such religious institution as the site of congregational services, rites or activities communally undertaken for the purpose of worship;

(10) (A) "Private club" means any club or organization that does not permit the general public access to its facilities or activities. Access is denied to anyone who does not agree or adhere to the rules of membership. In order to be considered a private club or organization for purposes of this part, the club or organization shall adhere to all of the following criteria:

(i) Have a permanent mechanism to carefully screen applicants for membership on subjective rather than objective factors;

(ii) Limit access and use of facilities, services and activities of the organization to members and guests of the members;

(iii) Be controlled by its membership and operate solely for the benefit and pleasure of its members; and

(iv) Advertise exclusively and only to its members, excluding membership drives;

(B) "Private club" also means any institution or organization that has received a determination of exemption from the internal revenue service under 26 U.S.C. § 501(c)(19);

(11) "Public place" means an enclosed area to which the public is invited, including, but not limited to, banks, educational facilities, health care facilities, hotel and motel lobbies, laundromats, public transportation facilities, reception areas, restaurants, retail food production and marketing establishments, recreational facilities, retail service establishments, retail stores, shopping malls, sports arenas, theaters, places of employment and waiting rooms;

(12) "Restaurant" means an eating establishment, including, but not limited to, coffee shops, cafeterias, sandwich stands, and private and public school cafeterias, that gives, or offers for sale, food to the public, guests, or employees, as well as kitchens and catering facilities in which food is prepared on the premises for serving elsewhere. "Restaurant" includes a bar area within the restaurant;

(13) "Retail tobacco store" means a retail store that derives its largest category of sales from tobacco products and accessories;

(14) "Service line" means an indoor line in which one (1) or more persons are waiting for or receiving service of any kind, whether or not the service involves the exchange of money;

(15) "Shopping mall" means an enclosed public walkway or hall area that serves to connect retail or professional establishments;

(16) "Smoking" means inhaling, exhaling, burning, or carrying any lighted cigar, cigarette, pipe, or other lighted tobacco product in any manner or in any form; and

(17) "Sports arena" means sports pavilions, stadiums, gymnasiums, health spas, boxing arenas, swimming pools, roller and ice rinks, bowling alleys, and other similar places where members of the general public assemble to engage in physical exercise, participate in athletic competition, or witness sports or other events.



§ 39-17-1803 - Places where smoking is prohibited.

(a) Smoking is prohibited in all enclosed public places within this state, including, but not limited to, the following places:

(1) Aquariums, galleries, libraries, and museums;

(2) Areas available to and customarily used by the general public in businesses and nonprofit entities patronized by the public, including, but not limited to, banks, laundromats, factories, professional offices, and retail service establishments;

(3) Child care and adult day care facilities;

(4) Convention facilities;

(5) Educational facilities, both public and private;

(6) Elevators;

(7) Health care facilities;

(8) Hotels and motels;

(9) Lobbies, hallways, and other common areas in apartment buildings, condominiums, trailer parks, retirement facilities, nursing homes, and other multiple-unit residential facilities;

(10) Polling places;

(11) Public and private transportation facilities, including trains, buses, taxicabs and airports under the authority of state or local governments, and ticket, boarding, and waiting areas of public transit depots;

(12) Restaurants;

(13) Restrooms, lobbies, reception areas, hallways, and other common-use areas;

(14) Retail stores;

(15) Rooms, chambers, places of meeting or public assembly, including school buildings, under the control of an agency, board, commission, committee or council of this state or a political subdivision of the state, to the extent the place is subject to the jurisdiction of the state;

(16) Service lines;

(17) Shopping malls;

(18) Sports arenas, including enclosed public places in outdoor arenas; and

(19) Theaters and other facilities primarily used for exhibiting motion pictures, stage dramas, lectures, musical recitals, or other similar performances.

(b) This prohibition on smoking shall be communicated to all existing employees and to all prospective employees upon their application of employment.



§ 39-17-1804 - Exempted areas.

Notwithstanding any other provision of this part to the contrary, the following areas shall be exempt from § 39-17-1803:

(1) Age-restricted venues;

(2) Hotel and motel rooms that are rented to guests and are designated as smoking rooms; provided, that no more than twenty-five percent (25%) of rooms rented to guests in a hotel or motel may be so designated. All smoking rooms on the same floor shall be contiguous and smoke from these rooms shall not infiltrate into areas where smoking is prohibited pursuant to this part;

(3) All premises of any manufacturer, importer, or wholesaler of tobacco products, all premises of any tobacco leaf dealer or processor, and all tobacco storage facilities;

(4) (A) Non-enclosed areas of public places, including:

(i) Open air patios, porches or decks;

(ii) Any area enclosed by garage type doors on one (1) or more sides when all those doors are completely open; and

(iii) Any area enclosed by tents or awnings with removable sides or vents when all those sides or vents are completely removed or open;

(B) Smoke from those non-enclosed areas shall not infiltrate into areas where smoking is prohibited pursuant to this part;

(5) Nursing homes and long-term care facilities licensed pursuant to title 68, chapter 11; provided, that this exemption shall only apply to residents of those facilities and that resident smoking practices shall be governed by the policies and procedures established by those facilities. Smoke from such areas shall not infiltrate into areas where smoking is prohibited pursuant to this part;

(6) Private businesses with three (3) or fewer employees where, in the discretion of the business owner, smoking may be allowed in an enclosed room not accessible to the general public. Smoke from that room shall not infiltrate into areas where smoking is prohibited pursuant to this part;

(7) Private clubs; provided, that this exemption shall not apply to any entity that is established solely for the purpose of avoiding compliance with this part;

(8) Private homes, private residences and private motor vehicles, unless those homes, residences and motor vehicles are being used for child care or day care or unless the private vehicle is being used for the public transportation of children or as part of health care or day care transportation;

(9) Retail tobacco stores that prohibit minors on their premises; and

(10) Commercial vehicles when the vehicle is occupied solely by the operator.



§ 39-17-1805 - Posting of nonsmoking areas.

(a) "No Smoking" signs or the international "No Smoking" symbol, consisting of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it, shall be clearly and conspicuously posted at every entrance to every public place and place of employment where smoking is prohibited by this part by the owner, operator, manager, or other person in control of that place.

(b) This section shall not apply to a place of worship.



§ 39-17-1806 - Enforcement -- Notice -- Complaints -- Inspections -- Informing violators.

(a) This part shall be enforced by the department of health in those enclosed public places otherwise regulated by the department. This part shall be enforced by the department of labor and workforce development in those enclosed public places otherwise regulated by the department. If neither department otherwise regulates an enclosed public place where smoking is prohibited pursuant to this part, the department of labor and workforce development shall enforce this part. The commissioner of health or the commissioner of labor and workforce development may apply for injunctive relief to enforce this part in any court of competent jurisdiction.

(b) Notice of the provisions of this part shall be given to all applicants for a business license pursuant to title 67, chapter 4, part 7.

(c) Any person who desires to register a complaint under this part may initiate the complaint with the department of health or the department of labor and workforce development, or both.

(d) The department of health and the department of labor and workforce development shall, while an establishment is undergoing otherwise mandated inspections, inspect for compliance with this part.

(e) An owner, manager, operator, or employee of an establishment regulated by this part shall inform persons violating this part of the appropriate provisions of this part.



§ 39-17-1807 - Penalties.

(a) A person who knowingly smokes in an area where smoking is prohibited by this part shall be subject only to a civil penalty of fifty dollars ($50.00).

(b) A person who owns, manages, operates or otherwise controls any public place where smoking is prohibited pursuant to this part and who knowingly fails to comply with any provision of this part shall be subject to the following:

(1) For a first violation in any twelve-month period, a written warning from the department of health or department of labor and workforce development, as appropriate;

(2) For a second violation in any twelve-month period, a civil penalty of one hundred dollars ($100); and

(3) For a third or subsequent violation in any twelve-month period, a civil penalty of five hundred dollars ($500).

(c) Each day on which a knowing violation of this part occurs shall be considered a separate and distinct violation.



§ 39-17-1808 - Continuing program to explain and clarify.

The department of health and the department of labor and workforce development shall engage in a continuing program to explain and clarify the purposes and requirements of this part to all persons affected by this part.



§ 39-17-1809 - Local operating procedures.

The commissioner of health and the commissioner of labor and workforce development shall annually request other governmental and educational agencies to establish local operating procedures in cooperation and compliance with this part.



§ 39-17-1810 - Construction with other laws.

This part shall not be construed to permit smoking where it is otherwise restricted by other applicable laws.



§ 39-17-1811 - Rules and regulations.

(a) The department of health, in consultation with the department of labor and workforce development, is authorized to promulgate rules and regulations to effectuate this part.

(b) The department of labor and workforce development, in consultation with the department of health, is authorized to promulgate rules and regulations to effectuate this part.



§ 39-17-1812 - Liberal construction.

This part shall be liberally construed so as to further its purposes.












Title 40 - Criminal Procedure

Chapter 1 - Jurisdiction and Venue

§ 40-1-104 - Fraudulent sale of pledged property.

Where cotton, tobacco, produce or other personal property is sold or pledged in violation of § 39-14-116, the courts in the county where the office or place of business of the person or persons having made advances on the produce or property is situated shall have jurisdiction of the cases arising under § 39-14-116, and of the person violating it.



§ 40-1-105 - False affidavit to obtain parole or pardon.

The venue in case of a violation of § 39-16-703 in making a misstatement of fact in an affidavit used or intended to be used in securing a parole or pardon for any misdemeanant or felon in this state shall be in the county where the affidavit was made, if it was made in any county in Tennessee, and also in the county of this state where the officer or board has its place of business. In case the affidavit is made before some officer outside the limits of this state, then the venue shall be the county in this state where the officer or board with whom the affidavit is filed has its regular place of business.



§ 40-1-106 - Officials defined as magistrates.

The judges of the supreme, appellate, chancery, circuit, general sessions and juvenile courts throughout the state, judicial commissioners and county mayors in those officers' respective counties, and the presiding officer of any municipal or city court within the limit of their respective corporations, are magistrates within the meaning of this title.



§ 40-1-107 - Courts vested with original jurisdiction.

Original jurisdiction of criminal actions is committed to the courts of general sessions, city judges of certain towns and cities, the circuit courts, the criminal courts and the court for the trial of impeachments.



§ 40-1-108 - Original jurisdiction of circuit and criminal courts.

The circuit and criminal courts have original jurisdiction of all criminal matters not exclusively conferred by law on some other tribunal.



§ 40-1-109 - Jurisdiction of general sessions courts.

In addition to the jurisdiction in criminal cases as conferred in §§ 16-15-401 and 16-15-501, the court of general sessions is vested with jurisdiction to try and determine and render final judgment in all misdemeanor cases brought before the court by warrant or information where the person charged with the misdemeanor enters a plea of guilty in writing or requests a trial upon the merits and expressly waives an indictment, presentment, grand jury investigation and jury trial. The waiver shall be in writing as provided in Rule 5 of the Tennessee Rules of Criminal Procedure. In such cases, the trial shall proceed before the court without the intervention of a jury, and the court shall enter judgment, and, as an incident thereto, may inflict punishment within the limits provided by law for the particular offense as the court may determine proper under the peculiar circumstances of the case.



§ 40-1-110 - Judicial acts of general sessions judges.

The judges of the courts of general sessions and other similar courts created by statute throughout the state are authorized to issue any and all process in connection with criminal cases disposed of by them and to do all other judicial acts necessary to effectuate the judgments rendered by them in such cases.



§ 40-1-111 - Appointment of judicial commissioners or magistrates -- Duties -- Terms -- Compensation -- Continuing education.

(a) (1) (A) The chief legislative body of any county having a population of less than two hundred thousand (200,000) or a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census may appoint, and the chief legislative body of any county having a population of over seven hundred thousand (700,000), according to the 1970 federal census or any subsequent federal census, may initially appoint one (1) or more judicial commissioners whose duty or duties shall include, but not be limited to, the following:

(i) Issuance of search warrants and felony arrest warrants upon a finding of probable cause and pursuant to requests from on-duty law enforcement officers and in accordance with the procedures outlined in chapters 5 and 6 of this title;

(ii) Issuance of mittimus following compliance with the procedures prescribed by § 40-5-103;

(iii) The appointing of attorneys for indigent defendants in accordance with applicable law and guidelines established by the presiding general sessions judge of the county;

(iv) The setting and approving of bonds and the release on recognizance of defendants in accordance with applicable law and guidelines established by the presiding general sessions judge of the county; and

(v) Issuance of injunctions and other appropriate orders as designated by the general sessions judges in cases of alleged domestic violence.

(B) (i) This subdivision (a)(1)(B)(i) applies to any county having a population of less than two hundred thousand (200,000) or a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census. The term or terms of the officers shall be established by the chief legislative body of the county to which this subdivision (a)(1)(B)(i) applies but shall not exceed a four-year term. No member of the county legislative body of any county to which this subdivision (a)(1)(B)(i) applies shall be eligible for appointment as a judicial commissioner. Notwithstanding the provisions of this subdivision (a)(1)(B)(i) to the contrary, the presiding general sessions criminal judge of a county to which this subdivision (a)(1)(B)(i) applies may appoint a temporary or part-time judicial commissioner to serve at the pleasure of the presiding judge in case of absence, emergency or other need. The legislative body of any county to which this subdivision (a)(1)(B)(i) applies, in appointing, evaluating and making decisions relative to retention and reappointment, shall take into consideration views, comments and suggestions of the judges of the courts in which the judicial commissioners are appointed to serve.

(ii) Any subsequent term of a judicial commissioner initially appointed by the chief legislative body of any county having a population of over seven hundred thousand (700,000), according to the 1970 federal census or any subsequent federal census, shall be by the general sessions judges of that county. The term or terms of the officers shall be established by the general sessions criminal court judges of the county but shall not exceed a four-year term. No member of the county legislative body of the county shall be eligible for appointment as a judicial commissioner. Notwithstanding the provisions of this subdivision (a)(1)(B)(ii) to the contrary, the presiding general sessions criminal court judge of the county may appoint a temporary, or part-time, judicial commissioner to serve at the pleasure of the presiding judge in case of absence, emergency or other need. The general sessions judges of the county in appointing, evaluating and making decisions relative to retention and reappointment shall take into consideration views, comments and suggestions of the judges of the courts in which the judicial commissioners are appointed to serve.

(iii) Any subsequent term of a judicial commissioner initially appointed by the chief legislative body of any county having a population of not less than one hundred eighty-three thousand one hundred (183,100) nor more than one hundred eighty-three thousand two hundred (183,200), according to the 2010 federal census or any subsequent federal census, shall be by the general sessions judges of that county. In the event that the general sessions judges are unable to agree on the appointment of a judicial commissioner, the appointment shall be made by the chief legislative body of the county; provided, that any appointment made by the chief legislative body of the county shall not be construed to divest the general sessions judges of the supervisory authority over the judicial commissioner.

(C) In any county having a population greater than seven hundred thousand (700,000), according to the 1970 federal census or any subsequent federal census, to be eligible for appointment and service as a judicial commissioner a person must be licensed to practice law in the state of Tennessee.

(D) (i) Any county, having a population greater than seven hundred thousand (700,000), according to the 1970 federal census or any subsequent federal census, which appoints and makes use of judicial commissioners shall maintain records sufficient to allow an annual determination of whether the use of judicial commissioners is accomplishing the purposes intended.

(ii) On an annual basis the county legislative body shall conduct a public hearing to examine and evaluate the program of judicial commissioners and to determine if the program is being conducted in accordance with law and is contributing to the orderly, effective and fair administration of justice. As a part of the public hearing the county legislative body shall examine the effectiveness of the system of judicial commissioners and hear the opinions of the public concerning the system. The county legislative body shall give notice of the public hearing at least thirty (30) days prior to the meeting.

(iii) Following the hearing and not later than April 1 of each year, the county legislative body shall cause to be submitted to the judges of the general sessions criminal court of the county, the chair of the judiciary committee of the senate and the chair of the criminal justice committee of the house of representatives a written report setting forth findings and the overall evaluation of the use of judicial commissioners.

(2) The judicial commissioner or commissioners shall be compensated from the general fund of the county in an amount to be determined by the chief legislative body. Fees established and authorized by § 8-21-401 shall be paid to the county general fund upon the services detailed in § 8-21-401 being performed by a judicial commissioner.

(b) (1) Notwithstanding any provision of this section to the contrary, a judge of a court of general sessions in a county having a population of not less than fourteen thousand seven hundred (14,700) nor more than fourteen thousand eight hundred (14,800), according to the 1970 federal census or any subsequent federal census, may appoint one (1) or more judicial commissioners whose duties shall be the same as those prescribed for judicial commissioners in subsection (a). The judge may appoint a commissioner if the county legislative body of the counties noted in subsection (a) does not appoint a judicial commissioner before May 1, 1980. The term of the judicial officer shall be for one (1) year or until the county legislative body appoints a judicial commissioner as provided by subsection (a).

(2) A judicial commissioner who is appointed by a general sessions judge as outlined in subdivision (b)(1) shall serve without compensation unless an amount of compensation is specifically established by the county legislative body.

(c) Notwithstanding any provision of this section to the contrary, in any county having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census, any appointment of a judicial commissioner pursuant to subsection (a) shall be subject to the approval of a majority of the general sessions judges in the county.

(d) (1) Notwithstanding subsections (a)-(c), the legislative body of any county having a population of not less than forty-one thousand four hundred (41,400) nor more than forty-one thousand six hundred (41,600), according to the 1990 federal census or any subsequent federal census, may, by resolution, create the position of one (1) or more judicial commissioners.

(2) The duties of a commissioner shall include, but are not limited to, the following:

(A) The issuance of arrest warrants upon a finding of probable cause;

(B) The setting of bonds and recognizance in accordance with the procedures outlined in chapters 5 and 6 of this title;

(C) The issuance of search warrants where authorized by the general sessions judge or a judge of a court of record; and

(D) The issuance of mittimus following compliance with the procedures prescribed by § 40-5-103.

(3) The term of a judicial commissioner shall be established by the general sessions judge of the county, but in no event shall the term exceed four (4) years.

(4) A judicial commissioner shall be compensated from the general fund of the county in an amount to be determined by the general sessions judge of the county and subject to the approval of the county legislative body. Fees established and authorized by § 8-21-401 shall be paid to the general fund upon the services detailed in § 8-21-401 being performed by a judicial commissioner.

(5) A judicial commissioner shall be selected and appointed by the general sessions judge in the county, and shall serve at the pleasure of such general sessions judge, but not longer than the term specified in subdivision (d)(3).

(e) (1) Notwithstanding subsections (a)-(d), any county having a population of not less than three hundred seven thousand (307,000) nor more than three hundred eight thousand (308,000), according to the 2000 federal census or any subsequent federal census, may elect to establish judicial commissioners to assist the general sessions court in accordance with this subdivision (e)(1). The county legislative body may appoint one (1) or more attorneys to serve as judicial commissioners. The duties of a judicial commissioner shall include, but not be limited to the following:

(A) Issuance of arrest and search warrants upon a finding of probable cause in accordance with the procedures outlined in chapters 5 and 6 of this title;

(B) Issuance of mittimus following compliance with the procedures prescribed by § 40-5-103;

(C) Appointing attorneys for indigent defendants in accordance with applicable law and guidelines established by the presiding general sessions judge of the county;

(D) Setting and approving bonds and the release on recognizance of defendants in accordance with chapter 11 of this title; and

(E) Setting bond for the circuit court judges and chancellors in cases involving violations of orders of protection between the hours of nine o'clock p.m. (9:00 p.m.) and seven o'clock a.m. (7:00 a.m.) on weekdays, and on weekends, holidays and at any other time when the judge or chancellor is unavailable to set bond.

(2) The term of office for a judicial commissioner shall be established by the county legislative body, but such term shall not exceed four (4) years. A member of the county legislative body is not eligible for appointment as a judicial commissioner.

(3) A judicial commissioner shall be compensated from the general fund of the county in an amount to be determined by the county legislative body. Fees established and authorized by § 8-21-401 shall be paid to the county general fund upon the services detailed therein being performed by a judicial commissioner.

(f) (1) Beginning January 1, 2010, each judicial commissioner who is appointed to serve pursuant to this section must complete twelve (12) hours of continuing education each calendar year, ten (10) hours of which must be completed by attendance at conferences or courses sponsored or approved by the Judicial Commissioners Association of Tennessee. The remaining two (2) hours may be completed by attendance at classes sponsored by either the Judicial Commissioners Association of Tennessee or the Tennessee Court Clerks Association, or by local in-service education. At least six (6) hours of the total twelve (12) hours must be taught by a person who is licensed to practice law in this state.

(2) Any judicial commissioner who is licensed to practice law in this state is authorized to use continuing legal education credits toward completion of the ten (10) hours, which otherwise must be completed by attendance at conferences or courses sponsored or approved by the Judicial Commissioners Association of Tennessee.

(3) All judicial commissioners must complete, as part of the twelve (12) required hours, the following classes:

(A) At least two (2) hours concerning domestic violence or child abuse;

(B) At least one (1) hour concerning bail and bonds; and

(C) At least one (1) hour concerning ethics.

(4) All counties for which judicial commissioners are appointed to serve pursuant to this section shall provide all necessary funding for their respective judicial commissioners to complete the continuing education required by this subsection (f).

(5) All records indicating satisfaction of the continuing education requirements for judicial commissioners shall be maintained by each county and kept on the file for at least seven (7) years.

(6) Notwithstanding this subsection (f), in any county in which the judicial commissioner is selected by the general sessions judge or judges, the county legislative body of such county may elect, by a two-thirds (2/3) majority, to allow each judicial commissioner to receive twelve (12) hours of appropriate continuing education each calendar year under the supervision of the appointing general sessions judge or judges rather than the Judicial Commissioners Association of Tennessee or the Tennessee Court Clerks Association.

(7) (A) Subject to appropriation, funds from the judicial commissioner continuing education account, created in § 67-4-602(k), shall be used by the judicial commissioners association of Tennessee for the development and presentation of continuing education programs, courses and conferences for judicial commissioners in this state.

(B) Subdivision (f)(7)(A) shall not apply in counties having a population of not less than sixty-six thousand two hundred (66,200) nor more than sixty-six thousand three hundred (66,300), according to the 2010 federal census or any subsequent federal census.

(g) Judicial commissioners duly appointed pursuant to this section in any county with a population not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census, shall be known as "magistrates."






Chapter 2 - Limitation of Prosecutions

§ 40-2-101 - Felonies.

(a) A person may be prosecuted, tried and punished for an offense punishable with death or by imprisonment in the penitentiary during life, at any time after the offense is committed.

(b) Prosecution for a felony offense shall begin within:

(1) Fifteen (15) years for a Class A felony;

(2) Eight (8) years for a Class B felony;

(3) Four (4) years for a Class C or Class D felony; and

(4) Two (2) years for a Class E felony.

(c) Notwithstanding subsections (a) and (b), offenses arising under the revenue laws of the state shall be commenced within the three (3) years following the commission of the offense, except that the period of limitation of prosecution shall be six (6) years in the following instances:

(1) Offenses involving the defrauding or attempting to defraud the state of Tennessee or any agency of the state, whether by conspiracy or not, and in any manner;

(2) The offense of willfully attempting in any manner to evade or defeat any tax or the payment of a tax;

(3) The offense of willfully aiding or abetting, or procuring, counseling or advising, the preparation or presentation under, or in connection with, any matter arising under the revenue laws of the state, or a false or fraudulent return, affidavit, claim or document, whether or not the falsity or fraud is with the knowledge or consent of the person authorized or required to present the return, affidavit, claim or document; and

(4) The offense of willfully failing to pay any tax, or make any return at the time or times required by law or regulation.

(d) Notwithstanding the provisions of subdivision (b)(3) to the contrary, prosecution for the offense of arson as prohibited by § 39-14-301 shall commence within eight (8) years from the date the offense occurs.

(e) Prosecutions for any offense committed against a child prior to July 1, 1997, that constitutes a criminal offense under § 39-2-601 [repealed], § 39-2-603 [repealed], § 39-2-604 [repealed], § 39-2-606 [repealed], § 39-2-607 [repealed], § 39-2-608 [repealed], § 39-2-612 [repealed], § 39-4-306 [repealed], § 39-4-307 [repealed], § 39-6-1137 [repealed], or § 39-6-1138 [repealed], or under §§ 39-13-502 -- 39-13-505, § 39-15-302 or § 39-17-902 shall commence no later than the date the child attains the age of majority or within four (4) years after the commission of the offense, whichever occurs later; provided, that pursuant to subsection (a), an offense punishable by life imprisonment may be prosecuted at any time after the offense has been committed.

(f) For offenses committed prior to November 1, 1989, the limitation of prosecution in effect at that time shall govern.

(g) (1) Prosecutions for any offense committed against a child on or after July 1, 1997, that constitutes a criminal offense under § 39-17-902 shall commence no later than the date the child reaches twenty-one (21) years of age; provided, that if subsection (a) or (b) provides a longer period of time within which prosecution may be brought than this subsection (g), the applicable provision of subsection (a) or (b) shall prevail.

(2) Prosecutions for any offense committed against a child on or after July 1, 1997, but prior to June 20, 2006, that constitutes a criminal offense under §§ 39-13-502 -- 39-13-505, § 39-13-522 or § 39-15-302 shall commence no later than the date the child reaches twenty-one (21) years of age; provided, that if subsection (a) or (b) provides a longer period of time within which prosecution may be brought than this subsection (g), the applicable provision of subsection (a) or (b) shall prevail.

(h) (1) A person may be prosecuted, tried and punished for any offense committed against a child on or after June 20, 2006, that constitutes a criminal offense under § 39-13-504, § 39-13-505, § 39-13-527 or § 39-15-302, no later than twenty-five (25) years from the date the child becomes eighteen (18) years of age.

(2) A person may be prosecuted, tried and punished for any offense committed against a child on or after June 20, 2006, but prior to July 1, 2014, that constitutes a criminal offense under § 39-13-502, § 39-13-503 or § 39-13-522 no later than twenty-five (25) years from the date the child becomes eighteen (18) years of age.

(i) (1) A person may be prosecuted, tried and punished for any offense committed against a child on or after July 1, 2007, that constitutes a criminal offense under § 39-13-532, no later than twenty-five (25) years from the date the child becomes eighteen (18) years of age.

(2) A person may be prosecuted, tried and punished for any offense committed against a child on or after July 1, 2007, but prior to July 1, 2014, that constitutes a criminal offense under § 39-13-531, no later than twenty-five (25) years from the date the child becomes eighteen (18) years of age.

(j) A person may be prosecuted, tried and punished for any offense committed against a child on or after July 1, 2012, that constitutes a criminal offense under § 39-17-902, § 39-17-1003, § 39-17-1004, or § 39-17-1005, no later than twenty-five (25) years from the date the child becomes eighteen (18) years of age.

(k) (1) A person may be prosecuted, tried and punished for any offense committed against a child on or after July 1, 2013, that constitutes a criminal offense under § 39-13-309 or § 39-13-529, no later than fifteen (15) years from the date the child becomes eighteen (18) years of age.

(2) A person may be prosecuted, tried, and punished for any offense committed against a child on or after July 1, 2013, that constitutes a criminal offense under § 39-13-514 no later than ten (10) years from the date the child becomes eighteen (18) years of age.

(3) (A) A person may be prosecuted, tried, and punished for any offense committed against a child on or after July 1, 2013, but prior to July 1, 2015, that constitutes a criminal offense under § 39-13-515 no later than ten (10) years from the date the child becomes eighteen (18) years of age.

(B) A person may be prosecuted, tried, and punished for any offense committed against a child on or after July 1, 2015, that constitutes a criminal offense under § 39-13-515 no later than twenty-five (25) years from the date the child becomes eighteen (18) years of age.

(l) (1) Notwithstanding subsections (b), (g), (h) and (i) to the contrary, a person may be prosecuted, tried and punished for an act that constitutes the offense of aggravated rape, as prohibited by § 39-13-502, rape, as prohibited by § 39-13-503, rape of a child as prohibited by § 39-13-522 or aggravated rape of a child as prohibited by § 39-13-531 at any time after the commission of the offense if:

(A) The victim notifies law enforcement or the office of the district attorney general of the offense within three (3) years of the offense; and

(B) The offense is committed:

(i) On or after July 1, 2014; or

(ii) Prior to July 1, 2014, unless prosecution for the offense is barred because the applicable time limitation set out in this section for prosecution of the offense expired prior to July 1, 2014.

(2) If subdivision (l)(1) does not apply to the specified offenses, prosecution shall be commenced within the times otherwise provided by this section.



§ 40-2-102 - Misdemeanors.

(a) Except as provided in § 62-18-120(g) and subsection (b) of this section, all prosecutions for misdemeanors shall be commenced within the twelve (12) months after the offense has been committed, except gaming, which shall be commenced within six (6) months.

(b) Prosecutions under § 39-16-301 for criminal impersonation accomplished through the use of a fraudulently obtained driver license shall be commenced within one (1) year of the date the driver license expires or within three (3) years of the date the non-expired driver license was last used to falsely impersonate the person in whose name the driver license was issued, whichever is longer.



§ 40-2-103 - Period of concealment of crime or absence from state.

No period during which the party charged conceals the fact of the crime, or during which the party charged was not usually and publicly resident within the state, is included in the period of limitation.



§ 40-2-104 - Commencement of prosecution.

A prosecution is commenced, within the meaning of this chapter, by finding an indictment or presentment, the issuing of a warrant, the issuing of a juvenile petition alleging a delinquent act, binding over the offender, by the filing of an information as provided for in chapter 3 of this title, or by making an appearance in person or through counsel in general sessions or any municipal court for the purpose of continuing the matter or any other appearance in either court for any purpose involving the offense. A prosecution is also commenced, within the meaning of this chapter, by finding an indictment or presentment or the issuing of a warrant identifying the offender by a deoxyribonucleic acid (DNA) profile.



§ 40-2-105 - Suspension of statute because of irregularities in prosecution.

When the judgment is arrested, or the indictment or presentment quashed for any defect in the indictment or presentment, or for the reason that it was not found by a grand jury regularly organized, or because it charged no offense, or for any other cause, or when the prosecution is dismissed because of a variance between the allegations of the indictment or presentment and the evidence, and a new indictment or presentment is ordered to be preferred, the time elapsing between the preferring of the first charge, indictment or presentment and the next subsequent term of court must be deducted from the time limited for the prosecution of the offense last charged.



§ 40-2-106 - Suspension on reversal.

When an indictment or presentment is quashed, or the proceedings on the indictment or presentment are set aside, or reversed on writ of error, the time during the pendency of the indictment or presentment so quashed, set aside or reversed shall not be reckoned within the time limited by this chapter, so as to bar any new indictment or presentment for the same offense.






Chapter 3 - Methods of Prosecution

Part 1 - General Provisions

§ 40-3-101 - Methods enumerated.

No person shall be put to answer any criminal charge, but by presentment, indictment or impeachment; provided, that in accordance with this chapter, an accused represented by an attorney may waive the right to be tried upon presentment or indictment and consent to prosecution by information.



§ 40-3-102 - Indictment or presentment.

All violations of the criminal laws may be prosecuted by indictment or presentment of a grand jury, and a presentment may be made upon the information of any one (1) of the grand jury.



§ 40-3-103 - Information.

(a) All violations of the criminal laws may, with the consent of the accused and the accused's attorney and of the court, be prosecuted upon the filing of an information.

(b) "Information" means a written statement by a district attorney general charging a person with the commission of a criminal offense.

(c) (1) It is the mandatory duty of the court, before consenting to a prosecution by information, to advise the accused in the presence of the accused's attorney of the accused's constitutional right to be tried only upon presentment or indictment of the grand jury of the accused's peers.

(2) Upon the accused's agreeing in writing in the presence of the accused's attorney to waive such right, the court may proceed in all respects as in cases prosecuted by indictment or presentment.

(3) The written waiver required in subdivision (c)(2) shall be attached to and become a part of the information.



§ 40-3-104 - Actions in name of state.

All criminal actions are prosecuted in the name of the state of Tennessee against the party charged with the offense.



§ 40-3-105 - Prosecution for same offense in both state and municipal court prohibited.

(a) Whenever the commission of any act or the omission to act under certain circumstances constitutes both a violation of state law and a violation of municipal law, notwithstanding the fact that different penalties are provided, no person shall be prosecuted in both a state court and a municipal court for the same offense.

(b) A dismissal on the merits, acquittal or conviction of the offense in one (1) court, pleaded and shown, shall be a bar to prosecution for the offense in the other court.






Part 2 - Fraud and Economic Crimes Prosecution Act

§ 40-3-201 - Short title.

This part shall be known and may be cited as the "Fraud and Economic Crimes Prosecution Act."



§ 40-3-202 - Legislative intent.

The intent of this part is to provide district attorneys general of this state the resources necessary to deal effectively with fraud, economic, and other crimes, and to provide a means for obtaining restitution in bad check cases prior to the institution of formal criminal charges. Subject to the limitations of § 40-3-209(b), the use of any moneys collected under this part shall be directly related to fulfilling the prosecutorial duties of the district attorney general of the district and shall include, but not be limited to, the following:

(1) The enhancement of those resources as may already be available in each district for the prosecution of bad check cases, fraud and other economic crimes and to increase assistance to the victims of those crimes by aiding in the collection of restitution;

(2) The hiring of expert witnesses including, but not limited to, computer specialists, as the need arises;

(3) The expenses of specialized training for staff members to enhance their knowledge of methods of combating fraud and economic crimes and general criminal law enforcement when funds for training are not available; provided, that payment for training shall be limited to in-state programs unless the district attorney general determines that training is essential and not reasonably available within the state of Tennessee;

(4) Matching federal grants directly related to prosecutorial duties of the district attorney general;

(5) Salaries and salary supplements, which may only be paid through the district attorneys general conference for support staff (subject to the limitation of § 40-3-209(b) on the use of any funds to supplement the salary of any assistant district attorneys); provided, however, that not later than January 1, 2004, the district attorneys general conference shall perform, or cause to be performed, a classification/compensation study of support staff reasonably required for the effective operation of district attorneys general offices;

(6) The purchase of equipment and supplies necessary to carry out the purposes of this part; and

(7) The expenses of travel in the performance of official duties of the office that are directly related to prosecution of fraud and economic crimes and general criminal law enforcement when funds for travel are not available, subject to the limitations of the state of Tennessee comprehensive travel regulations. No moneys collected under this part shall be used to pay travel expenses in excess of the rates authorized under state travel regulations.



§ 40-3-203 - Bad check restitution program -- Application -- Fees and charges -- Failure to pay bad check.

(a) Before commencing a criminal prosecution in a bad check case, any victim, including any municipal, county or state officer that has received a bad check, may apply to the clerk who serves the court of general criminal jurisdiction in the county where the alleged offense occurred for participation in the bad check restitution program. Upon completion of an application form and the payment of a ten-dollar fee by the victim, the clerk shall forward the form to the district attorney general, who shall then send a letter to the last known address of the alleged violator stating that unless the amount of the check plus the application fee and a handling charge of ten dollars ($10.00) is paid to the holder of the check within fifteen (15) days, a criminal prosecution may be commenced.

(b) The application form shall contain the name and address of the victim, the name and the address of the alleged violator, and shall have attached thereto a photocopy of the bad check. Except in those cases enumerated in § 39-14-121(e), the application shall also contain a sworn statement that the alleged violator has failed to pay the check within ten (10) days of receiving notice of the drawee's refusal to pay.

(c) The application fee shall be forwarded by the clerk to the county trustee as provided in § 40-3-207, with the clerk retaining five dollars ($5.00) as a fee for handling.

(d) In the event the alleged violator does not pay the check and is ultimately convicted of a criminal charge with respect to the check, any order directing the defendant to pay to the holder the amount due on the check shall also direct the defendant to reimburse the application fee paid under this section as well as to pay to the holder a handling fee of ten dollars ($10.00).



§ 40-3-204 - Fees in criminal prosecutions.

(a) In criminal prosecutions, judges shall order that fees, in accordance with the schedule listed in subdivisions (b)(1)-(3), be paid by the person or corporations against whom the costs are taxed, and the clerk of the court shall collect those fees when the costs are paid. The state of Tennessee, and any county or political subdivision, shall be exempt from such costs.

(b) (1) Worthless Check Prosecutions. The amount of the fee shall be determined as follows:

(A) If the face amount of the check or sight order is under ten dollars ($10.00), the fee shall be five dollars ($5.00);

(B) If the face amount of the check or sight order is ten dollars ($10.00) or more but less than one hundred dollars ($100), the fee shall be ten dollars ($10.00);

(C) If the face amount of the check or sight order is one hundred dollars ($100) or more but less than three hundred dollars ($300), the fee shall be thirty dollars ($30.00);

(D) If the face amount of the check or sight order is three hundred dollars ($300) or more but less than five hundred dollars ($500), the fee shall be fifty dollars ($50.00); and

(E) If the face amount of the check or sight order is five hundred dollars ($500) or more, the fee shall be seventy-five dollars ($75.00).

(2) Forgery Prosecutions. The face amount of the check or money order shall be the determining factor in arriving at the proper fee, and the same schedule that is established for worthless check prosecutions shall be applicable to forgery cases.

(3) Other Prosecutions. In all offenses specified in title 39, chapter 14, parts 1 and 6, the fee shall be seventy-five dollars ($75.00), regardless of the amount alleged to have been stolen or taken.



§ 40-3-205 - Payment of fees.

The fees set out in § 40-3-204 shall be paid under the following circumstances:

(1) In all cases where costs are paid by the defendant as a condition for dismissal of charges pursuant to a plea negotiation;

(2) In all cases where the defendant agrees to pay the costs in exchange for a dismissal of charges; and

(3) In all cases where the defendant is convicted before a judge or jury.



§ 40-3-206 - Collection of fees -- Clerk's fee.

Any fees collected pursuant to this part shall be collected by the clerk of the court in the same manner in which other costs are collected. The clerk shall be entitled to a reasonable handling fee not to exceed five percent (5%) of the amount collected; provided, that in counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, the fee shall not exceed ten percent (10%) of the amount collected.



§ 40-3-207 - Deposit of fees -- Records -- Reports -- Audits.

(a) The clerk in each county shall deposit all fees collected in accordance with this part in an account with the county trustee in the county of the district attorney general's residence, and expenditures from this fund shall be made by the district attorney general only for the purposes provided in § 40-3-202.

(b) The district attorney general shall keep strict records as to the use of the funds, and shall annually submit to the comptroller of the treasury, for audit and comment, a detailed report of expenditures.

(c) In addition, the account maintained in the trustee's office shall be subject to audit by the comptroller of the treasury as a part of the comptroller of the treasury's regular post audit of county governmental agencies.



§ 40-3-208 - Immunity of officials and employees.

The district attorney general and assistant district attorneys general, district attorney general's investigators, district attorney general's secretaries and any other employee of the district attorney general shall not be civilly or criminally liable for acts performed pursuant to this part or in furtherance of the purposes of this part except as those acts relate to expenditure of and accounting for moneys collected under this part.



§ 40-3-209 - Prosecuting attorney's office -- Compensation not decreased -- Authorized and unauthorized use of funds.

(a) Nothing in this part shall be construed to decrease the total salaries, expense funds and allowances that the prosecuting attorney's office is receiving on July 1, 1984.

(b) The district attorney general shall not use any of the funds collected pursuant to this part to supplement the district attorney general's salary, or to supplement the salary of any assistant district attorney general or other employee of a district attorney general, except as provided in § 40-3-202(5); provided, that should the state of Tennessee not have funds available to pay the salary and benefits of any district attorney general, assistant district attorney general or other employee of a district attorney general's office authorized by law to receive pay and benefits from the state of Tennessee, then in that event each district attorney general shall have the authority to transfer an amount from funds collected pursuant to this part sufficient to meet the district attorney general's office payroll to the state general fund, earmarked for payment of the salaries and benefits of the employees of the transferring district attorney general, so long as such funds exist. In no case shall any salaries and benefits so paid be greater than those otherwise authorized by state law. Funds collected pursuant to this part shall be expended only in furtherance of the purposes of this part.



§ 40-3-210 - Existing laws not repealed -- Fees additional.

This part does not repeal any existing statute and the fees described in this part shall be in addition to those already provided by law.









Chapter 4 - Proceedings Before General Sessions Courts

§ 40-4-101 - Preliminary proceedings.

Judges of the courts of general sessions are authorized and empowered to:

(1) Make the preliminary examination and bind over the reputed father in bastardy cases;

(2) Summon a jury of inquest in cases of death by accident, as provided in § 38-5-103;

(3) Issue a warrant for a prisoner escaped from jail;

(4) Examine persons arrested for a crime;

(5) Bind a defendant over to court if probable cause be found; and

(6) Take bail in bailable offenses brought before the judges.



§ 40-4-102 - Investigation by grand jury.

(a) The grand jury shall make an investigation as to the offense charged in a warrant to have been committed, to the end that it may return an indictment or presentment, as prescribed and required by law for the charged offense.

(b) If an indictment or presentment is found against the defendant, the defendant shall then be proceeded with as now required by law in those cases.

(c) If no indictment or presentment is found, the defendant shall be discharged.

(d) The grand jury shall, immediately upon the receipt of the papers in the case, proceed to an investigation, and those cases shall have preference in the order presented over all other cases to be investigated by the grand jury.



§ 40-4-103 - Plea of guilty.

If the defendant pleads guilty to the charges in the warrant, the proceedings in the case shall then be the same in all respects as now prescribed by law.



§ 40-4-105 - Notice of trial to victim of personal violence.

If the charge is of violence to the person of another, the person on whom the violence has been committed shall be notified of the time and place of trial, so that such person may attend and be heard as a witness. Should the person conceal such person's location so as to avoid the service of notice, or fail to attend after due notice, the trial may be proceeded with as in other cases.



§ 40-4-106 - Payment of fine and costs.

On conviction, the offender shall immediately pay the fine and costs, or give security to pay them, or be imprisoned until they are paid. The fine and costs, if paid before execution, shall be paid to the clerk; if paid after execution, to the officer having the execution.



§ 40-4-107 - Security for fine and costs.

One (1) or more persons may become security for the fine and costs by oral undertaking before the judge of the court of general sessions, or by written direction to the judge, and an entry of judgment based thereon.



§ 40-4-108 - Execution for fine and costs.

If the offender gives security for fines and costs, the judge shall immediately issue execution against the offender and the offender's surety for the fine and costs, returnable as other executions.



§ 40-4-110 - Appeal of proceedings.

The proceedings under this chapter may be superseded and removed, by certiorari, to the circuit court of the county, upon good cause shown by petition of any person aggrieved, verified by affidavit, upon the order of any district or criminal judge to whom the petition is presented.



§ 40-4-111 - Bail pending appeal.

The defendant obtaining writs of certiorari and supersedeas may be discharged from custody upon giving bond and security for the defendant's appearance before the district or criminal court as in other misdemeanor cases.



§ 40-4-112 - Appeal from sentence imposed.

Notwithstanding any other provision of the law to the contrary, any person convicted of a criminal offense in a court of general sessions has the right to appeal the sentence imposed, without regard to whether the person was convicted upon a plea of guilty or upon a plea of not guilty.



§ 40-4-116 - Liability for neglect of duty.

Any failure to comply with the requirements of this chapter by the officers named is a misdemeanor in office, and those officers are liable to judgments on their bonds, by motion, as in other cases of official bonds.



§ 40-4-117 - Bail -- Forfeiture.

(a) In all misdemeanor cases where bond is made for appearance before the court of general sessions, the judge is authorized and empowered to prescribe the amount of bail, either cash or otherwise, within the same discretionary powers as are granted to judges of the circuit and criminal courts by § 40-11-204.

(b) Upon default in appearance of the defendant, the judge before whom the default occurs is authorized to grant relief, lessen or remit liability upon the recognizance in such cases as provided for other courts in §§ 40-11-203 and 40-11-204; and, in the case of cash bonds, the judge may hear proof and order a fine and costs paid out of the cash bond.

(c) The unused surplus of cash bonds and other funds in excess of costs paid for exoneration of sureties shall be disbursed by the clerk as provided by law for forfeitures.



§ 40-4-121 - Jurisdiction of general sessions courts in certain counties.

(a) In all counties of this state having a population of not less than three hundred seventy thousand (370,000) nor more than four hundred thousand (400,000), according to the federal census of 2000 or any subsequent federal census, legal process in all cases wherein a violation of the laws of the state of Tennessee is charged shall be returnable to the general sessions courts of the various counties coming within §§ 40-4-121 -- 40-4-124.

(b) The judges of those courts shall have sole and exclusive jurisdiction, pursuant to the Small Offense Law [repealed], to hear and make final determination of all cases.

(c) Appeals to the rulings of the general sessions courts may be filed as is presently provided by law.

(d) Any preliminary hearing in the general sessions courts shall be conducted in accordance with existing state law.



§ 40-4-122 - Municipal courts divested of jurisdiction.

(a) It is expressly provided that the municipal courts which are located in counties of this state coming within §§ 40-4-121 -- 40-4-124 shall not have any jurisdiction of cases wherein a violation of the laws of the state of Tennessee is charged and alleged, it being the legislative intent of §§ 40-4-121 -- 40-4-124 to vest jurisdiction of those cases in the various general sessions courts of the counties coming within §§ 40-4-121 -- 40-4-124. The offenses enumerated in subsection (b) are declared to be state offenses, and any person charged for violation of those offenses shall be tried only in state courts, as provided in § 40-4-121, in which jurisdiction shall be exclusive. Any ordinance presently enacted to regulate any of the enumerated offenses, or to be later enacted, is declared to be void, repealed and of no effect.

(b) The enumerated offenses are as follows:

(1) Driving while intoxicated or drugged, as forbidden by § 55-10-401;

(2) Failing to stop after a traffic accident, as forbidden by title 55, chapter 10, part 1;

(3) Driving while license suspended or revoked, as forbidden by § 55-50-504; and

(4) Drag racing, as defined and forbidden by § 55-10-501.



§ 40-4-123 - Distribution of fines, forfeitures and penalties.

In all counties coming within the provisions of §§ 40-4-121 -- 40-4-124, the clerk of the general sessions court, on or before the tenth day of each month, shall pay over to the proper official of any municipality located within the county, fifty percent (50%) of all fines, forfeitures or penalties arising out of those cases disposed of in the general sessions courts during the preceding month where the arrests and prosecution of those cases were made by police officers of any municipality located within any county affected by the provisions of §§ 40-4-121 -- 40-4-124. The remainder and all other fines shall be paid and accounted for as provided by law.



§ 40-4-124 - Effect on private acts and city charters.

Sections 40-4-121 -- 40-4-124 shall govern the structure and operation of the general sessions courts in counties falling within the provisions of those sections, notwithstanding any private act or city charter to the contrary, and the operation of any private act or city charter in conflict with these sections is repealed and suspended.






Chapter 5 - Magistrates and Judicial Commissioners

Part 1 - Examination Before Magistrates

§ 40-5-101 - "Magistrate" defined.

A magistrate is an officer having power to issue a warrant for the arrest of a person charged with a public offense.



§ 40-5-102 - Officials who are magistrates.

The following are magistrates within the meaning of this part:

(1) The judges of the supreme court;

(2) The judges of the circuit and criminal courts;

(3) Judicial commissioners;

(4) Judges of the courts of general sessions;

(5) City judges in cities and towns; and

(6) Judges of juvenile courts.



§ 40-5-103 - Examination required before commitment.

No person can be committed to prison for any criminal matter until examination thereof is first had before some magistrate.



§ 40-5-104 - Subpoena of witnesses.

The magistrate before whom an information is made may issue subpoenas to any part of the state for witnesses on behalf of either the defendant or the state.



§ 40-5-105 - Disposition by magistrate.

The magistrate is required to reduce the examination of the accused to writing, if the accused submits to an examination, and also all the evidence adduced on both sides, and is authorized to discharge, bail, or commit the accused and to take all necessary recognizances to enforce the appearance of the defendant, the prosecutor or witnesses at the proper court.



§ 40-5-106 - Officials prohibited from issuing warrants.

No search warrant, arrest warrant or mittimus shall be issued by any state, city or county officer whose compensation is contingent in any manner upon the issuance or nonissuance of a search warrant, arrest warrant or mittimus.






Part 2 - Judicial Commissioners

§ 40-5-201 - Creation of position -- Duties.

(a) The legislative body of any county having a metropolitan form of government may, by ordinance, create the position of one (1) or more judicial commissioners.

(b) The duties of the commissioner or commissioners include, but are not limited to, the following:

(1) The issuance of arrest warrants upon a finding of probable cause;

(2) The setting of bonds and recognizances in accordance with the procedures outlined in this chapter and chapter 6 of this title; and

(3) The issuance of mittimus following compliance with the procedures prescribed by § 40-5-103.

(c) The legislative body of any county having a population of not less than twenty-one thousand five hundred (21,500) nor more than twenty-one thousand seven hundred (21,700), according to the 1980 federal census or any subsequent federal census, may, by resolution, create the position of one (1) or more judicial commissioners pursuant to this part.



§ 40-5-202 - Term of office -- Eligibility for appointment.

The term or terms of the judicial commissioner or commissioners shall be established by the majority of general sessions judges of the county and in no event shall the term or terms exceed four (4) years. No employee, officer or official of the metropolitan government shall be eligible for appointment or serve as a judicial commissioner.



§ 40-5-203 - Compensation and fees.

The judicial commissioner or commissioners shall be compensated from the general fund of the county in an amount to be determined by the majority of general sessions judges of the county and subject to the approval of the legislative body. Fees established and authorized by § 8-21-401 shall be paid to the general fund upon the services detailed in § 8-21-401 being performed by a judicial commissioner.



§ 40-5-204 - Appointment.

The judicial commissioner or commissioners shall be appointed by a majority of the general sessions judges in the county and serve at the pleasure of the majority of the general sessions judges.









Chapter 6 - Warrants

Part 1 - Search Warrants

§ 40-6-101 - "Search warrant" defined.

A search warrant is an order in writing in the name of the state, signed by a magistrate, directed to the sheriff, any constable, or any peace officer of the county, commanding the sheriff, constable or peace officer to search for personal property, and bring it before the magistrate.



§ 40-6-102 - Grounds for issuance.

A search warrant may be issued on any one (1) of the following grounds:

(1) Where the property was stolen or embezzled;

(2) Where the property was used as the means of committing a felony;

(3) Where the property is in the possession of any person with the intent to use it as a means of committing a public offense, or in the possession of another to whom the person may have delivered it, for the purpose of concealing it, or preventing its discovery; and

(4) Any other ground provided by law.



§ 40-6-103 - Probable cause and affidavit.

A search warrant can only be issued on probable cause, supported by affidavit, naming or describing the person, and particularly describing the property, and the place to be searched.



§ 40-6-104 - Examination of complainant.

The magistrate, before issuing the warrant, shall examine on oath the complainant and any witness the complainant may produce, and take their affidavits in writing, and cause them to be subscribed by the persons making the affidavits. The affidavits must set forth facts tending to establish the grounds of the application, or probable cause for believing the grounds exist.



§ 40-6-105 - Issuance of warrant.

The magistrate, if satisfied of the existence of the grounds of the application, or that there is probable ground to believe their existence, shall issue a search warrant signed by the magistrate, directed to the sheriff, any constable or any peace officer, commanding the sheriff, constable or peace officer immediately to search the person or place named for the property specified, and to bring it before the magistrate.



§ 40-6-106 - Form of warrant.

The warrant may be substantially in the following form:

State of Tennessee,

County of ____________________.

To the sheriff or any constable of the county:

Proof by affidavit having been made before me by A. B., that (stating the particular grounds of the application; or, if the affidavits are not positive, "that there is probable cause for believing that," stating the particular grounds of the application): You are therefore hereby commanded to make immediate search on the person of C. D. (or "in the house of E. F.," or "in the house situated," describing it, or any other place to be searched, with reasonable particularity, as the case may be), for the following property (describing it with reasonable particularity); and if you find the same, or any part thereof, to bring it forthwith before me at (stating the place).

This _____ day of __________, 20_____. L. M., Magistrate



§ 40-6-107 - Return date.

(a) A search warrant shall be executed and returned to the magistrate by whom it was issued within five (5) days after its date, after which time, unless executed, it is void.

(b) All search warrants in this state may be executed either in the daytime or in the nighttime.



§ 40-6-108 - Exclusionary Rule Reform Act.

(a) Notwithstanding any law to the contrary, any evidence that is seized as a result of executing a search warrant issued pursuant to this part or pursuant to Tennessee Rules of Criminal Procedure Rule 41 that is otherwise admissible in a criminal proceeding and not in violation of the constitution of the United States or Tennessee shall not be suppressed as a result of any violation of this part or any violation of Tennessee Rules of Criminal Procedure Rule 41 if the court determines that such violation was a result of a good faith mistake or technical violation made by a law enforcement officer, court official, or the issuing magistrate as defined in subsection (c).

(b) This section does not limit or prohibit the enforcement of any appropriate civil remedy in actions pursuant to other provisions of law against any individual or government entity found to have conducted an unreasonable search or seizure; provided, however, that unless otherwise provided by federal law or the constitution of Tennessee, if any evidence is seized as a result of a good faith mistake or technical violation, as defined in subsection (c), the individual or government entity shall not be civilly liable.

(c) As used in this section, unless the context otherwise requires, "good faith mistake or technical violation" means:

(1) An unintentional clerical error or clerical omission made by a law enforcement officer, court official or issuing magistrate in the form, preparation, issuance, filing and handling of copies, or return and inventory of a search warrant;

(2) When the officer to whom the warrant is delivered for execution is not present during the execution but an officer with law enforcement authority over the premises does otherwise execute the search warrant;

(3) A reasonable reliance on a statute that is subsequently ruled unconstitutional; or controlling court precedent that is overruled after the issuance of a search warrant, unless the court overruling the precedent orders the new precedent to be applied retroactively.



§ 40-6-109 - [Expired.]

HISTORY: Acts 2014, ch. 769, § 1; expired pursuant to Acts 2014, ch. 769, § 2, effective July 1, 2015.



§ 40-6-110 - Searches of cellular telephones and cellular telephone data.

(a) As used in this section:

(1) "Cellular telephone" means a wireless telephone authorized by the federal communications commission to operate in the frequency bandwidth reserved for cellular radio telephones;

(2) "Cellular telephone data" means any data that is stored in a cellular telephone including telephone numbers, addresses, pictures, documents, texts, videos, music and any other information that is stored in a cellular telephone; and

(3) "Law enforcement officer" means any person authorized to effectuate an arrest who is employed by the state, or a county, municipality or metropolitan form of government.

(b) No law enforcement officer shall search, examine, extract or duplicate any cellular telephone data, even if incident to a lawful arrest, unless:

(1) The officer has obtained a search warrant issued pursuant to this part or Rule 41 of the Tennessee Rules of Criminal Procedure;

(2) The owner of the cellular telephone or the person in possession of the cellular telephone at the time it is seized gives the officer informed consent for the officer to search the cellular telephone; or

(3) Exigent circumstances exist at the time of the seizure requiring the officer to search the cellular telephone.

(c) No cellular telephone data that is obtained in violation of this section may be used in any court of law or administrative board as evidence, nor may other evidence that is derived from the illegally obtained data be used as evidence in any such proceeding.

(d) This section shall not apply to any cellular telephone that, at the time of its seizure or discovery, has been abandoned by the owner or person responsible for its abandonment.






Part 2 - Arrest Warrants

§ 40-6-201 - "Warrant of arrest" defined.

A warrant of arrest is an order, in writing, stating the substance of the complaint, directed to a proper officer, signed by a magistrate, and commanding the arrest of the defendant.



§ 40-6-202 - Power of magistrates.

For the apprehension of persons charged with public offenses, magistrates are authorized within their jurisdiction, to issue warrants of arrest, under the rules and regulations prescribed in this part.



§ 40-6-203 - Examination of affiant.

(a) Upon information made to any magistrate of the commission of a public offense, the magistrate shall examine, on oath, the affiant or affiants, reduce the examination to writing, and cause the examination to be signed by the person making it.

(b) (1) The examination of the affiant or affiants by the magistrate or lawfully authorized court clerk does not have to take place in a face-to-face meeting of the parties but may be conducted through the use of electronic audio-visual equipment which allows the affiant and the examining official to both view and hear each other simultaneously.

(2) Prior to the examination, an affiant shall prepare an affidavit of complaint in conformance with Rule 3 of the Tennessee Rules of Criminal Procedure and shall electronically transmit a facsimile copy of that affidavit to the examining official. After the receipt of a legible facsimile copy of the affidavit of complaint, the examining official shall proceed with the examination upon taking the oath of the affiant. Upon the determination by the examining official that the transmitted facsimile copy is a true copy of the affidavit of complaint of an affiant, the copy shall have the same legal effect as the original affidavit of complaint executed by an affiant.



§ 40-6-204 - Contents of examination.

The written examination shall set forth the facts stated by the affiant or affiants that establish that there is probable cause to believe an offense has been committed and that the defendant committed it.



§ 40-6-205 - Issuance of warrant.

(a) If the magistrate is satisfied from the written examination that there is probable cause to believe the offense complained of has been committed and that there is probable cause to believe the defendant has committed it, then the magistrate shall issue an arrest warrant. The finding of probable cause shall be based on evidence, which may be hearsay in whole or in part; provided, however, that there is a substantial basis for believing the source of the hearsay to be credible and for believing that there is a factual basis for the information furnished.

(b) In determining whether to issue an arrest warrant pursuant to subsection (a), or a criminal summons pursuant to § 40-6-215, the following shall apply:

(1) If a single or multiple affiants are seeking a warrant of arrest for a felony or misdemeanor offense, and at least one (1) or more of the affiants is a law enforcement officer, as defined by § 39-11-106, the magistrate shall issue an arrest warrant unless the law enforcement officer requests a summons be issued instead;

(2) If a single or multiple affiants are seeking a warrant of arrest for a misdemeanor offense, as defined in § 39-11-110, and none of the affiants is a law enforcement officer, as defined by § 39-11-106, there is a presumption that the magistrate shall issue a criminal summons. The presumption is overcome if:

(A) The affiant or affiants request a warrant, submit sufficient information demonstrating the need for a warrant, and the magistrate agrees that an arrest warrant should be issued instead of a summons; or

(B) The magistrate finds an arrest warrant is necessary to prevent immediate danger to a victim of domestic abuse, sexual assault or stalking as defined in § 36-3-601;

(3) If a single or multiple affiants are seeking a warrant of arrest for a felony offense as defined in § 39-11-110, and none of the affiants is a law enforcement officer, as defined by § 39-11-106, there is a presumption that the magistrate shall not issue either a criminal summons as provided in § 40-6-215, or an arrest warrant. This presumption is overcome if the magistrate finds an arrest warrant is necessary to prevent immediate danger to a victim of domestic abuse, sexual assault or stalking as defined in § 36-3-601.

(c) Notwithstanding this section, if the affiant to an affidavit of complaint for an arrest warrant is the parent or legal guardian of a child who is the victim of alleged criminal conduct, no arrest warrant shall issue to the affiant without the written approval of the district attorney general in the district in which the conduct occurred if:

(1) The person the affiant seeks to have arrested was an employee of a local education agency (LEA) at the time of the alleged offense; and

(2) The affiant alleges that the LEA employee engaged in conduct that harmed the child of the affiant parent or legal guardian and, at the time of the conduct, the LEA employee had supervisory or disciplinary power over the child.



§ 40-6-206 - Time of issuance and return -- Misdemeanor cases.

Any process, warrant, precept or summons authorized to be issued by any of the judges or clerks of the court, in any criminal prosecution on behalf of the state, may be issued at any time and made returnable to any day of the term. In a misdemeanor case, if a process, warrant, precept or summons has not been served, returned or quashed within five (5) years from the date of its issuance, the process, warrant, precept or summons shall be automatically terminated and removed from the records.



§ 40-6-207 - Form of warrant.

The warrant of arrest may be substantially as follows:

State of Tennessee,

County of _____.

To any lawful officer of the state:

Information on oath having been made to me that the offense of (designating or describing it) has been committed, and accusing C. D. thereof: You are, therefore, commanded, in the name of the state, forthwith to arrest C. D., and bring C. D. before me, or some other magistrate of the county, to answer the charge. E. F., Magistrate for _____ County.



§ 40-6-208 - Contents of warrant.

(a) The warrant should specify the name of the defendant, but if it is unknown to the magistrate, the defendant may be designated in the warrant by any name.

(b) It should also state the offense either by name, or so that it can be clearly inferred.

(c) It should also show, in some part, the county in which issued, the name and initials of the magistrate in office.

(d) The warrant shall include a copy of the affidavit of complaint.



§ 40-6-209 - Officer to whom directed.

The warrant should be directed to any lawful officer of the state, but if executed by any officer having authority, it is valid without regard to its direction.



§ 40-6-210 - Person by whom executed. [Amendments made by Acts 1996, ch. 753, § 2 contingent on county approval. See the Compiler's Notes.]

A warrant may be executed by any sheriff, or officer acting as sheriff, or the sheriff's deputy, or marshal, or police officer of any city or town, acting within the sheriff's county, or by any person otherwise authorized by law. The reference to "sheriff" or "deputy sheriff" in this section also includes constables in counties of this state having a population of: Click here to view image.

according to the 1960 federal census or any subsequent federal census, and Fentress and Hamblen counties.



§ 40-6-211 - Accuseds outside county -- Persons to whom warrant issued -- Accused brought before magistrate.

When the person accused has fled, or resides out of the county where the offense was committed, the warrant may issue to any lawful officer of any county in the state, and the accused may be brought before the magistrate issuing the warrant, or any other magistrate.



§ 40-6-212 - Execution outside county.

When the sheriff, deputy sheriff, coroner or any other officer of any county in this state has possession of a warrant or capias for the arrest of any person charged with the commission of a crime, it is lawful for the sheriff, deputy sheriff, coroner or any other officer to execute that process, and arrest the person so charged in any county in this state. "Sheriff" also includes "constable" in those counties enumerated in § 40-6-210.



§ 40-6-213 - Execution anywhere in state.

The magistrate issuing the warrant may empower any law enforcement officer to execute the warrant anywhere in the state.



§ 40-6-214 - Authority of clerks and deputies of general sessions courts.

Clerks of courts of general sessions and their duly sworn deputies have jurisdiction and authority, concurrent with that of the judges of the general sessions court, to issue warrants for the arrest of persons.



§ 40-6-215 - Summons instead of arrest warrant.

(a) As an alternative to an arrest warrant as provided in § 40-6-205, the magistrate or clerk may issue a criminal summons instead of an arrest warrant. In determining whether to issue a criminal summons or an arrest warrant as provided in § 40-6-205, this subsection (a) shall apply:

(1) If a single or multiple affiants are seeking a warrant of arrest for a felony or misdemeanor offense, and at least one (1) or more of the affiants is a law enforcement officer, as defined by § 39-11-106, the magistrate shall issue an arrest warrant unless the law enforcement officer requests a summons be issued instead;

(2) If a single or multiple affiants are seeking a warrant of arrest for a misdemeanor offense, as defined in § 39-11-110, and none of the affiants is a law enforcement officer, as defined by § 39-11-106, there is a presumption that the magistrate shall issue a criminal summons. The presumption is overcome if:

(A) The affiant or affiants request a warrant, submit sufficient information demonstrating the need for a warrant, and the magistrate agrees that an arrest warrant should be issued instead of a summons; or

(B) The magistrate finds an arrest warrant is necessary to prevent immediate danger to a victim of domestic abuse, sexual assault or stalking as defined in § 36-3-601;

(3) If a single or multiple affiants are seeking a warrant of arrest for a felony offense as defined in § 39-11-110, and none of the affiants is a law enforcement officer, as defined by § 39-11-106, there is a presumption that the magistrate shall not issue either a criminal summons as provided in § 40-6-215, or an arrest warrant. This presumption is overcome if the magistrate finds an arrest warrant is necessary to prevent immediate danger to a victim of domestic abuse, sexual assault or stalking as defined in § 36-3-601.

(b) The criminal summons shall be in substantially the same form as an arrest warrant except that it shall summon the defendant to appear before the magistrate or court at a stated time and place. It shall give notice to the person summoned that:

(1) The defendant is being charged with a state criminal offense;

(2) The summons is being issued in lieu of an arrest warrant;

(3) The failure to appear in court on the date and time specified is a separate criminal offense regardless of the disposition of the charge for which the person is originally summoned;

(4) Failure to appear for booking and processing is a separate criminal offense;

(5) An arrest warrant will issue for failure to appear for court or failure to appear for booking and processing;

(6) The failure to appear for court or failure to appear for booking and processing shall be punished as provided in § 39-16-609; and

(7) The defendant is encouraged to consult with an attorney about the summons.

(c) The summons shall be executed in triplicate and shall include a copy of the affidavit of complaint. When the summons is served, the original is to be returned to the court specified in the summons, one (1) copy, including a copy of the affidavit of complaint, given to the person summoned, and one (1) copy to be sent to the sheriff or other law enforcement agency in the county responsible for booking procedures.

(d) By accepting the summons, the defendant agrees to appear at the sheriff's department, or other law enforcement agency in the county responsible for booking procedures, to be booked and processed as directed by the sheriff's department or other responsible law enforcement agency. If the defendant fails to appear for booking and processing as directed, the court shall issue a bench warrant for that person's arrest. Failure to appear for booking and processing is a separate criminal offense and shall be punished as provided in § 39-16-609.

(e) The sheriff or other law enforcement agency in the county responsible for serving the summons shall provide the defendant with notice of a court time and date the defendant is to appear. The notice shall be given either at the time the summons is served or at the time the defendant is booked and processed, if booking and processing is ordered to occur prior to the first court date. The court date so assigned shall be not less than ten (10) calendar days nor more than forty-five (45) days from service of the summons or booking and processing, if booking and processing is ordered to occur prior to the first court date. The notice shall be explicit as to where and when the court is to convene and shall advise the defendant that the defendant is encouraged to consult with an attorney about the summons. The court clerk, sheriff, or other law enforcement agency shall provide notice to the affiant, or affiants in the case of multiple-affiants, of the date and time when the defendant is required to appear before the court.

(f) If the person summoned fails to appear in court on the date and time specified, the court shall issue a bench warrant for the person's arrest. Failure to appear for court is a separate criminal offense and shall be punished as provided in § 39-16-609.

(g) The summons shall have printed on it in conspicuous block letters the following:

Click here to view form

(h) Each person receiving a summons under this section shall sign the summons indicating knowledge of the notice in subsection (g). The signing of the summons is not an admission of guilt of the criminal offense charged. The signature of each person creates the presumption of knowledge of the notice and a presumption to violate this section if the person should not appear in court as directed or for booking and processing. If the person to receive the summons refuses to sign and accept the summons, the person shall be taken immediately before a magistrate. The magistrate shall order the terms and conditions of the defendant's release to include the posting of bail as provided by chapter 11 of this title.

(i) At the initial or any subsequent appearance of a defendant before the court, the judge may order the posting of bail as provided by chapter 11 of this title, as a condition of the continued or further release of the defendant pending the disposition of the summons.

(j) The criminal summons shall be directed and served as provided by §§ 40-6-209 and 40-6-210 and shall be returned as provided by subsection (c).

(k) This section shall govern all aspects of the issuance of criminal summons, notwithstanding any provision of Rule 4 of the Tennessee Rules of Criminal Procedure to the contrary.

(l) If any subsection, paragraph, sentence, clause or phrase of this section is for any reason held or declared to be invalid, void, unlawful or unconstitutional, that decision shall not affect the validity of the remaining portions of this section.

(m) Notwithstanding this section, if the affiant to an affidavit of complaint for a criminal summons is the parent or legal guardian of a child who is the victim of alleged criminal conduct, no criminal summons shall issue to the affiant without the written approval of the district attorney general in the district in which the conduct occurred if:

(1) The person the affiant seeks to have issued a criminal summons was an employee of an local education agency (LEA) at the time of the alleged offense; and

(2) The affiant alleges that the LEA employee engaged in conduct that harmed the child of the affiant parent or legal guardian and, at the time of the conduct, the LEA employee had supervisory or disciplinary power over the child.



§ 40-6-216 - Copies of warrants.

(a) A criminal defendant or such defendant's attorney shall have the right to request and receive at a reasonable time a copy of any warrant or summons issued pursuant to this part that is served upon the defendant.

(b) Any agency, department or employee or agent of an agency or department who knowingly refuses to provide a copy of the warrant of arrest or summons to a defendant or the defendant's attorney within a reasonable time upon being requested to do so may be in contempt of the court issuing the warrant or summons. In addition to the punishment for contempt, the agency or department shall be required to pay all attorney fees and court costs reasonably incurred by the defendant or the defendant's attorney in obtaining a copy of the warrant or summons.



§ 40-6-217 - Issuance of arrest warrant in lieu of criminal summons.

Notwithstanding any other provision of this part or § 40-5-102, to the contrary, a judge who is licensed to practice law in this state and elected for an eight-year term of office may, upon a finding of probable cause, issue an arrest warrant in lieu of a criminal summons under any circumstances and regardless of whether any of the exceptions set out in §§ 40-6-205 and 40-6-215 are applicable.






Part 3 - Wiretapping and Electronic Surveillance

§ 40-6-301 - Short title.

This part and §§ 39-13-601 -- 39-13-603 shall be known and may be cited as the "Wiretapping and Electronic Surveillance Act of 1994."



§ 40-6-302 - Legislative purpose.

(a) In order to protect the privacy of wire, oral, and electronic communications, to protect the integrity of court and administrative proceedings, to define, on a uniform basis, the circumstances under which a district attorney general may apply to a court of competent jurisdiction for the interception and use of wire, oral, and electronic communications, to define the circumstances under which a judge in a court of competent jurisdiction may authorize the interception and use of wire, oral and electronic communications, and to prohibit any unauthorized interception or use of those communications, it is necessary for the general assembly to define the circumstances and conditions under which the interception of wire, oral and electronic communications may be lawful. In defining these circumstances, the general assembly seeks to strike a balance between an individual's right to privacy and society's legitimate concern in being protected from criminal activity.

(b) In carrying out illegal activities, criminals often make extensive use of wire, oral and electronic communications. The lawful interception of these communications is an indispensable aid to investigative and law enforcement officials in obtaining evidence of illegal activities. Likewise, it is necessary for the general assembly to safeguard the privacy of innocent persons. Through this part and §§ 39-13-601 -- 39-13-603, the general assembly seeks to prohibit the unauthorized interception of wire, oral and electronic communications and to prohibit the use of illegally obtained wire, oral and electronic communications as evidence in courts and administrative proceedings. The interception of wire, oral or electronic communications, therefore, when no party to the communications has consented to the interception, should be allowed only under compelling circumstances when authorized and supervised by a court of competent jurisdiction and upon a finding of probable cause. Court authorization and supervision ensures that the interception is made only in narrowly defined circumstances and that the information obtained will not be misused. The privacy rights of Tennessee citizens are further protected by limiting the interception of wire, oral, and electronic communications to certain major types of felonies under this code.



§ 40-6-303 - Definitions.

As used in this part and §§ 39-13-601 -- 39-13-603, unless the context otherwise requires:

(1) "Actual damages" means damages given as compensation; damages given as an equivalent for the injury done; damages in satisfaction of, or in recompense for, loss or injury sustained; those damages awarded to a person as compensation, indemnity, or restitution for harm sustained by the person;

(2) "Aggrieved person" means a person who was a party to an intercepted wire, oral or electronic communication, or a person against whom the interception was directed;

(3) "Attorney general and reporter" means the attorney general and reporter of Tennessee;

(4) "Contents," when used with respect to any wire, oral or electronic communication, includes any information concerning the substance, purport or meaning of that communication;

(5) "Court of record" means any circuit or criminal court in the state of Tennessee;

(6) "District attorney general" means the district attorney general of any judicial district where jurisdiction exists to prosecute an offense that is grounds for an intercept order under § 40-6-305, or the judicial district where the interception of communications is to occur;

(7) "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted in whole or in part by the aid of wire, radio, electromagnetic, photooptical or photoelectronic facilities, but does not include:

(A) Any wire or oral communication;

(B) Any communication made through a tone-only paging device; or

(C) Any communication from a "tracking device" as defined in 18 U.S.C. § 3117;

(8) "Electronic communications service" means any service which provides to users of the service the ability to send or receive wire or electronic communications;

(9) "Electronic, mechanical, or other device" means any device or apparatus which can be used to intercept a wire, oral, or electronic communication other than:

(A) Any telephone or telegraph instrument, equipment or facility or any component thereof:

(i) Furnished to the subscriber or user by a provider of wire or electronic service in the ordinary course of business and being used by the subscriber or user in the ordinary course of its business or furnished by the subscriber or user for connection to the facilities of the service and used in the ordinary course of its business;

(ii) Being used by a provider of wire or electronic communication service in the ordinary course of its business; or

(iii) Being used by an investigative or law enforcement officer in the ordinary course of that officer's duties;

(B) A hearing aid or similar device being used to correct sub-normal hearing to not better than normal;

(10) "Electronic storage" means:

(A) Any temporary, intermediate storage of a wire or electronic communication incidental to the electronic transmission of the communication; and

(B) Any storage of communication by an electronic communication service for purposes of backup protection of that communication;

(11) "Intercept" means the aural or other acquisition of the contents of any wire, electronic, or oral communication through the use of any electronic, mechanical, or other device;

(12) "Investigative or law enforcement officer" means:

(A) In all counties having a population in excess of two hundred fifty thousand (250,000), according to the 1990 federal census or any subsequent federal census:

(i) Any officer of the state or a political subdivision of the state, who:

(a) Is empowered by law to conduct investigations of or to make arrests for offenses enumerated in § 40-6-305; and

(b) Has successfully completed a training course on the interception and use of wire, oral and electronic communications approved by the Tennessee peace officer standards and training commission or the Tennessee bureau of investigation; or

(ii) Any attorney authorized by law to prosecute those offenses; and

(B) In all other counties:

(i) An agent of the Tennessee bureau of investigation, who:

(a) Is empowered by law to conduct investigations of or to make arrests for offenses enumerated in § 40-6-305; and

(b) Has successfully completed a training course on the interception and use of wire, oral and electronic communications approved by the bureau; or

(ii) Any attorney authorized by law to prosecute those offenses;

(13) "Judge of competent jurisdiction" means a judge presiding over any court of record as defined in this part and §§ 39-13-601 -- 39-13-603 in the state of Tennessee;

(14) "Oral communication" means any oral communication uttered by a person exhibiting an expectation that the communication is not subject to interception under circumstances justifying that expectation, but "oral communication" does not include any electronic communication;

(15) "Pen register" means a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which the device is attached, but "pen register" does not include any device used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communication services provided by the provider or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business;

(16) "Provider of wire or electronic communications service" means an entity which holds itself out to the public as engaged in the business of transmitting messages through the use of wire communication or electronic communication, as both terms are defined in this section;

(17) "Readily accessible to the general public" means, with respect to a radio communication, that the communication is not:

(A) Scrambled or encrypted;

(B) Transmitted using modulation techniques whose essential parameters have been withheld from the public with the intention of preserving the privacy of the communications;

(C) Carried on a subcarrier or other signal subsidiary to a radio transmission; or

(D) Transmitted over a communication system provided by a common carrier, unless the communication is a tone-only paging system communication;

(18) "Recorded device" means the tangible medium upon which sounds and/or images are recorded or otherwise stored, which includes any original phonograph record, disk, tape, audio or video cassette, wire, film, or other medium now known or later developed on which sounds and/or images are or can be recorded or otherwise stored, or any copy or reproduction which duplicates, in whole or in part, the original; and

(19) "Wire communication" means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection between the point of origin and the point of reception, including the use of such connection in a switching station, furnished or operated by any person engaged as a provider of wire or electronic communications service in providing or operating those facilities for the transmission of communications.



§ 40-6-304 - Order for electronic surveillance -- Application -- Required findings -- Expiration of order -- Recordings -- Evidence -- Motions to suppress.

(a) Each application for an order authorizing the interception of a wire, oral or electronic communication shall be made in writing upon oath or affirmation to a judge of competent jurisdiction in the district where the interception of a wire, oral or electronic communication is to occur, or in any district where jurisdiction exists to prosecute the underlying offense to support an intercept order under § 40-6-305. The application shall state the investigative or law enforcement officer's authority to make the application and shall include the following information:

(1) Identity of the investigative or law enforcement officer making the application, and the district attorney general authorizing the application;

(2) A full and complete statement of the facts and circumstances relied upon by the applicant to justify the applicant's belief that an order should be issued, including:

(A) Details as to the particular offense that has been, is being, or is about to be committed;

(B) A particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted;

(C) A particular description of the type of communications sought to be intercepted; and

(D) The identity of all persons, if known, committing the offense and whose communications are to be or may be intercepted;

(3) A full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous;

(4) A statement of the period of time for which the interception is required to be maintained. If the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter;

(5) A full and complete statement of the facts concerning all previous applications known to the individuals authorizing and making the application, made to any judge for authorization to intercept wire, oral or electronic communications involving any of the same persons, facilities, or places specified in the application, and the action taken by the judge on each application; and

(6) Where the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain results.

(b) The judge may require the applicant to furnish additional testimony or documentary evidence in support of the application.

(c) Upon an application the judge may enter an ex parte order, as requested or as modified, authorizing interception of wire, oral or electronic communications within the district in which the judge is sitting, and outside that district but within the state of Tennessee in the case of a mobile interception device, if the judge determines on the basis of the facts submitted by the applicant that:

(1) There is probable cause for belief that an individual is committing, has committed, or is about to commit a particular offense enumerated in § 40-6-305;

(2) There is probable cause for belief that particular communications concerning that offense will be obtained through the interception;

(3) Normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous; and

(4) There is probable cause for belief that the facilities from which, or the place where, the wire, oral or electronic communications are to be intercepted are being used, or about to be used, in connection with the commission of the offense, or are leased to, listed in the name of, or commonly used by the person.

(d) (1) Each order authorizing the interception of any wire, oral or electronic communication under this part or §§ 39-13-601 -- 39-13-603 shall specify:

(A) The identity of all persons, if known, whose communications are to be or may be intercepted;

(B) The nature and location of the communications facilities as to which, or the place where, authority to intercept is granted;

(C) A particular description of the type of communication sought to be intercepted, and a statement of the particular offense to which it relates;

(D) The identity of the agency authorized to intercept the communications, and the identity of the person authorizing the application; and

(E) The period of time during which the interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained.

(2) An order authorizing the interception of a wire, oral or electronic communication under this part or §§ 39-13-601 -- 39-13-603 shall, upon the request of the applicant, direct that a provider of wire or electronic communication service, landlord, custodian, or other person shall furnish the applicant with all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that the service provider, landlord, custodian, or person is according the person whose communications are to be intercepted. Any provider of wire or electronic communication service, landlord, custodian, or other person furnishing facilities or technical assistance shall be compensated by the applicant for reasonable expenses incurred in providing the facilities or assistance.

(e) No order entered under this section may authorize or approve the interception of any wire, oral or electronic communication for any period longer than is necessary to achieve the objective of the authorization, nor in any event longer than thirty (30) days. The thirty-day period begins on the earlier of the day on which the investigative or law enforcement officer first begins to conduct an interception under the order or ten (10) days after the order is entered. Extensions of an order may be granted, but only upon application for an extension made in accordance with subsection (a) and the court making the findings required by subsection (c). The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted and in no event for longer than thirty (30) days. Every order and extension of an order shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in a way as to minimize the interception of communications not otherwise subject to interception under this part or §§ 39-13-601 -- 39-13-603, and must terminate upon attainment of the authorized objective, or in any event in thirty (30) days. In the event the intercepted communication is in a code or foreign language, and an expert in that code or foreign language is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after interception. An interception under this part or §§ 39-13-601 -- 39-13-603 may be conducted in whole or in part by state personnel, or by an individual operating under a contract with the state, acting under the supervision of an investigative or law enforcement officer authorized to conduct the interception.

(f) (1) The contents of any wire, oral or electronic communication intercepted by any means authorized by this part or §§ 39-13-601 -- 39-13-603 shall, if possible, be recorded on tape or wire or other comparable device. The recording of the contents of any wire, oral or electronic communication under this subsection (f) shall be done in a way as will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order, or extensions of the order, the recordings shall be made available to the judge issuing the order and sealed under the judge's direction. All recordings of wire, oral or electronic communications shall be treated as confidential and shall not be open for inspection by members of the public. Custody of the recordings shall be wherever the judge orders. The recordings shall not be destroyed except upon an order of the issuing judge and in any event shall be kept for ten (10) years; provided, that upon the agreement of the person whose communications were intercepted, or that person's counsel, and the appropriate district attorney general, the issuing judge may order the destruction of all recordings at any time. Duplicate recordings may be made for use or disclosure, pursuant to § 40-6-306(a) and (b) for investigations, upon an order of the issuing judge. All duplicate recordings or written transcripts shall be treated as confidential and shall not be open for inspection by members of the public. Upon an order of the issuing judge, the contents of any wire, oral or electronic communication may be unsealed and used while giving testimony, pursuant to § 40-6-306(c). The presence of the seal provided for by this subsection (f), or a satisfactory explanation for the absence of the seal, shall be a prerequisite for the use or disclosure of the contents of any wire, oral or electronic communication or evidence derived therefrom under § 40-6-306(c). All wire, oral or electronic communications that are not disclosed while giving testimony retain their confidential character and shall not be open for inspection by members of the public. Immediately following duplication or use while giving testimony, the recordings shall be returned to the judge issuing the order and resealed under the judge's direction.

(2) Applications made and orders granted under this section shall be treated as confidential and shall not be open for inspection by members of the public. Applications and orders shall be sealed by the judge and custody shall be wherever the judge directs. The applications and orders shall be disclosed only upon a showing of good cause before a judge of competent jurisdiction and shall not be destroyed except on order of the issuing or denying judge and in any event shall be kept for ten (10) years. Upon the agreement of the person named in the order or application, or that person's counsel, and the appropriate district attorney general, the issuing judge may order the destruction of such applications and orders at any time.

(3) Any violation of this subsection (f) may be punished as contempt of the issuing or denying judge.

(4) Within a reasonable time, but not later than ninety (90) days after the termination of an order of approval under subsections (c) and (d), or an order authorizing an extension under subsection (e), or the denial of an order under subsection (c), the issuing or denying judge shall cause an inventory to be served on the persons named in the order or application and any other parties to intercepted communications as determined by the judge exercising judicial discretion in the interest of justice. The inventory shall include notice of:

(A) The fact of entry of the order or the application;

(B) The date of the entry and the period of authorized interception, or the denial of the application; and

(C) The fact that during the period wire, oral or electronic communications were or were not intercepted.

(5) The judge, upon the filing of a motion, may, in the judge's discretion, make available to the person or the person's counsel for inspection any portions of the intercepted communications, applications and orders as the judge determines to be in the interest of justice. On an ex parte showing of good cause to a judge of competent jurisdiction, the serving of the inventory required by this subsection (f) may be postponed for ninety (90) days. At the end of this period, the judge may allow additional ninety-day extensions, but only on further showing of good cause.

(g) The contents of any intercepted wire, oral or electronic communication or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in a state court unless each party, not less than ten (10) days before the trial, hearing, or proceeding, has been furnished with a copy of the court order, and accompanying application, under which the interception was authorized. This ten-day period may be waived by the judge if the judge finds that it was not possible to furnish the party with the information ten (10) days before the trial, hearing, or proceeding and that the party will not be prejudiced by the delay in receiving the information.

(h) (1) Any aggrieved person in any trial, hearing, or proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the state of Tennessee or a political subdivision of the state may move to suppress the contents of any intercepted wire, oral or electronic communication, or evidence derived therefrom, on the grounds that:

(A) The communication was unlawfully intercepted;

(B) The order of authorization under which it was intercepted is insufficient on its face; or

(C) The interception was not made in conformity with the order of authorization. The motion shall be made before the trial, hearing or proceeding, unless there was no opportunity to make the motion or the person was not aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire, oral or electronic communication, or evidence derived therefrom, shall be treated as having been obtained in violation of this part or §§ 39-13-601 -- 39-13-603. The judge, upon the filing of a motion by the aggrieved person, may, in the judge's discretion, make available portions of the intercepted communication, or evidence derived therefrom, as the judge determines to be in the interest of justice.

(2) In addition to any other right to appeal, the state has the right to appeal from an order granting a motion to suppress made under subdivision (h)(1), or the denial of an application for an order of approval, if the district attorney general certifies to the judge or other official granting the motion or denying the application that the appeal is not taken for purposes of delay. The appeal shall be taken within thirty (30) days after the date the order was entered and shall be diligently prosecuted.



§ 40-6-305 - Interception of communications for evidence of certain crimes.

A district attorney general may apply to a judge of competent jurisdiction for, and the judge may grant, in conformity with § 40-6-304, an order authorizing the interception of wire, oral, or electronic communications by investigative or law enforcement officers having responsibility for the investigation of the offense as to which the application is made when interception may provide evidence of:

(1) The commission of criminal homicide, as defined in § 39-13-201;

(2) Criminal conspiracy, as defined in § 39-12-103, to commit criminal homicide;

(3) The commission of a violation of § 39-17-417(j);

(4) The commission of, or conspiracy to commit, a criminal gang offense by a criminal gang member, as defined in § 40-35-121; or

(5) The commission of trafficking a person for a commercial sex act, as defined in § 39-13-309.



§ 40-6-306 - Disclosure of communications to law enforcement officers.

(a) Any investigative or law enforcement officer who, by any means authorized by this part or §§ 39-13-601 -- 39-13-603, has obtained knowledge of the contents of any wire, oral or electronic communication, or evidence derived therefrom, may disclose such contents to another investigative or law enforcement officer to the extent that disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

(b) Any investigative or law enforcement officer who, by any means authorized by this part or §§ 39-13-601 -- 39-13-603, has obtained knowledge of the contents of any wire, oral or electronic communication or evidence derived therefrom may use the contents to the extent the use is appropriate to the proper performance of the officer's official duties.

(c) Any person who has received, by any means authorized by this part or §§ 39-13-601 -- 39-13-603, any information concerning a wire, oral or electronic communication, or evidence derived therefrom, intercepted in accordance with this part or §§ 39-13-601 -- 39-13-603 may disclose the contents of that communication or derivative evidence while giving testimony under oath or affirmation in any proceeding held under the authority of the state of Tennessee, or a political subdivision of the state, or of the United States, or a political subdivision of the United States.

(d) Nothing in this part or §§ 39-13-601 -- 39-13-603 shall be construed as permitting the interception of a wire, oral or electronic communication that is made privileged by law unless the judge issuing the order for the interception finds probable cause to believe that all parties to the privileged communication are criminally responsible for the commission of a homicide offense, conspiracy to commit a homicide offense or commission of a violation of § 39-17-417(j).

(e) When an investigative or law enforcement officer, while engaged in intercepting wire, oral or electronic communications in the manner authorized in this part, intercepts wire, oral or electronic communications relating to offenses other than those specified in the order of authorization, the contents thereof and evidence derived therefrom, may be disclosed or used as provided in subsections (a) and (b). The contents and any evidence derived therefrom may be used under subsection (c) when authorized by a judge of competent jurisdiction where the judge finds on subsequent application that the contents were otherwise intercepted in accordance with this part or §§ 39-13-601 -- 39-13-603. The application shall be made as soon as practicable after the interception.



§ 40-6-307 - Use of contents in evidence.

Whenever a wire, oral or electronic communication has been intercepted, no part of the contents of the communication and no evidence derived therefrom may be received in evidence in a trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the state of Tennessee, or a political subdivision of the state if the disclosure of that information would be in violation of this part or §§ 39-13-601 -- 39-13-603.



§ 40-6-308 - Reports.

(a) Within thirty (30) days after the expiration of an order or each extension of an order entered under § 40-6-304(c) and (e), or the denial of an order approving an interception, the issuing or denying judge shall report to the attorney general and reporter:

(1) The fact that an order or extension was applied for;

(2) The kind of order or extension applied for;

(3) The fact that the order or extension was granted as applied for, was modified, or was denied;

(4) The period of interceptions authorized by the order and the number and duration of any extensions of the order;

(5) The offense specified in the order or application, or the extension of an order;

(6) The identity of the applying investigative or law enforcement officer or agency making the application and the person authorizing the application; and

(7) The nature of the facilities from which, or the place where, communications were to be intercepted.

(b) In January of each year the attorney general and reporter shall report to the administrative office of the United States courts, the speaker of the senate and the speaker of the house of representatives:

(1) The information required by subdivisions (a)(1)-(7) with respect to each application for an order or extension made during the preceding calendar year;

(2) A general description of the interceptions made under the order or extension, including:

(A) The approximate nature and frequency of incriminating communications intercepted;

(B) The approximate nature and frequency of other communications intercepted;

(C) The approximate number of persons whose communications were intercepted; and

(D) The approximate nature, amount, and cost of the manpower and other resources used in the interceptions;

(3) The number of arrests resulting from interceptions made under the order or extension, and the offenses for which arrests were made;

(4) The number of trials resulting from the interceptions;

(5) The number of motions to suppress made with respect to the interceptions, and the number granted or denied;

(6) The number of convictions resulting from the interceptions and the offenses for which the convictions were obtained and the general assessment of the importance of the interceptions; and

(7) The information required by subdivisions (b)(2)-(6) with respect to orders or extensions obtained in a preceding calendar year.

(c) Whenever an order authorizing interception is entered pursuant to § 40-6-304(c), the order shall require that reports be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Reports shall be made at ten-day intervals, with the first report required on the tenth day after the interception begins or is extended. However, in cases where orders for multiple telephones have been issued by a single judge and pertain to the same investigation, the issuing judge may direct that all progress reports be consolidated into a single report and filed at such times as directed by the judge.



§ 40-6-309 - Application of law.

Notwithstanding any other provision of law to the contrary, this part and §§ 39-13-601 -- 39-13-603 shall govern the interception and use of wire, oral and electronic communications in this state.



§ 40-6-310 - Construction of ambiguous provisions.

Any ambiguity in this part or §§ 39-13-601 -- 39-13-603 shall be resolved in favor of the aggrieved party and against the state.



§ 40-6-311 - Pen register or trap and trace order.

Any circuit or criminal court judge may issue a pen register or trap and trace order pursuant to the provisions and requirements of 18 U.S.C. § 3123 et seq.









Chapter 7 - Arrest

Part 1 - General Provisions

§ 40-7-101 - Persons by whom arrests made.

An arrest may be made either by:

(1) An officer under a warrant;

(2) An officer without a warrant; or

(3) A private person.



§ 40-7-102 - Offense in presence of magistrate.

When a public offense is committed in the presence of a magistrate, the magistrate may, by verbal or written order, command any person to arrest the offender, and then proceed as if the offender had been brought before the magistrate on a warrant of arrest.



§ 40-7-103 - Grounds for arrest by officer without warrant.

(a) An officer may, without a warrant, arrest a person:

(1) For a public offense committed or a breach of the peace threatened in the officer's presence;

(2) When the person has committed a felony, though not in the officer's presence;

(3) When a felony has in fact been committed, and the officer has reasonable cause for believing the person arrested has committed the felony;

(4) On a charge made, upon reasonable cause, of the commission of a felony by the person arrested;

(5) Who is attempting to commit suicide;

(6) At the scene of a traffic accident who is the driver of a vehicle involved in the accident when, based on personal investigation, the officer has probable cause to believe that the person has committed an offense under title 55, chapters 8 and 10. This subdivision (a)(6) shall not apply to traffic accidents in which no personal injury occurs or property damage is less than one thousand dollars ($1,000), unless the officer has probable cause to believe that the driver of the vehicle has committed an offense under § 55-10-401;

(7) Pursuant to § 36-3-619;

(8) Who is the driver of a vehicle involved in a traffic accident either at the scene of the accident or up to four (4) hours after the driver has been transported to a health care facility, if emergency medical treatment for the driver is required and the officer has probable cause to believe that the driver has violated § 55-10-401;

(9) When an officer has probable cause to believe a person has committed the offense of stalking, as prohibited by § 39-17-315;

(10) Who is the driver of a motor vehicle involved in a traffic accident, who leaves the scene of the accident, who is apprehended within four (4) hours of the accident, and the officer has probable cause to believe the driver has violated § 55-10-401; or

(11) Pursuant to § 55-10-119.

(b) If a law enforcement officer has probable cause to believe that a person has violated one (1) or more of the conditions of release imposed pursuant to § 40-11-150, and verifies that the alleged violator received notice of the conditions, the officer shall, without a warrant, arrest the alleged violator regardless of whether the violation was committed in or outside the presence of the officer.

(c) Unless a law enforcement officer has probable cause to believe that an offense has been committed, no officer, except members of the Tennessee highway patrol acting pursuant to § 4-7-104, shall have the authority to stop a motor vehicle for the sole purpose of examining or checking the license of the driver of the vehicle.



§ 40-7-104 - Time of arrest by officer.

Arrests by officers for public offenses may be made on any day and at any time.



§ 40-7-105 - Assistance to officer acting on warrant.

Every person shall aid an officer in the execution of a warrant if the officer requires the person's aid and is present and acting in its execution.



§ 40-7-106 - Notice of authority and grounds for arrest -- Telephone call.

(a) When arresting a person, the officer shall inform the person of the officer's authority and the cause of the arrest, and exhibit the warrant if the officer has one, except when the person is in the actual commission of the offense or is pursued immediately after an escape.

(b) No person under arrest by any officer or private citizen shall be named in any book, ledger or any other record until after the person has successfully completed a telephone call to an attorney, relative, minister or any other person that the person shall choose, without undue delay. One (1) hour shall constitute a reasonable time without undue delay. However, if the arrested person does not choose to make a telephone call, then the person shall be booked or docketed immediately.



§ 40-7-107 - Authority of officer to break in.

To make an arrest, either with or without a warrant, the officer may break open any outer or inner door or window of a dwelling house if, after notice of the officer's office, authority and purpose, the officer is refused admittance.



§ 40-7-108 - Resistance to officer.

(a) A law enforcement officer, after giving notice of the officer's identity as an officer, may use or threaten to use force that is reasonably necessary to accomplish the arrest of an individual suspected of a criminal act who resists or flees from the arrest.

(b) Notwithstanding subsection (a), the officer may use deadly force to effect an arrest only if all other reasonable means of apprehension have been exhausted or are unavailable, and where feasible, the officer has given notice of the officer's identity as an officer and given a warning that deadly force may be used unless resistance or flight ceases, and:

(1) The officer has probable cause to believe the individual to be arrested has committed a felony involving the infliction or threatened infliction of serious bodily injury; or

(2) The officer has probable cause to believe that the individual to be arrested poses a threat of serious bodily injury, either to the officer or to others unless immediately apprehended.

(c) All law enforcement officers, both state and local, shall be bound by this section and shall receive instruction regarding implementation of this section in law enforcement training programs.



§ 40-7-109 - Arrest by private person -- Grounds.

(a) A private person may arrest another:

(1) For a public offense committed in the arresting person's presence;

(2) When the person arrested has committed a felony, although not in the arresting person's presence; or

(3) When a felony has been committed, and the arresting person has reasonable cause to believe that the person arrested committed the felony.

(b) A private person who makes an arrest of another pursuant to §§ 40-7-109 -- 40-7-115 shall receive no arrest fee or compensation for the arrest.



§ 40-7-110 - Arrest by private person -- Time.

A private person may make an arrest for a felony at any time.



§ 40-7-111 - Arrest by private person -- Notice of grounds.

A private person making an arrest shall, at the time of the arrest, inform the person arrested of the cause of the arrest, except when the person is in the actual commission of the offense, or when arrested on pursuit.



§ 40-7-112 - Arrest by private person -- Notice of intention to make arrest -- Use of force to enter dwelling house.

If the person to be arrested has committed a felony, and a private person, after notice of the person's intention to make the arrest, is refused admittance, the arresting person may break open an outer or inner door or window of a dwelling house to make the arrest.



§ 40-7-113 - Disposition of person arrested by private person.

(a) A private person who has arrested another for a public offense shall, without unnecessary delay, take the arrested person before a magistrate or deliver the arrested person to an officer.

(b) An officer may take before a magistrate, without a warrant, any person who, being engaged in the commission of a public offense, is arrested by a bystander and delivered to the officer, and anyone arrested by a private person as provided in §§ 40-7-109 -- 40-7-112, and delivered to the officer.



§ 40-7-114 - Pursuit after escape.

If a person arrested escapes or is rescued, the person from whose custody the arrested person escaped or was rescued may immediately pursue and retake the arrested person at any time and in any place within the state.



§ 40-7-115 - Breaking in to retake escaped prisoner.

To retake the party escaping or rescued, the person pursuing may, after notice of that person's intention and refusal of admittance, break open any outer or inner door or window of a dwelling house.



§ 40-7-116 - Theft -- Detention of suspect by merchant or peace officer.

(a) A merchant, a merchant's employee, or agent or a peace officer who has probable cause to believe that a person has committed or is attempting to commit the offense of theft, as defined in § 39-14-103, may detain that person on or off the premises of the mercantile establishment if the detention is done for any or all of the following purposes:

(1) To question the person, investigate the surrounding circumstances, obtain a statement, or any combination thereof;

(2) To request or verify identification, or both;

(3) To inform a peace officer of the detention of that person, or surrender that person to the custody of a peace officer, or both;

(4) To inform a peace officer, the parent or parents, guardian or other private person interested in the welfare of a minor of the detention and to surrender the minor to the custody of that person; or

(5) To institute criminal proceedings against the person.

(b) Probable cause to suspect that a person has committed or is attempting to commit the offense of theft may be based on, but not limited to:

(1) Personal observation, including observation via closed circuit television or other visual device;

(2) Report of personal observation from another merchant;

(3) Activation of an electronic or other type of mechanical device designed to detect theft; or

(4) Personal observation of dressing rooms, including observation via closed circuit television, two-way mirrors, or other visual devices, shall be limited to observation by a person of the same sex as the person being observed. No observation shall be lawful unless notices are posted in the dressing rooms that monitoring may occur.

(c) A merchant, a merchant's employee or agent, or a peace officer who detains, questions or causes the arrest of any person suspected of theft shall not be criminally or civilly liable for any legal action relating to the detention, questioning or arrest if the merchant, merchant's employee or agent, or peace officer:

(1) Has reasonable grounds to suspect that the person has committed or is attempting to commit theft;

(2) Acts in a reasonable manner under the circumstances; and

(3) Detains the suspected person for a reasonable period of time.

(d) The merchant may use a reasonable amount of force necessary to protect the merchant, to prevent escape of the person detained, or to prevent the loss or destruction of property.

(e) A "reasonable period of time", for the purposes of this section, is a period of time long enough to accomplish the purpose set forth in this section, and shall include any time spent awaiting the arrival of a law enforcement officer or the parents or guardian of a juvenile suspect, if the merchant or the merchant's employee or agent has summoned a law enforcement officer, the parents or a guardian.



§ 40-7-117 - Theft of property valued at more than $500 in retail or wholesale establishments -- Arrest by peace officer without warrant.

Any peace officer may arrest without warrant any person the officer has probable cause for believing has committed theft of property with a value of more than five hundred dollars ($500) in retail or wholesale establishments. "Probable cause," as used in this section, includes, but is not limited to, the statement of a merchant containing facts and circumstances demonstrating that the officer relied on the elements enumerated in § 40-7-116(b).



§ 40-7-118 - Use of citations in lieu of continued custody of an arrested person.

(a) As used in this section, unless the context otherwise requires:

(1) "Citation" means a written order issued by a peace officer requiring a person accused of violating the law to appear in a designated court or governmental office at a specified date and time. The order shall require the signature of the person to whom it is issued;

(2) "Magistrate" means any state judicial officer, including the judge of a municipal court, having original trial jurisdiction over misdemeanors or felonies; and

(3) (A) "Peace officer" means an officer, employee or agent of government who has a duty imposed by law to:

(i) Maintain public order;

(ii) Make arrests for offenses, whether that duty extends to all offenses or is limited to specific offenses; and

(iii) Investigate the commission or suspected commission of offenses; and

(B) "Peace officer" also includes an officer, employee or agent of government who has the duty or responsibility to enforce laws and regulations pertaining to forests in this state.

(b) (1) A peace officer who has arrested a person for the commission of a misdemeanor committed in the peace officer's presence, or who has taken custody of a person arrested by a private person for the commission of a misdemeanor, shall issue a citation to the arrested person to appear in court in lieu of the continued custody and the taking of the arrested person before a magistrate. If the peace officer is serving an arrest warrant or capias issued by a magistrate for the commission of a misdemeanor, it is in the discretion of the issuing magistrate whether the person is to be arrested and taken into custody or arrested and issued a citation in accordance with this section in lieu of continued custody. The warrant or capias shall specify the action to be taken by the serving peace officer who shall act accordingly.

(2) (A) This subsection (b) does not apply to an arrest for the offense of driving under the influence of an intoxicant as prohibited by § 55-10-401, unless the offender was admitted to a hospital, or detained for medical treatment for a period of at least three (3) hours, for injuries received in a driving under the influence incident.

(B) This subsection (b) does not apply to any misdemeanor offense for which § 55-10-207 or § 55-12-139 authorizes a traffic citation in lieu of arrest, continued custody and the taking of the arrested person before a magistrate.

(3) A peace officer may issue a citation to the arrested person to appear in court in lieu of the continued custody and the taking of the arrested person before a magistrate if a person is arrested for:

(A) The offense of theft which formerly constituted shoplifting, in violation of § 39-14-103;

(B) Issuance of bad checks, in violation of § 39-14-121;

(C) Use of a revoked or suspended driver license in violation of § 55-50-504, § 55-50-601 or § 55-50-602;

(D) Assault or battery as those offenses are defined by common law, if the officer believes there is a reasonable likelihood that persons would be endangered by the arrested person if a citation were issued in lieu of continued physical custody of the defendant; or

(E) Prostitution, in violation of § 39-13-513, if the arresting party has knowledge of past conduct of the defendant in prostitution or has reasonable cause to believe that the defendant will attempt to engage in prostitution activities within a reasonable period of time if not arrested.

(c) No citation shall be issued under this section if:

(1) The person arrested requires medical examination or medical care, or if the person is unable to care for the person's own safety;

(2) There is a reasonable likelihood that the offense would continue or resume, or that persons or property would be endangered by the arrested person;

(3) The person arrested cannot or will not offer satisfactory evidence of identification, including the providing of a field-administered fingerprint or thumbprint which a peace officer may require to be affixed to any citation;

(4) The prosecution of the offense for which the person was arrested, or of another offense, would thereby be jeopardized;

(5) A reasonable likelihood exists that the arrested person will fail to appear in court;

(6) The person demands to be taken immediately before a magistrate or refuses to sign the citation;

(7) The person arrested is so intoxicated that the person could be a danger to the person's own self or to others;

(8) There are one (1) or more outstanding arrest warrants for the person; or

(9) The person is subject to arrest pursuant to § 55-10-119.

(d) In issuing a citation, the officer shall:

(1) Prepare a written order which shall include the name and address of the cited person, the offense charged and the time and place of appearance;

(2) Have the offender sign the original and duplicate copy of the citation. The officer shall deliver one (1) copy to the offender and retain the other; and

(3) Release the cited person from custody.

(e) By accepting the citation, the defendant agrees to appear at the arresting law enforcement agency prior to trial to be booked and processed. Failure to so appear is a Class A misdemeanor.

(f) If the person cited fails to appear in court on the date and time specified or fails to appear for booking and processing prior to the person's court date, the court shall issue a bench warrant for the person's arrest.

(g) Whenever a citation has been prepared, delivered and filed with a court as provided in this section, a duplicate copy of the citation constitutes a complaint to which the defendant shall answer. The duplicate copy shall be sworn to by the issuing officer before any person authorized by law to administer oaths.

(h) Nothing in this section shall be construed to affect a peace officer's authority to conduct a lawful search even though the citation is issued after arrest.

(i) Any person who intentionally, knowingly or willfully fails to appear in court on the date and time specified on the citation or who knowingly gives a false or assumed name or address commits a Class A misdemeanor, regardless of the disposition of the charge for which the person was originally arrested. Proof that the defendant failed to appear when required constitutes prima facie evidence that the failure to appear is willful.

(j) Whenever an officer makes a physical arrest for a misdemeanor and the officer determines that a citation cannot be issued because of one (1) of the eight (8) reasons enumerated in subsection (c), the officer shall note the reason for not issuing a citation on the arrest ticket. An officer who, on the basis of facts reasonably known or reasonably believed to exist, determines that a citation cannot be issued because of one (1) of the eight (8) reasons enumerated in subsection (c) shall not be subject to civil or criminal liability for false arrest, false imprisonment or unlawful detention.

(k) (1) Each citation issued pursuant to this section shall have printed on it in large, conspicuous block letters the following:

NOTICE: FAILURE TO APPEAR IN COURT ON THE DATE ASSIGNED BY THIS CITATION OR AT THE APPROPRIATE POLICE STATION FOR BOOKING AND PROCESSING WILL RESULT IN YOUR ARREST FOR A SEPARATE CRIMINAL OFFENSE WHICH IS PUNISHABLE BY A JAIL SENTENCE OF ELEVEN (11) MONTHS AND TWENTY-NINE (29) DAYS AND/OR A FINE OF UP TO TWO THOUSAND FIVE HUNDRED DOLLARS ($2,500).

(2) Each person receiving a citation under this section shall sign this citation indicating the knowledge of the notice listed in subdivision (k)(1). The signature of each person creates a presumption of knowledge of the notice and a presumption of intent to violate this section if the person should not appear as required by the citation.

(3) Whenever there are changes in the citation form notice required by this subsection (k), a law enforcement agency may exhaust its existing supply of citation forms before implementing the new citation forms.

(l) This section shall govern all aspects of the issuance of citations in lieu of the continued custody of an arrested person, notwithstanding any provision of Rule 3.5 of the Tennessee Rules of Criminal Procedure to the contrary.

(m) In cases in which:

(1) The public will not be endangered by the continued freedom of the suspected misdemeanant;

(2) The law enforcement officer has reasonable proof of the identity of the suspected misdemeanant; and

(3) There is no reason to believe the suspected misdemeanant will not appear as required by law,

the general assembly finds that the issuance of a citation in lieu of arrest of the suspected misdemeanant will result in cost savings and increased public safety by allowing the use of jail space for dangerous individuals and/or felons and by keeping officers on patrol. Accordingly, the general assembly encourages all law enforcement agencies to so utilize misdemeanor citations and to encourage their personnel to use those citations when reasonable and according to law.



§ 40-7-119 - Strip searches restricted.

(a) As used in this section, "strip search" means having an arrested person remove or arrange some or all of the person's clothing so as to permit a visual inspection of the genitals, buttocks, anus, female breasts or undergarments of the arrested person.

(b) No person arrested for a traffic, regulatory or misdemeanor offense, except in cases involving weapons, a controlled substance or controlled substance analogue, shall be strip searched unless there is reasonable belief that the individual is concealing a weapon, a controlled substance, a controlled substance analogue or other contraband.



§ 40-7-120 - Release citations for misdemeanants.

(a) As used in this section, except as otherwise specifically indicated:

(1) "Citation" means a written order issued by a sheriff requiring a person accused of violating the law to appear in a designated court at a specified date and time. The order shall require the signature of the person to whom it is issued; and

(2) "Magistrate" means any state judicial officer, including the judge of a municipal court, having original trial jurisdiction over misdemeanors or felonies.

(b) A sheriff or sheriff's designee may, at a county jail, issue a release citation to any person who has been arrested for a violation of law which is punishable as a misdemeanor and who has been booked and processed for that violation.

(c) The citation shall demand the person cited to appear in court at a stated time and place, and it shall state the name and address of the person cited, the name of the issuing sheriff and the offense charged. The time specified on the citation to appear shall be as fixed by the sheriff issuing the citation.

(d) The citation shall be executed in triplicate, the original to be delivered to the court specified in the citation, one (1) copy to be given to the person cited, and one (1) copy to be retained by the sheriff issuing the citation. The original citation delivered to the court shall be sworn to by the issuing sheriff before a magistrate or official lawfully assigned that duty by a magistrate. The person cited shall signify the person's acceptance of the citation and the person's agreement to appear in court as directed by signing the original citation.

(e) Whenever a release citation has been prepared, accepted and the original citation delivered to the court as provided in this section, the original citation delivered to the court shall constitute a complaint to which the person cited must answer, and neither the arresting officer nor the sheriff issuing the citation shall be required to file any other affidavit of complaint with the court.

(f) The signature of the person cited shall create a presumption of knowledge of notice to appear and a presumption of intent to violate this section if the person should not appear as required by the citation.

(g) The citation shall give notice to the person cited that the person's failure to appear as ordered is punishable as a separate misdemeanor offense. Each citation issued pursuant to this section shall have printed on it in large, conspicuous block letters, the following:

NOTICE: FAILURE TO APPEAR IN COURT ON THE DATE ASSIGNED BY THIS CITATION WILL RESULT IN YOUR ARREST FOR A SEPARATE CRIMINAL OFFENSE WHICH IS PUNISHABLE BY A JAIL SENTENCE OF UP TO SIX (6) MONTHS AND/OR A TWO HUNDRED FIFTY DOLLAR ($250) FINE.

(h) Any person who intentionally, knowingly or willfully fails to appear in court on the date and time specified on the citation commits a separate misdemeanor offense, regardless of the disposition of the charge for which the person was originally arrested, and upon conviction shall be punished by imprisonment in the county jail or workhouse for not more than six (6) months, or by a fine of not more than two hundred fifty dollars ($250) or, in the discretion of the court, by both imprisonment and fine. Proof that the defendant failed to appear when required constitutes prima facie evidence that the failure to appear is willful.

(i) If the person cited fails to appear in court on the date and time specified, the court may issue a bench warrant for the person's arrest.

(j) Nothing in this section shall be construed to affect a sheriff's authority to conduct a lawful search even though the citation is issued after arrest.

(k) No citation shall be issued under this section if:

(1) The person arrested requires medical examination or medical care, or if the person is unable to care for the person's own safety;

(2) A reasonable likelihood exists that the arrested person will fail to appear in court;

(3) The person demands to be taken immediately before a magistrate or refuses to sign the citation;

(4) The person arrested is so intoxicated that the person could pose a danger to the person's own self or to others;

(5) There are one (1) or more outstanding arrest warrants for the person;

(6) There is a reasonable likelihood that the offense would continue or resume, or that persons or property would be endangered by the arrested person;

(7) The person arrested cannot or will not offer satisfactory evidence of identification, including the providing of a field-administered fingerprint or thumbprint which a peace officer may require to be affixed to any citation; and

(8) The prosecution of the offense for which the person was arrested, or of another offense, would thereby be jeopardized.

(l) This section governs all aspects of the issuance of release citations to an arrested person, notwithstanding any provision of Rule 3.5 of the Tennessee Rules of Criminal Procedure to the contrary.

(m) No sheriff may issue a release citation as authorized in this section after the issuance of a mittimus.

(n) This section is intended to be in addition and supplemental to § 40-7-118, and shall not be construed to supersede that section as it existed on July 1, 1989.

(o) This section does not apply to any county having a metropolitan form of government with a population of more than four hundred seventy thousand (470,000), according to the 1980 federal census or any subsequent federal census.



§ 40-7-121 - Body cavity searches -- Warrant requirement -- Waiver -- Liability.

(a) As used in this section, unless the context otherwise requires, "body cavity search" means an inspection, probing or examination of the inside of a person's anus, vagina or genitals for the purpose of determining whether the person is concealing evidence of a criminal offense, a weapon, a controlled substance, a controlled substance analogue or other contraband.

(b) No person shall be subjected to a body cavity search by a law enforcement officer or by another person acting under the direction, supervision or authority of a law enforcement officer unless the search is conducted pursuant to a search warrant issued in accordance with Rule 41 of the Tennessee Rules of Criminal Procedure.

(c) The issue of whether a person subjected to a body cavity search consented to the search is irrelevant and shall not be considered in determining whether the search was a valid one under this section, unless the consent is in writing on a preprinted form and contains the following language:

Waiver of Warrant Requirement and Consent to Search Body Cavities

I knowingly and voluntarily consent to have my body cavities searched immediately by law enforcement personnel in the manner provided by the laws of Tennessee. By signing this consent form, I knowingly and voluntarily waive my right to require that a warrant be obtained from an appropriate judge or magistrate before my body cavities are searched.

I understand that a body cavity search may involve both visual and physical probing into my genitals and anus.

I understand that I would not be prejudiced or penalized by declining to give my consent to be searched in this manner.

(d) Nothing in this section shall be construed as amending or altering the relevant statutory and common law with regard to strip searches that do not meet the definition of a "body cavity search."

(e) This section shall not apply to a body cavity search conducted pursuant to a written jail or prison security procedures policy if the policy requires such a search at the time it was conducted.

(f) A law enforcement officer who conducts or causes to be conducted a body cavity search in violation of this section, and the governmental entity employing that officer, shall be subject to a civil cause of action as now provided by law.

(g) Body cavity searches conducted pursuant to this section must be performed by a licensed physician or a licensed nurse.

(h) No physician, registered nurse, or licensed practical nurse, acting at the written request of a law enforcement officer with a search warrant, written waiver or consent to perform a body cavity search, shall incur any civil or criminal liability as a result of the search or examination, except for any damages or criminal liability that may result from the negligence, gross negligence, willful misconduct or unlawful conduct of the person conducting the examination or search. Neither the hospital nor other employer of health care professionals, acting at the written request of a law enforcement officer with a search warrant, written waiver or consent to perform a body cavity search, shall incur any civil or criminal liability, except for negligence, gross negligence, willful misconduct or unlawful conduct, as a result of the act of examination or search.



§ 40-7-122 - Fee for booking and processing of persons subject to arrest or summons.

In addition to any other fees the sheriff is entitled to demand and receive in accordance with § 8-21-901, a county legislative body may vote to impose an additional fee of not more than ten dollars ($10.00) for the booking and processing of each person subject to arrest or summons. The fee shall be collected at the same time and in the same manner as other fees are collected by a sheriff in accordance with title 8, chapter 21, part 9. The fee shall not be charged to any person determined by the court to be indigent.



§ 40-7-123 - Development of standardized written procedure of verifying citizenship status.

(a) The Tennessee peace officer standards and training commission shall develop a standardized written procedure for verifying the citizenship status of individuals who are arrested, booked, or confined for any period in a county or municipal jail or detention facility and reporting to the appropriate immigration and customs enforcement detention and removal operations field office those individuals who may be in violation of the Immigration and Naturalization Act, as compiled in 8 U.S.C § 1101 et seq.

(b) When a person is arrested, booked or confined for any period in the jail of the county or any municipality, the keeper of the jail shall utilize the above-referenced procedure to verify the citizenship status of each arrested, booked, or otherwise confined individual and report those individuals to the appropriate immigration and customs enforcement detention and removal operations field office if the keeper of the jail determines that the individual is in violation of the Immigration and Naturalization Act, or if such status cannot be determined.

(c) This section shall not apply to any county or municipality that has entered into and is operating under a memorandum of understanding with the United States department of homeland security concerning enforcement of federal immigration laws.

(d) This section shall not apply to any county or municipality while it participates in the United States immigration and customs enforcement criminal alien program (CAP).



§ 40-7-124 - Immunity from prosecution for possession of drug paraphernalia when officers alerted of presence of hypodermic needle or other sharp objects prior to search.

(a) Before searching a person, a person's premises, or a person's vehicle, a law enforcement officer may ask the person whether the person is in possession of a hypodermic needle or other sharp object that may cut or puncture the officer, or whether a hypodermic needle or other sharp object is on the premises or in the vehicle to be searched. If there is a hypodermic needle or other sharp object on the person, on the person's premises, or in the person's vehicle, and the person alerts the law enforcement officer of such before the search, the person shall not be charged with or prosecuted for possession of drug paraphernalia for the hypodermic needle or other sharp object.

(b) Subsection (a) does not apply to any other drug paraphernalia that may be present and found during the search.






Part 2 - Uniform Law on Fresh Pursuit

§ 40-7-201 - Short title.

This part shall be known and may be cited as the "Uniform Law on Fresh Pursuit."



§ 40-7-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Fresh pursuit" includes fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony;

(A) It also includes the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there is reasonable ground for believing that a felony has been committed;

(B) "Fresh pursuit" does not necessarily imply instant pursuit, but pursuit without unreasonable delay; and

(2) "State" includes the District of Columbia.



§ 40-7-203 - Power of officers from other states to arrest.

(a) Any member of a duly organized state, county or municipal peace unit of another state, who enters this state in fresh pursuit, and continues within this state in that fresh pursuit, of a person in order to arrest the person on grounds that the person is believed to have committed a felony in that other state, shall have the same authority to arrest and hold the person in custody as has any member of any duly organized state, county or municipal peace unit of this state to arrest and hold in custody a person on the ground that the person is believed to have committed a felony in this state.

(b) This section shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.



§ 40-7-204 - Examination by magistrate.

(a) If an arrest is made in this state by an officer of another state in accordance with § 40-7-203, the officer shall, without unnecessary delay, take the person arrested before a magistrate who shall conduct a hearing for the purpose of determining the lawfulness of the arrest.

(b) If the magistrate determines that the arrest was lawful, the magistrate shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the governor of this state, or admit the person to bail for that purpose.

(c) If the magistrate determines that the arrest was unlawful, the magistrate shall discharge the person arrested.



§ 40-7-205 - Certification of law to other states.

It is the duty of the secretary of state to certify a copy of this part to the executive department of each of the states of the United States.









Chapter 8 - Rewards for Apprehension

§ 40-8-101 - Offer of reward by governor.

(a) The governor is authorized to offer a reward for information leading to the apprehension, arrest and conviction of a person or persons who have committed, attempted to commit or conspired to commit a criminal offense in this state. Any reward offered shall not exceed the following amounts for the following classification of offenses:

(1) Fifty thousand dollars ($50,000) for an offense that is classified as a Class A or B felony; and

(2) Five thousand dollars ($5,000) for an offense that is classified as a Class C, D or E felony.

(b) The fifty-thousand-dollar and five-thousand-dollar reward maximums imposed by subsection (a) shall apply only to state appropriated funds. The governor may increase the amount of any reward offered by use of funds from the reward pool fund created in this part.

(c) When the governor offers a reward pursuant to this section, the governor may place any reasonable conditions upon collection of the reward as the governor deems advisable or necessary.



§ 40-8-102 - Reward for persons obstructing railroad tracks.

The governor shall, when officially informed that an obstruction has been placed upon any railroad track by any person, for the purpose of derailing the locomotive, tender or cars, offer a reward for the offender's apprehension and conviction.



§ 40-8-103 - Conditions for reward.

(a) No person is entitled to the reward offered under §§ 40-8-101 and 40-8-102 until the offender is delivered to the civil authority, and confined in jail or admitted to bail.

(b) No person is entitled to the reward unless the offender is apprehended within five (5) years from the date of the governor's proclamation, and before the prosecution of the offense is barred by lapse of time.



§ 40-8-104 - Payment of reward.

The reward will be paid by the state treasurer, upon the warrant of the commissioner of finance and administration, by order of the governor, drawn in favor of the person who may, in the opinion of the governor, be entitled to the reward.



§ 40-8-105 - Reward pool fund.

The governor is authorized to establish and administer a "reward pool fund" which shall be a special account in the state general fund. All monetary donations or gifts made by private citizens and corporations for the purpose of offering a reward or enhancing a state-funded reward offered pursuant § 40-8-101, for information leading to the apprehension, arrest and conviction of a person or persons who have committed, attempted to commit or conspired to commit a criminal offense in this state shall be deposited in the reward pool fund and invested for the benefit of the fund by the state treasurer pursuant to § 9-4-603. Amounts in the fund shall not revert to the general fund of the state but shall, together with interest income credited to the fund, remain available for expenditure in subsequent fiscal years. The governor shall have the sole discretion to determine if and how much of the fund shall be offered in a particular criminal case. However, if the donor places any lawful restrictions or instructions on use of the donation at the time it is given, those restrictions or instructions shall be honored.






Chapter 9 - Uniform Criminal Extradition Act

§ 40-9-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Criminal Extradition Act."



§ 40-9-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Executive authority" includes the governor, and any person performing the functions of governor in a state other than this state;

(2) "Governor" includes any person performing the functions of governor by authority of the law of this state; and

(3) "State," referring to a state other than this state, refers to any other state or territory organized or unorganized of the United States.



§ 40-9-103 - Warrant of arrest for crime in another state.

Whenever any person within this state is charged on the oath of any credible person before any judge or other magistrate of this state with the commission of a crime in any other state, and, except in cases arising under § 40-9-113, with having fled from justice; or whenever a complaint has been made before any judge or other magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in that other state and that the accused has been charged in that other state with the commission of the crime, and, except in cases arising under § 40-9-113, has fled therefrom and is believed to have been found in this state, the judge or magistrate shall issue a warrant directed to the sheriff of the county in which the oath or complaint is filed directing the sheriff to apprehend the person charged, wherever the person may be found in this state, and bring the person before the issuing judge or magistrate or any other judge, court or magistrate who may be conveniently accessible to the place where the arrest may be made, to answer the charge or complaint and affidavit. A certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.



§ 40-9-104 - Arrest without warrant for felony in another state.

The arrest of a person may be lawfully made by an officer or a private citizen without a warrant upon reasonable information that the accused stands charged in the courts of another state with a crime punishable by death or imprisonment for a term exceeding one (1) year; but when so arrested, the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against the person under oath setting forth the ground for the arrest as in § 40-9-103. Thereafter, the person's answer shall be heard as if the person had been arrested on a warrant.



§ 40-9-105 - Commitment awaiting extradition.

If, from the examination before the judge or magistrate, it appears that the person held is the person charged with having committed the crime alleged and that the person probably committed the crime, and, except in cases arising under § 40-9-113, that the person has fled from justice, the judge or magistrate must commit the person to jail by a warrant reciting the accusation for a time specified in the warrant as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused gives bail as provided in § 40-9-106, or until the accused is legally discharged.



§ 40-9-106 - Admission to bail.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, the judge or magistrate must admit the person arrested to bail by bond or undertaking, with sufficient sureties, and in any sum that the judge or magistrate deems proper, for the person's appearance before the judge or magistrate at a time specified in the bond or undertaking, and for the person's surrender, to be arrested upon the warrant of the governor of this state.



§ 40-9-107 - Forfeiture of bail.

If the prisoner is admitted to bail, and fails to appear and surrender according to the condition of the person's bond, the court, by proper order, shall declare the bond forfeited. Recovery may be had on the bond in the name of the state as in the case of other bonds or undertakings given by the accused in criminal proceedings within this state.



§ 40-9-108 - Disposition of prisoner on expiration of time specified in warrant of commitment -- No discharge pending proceedings before governor.

(a) If the accused is not arrested under warrant of the governor by the expiration of the time specified in the warrant, bond or undertaking, the judge or magistrate may discharge the accused or recommit the accused to a further day, or may again take bail for the accused's appearance and surrender, as provided in § 40-9-106; and at the expiration of the second period of commitment, or if the accused has been bailed and appeared, according to the terms of the bond or undertaking, the judge or magistrate may either discharge the accused, or require the accused to enter into a new bond or undertaking, to appear and surrender at another day.

(b) Whenever any fugitive from justice awaiting extradition to another state files a protest or requests a hearing before the governor of this state, prior to the returning of the fugitive to the other state, no judge or court in this state shall have the authority to order the release or discharge of the fugitive, pending the final disposition of the extradition proceeding before the governor. Likewise, the surety on any bail or appearance bond shall not be released from liability until final disposition of the matter by the governor of this state.



§ 40-9-109 - Governor's duty to cause arrest and extradition of fugitives.

Subject to the qualifications of this chapter and the provisions of the Constitution of the United States controlling, and acts of congress in pursuance of the United States Constitution, it is the duty of the governor of this state to have arrested and delivered up to the executive authority of any other state any person charged in that state with treason, a felony or another crime, who has fled from justice and is found in this state.



§ 40-9-110 - Contents of demands from other states.

No demand for the extradition of a person charged with a crime in another state shall be recognized by the governor unless in writing and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereon. The indictment, information or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy must be authenticated by the executive authority making the demand, which shall be prima facie evidence of its truth.



§ 40-9-111 - Investigation by prosecuting officer.

When a demand is made upon the governor of this state by the executive authority of another state for the surrender of a person so charged with a crime, the governor may call upon the attorney general and reporter or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to the governor the situation and circumstances of the person so demanded, and whether the person ought to be surrendered.



§ 40-9-112 - Allegations required in demand for extradition.

A warrant of extradition must not be issued unless the documents presented by the executive authority making the demand show that:

(1) Except in cases arising under § 40-9-113, the accused was present in the demanding state at the time of the commission of the alleged crime, and thereafter fled from the state;

(2) The accused is now in this state; and

(3) The accused is lawfully charged by indictment found or by information filed by a prosecuting officer and supported by affidavit to the facts, or by affidavit made before a magistrate in that state, with having committed a crime under the laws of that state, or that the accused has been convicted of a crime in that state and has escaped from confinement or broken parole.



§ 40-9-113 - Acts resulting in crime in state in which accused is not present.

The governor of this state may surrender, on demand of the executive authority of any other state, any person in this state charged in that other state in the manner provided in § 40-9-112 with committing an act in this state, or in a third state, intentionally resulting in crime in the state whose executive authority is making the demand. The provisions of this chapter not otherwise inconsistent shall apply to such cases, notwithstanding that the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.



§ 40-9-114 - Guilt or innocence not inquired into.

The guilt or innocence of the accused as to the crime of which the accused is charged may not be inquired into by the governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as provided in this chapter shall have been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.



§ 40-9-115 - Demand for person held on charge of crime in Tennessee.

If a criminal prosecution has been instituted against the person under the laws of this state and is still pending, the governor, at the governor's discretion, either may surrender the person on the demand of the executive authority of another state, or may hold the person until the person has been tried and discharged, or convicted and punished in this state.



§ 40-9-116 - Issuance of warrant of arrest.

If the governor decides that the demand should be complied with, the governor shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to a sheriff, marshal, coroner or other person whom the governor may think fit to entrust with the execution of the arrest warrant. The warrant must substantially recite the facts necessary to the validity of its issuance.



§ 40-9-117 - Recall or reissuance of warrant.

The governor may recall the governor's warrant of arrest, or may issue another warrant whenever the governor deems proper.



§ 40-9-118 - Authority given by governor's warrant.

(a) The warrant shall authorize the officer or other person to whom directed to arrest the accused at any place where the accused may be found within the state and to command the aid of all sheriffs and other peace officers in the execution of the warrant, and to deliver the accused, subject to this chapter, to the duly authorized agent of the demanding state.

(b) Whether the prisoner or fugitive so charged is bound to appear before any court, committed to jail or discharged, any person authorized by the warrant of the governor of this state may at any time take the accused person or fugitive into custody, and the apprehension shall immediately be a discharge of the bond or other proceeding, if there is one pending in any court of this state.

(c) Every officer or other person empowered to make the arrest shall have the same authority in arresting the accused to command assistance in the arrest, as sheriffs and other officers have by law in the execution of any criminal process directed to them, with the same penalties against those who refuse their assistance.



§ 40-9-119 - Information to person arrested -- Habeas corpus.

No person arrested upon a warrant shall be delivered over to the agent whom the executive authority demanding the person has appointed to receive the person, unless the person has been informed of the demand made for surrender and of the crime with which the person is charged, and that the person has the right to demand legal counsel. If the prisoner, the prisoner's friends or counsel shall state that the person or they desire to test the legality of the arrest, the prisoner shall be taken forthwith before a judge of a court of record in this state, who shall fix a reasonable time to be allowed the prisoner within which to apply for a writ of habeas corpus. When the writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the public prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the agent of the demanding state.



§ 40-9-120 - Confinement of prisoner en route.

The officer or person executing the governor's warrant of arrest or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail of any county or city through which the prisoner may pass. The keeper of the county or city jail must receive and safely keep the prisoner until the person having charge of the prisoner is ready to proceed on the person's route, that person being chargeable with the expense of keeping.



§ 40-9-121 - Demand for fugitive from Tennessee.

(a) The governor of this state may demand of the executive authority of any other state or territory, any fugitive from justice, or other person charged with treason, felony or other crime in this state and may appoint an agent to demand and receive the person and return the person to this state.

(b) When it is desired to have returned to this state a person charged in this state with a crime, and the person is imprisoned or is held under criminal proceedings then pending against the person in another state or territory, or the District of Columbia, the governor of this state may agree with the executive authority of the other state or territory for the extradition of the person before the conclusion of the proceedings or the person's term of sentence in the other state or territory, or the District of Columbia, upon condition that the person be returned to the other state or territory at the expense of this state as soon as the prosecution in this state is terminated.

(c) The governor of this state may also surrender on demand of the executive authority of any other state or territory, any person in this state who is charged in the manner provided in this chapter with having violated the laws of the state or territory whose executive authority is making the demand, even though the person left the demanding state involuntarily.



§ 40-9-122 - Warrant to agent to return prisoner.

Whenever the governor of this state demands a person charged with a crime in this state from the chief executive of any other state, or from the chief justice or an associate justice of the supreme court of the District of Columbia authorized to receive such demand under the laws of the United States, the governor shall issue a warrant under the seal of this state, to some agent, commanding the agent to receive the person so charged if delivered to the agent and convey the person to the proper officer of the county in this state in which the offense was committed.



§ 40-9-123 - Application for requisition of person charged with crime.

When the return to this state of a person charged with a crime in this state is required, the district attorney general, for the county in which the offense is committed, shall present to the governor written application for a requisition for the return of the person charged. The application shall state the name of the person so charged; the crime charged against the person; the approximate time, place and circumstances of its committal; and the state in which the accused is believed to be, including the location of the accused therein at the time the application is made. The application shall also certify that in the opinion of the district attorney general the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.



§ 40-9-124 - Application for requisition of escapee, bail jumper, parole violator, probationer, or community corrections violator.

When the return to this state is required for a person who has been convicted of a felony in this state and has escaped from confinement, broken the terms of the person's bail, court-ordered probation, probation pursuant to § 40-35-501(a)(3), or has escaped from or broken the terms of a sentence to any community based alternative to incarceration pursuant to chapter 36 of this title, the district attorney general for the county in which the offense was committed, the director of probation and parole, or the warden of the institution or sheriff of the county from which the escape was made, shall present to the governor a written application for a requisition for the return of the escaped person, in which application shall be stated the name of the person, the crime of which the person was convicted, the circumstances of the person's escape from confinement or placement in the community-based alternative to incarceration, or of the breach of the terms of the person's bail, any form of probation, or parole, and the state in which the person is believed to be, including the location of the person therein at the time application is made. In the case of an application for requisition for escape from, or a breach in the terms of a sentence to, a community based alternative to incarceration, only the district attorney general for the county in which the original offense was committed or the county in which the escape occurred shall have the authority to file the application with the governor.



§ 40-9-125 - Form and contents of application.

(a) The application shall be verified by affidavit, shall be executed in triplicate and shall be accompanied by three (3) certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the magistrate, stating the offense with which the accused is charged.

(b) The prosecuting officer may also attach any other affidavits and other documents in triplicate as the officer deems proper to be submitted with the application.

(c) One (1) copy of the application with the action of the governor indicated by endorsement thereof, and one (1) of the certified copies of the indictment or complaint or information and affidavit, shall be filed in the office of the secretary of state to remain of record in that office.

(d) The other two (2) copies of all papers shall be forwarded with the governor's requisition.



§ 40-9-126 - Expenses paid by state.

(a) (1) The demanding agent appointed by the governor under § 40-9-121 to return any fugitive from justice under this chapter to this state for trial in the proper county in which the offense is alleged to have been committed or to other proper official or prison, as the case may be, is authorized to employ a guard or escort sufficient to so return the fugitive from justice to this state and contract the other expenses as are absolutely required in performing the duties of the agent.

(2) In no event shall more than one (1) person be named or designated as demanding agent in any extradition proceeding and only one (1) person shall be paid expenses in returning any fugitive to this state.

(3) An alternate agent may be named and designated, who shall be authorized to go and return the fugitive only when the original demanding agent named or designated is unable to make the trip and return the fugitive.

(4) No guard or escort shall be authorized, and no expenses for a guard or escort shall be paid, unless a request for a guard or escort is set forth and certified to by the district attorney general in the written application for the issuance of requisition papers as now authorized under §§ 40-9-123 -- 40-9-125.

(b) (1) Except as provided in § 40-9-127, all of the costs and expenses incurred in the return of any fugitive from justice to this state under this chapter shall be paid out of the treasury of the state of Tennessee on the certificate of the governor by the warrant of the commissioner of finance and administration.

(2) The costs and expenses incurred, subsequent to the issuance of the warrant or requisition by the governor of Tennessee when the demanding agent is unable to return the fugitive from justice to this state under this chapter, after making a bona fide effort to do so, shall be paid in the manner provided for in subdivision (b)(1).

(c) (1) The mileage reimbursement for the demanding agent who returns the fugitive shall be the same as the reimbursement received by a state employee using a personal vehicle for the convenience of the state, in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter and all other actual and necessary expenses.

(2) "All other actual and necessary expenses" means and includes the actual expenses for meals and lodging for the demanding agent, alternate agent, guard, escort and the fugitive, plus any other actual expense that the demanding agent might be required to pay in the responding state as a prerequisite to the release of custody of the fugitive to the demanding agent. It also means and includes other items and the costs of those items as now allowed or which may be allowed regular employees of the state of Tennessee under current or subsequent state travel regulations.

(3) The mileage travel allowance shall include all miles traveled both inside or outside this state. No separate travel allowance shall be allowed any guard, escort or fugitive unless the travel is made by public transportation and in that event the actual cost of the public transportation will be reimbursed to the agent, guard or escort.

(4) No mileage travel allowance will be paid unless the personal automobile of the agent is actually used in travel.

(5) Any municipality or other governmental agency in this state which may own, lease or contract for the use of an airplane for the purpose of air travel facilities, and the airplane facilities are used in going after and returning any fugitive from another state, shall be reimbursed the cost of the plane fare for the demanding agent, alternate agent, guard and fugitive in the amount as may be charged by any regular commercial airline, plus other expenses as may be necessary for meals, lodging and the actual expenses incurred in going to and from the airport.

(d) (1) The demanding agent shall make out an itemized statement of the agent's actual and necessary expenses as to the number of miles traveled, including the compensation to be paid any guard and swear to those expenses.

(2) The itemized statement in subdivision (d)(1) shall be submitted to the governor of this state as a condition precedent to the certificate by the governor directing the payment of the account.

(3) Payment to the guard shall be by separate warrant based on the certificate of the governor.



§ 40-9-127 - Expenses paid by county.

(a) When a warrant is sworn before any general sessions judge or any indictment returned by a grand jury, charging any person with a felonious crime and the person has absconded beyond the borders of this state, and on authority of the district attorney general, then the county mayor of the county in which the crime has been committed shall pay to the sheriff or to one (1) officer named by the district attorney general of the county who has gone for the person the same mileage allowance received by a state employee using a personal vehicle for the convenience of the state in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter for each mile necessarily traveled in going and coming, both inside and outside the state of Tennessee, and reasonable expenses for meals and lodging. The person so designated shall be known as the "demanding agent," and shall be empowered to contract with another person to accompany the demanding agent on the trip and to serve as guard, the person having been first approved in writing by the authorities who appointed the demanding agent. Only the demanding agent shall be paid the mileage allowance, as provided in this subsection (a), with only the actual expenses of the guard being paid. When the guard travels with the demanding agent in the personal automobile of the demanding agent, or in any automobile belonging to any political subdivision or agency, no allowance will be granted the guard for transportation expense, and when commercial transportation is used, then only the actual cost of fare.

(b) The demanding agent shall be reimbursed the actual money expended by the demanding agent for transportation costs of the fugitive with no reimbursement being allowed when the fugitive is returned in the personal automobile of the demanding agent and only actual cost of fare for the fugitive when a commercial carrier is used. The demanding agent shall further be reimbursed reasonable expenses of meals and lodging for the fugitive, plus any and all costs, paid by the agent, that are imposed by the responding state as a prerequisite to release of custody of the fugitive to the demanding agent.

(c) Upon the sheriff's or named officer's return, the sheriff or officer shall give to each official named in this section an itemized statement supported with receipts for each item of expense and make a sworn affidavit covering all expenditures. The receipt of the sheriff or named officer so returning the fugitive charged with a felonious crime shall be a voucher for the amount thereof of the chair of the board of county commissioners in the sheriff's settlement with the county; provided, that no designation by the county mayor shall be necessary to authorize the sheriff or named officer to act and draw pay under this section, and that the county mayor shall have no power to designate any person. The officers named by the district attorney general of the county shall not exceed two (2); one (1) to be designated as demanding agent and one (1) to be designated as guard, for each fugitive returned under this section.

(d) In this section, "reasonable expenses" are determined to be in close cost proximity as allowed state employees in the pamphlet, "State of Tennessee -- Comprehensive Travel Regulations."

(e) This section shall apply only when the case is actually tried by a jury, or the defendant pleads guilty.

(f) All sums paid by any county or the county mayor, to the sheriff or named officer for returning an absconding felon shall be certified to the clerk of the criminal court of the county and all sums then to be assessed as part of the costs of the court in the case.



§ 40-9-128 - Trial for crimes not specified in requisition.

After a person has been brought back to this state upon extradition proceedings, the person may be tried in this state for other crimes which the person may be charged with having committed here, as well as that specified in the requisition for the person's extradition.



§ 40-9-129 - Construction of chapter.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 40-9-130 - Waiver.

(a) Nothing in this chapter shall be deemed to constitute a waiver by this state of its right, power or privilege to try a demanded person for a crime committed within this state, or of its right, power or privilege to regain custody of a person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this state, nor shall any proceedings had under this chapter which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any way whatsoever.

(b) In the event that the return of a person imprisoned or held under criminal proceedings pending against the person in this state, is requested by another state or territory, by a demand made upon the governor of this state by the executive authority of the other state or territory in the manner provided in this chapter, the governor of this state may, without waiving the rights, power, privileges or jurisdiction of this state in any way, enter into an agreement with the executive authority of the other state or territory for the extradition of the person to the other state or territory, before the conclusion of such proceedings or the person's term of sentence in this state, with or without the condition that at a time agreed upon by the governor of this state and the executive authority of the other state or territory, the person returned to the other state or territory shall be returned to this state. This agreement shall provide that the expense of returning a person to the other state or territory and of returning a person from the other state or territory to this state, if applicable, shall be paid by the other state or territory.

(c) Any waiver of extradition from this state to another state or territory for the purposes of trial, sentence or punishment in the other state or territory, made by a person imprisoned or held under criminal proceedings pending against the person in this state, shall include a waiver of extradition for the return of a person to this state from the other state or territory for trial, sentence or punishment in this state on the charges against the person at the time of the execution of this waiver, at any time agreed upon by the governor of this state and executive authority of the other state or territory, at the time of this waiver or any later time.






Chapter 10 - Preliminary Examination

§ 40-10-101 - Notice of charge and right to counsel.

When the defendant is brought before a magistrate upon arrest, either with or without a warrant, on a charge of having committed a public offense, the magistrate shall immediately inform the defendant of the offense with which the defendant is charged, and of the defendant's right to aid of counsel in every stage of the proceedings.



§ 40-10-102 - Time allowed to procure counsel.

The magistrate shall allow the defendant a reasonable time to send for counsel, and, if necessary, shall adjourn the examination for that purpose.



§ 40-10-103 - Separation and exclusion of witnesses.

The magistrate may make any orders on the examination, in reference to keeping the witnesses separate and apart, or excluding the witnesses during the examination of other witnesses or of the defendant, that the magistrate may think best for the attainment of justice, and shall, on demand of either party, put all witnesses under the rule.



§ 40-10-104 - Bail.

If the defendant is committed to jail for a bailable offense, the magistrate shall endorse on the commitment the amount of the bail required, and sign the endorsement. The sheriff of the county to which the defendant is committed may discharge the defendant, upon the defendant giving sufficient bail in the sum required, and make immediate return to the court to which the defendant is bound to appear of the bail bond or undertaking.



§ 40-10-105 - Election by prisoner to perform hard labor.

(a) The defendant, if charged with a misdemeanor and ordered to be committed to the county jail, may elect to perform hard labor for the county pending trial.

(b) It is the duty of the magistrate committing the defendant to inform the defendant of the right to make an election for hard labor, and of the advantages accruing by that election; and if the defendant so elects, the magistrate shall make an order allowing the defendant to do so and shall certify that election to the court at which the defendant is required to appear.

(c) It is the duty of the sheriff to carry every person in the sheriff's custody charged with a misdemeanor before the judge of the court of general sessions within twenty-four (24) hours after receiving the person into custody. It is the duty of the judge to inform the prisoner of the prisoner's right to make an election for hard labor and of the advantages accruing to the prisoner by that election; and if the prisoner elects to perform hard labor, the judge shall make an order allowing the prisoner to do so and shall certify that election to the court at which the prisoner is required to appear. If the prisoner is convicted when tried, it is the duty of the court in determining punishment to take into consideration the amount of labor performed by the defendant; and if the defendant is acquitted, the net amount so earned by the defendant under the election to perform hard labor shall be delivered to the defendant by the county trustee, who shall take the defendant's receipt therefor, which shall be the defendant's voucher.

(d) This section shall apply only to counties as may, by a majority vote of the county legislative bodies at a regular or special session, elect to avail themselves of the right to the labor of a defendant.

(e) The earnings of a defendant under this section shall be the same as that of a misdemeanant inmate and shall be paid to the county trustee and held by the trustee until the final disposition of the prosecution. If the defendant is convicted, it shall be applied by the trustee as the hire of convicts is applied.



§ 40-10-106 - Reports on elections to perform hard labor.

(a) It is the duty of such magistrate to render to the grand jury of the county on the first day of each jury session of the court, a statement in writing and under oath, of the name of each defendant charged with a misdemeanor committed to the county jail by the magistrate, the date of conviction, and whether or not the magistrate gave the defendant the information required by § 40-10-105.

(b) It is the duty of the sheriff to render to the grand jury of the sheriff's county, on the first day of each jury session of the court, a statement in writing and under oath, of the name of every person charged with a misdemeanor coming into the sheriff's custody since the sheriff's last preceding statement, when the sheriff received the defendant, and when the sheriff carried the defendant before the judge of the court of general sessions, as provided in § 40-10-105.

(c) It is the duty of the judge of the court of general sessions to render to the grand jury of the county on the first day of each jury session of the circuit or criminal court, a statement in writing and under oath, of the name of each defendant brought before the judge by the sheriff under § 40-10-105, of the date when the defendant was so brought before the judge, and whether or not the judge gave the defendant the information required by § 40-10-105.



§ 40-10-107 - Bond of witnesses.

On holding the defendant to answer, the magistrate shall take from each material witness examined by the magistrate on the part of the state a written undertaking, in the sum of two hundred fifty dollars ($250), to appear and testify, at the court at which the defendant is required to answer, on the second day of the term.



§ 40-10-108 - Form of bond.

The undertaking entered into pursuant to § 40-10-107 may be in substance as follows:

Click here to view form



§ 40-10-109 - Increase of bond -- Surety.

Whenever the magistrate has good cause to believe that a witness for the prosecution will not appear to testify, the magistrate may require the witness to enter into a similar undertaking in a larger sum and with sufficient security.



§ 40-10-110 - Minors as witnesses.

Minors, being material witnesses for the prosecution, may also be required, in the discretion of the magistrate, to procure sureties who will undertake for their appearance to testify, or the magistrate may issue subpoenas and have those minors instantly summoned to appear and testify.



§ 40-10-111 - Commitment of witnesses.

Any witness required to enter into an undertaking, with or without security, shall, on failure or refusal, be committed to jail.



§ 40-10-112 - Bail of witnesses.

In case of commitment pursuant to § 40-10-111, the magistrate shall state in the commitment the amount of the undertaking and whether security is required. The witness shall be discharged by the sheriff on entering into the undertaking as required.



§ 40-10-113 - Magistrates acting in association.

Any magistrate to whom information is made, or before whom any defendant is brought, may associate with the magistrate one (1) or more magistrates of the same grade, and the powers and duties in this chapter prescribed may be executed and performed by them.



§ 40-10-114 - Waiver of preliminary hearing -- Objection by state.

The preliminary hearing may not be waived by the defendant if the state makes a timely objection, for good cause shown, to the defendant's request for waiver.






Chapter 11 - Bail

Part 1 - Admission to Bail

§ 40-11-101 - Short title.

Sections 40-11-101 -- 40-11-144 shall be known as and may be cited as the "Release from Custody and Bail Reform Act of 1978."



§ 40-11-102 - Bailable offenses.

Before trial, all defendants shall be bailable by sufficient sureties, except for capital offenses where the proof is evident or the presumption great. After conviction, defendants are bailable as provided by § 40-11-113, § 40-11-143 or both.



§ 40-11-103 - Methods of release.

(a) Sections 40-11-101 -- 40-11-144 shall be supplemental to the laws providing for and regulating professional bail bondsmen, who may continue to secure the bail bonds provided for in §§ 40-11-101 -- 40-11-144, but only as provided for in § 40-11-122, and consistently with all other laws and regulations pertaining to those laws.

(b) Nothing in §§ 40-11-101 -- 40-11-144 shall prevent the release of a person charged with a traffic violation under the terms and conditions of §§ 40-11-145 and 40-11-146.



§ 40-11-104 - Authority to release defendants.

(a) Any magistrate may release the defendant on the defendant's own recognizance pursuant to § 40-11-115 or § 40-11-116 or admit the defendant to bail pursuant to § 40-11-117 or § 40-11-122 at any time prior to or at the time the defendant is bound over to the grand jury. The trial court may release the defendant on the defendant's own recognizance pursuant to § 40-11-115, admit the defendant to bail under § 40-11-116, § 40-11-117 or § 40-11-122, or alter bail or other conditions of release pursuant to § 40-11-144 at any time prior to conviction or thereafter, except where contrary to law.

(b) When a defendant has been released to appear as directed by the officer setting bail, and such defendant fails to appear as ordered, any new bail set shall be posted only pursuant to § 40-11-118 or § 40-11-122.



§ 40-11-105 - Right to bail -- Bail by clerk -- Maximum amounts.

(a) (1) When the defendant has been arrested or held to answer for any bailable offense, the defendant is entitled to be admitted to bail by the committing magistrate, by any judge of the circuit or criminal court, or by the clerk of any circuit or criminal court; provided, that if admitted to bail by the clerk of any circuit or criminal court, the defendant has a right to petition the judge of the circuit or criminal court if the defendant feels that the bail set is excessive, and shall be given notice of this fact by the clerk.

(2) The clerk of any circuit or criminal court may only admit the defendant to bail when the judge is not present in the court and the clerk reasonably believes that the judge will not be present within three (3) hours after the defendant has been committed to the county or city jail, following arrest.

(b) Except as provided in subsection (c), in no event may a clerk set the amount of bail in excess of:

(1) One thousand dollars ($1,000) if the defendant is charged with a misdemeanor;

(2) Ten thousand dollars ($10,000) if the defendant is charged with a felony that does not involve a crime committed against a person;

(3) Fifty thousand dollars ($50,000) if the defendant is charged with a felony that involves a crime committed against a person; or

(4) One hundred thousand dollars ($100,000) if the defendant is charged with some form of homicide.

(c) A clerk may set the amount of bail in excess of the listed amounts in subsection (b) if the defendant is deemed a risk of flight pursuant to § 40-11-118.



§ 40-11-106 - Authority to take bail -- Appeal.

(a) If bail has been set, any sheriff, any magistrate or other officer having authority to admit to bail in the county where the defendant is arrested, confined or legally surrendered may take bail in accordance with the provisions of §§ 40-11-101 -- 40-11-144 and release the defendant to appear as directed by the officer setting bail. The sheriff or peace officer shall give a numbered receipt to the defendant to mandate an accounting for the bail so taken and within a reasonable time deposit the bail with the clerk of the court having jurisdiction of the offense.

(b) (1) Under this part, it is the responsibility of the sheriff or judicial commissioner to determine the sufficiency of the surety and validity of any bond, and once a sheriff or judicial commissioner has taken bail under this subsection (b), that action shall be presumed to be valid. Once a sheriff or judicial commissioner has taken bail or refused to take bail, the jurisdiction of the court having jurisdiction of the offense shall be limited to the issue of whether the sheriff or judicial commissioner has abused discretion. A surety which meets the requirements of § 40-11-122(1) or (2) shall be deemed sufficient if it is certified by the circuit court clerk of the county where the defendant resides to the sheriff, magistrate, or other appropriate officer in the county where the defendant was arrested, confined or legally surrendered.

(2) However, any defendant, claiming that a sheriff or judicial commissioner has acted arbitrarily or capriciously, may, by motion, file an appeal to the court having jurisdiction of the offense. Upon appeal, it is the court's duty to determine whether the sheriff or judicial commissioner has acted arbitrarily or capriciously.

(3) This subsection (b) shall not be used to prevent a commercial bonding agency from posting bond for any individual when the commercial bondsman has previously been approved and authorized to make bonds and the bondsman has been so authorized by the presiding judge.

(c) Before the sheriff, magistrate or other officer admits to bail and releases a defendant who is arrested for any kidnapping offense involving a hostage or victim, the releasing authority shall make all reasonable and diligent efforts to notify the hostage or victim of the alleged offense that the defendant has been admitted to bail and is being released. If the hostage or victim is under the age of eighteen (18) or otherwise unavailable, the releasing authority shall make all reasonable and diligent efforts to notify the family, if any, of the hostage or victim that the defendant is being released.



§ 40-11-107 - Taking bail before commitment.

The committing magistrate or the city court clerk of any incorporated municipality or city or that person's deputies, before whom a defendant is brought for examination on a warrant of arrest, are authorized to take bail, either for the defendant's appearance for examination or for the defendant's appearance at court to answer the charge.



§ 40-11-108 - Taking bail after commitment.

If the defendant is committed to jail in default of bail, the committing magistrate or sheriff or the city court clerk of any incorporated municipality or city or the person's deputies may take bail at any time thereafter, for defendant's appearance at the court having cognizance of the offense.



§ 40-11-109 - Taking bail after indictment.

After indictment, the sheriff, upon executing the capias or writ of arrest, may take bail from the defendant for the defendant's appearance to answer the charge.



§ 40-11-110 - Bail for material witness.

(a) If it appears by affidavit that the testimony of a person is material in any criminal proceeding and if it is shown that the witness has refused or will refuse to respond to process, the court may require the witness to give bail under § 40-11-117 or § 40-11-122 for appearance as a witness, in an amount fixed by the court.

(b) If the person fails to give bail, the court may commit the person to the custody of the sheriff, pending final disposition of the proceeding in which the testimony is needed, may order the person's release if the person has been detained for an unreasonable length of time, and may modify at any time the requirement as to bail.

(c) If the person does not comply with the conditions of the bail bond, the court having jurisdiction shall enter an order declaring the bail to be forfeited as provided in § 40-11-120 or § 40-11-139.



§ 40-11-111 - Bail for persons under disability.

(a) Individuals who are unable to perform activities of daily living as the result of a severe and persistent mental illness, or individuals who have been adjudicated mentally incompetent, or infants, need not personally make the deposit or execute the bail bond as may be required under §§ 40-11-101 -- 40-11-144, but the deposit and execution may be made for such individuals by anyone found by the sheriff or clerk taking the bond to be a responsible substitute.

(b) For the purposes of this section, an individual shall be considered to have a severe and persistent mental illness if:

(1) Such individual has a psychiatric diagnosis or symptoms consistent with a psychiatric diagnosis as specified in the latest edition of the American Psychiatric Association Diagnostic and Statistical Manual; and

(2) Such individual has delusions, hallucinations, extremely disorganized thinking or other significant disruptions of consciousness, memory, and perception that are not attributable solely to the acute effects of alcohol or other drugs; and

(3) Such individual has a documented medical history of the items listed in subdivisions (b)(1) and (2).

(c) For purposes of this section, unless the context otherwise requires:

(1) "Delusions" means fixed, clearly false beliefs; and

(2) "Hallucinations" means clearly erroneous perceptions of reality.



§ 40-11-112 - Arrest warrant issued for failure to comply with conditions.

Upon an increase in the amount of bail required or the defendant's failure to comply with any condition of a bail bond or recognizance release, the court having jurisdiction at the time of the increase or failure shall declare a forfeiture and may issue a warrant for the arrest of the defendant.



§ 40-11-113 - Admission to bail pending appeal.

(a) (1) In the cases in which the defendant may be admitted to bail upon appeal, the order admitting the defendant to bail may be made either by the court wherein the judgment was rendered, or the judge of the rendering court, by the court of criminal appeals, or any judge of the court of criminal appeals, or by the supreme court, or any supreme court justice.

(2) In any case in which any person has been admitted to bail following the person's arrest or indictment, the bail bond, security or cash deposit shall continue and be valid and binding pending any trial proceeding and appellate review, and no additional or new bail shall be required unless ordered by the court wherein the judgment of the conviction was rendered, or the judge of the rendering court, or by the court of criminal appeals, or any judge of the court of criminal appeals, or by the supreme court, or any supreme court judge.

(3) Nothing in this section shall prevent any of the rendering courts, the court of criminal appeals or the supreme court or any judge or justice of those courts from reducing or increasing the amount of bail required pending appellate review.

(4) If any person admitted to bail pending appeal is indicted for or convicted of a separate felony offense while released on bail, the bail shall be revoked and the defendant committed immediately.

(b) If a defendant is convicted of first degree murder, a Class A felony or a violation of §§ 39-11-117, 39-12-205, 39-13-304, 39-13-402, 39-13-503, 39-13-504, 39-14-404, 39-15-402, 39-17-107, 39-17-417(b), 39-17-417(c)(1), 39-17-417(i), 39-17-1004(b) or 39-17-1005, the judge shall revoke bail immediately, notwithstanding sentencing hearings, motions for a new trial, or related post-guilt determination hearings.

(c) If the defendant is convicted of any other felony offense, the judge may revoke bail immediately, notwithstanding sentencing hearings, motions for a new trial and related post-guilt determination hearings.

(d) Before a judge admits to bail pending appeal and releases a defendant who is convicted of any kidnapping offense, for which bail is authorized, involving a hostage or victim, the judge shall make all reasonable and diligent efforts to notify the hostage or victim of the offense that the defendant has been admitted to bail pending appeal and is being released. If the hostage or victim is under eighteen (18) years of age or is otherwise unavailable, the judge shall make all reasonable and diligent efforts to so notify the family, if any, of the hostage or victim.



§ 40-11-114 - Contents of written undertaking.

(a) Bail, when not given in open court, is given by a written undertaking, containing the conditions of release, the agreement of the defendant to appear in the court having jurisdiction of the offense as directed by the court and/or an amount to be paid for nonappearance, signed by the defendant, and if made under § 40-11-122(2), signed also by court-approved and sufficient surety or sureties. The written undertaking must be approved by the officer taking it.

(b) An electronically transmitted facsimile copy of a written undertaking shall have the same legal effect as the original written undertaking. An electronically transmitted facsimile copy of a written undertaking signed by the defendant shall have the same legal effect as the written undertaking signed by the defendant.



§ 40-11-115 - Release on recognizance or unsecured bond -- Factors considered.

(a) Any person charged with a bailable offense may, before a magistrate authorized to admit the person to bail, be ordered released pending trial on the person's personal recognizance or upon the execution of an unsecured appearance bond in an amount specified by the magistrate.

(b) In determining whether or not a person shall be released as provided in this section and that a release will reasonably assure the appearance of the person as required, the magistrate shall take into account:

(1) The defendant's length of residence in the community;

(2) The defendant's employment status and history, and financial condition;

(3) The defendant's family ties and relationships;

(4) The defendant's reputation, character and mental condition;

(5) The defendant's prior criminal record, including prior releases on recognizance or bail;

(6) The identity of responsible members of the community who will vouch for defendant's reliability;

(7) The nature of the offense and the apparent probability of conviction and the likely sentence, insofar as these factors are relevant to the risk of nonappearance; and

(8) Any other factors indicating the defendant's ties to the community or bearing on the risk of willful failure to appear.



§ 40-11-116 - Conditions on release.

(a) If a defendant does not qualify for a release upon recognizance under § 40-11-115, then the magistrate shall impose the least onerous conditions reasonably likely to assure the defendant's appearance in court.

(b) If conditions on release are found necessary, the magistrate may impose one (1) or more of the following conditions:

(1) Release the defendant into the care of some qualified person or organization responsible for supervising the defendant and assisting the defendant in appearing in court. This supervisor shall maintain close contact with the defendant, assist the defendant in making arrangements to appear in court, and, where appropriate, accompany the defendant to court. The supervisor shall not be required to be financially responsible for the defendant, nor to forfeit money in the event the defendant fails to appear in court. The department of correction and its officers are not to be considered an appropriate qualified organization or person under this section;

(2) Impose reasonable restrictions on the activities, movements, associations and residences of the defendant; and/or

(3) Impose any other reasonable restriction designed to assure the defendant's appearance, including, but not limited to, the deposit of bail pursuant to § 40-11-117.



§ 40-11-117 - Bail security required.

Absent a showing that conditions on a release on recognizance will reasonably assure the appearance of the defendant as required, the magistrate shall, in lieu of the conditions of release set out in § 40-11-115 or § 40-11-116, require bail to be given.



§ 40-11-118 - Execution and deposit -- Bail set no higher than necessary -- Factors considered -- Bonds and sureties.

(a) Any defendant for whom bail has been set may execute the bail bond and deposit with the clerk of the court before which the proceeding is pending a sum of money in cash equal to the amount of the bail. Upon depositing this sum, the defendant shall be released from custody subject to the conditions of the bail bond. Bail shall be set as low as the court determines is necessary to reasonably assure the appearance of the defendant as required.

(b) In determining the amount of bail necessary to reasonably assure the appearance of the defendant while at the same time protecting the safety of the public, the magistrate shall consider the following:

(1) The defendant's length of residence in the community;

(2) The defendant's employment status and history and financial condition;

(3) The defendant's family ties and relationships;

(4) The defendant's reputation, character and mental condition;

(5) The defendant's prior criminal record, record of appearance at court proceedings, record of flight to avoid prosecution or failure to appear at court proceedings;

(6) The nature of the offense and the apparent probability of conviction and the likely sentence;

(7) The defendant's prior criminal record and the likelihood that because of that record the defendant will pose a risk of danger to the community;

(8) The identity of responsible members of the community who will vouch for the defendant's reliability; however, no member of the community may vouch for more than two (2) defendants at any time while charges are still pending or a forfeiture is outstanding; and

(9) Any other factors indicating the defendant's ties to the community or bearing on the risk of the defendant's willful failure to appear.

(c) (1) Whenever a court's judgment includes the requirement that the defendant pay a fine or cost, the court may require that the payment of the fine or cost be secured by surety bond or other appropriate undertaking if such defendant has a history of past due fines and costs. A parent, guardian or other responsible party may be permitted to act as surety in order to guarantee the payment of the fine or cost.

(2) Notwithstanding any other provision of law to the contrary, unless the surety executes a bond or agreement which specifically makes the surety liable for the fine, cost, or restitution, no surety shall be held liable for the fine, cost or restitution without the surety's consent.

(d) (1) When the court is determining the amount and conditions of bail to be imposed upon a defendant, the court shall consider the use of special conditions for the defendant, including, but not limited to, the conditions set out in subdivision (d)(2), if the defendant is charged with a violation of § 39-13-106, § 39-13-213(a)(2), § 39-13-218 or § 55-10-401, and the defendant has one (1) or more prior convictions for a violation of § 39-13-106, § 39-13-213(a)(2), § 39-13-218 or § 55-10-401.

(2) The special conditions the court shall consider pursuant to subdivision (d)(1) are:

(A) The use of ignition interlock devices;

(B) The use of transdermal monitoring devices or other alternative alcohol monitoring devices;

(C) The use of electronic monitoring with random alcohol or drug testing; or

(D) Pretrial residency in an in-patient alcohol or drug rehabilitation center.

(3) As used in this subsection (d), "court" includes any person authorized by § 40-11-106 to take bail.

(e) After an inquiry pursuant to § 40-7-123 into the citizenship status of a defendant who is arrested for causing a traffic accident resulting in either the death or serious bodily injury, as defined in § 55-50-502, of another while driving without a valid driver license and evidence of financial responsibility as required by § 55-12-139, if it is determined that the defendant is not lawfully present in the United States, when determining the amount of bail, the defendant may be deemed a risk of flight.

(f) (1) If the judge or magistrate determines that a person charged with vehicular assault under § 39-13-106, vehicular homicide under § 39-13-213(a)(2), or aggravated vehicular homicide under § 39-13-218 on or after July 1, 2015, has a prior alcohol-related conviction, the use of a transdermal monitoring device shall be a condition of the person's bail agreement.

(2) All expenses associated with a person being subject to a transdermal monitoring device as a condition of bail shall be paid by that person. If the person believes there are legitimate medical reasons why the person is unable to be subject to the order, those reasons may be presented at the person's first appearance before a general sessions court judge or judge of a court of record. After hearing from the person subject to monitoring, the judge may waive, modify, or affirm an order requiring that person to be subject to transdermal monitoring.

(3) The offender shall choose an entity from a list approved by the court to provide, administer, and monitor the transdermal device ordered as a condition of bail. However, any entity placed on the approved list must have the ability to monitor the person's device on a daily basis and report any violation to the court having jurisdiction over the person's case by no later than the business day next following the violation. The person on bail shall remain subject to transdermal monitoring for the duration of the time the person is released on bail, unless the judge or magistrate specifically provides otherwise.

(4) If the report from the transdermal monitoring entity to the judge indicates that the person being monitored violated the conditions of release, the judge may issue a capias for the person's arrest for violation of bond conditions.

(5) As used in this subsection (f):

(A) "Alcohol-related conviction" means the person has been convicted prior to the instant conviction of a violation of § 39-13-213(a)(2), § 39-13-106, § 39-13-218, or § 55-10-401; and

(B) "Transdermal monitoring device" means any device or instrument that is attached to the person, designed to automatically test the alcohol or drug content in a person by contact with the person's skin at least once per one-half (1/2) hour regardless of the person's location, and which detects the presence of alcohol or drugs and tampering, obstructing, or removing the device.

(g) (1) If a person is required as a special bond condition to submit to monitoring pursuant to subdivisions (d)(2)(A) - (C), subsection (f), § 40-11-150, or § 40-11-152, it is a Class B misdemeanor:

(A) For that person to knowingly tamper with, remove, or vandalize the monitoring device; or

(B) For any person to knowingly aid, abet, or assist a person in tampering with, removing, or vandalizing a monitoring device.

(2) If an entity monitoring the device becomes aware that there has been an attempt to either tamper with, disable, remove, or otherwise make the device ineffective, or if the bonding agent becomes aware the person has violated any bond condition ordered by the court, then the entity monitoring the device shall promptly give notice of the violation to the court with jurisdiction over the person and the surety of the person's bail bond.

(3) The court shall take such action as the case may require, including, but not limited to, the revocation of bail. Additionally, the violation also constitutes a grounds for surrender under § 40-11-132.



§ 40-11-119 - Return of deposit to defendant.

If the conditions of the bail bond have been performed and the defendant has been discharged from all obligations in the cause, the clerk of the court shall return to the defendant, unless the court orders otherwise, the entire sum which had been deposited.



§ 40-11-120 - Forfeiture of defendant's bail deposit.

If the defendant released upon recognizance under § 40-11-115 or posting bail bond under § 40-11-118 does not comply with the conditions of the bail bond, the court having jurisdiction shall enter an order declaring the bail to be forfeited. Notice of the order or forfeiture shall be mailed forthwith by the clerk to the defendant at the defendant's last known address. If the defendant does not appear and surrender to the court having jurisdiction within thirty (30) days from the date of the forfeiture or, within that period, satisfy the court that appearance and surrender by the defendant are impossible and not the defendant's fault, the court shall enter judgment for the state against the defendant for the amount of the bail and costs of the court proceedings. The deposit made in accordance with § 40-11-118 shall be applied to payment of the judgment and costs. Any balance of the judgment and costs may be enforced and collected in the same manner as a judgment entered in a civil action.



§ 40-11-121 - Judgment for fine and costs -- Deposit applied to payment.

If a judgment for fine and court costs, or either, is entered in the prosecution of a cause in which a deposit had been made by defendant, the deposit shall be applied to the payment of the judgment.



§ 40-11-122 - Bail bond secured by real estate or sureties.

In lieu of the bail deposit provided for in § 40-11-118, any defendant for whom bail has been set may execute a bail bond which may be secured as provided in this section. The bail bond may be secured by:

(1) Real estate situated in this state with nonexempt unencumbered equity owned by the defendant or the defendant's surety worth one and one-half (11/2) times the amount of bail set. If the bail bond is secured by real estate, the defendant or the defendant's surety shall execute a deed of trust conveying the real estate in trust to the clerk who shall immediately file the deed of trust in the office of the register of the county in which the real estate is situated. The costs of preparation of the deed of trust and recordation shall be paid by the defendant;

(2) A written undertaking signed by the defendant and at least two (2) sufficient sureties, and approved by the magistrate or officer. Sureties under this section shall not be professional bondsmen or attorneys; or

(3) A solvent corporate surety or sureties or a professional bail bondsman as approved, qualified or regulated by §§ 40-11-101 -- 40-11-144 and part 3 of this chapter. No bond shall be approved unless the surety on the bond appears to be qualified.



§ 40-11-123 - Sufficiency of sureties -- Evidence.

(a) Each of the sureties shall be worth the amount expressed in the undertaking, subject to the execution; but the court, magistrate or officer in taking bail may allow more than two (2) sureties to justify severally in amounts less than that expressed in the undertaking, if the whole qualification is equivalent to two (2) sufficient sureties.

(b) The district attorney general, or the court, magistrate or officer, may examine the sureties on oath touching their sufficiency, in any manner that the district attorney general, or the court, magistrate or officer may deem proper. The court or magistrate may also receive other testimony, either for or against the sufficiency of sureties.



§ 40-11-124 - List of approved and qualified professional bondsmen -- Certification required -- Rules concerning qualifications.

(a) The clerk, sheriff, municipal courts and other inferior courts shall have available a list of professional bondsmen or other sureties approved and qualified as solvent by the courts of record with criminal jurisdiction within the county. These approved lists shall be provided by the judges of those courts. No undertaking shall be accepted unless the professional bondsman or other surety is so certified as approved.

(b) In counties having a population of seven hundred seventy thousand (770,000) or more, according to the 1980 federal census or any subsequent federal census, the rules concerning the qualifications of bail bond companies as established by the criminal court of record shall be applicable in any inferior court in the county. The clerk of any such inferior court shall have the duty and the responsibility to enforce the rules.



§ 40-11-125 - Approval of bondsmen withheld, withdrawn or suspended.

(a) In addition to the requirements of part 3 of this chapter regulating professional bondsmen, approval of a professional bondsman or other surety may be withheld, withdrawn or suspended by any court if, after investigation, it appears that a bondsman:

(1) Has been guilty of violating any of the laws of this state relating to bail bonds;

(2) Has a final judgment of forfeiture entered against the bondsman which remains unsatisfied;

(3) Is guilty of professional misconduct as described in § 40-11-126; or

(4) If applying for approval as a professional bondsman, has been convicted in any state of the United States of two (2) or more misdemeanors which are equivalent to Tennessee Class A or Class B misdemeanors; provided, however, that the misdemeanor convictions shall have occurred within five (5) years of the date the application for approval is filed.

(b) Any court withholding, withdrawing or suspending a bondsman or other surety under this section shall notify the bondsman in writing of the action taken, accompanied by a copy of the charges resulting in the court's action. If, within twenty (20) days after notice, the bail bondsman or surety files a written answer denying the charges or setting forth extenuating circumstances, the court shall call a hearing within a reasonable time for the purpose of taking testimony and evidence on any issues of fact made by the charges and answer. The court shall give notice to the bail bondsman, or to the insurer represented by the bondsman, of the time and place of the hearing. The parties shall have the right to produce witnesses, and to appear personally with or without representation by counsel. If, upon a hearing, the court determines that the bail bondsman is guilty as alleged in the charges, the court shall thereupon withhold, withdraw or suspend the bondsman from the approved list, or suspend the bondsman for a definite period of time to be fixed in the order of suspension.

(c) The clerk of the court and the sheriff of the county shall be notified of the action of the court and the offending bondsman stricken from the approved list.

(d) Any applicant for approval whose application has been denied, withheld, suspended or revoked shall have the right of appeal to the next highest court having criminal jurisdiction, and the appeal shall be heard de novo.



§ 40-11-126 - "Unprofessional conduct" defined for bondsmen and surety agents.

In addition to the criminal sanctions elsewhere provided by law, the following is deemed unprofessional conduct and no bondsman or surety agent shall:

(1) Suggest or advise the employment of or name for employment any particular attorney to represent the bondsman's principal;

(2) Pay a fee or rebate or give or promise anything of value to any clerk of court, jailer, police officer, peace officer, committing magistrate or any other person who has power to arrest or hold in custody, or to any public official or public employee in order to secure a settlement, compromise, remission or reduction of the amount of any bail bond or the forfeiture of the bail bond;

(3) Pay a fee or rebate or give anything of value to an attorney in bail bond matters except in defense of any action on a bond;

(4) Pay a fee or rebate or give or promise anything of value to the principal or anyone in the principal's behalf;

(5) Participate in the capacity of an attorney at a trial or hearing of one on whose bond the person is a surety;

(6) Solicit business directly or indirectly, by active or passive means, or engage in any other conduct which may reasonably be construed as intended for the purpose of solicitation of business in any place where prisoners are confined or in any place immediately surrounding where prisoners are confined;

(7) Surrender a principal or ask any court to be relieved from a bail bond arbitrarily or without good cause;

(8) Accept anything of value from a principal except the premium; provided, that the bondsman shall be permitted to accept collateral security or other indemnity from the principal which shall be returned upon final termination of liability on the bond. The collateral security or other indemnity required by the bondsman must be reasonable in relation to the amount of the bond. When a bail bondsman accepts collateral, the bondsman shall give a written receipt for the collateral, and this receipt shall give in detail a full description of the collateral received and the terms of redemption; or

(9) Engage in the business of a professional bondsman or surety without maintaining a permanent business office, business telephone and appropriate signage indicating that the office is a professional bail bond business.



§ 40-11-127 - Charges preferred against bondsman.

Upon motion, any district attorney general may prefer charges to have a bail bondsman stricken from the approved list pursuant to § 40-11-125 with the same provisions for notice, answer and hearing before the court, and the same right of appeal.



§ 40-11-128 - Certain persons disqualified as bondsmen.

The following persons or classes shall not be bail bondsmen or agents of bail bondsmen or surety companies and shall not directly or indirectly receive any benefits from the execution of any bail bond: jailers, attorneys, police officers, convicted felons, committing magistrates, municipal or magistrate court judges, clerks or deputy clerks, sheriffs, deputy sheriffs and constables, and any person having the power to arrest or having anything to do with the control of federal, state, county or municipal prisoners.



§ 40-11-129 - Sureties not discharged by irregularities.

No sureties are discharged by reason of:

(1) The want of any of the qualifications required in this part;

(2) There not being the requisite number of sureties;

(3) Any other agreement than is expressed in the undertaking;

(4) Infancy, lunacy or any other incapacity of any of the other parties thereto; or

(5) The defendant not having joined in the same.



§ 40-11-130 - Duration of bond or recognizance.

(a) (1) If a defendant in a criminal case executes a bond or recognizance before any court or other person authorized by law to take a bond or recognizance for the defendant's personal appearance before a court to answer a criminal charge and there has not been a disposition pursuant to § 40-11-138(b), the bond or recognizance shall be valid and binding upon the defendant and the defendant's sureties, until the time allowed by law for the defendant to appeal a finding of guilt to the court of criminal appeals. If the defendant timely appeals, the defendant shall be required to make a new bond to the court of criminal appeals, unless there has not been a disposition pursuant to § 40-11-138(b) and the trial judge, after examination of the original bond, sets out in a written order that the original bond is sufficient. The court shall use its discretion in determining whether the bond at issue should be changed. No presumption is otherwise intended to be raised in this section. If the time for appealing to the court of criminal appeals expires and the defendant has not filed an appeal, the bondsman, if there has not been a disposition pursuant to § 40-11-138(b), may be required to surrender the defendant to the court for service of the sentence.

(2) If the defendant files a timely appeal and the trial court judge orders that a new bond be made, the new bond or recognizance shall be made to the court of criminal appeals and shall not terminate until the final state court to which the defendant may appeal has rendered a decision on the appeal. Upon the conclusion of the appellate process, the bondsman shall be required to surrender the defendant.

(b) (1) If the defendant is placed on pre-trial, post-plea or judicial diversion, community correction, fined or if the defendant's sentence is suspended and probation granted, any such action shall constitute a disposition pursuant to § 40-11-138(b), the bond or recognizance is terminated, and the bondsman or other surety shall be released from the bondsman's or surety's obligations.

(2) If the court orders that the defendant is required to make a new bond or recognizance while on any of the programs set out in subdivision (b)(1), the new bond or recognizance shall be made to the court granting the placement. The new bond or recognizance shall not terminate until the defendant has completed the period of court-ordered supervision or until the defendant's diversion, community correction or probation is revoked. If the defendant's diversion, community correction or probation is revoked, the bondsman may be required to surrender the defendant.

(c) (1) A defendant is not required to make any bond or recognizance other than that which is required by subsection (a) or (b), unless ordered to do so by the appropriate court, because the:

(A) Bond is insufficient in amount;

(B) Defendant's sureties are insolvent;

(C) Bail is forfeited; or

(D) Court finds other good and sufficient cause for doing so.

(2) If the defendant is required to make another bond or recognizance for any reason set out in subdivision (c)(1), the sureties on the original bond may surrender the defendant and be released on the bond, as is provided by law.



§ 40-11-131 - Defects in bond no defense.

Where a bail bond or recognizance is executed by the accused, it shall be valid and binding on the accused and the accused's sureties for the accused's personal appearance before the court as prescribed by law or, if not payable or conditioned as prescribed by law for the appearance of the accused before the court from term to term of the court, it shall be held as if the bond or recognizance had expressly so stipulated and conditioned on its face, and no defect in the bond or recognizance shall avail the defendant and the accused's sureties upon default to appear.



§ 40-11-132 - Exoneration of bail bondsman or surety by surrender of defendant.

At any time, the bail bondsman or surety may surrender the defendant in their exoneration or the defendant may personally surrender to the officer. Surrender by a bail bondsman or surety shall be for good cause including, but not limited to, the following:

(1) The defendant has violated the contractual provisions between the defendant and the bondsman;

(2) The bondsman or surety has good cause to believe the defendant will not appear as ordered by the court having jurisdiction;

(3) A forfeit, conditional or final, has been rendered against the defendant;

(4) The defendant has failed to appear in court either as ordered by the court or as commanded by any legal process; or

(5) The defendant has been arrested while on bond.



§ 40-11-133 - Arrest of defendant by bail bondsman or other authorized person.

(a) For the purposes of §§ 40-11-132, 40-11-203, and 40-11-204, the bail bondsman or surety may arrest the defendant on a certified copy of the undertaking, at any place either in or out of the state, or may, by written authority endorsed on the certified copy, authorize another person to make the arrest. In the event that circumstances prevent the obtaining of a certified copy of the undertaking or capias from the clerk's office at the time of the arrest or surrender, a duplicate copy of the same shall suffice until such time that a certified copy can be obtained from the clerk's office.

(b) After the payment of the forfeiture, the bail bondsman or surety may arrest the defendant on a certified copy of the capias, or may, by a written authority endorsed on the certified copy, authorize another person to make the arrest.

(c) Any capias issued pursuant to a forfeit, whether the forfeit is conditional or final, shall remain in full force and effect until the defendant is apprehended and returned to the criminal justice system, and a disposition is entered in the defendant's case.

(d) Any approved bail bondsman in good standing is authorized to return the defendant to the jurisdiction for which the bail bond is obligated for the defendant's appearance; provided, the bail bondsman is liable for the expenses of returning the defendant and the defendant is located within the state of Tennessee.



§ 40-11-134 - Sheriff assisting bail bondsman or surety in arrest.

The bail bondsman or surety is also entitled to the aid of the sheriff of any county in this state in making the arrest, within the bounds of the sheriff's county, by producing a certified copy of the bail bond, and, in person or by agent, accompanying the officer to receive the person arrested.



§ 40-11-135 - Return of bail bond after arrest.

The sheriff making the arrest under § 40-11-134 shall return the copy of the bail bond, with an endorsement of the sheriff's action, in the same manner as the sheriff is required to return a capias.



§ 40-11-136 - Surrender to sheriff.

The surrender shall be made to the sheriff of the county in which the defendant is bound to answer for the offense, whether by change of venue or otherwise, and the sheriff is not bound to accept the surrender unless made at the place of holding the court in that county, or at the county jail.



§ 40-11-137 - Duty of bail bondsman or surety upon surrendering defendant -- Hearing.

(a) Upon surrendering the defendant, the bail bondsman or surety shall, as soon as is reasonably practicable, go before any court having jurisdiction authorized to admit to bail, and notify the officer of the surrender.

(b) (1) Any court having jurisdiction so notified shall have the defendant brought before it as soon as practicable, and within seventy-two (72) hours, and determine whether or not the surrender was for good cause.

(2) (A) If the court having jurisdiction finds that the surrender was arbitrary or not for good cause, it may order the defendant rereleased upon the same undertaking or impose other conditions as provided by law.

(B) If the surrender is found to be for good cause, the court having jurisdiction shall approve the surrender by endorsement upon the bail bond or by other writing, and it shall be the duty of the surrendering bail bondsman to deliver the written approval or copy of the approval to the sheriff.

(3) This subsection (b) shall not apply where a surrender is based on a conditional or final judgment of forfeiture issued by the court having jurisdiction over the defendant.

(c) The court shall fix the amount of premium to be refunded, if any.



§ 40-11-138 - Release of bail bondsmen or sureties from obligations.

(a) If the conditions of the bail bond have been performed and the defendant has been discharged from the defendant's obligations in the cause, the clerk of the court shall return to the bondsman the deposit of any cash. If the bail has been secured by real estate, the clerk of the court shall immediately prepare and forward to the register a written release of the deed of trust on the real estate. The costs of the release shall be paid by the defendant.

(b) (1) A bail bondsman or surety shall be released from an obligation under a bail bond if the charge against the surety's principal is disposed of by acquittal, agreement with the state, whether diversion or otherwise, or retirement.

(2) (A) If the charge is disposed of by conviction or a plea of guilty, the bond shall remain in effect until the court renders the defendant's sentence.

(B) After conviction or a plea of guilty, and before the court renders the defendant's sentence, the bond shall not be forfeited against a surety, shall not be included in the calculation of a professional bondsman's capacity or solvency, or otherwise negatively impact the surety.



§ 40-11-139 - Forfeiture of bail security -- Notice to defendant and sureties.

(a) If the defendant whose release is secured under § 40-11-122 does not comply with the conditions of the bail bond, the court having jurisdiction shall enter an order declaring the bail to be forfeited. Notice of the order of forfeiture shall be immediately sent by certified mail, restricted delivery, return receipt requested, by the clerk of the court to the defendant at the defendant's last known address. The defendant's surety will be served with scire facias upon the forfeiture entered and a capias shall be issued for the defendant.

(b) After the expiration of one hundred eighty (180) days from the date surety is served with scire facias or scire facias is returned to the clerk unserved or undelivered, the court may enter judgment for the state against the defendant and the defendant's sureties for the amount of the bail and costs of the proceedings.

(c) No execution shall issue upon a final forfeit, nor shall proceedings be taken for its enforcement until the expiration of thirty (30) days after its entry.



§ 40-11-140 - Execution on judgment.

(a) (1) If judgment is entered in favor of the state on any bail bond, the district attorney general shall have execution issued on the judgment and delivered immediately to the sheriff to be executed by levy on the cash deposited with the clerk of the court or on the real estate described in the deed of trust.

(2) The cash shall be used to satisfy the judgment and costs.

(3) The real estate shall be sold in the same manner as in execution sales in civil actions and the proceeds of the sale shall be used to satisfy the judgment, all court costs and prior encumbrances, if any.

(4) The balance shall be returned to the grantor of the deed of trust.

(b) The real estate so sold may be redeemed in the same manner as real estate may be redeemed after judicial or execution sales in civil actions.

(c) A bond forfeiture shall be collected within the earlier of either five (5) years from the date the defendant failed to appear or the date of last activity in the case, after which time collection from the surety shall be forever barred.



§ 40-11-141 - Release during trial -- Revocation.

(a) A defendant released before trial shall continue on release during trial or release pending trial under the same terms and conditions as were previously imposed, unless the court determines pursuant to § 40-11-137 or § 40-11-144 that other terms and conditions or termination of release are necessary to assure the defendant's presence during trial, or to assure that the defendant's conduct will not obstruct the orderly and expeditious progress of the trial.

(b) If after the defendant is released upon personal recognizance, an unsecured personal appearance bond, or any other bond approved by the court, the defendant violates a condition of release, is charged with an offense committed during the defendant's release, or engages in conduct which results in the obstruction of the orderly and expeditious progress of the trial or other proceedings, then the court may revoke and terminate the defendant's bond and order the defendant held without bail pending trial or without release during trial.



§ 40-11-143 - Change in bail or conditions of release.

A motion for a change in bail or other conditions of release shall be by written motion, served upon opposing counsel or upon the defendant personally if the defendant is not represented by counsel, within a time reasonable under the circumstances before the hearing on the motion. In granting or denying a motion for a change in bail or other conditions of release, the court shall set forth in writing the reasons for its action.



§ 40-11-144 - Review of release decision.

(a) The actions by a trial court from which an appeal lies to the supreme court or court of criminal appeals in granting, denying, setting or altering conditions of the defendant's release shall be reviewable in the manner provided in the Tennessee Rules of Appellate Procedure.

(b) If the action to be reviewed is that of a court from which an appeal lies to a court inferior to the supreme court or court of criminal appeals, review shall be sought in the next higher court upon writ of certiorari.



§ 40-11-145 - "Guaranteed arrest or bail bond certificate" defined.

As used in this section and § 40-11-146, "guaranteed arrest or bail bond certificate" means a printed card or other certificate issued by an association to any of its members, which is signed by the member and contains a printed statement that the association and the surety company are both licensed to do business in this state and that the guaranteed arrest or bail bond certificate is issued pursuant to the terms of this section and § 40-11-146, and:

(1) The bond guarantees the appearance of the person whose signature appears on the card or certificate; and

(2) That the surety company will, in the event of the failure of the person to appear in court at the time set for appearance, pay any fine or forfeiture imposed upon the person in an amount not to exceed one thousand dollars ($1,000).



§ 40-11-146 - Guaranteed arrest or bail bond certificate in lieu of cash bail.

A guaranteed arrest or bail bond certificate presented by the person whose signature appears thereon shall be accepted in lieu of cash bail in an amount not to exceed five thousand dollars ($5,000) as an arrest or bail bond to guarantee the appearance of the person in any court in this state, at the time required by the court, when the person is arrested for violation of any traffic law of the state or traffic ordinance of any municipality therein relating to the operation of a motor vehicle. The guaranteed arrest or bail bond certificate shall be subject to all of the limitations appearing on its face; but, when accepted, shall be subject to the same forfeiture and enforcement provision as a bail bond or cash bond. However, the violation must have been committed prior to the expiration date shown on the guaranteed arrest or bail bond certificate.



§ 40-11-147 - Admission to bail after arrest in one county upon a warrant issued in another county.

A defendant arrested in one county on a warrant issued in another county for the commission of an offense for which the maximum punishment is imprisonment for ten (10) years or less is entitled to be admitted to bail in the county of arrest by the same officials and in the same manner as if arrested in the county issuing the warrant, subject to the following provisions:

(1) The appropriate clerk or magistrate shall fix the amount of bail to be required and shall set the amount forth on the face of the warrant; and

(2) The sheriff of the county in which the arrest is made, or the sheriff's deputy, shall transmit the undertaking of bail to the sheriff of the county from which the warrant issued, who shall return it to the court as provided in § 40-11-106.



§ 40-11-148 - Bail for defendant charged with commission of crime while free on bail.

(a) When a defendant has been admitted to and released on bail for a criminal offense, whether prior to or during trial or pending appeal, and the defendant is charged with the commission of one (1) or more bailable offenses while released on bail, the judge shall set the defendant's bail on each new offense in an amount not less than twice that which is customarily set for the offense charged.

(b) (1) When the court is determining the amount and conditions of bail to be imposed upon a defendant who is charged with a violation of § 39-13-106, § 39-13-213(a)(2), § 39-13-218 or § 55-10-401, the court shall consider the use of special conditions for such defendant, including, but not limited to, the conditions set out in subdivision (b)(2), if the offense for which bail is being set was committed while the defendant was released on bail for a prior charge of violating § 39-13-106, § 39-13-213(a)(2), § 39-13-218 or § 55-10-401.

(2) The special conditions the court shall consider pursuant to subdivision (b)(1) are:

(A) The use of an ignition interlock device;

(B) The use of a transdermal monitoring device or other alternative alcohol monitoring devices;

(C) The use of electronic monitoring with random alcohol or drug testing; or

(D) Pretrial residency in an in-patient alcohol or drug rehabilitation center.

(3) As used in this subsection (b), "court" includes any person authorized by § 40-11-106 to take bail.



§ 40-11-149 - Attorney not permitted to sign bond in criminal case.

(a) It is an offense for an attorney practicing in any of the courts of this state to sign any bond, or enter into any recognizance, as surety for the appearance of any person, other than a member of the attorney's immediate family, in any criminal case pending against the person in any of the courts in this state.

(b) A violation of subsection (a) is a Class C misdemeanor with no incarceration permitted.



§ 40-11-150 - Determination of risk to victim prior to release -- Conditional release -- Discharge of conditions -- Notification to law enforcement.

(a) In addition to the factors set out in § 40-11-118, in making a decision concerning the amount of bail required for the release of a defendant who is arrested for the offense of child abuse, child neglect, or child endangerment, as defined in § 39-15-401, the offense of aggravated child abuse, aggravated child neglect, or aggravated child endangerment, as defined in § 39-15-402, the offense of stalking, aggravated stalking or especially aggravated stalking, as defined in § 39-17-315, any criminal offense defined in title 39, chapter 13, in which the alleged victim of the offense is a victim as defined in § 36-3-601(5), (10) or (11), or is in violation of an order of protection as authorized by title 36, chapter 3, part 6, the magistrate shall review the facts of the arrest and detention of the defendant and determine whether the defendant is:

(1) A threat to the alleged victim;

(2) A threat to public safety; and

(3) Reasonably likely to appear in court.

(b) Before releasing a person arrested for or charged with an offense specified in subsection (a), or a violation of an order of protection, the magistrate shall make findings on the record, if possible, concerning the determination made in accordance with subsection (a), and shall impose one (1) or more conditions of release or bail on the defendant to protect the alleged victim of any such offense and to ensure the appearance of the defendant at a subsequent court proceeding. The conditions may include:

(1) An order enjoining the defendant from threatening to commit or committing specified offenses against the alleged victim;

(2) An order prohibiting the defendant from harassing, annoying, telephoning, contacting or otherwise communicating with the alleged victim, either directly or indirectly;

(3) An order directing the defendant to vacate or stay away from the home of the alleged victim and to stay away from any other location where the victim is likely to be;

(4) An order prohibiting the defendant from using or possessing a firearm or other weapon specified by the magistrate;

(5) An order prohibiting the defendant from possession or consumption of alcohol, controlled substances or controlled substance analogues;

(6) An order requiring the defendant to carry or wear a global positioning monitoring system device and, if able, pay the costs associated with operating that device and electronic receptor device provided to the victim, pursuant to § 40-11-152; and

(7) Any other order required to protect the safety of the alleged victim and to ensure the appearance of the defendant in court.

(c) Concurrent with the imposition of one (1) or more conditions of release, the magistrate shall:

(1) Issue a written order for conditional release containing the conditions of the release on a form prepared by the administrative office of the courts, in consultation with the Tennessee task force against domestic violence, and distributed to judges and magistrates by the administrative office of the courts;

(2) Immediately distribute a copy of the order to the law enforcement agency having custody of the defendant, which agency shall file and maintain the order in the same manner as is done for orders of protection; and

(3) Provide the law enforcement agency with any available information concerning the location of the victim in a manner that protects the safety of the victim.

(d) The law enforcement agency having custody of the defendant shall provide a copy of the conditions to the defendant upon the defendant's release. Failure to provide the defendant with a copy of the conditions of release does not invalidate the conditions if the defendant has notice of such conditions.

(e) If conditions of release are imposed without a hearing, the defendant may request a prompt hearing before the court having jurisdiction of the offense for which the defendant was arrested or is charged to review the conditions. Upon such a request, the court shall hold a prompt hearing to review the conditions.

(f) When a defendant who is arrested for or charged with an offense specified in subsection (a) or with a violation of an order of protection is released from custody, the law enforcement agency having custody of the defendant shall:

(1) Use all reasonable means to immediately notify the victim of the alleged offense of the release and of the address and telephone number of the nearest source of assistance to victims of domestic violence, including, but not limited to, shelters, counseling centers or other appropriate community resources; and

(2) Send the victim at the victim's last known address a copy of any conditions of release. If the victim is present at the time the conditions are imposed, a copy of the conditions may be given to the victim at that time; provided, that failure to furnish the victim a copy of any conditions of release shall not constitute negligence per se by the law enforcement agency.

(g) Release of a defendant who is arrested for or charged with a crime specified in subsection (a) or with a violation of an order of protection shall not be delayed because of the requirements of subsection (f).

(h) (1) Any offender arrested for the offense of stalking, aggravated stalking, or especially aggravated stalking, as defined in § 39-17-315, or any criminal offense defined in title 39, chapter 13, in which the alleged victim is a victim as defined in § 36-3-601, shall not be released within twelve (12) hours of the time of arrest. The magistrate or other official duly authorized to release the offender may, however, release the offender in less than twelve (12) hours if the official finds that the offender is not a threat to the alleged victim.

(2) The findings shall be reduced to writing. The written findings must be attached to the warrant and shall be preserved as a permanent part of the record. The arresting officer shall make official note of the time of the arrest in order to establish the beginning of the twelve-hour period required by this subsection (h).

(3) If the offender is released prior to the conclusion of the twelve-hour period, the official shall make all reasonable efforts to directly contact the victim and inform the victim that the person charged with the offense will be released prior to the conclusion of the twelve-hour period mandated in subdivision (h)(1).

(i) (1) A person who violates a condition of release imposed pursuant to this section shall be subject to immediate arrest with or without a warrant as provided in § 40-7-103(b). If the violation of the condition of release also constitutes the offense of violation of a protective order as prohibited by § 39-13-113, the person shall be charged with the offense, and the bail of the person violating the condition of release may be revoked by the court having jurisdiction of the offense.

(2) If the violation of the condition or release does not also constitute a violation of § 39-13-113, the release condition violation shall be punished as contempt of the court imposing the conditions, and the bail of the person violating the condition of release may be revoked.

(j) (1) If a defendant upon whom conditions of release have been imposed pursuant to this section is for any reason discharged or released from those conditions, the discharging or releasing court shall notify all law enforcement agencies within its jurisdiction that the defendant is no longer subject to the conditions originally imposed.

(2) The administrative office of the courts, in consultation with the domestic violence state coordinating council, shall prepare a discharge from conditions of release notification form to send to law enforcement agencies as required by subdivision (j)(1) and shall distribute the form to all courts with the authority to discharge or release a defendant from conditions of release.

(k) (1) Any offender arrested for a violation of § 71-6-119, involving physical harm or abuse in which the alleged victim is an adult of advanced age as those terms are defined in § 71-6-102, shall not be released within twelve (12) hours of the time of arrest. The magistrate or other official duly authorized to release the offender may, however, release the offender in less than twelve (12) hours if the official finds that the offender is not a threat to the alleged victim.

(2) The findings shall be reduced to writing. The written findings must be attached to the warrant and shall be preserved as a permanent part of the record. The arresting officer shall make official note of the time of arrest in order to establish the beginning of the twelve-hour period required by this subsection (k).

(3) If the offender is released prior to the conclusion of the twelve-hour period, the official shall make all reasonable efforts to directly contact the victim and inform the victim that the person charged with the offense will be released prior to the conclusion of the twelve-hour period mandated in subdivision (k)(1).

(4) (A) A person who violates a condition of release imposed pursuant to this section shall be subject to immediate arrest with or without a warrant as provided in § 40-7-103(b). If the violation of the condition of release also constitutes the offense of violation of a protective order as prohibited by § 39-13-113, the person shall be charged with the offense, and the bail of the person violating the condition of release may be revoked by the court having jurisdiction of the offense.

(B) If the violation of the condition of release does not also constitute a violation of § 39-13-113, the release condition violation shall be punished as contempt of the court imposing the conditions, and the bail of the person violating the condition of release may be revoked.

(l) (1) (A) Any officer who has reason to believe that a defendant under arrest may pose a substantial likelihood of serious harm to the defendant or to others may make a recommendation to the community mental health crisis response service that the defendant be evaluated by a member of such service to determine if the defendant is subject to admission to a hospital or treatment resource pursuant to § 33-6-403.

(B) The assessment of the defendant by a member of a community mental health crisis response service shall be completed within twelve (12) hours from the time the defendant is in custody or the magistrate or other official with the authority to determine bail shall set bail and admit the defendant to bail, when appropriate. However, if the assessment is being conducted at the end of the twelve-hour period, the member of the community mental health crisis response service may complete the assessment. The magistrate or other official duly authorized to release the defendant may, however, release the accused in less than twelve (12) hours if the official determines that sufficient time has or will have elapsed for the victim to be protected.

(C) If the assessment of the defendant by the member of the community mental health crisis response service indicates that the defendant does not meet the standards of § 33-6-403, the officer who has reasonable cause to believe that the defendant may pose a substantial likelihood of serious harm shall so report to the magistrate or other official with the authority to determine bail and such magistrate or official shall set bail and admit the defendant to bail, when appropriate.

(2) The officer who has reasonable cause to believe that the defendant may pose a substantial likelihood of serious harm shall note the time the defendant was taken into custody for purposes of beginning the twelve-hour assessment period provided in subdivision (l)(1)(B).



§ 40-11-151 - Notice to person employing bail bondsman.

Any person utilizing the services of a professional bail bondsman or bonding agent shall receive a copy of the following notice with the person's bail bond. No changes may be made in the substance of the notice; but minor printing adjustments may be made. The notice may be printed on the face, back or as a separate attachment to the bond.

NOTICE IF YOU USE A PROFESSIONAL BONDSMAN:Amount of Charges to You. The premium fee for your bond should not be more than ten percent (10%) of the face amount of your bond. For example, if your bond is $2,500, the premium on the bond should not be more than $250. In addition to this amount, the law also permits a one-time $25 initiation fee, (T.C.A. § 40-11-316). Insist on a Receipt. The law, (T.C.A. § 40-11-304), requires a bail bondsman to keep a duplicate receipt. The receipt must show the name of the person paying money or pledging property, the name of the person for whom it was paid, the account or purpose for which it is received, and the suit, action or matter in which the money is paid. Collateral That Can Be Required. If a bondsman insists on collateral in addition to the ten percent (10%) premium fee, you may wish to talk to another bondsman. However, a bondsman may accept collateral, and if the bondsman accepts collateral, the bondsman must give you a written receipt for the collateral, and the receipt shall give in detail a full description of the collateral received and the terms of redemption as required by T.C.A. § 40-11-126(8).

A BONDSMAN MAY NOT LOCK YOU BACK UP OR SURRENDER YOU ARBITRARILY OR WITHOUT GOOD CAUSE. GOOD CAUSE MAY INCLUDE YOUR FAILURE TO PERFORM YOUR OBLIGATIONS UNDER THE CONTRACT YOU HAVE WITH YOUR BONDSMAN (T.C.A. § 40-11-126(7) & § 40-11-132).



§ 40-11-152 - Global positioning monitoring system as a condition of bail.

(a) (1) For the purposes of this part, "global positioning monitoring system" means a system that electronically determines and reports the location of an individual through the use of a transmitter or similar device carried or worn by the individual that transmits latitude and longitude data to a monitoring entity through global positioning satellite technology.

(2) "Global positioning monitoring system" does not include a system that contains or operates global positioning system technology, radio frequency identification technology or any other similar technology that is implanted in or otherwise invades or violates the individual's body.

(b) Pursuant to § 40-11-150, the magistrate may order any defendant who is arrested for the offense of stalking, aggravated stalking or especially aggravated stalking, as defined in § 39-17-315, any criminal offense defined in title 39, chapter 13, in which the alleged victim of the offense is a victim as defined in § 36-3-601(5), (10) or (11), or is in violation of an order of protection as authorized by title 36, chapter 3, part 6, to do the following as a condition of bail:

(1) Carry or wear a global positioning monitoring system device and, except as provided by subsection (h), pay the costs associated with operating that system in relation to the defendant; or

(2) If the alleged victim of the offense consents after receiving the information described by subsection (d) and, except as provided by subsection (h), pay the costs associated with providing the victim with an electronic receptor device that:

(A) Is capable of receiving the global positioning monitoring system information from the device carried or worn by the defendant; and

(B) Notifies the victim if the defendant is at or near a location that the defendant has been ordered to refrain from going to or near under § 40-11-150.

(c) Before imposing a condition described by subsection (b), the magistrate must afford an alleged victim an opportunity to provide the magistrate with a list of areas from which the victim would like the defendant excluded and shall consider the victim's request, if any, in determining the locations the defendant will be ordered to refrain from going to or near. If the magistrate imposes a condition described by subsection (b), the magistrate shall specifically describe the locations that the defendant has been ordered to refrain from going to or near and the minimum distances, if any, that the defendant must maintain from those locations.

(d) Before imposing a condition described by subdivision (b)(2), the magistrate must provide to an alleged victim information regarding:

(1) The victim's right to participate in a global positioning monitoring system or to refuse to participate in that system and the procedure for requesting that the magistrate terminate the victim's participation;

(2) The manner in which the global positioning monitoring system technology functions and the risks and limitations of that technology, and the extent to which the system will track and record the victim's location and movements;

(3) Any locations that the defendant is ordered to refrain from going to or near and the minimum distances, if any, that the defendant must maintain from those locations;

(4) Any sanctions that the magistrate may impose on the defendant for violating a condition of bond imposed under this section;

(5) The procedure that the victim is to follow, and support services available to assist the victim, if the defendant violates a condition of bond or if the global positioning monitoring system equipment fails;

(6) Community services available to assist the victim in obtaining shelter, counseling, education, child care, legal representation, and other assistance available to address the consequences of domestic violence; and

(7) The fact that the victim's communications with the magistrate concerning the global positioning monitoring system and any restrictions to be imposed on the defendant's movements are not confidential.

(e) In addition to the information described by subsection (d), the magistrate shall provide to an alleged victim who participates in a global positioning monitoring system under this section the name and telephone number of an appropriate person employed by a local law enforcement agency who the victim may call to request immediate assistance if the defendant violates a condition of bond imposed under this section.

(f) In determining whether to order a defendant's participation in a global positioning monitoring system under this section, the magistrate shall consider the likelihood that the defendant's participation will deter the defendant from seeking to kill, physically injure, stalk, or otherwise threaten the alleged victim before trial.

(g) An alleged victim may request that the magistrate terminate the victim's participation in a global positioning monitoring system at any time. The magistrate may not impose sanctions on the victim for requesting termination of the victim's participation in or refusing to participate in a global positioning monitoring system under this section.

(h) The magistrate may allow a defendant to perform community service in lieu of paying the costs required by subsection (b) if the magistrate determines that the defendant is indigent.

(i) The magistrate that imposes a condition described by subsection (b) shall order the entity that operates the global positioning monitoring system to notify the magistrate and the appropriate local law enforcement agency if a defendant violates a condition of bond imposed under this section.

(j) This section shall not limit the authority of the magistrate to impose any other reasonable conditions of bond or enter any orders of protection under other applicable statutes.

(k) The global positioning monitoring of any defendant ordered pursuant to this section shall be provided by the county or municipality in which the court ordering the monitoring is located and shall not be provided by the board of parole.






Part 2 - Forfeiture of Bail

§ 40-11-201 - Conditional judgment on failure to appear.

(a) If the defendant who gives bail or makes a cash deposit as provided in part 1 of this chapter does not appear according to the undertaking, a conditional judgment may be entered against the defendant and the defendant's sureties, or against the defendant alone, in case of a deposit, or the court may grant an extension.

(b) No forfeiture or conditional forfeiture of any appearance or bail bond shall be rendered in any case where a statement of a licensed physician is furnished the court showing that the principal in the bond is prevented from attending by some mental or physical disability, or where an affidavit of the jailer, warden or other responsible officer of a jail, workhouse or penitentiary in which the principal is being detained shall be furnished the court.

(c) The appearance or bail bond shall remain in full force and effect until the principal is physically or mentally able to appear, or until a detainer against the principal is filed with the detaining authority. On the filing of a detainer, the bondsman and sureties shall remain liable for the expenses of returning the principal to this jurisdiction for trial when the principal is released by the detaining authority. If the detainer request is refused or if the detaining authority releases the principal notwithstanding the filing of the detainer, the surety shall not be liable in the undertaking. It shall be the duty of the bondsman or surety to present to the presiding court, in a timely manner, all appropriate documentation evidencing that the detainer was properly filed or refused, or that the detaining authority released the principal notwithstanding the filing of the detainer. The liability of any bondsman or surety shall not exceed the amount of the bail bond. After trial, however, if it is necessary to return the principal to the detaining authority in another jurisdiction, all expenses incurred in the return shall be paid by the state of Tennessee. As used in this subsection (c), "detainer" includes any means of requesting a defendant be returned to this jurisdiction, including, but not limited to, a detainer, habeas corpus, or extradition.



§ 40-11-202 - Scire facias.

A scire facias shall issue to notify the defendant and the defendant's sureties to show cause why the judgment shall not be made final.



§ 40-11-203 - Exoneration by surrender of defendant.

(a) After the liability of the bail bondsman or surety has become fixed by forfeiture, and before payment, the bail bondsman or surety may be exonerated from the liability by the surrender of the defendant and the payment of all costs; but may be exonerated from costs also if, in the opinion of the court, the bail bondsman or surety has been in no fault.

(b) It is left to the sound discretion of the court whether the bail bondsman or surety shall be relieved from the liability of bail to any and to what extent.



§ 40-11-204 - Relief on forfeited recognizances.

(a) (1) Except as provided in subsection (b), the judges of the general sessions, circuit, criminal and supreme courts may receive, hear and determine the petition of any person who claims relief is merited on any recognizances forfeited, and so lessen or absolutely remit the same, less a clerk's commission of five percent (5%) of the original paid final forfeiture or one thousand dollars ($1,000), whichever is less, and do all and everything therein as they shall deem just and right, and consistent with the welfare of the state, as well as the person praying for relief. This power shall extend to the relief of those against whom final judgment has been entered whether or not the judgment has been paid, as well as to the relief of those against whom proceedings are in progress.

(2) Cities, which have adopted home rule, may elect to authorize their city court judges to lessen or remit forfeitures in accordance with this section if those judges have jurisdiction to hear state misdemeanor cases.

(b) In counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, the clerk's commission authorized by this section shall be ten percent (10%) of the forfeiture or one thousand dollars ($1,000), whichever is less.



§ 40-11-205 - Refund of forfeiture payments on reversal.

Money paid into the treasury by virtue of a judgment of the circuit or criminal court upon a forfeited recognizance shall be refunded to the party paying the same, upon the reversal of the judgment by the supreme court, on appeal or writ of error duly prosecuted. The commissioner of finance and administration shall give the party a warrant for the money upon the production of a certified copy of the judgment of reversal.



§ 40-11-206 - State purchase of land sold to collect on forfeiture.

In all cases where land or lands shall be sold at sheriff's sale for the purpose of collecting the amount due on forfeited appearance bonds in criminal cases, the state shall be authorized to purchase any of the lands. The amount paid by the state for the purchase of the lands shall in no case be greater than the amount of the bond upon which forfeiture has been taken and upon which the forfeiture the execution was issued.



§ 40-11-207 - Notice to district attorney general of sale of land.

In all cases of sales under execution issued to collect the amount of forfeiture taken upon appearance bonds in criminal cases, it is the duty of the sheriff to send to the district attorney general for the district in which the sale is to be made a copy of the advertisement of the sale.



§ 40-11-208 - Bid by district attorney general.

The district attorney general for the district in which the sale is to be made shall then determine the amount or amounts which the property should bring at a fair sale, and, if the district attorney general thinks it expedient to do so, shall, in person or by agent, bid the property in for the state of Tennessee at a sum that the district attorney general thinks the property is reasonably worth. The amount at which the property is purchased shall in no event exceed the amount of the forfeiture for the satisfaction of which execution has been issued and the sale held.



§ 40-11-209 - Certificate of district attorney general.

The district attorney general for the district in which the sale is to be made shall thereupon issue and deliver a certificate to the sheriff of the county conducting the sale, where the land or lands are situated. The certificate shall be in the following words and figures:

Click here to view form



§ 40-11-210 - Disposition of copies of certificate.

The district attorney general shall issue a separate certificate in duplicate, for each separate plot of land offered for sale by the sheriff under §§ 40-11-206 -- 40-11-208 and so purchased by the district attorney general, one (1) copy of the certificate to be delivered to the sheriff and one (1) copy to the clerk of the court having jurisdiction of the cause to be retained by the clerk in the records of the court.



§ 40-11-211 - Certificate received and delivered to state or county.

The sheriff shall receive the certificate in lieu of money, as now provided by law, which certificate the sheriff shall in lieu of money turn over and deliver to the state of Tennessee, or to the county, whichever may be the one entitled to the proceeds of the sale under the execution.



§ 40-11-212 - Sheriff's deed delivered to district attorney general.

Upon delivery of the certificate by the district attorney general to the sheriff, the sheriff shall issue a deed to the state for the lands so purchased by the state and deliver it to the district attorney general in whose district the purchase is made.



§ 40-11-213 - Delivery of deed to county.

In all cases where the county is entitled to the proceeds of the sale under execution, under sales as provided in §§ 40-11-206 -- 40-11-212 after the expiration of the period of redemption provided in § 40-11-215, the commissioner of finance and administration shall issue a deed for lands purchased under execution to the county so entitled to the deed upon the demand of the county mayor of that county.



§ 40-11-214 - Payment of costs -- Notice to clerk of court.

(a) Whenever property has been purchased by the state, under §§ 40-11-206 -- 40-11-215, it is the duty of the district attorney general to certify to the commissioner of finance and administration the amount of costs incurred by the sheriff in making the sale, including the fees and commissions of the sheriff for making the sale, and forward same, together with the sheriff's deed, to the commissioner. Upon receipt of the certification, the amount of costs so certified shall be paid by the commissioner to the sheriff, as other criminal costs are paid.

(b) The commissioner shall notify the clerk of the court wherein the forfeiture was taken of the amount of the purchase price and of the costs so paid.



§ 40-11-215 - Redemption of property.

(a) The owner or owners of the property sold and bought by the state under §§ 40-11-206 -- 40-11-215 shall be entitled to redeem the property within two (2) years from the date of the sale by paying the amount for which the property was purchased by the state, together with all costs of the sale, and six percent (6%) interest on the purchase price and costs.

(b) The redemption shall be made by paying the funds to the clerk of the court in the county in which the forfeiture was originally taken. The clerk shall thereupon issue to the party a certificate of redemption, which certificate shall divest all title of the state in and to the lands.

(c) A report of all lands so redeemed shall be made monthly to the commissioner of finance and administration, accompanied by the sums paid for the redemption.

(d) If the lands are not redeemed within the period of two (2) years, title thereto shall vest absolutely in the state, and the state shall have the right to convey the title to any purchaser who shall pay the amount of the purchase price and costs, and interest thereon from the date of sale. Any deeds, however, after the redemption period has expired, shall be made by the commissioner of finance and administration.






Part 3 - Professional Bondsmen

§ 40-11-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Available capacity" is a professional bondsman's capacity reduced by the total amount of bail, expressed in dollars, which the professional bondsman has outstanding and from which the professional bondsman has not been released;

(2) "Capacity" is the total amount of bail, expressed in dollars, on which a professional bondsman may act as surety;

(3) "Equity in real estate" is determined by taking the fair market value of the real estate and subtracting from that value all outstanding liens and encumbrances. For purposes of establishing fair market value, either the county property assessor's appraisal or an opinion of value from a licensed real estate broker may be used; and

(4) (A) "Professional bondsman" means any person, firm, partnership or corporation, engaged for profit in the business of furnishing bail, making bonds or entering into undertakings, as surety, in criminal proceedings, or for the appearance of persons charged with any criminal offense or violation of law or ordinance punishable by fine, imprisonment or death, before any of the courts of this state, including municipal courts or securing the payment of fines, judgments or damages imposed and of costs assessed by those courts upon preliminary or final disposition thereof;

(B) "Professional bondsman" or "bondsman" extends to and includes the agents, representatives or employees of a professional bondsman, or those acting for the bondsman, whether with or without compensation or salary. The business of a professional bondsman shall be limited to the acts, transactions and undertakings enumerated in subsection (a) and to no others.



§ 40-11-302 - Applicability of part -- Exclusion from insurance company laws -- Acting as sureties -- Bonding capacity.

(a) This part shall apply to all professional bondsmen, but shall not apply to or affect those persons, firms, partnerships or corporations engaged exclusively in the business of making judicial or other bonds, or providing or furnishing indemnity, as surety, in suits or actions of a purely civil nature; and shall not apply to persons, firms, partnerships or corporations, which become bondsmen without receiving consideration from, or as an accommodation to, an accused in a single transaction; provided, that if those persons, firms, partnerships or corporations shall undertake to furnish bail, make appearance bonds or enter into similar undertakings, as surety, for a consideration in a criminal case, then this part shall apply to them in respect of such transactions, as well as to those engaged exclusively in the business of a professional bondsman. All provisions of this part will apply to agents of insurance companies making appearance bonds in the criminal trial or lower courts and in the court of criminal appeals and supreme court of Tennessee.

(b) A professional bondsman, as defined in § 40-11-301, is specifically excluded from the laws governing insurance companies and any regulatory authority exercised by the department of commerce and insurance except as provided in subsections (c) and (d).

(c) A professional bondsman may act as surety on the following civil bonds, to a maximum of ten thousand dollars ($10,000), without qualifying with the department as an insurance company or agent being subject to the laws governing insurance companies or agents, so long as the court regulating the professional bondsman's criminal bonding activities has established regulations for the civil bonding activities of the professional bondsman which, at a minimum, shall require a ten percent (10%) security. These bonds are: appeal, attachment, certiorari, cost, detainer, injunction, lis pendens, possession and restraining order. A professional bondsman may act as surety on appearance and contempt bonds without qualifying with the department as an insurance company or agent.

(d) Any professional bondsman acting as surety under subsection (c) shall also be subject to the following:

(1) The commissioner of commerce and insurance may investigate the civil bonding activities of any professional bondsman;

(2) After investigation, if the commissioner has reasonable grounds to believe that the civil bonding activities are not in the best interest of the general public, the commissioner shall make a report of the investigation and any recommendations, and forward a copy to the court regulating the professional bondsman; and

(3) The court, after receipt of the commissioner's report, shall hold a hearing and enter any orders that the court deems appropriate.

(e) A professional bondsman's capacity, in those judicial districts where a professional bondsman uses collateral pledged with the court to underwrite bonds written by the professional bondsman, shall be determined as follows:

(1) Where the collateral pledged is cash, or an item readily converted to cash such as a certificate of deposit, the professional bondsman's capacity shall be not less than ten (10) times the amount of the collateral pledged;

(2) Where the collateral pledged is equity in real estate, the professional bondsman's capacity shall be not less than ten (10) times the value of the equity pledged as collateral.

(f) An individual sole proprietor professional bondsman, or the bondsman's agent, as an officer of the court, shall be permitted to answer court, surrender a defendant based upon one (1) or more of the grounds set forth in § 40-11-132, obtain an extension of time, or respond to a court's request for information without the necessity of obtaining legal counsel.

(g) Any documents relating to the assignment of collateral shall be delivered to the presiding judge of the judicial district where the professional bondsman is approved. The presiding judge shall enter an order designating which clerk shall maintain the collateral documents.

(h) Subject to the procedure set forth in this subsection (h), a surety may deliver to the court an investment certificate, including a certificate of deposit, in order to establish or increase the surety's capacity. So long as the procedure set forth is followed, a court shall not refuse to accept the investment certificate. When taking an investment certificate, including a certificate of deposit, the following procedure shall be followed:

(1) The surety shall purchase the investment certificate in the surety's name from a financial institution regulated by the state or federal government. The investment certificate shall be insured by the federal deposit insurance corporation (FDIC);

(2) The surety shall then execute an assignment of the investment certificate to the clerk of the court with criminal jurisdiction using the following form: Click here to view image. Click here to view image. Click here to view image.

(3) At the same time the surety shall also deliver to the clerk of the court with criminal jurisdiction an acknowledgment signed by the institution issuing the investment certificate using the following form: Click here to view image.



§ 40-11-303 - Semiannual report of bondsmen.

(a) Every professional bondsman licensed to do business in this state shall, not later than January 15 and July 15 of each year, file with the clerk of the circuit or criminal court of each county in which the bondsman is furnishing bail or bonds securing costs and fines, etc., a report of the bondsman's assets and liabilities as of the preceding December 31 and June 30, respectively. This report shall show in detail:

(1) The separate parcels of real estate owned, the value thereof, and the amount of mortgages, liens, taxes and all other encumbrances and by whom held;

(2) All personal property of every character owned, including chattels, cash, accounts, notes and bills receivable; contracts; stocks, bonds and other securities; and other security or collateral, and the character and value thereof, held to secure payment of any debt owing to the bondsman;

(3) The full amount of the bondsman's liability as surety on bonds, bail, secured costs and fines, and the names and addresses of the bondsman's principals, and the case or suit in which filed, in all incompleted transactions or undertakings;

(4) The full amount of the bondsman's liabilities on forfeitures of bonds or bail, in which either conditional or final judgments have been entered against the bondsman in any court and which remain unsatisfied;

(5) All bills, notes and accounts payable; endorsements and other debts, obligations and liabilities;

(6) The name and address of each agent, representative or employee of the bondsman authorized to bind the bondsman on bonds, bail and other contracts or undertakings of suretyship; and

(7) The name and address of each person having an interest in the bondsman's business, either as an individual or partner; or, in case the bondsman is a corporation, the name and address of each officer and the office held, director and stockholder thereof and the capital paid in and the capital stock issued and outstanding.

(b) Any professional bondsman who willfully refuses to file such report or withholds any of the information called for thereby shall be dealt with as provided in §§ 40-11-305 and 40-11-306.



§ 40-11-304 - Receipts furnished by bondsmen.

(a) It is the duty of a professional bondsman in all transactions with any persons, whether an accused, or those representing or purporting to represent an accused, whenever money or other consideration or thing of value is collected or received by the bondsman as surety, to furnish a receipt showing the name of the person paying the money or other thing of value, the name of the person for whom paid, the suit, action or matter in which the money is paid and the account or purpose for which it is received or is to be applied, and to keep a duplicate copy of every receipt.

(b) Any failure, refusal or neglect to furnish receipts or keep duplicates of receipts is declared to be unlawful.



§ 40-11-305 - Investigation of solvency.

The judge of any court of this state in which any professional bondsman executes criminal bonds, furnishes bail or secures costs and fines as surety, is empowered to inquire at any time into the solvency of any bondsman and to investigate and determine the value of the bondsman's assets and extent of the bondsman's liabilities, and to this end may, in the judge's discretion, appoint as many as three (3) investigators and/or appraisers to assist the court and who shall be empowered, when appointed, to investigate, appraise and report upon the value and extent of the bondsman's assets and liabilities. Each investigator and/or appraiser so appointed shall be entitled to receive reasonable compensation, not to exceed ten dollars ($10.00) a day, out of the general funds of the county, whenever their accounts for services are approved for payment by the judge ordering the investigation.



§ 40-11-306 - Prohibition of execution of bonds.

If, after its investigation, the court finds that the bondsman:

(1) Is insolvent;

(2) Is not financially able to discharge the obligations of the bondsman's liabilities as surety;

(3) Has failed, refused or neglected to make the semiannual reports of assets and liabilities as required in § 40-11-303;

(4) Has made and filed false semiannual reports; or

(5) Has failed to furnish the court with information touching upon solvency, when called for;

then the court may order that the bondsman be prohibited from executing bonds, bail or other undertakings as surety in the court until the court becomes satisfied that the bondsman has complied with this part or the orders of the court, or that the bondsman is again financially solvent, and the court shall impose any other reasonable limitation on the total liability of the bondsman's undertakings in the court.



§ 40-11-307 - Charges for fixing case prohibited.

It is unlawful for any professional bondsman, while acting on the bondsman's own behalf, or for any third person or persons, or in concert with them, in any negotiation, transaction or dealing with a person charged with a criminal offense or other violation of law, or with any person or persons purporting to represent or act for the one so charged, to charge, demand, contract for, accept, collect or receive any sum of money, fee, compensation, premium or other consideration, return, or favor of any character, directly or indirectly, upon any promise, offer, representation or holding out the inducement that the professional bondsman:

(1) Can or will attempt to effect, procure, bring about, arrange or "fix" the disposition, dismissal or compromise of any criminal action or prosecution;

(2) Can or will attempt to arrange, bargain for or "fix" the amount of fine or costs, and/or term of imprisonment to be imposed, or any particular action of a court, in any criminal case, contempt proceeding or other penal action in any court; or

(3) Can or will attempt to stop, prevent, obstruct, impede, interfere with, retard or delay the prosecution of any criminal charge against an accused, or the process of the law in respect thereof, or that the bondsman will cause to be done any of the things enumerated in this subdivision (3).



§ 40-11-308 - Guarantees of immunity prohibited.

It is unlawful for any professional bondsman, while acting on the bondsman's own behalf, or while acting for or through any third person or persons, or in concert with them, to solicit, demand, procure, exact, receive or collect any money or other thing of value or any other consideration, promise, favor or return of any character, directly or indirectly, from any person or persons, upon the agreement, promise, offer, representation, pretense or holding out the inducement, that the bondsman can or will:

(1) Provide, furnish or guarantee to the person or persons, or to any person, persons or group of persons, immunity or protection from prosecution, arrest, investigation or indictment for any criminal offense or violation of law; or

(2) Influence, persuade, "fix," order or direct any public official defined under §§ 38-3-102 and 38-3-103 as a "conservator of the peace," or any member of a grand or petit jury, or district attorney general or prosecuting officer, to provide or furnish any immunity or protection referred to in this section, or to fail, neglect or omit to do or perform any act or official duty whatsoever toward the prosecution, suppression or prevention of criminal offenses or violations of law, and it is also unlawful for any professional bondsman to cause or procure any of these acts or things to be done.



§ 40-11-309 - Fixing of cases prohibited.

(a) It is unlawful for any professional bondsman to do or perform any act, engage in any negotiations, enter into any agreement or transaction, pay or give any money or other thing of value or offer or attempt to do so directly or indirectly, whether alone, or by or through others acting for the bondsman, or in the bondsman's behalf or in concert with others, or at the bondsman's instance or request, or whether with or without consideration, as surety or otherwise, with the intent, purpose or design of:

(1) Effecting, procuring, bringing about, arranging for or "fixing" the disposition, dismissal or compromise of any criminal action or prosecution or of arranging, bargaining for, or "fixing" the amount of fine or costs, and/or term of imprisonment or for any particular action of a court, judge, grand or petit jury or prosecuting attorney, in any criminal case, contempt proceeding or other penal action or offense before any court;

(2) Stopping, preventing, obstructing, impeding, interfering with, retarding or delaying the prosecution of any criminal charge against an accused, or the processes of law in respect thereof;

(3) Procuring sheriffs or their deputies, constables, police officers or other peace officers or any prosecutor of criminal offenses or violations to abandon or withdraw from the prosecution of the offenses or violations;

(4) Procuring witnesses to disappear or be concealed;

(5) Arranging for the loss or disappearance of bonds, court papers, exhibits or other evidence in criminal cases; or

(6) Doing or performing any other act to accomplish the disposition and dismissal of any charge against an accused person by any other means whatever than through the processes and agencies established by law.

(b) Nothing in this section shall deny to any professional bondsman or deprive the bondsman of the right and privilege of presenting to the court any matters affecting the legal liability of the bondsman as surety for an accused in any case where the question of liability is before the court for consideration or disposition.

(c) Nothing in this section shall be construed as conferring upon any professional bondsman the right to appear for or on behalf of an accused as an attorney at law in any action, suit, transaction or dealing with or before the court, whether in open court or at chambers.



§ 40-11-310 - Giving or procuring legal assistance unlawful.

It is unlawful for any professional bondsman to aid, counsel or advise any person accused of a criminal offense or violation of law, or those purporting to act for or represent the accused in respect of any matter relating or pertaining to the charge pending against the accused or to the disposition or dismissal thereof, except as to matters relating to the contract of suretyship on the bond, bail or similar undertaking, or to the contract relating to the securing and payment of any fine or costs, being negotiated for or posted in the pending case; nor shall any professional bondsman, directly or indirectly, retain, hire or employ, or pay for the services of an attorney at law to aid, counsel, advise or represent any person accused of criminal offense or violation of law, or those purporting to act for or represent the accused, in any case, suit or matter, in which the professional bondsman is surety for those persons, nor divide with or pay to any attorney any part of the compensation received by the bondsman for services as surety of an accused.



§ 40-11-311 - Illegal contracts void -- Recovery of payments and penalty.

(a) Any contract, agreement, promise, transaction or other similar undertaking, entered into between a professional bondsman and any other person or persons, wherein the bondsman charges, demands, contracts for, accepts, collects or receives any sum of money, fee, compensation, premium, gratuity or other consideration, return or favor of any character, in consideration of the bondsman's performance of, or the bondsman's promise, offer or attempt to do or perform, directly or indirectly, any of the acts or things declared to be unlawful by §§ 40-11-307 -- 40-11-310, are declared to be against public policy, illegal and void.

(b) Any person or persons, who pay out money or part with any other thing of value under the contract, agreement, promise, transaction or undertaking may file suit, for that person or for the use of that person or persons for whom the person paid the money or delivered the other thing of value to the bondsman, in any court having jurisdiction thereof and recover the consideration so paid or parted with and, in addition, a forfeiture in an amount equal to twice the sum of money paid or twice the value of any other consideration parted with or both, as the case may be.



§ 40-11-312 - Penalty.

A violation of this part is a Class B misdemeanor.



§ 40-11-313 - Peace officers, their deputies, and certain county officials prohibited from acting as professional bondsmen.

(a) It is unlawful for any person while serving as a constitutionally elected peace officer, or as such officer's deputy, or any duly elected or appointed county official to act as a professional bondsman, directly or indirectly.

(b) This section shall not apply to any duly elected member of the county legislative body.



§ 40-11-315 - Reduction or refund of premium on bail, bond or surety.

(a) Whenever any professional bondsman, as defined in § 40-11-301, furnishes bail, makes bond or furnishes surety for the appearance, before any court in this state, of any person charged with a criminal offense or a violation of any law, by means of a contract for a specified period of time, in which the bondsman acts as surety for appearance, the premium on the contract shall be reduced or refunded upon surrender of the person charged with the criminal offense or violation of a law in an amount in direct proportion of the percentage of the unexpired term of the contract to the total amount of the premium, unless that person is arrested on an additional criminal charge while released on bail or if the bond or surety is forfeited or revoked by the court having jurisdiction of that person or if the court accepts the surrender of the defendant based upon one (1) or more of the grounds set forth in § 40-11-132.

(b) If the premium is payable in equal installments, no further payment shall be due or payable upon surrender of the bonded person to the court. This section applies only to those contracts made on or after July 1, 1972.



§ 40-11-316 - Maximum premium -- Initiation fee.

(a) Professional bondsmen and agents of insurance companies making appearance bonds of a criminal nature shall not assess more than ten percent (10%) of the amount of the face value of the bond for premium fee and related charge or charges, and the premium fee and related charge or charges shall not be assessed but one (1) time during the first twelve (12) months of the pendency of the charge or charges and indictment or indictments in either the trial court or any lower court. If a premium renewal fee and any related charge or charges are assessed after the first twelve (12) months of the bond, the renewal fee and charge shall not exceed twenty percent (20%) of the original fee and charges. In the event the case is appealed to the court of criminal appeals or the supreme court of Tennessee, there may be charged only one (1) additional premium fee which also shall not exceed ten percent (10%) of the face value of the appearance bond for that court or courts.

(b) In addition to the charge authorized in subsection (a), professional bondsmen and agents of insurance companies making appearance bonds of a criminal nature may assess a one-time bond initiation fee of not more than twenty-five dollars ($25.00).

(c) Notwithstanding subsection (a), if a professional bondsman, or agent of an insurance company, is making a criminal appearance bond for a defendant who is not a resident of Tennessee, the bondsman or agent may assess up to fifteen percent (15%) of the amount of the face value of the bond for premium fee and related charges but only one (1) time during the first twelve (12) months of the bond.



§ 40-11-317 - Criminal background check -- Experience -- Bankruptcy.

(a) In addition to any other qualifications required by law, the petition or license application for a person seeking to become a professional bondsman shall have attached to it an affidavit setting forth the criminal history, if any, of the petitioner or applicant. If the affidavit is found to be inaccurate, the petitioner or applicant shall be immediately disqualified as a professional bonding person. In addition, the applicant or petitioner shall submit to a criminal history background check by the Tennessee bureau of investigation as provided for under § 38-6-109 and shall be responsible for any fees for the criminal history background check. The results of the criminal background check shall be submitted by the Tennessee bureau of investigation to the clerks of the court responsible for regulating the activities of the professional bondsman.

(b) Any applicant for approval as a bonding company owner shall have had two (2) years' experience writing bail in this state as a full-time qualified agent for a Tennessee professional bonding company in good standing.

(c) If a court finds that a bondsman has individually or as a corporation owner been discharged in a bankruptcy proceeding leaving unsatisfied outstanding forfeitures with any court, then the court may order that the bondsman be prohibited from executing bonds, bail or other undertakings as surety in the court.



§ 40-11-318 - Bounty hunting.

(a) "Bounty hunting" means a person who acts as an agent of a professional bondsman who attempts to or takes into custody a person who has failed to appear in court and whose bond has been forfeited, for a fee, the payment of which is contingent upon the taking of a person into custody and returning the person to the custody of the professional bondsman for whom the bounty hunter works; provided, that "bounty hunting" does not include the taking into custody of a person by a professional bondsman.

(b) No person who has been convicted of a felony shall serve as a bounty hunter in the state of Tennessee. Persons having been convicted of a felony who perform the services of a bounty hunter as defined in this section commit a criminal offense, punishable as a Class A misdemeanor.

(c) Before a bounty hunter takes into custody any person who has failed to appear in court, the bounty hunter shall comply with § 40-11-401, make a good faith effort to verify the person's address, and present to the office of the appropriate law enforcement officer of the political subdivision where the taking will occur:

(1) A certified copy of the underlying criminal process against the defendant;

(2) A certified copy of the bond or capias;

(3) Proper credentials from a professional bondsman in Tennessee or another state verifying that the bounty hunter is an agent of a professional bondsman; and

(4) A pocket card certifying that the bounty hunter has completed the training required by this section or, if the bounty hunter is from a state other than Tennessee, proof that the bounty hunter successfully completed an equivalent amount of training in the bounty hunter's home state within the last year.

(d) Failure to present all of the proper credentials as specified in this section to the office of the appropriate law enforcement officer prior to taking any person into custody shall be punishable as a Class A misdemeanor.

(e) A professional bondsman, who knowingly employs a convicted felon to act as an agent of the bondsman for purposes of taking into custody a person who failed to appear in court, commits a Class A misdemeanor.

(f) Any resident of this state who is a United States citizen and who intends to perform the functions of a bounty hunter as defined in subsection (a), shall submit to a criminal history background check as provided by § 38-6-109 at the sheriff's office at the county of the person's permanent residence. The person requesting the criminal history background check shall be responsible for any fees associated with the background check. The criminal background check shall include fingerprint checks against state and federal criminal records maintained by the Tennessee bureau of investigation (TBI) and the federal bureau of investigation (FBI). The sheriff's office shall maintain files in their respective counties on bounty hunters requesting a criminal history background check. A sheriff may charge a fee of not more than two hundred dollars ($200) for each background check performed pursuant to this subsection (f) and in addition to the background check fees payable to the TBI, the FBI and any designated vendor. If the bounty hunter is from a state other than Tennessee, proof that the bounty hunter has completed an equivalent criminal history background check in the person's home state within the last year shall be provided to the appropriate law enforcement agency of the political subdivision where the taking will occur.

(g) No bounty hunter shall wear, carry, or display any uniform, badge, shield, card, or other item with any printing, insignia, or emblem that purports to indicate that such bounty hunter is an employee, officer, or agent of any local, state or federal government or any political subdivision of any local, state or federal government.



§ 40-11-319 - Notice of arrest of bondsman.

(a) A professional bondsman who is arrested in this state for a felony, or is arrested in another state or by the federal government for the equivalent of a felony in this state, shall notify, in writing, within seventy-two (72) hours of the arrest, the court or courts in which the professional bondsman is qualified.

(b) The written notice shall contain the following information:

(1) Date of the arrest;

(2) Location of the arrest;

(3) Offense for which the bondsman was arrested;

(4) The name and address of the law enforcement agency making the arrest;

(5) The court before which the professional bondsman is to appear;

(6) The date of the initial court appearance; and

(7) Any other information the professional bondsman may want to include.

(c) Upon receipt of the notice, if the court believes it is warranted, the court shall proceed under § 40-11-125.

(d) Failure to comply with this section shall result in an automatic suspension of the professional bondsman until the court conducts a hearing pursuant to § 40-11-125(b), or until the criminal charges against the professional bondsman are resolved.



§ 40-11-320 - Prerequisite to employing bounty hunter.

Before employing a bounty hunter to apprehend a defendant, a professional bail bondsman shall make a reasonable effort to verify the defendant's address.






Part 4 - Continuing Education for Professional Bail Bonding Agents

§ 40-11-401 - Continuing education required.

Each professional bail bondsman or bonding agent individually, including partners, officers and directors of a corporation engaged for profit who are qualified as professional bail bondsmen or bonding agents, making bonds or entering into undertakings as surety in criminal proceedings as defined in § 40-11-301, shall obtain eight (8) hours of continuing education credits during each twelve-month period beginning on January 1, 1997. For the purpose of this part, "agent" means a professional bail bondsman or professional bail bonding agent, including those who are licensed as limited insurance representatives by the department of commerce and insurance pursuant to title 56, chapter 6, part 1 and the regulations of that department.



§ 40-11-402 - Certificate of compliance.

Each agent shall file annually, along with the first semiannual report as described in § 40-11-303, a certificate of compliance of continuing education with the clerk of the criminal or civil court of each county in which the agent is furnishing bail or bonds securing costs and fines. This certificate shall show in detail the names, locations, dates and hours of each course attended, along with the signature of the agent attesting that all continuing educational requirements have been completed.



§ 40-11-403 - Noncompliance.

If an agent does not obtain the required eight (8) continuing education hour credits within each twelve-month period as described in § 40-11-401, and have the necessary certificate of compliance filed with the clerk of the court by January 15 of each year, the clerk shall, by certified mail, notify the agent that the agent is not in compliance with the continuing education requirements of this part and the number of hours the agent lacks to be in compliance. If the agent has not furnished the clerk with a certificate of compliance with continuing education requirements within sixty (60) days of receiving the notice of noncompliance, the clerk shall notify the judge of the court who shall then suspend the agent from furnishing bail or bonds securing costs and fines, and remove the agent's name from the list of qualified and approved professional bondsmen, as described in § 40-11-124, until the agent completes the continuing education credits and properly files the required certificate with the court.



§ 40-11-404 - Courses -- Certificate of compliance -- Fees.

(a) The Tennessee Association of Professional Bail Agents shall provide all continuing education courses, and shall issue certificates of compliance to certify attendance of the agents to the clerks of the courts. The certificates shall be prepared and delivered to all agents who have completed the requirements by December 15 of the year before filing is required. In no event shall a certificate be issued to an agent who has not completed the attendance requirements for that calendar year.

(b) The Tennessee Association of Professional Bail Agents shall either provide or contract for a minimum of eight (8) hours of continuing education classes to be held on a regular basis in each of the grand divisions and may provide additional classes as necessary. The association is authorized to subcontract with any of its subassociations for classes. A schedule of these classes shall be provided to all agents. The association may not charge more than two hundred forty dollars ($240) annually for the eight (8) hours of continuing education, and the cost of any course with less than eight (8) hours shall be prorated.

(c) The fee charged for attending continuing education classes shall not be increased or decreased based upon a person's membership or lack of membership in the Tennessee Association of Professional Bail Agents.



§ 40-11-405 - Rights of trial judges -- Appeal from nonapproval of bondsman.

Nothing in this part shall be construed as altering or infringing upon the right of the trial judge to approve bondsmen who are licensed under this part. An appeal from a trial judge's failure to approve a licensed bondsman shall be taken as provided by law.









Chapter 12 - Grand Jury Proceedings

Part 1 - General Provisions

§ 40-12-101 - Impaneling bystanders.

Whenever a sufficient number of the jurors of the original panel fail to attend before the grand jury is formed, the court may impanel the grand jury of so many of the original panel as may attend, and the rest of bystanders. If none of the original panel attend or no jurors have been appointed, the grand jury may consist entirely of bystanders.



§ 40-12-102 - Persons guilty of conspiracy ineligible.

(a) No person who has been guilty of any offense declared in § 39-12-103, relating to conspiracy to take human life or to injure persons or destroy property, shall be competent to sit or serve on any grand or traverse jury and it is the duty of the court to carefully exclude all such persons from the juries, both grand and petit.

(b) When the court is informed, or has reason to suspect, that any person presented as a juror is guilty of any of the offenses listed in subsection (a), it shall call witnesses, if necessary, and examine fully into the truth of the charge.

(c) The court shall dismiss from the grand jury any person who has been selected and afterwards shown to be implicated in any offense listed in subsection (a).



§ 40-12-103 - Reconvening to consider felony.

The judges of the circuit and criminal courts are authorized at any time during the same term of court to reconvene the grand jurors when, during the same term of court and after the jurors have been discharged, a criminal offense which is a felony has been committed in the jurisdiction.



§ 40-12-104 - Application to testify by person having knowledge of commission of offense.

(a) Any person having knowledge or proof of the commission of a public offense triable or indictable in the county may testify before the grand jury.

(b) The person having knowledge or proof shall appear before the foreman. The person may also submit the sworn affidavits of others whose testimony the person wishes to have considered.

(c) The person shall designate two (2) grand jurors who shall, with the foreman, comprise a panel to determine whether the knowledge warrants investigation by the grand jury. The panel may consult the district attorney general or the court for guidance in making its determination. The majority decision of the panel shall be final and shall be promptly communicated to the person along with reasons for the action taken.

(d) Submission of an affidavit which the person knows to be false in any material regard shall be punishable as perjury. An affiant who permits submission of a false affidavit, knowing it to be false in any material regard, is guilty of perjury. Any person subsequently testifying before the grand jury as to any material fact known by the person to be false is guilty of perjury.



§ 40-12-105 - Notice of grand jury meeting to be posted by court clerk.

(a) The clerk of the court having trial level criminal jurisdiction in each county of this state shall cause to be published, not less than thirty (30) days nor more than forty (40) days before the grand jury meets, the following notice in a newspaper of general circulation in the county:

"It is the duty of your grand jurors to investigate any public offense which they know or have reason to believe has been committed and which is triable or indictable in this county. Any person having knowledge or proof that an offense has been committed may apply to testify before the grand jury subject to the provisions of Tennessee Code Annotated, § _____. The foreman in this county is presently: [Here list foreman and the foreman's address]

"The grand jury will next meet on __________, the ____________________ day of _____, 20_____, at ____________________. You may be prosecuted for perjury for any oral or written statement which you make under oath to the grand jury, when you know the statement to be false, and when the statement touches on a matter material to the point in question."

(b) In addition to the other duties required by this section, the clerk shall post a written notice in the form set forth in subsection (a) in a place convenient to the public at the county courthouse.

(c) Failure by the clerk to perform the duties required by this section is a misdemeanor and grounds for removal from office.



§ 40-12-106 - Prosecution of persons applying to testify not barred -- Express immunity.

Notwithstanding any contrary provisions of law, no person applying to testify before the grand jury shall be immune from prosecution based upon testimony subsequently given pursuant to the application, except under express grant of immunity by the grand jury.



§ 40-12-107 - Supplemental to present law.

Sections 40-12-104 -- 40-12-106 are intended to supplement existing law relative to the rights, powers and duties involved in the grand jury process. Nothing in this part shall be construed in derogation of existing law, absent plain and irreconcilable conflict with §§ 40-12-104 -- 40-12-106.






Part 2 - Investigative Grand Juries

§ 40-12-201 - Use of investigative grand jury.

(a) Notwithstanding any other provision of law to the contrary, whenever a district attorney general, within the district attorney general's respective jurisdiction, or the attorney general and reporter has reason to believe that criminal activity involving a violation of or a conspiracy to violate:

(1) Section 39-14-903, relating to money laundering;

(2) Sections 39-17-902(b), 39-17-911 and 39-17-1005, relating to the distribution of certain materials to minors or the use of a minor for obscene purposes;

(3) Section 39-17-417, relating to controlled substances or § 39-17-454, relating to controlled substance analogues;

(4) Sections 39-16-401 -- 39-16-405, relating to misconduct involving public officials and employees;

(5) Sections 39-16-101 -- 39-16-108, relating to bribery;

(6) Section 39-12-204, relating to racketeer influenced and corrupt organizations;

(7) Sections 39-17-501 -- 39-17-507, relating to gambling; or

(8) Sections 39-16-501 -- 39-16-507, relating to interference with government operations;

has occurred, the district attorney general or the attorney general and reporter may apply to a committee comprised of two (2) members of the district attorneys general conference and the attorney general and reporter for consent to file a petition to have an investigative grand jury convened to consider the matters specified in the application.

(b) The attorney general and reporter shall appoint a district attorney general from each grand division to serve as potential members of the committee and shall notify the executive director of the district attorneys general conference of the appointments.

(c) The attorney general and reporter shall reappoint the district attorneys general as from time to time may be necessary.

(d) (1) When an application for an investigative grand jury is made by the attorney general and reporter pursuant to this part, the executive director shall designate one (1) or more of the district attorneys general appointed by the attorney general and reporter to serve on the committee.

(2) If the application is made by a district attorney general, the executive director shall designate either two (2) of the district attorneys general appointed by the attorney general and reporter to serve on the committee or shall designate one (1) of the district attorneys general and the district attorney general making the application.

(e) (1) The district attorney general or district attorneys general so designated to serve on the committee shall not reside in the same grand division as the county where the grand jury would be seated.

(2) In the case where an application is filed by the attorney general and reporter, the district attorney general for the district where the criminal activity is alleged to have occurred shall be one (1) of the two (2) members of the district attorneys general conference serving on the committee.

(f) The application shall be in writing, shall specify the crimes to be investigated, any persons believed to have knowledge of the crimes to be investigated and the basis of the district attorney general's or attorney general and reporter's knowledge of the matters set forth in the application.

(g) The application shall be filed at the office of the attorney general and reporter in Nashville.



§ 40-12-202 - Committee review of application.

(a) Upon receipt or the making of an application for an investigative grand jury, the attorney general and reporter shall immediately notify the other members of the committee described in § 40-12-201.

(b) The committee shall meet in person as soon as is reasonably possible to consider the application.

(c) Consent to file the petition must be by unanimous vote of the committee.

(d) The district attorney general shall be notified in writing of the committee's action on the application.



§ 40-12-203 - Filing of petition.

(a) Upon the receipt of written approval of the committee, the district attorney general may file a written petition with the clerk of the circuit court, or criminal court in counties where the court has been established, for the county where the criminal activity allegedly occurred to convene an investigative grand jury to consider the matters set forth in the petition.

(b) The petition shall be made upon oath or affirmation and shall contain:

(1) An allegation that one (1) or more of the offenses described in § 40-12-201 has occurred;

(2) The basis of the district attorney general's knowledge of the commission of the offenses; and

(3) Sufficient facts to establish probable cause to believe the crimes specified in the petition have been committed.

(c) The petition shall also have appended to it the written consent of the committee which approved the filing of the petition.



§ 40-12-204 - Record of filing.

(a) Upon the filing of a petition to convene an investigative grand jury, the clerk shall mark the petition as filed, note the date and time of filing on the petition, and shall record the filing of the petition in records kept for proceedings under this part.

(b) The clerk shall then immediately forward the petition to the presiding judge of the judicial district.



§ 40-12-205 - Grant or denial of petition.

(a) Upon receipt of a petition to convene an investigative grand jury, the presiding judge shall consider the petition in camera.

(b) Any oral argument before the judge by the district attorney general shall be in the sole discretion of the presiding judge.

(c) The judge shall grant the petition if the judge finds that:

(1) The crimes alleged to have taken place are among those set forth in § 40-12-201; and

(2) There is probable cause to believe the criminal activity set forth in the petition has taken place.

(d) (1) The judge shall enter an order in writing respecting whether an investigative grand jury shall be convened.

(2) The order will be filed by the clerk of the court and entered in records described in § 40-12-204.

(3) The clerk shall forward a copy to the district attorney general.



§ 40-12-206 - Members -- Powers.

(a) The grand jury convened pursuant to this part shall consist of thirteen (13) members and up to five (5) alternates.

(b) The alternates shall be present at all times during grand jury proceedings, but shall not take part in the deliberations or vote of the grand jury unless the alternate has been made a regular member of the grand jury upon motion of the district attorney general made to the court and alleging that a regular member is no longer able to serve.

(c) Any grand jury ordered convened pursuant to this part shall be:

(1) Impaneled by the presiding judge in the same manner as the regular grand jury;

(2) Directed by the presiding judge to investigate the crimes specified in the petition; however, nothing in this subsection (c) shall be construed as preventing indictment for any offense found by the grand jury to have occurred in the course of its investigation; and

(3) Retain all powers, duties and responsibilities of the regular grand jury.



§ 40-12-207 - Persons present during proceedings.

The district attorney general, the witness under examination, an interpreter when needed and, for the purpose of taking the evidence, a stenographer may be present while the investigative grand jury is in session, but no person other than jurors and alternates may be present while the grand jury is deliberating or voting.



§ 40-12-208 - Record of proceedings.

(a) All proceedings, except when the investigative grand jury is deliberating or voting, shall be recorded stenographically.

(b) Any unintentional failure of any recording to reproduce all or any portion of a proceeding shall not affect the validity of the prosecution.

(c) The recording, the reporter's notes or any transcript prepared from the recording or notes shall remain in the custody or control of the district attorney general unless otherwise ordered by the court in a particular case.



§ 40-12-209 - Confidentiality of proceedings and documents.

(a) (1) No person who by virtue of the person's official position has knowledge of the filing of an application for consent, the action of the committee on the application, the filing of a petition to convene an investigative grand jury, or any action on the petition, shall disclose that knowledge except in accordance with this section.

(2) All written records of applications, committee action, petitions and orders are declared to be confidential and subject to disclosure only in accordance with this section.

(3) A grand juror, an interpreter, a stenographer, a typist who transcribes recorded testimony, a district attorney general or any person to whom disclosure is made pursuant to this section, § 40-12-210 or § 40-12-212 shall not disclose matters occurring before the grand jury except in accordance with those sections. No obligation of secrecy may be imposed on any person except in accordance with this section.

(b) Disclosure otherwise prohibited by this part of documents and proceedings before a grand jury convened under this part may be made to:

(1) The district attorney general for use in the performance of the district attorney general's duty; and

(2) Government personnel, including personnel of the federal government or a subdivision of the state, as those personnel are deemed necessary by the district attorney general to assist the district attorney general in the performance of the district attorney general's duties.

(c) (1) Any person to whom documents and proceedings before a grand jury convened under this part are disclosed under subdivision (b)(2) shall not utilize those documents or proceedings for any purpose other than assisting the district attorney general in the performance of the district attorney general's duties.

(2) The district attorney general shall promptly notify the judge convening the grand jury pursuant to this part of the names of all persons to whom disclosure of grand jury documents or proceedings is made and shall certify that the district attorney general has advised the person of the person's obligation of secrecy under this part.



§ 40-12-210 - Conditions for disclosure of proceedings and documents.

Disclosure of grand jury documents and proceedings may also be made under this part when:

(1) Directed by a court preliminarily to or in connection with a judicial proceeding;

(2) Disclosure is made by the district attorney general to another grand jury; or

(3) Permitted by a court upon motion of the defendant showing grounds exist for a motion to dismiss the indictment because of matters occurring before the grand jury.



§ 40-12-211 - Breach of confidentiality -- Penalty.

A violation of § 40-12-209 shall be punished as criminal contempt.



§ 40-12-212 - Indictments.

The finding and return of indictments as well as the form of any indictment returned by a grand jury convened pursuant to this part shall be in the same manner and form as indictments returned by the regular grand jury.



§ 40-12-213 - Subpoena power -- Examination of witnesses.

Notwithstanding any other provision of law to the contrary, when a grand jury is convened pursuant to this part, the district attorney general shall:

(1) Have the authority to compel by subpoena the testimony of witnesses before the grand jury; and

(2) Be present to examine witnesses coming before the grand jury, as well as to give legal advice to the grand jury as to matters cognizable by it.



§ 40-12-214 - Subpoenas to banks exempt from notice requirement.

Subpoenas issued pursuant to § 40-12-213(1) shall not be subject to the provisions of §§ 45-10-106 and 45-10-107 requiring notice to a bank customer of a subpoena issued to a bank for the records of a customer.



§ 40-12-215 - Grant of immunity.

(a) The district attorney general shall have the authority to grant transactional or use immunity to a witness if the district attorney general determines that immunity is necessary to compel testimony from the witness.

(b) The immunity shall be given to the witness in writing and shall be signed by the district attorney general.

(c) The immunity granted witnesses pursuant to Tennessee Rules of Criminal Procedure, Rule 6(j)(6) shall have no application to a grand jury convened pursuant to this part.



§ 40-12-216 - Witness' right to consult counsel.

A witness before a grand jury convened pursuant to this part shall have the right to leave the grand jury room to consult the witness's counsel at reasonable intervals and for a reasonable period of time upon the request of the witness.



§ 40-12-217 - Dissolution -- Extension of time to complete investigation.

(a) When a grand jury convened pursuant to this part has completed its investigation, the district attorney general shall promptly file a notice of dissolution with the clerk of the court where the petition seeking the grand jury's empanelling was filed.

(b) (1) Upon the filing of the notice required by subsection (a), the functions of the grand jury shall cease and it shall be considered dissolved.

(2) In no event, except as provided in this section, shall a grand jury convened pursuant to this part remain impaneled for a period of time to exceed six (6) months from the day it is sworn.

(c) (1) Should a period of time exceeding six (6) months be necessary for the grand jury to complete its work, the district attorney general may file an application with the committee described in § 40-12-201 requesting permission to petition the empanelling judge for an extension of the grand jury for a period of time not to exceed six (6) months from the date the petition is granted.

(2) The application shall specify why additional time is necessary for the completion of the investigation.

(3) If the committee unanimously agrees that an extension of time is necessary, it shall grant written consent to petition the empanelling judge for an extension of the grand jury for the period requested.

(4) This written consent shall accompany the petition to the empanelling judge who shall grant the petition if the judge finds an extension of time to be necessary for the grand jury to complete its investigation.

(5) No more than two (2) six-month extensions may be obtained pursuant to this section.



§ 40-12-218 - Construction of part.

Unless explicitly provided for in this part, nothing in this part shall be construed as repealing or amending any law dealing with the formation, function, duties and responsibilities of the regular grand jury.









Chapter 13 - Indictments

Part 1 - General Provisions

§ 40-13-101 - "Indictment" defined.

(a) An indictment is an accusation in writing presented by the grand jury of the county charging a person with an indictable offense.

(b) Wherever in this code "indictment" is used, it shall be taken to include presentment whenever the context so requires or will permit.



§ 40-13-102 - Offenses indictable.

All felonies and all misdemeanors are indictable offenses.



§ 40-13-103 - Prosecutor required.

No district attorney general shall prefer a bill of indictment to the grand jury without a prosecutor marked on the bill or indictment, unless otherwise expressly provided by law.



§ 40-13-104 - Prosecutor not required.

A prosecutor is dispensed with and the district attorney general may file bills of indictment, officially, and without a prosecutor marked on the bill of indictment, in the following cases:

(1) Upon a presentment;

(2) Upon an inquest of willful homicide or murder;

(3) Upon a recognizance to answer for a breach of the peace, or other inferior offense, committed in the presence of and taken notice of by any judge from the judge's own view;

(4) Upon a charge of gaming;

(5) Upon a charge of drawing a lottery or vending lottery tickets;

(6) Upon a charge of keeping a billiard table without a license;

(7) Upon a charge of violation of graves;

(8) Upon a charge against a county legislative body or a county mayor for failing to provide safe prisons;

(9) Upon an order of the circuit or criminal court to file an indictment, officially, which may be made when it appears to the court that an indictable offense has been committed, and that no one will be prosecutor;

(10) Upon information made to the district attorney general by a judge of the court of general sessions, upon the judge's own knowledge, of an indictable offense, committed during the sitting of the court;

(11) Upon a report of the clerk of the chancery court that an executor, administrator or guardian has neglected or refused for thirty (30) days after a subpoena has been served to appear before the clerk and settle the accounts;

(12) Upon a charge of violating the laws to suppress the use, importation or sale of prohibited weapons;

(13) Upon a charge of violating the laws against illegal voting, and to preserve the purity of elections;

(14) Against the clerk of any court who knowingly and willfully, with intent and purpose to affect the result of a case depending or decided in the clerk's court, makes a false entry, fails to make an entry directed by law or makes an imperfect transcript of the proceedings had in the clerk's court, and being in the clerk's office;

(15) Upon a charge of violating the laws pertaining to intoxicating liquors;

(16) Upon a charge of violating the laws to suppress private banking;

(17) Upon a charge of cutting, writing upon, defacing, disfiguring or damaging public buildings;

(18) Upon a charge against a clerk of converting to the clerk's own use, investing, using or lending money, property or effects in the clerk's custody, to be paid or delivered, according to law or order of court, to any party, witness, officer or other person;

(19) Upon an indictment for sedition, conspiracies and riots;

(20) Upon an indictment for disturbing or obstructing a public officer in the discharge of the officer's official duties;

(21) Upon a charge for violating the game and fish laws;

(22) Upon an indictment against a sheriff for permitting a prisoner in the sheriff's custody to be put to death by violence;

(23) Upon a charge of trespass upon lands or injury to or removal of property in violation of § 39-14-408;

(24) Upon a charge of child abuse in violation of § 39-15-401 or any other offense against the person in which a child is the victim; and

(25) Any other cases provided by law.



§ 40-13-105 - Concurrence in true bill.

An indictment cannot be found without the concurrence of at least twelve (12) grand jurors and, when so found, shall be endorsed a "true bill," and the endorsement signed by the foreman.



§ 40-13-106 - Endorsement when indictment not found.

If twelve (12) grand jurors do not concur in finding an indictment, the fact may be made known by endorsing the words "Not found" or other words of the same purport on the papers signed by the foreman.



§ 40-13-107 - Endorsement of names of witnesses.

It is the duty of the foreman of the grand jury to endorse on the indictment or, if it is a presentment, on the subpoena the names of the witnesses so sworn by the foreman and sign same officially, but the omission to endorse the names of those witnesses on the indictment or subpoena shall in no case invalidate the finding of the indictment or presentment, if the witnesses were, in point of fact, sworn by the foreman according to law.



§ 40-13-108 - Presentation of indictment.

An indictment, when found by the grand jury and endorsed as prescribed by this part, shall be presented by the foreman to the clerk of the court who shall file the indictment as provided by law.



§ 40-13-109 - Entry in minutes of felony indictments.

All indictments for public offenses of the grade of felony, returned into court by the grand jury with the endorsement a "true bill" shall be entered by the clerk with the return in full on the minutes of the court and the originals compared with the entry by the judge before the judge signs the proceedings of the day.



§ 40-13-110 - Copies of minutes -- New indictment.

(a) A copy of the minutes shall be as good and valid as the originals if, at any time, the latter are lost, destroyed, misplaced or purloined.

(b) In the absence of the entry provided for in § 40-13-109, the court may, in any of the contingencies mentioned in subsection (a), on proof of the fact, direct a new indictment to be preferred at the term at which the proof is made or at a subsequent term.



§ 40-13-111 - Inspection of indictment before arrest.

When an indictment is found against any person not in actual custody or who has not given bail to answer to the indictment, that indictment shall not be inspected by any person except the judge and clerk of the court and the district attorney general until the defendant has been arrested.



§ 40-13-112 - Disclosure of indictment before arrest.

(a) No judge, attorney, clerk, other officer of the court or grand juror shall disclose the fact of any indictment found until the defendant has been arrested or given bail for appearance to answer the indictment; however, nothing in this section shall preclude law enforcement from releasing information contained within the indictment or the fact of the indictment for the purpose of apprehending the subject of the indictment.

(b) A violation of subsection (a) is a Class A misdemeanor punishable, on conviction, as a Class A misdemeanor.

(c) This section does not apply to any disclosure by the issuance of process.






Part 2 - Form and Sufficiency

§ 40-13-201 - Form generally.

An indictment must contain in the caption or body of the indictment, the name of the state, county and court; the term in and at which the indictment is preferred; and must conclude "against the peace and dignity of the state of Tennessee."



§ 40-13-202 - Statement of offense.

The indictment must state the facts constituting the offense in ordinary and concise language, without prolixity or repetition, in a manner so as to enable a person of common understanding to know what is intended and with that degree of certainty which will enable the court, on conviction, to pronounce the proper judgment. In no case are the words "force and arms" or "contrary to the form of the statute" necessary.



§ 40-13-203 - Certainty as to person charged.

The indictment must be certain as to the person charged; but when the person's name is unknown to the grand jury, it may be so alleged without further identification or the person may be indicted under any name by which the person is generally known.



§ 40-13-204 - Presumptions and matters of judicial notice.

Presumptions of law and matters of which judicial notice is taken need not be stated.



§ 40-13-205 - Description of common law crimes.

In an indictment for an offense which was indictable at common law, the offense may be charged or described substantially as at common law; or it will be sufficient to describe the offense according to the general rules laid down in this chapter.



§ 40-13-206 - Alternative allegations.

(a) When the offense may be committed by different forms, by different means or with different intents, the forms, means or intents may be alleged in the same count in the alternative.

(b) When an act is criminal, if producing different results, the differing results may be charged in the same count in the alternative.



§ 40-13-207 - Time of offense.

The time at which the offense was committed need not be stated in the indictment, but the offense may be alleged to have been committed on any day before the finding of the indictment, or generally before the finding of the indictment, unless the time is a material ingredient in the offense.



§ 40-13-208 - Place of offense.

It is not necessary for the indictment to allege where the offense was committed, but the proof shall show a state of facts bringing the offense within the jurisdiction of the county in which the indictment was preferred.



§ 40-13-209 - Allegation of ownership of property.

(a) When any property, upon or in relation to which the offense was committed:

(1) Belongs to several partners or owners, it is sufficient to allege the ownership to be in any one (1) or more of those partners or owners; or

(2) When the property is quasi public property, or belongs to an association, society or collection of individuals, such as churches, schoolhouses, lodges, etc., it is sufficient for the indictment to allege ownership in that association, society or collection of individuals by the name by which it is commonly known.

(b) It is sufficient to describe property in any manner which may sufficiently identify the property, upon or in relation to which the offense charged was committed.



§ 40-13-210 - Jurisdiction to support alleged judgment.

In pleading a judgment or other determination or proceeding before a court or officer, it is not necessary to state the facts conferring jurisdiction, but the judgment, determination or proceeding may be stated to have been duly given or made, but the facts required to give the jurisdiction shall appear on the trial.



§ 40-13-211 - Description of instrument destroyed or withheld.

When an instrument which is the subject of an indictment has been destroyed or withheld by the act or procurement of the defendant, and the fact of the destruction or withholding is alleged in the indictment, and established on the trial, the misdescription of the instrument is immaterial.



§ 40-13-212 - Alleging fraud.

(a) In all prosecutions for offenses where the fraudulent possession or concealment of the thing constitutes the offense, it shall be sufficient to allege in the indictment that the party charged did fraudulently keep in possession or conceal the thing, without averring the particular species of fraud the party intended to commit or that any particular person was intended to be defrauded.

(b) In indictments, when an intent to injure or defraud the public, and not a particular individual, is required to constitute the offense, it is sufficient to allege an intent to injure or defraud generally, without naming the particular person, state, government or body corporate intended to be defrauded.



§ 40-13-213 - Alleging perjury.

(a) In an indictment for perjury or subornation of perjury, it is not necessary to set forth in the pleadings either:

(1) Records or proceedings with which the oath is connected; or

(2) The commission or authority of the court or person before whom the perjury was committed.

(b) It is sufficient in a perjury case to give the substance of the controversy or matter in respect to which the offense was committed, in what court or before whom the oath alleged to be false was taken, and that the court or person before whom it was taken had authority to administer it, with proper allegations of the falsity of the matter on which the perjury is assigned.



§ 40-13-214 - Alleging libel.

An indictment for libel need not set forth any extrinsic facts for the purpose of showing the application to the party libeled of the defamatory matter upon which the indictment is founded, but it is sufficient to state generally that defamatory matter was published concerning the person and the fact that it was so published shall be established on trial.



§ 40-13-215 - Alleging possession of counterfeit money.

In indictments for fraudulently keeping in possession or concealing counterfeit money or bank notes, it is not necessary to aver in the indictment that the party charged intended to pass or impose the counterfeit money or bank notes on the community as good money, but it shall appear in proof that the counterfeit money or bank notes were possessed or concealed with the fraudulent intent that they should get into circulation and with a knowledge that they were counterfeit.



§ 40-13-216 - Alleging conspiracy.

Indictments for conspiracy framed under any of the provisions of title 39, chapter 12, part 1 shall not be held insufficient by reason of the general nature of the charges preferred or for embracing more than one (1) of the offenses in the same indictment.



§ 40-13-217 - Alleging gaming.

(a) All laws made for the prevention, discouraging or suppression of gaming shall be construed as remedial and not penal statutes and no presentment or indictment in such case shall be quashed for want of form.

(b) In presentments and indictments for gaming, it is sufficient to charge the general name of the game at which the defendant or defendants played, without setting forth and describing with or against whom they may have bet or played.

(c) In prosecutions for keeping any gaming table or device under § 39-17-505, it is sufficient to charge that the defendant kept or exhibited, or was interested or concerned in keeping or exhibiting, a gaming table or device for gaming, without describing the table or device more particularly, or alleging in what manner the defendant was concerned in the keeping or exhibiting, or alleging or proving that any money was bet at the gaming table or device.



§ 40-13-218 - Alleging dealing in futures.

In all prosecutions for dealing in futures, no prosecutor shall be required and it is sufficient to charge that the defendant did game, wager or deal in futures, without setting forth with whom the defendant dealt, but the indictment or presentment shall charge a violation of some of the provisions of the section, either in terms or substance.



§ 40-13-219 - Allegations concerning intoxicating liquor.

(a) In the prosecution for the purchase of intoxicating liquor in violation of title 39, chapter 17, part 7, it shall not be necessary to allege in the indictment or presentment or to prove the name of the person from whom the intoxicating liquors were bought.

(b) It shall not be necessary for the second or subsequent indictment or presentment for selling or tippling intoxicating liquors, bitters or other compounds in violation of title 39, chapter 17, part 7, to allege or charge a former indictment or presentment and conviction thereon for the violation. The original indictment or presentment and record of conviction or certified copies of the same from any circuit or criminal court shall be prima facie evidence of a former indictment or presentment and conviction on the indictment or presentment upon the trial for any second or subsequent violation of title 39, chapter 17, part 7.

(c) In any indictment or presentment for receiving, possessing or transporting intoxicants in violation of §§ 39-17-703 -- 39-17-706, it shall not be necessary to negate the exceptions contained in those sections, or that the intoxicating liquor was received, possessed, shipped or transported for any of the purposes set out in § 39-17-705, but those exceptions may be relied upon as a defense and the burden of establishing the exception shall be upon the person claiming the benefit of the exception.



§ 40-13-220 - Alleging grave-robbing.

The indictment for the offense of unlawfully and willfully digging open a grave, or unlawfully and willfully taking up or carrying away the dead body, or any part of the body, need not specify what grave or whose dead body has been violated or disturbed.



§ 40-13-221 - Alleging embezzlement and breach of trust.

Any indictment charging a felonious taking or appropriation of the personal property of another, of any value, with intent to convert the property to the use of the defendant and to deprive the true owner of the property, shall be deemed a good and sufficient indictment for embezzlement or fraudulent breach of trust.






Part 3 - Capias

§ 40-13-301 - Capias for more than one offense.

(a) When a defendant is indicted for more than one (1) offense of the same class or grade, at the same term of the court, the clerk shall issue but one (1) capias to the same county, which shall specify on its face the number of cases for which the defendant or defendants are indicted, at that term of the court, of the same grade or class.

(b) The sheriff or other officer arresting the defendant or defendants shall, if bail is given, take bond in a sum sufficient to cover all the cases mentioned in the capias.

(c) (1) If the county has the costs to pay, there shall be no fees taxed against the county for the several officers and clerks, but as of one (1) cost.

(2) However, if the defendant pays the costs, the court may order full costs to the several officers as if separate process had been issued and served throughout.



§ 40-13-302 - Bail.

(a) Upon arrest made on a capias, if the offense is bailable, bail may be taken in the manner prescribed in chapter 11, part 1 of this title.

(b) After a defendant is committed to jail under a capias, if the offense is bailable, the defendant may be discharged upon giving bail as prescribed by chapter 11, part 1 of this title.



§ 40-13-303 - Mailing and filing of return.

(a) If served by an officer not of the county to which it is returnable, the return may be made by depositing the capias in any post office, sealed up, directed to the clerk of the court at the courthouse of the originating county with the title of the case endorsed on the envelope and the postage paid.

(b) The undertaking of bail, if any, shall also be returned with each capias.

(c) The postage paid upon process sent by mail shall constitute a part of the bill of costs.

(d) The clerk of the court to whom packages are addressed according to this section shall take them from the post office and file them without delay.



§ 40-13-304 - Failure to execute capias.

Any sheriff failing to execute the capias, from want of due diligence, commits a Class C misdemeanor.









Chapter 14 - Rights of Defendants

Part 1 - General Provisions

§ 40-14-101 - Speedy trial -- Right to be heard.

In all criminal prosecutions, the accused is entitled to a speedy trial and to be heard in person and by counsel.



§ 40-14-102 - Right to counsel.

Every person accused of any crime or misdemeanor whatsoever is entitled to counsel in all matters necessary for the person's defense, as well to facts as to law.



§ 40-14-103 - Right to appointed counsel -- Administrative fees.

(a) If unable to employ counsel, the defendant is entitled to have counsel appointed by the court.

(b) (1) A defendant, who is provided with court-appointed counsel, including a defendant in a termination of parental rights case, shall be assessed by the court at the time of appointment a nonrefundable administrative fee in the amount of fifty dollars ($50.00). The administrative fee shall be assessed only one time per case and shall be waived or reduced by the court upon a finding that the defendant lacks financial resources sufficient to pay the fifty-dollar fee. The fee may be increased by the court to an amount not in excess of two hundred dollars ($200) upon a finding that the defendant possesses sufficient financial resources to pay the fee in the increased amount. The administrative fee shall be payable, at the court's discretion, in a lump sum or in installments; provided, however, that the fee shall be paid prior to disposition of the case or within two (2) weeks following appointment of counsel, whichever occurs first. Prior to disposition of the case, the clerk of the court shall inform the judge whether the administrative fee assessed by the court has been collected. Failure to pay the administrative fee assessed by the court shall not reduce or in any way affect the rendering of services by court-appointed counsel; provided, however, that the defendant's willful failure to pay the fee may be considered by the court as an enhancement factor when imposing sentence if the defendant is found guilty of criminal conduct, and may also be considered by the court as evidence of the defendant's financial responsibility, or lack thereof, in a determination of the best interest of the child.

(2) The administrative fee shall be separate from and in addition to any other contribution or recoupment assessed pursuant to law for defrayal of costs associated with the provision of court-appointed counsel. The clerk of the court shall retain a commission of five percent (5%) of each dollar of administrative fees collected and shall transmit the remaining ninety-five percent (95%) of each dollar to the state treasurer for deposit in the state's general fund.

(3) If the administrative fee is not paid prior to disposition of the case, then the fee shall be collected in the same manner as costs are collected; provided, however, that upon disposition of the case, moneys paid to the clerk, including any cash bond posted by the defendant, shall be allocated to taxes, costs and fines and then to the administrative fee and any recoupment ordered. The administrative fee and any recoupment or contribution ordered for the services of court-appointed counsel shall apply and shall be collected even if the charges against the defendant are dismissed.

(4) As part of the clerk's regular monthly report, each clerk of court, who is responsible for collecting administrative fees pursuant to this section, shall file a report with the court and with the administrative director of the courts. The report shall indicate the following:

(A) Number of defendants for whom the court appointed counsel;

(B) Number of defendants for whom the court waived the administrative fee;

(C) Number of defendants from whom the clerk collected administrative fees;

(D) Total amount of commissions retained by the clerk from the administrative fees; and

(E) Total amount of administrative fees forwarded by the clerk to the state treasurer.



§ 40-14-104 - Access of spouse and counsel.

The defendant's spouse and counsel, whether the counsel is employed by the defendant or appointed by the court, shall be allowed access to the defendant at all reasonable hours.



§ 40-14-105 - Time before trial -- Noncapital offenses.

Every person accused of any crime or misdemeanor whatsoever shall be entitled to fourteen (14) full days, Sundays and legal holidays excluded, after arrest and the return of the indictment or presentment before being tried for the offense.



§ 40-14-106 - Time before trial -- Capital offenses.

Every person accused of any offense for which the punishment may be death shall be entitled to twenty-one (21) full days, Sundays and legal holidays excluded, after arrest and the return of the indictment or presentment before being tried for the offense.



§ 40-14-107 - Applicability of time allowance -- Waiver.

(a) This section and §§ 40-14-105 and 40-14-106 only apply to criminal cases in a court of record.

(b) Nothing in this section, § 40-14-105 or § 40-14-106 shall prevent any person so indicted or presented from waiving the provisions of this section, § 40-14-105 or § 40-14-106.

(c) This section and §§ 40-14-105 and 40-14-106 do not apply to persons entering a plea of guilty.



§ 40-14-108 - Continuance because of prejudicial excitement.

A continuance because of too great excitement to the prejudice of the defendant shall be in the sound discretion of the court.



§ 40-14-109 - Domestic violence offenses -- Notice to defendant.

(a) As used in this section, "domestic violence offense" means an offense that:

(1) Is classified as a misdemeanor in this state;

(2) Has as an element of the offense the use or attempted use of physical force or the threatened use of a deadly weapon; and

(3) Is committed by a:

(A) Current or former spouse, parent, or guardian of the victim;

(B) Person with whom the victim shares a child in common;

(C) Person who is cohabiting with or has cohabited with the victim as a spouse, parent, or guardian; or

(D) Person similarly situated to a spouse, parent, or guardian of the victim.

(b) Before the court accepts the guilty plea of a defendant charged with a domestic violence offense, it shall inform the defendant that it is a federal offense for a person convicted of a domestic violence offense to possess or purchase a firearm and that from the moment of conviction for a domestic violence offense the defendant will never again be able to lawfully possess or buy a firearm of any kind. After so informing the defendant, the court may accept the plea of guilty if the defendant clearly states on the record that the defendant is aware of the consequences of a conviction for a domestic violence offense and still wishes to enter a plea of guilty.

(c) If a defendant is not represented by an attorney but wishes to proceed to the trial on a charge of committing a domestic violence offense, the court shall also inform the defendant of the consequences of a conviction for a domestic violence offense as provided in subsection (b).






Part 2 - Counsel for Indigents

§ 40-14-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Indigent person" means any person who does not possess sufficient means to pay reasonable compensation for the services of a competent attorney; and

(2) "Public defender" means any attorney appointed or elected under any act of the general assembly or any provision of a metropolitan charter to represent indigent persons accused of crime.



§ 40-14-202 - Appointment by court.

(a) In all felony cases, if the accused is not represented by counsel and the court determines by the manner provided in subsection (b) that the accused is an indigent person who has not competently waived the right to counsel, the court shall appoint to represent the accused either the public defender, if there is one for the county, or, in the absence of a public defender, a competent attorney licensed in this state. The court may call upon any legal aid agency operating in conjunction with an accredited college of law to recommend attorneys for appointment under this part. The court may, upon its own motion or upon application of counsel appointed under this section, name additional attorneys to aid and assist in the defense. Each appointment of counsel shall be denoted by an appropriate entry upon the minutes of the court, which shall state the name of counsel and the date of counsel's appointment, but failure of the court to make such a minute entry shall not in any way invalidate the proceeding if an attorney was in fact appointed. Upon the appointment of an attorney under this section, no further proceeding shall be had until the attorney so appointed has had sufficient opportunity to prepare the case. If the court should determine that the accused is not an indigent person, the court shall then advise the accused with respect to the accused's right to counsel and afford the accused an opportunity to acquire counsel.

(b) Whenever an accused informs the court that the accused is financially unable to obtain the assistance of counsel, it is the duty of the court to conduct a full and complete hearing as to the financial ability of the accused to obtain the assistance of counsel and, thereafter, make a finding as to the indigency of the accused. All statements made by the accused seeking the appointment of counsel shall be by sworn testimony in open court or written affidavit sworn to before the judge.

(c) When making a finding as to the indigency of an accused, the court shall take into consideration:

(1) The nature of the services to be rendered;

(2) The usual and customary charges of an attorney in the community for rendering like or similar services;

(3) The income of the accused regardless of source;

(4) The poverty level income guidelines compiled and published by the United States department of labor;

(5) The ownership or equity in any real or personal property;

(6) The amount of the appearance or appeal bond, whether the party has been able to obtain release by making bond, and, if the party obtained release by making bond, the amount of money paid and the source of the money; and

(7) Any other circumstances presented to the court which are relevant to the issue of indigency.

(d) If a social service agency services the criminal justice system of the judicial district, and the court has reasonable cause to believe the accused has the financial resources to employ counsel, the court shall order the agency to conduct an investigation into the financial affairs of the accused and report its findings directly to the court. The court shall consider the contents of the agency's report in making its determination and the report shall be made a part of the record in the cause.

(e) If the court appoints counsel to represent an accused in a felony case under this section or in a misdemeanor case as required by law, but finds the accused is financially able to defray a portion or all of the cost of the accused's representation, the court shall enter an order directing the party to pay into the registry of the clerk of the court any sum that the court determines the accused is able to pay. The sum shall be subject to execution as any other judgment and may also be made a condition of a discharge from probation. The court may provide for payments to be made at intervals, which the court shall establish, and upon terms and conditions as are fair and just. The court may also modify its order when there has been a change in circumstances of the accused.

(f) The clerk of the court shall collect all moneys paid by an accused pursuant to this section. When the accused fails to comply with the orders of the court, the clerk shall notify the court of the accused's failure to comply. At the conclusion of the proceedings in the trial court, the court shall order the clerk to pay to the administrative office of the courts any funds that the clerk collected from the accused. The clerk of the court shall receive a commission of five percent (5%) of the moneys collected for the clerk's services in collecting, handling and making payment pursuant to the order of the court; provided, that in counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, the commission shall be ten percent (10%).

(g) If a defendant has been ordered to pay all or a portion of the accused's representation pursuant to subsection (d), and if the administrative office of the courts receives funds paid pursuant to subsection (f) that are greater than the total amount which appointed counsel has claimed and has been reimbursed pursuant to Supreme Court Rule 13, then any such excess funds shall be paid to the appointed attorney.

(h) No court shall appoint a member of the general assembly as counsel for an indigent defendant unless the judge of the court certifies that no other equally competent attorney is available to represent the defendant. If the judge so certifies, it shall not be considered a conflict of interest for the member to represent the defendant or to be compensated for the representation in the same manner and amount as other court appointed attorneys.

(i) (1) Every accused who informs the court that the accused is financially unable to obtain the assistance of counsel shall be required to complete the uniform affidavit of indigency.

(2) It is a Class A misdemeanor for any person to intentionally or knowingly misrepresent, falsify or withhold any information required by an affidavit of indigency.

(j) Before and during the trial of a criminal matter, the cover sheets that reflect the total fees and expenses paid to defense counsel and that reflect the total amount paid for expert services from public funds for the use in representing an indigent criminal defendant or prosecuting a criminal defendant are a public record. In addition, a record of the total amount paid to an expert from public funds is a public record if the expert has offered evidence and is known to the public because of testimony on the record. Before and during the trial of a criminal matter, detailed attorney fees and expense claims, motions and orders dealing with the authorization of expert services and detailed time sheets of undisclosed experts shall be sealed and unavailable for public inspection.



§ 40-14-203 - Scope of representation.

Any attorney appointed to represent any person under this part shall proceed to counsel with and represent the person at all stages of the proceedings before the court which appointed the attorney and also upon any appeal from the judgment of the court which imposes a prison sentence. Appointed counsel is required to represent the defendant only through the initial appellate review and is not required to pursue the matter through a second tier discretionary appeal by applying to the supreme court for writ of certiorari.



§ 40-14-204 - Proceedings for writs.

In all proceedings for the writ of habeas corpus or the writ of error coram nobis, the court having jurisdiction of those matters shall determine the question of indigency and appoint counsel, if necessary, in the manner set out in this part.



§ 40-14-205 - Withdrawal of counsel -- Replacement by court.

(a) The court may, upon good cause shown, permit an attorney appointed under this part to withdraw as counsel of record for the accused. If any attorney is permitted to withdraw, the court shall, in the manner contained in § 40-14-202, immediately appoint another attorney in the former attorney's place.

(b) The court may, upon its own motion, replace any attorney appointed under this part if the court deems replacement of the attorney necessary to preserve the rights of the accused.



§ 40-14-206 - Rules to be prescribed by supreme court.

The supreme court shall prescribe by rule the nature of the expenses for which reimbursement may be allowed under this part, and the limitations on and conditions for reimbursement as it deems appropriate and in the public interest, subject to this part. The rules shall also specify the form and content of applications for reimbursement or compensation to be filed under this part. The court may adopt other rules with regard to the accomplishment of the purposes of this part as it deems appropriate in the public interest. The rules shall provide for compensation for appointed counsel, not otherwise compensated, in all cases where appointment of counsel is required by law.



§ 40-14-207 - Compensation -- Necessary services for indigent defendants.

(a) Other than public defenders and post-conviction defenders, attorneys appointed under this part shall be entitled to reasonable compensation for their services prior to trial, at trial, and during the appeal of the cause and shall be entitled to reimbursement for their reasonable and necessary expenses in accordance with the rules of the supreme court.

(b) In capital cases where the defendant has been found to be indigent by the court of record having jurisdiction of the case, the court in an ex parte hearing may, in its discretion, determine that investigative or expert services or other similar services are necessary to ensure that the constitutional rights of the defendant are properly protected. If that determination is made, the court may grant prior authorization for these necessary services in a reasonable amount to be determined by the court. The authorization shall be evidenced by a signed order of the court. The order shall provide for the reimbursement of reasonable and necessary expenses by the administrative director of the courts as authorized by this part and rules promulgated thereunder by the supreme court.



§ 40-14-208 - Applications for reimbursement or compensation.

(a) Each attorney seeking reimbursement or compensation under this part shall file an application with the trial court stating in detail the nature and amount of the expenses claimed, supporting the claim with receipts showing payment of the expenses and stating the nature and extent of services performed including those in connection with any preliminary hearing.

(b) Any attorney rendering services or incurring expenses incident to any appeal and seeking compensation or reimbursement therefor shall file an application with the appellate court stating in detail the matters required in applications to trial courts and any other information as the rules of the court require.

(c) All applications for compensation or reimbursement shall also state any payments made or to be made to the applicant by or on behalf of the accused, and the court, in fixing compensation, shall take those payments into account.

(d) A certified copy of the court order fixing any compensation or approving any expenses under this part, along with a true copy of the attorney's application, shall be forwarded to the administrative director of the courts, who shall audit and review the order and application, and upon finding payment to be in order, process the payment of compensation and expenses out of money appropriated for that purpose.



§ 40-14-209 - Reimbursement for public defenders.

The state shall reimburse counties, metropolitan governments and municipalities having public defenders for the operation of the public defenders offices in accordance with procedures and subject to the limitations provided in § 8-14-210.



§ 40-14-210 - Charges for defraying costs of representing indigent defendants.

(a) (1) In every misdemeanor and felony prosecution instituted in counties having a population in excess of four hundred fifty thousand (450,000), according to the 1980 federal census or any subsequent federal census, there shall be collected a twelve-dollar-and-fifty-cent cost for the purpose of defraying the costs of legal representation and support services provided indigent defendants in criminal proceedings.

(2) This section shall take effect in counties with a population of not more than seven hundred fifty thousand (750,000) and not less than four hundred fifty thousand (450,000), according to the 1980 federal census, or any subsequent federal census upon approval by two-thirds (2/3) vote of the metropolitan council of Nashville-Davidson County.

(3) This section shall take effect in any county with approval by two-thirds (2/3) vote of the county legislative body.

(b) It is the duty of the clerk of every court having jurisdiction of state misdemeanors and felonies to include in every misdemeanor and felony cost bill the twelve-dollar-and-fifty-cent charge which shall be remitted to the county government, except in counties that are part of a multiple county judicial district as defined in § 16-2-506, in which case this charge shall be remitted to the office of the executive director of the district public defenders conference for the purpose of providing supplemental funding for the office of the district public defender within that judicial district. It is the legislative intent of this subsection (b) that these funds shall not revert to the state general fund but shall instead be carried forward for the purpose for which they were originally intended.

(c) All costs collected by county government pursuant to this section shall be used for providing representation and support services to indigent defendants in criminal proceedings.

(d) Any county may supplement the funds of the district public defender system to represent indigent defendants in criminal prosecution. The costs collected by the county under this section shall be supplemental and in addition to any funds received under this chapter or under title 8, chapter 14, relative to public defenders, for services rendered by the public defender and assistants to the indigent.

(e) This section does not apply to nonmoving traffic violations.

(f) In every misdemeanor and felony prosecution in which the privilege tax for the criminal injuries compensation fund established by § 40-24-107 is also levied, the cost imposed by this section shall not be construed as having priority over collection of that privilege tax.






Part 3 - Transcripts and Court Reporters

§ 40-14-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Administrative director" means the administrative director of the courts;

(2) "Court" means any court of this state exercising jurisdiction over any criminal action which is punishable by confinement in the state penitentiary;

(3) "Criminal case" means the trial of any criminal offense which is punishable by confinement in the state penitentiary and any proceeding for the writ of habeas corpus wherein the unlawful confinement is alleged to be in a state, county or municipal institution; and

(4) "Judge" means the judge of any court of this state exercising jurisdiction over any criminal action which is punishable by confinement in the state penitentiary.



§ 40-14-302 - Designation of reporters.

The judge of each court of this state shall designate one (1) or more persons to act as court reporters to serve at the pleasure of the judge. The number of reporters who may be so designated by each judge shall be determined by the administrative director.



§ 40-14-303 - Qualifications of reporters -- Seminars.

(a) The qualifications of court reporters shall be determined in accordance with standards formulated by the administrative director.

(b) The administrative director is authorized to conduct training or educational seminars for persons designated as court reporters pursuant to § 40-14-302 and to require their attendance at training or educational seminars.



§ 40-14-304 - Auxiliary reporters.

Each judge, with the approval of the administrative director, may designate auxiliary reporters who may serve when there is more reporting work than can be performed promptly by the regularly designated reporters or when the regularly designated reporters are unable to attend court. The auxiliary reporters shall be paid on a per diem basis under scales to be fixed by the administrative director.



§ 40-14-305 - Combination of duties.

If any judge and the administrative director find that it is in the public interest that the duties of the court reporter be combined with those of any other employee of the court or of the judge of the court, the administrative director may authorize the combination of duties and fix additional compensation for the performance of the added duties of acting as court reporter.



§ 40-14-306 - Approved reporting methods to be prescribed.

The administrative director shall prescribe or approve methods for the taking of verbatim records of proceedings under this part. Any such method shall be of a nature that an accurate written transcript can be prepared from that method.



§ 40-14-307 - Duties of designated reporter -- Party permitted private reporter.

(a) A designated reporter shall attend every stage of each criminal case before the court and shall record verbatim, by a method prescribed or approved by the administrative director, all proceedings had in open court and other proceedings as the judge may direct. The reporter shall attach the reporter's official certificate to the records so taken and promptly file them with the clerk of the court, who shall preserve them as a part of the records of the trial.

(b) A party at the party's own expense may retain a reporter other than the reporter provided under this part to record and transcribe the proceedings and a transcript so prepared may be used for purpose of appeal, as provided by law.



§ 40-14-308 - Habeas corpus proceedings.

In the event a proceeding for the writ of habeas corpus is commenced in any court which has not authorized a court reporter under this part, the judge of that court shall immediately notify the administrative director of the commencement of the proceedings and the administrative director shall immediately arrange for a court reporter to record the proceedings. In courts where habeas corpus proceedings are filed on a recurring basis, the administrative director may make arrangements for reporters without the necessity of case-by-case notification by the judge.



§ 40-14-309 - Partial transcript of record.

Upon the direction of the court in the case of an indigent defendant or at the request of any party who has agreed to pay the fee for a transcript, a court reporter designated by the court shall transcribe from the original records the parts of the proceedings as are requested in the manner prescribed in the Tennessee Rules of Appellate Procedure.



§ 40-14-310 - Supervision of reporters.

The court reporters shall be subject to the supervision of the appointing judge in the performance of their duties, including dealings with the parties requesting transcripts. The administrative director may by rule prescribe reports to be filed by reporters.



§ 40-14-311 - Compensation for reporters.

Each court reporter shall be compensated in accordance with schedules fixed by the administrative director within budgetary limits as provided by law.



§ 40-14-312 - Fees for transcripts -- Transcripts for indigent defendants.

Each court reporter may charge and collect fees for transcripts at rates prescribed by the administrative director. If the defendant prays and is granted an appeal and is determined by the trial judge to be without sufficient funds to pay for the preparation of the transcript of the proceedings, the trial judge shall direct the court reporter to furnish the defendant a complete transcript of the proceedings, the fee for which shall be paid by the state of Tennessee out of money appropriated for that purpose. The reporter may require any party requesting a transcript to pay the estimated fee in advance except as to transcripts which are to be paid for by the state of Tennessee.



§ 40-14-313 - Rules -- Application for fees and expenses.

The administrative director shall adopt rules to implement this part, which rules shall, among other things, prescribe the form and content of applications for the payment of all court reporter fees and other expenses charged to the state under this part. All applications shall be submitted to, audited and reviewed by the administrative director and shall be paid upon the administrative director's approval of the fees and expenses.



§ 40-14-314 - Recording equipment.

The administrative director is authorized, upon a determination of a need therefor and upon certification of a judge that no qualified court reporter is available to record the proceedings in any court in the judge's district, to purchase, out of money appropriated for that purpose, the recording equipment as may be necessary to carry out the purpose of this part and to formulate all necessary rules and regulations for its use, maintenance and replacement. Any certification by a judge and determination of need by the administrative director shall be reviewed not less than annually. If a qualified court reporter should become available to attend the court, it is the duty of the judge so to certify to the administrative director. Any recording equipment purchased under this section shall remain the property of the state of Tennessee and be under the direct control and supervision of the administrative director.



§ 40-14-315 - Contracts authorized for verbatim transcripts without using court reporters.

Whenever the administrative director and the judge or judges in a particular area determine that accurate verbatim transcripts could be more economically, expeditiously and efficiently provided in the particular area by entering into contracts for that purpose rather than by utilizing the designation of court reporters as provided in this part, then, in those instances, the administrative director is authorized to enter into those contracts for and on behalf of the state of Tennessee on the terms and conditions as the administrative director deems appropriate for the accomplishment of the purposes of this part.



§ 40-14-316 - Use of videotape equipment during preliminary stages preceding trial.

In addition to the use of videotape equipment to record court proceedings as set forth within Supreme Court Rule 26, the supreme court is authorized and encouraged to permit, in appropriate situations, the use of video equipment and recordings during the preliminary stages preceding trial for any criminal offense including, but not necessarily limited to, bail hearings, arraignments, hearings wherein a defendant's guilty plea is entered and accepted by the court without trial, and other proceedings before the criminal court preliminary to trial.



§ 40-14-317 - Defendant in criminal case entitled to court reporter.

Notwithstanding the Tennessee Supreme Court Rules, Rule 26 or any other law to the contrary, a defendant in a criminal case, as defined by § 40-14-301, is entitled to have a court reporter pursuant to § 40-14-302, or a licensed court reporter pursuant to title 20, chapter 9, part 6 to record verbatim all proceedings that occur in open court and such other proceedings as the judge may direct.









Chapter 15 - Pretrial Diversion

§ 40-15-101 - Default of defendant.

(a) When a capias has been returned not to be found, and in felony cases when, before or after conviction, the defendant breaks jail or forfeits the bond for appearance, the court may strike the cause from the docket, and give judgment against the state for the costs as the state is bound to pay in case of nolle prosequi or acquittal of the defendant.

(b) The cause shall not be discontinued by such judgment. If the defendant is afterwards taken or comes into the state, a capias or other process shall run against the defendant and the case be proceeded with as if it had not been stricken from the docket.



§ 40-15-102 - Pretrial diversion meetings.

The parties to any possible criminal trial may meet to discuss the possibility of pretrial diversion as contained in this part.



§ 40-15-103 - Deferring pending proceedings.

Upon stipulation of the parties, the court shall defer for a reasonable time any pending proceedings in the prosecution so that the procedures under §§ 40-15-102 -- 40-15-105 may be pursued.



§ 40-15-104 - Pretrial investigation.

(a) Upon stipulation of the parties, the trial court by order may direct any county, municipal or authorized private agency, available for this purpose, or the department of correction if no local agency is available, to conduct an investigation of the defendant's background. In counties having a metropolitan form of government and in counties having a population of over six hundred thousand (600,000), according to the 1970 federal census or any subsequent federal census, the county, municipal or authorized private agency shall conduct any investigation of the defendant's background, but, this sentence shall be implemented within the existing level of funding to the department of correction. The order shall specify the purpose and scope of the procedure and the matters to be covered, and shall direct that the results of any investigation be embodied in a written report, copies of which shall be made available to the parties.

(b) In counties where there is a pretrial release program in operation, the agency responsible for the operation of that program shall be the agency to conduct the background investigation ordered by the court, and the order shall so stipulate. In counties which have a local county probation officer paid for by local funds, the county probation officer shall be the agency responsible for conducting the background investigation as ordered by the trial court.



§ 40-15-105 - Memorandum of understanding -- Suspended prosecution.

(a) (1) (A) A qualified defendant may, by a memorandum of understanding with the prosecution, agree that the prosecution will be suspended for a specified period, not to exceed two (2) years from the filing of the memorandum of understanding. As a condition of this suspension, the qualified defendant shall agree to pay ten dollars ($10.00) per month as part payment of expenses incurred by the agency, department, program, group or association in supervising the defendant. The payments shall be made to the agency, department, program, group or association responsible for the supervision of defendant.

(B) For purposes of this section, "qualified defendant" means a defendant who meets each of the following requirements:

(i) The defendant has not previously been granted pretrial diversion under this chapter or judicial diversion under § 40-35-313;

(ii) The defendant does not have a prior conviction for a Class A or B misdemeanor or for any class of felony; and

(iii) The charged offense for which the prosecution is being suspended is not a felony or any of the following offenses:

(a) Driving under the influence of an intoxicant as prohibited by § 55-10-401;

(b) Any misdemeanor sexual offense prohibited by title 39, chapter 13, part 5;

(c) Conspiracy, under § 39-12-103, to commit any Class E felony sexual offense prohibited by title 39, chapter 13, part 5;

(d) Criminal attempt, under § 39-12-101, to commit any Class E felony sexual offense prohibited by title 39, chapter 13, part 5;

(e) Solicitation, under § 39-12-102 to commit any Class D or Class E felony sexual offense prohibited by title 39, chapter 13, part 5; or

(f) Any misdemeanor offense committed by any elected or appointed person in the executive, legislative or judicial branch of the state or any political subdivision of the state, which offense was committed in the person's official capacity or involved the duties of the person's office.

(C) Notwithstanding the provisions of subdivision (a)(1)(A) to the contrary, in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, the defendant shall pay a fee of not less than ten dollars ($10.00) nor more than thirty-five dollars ($35.00) per month, as determined by the court.

(2) Prosecution of the defendant shall not be suspended unless the parties in the memorandum of understanding also agree that the defendant observe one (1) or more of the following conditions during the period in which the prosecution is suspended:

(A) That the defendant not commit any offense;

(B) That the defendant not engage in specified activities, conduct and associations bearing a relationship to the conduct upon which the charge against the defendant is based;

(C) That the defendant participate in a supervised rehabilitation program which may include treatment, counseling, training and education;

(D) That in the proper case the defendant make restitution in a specified manner for harm or loss caused by the offense, if restitution is within the defendant's capabilities;

(E) That the defendant pay court costs in a specified manner;

(F) That the defendant pay, in addition to the payment of ten dollars ($10.00) per month required by this section, any or all additional costs of the defendant's supervision, counseling or treatment in a specified manner based upon the defendant's ability to pay;

(G) That the defendant reside in a designated place including, but not limited to, a residential facility for persons participating in a particular program of rehabilitation if residence there is necessary in order to participate fully in the program;

(H) That the defendant behave in any specified manner consistent with good citizenship or other terms and conditions as may be agreed upon by the parties; and

(I) (i) That for any memorandum entered into on or after July 1, 2014, the defendant use a transdermal monitoring device or other alternative monitoring device if, in the opinion of the district attorney general, the defendant's use of alcohol or drugs was a contributing factor in the defendant's unlawful conduct;

(ii) As used in this subdivision (a)(2)(I), "transdermal monitoring device" means any device or instrument that is attached to the person, designed to automatically test the alcohol or drug content in a person by contact with the person's skin at least once per one-half (1/2) hour regardless of the person's location, and which detects the presence of alcohol or drugs and tampering, obstructing, or removing the device.

(3) The memorandum of understanding may include stipulations concerning the admissibility in evidence of specified testimony, evidence or depositions if the suspension of the prosecution is terminated and there is a trial on the charge. The memorandum of understanding shall also include a statement of the defendant's version of the facts of the alleged offenses. The defendant's statement of the facts relative to the charged offenses shall not be admissible as substantive evidence in any civil or criminal proceeding against the defendant who made the statement. However, evidence of the statement is admissible as impeachment evidence against the defendant who made the statement in any criminal proceeding resulting from the termination of the memorandum of understanding pursuant to subsection (d). No other confession or admission of the defendant obtained during the pendency of and relative to the charges contained in the memorandum of understanding shall be admissible in evidence for any purpose, other than cross-examination of the defendant. The memorandum of understanding shall be in writing signed by the parties and shall state that the defendant waives the right to a speedy trial, and the right to be indicted at any particular term of court and after July 1, 2004, if the individual is charged with a violation of a criminal statute the elements of which constitute abuse, neglect or misappropriation of the property of a vulnerable person as defined in § 68-11-1002, the memorandum of understanding or diversion order contains a provision that the individual agrees without contest or any further notice or hearing that the individual's name shall be permanently placed on the registry governed by § 68-11-1003, a copy of which shall be forwarded to the department of health. This filing shall toll any applicable statute of limitations during the pendency of the diversionary period.

(4) The pretrial diversion procedures are authorized and a memorandum of understanding may be permitted in the municipal courts of home rule municipalities where the defendant is charged with a misdemeanor and does not have a previous misdemeanor or felony conviction within the five-year period after completing the sentence or probationary program for the prior conviction. The procedures in those municipal courts shall be subject to the same terms and conditions, including those related to expenses and costs, as set forth in this subsection (a), and any expenses and costs paid by the defendants shall be paid to the clerk of the municipal court in which the proceedings were held.

(b) (1) Promptly after the memorandum of understanding is made, the prosecuting attorney shall file it with the court, together with a notice stating that pursuant to the memorandum of understanding of the parties under this section and §§ 40-15-102 -- 40-15-104, the prosecution is suspended for a period specified in the notice. Upon this filing, if the defendant is in custody, the defendant may be released on bond or on the defendant's promise to appear if the suspension of prosecution is terminated and there is a trial on the charge. The memorandum of understanding must be approved by the trial court before it is of any force and effect.

(2) The trial court shall approve the memorandum of understanding unless the:

(A) Prosecution has acted arbitrarily and capriciously;

(B) Memorandum of understanding was obtained by fraud;

(C) Diversion of the case is unlawful; or

(D) Certificate from the Tennessee bureau of investigation required by § 40-15-106 is not attached.

(3) The defendant shall have a right to petition for a writ of certiorari to the trial court for an abuse of prosecutorial discretion. If the trial court finds that the prosecuting attorney has committed an abuse of discretion in failing to divert, the trial court may order the prosecuting attorney to place the defendant in a diversion status on the terms and conditions as the trial court may order. A defendant's diversion under such terms and circumstances may be terminated as provided by subsection (d) and shall be subject to all other provisions of this section.

(c) The parties by mutual consent may modify the terms of the memorandum of understanding at any time before its termination. Nothing in this section shall prohibit a behavioral contract or agreement setting out behavior or goals expected of and to be achieved by the defendant made between a counselor and defendant, but that agreement need not be filed with the court.

(d) The memorandum of understanding shall be terminated and the prosecution may resume as if there had been no memorandum of understanding if either the defendant or prosecuting attorney files a notice that the memorandum of understanding is terminated. If the memorandum of understanding is terminated by the prosecution, the defendant may petition the court to review the action of the prosecution to determine whether the prosecution acted arbitrarily, capriciously or abused its discretion to terminate. If the court so finds, it may order the defendant reinstated under the defendant's memorandum of understanding or order the pending charges dismissed with or without jeopardy attaching.

(e) The trial court shall dismiss with prejudice any warrant or charge against the defendant upon the expiration of ninety (90) days after the expiration of the period of suspension specified in the memorandum of understanding is filed; provided, that no termination of the memorandum of understanding has been filed under subsection (d). If the prosecution is dismissed with prejudice, jeopardy shall attach and the court shall make a minute entry to that effect. Upon dismissing any warrant or charge against the defendant pursuant to this section, the judge shall send or cause to be sent a copy of the order of dismissal to the Tennessee bureau of investigation for entry into its expunged criminal offender and pretrial diversion database; provided, however, that the court shall not be required to send to the bureau a copy of any dismissal order dated on or after July 1, 1999, if the charge dismissed is classified as a Class B or C misdemeanor. The order of dismissal shall include the name of the defendant, the defendant's date of birth and social security number, the offense for which diversion was granted, the date diversion was granted and the date the charge or warrant was dismissed.



§ 40-15-106 - Certification that defendant not disqualified by prior conviction, pretrial diversion or expunged offense.

(a) No memorandum of understanding may be approved by the court on or after July 1, 1998, unless there is attached to it a certificate from the Tennessee bureau of investigation stating that according to its expunged criminal offender and pretrial diversion database the defendant has not:

(1) Had a prior disqualifying felony or misdemeanor conviction;

(2) Previously been granted pretrial diversion under this chapter; and

(3) Had the public records of a disqualifying criminal offense that was dismissed expunged pursuant to chapter 32 of this title or § 40-35-313.

(b) The certificate provided by the bureau pursuant to this section is only a certification that according to its expunged criminal offender and pretrial diversion database the defendant is not disqualified under the criteria set out in subsection (a). The certificate is not a certification that the defendant is eligible for diversion pursuant to this chapter and it shall continue to be the duty of the district attorney general and judge to make sufficient inquiry into the defendant's background to determine diversion eligibility.



§ 40-15-107 - Uniform application for pretrial diversion.

The administrative office of the courts, in consultation with the Tennessee district attorneys general conference and the Tennessee association of criminal defense lawyers, shall create a statewide uniform application for use in pretrial diversion.






Chapter 16 - Immunity From Prosecution

§ 40-16-101 - Trial by court-martial as bar.

All members of the armed forces of the United States who have been tried and convicted or acquitted by a military court-martial for any offense constituting a misdemeanor under the laws of this state shall be immune from any criminal prosecution in any court of this state for the same offense for which they have been so tried. "Members of the armed forces of the United States" includes all officers and enlisted personnel of the army, navy, air force, marine corps and coast guard while on active duty and also includes any and all persons subject to trial by court-martial under the Uniform Code of Military Justice, whether a civilian, reservist, or member of any other federal agency.



§ 40-16-102 - Conviction not barring prosecution for previous offenses.

A conviction, judgment and execution for any one (1) offense is no bar to a prosecution for any other public offense committed previously, not necessarily included in the offense for which the defendant was convicted.






Chapter 17 - Evidence and Witnesses

Part 1 - General Provisions

§ 40-17-101 - Voice stress analysis inadmissible in criminal proceedings.

(a) As used in this section, "voice stress analysis" means the use of a device that has the ability to electronically analyze the responses of an individual to a specific set of questions and to record the analysis, both digitally and on a graph.

(b) Voice stress analysis and testimony regarding voice stress analysis shall not be admissible as evidence in any criminal proceeding.



§ 40-17-103 - Failure of defendant to testify.

The failure of the party defendant to make a request to testify and to testify in the defendant's own behalf shall not create any presumption against the defendant.



§ 40-17-105 - Meeting witnesses face to face -- Compulsory process.

As provided by the Constitution of Tennessee, the accused, in all criminal prosecutions, has a right to meet the witnesses face to face, and to have compulsory process for obtaining witnesses in the accused's favor.



§ 40-17-106 - Endorsement of names of witnesses.

It is the duty of the district attorney general to endorse on each indictment or presentment, at the term at which the indictment or presentment is found, the names of the witnesses as the district attorney general intends shall be summoned in the cause, and sign each indictment or presentment name thereto.



§ 40-17-107 - Issuance of subpoenas by clerk.

(a) The clerk of the court in which a criminal cause is pending shall issue subpoenas, at any time, to any part of the state, for witnesses as either the district attorney general or the defendant may require.

(b) The clerk shall also issue a subpoena, without any application, for witnesses whose names are marked as witnesses by the district attorney general upon the indictment.

(c) The clerk shall issue no subpoena for a witness, on behalf of the state, except witnesses as are so marked or subsequently directed by the district attorney general, in writing, to be summoned.

(d) This section shall govern when a clerk is required to issue a subpoena in a criminal case in general sessions court. If any local rule of court conflicts with this section, this section shall prevail and the clerk shall issue subpoenas in accordance with this section.



§ 40-17-108 - Date of attendance of witnesses.

(a) It is the duty of the clerks of the circuit and criminal courts to designate on the dockets of their several courts the days on which the criminal cases in those courts will be called for trial, subject to the direction and control of the judges of those courts, and subpoenas for witnesses shall require their attendance only upon the day designated for the trial of the particular case in which they are summoned.

(b) It is the duty of the clerks of the circuit or criminal court to subpoena witnesses in causes set for trial, to appear on the day fixed for trial, at the first term that the causes are placed upon the docket. It shall not be necessary to resubpoena the witnesses to subsequent terms, but they shall be required to attend at subsequent terms, upon the day fixed for the trial of the causes, and from day to day of the terms as required by the court, until the causes are disposed of.

(c) It is the duty of the district attorney general and the clerk, in summoning witnesses in state cases, to specify the day on which they are required to attend, and to use all proper precautions to diminish the cost as much as possible.

(d) If for any reason the case or cases so set for trial shall not be tried on the day fixed, it is the duty of the court, by special order, to designate some other day on which the case will be tried; and, in the absence of a special order, it shall not be necessary for witnesses to attend the court, and if they shall attend without a special order, it shall be at their own option. It is the duty of the district attorney general and the clerk to ensure that every reasonable effort has been made to notify witnesses of any change in the date set for trial. Notice shall be given at least ten (10) days in advance of the new date set for trial.



§ 40-17-109 - Service of subpoena.

The subpoena is served by the same officers as the subpoena in civil cases.



§ 40-17-110 - Duration of attendance.

(a) Witnesses subpoenaed are bound to attend from term to term until the case is disposed of; but if a judgment is rendered in the case, which is reversed by the supreme court, or in the case of a mistrial, new subpoenas must be issued for the state witnesses, and also for the defendant's witnesses on the defendant's application.

(b) Witnesses shall so attend until discharged by law, by the court, or by the party by whom they are summoned.



§ 40-17-111 - Forfeiture of recognizance on default.

The undertaking or recognizance of witnesses is forfeited and enforced like the undertaking and recognizance of bail as provided in §§ 29-32-107 -- 29-32-109, 40-11-201, and 40-11-202.



§ 40-17-112 - Fees for state witnesses.

All witnesses entitled to compensation under §§ 40-25-106 and 40-25-129 appearing for the state under subpoena, either before a magistrate or the grand jury, or on an indictment found, are to have the same compensation for their attendance as in civil cases, unless otherwise provided.



§ 40-17-113 - Fees allowed for days fixed by court -- Maximum number of days.

No fees shall be allowed witnesses for attendance on any other day or days than those fixed in the subpoena or in orders of the court. Not more than three (3) days' attendance shall be taxed in any one (1) week in favor of any one (1) witness in one (1) case, except witnesses attending from other counties, unless required to remain more than three (3) days by order of the court.



§ 40-17-114 - Proof of attendance.

The witness shall prove attendance, in open court, by oath before the clerk that the witness has not, directly or indirectly, personally procured summons as a witness, that the witness was legally summoned on behalf of the state and has verily attended the court, as a witness, the number of days claimed.



§ 40-17-115 - Certification of fees to designated witnesses.

The district attorney general and judge shall not certify any witness fees against the state, except for those witnesses as shall be so endorsed or subsequently directed by the district attorney general, in writing, to be summoned, nor without actual inspection of the orders.



§ 40-17-116 - Certificate required for payment of witness fees.

The commissioner of finance and administration shall issue no warrant for the payment of costs of witnesses, unless the certificate of the judge and district attorney general show that the inspection took place.



§ 40-17-117 - Proof of incorporation.

(a) In the trial of criminal cases, it shall not be necessary for the state to prove the incorporation of any corporation mentioned in the indictment or presentment, unless the defendant within thirty (30) days after indictment or presentment, if defendant be under bond, or within thirty (30) days after arrest on capias, denies the existence of the corporation by a sworn plea.

(b) On all trials for offenses where the existence of a corporation must be shown, a legally authenticated copy of the charter of the corporation, or a book purporting to be the public statute book of the United States, or of the particular state in which the charter is printed, shall be prima facie evidence of the existence of the corporation.



§ 40-17-118 - Confiscated stolen property.

(a) Personal property confiscated as stolen property by a lawful officer of the state, a county or a municipality of the state to be held as evidence of a crime shall be promptly appraised, catalogued and photographed by the law enforcement agency retaining custody of the property.

(b) The lawful officer of the state, county or municipality, in order to detain the property from the lawful owner, for whatever reason, more than thirty (30) days, shall show cause to the judge having jurisdiction over the property by petition filed by the district attorney general upon five (5) days' notice to the property owner why the property should be further detained. The court may grant or refuse the requested impounding order upon the terms and conditions as are adjudged to be proper.

(c) The state, county or municipal authority holding the property shall be responsible for the return of the property to the lawful owner and shall be liable in damages to the owner of the property in the event of damage or destruction occasioned by the delay in the return of the property.



§ 40-17-120 - Prior statements of witnesses -- Requiring production.

(a) After a witness called by either the state or the defendant in a criminal case has testified on direct examination, the court shall, on motion, order the state or the defense to produce any statement of the witness in the state's or the defense's possession which relates to the subject matter as to which the witness has testified. Upon request by the state or the defense made upon calling a witness and in advance of direct testimony, the court shall first inspect the statement in camera to determine if it contains matter relating to the subject matter of the testimony. The court shall excise those portions which do not relate to the subject matter of the testimony; however, in the event of conviction and appeal, on motion by either party, the entire statement shall be made available to the reviewing courts. If the party calling a witness elects not to comply with this subsection (a), the court shall have the witness withdraw and shall not allow any direct testimony.

(b) "Statement," as used in this section, means:

(1) A written statement made by a witness and signed, or otherwise adopted or approved by the witness; or

(2) A stenographic, mechanical, electrical or other recording of a statement, or a transcript or summary of the statement, which is an essentially verbatim recital of an oral statement made by the witness.



§ 40-17-121 - Sexual penetration or contact -- Victim under 13 years of age.

If the alleged victim of a sexual penetration or sexual contact within the meaning of § 39-13-501 is less than thirteen (13) years of age, the victim shall, regardless of consent, not be considered to be an accomplice to sexual penetration or sexual contact, and no corroboration of the alleged victim's testimony shall be required to secure a conviction if corroboration is necessary solely because the alleged victim consented.



§ 40-17-122 - Subpoenas -- Rules of Criminal Procedure.

Rule 17 of the Rules of Criminal Procedure shall govern when a clerk or other authorized officer of the court is required to issue a subpoena in a criminal case in criminal court and the consequences of a person's refusal to appear, testify or produce evidence when subpoenaed shall be governed pursuant to that rule. If any local rule of court conflicts with Rule 17, Rule 17 shall prevail and the clerk or other authorized officer of the court shall issue subpoenas and the judge shall punish the refusal to respond to subpoenas in accordance with the rule.



§ 40-17-123 - Obtaining subpoena for production of documents or information -- Required findings and duties -- Self incrimination -- Contempt.

(a) The following procedure shall be employed when a law enforcement officer, as defined in § 39-11-106, seeks to obtain a subpoena for the production of books, papers, records, documents, tangible things, or information and data electronically stored for the purpose of establishing, investigating or gathering evidence for the prosecution of a criminal offense.

(b) If the officer has reason to believe that a criminal offense has been committed or is being committed and that requiring the production of documents or information is necessary to establish who committed or is committing the offense or to aid in the investigation and prosecution of the person or persons believed to have committed or believed to be committing the offense, the officer shall prepare an affidavit in accordance with subsection (c).

(c) An affidavit in support of a request to compel the production of books, papers, records, documents, tangible things, or information and data electronically stored shall state with particularity the following:

(1) A statement that a specific criminal offense has been committed or is being committed and the nature of the criminal offense;

(2) The articulable reasons why the law enforcement officer believes the production of the documents requested will materially assist in the investigation of the specific offense committed or being committed;

(3) The custodian of the documents requested and the person, persons or corporation about whom the documents pertain;

(4) The specific documents requested to be included in the subpoena; and

(5) The nexus between the documents requested and the criminal offense committed or being committed.

(d) (1) Upon preparing the affidavit, the law enforcement officer shall submit it to either a judge of a court of record or a general sessions judge who serves the officer's county of jurisdiction. The judge shall examine the affidavit and may examine the affiants under oath. The judge shall grant the request for a subpoena to produce the documents requested if the judge finds that the affiants have presented a reasonable basis for believing that:

(A) A specific criminal offense has been committed or is being committed;

(B) Production of the requested documents will materially assist law enforcement in the establishment or investigation of the offense;

(C) There exists a clear and logical nexus between the documents requested and the offense committed or being committed; and

(D) The scope of the request is not unreasonably broad or the documents unduly burdensome to produce.

(2) If the judge finds that all of the criteria set out in subdivision (d)(1) exist as to some of the documents requested but not all of them, the judge may grant the subpoena as to the documents that do, but deny it as to the ones that do not.

(3) If the judge finds that all of the criteria set out in subdivision (d)(1) do not exist as to any of the documents requested, the judge shall deny the request for subpoena.

(e) The affidavit filed in support of any request for the issuance of a subpoena pursuant to this section shall be filed with and maintained by the court. If a subpoena is issued as the result of an affidavit, the affidavit shall be kept under seal by the judge until a copy is requested by the district attorney general, criminal charges are filed in the case, or the affidavit is ordered released by a court of record for good cause.

(f) A subpoena granted pursuant to this section by a judge of a court of record shall issue to any part of the state and shall command the person, or designated agent for service of process, to whom it is directed to produce any books, papers, records, documents, tangible things, or information and data electronically stored that is specified in the subpoena, to the law enforcement officer and at any reasonable time and place that is designated in the subpoena. A subpoena granted pursuant to this section by a judge of a court of general sessions shall in all respects be like a subpoena granted by the judge of a court of record but shall issue only within the county in which the sessions judge has jurisdiction. The court shall prepare or cause to be prepared the subpoena and it shall describe the specific materials requested and set forth the date and manner the materials are to be delivered to the officer.

(g) If the subpoena is issued by a judge of a court of record, it may be served by the officer in any county of the state by personal service, registered mail, or by any other means with the consent of the person named in the subpoena. If the subpoena is issued by a judge of a general sessions court it shall be served by an officer with jurisdiction in the county of the issuing judge, but may be served by personal service, registered mail, or by any other means with the consent of the person named in the subpoena. The officer shall maintain a copy of the subpoena and endorse on the subpoena the date and manner of service as proof of service.

(h) No person shall be excused from complying with a subpoena for the production of documentary evidence issued pursuant to this section on the ground that production of the requested materials may tend to incriminate the person. Any person claiming a privilege against self incrimination must assert the claim before the court issuing the subpoena and before the time designated for compliance therewith. If the district attorney general thereafter certifies to the court that the interests of justice demands the production of the requested materials for which the claim of privilege is asserted, then the court shall order the production of the materials and no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning the requested materials the person was compelled to produce. If the person fails to assert the privilege against self-incrimination, the person may raise this issue later but will not be entitled to immunity from prosecution.

(i) No subpoena for the production of documentary evidence authorized by this section shall be directed to, or served upon, any defendant, or that defendant's counsel, to a criminal action in this state.

(j) If any person without cause refuses to produce the requested materials within the time and manner designated for compliance by the issuing judge, the district attorney may file a motion for civil contempt with the court with the motion and show cause order being served upon the person. The order shall designate a time and place for a hearing on the merits. If at the hearing the court finds that the person has willfully refused to produce the requested materials, the court may find that the person is in civil contempt and may assess sanctions accordingly including incarcerating the person with or without bond being set until compliance with the subpoena is satisfied. If the person fails to appear for the hearing, the court may issue a writ of attachment for the person.

(k) A person to whom a subpoena is directed may file a motion to quash or modify the subpoena upon a showing that compliance would be unreasonable or oppressive. The person shall file any such motion stating an objection to the subpoena with the clerk of the court for the issuing judge within seven (7) days of service of the subpoena. The filing of the motion shall stay all proceedings pending the outcome of a hearing before the issuing judge. The judge shall conduct the hearing within seven (7) days of the filing of the motion.

(l) Notwithstanding subsections (a)-(k), a subpoena shall also comply with the Financial Records Privacy Act, compiled in title 45, chapter 10, as to any records or persons covered by that Act.



§ 40-17-124 - Sex offenses where victim is less than thirteen (13) years of age.

(a) Notwithstanding any rule or statute to the contrary, in a criminal case:

(1) If the defendant is charged with any sex offense specified in §§ 39-13-502 -- 39-13-506; 39-13-511, provided that the offense of public indecency or indecent exposure constitutes a Class A misdemeanor or Class E felony violation; 39-13-513 -- 39-13-516; 39-13-522; 39-13-527; 39-13-528; or 39-15-302; or is charged with the offense of attempting, soliciting or conspiring to commit any sex offense;

(2) If the victim is less than thirteen (13) years of age;

(3) If the defendant possesses a prior conviction for any sex offense described in §§ 39-13-502 -- 39-13-506 and 39-13-511; provided, that the offense of public indecency or indecent exposure constitutes a Class A misdemeanor or Class E felony violation, 39-13-513 -- 39-13-516; 39-13-522; 39-13-527; 39-13-528; or 39-15-302, or a prior conviction for attempting, soliciting or conspiring to commit any sex offense; and

(4) If the victim of the prior offense was also less than thirteen (13) years of age;

then evidence of the defendant's prior conviction is admissible and may be considered for its bearing on any matter to which it is relevant, subject to Rule 403 of the Tennessee Rules of Evidence.

(b) Notwithstanding any rule or statute to the contrary, in a case in which the state intends to offer evidence under this section, the state shall disclose the evidence to the defendant including a summary of the substance of any testimony that is expected to be offered, at least fifteen (15) days before the scheduled date of trial or at a later time as the court may allow for good cause.

(c) Nothing in this section shall be construed to limit the admissibility or consideration of evidence under any other rule or statute.



§ 40-17-125 - Subpoena requiring production of documentation and testimony in investigations of offenses of sexual exploitation of a minor.

(a) In any investigation relating to the offenses of sexual exploitation of a minor, as defined in § 39-17-1003, aggravated sexual exploitation of a minor, as defined in § 39-17-1004, or especially aggravated sexual exploitation of a minor, as defined in § 39-17-1005, and upon reasonable cause to believe that an Internet service account has been used in the exploitation or attempted exploitation of a minor, the district attorney general or an assistant district attorney general may issue in writing and cause to be served a subpoena requiring the production and testimony described in subsection (b).

(b) Except as provided in subsection (c), a subpoena issued under this section is authorized to require the production of any records or other documentation relevant to the investigation including:

(1) Name;

(2) Address;

(3) Local and long distance telephone connection records, or records of session times and durations;

(4) Length of service, including start date, and types of service utilized;

(5) Telephone or instrument number or other subscriber number of identity, including any temporarily assigned network address; and

(6) Means and source of payment for such service, including any credit card or bank account number.

(c) The provider of electronic communication service or remote computing service shall not disclose the following pursuant to a subpoena but may only do so pursuant to a warrant issued by a court of competent jurisdiction:

(1) In-transit electronic communications;

(2) Account memberships related to internet groups, newsgroups, mailing lists or specific areas of interest;

(3) Account passwords; and

(4) Account content to include:

(A) Electronic mail in any form;

(B) Address books, contact lists, or buddy lists;

(C) Financial records;

(D) Internet proxy content or internet history; and

(E) Files or other digital documents stored within the account or pursuant to use of the account.

(d) At any time before the return date specified on the subpoena, the person summoned may, in the general sessions court of the county in which the person resides or does business, petition for an order modifying or quashing the subpoena, or a prohibition of disclosure by a court.

(e) A subpoena under this section shall describe the objects required to be produced and shall prescribe a return date within a reasonable period of time within which the objects can be assembled and made available.

(f) If no case or proceeding arises from the production of records or other documentation pursuant to this section within a reasonable time after those records or documentation are produced, the district attorney general shall either destroy the records and documentation or return them to the person who produced them.

(g) A subpoena issued under this section may be served by any person who is authorized to serve process under the Tennessee Rules of Civil Procedure and such subpoena shall be served in accordance with such rules.

(h) Each district attorney general shall annually report the following information to the judiciary committee of the senate and the criminal justice committee of the house of representatives no later than February 1 for the preceding calendar year:

(1) The number of requests for administrative subpoenas made under this section;

(2) The number of administrative subpoenas issued under this section;

(3) The number of administrative subpoenas issued under this section that were contested;

(4) The number of administrative subpoenas issued under this section that were quashed or modified;

(5) The number of search warrants that were issued as a consequence of the issuance of an administrative subpoena under this section; and

(6) The number of individuals who were prosecuted under §§ 39-17-1003, 39-17-1004, and 39-17-1005 following the issuance of an administrative subpoena under this section.

(i) Except as provided in subsection (h), any information, records or data reported or obtained pursuant to a subpoena issued pursuant to this section shall remain confidential and shall not be further disclosed unless in connection with a criminal case related to the subpoenaed materials.






Part 2 - Uniform Law to Secure Attendance of Witnesses

§ 40-17-201 - Short title.

This part shall be known and may be cited as the "Uniform Law to Secure the Attendance of Witnesses from Within or Without a State in Criminal Proceedings."



§ 40-17-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "State" includes any territory of the United States and the District of Columbia;

(2) "Summons" includes a subpoena, order or other notice requiring the appearance of a witness; and

(3) "Witness" includes a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.



§ 40-17-203 - Hearing on summons of witness to testify in another state.

If a judge of a court of record in any state, which by its laws has made provision for commanding persons within that state to attend and testify in this state, certifies under the seal of the court that there is a criminal prosecution pending in the court, or that a grand jury investigation has commenced or is about to commence, and that a person being within this state is a material witness in the prosecution or grand jury investigation, and that the witness's presence will be required for a specified number of days, upon presentation of the certificate to any judge of a court of record in the county in which the person is found, the judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.



§ 40-17-204 - Issuance of summons.

If, at a hearing, the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending or grand jury investigation has commenced or is about to commence, and of any other state through which the witness may be required to pass by ordinary course of travel, will give to the witness protection from arrest and the service of civil and criminal process, the judge shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending or where a grand jury investigation has commenced or is about to commence, at a time and place specified in the summons. In any such hearing, the certificate shall be prima facie evidence of all the facts stated in the certificate.



§ 40-17-205 - Ordering witness into custody.

If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure the witness's attendance in the requesting state, the judge may, in lieu of notification of the hearing, direct that the witness be immediately brought before the judge for the hearing. The judge at the hearing, being satisfied of the desirability of the custody and delivery, for which determination the certificate shall be prima facie proof, may, in lieu of issuing a subpoena or summons, order that the witness be taken into custody immediately and delivered to an officer of the requesting state.



§ 40-17-206 - Penalty for failure to obey summons.

If the witness who is summoned as provided in §§ 40-17-203 -- 40-17-205, after being paid or tendered, by some properly authorized person, compensation in accordance with title 24, chapter 4 for expenses incurred for each day the witness is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.



§ 40-17-207 - Certificate recommending summons of witness from another state.

If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of the court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. The certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure the witness' attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.



§ 40-17-208 - Witness fees -- Failure to testify after coming into state.

If the witness is summoned to attend and testify in this state, the witness shall be tendered compensation for expenses so incurred in accordance with title 24, chapter 4. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If the witness, after coming into this state, fails without good cause to attend and testify, as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.



§ 40-17-209 - Immunities of witnesses entering or passing through state on summons.

(a) If a person comes into this state in obedience to a summons directing the witness to attend and testify in this state, the witness shall not, while in this state pursuant to the summons, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the witness's entrance into this state under the summons.

(b) If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state, or while returning from that other state, the witness shall not, while so passing through this state, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the witness's entrance into this state under the summons.



§ 40-17-210 - Uniformity of construction.

This part shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it.



§ 40-17-211 - Prisoners as witnesses in criminal proceedings in a state other than that in which they are confined.

(a) If a judge of a court of record in any other state, which by its laws has made provision for commanding a prisoner within that state to attend and testify in this state, certifies under the seal of the court that:

(1) There is a criminal prosecution pending in that court or that a grand jury investigation has commenced;

(2) A person convicted, sentenced and confined in a state or local custodial facility, other than a person awaiting execution of a sentence of death, is a material witness in the prosecution or investigation; and

(3) The person's presence is required for a specific number of days;

a judge of a court with jurisdiction to try felony cases in the county where the person is confined, after notice to the district attorney general, shall fix a time and place for a hearing and shall order the person having custody of the prisoner to produce the prisoner at the hearing.

(b) If, at that hearing, the judge determines that the prisoner is a material and necessary witness in the requesting state, the judge shall issue an order directing that the prisoner attend the court where the prosecution or investigation is pending, upon the terms and conditions as the judge prescribes, including:

(1) Provision for the return of the prisoner at the conclusion of the prisoner's testimony;

(2) Proper safeguards on the prisoner's custody; and

(3) Proper financial reimbursement or other payment by the demanding jurisdiction for all expenses incurred in the production and return of the prisoner.

(c) The district attorney general is authorized to enter into agreements with authorities of the demanding jurisdiction to ensure proper compliance with the order of the court.

(d) When a criminal action is pending in a court of record of this state by reason of the filing of an indictment or presentment or by reason of the commencement of a grand jury proceeding or investigation, if:

(1) There is reasonable cause to believe that a person convicted, sentenced and confined in a state or local custodial facility of another state, other than a person awaiting execution of a sentence of death or one confined as mentally ill, possesses information material to the criminal action;

(2) The attendance of the person as a witness in the action is desired by a party; and

(3) The state in which the person is confined possesses a statute equivalent to this section;

a judge of the court in which the action is pending may issue a certificate certifying all the facts and that the attendance of the person as a witness in the court is required for a specific number of days. The certificate may be issued upon application of either the state or defendant demonstrating all the facts specified in this section.

(e) Upon issuing a certificate, the court shall deliver it, or cause or authorize it to be delivered, to a court of the other state which, pursuant to the laws of that state, is authorized to undertake legal action for the delivery of the prisoner to this state as a witness.



§ 40-17-212 - Request for attendance of federal prisoner as witness in state criminal proceedings.

(a) When a criminal action is pending in a court of record of this state by reason of the filing of an indictment or presentment or by reason of the commencement of a grand jury proceeding or investigation, if:

(1) There is reasonable cause to believe that a person confined in a federal prison or other federal custody, either within or outside this state, possesses information material to criminal action; and

(2) The attendance of the person as a witness in the action is desired by a party;

the court may issue a certificate, known as a writ of habeas corpus ad testificandum, addressed to the attorney general of the United States certifying all such facts and requesting the attorney general to cause the attendance of the person as a witness in that court for a specified number of days.

(b) The certificate may be issued upon application of either the state or defendant demonstrating all the facts specified in this section.

(c) Upon issuing the certificate, the court shall deliver it, or cause or authorize it to be delivered, to the attorney general or to the attorney general's representative authorized to entertain the request.









Chapter 18 - Trial and Verdict

§ 40-18-101 - Designation of state's day.

It is the duty of the judge of each circuit court to designate a day or days of the term, to be known as the state's day, on which to take up the criminal docket, and to dispose of criminal cases.



§ 40-18-102 - Rules of practice.

It is the duty of the judge of each circuit court to adopt such rules of practice in the trial of criminal cases, from time to time, as may tend to diminish the costs of criminal cases.



§ 40-18-103 - Time for trial -- Continuance. [Obsolete except for persons previously convicted of Class X felonies.]

(a) Except as otherwise provided by this section, any charge of a Class X felony shall be tried within one hundred fifty (150) days following arraignment unless delay is occasioned by the defendant, by an examination for competency ordered pursuant to § 33-7-301, by a competency hearing, by an adjudication of incompetency for trial, by a continuance allowed after a court's determination of the defendant's physical incapacity for trial, or by an interlocutory appeal.

(b) Where the indictment charges a Class X felony, the trial court, in its discretion, may continue the action only upon the filing of an affidavit by the party seeking the continuance demonstrating that a manifest injustice will result if the action is not continued. Whenever the trial of a Class X felony is continued, it shall within thirty (30) days be set for trial unless the court will not be in session or unless another trial date has been agreed to by the parties and approved by the court. This continuance may be from term to term. The trial court may continue a trial pursuant to this subsection (b) on its own motion if the trial of another Class X felony is in progress at the time set for trial or has been set to conflict with the time needed to try a criminal case where both parties agree.

(c) Upon good cause shown, either before or after the indictment on a charge other than a Class X felony, the trial court may order the action to be continued from term to term and, in the meantime, may discharge the defendant from custody on the defendant's own undertaking, or on the undertaking of bail for appearance to answer the charge at the time to which the action is continued.

(d) Upon the motion of a member of the general assembly qualified to make a motion under this section, or the member's attorney or representative, a continuance shall be granted by the trial court at any stage of any action, if it is shown to the satisfaction of the court that an attorney, party or material witness in a criminal prosecution is a member of the general assembly and that:

(1) The general assembly is in annual regular session or special session; or

(2) The attorney, party or material witness would be required to be absent from any meeting of a legislative committee while the general assembly is not in session if a continuance is not granted.

(e) Failure to comply with subsections (a)-(d) shall not act to require release of a defendant from custody or a dismissal or withdrawal of charges.

(f) Any hearing on a motion for a new trial or on any subsequent appeal, the hearing or trial shall be set, and shall be subject to continuance, substantially in conformity with this section in order to provide for an expedited hearing.



§ 40-18-104 - Drawing of jurors' names.

The names of the jurors are written on separate scrolls, placed in a box or other receptacle, and drawn out by a child under ten (10) years of age, by the judge, or some person agreed upon by the district attorney general and the defendant.



§ 40-18-105 - Challenge of juror acting as bail.

A challenge to an individual juror, grand or petit, may be made by the state because the juror is surety on the bail undertaking of any person whose case will come before the jury on which service is required.



§ 40-18-106 - Jurors sworn together.

In impaneling a jury for the trial of any felony, the court shall not swear any of the jurors until the whole number is selected for a jury.



§ 40-18-107 - Boarding jurors.

(a) When, in the judgment of the court trying criminal cases, wholesome food and proper lodging cannot be provided for the petit jurors for a lesser sum, the court shall have the power to make arrangements to provide the jurors with proper board and lodging while serving on the jury, and to pay for board and lodging daily a sum not to exceed one thousand dollars ($1,000) per jury per day of service.

(b) Notwithstanding subsection (a), if a judicial proceeding is transferred from one jurisdiction to another for trial on a defendant's motion for change of venue, then the limitation of one thousand dollars ($1,000) for the board and lodging of the jury shall not apply; provided, that the comptroller of the treasury, on the advice of the attorney general and reporter, determines that additional funds for boarding and lodging of the jury are necessary.



§ 40-18-108 - Discharge of jury.

A final adjournment of the court discharges the jury.



§ 40-18-109 - Retrial after discharge of jury.

In all cases where a jury is legally discharged, the case may be again tried at the same or another term of the court.



§ 40-18-110 - Charge as to lesser included offenses -- Written request.

(a) When requested by a party in writing prior to the trial judge's instructions to the jury in a criminal case, the trial judge shall instruct the jury as to the law of each offense specifically identified in the request that is a lesser included offense of the offense charged in the indictment or presentment. However, the trial judge shall not instruct the jury as to any lesser included offense unless the judge determines that the record contains any evidence which reasonable minds could accept as to the lesser included offense. In making this determination, the trial judge shall view the evidence liberally in the light most favorable to the existence of the lesser included offense without making any judgment on the credibility of evidence. The trial judge shall also determine whether the evidence, viewed in this light, is legally sufficient to support a conviction for the lesser included offense.

(b) In the absence of a written request from a party specifically identifying the particular lesser included offense or offenses on which a jury instruction is sought, the trial judge may charge the jury on any lesser included offense or offenses, but no party shall be entitled to any lesser included offense charge.

(c) Notwithstanding any other provision of law to the contrary, when the defendant fails to request the instruction of a lesser included offense as required by this section, the lesser included offense instruction is waived. Absent a written request, the failure of a trial judge to instruct the jury on any lesser included offense may not be presented as a ground for relief either in a motion for a new trial or on appeal.

(d) Prior to instructing the jury on the law, the trial judge shall give the parties an opportunity to object to the proposed lesser included offense instructions. If the defendant fails to object to a lesser included offense instruction, the inclusion of that lesser included offense instruction may not be presented as a ground for relief either in a motion for a new trial or on appeal. Where the defendant objects to an instruction on a lesser included offense and the judge does not instruct the jury on that offense, the objection shall constitute a waiver of any objection in the motion for a new trial or on appeal concerning the failure to instruct on that lesser included offense. The defendant's objection shall not prevent the district attorney general from requesting lesser included offense instructions or prevent the judge from instructing on lesser included offenses.

(e) When the defendant requests an instruction on a lesser included offense, the judge may condition the instruction on the defendant's consent to an amendment to the indictment or presentment, with the consent of the district attorney general, so that if there is a conviction for the requested lesser offense the request shall constitute a waiver of any objection in the motion for new trial and on appeal. The defendant may be required to execute a written document actually consenting to the amendment so that there may be a lawful conviction for the lesser offense. If the district attorney general does not consent to the amendment, the defendant may raise the issue of failure to give the requested charge on appeal. This subsection (e) shall not be construed as requiring an instruction on a lesser offense.

(f) An offense is a lesser included offense if:

(1) All of its statutory elements are included within the statutory elements of the offense charged;

(2) The offense is facilitation of the offense charged or of an offense that otherwise meets the definition of lesser included offense in subdivision (f)(1);

(3) The offense is an attempt to commit the offense charged or an offense that otherwise meets the definition of lesser included offense in subdivision (f)(1); or

(4) The offense is solicitation to commit the offense charged or an offense that otherwise meets the definition of lesser included offense in subdivision (f)(1).

(g) (1) Second degree murder is a lesser included offense of first degree murder as defined in § 39-13-202.

(2) Voluntary manslaughter is a lesser included offense of premeditated first degree murder and second degree murder.

(3) Aggravated sexual battery is a lesser included offense of aggravated rape.

(4) Sexual battery and sexual battery by an authority figure are lesser included offenses of rape and aggravated rape.



§ 40-18-111 - General verdict of guilty.

A general verdict of guilty will be sustained if there is any one (1) good count in the indictment sustained by proof, although the other counts may be fatally defective.



§ 40-18-112 - Uncertainty as to intent or means of offense.

Where the intent with which, the mode in, or the means by which, an act is done are essential to the commission of the offense, and the offense may be committed with different intents, in different modes, or by different means, if the jury is satisfied that the act was committed with one (1) of the intents, in one (1) of the modes, or by either of the means charged, the jury shall convict, although uncertain as to which of the intents charged existed, or which mode, or by which of the means charged, the act was committed.



§ 40-18-113 - Multiple defendants.

(a) Upon an indictment against several defendants, any one (1) or more may be convicted or acquitted.

(b) In an indictment against several defendants, if the jury cannot agree upon a verdict as to all, the jury may render a verdict as to those defendants in regard to whom the jury agrees, on which a judgment shall be entered.



§ 40-18-114 - Assessment of fine by jury.

Where an indictable offense is punished by fine, or by fine and imprisonment, the jury shall assess the fine, if, in its opinion, the offense merits a fine over fifty dollars ($50.00).



§ 40-18-115 - Women jurors in felony cases.

(a) In the discretion of the trial judge, in all cases where a woman is sworn as a member of the jury in a felony case, the court may appoint a woman bailiff or deputy sheriff as one (1) of the officers sworn to take charge of the jury, and the woman bailiff or deputy sheriff shall have the same powers and duties as other officers in the cases.

(b) In all cases where a woman or women are sworn as a member or members of the jury in felony cases, it shall not be unlawful or render the verdict void for the women members of the jury to be segregated from the male members of the jury when outside the courtroom where the case is being tried, on the condition that each member of the jury remains in the custody of an officer or officers who have been duly sworn for that purpose.



§ 40-18-116 - Sequestration of jurors.

In all criminal prosecutions, except those in which a death sentence may be rendered, jurors shall only be sequestered at the sound discretion of the trial judge, which shall prohibit the jurors from separating at times when they are not engaged upon actual trial or deliberation of the case.



§ 40-18-117 - Instructions concerning insanity.

In all criminal cases in which the trial judge charges the jury on the law relating to the defense of insanity, the judge shall also charge the jury that, if it should find the defendant to be not guilty by reason of insanity, that it shall so state in its verdict.



§ 40-18-118 - Peremptory challenges.

Notwithstanding any other provision of law or rule of court to the contrary, in any case in which a defendant is charged with an offense punishable by death, the defendant is entitled to fifteen (15) peremptory challenges and the state is entitled to fifteen (15) peremptory challenges for each such defendant. If the offense charged is punishable by imprisonment for more than one (1) year but not by death, each defendant is entitled to eight (8) peremptory challenges, and the state is entitled to eight (8) peremptory challenges for each defendant. If the offense charged is punishable by imprisonment for less than one (1) year or by fine, or both, each side is entitled to three (3) peremptory challenges for each defendant.



§ 40-18-119 - Presumption that original trial judge has served as thirteenth juror and approved unanimous verdict.

When any successor judge to the original trial judge or any appellate court is determining if a new trial should be granted to a criminal defendant on the grounds that the verdict of guilty is against the weight of the evidence, immediately upon the original trial judge dismissing a jury following the return of a unanimous verdict, there is created a presumption that the original trial judge has served as the thirteenth juror and approved the jury's verdict with respect to each count on which a unanimous verdict was returned.






Chapter 19 - Defects in Proceedings

§ 40-19-101 - Clerical omissions not constituting reversible error.

When a person indicted or presented for a criminal offense is arraigned before a court having jurisdiction of the matter pleads not guilty, and is tried upon the merits and convicted, the person shall not be entitled to a new trial, or to an arrest of judgment, for any of the following causes:

(1) The clerk of the court omitted to file or enter the person's plea of record;

(2) The district attorney general, clerk or grand jury omitted to mark a prosecutor upon the indictment;

(3) The clerk omitted to show in the record sent to the supreme court that there was a prosecutor;

(4) A defect in making out the caption of the record;

(5) An omission of any caption to the record sent up to the supreme court;

(6) The clerk omitted to embody in the record the venire facias;

(7) The clerk omitted to enter upon the minutes of the court that the grand jury returned the indictment into open court, if the indictment shows upon its back that it was found "a true bill"; or

(8) The indictment was drawn by a district attorney general pro tempore, and the clerk omitted to enter such district attorney general's appointment upon the minutes of the court.



§ 40-19-102 - Forfeiture of fees by clerk.

Any clerk of a circuit or criminal court who is guilty of any neglect or omission as stated in § 40-19-101 shall forfeit all tax fees and costs to which the clerk would otherwise be entitled.






Chapter 20 - Judgment and Sentence

Part 1 - General Provisions

§ 40-20-101 - Judgment after verdict -- Modification of verdict.

(a) After a verdict against the defendant, if the judgment is not arrested or a new trial granted, the court shall pronounce judgment.

(b) If, in the pronouncement of a judgment where a defendant has been retried either following an order granting a retrial by a court of this state or in obedience to a decision of a court of the United States, it becomes necessary that the jury's verdict be modified to prevent a sentence on the second trial being greater than the verdict pronounced at the first trial, then the trial court is authorized to modify the jury's verdict and pronounce judgment accordingly.



§ 40-20-102 - Discretion as to fine or imprisonment.

In all prosecutions for misdemeanors where the punishment prescribed is a fine or imprisonment, or both, the discretion as to the punishment shall be in the court unless otherwise provided.



§ 40-20-103 - Place of confinement.

(a) In no case shall any person convicted of a felony be confined in the penitentiary for less than twelve (12) months. Whenever the minimum punishment is imprisonment in the penitentiary for one (1) year, but in the opinion of the jury the offense merits a lesser punishment, the jury may punish by confinement in the county jail or workhouse for any period less than twelve (12) months, except as otherwise provided.

(b) In counties of this state having a population in excess of six hundred thousand (600,000), according to the 1970 federal census or any subsequent federal census, in all cases where a person is convicted of a felony, misdemeanor or otherwise punished by confinement, the punishment by confinement will be served by imprisonment in a state penitentiary or county workhouse; provided, however, that in cases where trusty status is desired of the prisoner and is mutually agreed upon by both the sheriff of that county and the trial judge, sentence to the county jail would be allowed to the exclusion of any other statutory law or common law now in effect.



§ 40-20-104 - Term fixed by court -- By jury.

(a) When the offense is punished by imprisonment in the county jail or workhouse, the term of imprisonment shall be fixed by the court, unless otherwise provided; provided, that when any person is indicted or presented in a court of record for the alleged commission of any misdemeanor, and pleads not guilty and is tried by a jury, upon demand of defendant timely made, the trial jury shall as a part of its verdict assess the punishment for the offense both as to fine and imprisonment within the limits now or later prescribed by law.

(b) When a defendant has timely made a request for a jury trial, the judge shall charge the jury that as a part of its verdict in the case, if it finds the defendant guilty, it shall fix the punishment for the offense within the limits prescribed by law, which limits shall be stated in the charge, and the judge shall not comment on the fact that the defendant has made the request for a jury trial.



§ 40-20-105 - Plea of guilty -- Waiver of jury.

Nothing in § 40-20-104 shall prevent any person indicted or presented in a court of record for the alleged commission of any misdemeanor as set out in that section from pleading guilty and submitting the case to the trial judge for assessment of punishment; nor shall anything in § 40-20-104 prevent a person, upon a plea of not guilty, from waiving the right to a trial by jury and submitting the case to the trial judge for decision both as to guilt and punishment.



§ 40-20-106 - Assessment of punishment for misdemeanor when felony charged.

Whenever any person is indicted or presented in a court of record for the alleged commission of any felony, the elements of which include the commission of a misdemeanor, and the defendant pleads not guilty and is tried by a jury, in such case, upon demand of the defendant timely made, the trial jury shall as a part of its verdict, should it find the defendant not guilty of the felony but guilty of a misdemeanor included within the felony, assess the punishment for the misdemeanor offense both as to fine and imprisonment within the limits now or later prescribed by law.



§ 40-20-107 - Verdict and sentence on felony conviction.

(a) Whenever any person over eighteen (18) years of age is convicted of any felony or other crime punishable by imprisonment in the penitentiary, with the punishment for the offense within minimum and maximum terms provided for by law, the jury, in addition to finding the defendant guilty, shall fix the minimum and maximum term of the convicted defendant; provided, that the minimum sentence so fixed shall not be increased to exceed more than twice the minimum sentence as provided by law or the minimum sentence provided by law plus one half (1/2) the difference between the minimum and maximum sentence as provided by law, whichever is less. Its form of verdict shall be: "We find the defendant guilty as charged in the indictment" or "We find the defendant guilty of _____ (whatever may be the offense charged), and fix punishment at imprisonment in the penitentiary for not less than _____ years nor more than _____ years," and the court imposing judgment upon the verdict shall not fix a definite term of imprisonment, but shall sentence the person to the penitentiary for a period of not less than nor more than the term fixed by the jury, making allowance for good time as now provided by law.

(b) This section shall have no application in the case of persons convicted of second degree murder, rape of a female over the age of twelve (12) years, carnal knowledge and abuse of a female under the age of twelve (12) years, assault and battery upon a female under the age of twelve (12) years with the intent to unlawfully carnally know her, robbery by the use of a deadly weapon, kidnapping for ransom, or any Class X felony. Persons convicted of the offenses of this subsection (b) shall be given a determinate, and not an indeterminate sentence.



§ 40-20-108 - Sentence for definite period construed as indeterminate.

(a) If, through mistake or otherwise, any person is sentenced for a definite period of time for any offense, the sentence shall not be void, but the person shall be deemed to be sentenced nevertheless as provided by the terms of §§ 40-20-107 -- 40-20-110, and shall be entitled to all the benefits and subject to the liabilities under §§ 40-20-107 -- 40-20-110 in the same manner and to the same extent as if sentence had been pronounced in the terms and manner required thereby.

(b) This section shall have no application in the case of persons convicted of second degree murder, rape of a female over the age of twelve (12) years, carnal knowledge and abuse of a female under the age of twelve (12) years, assault and battery upon a female under the age of twelve (12) years with the intent to unlawfully carnally know her, robbery by the use of a deadly weapon, or kidnapping for ransom. Persons convicted of the offenses of this subsection (b) shall be given a determinate, and not an indeterminate sentence.



§ 40-20-109 - Jail sentences and fines unaffected.

Sections 40-20-107 -- 40-20-110 shall not interfere with the operation of statutes providing for punishment for certain offenses by fine or imprisonment in the county jail or both.



§ 40-20-110 - Sentence for separate offenses -- Parole considerations.

(a) If a person is sentenced for two (2) or more separate offenses, sentence shall be pronounced for each offense, and imprisonment may equal, but shall not exceed, the total of the maximum terms provided by law for the offenses, which total shall, for the purpose of §§ 40-20-107 -- 40-20-110, be construed as one (1) continuous term of imprisonment.

(b) (1) The department of correction shall notify the board of parole when inmates sentenced to consecutive sentences which require custodial parole consideration reach parole eligibility on their initial sentences.

(2) The board shall determine when the inmate will begin service of the inmate's consecutive sentence.

(3) No parole certificate shall be required, and the inmate shall be heard for parole when eligible on the inmate's consecutive sentence.

(4) The board has the authority to begin custodial parole effective on any date on or after the custodial parole eligibility date.

(5) A bona fide offer of employment shall not be required for custodial parole.



§ 40-20-111 - Concurrent or cumulative sentences.

(a) When any person has been convicted of two (2) or more offenses, judgment shall be rendered on each conviction after the first conviction; provided, that the terms of imprisonment to which the convicted person is sentenced shall run concurrently or cumulatively in the discretion of the trial judge. The exercise of the discretion of the trial judge shall be reviewable by the supreme court on appeal.

(b) In any case in which a defendant commits a felony while the defendant was released on bail in accordance with chapter 11, part 1 of this title, and the defendant is convicted of both offenses, the trial judge shall not have discretion as to whether the sentences shall run concurrently or cumulatively, but shall order that the sentences be served cumulatively.



§ 40-20-112 - Judgment of infamy -- Right of suffrage -- Competency as a witness.

Upon conviction for any felony, it shall be the judgment of the court that the defendant be infamous and be immediately disqualified from exercising the right of suffrage. No person so convicted shall be disqualified to testify in any action, civil or criminal, by reason of having been convicted of any felony, and the fact of conviction for any felony may only be used as a reflection upon the person's credibility as a witness.



§ 40-20-113 - Judgment of infamous crime to be sent to election commission.

The clerks of the criminal and circuit courts shall notify the county election commission of each person convicted of an infamous crime on a form to be furnished by the state coordinator of elections pursuant to § 2-11-202.



§ 40-20-114 - Disqualification from public office.

(a) A person who has been convicted in this state of an infamous crime, as defined by § 40-20-112, other than one specified in subsection (b), or convicted under the laws of the United States or another state of an offense that would constitute an infamous crime if committed in this state, shall be disqualified from qualifying for, seeking election to or holding a public office in this state, unless and until that person's citizenship rights have been restored by a court of competent jurisdiction.

(b) Notwithstanding the provisions of subsection (a) to the contrary, a person convicted in this state of an infamous crime, as defined by § 40-20-112, or convicted under the laws of the United States or another state of an offense that would constitute an infamous crime if committed in this state, and the offense was committed while that person is holding an elected public office at the federal level, or in this or any other state or any political subdivision of this or any other state, shall be forever disqualified from qualifying for, seeking or holding any public office in this state or any political subdivision of this state, if the offense was committed in the person's official capacity or involved the duties of the person's office. This subsection (b) shall apply even if the person's citizenship rights have been restored, but shall not be construed as limiting the restoration of any other citizenship rights, including the right of suffrage provided for in § 2-2-139, § 2-19-143, or § 40-29-105.

(c) If a person is holding an elected public office and was convicted of an infamous crime pursuant to the qualifications in subsection (b) that was committed prior to July 1, 2007, the person shall be allowed to remain in office for the remainder of the term, but shall forever be prohibited from qualifying for, seeking or holding any public office in this state or political subdivision of this state after July 1, 2007, or when the term expires or when the person vacates the office, whichever is first.

(d) If a person is holding an elected public office and is convicted of an infamous crime pursuant to the qualifications in subsection (b) that was committed on or after July 1, 2007, the conviction shall be grounds for removal from office in the manner provided by law and the person shall forever be prohibited from qualifying for, seeking or holding any public office in this state or political subdivision of this state after July 1, 2007.

(e) If any provision of this section or the application of this section to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the section that can be given effect without the invalid provision or application, and to that end this section is declared to be severable.



§ 40-20-115 - Disqualification from fiduciary office.

The effect of a sentence of imprisonment in the penitentiary is to put an end to the right of the inmate to execute the office of executor, administrator or guardian, fiduciary or conservator, and operates as a removal from office.



§ 40-20-116 - Order of restitution.

(a) Whenever a felon is convicted of stealing or feloniously taking or receiving property, or defrauding another of property, the jury shall ascertain the value of the property, if not previously restored to the owner, and the court shall, thereupon, order the restitution of the property, and, in case this cannot be done, that the party aggrieved recover the value assessed against the prisoner, for which execution may issue as in other cases.

(b) If the property has been feloniously destroyed, the jury shall ascertain the damages sustained, upon which judgment shall be rendered in favor of the party aggrieved against the defendant, and execution shall issue as provided in subsection (a).

(c) This section is cumulative, and does not deprive the party injured of any other right the party may have for the recovery of property or its value.



§ 40-20-117 - Jail or workhouse sentences of less than one (1) year.

(a) Whenever any person is sentenced to imprisonment in a county jail or workhouse for a period not to exceed eleven (11) months and twenty-nine (29) days, the judge of the court in which the sentence is imposed may, in the judge's discretion, include in the order of judgment suitable provisions and directions to the officer to whose custody the prisoner is committed for safekeeping as will ensure that the convicted person will be allowed to serve the sentence on nonconsecutive days, which may include, but is not limited to, weekends, between hours to be specified in the judgment, which provisions or directions may be revoked, suspended or amended from time to time by the judge of the committing court until the sentence is served or until the convicted person is lawfully released prior to the expiration of the person's sentence.

(b) The sheriff, warden, superintendent or other official having responsibility for the safekeeping of the convicted person in any jail or workhouse shall adopt procedures for the release of the convicted person at the times specified in the order of judgment and for receiving the person back into custody at the specified times. Willful failure of any official to comply with the directions of the court constitutes contempt of court, punishable as provided by law for contempt generally.

(c) Failure of the convicted person to surrender to the custody of the sheriff, warden, superintendent or other official responsible for the convicted person's safekeeping in the jail or workhouse within the time specified in the order of judgment constitutes grounds for the suspension or revocation of the privilege granted, in the discretion of the court. The order of judgment may specify time limits beyond which a continued absence shall be considered an escape and the offender shall then be liable to punishment for escape as provided by law; provided, that the person sentenced may elect to serve the person's sentence on consecutive days.






Part 2 - Special Alternative Incarceration Unit Program

§ 40-20-201 - Department of correction -- Authority.

Notwithstanding any other provision of the law to the contrary, in the event that an offender is sentenced to confinement in the department of correction for six (6) years or less and is committed to the department, the department shall have the authority to place the offender in a special alternative incarceration unit in lieu of confinement in a regular state penal facility. In such a unit the offender shall, at a minimum, be required to participate for a period of ninety (90) days in an intensive regimen of work, exercise, military-type discipline and available treatment programs in accordance with policies and procedures established by the department.



§ 40-20-202 - Participation in available treatment programs.

An offender's participation in any available treatment programs shall be in addition to, and shall not have the effect of reducing or otherwise diminishing, the offender's participation in the full regimen of work, exercise and military-type discipline required by the special alternative incarceration program.



§ 40-20-203 - Eligible offenders -- Age.

In placing an offender in a special alternative incarceration unit, the department of correction shall give priority to eligible offenders between the ages of seventeen (17) and twenty-five (25). In no event shall an offender who is over the age of thirty-five (35) be placed in a special alternative incarceration unit.



§ 40-20-204 - Classification of offender -- Board approval.

No offender shall be placed in a special alternative incarceration unit unless and until the offender has been classified by the department as a suitable candidate for an alternative treatment program in accordance with departmental policies and guidelines.



§ 40-20-205 - Excluded offenders.

An offender convicted of any of the following offenses is ineligible to participate in the special alternative incarceration program:

(1) Class A felony;

(2) Aggravated robbery;

(3) An offense involving sexual contact or sexual penetration, as defined in § 39-13-501;

(4) An offense involving child abuse, child sexual abuse, or sexual exploitation of a minor;

(5) An offense involving the illegal distribution or sale of a controlled substance or controlled substance analogue to a minor;

(6) An offense involving serious bodily injury, as defined in § 39-11-106; or

(7) An offense involving death to a victim or bystander.



§ 40-20-206 - Release to division of community services upon completion -- Revocation of release.

Notwithstanding any other provision of the law to the contrary, upon successful completion of a special alternative incarceration program, an offender shall be released to the supervision of the division of community services for the department of correction under the terms and conditions imposed by the department for the balance of the original sentence imposed by the trial court. Should an offender fail to comply with the terms and conditions of supervision imposed by the department after successful completion of the program, the release on supervision may be revoked by the trial judge pursuant to § 40-35-311.



§ 40-20-207 - Eligibility of certain drug offenders.

Notwithstanding the six (6) year or less sentence limitation of this part, an especially mitigated offender, as defined by § 40-35-109, or a standard offender, as defined by § 40-35-105, who is convicted of a violation of § 39-17-417(a) with respect to a controlled substance in an amount less than that set out in § 39-17-417(i), is eligible for placement in the special alternative incarceration unit as defined and authorized by this part.






Part 3 - Special Technical Violator Unit

§ 40-20-301 - Confinement in special technical violator unit.

Notwithstanding any other provision of law to the contrary, in the event that an offender receives a suspension of sentence, has that suspension of sentence revoked for reasons other than the commission of a new felony offense, and is committed to the department of correction, the department shall have the authority to place the offender in a special technical violator unit in lieu of confinement in a regular state penal facility unless the court specifies otherwise in the order of revocation. If the court specifically prohibits the placement of an offender in a special technical violator unit, the court shall make findings of fact and state the reasons for its decision in the order of revocation. In such unit the offender shall, at a minimum, be required to participate for a period of one hundred twenty (120) days in an intensive regimen of work and available treatment programs in accordance with policies and procedures established by the department.



§ 40-20-302 - Classification of offenders.

No offender shall be placed in a special technical violator unit unless and until the offender has been classified by the department as a suitable candidate for such a program in accordance with departmental policies and guidelines.



§ 40-20-303 - Completion of program -- Failure to comply.

Notwithstanding any other provision of the law to the contrary, upon successful completion of a technical violator program, an offender shall be released to the supervision of the division of community services for the department of correction under the terms and conditions imposed by the trial court. Should an offender fail to comply with the terms and conditions of supervision imposed by the department after successful completion of the program, the release on supervision may be revoked by the trial judge pursuant to § 40-35-311.









Chapter 22 - Judicial Recommendation of Clemency

§ 40-22-101 - Postponement of execution of sentence pending application for clemency.

In case of the conviction and sentence of a defendant to imprisonment, the presiding judge may, in all proper cases, postpone the execution of the sentence for the amount of time as may be necessary to make application to the executive for a pardon or commutation of punishment.



§ 40-22-102 - Suspension of execution to permit application for pardon.

Whenever a plea of guilty is entered by the defendant to an indictment charging a felony, and it appears to the circuit or criminal court judge receiving the plea that the prisoner is only technically guilty, or that there are circumstances or conditions connected with the alleged crime or in the defendant's life and surroundings tending to mitigate the offense, or if it is the prisoner's first offense, and it is not likely that the prisoner will again engage in an offensive and criminal course of conduct if released, and in the opinion of the presiding judge the public good does not require that the defendant suffer the disgrace of imprisonment at hard labor in the penitentiary, the execution of sentence and judgment may, in the discretion of the judge, be suspended until the next term of the court, so as to enable application to be made to the governor for a pardon.



§ 40-22-103 - Transmittal of documents and recommendations to commissioner.

It is the duty of the presiding judge, where the execution of sentence and judgment has been suspended, as provided by § 40-22-102, to immediately transmit to the commissioner of correction and the board of parole a copy of the indictment or presentment, together with the judge's reasons for suspending the sentence and judgment, and any other recommendations as the judge may think proper to make.



§ 40-22-104 - Prisoner placed under commissioner.

The presiding judge shall also cause to be entered on the minutes of the trial court an order reciting the reasons for the suspension of the sentence and judgment, and providing that the prisoner whose sentence has been so suspended shall, from the date of suspension, be subject to be placed under the control of the commissioner of correction, and, when so placed, shall be subject to all laws, rules and regulations pertaining to convicts on parole. The board of parole shall consider a person so committed to the custody of the department of correction using the procedures and criteria established in chapter 28 of this title.



§ 40-22-105 - Custody or appearance bond.

It is the duty of the court to hold the defendant in custody unless bond is executed for the appearance of the prisoner at the next term of the court.



§ 40-22-106 - Execution of sentence in absence of parole or pardon.

In case the governor does not act by pardoning the prisoner, or the board of parole by paroling the prisoner, by the first day of the next term of court, then it is the duty of the judge to put into execution the sentence and judgment of the court, by delivering, or causing to be delivered, the prisoner to the proper authorities for the execution of the sentence.



§ 40-22-107 - Entry of pardon or parole -- Discharge of bond.

Should the prisoner be pardoned or paroled, it shall then be the duty of the court to show the facts by proper decree and discharge the bond taken for the appearance of the prisoner as provided for in § 40-22-105.



§ 40-22-108 - Supervision pending application.

It is the duty of the department of correction, upon receipt of the pleadings in the case, together with the recommendations of the presiding judge, as provided in § 40-22-103, through the probation and parole officer, to look after the welfare of, and have charge of and keep in communication with, the prisoner, thus on parole, and also to keep in communication with the prisoner's employers.



§ 40-22-109 - Parole or recommendation of pardon.

When it satisfactorily appears to the board of parole that a prisoner, whose sentence has been suspended as provided in § 40-22-102, has led an exemplary life and behaved in a manner and for a period of time that leads the board to believe that the prisoner is reliable and trustworthy and that the prisoner will probably remain at liberty without violating the law, and the prisoner's final release is not incompatible with the welfare of society, the board may, in its discretion, parole the prisoner for a period of time as it deems best, or it may recommend to the governor that the governor grant the prisoner a pardon and final discharge.



§ 40-22-110 - Maximum term of parole -- Power to pardon unaffected.

Where the prisoner is granted a parole by the board of parole, the parole shall not be in length of time beyond the minimum penalty of the prisoner, and shall not affect the power of the governor to pardon the prisoner.



§ 40-22-111 - Notice of grant of parole.

In case the board of parole grants the prisoner a parole, as provided in §§ 40-22-109 and 40-22-110, it shall at once communicate with and transmit to the judge of the court where the case against the prisoner is pending its action and the reasons for granting the prisoner a parole.



§ 40-22-112 - Duties of probation and parole officer.

It is the duty of the parole officer to perform all of the duties imposed upon the officer by law and by the rules and regulations of the board of parole.



§ 40-22-113 - Supervision by state parole officer.

It is the duty of the probation and parole officer to keep in communication as far as possible with all of the prisoners who are paroled under this chapter, and with their employers.



§ 40-22-114 - Transmittal of papers and recommendations to governor.

In case the board of parole recommends to the governor that the prisoner be pardoned and finally discharged, it shall file the papers received from the trial judge, together with its recommendation attached thereto, with the governor, a sufficient time before the next term of court at which the prisoner is required to appear, to enable the governor to take action on the recommendation.



§ 40-22-115 - Notice of governor's action.

When the governor acts on the application, the governor shall communicate the governor's action to the board of parole, which shall at once transmit to the judge of the court where the case against the prisoner is pending the action of the governor.



§ 40-22-116 - Entry of parole or pardon.

The judge of the court, in either case, shall cause to be made a minute entry in the judge's court, reciting the facts and discharging the prisoner, if pardoned, and if paroled, reciting the conditions of the parole and the length of the parole.



§ 40-22-117 - Construction of chapter.

This chapter shall be liberally construed, and nothing in it shall be construed as seeking to impair the pardoning power of the governor, or the duties of the board of parole in regard to the paroling of prisoners not inconsistent with the spirit of the chapter.






Chapter 23 - Execution of Judgment

§ 40-23-101 - Commencement of sentence -- Credit for pretrial detention and jail time pending appeal.

(a) When a person is sentenced to imprisonment, the judgment of the court shall be rendered so that the sentence shall commence on the day on which the defendant legally comes into the custody of the sheriff for execution of the judgment of imprisonment.

(b) (1) This section shall not apply in a case where, after the rendition of the judgment of imprisonment, an execution of the judgment is stayed by appeal or otherwise.

(2) This section shall not interfere with the operation of the statute requiring sheriffs in whose custody defendants come for execution of judgments of imprisonment to commit those defendants as soon as possible to jail or to the warden of the penitentiary.

(c) The trial court shall, at the time the sentence is imposed and the defendant is committed to jail, the workhouse or the state penitentiary for imprisonment, render the judgment of the court so as to allow the defendant credit on the sentence for any period of time for which the defendant was committed and held in the city jail or juvenile court detention prior to waiver of juvenile court jurisdiction, or county jail or workhouse, pending arraignment and trial. The defendant shall also receive credit on the sentence for the time served in the jail, workhouse or penitentiary subsequent to any conviction arising out of the original offense for which the defendant was tried.

(d) In the event the person sentenced appeals the cause to the supreme court and is required to spend time in jail pending the appeal, the supreme court may modify the original sentence allowing a reduction for the time spent in jail pending an appeal upon a petition being filed in the defendant's behalf setting out the time spent in jail within five (5) days after the announcement of the supreme court decision; provided, that the facts alleged in the petition are verified by the clerk of the court where the sentence was imposed. This section applies in both felony and misdemeanor cases.

(e) A certified copy of the order modifying the original sentence in each case shall be forwarded by the clerk of the supreme court to the warden of the state penitentiary.



§ 40-23-102 - Defendant in custody at time of judgment.

Where the judgment of the court is that the defendant be imprisoned, the time for confinement, if the defendant is in jail, shall begin to run from the day of final judgment.



§ 40-23-103 - Sheriff to commit defendant.

It is the duty of the sheriff in whose custody the defendant is at the rendition of the judgment, or afterwards legally comes, to execute the judgment of imprisonment by committing the defendant, as soon as possible, to jail, or to the warden of the penitentiary, according to the exigency of the writ.



§ 40-23-104 - Sentence to workhouse for felony term -- Removal by trial judge.

(a) In all cases where any person is convicted of a felony, and sentenced to six (6) years or less, the court, in its discretion, may order the person confined in the county workhouse for the term of the sentence. The trial judge shall have the power to order the removal of the prisoner from the county workhouse to the department of correction whenever, in the judge's opinion, the prisoner is being treated in a brutal or inhuman manner, or when it appears to the judge that the physical condition of the prisoner is such that working on the roads is deleterious to the prisoner's health.

(b) Whenever any prisoner is confined to a county workhouse under provisions of this section, the state shall pay the costs of incarceration of the prisoner in accordance with title 41, chapter 8.



§ 40-23-105 - Felons sentenced to jail compelled to hard labor.

All persons convicted of a felony, whose imprisonment has been by the jury commuted to imprisonment in the county jail, shall be compelled to work out the term of imprisonment at hard labor in the county workhouse in the county where convicted.



§ 40-23-106 - Notice to commissioner of convicts for penitentiary.

At the adjournment of any court, or upon final disposition of a case prior to the adjournment of the court, it is the duty of the clerk of the court to notify the commissioner of correction of the number of convicts for the penitentiary, and that notification shall be made within five (5) days.



§ 40-23-107 - Safekeeping of inmates -- Transfers to penitentiary.

(a) In counties where, because of the insufficiency of the county jail, or for any other cause, the court may be of opinion that the safekeeping of the inmates may require it, the court may order the immediate removal of inmates to the penitentiary or to the nearest branch prison, at the cost of the state, before the expiration of the time allowed to remove the inmates.

(b) The inmates shall, as soon as possible after conviction, be safely removed and conveyed by the person appointed by the commissioner of correction for that purpose, to the penitentiary, or to one (1) of the branch prisons.



§ 40-23-108 - Order specifying number of guards for removal of prisoners.

It is the duty of the criminal and circuit judges of this state, at the adjournment of their courts or earlier, if the number of persons convicted justify it, to make an order specifying the number of guards the sheriff shall have in conveying to the supreme court, or to the penitentiary, the person or persons convicted, in case the person so appointed for that purpose by the commissioner of correction fails to remove them as provided by law.



§ 40-23-109 - Warrant to summon aid in removal of prisoners.

The judge or clerk of the court may, by warrant in writing, empower the sheriff charged with the conveyance of the convict, in all counties and places through which the sheriff may pass with the prisoner, to summon or impress such and so many persons, not exceeding two (2) for each convict, except as otherwise provided in this chapter, and the conveyances or modes of conveyance as shall be necessary for the safe conveyance of the prisoner, which warrant the sheriff is required to execute, and to the sheriff's commands in virtue thereof all persons are to pay due obedience.



§ 40-23-110 - Summons of additional guards.

If, by any attempt to rescue a convict on the way or by any other unforeseen danger, it becomes essentially necessary for the safe conveyance of the convict to summon a stronger guard than the sheriff conducting the prisoner may have been authorized to summon, it is lawful for the sheriff to summon an additional guard or guards as shall be necessary for that purpose. The additional guard or guards shall be paid as other guards, on the oath of the sheriff that the additional guard or guards were essentially necessary, and the officer making the payment being satisfied with the truth of the oath.



§ 40-23-111 - Qualifications of guard.

The additional guard or guards that the sheriff and other officers are authorized to summon to assist in conveying convicts to the penitentiary, or to and from the penitentiary, and to prevent a rescue, shall consist of able bodied persons, who shall not be under eighteen (18) years of age.



§ 40-23-112 - Juror disqualified to act as guard.

The sheriff shall not summon any person as a guard to assist in taking the prisoner to the penitentiary, whom the person, as a juror, convicted.



§ 40-23-113 - Report by sheriff to department of correction.

Whenever any person sentenced to the custody of the department of correction has been detained in one (1) or more local jails or workhouses pending arraignment, trial, sentencing or appeal, the sheriff shall prepare and transmit with the defendant at the time of commitment to the department a short report, furnishing the information pertaining to the defendant's behavior while in local custody as may be requested by the department. Notwithstanding any other provision of the law to the contrary, no such person sentenced to the custody of the department shall be committed or conveyed to the department unaccompanied by the completed report required by this section.



§ 40-23-114 - Death by lethal injection -- Election of electrocution -- Electrocution as alternative method.

(a) For any person who commits an offense for which the person is sentenced to the punishment of death, the method for carrying out this sentence shall be by lethal injection.

(b) Any person who commits an offense prior to January 1, 1999, for which the person is sentenced to the punishment of death may elect to be executed by electrocution by signing a written waiver waiving the right to be executed by lethal injection.

(c) The department of correction is authorized to promulgate necessary rules and regulations to facilitate the implementation of this section.

(d) If lethal injection or electrocution is held to be unconstitutional by the Tennessee supreme court under the Constitution of Tennessee, or held to be unconstitutional by the United States supreme court under the United States Constitution, or if the United States supreme court declines to review any judgment holding lethal injection or electrocution to be unconstitutional under the United States Constitution made by the Tennessee supreme court or the United States court of appeals that has jurisdiction over Tennessee, or if the Tennessee supreme court declines to review any judgment by the Tennessee court of criminal appeals holding lethal injection or electrocution to be unconstitutional under the United States or Tennessee constitutions, all persons sentenced to death for a capital crime shall be executed by any constitutional method of execution. No sentence of death shall be reduced as a result of a determination that a method of execution is declared unconstitutional under the Constitution of Tennessee or the Constitution of the United States. In any case in which an execution method is declared unconstitutional, the death sentence shall remain in force until the sentence can be lawfully executed by any valid method of execution.

(e) For any person who commits an offense or has committed an offense for which the person is sentenced to the punishment of death, the method of carrying out the sentence shall be by lethal injection unless subdivision (e)(1) or (e)(2) is applicable. If subdivision (e)(1) or (e)(2) is applicable, the method of carrying out the sentence shall be by electrocution. The alternative method of execution shall be used if:

(1) Lethal injection is held to be unconstitutional by a court of competent jurisdiction in the manner described in subsection (d); or

(2) The commissioner of correction certifies to the governor that one (1) or more of the ingredients essential to carrying out a sentence of death by lethal injection is unavailable through no fault of the department.



§ 40-23-115 - Maintenance of death chamber.

The commissioner of correction shall ensure that a permanent and suitable death chamber is kept and maintained within a penitentiary of this state, as defined in § 41-1-101(b), and that an electrical apparatus, together with all necessary appliances sufficient for the infliction of punishment of death as provided in § 40-23-114, is kept and maintained in the death chamber.



§ 40-23-116 - Manner of executing sentence of death -- Witnesses.

(a) In all cases in which the sentence of death has been passed upon any person by the courts of this state, it is the duty of the sheriff of the county in which the sentence of death has been passed to remove the person so sentenced to death from that county to the state penitentiary in which the death chamber is located, within a reasonable time before the date fixed for the execution of the death sentence in the judgment and mandate of the court pronouncing the death sentence. On the date fixed for the execution in the judgment and mandate of the court, the warden of the state penitentiary in which the death chamber is located shall cause the death sentence to be carried out within an enclosure to be prepared for that purpose in strict seclusion and privacy. The only witnesses entitled to be present at the carrying out of the death sentence are:

(1) The warden of the state penitentiary or the warden's duly authorized deputy;

(2) The sheriff of the county in which the crime was committed;

(3) A priest or minister of the gospel who has been preparing the condemned person for death;

(4) The prison physician;

(5) Attendants chosen and selected by the warden of the state penitentiary as may be necessary to properly carry out the execution of the death sentence;

(6) A total of seven (7) members of the print, radio and television news media selected in accordance with the rules and regulations promulgated by the department of correction. Those news media members allowed to attend any execution of a sentence of death shall make available coverage of the execution to other news media members not selected to attend;

(7) (A) Immediate family members of the victim who are eighteen (18) years of age or older. Immediate family members shall include the spouse, child by birth or adoption, stepchild, stepparent, parent, grandparent or sibling of the victim; provided, that members of the family of the condemned prisoner may be present and witness the execution;

(B) Where there are no surviving immediate family members of the victim who are eighteen (18) years of age or older, the warden shall permit up to three (3) previously identified relatives or personal friends of the victim to be present and witness the execution;

(8) One (1) defense counsel chosen by the condemned person; and

(9) The attorney general and reporter, or the attorney general and reporter's designee.

(b) No other person or persons than those mentioned in subsection (a) are allowed or permitted to be present at the carrying out of the death sentence. It is a Class C misdemeanor for the warden of the state penitentiary to permit any other person or persons than those provided for in subsection (a) to be present at the legal execution.

(c) (1) Photographic or recording equipment shall not be permitted at the execution site until the execution is completed, the body is removed, and the site has been restored to an orderly condition. However, the physical arrangement of the execution site shall not be disturbed.

(2) A violation of subdivision (c)(1) is a Class A misdemeanor.

(3) The department shall promulgate rules that establish criteria for the selection of news media representatives to attend an execution of a death sentence in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In promulgating the rules, the department shall solicit recommendations from the Tennessee Press Association, the Tennessee Associated Press Managing Editors, and the Tennessee Association of Broadcasters. For each execution of a death sentence, applications for attendance shall be accepted by the department. When the number of applications require, lots to select news media representatives will then be drawn by the warden of the state penitentiary at which the death sentence is to be carried out. All drawings shall be conducted in open meetings and notice shall be properly given in accordance with § 4-5-203.

(d) If the immediate family members of the victim choose to be present at the execution, they shall be allowed to witness the execution from an area that is separate from the area to which other witnesses are admitted. If facilities are not available to provide immediate family members with a direct view of the execution, the warden of the state penitentiary may broadcast the execution by means of a closed circuit television system to the area in which the immediate family members are located.



§ 40-23-117 - Death sentence stands if not carried out at scheduled time.

When, from any cause, an inmate sentenced to death has not been executed pursuant to the sentence, the sentence stands in full force, and shall be carried into execution by the court in which the inmate was tried.



§ 40-23-118 - Warrant for apprehension of condemned inmate.

If such convict is at large, the court or any magistrate may issue a warrant for the convict's apprehension, and, if no good reason is shown for the convict's discharge, shall commit the convict to abide the order and sentence of the court.



§ 40-23-119 - Order of execution after arrest of condemned prisoner.

Upon the convict being brought before the court, it shall inquire into the circumstances, and, if no legal reason exists against the execution of the sentence, shall order the warden of the state penitentiary in which the death chamber is located to execute the defendant on a day to be fixed by the court.






Chapter 24 - Fines

§ 40-24-101 - Payment of fines -- Manner.

(a) When any court of this state, including municipal courts for violation of municipal ordinances, imposes a fine upon an individual, the court may direct as follows:

(1) That the defendant pay the entire amount at the time sentence is pronounced;

(2) That the defendant pay the entire amount at some later date;

(3) That the defendant pay the fine in specified portions or installments at designated periodic intervals and that the portions be remitted to a designated official, who shall report to the court in the event of any failure to comply with the order; or

(4) Where the defendant is sentenced to a period of probation as well as a fine, that payment of the fine be a condition of the sentence.

(b) For the clerk's services in administering any court-approved plan authorizing payment of a fine by installments, the clerk of court shall be entitled to a fee of five percent (5%) of the total amount to be collected, not to exceed fifteen dollars ($15.00); provided, that in counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, the fee shall not exceed ten percent (10%) of the total amount to be collected, not to exceed fifteen dollars ($15.00). The clerk's fees shall be added to the defendant's bill of costs.



§ 40-24-102 - Release of fines and forfeitures.

The several courts in which a cause is finally adjudged are authorized, either before or after final judgment, for good cause, to release the defendants, or any one (1) or more of them, from the whole or any part of fines or forfeitures accruing to the county or state.



§ 40-24-103 - Confession of judgment.

In cases where a fine is assessed, the court shall allow the defendant to confess judgment for the fine and costs, with good sureties.



§ 40-24-104 - Nonpayment of fines.

(a) If the defendant fails to pay the fine as directed, or is unable to pay the fine and so represents upon application to the court, the court, after inquiring into and making further investigation, if any, which it may deem necessary with regard to the defendant's financial and family situation and the reasons for nonpayment of the fine, including whether the nonpayment was contumacious or was due to indigency, may enter any order that it could have entered under § 40-24-101, or may reduce the fine to an amount that the defendant is able to pay, or may direct that the defendant be imprisoned until the fine, or any portion of it, remaining unpaid or remaining undischarged after a pro rata credit for any time that may already have been served in lieu of payments, is paid. The court shall determine and specify, in the light of defendant's situation and means and of defendant's conduct with regard to the nonpayment of the fine, the period of any imprisonment in default of payment of the fine within the limits of the penalties for a Class C misdemeanor.

(b) Whenever a court orders a defendant to pay a fine, imposed as a result of a traffic violation, in installment payments, the court shall revoke the defendant's privilege to operate a motor vehicle in this state upon the failure of the defendant to comply with the order of the court. If the defendant's privilege to operate a motor vehicle has been revoked for the failure to comply with the court order, the privilege shall remain so revoked until the total amount of the fine imposed is paid.



§ 40-24-105 - Collection of fines, costs and litigation taxes -- Revocation of license -- Conversion to civil judgment -- Settlement.

(a) Unless discharged by payment or service of imprisonment in default of a fine, a fine may be collected in the same manner as a judgment in a civil action. The trial court may also enforce all orders assessing any fine remaining in default by contempt upon a finding by the court that the defendant has the present ability to pay the fine and willfully refuses to pay. Costs and litigation taxes due may be collected in the same manner as a judgment in a civil action, but shall not be deemed part of the penalty, and no person shall be imprisoned under this section in default of payment of costs or litigation taxes. The following shall be the allocation formula for moneys paid into court: the first moneys paid in any case shall first be credited toward payment of litigation taxes and once litigation taxes have been paid, the next moneys shall be credited toward payment of costs; then additional moneys shall be credited toward payment of the fine.

(b) (1) A license issued under title 55 for any operator or chauffeur shall be revoked by the commissioner of safety if the licensee has not paid all litigation taxes, court costs, and fines assessed as a result of disposition of any offense under the criminal laws of this state within one (1) year of the date of disposition of the offense. The license shall remain revoked until such time as the person whose license has been revoked provides proof to the commissioner of safety that all litigation taxes, court costs, and fines have been paid.

(2) The clerk of the court ordering disposition of an offense shall notify the commissioner of safety when an offender has litigation taxes, court costs, and fines that remain unpaid after one (1) year from the disposition of the offense. Such notification shall take place within thirty (30) days of the expiration of the one-year period or as soon as practicable. The commissioner of safety shall not refuse to revoke a license issued under title 55 on grounds that notification was not received within the thirty-day period specified in this subdivision (b)(2).

(3) (A) A person who is unable to pay any portion of assessed litigation taxes, court costs, and fines may apply one (1) time to the court having original jurisdiction over the offense for an order staying the revocation of the license issued under title 55. An order to stay the revocation of the license shall be granted if the court finds that the person would experience extreme hardship from the revocation of the license and that no other means of transportation are reasonably available to the person. Grounds for finding of extreme hardship are limited to travel necessary for:

(i) Employment; or

(ii) Serious illness of the person or an immediate family member.

(B) The offender seeking a hardship exception shall make application to the court in the form of a sworn affidavit stating with particularity the grounds and circumstances of hardship. The court may enter a one-time stay for a period of not longer than one hundred and eighty (180) days. The court clerk shall promptly notify the commissioner of safety of the issuance or termination of any stay of revocation. The commissioner of safety shall not revoke any license under this subsection (b) while the stay is in effect.

(4) A person who is unable to pay all of the assessed litigation taxes, court costs, and fines but is able to pay some of them on a monthly or weekly basis may apply to the court having original jurisdiction over the offense for an order setting up a payment plan for such taxes, costs and fines. If the person and court agree to such a weekly or monthly payment plan, the court shall so order and such order shall have the effect of staying the revocation of the license pursuant to this subsection (b). The order staying the revocation of license shall remain in effect for as long as the person is current and in compliance with the payment plan. If the person fails to make payments according to the plan for three (3) consecutive months without good cause, the court may revoke the order and notify the clerk. The court clerk shall promptly notify the commissioner of safety of the issuance or termination of any stay of revocation. The commissioner of safety shall not revoke pursuant to this subsection (b) while the stay is in effect.

(5) The revocation provided in this subsection (b) is cumulative and does not limit or otherwise affect any license revocation pursuant to title 39, title 55, or any other law.

(6) Nothing in this subsection (b) shall be construed to apply to any license issued pursuant to title 55, chapter 17.

(c) The district attorney general or the county or municipal attorney, as applicable, may, in that person's discretion, and shall, upon order of the court, institute proceedings to collect the fine, costs and litigation taxes as a civil judgment.

(d) (1) Any fine, costs, or litigation taxes remaining in default after the entry of the order assessing the fine, costs, or litigation taxes may be collected by the district attorney general or the criminal or general sessions court clerk in the manner authorized by this section and otherwise by the trial court by contempt upon a finding by the court that the defendant has the present ability to pay the fine and willfully refuses to pay. After a fine, costs, or litigation taxes have been in default for at least six (6) months, the district attorney general or criminal or general sessions court clerk may retain an agent to collect, or institute proceedings to collect, or establish an in-house collection procedure to collect, fines, costs and litigation taxes. If an agent is used, the district attorney general or the criminal or general sessions court clerk shall request the county purchasing agent to utilize normal competitive bidding procedures applicable to the county to select and retain the agent. If the district attorney general and the criminal or general sessions court clerk cannot agree upon who collects the fines, costs and litigation taxes, the presiding judge of the judicial district or a general sessions judge shall make the decision. The district attorney general or criminal or general sessions court clerk may retain up to fifty percent (50%) of the fines, costs and litigation taxes collected pursuant to this subsection (d) in accordance with any in-house collection procedure or, if an agent is used, for the collection agent. The proceeds from any in-house collection shall be treated as other fees of the office. When moneys are paid into court, the allocation formula outlined in subsection (a) shall be followed, except up to fifty percent (50%) may be withheld for in-house collection or, if an agent is used, for the collection agent, with the remainder being allocated according to the formula.

(2) On or after January 1, 2015, if an agent is used, the agent's collection fee shall be added to the total amount owed. The agent's collection fee shall not exceed forty percent (40%) of any amounts actually collected. When moneys are paid into court, the allocation formula outlined in subsection (a) shall be followed, except up to forty percent (40%) may be withheld for the collection agent, with the remainder being allocated according to the formula.

(e) (1) The governing body of any municipality may by ordinance authorize the employment of a collection agency to collect fines and costs assessed by the municipal court where the fines and costs have not been collected within sixty (60) days after they were due. The authorizing ordinance shall include the requirement that the contract between the municipality and the collection agency be in writing.

(2) The collection agency may be paid an amount not exceeding forty percent (40%) of the sums collected as consideration for collecting the fines and costs.

(3) The written contract between the collection agency and the municipality shall include a provision specifying whether the agency may institute an action to collect fines and costs in a judicial proceeding.

(4) Nothing in this subsection (e) shall be interpreted to permit a municipality to employ a collection agency for the collection of unpaid parking tickets in violation of § 6-54-513.

(f) If any fine, costs or litigation taxes assessed against the defendant in a criminal case remain in default when the defendant is released from the sentence imposed, the sentence expires or the criminal court otherwise loses jurisdiction over the defendant, the sentencing judge, clerk or district attorney general may have the amount remaining in default converted to a civil judgment pursuant to the Tennessee Rules of Civil Procedure. The judgment may be enforced as is provided in this section or in any other manner authorized by law for a civil judgment.

(g) After a fine, costs, or litigation taxes have been in default for at least five (5) years, the criminal or general sessions court clerk may, subject to approval by a court of competent jurisdiction, accept a lump-sum partial payment in full settlement of the outstanding balance due on a case. The court shall not approve a settlement unless the amount accepted is equal to or greater than fifty percent (50%) of the combined outstanding balance of all fines, costs, and litigation taxes due on the case. When moneys are paid into court pursuant to this subsection (g), the allocation formula outlined in subsection (a) shall be followed, except the percentage that may be retained by the clerk pursuant to subsection (d) may be withheld, with the remainder being allocated according to the formula.



§ 40-24-106 - Fines accruing to state.

(a) Except as otherwise provided by law, fines, amercements, forfeitures and recoveries in criminal cases constitute a part of the revenue of the state, and shall be paid into the state treasury in the following cases:

(1) All fines and forfeitures that may be recovered in any case in which the defendant is indicted for a felony, whether convicted of a felony or of an offense less than felony; and

(2) All fines and forfeitures, imposed for a violation of any law regulating the business of banking.

(b) Except as otherwise provided by law, fines and forfeitures in all other state cases go to the county in which the indictment was found.



§ 40-24-107 - Criminal injuries compensation fund -- County criminal injuries compensation reserve.

(a) (1) (A) When any person is convicted by a circuit court or a comparable court of record with jurisdiction over criminal matters of a crime of any nature after July 1, 1984, except those crimes for which the law imposes as a maximum possible punishment a fine of less than five hundred dollars ($500) and no imprisonment, there is levied a privilege tax of twenty-six dollars and fifty cents ($26.50) in addition to any other costs or fees imposed in the action. If the person is convicted of a crime against the person, the privilege tax shall be fifty dollars ($50.00) in addition to any other costs or fees.

(B) In addition to all other taxes imposed and in addition to other costs or fees, if any person is convicted of a crime against the person of a child under the age of eighteen (18) that constitutes a criminal offense under § 39-12-101, § 39-13-101, §§ 39-13-501 -- 39-13-505, § 39-15-302, or § 39-17-1005, there is levied a privilege tax of five hundred dollars ($500).

(2) If any person is convicted by a court of general sessions or a comparable court with jurisdiction over criminal matters of a crime of any nature after July 1, 1984, except those crimes for which the law imposes as a maximum possible punishment a fine of less than five hundred dollars ($500) and no imprisonment, there is levied a privilege tax of twenty-six dollars and fifty cents ($26.50) in addition to any other costs or fees imposed in the action. If the person is convicted of a crime against the person, the privilege tax shall be fifty dollars ($50.00) in addition to any other costs or fees.

(3) Nothing in this subsection (a) shall be construed as applying to violations of the motor vehicle laws unless the violation is covered by the provisions of title 55, chapter 10, part 4, relating to driving while intoxicated, § 55-10-205, relating to reckless driving, if the reckless driving was proximately caused by the use of an intoxicant or § 55-10-101, relating to the duty to stop at the scene of an accident resulting in injury or death.

(4) Whether a person convicted of a crime is exempted from payment of the tax imposed by this subsection (a) shall be determined by the maximum possible sentence imposed by law for the offense rather than the sentence the person actually receives.

(5) The tax imposed by this subsection (a) shall be collected by the clerks of the various courts from each person convicted and all funds so collected, with the exception of one dollar ($1.00), which shall be retained by the clerk to defray the expenses of collecting and processing the funds, shall be paid over to the department of revenue for apportionment pursuant to § 67-4-606.

(6) In addition to all other revenues set forth in this section, all revenue to which the general fund of the state is otherwise entitled from the sale of illegal contraband seized by any law enforcement agency of the state shall be deposited to the criminal injuries compensation fund.

(b) When an offender liable to pay the tax has been convicted and sentenced to a county correctional institution or program, or to an institution or program maintained by the department, the clerk of court shall certify to the appropriate official as provided in this subsection (b) whether payment of the tax has been made. If the offender liable to pay the tax has been convicted and sentenced to an institution or program maintained by the department, the clerk of court shall certify to the commissioner of correction, in the form as the commissioner may direct, whether payment of the tax has been made. The commissioner shall then cause any amount owing to be collected from the prisoner during the offender's period of confinement by the department. If the offender liable to pay the tax has been convicted and sentenced to a correctional institution or program maintained by a county, the clerk of court shall certify to the county officer with supervisory authority over the institution or program whether payment of the tax has been made. The county officer shall then cause any amount owing to be collected from the offender during the offender's period of confinement. The commissioner, or appropriate county official, shall submit reasonable reports as may be requested by the board of claims with respect to the status of an offender's obligation under this section. The total sums collected under this subsection (b) shall be apportioned pursuant to § 67-4-606.

(c) There is created in the state treasury a fund to be known as the "criminal injuries compensation fund." Moneys shall be deposited to the fund as provided by law and shall be invested for the benefit of the fund pursuant to § 9-4-603. Moneys in the fund shall not revert to the general fund of the state, but shall remain available and be appropriated exclusively for providing compensation under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13 and this section. The state treasurer shall annually determine the amount of awards paid to victims of drunk drivers pursuant to title 29, chapter 13, for the preceding fiscal year and shall set aside in a separate reserve within the fund an amount equal to three (3) times the awards paid during that fiscal year. The separate reserve may only be used to pay awards to victims of drunk drivers in the event current revenues to the fund are insufficient to pay awards to the victims.

(d) In addition to all other funds that are set forth in this section to be deposited into the criminal injuries compensation fund, all forfeitures of appearance bonds in felony cases shall be paid over to the state treasurer for deposit into the criminal injuries compensation fund.



§ 40-24-108 - Sexual assault program services.

(a) When any person is convicted of a sexual offense as defined in subdivision (b)(2) on or after July 1, 2003, in addition to any other punishment that may be imposed for the sexual offense, the court shall impose a fine of two hundred dollars ($200). The additional fine shall be paid to the clerk of the court imposing sentence, who shall transfer it to the state treasurer, who shall credit the fine to the general fund. All fines so credited to the general fund shall be subject to appropriation by the general assembly for the exclusive purpose of funding sexual assault program services pursuant to title 71, chapter 6, part 3.

(b) (1) For purposes of this section, "convicted" means an adjudication of guilt for a sexual offense as defined in subdivision (b)(2) in any of the manners described:

(A) Plea of guilty, including a plea of guilty entered pursuant to § 40-35-313;

(B) Verdict of guilty by a judge or jury;

(C) Plea of no contest; or

(D) Best interest plea.

(2) "Sexual offense" means the commission of any act that constitutes the criminal offense of:

(A) Aggravated rape, under § 39-13-502;

(B) Rape, under § 39-13-503;

(C) Aggravated sexual battery, under § 39-13-504;

(D) Sexual battery, under § 39-13-505;

(E) Statutory rape, under § 39-13-506;

(F) Sexual exploitation of a minor, under § 39-17-1003;

(G) Aggravated sexual exploitation of a minor, under § 39-17-1004;

(H) Especially aggravated sexual exploitation of a minor, under § 39-17-1005;

(I) Incest, under § 39-15-302;

(J) Rape of a child, under § 39-13-522;

(K) Sexual battery by an authority figure, under § 39-13-527;

(L) Solicitation of a minor, under § 39-13-528;

(M) Criminal attempt, under § 39-12-101, solicitation, under § 39-12-102, or conspiracy, under § 39-12-103, to commit any of the offenses enumerated within this subdivision (b)(2); or

(N) Criminal responsibility under § 39-11-402(2) for facilitating the commission under § 39-11-403 of, or being an accessory after the fact under, § 39-11-411 to any of the offenses enumerated in this subdivision (b)(2).



§ 40-24-109 - Services to victims of certain types of crimes.

(a) The county legislative body of any county may elect to establish a program to assist victims of crime, their families and survivors or to provide funding or additional funding for an existing program established to assist victims. The type of programs for which this section may be utilized includes rape crisis centers, domestic violence shelters, victim of crime hotlines and information programs, individual, group and family counseling services, crisis intervention programs, support groups and other similar programs designed to assist victims of crime, their families or survivors.

(b) (1) If a county legislative body elects to establish or fund a program as authorized by this section, it shall, at the time of election, designate the program for which the assessment provided in subsection (c) will be used.

(2) No assessment authorized by subsection (c) shall be collected or transmitted until the county legislative body has elected to utilize this section and has designated the victim of crime program for which it will be dedicated.

(c) The clerks of all courts of general sessions, circuit and criminal courts, municipal courts exercising general sessions court jurisdiction and any other court exercising similar criminal jurisdiction shall collect a victims assistance assessment in the sum of forty-five dollars ($45.00) from any person who:

(1) Enters a plea of guilty;

(2) Is found guilty by a judge or jury;

(3) Enters a plea of nolo contendere;

(4) Enters a plea, pursuant to any of the diversionary sentencing statutes, to any criminal offense described in subsection (d);

(5) Is found guilty, or enters a plea of guilty or nolo contendere, to the offense of attempting or conspiring to commit any offense described in subsection (d); or

(6) Is found to be criminally responsible as principal for the commission of any offense described in subsection (d).

(d) Except as provided in subsection (e), subsection (c) shall apply to any conduct made criminal by the laws of this state.

(e) This section shall not apply to:

(1) Crimes for which the law imposes, as a maximum possible punishment, a fine of less than five hundred dollars ($500) and no imprisonment; and

(2) Violations of the motor vehicle laws, except driving under the influence of an intoxicant as prohibited by § 55-10-401, or reckless driving as prohibited by § 55-10-205, where the reckless driving was proximately caused by the use of an intoxicant.

(f) Whether a person convicted of a crime is exempted from payment of the assessment imposed by this section shall be determined by the offense for which the person was convicted and the maximum possible sentence authorized by law for the offense, rather than the sentence the person actually receives.

(g) (1) The victims assistance assessment shall be subject to § 8-21-401 or § 8-21-409 and shall be in addition to all other taxes, costs, and fines. The first three dollars ($3.00) of each assessment shall be paid to the clerk of the court imposing the assessment for processing and handling. The remaining forty-two dollars ($42.00) shall be transmitted to the county in which the offense occurred, for the exclusive use of the victims assistance program previously designated by the county legislative body.

(2) Upon transmittal to the victims program in the county, all funds collected pursuant to this section shall be used to defray the costs of providing the services to victims of crime designated by the program's mission statement and guidelines.

(h) Nothing in this section shall be construed to prevent a county from funding more than one (1) program to assist victims of crime; provided, that no such program may be funded unless the provider organization offers services to victims of crime free of charge.






Chapter 25 - Fees of Officers

§ 40-25-101 - Application of general provisions as to fees.

Title 8, chapters 21-24 and 26 applies to this chapter, unless otherwise specifically provided.



§ 40-25-102 - Express authorization required.

Officers are entitled to no other fees in criminal cases, except those expressly provided for by law, and in no case are they entitled to payment from the state or county, unless expressly allowed.



§ 40-25-103 - Fees to officers acting in lieu of named officers.

(a) If any of the duties in this chapter and title 8, chapters 21-24 and 26 are performed by other officers than those therein named, whose duty it is to perform the same, those officers are entitled to the same fees, and in the same manner, as there named.

(b) This section does not apply to any of the judges or chancellors of the state.



§ 40-25-104 - Costs adjudged.

The costs that may be adjudged in criminal cases include all costs incident to the arrest and safekeeping of the defendant, before and after conviction, due and incident to the prosecution and conviction, and incident to the carrying of the judgment or sentence of the court into effect.



§ 40-25-105 - Prosecutor not entitled to fees.

No prosecutor in a misdemeanor is entitled to any compensation for services as prosecutor, or for attendance as a witness on behalf of the state.



§ 40-25-106 - Witnesses living near court.

Neither the state nor any county of the state shall pay or be liable in any criminal case or prosecution for the fees, costs or mileage that may accrue in favor of any witness who, at the time of attendance as a witness before any court, grand jury or magistrate, resides within five (5) miles of the place where the person attends as a witness.



§ 40-25-107 - State and county expense fees on misdemeanors.

Every person indicted or presented in any court or tried on state warrants charging driving while intoxicated, or carrying a deadly weapon with the intent to be armed, tried in a court of general sessions, for a misdemeanor, except when acquitted, before the person is discharged, shall be required by the judgment of the court to pay or secure or work out in the workhouse, in addition to all other costs, a county expense fee of five dollars ($5.00) for each defendant. The county expense fee shall be included and recovered as part of the costs of the case, and collected and paid over as costs. The county expense fee shall be paid to the county.



§ 40-25-108 - Loss of fees by clerk's neglect.

No clerk is entitled to any fees in any state case, when the fees have become chargeable to the state or county, in consequence of any omission of the clerk's duty or clerical defect in the record.



§ 40-25-109 - Fees on unserved process.

No fee is allowed the sheriff or other executive officer, upon the return of any kind of criminal process or subpoena "not found," unless the officer makes oath before the clerk that the officer has been to the residence of the person mentioned in the process, or at the place where the person last resided in that county, or that the person has not resided in the county for twelve (12) months.



§ 40-25-110 - Fees lost by escape of prisoner -- Exception.

(a) No sheriff, jailer or other officer charged with the custody of the prisoner is entitled to any allowance for keeping or removing the prisoner, if the prisoner escapes from the custody of the sheriff or jailer, or from the officer during removal.

(b) (1) Where prisoners make their escape from jail by means of force, stratagem or other fraudulent device, and reasonable care and diligence were used by the jailer to prevent the escape, or to secure the prisoner or prisoners in jail, the jailer shall be entitled to fees as jailer; provided, that it shall be clearly made to appear to the satisfaction of the judge of the circuit or criminal court in the county where the escape was made or the cause pending, that the escape was effected in the manner and under the circumstances aforementioned, and that the jailer had used the proper efforts on the jailer's part to recover the prisoner or prisoners.

(2) In all cases falling within this subsection (b), it is the duty of the judge to certify the claim for payment as in other bills of cost, and the sheriff or other officers having custody of the prisoner or prisoners shall have all the benefits of this subsection (b).



§ 40-25-111 - Payment for transporting prisoners -- Limitation on charges.

(a) The sheriff or other officer, conveying an inmate to the penitentiary, shall make out an account in writing, stating the number of miles on the usual route from the place of conviction to the penitentiary, the number of guards necessarily employed to ensure the safe conveyance of the inmate, and the distance each of the guards may have traveled, and make oath to the truth of the account before the warden of the penitentiary, or any judge, who shall certify the fact.

(b) Upon presentation of the account thus sworn to and certified, the director of accounts shall issue a warrant for the amount, as in other cases, if satisfied of the correctness of the account.

(c) It is the duty of the sheriff to carry to the penitentiary, at the same time, all inmates in the sheriff's custody, at that time sentenced to the penitentiary, and the sheriff shall not be entitled to charge for more than one (1) trip.



§ 40-25-112 - Limitation on sheriff's fees.

The sheriff and guard shall be entitled to no other compensation than that which is allowed by this code.



§ 40-25-113 - Certification of items in bill of costs.

(a) It is the duty of the clerk of the court in which a criminal action has been tried, or costs accrued, to examine bills of costs. The court may also hear testimony in regard to the items, if necessary, and, if the charges are legal and duly proved, to certify the fact thereon.

(b) In making such certificate, the clerk of the court shall certify the aggregate amount of each bill of cost, writing the aggregate amount in both words and figures, and no bill of cost shall be paid unless so certified.



§ 40-25-114 - Discretion of court.

The court has also discretion in controlling the taxation of costs, and in no case shall the state or county be charged therewith, unless the court so order, specifying in the order the officers and witnesses whose costs are to be taxed, together with the amount due each.



§ 40-25-115 - Certification of jury expenses in misdemeanor cases.

(a) The expenses of keeping a jury in any misdemeanor case in which the county may eventually become liable, may, in the discretion of the court, be certified, upon the adjournment of the court, to the judge of the general sessions court, who shall issue a warrant for the jury expenses to any person authorized to receive it; provided, that all persons having bills against the county shall first make oath before the clerk of the circuit or criminal court that the bills are true and correct, and the clerk shall affix the clerk's certificate thereto.

(b) All the bills shall then be read and presented in open court to the judge and the district attorney general, for their inspection and allowance, if correct.

(c) The clerk of the court shall be required to enter the amounts of the bills as may be so approved and allowed, upon the minutes of the court, and shall certify the amounts of the bills in writing on the face of each original bill, attach the seal of the clerk's office, and forward the bill to the proper authorities for payment, for which the clerk shall receive a fee of fifty cents (50cent(s)), to be paid by the party to whom the bill belongs.



§ 40-25-116 - Certificate required for payment.

The judge of the general sessions court shall not issue warrants for any accounts for boarding juries until the bill shows on its face that all of the requirements of § 40-25-115 have been satisfied.



§ 40-25-117 - Refund of expenses collected from defendant.

If the costs are afterwards collected from the defendant or the defendant's sureties, they shall be turned over to the trustee of the county, by the clerk of the court, as fines are remitted.



§ 40-25-118 - Certification of fees for boarding juries and prisoners under indictment.

In all felony cases, after indictment is found, in which the state may eventually become liable, the clerk of the court shall certify at the adjournment of each term of the court, all fees of the sheriff for board of the prisoners; and also the fees for boarding the juries in cases in which there has been no final disposition.



§ 40-25-119 - Contents of bill of fees.

All of the fees may be made out in one (1) bill, but each case shall show the date of indictment, the date of commitment, the date or dates of boarding the jury, the rate charged for boarding the jury, up to what date judgment has been given for the costs, and of all previous dispositions of any previous court in the case or cases.



§ 40-25-120 - Taxation of final costs to state.

If, on the final disposition of the case, the state is held liable for the costs, the clerk shall tax only the difference between the amount previously collected and the amount due to date of final disposition.



§ 40-25-121 - Collection and refund of costs for which state not liable.

In the event the court does not hold the state liable for the costs in any cases when finally disposed of, it is the duty of the clerk to include all of the costs previously paid by the state on this account in the clerk's executions and the clerk's bill of costs, and to collect and refund the same to the state, in the same manner as the clerk is required by law to pay over state revenue.



§ 40-25-122 - Seal not required on certificates.

It is not necessary for a clerk to affix the seal of the clerk's court to the certificate to the bill of costs in criminal prosecutions.



§ 40-25-123 - Payment of costs by defendant -- Suspension of costs and litigation tax for indigent defendants.

(a) A defendant convicted of a criminal offense shall pay all the costs that have accrued in the cause.

(b) Notwithstanding any law to the contrary, the presiding judge of a court of general sessions may suspend the court costs and the litigation tax as required by §§ 67-4-602 -- 67-4-606, for any indigent criminal defendant, as in the presiding judge's opinion the equities of the case require.



§ 40-25-124 - Costs where several defendants.

It is the duty of the district attorney general to include in one (1) bill of indictment or presentment all persons engaged in the same offense, and the costs shall be taxed as one (1) suit, unless the defendants sever in their trial, and, in that event, the costs are taxed as two (2) or more suits, according to the nature of the case.



§ 40-25-125 - Costs on peace warrant.

Upon the trial of a person who has been arrested on a warrant to keep the peace, and bound over for appearance at court to answer the charge, the court may, at its discretion, order the person, or the person at whose instance the warrant was taken out, to pay the costs.



§ 40-25-126 - Taxing of costs of malicious or frivolous prosecution.

(a) When the defendant is discharged upon the examination, or acquitted in any criminal prosecution for a public offense, and the court is of opinion that the prosecution was malicious or frivolous, the prosecutor may be taxed with all the costs.

(b) This section extend to trials before judges of general sessions courts, by whom the prosecutor may, in like manner and under like circumstances, be taxed with all the costs.



§ 40-25-127 - Taxing of costs on abandonment of prosecution.

If any person commences a criminal prosecution against any individual, either by warrant from a judge of the general sessions court, or otherwise, and shall afterwards willfully abandon the criminal prosecution, the court having jurisdiction of the cause shall have power to tax the prosecutor with the costs.



§ 40-25-128 - Taxing prosecutor where defendant has made settlement.

In all cases of embezzlement and fraudulent breach of trust, where it appears to the court that the defendant has made settlement before the time of trial, and the prosecutor fails to attend and prosecute, the court shall tax the prosecutor with all costs of the case.



§ 40-25-129 - Cases in which state or county liable.

Neither the state nor any county of the state shall pay or be liable in any criminal prosecution for any costs or fees hereafter accruing, except in the following classes of cases:

(1) All felony cases, where prosecution has proceeded to a verdict in the circuit or criminal court;

(2) All cases where the defendant has been convicted in a court of record and the court has made a finding at any evidentiary hearing that the defendant is indigent and remains indigent at the time of conviction or where the execution issued upon the judgment against the defendant has been returned nulla bona. Neither the state of Tennessee nor any county of the state shall be liable for or pay any costs in any criminal case, where security has been accepted by the officer taking the security, and an execution, afterwards returned nulla bona, as to the defendant and the defendant's securities. Compensation for boarding prisoners (§§ 8-26-105, 40-25-118 -- 40-25-121, and 41-4-131 -- 41-4-137), expenses of keeping and boarding juries (§§ 40-25-115 -- 40-25-121), compensation of jurors (§§ 22-4-101 -- 22-4-107 and 40-18-107), costs of transcripts in cases taken to the supreme court by appeal or writ of error as provided by law, mileage and legal fees for removing or conveying criminals and prisoners from one (1) county to another, or from one (1) jail to another (§ 8-21-901(a)(3)(D)), and compensation and mileage of witnesses for the state duly subpoenaed and required to attend before any court, grand jury or magistrate in a county other than that of their residence and more than five (5) miles from their residence (§§ 24-4-102 and 40-17-112), and where any witness for the state shall be confined in jail to await the trial in which the witness is to testify, shall be paid in all cases as heretofore; and

(3) (A) When a criminal prosecution is instituted against a state prison inmate because of conduct within a department of correction penal institution or because of conduct relative to an escape attempt from a penal institution, the expense of the prosecution imposed on the county wherein the institution is located shall be reimbursed to the county by the state. When a criminal prosecution is instituted against a juvenile committed to the department of children's services and placed in a youth center because of conduct within the youth center or because of conduct relative to an escape attempt from the youth center, the expense of the prosecution imposed on the county wherein the youth center is located shall be reimbursed to the county by the state;

(B) For the purpose of this section only, "expense imposed on the county" means the expense of keeping and boarding jurors pursuant to §§ 40-25-115 -- 40-25-121 and the compensation and mileage allowance of jurors pursuant to title 22, chapter 4, and § 40-18-107.



§ 40-25-130 - Circumstances when state or county liable.

The state, or the county in which the offense was committed or is triable, according to the nature of the offense, pays the costs accrued on behalf of the state, and for which the state or county is liable under § 40-25-129, in the following cases, when:

(1) The defendant is acquitted by a verdict of the jury upon the merits;

(2) The prosecution is dismissed, or a nolle prosequi entered by the state;

(3) The action has abated by the death of the defendant;

(4) The defendant is discharged by the court or magistrate before indictment preferred or found, or after indictment and before verdict; or

(5) The defendant has been convicted, but the execution issued upon the judgment has been returned "nulla bona" or where the court hearing the case has made a finding at any evidentiary hearing that the defendant is indigent and remains indigent at the time of conviction.



§ 40-25-131 - State liability.

(a) The costs that have accrued in any criminal prosecution for offenses punishable with death or by confinement in the penitentiary, in cases accruing under § 40-25-130(1), (3) and (5), shall be paid by the state.

(b) The state shall also pay the accrued costs in all criminal prosecutions for offenses punishable with death or by confinement in the penitentiary where the accused shall have been convicted by trial or by guilty plea. In those cases where the accused receives concurrent sentences, the state shall not be liable to pay the costs in more than three (3) of the prosecutions where concurrent sentences are given.



§ 40-25-132 - County liability.

(a) Similar costs in criminal prosecutions for offenses punishable in any other way than by death or confinement in the penitentiary, also similar costs in criminal prosecutions for offenses punishable with death or confinement in the penitentiary, in cases accruing under § 40-25-130(2) and (4), shall be paid by the county.

(b) (1) Notwithstanding this section or any other aw to the contrary, a county shall not be liable for payment of costs that have accrued in any criminal prosecution for a misdemeanor offense or prosecution for a felony offense if the conviction offense is a misdemeanor where the conviction resulting from the prosecution is reversed on appeal. In all these cases, the state shall be liable for the accrued costs.

(2) As used in this subsection (b), "misdemeanor" and "felony" have the same meanings as set out in § 39-11-110.



§ 40-25-133 - Costs included.

What is meant by costs in §§ 40-25-131 and 40-25-132 is all costs accruing under existing laws on behalf of the state or county, as the case may be, for the faithful prosecution and safekeeping of the defendant, including the cost of boarding juries and that of the jailer; but nothing in this or those sections shall be so construed as to require the state to pay any cost for guarding the jail to prevent mob violence, or to prevent rescue or the prisoner's escape, or for transporting to any other county for safekeeping on any account whatever, but the same shall be paid by the county in which the crime was committed or claimed to have been committed.



§ 40-25-134 - Judgment for costs.

The judgment for costs may be rendered at the time of conviction, or, upon motion, at any time subsequent to conviction, and execution awarded accordingly.



§ 40-25-135 - Remission and distribution of costs collected.

(a) In all cases where the jailer, sheriff, workhouse keeper or any person or officer, other than the clerk of the circuit or criminal court of any county, collects from a defendant or surety all or any part of the costs, fees, taxes and expense fees, shown upon the mittimus issued by any circuit, criminal or other court, the officer shall on or before the fifteenth day of the month immediately following the month during which the collections are made, report and remit the collections to the clerk of the criminal court in counties having a criminal court, and to the clerk of the circuit court in all other counties, and it is the duty of the clerk to distribute the costs, taxes and expense fees among the state, county and officers entitled to them.

(b) All state taxes, district attorney general fees, expense fees, fines in felony cases and all costs which have been previously paid by the state to officers entitled thereto shall be reported by the clerk to the commissioner of revenue and paid to the state.

(c) All county taxes, expense fees, fines in misdemeanor cases and costs that have been previously paid by the county shall be reported to the county mayor and paid to the county trustee.

(d) All costs belonging to officers that have not been paid either by the state or county shall be paid to the officers entitled to the costs.

(e) Where only a part of the whole of the fine, costs, taxes and expense fees is collected, that proportion that is collected shall be distributed to the state, county and officers in proportion to their respective interests in the whole amount originally due.



§ 40-25-136 - Certification of bills of costs against state or county.

(a) The costs chargeable to the state or county in criminal cases tried in criminal courts, circuit courts or general sessions courts shall be made out so as to show the specific terms, and be examined, entered of record, and certified to be correct by the clerk of the court or judge before whom the case was tried or by whom it was disposed.

(b) The clerks of the courts are granted full power, and it is made their duty to examine into, inspect and audit all bills of costs, as above provided, accruing against the state or county, and disallow any part or all of the bills of costs that may be illegally or wrongfully taxed against the state or county.



§ 40-25-137 - Audit and payment of bills of costs.

(a) A copy of the judgment and bill of costs, certified by the clerk of the court, as provided in § 40-25-136, shall be presented to the director of accounts, or county mayor, as the case may be, who, after the bills have been examined and approved by the clerk of the court, is granted full power, and it is the director's or county mayor's duty, to examine into, inspect and audit all bills of costs accruing against the state or county; and disallow any part of the bills of costs that may be illegally or wrongfully taxed against the state or county. The commissioner of finance and administration or county mayor may disallow any and all costs taxed against the state or county on account of malicious, frivolous or unnecessary prosecution, in the event the clerk of the court should, by mistake or otherwise, approve any of the bills.

(b) After correcting and auditing the bills of costs, the commissioner, or county mayor as the case may be, shall issue a warrant for the amount, which shall be paid to the clerk or any other person authorized by the clerk, in writing, to receive the funds.



§ 40-25-138 - Warrants payable to person entitled to fees.

The commissioner of finance and administration, in auditing bills of costs of state prosecutions, when, in the commissioner's judgment, it is expedient and proper to do so, may draw a warrant on the treasurer in favor of any of the parties interested in the bills of costs for the sum due the party, which warrant the commissioner shall send to the clerk of the court from which the bills were sent, and at the same time notify the clerk that the amount sent is all that was due the party in the bills. The clerk shall deliver the warrant to the party in whose favor it is drawn, as soon as called for, taking receipt for the same.



§ 40-25-139 - Payments to correct errors on bills of costs.

The state shall pay and refund to any county of the state any moneys that have been irregularly or otherwise paid, or that shall be irregularly or otherwise paid in connection with criminal prosecutions, by any county of the state, which should have been paid by the state, if the same had been adjudged, authenticated and presented for payment as provided by law, or any moneys that have been, or shall be paid, by any county to the state, to which the state is not entitled, or shall not be entitled in connection with criminal prosecution. If bills or claims for the moneys have been filed in the office of the commissioner of finance and administration, or shall be filed in the office of the commissioner of finance and administration, sworn to by the county mayor of the county, the comptroller of the treasury shall immediately have the claim or claims audited, and when the audit has been completed, the commissioner will draw a warrant or warrants on the state treasurer, in favor of the county, for so much and the parts of the claim or claims as shall be found correct by the auditors auditing the same, which warrants shall be payable out of the miscellaneous funds of the state treasury. No claim for moneys paid by the county on behalf of the state may be allowed where the claim is filed with the comptroller of the treasury more than six (6) years after the date of the payment by the county.



§ 40-25-140 - Felony cases transferred to federal court.

(a) In cases of the grade of felony, commencing in any of the courts of this state, and afterwards removed to the United States district courts, and there disposed of adversely to the state, the costs of the prosecution shall be paid by the state, as in cases determined in the state courts.

(b) Sheriffs or other officers delivering prisoners from state to federal courts shall be allowed the same fees, and have the same guards and pay therefor, as is allowed for like services in state courts.



§ 40-25-141 - Misdemeanor cases transferred.

When a misdemeanor case is transferred out of the county of origin to another county where the misdemeanor is disposed of, the county where the case originated shall pay the costs.



§ 40-25-142 - Payment to federal authorities.

The costs in §§ 40-25-140 and 40-25-141 shall be paid upon warrant of the commissioner of finance and administration, or county mayor, as the case may be, which warrant shall be issued upon properly authenticated and itemized bills of costs certified by the United States district attorney and judge holding the federal court, in the same manner as other similar costs are paid by the state or counties.



§ 40-25-143 - Collecting from inmate trust fund account.

(a) The department of correction shall have the authority to collect from the inmate trust fund account of any defendant in its custody those moneys necessary to satisfy any unpaid costs that have been imposed upon the defendant.

(b) When the state has paid the costs in a case accruing under § 40-25-130(5), and the defendant is in the custody of the department of correction, the department shall have the authority to collect from the inmate trust fund account of the defendant those moneys necessary to reimburse the state for the payment of the costs. Any amount so collected shall be deposited in the state general fund.



§ 40-25-144 - Filing deadline for claims against the state for payment of costs.

No claim against the state for payment of costs under this chapter shall be paid unless the claim is submitted to the department of correction within six (6) months from the date of entry of the judgment of conviction.






Chapter 26 - Appeal

§ 40-26-101 - Commencement of term pending appeal.

In all criminal cases appealed to the supreme court from the circuit and criminal courts, where the judgment of the court is for less penalty than death or imprisonment for life, and the defendant is in actual confinement in jail, when no transcript or other statement of the evidence is filed in the time prescribed by law, in the circuit or criminal court the appeal shall not act as a supersedeas, and the defendant shall enter upon the term of service in the penitentiary or workhouse at once after the expiration of the time for filing the transcript or other statement of evidence.



§ 40-26-102 - Bail in felony cases.

(a) In all felony cases where an appeal has been taken from the trial court to the appropriate appellate court, it is discretionary with the trial judge as to whether or not the trial judge will allow bail pending appeal where the sentence imposed provides for confinement in the state penitentiary.

(b) The trial judge shall, in exercising the trial judge's discretion, consider whether or not the defendant is likely to flee or pose a danger to any other person or to the community.

(c) Every trial judge denying bail under the provisions of this section shall, as a part of the order denying bail, set forth the matters and facts impelling the trial judge to exercise the trial judge's discretion against the allowance of bail pending appeal.

(d) The trial judge's action in the premises shall be reviewable by the proper appellate court or any appellate court judge or justice in the manner provided in the Tennessee Rules of Appellate Procedure.

(e) The setting of bail or release upon recognizance is a matter of right for one convicted of a felony and sentenced to confinement for less than one (1) year. If another felony charge is pending when the sentencing hearing for a felony involving a sentence of less than one (1) year is completed, the decision to set bail shall be in the discretion of the court.

(f) If a defendant is convicted of first degree murder, any Class A felony, aggravated robbery, aggravated sexual battery, aggravated kidnapping, or a violation of § 39-17-417(b) or (i), the trial court shall revoke bail immediately notwithstanding sentencing hearings, motions for a new trial, and related post-guilt determination hearings.



§ 40-26-103 - Admission to bail by appellate court.

In case the appropriate appellate court or any appellate court judge shall be of the opinion that under the circumstances stated by the trial judge the trial judge abused discretion in so denying bail, the appellate court or any appellate court judge may admit the person so convicted to bail pending the disposition of the appeal by the appellate court.



§ 40-26-104 - Bail in misdemeanor cases.

In all misdemeanor cases, the judge or court shall direct the clerk of the circuit or criminal court to admit the defendant to bail in a sum prescribed by the judge or court, with sufficient sureties for defendant's appearance at the circuit or criminal court in which judgment was rendered against the defendant, at the next term after the decision of the cause by the supreme court, to answer the judgment of the court.



§ 40-26-105 - Writ of error coram nobis.

(a) There is made available to convicted defendants in criminal cases a proceeding in the nature of a writ of error coram nobis, to be governed by the same rules and procedure applicable to the writ of error coram nobis in civil cases, except insofar as inconsistent herewith. Notice of the suing out of the writ shall be served on the district attorney general. No judge shall have authority to order the writ to operate as a supersedeas. The court shall have authority to order the person having custody of the petitioner to produce the petitioner in court for the hearing of the proceeding.

(b) The relief obtainable by this proceeding shall be confined to errors dehors the record and to matters that were not or could not have been litigated on the trial of the case, on a motion for a new trial, on appeal in the nature of a writ of error, on writ of error, or in a habeas corpus proceeding. Upon a showing by the defendant that the defendant was without fault in failing to present certain evidence at the proper time, a writ of error coram nobis will lie for subsequently or newly discovered evidence relating to matters which were litigated at the trial if the judge determines that such evidence may have resulted in a different judgment, had it been presented at the trial.

(c) The issue shall be tried by the court without the intervention of a jury, and if the decision be in favor of the petitioner, the judgment complained of shall be set aside and the defendant shall be granted a new trial in that cause. In the event a new trial is granted, the court may, in its discretion, admit the petitioner to bail; provided, that the offense is bailable. If not admitted to bail, the petitioner shall be confined in the county jail to await trial.

(d) The petitioner or the state may pray an appeal in the nature of a writ of error to the court of criminal appeals from the final judgment in this proceeding.






Chapter 27 - Executive Clemency

§ 40-27-101 - Power of governor.

The governor has power to grant reprieves, commutations and pardons in all criminal cases after conviction, except impeachment, subject to the regulations provided in this chapter.



§ 40-27-102 - Conditions and restrictions -- Warrants.

The governor may grant pardons upon such conditions and with such restrictions and limitations as the governor may deem proper, and may issue warrants to all proper officers to carry into effect a conditional pardon.



§ 40-27-103 - Return of governor's warrant.

The governor's warrant should be returned by the officer after its execution, with the officer's endorsement of the action, to the secretary of state, to be filed by the secretary of state with the other papers.



§ 40-27-104 - Remission of imprisonment.

The governor has the discretion to remit a portion of the imprisonment of a convict in the penitentiary upon the written recommendation of the board of parole.



§ 40-27-105 - Commutation of death penalty on application for pardon.

Upon application for a pardon by a person sentenced to capital punishment, if the governor is of opinion that the facts and circumstances adduced are not sufficient to warrant a total pardon, the governor may commute the punishment of death to imprisonment for life in the penitentiary.



§ 40-27-106 - Commutation on certificate of supreme court.

The governor may, likewise, commute the punishment from death to imprisonment for life, upon the certificate of the supreme court, entered on the minutes of the court, that in its opinion, there were extenuating circumstances attending the case, and that the punishment ought to be commuted.



§ 40-27-107 - Record of reasons for clemency.

The governor shall cause to be entered, in a book kept for that purpose, any reasons for granting pardons or commuting punishment, and preserve on file all documents on which the governor acted, and submit the same to the general assembly when requested.



§ 40-27-108 - Restoration of citizenship on pardon of manslaughter.

Any person convicted of the offense of manslaughter and pardoned by the governor is thereby restored to all the rights of citizenship to which the person was entitled previous to conviction.



§ 40-27-109 - Exoneration.

(a) After consideration of the facts, circumstances and any newly discovered evidence in a particular case, the governor may grant exoneration to any person whom the governor finds did not commit the crime for which the person was convicted. No person may apply for nor may the governor grant exoneration until the person has exhausted all possible state judicial remedies.

(b) Exoneration granted pursuant to subsection (a) shall as a matter of law be unconditional, shall without application having to be made therefor expunge all records of the person's arrest, indictment and conviction, and shall automatically restore all rights of citizenship to the person.

(c) (1) The governor has the authority to review and reconsider any pardon the governor has previously granted for the purpose of determining whether the recipient of the pardon qualifies for and merits the granting of exoneration in lieu of a pardon. If the governor so determines, the governor shall have the authority to convert any pardon previously granted into exoneration as defined by this section.

(2) Nothing in this section shall be construed as preventing the governor from granting exoneration to a person who applied for a pardon if the person qualifies under subsection (a) and if the governor determines the person merits exoneration.



§ 40-27-110 - Victims of Crime Executive Clemency Notification Act.

(a) This section shall be known and may be cited as the "Victims of Crime Executive Clemency Notification Act."

(b) Prior to any reprieve, commutation, pardon, exoneration, or any other form of executive clemency being made public, the governor shall notify or cause to be notified the attorney general and reporter and the district attorney general of the judicial district in which the conviction occurred of the impending clemency action.

(c) (1) Prior to notice of the clemency action being made public, the district attorney general, through the victim-witness coordinator, shall notify the victim or victims of the offense for which the person is receiving clemency, or the victim's representative, of the impending grant of clemency.

(2) If notice is required by this section, the district attorney general, through the victim-witness coordinator, shall contact the victim or victim's representative by telephone, electronic mail, facsimile or by other means intended to ensure that the victim receives immediate notification; provided, that the victim or victim's representative has provided the district attorney general's office with contact information necessary to accomplish such immediate notification.






Chapter 28 - Probation, Paroles and Pardons

Part 1 - General Provisions

§ 40-28-101 - Purpose -- Application to clemency powers.

(a) The purpose of this chapter is to provide a system of probation and paroles to be liberally construed to the end that the treatment of persons convicted of crime shall take into consideration their individual characteristics, circumstances, needs and potentialities as revealed by a case study and that such persons shall be dealt with in the community by a uniformly organized system of constructive rehabilitation under probation supervision instead of in correctional institutions or under parole supervision when a period of institutional treatment has been deemed essential whenever it appears desirable in the light of the needs of public safety and their own welfare.

(b) Nothing in §§ 40-28-101 -- 40-28-104 shall be construed in any way as intended to modify or abridge the clemency powers of the governor, as defined in §§ 40-27-101 -- 40-27-108.



§ 40-28-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of parole;

(2) "Commissioner" means the commissioner of correction;

(3) "Department" means the department of correction;

(4) "Executive director" means the officer employed by the board as the chief administrative officer of the agency;

(5) "Notification," as used in this part, may include telephone, facsimile and Internet communications;

(6) "Parole" means the release of a prisoner to the community by the board prior to the expiration of the prisoner's term subject to conditions imposed by the board and to supervision by the department, or when a court or other authority has issued a warrant against the prisoner and the board, in its discretion, has released the prisoner to answer the warrant of the court or authority; and

(7) "Probation and parole officer" means a probation and parole officer employed by the department.



§ 40-28-103 - Board of parole.

(a) There is created a full-time, autonomous board of parole that is composed of seven (7) members who shall be appointed by the governor, and that shall be autonomous in structure and shall have the authority to perform all administrative functions necessary to carry out its duties, including the submission of a budget request to the commissioner of finance and administration and the submission of personnel actions to the commissioner of personnel. In all respects the board shall be separate functionally and administratively from any other agency. In performing the administrative and financial functions necessary to its operations, the board and its employees shall be subject to the budgetary, accounting, personnel, purchasing and audit requirements, as well as other administrative requirements, applicable to all state departments and agencies pursuant to title 4, chapters 3 and 4.

(b) In the initial appointments made under this section, the speaker of the senate and the speaker of the house of representatives shall jointly appoint one (1) member to a term expiring on January 1, 1986. The governor shall appoint two (2) members to terms expiring on January 1, 1984, and two (2) members to terms expiring on January 1, 1982. On June 2, 1989, the governor shall appoint two (2) additional members to terms expiring on January 1, 1992. Thereafter, all members shall serve six-year terms and shall be eligible for reappointment.

(c) In considering persons for appointment, the appointing authority shall give preference to candidates with training, education or experience in the criminal justice system, law, medicine, education, social work or the behavioral sciences. No member of the board shall hold any other salaried public office, whether elective or appointive, nor shall any member engage for pay in any other business or profession.

(d) Vacancies occurring in an office of a member of the board before the expiration of a term by reason of death, resignation, removal or any other reason shall be filled by the governor in the same manner as a regular appointment for the remainder of the unexpired term.

(e) The governor shall appoint one (1) member of the board to serve as its chair for a term of two (2) years, beginning July 1 of the appropriate year. The chair shall direct the operation of the board and shall fulfill the functions established by statute, unless duties and responsibilities are otherwise assigned under this chapter. The board may designate one (1) of its members to act as chair during the absence or incapacity of the chair, and when so acting, the member so designated shall have and perform all the powers and duties of the chair of the board.



§ 40-28-104 - Powers and duties of board -- Executive director.

(a) The board is hereby vested and charged with those powers and duties necessary and proper to enable it to fully and effectively carry out this chapter, including, but not limited to:

(1) The authority to select and recommend to the appropriate state officials the employment or transfer of all personnel required for the operation of the board, except, however, the initial transfer of any preferred service employee pursuant to the merger of probation and parole field services and community corrections pursuant to this chapter shall not result in any impairment, interruption or diminution of employee rights, salary, benefits, leave accumulation or employment. The commissioner of human resources is authorized to determine if there has been any impairment of rights, salary, benefits, leave accumulation or employment as a result of the initial transfer. Any preferred service employee may seek redress of any such determination through a request for declaratory order by the commissioner of human resources pursuant to § 4-5-223;

(2) The authority to promulgate reasonable substantive and procedural rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(3) The authority to develop and implement guidelines for granting or denying parole, which guidelines shall be reviewed and reevaluated by the board at least annually and copies of the guidelines shall be provided to the governor, the commissioner of correction and the appropriate standing committees of the general assembly;

(4) The authority to prescribe all forms to be used by the board in the transaction of its business;

(5) The authority to adopt an official seal by which its acts and proceedings shall be authenticated, and of which a court or other officials concerned with actions of the board shall take judicial notice. The certificate of the chair of the board, under seal and attested to by the executive director, shall be accepted in any judicial or administrative proceeding as adequate and sufficient proof of the acts and proceedings of the board so described therein;

(6) The authority to employ other employees and to incur such other expenses, within the limits of appropriations, as may be necessary for the proper discharge of its duties;

(7) The authority to issue subpoenas subject to the provisions of this chapter;

(8) The duty to cooperate with other state agencies in developing and promoting effective parole programs;

(9) The duty to keep appropriate records of all its official actions and to make them accessible in accordance with law and the regulations of the board;

(10) The duty, upon the request of the governor, to consider and to make nonbinding recommendations concerning all requests for exonerations, pardons, reprieves or commutations. The board shall have discretion to make either favorable or unfavorable recommendations based upon its application of guidelines and criteria adopted by the governor;

(11) The duty to adopt written long-range goals and objectives. The goals and objectives shall be reaffirmed or changed, as appropriate, by the board at least once each year;

(12) The duty to adopt written policies and procedures to govern its internal operations, taking into consideration the policies and procedures as are reflected in the management standards of the Manual of Standards for Adult Parole Authorities, published by the Commission on Accreditation for Corrections and the American Correctional Association or other authorities that it may wish to consult, it being the legislative intent that the board have authority to freely adopt policies and procedures to meet its own particular needs. Prior to final board adoption of the policies and procedures and prior to change, a draft shall be submitted to the attorney general and reporter for review and comment; and

(13) [Deleted by 2012 amendment.]

(14) The authority to employ staff attorneys who are licensed to practice law in the state and to employ others as the board may deem necessary.

(15) [Deleted by 2012 amendment.]

(b) As soon as convenient after their appointment, the members of the board shall meet and organize. They shall appoint an executive director who shall be chief administrative officer of the board whose duties shall include:

(1) Supervising the scheduling of appropriate hearings at each correctional institution or facility as may be required;

(2) Arranging for the maintenance of parole eligibility lists for the board;

(3) Assisting the board in the formulation, development and implementation of procedures and policies;

(4) Assisting in the preparation of the necessary forms and maintaining the records required for decisions of the board;

(5) Conducting conferences and managing correspondence with interested persons who wish to be heard concerning the parole or revocation of parole of any committed person eligible for consideration;

(6) Supervising all employees of the board; and

(7) Developing and maintaining communication and cooperation between the board and other state agencies.



§ 40-28-105 - Permanent office of board -- Meetings -- Compensation -- Removal of members.

(a) The permanent office of the board shall be at Nashville.

(b) The board shall prescribe the times and places of its meetings and shall schedule hearings at each correctional institution or facility at times as may be necessary to discharge its duties. All votes taken by the board shall be by public ballot or public roll call. No secret ballots or secret roll calls shall be permitted.

(c) The salaries of the members of the board shall be established by the governor at not more than eighty-five percent (85%) and not less than sixty percent (60%) of those established for Class 2 state officials under § 8-23-101; provided, that a member's salary shall not be diminished during the term to which appointed. The salaries of the members of the board shall be equal except that of the chair, whose salary shall be set by the governor at a level commensurate with the increased duties and responsibilities. The salaries of employees of the board shall be set by the board. The requirements of § 40-28-103(a) regarding personnel procedures shall apply to all actions under this subsection (c).

(d) (1) A majority of members of the board shall constitute a quorum for official administrative business.

(2) The chair of the board may designate individual members of the board of parole and appoint hearing officers who shall be authorized to conduct hearings, take testimony and make proposed findings of fact and recommendations to the board regarding a grant, denial, revocation or rescission of parole. The findings and recommendations shall be reduced to writing and reviewed by board members who shall adopt, modify or reject the recommendations.

(3) The grant of parole shall require the concurrence of three (3) board members except as set out in subdivision (d)(4).

(4) The grant of parole involving the following offenses shall require the concurrence of four (4) board members:

(A) First degree murder;

(B) Aggravated arson;

(C) Aggravated child abuse and neglect (child six (6) years of age or less);

(D) Aggravated rape;

(E) Aggravated vehicular homicide;

(F) Attempted first degree murder;

(G) Conspiracy to commit first degree murder;

(H) Especially aggravated kidnapping;

(I) Especially aggravated robbery;

(J) Rape of a child;

(K) Second degree murder;

(L) Adulteration of foods, liquids, or pharmaceuticals (serious bodily injury or death);

(M) Aggravated child abuse or neglect (child six (6) years of age or above);

(N) Aggravated kidnapping;

(O) Aggravated sexual battery;

(P) Aggravated sexual exploitation of a minor (obscene);

(Q) Especially aggravated burglary;

(R) Especially aggravated sexual exploitation of a minor;

(S) Rape;

(T) Solicitation to commit first degree murder;

(U) Vehicular homicide by intoxication;

(V) Aggravated assault;

(W) Spousal rape;

(X) Vehicular homicide;

(Y) Voluntary manslaughter;

(Z) Vehicular assault; and

(AA) Any other offense for which punishment is life imprisonment.

(5) Subdivision (d)(4) shall also apply to persons convicted of offenses repealed November 1, 1989, which would have constituted a conviction for one (1) of the enumerated offenses in subdivision (d)(4) had it been committed after November 1, 1989.

(6) The denial of parole shall require the concurrence of three (3) board members, except the denial of parole involving the offenses as set out in subdivision (d)(4), shall require the concurrence of four (4) board members.

(7) The recision of a parole grant shall require the concurrence of two (2) board members.

(8) The revocation of a parole grant shall require the concurrence of two (2) board members.

(9) No board action shall be invalid because it is based upon the recommendation of a hearing officer.

(10) The administrative continuance of a case will not require board approval.

(11) Inmates whose parole has been revoked or rescinded, or who have been denied parole, or whose grant of parole has been rescinded, may request an appellate review by the board. The board shall establish a reasonable time limit for filing of the request. If the time limit is not met, the request for an appellate review will be denied. An appellate request will be screened by a board member or designee and a review will be conducted if there is new evidence or information that was not available at the time of the hearing, or if there are allegations of misconduct by the hearing official that are substantiated by the record or if there were significant procedural errors by a hearing official. The appellate review will be conducted from the record of the first hearing and the appearance of the inmate will not be necessary. If a board member decides that an appearance hearing is necessary, it will be scheduled before a board member or hearing officer who did not conduct the hearing that is the subject of the appeal. A summary of the appellate hearing will be prepared and the board will vote after a review of the summary and the record of the first hearing. The decision after an appellate review will require the concurrence of three (3) board members. The decision rendered after an appellate review will be final.

(e) When appropriate, the members of the board and the board's employees shall be reimbursed for their reasonable and necessary travel expenses in accordance with the state comprehensive travel regulations.

(f) The governor or the attorney general and reporter may seek the removal of a member of the board for knowing or willful misconduct in office or for knowing or willful neglect or failure to perform any duty enjoined upon a member of the board by any of the laws of this state or for the conviction of any crime which constitutes a felony under the laws of the state. This removal shall be accomplished through the removal procedure provided in title 8, chapter 47.



§ 40-28-106 - Hearings and investigations -- Appointment of counsel for indigents -- Reports on prisoners under consideration for pardon or commutation of sentence -- Assessment of inmates and parolees -- Records and files.

(a) (1) The board, or any member of the board, or any hearing officer may administer oaths and take the testimony of persons under oath.

(2) For the purpose of any investigation made by the board or any member of the board in the performance of board duties, the board has the power to issue subpoenas to compel the attendance of witnesses and the production of books, papers and other documents pertaining to the subject of its inquiry.

(3) The board is authorized to pay a witness a fee for expenses in attending a hearing pursuant to a subpoena as set forth in title 24, chapter 4; provided, that no fee shall be paid to any incarcerated prisoner where transportation is provided by the sheriff. Section 40-25-106 shall apply to the terms of this subsection (a). The chair or presiding member shall certify the amount of the fees to the fiscal officer of the board and the fiscal officer shall authorize the payments.

(4) If a person refuses to obey a subpoena, the board may petition any circuit or criminal court to request the person to attend, testify and produce evidence. The court may issue an order requiring the person to appear before the board when the court finds that the testimony or other evidence that the person may be able to produce is directly related to a matter with respect to which the board is empowered to make a determination. Failure to obey the order is punishable by the court as contempt or by a penalty of two hundred fifty dollars ($250).

(b) (1) In any revocation hearing conducted by the board, or in cases of preliminary hearings, the board is authorized to appoint legal counsel for an indigent individual where necessary in obedience to the requirements of the United States supreme court. For this purpose, the Tennessee supreme court shall prescribe by rule the nature of costs for which reimbursement may be allowed, and the limitations on and conditions for the reimbursement of costs as it deems appropriate in the public interest, subject to this subsection (b). The rules shall also specify the form and content of applications for reimbursement of costs to be filed in accordance with this subsection (b).

(2) The administrative director of the courts shall administer this subsection (b) and rules promulgated under subdivision (b)(1), and shall audit and review all applications for reimbursement of costs. Upon finding payment to be in order, the administrative director of the courts shall process the payment thereof out of money appropriated for that purpose.

(3) Costs incurred by the state in providing legal counsel shall be minimized insofar as is possible and practicable by the appointment by the board of counsel from any legal services group functioning in the county in which the proceedings are held if the group is supported in whole or in part from federal, state, county or municipal moneys.

(c) The board shall also have the powers and perform the duties when requested by the governor of collecting the records, making investigations, and reporting to the governor the facts, circumstances, criminal records, and the social, physical, mental and psychiatric conditions and histories of prisoners under consideration by the governor for pardon or commutation of sentence.

(d) (1) The board shall identify the types of information necessary to enable the board to properly assess inmates being considered for action by the board and the performance of former inmates under parole supervision, and all other appropriate state and local officials and agencies, including the courts, shall provide assistance as requested.

(2) The board shall, with assistance of the divisions cited in subdivision (d)(1), oversee the development of written procedures and controls to assure the early identification of offenders who become eligible for parole consideration, including those serving sentences in local detention facilities, through such means as the offender-based state correctional information system.

(e) (1) In order to assure access to complete and adequate records on all inmates under consideration by the board, the board shall assist the department of correction and any other cooperating officials or agencies of the criminal justice system in identifying records needs of each agency in the criminal justice system and in the development of procedures to assure that the records are secured and maintained by the appropriate agencies, including official documentary statements of the circumstances surrounding the commission of a crime, prior criminal history, social history, community background assessments, psychological and health assessments, and other information useful in the evaluation and classification of inmates.

(2) The board shall develop a comprehensive parole summary report form for completion by institutional staff or others mutually agreed by the board and the commissioner who shall assure that the reports required are completed prior to parole hearings.

(3) [Deleted by 2012 amendment.]

(f) Notwithstanding other law to the contrary and unless prohibited by federal law in a specific instance, the board shall be granted access to any record or information, public or otherwise, that it deems necessary to carry out its duties, and all officials and agencies, including the commissioners of correction, safety, mental health and substance abuse services and intellectual and developmental disabilities, the director of the Tennessee bureau of investigation, wardens of institutions, courts and other state and local government officials and employees, shall accordingly respond to requests from the board under authority of this section and § 40-28-127. Access shall include, but not be limited to, information, records or reports developed under §§ 4-3-604, 4-6-140, and 4-6-141; §§ 39-12-101, 39-12-103, 39-13-304, 39-16-402, 39-16-403, 39-16-602, 39-16-603, 39-16-606, 39-16-607, 39-17-302, 39-17-303, 40-28-111, 40-28-114, and 40-28-119 -- 40-28-121; §§ 41-1-111, 41-21-107, 41-21-222, 41-21-223 and 41-21-226; and title 41, chapter 21, parts 4 and 7.



§ 40-28-107 - Reports of the board -- Notification of release on parole to kidnapping hostages and victims.

(a) The board shall make reports concerning the records, organization and work of the board as may from time to time be requested by the governor.

(b) The board shall forward to the appropriate standing committees of the general assembly, designated by the speaker of the senate and the speaker of the house of representatives, the names of all persons released on parole, as well as all persons receiving both favorable and unfavorable recommendations for executive clemency of any sort, together with the reasons for the recommendations. This information shall be furnished to the designated standing committees as soon as practicable after the board's action. This information shall also be furnished to the appropriate district attorney general in whose district any such person was convicted.

(c) Before a prisoner is released on parole, the board shall notify the following officials in the county in whose district the prisoner was convicted as well as the following officials in whose district the prisoner is to be released, if different:

(1) The judge who sentenced the prisoner;

(2) The district attorney general;

(3) The sheriff; and

(4) The chief of police.

(d) At least three (3) days prior to the release on parole of a defendant convicted of any kidnapping offense involving a hostage or victim, the board shall notify the sheriff of the county in which the crime was committed and the sheriff shall make all reasonable and diligent efforts to notify the hostage or victim of the offense that the defendant will be released on parole. If the hostage or victim is less than eighteen (18) years of age or is otherwise unavailable, the sheriff shall make all reasonable and diligent efforts to so notify the family, if any, of the hostage or victim.

(e) The board shall provide notification to those officials listed in subsection (c) in the event of an inmate's release due to exoneration, commutation of sentence, or the granting of a pardon by the governor.



§ 40-28-108 - [Repealed.]

HISTORY: Acts 1937, ch. 276, § 4; C. Supp. 1950, § 11818.4 (Williams, § 11843.4); Acts 1961, ch. 93, § 4; 1963, ch. 209, § 1; 1979, ch. 359, § 11; T.C.A. (orig. ed.), § 40-3605; Acts 1989, ch. 227, §§ 21, 22; 1998, ch. 1049, §§ 25, 30, 31; repealed by Acts 2012, ch. 727, § 17, effective July 1, 2012.



§ 40-28-109 - [Repealed.]

HISTORY: Acts 1937, ch. 276, § 2; 1949, ch. 18, § 1; mod. C. Supp. 1950, § 11818.2 (Williams, § 11843.2); Acts 1961, ch. 93, § 5; 1974, ch. 624, § 1; 1979, ch. 359, § 12; T.C.A. (orig. ed.), § 40-3606; Acts 1989, ch. 227, § 23; 1998, ch. 1049, § 32; repealed by Acts 2012, ch. 727, § 18, effective July 1, 2012.



§ 40-28-110 - [Repealed.]

HISTORY: Acts 1937, ch. 276, § 4; C. Supp. 1950, § 11818.4 (Williams, § 11843.4); Acts 1961, ch. 93, § 6; 1972, ch. 667, § 1; 1979, ch. 359, § 13; T.C.A. (orig. ed.), § 40-3607; Acts 1989, ch. 227, § 24; 1998, ch. 1049, § 23; repealed by Acts 2012, ch. 727, § 19, effective July 1, 2012.



§ 40-28-111 - [Repealed.]

HISTORY: Acts 1937, ch. 276, § 4; C. Supp. 1950, § 11818.4 (Williams, § 11843.4); Acts 1961, ch. 93, § 7; 1979, ch. 359, § 14; T.C.A. (orig. ed.), § 40-3608; Acts 1989, ch. 227, § 25; 1998, ch. 1049, §§ 33, 34; repealed by Acts 2012, ch. 727, § 20, effective July 1, 2012.



§ 40-28-112 - [Repealed.]

HISTORY: Acts 1937, ch. 276, § 21; C. Supp. 1950, § 11818.19 (Williams, § 11843.21); Acts 1961, ch. 93, § 8; 1974, ch. 624, § 2; 1979, ch. 359, § 15; T.C.A. (orig. ed.), § 40-3609; Acts 1989, ch. 227, § 26; repealed by Acts 2012, ch. 727, § 21, effective July 1, 2012.



§ 40-28-113 - Prisoners to whom applicable.

This part shall apply to every person sentenced to a state or county correctional facility and to those who may now be serving a sentence in a state or county correctional facility.



§ 40-28-114 - Records of prisoners.

As each prisoner sentenced is received at a classification center within the department of correction, it will further be the duty of the probation and parole officer of the district from which the prisoner was sent to cause to be obtained and forwarded to the board a summary from the trial judge and the district attorney general containing:

(1) The facts as they developed at the trial;

(2) The nature of the prisoner's conviction;

(3) The court in which the prisoner was sentenced;

(4) The name of the trial judge; and

(5) Copies of other probation reports as may have been made in order for the board to have the benefit of the reports when the prisoner becomes eligible for parole consideration or applies for executive clemency.



§ 40-28-115 - Eligibility for parole.

(a) Every person sentenced to an indeterminate sentence and confined in a state prison, after having served a period of time equal to the minimum sentence imposed by the court for the crime of which the person was convicted, shall be subject to the jurisdiction of the board. The time of release shall be discretionary with the board, but no such person shall be released before serving the minimum sentence nor before serving one (1) year.

(b) (1) Every person sentenced to a determinate sentence and confined in a state prison, after having served a period of time equal to one half (1/2) of the sentence imposed by the court for the crime for which the person was convicted, but in no event less than one (1) year, shall likewise be subject to parole in the same manner provided for those sentenced to an indeterminate sentence.

(2) The parole eligibility for each person who commits a crime on or after July 1, 1982, shall be determined by the criteria listed in the Criminal Sentencing Reform Act of 1982 [repealed].

(c) The action of the board in releasing prisoners shall be deemed a judicial function and shall not be reviewable if done according to law.

(d) If a prisoner has been accorded a bona fide offer of employment, the board may release the prisoner on probationary parole under either of the following conditions:

(1) At any time not more than six (6) months before the prisoner's date of eligibility for parole as provided in this chapter if, after all credit for good conduct, that eligibility shall occur more than eighteen (18) months and less than five (5) years from the date of sentence; or

(2) At any time not more than one (1) year before the prisoner's date of eligibility for parole as provided in this chapter if, after all credit for good conduct, that eligibility shall occur more than five (5) years from the date of sentence.

(e) The prisoner shall at all times during probationary parole be under the jurisdiction of the board and the supervision of the department. The board may revoke the probationary parole for any reason satisfactory to it.

(f) Notwithstanding any other provision of this chapter relating to parole eligibility, and when acting pursuant to the Tennessee Contract Sentencing Act of 1979, compiled in chapter 34 of this title, the board of parole is authorized to release a prisoner on parole on the date specified in a sentencing agreement entered into by the prisoner, the board and the department of correction. In granting parole, the board may impose any conditions and limitations that the board deems necessary.

(g) (1) The general assembly declares it to be public policy that no person shall be granted parole, notwithstanding any law, rule or regulation to the contrary, until the person has successfully completed a test requiring that individual to master certain basic and other skills. The test shall include as a minimum requirement scoring at an eighth-grade reading level. This requirement shall not apply to any person certified by the commissioner of correction or the commissioner's designee as being so intellectually disabled or mentally ill as to be incapable of learning at the required levels. Furthermore, this subsection (g) shall not apply to the following:

(A) Persons who are incarcerated in county jails or workhouses;

(B) Persons who are in the custody of the department of correction for less than one (1) year; or

(C) Persons who have high school diplomas or the equivalent.

(2) The commissioner or the commissioner's designee, the board of parole and the state board of education shall jointly formulate policies and procedures to implement this subsection (g).

(3) This subsection (g) shall be inapplicable to any inmate or group of inmates if the commissioner determines that its effectuation will increase the system's inmate population and if the commissioner so certifies the determination to the governor.

(h) (1) The department of correction shall not certify an inmate for a parole grant hearing, other than an initial grant hearing, if, at the time the department of correction would otherwise have certified the inmate as eligible, the inmate is classified as close custody. This decertification shall continue for the duration of the classification, and for a period of one (1) year thereafter.

(2) The department of correction shall not certify an inmate for a parole grant hearing, other than an initial grant hearing, if, at the time the department of correction would otherwise have certified the inmate as eligible, the inmate is classified as maximum custody. This decertification shall continue for the duration of the classification, and for a period of two (2) years thereafter.



§ 40-28-116 - Power to parole.

(a) (1) The board has the power to cause to be released on parole any person the department has declared eligible for parole consideration.

(2) No person convicted of a sex crime shall be released on parole unless a psychiatrist or licensed psychologist designated as a health service provider has evaluated the inmate and determined to a reasonable medical or psychological certainty that the inmate does not pose the likelihood of committing sexual assaults upon release from confinement. The evaluations shall be provided by psychiatrists or licensed psychologists designated as health service providers whose services are contracted for and funded by the board.

(b) Notwithstanding any other provision of this chapter relating to parole eligibility, and when acting pursuant to the Tennessee Contract Sentencing Act of 1979, compiled in chapter 34 of this title, the board is authorized to release a prisoner on parole on the date specified in a sentencing agreement entered into by the prisoner and the board. In granting parole, the board may impose any conditions and limitations that the board deems necessary.



§ 40-28-117 - Grounds for parole -- Terms.

(a) (1) Parole being a privilege and not a right, no prisoner shall be released on parole merely as a reward for good conduct or efficient performance of duties assigned in prison, but only if the board is of the opinion that there is reasonable probability that the prisoner, if released, will live and remain at liberty without violating the law, and that the prisoner's release is not incompatible with the welfare of society. If the board so determines, the prisoner may be paroled and if paroled shall be allowed to go upon parole outside of prison walls and enclosure upon the terms and conditions as the board shall prescribe, but to remain while thus on parole in the legal custody of the warden of the prison or the supervisor of the county jail or workhouse from which the prisoner is paroled, until the expiration of parole. The terms and conditions of parole set by the board may specifically include the requirement that a prisoner pay restitution to the victims of the crimes for which the prisoner had been sentenced to prison, to compensate them for their personal injuries or property losses or both proximately caused through the commission of those crimes.

(2) (A) For any prisoner paroled on or after July 1, 2014, the terms and conditions may specifically include that the prisoner, upon release, use a transdermal monitoring device or other alternative monitoring device if, in the opinion of the board, the prisoner's use of alcohol or drugs was a contributing factor in one (1) or more of the offenses for which the prisoner is being paroled.

(B) As used in this subdivision (a)(2), "transdermal monitoring device" means any device or instrument that is attached to the person, designed to automatically test the alcohol or drug content in a person by contact with the person's skin at least once per one-half (1/2) hour regardless of the person's location, and which detects the presence of alcohol or drugs and tampering, obstructing, or removing the device.

(b) Every prisoner who has never been granted a parole of any type by the board on a particular sentence of imprisonment shall be granted a mandatory parole by the board subject to the following restrictions:

(1) Prisoners serving an indeterminate or determinate sentence with a maximum term of two (2) years up to ten (10) years inclusive, as fixed by the court, shall be paroled by the board ninety (90) days prior to the completion of the maximum term of sentence less credit for good and honor time and incentive time;

(2) Prisoners serving a determinate or indeterminate sentence with a maximum term of more than ten (10) years as fixed by the court, shall be paroled by the board six (6) months prior to the completion of the maximum term of sentence less credit for good and honor time and incentive time;

(3) All prisoners mandatorily paroled shall be paroled under the provisions and conditions as the board may deem necessary. A violation of the provisions and conditions shall subject the prisoner to all the penalties and provisions of law now provided for violation of the terms of parole. Upon a violation, the prisoner shall not receive another mandatory parole, but may be paroled in the discretion of the board;

(4) Mandatory parole shall not be construed to grant parole earlier than set forth in §§ 40-28-115 -- 40-28-119;

(5) Every prisoner released on mandatory parole shall receive a money and clothing allowance, as set out in § 41-21-219, for prisoners released on parole; and

(6) Prisoners who have been convicted of a sex offense shall not be released on mandatory parole unless they have been evaluated and met the requirement described in § 40-28-116(a).



§ 40-28-118 - Determination as to paroles -- Supervision of parolees.

(a) Subject to other provisions of law, the board is charged with the duty of determining what prisoners serving a felony sentence of more than two (2) years or consecutive felony sentences equaling a term greater than two (2) years in state prisons, jails and county workhouses may be released on parole and when and under what conditions.

(b) [Deleted by 2012 amendment.]

(c) When the director of probation and parole issues a warrant for the retaking of a parolee pursuant to § 40-28-607, the board is charged with determining whether violation of parole conditions exists in specific cases and of deciding the action to be taken in reference to the violation.

(d) It is also the duty of the members of the board to study the prisoners confined in the prisons, workhouses and jails when they are eligible for parole consideration so as to determine their ultimate fitness to be paroled.

(e) [Deleted by 2012 amendment.]



§ 40-28-119 - Records of parolees.

(a) The board shall cause to be kept records which may include social, physical, mental, psychiatric and criminal information for every inmate considered for or released.

(b) [Deleted by 2012 amendment.]

(c) The board may make rules, as it deems proper, as to the privacy of the record and of the records of its employment bureau, and their use by others than the board and its staff.



§ 40-28-120 - [Repealed.]

HISTORY: Acts 1937, ch. 276, § 10; mod. C. Supp. 1950, § 11818.10 (Williams, § 11843.10); Acts 1963, ch. 192, § 5; 1974, ch. 624, § 7; 1979, ch. 359, § 21; T.C.A. (orig. ed.), § 40-3617; Acts 1989, ch. 227, § 39; 1998, ch. 1049, §§ 23, 25; repealed by Acts 2012, ch. 727, § 27, effective July 1, 2012.



§ 40-28-121 - Arrest of parole violator -- Preliminary hearing -- Notice.

(a) Upon the issuance of a warrant under § 40-28-607, any officer authorized to serve criminal process, or any peace officer to whom a warrant is delivered, shall execute the warrant by taking the prisoner and returning the prisoner to a prison, workhouse or jail to be held to await the action of the board.

(b) [Deleted by 2012 amendment.]

(c) Upon the arrest of a parolee pursuant to subsection (a), unless waived in writing, a preliminary hearing shall be conducted to determine whether probable cause exists to believe that the parolee has violated the conditions of parole in an important respect. Indictment by a grand jury or a finding of probable cause or a waiver of a probable cause hearing or a conviction in any federal or state court of competent jurisdiction for any felony or misdemeanor committed after parole shall constitute "probable cause" and no further proof shall be necessary at the preliminary hearing. If a parole revocation hearing is held within fourteen (14) days of the service of the warrant, a preliminary hearing will not be necessary.

(d) Written notice of the violations alleged and the time, place and purpose of the hearing shall be given the parolee a reasonable time before the hearing.

(e) The preliminary hearing shall be conducted by a hearing officer, appointed by the chair of the board.



§ 40-28-122 - Hearings on parole violations -- Appointment of counsel for indigents.

(a) [Deleted by 2012 amendment.]

(b) When the director of probation and parole issues a warrant for the retaking of a parolee pursuant to § 40-28-607, the board is charged with determining whether violation of parole conditions exists in specific cases and of deciding the action to be taken in reference to the violation. After being notified that a warrant has been executed and a probable cause hearing has been held or waived, the board shall, as soon as practicable, hold a parole revocation hearing and consider the case of the parole violator, who shall be given an opportunity to appear personally before a board member or hearing officer and explain the charges made. A probable cause hearing shall not be necessary if a parole revocation hearing is held within fourteen (14) days of the service of the warrant.

(c) A laboratory report regarding a parolee's drug test may be admissible in any parole revocation proceeding, even though the laboratory technician who performed the test is not present to testify, when accompanied by an affidavit containing at least the following information:

(1) The identity of the certifying technician;

(2) A statement of qualifications from the certifying technician;

(3) A specific description of the testing methodology;

(4) A statement that the method of testing was the most accurate test for this particular drug;

(5) A certification that the results were reliable and accurate;

(6) A declaration that all established procedures and protocols were followed; and

(7) A statement of acknowledgment that submission of false information in the affidavit may subject the affiant to prosecution for the criminal offense of perjury pursuant to § 39-16-702.

(d) (1) The board shall, within a reasonable time, act upon the charges, and may, if it sees fit, require the prisoner to serve out in prison the balance of the maximum term for which the prisoner was originally sentenced, calculated from the date of delinquency or such part thereof, as it may determine, or impose the punishment as it deems proper, subject to § 40-28-123.

(2) At a revocation hearing for a prisoner paroled from a department of correction facility, the board may also, in conjunction with revocation of the prisoner's parole for reasons other than the commission of a new felony offense, reparole the prisoner effective upon the department's certification that the prisoner has successfully completed a diversion program established by the department of correction pursuant to § 41-1-123. If the offender fails to successfully complete the program, the offender shall be scheduled for a preparole rescission hearing.

(e) (1) In any revocation hearing conducted by the board, or in cases of initial preliminary hearings, the board is authorized to appoint legal counsel for an indigent individual where necessary in obedience to the requirements of the supreme court of the United States. For this purpose, the supreme court of Tennessee shall prescribe by rule the nature of costs for which reimbursement may be allowed, and the limitations on and conditions for the reimbursement of costs as it deems appropriate in the public interest, subject to this part. The rules shall also specify the form and content of applications for reimbursement of costs to be filed under this section.

(2) The administrative director of the courts shall administer this subsection (e) and rules promulgated pursuant to subdivision (e)(1), and shall audit and review all applications for reimbursement of cost. Upon finding payment to be in order, the administrative director of the courts shall process the payment thereof out of money appropriated for that purpose.

(f) Costs incurred by the state in providing legal counsel shall be minimized insofar as is possible and practicable by the appointment by the board of counsel from any legal services group functioning in the county in which the proceedings are held if the group is supported in whole or in part from federal, state, county or municipal moneys.



§ 40-28-123 - Felony committed by parolee or prisoner assigned to release program -- Signed acknowledgement prerequisite to participation in release programs.

(a) Any prisoner who is convicted in this state of a felony, committed while on parole from a state prison, jail or workhouse, shall serve the remainder of the sentence under which the prisoner was paroled, or part of that sentence, as the board may determine before the prisoner commences serving the sentence received for the felony committed while on parole. If any prisoner while on parole from a state prison, jail or workhouse commits a crime under the laws of another state government or country which, if committed within this state, would be a felony, and is convicted of the crime, the director of probation and parole shall arrange for the return of the prisoner through the terms of the interstate compact. The board shall require that the prisoner serve the portion remaining of the maximum term of sentence or part of that sentence as the board may determine. The board, at its discretion, may recommend to the commissioner of correction the removal of all or any part of the good and honor time and incentive time accrued on the sentence under which the prisoner was paroled.

(b) (1) Any prisoner who is convicted in this state of any felony except escape, and when the felony is committed while the prisoner is assigned to any work release, educational release, restitution release or other program whereby the prisoner enjoys the privilege of supervised release into the community, including, but not limited to, participation in any programs authorized by § 41-21-208 or § 41-21-227, the prisoner shall serve the remainder of the term without benefit of parole eligibility or further participation in any of these programs. The department shall have the authority to penalize or punish prisoners who escape from any of the above programs in accordance with department policy.

(2) As a prerequisite to any inmate's placement in a program described in subdivision (b)(1), the department shall read and provide the inmate with a copy of subdivision (b)(1). The inmate shall then give written acknowledgement of receipt of the copy and shall signify comprehension of the provisions contained in it. A permanent file, hardcopy or electronic, of these acknowledgements shall be maintained by the department.



§ 40-28-124 - [Repealed.]

HISTORY: Acts 1937, ch. 276, § 14; C. Supp. 1950, § 11818.14 (Williams, § 11843.14); T.C.A. (orig. ed.), § 40-3621; repealed by Acts 2012, ch. 727, § 32, effective July 1, 2012.



§ 40-28-125 - [Repealed.]

HISTORY: Acts 1913, ch. 8, § 4; impl. am. Acts 1915, ch. 20, § 7; Shan., § 7202a13; impl. am. Acts 1919, ch. 39, § 2; impl. am. Acts 1923, ch. 7, § 42; mod. Code 1932, § 11777; Acts 1937, ch. 14; C. Supp. 1950, § 11818.14 (Williams, § 11843.14); Acts 1961, ch. 93, § 13; 1974, ch. 624, § 10; T.C.A. (orig. ed.), § 40-3622; Acts 1989, ch. 227, § 45; repealed by Acts 2012, ch. 727, § 33, effective July 1, 2012.



§ 40-28-126 - Advice as to pardons, exonerations and commutations.

(a) It is the duty of the board to advise with and make recommendations to the governor with respect to pardons, exonerations and commutations. Any report received from the trial judge or district attorney general will be made a part of the file of the applicant.

(b) The board shall have the district attorney general and trial judge, in whose court the case was tried, notified of the hearing of applications for executive clemency.



§ 40-28-127 - Cooperation of prison officials.

The warden of each prison and all officers and employees of each prison and of the board of parole and all other public officials shall at all times cooperate with the board and shall furnish to the board, its officers and employees, information as may be necessary to enable it to perform its functions, and the wardens and other employees shall at all times give the members of the board, its officers and employees, free access to all prisoners confined in the prisons, workhouses and jails of the state.



§ 40-28-128 - Executive pardoning power unabridged.

Nothing in §§ 40-28-101 -- 40-28-127 shall be construed in any way as intended to modify or abridge the pardoning power of the governor.



§ 40-28-129 - Calculation of sentence expiration date and earliest release date.

Notwithstanding any other law to the contrary, the department of correction shall be responsible for calculating the sentence expiration date and the earliest release date of any felony offender sentenced to the department of correction and any felony offender sentenced to confinement in a county jail or workhouse for one (1) or more years.



§ 40-28-130 - [Repealed.]

HISTORY: Acts 1986, ch. 916, §§ 1-3; 1998, ch. 1049, § 24; repealed by Acts 2012, ch. 727, § 35, effective July 1, 2012.






Part 2 - Contributions by Parolees, Probationers and Employed Releasees

§ 40-28-201 - Parolees, probationers and employed releasees -- Contributions required -- Arrearages -- Records.

(a) (1) Except in those cases waived by the director as hardship cases, any person who is placed on parole or any person who is granted suspension of sentence and probation by a court of competent jurisdiction, and who is under the supervision of the department, and based on the person's ability to pay, shall be required to contribute fifteen dollars ($15.00) per month toward the cost of the person's supervision and rehabilitation. The contribution shall be deposited in the department of correction supervision and rehabilitation fund established pursuant to § 40-28-203. This subdivision (a)(1) shall also apply to any probationer or parolee transferred to the state of Tennessee from another state under the supervision of the Interstate Compact for the Supervision of Adult Offenders, compiled in part 4 of this chapter. In addition, any offender who is under the supervision of the department who requests to transfer residence to another state under the Interstate Compact for the Supervision of Adult Offenders shall pay to the department an application fee for the transfer.

(2) In addition to the other charges and fees imposed by this section, any person who is under the supervision of the department and is enrolled in an electronic monitoring and tracking supervision program shall be required to contribute funds as the department deems necessary and reasonable to cover the applicable costs of the program. This subdivision (a)(2) shall also apply to any probationer or parolee for violation of a serious offense or sexually violent offense, as defined in 40-39-202, transferred to the state of Tennessee from another state under the Interstate Compact for the Supervision of Adult Offenders.

(3) (A) The department shall make an investigation of the financial and other circumstances of the following persons:

(i) Any person who is placed on parole;

(ii) Any person who is granted suspension of sentence and probation by a court of competent jurisdiction; or

(iii) Any person who is participating in any program in which the person is permitted in an environment away from the direct, constant, and immediate supervision of the department, whether community-based or otherwise, and who is under the supervision of the department.

(B) Based on the person's ability to pay, the department shall require the person to pay thirty dollars ($30.00) for each month or portion of a month the person remains under the supervision of the department, to the criminal injuries compensation fund established in § 40-24-107, beginning thirty (30) days from the date of suspension of sentence, date of parole, or in the case of an employed releasee, the date of employment. The payment required under this subdivision (a)(3) shall not exceed ten percent (10%) of the offender's net income. In cases of hardship as set forth in § 40-28-202, the department may modify the payment required by this item to an appropriate amount given the nature and magnitude of the hardship.

(4) Except in those cases waived by the department of correction as hardship cases, any inmate who is participating in any department of correction program whereby the person is permitted in an environment away from the direct, constant, and immediate supervision of the department of correction, whether community-based or otherwise (the inmate shall be referred to as "employed releasee" in this part), and who is under the supervision of the department, and based on the inmate's ability to pay, shall be required to contribute five dollars ($5.00) per month toward the cost of the inmate's supervision and rehabilitation. The department of correction shall deposit the contribution as departmental revenue of the institution.

(b) (1) The sums shall be deducted by the parolee or probationer from the person's monthly net earned income and shall be delivered to the department on or before the fifth day of each month, or as provided in §§ 40-28-203 and 40-28-204 before the tenth day of each month. In the case of an employed releasee, the contributions shall be made through existing revenue deduction procedures.

(2) By prior agreement between an employer and employee, an employer may deduct the amount necessary to satisfy the contributions required pursuant to this section, from the monthly earned income of the parolee, probationer or other employed releasee, and remit the amount to the department by the fifth day of each month.

(3) The responsibility of assuring the contributions shall remain that of the parolee, probationer or employed releasee.

(c) In the event of more than two (2) months' arrearage or delinquency in making either or both of the contributions, the arrearage or delinquency shall constitute sufficient ground for revocation of the parole, probation or other release program of the person in arrears.

(d) Separate records shall be maintained of those funds contributed toward the cost of a person's supervision and rehabilitation by the department and those funds contributed to the criminal injuries compensation fund.



§ 40-28-202 - "Hardship" defined.

(a) As used in § 40-28-201, "hardship" includes, but is not limited to, the following:

(1) If a probationer, parolee or employed releasee's sole income is from social security or welfare benefits;

(2) If the probationer, parolee or employed releasee has doctor, hospital or medical expenses exceeding twenty-five percent (25%) of total gross monthly income and is not covered by insurance, workers' compensation or any other source of reimbursement;

(3) If a probationer, parolee or employed releasee has a certificate from a doctor, whose residence is in Tennessee and is licensed to practice in this state, stating that the person is physically or mentally incapable of working;

(4) Any parolee transferred to another state under the supervision of the Interstate Compact for the Supervision of Adult Offenders, compiled as part 4 of this chapter;

(5) If a probationer, parolee or employed releasee has an excessive amount of gross monthly income obligated for court ordered expenses such as alimony, child support, etc.;

(6) Any person already paying restitution to a victim under a department program shall be exempted from the contributions to the criminal injuries compensation fund but shall not be exempt from contributions to the rehabilitation and supervision fund required by § 40-28-201; and

(7) Any person whose income falls below the poverty level according to the latest determination by the United States bureau of the census.

(b) Notwithstanding the provisions of this section, every person placed on probation or granted parole shall pay a minimum of five dollars ($5.00) to the supervision fund, except those individuals claiming a hardship exemption under subdivisions (a)(1), (3) and (4).



§ 40-28-203 - Department of correction supervision and rehabilitation fund -- Collection of funds -- Authorized expenditures -- Disposition of revenues.

(a) There is established a department of correction supervision and rehabilitation fund.

(b) All funds collected for defraying of the costs of supervision and rehabilitation pursuant to § 40-28-201(a)(1) and (2) shall be paid over to the department before the tenth day of each month for deposit in the fund established by this section.

(c) The purpose of the fund is to promote the safety of the public by ensuring better supervision of individuals released into the community. All the funds shall be withdrawn or expended only for the purpose of employing additional probation and parole personnel, mandatory random drug screening for all persons covered by § 40-28-201(a)(1) and (2), continuing education and training of existing personnel, establishing additional programs whereby an offender may become gainfully employed for the purpose of learning a trade, supporting the person's family and making restitution to the victim, and establishing and providing office and operational supplies for programs to facilitate the inmate's safe and productive return to the general public upon the expiration of the person's parole or probation.

(d) (1) Moneys retained in the supervision and rehabilitation fund shall be invested by the state treasurer under appropriate rules and regulations, to the end that adequate funds will be available for the purposes of this section.

(2) Revenues that are produced for the supervision and rehabilitation fund shall not revert to the state general fund and shall not be subject to impoundment or allotment reserve, but shall be managed on a revolving no-quarter basis.



§ 40-28-204 - Payments to criminal injuries compensation fund.

All funds received pursuant to § 40-28-201 for the criminal injuries compensation fund shall be paid over to the department before the tenth day of each month for deposit in the criminal injuries compensation fund established by § 40-24-107.



§ 40-28-205 - Civil recovery of unpaid supervision fees.

(a) (1) Notwithstanding any law to the contrary, upon expiration of the term of probation or parole supervision, if any portion of a fee prescribed by § 39-13-705, § 40-28-201, § 40-35-303 or § 40-39-305 remains unpaid and has not been waived by the department or sentencing judge, then the department or its agent may convert the unpaid balance into a civil judgment in accordance with the procedure set forth in this section.

(2) Within the twelve-month period following the expiration of the term of probation or parole supervision, the department or its agent may file a certified copy of the parole certificate, probation certificate or other court document that imposes a statutory duty to pay a supervision fee, along with an affidavit certifying the amount of fees that remain unpaid with an appropriate civil court having jurisdiction over the total amount of the unpaid balance.

(3) When the department or its agent files a certified copy of the parole certificate, probation certificate or other court document imposing a statutory supervision fee, and the affidavit certifying the unpaid balance with the civil court, the department or its agent shall have the defendant personally served in accordance with the Tennessee Rules of Civil Procedure. The service shall give notice to the defendant of the department's intent to convert the unpaid balance of supervision fees to a civil judgment, include a copy of the documents filed with the court evidencing the duty to pay the supervision fees, and include a statement as to the amount of unpaid fees the department alleges the defendant still owes.

(4) Upon being served, the defendant shall be permitted to file an answer in accordance with the Tennessee Rules of Civil Procedure.

(b) (1) The department may retain an agent to collect, institute proceedings to collect or establish an in-house collection procedure to collect unpaid supervision fees as provided for in this section. If an agent is used, the department shall utilize state competitive bidding procedures to select and retain the agent.

(2) The agent may be paid an amount not exceeding forty percent (40%) of the sums collected as consideration for collecting the unpaid fees.

(3) The written contract between the agent and the department shall include a provision specifying whether the agent may institute an action to collect the unpaid supervision fees in a judicial proceeding.






Part 4 - Supervision of Adult Offenders

§ 40-28-401 - Interstate Compact for Supervision of Adult Offenders.

The governor of this state is authorized and directed to execute a compact on behalf of the state of Tennessee with any of the United States legally joining therein in the form substantially as follows:

ARTICLE I: PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the by-laws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to: track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions.

The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. § 112, has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states: to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states.

In addition, this compact will: create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct non-compliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and by-laws and rules promulgated hereunder.

It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

ARTICLE II: DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

B. "By-laws" mean those by-laws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct.

C. "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

D. "Compacting state" means any state which has enacted the enabling legislation for this compact.

E. "Commissioner" means the voting representative of each compacting state appointed pursuant to article III of this compact.

F. "Interstate Commission" means the Interstate Commission for Adult Offender Supervision established by this compact.

G. "Member" means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner.

H. "Non-compacting state" means any state which has not enacted the enabling legislation for this compact.

I. "Offender" means an adult placed under, or subject, to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

J. "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

K. "Rules" means acts of the Interstate Commission, duly promulgated pursuant to article VII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

L. "State" means a state of the United States, the District of Columbia and any other territorial possessions of the United States.

M. "State Council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under article III of this compact.

ARTICLE III: THE COMPACT COMMISSION

A. The compacting states hereby create the "Interstate Commission for Adult Offender Supervision." The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B. The Interstate Commission shall consist of commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state. While each member state may determine the membership of its own State Council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups and compact administrators. Each State Council shall appoint as its commissioner the compact administrator from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. Each compacting state retains the right to determine the qualifications of the compact administrator who shall be appointed by the State Council or by the governor in consultation with the legislature and the judiciary.

In addition to appointment of its commissioner to the Interstate Commission, each State Council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

C. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations; such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (nonvoting) members. The Interstate Commission may provide in its by-laws for such additional, ex-officio, nonvoting members as it deems necessary.

D. Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

E. The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of twenty-seven (27) or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The Interstate Commission shall establish an executive committee which shall include commission officers, members and others as shall be determined by the by-laws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and as directed by the Interstate Commission and performs other duties as directed by the Interstate Commission or set forth in the by-laws.

ARTICLE IV: POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

1. To adopt a seal and suitable By-laws governing the management and operation of the Interstate Commission.

2. To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

3. To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any By-laws adopted and rules promulgated by the Compact Commission.

4. To enforce compliance with compact provisions, Interstate Commission rules, and by-laws, using all necessary and proper means, including but not limited to, the use of judicial process.

5. To establish and maintain offices.

6. To purchase and maintain insurance and bonds.

7. To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs.

8. To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

9. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

10. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same.

11. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

12. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

13. To establish a budget and make expenditures and levy dues as provided in article IX of this compact.

14. To sue and be sued.

15. To provide for dispute resolution among compacting states.

16. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

17. To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

18. To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity.

19. To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE V: ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION Section A. By-laws

1. The Interstate Commission shall, by a majority of the members, within 12 months of the first Interstate Commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

a. Establishing the fiscal year of the Interstate Commission;

b. Establishing an executive committee and such other committees as may be necessary;

c. Providing reasonable standards and procedures: (i) for the establishment of committees, and (ii) governing any general or specific delegation of any authority or function of the Interstate Commission;

d. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

e. Establishing the titles and responsibilities of the officers of the Interstate Commission;

f. Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any compacting state, the by-laws shall exclusively govern the personnel policies and programs of the Interstate Commission;

g. Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

h. Providing transition rules for "start up" administration of the compact; and

i. Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

1. The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice-chairperson, each of whom shall have such authorities and duties as may be specified in the by-laws. The chairperson or, in his or her absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; PROVIDED THAT, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

2. The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

Section C. Corporate Records of the Interstate Commission

The Interstate Commission shall maintain its corporate books and records in accordance with the by-laws.

Section D. Qualified Immunity, Defense and Indemnification

1. The members, officers, executive director and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities; PROVIDED, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

2. The Interstate Commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities; PROVIDED, that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

3. The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VI: ACTIVITIES OF THE INTERSTATE COMMISSION

1. The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact.

2. Except as otherwise provided in this compact and unless a greater percentage is required by the by-laws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

3. Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a State Council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

4. The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

5. The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to non-disclosure and confidentiality provisions.

6. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the "Government in Sunshine Act," 5 U.S.C. Section 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds (2/3) vote that an open meeting would be likely to: a. relate solely to the Interstate Commission's internal personnel practices and procedures; b. disclose matters specifically exempted from disclosure by statute; c. disclose trade secrets or commercial or financial information which is privileged or confidential; d. involve accusing any person of a crime, or formally censuring any person; e. disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy; f. disclose investigatory records compiled for law enforcement purposes; g. disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity; h. disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity; i. specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or proceeding.

7. For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

8. The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its by-laws and rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

ARTICLE VII: RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

1. The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

2. Rulemaking shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the Federal Administrative Procedure Act, 5 U.S.C. Section 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C. Appx., Section 1 et seq., as may be amended (hereinafter "APA").

3. All rules and amendments shall become binding as of the date specified in each rule or amendment.

4. If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

5. When promulgating a rule, the Interstate Commission shall: a. publish the proposed Rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule; b. allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available; c. provide an opportunity for an informal hearing; and d. promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

6. Not later than sixty (60) days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, (as defined in the APA), in the rulemaking record, the court shall hold the rule unlawful and set it aside.

7. Subjects to be addressed within twelve (12) months after the first meeting must at a minimum include:

a. Notice to victims and opportunity to be heard;

b. Offender registration and compliance;

c. Violations/returns;

d. Transfer procedures and forms;

e. Eligibility for transfer;

f. Collection of restitution and fees from offenders;

g. Data collection and reporting;

h. The level of supervision to be provided by the receiving state;

i. Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

j. Mediation, arbitration and dispute resolution.

The existing rules governing the operation of the previous compact superseded by this part shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

8. Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to such rule as soon as reasonably possible, in no event later than ninety (90) days after the effective date of the Rule.

ARTICLE VIII: OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION Section A. Oversight

1. The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

2. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

1. The compacting states shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

2. The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and non-compacting states.

3. The Interstate Commission shall enact a by-law or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

Section C. Enforcement

The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in article XI, section B, of this compact.

ARTICLE IX: FINANCE

1. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

2. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs such assessment.

3. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

4. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE X: COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

1. Any state, as defined in article II of this compact, is eligible to become a compacting state.

2. The compact shall become effective and binding upon legislative enactment of the Compact into law by no less than thirty-five (35) of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of non-member states or their designees will be invited to participate in Interstate Commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

3. Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting sates unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI: WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT Section A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; PROVIDED, that a compacting state may withdraw from the compact (withdrawing state) by enacting a statute specifically repealing the statute which enacted the compact into law.

2. The effective date of withdrawal is the effective date of the repeal.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state.

4. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

5. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

6. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Default

1. If the Interstate Commission determines that any compacting state has at any time defaulted (defaulting state) in the performance of any of its obligations or responsibilities under this compact, the by-laws or any duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

a. Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission;

b. Remedial training and technical assistance as directed by the Interstate Commission;

c. Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the governor, the chief justice or chief judicial officer of the state; the majority and minority leaders of the defaulting state's legislature, and the State Council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission by-laws, or duly promulgated rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of suspension.

2. Within sixty (60) days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the governor, the chief justice or chief judicial officer and the majority and minority leaders of the defaulting state's legislature and the State Council of such termination.

3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state.

5. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district court where the Interstate Commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

Section D. Dissolution of Compact

1. The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the by-laws.

ARTICLE XII: SEVERABILITY AND CONSTRUCTION

1. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

2. The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII: BINDING EFFECT OF COMPACT AND OTHER LAWS Section A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

2. All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and by-laws promulgated by the Interstate Commission, are binding upon the compacting states.

2. All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

4. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.



§ 40-28-402 - Council for interstate adult offender supervision.

(a) The governor shall establish by an executive order the following:

(1) The initial composition and terms of the Tennessee council for interstate adult offender supervision required by article III, paragraph B, of the Interstate Compact for Supervision of Adult Offenders. Members will be appointed by the governor to those positions, except that any positions representing the legislative branch shall be made jointly by the speaker of the house of representatives and the speaker of the senate and any positions representing the judicial branch shall be made by the chief justice of the Tennessee supreme court;

(2) The qualifications and terms of the compact administrator required by article II, paragraph C, of that compact shall be determined by the state council; and

(3) Any other matters necessary for the implementation of the compact at the time it becomes effective.

(b) Except as provided by subdivisions (a)(1) and (2), the department of correction may promulgate any rules and regulations necessary to implement and administer the compact after it goes into effect.



§ 40-28-403 - Interstate compact for adult supervision registry.

The department of correction shall maintain a database consisting of a registry and associated information of those persons who have been placed on probation or parole in another state but are residing in Tennessee pursuant to the compact for out-of-state supervision, compiled in this part. The registry shall include, at a minimum, the name of the offender and, for each probationer or parolee approved for residence in this state under the interstate compact after May 30, 1997, the offender's photograph. The database shall be placed and maintained on the state of Tennessee's Internet web site.






Part 5 - Open Parole Hearings Act

§ 40-28-501 - Short title.

This part shall be known and may be cited as the "Open Parole Hearings Act."



§ 40-28-502 - Applicable requirements.

(a) The following requirements apply to parole board hearings:

(1) In accordance with title 8, chapter 44, part 1, parole hearings and parole revocation hearings shall be open to the public, except as provided in subsection (b); and

(2) The vote of each board member on each formal action shall be recorded. Formal actions include, but are not limited to, the granting or denial of parole, the revocation of parole or any action taken under subsection (b).

(b) The following exceptions and limitations apply:

(1) The board of parole may restrict the number of individuals allowed to attend parole or parole revocation hearings in accordance with physical limitations or security requirements of the hearing facilities; and

(2) The board may deny admission or continued attendance at parole or parole revocation hearings to individuals who:

(A) Threaten or present a danger to the security of the institution in which the hearing is being held;

(B) Threaten or present a danger to other attendees or participants; or

(C) Disrupt the hearing.



§ 40-28-503 - Attendance policies -- Standard victim notification form.

(a) The board shall establish a policy governing attendance at board hearings and submission and use of victim impact statements. Copies of the policy shall be available upon request. The policy shall govern:

(1) The requirement that those requesting notification of parole and parole revocation hearings keep the board advised of their current addresses and telephone numbers;

(2) Instructions for attending and participating in parole and parole revocation hearings;

(3) The limitations on attendance as set forth in § 40-28-502;

(4) Reasonable limitations on oral presentations; and

(5) Information about board discretion to investigate victim impact statements.

(b) The board shall establish a standard victim notification form. The board shall distribute copies of the form to the victim witness coordinator in each judicial district for the state who shall make copies of the form available to the appropriate persons.



§ 40-28-504 - Victim impact statements.

(a) The board shall receive and consider victim impact statements.

(b) Written victim impact statements shall not be made available to the public and shall be considered confidential.

(c) Assertions made in a victim impact statement may be investigated and verified by the board.



§ 40-28-505 - Parole.

(a) Within ninety (90) days of receipt by the department of correction of a valid judgment of conviction, the department shall notify the victim witness coordinator of the county of conviction of the currently scheduled parole hearing date when the inmate will be eligible for parole consideration.

(b) At least thirty (30) days prior to a scheduled parole hearing and three (3) days prior to a parole revocation hearing conducted pursuant to § 40-28-122, the board of parole shall send a notice of the date and place of the hearing to the following individuals:

(1) The trial judge for the court in which the conviction occurred, or the trial judge's successor;

(2) The district attorney general in the county in which the crime was prosecuted;

(3) The sheriff of the county in which the crime was committed; and

(4) The victim or the victim's representative who has requested notification of the date and place of the scheduled hearing or notice of the board's final decision. However, at any time the victim or victim's representative may withdraw the request for notice by sending the board a written certified statement that the request for notice is withdrawn. Electronic notification may be used, in addition to, but not in lieu of, written notification to a victim or a victim's representative.

(c) No later than thirty (30) days after a parole or parole revocation decision has been finalized, the board shall send notice of its decision to those required to receive notice under subsection (b), together with notice that any victim whom the board failed to notify as required in subsection (b) has the opportunity to have a written victim impact statement considered by the board, pursuant to subsection (d).

(d) The following remedies apply if there is a failure to provide the required advance notice:

(1) Prior to a parole or parole revocation hearing, a party to whom the board failed to provide the notice required in subsection (b) may request the board to postpone the scheduled hearing. Upon that request, the board may, for just cause, postpone the scheduled parole or parole revocation hearing in order to provide a reasonable opportunity for the party to attend the hearing and, if that party is a victim, to submit a victim statement; and

(2) If within fifteen (15) days after a parole or a parole revocation decision has been finalized, the board receives a written victim impact statement from a party to whom the board failed to provide the notice required in subsection (b), the board shall consider the statement. If the board finds that the victim impact statement warrants a new hearing, it shall schedule the hearing, subject to all notification requirements under subsection (b).

(e) Any notice required to be provided to the victim or victim's representative by this section shall be mailed to the last known address of the victim or victim's representative. It is the responsibility of the victim or victim's representative to provide the board a current mailing address.

(f) This section shall apply only to an inmate who has received a sentence of two (2) or more years.

(g) Any notice of an inmate's release on parole required to be provided to the victim or the victim's representative shall include the proposed county of residence of the inmate.

(h) (1) Any identifying information concerning a crime victim or a crime victim's representative who has been notified or requested that notification be provided to the victim or the victim's representative pursuant to this section shall be confidential.

(2) For purposes of subdivision (h)(1), "identifying information" means the name, home and work addresses, telephone numbers and social security number of the person being notified or requesting that notification be provided.






Part 6 - Probation and Parole

§ 40-28-601 - Supervision of parolees.

(a) The department is charged with the duty of supervising all prisoners released on parole from the prisons of the state, workhouses, jails or those accepted through the interstate compact, and of making investigation as may be necessary in connection therewith.

(b) A probation and parole officer may, with the consent of the director, suspend direct supervision of a parolee after a successful two-year period of supervision. The parolee shall continue on parole and be subject to all rules and conditions of parole. A parolee who violates the rules and conditions may be subject to reinstatement of direct supervision or revocation of parole.



§ 40-28-602 - Director of probation and parole -- Qualifications -- Duties.

(a) The commissioner shall appoint a director of probation and parole who shall devote full-time and capacities to the duties of the office. The director shall have at least five (5) years of related administrative experience or a bachelor's or advanced degree in any of the following fields: penology, corrections work, law enforcement, law, vocational education, public administration, rehabilitation or social work, medicine or the behavioral sciences. Under the supervision of the commissioner or designee, the director of probation and parole shall:

(1) Formulate methods of investigation, evaluation and supervision of persons under the supervision of the department;

(2) Develop and implement various techniques relating to the casework of probation and parole officers, including, but not limited to, interviewing, organization of records, analysis of information, development of plans for supervision and the coordination of efforts by individuals and other governmental agencies involving the treatment and rehabilitation of persons released on parole;

(3) Assist the commissioner in promulgating rules and regulations for the guidance of the probation and parole officers in the conduct of their work;

(4) Supervise the work of the probation and parole officers;

(5) Cooperate fully with state courts of criminal jurisdiction in all matters relating to persons who have been released on parole; and

(6) Establish conditions of supervision for and supervise sex offenders sentenced to community supervision for life pursuant to § 39-13-524.

(b) Nothing in this part shall be construed to diminish the authority of the courts to impose conditions of supervision on probationers under their jurisdiction pursuant to § 40-35-303(d).

(c) The director of probation and parole shall have the authority, upon request of the governor, to issue warrants authorizing the arrest and return to their former places of incarceration of persons who are reasonably believed to have violated the conditions of their grants of executive clemency.



§ 40-28-603 - Parole and probation officers -- Appointment.

The commissioner shall appoint probation and parole officers who shall be supervised by the director of probation and parole. The probation and parole officers shall be placed within districts or other locations as may be designated by the commissioner, and shall devote their full time and capacities to the duties of their office.



§ 40-28-604 - Probation and parole officers -- Qualifications.

No person shall be eligible for the position of probation and parole officer who has not received a bachelor's degree from an accredited college or university or had at least four (4) years of qualifying full-time professional experience.



§ 40-28-605 - Parole and probation officers -- Powers and duties.

The duties of probation and parole officers shall be to supervise, investigate and check on the conduct, behavior and progress of parolees and persons placed on probation by the courts or pursuant to § 40-25-501(a)(3), and assigned to them for supervision and shall make to the director or court, as appropriate, a report of the investigations, and shall perform other duties and functions as the director of probation and parole may direct.



§ 40-28-606 - Officers and employees -- Compensation and salaries.

The director of probation and parole and the probation and parole officers shall have their compensation fixed and shall be paid as other state officials and state employees are paid.



§ 40-28-607 - Report of violation of parole -- Declaration of delinquency.

(a) If the probation and parole officer having charge of a paroled prisoner has reasonable cause to believe that the prisoner has violated the conditions of parole in an important respect, the officer shall report the facts to the director of probation and parole. The director or the director's designee shall review the reports and may issue a warrant for the retaking of the prisoner if the director or the director's designee agrees that parole may have been violated in an important respect. The governor shall have the power to issue requisition for the person if the person has departed from the state.

(b) Whenever there is reasonable cause to believe that a parolee has violated parole and a parole violation warrant has been issued, the director of probation and parole may declare the parolee to be delinquent and the parolee will stop earning credit for service of the parolee's sentence from the date the warrant was issued until the removal of delinquency by the board.



§ 40-28-608 - Relief from further reports -- Permission to leave state or county.

The director may relieve a prisoner on parole from making further reports and may permit the prisoner to leave the state or county, if satisfied that this is for the best interests of society.



§ 40-28-609 - Final discharge of parolee.

(a) Whenever the director is satisfied that a parolee has kept the conditions of parole in a satisfactory manner, the director shall issue to the parolee a certificate of final discharge. This final discharge from parole will be granted only after a parolee has completed the maximum sentence imposed, less diminution allowed for good and honor time and incentive time and sentence credits earned and retained. If a parolee is not eligible for a certificate of discharge because of a pending violation, parole will expire at the end of the maximum sentence less diminution for good and honor time, incentive time and sentence credits earned and retained, plus delinquent time.

(b) This is in no way to be construed as permitting a discharge from parole for parolees with a life sentence.



§ 40-28-610 - Special alternative incarceration.

(a) In addition to any other terms or conditions of probation, the trial judge may provide that probationers sentenced to a period of time of not less than one (1) year nor more than six (6) years on probation as a condition of probation must satisfactorily complete a program of incarceration in a special alternative incarceration unit of the department for a period of ninety (90) days from the time of initial incarceration in the unit. Notwithstanding any other provision of the law to the contrary, these probationers shall not be entitled to have their time in the special alternative incarceration unit reduced by sentence credits of any sort.

(b) Before a court can place this condition upon the sentence, the director of probation and parole must certify to the sentencing court that the probationer is qualified for the treatment in that the individual is not physically or mentally handicapped in a way that would prevent the individual from strenuous physical activity, that the individual has no obvious contagious diseases, that the individual is not less than seventeen (17) years of age nor more than twenty-five (25) years of age at the time of sentencing, and that the department has approved the placement of the individual in the special alternative incarceration unit.

(c) In every case where an individual is sentenced under the terms of this section, the clerk of the sentencing court shall, within five (5) working days, mail to the department a certified copy of the sentence and indictment, a personal history statement, and an affidavit of the custodian provided by the sheriff of the county.

(d) The department will arrange with the sheriff's office in the county of incarceration to have the individual delivered to the designated facility within a specific date not less than fifteen (15) days after receipt by the department of the documents provided by the clerk of the court under this section.

(e) At any time during the individual's incarceration in the unit, but at least five (5) days prior to the individual's expected date of release, the department will certify to the trial court whether the individual has satisfactorily completed this condition of probation.

(f) Upon the receipt of a satisfactory report of performance in the program from the department, the trial court shall release the individual from confinement in the special alternative incarceration unit. However, the receipt of an unsatisfactory report will be grounds for revocation of the probated sentence as would any other violation of a condition or term of probation.

(g) This section shall be subject to funding availability and availability of a suitable facility within the department.

(h) Nothing in this section shall be construed to limit the current authority of a trial judge to sentence a defendant to an initial period of incarceration at a jail or workhouse as a condition of probation in accordance with the Criminal Sentencing Reform Act of 1982 [repealed] or the Criminal Sentencing Reform Act of 1989, when applicable, compiled in chapter 35 of this title, or in conjunction with a community-based program in accordance with the Tennessee Community Corrections Act of 1985, compiled in chapter 36 of this title.









Chapter 29 - Restoration of Citizenship

Part 1 - General Provisions

§ 40-29-101 - Jurisdiction -- Time of application.

(a) Persons rendered infamous or deprived of the rights of citizenship by the judgment of any state or federal court may have their full rights of citizenship restored by the circuit court.

(b) Those pardoned, if the pardon does restore full rights of citizenship, may petition for restoration immediately after the pardon; provided, that a court shall not have jurisdiction to alter, delete or render void special conditions of a pardon pertaining to the right of suffrage.

(c) Those convicted of an infamous crime may petition for restoration upon the expiration of the maximum sentence imposed for the infamous crime.



§ 40-29-102 - Petition and proof.

The proceeding for this purpose shall be by petition to the circuit court of the county in which the petitioner resides, or to the circuit court of the county in which the petitioner was convicted of an act depriving the petitioner of citizenship sustained by satisfactory proof that ever since the judgment of disqualification, the petitioner has sustained the character of a person of honesty, respectability and veracity, and is generally esteemed as such by the petitioner's neighbors.



§ 40-29-103 - Notice to district attorney general and to United States attorney.

Before the petition of a person rendered infamous or deprived of the rights of citizenship by the judgment of a state court is heard, the district attorney general in whose county the petitioner currently resides and the district attorney general of the county in which the petitioner was convicted shall have twenty (20) days' notice of the petition in order that, if deemed advisable, each may resist. The United States attorney and the district attorney general in whose district the petitioner currently resides shall be given notice, with the same opportunity to resist, when the petitioner was rendered infamous or deprived of the rights of citizenship by the judgment of a federal court.



§ 40-29-104 - Costs.

The petitioner shall pay the costs of this application.



§ 40-29-105 - Felons convicted of infamous crimes after July 1, 1986, but before July 1, 1996 -- Felons convicted of infamous crimes on or after July 1, 1996.

(a) The provisions and procedures provided for in §§ 40-29-101 -- 40-29-104 shall apply to all persons convicted of an infamous crime after July 1, 1986, but before July 1, 1996.

(b) For all persons convicted of infamous crimes after July 1, 1986, but before July 1, 1996, the following procedures shall apply:

(1) A person rendered infamous or deprived of the rights of citizenship by the judgment of any state or federal court may have full rights of citizenship restored upon:

(A) Receiving a pardon, except where the pardon contains special conditions pertaining to the right to suffrage;

(B) Service or expiration of the maximum sentence imposed for the infamous crime; or

(C) Being granted final release from incarceration or supervision by the board of parole, or county correction authority;

(2) A person rendered infamous after July 1, 1986, by virtue of being convicted of one (1) of the following crimes shall never be eligible to register and vote in this state:

(A) First degree murder;

(B) Aggravated rape;

(C) Treason; or

(D) Voter fraud.

(3) Any person eligible for restoration of citizenship pursuant to subdivision (b)(1) may request, and then shall be issued, a certificate of restoration upon a form prescribed by the coordinator of elections, by:

(A) The pardoning authority; or

(B) An agent or officer of the supervising or incarcerating authority;

(4) Any authority issuing a certificate of restoration shall forward a copy of the certificate to the coordinator of elections;

(5) Any person issued a certificate of restoration shall submit, to the administrator of elections of the county in which the person is eligible to vote, the certificate and upon verification of the certificate with the coordinator of elections be issued a voter registration card entitling the person to vote; and

(6) A certificate of restoration issued pursuant to subdivision (b)(3) shall be sufficient proof to the administrator of elections that the person fulfills the requirements provided in subdivision (b)(1); however, before allowing a person convicted of an infamous crime to become a registered voter, it is the duty of the administrator of elections in each county to verify with the coordinator of elections that the person is eligible to register under this section.

(c) The following procedure shall apply to a person rendered infamous by virtue of being convicted of a felony on or after July 1, 1996:

(1) Except as provided in subdivision (c)(2)(B), a person rendered infamous or whose rights of citizenship have been deprived by the judgment of a state or federal court may seek restoration of full rights of citizenship by petitioning the circuit court of the county where the petitioner resides or where the conviction for the infamous crime occurred;

(2) (A) A person receiving a pardon that restores full rights of citizenship may petition for restoration immediately upon receiving the pardon. However, the court shall not have the authority or jurisdiction to alter, delete or render void special conditions pertaining to the right of suffrage that may be contained in the pardon;

(B) A person convicted of an infamous crime may petition for restoration upon the expiration of the maximum sentence imposed by the court for the infamous crime; provided, that a person convicted of murder, rape, treason or voter fraud shall never be eligible to register and vote in this state;

(3) The petition shall set forth the basis for the petitioner's eligibility for restoration and shall state the reasons the petitioner believes that petitioner's full citizenship rights should be restored. The petition shall be accompanied by the certified records, statements and other documents or information necessary to demonstrate to the court that the petitioner is both eligible for and merits having full rights of citizenship restored. The court may require any additional proof as it deems necessary to reach a just decision on the petition. There is a presumption that a petition filed pursuant to this subsection (c) shall be granted and that the full citizenship rights of the petitioner shall be restored. This presumption may only be overcome upon proof by a preponderance of the evidence that either the petitioner is not eligible for restoration or there is otherwise good cause to deny the petition;

(4) (A) Prior to acting on any petition filed pursuant to this subsection (c), the court shall notify the district attorney general in whose county the petitioner resides and the district attorney general of the county in which the conviction occurred that a petition for restoration of citizenship has been filed by the petitioner. The notice shall be sent at least thirty (30) days prior to any hearing on or disposition of the petition. Each district attorney general so notified may object to the restoration of the petitioner's citizenship rights either in person or in writing;

(B) If the petitioner was rendered infamous or deprived of citizenship rights by judgment of a federal court, the circuit court shall give the notice required in subdivision (c)(2)(A) to the United States attorney and the district attorney general in whose district the petitioner is currently residing. Each such official shall have the same right to object to the petition as is provided in subdivision (c)(2)(A);

(5) If, upon the face of the petition or after conducting a hearing, the court finds that the petitioner's full citizenship rights should be restored, it shall so order and send a copy of the order to the state coordinator of elections;

(6) All costs for a proceeding under this subsection (c) to restore a person's citizenship rights shall be paid by the petitioner unless the court specifically orders otherwise; and

(7) Any person whose citizenship rights have been restored by order of the court pursuant to this subsection (c) shall submit a certified copy of the order to the administrator of elections of the county in which the person is eligible to vote. The administrator of elections shall verify with the coordinator of elections that the order was issued and, upon receiving the verification, shall issue the person a voter registration card entitling the person to vote.



§ 40-29-106 - Explanation of procedure for restoration of citizenship rights.

(a) When any nonviolent offender who was convicted of an infamous crime is granted final release from incarceration or discharged from parole, probation, pretrial or judicial diversion or community correction supervision, the sentencing court, department of correction and board of parole are urged to have the official charged with processing and effectuating the person's release or discharge provide the person with information explaining the restoration of citizenship rights procedure.

(b) For purposes of this section, "nonviolent offender" means a person convicted of a felony that is not defined as a "violent offense" by § 40-35-120(b).



§ 40-29-107 - Certificate of employability. [Varied effective dates. See Effective Dates notes.]

(a) Any person who has had or is seeking to have the person's rights of citizenship restored pursuant to this part may also petition the court for a certificate of employability as provided in this section.

(b) A petition for employability shall be filed with the same court as the petition for restoration of citizenship rights as provided in § 40-29-105.

(c) The petitioner shall pay the costs of this application.

(d) The administrative office of the courts shall create a standard certificate of employability to be issued by the court and a standard petition for employability form to be used to petition the court for a certificate of employability. The form for the petition shall be placed on the web site of the administrative office of the courts. The form for the petition shall include places for all the information specified in subsection (e).

(e) A petition for employability filed by a person under this section shall include all of the following:

(1) The person's name, date of birth, and social security number;

(2) All aliases of the person and all social security numbers associated with those aliases;

(3) The person's address of residence, including the city, county, state, and zip code;

(4) The length of time that the person has been a resident of this state, expressed in years and months of residence;

(5) A summary of the person's criminal history with respect to each offense that is a disqualification from employment or licensing in an occupation or profession, including the years of each conviction or plea of guilty for each of those offenses;

(6) A summary of the person's employment history, specifying the name of, and dates of employment with, each employer and the positions held;

(7) Verifiable references and endorsements;

(8) The name of one (1) or more immediate family members of the person, or other persons with whom the person has a close relationship, who support the person's reentry plan; and

(9) A summary of the reason the person believes the certificate of employability should be granted.

(f) Before the petition for employability of a person rendered infamous or deprived of the rights of citizenship by the judgment of a state court is heard, the district attorney general in whose county the petitioner currently resides and the district attorney general of the county in which the petitioner was convicted shall have twenty (20) days' notice of the petition in order that, if deemed advisable, each may resist. The United States attorney and the district attorney general in whose district the petitioner currently resides shall be given notice of the petition and shall be given the same opportunity to resist, as afforded the United States attorney and the district attorney general when the petitioner was rendered infamous or deprived of the rights of citizenship by the judgment of a federal court.

(g) The district attorney general of the county in which the petitioner was convicted that receives notification of the filing of a petition for a certificate of employability under this section shall notify any known victims of crimes perpetrated by the petitioner by sending notice of the filing of the petition to the last known address of such victims, if known.

(h) A court that receives a person's petition for employability pursuant to this section shall review the person's petition, the person's criminal history, filings submitted by any district attorney general, United States attorney, or victim of crimes perpetrated by the petitioner, and all other relevant evidence. The court may order any report, investigation, or disclosure by the person that the court believes is necessary for the court to reach a decision on whether to approve the person's petition for a certificate of employability.

(i) The court may issue a certificate of employability, at the court's discretion, if the court finds that the person has established all of the following by a preponderance of evidence:

(1) The petitioner has sustained the character of a person of honesty, respectability, and veracity and is generally esteemed as such by the petitioner's neighbors;

(2) Granting the petition will materially assist the person in obtaining employment or occupational licensing;

(3) The person has a substantial need for the relief requested in order to live a law-abiding life; and

(4) Granting the petition would not pose an unreasonable risk to the safety of the public or any individual.

(j) If the court grants the petition for employability, a certificate of employability shall be given to the petitioner for use in obtaining employment.

(k) (1) If the court denies the petition, the court shall provide notice to the petitioner of the court's denial. The court may place conditions on the petitioner regarding the petitioner's filing of any subsequent petition for a certificate of employability. The court shall notify the petitioner of any conditions placed on the petitioner's filing of a subsequent petition for a certificate of employability.

(2) If the court denies the petition, the petitioner may appeal the decision to the court of appeals only if the petitioner alleges that the denial was an abuse of discretion on the part of the court.

(l) A certificate of employability issued under this section shall be presumptively revoked if the person to whom the certificate of employability was issued is convicted of or pleads guilty to a felony offense committed subsequent to the issuance of the certificate of employability.

(m) (1) If a person presents a valid certificate of employability, no board, agency, commission, or other licensing entity that issues, restores or renews licenses or certificates and regulates occupations and trades for which a license or certificate is required to do business in this state shall deny the issuance, restoration or renewal of an occupational license or certificate based solely on the person's past record of criminal activity but instead shall consider on a case-by-case basis whether to grant or deny the issuance, restoration or renewal of an occupational license or an employment opportunity.

(2) Any rule of a board, agency, commission, or other licensing entity in effect on April 28, 2014, with respect to the denial or refusal to issue, restore or renew the license or certificate of a person who has a past record of criminal activity shall control if the applicant does not possess a certificate of employability.

(3) However, if a person seeking the issuance, restoration or renewal of a license or certificate, does possess a certificate of employability, it shall preempt any present rule that authorizes or requires the denial or refusal to issue, restore or renew a license or certificate if the denial is based upon the person's past record of criminal activity.

(4) Notwithstanding subdivision (m)(1) or (m)(3), a board, agency, commission, or other licensing entity may adopt a rule on or after April 28, 2014, denying the issuance, restoration or renewal of a license or certificate to a person, notwithstanding the person's possession of a certificate of employability, based on:

(A) The time that has elapsed since the criminal offense; or

(B) The nature of the offense having a direct bearing on the fitness or ability of the person to perform one (1) or more of the duties or responsibilities necessarily related to the license or certificate sought.

(n) (1) In a judicial or administrative proceeding alleging negligence or other fault, a certificate of employability issued to a person pursuant to this section may be introduced as evidence of a person's due care in hiring, retaining, licensing, leasing to, admitting to a school or program, or otherwise transacting business or engaging in activity with the person to whom the certificate was issued if the person knew of the certificate at the time of the alleged negligence or other fault.

(2) In any proceeding on a claim against an employer for negligent hiring, a certificate of employability issued to a person pursuant to this section shall provide immunity for the employer with respect to the claim if the employer knew of the certificate at the time of the alleged negligence.

(3) An employer who hires a person who has been issued a certificate of employability under this section may be held liable in a civil action based on or relating to the retention of the person as an employee only if:

(A) The person, after being hired, subsequently demonstrates danger or is convicted of a felony;

(B) The person is retained by the employer as an employee after the demonstration of danger or the conviction;

(C) The plaintiff proves by a preponderance of the evidence that the person having hiring and firing responsibility for the employer had actual knowledge that the employee was dangerous or had been convicted of the felony; and

(D) The employer, after having actual knowledge of the employee's demonstration of danger or conviction of a felony, was willful in retaining the person as an employee.

(4) The provisions of § 1-3-119 relative to implied rights of action shall apply to this section.

(o) Nothing in this section shall be construed to apply to a person or entity subject to licensing, certification or regulation by any board, commission, or agency pursuant to title 33, chapter 2, part 4; title 38, chapter 8; titles 41, 49, 56, 63 and 71; or persons subject to regulation by the department of financial institutions pursuant to title 45 and title 56, chapter 37.






Part 2 - Voting Rights

§ 40-29-201 - Application.

(a) The provisions and procedures of this part shall apply to and govern restoration of the right of suffrage in this state to any person who has been disqualified from exercising that right by reason of a conviction in any state or federal court of an infamous crime.

(b) This part shall apply to any person convicted of an infamous crime after May 18, 1981.

(c) This part shall apply only to restoration of the right of suffrage. For restoration of all other rights of citizenship forfeited as the result of a conviction for an infamous crime, part 1 of this chapter shall apply.



§ 40-29-202 - Application for voter registration card.

(a) A person rendered infamous and deprived of the right of suffrage by the judgment of any state or federal court is eligible to apply for a voter registration card and have the right of suffrage restored upon:

(1) Receiving a pardon, except where the pardon contains special conditions pertaining to the right of suffrage;

(2) The discharge from custody by reason of service or expiration of the maximum sentence imposed by the court for the infamous crime; or

(3) Being granted a certificate of final discharge from supervision by the board of parole pursuant to § 40-28-105, or any equivalent discharge by another state, the federal government, or county correction authority.

(b) Notwithstanding subsection (a), a person shall not be eligible to apply for a voter registration card and have the right of suffrage restored, unless the person:

(1) Has paid all restitution to the victim or victims of the offense ordered by the court as part of the sentence; and

(2) Beginning September 1, 2010, notwithstanding subsection (a), a person shall not be eligible to apply for a voter registration card and have the right of suffrage restored, unless the person has paid all court costs assessed against the person at the conclusion of the person's trial, except where the court has made a finding at an evidentiary hearing that the applicant is indigent at the time of application.

(c) Notwithstanding subsection (a), a person shall not be eligible to apply for a voter registration card and have the right of suffrage restored, unless the person is current in all child support obligations.



§ 40-29-203 - Certificate of voting rights restoration.

(a) A person eligible to apply for a voter registration card and have the right of suffrage restored, pursuant to § 40-29-202, may request, and then shall be issued, a certificate of voting rights restoration upon a form prescribed by the coordinator of elections, by:

(1) The pardoning authority;

(2) The warden or an agent or officer of the incarcerating authority; or

(3) A parole officer or another agent or officer of the supervising authority.

(b) (1) [Deleted by 2013 amendment, effective July 1, 2013.]

(2) The issuing authority shall supply the person being released with a written statement explaining the purpose and effect of the certificate of voting rights restoration and explaining the procedure by which the person may use the certificate to apply for and receive a voter registration card and become eligible to vote.

(c) A certificate of voting rights restoration issued pursuant to subsection (a) shall be sufficient proof that the person named on the certificate is no longer disqualified from voting by reason of having been convicted of an infamous crime.

(d) Any person issued a certificate of voting rights restoration pursuant to this section shall submit the certificate to the administrator of elections of the county in which the person is eligible to vote. The administrator of elections shall send the certificate to the coordinator of elections who shall verify that the certificate was issued in compliance with this section. Upon determining that the certificate complies with this section, the coordinator shall notify the appropriate administrator of elections and, after determining that the person is qualified to vote in that county by using the same verification procedure used for any applicant, the administrator shall grant the application for a voter registration card. The administrator shall issue a voter registration card and the card shall be mailed to the applicant in the same manner as provided for any newly issued card.



§ 40-29-204 - Persons never eligible to register and vote.

Notwithstanding this part, the following persons shall never be eligible to register and vote in this state:

(1) Those convicted after July 1, 1986, of the offenses of voter fraud, treason, murder in the first degree, or aggravated rape;

(2) Those convicted after July 1, 1996, but before July 1, 2006, of any of the offenses set out in subdivision (1) or any other degree of murder or rape; and

(3) Those convicted on or after July 1, 2006, of:

(A) Any of the offenses set out in subdivision (1) or (2);

(B) Any other violation of title 39, chapter 16, parts 1, 4 or 5 designated as a felony or any violation containing the same elements and designated as a felony in any other state or federal court; or

(C) Any sexual offense set out in § 40-39-202 or violent sexual offense set out in § 40-39-202 that is designated as a felony or any violation containing the same elements and designated as a felony in any other state or federal court and where the victim of the offense was a minor.



§ 40-29-205 - Certificate of voting rights restoration form.

The coordinator of elections shall prepare a certificate of voting rights restoration form and the written statement explaining the form and the procedure by which a person can apply for a voter registration card and become eligible to vote as required by this part. The coordinator shall be responsible for printing and distributing a sufficient number of the forms to the department of correction, the board of parole and any other authority that may discharge a person to whom this part applies.









Chapter 30 - Post-Conviction Procedure

Part 1 - General Provisions

§ 40-30-101 - Short title.

This part shall be known and may be referred to as the "Post-Conviction Procedure Act."



§ 40-30-102 - When prisoners may petition for post-conviction relief.

(a) Except as provided in subsections (b) and (c), a person in custody under a sentence of a court of this state must petition for post-conviction relief under this part within one (1) year of the date of the final action of the highest state appellate court to which an appeal is taken or, if no appeal is taken, within one (1) year of the date on which the judgment became final, or consideration of the petition shall be barred. The statute of limitations shall not be tolled for any reason, including any tolling or saving provision otherwise available at law or equity. Time is of the essence of the right to file a petition for post-conviction relief or motion to reopen established by this chapter, and the one-year limitations period is an element of the right to file the action and is a condition upon its exercise. Except as specifically provided in subsections (b) and (c), the right to file a petition for post-conviction relief or a motion to reopen under this chapter shall be extinguished upon the expiration of the limitations period.

(b) No court shall have jurisdiction to consider a petition filed after the expiration of the limitations period unless:

(1) The claim in the petition is based upon a final ruling of an appellate court establishing a constitutional right that was not recognized as existing at the time of trial, if retrospective application of that right is required. The petition must be filed within one (1) year of the ruling of the highest state appellate court or the United States supreme court establishing a constitutional right that was not recognized as existing at the time of trial;

(2) The claim in the petition is based upon new scientific evidence establishing that the petitioner is actually innocent of the offense or offenses for which the petitioner was convicted; or

(3) The claim asserted in the petition seeks relief from a sentence that was enhanced because of a previous conviction and the conviction in the case in which the claim is asserted was not a guilty plea with an agreed sentence, and the previous conviction has subsequently been held to be invalid, in which case the petition must be filed within one (1) year of the finality of the ruling holding the previous conviction to be invalid.

(c) This part contemplates the filing of only one (1) petition for post-conviction relief. In no event may more than one (1) petition for post-conviction relief be filed attacking a single judgment. If a prior petition has been filed which was resolved on the merits by a court of competent jurisdiction, any second or subsequent petition shall be summarily dismissed. A petitioner may move to reopen a post-conviction proceeding that has been concluded, under the limited circumstances set out in § 40-30-117.



§ 40-30-103 - Grounds for relief.

Relief under this part shall be granted when the conviction or sentence is void or voidable because of the abridgment of any right guaranteed by the Constitution of Tennessee or the Constitution of the United States.



§ 40-30-104 - Petition.

(a) A post-conviction proceeding is commenced by filing, with the clerk of the court in which the conviction occurred, a written petition naming the state as the respondent. No filing fee shall be charged. Petitions challenging misdemeanor convictions not in a court of record shall be filed in a court of record having criminal jurisdiction in the county in which the conviction was obtained, and the case shall be assigned as set forth in § 40-30-105(b).

(b) The petitioner shall provide all information required by this section. Petitions which are incomplete shall be filed by the clerk, but shall be completed as set forth in an order entered in accordance with § 40-30-106(d).

(c) The petition for post-conviction relief shall be limited to the assertion of claims for relief from the judgment or judgments entered in a single trial or proceeding. If the petitioner desires to obtain relief from judgments entered in separate trials or proceedings, the petitioner must file separate petitions.

(d) The petitioner shall include all claims known to the petitioner for granting post-conviction relief and shall verify under oath that all the claims are included.

(e) The petitioner shall include allegations of fact supporting each claim for relief set forth in the petition and allegations of fact explaining why each ground for relief was not previously presented in any earlier proceeding. The petition and any amended petition shall be verified under oath. Affidavits, records or other evidence available to the petitioner supporting the allegations of the petition may be attached to it.

(f) The petitioner shall provide the name of any attorney licensed to practice law who drafts or has given assistance or advice regarding drafting the petition for post-conviction relief.

(g) Amendments to the petition shall conform substantially to the form for original petitions, except that matters alleged in the original petition need not be repeated.



§ 40-30-105 - Processing of petitions -- Designation of judge.

(a) When in receipt of a petition applying for post-conviction relief, the clerk of the trial court shall forthwith:

(1) Make three (3) copies of the petition;

(2) Docket and file the original petition and its attachments;

(3) Mail one (1) copy of the petition to the attorney general and reporter in Nashville;

(4) Mail or forward one (1) copy of the petition to the district attorney general;

(5) Mail or forward one (1) copy to petitioner's original attorney;

(6) Advise the presiding judge that the petition has been filed; and

(7) Deliver the petition, its attachments, and all available files, records, and correspondence relating to the judgment under attack to the assigned judge for preliminary consideration.

(b) At either the trial proceeding or an appellate proceeding reviewing the proceeding, the presiding judge of the appropriate court shall assign a judge to hear the petition. The issue of competency of counsel may be heard by a judge other than the original hearing judge. If a presiding judge is unable to assign a judge, the chief justice of the supreme court shall designate an appropriate judge to hear the matter.

(c) A petition for habeas corpus may be treated as a petition under this part when the relief and procedure authorized by this part appear adequate and appropriate, notwithstanding anything to the contrary in title 29, chapter 21, or any other statute.



§ 40-30-106 - Preliminary consideration.

(a) The trial judge to whom the case is assigned shall, within thirty (30) days of the filing of the original petition, or a petition amended in accordance with subsection (d), examine it together with all the files, records, transcripts, and correspondence relating to the judgment under attack, and enter an order in accordance with this section or § 40-30-107.

(b) If it plainly appears from the face of the petition, any annexed exhibits or the prior proceedings in the case that the petition was not filed in the court of conviction or within the time set forth in the statute of limitations, or that a prior petition was filed attacking the conviction and was resolved on the merits, the judge shall enter an order dismissing the petition. The order shall state the reason for the dismissal and the facts requiring dismissal. If the petition is dismissed as untimely, the order shall state or the record shall reflect the date of conviction, whether an appeal was taken, the name of each court to which an appeal was taken, the date of the final action by each appellate court, and the date upon which the petition was filed.

(c) If it appears that a post-conviction petition challenging the same conviction is already pending in either the trial court, court of criminal appeals, or supreme court, the judge shall enter an order dismissing the subsequent petition. The order shall state the style of the pending petition and in which court it is pending.

(d) The petition must contain a clear and specific statement of all grounds upon which relief is sought, including full disclosure of the factual basis of those grounds. A bare allegation that a constitutional right has been violated and mere conclusions of law shall not be sufficient to warrant any further proceedings. Failure to state a factual basis for the grounds alleged shall result in immediate dismissal of the petition. If, however, the petition was filed pro se, the judge may enter an order stating that the petitioner must file an amended petition that complies with this section within fifteen (15) days or the petition will be dismissed.

(e) If a petition amended in accordance with subsection (d) is incomplete, the court shall determine whether the petitioner is indigent and in need of counsel. The court may appoint counsel and enter a preliminary order if necessary to secure the filing of a complete petition. Counsel may file an amended petition within thirty (30) days of appointment.

(f) Upon receipt of a petition in proper form, or upon receipt of an amended petition, the court shall examine the allegations of fact in the petition. If the facts alleged, taken as true, fail to show that the petitioner is entitled to relief or fail to show that the claims for relief have not been waived or previously determined, the petition shall be dismissed. The order of dismissal shall set forth the court's conclusions of law.

(g) A ground for relief is waived if the petitioner personally or through an attorney failed to present it for determination in any proceeding before a court of competent jurisdiction in which the ground could have been presented unless:

(1) The claim for relief is based upon a constitutional right not recognized as existing at the time of trial if either the federal or state constitution requires retroactive application of that right; or

(2) The failure to present the ground was the result of state action in violation of the federal or state constitution.

(h) A ground for relief is previously determined if a court of competent jurisdiction has ruled on the merits after a full and fair hearing. A full and fair hearing has occurred where the petitioner is afforded the opportunity to call witnesses and otherwise present evidence, regardless of whether the petitioner actually introduced any evidence.

(i) If the petition is not dismissed pursuant to this rule, the court shall enter a preliminary order as provided in § 40-30-107.



§ 40-30-107 - Preliminary order.

(a) If the petition is not dismissed upon preliminary consideration, the court shall enter a preliminary order.

(b) In all cases, the preliminary order shall direct the following:

(1) If a petitioner not represented by counsel requests counsel and the court is satisfied that the petitioner is indigent as defined in § 40-14-201, the court shall appoint counsel to represent the petitioner.

(2) If counsel is appointed or retained, or the petitioner is proceeding pro se, counsel or the petitioner if proceeding pro se must file an amended petition or a written notice that no amendment will be filed. The amended petition or notice shall be filed within thirty (30) days of the entry of the preliminary order, unless extended for good cause. The written notice, if filed by counsel, shall state that counsel has consulted the petitioner and that the petitioner agrees there is no need to amend the petition. Good cause will not be met by a routine statement that the press of other business prevents the filing of the appropriate pleadings within the designated time.



§ 40-30-108 - Answer or response.

(a) The district attorney general shall represent the state and file an answer or other responsive pleading within thirty (30) days, unless extended for good cause. Good cause will not be met by a routine statement that the press of other business prevents a response within the thirty-day period. Failure by the state to timely respond does not entitle the petitioner to relief under the Post-Conviction Procedure Act.

(b) If the petition does not include the records or transcripts, or parts of records or transcripts that are material to the questions raised therein, the district attorney general is empowered to obtain them at the expense of the state and may file them with the responsive pleading or within a reasonable time thereafter.

(c) The district attorney general has the option to assert by motion to dismiss that:

(1) The petition is barred by the statute of limitations;

(2) The petition was not filed in the court of conviction;

(3) The petition asserts a claim for relief from judgments entered in separate trials or proceedings;

(4) A direct appeal or post-conviction petition attacking the same conviction is currently pending in the trial or appellate courts;

(5) The facts alleged fail to show that the petitioner is entitled to relief; or

(6) The facts alleged fail to establish that the claims for relief have not been waived or previously determined.

(d) The answer shall respond to each of the allegations of the petition and shall assert the affirmative defenses the district attorney general deems appropriate.



§ 40-30-109 - Prehearing procedure.

(a) The court shall review the case after the district attorney general's response is filed. If, on reviewing the petition, the response, files, and records, the court determines conclusively that the petitioner is entitled to no relief, the court shall dismiss the petition. The order of dismissal shall set forth the court's conclusions of law. If the court does not dismiss the petition, the court shall enter an order setting an evidentiary hearing. The order of dismissal or the order setting an evidentiary hearing shall be entered no later than thirty (30) days after the filing of the state's response. The evidentiary hearing shall be within four (4) calendar months of the entry of the court's order. The deadline shall not be extended by agreement, and the deadline may be extended only by order of the court based upon a finding that unforeseeable circumstances render a continuance a manifest necessity. An extension shall not exceed sixty (60) days.

(b) Discovery is not available in a proceeding under this section except as provided under Rule 16 of the Tennessee Rules of Criminal Procedure.

(c) The petitioner may withdraw a petition at any time prior to the hearing without prejudice to any rights to refile, but the withdrawn petition shall not toll the statute of limitations set forth in § 40-30-102.



§ 40-30-110 - Hearing.

(a) The petitioner shall appear and give testimony at the evidentiary hearing if the petition raises substantial questions of fact as to events in which the petitioner participated, unless the petitioner is incarcerated out of state, in which case the trial judge may permit the introduction of an affidavit or deposition of the petitioner and shall permit the state adequate time to file any affidavits or depositions in response the state may wish.

(b) (1) If the petitioner is imprisoned, the warden shall arrange for transportation of the petitioner to and from the court upon proper orders issued by the trial judge.

(2) The sheriff of the county where the proceeding is pending shall have the authority to receive and transport the petitioner to and from the penitentiary and the court, if the court so orders or if for any reason the warden is unable to transport the petitioner. The sheriff shall be entitled to the same costs allowed for the transportation of prisoners as is provided in criminal cases upon the presentation of the account certified by the judge and district attorney general.

(c) Proof upon the petitioner's claim or claims for relief shall be limited to evidence of the allegations of fact in the petition.

(d) All evidentiary hearings shall be recorded.

(e) The Tennessee Rules of Evidence shall apply except as otherwise required in this part.

(f) The petitioner shall have the burden of proving the allegations of fact by clear and convincing evidence. There is a rebuttable presumption that a ground for relief not raised before a court of competent jurisdiction in which the ground could have been presented is waived.



§ 40-30-111 - Final disposition of petitions -- Compliance reports.

(a) If the court finds that there was such a denial or infringement of the rights of the prisoner as to render the judgment void or voidable, including a finding that trial counsel was ineffective on direct appeal, the court shall vacate and set aside the judgment or order a delayed appeal as provided in this part and shall enter an appropriate order and any supplementary orders that may be necessary and proper. Costs shall be taxed as in criminal cases.

(b) Upon the final disposition of every petition, the court shall enter a final order, and except where proceedings for delayed appeal are allowed, shall set forth in the order or a written memorandum of the case all grounds presented, and shall state the findings of fact and conclusions of law with regard to each ground.

(c) Where the petitioner has court-appointed counsel, the court may require petitioner's counsel to file a verified statement of dates and times counsel has consulted with petitioner, and this statement shall become a part of the record.

(d) The court shall rule within sixty (60) days of conclusion of the proof. The deadline shall not be extended by agreement, and the deadline may be extended only by order of the court based upon a finding that unforeseeable circumstances render a continuance a manifest necessity. An extension shall not exceed thirty (30) days. Final disposition of a capital case must be made within one (1) year of the filing of the petition. Copies of all orders extending deadlines in capital cases shall be sent to the administrative office of the courts. The administrative office of the courts shall report annually to the general assembly on the compliance by the courts within the time limits established for capital cases and the reason for noncompliance, if any.

(e) (1) By December 1, 2009, and every December 1 thereafter, the administrative office of the courts shall complete the compliance report required by subsection (d) and submit the report to the chief clerks of the house of representatives and the senate and the chairs of the criminal justice committee of the house of representatives and the judiciary committee of the senate.

(2) The administrative office of the courts, in consultation with the district attorneys general conference, the office of the post-conviction defender and the district public defenders conference, shall review the annual compliance report to determine if the time period for the final disposition of post-conviction petitions in capital cases set out in subsection (d) is a realistic time period for providing a thorough and meaningful review of the claims and making a final disposition of them. If it is determined that the statutory period for final disposition of the petitions is not realistic, the administrative office of the courts shall determine a realistic and attainable time period and submit it to the legislature as provided in subdivision (e)(1).

(3) The review and determination of a realistic time period for the conclusion of post-convictions petitions required by subdivision (e)(2) shall be made by December 1, 2009, and every December 1 thereafter.



§ 40-30-112 - Notice of final judgments by clerk of court.

The clerk of the court shall send a copy of the final judgment to the petitioner, the petitioner's counsel of record, any authority imposing restraint on the petitioner and the attorney general and reporter at Nashville.



§ 40-30-113 - Petitioner unconstitutionally denied appeal -- Procedure.

(a) When the trial judge conducting a hearing pursuant to this part finds that the petitioner was denied the right to an appeal from the original conviction in violation of the Constitution of the United States or the Constitution of Tennessee and that there is an adequate record of the original trial proceeding available for a review, the judge can:

(1) If a transcript was filed, grant a delayed appeal;

(2) If, in the original proceedings, a motion for a new trial was filed and overruled but no transcript was filed, authorize the filing of the transcript in the convicting court; or

(3) If no motion for a new trial was filed in the original proceeding, authorize a motion to be made before the original trial court within thirty (30) days. The motion shall be disposed of by the original trial court as if the motion had been filed under authority of Rule 59 of the Rules of Civil Procedure.

(b) An order granting proceedings for a delayed appeal shall be deemed the final judgment for purposes of review. If either party does appeal, the time limits provided in this section shall be computed from the date the clerk of the trial court receives the order of the appellate court determining the appeal.

(c) The judge of the court which sentenced a prisoner who has sought and obtained relief from that sentence by any procedure in a federal court is likewise empowered to grant the relief provided in this section.



§ 40-30-114 - Reimbursement of expenses of district attorney general -- Duty of attorney general and reporter.

(a) The district attorney general shall be reimbursed for any expenses, including travel, incurred in connection with the preparation and trial of any proceeding under this part. This expense shall be paid by the state and shall not be included in the expense allowance now received by the various district attorneys general.

(b) (1) It is the duty and function of the attorney general and reporter, and the attorney general and reporter's staff, to lend whatever assistance may be necessary to the district attorney general in the trial and disposition of the cases.

(2) In the event an appeal is taken or a delayed appeal in the nature of a writ of error is granted, the attorney general and reporter, and the attorney general and reporter's staff, shall represent the state and prepare and file all necessary briefs in the same manner as now performed in connection with criminal appeals.



§ 40-30-115 - Determination of indigency -- Appointment of counsel and court reporters.

Indigency shall be determined and counsel and court reporters appointed and reimbursed as now provided for criminal and habeas corpus cases by chapter 14, parts 2 and 3 of this title.



§ 40-30-116 - Appeal after final judgment.

The order granting or denying relief under this part shall be deemed a final judgment, and an appeal may be taken to the court of criminal appeals in the manner prescribed by the Tennessee Rules of Appellate Procedure. In capital cases, the appellate court in which the case is pending shall render a decision within nine (9) months of the date of oral argument in the case, if oral argument is conducted. If no oral argument occurs, the court shall render an opinion within nine (9) months after submission of the case to the court for decision. The appellate court shall have thirty (30) days in which to dispose of any petition to rehear which may be filed. If an appellate court finds that it is unable to comply with the deadlines, it shall enter an order setting out the circumstances which render an extension beyond these time limits a necessity. Copies of all the orders shall be sent to the administrative office of the courts. The administrative office of the courts shall report annually to the general assembly on the compliance of the appellate courts with the time limits established in this section.



§ 40-30-117 - Motions to reopen.

(a) A petitioner may file a motion in the trial court to reopen the first post-conviction petition only if the following applies:

(1) The claim in the motion is based upon a final ruling of an appellate court establishing a constitutional right that was not recognized as existing at the time of trial, if retrospective application of that right is required. The motion must be filed within one (1) year of the ruling of the highest state appellate court or the United States supreme court establishing a constitutional right that was not recognized as existing at the time of trial; or

(2) The claim in the motion is based upon new scientific evidence establishing that the petitioner is actually innocent of the offense or offenses for which the petitioner was convicted; or

(3) The claim asserted in the motion seeks relief from a sentence that was enhanced because of a previous conviction and the conviction in the case in which the claim is asserted was not a guilty plea with an agreed sentence, and the previous conviction has subsequently been held to be invalid, in which case the motion must be filed within one (1) year of the finality of the ruling holding the previous conviction to be invalid; and

(4) It appears that the facts underlying the claim, if true, would establish by clear and convincing evidence that the petitioner is entitled to have the conviction set aside or the sentence reduced.

(b) The motion must set out the factual basis underlying its claims and must be supported by affidavit. The factual information set out in the affidavit shall be limited to information which, if offered at an evidentiary hearing, would be admissible through the testimony of the affiant under the rules of evidence. The motion shall be denied unless the factual allegations, if true, meet the requirements of subsection (a). If the court grants the motion, the procedure, relief and appellate provisions of this part shall apply.

(c) If the motion is denied, the petitioner shall have thirty (30) days to file an application in the court of criminal appeals seeking permission to appeal. The application shall be accompanied by copies of all the documents filed by both parties in the trial court and the order denying the motion. The state shall have thirty (30) days to respond. The court of criminal appeals shall not grant the application unless it appears that the trial court abused its discretion in denying the motion. If it determines that the trial court did so abuse its discretion, the court of criminal appeals shall remand the matter to the trial court for further proceedings.



§ 40-30-118 - Promulgation of rules.

The supreme court may promulgate rules of practice and procedure consistent with this part, including rules prescribing the form and contents of the petition, the preparation and filing of the record and assignments of error for simple appeal and for delayed appeal in the nature of a writ of error, and may make petition forms available for use by petitioners. The supreme court shall develop a form which shall be available without cost to a prisoner in the prison and other places of detention, and shall also be available without cost to any potential petitioner in the office of the clerk of any court of record having criminal jurisdiction.



§ 40-30-119 - Bail during new trial or delayed appeal -- Exception.

When a new trial or delayed appeal is granted, release on bail shall be determined by the trial judge as provided by law pending further proceedings. In all other cases, the petitioner shall not be entitled to bail.



§ 40-30-120 - Stays of execution when petitioner is under sentence of death.

(a) When affirming a conviction and sentence of death on direct appeal, the Tennessee supreme court shall contemporaneously set a date for an execution. The date shall be no less than four (4) months from the date of the judgment of the Tennessee supreme court. Upon the filing of a petition for post-conviction relief, the court in which the conviction occurred shall issue a stay of the execution date that shall continue in effect for the duration of any appeals or until the post-conviction action is otherwise final. The execution date shall not be stayed prior to the filing of a petition for post-conviction relief except upon a showing by the petitioner of the petitioner's inability to file a petition prior to the execution date and that the inability is justified by extraordinary circumstances beyond the petitioner's control.

(b) Where the petitioner is under a sentence of death and the petition is not the first petition under this part attacking that judgment, or a motion to reopen has been filed, no court may stay the execution unless a court of competent jurisdiction first finds that a motion to reopen that meets the requirements set out in § 40-30-117 has been granted.

(c) The mere satisfaction of the requirements of subsection (b) shall not automatically result in a stay. In order to obtain a stay, an applicant must show that upon the court's consideration of the petition there is a significant possibility that the death sentence will be invalidated and that there is a significant possibility that the death sentence will be carried out before consideration of the petition is concluded.

(d) Any motion for stay pending consideration of the post-conviction petition must be presented first to the court where the petition is filed. The decision of the court shall be reviewable by the court of criminal appeals upon the filing of a motion for review. Either party may seek review. The lower court's determination shall not be set aside unless the movant demonstrates an abuse of discretion. The action of the court of criminal appeals shall likewise be reviewable upon the filing of a motion for review in the Tennessee supreme court. Either party may seek review. The determination of the court of criminal appeals shall not be set aside unless the movant demonstrates an abuse of discretion.

(e) Each motion for stay, or motion for review, shall be filed in writing with the clerk of the court to whom the motion is directed. The clerk shall immediately refer the matter to the court. Each motion shall be served upon opposing counsel in the most expeditious manner practicable. The motion shall recite that opposing counsel has been served and in what manner. Oral requests directed to a judge are prohibited unless, owing to emergency circumstances, the filing of a written motion is impractical. In that event, counsel initiating the contact shall orally notify opposing counsel prior to the contact.

(f) Motions for review may be acted upon by a single judge of the appellate court. The judge may, in lieu thereof, refer the motion to the court. In the court of criminal appeals, the reference will be to a three (3) judge panel of the court in the grand division where the motion is filed. Review shall be made promptly within five (5) days or within a shorter period as necessary to preclude the issue from becoming moot, whether by a single judge or by the court. Oral argument shall not be permitted unless the court otherwise directs. Opposing counsel shall have a right to file a written response to the motion within three (3) days of the service of the motion. If time does not permit the filing of a written response, the court shall ascertain the position of opposing counsel by other means which may include a telephone conference. The court may consider the last-minute nature of an application to stay execution by resolving against the petitioner any doubts and uncertainties as to the sufficiency of the petitioner's submission.



§ 40-30-121 - Priority.

Post-conviction cases where the petitioner is under the death sentence shall be given priority over all other matters in docketing by the courts having trial and appellate jurisdiction of the cases.



§ 40-30-122 - Interpretation.

For purposes of this part, a new rule of constitutional criminal law is announced if the result is not dictated by precedent existing at the time the petitioner's conviction became final and application of the rule was susceptible to debate among reasonable minds. A new rule of constitutional criminal law shall not be applied retroactively in a post-conviction proceeding unless the new rule places primary, private individual conduct beyond the power of the criminal law-making authority to proscribe or requires the observance of fairness safeguards that are implicit in the concept of ordered liberty.






Part 2 - Post-Conviction Defender Oversight Commission Act of 2011

§ 40-30-201 - Short title.

This part shall be known and may be cited as the "Post-Conviction Defender Oversight Commission Act of 2011."



§ 40-30-202 - Commission created -- Role.

(a) On July 1, 2011, the post-conviction defender oversight commission is created. This part also creates the office of post-conviction defender to provide for the representation of any person convicted and sentenced to death in this state who is unable to secure counsel due to indigence, and that legal proceedings to challenge that conviction and sentence may be commenced in a timely manner and so as to assure the people of this state that the judgments of its courts may be regarded with the finality to which they are entitled in the interests of justice. The operation of the post-conviction defender oversight commission and office of post-conviction defender shall be consistent with professional standards and shall not compromise independent professional judgment or create a professional or institutional conflict of interest, appearance of impropriety, breach of attorney-client confidence or secret or other violation of the Tennessee Rules of Professional Conduct or the Tennessee Code of Judicial Conduct.

(b) The post-conviction defender oversight commission shall be strictly administrative in nature and shall oversee budget, staffing and caseload concerns. In order to avoid possible conflicts, relating to cases assigned to the post-conviction defender's office, no member of the commission shall advise, consult or otherwise directly assist the post-conviction defender or the post-conviction defender's staff in providing legal representation in such cases.



§ 40-30-203 - Establishment -- Composition.

(a) On July 1, 2011, there is created a post-conviction defender oversight commission. The members of the commission appointed under this section shall have a commitment to the constitutional rights of all individuals. In making these appointments, the appointing authorities shall strive to ensure that the membership of the commission appropriately reflects the racial and geographic diversity of the state. Members of the commission are not required to be attorneys, but any member who is an attorney may not be a current district attorney general or assistant district attorney general, a current public defender or assistant public defender, or a sitting judge. The commission is composed of the following nine (9) members:

(1) Three (3) members appointed by the governor;

(2) Three (3) members appointed by the speaker of the senate; and

(3) Three (3) members appointed by the speaker of the house of representatives.

(b) The term of office of each member of the commission is four (4) years. A vacancy occurring among the members of the commission before the expiration of a term shall be filled in the same manner as the original appointments. An appointment to fill a vacancy occurring before the expiration of a term is for the remainder of the unexpired term.

(c) To stagger the terms of the commission members, the initial term shall be as follows:

(1) The initial term of the members appointed by the governor shall be two (2) years;

(2) The initial term of the members appointed by the speaker of the senate shall be three (3) years; and

(3) The initial term of the members appointed by the speaker of the house of representatives shall be four (4) years.



§ 40-30-204 - Chair -- Meetings -- Duties.

(a) The members of the commission shall designate one (1) member of the commission as chair.

(b) Meetings of the commission may be held upon reasonable notice to the commission members by the chair of the commission and shall be in compliance with title 8, chapter 44.

(c) The commission shall appoint a qualified attorney to the office of post-conviction defender.

(d) The commission shall prepare an annual budget for the office of the post-conviction defender, administer the funds made available to the office, and oversee the expenditure of the funds.



§ 40-30-205 - Post-conviction defender.

(a) There is created the office of the post-conviction defender.

(b) The post-conviction defender shall be appointed by the post-conviction defender oversight commission, as provided for in § 40-30-204.

(c) The post-conviction defender shall be an attorney in good standing with the Tennessee supreme court and shall possess a demonstrated experience in the litigation of capital crimes.

(d) The post-conviction defender shall serve a term of four (4) years.

(e) Vacancies in the office of post-conviction defender shall be filled in the same manner as appointment.

(f) The principal office of the post-conviction defender shall be located in Nashville. The post-conviction defender may establish branch offices as may, in the discretion of the post-conviction defender, be warranted to fulfill statutory duties as provided in this part.

(g) The exclusive function of the post-conviction defender's office shall be to provide legal representation to persons convicted of capital offenses. The post-conviction defender's office including the members of the post-conviction defender's oversight commission shall not lobby any entity, organization, or legislative body to urge either the abolition or retention of the death penalty. However, the office may respond to inquiries of the general assembly, the judiciary and the executive branch.

(h) In the event the post-conviction defender provides direct representation to persons on direct appeal of a conviction, the post-conviction defender's office shall be prohibited from providing representation to those persons in any collateral proceeding.



§ 40-30-206 - Duties.

(a) It is the primary responsibility of the post-conviction defender to represent, without additional compensation, any person convicted and sentenced to death in this state who is without counsel and who is unable to secure counsel due to indigency or determined by a state court with competent jurisdiction to be indigent, for the purpose of instituting and prosecuting collateral actions challenging the legality of the judgment and sentence imposed against that person in state court, and who the court determines requires the appointment of counsel.

(b) Under limited circumstance where the post-conviction defender determines that it is in the interest of justice, the post-conviction defender may represent, without additional compensation, any person on a direct appellate review of the conviction of a capital crime if that person is without counsel and is unable to secure counsel due to indigency, or is determined by a state court with competent jurisdiction to be indigent and where that state court has determined competent counsel is unavailable.

(c) The post-conviction defender shall represent, without additional compensation, any person convicted and sentenced to death in this state who is without counsel and who is unable to secure counsel due to that person's indigency or is determined by a state court of competent jurisdiction to be indigent for the purpose of instituting and prosecuting collateral actions challenging the legality of the judgment and sentence imposed against the person in the federal courts in this state, the United States court of appeals for the sixth circuit, and the United States supreme court, only to the extent that compensation for representation and reimbursement for expenses is provided by 18 U.S.C. § 3006A or any other non-state funded source.

(d) The post-conviction defender shall also:

(1) Maintain a clearinghouse of materials and a repository of briefs prepared by the post-conviction defender to be made available to public defenders and private counsel who represent indigents charged with or convicted of capital crimes;

(2) Provide continuing legal education training to public defenders, assistant post-conviction defenders and to private counsel representing indigents in capital cases, as resources are available;

(3) Provide consulting services to all attorneys representing defendants in capital cases on a non-case-specific basis; and

(4) Recruit qualified members of the private bar who are willing to provide representation in state death penalty proceedings.

(e) Where the post-conviction defender determines that it is in the interest of justice, the post-conviction defender may represent, without additional compensation, a death sentenced inmate, who, at the completion of both state post-conviction proceedings and federal collateral review, remains under a sentence of death, if the individual is presently represented by the post-conviction defender or if the individual is not currently represented by the post-conviction defender but is unable to secure counsel due to indigency, during clemency proceedings before the Tennessee board of parole and the governor and in proceedings to determine whether the death sentenced inmate is competent to be executed.



§ 40-30-207 - Conflict of interest and substitute counsel.

If at any time during the representation of two (2) or more indigent persons, the post-conviction defender determines that the interests of those persons are so adverse or hostile that they cannot all be counseled by the post-conviction defender or the post-conviction defender's staff without conflict of interest, the court in which the proceeding is pending shall, upon application therefor by the post-conviction defender, appoint one (1) or more qualified attorneys to represent the persons.



§ 40-30-208 - Appointment of assistants and other staff -- Method of payments.

The post-conviction defender is authorized to appoint, employ, and establish, in the numbers as the post-conviction defender determines, full-time assistant post-conviction defenders, investigators, and other clerical and support personnel who shall be paid from funds appropriated for that purpose.



§ 40-30-209 - Salary.

(a) The post-conviction defender shall be paid a salary equal to the amount established by law for district public defenders.

(b) Full-time assistant post-conviction defenders shall be compensated in an amount set by the post-conviction defender in compliance with the assistant public defender's pay schedule and shall be paid from funds appropriated for that purpose.

(c) All payments of the salary of the post-conviction defender and employees of the office and payments for other necessary expenses of the office from state funds appropriated therefor shall be considered as being for a valid public purpose.

(d) Notwithstanding any law to the contrary, any limitations on compensation and step increases that apply to district public defenders and assistant public defenders for the period of time beginning from June 16, 2003, to June 30, 2004, and June 25, 2009, to June 30, 2010, shall also apply to post-conviction defenders and assistant post-conviction defenders. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to the pay schedule prescribed in this section shall not include time of service between July 1, 2003, and June 30, 2004, and between July 1, 2009, and June 30, 2010.



§ 40-30-210 - Records and reports.

The post-conviction defender shall keep appropriate records and make annual reports concerning caseload, funding, staffing, and salaries to the post-conviction defender oversight commission; provided, however, that the post-conviction defender and the defender's staff shall not discuss specific details about any case with the members of the commission.






Part 3 - Post-Conviction DNA Analysis Act of 2001

§ 40-30-301 - Short title.

This part shall be known and may be cited as the "Post-Conviction DNA Analysis Act of 2001."



§ 40-30-302 - "DNA analysis" defined.

As used in this part, unless the context otherwise requires, "DNA analysis" means the process through which deoxyribonucleic acid (DNA) in a human biological specimen is analyzed and compared with DNA from another biological specimen for identification purposes.



§ 40-30-303 - Petition requesting analysis.

Notwithstanding part 1 of this chapter, or any other provision of law governing post-conviction relief to the contrary, a person convicted of and sentenced for the commission of first degree murder, second degree murder, aggravated rape, rape, aggravated sexual battery or rape of a child, the attempted commission of any of these offenses, any lesser included offense of these offenses, or, at the direction of the trial judge, any other offense, may at any time, file a petition requesting the forensic DNA analysis of any evidence that is in the possession or control of the prosecution, law enforcement, laboratory, or court, and that is related to the investigation or prosecution that resulted in the judgment of conviction and that may contain biological evidence.



§ 40-30-304 - Court order if probable that exculpatory results would not have resulted in prosecution or conviction.

After notice to the prosecution and an opportunity to respond, the court shall order DNA analysis if it finds that:

(1) A reasonable probability exists that the petitioner would not have been prosecuted or convicted if exculpatory results had been obtained through DNA analysis;

(2) The evidence is still in existence and in such a condition that DNA analysis may be conducted;

(3) The evidence was never previously subjected to DNA analysis or was not subjected to the analysis that is now requested which could resolve an issue not resolved by previous analysis; and

(4) The application for analysis is made for the purpose of demonstrating innocence and not to unreasonably delay the execution of sentence or administration of justice.



§ 40-30-305 - Court order if probable that results would have resulted in a more favorable verdict or sentence.

After notice to the prosecution and an opportunity to respond, the court may order DNA analysis if it finds that:

(1) A reasonable probability exists that analysis of the evidence will produce DNA results that would have rendered the petitioner's verdict or sentence more favorable if the results had been available at the proceeding leading to the judgment of conviction;

(2) The evidence is still in existence and in such a condition that DNA analysis may be conducted;

(3) The evidence was never previously subjected to DNA analysis, or was not subjected to the analysis that is now requested which could resolve an issue not resolved by previous analysis; and

(4) The application for analysis is made for the purpose of demonstrating innocence and not to unreasonably delay the execution of sentence or administration of justice.



§ 40-30-306 - Payment for analysis.

In the case of an order issued pursuant to § 40-30-304, the court shall order the analysis and payment, if necessary. In the case of an order under § 40-30-305, the court may require the petitioner to pay for the analysis.



§ 40-30-307 - Appointment of counsel for indigents.

The court may, at any time during proceedings instituted under this part, appoint counsel for an indigent petitioner.



§ 40-30-308 - Court order for production of laboratory reports, underlying data and notes.

If evidence has previously been subjected to DNA analysis by either the prosecution or defense, the court may order the prosecution or defense to provide all parties and the court with access to the laboratory reports prepared in connection with the DNA analysis, as well as the underlying data and laboratory notes. If any DNA or other biological evidence analysis was previously conducted by either the prosecution or defense without knowledge of the other party, the analysis shall be revealed in the motion for analysis or response, if any. If the court orders DNA analysis in connection with a proceeding brought under this part, the court shall order the production of any laboratory reports prepared in connection with the DNA analysis and may, in its discretion, order production of the underlying data and laboratory notes.



§ 40-30-309 - Preservation of evidence during pendency of proceeding -- Sanctions.

When the petition is not summarily dismissed, the court shall order that all evidence in the possession of the prosecution, law enforcement, laboratory, or the court that could be subjected to DNA analysis must be preserved during the pendency of the proceeding. The intentional destruction of evidence after such an order may result in appropriate sanctions, including criminal contempt for a knowing violation.



§ 40-30-310 - Laboratory standards.

If the court orders analysis, it shall select a laboratory that meets the standards adopted pursuant to the DNA Identification Act of 1994, 42 U.S.C. § 14131 et seq.



§ 40-30-311 - Orders in discretion of court.

The court may, in its discretion, make such other orders as may be appropriate.



§ 40-30-312 - Analysis results -- Dismissal of petition -- Order for hearing.

If the results of the post-conviction DNA analysis are not favorable to the petitioner, the court shall dismiss the petition, and make further orders as may be appropriate. If the results of the post-conviction DNA analysis are favorable, the court shall order a hearing, notwithstanding any provisions of law or rule of court that would bar the hearing as untimely, and thereafter make orders as are required or permitted by the rules of criminal procedure or part 1 of this chapter.



§ 40-30-313 - Payment for analysis.

If an order is issued requiring a DNA analysis be paid on behalf of a petitioner pursuant to this part, then the payment shall be made from funding provided for indigent defendants' counsel as set forth within the annual appropriations act. The payment shall be made only after receipt by the administrative director of the courts of a certified copy of the order and only upon receipt of a bill from the laboratory that conducted the analysis. The bill shall set forth the name of the petitioner, the date the analysis was performed, the amount of the bill, and the name and address of the laboratory to which payment is to be made.









Chapter 31 - Interstate Compact on Detainers

§ 40-31-101 - Enactment of agreement -- Text.

The agreement on detainers is hereby enacted into law and entered into by this state with all other jurisdictions legally joining therein in the form substantially as follows:

The contracting states solemnly agree that:

ARTICLE I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

ARTICLE II

As used in this agreement:

(a) "Receiving state" means a state in which trial is to be had on an indictment, information or complaint pursuant to article III or article IV hereof;

(b) "Sending state" means a state in which a prisoner is incarcerated at the time that the prisoner initiates a request for final disposition pursuant to article III hereof or at the time that a request for custody or availability is initiated pursuant to article IV hereof; and

(c) "State" means a state of the United States, the United States, a territory or possession of the United States, the District of Columbia, and the commonwealth of Puerto Rico.

ARTICLE III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, the person shall be brought to trial within one hundred eighty (180) days after having caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of the person's imprisonment and request for a final disposition to be made of the indictment, information or complaint; provided, that for good cause shown in open court, the prisoner or the prisoner's counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good and honor time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of the prisoner, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform the prisoner of the source and contents of any detainer lodged against the prisoner and shall also inform the prisoner of the right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon the prisoner, after completion of the term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of the prisoner's body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to the prisoner's execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

ARTICLE IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom the appropriate officer has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with article V (a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided, that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request. Provided, further, that there shall be a period of thirty (30) days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon the motion of the governor of the sending state or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good and honor time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. These authorities in the sending state simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceedings made possible by this article, trial shall be commenced within one hundred twenty (120) days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or the prisoner's counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this article shall be construed to deprive any prisoner of any right which the prisoner may have to contest the legality of the prisoner's delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to article V (e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

ARTICLE V

(a) In response to a request made under article III or article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of such person's authority to act for the state into whose temporary custody the prisoner is being given; and

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of such person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in article III or article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one (1) or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for attendance at court and while being transported to or from any place at which the prisoner's presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good and honor time shall be earned by the prisoner only if and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one (1) or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner as in the case of other criminal prosecution costs. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves.

ARTICLE VI

(a) In determining the duration and expiration dates of the time periods provided in articles III and IV of this agreement, the running of such time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

ARTICLE VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

ARTICLE VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

ARTICLE IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 40-31-102 - "Appropriate court" defined.

"Appropriate court," as used in the agreement on detainers, with reference to the courts of this state, means a court of record with criminal jurisdiction.



§ 40-31-103 - Enforcement of agreement -- Cooperation with party states.

All courts, departments, agencies, officers and employees of this state and its political subdivisions are hereby directed to enforce the agreement on detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.



§ 40-31-104 - Escape from temporary custody.

Any prisoner released to temporary custody under the provisions of the agreement on detainers from a place of imprisonment in Tennessee who shall escape or attempt to escape from the temporary custody, whether within or without the borders of this state, shall be dealt with in the same manner as if the escape or attempt to escape were from the original place of imprisonment.



§ 40-31-105 - Surrender of prisoner mandatory.

It is lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this state to give over the person of any inmate of the penal or correctional institution whenever so required by the operation of the agreement on detainer.



§ 40-31-107 - Central administrator and information agent -- Designation -- Report.

(a) The governor is empowered to designate the officer who will serve as central administrator of, and information agent for, the agreement on detainers, pursuant to article VII of § 40-31-101.

(b) The officer designated shall make a written report to the speakers of the senate and the house of representatives, and the chairs of the judiciary committee of the senate and the criminal justice committee of the house of representatives, at least once each year. This report shall be made no later than February 1. The report shall advise the speakers and committee chairs on the number of participants in the compact.



§ 40-31-108 - Distribution of copies of enactment.

Copies of this chapter shall, upon its approval, be transmitted to the governor of each state, the attorney general and the administrator of general services of the United States, and the council of state governments.






Chapter 32 - Destruction of Records Upon Dismissal or Acquittal

§ 40-32-101 - Destruction or release of records.

(a) (1) (A) All public records of a person who has been charged with a misdemeanor or a felony shall, upon petition by that person to the court having jurisdiction in the previous action, be removed and destroyed without cost to the person, if:

(i) The charge has been dismissed;

(ii) A no true bill was returned by a grand jury; or

(iii) The person was arrested and released without being charged.

(B) A person applying for the expunction of records because the charge or warrant was dismissed in any court as a result of the successful completion of a pretrial diversion program pursuant to §§ 40-15-102 -- 40-15-107, shall be charged the appropriate court clerk's fee pursuant to § 8-21-401 for destroying such records.

(C) [Deleted by 2012 amendment.]

(D) Notwithstanding subdivision (a)(1)(B) or (a)(6), the records of a person who successfully completes a pretrial diversion program pursuant to §§ 40-15-102 -- 40-15-107, or a judicial diversion program pursuant to § 40-35-313, shall not be expunged pursuant to this section, if the offense for which the person was diverted was a sexual offense as defined by § 40-39-202, or a violent sexual offense as defined by § 40-39-202.

(E) Except as provided in subsection (j), a person is not entitled to the expunction of such person's records if:

(i) The person is charged with an offense, is not convicted of the charged offense, but is convicted of an offense relating to the same criminal conduct or episode as the charged offense, including a lesser included offense; provided, however, any moving or nonmoving traffic offense shall not be considered an offense as used in this subdivision (a)(1)(E); or

(ii) The person is charged with multiple offenses or multiple counts in a single indictment and is convicted of:

(a) One (1) or more of the charged offenses or counts in the indictment; or

(b) An offense relating to the same criminal conduct or episode as one (1) of the offenses charged in the indictment, including a lesser included offense.

(F) Upon a verdict of not guilty being returned, whether by a judge following a bench trial or by a jury, on all charges for which the defendant was accused, the judge shall inquire of the person acquitted whether such person requests that all public records associated with the charges for which such person was acquitted be removed and destroyed without cost to the person and without the requirement that the person petition for destruction of such records. If the person requests that the public records related to such charges be removed and destroyed, the court shall so order. If the person acquitted does not request that such records be destroyed at the time the judge inquires pursuant to this subdivision (a)(1)(F), but subsequently requests that such records be destroyed, the person shall be required to follow the petition procedure set out in this section.

(2) All public records of a person required to post bond under § 38-3-109 or § 38-4-106 [repealed] shall be removed and destroyed as required by this chapter upon the expiration of any bond required, if no surety on the bond is required to fulfill the obligations of the bond.

(3) Upon petition by a defendant in the court that entered a nolle prosequi in the defendant's case, the court shall order all public records expunged.

(4) For purposes of this section, "court" includes any court exercising juvenile jurisdiction.

(5) All public records concerning an order of protection authorized by title 36, chapter 3, part 6, which was successfully defended and denied by the court following a hearing conducted pursuant to § 36-3-605, shall, upon petition by that person to the court denying the order, be removed and destroyed without cost to the person.

(6) Except as provided in subsection (f), it is the intent of this section that a person is entitled to the expunction of public records in a criminal case only if the person successfully completes a pretrial diversion program pursuant to §§ 40-15-102 -- 40-15-107 or a judicial diversion program pursuant to § 40-35-313, the charges against such person are dismissed, or the person is entitled to have all public records removed and destroyed by reason of one (1) of the results specified in this section.

(b) (1) "Public records," for the purpose of expunction only, does not include arrest histories, investigative reports, intelligence information of law enforcement agencies, or files of district attorneys general that are maintained as confidential records for law enforcement purposes and are not open for inspection by members of the public and shall also not include records of the department of children's services or department of human services that are confidential under state or federal law and that are required to be maintained by state or federal law for audit or other purposes. Whenever an order of expunction issues under this section directed to the department of children's services or department of human services, the department shall notify the defendant if there are records required to be maintained as directed above and the basis therefor. The department shall delete identifying information in these records whenever permitted by state or federal law. These records are to be expunged whenever their maintenance is no longer required by state or federal law.

(2) "Public records", for the purpose of expunction only, does not include appellate court records or appellate court opinions.

(c) (1) Release of confidential records or information contained therein other than to law enforcement agencies for law enforcement purposes shall be a Class A misdemeanor.

(2) This section shall not be construed to deny access to any record to the comptroller of the treasury or the comptroller of the treasury's agent for purposes of audit investigation; the comptroller of the treasury or the comptroller of the treasury's agent having this access shall protect the confidential nature of the records that are not otherwise public under other statutes.

(3) Release of arrest histories of a defendant or potential witness in a criminal proceeding to an attorney of record in the proceeding shall be made to the attorney upon request.

(d) (1) Any court ordering the expunction of a person's public records of a criminal offense, including orders issued as a result of the successful completion of a diversion program pursuant to §§ 40-15-105 and 40-15-106 or judicial diversion program, shall send or cause to be sent a copy of the expunction order to the Tennessee bureau of investigation within thirty (30) days from the date of the expunction order for entry into its expunged offender and pretrial diversion database. The order shall contain the name of the person seeking expunction, the person's date of birth and social security number, the offense that was dismissed, the date and cause of the dismissal and the date the order of expunction is entered.

(2) (A) Beginning July 1, 2012, defendant petitioning a court for expunction of records because the charge against the person was dismissed as a result of the successful completion of a diversion program pursuant to §§ 40-15-102 -- 40-15-106 shall be assessed a three-hundred-fifty-dollar ($ 350) fee. The fee shall be transmitted by the clerk of the court for deposit in a special fund and shall be used by the bureau for the following purposes:

(i) Employing personnel;

(ii) Purchasing equipment and supplies;

(iii) Funding education, training and development of employees;

(iv) Maintaining the expunged criminal offender and pretrial diversion database;

(v) Computer system support;

(vi) Maintenance expenses; and

(vii) Any other purpose to allow the bureau's business to be done in a more efficient manner.

(B) The moneys received in the fund shall be invested for the benefit of the fund by the state treasurer pursuant to § 9-4-603. Amounts in the fund shall not revert to the general fund of the state, but shall together with interest income credited to the fund remain available for expenditure in subsequent fiscal years.

(C) The three-hundred-fifty-dollar ($350) fee under subdivision (d)(2)(A) shall not apply to any case where there has been an acquittal, nolle prosequi, or dismissal for failure to prosecute or where the law does not require a copy of the expunction order be sent to the Tennessee bureau of investigation.

(e) It is the intent of the general assembly that no fee ever be charged a person who is petitioning a court for expunction of records because:

(1) The charge against the person was dismissed for a reason other than the successful completion of a diversion program pursuant to §§ 40-15-102 -- 40-15-106 or § 40-35-313;

(2) A no true bill was returned by a grand jury;

(3) A verdict of not guilty was returned, whether by the judge following a bench trial or by a jury; or

(4) The person was arrested and released without being charged.

(f) (1) All public records of a person who has been charged and convicted with a misdemeanor or felony while protesting or challenging a state law or municipal ordinance whose purpose was to maintain or enforce racial segregation or racial discrimination shall, upon petition by that person to the court having jurisdiction in the previous action, be removed and destroyed without cost to the person, if:

(A) The charge has been dismissed;

(B) A no true bill was returned by a grand jury;

(C) A verdict of not guilty was returned, whether by the judge following a bench trial or by a jury;

(D) The person was arrested and released, without being charged; or

(E) (i) Thirty-seven (37) years or more have elapsed since the date of conviction for the offense being expunged and the petitioner has not been convicted of any other offense, excluding minor traffic violations, during that period of time;

(ii) Any period of supervision due to conviction has been completed;

(iii) The offense was a misdemeanor, Class C, D or E felony not otherwise excluded pursuant to subdivision (f)(1)(E)(iv), or, if committed prior to November 1, 1989, would be an included Class C, D, or E felony if committed after November 1, 1989;

(iv) The offense was not a Class A or Class B felony or a Class C felony described in § 40-15-105(a)(1)(B)(iii), a sexual offense described in § 40-15-105(a)(1)(B)(ii), or an offense prohibited by title 55, chapter 10, part 4, vehicular assault as prohibited by § 39-13-106, or if committed prior to November 1, 1989, would not be an excluded offense if committed after November 1, 1989; and

(v) The district attorney general is served a copy of the petition for expunction by certified mail, return receipt requested, and the district attorney general does not file an objection with the court within twenty (20) calendar days of receipt of the petition.

(2) All public records of a person required to post bond under § 38-3-109 shall be removed and destroyed as required by this section upon the expiration of any bond required, if no surety on the bond is required to fulfill the obligations of the bond.

(3) Upon petition by a defendant in the court that entered a nolle prosequi in the defendant's case, the court shall order all public records expunged.

(4) For purposes of this subsection (f), "court" includes any court exercising juvenile jurisdiction.

(5) If the person charged or convicted is deceased, the petition may be filed by a person who is able to establish legal authority to act on the behalf of the deceased person.

(6) Notwithstanding any law to the contrary, upon request of the petitioner, records or documents subject to the destruction requirement of this subsection (f) that are utilized exclusively for education purposes and are displayed in public museums, libraries, and buildings are exempt from the destruction requirement.

(g) (1) For purpose of this subsection (g), "eligible petitioner" means:

(A) A person who was convicted of one of the following Class E felonies and sentenced to imprisonment for a term of three (3) years or less for an offense committed on or after November 1, 1989:

(i) Section 39-11-411 -- Accessory after the fact;

(ii) Section 39-13-306 -- Custodial interference where person not voluntarily returned by defendant;

(iii) Section 39-13-604(c)(2) -- Knowing dissemination of illegally recorded cellular communication;

(iv) Section 39-14-105(a)(2) -- Theft ($501-$999);

(v) Section 39-14-114(c) -- Forgery (up to $1,000);

(vi) Section 39-14-115 -- Criminal simulation (up to $1,000);

(vii) Section 39-14-116(c) -- Hindering secured creditors;

(viii) Section 39-14-117(b) -- Fraud in insolvency;

(ix) Section 39-14-118 -- Fraudulent use of credit card or debit card ($501-$999);

(x) Section 39-14-121 -- Worthless checks ($501-$999);

(xi) Section 39-14-130 -- Destruction of valuable papers ($501-$999);

(xii) Section 39-14-131 -- Destruction or concealment of will;

(xiii) Section 39-14-133 -- Fraudulent or false insurance claim ($501-$999);

(xiv) Section 39-14-137(b) -- Fraudulent qualifying for set aside programs ($501-$999);

(xv) Section 39-14-138 -- Theft of trade secrets ($501-$999);

(xvi) Section 39-14-139 -- Sale of recorded live performances without consent ($501-$999);

(xvii) Section 39-14-143 -- Unauthorized solicitation for police, judicial or safety associations;

(xviii) Section 39-14-147(f) -- Fraudulent transfer of motor vehicle with value of less than $20,000;

(xix) Section 39-14-149 -- Communication theft ($501-$999 (fine only));

(xx) Section 39-14-153 -- Home improvement fraud ($500-$1,000);

(xxi) Section 39-14-402 -- Burglary of an auto;

(xxii) Section 39-14-408 -- Vandalism ($501-$999);

(xxiii) Section 39-14-411 -- Utility service interruption or property damage;

(xxiv) Section 39-14-505 -- Aggravated criminal littering (2nd and 3rd offenses involving certain weight or volume);

(xxv) Section 39-14-602 -- Violation of Tennessee Personal and Commercial Computer Act ($501-$999);

(xxvi) Section 39-14-603 -- Unsolicited bulk electronic mail ($500-$999);

(xxvii) Section 39-16-201 -- Taking telecommunication device into penal institution;

(xxviii) Section 39-16-302 -- Impersonation of licensed professional;

(xxix) Section 39-16-603 -- Evading arrest in motor vehicle where no risk to bystanders;

(xxx) Section 39-16-609(e) -- Failure to appear (felony);

(xxxi) Section 39-17-106 -- Gifts of adulterated candy or food;

(xxxii) Section 39-17-417(f) -- Manufacture, delivery, sale or possession of Schedule V drug (fine not greater than $5,000);

(xxxiii) Section 39-17-417(g)(1) -- Manufacture, delivery, sale or possession of not less than 1/2 ounce and not more than 10 pounds of Schedule VI drug marijuana (fine not greater than $2,500);

(xxxiv) Section 39-17-417(h) -- Manufacture, delivery, sale or possession of Schedule VII drug (fine not greater than $1,000);

(xxxv) Section 39-17-418(e) -- Simple possession or casual exchange (3rd offense);

(xxxvi) Section 39-17-422(c) -- Selling glue for unlawful purpose;

(xxxvii) Section 39-17-423(c) -- Counterfeit controlled substance;

(xxxviii) Section 39-17-425(b)(1), (2), (3) -- Unlawful drug paraphernalia uses and activities;

(B) Except as provided in this subdivision (g)(1)(B), a person who was convicted of a misdemeanor offense committed on or after November 1, 1989. Misdemeanors excluded from consideration are:

(i) Section 39-13-101(a)(1) and (2) -- Assault;

(ii) Section 39-13-102 -- Aggravated assault of public employee;

(iii) Section 39-13-111 -- Domestic assault;

(iv) Section 39-13-113(g) -- Violation of protective or restraining order;

(v) Section 39-13-113(h) -- Possession of firearm while order of protection in effect;

(vi) Section 39-13-511 -- Public indecency 3rd or subsequent offense;

(vii) Section 39-13-511 -- Indecent exposure (victim under 13 years of age) or by person in penal institution exposing to a guard;

(viii) Section 39-13-526(b)(1) and (2) -- Violation of community supervision by sex offender not constituting offense or constituting misdemeanor;

(ix) Section 39-13-528 -- Soliciting minor to engage in Class E sexual offense;

(x) Section 39-13-533 -- Unlawful sexual contact by authority figure;

(xi) Section 39-14-118 -- Fraudulent use of credit/debit card (up to $500);

(xii) Section 39-14-304 -- Reckless burning;

(xiii) Section 39-14-406 -- Aggravated criminal trespass of a habitation, hospital, or on the campus of any public or private school, or on railroad property;

(xiv) Section 39-15-201(b)(3) -- Coercion -- abortion;

(xv) Section 39-15-210 -- Third or subsequent violation of Child Rape Protection Act of 2006;

(xvi) Section 39-15-401(a) -- Child abuse (where child is between ages 7-17);

(xvii) Section 39-15-401(b) -- Child neglect and endangerment (where child is between ages 7-13);

(xviii) Section 39-15-404 -- Enticing a child to purchase intoxicating liquor - purchasing alcoholic beverage for child;

(xix) Section 39-15-404 -- Allowing person ages 18-21 to consume alcohol on person's premises;

(xx) Section 39-15-414 -- Harboring or hiding a runaway child;

(xxi) Section 39-17-315 -- Stalking;

(xxii) Section 39-17-431 -- Unlawful dispensing of immediate methamphetamine precursor, sale of meth precursor to person on methamphetamine registry or purchase by someone on registry, possess meth precursor with intent to sell to another for unlawful use, purchase meth precursor for another for unlawful use, purchase meth precursor at different times and places to circumvent limits, and use false ID to purchase meth precursor for purpose of circumventing limits;

(xxiii) Section 39-17-437 -- Using substance or device to falsify drug test results and selling synthetic urine;

(xxiv) Section 39-17-438 -- Possession of the hallucinogenic plant Salvia Divinorum or the synthetic cannabinoids;

(xxv) Section 39-17-452 -- Sale or possession of synthetic derivatives or analogues of methcathinone;

(xxvi) Section 39-17-902(a) -- Importing, preparing, distributing, processing, or appearing in obscene material or Class A misdemeanors;

(xxvii) Section 39-17-907 -- Unlawful exhibition of obscene material;

(xxviii) Section 39-17-911 -- Sale or loan to minors of harmful materials;

(xxix) Section 39-17-918 -- Unlawful massage or exposure of erogenous areas;

(xxx) Section 39-17-1307(f)(1)(A) -- Possession of firearm after being convicted of misdemeanor crime of domestic violence;

(xxxi) Section 39-17-1307(f)(1)(B) -- Possession of firearm while order of protection is in effect;

(xxxii) Section 39-17-1307(f)(1)(C) -- Possession of firearm while prohibited by state or federal law;

(xxxiii) Section 39-17-1312 -- Failure of adult to report juvenile carrying gun in school;

(xxxiv) Section 39-17-1320(a) -- Nonparent providing handgun to a juvenile;

(xxxv) Section 39-17-1352 -- Failure to surrender handgun carry permit upon suspension;

(xxxvi) Section 39-17-1363 -- Violent felon owning or possessing vicious dog;

(xxxvii) Section 39-13-101(a)(3) -- Assault (offensive or provocative physical contact);

(xxxviii) Section 39-13-511(a) -- Public indecency -- first or second offense (punishable by $500 fine only);

(xxxix) Section 39-13-511(b)(2) -- Indecent exposure (victim 13 years old or older);

(xl) Section 39-15-412(b) -- Disseminating smoking paraphernalia to minor after 3 prior violations;

(xli) Section 39-16-404 -- Misuse of official information by public servant;

(xlii) Section 39-17-317 -- Disorderly conduct at funerals;

(xliii) Section 39-17-715 -- Possession of or consuming alcoholic beverages on K-12 school premises;

(xliv) Section 39-17-914 -- Display for sale or rental of material harmful to minors; and

(xlv) Section 55-10-401 -- Driving under the influence of an intoxicant;

(C) A person who was convicted of a felony or misdemeanor committed prior to November 1, 1989, if:

(i) The person was sentenced to a determinate sentence of three (3) years or less;

(ii) The person was sentenced to an indeterminate sentence for which the person served three (3) years or less;

(iii) The person has never had a previous conviction expunged as the result of the successful completion of a diversion program pursuant to §§ 40-15-102 -- 40-15-106 or § 40-35-313; and

(iv) The offense for which the person was convicted:

(a) Did not have as an element the use, attempted use, or threatened use of physical force against the person of another;

(b) Did not involve, by its nature, a substantial risk that physical force against the person of another would be used in the course of committing the offense;

(c) Did not involve the use or possession of a deadly weapon;

(d) Was not a sex offense for which the offender is required to register as a sexual offender or violent sexual offender under chapter 39, part 2 of this title; or any sex offense involving a minor;

(e) Did not result in the death, serious bodily injury or bodily injury to a person;

(f) Did not involve the use of alcohol or drugs and a motor vehicle;

(g) Did not involve the sale or distribution of a Schedule I, II, III, or IV controlled substance;

(h) Did not involve a minor as the victim of the offense; or

(i) Did not result in causing the victim or victims to sustain a loss of twenty-five thousand dollars ($25,000) or more;

(D) A person who was convicted of drug fraud pursuant to § 53-11-402(a)(3) and sentenced to imprisonment for a term of four (4) years or less for an offense committed on or after November 1, 1989; provided, however, that at least ten (10) years have elapsed since completion of the sentence imposed for the offense; or

(E) A person who was convicted of more than one (1) of the offenses listed in this subdivision (g)(1), if the conduct upon which each conviction is based occurred contemporaneously, occurred at the same location, represented a single continuous criminal episode with a single criminal intent, and all such convictions are eligible for expunction under this part. The offenses of a person who is an eligible petitioner under this subdivision (g)(1)(E) shall be considered a single offense for the purposes of this section so that the person is eligible for expunction consideration if all other requirements are met.

(2) Notwithstanding the provisions of this section, effective July 1, 2012, an eligible petitioner may file a petition for expunction of that person's public records involving a criminal offense if:

(A) Except as provided in subdivision (g)(1)(E), at the time of filing, the person has never been convicted of any criminal offense, including federal offenses and offenses in other states, other than the offense committed for which the petition for expunction is filed; provided, however, that any moving or non-moving traffic offense shall not be considered a criminal offense as used in this subdivision (g)(2)(A);

(B) At the time of the filing of the petition for expunction at least five (5) years have elapsed since the completion of the sentence imposed for the offense;

(C) The person has fulfilled all the requirements of the sentence imposed by the court in which the individual was convicted of the offense, including:

(i) Payment of all fines, restitution, court costs and other assessments;

(ii) Completion of any term of imprisonment or probation;

(iii) Meeting all conditions of supervised or unsupervised release; and

(iv) If so required by the conditions of the sentence imposed, remaining free from dependency on or abuse of alcohol or a controlled substance or other prohibited substance for a period of not less than one (1) year.

(3) A person seeking expunction shall petition the court in which the petitioner was convicted of the offense sought to be expunged is filed. Upon filing of the petition, the clerk shall serve the petition on the district attorney general for that judicial district. Not later than sixty (60) days after service of the petition, the district attorney may submit recommendations to the court and provide a copy of such recommendations to the petitioner.

(4) Both the petitioner and the district attorney general may file evidence with the court relating to the petition.

(5) In making a decision on the petition, the court shall consider all evidence and weigh the interests of the petitioner against the best interests of justice and public safety.

(6) If the court denies the petition, the petitioner may not file another such petition until at least two (2) years from the date of the denial.

(7) The district attorneys general conference shall, by September 1, 2012, create a simple form to enable a lay person to petition the court for expunction under this subsection (g).

(8) The petition and proposed order shall be prepared by the office of the district attorney general and given to the petitioner to be filed with the clerk of the court. A petitioner shall be entitled to a copy of the order of expunction and such copy shall be sufficient proof that the person named in the order is no longer under any disability, disqualification or other adverse consequence resulting from the expunged conviction.

(9) The district public defender of each judicial district shall annually conduct at least one (1) educational program providing information and assistance with the expunction process generally and the expunction process established pursuant to this subsection (g). The district public defenders conference shall maintain a video of the educational program on the conference's web site, if available.

(10) Except as provided in subdivision (g)(17), the petitioner shall pay to the clerk of the court a fee of three hundred fifty dollars ($350.00) upon the filing of the petition. Fifty dollars ($50.00) of the fee shall be transmitted to the Tennessee bureau of investigation for the purpose of defraying the costs incurred from the additional expunction petitions filed and granted as the result of this subsection (g) or subsection (h). The clerk shall retain ten dollars ($10.00) of the fee and shall remit the remainder to the trustee to be allocated in the following manner:

(A) Five percent (5%) to the public defenders expunction fund;

(B) Forty percent (40%) to the district attorneys expunction fund for the fiscal year 2012-2013; provided, however, that for all fiscal years following 2012-2013 this percent shall be forty-five percent (45%); and

(C) Fifty-five percent (55%) to the state general fund for fiscal year 2012-2013; provided, however, that for all fiscal years following 2012-2013 this percent shall be fifty percent (50%).

(11) There is created within the district attorneys general conference a district attorneys expunction fund. Moneys in the district attorneys expunction fund shall be used to defray the expense incurred for the required record search and preparation of the petition and the proposed order of expunction under this subsection (g) or subsection (h). Any remaining moneys in the district attorneys expunction fund may be used by the district attorneys generals for law enforcement purposes, including, but not limited to, the hiring of expert witnesses, training, matching federal grants directly related to prosecutorial duties, the purchase of equipment and supplies necessary to carry out prosecutorial functions, the expenses of travel in the performance of official duties of the office, provided all reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter, salaries and salary supplements, which may only be paid through the district attorneys general conference for support staff. Such payments shall be subject to the limitation of § 40-3-209(b) on the use of any funds to supplement the salary of any assistant district attorney. Moneys in the district attorneys expunction fund shall not revert to the general fund but shall be carried forward into the subsequent fiscal year. All funds in the district attorneys expunction fund shall be subject to annual audit by the comptroller of the treasury.

(12) There is created within the state treasury a public defenders expunction fund. Moneys in the public defenders expunction fund shall be used to defray the expense incurred by conducting the educational activities required pursuant to this subsection (g). Subject to annual appropriation, any remaining moneys in the public defenders expunction fund may be used in furtherance of the services and programs provided by public defenders for each judicial district. Moneys in the public defenders expunction fund shall not revert to the general fund but shall be carried forward into the subsequent fiscal year.

(13) Beginning on July 1, 2013, the department of finance and administration shall review the number of expunction petitions pursuant to this subsection (g), the cost of processing each petition and the amount of money paid in expunction fees to determine if the amount allotted to the state under subdivision (g)(10)(C) to implement this subsection (g) is adequate and if some portion of such funds could be used for other criminal justice purposes such as the criminal injuries compensation fund or drug court funding. The department shall report its findings to the general assembly in January of 2014.

(14) Beginning on July 1, 2013, the Tennessee bureau of investigation shall review the number of expunction petitions pursuant to this subsection (g), the cost of processing each petition and the amount of money paid in expunction fees to determine if the amount allotted the bureau to implement this subsection (g) is adequate and if some portion of such funds could be used for other criminal justice purposes such as the criminal injuries compensation fund or drug court funding. The bureau shall report its findings to the general assembly in January of 2014.

(15) (A) Notwithstanding any other law to the contrary, an order of expunction granted pursuant to this subsection (g) or subsection (h) entitles the petitioner to have all public records of the expunged conviction destroyed in the manner set forth in this section.

(B) Additionally, such an expunction has the legal effect of restoring the petitioner, in the contemplation of the law, to the same status occupied before the arrest, indictment, information, trial and conviction. Once the expunction order is granted and the petitioner pays the fee required by this subsection (g) or subsection (h), no direct or indirect collateral consequences that are generally or specifically attendant to the petitioner's conviction by any law shall be imposed or continued.

(C) A petitioner with respect to whom an order has been granted under this subsection (g) or subsection (h) shall not be guilty of perjury or otherwise giving a false statement by reason of the person's failure to recite or acknowledge the arrest, indictment, information, trial or conviction in response to any inquiry made of the petitioner for any purpose.

(D) Expunction under this subsection (g) or subsection (h) means, in contemplation of law, the conviction for the expunged offense never occurred and the person shall not suffer any adverse affects or direct disabilities by virtue of the criminal offense that was expunged.

(E) Notwithstanding § 39-17-1307(b)(1)(B) and (c), a petitioner whose petition is granted pursuant to this subsection (g) or subsection (h), and who is otherwise eligible under state or federal law to possess a firearm, shall be eligible to purchase a firearm pursuant to § 39-16-1316 and apply for and be granted a handgun carry permit pursuant to § 39-17-1351.

(16) The clerk of the court maintaining records expunged pursuant to this subsection (g) or subsection (h) shall keep such records confidential. These records shall not be public and can only be used to enhance a sentence if the petitioner is subsequently charged and convicted of another crime. This confidential record is only accessible to the district attorney general, the defendant, the defendant's attorney and the circuit or criminal court judge.

(17) If the petitioner is unable to pay the fee required by subdivision (g)(10), the petitioner may enter into a payment plan with the clerk in order to pay the fee in installment payments; provided, however, that no order of expunction shall be granted pursuant to this subdivision (g)(17) until the total amount of the fee is paid. Once the petitioner has paid to the clerk of the court a total of three hundred fifty dollars ($350.00) the fee shall be allocated by the clerk in the same manner set forth for the disposition of the three hundred fifty dollar ($350.00) fee under subdivision (g)(10).

(h) (1) For purposes of this subsection (h), "eligible petitioner" means a person who was convicted of a nonviolent crime after January 1, 1980, if the person:

(A) Petitioned the court in which the petitioner was convicted of the offense and the judge finds that the offense was a nonviolent crime;

(B) Petitioned for and received a positive vote from the board of parole to receive a pardon; and

(C) Received a pardon by the governor.

(2) Notwithstanding the provisions of this section, effective July 1, 2013, an eligible petitioner under subdivision (h)(1) may file a petition for expunction of that person's public records involving the crime. The procedures in subdivisions (g)(3)-(6), (8), (10), (15) and (16) will apply to a petitioner under this subsection (h).

(i) A person applying for expunction of records pursuant to this section or § 40-35-313 shall be charged the appropriate court clerk's fee pursuant to § 8-21-401, in addition to any other fees required by this section or § 40-35-313, unless the person is entitled to have such records removed and destroyed without cost to the person.

(j) A person who is ineligible for expunction of the person's records pursuant to subdivision (a)(1)(E) shall be entitled to partial expunction of any public records relating to the person's arrest, indictment, charging instrument, or disposition for any charges other than the offense for which the person was convicted. The public records shall be expunged from the relevant databases of the national crime information center system and similar state databases, and the person shall be entered into the Tennessee bureau of investigation's expunged criminal offender and pretrial diversion database with regard to the offenses expunged pursuant to this subsection (j). Nothing in this subsection (j) shall require court clerks to expunge records relating to an offense for which the person was convicted.



§ 40-32-102 - Officials required to destroy.

(a) The chief administrative official of a municipal, county, or state agency and the clerk of each court where the records are recorded shall remove and destroy the records within sixty (60) days from the date of the expunction order issued under § 40-32-101.

(b) The Tennessee bureau of investigation shall remove expunged records from the person's criminal history within sixty (60) days from the date of receipt of the expunction order.



§ 40-32-103 - Prior charges.

This chapter applies to those persons charged with a misdemeanor or a felony prior to July 1, 1973, if the person petitions to the court having jurisdiction in the previous action as provided in § 40-32-101.



§ 40-32-104 - Penalties.

Any person who violates this chapter commits a Class A misdemeanor and shall be fined not less than five hundred dollars ($500) and not more than one thousand dollars ($1,000) and imprisoned in the county jail or workhouse not less than thirty (30) days and not more than eleven (11) months and twenty-nine (29) days.






Chapter 33 - Forfeitures

Part 1 - Forfeiture of Conveyances

§ 40-33-101 - Conveyances subject to forfeiture.

(a) Except as provided in subsection (b), where there is a final judgment of conviction, in the discretion of the court, conveyances, including vehicles, aircraft or vessels, are subject to forfeiture if used in the commission of:

(1) Any offense under title 39, chapter 13, part 5;

(2) Any robbery offense under title 39, chapter 13, part 4;

(3) A burglary, aggravated burglary, or especially aggravated burglary offense under title 39, chapter 14, part 4; or

(4) A felony theft offense under title 39, chapter 14, part 1.

(b) (1) No conveyance used by any person as a common carrier in the transaction of business as a common carrier is subject to forfeiture under this part, unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to any of the offenses listed in subdivisions (a)(2)-(4).

(2) No conveyance is subject to forfeiture under this part by reason of any act or omission established by the owner thereof to have been committed or omitted without the owner's knowledge or consent; provided, that if the conveyance belongs to an automobile or truck rental company, the burden of proof shall be on the state to prove that the automobile or truck rental company knew, or had reason to know, that the conveyance was or would be used in the commission of an offense for which this part provides for forfeiture of the conveyance.

(3) A forfeiture of a conveyance encumbered by a bona fide security interest is subject to the interest of the secured party if the secured party neither had knowledge of nor consented to the act or omission.



§ 40-33-102 - Seizure authorized.

(a) A conveyance subject to forfeiture under this part may be seized by the director of the Tennessee bureau of investigation or the director's authorized representative, agent or employee, the commissioner of safety or the commissioner's authorized representative, agent or employee, or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, or constable upon process issued by any circuit or criminal court having jurisdiction over the property.

(b) Seizure without process may be made if the seizure is incident to an arrest or a search under a search warrant.



§ 40-33-103 - Commencement of action for determination of forfeiture.

In the event of seizure pursuant to § 40-33-102, proceedings under §§ 40-33-104 and 40-33-107 shall be instituted promptly.



§ 40-33-104 - Replevin prohibited -- Duty of seizing authority.

(a) A conveyance taken or detained under this section shall not be subject to replevin, but is deemed to be in the custody of the director of the Tennessee bureau of investigation or the director's authorized representative, agent or employee, the commissioner of safety or the commissioner's authorized representative, agent or employee or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, or constable subject only to the orders and decrees of the circuit or criminal court.

(b) When a conveyance is seized under this part, the seizing authority may:

(1) Place the conveyance under seal;

(2) Remove the conveyance to a place designated by the court having jurisdiction over the property; and/or

(3) Require the director of the Tennessee bureau of investigation or the director's authorized representative, agent or employee, the commissioner of safety or the commissioner's authorized representative, agent or employee, or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, or constable to take custody of the conveyance and remove it to an appropriate location for disposition in accordance with law.



§ 40-33-105 - Removal of forfeited conveyance.

When a conveyance is forfeited under this part, the director of the Tennessee bureau of investigation or the director's authorized representative, agent or employee, the commissioner of safety or the commissioner's authorized representative, agent or employee or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, or constable shall remove it for disposition in accordance with law.



§ 40-33-106 - Jurisdiction over disposition of conveyance.

In any county having more than one (1) circuit court, or both a circuit court and a criminal court, the court in the county having jurisdiction of the indictment and trial of all matters relating to the offenses for which forfeiture of a conveyance may be imposed shall have exclusive jurisdiction over the disposition of the conveyances.



§ 40-33-107 - Procedure for determination of forfeiture.

In all cases of seizure of any conveyance subject to forfeiture under this part, the procedure shall be as follows:

(1) The officer or other person making the seizure shall deliver to the person, if any found in possession of the seized conveyance, a receipt. The receipt shall state a general description of the seized conveyance, the reasons for the seizure, the procedure by which recovery of the conveyance may be sought, including the time period in which a claim for recovery must be presented, and the consequences of failing to file within the time period. If the person found in possession of the conveyance is not the sole unencumbered owner of the conveyance, the court having jurisdiction over the property shall make a reasonable effort to notify the owner or lienholder or both of the seizure by furnishing all parties known to have an interest in the conveyance with a copy of the receipt. A copy of the receipt shall be filed with the clerk of the court having jurisdiction over the property and shall be open to the public for inspection;

(2) All conveyances seized under this part shall be sold at public sale by the county sheriff at the direction of the court having jurisdiction over the property in the manner provided by law for judicial sales in civil cases; however, any vehicle seized by a county or municipal law enforcement agency, and forfeited under this part, may, with the permission of the county sheriff at the direction of the court having jurisdiction over the property, be retained by the county or municipal law enforcement agency and used for purposes of law enforcement; provided, that any liens that are filed against the vehicle shall be satisfied by the law enforcement agency retaining the vehicle. Subject to § 40-33-110, the proceeds that inure to the local governing body under this part shall be earmarked and used exclusively for law enforcement purposes in the county or municipality;

(3) Any person claiming any conveyance so seized may, within fifteen (15) days after receipt of notification of seizure, file with the court a claim in writing, requesting a hearing and stating the person's interest in the conveyance seized. The claimant shall also file with the claimant's claim a cost bond with one (1) or more good and solvent sureties in the sum of two hundred fifty dollars ($250), the bond being made payable to the state. An indigent person may file the indigent's claim in forma pauperis by filing with the indigent's claim affidavit stating that the indigent is unable to bear the cost of the proceeding;

(4) The court shall set a date for hearing within forty-five (45) days from the day a claim requesting the hearing is filed with the court. At each proceeding involving the disposition of the seized property, the state shall have the burden of proving by a preponderance of the evidence that the seized conveyance was used in a manner making it subject to forfeiture under this part, and failure to carry the burden of proof shall operate as a bar at any forfeiture hereunder. The state or local governing body shall be represented at the hearing by the district attorney general, the county attorney or the city attorney for the county or municipality wherein the seizure occurred; and

(5) In the event the decision of the court is favorable to the claimant, the clerk of the court shall deliver to the claimant the conveyance so seized. If the ruling of the court is adverse to the claimant, the clerk of the court shall proceed to direct the county sheriff to sell or dispose of the conveyance in accordance with subdivision (2). The expenses of storage, transportation, etc., shall be adjudged as part of the cost of the proceeding in the manner as the court shall fix.



§ 40-33-108 - Claim of interest in conveyance subject to forfeiture -- Possession -- Bond.

(a) Whenever in any proceeding under this part, a claim is filed for any conveyance, the court shall not allow the claim unless the claimant proves that:

(1) The claimant has an interest in the conveyance, as owner or otherwise, which the claimant acquired in good faith; and

(2) The claimant never had knowledge or reason to believe that the conveyance was used in the commission of a robbery offense under title 39, chapter 13, part 4, or felony theft under title 39, chapter 14, part 1.

(b) Pending any proceeding to recover a conveyance seized under this part, the court may order delivery thereof to any claimant who shall establish the claimant's right to immediate possession thereof, and who shall execute, with one (1) or more sureties approved by the court, and deliver to the clerk of the court, a bond in favor of the state and for the payment of a sum double the appraised value thereof as of the time of the hearing, and conditioned further that, if the conveyance is not returned at the time of hearing, the bond shall stand in lieu of and be forfeited in the same manner as the conveyance.

(c) Within the discretion of the court, the claimant may be awarded possession of the confiscated conveyance pending an appeal of any adverse decision; provided, that the claimant shall be required to execute a bond payable to the state in an amount double the value of the property seized, the sureties to be approved by the court. The condition of the bond shall be that the obligors shall pay to the state, through the court, the full value of the conveyance seized, unless upon an appeal the decision of the court shall be reversed and the property awarded to the claimant.



§ 40-33-109 - Claim not filed -- Disposition of conveyance.

If no claim is interposed, the conveyance shall be forfeited without further proceedings and the conveyance shall be sold or disposed of as provided in this part. The procedure in § 40-33-108 is the sole remedy of any claimant, and no court shall have jurisdiction to interfere therewith by replevin, injunction, supersedeas or in any other manner.



§ 40-33-110 - Disposition of forfeited conveyance or proceeds of sale of forfeited conveyance.

(a) Disposition of a forfeited conveyance or proceeds of goods seized under this part shall inure to the benefit of the county in which the goods were seized for enforcement of this part if the goods were seized by county law enforcement officers, or to the municipality in which they were seized if the goods were seized by municipal law enforcement officers, or to the university employing the campus police officers if the goods were seized by campus police officers as defined in § 49-7-118, or to the department of correction if the goods were seized by the internal affairs director or an internal affairs special agent of the department of correction; provided, that the forfeited conveyance or the funds derived from the confiscated goods shall go to the law enforcement agency that seized the conveyance and shall be used exclusively for law enforcement purposes by the county or municipality or university or department of correction; provided further, that, if the law enforcement agency retains a forfeited conveyance, any liens that are filed against the forfeited conveyance shall be satisfied by the law enforcement agency that retains the conveyance.

(b) In all other cases, the proceeds shall be transmitted to the state treasurer and deposited in the state treasury. Upon application of the commissioner of safety, the proceeds, or any part of the proceeds, may be allocated by the director of the budget to the department of safety as expendable receipts for use in the enforcement of this part.

(c) All proceeds resulting from actions of the Tennessee bureau of investigation or awarded to it in a division of funds shall be paid to the state treasurer to be used only for bureau purposes as appropriated by the general assembly.



§ 40-33-111 - Lien for fees of attorney for accused.

The right to a forfeiture as provided in this part shall be inferior to and subject to any lien filed with the court in which the action is pending by an attorney representing the accused on the charge for which the forfeiture or confiscation resulted for the reasonable value of the services of the attorney. The value of the reasonable services represented by the lien shall be subject to the approval of the court that tried the case from which the forfeiture resulted. The arresting officer shall be furnished a copy of the attorney's claimed lien.






Part 2 - Forfeiture Procedures Generally

§ 40-33-201 - Application.

All personal property, including conveyances, subject to forfeiture under § 39-14-307, § 47-25-1105, § 53-11-451, § 55-16-104, § 55-50-504(h), § 55-10-414, § 57-3-411, § 57-5-409, § 57-9-201, § 67-4-1020, or § 70-6-202, shall be seized and forfeited in accordance with the procedure set out in this part.



§ 40-33-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Applicable agency" means the agency, board, commission or department charged by law or permitted by agreement with conducting the forfeiture proceeding for the particular property seized; and

(2) "Secured party" means the holder of a security interest in the seized property acquired in the ordinary course of business within the meaning of § 47-9-102(a) and shall include a recourse party under the terms of a financing agreement.



§ 40-33-203 - Seizure.

(a) Upon effecting a seizure, the seizing officer shall prepare a receipt titled a "Notice of Seizure." The notice of seizure shall be a standard form promulgated by the applicable agency. The applicable agency may adopt an existing notice of seizure form.

(b) (1) Upon seizure of a conveyance, the seizing officer shall make reasonable efforts to determine the owner or owners of the property seized as reflected by public records of titles, registrations and other recorded documents.

(2) If the conveyance seized is a commercial vehicle or common or contract carrier and the person in possession of the vehicle at the time of seizure does not have an ownership interest in the vehicle, the seizing officer shall, from the vehicle's manifest, bill of lading or public records of titles, registrations and other recorded documents, make reasonable efforts to determine the owner of the conveyance and notify the owner thereof of the seizure. Unless the cargo of the commercial vehicle or common or contract carrier is contraband or subject to forfeiture under some other provision of state or federal law, the cargo is not subject to forfeiture under this part and, upon the request of the owner of the conveyance, shall immediately be released by the seizing agency to the owner or transporting agent.

(3) If the conveyance seized is a commercial vehicle or common or contract carrier and the person in possession of the vehicle at the time of seizure has an ownership interest in the vehicle, the seizing officer shall, from the vehicle's manifest or bill of lading, make reasonable efforts to determine the common or contract carrier responsible for conveying the cargo and notify the carrier of the seizure. Unless the cargo of the commercial vehicle or common or contract carrier is contraband or subject to forfeiture under some other provision of state or federal law, the cargo is not subject to forfeiture under this part and, upon the request of the owner of the cargo, shall immediately be released by the seizing agency to the owner or transporting agent.

(4) If the conveyance seized is a commercial vehicle or common or contract carrier and the person in possession of the vehicle at the time of seizure does not have an ownership interest in the vehicle, the seizing officer shall, from the vehicle's manifest, bill of lading or public records of titles, registrations and other recorded documents, make reasonable efforts to determine the owner of the conveyance and notify the owner of the conveyance of the seizure. Unless the interest of the owner of the commercial vehicle or common or contract carrier is subject to forfeiture under § 40-33-210(a)(2), the vehicle or carrier is not subject to forfeiture under this part, the seizing officer shall not seek a forfeiture warrant and, upon the request of the owner of the vehicle or carrier, shall immediately be released by the seizing agency to the owner or transporting agent. For purposes of this subsection (b), "commercial vehicle" includes a private passenger motor vehicle that is used for retail rental for periods of thirty-one (31) days or less.

(c) Upon the seizure of any personal property subject to forfeiture pursuant to § 40-33-201, the seizing officer shall provide the person found in possession of the property, if known, a receipt titled a "Notice of Seizure." The notice of seizure shall contain the following:

(1) A general description of the property seized and, if the property is money, the amount seized;

(2) The date the property was seized and the date the notice of seizure was given to the person in possession of the seized property;

(3) The vehicle identification number (VIN) if the property seized is a motor vehicle;

(4) The reason the seizing officer believes the property is subject to seizure and forfeiture;

(5) The procedure by which recovery of the property may be sought, including any time periods during which a claim for recovery must be submitted; and

(6) The consequences that will attach if no claim for recovery is filed within the applicable time period.

(d) Upon the seizure of any personal property subject to forfeiture pursuant to § 40-33-201 where the person in possession is not being arrested, the seizing officer shall provide the person found in possession of the property, if known, a notice entitled "Notice of Forfeiture Warrant Hearing". This notice shall contain the following:

(1) The date, time, and court in which the seizing officer will be seeking a forfeiture warrant against the property pursuant to § 40-33-204;

(2) A statement that the person in possession is entitled to appear in court at the stated date and time to contest the issuance of a forfeiture warrant against the seized property and that this hearing shall be civil in nature pursuant to § 40-33-204(b); and,

(3) A statement that if the person in possession does not appear in court, a forfeiture warrant may be issued and the property subject to the forfeiture process set forth in title 40, chapter 33, part 2 and as stated in the Notice of Seizure.



§ 40-33-204 - Forfeiture warrant.

(a) Once personal property is seized pursuant to an applicable provision of law, no forfeiture action shall proceed unless a forfeiture warrant is issued in accordance with this section by a general sessions, circuit, criminal court or popularly elected city judge. The forfeiture warrant shall authorize the institution of a forfeiture proceeding under this part. As used in this subsection (a), "popularly elected city judge" means a licensed attorney who is elected to the office of city judge pursuant to title 16, chapter 18, part 2.

(b) (1) Any affidavit in support of a forfeiture warrant shall be sworn to and state the following:

(A) The legal and factual basis making the property subject to forfeiture;

(B) If the owner or co-owner of the property was not the person in possession of the property at the time of seizure and can be determined from public records of titles, registrations or other recorded documents, the affidavit shall state with particular specificity the officer's probable cause for believing that the owner or co-owner of the property knew that the property was of a nature making its possession illegal or was being used in a manner making it subject to forfeiture as well as the legal, and factual basis for forfeiture of the interest; and

(C) If the interest of a secured party with a duly perfected security interest as reflected in the public records of titles, registrations or other recorded documents, is sought to be forfeited, the affidavit shall state with particular specificity the officer's probable cause that the secured party's interest in the property is nevertheless subject to forfeiture as well as the legal and factual basis for forfeiture of the interest.

(2) If an arrest was made at the time of the seizure, the officer making the seizure shall apply for a forfeiture warrant by filing a sworn affidavit within five (5) working days following the property seizure. The forfeiture warrant shall be based upon proof by affidavit and shall have attached to it a copy of the notice of seizure. The hearing on the application for a forfeiture warrant shall be ex parte and based upon the application, the affidavit, and any testimony as may be required in this section.

(3) If no arrest was made at the time of the seizure, the officer making the seizure shall present to the court, at the date and time specified on the notice of forfeiture warrant hearing, the application for a forfeiture warrant, the affidavit in support, the notice of seizure, and the notice of forfeiture warrant hearing. At the hearing on the forfeiture warrant application, the court shall:

(A) Review the application for a forfeiture warrant and the affidavit in support and take testimony from the seizing officer regarding the probable cause to issue a forfeiture warrant, including any testimony as may be required in this section; and

(B) Review any evidence presented by and take testimony from the person in possession at the time of the seizure regarding why no probable cause exists to issue a forfeiture warrant.

(4) If the person in possession at the time of the seizure does not appear at the hearing and has received notice of the hearing, then the court shall review the application for a forfeiture warrant ex parte as under subsection (b)(2).

(5) The taking of testimony shall consist solely of the judge putting the seizing officer and person in possession under oath and asking questions to determine if probable cause exists for a forfeiture warrant to be issued under this section. Any examination by the judge of the seizing officer shall in no form or manner extend to whether the seizure is part of an ongoing investigation, nor shall the judge's examination extend in any form or manner to the source of any confidential information used in making a stop leading to seizure of the property.

(6) All hearings on applications for forfeiture warrants under this section shall be recorded. It is the duty of the court to maintain the recording. Certified copies of the proceeding shall be made available to any party requesting them, and the same shall be admissible as evidence.

(c) (1) The judge shall issue the forfeiture warrant if the judge finds that the offered proof establishes probable cause to believe that:

(A) The property is subject to forfeiture; and

(B) If the property is owned by one whose interest is described in public records of titles, registrations or other recorded documents, that the owner's interest is subject to forfeiture under the applicable provision of law.

(2) In a proceeding under subdivision (b)(2), if the seizing officer asserts to the judge that the officer was unable to determine the owner of the seized property or whether the owner's interest is subject to forfeiture within the required five-day period, the judge may grant up to ten (10) additional days to seek a forfeiture warrant if the judge finds that the seizing officer has:

(A) Exercised due diligence and good faith in attempting to determine the owner of the property or whether the owner's interest is subject to forfeiture; and

(B) Made a factual showing that because of the existence of extraordinary and unusual circumstances an exception to the five-day forfeiture warrant requirement is justified.

(3) General sessions judges may authorize magistrates or judicial commissioners to issue forfeiture warrants. Prior to the authorization, the judges shall train and certify that the magistrates or judicial commissioners understand the procedure and requirements relative to the issuance of a forfeiture warrant.

(d) If the person in possession of the property is not the registered owner as determined from public records of titles, registrations or other recorded documents, the judge may consider other indicia of ownership that proves that the possessor is nonetheless an owner of the property. Other indicia of ownership shall include, but is not limited to, the following:

(1) How the parties involved regarded ownership of the property in question;

(2) The intentions of the parties relative to ownership of the property;

(3) Who was responsible for originally purchasing the property;

(4) Who pays any insurance, license or fees required to possess or operate the property;

(5) Who maintains and repairs the property;

(6) Who uses or operates the property;

(7) Who has access to use of the property; and

(8) Who acts as if they have a proprietary interest in the property.

(e) If the owner or co-owner of the property was not the person in possession of the property at the time of the seizure and can be determined from public records of titles, registrations or other recorded documents, the judge shall put the seizing officer under oath and ask the following questions:

(1) What is the officer's probable cause that the owner or co-owner of the property knew that the property was of a nature making its possession illegal or was being used in a manner making it subject to forfeiture;

(2) What is the officer's probable cause that the co-owner or co-owners who are not in possession of the property at the time it was seized were co-conspirators to the activity making the property subject to forfeiture; and

(3) Any other questions necessary to determine the legal and factual basis for forfeiture.

(f) If a secured party's interest is sought to be forfeited, the judge shall put the seizing officer under oath and ask the following questions:

(1) What is the officer's probable cause that the secured party is a co-conspirator to the activity making the property subject to forfeiture;

(2) Did the secured party at the time the interest attached, have actual knowledge of the intended illegal use of the property; and

(3) Any other question deemed necessary to determine the legal and factual basis for forfeiture of the secured party's interest.

(g) Upon issuance of the forfeiture warrant, the judge shall retain the affidavit relied upon in support of the warrant and the officer shall, within seven (7) working days, send the warrant, a copy of the affidavit and the notice of seizure to the applicable agency. By signing and issuing the forfeiture warrant, the judge is affirming that the required finding of probable cause necessary to issue the warrant has been made. Upon receipt of the documents, the applicable agency shall notify any other owner, as may be determined from public records of titles, registrations or other recorded documents, or secured party that a forfeiture warrant has been issued. Upon receipt of the notice of seizure and forfeiture warrant and after interviewing any witnesses, the applicable agency shall release the property if there is no legal and factual basis for forfeiture. The seizing agency shall maintain a copy of the notice of seizure for all property seized at its main office and the notices and receipts shall be public records.

(h) If no forfeiture warrant is issued, and the property is not needed for evidence in a criminal proceeding, the seizing agency shall immediately return the property to the owner, as determined from public records of titles, registrations or other recorded documents, or if the owner cannot be determined, to the person in possession of the property at the time of seizure.

(i) Upon the request of any general sessions, circuit, criminal court or popularly elected city judge, the administrative office of the courts shall provide a cassette tape recorder for the purpose of recording the hearing on the application for a forfeiture warrant. As used in this subsection (i), "popularly elected city judge" means a licensed attorney who is elected to the office of city judge pursuant to title 16, chapter 18, part 2.



§ 40-33-205 - Security interests.

(a) If a secured party with a duly perfected security interest receives notification pursuant to § 40-33-204(g) that a forfeiture warrant has been issued with regard to the secured property, the secured party must submit proof of the security interest to the applicable agency within thirty (30) days of receipt of the notification in order for this subsection (a) to apply. A secured party with a duly perfected interest or any successor in interest to the secured party who does not receive notice of intent to forfeit the interest pursuant to § 40-33-204(b)(1)(C), need not file a claim to preserve any right the party may have to the property. Upon receiving proof of a security interest, no cost bond or other pleadings need be filed by the secured party or successor in interest in order to protect its interest in the seized property or to assert a claim to the property as provided in § 40-33-206. If the applicable agency notifies a secured party that it intends to seek forfeiture of the secured party's interest, it shall seek a forfeiture warrant against the secured party as provided in § 40-33-204(b). Upon receiving notice that a forfeiture warrant has been issued, the secured party is required to file a claim for the property as provided in this part.

(b) Any secured party, other than one described in subsection (a), or any successor in interest to the secured party may file a claim for seized property by complying with § 40-33-206, within thirty (30) days of the date the forfeiture warrant is issued.



§ 40-33-206 - Claims.

(a) Any person asserting a claim to any property seized pursuant to the provisions of law set out in § 40-33-201, and described on the notice of seizure, may within thirty (30) days of being notified by the applicable agency that a forfeiture warrant has issued, file with the agency a written claim requesting a hearing and stating the person's interest in the seized property for which a claim is made. The claims may be on forms provided by the applicable agency.

(b) (1) Except as provided in § 40-33-205(a), with the claim the claimant shall also file a cash bond or attorney or corporate surety bond in the sum of three hundred fifty dollars ($350), the bond being made payable to the state of Tennessee; and

(2) An indigent person may file a claim in forma pauperis by filing with the claim an affidavit stating that the person is unable to bear the cost of the proceeding.

(c) If a claim or proof of a security interest is not filed with the applicable agency within the time specified by this part, the seized property shall be forfeited and disposed of as provided by law.



§ 40-33-207 - Hearing date.

(a) Within thirty (30) days from the day the claim is filed, the applicable agency shall establish a hearing date and set the case on the docket.

(b) Nothing in this section shall be construed as requiring the hearing to be conducted within the thirty-day period.



§ 40-33-208 - Bonding procedure.

(a) (1) Pending any proceeding to forfeit seized property, any owner or co-owner may, and any secured party shall, unless a warrant for the forfeiture of the secured party's interest is issued or unless the seizing agency objects, obtain immediate possession of the property by submitting to the jurisdiction of the applicable agency and executing, with one (1) or more sureties approved by the applicable agency, a bond in favor of the state of Tennessee in the amount provided by this section. If the seizing agency objects, a secured party, owner or co-owner may not obtain possession of the property pursuant to this section until five (5) days after the date the property is seized.

(2) If the property seized was other than a motor vehicle, bond shall be in an amount equal to two (2) times the retail value of the property.

(3) If the property seized was a motor vehicle titled in the name of one (1) or more persons who are not secured parties, the bond shall be in an amount equal to the NADA Southeastern Edition retail value of the vehicle.

(b) A secured party may obtain immediate possession of the seized property by executing the bond provided in subdivision (a)(2) or by executing an annual bond or letter of credit with a regulated financial institution in the amount of twenty-five thousand dollars ($25,000). Upon submitting proof of the bond or letter of credit, the applicable agency may release the property to the secured party.

(c) Any owner, co-owner or secured party who fails to produce the seized property upon the issuance of a forfeiture order, or who fails to tender to the applicable agency the value of the interest that is forfeited, shall have the bond posted with the applicable agency forfeited in lieu of and in the same manner as the seized property.

(d) Notwithstanding the provisions of any conditional sales contract, security agreement or title 47, chapter 9, to the contrary, a secured party who obtains possession of seized property under this section shall be prohibited from releasing the property to the person in possession of it at the time of seizure, but the secured party shall not otherwise be limited in exercising any right the party could exercise under the security agreement or law. The person in possession of the property at the time of seizure shall be ineligible to redeem any property released to a secured party, or to bid at any sale of the property by any holder of the security interest acting pursuant to a security agreement, contract or title 47, chapter 9.

(e) Any secured party or successor in interest to the secured party who, pending a forfeiture hearing, bonds out and obtains immediate possession of a conveyance seized pursuant to this part shall notify the applicable agency and the seizing agency of any sale of the seized property conducted by the secured party or successor in interest. The secured party or successor in interest shall send to the seizing agency any proceeds resulting from the sale that were in excess of the amount required to satisfy the existing security interest. If the secured party or successor in interest sells the vehicle prior to the disposition of the forfeiture proceeding, the secured party or successor in interest shall notify the applicable agency in writing that a sale was conducted and the results of the sale. The secured party or successor in interest shall also notify the applicable agency of the amount of the security interest and the amount that resulted from the sale. The seizing agency shall be responsible for maintaining possession of any proceeds in excess of the amount of the security interest that the secured party or successor in interest returns to it following the sale of the confiscated vehicle. The seizing agency shall maintain possession of the proceeds until a final disposition in the forfeiture proceeding.

(f) The state of Tennessee or any governmental official acting pursuant to this section shall not be liable for giving immediate possession of seized property to a person or entity pursuant to this section.



§ 40-33-209 - Hearing officer.

(a) The administrative head of the applicable agency is authorized to appoint or designate a hearing officer to sit and set the case on the docket. The applicable agency may also contract with the secretary of state for use of administrative law judges to conduct the forfeiture hearings or the administrative head or the applicable agency may conduct the hearings.

(b) The hearing officer or administrative judge is empowered to subpoena witnesses and compel their attendance and to produce records, memoranda, papers and other documents at any hearing authorized by this part.

(c) At all hearings conducted pursuant to this part, the applicable agency shall provide a stenographer or court reporter to take a stenographic record of the evidence adduced at the hearing. Upon application, the claimant shall be entitled to a copy of the stenographic record upon payment of the reasonable costs thereof to be fixed by the administrative head of the applicable agency.

(d) All hearings conducted pursuant to this part shall be contested case hearings and shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 40-33-210 - Hearing.

(a) In order to forfeit any property or any person's interest in the property pursuant to §§ 39-14-307, 47-25-1105, 53-11-451, 55-10-414, 55-16-104, 55-50-504(h), 57-3-411, 57-5-409, 57-9-201, 67-4-1020 or 70-6-202, the state shall have the burden to prove by a preponderance of evidence that:

(1) The seized property was of a nature making its possession illegal or was used in a manner making it subject to forfeiture under the sections set out in this subsection (a); and

(2) The owner or co-owner of the property knew that the property was of a nature making its possession illegal or was being used in a manner making it subject to forfeiture, or, in the case of a secured party, that the standards set out in subsection (f) are met.

(b) (1) Failure to carry the burden of proof shall operate as a bar to any forfeiture and the property shall be immediately returned to the claimant.

(2) Notwithstanding that the hearing officer found that the state carried its burden of proof and recommended forfeiture of the property, the administrative head of the applicable agency may, in the interests of justice, order that the seized property be returned to the claimant.

(c) (1) The interest of a co-owner or co-owners who were not in possession of the property at the time it was seized may be forfeited if the co-owners:

(A) Were co-conspirators to the activity making the property subject to forfeiture;

(B) Knew that the property was of a nature making its possession illegal; or

(C) Knew that it was being used in a manner making it subject to forfeiture and consented to the use.

(2) If the state meets its burden of proof as to one (1) co-owner of the seized property but fails to do so as to one (1) or more other co-owners, the property shall be forfeited subject to the interest of the innocent co-owners.

(d) If it is determined that the state has carried the burden of proof with regard to all parties claiming an interest in the property, and the ruling of the administrative head of the applicable agency is adverse to the claimant or claimants, the property shall be sold or disposed of as provided in § 40-33-211.

(e) If the interest of the owner or co-owner of seized property is forfeited pursuant to this section but the interest of the secured party is not, the administrative head of the applicable agency may, at the request of the secured party, return the seized property for disposition in accordance with the security agreement or other contract. If the property is not returned to the secured party, the forfeiture shall be subject to the secured party's interest.

(f) A secured party's interest may be forfeited if, from evidence presented at the hearing, the administrative head of the applicable agency finds that:

(1) The secured party is a co-conspirator to the activity making the property subject to forfeiture; or

(2) The secured party, at the time the interest attached, had actual knowledge of the intended illegal use of the property. A secured party who acquired an interest in the ordinary course of business shall be presumed to have no actual knowledge of an intended illegal use and shall have no duty to inquire as to the record or reputation of a borrower.

(g) The expenses of storage, transportation and other similar costs shall be adjudged as part of the cost of the proceeding in such manner as the administrative head of the applicable agency shall determine.



§ 40-33-211 - Property disposition.

(a) The proceeds from all seizures, confiscations and sales made by a state agency pursuant to § 39-14-307, § 47-25-1105, § 53-11-451, § 55-10-414, § 57-3-411, § 57-5-409, § 57-9-201, § 67-4-1020 or § 70-6-202, shall be transmitted to the state treasurer and deposited in the state treasury. All the seizures, confiscations and sales made by county or municipal law enforcement personnel shall be paid to the county trustee or city recorder, respectively, and shall be used exclusively for the benefit of the seizing county or municipality for law enforcement or drug education purposes. All such seizures, confiscations and sales derived from the activities of a judicial district drug task force shall be paid to an expendable trust fund maintained by the county mayor in a county designated by the district attorney general, and shall be used exclusively in a drug enforcement or drug education program of the district as directed by the board of directors of the judicial district drug task force. If any other provision of law requires that the proceeds from seizures, confiscations and sales made under one (1) of the sections set out in this subsection (a) be deposited in a special fund, the provisions of that other provision shall control.

(b) Funds derived from seizures, confiscations and sales shall not be used to supplement the salaries of any public employee or law enforcement officer. All purchases made from the proceeds shall be made in accordance with existing purchasing statutes, including private acts, which establish purchasing provisions or requirements for the county or municipality.

(c) Notwithstanding the provisions of subsections (a) and (b) to the contrary, the revenue derived from the sale of vehicles forfeited under the authority of § 55-50-504(h) shall be distributed as follows:

(1) The revenue shall be retained by the entity, either the state or local government, which was responsible for the seizure. The revenue shall be used during each fiscal year to compensate the entity for reasonable and direct expenses involved in the confiscation, towing, storage, and sale of the forfeited vehicles. All expenses claimed by the entity shall be subject to audit and review by the comptroller of the treasury for the purpose of determining that expenses claimed by the entity are direct and reasonable;

(2) (A) Any remaining revenue shall be transmitted to the department of mental health and substance abuse services no later than June 30 of each fiscal year. This revenue shall be placed in a special fund to be known as the "alcohol and drug addiction treatment fund" and shall be available for use after July 1, 1998, to pay the cost of alcohol and drug addiction treatment for persons certified for the treatment by order of either general sessions or criminal court judges, pursuant to a plan and procedures developed by the department of mental health and submitted to the general assembly prior to July 1, 1998. Any moneys in the alcohol and drug addiction treatment fund administered by the state treasurer shall be transferred to the alcohol and drug addiction treatment fund administered by the department of mental health on April 8, 1998. The alcohol and drug addiction treatment fund shall be administered pursuant to rules promulgated by the department of mental health and substance abuse services, which shall establish criteria for application of the funds;

(B) The rules promulgated by the department of mental health and substance abuse services shall include application of a portion of the funds up to a total of two hundred thousand dollars ($200,000), and any grants, gifts, contributions, or other appropriations made to supplement the funds for services related to compulsive gambling disorder, to provide prevention, early intervention, assessment or referral, and evaluation services related to compulsive gambling disorder which shall include all of the following:

(i) Establishing an information and referral hotline to provide public education regarding compulsive gambling and to make treatment referrals;

(ii) Coordinating activities, services and gathering data on the prevalence of problems regarding compulsive gambling;

(iii) Training personnel in the prevention of gambling disorders and in the screening and assessment of these disorders;

(iv) Making assessment services available through local treatment providers; and

(v) Providing development and maintenance of treatment services only to the extent that funds exist to do so and still accomplish the goals intended by creation of the alcohol and drug treatment addiction fund;

(C) Subdivision (c)(2)(B) shall not be construed to be an appropriation of funds and no funds shall be obligated or expended pursuant to subdivision (c)(2)(B) unless the proposed improvement for the alcohol and drug treatment fund for fiscal year 2004-2005 is included in the general appropriation act; and

(3) (A) If a court of competent jurisdiction orders a person to operate only a motor vehicle that is equipped with a functioning ignition interlock device and the judge makes a specific finding that the person is indigent, all costs associated with the lease, purchase, installation, removal and maintenance of such device or with any other cost or fee associated with a functioning ignition interlock device required by title 55, chapter 10, part 4, shall be paid exclusively from the interlock assistance fund established pursuant to § 55-10-419;

(B) Notwithstanding any other provision of title 55, chapter 10, no funds from the alcohol and drug addiction treatment fund administered by the department of mental health and substance abuse services shall be used for the lease, purchase, installation, removal or maintenance of such device or for any other cost or fee associated with a functioning ignition interlock device required by title 55, chapter 10, part 4.

(d) (1) An owner of property whose interest is forfeited after being arrested for, or charged with, any felony shall be ineligible to purchase the property from, or to bid at any sale of the property conducted by, the seizing agency or its agent.

(2) An owner whose interest is forfeited after being arrested for, or charged with, any felony, shall also be ineligible to redeem the property from, or to bid at any sale of the property by, a secured party acting pursuant to the agreement, contract or title 47, chapter 9.

(e) Nothing in this section shall be construed as prohibiting a state, county or municipal agency from using a seized vehicle in accordance with § 53-11-201(b).

(f) Notwithstanding the provisions of subsections (a) and (b) to the contrary, the revenue derived from the sale of vehicles forfeited under the authority of § 55-10-414 shall be distributed as follows:

(1) The revenue shall be retained by the entity, either the state or local government, which was responsible for the seizure. The revenue shall be used during each fiscal year to compensate the entity for reasonable and direct expenses involved in the confiscation, towing, storage, and sale of the forfeited vehicles. All expenses claimed by the entity shall be subject to audit and review by the comptroller of the treasury for the purpose of determining that expenses claimed by the entity are direct and reasonable;

(2) Any remaining revenue shall be transmitted to the department of mental health and substance abuse services no later than June 30 of each fiscal year. This revenue shall be placed in a special fund to be known as the "alcohol and drug addiction treatment fund" and shall be available for use after July 1, 1998, to pay the cost of alcohol and drug addiction treatment for persons certified for the treatment by order of either general sessions or criminal court judges, pursuant to a plan and procedures developed by the department of mental health and submitted to the general assembly prior to July 1, 1998. Any moneys in the alcohol and drug addiction treatment fund administered by the state treasurer shall be transferred to the alcohol and drug addiction treatment fund administered by the department of mental health on April 8, 1998; and

(3) (A) If a court of competent jurisdiction orders a person to operate only a motor vehicle that is equipped with a functioning ignition interlock device and the judge makes a specific finding that the person is indigent, all costs associated with the lease, purchase, installation, removal and maintenance of such device or with any other cost or fee associated with a functioning ignition interlock device required by title 55, chapter 10, part 4, shall be paid exclusively from the interlock assistance fund established pursuant to § 55-10-419;

(B) Notwithstanding any other provision of title 55, chapter 10, part 4, no funds from the alcohol and drug addiction treatment fund administered by the department of mental health and substance abuse services shall be used for the lease, purchase, installation, removal or maintenance of such device or for any other cost or fee associated with a functioning ignition interlock device required by title 55, chapter 10, part 4.

(g) (1) Notwithstanding the provisions of this section, the proceeds from all forfeitures of conveyances or real or personal property used in the commission of an offense under title 39, chapter 17, part 10 shall be transmitted to the general fund, where there is established a general fund reserve to be allocated through the general appropriations act, which shall be known as the child abuse fund. Moneys from the fund shall be expended to fund activities authorized by § 39-13-530. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this section, and shall not revert to the general fund at the end of the fiscal year. Any excess revenues or interest earned by the revenues shall not revert at the end of the fiscal year, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from the reserve shall not revert to the general fund at the end of the fiscal year, but shall remain available for expenditure in subsequent fiscal years.

(2) The general assembly shall appropriate, through the general appropriations act, moneys from the child abuse fund to the department of finance and administration for the child abuse fund. The appropriations shall be specifically earmarked for the purposes set out in § 39-13-530.

(h) (1) Notwithstanding this section, the proceeds from all forfeitures of conveyances or real or personal property used in the commission of an offense under title 39, chapter 13, part 5, shall be transmitted to the general fund where there is established a general fund reserve to be allocated through the general appropriations act, which shall be known as the child abuse fund. Moneys from the fund shall be expended to fund activities authorized by § 39-13-530. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this section, and shall not revert to the general fund on any June 30. Any excess revenues or interest earned by the revenues shall not revert on any June 30, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from the reserve shall not revert to the general fund on any June 30, but shall remain available for expenditure in subsequent fiscal years.

(2) The general assembly shall appropriate, through the general appropriations act, moneys from the child abuse fund to the department of finance and administration for the child abuse fund. The appropriations shall be specifically earmarked for the purposes set out in § 39-13-530.

(i) Notwithstanding subsections (a) and (b), the revenue derived from the sale of motor vehicles forfeited under the authority of § 55-16-104 shall be distributed as follows:

(1) Seventy-five percent (75%) of the revenue shall be retained by the entity responsible for the seizure;

(2) Ten percent (10%) of the revenue shall be transferred to the state and placed in the general fund; and

(3) Fifteen percent (15%) of the revenue shall be transferred to the department of commerce and insurance, division of consumer affairs, for consumer education.



§ 40-33-212 - Settlement agreements.

Only the chief administrative officer of the seizing agency, or the officer's designee, shall be permitted to negotiate or enter into any type of settlement agreement or agreements prior to the forfeiture hearing conducted pursuant to § 40-33-210. In no event shall any officer involved in the seizure of the property be allowed to negotiate or enter into any type of settlement agreement or agreements prior to the forfeiture hearing. All negotiated settlements by any seizing agency are subject to the approval of the chief administrative officer of the applicable agency.



§ 40-33-213 - Appeals -- Venue.

(a) The party aggrieved by the decision of the applicable agency may seek judicial review of the decision by filing a written notice of review. The reviewing court shall use the preponderance of evidence standard in determining whether to sustain or reverse the final order of the applicable agency. The burden of proof on review shall be the same as in the proceedings before the applicable agency.

(b) Except as otherwise provided in this section, an appeal under this part shall be conducted in the same manner as is provided in § 4-5-322, for a contested case hearing under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) A notice of review may, at the election of the aggrieved party, be filed in the circuit court or chancery court of Davidson County.



§ 40-33-214 - Rules.

Any applicable agency authorized to conduct forfeiture hearings pursuant to § 39-14-307, § 47-25-1105, § 53-11-451, § 55-10-414, § 55-50-504(h), § 57-3-411, § 57-5-409, § 57-9-201, § 67-4-1020, or § 70-6-202 may promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to supplement and administer this part. However, no such rules shall be inconsistent with this part.



§ 40-33-215 - Cause of action against seizing authority in cases of bad faith.

(a) A person who has property seized in accordance with this part shall have a cause of action against the seizing agency if the seizing officer acted in bad faith in seizing or failing to return property seized pursuant to this part.

(b) A person who prevails in an action against a seizing agency pursuant to this section shall be entitled to:

(1) Reasonable attorney fees and court costs necessarily incurred in seeking the return of the seized property and in bringing the action pursuant to this section; and

(2) Monetary damages resulting from the improper seizure of the property.

(c) Monetary damages recoverable under this section shall be limited to the rental value of property similar to that which was seized for the period of time it was seized but in no event shall the damages exceed the value of the seized property.

(d) For the purposes of this section, a seizing officer "acts in bad faith" when the officer acts intentionally, dishonestly, or willfully or the officer's actions have no reasonable basis in law or fact in regards to the seizure or failure to return the property seized.









Chapter 34 - Contract Sentencing

§ 40-34-101 - Short title.

This chapter shall be known as and may be cited as the "Tennessee Contract Sentencing Act of 1979."



§ 40-34-102 - Authority to establish program.

The commissioner of correction and the board of parole are authorized to establish a contract sentencing program, and to promulgate rules and regulations governing it, consistent with this chapter. The rules and regulations shall include eligibility requirements, procedures and the general form and substance of agreements that may be entered into under the program.



§ 40-34-103 - Sentence agreements -- Notice to officials and victims.

(a) Any prisoner sentenced to a period of imprisonment under supervision of the department of correction and who is otherwise eligible to participate in the contract sentencing program may enter into an agreement with the department and the board of parole for a sentence agreement. The department and the board may establish objectives or programs for each eligible prisoner who wishes to enter into an agreement under the contract sentencing program.

(b) The sentence agreement may include the promise of the prisoner to complete certain enumerated objectives, or certain programs offered for prisoners by the department, in return for:

(1) The promise of the board to parole the prisoner on a definite, specified named date or a specific date in relation to the release eligibility date of the eligible prisoner; and

(2) The promise of the department to provide the means by which the prisoner may have access to the programs and services necessary for the prisoner to fulfill the prisoner's part of the agreement.

(c) Notwithstanding any other law to the contrary, if an inmate has served a minimum of ten (10) consecutive years in continuous confinement in correctional facilities and has entered into a sentencing agreement, there shall be no statutory restriction on the minimum amount of time that the inmate must serve before being paroled pursuant to the terms of the sentencing agreement. No offender who has been convicted as an habitual offender or has been convicted of a crime against the person, no offender who has been convicted of first degree murder, and no offender who has been convicted of a sexual offense as contained in §§ 39-13-501 -- 39-13-506, 39-13-507 [repealed], 39-13-101 and 39-12-101 shall be eligible to participate in the contract sentencing program authorized by this subsection (c).

(d) No agreement entered into under this chapter shall be legally binding or enforceable by any of the parties to the agreement.

(e) The commissioner shall notify the district attorney general who prosecuted the case, or the district attorney general's successor, the trial judge in whose court the conviction occurred, or the trial judge's successor, and the victim or the victim's next of kin prior to the execution of a sentencing agreement under subsection (c).



§ 40-34-104 - Coordination of contract sentencing program.

The governor shall appoint a person to coordinate the contract sentencing program whose duties shall include acting as spokesperson and advocate for prisoners. The coordinator shall receive reasonable compensation for the work and reimbursements for travel expenses in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter, pursuant to § 4-3-1008.



§ 40-34-105 - Establishment of alternative objectives of programs -- Removal of prisoner from program.

(a) If the objectives of the agreement cannot be met by the department of correction, or if programs or services referred to in the agreement are not available, the department and the board of parole may establish alternative objectives or programs for the prisoner.

(b) If the prisoner cannot complete the prisoner's part of the agreement for disciplinary reasons, the commissioner of correction, or the commissioner's designee, may, for disciplinary purposes or for the safety of the institution, remove the prisoner from the contract sentencing program, in which event the agreement shall be void; provided, that a new agreement may later be entered into with the prisoner in the discretion of the commissioner and the board.



§ 40-34-106 - Prisoners not exempt from department regulations.

Nothing in this chapter shall be construed to exempt any prisoner, supervised by the department of correction, from the effect of any disciplinary rules or regulations established by the commissioner of correction.



§ 40-34-107 - Report to state and local government committees.

(a) The commissioner of correction shall prepare and transmit monthly a report to the state and local government committee of the senate and the state government committee of the house of representatives. The report shall provide details about each sentencing contract entered into after December 11, 1985, pursuant to the authority granted in §§ 40-28-115, 40-28-116, 40-34-103 and 40-35-501. The report shall not allow the identification of individual persons, but shall provide the following for each person released:

(1) The offense and length of sentence originally received;

(2) The amount of time served or to be served under the terms of the contract;

(3) The amount of sentence reduction provided if the contract is fulfilled; and

(4) The obligations of the inmate both prior to and after release.

(b) The commissioner shall also report monthly to the committees on the following:

(1) The number of sentencing contracts revoked since the last reporting period and the reasons for the revocations;

(2) The number of sentencing contracts completed successfully since the last reporting period; and

(3) Any other information the committees may request.



§ 40-34-108 - Maximum reduction of sentence.

(a) (1) (A) Notwithstanding any other law to the contrary, no sentence credits authorized by § 41-21-236 or any other provision of law, or no sentence contract authorized by this chapter or any other provision of law shall have the effect of reducing the amount of time an inmate must serve before the inmate's earliest release eligibility date, undiminished by the sentence credits, by more than thirty-five percent (35%).

(B) For inmates sentenced for offenses committed on or after January 1, 1988, no sentence credits or no sentence contract shall have the effect of reducing the amount of time an inmate must serve before the inmate's earliest release eligibility date, undiminished by the sentence credits, by more than thirty percent (30%).

(2) The sentencing commission shall review the effect of these provisions as part of its duties under law.

(b) As used in this section, "sentence credits" includes any credit, whether called such or not, that results in a reduction of the amount of time an inmate must serve on the original sentence or sentences. This section shall not be applicable when the powers granted pursuant to title 41, chapter 1 are in effect to reduce prison overcrowding.






Chapter 35 - Tennessee Criminal Sentencing Reform Act of 1989

Part 1 - General Provisions

§ 40-35-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Criminal Sentencing Reform Act of 1989."



§ 40-35-102 - Purpose of chapter.

The foremost purpose of this chapter is to promote justice, as manifested by § 40-35-103. In so doing, the following principles are adopted:

(1) Every defendant shall be punished by the imposition of a sentence justly deserved in relation to the seriousness of the offense;

(2) This chapter is to assure fair and consistent treatment of all defendants by eliminating unjustified disparity in sentencing and providing a fair sense of predictability of the criminal law and its sanctions;

(3) Punishment shall be imposed to prevent crime and promote respect for the law by:

(A) Providing an effective general deterrent to those likely to violate the criminal laws of this state;

(B) Restraining defendants with a lengthy history of criminal conduct;

(C) Encouraging effective rehabilitation of those defendants, where reasonably feasible, by promoting the use of alternative sentencing and correctional programs that elicit voluntary cooperation of defendants; and

(D) Encouraging restitution to victims where appropriate;

(4) Sentencing should exclude all considerations respecting race, gender, creed, religion, national origin and social status of the individual;

(5) In recognition that state prison capacities and the funds to build and maintain them are limited, convicted felons committing the most severe offenses, possessing criminal histories evincing a clear disregard for the laws and morals of society and evincing failure of past efforts at rehabilitation shall be given first priority regarding sentencing involving incarceration; and

(6) (A) A defendant who does not fall within the parameters of subdivision (5), and who is an especially mitigated or standard offender convicted of a Class C, D or E felony, should be considered as a favorable candidate for alternative sentencing options in the absence of evidence to the contrary; however, a defendant's prior convictions shall be considered evidence to the contrary and, therefore, a defendant who is being sentenced for a third or subsequent felony conviction involving separate periods of incarceration or supervision shall not be considered a favorable candidate for alternative sentencing;

(B) As used in subdivision (6)(A), "separate periods of incarceration or supervision" means that the defendant serves and is released or discharged from a period of incarceration or supervision for the commission of a felony prior to committing another felony;

(C) If a defendant with at least three (3) felony convictions is otherwise eligible, that defendant may still be considered a favorable candidate for any alternative sentencing that is within the jurisdiction of and deemed appropriate by a drug court;

(D) A court shall consider, but is not bound by, the advisory sentencing guideline in this subdivision (6).



§ 40-35-103 - Sentencing considerations.

To implement the purposes of this chapter, the following principles apply:

(1) Sentences involving confinement should be based on the following considerations:

(A) Confinement is necessary to protect society by restraining a defendant who has a long history of criminal conduct;

(B) Confinement is necessary to avoid depreciating the seriousness of the offense or confinement is particularly suited to provide an effective deterrence to others likely to commit similar offenses; or

(C) Measures less restrictive than confinement have frequently or recently been applied unsuccessfully to the defendant;

(2) The sentence imposed should be no greater than that deserved for the offense committed;

(3) Inequalities in sentences that are unrelated to a purpose of this chapter should be avoided;

(4) The sentence imposed should be the least severe measure necessary to achieve the purposes for which the sentence is imposed;

(5) The potential or lack of potential for the rehabilitation or treatment of the defendant should be considered in determining the sentence alternative or length of a term to be imposed. The length of a term of probation may reflect the length of a treatment or rehabilitation program in which participation is a condition of the sentence; and

(6) Trial judges are encouraged to use alternatives to incarceration that include requirements of reparation, victim compensation, community service or all of these.



§ 40-35-104 - Sentencing alternatives.

(a) A defendant convicted of a felony or a misdemeanor in this state shall be sentenced in accordance with this chapter.

(b) (1) A defendant who is convicted of a felony after November 1, 1989, and who is sentenced to a total sentence of at least one (1) year but not more than three (3) years, shall not be sentenced to serve the sentence in the department of correction, if the legislative body for the county from which the defendant is being sentenced has either contracted with the department, or has passed a resolution that expresses an intent to contract for the purpose of housing convicted felons with such sentences. If the sentencing court concludes that incarceration is the appropriate sentencing alternative, the defendant must be sentenced to the local jail or workhouse and not to the department.

(2) A defendant who is convicted of a felony after November 1, 1989, and who is sentenced to at least one (1) year but not more than six (6) years, shall not be sentenced to serve the sentence in the department of correction if the defendant is being sentenced from a county with a population of not less than four hundred seventy-seven thousand eight hundred eleven (477,811), according to the 1980 federal census or any subsequent federal census, and the legislative body for the county has contracted with the department or has passed a resolution that expresses an intent to contract for the purpose of housing convicted felons with such sentences. If the sentencing court concludes that incarceration is the appropriate sentencing alternative, the defendant must be sentenced to the local jail or workhouse and not to the department.

(c) The following sentencing alternatives in any appropriate combination are authorized for defendants otherwise eligible under this chapter:

(1) Payment of a fine either alone or in addition to any other sentence authorized by this subsection (c);

(2) Payment of restitution to the victim or victims either alone or in addition to any other sentence authorized by this subsection (c);

(3) A sentence of confinement that is suspended upon a term of probation supervision that may include community service or restitution, or both;

(4) A sentence of periodic confinement that may be served in a local jail or workhouse in conjunction with a term of probation;

(5) A sentence of continuous confinement to be served in a local jail or workhouse in conjunction with a term of probation;

(6) A sentence of continuous confinement in a local jail or workhouse;

(7) Work release in accordance with § 40-35-315;

(8) A sentence of continuous confinement in the department of correction if the conviction is for a felony and the sentence is at least one (1) year, unless:

(A) The sentence is prohibited by subsection (b); or

(B) The defendant is convicted of a violation of § 39-14-103, involving property valued at less than one thousand dollars ($1,000), and the defendant is sentenced as an especially mitigated offender as defined in § 40-35-109 or a standard offender as defined in § 40-35-105; or

(9) A sentence to a community based alternative to incarceration in accordance with the provisions, including eligibility requirements, of chapter 36 of this title.

(d) This chapter does not deprive a court of any authority conferred by law, including, but not limited to, § 40-35-313, to decree a forfeiture of property, suspend or cancel a license, remove a person from office or impose costs and other monetary obligations if specifically authorized by law.

(e) This chapter does not prevent a court from imposing a sentence of death specifically authorized by law.



§ 40-35-105 - Standard offender.

(a) A standard offender is a defendant not sentenced as:

(1) A multiple offender, as defined by § 40-35-106;

(2) A persistent offender, as defined by § 40-35-107;

(3) A career offender, as defined by § 40-35-108;

(4) An especially mitigated offender, as defined by § 40-35-109; or

(5) A repeat violent offender, as defined by § 40-35-120.

(b) The sentence for a standard offender is within Range I.

(c) If the judgment of conviction does not include a sentence range, it shall be returned to the sentencing court to be completed.



§ 40-35-106 - Multiple offender.

(a) A multiple offender is a defendant who has received:

(1) A minimum of two (2) but not more than four (4) prior felony convictions within the conviction class, a higher class, or within the next two (2) lower felony classes, where applicable; or

(2) One (1) Class A prior felony conviction if the defendant's conviction offense is a Class A or B felony.

(b) In determining the number of prior convictions a defendant has received:

(1) "Prior conviction" means a conviction for an offense occurring prior to the commission of the offense for which the defendant is being sentenced;

(2) All prior felony convictions, including those occurring prior to November 1, 1989, are included;

(3) (A) A finding or adjudication that a defendant committed an act as a juvenile that would constitute a felony if committed by an adult and that resulted in a transfer of the juvenile to criminal court pursuant to § 37-1-134, or similar statutes of other states or jurisdictions, shall not be considered as a prior conviction for the purposes of this section unless the juvenile was convicted of a felony in a criminal court;

(B) Notwithstanding subdivision (b)(3)(A), a finding or adjudication that a defendant committed an act as a juvenile that would constitute a Class A or Class B felony if committed by an adult shall be considered as a prior conviction for the purposes of this section, regardless of whether the juvenile was transferred to criminal court pursuant to § 37-1-134, or similar statutes of other states or jurisdictions;

(4) Except for convictions for which the statutory elements include serious bodily injury, bodily injury, threatened serious bodily injury or threatened bodily injury to the victim or victims, or convictions for the offense of aggravated burglary under § 39-14-403, convictions for multiple felonies committed within the same twenty-four-hour period constitute one (1) conviction for the purpose of determining prior convictions; and

(5) Prior convictions include convictions under the laws of any other state, government or country that, if committed in this state, would have constituted an offense cognizable by the laws of this state. In the event that a felony from a jurisdiction other than Tennessee is not a named felony in this state, the elements of the offense shall be used by the Tennessee court to determine what classification the offense is given.

(c) A defendant who is found by the court beyond a reasonable doubt to be a multiple offender shall receive a sentence within Range II.

(d) The finding that a defendant is or is not a multiple offender is appealable by either party.



§ 40-35-107 - Persistent offender.

(a) A persistent offender is a defendant who has received:

(1) Any combination of five (5) or more prior felony convictions within the conviction class or higher or within the next two (2) lower felony classes, where applicable; or

(2) At least two (2) Class A or any combination of three (3) Class A or Class B felony convictions if the defendant's conviction offense is a Class A or B felony.

(b) In determining the number of prior convictions a defendant has received:

(1) Prior conviction means a conviction for an offense occurring prior to the commission of the offense for which the defendant is being sentenced;

(2) All prior felony convictions, including those occurring prior to November 1, 1989, are included;

(3) (A) A finding or adjudication that a defendant committed an act as a juvenile that would constitute a felony if committed by an adult and that resulted in a transfer of the juvenile to criminal court pursuant to § 37-1-134 or similar statutes of other states or jurisdictions shall not be considered as a prior conviction for the purposes of this section unless the juvenile was convicted of a felony in a criminal court;

(B) Notwithstanding subdivision (b)(3)(A), a finding or adjudication that a defendant committed an act as a juvenile that would constitute a Class A or Class B felony if committed by an adult shall be considered as a prior conviction for the purposes of this section, regardless of whether the juvenile was transferred to criminal court pursuant to § 37-1-134, or similar statutes of other states or jurisdictions;

(4) Except for convictions for which the statutory elements include serious bodily injury, bodily injury, threatened serious bodily injury or threatened bodily injury to the victim or victims or convictions for the offense of aggravated burglary under § 39-14-403, convictions for multiple felonies committed within the same twenty-four-hour period constitute one (1) conviction for the purpose of determining prior convictions; and

(5) Prior convictions includes convictions under the laws of any other state, government or country that, if committed in this state, would have constituted an offense cognizable by the laws of this state. In the event that a felony from a jurisdiction other than Tennessee is not a named felony in this state, the elements of the offense shall be used by the Tennessee court to determine what classification the offense is given.

(c) A defendant who is found by the court beyond a reasonable doubt to be a persistent offender shall receive a sentence within Range III.

(d) The finding that a defendant is or is not a persistent offender is appealable by either party.



§ 40-35-108 - Career offender.

(a) A career offender is a defendant who has received:

(1) Any combination of six (6) or more Class A, B or C prior felony convictions, and the defendant's conviction offense is a Class A, B or C felony;

(2) At least three (3) Class A or any combination of four (4) Class A or Class B felony convictions if the defendant's conviction offense is a Class A or B felony; or

(3) At least six (6) prior felony convictions of any classification if the defendant's conviction offense is a Class D or E felony.

(b) In determining the number of prior convictions a defendant has received:

(1) "Prior conviction" means a conviction for an offense occurring prior to the commission of the offense for which the defendant is being sentenced;

(2) All prior felony convictions, including those occurring prior to November 1, 1989, are included;

(3) (A) A finding or adjudication that a defendant committed an act as a juvenile that would constitute a felony if committed by an adult and that resulted in a transfer of the juvenile to criminal court pursuant to § 37-1-134 or similar statutes of other states or jurisdictions shall not be considered as a prior conviction for the purposes of this section, unless the juvenile was convicted of a felony in a criminal court;

(B) Notwithstanding subdivision (b)(3)(A), a finding or adjudication that a defendant committed an act as a juvenile that would constitute a Class A or Class B felony if committed by an adult shall be considered as a prior conviction for the purposes of this section, regardless of whether the juvenile was transferred to criminal court pursuant to § 37-1-134, or similar statutes of other states or jurisdictions;

(4) Except for convictions for which the statutory elements include serious bodily injury, bodily injury, threatened serious bodily injury or threatened bodily injury to the victim or victims or convictions for the offense of aggravated burglary under § 39-14-403, convictions for multiple felonies committed within the same twenty-four-hour period constitute one (1) conviction for the purpose of determining prior convictions; and

(5) "Prior convictions" includes convictions under the laws of any other state, government or country that, if committed in this state, would have constituted an offense cognizable by the laws of this state. In the event that a felony from a jurisdiction other than Tennessee is not a named felony in this state, the elements of the offense shall be used by the Tennessee court to determine what classification the offense is given.

(c) A defendant who is found by the court beyond a reasonable doubt to be a career offender shall receive the maximum sentence within the applicable Range III.

(d) The finding that a defendant is or is not a career offender is appealable by either party.



§ 40-35-109 - Especially mitigated offender.

(a) The court may find the defendant is an especially mitigated offender, if:

(1) The defendant has no prior felony convictions; and

(2) The court finds mitigating, but no enhancement factors.

(b) If the court finds the defendant an especially mitigated offender, the court shall reduce the defendant's statutory Range I minimum sentence by ten percent (10%) or reduce the release eligibility date to twenty percent (20%) of the sentence, or both reductions. If the court employs both reductions, the calculation for release eligibility shall be made by first reducing the sentence and then reducing the release eligibility to twenty percent (20%).

(c) If the defendant is found to be an especially mitigated offender, the judgment of conviction shall so reflect.

(d) The finding that a defendant is or is not an especially mitigated offender is appealable by either party.



§ 40-35-110 - Classification of offenses.

(a) Felonies are classified for the purpose of sentencing into five (5) categories:

(1) Class A felonies;

(2) Class B felonies;

(3) Class C felonies;

(4) Class D felonies; and

(5) Class E felonies.

(b) An offense designated a felony without specification as to category is a Class E felony.

(c) Misdemeanors are classified for the purpose of sentencing into three (3) categories:

(1) Class A misdemeanors;

(2) Class B misdemeanors; and

(3) Class C misdemeanors.

(d) An offense designated as a misdemeanor without specification as to category is a Class A misdemeanor.



§ 40-35-111 - Authorized terms of imprisonment and fines for felonies and misdemeanors.

(a) A sentence for a felony is a determinate sentence.

(b) The authorized terms of imprisonment and fines for felonies are:

(1) Class A felony, not less than fifteen (15) nor more than sixty (60) years. In addition, the jury may assess a fine not to exceed fifty thousand dollars ($50,000), unless otherwise provided by statute;

(2) Class B felony, not less than eight (8) nor more than thirty (30) years. In addition, the jury may assess a fine not to exceed twenty-five thousand dollars ($25,000), unless otherwise provided by statute;

(3) Class C felony, not less than three (3) years nor more than fifteen (15) years. In addition, the jury may assess a fine not to exceed ten thousand dollars ($10,000), unless otherwise provided by statute;

(4) Class D felony, not less than two (2) years nor more than twelve (12) years. In addition, the jury may assess a fine not to exceed five thousand dollars ($5,000), unless otherwise provided by statute; and

(5) Class E felony, not less than one (1) year nor more than six (6) years. In addition, the jury may assess a fine not to exceed three thousand dollars ($3,000), unless otherwise provided by statute.

(c) (1) A sentence to pay a fine, when imposed on a corporation for an offense defined in title 39 or for any offense defined in any other title for which no special corporate fine is specified, is a sentence to pay an amount, not to exceed:

(A) Three hundred fifty thousand dollars ($350,000) for a Class A felony;

(B) Three hundred thousand dollars ($300,000) for a Class B felony;

(C) Two hundred fifty thousand dollars ($250,000) for a Class C felony;

(D) One hundred twenty-five thousand dollars ($125,000) for a Class D felony; and

(E) Fifty thousand dollars ($50,000) for a Class E felony.

(2) If a special fine for a corporation is expressly specified in the statute that defines an offense, the fine fixed shall be within the limits specified in the statute.

(d) A sentence for a misdemeanor is a determinate sentence.

(e) The authorized terms of imprisonment and fines for misdemeanors are:

(1) Class A misdemeanor, not greater than eleven (11) months, twenty-nine (29) days or a fine not to exceed two thousand five hundred dollars ($2,500), or both, unless otherwise provided by statute;

(2) Class B misdemeanor, not greater than six (6) months or a fine not to exceed five hundred dollars ($500), or both, unless otherwise provided by statute; and

(3) Class C misdemeanor, not greater than thirty (30) days or a fine not to exceed fifty dollars ($50.00), or both, unless otherwise provided by statute.

(f) In order to furnish the general assembly with information necessary to make an informed determination as to whether the increase in the cost of living and changes in income for residents of Tennessee has resulted in the minimum and maximum authorized fine ranges no longer being commensurate with the amount of fine deserved for the offense committed, every five (5) years, on or before January 15, the fiscal review committee shall report to the chief clerks of the senate and the house of representatives of the general assembly the percentage of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics and shall inform the general assembly what the statutory minimum and maximum authorized fine for each offense classification would be if adjusted to reflect the compounded cost-of-living increases during the five-year period.



§ 40-35-112 - Sentence ranges.

(a) A Range I sentence is as follows:

(1) For a Class A felony, not less than fifteen (15) nor more than twenty-five (25) years;

(2) For a Class B felony, not less than eight (8) nor more than twelve (12) years;

(3) For a Class C felony, not less than three (3) nor more than six (6) years;

(4) For a Class D felony, not less than two (2) nor more than four (4) years; and

(5) For a Class E felony, not less than one (1) nor more than two (2) years.

(b) A Range II sentence is as follows:

(1) For a Class A felony, not less than twenty-five (25) nor more than forty (40) years;

(2) For a Class B felony, not less than twelve (12) nor more than twenty (20) years;

(3) For a Class C felony, not less than six (6) nor more than ten (10) years;

(4) For a Class D felony, not less than four (4) nor more than eight (8) years; and

(5) For a Class E felony, not less than two (2) nor more than four (4) years.

(c) A Range III sentence is as follows:

(1) For a Class A felony, not less than forty (40) nor more than sixty (60) years;

(2) For a Class B felony, not less than twenty (20) nor more than thirty (30) years;

(3) For a Class C felony, not less than ten (10) nor more than fifteen (15) years;

(4) For a Class D felony, not less than eight (8) nor more than twelve (12) years; and

(5) For a Class E felony, not less than four (4) nor more than six (6) years.



§ 40-35-113 - Mitigating factors.

If appropriate for the offense, mitigating factors may include, but are not limited to:

(1) The defendant's criminal conduct neither caused nor threatened serious bodily injury;

(2) The defendant acted under strong provocation;

(3) Substantial grounds exist tending to excuse or justify the defendant's criminal conduct, though failing to establish a defense;

(4) The defendant played a minor role in the commission of the offense;

(5) Before detection, the defendant compensated or made a good faith attempt to compensate the victim of criminal conduct for the damage or injury the victim sustained;

(6) The defendant, because of youth or old age, lacked substantial judgment in committing the offense;

(7) The defendant was motivated by a desire to provide necessities for the defendant's family or the defendant's self;

(8) The defendant was suffering from a mental or physical condition that significantly reduced the defendant's culpability for the offense; however, the voluntary use of intoxicants does not fall within the purview of this factor;

(9) The defendant assisted the authorities in uncovering offenses committed by other persons or in detecting or apprehending other persons who had committed the offenses;

(10) The defendant assisted the authorities in locating or recovering any property or person involved in the crime;

(11) The defendant, although guilty of the crime, committed the offense under such unusual circumstances that it is unlikely that a sustained intent to violate the law motivated the criminal conduct;

(12) The defendant acted under duress or under the domination of another person, even though the duress or the domination of another person is not sufficient to constitute a defense to the crime; and

(13) Any other factor consistent with the purposes of this chapter.



§ 40-35-114 - Enhancement factors.

If appropriate for the offense and if not already an essential element of the offense, the court shall consider, but is not bound by, the following advisory factors in determining whether to enhance a defendant's sentence:

(1) The defendant has a previous history of criminal convictions or criminal behavior, in addition to those necessary to establish the appropriate range;

(2) The defendant was a leader in the commission of an offense involving two (2) or more criminal actors;

(3) The offense involved more than one (1) victim;

(4) A victim of the offense was particularly vulnerable because of age or physical or mental disability;

(5) The defendant treated, or allowed a victim to be treated, with exceptional cruelty during the commission of the offense;

(6) The personal injuries inflicted upon, or the amount of damage to property sustained by or taken from, the victim was particularly great;

(7) The offense involved a victim and was committed to gratify the defendant's desire for pleasure or excitement;

(8) The defendant, before trial or sentencing, failed to comply with the conditions of a sentence involving release into the community;

(9) The defendant possessed or employed a firearm, explosive device or other deadly weapon during the commission of the offense;

(10) The defendant had no hesitation about committing a crime when the risk to human life was high;

(11) The felony resulted in death or serious bodily injury, or involved the threat of death or serious bodily injury, to another person, and the defendant has previously been convicted of a felony that resulted in death or serious bodily injury;

(12) During the commission of the felony, the defendant intentionally inflicted serious bodily injury upon another person, or the actions of the defendant resulted in the death of, or serious bodily injury to, a victim or a person other than the intended victim;

(13) At the time the felony was committed, one (1) of the following classifications was applicable to the defendant:

(A) Released on bail or pretrial release, if the defendant is ultimately convicted of the prior misdemeanor or felony;

(B) Released on parole;

(C) Released on probation;

(D) On work release;

(E) On community corrections;

(F) On some form of judicially ordered release;

(G) On any other type of release into the community under the direct or indirect supervision of any state or local governmental authority or a private entity contracting with the state or a local government;

(H) On escape status; or

(I) Incarcerated in any penal institution on a misdemeanor or felony charge or a misdemeanor or felony conviction;

(14) The defendant abused a position of public or private trust, or used a professional license in a manner that significantly facilitated the commission or the fulfillment of the offense;

(15) The defendant committed the offense on the grounds or facilities of a pre-kindergarten through grade twelve (pre-K-12) public or private institution of learning when minors were present;

(16) The defendant was adjudicated to have committed a delinquent act or acts as a juvenile that would constitute a felony if committed by an adult;

(17) The defendant intentionally selected the person against whom the crime was committed or selected the property that was damaged or otherwise affected by the crime, in whole or in part, because of the defendant's belief or perception regarding the race, religion, color, disability, sexual orientation, national origin, ancestry or gender of that person or the owner or occupant of that property; however, this subdivision (17) should not be construed to permit the enhancement of a sexual offense on the basis of gender selection alone;

(18) The offense was an act of terrorism or was related to an act of terrorism;

(19) If the defendant is convicted of the offense of aggravated assault pursuant to § 39-13-102, the victim of the aggravated assault was a law enforcement officer, firefighter, correctional officer, youth services officer, probation and parole officer, a state registered security officer/guard, an employee of the department of correction or the department of children's services, an emergency medical or rescue worker, emergency medical technician or paramedic, whether compensated or acting as a volunteer; provided, that the victim was performing an official duty and the defendant knew or should have known that the victim was such an officer or employee;

(20) If the defendant is convicted of the offenses of rape pursuant to § 39-13-503, sexual battery pursuant to § 39-13-505 or rape of a child pursuant to § 39-13-522, the defendant caused the victim to be mentally incapacitated or physically helpless by use of a controlled substance or controlled substance analogue;

(21) If the defendant is convicted of the offenses of aggravated rape pursuant to § 39-13-502, rape pursuant to § 39-13-503, rape of a child pursuant to § 39-13-522 or statutory rape pursuant to § 39-13-506, the defendant knew or should have known that, at the time of the offense, the defendant was HIV positive;

(22) (A) If the defendant is convicted of the offenses of aggravated arson pursuant to § 39-14-302 or vandalism pursuant to § 39-14-408, the damage or destruction was caused to a structure, whether temporary or permanent in nature, used as a place of worship and the defendant knew or should have known that it was a place of worship;

(B) As used in subdivision (22)(A), "place of worship" means any structure that is:

(i) Approved, or qualified to be approved, by the state board of equalization for property tax exemption pursuant to § 67-5-212, based on ownership and use of the structure by a religious institution; and

(ii) Utilized on a regular basis by a religious institution as the site of congregational services, rites or activities communally undertaken for the purpose of worship;

(23) The defendant is an adult and sells to or gives or exchanges a controlled substance, controlled substance analogue or other illegal drug with a minor;

(24) The offense involved the theft of property and, as a result of the manner in which the offense was committed, the victim suffered significant damage to other property belonging to the victim or for which the victim was responsible; and

(25) (A) The defendant commits an offense:

(i) During the time period between the first occurrence of events or conduct that later results in a declaration of a state of emergency by a county, the governor, or the president of the United States and the time the county, governor, or the president of the United States terminates the state of emergency, as provided in § 58-2-107;

(ii) Within the area or areas threatened by the emergency, as established by the county's, governor's, or president's declaration of a state of emergency; and

(iii) Knowing of the existence of the emergency;

(B) As used in this subdivision (25):

(i) "Emergency" means an occurrence, or threat thereof, whether natural, technological, or manmade, in war or in peace, that results or may result in substantial injury or harm to the population, or substantial damage to or loss of property; provided, that natural threats may include disease outbreaks and epidemics; and

(ii) "Offense" means the defendant is convicted of a violation of § 39-14-103, § 39-14-104, or any other offense involving theft that is graded by value pursuant to § 39-14-105, and the value of the property or service taken is no greater than the value provided in § 39-14-105 for a Class E felony.



§ 40-35-115 - Multiple convictions.

(a) If a defendant is convicted of more than one (1) criminal offense, the court shall order sentences to run consecutively or concurrently as provided by the criteria in this section.

(b) The court may order sentences to run consecutively if the court finds by a preponderance of the evidence that:

(1) The defendant is a professional criminal who has knowingly devoted the defendant's life to criminal acts as a major source of livelihood;

(2) The defendant is an offender whose record of criminal activity is extensive;

(3) The defendant is a dangerous mentally abnormal person so declared by a competent psychiatrist who concludes as a result of an investigation prior to sentencing that the defendant's criminal conduct has been characterized by a pattern of repetitive or compulsive behavior with heedless indifference to consequences;

(4) The defendant is a dangerous offender whose behavior indicates little or no regard for human life and no hesitation about committing a crime in which the risk to human life is high;

(5) The defendant is convicted of two (2) or more statutory offenses involving sexual abuse of a minor with consideration of the aggravating circumstances arising from the relationship between the defendant and victim or victims, the time span of defendant's undetected sexual activity, the nature and scope of the sexual acts and the extent of the residual, physical and mental damage to the victim or victims;

(6) The defendant is sentenced for an offense committed while on probation; or

(7) The defendant is sentenced for criminal contempt.

(c) The finding concerning the imposition of consecutive or concurrent sentences is appealable by either party.

(d) Sentences shall be ordered to run concurrently if the criteria noted in subsection (b) are not met, unless consecutive sentences are specifically required by statute or the Tennessee Rules of Criminal Procedure.



§ 40-35-116 - Revocation of bail on conviction.

(a) If a defendant is convicted of first degree murder, a Class A felony, rape, aggravated robbery, aggravated sexual battery, aggravated kidnapping, aggravated child abuse, statutory rape by an authority figure or a violation of § 39-17-417(b) or (i), the judge shall revoke bail immediately, notwithstanding sentencing hearings, motions for a new trial and related post-guilt determination hearings.

(b) If a defendant is convicted of any other felony offense, the judge may revoke bail immediately, notwithstanding sentencing hearing, motion for a new trial and related post-guilt determination hearings.

(c) If the court revokes the defendant's bail, the defendant shall be housed in a local jail pending the sentencing determination. Following sentencing, the defendant shall be transferred to the custody of the authority to whom the defendant was sentenced.

(d) If a defendant is convicted of first degree murder, the judge may house the defendant in a local jail or may transfer custody to the department of correction pending further proceedings in the trial court.



§ 40-35-117 - Applicability of chapter.

(a) All persons who commit crimes on or after November 1, 1989, shall be tried and sentenced under this chapter.

(b) Unless prohibited by the United States or Tennessee constitutions, any person sentenced on or after November 1, 1989, for an offense committed between July 1, 1982, and November 1, 1989, shall be sentenced under this chapter.

(c) For all persons who committed crimes prior to July 1, 1982, prior law shall apply and remain in full force and effect in every respect, including, but not limited to, sentencing, parole and probation.



§ 40-35-118 - Classification of repealed pre-1989 offenses [For list of classification for current offenses, see the compiler's note in § 40-35-110].

(a) For the purpose of determining the classification of felony offenses in title 39 committed prior to November 1, 1989, the following classifications shall be used: Click here to view image.

(b) These classifications shall be used for sentencing after November 1, 1989, if the offense was committed on or after July 1, 1982, and prior to November 1, 1989, except first degree murder, which shall be punished by death or life imprisonment.



§ 40-35-119 - Classification of prior unclassified felony offenses.

Any prior felony offense committed between July 1, 1982, and November 1, 1989, which has not been classified pursuant to § 40-35-118 or otherwise, is a Class E felony.



§ 40-35-120 - Repeat violent offenders -- Three strikes.

(a) A "repeat violent offender" is a defendant who:

(1) Is convicted in this state on or after July 1, 1994, of any offense classified in subdivision (b)(1) as a violent offense; and

(2) Has at least two (2) prior convictions for offenses classified in subdivision (b)(1) or (b)(2) as a violent offense; or

(3) Is convicted in this state on or after July 1, 1994, of any offense classified in subdivision (c)(1) as a violent offense; and

(4) Has at least one (1) conviction for an offense classified in subdivision (c)(1) or (c)(2) as a violent offense; or

(5) Is convicted in this state on or after July 1, 1995, of any offense classified in subdivision (d)(1) as a violent offense; and

(6) Has at least one (1) prior conviction for an offense classified in subdivision (d)(1) or (d)(2) as a violent offense with the exception of the prior offense of robbery by use of a deadly weapon as listed in § 40-35-118(a).

(b) (1) For purposes of subdivisions (a)(1) and (a)(2), the following offenses are classified as violent offenses:

(A) First degree murder, including any attempt, solicitation or facilitation to commit first degree murder;

(B) Second degree murder and any attempt or facilitation to commit second degree murder;

(C) Especially aggravated kidnapping and any attempt or facilitation to commit especially aggravated kidnapping;

(D) Especially aggravated robbery and any attempt or facilitation to commit especially aggravated robbery;

(E) Aggravated rape and any attempt or facilitation to commit aggravated rape;

(F) Rape of a child and any attempt or facilitation to commit rape of a child;

(G) Aggravated arson and any attempt or facilitation to commit aggravated arson;

(H) Aggravated kidnapping;

(I) Aggravated robbery;

(J) Rape;

(K) Aggravated sexual battery;

(L) Especially aggravated burglary;

(M) Aggravated child abuse;

(N) Aggravated sexual exploitation of minor; and

(O) Especially aggravated sexual exploitation of a minor.

(2) For purposes of subdivision (a)(2), the offenses that were repealed on November 1, 1989, and are listed in § 40-35-118(a) as Class A or B felonies against a person are classified as violent offenses.

(c) (1) For purposes of subdivisions (a)(3) and (a)(4), the following offenses are classified as violent offenses:

(A) First degree murder including any attempt, solicitation or facilitation to commit first degree murder;

(B) Second degree murder;

(C) Especially aggravated kidnapping;

(D) Especially aggravated robbery;

(E) Aggravated rape;

(F) Rape of a child; and

(G) Aggravated arson.

(2) For purposes of subdivision (a)(4), the offenses that were repealed on November 1, 1989, and are listed in § 40-35-118(a) as Class A felonies against a person are classified as violent offenses.

(d) (1) For purposes of subdivisions (a)(5) and (a)(6), the following offenses are classified as violent offenses:

(A) First degree murder;

(B) Second degree murder;

(C) Especially aggravated kidnapping;

(D) Especially aggravated robbery;

(E) Aggravated rape;

(F) Rape of a child;

(G) Aggravated arson;

(H) Aggravated kidnapping;

(I) Rape;

(J) Aggravated sexual battery;

(K) Especially aggravated burglary;

(L) Aggravated child abuse;

(M) Aggravated sexual exploitation of a minor; and

(N) Especially aggravated sexual exploitation of a minor.

(2) For purposes of subdivision (a)(6), the offenses that were repealed on November 1, 1989, and are listed in § 40-35-118(a) as Class A or B felonies against a person, with the exception of the offense of robbery by use of a deadly weapon, are classified as violent offenses.

(e) In determining the number of prior convictions a defendant has received:

(1) "Prior conviction" means a defendant serves and is released from a period of incarceration for the commission of an offense or offenses so that a defendant must:

(A) To qualify under subdivision (a)(1) and (a)(2), have served two (2) separate periods of incarceration for the commission of at least two (2) of the predicate offenses designated in subdivision (b)(1) or (b)(2) before committing an offense designated in subdivision (b)(1);

(B) To qualify under subdivision (a)(3) and (a)(4), at least one (1) separate period of incarceration for the commission of a predicate offense designated in subdivision (c)(1) or (c)(2) before committing an offense designated in subdivision (c)(1); or

(C) To qualify under subdivision (a)(5) and (a)(6), at least one (1) separate period of incarceration for the commission of a predicate offense designated in subdivision (d)(1) or (d)(2), with the exception of the prior offense of robbery by use of a deadly weapon as listed in § 40-35-118(a), before committing an offense designated in subdivision (d)(1);

(2) "Separate period of incarceration" includes a sentence to a community correction program pursuant to chapter 36 of this title, a sentence to split confinement pursuant to § 40-35-306 or a sentence to a periodic confinement pursuant to § 40-35-307. Any offense designated as a violent offense pursuant to subsection (b), (c) or (d) that is committed while incarcerated or committed while the prisoner is assigned to a program whereby the prisoner enjoys the privilege of supervised release into the community, including, but not limited to, work release, educational release, restitution release, medical furlough or that is committed while on escape status from any correctional institution shall be considered as a separate period of incarceration;

(3) A finding or adjudication that a defendant committed an act as a juvenile that is designated a predicate offense under subsection (b), (c) or (d) if committed by an adult, and that resulted in a transfer of the juvenile to criminal court pursuant to § 37-1-134, or similar statutes of other states or jurisdictions, shall not be considered a prior conviction for the purposes of this section unless the juvenile was convicted of the predicate offense in a criminal court and sentenced to confinement in the department of correction; and

(4) "Prior convictions" include convictions under the laws of any other state, government or country that, if committed in this state, would have constituted a predicate offense in subsection (b), (c) or (d) if there are separate periods of incarceration in the other state as required by subdivision (e)(1). If a felony from a jurisdiction other than Tennessee is not a named predicate offense specified in subsection (b), (c) or (d) in this state and if the elements of the felony are the same as a designated predicate offense, it shall be considered a prior conviction; provided, that there are separate periods of incarceration in the other state as required in subdivision (e)(1).

(f) The court shall refuse to accept a plea agreement that fails to recommend that a defendant with a sufficient number of designated prior convictions be sentenced as a repeat violent offender. If the judge refuses to accept the plea agreement, this does not prevent the district attorney general, in accordance with Rule 7 of the Tennessee Rules of Criminal Procedure, from amending the indicted offense to an offense that is not designated as a violent offense in subsection (b) or (c).

(g) The court shall sentence a defendant who has been convicted of any offense listed in subdivision (b)(1), (c)(1) or (d)(1) to imprisonment for life without possibility of parole if the court finds beyond a reasonable doubt that the defendant is a repeat violent offender as defined in subsection (a).

(h) The finding that a defendant is or is not a repeat violent offender is appealable by either party.

(i) (1) (A) A charge as a repeat violent offender shall be tried within one hundred eighty (180) days of the arraignment on the indictment pursuant to Rule 10 of the Tennessee Rules of Criminal Procedure unless delay is caused by:

(i) The defendant;

(ii) An examination for competency;

(iii) A competency hearing;

(iv) An adjudication of incompetency for trial;

(v) A continuance allowed after a court's determination of the defendant's physical incapacity for a trial; or

(vi) An interlocutory appeal.

(B) A continuance may be granted to any party, including the court, for good cause shown.

(2) The district attorney general shall file a statement with the court and the defense counsel within forty-five (45) days of the arraignment pursuant to Rule 10 of the Rules of Criminal Procedure that the defendant is a repeat violent offender. The statement, which shall not be made known to the jury determining the guilt or innocence of the defendant, shall set forth the dates of the prior periods of incarceration, as well as the nature of the prior conviction offenses. If the notice is not filed within forty-five (45) days of the arraignment, the defendant shall be granted a continuance so that the defendant will have forty-five (45) days between receipt of notice and trial.

(3) Failure to comply with this subsection (i) does not require release of a person from custody or a dismissal of charges.



§ 40-35-121 - Criminal gang offenses -- Enhanced punishment -- Procedure.

(a) As used in this section, unless the context otherwise requires:

(1) "Criminal gang" means a formal or informal ongoing organization, association or group consisting of three (3) or more persons that has:

(A) As one (1) of its activities the commission of criminal acts; and

(B) Two (2) or more members who, individually or collectively, engage in or have engaged in a pattern of criminal gang activity;

(2) "Criminal gang member" is a person who is a member of a criminal gang, as defined in subdivision (a)(1), who meets two (2) or more of the following criteria:

(A) Admits to criminal gang involvement;

(B) Is identified as a criminal gang member by a parent or guardian;

(C) Is identified as a criminal gang member by a documented reliable informant;

(D) Resides in or frequents a particular criminal gang's area, adopts their style or dress, their use of hand signs or their tattoos and associates with known criminal gang members;

(E) Is identified as a criminal gang member by an informant of previously untested reliability and the identification is corroborated by independent information;

(F) Has been arrested more than once in the company of identified criminal gang members for offenses that are consistent with usual criminal gang activity; or

(G) Is identified as a criminal gang member by physical evidence such as photographs or other documentation;

(3) "Criminal gang offense" means:

(A) A criminal offense committed prior to July 1, 2013 that:

(i) During the perpetration of which the defendant knowingly causes, or threatens to cause, death or bodily injury to another person or persons and specifically includes rape of a child, aggravated rape and rape; or

(ii) Results, or was intended to result, in the defendant's receiving income, benefit, property, money or anything of value from the commission of any aggravated burglary, or from the illegal sale, delivery, or manufacture of a controlled substance, controlled substance analogue, or firearm; or

(B) The commission or attempted commission, facilitation of, solicitation of, or conspiracy to commit any of the following offenses on or after July 1, 2013:

(i) First degree murder, as defined in § 39-13-202;

(ii) Second degree murder, as defined in § 39-13-210;

(iii) Voluntary manslaughter, as defined in § 39-13-211;

(iv) Assault, as defined in § 39-13-101;

(v) Aggravated assault, as defined in § 39-13-102;

(vi) Kidnapping, as defined in § 39-13-303;

(vii) Aggravated kidnapping, as defined in § 39-13-304;

(viii) Especially aggravated kidnapping, as defined in § 39-13-305;

(ix) Robbery, as defined in § 39-13-401;

(x) Aggravated robbery, as defined in § 39-13-402;

(xi) Especially aggravated robbery, as defined in § 39-13-403;

(xii) Carjacking, as defined in § 39-13-404;

(xiii) Rape, as defined in § 39-13-503;

(xiv) Aggravated rape, as defined in § 39-13-502;

(xv) Rape of a child, as defined in § 39-13-522;

(xvi) Aggravated burglary, as defined in § 39-14-403;

(xvii) Especially aggravated burglary, as defined in § 39-14-404;

(xviii) Aggravated criminal trespass, as defined in § 39-14-406;

(xix) Coercion of witness, as defined in § 39-16-507;

(xx) Retaliation for past action, as defined in § 39-16-510;

(xxi) Riot, as defined in § 39-17-302;

(xxii) Aggravated riot, as defined in § 39-17-303;

(xxiii) Inciting to riot, as defined in § 39-17-304;

(xxiv) The illegal sale, delivery or manufacture of a controlled substance or controlled substance analogue, as defined in §§ 39-17-417 and 39-17-454;

(xxv) Possession of a controlled substance or controlled substance analogue with intent to sell, deliver, or manufacture, as defined in § 39-17-417(a)(4) and § 39-17-454;

(xxvi) Unlawful carrying or possession of a weapon, as defined in § 39-17-1307;

(xxvii) Trafficking for commercial sex acts, as defined in § 39-13-309.

(4) (A) "Pattern of criminal gang activity" means prior convictions for the commission or attempted commission of, facilitation of, solicitation of, or conspiracy to commit:

(i) Two (2) or more criminal gang offenses that are classified as felonies; or

(ii) Three (3) or more criminal gang offenses that are classified as misdemeanors; or

(iii) One (1) or more criminal gang offenses that are classified as felonies and two (2) or more criminal gang offenses that are classified as misdemeanors; and

(iv) The criminal gang offenses are committed on separate occasions; and

(v) The criminal gang offenses are committed within a five-year period;

(B) (i) As used in this subsection (a), "prior conviction" means a criminal gang offense for which a criminal gang member was convicted prior to the commission of the instant criminal gang offense by the defendant and includes convictions occurring prior to July 1, 1997;

(ii) "Prior conviction" includes convictions under the laws of any other state, government or country that, if committed in this state, would have constituted a criminal gang offense. In the event that a conviction from a jurisdiction other than Tennessee is not specifically named the same as a criminal gang offense, the elements of the offense in the other jurisdiction shall be used by the Tennessee court to determine if the offense is a criminal gang offense;

(iii) Convictions for multiple criminal gang offenses committed as part of a single course of conduct within twenty-four (24) hours are not committed on "separate occasions." However, acts that constitute criminal gang offenses under subdivision (a)(3)(A) shall not be construed to be a single course of conduct.

(b) A criminal gang offense committed by a defendant who was a criminal gang member at the time of the offense shall be punished one (1) classification higher than the classification established by the specific statute creating the offense committed.

(c) A criminal gang offense committed by a defendant who was not a criminal gang member at the time of the offense but who committed the offense for the purpose of and with the intent to fulfill an initiation or other requirement for joining a criminal gang as defined in subdivision (a)(1) shall be punished one (1) classification higher than the classification established by the specific statute creating the offense committed.

(d) If the criminal gang offense subject to enhancement under subsection (b) or (c) is a Class A felony, the presumptive sentence for the offense shall be the maximum sentence within the range from which the defendant is to be sentenced.

(e) A criminal gang offense committed by a defendant who was a criminal gang member at the time of the offense shall be punished two (2) classifications higher than the classification established by the specific statute creating the offense committed if the criminal gang member was also a leader or organizer of the criminal gang at the time the offense was committed.

(f) If the criminal gang offense subject to enhancement under subsection (e) is a Class A or B felony, the criminal gang member shall be sentenced as a Class A felon and the presumptive sentence for the offense shall be the maximum sentence within the range from which the defendant is to be sentenced.

(g) If the defendant is charged with a criminal gang offense and the district attorney general intends to seek enhancement of the punishment under subsection (b), (c) or (e), the indictment, in a separate count, shall specify, charge and give notice of the subsection under which enhancement is alleged applicable and of the required prior convictions constituting the gang's pattern of criminal gang activity.

(h) (1) If the defendant is convicted of the underlying criminal gang offense, the jury shall then separately consider whether the defendant was at the time of the offense:

(A) A criminal gang member;

(B) A criminal gang member and a leader or organizer of the gang; or

(C) Not a criminal gang member but committed the offense for the purpose of joining a criminal gang.

(2) If the jury convicts the defendant under subdivision (h)(1)(A), (h)(1)(B) or (h)(1)(C), the court shall pronounce judgment and sentence the defendant as provided in this section.

(i) For purposes of establishing a "pattern of criminal gang activity" the following offenses may be considered:

(1) Criminal gang offenses, as defined by subdivision (a)(3)(A), committed prior to July 1, 2013; and

(2) Criminal gang offenses, as defined by subdivision (a)(3)(B), committed on or after July 1, 2013.



§ 40-35-122 - Sentencing alternatives for defendants who commit non-violent property offenses.

(a) Notwithstanding any law to the contrary, except as provided in subsection (b), the judge sentencing a defendant who commits a non-violent property offense, as defined in subsection (c), on or after July 1, 2010, shall not be authorized to impose the sentencing alternatives of continuous confinement in a local jail or the department of correction as authorized by § 40-35-104(c)(5), (c)(6), or (c)(8). However, the judge may sentence the defendant to any of the other sentencing alternatives authorized by § 40-35-104(c), which include, but are not limited to, periodic confinement, work release, community corrections, probation, or judicial diversion.

(b) (1) A defendant convicted of an offense set out in subsection (c) may be sentenced to any of the sentencing alternatives authorized by § 40-35-104(c), including a period of continuous confinement, if the sentencing judge determines the defendant:

(A) Has at least one (1) prior conviction at the time the subsection (c) offense is committed; or

(B) Violated the terms and conditions of the alternative sentence originally imposed upon the defendant pursuant to subsection (a).

(2) As used in this subsection (b):

(A) (i) "Prior conviction" means that the defendant serves and is released or discharged from, is serving, or is on escape status from a separate period of incarceration or supervision for the commission of a felony offense prior to or at the time of committing an offense on or after July 1, 2010, listed in subsection (c);

(ii) "Prior conviction" includes convictions under the laws of any other state, government or country that, if committed in this state, would constitute a felony. If an offense in a jurisdiction other than Tennessee is not identified as a felony in this state, it shall be considered a prior conviction if the elements of the offense are the same as the elements for a felony offense in this state; and

(B) "Separate period of incarceration or supervision" includes a sentence to any of the sentencing alternatives set out in § 40-35-104(c)(3)-(9).

(c) As used in this section, a "non-violent property offense" is:

(1) Forgery under § 39-14-114, where the amount of the forgery is less than one thousand dollars ($1,000);

(2) Attempted forgery under §§ 39-12-101 and 39-14-114, where the amount of the forgery is one thousand dollars ($1,000) or more, but less than ten thousand dollars ($10,000);

(3) Criminal simulation under § 39-14-115, where the amount is less than one thousand dollars ($1,000);

(4) Attempted criminal simulation under §§ 39-12-101 and 39-14-115, where the amount is one thousand dollars ($1,000) or more, but less than ten thousand dollars ($10,000);

(5) Facilitating criminal simulation under §§ 39-11-403 and 39-14-115, where the amount is one thousand dollars ($1,000) or more, but less than ten thousand dollars ($10,000);

(6) Felony theft of services under § 39-14-104, where the amount of the theft is less than one thousand dollars ($1,000);

(7) Shoplifting under §§ 39-14-103 or 39-14-146, where the amount taken is less than one thousand dollars ($1,000);

(8) Felony fraudulent use of a credit card under § 39-14-118, where the amount of the theft is less than one thousand dollars ($1,000);

(9) Felony passing worthless checks under § 39-14-121 where the amount of the check is less than one thousand dollars ($1,000);

(10) Passing forged checks under § 39-14-114, where the amount of the forgery is less than one thousand dollars ($1,000);

(11) Felony theft of property under § 39-14-103, where the amount of the theft is less than one thousand dollars ($1,000);

(12) Attempted theft of property under §§ 39-12-101 and 39-14-103, where the amount of the attempted theft is one thousand dollars ($1,000) or more, but less than ten thousand dollars ($10,000);

(13) Facilitating the theft of property under §§ 39-11-403 and 39-14-103, where the amount of the property is one thousand dollars ($1,000) or more, but less than ten thousand dollars ($10,000);

(14) Conspiracy to commit theft of property under §§ 39-12-103 and 39-14-103, where the amount of the property is one thousand dollars ($1,000) or more, but less than ten thousand dollars ($10,000);

(15) Felony vandalism under § 39-14-408, where the amount of the vandalism is less than one thousand dollars ($1,000);

(16) Fraudulent transfer of a motor vehicle under § 39-14-147;

(17) Attempted burglary other than a habitation under §§ 39-12-101 and 39-14-402(a)(1), (a)(2) or (a)(3);

(18) Burglary of an auto under § 39-14-402(a)(4); and

(19) Burning personal property under § 39-14-303.



§ 40-35-123 - Neighborhood Protection Act -- Injunctive relief against offenders entering residential area.

(a) This section shall be known and may be cited as the "Neighborhood Protection Act."

(b) A homeowners' association, as defined in § 68-14-302, a neighborhood association, a neighborhood watch, or a similarly organized residential entity that is recognized by state or local law with defined boundaries referenced in the residential entity's charter or governing document, may seek an injunction or restraining order prohibiting an offender from entering the boundaries of the residential area, if:

(1) The offender has been convicted of three (3) or more separate offenses of:

(A) Burglary, as defined in § 39-14-402;

(B) Rape, as defined in § 39-13-503;

(C) Criminal homicide, as defined in § 39-13-201;

(D) Delivering or selling a controlled substance, as defined in § 39-

17-417;

(E) Criminal gang activity, as defined in § 40-35-121;

(F) Prostitution, as defined in § 39-13-512;

(G) Theft, if the value of the property or services obtained is more than five hundred dollars ($500), pursuant to title 39, chapter 14, part 1; or

(H) Vandalism, as defined in § 39-14-408; and

(2) Three (3) or more of the offenses were committed within the boundaries of the residential area.

(c) Any injunction or restraining order shall remain in effect for one (1) year, unless modified or dissolved by the court that granted the injunction or restraining order, and may be renewed by the court upon motion of the homeowners' association, neighborhood association, neighborhood watch, or similarly organized residential entity.






Part 2 - Procedure for Imposing Sentence

§ 40-35-201 - Issue of guilt and sentence to be tried separately -- Instructing jury on possible sentences.

(a) In all contested criminal cases, the issue of guilt or innocence is submitted to the trier of fact for a verdict on that issue alone. If the defendant is found or pleads guilty, sentence shall be set in accordance with this chapter in a separate sentencing hearing. Nothing in this chapter shall be construed to deprive a defendant of a right to a jury trial as to the defendant's guilt or innocence pursuant to Rule 23 of the Tennessee Rules of Criminal Procedure and appropriate provisions of the United States or Tennessee constitutions.

(b) In all contested criminal cases, except for capital crimes that are governed by the procedures contained in §§ 39-13-204 and 39-13-205, and as necessary to comply with the Tennessee Constitution, article VI, § 14 and § 40-35-301, the judge shall not instruct the jury, nor shall the attorneys be permitted to comment at any time to the jury, on possible penalties for the offense charged nor all lesser included offenses.

(c) "Plea of guilty" or "guilty plea," as used in this chapter, includes the plea of nolo contendere as provided in Rule 11 of the Tennessee Rules of Criminal Procedure.



§ 40-35-202 - Notice of intent to seek enhanced punishment -- Statement of enhancement and mitigating factors.

(a) If the district attorney general believes that a defendant should be sentenced as a multiple, persistent or career offender, the district attorney general shall file a statement thereof with the court and defense counsel not less than ten (10) days before trial or acceptance of a guilty plea; provided, that notice may be waived by the defendant in writing with the consent of the district attorney general and the court accepting the plea. The statement, which shall not be made known to the jury determining the guilt or innocence of the defendant on the primary offense, must set forth the nature of the prior felony convictions, the dates of the convictions and the identity of the courts of the convictions. The original or certified copy of the court record of any prior felony conviction, bearing the same name as that by which the defendant is charged in the primary offense, is prima facie evidence that the defendant named in the record is the same as the defendant before the court, and is prima facie evidence of the facts set out in the record.

(b) In all cases following a finding of guilt, the court may require that:

(1) The district attorney general file a statement with the court setting forth any enhancement or mitigating factors the district attorney general believes should be considered by the court; and

(2) The defendant file a statement with the court setting forth all mitigating factors known to the defendant and indicating any mitigating factors the defendant believes should be considered by the court.



§ 40-35-203 - Court to impose sentence -- Exceptions.

(a) Except as provided in subsection (c) and with respect to fines as provided in § 40-35-301, sentences in felony and misdemeanor cases shall be imposed by the court. Upon a verdict or plea of guilty, the court shall set and conduct a sentencing hearing except as provided in subsection (b). Evidence may, but need not, be presented by both the defendant and the district attorney general on any matter relevant to the issue of sentencing. The sentencing hearing may occur immediately after guilt is determined, subject to the rights of the parties to postpone the hearing under § 40-35-209(a).

(b) Where the sentence is agreed upon by the district attorney general and the defendant and accepted by the court, the court may immediately impose sentence as provided in § 40-35-205(d) and no specific sentencing hearing or presentence reports shall be required. The judge may, in the judge's discretion, direct that a complete presentence report be prepared. No defendant sentenced to the custody of the department of correction shall be committed or conveyed to the department unaccompanied by the completed presentence report or investigation and report required by § 40-35-209(d)(1). Furthermore, a presentence report or investigation and report shall be prepared on all defendants sentenced to a period of continuous confinement of one (1) year or greater in a local jail or workhouse. This requirement shall not be cause for delay in conveying the defendant to the local institution to which the defendant has been committed. There shall be a presentence report and hearing on any issue of sentencing not agreed upon by the parties and accepted by the court.

(c) If a capital offense is charged and the jury returns a verdict where death is a possibility, the jury shall fix the punishment in a separate sentencing hearing as otherwise provided by law, unless the jury is waived as to punishment.

(d) If the trial judge who presided at the trial on the merits is unavailable because of death, resignation, retirement, ill health or loss of jurisdiction, another judge appointed by the chief justice of the Tennessee supreme court may impose the sentence.

(e) If the criminal offense for which the defendant is charged carries an enhanced punishment for a second or subsequent violation of the same offense, the indictment in a separate count shall specify and charge that fact. If the defendant is convicted of the offense, then the jury must find that beyond a reasonable doubt the defendant has been previously convicted the requisite number of times for the same offense. Upon such finding, the defendant shall be subject to the authorized terms of imprisonment for the felonies and misdemeanors as set forth in § 40-35-111.



§ 40-35-204 - Presentence service officers.

(a) The commissioner of correction shall appoint presentence service officers for each court having criminal jurisdiction. These officers may be the existing probation officers. Presentence service officers shall conduct investigations and make reports to sentencing courts relating to the imposition of sentences on defendants.

(b) With permission of the court, and if the commissioner determines that it will not interfere with their other duties, the presentence service officers may:

(1) Assist courts or other judicial officers in developing information relating to the setting of bail or other pretrial release or detention decisions; and

(2) Develop information about defendants relating to the selection of a defendant for particular correctional programs.



§ 40-35-205 - Presentence investigation -- Physical or mental examination of defendant.

(a) Upon acceptance of a guilty plea or upon a verdict or finding of guilty, the court shall, in the case of a felony, and may, in the case of a misdemeanor, direct the presentence service officer to make a presentence investigation and report, except as provided in § 40-35-203 and subsection (b). The presentence service officer shall conduct the investigation necessary to prepare a presentence report, meeting the requirements of § 40-35-207 and any other investigation the officer deems appropriate or the court directs and shall independently determine the factual basis for any enhancement or mitigating factors asserted by the parties.

(b) With the concurrence of a defendant, a court may direct the presentence service officer to begin the presentence investigation before the adjudication of the guilt of the defendant. Nothing discovered by the presentence investigation may be disclosed to the district attorney general, the court or the jury before acceptance of a plea of guilty or a verdict or finding of guilty unless the defendant concurs. If the presentence investigation is begun before the adjudication of guilt, the information discovered shall be disclosed to the defendant or defendant's counsel, upon request, after the court's acceptance of a plea of guilty or a verdict or finding of guilt.

(c) The court may order a physical or mental examination of the defendant. If the court determines that an examination should be made, it shall issue an order that the defendant submit to examination at a time and place designated by the court and that the examination be conducted by a physician, psychiatrist, licensed psychologist, licensed psychological examiner, licensed senior psychological examiner or certified psychological assistant designated by the court. Upon the court's written determination that the defendant is indigent, the court may direct that any physical or mental examination provided for in this section shall be performed by the department of correction or mental health and substance abuse services. The examination shall be performed on an outpatient basis if appropriate. The costs of the examination shall be taxed as other costs in cases of indigency.

(d) If the district attorney general and defendant agree on a specific sentence as to the offense classification, length or manner of service of sentence and the court accepts the sentence agreement as the appropriate disposition in the case, no presentence report or hearing shall be required unless so ordered by the court. No defendant sentenced to the custody of the department of correction shall be committed or conveyed to the department unaccompanied by the completed presentence report or investigation and report required by § 40-35-209(d)(1). Furthermore, a presentence report or investigation and report shall be prepared on all defendants sentenced to a period of continuous confinement of one (1) year or greater in a local jail or workhouse. This requirement shall not be cause for delay in conveying the defendant to the local institution to which the defendant has been committed. No sentence agreement shall be binding on the court, which may either accept or reject the agreement pursuant to Rule 11 of the Tennessee Rules of Criminal Procedure. If the court rejects the sentence agreement, the defendant may elect to have a sentencing hearing with a presentence report.



§ 40-35-207 - Presentence report -- Contents.

(a) The presentence report shall set forth:

(1) The characteristics and circumstances of the offense committed by the defendant;

(2) The defendant's physical and mental history and condition, family history and background, education, occupation and personal habits;

(3) Information relating to enhancement or mitigating factors asserted by the parties and its source;

(4) The defendant's record of prior convictions, including any juvenile court findings or adjudications that the defendant committed an act as a juvenile that would constitute a Class A or Class B felony if committed by an adult;

(5) Information relating to any enhancement or mitigating factors that may affect the sentence imposed although not asserted by the parties and the source from which the information was obtained;

(6) If a sentence not involving confinement is likely or is sought by an eligible defendant, information to assist the court in deciding whether to grant probation and in imposing conditions for any probation supervision that may be ordered, including the nature and extent of programs and resources available to assist in rehabilitation of the defendant;

(7) If requested by the court, information to assist the court in imposing a fine or restitution, including the financial resources of the defendant, the financial needs of the defendant's dependents and the gain derived from or loss caused by the criminal activity;

(8) Any statement relating to sentencing submitted by the victim of the offense or the investigative agency;

(9) Information to assist the court in deciding whether to sentence an eligible defendant to an available and appropriate community based alternative to incarceration as provided in chapter 36 of this title and in imposing the terms and conditions for any such sentence; and

(10) Any other matters the court directs to be included.

(b) The presentence report shall not include a recommendation for confinement or nonconfinement of any defendant unless otherwise required by law.

(c) In misdemeanor cases where the court has ordered a presentence report or hearing and in cases in which neither party asserts the existence of any enhancement or mitigating factors, the court may direct the presentence service officer not to include certain types of information normally required in the report.



§ 40-35-208 - Filing of report -- Availability to parties.

The presentence report shall be filed with the clerk of the court and complete copies shall be made available to the parties within ten (10) days prior to the sentencing hearing, which may be waived by the consent of all parties and the court.



§ 40-35-209 - Sentencing hearing -- Transfer of report to department of correction or local jail or workhouse -- Form of judgment of conviction.

(a) Before imposing sentence or making other disposition upon acceptance of a plea of guilty or upon a verdict or finding of guilty, the court shall conduct a sentencing hearing without unreasonable delay, but in no event more than forty-five (45) days after the finding of guilt, except as provided in § 40-35-203(b) relating to agreed sentences and § 40-35-203(c) relating to capital crimes. The court, upon the request of either party and with good cause shown, shall continue the sentencing hearing for at least five (5) days, but not more than thirty (30) days, after the filing of a presentence report, unless either party shows good cause for further postponement or unless these time constraints will unduly prejudice the position of either party.

(b) At the sentencing hearing, the court shall afford the parties the opportunity to be heard and present evidence relevant to the sentencing of the defendant and may afford the victim of the offense or the family of the victim the opportunity to testify relevant to the sentencing of the defendant. The court may allow the parties to subpoena witnesses and call or cross-examine witnesses, including, but not limited to, the person who prepared the presentence report and any person whose information contained in the presentence report is relevant to the sentencing decision. At the sentencing hearing, the district attorney general shall be the first party to present evidence and then the defendant shall have an opportunity to present evidence. Both parties may be allowed to call witnesses in rebuttal. The rules of evidence shall apply, except that reliable hearsay, including, but not limited to, certified copies of convictions or documents, may be admitted if the opposing party is accorded a fair opportunity to rebut any hearsay evidence so admitted; provided, that this subsection (b) shall not be construed to authorize the introduction of any evidence secured in violation of the United States or Tennessee constitutions.

(c) A record of the sentencing hearing is kept and preserved in the same manner as trial records. The record of the sentencing hearing is part of the record of the case and shall include specific findings of fact upon which application of the sentencing principles was based.

(d) (1) Whenever a defendant is sentenced for a felony to the custody of the department of correction or a local jail or workhouse, the sentencing court shall transmit to the commissioner of correction or the superintendent of the local jail or workhouse a copy of the defendant's presentence report when one is prepared in accordance with this chapter. If the presentence report was controverted at the sentencing hearing, the court shall order the report modified to incorporate any findings of the court that are inconsistent with the original report, and the defendant shall be entitled to file a statement in response to the presentence report and the court's findings. If there is no presentence report and the defendant is sentenced for a felony to the department or local jail or workhouse, the court shall direct the presentence service officer to make an investigation and report in conformity with § 40-35-207. The clerk shall, within ten (10) days after entry of the judgment of conviction of the defendant to a local jail or workhouse, transmit to the superintendent of the institution the original or modified presentence report and shall, within ten (10) days after receiving statements from the counsel for the defendant, transmit a copy to the superintendent and a copy to the district attorney general; provided, that this requirement shall not be cause for delay in conveying the defendant to the local institution to which the defendant has been committed. Notwithstanding any other law to the contrary, no defendant sentenced to the custody of the department shall be committed or conveyed to the department unaccompanied by the completed presentence report or investigation and report required by this section.

(2) The department has the authority to employ a sufficient number of presentence service officers to provide the additional reports required by this subsection (d).

(3) In those counties wherein a presentence report is prepared upon instructions of the court before the trial of any person, the presentence report shall not be commented upon or read to the jury by the judge or the district attorney general or defense counsel.

(e) (1) After the defendant is sentenced, the district attorney general shall complete and file within thirty (30) days the uniform judgment document for the conviction that is signed by all parties; but if not signed by the parties, the clerk shall make a copy of the document available to the parties before entry by the court, which shall indicate for each offense the following:

(A) The type of offense for which the defendant was charged and convicted and the sentence imposed;

(B) Whether the defendant was sentenced as a standard offender;

(C) Whether the defendant was sentenced as a multiple offender;

(D) Whether the defendant was sentenced as a persistent offender;

(E) Whether the defendant was sentenced as a career offender;

(F) Whether the defendant was sentenced as a repeat violent offender;

(G) Whether the defendant was sentenced as a one hundred percent (100%) offender pursuant to § 40-35-501(i);

(H) Whether the defendant was sentenced as an especially mitigated offender;

(I) Whether the sentence was to a local jail;

(J) Whether the sentence was to a local workhouse;

(K) Whether the sentence was to the department;

(L) Whether the sentence was to probation supervision;

(M) Whether the sentence was to continuous confinement or periodic confinement followed by a period of probation supervision;

(N) Whether the sentence was to a community-based alternative to incarceration as provided in chapter 36 of this title;

(O) Whether the sentence runs concurrently or consecutively with any other sentence;

(P) The amount, if any, of pretrial jail credit awarded pursuant to § 40-23-101;

(Q) The social security number of the defendant;

(R) The date of birth of defendant; and

(S) The date the conviction offense was committed.

(2) After the defendant is sentenced the uniform judgment document completed by the district attorney general is a public record and is available to anyone upon request.

(f) The supreme court shall promulgate a uniform judgment document for use by the trial judges in this state, and the trial judges shall employ that document for each criminal case resulting in a conviction.

(g) If the judgment of conviction does not include the information required in subsection (e), it shall be returned to the sentencing court to be completed.



§ 40-35-210 - Imposition of sentence -- Evidence to be considered -- Presumptive sentence -- Sentence explanation.

(a) At the conclusion of the sentencing hearing, the court shall first determine the appropriate range of sentence.

(b) To determine the specific sentence and the appropriate combination of sentencing alternatives that shall be imposed on the defendant, the court shall consider the following:

(1) The evidence, if any, received at the trial and the sentencing hearing;

(2) The presentence report;

(3) The principles of sentencing and arguments as to sentencing alternatives;

(4) The nature and characteristics of the criminal conduct involved;

(5) Evidence and information offered by the parties on the mitigating and enhancement factors set out in §§ 40-35-113 and 40-35-114;

(6) Any statistical information provided by the administrative office of the courts as to sentencing practices for similar offenses in Tennessee; and

(7) Any statement the defendant wishes to make in the defendant's own behalf about sentencing.

(c) The court shall impose a sentence within the range of punishment, determined by whether the defendant is a mitigated, standard, persistent, career or repeat violent offender. In imposing a specific sentence within the range of punishment, the court shall consider, but is not bound by, the following advisory sentencing guidelines:

(1) The minimum sentence within the range of punishment is the sentence that should be imposed, because the general assembly set the minimum length of sentence for each felony class to reflect the relative seriousness of each criminal offense in the felony classifications; and

(2) The sentence length within the range should be adjusted, as appropriate, by the presence or absence of mitigating and enhancement factors set out in §§ 40-35-113 and 40-35-114.

(d) The sentence length within the range should be consistent with the purposes and principles of this chapter.

(e) When the court imposes a sentence, it shall place on the record, either orally or in writing, what enhancement or mitigating factors were considered, if any, as well as the reasons for the sentence, in order to ensure fair and consistent sentencing.

(f) A sentence must be based on evidence in the record of the trial, the sentencing hearing, the presentence report and the record of prior felony convictions filed by the district attorney general with the court, as required by § 40-35-202(a).



§ 40-35-211 - Court to impose determinate sentences only.

In fixing a sentence for a felony or misdemeanor, the court shall impose a specific sentence length for each offense:

(1) Specific sentences for a felony shall be for a term of years or months or life, if the defendant is sentenced to the department of correction; or a specific term of years, months or days if the defendant is sentenced for a felony to any local jail or workhouse. Specific sentences for a misdemeanor are for a specific number of months or days or hours or any combination thereof. There are no indeterminate sentences. Sentences for all felonies and misdemeanors are determinate in nature, and the defendant is responsible for the entire sentence undiminished by sentence credits of any sort, except for credits authorized by § 40-23-101 relative to pretrial jail credit, or §§ 33-5-406 and 33-7-102 relative to mental examinations and treatment, and prisoner sentence reduction credits authorized by § 41-21-236.

(2) If the minimum punishment for any offense is imprisonment in the penitentiary for one (1) year, but in the opinion of the court the offense merits a lesser punishment, the defendant may be sentenced to the local jail or workhouse for any period less than one (1) year, except as otherwise provided.

(3) If a defendant is convicted of an offense designated as a felony but the court imposes a sentence of less than one (1) year in the local jail or workhouse, the defendant shall be considered a felon but shall be sentenced as in the case of a misdemeanor, and, therefore, shall be entitled to sentence credits under § 41-2-111. Upon the defendant becoming eligible for work release, furlough, trusty status or related rehabilitative programs as specified in § 40-35-302(d), the defendant may be placed in the programs by the sheriff or administrative authority having jurisdiction over the local jail or workhouse.



§ 40-35-212 - Court to determine location and conditions of sentence -- Probation -- Retention of jurisdiction during sentence.

(a) In imposing a sentence, the court shall determine under what conditions a sentence will be served as provided by law. A defendant may be sentenced to the department of correction unless prohibited by § 40-35-104(b).

(b) A court may also order probation where a defendant is eligible by law either:

(1) Immediately upon sentencing;

(2) In conjunction with a specific period of confinement pursuant to § 40-35-306; or

(3) In conjunction with a period of periodic confinement pursuant to § 40-35-307.

(c) Unless the defendant receives a sentence in the department, the court shall retain full jurisdiction over the manner of the defendant's sentence service.

(d) (1) Notwithstanding subsection (c), the court shall retain full jurisdiction over a defendant sentenced to the department during the time the defendant is being housed in a local jail or workhouse awaiting transfer to the department. The jurisdiction shall continue until the defendant is actually transferred to the physical custody of the department.

(2) The sheriff shall promptly transfer any inmate sentenced to the department of correction who is being housed in the sheriff's local jail awaiting transfer when called upon to do so by a department of correction official. The department shall notify the sheriff in writing of the date the department intends to take custody of the inmate for transfer to the department. The notice shall be given as soon as practicable before the transfer date. Failure to do so shall result in the state withholding any housing reimbursement allowance that might otherwise be due the county for housing the inmate for any day or portion of a day that the sheriff fails or refuses to transfer custody of the inmate to the department after being requested in writing to do so. The department shall notify each sheriff of the provisions of this subdivision (d)(2) and the consequences for failing to comply with it.



§ 40-35-213 - Eligibility for work release program.

(a) Notwithstanding any other law to the contrary, no person convicted of a sexual offense or violent sexual offense as defined in § 40-39-202, whether in the custody or control of the department of correction, a local government or a private prison contractor, shall be eligible for any work release program offered by or that may be offered by the correctional facility in which the offender is housed.

(b) As used in subsection (a), "work release program" includes any assignment to a work crew in which a prisoner is permitted to go out into the community, whether supervised or unsupervised, but does not include a work assignment to TRICOR or any TRICOR facility.



§ 40-35-214 - Transfer from county for plea and sentence.

(a) A defendant arrested, held or present in a county, other than that in which an indictment or information is pending against the defendant, may state in writing that the defendant wishes to plead guilty, to waive trial in the county in which the indictment or information is pending and to consent to the disposition of the case in the county in which the defendant was arrested, held or present, subject to the approval of the district attorney general and the court having criminal jurisdiction for each county. Upon receipt of the defendant's statement and of the written approval of the appropriate district attorneys general and courts, the clerk of the court in which the indictment or information is pending shall transmit the papers in the proceeding or certified copies of the papers to the clerk of the court for the county in which the defendant was arrested, held or present, and the prosecution shall continue in that county.

(b) A defendant arrested, held or present in a county other than the county in which a charge is pending against the defendant may state in writing that the defendant wishes to plead guilty, to waive trial in the county in which the warrant was issued and to consent to the disposition of the case in the county in which the defendant was arrested, held or present, subject to the approval of the district attorney general and the court having criminal jurisdiction for each county. Upon receipt of the defendant's statement and the written approval of the appropriate district attorneys general and courts, the clerk of the court for the county in which the warrant was issued shall transmit the papers in the proceeding or certified copies thereof to the clerk of the court having jurisdiction over the offense charged in the warrant for the county in which the defendant was arrested, held or present, and the prosecution shall continue in that county. When the defendant is brought before the court to plead to a charge filed in the county where the warrant was issued, the defendant may at that time waive indictment and the prosecution may continue based upon the indictment or information originally filed.

(c) If, after the proceeding has been transferred pursuant to subsection (a) or (b) the defendant pleads not guilty, the clerk shall return the papers to the court in which the prosecution was commenced, and the proceeding shall be restored to the docket of that court. The defendant's statement that the defendant wishes to plead guilty shall not be used against the defendant.



§ 40-35-215 - Sentence calculation.

(a) (1) The chief administrator of any local jail, workhouse or other facility in which persons serve criminal sentences on nonconsecutive days or in any manner other than continuous confinement or day for day shall formulate and reduce to writing the method by which the facility calculates the service of an hour, day and month.

(2) As used in this section "service of an hour, day or month" means the period of time a person must be incarcerated in the facility in order to reduce the person's court imposed sentence by an hour, day or month.

(b) At the first meeting of the county or municipal legislative body in which the facility is located, conducted after July 1, 1995, the chief administrator shall submit the formulation of the method of sentence calculation required by subsection (a) to the legislative body for its approval. The legislative body shall approve or modify and approve the sentence calculation.

(c) Upon the approval by the legislative body of the facility's sentence calculations, the chief administrator shall publish the sentence calculations and cause them to be prominently posted at the local jail, workhouse or facility for which they are applicable.



§ 40-35-216 - First hours served hour for hour.

Notwithstanding any other law or judgment of conviction to the contrary, the first forty-eight (48) hours of any sentence that a defendant is permitted to serve on nonconsecutive days, or in any manner other than continuous confinement or day for day, shall be served hour for hour. This section shall only apply to sentences imposed pursuant to § 55-10-402.






Part 3 - Sentences

§ 40-35-301 - Fixing of fine by court or jury.

(a) Where the offense is punishable by a fine of fifty dollars ($50.00) or less, the court shall fix the fine in accordance with § 40-35-111.

(b) In a case where the range of punishment includes a fine in excess of fifty dollars ($50.00), the jury finding the defendant guilty shall also fix the fine, if any, in excess of fifty dollars ($50.00). The jury shall report such fine with a verdict of guilty. When imposing sentence, after the sentencing hearing, the court shall impose a fine, if any, not to exceed the fine fixed by the jury. The defendant may waive the right to have a jury fix the fine and agree that the court fix it, in which case the court may lawfully fix the fine at any amount that the jury could have. If a plea agreement imposing a fine in excess of fifty dollars ($50.00) and the defendant's written waiver of the constitutional right to have a jury fix the fine are accepted by the court, the court may pronounce sentence, including the fine, without a jury. If the conviction is upon a guilty plea and there is no jury waiver as provided in this subsection (b), a jury shall be impaneled to fix the fine, if any, to be imposed by the court in an amount not to exceed the fine fixed by the jury.



§ 40-35-302 - Misdemeanor sentencing -- Rehabilitative program credits -- Probation -- Supervision of defendants on probation.

(a) In imposing a sentence for a misdemeanor, the court may conduct a separate sentencing hearing. If the court does not conduct a separate sentencing hearing, the court shall allow the parties a reasonable opportunity to be heard on the question of the length of any sentence and the manner in which the sentence is to be served.

(b) In imposing a misdemeanor sentence, the court shall fix a specific number of months, days or hours, and the defendant shall be responsible for the entire sentence undiminished by sentence credits of any sort except for credits authorized by § 40-23-101, relative to pretrial jail credit, or §§ 33-5-406 and 33-7-102, relative to mental examinations and treatment, and credits awarded in accordance with either, but not both, § 41-2-111 or § 41-2-147. The court shall impose a sentence consistent with the purposes and principles of this chapter.

(c) When a defendant is serving a misdemeanor sentence, the defendant shall be continuously confined for the duration of the sentence except as provided in subsections (d) and (e); provided, that nothing in this section shall be construed as prohibiting a defendant, in the discretion of the workhouse superintendent or sheriff, from participating in work crews during the time the defendant is to be continuously confined.

(d) In imposing a misdemeanor sentence, the court shall fix a percentage of the sentence that the defendant shall serve. After service of such a percentage of the sentence, the defendant shall be eligible for consideration for work release, furlough, trusty status and related rehabilitative programs. The percentage shall be expressed as zero percent (0%), ten percent (10%), twenty percent (20%), thirty percent (30%), forty percent (40%), fifty percent (50%), sixty percent (60%), seventy percent (70%) but not in excess of seventy-five percent (75%). If no percentage is expressed in the judgment, the percentage shall be considered zero percent (0%). When the defendant has served the required percentage, the administrative authority governing the rehabilitative program shall have the authority, in its discretion, to place the defendant in the programs as provided by law. In determining the percentage of the sentence to be served in actual confinement, the court shall consider the purposes of this chapter, the principles of sentencing and the enhancement and mitigating factors set forth in this chapter and shall not impose such percentages arbitrarily.

(e) The court has authority to place the defendant on probation either:

(1) After service of a portion of the sentence in periodic confinement or continuous confinement; or

(2) Immediately after sentencing.

(f) (1) The general sessions courts shall not place a defendant who is convicted of a misdemeanor on probation under the supervision of the state department of correction. Nothing in this subsection (f) is intended to restrict the use, where necessary, of any county or public probation service or private probation company established for the purpose of supervising defendants convicted of misdemeanors, unless the offender is currently being supervised by the state department of correction on a felony offense.

(2) When a person employed to provide probation services to defendants convicted of a misdemeanor, whether employed by a municipality, county, public or a private probation company, is first assigned a new probationer, the person shall conduct a search of the Tennessee bureau of investigation's sexual offender and violent sexual offender registration, verification and tracking database to determine if the probationer is a sexual offender or violent sexual offender. If so, the probation officer shall inform the sentencing judge of the probationer's status, if the status is not already known. If the probationer remains on probation, the officer shall also monitor the probationer's compliance with the requirements of § 40-39-211.

(g) (1) Except as provided in subdivision (g)(2):

(A) A private entity that provides probation supervisory services shall be required to perform all of the following:

(i) Provide a report to the clerk of the criminal court and general sessions court in each judicial district in which the entity proposes to provide misdemeanor probation services on a quarterly basis in a form and manner as is specified by the clerk; provided, that the report shall contain all of the information required in subdivision (g)(1)(G);

(ii) Provide an application form to all of the criminal court and general sessions court judges in each judicial district in which the entity proposes to provide misdemeanor probation services. The application shall be on a form and in a manner specified by the judges and shall contain all of the information required by subdivision (g)(1)(E);

(iii) Supervise all misdemeanor defendants sentenced by a proper order of probation to be supervised by the entity and to assist the defendants so sentenced in completing all court-ordered conditions of probation;

(iv) Maintain documentation on all misdemeanor defendants sentenced to be supervised by the entity. All books, records and documentation maintained by the entity relating to work performed or money received for the supervision of misdemeanor defendants so sentenced shall be maintained for a period of three (3) full years from the date of the final payment or audit. The records shall be subject to audit, both fiscal and performance, at any reasonable time and upon reasonable notice by the court or courts in which the entity operates or their duly appointed representatives. The records shall be maintained in accordance with generally accepted accounting principles; and

(v) Any additional duties that the judge or judges of the courts for which the entity provides misdemeanor probation supervisory services may in writing require;

(B) The following minimum education standards are required for certain employees of an entity established for the purpose of supervising misdemeanor probationers:

(i) The chief executive officer of an entity offering probation supervision shall have a bachelor's degree from an accredited university in any of the following fields: criminal justice, administration, social work or the behavioral sciences and two (2) years of experience in criminal justice or social work; provided, that four (4) years of professional administrative experience with an organization providing services in criminal justice or social work may be substituted for the bachelor's degree; and

(ii) An employee responsible for providing probation supervision and employed by an entity shall have at least four (4) years of experience in a criminal justice or a social services agency providing counseling services or shall have a bachelor's degree or associate's degree from an accredited college or university;

(C) Any entity providing probation supervisory services shall post a liability insurance policy and a performance bond in the amounts stated:

(i) A liability insurance policy in an amount at least equal to the limits of governmental liability established in the Governmental Tort Liability Act, compiled in title 29, chapter 20, that is in effect on the date the services are provided. Nothing in this subdivision (g)(1)(C)(i) shall be construed as prohibiting the entity from carrying a liability insurance policy in excess of the limits of liability provided in the Governmental Tort Liability Act. The policy shall be for the purpose of reimbursing an injured or aggrieved party for any damages or expenses for which the entity providing probation supervisory services is found liable by a court of competent jurisdiction;

(ii) A performance bond issued by a corporate surety in the amount of twenty-five thousand dollars ($25,000). The bond shall be to provide recourse to the governmental entity for which the entity is providing probation supervisory services in the event of nonperformance, default, bankruptcy or failure of the entity to perform the required services;

(iii) The comptroller of the treasury shall design a uniform performance bond form to be used by all private entities providing misdemeanor probation supervisory services in this state;

(iv) A copy of the liability insurance policy and the performance bond shall be filed with the clerk of all courts in each county in which the entity proposes to provide probation supervisory services;

(D) Any entity providing or proposing to provide misdemeanor probation services shall investigate the criminal record for each employee and shall include in its application form any criminal conviction of each employee;

(E) The application form required by subdivision (g)(1)(A)(ii) shall contain the following information:

(i) The title of the entity;

(ii) Its form of business organization;

(iii) The office and mailing address of the entity;

(iv) The names of the employees who will provide services and their position with the entity and their credentials;

(v) A sworn statement that the credentials of all employees meet the minimum standards under subdivision (g)(1)(B);

(vi) A sworn statement that a criminal record search has been conducted and, if a criminal conviction has been discovered, the name of the employee and the criminal conviction;

(vii) A credit history of the entity including any judgments or lawsuits; and

(viii) A description of the services to be provided by the entity and the fee structure for the services to be provided;

(F) The application required by subdivision (g)(1)(A)(ii) shall also contain an affidavit filed under penalties of perjury that it is complete and accurate and contains all of the information required by subdivision (g)(1)(E). The application with the affidavit shall be filed with the clerk of the criminal court and general sessions court in each judicial district in which the entity proposes to provide misdemeanor probation services;

(G) The quarterly report required to be filed pursuant to subdivision (g)(1)(A)(i) shall include the following information:

(i) The caseload for the entity;

(ii) The number of contact hours with offenders;

(iii) The services provided;

(iv) The number of filings for probation revocation and their dispositions;

(v) A financial statement including administrative costs and service costs; and

(vi) Contributions, if any, to the criminal injuries compensation fund;

(H) (i) It is an offense for a governmental employee, including a judge, or the employee's immediate family, to have a direct or indirect personal interest in a private entity that provides probation supervisory services or to receive anything of value in an individual capacity from the entity;

(ii) It is an offense for a private entity that provides probation supervisory services to give or offer to give anything of value to a governmental employee, including a judge, or the employee's immediate family, in the employee's individual capacity;

(iii) A violation of subdivision (g)(1)(H)(i) or (g)(1)(H)(ii) is a Class C misdemeanor; and

(iv) This section shall not be construed to amend or abridge any contract or operating agreement between any court or county government and any agency or individual presently supplying probation supervisory services to a court or county government pursuant to this chapter;

(I) No private corporation, enterprise, or agency contracting to provide probation services under this section shall engage in any of the following:

(i) Any employment, business or activity that interferes or conflicts with the duties and responsibilities under the contracts authorized by this section;

(ii) No corporation, enterprise or agency shall have personal business dealings, including, but not limited to, lending money, with probationers under its supervision; and

(iii) No corporation, enterprise or agency shall permit any person to supervise a probationer who is a member of the supervisory personnel's immediate family;

(J) As used in this subdivision (g)(1), "immediate family" means and includes the supervisor's mother, father, siblings, adult children or maternal and paternal grandparents.

(2) Subdivision (g)(1) does not apply in counties having a population, according to the 1990 federal census or any subsequent federal census, of: Click here to view image.

(h) As used in this section, the term "governmental employee" means employees and officials of the state and its political subdivisions who are employed as law enforcement employees or officials, probation and parole employees or officials, judicial employees or officials or correctional employees or officials, including employees and officials of jails and workhouses.



§ 40-35-303 - Probation -- Eligibility -- Terms.

(a) A defendant shall be eligible for probation under this chapter if the sentence actually imposed upon the defendant is ten (10) years or less; however, no defendant shall be eligible for probation under this chapter if convicted of a violation of § 39-13-304, § 39-13-402, § 39-13-504, § 39-13-532, § 39-15-402, § 39-17-417(b) or (i), § 39-17-1003, § 39-17-1004 or § 39-17-1005. A defendant shall also be eligible for probation pursuant to § 40-36-106(e)(3).

(b) A court shall have authority to impose probation as part of its sentencing determination at the conclusion of the sentencing hearing. There shall be no petition for probation filed by the defendant and probation shall be automatically considered by the court as a sentencing alternative for eligible defendants; provided, that nothing in this chapter shall be construed as altering any provision of present statutory or case law requiring that the burden of establishing suitability for probation rests with the defendant.

(c) (1) If the court determines that a period of probation is appropriate, the court shall sentence the defendant to a specific sentence but shall suspend the execution of all or part of the sentence and place the defendant on supervised or unsupervised probation either immediately or after a period of confinement for a period of time no less than the minimum sentence allowed under the classification and up to and including the statutory maximum time for the class of the conviction offense.

(2) (A) Except as provided in subdivision (c)(2)(B), if probation is to be granted to a defendant convicted of any of the misdemeanor offenses set out in subdivision (c)(2)(C), the provisions of subdivision (c)(1) shall govern the length of the term of probation.

(B) Notwithstanding subdivision (c)(2)(A), the judge may sentence a defendant convicted of any of the misdemeanor offenses set out in subdivision (c)(2)(C) to a period of probation not to exceed two (2) years, if the judge finds that the period of probation is necessary:

(i) For the defendant to complete any appropriate treatment program or programs, including, but not limited to, a sanctioned batterer's intervention program, an anger management program or any court-ordered drug or alcohol treatment program;

(ii) To make restitution to the victim of the offense;

(iii) To otherwise effect a change in the behavior of the defendant, including, but not limited to, imposing any of the conditions set forth in subsection (d); or

(iv) To protect and better ensure the safety of the victim or any other member of the victim's family or household, as set out in subsections (m) and (n).

(C) The offenses to which this subdivision (c)(2) applies are:

(i) Domestic assault, as prohibited by § 39-13-111;

(ii) Assault as prohibited by § 39-13-101, vandalism as prohibited by § 39-14-408, or false imprisonment as prohibited by § 39-13-302, where the victim of the offense is a person identified in § 36-3-601(5);

(iii) Violation of a protective order, as prohibited by § 36-3-612;

(iv) Stalking, as prohibited by § 39-17-315; and

(v) A second or third violation of § 55-10-401 if the judge orders a substance abuse treatment program as a condition of probation pursuant to § 55-10-402(a)(2)(B) or (a)(3)(B).

(d) Whenever a court sentences an offender to supervised probation, the court shall specify the terms of the supervision and may require the offender to comply with certain conditions that may include, but are not limited to:

(1) Meet the offender's family responsibilities;

(2) Devote the offender to a specific employment or occupation;

(3) Perform, without compensation, services in the community for charitable or governmental agencies;

(4) Undergo available medical or psychiatric treatment and enter and remain in a specified institution whenever required for that purpose by voluntary self-admission to the institution pursuant to § 33-6-201;

(5) Pursue a prescribed secular course of study or vocational training;

(6) Refrain from possessing a firearm or other dangerous weapon;

(7) Remain within prescribed geographical boundaries and notify the court or the probation officer of any change in the offender's address or employment;

(8) Submit to supervision by an appropriate agency or person and report as directed by the court;

(9) Satisfy any other conditions reasonably related to the purpose of the offender's sentence and not unduly restrictive of the offender's liberty or incompatible with the offender's freedom of conscience, or otherwise prohibited by this chapter;

(10) Make appropriate and reasonable restitution to the victim or the family of the victim involved pursuant to § 40-35-304;

(11) (A) Undergo an alcohol and drug assessment or treatment, or both an assessment and treatment, if the court deems it appropriate and licensed treatment service is available;

(B) Unless the court makes a specific determination that the person is indigent, the expense of the assessment and treatment shall be the responsibility of the person receiving it. If the court finds that the person is indigent under the same standards as used in § 55-10-402(j), the expense or some portion of the expense may be paid from the alcohol and drug addiction treatment fund provided in § 40-33-211, pursuant to a plan and procedures developed by the department of mental health and substance abuse services; or

(12) (A) Use a transdermal monitoring device or other alternative monitoring device if the court determines that the defendant's use of alcohol or drugs was a contributing factor in the defendant's unlawful conduct and the defendant is granted probation on or after July 1, 2014;

(B) As used in this subdivision (d)(12), "transdermal monitoring device" means any device or instrument that is attached to the person, designed to automatically test the alcohol or drug content in a person by contact with the person's skin at least once per one-half (1/2) hour regardless of the person's location, and which detects the presence of alcohol or drugs and tampering, obstructing, or removing the device.

(e) Probation shall be granted, if at all, at the time of the sentencing hearing except for sentences served in a local jail or workhouse, or except during the time a defendant sentenced to the department of correction is being housed in a local jail or workhouse awaiting transfer to the department as provided in § 40-35-212(d).

(f) The trial judge shall not have the authority to require that the defendant either secure or pay the costs accrued in the case at the instance of the state as a condition of conducting a hearing on the defendant's request for suspension of sentence and probation.

(g) The powers granted in this section shall be exercised by the judge of the trial court presiding at the trial of original conviction or by any successor judge holding court in that jurisdiction.

(h) No probationer shall be allowed to leave the jurisdiction of the probationer's probation officer without the express permission of the trial judge.

(i) (1) In misdemeanor cases, as a condition precedent, the defendant must pay not less than ten dollars ($10.00) nor more than forty-five dollars ($45.00) per month as part payment of expenses incurred by the agency, department, program, group or association in supervising the defendant. The payment shall be made to the clerk of the court in which proceedings against the defendant were pending, to be sent to the agency, department, program, group or association responsible for the supervision of the defendant, unless the defendant is found to be indigent and without anticipated future funds with which to make the payment. The clerk of the court collecting the payment is permitted to retain five percent (5%) of the proceeds collected for the handling and receiving of the proceeds. The court may order the payments to be made directly to the agency, department, program, group or association responsible for the supervision of the defendant in lieu of making the payments to the clerk of the court.

(2) In addition to the costs imposed by subdivision (i)(1), the court may require the defendant to pay any or all costs for the defendant's supervision, counseling or treatment in a specified manner, based on the defendant's ability to pay.

(3) Willful failure to pay the supervision fee imposed by this subsection (i) to the supervising entity shall be grounds for revocation of probation and the supervising entity shall report all instances of nonpayment to the sentencing court.

(j) The provisions of this section relative to the payment of a supervision fee shall not apply to any person subject to chapter 28, part 2 of this title.

(k) The commissioner of correction, sheriff, warden, superintendent or other official having authority and responsibility for convicted defendants may contract with any appropriate public or private agency not under the commissioner's, sheriff's, warden's, superintendent's or other official's control for custody, care, subsistence, education, treatment or training of the defendants. The cost of the contract services shall be paid by the appropriate state or local entity to the department or the local jail or workhouse.

(l) A probation officer shall make reasonable and diligent effort to notify a victim of any felony that involved violence or the threat of violence that the defendant convicted of that offense is statutorily eligible for probation and that a hearing will be held to determine whether the defendant should be granted probation. The notice shall be given at least three (3) days prior to the hearing. If the victim is less than eighteen (18) years of age or is otherwise unavailable, the probation officer shall make all reasonable and diligent efforts to so notify the family, if any, of the victim.

(m) In determining whether a person convicted of the offense of stalking, aggravated stalking or especially aggravated stalking, as defined in § 39-17-315, or any criminal offense defined in title 39, chapter 13, in which the victim falls within the definition set forth in § 36-3-601(5), should be granted probation, the court shall consider the safety and protection of the victim of the offense and of any other member of the victim's family or household.

(n) If the court grants probation to a person convicted of an offense specified in subsection (m), it may condition the probation on compliance with one (1) or more orders of the court, including, but not limited to:

(1) Enjoining the perpetrator from threatening to commit or committing acts of violence against the victim or other household members;

(2) Prohibiting the perpetrator from harassing, annoying, telephoning, contacting or otherwise communicating, either directly or indirectly, with the victim;

(3) Requiring the perpetrator to stay away from the residence, school, place of employment or a specified place frequented regularly by the victim and by any designated family or household member;

(4) Prohibiting the perpetrator from possessing or consuming alcohol, controlled substances or controlled substance analogues; and

(5) Prohibiting the perpetrator from using or possessing a firearm or any other specified weapon and requiring the perpetrator to surrender and forfeit any weapon currently possessed.

(o) (1) Probation officers meeting the requirements of this subsection (o) shall have the authority to serve warrants and make arrests solely relating to their duties as probation officers. A probation officer shall also have the authority to bring probationers before the court when directed by the court to do so. While acting in the performance of their duties as probation officers, the probation officers shall have the same authority as a peace officer while serving warrants and making arrests that relate solely to their duties as probation officers.

(2) The provisions of subdivision (o)(1) shall only apply to a probation officer:

(A) In any county having a charter form of government with a population of less than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census;

(B) Employed by a probation office operated by a governmental entity;

(C) Who has completed training equal to the training required by the standards of the peace officer's standards and training commission (POST); and

(D) Who successfully completes at least forty (40) hours of appropriate in-service training each year.

(3) Because a probation officer meets the standards and requirements of subdivision (o)(2) does not mean the officer is eligible for the pay supplement for state certified officers authorized in § 38-8-111.

(4) This subsection (o) shall not apply to a state probation officer employed by the department of correction and paid by the state of Tennessee.

(p) (1) If a defendant is granted probation pursuant to this section and is released to the department charged by law with the supervision of probationers, the department may contract with an approved private probation provider to furnish probation supervision and services to such defendant if:

(A) The defendant's conviction offense was for a Class E felony; and

(B) The caseloads of state probation officers where the defendant is being supervised are high, resulting in the likelihood that the probationer may receive increased supervision and services from a private probation provider; or

(C) The private probation provider offers specialized services, treatment or training that would be beneficial to a probationer but would not be available if the probationer is supervised by the department.

(2) To contract with the department for the supervision of felons described in subdivision (p)(1)(A), a private probation provider shall:

(A) Meet all qualifications established by the private probation council for entities providing misdemeanor probation services;

(B) Keep all records in an electronic format that is accessible upon demand by an approved state agency;

(C) Maintain professional liability insurance of not less than one million dollars ($1,000,000) in addition to a general liability policy; and

(D) (i) Have been a private provider of misdemeanor probation services for courts exercising criminal jurisdiction in this state for at least fifteen (15) years; or

(ii) Have been a private provider of misdemeanor probation services for courts exercising criminal jurisdiction in this state for at least two (2) years and a state probation officer for at least thirteen (13) years.

(3) (A) A private probation provider who meets the requirements of subdivision (p)(2) and who wants to contract with the department to provide probation services to felons described in subdivision (p)(1)(A), may register with the department and the private probation council.

(B) At the time of registration, the private provider shall submit to the department and council:

(i) Such documentation as is necessary to demonstrate that it meets the requirements of subdivision (p)(2); and

(ii) A specific plan demonstrating how the use of such provider to supervise and provide services to felons described in subdivision (p)(1)(A), who have been granted probation will further the overall goal of reducing the recidivism rate of probationers. Such plan shall also contain statistics for misdemeanor probation services provided by the private provider for the previous ten (10) years. At a minimum, the statistics contained in the plan shall contain the same information required to be maintained by subdivision (p)(5).

(C) If the documentation and recidivism rate reduction plan presented by the private provider demonstrates that it meets the requirements of subdivision (p)(2), the department and council shall approve the private provider and place such provider on a list of companies eligible to contract with the department pursuant to this subsection (p).

(4) A supervision contract authorized by this section shall be between the private provider and the department. Once the court grants a person's petition for probation, the department shall be the sole entity that determines who supervises the probationer. No probationer meeting the criteria set out in subdivision (p)(1)(A) shall be placed under the supervision of or supervised by a private provider that has not contracted with the department and is not on the list of companies approved by the department and the council.

(5) Any private provider who contracts with the department pursuant to this subsection (p) shall maintain statistics on the probationers supervised pursuant to this subsection (p) and shall submit a quarterly report of such statistics to the person or agency designated by the department. The statistics shall include, but not be limited to:

(A) The number of felony probationers described in subdivision (p)(1)(A) the private provider has contracted to supervise;

(B) The style of the case which resulted in the defendant being placed on probation;

(C) The number of felons described in subdivision (p)(1)(A), whose probation was revoked prior to the end of supervision; and

(D) The recidivism rate of the felony probationers supervision by the private provider under a contract authorized by this subsection (p).

(6) (A) A private provider contracting to supervise felons described in subdivision (p)(1)(A) may charge a supervision fee not to exceed sixty dollars ($60.00) per month. However, if a probationer cannot afford all or part of the supervision fee, the probationer may go before the court placing the defendant on probation and petition that it be waived or reduced. For good cause shown, the court may waive or reduce the supervision fee in appropriate cases.

(B) Willful nonpayment of the supervision fee to the private probation provider shall be grounds for revocation and the provider shall report instances of nonpayment to the department in the manner specified in the contract.

(7) No employee of a private provider of probation services shall supervise a felon described in subdivision (p)(1)(A) unless the employee has a bachelor of science degree from an accredited college or university or at least two (2) years of related work experience.

(8) This subsection (p) shall not apply to offenders who are governed by the Interstate Compact for Supervision of Adult Offenders, codified in § 40-28-401. The supervision of those offenders shall be controlled by the compact.



§ 40-35-304 - Restitution as condition for probation -- Petition to modify -- Civil judgment for non-payment -- Procedure.

(a) A sentencing court may direct a defendant to make restitution to the victim of the offense as a condition of probation.

(b) Whenever the court believes that restitution may be proper or the victim of the offense or the district attorney general requests, the court shall order the presentence service officer to include in the presentence report documentation regarding the nature and amount of the victim's pecuniary loss.

(c) The court shall specify at the time of the sentencing hearing the amount and time of payment or other restitution to the victim and may permit payment or performance in installments. The court may not establish a payment or performance schedule extending beyond the statutory maximum term of probation supervision that could have been imposed for the offense.

(d) In determining the amount and method of payment or other restitution, the court shall consider the financial resources and future ability of the defendant to pay or perform.

(e) For the purposes of this section, "pecuniary loss" means:

(1) All special damages, but not general damages, as substantiated by evidence in the record or as agreed to by the defendant; and

(2) Reasonable out-of-pocket expenses incurred by the victim resulting from the filing of charges or cooperating in the investigation and prosecution of the offense; provided, that payment of special prosecutors shall not be considered an out-of-pocket expense.

(f) A defendant, victim or district attorney general at any time may petition the sentencing court to adjust or otherwise waive payment or performance of any ordered restitution or any unpaid or unperformed portion of the restitution. The court shall schedule a hearing and give the victim and the defendant notice of the hearing, including the date, place and time and inform the victim and defendant that each will have an opportunity to be heard. If the court finds that the circumstances upon which it based the imposition or amount and method of payment or other restitution ordered no longer exist or that it otherwise would be unjust to require payment or other restitution as imposed, the court may adjust or waive payment of the unpaid portion of the restitution or other restitution or modify the time or method of making restitution. The court may extend the restitution schedule, but not beyond the term of probation supervision.

(g) The procedure for a defendant sentenced to pay restitution pursuant to § 40-35-104(c)(2), or otherwise, shall be the same as is provided in this section with the following exceptions:

(1) If there is no sentencing hearing or presentence report because the defendant's sentence is agreed upon and the payment of restitution is a part of the sentence, the plea agreement shall include the amount of restitution and the other performance requirements set out in subsection (c);

(2) A defendant sentenced in whole or in part to the payment of restitution pursuant to § 40-35-104(c)(2), or otherwise, shall be responsible for the payment of the restitution until the expiration of the sentence imposed by the court, and any payment or performance schedule established by the court shall not extend beyond the expiration date;

(3) If the court sentences a defendant to payment of restitution and believes that payment to more than one (1) victim is proper, the court shall determine the pecuniary loss of each victim as provided in this section and shall order the amount of restitution to each victim;

(4) If, as a result of the defendant's criminal conduct, the victim or victims of the offense are dead at the time of sentencing, the court may sentence the defendant to pay restitution to the victim's or victims' next-of-kin; and

(5) Nothing in § 39-11-118, § 40-35-104(c)(2) or this subsection (g) shall be construed to prohibit or delay a victim from applying for and receiving any compensation to which the victim is entitled under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13. If the court orders the defendant to pay restitution pursuant to § 39-11-118, § 40-35-104(c)(2) or this subsection (g), the state shall have a subrogation interest in the restitution payments for the full amount paid the victim under the Criminal Injuries Compensation Act.

(h) (1) Notwithstanding any law to the contrary, upon expiration of the time of payment or the payment schedule imposed pursuant to subsection (c) or (g), if any portion of restitution remains unpaid, then the victim or the victim's beneficiary may convert the unpaid balance into a civil judgment in accordance with the procedure set forth in this subsection (h).

(2) Within the twelve-month period following expiration of the time of payment or the payment schedule imposed pursuant to subsection (c) or (g), the victim or the victim's beneficiary may file a certified copy of the restitution order with an appropriate civil court having jurisdiction over the total amount of restitution ordered.

(3) At the same time the victim or victim's beneficiary files a certified copy of the restitution order with the civil court, the victim or victim's beneficiary shall have the defendant personally served in accordance with the Tennessee rules of civil procedure. The service shall give notice to the defendant of the victim's or victim's beneficiary's intent to convert the restitution order to a civil judgment, and include a copy of the restitution order and a statement as to the amount of unpaid restitution the victim or victim's beneficiary alleges the defendant still owes.

(4) Upon being served, the defendant shall be permitted to file an answer in accordance with the Tennessee rules of civil procedure.

(5) Upon service of the defendant and receipt of the defendant's answer, if any, the civil court shall conduct a hearing in order to take proof as to the amount of ordered restitution actually paid. Both the victim or victim's beneficiary and the defendant shall be permitted to offer proof at this hearing. If the court finds by a preponderance of the evidence presented that the amount of restitution actually paid is less than the total amount of restitution ordered pursuant to subsection (c) or (g), then the court shall enter a judgment in favor of the victim or the victim's beneficiary and against the defendant for the amount of the unpaid balance of the restitution.

(6) At the hearing conducted in accordance with this subsection (h), the only issues over which the court shall have jurisdiction is whether the defendant was properly served in accordance with the Tennessee rules of civil procedure, whether the restitution order entered against the defendant pursuant to this section has been satisfied by the defendant and, if not, the amount of restitution still owed by the defendant.

(7) A civil judgment entered pursuant to this subsection (h) shall remain in effect from the date of entry until it is paid in full or is otherwise discharged and shall be enforceable by the victim or the victim's beneficiary in the same manner and to the same extent as other civil judgments are enforceable.



§ 40-35-305 - Appearance bond.

Upon the imposition of a sentence involving release into the community as provided in this chapter, the trial judge shall possess the power to require the defendant, the judgment against whom has been suspended, to execute an appearance bond in the sum deemed right and proper by the trial judge or, in the alternative, to execute a personal recognizance bond without sureties in the sum the trial judge may fix, both bail bond and recognizance, as the case may be, to contain conditions requiring the appearance of the defendant from court to court or, in the alternative, to appear before the trial judge at any regular or special term of the court.



§ 40-35-306 - Split confinement -- Probation following partial service of sentence.

(a) A defendant receiving probation may be required to serve a portion of the sentence in continuous confinement for up to one (1) year in the local jail or workhouse, with probation for a period of time up to and including the statutory maximum time for the class of the conviction offense.

(b) A violation of the terms of probation or of the rules of the institution where the defendant is confined shall authorize the court to revoke the sentence of split confinement and impose a sentence in a local jail or workhouse or, unless prohibited by § 40-35-104(b), in the department of correction. The imposed sentence shall not exceed the remainder of the full sentence.

(c) At any time during the period of continuous confinement ordered pursuant to this section, the defendant may apply to the sentencing court to have the balance of the sentence served on probation supervision. The application may be made at no less than two-month intervals.



§ 40-35-307 - Probation coupled with periodic confinement.

(a) A defendant receiving probation may be required to serve a specific portion of the sentence in periodic confinement in the local jail or workhouse for up to one (1) year with probation for a period of time up to and including the statutory maximum time for the class of the conviction offense.

(b) If the court sentences a defendant to a term of probation involving periodic confinement, it shall specify:

(1) The total number of months or days to be served in periodic confinement, which shall not exceed one (1) year or the maximum term authorized for the offense, whichever is less; and

(2) The days or parts of days the defendant is to be confined.

(c) The court may include in the judgment of conviction suitable provisions to the officer to whose custody the defendant is committed as will ensure that the defendant will be allowed to serve the sentence on nonconsecutive days which may include, but are not limited to, weekends, between hours to be specified in the judgment, which provisions or directions may be revoked, suspended or amended from time to time by the sentencing court until the period of probation begins.

(d) The sheriff, warden, superintendent or other official having responsibility for the safekeeping of the defendant in any local jail or workhouse shall adopt procedures for the release of the defendant at the time specified in the order of judgment and for receiving the defendant back into custody at the specified times. Willful failure of the official to comply with the directions of the court constitutes contempt of court, punishable as provided by law for contempt generally.

(e) Failure of the defendant to surrender to the custody of the sheriff, warden, superintendent or other official responsible for the defendant's safekeeping in the local jail or workhouse within the time specified in the order of judgment constitutes grounds for the revocation or modification of probation in the discretion of the court. The defendant may elect to serve the defendant's entire sentence of confinement on consecutive days; provided, that a failure to comply with subsection (c) or (d) shall give the court the authority, upon a finding of a violation, to impose a sentence of continuous confinement in a local jail or workhouse or, unless prohibited by § 40-35-104(b), in the department of correction for the remainder of the full sentence originally imposed.

(f) At any time during the period of periodic confinement, the defendant may apply to have the balance of the periodic confinement sentence served on probation without further confinement. The application may be made at no less than two-month intervals.



§ 40-35-308 - Modification, removal or release from conditions of probation.

(a) During the term of probation supervision, the sentencing court, on its own motion, or on application of a probation and parole officer, district attorney general or the defendant, may:

(1) Modify any condition;

(2) Remove a condition; or

(3) Release the defendant from further supervision; provided, that release from supervision shall not discharge the defendant from the remainder of the sentence, and the defendant shall remain within the jurisdiction and authority of the sentencing court until the sentence fully expires. During this period, the defendant's probation is subject to revocation.

(b) The court may not make the conditions of supervision more onerous than those originally imposed, except pursuant to a revocation proceeding as provided by law.

(c) Notwithstanding the actual sentence imposed, at the conclusion of a probation revocation hearing, the court shall have the authority to extend the defendant's period of probation supervision for any period not in excess of two (2) years.



§ 40-35-309 - Probation authorized outside jurisdiction of court -- Transfer or retention of jurisdiction.

Whenever a court authorizes a defendant sentenced to supervised probation to reside in this state but outside the jurisdiction of the sentencing court, the court may:

(1) Retain jurisdiction over the defendant; or

(2) Transfer jurisdiction over the defendant to an appropriate court in the jurisdiction in which the defendant will reside. A court to which jurisdiction is transferred shall have the same powers as the sentencing court.



§ 40-35-310 - Revocation of suspension of sentence -- Resentence to community-based alternative to incarceration.

(a) The trial judge shall possess the power, at any time within the maximum time that was directed and ordered by the court for the suspension, after proceeding as provided in § 40-35-311, to revoke and annul the suspension; and in such cases the trial judge may order the original judgment so rendered to be in full force and effect from the date of the revocation of the suspension, and that it be executed accordingly; provided, that in any case of revocation of suspension on account of conduct by the defendant that has resulted in a judgment of conviction against the defendant during the defendant's period of probation, the trial judge may order that the term of imprisonment imposed by the original judgment be served consecutively to any sentence that was imposed upon the conviction.

(b) In addition to the power to restore the original judgment when suspension of sentence is revoked, the trial judge may also resentence the defendant for the remainder of the unexpired term to any community-based alternative to incarceration authorized by chapter 36 of this title; provided, that the violation of the defendant's suspension of sentence is a technical one and does not involve the commission of a new offense.



§ 40-35-311 - Procedure to revoke suspension of sentence or probation.

(a) Whenever it comes to the attention of the trial judge that any defendant who has been released upon suspension of sentence has been guilty of any breach of the laws of this state or has violated the conditions of probation, the trial judge shall have the power to cause to be issued under the trial judge's hand a warrant for the arrest of the defendant as in any other criminal case. Regardless of whether the defendant is on probation for a misdemeanor or felony or whether the warrant is issued by a general sessions court judge or the judge of a court of record, the warrant may be executed by a probation officer or any peace officer of the county in which the probationer is found.

(b) Whenever any person is arrested for the violation of probation and suspension of sentence, the trial judge granting the probation and suspension of sentence, the trial judge's successor, or any judge of equal jurisdiction who is requested by the granting trial judge to do so shall, at the earliest practicable time, inquire into the charges and determine whether or not a violation has occurred and, at the inquiry, the defendant must be present and is entitled to be represented by counsel and has the right to introduce testimony in the defendant's behalf.

(c) (1) A laboratory report regarding a defendant's drug test may be admissible in probation revocation proceedings, even though the laboratory technician who performed the test is not present to testify, when accompanied by an affidavit containing at least the following information:

(A) The identity of the certifying technician;

(B) A statement of qualifications from the certifying technician;

(C) A specific description of the testing methodology;

(D) A statement that the method of testing was the most accurate test for this particular drug;

(E) A certification that the test results were reliable and accurate;

(F) A declaration that all established procedures and protocols were followed; and

(G) A statement of acknowledgment that submission of false information in the affidavit may subject the affiant to prosecution for the criminal offense of perjury pursuant to § 39-16-702.

(2) Notwithstanding subdivision (c)(1), the judge shall, upon seasonable objection and for good cause shown, require that the laboratory technician appear and testify at the probation revocation hearing.

(3) If the state intends to introduce a laboratory report and affidavit in lieu of the live testimony of the laboratory technician as authorized by this subsection (c), it shall provide the defendant or the defendant's attorney, if known, with a copy of the report and affidavit at least five (5) days prior to the revocation hearing.

(d) The trial judge may enter judgment upon the question of the charges as the trial judge may deem right and proper under the evidence adduced before the trial judge.

(e) (1) If the trial judge finds that the defendant has violated the conditions of probation and suspension by a preponderance of the evidence, the trial judge shall have the right by order duly entered upon the minutes of the court to revoke the probation and suspension of sentence, and:

(A) Cause the defendant to commence the execution of the judgment as originally entered, or otherwise, in accordance with § 40-35-310; or

(B) Resentence the defendant for the remainder of the unexpired term to any community-based alternative to incarceration authorized by chapter 36 of this title; provided, that the violation of probation and suspension is a technical one and does not involve the commission of a new offense.

(2) If the trial judge does revoke the defendant's probation and suspension, the defendant has the right to appeal.



§ 40-35-312 - Costs of revocation proceeding.

In case of a revocation of a suspension, the costs of the revocation shall be adjudged against the defendant, and the defendant shall be required to pay or secure the costs; provided, that no state and county tax nor attorney general's fee shall accrue upon hearings for the purpose of revoking the suspension. In case the suspension is not revoked upon the hearing, the costs shall be taxed against the county, if the defendant was originally convicted of a misdemeanor, and against the state, if originally convicted of a felony; provided, that, if the trial judge is of the opinion that the proceedings for revocation are not made in good faith, the judge shall have the power to disallow all the costs of the case or, in the alternative, to tax them against the party making the charges against the defendant.



§ 40-35-313 - Probation -- Conditions -- Discharge and dismissal -- Expunction from official records -- Fee.

(a) (1) (A) The court may defer further proceedings against a qualified defendant and place the defendant on probation upon such reasonable conditions as it may require without entering a judgment of guilty and with the consent of the qualified defendant. The deferral shall be for a period of time not less than the period of the maximum sentence for the misdemeanor with which the person is charged or not more than the period of the maximum sentence of the felony with which the person is charged. The deferral is conditioned upon the defendant paying an amount to be determined by the court of not less than ten dollars ($10.00) nor more than thirty-five dollars ($35.00) per month as part payment of expenses incurred by the agency, department, program, group or association in supervising the defendant, and upon the defendant paying any or all additional costs of the defendant's supervision, counseling or treatment in a specified manner, based upon the defendant's ability to pay. The payments shall be made to the clerk of the court in which proceedings against the defendant were pending, who shall send the payments to the agency, department, program, group or association responsible for the supervision of the defendant, unless the defendant is found to be indigent and without anticipated future funds with which to make the payment. The clerk of the court collecting the payment is permitted to retain five percent (5%) of the proceeds collected for the handling and receiving of the proceeds as provided in this subdivision (a)(1)(A).

(B) (i) As used in this subsection (a), "qualified defendant" means a defendant who:

(a) Is found guilty of or pleads guilty or nolo contendere to the offense for which deferral of further proceedings is sought;

(b) Is not seeking deferral of further proceedings for any offense committed by any elected or appointed person in the executive, legislative or judicial branch of the state or any political subdivision of the state, which offense was committed in the person's official capacity or involved the duties of the person's office;

(c) Is not seeking deferral of further proceedings for a sexual offense, a violation of § 71-6-117 or § 71-6-119, driving under the influence of an intoxicant as prohibited by § 55-10-401, vehicular assault under § 39-13-106 prior to service of the minimum sentence required by § 39-13-106, or a Class A or B felony;

(d) Has not previously been convicted of a felony or a Class A misdemeanor for which a sentence of confinement is served; and

(e) Has not previously been granted judicial diversion under this chapter or pretrial diversion.

(ii) As used in subdivision (a)(1)(B)(i)(c), "sexual offense" means conduct that constitutes:

(a) Aggravated prostitution, as described in § 39-13-516;

(b) Aggravated rape, as described in § 39-13-502;

(c) Aggravated sexual battery, as described in § 39-13-504;

(d) Aggravated sexual exploitation of a minor, as described in § 39-17-1004;

(e) Attempt, as described in § 39-12-101, solicitation, as described in § 39-12-102 or conspiracy, as described in § 39-12-103, to commit any of the offenses enumerated in this subdivision (a)(1)(B)(ii);

(f) Especially aggravated sexual exploitation of a minor, as described in § 39-17-1005;

(g) Rape, as described in § 39-13-503;

(h) Rape of a child, as described in § 39-13-522;

(i) Sexual battery by an authority figure, as described in § 39-13-527;

(j) Sexual exploitation of a minor, as described in § 39-17-1003; or

(k) Statutory rape by an authority figure, as described in § 39-13-532.

(iii) As used in this subsection (a), "reasonable conditions" includes, but is not limited to, the use of a transdermal monitoring device or other alternative monitoring device for all qualified defendants granted deferral pursuant to this section on or after July 1, 2014, if the court determines that the defendant's use of alcohol or drugs was a contributing factor in the defendant's unlawful conduct. "Transdermal monitoring device" means any device or instrument that is attached to the person, designed to automatically test the alcohol or drug content in a person by contact with the person's skin at least once per one-half (1/2) hour regardless of the person's location, and which detects the presence of alcohol or drugs and tampering, obstructing, or removing the device.

(2) The provisions of this subsection (a) relative to the payment of a supervision fee shall not apply to any person subject to the provisions of chapter 28, part 2 of this title. Upon violation of a condition of the probation, the court may enter an adjudication of guilt and proceed as otherwise provided. If, during the period of probation, the person does not violate any of the conditions of the probation, then upon expiration of the period, the court shall discharge the person and dismiss the proceedings against the person. Discharge and dismissal under this subsection (a) is without court adjudication of guilt, but a nonpublic record of the discharge and dismissal is retained by the court solely for the purpose of use by the courts in determining whether or not, in subsequent proceedings, the person qualifies under this subsection (a) or for the limited purposes provided in subsections (b) and (c). The discharge and dismissal shall not be deemed a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime or for any other purpose, except as provided in subsections (b) and (c). Discharge and dismissal under this subsection (a) may occur only once with respect to any person.

(3) (A) No order deferring further proceedings and placing the defendant on probation as authorized by this subsection (a) may be entered by the court on or after July 1, 1998, unless there is attached to it a certificate from the Tennessee bureau of investigation stating that the defendant does not have a prior felony or Class A misdemeanor conviction. No order deferring further proceedings and placing the defendant on probation as authorized by this subsection (a) may be entered by the court if the defendant was charged with a violation of a criminal statute the elements of which constitute abuse, neglect or misappropriation of the property of a vulnerable person as defined in § 68-11-1002 on or after July 1, 2004, unless the order contains a provision that the defendant agrees without contest or any further notice or hearing that the defendant's name shall be permanently placed on the registry governed by § 68-11-1003 a copy of which shall be forwarded to the department of health.

(B) The certificate provided by the bureau pursuant to subdivision (a)(3)(A) is only a certification that according to its expunged criminal offender and pretrial diversion database the defendant is not disqualified from deferral and probation under this section by virtue of a prior felony or Class A misdemeanor conviction. The certificate is not a certification that the defendant is eligible for the deferral and probation, and it shall continue to be the duty of the district attorney general, and judge to make sufficient inquiry into the defendant's background to determine eligibility.

(b) Upon the dismissal of the person and discharge of the proceedings against the person under subsection (a), the person may apply to the court for an order to expunge from all official records, other than the nonpublic records to be retained by the court under subsection (a) and the public records that are defined in § 40-32-101(b), all recordation relating to the person's arrest, indictment or information, trial, finding of guilty and dismissal and discharge pursuant to this section; provided, that no records of a person who is dismissed from probation and whose proceedings are discharged pursuant to this section shall be expunged if the offense for which deferral and probation was granted was a sexual offense as defined by § 40-39-202. Each application shall contain a notation by the clerk evidencing that all court costs are paid in full, prior to the entry of an order of expunction. If the court determines, after hearing, that the person was dismissed and the proceedings against the person discharged, it shall enter the order. The effect of the order is to restore the person, in the contemplation of the law, to the status the person occupied before the arrest or indictment or information. No person as to whom the order has been entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of the person's failures to recite or acknowledge the arrest, or indictment or information, or trial in response to any inquiry made of the person for any purpose, except when the person who has been availed of the privileges of expunction then assumes the role of plaintiff in a civil action based upon the same transaction or occurrence as the expunged criminal record. In that limited situation, notwithstanding any provision of this section or § 40-32-101(a)(3)-(c)(3) to the contrary, the nonpublic records are admissible for the following purposes:

(1) A plea of guilty is admissible into evidence in the civil trial as a judicial admission; and

(2) A verdict of guilty by a judge or jury is admissible into evidence in the civil trial as either a public record or is admissible to impeach the truthfulness of the plaintiff. In addition, the nonpublic records retained by the court, as provided in subsection (a), shall constitute the official record of conviction and are subject to the subpoena power of the courts of civil jurisdiction.

(c) Notwithstanding the provisions of this section or § 40-32-101(a)(3)-(c)(3) to the contrary, a plea of guilty or a verdict of guilty by a judge or jury for a criminal felony offense involving an act of terrorism or any other felony offense involving violence, coercion, dishonesty or the disruption of the operations of a state or local government is admissible into evidence in a civil action for the purpose of impeaching the truthfulness, veracity or credibility of a witness if the plea or verdict occurred within ten (10) years of the date the evidence is sought to be admitted and the witness is a party to the civil action. The plea or verdict is admissible for the purposes set out in this subsection (c) notwithstanding the fact that the public records of the plea or verdict have been expunged pursuant to this section either prior to or after the commencement of the civil action at which the plea or verdict is sought to be admitted. In addition, the nonpublic records retained by the court, Tennessee bureau of investigation or a local law enforcement agency shall constitute official records of plea or verdict and are subject to the subpoena power of the courts of civil jurisdiction.

(d) (1) Any court dismissing charges against a person and ordering the expunction of a person's public records following the discharge of proceedings pursuant to this section after October 1, 1998, shall send or cause to be sent a copy of the dismissal and expunction order to the Tennessee bureau of investigation for entry into its expunged criminal offender and pretrial diversion database; provided, however, that the court shall not be required to send to the bureau a copy of any dismissal and expunction order dated on or after July 1, 1999, if the charge dismissed is classified as a Class B or C misdemeanor. The order shall contain the name of the person seeking dismissal and expunction, the person's date of birth and social security number, the offense that was dismissed and the date the dismissal and expunction order is entered.

(2) Beginning July 1, 2012, a defendant applying to a court for expunction of the defendant's records following successful completion of the diversion program authorized by this section shall be assessed a three-hundred-fifty-dollar fee. The fee shall be transmitted by the clerk of the court to the state treasurer for deposit in the special fund established in § 40-32-101(d)(2).



§ 40-35-314 - Confinement in local jail or workhouse -- Eligibility -- Jurisdiction of sentencing court -- Transfer for violation of jail rules -- Participation in Work Program.

(a) If confinement is directed, the court shall designate the place of confinement as a local jail or workhouse if required pursuant to § 40-35-104(b) or, if the sentence is eight (8) years or less and combined with periodic or split confinement not to exceed one (1) year, the court shall designate the place of confinement as a local jail or workhouse. If confinement in a local jail or workhouse is not mandated by § 40-35-104(b), § 40-35-306 or § 40-35-307, all convicted felons sentenced after November 1, 1989, to continuous confinement for a period of one (1) year or more shall be sentenced to the department of correction. After November 1, 1989, if a court sentences or has sentenced a defendant to a local jail or workhouse when the court was not authorized to do so by this chapter, it shall be deemed that the sentence was a sentence to the department, and the commissioner of correction shall have the authority to take the defendant into the custody of the department.

(b) (1) When imposing the sentence to the local jail or workhouse, the defendant is eligible for release classification status as provided in this chapter; however, the court may specify an earlier percentage of eligibility for all programs except parole. This percentage shall be expressed in one (1) of the following numeric percentages: zero percent (0%), ten percent (10%), twenty percent (20%), thirty percent (30%), forty percent (40%) or fifty percent (50%); provided, that the percentage shall be no higher than the release eligibility percentage under § 40-35-501.

(2) In the event the judgment does not specify a percentage as provided in subdivision (b)(1), the defendant shall be eligible for the programs, except parole, six (6) months prior to release eligibility date under § 40-35-501.

(c) The court shall retain full jurisdiction over the defendant during the term of the sentence and may reduce or modify the sentence or may place the defendant on probation supervision where otherwise eligible. Following the first application, applications to reduce or to alter the manner of the service of the sentence may be made at no less than two (2) month intervals.

(d) If a defendant serving a felony sentence violates any condition or rule of the local jail or workhouse, the court shall have full authority to sentence the defendant to continuous confinement in the department of correction for a period not to exceed the remainder of the full sentence originally imposed.

(e) If a defendant serving a felony sentence in a local jail or workhouse develops medical problems that the local jail or workhouse is not equipped to treat, the court shall have full authority to transfer the defendant to the department of correction. If transfer is ordered under this subsection (e), the court shall retain full jurisdiction over the defendant to reduce or modify the sentence.

(f) The provisions of subsection (b) also apply to defendants sentenced to the department during the time the defendants are being housed in a local jail or workhouse awaiting transfer to the department as provided in § 40-35-212(d).

(g) (1) Any defendant convicted of a felony and sentenced to serve such sentence in a local jail or workhouse pursuant to this section, § 40-35-104(b), § 40-35-306, or § 40-35-307 shall be ordered, as a part of the sentence, to participate in any work program operated by the jail or workhouse in which the defendant is incarcerated.

(2) The sheriff may opt the county out of the requirements of this subsection (g) if the sheriff's local jail or workhouse does not operate a work program or, if it does operate such a program, the increased number of inmates participating would exceed the sheriff's ability to provide security, transportation, or requested work projects.

(3) The sheriff may excuse any one (1) or more individual inmates sentenced to the work program if, in the judgment of the sheriff:

(A) The inmate would pose a security or escape risk to the public or other inmates if allowed to participate in a work program outside the facility;

(B) The inmate has physical or mental health conditions that would preclude the inmate from successfully participating in a work program or would endanger others if allowed to participate; or

(C) The county cannot afford to provide the security or transportation for one (1) or more inmates sentenced to the work program pursuant to this section.

(4) Any inmate who knowingly refuses to participate in a work program after being sentenced to do so pursuant to this section shall be considered to have violated a rule of the local jail or workhouse and the court may act upon such violation as provided in subsection (d).

(5) The liability of any county whose local jail or workhouse operates a work program shall not be increased or changed solely because the work program uses inmates sentenced to the program pursuant to this subsection (g).



§ 40-35-315 - Jurisdiction of sentencing court to order work release.

(a) In any case in which a defendant has been sentenced to a local jail or workhouse or is at a local jail or workhouse subject to § 40-35-212, and the administrative authority of the institution has not formulated a program for work release, the sentencing court shall have jurisdiction to order work release as a part of a sentence, either at the time of sentencing or as a part of any subsequent sentence modification, upon conditions to be set by the sentencing court. This section shall apply to convictions under § 55-10-401 after the mandatory minimum sentences have been served.

(b) (1) Notwithstanding subsection (a), the sentencing court shall not be authorized to order work release as part of the sentence of a person convicted of a sexual offense or violent sexual offense as defined in § 40-39-202.

(2) As used in subdivision (b)(1), "work release" includes any assignment to a work crew in which a prisoner is permitted to go out into the community, whether supervised or unsupervised, but does not include a work assignment to TRICOR or any TRICOR facility.



§ 40-35-316 - Jurisdiction of sentencing court to grant furloughs.

(a) In any case in which a defendant has been sentenced to a local jail or workhouse or is at a local jail or workhouse subject to § 40-35-212, the sentencing court shall have jurisdiction to grant furlough for any medical, penological, rehabilitative or humane reason, upon conditions to be set by the sentencing court. This section shall apply to convictions under § 55-10-401 after the mandatory minimum sentences have been served.

(b) The sentencing court shall have no authority to grant a furlough to a defendant pursuant to the authority of subsection (a) for the purpose of allowing the defendant to work unless the defendant is held to and meets all of the eligibility and supervision requirements, testing standards and other criteria imposed by or pursuant to state law.



§ 40-35-317 - Institutional disciplinary rules -- Punishment for violations.

(a) Nothing contained in § 40-35-302, § 40-35-306, § 40-35-307 or § 40-35-314 shall prevent the official having responsibility for the custody and safekeeping of the defendant, as an alternative to the judicial remedy provided in those sections, from duly promulgating and enforcing reasonable disciplinary rules and procedures that provide for appropriate punishments for violations of any condition or rule of the institution in which the defendant is incarcerated, such as increasing the amount of time the defendant must serve in confinement or by changing the conditions of the defendant's confinement, or both. Any increase in the amount of time to be served shall not exceed the full sentence originally imposed by the court.

(b) Officials having responsibility for the custody and safekeeping of defendants may promulgate and enforce reasonable disciplinary rules and procedures requiring all able-bodied inmates to participate in work programs. The rules and procedures may provide appropriate punishments for inmates who refuse to work, including, but not limited to, increasing the amount of time the defendant must serve in confinement or changing the conditions of the defendant's confinement, or both. Any increase in the amount of time a defendant must serve for refusing to participate in a work program shall not exceed the sentence originally imposed by the court.



§ 40-35-318 - Institutional rehabilitation programs -- Eligibility.

(a) If a defendant is sentenced to confinement in a local jail or workhouse, the sheriff or other authority having jurisdiction of the institution shall be empowered and may place the defendant on the rehabilitative programs for which the defendant is eligible under rules and regulations adopted by the institution.

(b) If a defendant is sentenced to confinement in an institution of the department of correction, the commissioner or the commissioner's designee having jurisdiction of the institution shall be empowered and may place the defendant on the rehabilitation program for which the defendant is eligible under the policies and procedures of the department.



§ 40-35-319 - Place of confinement if not otherwise provided for -- Finality of judgment.

(a) If a defendant convicted of a felony does not receive another type of sentence authorized by this chapter or if a defendant convicted of a felony is either not granted or is ineligible for another sentence authorized by this chapter, the place of confinement shall be designated as the department of correction unless prohibited by other statutes.

(b) Except as provided in § 40-35-212(d) or Rule 35(b) of the Tennessee Rules of Criminal Procedure, once the judgment becomes final in the trial court, the court shall have no jurisdiction or authority to change the sentence in any manner.



§ 40-35-320 - Restitution to the state by adult defendant for confinement costs of juvenile involved in same or related criminal act.

(a) Whenever an adult defendant is convicted of an offense arising from the same criminal act or conduct or a related criminal act or conduct that resulted in an adjudication of delinquency against a juvenile and resulted in the treatment and confinement of the juvenile in a department of correction facility for a period that is anticipated to be in excess of ninety (90) days, the sentencing court may order the adult defendant to make restitution to the state in an amount not greater than sixteen thousand five hundred fifty-eight dollars ($16,558) or an amount at least equal to the average daily cost of treating and confining a juvenile in this state multiplied by the average length of time a juvenile in this state is treated and confined by the department, whichever figure is greater. The average daily cost and average stay in the department shall be determined on an annual basis by the commissioner. If it is anticipated that the period of treatment and confinement will be less than ninety (90) days or that the juvenile may receive an alternative form of treatment, including, but not limited to, probation, the sentencing court may order the adult defendant to make restitution to the state in an amount at least equal to the anticipated cost of classifying, treating, confining or supervising the juvenile for the period of time the juvenile is anticipated to be within the custody and control of the department. If the court finds that because of the adult defendant's conduct, the juvenile's period of treatment and rehabilitation will be substantially longer than the average or will require special services such as drug or alcohol rehabilitation, the judge may order the adult defendant to make restitution in an amount not to exceed the estimated cost of providing the necessary treatment and rehabilitation services for the juvenile for the period of time that the services will be required. The estimated costs shall be based upon evidence presented at the sentencing hearing concerning the disposition of the juvenile, the anticipated length of the juvenile's rehabilitation and any special treatment services the juvenile may require.

(b) Before determining whether an order of restitution as authorized by this section is appropriate and the amount of the order if one is appropriate, the sentencing court shall conduct a separate hearing on the issues at which both the adult defendant and the state shall be allowed to be heard and present evidence. The hearing may be held in conjunction with or at the same time as the adult defendant's regular sentencing hearing.

(c) Any order of restitution entered pursuant to this section is in addition to any other fine or penalty imposed by the court for the offense for which the adult defendant was convicted.

(d) Restitution ordered pursuant to this section shall be paid to the clerk of the sentencing court who shall remit the money to the state treasurer for deposit into the state general fund. Funds collected pursuant to this section shall be used to improve the department of children's services' treatment and rehabilitation services. The clerk is allowed to retain one percent (1%) of all funds collected pursuant to this section for administrative costs.

(e) The state may collect a restitution order entered pursuant to this section in the same manner as a judgment in a civil action.



§ 40-35-321 - Collection of biological specimens for DNA analysis -- Persons convicted of certain offenses -- Condition of release from imprisonment.

(a) As used in this section, unless the context otherwise requires, "DNA analysis" means the process through which deoxyribonucleic acid (DNA) in a human biological specimen is analyzed and compared with DNA from another biological specimen for identification purposes.

(b) When a court sentences a person convicted of violating or attempting to violate § 39-13-502, § 39-13-503, § 39-13-504, § 39-13-505, § 39-13-522, § 39-13-531 or § 39-15-302 or when a juvenile court adjudicates a person to be a delinquent child for violating or attempting to violate § 39-13-502, § 39-13-503, § 39-13-504, § 39-13-505, § 39-13-522, § 39-13-531 or § 39-15-302, it shall order the person to provide a biological specimen for the purpose of DNA analysis as defined in subsection (a). If the person is not incarcerated at the time of sentencing, the order shall require the person to report to the probation division of the department charged by law with the supervision of probationers, which shall gather the specimen. If a probation officer is not available to gather the specimen, the court may designate a person to do so. The cost of taking, processing and storing the specimen shall be paid by the defendant and shall be collected by the probation officer in the same manner as other fees. If the person is incarcerated at the time of sentencing, the order shall require the chief administrative officer of the institution of incarceration to designate a qualified person to gather the specimen. The biological specimen shall be forwarded by the approved agency or entity collecting the specimen to the Tennessee bureau of investigation, which shall maintain it as provided in § 38-6-113. The court shall make the providing of the specimen a condition of probation or community correction if either is granted.

(c) If a person convicted of violating or attempting to violate § 39-13-502, § 39-13-503, § 39-13-504, § 39-13-505, § 39-13-522 or § 39-15-302 and committed to the custody of the commissioner of correction for a term of imprisonment has not provided a biological specimen for the purpose of DNA analysis as defined in subsection (a), the commissioner or the chief administrative officer of a local jail shall order the person to provide a biological specimen for the purpose of DNA analysis before completion of the person's term of imprisonment. The biological specimen shall be forwarded by the approved agency or entity collecting the specimen to the Tennessee bureau of investigation which shall maintain it as provided in § 38-6-113. No person shall be released on parole or otherwise unless and until the person has provided the specimen required by this subsection (c).

(d) (1) When a court sentences a person convicted of any felony offense committed on or after July 1, 1998, or any misdemeanor offense, the conviction for which requires the defendant to register as a sexual offender pursuant to chapter 39, part 2 of this title, on or after July 1, 2007, it shall order the person to provide a biological specimen for the purpose of DNA analysis as defined in subsection (a). If the person is not incarcerated at the time of sentencing, the order shall require the person to report to the probation division of the department charged by law with the supervision of probationers, which shall gather the specimen. If a probation officer is not available to gather the specimen, the court may designate a person to do so. The cost of taking, processing and storing the specimen shall be paid by the defendant and shall be collected by the probation officer in the same manner as other fees. If the person is incarcerated at the time of sentencing, the order shall require the chief administrative officer of the institution of incarceration to designate a qualified person to gather the specimen. The biological specimen shall be forwarded by the approved agency or entity collecting the specimen to the Tennessee bureau of investigation, which shall maintain it as provided in § 38-6-113. The court shall make the providing of the specimen a condition of probation or community correction if either is granted.

(2) If a person convicted of any felony offense or any applicable misdemeanor offense and committed to the custody of the commissioner of correction for a term of imprisonment or sentenced to a period of confinement in a county jail or workhouse has not provided a biological specimen for the purpose of DNA analysis as defined in subsection (a), the commissioner or the chief administrative officer of a local jail may order the person to provide a biological specimen for the purpose of DNA analysis before completion of the person's term of imprisonment. The biological specimen shall be forwarded by the approved agency or entity collecting the specimen to the Tennessee bureau of investigation, which shall maintain it as provided in § 38-6-113.

(e) (1) When a person is arrested on or after January 1, 2008, for the commission of a violent felony as defined in subdivision (e)(3), the person shall have a biological specimen taken for the purpose of DNA analysis to determine identification characteristics specific to the person as defined in subsection (a). After a determination by a magistrate or a grand jury that probable cause exists for the arrest, but prior to the person's release from custody, the arresting authority shall take the sample using a buccal swab collection kit for DNA testing. The biological specimen shall be collected by the arresting authority in accordance with the uniform procedures established by the Tennessee bureau of investigation, pursuant to § 38-6-113 and shall be forwarded by the arresting authority to the Tennessee bureau of investigation, which shall maintain the sample as provided in § 38-6-113. The court or magistrate shall make the provision of a specimen a condition of the person's release on bond or recognizance if bond or recognizance is granted.

(2) The clerk of the court in which the charges against a person described in subdivision (e)(1) are disposed of shall notify the Tennessee bureau of investigation of final disposition of the criminal proceedings. If the charge for which the sample was taken is dismissed or the defendant is acquitted at trial, then the bureau shall destroy the sample and all records of the sample; provided, that there is no other pending qualifying warrant or capias for an arrest or felony conviction that would otherwise require that the sample remain in the data bank.

(3) As used in this subsection (e), "violent felony" means:

(A) First or second degree murder;

(B) Aggravated kidnapping or especially aggravated kidnapping;

(C) Aggravated assault;

(D) Aggravated child abuse;

(E) Robbery, aggravated robbery or especially aggravated robbery;

(F) Aggravated burglary or especially aggravated burglary;

(G) Carjacking;

(H) Sexual battery, sexual battery by an authority figure or aggravated sexual battery;

(I) Statutory rape by an authority figure or aggravated statutory rape;

(J) Rape, aggravated rape, rape of a child or aggravated rape of a child;

(K) Aggravated arson;

(L) Attempt, under § 39-12-101, to commit any of the offenses enumerated in this subdivision (e)(3);

(M) Solicitation, under § 39-12-102, to commit any of the offenses enumerated in this subdivision (e)(3);

(N) Conspiracy, under § 39-12-103, to commit any of the offenses enumerated in this subdivision (e)(3);

(O) Criminal responsibility, under § 39-11-402(2), for any of the offenses enumerated in this subdivision (e)(3);

(P) Facilitating the commission, under § 39-11-403, of any of the offenses enumerated in this subdivision (e)(3);

(Q) Being an accessory after the fact, under § 39-11-411, to any of the offenses enumerated in this subdivision (e)(3);

(R) Aggravated vehicular homicide;

(S) Criminally negligent homicide;

(T) Reckless homicide;

(U) Vehicular homicide; or

(V) Voluntary manslaughter.






Part 4 - Appeal of Sentence

§ 40-35-401 - Appeal of sentence by defendant -- Time for filing -- Grounds -- Determination -- Standard.

(a) The defendant in a criminal case may appeal from the length, range or the manner of service of the sentence imposed by the sentencing court. The defendant may also appeal the imposition of consecutive sentences. An appeal pursuant to this section shall be taken within the same time and in the same manner as other appeals in criminal cases. If there is an appeal of the conviction, the appeal of the sentence shall be taken at the same time. There is no appellate review of the sentence in a postconviction or habeas corpus proceeding.

(b) An appeal from a sentence may be on one (1) or more of the following grounds:

(1) The sentence was not imposed in accordance with this chapter;

(2) The sentence is excessive under the sentencing considerations set out in §§ 40-35-103 and 40-35-210; or

(3) The sentence is inconsistent with the purposes of sentencing set out in §§ 40-35-102 and 40-35-103.

(c) If a sentence is appealed, the appellate court may:

(1) Dismiss the appeal;

(2) Affirm, reduce, vacate or set aside the sentence imposed;

(3) Remand the case or direct the entry of an appropriate sentence or order; or

(4) Direct any further proceedings appropriate or required under the circumstances.

(d) When reviewing sentencing issues raised pursuant to subsection (a), including the granting or denial of probation and the length of sentence, the appellate court shall conduct a de novo review on the record of the issues. The review shall be conducted with a presumption that the determinations made by the court from which the appeal is taken are correct.



§ 40-35-402 - Appeal of sentence by state -- Standard.

(a) The district attorney general in a criminal case may appeal from the length, range or manner of the service of the sentence imposed by the sentencing court. The district attorney general may also appeal the imposition of concurrent sentences. In addition, the district attorney general may also appeal the amount of fines and restitution imposed by the sentencing court. An appeal pursuant to this section shall be taken within the same time and in the same manner as other appeals in criminal cases. The right of the appeal of the state is independent of the defendant's right of appeal.

(b) An appeal from a sentence is limited to one (1) or more of the following conditions:

(1) The court improperly sentenced the defendant to the wrong sentence range;

(2) The court granted all or part of the sentence on probation;

(3) The court ordered all or part of the sentences to run concurrently;

(4) The court improperly found the defendant to be an especially mitigated offender;

(5) The court failed to impose the fines recommended by the jury;

(6) The court failed to order the defendant to make reasonable restitution; or

(7) The sentence is inconsistent with the purposes or considerations of sentencing set out in §§ 40-35-102 and 40-35-103.

(c) If the sentence is appealed by the state, the appellate court may affirm, vacate, set aside, increase or reduce the sentence imposed or remand the case or direct the entry of an appropriate order.

(d) When reviewing sentencing issues raised pursuant to this section, the appellate court shall conduct a de novo review on the record of the issues. The review shall be conducted with a presumption that the determinations made by the court from which the appeal is taken are correct.






Part 5 - Release and Parole

§ 40-35-501 - Release eligibility status -- Calculations.

(a) (1) A felony sentence to the department of correction or to a local jail or workhouse shall be served according to this chapter. An inmate shall not be eligible for parole until reaching the inmate's release eligibility date; provided, that nothing in this section shall be construed as prohibiting the offender, in the discretion of the commissioner or sheriff, from participating in work crews that are under direct guard supervision.

(2) Except for inmates who receive sentences of imprisonment for life without possibility of parole, only inmates with felony sentences of more than two (2) years or consecutive felony sentences equaling a term greater than two (2) years shall be eligible for parole consideration.

(3) Notwithstanding any other law, inmates with felony sentences of two (2) years or less shall have the remainder of their original sentence suspended upon reaching their release eligibility date. The release shall not occur for sentences of two (2) years or less when the sentences are part of a consecutive sentence whose term is greater than two (2) years. The department of correction shall notify the district attorney general and the appropriate sheriff, jail administrator, workhouse superintendent or warden of the release eligibility date of all felons with sentences of two (2) years or less in the institution.

(4) No inmate shall be released under this section until at least ten (10) days after receipt of all sentencing documents by the department and ten (10) days after the department has sent notice of the release eligibility dates to the district attorney general and the appropriate sheriff, jail administrator, workhouse superintendent or warden.

(5) Suspension of sentence in this manner shall be to probation supervision under terms and conditions established by the department.

(6) (A) The district attorney general or the appropriate sheriff, jail administrator, workhouse superintendent or warden acting through the district attorney general may file a petition with the sentencing court requesting denial of suspension of sentence based on disciplinary violations during time served in the institution. The district attorney general may file a petition with the sentencing court requesting denial of suspension of sentence based on the offender's threat to public safety as indicated by a pattern of prior violent or drug-related criminal behavior evidenced by convictions for at least two (2) crimes against the person or two (2) drug offenses under § 39-17-417. The district attorney general shall promptly send a copy of any petition filed under this subsection (a) to the appropriate sheriff, jail administrator, workhouse superintendent, warden and defense attorney.

(B) The court may deny suspension for the remainder of the sentence or any portion of the sentence after a hearing to determine the merits of the petition. The hearing shall be held within twenty (20) days of filing or the petition is deemed to be denied and may be continued by the court for reasonable cause. The inmate may petition the court for review of the denial of probation after sixty (60) days have elapsed since a hearing denying release under this subsection (a). There shall be no appeal from a court order or judgment under this subsection (a). Upon denial of suspension of sentence the clerk of the court shall promptly notify the department.

(7) (A) The court is authorized to revoke probation pursuant to the revocation proceedings of § 40-35-311. If the sentencing court revokes probation, the sentencing court may cause the defendant to commence the execution of the judgment as originally entered, less any credit for time served, plus any sentence credits earned and retained by the inmate. Any defendant whose probation has been revoked pursuant to this subsection (a) is not eligible for release on the same sentence pursuant to the terms of subdivision (a)(3).

(B) Nothing in subdivision (a)(7)(A) prohibits the sentencing court from:

(i) Suspending the original sentence at any time prior to its expiration, notwithstanding whether the offender is incarcerated in a local jail or a prison; or

(ii) Resentencing the defendant for the remainder of the unexpired sentence to any community-based alternative to incarceration authorized by chapter 36 of this title; provided, that the violation of probation is a technical one and does not involve the commission of a new offense.

(b) Release eligibility for each defendant sentenced as an especially mitigated offender shall occur after service of either twenty percent (20%) or thirty percent (30%) of the actual sentence imposed, less sentence credits earned and retained by the defendant. The percentage of service shall be stated on the judgment order. If the order is silent, release eligibility shall occur after service of twenty percent (20%) of the actual sentence imposed.

(c) Release eligibility for each defendant sentenced as a Range I standard offender shall occur after service of thirty percent (30%) of the actual sentence imposed less sentence credits earned and retained by the defendant.

(d) Release eligibility for each defendant sentenced as a Range II multiple offender shall occur after service of thirty-five percent (35%) of the actual sentence imposed less sentence credits earned and retained by the defendant.

(e) Release eligibility for each defendant sentenced as a Range III persistent offender shall occur after service of forty-five percent (45%) of the actual sentence imposed less sentence credits earned and retained by the defendant.

(f) Release eligibility for each defendant sentenced as a career offender shall occur after service of sixty percent (60%) of the actual sentence imposed less sentence credits earned and retained by the defendant.

(g) There shall be no release eligibility for a defendant receiving a sentence of imprisonment for life without parole as a repeat violent offender.

(h) (1) Release eligibility for each defendant receiving a sentence of imprisonment for life for first degree murder shall occur after service of sixty percent (60%) of sixty (60) years less sentence credits earned and retained by the defendant, but in no event shall a defendant sentenced to imprisonment for life be eligible for parole until the defendant has served a minimum of twenty-five (25) full calendar years of the sentence, notwithstanding the governor's power to reduce prison overcrowding pursuant to title 41, chapter 1, part 5, any sentence reduction credits authorized by § 41-21-236 or any other provision of law relating to sentence credits. A defendant receiving a sentence of imprisonment for life for first degree murder shall be entitled to earn and retain sentence credits, but the credits shall not operate to make the defendant eligible for release prior to the service of twenty-five (25) full calendar years.

(2) There shall be no release eligibility for a defendant receiving a sentence of imprisonment for life without possibility of parole for first degree murder.

(i) (1) There shall be no release eligibility for a person committing an offense, on or after July 1, 1995, that is enumerated in subdivision (i)(2). The person shall serve one hundred percent (100%) of the sentence imposed by the court less sentence credits earned and retained. However, no sentence reduction credits authorized by § 41-21-236 or any other provision of law, shall operate to reduce the sentence imposed by the court by more than fifteen percent (15%).

(2) The offenses to which subdivision (i)(1) applies are:

(A) Murder in the first degree;

(B) Murder in the second degree;

(C) Especially aggravated kidnapping;

(D) Aggravated kidnapping;

(E) Especially aggravated robbery;

(F) Aggravated rape;

(G) Rape;

(H) Aggravated sexual battery;

(I) Rape of a child;

(J) Aggravated arson;

(K) Aggravated child abuse;

(L) Aggravated rape of a child;

(M) Sexual exploitation of a minor involving more than one hundred (100) images;

(N) Aggravated sexual exploitation of a minor involving more than twenty-five (25) images; or

(O) Especially aggravated sexual exploitation of a minor.

(3) Nothing in this subsection (i) shall be construed as affecting, amending or altering § 39-13-523, which requires child sexual predators, aggravated rapists, child rapists and multiple rapists to serve the entire sentence imposed by the court undiminished by any sentence reduction credits.

(j) There shall be no release eligibility for a person committing a violation of § 39-17-1324(a) or (b) on or after January 1, 2008, until the person has served one hundred percent (100%) of the minimum mandatory sentence established in § 39-17-1324(a) or (b) and imposed by the court less sentence credits earned and retained; however, no sentence reduction credits authorized by § 41-21-236 or any other law shall operate to reduce the mandatory minimum sentence imposed by the court by more than fifteen percent (15%).

(k) (1) There shall be no release eligibility for a person committing aggravated robbery, as defined in § 39-13-402(a)(1), on or after July 1, 2010, until the person has served eighty-five percent (85%) of the sentence imposed by the court less sentence credits earned and retained. However, no sentence reduction credits authorized by § 41-21-236, or any other provision of law, shall operate to reduce below seventy percent (70%) the percentage of sentence imposed by the court such person must serve before becoming release eligible.

(2) There shall be no release eligibility for a person committing aggravated robbery, as defined in § 39-13-402, on or after January 1, 2008, if the person has at least one (1) prior conviction for aggravated robbery, as defined in § 39-13-402, or especially aggravated robbery, as defined in § 39-13-403. The person shall serve one hundred percent (100%) of the sentence imposed by the court less sentence credits earned and retained; however, no sentence reduction credits authorized by § 41-21-236 or any other provision of law shall operate to reduce the sentence imposed by the court by more than fifteen percent (15%).

(3) (A) "Prior conviction" means, for purposes of this section, unless the context otherwise requires, that the person serves and is released or discharged from, or is serving, a separate period of incarceration or supervision for the commission of an aggravated robbery or especially aggravated robbery prior to or at the time of committing an aggravated robbery on or after January 1, 2008.

(B) "Prior conviction" includes convictions under the laws of any other state, government or country that, if committed in this state, would constitute the offense of aggravated robbery. If an offense involving a robbery accomplished by use of a firearm in a jurisdiction other than this state is not identified as aggravated robbery or especially aggravated robbery in this state, it shall be considered a prior conviction if the elements of the felony are the same as the elements for aggravated robbery or especially aggravated robbery.

(4) "Separate period of incarceration or supervision" includes a sentence to any of the sentencing alternatives set out in § 40-35-104(c)(3)-(9). An aggravated robbery shall be considered as having been committed after a separate period of incarceration or supervision if the aggravated robbery is committed while the person was:

(A) On probation, parole or community correction supervision for an aggravated robbery or especially aggravated robbery;

(B) Incarcerated for an aggravated robbery or especially aggravated robbery;

(C) Assigned to a program whereby the person enjoys the privilege of supervised release into the community, including, but not limited to, work release, educational release, restitution release or medical furlough for an aggravated robbery or especially aggravated robbery; or

(D) On escape status from any correctional institution when incarcerated for an aggravated robbery or especially aggravated robbery.

(5) There shall be no release eligibility for a person committing attempted first degree murder as defined in § 39-13-202 where the victim suffers serious bodily injury as defined in § 39-11-106, on or after July 1, 2013, until the person has served eighty-five percent (85%) of the sentence imposed by the court less sentence credits earned and retained. However, no sentence reduction credits authorized by § 41-21-236, or any other provision of law, shall operate to reduce below seventy-five percent (75%) the percentage of sentence imposed by the court such person must serve before becoming release eligible.

(6) (A) There shall be no release eligibility for a person committing aggravated child neglect or endangerment as defined in § 39-15-402, on or after July 1, 2013, and before July 1, 2014, until the person has served seventy percent (70%) of the sentence imposed by the court less sentence credits earned and retained. However, no sentence reduction credits authorized by § 41-21-236, or any other provision of law, shall operate to reduce below fifty-five percent (55%) the percentage of sentence imposed by the court such person must serve before becoming release eligible.

(B) There shall be no release eligibility for a person committing aggravated child neglect or endangerment as defined in § 39-15-402, on or after July 1, 2014, until the person has served eighty-five percent (85%) of the sentence imposed by the court, less sentence credits earned and retained. However, no sentence reduction credits authorized by § 41-21-236, or any other law, shall operate to reduce below seventy percent (70%) the percentage of sentence imposed by the court such person must serve before becoming release eligible.

(7) There shall be no release eligibility for a person committing aggravated assault as defined in § 39-13-102, that results in death of another, on or after July 1, 2013, until the person has served seventy-five percent (75%) of the sentence imposed by the court less sentence credits earned and retained. However, no sentence reduction credits authorized by § 41-21-236, or any other provision of law, shall operate to reduce below sixty percent (60%) the percentage of sentence imposed by the court such person must serve before becoming release eligible.

(8) (A) There shall be no release eligibility for a person committing aggravated vehicular homicide, as defined in § 39-13-218(a), on or after July 1, 2015, until the person has served sixty percent (60%) of the sentence imposed by the court less sentence credits earned and retained. However, no sentence reduction credits authorized by § 41-21-236, or any other law, shall operate to reduce below forty-five percent (45%) the percentage of sentence such person must serve before becoming release eligible.

(B) For purposes of determining if conduct occurring on or after July 1, 2015, constitutes a violation of § 39-13-218, and if that violation is governed by this subdivision (k)(8), prior convictions for predicate offenses required by § 39-13-218 may be used regardless of when they occurred.

(l) (1) There shall be no release eligibility for a person committing continuous sexual abuse of a child as defined in § 39-13-518 on or after July 1, 2014, until the person has served the entire sentence imposed by the court undiminished by any sentence reduction credits the person may be eligible for or earn. Such person shall be permitted to earn any credits for which the person is eligible and the credits may be used for the purpose of increased privileges, reduced security classification, or for any purpose other than the reduction of the sentence imposed by the court.

(2) In addition to the punishment authorized by this section, a person sentenced under § 39-13-518 shall, upon release, receive a sentence of community supervision for life pursuant to § 39-13-524.

(m) The release eligibility date provided for in this section is separately calculated for each offense for which a defendant is convicted. For consecutive sentences, the periods of ineligibility for release are calculated for each sentence and are added together to determine the release eligibility date for the consecutive sentences.

(n) The release eligibility date provided for in this section is the earliest date an inmate convicted of a felony is eligible for parole. The date is conditioned on the inmate's good behavior while in prison. For a violation of any of the rules of the department of correction or institution in which the inmate is incarcerated or while on any release program other than parole, the commissioner or the commissioner's designees may defer the release eligibility date so as to increase the total amount of time an inmate must serve before becoming eligible for parole. This increase may, in the discretion of the commissioner, be in any amount of time not to exceed the full sentence originally imposed by the court and shall be imposed pursuant to regulations promulgated by the commissioner that give notice of the length of discretionary increases that may be imposed for a violation of each of the rules of the department or institution.

(o) (1) The department of correction shall not certify an inmate for a parole grant hearing, other than an initial grant hearing, if, at the time the department of correction would otherwise have certified the inmate as eligible, the inmate is classified as "close custody". The decertification shall continue for the duration of the classification and for a period of one (1) year thereafter.

(2) The department of correction shall not certify an inmate for a parole grant hearing, other than an initial grant hearing, if, at the time the department of correction would otherwise have certified the inmate as eligible, the inmate is classified as "maximum custody". The decertification shall continue for the duration of the classification and for a period of two (2) years thereafter.

(p) Extensions in the release eligibility date provided for in this section and in other sections of this chapter shall only be imposed following a hearing conducted in accordance with due process of law.

(q) Notwithstanding any other provision of this chapter relating to release eligibility and when acting pursuant to the Tennessee Contract Sentencing Act of 1979, compiled in chapter 34 of this title, the board of parole is authorized to grant a prisoner parole as specified in a sentence agreement entered into by the prisoner and the board. In granting the parole, the board may impose any conditions and limitations that the board deems necessary.

(r) Notwithstanding any other law to the contrary, the department is responsible for calculating the sentence expiration date and the release eligibility date of any felony offender sentenced to the department and any felony offender sentenced to confinement in a local jail or workhouse for one (1) or more years.

(s) To assist the department in fulfilling the duty specified in subsection (p), the clerk of the court shall send a copy of each judgment document for a felony conviction to the department. These copies shall be forwarded to the department no less than one (1) time each month so that all judgments rendered in one (1) calendar month have been received by the department by the fifteenth day of the following month.



§ 40-35-502 - Conversion of fractions in calculations.

(a) For purposes of calculating the release eligibility date, a fraction of a month is construed to mean:

(1) For one tenth (0.1) of a month, three (3) days;

(2) For two tenths (0.2) of a month, six (6) days;

(3) For three tenths (0.3) of a month, nine (9) days;

(4) For four tenths (0.4) of a month, twelve (12) days;

(5) For five tenths (0.5) of a month, fifteen (15) days;

(6) For six tenths (0.6) of a month, eighteen (18) days;

(7) For seven tenths (0.7) of a month, twenty-one (21) days;

(8) For eight tenths (0.8) of a month, twenty-four (24) days; and

(9) For nine tenths (0.9) of a month, twenty-seven (27) days.

(b) For purposes of calculating the release eligibility date for a sentence of less than one (1) year, a fraction of a day is construed to mean that the next day is the release eligibility date.



§ 40-35-503 - Authority to determine release status of felon -- Grounds for denying release status -- Hearings -- Parole potential.

(a) The board of parole has the authority to parole inmates with felony sentences of more than two (2) years or consecutive felony sentences equaling a term greater than two (2) years.

(b) Release on parole is a privilege and not a right, and no inmate convicted shall be granted parole if the board finds that:

(1) There is a substantial risk that the defendant will not conform to the conditions of the release program;

(2) The release from custody at the time would depreciate the seriousness of the crime of which the defendant stands convicted or promote disrespect for the law;

(3) The release from custody at the time would have a substantially adverse effect on institutional discipline; or

(4) The defendant's continued correctional treatment, medical care or vocational or other training in the institution will substantially enhance the defendant's capacity to lead a law-abiding life when given release status at a later time.

(c) No person convicted of a sex crime shall be released on parole unless a psychiatrist or licensed psychologist designated as a health service provider has examined and evaluated the inmate and certified that, to a reasonable medical certainty, the inmate does not pose the likelihood of committing sexual assaults upon release from confinement. The examination and evaluation shall be provided by psychiatrists or licensed psychologists designated as health service providers whose services are contracted or funded by the department of correction or the board of parole. The board shall consider any other evaluation by a psychiatrist or licensed psychologist designated as a health service provider that may be provided by the defendant.

(d) (1) The board shall conduct a hearing within a reasonable time prior to a defendant's release eligibility date to determine a defendant's fitness for parole.

(2) At the hearing, the board shall permit the video testimony of the immediate family members of the victim of a defendant's criminal offense relative to the fitness of the defendant for parole, if the family members are unable to attend the hearing. The board may, by rule, establish reasonable guidelines as to what constitutes a family member being unable to attend a hearing.

(e) The board shall notify the district attorney general and the sentencing court or their successors of the eligibility hearing in the manner provided for in § 40-28-107(c).

(f) If the board determines that a defendant should be released on parole, it shall furnish reasons for that decision to the district attorney general who prosecuted the defendant, the chief law enforcement official of the agency that prosecuted the case and the judge who tried that defendant or to their successors, upon their request.

(g) In determining whether an inmate should be granted parole, the board shall consider as a factor the extent to which the inmate has attempted to improve the inmate's educational, vocational or employment skills through available department of correction programs while the inmate was incarcerated. The board shall have the right to deny parole to an inmate who has made no attempt to improve such skills while incarcerated.



§ 40-35-504 - Release classification status programs -- Parole -- Penalty for violation of parole.

(a) When the board of parole determines that an eligible inmate should be granted parole, the inmate may be placed on supervised parole under the prescribed conditions and in accordance with § 40-28-118. If it is determined that an eligible inmate should not be granted parole, the board shall thereupon inform the inmate, in writing, of the date the inmate will be reconsidered for parole.

(b) A defendant convicted of a felony who has been admitted to parole shall be supervised by the department of correction and shall make periodic reports to an assigned parole officer for not less than one (1) year. Thereafter, the defendant may be relieved from making any further periodic reports if the parole officer, with the consent of the director of probation and parole, determines that:

(1) The defendant has abided by the terms of parole in a satisfactory manner;

(2) There is a reasonable likelihood that the defendant will remain at liberty without violating the law; and

(3) Relief from further periodic reporting is not incompatible with the welfare of society.

(c) A defendant relieved from reporting shall still be considered to be within the jurisdiction of the board and the department of correction or the local jail or workhouse authorities and shall be subject to termination of parole status for the remainder of the sentence originally imposed. The director of probation and parole may reinstitute required periodic reporting at any time.

(d) A defendant who violates the terms of parole is subject to the terms of §§ 40-28-120 -- 40-28-123, which shall govern the termination of parole.

(e) If a defendant who has been placed on parole is convicted of a felony committed while on parole, the board, in its discretion, may revoke the defendant's parole and require the defendant to serve the remainder of the sentence originally imposed, or a portion of the original sentence as the board may determine, before the defendant begins serving the sentence for the crime committed while on parole.

(f) Upon revocation of supervised or unsupervised parole by the board under subsection (d) or (e), the time a defendant spent on parole shall not be considered as service of the sentence unless the board determines to grant all or part of the time to the defendant.



§ 40-35-505 - Orientation to post-release or parole issues.

Before the release of an inmate under this chapter, the department of correction shall conduct an orientation for the inmate concerning relevant post-release or parole issues. As a part of the department's existing orientation program, the orientation shall address issues of restoration of citizenship, voting and the availability of services relating to education, employment, family and child support. Specific attention shall be given to, but not limited to, general equivalency diplomas and adult education, access to health care and health insurance, reinstatement of licenses and voting rights and food stamps.









Chapter 36 - Community Corrections

Part 1 - General Provisions

§ 40-36-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Community Corrections Act of 1985."



§ 40-36-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Application process and procedures" means the criteria and guidelines developed by the department of correction for the establishment of community corrections plans, the granting of funds for programs authorized by this chapter and the monitoring, evaluation and review of programs funded under this chapter;

(2) "Board" means a local community corrections advisory board as established in this chapter;

(3) "Commissioner" means the commissioner of correction;

(4) "Community" includes the county or counties comprising a judicial district as provided in title 16, chapter 2, part 5;

(5) "Community-based alternatives to incarceration" means services and programs provided in local jurisdictions for eligible offenders in lieu of incarceration in state penal institutions or local jails and workhouses. The alternatives include noncustodial community corrections options, short-term community residential treatment options and individualized evaluation and treatment services as provided in § 40-36-302;

(6) "Community corrections plan" means a document prepared by a local community corrections advisory board, endorsed by the county legislative body and submitted to the department of correction in accordance with the requirements set forth in the application process and procedures, which identifies proposed community based programs to be implemented within the county in accordance with the terms of this chapter and justifies the funding of the programs with regard to local need and community support;

(7) "County legislative body" includes the governing legislative body of any county organized under Article XI, § 9 of the Tennessee Constitution and any county commission authorized by private act;

(8) "County mayor" includes the chief executive officer of any county organized under Article XI, § 9 of the Tennessee Constitution and any county mayor authorized by private act;

(9) "Court" means the trial judge exercising sentencing jurisdiction over an eligible offender under this chapter and includes any successor of the trial judge;

(10) "Nonprofit human service agency" means a not-for-profit organization that provides treatment, guidance, training or other rehabilitation services to individuals, families or groups in such areas as health, education, vocational training, special education, social services, psychological counseling and alcohol and drug treatment;

(11) "Nonviolent felony offender"/"nonviolent felony offense" means a person committing a felony offense, or a felony offense, that does not involve serious bodily injury, as that term is defined in § 39-11-106, or death to a victim or bystander, does not involve threats reasonably calculated to produce such results and does not involve sexual contact or sexual penetration as those terms are defined in § 39-13-501;

(12) "Plan" means the "community corrections plan" defined in subdivision (6);

(13) "Recipient" includes any entity receiving, directly or indirectly, any financial aid under this chapter;

(14) "Renovation" means the repair, remodeling, alteration or expansion of existing buildings or structures to make them habitable or suitable for program operations and includes the acquisition and installation of necessary initial equipment; and

(15) "Violent felony offender"/"violent felony offense" means a person committing a felony offense, or a felony offense, that does involve the criteria mentioned in subdivision (11).



§ 40-36-103 - Purposes of chapter.

The purposes of this chapter are to:

(1) Establish a policy within the state to punish selected, nonviolent felony offenders in front-end community based alternatives to incarceration, thereby reserving secure confinement facilities for violent felony offenders; and

(2) Establish a mechanism whereby state funds are granted to local governments and qualified private agencies to develop a range of front-end community based punishments and services for eligible offenders under this chapter.



§ 40-36-104 - Goals of this chapter.

This chapter is intended to accomplish the following goals:

(1) Maintain safe and cost efficient community correctional programs that also involve close supervision of offenders;

(2) Promote accountability of offenders to their local community by requiring direct financial restitution to victims of crimes and community service restitution to local governments and community agencies;

(3) Fill gaps in the local correctional system through the development of a range of sanctions and services available for the judge at sentencing;

(4) Reduce the number of nonviolent felony offenders committed by participating counties to correctional institutions and jails by punishing these offenders in noncustodial options as provided in this chapter;

(5) Provide opportunities for offenders demonstrating special needs to receive services that enhance their ability to provide for their families and become contributing members of their community;

(6) Encourage the involvement of local officials and leading citizens in their local correctional system; and

(7) Promote the development of community corrections programs which are tailored to the specific needs of each participating county, and which are creative and innovative, within this state.



§ 40-36-105 - Duties of the department of correction.

In addition to those otherwise provided by law, the department of correction has the following powers, duties and responsibilities:

(1) Administer this chapter within the goals and mandates of this chapter;

(2) Conduct statewide public education concerning the purposes and goals of this chapter and make a report to the criminal justice committee of the house of representatives, judiciary committee of the senate, and fiscal review committee regarding the effectiveness of diversion of offenders from state correctional institutions;

(3) Provide technical assistance and training to local governments, private agencies and local community corrections advisory boards regarding community corrections and this chapter;

(4) Facilitate the development of local community corrections plans;

(5) Develop minimum standards, policies and administrative rules in accordance with the requirements of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the statewide implementation of this chapter;

(6) Develop and implement an application process and procedures;

(7) Review community corrections plans and provide grant funding; and

(8) Conduct an annual program evaluation of all programs once per year or as often as needed to ensure program accountability.



§ 40-36-106 - Eligible offenders.

(a) (1) An offender who meets all of the following minimum criteria shall be considered eligible for punishment in the community under this chapter:

(A) Persons who, without this option, would be incarcerated in a correctional institution;

(B) Persons who are convicted of property-related or drug- or alcohol-related felony offenses or other felony offenses not involving crimes against the person as provided in title 39, chapter 13, parts 1-5;

(C) Persons who are convicted of nonviolent felony offenses;

(D) Persons who are convicted of felony offenses in which the use or possession of a weapon was not involved;

(E) Persons who do not demonstrate a present or past pattern of behavior indicating violence; and

(F) Persons who do not demonstrate a pattern of committing violent offenses.

(2) Persons who are sentenced to incarceration or are on escape at the time of consideration will not be eligible for punishment in the community.

(b) Offenders shall not be excluded from the program on the basis of prior convictions for nonviolent felony offenses, but may, at the discretion of the court and local community corrections advisory board, be excluded on the basis of prior convictions for felony offenses that would not meet the eligibility criteria provided in subsection (a).

(c) Felony offenders not otherwise eligible under subsection (a), and who would be usually considered unfit for probation due to histories of chronic alcohol or drug abuse or mental health problems, but whose special needs are treatable and could be served best in the community rather than in a correctional institution, may be considered eligible for punishment in the community under this chapter.

(d) The eligibility criteria established in this section shall be interpreted as minimum state standards, guiding the determination of eligibility of offenders under this chapter.

(e) (1) Notwithstanding any law to the contrary, the court is authorized to sentence an eligible defendant as defined in this section to any appropriate community-based alternative to incarceration provided in accordance with the terms of this chapter, and under the additional terms and conditions as the court may prescribe, in lieu of incarceration in a state penal institution or local jail or workhouse.

(2) In sentencing an eligible defendant to any community-based alternative to incarceration, the court shall possess the power to set the duration of the sentence for the offense committed at any period of time up to the maximum sentence within the appropriate sentence range and shall retain the authority to alter or amend at any time the length, terms or conditions of the sentence imposed.

(3) (A) The court also has the power to terminate an offender from the program and to place the offender on supervised or unsupervised probation upon a showing that the offender did abide by the conditions imposed on the original sentence and that the offender's placement on probation presents no substantial risk to public safety. This authority of the court extends to offenders not originally eligible for probation after service of at least one (1) year.

(B) Failure to comply with the terms of probation subjects the offender to revocation proceedings conducted by the court pursuant to § 40-35-311. If incarcerated, the offender receives credit only for actual time served in the community-based alternative program.

(4) The court shall also possess the power to revoke the sentence imposed at any time due to the conduct of the defendant or the termination or modification of the program to which the defendant has been sentenced, and the court may resentence the defendant to any appropriate sentencing alternative, including incarceration, for any period of time up to the maximum sentence provided for the offense committed, less any time actually served in any community-based alternative to incarceration. The resentencing shall be conducted in compliance with § 40-35-210.

(5) The district attorney general, victim, defense attorney and probation and parole officer should be consulted regarding potential referrals to the program; however, the court shall have the final decision.

(f) Nothing in this section shall prevent a court from permitting an eligible defendant to participate in a community-based alternative to incarceration as a condition of probation in conjunction with a suspended sentence, split confinement or periodic confinement as provided in chapter 35 of this title.






Part 2 - Local Community Corrections Advisory Board

§ 40-36-201 - Creation and composition of local community corrections advisory board.

(a) (1) To qualify for funding under this chapter, a local community corrections advisory board shall be established by the county legislative body. The board shall represent a cross-section of the local population, shall ensure minority and female representation and shall consist, at a minimum, of the following representatives or their designees:

(A) A representative of county government nominated by the county mayor and confirmed by the county legislative body;

(B) The sheriff of the county;

(C) The district attorney general of the judicial district in which the county is located;

(D) A criminal defense attorney residing in the county, nominated by the presiding judge of the judicial district in which the county is located and confirmed by the county legislative body;

(E) A representative of a nonprofit human service agency, nominated by the county mayor and the other local community corrections advisory board members who serve by virtue of their elected office and confirmed by the county legislative body;

(F) Two (2) state probation and parole officers assigned to work in the county, nominated by the department of correction and confirmed by the county legislative body; and

(G) At a minimum, three (3) private citizens residing in the county, nominated by the county mayor and other local community corrections advisory board members who serve by virtue of their elected office and confirmed by the county legislative body. If a city participates, a citizen shall be nominated by the mayor and confirmed by the council.

(2) Confirmations by the county legislative body of the appropriate representatives shall be by majority vote. The size of the local community corrections advisory board shall be determined locally but must meet the minimum number and type of representatives.

(b) The sheriff and district attorney general shall serve on the local community corrections advisory board during their terms of office. In order to provide staggered terms on the local community corrections advisory board, the positions on the board identified as the county government representative, the criminal defense attorney, one (1) of the probation and parole officers and one (1) private citizen representative shall be initially appointed to a term of three (3) years, and thereafter to terms of two (2) years. The remaining members of the board shall be appointed for a term of two (2) years. Vacancies shall be filled in the same manner as original appointments for any unexpired term. Members of the local community corrections advisory board may be reappointed to the board in accordance with the procedures set forth in subsection (a).

(c) Where two (2) or more counties within a single judicial district combine and apply for funds under this chapter, they may establish one (1) community corrections advisory board serving the jurisdictions involved. At a minimum, this board shall include all of the positions set forth in subsection (a). The representatives to fill the positions may come from any of the participating counties and may be selected as determined by agreement of the legislative bodies of the counties involved.



§ 40-36-202 - Duties of local community corrections advisory board -- Staff -- Meetings and officers.

(a) The local community corrections advisory board is empowered by resolution of the county legislative body to perform the following duties:

(1) Assess community-wide needs and advise the county legislative body regarding specific program options;

(2) Participate in the establishment of local eligibility standards for local community corrections programs that meet the local needs of the community;

(3) Adopt the local community corrections plan for submission to the county legislative body;

(4) Adopt program policies;

(5) Recommend to the county legislative body the awarding of subcontracts to proprietary, nonprofit or governmental entities to provide community corrections services, in their discretion;

(6) Monitor the effectiveness of local community correctional services and advise the county legislative body regarding needed modifications;

(7) Inform and educate the general public regarding the need for diversion of selected nonviolent offenders from confinement in correctional institutions in order to gain greater public support for corrections; and

(8) Make an annual report to the county legislative body of the progress of the programs.

(b) The county legislative body may authorize either the local community corrections advisory board or the county mayor to employ, supervise and/or terminate the program staff, who shall be deemed county employees.

(c) Employees hired by the county to administer this chapter in the community shall meet minimum qualifications as set forth by the department of correction in statewide administrative regulations. The local community corrections advisory board or the county mayor, as designated by the county legislative body, shall review and confirm all potential candidates for employment.

(d) Any local community corrections advisory board initially created under this chapter shall receive an orientation developed and conducted by the local government with the assistance of the department of correction within thirty (30) days after the last initial appointment to the board is made.

(e) Each local community corrections advisory board shall meet on a regular basis to transact business, and each local community corrections advisory board shall elect its own chair, vice chair, secretary and necessary committees.






Part 3 - Finances

§ 40-36-301 - Eligibility for financial aid.

(a) A single county or a group of counties within a single judicial district shall be eligible for direct financial aid under this chapter.

(b) A private agency may be eligible for direct financial aid under this chapter only in a county that has not established a local community corrections advisory board, and only after the county legislative body in the county has received notice that an application for direct financial aid has been made by a private agency and fails to establish a local community corrections advisory board within thirty (30) days; however, nothing in this chapter shall prohibit a private agency from receiving indirect financial aid for such a program through a local community corrections advisory board once the board is established by the county legislative body.

(c) (1) Entities eligible for financial aid under this chapter and entering into agreements for the aid shall receive one hundred percent (100%) state funding with no local matching funds required for the estimated cost of the program; provided, that this section shall not prohibit the use of federal funds. In order to receive the funding, each eligible entity shall submit an application to the county commission in a form to be determined by the department of correction.

(2) Agreements for the aid must contain a statement of the agreed to amount representing one hundred percent (100%) of the estimated cost of the program, or in lieu thereof, the specific formula or method or methods as to how the amount of the one hundred percent (100%) funding will be calculated.

(d) Where a group of counties combine and submit a joint application for funds, the application shall contain a cooperative agreement indicating each jurisdiction's willingness to collaborate in the proposed program and to meet specific objectives. In addition, the multijurisdictional applications shall provide for the appointment of one (1) fiscal agent to coordinate the financial activities of the grant award.

(e) A county legislative body that does not establish a local community corrections advisory board may request that the department of correction operate the program in that county. The department of correction shall establish an advisory council substantially similar in composition to the council described in § 40-36-201, which shall advise the department of correction on program operations within that county.



§ 40-36-302 - Community-based options and services.

(a) Community corrections funds can be used to develop or expand the range of community punishments and services at the local level. Community-based program options may include, but are not limited to, the following:

(1) Noncustodial community corrections options that involve close supervision but that do not involve housing of the offender in a jail, workhouse or community facility. Examples include, but are not limited to:

(A) Community service supervision;

(B) Victim restitution supervision and victim-offender mediation;

(C) Alcohol or drug outpatient treatment;

(D) House arrest; and

(E) Psychiatric counseling;

(2) (A) Short-term community residential treatment options that involve close supervision in a residential setting. Examples include, but are not limited to:

(i) Emergency shelters;

(ii) Detoxification centers;

(iii) Community residential restitution centers for nonviolent offenders and probation and parole violators;

(iv) Community residential treatment centers for special needs offenders and probation and parole violators; and

(v) Inpatient drug or alcohol treatment;

(B) The residential options are not intended to create overcrowding in the local jail, but rather to develop additional small community-based facilities whose focus is on treatment rather than detention;

(3) Enrolling community corrections participants in residential in-house drug and alcohol treatment for detoxification and counseling. Enrollments shall be based upon an objective assessment that a participant is alcohol or drug dependent and requires detoxification. Awards for detoxification services shall only be made for inpatient services; and

(4) Individualized services that evaluate and treat the special needs of the population served under this chapter. Services to the court to assist in the evaluation and screening of eligible candidates may include the purchase of psychological, medical, educational or vocational, drug or alcohol urine screening and client specific plan diagnostic evaluations. Other services that may be purchased on an individualized basis may include job training, alcohol or drug counseling, individual or family counseling, GED(R) or transportation subsidies. These services are intended to fill gaps in the local community correctional system and to enable the nonviolent offender to be treated near the offender's home.

(b) The options set out in subsection (a) may be used in conjunction with a period of shock incarceration or in conjunction with a term of probation and/or a term of split confinement or periodic confinement as provided in chapter 35 of this title.

(c) Community corrections funds may also be used to acquire, renovate and operate community facilities established to provide the options and services set forth in subsection (a).

(d) Counties may provide or contract with qualified proprietary, nonprofit or governmental entities for the provision of services under this chapter.

(e) Any options or services established under this chapter shall serve offenders from the entire judicial district in which the county is located.

(f) Any community-based program set out in subsection (a) that provides housing for alternatively sentenced criminal offenders shall notify the chief law enforcement officer of the county and the chief law enforcement officer of the municipality in which the housing facilities exist of the identity, criminal record and location of the alternatively sentenced criminal offenders proposed to be located at the facilities. The notices shall be in compliance with the confidentiality provisions of title 33 and shall also meet the privacy requirements of the federal Health Insurance Portability and Accountability Act of 1996, compiled in 42 U.S.C. § 1320d et seq.



§ 40-36-303 - Prohibited use of funds -- Administrative costs -- Accounting system -- Annual audit.

(a) Recipients of community corrections funds shall not use these funds to supplant existing funds from the state or the local government for existing correctional programs. In addition, the funds shall not be utilized for the following purposes:

(1) Construction, renovation or operation of county or municipal jails;

(2) Construction, renovation or operation of state facilities; or

(3) Salaries of state probation and parole officers.

(b) Administrative costs connected with the expenditure of community corrections funds under this chapter shall not exceed a percentage amount established by the department of correction.

(c) The comptroller of the treasury is directed to develop a uniform accounting system conforming to generally accepted accounting principles for the boards operating under this chapter. The uniform accounting system shall be subject to the approval of the commissioner of finance and administration. Upon the approval of the commissioner of finance and administration, each local community corrections advisory board shall establish and maintain the uniform accounting system.

(d) (1) The annual reports and all books of accounts and financial records of all funds received by grant, contract or otherwise from state, local or federal sources shall be subject to audit annually by the comptroller of the treasury or the department of correction, or both. The audit may be performed by a licensed independent public accountant selected by the local community corrections advisory board and approved by the comptroller of the treasury. The cost of any audit shall be paid by the local community corrections advisory board.

(2) The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(3) All audits shall be completed as soon as practicable after the end of the fiscal year of the local community corrections advisory board. One (1) copy of each audit shall be furnished to each member of the local community corrections advisory board and the comptroller of the treasury. Copies of each audit shall also be made available to the press.



§ 40-36-304 - Community corrections plan -- Funding criteria -- Participation in and withdrawal from chapter.

(a) A community corrections plan shall be developed by the local community corrections advisory board that sufficiently documents the local need and support for the proposed programs. The local community corrections advisory board's plan shall also have the written endorsement of the county legislative body prior to its submission to the department of correction.

(b) The format for any community corrections plan shall be specified by the department of correction in its application process and procedures.

(c) (1) Funding under this chapter shall be granted on an annual basis, with the disbursement of funds on a quarterly basis at the beginning of each quarter after the submission and approval of an expenditure monitoring report and program monitoring report. At the end of the fiscal year, any unspent moneys by the program shall be returned to the department of correction to be used for reallocation to other programs administered by the department of correction as authorized under this chapter; provided, that counties are eligible to apply for any unspent funds that exist at the beginning of the fourth quarter.

(2) The department of correction has the discretion and authority to award contracts for a period not exceeding three (3) years. The department of correction may require that a duly adopted and endorsed community corrections plan covering the full term of the contract be submitted to the department of correction. Funding and conditions of funding for the length of the contract will be negotiated between the department of correction and the grantee. Nothing in this section shall prejudice the rights of the department of correction to suspend, modify or terminate grants under § 40-36-305.

(d) Funding under this chapter shall be granted to counties on the basis of a documentation of local need, together with consideration of whether the local community corrections advisory board's community corrections plan, including budget requests, is consistent with the goals of this chapter, the geographical and program considerations of the state and funding availability. In addition, the department of correction shall consider the following criteria pertaining to the jurisdiction in question when granting funds under this chapter:

(1) Number of nonviolent felony commitments to the department of correction;

(2) Population and existing conditions at the local jail;

(3) Rate of felony commitments per one thousand (1,000) population within the judicial district;

(4) Population of the judicial district and percent of population between eighteen (18) and twenty-nine (29) years of age;

(5) Availability of local correctional services;

(6) Sufficient local service capability to support the community corrections programs; and

(7) Demonstrated involvement and support from the judiciary, local criminal justice or correctional officials and local government in the development of the community corrections plan.

(e) Funding and grant evaluation criteria shall be outlined in the application process and procedures to be developed by the department of correction in order that each applicant may know the basis upon which funds will be granted.

(f) Participation in the programs set forth in this chapter is voluntary. Any participating county may, by written authorization of its county legislative body, notify the department of correction of its intention to withdraw from the Community Corrections Act. The withdrawal will become effective on the last day of the grant year.



§ 40-36-305 - Continued grant funding -- Additional incentive funding -- Noncompliance with plan.

(a) In order to remain eligible for continued grant funding, a recipient must substantially comply with the standards and administrative regulations of the department of correction defining program effectiveness. Each recipient will participate in an evaluation to determine local and state program effectiveness. The form of this evaluation will be determined by the department of correction.

(b) Continued grant funding shall be based on demonstrated effectiveness in reducing the number of commitments that would likely have occurred without the programs funded under this chapter and also on evidence that the programs are not dealing with persons who otherwise would have been on regular probation; provided, that each recipient, having been deemed eligible for continued grant funding by the department of correction and having entered into an agreement with the department of correction for direct financial aid under this chapter, shall have exclusive authority to provide the contracted services within the agreed upon jurisdiction for the duration of the contract. Nothing in this subsection (b) shall be construed to diminish the department of correction's authority under this section.

(c) Subject to funding availability, each participating county is eligible to receive additional incentive funding for extending programs to other eligible offenders or for adding new programs if it exceeds the objectives of its community corrections plan.

(d) If the department of correction determines that there are reasonable grounds to believe that a participating county is not complying with its plan or the minimum standards, the department of correction shall give thirty (30) days' written notice to the county legislative body, the local community corrections advisory board and the administrator of the program. If the department of correction finds that the participating county is not complying with its plan or the minimum standards established in this chapter, the department of correction shall require the county legislative body to provide a written agreement as to how and when the specific deficiencies identified by the department of correction will be corrected. If no agreement is submitted to the department of correction within the time limit the department of correction has specified or if the deficiencies are not corrected within forty-five (45) days after the agreement has been approved by the department of correction, the department of correction may suspend any part or all of the funding until compliance is achieved.



§ 40-36-306 - Supervision fee.

(a) A supervision fee in the amount of fifteen dollars ($15.00) per month is imposed upon every offender serving a sentence under the supervision of a community corrections grantee. The fee may be waived in those cases determined to be hardship cases, as defined in § 40-28-202.

(b) The grantee shall be responsible for collecting and accounting for the fees.

(c) Any fees collected pursuant to this section shall be retained by the grantee and reported to the department of correction.

(d) The department of correction shall offset the amount of any fees collected under this section against any sums due under the grant contract with the grantee.

(e) The grantee shall make an investigation of the financial and other circumstances of any person under its supervision and, based upon the person's ability to pay, shall require the person to pay thirty dollars ($30.00) for each month or portion of a month the person remains under the supervision of the grantee to the general fund beginning thirty (30) days from the date the offender is placed under the supervision of the grantee or, in the case of an offender, the date of employment. The payment required under this subsection (e) shall not exceed ten percent (10%) of the offender's net income. In cases of hardship as defined in § 40-28-202, the department of correction may modify the payment required by this subsection (e) to an appropriate amount given the nature and magnitude of the hardship.

(f) In addition to any other fees imposed by this section, the trial court may assess an additional fee against any offender sentenced to participate in a community corrections program, either as a community corrections sentence or as a condition of probation, to offset the cost of the program; provided, that the program is one that has been certified by the department of correction as meeting promulgated criteria relating to achievement of goals and cost of the program.









Chapter 38 - Victims' Rights

Part 1 - Victims' Bill of Rights

§ 40-38-101 - Legislative intent -- Short title.

(a) The general assembly finds and declares that victims and witnesses shall have certain rights in this state and that they shall be made aware of these rights.

(b) This part shall be known and may be cited as the "Victims' Bill of Rights."



§ 40-38-102 - Rights of crime victims and prosecution witnesses.

(a) All victims of crime and prosecution witnesses have the right to:

(1) Be treated with dignity and compassion; and

(2) Protection and support with prompt action in the case of intimidation or retaliation from the defendant and the defendant's agents or friends.

(b) (1) Without requiring the expenditure of additional funds or additional construction or renovation whenever possible, victims of crime and prosecution witnesses should be provided waiting areas that are separate and secure from the defendant or defense witnesses during all stages of the judicial process.

(2) In order to accomplish the goals of this section, the court security committee established by § 16-2-505(d)(2) shall have among its duties the responsibility to assess existing facilities to determine where space could be allocated to provide the secure waiting areas described in subdivision (b)(1). A report of this assessment shall be included in the findings provided to the county legislative body and the administrative office of the courts pursuant to § 16-2-505(d)(3)(B). In cases where the committee determines that existing facilities cannot accommodate the goals of this section, the committee shall include in its report recommendations as to how a secure waiting area could be provided for in new construction and renovation projects. In a jurisdiction where existing facilities cannot meet the goals of this section, the local government should consider the recommendation of the committee's report in planning for any new construction or renovation of courtroom facilities.

(c) All victims of crime shall have the right to collect court-ordered restitution in the same manner as a civil judgment, as authorized pursuant to § 37-1-131(b)(2) or § 40-35-304(h).



§ 40-38-103 - Rights of crime victims -- Generally.

(a) All victims of crime shall, upon their request, have the right to:

(1) Be fully informed orally, in writing or by video tape by the office of the district attorney general, acting through the appropriate victim-witness coordinator, of the following:

(A) The various steps and procedures involved in the criminal justice system;

(B) The procedure and basis for continuances in the proceedings;

(C) The procedure involved in the plea-bargaining process and how to request input into the process;

(D) The times, dates and locations of all pertinent stages in the proceedings following presentment or indictment by the grand jury;

(E) The methods by which the victim may have input into a convicted defendant's sentence, including the presentence report and the sentencing hearing;

(F) The stages in the appellate process and how to obtain information concerning appellate action that has an effect on the defendant's conviction or sentence and the date a defendant's sentence becomes final;

(G) How to obtain pertinent information relating to the possible release of an appropriate inmate, including notification of any department of correction decision permitting the inmate's release into the community or any scheduled hearing by the board of parole concerning the inmate's parole or application for executive clemency;

(H) The methods by which the victim may obtain restitution directly from the defendant and information about obtaining assistance in obtaining restitution; and

(I) The methods by which the victim may obtain a monetary award or other benefits from the criminal injuries compensation fund and information about obtaining assistance in securing the award or benefits;

(2) Whenever possible, be advised and informed of plea bargaining discussions and agreements prior to the entry of any plea agreement where the victim is a victim of violent crime involving death of a family member or serious bodily injury, speak at parole hearings, submit a victim impact statement to the courts and the board of parole and give impact testimony at court sentencing hearings;

(3) Be informed that § 41-21-240 requires the department to notify them, upon their request, at least ninety (90) days prior to the date an inmate with a sentence of two (2) years or more is scheduled to be released by reason of expiration of the inmate's sentence and be informed how the request of the department is made; and

(4) Be compensated for expenses actually and reasonably incurred as the result of traveling to and from the trial of the defendant or defendants and traveling to and from appellate, postconviction or habeas corpus proceedings resulting from the trial of the defendant or defendants alleged to have committed a compensable offense subject to the provisions of title 29, chapter 13, part 1, and the availability of funds in the criminal injuries compensation fund.

(b) Upon the request of a victim of violent crime involving serious bodily injury or death of a relative, the victim shall be supplied information and a request form by the law enforcement agency responsible for the investigation of the crime or the arrest of the defendant, the sheriff or other custodian of the defendant or the victim-witness coordinator as to how the victim or relative of a victim may request and secure notification of the release from custody of an offender from a jail or detention facility prior to trial. The jailer, sheriff or other custodian of criminal offenders shall maintain a record or file of the request forms and, prior to the release of an offender about whom a notification request has been made, give immediate and prompt notice of the release to the requesting victim or family member of a victim by the most direct means available, including telephone, messenger or telegram. Any identifying information contained in the request forms shall be confidential. For purposes of this subsection (b), "identifying information" means the name, home and work addresses, telephone numbers and social security number of the person being notified or requesting that notification be provided.

(c) In a prosecution for any criminal homicide, an appropriate photograph of the victim while alive shall be admissible evidence when offered by the district attorney general to show the general appearance and condition of the victim while alive.



§ 40-38-104 - Death of child or primary wage earner -- Compensation -- Preferences.

(a) If a child is the victim of a homicide not committed by the parents, the parents of the child shall be able to apply to the criminal injuries compensation fund for reimbursement to the parents for expenses incurred in obtaining necessary grief counseling.

(b) All vocational schools and technical institutes operated by the board of regents shall, if there are limitations as to the number of persons who may be admitted to a particular school or institute or in a particular class or program, give preference in making the admissions to victims of violent crime. For purposes of this subsection (b), "victim" means the person who will become the primary wage earner in the victim's family if the victim was the primary wage earner and the crime resulted in the victim's death or permanent disability.



§ 40-38-105 - Criminal cases -- Prompt disposal -- Priority of cases involving crimes against the person.

(a) All parties affected by a criminal offense, including the victim, survivors of the victim and witnesses to the offense, shall be able to expect that the operation of the criminal justice system will not be unnecessarily delayed and that they will be able to return to normal lives as soon as possible. To this end, all persons involved in the criminal justice system shall make every effort to dispose of any charges against a defendant within one hundred eighty (180) days of the date of the defendant's indictment and, in those cases in which the defendant is charged with a crime of violence involving death or serious bodily injury to a victim, all applications for continuance of any court date by any party shall be in writing setting out the reasons for the continuance. If, at any time during the proceeding, the court grants a continuance to the defendant and the defendant is not represented by an attorney, the court shall file an order in the records setting out the reasons why the court granted the continuance. If, for any reason, the case is not tried or otherwise disposed of in one hundred eighty (180) days of the indictment, the court shall set out in a certificate the reasons why the case is still pending before the court.

(b) All parties affected by a criminal offense shall be able to expect that cases involving crimes against the person are given judicial and prosecutorial priority over cases involving property crimes.



§ 40-38-106 - Property offenses -- Rights of victims.

Victims of crimes involving offenses against property shall have the right to:

(1) Recover property in the custody of the police or the court as soon as is reasonably possible;

(2) Restitution ordered as a condition of probation or a suspended sentence or parole and the swift revocation of the privileges for failure to make the ordered restitution; and

(3) Once a claim under the criminal injuries compensation fund has been filed with the state, the claim shall be disposed of expeditiously and any award or other benefit to which a victim may be entitled shall be paid promptly.



§ 40-38-107 - Communication of rights and resources to victim.

(a) The state treasurer, in consultation with the executive director of the district attorneys general conference, shall prepare and distribute to each district attorney general a booklet, pamphlet, brochure, handout or other publication that sets forth all of the provisions of this chapter and a summary of any other provision of law or regulation that pertains to victims or that would be of assistance to victims. It is the duty of the office of district attorney general to deliver free of charge to each victim, assisted by the victim-witness coordinator, a copy of the publication setting out the provisions of this chapter and other pertinent provisions.

(b) It also is the duty of the appropriate victim-witness coordinator to distribute to the victim a listing of all appropriate referral services that are available in that particular area to victims of crime.



§ 40-38-108 - Immunity for failure to comply.

Failure to comply with any provision of this part shall not create a cause of action or claim for damages against the state, a political subdivision of the state, a government employee or other official or entity, and no such cause of action shall be maintained. No defendant or person charged with a criminal offense may claim any prejudice or assign any error based upon the failure to comply with any provision of this part by the court or any other official of the state.



§ 40-38-109 - Notice to crime victims of eligibility for compensation.

The office of the district attorney general shall notify, in writing, each victim of a violent crime who may be eligible for compensation under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13, of the methods by which the victim may obtain compensation. The written notice shall be substantially in the form and content as prescribed by the state treasurer. In cases involving the death of a victim, the notification shall be given to the closest relative to the deceased victim. For purposes of this section, "closest relative" has the same meaning as that given in § 34-1-101.



§ 40-38-110 - Victim's right to notification of proceedings -- Confidentiality.

(a) A victim of crime has the right to be informed of the following proceedings or occurrences by the appropriate agency at the earliest practicable opportunity:

(1) Cancelled or rescheduled hearings;

(2) Bail hearing for the defendant;

(3) Dismissal of the defendant's case;

(4) Pardon of the defendant;

(5) Defendant's recapture;

(6) Defendant's release from a mental institution under § 33-5-410 or § 33-6-708; and

(7) Defendant's transfer to a different correctional complex if the complex has a lower security designation.

(b) This section shall not be construed as limiting rights already in existence under Tennessee statute and shall be construed as working in conjunction with existing statutes.

(c) The victim has a duty to keep current information regarding the victim's location so that the appropriate agency may be able to contact the victim.

(d) (1) Any identifying information concerning a crime victim received pursuant to this section shall be confidential.

(2) For purposes of subdivision (d)(1), "identifying information" means the name, home and work addresses, telephone numbers and social security number.



§ 40-38-111 - Notifying victim of rights -- Definitions -- Confidentiality.

(a) Victims, under the provisions of the Tennessee Constitution, article I, § 35, have the right to be informed of proceedings and the right to be informed of each of the rights conferred upon the victims.

(b) When a victim appears before a judicial commissioner, magistrate or general sessions court clerk or one of the clerk's duly sworn deputies to obtain an arrest warrant, the commissioner, magistrate, general sessions court clerk or the clerk's duly sworn deputy shall notify the victim of the victim's rights under the Tennessee Constitution, article I, § 35. The victims of crime state coordinating council will provide, upon request, sufficient copies of the form or brochure to be used to provide notice to victims under this subsection (b).

(c) If a law enforcement officer obtains an arrest warrant on behalf of a victim, the agency employing the officer shall notify the victim of the victim's rights under the Tennessee Constitution, article I, § 35 and of the first court date at which the defendant will be required to appear. The victims of crime state coordinating council will provide, upon request, sufficient copies of the form or brochure to be used to provide notice to victims under this subsection (c).

(d) At the defendant's initial court appearance, the judge shall inform the victim, if the victim is present, of the victim's rights under the Tennessee Constitution, article I, § 35. The judge shall also inform the victim that the clerk of the court will have a form on which the rights are listed and a telephone number that the victim can call for further information regarding future proceedings involving the defendant.

(e) Following the indictment or presentment being returned by a grand jury against the defendant for a violent crime, the district attorney general of the district in which the indictment or presentment was returned shall notify the victim of the offense of that victim's rights under the Tennessee Constitution, article I, § 35, and of the dates of all future trial court proceedings involving the defendant.

(f) Following the indictment or presentment being returned by a grand jury against the defendant for a nonviolent crime, the district attorney general of the district in which the indictment or presentment was returned shall notify the victim of the offense of that victim's rights under the Tennessee Constitution, article I, § 35 and shall give the victim a telephone number to call for further information regarding future trial court proceedings involving the defendant.

(g) As used in this section, "violent crime" means any of the following offenses:

(1) Aggravated arson, as defined in § 39-14-302;

(2) Aggravated assault, as defined in § 39-13-102 which results in serious bodily injury;

(3) Aggravated child abuse and neglect, as defined in § 39-15-402;

(4) Aggravated kidnapping, as defined in § 39-13-304;

(5) Aggravated rape, as defined in § 39-13-502;

(6) Aggravated robbery, as defined in § 39-13-402;

(7) Aggravated sexual battery, as defined in § 39-13-504;

(8) Aggravated vehicular homicide, as defined in § 39-13-218;

(9) Carjacking, as defined in § 39-13-404;

(10) Criminally negligent homicide, as defined in § 39-13-212;

(11) Especially aggravated burglary, as defined in § 39-14-404;

(12) Especially aggravated kidnapping, as defined in § 39-13-305;

(13) Especially aggravated robbery, as defined in § 39-13-403;

(14) First degree murder, as defined in § 39-13-202;

(15) Incest, as defined in § 39-15-302;

(16) Kidnapping, as defined in § 39-13-303;

(17) Rape, as defined in § 39-13-503;

(18) Rape of a child, as defined in § 39-13-522;

(19) Reckless homicide, as defined in § 39-13-215;

(20) Second degree murder, as defined in § 39-13-210;

(21) Sexual battery by an authority figure, as defined in § 39-13-527;

(22) Sexual battery, as defined in § 39-13-505;

(23) Stalking, as defined in § 39-17-315;

(24) Statutory rape, as defined in § 39-13-506;

(25) Vehicular assault, as defined in § 39-13-106;

(26) Vehicular homicide, as defined in § 39-13-213; or

(27) Voluntary manslaughter, as defined in § 39-13-211.

(h) As used in this section, "nonviolent crime" means any crime not defined as a "violent crime" in subsection (g).

(i) (1) Any identifying information concerning a crime victim obtained pursuant to this section shall be confidential.

(2) For purposes of subdivision (i)(1), "identifying information" means the name, home and work addresses, telephone numbers and social security number.



§ 40-38-112 - Responsibilities of office of the prosecuting attorney -- Duty of victim.

(a) After indictment, presentment or information, the office of the prosecuting attorney, through the victim witness coordinator, shall provide the victim with the following information:

(1) The procedural steps involved in a criminal prosecution;

(2) Dates, times and places of all proceedings involving the victim's case;

(3) The availability of victim's compensation benefits; and

(4) Forms to invoke compensation benefits and other rights.

(b) The victim has a duty to keep current information regarding the victim's location so that the victim-witness coordinator may be able to contact the victim, if necessary.



§ 40-38-113 - Information required to be provided to victim by law enforcement agencies.

Law enforcement agencies shall provide notice of the following information to any victim of crime:

(1) The victim's rights under the Tennessee Constitution, article I, § 35, to be free from intimidation, harassment and abuse throughout the criminal justice system;

(2) The availability, if any, of crisis intervention services and emergency and medical services;

(3) The name of the law enforcement agency and telephone number;

(4) In cases of domestic violence, the procedures and resources available for protection of the victim;

(5) The names and telephone numbers of public and private victim assistance programs, including the state criminal injuries compensation program and programs that provide counseling, treatment and other support services; and

(6) The procedural steps involved in a criminal prosecution.



§ 40-38-114 - Conference between victim and prosecuting attorney prior to final disposition of case.

(a) The prosecuting attorney shall confer with the victim prior to the final disposition of a criminal offense, including the views of the victim regarding a decision not to proceed with a criminal prosecution or a decision to dismiss a charge or to enter into plea or sentencing agreements or the victim's views regarding a decision to enter a pretrial or other type of diversion program.

(b) The prosecuting attorney shall confer with the victim before the commencement of a trial. Any information received by the victim relating to the substance of the case shall be confidential, unless otherwise authorized by law or required by the courts to be disclosed.

(c) The rights of the victim do not include the authority to direct the prosecution of the case.

(d) Failure of the prosecuting attorney to confer with the victim does not affect the validity of an agreement between the prosecutor and the defendant in the case, a pretrial diversion of the defendant, a dismissal of an indictment or complaint filed against the defendant, a plea entered by the defendant or any other disposition in the case.

(e) Under this section, the victim has a duty to keep current information regarding the victim's location so the prosecuting attorney may be able to contact the victim. If the prosecuting attorney is unable to contact the victim due to the victim's failure to keep current information regarding the victim's location, the prosecuting attorney may only confer with the victim if practical under the circumstances.



§ 40-38-115 - Crime victim advocate.

(a) Any victim of crime may have a crime victim advocate from a crime assistance program or a victim-witness coordinator as provided for in § 8-7-206 present at any defense interviews with the victim. This section applies if practical and if the presence of the crime victim advocate or victim-witness coordinator does not cause any unnecessary delay in the investigation or prosecution of the case. The role of the crime victim advocate or victim-witness coordinator is to provide emotional support to the victim.

(b) As used in subsection (a), "crime assistance program" includes, but is not limited to, programs that provide appropriate counseling and support to victims.



§ 40-38-116 - Victim's right to a speedy trial.

(a) In any criminal proceeding in which a continuance is requested, the court shall consider the victim's views and the victim's right to a speedy trial. If the continuance is granted over the victim's objection, the court shall state on the record the reason for the continuance and the procedures that have been taken to avoid further delays.

(b) In determining a date for any criminal trial or other important criminal hearing, the court shall consider the interests of the victim's right to a speedy trial.



§ 40-38-117 - Victim's right to refuse interview with defendant.

Any victim of crime has the right to refuse a request by the defendant, the defendant's attorney or any other person acting on behalf of the defendant for an interview or other communication with the victim.






Part 2 - Victim Impact Statement Act

§ 40-38-201 - Short title.

This part shall be known and may be cited as the "Victim Impact Statement Act."



§ 40-38-202 - Sentencing judge to consider impact statement prior to sentencing.

The sentencing judge shall solicit and consider a victim impact statement prior to sentencing a convicted offender who has caused physical, emotional or financial harm to a victim, as defined in § 40-38-203.



§ 40-38-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Victim" means an individual who suffers direct or threatened physical, emotional or financial harm as the result of the commission of a crime or an immediate family member of a minor victim or a homicide victim;

(2) "Victim impact statement" means a statement providing information about the financial, emotional and physical effects of the crime on the victim and the victim's family and specific information about the victim, the circumstances surrounding the crime and the manner in which it was perpetrated; and

(3) "Victim representative" means a spouse, parent, child, sibling or other relative of a deceased or incapacitated victim or of a victim who is under eighteen (18) years of age or a person who has had a close personal relationship with the victim and who is designated by the court to be a victim representative.



§ 40-38-204 - Notification of opportunity to present impact statement -- Policy -- Development of impact statement form.

(a) If a defendant is convicted of a felony involving one (1) or more identifiable victims who suffered death or physical, emotional, or financial injury, the department of correction shall ensure notification of the victim or the victim representative and advise the victim or victim representative of the opportunity to present a victim impact statement.

(b) The department shall establish a policy concerning the victim impact statement. This policy shall include the development of a uniform victim impact statement form. In developing the form, the department shall first consult with the executive director of the district attorneys general conference.



§ 40-38-205 - Impact statement to be part of presentence report -- Contents -- Number of statements.

Prior to imposition of sentence in a felony case, the department of correction shall prepare a written victim impact statement as part of the presentence report on the defendant. The statement shall include applicable information obtained during consultation with the victim or the victim representative. If the victim or victim representative cannot be located or declines to participate in the preparation of the statement, the department shall include a notation to that effect in the statement. If there are multiple victims and preparation of individual victim impact statements is not feasible, the department may submit one (1) or more representative statements.



§ 40-38-206 - Filing of presentence report.

The presentence report shall be filed with the clerk of the court within ten (10) days prior to the sentencing hearing as provided in § 40-35-208.



§ 40-38-207 - Impact statement to be considered as evidence.

Any victim impact statement submitted to the court under § 40-38-205 shall be considered as evidence in determining whether the mitigating factors in § 40-35-113 and the enhancement factors in § 40-35-114 apply.



§ 40-38-208 - Submission of statement or cooperation in preparation of statement not required.

This part shall not be construed to require a victim or victim representative to submit a victim impact statement or to cooperate in the preparation of a victim impact statement.






Part 3 - Constitutional Rights of Victims

§ 40-38-301 - Intent of general assembly.

(a) It is the intent of the general assembly by enactment of this part to implement and make fully operational the provisions of Article I, § 35 of the Constitution of Tennessee, relative to the rights of victims of crime. The proposed amendment that became Article I, § 35 of the Constitution of Tennessee was ratified by the voters of Tennessee at the November 3, 1998, general election, but there was some question as to whether it required the general assembly to define certain terms before the amendment could be implemented and in full force and effect.

(b) It is the further intent of the general assembly that this part only govern the implementation of Article I, § 35 of the Constitution of Tennessee. If any other provision of law confers additional, enhanced or more expansive rights upon victims of crime than are set out in this part or Article I, § 35 of the Constitution of Tennessee, a victim shall also be entitled to the additional, enhanced or expansive statutory rights.

(c) If any other provision of law contains a broader definition of "crime," "victim" or "critical stages of the criminal justice process" for any purpose other than implementation of Article I, § 35 of the Constitution of Tennessee, the broader definition shall control for such purpose.



§ 40-38-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Crime" means:

(A) Any offense the punishment for which is a Class A, B, C, D or E felony;

(B) First degree murder; or

(C) Assault under § 39-13-101(a)(1);

(2) "Critical stages of the criminal justice process" are:

(A) Bond hearings or bond reduction hearings if hearing from the victim is deemed relevant by the appropriate district attorney general;

(B) Any hearing on a motion to dismiss or on a plea agreement requiring approval by the trial court;

(C) The defendant's sentencing hearing;

(D) Any hearing at which the issue of whether the defendant should pay restitution or the amount of restitution that should be paid is discussed;

(E) Any parole hearing at which the defendant's release on parole will be discussed or determined; and

(F) Any other hearing that proposes a final disposition of the case;

(3) "Family member" means the victim's spouse, natural parent, child, adopted child, grandparent, grandchild, stepparent, adoptive parent, or brother or sister of the whole or half-blood or by adoption. If a "family member" is a minor, the minor may be represented by a guardian where appropriate; and

(4) (A) "Victim" means:

(i) A natural person against whom a crime was committed;

(ii) If the victim is a minor, then the parent or legal guardian of the minor; or

(iii) If the victim is deceased or is physically or emotionally unable to exercise the victim's rights, then the following persons, or their designees, in the order of preference in which they are listed:

(a) A family member; or

(b) A person who resided with the victim;

(B) "Victim" does not include any person charged with or alleged to have committed the crime or who is charged with some form of criminal responsibility for commission of the crime.



§ 40-38-303 - Victim's immunity from suit except for testimony that is intentionally and maliciously false and defamatory.

(a) In order for a victim of crime to meaningfully exercise the victim's constitutional right to be heard, when relevant, at all critical stages of the criminal justice process, a victim is immune from civil liability or any civil cause of action brought by the offender that arises from the victim's testimony at the offender's hearing before the board of parole or a panel of the board. The immunity from suit shall not apply if the victim's testimony is intentionally and maliciously false and defamatory.

(b) (1) If the offender brings a cause of action against the victim based upon the victim's testimony before the board of parole or a panel of the board, in spite of the immunity conferred by subsection (a), as an attachment to the complaint, the offender shall proffer all statements made by the victim alleged to be intentionally and maliciously false and defamatory. Within five (5) days the court shall examine the offender's complaint to determine if the statements of the victim proffered by the offender could reasonably be construed as sufficient to overcome the victim's immunity conferred by this section.

(2) If the court finds that the victim's statements to the board of parole or a panel of the board may reasonably be construed as intentionally and maliciously false and defamatory, it shall allow the cause of action to proceed.

(3) If the court finds that the offender has not produced sufficient evidence to overcome the victim's immunity conferred by subsection (a), it shall dismiss the cause of action with prejudice.

(4) If the court finds that, not only was the action without merit but was brought for the purpose of intimidating, harassing or abusing the victim in violation of Article I, § 35 of the Constitution of Tennessee, it:

(A) Shall notify the appropriate warden of the offender's institution and recommend disciplinary action against the offender, including the loss of sentence reduction credits; and

(B) May prohibit the offender from filing any future actions of a similar nature in the court.






Part 4 - Senator Tommy Burks Victim Assistance Academy

§ 40-38-401 - Creation.

There is created the Senator Tommy Burks victim assistance academy, referred to in this part as the academy, to be organized and administered in accordance with this part.



§ 40-38-402 - Expenses -- Grants.

The academy shall be attached to the Tennessee Coalition Against Domestic and Sexual Violence. All administrative expenses incurred by the academy shall be paid from grants and funds the academy or the Tennessee Coalition Against Domestic Sexual Violence receives pursuant to § 40-38-405.



§ 40-38-403 - Purpose.

Notwithstanding its association with the Tennessee Coalition Against Domestic and Sexual Violence, the purpose of the academy is to improve services to victims of all types of crime by making available a comprehensive, basic-level victim assistance curriculum and training program to victim services providers and allied professionals.



§ 40-38-404 - Funding.

Funding for the academy shall come from grants, donations, gifts and appropriations made for that purpose.



§ 40-38-405 - Use of state funds.

The department of finance and administration, office of criminal justice programs, is authorized to make an annual grant from the fund created under § 40-24-107, to the Tennessee Coalition Against Domestic and Sexual Violence for the purpose of supporting the activities of the academy; provided, however, that no such grant shall be issued unless the coalition submits to the department of finance and administration, office of criminal justice programs, a plan specifying the use of the moneys and the plan is approved by the office of criminal justice programs. In determining whether to approve the plan for any given year, the office of criminal justice programs shall ensure the plan specifies that the money shall be used to benefit victims of all types of crime as provided in § 40-38-403. The grant authorized in this section shall not exceed one hundred thousand dollars ($100,000) and is subject to authorization contained in the general appropriations act.






Part 5 - Statewide Automated Victim Information and Notification System

§ 40-38-501 - Creation.

There is created the statewide automated victim information and notification system, referred to as the victim notification system in this part, to be organized and administered in accordance with this part and to make the statewide automated victim information and notification system operational.



§ 40-38-502 - System attached to Tennessee sheriffs' association -- Payment of administrative expenses out of the statewide automated victim information and notification system fund.

The victim notification system shall be attached to the Tennessee sheriffs' association. All administrative expenses incurred by the program shall be paid from grants and funds the Tennessee sheriffs' association receives pursuant to § 40-38-504 and grants authorized by § 40-38-505 from the statewide automated victim information and notification system fund established in § 67-4-602(h).



§ 40-38-503 - Purpose.

Notwithstanding its association with the Tennessee sheriffs' association, the purpose of the victim notification system is to increase the safety of victims of crime by providing access to timely and reliable information about the custody status of offenders in county jails. This information in the victim notification system shall be available twenty-four (24) hours a day over the telephone, through the Internet or by e-mail. Victims of crime and other concerned citizens can register to be notified immediately in the event of an offender's release, transfer or escape.



§ 40-38-504 - Funding.

Funding for the victim notification system shall come from grants, including grants authorized by § 40-38-505, donations, gifts and appropriations made for that purpose.



§ 40-38-505 - Grants from the statewide automated victim information and notification system fund -- Plan for use of the moneys.

The department of finance and administration, office of criminal justice programs, is authorized to make an annual grant from the fund created in § 67-4-602(h)(2), to the Tennessee sheriffs' association for the purpose of supporting implementation and management of the victim notification system; provided, however, that no such grant shall be issued unless the association submits to the department of finance and administration, office of criminal justice programs, a plan specifying the use of the moneys and the plan is approved by the office of criminal justice programs. The grant authorized in this section shall not exceed six hundred fifty thousand dollars ($650,000) and is subject to authorization contained in the general appropriations act.



§ 40-38-506 - Computer related expenses.

Upon the initial deposit of thirty-four thousand dollars ($34,000) into the victim notification fund from the one dollar ($1.00) additional privilege tax on litigation imposed by § 67-4-602(h), thirty-four thousand dollars ($34,000) shall be allocated to the department of revenue for defrayal of computer-related expenses required by implementation of this part.









Chapter 39 - Offender Registration and Monitoring

Part 1 - Tennessee Animal Abuser Registration Act [Effective on January 1, 2016.]

§ 40-39-101 - Short title. [Effective on January 1, 2016.]

This part shall be known and may be cited as the "Tennessee Animal Abuser Registration Act."



§ 40-39-102 - Part definitions. [Effective on January 1, 2016.]

As used in this part:

(1) "Abuser" or "animal abuser" means a person who has been convicted in this state of committing an animal abuse offense;

(2) "Animal" means a companion animal, and a "non-livestock animal", as defined in § 39-14-201. "Animal" does not mean "livestock", as defined in § 39-14-201, or "wildlife", as defined in § 70-1-101;

(3) "Animal abuse offense" means:

(A) Aggravated cruelty to animals, under § 39-14-212;

(B) Animal fighting, under § 39-14-203, where the defendant's act constitutes a felony; and

(C) A criminal offense against animals, under § 39-14-214;

(4) "Companion animal" means any dog, defined as any live dog of the species Canis familiaris, or cat, defined as any live cat of the species Felis catus;

(5) "Conviction" means a judgment entered by a Tennessee court upon a plea of guilty, a plea of nolo contendere, or a finding of guilt by a jury or the court, notwithstanding any pending appeal or habeas corpus proceeding arising from the judgment. Conviction includes a disposition of pretrial diversion under § 40-15-105, a disposition of judicial diversion under § 40-35-313, or the equivalent dispositions from other jurisdictions;

(6) "Director" means the director of the TBI; and

(7) "TBI" means the Tennessee bureau of investigation.



§ 40-39-103 - Publication of list of persons convicted of animal abuse on TBI web site -- Length of time name maintained on list -- Removal of name. [Effective on January 1, 2016.]

(a) Beginning January 1, 2016, the TBI shall post a publicly accessible list on its web site of any person convicted of an animal abuse offense on and after that date.

(b) (1) The list shall include a photograph taken of the convicted animal abuser as part of the booking process, the animal abuser's full legal name, and other identifying data as the TBI determines is necessary to properly identify the animal abuser and to exclude innocent persons.

(2) The list shall not include the abuser's social security number, driver license number, or any other state or federal identification number.

(c) The court clerks shall forward a copy of the judgment and date of birth of all persons convicted of an animal abuse offense to the TBI within sixty (60) calendar days of the date of judgment.

(d) (1) Upon a person's first conviction for an animal abuse offense, the TBI shall maintain the person's name and other identifying information, described in subsection (b), on the list published under subsection (a) for two (2) years following the date of conviction, after which time the TBI shall remove the person's name and identifying information from the list; provided, that the person is not convicted of another animal abuse offense during that two-year period.

(2) Upon a person's subsequent conviction for an animal abuse offense, the TBI shall maintain the person's name and other identifying information, described in subsection (b), on the list published under subsection (a) for five (5) years following the date of the most recent conviction, after which time the TBI shall remove the person's name and identifying information from the list; provided, that the person is not convicted of another animal abuse offense during that five-year period.

(e) The list shall remain on the TBI web site for such time as determined by the director.

(f) The TBI shall remove the person's name and identifying information from the registry list if the sole offense for which the person is required to be subject to the mandates of the registry is expunged, pursuant to § 40-32-101.



§ 40-39-104 - Promulgation of rules. [Effective on January 1, 2016.]

The TBI may promulgate rules to effectuate the purposes of this part. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 2 - Tennessee Sexual Offender and Violent Sexual Offender Registration, Verification and Tracking Act of 2004

§ 40-39-201 - Short title -- Legislative findings.

(a) This part shall be known as and may be cited as the "Tennessee Sexual Offender and Violent Sexual Offender Registration, Verification and Tracking Act of 2004."

(b) The general assembly finds and declares that:

(1) Repeat sexual offenders, sexual offenders who use physical violence and sexual offenders who prey on children are violent sexual offenders who present an extreme threat to the public safety. Sexual offenders pose a high risk of engaging in further offenses after release from incarceration or commitment and protection of the public from these offenders is of paramount public interest;

(2) It is a compelling and necessary public interest that the public have information concerning persons convicted of sexual offenses collected pursuant to this part, to allow members of the public to adequately protect themselves and their children from these persons;

(3) Persons convicted of these sexual offenses have a reduced expectation of privacy because of the public's interest in public safety;

(4) In balancing the sexual offender's and violent sexual offender's due process and other rights against the interests of public security, the general assembly finds that releasing information about offenders under the circumstances specified in this part will further the primary governmental interest of protecting vulnerable populations from potential harm;

(5) The registration of offenders, utilizing complete and accurate information, along with the public release of specified information concerning offenders, will further the governmental interests of public safety and public scrutiny of the criminal and mental health systems that deal with these offenders;

(6) To protect the safety and general welfare of the people of this state, it is necessary to provide for continued registration of offenders and for the public release of specified information regarding offenders. This policy of authorizing the release of necessary and relevant information about offenders to members of the general public is a means of assuring public protection and shall not be construed as punitive;

(7) The offender is subject to specified terms and conditions that are implemented at sentencing or, at the time of release from incarceration, that require that those who are financially able must pay specified administrative costs to the appropriate registering agency, which shall retain one hundred dollars ($100) of these costs for the administration of this part and shall be reserved for the purposes authorized by this part at the end of each fiscal year, with the remaining fifty dollars ($50.00) of fees to be remitted to the Tennessee bureau of investigation's sex offender registry; provided, that a juvenile offender required to register under this part shall not be required to pay the administrative fee until the offender reaches eighteen (18) years of age; and

(8) The general assembly also declares, however, that in making information about certain offenders available to the public, the general assembly does not intend that the information be used to inflict retribution or additional punishment on those offenders.



§ 40-39-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Conviction" means a judgment entered by a Tennessee court upon a plea of guilty, a plea of nolo contendere, a finding of guilt by a jury or the court notwithstanding any pending appeal or habeas corpus proceeding arising from the judgment. "Conviction" includes, but is not limited to, a conviction by a federal court or military tribunal, including a court-martial conducted by the armed forces of the United States, and a conviction, whether upon a plea of guilty, a plea of nolo contendere or a finding of guilt by a jury or the court in any other state of the United States, other jurisdiction or other country. A conviction, whether upon a plea of guilty, a plea of nolo contendere or a finding of guilt by a jury or the court for an offense committed in another jurisdiction that would be classified as a sexual offense or a violent sexual offense if committed in this state shall be considered a conviction for the purposes of this part. An adjudication in another state for a delinquent act committed in another jurisdiction that would be classified as a violent juvenile sexual offense under this section, if committed in this state, shall be considered a violent juvenile sexual offense for the purposes of this part. "Convictions," for the purposes of this part, also include a plea taken in conjunction with § 40-35-313 or its equivalent in any other jurisdiction. "Conviction" also includes a juvenile delinquency adjudication for a violent juvenile sexual offense if the offense occurs on or after July 1, 2011;

(2) "Designated law enforcement agency" means any law enforcement agency that has jurisdiction over the primary or secondary residence, place of physical presence, place of employment, school or institution of higher education where the student is enrolled or, for offenders on supervised probation or parole, the department of correction or court ordered probation officer;

(3) "Employed or practices a vocation" means any full-time or part-time employment in the state, with or without compensation, or employment that involves counseling, coaching, teaching, supervising, volunteering or working with minors in any way, regardless of the period of employment, whether the employment is financially compensated, volunteered or performed for the purpose of any government or education benefit;

(4) "Institution of higher education" means a public or private:

(A) Community college;

(B) College;

(C) University; or

(D) Independent postsecondary institution;

(5) "Law enforcement agency of any institution of higher education" means any campus law enforcement arrangement authorized by § 49-7-118;

(6) "Local law enforcement agency" means:

(A) Within the territory of a municipality, the municipal police department;

(B) Within the territory of a county having a metropolitan form of government, the metropolitan police department; or

(C) Within the unincorporated territory of a county, the sheriff's office;

(7) "Minor" means any person under eighteen (18) years of age;

(8) "Month" means a calendar month;

(9) "Offender" means sexual offender, violent sexual offender and violent juvenile sexual offender, unless otherwise designated. An offender who qualifies both as a sexual offender and a violent sexual offender or as a violent juvenile sexual offender and as a violent sexual offender shall be considered a violent sexual offender;

(10) "Offender against children" means any sexual offender, violent sexual offender or violent juvenile sexual offender if the victim in one (1) or more of the offender's crimes was a child of twelve (12) years of age or less;

(11) "Parent" means any biological parent, adoptive parent or step-parent, and includes any legal or court-appointed guardian or custodian; however, "parent" shall not include step-parent if the offender's victim was a minor less than thirteen (13) years of age;

(12) "Primary residence" means a place where the person abides, lodges, resides or establishes any other living accommodations in this state for five (5) consecutive days;

(13) "Register" means the initial registration of an offender, or the re-registration of an offender after deletion or termination from the SOR;

(14) "Registering agency" means a sheriff's office, municipal police department, metropolitan police department, campus law enforcement agency, the Tennessee department of correction, a private contractor with the Tennessee department of correction or the board;

(15) "Relevant information deemed necessary to protect the public" means that information set forth in § 40-39-206(d)(1)-(15);

(16) "Report" means appearance before the proper designated law enforcement agency for any of the purposes set out in this part;

(17) "Resident" means any person who abides, lodges, resides or establishes any other living accommodations in this state, including establishing a physical presence in this state;

(18) "Secondary residence" means a place where the person abides, lodges, resides or establishes any other living accommodations in this state for a period of fourteen (14) or more days in the aggregate during any calendar year and that is not the person's primary residence; for a person whose primary residence is not in this state, a place where the person is employed, practices a vocation or is enrolled as a student for a period of fourteen (14) or more days in the aggregate during any calendar year; or a place where the person routinely abides, lodges or resides for a period of four (4) or more consecutive or nonconsecutive days in any month and that is not the person's primary residence, including any out-of-state address;

(19) "Sexual offender" means a person who has been convicted in this state of committing a sexual offense or has another qualifying conviction;

(20) "Sexual offense" means:

(A) The commission of any act that, on or after November 1, 1989, constitutes the criminal offense of:

(i) Sexual battery, under § 39-13-505;

(ii) Statutory rape, under § 39-13-506, if the defendant has one (1) or more prior convictions for mitigated statutory rape under § 39-13-506(a), statutory rape under § 39-13-506(b) or aggravated statutory rape under § 39-13-506(c), or if the judge orders the person to register as a sexual offender pursuant to § 39-13-506(d);

(iii) Aggravated prostitution, under § 39-13-516, provided the offense occurred prior to July 1, 2010;

(iv) Sexual exploitation of a minor, under § 39-17-1003;

(v) False imprisonment where the victim is a minor, under § 39-13-302, except when committed by a parent of the minor;

(vi) Kidnapping, where the victim is a minor, under § 39-13-303, except when committed by a parent of the minor;

(vii) Indecent exposure, under § 39-13-511, upon a third or subsequent conviction;

(viii) Solicitation of a minor, under § 39-13-528 when the offense is classified as a Class D felony, Class E felony or a misdemeanor;

(ix) Spousal sexual battery, for those committing the offense prior to June 18, 2005, under former § 39-13-507 [repealed];

(x) Attempt, under § 39-12-101, to commit any of the offenses enumerated in this subdivision (20)(A);

(xi) Solicitation, under § 39-12-102, to commit any of the offenses enumerated in this subdivision (20)(A);

(xii) Conspiracy, under § 39-12-103, to commit any of the offenses enumerated in this subdivision (20)(A);

(xiii) Criminal responsibility, under § 39-11-402(2), to commit any of the offenses enumerated in this subdivision (20)(A);

(xiv) Facilitating the commission, under § 39-11-403, to commit any of the offenses enumerated in this subdivision (20)(A);

(xv) Being an accessory after the fact, under § 39-11-411, to commit any of the offenses enumerated in this subdivision (20)(A);

(xvi) Aggravated statutory rape, under § 39-13-506(c);

(xvii) Soliciting sexual exploitation of a minor -- exploitation of a minor by electronic means, under § 39-13-529;

(xviii) Promotion of prostitution, under § 39-13-515;

(xix) Patronizing prostitution where the victim is a minor, under § 39-13-514;

(xx) Observation without consent, under § 39-13-607, upon a third or subsequent conviction;

(xxi) Observation without consent, under § 39-13-607 when the offense is classified as a Class E felony;

(xxii) Unlawful photographing under § 39-13-605 when the offense is classified as a Class E or Class D felony; or

(xxiii) Sexual contact with inmates, under § 39-16-408;

(B) The commission of any act, that prior to November 1, 1989, constituted the criminal offense of:

(i) Sexual battery, under § 39-2-607 [repealed];

(ii) Statutory rape, under § 39-2-605 [repealed], only if the facts of the conviction satisfy the definition of aggravated statutory rape;

(iii) Assault with intent to commit rape or attempt to commit sexual battery, under § 39-2-608 [repealed];

(iv) Incest, under § 39-4-306 [repealed];

(v) Use of a minor for obscene purposes, under § 39-6-1137 [repealed];

(vi) Promotion of performance including sexual conduct by a minor, under § 39-6-1138 [repealed];

(vii) Criminal sexual conduct in the first degree, under § 39-3703 [repealed];

(viii) Criminal sexual conduct in the second degree, under § 39-3704 [repealed];

(ix) Criminal sexual conduct in the third degree, under § 39-3705 [repealed];

(x) Kidnapping where the victim is a minor, under § 39-2-303 [repealed], except when committed by a parent of the minor;

(xi) Solicitation, under § 39-1-401 [repealed] or § 39-118(b) [repealed], to commit any of the offenses enumerated in this subdivision (20)(B);

(xii) Attempt, under § 39-1-501 [repealed], § 39-605 [repealed], or § 39-606 [repealed], to commit any of the offenses enumerated in this subdivision (20)(B);

(xiii) Conspiracy, under § 39-1-601 [repealed] or § 39-1104 [repealed], to commit any of the offenses enumerated in this subdivision (20)(B); or

(xiv) Accessory before or after the fact, or aider and abettor, under title 39, chapter 1, part 3 [repealed], to any of the offenses enumerated in this subdivision (20)(B);

(21) "Social media" means web sites and other online means of communication that are usually used by large groups of people to share information, to develop social and professional contacts, and that customarily require an identifying password and user identification to participate;

(22) "SOR" means the TBI's centralized record system of offender registration, verification and tracking information;

(23) "Student" means a person who is enrolled on a full-time or part-time basis in any public or private educational institution, including any secondary school, trade or professional institution or institution of higher learning;

(24) "TBI" means the Tennessee bureau of investigation;

(25) "TBI registration form" means the Tennessee sexual offender registration, verification and tracking form;

(26) "TDOC" means the Tennessee department of correction;

(27) "TIES" means the Tennessee information enforcement system;

(28) (A) "Violent juvenile sexual offender" means a person who is adjudicated delinquent in this state for any act that constitutes a violent juvenile sexual offense; provided, that the person is at least fourteen (14) years of age but less than eighteen (18) years of age at the time the act is committed;

(B) Upon an adjudication of delinquency in this state for an act that constitutes a violent juvenile sexual offense, the violent juvenile sexual offender shall also be considered a violent sexual offender under this part, unless otherwise set out in this part;

(29) (A) "Violent juvenile sexual offense" means an adjudication of delinquency, for any act committed on or after July 1, 2011, that, if committed by an adult, constitutes the criminal offense of:

(i) Aggravated rape, under § 39-13-502;

(ii) Rape, under § 39-13-503;

(iii) Rape of a child, under § 39-13-522, provided the victim is at least four (4) years younger than the offender;

(iv) Aggravated rape of a child, under § 39-13-531; or

(v) Criminal attempt, under § 39-12-101, to commit any of the offenses enumerated in this subdivision (28)(A);

(B) "Violent juvenile sexual offense" also means an adjudication of delinquency, for any act committed on or after July 1, 2014, that, if committed by an adult, constitutes the criminal offense of:

(i) Aggravated sexual battery, under § 39-13-504;

(ii) Criminal attempt, under § 39-12-101, to commit any of the offenses enumerated in this subdivision (28)(B);

(30) "Violent sexual offender" means a person who has been convicted in this state of committing a violent sexual offense or has another qualifying conviction;

(31) "Violent sexual offense" means the commission of any act that constitutes the criminal offense of:

(A) Aggravated rape, under § 39-2-603 [repealed] or § 39-13-502;

(B) Rape, under § 39-2-604 [repealed] or § 39-13-503;

(C) Aggravated sexual battery, under § 39-2-606 [repealed] or § 39-13-504;

(D) Rape of a child, under § 39-13-522;

(E) Attempt to commit rape, under § 39-2-608 [repealed];

(F) Aggravated sexual exploitation of a minor, under § 39-17-1004;

(G) Especially aggravated sexual exploitation of a minor under § 39-17-1005;

(H) Aggravated kidnapping where the victim is a minor, under § 39-13-304, except when committed by a parent of the minor;

(I) Especially aggravated kidnapping where the victim is a minor, under § 39-13-305, except when committed by a parent of the minor;

(J) Sexual battery by an authority figure, under § 39-13-527;

(K) Solicitation of a minor, under § 39-13-528 when the offense is classified as a Class B or Class C felony;

(L) Spousal rape, under § 39-13-507(b)(1) [repealed];

(M) Aggravated spousal rape, under § 39-13-507(c)(1) [repealed];

(N) Criminal exposure to HIV, under § 39-13-109(a)(1);

(O) Statutory rape by an authority figure, under § 39-13-532;

(P) Criminal attempt, under § 39-12-101, § 39-12-501 [repealed], § 39-605 [repealed], or § 39-606 [repealed], to commit any of the offenses enumerated in this subdivision (30);

(Q) Solicitation, under § 39-12-102, to commit any of the offenses enumerated in this subdivision (30);

(R) Conspiracy, under § 39-12-103, to commit any of the offenses enumerated in this subdivision (30);

(S) Criminal responsibility, under § 39-11-402(2), to commit any of the offenses enumerated in this subdivision (30);

(T) Facilitating the commission, under § 39-11-403, to commit any of the offenses enumerated in this subdivision (30);

(U) Being an accessory after the fact, under § 39-11-411, to commit any of the offenses enumerated in this subdivision (30);

(V) Incest, under § 39-15-302;

(W) Aggravated rape of a child under § 39-13-531;

(X) Aggravated prostitution, under § 39-13-516; provided, that the offense occurs on or after July 1, 2010;

(Y) Trafficking for a commercial sex act, under § 39-13-309; or

(Z) Promotion of prostitution, under § 39-13-515, where the person has a prior conviction for promotion of prostitution; and

(32) "Within forty-eight (48) hours" means a continuous forty-eight-hour period, not including Saturdays, Sundays or federal or state holidays.



§ 40-39-203 - Offender registration -- Registration forms -- Contents.

(a) (1) Within forty-eight (48) hours of establishing or changing a primary or secondary residence, establishing a physical presence at a particular location, becoming employed or practicing a vocation or becoming a student in this state, the offender shall register or report in person, as required by this part. Likewise, within forty-eight (48) hours of release on probation or any alternative to incarceration, excluding parole, the offender shall register or report in person, as required by this part.

(2) Regardless of an offender's date of conviction, adjudication or discharge from supervision, an offender whose contact with this state is sufficient to satisfy the requirements of subdivision (a)(1) is required to register in person as required by this part, if the person was required to register as any form of sexual offender, juvenile offender or otherwise, in another jurisdiction prior to the offender's presence in this state.

(3) An offender who resides and is registered in this state and who intends to move out of this state shall, within forty-eight (48) hours after moving to another state or within forty-eight (48) hours of becoming reasonably certain of the intention to move to another state, register or report to the offender's designated law enforcement agency the address at which the offender will reside in the new jurisdiction.

(4) Within forty-eight (48) hours of a change in any other information given to the registering agency by the offender that is contained on the registration form, the offender must report the change to the registering agency.

(5) Within forty-eight (48) hours of being released from probation or parole, an offender must report to the proper law enforcement agency, which shall then become the registering agency and take over registry duties from the department of correction.

(6) Within forty-eight (48) hours of a material change in employment or vocation status, the offender shall report the change to the person's registering agency. For purposes of this subdivision (a)(6), "a material change in employment or vocational status" includes being terminated involuntarily from the offender's employment or vocation, voluntarily terminating the employment or vocation, taking different employment or the same employment at a different location, changing shifts or substantially changing the offender's hours of work at the same employment or vocation, taking additional employment, reducing the offender's employment or any other change in the offender's employment or vocation that differs from that which the offender originally registered. For a change in employment or vocational status to be considered a material one, it must remain in effect for five (5) consecutive days or more.

(7) Within three (3) days, excluding holidays, of an offender changing the offender's electronic mail address information, any instant message, chat or other Internet communication name or identity information that the person uses or intends to use, whether within or without this state, the offender shall report the change to the offender's designated law enforcement agency.

(b) (1) An offender who is incarcerated in this state in a local, state or federal jail or a private penal institution shall, within forty-eight (48) hours prior to the offender's release, register or report in person, completing and signing a TBI registration form, under penalty of perjury, pursuant to § 39-16-702(b)(3), as follows:

(A) If incarcerated in a state, federal or private penal facility, with the warden or the warden's designee; or

(B) If incarcerated in a local jail, with the sheriff or the sheriff's designee.

(2) After registering or reporting with the incarcerating facility as provided in subdivision (b)(1), an offender who is incarcerated in this state in a local, state or federal jail or a private penal institution shall, within forty-eight (48) hours after the offender's release from the incarcerating institution, report in person to the offender's registering agency, unless the place of incarceration is also the person's registering agency.

(3) Notwithstanding subdivisions (b)(1) and (2), an offender who is incarcerated in this state in a local, state or federal jail or a private penal institution and who has not registered pursuant to § 40-39-212(a) or any other law shall, by August 1, 2011, be required to report in person, register, complete and sign a TBI registration form, under penalty of perjury, pursuant to § 39-16-702(b)(3), as follows:

(A) If incarcerated in a state, federal or private penal facility, with the warden or the warden's designee; or

(B) If incarcerated in a local jail, with the sheriff or the sheriff's designee.

(c) An offender from another state, jurisdiction or country who has established a primary or secondary residence within this state or has established a physical presence at a particular location shall, within forty-eight (48) hours of establishing residency or a physical presence, register or report in person with the designated law enforcement agency, completing and signing a TBI registration form, under penalty of perjury, pursuant to § 39-16-702(b)(3).

(d) (1) An offender from another state, jurisdiction or country who is not a resident of this state shall, within forty-eight (48) hours of employment, commencing practice of a vocation or becoming a student in this state, register or report in person, completing and signing a TBI registration form, under penalty of perjury, pursuant to § 39-16-702(b)(3), with:

(A) The sheriff in the county or the chief of police in the municipality within this state where the offender is employed or practices a vocation; or

(B) The law enforcement agency or any institution of higher education, or if not applicable, the designated law enforcement agency with jurisdiction over the campus, if the offender is employed or practices a vocation or is a student.

(2) Within forty-eight (48) hours of an offender from another state, jurisdiction or country who is not a resident of this state making a material change in the offender's vocational or employment or vocational status within this state, the offender shall report the change to the person's registering agency. For purposes of this subdivision (d)(2), "a material change in employment or vocational status" includes being terminated involuntarily from the offender's employment or vocation, voluntarily terminating the employment or vocation, taking different employment or the same employment at a different location, changing shifts or substantially changing the offender's hours of work at the same employment or vocation, taking additional employment, reducing the offender's employment or any other change in the offender's employment or vocation that differs from that which the offender originally registered. For a change in employment or vocational status to be considered a material one, it must remain in effect for five (5) consecutive days or more.

(e) An offender from another state, jurisdiction or country who becomes a resident of this state, pursuant to the Interstate Compact for Supervision of Adult Offenders, compiled in title 40, chapter 28, part 4, shall, within forty-eight (48) hours of entering the state, register or report in person with the board, completing and signing a TBI registration form, under penalty of perjury, pursuant to § 39-16-702(b)(3), in addition to the requirements of title 40, chapter 28, part 4 and the specialized conditions for sex offenders from the board.

(f) Offenders who do not maintain either a primary or secondary residence, as defined in this part, shall be considered homeless and are subject to the registration requirements of this part. Offenders who do not maintain either a primary or secondary residence shall be required to report to their registering agency monthly for so long as they do not maintain either a primary or secondary residence.

(g) Offenders who were previously required to register or report under former title 40, chapter 39, part 1 [repealed], shall register or report in person with the designated law enforcement agency by August 31, 2005. Offenders who reside in nursing homes and assisted living facilities and offenders committed to mental health institutions or continuously confined to home or health care facilities due to mental or physical disabilities are exempt from this requirement, as otherwise provided by this part.

(h) An offender who indicates to a designated law enforcement agency on the TBI registration form the offender's intent to reside in another state, jurisdiction or country and who then decides to remain in this state shall, within forty-eight (48) hours of the decision to remain in the state, report in person to the designated law enforcement agency and update all information pursuant to subsection (i).

(i) TBI registration forms shall require the registrant's signature and disclosure of the following information, under penalty of perjury, pursuant to § 39-16-702(b)(3):

(1) Complete name and all aliases, including, but not limited to, any names that the offender may have had or currently has by reason of marriage or otherwise, including pseudonyms and ethnic or tribal names;

(2) Date and place of birth;

(3) Social security number;

(4) A photocopy of a valid driver license, or if no valid driver license has been issued to the offender, a photocopy of any state or federal government issued identification card;

(5) For an offender on supervised release, the name, address and telephone number of the registrant's probation or parole officer or other person responsible for the registrant's supervision;

(6) Sexual offenses or violent sexual offenses for which the registrant has been convicted, the date of the offenses and the county and state of each conviction; or the violent juvenile sexual offense for which the registrant has been adjudicated delinquent, the date of the act for which the adjudication was made and the county and state of each adjudication;

(7) Name of any current employers and length of employment, including physical addresses and phone numbers;

(8) Current physical address and length of residence at that address, which shall include any primary or secondary residences. For the purpose of this section, a post office box number shall not be considered an address;

(9) Mailing address, if different from physical address;

(10) Any vehicle, mobile home, trailer or manufactured home used or owned by an offender, including descriptions, vehicle information numbers and license tag numbers;

(11) Any vessel, live-aboard vessel or houseboat used by an offender, including the name of the vessel, description and all identifying numbers;

(12) Name and address of each institution of higher education in this state where the offender is employed or practices a vocation or is a student;

(13) Race and gender;

(14) Name, address and phone number of offender's closest living relative;

(15) Whether victims of the offender's convictions are minors or adults, the number of victims and the correct age of the victim or victims and of the offender at the time of the offense or offenses, if the ages are known;

(16) Verification by the TBI or the offender that the TBI has received the offender's DNA sample;

(17) A complete listing of the offender's electronic mail address information, including usernames, any social media accounts the offender uses or intends to use, instant message, other Internet communication platforms or devices, and the offender's username, screen name, or other method by which the offender accesses these accounts or web sites;

(18) Whether any minors reside in the primary or secondary residence;

(19) (A) Any other registration, verification and tracking information, including fingerprints and a current photograph of the offender, vehicles and vessels, as referred to in subdivisions (i)(10) and (i)(11), as may be required by rules promulgated by the TBI, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(B) By January 1, 2007, the TBI shall promulgate and disseminate to all applicable law enforcement agencies, correctional institutions and any other agency that may be called upon to register an offender, rules establishing standardized specifications for the photograph of the offender required by subdivision (i)(19)(A). The rules shall specify that the photograph or digital image submitted for each offender must conform to the following compositional specifications or the entry will not be accepted for use on the registry and the agency will be required to resubmit the photograph:

(i) Head Position:

(a) The person being photographed must directly face the camera;

(b) The head of the person should not be tilted up, down or to the side; and

(c) The head of the person should cover about fifty percent (50%) of the area of the photo;

(ii) Background:

(a) The person being photographed should be in front of a neutral, light-colored background; and

(b) Dark or patterned backgrounds are not acceptable;

(iii) The photograph must be in focus;

(iv) Photos in which the person being photographed is wearing sunglasses or other items that detract from the face are not permitted; and

(v) Head Coverings and Hats:

(a) Photographs of applicants wearing head coverings or hats are only acceptable due to religious beliefs, and even then, may not obscure any portion of the face of the applicant; and

(b) Photos of applicants with tribal or other headgear not specifically religious in nature are not permitted;

(20) Copies of all passports and immigration documents; and

(21) Professional licensing information that authorizes an offender to engage in an occupation or carry out a trade or business.

(j) (1) Notwithstanding the registration deadlines otherwise established by this section, any person convicted of a sexual offense or violent sexual offense in this state or who has another qualifying conviction as defined in § 40-39-202, but who is not required to register for the reasons set out in subdivision (j)(2), shall have until August 1, 2007, to register as a sexual offender or violent sexual offender in this state.

(2) Subdivision (j)(1) shall apply to offenders:

(A) Whose convictions for a sexual offense or violent sexual offense occurred prior to January 1, 1995;

(B) Who were not on probation, parole or any other alternative to incarceration for a sexual offense or prior sexual offense on or after January 1, 1995;

(C) Who were discharged from probation, parole or any other alternative to incarceration for a sexual offense or violent sexual offense prior to January 1, 1995; or

(D) Who were discharged from incarceration without supervision for a sexual offense or violent sexual offense prior to January 1, 1995.

(k) No later than the third day after an offender's initial registration, the registration agency shall send by the United States postal service or by electronic means the original signed TBI registration form containing information required by subsection (i) to TBI headquarters in Nashville.

(l) The offender's signature on the TBI registration form creates the presumption that the offender has knowledge of the registration, verification and tracking requirements of this part.

(m) Registry information regarding all registered offender's electronic mail address information, any instant message, chat or other Internet communication name or identity information may be electronically transmitted by the TBI to a business or organization that offers electronic communication or remote computing services for the purpose of prescreening users or for comparison with information held by the requesting business or organization. In order to obtain the information from the TBI, the requesting business or organization that offers electronic communication or remote computing services shall agree to notify the TBI forthwith when a comparison indicates that any such registered sex offender's electronic mail address information, any instant message, chat or other Internet communication name or identity information is being used on their system. The requesting business or organization shall also agree that the information will not be further disseminated.

(n) If the offender's DNA sample has not already been collected pursuant to § 40-35-321 or any other law and received by the TBI, the offender's DNA sample shall be taken by the registering agency at the time the offender registers or at the offender's next scheduled registration or reporting and sent to the TBI.

(o) An offender who registers or reports as required by this section prior to July 1, 2008, shall provide the additional information on the registration form required by this section at the offender's next scheduled registration or reporting date.

(p) An offender who is housed in a halfway house or any other facility as an alternative to incarceration where unsupervised contact is permitted outside of the facility is required to register or report with the registering agency as set out in § 40-39-204 in the city or county of the facility in which the offender is housed. The registering agency shall be responsible for the duties set out in § 40-39-205(b) during the time that the offender is housed in the facility.

(q) Any court exercising juvenile jurisdiction that adjudicates a juvenile as delinquent for conduct that qualifies such juvenile as a violent juvenile sexual offender shall transmit the information set out in subsection (i) pertaining to such violent juvenile sexual offender to the TBI for inclusion on the SOR within forty-eight (48) hours of the offender's adjudication for the qualifying offenses set out in § 40-39-202(29).



§ 40-39-204 - Entering required data on SOR for verification, identification, and enforcement -- Reporting to update information or registration form -- Administrative costs -- TBI as central repository -- Tolling of registration requirements -- Exemptions.

(a) The TBI shall maintain and make available a connection to the SOR for all criminal justice agencies with TIES internet capabilities, by which registering agencies shall enter original, current and accurate data required by this part. The TBI shall provide viewing and limited write access directly to the SOR through the TIES internet to registering agencies for the entry of record verification data, changes of residence, employment or other pertinent data required by this part and to assist in offender identification. Registering agencies should immediately, but in no case to exceed twelve (12) hours from registration, enter all data received from the offender as required by the TBI and § 40-39-203(i), into the TIES internet for the enforcement of this part by TBI, designated law enforcement agencies, TDOC, and private contractors with TDOC.

(b) (1) Violent sexual offenders shall report in person during the months of March, June, September, and December of each calendar year, to the designated law enforcement agency, on a date established by such agency, to update the offender's fingerprints, palm prints and photograph, as determined necessary by the agency, and to verify the continued accuracy of the information in the TBI registration form. Offenders who reside in nursing homes and assisted living facilities and offenders committed to mental health institutions or continuously confined to home or health care facilities due to mental or physical disabilities are exempt from the in-person reporting and fingerprinting, as otherwise provided by this part. At the time of the violent offender's initial registration or initial reporting date for the calendar year, the violent sexual offender shall pay the specified administrative costs, not to exceed one hundred fifty dollars ($150), one hundred dollars ($100) of which shall be retained by the designated law enforcement agency to be used for the purchase of equipment, to defray personnel and maintenance costs and any other expenses incurred as a result of the implementation of this part. The remaining fifty dollars ($50.00) shall be submitted by the registering agency to the TBI for maintenance, upkeep and employment costs, as well as any other expenses incurred as a result of the implementation of this part. Offenders who reside in nursing homes and assisted living facilities and offenders committed to mental health institutions or continuously confined to home or health care facilities due to mental or physical disabilities are exempt from paying the administrative cost as otherwise provided by this part.

(2) At least once during the months of March, June, September, and December of each calendar year, all violent juvenile sexual offenders shall report in person to the offender's registering agency to update the offender's fingerprints, palm prints and photograph, as determined necessary by the agency, and to verify the continued accuracy of the information transmitted to the TBI by the registering agency as defined in § 40-39-202. Offenders in custody shall register as set out in § 40-39-203(b)(1).

(c) Once a year, all sexual offenders shall report in person, no earlier than seven (7) calendar days before and no later than seven (7) calendar days after the offender's date of birth, to the designated law enforcement agency to update the offender's fingerprints, palm prints and photograph, as determined necessary by the agency, to verify the continued accuracy of the information in the TBI registration form and to pay the specified administrative costs, not to exceed one hundred fifty dollars ($150), one hundred dollars ($100) of which shall be retained by the designated law enforcement agency to be used for the purchase of equipment, to defray personnel and maintenance costs and any other expenses incurred as a result of the implementation of this part. The remaining fifty dollars ($50.00) shall be submitted by the registering agency to the TBI for maintenance, upkeep and employment costs, as well as any other expenses incurred as a result of the implementation of this part. Offenders whose initial registration occurs after the annual reporting period shall be required to pay the administrative costs at the time of the initial registration. Offenders who reside in nursing homes and assisted living facilities and offenders committed to mental health institutions or continuously confined to home or health care facilities due to mental or physical disabilities are exempt from the in-person reporting and fingerprinting and administrative cost as otherwise provided by this part. However, if an offender is released or discharged from a nursing home, assisted living facility or mental health institution or is no longer continuously confined to home or a health care facility due to mental or physical disabilities, the offender shall, within forty-eight (48) hours, register in person with the designated law enforcement agency, completing and signing a TBI registration form, under penalty of perjury, pursuant to § 39-16-702(b)(3). If the offender has previously registered prior to the release or discharge, the offender shall, within forty-eight (48) hours, report in person to the designated law enforcement agency and update all information pursuant to this section.

(d) Within three (3) days after the offender's verification, the designated law enforcement agency with whom the offender verified shall send by United States postal service or by electronic means the original signed TBI registration form containing information required by § 40-39-203(i) to TBI headquarters in Nashville. The TBI shall be the state central repository for all original TBI registration forms and any other forms required by § 40-39-207 that are deemed necessary for the enforcement of this part. The designated law enforcement agency shall retain a duplicate copy of the TBI registration form as a part of the business records for that agency.

(e) If a person required to register under this part is reincarcerated for another offense or as the result of having violated the terms of probation, parole, conditional discharge or any other form of alternative sentencing, the offender shall immediately report the offender's status as a sexual offender or violent sexual offender to the facility where the offender is incarcerated or detained and notify the offender's appropriate registering agency, if different, that the offender is currently being detained or incarcerated. Registration, verification and tracking requirements for such persons are tolled during the subsequent incarceration. Within forty-eight (48) hours of the release from any subsequent reincarcerations, the offender shall register with the appropriate designated law enforcement agency. Likewise, if a person who is required to register under this part is deported from this country, the registration, verification and tracking requirements for such persons are tolled during the period of deportation. Within forty-eight (48) hours of the return to this state after deportation, the offender shall register with the appropriate designated law enforcement agency.

(f) Offenders who reside in nursing homes and assisted living facilities and offenders committed to mental health institutions or continuously confined to home or health care facilities due to mental or physical disabilities shall be exempted from the in-person reporting, fingerprinting and administrative cost requirements; however, it shall be the responsibility of the offender, the offender's guardian, the person holding the offender's power of attorney or, in the absence thereof, the administrator of the facility, to report any changes in the residential status to TBI headquarters in Nashville by United States postal service. Further, if an offender is released or discharged from a nursing home, assisted living facility, mental health institution or is no longer continuously confined to home or a health care facility due to mental or physical disabilities, the offender shall, within forty-eight (48) hours, register in person with the designated law enforcement agency, completing and signing a TBI registration form, under penalty of perjury, pursuant to § 39-16-702(b)(3). If the offender has previously registered prior to the release or discharge, the offender shall, within forty-eight (48) hours, report in person to the designated law enforcement agency and update all information pursuant to this section.

(g) Offenders who do not maintain either a primary or secondary residence, as defined in this part, shall be considered homeless, and are subject to the reporting requirements of this part. The offenders who are considered homeless shall be required to report to their registering agency monthly. By the authority established in § 40-39-206(f), the TBI shall develop tracking procedures for the continued verification and tracking of these offenders in the interest of public safety.

(h) Each offender shall report to the designated law enforcement agency at least twenty-one (21) days before traveling out of the country; provided, that offenders who travel out of the country frequently for work or other legitimate purpose, with the written approval of the designated law enforcement agency, and offenders who travel out of the country for emergency situations shall report to the designated law enforcement agency at least twenty-four (24) hours before traveling out of the country.



§ 40-39-205 - Creation and distribution of forms -- Acknowledgement forms.

(a) TBI registration forms shall be designed, printed and distributed by and at the expense of the TBI. These forms shall include instructions for compliance with this part and a statement of understanding and acknowledgment of those instructions to be signed by the offender. TBI registration forms shall be available from registering agencies, parole officers, probation officers and other public officers and employees assigned responsibility for the supervised release of convicted felons into the community.

(b) It shall be the duty of the offender's designated registering agency, its representatives and designees, including any district attorney general's criminal investigator, to verify the accuracy and completeness of all information contained in the offender's SOR.

(c) The officer or employee responsible for supervising an offender who has been released on probation, parole or any other alternative to incarceration shall:

(1) Promptly obtain the offender's signed statement acknowledging that the named officer or employee has:

(A) Fully explained, and the offender understands, the registration, verification and tracking requirements and sanctions of this part and the current sex offender directives established by the department of correction;

(B) Provided the offender with a blank TBI registration form and assisted the offender in completing the form; and

(C) Obtained fingerprints, palm prints and photographs of the offender, and vehicles and vessels, as determined necessary by the agency;

(2) Immediately, but in no case to exceed twelve (12) hours from registration, enter all data received from the offender, as required by the TBI and § 40-39-203(i), into the TIES internet. The officer or employee shall, within three (3) days, send by United States postal service or by electronic means the signed and completed TBI registration form to TBI headquarters in Nashville. The photographs of the offender, vehicles and vessels, and the fingerprints should also be sent by United States postal service within three (3) days, if not electronically submitted to TBI headquarters in Nashville. The registering agency shall retain a duplicate copy of the TBI registration form as a part of the business records for that agency.

(d) Not more than forty-eight (48) hours prior to the release of an offender from incarceration, with or without supervision, the warden of the correctional facility or the warden's designee, or sheriff of the jail or the sheriff's designee, shall obtain the offender's signed statement acknowledging that the official has fully explained, and the offender understands, the registration, verification and tracking requirements and sanctions of this part. If the offender is to be released with or without any type of supervision, the warden of the correctional facility or the warden's designee, or sheriff of the jail or the sheriff's designee, shall assist the offender in completing a TBI registration form. The warden or the warden's designee, or the sheriff or the sheriff's designee, shall also obtain fingerprints, palm prints and photographs of the offender, vehicles and vessels, as determined necessary by the agency. The official shall send by United States postal service the signed and completed TBI registration form to TBI headquarters in Nashville within three (3) days of the release of the offender. The photographs of the offender, vehicles and vessels, and the fingerprints should also be sent by United States postal service within three (3) days, if not electronically submitted to TBI headquarters in Nashville.

(e) If the offender is placed on unsupervised probation, the court shall fully explain to the offender, on the court record, the registration, verification and tracking requirements and sanctions of this part. The court shall then order the offender to report within forty-eight (48) hours, in person, to the appropriate registering agency to register as required by this part.

(f) Through press releases, public service announcements or through other appropriate public information activities, the TBI shall attempt to ensure that all offenders, including those who move into this state, are informed and periodically reminded of the registration, verification and tracking requirements and sanctions of this part.



§ 40-39-206 - Centralized record system -- Reporting -- Violations -- Confidentiality of certain registration information -- Immunity from liability -- Public information regarding offenders.

(a) Using information received or collected pursuant to this part, the TBI shall establish, maintain and update a centralized record system of offender registration, verification and tracking information. The TBI may receive information from any credible source and may forward the information to the appropriate law enforcement agency for investigation and verification. The TBI shall promptly report current sexual offender registration, verification and tracking information to the identification division of the federal bureau of investigation.

(b) Whenever there is a factual basis to believe that an offender has not complied with the provisions of this part, pursuant to the powers enumerated in subsection (e), the TBI shall make the information available through the SOR to the district attorney general, designated law enforcement agencies and the probation officer, parole officer or other public officer or employee assigned responsibility for the offender's supervised release.

(c) Notwithstanding any law to the contrary, officers and employees of the TBI, local law enforcement, law enforcement agencies of institutions of higher education, courts, probation and parole, the district attorneys general and their employees and other public officers and employees assigned responsibility for offenders' supervised release into the community shall be immune from liability relative to their good faith actions, omissions and conduct pursuant to this part.

(d) For any offender convicted in this state of a sexual offense or violent sexual offense, as defined by this part, that requires the offender to register pursuant to this part, the information concerning the registered offender set out in subdivisions (d)(1)-(16) shall be considered public information. If an offender from another state establishes a residence in this state and is required to register in this state pursuant to § 40-39-203, the information concerning the registered offender set out in subdivisions (d)(1)-(16) shall be considered public information regardless of the date of conviction of the offender in the other state. In addition to making the information available in the same manner as public records, the TBI shall prepare and place the information on the state's Internet home page. This information shall become a part of the Tennessee internet criminal information center when that center is created within the TBI. The TBI shall also establish and operate a toll-free telephone number, to be known as the "Tennessee Internet Criminal Information Center Hotline," to permit members of the public to call and inquire as to whether a named individual is listed among those who have registered as offenders as required by this part. The following information concerning a registered offender is public:

(1) The offender's complete name, as well as any aliases, including, but not limited to, any names that the offender may have had or currently has by reason of marriage or otherwise, including pseudonyms and ethnic or tribal names;

(2) The offender's date of birth;

(3) The sexual offense or offenses or violent sexual offense or offenses of which the offender has been convicted;

(4) The primary and secondary addresses, including the house number, county, city and ZIP code in which the offender resides;

(5) The offender's race and gender;

(6) The date of last verification of information by the offender;

(7) The most recent photograph of the offender that has been submitted to the TBI SOR;

(8) The offender's driver license number and issuing state or any state or federal issued identification number;

(9) The offender's parole or probation officer;

(10) The name and address of any institution of higher education in the state at which the offender is employed, carries on a vocation or is a student;

(11) The text of the provision of law or laws defining the criminal offense or offenses for which the offender is registered;

(12) A physical description of the offender, including height, weight, color of eyes and hair, tattoos, scars and marks;

(13) The criminal history of the offender, including the date of all arrests and convictions, the status of parole, probation or supervised release, registration status and the existence of any outstanding arrest warrants for the sex offender;

(14) The address of the offender's employer or employers;

(15) The license plate number and a description of all of the offender's vehicles; and

(16) Whether the offender is an offender against children, as defined by § 40-39-202.

(e) For any violent juvenile sexual offender who is adjudicated for a violent juvenile sexual offense, the information concerning the violent juvenile sexual offender set out in (d) shall be confidential, except as otherwise provided under § 40-39-207(j) and any other provision of law.

(f) The TBI has the authority to promulgate any necessary rules to implement and administer the provisions of this section. These rules shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 40-39-207 - Request for termination of registration requirements -- Tolling of reporting period -- Review of decisions to deny termination of reporting requirements -- Lifetime registration.

(a) (1) Except as otherwise provided in subdivision (a)(3), no sooner than ten (10) years after termination of active supervision on probation, parole or any other alternative to incarceration, or no sooner than ten (10) years after discharge from incarceration without supervision, an offender required to register under this part may file a request for termination of registration requirements with TBI headquarters in Nashville.

(2) Notwithstanding subdivision (a)(1), if a court of competent jurisdiction orders that an offender's records be expunged pursuant to § 40-32-101, and the offense being expunged is an offense eligible for expunction under § 40-32-101, the TBI shall immediately remove the offender from the SOR and the offender's records shall be removed as provided in § 40-39-209.

(3) Notwithstanding subdivision (a)(1), no sooner than three (3) years after termination of active supervision on probation, parole, or any other alternative to incarceration, or no sooner than three (3) years after discharge from incarceration without supervision, an offender required to register under this part due to conviction under § 39-16-408 may file a request for termination of registration requirements with TBI headquarters in Nashville.

(4) Notwithstanding subdivision (a)(1), if a court of competent jurisdiction grants an offender's petition, filed pursuant to § 40-39-218, for termination of the requirements imposed by this part based on the offender's status as a victim of a human trafficking offense, as defined by § 39-13-314, sexual offense, under title 39, chapter 13, part 5, or domestic abuse, as defined by § 36-3-601, the Tennessee bureau of investigation shall, immediately upon receiving a copy of the order, remove the offender from the SOR.

(b) Upon receipt of the request for termination, the TBI shall review documentation provided by the offender and contained in the offender's file and the SOR, to determine whether the offender has complied with this part. In addition, the TBI shall conduct fingerprint-based state and federal criminal history checks, to determine whether the offender has been convicted of any additional sexual offenses, as defined in § 40-39-202, or violent sexual offenses, as defined in § 40-39-202.

(c) If it is determined that the offender has not been convicted of any additional sexual offenses or violent sexual offenses during the ten-year period and that the offender has substantially complied with this part and former part 1 of this chapter [repealed], the TBI shall remove the offender's name from the SOR and notify the offender that the offender is no longer required to comply with this part.

(d) If it is determined that the offender has been convicted of any additional sexual offenses or violent sexual offenses during the ten-year period or has not substantially complied with this part and former part 1 of this chapter [repealed], the TBI shall not remove the offender's name from the SOR and shall notify the offender that the offender has not been relieved of the provisions of this part.

(e) If an offender is denied a termination request based on substantial noncompliance, the offender may petition again for termination no sooner than five (5) years after the previous denial.

(f) Immediately upon the failure of a sexual offender to register or otherwise substantially comply with the requirements established by this part, the running of the offender's ten-year reporting period shall be tolled, notwithstanding the absence or presence of any warrant or indictment alleging a violation of this part.

(g) An offender whose request for termination of registration requirements is denied by a TBI official may petition the chancery court of Davidson County or the chancery court of the county where the offender resides, if the county is in Tennessee, for review of the decision. The review shall be on the record used by the TBI official to deny the request. The TBI official who denied the request for termination of registration requirements may submit an affidavit to the court detailing the reasons the request was denied.

(1) An offender required to register under this part shall continue to comply with the registration, verification and tracking requirements for the life of that offender, if that offender:

(A) Has one (1) or more prior convictions for a sexual offense, as defined in § 40-39-202, regardless of when the conviction or convictions occurred;

(B) Has been convicted of a violent sexual offense, as defined in § 40-39-202; or

(C) Has been convicted of an offense in which the victim was a child of twelve (12) years of age or less.

(2) For purposes of subdivision (g)(1)(A):

(A) "Prior conviction" means that the person serves and is released or discharged from, or is serving, a separate period of incarceration or supervision for the commission of a sexual offense prior to or at the time of committing another sexual offense;

(B) "Prior conviction" includes convictions under the laws of any other state, government or country that, if committed in this state, would constitute a sexual offense. If an offense in a jurisdiction other than this state is not identified as a sexual offense in this state, it shall be considered a prior conviction if the elements of the offense are the same as the elements for a sexual offense; and

(C) "Separate period of incarceration or supervision" includes a sentence to any of the sentencing alternatives set out in § 40-35-104(c)(3)-(9). A sexual offense shall be considered as having been committed after a separate period of incarceration or supervision if the sexual offense is committed while the person was:

(i) On probation, parole or community correction supervision for a sexual offense;

(ii) Incarcerated for a sexual offense;

(iii) Assigned to a program whereby the person enjoys the privilege of supervised release into the community, including, but not limited to, work release, educational release, restitution release or medical furlough for a sexual offense; or

(iv) On escape status from any correctional institution when incarcerated for a sexual offense.

(h) (1) Any offender required to register pursuant to this chapter because the offender was convicted of the offense of statutory rape under § 39-13-506 and the offense was committed prior to July 1, 2006, may file a request for termination of registration requirements with TBI headquarters in Nashville, if the offender would not be required to register if the offense was committed on or after July 1, 2006.

(2) Upon receipt of the request for termination, the TBI shall review documentation provided by the offender and contained in the offender's file and the SOR, to determine whether the offender would not be required to register if the offender committed the same offense on or after July 1, 2006. In addition, the TBI shall conduct fingerprint-based state and federal criminal history checks, to determine whether the offender has been convicted of any additional sexual offenses, as defined in § 40-39-202, or violent sexual offenses, as defined in § 40-39-202.

(3) If it is determined that the offender would not be required to register if the offense was committed on or after July 1, 2006, that the offender has not been convicted of any additional sexual offenses or violent sexual offenses and that the offender has substantially complied with this part and any previous versions of this part, the TBI shall remove the offender's name from the SOR and notify the offender that the offender is no longer required to comply with this part.

(4) If it is determined that the offender would still be required to register even if the statutory rape had been committed on or after July 1, 2006, or that the offender has been convicted of any additional sexual offenses or violent sexual offenses during the period of registration or has not substantially complied with this part and the previous versions of this part, the TBI shall not remove the offender's name from the SOR and shall notify the offender that the offender has not been relieved of this part.

(5) An offender whose request for termination of registration requirements is denied by a TBI official may petition the chancery court of Davidson County or the chancery court of the county where the offender resides, if the county is in this state, for review of the decision. The review shall be on the record used by the TBI official to deny the request. The TBI official who denied the request for termination of registration requirements may submit an affidavit to the court detailing the reasons the request was denied.

(i) (1) (A) If a person convicted of an offense was not required to register as an offender prior to August 1, 2007, because the person was convicted, discharged from parole or probation supervision or discharged from incarceration without supervision prior to January 1, 1995, for an offense now classified as a sexual offense, the person may file a request for termination of registration requirements with TBI headquarters in Nashville, no sooner than five (5) years from August 1, 2007, or the date the person first registered with the SOR, whichever date is later.

(B) The procedure, criteria for removal and other requirements of this section shall otherwise apply to an offender subject to removal after five (5) years as specified in subdivision (i)(1)(A).

(2) If a person convicted of an offense was not required to register as an offender prior to August 1, 2007, because the person was convicted, discharged from parole or probation supervision or discharged from incarceration without supervision prior to January 1, 1995, for an offense now classified as a violent sexual offense, the person shall continue to comply with the registration, verification and tracking requirements for the life of that offender.

(3) (A) If a person convicted of an offense was not required to register as an offender prior to July 1, 2010, for an offense now classified as a sexual offense, the person may file a request for termination of registration requirements with TBI headquarters in Nashville, no sooner than five (5) years from July 1, 2010, or the date the person first registered with the SOR, whichever date is later.

(B) The procedure, criteria for removal and other requirements of this section shall otherwise apply to an offender subject to removal after five (5) years as specified in subdivision (i)(3)(A).

(C) If a person convicted of an offense was not required to register as an offender prior to July 1, 2010, for an offense now classified as a violent sexual offense, the person shall continue to comply with the registration, verification and tracking requirements for the life of that offender.

(4) Unless otherwise authorized by law, a person required to register as any form of a sexual offender in this state due to a qualifying offense from another jurisdiction which is classified as a sexual offense in this state may apply for removal from the registry pursuant to subdivision (a)(1) following the later of:

(A) Ten (10) years from the date of termination of active supervision or probation, parole or any other alternative to incarceration, or after discharge from incarceration without supervision; or

(B) Five (5) years after being added to the Tennessee sexual offender registry.

(j) (1) Violent juvenile sexual offenders who are currently registered as such and who receive a subsequent adjudication in juvenile court or a court having juvenile court jurisdiction for one of the offenses listed in § 40-39-202(29) or a crime that if committed in this state would require registration shall be required to register for life. Information concerning the violent juvenile sexual offender who commits a subsequent offense listed in § 40-39-202(29), which was formerly considered confidential under § 40-39-206(e), shall be deemed public information once the offender reaches the offender's eighteenth birthday.

(2) Violent juvenile sexual offenders who are currently registered as such and who, upon reaching the age of eighteen (18), are convicted of a sexual offense as set out in § 40-39-202(20) or a violent sexual offense as set out in § 40-39-202(31) shall be required to register for life. Information concerning the violent juvenile sexual offender who commits a subsequent offense listed in § 40-39-202(20) or § 40-39-202(31), which was formerly considered confidential under § 40-39-206(e), shall be deemed public information.

(3) Violent juvenile sexual offenders who reach the age of twenty-five (25), and who have not been adjudicated or convicted of a subsequent qualifying offense as set out in subdivisions (j)(1) and (2) or any offense set out in subdivision (g)(1)(C), shall be eligible for termination from the SOR. Upon reaching the age of twenty-five (25), the violent juvenile sexual offender may apply for removal from the SOR by use of a form created by the TBI. The form will contain a statement, sworn to by the offender under the penalty of perjury, that the offender has not been convicted of or adjudicated delinquent of any of the offenses set out in subdivisions (j)(1) and (2) or any offense set out in subdivision (g)(1 )(C).

(4) TBI shall also conduct fingerprint-based state and federal criminal history checks to determine whether the violent juvenile sexual offender has been convicted of or adjudicated on any prohibited crimes as set out in subdivisions (j)(1) and (2) or any offense set out in subdivision (g)(1 )(C), including crimes committed in other jurisdictions.

(5) If the violent juvenile sexual offender has not been convicted or adjudicated delinquent in any of the prohibited crimes, the offender shall be removed from the sex offender registry.



§ 40-39-208 - Violations -- Penalty -- Venue -- Providing records for prosecution.

(a) It is an offense for an offender to knowingly violate any provision of this part. Violations shall include, but not be limited to:

(1) Failure of an offender to timely register or report;

(2) Falsification of a TBI registration form;

(3) Failure to timely disclose required information to the designated law enforcement agency;

(4) Failure to sign a TBI registration form;

(5) Failure to pay the annual administrative costs, if financially able;

(6) Failure to timely disclose status as a sexual offender or violent sexual offender to the designated law enforcement agency upon reincarceration;

(7) Failure to timely report to the designated law enforcement agency upon release after reincarceration;

(8) Failure to timely report to the designated law enforcement agency following reentry in this state after deportation; and

(9) Failure to timely report to the offender's designated law enforcement agency when the offender moves to another state.

(b) A violation of this part is a Class E felony. No person violating this part shall be eligible for suspension of sentence, diversion or probation until the minimum sentence is served in its entirety.

(c) The first violation of this part is punishable by a fine of not less than three hundred fifty dollars ($350) and imprisonment for not less than ninety (90) days.

(d) A second violation of this part is punishable by a fine of not less than six hundred dollars ($600) and imprisonment for not less than one hundred eighty (180) days.

(e) A third or subsequent violation of this part is punishable by a fine of not less than one thousand one hundred dollars ($1,100) and imprisonment for not less than one (1) year.

(f) A violation of this part is a continuing offense. If an offender is required to register pursuant to this part, venue lies in any county in which the offender may be found or in any county where the violation occurred.

(g) In a prosecution for a violation of this section, upon the request of a district attorney general, law enforcement agency, the department of correction or its officers or a court of competent jurisdiction and for any lawful purpose permitted by this part, the records custodian of SOR shall provide the requesting agency with certified copies of specified records being maintained in the registry.

(h) The records custodian providing copies of records to a requesting agency, pursuant to subsection (g), shall attach the following certification:

I, ____________________, HAVING BEEN APPOINTED BY THE DIRECTOR OF THE TENNESSEE BUREAU OF INVESTIGATION AS CUSTODIAN OF THE BUREAU'S CENTRALIZED RECORDS SYSTEM OF SEXUAL AND VIOLENT SEXUAL OFFENDERS, REGISTRATION, VERIFICATION AND TRACKING INFORMATION (SOR), HEREBY CERTIFY THAT THIS IS A TRUE AND CORRECT COPY OF THE RECORDS MAINTAINED WITHIN SAID REGISTRY.

SIGNATURE ___________________ TITLE _____ DATE _____

AFFIX THE BUREAU SEAL HERE

(i) Sexual offender, violent sexual offender and violent juvenile sexual offender registry files and records maintained by the TBI may be digitized. A digitized copy of any original file or record in the TBI's possession shall be deemed to be an original for all purposes, including introduction into evidence in all courts or administrative agencies.

(j) Notwithstanding any law to the contrary, a violent juvenile sexual offender who knowingly violates this part commits a delinquent act as defined by the juvenile code.



§ 40-39-209 - Removing records from SOR.

Except as otherwise provided in § 40-39-207(a)-(d), no record shall be removed from the SOR, unless ordered by a court of competent jurisdiction as part of an expunction order pursuant to § 40-32-101, so long as the offense is eligible for expunction under § 40-32-101.



§ 40-39-210 - Death of offender.

Upon receipt of notice of the death of a registered offender, verified through the registering agency or TBI officials by obtaining a copy of the offender's certificate of death, by checking the social security death index or by obtaining a copy of an accident report, the TBI shall remove all data pertaining to the deceased offender from the SOR.



§ 40-39-211 - Residential and work restrictions.

(a) (1) While mandated to comply with the requirements of this chapter, no sexual offender, as defined in § 40-39-202, or violent sexual offender, as defined in § 40-39-202, whose victim was a minor, shall knowingly establish a primary or secondary residence or any other living accommodation, knowingly obtain sexual offender treatment or attend a sexual offender treatment program or knowingly accept employment within one thousand feet (1,000') of the property line of any public school, private or parochial school, licensed day care center, other child care facility, public park, playground, recreation center or public athletic field available for use by the general public.

(2) While mandated to comply with the requirements of this chapter, no sexual offender, as defined in § 40-39-202, or violent sexual offender, as defined in § 40-39-202, whose victim was an adult, shall knowingly establish a primary or secondary residence or any other living accommodation or knowingly accept employment within one thousand feet (1,000') of the property line of any public school, private or parochial school, licensed day care center, other child care facility, public park, playground, recreation center or public athletic field available for use by the general public.

(b) No sexual offender, violent sexual offender, or violent juvenile sexual offender, as those terms are defined in § 40-39-202, shall knowingly:

(1) Reside within one thousand feet (1,000') of the property line on which the offender's former victims or the victims' immediate family members reside;

(2) Come within one hundred feet (100') of any of the offender's former victims, except as otherwise authorized by law; or

(3) Contact any of the offender's former victims or the victims' immediate family members without the consent of the victim or consent of the victim's parent or guardian if the victim is a minor being contacted by telephone, in writing, by electronic mail, Internet services or any other form of electronic communication, unless otherwise authorized by law.

(c) While mandated to comply with the requirements of this part, no sexual offender, as defined in § 40-39-202, or violent sexual offender, as defined in § 40-39-202, whose victim was a minor, shall knowingly reside with a minor. Notwithstanding this subsection (c), the offender may reside or be alone with a minor if the offender is the parent of the minor, unless one (1) of the following conditions applies:

(1) The offender's parental rights have been or are in the process of being terminated as provided by law; or

(2) Any minor or adult child of the offender was a victim of a sexual offense or violent sexual offense committed by the offender.

(d) (1) No sexual offender, as defined in § 40-39-202, or violent sexual offender, as defined in § 40-39-202, shall knowingly:

(A) Be upon or remain on the premises of any building or grounds of any public school, private or parochial school, licensed day care center, other child care facility, public park, playground, recreation center or public athletic field available for use by the general public in this state when the offender has reason to believe children under eighteen (18) years of age are present;

(B) Stand, sit idly, whether or not the offender is in a vehicle, or remain within one thousand feet (1,000') of the property line of any building owned or operated by any public school, private or parochial school, licensed day care center, other child care facility, public park, playground, recreation center or public athletic field available for use by the general public in this state when children under eighteen (18) years of age are present, while not having a reason or relationship involving custody of or responsibility for a child or any other specific or legitimate reason for being there; or

(C) Be in any conveyance owned, leased or contracted by a school, licensed day care center, other child care facility or recreation center to transport students to or from school, day care, child care, or a recreation center or any related activity thereof when children under eighteen (18) years of age are present in the conveyance.

(2) Subdivision (d)(1) shall not apply when the offender:

(A) Is a student in attendance at the school;

(B) Is attending a conference with school, day care, child care, park, playground or recreation center officials as a parent or legal guardian of a child who is enrolled in the school, day care center, other child care center or of a child who is a participant at the park, playground or recreation center and has received written permission or a request from the school's principal or the facility's administrator;

(C) Resides at a state licensed or certified facility for incarceration, health or convalescent care; or

(D) Is dropping off or picking up a child or children and the person is the child or children's parent or legal guardian who has provided written notice of the parent's offender status to the school's principal or a school administrator upon enrollment.

(3) The exemption provided in subdivision (d)(2)(B) shall not apply if the victim of the offender's sexual offense or violent sexual offense was a minor at the time of the offense and the victim is enrolled in the school, day care center, recreation center or other child care center that is participating in the conference or other scheduled event.

(e) Changes in the ownership or use of property within one thousand feet (1,000') of the property line of an offender's primary or secondary residence or place of employment that occur after an offender establishes residence or accepts employment shall not form the basis for finding that an offender is in violation of the residence restrictions of this section.

(f) A violation of this part is a Class E felony. No person violating this part shall be eligible for suspension of sentence, diversion or probation until the minimum sentence is served in its entirety.

(g) (1) The first violation of this part is punishable by a fine of not less than three hundred fifty dollars ($350) and imprisonment for not less than ninety (90) days.

(2) A second violation of this part is punishable by a fine of not less than six hundred dollars ($600) and imprisonment for not less than one hundred eighty (180) days.

(3) A third or subsequent violation of this part is punishable by a fine of not less than one thousand one hundred dollars ($1,100) and imprisonment for not less than one (1) year.

(4) A violation of this part due solely to a lack of the written permission required pursuant to subdivision (d)(2) shall be punishable by fine only.

(h) (1) (A) While mandated to comply with the requirements of this part, it is an offense for three (3) or more sexual offenders, as defined in § 40-39-202, or violent sexual offenders, as defined in § 40-39-202, or a combination thereof, to establish a primary or secondary residence together or inhabit the same primary or secondary residence at the same time.

(B) Each sexual offender or violent sexual offender who establishes or inhabits a primary or secondary residence in violation of subdivision (h)(1)(A) commits a violation of this section.

(C) Subdivision (h)(1)(A) shall not apply if the residence is located on property that is, according to the relevant local, county, or municipal zoning law, zoned for a use other than residential or mixed-use.

(2) (A) No person, corporation, or other entity shall knowingly permit three (3) or more sexual offenders, as defined in § 40-39-202, violent sexual offenders, as defined in § 40-39-202, or a combination thereof, while such offenders are mandated to comply with the requirements of this part, to establish a primary or secondary residence in any house, apartment or other habitation, as defined by § 39-14-401(1)(A), owned or under the control of such person, corporation, or entity.

(B) Subdivision (h)(2)(A) shall not apply if the residence is located on property that is, according to the relevant local, county, or municipal zoning law, zoned for a use other than residential or mixed-use.

(3) This subsection (h) shall not apply to any residential treatment facility in which more than three (3) sexual offenders, as defined in § 40-39-202, violent sexual offenders, as defined in § 40-39-202, or combination thereof, reside following sentencing to such facility by a court or placement in such facility by the board of parole for the purpose of in-house sexual offender treatment; provided, the treatment facility complies with the guidelines and standards for the treatment of sexual offenders established by the sex offender treatment board pursuant to § 39-13-704.

(i) The restrictions set out in subsections (a)-(d) and (k) shall not apply to a violent juvenile sexual offender required to register under this part unless otherwise ordered by a court of competent jurisdiction.

(j) Notwithstanding any law to the contrary, a violent juvenile sexual offender who knowingly violates this section commits a delinquent act as defined by the juvenile code.

(k) (1) As used in this subsection (k), unless the context otherwise requires:

(A) (i) "Alone with" means one (1) or more offenders covered by this subsection (k) is in the presence of a minor or minors in a private area; and

(a) There is no other adult present in the area;

(b) There is another adult present in the area but the adult is asleep, unconscious, or otherwise unable to observe the offender and the minor or minors;

(c) There is another adult present in the area but the adult present is unable or unwilling to come to the aid of the minor or minors or contact the proper authorities, if necessary; or

(d) There is another adult present in the area but the adult is also a sexual offender or violent sexual offender mandated to comply with the requirements of this part;

(ii) If the offender is in a private area where the offender has the right to be, the offender is not "alone with" a minor or minors if the offender is engaged in an otherwise lawful activity and the presence of the minor or minors is incidental, accidental, or otherwise unrelated to the offender's lawful activity; and

(B) (i) "Private area" means in or on any real or personal property, regardless of ownership, where the conduct of the offender is not readily observable by anyone but the minor or minors alone with the offender;

(ii) If the private area contains multiple rooms, such as a hotel, motel, or other place of temporary lodging, any room, rooms, or other area that the offender occupies with a minor or minors and that otherwise meets the requirements of this definition shall be considered a private area.

(2) Unless otherwise permitted by subsection (c), while mandated to comply with the requirements of this part, no sexual offender, as defined in § 40-39-202, or violent sexual offender, as defined in § 40-39-202, shall be alone with a minor or minors in a private area.



§ 40-39-212 - Registration requirement.

(a) Upon the court's acceptance of a defendant's entry of a plea of guilty or a finding of guilt by a jury or judge after trial, and, notwithstanding the absence of a final sentencing and entry of a judgment of conviction, any defendant who is employed or practices a vocation, establishes a primary or secondary residence or becomes a student in this state and who enters a plea of guilty to a sexual offense as defined by § 40-39-202 or a violent sexual offense as defined by § 40-39-202, shall be required to register with a registering agency.

(b) Notwithstanding the absence of a final sentencing and entry of a judgment of conviction, any defendant who is employed or practices a vocation, establishes a primary or secondary residence or becomes a student in this state and who enters a plea of guilty to an offense in another state, county or jurisdiction that may result in a conviction of a sexual offense as defined by § 40-39-202 or a violent sexual offense as defined by § 40-39-202, shall be required to register with a registering agency.

(c) Upon the court's acceptance of a defendant's entry of a plea of guilty, and notwithstanding the absence of a final sentencing and entry of a judgment of conviction, any defendant from another state who enters a plea of guilty to an offense in this state that may result in a conviction of a sexual offense as defined by § 40-39-202 or a violent sexual offense as defined by § 40-39-202, shall be required to register with a registering agency.

(d) This part shall apply to offenders who received diversion under § 40-35-313 or its equivalent in any other jurisdiction.



§ 40-39-213 - Possession of offender identification required.

(a) Every offender required to register pursuant to this part who is a resident of this state, and who is eligible, shall be responsible for obtaining a valid driver license or photo identification card that has been properly designated by the department of safety pursuant to § 55-50-353. Every offender eligible to receive the license or identification card shall always have the license or identification card in the offender's possession. If the offender is ineligible to be issued a driver license or photo identification card, the department shall provide the offender some other form of identification card or documentation that, if it is kept in the offender's possession, will satisfy the requirements of this section and § 55-50-353; such identification must be kept in the offender's possession at all times. If any offender is determined to be indigent, an identification card or other documentation in lieu of an identification card shall be issued to the offender at no cost.

(b) A violation of this section is a Class E felony punishable by fine only of not less than two hundred fifty dollars ($250).

(c) Every offender required to register pursuant to this part shall have obtained the documentation required by this section and presented it to the offender's registering agency no later than sixty (60) days from the date in which such person is required to register pursuant to this part.

(d) Notwithstanding any provision of this section to the contrary, no violent juvenile sexual offender shall be required to obtain a photo identification card or a valid driver license that has been properly designated by the department of safety pursuant to § 55-50-353, until such violent juvenile sexual offender attains eighteen (18) years of age.



§ 40-39-214 - Providing information in registry.

(a) Except as provided in subsection (c), immediately after an offender registers or updates a registration, TBI shall provide all information in the registry about the offender that is made public pursuant to § 40-39-206(d) to the following:

(1) The United States attorney general, who shall include that information in the national sex offender registry or other appropriate databases;

(2) Appropriate law enforcement agencies, including probation and parole offices, and each school and public housing agency, in each area in which the individual resides, is an employee, establishes a physical presence or is a student;

(3) Each jurisdiction where the sex offender resides, is an employee, establishes a physical presence or is a student and each jurisdiction from or to which a change of residence, employment or student status occurs;

(4) Any agency responsible for conducting employment-related background checks;

(5) Social service entities responsible for protecting minors in the child welfare system;

(6) Volunteer organizations in which contact with minors or other vulnerable individuals might occur; and

(7) Any organization, company or individual who requests such notifications pursuant to procedures established by TBI.

(b) In addition to the information provided pursuant to subsection (a), TBI shall provide all information in the registry about the offender, regardless of whether the information is made public pursuant to § 40-39-206(d), to the organization described in subdivision (a)(1) and appropriate law enforcement agencies.

(c) Notwithstanding subsection (a), TBI is not required to provide information to an organization or individual described in subdivision (a)(6) or (a)(7) more frequently than once every five (5) business days and an organization in subdivision (a)(6) or (a)(7) may elect to receive notification less frequently than five (5) business days.



§ 40-39-215 - Offenses -- Sexual offenders, violent sexual offenders, or violent juvenile sexual offenders -- Defense.

(a) While mandated to comply with the requirements of this chapter, it is an offense for a sexual offender, violent sexual offender or a violent juvenile sexual offender, as those terms are defined in § 40-39-202, whose victim was a minor, to knowingly:

(1) Pretend to be, dress as, impersonate or otherwise assume the identity of a real or fictional person or character or a member of a profession, vocation or occupation while in the presence of a minor or with the intent to attract or entice a minor to be in the presence of the offender;

(2) Engage in employment, a profession, occupation or vocation, regardless of whether compensation is received, that the offender knows or should know will cause the offender to be in direct and unsupervised contact with a minor; or

(3) Operate, whether authorized to do so or not, any vehicle or specific type of vehicle, including, but not limited to, an ice cream truck or emergency vehicle, for the purpose of attracting or enticing a minor to be in the presence of the offender.

(b) It is a defense to a violation of this section that the offender was the parent of the minor in the offender's presence.

(c) A violation of this section is a Class A misdemeanor.



§ 40-39-216 - Restricting access to public library.

(a) Public library directors shall have the authority to reasonably restrict the access of any person listed on the sexual offender registry.

(b) In determining the reasonableness of the restrictions, the director shall consider the following criteria:

(1) The likelihood of children being present in the library at the times and places to be restricted;

(2) The age of the victim of the offender; and

(3) The chilling effect of the use of the library by other patrons if the offender is not restricted.

(c) Nothing in this section shall prevent a total ban of the offender's access to a public library so long as the criteria in subsection (b) are considered.

(d) The restrictions of this part shall be effective upon the mailing of notice to the address of the offender as listed on the sex offender registry. The notice shall state with specificity, the time and space restrictions. The director shall state in the notice that the criteria in subsection (b) have been considered.

(e) A registered sex offender who enters upon the premises of a public library in contravention of the restrictions five (5) days after mailing of the notice may, at the discretion of the director, be prosecuted for criminal trespass pursuant to § 39-14-405.



§ 40-39-217 - Community notification system.

(a) (1) Any county, metropolitan form of government or municipality may, by a two-thirds (2/3) vote of the legislative body, choose to establish a community notification system whereby certain residences, schools and child-care facilities within the county, metropolitan form of government or municipality are notified when a person required to register pursuant to this part as a sexual offender or violent sexual offender resides, intends to reside, or, upon registration, declares to reside within a certain distance of such residences, schools and child-care facilities.

(2) The legislative body of any county, metropolitan form of government or municipality that enacts a community notification system pursuant to this subsection (a) may, at the same time as the system is established, enact a notification fee of not more than fifty dollars ($50.00) per year from each offender in the county, metropolitan form of government or municipality for the purpose of defraying the costs of the community notification. The notification fee shall be collected at the same time as the one-hundred-fifty-dollar administrative fee collected pursuant to § 40-39-204(b).

(b) Forms of notification a county, metropolitan form of government or municipality may elect to establish include:

(1) Notification by the sheriff's office or police department to residents, schools and child-care facilities located within a specified number of feet from the offender's residence;

(2) A community notification flyer, whether made by regular mail or hand delivered, to all legal residences within the specified area;

(3) Posting a copy of the notice in a prominent place at the office of the sheriff and at the police station closest to the declared residence of the offender;

(4) Publicizing the notice in a local newspaper, or posting electronically, including the Internet;

(5) Notifying homeowners associations within the immediate area of the declared residence of the offender; or

(6) Any other method reasonably expected to provide notification.

(c) Nothing in this section shall be construed as prohibiting the Tennessee bureau of investigation, a sheriff, or a chief of police from providing community notification under this section electronically or by publication or periodically to persons whose legal residence is more than the applicable distance from the residence of an offender.



§ 40-39-218 - Termination of registration requirements based on status as victim of human trafficking, sexual offenses or domestic abuse.

(a) A person who is mandated to comply with the requirements of this part, based solely upon a conviction for aggravated prostitution, under § 39-13-516, may petition the sentencing court for termination of the registration requirements based on the person's status as a victim of a human trafficking offense, as defined by § 39-13-314, a sexual offense, under title 39, chapter 13, part 5, or domestic abuse, as defined by § 36-3-601.

(b) (1) Upon receiving a petition, the court shall, at least thirty (30) days prior to a hearing on the petition, cause the office of the district attorney general responsible for prosecuting the person to be notified of the person's petition for release from the registration requirements. Upon being notified, the district attorney general shall conduct a criminal history check on the person to determine if the person has been convicted of a sexual offense or violent sexual offense during the period the person was required to comply with the requirements of this part. The district attorney general shall report the results of the criminal history check to the court, together with any other comments the district attorney general may have concerning the person's petition for release. The district attorney general may also appear and testify at the hearing in lieu of, or in addition to, submitting written comments.

(2) Notwithstanding subdivision (b)(1), a petition for termination of the registration requirements mandated by this part may be filed at any time following a verdict or finding of guilty. If the petition is filed prior to the sentencing hearing required by § 40-35-209, the court shall combine the hearing on the petition with the sentencing hearing. When the petition is filed prior to the sentencing hearing, the thirty-day notice requirement imposed pursuant to subdivision (b)(1) shall not apply; provided, however, that the district attorney general's office shall be given notice of the petition and reasonable time to comply with the requirements of subdivision (b)(1).

(c) (1) If the report of the district attorney general indicates that the petitioner has been convicted of a sexual offense or violent sexual offense while mandated to comply with the requirements of this part, the court shall deny the petition without conducting a hearing.

(2) If the report of the district attorney general indicates that the petitioner has not been convicted of a sexual offense or violent sexual offense while mandated to comply with the requirements of this part, the court shall conduct a hearing on the petition. At the hearing, the court shall call such witnesses, including, if applicable, an examining psychiatrist or licensed psychologist with health service designation or the prosecuting district attorney general, as the court deems necessary to reach an informed and just decision on whether the petitioner should be released from the requirements of this part. The petitioner may offer such witnesses and other proof at the hearing as is relevant to the petition.

(3) If a petition for release from the requirements of this part is denied by the court, the person may not file another such petition for a period of three (3) years.

(4) If the court determines that the petitioner has been a victim of a human trafficking offense, as defined by § 39-13-314, sexual offense, under title 39, chapter 13, part 5, or domestic abuse, as defined by § 36-3-601, and that the person should not be required to comply with the requirements of this part, the court shall grant the petition.

(d) Upon the court's order granting the petition, the petitioner shall file a request for termination of registration requirements with the Tennessee bureau of investigation headquarters in Nashville, pursuant to § 40-39-207.






Part 3 - Tennessee Serious and Violent Sex Offender Monitoring Pilot Project Act

§ 40-39-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Serious offender" means any person who is convicted in the state of Tennessee, on or after July 1, 2004, of any offense that may cause "serious bodily injury" as defined in § 39-11-106. "Serious offender" includes any person who is convicted in any other jurisdiction of any offense that would constitute a serious offense as defined in this part. "Serious offender" also includes any person who has been released on probation or parole following a conviction for any serious offense, as defined in this part, to the extent that the person continues to be subject to active supervision by the department of correction;

(2) "Sexual offense" means any of the crimes enumerated in § 40-39-202(20), including specifically:

(A) The commission of any act that constitutes the criminal offense of:

(i) Aggravated rape, under § 39-13-502;

(ii) Rape, under § 39-13-503;

(iii) Aggravated sexual battery, under § 39-13-504;

(iv) Sexual battery, under § 39-13-505;

(v) Statutory rape, under § 39-13-506;

(vi) Sexual exploitation of a minor, under § 39-17-1003;

(vii) Aggravated sexual exploitation of a minor, under § 39-17-1004;

(viii) Especially aggravated sexual exploitation of a minor, under § 39-17-1005;

(ix) Incest, under § 39-15-302;

(x) Rape of a child, under § 39-13-522;

(xi) Sexual battery by an authority figure, under § 39-13-527;

(xii) Solicitation of a minor, under § 39-13-528;

(B) Criminal attempt, under § 39-12-101, solicitation, under § 39-12-102, or conspiracy, under § 39-12-103, to commit any of the offenses enumerated within subdivision (2)(A); or

(C) Criminal responsibility under § 39-11-402(2) for facilitating the commission under § 39-11-403 of, or being an accessory after the fact under, § 39-11-411 to any of the offenses enumerated in subdivision (2)(A); and

(3) "Violent sexual offender" means any person who is convicted in the state of Tennessee, on or after July 1, 2004, of any sexual offense, as defined in subdivision (2) or § 40-39-202; or any person who is convicted in any other jurisdiction of any offense that would constitute a sexual offense in Tennessee. "Violent sexual offender" also includes any person who has been released on probation or parole following a conviction for any sexual offense, as defined in subdivision (2), to the extent that the person continues to be subject to active supervision by the department of correction as defined in law. For the purposes of this section, "violent sexual offender" may include offenders whose sexual offense was reduced by virtue of a plea agreement.



§ 40-39-302 - Establishment of program -- Promulgation of guidelines -- Duties.

(a) The department of correction is authorized to establish a serious offender and violent sexual offender monitoring program and to promulgate guidelines governing it, consistent with this part.

(b) The department of correction shall carry out the following duties:

(1) By December 31, 2004, in consultation with all participating state and local law enforcement, the department of correction shall develop implementing guidelines for the continuous satellite-based monitoring of serious offenders and violent sexual offenders. The system may provide:

(A) Time-correlated and continuous tracking of the geographic location of the subject using a global positioning system based on satellite and other location tracking technology;

(B) Reporting of subject's violations of prescriptive and proscriptive schedule or location requirements. Frequency of reporting may range from once-a-day (passive) to near real-time (active); and

(C) An automated system that provides local and state law enforcement with alerts to compare the geographic positions of monitored subjects with reported crime incidents and whether the subject was at or near the reported crime incidents. These alerts will enable authorities to include or exclude monitored subjects from an ongoing investigation.

(2) Prior to June 30, 2005, the department of correction shall contract with a single vendor for the hardware services needed to monitor subject offenders and correlate their movements to reported crime incidents using a system meeting the requirements described in subdivision (b)(1)(C).

(3) The department of correction's contract with this vendor may provide for services necessary to implement or facilitate any of the provisions of this part including the collection and disposition of the charges and fees provided for in this part and § 40-28-201(a)(2) and to allow for the reasonable cost of collection of the proceeds.



§ 40-39-303 - Enrollment in satellite-based monitoring programs as mandatory condition of release.

(a) Notwithstanding any other law, the board of parole may require, as a mandatory condition of release for any person convicted of a sexual offense as defined in § 40-39-301, that any person so released be enrolled in a satellite-based monitoring program for the full extent of the person's term of parole, consistent with the requirements of § 40-39-302.

(b) The board of parole may require, as a mandatory condition of release for any person convicted of a serious offense as defined in this chapter or for other offenders as the board deems appropriate, that the person be enrolled in a satellite-based monitoring program for the full extent of the person's term of parole, consistent with the requirements of § 40-39-302.

(c) Offender participation in a location tracking and crime correlation based monitoring and supervision program under this section shall be at the discretion of the department or as mandated by the board of parole and shall conform to the participant payment requirements stated in § 40-39-305 and be based upon the person's ability to pay.



§ 40-39-304 - Offense of intentional tampering with, removal of, or vandalism to device -- Aiding, abetting or assisting.

(a) Intentional tampering with, removal of, or vandalism to a device issued pursuant to a location tracking and crime correlation based monitoring and supervision program described in § 40-39-302 by a person duly enrolled in the program is a Class A misdemeanor for the first offense, punishable by confinement in the county jail for not less than one hundred eighty (180) days. The minimum one hundred eighty-day sentence provided for this Class A misdemeanor offense is mandatory, and no person committing the offense shall be eligible for suspension of sentence, diversion, or probation until the minimum sentence is served in its entirety. A second or subsequent violation under this section is a Class E felony. Additionally, if the person violating this section is on probation, parole or any other alternative to incarceration, then the violation shall also constitute sufficient grounds for immediate revocation of probation, parole or other alternative to incarceration. Any violation of this section shall result in the imposition of the mandatory release condition specified in § 40-39-303(a) and (b).

(b) Any person who knowingly aids, abets, or assists a person duly enrolled in a location tracking and crime correlation based monitoring and supervision program described in § 40-39-302 in tampering with, removing or vandalizing a device issued pursuant to the program commits a Class A misdemeanor.



§ 40-39-305 - Fees -- Waiver of fees.

(a) The department of correction is authorized to assess a daily or monthly fee, as the department deems reasonable and necessary to effectuate the purposes of this program, from serious offenders and violent sexual offenders who are required by the board or the department to participate in the sexual offender monitoring program described in § 40-39-302. This fee is intended to offset only the costs associated with the time-correlated tracking of the geographic location of subjects using the location tracking crime correlation system. Fees assessed by the department pursuant to this program may be collected in accordance with § 40-39-302(b)(3).

(b) The department may waive all or any portion of the fees required by this section if it determines that an offender is indigent or financially unable to pay all or any portion of the fee. The department shall waive only that portion of the surcharge which the offender is financially unable to pay.



§ 40-39-306 - Sharing of criminal incident information across state agencies and with vendor -- Correlation reports.

Notwithstanding any other provision of law, the department of correction, the board of parole, the Tennessee bureau of investigation and all local law enforcement agencies are specifically authorized to share criminal incident information, limited to the time, place and nature of the crime, with each other and the vendor selected by the department to carry out the purposes of this part, and the department is authorized to direct the vendor so chosen to use data collected pursuant to § 40-39-302(b) in preparing correlation reports as described in that subsection for distribution to and use by state and local law enforcement agencies.












Title 41 - Correctional Institutions and Inmates

Chapter 1 - Penitentiary

Part 1 - General Provisions

§ 41-1-101 - State prisons -- Penitentiary defined -- Correctional facilities.

(a) The penitentiary located upon the farm purchased by the state from M. S. Cockrill, near Nashville in Davidson County, is the state prison, in which convicts sentenced to imprisonment in the penitentiary shall be confined, employed and governed, as provided in this title; but they may be confined and employed in branch prisons as authorized by law.

(b) "Penitentiary" means and includes the Tennessee state penitentiary in Nashville, Brushy Mountain penitentiary, Fort Pillow state farm and the other penal institutions, reformatories, branches and facilities that may hereafter be acquired, built, constructed or maintained by the state for the purpose of confinement of persons, both male or female, who have been convicted of violating the criminal laws of the state of Tennessee and sentenced to imprisonment in the penitentiary.

(c) The state regional correctional facility located in Bledsoe County is designated, and shall hereafter be known, as the "Southeastern Tennessee State Regional Correctional Facility."

(d) The state special needs correctional facility located in the River Bend area of Davidson County is designated, and shall hereafter be known, as the "Lois M. DeBerry Special Needs Facility."



§ 41-1-102 - Administration of correctional system -- Personnel -- Searches of employees for contraband.

(a) The chief officer for the government and control of the institutions and personnel of the department of correction shall be the commissioner of that department, who shall appoint, with the approval of the governor, a competent professional staff of employees as necessary to operate the state correctional system for adults in accordance with principles and standards accepted in the professional field of corrections.

(b) The commissioner has the authority to appoint, control, dismiss or discharge employees of the department, subject to the approval of the governor.

(c) All employees of the department shall be subject to the orders and control of the commissioner and the rules and regulations as may be adopted by the commissioner.

(d) (1) Periodic routine searches for contraband shall be made of all employees of the department prior to the entrance of the persons inside the confines of a state correctional facility. The searches may be accomplished through the use of dogs trained to detect controlled substances and controlled substance analogues, by the use of a magnetometer or similar device, by a pat-down search by a person of the same sex and by an examination of the contents of pockets, bags, purses, packages or other containers. The searches shall be conducted uniformly or by systematic random selection.

(2) Any strip search or other body search more intrusive than as provided in subdivision (d)(1) may be made only on the basis of a reasonable suspicion, based on specific objective facts and reasonable inferences drawn from those facts in light of experience, that the employee to be searched is then in possession of contraband. The search is to be made only on the express authority of the highest officer present in the institution, made by one of the same sex in a private setting; and the specific objective facts shall be disclosed to the employee before the search authorized by this subdivision (d)(2) is conducted and shall be reduced to writing and preserved.

(3) If contraband is found on an employee pursuant to a search authorized by either subdivision (d)(1) or (d)(2), the employee may be required to submit to an official polygraph examination. Employees of the department of correction may not be disciplined or discharged solely on the basis that they failed a polygraph examination or solely for refusing to take a polygraph examination.

(4) The department is authorized to promulgate necessary rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this subsection (d). The rules shall provide detailed guidelines and standards for the manner in which the searches authorized by this subsection (d) shall be conducted, the manner and conditions under which any polygraph examinations authorized by this subsection (d) shall be conducted and the types and extent of disciplinary action, if any, that may be taken pursuant to this subsection (d).

(5) One (1) dog trained to detect controlled substances and controlled substance analogues for each grand division and one (1) polygraph machine for each grand division shall be utilized by the department for the purposes of implementing this subsection (d).



§ 41-1-103 - Oath of officers and employees.

(a) All officers and other persons so employed to control and manage the penitentiary for the state shall, before entering upon the discharge of their duties, take and subscribe the following oath:

I do solemnly swear (or affirm) that I will fully, faithfully, impartially, and diligently perform all the duties required of me as ___________________ in the penitentiary; that I will execute the laws and regulations prescribed for the government of the institution, so far as concerns my office; that I will accept no bribe, or other compensation during my continuance in office, other than such compensation as is allowed by law; and that I will, on no occasion, ill treat or abuse any convict under my care, beyond the punishment ordered by law, or the rules and regulations of the institution.

(b) The oaths of the assistant or deputy commissioners, wardens and superintendents shall be filed with the secretary of state. The oaths of all other employees shall be filed with the commissioner of correction.

(c) The violation of this oath by any of the officers or employees shall be perjury, punishable as in other cases of perjury.



§ 41-1-104 - Warden -- Duties.

(a) The warden has the charge and custody of the penitentiary, with the land, buildings, tools, implements and every other species of property within the precincts of the penitentiary, or appertaining to the penitentiary, under the direction and control of the commissioner of correction.

(b) The custody, welfare, conduct and safekeeping of the inmates shall be the responsibility of the warden, who will examine into the affairs of the institution daily to assure that proper standards are maintained.



§ 41-1-105 - Reports to commissioner.

The commissioner may require stated reports, in writing, from the warden, physician and other officers as to the condition of the establishment and its inmates.



§ 41-1-106 - Visits by commissioner.

The commissioner or the commissioner's agent shall, once a month, or more often if the person thinks it necessary, visit the penitentiary for the purpose of determining whether the laws, rules and regulations relative to the operation and maintenance of the penitentiary are duly observed, and the officers are competent, vigilant and faithful and the inmates properly governed.



§ 41-1-107 - Examination of witnesses.

(a) The commissioner of correction is authorized to summon any witness or witnesses to appear before the commissioner to testify under oath in regard to any matter touching or relative to either the main state penitentiary or branch prisons.

(b) The commissioner is given the right to administer the oath to all the witnesses so summoned, or the witnesses may be sworn before any officer authorized by law to administer oaths.



§ 41-1-108 - Insurance on property.

The buildings, shops and other property belonging to the state, connected with the penitentiary, may be insured by the commissioner.



§ 41-1-109 - Repairs and improvements.

The warden may, with the consent and advice of the commissioner of correction, make repairs and improvements and build additional cells, as may be necessary, using for those purposes the labor of the inmates as far as practicable.



§ 41-1-110 - Funds -- Accounting -- Collections -- Expenditures -- Surplus.

(a) It is the duty of the warden to keep a correct account of all moneys received or disbursed by the warden for the penitentiary and to lay before the commissioner of correction, monthly, a detailed statement thereof.

(b) The warden of the Tennessee state penitentiary and the warden of the Brushy Mountain penitentiary shall transmit on or before Monday of each week to the state treasurer all the moneys collected by them from every source and shall forward to the commissioner a detailed statement of the collections.

(c) The state treasurer shall credit the moneys received to separate accounts kept in the name of the institution.

(d) (1) The funds deposited may be used by the commissioner for the payment of duly authorized purchases of supplies, goods, wares, merchandise and produce used in the maintenance or operation of the institutions, for the payment of salaries, wages and compensation of employees, for the purchase of livestock and equipment for the farms and for new machinery, for machinery repairs, for building and for building repairs and for all necessary and legitimate expenses connected with or incident to the operation of these institutions.

(2) Any new building or new equipment that will exceed one thousand dollars ($1,000) in cost shall be authorized in writing by the commissioner before the expenditures can be made.

(e) Only the surplus after payment of all salaries, wages and expenses shall pass into the general funds of the state and be available for its debts, expenses and uses.



§ 41-1-111 - Preservation of records.

All registers, returns and other documents relating to the affairs of the penitentiary are public documents and shall remain in the penitentiary. The warden shall preserve official copies of the warden's correspondence with the governor, commissioner of correction or other public officers and of any official communication the warden may receive from them.



§ 41-1-112 - Actions by commissioner.

(a) The commissioner is authorized to sue and to prosecute suits in the commissioner's own name as the commissioner, with reference to all matters pertaining to the penitentiary affairs of the state at the main prison, for the enforcement of all contracts made by the commissioner or by the commissioner's authority, for the collection of all debts or demands due the department of correction and to protect the property of the state in the commissioner's charge in the department.

(b) (1) The commissioner is authorized to sue and to prosecute suits:

(A) For the collection of all demands due on account of the Brushy Mountain Coal Mines to enforce all contracts made with the commissioner in the name of the Brushy Mountain Coal Mines;

(B) To protect the Brushy Mountain Coal Mines and coal lands, the improvements upon the Brushy Mountain Coal Mines and coal lands and all property in the commissioner's charge in the department; and

(C) As to any and all matters growing out of the state coal mining enterprise.

(2) These suits shall be brought and prosecuted in the commissioner's own name or in the name of the Brushy Mountain Coal Mines.



§ 41-1-113 - Report to governor.

The commissioner shall report to the governor, forthwith, all violations of law or omissions or neglect of duty by the warden or other officers and employees about the penitentiary.



§ 41-1-114 - Report to general assembly.

The commissioner shall transmit to the general assembly, at each regular session of that body and during the first week of the session, a report in full of the transactions of the penitentiary during the two (2) years preceding the report, and showing, among other things:

(1) The number of inmates confined in the penitentiary;

(2) The offenses for which committed;

(3) Their ages, previous occupation, birth place and residence;

(4) Their respective periods of imprisonment;

(5) The different kinds of businesses in which they are employed;

(6) How many employed in each; and

(7) The profit or loss.



§ 41-1-115 - Persons authorized to possess otherwise prohibited items.

(a) The warden or superintendent of each state penal or correctional institution shall post in a conspicuous place in the institution and shall keep up to date a list of the names of guards, employees and other persons authorized to have in their possession while upon the grounds of the institution any of the contraband items listed in § 39-16-201(b)(1), together with a complete description of the item or items the persons are authorized to have in their possession.

(b) When and if the warden or superintendent authorizes any person not on the posted list to have possession, while upon the grounds of the institution, of any contraband item listed in § 39-16-201(b)(1), the superintendent shall provide the person with written authorization.



§ 41-1-116 - Qualifications of correction officers.

Any person employed as a correctional officer by the department of correction shall:

(1) Be at least eighteen (18) years of age;

(2) Be a citizen of the United States;

(3) Be a high school graduate or its equivalent as determined by the board of control of the Tennessee corrections institute;

(4) Have fingerprints on file with the Tennessee bureau of investigation;

(5) Have passed a physical examination by a licensed physician;

(6) Have a good moral character as determined by investigation;

(7) Have been certified by a Tennessee licensed health care provider qualified in the psychiatric or psychological field as being free from any impairment, as set forth in the current edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association at the time of the examination, that would, in the professional judgment of the examiner, affect the applicant's ability to perform any essential function of the job, with or without a reasonable accommodation; and

(8) Have successfully completed appropriate basic training at the Tennessee corrections institute as prescribed by the board of control of the institute. This requirement must be met within six (6) months from the initial date of employment. An extension of this time period may be granted to present correctional employees by the board of control of the institute. The employees shall also complete appropriate refresher courses each year as prescribed by the board of control of the institute.



§ 41-1-117 - Retaking of prisoners absconding from work release or violating furlough agreements.

(a) The commissioner of correction may issue a warrant to retake any prisoner sentenced to the state penitentiary who has absconded while on a work release program or violated the condition of that prisoner's furlough agreement. The warrant shall not be bondable.

(b) Upon proper showing by the department that a prisoner was released in error, the sentencing judge or the judge in the county from which the individual was released may issue a warrant for the retaking of the prisoner. The warrant may be acted upon by those employees of the department of correction designated by the commissioner who have been trained in the use of firearms and are vested with the powers and authority of law enforcement officers pursuant to § 4-3-609. The warrant may also be acted upon by any law enforcement officer authorized to make arrests. The warrant shall not be bondable.



§ 41-1-118 - Dogs for detecting drugs.

(a) The commissioner of correction may maintain at least one (1) dog trained to detect marijuana and other illicit substances at each correctional facility in the commissioner's charge; but where more than one (1) correctional facility is located within a county, the commissioner may maintain one (1) dog to serve in the several facilities if this appears to the commissioner to be adequate to locate and detect the substances.

(b) These dogs may be used on a regular basis, or at irregular times and intervals, to survey inmates and areas inhabited or frequented by inmates in order to locate and detect marijuana and other illicit substances. The dogs may also be used to check persons entering into correctional facilities or their grounds to detect the introduction of marijuana and other illicit substances.



§ 41-1-119 - Urinalysis drug screening program.

(a) A urinalysis drug screening program shall be established within the department of correction. Every thirty (30) days, a urine sample shall be taken from each of twenty-five (25) prison inmates selected at random who are confined in each state correctional institution; and a urinalysis shall be performed to determine the presence of drugs. A positive result shall be investigated by the department to determine whether the result emanated from the prison inmate's use of legally prescribed medicine or whether it resulted from the use of illegal drugs.

(b) The commissioner has the authority to promulgate necessary rules and regulations to implement this section pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. These rules shall provide detailed guidelines and standards for the manner in which the urine samples are taken and the manner in which the investigations required by this section are conducted.



§ 41-1-120 - Improvement of penitentiary at Petros.

Notwithstanding any other law to the contrary, it is the highest priority that the penitentiary at Petros be improved, renovated or rebuilt as necessary to make the institution suitable for use as a time-building institution to house maximum security inmates, primarily, and also medium security or other inmates. The institution shall be named the Brushy Mountain State Penitentiary and shall be the primary maximum security prison designed to house the highest security risk inmates in the system.



§ 41-1-121 - Drug testing of certain personnel.

(a) Notwithstanding any law to the contrary, the commissioner of correction has the authority to require security personnel employed by the department of correction to submit to drug tests. If the result of the initial test is positive, the department shall administer a different reliable confirmatory test for the purpose of determining whether the employee is using, or has used in the immediate past twenty-four (24) hours, a controlled substance or controlled substance analogue that caused impairment of the employee's work performance.

(b) Before the commissioner can require any employee to submit to the drug tests authorized by subsection (a), the commissioner must have a reasonable suspicion based upon specific objective facts that the employee's faculties are impaired on the job and the impairment presents a clear and present danger to the physical safety of the employee, another employee or the security of the institution. The specific objective facts shall be provided to the employee in writing prior to requiring tests. The employee subject to the tests shall be given the opportunity to explain the occurrence of suspicious behavior, and a viable explanation shall vitiate the requirement that the employee submit to the tests.

(c) If the results of the drug tests are confirmed pursuant to subsection (a), the employee shall be provided a copy of the tests results, including confirmatory tests. All test results, including screening and confirmatory tests, must be reviewed by a qualified individual meeting certification requirements of a recognized board of toxicology. All test results shall identify the specific drugs or metabolites tested and found, whether positive or negative. The commissioner shall require precautionary measures to ensure the confidentiality of all testing information and results and shall not release any testing information to anyone other than the tested employee without written permission of the tested employee. The commissioner shall ensure that the testing of controlled substances and controlled substance analogues shall not be used to test for any other medical or bodily condition. The commissioner shall provide the tested employee a reasonable opportunity to rebut or explain the test results.

(d) If confirmatory tests verify the use of a controlled substance or controlled substance analogue affecting the employee's job performance pursuant to subsections (a), (b) and (c), the commissioner shall be empowered to take appropriate disciplinary action based only upon the employee's job performance and pursuant to title 8, chapter 30. The commissioner shall provide employee counseling and rehabilitation with reasonable accommodation and support of the rehabilitation program. Following successful completion of a rehabilitation program and two (2) years of unimpaired job performance, any reference to testing or rehabilitation shall be expunged from any and all records. Reasonable efforts shall be made to safeguard the privacy of any employee required to enroll in a rehabilitation program.

(e) If the initial or confirmatory test results are negative, any information, including the results of the test, shall be expunged from all files and records after being made available to the tested employee.

(f) The commissioner is responsible for all costs associated with drug tests administered at the request of the department.

(g) Prior to implementation of any testing program, the department shall promulgate a specific, written policy pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, authorizing the tests, procedures, confidentiality and expunction provisions of this section. The policy shall include the requirement that the employee have an opportunity to have an independent analysis of the sample conducted by the laboratory of the employee's choice.

(h) If any employee refuses to submit to the test, the employee shall have the option of entering a rehabilitation program pursuant to subsection (d).

(i) The commissioner shall have the burden of proving that subsections (a)-(h) have been followed.

(j) If any provision of this section is rendered unconstitutional by the Constitution of the United States or the Constitution of Tennessee or invalid by the laws of the United States or the laws of the state of Tennessee, the unconstitutional or invalid provision of this section may be deleted by the courts if the deletion will not destroy the integrity, intent or function of this section.



§ 41-1-122 - Chemically dependent county inmates and prisoners -- Pilot project -- State funds.

(a) Acting in consultation with the commissioner of correction, the board of parole and the commissioner of mental health and substance abuse services, the county mayor of any county in this state is authorized to establish a pilot project to provide an intensive program of diagnosis, treatment and rehabilitation for chemically dependent county prisoners and state inmates housed within county correctional facilities. The pilot project shall also provide an intensive program of diagnosis, treatment and rehabilitation for chemically dependent county and state parolees residing within the county. Records shall be maintained to document and evaluate the effectiveness of the pilot project and, to the extent possible, shall include information regarding recidivism among project participants.

(b) Notwithstanding any provision of this section to the contrary and notwithstanding the fact that state inmates housed within county correctional facilities may participate in programs established pursuant to this section, no state funds shall be obligated or expended to implement this section.



§ 41-1-123 - Diversion centers for technical violators.

(a) The department of correction, in cooperation with the board of parole, is authorized to establish a diversion program at one (1) or more locations in the state. The program shall provide a structured environment for selected parole technical violators based upon a therapeutic community model. Participants in the program shall, at a minimum, be required to take part in counseling, educational and other programs as the department deems appropriate, to provide community service and to submit to drug and alcohol screening.

(b) Parole technical violators referred by the board of parole for participation in the diversion program shall not be placed in the program, unless and until the offender has been classified by the department as a suitable candidate for the program, in accordance with policies and guidelines developed jointly by the department and the board.

(c) At its discretion, the department is authorized to operate any program established under this section in conjunction with the special probation technical violator program established under the authority of title 40, chapter 20, part 3.

(d) As used in this section, "parole technical violator" means an offender who has violated the conditions of parole other than by the commission of a new felony offense.



§ 41-1-124 - Terms of release of out-of-state prisoner incarcerated in Tennessee.

(a) For the purposes of this section, unless the context otherwise requires, "out-of-state prisoner" means a person incarcerated in a correctional facility within this state on behalf of a state other than Tennessee or a governmental entity whose jurisdiction is outside of Tennessee. "Out-of-state prisoner" does not include a person incarcerated on behalf of an Indian tribe or on behalf of the United States.

(b) Notwithstanding any law to the contrary, the commissioner of correction shall not accept an out-of-state prisoner for incarceration within any prison or facility operated by the department unless the sending state contractually agrees to return, and to pay the full costs of returning, the prisoner to the sending state prior to the prisoner's release from incarceration, or arrangements for release in some place other than the sending state are made in accordance with the Interstate Corrections Compact, compiled in chapter 23, part 1 of this title.



§ 41-1-125 - Local pre-release programs.

(a) The commissioner is authorized to enter into agreements with local governmental entities for the transfer of appropriate department of correction inmates to confinement in a local facility to participate in local pre-release programs. Participation by any county in such a program is voluntary.

(b) No inmate shall be considered for transfer under an agreement authorized by this section unless expiration of the inmate's sentence is anticipated to occur within one (1) year after the transfer, or unless the inmate has been recommended for release on parole by the board of parole.

(c) No inmate shall be considered for transfer under an agreement authorized by this section unless the inmate is considered a non-violent offender.

(d) The transfer of a department of correction inmate to physical custody in a local facility under this section does not operate to reinvest the trial court with jurisdiction over the manner of the inmate's sentence service. An inmate transferred under this section will be removed from the program and returned to the physical custody of the department at the sole discretion of the department.






Part 2 - Women's Penitentiary

§ 41-1-201 - Female unit established.

The female unit of the state penitentiary shall be a separate institution apart from the administration of the main prison and shall remain a separate unit of the department of correction, but governed by the laws, not in conflict with this chapter, as were in force on July 1, 1965, governing the state penitentiary at Nashville, Brushy Mountain Penitentiary, Fort Pillow State Farm, and other penal institutions, reformatories, branches or facilities of the department.



§ 41-1-202 - Appointment and qualifications of warden.

(a) The warden of the female penitentiary of the state of Tennessee shall be subject to appointment or discharge by the commissioner of correction, upon approval of the governor.

(b) The warden:

(1) Shall, at the time of appointment, be not less than twenty-five (25) years of age;

(2) Shall be qualified to be proficient in the management of a state penal institution;

(3) Will hold a masters degree from a duly accredited approved university in business administration, education or penology and correction; or

(4) Have other qualifications that, in the opinion of the commissioner, would be equal to or greater than the qualifications listed in subdivisions (b)(1)-(3).



§ 41-1-203 - Authority and powers.

The warden of the female institution mentioned in § 41-1-201 shall be endowed with the same authority, powers and provisions of the law as are now enjoyed by the warden of the state penitentiary.






Part 3 - Emergency Powers Act [Repealed]



Part 4 - Legislative Guidelines for Correctional Policy

§ 41-1-401 - Legislative findings.

(a) In order to maintain continuity relative to present and future correctional policy in Tennessee and to provide a framework to guide present and future correction administrations when making policy decisions, the general assembly finds that a statutorily determined policy regarding certain important correctional issues is essential.

(b) The general assembly also encourages the department to initiate innovative programs, administrative policy and management techniques designed to operate the correctional system with maximum benefit at minimum cost and potential for violence as long as the policies and techniques are consistent with the framework of legislative intent established by this part.



§ 41-1-402 - Labor of inmates.

The intent of the general assembly regarding the labor of inmates within the correctional system is as follows:

(1) All inmates within the correctional system, except those designated by a judge, warden or medical personnel as being either too dangerous to society or physically unable, shall be required to perform some type of work. The general policy that all inmates be required to work should not be construed to apply to those inmates housed temporarily in classification centers;

(2) Where possible, the labor should be directed toward projects such as the manufacture or production of building materials, the production of items that are of practical use to state and local governments, the production of as much food and clothing for use by the correctional system as possible or the construction, renovation or repair of prison facilities to the extent that security and inmate skills permit;

(3) Inmates not engaged in work activities pursuant to subdivision (2) and who are determined to be acceptable security risks should be utilized to perform work that might not otherwise be performed for state and local governments or nonprofit or charitable organizations. The tasks would include land reclamation, repairing rural dams, maintaining drainage ditches, cleaning cemeteries, painting public buildings and schools or other such tasks. Unless a judge, warden or medical personnel has determined, either by reason of public safety or physical incapacity, that an inmate should not work, the commissioner has the discretion to determine which inmates are acceptable security risks to perform work projects outside of department of correction facilities or property;

(4) Other departments of state government, particularly transportation and environment and conservation, shall cooperate with the department of correction in the utilization of inmate labor for projects within the departments that are of value, but because of a lack of funds or personnel, might not otherwise be performed. The commissioner of correction, with the advice of the appropriate department commissioner, has the authority to restrict the use of inmate labor in certain areas and at such times as the commissioner determines to be necessary for the public safety or convenience; and

(5) In addition to the intent of the general assembly set out in this section regarding inmate labor at the various correctional institutions, educational opportunities, particularly those teaching the basic skills, should be available at all institutions except the classification centers.



§ 41-1-403 - Classification system.

A sound classification system is necessary for an efficient and manageable correctional system. Because of its importance, the general assembly declares the following policy:

(1) The classification system shall provide a meaningful case evaluation of each inmate prior to permanent placement and a continuing review and reclassification process throughout the inmate's period of incarceration;

(2) The commissioner of correction has the discretion to determine the institutional location of inmates within the various security classifications; and

(3) All information compiled by the department pertaining to an inmate shall be readily available to the entity having authority for the inmate's release.



§ 41-1-404 - Alternatives in sentencing.

The general assembly finds that the following policy statements regarding the criminal justice system are of importance to the state correction system:

(1) Trial judges are encouraged to use alternatives to incarceration as long as the alternatives include requirements of reparation or victim compensation; and

(2) Trial judges shall be provided a presentence report with sufficient information to make a proper evaluation and disposition of a defendant.



§ 41-1-405 - Impact on local correction systems.

The general assembly finds that a continuing evaluation of the impact of the state correction system upon local correction systems is essential to determine the method and amount of assistance, financial or otherwise, necessary to equitably compensate the local systems for their continuing role in the overall correction system of this state. The evaluation may be accomplished by a task force composed of all facets of the criminal justice system.



§ 41-1-406 - Early release procedure.

There shall be a statutory procedure whereby the governor, in conjunction with the parole board, has the discretion to effectuate the early release of inmates in order to bring the prison population within acceptable limits.



§ 41-1-407 - Training of correctional personnel.

All state correctional personnel shall receive appropriate and adequate training in the particular skills and requirements of the duties of their job.



§ 41-1-408 - Medical care.

The department of correction shall provide adequate medical care, including twenty-four-hour emergency care, at all prison facilities. The department may contract with the county health department or other appropriate entities to secure trained medical personnel.



§ 41-1-409 - Construction of prison facilities.

If the department is planning the construction of additional state prison facilities, whether using inmate labor or otherwise, the commissioner shall determine if the requirements of applicable building or fire codes would compel additional expenses but are not necessary for the health or safety of the inmate occupants of the facility. The commissioner shall present the determinations to the state building commission, which shall approve or disapprove them.



§ 41-1-410 - Coordinated management philosophy.

Individual programs aimed at managing inmate behavior should be coordinated as parts of an overall management philosophy. The intent of the general assembly is to provide an environment that would allow and encourage a predictable, safe and manageable corrections system. Consistent with that intent, the department of correction should use sentence credits, educational opportunities, training, jobs and pay for inmates as coordinated parts of a consistent management philosophy.



§ 41-1-411 - Adding local facilities to corrections system.

While adding local facilities may be beneficial for the total corrections system, careful consideration should be given both to the needs of the state and the needs of local governments. The state should commit to adding local facilities to meet state needs only when the facilities clearly appear to offer a more cost-effective alternative to adding state facilities over a reasonable period of time.



§ 41-1-412 - Development of offender reentry programs.

(a) The trial courts and the department of correction shall coordinate efforts to prepare offenders for reentry into society. To that end, it is the intent of the general assembly that validated risks/needs assessment instruments shall be used to develop offender reentry plans.

(b) In preparing presentence reports in accordance with § 40-35-207, the department of correction shall include information identifying the defendant's risks and needs as determined through the use of a validated assessment instrument, along with recommended treatment programs to address the risks and needs and enhance the defendant's opportunity for successful reentry into the community.

(c) The department of correction shall develop an individual treatment/supervision plan for each offender in its custody or under its supervision to enhance the offender's opportunity for successful reentry into the community. The plan shall be developed using a validated instrument to evaluate the individual risks and needs of the offender.



§ 41-1-413 - Intermediate administrative sanctions to manage and assist probationers -- Revocation of authority.

(a) When appropriate to better manage and assist probationers under their supervision, probation and parole officers employed by the department of correction shall have the authority to impose intermediate administrative sanctions, including, but not limited to, mandated participation in treatment programs designed to address an offender's risks and needs. The intermediate administrative sanctions shall be imposed in accordance with the treatment/supervision plan developed using a validated instrument to evaluate the individual risks and needs of the offender.

(b) Trial courts may revoke the authority granted to probation and parole officers in subsection (a), by entering an order to that effect, in all cases for all defendants, in certain specified cases or for particular defendants.






Part 5 - Reduction of Prison Overcrowding

§ 41-1-501 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Board" means the board of parole;

(2) "Commissioner" means the commissioner of correction;

(3) "Designated capacity" means the number of adult male and female inmates who may be confined in all state correctional facilities under humane and constitutional conditions, as determined by the commissioner;

(4) "In-house population" means the total number of adult male or female inmates physically present within all state correctional facilities on a given day;

(5) "Parole" means the release of an inmate to the community by the board of parole prior to the expiration of the inmate's term, subject to conditions imposed by the board and to its supervision, or where a court or other authority has issued a warrant against the prisoner and the board in its discretion has released the prisoner to answer the warrant of the court or authority;

(6) "Prisoner" means an inmate confined in a state correctional facility or a felony offender confined in a local jail or workhouse who is serving a sentence of one (1) or more years; and

(7) "Relevant designated capacity" means the capacity of the state correctional facilities housing all adult male or all adult female inmates, or both, under the conditions set forth in the definition of "designated capacity."

(b) For purposes of this part, and with reference to prisoners sentenced for offenses occurring prior to July 1, 1982, references to release eligibility dates are deemed references to a prisoner's earliest release date.



§ 41-1-502 - Report to general assembly on designated capacities and in-house populations -- Construction of part.

(a) On February 1 of each year, or on more frequent occasions during periods of construction or when there is a change in designated capacity, the commissioner shall inform the speakers of the senate and house of representatives, the chairs of the judiciary and state and local government committees of the senate and the criminal justice and state government committees of the house of representatives as to the relevant designated capacity and in-house population of all adult male and all adult female correctional facilities administered by the department and the reasons for any changes in the designated capacities.

(b) Nothing in this part shall be construed to affect the authority of the general assembly to appropriate funds for the construction, renovation or alteration of correctional facilities administered by the department.

(c) Nothing in this part shall be construed to affect the authority of the state building commission to review, approve and oversee projects relating to the construction, renovation or alteration of correctional facilities administered by the department.



§ 41-1-503 - Certification of excess population -- Declaration of prison overcrowding emergency.

(a) When the commissioner determines that the in-house population has for thirty (30) consecutive days exceeded ninety-five percent (95%) of the relevant designated capacity, or has reasonable grounds to believe that within thirty (30) days the in-house population will, for at least thirty (30) consecutive days, exceed ninety-five percent (95%) of the relevant designated capacity, the commissioner shall so certify to the governor.

(b) Upon receiving the certification from the commissioner, the governor may declare that a state of overcrowding emergency exists. If the governor so declares, the governor shall immediately notify the state and local government committee of the senate, the state government committee of the house of representatives, and the attorney general and reporter that a state of prison overcrowding exists and the approximate number of inmates in the system that is in excess of ninety percent (90%) of the relevant designated capacity.



§ 41-1-504 - Governor's powers to reduce overcrowding.

(a) Upon declaring that an overcrowding emergency exists, the governor shall invoke one (1) or both of the following powers to reduce overcrowding:

(1) Direct the board, in writing, to reduce the release eligibility dates of all male or female inmates, or both, excluding any inmate convicted by a court of escape, by a percentage sufficient to enable the board to consider immediately and to release on supervised parole enough inmates to reduce the in-house population of appropriate state correctional facilities to ninety percent (90%) of the relevant designated capacity. The department of correction shall be responsible for calculating the new release eligibility date of any felony offender sentenced to confinement for one (1) or more years in the department or a county jail or workhouse;

(2) Direct the commissioner, in writing, to notify all state judges and sheriffs that the commitment to the department of felons who have been on bail prior to their convictions shall be stayed or otherwise delayed until up to sixty (60) days after the in-house population of appropriate correctional facilities has been reduced to ninety percent (90%) of the relevant designated capacity either through normal release, contract sentencing, the power granted in subdivision (a)(1) or all of these methods.

(b) The directive of the governor invoking the power granted pursuant to subdivision (a)(1) shall include the approximate number of inmates who must be released to reach ninety percent (90%) of the relevant designated capacity as well as any restrictions the governor may wish to impose regarding which inmates or types of inmates are not eligible for release and may not be considered by the board. There shall be no limits on the number or types of restrictions the governor may impose on early release eligibility as long as a sufficient number of inmates are eligible for consideration to reduce the in-house population of appropriate state correctional facilities to ninety percent (90%) of the relevant designated capacity.

(c) Notwithstanding the provisions of this section to the contrary, the governor does not have the authority to make inmates who have been convicted of a second or subsequent violation of § 39-13-502 or § 39-13-503 eligible for release under this part, nor shall the board have the authority to consider these inmates.



§ 41-1-505 - Selection and release of inmates by board -- Powers of board.

(a) Upon receipt of the written directive transmitted by the governor pursuant to § 41-1-504(a)(1) and any restrictions that may be imposed by the governor, the board shall promptly select and release on supervised parole a sufficient number of inmates to comply with the directive of the governor. Upon the board's release of the inmates and the attainment of ninety percent (90%) of the relevant designated capacity, the release eligibility dates of the inmates remaining within the department of correction shall revert automatically to the dates in existence prior to their reductions pursuant to this subsection (a). It is the responsibility of the commissioner to announce the attainment of ninety percent (90%) of the relevant designated capacity to the board and the governor as soon as it occurs.

(b) When acting pursuant to §§ 41-1-503 -- 41-1-508, the board is empowered to:

(1) Establish criteria by which prisoners shall be considered and selected for release;

(2) Impose conditions or limitations upon the parole as it deems necessary; and

(3) Authorize individual board members or parole hearing officers to conduct hearings, take testimony and make written proposed findings of fact and recommendations regarding the granting or denial of parole. The recommendations shall be adopted, modified or rejected by the concurrence of three (3) board members.



§ 41-1-506 - Delayed commitment of felons to department of correction.

(a) The directive invoking the power granted pursuant to § 41-1-504(a)(2) shall include any conditions the governor may wish to impose as to which inmates or types of inmates will immediately be accepted by the department of correction or which inmates or types of inmates will be subject to the delayed intake directive, or both. The commissioner shall transmit any conditions imposed by the governor to the judges and sheriffs in the notification that intake to the department has been delayed.

(b) Notwithstanding the provisions of this part, the governor shall not have the authority to direct that the commitment of an inmate be delayed any longer than six (6) months from the date of sentencing or the date of the final judgment of the highest state appellate court to which an appeal is taken, whichever date is later.

(c) During times in which the power to delay the intake of inmates is invoked pursuant to this part, a judge may order the sheriff to take the inmate into local custody to await removal to the department in accordance with this part.

(d) Any delay in the commitment of an inmate to the department as authorized by this part shall not affect the finality of the trial court's sentencing order for appellate purposes. During the authorized delay, the trial court shall retain full authority to change the sentence imposed in any manner.

(e) Notwithstanding any other law to the contrary, during the time that the power of restricted intake has been invoked pursuant to § 41-1-504(a)(2), no sheriff may convey an inmate to the department unless authorized to do so by this section. No sheriff shall be deemed to have violated any duty of office by not conveying the inmate when notified to do so.



§ 41-1-507 - Governor's report to legislative committees and attorney general and reporter.

(a) Each month or part of a month that a state of prison overcrowding exists that results in the invocation of powers authorized by this part, the governor shall transmit to the state and local government committee of the senate, the state government committee of the house of representatives, and the attorney general and reporter the following information on any inmates who were granted early parole or whose commitment was delayed:

(1) The number of inmates in each category;

(2) The distribution of offenses for which inmates in each category were convicted;

(3) The length of sentences of inmates in each category;

(4) The amount of time served by inmates granted early parole;

(5) The amount of time inmates granted early parole were released prior to regular parole eligibility or release classification dates; and

(6) Any other information concerning early releases on parole or delayed commitments that may be requested by the state and local government committee of the senate and the state government committee of the house of representatives.

(b) Within thirty (30) days of the end of a state of prison overcrowding emergency, the governor shall also transmit a summary of the information listed in this section to the officials listed in this section. The summary shall be applicable to all inmates granted early parole or whose commitment was delayed during the most recent state of prison overcrowding emergency.

(c) The commissioner and the chair of the board of parole shall report monthly and publicly to the state and local government committee of the senate and the state government committee of the house of representatives the number of early releases by primary offense.



§ 41-1-508 - Release eligibility dates for felons in local institutions.

(a) The percentage reduction of release eligibility dates required under §§ 41-1-503 -- 41-1-507 shall likewise apply to all felony offenders serving sentences of one (1) or more years in local jails and workhouses.

(b) Offenders made eligible for parole consideration by subsection (a) may be considered and released on supervised parole by the board.

(c) Upon attainment of ninety percent (90%) of the relevant designated capacity of the state correctional facilities, the release eligibility dates of all such felony offenders remaining in local jails and workhouses shall automatically revert to the dates in existence prior to their reductions under this section.



§ 41-1-509 - Transfers of inmates.

During any period in which reductions of release eligibility dates are authorized by §§ 41-1-503 -- 41-1-507, the department of correction shall make every effort consistent with its classification policies to reduce overcrowding in particular institutions through transfers of inmates to other institutions.



§ 41-1-510 - Participation in time reduction programs.

Notwithstanding any other law to the contrary, all prisoners sentenced to the department of correction whose commitments are delayed pursuant to this part or pursuant to the order of a federal court, and who are being held by the county pending the commitment, may, at the discretion of the sheriff or superintendent, participate in appropriate academic, vocational and work-related programs that are available to persons sentenced to local jails or workhouses, and may be awarded time reduction credits as authorized by chapter 2 of this title for participation in the programs.






Part 6 - Development District Correction Act

§ 41-1-601 - Short title.

This part shall be known and may be cited as the "Development District Correction Act."



§ 41-1-602 - Establishment.

(a) The commissioner of correction is authorized to designate certain institutions as regional state workhouses that may be operated by the department of correction to house prisoners sentenced to confinement for six (6) years or less.

(b) Regional state workhouses may be established in one (1) or more development districts created pursuant to title 13, chapter 14.

(c) The institutions shall be sufficiently secure to prevent the unauthorized absence by prisoners in the institutions.

(d) Suitable living quarters shall be maintained and, where possible, the department should provide transportation to jobs and to vocational, educational or other programs in the community.



§ 41-1-603 - Designation of judicial districts -- Maximum number of inmates.

(a) The commissioner of correction may designate the judicial district or districts from which each regional workhouse may accept commitments.

(b) The commissioner may further determine the number of inmates each institution may adequately house and may prorate the number among those judicial districts served by the institution. This prorated number shall be the maximum number of inmates committed from a given judicial district who may, without the commissioner's express approval, be housed in the institution at any one (1) time.



§ 41-1-604 - Advisory board.

The sheriff or sheriffs and district attorney general or district attorneys general or their designees of judicial districts designated in § 41-1-603 shall form an advisory board to periodically review the management and operation of the regional workhouses and to make recommendations to the commissioner relative to the management and operation of the facilities.



§ 41-1-605 - Manner of service of sentence -- Application to alter.

(a) Confinement in a regional workhouse shall be considered a sentence to the department; provided, that the court shall retain full jurisdiction over the defendant during the term of the sentence and may modify or reduce the sentence or may place the defendant on probation supervision where otherwise eligible.

(b) Following the first application, applications to alter the manner of the service of the sentence may be made at no less than three (3) month intervals.









Chapter 2 - County Workhouses

§ 41-2-101 - Workhouses authorized.

(a) The counties, through their county legislative bodies, are authorized and empowered to establish, construct and maintain portable, movable or stationary workhouses, as the legislative bodies may, in their discretion and wisdom, deem advisable for the best interest of the county. Prisoners receiving workhouse sentences by the circuit or criminal court of the county shall be sentenced to the workhouse as may be provided by the county legislative body.

(b) The county legislative body may provide the lands, buildings and articles of any kind as may be necessary for a workhouse for the county.

(c) The counties shall have the authority under subsection (a), this subsection (c) and § 41-2-103 to establish, construct and maintain portable or moving workhouses for the convenience of working prisoners upon the public highways and in working out their sentences in any labor assigned them.



§ 41-2-102 - Jail as workhouse.

Any county not having provided a separate workhouse may, through its county legislative body, declare its jail to be a workhouse, if the jail is, in the opinion of the members of the county legislative body, of sufficient capacity and suitable for the purpose. From and after the declaration the jail shall be known as, and shall be, the county workhouse, and the county shall have thereafter the benefit of all laws in the state applying to workhouses.



§ 41-2-103 - Sentence to county workhouse.

It is the duty of the judges of the circuit or criminal courts, whenever prisoners are convicted of any offense for which they are confined in the workhouse, to sentence the prisoners to the workhouse of the county, portable, movable or stationary, as may be provided and established in the county.



§ 41-2-104 - Board of workhouse commissioners -- Alternative administration.

(a) When any county has established a separate workhouse, or the jail in any county has been declared a workhouse, the county legislative body of the county shall elect four (4) competent persons, who, in conjunction with the county mayor, shall be known as the board of workhouse commissioners, of which the county mayor shall be, ex officio, chair of the board.

(b) Two (2) of the commissioners shall serve for the term of one (1) year and two (2) for the term of two (2) years; and annually thereafter, on the first Monday in January, the county legislative body shall elect two (2) commissioners for the term of two (2) years, and all vacancies shall be filled by like election for the unexpired term of the commissioner whose place is to be supplied.

(c) The workhouse commissioners shall take an oath faithfully to discharge and perform the duties of their office, which oath shall be filed with the county clerk, and a record of the oath made on the minutes of the county legislative body. They shall appoint one (1) of their number secretary.

(d) Where a separate workhouse has been established, the commissioners shall have charge, supervision and control of the workhouse in all of its departments, the inmates, the appointment or selection of a superintendent of the workhouse, all necessary guards and other employees, the discharging thereof at any time, in the discretion of the commissioners, and generally to regulate and control that department of the county's business.

(e) The board of commissioners shall:

(1) Meet once each month, and more often if necessary, for the transaction of business, at the office of the county mayor;

(2) Keep, in a well-bound book to be furnished by the county, full and complete minutes of their proceedings;

(3) Examine all accounts submitted to them by the superintendent, approve the accounts if found correct, and enter them on their minutes, showing from whom supplies were furnished, and for what purpose, and the amount. The chair and secretary shall sign the accounts, and deliver them to the county mayor, who shall issue a warrant for their payment, and keep a record of the accounts, designating to whom issued, and for what purpose, and shall preserve the vouchers; and

(4) Visit and inspect the workhouse prisoners, where at work, as often as necessary.

(f) Three (3) members of the board shall constitute a quorum for the transaction of business.

(g) The board of commissioners shall each receive such compensation as may be fixed by the county legislative body, to be paid quarterly upon warrant of the executive.

(h) (1) (A) As an alternative to a board of workhouse commissioners, any county may, upon the recommendation of the county mayor and a resolution passed by a two-thirds (2/3) vote of the county legislative body, place the operation, supervision and control of the county workhouse under the administrative control of the county mayor. If a county chooses the alternative provided by this subdivision (h)(1)(A), the county mayor shall possess the same powers, duties and responsibilities as are provided by this section for the board of workhouse commissioners.

(B) As a further alternative to a board of workhouse commissioners, any county may, upon recommendation by the county mayor, and by resolution of the county legislative body, place the operation, supervision and control of the county workhouse under the administrative control of the county sheriff. Administrative control of the workhouse shall be subject to such terms and conditions as the county legislative body and the sheriff may agree. Notwithstanding any law to the contrary, the agreement between the county legislative body and the sheriff may provide for the payment of additional compensation to the sheriff for the services. If a county chooses this further alternative as provided in this subdivision (h)(1)(B), the sheriff shall possess the same powers, duties and responsibilities as are provided by this section for the board of workhouse commissioners, unless otherwise provided by the agreement between the county legislative body and the sheriff.

(2) Subdivision (h)(1) shall not apply in any county having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census.



§ 41-2-105 - Labor prescribed for prisoners.

The board of workhouse commissioners shall prescribe the kind of labor at which the prisoners shall be put; provided, that when practicable, they shall be worked on the county roads in preference to all other kinds of labor.



§ 41-2-106 - Quarterly audit.

The board of workhouse commissioners shall, at the close of each quarter, at least two (2) days before the meeting of the county legislative body, submit the book kept by the superintendent and the minute book of the board to the county mayor, for settlement and comparison with the audited account kept in the county mayor's office; and, if found correct, the county mayor shall endorse on the books "examined and approved" and sign the books officially.



§ 41-2-107 - Workhouse superintendents.

(a) (1) The board of commissioners shall appoint a superintendent of the workhouse.

(2) The superintendent shall be appointed on the first Monday in January of every even-numbered year, and hold office for two (2) years, unless sooner suspended or removed, as provided in § 41-2-104(d).

(b) The superintendent shall take an oath, and give bond for the faithful discharge of the superintendent's duty, with two (2) or more approved sureties, or an approved surety company, in the sum of one thousand dollars ($1,000), payable to the state for the use of the county, before the county mayor, which oath and bond shall be filed with the county clerk, and record of the oath and bond made on the minutes of the county legislative body.

(c) The salary of the superintendent shall be fixed by the commissioners and shall be paid quarterly on the warrant of the county mayor.



§ 41-2-108 - Sheriff as superintendent.

Whenever the jail in any county has been declared a workhouse, as provided in § 41-2-102, the sheriff shall be ex officio the superintendent of the workhouse. All persons liable to imprisonment for safekeeping, whether charged with felonies or misdemeanors, shall be confined in the workhouse, securely kept and properly cared for.



§ 41-2-109 - Care of prisoners.

It is the duty of the superintendent to:

(1) Discharge each prisoner as soon as the prisoner's time is out, or upon order of the board of commissioners;

(2) See that the prisoners are properly guarded to prevent escape;

(3) See that they are kindly and humanely treated, and properly provided with clothing, wholesome food properly cooked and prepared for eating three (3) times a day when at work;

(4) See that they are warmly and comfortably housed at night and in bad weather;

(5) See that when sick they have proper medicine and medical treatment, and, in case of death, are decently buried; and

(6) Keep the males separate from the females.



§ 41-2-110 - Accounts and reports.

(a) (1) The superintendent shall keep or cause to be kept, in a well-bound book to be furnished by the county, an account of all supplies, implements and tools purchased for the workhouse, keeping the account for supplies separate from implements and tools.

(2) The superintendent shall, when a purchase is made, obtain an itemized bill specifying from whom purchased, the kind and amount of the articles purchased and the date.

(3) The superintendent shall approve the bill, enter it on the books and present it to the commissioners for their approval.

(b) The superintendent shall make to the commissioners quarterly reports of the whole working system, the amount of the work done and its estimated value, the amount of current expenses for supplies and for tools and implements and any other matter deemed necessary by the superintendent or ordered by the commissioners or the county legislative body.



§ 41-2-111 - Sentence to hard labor -- Good time credit -- Disciplinary review board.

(a) In all cases where a person is by law liable to be imprisoned in the county jail for punishment or for failure to pay a fine, that person shall be sentenced to be confined, and shall be confined, at hard labor in the county workhouse until the expiration of the sentence of imprisonment or, subject to the limitations imposed by § 40-24-104, until the fine has been worked out, paid or secured to be paid.

(b) Each such prisoner who has been sentenced to the county jail or workhouse for any period of time less than one (1) year on either a misdemeanor or a felony, and who behaves uprightly, shall have deducted from the sentence imposed by the court time equal to one quarter (1/4) of the sentence. In calculating the amount of good time credit earned, the one-quarter reduction shall apply to the entire sentence, including pre-trial and post-trial confinement. Fractions of a day's credit for good time of one half (1/2) or more shall be considered a full day's credit. If any prisoner violates the rules and regulations of the jail or workhouse, or otherwise behaves improperly, the sheriff or superintendent of the institution may revoke all or any portion of the prisoner's good time credit; provided, that the prisoner is given a hearing in accordance with due process before a disciplinary review board and is found to have violated the rules and regulations of the institution.

(c) (1) The disciplinary review board for each institution shall be composed of six (6) impartial members, one (1) or more of whom may be members of the jail or workhouse staff.

(2) The members of the disciplinary review board, which is created by this section, shall be appointed by the sheriff or superintendent of the jail or workhouse where the institution is located, subject to approval by the county legislative body.

(3) Members shall serve for a period of two (2) years, except that appointments made to fill unexpired terms shall be for the period of the unexpired terms.

(4) No less than one (1) and no more than three (3) of the members of the disciplinary review board are required to transact the business authorized by this section.

(5) The county legislative body is authorized to establish the rate of compensation for such board members. In any county having a population of more than seven hundred thousand (700,000) according to the 1980 federal census or any subsequent federal census, this subsection (c) shall not apply.

(6) Members of the board, while acting in good faith, shall not be subject to civil liability relative to the performance of duties delegated to the board by this section.

(d) The prisoner shall be given notice of the disciplinary hearing and shall have the right to call witnesses in the prisoner's behalf. The decisions of the disciplinary review board for workhouse inmates may be appealed to the sheriff or workhouse superintendent.



§ 41-2-112 - Fine accompanying sentence to workhouse.

When any person is sentenced to the workhouse, the judge of the court trying the case shall fix the fine in each case against the prisoner at a sum equal to the state and county tax provided by law; provided, that a greater fine may be entered, in the discretion of the court.



§ 41-2-113 - Sentence to workhouse in lieu of jail.

In all cases where a person is by law liable to be imprisoned in the county jail for safekeeping or punishment, confinement in the workhouse, if one is provided, may, in the discretion of the court, be substituted.



§ 41-2-116 - Statement of sentence.

(a) A certified statement of the sentence of each prisoner shall be made out on printed blanks provided for the purpose and delivered to the superintendent of the workhouse and to the county mayor by the clerk of the court trying the case and shall specify:

(1) The name of the inmate;

(2) Date of sentence;

(3) Crime for which committed;

(4) The term of imprisonment; and

(5) Amount of fine and costs; and the superintendent and the county mayor shall enter the amount in a book provided by the county for that purpose.

(b) The superintendent shall also keep a record of the age, sex, complexion, color of the hair and eyes and nationality of each inmate.



§ 41-2-117 - Workhouse sentence beginning after term in penitentiary.

When any inmate is sentenced by the courts to the workhouse, the inmate's time of sentence to begin after a term of imprisonment in the penitentiary has expired, the judge of the court shall, in the commitment to the penitentiary, cause this fact to appear and shall direct the warden of the penitentiary to notify the superintendent of the workhouse of the time when the inmate will be discharged. It is the warden's duty to deliver the inmate upon the order of the superintendent.



§ 41-2-118 - Medical care of prisoners.

(a) Where any county has a health officer and jail physician, the person shall attend on all workhouse prisoners while they remain in the jail building after sentence to the workhouse and give them medicine and medical treatment as may be necessary. The health officer and physician shall receive no additional compensation for the services other than the person's regular salary.

(b) Where there is no health officer and jail physician, the county may contract for services with a private physician.



§ 41-2-119 - Board for state prisoners.

(a) The state shall pay for the board of state prisoners in accordance with chapter 8 of this title.

(b) Within the time requirements of § 41-8-106, the number of prisoners held and bills for the same shall be made out and sworn to by the sheriff or superintendent and certified by the clerk.



§ 41-2-120 - Refusal to work or disorderly conduct.

(a) Any prisoner refusing to work or becoming disorderly may be confined in solitary confinement, or subjected to such other punishment, not inconsistent with humanity, as may be deemed necessary by the sheriff or superintendent for the control of the prisoners, including reducing sentence credits pursuant to the procedure established in § 41-2-111.

(b) Prisoners refusing to work, or while in solitary confinement, shall receive no credit for the time so spent.



§ 41-2-121 - Transfer to department of correction.

(a) Whenever the sheriff or superintendent in charge of the county workhouse or penal farm determines that a prisoner who is convicted and sentenced to the workhouse or penal farm under § 40-23-104, § 40-35-314 or former § 40-35-311 proves to be a troublemaker or does not adjust to the proper type of operation of the workhouse or penal farm and creates a problem, the sheriff or superintendent may then present to the court that ordered the prisoner confined in the county workhouse or penal farm for the term of such sentence a petition setting forth the reasons why, in the officer's opinion, an order should be entered transferring the prisoner from the county workhouse or penal farm to the department of correction.

(b) A copy of the petition shall be served upon the prisoner by the sheriff and the prisoner then brought before the court to show cause why the prisoner should not be transferred from the county workhouse or penal farm to the department to serve out the term in the department in conformity with the allegations and prayer of the petition before the court. If the judge of the court that ordered the prisoner confined in the county workhouse or penal farm for the term of such sentence is not immediately available due to death, illness, recess or any other reason, the petition may be presented to and acted upon by any other judge of a court of equal or concurrent jurisdiction.



§ 41-2-122 - Transfer to state psychiatric hospital.

(a) Whenever the sheriff or superintendent or other official in charge of the county workhouse or penal farm determines that a prisoner convicted and sentenced to the workhouse or penal farm requires hospitalization for treatment of a mental illness, that official may seek the admission of the prisoner to a state psychiatric hospital under § 33-6-201, title 33, chapter 6, part 4 or title 33, chapter 6, part 5.

(b) A prisoner from a workhouse or penal farm who is admitted to a state psychiatric hospital under § 33-6-201, title 33, chapter 6, part 4 or title 33, chapter 6, part 5 shall be returned to the workhouse or penal farm whenever the superintendent of the hospital determines that the prisoner no longer meets the standards under which the prisoner was admitted or when continued hospitalization is no longer advisable or beneficial.



§ 41-2-123 - Road work by prisoners -- Credit for time worked -- Grants for litter abatement -- Governmental immunity.

(a) All prisoners sentenced to the county workhouse under § 40-23-104 or former § 40-35-311 shall be worked on the county roads under the supervision of the chief administrative officer of the county highway department, when, in the opinion of the chief administrative officer, a sufficient number are available to pay the county for the necessary expense incurred for keeping and caring for them. The prisoners may be utilized by municipalities within the county by mutual agreement between the county sheriff or superintendent of the county workhouse and the chief executive officer of the municipality.

(b) (1) When any prisoner has been sentenced to imprisonment in a county workhouse or county jail for a period not to exceed eleven (11) months and twenty-nine (29) days, the sheriff of the county or the superintendent of the county workhouse, or both, are authorized to permit the prisoner to work on the county roads or within municipalities within the county on roads, parks, public property, public easements or alongside public waterways up to a maximum of fifty feet (50') from the shoreline.

(2) It is the duty of the prisoners to pick up and collect litter, trash and other miscellaneous items unsightly to the public that have accumulated on the county roads. All prisoners participating in this work program shall be under the supervision of the county sheriff or the sheriff's representative or the superintendent of the county workhouse or the superintendent's representative. Prisoners utilized by a municipality shall be supervised by representatives of the municipality. The prisoners may be utilized by the municipalities for such duties or manual labor as the municipality deems appropriate.

(3) Work performed by the prisoner under this subsection (b) shall be credited toward reduction of the prisoner's sentence in the following manner: for each one (1) day worked on the road by the prisoner, the prisoner's sentence shall be reduced by two (2) days.

(c) The commissioner of transportation is authorized to make grants to the several counties of the state, either through the office of sheriff or that of county mayor, or other appropriate official, for the purpose of funding programs for the collection of litter and trash along county, state and interstate roads and highways within the respective counties. The grants may provide for the use of labor of prisoners sentenced to the county workhouse and may fund expenses, including, but not limited to, salaries, administration and the purchase, maintenance and operation of equipment. Not more than ten percent (10%) of the funds awarded by a grant under this subsection (c) shall be expended for the purpose of advertising or promoting a litter and trash collection program, and no part of such funds shall be used to purchase supplies, materials or equipment displaying the name or likeness of the administrator of such program or of any other individual. Local county officials and other recipients may submit applications outlining a plan for litter abatement, which may include recycling programs, to the department of transportation. All applications shall be subject to prior review and approval by the governor or designated agent.

(d) (1) Neither the state nor any municipality, county or political subdivision of the state, nor any employee or officer thereof, shall be liable to any person for the acts of any prisoner while on a work detail, while being transported to or from a work detail, while attempting an escape from a work detail or after escape from a work detail.

(2) Except as provided in § 9-8-307, neither the state nor any municipality, county or political subdivision of the state, nor any employee or officer thereof, shall be liable to any prisoner or prisoner's family for death or injuries received while on a work detail, other than for medical treatment for the injury during the period of the prisoner's confinement.



§ 41-2-124 - Work contracts with other counties.

Any county not desiring to work its workhouse prisoners may, through its county mayor, by direction of the county legislative body, contract with any other county for the custody and employment of such prisoners. The prisoners shall then be worked and guarded by the county contracting to take them and shall be subject to any rules that may be established by the workhouse commissioners of that county.



§ 41-2-125 - Contracts with department of transportation.

The department of transportation is authorized to enter into and make such contracts as may be deemed advisable by the department, with county officials charged by law to work workhouse prisoners in the construction or reconstruction of roads and to compensate such counties by allowing credit to the county in cooperating in the construction or reconstruction of roads with the department, for the state or federal government, upon such terms as may be approved by the appropriate department of the government of the United States and the Tennessee department of transportation.



§ 41-2-126 - Contract to bail out prisoner -- Surrender of prisoner by bailee -- Action against delinquent bailee.

(a) Any person, after sentence of punishment by imprisonment of any prisoner has expired, may, by contract with the workhouse commissioners and with the consent of the prisoner, bail out any prisoner, under the following form and conditions:

Click here to view form

(b) (1) The prisoner, while so bailed, shall be in the hands of the bailee, who may, at any time, surrender and turn over the prisoner to the superintendent of the workhouse and shall be discharged from further liability on the contract; provided, that the bailee shall pay into the county treasury, on receivable warrant of the county mayor, the amount falling due by the terms of the contract prior to the surrender of the prisoner.

(2) The bailee shall have the power to arrest the prisoner in person or through any sheriff or constable anywhere in the state; and the prisoner, when arrested, shall be delivered to the superintendent of the workhouse and shall be compelled to work out such part of the original fine and costs as have not been worked out or paid by the prisoner under the agreement and the costs of the arrest in addition.

(c) If the bailee fails to pay the fine and costs, or costs only, according to the agreement, then the county mayor shall, in the name of the state, for the use of the county, proceed against the bailee and the sureties before any general sessions or circuit court.



§ 41-2-127 - Release of prisoners for occupational, scholastic or medical purposes.

(a) Counties having a population of six hundred thousand (600,000) or more, according to the 1960 federal census or any subsequent federal census, shall permit certain prisoners to leave the workhouse or jail during reasonable and necessary hours for occupational, scholastic or medical purposes as provided in §§ 41-2-127 -- 41-2-132.

(b) All other counties of this state are authorized to permit certain prisoners to leave the workhouse or jail during reasonable and necessary hours for occupational, scholastic or medical purposes as provided in §§ 41-2-127 -- 41-2-132.



§ 41-2-128 - Prisoners who may apply for release -- Procedure.

(a) Whenever any person has been sentenced to undergo imprisonment in a county workhouse, referred to as the "workhouse" in this chapter, for the commission of a crime defined as a misdemeanor by the laws of the state of Tennessee, the county board of commissioners, if there is one, or, otherwise, the judge of the circuit court, criminal court or general sessions court having jurisdiction in the county where the person is imprisoned, upon application made therefore by the warden, superintendent, prison keeper or other administrative head of a workhouse, may, by order, direct the warden, superintendent, prison keeper or other administrative head of a workhouse to permit the prisoner to leave the workhouse during necessary and reasonable hours for the purpose of working at the prisoner's employment, conducting the prisoner's own business or other self-employed occupation, including, in the case of a woman, housekeeping and attending to the needs of the woman's family, seeking employment, attendance at an educational institution or securing medical treatment. Similarly, the judge of the circuit court, criminal court or general sessions court having jurisdiction in the county where the person is imprisoned may, upon application of the sheriff, enter a like order for the same purpose for jail prisoners. The order may be rescinded or modified at any time with or without notice to the prisoner.

(b) Whenever any person has been sentenced to undergo imprisonment in a county workhouse due to the violation of a criminal statute that is a felony under the laws of the state of Tennessee, then the individual may be allowed to leave the county workhouse during necessary and reasonable hours for occupational, scholastic or medical purposes. Any individual serving a felony sentence based on a crime against person or property who has a previous sentence defined as a felony against person or property, as defined by the laws of the state of Tennessee or any other state of the United States or by the criminal statutes of the government of the United States, shall not be eligible to apply for release from the county workhouse during reasonable and necessary hours for occupational, scholastic or medical purposes as provided in §§ 41-2-127 -- 41-2-132.

(c) (1) Notwithstanding the provisions of this section, § 55-10-402 or § 55-50-504(a)(2) to the contrary, the judge may sentence persons convicted of a second violation of § 55-10-401 or § 55-50-504(a)(2), to the work release program established pursuant to this section if, prior to doing so, the following conditions have been met:

(A) An investigative report is completed and considered by the judge, with the report confirming the defendant's employment and the employer's willingness to participate in the work release program, including, but not limited to, reports to monitor the defendant's attendance, performance and response to treatment;

(B) A plan acceptable to the judge is established to provide for the monitoring of the defendant's whereabouts while at or on the defendant's job; and

(C) The defendant agrees to defray, to the best of the defendant's ability, the cost of incarceration and treatment.

(2) No person convicted of a second violation of § 55-10-401 that results in personal injury to, or the death of, another shall be sentenced to the work release program.

(3) As a condition to participation in the work release program, the defendant must agree to be screened, at least daily, for the purpose of determining whether the defendant has consumed alcohol or illegal drugs.

(4) A defendant permitted to participate in a work release program pursuant to this section shall not be permitted to operate a motor vehicle while participating in the program and shall at all times, when not actually at the place of employment or while being transported to or from the place of employment, remain in actual incarceration as provided by law.

(5) (A) The judge shall, at the time of sentencing, cause the sentencing order to reflect the defendant's cost of incarceration and treatment and shall affix to the order, taking into consideration the defendant's ability to pay, the time and manner in which the costs are to be paid. The court shall enter the necessary orders requiring that the costs of incarceration and treatment be paid or secured, including, but not limited to, orders of probation that include, as a condition thereof, the payment of costs covered by this subdivision (c)(5).

(B) When a defendant alleges inability to pay pursuant to the terms set out by the order, the defendant may petition the court for modification as to the terms of payment. When it is determined that the defendant is unable to pay the entirety of the costs covered by this subdivision (c)(5) in the time and manner imposed by the court, any costs imposed against the defendant shall be pursuant to a schedule promulgated by the chief administrative officer of the county, or the officer's designee, with the schedule to be based upon the defendant's ability to pay the same.

(C) In promulgating the schedule governing costs and the amount thereof to be paid by the defendant, the chief administrative officer of the county, or the officer's designee, shall consider the defendant's ability to pay and the disbursement schedule set forth in § 41-2-129 and shall incorporate payments ordered in this subsection (c) into the schedule.

(D) In no event shall a person be denied access to this program or be denied discharge from incarceration as a result of that person's inability to pay.

(6) A county that permits a person convicted of a second offense violation of § 55-10-401 to be sentenced to a work release program shall maintain records sufficient to allow an annual determination of whether participation in any way diminishes the effectiveness of § 55-10-402.

(7) (A) On an annual basis, the county legislative body shall conduct a public hearing to examine, monitor and evaluate the work release program operating under the authority of this subsection (c) to ensure that all requirements of this subsection (c) are being complied with and that the program is being operated in accordance with this subsection (c). As part of the public hearing, the county legislative body shall discuss the program's effectiveness and compliance and hear the opinions of the public concerning the program. The county legislative body shall give notice of the public hearing at least thirty (30) days prior to the meeting.

(B) If the county legislative body finds through its public hearing or any other information the body may obtain that the work release program is being operated in compliance with this subsection (c), it shall so certify the program. The certification shall be transmitted to all judges having jurisdiction over the offense of driving under the influence of an intoxicant in the county.

(C) If the board finds that a work release program is not being operated in compliance with this subsection (c), it shall not certify the program. The failure of certification shall be transmitted to all judges having jurisdiction over the offense of driving under the influence of an intoxicant in the county.



§ 41-2-129 - Wages or salary of employed prisoners -- Liability of prisoner for prisoner's board in the workhouse -- Work release.

(a) When a prisoner is employed for wages or salary, the warden, superintendent or other person in charge of the workhouse shall collect the wages or salary or require the prisoner to turn over the prisoner's wages or salary when received; and the warden, superintendent or other person in charge of the workhouse shall deposit the wages or salary in a trust checking account and shall keep a ledger showing the status of the account of each prisoner. In the case of a jail prisoner, the sheriff shall collect the wages or salary of the prisoner or require the prisoner to turn over the wages or salary when received and shall perform the duties prescribed in this subsection (a) for the warden, superintendent or other person in the case of workhouse prisoners.

(b) (1) Every prisoner gainfully employed shall be liable for the cost of that prisoner's board in the workhouse, as fixed by the county commissioners.

(2) If necessarily absent from the workhouse at a meal time, a prisoner shall, at the prisoner's request, be furnished with an adequate nourishing lunch to carry to work.

(3) The warden, superintendent or other person in charge of the workhouse shall charge the prisoner's account if the prisoner has one for such board.

(4) If the prisoner is gainfully self-employed, the prisoner shall pay for such board, in default of which the prisoner's privilege under §§ 41-2-127 -- 41-2-132 shall be automatically forfeited.

(5) If the workhouse food is furnished directly by the county, the warden, superintendent or other person in charge of the workhouse shall account for and pay over such board payments to the county.

(6) The same provisions shall apply in the case of jail prisoners, except that the county legislative body shall have and exercise the duties and authority prescribed for the county board of commissioners in the case of workhouse prisoners and the sheriff shall have and exercise the duties and authority prescribed for the warden, superintendent or other person in the case of workhouse prisoners.

(c) By order of the county board of commissioners, or county legislative body if there is no county board of commissioners, or in the case of jail prisoners, the wages or salaries of employed prisoners shall be disbursed for the following purposes in the order stated:

(1) The board of the prisoner;

(2) Necessary travel expenses to and from work and other incidental expenses of the prisoner;

(3) Support of the prisoner's dependents, if any, the amount to be determined by the local governing body of the county workhouse or by the county legislative body in the case of jail prisoners;

(4) Payment of docket costs connected with the commitment of the person;

(5) Payment, either in full or ratably, of the prisoner's obligations acknowledged by the prisoner in writing or that have been reduced to judgment;

(6) After deductions are made in accordance with subdivisions (c)(1)-(5), two dollars ($2.00), if there is at least a balance of two dollars ($2.00) in the account, shall be deducted each month from a prisoner's trust account for any month the prisoner is gainfully employed, to be applied to the county-operated victim's assistance program, if such a program exists in the county; and

(7) After deductions are made in accordance with subdivisions (c)(1)-(6), four dollars ($4.00), if there is at least a balance of four dollars ($4.00) in the account, shall be deducted each month from a prisoner's trust account for any month the prisoner is gainfully employed, to be directly applied to satisfy any judgments, against the prisoner, for restitution in favor of the victim.

(d) As an alternative to the procedures described in subsections (a), (b) and (c), the sentencing court may place a prisoner on work release subject to the terms and conditions that the sheriff and the sentencing court may agree upon.



§ 41-2-130 - Employment of prisoners in another county.

(a) The county board of commissioners, or county legislative body if there is no county board of commissioners, may, by order, authorize the warden, superintendent or other person in charge of the workhouse to whom the prisoner is committed to arrange with another warden, superintendent or other person in charge of a workhouse for the employment of the prisoner in the other's county and, while so employed, to be in the other's custody but in other respects to be and continue subject to the commitment.

(b) In like manner, the county legislative body may authorize the sheriff to so arrange with the sheriff of another county, in the case of jail prisoners, for employment of any such prisoner in the other's county, to be in that sheriff's custody while so employed but in all other respects to be and continue subject to the commitment.



§ 41-2-131 - Grounds for refusal to release prisoner.

The warden, superintendent or other person in charge of a workhouse may refuse to permit the prisoner to exercise the privilege to leave the workhouse for any breach of discipline or other violation of workhouse regulations. Similarly, the sheriff may refuse to permit the prisoner to exercise the privilege to leave the jail for any breach of discipline or other violation of jail regulations.



§ 41-2-132 - Contracts with other governmental agencies for accepting work release prisoners.

The warden, superintendent, prison keeper or other administrative head of a workhouse shall be authorized, with the approval of the local governing body of the county workhouse, to jointly contract with any other governmental agency, whether federal, state, county or municipal, with regard to accepting prisoners in custody of such other governmental agency or agencies for purposes of participation in the work release program under the provisions of §§ 41-2-127 -- 41-2-132. Also, the sheriff may, with the approval of the county legislative body, contract with another unit of government with regard to accepting prisoners in the custody of that government for the purpose of participating in the work release program.



§ 41-2-133 - Institution of work release programs by counties -- Costs.

(a) All counties in the state, except as provided in subsection (b), may institute a work release program in accordance with the provisions of this chapter.

(b) The provisions of this section shall not apply to any county having a population, according to the 1970 federal census or any subsequent federal census, of: Click here to view image.

(c) The state's share of the cost imposed on local governments by the work release program as instituted by this section shall be funded by the increase in state taxes apportioned by law to cities and counties that are not specifically earmarked for a particular purpose.



§ 41-2-134 - Commission created to authorize work release.

(a) There is created a commission to authorize prisoners to come under a work release program whenever any person has been committed to the workhouse or similar place of confinement and to approve educational programs established pursuant to § 41-2-145.

(b) The commission, as authorized in this section, is authorized and empowered to permit the defendant to leave the workhouse during approved working hours to work at a place of employment and to earn a living to meet, in whole or in part, the cost of the prisoner's current financial obligations; provided, that the prisoner returns to the workhouse each day after work and that the prisoner is released only for related rehabilitative purposes as recommended by the correctional/rehabilitation work release coordinator.

(c) (1) In any county having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000), according to the 1990 federal census or any subsequent federal census, and in any county having a metropolitan form of government and a population of not less than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, the commission shall be composed of not more than twelve (12) members nor less than three (3) members, who shall meet as three-member panels for the purpose of reviewing and approving applications for work release.

(2) In other counties, the commission shall be composed of three (3) members.

(3) In all counties:

(A) The sheriff or workhouse superintendent shall appoint the members of the commission, subject to the approval of the county legislative body;

(B) Each member shall serve a four-year term; and

(C) A person appointed to fill a vacancy shall serve for the remainder of the unexpired term.

(d) The commission shall meet weekly or at the call of the sheriff at the sheriff's office.



§ 41-2-135 - Petition to come under the work release program.

A prisoner desiring to come under the work release program shall file a petition with the work release coordinator of the correctional/rehabilitation division. The petition must be joined in by the sheriff and concurred in by the warden of the workhouse and approved by the commission.



§ 41-2-136 - Grounds for removal from program.

Any prisoner placed under the work release program may be taken out of the program for just cause by the commission. In the event a prisoner is taken out of the work release program, the prisoner shall remain in the workhouse and complete the sentence.



§ 41-2-137 - Failure to return from work on time as evidence of intent to escape -- Penalty.

In the event a prisoner placed under the work release program does not return to the workhouse at the time specified by the warden or the work release coordinator as a condition of being placed under the work release program, the failure to return shall constitute prima facie evidence of intent to escape and the prisoner shall thereby be subject to those penalties as are imposed or shall hereafter be imposed under the general law of the state of Tennessee for persons charged with the crime of escape.



§ 41-2-138 - Monthly report to sentencing judge.

The warden of the workhouse shall file a monthly report with respect to each prisoner placed under the work release program with the judge by whom the prisoner was sentenced advising the judge as to the conduct and financial achievement of the prisoner.



§ 41-2-139 - Liability of participating prisoners for program costs.

Any prisoner placed under the work release program who has been convicted of a misdemeanor shall pay to the workhouse, for housing, board and administration of the program, the sum of not less than six dollars ($6.00) nor more than twenty-eight dollars ($28.00) for each day the prisoner works at employment away from the workhouse, in addition to any fine imposed by the court. The amount to be paid shall be determined by the board of commissioners established by § 41-2-134 and in accordance with § 41-2-129(b)(1).



§ 41-2-140 - Disbursement of wages -- Duty of warden.

The warden of the workhouse shall be responsible for the receipt and disbursement of all wages earned by a participating prisoner, and the wages shall be received, disbursed and accounted for in the fashion directed by the finance director of a metropolitan government.



§ 41-2-141 - Rules and regulations governing work release program.

(a) The sheriff, the correctional/rehabilitation work release coordinator and the warden of the workhouse shall establish rules and regulations for the orderly operation of the work release program. The rules and regulations must be approved by the commission.

(b) A violation of any rules and regulations so promulgated shall constitute cause for the removal of the prisoner from the program under the provisions of § 41-2-136.



§ 41-2-142 - Furlough program.

(a) All counties in the state having duly adopted a consolidated or metropolitan form of government pursuant to title 7, chapter 1 shall institute a furlough program for workhouse prisoners.

(b) All counties having a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent federal census, shall institute a furlough program for county jail or workhouse prisoners.



§ 41-2-143 - Conditions for furlough -- Procedure.

(a) Whenever any person has been committed to the county jail or county workhouse, any sheriff or workhouse superintendent of a county with a population of seven hundred thousand (700,000) or more, according to the 1980 federal census or any subsequent federal census, is authorized, in the official's sole discretion, to permit an inmate to leave the place of confinement on furlough under such rules and regulations as may be prescribed and promulgated by the sheriff or workhouse superintendent.

(b) Whenever any person has been committed to the workhouse in a county having a metropolitan form of government, the metropolitan sheriff is authorized, in the sheriff's sole discretion, to permit an inmate to leave the place of confinement on furlough, under such rules and regulations as may be prescribed and promulgated by the sheriff.

(c) All furloughs shall be made on an individual basis under reasonable conditions to inmates:

(1) In the event of serious illness or death of a member of the inmate's immediate family;

(2) Who is on the work release program; or

(3) Who has remaining before the inmate's scheduled release date a certain maximum number of days, which maximum number of days shall be fixed by a schedule to be included in the rules and regulations prescribed and promulgated by the sheriff or workhouse superintendent.

(d) Furlough will be for a maximum of three (3) days, unless a longer time is specifically authorized by the sheriff or workhouse superintendent, and shall be granted only to those with a record of behavior and conduct as to be worthy of the privilege.

(e) Any inmate eligible to be granted a furlough by the sheriff, chief jail administrator or workhouse superintendent may make application to that superintendent or sheriff upon forms furnished by the workhouse or sheriff's department. The sheriff or the workhouse superintendent, after due consideration, may approve, reject or modify the request for furlough or may defer action on a request. The request shall be granted only upon notification of the furlough to the committing judge and to law enforcement authorities in the county of the prisoner's former residence.



§ 41-2-144 - Inmate incentive program.

All counties in the state having duly adopted a consolidated or metropolitan form of government pursuant to title 7, chapter 1, and all counties of the state having a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent federal census, shall institute an inmate incentive program for workhouse prisoners, as set out in § 41-2-145.



§ 41-2-145 - Program and rating system -- Reduction of time to serve.

(a) (1) The sheriff of any county having a consolidated or metropolitan form of government and all counties of the state having a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent federal census, shall develop an inmate incentive program for workhouse prisoners, whereby credit may be given toward the reduction of time that an inmate is required to serve for the inmate's participation in academic or vocational education classes sponsored by the consolidated or metropolitan government and all counties of the state having a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent federal census, and for above average performance in the inmate's job placement, on the basis of a rating system devised by the sheriff.

(2) In all other counties, the sheriff or superintendent may develop an inmate incentive program for workhouse prisoners whereby credit may be given toward the reduction of time that an inmate is required to serve for the inmate's participation in academic or vocational education classes on the basis of a rating system.

(b) The program and rating system shall be approved by a three-member commission established pursuant to § 41-2-134. The commission shall be the same commission as set up to oversee the work release program.

(c) All reductions in time to be served by the prisoners shall be approved by the commission. Those credits of time shall be in addition to any other credits toward sentence reduction to which workhouse inmates are entitled by provisions of any other law.

(d) The sheriff is authorized to develop a schedule whereby an inmate is credited with a certain amount of time for active participation in an academic or vocational training program for a certain number of days and with a certain amount of time for maintaining a rating of above average job performance for a certain number of days.

(e) Those credits on time shall be in addition to any other credits toward sentence reduction to which workhouse inmates are entitled by any other law.



§ 41-2-146 - Workhouse or jail maintenance work -- Reduction of sentence for inmate labor.

(a) When any prisoner has been sentenced to imprisonment in a county workhouse or jail or is serving time in the county jail or workhouse pursuant to an agreement with the department of correction, the sheriff or superintendent of the county shall be authorized to permit the prisoner to participate in work programs.

(b) Work performed by the prisoner under this section shall be credited toward reduction of the prisoner's sentence in the following manner: for each one (1) day worked on such duties by the prisoner the sentence shall be reduced by two (2) days.



§ 41-2-147 - Certain prisoners in local jails or workhouses -- Eligibility for work-related programs -- Credits.

(a) The sheriff or administrative authority having responsibility for the custody of any person sentenced to a local jail or workhouse pursuant to the provisions of former § 40-35-302 [repealed], § 40-35-306 [repealed], § 40-35-307 [repealed] or § 40-35-311 [repealed] or present § 40-35-302, § 40-35-306, § 40-35-307 or § 40-35-314 shall, when a person has become eligible for work related programs pursuant to those sections, be authorized to permit the person to perform any of the duties set out in § 41-2-123 or § 41-2-146.

(b) Work performed by a prisoner under this section shall be credited toward reduction of the prisoner's sentence in the following manner: for each one (1) day worked on such duties by the prisoner the sentence shall be reduced by two (2) days.

(c) Any prisoner receiving sentence credits under this section shall not be eligible for the sentence reduction authorized by § 41-2-111.



§ 41-2-148 - Inmate labor for private purposes -- Travel restrictions.

(a) No sheriff, jailer or other person responsible for the care and custody of inmates housed in a county or municipal jail or workhouse may employ, require or otherwise use any inmate housed in the jail or workhouse to perform labor that will or may result directly or indirectly in the sheriff's, jailer's or other person's personal gain, profit or benefit or in gain, profit or benefit to a business partially or wholly owned by the sheriff, jailer or other person. This subsection (a) shall apply regardless of whether the inmate is or is not compensated for the labor.

(b) (1) No sheriff, jailer or other person responsible for the care and custody of inmates housed in a county or municipal jail or workhouse may permit any inmate housed in the jail or workhouse to perform any labor for the gain, profit or benefit of a private citizen or for-profit corporation, partnership or other business, unless the labor is part of a court-approved work release program or unless the work release program operates under a commission established pursuant to § 41-2-134.

(2) Inmates housed in a county or municipal jail or workhouse may perform any labor on behalf of a charitable organization or a nonprofit corporation.

(3) Subject to the approval of the board of regents, inmates of a county or municipal jail or workhouse may perform any labor on behalf of a farm that is operated by any institution that is under the jurisdiction of the board of regents.

(c) No sheriff, jailer or other person responsible for the care and custody of inmates housed in a county or municipal jail or workhouse may permit any inmate housed in the jail or workhouse to leave this state, unless such travel is approved by the sentencing court, unless the inmate is in need of emergency medical treatment available only in another state or there is a death or medical emergency in the inmate's immediate family.

(d) (1) Any sheriff, jailer or other person responsible for the custody of an inmate housed in a local facility who violates this section, upon the person's first conviction for the violation, commits a misdemeanor and shall be punished by a fine equal to the value of the services received from the inmate or inmates and imprisonment for not less than thirty (30) days nor more than eleven (11) months and twenty-nine (29) days. Upon a second or subsequent conviction for a violation of this section, the sheriff, jailer or other person is guilty of a felony and shall be punished by a fine of not less than the value of the services received from the inmate or inmates nor more than five thousand dollars ($5,000) and imprisonment for not less than one (1) year nor more than five (5) years. If the person violating this section for the second or subsequent time is a public official, in addition to the punishment set out in this subdivision (d)(1), the person shall immediately forfeit the person's office and shall be forever barred from holding public office in this state.

(2) Any private citizen, corporation, partnership or other business knowingly and willfully using inmate labor in violation of subsection (b) commits a Class A misdemeanor and, upon conviction, shall be punished by a fine of one thousand dollars ($1,000) and by imprisonment for not more than eleven (11) months and twenty-nine (29) days. Each day inmate labor is used in violation of subsection (b) constitutes a separate offense.



§ 41-2-149 - Work release programs -- Litter removal -- Participation.

(a) Except as provided in subsection (b), all persons sentenced to the county workhouse, either for a felony or misdemeanor conviction, in counties with an existing work release program whereby, among other things, prisoners remove litter and trash from public roads and other public areas, may be required to participate in the litter removal portion of that work release program during the period of the person's incarceration.

(b) (1) The only exceptions to the requirements of subsection (a) shall be for those persons who, in the opinion of the sheriff or the superintendent of the jail, would present a security risk or a danger to the public if allowed to leave the confines of the jail or workhouse and those persons who, in the opinion of a licensed physician, should not perform the labor for medical reasons.

(2) Nothing in this section shall be construed as making persons convicted of the offense of driving under the influence of an intoxicant as prohibited by § 55-10-401 eligible to participate in a work release program, a litter removal program or receive sentence reduction credits as authorized by this section, nor shall this section be construed as altering or decreasing the penalties established by law for that offense.

(c) All persons participating in the work release program required by this section shall receive sentence reduction credits for the work at the same rate as is provided in § 41-2-123(b)(3).



§ 41-2-150 - Work programs -- Participation required -- Exceptions.

(a) Notwithstanding any other law to the contrary, except as provided in subsection (b), any person sentenced to the county workhouse or jail, either for a felony or misdemeanor conviction, in counties with programs whereby prisoners work either for pay or sentence reduction, or both, shall be required to participate in work programs during the period of the person's incarceration. Any prisoner who refuses to participate in those programs when work is available shall have any sentence reduction credits received pursuant to the provisions of § 41-2-123 or § 41-2-146 reduced by two (2) days of credit for each one (1) day of refusal to work. Any prisoner who refuses to participate in the work programs who has not received any sentence reduction credits pursuant to § 41-2-123 or § 41-2-146 may be denied good time credit in accordance with the provisions of § 41-2-111(b) and may also be denied any other privileges given to inmates in good standing for refusal to work.

(b) The only exceptions to the requirements of subsection (a) shall be for those persons who, in the opinion of the sheriff or the superintendent of the jail, would present a security risk or a danger to the public if allowed to leave the confines of the jail or workhouse and those persons who, in the opinion of a licensed physician or licensed medical professional, should not perform the labor for medical reasons.



§ 41-2-151 - Interlocal agreements for joint operation of workhouses.

Nothing in this chapter or any other provision of general law shall be construed to prevent two (2) or more counties from entering into an interlocal agreement for the joint operation of a workhouse to serve the counties so agreeing.






Chapter 3 - Municipal Correctional Houses

§ 41-3-101 - Municipal correctional houses authorized.

The authorities of any incorporated town may provide such lands, buildings and articles of any kind as may be necessary for a workhouse or house of correction for that town, may appoint suitable persons for the management of the workhouse or house of correction, and make all necessary bylaws and regulations for the government of the inmates, and cause the bylaws and regulations to be enforced.



§ 41-3-102 - Punishment of prisoners.

(a) Any prisoner refusing to work or becoming disorderly may be confined in solitary confinement and fed on bread and water or subjected to such other punishment, not inconsistent with humanity, as may be deemed necessary by the commissioners for the government and control of the prisoners.

(b) Prisoners refusing to work or while in solitary confinement shall receive no credit for the time so spent.



§ 41-3-103 - Payment of earnings to prisoner held for safekeeping.

If a prisoner is confined for safekeeping, the prisoner's earnings, after paying for board, shall be paid over to the prisoner on discharge.



§ 41-3-104 - Detention for failure to pay fines and costs.

If a prisoner is confined for failure to pay a fine and costs, the prisoner shall be detained until the fine and costs, except litigation tax, have been paid by the proceeds of the prisoner's labor.



§ 41-3-105 - Detention after term of imprisonment.

After the term for which a prisoner is imprisoned has expired, the prisoner shall be detained until the fine and costs are paid, as provided in § 41-3-104.



§ 41-3-106 - Inmate labor for private purposes -- Travel restrictions.

(a) No sheriff, jailer or other person responsible for the care and custody of inmates housed in a county or municipal jail or workhouse may employ, require or otherwise use any inmate housed in the jail or workhouse to perform labor that will or may result directly or indirectly in the sheriff's, jailer's or other person's personal gain, profit or benefit or in gain, profit or benefit to a business partially or wholly owned by the sheriff, jailer or other person. This subsection (a) shall apply regardless of whether the inmate is or is not compensated for the labor.

(b) (1) No sheriff, jailer or other person responsible for the care and custody of inmates housed in a county or municipal jail or workhouse may permit any inmate housed in the jail or workhouse to perform any labor for the gain, profit or benefit of a private citizen or a for-profit corporation, partnership or other business unless the labor is part of a court-approved work release program or unless the work release program operates under a commission established pursuant to § 41-2-134.

(2) Inmates housed in a county or municipal jail or workhouse may voluntarily perform any labor on behalf of a charitable organization or a nonprofit corporation or a governmental entity.

(c) No sheriff, jailer or other person responsible for the care and custody of inmates housed in a county or municipal jail or workhouse may permit any inmate housed in the jail or workhouse to leave this state unless the travel is approved by the sentencing court or unless the inmate is in need of emergency medical treatment available only in another state or there is a death or medical emergency in the inmate's immediate family.

(d) (1) Any sheriff, jailer or other person responsible for the custody of an inmate housed in a local facility who violates this section, upon a first conviction therefor, commits a misdemeanor and shall be punished by a fine equal to the value of the services received from the inmate or inmates and imprisonment for not less than thirty (30) days nor more than eleven (11) months and twenty-nine (29) days. Upon a second or subsequent conviction for a violation of this section, the sheriff, jailer or other person commits a felony and shall be punished by a fine of not less than the value of the services received from the inmate or inmates nor more than five thousand dollars ($5,000) and imprisonment for not less than one (1) nor more than five (5) years. If the person violating this section for the second or subsequent time is a public official, in addition to the punishment set out in this subdivision (d)(1), the person shall immediately forfeit the person's office and shall be forever barred from holding public office in this state.

(2) Any private citizen, corporation, partnership or other business knowingly and willfully using inmate labor in violation of subsection (b) commits a Class A misdemeanor and, upon conviction, shall be punished by a fine of one thousand dollars ($1,000) and by imprisonment for not more than eleven (11) months and twenty-nine (29) days. Each day inmate labor is used in violation of subsection (b) constitutes a separate offense.



§ 41-3-107 - Public service for municipal offenders -- Immunity from liability.

(a) Municipal offenders confined or subject to confinement in a county or municipal jail or workhouse under applicable law may be sentenced by the court to perform public service work for the municipality.

(b) The municipality and its officers and employees shall not be liable for any injury sustained by the offender while the offender is on a public service work detail if the municipality exercised due care in the supervision of the offender.

(c) The municipality and its officers and employees shall not be liable to any person for the acts of any offender while the offender is on a public service work detail if the municipality exercised due care in the supervision of the offender.

(d) The municipality and its officers and employees shall not be liable to any offender or the offender's family for death or injuries received while the offender is on a public service work detail if the municipality exercised due care in the supervision of the offender.

(e) The authority and protection from liability provided by this section are supplemental and in addition to the authority and protection provided in other laws.






Chapter 4 - Jails and Jailers

§ 41-4-101 - Duty of sheriff -- Appointment of jailer.

The sheriff of the county has, except in cases otherwise provided by law, the custody and charge of the jail of the county and of all prisoners committed to the jail and may appoint a jailer, for whose acts the sheriff is civilly responsible.



§ 41-4-102 - Delivery of jail and prisoners to successor in office.

(a) Upon the resignation, death, removal from office or expiration of the term of office of any sheriff or coroner acting as sheriff, the jail and the prisoners in the jail, with everything belonging or pertaining thereto, shall be delivered over to the successor of the sheriff or coroner or any person duly authorized by law to take charge of the jail.

(b) A failure to comply with this section, after demand made by the person entitled to the charge of the jail, is a misdemeanor.



§ 41-4-103 - Persons confined -- Evaluation authorized.

(a) In addition to convicts sentenced to imprisonment in the county jail, the jail is used as a prison for the safekeeping or confinement of the following persons:

(1) Persons committed for trial for public offenses;

(2) Inmates sentenced to imprisonment in the penitentiary, until their removal to the penitentiary;

(3) Persons committed for contempt or on civil process;

(4) Persons committed on failure to give security for their appearance as witnesses in any criminal cases;

(5) Persons charged with or convicted of a criminal offense against the United States;

(6) Insane persons, pending transfer to a hospital for the insane or other disposition; and

(7) All other persons committed to the jail by authority of law.

(b) The jailer may perform evaluations of the persons listed in subdivisions (a)(1)-(7) for purposes of classification, management, care, control and cell assignment.



§ 41-4-104 - Inmates en route to penitentiary.

It is the duty of the jailer to receive and safely keep, without any fee therefor, all inmates on their way to the penitentiary, whenever the sheriff or other officer in charge of such inmates may deem it necessary.



§ 41-4-105 - Federal prisoners.

The jailer is liable for failing to receive and safely keep all persons delivered under the authority of the United States, to the like pains and penalties as for similar failures in the case of persons committed under authority of the state; however, the marshal or person delivering a prisoner under authority of the United States is liable to the jailer for fees and the subsistence of the prisoner while so confined, which shall be the same as provided by law for prisoners committed under authority of the state. The jailer will also collect from the marshal fifty cents (50cent(s)) a month for each prisoner, under the resolution of the first congress, and pay the same to the county trustee forthwith, to be accounted for by the trustee as other county funds.



§ 41-4-106 - Filing of process.

The mittimus or process by which any prisoner is committed or discharged from jail, or an attested copy of the mittimus or process, shall be regularly filed in its order and safely kept by the sheriff, or jailer, under the sheriff's direction.



§ 41-4-108 - Support of prisoners.

Every person committed to jail may furnish that person's own support, under such precautions as the jailer may deem proper to adopt for the purpose of guarding against escapes and to prevent the importation of intoxicants or narcotics. If such support is not furnished by the prisoner, it shall be furnished by the jailer.



§ 41-4-109 - Food and bedding.

The jailer shall furnish adequate food and bedding.



§ 41-4-110 - Segregation of sexes.

Male and female prisoners, except husband and wife, shall not be kept in the same cell or room in jail.



§ 41-4-111 - Cleanliness.

The jailers shall enforce cleanliness in their respective jails. They shall furnish the necessary apparatus for shaving once a week, shall provide bathing facilities separate for males and females, shall furnish hot and cold water, clean and sufficient bedding, and laundering once a week to those prisoners who are not able to provide such for themselves. The jailers shall keep the jails clean and shall remove all filth from each cell once every twenty-four (24) hours.



§ 41-4-112 - Keys kept at jail.

It is the duty of the sheriff, where the jail is not fireproof, and so long as any person is confined in the jail, to be constantly at the jail or to have constantly at the jail someone having in possession all keys necessary to liberate all of the prisoners in the jail in case of fire.



§ 41-4-113 - Night duty.

The sheriff or other person shall remain in the jail every night from eight o'clock p.m. (8:00 p.m.) to six o'clock a.m. (6:00 a.m.).



§ 41-4-114 - Correspondence and visitors.

After examination and commitment of prisoners, the jailer shall convey letters from prisoners to their counsel and others, sealing and putting them in the post office if required. The jailer shall also admit, without charge, persons having business with prisoners and shall remain present at all interviews between prisoners and others, except their counsel.



§ 41-4-115 - Medical care of prisoners.

(a) The county legislative bodies alone have the power, and it is their duty, to provide medical attendance for all prisoners confined in the jail in their respective counties. The county legislative bodies shall allow the county jail physician such compensation, to be paid by their respective counties, as may be fixed by the county legislative body agreed upon in writing between the county and the attending jail physician or as may be fixed by the county legislative body.

(b) The state shall be liable for expenses incurred from emergency hospitalization and medical treatment rendered to any state prisoner incarcerated in a county jail or workhouse; provided, that the prisoner is admitted to the hospital. The sheriff of the county in which the state prisoner is incarcerated shall file a petition with the criminal court committing the state prisoner to the county jail or workhouse attaching to the petition a copy of the hospital bills of costs for the state prisoner. It is the duty of the court committing the state prisoner to the county jail or workhouse to examine bills of costs, and if the costs are proved, the court shall certify the fact thereon and forward a copy to the judicial cost accountant. The expenses for emergency hospitalization or medical treatment shall be paid in the same manner as court costs. Claims for incidents occurring after March 1, 1977, shall be reimbursed if otherwise authorized by this subsection (b).

(c) The state shall be responsible for the transportation costs and cost of any guard necessary upon a state prisoner's admission to a hospital or required follow-up treatment. Reimbursement shall be made according to the procedures established by § 41-8-106, but shall be in addition to the per diem established in § 41-8-106.

(d) Any county or municipality may, by resolution or ordinance adopted by a two-thirds (2/3) vote of its legislative body, establish and implement a plan authorizing the jail or workhouse administrator of the county or municipality to charge an inmate in the jail or workhouse a co-pay amount for any medical care, treatment, pharmacy services or substance abuse treatment by a licensed provider provided to the inmate by the county or municipality. The county or municipality adopting the co-pay plan shall establish the amount the inmate is required to pay for each service provided. Nothing in this subsection (d) shall be construed as authorizing a county or municipality to deny medical care, treatment, pharmacy services or substance abuse treatment by a licensed provider to an inmate who cannot pay the co-pay amount established by the plan.

(e) If an inmate cannot pay the co-pay amount established by a plan adopted pursuant to subsection (d), the plan may authorize the jail or workhouse administrator to deduct the co-pay amount from the inmate's commissary account or any other account or fund established by or for the benefit of the inmate while incarcerated.

(f) Notwithstanding any other law to the contrary, a plan established pursuant to subsection (d) may also authorize the jail or workhouse administrator to seek reimbursement for the expenses incurred in providing medical care, treatment, hospitalization or pharmacy services to an inmate incarcerated in the jail or workhouse from an insurance company, health care corporation, TennCare or other source, if the inmate is covered by an insurance policy, TennCare or subscribes to a health care corporation or other source for those expenses.

(g) No claim against the state for payment of expenses under this section shall be paid unless the claim is submitted to the department of correction within six (6) months from the date the services were provided.



§ 41-4-116 - Jail inspectors.

(a) The county legislative body may, at its January term each year, appoint three (3) householders or freeholders, residents of the county, of lawful age, to act as jail inspectors for the ensuing year, or the court may appoint inspectors at any other time to act for a shorter period.

(b) The county mayor shall be an ex officio inspector of the jail in each county.

(c) It is the duty of the inspectors appointed to:

(1) Visit and examine the county jail at least once each month;

(2) Make rules and regulations for the preservation of the health and decorum of the prisoners;

(3) Decide all disputes between the jailer and the prisoners;

(4) Provide for the restraint, by ironing or segregation of prisoners who offer violence to fellow prisoners or to the jailer or the jailer's assistants, or for attempting to break jail; and

(5) Make a report, at each meeting of the county legislative body, of the state and condition of the prisoners and the jail.



§ 41-4-117 - Violation as misdemeanor.

A violation of any of the provisions of §§ 41-4-108 -- 41-4-116, whether by the sheriff or by any person selected as jailer or guard by the sheriff, is a Class A misdemeanor.



§ 41-4-118 - Employment of guard.

In all cases where a defendant charged with the commission of a felony is committed to jail, either before or after trial, and the safety of the defendant or the defendant's safekeeping, requires a guard, it is the duty of the sheriff to employ a sufficient guard to protect the defendant from violence and to prevent the defendant's escape or rescue. Nothing in §§ 41-4-118 -- 41-4-120 authorizes the employment of a guard in cases of insufficient jails, but in such cases the defendants shall be sent to adjoining counties, as required by law.



§ 41-4-119 - Compensation -- Taxing of costs.

(a) For service as a guard pursuant to § 41-4-118, each guard shall receive one dollar ($1.00) for each day, and one dollar ($1.00) for each night so necessarily employed, to be taxed in the bill of costs and paid as other costs are now paid.

(b) Before the payments provided for in subsection (a) are allowed and taxed in the bill of costs, the sheriff shall, in each case, make a statement showing the names and number of the guards, the time of service and the amount due each. The district attorney general shall examine and certify the statement as correct. The circuit or criminal judge shall also examine the statement, and examine in open court such testimony as the judge may deem necessary as to the necessity of the guards, as to their service, and shall certify that the guards were necessary, and that they have rendered the service, and the cost is correctly taxed, all of which shall be spread on the records. Upon a certified copy being presented to the commissioner of finance and administration, the commissioner shall issue a warrant for the payment.



§ 41-4-120 - Board in guarding prisoner.

Whenever any officer has to pay necessary expenses for board in guarding a prisoner, the expenses shall be allowed to the officer, to be taxed in the bill of costs not to exceed thirty-five cents (35cent(s)) per meal each for the officer, the prisoner and the guard.



§ 41-4-121 - Safekeeping of prisoners -- Sufficient jails.

(a) The sheriff has the authority, when the jail of the county is insufficient for the safekeeping of a prisoner, to convey the prisoner to the nearest sufficient jail in the state.

(b) In all cases where it is shown to the committing magistrate, judge or court that the jail of the county in which the commitment should be made is insufficient for the safekeeping of the prisoner, the commitment shall be by mittimus or warrant stating the fact to the nearest sufficient county jail.

(c) In all cases where the jail in which a prisoner is confined becomes insufficient from any cause, any circuit or criminal judge, upon the application of the sheriff and proof of the fact, may order the prisoner, by mittimus or warrant, to be removed to the nearest sufficient jail.



§ 41-4-122 - Guard for removal of prisoner.

The sheriff is authorized to employ as many as two (2) persons, if necessary, in removing a prisoner under § 41-4-121, and each shall be allowed for such services as is provided for similar services in conveying inmates to the penitentiary.



§ 41-4-123 - Redelivery to place of trial.

The prisoner shall be delivered to the sheriff or deputy sheriff of the county from which the prisoner has been sent, on demand made immediately preceding or during the term at which the prisoner is triable.



§ 41-4-124 - Allowance of expenses.

When the court orders the prisoner to be carried to the jail of another county for safekeeping for want of a sufficient jail in the county where the case is pending, it may make a reasonable allowance to the sheriff and necessary guard, including expenses for conveying the prisoner to the jail so ordered by the judge.



§ 41-4-125 - Proof of costs.

The jailer in cases specified in § 41-4-124 may prove costs in the circuit or criminal court of the county and obtain the certificate of the district attorney general of that court thereto. The clerk of the court shall forward the certificate to the court where the cause is pending to be taxed in the bill of costs.



§ 41-4-126 - Allowance for additional guards.

If the court directs the sheriff to summon more than two (2) guards in order to carry safely any prisoner charged with a crime from one county to another for trial or safekeeping, the commissioner of finance and administration shall allow the additional guards ordered by the court the same compensation that is allowed by law to the two (2) guards and give a warrant for that compensation to the sheriff.



§ 41-4-127 - Transportation appropriations by counties having no jail.

The county legislative bodies of counties that have no jail may appropriate a contingent fund in an amount sufficient to pay all contingent expenses in transporting prisoners to and from jail, the appropriation to be made from time to time, so that the sheriff may be able, at any time, upon application to the county trustee, to procure the money necessary, for which the sheriff shall execute a receipt, showing the amount received, which receipt shall clearly set forth for which prisoner the money is expended.



§ 41-4-128 - Accounts of appropriated funds.

It is the duty of the county trustee to keep a book in which the trustee keeps an account showing the amounts appropriated from time to time, and also to keep a correct account of all moneys drawn by the sheriff from the contingent fund.



§ 41-4-129 - Accounts of sheriffs and jailers.

Sheriffs and jailers shall make written statements of account, properly proven and sworn to, for the keeping of prisoners, specifying distinctly each item and the amount due for each item.



§ 41-4-131 - Jailers' fees.

(a) The fees of jailers shall be taxed separately from the general bills of costs of criminal cases.

(b) All state costs shall be properly proved and sworn to before the clerk of the criminal or circuit court of the county and certified by the clerk for payment.



§ 41-4-132 - Sheriff's fees.

The accounts of sheriffs for keeping prisoners in their respective jails charged with crime, for which the state may eventually become liable, shall be certified; provided, that the sheriffs having such bills shall first make oath as to the correctness of the bills before the clerk of the circuit or criminal court, who shall affix the clerk's certificate to the bills.



§ 41-4-133 - Filing of sheriff's bills.

The clerk of the court shall then file the bills of the sheriff, together with the affidavit of the sheriff, whose signature shall be certified in writing under seal of office as authentic by the clerk of the court on the face of the document, and then the sheriff or the clerk shall forward the bills to the proper authorities for payment.



§ 41-4-134 - Compliance as prerequisite to payment.

The commissioner of finance and administration shall not issue warrants for any accounts of sheriffs for boarding prisoners until the bill shows on its face compliance with all of the requirements of §§ 41-4-131 -- 41-4-133.



§ 41-4-135 - Refund to state of costs collected from defendant.

If costs are afterward collected from the defendant or the defendant's sureties, they shall be turned over to the state treasurer by the clerk of the court as fines are remitted.



§ 41-4-136 - Monthly audit of jailer's fees.

The jailer's fees for county prisoners shall be referred monthly to the county mayor for inspection, who shall audit the fees and cause the clerk to issue a warrant for the amount allowed.



§ 41-4-137 - Refund to county of fees collected from defendant.

If, after the hearing of any case in any of the courts upon which the costs of jailer's fees or any part of the jailer's fees has been paid as provided in § 41-4-136, any of the sum is collected from the defendant, the sum collected shall be placed in the county treasury to reimburse the county.



§ 41-4-138 - Physical examination of prisoners.

(a) The sheriff of each county who is charged with the care and custody of prisoners is empowered to hire a female registered nurse and a male registered nurse who are authorized to make complete physical examinations of all persons committed to the custody of the sheriff for the purpose of preventing the spread of any contagious disease. The physical examinations may include the taking of blood tests and Pap smear tests and any other tests that are approved and recommended by the county health officer.

(b) All females committed to the custody of the sheriff are to be examined only by the female registered nurse hired for that purpose and all males committed to the custody of the sheriff are to be examined by the male nurse hired for that purpose.



§ 41-4-139 - State prisoners -- Payment to county or municipality for keeping.

(a) Whenever the chief executive officer of any county penal farm certifies on or before the tenth day of each month to the judicial cost accountant the state prisoners kept in the institution and the number of days each was kept in the institution during the preceding month, the judicial cost accountant shall cause to be paid to the county the subsidy for that county as fixed by provisions of chapter 8 of this title and the contracts entered into pursuant thereto.

(b) For the purposes of this section, "county penal farm" is construed to include city jails in those municipalities that have concurrent jurisdiction with general sessions courts over state misdemeanors. The municipality shall be compensated in the same manner and conditions as counties are compensated.



§ 41-4-140 - Standards prescribed by the Tennessee corrections institute.

(a) The Tennessee corrections institute has the power and duty to:

(1) Establish minimum standards for local jails, lock-ups and workhouses, including, but not limited to, standards for physical facilities and standards for correctional programs of treatment, education and rehabilitation of inmates and standards for the safekeeping, health and welfare of inmates. The standards shall be established by the Tennessee corrections institute and shall approximate, insofar as possible, those standards established by the inspector of jails, federal bureau of prisons, and by the American Correctional Association's Manual of Correctional Standards, or such other similar publications as the institute deems necessary;

(2) Establish guidelines for the security of local jails, lock-ups and workhouses for the purpose of protecting the public from criminals and suspected criminals by making the facilities more secure and thereby reducing the chances that a member of the public or a facility employee will be killed or injured during an escape attempt or while an inmate is fleeing from law enforcement officials following an escape;

(3) Inspect all local jails, lock-ups, workhouses and detention facilities at least once a year and publish the results of the inspections. Inspections shall be based on the established standards mentioned in subdivision (a)(1); and

(4) Have full authority to establish and enforce procedures to ensure compliance with the standards set out in subdivision (a)(1) so as to ensure the welfare of all persons committed to the institutions. Failure on the part of the county, municipality or political subdivision to maintain standards established under this section shall be reported by the board of control of the institute to the commissioner of correction, sheriff, judge, mayor or head of the political subdivision, as appropriate, in which the jail or penal institution is located. This report shall specify deficiencies and departures from the standards and order their correction. At the request of the commissioner, the institute may assist the department of correction in establishing standards for state institutions similar to the standards provided for in subdivision (a)(1).

(b) (1) If, after inspection of a local correctional facility as provided in subdivision (a)(3), the facility is determined not to be in compliance with the minimum standards, the board of control or any of its authorized staff may grant the facility an extension not to exceed sixty (60) days for the purpose of making such improvements as are necessary to bring the facility into compliance with the minimum standards. During the period of extension, the facility shall maintain the same certification status as it had prior to the most recent inspection. No additional extensions may be granted, and the certification status given a facility upon reinspection shall be the facility's status until the next annual inspection.

(2) No local correctional facility shall be denied a certificate of compliance with the minimum standards for the sole purpose of calculating the level of reimbursement upon the certified or not certified determination, if the sole cause is based on overcrowding because of prisoners sentenced to the department whose commitments are delayed pursuant to chapter 1, part 5 of this title, or pursuant to a federal court order when such prisoners are being held by a county pending such commitment.

(c) (1) The minimum standards established pursuant to subsection (a) shall also apply to any jail, lock-up or workhouse used for the temporary housing or the incarceration of persons convicted or accused of a state or federal criminal offense that is owned or operated in this state by a private person or corporation.

(2) The institute also has the duty to inspect, at least once a year, all the private jails, lock-ups and workhouses operating in this state that hold prisoners of any Tennessee jurisdiction in the same manner as is provided in subsection (a).

(3) If, after inspection of a private correctional facility as provided in this section, the facility is determined not to be in compliance with the minimum standards, the board of control or any of its authorized staff may grant the facility an extension not to exceed sixty (60) days. If the facility is still not in compliance with the applicable standards, the operators of the facility shall be in violation of this section.

(4) It is a Class A misdemeanor to operate a private correctional facility in violation of this section. If the operator of a private correctional facility is convicted of violating this subsection (c) and the owner of the facility is a person or corporation other than the operator, the owner shall be prohibited from holding any interest in a company or corporation that is engaged in this state in the temporary housing or the incarceration of persons convicted or accused of a state or federal criminal offense for a period of two (2) years.

(5) This section shall not apply to a private correctional facility operated pursuant to chapter 24 of this title, nor to a contract with a political subdivision of the state.

(d) No local currently certified facility shall be decertified if the local government has submitted a plan within sixty (60) days of the initial annual inspection that is reasonably expected to eliminate fixed ratio deficiencies in that facility and cause that facility to remain certified.

(e) The total number of prisoners awaiting transfer to the department penal system shall be discounted from any computations used to determine compliance with standards used by the institute if the governor has invoked the power of delayed intake pursuant to § 41-1-504(a)(2), or a federal or state court has delayed intake into the department penal system, or both such events.

(f) (1) Notwithstanding subsection (a), any local correctional facility:

(A) Shall meet the square footage requirements for single-occupancy or multi-occupancy cells contained in the minimum standards required by the Tennessee corrections institute that were in effect at the time of the construction of the facility; or

(B) May elect to conform to a more recent minimum standards required by the American Correctional Association in order to accommodate a larger inmate population.

(2) A local correctional facility constructed before the effective date of any minimum standards required by the Tennessee corrections institute shall be exempt from the square footage requirements described in this subsection (f), unless the exemption poses a serious life, safety, or security hazard as determined by the board of control of the Tennessee corrections institute.



§ 41-4-141 - Interlocal agreements for joint operation of jails -- Legislative intent -- Allowable agreements.

(a) It is the intent of the general assembly to allow interlocal agreements where two (2) or more counties jointly operate a jail. The general assembly finds that regional jails would allow counties to save funds and lower their liability risks.

(b) Nothing in this chapter or any other provision of general law shall be construed to prevent two (2) or more counties from entering into an interlocal agreement for the joint operation of a jail to serve the counties so agreeing.

(c) An interlocal agreement may specify that:

(1) One (1) county actually operates the facility, but all participating counties equally share policy and decision-making responsibilities;

(2) Adjoining counties may contract with a single county to house their prisoners and relinquish their authority regarding policy and decision-making; or

(3) Each participating county operates its own facility for pre-trial inmates, but joins with other counties for post-conviction incarcerations.



§ 41-4-142 - Charging inmates for issued items.

(a) Any county or municipality may, by resolution or ordinance adopted by a two-thirds (2/3) vote of its legislative body, establish and implement a plan authorizing the jail or workhouse administrator of the county or municipality to charge an inmate committed to that jail or workhouse a fee, not to exceed the actual cost, for items issued to inmates upon each new admission to jail.

(b) Any county or municipality may, by resolution or ordinance adopted by a two-thirds (2/3) vote of its legislative body, establish and implement a plan authorizing the jail or workhouse administrator of the county or municipality to charge an inmate committed to that jail or workhouse a nominal fee set by the legislative body at the time of adoption for the following special services, when provided at the inmate's request:

(1) Participation in GED(R) or other scholastic testing for which the administering agency charges a fee for each test administered;

(2) Escort by correctional officers to a hospital or other health care facility for the purpose of visiting an immediate family member who is a patient at the facility; or

(3) Escort by correctional officers for the purpose of visiting a funeral home or church upon the death of an immediate family member.

(c) A plan adopted pursuant to subsection (a) or (b) may authorize the jail or workhouse administrator to deduct the amount from the inmate's jail trust account or any other account or fund established by or for the benefit of the inmate while incarcerated. Nothing in this section shall be construed as authorizing a county or municipality to deny necessary clothing or hygiene items or to fail to provide the services specified in subsection (b) based on the inmate's inability to pay a fee or costs.



§ 41-4-143 - Report on prisoners escaping from work details.

The sheriff shall within thirty (30) days report to the county legislative body and to the department of correction the name of any prisoner who escapes while serving on a work detail and shall indicate whether the work detail on which the prisoner was serving was supervised or unsupervised.



§ 41-4-144 - Jailer qualifications.

(a) After July 1, 2006, any person employed as a jail administrator, jailer, corrections officer or guard in a county jail or workhouse shall:

(1) Be at least eighteen (18) years of age;

(2) Be a citizen of the United States;

(3) Be a high school graduate or possess its equivalency, which shall include a general educational development (GED(R)) certificate;

(4) Not have been convicted of, or pleaded guilty to, or entered a plea of nolo contendere to any felony charge or to any violation of any federal or state laws or municipal ordinances relating to force, violence, theft, dishonesty, gambling, liquor, controlled substances or controlled substance analogues;

(5) Not have been released or discharged under any other than honorable discharge from any of the armed forces of the United States;

(6) Have the person's fingerprints on file with the Tennessee bureau of investigation;

(7) Have passed a physical examination by a licensed physician;

(8) Have a good moral character as determined by a thorough investigation conducted by the sheriff's office; and

(9) Have been certified by a Tennessee licensed health care provider qualified in the psychiatric or psychological field as being free from any impairment, as set forth in the current edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association at the time of the examination, that would, in the professional judgment of the examiner, affect the person's ability to perform an essential function of the job, with or without a reasonable accommodation.

(b) (1) Requirements for minimum qualifications as set forth in subsection (a) shall be mandatory and binding upon any municipality, county or political subdivision of this state.

(2) Any person who appoints any applicant who, to the knowledge of the appointor, fails to meet the minimum qualifications as set forth in subsection (a), and any person who signs the warrant or check for the payment of the salary of any person who, to the knowledge of the signer, fails to meet the minimum qualifications as set forth in this section, commits a Class A misdemeanor and upon conviction shall be subject to a fine not exceeding one thousand dollars ($1,000).

(3) This section shall not apply to any jail administrator, jailer, corrections officer or guard hired by any municipality, county, or political subdivision of this state prior to July 1, 2006.

(c) Nothing in this chapter shall be construed to preclude an employing agency from establishing qualifications and standards for hiring and training jail or workhouse employees that exceed those set forth in this section.






Chapter 5 - Youth Development Centers [Repealed or Transferred]



Chapter 6 - Restitution

Part 1 - Restitution Centers Act of 1976

§ 41-6-101 - Short title.

This part shall be known and may be cited as the "Restitution Centers Act of 1976."



§ 41-6-102 - Establishment authorized -- Prerequisites to admission.

(a) The commissioner of correction is authorized to establish residential restitution centers for the purpose of allowing persons convicted of felony offenses and sentenced to the department of correction to reimburse the victim for the value of property stolen or for damages caused by the offenses.

(b) The commissioner may promulgate rules and regulations necessary to administer the programs, subject to the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) A restitution center may be established inside or outside the bounds of the prison; provided, that the program shall be carried out using present facilities and administrative staff.

(d) Before inmates are accepted into the program, they must enter into an agreement to abide by the rules, regulations and special conditions as set forth by the commissioner or the commissioner's designees.



§ 41-6-103 - Work outside center.

The commissioner of correction may permit certain inmates to leave a residential restitution center during necessary and reasonable hours to engage in approved employment or practice legitimate self-employed occupations; provided, that the places of employment are located in this state and within daily commuting distance of the center.



§ 41-6-104 - Domicile of inmates.

Inmates assigned to restitution centers may be domiciled in correction detention facilities in any area of the state.



§ 41-6-105 - Inmate earnings -- Board charges.

When inmates are employed pursuant to this part, the department shall require that inmates turn over wages and salaries when received. The money shall be deposited in trust accounts and ledgers shall be maintained reflecting the status of individual accounts. Each inmate shall be liable for reasonable charges for board as fixed by the commissioner of correction.



§ 41-6-106 - Disbursement of earnings.

After initial payment of board, the wages and salaries of inmates shall be disbursed for the following purposes in the order set forth:

(1) Reimbursement to the victims of the offense in amounts and in the manner set forth in the contract executed between the inmate, the victim and the commissioner of correction;

(2) Necessary travel expenses to and from work;

(3) Support of dependents, if any, in amounts fixed by the department of correction;

(4) Payment of any outstanding court costs assessed against the inmate;

(5) Payment in full or ratably of obligations acknowledged in writing by the inmate; and

(6) The balance, if any, to the inmate upon discharge from confinement.



§ 41-6-107 - Approval of procedures for handling earnings.

Procedure for the handling of all funds as set forth in this chapter shall be subject to review and approval by the comptroller of the treasury and the commissioner of finance and administration. The funds received by the state shall constitute departmental revenues.



§ 41-6-108 - Failure to return.

In the event inmates participating in restitution employment programs fail to return to the restitution centers within specified time limits, that failure shall constitute prima facie evidence of escape and shall be punished under the penalties imposed by the laws of the state of Tennessee.



§ 41-6-109 - Screening inmates.

Participating inmates shall be carefully screened and the committing courts shall be consulted before an inmate is placed in the restitution program.






Part 2 - Tennessee Restitution Industries

§ 41-6-201 - Purpose.

It is the purpose of this part to:

(1) Authorize the commissioner of correction to establish demonstration-type projects involving inmate labor and private industry to be known as Tennessee restitution industries;

(2) Authorize the commissioner to contract with private industry to lease state land, improvements and facilities at adult correction institutions for the establishment of restitution industries;

(3) Provide for the employment of the inmates of the institution by private industries and the term of employment; and

(4) Designate the uses to be made of deductions from wages earned by inmate employees.



§ 41-6-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of correction;

(2) "Department" means the department of correction;

(3) "P.I.E. program" means a joint venture authorized by the TRICOR board as provided for in § 41-22-116(e) for the employment of inmates by private industries;

(4) "TRICOR" means the Tennessee rehabilitative initiative in correction board which institutes inmate programs described in § 41-22-402; and

(5) "TRICOR board" means the board created pursuant to § 41-22-404 with the authority to manage and operate TRICOR programs.



§ 41-6-203 - Scope of projects -- Contracts with private enterprise -- Inmate participation.

(a) The commissioner may establish and implement within the boundary of the present correctional facilities now established, or facilities that may be established in the future, certain demonstration-type projects involving the employment of inmates of the institutions by private industry. The projects shall also provide for the delivery of supportive services to inmates participating in the demonstration projects, including, but not limited to, training, education and counseling.

(b) In establishing projects, the commissioner may enter into agreements, by contract, and subject to procedures to be approved by the procurement commission. Any construction required under any contract or agreement shall not be by the state of Tennessee, but shall be by private enterprise with any private enterprise pursuant to which such private enterprise may establish, by construction, lease or otherwise, facilities at the main facility for the purpose of carrying out industrial or other operations authorized in this part. Private corporations and their employees, excluding inmates, must be of good moral character.

(c) The inmates' participation shall be on a voluntary basis.



§ 41-6-204 - Wages.

Any agreement pursuant to § 41-6-203 shall contain provisions assuring that the wages paid to inmates shall be no less than the mean wage for the applicable occupation under the "construction and extraction occupations" published in the Tennessee Occupational Wages Report, as defined in § 12-4-907.



§ 41-6-205 - Receipt by inmates -- Rules and regulations -- Unemployment compensation.

(a) Any inmate of any institution employed pursuant to this part shall be entitled to receive, after deductions authorized in § 41-6-206 or under any law, wages earned by the inmate in performing work. Wages shall be made available to the inmate at those times the commissioner may prescribe pursuant to regulation, but in no event later than at the time of the inmate's release, by parole or otherwise, from confinement in a state penal or correctional institution.

(b) The employment of inmates shall be subject to the Workers' Compensation Law, compiled in title 50, chapter 6.

(c) As a condition of employment, inmates shall waive all rights to be included in the unemployment compensation program of the state.



§ 41-6-206 - Deductions.

(a) Any inmate employed pursuant to this part shall, in accordance with procedures established by the commissioner, pay from the wages received for work, and the commissioner may deduct from those wages, the following deductions, which shall not, in the aggregate, exceed eighty percent (80%) of gross wages and which shall be limited as follows:

(1) Taxes, federal, state, local;

(2) Reasonable charges for room and board, as determined by the commissioner;

(3) Allocations for support of family pursuant to state statute, court order or agreement by the offender;

(4) Contributions to any fund established by law to compensate the victims of crime of not more than twenty percent (20%) but not less than five percent (5%) of gross wages; and

(5) All remaining wages to the inmate's personal trust fund.

(b) Any amounts deducted pursuant to this section shall be payable in such manner as the commissioner may by regulations prescribe.



§ 41-6-207 - Leasing land and facilities to private enterprise.

(a) In administering this section, the commissioner, as a part of or in connection with any agreement made pursuant to § 41-6-203, may make available by lease or otherwise, land, together with improvements on the land, located at the prison facility, but within the exterior boundary of any state adult correction institution, for use by the private party to the agreement to provide employment in accordance with this chapter.

(b) (1) The lands, including improvements, shall be made available pursuant to such terms and conditions as the commissioner, the commissioner of finance and administration and the state building commission may prescribe. Any lease of land or of improvements or facilities entered into under authority of this section shall be for a primary term not to exceed five (5) years unless such lease is entered into by TRICOR with a private party under a P.I.E. program or service program in connection with a contract for employment of inmates developed and authorized by the TRICOR board and approved by the commissioner, the department of finance and administration, and the state building commission.

(2) A lease may be renewed from year to year after expiration of the primary term upon such terms and conditions as the commissioner and the commissioner of finance and administration may prescribe.






Part 3 - Inmate-Produced Arts and Crafts

§ 41-6-301 - Purpose.

It is the purpose of this part to:

(1) Authorize the commissioner of correction to encourage the sale of inmate-produced arts and crafts items; and

(2) Designate the uses to be made of deductions from income earned by those sales.



§ 41-6-302 - Part definitions.

As used in the part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of correction; and

(2) "Department" means the department of correction.



§ 41-6-303 - Disposition of proceeds from inmate-produced items.

(a) Any inmate producing arts and crafts items for sale pursuant to this part shall, pursuant to policies established by the commissioner, pay from moneys received from sales, and the commissioner may deduct therefrom in the following order:

(1) A maximum of fifteen percent (15%) to the victim of any crimes committed by the inmate to the extent of the victim's loss as determined by a written agreement or judgment under the Criminal Injuries Compensation Act of 1976, compiled in title 29, chapter 13, part 1, and thereafter to any state fund established by law to compensate victims of crime;

(2) Room and board in an amount to be determined by the department;

(3) A percentage of the remainder to be determined by the commissioner, after prior deductions under subdivisions (a)(1) and (2), to the spouse and children or legal guardian of the inmate's children; and

(4) All remaining funds to the inmate's personal trust account.

(b) No inmate may accumulate more than five hundred dollars ($500) in the inmate's personal trust account from arts and crafts sold pursuant to this part. This five-hundred-dollar limitation shall be cumulative and shall remain in effect for as long as the inmate is incarcerated. If funds remain from the sale of arts and crafts after the inmate's five-hundred-dollar personal trust account limitation has been reached, the excess funds shall be distributed as provided in subdivisions (a)(1)-(3).

(c) Any amounts deducted pursuant to this section shall be payable in such manner as the commissioner may by policy prescribe.









Chapter 7 - Tennessee Corrections Institute

§ 41-7-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of control of the Tennessee corrections institute;

(2) "Correctional personnel" means all correctional officers, dormitory supervisor counselors, both adult and juvenile, and chaplains employed in municipal, county and metropolitan jurisdictions; and

(3) "Institute" means the Tennessee corrections institute.



§ 41-7-102 - Institute created.

(a) There is hereby created the Tennessee corrections institute.

(b) The Tennessee corrections institute shall be attached to the department of commerce and insurance, and the department shall serve as a fiscal agent for the institute.



§ 41-7-103 - Purposes and duties.

The Tennessee corrections institute shall:

(1) Train correctional personnel in the methods of delivering correctional services in municipal, county and metropolitan jurisdictions;

(2) Evaluate correctional programs in municipal, county and metropolitan jurisdictions. At the request of the commissioner of correction, the institute may also evaluate state correctional programs;

(3) Conduct studies and research in the area of corrections and criminal justice in order to make recommendations to the governor, the commissioner of correction and the general assembly; and

(4) Inspect all local penal institutions, jails, workhouses or any other local correctional facility in accordance with § 41-4-140.



§ 41-7-104 - Students eligible -- Fees.

(a) In addition to correctional personnel from other jurisdictions within the state, students pursuing a degree with a major in any field within the area of criminal justice in a college or university of this state should also be eligible for enrollment and training at the institute, the same as if they were correctional personnel.

(b) The institute may charge reasonable fees to cover costs of any food, lodging, instrumental materials, equipment or services furnished to trainees, as may be established by the board.

(c) A fee of ten cents (10cent(s)) shall be collected for each completed telephone call made by an inmate housed in a local jail or workhouse. Such fees shall be remitted by the telephone service provider to the state treasurer each quarter and credited to a special account in the state general fund designated as the local correctional officer training fund to be used exclusively to fund certification training provided through the institute for local correctional personnel within the state. The institute's board of control shall approve all expenditures from the fund. Funds deposited in the account shall not revert to the general fund at the end of any fiscal year. On or before February 1, 2013, and by February 1 of each subsequent year, the institute shall report to the chairs of the state and local government and finance, ways and means committees of the senate and the local government and finance, ways and means committees of the house of representatives on the fund's reserves and expenditures, which report shall include at least the following information for the prior calendar year:

(1) The amount of available reserves;

(2) The amount of expenditures made from the fund; and

(3) The manner of making such expenditures.



§ 41-7-105 - Board of control.

(a) The correctional services programs of the institute shall be under the direction of the board of control of the institute. The board of control shall consist of seven (7) members:

(1) The governor or the governor's designee;

(2) The commissioner of correction or the commissioner's designee;

(3) The chair of the department of criminal justice of an institution of higher education in Tennessee, who shall be appointed by the governor;

(4) Two (2) sheriffs, who shall be appointed by the governor. One (1) shall be from a county with a population of two hundred thousand (200,000) or more and one (1) shall be from a county with a population of less than two hundred thousand (200,000);

(5) A county mayor, who shall be appointed by the governor; and

(6) A chief of police or a county commissioner, who shall be appointed by the governor.

(b) The initial term of members of the board shall be three (3) years, beginning on October 1, 2012. Successors shall be appointed for terms of four (4) years. Members shall continue to serve until their successors are appointed. If a vacancy occurs, the governor shall appoint a successor for the unexpired term.

(c) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 41-7-106 - Powers of board.

(a) The board is authorized to enter into a contract or contracts with state, local, municipal, county or metropolitan correctional and criminal justice officials as may be necessary in order to carry out title 40, chapter 28, this chapter and chapter 21 of this title. In addition, the board has the power to contract with appropriate officials in other states who wish to utilize the services of the institute. The power to contract shall include the power to contract with public agencies or officials for enrolling trainees in general courses or establishing special courses and study projects designed to meet the needs of agencies or units of government.

(b) The board is authorized to accept and expend local, federal or foundation funds, contributions or grants as may be received and allotted for the purposes of this chapter.

(c) The board shall promulgate rules and regulations for the implementation and the effective operation of this chapter.

(d) The board has the right and power to call on the office of the attorney general and reporter for any necessary legal representation or assistance.

(e) The board may authorize its executive director or other official of the institute to execute contracts and take such other actions as it may specify from time to time.

(f) The board is empowered to and shall establish criteria for determining whether to waive the minimum qualifications required to be a jail administrator, workhouse administrator, jailer, corrections officer, or guard in a county jail or workhouse, as provided in § 41-4-144.

(g) The board shall not grant waivers for any person hired as a jail administrator, workhouse administrator, jailer, corrections officer, or guard in any county jail or workhouse who has been dishonorably discharged from the military, has any mental impairment which affects the person's ability to perform any essential function of the job with or without a reasonable accommodation, has a conviction for domestic assault or a felony conviction.

(h) The board's decision to grant waivers under subsection (f) shall be appealable to the chancery court.

(i) The board shall adopt rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement subsection (f).



§ 41-7-107 - Authority to acquire site and construct building -- Interim facilities furnished by state universities.

(a) The state building commission is authorized and empowered to acquire a site or sites to construct a suitable building or buildings for conducting the programs of the institute. The commission may accept from any agency or department of state or local government a site or building by gift, donation or loan and in that event, may expend any capital outlay funds available for the restoration, renovation, repair and equipping of the facility.

(b) Until a facility is constructed or acquired, the institute shall conduct its programs in facilities furnished by Tennessee State University or Middle Tennessee State University.



§ 41-7-108 - Technical and programmatic assistance -- Inspections.

At the request of the commissioner of correction, the institute may provide the department of correction with technical and programmatic assistance, including inspections of state facilities. The institute shall provide the department with a report concerning the deficiencies or departures from standards found as the result of the inspection.



§ 41-7-109 - Executive director of the board.

(a) The commissioner of commerce and insurance shall hire the executive director of the board. The executive director shall perform all administrative functions for the board.

(b) The executive director is authorized to employ such personnel as may reasonably be required in accordance with the statutes and procedures administered by the departments of finance and administration and human resources; provided, that an offer of employment is contingent upon the results of a criminal history background check and investigation conducted as follows:

(1) Immediately upon a prospective employee's acceptance of an offer of employment, the executive director or the director's designee, shall submit the prospective employee's name or names to the Tennessee bureau of investigation;

(2) A prospective employee shall supply a fingerprint sample upon request, in the manner requested by the investigating entity; and

(3) The Tennessee bureau of investigation, pursuant to § 38-6-109, shall conduct a criminal history background check and investigation on a prospective employee as soon as practicable after the submission of the prospective employee's name or names by the executive director or the director's designee.

(c) The Tennessee bureau of investigation may contract with the federal bureau of investigation, other law enforcement agencies, or any other legally authorized entity to assist in such criminal history background check and investigation.

(d) The institute shall pay, as an operating expense, the cost of the criminal history background check.

(e) The results of such a criminal history background check shall not be considered a record open to the public, pursuant to title 10, chapter 7, part 5.






Chapter 8 - County Correctional Incentives Act of 1981

§ 41-8-101 - Short title.

This chapter shall be known and may be cited as the "County Correctional Incentives Act of 1981."



§ 41-8-102 - Purpose of chapter.

This chapter provides financial incentives to counties to house additional nondangerous felony offenders locally. The purpose of the chapter is to mutually benefit state and county governments by:

(1) Helping alleviate overcrowding in state correctional facilities and reducing high operation costs; and

(2) Assisting counties in upgrading local correctional facilities and programs.



§ 41-8-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Applicant county" means any county that applies to participate in the program;

(2) "Approved applicant county" means any county selected as a participating county and any other applicant county certified by the commissioner as having submitted an acceptable proposal for participation in the program at a future date;

(3) "Certified" refers to whether any jail, workhouse or penal farm facility has been found to have met the minimum standards for local correctional facilities as provided for in § 41-4-140. Determination as to whether any facility has met these minimum standards shall be made by the director of the jail inspection division of the Tennessee corrections institute and certified to the county mayor and to the state judicial cost accountant;

(4) "Commissioner" means the commissioner of correction or the commissioner's designee;

(5) "County correctional incentive program" or "program" means the method of providing financial assistance and incentive to counties for the purposes provided in this chapter, through increased subsidies, grants or loans;

(6) "Detainee day" refers to each day each state prisoner was held by a county prior to judgment, which shall include acquittal, or prior to delivery to the department of correction during a designated contract period;

(7) "Grant" means those funds provided under the provisions of this chapter by the state to the county for which the state does not require repayment by the county;

(8) "Loan" means those funds provided under the provisions of this chapter by the state to the county for which the state does require repayment by the county;

(9) "Participating county" means any county having a certified or provisionally certified facility or any other county selected for participation in the program by the commissioner;

(10) "Plan" means the method by which the county intends to utilize the assistance available under this chapter;

(11) "Prisoner day" means each day each state prisoner was held by a county pursuant to § 40-23-104 or § 40-35-311 and during a designated contract period, where applicable. "Prisoner day" also means each day each state prisoner sentenced to the department of correction was held by a county after the first five (5) days of incarceration following sentencing and during a designated contract period, where applicable; provided, that the prisoner's commitment to the department was delayed pursuant to chapter 1, part 5 of this title or pursuant to the order of a federal court; and

(12) "Subsidy" means that amount of money paid by the state to a county in accordance with § 41-8-106.



§ 41-8-104 - Participation in program.

(a) Participation by any county in the program is absolutely voluntary. If a county facility is certified or provisionally certified, the county shall be entitled to the compensation provided in § 41-8-106 and shall not be required to meet the additional requirements of this section. If a county facility is not certified or provisionally certified, the county must meet the additional requirements of this section to be eligible for the compensation provided in § 41-8-106.

(b) No county may participate in the program until it has submitted a plan and is selected for participation in the program by the commissioner.

(c) The commissioner shall enter into contracts with those counties approved for participation in this program on an annual basis. Except as otherwise provided in this chapter, the exercise of this discretion shall not be reviewable in any other forum so long as the counties are selected in accordance with the procedures established by this chapter and the rules adopted pursuant to it.

(d) The commissioner shall consider, but shall not be limited to, the following factors in selecting counties to participate in this program:

(1) Representative nature of the county, including geographic location, county population and crime population;

(2) Condition of existing county facilities;

(3) Current capacity of the county facilities to house additional felony offenders;

(4) Potential for increasing the county's capacity for housing additional felony offenders;

(5) Adequacy of present programs and nature of proposed improvements in relation to certification requirements as defined by the Tennessee corrections institute board of control;

(6) Whether and to what extent inmates are worked or are planned to be worked in county work programs;

(7) Whether and to what extent inmates are permitted to participate in work release programs;

(8) Nature and amount of state assistance needed to finance and operate county facilities; and

(9) Availability of state funds.



§ 41-8-105 - Submission and review of county plans.

(a) Any county is authorized to submit a plan to the commissioner in which it seeks to participate in the program.

(b) The plan shall be submitted in the manner established pursuant to the rules promulgated by the commissioner pursuant to this chapter. The commissioner shall notify the state and local government committee of the senate and the state government committee of the house of representatives upon receipt of each application.

(c) The plan shall be approved by the county commission and the county sheriff before it will be considered by the commissioner.

(d) The jail inspection division of the Tennessee corrections institute shall provide any assistance requested by the commissioner in the review and evaluation of any plan submitted by the counties and of the county's implementation of a plan that is approved.



§ 41-8-106 - Housing state prisoners -- Contracting -- Reimbursement of costs -- Debt service.

(a) No county shall be required to house convicted felons sentenced to more than one (1) year of continuous confinement unless the county, through the authority of its county legislative body, has chosen to contract with the department of correction for the purpose of housing certain felons. The department shall promulgate rules for requirements and procedures for contracting.

(b) Counties may contract, in writing, with the state or with other counties for responsibility of correctional populations.

(c) (1) Counties shall be reimbursed for housing convicted felons pursuant to the general appropriations act and according to rules and regulations for determining reasonable allowable costs as promulgated by the department, in consultation with the comptroller of the treasury. The department is authorized to include capital costs within the meaning of reasonable allowable costs. Capital costs may include, but are not limited to, debt service.

(2) The commissioner is authorized, without promulgation of rules and regulations, to agree to reimburse a county for debt service on debt issued by the county in constructing correctional facilities for the purpose of housing inmates sentenced to the county under the authority of a contract entered into under subsection (a). In addition to principal, interest and redemption premiums, debt service may include other necessary items or costs reasonably related to the issuance of such county debt. Upon entering an agreement, the department is authorized to reimburse the county for one hundred percent (100%) of debt service, regardless of whether the county is actually housing inmates under a contract, and until a contract is terminated. The commissioner may not, following execution of any such agreement, amend existing rules and regulations or promulgate new rules and regulations that will impair the state's obligation to reimburse debt service as provided in an agreement. Any obligation for the reimbursement of debt service shall be a contractual obligation of the state.

(d) It is the intent of the state that the holders of debt issued by a county for which the department has agreed to reimburse debt service pursuant to an agreement under this section may rely on, and benefit from, this section and of any obligation by the department and the state to reimburse the county for debt service contained in any agreement, and the state pledges to and agrees with any holders that the state will not amend this section, or limit or alter the obligation of the department and the state to reimburse debt service under any agreement, in any way that would impair the rights and remedies of any holders, or of the county, with respect to reimbursement. This subsection (d) shall not affect the right of the commissioner to terminate any agreement entered into under this section pursuant to the terms set forth in any agreements.

(e) The subsidies paid to counties pursuant to this chapter shall be the only compensation from the state to which counties are entitled for housing state prisoners and shall be in lieu of the fees allowed in § 8-26-106 or any other section.

(f) The department is further authorized to provide additional subsidies to counties for the purpose of community and other diversion programs for pretrial detainees, misdemeanants or convicted felons subject to available appropriations and in accordance with the rules and regulations promulgated by the department.

(g) (1) The department shall take into its custody all convicted felons from any county that had not contracted with the state as authorized by subsection (b). The department shall not be required to take actual physical custody of any of the felons until fourteen (14) days after the department has received all certified sentencing documents from the clerk of the sentencing court.

(2) The commissioner is authorized to compensate any county that has not contracted with the state as authorized by subsection (b) for that county's reasonable, allowable cost of housing felons. The rate of compensation to these counties shall be determined by and is subject to the level of funding authorized in the appropriations bill; however, the commissioner shall not compensate any county that fails or refuses to promptly transfer actual physical custody of an inmate to the department after being requested by the department, in writing, to do so for each day or portion of a day that the county fails to transfer the inmate. The written notice shall include the date it intends to take custody of the inmate for transfer to the department. The notice shall be given as soon as practicable before the transfer date. By June 15, 2005, the department shall notify each sheriff of the provisions of this subdivision (g)(2) and the consequences for failing to comply with it.

(h) In the event that a county has been reimbursed pursuant to this section for housing convicted felons for a continuous period of three (3) or more fiscal years and has received the maximum amount allowed per prisoner per day as reasonable allowable costs during this period, then the county shall thereafter be presumed to be entitled to the full maximum amount allocated per prisoner per day as reimbursement of reasonable allowable costs for housing such prisoners and will not be required to provide documentation to the department regarding costs incurred beyond information necessary to determine the number of prisoner days for which the county is entitled to reimbursement.



§ 41-8-107 - Use of subsidy by counties.

(a) Participating counties having a facility that is not certified pursuant to the most recently established state jail standards shall not diminish their current level of spending for correctional expenses to the extent of any subsidy received pursuant to this chapter. The subsidy provided in this chapter is for expenditures for correctional purposes.

(b) The subsidy received by the counties pursuant to this chapter shall be dedicated exclusively for use in the county's correctional programs. The entire subsidy received shall be appropriated for the benefit of the correctional program.

(c) If the facility has been inspected and certified pursuant to the most recently established state jail standards, the entire subsidy may be used for current operating expenses. In all other situations, seventy-five percent (75%) of the subsidy shall be used for improving correctional programs or facilities.



§ 41-8-108 - Commissioner to promulgate rules.

The commissioner is authorized and directed to promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for purposes including, but not limited to:

(1) General administration of the county incentive program;

(2) Requirements for county plans;

(3) Evaluation of plans submitted by counties; and

(4) Termination of county participation.



§ 41-8-109 - Grants or loans to counties by state funding board -- Restrictions.

(a) The state funding board is authorized to make grants or loans, as funds are available, to any approved applicant county to assist that county in the construction or renovation of a correctional facility.

(b) No county shall award any construction contract in reliance on a grant or loan until such time as the state funding board and the county have executed a contract pursuant to § 41-8-110 or § 41-8-111, and until the state building commission has acted pursuant to § 4-15-102, when an application for a grant has been approved.



§ 41-8-110 - State funding board authorized to issue bonds and notes -- Counties to submit financing agreements and contracts.

(a) For the purpose of providing moneys to assist approved applicant counties in financing capital improvements of correctional facilities, the state funding board, in addition to the powers otherwise granted by law, has the power and is authorized to issue from time to time direct general obligation interest-bearing bonds and bond anticipation notes in such principal amounts as may from time to time be authorized by law.

(b) Loans or grants authorized in accordance with § 41-8-109 shall be made from the proceeds of the bonds or notes to an approved applicant county in the county correctional incentive program. The board shall require the county to submit a financing agreement that includes provisions for the payment of the cost of constructing, acquiring, reconstructing, improving, equipping or furnishing any county correctional facility, including the payment of engineering, fiscal, architectural and legal expenses incurred in connection with the facility and the issuance of the bonds or notes, and shall require the county to execute a contract specifying, among other things, the repayment terms and the project to be funded.



§ 41-8-111 - Contract terms -- Management or operational changes -- Restriction on sentencing and commitment.

(a) If the project is to be funded in whole or in part by a grant, the contract may include such provisions as may be agreed upon by the parties to the contract, and shall include in substance, the following provisions:

(1) An agreement by the state to pay the county an amount up to and including one hundred percent (100%) of the actual cost of the project. Part of the grant may be paid to the county as a first advance prior to the construction and during the progress of the construction at a rate in proportion to the rate of construction. The grant may be paid following completion of the construction, as may be agreed upon by the parties;

(2) An agreement by the county to proceed expeditiously with and complete the project in accordance with approved plans; and

(3) (A) An agreement by the county to reserve, keep and maintain a specified number of available cell spaces in the jail for state prisoners under the terms of the contract;

(B) An agreement by the county as to the types of state prisoners with regard to offenses committed and sentences imposed who may be housed in the jail under the terms of the contract; provided, that the county agrees to house any and all felons sentenced to six (6) years or less, if sufficient cell space is provided, or such other felons as may be mutually agreed to by the county and the department of correction, if additional space is reserved by contract;

(C) An agreement that any new construction shall conform to American Correctional Association standards for the purposes proposed for the facilities;

(D) An agreement that the county will repay grant funds to the state if the county withdraws or otherwise terminates the contract to keep state prisoners;

(E) An agreement that in the event a prisoner held in the county facility becomes a discipline problem sufficient to require a closer custody status that cannot be provided adequately or safely in the county facility, the county shall have the authority to petition the sentencing judge for transfer of that prisoner to the department; and

(F) An agreement may provide for a gradual reduction or increase in the number of state prisoners held pursuant to subdivision (a)(3)(A).

(b) Any proposal by the county to subcontract for management of the facility, or any other proposal that would alter the management or operational arrangement specified in the contract, shall be submitted to the department and the funding board for approval. No management or operational change shall be made without the prior approval of the department and the funding board and until an amendment to the contract between the state and the county is effectuated.

(c) Compensation for the housing of state prisoners in any correctional facility constructed or renovated with funds provided in whole or in part by a grant under this chapter shall be paid in accordance with § 41-8-106 and no other jailer's fees for those prisoners shall be paid by the state.



§ 41-8-112 - Repayment of loans -- County's failure to remit.

(a) The county shall pledge its full faith and credit for the repayment of a loan pursuant to this chapter.

(b) In the event any county having entered into a loan contract pursuant to this chapter fails to remit funds in accordance with any amortization schedule established for the loan, the commissioner of finance and administration shall deliver by certified mail a written notice of the failure to the county. In the event the county fails to remit the amount set forth in the notice within sixty (60) days of the receipt of the notice, the commissioner of finance and administration may, without further authorization, withhold that sum or part of that sum from any state-shared taxes that are otherwise apportioned to the county.



§ 41-8-113 - Special account to be established.

There is authorized to be established in the general fund of the state treasury a special account for depositing available funds under this chapter and for disbursing those funds to the counties that qualify for grants or loans under this chapter; provided, that the commissioner of finance and administration, with the approval of the comptroller of the treasury, may establish the account in such other manner as is deemed appropriate.



§ 41-8-114 - Counties free to seek other aid.

Nothing in this chapter shall be construed to limit the right of any county to accept any gift, grant or loan of funds or financial or other aid of any form that might otherwise be available to that county from the state or federal government or any agency of the state or federal government or from any other sources or from complying with the terms and conditions of the aid not inconsistent with this chapter.



§ 41-8-115 - Federal funds.

The commissioner is authorized and empowered to seek and receive funds from the federal government that will augment the funds appropriated by the state to implement this chapter.



§ 41-8-116 - Title 9, chapter 9 applicable to this chapter.

(a) The issuance and payment of bonds and bond anticipation notes and the administration of funds for the purpose of this chapter shall be in accordance with title 9, chapter 9.

(b) It is the legislative intent that all bonds and bond anticipation notes issued pursuant to this chapter are also to be considered as issued under the provisions of title 9, chapter 9.



§ 41-8-118 - Participation of regional jail authority.

A regional jail authority created pursuant to chapter 12 of this title is authorized to participate in the program created pursuant to this chapter in the same manner and to the same extent as counties are authorized to participate.






Chapter 9 - Community Work Projects for Probationers

Part 1 - General Provisions

§ 41-9-101 - Community work project coordinator.

(a) The department of correction is authorized to employ or assign, in each judicial district, a person for the position of community work project coordinator.

(b) The work project coordinator shall be compensated as other state employees and shall be supervised by the director of probation and parole.

(c) The duties of the coordinator include, but are not limited to, the following:

(1) Preparing, receiving and reviewing applications from qualified organizations and entities for projects within the district, or within other judicial districts, that may be performed by probationer or parolee labor;

(2) Interviewing and screening the probationers or parolees available for community work projects in order to match their particular job skills with the type of labor needed;

(3) Coordinating the various approved work projects to ensure that the probationers or parolees available are being utilized efficiently and to the best of their abilities;

(4) Regularly inspecting each approved work project to ensure that the probationers or parolees are being properly supervised, that they do not pose a threat to members of the community in the area in which they are working and that they are being utilized to perform the type of work for which they were requested; and

(5) Performing such other duties as may be assigned by the department of correction.



§ 41-9-102 - Applications for probationer labor.

(a) Any charitable organization or governmental entity within a judicial district is eligible to apply with the work project coordinator of the district for probationer labor to perform a specific work project for that organization or entity.

(b) The application forms shall be prepared by the coordinator of each district but shall contain the following information:

(1) The charitable organization or governmental entity for whom the work will be performed;

(2) The specific work project for which probationer labor is requested;

(3) The specific job skills, if any, that will be required to complete the project;

(4) The number of probationers requested for the project;

(5) The anticipated period of time the work project will take to complete; and

(6) The person in the organization or entity that will be responsible for the supervision and care of any probationer working on the project.

(c) When the work project application forms have been prepared, any charitable organization exempt from taxation pursuant to § 501(c)(3) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c)(3), or any agency, branch, department or other entity of municipal, county, state or federal government may submit an application for probationer labor to the work project coordinator of the judicial district in which the work project is to be performed.

(d) The work project coordinator shall review each application so submitted and first determine whether the organization or entity is eligible for probationer labor under the provisions of subsection (c). If the coordinator determines it is not, the application shall be rejected. If the coordinator determines that the application is from an eligible organization or entity, the coordinator may approve or reject it. If it is rejected, the coordinator shall state the reasons for the rejection in writing and send a copy to the applicant. The coordinator may also approve an application subject to certain modifications the coordinator deems necessary. If of the opinion that a work project should be modified as to certain particulars, the coordinator shall send a copy of the proposed modifications to the applicant. If the applicant agrees to the modifications, the coordinator may approve the application as modified. If the coordinator and applicant cannot agree as to some or all of the modifications, the coordinator may approve the application as originally filed, may approve the application subject to the agreed upon modifications or may reject the application.

(e) The decision of a work project coordinator as to whether an organization or entity is eligible for a work project and as to whether the application should be approved or rejected shall be final and shall not be subject to review by appeal except in cases of abuse of discretion. The director of probation and parole shall have authority over the appeals.



§ 41-9-103 - Probationers -- Eligibility -- Reporting for work -- Violations.

(a) Work projects approved pursuant to this part shall be performed by defendants who have been placed on probation pursuant to § 40-35-303, and who, as a condition of probation, have been ordered to perform a period of community service work as provided in § 40-35-303(d)(3).

(b) When a judge places a defendant on probation and orders the defendant to perform community service work, the judge shall direct the defendant to report to the work project coordinator in the judicial district in which the defendant resides or where the offense occurred. The coordinator shall interview the defendant for the purpose of determining job skills and the work project for which the defendant is best suited. Failure of a defendant to report to the work project coordinator when directed to do so by a judge shall constitute a violation of the defendant's probation and shall be reported by the coordinator to the defendant's probation officer.

(c) After interviewing a defendant and determining the work project to which the defendant is best suited, the coordinator shall give the defendant a date and time to report, the location of the work project and the name of the person responsible for supervising the work project. The defendant shall be responsible for reporting to the project supervisor at the designated date and time. Prior to that date and time, the coordinator shall notify the project supervisor of the name of the defendant, the defendant's job skills, and the date and time the defendant is to report to work. If the defendant does not appear for work at the designated date and time, the project supervisor shall so notify the coordinator. Failure of a defendant to appear at a work project when directed to do so by the coordinator shall constitute a violation of the defendant's probation and shall be reported by the coordinator to the defendant's probation officer.

(d) If any defendant placed on probation and ordered to perform community service work pursuant to § 40-35-303 is employed or is seeking employment, the work project coordinator shall assign the defendant to a work project that can be performed during times that do not interfere with the defendant's employment or seeking of employment.



§ 41-9-104 - Liability for injury.

No charitable organization or governmental entity authorized by § 41-9-102 to utilize probationer labor pursuant to this part shall be liable for any injury sustained by a probationer or other person while the probationer is performing a work project for the organization or entity, if the organization or entity exercised due care in the protection and supervision of the probationer.






Part 2 - County Community Work Projects for Probationers

§ 41-9-201 - County community work project coordinator.

(a) In all counties of the state, the board or other governmental entity having charge of, supervision, and control of the county workhouse is authorized to employ or assign a person for the position of county community work project coordinator. Any person so employed or assigned shall be responsible for administering a community work project program for probationers placed under the jurisdiction of the county. The county legislative body shall approve the community work project program before the program is implemented.

(b) The county community work project coordinator shall be compensated as other county employees and shall be supervised by the director of probation for the county.

(c) The duties of the county community work project coordinator shall include, but are not limited to:

(1) Preparing, receiving and reviewing applications from qualified organizations and entities for projects within the county that may be performed by county probationer labor;

(2) Interviewing and screening the county probationers available for community work projects in order to match their particular job skills with the type of labor needed;

(3) Coordinating the various approved work projects to ensure that the county probationers available are being utilized efficiently and to the best of their abilities;

(4) Regularly inspecting each approved work project to ensure that the county probationers are being properly supervised, that they do not pose a threat to members of the community in the area in which they are working and that they are being utilized to perform the type of work for which they were requested; and

(5) Performing such other duties as may be assigned by the board or other governmental entity having charge of, supervision and control of the county workhouse.



§ 41-9-202 - Applications for probationer labor.

(a) Any charitable organization or governmental entity within the county is eligible to apply with the county community work project coordinator of the county for county probationer labor to perform a specific work project for the organization or entity.

(b) The application forms shall be prepared by the work project coordinator of each county but shall contain the following information:

(1) The charitable organization or governmental entity for whom the work will be performed;

(2) The specific work project for which county probationer labor is requested;

(3) The specific job skills, if any, that will be required to complete the project;

(4) The number of county probationers requested for the project;

(5) The anticipated period of time the work project will take to complete; and

(6) The person in the organization or entity that will be responsible for the supervision and care of any county probationer working on the project.

(c) When the work project application forms have been prepared, any charitable organization exempt from taxation pursuant to § 501(c)(3) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c)(3), or any agency, branch, department or other entity of municipal, county or state government may submit an application for county probationer labor to the county community work project coordinator of the county in which the work project is to be performed.

(d) The county community work project coordinator shall review each application so submitted and first determine whether the organization or entity is eligible for county probationer labor under the provisions of subsection (c). If the coordinator determines it is not, the application shall be rejected. If the coordinator determines that the application is from an eligible organization or entity, the coordinator may approve it or reject it. If it is rejected, the coordinator shall state the reasons for the rejection in writing and send a copy to the applicant. The coordinator may also approve an application subject to certain modifications the coordinator deems necessary. If of the opinion that a work project should be modified as to certain particulars, the coordinator shall send a copy of the proposed modifications to the applicant. If the applicant agrees to the modifications, the coordinator may approve the application as modified. If the coordinator and applicant cannot agree as to some or all of the modifications, the coordinator may approve the application as originally filed, may approve the application subject to the agreed upon modifications or may reject the application.

(e) The decision of a county community work project coordinator as to whether an organization or entity is eligible for a work project and as to whether the application should be approved or rejected shall be final and shall not be subject to review by appeal except in cases of abuse of discretion. The director of probation of the county has authority over the appeals.



§ 41-9-203 - Probationers -- Eligibility -- Reporting to work -- Violations.

(a) Work projects approved pursuant to this part shall be performed by defendants who have been placed on probation pursuant to § 40-35-303, who, as a condition of probation, have been ordered to perform a period of community service work as provided in § 40-35-303(d)(3), and who have been assigned to the supervision of the county.

(b) When a judge so places a defendant on probation and orders the defendant to perform community service work, the judge shall direct the defendant to report to the county community work project coordinator in the county in which the defendant resides or where the offense occurred. The coordinator shall interview the defendant for the purpose of determining job skills and the work project for which the defendant is best suited. Failure of a defendant to report to the work project coordinator when directed to do so by a judge shall constitute a violation of the defendant's probation and shall be reported by the coordinator to the defendant's probation officer.

(c) After interviewing a defendant and determining the work project to which the defendant is best suited, the coordinator shall give the defendant a date and time to report, the location of the work project and the name of the person responsible for supervising the work project. The defendant shall be responsible for reporting to the project supervisor at the designated date and time. Prior to that date and time, the coordinator shall notify the project supervisor of the name of the defendant, the defendant's job skills and the date and time the defendant is to report to work. If the defendant does not appear for work at the designated date and time, the project supervisor shall so notify the coordinator. Failure of a defendant to appear at a work project when directed to do so by the coordinator shall constitute a violation of the defendant's probation and shall be reported by the coordinator to the defendant's probation officer.

(d) If any defendant placed on probation and ordered to perform community service work pursuant to § 40-35-303 is employed or is seeking employment, the work project coordinator shall assign the defendant to a work project that can be performed during times that do not interfere with the defendant's employment or seeking of employment.



§ 41-9-204 - Liability for injury or damages.

(a) No charitable organization, municipality, county or political subdivision thereof authorized by § 41-9-102 to utilize probationer labor pursuant to this chapter shall be liable for any injury sustained by a probationer or other person while the probationer is performing a work project for that organization or governmental entity, if the organization or governmental entity exercised due care in the protection and supervision of the probationer.

(b) (1) No municipality, county or political subdivision thereof, nor any employee or officer thereof, shall be liable to any person for the acts of any probationer while the probationer is on a community work project for the organization or governmental entity, if the organization or governmental entity exercised due care in the protection and supervision of the probationer.

(2) No municipality, county or political subdivision thereof, nor any employee or officer thereof, shall be liable to any probationer or a probationer's family for death or injuries received while the probationer is on a community work project for the organization or governmental entity, if the organization or governmental entity exercised due care in the protection and supervision of the probationer.









Chapter 10 - Correction Volunteer Services

§ 41-10-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of parole;

(2) "Chair" means the chair of the board of parole;

(3) "Commissioner" means the commissioner of correction;

(4) "Department" means the department of correction;

(5) "Institution" means an institution of the department;

(6) "Offender" means a person who is under the authority of the department, pursuant to a court order, a pending court disposition in a Tennessee criminal case or under the authority of the board, pursuant to release under probation or parole supervision, or some other release program from any correctional institution;

(7) "Region" means a probation region of the department of correction;

(8) "TCRB" means the Tennessee community resource board; and

(9) "Volunteer" means any person who, after fulfilling appropriate policy requirements, is assigned to a volunteer job and provides a service without pay from the department or board except for compensation for those expenses incurred directly as the result of volunteer services as defined in this chapter. A "volunteer" may present any grievance related to volunteer services to the TCRB, which shall make recommendations to the commissioner or the board, as appropriate, and may appeal any decision of the TCRB to the commissioner or to the board, as appropriate.



§ 41-10-102 - Volunteers -- Policies -- Compensation -- Inspection of records.

(a) The department is authorized to recruit, train and appoint volunteers to programs of the department without regard to state employment regulations as administered by the department of human resources. Volunteers shall, however, be required to comply with all applicable department of correction policies. The department is further authorized to provide such incidental reimbursement as is consistent with this chapter and with appropriate state regulations.

(b) The board is authorized to recruit, train and appoint volunteers to programs of the board without regard to state employment regulations as administered by the department of human resources. Volunteers shall be required to comply with all applicable board policies. The board is further authorized to provide such incidental reimbursement as is consistent with this chapter and with appropriate state regulations.

(c) No court or law enforcement agency shall refuse to allow inspection of the court or agency's files and records by any volunteer demonstrating a need to know the contents of those files and records for the performance of official duties.



§ 41-10-103 - Duties of department of correction.

The department shall:

(1) Take such actions as are necessary and appropriate to develop meaningful opportunities for volunteers to be involved in the department's programs, including the appointment of personnel as deemed necessary by the commissioner to administer volunteer services;

(2) Develop written policy governing the recruitment, training, appointment and supervision of volunteers;

(3) Take such action as is necessary to ensure that volunteers understand their duties and responsibilities;

(4) Take such action as is necessary and appropriate to ensure a receptive climate for volunteers;

(5) Provide for the recognition of volunteers who have offered outstanding service to the department; and

(6) Recognize prior volunteer service as partial fulfillment of state employment requirements for training and experience pursuant to rules adopted by the department of human resources.



§ 41-10-104 - Meals -- Travel expenses -- Use of state vehicles.

(a) Meals may be furnished without charge to volunteers if the scheduled volunteer assignment extends over an established meal period.

(b) Travel expenses may be reimbursed to those volunteers whose volunteer assignment requires them to use their own vehicle or to be away from home in accordance with state travel regulations.

(c) Volunteers may use state vehicles when their assignments so require, subject to the approval of the department and compliance with any rules or regulations that may be promulgated by the department.



§ 41-10-105 - Community resource board established.

(a) There is established a Tennessee community resource board (TCRB) composed of seventeen (17) members. The speaker of the house of representatives shall appoint a member of the house of representatives to serve on the TCRB and the speaker of the senate shall appoint a member of the senate to serve on the TCRB. Members of the general assembly who serve on the TCRB shall receive no additional compensation for their services, but shall receive compensation for expenses pursuant to the provisions of § 3-1-106. The remaining members shall be appointed jointly by the commissioner and the chair. Five (5) members shall be appointed from each grand division of the state. Members shall serve terms of three (3) years. Members of the TCRB shall, upon expiration of their terms of office, be eligible for reappointment to successive terms. In making appointments to the board, the commissioner and the chair shall strive to ensure that at least one (1) person serving on the TCRB is sixty (60) years of age or older and that at least one (1) person serving on the TCRB is a member of a racial minority. Members shall have served in a volunteer capacity in corrections, in probation or parole, or in an academic environment in the field of criminal justice or other related field. Vacancies shall be filled by the TCRB; provided, that the person filling the vacancy shall receive the written approval of the commissioner and chair.

(b) The TCRB shall serve both the department and the board. The purpose of the TCRB shall be to:

(1) Coordinate with and assist the department and the board in developing and utilizing volunteer resources in assisting parolees, probationers and inmates in reintegrating into society as productive, law-abiding citizens;

(2) Coordinate with and assist the department and the board in developing policies and procedures governing the utilization of volunteers;

(3) Coordinate a network of local parole, probation and institutional community resource boards on matters of statewide impact;

(4) Advise the department and the board on matters of public interest and concern;

(5) Assist the department and the board in accomplishing their missions;

(6) Review and recommend programs having statewide impact involving volunteers; and

(7) Oversee projects when appropriate.

(c) Local parole, probation and prison institution community resource boards may be established. The purpose of these local boards is to cooperate with local probation and parole offices and correctional institutions to:

(1) Develop a program plan for utilizing volunteers;

(2) Establish specific goals for utilizing volunteers;

(3) Establish performance measures for determining that goals are met; and

(4) Collect data on the cost of using volunteers and the cost benefits to the local office or institution.

(d) Local volunteer resource boards shall report semiannually to the TCRB on their program plans, goals and performance measures.






Chapter 11 - Inmate Reimbursement to the County Act of 1995

§ 41-11-101 - Short title.

This chapter shall be known and may be cited as the "Inmate Reimbursement to the County Act of 1995."



§ 41-11-102 - "County jail" defined.

For purposes of this chapter, "county jail" includes county workhouses.



§ 41-11-103 - Reimbursement of imprisonment expenses.

A county may seek reimbursement for any expense incurred by the county in relation to the charge or charges for which a person was sentenced to a county jail. The county may seek reimbursement for each person who is or was an inmate for not more than sixty dollars ($60.00) a day for the expense of maintaining the inmate or the actual per diem cost of maintaining the inmate, whichever is less, for the entire time the person was confined in the county jail, including any period of pretrial detention.



§ 41-11-104 - Denial of certain privileges prohibited.

The failure of an inmate to provide information on the inmate's financial status shall not be grounds for the denial by the county of any privilege ordinarily available to an inmate, such as behavior or programmatic credits, parole or participation in work programs.



§ 41-11-105 - Reporting of inmates and financial and other information.

At the request of the county mayor or a designee of the county mayor, the sheriff of the county shall forward to the county mayor or designee of the county mayor a list containing the name of each inmate, the term of sentence and the date of admission, together with information regarding the financial status of each inmate, as required by the county mayor or designee of the county mayor.



§ 41-11-106 - Investigation of reports.

The county legislative body or the county mayor may investigate or cause to be investigated all reports furnished by the sheriff pursuant to § 41-11-105 for the purpose of securing reimbursement for the expenses incurred by the county in regard to an inmate as provided under this chapter.



§ 41-11-107 - Reimbursement of expenses -- Civil action.

(a) The county mayor may file a civil action to seek reimbursement from an inmate for maintenance and support of that person while that person was an inmate or for any other expense for which the county may be reimbursed under this chapter.

(b) A civil action brought under this chapter shall be instituted in the name of the county in which the jail is located and shall state the date and place of sentence, the length of time set forth in the sentence, the length of time actually served and the amount or amounts due to the county pursuant to § 41-11-103.

(c) Before entering any order on behalf of the county against the defendant, the court shall take into consideration any legal obligation of the defendant to support a spouse, minor children or other dependents and any moral obligation to support dependents to whom the defendant is providing or has in fact provided support.

(d) The court may enter a civil judgment against the defendant and may order that the defendant's property be attached for reimbursement for maintenance and support of the defendant as an inmate and for other expenses reimbursable under § 41-11-103.



§ 41-11-108 - Jurisdiction -- Venue -- Receivers.

(a) The county may file the civil action in the circuit court. If the defendant is still an inmate in the county jail, venue is proper in the county in which the jail is located.

(b) If necessary to protect the county's right to obtain reimbursement under this chapter against the disposition of known property, the county may seek issuance of a temporary restraining order to restrain the defendant from disposing of the property pending a hearing on an order to show cause why the particular property should not be applied to reimbursement of the county for the maintenance and support of the defendant as an inmate. No bond shall be required of the county before a temporary restraining order is issued.

(c) To protect and maintain the property pending resolution of the matter, the court, upon request, may appoint a receiver.



§ 41-11-109 - Homestead exemption.

The county shall not enforce any judgment obtained under this chapter by means of execution against the homestead of the defendant.



§ 41-11-110 - Cooperation by judge and sheriff of inmate's home county.

The sentencing judge and the sheriff of any county in which an inmate's property is located shall furnish to the attorney for the county all information and assistance possible to enable the attorney to secure reimbursement for the county under this chapter.



§ 41-11-111 - Disposition of funds.

The reimbursements secured under this chapter shall be credited to the general fund of the county to be available for general fund purposes. The county mayor may determine the amount due the county under this chapter and render sworn statements of the amount due. These sworn statements shall be considered prima facie evidence of the amount due.



§ 41-11-112 - Applicability -- Development districts -- Contracting.

(a) This chapter only applies in counties having a population in excess of two hundred fifty thousand (250,000), and in any county having a population of not less than eighty thousand (80,000) nor more than eighty-three thousand (83,000), all according to the 1990 federal census or any subsequent federal census, and in any other county in which the county legislative body, by majority vote, adopts a resolution electing to utilize this chapter to seek reimbursement.

(b) All other counties shall be grouped by development districts established pursuant to title 13, chapter 14, part 1. For those counties, the comptroller of the treasury shall develop guidelines and solicit proposals for the collection of expenses incurred by the county in relation to the charge or charges for which a person was sentenced to a county jail pursuant to § 41-11-103. The guidelines developed by the comptroller of the treasury may, to the greatest extent possible, be based on the collection procedures established by this chapter or may utilize any other collection procedures and standards in the discretion of the comptroller of the treasury. The guidelines for collection may be based on a statewide proposal, be limited to a proposal by development districts or be a combination of both. In developing the proposals, the comptroller of the treasury shall give consideration to awarding a contract to the person or entity based on a percentage of amount retained, competency or ability to perform, costs incurred in securing reimbursement or be based on any other criteria developed by the comptroller of the treasury. The contract awarded by the comptroller of the treasury shall be a two-year contract.

(c) The reimbursements secured under the contracts, less the fee for collection, shall be deposited into the state general fund and, at least annually, shall be distributed to the general fund of the county in which the inmate was incarcerated. The funds may be used for any lawful purpose.






Chapter 12 - Regional Jail Authority Act

§ 41-12-101 - Short title.

This chapter shall be known and may be cited as the "Regional Jail Authority Act."



§ 41-12-102 - Powers of regional jail authority -- Taxation of property and revenues.

(a) It is declared that a regional jail authority created pursuant to this chapter shall be a public and governmental body acting as an agency and instrumentality of the creating and participating governmental entities, and that the powers exercised by the authority are declared to be for a public and governmental purpose and a matter of public necessity.

(b) The property and revenues of the authority, or any interest in the property or revenues, are exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes.



§ 41-12-103 - Purpose of authority.

The general purpose of an authority created pursuant to this part is declared to be that of:

(1) Acquiring, constructing, equipping, maintaining, and operating a jail or workhouse or jails or workhouses and the usual facilities appertaining to those undertakings;

(2) Enlarging, renovating, and improving such facilities;

(3) Acquiring the necessary property for the facilities, both real and personal, with the right of contract for the use of or to lease, mortgage, or sell any or all of the facilities, including real property, and in the sale or purchase of any such property to comply with state or local purchasing laws; and

(4) Doing any and all things deemed by the authority necessary, convenient, and desirable for and incident to the efficient and proper development and operation of those types of undertakings.



§ 41-12-104 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authority" means a regional jail authority created pursuant to this chapter;

(2) "Board" means the board of commissioners of an authority;

(3) "Bonds" includes notes, interim certificates or other obligations of an authority;

(4) "Creating governmental entity" means a county, including a county that has a metropolitan form of government, or a municipality that by resolution or ordinance of its governing body elects to join together with one (1) or more counties or one (1) or more municipalities to create an authority pursuant to this chapter;

(5) "Executive officer" means the county mayor or other chief executive officer of any creating or participating governmental entity;

(6) "Governing body" means the chief legislative body of any local governmental entity;

(7) "Jail" includes workhouses in accordance with chapter 2 of this title;

(8) "Local governmental entity" means any county, including a county having a metropolitan form of government, and may include a municipality;

(9) "Municipality" means a municipality that has a municipal jail and has concurrent jurisdiction with the general sessions court over state misdemeanors or that, pursuant to § 16-18-311, builds a jail and obtains approval to acquire such concurrent jurisdiction, to create or participate in an authority pursuant to this chapter;

(10) "Participating governmental entity" means a local governmental entity, that, pursuant to a resolution, or in the case of a municipality, an ordinance, of its governing body, elects to participate in a regional jail authority; and

(11) "State" means the state of Tennessee.



§ 41-12-105 - Creation of authority -- Resolution and hearing -- Transfer of employees -- Costs.

(a) The governing bodies of two (2) or more local governmental entities, may create a regional jail authority in the manner provided for in this chapter. The authority shall be subject to all rights, privileges, and obligations contained in §§ 41-4-139, 41-4-140, 41-7-103, and chapter 8 of this title.

(b) (1) Each governing body of a governmental entity proposing to create an authority shall adopt, and its executive officer shall approve, a resolution calling a joint public hearing involving all interested local governmental entities in the enterprise to create a regional jail authority on the question of creating an authority.

(2) Notice of the date, hour, place and purpose of the hearing shall be published at least once each week for two (2) consecutive weeks in a newspaper of general circulation in the jurisdictional bounds of the governmental entity proposing to create an authority, the last publication to be at least one (1) week prior to the date set for the hearing.

(c) The hearing shall be had before the combined governing bodies of the respective local governmental entities pursuing the creation of a regional jail authority and all interested persons shall have an opportunity to be heard.

(d) (1) After the hearing, if at least two (2) governing bodies determine that the public convenience and necessity require the creation of an authority, the governing bodies shall individually adopt, and their executive officers shall approve, a resolution or an ordinance, in the case of a municipality, so declaring and creating an authority, which resolution or ordinance shall reference this chapter as the governing statute to create the authority and include the names of the creating governmental entities, the name of the authority and also designate the name and principal office address of the authority.

(2) A certified copy of the resolution or ordinance shall be filed with the secretary of state, along with the resolution approving the appointment of the board of commissioners as provided for in § 41-12-106, and upon that adoption and filing, the authority shall constitute a body politic and corporate, with all the powers provided in this chapter.

(e) Whenever an authority is created under this chapter, the creating governmental entity and any participating governmental entity shall enter into an agreement with the authority for the orderly transfer of jail or correctional employees of the governmental entities to the authority.

(f) Each governmental entity participating in the authority shall pay its pro rata share of all expenses and costs of the authority.



§ 41-12-106 - Appointment of board -- Vacancies -- Removals -- Quorum -- Powers and compensation.

(a) The board of the authority shall be a board of commissioners appointed as follows:

(1) If the creating or participating governmental entities include only one (1) county and a municipality or municipalities, all of which are located within the same judicial district, the board shall consist of:

(A) The chief executive officer of each local governmental entity participating;

(B) The sheriff of the county that participates in the authority;

(C) One (1) member to be selected by the county legislative body of such county;

(D) The comptroller of the treasury or the comptroller's designee;

(E) The commissioner of correction, or the commissioner's designee;

(F) The district attorney general serving the judicial district in which the local governmental entities are located, or the district attorney's designee;

(G) The district public defender serving the judicial district in which the local governmental entities are located or the district public defender's designee;

(H) One (1) judge selected by the judges serving the judicial district in which the local governmental entities are located or the judge's designee; and

(I) For each municipality electing to be a part of the authority, in addition to the mayor of the municipality, one (1) member of the governing body of the municipality selected by the governing body;

(2) If the creating or participating governmental entities include more than one (1) county, with or without a municipality that may be a participant, all of which are located within the same judicial district, the board shall consist of:

(A) The chief executive officer of each local governmental entity participating;

(B) The sheriff of each county that participates in the authority;

(C) One (1) member to be selected by the county legislative body of each county;

(D) The comptroller of the treasury or the comptroller's designee;

(E) The commissioner of correction, or the commissioner's designee;

(F) The district attorney general serving the judicial district in which the local governmental entities are located or the district attorney's designee;

(G) The district public defender serving the judicial district in which the local governmental entities are located or the district public defender's designee;

(H) One (1) judge selected by the judges serving the judicial district in which the local governmental entities are located or the judge's designee; and

(I) For each municipality electing to be a part of the authority, in addition to the mayor of the municipality, one (1) member of the governing body of the municipality selected by the governing body; or

(3) If the creating or participating governmental entities include more than one (1) county, with or without a municipality that may be a participant, some of which are located within different judicial districts, the board shall consist of:

(A) The chief executive officer of each local governmental entity participating;

(B) The sheriff of each county that participates in the authority;

(C) One (1) member to be selected by the county legislative body of each county;

(D) The comptroller of the treasury or the comptroller's designee;

(E) The commissioner of correction, or the commissioner's designee;

(F) A district attorney general selected by the district attorneys general serving the judicial districts in which the local governmental entities are located or the district attorney general's designee;

(G) The district public defender selected by the district public defenders serving the judicial districts in which the local governmental entities are located or the district public defender's designee;

(H) One (1) judge selected by the judges serving the judicial districts in which the local governmental entities are located or the judge's designee; and

(I) For each municipality electing to be a part of the authority, in addition to the mayor of the municipality, one (1) member of the governing body of the municipality selected by the governing body.

(b) Each such official shall be a member of the board for the term of office for which the official was elected.

(c) (1) Any vacancy by reason of nonresidence, incapacity, resignation or death shall be filled in the same manner as the original appointment for the unexpired term.

(2) A commissioner's term shall continue until the appointment and qualification of that commissioner's successor.

(3) A commissioner may be removed from office by a two-thirds (2/3) vote of the governing body of the governmental entity of the specific officers that made the appointment, but only after notice of the cause of the removal is served on the commissioner, and only after the commissioner is granted an opportunity for a public hearing on the cause.

(d) (1) The board shall elect from among its members a chair and vice chair, each of whom shall continue to be voting members, and shall adopt its own bylaws and rules of procedure.

(2) A majority of the commissioners shall constitute a quorum for the transaction of business.

(3) Except as expressly otherwise specified in this chapter, all powers granted in this part to an authority shall be exercised by the board.

(4) Commissioners may receive compensation for their services and shall receive per diem and may be reimbursed for necessary expenses incurred in the performance of their official duties in an amount to be established by the board; provided, that the reimbursement for expenses and mileage shall not exceed the comprehensive travel regulations for reimbursement for expenses and mileage promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.



§ 41-12-107 - Entities wishing to become or withdraw as members of authority -- Requirements.

(a) (1) Subject to subsection (b), any local governmental entity may become a member of an authority after its creation subject to following the requirements for a public hearing and notice in accordance with § 41-12-105.

(2) Any governmental entity that is a member of an existing authority may withdraw from that authority, but no governmental entity shall be permitted to withdraw from any authority after any obligation has been incurred by the authority except by unanimous vote of all members of the authority, and after providing for an appropriate manner to hold the authority harmless concerning the governmental entity's share of any existing indebtedness incurred by the authority during the governmental entity's inclusion in the authority. The governing body of any governmental entity wishing to withdraw from an existing authority shall signify its desire by resolution or ordinance, as appropriate.

(b) The governing body of any governmental entity wishing to become a member of an existing authority and the governing bodies of the governmental entities then members of the authority shall by concurrent resolutions or ordinances or by agreement provide for the joinder of the governmental entity, identifying the name, address and term of office of initial appointments to the expanded membership in accordance with § 41-12-106. The requirements of § 41-12-105 likewise apply to any action of the governing body.



§ 41-12-108 - Appointment of executive director -- Duties.

(a) The board shall appoint an executive director, who shall be the chief executive and administrative officer of the authority and who shall serve at the board's pleasure. The board shall enter into a contract with the executive director establishing the director's compensation and term of office.

(b) The executive director is responsible for all personnel matters related to the authority, including, but not limited to, recruitment, discipline and compensation.

(c) (1) The executive director shall annually prepare the operating budget of the authority and submit the budget to the board for approval at least sixty (60) days prior to the beginning of the fiscal year.

(2) If the board has not acted on the budget by the first day of the fiscal year, the previous fiscal year's budget shall automatically go into effect and become the budget for the current fiscal year until the board acts on the budget for the current fiscal year.

(d) The executive director shall also submit periodic reports to the board that it may direct.

(e) The executive director shall attend all meetings of the board.



§ 41-12-109 - Powers of authority.

An authority shall be deemed to be an instrumentality exercising public and essential governmental functions to provide for the public safety and welfare, and each such authority is authorized and empowered and has all powers necessary to accomplish the purposes of this chapter, excluding the power to levy and collect taxes. The powers include, but are not limited to, the following:

(1) To have perpetual succession, sue and be sued, and adopt a corporate seal;

(2) To acquire by gift, purchase, lease, or otherwise, and to hold, to sell, at public or private sale, or exchange, lease, mortgage, pledge, subordinate interest in, or otherwise dispose of real and personal property of every kind and character for its purposes;

(3) To enter into agreements with the creating or participating governmental entities to acquire by lease, gift, purchase or otherwise, any jail, or portion of a jail, owned by any creating or participating governmental entity and for the operation of the jail as part of the authority;

(4) To enter into, by contract with the creating or participating governmental entities or otherwise, a plan for pension, disability, hospitalization and death benefits for the officers and employees of the authority which may include participation in the Tennessee consolidated retirement system as provided in title 8, chapter 35, part 2, or the group insurance for local governments as provided in title 8, chapter 27, part 4; and for such purposes the authority is deemed to be a quasi-governmental organization pursuant to § 8-27-207 [repealed and reenacted; See Compiler's Notes];

(5) To appoint, select, and employ an executive director or such other officers, agents, and employees, including a superintendent of the regional jail facility as provided in § 41-12-114, and necessary jail officers and employees for the regional jail facility, and also including engineering and construction experts, fiscal agents and attorneys, and to fix their respective compensations;

(6) To enter into agreements with the creating or participating governmental entities with respect to the manner of transfer of jail or correctional employees of the governmental entities to the authority, and with respect to the retention by those employees of accrued pension, disability, hospitalization and death benefits;

(7) To use in the performance of its functions the officers, agents, employees, services, property, facilities, records, equipment, rights and powers of the creating or participating governmental entities, with the consent of any such governmental entity, and subject to any terms and conditions that may be agreed upon;

(8) To make contracts and leases and to execute all instruments necessary or convenient, including contracts for construction and financing of projects and leases of projects or contracts with respect to the use of projects that it causes to be erected or acquired, and to dispose by conveyance of its title in fee simple of real and personal property of every kind and character, and any and all governmental entities, departments, institutions, or agencies of the state are authorized to enter into contracts, leases, or agreements with the authority upon such terms and for such purposes as they deem advisable and to establish and charge fees, rates and other charges, as set out in this chapter or other law, and collect revenues from the fees, rates and other charges, not inconsistent with the rights of the holders of its bonds;

(9) To construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, furnish, operate, and manage projects, the cost of any such project to be paid in whole or in part from the proceeds or other funds made available to the authority;

(10) To accept loans and grants of money or materials or property of any kind from the United States or any agency or instrumentality of the United States, upon such terms and conditions as the United States or such agency or instrumentality may impose;

(11) To accept loans and grants of money or materials or property of any kind from this state or any agency or instrumentality or governmental entity of the state, upon such terms and conditions as the state or the agency or instrumentality or governmental entity may impose;

(12) To enter into contracts to house state prisoners in accordance with chapter 8 of this title;

(13) To borrow money for any of its corporate purposes and to execute evidences of such indebtedness and to secure the indebtedness and, in accordance with title 9, chapter 21, to issue negotiable general obligation notes or bonds or revenue bonds payable solely from funds pledged for that purpose and to provide for the payment of the notes or bonds or revenue bonds and for the rights of the holders of the notes or bonds or revenue bonds. Any municipality or county participating in the authority may lend, advance, or give money or materials or property of any kind to the authority;

(14) To exercise any power usually possessed by private corporations or counties performing similar functions that is not in conflict with the constitution and laws of this state;

(15) An authority created pursuant to this chapter and any trustee acting under any trust indenture are specifically authorized from time to time to sell, lease, grant, exchange, or otherwise dispose of any surplus property, both real and personal, or interest in any surplus property not required in the normal operation of and usable in the furtherance of the purpose for which the authority was created in the manner provided by law;

(16) To adopt, amend or repeal bylaws, rules and regulations not inconsistent with this chapter, the general laws of this state or the standards of the Tennessee corrections institute in accordance with § 41-4-140, for the regulation of its affairs, the conduct of its business, the operation of any jail or other project constructed or maintained and to carry into effect its powers and purposes;

(17) To designate an independent certified public accountant firm to do an annual post audit of all books, accounts and records of the authority and issue a public report on the audit. In addition, the authority shall be subject to audit by the comptroller of the treasury;

(18) To adopt by majority vote of the board purchasing procedures consistent with the requirements of the County Purchasing Law of 1983, compiled in title 5, chapter 14, part 2; and

(19) To do all things necessary or convenient to carry out the powers expressly given in this chapter.



§ 41-12-110 - Applicability of statutory requirements regarding jails and jailers.

The provisions of chapter 4 of this title concerning requirements applied to jails and jailers shall apply with regard to any jail owned or operated by the authority.



§ 41-12-111 - Power of condemnation -- Acquisition of property -- Location of jail.

(a) Subject to subsection (e), an authority has the power to condemn either the fee or any right, title, interest or easement in property that the board may deem necessary for any of the purposes authorized in this chapter, and the property or interest in that property may be so acquired whether or not the property or the interest in the property is owned or held for public use by corporations, associations or persons having the power of eminent domain, or otherwise held or used for public purposes as it may deem necessary or convenient for the construction and operation of the project upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon between it and the owner of the property or interest; provided, that prior public use shall not be interfered with by this use.

(b) The power of condemnation may be exercised in the mode or method of procedure prescribed by title 29, chapter 17, or in the mode or method of procedure prescribed by any other applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain.

(c) All public agencies and commissions of the state, with the approval of the governor, are authorized and empowered to lease, lend, grant, or convey to an authority created pursuant to this chapter at its request, upon such terms and conditions as may be mutually agreed upon, without the necessity for any advertisement, order of court or other action or formality, any real property that may be necessary or convenient to the effectuation of the authorized purposes of the authority, including real property already devoted to public use.

(d) Title to any property acquired by an authority created pursuant to this chapter shall be taken in the name of the authority.

(e) No authority shall locate a jail in a governmental entity that is not a participating governmental entity in the authority unless the governing body of the nonparticipating governmental entity grants express consent to the location.



§ 41-12-112 - Powers of creating or participating governmental entities.

Any creating or participating governmental entity has all necessary powers in order to further the purposes of this chapter, including, but not limited to, the following, any or all of which powers may be exercised by resolution or ordinance of the governmental entity's governing body:

(1) To advance, donate or lend money on real or personal property to the authority;

(2) To provide that any funds on hand or to become available to the governmental entity for jail purposes shall be paid directly to the authority;

(3) To sell, lease, dedicate, donate or otherwise convey to the authority any of the governmental entity's interest in any existing jail or other related property, or grant easements, licenses or other rights or privileges in the existing jail or other related property to the authority;

(4) To enter into agreements with the authority with regard to the transfer of the governmental entity's employees to the authority with the retention by the employees of any accrued rights in pension, disability, hospitalization and death benefits; and

(5) To permit the governmental entity's rights, duties and powers under the governmental entity's charter or the laws of the state to be performed or exercised by the authority.



§ 41-12-113 - Personnel not to benefit from services or sales -- County growth plan -- Carrying weapons.

(a) The commissioners, all appointed officers and all personnel employed by the board of commissioners of any regional jail authority under this chapter are prohibited from receiving any money or other goods or services of value of any sort as a result of any agreement, contractual or otherwise, related to services performed for the authority; and further, those persons are also prohibited from receiving any moneys or other goods or services of value of any sort as a result of any agreement, contractual or otherwise, for the sale of any materials to be installed in any facility owned or operated by the authority.

(b) Authorities shall provide information requested for the county growth plan to the county or counties in which they provide service. The plans, services and projects of an authority shall be consistent with the relevant county growth plan.

(c) For purposes of lawfully carrying a weapon, any regional jail officer shall be permitted to carry a weapon to the same extent that a county or municipal jail officer or correction officer is permitted to carry a weapon.



§ 41-12-114 - Appointment of superintendent -- Control and authority -- Bond.

(a) The authority is authorized to appoint a superintendent to administer any jails owned or operated by the authority. The superintendent shall have and exercise the same control and authority over the prisoners committed or transferred to the facilities as the sheriffs have by law over the prisoners committed or transferred to their jails.

(b) An authority created pursuant to this chapter may require the superintendent or jail officers, or both, to give bond in such penalty and with such security as the authority may prescribe, conditioned upon the faithful discharge of the duties of their offices.



§ 41-12-115 - Negotiable bonds -- Resolution -- Enforcement of rights.

(a) (1) The authority has the power to issue negotiable bonds, in accordance with title 9, chapter 21, from time to time in order to accomplish any of the purposes authorized by this chapter. The authority also has the power to issue bonds in the same manner and under the same provisions as municipalities or metropolitan governments or counties are empowered to issue bonds under the laws of this state, for the purposes authorized by this chapter.

(2) All these bonds shall be payable from all or any part of the revenues, income and charges of the authority and the bonds may also constitute an obligation of one (1) or more of the creating and participating governmental entities.

(b) (1) The bonds shall be authorized by resolution of the board, be issued in accordance with title 9, chapter 21, and shall bear such date, mature at such time or times, bear interest at such rate or rates payable annually or semiannually, be in such form and denominations, be subject to such terms of redemption with or without premium, carry such registration privileges, be payable in such medium and at such place or places, be executed in such manner, all as may be provided in the resolution authorizing the bonds.

(2) The bonds may be sold at public or private sale in such manner and for such amount as the board may determine.

(c) The resolution may include any covenants that are deemed necessary by the board to make the bonds secure and marketable, including, but not limited to, covenants regarding:

(1) The application of the bond proceeds;

(2) The pledging, application and securing of the revenues of the authority;

(3) The creation and maintenance of reserves;

(4) The investment of funds;

(5) The issuance of additional bonds;

(6) The maintenance of minimum fees, charges and rentals;

(7) The operation and maintenance of the authority's facilities;

(8) Insurance and insurance proceeds;

(9) Accounts and audits;

(10) The sale of authority properties;

(11) The vesting in a trustee or trustees such powers and rights as may be necessary to secure the bonds and the revenues and funds from which they are payable;

(12) The terms and conditions upon which bondholders may exercise their rights and remedies;

(13) The replacement of lost, destroyed or mutilated bonds;

(14) The definition, consequences and remedies of an event of default;

(15) The amendment of such resolution; and

(16) The appointment of a receiver in the event of a default.

(d) Any holder of any such bonds, including any trustee for any bondholders, may enforce their rights against the authority, its board or any officer, agent or employee of the authority, by mandamus, injunction or other action in any court of competent jurisdiction, subject to the covenants included in the bond resolution.

(e) (1) Sums received as accrued interest from the sale of any bonds may be applied to the payment of interest on the bonds.

(2) All sums received as principal or premium from the sale shall be applied to the purpose for which the bonds were issued, and may include, but not be limited to, expenses for fiscal, legal, engineering and architectural services, expenses for the authorization, sale and issuance of the bonds, expenses for obtaining an economic feasibility survey in connection with the bonds, and to create a reserve for the payment of not exceeding one (1) year of interest on the bonds.

(f) Bonds issued pursuant to this chapter executed by officers in office on the date of the execution shall be valid obligations of the authority, notwithstanding that before the delivery of the bonds, any or all of the persons executing the bonds shall have ceased to be officers.

(g) Bonds issued pursuant to this chapter, and the income from the bonds, shall be exempt from all state, county and municipal taxation except inheritance, transfer and estate taxes.

(h) All public officers and bodies of the state, municipal corporations, governmental entities, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, all executors, administrators, guardians, trustees, and all other fiduciaries in the state may legally invest funds within their control in bonds of an authority.

(i) Any bonds upon which any creating governmental entity or participating governmental entity is jointly obligated with the authority may be secured by the full faith and credit and taxing powers of the governmental entity.



§ 41-12-116 - Dissolution by joint certificate -- Terms of agreement.

(a) Whenever the governing bodies of the creating governmental entity and the participating governmental entities each, by resolution or ordinance, determine that the purposes for which the authority was created have been substantially accomplished, that all of the bonds and other obligations of the authority have been fully paid and that the governmental entities have agreed on the distribution of the funds and other properties of the authority, then the executive officers of the governmental entities shall execute and file for record with the secretary of state a joint certificate of dissolution reciting those facts and declaring the authority to be dissolved.

(b) Upon this filing, the authority shall be dissolved, and title to all funds and other properties of the authority at the time of dissolution shall vest in and be delivered to the governmental entities in accordance with the terms of their agreement relating to the dissolution.



§ 41-12-117 - Additional and supplemental powers -- Participation of certain entities.

(a) The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law and are not in substitution for those powers, and the limitations imposed by this chapter shall not affect those powers.

(b) The powers granted in this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as expressly provided in this chapter.

(c) Any metropolitan government or any home rule municipality authorized under this chapter to participate in a regional jail authority pursuant to this chapter may do so without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.



§ 41-12-118 - Policy of competitive bidding -- Applicable laws.

(a) The national policy in favor of competition shall ensure a policy of competitive bidding for all authorities.

(b) An authority shall be subject to the County Purchasing Law of 1983, compiled in title 5, chapter 14, part 2.



§ 41-12-119 - Authority as governing body.

The authority shall be considered a governing body for purposes of the open meetings laws, compiled in title 8, chapter 44.



§ 41-12-120 - Authority as governmental entity.

The authority shall be considered a governmental entity for purposes of the Tennessee Governmental Tort Liability Act, compiled in title 29, chapter 20.



§ 41-12-121 - Authority as public agency.

The authority shall be considered a public agency for purposes of the Interlocal Cooperation Act, compiled in title 12, chapter 9.



§ 41-12-122 - Records open to public inspection.

The records of the authority shall be open to public inspection in accordance with the open records laws, compiled in title 10, chapter 7, part 5.



§ 41-12-123 - Construction with other laws.

If any law or private act conflicts with this chapter, this chapter shall prevail.



§ 41-12-124 - Liberal construction.

This chapter is remedial in nature and shall be liberally construed to effect its stated purposes and the powers granted in this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter except as expressly provided in this chapter.






Chapter 21 - Inmates

Part 1 - Reception of Inmates

§ 41-21-101 - Escort furnished by commissioner.

The commissioner of correction shall designate some official or employee, or may appoint some other suitable person, to go after inmates, at the places of their conviction, and to take the inmates to such places as the commissioner may direct.



§ 41-21-102 - Persons sentenced to imprisonment.

Inmates sentenced to the penitentiary for life, or any term of time, by any court of this state or of the United States held within this state, shall be received into the penitentiary by the warden of the penitentiary, when delivered upon proper authority, and there kept in pursuance of the sentence.



§ 41-21-103 - Reception on commutation of sentence.

The warden shall also receive into the penitentiary, under the order of the governor, any person convicted of any crime punishable with death or other punishment, where the sentence is commuted to imprisonment, either for life or a term of years in the penitentiary, and confine that person according to the terms of the commutation.



§ 41-21-104 - Delivery of copy of sentence.

A certified copy of the sentence shall be delivered with each inmate to the warden of the penitentiary and registered in a book kept by the warden for that purpose.



§ 41-21-105 - Copy of indictment furnished.

(a) (1) Clerks of the criminal and circuit courts of the state are required to furnish the wardens of the state prisons certified copies of all indictments against persons convicted in those courts and sentenced to state prison, at the same time the clerk furnishes the warden copies of the judgment and commitment papers on the convicted person.

(2) For every certified copy of an indictment furnished the warden by the clerks, they shall be paid a fee of one dollar and twenty-five cents ($1.25), which shall be taxed and paid as other criminal costs are taxed and paid in criminal cases.

(b) The clerks of the criminal and circuit courts also shall furnish the central records division of the department of correction a copy of the indictment, judgment and commitment papers of persons convicted of a felony and sentenced to serve a sentence in a local detention facility, for which the clerks shall be paid a fee of one dollar and twenty-five cents ($1.25), which shall be taxed as other criminal costs and paid in criminal cases.



§ 41-21-106 - Report of confinement of first offenders.

Wardens and superintendents shall report the confinement of first term inmates to the division of rehabilitative services within twenty-four (24) hours following the inmates' arrival.



§ 41-21-107 - Information recorded on reception.

(a) It is the duty of the warden of the Tennessee state penitentiary upon the reception of any inmate to:

(1) Take a complete description of the inmate;

(2) Take the inmate's fingerprints and photograph;

(3) Record the county in which convicted, the nature of the crime and the period of imprisonment;

(4) Obtain from the inmate a full and complete statement, giving a brief history of the inmate's past life, showing past residences, the names and post office addresses of all near relatives, and such other facts as may tend to show the past habits and character of the inmate; and

(5) (A) Have the inmate undergo HIV testing, with or without the inmate's consent, through a licensed medical laboratory, unless the inmate has been tested pursuant to § 39-13-521 before reception. Unless previously tested, the inmate shall undergo HIV testing and shall also undergo a confirmatory test and be referred to appropriate counseling when necessary.

(B) The result of any HIV test ordered under this subdivision (a)(5) is not a public record and shall be available only to:

(i) The person tested;

(ii) The attending physician of the person tested;

(iii) The department of health; and

(iv) The department of correction.

(C) For purposes of this section, "HIV test" means a test of an individual for the presence of human immunodeficiency virus (HIV), or for antibodies or antigens that result from HIV infection, or for any other substance specifically indicating infection with HIV. The department of correction shall promulgate rules providing for the testing of inmates for HIV, and those rules shall be consistent with the rules and procedures of the department of health.

(D) The provisions of this subdivision (a)(5) only apply to inmates less than twenty-one (21) years of age.

(b) The warden shall, by correspondence or otherwise, seek to verify or disprove any statements or information obtained from the inmate and pursuant to this section shall preserve the record so obtained as a part of the official records of the Tennessee state penitentiary.



§ 41-21-108 - Search of inmate and baggage.

The baggage and person of the inmate shall also be carefully searched and every instrument taken from the inmate by which the inmate may effect an escape.



§ 41-21-109 - Precautions against contagious disease.

To prevent the introduction of contagious disorders, the warden shall cause every person sentenced to the penitentiary to be washed, cleansed and kept entirely apart from the other inmates until it is certified by the physician that the inmate may be permitted to join them in labor without danger to their health.






Part 2 - Regulation and Care of Inmates

§ 41-21-201 - Duty of warden.

The warden is charged with the duty of treating the inmates with humanity and kindness and protecting them from harsh and cruel treatment and overwork.



§ 41-21-202 - Grading and classification of inmates.

The inmates shall be graded and classified in such a manner as is most conducive to prison discipline and the moral status of the inmates.



§ 41-21-203 - Cleanliness and health measures.

(a) The warden shall set forth rules and regulations necessary to promote the health, cleanliness and physical welfare of the inmates.

(b) The warden shall also adopt measures to ensure the cleanliness and sanitary condition of the institution.



§ 41-21-204 - Medical and psychological care.

(a) All inmates at their reception and at such times thereafter as may be deemed necessary shall be examined by a physician for the purpose of determining their health status.

(b) The medical director shall conduct a daily outpatient clinic. Any inmate who is ill shall receive proper medical treatment.

(c) (1) The physician shall, acting under and subject to the power of the commissioner of correction, visit the penitentiary in the discharge of duties as often as necessary, prescribe for inmates who are sick, and attend to the regimen, clothing and cleanliness of those who are in the hospital and report to the commissioner any failure on the part of the warden to provide fully for their necessary wants.

(2) The physician shall keep a regular journal, to be left in the penitentiary, stating the time of all admissions to the hospital, the nature of the disease, the treatment of each patient, and the time of the patient's discharge from the hospital or of the patient's death.

(3) The physician shall keep a register of all the inmates under the physician's charge, stating their diseases, the cause of the diseases when practicable and the state of their health on entering and leaving the hospital. The physician shall also keep a register of all infirm inmates, giving their names, ages, places of birth and the particular infirmity of each. The register shall always remain in the hospital, open to inspection.

(d) The commissioner may remove the inmates in the penitentiary to such place of security in this state as the commissioner may think best, if, in the commissioner's opinion, the prevalence of any epidemic, infectious or contagious disorder or other urgent occasion renders it expedient and proper.

(e) Any inmate who is sick at the expiration of the term of imprisonment shall not be discharged until the inmate's health is restored, except at the inmate's request.

(f) (1) To the extent necessary, the department of correction may contract with the department of mental health and substance abuse services or the department of intellectual and developmental disabilities to ensure that psychological services are available at an adequate level and quality for all inmates who are in the department's custody and who are in need of those services but who do not qualify for a transfer from the department of correction as provided in title 33, chapter 3, part 4.

(2) The department of correction shall exercise due diligence to protect the safety of any person rendering psychological services at a departmental facility.

(3) "Psychological services," as used in this subsection (f), includes evaluation and treatment for chemical dependency, psychological disorders and intellectual disability.



§ 41-21-205 - Censorship of mail.

The commissioner of correction, or the commissioner's designated representative, has the duty and is so empowered to establish rules, regulations and procedures regarding the opening, inspecting and reading of mailable items and letters sent to or from any inmate. The regulations shall be established so as to best promote the health, safety and welfare of all inmates.



§ 41-21-207 - Work or education of inmates.

(a) All persons sentenced to the penitentiary shall be kept at labor or at school when in sufficient health.

(b) The work of inmates shall be generally from six (6) to eight (8) hours per day during regular work days throughout the year and the number of hours to be worked in the different seasons of the year shall be regulated by the commissioner of correction. For purposes of this section, any hour an inmate attends school each day shall be credited to the hours the inmate must work each day.



§ 41-21-208 - Work within and outside prisons.

(a) The inmates shall be worked within the walls of the prison, except when otherwise provided in this code.

(b) (1) The commissioner of correction, with the approval of the governor when it appears to be in the best interests of the state of Tennessee, is authorized to permit inmates to work at other places in this state other than within the walls of the prison. Any other work performed by the inmates shall be in connection with the duties and functions of the various departments, commissions and divisions of state, municipal and county governments and upon property owned or leased to the state of Tennessee or its political subdivisions.

(2) The commissioner is authorized to make any rules, regulations and conditions that the commissioner deems necessary and advisable in connection with the performance of such work by inmates.



§ 41-21-209 - Murderers and rapists not to work outside.

No inmate under sentence for the crime of murder or rape shall be worked or hired outside of the prison bounds of the penitentiary, unless by the direction of the commissioner of correction.



§ 41-21-210 - Employment adapted to inmate's condition.

The particular employment of each inmate shall be such as is best adapted to the inmate's age, sex and state of health, having due regard to that employment that is most profitable.



§ 41-21-211 - Bibles furnished.

Each inmate shall be provided with a Bible, which the inmate may be permitted to peruse in the inmate's cell at such times as the inmate is not required to perform prison labor.



§ 41-21-216 - Custody of prisoners' personal belongings and funds.

(a) It is lawful for the warden of the penitentiary, acting under and subject to the power of the commissioner of correction, to take charge of any property in the possession of any of the inmates at the time of their entering the prison, and, on the application of the inmate, to sue for and receive any goods, chattels or money due or belonging to that inmate and to keep a correct account of such goods, chattels or money.

(b) The money or property thus received shall be held subject to the order of the inmate upon discharge, or to the inmate's legal representative in case of death, subject at first to the payment of all costs that may have been adjudged against the inmate and the expenses of keeping the inmate, if any, over the value of the inmate's work.

(c) If no demand is made for the money by the inmate, or a legally authorized agent or personal representative within six (6) months after the inmate's death or discharge, the amount on hand shall be paid by the warden through the commissioner into the state treasury.

(d) The warden shall also cause the clothes of each inmate, when received into the penitentiary, to be washed and carefully put away, and shall place a ticket with the inmate's name on the clothes, to be returned to the inmate on the inmate's discharge; or, if the inmate prefers, to dispose of them to the best advantage, and retain the money, to be paid as provided in subsection (b).



§ 41-21-217 - Funds subject to fines and costs.

The funds received by the warden under § 41-21-216 are subject to the satisfaction of any judgment for fine and costs rendered against the inmate upon pronouncing sentence and to the expense of keeping the inmate, if any, over and above the inmate's labor.



§ 41-21-218 - Notice of rules to inmates.

Regulations provided for in this part, with all others adopted by the general assembly or the commissioner in reference to the police and government of the penitentiary, which it is necessary that the inmates should know, together with the provisions of part 4 of this chapter, §§ 39-12-103, 39-13-304, 39-16-201, 39-16-402, 39-16-403, title 39, chapter 16, part 6 in relation to escapes, and § 39-17-303, shall be printed so as to be conveniently read and set up by the warden, in a conspicuous place, and also read and explained by the warden to each inmate upon admission to the penitentiary.



§ 41-21-219 - Clothing, money and transportation furnished on discharge.

(a) Each inmate housed at a department of correction institution, at the discretion of the commissioner of correction, shall be furnished at the inmate's release, either on parole or probation pursuant to § 40-20-206 or § 40-35-501(a) or when discharged without further supervision, with appropriate clothing and with an amount of money not to exceed thirty dollars ($30.00) for an inmate leaving on parole or probation and an amount not to exceed seventy-five dollars ($75.00) for an inmate who is discharged without further supervision. Each inmate who is paroled or placed on probation pursuant to § 40-20-206 or § 40-35-501(a) will also be provided with a nontransferable ticket for the cheapest available means of transportation to the inmate's approved parole or probation residence when private transportation is not available. A parole or probation violator who is re-released within three (3) months following the violator's return to the custody of the department shall be ineligible to receive any release provisions.

(b) Nothing in this section shall be construed to limit the commissioner's ability or discretion in enacting policies or undertaking rehabilitative, anti-recidivism, or reentry assistance programs for probationers or parolees.



§ 41-21-220 - Report of injuries and deaths.

The warden at the main prison or any branch prison or mine where any inmate meets with sudden death or physical injury by means of violence or accident shall, within ten (10) days after the occurrence of death or physical injury, report the death or injury to the commissioner of correction, together with a detailed statement under oath of all the facts and circumstances bearing upon the death or injury.



§ 41-21-221 - Examination and burial of deceased prisoners.

(a) Whenever any inmate dies in the penitentiary, the warden shall forthwith notify the commissioner of correction, if practicable, and summon at least one (1) licensed physician of the county of the prison to examine the body of the deceased, whose duty it is to attend and ascertain, as nearly as may be, the cause of death, and report the cause to the commissioner. The warden shall not permit the body to be buried until that examination is made.

(b) If the body is not applied for by the friends of the deceased, nor for medical and surgical science under the provisions of the law, within a convenient time after the examination, the warden shall have it decently interred in the burying place provided for the penitentiary.



§ 41-21-222 - Mental examination of persons eligible for release or parole.

The department of mental health and substance abuse services, as soon as it is properly staffed and equipped to examine all persons eligible for release or about to be paroled from the penal institutions of the state, upon the request of the commissioner of correction, shall examine all such persons with the view of determining whether the persons are mentally ill or have symptoms of mental illness and report its findings to the commissioner of correction.



§ 41-21-223 - Petition to determine mental illness prior to release of inmate.

If the director of an institution of the department of correction determines from an examination that any person is mentally ill and because of this illness possesses a likelihood of serious harm as defined in title 33, chapter 6, part 5, the director may, within one (1) month of the time for the release of that person, petition the chancery or circuit court in the county where the institution is located, or division II of probate court in any county having a probate court and having a population of more than six hundred thousand (600,000), according to the 1970 federal census or any subsequent federal census, where the institution is located, for judicial commitment to a hospital or treatment resource pursuant to title 33, chapter 6, part 5.



§ 41-21-224 - Notice of release of inmate.

(a) Whenever any inmate is released by reason of the expiration of the inmate's term of imprisonment from the penitentiary, the warden shall immediately give written notice of the release to the sheriff of the county and the chief of police of the municipality to which the inmate will return and to the district attorney general of the judicial district to which the inmate will return.

(b) The notice shall clearly state:

(1) The name of the inmate;

(2) The offense for which the inmate was convicted;

(3) The date of the conviction;

(4) The date of the inmate's release; and

(5) When conviction is based on a morals charge, the nature of the charge.



§ 41-21-225 - Registration of parolees.

All persons released on parole shall immediately register in person or by the probation and parole officer with the sheriff of the county and the chief of police of the city to which the inmate is to be released.



§ 41-21-226 - Evaluation of inmates.

(a) Every inmate committed to a state penal institution shall be evaluated as to educational level and ability to learn. The report shall be made in writing by the diagnostic and classification center.

(b) It is the duty of the commissioner of correction or the commissioner's designee to establish policy and programs that will bring the communication skills of the inmates up to an acceptable level.

(c) The commissioner shall, at the commissioner's discretion, require all inmates to attend educational classes necessary to bring about the desired results.



§ 41-21-227 - Grant of furloughs to inmates.

(a) The department of correction is authorized and empowered to grant furloughs to the inmates in the adult correction institutions administered and operated by the department.

(b) Furloughs shall be granted under the rules and regulations prescribed and promulgated by the commissioner of correction or the commissioner's designated representative.

(c) All furloughs shall be made on an individual basis under reasonable conditions to inmates:

(1) In the event of serious illness or death of a member of the inmate's immediate family;

(2) Who have been recommended for parole by the parole board;

(3) Who have ninety (90) days remaining before release on mandatory parole; or

(4) Who have ninety (90) days remaining before release without parole.

(d) (1) Furloughs will be for a maximum of three (3) days, except extensions may be authorized by the commissioner or the commissioner's designee when an inmate is unable to return within the specified time through no fault of the inmate or when an emergency exists.

(2) Inmates granted a furlough under subsections (b) through subdivision (d)(1) shall receive a maximum of three (3) nonconsecutive furloughs, and each furlough shall be authorized only for the purpose of securing employment and a place of residence upon release from confinement. Furloughs shall be made only to those inmates with a record of behavior and conduct as to be worthy of this privilege.

(e) Whenever a furlough is granted to an inmate under the authority of this section, the department shall notify the chief law enforcement officer of the county in which the inmate resides that the inmate has been granted a furlough.

(f) Furloughs may also be granted to inmates on the work release or educational release programs. These furloughs will be for a maximum of two (2) days and shall be granted under the rules and regulations prescribed and promulgated by the commissioner.

(g) (1) Furloughs may also be granted to inmates who serve as inmate staff at state operated, minimum security correctional institutions that are primarily utilized to house inmates who participate in the work release restitutional release and educational release programs.

(2) The commissioner or the commissioner's designee shall prescribe and promulgate rules and regulations to establish guidelines for issuance of all furloughs authorized by subdivision (g)(1). These guidelines shall establish such limitations and conditions as may be necessary to ensure that issuance of the furloughs does not jeopardize the security of the citizenry or otherwise threaten community acceptance and support of the work release, restitutional release and educational release programs.

(h) (1) The department is authorized and empowered to grant furloughs to female inmates for any period of up to six (6) months to permit the giving of birth and the bonding between mother and child. If the pregnancy occurs while the female inmate is incarcerated, she shall not be eligible for furlough. No furlough pursuant to this subdivision (h)(1) shall be granted without the advance consent of the sentencing judge or the judge's successor. Furthermore, no such furlough shall be granted where there is good reason to believe that the release of a designated inmate will present a serious threat to the safety of the public or of escape by the inmate. The term of the furlough shall not be credited against the sentence that the inmate was serving so as to reduce the length of the sentence. The department shall not be responsible for any expenses, medical or otherwise, incurred by the inmate while on furlough. Where the furlough is not being used for the purpose granted, it may be revoked upon the written order of the commissioner and the inmate may be retaken into custody.

(2) The department shall notify the state and local government committee of the senate and the state government committee of the house of representatives of the release of any person on such furlough at the same time the furlough is granted. The notice shall include, but not be limited to, the name of the person released, the rationale for releasing the person and the period for which the furlough will be effective.

(3) The department is authorized to take all steps necessary for the formulation of rules and regulations to implement this subsection (h).

(i) (1) Irrespective of any other restriction imposed by this section, upon the medical recommendation of the departmental director of medical services, accompanied by a notarized report of the attending physician and the security recommendation of the head of the institution in which the inmate is held, the commissioner may grant a furlough of indeterminate duration to eligible inmates.

(2) (A) Subdivision (i)(1) applies only to:

(i) Inmates who, due to their medical condition, are in imminent peril of death; and

(ii) Inmates who can no longer take care of themselves in a prison environment due to severe physical or psychological deterioration.

(B) This subdivision (i)(2) applies only to those inmates who can be released into the community without substantial risk that they will commit a crime while on furlough. The commissioner, in the commissioner's discretion, is empowered to make the release subject to any reasonable conditions.

(3) If, subsequent to the inmate's release, the inmate's condition improves so that the inmate is no longer in imminent peril of death or so that the inmate can adequately care for the inmate's own health in the prison environment, the inmate shall be returned, by order of the commissioner, to the institution from which the inmate was released. The inmate may be ordered to be returned to that institution if the inmate breaks any conditions of the furlough granted.

(4) The department shall notify the state and local government committee of the senate and the state government committee of the house of representatives of the release of any person on such furlough at the same time the furlough is granted. The notice shall include, but not be limited to, the name of the person released, the rationale for releasing the person and the period for which the furlough will be effective.

(5) The department is authorized to take all steps necessary for the formulation of rules and regulations to implement this subsection (i).

(j) Furloughs for inmates who need to enter another state will be governed by the Tennessee Interstate Furlough Compact, compiled in chapter 23, part 2 of this title.

(k) Furloughs may also be granted to inmates assigned to a community service center and classified minimum trustee. These furloughs shall not exceed more than twelve (12) hours in duration nor shall any inmate be entitled to more than one (1) furlough under this subsection (k) each month.



§ 41-21-234 - Uniforms of inmates.

(a) All inmates assigned to the custody of the department of correction shall be clothed in a uniform manufactured by TRICOR. The style and materials of the uniform shall be selected by the commissioner and shall be sufficient to distinguish the inmates from all other persons who are not assigned to the custody of the department. TRICOR shall operate programs within correctional facilities to manufacture this clothing.

(b) (1) All inmates who are performing work or hard labor outside the confines of a correctional facility under guard or the direct supervision of a correctional employee shall be clothed in a uniform of peculiar style so as to clearly distinguish the inmates from other persons.

(2) As used in subdivision (b)(1), "uniform of peculiar style" includes, but is not limited to, a uniform comprised of a series of horizontal stripes.

(c) An inmate who receives the privilege of unsupervised release into the community in order to participate in a program of work release, educational release, restitutional release, prerelease, furlough or parole shall not be required to wear a department of correction inmate uniform during those periods when the inmate is participating in the program and is not on department property.



§ 41-21-235 - Sexual abuse treatment program for incarcerated sex offenders.

(a) The department of correction, in cooperation with the department of mental health and substance abuse services, shall develop a sexual abuse treatment program for sex offenders incarcerated after the program is instituted.

(b) Successful participation and completion of the treatment program shall be a consideration for parole from a correctional institution.



§ 41-21-236 - Sentence reduction credits.

(a) (1) Those persons committed to the custody of the department of correction shall be assigned to work, educational and/or vocational training programs when positions in those programs are available.

(2) (A) Each inmate who exhibits good institutional behavior or who exhibits satisfactory performance within a program may be awarded time credits toward the sentence imposed, varying between one (1) day and sixteen (16) days for each month served, with not more than eight (8) days for each month served for good institutional behavior and not more than eight (8) days for each month served for satisfactory program performance in accordance with the criteria established by the department.

(B) (i) In addition to the time program performance credit awarded pursuant to subdivision (a)(2)(A), the department shall provide an educational good time credit of sixty (60) days to any qualifying prisoner who successfully receives a graduate equivalency diploma (GED(R)) or a high school diploma, a two-year or four-year college degree, or a two-year or four-year certification in applied sciences, or who receives a vocational education diploma as provided and defined by the department. No credit shall be given for any diploma, degree or certification unless the particular course of study, including the institution or entity through which it is offered, has received the prior approval of the department. A qualifying prisoner may receive no more than one (1) credit of sixty (60) days, regardless of the number of programs completed.

(ii) It is the legislative intent that this credit be implemented by the department in a manner that maximizes the potential of prisoners who will return to the community to become working and productive members of society through the benefit of their educational diploma or certificate. It is further the legislative intent that existing educational and vocational programs offered by the department shall not be increased in size as a result of this subdivision (a)(2). Priority in enrollment in existing educational and vocational programs shall be given to prisoners who will be eligible for parole or release upon completion of their sentence and who can reasonably be expected to re-enter the workforce. Priority in enrollment shall also be given to prisoners who will be incarcerated by the department for such period of time that they will receive the full credit for sentence reduction provided in this subdivision (a)(2). Once these priorities have been met, enrollment in educational and vocational programs by other prisoners shall be available on a space-available basis, without any sentence reduction credit for any diploma or certification received.

(iii) The provisions of this subdivision (a)(2)(B) permitting an additional sixty (60) days of educational credit for obtaining a diploma shall not apply to any prisoner convicted of an offense that requires service of at least eighty-five percent (85%) of the sentence under § 40-35-501(i) or one hundred percent (100%) of the sentence under § 39-13-523.

(C) No inmate shall have the right to any such time credits, nor shall any inmate have the right to participate in any particular program, and may be transferred from one (1) assignment to another without cause. This section shall also apply to any inmate sentenced to the department of correction who is being held on a contract basis by a private correctional corporation.

(D) The sixty (60) days of educational good time credit authorized by subdivision (a)(2)(B) shall also apply to any inmate who successfully received one (1) of the degrees specified in subdivision (a)(2)(B) prior to July 1, 2006, as well as those receiving degrees after July 1, 2006.

(3) Sentence credits shall not be earned or credited automatically, but rather shall be awarded on a monthly basis to an inmate at the discretion of the responsible warden in accordance with the criteria established by the department, and only after receipt by the warden of written documentation evidencing the inmate's good institutional behavior or satisfactory program performance or both.

(4) Sentence credits may not be awarded toward a period of less than one (1) calendar month or for any month in which an inmate commits a Class A disciplinary offense of which the inmate is found guilty. No sentence credits for good institutional behavior may be awarded for any month in which an inmate commits any disciplinary offense of which the inmate is found guilty.

(5) An inmate may be deprived of those sentence credits previously awarded pursuant to this section only for the commission of any major infraction designated by the department as a Class A disciplinary offense, including, but not limited to, rape, arson, riot, escape or assault with a deadly weapon, or refusal to participate in an assignment.

(6) The refusal of an inmate to participate in any assigned work, educational or vocational training program shall constitute a disciplinary offense for which the inmate can be penalized by the loss of sentence credits previously awarded.

(7) Sentence credits shall not be earned or credited to any inmates classified as maximum security or being held in punitive segregation.

(b) The allowances that can be awarded pursuant to this section shall be referred to as inmate sentence reduction credits and shall affect release eligibility and sentence expiration dates in the same manner as time credits affected parole eligibility and sentence expiration dates prior to September 1, 1980.

(c) (1) Any provision of title 40, chapter 35 to the contrary notwithstanding, persons convicted under that chapter may be awarded sentence reduction credits as set forth in this section.

(2) Any provision of titles 39 and 40 to the contrary notwithstanding, all persons who commit Class X felonies on or after December 11, 1985, shall be eligible for the sentence reduction credits authorized by this section.

(3) Any person who committed a felony, including any Class X felony, prior to December 11, 1985, may become eligible for the sentence reduction credits authorized by this section by signing a waiver, in writing, of the right to serve the sentence under the law in effect at the time the crime was committed. However, sentence reduction credits authorized by this section may be awarded only for conduct or performance from and after the date a person becomes eligible under this subsection (c).

(d) Sentence reduction credits for good institutional behavior as authorized by this section shall likewise apply in accordance with the terms of this section, and under the criteria, rules and regulations established by the department, to all felony offenders serving sentences of one (1) or more years in local jails or workhouses and to all inmates serving time in county jails or workhouses because the inmate's commitment to the department has been delayed due to invocation of the governor's emergency overcrowding powers or through an injunction from a federal court restricting the intake of inmates into the department. When this section is applied to those offenders, references to "warden" in this part shall be deemed references to the superintendent or jailer, as appropriate. Such felony offenders shall not be eligible to receive any other sentence credits for good institutional behavior; provided, that, in addition to the sentence reduction credits for good institutional behavior as authorized by this section, such felony offenders may receive any credits for which they are eligible under chapter 2 of this title for work performed or satisfactory performance of job, educational or vocational programs.

(e) (1) Sentence reduction credits for good institutional behavior as authorized by this section shall also be awarded to all convicted felons for the time incarcerated prior to the imposition of sentence. The total credit to which a convicted felon may be entitled shall be calculated by determining the number of days actually served in jail prior to imposition of sentence and by adding to that number the sentence reduction credits awarded for good institutional behavior, if any, based upon the number of days served.

(2) The sentence reduction credits authorized by subdivision (e)(1) shall be awarded at the rate of eight (8) days for each month served prior to imposition of sentence unless there is an objection filed by the superintendent or jailer. If the superintendent or jailer objects to the number of sentence reduction credits awarded to a particular felon, the superintendent or jailer shall provide written documentation to the department stating the objection and the number of sentence credits, if any, the felon should be awarded. If an objection is filed in accordance with this subdivision (e)(2), the department shall adjust the number of sentence reduction credits awarded to conform to the number recommended in the superintendent's or jailer's written objection.

(3) Notwithstanding the fact that in the absence of an objection from the superintendent or jailer the sentence reduction credits authorized by this subsection (e) are awarded automatically, no convicted felon shall have a right to the credits nor shall the felon have a right to appeal the superintendent's or jailer's determination concerning the number of sentence reduction credits a particular felon should be awarded as set out in the superintendent's or jailer's written objection to the department.

(f) (1) Except as provided in subdivision (f)(2), an inmate serving a misdemeanor sentence in a county jail, workhouse or other local facility who exhibits good institutional behavior or who exhibits satisfactory performance within a program shall be awarded inmate sentence reduction credits toward the inmate's release and expiration dates at the same rate and in the same manner as is provided in this section for inmates serving felony sentences.

(2) If an inmate is serving a misdemeanor sentence in a local facility that awards sentence credits at a different rate than provided by this section for felons, the inmate may elect to receive the sentence credits either under the system provided in this section for felons or under the system in effect at the local facility.

(3) In no event may an inmate receive credits cumulatively under both systems or receive credits at a rate that is less than that provided by this section for felons.

(4) In imposing a misdemeanor sentence, the court shall fix a percentage of the sentence that an inmate shall serve before release from confinement. After service of that percentage and allowance for credits authorized in this section, the defendant shall be released from confinement. The percentage shall be expressed as thirty percent (30%), forty percent (40%), fifty percent (50%), sixty percent (60%), seventy percent (70%), eighty percent (80%), ninety percent (90%) or one hundred percent (100%). In no event shall the application of sentence credits result in more than a twenty-five percent (25%) reduction in the inmate's release percentage.

(g) The department is authorized to continue the application of the previously enacted sentence credit systems formerly codified in §§ 41-21-212 [repealed], 41-21-213 [repealed], 41-21-214 [repealed], 41-21-215 [repealed], 41-21-228 [repealed], 41-21-229 [repealed], 41-21-230 [repealed], 41-21-231 [repealed], 41-21-232 [repealed] and 41-21-233 [repealed], to any inmates to whom they currently apply and who do not sign written waivers as provided in subsection (c). Any sentence credits earned or awarded under previously enacted systems shall continue to remain in full force and effect unless and until they are taken away in accordance with the procedures established by the previously enacted systems.

(h) Nothing in this section shall operate to reduce the minimum sentence of a person convicted of the offense of driving under the influence of an intoxicant as prohibited by §§ 55-10-401 and 55-10-402.

(i) Notwithstanding any other law to the contrary, no sentence credits authorized by this section or any other law, nor a sentence contract authorized by §§ 40-28-115, 40-28-116, 40-34-103 and 40-35-501 or any other law, shall have the effect of reducing the amount of time an inmate must serve before the inmate's earliest release eligibility date, undiminished by any sentence credits, by more than thirty-five percent (35%). For inmates sentenced for offenses committed on or after January 1, 1988, no sentence credits or sentence contract shall have the effect of reducing the amount of time an inmate must serve before the inmate's earliest release eligibility date, undiminished by the sentence credits, by more than thirty percent (30%).

(j) As used in this section, "sentence credits" includes any credit, whether called that or not, that results in a reduction of the amount of time an inmate must serve on the original sentence or sentences. This section shall not be applicable when the powers granted pursuant to this title are in effect to reduce prison overcrowding.



§ 41-21-237 - Charges assessed against inmates for services provided by state.

(a) The commissioner of correction is authorized to assess nonindigent inmates reasonable charges for the housing, board, health care, education, vocational training and treatment services provided to them by the state of Tennessee. The inmate shall be notified of the amount of any assessment.

(b) The charges assessed against an inmate pursuant to subsection (a) may be deducted directly from the inmate's institutional trust fund account without the inmate's consent; provided, that the inmate is notified of the amount so deducted and the charges to which it has been applied.

(c) The commissioner shall, on a quarterly basis, provide each inmate with a statement detailing all deposits into, withdrawals from and balance remaining in the inmate's institutional trust fund account during the preceding three (3) months.



§ 41-21-238 - Educational and vocational training plan -- Documentation.

(a) In addition to the education plan authorized by § 41-21-509, the commissioner of education, with the assistance of the commissioner of correction and a representative from the board of regents and the University of Tennessee system, shall by January 1, 1995, formulate a plan to increase the educational and vocational opportunities currently available to inmates in the custody of the department of correction. This plan shall emphasize basic educational skills such as reading and writing, but shall also include possible use of existing community colleges and vocational schools for inmates who are acceptable security risks and are in need of a marketable free-work skill that cannot be obtained within the confines of a correctional institution.

(b) Upon implementation of the plan, the commissioner of correction, with the assistance of the board of parole, shall monitor and document the effectiveness of the plan. Documentation shall include:

(1) The number of inmates who participate;

(2) The amount of improvement in educational or vocational skills achieved by the participating inmates;

(3) The percentage of participating inmates able to obtain employment upon their release from custody; and

(4) The recidivism rate of inmates who participated in the plan.

(c) The results of the monitoring of the plan, as well as any recommendations for improving the plan, shall, on an annual basis, be submitted to the state and local government committee of the senate, the state government committee of the house of representatives, the education committee of the senate and the education administration and planning committee of the house of representatives for review.



§ 41-21-239 - Work release or furlough of dangerous inmates -- Notice to law enforcement officials.

If a person under the custody of the department of correction has been convicted of a homicide offense or aggravated rape or rape, the commissioner shall notify the appropriate chief of police or sheriff when the person is released from custody on work release or furlough or is otherwise allowed to leave the grounds of the penitentiary and work in the community, whether or not the work is supervised or unsupervised. The chief of police or sheriff, or both if the political subdivision to which the person is released has both officials, shall be notified at least five (5) days prior to the date the person will be released or allowed to leave the grounds of the penitentiary to work in the community. The notice shall contain:

(1) The name of the inmate;

(2) The nature of the crime the inmate committed;

(3) The name of the company and address of the site where the inmate will be working, excluding those working on highway crews;

(4) The address where the inmate will be staying on furlough; and

(5) The length of the furlough.



§ 41-21-240 - Notification to victims of inmate's release.

(a) At least ninety (90) days prior to the date an inmate serving a felony sentence of two (2) or more years in a facility operated by or under contract with the department of correction is scheduled to be released by reason of the expiration of that inmate's sentence, any victim or victim's representative who complies with subsection (b) shall be notified in writing by the department of the tentative date of the inmate's scheduled release and that the date is subject to change as a result of the award or loss of sentence credits and other factors. The department's responsibility to provide this notice at least ninety (90) days prior to the tentative date of the inmate's scheduled release upon expiration is contingent upon the department's receipt of all relevant sentencing information within that time period.

(b) In order for a victim or victim's representative to be notified as provided in subsection (a), the victim or representative must send the department a written statement requesting notification and providing the address at which notification is to be made. At any time a victim or victim's representative may withdraw a request for notification by sending the department a written certified statement that the request for notification is withdrawn.

(c) The notification required by subsection (a) shall be sent to the address provided by the victim or victim's representative in the request for notification made pursuant to subsection (b). It is the responsibility of the victim or the victim's representative to provide the department with a current mailing address.

(d) (1) Any identifying information concerning a crime victim or a crime victim's representative who has been notified or requested that notification be provided to the victim or the victim's representative pursuant to this section shall be confidential.

(2) For purposes of subdivision (d)(1), "identifying information" means the name, home and work addresses, telephone numbers and social security number of the person being notified or requesting that notification be provided.



§ 41-21-242 - Notice of release of certain felons from correctional facilities.

(a) The department of correction shall provide or contract with a private entity to provide, to members of the public who have made a notification request, notification of the release of an inmate serving a felony sentence of two (2) or more years from a facility operated by or under contract with the department or from a county jail or workhouse. The jailer or chief administrator, or a person designated by the jailer or chief administrator, of a county jail or workhouse shall make available to the department, or any private entity under contract with the department, the information necessary to implement this section in a timely manner. The department or the private entity under contract with the department shall be responsible for retrieving the information and notifying the requester in accordance with regulations promulgated by the department.

(b) The department shall promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this section.

(c) (1) Any identifying information concerning a person who has received notification pursuant to this section shall be confidential.

(2) For purposes of subdivision (c)(1), "identifying information" means the name, home and work addresses, telephone numbers and social security number of the person being notified or requesting that notification be provided.



§ 41-21-243 - Family Visitation and Crime Reduction Act.

(a) This section shall be known and may be cited as the "Family Visitation and Crime Reduction Act."

(b) The general assembly finds that maintaining an inmate's family and community relationships is an important correctional resource that can improve an inmate's behavior in the correctional facility, and upon an inmate's release from a correctional facility, assist in reducing recidivism.

(c) The department shall maintain a visitation program. Policies may include a system for prior approval of visitors and restrictions on visitation deemed appropriate by the commissioner. Each state institution shall have an area designated for visitation. The commissioner of correction shall have the authority to suspend visitation in the event of emergency circumstances as defined in department of correction policies.

(d) The department of correction shall provide, at designated visitation areas for approved visitors in each state correctional facility, information relating to applicable visiting regulations, dress codes and visiting procedures. Visitors not complying with applicable visiting regulations, dress codes and visiting procedures may be denied the privilege to visit in accordance with department policy.

(e) Correctional officers assigned to visitation areas shall receive training on effective communication with family members and children of inmates, for the purpose of improving the quality of family visitation.

(f) The department of correction is encouraged to provide an area for child visitors.

(g) The department of correction shall report at least annually to the state and local government committee of the senate and the state government committee of the house of representatives concerning the department's progress on implementing procedures and services that enhance, improve and encourage visitation.



§ 41-21-244 - Study and audit of number of incarcerated nonviolent offenders who have not been convicted.

The comptroller of the treasury is urged to study and audit the department of correction concerning the number of nonviolent offenders incarcerated in correctional institutions of the department of correction who have been incarcerated for offenses for which they have not been convicted. The general assembly requests that, if any such study and audit are undertaken, the comptroller of the treasury report to the state and local government committee of the senate and the state government committee of the house of representatives concerning such study and audit on or before the date of the submission of the next regularly scheduled audit of the department of correction.






Part 3 - Service of Process on and Testimony of Inmates

§ 41-21-301 - Process in civil actions.

Process in a civil action against an inmate in the penitentiary may be served by the proper officer, in the presence of the warden or the assistant warden, and returned as in other cases.



§ 41-21-302 - Right to counsel.

If a bill or petition is filed against an inmate in any court having jurisdiction, or any interrogatories propounded to the inmate as a party to the suit, that require to be answered, the inmate may be allowed the aid of counsel to prepare an answer.



§ 41-21-303 - Return on failure to answer.

If the inmate declines to answer the bill, petition or interrogatories after they have been read over and explained by the officer executing them, in the presence of the warden or the assistant warden, the officer may make the return accordingly, whereupon the bill, petition or interrogatories, so far as the inmate is concerned, shall be taken for confessed as true and proceedings had as usual in such cases.



§ 41-21-304 - Depositions.

(a) In no civil case can an inmate be removed from the penitentiary to give personal attendance at court, but testimony may be taken by deposition, as in other cases, the party seeking the testimony being required to make affidavit that the inmate is a material witness in the cause.

(b) The defendant in a state prosecution may, in like manner, take the testimony of a inmate in the defendant's behalf, notice being given to the district attorney general of the time of taking the deposition.



§ 41-21-305 - Writ for appearance to testify in criminal case.

Whenever the presiding judge of any court has reason to believe that the evidence of an inmate is necessary in any criminal proceedings and that other evidence cannot be obtained on behalf of the state or of the defendant, the presiding judge shall order a writ to be issued directing the warden of the penitentiary to bring the body of the inmate before the court, on a day to be named in the writ, to give testimony for the state or for the defendant in such case.



§ 41-21-306 - Warden's duty to produce witness.

It is the duty of the warden, upon the service of the writ provided for in § 41-21-305, to have the inmate before the court on the day specified, for which purpose the warden may employ a trustworthy deputy and a sufficient guard, who are entitled to the same compensation for each day's travel and attendance on court as is allowed sheriffs and guards for the removal of inmates to the penitentiary.



§ 41-21-307 - Warden's powers in removing inmates to and from court.

The warden of the penitentiary, in removing inmates to and from the penitentiary under an order of court, has the same power as the sheriff in removing inmates to the penitentiary.



§ 41-21-308 - Keeping prisoner in jail en route.

The sheriff or jailer of the county in which the court is held, or of any county through which the inmate is required to pass, shall receive and safely keep the inmate in the county jail, during travel and attendance, if required to do so by the persons in charge of the inmate, for which they shall be allowed the legal charge for keeping inmates.



§ 41-21-309 - Return to penitentiary after testifying.

When an inmate has testified, the deputy and guard shall return the inmate to the penitentiary with all convenient speed.



§ 41-21-310 - Liability for escape en route.

The inmate, deputy and guard, in going from and to the penitentiary, and while remaining at the court, are respectively liable for an escape or attempt to escape under part 4 of this chapter, §§ 39-12-103, 39-13-304, 39-16-201, 39-16-402, 39-16-403, and title 39, chapter 16, part 6, in the same manner as they would have been if the inmate were in the penitentiary under their custody.






Part 4 - Punishment of Inmates

§ 41-21-401 - Defense against violence or attempt to escape.

When personal violence is offered by a inmate to an officer, employee or to another inmate, or when an attempt is made to escape, or to do injury to the building, or any material, implements, etc., those officers and employees are authorized to use all necessary means of defense and to secure the person of the offender.



§ 41-21-402 - Solitary confinement.

(a) Any inmate who neglects or refuses to perform the labor assigned, willfully injures any of the materials, implements or tools, engages in conversation with any other inmate or in any other manner violates any of the regulations of the penitentiary, may be punished by solitary confinement for a period not exceeding thirty (30) days for each offense, at the discretion of the warden or the person acting in the warden's place.

(b) Every inmate punished by solitary confinement shall be shut up in a cell and fed with bread and water only during solitary confinement, unless the physician certifies to the warden that the health of the inmate requires other diet.



§ 41-21-403 - Report of inmates in solitary.

It is the duty of the warden to report immediately to the commissioner of correction the name of each person committed to solitary confinement, with a statement of the nature of the person's offense, the date of confinement and the period for which committed, which report shall be filed and recorded.



§ 41-21-404 - Unauthorized means of punishment.

No inmate shall be punished in any other way than is provided in this title, except by the authority of the commissioner of correction.



§ 41-21-405 - Self-inflicted wounds by inmate to escape labor -- Punishment.

If any person confined in the penitentiary, in a county workhouse, a city or county jail or any other penal institution, upon any charge of or conviction of any criminal offense, by any means or method willfully inflicts any wound upon such inmate's own person for the purpose of or with the effect of rendering the inmate unfit for or incapable of performing any labor assigned, the inmate may be confined in solitary confinement or subject to such other punishment, not inconsistent with humanity, as may be deemed necessary by the warden, sheriff or commissioners for the government and control of the inmates. Inmates who are placed in solitary confinement or who are hospitalized as a result of any self-inflicted wounds shall receive no credit for the time so spent.



§ 41-21-406 - Inmates as witnesses against each other.

The inmates in the penitentiary shall be competent witnesses against each other in all prosecutions under the provisions of §§ 39-12-101, 39-13-304, 39-16-201, 39-16-402, 39-16-403, 39-16-605 -- 39-16-607, 39-17-302, 39-17-303, chapter 1, part 1 of this title, parts 1-4 of this chapter and chapter 22, parts 1 and 2 of this title.



§ 41-21-407 - Evidence of former convictions.

Upon the trial, copies of the records transmitted to the warden of the penitentiary relative to the former trial of inmates, shall be presumptive evidence of the former conviction.



§ 41-21-408 - Reports of violence within correctional facilities.

(a) (1) The warden or chief administrative officer of each correctional facility owned or operated by the department of correction shall forward a report detailing all acts of violence committed by or against any guard, employee or inmate in the facility to the district attorney general of the judicial district in which the violent act occurred.

(2) The report shall include, as to each act of violence, a copy of any internal investigation report prepared, the results of any disciplinary committee hearing and any disciplinary action taken concerning the act of violence.

(b) If the release of the information would endanger or compromise the security of any inmate or the security of the institution, the warden or chief administrative officer shall have the discretion to classify the information and maintain the confidentiality of the information.






Part 5 - Prisoner Rehabilitation Act of 1970

§ 41-21-501 - Short title.

This part shall be known and may be cited as the "Prisoner Rehabilitation Act of 1970."



§ 41-21-502 - Part definitions.

(a) As used in this part:

(1) "First term inmate" means a state inmate without a prior record of thirty (30) days or more detention upon conviction for a felonious crime at a federal, state or local penal facility in the United States; and

(2) "Second term inmate" means a state inmate with a prior record of thirty (30) days or more with one (1) previous conviction for a felonious crime at a federal, state or local penal facility in the United States.

(b) Previous confinements for misdemeanors shall have no bearing on inmates' qualifications as first term inmates and second term inmates for the purposes of this chapter.



§ 41-21-503 - Division of rehabilitative services -- Director.

(a) There is created a division of rehabilitative services to be administered by a director acting under the supervision of the commissioner of correction.

(b) The director of rehabilitative services shall be appointed by the commissioner with the approval of the governor and shall be qualified to carry out a comprehensive program of rehabilitative treatment for certain first term inmates and, within the discretion of the commissioner or the commissioner's designated representative, certain second term inmates.



§ 41-21-504 - Duties of director.

(a) The director of rehabilitative services, under the supervision and authority of the commissioner of correction, shall formulate an overall plan for the rehabilitation of first term inmates and second term inmates considered corrigible and shall coordinate individual rehabilitative programs conducted by a staff of counselors appointed to carry out the plan. The various methods of rehabilitation shall include, but not be limited to:

(1) Proper classification of inmates as to attitude and morale;

(2) Potentials and work skill improvements during periods of confinement;

(3) Adequate work training and vocational-technical programs designed to improve employment potentials;

(4) Moral upgrading programs;

(5) Formal education classes;

(6) Self-help courses;

(7) Religious instruction;

(8) Legal advice; and

(9) Employment aid to include a work release program for certain first term inmates and second term inmates.

(b) The director, with the approval of the commissioner, shall prepare and issue appropriate rules and regulations governing the rehabilitation program and shall coordinate all activities with wardens' offices to assure that prison security is not compromised by the program. The director shall maintain complete records and submit quarterly progress reports to the commissioner.

(c) The director, under the supervision and authority of the commissioner, has the authority to establish special alternative incarceration sites for the domicile of first term inmates and second term inmates considered eligible for rehabilitative programs under this part.



§ 41-21-505 - Selection of counselors.

(a) The director of rehabilitative services, with the approval of the commissioner of correction, shall select a staff of counselors to take charge of the activities of corrigible first term inmates and second term inmates.

(b) It is the duty of the counselors, among other requirements, to report to the director, who in turn shall report to the commissioner, and the counselors shall perform such other duties as prescribed in applicable rules and regulations promulgated by the director.



§ 41-21-506 - Counselors -- Qualifications.

(a) (1) Persons selected as counselors shall be between twenty-five (25) years and fifty (50) years of age at the time of employment, hold bachelor degrees or the equivalent in psychology, sociology or other related fields and be fitted physically, mentally and morally to assume the duties of the positions.

(2) Counselors shall be selected because of strong qualifications as to character, ability and training, and primarily with regard to their capacity for influencing human behavior. They shall be persons likely to exercise firm and helpful influences on persons placed in their charge.

(b) No person shall be selected for the position of counselor before completing the appropriate basic training at the Tennessee corrections institute as prescribed by the board of control of the institute. In addition, as a condition of employment, a person may be required to complete periodic refresher courses as may be prescribed by the board of control of the institute.



§ 41-21-507 - Duties of counselors.

(a) The duties of the counselors are to program, supervise and observe the activities of first term inmates and second term inmates assigned to their care.

(b) Normal caseloads shall be limited to twenty-five (25) inmates per counselor. Larger caseloads shall be permitted at the discretion of the commissioner of correction when sufficient numbers of qualified counselors are not available to meet the assignment limitation.

(c) Grievances of inmates shall be referred to the director of rehabilitative services for appropriate action.

(d) Counselors may recommend the alteration of an individual program plan, request that the supervision of an assigned inmate be transferred to another counselor or request that an inmate be released from a particular program. Recommendations or requests shall require the approval of the director before becoming effective.



§ 41-21-508 - Compensation of director, counselors and staff members.

The director, counselors and other staff members assigned the division shall have their compensation, if any, set in accordance with appropriate statutes dealing with the compensation of state employees.



§ 41-21-509 - Participation in educational programs for inmates.

(a) The division has the authority to permit certain first term inmates and second term inmates to leave correctional institutions during the necessary hours to participate in educational classes and technical-vocational training within the state. The department of education shall develop suitable courses based on employment demands, and first term inmates and second term inmates who have demonstrated efforts at self improvement shall be encouraged to enroll in the training classes. Prospective employers also shall be encouraged to assist in the planning and supervision of various phases of job training programs.

(b) The scholastic release plan for individual first term inmates and second term inmates shall be subject to constant review by the director and may be terminated at any time with or without notice to the inmate. Infractions of rules or abuse of privileges shall not be tolerated.



§ 41-21-510 - Work release programs -- Domicile of inmates.

(a) The division also has the authority to permit certain first term inmates and second term inmates to leave correctional institutions during necessary and reasonable hours to engage in approved work, conduct their own businesses or practice legitimate self-employed occupations, provided places of employment are located in the state. Other first term inmates and second term inmates may be released during appropriate times to seek employment in the state during or following terms of imprisonment.

(b) (1) First term inmates and second term inmates assigned to work release programs may be domiciled in local or county detention facilities in any area of the state or at other supervised confinement facilities approved for the purpose by the department of correction; provided, that appropriate authorities of those facilities have agreed to board subject inmates in accordance with directives established by the division. Fees for boarding inmates shall be in accordance with mutual agreements between local and county authorities and the department, but in no case shall exceed a per prisoner rate of five dollars ($5.00) a day.

(2) First term inmates and second term inmates assigned to work release programs may be domiciled in the special alternative incarceration sites established pursuant to this part. Every inmate domiciled at such site shall be liable for reasonable charges for board as fixed by the commissioner of correction.

(c) First term inmates assigned to the work release programs may be domiciled in private treatment facilities accredited by the American Correction Association in any area of the state that meets the approval of the commissioner; provided, that the appropriate authorities of those facilities have agreed to board the inmates in accordance with the directives established by the division. Fees for boarding inmates shall be in accordance with written agreements between appropriate officials of the private treatment facilities and the department of correction, but in no case shall fees exceed a per inmate rate of sixteen dollars ($16.00) per day, exclusive of any additional fees that may be agreed upon by the inmate and the private treatment facilities.

(d) Orders for work release programs may be rescinded or modified at any time with or without notice to concerned inmates. Infractions of rules or abuse of privileges shall not be tolerated.



§ 41-21-511 - Earnings of inmates deposited in trust accounts -- Establishment and payment of daily room and board rate.

(a) When inmates are employed for wages or salaries, the division shall collect or require inmates to turn over wages and salaries when received, and the director shall assure the moneys are deposited in trust accounts and that ledgers are maintained reflecting the status of individual accounts. Each inmate gainfully or self-employed shall be liable for reasonable charges for board as fixed by the commissioner of correction. If necessarily absent from correctional institutions at meal times, the inmate shall, at the inmate's own request, be furnished with adequate meals to carry to work and the inmate's account shall be charged for those meals. If an inmate defaults in the payment of board by neglecting to turn over wages or salary, the inmate's release privileges as provided by this chapter shall automatically be terminated.

(b) (1) Notwithstanding § 41-21-510 or any other law to the contrary, as a condition precedent to being placed on a work release program, an inmate placed on any work release program shall agree to pay to the appropriate governmental body a daily room and board rate per inmate in an amount not less than five dollars ($5.00) nor more than twelve dollars and fifty cents ($12.50) of the inmate's take-home pay as provided in this chapter.

(2) In the case of a state inmate on a work release program in a state correctional institution or in a local or county detention facility or other supervised confinement facility, the commissioner shall annually establish a fee schedule for daily room and board for the inmate; provided, that the schedule of fees is within the limitations specified in subdivision (b)(1) and the inmate is permitted to retain not less than twenty-five percent (25%) of take-home pay as savings. The inmate shall pay to the state the amount specified in the fee schedule.

(3) In the case of a county inmate in a local or county detention facility or other supervised confinement facility, an inmate placed on a work release program shall pay to the local or county government responsible for maintaining the inmate an amount not less than five dollars ($5.00) per day nor more than twelve dollars and fifty cents ($12.50) per day as provided in a fee schedule to be prepared annually by the commissioner in the same manner as the state schedule of the fees.

(c) Inmates participating in educational programs authorized by § 41-21-509 on a full-time basis, at least twelve (12) quarter or semester hours each term, may participate in a part-time work release program. Inmates attending school full time and working part time, under thirty-two (32) hours a week, who earn less than one hundred dollars ($100) a week shall pay room and board charges totaling twenty-five percent (25%) of weekly net income. If the inmate earns more than one hundred dollars ($100) per week, room and board charges shall be deducted as in subsection (b).



§ 41-21-512 - Distribution of inmate earnings.

After initial payment of board, the wages and salaries of employed inmates shall be disbursed for the following purposes in the order set forth:

(1) Necessary travel expense to and from work and associated incidental expenses;

(2) Support of dependents, if any, in amounts fixed by the division of rehabilitative services;

(3) Payment of any outstanding court costs assessed inmates;

(4) Payment in full or ratably of obligations acknowledged in writing by inmates; and

(5) The balance, if any, to inmates upon discharge from confinement.



§ 41-21-513 - Funds -- Handling and disposition.

(a) Procedures for the handling of all funds as set forth in this part shall be subject to review and approval by the comptroller of the treasury and the commissioner of finance and administration.

(b) Funds received by the state shall become departmental revenue and be earmarked for use by the division of rehabilitative services in allotments issued by the department of finance and administration.



§ 41-21-514 - Failure to return as evidence of intent to escape.

In the event inmates participating in outside scholastic or work programs fail to return to correctional institutions within specified time limits, such failures shall constitute prima facie evidence of intent to escape, and offending inmates shall thereby be liable to those penalties that are imposed or shall hereafter be imposed under the general laws of the state for the crime of escape.



§ 41-21-515 - Application of part.

(a) (1) This part applies to first term inmates and second term inmates hereafter sentenced to prisons or other correctional institutions in Tennessee after February 20, 1970, and those first term inmates and second term inmates serving sentences in the state as of February 20, 1970; provided, that subject inmates have been approved for participation in the program by the division of rehabilitative services.

(2) Notwithstanding anything in this part to the contrary, the rehabilitative programs made available in this part to first term inmates and second term inmates shall also be available to any other inmates deemed suitable for the programs by the department of correction. References in this part to "first term inmates and second term inmates" and to "inmates" are deemed to include those other inmates.

(b) Participants shall be carefully selected and sentencing courts shall be consulted before particular inmates are placed in outside scholastic or work programs.

(c) Persons convicted of capital offenses shall only be eligible to take part in the outside programs twelve (12) months prior to their eligible parole date.



§ 41-21-516 - Cooperation of public officials and agencies.

All public officials in the state shall provide whatever aid necessary to the division of rehabilitative services and the department of correction in the accomplishment of the requirements set forth in this part. The commissioners of education, personnel, labor and workforce development and finance and administration shall assure that appropriate departmental staff members are familiar with this part and that full cooperation is afforded the department of correction in carrying out the spirit and intent of this part.






Part 6 - Medical Experiments

§ 41-21-601 - Participation in medical experiments strictly voluntary.

The participation by inmates of state, county or city penal and reformatory institutions in any testing projects or other medical experiments shall be strictly voluntary.



§ 41-21-602 - Written explanation of experiment required.

Any pharmaceutical company or other person, firm, corporation, foundation or other association of persons using inmates to test experimental drugs or to conduct any other medical experiments must deliver to those inmates a written statement explaining the following:

(1) The nature and purpose of any drug being tested or any experiment being performed;

(2) Why the drug is being tested or other experiment performed;

(3) Current research on the drug being tested or on the subject matter of the experiment;

(4) Procedures and restrictions the inmates must observe during the testing; and

(5) All known side effects of any drug being tested.



§ 41-21-603 - Compensation.

(a) Payment for services of the inmates shall be commensurate with payments for the same services to non-inmates, taking into consideration the special conditions of inmates.

(b) No person other than a participating inmate or any certified medical personnel and pharmaceutical company employees directly involved in any drug testing or other medical experiment shall receive payment for services in connection with the testing or other experiment.



§ 41-21-604 - Agreements on contractual basis.

Agreements shall be on a contractual basis. All participants shall be paid the entire amount specified in the contract, even if the participant is not able to complete the experiment because of the adverse effect of the drug or other treatment.



§ 41-21-605 - Results of experiment.

A copy of the results of the test or other experiment shall be sent to each inmate and prison administrator involved.



§ 41-21-606 - Participation of minors prohibited.

No minor serving a sentence in a penal or reformatory institution or committed to a juvenile institution shall participate in testing projects or other medical experiments.



§ 41-21-607 - Penalties.

A violation of this part is a Class A misdemeanor.






Part 7 - Release Privileges

§ 41-21-701 - Roster of inmate release privileges.

(a) The department of correction shall compile and maintain a record that shall be known as the roster of inmate release privileges.

(b) The roster shall be divided into two (2) parts, to be designated as Part I and Part II.

(c) The roster shall be kept in the department's central office and shall be available for public inspection during regular office hours.

(d) A photostatic copy of the most recently published roster shall be provided to the legislative library of the office of legal services for the general assembly.



§ 41-21-702 - Contents of Part I of roster.

(a) Part I of the roster shall be divided into the following sections:

(1) Trusties;

(2) Work release;

(3) Educational release;

(4) Restitutional release;

(5) Prerelease;

(6) Furloughs; and

(7) Paroles.

(b) Part I shall also contain an individual section for any other program whereby an inmate may receive the privilege of supervised or unsupervised release into the community.

(c) The following information shall be provided in Part I for each inmate listed in Part I:

(1) The crime or crimes for which the inmate is incarcerated;

(2) The date or dates of conviction;

(3) The sentence or sentences imposed;

(4) Time served;

(5) The effective dates of the privilege;

(6) The inmate's security classification;

(7) The department facility, if applicable, where the inmate will be housed while the privilege is in effect; and

(8) Any governmental entity sharing responsibility for the inmate's supervision while the privilege is in effect.

(d) The department is authorized to include such additional information as it determines is needed for clarification or justification of an inmate's participation.



§ 41-21-703 - Contents of Part II of roster -- Reporting guidelines.

(a) Part II of the roster shall be divided into sections. Each state-operated correctional institution that houses inmates who participate in the work release, restitution release or educational release program shall comprise one (1) section. Each section shall provide the following information relative to participants in the work release, restitutional release, educational release, inmate staff and prerelease programs:

(1) (A) The name of each inmate who was guilty of an unexcused absence or escape;

(B) The period of the absence or escape or the fact that the inmate is at large; and

(C) The disciplinary action taken relative to the absence or escape;

(2) (A) The name of each inmate who was guilty of a departmental or institutional rule violation other than unexcused absence or escape;

(B) A general statement identifying the nature of the rule so violated; and

(C) The disciplinary action taken relative to the violation;

(3) (A) The name of each inmate who was arrested for or charged with a criminal offense allegedly committed while participating in the work release, restitutional release, educational release, inmate staff or prerelease program;

(B) A general statement identifying the nature of the crime allegedly committed; and

(C) The status of the prosecution of the inmate; and

(4) (A) The name of each inmate who was voluntarily or involuntarily sent to another correctional institution for any reason other than release from incarceration; and

(B) A general statement identifying the reason for the ejection.

(b) The department is authorized to include any additional information as it determines is needed for clarification or for justification of a relevant departmental action.

(c) The commissioner of correction or the commissioner's designee shall promulgate such guidelines as may be necessary to ensure that the institutions affected by this section compile and report the information required by this section in an efficient, thorough, and uniform manner.



§ 41-21-704 - Publication -- Effective periods.

(a) A new roster shall be published each month.

(b) The effective period of Part I shall be and include the month in which the list is published. Part I shall identify all inmates who will participate under any one (1) or more release programs during the effective period of Part I.

(c) The effective period of Part II shall include and be the second month preceding publication. Part II shall report all information required by § 41-21-703 that occurred during the effective period of Part II.



§ 41-21-705 - Advance notice of furloughs not required.

The advance notice prerequisite as required by § 41-21-704 shall not apply to furloughs granted under the authority of § 41-21-227; however, the issuance of those furloughs shall be indicated on the roster published immediately following issuance of the furloughs.






Part 8 - Lawsuits by Inmates

§ 41-21-801 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Claim" means any lawsuit or appeal filed by an inmate except a petition for post-conviction relief;

(2) "Commissioner" means the commissioner of correction;

(3) "Department" means the department of correction;

(4) "Inmate" means a person housed in a facility operated by the department, housed in a county jail or housed in a correctional facility operated by a private corporation pursuant to a contract with the state or local government; and

(5) "Trust account" means an inmate's trust account administered by the department or by a county jail.



§ 41-21-802 - Applicability.

This part applies only to a claim brought by an inmate in general sessions or a trial level court of record in which an affidavit of inability to pay costs is filed with the claim by the inmate.



§ 41-21-803 - Venue.

Except as otherwise provided by law, an action that accrued while the plaintiff inmate was housed in a facility operated by the department or in a facility operated by a private corporation pursuant to a contract with the state or local government shall be brought in the county in which the facility is located.



§ 41-21-804 - Dismissal of claim -- Grounds -- Factors for determination -- Poverty hearings.

(a) A court may dismiss a claim filed by an inmate, either before or after service of process on the defendant, if the court finds that:

(1) The allegation of poverty in the inmate's affidavit is false; or

(2) The claim is frivolous or malicious.

(b) In determining whether a claim is frivolous or malicious under subsection (a), the court may consider whether or not:

(1) The claim has a chance of success;

(2) The claim has a basis in law and in fact; and

(3) The claim is substantially similar to a previous claim filed by the inmate in that the present claim arises from the same operative facts.

(c) The court may hold a hearing to determine whether the allegation of poverty filed with the claim is false or whether the claim is frivolous or malicious. This hearing may be held before or after service of process on the defendant and may be held on motion of the court, a party to the claim or by any officer of the court.

(d) On the filing of a motion described under subsection (c), the court shall suspend all discovery relating to the claim pending the outcome of the hearing.



§ 41-21-805 - Affidavit of inability to pay -- Requirements.

(a) Any inmate who files a claim with an affidavit of inability to pay costs shall file a separate affidavit with the following information:

(1) A complete list of every lawsuit or claim previously filed by the inmate, without regard to whether the inmate was incarcerated at the time any claim or action was filed; and

(2) For each claim or action listed in subsection (a):

(A) The operative facts for which relief was sought;

(B) The case name, case number and court in which the suit or claim was filed;

(C) The legal theory on which the relief sought was based;

(D) The identification of each party named in the action; and

(E) The final result of the action, including dismissal as frivolous or malicious under this part or otherwise.

(b) If the affidavit filed under this section states that a previous suit was dismissed as frivolous or malicious, the affidavit must state the date of the final order affirming the dismissal.

(c) The affidavit must be accompanied by a current certified copy of the inmate's trust account statement.



§ 41-21-806 - Claims subject to review by grievance committees.

(a) An inmate who files a claim that is subject to review by the grievance committee established by the department shall file with the court an affidavit stating the date that the grievance was filed and the date the final decision was received by the inmate with a copy of the final decision from the grievance committee.

(b) The court shall dismiss the claim if the inmate fails to file the claim before the thirty-first day after the date the inmate receives the final decision from the grievance committee.

(c) If a claim is filed before the grievance procedure is complete, the court shall stay the proceeding with respect to the claim for a period not to exceed ninety (90) days to permit completion of the grievance procedure.



§ 41-21-807 - Accounting of inmate funds required as part of civil action -- Payment of fees -- Frivolous or malicious claims.

(a) An inmate seeking to bring a civil action or appeal a judgment in a civil action or proceeding without prepayment of fees or security for the fees, in addition to filing the affidavit required by § 41-21-805, shall submit a certified copy of the trust fund account statement, or the institutional equivalent, for the inmate for the six-month period immediately preceding the filing of the complaint or notice of appeal, obtained from the appropriate official of each facility at which the inmate is or was confined.

(b) (1) If an inmate brings a civil action or files an appeal in forma pauperis, the inmate shall be required to pay the full amount of the filing fee. The court shall assess and, when funds exist, collect, as a partial payment of any court fees required by law, an initial partial filing fee of twenty percent (20%) of the greater of the average monthly:

(A) Deposits to the inmate's account; or

(B) Balance in the inmate's account for the six-month period immediately preceding the filing of the complaint or notice of appeal.

(2) After payment of the initial partial filing fee, the inmate shall be required to make monthly payments of twenty percent (20%) of the preceding month's income credited to the inmate's account. The agency having custody of the inmate shall forward payments from the inmate's account to the clerk of the court each time the amount in the account exceeds ten dollars ($10.00) until the filing fees are paid.

(3) In no event shall the filing fee collected exceed the amount of fees permitted by statute for the commencement of a civil action or an appeal of a civil action or criminal judgment.

(4) In no event shall an inmate be prohibited from bringing a civil action or appealing a civil or criminal judgment for the reason that the inmate has no assets and no means by which to pay the initial partial filing fee.

(c) In no event shall an inmate bring a civil action or appeal a judgment in a civil action or proceeding under this section if the inmate has, on three (3) or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of this state or the United States that was dismissed on the grounds that it was frivolous, malicious or failed to state a claim upon which relief may be granted, unless the inmate is under imminent danger of serious physical injury.



§ 41-21-808 - Award of costs -- Requirement of payment of costs -- Withdrawal from inmate's trust account -- Separate from other methods of collection -- Additional payments.

(a) Judgment may be rendered for costs at the conclusion of the suit, action, claim or appeal as in other proceedings. If the judgment against the inmate includes the payment of costs, the inmate shall be required to pay the full amount of costs ordered.

(b) The clerk of the court shall mail a copy of the court's judgment taxing costs against the inmate to the department or county jail, as appropriate. On receipt of a copy of the judgment, the department or county jail shall withdraw funds from the inmate's trust account in the amounts provided by § 41-21-807(b) for the collection of filing fees and shall forward the collected funds to the clerk of the court until the costs are paid in full or the inmate is released from confinement.

(c) This section establishes an additional method for collecting costs separate from an execution or garnishment under title 26. The provisions of title 26, chapter 2 relative to exemptions and garnishments shall not apply to collections made pursuant to this section. In addition to collecting costs under this section, the clerk of the court may pursue any other means of collection provided for by law.

(d) An inmate may authorize payments to the clerk of the court in addition to those payments authorized by this section.



§ 41-21-809 - Hearings -- Video communications.

The court may hold a hearing under this part at a county jail or a facility operated by the department or may conduct the hearing with video communications technology that permits the court to see and hear the inmate and that permits the inmate to see and hear the court and any other witnesses.



§ 41-21-810 - Request for documents -- Affidavits to be under oath.

(a) The court may request a person with an admissible document or admissible testimony relevant to the subject matter of the hearing to submit a copy of the document or an affidavit stating the substance of the testimony. An affidavit submitted under this section must be made under oath. A person submitting an affidavit or document under this section is not required to appear at the hearing.

(b) A copy of a document submitted under this section must be accompanied by a certification executed under oath by an appropriate custodian of the record stating that the copy is correct and any other matter relating to the admissibility of the document that the court may require.

(c) The court shall provide the inmate a copy of each affidavit or document not later than twenty-four (24) hours before the time at which the hearing is to begin.



§ 41-21-811 - Dismissal of claim or portion of claim.

(a) The court may enter an order dismissing the entire claim or a portion of the claim. If a portion of the claim is dismissed, the court shall designate the issues and defendants on which the claim may proceed, subject to the provisions of §§ 41-21-807 and 41-21-808.

(b) An order under this section is not subject to an interlocutory appeal by the inmate.



§ 41-21-812 - Filing of subsequent lawsuits not permitted until expenses paid -- Injunctive relief.

(a) Except as provided by subsection (b), on notice of assessment of any fees, taxes, costs and expenses under this part, a clerk of a court may not accept for filing another claim by the same inmate until prior fees, taxes, costs and other expenses are paid in full.

(b) A court may allow an inmate who has not paid any costs or expenses assessed against the inmate to file a claim for injunctive relief seeking to enjoin an act or failure to act that creates a substantial threat of irreparable injury or serious physical harm to the inmate.



§ 41-21-813 - Inmate questionnaires.

In order to implement this part, a court may develop for its use a questionnaire to be completed and filed by the inmate.



§ 41-21-814 - Part not modifiable or repealable by supreme court.

Notwithstanding any provision of law to the contrary, this part may not be modified or repealed by any rule promulgated or adopted by the supreme court.



§ 41-21-815 - Claims for preventive relief.

This part does not authorize a claim for preventive relief against the department, an employee of the department or of any other agency, agent, employee or officer of this state if the claim is brought by a person housed in a facility operated by the department and the claim accrued while the person was housed in the facility.



§ 41-21-816 - Forfeit of good conduct credits.

(a) The commissioner shall forfeit an inmate's good conduct sentence reduction credits in the amount specified by subsection (b) on:

(1) Receipt by the department of a certified copy of a final order of a state or federal court that dismisses as frivolous or malicious a claim or lawsuit filed by an inmate while the inmate was in the custody of the department; and

(2) A determination that the department has, on one (1) or more occasions, received a certified copy of a final order of a state or federal court dismissing as frivolous or malicious a claim or lawsuit filed previously by the inmate while the inmate was in the custody of the department.

(b) On receipt of a final order described by subdivision (a)(1), the commissioner shall forfeit:

(1) Sixty (60) days of an inmate's accrued good conduct sentence reduction credits if the department has previously received one (1) final order described by subdivision (a)(2);

(2) One hundred twenty (120) days of an inmate's accrued good conduct sentence reduction credits if the department has previously received two (2) final orders described by subdivision (a)(2); or

(3) One hundred eighty (180) days of an inmate's accrued good conduct sentence reduction credits if the department has previously received three (3) final orders described by subdivision (a)(2).

(c) The commissioner may not restore good conduct sentence reduction credits forfeited under this section for any reason.



§ 41-21-817 - Grievance resolution system.

(a) The department shall develop and maintain a system for the resolution of grievances by inmates housed in facilities operated by the department that qualifies for certification under 42 U.S.C. § 1997e, and the department shall obtain certification under that section. A remedy provided by the grievance system is the exclusive administrative remedy available to an inmate for a claim for relief that arises while the inmate is housed in a facility operated by the department, other than a remedy provided by writ of habeas corpus challenging the validity of an action occurring before the delivery of the inmate to the department.

(b) The grievance system must provide procedures for an inmate to identify evidence to substantiate the inmate's claim and for an inmate to receive copies of all formal written responses to the inmate's grievance.



§ 41-21-818 - Administrative procedures.

Notwithstanding any law to the contrary, the commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this part. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 9 - Inmate Financial Responsibility Act of 1998

§ 41-21-901 - Short title.

This part shall be known and may be cited as the "Inmate Financial Responsibility Act of 1998."



§ 41-21-902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Assets" means property, tangible or intangible, real or personal, belonging to or due an inmate or former inmate, including income or payments to the inmate from social security, workers' compensation, veteran's compensation, pension benefits, previously earned salary or wages, bonuses, annuities, retirement benefits, insurance benefits or from any other source whatsoever, but does not include any of the following:

(A) The homestead of the inmate;

(B) Money received by the inmate from the state as settlement of a claim against the department by the inmate;

(C) A money judgment received by the inmate from the state as the result of a civil action in which the department was a named defendant and found to be liable; and

(D) Money saved by the inmate from wages and bonuses paid the inmate while the inmate was confined to a state correctional facility;

(2) "Commissioner" means the commissioner of correction or the commissioner's designee;

(3) "Cost of care" means the cost to the department of correction for providing transportation, room, board, clothing, security, medical and other normal living expenses of inmates under the jurisdiction of the department, as determined by the commissioner of correction;

(4) "Department" means the department of correction;

(5) "Inmate" means any person who is confined in a correctional facility under the jurisdiction of the department;

(6) "State" means the state of Tennessee; and

(7) "State correctional facility" means a facility or institution that houses an inmate population under the jurisdiction of the department.



§ 41-21-903 - Inmate asset disclosure form.

(a) The department shall develop a form to be used by the department to obtain information from inmates regarding assets of the inmates.

(b) Upon being developed, the form shall be submitted to each person who is an inmate as of June 28, 2010, and to any person who thereafter is sentenced to imprisonment under the jurisdiction of the department. The form shall be periodically resubmitted to an inmate by the department for purposes of obtaining current information regarding assets of the inmate. The department shall establish through rule the frequency with which such form shall be resubmitted.

(c) Every inmate who is given a form by the department shall complete the form or provide for completion of the form, and the inmate shall swear or affirm under oath that to the best of the inmate's knowledge the information provided is complete and accurate.



§ 41-21-904 - Inmate asset report.

The department shall develop a report on each inmate who is required to complete a form in accordance with § 41-21-903, together with all other information available on the assets of the inmate and an estimate of the total cost of care for that inmate.



§ 41-21-905 - Investigation of inmates' assets -- Action for reimbursement of costs of incarceration.

(a) The department shall investigate or cause to be investigated each report furnished pursuant to § 41-21-904.

(b) If the department, upon completing the investigation, has good cause to believe that an inmate has sufficient assets to recover not less than ten percent (10%) of the estimated cost of the inmate for two (2) years or ten percent (10%) of the cost of care of the inmate, whichever is less, the commissioner shall forward reports concerning those inmates to the attorney general and reporter for appropriate action. The attorney general and reporter shall seek to secure reimbursement for the expense to the state of Tennessee for the cost of care of that inmate.

(c) Not more than ninety percent (90%) of the value of the assets of the inmate may be used for purposes of securing costs and reimbursement under this part.



§ 41-21-906 - Inmates required to cooperate -- Lack of cooperation consideration in parole determination.

(a) An inmate shall fully cooperate with the state by providing complete financial information for purposes under this part.

(b) The failure of an inmate to fully cooperate as provided in subsection (a) may be considered by the board of parole for purposes of a parole determination.



§ 41-21-907 - Jurisdiction -- Form of complaint -- Hearing -- Order -- Amount of reimbursement -- Failure to comply -- Payment of costs -- Recovery of expenses in care of inmate.

(a) The circuit court shall have exclusive jurisdiction over all proceedings under this part. The attorney general and reporter may file a complaint in the circuit court of the county from which an inmate was sentenced, stating that the person is or has been an inmate in a state correctional facility, that there is good cause to believe that the inmate has assets and petition that the assets be used to reimburse the state for the expenses incurred or to be incurred, or both, by the state for the costs of care of the person as an inmate.

(b) Upon the filing of the complaint under subsection (a), the court shall issue an order to show cause why the petition should not be granted. The complaint and order shall be served upon the inmate personally or, if the inmate is confined in a state correctional facility, by registered mail addressed to the inmate in care of the chief administrator of the state correctional facility where the inmate is housed at least thirty (30) days before the date of hearing on the complaint and order.

(c) At the time of the hearing on the complaint and order, if it appears that the inmate has any assets that ought to be subjected to the claim of the state under this part, the court shall issue an order requiring any person, corporation or other legal entity possessing or having custody of those assets to appropriate and apply the assets or a portion of the assets toward reimbursing the state as provided for under this part. The reimbursement is subject to payments for court-ordered child support and arrearages before the state may apply any amounts recovered for reimbursement of its expenses, including the costs of any investigations.

(d) The amount of reimbursement under this part shall not be in excess of the per diem cost of care for maintaining inmates in the state correctional facility in which the inmate is housed.

(e) At the hearing on the complaint and order and before entering any order on behalf of the state against the defendant, the court shall take into consideration any legal obligation of the defendant to support a spouse, minor children or other dependants, and any moral obligation to support dependants to whom the defendant is providing or has in fact provided support. At the hearing the inmate shall have the opportunity to put on proof to show why such an order should not be entered or the existence of appropriate obligations that should limit application of the order.

(f) If the person, corporation or other legal entity neglects or refuses to comply with an order under subsection (c), the court shall order the person, corporation or other legal entity to appear before the court at such time as the court directs and to show cause why the person, corporation or other legal entity should not be considered in contempt of court.

(g) If, in the opinion of the court, the assets of the inmate are sufficient to pay the cost of the proceedings under this part, the assets shall be liable for those costs upon order of the court.

(h) The state may recover the expenses incurred or to be incurred, or both, by the state for the cost of care of the inmate during the entire period or periods the person is an inmate in a state correctional facility.



§ 41-21-908 - Use of remedies, interim orders and enforcement procedures allowed by law or court rule -- Liens and other encumbrances -- Appointment of receiver -- Homestead exemption.

(a) (1) Except as provided in subsection (c), in seeking to secure reimbursement under this part, the attorney general and reporter may use any remedy, interim order, or enforcement procedure allowed by law or court rule, excluding an ex parte restraining order to restrain the inmate or any other person or legal entity in possession or having custody of the estate of the inmate from disposing of certain property, pending a hearing or an order to show cause why the particular property should not be applied to reimburse the state as provided for under this part.

(2) With respect to any lien or similar interest or encumbrance upon real property that is asserted under this section, that lien or similar interest or encumbrance shall be effective only when the party claiming the benefit of it causes a notice thereof to be filed in the office of the register of deeds of the county in which the property lies and that lien or similar interest or encumbrance shall be second to liens of the state, county and municipality for taxes, any lien of the county for special assessments and any valid lien, right or interest in the property duly recorded or duly perfected by filing prior to the filing of the notice. The notice shall identify the owner of record of the real property, contain the property address, describe the property sufficiently to identify it and recite the amount of the obligation secured by the lien.

(b) To protect and maintain assets pending resolution of an action under this part, the court, upon request, may appoint a receiver.

(c) The attorney general and reporter or a prosecuting attorney shall not enforce any judgment obtained under this part by means of execution against the homestead of the inmate. The attorney general and reporter shall enforce this part, except that the attorney general and reporter may request the prosecuting attorney of the county in which the inmate was sentenced or the prosecuting attorney of the county in which any asset of an inmate is located to make an investigation or assist in a legal proceeding under this part.



§ 41-21-909 - Cooperation with attorney general and reporter -- Costs of investigations -- State treasurer to make determinations of amounts due.

(a) The sentencing judge, the sheriff of the county, the warden of the state correctional facility and the state treasurer shall furnish to the attorney general and reporter or prosecuting attorney all information and assistance possible to enable the attorney general and reporter or prosecuting attorney to secure reimbursement for the state under this part.

(b) The costs of any investigations under this part shall be paid from the reimbursements secured under this part and the balance of the reimbursements shall be credited to the general fund of the state to be available for general fund purposes.

(c) The state treasurer may determine the amount due the state in cases under this part and render statements of the amount due, and those sworn statements shall be considered prima facie evidence of the amount due.



§ 41-21-910 - Interagency cooperation to ensure child support obligations met.

The department of correction, the attorney general and reporter, district attorneys general, the department of human services, and the department of labor and workforce development shall all cooperate and share information to the extent not prohibited by law concerning assets, workers' compensation settlements, and child support obligations of inmates in order that, to the maximum extent feasible, inmates should satisfy existing child support obligations, including arrearages, before the state receives reimbursement, including the costs of any investigations, pursuant to this part.



§ 41-21-911 - Assignment of workers' compensation arrearages.

Notwithstanding § 50-6-223(b), a court may assign up to fifty percent (50%) of workers' compensation made by periodic payments to pay an arrearage owed by an inmate who is confined in the custody of the department; provided, that the assignment is administered in accordance with § 50-2-105.









Chapter 22 - Work Programs

Part 1 - General Provisions

§ 41-22-101 - State farm.

The Tennessee rehabilitative initiative in correction (referred to in this part as TRICOR) board shall operate the state farm and all appurtenances to its full capacity in the cultivation and production of crops of the character and kind best suited to be grown and produced on the land, and for this purpose inmates of the penitentiaries shall be employed under such rules, regulations, and conditions as may be prescribed by the board.



§ 41-22-102 - Construction of roads and buildings on state property.

The commissioner has the authority and power to construct with the labor of inmates of the penitentiary any and all roads that may be found necessary and of value to the state's properties, and to construct and build, if, in the commissioner's opinion, it is necessary, separate hospitals and necessary appurtenances for contagious diseases on the state's property, and pay for them out of the funds belonging to the institution.



§ 41-22-103 - Improvements and repairs of Brushy Mountain property.

The commissioner may, during the summer season, provide employment for part of the inmates at the Brushy Mountain penitentiary in repairing or building any buildings that may be deemed necessary on the property, so that, in the event of the employment of a sufficient number of inmates of the Brushy Mountain penitentiary on the county roads, pikes, highways or railroads, the mining force at the Brushy Mountain penitentiary shall be reduced to not exceeding three hundred (300) men mining coal, burning coke and operating the mines during the road working season.



§ 41-22-104 - Grading of railroads into state mines.

(a) The commissioner of correction may contract with any railroad company to do the grading of any railroad extension into the coal lands of the state and, in case the state engages to do the grading, the working of the inmates upon grade work is authorized. The working of the inmates shall be under the commissioner.

(b) The commissioner may accept, in remuneration for the grading, county bonds or first mortgage bonds of a railroad.



§ 41-22-105 - Sale of products of inmate labor.

The commissioner is authorized to make contracts for the sale of coal and coke of the state mines and to dispose of all articles manufactured by the inmates for the state, to the best interests of the state, and pay the proceeds into the state treasury.



§ 41-22-106 - Unlawful sales of coal or coal products.

(a) It is unlawful for any coal or coal products mined or produced as a result of inmate labor from the state mines at Petros or any other state-owned property to be sold to anyone other than the state itself for its own consumption or to the political subdivisions of the state. It is further unlawful to ship any of the state coal or transport it from the state mines, except for the use of the state, its political subdivisions or for charitable purposes.

(b) A violation of this section is a Class C misdemeanor.



§ 41-22-107 - Reports and settlement of mining accounts.

The mining engineer and other officials in charge of the mines, prisons and inmates shall make monthly reports to the commissioner of correction of all expenses, receipts and transactions connected with the mines, prisons and inmates. The commissioner shall make full and complete detailed reports of everything transpiring or connected with the state mines, prisons and inmates every three (3) months to the commissioner of revenue, and also make, at the same time, full settlements with the commissioner of revenue for all moneys received, or that should have been received, by the commissioner of correction and other state officials or agents connected with the state mines, prisons or inmates.



§ 41-22-109 - Contracts for sale or manufacture of products.

(a) The TRICOR board, with the approval of the governor, is authorized and directed to make contracts for the sale or manufacture of any article that may be manufactured in state shops. This section and §§ 41-22-110, 41-22-111, and 41-22-115 are subject in all respects to § 41-22-116.

(b) Contracts for the sale or manufacture of such manufactured articles shall be made at such prices, and covering such periods of time, as in the opinion of the TRICOR board will best subserve and protect the interests of the state and the welfare of the inmates, subject to the rules and provisions set forth in §§ 41-22-110, 41-22-111, and 41-22-115.



§ 41-22-110 - Manufacturers for state.

In the event the authorities authorized and empowered in § 41-22-109 to make contracts for the sale or manufacture of the articles to be manufactured in accordance with the plan provided for in §§ 41-22-109 -- 41-22-111 and 41-22-115, are not able, after reasonable effort, to make and enter into satisfactory contracts of this character, those authorities are then empowered and authorized to use and employ the inmates in the manufacture of some article or articles, for and on behalf of the state itself, under the same general conditions, restrictions and rules as provided in §§ 41-22-111 and 41-22-115, and the authorities are also empowered and authorized to purchase or rent all machinery and equipment necessary to install the plants and to purchase necessary material for carrying on such manufacturing business.



§ 41-22-111 - Control of inmates retained by state.

By no contract shall the care, protection and discipline of the inmates be to any degree surrendered or delegated to anyone other than employees of the state, who, under the supervision of the commissioner of correction, with the approval of the governor, shall have charge and control of all these matters.



§ 41-22-115 - Pricing of manufactured articles.

In order that any competition between the labor of inmates to be worked directly by and for the benefit of the state and free labor shall be reduced to its practical minimum, all reasonable efforts shall be made to dispose of the articles manufactured by inmates at such prices as will best protect the financial interests of the state.



§ 41-22-116 - Sale of prison-made goods in open market prohibited -- Exceptions.

(a) Except as provided in subsections (c)-(f), no goods, wares or merchandise manufactured, in whole or in part, by inmates, except inmates on parole or probation, shall be sold or offered for sale in this state by any person, firm, association or corporation or by any federal authority, state or political subdivision of the federal authority or state. Nothing in this section shall be construed to forbid the sale, exchange or disposition of those goods to any institution supported wholly or in part by funds derived from public taxation and operated under the supervision of the United States, the state of Tennessee, or any other state of the union, or any political subdivision thereof. In addition, goods, wares and merchandise may be offered for sale to private nonprofit corporations and charitable organizations that are duly chartered as such under the laws of the state of Tennessee and to private contractors if the goods purchased will subsequently be used by a public agency or a nonprofit organization.

(b) Notwithstanding subsection (a), this section shall not be construed so as to limit the display and casual sale to the public of arts and crafts made by adult and juvenile inmates at any approved departmental outlets, art and craft exhibitions, state parks or any appropriate display or exhibition program.

(c) The state or a prison contractor operating pursuant to the Private Prison Contracting Act of 1986, compiled in chapter 24 of this title, is authorized to develop industry programs in correctional facilities, pursuant to which inmates shall manufacture goods to be sold on the open market. No goods may be manufactured for sale on the open market pursuant to this section unless the goods are determined by the department of economic and community development to be goods not otherwise manufactured in Tennessee. For any programs for manufacture of goods for sale on the open market, the TRICOR board shall establish a wage rate for inmates and shall establish a rate of payment by inmates to reimburse the state for providing room and board.

(d) The TRICOR board may contract with food processors for the purposes of processing and packaging agricultural products produced in whole or in part by inmates, except inmates on parole or probation, or exchanging the agricultural products for food products of comparable value.

(e) The TRICOR board is authorized to develop joint ventures with private sector businesses upon such terms and conditions as the TRICOR board may deem to be in the best interest of the state. These ventures shall operate pursuant to the Private Sector Prison Industry Enhancement Certification Program (PS/PIEC) (P.L. 96-157, as amended) and in accordance with §§ 41-6-204, 41-6-205(a) and (c), 41-6-206 and 41-6-207. Section 41-6-205(b) also applies to ventures in which inmates are employed by private industries. Eligibility for participation will not be extended to those businesses that have ceased Tennessee operations within twenty-four (24) months of the initiation of the venture or during such venture. If the private sector business is doing business in Tennessee, the venture shall not cause the loss of jobs for Tennessee employees. Goods produced in these ventures may be sold on the open market.

(f) The TRICOR board is authorized to develop policies for the sale of TRICOR products to state, city and county employees. Any products sold directly to these employees shall not be made available for commercial resale. The board shall designate two percent (2%) of total annual sales from state, city and county employees to inmate educational programs. Policies developed by the TRICOR board as authorized by this section shall be reviewed by the state and local government committee of the senate and the state government committee of the house of representatives prior to implementation of the sale of products to state, city and county employees. Policies developed by the TRICOR board shall take into account possible competition with retail merchants and the impact on state and local sales tax collections.

(g) The TRICOR board is authorized to develop policies for the sale of goods, wares or merchandise to inmates who are within the custody of the department of correction.

(h) Each violation of this section by a person, firm or corporation is a Class C misdemeanor.



§ 41-22-118 - Classification and training of inmates.

In order that inmates may be more profitably employed in TRICOR programs for their own welfare and the welfare of the state, the department of correction is directed to:

(1) Employ personnel and purchase any necessary equipment and supplies for investigating and recording the essential facts in order to classify inmates according to:

(A) Their individual capacities, achievements and aptitudes;

(B) Their previous education, training and experience; and

(C) Other mental, physical and social characteristics;

(2) Establish educational classes supplementing and related to each of the TRICOR programs and services set up in §§ 41-22-118 -- 41-22-124; and

(3) Note the progress of inmates in these classes and programs.



§ 41-22-119 - Purchase of articles by public agencies.

(a) All departments, institutions, agencies and political subdivisions of this state, that are supported in whole or in part by the state shall purchase from the TRICOR board all articles required by these departments, institutions, agencies or political subdivisions of the state that are produced, repackaged, assembled, warehoused or manufactured by TRICOR with the labor of inmates confined within the institutions or elsewhere employed within this state; provided, that the articles are certified pursuant to procedures approved by the procurement commission as being of satisfactory quality, being reasonable in price and available.

(b) In the procedures for certifying articles for purchase by state government, the procurement commission may consider, if it deems appropriate, the effect of certification on markets in the private sector; however, it is not the legislative intent that this effect, if considered, be a controlling factor in the board's decision.

(c) The board shall appoint a certification committee consisting of, but not limited to, a representative from the TRICOR board, the departments of general services and finance and administration and the office of the comptroller of the treasury that will advise the board.

(d) The TRICOR board shall submit requests for certification of articles together with supporting data regarding quality, price and availability pursuant to procedures approved by the procurement commission.

(e) No article shall be purchased by any department, institution, agency or political subdivision of the state from any other source unless excepted from §§ 41-22-118 -- 41-22-124.

(f) Each member of the general assembly may purchase any office furniture and equipment manufactured by TRICOR for the purpose of furnishing the legislative offices of that member in the member's legislative district.

(g) The competitive bidding procedures set forth in title 12, chapter 3, part 5 do not apply to the purchase of articles manufactured or grown by TRICOR and certified pursuant to procedures approved by the procurement commission.



§ 41-22-120 - Agencies not required to purchase prison-made articles.

Exceptions from the operation of the mandatory provisions of §§ 41-22-118 -- 41-22-124 may be made in any case where, in the opinion of the procurement commission, articles so produced or manufactured do not meet the reasonable requirements of a department, institution, agency or political subdivision of the state. No department, institution, agency or political subdivision may be allowed to evade the intent and meaning of this section by slight variations from standards adopted by the TRICOR board when articles produced or manufactured by it are certified pursuant to procedures approved by the procurement commission.



§ 41-22-121 - Violations of § 41-22-120.

No voucher, certificate or warrant issued on the commissioner of finance and administration by any department, institution, agency or political subdivision shall be questioned by the commissioner or by the state treasurer on the grounds that § 41-22-120 has not been complied with by the department, institution, agency or political subdivision, but if intentional violation of § 41-22-120 by any department, institution, agency or political subdivision continues, after notice from the governor to desist, it constitutes a malfeasance in office and subjects the officer or officers or agents responsible for this violation to suspension or removal from office as may be provided by law in other cases of malfeasance.



§ 41-22-122 - Catalogue of products.

(a) The TRICOR board shall cause to be prepared annually, at such times as it may determine, catalogues containing the description of all articles and supplies manufactured and produced by it pursuant to the provisions of §§ 41-22-118 -- 41-22-124, copies of which catalogues shall be sent by it to all departments, institutions, agencies and political subdivisions of the state referred to in §§ 41-22-118 -- 41-22-121.

(b) At least thirty (30) days before the commencement of each fiscal year, the proper official of each department, institution, agency or political subdivision shall report to TRICOR estimates for the fiscal year of the kind and amount of articles and supplies required by them for the ensuing year, referring such estimates to the catalogue issued by the TRICOR board insofar as articles and supplies indicated are included in that catalogue.

(c) The catalogue shall identify those articles and supplies that are certified pursuant to procedures approved by the procurement commission as required by § 41-22-119.



§ 41-22-123 - Disposition of proceeds -- Quarterly statement.

(a) All receipts from the sale of prison products shall be placed to the credit of the TRICOR board, which, except as provided in this part, is authorized to expend such moneys from this fund as may be necessary to procure tools, supplies and materials, replace equipment and to employ personnel and otherwise defray the necessary expenses incident to the employment of inmates as provided in this part.

(b) A profit and loss statement of TRICOR's operation shall be prepared quarterly, within the month following the end of the quarter, and a copy of this statement, certified by the fiscal officer of TRICOR, shall be sent to the comptroller of the treasury and to the commissioner of finance and administration. Any statement shall be approved by the comptroller of the treasury before it may be released for publication.



§ 41-22-124 - Expenditures for capital improvements.

(a) If the TRICOR board deems it desirable to use the proceeds from sales, revenues or other funds obtained from the operation of TRICOR for the purchase or construction of buildings, roads, walls, driveways, equipment or other capital improvements, the board shall make a written request to the comptroller of the treasury and the governor to obtain an authorization to expend the funds for any of those purposes. The written request shall describe the improvement and the estimated cost of the improvement.

(b) If the comptroller of the treasury and the governor approve the proposed expenditure, their approval shall be evidenced by endorsing their written approval upon the request and the same shall be the authority of the board to expend the funds for the improvement; provided, that it is unlawful to expend an amount greater than is stated in the approved request.

(c) If the amount of the expenditure exceeds two thousand five hundred dollars ($2,500) for buildings, walls or other capital improvements, the planning and construction of those improvements shall be under the requirements, direction and supervision of the state building commission.



§ 41-22-125 - Manufacture of license plates and similar articles.

(a) The TRICOR board is authorized and empowered to manufacture numbered motor vehicle registration plates, highway and street signs and other kindred articles for the purpose of supplying the requirements of the state as provided in this part, and to sell to other cities, counties and states when deemed advisable by the board.

(b) The necessary machinery and equipment shall be purchased, as all other supplies are purchased, so as to properly equip the plant, and the number of inmates necessary to operate the plant shall be employed.



§ 41-22-126 - Purchase of license plates.

(a) The department of revenue is authorized and directed to contract for and purchase from the TRICOR board the requirements of the state for automobile number plates, to be paid for as if purchased from an individual dealer.

(b) The controlling feature in making such contracts shall be reasonable returns to the institution manufacturing the goods and a saving to the state in supplying the plates.



§ 41-22-127 - State or local public works projects.

(a) (1) The commissioner of correction, with the approval of the governor and the appropriate commissioner, is authorized and directed to employ and work at state public works projects, such as the improvement, alteration, construction, repair or maintenance of state parks and highways, those inmates who, in the commissioner of correction's judgment, will be safe, humane, practicable or desirable to work outside the prison walls.

(2) The commissioner of correction, with the approval of the governor, is authorized to employ and work such inmates as are safe and desirable to work outside the prison walls at county, city or municipal public works projects if, in the discretion of the commissioner, the county, city or municipality provides adequate supervision of inmates to ensure the safety of the general public and to prevent the escape of the inmates.

(b) (1) Any county, city or municipality desiring the use of inmates to perform public works projects shall make application to the commissioner of correction.

(2) (A) The application shall state:

(i) The location and nature of the proposed project;

(ii) The estimated length of time inmates would be required;

(iii) The number of inmates that would be required; and

(iv) The nature of the duties inmates are to perform.

(B) The application shall set out in detail the provisions for the supervision of the inmates. The provisions for supervision shall include the methods that will be used to ensure the health, safety and welfare of all inmates requested.

(3) The commissioner may grant all or any part of the number of inmates requested, may deny the application or may place specific restrictions and conditions on the use of inmates, depending on the best interests of the state.

(c) No inmate shall be required to perform public works projects for the state or any county, city or municipality if the project appears to the commissioner to be extremely dangerous to the health, safety or welfare of the inmate. Any project requiring the use of dynamite or any other explosive by an inmate is considered extremely dangerous for the purposes of this subsection (c).



§ 41-22-128 - Restrictions on release program facilities near schools, orphanages, child care centers, etc.

(a) There shall be no community residential facilities that accommodate state or federal adult inmates who are on work release or other community release or prerelease programs established within one thousand feet (1,000') of a public or private school, orphanage, child care center, or any similar establishment where groups of children from nursery age to grade twelve attend or reside.

(b) Subsection (a) applies only to counties having a population of seven hundred fifty thousand (750,000) or more, according to the 1980 federal census or any subsequent federal census, and to counties having a metropolitan form of government.



§ 41-22-129 - Substandard housing renovation.

(a) The commissioner of correction, with the approval of the governor, is authorized to enter into cooperative agreements with county, city or municipal governments for the purpose of renovating substandard housing of persons determined by the department of human services to be of low income.

(b) (1) Any county, city or municipality desiring the use of inmates to perform such work shall make application to the commissioner of correction.

(2) (A) The application shall state:

(i) The location and nature of the proposed project;

(ii) The estimated length of time inmates would be required;

(iii) The number of inmates that would be required; and

(iv) The nature of the duties inmates are to perform.

(B) The application shall set out in detail the provisions for the supervision of the inmates. The provisions for supervision shall include the methods that will be used to ensure the health, safety and welfare of all inmates requested.

(3) The commissioner may grant all or any part of the number of inmates requested, may deny the application or may place specific restrictions and conditions on the use of inmates, depending on the best interests of the state.

(c) No inmate shall be required to perform work for any county, city or municipality if the project appears to the commissioner to be extremely dangerous to the health, safety or welfare of the inmate.



§ 41-22-130 - Inmate labor.

(a) Subject to the conditions set out in subsection (b), the commissioner of correction is authorized to utilize inmate labor to construct, renovate or repair prison facilities, including time-building institutions, classification centers, alternative incarceration units and other buildings used for the housing or care of inmates.

(b) Prior to using inmate labor for the purposes set out in subsection (a), the commissioner shall determine that the use will:

(1) Result in a cost savings to the state of Tennessee;

(2) Not compromise the safety of correction employees or the general public;

(3) Not substantially increase the likelihood of escapes and other breaches of security or the introduction of dangerous contraband into prison facilities; and

(4) Result in a finished product of a quality that is sufficient for the building being constructed, renovated or repaired.

(c) The commissioner is authorized to make such rules, regulations or departmental policy as the commissioner deems advisable in connection with the use of inmate labor for the construction, renovation or repair of prison facilities.






Part 2 - Road Work by Inmates

§ 41-22-201 - Road work authorized.

The commissioner of correction, with the approval of the governor, is authorized to contract with the commissioner of transportation for the use of any or all inmates, except those for which it is undesirable or impracticable in the opinion of those officials, to work outside the walls of the main prison in constructing any new or maintaining any old public road in this state.



§ 41-22-202 - Purchase of necessary equipment -- Temporary stockades -- Rules and regulations.

(a) The commissioner of correction, with the approval of the governor, is authorized and directed to purchase equipment, such as tools, road working machinery and motor trucks for the speedy transfer of the inmates from one point to another, that may become necessary in the judgment of the commissioner to effectually and economically carry out §§ 41-22-201 -- 41-22-204.

(b) The commissioner is further authorized and directed to build temporary stockades in which to safely keep and house the prisoners working under the provisions of §§ 41-22-201 -- 41-22-204 and to make such rules and regulations regarding their well being and safekeeping as in the commissioner's opinion are necessary.



§ 41-22-203 - Interdepartmental compensation.

(a) The commissioner of transportation shall pay the commissioner of correction for the use of inmates employed under the provisions of §§ 41-22-201 -- 41-22-204 out of the highway fund or any other fund under the commissioner of transportation's control. The commissioner of correction shall in turn, except as provided in this part, pay the moneys so received into the state treasury, where they shall be credited to the department of correction.

(b) The rate of pay shall not exceed the department of correction expenditures necessary to enable such inmates to perform the contracted labor while ensuring adequate security, plus an additional amount to be determined by the commissioners of correction and transportation for the purpose of funding § 41-22-204, but not to exceed ten percent (10%) of the amount paid by the department of transportation to the department of correction.



§ 41-22-204 - Special compensation for inmates.

The additional amount prescribed in § 41-22-203 shall be kept and reserved in a special fund for the use and benefit of the inmates so employed. This fund is to be reserved by the commissioner of correction and with the approval of the governor, to be used in making payments to deserving inmates, on a fair proportionate basis or to their dependents, in such sums and at such times as may be considered by the commissioner proper in order to reward good conduct, give the stimulus of hope to the inmates and best encourage them in discipline and efficiency.



§ 41-22-205 - Census of inmates for road work.

On or before March 1 of each year, the commissioner of correction shall prepare a census of all male inmates in the custody of the department who, in the commissioner's judgment, are available for work on the county roads and highways of the state and shall also make an estimate of the men who will be available by additions during the road working season.



§ 41-22-206 - Notification to counties -- Preparation for work -- Terms and conditions of employment.

When the census provided for in § 41-22-205 is completed, the county mayor of each county shall be notified by the commissioner of correction that certain inmates of the penitentiaries are available and subject to be employed upon the county roads, pikes and highways of the counties and that the county mayor may apply for the inmates' services, upon such terms and conditions as may be required by the commissioner. The county mayor may fix and select the quarters and shall prepare equipment for the working of the inmates on the county roads, pikes and highways that will be maintained, controlled, and operated by the county mayor. Whenever any county enters into a contract with the commissioner for employment of inmates of the penitentiaries, the inmates and all machinery used by them shall be under the absolute control of such officers as may be designated and provided by the commissioner, but the inmates shall be worked on such roads, pikes or highways as may be designated by the county employing them.



§ 41-22-207 - Contract with county.

The commissioner of correction may, in the commissioner's discretion, contract with a county for building highways, if that work is being done with state allocated funds. Such a contract shall be made only upon the authority of the governor and upon the approval of the commissioner of transportation, and all work under the contract shall be performed by inmates of the penitentiaries.



§ 41-22-208 - Consideration of applications.

In the event two (2) or more counties make application for inmate labor, the applications shall be considered in the order in which filed with the commissioner of correction; provided, that the commissioner may reject any application if the commissioner determine that the inmates can be used to better advantage.



§ 41-22-209 - Rate of compensation -- Payment of expenses.

(a) The rate of compensation for the labor of inmates of the penitentiaries shall be fixed and determined by the commissioner of correction and by the county legislative body entering into the contract and shall be in accordance with rules and regulations to be prescribed by the commissioner; provided, that the rate of compensation shall not be less than one dollar ($1.00) per day of ten (10) hours for labor of each inmate employed on the work.

(b) The commissioner is authorized to pay all necessary transportation of inmates, guards and equipment out of the correction budget.



§ 41-22-210 - Provision of equipment.

The commissioner of correction is authorized to purchase and provide all necessary equipment for the working of prisoners on the county roads, pikes and highways, and the equipment shall be paid out of the correction budget.



§ 41-22-211 - Period during which road work may be done.

Inmate employment and operation in road work may be during the period beginning April 1 and ending December 1, and no inmates of the penitentiaries shall be hired or worked in any county on road work during any other period of the year.



§ 41-22-212 - Quarters for inmates -- Prison rules applicable.

The commissioner shall provide suitable quarters for the inmates employed on the state or county roads and all rules and regulations of the penitentiaries and all the laws applicable to the control, discipline, protection of or escape of inmates from the penitentiaries shall apply to those quarters and to the inmates wherever at work on the highways or roads.



§ 41-22-213 - Superintendents and guards.

The commissioner is authorized to employ and designate a person or persons as quarters and road superintendents and to employ as many guards as necessary in working inmates on the county roads, pikes, highways or railroads.



§ 41-22-214 - Payments under contract.

Where a contract is made with any county for inmate labor, payments therefor shall be made to the commissioner by the fifteenth of each and every month during the life of the contract.



§ 41-22-215 - Use of inmate labor on federally funded construction.

(a) Power is conferred upon the commissioner of correction, with the approval of the governor, to make and enter into agreements and contracts with the commissioner of transportation and any officer or agency of the federal government under the power conferred by any act of congress of the United States granting funds for the construction of roads, for the employment of inmates in the custody of the department of correction on such roads as the officer or agency of the federal government and the state department of transportation may desire to construct or reconstruct in cooperation with the United States government and state of Tennessee, or with the United States government, state of Tennessee and any county, or with the United States government and any county; provided, that no employment shall be required of any inmates that is not safe, healthful and suitable to the physical condition and attainments of the inmates.

(b) The rules of the commissioner of correction as permitted under this part shall be applicable in the employment of the inmates of the penitentiaries upon such agreements and contracts as may be entered into by an officer or agency of the federal government and the state department of transportation.






Part 3 - Road Work by Jail Inmates

§ 41-22-301 - Contracting board.

The county mayor, county clerk and sheriff of each county are constituted a board for their respective counties, whose duty it is to enter into contracts with public road commissioners or other officers or road contractors having the superintendence of working the public roads, for the employment on the public roads of inmates confined in the county jails for the nonpayment of fines and/or costs adjudged against them by the courts.



§ 41-22-302 - Contracts without delay.

The contracts are to be made without delay when an inmate is confined in the county jail. It is made the duty of those having the superintendence of the working of the public roads, or road contractors, to enter into contracts immediately with the board named in § 41-22-301 for the employment of the inmates.



§ 41-22-303 - Guarding of work parties.

The contract shall be made according to the following provisions and restrictions:

(1) It is the duty of the sheriff of the county to select a guard for the inmates to guard them from the time they are removed from the county jail to be put to work until returned;

(2) It is the duty of the county legislative body to furnish the guard with picks to be placed on each inmate during the time of their removal from the county jail and employment on the public roads, to prevent them under any circumstances from escaping, and the guard shall be responsible for the safe return of the inmates to the county jail; and

(3) While guarding the inmates, the guard shall be clothed with the same authority, and the guard's duties and powers shall be the same, as pertain to sheriffs in the guarding of inmates.



§ 41-22-304 - Work day -- Amount credited against fines and costs.

Inmates shall be worked on any of the public roads of the county. The same number of hours of labor per day as is required by the public road laws shall constitute a day's work. An inmate shall be allowed one dollar ($1.00) for each day's work, which amount shall be credited to the inmate's fine and costs.



§ 41-22-305 - Punishment for refusal to work.

Any inmate refusing to work shall be fed only with one (1) meal per day until willing to render good service as a laborer and proves it by doing good work.



§ 41-22-306 - Supervision.

Work shall be under the supervision of the guard having instructions from at least two (2) members of the board of employment on what road and places and how the guard shall have the work performed.



§ 41-22-307 - Compensation of guard.

(a) The guard shall receive for services not exceeding one dollar ($1.00) per day for each day employed, or an amount not exceeding two dollars ($2.00) per day as the sheriff shall agree to pay. The county mayor, on the order of the county legislative body, shall draw a warrant on the county trustee, who shall pay the guard for services out of the county treasury.

(b) The sheriff of the county, or any of the sheriff's deputies, may act as guard for the inmates while they are absent from the jail, or the sheriff shall appoint a good person to serve as guard for the inmates during that time.



§ 41-22-308 - Part supplemental to workhouse provisions.

This part shall not be construed to conflict with chapter 2 of this title, providing for the construction of workhouses in any county or declaring any county jail a workhouse, but shall be construed as supplementary to that chapter, and this part shall apply to such counties as are not actually working all of their inmates confined in the county jail for nonpayment of fines and costs adjudged against them or that may hereafter not be actually working the inmates according to chapter 2 of this title.



§ 41-22-309 - Counties acting jointly.

The county employment boards, created by this part, of any two (2) or more adjoining counties, when they deem it advisable, may combine the inmates of those counties and work them on the public roads of those counties, according to the rules and regulations provided in this part.






Part 4 - TRICOR Inmate Labor Act of 1994

§ 41-22-401 - Short title.

This part shall be known and may be cited as the "TRICOR Inmate Labor Act of 1994."



§ 41-22-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Equipment" includes, but is not limited to, motor vehicles, industrial machinery, agricultural machinery, office machinery, electronic equipment and computer equipment;

(2) "Raw materials" includes, but is not limited to, materials used in the production of goods and services produced or sold by TRICOR; and

(3) "TRICOR" means the Tennessee rehabilitative initiative in correction, the inmate program that provides:

(A) Manufacturing, business services or agricultural jobs for inmates, or any combination of those jobs;

(B) The training and skill development necessary for inmate employment in manufacturing, business services or agricultural jobs and in placement in its post-release program; and

(C) The marketing and sale of prison industry products and services.



§ 41-22-403 - Legislative intent.

The intent of the general assembly and the policy of the state regarding the labor of inmates within the correctional system is as follows:

(1) The department of correction is responsible for establishing and assigning inmates to the following inmate programs:

(A) Academic and vocational education;

(B) Special needs programming;

(C) Inmate jobs necessary for supporting the operations of the prisons; and

(D) Inmate jobs providing services to the community, appropriately based on the custody level of the inmate as determined by department of correction policy;

(2) TRICOR has a mission to accomplish the following objectives:

(A) Work inmates in manufacturing, business services or agricultural jobs;

(B) Offset the costs of incarceration by generating revenue through the sale of products or business services;

(C) Develop work opportunities that minimize the impact on free-world jobs;

(D) Integrate work opportunities with education and vocational training;

(E) Develop good work habits and marketable skills;

(F) Develop and operate a post-release placement system; and

(G) Provide or create other programs and services as deemed necessary by TRICOR to support an inmate's rehabilitation and reintegration efforts; and

(3) (A) The board created in § 41-22-404 is responsible for developing jobs, training and selecting department of correction inmates for participation in industry, business services or agricultural programs and for the sale of products or services for the purpose of generating revenue to offset the costs of incarceration.

(B) The department is responsible for assigning inmates to TRICOR jobs that are developed by the board of directors established in § 41-22-404.



§ 41-22-404 - Board created.

There is created a board to be known as the Tennessee rehabilitative initiative in correction (TRICOR) board, referred to in this part as "the board," which has the authority to manage and operate the TRICOR programs for the state of Tennessee including its post-release placement program. The board's management and operation of TRICOR shall not interfere with the commissioner's duty to provide for the security of the institutions.



§ 41-22-405 - Appointment -- Membership.

(a) (1) The board shall be appointed by the governor and shall be accountable to the governor and shall be accountable to the general assembly through the state and local government committee of the senate and the state government committee of the house of representatives.

(2) Members shall be nominated by the board for appointment by the governor. If any nominated member fails to be appointed, another shall be nominated by the board for gubernatorial appointment. A person with a conflict of interest with TRICOR or with the state of Tennessee may not serve on the board.

(b) The board shall consist of nine (9) voting members who are citizens and residents of Tennessee, one (1) of whom shall be the executive director of TRICOR. The commissioner or the commissioner's designee shall serve as an ex officio nonvoting member of the board.

(c) Board members shall have the following qualifications:

(1) At least one (1) member shall be a person of eminence in the field of manufacturing, preferably with experience in management at the executive level;

(2) At least one (1) member shall be a person of eminence in the field of labor, preferably having served as an official representing organized labor at the state level;

(3) At least one (1) member shall be a person of eminence in the field of agriculture, preferably having a strong decentralized farm management background;

(4) At least one (1) member shall be a person of eminence in fiscal management of a company or organization;

(5) One (1) member shall be an attorney with a strong background in business or corporate law;

(6) One (1) member shall be the executive director of the Tennessee state employees association;

(7) The remaining members shall be persons with professional experience appropriate for assisting in carrying out the mission of TRICOR, in disciplines such as sales and marketing and human resources and relations; and

(8) In making appointments to the board, the governor shall ensure that at least one (1) person appointed to serve on the board is a member of a racial minority and at least one (1) person appointed to the board is a female.

(d) In making initial appointments to the board, two (2) members shall be appointed to terms of one (1) year, two (2) members shall be appointed to terms of two (2) years, two (2) members shall be appointed to terms of three (3) years, and two (2) members shall be appointed to terms of four (4) years. Thereafter, all appointments shall be for terms of four (4) years. A vacancy occurring in the board shall be filled by the governor for the balance of the unexpired term. When a board member's term expires, the board may elect to have the incumbent continue to serve until a new appointment is made.

(e) The governor may remove a board member only for good cause and, in so doing, the governor shall submit in writing to the member and to the general assembly the basis for the removal.



§ 41-22-406 - Powers and duties of board.

(a) (1) (A) The board has such powers as are necessary to effectively carry out its mission as defined in § 41-22-403. It is the intent of the general assembly that the board should be as free as is possible to operate its facilities and to pursue its mission with the principles of free enterprise. Notwithstanding any law to the contrary, the board, in consultation with the commissioner of human resources, may adopt policies governing supplemental pay plans. These plans shall reward performance of the employees of TRICOR and relate to the unique responsibilities of TRICOR.

(B) Any compensation awarded under this section shall not be considered as an addition to base pay and is further limited to the period outlined in the approved policy. Supplemental pay policies shall ensure that funds are distributed in a fair manner without bias on account of race, color, sex, age, national origin or political affiliation.

(C) The supplemental pay policies shall be based on measurable criteria to reward performance. Pay plans shall be consistent with the mission of TRICOR and shall emphasize safety and security in the workplace.

(D) The guidelines and criteria for receiving supplemental pay shall be developed in the best interest of all TRICOR employees and the criteria shall be clearly communicated with all affected employees. Employee input will be considered in the development process.

(E) The state and local government committee of the senate and the state government committee of the house of representatives shall review any proposed supplemental pay plan and shall make comments to the commissioner of human resources prior to its implementation. Any comment shall be made within thirty (30) days after receipt by the committee of the proposed supplemental pay plan.

(2) Notwithstanding any law to the contrary, the board has the authority to cause to be purchased and to develop the method for purchasing raw materials, supplies, services, not to include ongoing personnel, and equipment necessary for the production and timely delivery of TRICOR products.

(3) Notwithstanding title 12, chapter 7, part 1, or any other law to the contrary, the TRICOR board shall have the authority to authorize the preparation and use of publications for the marketing and public education needs of TRICOR products and services in order to effectively carry out its mission.

(b) Notwithstanding any law to the contrary, it is the responsibility of the board to develop policies and procedures to ensure, to the extent practicable, that purchases made on behalf of TRICOR are at the lowest possible price, while at the same time ensuring quality and timely delivery. The TRICOR board of directors shall file the policies and procedures with the procurement commission for the commission's review and approval.

(c) The board has the authority to purchase supplies, services and equipment through the procurement office and is encouraged to exercise the option to purchase through the office under the provisions of title 12, chapter 3, in circumstances that are advantageous for the timely delivery of low cost, quality products.



§ 41-22-407 - Executive director of TRICOR.

(a) The board may employ an executive director of TRICOR. The commissioner of correction may reject a proposed appointment of an executive director for good cause. The commissioner shall submit in writing to the board the basis for the rejection. The board shall define the duties of the executive director and, within budgetary restrictions, establish the compensation.

(b) The executive director shall serve at the pleasure of the board. The commissioner may remove the executive director for good cause. The commissioner shall submit in writing to the board the basis for the removal.

(c) The executive director shall have the educational and business background and experience that will qualify the person to understand and evaluate the problems and needs of TRICOR and to direct and manage its activities for the board.

(d) (1) Within budgetary limitations and in consultation with the commissioner of human resources, the board, through its executive director, may employ professional and staff employees as may be appropriate for the efficient discharge of its duties to manage and operate TRICOR.

(2) Notwithstanding § 8-30-202, the board, in consultation with the commissioner of human resources, shall have the option of declaring certain management positions, unique to the operations under the control of the board, a part of the executive service and under the exclusive control of the board.

(3) The board, in consultation with the commissioner of human resources, shall have the option of declaring other positions, unique to the operations under the control of the board, not to be a part of the preferred service and to be under the exclusive control of the board.

(4) Upon appointment on or after July 1, 2006, to a position defined by subdivision (d)(3), an employee is subject to a probationary period of employment, as established by the board in consultation with the commissioner of human resources. Upon successful completion of the probationary period, the employee may file a complaint concerning the application of a law, rule, or policy to appeal the dismissal, demotion, or suspension of the employee pursuant to § 8-30-318 and the rules of the department of human resources. This shall apply to all TRICOR employees already working in positions that are subsequently moved from the preferred service into a position defined by subdivision (d)(3) pursuant to this section. This section shall have no application to positions assigned to executive service pursuant to § 8-30-202, or to the positions defined by subdivision (d)(2).

(5) Those positions that are not unique to TRICOR and are preferred service shall remain preferred service.

(6) Notwithstanding any law to the contrary, the board has the authority to develop procedures for recruiting and hiring qualified personnel, including preferred service, in a timely manner and at salary levels competitive with the free market, in order to ensure the production and timely delivery of low cost, quality products and to assure that the operations of TRICOR are efficiently managed and thus offset the costs of incarceration. The board has the authority to hire staff through the department of human resources and is encouraged to exercise this option when it is consistent with the principles of free enterprise.

(7) This subsection (d) shall be implemented notwithstanding any other law to the contrary.



§ 41-22-408 - Contracts for services -- Budgets -- Operating plans -- Monitoring.

(a) Notwithstanding any law to the contrary, the board has the authority to contract for professional services, for which reimbursement may be established on an incentive basis, and for the lease or purchase of property and equipment, to be provided for TRICOR, that is necessary for the efficient discharge of its duties to manage and operate.

(b) The board shall establish the budget for TRICOR based on its mission and shall submit its budget directly to the commissioner of finance and administration independent from the department of correction budget.

(c) The board shall approve the annual operating plan of TRICOR.

(d) The board shall establish and review, as necessary, the pricing policies for products and services provided by TRICOR.

(e) The board shall have such other powers as are necessary to accomplish the mission of TRICOR as the board establishes for itself and as are reviewed by the state and local government committee of the senate and the state government committee of the house of representatives and the governor.

(f) (1) The board has the duty to monitor TRICOR's operation and management and to impose such limitations as are prudent and necessary to assure that freedoms and powers are not abused. The board and TRICOR are subject to audit by the comptroller of the treasury as provided by law. With the approval of the comptroller of the treasury, the board may engage the services of a public accounting firm.

(2) The board shall assist TRICOR in maintaining the quality of management processes and reporting, providing for the adequacy of financial and accounting control systems and serving as a communications channel between TRICOR managers and auditors.

(3) (A) The board shall adopt and publish bylaws to govern its operation and to provide an orderly change process by which its powers, responsibilities and functions may from time to time be modified. The bylaws of TRICOR shall be altered, rescinded or amended in the manner described in subdivision (f)(3)(B).

(B) The adopted bylaws may be altered, rescinded or amended by a two-thirds (2/3) vote of any regular or special meeting of the board of directors, if a copy of the proposed amendment is submitted in writing to each director at least ten (10) days before the meeting at which a vote upon the proposal is to be taken and upon ratification by the state and local government committee of the senate, the state government committee of the house of representatives and the governor or the governor's designee.



§ 41-22-409 - Meetings.

(a) The board shall meet at least four (4) times each year to conduct business and may also hold public hearings to receive the views of the public or to gather information. The board may meet at any time on call of the chair or a majority of the members. Each member of the board or of a committee of the board shall be given reasonable written notice of each meeting of the board or the committee.

(b) The chair may appoint such committees from the membership of the board as may be necessary to expeditiously and thoroughly perform the business of the board.

(c) A quorum consists of a majority of the board for meetings of the board and consists of a majority of a subcommittee for meetings of a subcommittee.

(d) Roberts' Rules of Order shall govern meetings of the board when not in conflict with specific bylaws or other rules as may be adopted by the board.



§ 41-22-410 - Service without compensation -- Reimbursement of expenses.

Board members shall serve without compensation. Board members are entitled to reimbursement for actual travel expenses in accordance with the comprehensive state travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.



§ 41-22-411 - Performance evaluation.

Board performance shall be evaluated on the basis of the degree to which TRICOR accomplishes the elements of its mission. Performance shall be reported each year in an annual report by TRICOR through the board to the governor and to the general assembly through the state and local government committee of the senate and the state government committee of the house of representatives.



§ 41-22-412 - Volunteer status of board members.

Each board member is deemed to be a participant in a volunteer program as referenced in § 8-42-101 and is entitled to the same rights and privileges as prescribed in § 8-42-101 for volunteers.



§ 41-22-413 - Work training for juvenile offenders.

TRICOR may enter into an interagency agreement with the department of children's services to provide work training opportunities for juvenile offenders. The juvenile offenders shall at all times be kept separate and removed from adult offenders in the custody of the department of correction during the work training opportunities.



§ 41-22-414 - Offsetting costs of incarceration by generating revenue -- Sales of surplus equipment and materials.

(a) (1) It is the intent of the general assembly, as stated in § 41-22-403(2)(B), that TRICOR has as part of its mission to offset the costs of incarceration by generating revenue through the sale of products in lieu of state appropriated funds.

(2) It is further the intent of the general assembly, as set out in § 41-22-406(a)(1)(A), that the TRICOR board be as free as possible to operate its facilities and to pursue its mission with the principles of free enterprise and that it be given the powers necessary to effectively carry out its mission.

(b) Notwithstanding any law to the contrary, the TRICOR board, within the principles of free enterprise, and for the purpose of carrying out its legislative intent as stated in subsection (a), is specifically authorized to sell, as surplus property, TRICOR equipment and TRICOR raw materials which have been determined by TRICOR to be obsolete, outmoded, or no longer useable by TRICOR. Such surplus property sales may be made to businesses, government or nonprofit organizations or by auction to the public. The TRICOR board may obtain the advice and assistance of the chief procurement officer and, in circumstances which are advantageous for the timely disposal of such surplus property, is encouraged to dispose of it through the procurement office under title 12, chapter 2.









Chapter 23 - Interstate Compacts

Part 1 - Interstate Corrections Compact

§ 41-23-101 - Short title.

This part shall be known and may be cited as the "Interstate Corrections Compact."



§ 41-23-102 - Interstate corrections compact.

The interstate corrections compact is enacted into law and entered into by this state with any other states legally joining therein in the form substantially as follows:

Article 1. Purpose and Policy

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

Article 2. Definitions

As used in this compact, unless the context clearly requires otherwise:

(a) "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution;

(b) "Institution" means any penal or correctional facility, including, but not limited to, a facility for the mentally ill or mentally defective, in which inmates as defined in subsection (a) may lawfully be confined;

(c) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had;

(d) "Sending state" means a state party to this compact in which conviction or court commitment was had; and

(e) "State" means a state of the United States, the United States, a territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article 3. Contracts

(a) Each party state may make one (1) or more contracts with any one (1) or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

(1) Its duration;

(2) Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance;

(3) Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom;

(4) Delivery and retaking of inmates; and

(5) Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

Article 4. Procedures and Rights

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article 3, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, such officials may direct that the confinement be within an institution within such territory of the other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided, that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article 3.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify the record to the official designated by the sending state, in order that each inmate may have official review of such inmate's record in determining and altering the disposition of the inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which the inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Such record, together with any recommendations of the hearing officials, shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subsection (f), the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or the inmate's status changed on account of any action or proceeding in which the inmate could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate, shall not be deprived of or restricted in the exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

Article 5. Acts Not Reviewable in Receiving State: Extradition

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which the inmate is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

Article 6. Federal Aid

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision; provided, that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

Article 7. Entry into Force

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two (2) states. Thereafter, this compact shall enter into force and become effective and binding as to any other of the states upon similar action by such state.

Article 8. Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one (1) year after the notices provided in the statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

Article 9. Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

Article 10. Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 41-23-103 - Powers of commissioner of correction.

(a) The commissioner of correction is authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular and may, in the commissioner's discretion, delegate this authority to the deputy commissioner of correction.

(b) The commissioner shall make a written report to the speakers of the senate and the house of representatives and the chairs of the senate judiciary committee and the criminal justice committee of the house of representatives, at least once each year. The report shall be made no later than February 1. The report shall advise the officials and committees on the number of participants in the compact.



§ 41-23-104 - Notice of proposed transfer -- District attorney general.

Before initiating the transfer of any inmate to an institution in another state under the provisions of the Interstate Corrections Compact, codified in § 41-23-102, the commissioner of correction or the commissioner's delegate shall give notice of the proposed transfer to the district attorney general of the judicial district in which the inmate was convicted. The commissioner or the commissioner's delegate shall not proceed with the proposed transfer until the district attorney general has been given a reasonable opportunity to present views on the matter.






Part 2 - Tennessee Interstate Furlough Compact

§ 41-23-201 - Short title.

This part shall be known and may be cited as the "Tennessee Interstate Furlough Compact."



§ 41-23-202 - Compact authorized -- Form.

The governor of this state is authorized and directed to execute a compact on behalf of the state of Tennessee with any of the United States legally joining therein in the form substantially as follows:

A compact entered into by and among the contracting states, with the consent of the congress of the United States granted by 4 U.S.C. § 112. The contracting states solemnly agree to the provisions of this compact.



§ 41-23-203 - Compact definitions.

As used in this compact, unless the context otherwise requires:

(1) "Appropriate official" means a person designated by the sending state to grant furloughs or by the receiving state to accept or reject furloughs pursuant to this compact;

(2) "Authorized person" means a person designated by law or appointment for purposes of escorting, transferring or retaking a furloughed inmate;

(3) "Escapee" means an inmate who is on interstate furlough, pursuant to this compact, and fails to return at the prescribed time to the sending state or becomes a known absconder during the period of furlough;

(4) "Escorted interstate furlough" means the transference of an inmate in emergency situations, who does not meet the furlough requirements of the sending state, to a state which is party to the compact under escort or guard of an authorized person of the sending state;

(5) "Inmate" means a person convicted of a crime who is committed under sentence to or confined in a penal or correctional institution;

(6) "Institute" means a penal or correctional facility, including all those facilities normally used by adult correctional agencies for the care and custody of inmates whether or not such facilities are owned or operated by the agencies;

(7) "Interstate furlough" means any out-of-state leave of an inmate for a designated period in accordance with the requirements established by the appropriate officials of the sending state;

(8) "Receiving state" means a state which is party to this compact to which an inmate is sent for furlough;

(9) "Relative" means spouse, child (including stepchild, adopted child or foster child), parents (including stepparents, adoptive parents or foster parents), brothers, sisters and grandparents;

(10) "Sending state" means a state which is party to this compact in which conviction or commitment was had, except if confinement be in another state, pursuant to the Interstate Corrections Compact, compiled in part 1 of this chapter, in which event the sending state shall be determined by contract between the parties of the Interstate Corrections Compact agreement;

(11) "State" means a state in the United States, the United States, a territory or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico; and

(12) "Violator" means an inmate who is on interstate furlough in the receiving state, pursuant to this compact, and fails to abide by the conditions of the furlough as established by the sending state.



§ 41-23-204 - Furloughs -- Grounds and conditions.

(a) A furlough pursuant to this compact may be granted to an inmate for the following reasons:

(1) To visit a critically ill relative; or

(2) To attend a funeral of a relative.

(b) A furlough among states which are party to the compact shall be granted for a period not to exceed four (4) days, including travel time.

(c) For those inmates ineligible for an unescorted furlough, the sending state, in emergency situations, as defined below, may furlough those inmates under escort to a state which is party to this compact. All inmates on escorted furlough shall be under the guard and jurisdiction of an authorized person from the sending state and shall be under the continuous supervision of that person as consistent with § 41-23-207.

(1) An emergency situation shall apply only to visiting a critically ill relative or attending a funeral of a relative. In all such instances, the sending state shall first verify the legitimacy of the request and if verified shall request the receiving state to approve or reject the proposed furlough.

(2) Escorted furloughs granted for these reasons shall not exceed four (4) days, including travel time.

(d) Prior to the authorization for an inmate to go beyond the limits of the state, the appropriate official shall obtain a written waiver of extradition from the inmate waiving the right to be extradited from any state to which the inmate is furloughed or from any state where the inmate was apprehended.

(e) The grant of a stipulated period of furlough may be terminated by either the sending or receiving state upon written showing of cause. In those instances, the furloughed inmate shall be given reasonable opportunity to obtain the information, including written statements of witnesses and other documentation, which may be of assistance to the inmate in subsequent disciplinary hearings by the sending state for those events or violations that caused termination of the furlough. Reasonable costs for gathering of the information shall be chargeable to the inmate on furlough.

(f) Inmates from the sending state, who are on interstate furlough in the receiving state, shall be subject to all the provisions of laws and regulations applicable to those on interstate furlough status within the receiving state, not inconsistent with the sentence imposed.



§ 41-23-205 - Procedures in emergency circumstances.

In emergency circumstances, as defined in § 41-23-204, the appropriate official of the sending state shall, prior to granting such furlough:

(1) Verify the legitimacy of the request; and

(2) Upon verification, immediately notify and secure the consent of the receiving state.



§ 41-23-206 - Supplemental agreements.

The appropriate official of a party state may supplement but in no way abrogate the provisions of this compact through one (1) or more contracts with any other party state for the furlough of inmates. The contracts may provide for:

(1) Duration;

(2) Terms and conditions of the furlough;

(3) Report of violations and escapes by furloughees;

(4) Costs, if any, to be incurred;

(5) Delivery and retaking of furloughees; and

(6) Other matters as may be necessary and appropriate to fix the jurisdiction, obligations, responsibilities, liabilities, and rights of the sending and receiving states.



§ 41-23-207 - Jurisdiction over liability for furloughed inmates.

(a) As provided for by the laws, rules, and regulations of the sending state, the inmate on furlough will at all times be subject to the jurisdiction of the appropriate officials and authorized persons of the sending state, who shall retain the powers over the inmates on furlough that they would normally exercise over the inmate were the inmate on intrastate furlough.

(b) The authorized person of a sending state may at all times enter a receiving state and there apprehend and retake any person on furlough. For that purpose no formalities will be required other than establishing the authority of that person and the identity of the inmate on furlough to be retaken. All legal requirements to obtain extradition of fugitives from justice are expressly waived on the part of the state party hereto as to such persons. The decision of the sending state to retake a person on furlough shall be conclusive upon and not reviewable within the receiving state; provided, that if at the time when a state seeks to retake an inmate on furlough there should be pending against the inmate within the receiving state any criminal charge, or should the inmate be suspected of having committed within that state a criminal offense, the inmate shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for the offense.

(c) The authorized person of the sending state or the receiving state acting as agent for the sending state will be permitted to transport inmates being retaken through any or all states party to this compact without interference.

(d) The governor of each state may designate an officer who, acting jointly with like officers of other party states, if and when appointed, shall promulgate such rules and regulations as may be deemed necessary to more effectively carry out the terms of this compact.

(e) Appropriate officials and authorized persons of the receiving state shall act solely as agents of the sending state with respect to jurisdiction over and liability for the inmates on furlough. The jurisdiction and liability of the sending and receiving states may be subject to further contractual specifications by the sending and receiving states as may be deemed necessary.

(f) The receiving state shall, upon a furlough violation of which it has knowledge, promptly notify the sending state. The notification should specify the nature of the violation and, if a crime has been committed, shall, whenever possible, give the official version of the act and the inmate on furlough's version of the act. If the grant of furlough is terminated due to the violation, the right and responsibility to retake the inmate on furlough shall be that of the sending state, but nothing contained herein shall prevent the receiving state from assisting the sending state toward retaking and returning the inmate on furlough, except in instances where the receiving state shall subject the inmate on furlough to confinement for a crime allegedly committed during the furlough within its boundaries. All costs in connection therewith shall be chargeable to the sending state unless costs arise from an escape from confinement in the receiving state.

(g) In the case of an escape to a jurisdiction other than the sending or receiving state, the right and responsibility to retake the escapee shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee, except in instances where the receiving state shall subject the inmate on furlough to confinement for a crime allegedly committed during furlough within its boundaries.

(h) The receiving state shall make all necessary arrangements to secure overnight lodging in a state, county, or municipal facility for escorted inmates on furlough or, in exceptional circumstances, for unescorted inmates on furlough when they would not have the availability of overnight lodging.



§ 41-23-208 - Costs arising from furlough.

(a) Costs arising out of a grant of a furlough for transportation, lodgings, meals and other related expenses shall be the sole responsibility of the inmate on furlough.

(b) Extraordinary costs, other than those specified in subsection (a) arising from the grant of furlough among party states, shall be the sole responsibility of the sending state. Such costs will generally be confined to emergency medical and special confinement and transportation needs.



§ 41-23-209 - Effect of adoption -- Renunciation.

The contracting states solemnly agree that this compact shall:

(1) Become operative immediately upon its execution by any state as between it and any other state or states so executing. When executed it shall have the full force and effect of law within such state, the form of execution to be in accordance with the laws of the executing state; and

(2) Continue in force and remain binding upon each executing state until renounced by it. The duties and obligations hereunder of a renouncing state shall continue as to inmates on furlough residing therein at the time of withdrawal until retaken or finally discharged by the sending state. Renunciation of this compact shall be by the same authority which executed it, by sending a six-month notice in writing of its intention to withdraw from the compact to the other states party hereto.









Chapter 24 - Private Prison Contracting Act of 1986

§ 41-24-101 - Short title.

This chapter shall be known and may be cited as the "Private Prison Contracting Act of 1986."



§ 41-24-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of correction;

(2) "Correctional services" means the following functions, services and activities, when provided within a prison or otherwise:

(A) Education, training and jobs programs;

(B) Recreational, religious and other activities;

(C) Development and implementation assistance for classification, management information systems, or other information systems or services;

(D) Food services, commissary, medical services, transportation, sanitation or other ancillary services;

(E) Counseling, special treatment programs, or other programs for special needs;

(F) Operation of facilities other than transitional facilities, including management, custody of inmates, security, and other associated services and activities; and

(G) Operation of transitional facilities;

(3) "Department" means the department of correction;

(4) "Prison" or "facility" means any adult institution operated by or under the authority of the department;

(5) "Prison contractor" or "contractor" means any entity entering a contractual agreement with the commissioner to provide correctional services to inmates under the custody of the department;

(6) "TDOC liaison" means any person appointed by the commissioner to act as the commissioner's on-site designee so that powers and duties not delegable to the contractor shall be carried out with the authority of the state; and

(7) "Transitional facility" means any adult institution operated by a non-profit entity under the authority of the department providing short-term transitional services to offenders within one (1) year of release on parole or expiration of sentence, excluding offenders convicted of a sexual offense; provided, however, that the total number of such facilities statewide shall not exceed four (4), and that the total number of beds in such facilities statewide shall not exceed, collectively, one hundred fifty (150).



§ 41-24-103 - Contracts for correctional services.

(a) The commissioner is authorized to enter into contracts for correctional services only as provided in this chapter.

(b) Contracts for correctional services, may be entered into subject to the requirements and procedures of former §§ 12-4-109 and 12-4-110 [See the Compiler's Notes] and any additional requirements specified in this chapter.

(c) A contract for correctional services as defined in § 41-24-102(2)(F) is authorized only for one (1) medium security or minimum security facility opened after July 1, 1991, and only according to the requirements and procedures specified in this chapter. No contract shall be authorized for a facility intended primarily to serve special needs inmates.

(d) Any inmate sentenced to confinement in the department shall be legally eligible to be incarcerated in a facility in which a prison contractor is providing correctional services pursuant to this chapter.

(e) Contracts for correctional services may include incentives or disincentives; provided, that the incentives or disincentives are based on quantifiable measurements of performance that are described in the request for proposal and contract. The total of all incentive payments shall not exceed five percent (5%) of the total contract price per annum. This subsection (e) shall not be construed to prohibit or restrict the use of liquidated damages as a remedy for a contractor's breach of contract.



§ 41-24-104 - Review and approval of contract proposals -- Price and cost adjustments -- Cancellations.

(a) Any contract for correctional services as defined in § 41-24-102(2)(F) shall be entered into only after each of the following requirements and/or conditions are met:

(1) Any request for proposals, any original contract, any contract renewal and any price or cost adjustment or any other amendment to any contract shall first be approved by the following:

(A) The state building commission;

(B) The attorney general and reporter; and

(C) The commissioner;

(2) (A) The fiscal review committee shall review any request for proposals, any original contract and any proposed contract renewal and may submit comments to the authorities listed in subdivision (a)(1). Any comment shall be submitted to such authorities no later than thirty (30) days after receipt of the request for proposals, original contract or proposed contract renewal by the committees. The authorities listed in subdivision (a)(1) shall withhold their final action until such thirty-day period has ended or until they have received the committee's comments, whichever first occurs;

(B) Any request for proposals, any original contract and any proposed contract renewal shall be submitted by the department of correction to the state and local government committee of the senate and the state government committee of the house of representatives. The committees may review and submit comments to the authorities listed in subdivision (a)(1). Any comment shall be submitted to those authorities no later than thirty (30) days after receipt of the request for proposals, original contract or proposed contract renewal by the committees. The authorities listed in subdivision (a)(1) shall withhold their final action until such thirty-day period has ended or until they have received the committee's comments, whichever first occurs;

(3) To be considered for an award of a contract, the proposer must demonstrate to the satisfaction of each of the officials set forth in subdivision (a)(1) that it has:

(A) The qualifications, operations and management experience and experienced personnel necessary to carry out the terms of the contract;

(B) The ability to comply with applicable correctional standards and specific court orders, if required; and

(C) Demonstrated history of successful operation and management of other correctional facilities; and

(4) Proposer must agree that the state may cancel the contract at any time after the first year of operation, without penalty to the state, upon giving ninety (90) days' written notice.

(b) (1) Any contract pursuant to this section may provide for annual contract price or cost adjustments; provided, that any adjustments may be made only once each year effective upon the anniversary of the effective date of the contract. If any adjustment is made pursuant to terms of the contract, it shall be applied to total payments made to the contractor for the previous contract year and shall not exceed the percent of change in the average consumer price index (all items-city average), which is published by the United States department of labor, bureau of labor statistics, between that figure for the latest calendar year and the next previous calendar year.

(2) Any price or cost adjustments to any contract different than those authorized by subdivision (b)(1) may be made only if the general assembly specifically authorizes those adjustments and appropriates funds for that purpose, if required.

(c) (1) No award of any contract shall be made unless an acceptable proposal is received pursuant to any request for proposal. An "acceptable" proposal means a proposal that meets all the requirements or conditions or both set forth in this chapter and meets all the requirements in the request for proposal.

(2) No proposal shall be accepted unless:

(A) The proposal offers a level and quality of services that are at least equal to those that would be provided by the state in accordance with § 41-24-105; and

(B) The cost of the private operation and the cost to the state to monitor the private operation, shall be at least five percent (5%) less than the state's cost for essentially the same services in accordance with § 41-24-105 as determined by the department of correction and reviewed by the office of the comptroller.

(3) Should the state be required to assume the operation of any facility contracted under this chapter, preference in state employment shall be given to persons who are employees of the contractor at the time of the state's assumption of operation of that facility.

(4) Any preference in employment must be in compliance with title 8, chapter 30, and § 41-1-116, and performance of duties as an employee of the contractor must have been satisfactory.



§ 41-24-105 - Performance criteria for contracts -- Contract term and renewal -- Comparison of performance -- Reporting.

(a) Prior to the awarding of any contract to provide correctional services as defined in § 41-24-102(2)(F), the state shall establish objective performance criteria and cost criteria for both the state and private contractor. The performance criteria shall measure the quality of management, security and safety, personnel training, inmate programs and treatment and other topics deemed appropriate. The performance criteria and cost criteria shall be established and incorporated as requirements in any proposed request for proposal and any contract and shall be used as the basis for any comparison between the state and any contractor.

(b) For any contract to provide correctional services as defined in § 41-24-102(2)(F), the initial contract term shall be for a period of three (3) years in order to allow the contractor sufficient time to demonstrate its performance and to provide sufficient information to allow a comparison of the performance of the contractor to the performance of the state in providing similar services; provided, however, to allow sufficient time for completion and review of any comparative evaluation, that the initial term may exceed three (3) years by a period of up to four (4) months as necessary to make the end of the initial term coincide with the state's fiscal year. The initial contract may include an option to renew for an additional period of two (2) years, subject to this section. The comparison or comparative evaluation between the state and private contractor shall not serve as the basis for contract renewal pursuant to subsection (c), but shall serve as a consideration.

(c) After the first two (2) years of operation, but before renewing the initial contract, the performance of the contractor shall be compared to the performance of the state for similar services as set out in the contract. The contract may be renewed only if the contractor is providing essentially the same quality of services as the state at a cost of five percent (5%) lower than the state as set out in the contract, or if the contractor is providing services superior in quality to those provided by the state at essentially the same cost as set out in the contract. For the purposes of this subsection (c) and for comparison, "essentially the same" means the difference is no greater than five percent (5%). For the purpose of this section and comparison "superior" means a difference greater than five percent (5%). The methodology for determining the measurement of five percent (5%) differences shall also be set out in the request for proposal and contract.

(d) The quality of services provided by the contractor and by the state shall be compared by a committee designated by the speakers of the senate and the house of representatives. The committee shall determine the quality of services provided by the contractor and the state by applying the performance criteria set out in the request for proposal and contract pursuant to subsection (a) and provide a numerical score for the state and the contractor. The committee shall report its determination to the parties responsible for determining whether the contract should be renewed.

(e) The fiscal review committee, or, in the absence of that committee, any other committee designated by the speakers of the senate and the house of representatives, shall compare the cost measures as established in this chapter and set out in the request for proposal and the contract for service and provide a prisoner per day cost for the state and the contractor. The committee shall report its determination to the parties responsible for determining whether the contract should be renewed.

(f) Notwithstanding any law to the contrary, a contract to provide correctional services as defined in § 41-24-102(2)(F) may be extended beyond the term specified in subsection (b) as determined necessary and appropriate by the commissioner for the purpose of evaluating the department's operational strategy for the use of the contract facility. Any such extension may be for a period not to exceed twelve (12) months. A contract amendment accomplishing such an extension shall require the approval of the authorities listed in § 41-24-104(a)(1) and the opportunity for review and comment by the entities listed in § 41-24-104(a)(2).



§ 41-24-106 - Standards of security -- Resumption of state control on termination of contract.

Notwithstanding any other provision of this chapter to the contrary, prior to entering a contract for providing the security function for any prison, such as providing correctional officers or other persons providing security and control over inmates, the following requirements shall be met:

(1) A plan shall be developed and certified by the governor that demonstrates the method by which the state would resume control of the prison upon contract termination. This plan shall be submitted for review and comment to the state and local government committee of the senate and the state government committee of the house of representatives and the committees shall solicit comments from law enforcement agencies, district attorneys general, and criminal judges in the county in which the prison is located and the surrounding counties. State officials responsible for approving any contract for the security function or any contract that includes provision of security are encouraged to await the comments of the state and local government committee of the senate and the state government committee of the house of representatives prior to executing any such contract; and

(2) The commissioner shall certify to the state and local government committee of the senate and the state government committee of the house of representatives that the security procedures proposed by the contractor are equal or superior to the security procedures in effect at existing state-operated prisons and the commissioner shall comment on the relationship of the procedures proposed by the contractor to each standard of security and control specified in the standards for adult correctional institutions by the American Correctional Association.



§ 41-24-107 - Financial information from contractor -- Insurance requirements -- Sovereign immunity.

(a) Notwithstanding any other provision of this chapter to the contrary, no contract for correctional services as defined in § 41-24-102(2)(F), shall be entered into unless the following requirements are met:

(1) The contractor provides audited financial statements for the previous five (5) years or for each of the years the contractor has been in operation, if fewer than five (5) years, and provides other financial information as requested; and

(2) The contractor provides an adequate plan of insurance, specifically including insurance for civil rights claims, as determined by an independent risk management or actuarial firm with demonstrated experience in public liability for state governments. The firm shall be selected by the commissioner of commerce and insurance with the concurrence of the board of claims. In determining the adequacy of the plan, the firm shall determine whether:

(A) The insurance is adequate to protect the state from any and all actions by a third party against the contractor or the state as a result of the contract;

(B) The insurance is adequate to protect the state against any and all claims arising as a result of any occurrence during the term of the contract; that is, the insurance is adequate on an occurrence basis, not on a claims-made basis;

(C) The insurance is adequate to assure the contractor's ability to fulfill its contract with the state in all respects and to assure that the contractor is not limited in this ability because of financial liability that results from judgments; and

(D) The insurance is adequate to satisfy such other requirements specified by the independent risk management or actuarial firm.

(b) The sovereign immunity of the state shall not apply to the contractor. Neither the contractor nor the insurer of the contractor may plead the defense of sovereign immunity in any action arising out of the performance of the contract.



§ 41-24-108 - Application of certain criminal laws to contractor-operated facilities.

The provisions of title 39, chapter 16, including, without limitation, § 39-16-201 and §§ 39-16-605 -- 39-16-608, shall apply to offenses committed by or with regard to inmates assigned to facilities or programs for which a prison contractor is providing correctional services.



§ 41-24-109 - Monitoring of contractor performance -- Reports.

In addition to other powers and duties prescribed by law, the commissioner shall monitor any contracts with prison contractors providing correctional services and shall report at least annually, or as requested, to the state and local government committee of the senate and the state government committee of the house of representatives or any other legislative committee regarding the performance of the contractor. The comptroller of the treasury shall audit the performance of the department of correction and the private contractor to ensure that the state is receiving the quality and level of services as described in the contract based upon the performance criteria, the monitoring process and any applicable sanctions that might be incurred. The comptroller shall report annually, or as otherwise requested, to the state and local government committee of the senate and the state government committee of the house of representatives.



§ 41-24-110 - Powers and duties not delegable to contractor.

No contract for correctional services shall authorize, allow or imply a delegation of the authority or responsibility of the commissioner to a prison contractor for any of the following:

(1) Developing and implementing procedures for calculating inmate release and parole eligibility dates;

(2) Developing and implementing procedures for calculating and awarding sentence credits;

(3) Approving inmates for furlough and work release;

(4) Approving the type of work inmates may perform and the wages or sentence credits that may be given to inmates engaging in that work; and

(5) Granting, denying or revoking sentence credits, placing an inmate under less restrictive custody or more restrictive custody; or taking any disciplinary actions.



§ 41-24-111 - Application of certain administrative laws to contractor.

All existing provisions of law shall apply to a prison contractor except as provided in this section or otherwise provided in this chapter:

(1) Title 12, chapter 3, relative to public purchases, shall not apply to purchases and procurements of a prison contractor providing correctional services;

(2) Title 8, chapter 30, relative to state service, shall not apply to employees of a prison contractor;

(3) A prison contractor providing correctional services shall not be bound by provisions of law governing the appointment, qualifications and duties of wardens, superintendents and other correctional employees, including provisions of title 4, chapter 6, and chapter 1 of this title, except as required to comply with the Constitution of Tennessee; and

(4) Title 8, chapters 34 and 35, relative to membership in the Tennessee consolidated retirement system, shall not apply to employees of a prison contractor, except as provided specifically in this chapter.



§ 41-24-112 - Consolidated retirement system.

(a) The following provisions shall govern eligibility for membership in the Tennessee consolidated retirement system for employees of a prison contractor providing correctional services as defined in § 41-24-102(2)(F):

(1) Department of correction employees in positions under the control and supervision of the department that become subject to a contract with a prison contractor and who are members of the retirement system immediately preceding the contract implementation date shall remain eligible to continue membership under the same conditions that apply to state employees. Those employees shall make the same contributions and be eligible for the same benefits as state employees; and

(2) Any other person, including any person employed or re-employed after the date a prison contractor assumes the management and operation of a department facility, shall not be eligible for membership in the Tennessee consolidated retirement system.

(b) An employee who participates in the Tennessee consolidated retirement system may not participate in any retirement plan offered by the prison contractor. Any employee eligible under subsection (a) may continue membership or may elect to withdraw membership from the retirement system as follows:

(1) An election to withdraw shall take place within thirty (30) days after the employee completes one (1) year of employment under the prison contractor;

(2) Upon the election to withdraw, the employee may receive a refund of accumulated contributions;

(3) The election to withdraw constitutes a waiver of any right, present or future, to reestablish that service at a later date based on employment at a correctional facility under a prison contractor; and

(4) If an election to withdraw is not made within the thirty-day period, the employee shall be deemed to have elected continued membership in the retirement system. Withdrawal at a later date will be permitted only upon the termination of service with the prison contractor.

(c) In no event will a department employee be allowed to retire and receive benefits while continuing employment with a prison contractor.

(d) The prison contractor shall make normal contributions, special accrued liability contributions, and cost of living contributions, as determined by an actuarial valuation, in the same way as for state employee members, for one (1) year for each employee described in subsection (b) and for each employee who thereafter elects to continue membership in the retirement system.

(e) The prison contractor shall pay contributions to the board of trustees of the retirement system according to a schedule set by the board.

(f) The department shall serve as administrative agent between the prison contractor and the Tennessee consolidated retirement system.



§ 41-24-113 - Rights of employees of contractor.

(a) The following provisions shall govern the rights of employees of the state who become employees of the contractor.

(b) Any employee of the contractor who was formerly an employee of the state shall have the following rights while in the employ of the contractor:

(1) The employee shall be allowed to be a member of any qualified employee organization pursuant to § 8-23-204 and the employee shall be allowed, if the employee so elects, to pay dues in the qualified employee organization through payroll deduction; provided, that no employee of a contractor shall be deemed a state employee for the purpose of determining whether a given employee organization qualifies for payroll deduction of membership dues pursuant to § 8-23-204, nor shall the employee's membership in any employee organization qualified under § 8-23-204 be considered to be a violation of § 8-23-204;

(2) The contractor shall give a hiring preference for available positions to laid-off employees of the department; and

(3) Employees laid off by the contractor shall be given the same reemployment rights with the state as current state employees.

(c) Any employee of the contractor who was formerly a state employee, who ceases employment with the contractor and returns to the employ of the state, shall have the following rights:

(1) The employee shall retain all sick leave and annual leave that has been accumulated, but not greater than the amounts of leave that would have been accumulated had the employee been continuously in the employ of the state;

(2) The employee shall be credited with any time of service with the contractor toward calculation of longevity pay benefits; and

(3) The employee shall be admitted to the state group insurance program without proof of insurability.



§ 41-24-115 - Rules and regulations.

The commissioner is authorized and directed to promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as required to effectuate the purposes of this chapter.



§ 41-24-116 - Escape from private prison or facility.

The provisions of § 39-16-606 shall apply to the appropriate official of a prison or facility operated by a private prison contractor when any inmate housed in the prison or facility escapes from the private contractor prison or facility.



§ 41-24-117 - Records relating to inmates in private facilities.

The records and other documents concerning any inmate who is sentenced to the custody of the department of correction and is being housed in a prison or facility operated by a private prison contractor shall be public records to the same extent such records are public if an inmate is being housed in a department of correction facility.



§ 41-24-118 - Transfer of employees of community services agencies to the department of correction.

(a) Notwithstanding any provisions of law to the contrary, including § 8-30-309, and recognizing the years of faithful and dedicated service to the department by the employees of community services agencies providing correctional health services for the department, community services agency employees who serve in jobs that would be classified as career service, as defined in § 8-30-208, had they been employed in the state service, and whose functions and positions are transferred to the department by the commissioner on or before July 1, 2005, shall be transferred into the department and shall receive the benefits and protection of career service status, and shall be eligible for participation in the state health insurance plan on June 7, 2005, without further examination or competition.

(b) No employee so transferred shall be subject to § 8-30-308, as a result of this transfer, if the employee has worked for the community services agencies for a length of time equal to the probationary period applying to the equivalent state service position; and, if not, the employee shall complete the probationary period after the employee's transfer to the department.

(c) All transfers shall take place no later than July 1, 2005.

(d) Transfers of employees from the community services agencies to the department, pursuant to this section, shall not result in any diminution, impairment or interruption of current salary, accrued sick and annual leave, seniority, participation in the Tennessee consolidated retirement system, or amounts already accrued under a deferred compensation plan; provided, however, that this shall not impair the department's authority, through established policies and procedures, to correct salary disparities.

(e) Any employee so transferred shall be eligible for promotion pursuant to the provisions of title 8, chapter 30, after the transfer takes effect.



§ 41-24-119 - Terms of release of out-of-state prisoner incarcerated in Tennessee.

(a) For the purposes of this section, unless the context otherwise requires, "out-of-state prisoner" means a person incarcerated in a correctional facility within this state on behalf of a state other than Tennessee or a governmental entity whose jurisdiction is outside of Tennessee. "Out-of-state prisoner" does not include a person incarcerated on behalf of an Indian tribe or on behalf of the United States.

(b) Notwithstanding any law to the contrary, after May 8, 2007, no prison contractor shall contract to accept an out-of-state prisoner for incarceration within any correctional facility operated by the prison contractor within Tennessee unless the sending state contractually agrees to return, and to pay the full costs of returning, the prisoner to the sending state prior to the prisoner's release from incarceration.






Chapter 25 - International Cooperation

§ 41-25-101 - International transfer of convicted criminals.

When a treaty is in effect between the United States and a foreign country providing for the transfer of convicted criminal offenders who are citizens or nationals of foreign countries to those foreign countries of which they are citizens or nationals, the governor or the governor's designee is authorized, subject to the terms of the treaty, to act on behalf of the state of Tennessee and to consent to the transfer of the convicted criminal felons. The governor or the governor's designee is authorized to develop policies, procedures and processes to carry out the mandates of this section.






Chapter 51 - Correctional Institutions and Inmates -- General Provisions

§ 41-51-101 - Protection against bloodborne pathogens.

The superintendent, director or warden of any correctional institution or county or municipal jail or workhouse shall provide training in universal precaution from bloodborne pathogens for all employees at risk for potential occupational exposure to bloodborne pathogens, including, but not limited to, hepatitis B or HIV (AIDS). Voluntary vaccinations shall be provided and strongly encouraged for all employees at risk. In order to increase the awareness of the need for practicing universal precaution, the superintendent, director or warden may periodically warn all employees at risk of potential exposure that a portion of the inmate population is likely to be infected with a bloodborne pathogen.



§ 41-51-102 - Exposure to infectious diseases by inmates.

(a) It is the intent of the general assembly to protect the health and safety of the citizens of Tennessee through control of the spread of infectious diseases. The purpose of this section is to require a correctional institution to inform an employee, contract employee or visitor of the infectious disease status of an inmate if the person has potentially been exposed to an infectious disease by the inmate.

(b) For purposes of this section, the following definitions apply:

(1) "Bloodborne pathogen" means the pathogenic microorganism that is present in human blood and can cause disease in humans. These pathogens include, but are not limited to, hepatitis B virus (HBV) and human immunodeficiency virus (HIV);

(2) "Exposure incident" means a specific eye, mouth, other mucous membrane, skin or parenteral contact with blood or other potentially infectious material that results from the performance of an employee's duties or during a visit to a correctional institution, county or municipal jail or workhouse; and

(3) "Source individual" means any inmate, living or dead, involved in an exposure incident.

(c) Following a report of an exposure incident, a superintendent, director or warden of a correctional institution, county or municipal jail or workhouse shall test the source individual, or source individuals, with or without the source individual's consent, to determine bloodborne pathogen infectivity.

(d) The superintendent, director or warden of the penitentiary, correctional institution, county or municipal jail or workhouse shall disclose the results of the testing to each correctional employee, law enforcement officer or visitor who was involved in the exposure incident and who reasonably believes that that person may have been exposed to a serious or life-threatening disease or pathogen. Disclosure of the inmate's test results to the correctional employee or law enforcement officer shall occur no later than twenty-four (24) hours after the results are known by the proper correctional officials, unless, following a reasonable effort, all employees or officers exposed cannot be notified within that twenty-four hour period.

(e) This section does not authorize the release of confidential information to members of the public in violation of § 10-7-504. For the purposes of this section, any person informed of the results of any inmate's test for infectious diseases shall treat the information received as confidential.



§ 41-51-103 - Deceased inmates infected by bloodborne pathogens -- Notice to handlers of body.

(a) Whenever any inmate committed to a state penal institution dies, and the inmate is known by health personnel of the department of correction to be infected by a bloodborne pathogen as defined in § 41-51-102(b), the superintendent, director or warden of the state penal institution shall inform the person collecting the dead body and the funeral home to which the dead body is carried of the infectivity. Notice of infectivity shall be given before the dead body is removed from the state penal institution or the health care facility in which the inmate died.

(b) This section does not authorize the release of confidential information to members of the public in violation of § 10-7-504. For the purposes of this section, any person informed of the results of any inmate's test for infectious diseases shall treat the information received as confidential.



§ 41-51-104 - Prohibition against trusty status for sexual offenders.

(a) No person who has been convicted of an offense that will require the person to register as a sexual offender pursuant to the provisions of title 40, chapter 39, part 2, and who is being housed in a county or municipal jail or workhouse, shall be eligible for, nor shall such person be placed on, trusty status.

(b) The provisions of subsection (a) are applicable regardless of whether the person is:

(1) Sentenced to the department of correction but is serving the sentence in a county or municipal jail or workhouse pursuant to contract or is sentenced to confinement in a county or municipal jail or workhouse; or

(2) Sentenced to the department of correction but is being housed in a county or municipal jail or workhouse while awaiting transfer to the department.






Chapter 52 - Tennessee Criminal Justice Coordinating Council [Repealed]

§ 41-52-101 - [Repealed.]

HISTORY: Acts 2010, ch. 1022, §§ 2-5; 2011, ch. 410, § 2(s); 2012, ch. 925, § 4; repealed by Acts 2013, ch. 454, § 4.

Acts 2010, ch. 1022, § 2; repealed by Acts 2013, ch. 454, § 4.



§ 41-52-102 - [Repealed.]

HISTORY: Acts 2010, ch. 1022, § 3; 2011, ch. 410, § 2(s); 2012, ch. 925, § 4; repealed by Acts 2013, ch. 454, § 4.



§ 41-52-103 - [Repealed.]

HISTORY: Acts 2010, ch. 1022, § 4; repealed by Acts 2013, ch. 454, § 4.



§ 41-52-104 - [Repealed.]

HISTORY: Acts 2010, ch. 1022, § 5; repealed by Acts 2013, ch. 454, § 4.









Title 42 - Aeronautics

Chapter 1 - General Provisions

Part 1 - General Regulations

§ 42-1-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Aeronaut" includes aviator, pilot, balloonist, and every other person having any part in the operation of aircraft while in flight;

(2) "Aircraft" includes balloon, airplane, hydroplane, and every other vehicle used for navigation through the air. A hydroplane, while at rest on water and while being operated on or immediately above water, shall be governed by the rules regarding water navigation; while being operated through the air otherwise than immediately above water, it shall be treated as an aircraft;

(3) "Commissioner" means the commissioner of transportation;

(4) "Department" means the department of transportation; and

(5) "Passenger" includes any person riding in an aircraft but having no part in its operation.



§ 42-1-102 - Sovereignty in space above lands and waters.

Sovereignty in the space above the lands and waters of this state is declared to rest in the state, except where granted to and assumed by the United States pursuant to a constitutional grant from the people of this state.



§ 42-1-103 - Ownership in space above lands and waters is in surface owners beneath.

The ownership of the space above the lands and waters of this state is declared to be vested in the several owners of the surface beneath, subject to the right of flight described in § 42-1-104.



§ 42-1-104 - Air flights lawful -- Exceptions -- Forced landing -- Liability for damages.

(a) Flight in aircraft over the lands and waters of this state is lawful unless at such a low altitude as to interfere with the existing use to which the land or water, or the space over the land or water, is put by the owner, or unless so conducted as to be imminently dangerous to persons or property lawfully on the land or water beneath.

(b) The landing of an aircraft on the lands or waters of another person, without that person's consent, is unlawful, except in the case of a forced landing. For damages caused by a forced landing, however, the owner or lessee of the aircraft or the aeronaut shall be liable, as provided in § 42-1-105.



§ 42-1-105 - Liability of owner, pilot or lessee of aircraft for damages -- Prima facie ownership.

(a) As used in this section, "owner" includes a person having full title to the aircraft or operating it through servants, and also includes a bona fide lessee or bailee of the aircraft, whether gratuitously or for hire. "Owner" does not include a bona fide bailor or lessor of the aircraft, whether gratuitously or for hire, or a mortgagee, conditional seller, trustee for creditors of the aircraft or other person having a security title only, nor shall the owner of the aircraft be liable when the pilot thereof is in possession thereof as a result of theft or felonious conversion.

(b) The owner and pilot, or either of them, of every aircraft that is operated over lands or waters of this state shall be liable for injuries or damage to persons or property on the land or water beneath, caused by the ascent, descent, or flight of the aircraft, or the dropping or falling of any objects therefrom in accordance with the rules of law applicable to torts in this state.

(c) The person in whose name an aircraft is registered with the United States department of commerce or the Tennessee department of transportation shall be prima facie the owner of the aircraft within the meaning of this section.



§ 42-1-106 - Rules of law of jurisdiction determining liability of owners.

The liability of the owner of one (1) aircraft to the owner of another aircraft, or to aeronauts or passengers on either aircraft, for damages caused by collision on land or in the air, shall be determined by the rules of law applicable to torts on land.



§ 42-1-107 - Laws of this state govern as to wrongs and damages.

All crimes, torts, and other wrongs committed by or against an aeronaut or passenger while in flight over this state shall be governed by the laws of this state; and the question whether damage occasioned by or to an aircraft while in flight over this state constitutes a tort, crime, or other wrong by or against the owner of the aircraft shall be determined by the laws of this state.



§ 42-1-108 - Contracts and other relations made while in flight.

All contractual and other legal relations entered into by aeronauts or passengers while in flight over this state shall have the same effect as if entered into on the land or water beneath.



§ 42-1-109 - Dropping objects in flight -- Penalty.

Any aeronaut or passenger who, while in flight over a thickly inhabited area or over a public gathering within this state, drops any object except loose water or loose sand ballast, commits a Class B misdemeanor.



§ 42-1-110 - Intentionally killing or attempting to kill birds or animals -- Penalty.

Any aeronaut or passenger who, while in flight within this state, intentionally kills or attempts to kill any birds or animals commits a Class C misdemeanor.



§ 42-1-111 - Damaging or extinguishing beacons -- Penalty.

(a) It is unlawful for any person or persons to willfully damage, deface or extinguish any beacon, marker, guide light, directional sign, or landing area lights provided or erected in this state for the guidance of aircraft.

(b) A violation of this section is a Class C misdemeanor.



§ 42-1-112 - Uniformity of state laws -- Harmony with federal requirements.

This part shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact them, and to harmonize, as far as possible, with federal laws and regulations on the subject of aeronautics.



§ 42-1-113 - Aircraft sales and purchases -- Reports.

(a) Any person who sells an aircraft in this state, any person who purchases an aircraft in this state, and every resident of this state who purchases an aircraft shall report to the commissioner of revenue the following information:

(1) The name, sales tax registration number, and invoice number of the seller;

(2) The name and address of the purchaser;

(3) A description of the aircraft;

(4) The date of sale;

(5) The place and date of delivery;

(6) The name of the seller, or the seller's agent, making delivery to a point outside this state;

(7) The place the aircraft will be based;

(8) The trade-in allowance, if any, and the total sales price; and

(9) A statement whether Tennessee sales or use tax has been paid.

(b) In the case of a sale in which the seller, or the seller's agent, actually makes delivery of the aircraft to a point outside this state, and in the case of a sale where the aircraft will be removed within thirty (30) calendar days of purchase to another state for use outside this state, the seller and the purchaser shall execute at the time of sale an affidavit stating that neither party has knowledge or reason to believe that the aircraft will be used in or brought back into the state of Tennessee. This affidavit shall be filed with the commissioner of revenue.

(c) Any seller of an aircraft, or the seller's agent, making delivery of an aircraft to a point outside this state shall execute an affidavit within thirty (30) days of delivery, stating the date and place of delivery, the name and address of the person to whom delivery was made and the name and type of business the purchaser is involved in and a brief statement of purpose regarding the planned use of the aircraft. This affidavit shall be filed with the commissioner of revenue.

(d) If the purchaser is a resident of this state, the commissioner of revenue shall send a copy of the information required in subsection (a) to the assessor of property of the county in which the purchaser resides.






Part 2 - Unlawful Operation of Aircraft

§ 42-1-201 - Operating or acting as crewmember of aircraft following alcohol or drug use -- Penalty.

(a) As used in this part, "crewmember" means any person performing or assigned to perform any duty in a civil aircraft during the time that the aircraft is undergoing pre-flight inspection, boarding or carrying passengers or crew or any time the aircraft is under power or in flight.

(b) It is an offense for any person to operate or attempt to operate, or act or attempt to act, as a crewmember of any civil aircraft:

(1) Within eight (8) hours after consumption of any alcoholic beverage;

(2) While under the influence of alcohol;

(3) While using any substance that affects the crewmember's faculties in any way contrary to safety; or

(4) With four one-hundredths of one percent (0.04%) or more by weight of alcohol in the crewmember's blood.

(c) A violation of this section is a Class A misdemeanor. In addition to the authorized punishment for a Class A misdemeanor, the court may prohibit the defendant from operating or acting as a crewmember on an aircraft for a period not to exceed one (1) year.



§ 42-1-202 - Reckless operation of aircraft unlawful -- Definitions.

(a) It is unlawful for any person to operate aircraft recklessly upon or over any area within the jurisdiction of this state.

(b) For the purposes of this part, "recklessly" means either:

(1) The operation of aircraft, other than helicopters, at a height above the ground level over which the aircraft is being operated less than five hundred feet (500'); provided, that such operation of aircraft in time of emergency, when landing or taking off from any landing area, or when engaged in crop dusting, or health and sanitation control, fire patrol, or when simulating landings over open areas under the supervision of a flying instructor, shall not be deemed to be reckless operation;

(A) The exemption for low flying in connection with landing or taking off shall apply only within a radius of three (3) miles from the landing area from which the plane has taken off or upon which it is about to land;

(B) "Emergency" includes any time when the atmospheric conditions are such that the ceiling is lower than seven hundred fifty feet (750') above the ground level; or when an aircraft is being operated with mechanical defects that did not exist or that were not apparent prior to the taking off of the aircraft; or at any other time when the safety of the pilot or any passenger requires abnormally low flight;

(2) The stunting of an aircraft at a height above the ground level over which the aircraft is being operated less than one thousand five hundred feet (1,500'). "Stunting" includes the operation of any aircraft whether the ignition be cut off or not, the steep diving of any aircraft at an angle exceeding forty-five degrees (45 degrees) from horizontal, the looping of any aircraft, the spinning of any aircraft, the sharp turning of any aircraft in horizontal flight when the plane is banked at an angle exceeding sixty degrees (60 degrees) from the horizontal, the slow rolling of any aircraft, the snap rolling of any aircraft, or other acrobatics, or when any aircraft is operated not in conformance with normal flight; or

(3) The operation of any aircraft in such a manner as to unnecessarily endanger the life of any person, either within or without the aircraft.



§ 42-1-203 - Testing of persons arrested for violating § 42-1-201.

(a) Any person who operates or attempts to operate, or acts or attempts to act, as a crewmember of any aircraft in this state and who is arrested for a violation of § 42-1-201 is considered to have given consent to one (1) or more tests of the crewmember's blood, breath and urine, or combination thereof, for the purpose of determining the alcohol concentration or the presence of a substance that affects the crewmember's faculties in any way contrary to safety.

(b) Testing for alcohol concentration or other substances shall be done in the same manner and by the same people as set out in § 55-10-406, and the defendant shall have the same rights as provided by § 55-10-406 with regard to refusing to take the test.

(c) Refusing to take a test pursuant to subsection (a) after having been requested to do so and advised of the consequences of refusal is a Class B misdemeanor with a minimum period of imprisonment of forty-eight (48) hours.

(d) A conviction for a violation of § 42-1-201 shall not bar a conviction for refusal to take tests for alcohol or other substances pursuant to this section. A conviction for refusal to take tests for alcohol or other substances pursuant to this section shall not be a bar to a conviction for a violation of § 42-1-201.



§ 42-1-204 - Penalty for violating other provisions.

(a) Any person violating any provision of this part other than the provisions of §§ 42-1-201 and 42-1-203 commits a Class A misdemeanor.

(b) For any violation of § 42-1-202, in addition to, or in lieu of, the penalties provided in subsection (a), or as a condition to the suspension of a sentence that may be imposed pursuant thereto, the court in its discretion may prohibit the violator from operating an aircraft within the state for such period as it may determine, but not to exceed one (1) year. A violation of the duly imposed prohibition of the court may be treated as a separate offense under § 42-2-105 or as a contempt of court.



§ 42-1-205 - Clerk to send copy of conviction to department of transportation.

It is the duty of the clerk in any court in which the operator of an aircraft is convicted of a violation of this part to send a certified copy of the judgment to the department of transportation, the cost of the copy to be added to the costs of the criminal cause. The clerk shall include in the information sent to the department the results of any tests for alcohol or other substances that were conducted in connection with the conduct resulting in the conviction.



§ 42-1-206 - Department to advise federal officials of conviction.

It is the duty of the department of transportation to advise the officials of the federal government charged with the licensing of pilots of an aircraft whenever there has been a conviction of any person under this part, and it is further the duty of the department to petition the proper officials of the federal government to suspend the license of any pilot convicted of violating this part and to cooperate with the federal licensing officials in whatever investigation they may make in connection with any suspension hearing.



§ 42-1-207 - Armed forces and air shows excepted.

The prohibitions of this part relating to reckless operation of aircraft shall not apply to:

(1) Members of the armed forces of the United States, including the flying squadrons of the Tennessee national guard, when engaged in operating aircraft in the course of military or naval flight training requiring the type of flying defined in this part as reckless; or

(2) Air show participants who have received prior permit and approval from the department of transportation, whenever the participants are flying within the limits set out in the permit.



§ 42-1-208 - Reports of arrests under § 42-1-201 or § 42-1-203.

Within thirty (30) days of an arrest being made for a violation of § 42-1-201 or § 42-1-203, the arresting law enforcement agency shall report the filing of charges, the results of any tests for alcohol or other substances that were conducted and the results of the trial or other subsequent proceeding, if known within that time period, to the division, branch or office of the federal aviation administration having jurisdiction for the regulation and certification of crewmembers or airplanes in the area of the agency. Law enforcement agencies possessing evidence of a violation of § 42-1-201 or § 42-1-203 shall present the evidence for use by the federal aviation administration as well as for prosecution by the state under this section.






Part 3 - Helicopter Touring

§ 42-1-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commercial helicopter touring" means carrying passengers by helicopter, for compensation, from one (1) site for the purpose of aerial observation of landmarks and other manmade or natural sites, touring, sightseeing or amusement or for the purpose of transporting passengers for tourist-related activities and returning the passengers to the original site;

(2) "Primary public airport" means an airport operated by a municipal government, county government or public airport authority and regulated by the federal aviation administration; and

(3) "Tourist resort county" means a county having more than five percent (5%) of its territory located within the boundaries of a national park established pursuant to 16 U.S.C. § 403.



§ 42-1-302 - Commercial helicopter touring -- Permissible locations.

No person shall engage in commercial helicopter touring in any tourist resort county or any municipality within a tourist resort county except at a primary public airport.



§ 42-1-303 - Penalty.

A violation of this part constitutes a nuisance and shall be subject to abatement as provided in title 29, chapter 3.









Chapter 2 - State Administration

Part 1 - General Provisions

§ 42-2-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Aeronautics" means:

(A) The science and art of flight, including, but not limited to, transportation by aircraft;

(B) The operation, construction, repair, or maintenance of aircraft, aircraft power plants and accessories, including the use, repair, packing, and maintenance of parachutes;

(C) The design, establishment, construction, extension, operation, improvement, repair, or maintenance of airports or other air navigation facilities; and

(D) Instruction in flying or ground subjects pertaining thereto;

(2) "Aeronautics instructor" means any individual who for hire or reward engages in giving instruction or offering to give instruction in flying or ground subjects pertaining to aeronautics. "Aeronautics instructor" excludes any instructor in a public school, university, or institution of higher learning duly accredited and approved for carrying on collegiate work, who instructs in flying or ground subjects pertaining to aeronautics, only in the performance of that person's duties at the school, university or institution;

(3) "Air navigation facility" means any facility, other than one owned or operated by the United States, used in, available for use in, or designed for use in aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities, or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of these facilities;

(4) "Air school" means:

(A) Any aeronautics instructor who advertises, represents or holds out as giving or offering to give instruction in flying or ground subjects pertaining to aeronautics; and

(B) Any person who advertises, represents or holds out as giving or offering to give instruction in flying or ground subjects pertaining to aeronautics whether for or without hire or reward. "Air school" excludes any public school or university, or institution of higher learning duly accredited and approved for carrying on collegiate work;

(5) "Aircraft" means any contrivance now known, or hereafter invented, used or designed for navigation of or flight in the air;

(6) "Airman" means:

(A) Any individual who engages, as the person in command, or as pilot, mechanic, or member of the crew, in the navigation of aircraft while under way;

(B) Any individual who is directly in charge of the inspection, maintenance, overhauling, or repair of aircraft engines, propellers, or appliances; and

(C) Any individual who serves in the capacity of aircraft dispatcher, or air-traffic control-tower operator;

but does not include any individual employed outside the United States, or any individual employed by a manufacturer of aircraft, aircraft engines, propellers, or appliances to perform duties as inspector or mechanic in connection therewith, or any individual performing inspection or mechanical duties in connection with aircraft owned or operated by that individual;

(7) "Airport" means any area of land or water that is used, or intended for use, for the landing and taking off of aircraft, and any appurtenant areas that are used, or intended for use, for airport buildings or other airport facilities or avigation easements or rights-of-way, together with all airport buildings and facilities located on such areas, easements or rights-of-way;

(8) "Airport hazard" means any structure, object of natural growth, or use of land that obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or that is otherwise hazardous to such landing or taking off;

(9) "Approach surface" means the imaginary sloping plane beginning at the end of a runway or landing strip and rising uniformly over the approach area at the required slope;

(10) "Avigation easement" means any easement that includes all or any part of the following:

(A) The right to unobstructed and unrestricted flight of aircraft, in, through and across the airspace over and above certain described land, at the altitude or height above the surface of the land as determined by the department of transportation;

(B) The right to enter upon certain described land for the purpose of removing and preventing any use of the land or the construction or erection of any buildings, structures or facilities and the growth of any trees or objects upon the real estate, over, above and across certain described land, other than those uses, buildings, structures, facilities, growths of trees or objects expressly excepted; and

(C) The right to prevent the use of the land by any assembly of persons or the use of the land in such a manner as might attract or bring together an assembly of persons on the land;

(11) "Commissioner" means the commissioner of transportation;

(12) "Department" means the department of transportation;

(13) "Disburse" or "expend" means disburse or expend through the state treasurer in the manner required by law for the disbursement and expending of public moneys, except that no special legislative appropriation shall be required;

(14) "General aviation industry" means all aviation in this state with the exception of the airlines and the military;

(15) "Landing strip" means that part of the area within an airport boundary that either in its natural state or as a result of construction work is suitable for the landing and take off of aircraft;

(16) "Municipal" means pertaining to a municipality as defined in this section;

(17) "Municipality" means any county, incorporated city, incorporated town, authority, district or other political subdivision or public corporation of this state;

(18) "Operation of aircraft" or "operate aircraft" means the use, navigation or piloting of aircraft in the airspace over this state or upon any airport within this state;

(19) "Parachute" includes any device used for the aerial descent of airmen or passengers from aircraft while such aircraft is in flight;

(20) "Parachute jump" means exit from, departure from or bailing out of an aircraft in flight by airmen or passengers;

(21) "Permit" means a permit issued by the department under this chapter;

(22) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic, and includes any trustee, receiver, assignee, or other similar representative of such a person;

(23) "Public use airport" means any area of land or water, or both, designed and set aside for the taking off and landing of aircraft and utilized or to be utilized in the interest of the public for those purposes;

(24) "Regularly scheduled aeronautics" means those flight activities conducted in accordance with a published schedule such as the "Official Airline Guide," or those flight activities routinely flown on certain days of the week or month; provided, that any activities flown less than an average of three (3) times per week are excepted from this definition;

(25) "Runway" means the paved, hard surfaced, or stabilized portion of a landing strip;

(26) "State" or "this state" means the state of Tennessee;

(27) "State airway" means a route in the navigable airspace over and above the lands or waters of this state, designated by the department as a route suitable for air navigation;

(28) "Structure" means any object constructed or installed by humans, including, but not limited to, buildings, towers, smokestacks, electronic transmission or receiving towers and antennae, and overhead transmission lines;

(29) "Transitional surface" means an imaginary sloping plane having a profile perpendicular to the extended runway or landing strip longitudinal centerlines, beginning at the outside edge of the approach surface and rising uniformly at the required slope; and

(30) "Urban areas" means the five (5) most populous regions of the state that lie within twenty-five (25) miles of an airport.



§ 42-2-102 - Purpose of chapter.

It is declared that the purpose of this chapter is to further the public interest and aeronautical progress by:

(1) Providing for the protection and promotion of safety in aeronautics;

(2) Cooperating in effecting uniformity of the laws and regulations relating to the development and regulation of aeronautics in the several states consistent with federal aeronautics laws and regulations;

(3) Granting to a state agency such powers and imposing upon it such duties that the state may properly perform its functions relative to aeronautics and effectively exercise its jurisdiction over persons and property within its jurisdiction, assist in the development of a statewide system of airports, cooperate with and assist the municipalities of the state and others engaged in aeronautics, and encourage and develop aeronautics;

(4) Establishing only such regulations as are essential in order that persons engaged in aeronautics of every character may so engage with the least possible restriction, consistent with the safety and the rights of others; and

(5) Providing for cooperation with the federal authorities in the development of a national system of civil aviation and for coordination of the aeronautical activities of those authorities and the authorities of this state.



§ 42-2-103 - Public purpose of activities -- Immunity.

(a) The acquisition of any lands or interests in lands pursuant to this chapter, the planning, acquisition, establishment, construction, improvement, maintenance, equipment, and operation of airports, air navigation facilities, and avigation easements and the acquisition, lighting, marking or eliminating of airport hazards, whether by the state separately or jointly with any municipality or municipalities, or airport authority, and the exercise of any other powers granted in this chapter to the department are declared to be public and governmental functions, exercised for a public purpose, and matters of public necessity, and no action or suit shall be brought or maintained against the state or any municipality, or airport authority or any officers, agents, servants, or employees of the foregoing, in or about the construction, maintenance, operation, superintendence, or management of any state or municipal airport or airport authority, navigation facility, avigation easement or airport hazard.

(b) All lands and other property and privileges acquired and used by or on behalf of the state in the manner and for the purposes enumerated in this chapter shall and are declared to be acquired and used for public and governmental purposes and as a matter of public necessity.



§ 42-2-104 - Federal airman and aircraft certificates.

(a) Operation Without Certificate, Permit or License Unlawful. It is unlawful for any person to operate or cause or authorize to be operated any civil aircraft within this state, unless that aircraft has an appropriate effective certificate, permit or license issued by the United States, if such certificate, permit or license is required by the United States. It is unlawful for any person to engage in aeronautics as an airman in the state unless that person has an appropriate effective airman certificate, permit, rating or license issued by the United States authorizing that person to engage in the particular class of aeronautics in which such person is engaged, if a certificate, permit, rating or license is required by the United States.

(b) Exhibition of Certificates. (1) Where a certificate, permit, rating or such person's license is required for an airman by the United States, it shall be kept in the airman's personal possession when the airman is operating within the state and shall be presented for inspection upon the demand of any peace officer, or any other officer of the state or of a municipality or member, official or employee of the department, authorized pursuant to § 42-2-215, to enforce the aeronautics laws, or any official, manager or person in charge of any airport upon which the airman shall land, or upon the reasonable request of any other person.

(2) Where a certificate, permit or license is required by the United States for an aircraft, it shall be carried in the aircraft at all times while the aircraft is operating in this state, shall be conspicuously posted in the aircraft where it may be readily seen by passengers or inspectors, and shall be presented for inspection upon the demand of any peace officer, or any other officer of this state or of a municipality or member, official, or employee of the department authorized pursuant to § 42-2-215 to enforce the aeronautics laws, or any official, manager or person in charge of any airport upon which the aircraft shall land, or upon the reasonable request of any person.



§ 42-2-105 - Violation of chapter, regulations or orders -- Penalty.

A violation of this chapter, or any of the rules, regulations or orders issued pursuant to this chapter, is a Class E felony.



§ 42-2-106 - Parachute jumps.

(a) It is unlawful for any airman or passenger to parachute jump from an aircraft that is in flight, except in an emergency declared by the pilot in command of the aircraft, or unless such jump is made in compliance with existing federal regulations as are set forth by the federal aviation administration and with the equipment as prescribed by the existing rules and regulations of the federal aviation administration. Any airman or passenger who parachute jumps from an aircraft shall comply fully with part 105 of the federal air regulations.

(b) All permanent drop zones are to be registered with the department. The registration is to include the drop zone's location, the names of those persons responsible for activities at the drop zone, the name of the organization involved, and the written permission of the property owner or airport manager, if an airport is the drop zone.

(c) No provision in this section shall apply to personnel of the federal or state military forces making military parachute jumps in accordance with military orders or regulations.



§ 42-2-107 - License, tax or payment for use of publicly owned public use airports by certain aircraft prohibited -- Exception -- Exemption.

It is unlawful for any municipality to require the payment of any license fee, tax or otherwise charge any sum of money for the use of any publicly owned public use airport for purpose of landing, taking off or any other purpose directly connected with that purpose for aircraft whose gross weight is twelve thousand five hundred pounds (12,500 lbs.) or less, except such planes used by regularly scheduled aeronautics; provided, that this section shall not be construed to make it unlawful to require payment for overnight storage of aircraft or to charge a fee or tax in conjunction with the purchase of aviation fuel; and provided further, that all airports operated by metropolitan airport authorities created pursuant to chapter 4 of this title are exempt from this section and that the department, for good cause shown, may exempt any publicly owned public use airport from all or any portion of this section.






Part 2 - Department of Transportation

§ 42-2-201 - Administration of chapter.

The department is vested with the powers, duties and functions necessary to administer this chapter.



§ 42-2-202 - Office and expenses of department.

Suitable offices and office equipment shall be provided by the state for the department in Davidson County, and the department, with the approval of the commissioner, or a person delegated by the commissioner to act in the commissioner's stead, has the power to make such other expenditures as are necessary to effect the purposes of this chapter, and may incur the necessary expense for office furniture, stationery, printing, incidental expenses, and other expenses necessary for the administration of this chapter.



§ 42-2-203 - Municipal airports.

(a) Technical Services of the Department. The department may, insofar as it is reasonably possible, make available the engineering and other technical services of the department, with or without charge, to any municipality, whether acting alone or with any other municipality or with the state, or person desiring them, in connection with the planning, acquisition, construction, improvement, maintenance or operation of airports, air navigation facilities, avigation easements or the acquisition, lighting, marking, or elimination of airport hazards.

(b) State Financial Assistance. The department may render financial assistance by grant or loan or both to any municipality or municipalities acting jointly, whether acting alone or with any other municipality or with the state, in the planning, acquisition, construction, improvement, maintenance, or operation of an airport owned or controlled, or to be owned or controlled by such municipality or municipalities, out of appropriations made by the general assembly for such purposes. This financial assistance may be furnished in connection with federal or other financial aid for the same purposes.

(c) Federal Aid; Other Available Funds; Technical Design Coordination with Department. (1) The department may act as agent for any individual municipality or municipalities acting jointly, in accepting, receiving, receipting for and disbursing federal moneys, and other moneys, public or private, made available to finance, in whole or in part, the planning, acquisition, construction, improvement, maintenance, equipment or operation of a municipal airport, air navigation facility, avigation easement, or the acquisition, elimination, obstruction marking or obstruction lighting of airport hazards, and if requested by an individual municipality or municipalities acting jointly, may act as its or their agent in contracting for and supervising any planning, acquisition, construction, improvement, maintenance, equipment, operation, or elimination; and all municipalities are authorized to designate the department as their agent for the foregoing purposes. The department, as principal on behalf of the state, and any municipality on its own behalf, may enter into any contracts, with each other or with the United States or with any person, that may be required in connection with a grant or loan of federal moneys for municipal airport, air navigation facility, avigation easement, or airport hazard purposes. All federal moneys accepted under this section shall then be transferred or expended by the department upon the terms and conditions prescribed by the United States. All moneys received by the department pursuant to this section shall be deposited in the state treasury, and, unless otherwise prescribed by the authority from which the moneys are received, shall be kept in separate funds designated according to the purposes for which the moneys were made available, subject to disbursement by order of the department for such purposes.

(2) Any proposed construction activity that would involve any source of funding other than the department shall be subject to technical design coordination with the department and the receipt of its approval to ensure consistency with the state's airport system plan, unless such proposal would involve facilities for the use of the airlines or the military.



§ 42-2-204 - State airports.

(a) Establishment; Operation; Maintenance. (1) The department is authorized on behalf of and in the name of the state, out of appropriations and other moneys made available for these purposes, to plan, establish, construct, enlarge, improve, maintain, equip, operate, regulate, protect and police airports and air navigation facilities, either within or without the state, including the construction, installation, equipment, maintenance and operation at airports or buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers.

(2) For purposes of subdivision (a)(1), the department may, by purchase, gift, devise, lease, condemnation or otherwise, acquire property, real or personal, or any interest in property, real or personal, including avigation easements and easements in airport hazards, or land outside the boundaries of an airport or airport site, as are necessary to permit safe and efficient operation of the airports or to permit the removal, elimination, obstruction-marking or obstruction-lighting of airport hazards, or to prevent the establishment of airport hazards.

(3) In like manner, the department may acquire existing airports and air navigation facilities; provided, that it shall not acquire or take over any airport, air navigation facility, avigation easement or easement in airport hazards owned or controlled by a municipality of this or any other state without the consent of the municipality.

(4) The department may, by sale, lease, or otherwise, dispose of any property, airport, air navigation facility, avigation easement, easement in airport hazard or portion thereof or interest therein.

(5) Disposal shall be in accordance with the laws of this state governing the disposition of other property of the state, except that in the case of disposals to any municipality or state government or the United States for aeronautical purposes incident thereto, the sale, lease, or other disposal may be effected by the manner and upon the terms that the department may deem in the best interest of the state.

(b) Airport Zoning. Nothing contained in this chapter shall be construed to limit any right, power or authority of the state or a municipality to regulate airport hazards by zoning.

(c) Joint Operations. The department may exercise any powers granted by this section jointly with any municipalities or agencies of the state government, with other states or their municipalities, or with the United States.

(d) Condemnation. (1) In the condemnation of property authorized by this section, the department shall proceed in the name of the state in the manner provided by title 29, chapter 16.

(2) For the purpose of making surveys and examinations relative to any condemnation proceedings, it shall be lawful to enter upon any land, doing no unnecessary damage.

(3) Notwithstanding any other statute, or the charter of any municipality, the department may take possession of any property to be condemned at any time after the commencement of the condemnation proceedings.

(4) The department shall not be precluded from abandoning the condemnation of any property in any case where possession thereof has not been taken, even after a trial jury in circuit court has rendered a verdict as to damages for the property taken by the proceedings and at any time prior to the entry of a final decree disposing of the entire eminent domain proceedings.

(e) Federal Aid. The department is authorized to accept, receive, receipt for, disburse and expend federal money, and other moneys, public or private, made available to accomplish, in whole or in part, any of the purposes of this section. All moneys accepted under this section shall be accepted and expended by the department upon the terms and conditions prescribed by the United States. In accepting federal moneys under this section, the department shall have the same authority to enter into contracts on behalf of the state as is granted to the department under § 42-2-203(c) with respect to federal moneys accepted on behalf of municipalities. All moneys received by the department pursuant to this section shall be deposited in the state treasury, and, unless otherwise prescribed by the authority from which such moneys were received, shall be kept in separate funds designated according to the purposes for which the moneys were made available, and held by the state in trust for those purposes subject to disbursement by order of the department for those purposes. All such moneys are appropriated for the purpose of which the moneys were made available, to be disbursed or expended in accordance with the terms and conditions upon which they were made available.



§ 42-2-205 - Operation and use of state airports and facilities.

(a) Departmental Operation. (1) In operating an airport, air navigation facility, or avigation easement owned or controlled by the state, the department may enter into contracts, leases and other arrangements for a term not exceeding fifty (50) years with any persons:

(A) Granting the privilege of using or improving the airports or air navigation facility or any portion or facility of the airports or air navigation facility or space in the airports or air navigation facility for commercial purposes;

(B) Conferring the privilege of supplying goods, commodities, things, services, or facilities at such airport or air navigation facility; or

(C) Making available services to be furnished by the department or its agents at such airport or air navigation facility.

(2) In each case, the department may establish the terms and conditions and fix the charges, rentals or fees for the privileges or services, which shall be reasonable and uniform for the same class of privilege or service and shall be established with the due regard to the property and improvements used and the expenses of operation to the state; provided, that in no case shall the public be deprived of its rightful, equal and uniform use of the airport, air navigation facility, avigation easement or portion or facility of the airport or avigation easement.

(b) Other Operation. The department may by contract, lease or other arrangement, upon a consideration fixed by it, grant to any qualified person for a term not to exceed fifty (50) years the privilege of operating, as agent of the state or otherwise, any airport owned or controlled by the state; provided, that no person shall be granted any authority to operate the airport other than as a public airport or to enter into any contracts, leases, or other arrangements in connection with the operation of the airport that the department might not have undertaken under subsection (a).

(c) Liens. To enforce the payment of any charges for repairs to, or improvements, or storage or care of, any personal property made or furnished by the department or its agents in connection with the operation of an airport or air navigation facility owned or operated by the state, the state shall have liens on the property, which shall be enforceable by the department as provided by law.



§ 42-2-206 - State airways.

(a) The department may designate, design, and establish, expand, or modify a state airways system that will best serve the interest of the state.

(b) It may chart such airways system and arrange for publication and distribution of such maps, charts, notices and bulletins relating to airways that may be required in the public interest.

(c) The system shall be supplementary to and coordinated in design and operation with the federal airways system.

(d) The system may include all types of air navigation facilities, whether publicly or privately owned, if such facilities conform to federal safety standards.



§ 42-2-207 - Contracts by department of transportation.

All contracts made by the department either as agent for the state, any municipality, or any airport authority shall be made pursuant to the laws of the state governing the making of like contracts; provided, that where the planning, acquisition, construction, improvement, maintenance, or operation of any airport, air navigation facility, avigation easement or the acquisition, lighting, marking or elimination of any airport hazard is financed wholly or partially with federal moneys, the department, as agent of the state, of any municipality, or of any airport authority, may let contracts in the manner prescribed by the federal authorities acting under the laws of the United States and any rules or regulations made thereunder.



§ 42-2-208 - Exclusive rights not to be granted -- Effect of section.

The department shall not grant any exclusive right for the use of any airway, airport, or air navigation facility under its jurisdiction. This section shall not be construed to prevent the making of contracts, leases and other arrangements pursuant to §§ 42-2-204 and 42-2-205.



§ 42-2-209 - Rules, regulations and standards of department.

(a) Power to Issue. (1) The department may perform acts, issue and amend orders and make, promulgate, and amend reasonable, general or special rules, regulations and procedures, and establish minimum standards, consistent with this chapter, that it deems necessary to carry out this chapter and to perform its duties under this chapter, commensurate with and for the purpose of protecting and ensuring the general public interest and safety, the safety of persons operating, using or traveling in aircraft or persons receiving instructions in flying or ground subjects pertaining to aeronautics, and the safety of persons and property on land or water, and developing and promoting aeronautics in this state.

(2) No rule or regulation of the department shall apply to airports or air navigation facilities owned or operated by the United States.

(b) Conformity to Federal Legislation and Rules. All rules and regulations prescribed by the department under the authority of this chapter shall be kept in conformity, as nearly as may be, with the then current federal legislation governing aeronautics and the rules, regulations, and standards duly issued under that legislation.



§ 42-2-210 - Licensing of air schools and aeronautics instructors.

(a) Regulations; Issuance of Licenses; Fees. The department is authorized to provide for the licensing of air schools, and of aeronautics instructors giving instructions in ground subjects pertaining to aeronautics. For each license of an air school, it may charge a fee not exceeding fifteen dollars ($15.00), and for each license of an aeronautics instructor in ground subjects pertaining to aeronautics, it may charge a fee not exceeding ten dollars ($10.00), except that the fee for the license of an aeronautics instructor shall not be charged in addition to the fee for the license of an air school in the event there is only one (1) aeronautics instructor instructing at that air school and that instructor is the operator of the air school. Any person licensed under this section must be then currently licensed as an instructor-pilot by the civil aeronautics authority of the United States.

(b) Refusal to Issue Suspension or Revocation. The department may refuse to issue or may suspend or revoke, temporarily or permanently, any license of an air school or aeronautics instructor required pursuant to this section if it reasonably determines upon notice and opportunity for hearing that such air school or aeronautics instructor is not qualified. In arriving at such determination, the department shall be governed by the standards prescribed in § 42-2-209, and shall consider, among other things, whether the school or instructor has violated any statute of this state or the United States relating to aeronautics or the rules and regulations promulgated pursuant to those statutes, or whether the aeronautics instructor or any aeronautics instructor of the air school is addicted to the use of narcotics or other habit-forming drugs or to the excessive use of intoxicating liquor, or has made any false statements of a material nature in connection with an application to the department under this chapter, or has been guilty of conduct dangerous to the public safety or the safety of those engaged in aeronautics.

(c) Unlawful Operation. It is unlawful for a person to operate an air school or for any aeronautics instructor to give instructions in ground subjects pertaining to aeronautics without an appropriate license as may be duly required by rule or regulation promulgated under subsection (a). It is unlawful for any aeronautics instructor to give instruction in flying unless the instructor has an appropriate effective instructor's rating, certificate, permit or license as a flight instructor issued by the United States.



§ 42-2-211 - Licensing of airports.

(a) Site Approvals; Regulations; Issuance of Certificates; No Fees; Standards; Effective Period; Revocation; Existing Airports. (1) Except as provided in subsection (d), the department is authorized to provide for the approval of airport sites and the issuance of certificates of approvals. No charge shall be made for any approval, and certificates of approval shall be issued without charge to all persons requesting them. Upon the promulgation of a rule or regulation providing for approvals, any municipality or person desiring or planning to construct or establish an airport may, prior to the acquisition of the site or prior to the construction or establishment of the proposed airport, make application to the department for approval of the site. The department shall with reasonable dispatch grant approval of a site if it is satisfied that:

(A) The site is adequate for the proposed airport;

(B) The proposed airport, if constructed or established, will conform to minimum standards of safety; and

(C) Safe air traffic patterns could be worked out for the proposed airport and for all existing airports and approved airport sites in its vicinity.

(2) An approval of a site may be granted subject to any reasonable conditions that the department may deem necessary to effectuate the purposes of this section, and shall remain in effect, unless sooner revoked by the department, until a license for an airport located on the approved site has been issued pursuant to subsection (b). The department may, after notice and opportunity for hearing to holders of certificates of an approval, revoke an approval if it reasonably determines that:

(A) There has been an abandonment of the site as an airport site;

(B) There has been a failure within the time prescribed, or if no time was prescribed, within a reasonable time, to develop the site as an airport or to comply with the conditions of the approval; or

(C) Because of change of physical or legal conditions or circumstances the site is no longer usable for the aeronautical purposes for which the approval was granted.

(3) No approval or certificate shall be required for the site of any existing airport; provided, that all applications for licenses to construct airports in counties having a population in excess of one hundred thousand (100,000), according to the 1950 federal census, have been previously approved by all municipal agencies, located in the counties, controlling or regulating airports located in the county.

(b) Licenses; Regulations; Issuance; Renewals; Fees; Standards; Revocation; Unlawful Operation. Except as provided in subsection (d), the department is authorized to provide for the licensing of airports and the annual renewal of licenses. It may charge license fees not exceeding twenty-five dollars ($25.00) for each original license, and not exceeding ten dollars ($10.00) for each renewal of a license. Upon the promulgation of a rule or regulation providing for licensing, the department shall with reasonable dispatch, upon receipt of an application for an original license and the payment of the duly required fee for the license, issue an appropriate license if it is satisfied that the airport conforms to minimum standards of safety, and that safe air traffic patterns can be worked out for the airport and for all existing airport and approved airport sites in its vicinity. All licenses shall be renewable annually upon payment of the fees prescribed. Licenses and renewals thereof may be issued subject to any reasonable conditions that the department may deem necessary to effectuate the purposes of this section. The department may, after notice and opportunity for hearing to the licensee, revoke any license or renewal thereof, or refuse to issue a renewal, if it reasonably determines that:

(1) There has been an abandonment of the airport as such;

(2) There has been a failure to comply with the conditions of the license or renewal thereof; or

(3) Because of change of physical or legal conditions or circumstances the airport has become either unsafe or unusable for the aeronautical purposes for which the license or renewal was issued. Except as provided in subsection (d), it is unlawful for any municipality, or officer, or employee thereof, or any person to operate an airport without an appropriate license for the airport, as may be duly required by rule or regulation issued pursuant to this subsection (b).

(c) Optional Public Hearings. In connection with the grant of approval of a proposed airport site or the issuance of an airport license under subsections (a) and (b), the department may, on its own motion or upon the request of an affected or interested person, hold a hearing open to the public as provided in § 42-2-212.

(d) Exemptions. This section does not apply to airports owned or operated by the United States. The department may, from time to time, to the extent necessary, exempt any other class of airports, pursuant to a reasonable classification or grouping, from any rule or regulation promulgated under this section or from any requirement of such a rule or regulation, if it finds that the application of the rule, regulation or requirement would be an undue burden on such class and is not required in the interest of public safety.



§ 42-2-212 - Investigations -- Hearings.

(a) General Power of Department; Accidents; Witnesses; Subpoenas; Court Order. The department, or any person designated by the department, has the power to hold investigations, inquiries and hearings concerning matters covered by this chapter and the rules, regulations, and orders of the department, and concerning accidents in aeronautics within this state. Hearings shall be open to the public, and except as provided in § 42-2-216, shall be held upon such call or notice as the department may deem advisable. The department, and every person designated by the department to hold any inquiry, investigation or hearing, has the power to administer oaths and affirmations, certify to all official acts, issue subpoenas, and order the attendance and testimony of witnesses and the production of papers, books and documents. In case of the failure of any person to comply with any subpoena or order issued under the authority of this section, the department or its authorized representative may invoke the aid of any court of general jurisdiction of this state. The court may thereupon order that person to comply with the requirements of the subpoena or order or to give evidence touching the matter in question. Failure to obey the order of the court may be punished by the court as contempt of court.

(b) Use and Limitations on Reports of Investigations. In order to facilitate the making of investigations by the department in the interest of public safety and promotion of aeronautics the public interest requires, and it is therefore provided, that the reports of investigations or hearings, or any part of the reports, shall not be admitted in evidence or used for any purpose in any suit, action or proceeding growing out of any matter referred to in the investigation, hearing or report, except in case of any suit, action or proceeding, civil or criminal, instituted by or in behalf of the department in the name of the state under this chapter or other laws of the state relating to aeronautics; nor shall the department, or the commissioner, or any agent or employee of the department, be required to testify to any facts ascertained in, or information gained by reason of, its official capacity, or be required to testify as an expert witness in any suit, action or proceeding involving any aircraft. Subject to this subsection (b), the department may in its discretion make available to appropriate federal, state and municipal agencies information and material developed in the course of its investigations and hearings.



§ 42-2-213 - Federal-state joint hearings -- Reciprocal services -- Accident reporting.

(a) The department is authorized to confer with or to hold joint hearings with any agency of the United States in connection with any matter arising under this chapter, or relating to the sound development of aeronautics.

(b) The department is authorized to avail itself of the cooperation, services, records and facilities of the agencies of the United States as fully as may be practicable in the administration and enforcement of this chapter. The department shall furnish to the agencies of the United States its cooperation, services, records and facilities, insofar as may be practicable.

(c) The department shall report to the appropriate agency of the United States all accidents in aeronautics in this state of which it is informed, and shall insofar as is practicable preserve, protect and prevent the removal of the component parts of any aircraft involved in an accident being investigated by it until the federal agency institutes an investigation.



§ 42-2-214 - Use of state and municipal facilities and services.

In carrying out this chapter, the department may use the facilities and services of other agencies of the state and of the municipalities of the state to the utmost extent possible, and agencies and municipalities are authorized and directed to make available their facilities and services.



§ 42-2-215 - Enforcement of aeronautics laws.

(a) It is the duty of the department, the commissioner and employees of the department, and every state and municipal officer charged with the enforcement of state and municipal laws, to enforce and assist in the enforcement of this chapter and of all rules, regulations and orders issued pursuant to this chapter and of all other laws of this state relating to aeronautics; and in that connection each of the persons mentioned in this section is authorized to inspect and examine at reasonable hours any premises, and the buildings and other structures on the premises, where airports, air navigation facilities, air schools, or other aeronautical activities are operated or conducted. In aid of the enforcement of this chapter, the rules, regulations and orders issued pursuant to this chapter and of all other laws of the state relative to aeronautics, general police powers are conferred upon the department, the commissioner, and employees of the department designated by the department to exercise those powers.

(b) The department is authorized, in the name of the state, to enforce this chapter and the rules, resolutions and orders issued pursuant to this chapter by injunction or other legal process in the courts of this state.



§ 42-2-216 - Orders -- Notice and opportunity for hearings -- Judicial review.

Every order of the department requiring performance of certain acts or compliance with certain requirements and any denial or revocation of any approval, certificate or license shall set forth the reasons and shall state the acts to be done or requirements to be met before approval by the department will be given or the approval, license or certificate granted or restored, or the order modified or changed. Orders issued by the department pursuant to this chapter shall be served upon the persons affected either by registered mail or in person. In every case where notice and opportunity for hearing are required under this chapter, except by agreement of the parties, the order of the department shall, on not less than ten (10) days' notice, specify a time when and place where the person affected may be heard, or the time within which the person may request a hearing, and the order shall become effective upon the expiration of the time for exercising the opportunity for hearing, unless a hearing is held or requested within the time provided, in which case the order shall be suspended until the department affirms, disaffirms or modifies such order after hearing held or default by the person affected. To the extent practicable, a hearing on the order shall be held in the county where the affected person resides or does business. Any person aggrieved by an order of the department or by the grant, denial, or revocation of any approval, license or certificate may have the action of the department reviewed by the courts of this state in the manner provided for, and subject to the rules of law applicable to, the review of the orders of other administrative bodies of the state, as set forth in title 27, chapter 9.



§ 42-2-217 - Exchange of violations information.

The department is authorized to report to the appropriate federal agencies and agencies of other states all proceedings instituted charging violation of §§ 42-1-201, 42-1-202 and 42-2-104 and all penalties, of which it has knowledge, imposed upon pilots or the owners or operators of aircraft for violations of the law of this state relating to aeronautics or for violations of the rules, regulations or orders of the department. The department is authorized to receive reports of penalties and other data from agencies of the federal government and other states and, when necessary, to enter into agreements with federal agencies and the agencies of other states governing the delivery, receipt, exchange and use of reports and data. The department may make the reports and data of the federal agencies, the agencies of other states, and the courts of the state available, with or without request for the reports and data, to any and all courts of this state, and to any officer of the state or of a municipality authorized pursuant to § 42-2-215 to enforce the aeronautics laws.



§ 42-2-218 - Funds expendable for promotion of aeronautics.

The department is authorized to spend funds that may be available for the purpose of furthering aeronautics generally in the state of Tennessee.



§ 42-2-219 - Certificates of public convenience and necessity -- Granting -- Fees.

The department has the exclusive jurisdiction of granting certificates of public convenience and necessity for the operation of common carriers by air for the transportation of persons or property. Upon the filing of an application for a certificate of public convenience and necessity, the department shall, within a reasonable time, fix a time and place for hearing the application, not less than twenty (20) days after the filing, and shall hear and determine the application within a reasonable length of time. If the department finds that the proposed operation is justified, and that the applicant is fit, willing and able to properly perform the services proposed and to conform to this chapter and the requirements, rules and regulations of the department, it shall issue a certificate to the applicant, subject to the terms, limitations and restrictions the department may deem proper, authorizing in whole or in part the operation covered by the application. If the department finds that the proposed operation is not justified, the application shall be denied. At the time an application is filed, the department shall require the payment of an application fee, which shall be set by the department at an amount sufficient to defray the usual costs of a hearing. Nothing in this section in any way applies to an air carrier operating by authority of a certificate, or certificates, of public convenience and necessity issued by the civil aeronautics authority, the civil aeronautics board, or any other federal agency authorized to issue such certificates.



§ 42-2-220 - Cooperation with federal agencies.

The department is empowered to work in connection with the Tennessee valley authority, or any department or agency of the federal government, for the purpose of rendering service or advancing aeronautics generally in the state, and to spend such available funds as are necessary to carry out the work.



§ 42-2-221 - Air schools -- Establishment and maintenance.

The department is empowered to establish and maintain or aid in the establishment and maintenance of air schools offering instructions in aeronautics, either in flying or ground subjects or both, for the purpose of fostering aeronautics in Tennessee.



§ 42-2-222 - Audits of municipalities receiving state aid -- Withholding aid where funds improperly used.

The department is charged with the express duty of auditing the books of any municipality or airport authority of this state that receives any of the funds appropriated or allocated by the state of Tennessee, insofar as may be necessary to determine that the funds are used solely and exclusively for the purpose of advancing the aviation program in the state and for no other purpose. In the event any municipality refuses the department or its representatives the right to make an audit, or in the event any such municipality or airport authority has misused the funds, then the department is empowered to and shall direct the withholding of any further distribution of state funds to the municipality or airport authority until it has reimbursed and restored to its aeronautics fund the amount so misused. The state treasurer, the commissioner of finance and administration and the commissioner of revenue shall respect and be governed by any withholding orders issued by the department under this section.



§ 42-2-223 - Department as agent for municipalities and airport authorities in receiving certain federal funds -- Exceptions.

(a) The department shall act as agent for each municipality and airport authority for the purposes of applying for, receiving and disbursing federal funds made available pursuant to the former Airport and Airway Development Act of 1970, 84 Stat. 219, 49 U.S.C. 1970 ed. § 1701 et seq. [repealed], or any amendment thereto, unless a municipality or an airport authority owns an airport having a minimum of twenty-five thousand (25,000) originating enplanements annually on regularly scheduled airline carriers as certified by the federal civil aeronautics board, in which event the municipality or airport authority may act as principal with respect to any airport owned by it, or it may designate the department as its agent for the purposes mentioned in this subsection (a).

(b) All funds received by the department shall be deposited in the state treasury to be kept and disbursed in a manner consistent with federal requirements.



§ 42-2-224 - Procedure, rules and regulations governing department -- Statutes governing procedure before Tennessee regulatory authority applicable.

(a) Sections 4-5-322, 4-5-323, 65-2-101 -- 65-2-109, and 65-2-112 -- 65-2-121 shall also apply to the department of transportation and all procedures and proceedings of such department for the purposes of all matters within the jurisdiction of the department.

(b) "Commission," as used in the sections referred to in subsection (a), means the department of transportation.



§ 42-2-225 - Reporter -- Official record -- Transcripts.

The department is authorized and directed to employ a competent court reporter or stenographer, whose salary or charges shall be paid out of the general appropriations for the department, and whose duties it shall be to take down and transcribe all testimony offered in contested cases, to prepare the official record of all contested cases, which record shall include all petitions, applications, testimony, exhibits and such other matter as required by law or as the department may direct, and to perform such other duties as the department may direct; provided, that the department may in its discretion direct the reporter not to transcribe particular proceedings if it appears that no transcript is necessary; and provided further, that any party to a contested case may obtain copies of the transcript of testimony made by the department's reporter upon the payment to the department of the cost of the transcript at such rate as the department may determine; and provided further, that expense of taking down and preparing the official record shall be deemed as part of the costs of such proceeding and all or any part thereof shall be ordered paid by such party or parties as the department shall deem proper.



§ 42-2-226 - Proceedings before hearing examiners.

In any contested case the department may direct that the proceedings or any part of the proceedings be heard by a hearing examiner to be appointed by the department. Proceedings before a hearing examiner shall be according to this chapter, other applicable laws and the rules of the department. Whenever a contested case, or any part of a contested case, is heard by a hearing examiner, the hearing examiner shall make a proposal for decision in writing, which shall include findings of fact and conclusions of law made by the hearing examiner. The proposal for decision shall be served on all parties of record, and each party who would be adversely affected by the proposed decision shall be given an opportunity to file exceptions and present argument in writing to the department itself. Before the department enters a final order in such cases, the members thereof shall personally consider the entire record, or the portion of the record cited by the parties, and shall make its decision in the form and manner prescribed by this chapter for decisions in contested cases.



§ 42-2-227 - Structures -- Regulations governing -- Permits -- Authority of department.

(a) Until a permit has been issued by the department, no person shall erect, add to the height of, or replace any structure within the areas described in subsections (b) and (c), that will result in a structure higher than allowed by those subsections, nor at any other place in this state that will result in a structure extending more than five hundred feet (500') above the land at the site of a proposed structure, nor at any other place in this state that will result in a structure extending more than two hundred fifty feet (250') above the land at the site of a proposed structure that is within two (2) miles of a state highway, federal highway or a railroad.

(b) In territory surrounding public use airports for which zoning ordinances or resolutions have not been made effective by local governmental authorities pursuant to chapter 6 of this title, no person shall erect, add to the height of, or replace any structure within any area lying two hundred fifty feet (250') on either side of an extension of an airport runway center line at a distance of two hundred feet (200') beyond the end of the runway, widening thereafter uniformly to a width of one thousand seven hundred fifty feet (1,750') on either side of the extension of the runway center line at a distance of ten thousand two hundred feet (10,200') beyond the end of the runway; and within any area beginning at the runway end elevation at two hundred feet (200') beyond the runway end and arising at the ratio of one foot (1') vertically for each thirty-four feet (34') measured horizontally out to a distance of ten thousand two hundred feet (10,200') beyond the end of the runway.

(c) In territory for which a zoning ordinance or resolution has been made effective by local governmental authorities pursuant to chapter 6 of this title, no permit from the department shall be required, except where the erection, adding to the height of, or replacing of any structure would violate subsection (a). But no person shall erect, add to the height of, or replace any structure except as allowed by the local zoning ordinance or resolution. Outside of such locally zoned territory and within an area determined by the extensions of the approach surface and the transitional surface on the same slope ratios established under such local zoning ordinance or resolution, but not to exceed a slope ratio of one foot (1') measured vertically to each fifty feet (50') measured horizontally for the approach surface and one foot (1') measured vertically to each seven feet (7') measured horizontally for the transitional surface to a point where such extended approach and transitional surfaces intersect an imaginary plane five hundred feet (500') above the established airport elevation, no structure shall be erected, altered by increasing the height or replaced until a permit has been obtained from the department.

(d) A reasonable fee may be charged for the filing of an application, the amount of which shall be set by the department, and which shall be sufficient to defray the usual expenses of such investigation as may be necessary by the department or its staff. Application fees may vary with the height of the structure for the erection of which a permit is sought.

(e) Every permit granted shall also specify what, if any, obstruction markers, markings, lighting or other visual or aural identification shall be installed on or in the vicinity of the structure. The required identification characteristics shall conform to federal laws and regulations where applicable; however, a higher standard of identification may be required under this section.

(f) It is unlawful for any person to maintain, occupy or use a structure, or any part of a structure, that has been erected, added to or replaced in violation of this section.

(g) In any instance where the department learns or has reasonable grounds to believe that any person is erecting or adding to a structure that would be subject to this section, but concerning which no application for a permit has been filed, it may on its own motion issue an order to that person to appear before the department and show cause why an application for a permit to erect or add to the structure need not be obtained. A date for a hearing shall be set out in such order.

(h) In addition to any other remedy, the department may institute in any court of competent jurisdiction an action to prevent, restrain, correct or abate any violation of this section or of any rules, regulations or orders of the department issued pursuant to this section. The court may grant such relief, by way of injunction, which may be mandatory, or otherwise, as may be necessary under this section and the rules, regulations and orders of the department issued pursuant to this section.

(i) The department shall adopt and promulgate, and may from time to time amend or rescind, reasonable rules and regulations for the administration of this section. The rules and regulations and changes in the rules and regulations shall become effective at such time after being adopted as may be specified by the department, or as otherwise required by law and may be published and distributed at the department's expense.

(j) The department shall prescribe and furnish forms necessary for the administration of this section.






Part 3 - Tennessee Aeronautics Commission

§ 42-2-301 - Creation.

(a) (1) There is created an advisory agency to be known as the Tennessee aeronautics commission to consist of five (5) members of whom at least one (1) but not more than two (2) shall live in each grand division of the state.

(2) The members of the commission shall be appointed by the governor for terms to expire in one (1), two (2), three (3), four (4), and five (5) years, respectively, after July 1, 1969.

(3) The successors of the members originally appointed shall be appointed for terms of five (5) years in the same manner as the members originally appointed under this chapter, except that any person appointed to fill a vacancy occurring prior to the expiration of the term for which that person's predecessor was appointed shall be appointed only for the remainder of the term.

(4) Each member shall serve until the appointment and qualification of the member's successor.

(5) All members shall be citizens and bona fide residents of the state and shall be persons qualified by their knowledge of and experience and interest in aeronautics.

(6) To the extent feasible, the commission shall include a person of good standing and reputation in each of the following fields: engineering, law, industry or commerce and finance.

(7) At least one (1) member shall be connected with the general aviation industry and at least one (1) member shall be a resident of an urban area.

(b) (1) The members shall be paid the sum of twenty-five dollars ($25.00) per day for each day actually spent in the discharge of their official duties; provided, that not in excess of three thousand dollars ($3,000) shall be paid to the chair in any one (1) year; and provided further, that not in excess of one thousand five hundred dollars ($1,500) shall be paid to any one (1) member in one (1) year. In addition, the members shall be reimbursed for actual and necessary expenses incurred by them in the performance of their duties.

(2) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(c) The members may be removed by the governor for inefficiency, neglect of duty, or malfeasance in office in the manner provided by law for the removal of other public officials for like causes.

(d) (1) The commission shall, within thirty (30) days after its appointment, organize, adopt a seal, and make such rules and regulations for its administration, not inconsistent with this section, as it may deem expedient, and may from time to time amend and add to the rules and regulations.

(2) At the organization meeting it shall elect from among its members a chair, a vice chair, and a secretary, to serve for one (1) year, and annually thereafter shall elect such officers, all to serve until their successors are appointed and qualified.

(3) The commission shall at its initial meeting fix the date and place for its regular meeting.

(e) (1) Three (3) members shall constitute a quorum, and no action shall be taken by less than a majority of the commission.

(2) Special meetings may be called as provided by its rules and regulations.

(3) Regular meetings shall be held at the commission's established offices, but, whenever the convenience of the public or of the parties may be promoted, or delay or expense may be prevented, it may hold meetings, hearings, or proceedings at any other place designated by it.

(f) The commission shall serve in an advisory capacity to the commissioner and shall have the duty and responsibility to:

(1) Assist in the formulation of relevant policy planning; and

(2) Approve or disapprove all proposed changes in the state airport system plan, existing under the authority of § 42-2-204; provided, that approval or disapproval shall not affect any changes to the airport plan that may be required by the master transportation plan or any changes required to coordinate facilities with any other bureau within the department.









Chapter 3 - Airport Authorities

Part 1 - General Provisions

§ 42-3-101 - Short title.

This chapter shall be known and may be cited as the "Airport Authorities Act."



§ 42-3-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Air navigation facility" means any facility, other than a facility owned and operated by the United States, used in, available for use in, or designed for use in, aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities, or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of such facilities;

(2) "Airport" means any area of land or water that is used, or intended for use, for the landing and taking off of aircraft, and any appurtenant areas that are used, or intended for use, for airport buildings or other airport facilities or avigation easements or rights-of-way, together with all airport buildings and facilities located on those areas;

(3) "Airport authority" or "authority" means any regional airport authority or municipal airport authority created pursuant to this chapter;

(4) "Airport hazard" means any structure, object of natural growth, or use of land that obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to such landing or taking off of aircraft;

(5) "Avigation easement" means any easement that shall include all or any part of the following:

(A) The right to unobstructed and unrestricted flight of aircraft, in, through and across the airspace over and above certain land, beginning at the altitude or height above the surface of the land as determined by the airport authority;

(B) The right to enter upon certain described land for the purpose of removing and preventing any use of the land or the construction or erection of any buildings, structures or facilities and the growth of any trees or objects upon the real estate, over, above and across such certain described land, other than those uses, buildings, structures, facilities, growths of trees or objects expressly excepted; and

(C) The right to prevent the use of the land by any assembly of persons or the use of the land in such a manner as might attract or bring together an assembly of persons on the land;

(6) "Bonds" means any bonds, notes, interim certificates, debentures, or similar obligations issued by an authority pursuant to this chapter;

(7) "Clerk" means the custodian of the official records of a municipality;

(8) "Governing body" means the official or officials authorized by law to exercise ordinance or other law-making powers of a municipality, county or political subdivision of another state;

(9) "Municipal airport authority" or "municipal authority" means a municipal airport created pursuant to § 42-3-103;

(10) "Municipality" means any county, or any incorporated city or incorporated town of this state;

(11) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative of the individual or organization; and

(12) "Regional airport authority" or "regional authority" means a regional airport authority created pursuant to § 42-3-104.



§ 42-3-103 - Creation of municipal airport authority -- Dissolution of municipal airport authority.

(a) Authorization; Ordinance or Resolution Commissioners; Removal of Commissioners. (1) Any municipality may, by ordinance if a city or town, or by resolution if a county, create a municipal airport authority, which shall be authorized to exercise its functions upon the appointment and qualification of the first commissioners of the authority, and the issuance of a certificate of incorporation by the secretary of state. Upon adoption of an ordinance or resolution, whichever is applicable, creating a municipal airport authority, the governing body of the municipality shall, pursuant to the ordinance or resolution, appoint at least five (5) and no more than eleven (11) persons as commissioners of the authority. The commissioners who are first appointed shall be designated to serve for terms of one (1), two (2), three (3), four (4), and five (5) years, respectively, but thereafter, each commissioner shall be appointed by the governing body of the municipality for a term of five (5) years, except that vacancies occurring otherwise than by the expiration of terms shall be filled by the governing body of the municipality for the unexpired term, in the same manner as the original appointments.

(2) The governing body of the municipality or the county may, by a two-thirds (2/3) vote of the governing body upon written charges and after a public hearing, remove any or all of the commissioners of the authority for incompetency, failure or neglect to perform the duties required by law, malfeasance, misfeasance, misconduct or corruption in office or for any other good and sufficient reason. If removed, a vacancy shall exist on the authority of the commissioner or commissioners so removed and the vacancy shall be filled by the governing body for the unexpired term in the same manner as in the case of the original appointment.

(b) Application; Certificate; Corporate Existence. (1) The commissioners of the airport authority shall present to the secretary of state an application signed by them, which shall set forth, without any detail other than mere recital:

(A) That the governing body of the municipality by ordinance or resolution created a municipal airport authority and thereafter appointed them as commissioners;

(B) The name and official residence of each of the commissioners, together with a certified copy of the appointment evidencing their right to office, the date and place of induction into and taking oath of office and that they desire the municipal airport authority to become a public body corporate and politic under this chapter;

(C) The term of office of each of the commissioners;

(D) The name that is proposed for the corporation; and

(E) The location of the principal office of the proposed corporation.

(2) The application shall be subscribed and sworn to by each of the commissioners before an officer authorized by the laws of the state to take and certify oaths, who shall certify upon the application that such officer personally knows the commissioners, and knows them to be the officers as appointed in the application, and that each subscribed and swore thereto in the officer's presence. The secretary of state shall examine the application and if the secretary of state finds that the name proposed for the corporation is not identical with that of a person or of any other corporation of this state, or so nearly similar as to lead to confusion and uncertainty, the secretary of state shall receive and file it and shall record it in an appropriate book of record in the secretary of state's office.

(3) When the application has been made, filed and recorded as provided in this subsection (b), the authority shall constitute a public body corporate and politic under the name proposed in the application. The secretary of state shall make and issue to the commissioners a certificate of incorporation pursuant to this chapter, under the seal of the state and shall record the certificate with the application.

(4) Upon receiving the certificate of incorporation, the commissioners shall cause the certificate to be placed of record in the register's office of the county in which the airport authority has its principal office.

(c) This section shall not apply to any county having a metropolitan form of government and having a population of more than one hundred thousand (100,000).

(d) (1) (A) The county legislative body of any county that has created a municipal airport authority where the commissioners of the airport authority have, without legal authority to do so in accordance with § 42-3-104, altered their certificate of authority filed with the secretary of state, referring to the municipal airport created pursuant to this section as a regional airport authority, shall have the authority, if the county legislative body determines that it is in the best interest of the county that the airport authority so created be dissolved, then upon adoption of a resolution by a two-thirds (2/3) vote of the county legislative body, the county mayor shall execute and file for record with the secretary of state a certificate of dissolution reciting those facts and declaring the authority to be dissolved. The resolution shall be read and passed upon two (2) separate readings at two (2) consecutive meetings in open session. At least thirty (30) days shall have elapsed between the first and second readings. Any resolution not so read and passed shall be null and void.

(B) The resolution dissolving the airport authority shall further provide whether the governing body of the municipality shall become the governing body to operate the airport.

(2) Upon filing the certificate, the authority shall be dissolved, and title to all funds and other properties of the authority at the time of the dissolution shall vest in and be delivered to the county to which this subsection (d) applies.

(3) If within twelve (12) months of the dissolution, the county by resolution, votes to create a new municipal airport authority in the manner provided in this part, any grants or funds that had been given to or received by the previous, now dissolved, authority for its operation shall not be forfeited but for purposes of the funds or grants, the new authority created under this subdivision (d)(3) shall be deemed to be the named recipient authority of the funds or grants unless otherwise provided by specific language in the funds or grants.



§ 42-3-104 - Creation of regional airport authority -- Changes as to municipalities served.

(a) Authorization; Resolution; Appointment and Removal of Commissioners. (1) Two (2) or more municipalities may, by resolution of each, create a public body, corporate and politic, to be known as a regional airport authority, which shall be authorized to exercise its functions upon the issuance by the secretary of state of a certificate of incorporation. The governing body of each municipality shall, pursuant to its resolution, appoint one (1) person as a commissioner of the authority; provided, that if the regional airport authority consists of an even number of municipalities, an additional commissioner shall be appointed by the governor.

(2) In addition to the procedure set forth in subdivision (a)(1), one (1) or more municipalities and one (1) or more counties may, by resolution of each, create a public body, corporate and politic, to be known as a regional airport authority, which shall be authorized to exercise its functions upon the issuance by the secretary of state of a certificate of incorporation. The governing body of each participating municipality and the governing body of each participating county shall, pursuant to its resolution, appoint two (2) persons as commissioners of the authority. When the appointed commissioners convene, their first item of business shall be to appoint one (1) additional commissioner. If the commissioners cannot agree on the appointment of the additional commissioner, that position shall be filled by appointment of the governor.

(3) In addition to the procedures set forth in subdivisions (a)(1) and (2), when three (3) or more municipalities and counties and at least one (1) political subdivision of another state jointly create and participate in a regional airport commission, then all such municipalities, counties, and the political subdivisions of another state who have participated in such regional airport commission, may, by resolution of each, create a public body, corporate and politic, to be known as a regional airport authority, which shall be authorized to exercise its functions upon the issuance by the secretary of state of a certificate of incorporation. The governing body of each participating municipality and the governing body of each participating county and the governing body of each political subdivision of another state shall, pursuant to its resolution, appoint the same number of persons as commissioners of the authority as existed in the regional airport commission. Such number of commissioners shall be specified in the certificate of incorporation.

(4) (A) A commissioner or all of the commissioners of an authority may be removed for incompetency, failure or neglect to perform the duties required by law, malfeasance, misfeasance, misconduct or corruption in office or for any other good and sufficient reason.

(B) If the governor makes an appointment pursuant to subdivision (a)(1) or (a)(2), the governor is authorized to remove the commissioner so appointed upon written charges and after a public hearing.

(C) The governing body of the municipality, county, political subdivision of another state or the commissioners of the regional airport authority, as appropriate, that made the original appointment or appointments pursuant to subdivision (a)(1), (a)(2) or (a)(3) are authorized to remove the commissioner or commissioners so appointed by a two-thirds (2/3) vote of the governing body of the municipality, county, political subdivision of another state or regional airport authority, as appropriate, upon written charges and after a public hearing.

(D) If removed, a vacancy shall exist on the authority of the commissioner or commissioners so removed and the vacancy shall be filled for the unexpired term by the governing body of the municipality, county, political subdivision of another state or the commissioners of the regional airport authority or the governor, as appropriate, in the same manner as in the case of the original appointment.

(b) Increase in Municipalities Served. A regional airport authority may be increased from time to time to serve one (1) or more additional municipalities if each additional municipality and each of the municipalities then included in the regional authority and the commissioners of the regional authority, respectively, adopt a resolution consenting to the increase; provided, that if a municipal airport authority for any municipality seeking to be included in the regional authority is then in existence, the commissioners of the municipal authority consent to the inclusion of the municipality in the regional authority; and provided further, that if the municipal authority has any bonds outstanding, that the holders of at least sixty percent (60%) of the bonds consent, in writing, to the inclusion of the municipality in the regional authority. Upon the inclusion of any municipality in the regional authority, all rights, contracts, obligations, and property, real and personal, of the municipal authority shall be in the name of and vest in the regional authority.

(c) Decrease in Municipalities Served. A regional airport authority may be decreased if each of the municipalities then included in the regional authority and the commissioners of the regional authority consent to the decrease and make provisions for the retention or disposition of its assets and liabilities; provided, that if the regional authority has any bonds outstanding, no decrease shall be effected unless the holders of at least sixty percent (60%) of the bonds consent to the decrease in writing.

(d) Notice and Hearing as to Ordinances and Resolutions. A municipality shall not adopt any ordinance or resolution authorized by this section without a public hearing. Notice of the hearing shall be given at least ten (10) days prior to the hearing in a newspaper published in the municipality, or, if there is no newspaper published in the municipality, then in a newspaper having general circulation in the municipality.

(e) Term of Commissioners -- Vacancies. All commissioners of a regional airport authority created in accordance with subdivision (a)(1) or (a)(2) shall be appointed for terms of five (5) years each, except that a vacancy occurring other than by expiration of term shall be filled for the unexpired term in the same manner as the original appointments. Appointments at the expiration of a term shall be filled by the governing body of the participating municipality, the governing body of the participating county, or by the commissioners or the governor, as appropriate, that made the original appointments in accordance with subdivision (a)(1) or (a)(2).



§ 42-3-105 - Certificate of incorporation of regional airport authority.

(a) Original Certificate. (1) The commissioners of the regional airport authority shall present to the secretary of state an application signed by them, which shall set forth, without any detail other than mere recital:

(A) That the governing bodies (naming the municipalities) of the municipalities by ordinances or resolutions created a regional airport authority and thereafter appointed them as commissioners;

(B) The name and official residence of each of the commissioners, together with a certified copy of the appointment evidencing their right to office, the date and place of induction into and taking oath of office, and that they desire the municipal airport authority to become a public body and a body corporate and politic under this chapter;

(C) The term of office of each of the commissioners;

(D) The name that is proposed for the corporation; and

(E) The location of the principal office of the proposed corporation.

The application shall be subscribed and sworn to by each of the commissioners before an officer authorized by the laws of the state to take and certify oaths, who shall certify upon the application that the officer personally knows the commissioners and knows them to be the officers as appointed in the application and that each subscribed and swore thereto in the officer's presence. The secretary of state shall examine the application and if the secretary of state finds that the name proposed for the corporation is not identical with that of a person or of any other corporation of this state, or so nearly similar as to lead to confusion and uncertainty, the secretary of state shall receive and file it and shall record it in an appropriate book of record in the secretary of state's office.

(2) When the application has been made, filed and recorded, as provided in subdivision (a)(1), the authority shall constitute a public body corporate and politic under the name proposed in the application and the secretary of state shall make and issue to the commissioners a certificate of incorporation, pursuant to this chapter, under the seal of the state and shall record the certificate with the application.

(3) Upon receiving the certificate of incorporation, the commissioners shall cause it to be placed of record in the register's office of each county in which is located one (1) or more of the participating municipalities.

(b) Amended Certificate. When a regional airport authority is increased or decreased pursuant to § 42-3-104, it shall forward to the secretary of state a certified copy of each resolution adopted pursuant to the increase or decrease and upon receipt of the resolution, the secretary of state shall issue an amended certificate of incorporation in accordance with the resolution, which amended certificate shall be placed of record in the county register's office of each county in which is located one (1) or more of the participating municipalities.



§ 42-3-106 - Proof of existence of authority.

(a) Municipal Authorities. In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of a municipal airport authority, created pursuant to § 42-3-103, the municipal authority shall be conclusively deemed to have become established and authorized to transact its business and exercise its powers under this chapter upon proof of the adoption by the municipality of the resolution creating the municipal airport authority, the appointment and qualification of the first commissioners of the authority, and of the issuance and recording of a certificate of incorporation. Duly certified copies of the resolution creating the authority, the certificates of appointment of the commissioners, and the certificate of incorporation shall be admissible in evidence in any suit, action, or proceeding.

(b) Regional Authorities. In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of a regional airport authority, the regional airport authority shall be conclusively deemed to have become established and authorized to transact its business and exercise its powers under this chapter upon proof of the issuance by the secretary of state of a certificate of incorporation of the regional airport authority. A copy of the certificate of incorporation, duly certified by the secretary of state, or by the county register in whose office the certificate of incorporation is recorded, shall be admissible in evidence in any suit, action, or proceeding.



§ 42-3-107 - Commissioners.

(a) A commissioner of an authority shall receive no compensation for services but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of the commissioner's duties.

(b) Each commissioner shall hold office until a successor has been appointed and has qualified. The certificates of the appointment and reappointment of commissioners shall be filed with the authority.

(c) The powers of each authority shall be vested in the commissioners of the authority. A majority of the commissioners of an authority shall constitute a quorum for the purpose of conducting business of the authority and exercising its powers and for all other purposes. Action may be taken by the authority upon a vote of not less than a majority of the commissioners present.

(d) There shall be elected a chair and vice chair from among the commissioners. An authority may employ an executive director, secretary, technical experts and such other officers, agents, and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation. For such legal services as it may require, an authority may call upon the chief law officer of the municipality or municipalities included in the authority or may employ its own counsel and legal staff. An authority may delegate to one (1) or more of its agents or employees such powers or duties as it may deem proper.



§ 42-3-108 - General powers -- Motor vehicle traffic regulations.

(a) An authority has all the powers necessary or convenient to carry out the purposes of this chapter (excluding the power to levy and collect taxes or special assessments) including, but not limited to, the power to:

(1) (A) Sue and be sued;

(B) Have a seal;

(C) Have perpetual succession; and

(D) Have such immunity in tort cases as do municipalities under the Municipal Airport Act, compiled in chapter 5 of this title;

(2) Execute such contracts and other instruments and take such other action as may be necessary or convenient to carry out the purposes of this chapter;

(3) Plan, establish, develop, construct, enlarge, improve, maintain, equip, operate, regulate, and protect airports and air navigation facilities, within this state and within any adjoining state, including the acquisition, construction, installation, equipment, maintenance, and operation of such airports or buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers, and the purchase and sale of supplies, goods, and commodities as are incident to the operation of its airport properties. For such purposes, an authority may, by purchase, gift, devise, lease, eminent domain proceedings or otherwise, acquire property, real or personal, or any interest in property, including avigation easements and easements in airport hazards or land outside the boundaries of an airport or airport site, as are necessary to permit the removal, elimination, obstruction-marking, or obstruction-lighting of airport hazards or to prevent the establishment of airport hazards;

(4) Acquire by purchase, gift, devise, lease, eminent domain proceedings or otherwise, existing airports and air navigation facilities; provided, that an authority shall not acquire or take over any airport or air navigation facility owned or controlled by another authority, a municipality, or public agency of this or any other state without the consent of that authority, municipality, or public agency; and

(5) Establish or acquire and maintain airports in, over, and upon any public waters of this state or any submerged lands under public waters; and construct and maintain terminal buildings, landing floats, causeways, roadways, and bridges for approaches to or connecting with any such airport, and landing floats and breakwaters for the protection of such structures.

(b) Any authority that is operated by a board of commissioners whose membership is appointed by the legislative bodies of five (5) or more local governments has the power to promulgate, adopt, and enforce such motor vehicle traffic regulations for airport authority property as may be necessary to provide for the public safety.



§ 42-3-109 - Eminent domain.

In the acquisition of property by eminent domain proceedings authorized by this chapter, an authority shall proceed in the manner provided by title 29, chapter 16. For the purpose of making surveys and examinations relative to eminent domain proceedings, it is lawful for the authority to enter upon the land, doing no unnecessary damage. Notwithstanding any other statute or other law, an authority may take possession of any property to be acquired by eminent domain proceedings at any time after the commencement of the proceedings. The authority shall not be precluded from abandoning the proceedings in any case where possession of the property has not been taken, even after a trial jury in circuit court has rendered a verdict as to damages for the property taken and at any time prior to the entry of a final decree disposing of the entire eminent domain proceedings.



§ 42-3-110 - Disposal of airport property.

Except as may be limited by the terms and conditions of any grant, loan, or agreement authorized by § 42-3-114, an authority may, by sale, lease, or otherwise, dispose of any airport, air navigation facility or other property, or portion thereof or interest therein, acquired pursuant to this chapter. Disposal by sale, lease, or otherwise, shall be in accordance with the laws of this state governing the disposition of other public property, except that in the case of disposal to another authority, a municipality or an agency of the state or federal government for use and operation as a public airport, the sale, lease, or other disposal may be effected in such manner and upon such terms as the commissioners of the authority may deem in the best interest of civil aviation.



§ 42-3-111 - Bonds and other obligations.

(a) (1) An authority has the power to borrow money for any of its corporate purposes and issue its bonds therefor, including refunding bonds, in such form and upon such terms as it may determine, payable out of any revenues of the authority, including grants or contributions from the federal government or other sources, which bonds may be sold at public sale at not less than par. Revenue bonds may be issued for the above purposes and the authority may pledge as security for such bonds all or any portion of the landing fees, concession fees, rents, charges, or any other revenues derived from the operation of the airport. Revenue bonds shall be issued in accordance with the applicable provisions of title 9, chapter 21; provided, that any fees, rents, or charges so pledged that are fixed and established pursuant to the provisions of a lease or contract shall not be subject to revision or change except in such manner as is provided in such lease or contract. Any bonds of any authority issued pursuant to this chapter that are payable, as to principal and interest, solely from revenues of an airport or air navigation facility (and they shall so state on their face) shall not constitute a debt of any municipality, the state, or any political subdivision thereof other than the authority, and shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Neither the commissioners of an authority nor any person executing the bonds shall be liable personally thereon by reason of the issuance of the bonds.

(2) Notwithstanding subdivision (a)(1), the requirements of § 9-21-304 shall not apply to the issuance of revenue bonds by an authority hereunder, and any revenue bonds issued under this section without compliance with § 9-21-304 are hereby ratified and validated.

(b) In case any of the commissioners or officers of an authority whose signatures appear on any bonds or coupons cease to be commissioners or officers after authorization but before the delivery of the bonds, the signatures shall nevertheless be valid and sufficient for all purposes, the same as if the commissioners or officers had remained in office until delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be fully negotiable.

(c) Any bond reciting in substance that it has been issued by an authority pursuant to this chapter and for a purpose or purposes authorized to be accomplished by this chapter shall be conclusively deemed, in any suit, action or proceeding involving the validity or enforceability of the bond or the security for the bond, to have been issued pursuant to this chapter and for such purpose or purposes.

(d) Bonds issued by an authority pursuant to this chapter are declared to be issued for an essential public and governmental purpose, and, together with interest on the bonds and income from the bonds, shall be exempt from all taxes.



§ 42-3-112 - Operation and use privileges.

(a) Operation by Authority. (1) In connection with the operation of an airport or air navigation facility owned, leased or controlled by an authority, the authority may, except as may be limited by the terms and conditions of any grant, loan or agreement, enter into contracts, leases, agreements, grants or other arrangements for terms not to exceed fifty (50) years with any person or persons; provided, that the public is not deprived of its rightful use of the airport or air navigation facility:

(A) Granting the privilege of using or improving the airport or air navigation facility, including buildings or structures relating to the airport or air navigation facility, or real property acquired or set aside for such purposes, or any portion or facility of the airport or air navigation facility or space in the airport or air navigation facility for commercial purposes, establishing the charges, rentals or fees at a fixed or variable rate binding upon the parties for the full terms such contracts, leases, agreements, grants or other arrangements, which contracts, leases, agreements, grants or other arrangements may provide for the resolution of disputes arising thereunder or for the fixing of variable terms therein through arbitration or similar procedure;

(B) Conferring the privilege of supplying goods, commodities, things, services or facilities at the airport or air navigation facility;

(C) Making available services to be furnished by the authority or its agents at the airport or air navigation facility; and

(D) Determining the charges, rentals or fees for the use of any properties under its control, and the charges for any services or accommodations, and the terms and conditions under which the properties may be used, except that any charges, rentals and fees as may be fixed or determined by any contract, lease, agreement, grant or other arrangement of privileges, uses, services, accommodations or concessions to which the authority is a party or is the grantor, shall, if so expressly provided therein, be binding upon all parties thereto for the full terms prescribed therein, unless the same is sooner modified or terminated by mutual consent of the parties.

(2) In each case, the authority may establish the terms and conditions and fix the charges, rentals or fees for the privileges, uses or services or use of buildings or structures that shall be reasonable and uniform for the same class of privilege or services and shall be established with due regard to the property and improvements used and the expenses of operation to the authority; provided, that in no case shall the public be deprived of its rightful, equal and uniform use of the airport, air navigation facility, or portion of such airport or facility.

(b) Other Operation. Except as may be limited by the terms and conditions of any grant, loan or agreement authorized by § 42-3-114, an authority may by contract, lease, or other arrangements, upon a consideration fixed by it, grant to any qualified person for a term not to exceed fifty (50) years, the privilege of operating, as agent of the authority or otherwise, any airport owned or controlled by the authority; provided, that no person shall be granted any authority to operate an airport other than as a public airport or to enter into any contracts, leases or other arrangements in connection with the operation of the airport that the authority might not have undertaken under subsection (a).



§ 42-3-113 - Regulations -- Scope -- Conformity with state and federal law.

An authority is authorized to adopt, amend and repeal such reasonable resolutions, rules, regulations and orders as it deems necessary for the management, government and use of any airport or air navigation facility owned by it or under its control. No rule, regulation, order or standard prescribed by the department shall be inconsistent with, or contrary to, any act of congress or any regulation promulgated or standard established pursuant thereto or be inconsistent with, or contrary to, any act of the general assembly or any regulation promulgated or standard established pursuant to such act. The authority shall keep on file at the principal office of the authority for public inspection a copy of all its rules and regulations.



§ 42-3-114 - Federal and state aid.

(a) Acceptance Authorized; Conditions. Except as otherwise provided by law, an authority is authorized to accept, receive, receipt for, disburse and expend federal and state moneys and other moneys, public or private, made available by grant or loan, or both, to accomplish, in whole or in part, any of the purposes of this chapter. All federal moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the United States and as are consistent with state law; and state moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the state.

(b) Department of Transportation as Agent for Authorities in Receiving Certain Federal Funds; Exceptions. (1) The department shall act as agent for each authority for the purposes of applying for, receiving and disbursing federal funds made available pursuant to the former Airport and Airway Development Act of 1970, 84 Stat. 219, 49 U.S.C. 1970 ed., § 1701 et seq. [repealed], or any amendment thereto, unless an authority owns an airport having a minimum of twenty-five thousand (25,000) originating enplanements annually on regularly scheduled airline carriers as certified by the federal civil aeronautics board, in which event the authority may act as principal with respect to any airport owned by it, or may designate the department as its agent for the purposes mentioned in this subdivision (b)(1). All funds received by the department shall be deposited in the state treasury to be kept and disbursed in a manner consistent with federal requirements.

(2) Whenever the department acts as agent, it may do so for an individual authority or authorities acting jointly and the applicable provisions of § 42-2-203(c) shall apply under either circumstance.



§ 42-3-115 - Public purposes.

The acquisition of any land, or interest in land, pursuant to this chapter, the planning, acquisition, establishment, development, construction, improvement, maintenance, equipment, operation, regulation and protection of airports, air navigation facilities and avigation easements, including the acquisition or elimination of airport hazards and the exercise of any other powers granted in this chapter to authorities and other public agencies, to be severally or jointly exercised, are declared to be public and governmental functions, exercised for a public purpose, and matters of public necessity. All land and other property and privileges acquired and used by or on behalf of any authority or other public agency in the manner and for the purposes enumerated in this chapter shall and are declared to be acquired and used for public and governmental purposes and as a matter of public necessity.



§ 42-3-116 - Airport property and income exempt from taxation.

Any property in this state acquired by an authority for airport purposes pursuant to this chapter, and any income derived by the authority from the ownership, operation or control of that property, shall be exempt from taxation to the same extent as other property used for public purposes.



§ 42-3-117 - Authority of municipal corporations.

For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of airports and air navigation facilities, and acquiring avigation easements pursuant to this chapter, any municipality for which an authority has been created may, upon such terms, with or without consideration as it may determine:

(1) Lend or donate money to the authority;

(2) Provide that all or a portion of the taxes or funds available or to become available to, or required by law to be used by, the municipality for airport purposes, be transferred or paid directly to the airport authority as the funds become available to the municipality;

(3) Cause water, sewer or drainage facilities, or any other facilities that it is empowered to provide, to be furnished adjacent to or in connection with airports or air navigation facilities;

(4) Dedicate, sell, convey or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges in property to the authority;

(5) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways and walks from established streets or roads to airports or air navigation facilities;

(6) Do any and all things, whether or not specifically authorized in this section and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, constructing or operating of airports and air navigation facilities; and

(7) Enter into agreements with the authority respecting action to be taken by the municipality pursuant to this section.



§ 42-3-118 - Supplementary authority.

(a) The powers conferred by this chapter are in addition to the powers conferred by any other law, and are not in substitution for such powers, and the limitations imposed by this chapter shall not affect powers conferred by any other law.

(b) The powers granted by this chapter may be exercised without regard to requirements, restrictions, or procedural provisions contained in any other law or chapter, except as expressly provided in this chapter.

(c) In addition to the general and special powers conferred by this chapter, every authority is authorized to exercise such powers as are necessarily incidental to the exercise of such general and special powers.



§ 42-3-119 - Municipal zoning authority unaffected.

Nothing contained in this chapter shall be construed to limit any right, power or authority of a municipality to regulate airport hazards by zoning.






Part 2 - Joint Operations

§ 42-3-201 - Joint operations authorized.

(a) For the purposes of this part, unless otherwise qualified:

(1) "Governing body" includes the commissioners of an authority, the governing body of a municipality and the head of an agency of a state or the United States if the public agency is other than an authority or municipality; and

(2) "Public agency" includes municipality and authority, each as defined in this chapter, any agency of the state government and of the United States, and any municipality, political subdivision and agency of an adjoining state.

(b) (1) All powers, privileges and authority granted by this chapter may be exercised and enjoyed by an authority jointly with any public agency of this state, and jointly with any public agency of any adjoining state or of the United States to the extent that the laws of the other state or of the United States permit such joint exercise of enjoyment.

(2) Any agency of the state government, when acting jointly with any authority, may exercise and enjoy all the powers, privileges and authority conferred by this chapter upon an authority.



§ 42-3-202 - Agreement as to joint operation.

(a) (1) Any two (2) or more public agencies may enter into agreements with each other for joint action pursuant to this part.

(2) Each agreement shall specify its duration, the proportionate interest that each public agency shall have in the property, facilities and privileges involved in the joint undertaking, the proportion of costs of operation, etc., to be borne by each public agency, and such other terms as are deemed necessary or required by law.

(b) The agreement may also provide for amendments and termination; disposal of all or any of the property, facilities and privileges jointly owned, prior to, or at such time as the property, facilities and privileges, or any part of the property, facilities and privileges, cease to be used for the purposes provided in this chapter, or upon termination of the agreement; the distribution of the proceeds received upon any disposal, and of any funds or other property jointly owned and undisposed of; the assumption or payment of any indebtedness arising from the joint undertaking that remains unpaid upon the disposal of all assets or upon a termination of the agreement; and such other provisions as may be necessary or convenient.



§ 42-3-203 - Joint board.

(a) Public agencies acting jointly pursuant to this part shall create a joint board, which shall consist of members appointed by the governing body of each participating public agency.

(b) The number to be appointed, their terms and compensation, if any, shall be provided for in the joint agreement.

(c) Each joint board shall organize, select officers for such terms as are fixed by the agreement, and adopt and amend from time to time rules for its own procedure.

(d) The joint board shall have powers, as agent of the participating public agencies, to plan, acquire, establish, develop, construct, enlarge, improve, maintain, equip, operate, regulate, protect and police any airport or air navigation facility or avigation easement or airport hazard to be jointly acquired, controlled and operated, and the board may be authorized by the participating public agencies to exercise on behalf of its constituent public agencies all the powers of each with respect to the airport, air navigation facility, avigation easement or airport hazard, subject to the limitations of § 42-3-204.



§ 42-3-204 - Limitations on joint board.

(a) Exemptions. The total expenditures to be made by the joint board for any purpose in any calendar year shall be as determined by a budget approved by the constituent public agencies on or before the preceding fiscal year, or as otherwise specifically authorized by the constituent public agencies.

(b) Acquisitions Beyond Sums Allotted. No airport, air navigation facility, avigation easement, airport hazard, or real or personal property, the cost of which is in excess of sums fixed therefor by the joint agreement or allotted in the annual budget, may be acquired, established or developed by the joint board without the approval of the governing bodies of its constituent public agencies.

(c) Eminent Domain. Eminent domain proceedings under this part may be instituted by the joint board only by authority of the governing bodies of the constituent public agencies of the joint board. If so authorized, such proceedings shall be instituted in the names of the constituent public agencies jointly, and the property so acquired shall be held by the public agencies as tenants in common.

(d) Disposal of Real Property. The joint board shall not dispose of any airport, air navigation facility, avigation easement or real property under its jurisdiction except with the consent of the governing bodies of its constituent public agencies; provided, that the joint board may, without such consent, enter into contracts, leases or other arrangements contemplated by § 42-3-112.

(e) Regulations and Orders. Any resolutions, rules, regulations or orders of the joint board dealing with subjects authorized by § 42-3-112 shall become effective only upon approval of the governing bodies of the constituent public agencies; provided, that upon approval, the resolutions, rules, regulations or orders of the joint board shall have the same force and effect in the territories or jurisdictions involved as the ordinances, resolutions, rules, regulations or orders of each public agency would have in its own territory or jurisdiction.



§ 42-3-205 - Joint fund.

For the purpose of providing the joint board with moneys for the necessary expenditures in carrying out this part, a joint fund shall be created and maintained, into which shall be deposited the share of each of the constituent public agencies as provided by the joint agreement. Any federal, state or other grants, contributions or loans, and the revenues obtained from the joint ownership, control and operation of any airport or air navigation facility under the jurisdiction of the joint board shall be paid into the joint fund. Disbursements from the fund shall be made by order of the board, subject to the limitations prescribed in § 42-3-204.









Chapter 4 - Metropolitan Airport Authorities

§ 42-4-101 - Short title.

This chapter shall be known and may be cited as the "Metropolitan Airport Authority Act."



§ 42-4-102 - Declaration of purpose and necessity -- Exemption from taxation.

(a) It is declared that airport authorities created pursuant to this chapter shall be public and governmental bodies acting as agencies and instrumentalities of the creating and participating municipalities, and that the acquiring, operating and financing of airports and related facilities by such airport authorities are declared to be for a public and governmental purpose and matters of public necessity.

(b) The property and revenues of the authority or any interest therein shall be exempt from all state, county and municipal taxation.



§ 42-4-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Airport" means and includes any one (1) or more airports or heliports and related facilities, including, but not limited to, land and interests in land, facilities for storage of air and space craft, navigation and landing aids, taxiways, pads, aprons, control towers, passenger and cargo terminal buildings, hangars, administration and office buildings, garages, parking lots, and such other structures, facilities and improvements necessary or convenient to the development and maintenance of airports and heliports, and for the promotion and accommodation of air and space travel, commerce and navigation;

(2) "Authority" means a metropolitan airport authority created pursuant to this chapter;

(3) "Board" means the board of commissioners of an authority;

(4) "Bonds" includes notes, interim certificates or other obligations of an authority;

(5) "Carrier" means any person or corporation engaged in the air or space transportation of passengers or cargo;

(6) "Creating municipality" means any city or metropolitan government having a population of not less than one hundred thousand (100,000), or any county in which any such city shall be situated, that shall create an authority pursuant to this chapter;

(7) "Executive officer" means the mayor, county executive, or other chief executive officer of any creating or participating municipality;

(8) "Governing body" means the chief legislative body of any creating or participating municipality;

(9) "Participating municipality" means any city, town or county; which city, town or county, pursuant to a resolution of its governing body and an agreement with the creating municipality, has sold, leased, dedicated, donated or otherwise conveyed its airport to the authority for operation by the authority in order to make the airport an operational part of its airport system; and

(10) "State" means the state of Tennessee.



§ 42-4-104 - Creation of a metropolitan airport authority.

(a) Any city or metropolitan government having a population of not less than one hundred thousand (100,000), or any county including any such city, may create a metropolitan airport authority in the manner provided in this section.

(b) (1) The governing body of the creating municipality shall adopt, and its executive officer shall approve, a resolution calling a public hearing on the question of creating an authority.

(2) Notice of the date, hour, place and purpose of the hearing shall be published at least once each week for two (2) consecutive weeks in a newspaper of general circulation in the creating municipality, the last such publication to be at least one (1) week prior to the date set for the hearing.

(3) The hearing shall be had before the governing body and all interested persons shall have an opportunity to be heard.

(c) (1) After the hearing, if the governing body determines that the public convenience and necessity require the creation of an authority, it shall adopt, and its executive officer shall approve, a resolution so declaring and creating an authority, which resolution shall also designate the name and principal office address of the authority.

(2) A certified copy of the resolution shall be filed with the secretary of state and with the department of transportation, together with the resolution approving the appointment of the board as provided in § 42-4-105, and, upon adoption and filing, the authority shall constitute a body politic and corporate, with all the powers provided in this chapter.

(3) A certified copy of the resolution shall also be filed with the administrator of the federal aviation administration.

(d) (1) Whenever an authority is created under this chapter, the creating municipality and any participating municipality shall enter into an agreement with the authority for the orderly transfer to the authority of the airport properties, functions, and outstanding obligations of the municipalities.

(2) The agreement may include provisions for the reimbursement to any such municipality for its obligations issued for airport purposes, and the agreement may also include provisions for the payment of tax equivalents by the authority and its lessees on all or any part of the properties owned by the authority and any improvements owned by the authority or its lessees to the principal and/or participating municipalities.



§ 42-4-105 - Governing body.

(a) (1) (A) The governing body of the authority shall be a board of commissioners of seven (7) persons appointed by the executive officer of the creating municipality and approved by its governing body, at least five (5) of whom shall be residents of the creating municipality, who shall have no financial interest in an airport or its concessions.

(B) The governing body of the authority in any county having a metropolitan form of government shall be a board of commissioners of ten (10) persons appointed by the executive officer of such creating municipality and approved by its governing body, who shall have no financial interest in an airport or its concessions, at least seven (7) of whom shall be residents of such county having a metropolitan form of government. Of the ten (10) persons appointed, at least one (1) shall be a female and one (1) shall be black. However, a black female shall not satisfy the requirement of one (1) female and one (1) black. The new position on the board of commissioners provided for by Acts 1988, ch. 887, shall be the mayor of the county having a metropolitan form of government or the mayor's designee. This commissioner shall have full voting rights on the board. This subdivision (a)(1)(B) shall not apply to any county having a population in excess of seven hundred thousand (700,000), according to the 1980 federal census or any subsequent federal census, even if the county in the future adopts a metropolitan form of government.

(C) The governing body of the authority of an airport that has regularly scheduled commercial passenger service, located in a county other than the county where the creating municipality is located, shall be a board of commissioners of nine (9) persons who shall have no financial interest in an airport or its concessions, to be appointed by the executive officer of the creating municipality and approved by its governing body, at least six (6) of whom shall be residents of the creating municipality, and three (3) of whom shall be residents outside of the creating municipality; provided, that at least one (1) is a resident of the county in which the airport is located.

(D) The governing body of the authority located in a county that borders only one (1) other state, and which county contains at least ten (10) cities, shall be a board of commissioners of nine (9) persons of good standing and reputation appointed by the executive officer of the creating municipality, and approved by its governing body, who shall have no financial interest in an airport or its concessions, at least five (5) of whom shall be residents of that county. Notwithstanding any other provision of this chapter, no other restrictions shall apply to the membership of the board of commissioners or their qualifications. Members of the board shall be appointed for terms of three (3) years and until their successors are appointed and qualified.

(E) In the process of selecting, nominating, and choosing the members to serve on the board of the authority, the mayor shall review all candidates when making appointments to assure that full consideration has been given to each appointment and has considered age, gender and race, and further that appropriate balance should be given to each consideration. The purpose of the review is to assure inclusion in the operation of the authority.

(F) Further, members of the legislative delegation shall be given quarterly reports or briefings of the activities and plans and conditions of the authority, and any proposals for capital expansion or improvements shall be given to the legislative delegation prior to the expansion or improvements.

(2) (A) Except as provided in subdivisions (a)(1)(D), (a)(2)(B) and (a)(2)(C), the boards of commissioners shall include a person of good standing and reputation in each of the following fields: engineering, law, industry or commerce, and finance.

(B) However, in any county with a population in excess of eight hundred twenty-five thousand (825,000), according to the 1990 federal census or any subsequent federal census, the boards of commissioners may include, but are not limited to, a person of good standing and reputation in each of the following fields: engineering, law, industry or commerce, and finance.

(C) Four (4) seats on the governing body of the authority of an airport that has regularly scheduled commercial passenger service, located in a county other than the county where the creating municipality is located, shall be filled by persons of good standing and reputation in one (1) of the following five (5) fields: engineering, law, industry, commerce and finance.

(b) Not less than two (2) of the commissioners shall hold airman's certificates issued by the federal aviation administration. The required certificates shall be private pilot's rating or a higher pilot rating; student certificates shall not satisfy the requirements. The engineer shall be an engineer licensed to practice in the state and shall have actively practiced such profession for the preceding five (5) years. The lawyer shall be licensed to practice before the highest court in the state and shall have been so licensed for a period of not less than five (5) years. The commissioners appointed from the fields of industry, commerce and finance shall be eminently qualified in their particular fields of endeavor. All commissioners shall be of excellent character and reputation.

(c) (1) Except as provided in subdivision (c)(2), if there is one (1) participating municipality, one (1) member of the board shall be appointed by the executive officer of the creating municipality and approved by its governing body from the person or persons nominated by the executive officer of the participating municipality. If there are two (2) or more participating municipalities, up to two (2) members of the board, but not exceeding two (2), may be appointed by the executive officer of the creating municipality and approved by its governing body from the persons nominated by each of the executive officers of the participating municipalities. No commissioner shall be an officer or employee of the creating municipality or a participating municipality.

(2) If the airport authority is located in a county with a population in excess of eight hundred twenty-five thousand (825,000), according to the 1990 federal census or any subsequent federal census, then two (2) members of the seven-member board shall be among the nominees of the executive officer of the participating county, and approved by the executive officer and governing body of the creating municipality.

(d) (1) (A) Commissioners first appointed to the board shall be appointed for terms of one (1), two (2), three (3), four (4), five (5), six (6) and seven (7) years, respectively, but thereafter each commissioner shall be appointed for a term of seven (7) years.

(B) The additional two (2) commissioners first appointed to the board pursuant to subdivision (a)(1)(B) in any county having a metropolitan form of government shall be appointed for terms of six (6) and seven (7) years, respectively, but thereafter each such commissioner shall be appointed for a term of seven (7) years. At least one (1) member of the board appointed under subdivision (a)(1)(B) shall be a minority. Based upon the Metro Airport Authority's Noise Abatement Report compiled from population figures per the metro planning commission, those persons living within three (3) miles from the end of the north/south runway and the southeast/northwest runway are those persons most adversely impacted by air traffic noise. Therefore, the two (2) additional positions created by subdivision (a)(1)(B) shall be filled by persons who, at the time of appointment, are domiciled within five (5) miles of the end of those runways previously described and shall continue to be domiciled within this five-mile radius throughout their terms. This subdivision (d)(1)(B) shall not apply to any county having a population in excess of seven hundred thousand (700,000), according to the 1980 federal census or any subsequent federal census, even if such county in the future adopts a metropolitan form of government.

(C) Notwithstanding any other provision of the law to the contrary, the commissioners appointed to the board pursuant to subdivision (a)(1)(B) on and after July 1, 1988, in any county having a metropolitan form of government shall be appointed for a term of four (4) years.

(2) Any vacancy by reason of nonresidence, incapacity, resignation or death shall be filled in like manner for the unexpired term.

(3) A commissioner's term shall continue until the appointment and qualification of a successor.

(4) A commissioner may be removed from office by a two-thirds (2/3) vote of the governing body of the creating municipality, but only after notice of the cause of such removal has been served upon the commissioner, and only after the commissioner has been granted an opportunity for a public hearing on the cause.

(e) The board shall elect from among its members a chair, vice chair, and secretary, each of whom shall continue to be voting members, and shall adopt its own bylaws and rules of procedure. A majority of the commissioners shall constitute a quorum for the transaction of business. Except as expressly otherwise specified in this chapter, all powers granted to an authority by this chapter shall be exercised by the board.

(f) Commissioners shall receive no salary but shall be reimbursed for necessary expenses incurred in the performance of their official duties.



§ 42-4-106 - Officers.

(a) The board shall appoint a president, who shall be the chief executive and administrative officer of the authority, and shall enter into a contract with the president establishing salary and term of office.

(b) The president shall appoint, and the board shall confirm, the following additional officers: secretary, auditor, legal counsel, treasurer and chief engineer.

(c) All other officers and employees of the authority shall be appointed by the president, subject to any civil service plan adopted by the board.

(d) (1) The president shall prepare annually the operating budget of the authority and submit the budget to the board for approval at least sixty (60) days prior to the beginning of the fiscal year.

(2) If the budget has not been acted upon by the board on the first day of the fiscal year, it shall then automatically go into effect.

(e) The president shall also submit such periodic reports to the board as it may direct.

(f) The president shall attend all meetings of the board.



§ 42-4-107 - General powers.

An authority has all powers necessary to accomplish the purposes of this chapter (excluding the power to levy and collect taxes and special assessments) including, but not limited to, the power to:

(1) Have perpetual succession, sue and be sued, and adopt a corporate seal;

(2) Plan, establish, acquire, construct, improve and operate one (1) or more airports within or without the creating municipality and within this state and within any adjoining state;

(3) Acquire real or personal property or any interest in real or personal property by gift, lease, or purchase, for any of the purposes provided by this chapter, including the elimination, prevention or marking of airport hazards, and sell, lease, or otherwise dispose of any such property; and acquire real property or any interest in real property in areas most affected by aircraft noise for the purpose of resale or lease, subject to restrictions limiting its use to industrial or other purposes least affected by aircraft noise;

(4) Enter into agreements with the creating municipality and with participating municipalities, acquire by lease, gift, purchase, or otherwise, any airport of a creating or participating municipality and operate the airport as a part of its metropolitan airport;

(5) Enter into agreements with the creating municipality and participating municipalities with respect to the manner of transfer of airport employees of the municipalities to the authority, and with respect to the retention by such employees of existing civil service status and accrued pension, disability, hospitalization and death benefits;

(6) Enter into, by contract with the creating municipality or otherwise, a plan of civil service for employees of the authority;

(7) Enter into, by contract with the creating municipality or otherwise, a plan for pension, disability, hospitalization and death benefits for the officers and employees of the authority;

(8) Make application directly to the proper federal, state, county and municipal officials and agencies, or to any other source, public or private, for loans, grants, guarantees or other financial assistance in aid of airports operated by it, and to accept the loans, grants, guarantees or other financial assistance;

(9) Make studies and recommend to the appropriate legislative body of the creating and participating municipalities or other municipality or county in which an airport is situated, zoning changes in the area of any airport operated by the authority with respect to noise, height and aviation obstructions;

(10) Have control of its airport with the right and duty to establish and charge fees, rentals, rates and other charges, and collect revenues therefrom, not inconsistent with the rights of the holders of its bonds, and to enter into agreements with carriers for the payment of landing fees, rental rates and other charges;

(11) Appoint a president, and confirm or reject the president's appointments of a secretary, a treasurer, an auditor, legal counsel and a chief engineer; prescribe their duties and qualifications; and fix their compensation;

(12) Use in the performance of its functions the officers, agents, employees, services, facilities, records and equipment of the creating municipality or any participating municipality, with the consent of any such municipality, and subject to such terms and conditions as may be agreed upon;

(13) Enter upon such lands, waters or premises as in the judgment of the authority may be necessary for the purpose of making surveys, soundings, borings and examinations to accomplish any purpose authorized by this chapter, the authority to be liable for actual damage done;

(14) Provide its own fire protection, police and crash and rescue service;

(15) Contract with carriers with regard to the landing, accommodation and servicing of aircraft; the loading and unloading of cargo, passengers and baggage; and the accommodation of the employees and passengers of the carriers;

(16) Contract with persons or corporations to provide goods and services for the use of the employees and passengers of the carriers and the employees of the authority, and necessary and incidental to the operation of the airport;

(17) Designate an independent certified public accounting firm to do an annual post audit of all books, accounts and records of the authority and issue a public report on the books, accounts and records;

(18) Lend the proceeds of bonds issued pursuant to this chapter and enter into loan agreements or other agreements with persons or corporations with respect to the loans and the construction, reconstruction, improvement, or acquisition of one (1) or more projects at its airports, upon such terms and conditions as the authority may deem advisable; provided, that this subdivision (18) only applies in any county having a population of not less than seven hundred seventy thousand (770,000) nor more than seven hundred eighty thousand (780,000), according to the 1980 federal census or any subsequent federal census; and

(19) (A) Incorporate, operate in all respects, and exercise all the powers granted to industrial development corporations under title 7, chapter 53; provided, that the creating municipality, and participating municipality if the airport is located in or owned by a participating municipality, grants such power to the airport authority by resolution. Any projects developed under this subdivision (19)(A) shall be developed as the property of the authority and the authority shall make in lieu of tax payments on any such developments to the county and/or municipality in which it is domiciled. An authority, before issuing any industrial development bonds pursuant to this chapter, shall consider whether any proposed industrial operation is compatible with aviation purposes.

(B) Subdivision (19)(A) does not apply:

(i) To counties having a metropolitan form of government;

(ii) In any county having a population of not less than seven hundred seventy thousand (770,000) nor more than seven hundred eighty thousand (780,000), according to the 1980 federal census or any subsequent federal census;

(iii) To any county having a population of not less than one hundred thousand (100,000) nor more than two hundred thousand (200,000), according to the 1980 federal census or any subsequent federal census; or

(iv) To counties with a population between two hundred eighty thousand (280,000) to two hundred ninety thousand (290,000).



§ 42-4-108 - Eminent domain.

Any participating or creating municipality may acquire any interest in land within the boundaries of the creating or participating municipality by gift, purchase, lease or condemnation, and may transfer such interest to an authority by sale, lease or gift. The transfer may be authorized by ordinance of the governing body of the municipality without submission of the question to the voters and without regard to the requirements, restrictions, limitations, or other provisions contained in any other general, special, or local law.



§ 42-4-109 - Bonds.

(a) (1) An authority has the power to borrow money for any of its corporate purposes and issue its revenue bonds therefor, including revenue refunding bonds, in such form and upon such terms as it may determine, payable out of any revenues of the authority, including grants or contributions from the federal government or other sources, which bonds may be sold at public or private sale. Revenue bonds may be issued for the above purposes and the authority may pledge as security for the bonds all or any portion of the landing fees, concession fees, rents, charges, or any other revenues derived from the operation of the airport. Further, the payment or purchase of revenue bonds, if issued for an essential public purpose, may be additionally secured, in whole or in part, in the manner provided in this section, by a pledge of the full faith and credit and unlimited taxing power of the creating municipality or any participating municipality. The revenue bonds and/or revenue refunding bonds shall be issued in the manner provided for a local government in title 9, chapter 21; provided, that any fees, rents, or charges so pledged that are fixed and established pursuant to the provisions of a lease or contract shall not be subject to revision or change except in the manner provided in the lease or contract. Any bonds of any authority issued pursuant to this chapter that are payable, as to principal and interest, solely from revenues of an airport or air navigation facility (and they shall so state on their face) shall not constitute a debt of any municipality, the state, or any political subdivision thereof, other than the authority or any municipality guaranteeing the payment or purchase of the bonds in the manner provided in this section, and shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Neither the commissioners of any authority nor any person executing such bonds shall be liable personally on the bonds by reason of the issuance of the bonds.

(2) An authority, creating municipality or any participating municipality may enter into interest rate exchange agreements with respect to any issue of revenue bonds or revenue refunding bonds with any person under such terms and conditions as the authority, creating municipality or any participating municipality may determine, including, without limitation, provisions permitting the authority, creating municipality or participating municipality to indemnify or otherwise pay any person for any loss of benefits under the agreement upon early termination thereof or default under the agreement.

(b) In case any of the commissioners or officers of an authority whose signatures appear on any bonds or coupons shall cease to be commissioners or officers after authorization but before the delivery of the bonds, the signatures shall nevertheless be valid and sufficient for all purposes, the same as if the commissioners or officers had remained in office until delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be fully negotiable.

(c) Any bond reciting in substance that it has been issued by an authority pursuant to this chapter and for a purpose or purposes authorized to be accomplished by this chapter shall be conclusively deemed, in any suit, action or proceeding involving the validity or enforceability of the bond or the security therefor, to have been issued pursuant to this chapter and for such purpose or purposes.

(d) Bonds issued by an authority pursuant to this chapter are declared to be issued for an essential public and governmental purpose, and together with interest on the bonds and income from the bonds, shall be exempt from all state, county and municipal taxation except for inheritance, transfer and estate taxes, and except as otherwise provided in this code.

(e) (1) The governing body of a creating municipality, or any participating municipality, may by resolution pledge the full faith and credit and unlimited taxing power of the municipality as guarantor to the payment of the principal of, premium, if any, and interest on, bonds of an authority, the purchase price of any such bonds subject to optional or mandatory tender for purchase, or the reimbursement or repayment to any bank or financial institution under any agreement providing for any draw, borrowing, advance or payment to be made for the payment of the principal, premium, interest or purchase price or the payment of amounts payable under any interest rate exchange agreement.

(2) Prior to any meeting where any such guarantee will be considered by the governing body of a creating or participating municipality, a notice shall be published at least five (5) days in advance of such meeting in a newspaper of general circulation within the creating or participating municipality, describing the matter to be considered and containing an estimate of the dollar amount of any contingent liability proposed to be undertaken by the creating or participating municipality.

(3) In the event of any such pledge of full faith and credit and unlimited taxing power of the municipality, any holder or holders of the bonds, including a trustee or trustees for holders of the bonds, any financial institution providing any agreement on the payment of principal, premium, interest, purchase price on the bonds or any party to any interest rate exchange agreement with respect to the bonds, shall have the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction to enforce the holder's rights against the municipality so pledging, and the governing body of the municipality and any officer, agent, or employee of the municipality, including, but not limited to, the right to require the municipality and governing body and any proper officer, agent, or employee of the municipality, to assess, levy, and collect taxes and other revenues and charges adequate to carry out any agreement as to, or pledge of, the taxes, revenues, and charges. The taxes herein authorized to be pledged shall be levied without limit as to rate or amount upon all taxable property within the municipality, and all such taxes to be levied are declared to have been levied for county and corporation purposes, respectively, within the meaning of the Constitution of Tennessee, article II, § 29.



§ 42-4-110 - Civil service.

(a) The authority, by action of its board, may elect to come under the civil service plan of the creating municipality, to be administered by the civil service commission or board of the municipality; or may adopt its own civil service plan to be administered by the board, which plan shall include, but need not be limited to, the following provisions:

(1) Entry into the service on the basis of open competition; and service, promotions and remuneration on the basis of merit, efficiency and fitness;

(2) Classifications of the positions in the service;

(3) The rating of candidates on the basis of publicly announced job requirements and the maintenance of lists of eligible candidates;

(4) Employment of candidates from the eligible lists in the highest qualified rating;

(5) Probationary periods not to exceed six (6) months unless extended for disciplinary reasons;

(6) Suspensions, demotions or discharge of employees for cause only with the right of notice and review;

(7) Schedules of compensation and pay increases prepared by the president, or the president's designee, and approved by the board;

(8) Promotion on the basis of ascertained merit, seniority in service, and satisfaction of job requirements;

(9) Provision for keeping service records on all employees;

(10) Regulations for hours of work, attendance, holidays, leaves of absence and transfers; and procedures for layoffs, discharge, suspension, discipline and reinstatement; and

(11) Review by the board, or its designee pursuant to subsection (c), at the request of the employee in question and after notice and public hearing of disciplinary actions, including demotion, suspension in excess of five (5) days or discharge of any employee, which disciplinary actions, suspension or discharge may be affirmed or reversed. Findings of fact by the board shall not be subject to review by any court except for illegality or want of jurisdiction.

(b) A civil service plan adopted and administered by the board may include a provision exempting from the plan those persons employed to render professional, scientific, technical or expert service of a temporary or unusual character; persons primarily employed on projects funded from the proceeds of bonds issued by the authority or from grants or loans to be repaid from the proceeds of bonds issued by the authority or from grants received by the authority; and persons employed for a period of less than six (6) months in any twelve-month period or working thirty (30) hours or less per week.

(c) A civil service plan adopted and administered by the board may include a provision empowering the board to contract with the secretary of state for the use of administrative law judges duly appointed pursuant to § 4-5-102(1), or to delegate to any other designated persons, on a case-by-case basis, the authority to hear appeals and decide whether any disciplinary action taken should be affirmed or reversed.



§ 42-4-111 - Certain powers of municipal corporations.

Any creating municipality and any participating municipality has all necessary powers in order to further the purposes of this chapter, any or all of which powers may be exercised by resolution of its governing body. Such powers include, without limitation, the power to:

(1) Advance, donate or lend money or real or personal property to the authority;

(2) Provide that any funds on hand or to become available to it for airport purposes shall be paid directly to the authority;

(3) Cause water, sewer, gas, electric or other utility services to be provided to the authority's airport;

(4) Sell, lease, dedicate, donate or otherwise convey to the authority any of its interest in any existing airport or other related property, or grant easements, licenses or other rights or privileges therein to the authority;

(5) Open and improve streets, roads and alleys to the airport;

(6) Provide police and fire protection services to the airport; and

(7) Enter into agreements with the authority with regard to the transfer of its airport employees to the authority with the retention by such employees of any civil service status and accrued rights in pension, disability, hospitalization and death benefits.



§ 42-4-112 - Municipal zoning authority unaffected.

Nothing contained in this chapter shall be construed to limit any power of a municipality to regulate airport hazards by zoning.



§ 42-4-113 - Dissolution -- Disposition of property.

(a) Whenever the governing bodies of the creating municipality and the participating municipalities shall each by resolution determine that the purposes for which the authority was created have been substantially accomplished, that all of the bonds and other obligations of the authority have been fully paid, and that the municipalities have agreed on the distribution of the funds and other properties of the authority, then the executive officers of the municipalities shall execute and file for record with the secretary of state a joint certificate of dissolution reciting those facts and declaring the authority to be dissolved.

(b) Upon filing the certificate, the authority shall be dissolved, and title to all funds and other properties of the authority at the time of the dissolution shall vest in and be delivered to such municipalities in accordance with the terms of their agreement relating thereto.



§ 42-4-114 - Supplemental nature of chapter.

(a) The powers conferred by this chapter are in addition and supplemental to the powers conferred by any other law, and are not in substitution for such powers, and the limitations imposed by this chapter shall not affect powers conferred by any other law.

(b) The powers granted by this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as expressly provided in this chapter.

(c) Any metropolitan government or any home rule municipality authorized under this chapter to create a metropolitan airport authority may do so without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.



§ 42-4-115 - Construction -- Chapter controlling.

The provisions of this chapter shall be liberally construed to effect the purposes of this chapter, and insofar as this chapter may be inconsistent with the provisions of any other law, this chapter shall be controlling.



§ 42-4-116 - Taxation.

(a) Whenever any airport in regard to which an authority has been created exists outside the territorial limits of the creating municipality, any vocation, occupation, business or business activity located upon the premises, grounds, and/or property of the airport shall be subject to be taxed by both any municipality or county in which the airport is actually located and by the creating municipality to the extent and in the manner provided by law.

(b) (1) This section does not apply to counties having a population of between two hundred eighty-five thousand (285,000) and two hundred ninety thousand (290,000), according to the 1980 federal census.

(2) This section does not apply to any county having a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census.

(3) This section does not apply to any county having a metropolitan form of government.

(4) This section does not apply to any municipality or county creating, controlling, or operating, in part, an airport or air navigation facility created, controlled, or operated, in part, by at least four (4) political subdivisions of this state and a political subdivision of an adjacent state, which airport is located outside the territorial limits of the municipality or county.



§ 42-4-117 - Noise compatibility program -- Noise abatement study.

(a) Each metropolitan airport authority that has a major airline, air carrier, or air parcel hub operation that undertakes a noise compatibility program under part 150 of the federal air regulations, or any other study relating to noise abatement, shall be required to file a copy of the program or study with the departments of environment and conservation and transportation. All revisions or updates to the program or study also shall be filed with such departments as soon as practicable after their completion.

(b) It is the expressed intent of the general assembly that this section be informational to ensure that such departments have access to full and complete data so that these departments are better able to assist and serve the citizens of Tennessee.






Chapter 5 - County and Municipal Airports

Part 1 - General Provisions

§ 42-5-101 - Short title.

This chapter shall be known and may be cited as the "Municipal Airport Act."



§ 42-5-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Air navigation facility" means any facility, other than one owned and operated by the United States, used in, available for use in, or designed for use in, aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities, or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and combination of any or all of such facilities;

(2) "Airport" means any area of land or water that is used, or intended for use, for the landing and take-off of aircraft, and any appurtenant areas that are used, or intended for use, for airport buildings or other airport facilities or avigation easements, or rights-of-way, together with all airport buildings and facilities located thereon;

(3) "Airport hazard" means any structure, object of natural growth, or use of land that obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to such landing or taking off of aircraft;

(4) "Avigation easement" means any easement that includes all or any part of the following: the right to unobstructed and unrestricted flight of aircraft, in, through, and across the airspace over and above certain described land, beginning at the altitude or height above the surface of the land as determined by the municipality; the right to enter upon certain described land for the purpose of removing and preventing any use of the land or the construction or erection of any buildings, structures, or facilities, and the growth of any trees or objects upon the real estate over, above and across the certain described land, other than those uses, buildings, structures, facilities, growths of trees or objects expressly excepted; and the right to prevent the use of the land by any assembly of persons or the use of the land in such a manner as might attract or bring together an assembly of persons thereon;

(5) "Commissioner" means the commissioner of transportation;

(6) "Department" means the department of transportation;

(7) "Municipal" means pertaining to a municipality as defined in this section;

(8) "Municipality" means any county, incorporated city, or incorporated town of this state; and

(9) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and includes any trustee, receiver, assignee or other similar representative thereof.



§ 42-5-103 - Establishment of airports and air navigation facilities -- Operation -- Land acquisition.

(a) Every municipality is authorized, out of any appropriations or other moneys made available for such purposes, to plan, establish, develop, construct, enlarge, improve, maintain, equip, operate, regulate, protect and police airports and air navigation facilities, either within or without the territorial limits of such municipality and within or without the territorial boundaries of this state, including the construction, installation, equipment, maintenance and operation at such airports of buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers, and the purchase and sale of supplies, goods and commodities as an incident to the operation of its airport properties. For such purposes, the municipality may use any available property that it may now or hereafter own or control and may, by purchase, gift, devise, lease, eminent domain proceedings or otherwise, acquire property, real or personal, or any interest therein, including avigation easements and easements in airport hazards or land outside the boundaries of an airport or airport site, as are necessary to permit safe and efficient operation of the airport or to permit the removal, elimination, obstruction-marking or obstruction-lighting of airport hazards or to prevent the establishment of airport hazards.

(b) (1) If the land for a proposed or planned airport is located outside the corporate limits of a municipality, then the municipality shall also gain approval from the county commission of the county where the land is located before proceeding with the acquisition of such land by eminent domain.

(2) (A) Subdivision (b)(1) shall not apply to any airport that has scheduled air passenger service and a control tower in existence or under construction upon April 27, 1995.

(B) Subdivision (b)(1) shall not be applicable to renovations, expansions or future renovations or expansions of airports in existence on January 1, 1995; provided, that the property to be used for the renovations or expansions is currently owned by the airport or is contiguous or adjacent to property currently owned by the airport.

(C) Subdivision (b)(1) shall apply to any airport not actually under construction on or before January 1, 1995.



§ 42-5-104 - Acquisition of existing airports.

The municipality may by purchase, gift, devise, lease, eminent domain proceedings or otherwise, acquire existing airports and air navigation facilities; provided, that it shall not acquire or take over any airport or air navigation facility owned or controlled by another municipality or public agency of this or any other state without the consent of the municipality or public agency.



§ 42-5-105 - Establishment of airports on public waters and reclaimed lands.

For the purposes of this chapter, a municipality may establish or acquire and maintain, within or bordering upon the territorial limits of the municipality, airports in, over and upon any public waters of this state, any submerged lands under such public waters, and any artificial or reclaimed lands that before the artificial making or reclamation thereof constituted a portion of the submerged lands under public waters; and may construct and maintain terminal buildings, landing floats, causeways, roadways, and bridges for approaches to or connecting with any such airport, and landing floats and breakwaters for the protection of any such airport.



§ 42-5-106 - Limitation on design and operation of air navigation facilities.

All air navigation facilities established or operated by municipalities shall be supplementary to and coordinated in design and operation with those established and operated by the federal and state governments.



§ 42-5-107 - Public purpose of airports.

Any airport so acquired, owned, leased, controlled or occupied by municipalities shall be and is declared to be acquired, owned, leased, controlled or occupied for a public purpose.



§ 42-5-108 - Eminent domain.

(a) In the acquisition of property by eminent domain proceedings authorized by this chapter, the municipality shall proceed in the manner provided by title 29, chapter 16. For the purpose of making surveys and examinations relative to any eminent domain proceedings, it is lawful to enter upon any land, doing no unnecessary damage.

(b) Notwithstanding any other statute or of any applicable municipal charter, the municipality may take possession of any property to be acquired by eminent domain proceedings at any time after the commencement of the proceedings.

(c) The municipality shall not be precluded from abandoning eminent domain proceedings in any case where possession of the property has not been taken, even after a trial jury in circuit court has rendered a verdict as to damages for the property taken by the proceedings and at any time prior to the entry of a final decree disposing of the entire eminent domain proceedings.



§ 42-5-109 - Disposal of airport property.

Except as may be limited by the terms and conditions of any grant, loan or agreement pursuant to § 42-5-119, every municipality may, by sale, lease or otherwise, dispose of any airport, air navigation facility or other property, or portion thereof or interest therein, acquired pursuant to this chapter, subject, however, to any contractual obligations with respect thereto. Disposal by sale, lease or otherwise shall be in accordance with the laws of this state, or provisions of the charter of the municipality, governing the disposition of other property of the municipality, except that in the case of disposal to another municipality or agency of the state or federal government for aeronautical purposes incident thereto, the sale, lease or other disposal may be effected in such manner and upon such terms as the governing body of the municipality may deem in the best interest of the municipality.



§ 42-5-110 - Operation and use privileges.

(a) Municipal Operation. (1) In operating an airport or air navigation facility owned, leased or controlled by a municipality, the municipality may, except as may be limited by the terms and conditions of any grant, loan or agreement pursuant to § 42-5-119, enter into contracts, leases, agreements, grants or other arrangements for a term not exceeding fifty (50) years, with any person or persons, either exclusively or in common with others; provided, that the public is not deprived of its rightful use of the airport or facility:

(A) Granting the privilege of using or improving the airport or air navigation facility, including buildings or structures or any portion or facility thereof, relating thereto, or real property acquired or set aside for such purposes, or space therein for commercial purposes, establishing the charges, rentals or fees at a fixed or variable rate binding upon the parties thereto for the full term of the contracts, leases, agreements, grants or other arrangements;

(B) Conferring the privilege of supplying goods, commodities, things, services or facilities at the airport or air navigation facility;

(C) Making available services to be furnished by the municipality or its agents at the airport or air navigation facility; and

(D) Determining the charges, rentals or fees for the use of any properties under its control, and the charges for any services or accommodations, and the terms and conditions under which the properties may be used, except that any such charges, rentals and fees as may be fixed or determined by any contract, lease, agreement, grant or other arrangement or privileges, uses, services, accommodations or concessions to which the municipality is a party or is the grantor, shall, if expressly provided therein, be binding upon all parties thereto for the full term prescribed therein unless the term is sooner modified or terminated by mutual consent of the parties to such agreement.

(2) In each case, the municipality may establish the terms and conditions and fix the charges, rentals or fees for the privileges, uses or services, use of buildings or structures that are reasonable and uniform for the same class of privilege or service and are established with due regard to the property and improvements used and the expenses of operation to the municipality.

(b) Other Operation. Except as may be limited by the terms and conditions of any grant, loan or agreement pursuant to § 42-5-119, a municipality may by contract, lease or other arrangement, upon a consideration fixed by it, grant to any qualified person for a term not to exceed fifty (50) years, the privilege of operating, as agent of the municipality or otherwise, any airport owned or controlled by the municipality; provided, that the airport shall be operated as a public airport and that the person shall not enter into any contracts, leases or other arrangements in connection with the operation of the airport that the municipality might not have undertaken under subsection (a).



§ 42-5-111 - Liens.

To enforce the payment of any charges for repairs or improvements to, or storage or care of, any personal property made or furnished by the municipality or its agents in connection with the operation of an airport or air navigation facility owned or operated by the municipality, the municipality shall have liens on the property that are enforceable by the municipality as provided by § 66-21-101.



§ 42-5-112 - Delegation of authority to airport officer or board.

Any authority vested by this chapter in a municipality or in the governing body thereof, for the planning, establishment, development, construction, enlargement, improvement, maintenance, equipment, operation, regulation, protection and policing of airports or other air navigation facilities established, owned or controlled, or to be established, owned or controlled by the municipality, may be vested by resolution of the governing body of the municipality in an officer or board or other municipal agency whose powers and duties shall be prescribed in the resolution; provided, that the expense of planning, establishment, development, construction, enlargement, improvement, maintenance, equipment, operation, regulation, protection and policing shall be a responsibility of the municipality. Any officer or board or other municipal agency that, pursuant to §§ 42-5-101 -- 42-5-110, formerly §§ 42-301 -- 42-310, inclusive, as enacted by Acts 1955, ch. 6, prior to the repeal of those sections by Acts 1957, ch. 375, has, by municipal resolution or ordinance, been delegated such authority as in this section provided, has all power and authority as is authorized by this chapter for such officer or board or municipal agency.



§ 42-5-113 - Regulations and jurisdiction -- Scope -- Conformity to federal and state law.

(a) (1) A municipality that has established or acquired, or that may hereafter establish or acquire, an airport or air navigation facility, is authorized to adopt, amend and repeal such reasonable ordinances, resolutions, rules and regulations and orders as it shall deem necessary for the management, government and use of the airport or air navigation facility under its control, whether situated within or without the territorial limits of the municipality. For the enforcement thereof, the municipality may, by ordinance or resolution, as may by law be appropriate, appoint airport guards or police, with full police powers and fix penalties, within the limits prescribed by law, for the violation of the ordinances, resolutions, rules, regulations and orders. These penalties shall be enforced in the same manner in which penalties prescribed by other ordinances or resolutions of the municipality are enforced.

(2) (A) To the extent that an airport or other air navigation facility controlled or operated by a municipality pursuant to any arrangement, understanding, or agreement created or entered into pursuant to this chapter, the Metropolitan Airport Authority Act, compiled in chapter 4 of this title, or any other statutory provisions, is located outside the territorial limits of the municipality, it shall, subject to federal and state laws, rules, and regulations, be under the jurisdiction and control of the municipality controlling or operating it. Any vocation, occupation, business or business activity located or conducted upon the premises, grounds and/or property of any such airport or other air navigation facility shall be subject to being taxed both by any municipality or county in which the airport or other air navigation facility is actually located and by any municipality controlling or operating the airport or air navigation facility to the extent and in the manner provided by law.

(B) (i) Subdivision (a)(2) does not apply to counties having a population of between two hundred eighty-five thousand (285,000) and two hundred ninety thousand (290,000), according to the 1980 federal census.

(ii) Subdivision (a)(2) does not apply to any county having a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census.

(iii) Subdivision (a)(2) does not apply to any county having a metropolitan form of government.

(iv) Subdivision (a)(2) does not apply to any municipality or county creating, controlling, or operating, in part, an airport or air navigation facility created, controlled, or operated, in part, by at least four (4) political subdivisions of this state and a political subdivision of an adjacent state, which airport is located outside the territorial limits of the municipality or county.

(b) No ordinance, resolution, rule, regulation or order adopted by a municipality pursuant to this chapter shall be inconsistent with, or contrary to, any act of the Congress of the United States, or laws of this state, or to any regulations promulgated or standards established pursuant thereto.



§ 42-5-114 - Appropriations and taxation.

(a) The governing body of any municipality having power to appropriate and raise money is authorized to appropriate and to raise by taxation or otherwise sufficient moneys to carry out the provisions and purposes of this chapter.

(b) Regardless of any limitation by general or special law or charter as to the amount or total of taxes that may be levied, taxes may be levied by the governing body of a municipality for the purposes of this chapter in excess of any such limitation; provided, that such amount in excess of the limitation is authorized by an ordinance or resolution referred to and approved by a majority of the voters of the municipality voting in an election to approve or disapprove the ordinance or resolution.

(c) Nothing in this section shall be deemed to require or to have required an election to authorize the levy of ad valorem taxes, without limitation of rate or amount, for the payment of the principal of and interest on bonds or other obligations of a municipality issued for any of the purposes listed in § 42-5-115 when the provisions of any other section or chapter of this code, or any other general or special law or charter, under the authority of which such bonds or other obligations are or were issued, and the proceedings authorizing the issuance of such bonds taken pursuant thereto, provide for the levy of taxes, without limitation of rate or amount, for the payment of the principal of and interest on such bonds or other obligations.



§ 42-5-115 - Bond issues -- Notes -- Financing acquisition costs and improvements.

The cost of planning, acquiring, establishing, developing, constructing, enlarging, improving, maintaining or equipping an airport or air navigation facility, or the site therefor, including buildings, structures and other facilities incidental to the operation thereof or relating thereto, the acquisition of avigation easements, and the acquisition or elimination of airport hazards, may be paid for wholly or partly from the proceeds of the sale of bonds or other obligations of the municipality, as the governing body of the municipality shall determine. The bonds or other obligations may be issued by a county in accordance with title 5, chapter 11 [repealed] and by an incorporated city or incorporated town in accordance with title 7, chapter 36 [repealed]; provided, that any landing fees, concession fees, rents, charges, or any other revenues derived from the operation of an airport, pledged as security for the bonds, that are fixed and established by the provisions of a lease or contract, shall not be subject to revision or change during the term of such lease or contract except in the manner provided in the lease or contract.



§ 42-5-116 - Validation of prior acquisitions, actions and bond issues.

(a) Any acquisition of property previously made, within or without the limits of any municipality or the state, for the purposes authorized by this chapter, and any other action previously taken by a municipality in furtherance of those purposes, including, but not limited to, the making of appropriations, the expenditure of money, the incurring of debts, the acceptance and disbursement of federal, state or other grants or loans, the issuance and payment of bonds and notes, the execution of leases and contracts, which acquisition or action would have been authorized had this chapter been in effect at the time of the acquisition or action, is ratified and made valid.

(b) All bonds and notes previously issued in furtherance of purposes authorized by this chapter and actions ratified by this section are confirmed as legal obligations of the municipality, and, without prejudice to the general powers granted to the municipality by this chapter, the municipality is authorized to issue further bonds and notes for such purposes up to the limit fixed in the original authorization therefor, which bonds and notes shall be legal obligations in accordance with their terms.



§ 42-5-117 - Bond issues ratified and validated -- Bonding power supplemental.

All bonds issued prior to March 17, 1961, and all proceedings taken by any municipality of this state prior to March 17, 1961, to authorize the issuance of bonds for airport purposes of whatsoever nature, including, but not limited to, the cost of planning, acquiring, establishing, developing, constructing, enlarging, improving, maintaining or equipping an airport or air navigation facility, or the site therefor, including the buildings, structures and other facilities incidental to the operation thereof or relating thereto, the acquisition of avigation easements and the acquisition or elimination of airport hazards, are ratified, validated and confirmed, and such bonds are declared to be valid and legally binding obligations payable in accordance with their terms, notwithstanding any lack of power of the governing body of the municipality to authorize and issue the bonds and provide for the payment thereof in the manner stated in the bonds and in the proceedings authorizing their issuance, and notwithstanding any defects or irregularities in any such proceedings or the failure of any such proceedings to comply with any of the provisions of this chapter known as the "Municipal Airport Act," or with any of the provisions of any other section or chapter of this code or any other general or special law or charter. The power to issue bonds for airport purposes of whatsoever nature, conferred by this chapter, is declared to have been and to be, and shall be, in addition and supplemental to the powers conferred by any other section or chapter of this code or any other general or special law or charter, and none of the provisions of this chapter shall be deemed to have affected, or shall affect, the powers conferred by any other section or chapter of this code or any other general or special law or charter to issue bonds for airport purposes of whatsoever nature, and this chapter shall not be construed to have been, or to be, in substitution for the powers conferred by any other section or chapter of this code or any other general or special law or charter.



§ 42-5-118 - Application of airport revenues and sale proceeds.

The revenues obtained by a municipality from the ownership, control or operation of any airport or air navigation facility, including proceeds from the sale of any airport or portion thereof or air navigation facility property, may, subject to any contractual obligations with respect thereto, be used by a municipality for any municipal purpose, and any use thereof made prior to March 17, 1961, for any municipal purpose is ratified, validated and confirmed.



§ 42-5-119 - Federal and state aid.

(a) Acceptance Authorized; Conditions. Except as otherwise provided by law, every municipality is authorized to accept, receive, receipt for, disburse and expend federal and state moneys and other moneys, public or private, made available by grant or loan or both to accomplish in whole or in part any of the purposes of this chapter. All federal moneys accepted under this section shall be accepted and expended by the municipality upon such terms and conditions as are prescribed by the United States and as are consistent with state law; and all state moneys accepted under this section shall be accepted and expended by the municipality upon such terms and conditions as are prescribed by the state. Unless otherwise prescribed by the agency from which such moneys were received and except as otherwise provided by law, the chief financial officer of the municipality shall, on its behalf, deposit all moneys received pursuant to this section and shall keep them in separate funds designated according to the purposes for which the moneys were made available, in trust for such purposes.

(b) Department as Agent for Municipalities in Receiving Certain Federal Funds; Exceptions. (1) The department shall act as agent for each municipality for the purposes of applying for, receiving and disbursing federal funds made available pursuant to the former Airport and Airway Development Act of 1970, 84 Stat. 219, 49 U.S.C., § 1701 et seq. [repealed], or any amendment thereto, unless the municipality owns an airport having a minimum of twenty-five thousand (25,000) originating enplanements annually on regularly scheduled airline carriers as certified by the federal civil aeronautics board, in which event the municipality may act as principal with respect to any airport owned by it, or may designate the department as its agent for such purposes. All funds received by the department shall be deposited in the state treasury to be kept and disbursed in a manner consistent with federal requirements.

(2) Whenever the department acts as agent, it may do so for an individual municipality or municipalities acting jointly and the applicable provisions of § 42-2-203(c) shall apply under either circumstance.



§ 42-5-120 - Contracts.

A municipality may enter into any contracts necessary to the execution of the powers granted it, and for the purposes provided by this chapter.



§ 42-5-121 - Mutual aid.

If any municipality determines that the public interest and the interests of the municipality will be served by assisting any other municipality or municipalities in exercising the powers and authority granted by this chapter, the municipality may furnish assistance by gift of real or personal property, or lease or loan thereof with or without charge or interest. In appropriating property or money and providing for assistance by taxation, the issuance of bonds, or other means, the municipality may exercise all of its powers as though used for its own direct purposes as provided in this chapter.



§ 42-5-122 - Public purpose -- County and municipal purpose.

(a) The acquisition of any land or interest in land pursuant to this chapter, the planning, acquisition, establishment, development, construction, improvement, maintenance, equipment, operation, regulation, protection, and policing of airports and air navigation facilities, including the acquisition of avigation easements or the acquisition or elimination of airport hazards, and the exercise of any other powers granted by this chapter to municipalities and other public agencies, to be severally or jointly exercised, are declared to be public and governmental functions, exercised for a public purpose, and matters of public necessity, and in the case of any county, are declared to be county functions and purposes as well as public and governmental, and in the case of any municipality, other than a county, are declared to be municipal functions and purposes as well as public and governmental.

(b) All land and other property and privileges acquired and used by or on behalf of any municipality or other public agency in the manner and for the purposes enumerated in this chapter shall and are declared to be acquired and used for public and governmental purposes and as a matter of public necessity, and, in the case of a county or municipality, for county or municipal purposes, respectively.

(c) No action or suit shall be brought or maintained against any municipality, or its officers, agents, servants or employees, in or about the construction, maintenance, operation, superintendence, or management of any municipal airport.

(d) Nothing in this section shall be construed to prohibit any action, suit, or proceeding by or on behalf of any holder of bonds of a municipality previously or hereafter issued for airport purposes of whatever nature, pursuant to this chapter, or pursuant to any other section or chapter of this code, or any other general or special law or charter.



§ 42-5-123 - Airport property and income exempt from taxation.

Any property in this state acquired by a municipality for airport purposes pursuant to this chapter, and any income derived by such municipality from the ownership, operation or control of that property, shall be exempt from taxation to the same extent as other property used for public purposes. Any municipality is authorized to exempt from municipal taxation any property, acquired within its boundaries by a public agency of another state for airport purposes, and any income derived from such property, to the extent that the other state authorizes similar exemptions from taxation to municipalities of this state.



§ 42-5-124 - Supplementary authority.

In addition to the general and special powers conferred by this chapter, every municipality is authorized to exercise such powers as are necessarily incidental to the exercise of such general and special powers.



§ 42-5-125 - Airport zoning authority unaffected.

Nothing contained in this chapter shall be construed to limit any right, power or authority of a municipality to regulate airport hazards by zoning.



§ 42-5-126 - Interpretation and construction.

This chapter shall be so interpreted and construed as to make uniform as far as possible the laws and regulations of this state and other states and of the government of the United States having to do with the subject of municipal airports.






Part 2 - Joint Operations

§ 42-5-201 - Joint operations authorized.

(a) As used in this part, unless the context otherwise requires:

(1) "Governing body" means the governing body of a county or municipality and the head of the agency if the public agency is other than a county or municipality; and

(2) "Public agency" includes a municipality, as defined in this chapter, any agency of the state government and of the United States, and any municipality, political subdivision and agency of another state.

(b) All powers, privileges and authority granted to any municipality by this chapter may be exercised and enjoyed jointly with any public agency of this state, and jointly with any public agency of any other state or of the United States to the extent that the laws of the other state or of the United States permit such joint exercise or enjoyment.

(c) If not otherwise authorized by law, any agency of the state government, when acting jointly with any municipality, may exercise and enjoy all of the powers, privileges and authority conferred by this chapter upon a municipality.



§ 42-5-202 - Agreement as to joint operation.

(a) Any two (2) or more public agencies may enter into agreements with each other for joint action pursuant to this part. Concurrent action by ordinance, resolution or otherwise of the governing bodies of the participating public agencies shall constitute joint action.

(b) Each such agreement shall specify its duration, the proportionate interest that each public agency shall have in the property, facilities, and privileges involved, the proportion to be borne by each public agency of preliminary costs and costs of acquisition, establishment, construction, enlargement, improvement, and equipment of the airport or air navigation facility, the proportion of the expenses of maintenance, operation, regulation and protection thereof to be borne by each, and such other terms as are required by this section.

(c) The agreement may also provide for:

(1) Amendments thereof, and conditions and methods of termination of the agreement;

(2) The disposal of all or any of the property, facilities and privileges jointly owned, prior to or upon the property, facilities and privileges, or any part thereof, ceasing to be used for the purposes provided in this chapter, or upon any such disposal, and of any funds or other property jointly owned and undisposed of;

(3) The assumption or payment of any indebtedness arising from the joint venture that remains unpaid upon the disposal of all assets or upon a termination of the agreement; and

(4) Such other provisions as may be necessary or convenient.



§ 42-5-203 - Joint board.

(a) Public agencies acting jointly pursuant to this part shall create a joint board, which shall consist of members appointed by the governing body of each participating public agency.

(b) The number of members to be appointed, and the length of term and compensation, if any, shall be provided for in the joint agreement.

(c) Each joint board shall organize, select officers for terms to be fixed by the agreement, and adopt and amend from time to time rules for its own procedure.

(d) The joint board has the power to plan, acquire, establish, develop, construct, enlarge, improve, maintain, equip, operate, regulate, protect, and police any airport or air navigation facility or airport hazard or navigation easement to be jointly acquired, controlled and operated, and such board may exercise, on behalf of its constituent public agencies, all the powers of each with respect to the airport, air navigation facility, airport hazard, or navigation easement, subject to the limitations of § 42-5-204.



§ 42-5-204 - Limitations on joint board.

(a) Expenditures. The total expenditures to be made by the joint board for any purpose in any fiscal year shall be determined by a budget approved by the governing bodies of its constituent public agencies on or before thirty (30) days preceding the first day of the fiscal year.

(b) Acquisitions Beyond Sums Allotted. No airport, air navigation facility, airport hazard, avigation easement, or real or personal property, the cost of which is in excess of sums therefor fixed by the joint agreement or allotted in the annual budget, may be acquired by the joint board without the approval of the governing bodies of its constituent public agencies.

(c) Eminent Domain. Eminent domain proceedings under this part may be instituted only by authority of the governing bodies of the constituent public agencies, which authority may be by resolution or ordinance; provided, that the joint board may, without such consent, enter into the contract, lease or other arrangements contemplated by § 42-5-110.

(d) Disposal of Real Property. The joint board shall not dispose of any airport, air navigation facility, avigation easement, or real property under its jurisdiction except with the consent of the governing bodies of its constituent public agencies; provided, that the joint board may, without such consent, enter into the contract, lease or other arrangements contemplated by § 42-5-110.

(e) Police Regulations. Any resolutions, rules, regulations or orders of the joint board regarding the subjects authorized by § 42-5-113 shall become effective only upon approval of the governing bodies of the constituent public agencies; provided, that upon approval, the resolutions, rules, regulations or orders of the joint board shall have the same force and effect in the territories or jurisdictions involved as the ordinances, resolutions, regulations, rules or orders of each public agency would have in its own territory or jurisdiction.



§ 42-5-205 - Joint fund.

(a) For the purpose of providing a joint board with moneys for the necessary expenditures in carrying out this part, a joint fund shall be created and maintained, into which shall be deposited the share of each of the constituent public agencies as provided by the joint agreement.

(b) Each of the constituent public agencies shall provide its share of the fund from sources available to each.

(c) Any federal, state or other contributions or loans, and the revenues obtained from the joint ownership, control and operation of any airport or air navigation facility under the jurisdiction of the joint board shall be paid into the joint fund.

(d) Disbursements from the fund shall be made by order of the board, subject to the limitations prescribed in § 42-5-204.









Chapter 6 - Airport Zoning

§ 42-6-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Airport" means any area of land or water designed and set aside for the landing and taking off of aircraft and utilized or to be utilized in the interest of the public for such purposes;

(2) "Airport hazard" means any structure or tree or use of land that obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to such landing or taking off of aircraft;

(3) "Airport hazard area" means any area of land or water upon which an airport hazard might be established if not prevented as provided in this chapter;

(4) "Incompatible use" means any structure or use of land, as identified in airport noise compatibility planning, in title 14 of the Code of Federal Regulations, part 150, which was promulgated pursuant to the former Aviation Safety and Noise Abatement Act of 1979, 49 U.S.C. § 2101 et seq. [repealed], concerning the exposure of residents or occupants in the vicinity of airports to aircraft noise; provided, that "incompatible use" does not apply in any county having a metropolitan form of government and having a population greater than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census;

(5) "Person" means any individual, firm, copartnership, corporation, company, association, joint stock association, or body politic and includes any trustee, receiver, assignee, or other similar representative thereof;

(6) "Political subdivision" means any municipality or county;

(7) "Structure" means any object constructed or installed by humans, including, but not limited to, buildings, towers, smokestacks, and overhead transmission lines; and

(8) "Tree" means any object of natural growth.



§ 42-6-102 - Control of airport hazards is a public purpose.

(a) It is found that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity, and also, if of the obstruction type, in effect reduces the size of the area available for the landing, taking off and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the public investment therein. Accordingly, it is declared that:

(1) The creation or establishment of an airport hazard is a public nuisance and an injury to the community served by the airport in question;

(2) It is, therefore, necessary in the interest of the public health, public safety, and general welfare that the creation or establishment of airport hazards be prevented; and

(3) This should be accomplished, to the extent legally possible, by exercise of the police power, without compensation.

(b) It is further declared that both the prevention of the creation or establishment of airport hazards and the elimination, removal, alteration, mitigation, or marking and lighting of existing airport hazards are public purposes for which political subdivisions may raise and expend public funds and acquire land or property interests therein.



§ 42-6-103 - Airport zoning regulations for airport hazard area -- Adoption -- Enforcement.

(a) In order to prevent the creation or establishment of airport hazards, every municipality or county having an airport hazard area within its territorial limits shall adopt, administer and enforce, under the police power and in the manner and upon the conditions prescribed in this chapter, airport zoning regulations for such airport hazard area, which regulations may divide such area into zones, and, within such zones, specify the land uses permitted and prohibited and regulated and restrict the height to which structures and trees may be erected or allowed to grow; provided, that these regulations are solely for the purposes of preventing airport hazards.

(b) Where an airport or an airport hazard area related to such airport, owned or controlled by a municipality, or established in cooperation with the appropriate federal agency, is located either partially or wholly outside the corporate limits of the municipality, the municipality owning or controlling the airport, and the county or counties within which the airport and the airport hazard area are located, shall adopt, by joint resolution, airport zoning regulations, or the county or counties shall authorize by resolution the adoption of such regulations by the municipality. The county or counties shall adopt regulations providing for enforcement by the municipality of the provisions of the ordinance.

(c) (1) If, in the judgment of the municipality, the county or counties fail to adopt or enforce reasonably adequate airport zoning regulations for such area, or if the county or counties refuse to participate in some method of jointly adopting and administering airport zoning regulations, the municipality owning or controlling the airport, with the approval of the agency of the state government charged with fostering civil aeronautics, shall itself adopt, administer, and enforce airport zoning regulations for the airport hazard area in question.

(2) In the event of conflict between such regulations and any zoning regulations adopted by the county or counties within which the airport hazard area is located, the regulations of the municipality owning or controlling the airport shall govern and prevail.

(d) (1) This section applies to airports established in cooperation with the appropriate federal agency.

(2) The requirements of adoption of a plan shall be permissive in any county having a metropolitan form of government and having a population of greater than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census.



§ 42-6-104 - Relation to other zoning ordinances -- Resolution of conflicts.

(a) In the event a political subdivision has adopted, or hereafter adopts, a zoning ordinance under powers granted by title 13, chapter 7, part 1 or title 13, chapter 7, part 2, or by a private act regulating, among other things, the height of buildings, any airport zoning regulations applicable to the same area or portion of the area may be incorporated in and made a part of the zoning ordinance, and be administered and enforced in connection therewith.

(b) In the event of conflict between any airport zoning regulations adopted under this law and any other zoning ordinance applicable to the same area, the more restricted limitation or requirement shall govern and prevail.



§ 42-6-105 - Certification of zoning plan.

Before the chief legislative body of a political subdivision may exercise the powers granted by § 42-6-103, the zoning plan shall be certified by the agency of the state government charged with fostering civil aeronautics and by a municipal or regional planning commission created under title 13, chapter 4, part 1 or title 13, chapter 4, part 2, if the planning commission exists.



§ 42-6-106 - Hearing on zoning ordinance -- Notice -- Approval or disapproval.

Before enacting the zoning ordinance or any amendment thereof, the chief legislative body shall hold a public hearing on the ordinance or amendment, at least fifteen (15) days' notice of the time and place of which shall be published in the official municipal journal or in a newspaper of general local circulation. No change in or departure from the text or maps as certified under § 42-6-103 shall be made, unless the change or departure is first submitted to the planning commission or office and approved by it or, if disapproved, receive the favorable vote of a majority of the entire membership of the chief legislative body.



§ 42-6-107 - Amendments to ordinance -- Procedure.

The zoning ordinance, including the maps, may from time to time be amended, but no amendment shall become effective unless it be first submitted to and approved by the agencies originally certifying the ordinance or, if disapproved, shall receive the favorable vote of a majority of the entire membership of the chief legislative body.



§ 42-6-108 - Board of appeals -- Creation -- Members -- Term -- Duties and jurisdiction.

(a) (1) The chief legislative body shall create a board of zoning appeals of three (3) or five (5) members, and shall specify the mode of appointment of members to the board and their terms, which terms shall be of such length and so arranged that the term of one (1) member shall expire each year.

(2) The compensation of the members of the board shall be as fixed by the members of the chief legislative body.

(b) In the event a board of appeals exists or is created under title 13, chapter 7, part 1, or title 13, chapter 7, part 2, or by any private, special, or local act, the board of zoning appeals shall be designated by the chief legislative body to hear appeals from airport zoning ordinances created under this chapter.

(c) The chief legislative body shall provide and specify, in its zoning or other ordinance, general rules to govern the organization and procedure and jurisdiction of the board of appeals, which rules shall not be inconsistent with this chapter; and the board of appeals may adopt supplemental rules of procedure, not inconsistent with this chapter or such general rules.

(d) The zoning ordinance may provide that the board of appeals may, in appropriate cases and subject to the principles, standards, rules, conditions and safeguards set forth in the ordinance, make special exceptions to the terms of the zoning regulations in harmony with their general purpose and intent.

(e) The chief legislative body may also authorize the board of appeals to interpret the zoning maps and pass upon disputed questions of lot lines or district boundary lines or similar questions as they arise in the administration of the zoning regulations.



§ 42-6-109 - Parties to appeals -- Powers of appeal board.

(a) Appeals to the board of appeals may be taken by any person aggrieved or by any officer, department, board or bureau of the municipality or other political subdivision affected by any grant or refusal of a building permit or other act or decision of the enforcing official or other administrative official based in whole or in part upon the provisions of any ordinance enacted under this chapter.

(b) The board of appeals has the following powers:

(1) To hear and decide any error appellant alleges to be in any order, requirement, permit, decision or refusal made by the municipal building commissioner or any other administrative official in carrying out or enforcing any provision of any ordinance enacted pursuant to this chapter;

(2) To hear and decide, in accordance with the provisions of any such ordinance, requests for special exceptions or for interpretation of the map or for decisions upon other special questions upon which the board is authorized by any such ordinance to pass;

(3) Where, by reason of exceptional narrowness, shallowness or shape of a specific piece of property at the time of the enactment of the zoning regulation, or by reason of exceptional topographic conditions or other extraordinary and exceptional situation or condition of such piece of property, the strict application of any regulation enacted under this law would result in peculiar and exceptional practical difficulties to or exceptional or undue hardship upon the owner of the property, to authorize, upon an appeal relating to the property, a variance from such strict application so as to relieve such difficulties or hardship; provided, that such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of the zoning plan and zoning ordinance; and

(4) In granting any variance or approving the issuance of any permit under this section, the administrative agency or board of appeals may, if it deems such action advisable to effectuate the purposes of this chapter and reasonable in circumstances, so condition the permit or variance as to require the owner of the structure or tree in question to permit the political subdivision, at its own expense, to install, operate, and maintain suitable obstruction markers and obstruction lights thereon.



§ 42-6-110 - Enforcement of ordinance -- Remedies.

(a) The chief legislative body may provide for the enforcement of any ordinance enacted under this chapter.

(b) A violation of any such ordinance is a Class A misdemeanor.

(c) In case any building or structure is or is proposed to be erected, constructed, reconstructed, altered, converted, or maintained, or any building, structure or land is or is proposed to be used in violation of any ordinance enacted under this chapter, the building commissioner, municipal counsel or other appropriate authority of the municipality or other political subdivision or any adjacent or neighboring property owner who would be specially damaged by such violation, may, in addition to other remedies, institute injunction, mandamus or other appropriate action or proceeding to prevent such unlawful erection, construction, reconstruction, alteration, conversion, maintenance, use, or to correct or abate the violation or to prevent the occupancy of the building, structure or land.



§ 42-6-111 - Airport zoning regulations to be reasonable.

(a) All airport zoning regulations adopted under this chapter shall be reasonable, and none shall impose any requirements or restrictions that are not reasonably necessary to effectuate the purposes of this chapter.

(b) In determining what regulations it may adopt, each political subdivision and joint airport zoning board shall consider, among other things, the character of the flying operations expected to be conducted at the airport, and the nature of the terrain within the airport hazard area.



§ 42-6-112 - Restriction on zoning regulations.

No airport zoning regulation adopted under this chapter shall require the removal, lowering, or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in § 42-6-113.



§ 42-6-113 - Acquisition of air rights.

In any case in which:

(1) It is desired to remove, lower, or otherwise terminate a nonconforming use;

(2) The approach protection necessary cannot, because of constitutional limitations, be provided by airport zoning regulations under this law; or

(3) It appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by airport zoning regulations;

the political subdivision within which the property or nonconforming use is located or the political subdivision owning the airport or served by it may acquire, by purchase, grant, or condemnation in the manner provided by the law under which political subdivisions are authorized to acquire real property for public purposes, such an air right, easement, or other estate or interest in the property or nonconforming use in question as may be necessary to effectuate the purposes of this chapter.



§ 42-6-114 - Regulations and standards controlling over other laws.

Whenever the regulations made under authority of this chapter require a lower height of buildings or impose other higher standards than are required in any other law, provision made under regulations or authority of this chapter shall govern.



§ 42-6-115 - Zoning under special acts.

Nothing contained in this chapter shall be deemed to supplant or modify the provisions of any special or private act relating to the zoning or zoning powers of any municipality or county to which the special or private act is applicable, and all the provisions of the special or private act shall remain in full force and effect; but, insofar as this chapter is not inconsistent with the provisions of such special or private act, this chapter shall apply to the zoning powers and procedure of the municipality or county.



§ 42-6-116 - Incompatible use prohibited -- Airport noise compatibility plan not required.

(a) (1) Notwithstanding this chapter or any zoning ordinance or resolution created under the powers granted pursuant to title 13, chapter 7, part 1 or 2, or pursuant to any private act, no structure shall be erected or use of land approved that would create an incompatible use. The appropriate local governing body shall give adequate notice to any affected airport governing body of any proposal for a zoning classification change or building variance before the local governing body considers the change or variance.

(2) Any airport that has not conducted an airport noise compatibility plan, pursuant to title 14 of the Code of Federal Regulations, part 150, shall not be required to conduct such a study, nor shall it be required to adopt zoning for purposes of addressing incompatible use.

(b) Subsection (a) does not apply in any county having a metropolitan form of government and having a population greater than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census.






Chapter 7 - Civil Air Patrol

§ 42-7-101 - Tennessee wing, existing for public purposes -- Gifts and allotments, authority to receive.

The functions of the Tennessee wing, civil air patrol, and of its various groups and squadrons, are declared to be for public purposes, and the organizations are entitled to receive appropriations, gifts, grants and allotments of moneys, for the carrying out of their several activities that benefit the general public, from the federal treasury, the state treasury, and the treasuries of the cities and counties of the state and from any other source whatsoever.



§ 42-7-102 - Leave of absence with pay -- Other rights and benefits.

(a) An employee of this state who is a member of the United States air force auxiliary civil air patrol who participates in a training program for the civil air patrol, or in emergency and disaster services, as defined in § 58-2-101, shall be entitled to a leave of absence with pay for a period of not more than fifteen (15) days during a calendar year for such purposes if the leave of absence is at the request of the employee's wing commander or the wing commander's designated representative.

(b) If an employee is granted a leave of absence pursuant to this section, the employee shall be entitled to the employee's regular salary during the time the employee is away from the employee's regular duties.

(c) Any leave of absence granted pursuant to this section shall be in addition to any other leave of the employee.

(d) All other rights and benefits of the employee, including seniority rights, insurance benefits, health insurance benefits, creditable service, and all other such rights and benefits, shall continue as if a leave of absence had not been granted.






Chapter 8 - Heliports

§ 42-8-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Heliport" means land from which helicopters take off and land. "Heliport" does not include heliports operated by a health care institution as defined in § 68-11-1602 or land on which a helicopter makes a landing required by an emergency. "Heliport" also does not include land that is on private property used for the landing of a privately owned and operated helicopter for private, non-commercial purposes on a limited basis that in no way is ever used by or for commercial helicopter touring as commercial helicopter touring is defined in § 42-1-301; and

(2) "Tourist resort county" means a county having more than five percent (5%) of its territory located within the boundaries of a national park established pursuant to 16 U.S.C. § 403.



§ 42-8-102 - Certain land not to be used as heliport -- Heliports on such land.

(a) Land in a tourist resort county within nine (9) miles of the boundary of a national park established pursuant to 16 U.S.C. § 403 cannot be used as a heliport.

(b) The department of transportation shall not issue or renew licenses pursuant to chapter 2 of this title for any heliport located on land subject to the prohibition in subsection (a), except that licenses may be renewed for heliports allowed to continue to operate under § 42-8-103.



§ 42-8-103 - Violations -- Heliport deemed nuisance -- Abatement, removal, conformity.

Notwithstanding § 13-7-208 or any other law to the contrary, a heliport operating as of April 23, 1992, that is in violation of § 42-8-102(a) is declared a public nuisance and shall be abated, removed or changed to conform with this chapter by July 1, 1994. Such heliports may continue to operate until that date provided:

(1) The heliport is not extended or expanded; and

(2) If the use of the land or any portion thereof as a heliport is discontinued for a period of six (6) months or changed, any future use of the land is in conformity with this chapter.



§ 42-8-104 - Violations -- Heliport deemed nuisance -- Private right of action.

Any heliport operated in violation of this chapter is deemed a public nuisance, causing irreparable injury to the state, the county in which the heliport is located, municipalities located in that county and the residents of the county. In addition to any other remedies or rights of action possessed by any person or governmental unit, persons who reside on land subject to the prohibitions in this chapter have a private right of action against a person operating a heliport in violation of this chapter, and have the right to seek injunctive relief as allowed by law, to recover damages for nuisance, and to recover costs and attorney's fees if the resident is the prevailing party.



§ 42-8-105 - Applicability -- Stricter standards.

(a) This chapter shall not affect existing or future land use restrictions adopted by an incorporated city or town in a tourist resort county greater than those stated in this chapter.

(b) This chapter does not apply to any county that has countywide zoning. If a county adopts countywide zoning after April 23, 1992, then this chapter shall not be applicable to such county.

(c) Notwithstanding subsection (b), this chapter shall be applicable in premier type tourist resorts as defined in § 67-6-103, and located in a tourist resort county as defined in § 42-8-101.









Title 43 - Agriculture And Horticulture

Chapter 1 - Department of Agriculture

Part 1 - Commissioner--Duties--General Provisions

§ 43-1-101 - Qualifications of commissioner.

The commissioner of agriculture, who is in control of the department of agriculture, shall be a practical farmer, actively identified with the agricultural interests of the state.



§ 43-1-106 - Duties of commissioner.

It is the duty of the commissioner of agriculture to determine, on the commissioner's own initiative, or upon request by the county legislative body of any county in this state, agricultural areas adjacent to state highways that are:

(1) Row crop areas devoted primarily for the growth of corn, cotton, soy beans, vegetables, and other similar seasonal agricultural commodities; and

(2) Grassland areas maintained and used primarily for grazing of livestock.



§ 43-1-107 - Annual planting and harvest seasons.

Except as provided in § 70-8-203, the recognized annual planting and harvest seasons for the state extend from January 1 to December 31 of each year.



§ 43-1-111 - Promotion and enhancement of equine industry.

The commissioner of agriculture shall employ at least one (1) agricultural marketing specialist whose primary duty shall be the provision and coordination of such technical assistance, support, and encouragement as may be needed to promote and enhance development of Tennessee's equine industry. The commissioner shall collect, publish, and distribute statistics relating to equine production and marketing activities and opportunities within the state. The commissioner shall provide such other informational services as may be needed to notify the state's equine industry concerning the financial, managerial, marketing, regulatory, and administrative aspects of the horse industry in Tennessee and in other states.



§ 43-1-112 - Nursery stock production, sales and marketing.

(a) The commissioner of agriculture shall employ at least one (1) production and marketing specialist whose primary duty shall be the provision and coordination of technical assistance, support, and encouragement needed to promote and enhance the statewide development of nursery stock production and sales. At least once each year, the commissioner shall collect, publish, and distribute statistics relating to nursery stock production, marketing activities, and opportunities across the state. The commissioner shall provide other information to notify Tennesseans of the financial, managerial, marketing, regulatory, and administrative aspects of nursery stock production.

(b) As used in this section, "nursery stock production" means growing or propagating ornamental trees, shrubs, and other perennial plants or parts of ornamental trees, shrubs, or plants for sale on a commercial basis.

(c) To the extent feasible within existing budgetary resources, the University of Tennessee extension shall assist and cooperate with the department of agriculture in the provision and coordination of technical assistance, statistical, marketing and other information, support and encouragement necessary to promote and enhance the statewide development of nursery stock production.



§ 43-1-113 - Definition of agriculture.

(a) The definition of agriculture as set forth in subsection (b) shall be applicable to the term wherever it appears in the code, unless a different definition is specifically made applicable to the part, chapter, or section in which the term appears.

(b) (1) "Agriculture" means:

(A) The land, buildings and machinery used in the commercial production of farm products and nursery stock;

(B) The activity carried on in connection with the commercial production of farm products and nursery stock;

(C) Recreational and educational activities on land used for the commercial production of farm products and nursery stock; and.

(D) Entertainment activities conducted in conjunction with, but secondary to, commercial production of farm products and nursery stock, when such activities occur on land used for the commercial production of farm products and nursery stock.

(2) As used in this definition of agriculture, the term "farm products" means forage and sod crops; grains and feed crops; dairy and dairy products; poultry and poultry products; livestock, including breeding and grazing; fruits; vegetables; flowers; seeds; grasses; forestry products; fish and other aquatic animals used for food; bees; equine; and all other plants and animals that produce food, feed, fiber or fur.

(3) As used in this definition of agriculture, the term "nursery stock" means all trees, shrubs, or other plants, or parts of trees, shrubs or other plants, grown or kept for, or capable of, propagation, distribution or sale on a commercial basis.



§ 43-1-114 - Definition of livestock -- Applicability.

(a) The definition of livestock as set forth in subsection (b) shall be applicable to the term wherever it appears in the code, unless a different definition is specifically made applicable to the part, chapter, or section in which the term appears or unless the context otherwise requires.

(b) "Livestock" means all equine as well as animals that are being raised primarily for use as food or fiber for human utilization or consumption including, but not limited to, cattle, sheep, swine, goats, and poultry.






Part 2 - Divisions of Department [Repealed or Transferred]



Part 3 - State Veterinarian [Repealed]



Part 4 - State Chemical Laboratory [Repealed]



Part 5 - Tennessee Agricultural Museum

§ 43-1-501 - Created -- Objects preserved and displayed.

There is created and established the Tennessee agricultural museum, to be located in suitable quarters at Brentwood Hall, near Nashville, for the purpose of housing and preserving such early-American agricultural tools, implements, home furnishings, and other contrivances, and also, agricultural literature, as may be donated to the museum.



§ 43-1-502 - Administration of museum.

The museum shall be under the jurisdiction of and administered by the department of agriculture.



§ 43-1-503 - Operation of museum -- Annual reports.

The department of agriculture shall transact all necessary and proper business connected with the operation of the museum, which shall include drafting a report on the number and kind of exhibits donated during the preceding year, maintaining a register of visitors, and preparing a suitable report covering the activities of the board during the preceding year, which shall be submitted to the governor for approval.






Part 6 - Tennessee Agricultural Hall of Fame

§ 43-1-601 - Creation.

There is created and established the Tennessee agricultural hall of fame, to be created, established, and governed as provided by this part.



§ 43-1-602 - Board -- Members.

(a) The Tennessee agricultural hall of fame is placed under the general supervision of a board consisting of nine (9) members composed of the following:

(1) Commissioner of agriculture;

(2) Dean of the college of agricultural sciences and natural resources of the University of Tennessee;

(3) Dean of the University of Tennessee extension;

(4) President of the Tennessee Farm Bureau Federation;

(5) State master of the Grange;

(6) State supervisor of vocational agriculture; and

(7) Three (3) members to be appointed by the governor.

(b) All members shall serve without compensation.



§ 43-1-603 - Terms of members.

The term of office of each appointive member shall be two (2), four (4), and six (6) years, respectively, the tenure of office to be designated by the governor at the time of the original 1937 appointments.



§ 43-1-604 - Acceptance, admission and induction to hall of fame -- Rules and regulations.

(a) The board is empowered to formulate rules and regulations governing the acceptance and admission of candidates to the Tennessee agricultural hall of fame; provided, that no name shall be accepted until an authentic and written record of the achievements of the person in agricultural activities has been presented to and accepted by a majority vote of the board.

(b) The board shall promulgate rules and regulations to prescribe procedures to be used for the induction of nominees; provided, that any nominee who is deceased shall be eligible for induction five (5) years from the date of such nominee's death.



§ 43-1-605 - Gifts, bequests and awards.

The board is empowered to accept and receive gifts, bequests and awards, which are to become the sole property of the Tennessee agricultural hall of fame, and which are to be kept in a proper manner in a suitable and available room or hall in some state-owned building at Nashville; provided, that duplicates of gifts, bequests and awards may be displayed in a suitable room in the college of agricultural sciences and natural resources at the University of Tennessee.



§ 43-1-606 - Travel expenses.

All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 43-1-607 - Biennial report.

The board shall prepare a report to be delivered to the chair of the agriculture and natural resources committee of the house of representatives and the chair of the energy, agriculture and natural resources committee of the senate by February 15 of each odd-numbered year. The report shall provide information regarding the activities of the board for the previous two (2) years.






Part 7 - Agricultural Regulatory Fund

§ 43-1-701 - Establishment -- Source of fund -- Accounting -- Interest -- Investment -- Expenditures.

(a) There is established within the general fund a special agency account to be known as the Tennessee agricultural regulatory fund, referred to in this part as "the fund."

(b) Notwithstanding any law to the contrary, there shall be deposited in the fund all moneys collected pursuant to the following:

(1) The Tennessee Plant Pest Act, compiled in chapter 6, part 1, of this title;

(2) The Tennessee Insecticide, Fungicide, and Rodenticide Act, compiled in chapter 8, parts 1 and 2 of this title;

(3) Chapter 8, part 3, of this title, relative to the aerial application of pesticides;

(4) The Tennessee Seed Law of 1986, compiled in chapter 10 of this title;

(5) The Tennessee Commercial Fertilizer Law of 1969, compiled in chapter 11, part 1 of this title;

(6) The Tennessee Agricultural Liming Materials Act, compiled in chapter 11, part 4 of this title;

(7) Section 43-26-103(e), relative to industrial hemp;

(8) The Tennessee Commercial Feed Law of 1972, compiled in title 44, chapter 6;

(9) Title 44, chapter 7, relative to marks, brands, registration, and certification;

(10) The Tennessee Livestock Dealer Act, compiled in title 44, chapter 10, part 2;

(11) Title 44, chapter 11, relative to livestock sales;

(12) Title 44, chapter 16, relative to baby chicks;

(13) Title 47, chapter 26, relative to weights and measures;

(14) The Tennessee Food, Drug and Cosmetic Act, compiled in title 53, chapter 1;

(15) The Tennessee Egg Law, compiled in title 53, chapter 2;

(16) The Dairy Law of the State of Tennessee, compiled in title 53, chapter 3;

(17) Title 53, chapter 7, relative to meat and poultry inspections;

(18) The Tennessee Retail Food Safety Act, compiled in title 53, chapter 8, part 2;

(19) Title 53, chapter 12, relative to vending machines; and

(20) Tennessee Application of Pesticides Act of 1978, compiled in title 62, chapter 21.

(c) Any unencumbered moneys and any unexpended balance of the fund remaining at the end of any fiscal year shall not revert to the general fund, but shall be carried forward and maintained until expended in accordance with this part.

(d) Moneys in the fund shall be invested by the state treasurer for the benefit of the fund pursuant to § 9-4-603. Interest accruing on investments and deposits of the fund shall be returned to the fund and remain a part of the fund. The fund shall be administered by the commissioner.

(e) Moneys in the fund may be expended only in accordance with annual appropriations approved by the general assembly. Subject to the foregoing requirement, moneys in the fund shall be expended at the direction of the commissioner only to defray the costs associated with implementing and effectuating the purposes of the statutes specified in subsection (b).



§ 43-1-703 - Fees authorized -- Regulations.

(a) In order to facilitate the proper administration of each statute listed in § 43-1-701(b), the commissioner of agriculture shall establish fees through the promulgation of rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the various services and functions it performs under each of those statutes including, but not limited to, permit processing fees, license fees, registration fees, plans review fees, facility inspection fees, charter fees, and costs of the department.

(b) Until fees are established in accordance with subsection (a), all fees in existence prior to January 1, 2015, under the statutes specified in § 43-1-701(b), shall remain in full force and effect.

(c) It is the intent of the general assembly that the fees established pursuant to subsection (a) shall be used only to provide funding for implementation of, or improvement of the performance of the department in carrying out its duties under, the statutes specified in § 43-1-701(b), and the fees shall be graduated so that the fees are fairly apportioned to the extent practicable.

(d) No permit or renewal of a permit shall be issued to an applicant for a permit under the foregoing authorities until all fees required by this part are paid in full.

(e) (1) If any part of a fee imposed under this part is not paid within fifteen (15) days of the due date, a late charge as provided by this part shall at once accrue and be added to the amount due.

(2) In addition to other powers and authority provided in this part, the commissioner is authorized to seek injunctive relief in the chancery court of Davidson County or any court of competent jurisdiction for a judgment in the amount owed the state under this part.

(3) Any person required to pay the fees set forth under this part who disagrees with the calculation or applicability of the fee may petition the commissioner for a hearing. To perfect a hearing, a petition for a hearing, together with the total amount of the fee due shall be received by the commissioner not later than fifteen (15) days after the due date. The hearing shall be in accordance with contested case provisions set forth in the Uniform Administrative Procedures Act. If it is determined that the amount in dispute was improperly assessed, the commissioner shall return the amount determined to be improperly assessed.

(f) The fees of the department shall be assessed according to the following designated tiers:

(1) Tier 1. The cost for a tier 1 license, permit, or fee shall be twenty-five dollars ($25.00). The late charge for this tier shall be twelve dollars ($12.00);

(2) Tier 2. The cost for a tier 2 license, permit, or fee shall be fifty dollars ($50.00). The late charge for this tier shall be twenty-five dollars ($25.00);

(3) Tier 3. The cost for a tier 3 license, permit, or fee shall be one hundred dollars ($100). The late charge for this tier shall be fifty dollars ($50.00);

(4) Tier 4. The cost for a tier 4 license, permit, or fee shall be one hundred fifty dollars ($150). The late charge for this tier shall be seventy-five dollars ($75.00);

(5) Tier 5. The cost for a tier 5 license, permit, or fee shall be two hundred dollars ($200). The late charge for this tier shall be one hundred dollars ($100);

(6) Tier 6. The cost for a tier 6 license, permit, or fee shall be two hundred fifty dollars ($250). The late charge for this tier shall be one hundred twenty-five dollars ($125);

(7) Tier 7. The cost for a tier 7 license, permit, or fee shall be three hundred dollars ($300). The late charge for this tier shall be one hundred fifty dollars ($150);

(8) Tier 8. The cost for a tier 8 license, permit, or fee shall be three hundred fifty dollars ($350). The late charge for this tier shall be one hundred seventy-five dollars ($175);

(9) Tier 9. The cost for a tier 9 license, permit, or fee shall be four hundred dollars ($400). The late charge for this tier shall be two hundred dollars ($200);

(10) Tier 10. The cost for a tier 10 license, permit, or fee shall be five hundred dollars ($500). The late charge for this tier shall be two hundred fifty dollars ($250);

(11) Tier 11. The cost for a tier 11 license, permit, or fee shall be seven hundred fifty dollars ($750). The late charge for this tier shall be three hundred seventy-five dollars ($375); and

(12) Tier 12. The cost for a tier 12 license, permit, or fee shall be one thousand dollars ($1,000). The late charge for this tier shall be five hundred dollars ($500).



§ 43-1-704 - Adjustment of fees.

(a) Notwithstanding § 4-5-229, rules establishing fees promulgated pursuant to this chapter before July 1, 2016, shall take effect following expiration of the ninety (90) days as provided in § 4-5-207.

(b) Beginning in 2020 and at least every five (5) years thereafter, the commissioner shall evaluate fees associated with the statutes specified in § 43-1-701(b) and may make adjustments through the rule-making process. Individual fees shall not be adjusted more than once every five (5) years.

(c) After the initial adjustment under subsection (b), the percentage increase of any subsequent adjustment shall not exceed the percentage of increase in the average consumer price index, all items-city average, as published by the United States department of labor, bureau of labor statistics, between the dates of one (1) adjustment and the immediately subsequent adjustment. Individual fee adjustment amounts may be rounded up to the next tier amount provided in § 43-1-703(f).

(d) Fees established under § 43-1-703(a) and the statutes specified in § 43-1-701(b) shall not be increased in any year when the fund's fiscal year ending balance exceeds one hundred fifty percent (150%) of the fees collected in the previous year.



§ 43-1-705 - Conflict with federal law.

In the event that the requirements of this part conflict with applicable federal requirements pertaining to the establishment and collection of permit application or compliance fees by the department, the federal requirements shall take precedence over the conflicting requirements of this part. The commissioner of agriculture has the authority to collect the fees in § 43-1-701 and the fees established in accordance with applicable federal requirements.






Part 8 - Special Endowment Funds in the Tennessee FFA Foundation, Inc.

§ 43-1-801 - Established.

There is established special FFA endowment funds in the Tennessee FFA Foundation, Inc.



§ 43-1-802 - Appropriations for endowment fund.

The Tennessee FFA Foundation, Inc. is eligible to receive appropriations for its endowment fund from the state general fund subject to the following conditions:

(1) Neither an appropriation nor the income therefrom may be spent for any organization other than the Tennessee FFA Foundation, Inc.;

(2) Any appropriation shall be released to such foundation only as a dollar-for-dollar match of private contributions to the endowment fund; and

(3) Any appropriation shall not revert to the general fund at the end of any fiscal year prior to June 30, 2005, but shall be carried over from year to year for the purpose of accomplishing this part.



§ 43-1-803 - Interest on funds.

Interest accruing on investments of the funds deposited to the credit of the Tennessee FFA Foundation, Inc. under this endowment fund shall be used for the sole purpose of promoting FFA programs in the state of Tennessee.









Chapter 2 - State Board of Agriculture [Repealed]



Chapter 6 - Pest Control

Part 1 - Plant Pest Act

§ 43-6-101 - Short title.

This part shall be known and may be cited as the "Tennessee Plant Pest Act."



§ 43-6-102 - Part definitions.

As used in this part and the rules, regulations or orders made pursuant to this part, unless the context otherwise requires:

(1) "Agent" means any person soliciting orders for or selling or distributing nursery stock or other plants under the partial or full control of a nursery owner or dealer;

(2) "Commissioner" means the commissioner of agriculture or the commissioner's duly authorized agents;

(3) "Dealer" means any person not a grower of nursery stock or other plants who buys or otherwise acquires nursery stock or other plants for the purpose of reselling or otherwise distributing nursery stock or other plants independently of any control of the grower;

(4) "Florist" means an establishment whose primary business is the retail sale of fresh cut flowers. A florist shall not be considered a dealer; provided, that the sales of rooted plant material sold by a florist shall be those used to enhance fresh cut flower arrangements, or that are intended to be grown and maintained indoors and that are not intended to be planted in the landscape;

(5) "Greenhouses" means any glass house, screen house or other structure in which plants are grown, kept, or propagated for sale or distribution;

(6) "Insect pests" means insects or closely related organisms in any stage of development injurious to the agricultural, horticultural, silvicultural, or other interests of the state;

(7) "Nursery" means any grounds or premises on or in which nursery stock is grown, kept or propagated for sale or distribution;

(8) "Nursery farmer" means any person engaged in the practice of growing or propagating nursery stock for sale, which person shall for all statutory purposes be deemed to be a farmer;

(9) "Nursery stock" means all trees, shrubs, or other perennial plants or parts of trees, shrubs, or other perennial plants grown or kept for, or capable of propagation, distribution, or sale on a commercial basis;

(10) "Nursery worker" means all persons employed on a nursery or property used in conjunction with a nursery, for the purpose of cultivating the soil, growing and propagating the stock, or for duties necessary for the grading, fumigating, cutting, packing, and the like, of the plants on the nursery, or the property used in conjunction with the nursery and prior to their entry into channels of commerce, shall be recognized for all statutory purposes as "farm laborers"; and

(11) "Plant diseases" means infectious or transmissible diseases of plants, and their pathogens, including parasitic plants in any stage of development.



§ 43-6-104 - Rules and regulations -- Force and effect.

The commissioner has the power to promulgate such rules and regulations under the authority of this part as may be necessary to prevent the further introduction of insect pests, pest plants, or plant diseases into the state, and to eradicate or suppress and control such insect pests, pest plants, or plant diseases occurring therein. Rules and regulations established under this part shall have the force and effect of law.



§ 43-6-105 - Uniform Administrative Procedures Act applicable -- Exception for quarantine procedure.

Administration of this part shall comply with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, except that an order of quarantine need not be treated as a contested case prior to receipt by the commissioner of a petition to review the quarantine. Petitions shall be heard by the commissioner as soon as reasonably possible.



§ 43-6-106 - Duties of commissioner -- Powers.

It is the duty of the commissioner to protect the agricultural, silvicultural and horticultural or other interests of the state from insect pests, pest plants, or plant diseases and to that end the commissioner is vested with power and authority to:

(1) Inspect or cause to be inspected by duly authorized agents or employees, plants, plant products, or other articles or things that may, in the commissioner's opinion, be capable of disseminating or carrying insect pests, pest plants, or plant diseases. For this purpose, the commissioner has the power to go upon any property, including private property, posted or otherwise, and open any bundle, package, or other container containing, or thought to contain, plants, plant products, or other articles or things capable of transmitting or carrying insect pests, pest plants, or plant diseases;

(2) Supervise or cause the treatment, cutting, or destruction of plants; treat or supervise treatment of land and soil; require the elimination of specific crops and prohibit the planting of those crops in designated areas for stipulated periods; regulate planting dates, harvest dates, and other cultural practices in designated areas; require destruction, treatment, other handling of crop residues and debris in designated areas; otherwise regulate land use in designated areas, when any or all of these measures are necessary to prevent the dissemination or to control or to eradicate insect pests, pest plants, or plant diseases and when rules and regulations therefor have been duly promulgated;

(3) Inspect or cause to be inspected all nurseries, greenhouses, or other plant growing establishments of whatever kind in the state at such intervals as the commissioner may deem best and promulgate such rules and regulations governing nurseries, greenhouses and other plant growing establishments and the movement of nursery stock, plants, and plant propagating material as the commissioner may deem necessary in the eradication, control or prevention of spread of insect pests, pest plants, or plant diseases;

(4) Promulgate rules and regulations to govern the sale and distribution of nursery stock, other plants or plant propagating material by dealers and agents;

(5) Promulgate rules and regulations under which nursery stock, other plants, plant propagating material, and plant products may be brought into this state from other states, territories, and foreign countries;

(6) Promulgate such rules and regulations with reference to plants and plant products while in transit through this state as may be deemed necessary to prevent the introduction into and dissemination within this state of insect pests, pest plants, or plant diseases;

(7) Require of any person, firm or corporation having plants, plant products, or other articles or things likely to carry insect pests, pest plants, or plant diseases, in the possession of such person, firm or corporation to give full information as to the origin and source of such plants, plant products, or other articles or things. It is a Class A misdemeanor for such person, firm or corporation to refuse to give such information if able to do so;

(8) Declare a dangerous insect pest, pest plant, or plant disease to be a public nuisance as well as any plant or other thing infested or infected with a dangerous insect pest, pest plant, or plant disease or that has been exposed to infestation or infection and therefore likely to communicate infestation or infection;

(9) Declare a quarantine against any area, place, nursery, forest, orchard, farm lot, or other boundary of whatever size or description, or any county or counties within this state, other states, territories, foreign countries or portion thereof in reference to dangerous insect pests, pest plants, or plant diseases and prohibit the movement within the state or any part of the state or the introduction into this state from other states, territories, or foreign countries, of all plants, plant propagating material, plant products, or other articles or things including soil from quarantined places or areas that are likely to carry dangerous insect pests, pest plants, or plant diseases if the quarantine is determined, after due investigation by the commissioner to be necessary in order to protect the agricultural, horticultural, and silvicultural, or other interests of this state. In such cases, the quarantine may be made absolute, or rules and regulations may be adopted prescribing the method and manner under which the prohibited articles may be moved into or within, sold, or otherwise disposed of in this state;

(10) Intercept and inspect while in transit or after arrival at destination, all plants, plant propagating material, plant products, or other things likely to carry insect pests, pest plants, or plant diseases being moved in this state, and if upon inspection, such plants, plant propagating material, plant products, or other things are found to be infested or infected with an injurious insect pest, pest plant, or plant disease, or if such material is believed to be likely to communicate or transmit an injurious insect pest, pest plant, or plant disease or is being transported in violation of any of the rules and regulations established pursuant to and under the authority of this part, then the plants, plant propagation material, plant products or other things may be treated when necessary, at the expense of the owners, and released, returned to the sender, or destroyed, the disposition to be determined under rules and regulations to be promulgated by the commissioner;

(11) Carry on investigations relating to methods of control, eradication, and/or prevention of spread of insect pests, pest plants, or plant diseases, and for that purpose may rent, lease, or purchase the necessary facilities, in accordance with existing state law pertaining to such transactions; and

(12) Apply to courts of competent jurisdiction for writs of injunction and institute criminal proceedings for the enforcement of this part. It is the duty of the several district attorneys general to represent the commissioner when called upon to do so.



§ 43-6-107 - Appointment of assistants -- Cooperative agreements -- Official publication.

The commissioner has the power and authority to:

(1) Purchase all necessary materials, supplies, office, laboratory, and field equipment and other things, in the manner prescribed by law, and make such other expenditures as may be essential and necessary in carrying out this part within the limits of the amount appropriated by law;

(2) Appoint, in accordance with any applicable rules or regulations of the department of human resources, such assistants, inspectors and other employees as may be required and prescribe their duties, and delegate to the assistants, inspectors and other employees such powers and authority as may be deemed proper within the limits of the power and authority conferred upon the commissioner by this part;

(3) Enter into cooperative arrangements with any person, municipality, county and other departments of this state, and boards, officers and authorities of other states and the United States for inspection with reference to insect pests, pest plants, or plant diseases and for the control and eradication of insect pests, pest plants, or plant diseases, and to contribute a just proportionate share of the expenses incurred under such arrangements; and

(4) Publish, at intervals to be determined by the commissioner, an official organ of the department of agriculture for public distribution and may from time to time publish and distribute to the public such further information as may be deemed necessary or in the public interest.



§ 43-6-108 - Promulgation of rules -- Certified copies in evidence.

All rules and regulations made pursuant to this part shall be promulgated as provided by law; provided, that in case of emergency where it is necessary to place a quarantine to take effect immediately, promulgation may be made by proclamation of the commissioner. Printed copies of all acts, rules, regulations, quarantines, or other notices, which shall be published by the commissioner under authority granted by this part, shall be admitted as sufficient evidence of such acts, rules, regulations, quarantines or other notices in all courts and on all occasions whatsoever; provided, that the correctness of such copies be certified to by the commissioner.



§ 43-6-109 - Pests and diseases -- Special permits.

The introduction into this state of any insect pests, pest plants, or plant diseases, except under a special permit issued by the commissioner, is prohibited.



§ 43-6-110 - Isolation of plants and products -- Inspection.

Any person, including common carriers, who shall knowingly receive plants, plant products, or other articles or things sold, given away, carried, shipped, or delivered for carriage or shipment within the state, as to which this part and the rules and regulations promulgated pursuant to this part have not been complied with, shall be required to isolate and hold the plant, plant product, or other article or thing, unopened and unused, subject to such inspection or other disposition as may be provided by the commissioner.



§ 43-6-111 - Liability of principal.

In construing and enforcing this part, the act, omission or failure of any official, agent, or other person acting for, or employed by, any association, partnership, corporation or other principal within the scope of such person's employment or office shall in every case be deemed the act, omission, or failure of the association, partnership, corporation or other principal as well as that of the individual.



§ 43-6-112 - Violations -- Penalty.

Any person who violates any provision or requirement of this part or of the rules and regulations made under this part or of any order or notice given pursuant to this part, or who forges, counterfeits, destroys, or wrongfully or improperly, uses any certificate provided for in this part or in the rules and regulations made pursuant to this part, or who interferes with or obstructs the commissioner or any of the commissioner's duly designated employees or agents in the performance of the person's duties, commits a Class C misdemeanor.



§ 43-6-113 - Establishment of fees.

(a) A nematode sample analysis fee shall be set by rule pursuant to § 43-1-703.

(b) Nursery stock or other plant material plant dealer certificate fees shall be set by rule pursuant to § 43-1-703.

(c) Florist certificate fees shall be set by rule pursuant to § 43-1-703.

(d) The fee for phytosanitary certificates shall be equivalent to United States department of agriculture, animal and plant health inspection service fees.

(e) The department shall have no authority under this section to assess the greenhouse plant certification fee, or any other license fee or plant certification fee established by this part against:

(1) Any person engaged in the production of tobacco seedlings; or

(2) Any farmer who produces and sells plants or seedlings in connection with the person's farming operations, but who is not primarily engaged in the business of producing and selling plants or seedlings, as determined by the commissioner.






Part 2 - Eradication of Johnson Grass

§ 43-6-201 - Adoption of part by county legislative body.

The various county legislative bodies of the state may by resolution adopt this part by a vote of its members. Upon a two-thirds (2/3) vote of the county legislative body for the adoption of this part, the results of the vote shall be certified to the commissioner of agriculture. If a majority of the votes cast are against the adoption of this part, the question shall not be resubmitted for reconsideration of the county legislative body for at least one (1) year after the vote.



§ 43-6-202 - Johnson grass extermination areas -- Designation by commissioner of agriculture -- Notice.

The commissioner of agriculture shall within thirty (30) days after receipt of the notice from the county clerk as provided in § 43-6-201 declare the county to be a "Johnson grass extermination area" and the commissioner shall cause suitable notice to be published in a newspaper in the county for two (2) consecutive weeks. The notice shall specify that the county has been declared a Johnson grass extermination area and that all property owners in the county shall, not later than April 30 following the publication of the notice, take steps to control and eradicate Johnson grass on all lands owned by them or under their control. The commissioner may have inserted in the notice such other pertinent and relevant information as the commissioner may deem advisable.



§ 43-6-203 - County weed control boards.

(a) The commissioner of agriculture shall, within ten (10) days after receipt of the notice provided for in § 43-6-201, appoint a three-member county weed control board composed of citizens of the county, which shall be named by the county legislative body to serve as advisors and to assist the commissioner in the administration of this chapter and to perform such other duties as may be prescribed by the commissioner.

(b) Members of the board shall receive no salary for their services, but shall be reimbursed by the county legislative body for their actual and necessary expenses incurred in the performance of their duties.



§ 43-6-204 - Duties of commissioner of agriculture.

(a) The commissioner of agriculture has the duty under this part to:

(1) Assist the county weed control board, all public utilities, the department of transportation, the county legislative body, drainage districts, the county highway department, other public and quasi-public corporations and other interested parties in the control and eradication of Johnson grass;

(2) Be informed of the origin, nature and appearance of Johnson grass and the manner in which it is disseminated and shall follow recommendations of the University of Tennessee, college of agricultural sciences and natural resources, as to the best and approved method to control, eradicate and prevent the dissemination of Johnson grass; and

(3) Cooperate with and have authority to enter into cooperative agreements with state and federal agencies and departments for the furtherance of the control and eradication of Johnson grass.

(b) The commissioner shall make all rules and regulations for carrying out this part and its requirements.



§ 43-6-205 - Inspection of land by county weed control boards.

(a) The county weed control board is responsible for the inspection of lands and places for compliance with this part, and has the authority to employ all necessary assistance required for inspections, and shall certify the expense thereof to the county clerk for payment.

(b) The commissioner or the commissioner's designated representative, as well as the county weed control board or the designated representative of the board, shall have the right of ingress or egress upon all lands in the county in making an inspection or performing any other duties imposed by this part.



§ 43-6-206 - Failure to comply -- Prosecution.

Upon failure or refusal to comply with this part, the failure or refusal shall be reported by the county weed control board to the district attorney general for the county affected, and it shall be the duty of the district attorney general to prosecute all persons violating this part in the manner provided in this part.



§ 43-6-207 - Duty to control and exterminate.

(a) It is the duty of all public utilities where they control the surface area, the department of transportation, the county legislative body, drainage districts, county road departments and other public and quasi-public corporations and every landowner in Johnson grass extermination areas, to:

(1) Control and eradicate Johnson grass and prevent its regrowth and reinfestation on all lands, rights-of-way and easements owned, occupied or controlled by them;

(2) Employ methods of control and eradication and for the prevention of the regrowth and reinfestation of Johnson grass as directed by the commissioner of agriculture or the county weed control board; and

(3) Comply with all orders, rules and regulations promulgated by the commissioner of agriculture pursuant to this part.

(b) The department of transportation may not enter into such program on a pilot basis with more than one (1) county.

(c) The state shall not be held civilly liable for any act in compliance with the purpose and intent of this part.



§ 43-6-208 - Nuisance -- Action to enjoin.

The existence or growth of Johnson grass, in counties electing to come under this part, is declared to be a public and common nuisance and the district attorneys general for and in those counties affected shall have the duty to bring an action in the circuit court of such county to enjoin this nuisance. The action shall be brought in the name of the state of Tennessee and shall be tried as in equity cases. In order to sustain the action, it shall be necessary to allege that thirty (30) days' advance notice of the filing of the suit has been served upon the defendant or defendants, and that the defendant or defendants, have taken no suitable action to comply with this part prior to the filing of the suit. Any landowner whose land is adjacent to or within one hundred feet (100') of land on which the nuisance is permitted or maintained and who is not undertaking a Johnson grass control program may bring a civil action for injunction against any person permitting or maintaining the nuisance and shall, in addition to injunctive relief, be entitled to recover as a penalty the sum of five hundred dollars ($500) and any actual damages sustained as a result of the maintenance of the nuisance.



§ 43-6-209 - Appropriation of funds by county.

Upon the adoption of this part by a county, such county thereafter is specifically authorized to appropriate funds to carry out and administer this part.



§ 43-6-210 - Removal of county from provisions of part.

When any particular county has adopted this part and brings itself within this part, it may at any subsequent time remove itself from the provisions hereof by a proper resolution therefor adopted by a majority vote of the county legislative body. Upon the adoption of such resolution, this part shall not apply to the county.






Part 3 - Pest Control Compact [Repealed]

§ 43-6-301 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 1; T.C.A., §§ 43-2801, 43-7-101; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.



§ 43-6-302 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 2; T.C.A., §§ 43-2802, 43-7-102; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.



§ 43-6-303 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 3; T.C.A., §§ 43-2803, 43-7-103; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.



§ 43-6-304 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 4; T.C.A., §§ 43-2804, 43-7-104; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.



§ 43-6-305 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 5; T.C.A., §§ 43-2805, 43-7-105; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.



§ 43-6-306 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 6; T.C.A., §§ 43-2806, 43-7-106; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.



§ 43-6-307 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 7; T.C.A., §§ 43-2807, 43-7-107; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.



§ 43-6-308 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 8; T.C.A., §§ 43-2808, 43-7-108; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.






Part 4 - Eradication of the Cotton Boll Weevil

§ 43-6-401 - Purpose.

The general assembly has found and determined and does declare that the boll weevil is a public nuisance, a pest and a menace to the cotton industry. Due to the interstate nature of boll weevil infestation, it is necessary to secure the cooperation of cotton growers and other state and federal governments to carry out a program of boll weevil suppression or eradication. The purpose of this part is to secure the suppression or eradication of the boll weevil and to provide for certification of a cotton grower's organization to cooperate with state and federal agencies in the administration of cost sharing programs for the suppression or eradication of the boll weevil.



§ 43-6-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Boll weevil" means Anthonomus grandis Boheman in any stage of development;

(2) "Certificate" means a document issued or authorized by the commissioner indicating that a regulated article is not contaminated with boll weevils;

(3) "Commissioner" means the commissioner of agriculture or the commissioner's designated representative;

(4) "Cotton" means any cotton plant or cotton plant product upon which the boll weevil is dependent for completion of any portion of its life cycle;

(5) "Cotton grower" means any person who is engaged in and has an economic risk in the business of producing, or causing to be produced, cotton for market;

(6) "Department" means the Tennessee department of agriculture;

(7) "Host" means any plant or plant product upon which the boll weevil is dependent for completion of any portion of its life cycle;

(8) "Infested" means actually infested with a boll weevil, or so exposed to infestation that it would be reasonable to believe that an infestation exists;

(9) "Permit" means a document issued or authorized by the commissioner to provide for the movement of regulated articles to restricted designations for limited handling, utilization, or processing;

(10) "Person" means any individual, corporation, company, society, or association, or other business entity; and

(11) "Regulated article" means any article of any character carrying or capable of carrying the boll weevil, including, but not limited to, cotton plants, seed cotton, other hosts, gin trash and mechanical cotton pickers.



§ 43-6-403 - Commissioner -- Duty -- Cooperation with agencies, groups or persons.

The commissioner shall carry out programs to destroy and eliminate boll weevils in this state. The commissioner may cooperate with any agency of the federal government, any state, any other agency in this state, or any person engaged in growing, processing, marketing, handling cotton, or any group of such persons in this state in programs to effectuate the purposes of this part, and may enter into written agreements to effectuate those purposes. Such agreements may provide for cost sharing and for division of duties and responsibilities under this part, and may include other provisions generally to effectuate the purposes of this part.



§ 43-6-404 - Commissioner -- Powers.

The commissioner may enter cotton fields and other premises in order to carry out such activities, including, but not limited to, treatment with pesticides, and monitoring as may be necessary to carry out this part. The commissioner may inspect any fields or premises in this state and any property located in or on any fields or premises in this state for the purpose of determining whether the property is infested. Such inspection and other activities may be conducted at any reasonable hours falling between sunrise and sunset.



§ 43-6-405 - Cotton growers -- Submission of form.

Every person growing cotton in this state shall furnish to the commissioner, on forms supplied by the commissioner, such information as the commissioner may require, concerning the size and location of all commercial cotton fields and of noncommercial patches of cotton grown as ornamentals or for other purposes.



§ 43-6-406 - Promulgation of rules -- Quarantine.

Whenever the commissioner determines that such action is necessary, or reasonably appears necessary, to prevent or retard the spread of the boll weevil, the commissioner may promulgate rules quarantining this state, or any portion thereof, and governing the storage or other handling in the quarantined areas of regulated articles and the movement of regulated articles into or from quarantined areas. The commissioner may also promulgate rules governing the movement of regulated articles from other states or portions thereof into this state when the other state is known to be infested.



§ 43-6-407 - Elimination zones -- Designation -- Rules -- Penalties.

The commissioner may designate by rule one (1) or more areas of this state as "elimination zones" where boll weevil eradication programs will be undertaken. The commissioner may promulgate reasonable rules regarding areas where cotton cannot be planted within an elimination zone when there is reason to believe it will jeopardize the success of the program or present a hazard to public health or safety. The commissioner may issue rules prohibiting the planting of noncommercial cotton in elimination zones, and requiring that all growers of commercial cotton in the elimination zones participate in a program of boll weevil eradication, including cost sharing as prescribed in the rules. Notice of the prohibition and requirement shall be given by publication for one (1) day each week for three (3) successive weeks in a newspaper having general circulation in the affected area. The commissioner may set by rule a reasonable schedule of penalty fees to be assessed when growers in designated "elimination zones" do not meet the requirements of rules issued by the commissioner with respect to reporting of acreage and participation in cost sharing as prescribed by rule. Such penalty fee shall not exceed a charge of fifty dollars ($50.00) per acre. When a grower fails to meet the requirements of rules promulgated by the commissioner, the commissioner is authorized in elimination zones to destroy cotton not in compliance with the rules. Costs incurred by the commissioner may be assessed against the grower.



§ 43-6-408 - Destruction or treatment of cotton in elimination zones.

The commissioner may destroy or, in the commissioner's discretion, treat with pesticides volunteer or other noncommercial cotton, and may establish procedures for the purchase and destruction of commercial cotton in elimination zones when the commissioner deems such action necessary to effectuate the purposes of this part. No payment shall be made by the commissioner to the owner or lessee for the destruction or injury of any cotton that was planted in an elimination zone after publication of notice as provided in this part, or was otherwise handled in violation of this part, or the rules adopted pursuant thereto. However, the commissioner shall pay for losses resulting from the destruction of cotton that was planted in such zones prior to publication of the notice.



§ 43-6-409 - Elimination zones -- Restricted entry and regulations.

(a) The commissioner may promulgate rules restricting entry by persons, and location of honeybee colonies in any premises in an elimination zone that have been or are to be treated with pesticides, or otherwise treated to cause the eradication of the boll weevil, or in any other area that may be affected by such treatments.

(b) (1) The commissioner may also adopt such other rules and regulations as the commissioner deems necessary to further effectuate the purposes of this part.

(2) All rules under this part shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 43-6-410 - Violations -- Penalties.

(a) Any person who violates any of the provisions of this part or the rules promulgated under this part, or who alters, forges or counterfeits, or uses without authority, any certificate or permit or other document provided for in this part or in the rules promulgated under this part, commits a Class A misdemeanor.

(b) Any person who, except in compliance with the rules of the commissioner, moves any regulated article into this state from any other state that the commissioner has determined in such rules is infested, commits a Class A misdemeanor.



§ 43-6-421 - Cotton growers' organization -- Certification.

(a) The commissioner may certify a cotton growers' organization for the purpose of entering into agreements with the state of Tennessee, other states, the federal government and other parties as may be necessary to carry out the purposes of this part.

(b) In order to be eligible for certification by the commissioner, the cotton growers' organization must demonstrate to the satisfaction of the commissioner that:

(1) It is a nonprofit organization and could qualify as a tax exempt organization under § 501(a) of the Internal Revenue Code of 1954 [26 U.S.C. § 501(a)];

(2) Membership in the organization shall be open to all cotton growers in this state;

(3) The organization shall have only one (1) class of members with each member entitled to only one (1) vote; and

(4) The organization's board of directors shall be comprised as follows:

(A) Four (4) Tennessee cotton growers to be appointed by the commissioner;

(B) One (1) representative from each cotton producer organization certified as a producer organization by the National Cotton Council and eligible to name delegates to such council; and

(C) One (1) representative of state government from this state to be appointed by the commissioner.

(c) All books and records of account and minutes of proceedings of the organization shall be available for inspection or audit by the commissioner at any reasonable time.

(d) Employees or agents of the growers' organization who handle funds of the organization shall be adequately bonded in an amount to be determined by the commissioner.

(e) If the commissioner finds that the growers' organization meets the requirements set forth in subsection (b), the commissioner shall certify the organization in writing, for the purposes of this part only, and such certification shall not affect any other organization of cotton growers established for other purposes. The commissioner shall certify only one (1) such organization; provided, that the commissioner may revoke the certification of the organization if at any time the organization fails to meet the requirements of this part.



§ 43-6-422 - Certified cotton growers' organization -- Form -- Members -- Powers -- Liabilities.

(a) The certified cotton growers' organization shall be:

(1) A public corporation and may contract and be contracted with, implead and be impleaded, and complain and defend in all courts; and

(2) Governed by a board of directors, which shall name its chair, vice chair, and secretary, and determine a quorum for the transaction of its business.

(b) The certified cotton growers' organization may appoint advisory boards, special committees, legal counsel, and technical and clerical personnel to advise, aid, and assist the organization in the performance of its duties, and fix, if necessary, any compensation for such services.

(c) The members, officers, and employees of the certified cotton growers' organization operating under this part shall not be held individually responsible to any grower or other person for errors in judgment, mistakes, or other acts of omission or commission, other than their own acts of dishonesty or crime. No member, officer, or employee shall be held individually responsible for any act of omission of any other member of such organization. The liability of the members of the certified cotton growers' organization shall be several and not joint, and no member shall be liable for the default of any other member.

(d) The certified cotton growers' organization may borrow money or otherwise incur indebtedness, and may expend the moneys so acquired for the purpose of destroying and eradicating the boll weevil in Tennessee. Any indebtedness created pursuant to this subsection (d) shall be repaid from the assessments on the cotton growers provided for in § 43-6-423 or from other funds available to the cotton growers' organization, and shall not constitute a debt of the state or any department, agency, political subdivision, official, or employee of the state. Funds borrowed under this subsection (d) may be expended by the certified cotton growers' organization for the purpose of reducing the annual assessment or increasing the number of years over which cotton growers are required to pay assessments under this part.



§ 43-6-423 - Assessments -- Authorizing referendum -- Disposition of funds.

(a) Upon the request of the certified cotton growers' organization, the commissioner shall authorize a referendum among cotton growers upon the question of whether an assessment shall be levied upon cotton growers in the state to offset, in whole or in part, the cost of boll weevil or other cotton pest suppression or eradication programs authorized by this part or by any other law of this state.

(b) The assessment levied under this part shall be based upon the number of acres of cotton planted. The amount of the assessment, the period of time for which it is levied, and the geographical area to be covered by the assessment shall be determined by the commissioner, upon recommendation by the board of directors of the cotton growers' organization.

(c) All affected cotton growers shall be entitled to vote in any such referendum, and the commissioner shall determine any questions of eligibility to vote.

(d) Passage of such referendum shall require a two-thirds (2/3) majority of those eligible cotton growers voting.

(e) The assessments collected by the department under this part, less such amounts as may be authorized in the general appropriations act for administration of this part, shall be promptly remitted to the certified cotton growers' organization under such terms and conditions as the commissioner may deem necessary to ensure that such assessments are used in a sound program of eradication or suppression of the boll weevil or other cotton pests.

(f) There is created within the state treasury a fund known as the "certified cotton growers' organization fund." All funds received, appropriated or otherwise coming under this part shall be deposited into the state treasury to the credit of the certified cotton growers' organization. The commissioner shall administer the fund and make payments from the fund in the same manner as other state agencies for the administration and implementation of the purposes of this part. Amounts in the fund at the end of any fiscal year shall not revert to the general fund but shall remain available to the organization for the purposes as set forth in this part. Should the eradication program be discontinued or certification of the cotton growers' organization be revoked by the commissioner, any funds remaining in its hands at that time may be paid out by the commissioner for existing obligations and for closing the affairs of the certified cotton growers' organization. Any funds remaining over and above those required for completing the business of the cotton growers' organization shall be paid by the commissioner to the contributing growers on a pro rata basis.

(g) The commissioner, with the approval of the board of directors of the certified cotton growers' organization, may grant waivers of timely payments of assessments, when a grower can show that assessments will cause an undue financial burden or bankruptcy. Such waivers shall not exceed six (6) months in length, and shall be subject to an equitable rate of interest.

(h) Records maintained by the commissioner on behalf of the certified cotton growers' organization shall be audited at least annually by the comptroller of the treasury or the comptroller's designated representative.



§ 43-6-424 - Referendum -- Management and expense.

The arrangements for, and management of, any referendum held under this part shall be under the direction of the certified cotton growers' organization. The organization shall bear all expenses incurred in conducting the referendum, to include furnishing the ballots and arranging for the necessary poll holders.



§ 43-6-425 - Subsequent referenda.

(a) If any referendum conducted under this part fails to receive the required number of affirmative votes, the certified organization may, with the consent of the commissioner, call other referenda.

(b) After the passage of any referendum, the eligible voters shall be allowed, by subsequent referenda, at least every ten (10) years, to vote on whether to continue their assessments. All of the requirements for an initial referendum shall be met in subsequent referenda.



§ 43-6-426 - Failure to pay assessments and penalties -- Commissioner's lien -- Rules.

(a) A cotton grower who fails to pay, when due and upon reasonable notice, any assessment levied under this part, shall be subject to a per acre penalty as established in the commissioner's rules, in addition to the assessment.

(b) A cotton grower who fails to pay all assessments, including penalties, within thirty (30) days of notice of penalty, shall destroy any cotton plants growing on such cotton grower's acreage that is subject to the assessment. Any such cotton plants that are not destroyed shall be deemed to be a public nuisance, and such public nuisance may be abated in the same manner as any public nuisance. The commissioner, with the approval of the attorney general and reporter and upon the relation of the attorney general and reporter, may apply to the circuit court of the judicial district in which the public nuisance is located to have the nuisance condemned and destroyed, with all costs of destruction to be taxed against the grower. This injunctive relief shall be available to the commissioner, notwithstanding the existence of any other legal remedy, and the commissioner shall not be required to file a bond.

(c) Whenever a cotton grower fails to pay all assessments, penalties, and costs associated with the treatment and/or destruction of a cotton crop, the commissioner may recover the amount due from the buyer of the grower's crop, equal to but not exceeding the amount the buyer paid for the crop. Notice of the commissioner's claim shall be given in writing to the grower and the buyer. The buyer shall pay the commissioner's claim before payment for the crop is made to the grower. Beginning on the date written notice is received by the buyer, the commissioner's claim shall apply to any cotton crop grown by the grower, including future crops, until the commissioner's claim is paid in full. The buyer shall be liable for making the payment to the commissioner; however, any buyer of cotton shall take free of the commissioner's claim if the buyer has not received written notice of the claim by the date the grower receives payment for the crop.

(d) If the grower's cotton crop fails or is not sufficient to pay the commissioner's claim as provided for in subsection (c), the commissioner shall have a lien of equal dignity with other liens for moneys owed to the state against all real and personal property owned or subsequently acquired by the grower in accordance with § 67-1-1403. The commissioner shall cause a notice of a lien for payment of the claim to be recorded in the office of the appropriate county register of deeds as provided for in § 67-1-1403.

(e) The commissioner may promulgate rules as may be necessary to file a lien to accomplish the purposes of this part.



§ 43-6-431 - General purpose -- Construction.

This part is declared to be remedial in nature, and shall be liberally construed to effectuate its purposes.






Part 5 - Suppression of Black Flies

§ 43-6-501 - Legislative intent.

The general assembly recognizes the negative impact of uncontrolled populations of simulium jenningsi and simulium fibrinflatum ("black flies") on the economy and quality of life of a region. The general assembly also recognizes that the tourism and agricultural industries can be particularly affected by an overpopulation of black flies and that an overpopulation may be likely to spread throughout the eastern part of the state as black fly populations increase with the improvement of water quality. The general assembly believes that it is important to explore potential solutions to black fly infestation before the black fly problem becomes unmanageable and industries important to the state suffer the consequences of state inaction.



§ 43-6-502 - Study of biological suppression program.

(a) The University of Tennessee shall initiate and administer a two-year black fly suppression program using a biological control agent in the Greenbrier Valley and the areas adjacent to the Pigeon River under the supervision of the department of agriculture. The university shall study the biological and socioeconomic effects of the suppression program on the region. The university shall report its findings to the department of agriculture and the department of environment and conservation. The university shall also report the results of the program to the energy, agriculture and natural resources committee of the senate and the agriculture and natural resources committee of the house of representatives.

(b) The Tennessee wildlife resources agency is authorized to participate in the black fly suppression program in order to promote wildlife management by improving the quality of hunting and fishing conditions in the subject area.

(c) None of the funds for the program authorized by this section shall be expended until all authorizations required by law have become final and effective, including, but not limited to, a permit required by the Water Quality Control Act of 1977, compiled in title 69, chapter 3, part 1.



§ 43-6-503 - Biological control agent.

The biological control agent used in the program shall be known to pose no significant threat to people, animals, or the environment as used by the program. The department of agriculture is authorized to suspend the program indefinitely, if the agency has reason to believe that the safety of the citizens or the integrity of the environment of the subject area is threatened.









Chapter 8 - Pesticides

Part 1 - General Provisions

§ 43-8-101 - Short title.

This part and part 2 of this chapter shall be known and may be cited as the "Tennessee Insecticide, Fungicide, and Rodenticide Act."



§ 43-8-102 - Part definitions.

As used in this part and part 2 of this chapter, unless the context otherwise requires:

(1) "Active ingredient" means:

(A) In the case of a pesticide other than a plant regulator, defoliant or desiccant, an ingredient that will prevent, destroy, repel or mitigate;

(B) In the case of a plant regulator, an ingredient that, through physiological action, will accelerate or retard the rate of growth or rate of maturation or otherwise alter the behavior of plant growth;

(C) In the case of a defoliant, an ingredient that will cause the leaves or foliage to drop from a plant;

(D) In the case of a desiccant, an ingredient that will artificially accelerate the drying of plant tissue; and

(E) In the case of a spray adjuvant, any ingredient that will act as a functioning agent;

(2) "Adjuvant" means any substance that, when added to a pesticide, is intended to aid, modify or enhance its effectiveness by its properties of serving as a wetting agent, detergent, spreading agent, synergist, deposit builder, adhesive, surfactant, emulsifying agent, deflocculating agent, water modifier, or similar agent, with or without toxic properties of its own, and when sold in a package or container separate from that of the pesticide with which it is to be used;

(3) "Adulterated" means a condition wherein strength or purity of a pesticide falls below the professed standard of quality as expressed on labeling under which it is sold, or if any substance has been substituted wholly or in part for the pesticide, or if any valuable constituent thereof has been wholly or in part abstracted;

(4) "Antidote" means the most practical immediate treatment in case of poisoning and includes first aid treatment;

(5) "Commissioner" means the commissioner of agriculture;

(6) "Inert ingredient" means an ingredient that is not an active ingredient;

(7) "Ingredient statement" means a statement of the name and percentage of each active ingredient, together with the total percentage of all inert ingredients in the pesticide;

(8) "Label" means the written, printed or graphic matter on or attached to a pesticide, or the immediate container thereof and the outside container or wrapper of the retail package, if any there be, of the pesticide;

(9) "Labeling" means all labels and other written, printed or graphic matter:

(A) Upon the pesticide or any of its containers or wrappers;

(B) Accompanying the pesticide at any time; or

(C) To which reference is made on the label or literature accompanying the pesticide, except when accurate, non-misleading reference is made to current official publications of the state experiment station, the state institute of agriculture, the Tennessee department of agriculture, the department of environment and conservation, or similar federal institutions or other official agencies of this state or other states when such agencies are authorized by law to conduct research in the field of pesticides;

(10) "Misbranded" means a condition as to a pesticide, wherein:

(A) Its labeling bears any statement, design or graphic representation relative to the pesticide, or to its ingredients, that is false or misleading in any particular;

(B) It is an imitation of or is offered for sale under the name of another pesticide;

(C) Advertisement by any means is misleading in any particular;

(D) The labeling accompanying the pesticide does not contain directions for use that are necessary and when complied with would be adequate to protect health and the environment;

(E) The label does not bear an ingredient statement that is displayed on the outside of the immediate container and cannot be easily read as the container is presented or displayed under customary conditions of purchase;

(F) Any word, statement or other information required by or under authority of this part and part 2 of this chapter to appear on the label or labeling is not as prominently displayed as other material on the label or labeling;

(G) When used as directed or in accordance with commonly recognized practice, it is injurious to humans or other vertebrate animals or vegetation, except weeds, to which it is applied, or to the person applying the pesticide;

(H) The label does not contain a warning or caution statement that may be necessary and if complied with is adequate to protect health and the environment;

(I) The label does not bear the registration number assigned in connection with its registration;

(J) The labeling does not contain a statement of the use classification under which the product is registered; or

(K) In the case of a plant regulator, defoliant, or desiccant when used as directed, it is injurious to health and the environment; provided, that physical or physiological effects on plants or parts thereof shall not be deemed to be injurious when this is the purpose for which the plant regulator, defoliant, or desiccant was applied, in accordance with label claims and recommendations;

(11) "Person" means any individual, partnership, association, corporation or organized group of persons whether incorporated or not;

(12) "Pesticide" means any substance or mixture of substances or chemical intended for defoliating or desiccating plants or for preventing, destroying, repelling, or mitigating any insects, rodents, fungi, bacteria, weeds or other forms of plant or animal life the commissioner shall declare to be a pest. This includes, but is not limited to, insecticides, fungicides, bactericides, herbicides, desiccants, defoliants, plant regulators, adjuvants or nematocides;

(13) "Registrant" means the person registering any pesticide pursuant to this part and part 2 of this chapter; and

(14) "Use in a manner inconsistent with labeling" as to a pesticide means any use of a registered pesticide in a manner not permitted by its labeling, except that "use in a manner inconsistent with labeling" does not include:

(A) Applying a pesticide at any dosage, concentration, or frequency less than that specified on the labeling;

(B) Applying a pesticide against any target pest not specified on the labeling if the application is to the crop, animal, or site specified on the labeling, unless federal requirements demand that the labeling specifically state that the pesticide may be used only for the pests specified on the labeling;

(C) Employing any method of application not prohibited by the labeling;

(D) Mixing a pesticide or pesticides with a fertilizer when such mixture is not prohibited on the labeling; or

(E) Any other use otherwise inconsistent but specifically permitted under federal law.



§ 43-8-103 - Pesticides -- Prohibitions as to sale or transportation.

(a) It is unlawful for any person to distribute, sell, or offer for sale within the state of Tennessee, or deliver for transportation or transport in intrastate commerce or between points within this state through any point outside this state any of the following:

(1) Any pesticide that is not registered pursuant to § 43-8-104, or any pesticide where claims or directions for use differ in substance from the representations made in connection with its registration or if the composition of the pesticide differs from its composition as represented in connection with its registration;

(2) Any pesticide, unless it is in the registrant's or the manufacturer's unbroken immediate container, and there is affixed to such container, and to any outside container or wrapper of the retail package where required information on the immediate container cannot be clearly read, a label bearing:

(A) The name and address of the manufacturer, registrant or person for whom manufactured;

(B) The name, brand or trademarks under which the article is sold; and

(C) The net weight or measure of the contents subject, however, to such reasonable variations as the commissioner may permit;

(3) Any pesticide that contains any substance or substances in quantities highly toxic to humans, determined as provided in § 43-8-106, unless the label bears, in addition to any other matter required by this part and part 2 of this chapter:

(A) The skull and crossbones;

(B) The word "poison" prominently, in red on a background of distinctly contrasting color; and

(C) A statement of an antidote for the pesticide; or

(4) Any pesticide that is adulterated or misbranded.

(b) A violation of this section is a Class A misdemeanor.



§ 43-8-104 - Registration of products -- Annual renewal -- Labeling -- Statement filed by registrant -- Registration of brand or grade -- License to sell registered brands -- Refusal or cancellation of registration.

(a) Every pesticide that is distributed, sold or offered for sale within this state or transported within this state shall be registered with the commissioner, except as provided below. The commissioner may register and permit the sale of any pesticide that has been duly registered under the federal Insecticide, Fungicide and Rodenticide Act, but products so registered shall be subject to the registration fees provided for herein, and to all other provisions of this part and part 2 of this chapter. All pesticide products shall be registered annually and their registration shall expire on June 30, following the date of issuance.

(b) Products having the same formula and manufactured by the same person or firm, where the labeling contains the same claims, and the labels bear a designation identifying the products as the same pesticide, may be registered as a single pesticide, with additional names and labels added by a supplemental statement during the registration term. Within the discretion of the commissioner or the commissioner's authorized representative, a change in the labeling or formulas of a pesticide may be made within the registration term without requiring a reregistration of the product; provided, that the name of the item is not changed, and that no change is made that lowers the efficacy of the product.

(c) The registrant shall file with the commissioner a statement including:

(1) The name and address of the registrant and the name and address of the person whose name will appear on the label, if other than the registrant;

(2) The name of the pesticide;

(3) A complete copy of the labeling accompanying the pesticide and a statement of all claims made and to be made for it including directions for use; and

(4) In the case of adjuvants, surfactants, emulsifiers, wetting agents, and other materials included as adjuvants that have nonionic surfactants as the principal agent, the ingredient statement on the label must show the percentage of the active adjuvant at least by the generic chemical name and, further, that the specific chemical name identifying the hydrophobic and hydrophilic portions of the molecule and the ratio of the same must be given on a data sheet that shall accompany the label when application for registration is made, the latter being necessary in order that the chemical content may be determined by the department of agriculture, division of technical services, for regulatory purposes. In the case of products having cationic and anionic surfactants as the principal agent, the chemical names of those materials must be used in the ingredient statement on the label together with the percentage contents of the principal surfactants. In the case of products not involving hydrophobic and hydrophilic portions of the molecule such as in the case of most synergists and other nonsurfactant adjuvants, the chemical name of the material must be used in the ingredient statement on the label.

(d) If it does not appear to the commissioner that the article is such as to warrant the proposed claims for it or if the article and its labeling and other material required to be submitted do not comply with this part and part 2 of this chapter, the commissioner shall notify the registrant of the manner in which the article, labeling, or other material required to be submitted fail to comply with this part and part 2 of this chapter so as to afford the registrant an opportunity to make the necessary corrections.

(e) The commissioner may refuse to register or may revoke or suspend any or all registrations where the registrant is found to have violated any provision of this part and part 2 of this chapter, including rules promulgated under authority of this part and part 2 of this chapter. Any such proceedings shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(f) Registration shall not be required of a pesticide that is merely shipped from one plant or warehouse in this state to another for use as a constituent in a registered pesticide. Neither shall registration be required of a pesticide distributed under an experimental use permit issued by the federal environmental protection agency.

(g) Registration shall be maintained for one (1) year after the effective date upon which a registrant ceases to distribute a pesticide within this state, unless the registrant can offer reasonable proof that no quantities of the pesticide remain commercially available.

(h) Pesticide product registration fees shall be set by rule pursuant to § 43-1-703.



§ 43-8-105 - Defacing or destroying label, refusing information, false guaranty, revelation of formula, noncooperation with officials prohibited.

It is unlawful:

(1) For any person to detach, alter, deface, or destroy, in whole or in part, any label or labeling provided for in this part and part 2 of this chapter or the rules and regulations promulgated hereunder, or to add any substance to, or take any substance from, a pesticide in a manner that may defeat the purposes of this part and part 2 of this chapter;

(2) For any manufacturer, distributor, dealer, carrier, or other person to refuse, upon written request specifying the nature or kind of pesticide to which such request relates, to furnish to or permit any person designated by the commissioner to have access to and to copy such records of business transactions as may be essential in carrying out the purposes of this part and part 2 of this chapter;

(3) For any person to give a guaranty or undertaking provided for in § 43-8-108 that is false in any particular, except that a person who receives and relies upon a guaranty authorized under § 43-8-108 may give a guaranty to the same effect, which guaranty shall contain, in addition to such person's own name and address, the name and address of the person residing in the United States from whom such person received the guaranty or undertaking;

(4) For any person to use for the person's own advantage or to reveal, other than to the commissioner, or officials or employees of the state of Tennessee, or officials or employees of the United States department of agriculture, or other federal agencies, or to the courts in response to a subpoena, or to physicians, and in emergencies to pharmacists and other qualified persons, for use in the preparation of antidotes, in accordance with such directions as the commissioner may prescribe, any information relative to formulas of products acquired by authority of § 43-8-104;

(5) For any person to oppose or interfere in any way with the commissioner or the commissioner's duly authorized agents in carrying out the duties imposed by this part and part 2 of this chapter;

(6) For any person to handle, transport, store, display or distribute pesticides in such a manner as to endanger health and the environment or to endanger food, feed, or other products that may be transported, stored, displayed or distributed with such pesticides; or

(7) For any person to dispose of, discard or store any pesticide or pesticide containers in such a manner as to cause injury to humans, vegetation, crops, livestock, wildlife, beneficial insects or to pollute any water supply or waterways.



§ 43-8-106 - Powers of commissioner.

(a) The commissioner is authorized, after opportunity for a hearing, to:

(1) Declare any form of plant or animal life or virus that is injurious to plants, humans, domestic animals, articles or substances to be a pest;

(2) Determine whether pesticides are highly toxic to humans; and

(3) Determine standards of coloring or discoloring for pesticides.

(b) The commissioner is further authorized to:

(1) Collect and undertake laboratory analysis of pesticides to determine their compliance with the requirements of this part and part 2 of this chapter; and the commissioner has the authority at all reasonable hours to enter into any car, warehouse, store, building, boat vessel or other place where pesticides are held for distribution or sale for the purpose of inspection or sampling, to procure samples for analysis or examination from any lot, package or parcel containing a pesticide;

(2) Publish from time to time information concerning the production, sale and use of any pesticide and make reports of the results of any analysis based on official samples of pesticides sold within the state;

(3) Classify pesticides for general use and/or restricted use, as well as those prohibited from use by regulation; provided, that the regulations shall be consistent with the requirements of the federal Insecticide, Fungicide and Rodenticide Act and regulations as administered by the environmental protection agency; and

(4) Review periodically the records of sales of restricted use pesticides by licensed dealers.

(c) The commissioner is authorized to promulgate such reasonable regulations relating to the sale and distribution of pesticides as the commissioner may find necessary to carry out the full intent and meaning of this part and part 2 of this chapter.

(d) The commissioner is authorized and empowered to cooperate with, and enter into agreements with, any other agency of this state, another state, or the federal government for the purpose of carrying out this part and part 2 of this chapter.



§ 43-8-107 - Notice given of violations -- Hearing -- Prosecution upon certification of facts.

(a) If it appears from the examination or evidence that this part and part 2 of this chapter or the rules and regulations issued under this part or part 2 of this chapter have been violated, the commissioner may cause notice of the violations to be given to the registrant, distributor, and possessor from whom the sample or evidence was taken. Any party so notified shall be given an opportunity to be heard under such rules and regulations as may be prescribed by the commissioner. If it appears after such hearing that there has been a sufficient number of violations of this part and part 2 of this chapter or the rules and regulations issued under this part and part 2 of this chapter, the commissioner may certify the facts to the district attorney general or the county attorney or the city attorney for the county or municipality in which the violation shall have occurred, and furnish that officer with a copy of the results of the examination of such sample duly authenticated by the state chemist or other officer making the examination. It shall be the duty of every such attorney to whom the commissioner shall report any violation of this part and part 2 of this chapter to cause proceedings to be prosecuted without delay for the fines and penalties in such cases. Any person convicted of violating any provision of this part and part 2 of this chapter or the rules and regulations issued thereunder commits a Class A misdemeanor.

(b) Nothing in this section shall be construed as requiring the commissioner to report for the institution of proceedings under this part and part 2 of this chapter, minor violations of this part and part 2 of this chapter, whenever the commissioner believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.



§ 43-8-108 - Exemptions from penalties.

(a) The penalties provided for violations of § 43-8-103 do not apply to:

(1) Any carrier, while lawfully engaged in transporting a pesticide within this state, if the carrier shall, upon request, permit the commissioner or the commissioner's designated agent to copy all records showing the transactions in and movements of the articles;

(2) Public officials of this state and the federal government engaged in the performance of their official duties;

(3) The manufacturer or shipper of a pesticide for experimental use only:

(A) By or under the supervision of an agency of this state or of the federal government authorized by law to conduct research in the field of pesticides; or

(B) By others if the pesticide is not sold and if the container thereof is plainly and conspicuously marked "for experimental use only -- not to be sold," together with the manufacturer's name and address; provided, that if a written permit has been obtained from the commissioner, pesticides may be sold for experimental purposes subject to such restrictions and conditions as may be set forth in the permit; or

(4) Any person who establishes a guaranty signed by, and containing the name and address of, the registrant or person residing in the United States from whom such person purchased and received in good faith the article in the same unbroken package, to the effect that the article was lawfully registered at the time of sale and delivery to such person, and that it complies with the other requirements of this part and part 2 of this chapter, designating this part and part 2 of this chapter. In such case the guarantor shall be subject to the penalties that would otherwise attach to the person holding the guaranty under this part and part 2 of this chapter.

(b) This part and part 2 of this chapter shall not apply to any preparation, drug, or chemical intended to be used or sold solely for medicinal use or for toilet purposes.



§ 43-8-109 - Injunction obtained to restrain violations.

In addition to other remedies provided in this part, the commissioner may apply to any court having chancery jurisdiction in the county where a violation occurs, for a temporary or permanent injunction restraining any person from violating any provision of this part and part 2 of this chapter or regulations promulgated pursuant to this part and part 2 of this chapter, irrespective of whether there exists an adequate remedy at law.



§ 43-8-110 - "Stop sale, use, or removal" orders -- Issuance and enforcement.

It is the duty of the commissioner to issue and enforce a written or printed "stop sale, use, or removal" order to the owner or custodian of any lot of pesticide and to hold at a designated place when the commissioner finds the pesticide is being offered or exposed for sale in violation of any of the provisions of this chapter, until the law has been complied with and the pesticide is released in writing by the commissioner or the violation has been otherwise legally disposed of by written authority; provided, that the owner or custodian of the pesticide shall have the right to appeal from such order to a court of competent jurisdiction in the county or city where the pesticides are found, praying for a judgment as to the justification of the order, and for the discharge of the pesticide from the order prohibiting the sale in accordance with the findings of the court; and provided further, that this section shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of this part and part 2 of this chapter. The commissioner shall release the pesticide so withdrawn when the requirements of this part and part 2 of this chapter have been complied with and upon payment of all costs and expenses incurred in connection with the withdrawal.



§ 43-8-111 - Seizure, condemnation and sale of pesticide for noncompliance with provisions of law.

(a) Any lot of pesticide not in compliance with this part and part 2 of this chapter shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the area in which the pesticide is located. In the event the court finds the pesticide to be in violation of this part and part 2 of this chapter and orders the condemnation of the pesticide, it shall be disposed of in any manner consistent with the quality of the pesticide and the laws of the state; provided, that in no instance shall the disposition of the pesticide be ordered by the court without first giving the claimant an opportunity to apply to the court for the release of the pesticide or for permission to process or relabel the product to bring it into compliance with this part and part 2 of this chapter.

(b) When a decree of condemnation is entered against a pesticide, court costs and fees, storage, and other proper expenses shall be awarded against the person, if any, intervening as claimant of the pesticide.



§ 43-8-112 - Authority vested in commissioner delegable to department of agriculture employees.

All authority vested in the commissioner by virtue of this part and part 2 of this chapter may with like force and effect be executed by such employees of the department of agriculture as the commissioner may from time to time designate for such purpose.



§ 43-8-113 - Establishment of fees.

(a) Commercial pesticide applicator certification fee shall be set by rule pursuant to § 43-1-703.

(b) Private pesticide applicator certification fee shall be set by rule pursuant to § 43-1-703.

(c) Solicitor/technician card fee shall be set by rule pursuant to § 43-1-703.

(d) Special local need (24-C) fee shall be set by rule pursuant to § 43-1-703.



§ 43-8-114 - Local regulation of pesticides.

(a) Except as provided in § 43-8-115 or § 62-21-118(b), no city, town, county or other political subdivision of this state shall adopt or continue in effect any ordinance, rule, regulation or statute regarding pesticide sale or use, including, but not limited to, registration, notification of use, advertising and marketing, distribution, applicator training and certification, storage, transportation, disposal, disclosure of confidential information or product composition.

(b) No provision of this section shall be construed to limit the authority of a city, town or county to zone for storage of such products or to provide or designate sites for disposal of such products, to regulate discharge to a sanitary sewer system or to implement an approved pesticide management plan as may be required by the Safe Drinking Water Act.

(c) This section does not apply to any municipality having a population of not less than sixteen thousand five hundred (16,500) nor more than seventeen thousand five hundred (17,500), according to the 1990 federal census or any subsequent federal census.



§ 43-8-115 - Agreements with certain municipal or county governments to implement the enforcement provisions of this chapter.

(a) Notwithstanding this section, § 43-8-114, § 62-21-118(b), § 62-21-129 or any other law to the contrary, the commissioner shall enter into an agreement with any municipal and/or county government, within any county having a population in excess of two hundred fifty thousand (250,000), according to the 1990 federal census or any subsequent federal census, that requests authority to implement the enforcement provisions of this chapter, its equivalent or any part thereof, in its respective area of jurisdiction; provided, that each of the following conditions are met:

(1) The local government program standards are not less stringent than those of state law and regulations;

(2) The local government will adequately implement and enforce the program in the respective area of jurisdiction; and

(3) Upon execution of the agreement, the local government will be the sole entity responsible for implementation and enforcement of the local government program standards adopted.

(b) As used in subsection (a), "respective area of jurisdiction" means:

(1) In the case of a municipal government that enters into an agreement pursuant to subsection (a), the area lying within the corporate boundaries of the municipality; and

(2) In the case of a county government that enters into an agreement pursuant to subsection (a), the area lying within the boundaries of the county excluding that portion located within the corporate boundaries of a municipal government that has entered, or that subsequently enters, into an agreement pursuant to subsection (a).

(c) The commissioner shall retain the right to exercise oversight and evaluation of performance of local government and may terminate the agreement if, after an administrative hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, it is found that the local program does not meet the state standards.

(d) Local governments that enter into an agreement pursuant to subsection (a) have the authority through their local legislative bodies to enact fees to provide for the administrative, regulatory and enforcement costs of the program.



§ 43-8-116 - Offense of use of pesticide in manner that causes harm.

(a) It is an offense for any person to knowingly use a pesticide in a manner inconsistent with its labeling so as to cause harm to persons, animals, property or the environment.

(b) A violation of this section is a Class A misdemeanor punishable by fine or a term of imprisonment not to exceed thirty (30) days, or both.

(c) This section shall be construed to be supplemental to § 43-8-306.






Part 2 - Pesticide Dealers

§ 43-8-201 - Pesticide dealers -- License required.

(a) No person shall sell or offer for sale within this state pesticides classified by the commissioner as being for restricted use, unless such person is the holder of a valid pesticide dealer license. A separate license shall be obtained for each location or outlet from which business is conducted.

(b) No person shall sell or offer for sale within this state any pesticide classified by the commissioner as being for restricted use unless the person to whom the sale is made holds a valid certificate or license issued by the department of agriculture, as required by § 62-21-115. The pesticide dealer shall require that each purchaser show evidence of such certificate or license prior to finalizing the sale.

(c) Pesticide dealer license fee shall be set by rule pursuant to § 43-1-703.



§ 43-8-203 - Qualifications for pesticide dealer license.

Each applicant for an original license must demonstrate, upon written, or written and oral, examination to be prescribed by the commissioner, the applicant's knowledge of pesticides, their usefulness and their hazards, the applicant's competence as a pesticide dealer and the applicant's knowledge of the laws and regulations governing the use and sale of pesticides.



§ 43-8-205 - Pesticide dealer's employees -- List of names furnished to commissioner -- Dealer's responsibility for employees' actions.

(a) Every licensed pesticide dealer shall submit to the commissioner with each application for an original or renewal license, and at such other times as the commissioner may prescribe, the names of all persons employed by the pesticide dealer who sell or solicit the sale of restricted use pesticides.

(b) Each pesticide dealer shall be responsible for the action of every person who acts as the dealer's employee or agent in the solicitation or sale of pesticides, and in all claims and recommendations for use or application of pesticides; however, it is not the intent of this section to license a pesticide applicator who sells pesticides as an integral part of such applicator's services when such applicator has complied with existing applicators' laws.



§ 43-8-206 - Records of restricted use pesticides.

(a) Every licensed pesticide dealer shall maintain records necessary to identify all purchasers of restricted use pesticides.

(b) Each pesticide dealer's records shall include the name of the purchaser, the purchaser's certification number, and the name and the amount of the pesticide purchased.






Part 3 - Aerial Application of Pesticides

§ 43-8-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adjuvant" means any substance that, when added to a pesticide, is intended to aid, modify or enhance its effectiveness by its properties of serving as a wetting agent, detergent, spreading agent, synergist, deposit builder, adhesive, surfactant, emulsifying agent, deflocculating agent, water modifier, or similar agent, with or without toxic properties of its own, and when sold in a package or container separate from that of the pesticide with which it is to be used;

(2) "Aircraft" means any contrivance known or hereafter invented that is used or designed for navigation of or flight in the air over land or water and is designed or adaptable for use in applying pesticides in any form;

(3) "Commercial aerial applicator" means any person who engages in the application of pesticides by aircraft;

(4) "Commissioner" means the commissioner of agriculture, or the commissioner's authorized agent;

(5) "Custom application of pesticides" means any application of pesticides for hire;

(6) "Department" means the department of agriculture;

(7) "Licensee" means any person duly licensed under this part;

(8) "Person" means any individual, partnership, firm, corporation, company, trust, association, or other legal entity;

(9) "Pesticide" means any substance or mixture of substances, or chemical intended for defoliating or desiccating plants, or for preventing, destroying, repelling, or mitigating any insects, rodents, fungi, bacteria, weeds, or other form of plant or animal life the commissioner declares to be a pest. This includes, but is not limited to, insecticide, fungicide, bactericide, herbicide, desiccant, defoliant, adjuvant or nematocide;

(10) "Pilot" means any person flying an aircraft; and

(11) "Restricted use pesticide" means a pesticide that the commissioner has so designated by regulation under the Tennessee Insecticide, Fungicide and Rodenticide Act, compiled in parts 1 and 2 of this chapter.



§ 43-8-302 - Powers and duties of commissioner.

The commissioner has and shall exercise the following powers and duties:

(1) Promulgate rules and regulations that the commissioner determines are necessary to implement and supplement this part and provide for its orderly administration;

(2) Prescribe qualifications for applicants for licenses to engage in the custom application of pesticides and render such tests as are necessary to determine whether the applicant meets the qualifications;

(3) Obtain the advice of members of the commercial aerial applicators industry before issuing rules, regulations, or qualifications for applicants for licenses;

(4) Issue licenses to qualified applicants and collect the appropriate fees;

(5) Hold hearings to determine whether or not any violation of this part or rules and regulations issued pursuant thereto has taken place, and transmit any information or material to the local district attorney general for prosecution if the commissioner determines that a violation has occurred;

(6) Suspend or revoke any permit following a hearing as provided for in § 43-8-305;

(7) Declare states of emergency and issue temporary permits as provided for in § 43-8-309;

(8) Require that licensees maintain records and submit reports as necessary to show the nature and extent of their operation and any other information necessary to carry out the provisions and intent of this part;

(9) Impose such limitations on the licenses granted to pilots, particularly with respect to compliance with the Tennessee Insecticide, Fungicide and Rodenticide Act, compiled as parts 1 and 2 of this chapter, as the commissioner may find necessary after determination of the applicant's qualifications;

(10) Promulgate rules and regulations as required by the environmental protection agency; and

(11) Inspect periodically the operation and conduct of licensees.



§ 43-8-304 - Licensing requirements -- Insurance.

(a) Each licensee-pilot must hold a valid federal aviation administration agranaut license and prove the licensee's proficiency to the commissioner. These requirements can be supplemented by rule or regulation issued by the commissioner.

(b) An acceptable liability insurance policy in the amount of one hundred thousand dollars ($100,000) shall be in effect, and proof of insurance shall accompany each application for license for an aircraft.

(c) The aircraft licenses shall be prominently displayed on each aircraft and each pilot must carry the license any time the pilot is working as a pilot engaged in custom application of pesticides.

(d) Any person applying for a license as a commercial aerial applicator shall have first obtained a certification in the category of pesticides that they intend to apply, as provided in the Tennessee Application of Pesticides Act of 1978, compiled in title 62, chapter 21, or provide sufficient evidence of an equivalent certification from a state with which the state of Tennessee has a current and official reciprocal agreement.

(e) Any person applying for a license as a commercial aerial applicator shall take an examination administered by the department of agriculture as directed by the commissioner in order to determine if the applicant has the knowledge and technical qualifications necessary for the issuance of a license.

(f) Aerial applicators holding a current license under Tennessee law may renew the license without examination, but the renewed license shall be subject to whatever restrictions or limitations as are indicated by the license pursuant to § 43-8-302(9).

(g) Aerial applicator license fee shall be set by rule pursuant to § 43-1-703.

(h) Aerial decal fees shall be set by rule pursuant to § 43-1-703.



§ 43-8-305 - Notice and hearing on violations -- Injunctions for violations -- Commissioner's subpoena power -- Penalties -- Petition for review.

(a) In the event the commissioner has reason to believe a licensee has violated any of the provisions of this part, including the rules and regulations promulgated under this part, the licensee shall be notified and a hearing shall be conducted in accordance with the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(b) The commissioner, on determining that any person may have violated any provision of this part, may petition for injunctive relief from further violation. The petition shall be addressed to the chancery court in the county in which the offense occurred. The court, on determining that probable cause of a violation of this part exists, shall issue appropriate injunctive relief.

(c) The commissioner has the power to subpoena any persons or records incident to the hearing and a charge of contumacy may be filed for those who refuse to comply.

(d) Upon a finding that a violation has occurred, the commissioner may:

(1) Issue a civil penalty not to exceed two thousand five hundred dollars ($2,500) per violation;

(2) Permanently revoke the license;

(3) Temporarily revoke the license;

(4) Suspend the license for a definite period of time; or

(5) Impose other conditions as are necessary for environmental or public safety.

(e) The action of the commissioner may be reviewed by filing a petition for review in the chancery court of Davidson County in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. The decision of the commissioner shall remain final until modified by the commissioner or by the courts.



§ 43-8-306 - Violations -- Penalties.

Operating as a commercial aerial applicator without a license, using or applying a pesticide in a manner that is not consistent with the label or label restrictions, or otherwise violating this part, including any rules or regulations, is a Class A misdemeanor.



§ 43-8-307 - Enjoining violations.

The commissioner, on determining that any person, firm, partnership, or corporation may have violated any provision of this part, may petition for injunctive relief from further violation. The petition shall be addressed to the chancery court in the county in which the offense occurred or in which the offender's principal place of business is located, or where the offender is doing business or resides. The chancellor, on determining that probable cause of a violation of this part exists, shall issue appropriate injunctive relief.



§ 43-8-308 - Exemption from law.

(a) This part does not apply to local, state, or federal government aerial operations nor where legitimate agricultural experiments are being conducted as recognized by the commissioner, nor shall this part apply where a landowner wishes to make an application of pesticides with the landowner's personally owned aircraft on the landowner's personally owned land.

(b) The exemptions enumerated in this section do not apply to any user of pesticides that have been designated for restricted use.



§ 43-8-309 - State of emergency -- Temporary permits -- Fee -- Bond of nonresidents.

(a) The commissioner is authorized to declare a state of emergency if there is an epidemic or plague of such proportions to endanger public health and safety, or to threaten loss or severe damage to a crop. Under such conditions, the commissioner is authorized or empowered to permit additional commercial aerial applicators to operate within the state and shall issue temporary permits for the same. A fee of one hundred dollars ($100) shall accompany each application for a permit.

(b) All nonresident licensees or nonresident persons issued temporary permits shall file with the department an acceptable liability insurance policy in the amount of one hundred thousand dollars ($100,000) guaranteeing an answer for damages resulting from custom application of pesticides. In addition, every nonresident licensee is required to appoint a resident service agent.



§ 43-8-310 - Denial of licensing -- Contesting denial.

The commissioner of agriculture may deny licensing to applicants not meeting the requirements for certification or licensing or for violations of the rules or statutes concerning the use, purchase or sale of pesticides; provided, however, that any person denied certification or licensure may contest the decision by requesting a hearing under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 43-8-311 - Photographic identification.

Aerial applicators shall have in their possession a valid aerial applicators license, containing photographic identification, issued by the Tennessee department of agriculture, at all times when they are engaged in the aerial application of pesticides in the state of Tennessee.



§ 43-8-312 - Notification of application.

Aerial applicators applying pesticides in the state of Tennessee shall notify the sheriff's office in the county in which an application is to be made. The notification shall be made prior to the pesticide application and no later than the day of the application. The aerial applicator shall report the name of the landowner and the location of each intended pesticide application as well as the name or names of the pesticide or pesticides to be sprayed.



§ 43-8-313 - Securing aircraft.

All aircraft licensed under this chapter shall be secured or otherwise rendered inoperable by means of a prop chain lock, gust lock, throttle restriction, or other measures acceptable to the commissioner of agriculture except when the aircraft is in use or under the direct control of an aerial applicator licensed under this chapter or under the direct responsibility of an airport operator.



§ 43-8-314 - Log Records -- Product Label Directions.

(a) Aerial applicators shall maintain a log record for a period of thirty-six (36) months on each application. Such record shall be made available on demand to the commissioner for review and copies shall be provided to representatives of the department of agriculture upon request. Aerial applicators located outside the boundaries of the state of Tennessee shall submit a certified copy of any log record for any or all applications as required by the commissioner within forty-eight (48) hours at a time and location designated by the commissioner.

(b) The log record shall clearly set out the following information relative to each pesticide application:

(1) The pesticide used and its EPA registration number;

(2) The crop or plant to which the pesticide was applied;

(3) The dosage rate of the application;

(4) The approximate acreage to which the pesticide was applied;

(5) The location, description, and GPS coordinates of the area to which the pesticide is applied;

(6) The landowner, producer, or other person employing such aerial applicator's services;

(7) The date of pesticide application;

(8) The name and Tennessee license number of the aerial applicator; and

(9) The decal number of the aircraft used for the application.

(c) Aerial applicators shall apply all pesticides in a manner that is consistent with the label directions for that product. Aerial applicators must submit evidence to prove that label directions were followed and all restrictions were fully met when requested to do so by the commissioner.



§ 43-8-315 - Recovery by the department of costs of disciplinary hearings -- Payment of penalties and costs -- Failure to make payment.

(a) Notwithstanding any contrary provision of law, the department shall recover, in addition to civil penalties, the actual and reasonable costs of the hearing of any disciplinary action held in accordance with the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, in which sanctions of any kind are imposed on any person or entity required to be licensed, permitted, registered or otherwise authorized or regulated by the department or its respective divisions, boards, commissions or agencies. These costs shall include, but are not limited to, those incurred and assessed for the time of the prosecuting attorneys, expert witnesses, administrative judges, court reporters and any other persons involved in the prosecution and hearing of the action.

(b) (1) All civil penalties and costs assessed pursuant to this part shall be paid within thirty (30) days after the date a final order is entered.

(2) If the individual or entity disciplined fails to pay the civil penalty or costs assessed within thirty (30) days after the date a final order is entered, the department is entitled, as a matter of law, to a judgment directing the person to pay the civil penalties and costs to the department. Jurisdiction for recovery of civil penalties and costs shall be in the chancery court of Davidson County.









Chapter 10 - Agricultural Seeds

Part 1 - Seed Law of 1986

§ 43-10-101 - Short title.

This part shall be known and may be cited as the "Tennessee Seed Law of 1986."



§ 43-10-102 - Legislative purpose.

The purpose of this part is to regulate the labeling, possessing, offering, exposing, transporting or distributing for sale of agricultural seeds, vegetable seeds, and screenings; to prevent misrepresentations thereof; and for other purposes.



§ 43-10-103 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Advertisement" means all representations, other than those on the label, disseminated in any manner or by any means, relating to seed within the scope of this part;

(2) "Agricultural seeds" includes the seeds of grass, forage, cereal, and fiber crops and other kinds of seeds commonly recognized within this state as agricultural seeds, lawn seeds, and mixture of such seeds, and may include noxious-weed seeds when the commissioner determines that such seed is being used as agricultural seed;

(3) "Association of Official Seed Certifying Agencies (AOSCA)" is an organization that is incorporated and whose members are the certifying agencies;

(4) "Brand" means the name, term, design, or trademark under which any person offers seed for sale;

(5) "Certifying agency" means an agency authorized to officially certify seed under the laws of a state, territory, possession, or foreign country and that has certification standards for genetic purity and identity that meet those standards established by the Association of Official Seed Certifying Agencies and referenced in its official handbook;

(6) "Class of certified seed" means one (1) of four (4) classes of certified seeds:

(A) Breeder;

(B) Foundation;

(C) Registered; and

(D) Certified as determined under procedures established by the Association of Official Seed Certifying Agencies and referenced in its official handbook;

(7) "Commissioner" means the commissioner of agriculture or the commissioner's designated agent or agents;

(8) "Conditioning" means cleaning, scarifying, treating, or blending to obtain uniform quality, and other operations that would change the purity or germination of the seed and therefore require testing to determine the quality of the seed, but does not include operations such as packaging, labeling, blending together of uniform lots of the same kind or variety without cleaning, or the preparation of a mixture without cleaning, any of which would not require retesting to determine the quality of the seed;

(9) "Date of test" means the month and year the percentage of germination appearing on the label was obtained by laboratory test;

(10) "Germination" means the percentages by count of seeds under consideration, determined to be capable of producing normal seedlings in a given period of time and under normal conditions;

(11) "Grower's declaration" means a written declaration of a grower stating, for each lot of seed, the kind, variety or type, the lot number, place the seed was grown, quantity of seed, date shipped or delivered, to whom sold, shipped or delivered and the signature and address of the grower issuing the declaration;

(12) "Hard seeds" means seeds that, because of hardness or impermeability, do not absorb moisture and germinate under prescribed tests, but remain hard during the normal period for germination;

(13) "Hybrid" means the first-generation seed of a cross produced by controlling the pollination or by use of sterile lines and combining:

(A) Two (2) or more inbred lines;

(B) One (1) inbred or a single cross with an open-pollinated variety; or

(C) Two (2) varieties or species except open-pollinated varieties of corn. The second generation or subsequent generations from such crosses shall not be regarded as hybrids. For labeling purposes, recognized hybrid designations shall be treated as variety names;

(14) "In bulk" refers to loose seed in bins, or open containers, and not to seed in bags or packets;

(15) "Inbred line" means a relatively stable and pure breeding strain resulting from not less than four (4) successive generations of controlled self-pollination or four (4) successive generations of back-crossing in the case of male sterile lines;

(16) "Inert matter" means all matter not seeds, and includes broken seeds, sterile florets, chaff, fungus bodies, and stones, determined by methods prescribed by rules and regulations promulgated pursuant to this part;

(17) "Inoculant" means a commercial preparation containing nitrogen-fixing bacteria applied to seed;

(18) "Kind" means one (1) or more related species or subspecies that singly or collectively are known by one (1) common name; for example, corn, wheat, striate lespedeza, tall fescue, or cabbage;

(19) "Labeling" includes all labels and other written, printed or graphic representations in any form whatsoever, accompanying or pertaining to any seed whether in bulk or in containers, and includes representations of invoices;

(20) "Lot" means a definite quantity of seed identified by a lot number or other identification, which shall be uniform within recognized tolerances for the factors that appear in the labeling;

(21) "Mixture" means seeds consisting of more than one (1) kind or kind and variety, each present in excess of five percent (5%) of the whole;

(22) "Noxious-weed seeds" shall be divided into two (2) classes:

(A) "Prohibited noxious-weed seeds" are the seeds of weeds that, when established on the land, are highly destructive and are not controlled in the state by cultural practices commonly used; and

(B) "Restricted noxious-weed seeds" are the seeds of weeds that are very objectionable in fields, lawns, and gardens in the state and are difficult to control by cultural practices commonly used;

(23) "Origin" means the state, District of Columbia, Puerto Rico, possession of the United States or the foreign country where the seed was grown;

(24) "Other crop seeds" means seeds of kinds or varieties of agricultural or vegetable crops other than those shown on the label as the primary kind or kind and variety;

(25) "Person" includes any individual, partnership, corporation, company, society, association, or legal entity;

(26) "Private hearing" consists of a discussion of facts between the person charged and the enforcement officer;

(27) "Pure seed" means agricultural or vegetable seeds, exclusive of inert matter, weed seeds and all other seeds distinguishable from the kind or kind and variety being considered when examined according to procedures prescribed by rules and regulations promulgated pursuant to this part;

(28) "Purity" means the name or names of the kind, type or variety and the percentage of other crop seed; the percentage of weed seeds, including noxious-weed seeds; the percentage of inert matter; and the name and rate of occurrence of each noxious-weed seed;

(29) "Recognized variety name" and "recognized hybrid designation" mean the name or designation that was first assigned the variety or hybrid by the person who developed it or the person who first introduced it for the production or sale after legal acquisition. These terms shall be used only to designate the varieties or hybrids to which they were first assigned;

(30) "Record" includes all information relating to the shipment or shipments involved and includes a file sample of each lot of seed;

(31) "Screenings" includes seed, inert matter and other materials removed from agricultural or vegetable seed by cleaning or conditioning;

(32) "Seed offered for sale" means any seed or grain whether in bags, packets, bins, or other containers, exposed in sales rooms, storerooms, warehouses, or other places where seed is sold or delivered for seeding purposes, and shall be subject to this part, unless clearly labeled "not for sale as seed";

(33) "Seed seller" means a person who buys, sells, offers for sale, exposes for sale, distributes, or solicits orders for the sale of agricultural or vegetable seeds for seeding purposes, and includes any person who has seed grown under contract for resale for seeding purposes;

(34) "Seizure" means a legal process carried out by court order in which the department takes physical possession of a definite amount of seed;

(35) "Stop sale" means an administrative order provided by law restraining the sale, use, disposition and movement of a definite amount of seed;

(36) "Tolerance" means the allowance for sampling variation specified under rules and regulations promulgated pursuant to this part;

(37) "Treated" means given an application of a substance or subjected to a process designed to reduce, control or repel disease organisms, insects or other pests that attack seeds or seedlings growing therefrom, or to improve the planting value of the seed;

(38) "Ultimate consumer" means a person who purchases seed with no intention to resell the seed;

(39) "Variety" means a subdivision of a kind that is:

(A) Distinct, in the sense that the variety clearly differs by one (1) or more identifiable, morphological, physiological or other characteristics, which may include those evidenced by processing or product characteristics; e.g., milling and baking characteristics in the case of wheat, as to which a difference in genealogy may contribute evidence, from all prior varieties of public knowledge;

(B) Uniform, in the sense that any variations are describable, predictable, and commercially acceptable; and

(C) Stable, in the sense that the variety, when sexually reproduced or reconstituted, will remain unchanged with regard to its essential and distinctive characteristics with a reasonable degree of reliability commensurate with that of varieties of the same category in which the same breeding method is employed;

(40) "Vegetable seeds" includes the seeds of those crops that are grown in gardens or truck farms and are generally known and sold under the name of vegetable seed in this state; and

(41) "Weed seeds" means the seeds, bulblets, or tubers of all plants generally recognized as weeds within this state and includes noxious-weed seeds.



§ 43-10-104 - Label requirements.

Each container of agricultural and vegetable seeds that is sold, offered or exposed for sale, distributed or transported within or into this state for seeding purposes shall bear thereon or have attached thereto in a conspicuous place a plainly written or printed label or tag in the English language, giving the information required under §§ 43-10-105 -- 43-10-108, which information shall not be modified or denied in the labeling or on another label attached to the container.



§ 43-10-105 - Label requirements -- Treated seeds.

All seed named and treated as defined in this part (for which a separate label may be used) shall be labeled to show the following information:

(1) A word or statement indicating that the seed has been treated;

(2) The commonly accepted coined, chemical or abbreviated chemical (generic) name of the applied substance or description of the process used;

(3) If the substance in the amount present with the seed is harmful to human or other vertebrate animals, a caution statement such as "Do not use for food, feed, or oil purposes." The caution for mercurials and similarly toxic substances shall be a poison statement or symbol; and

(4) If the seed is treated with an inoculant, the date beyond which the inoculant is not to be considered effective (date of expiration).



§ 43-10-106 - Label requirements -- Agricultural seeds.

Agricultural seeds sold, distributed, offered or exposed for sale, or transported for sale within or into this state shall be labeled to show the following information:

(1) The commonly accepted name of the kind and the variety, or kind and the phrase "variety not stated" for each agricultural seed present in excess of five percent (5%) of the whole and the percentage by weight of each in order of its predominance. When more than one (1) component is required to be named, the word "mixture" or the word "mixed" shall be shown conspicuously on the label. Hybrids shall be labeled as hybrids;

(2) Lot number or other lot identifications;

(3) Net weight;

(4) Origin, if known. If the origin is unknown, the fact shall be stated;

(5) Percentage by weight of inert matter;

(6) Percentage by weight of agricultural seeds and/or vegetable seeds, which shall be designated as "other crop seeds," other than those named on the label. Different varieties of the same kind of seed when in quantities of less than five percent (5%) will be considered as other crop seeds;

(7) Percentage by weight of all weed seeds, including noxious-weed seeds;

(8) For each named agricultural seed:

(A) Percentage of germination, exclusive of hard seed;

(B) Percentage of hard seed, if present;

(C) The calendar month and year the test was completed to determine such percentages;

(D) In addition to the individual percentage statement of germination and hard seed, the total percentage of germination and hard seed may be stated as such, if desired;

(9) The name and number per pound of each kind of restricted noxious-weed seed present; and

(10) The name and address of the person who labeled the seed, or who sells, offers or exposes the seed for sale within this state.



§ 43-10-107 - Label requirements -- Vegetable seeds in containers of one pound or less.

Labels for vegetable seeds in containers of one (1) pound or less, including vegetable seeds in preplanted containers, mats, tapes, or other planting devices, shall show the following information:

(1) Name of kind and variety of seed. Hybrids shall be labeled as hybrids;

(2) Lot number or other lot identification;

(3) (A) Percentage germination and calendar month and year the test was completed, or year for which packed; provided, that the words "Packed for" precedes the year. However, no seed are to be offered or exposed for sale at retail outlets before the year for which packed;

(B) Any seed offered or exposed for sale after the year for which packed, unless in hermetically sealed containers, must show a current germination test as required in § 43-10-109(1)(B). The person in possession of such seed will be responsible for securing a new germination test;

(4) Name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within this state;

(5) For seeds that germinate less than the standards last established by the commissioner under this part:

(A) The percentage of germination, exclusive of hard seed;

(B) The percentage of hard seed, if present;

(C) The calendar month and year the test was completed to determine such percentage;

(D) In addition to the individual percentage statement of germination and hard seed, the total percentage of germination and hard seed may be stated, if desired; and

(E) The words "Below Standard" in not less than eight (8) point type; and

(6) For seeds in a germination medium, mat, tape, or other device in such a way as to make it difficult to determine the quantity of seed without removing the seeds from the medium, mat, tape, or device, a statement to indicate the minimum number of seeds in the container.



§ 43-10-108 - Label requirements -- Vegetable seeds in containers of more than one pound.

Vegetable seeds in containers of more than one (1) pound shall be labeled to show the following information:

(1) The name of each kind and variety present in excess of five percent (5%) and the percentage by weight of each in order of its predominance. Hybrids shall be labeled as hybrids;

(2) Lot number or other lot identification:

(A) The percentage of germination, exclusive of hard seed;

(B) The percentage of hard seed, if present;

(C) The calendar month and year the test was completed to determine such percentages;

(D) In addition to the individual percentage statement of germination and hard seed, the total percentage of germination and hard seed may be stated as such, if desired;

(E) Net weight, except when in bulk; and

(F) The name and address of the person who sells, offers or exposes the seed for sale within this state; and

(3) No tag or label shall be required, unless requested, on seeds sold directly to and in the presence of the purchaser and taken from a bag or container properly labeled.



§ 43-10-109 - Prohibitions.

It is unlawful for any person to:

(1) Transport, offer for transportation, sell, distribute, offer or expose for sale within this state agricultural seed or vegetable seeds for seeding purposes:

(A) Unless a seed license has been obtained in accordance with this part;

(B) Unless the test to determine the percentage of germination required by §§ 43-10-106 -- 43-10-108 has been completed within a nine-month period, exclusive of the calendar month in which the test was completed immediately prior to sale, exposure for sale, or offering for sale or transportation;

(C) Not labeled in accordance with this part or having a false or misleading labeling or claim;

(D) Pertaining to which there has been a false or misleading advertisement;

(E) Consisting of or containing prohibited noxious-weed seeds (tolerance not permitted);

(F) Containing restricted noxious-weed seeds, except as prescribed by rules and regulations promulgated under this part;

(G) Containing weed seeds in excess of two percent (2%) by weight unless otherwise provided in rules and regulations promulgated under this part;

(H) That have been treated and not labeled as required;

(I) To which there are affixed names or terms that create a misleading impression as to the kind, kind and variety, history, productivity, quality or origin of the seeds;

(J) Represented to be certified, registered, or foundation seed, unless it has been produced, processed and labeled in accordance with the procedures and in compliance with rules and regulations of an official seed certifying agency;

(K) Represented to be hybrid, unless such seed conforms to the definition of a "hybrid" as defined in this part;

(L) Unless it conforms to the definition of a "lot"; or

(M) By variety name seed not certified by an official seed certifying agency when it is a variety for which a certificate of plant variety protection under the Plant Variety Protection Act specifies sale only as a class of certified seed; provided, that seed from a certified lot may be labeled as to variety name when used in a mixture by, or with the approval of, the owner of the variety;

(2) Advertise by variety name or make any representations to a particular variety, when the variety is protected by the Plant Variety Protection Act for sale only as a class of certified seed, if it has not been certified by an official seed certification agency, except as provided in subdivision (1)(M);

(3) Transport, offer for transportation, sell, distribute, offer or expose for sale seeds, whole grain, and screenings not for seeding purposes unless labeled "not for seeding purposes";

(4) Detach, alter, deface, or destroy any label provided for in this part or the rules and regulations promulgated under this part, or to alter or substitute seed in any manner that defeats the purpose of this part;

(5) Disseminate false or misleading advertisement in any manner concerning agricultural seeds, vegetable seeds or screenings;

(6) Hinder or obstruct in any manner an authorized agent of the commissioner in the performance of such agent's lawful duties;

(7) Fail to comply with or to supply inaccurate information in reply to a stop-sale order, or remove tags attached to, or move or dispose of, seed or screenings held under stop-sale order, except as specified by the enforcement officer;

(8) Use the name of the department of agriculture or the results of tests and inspections made by the department for advertising purposes;

(9) Sell, offer or expose for sale, or give away the seeds or plants of Johnson grass or seed indistinguishable from Johnson grass seed, such as Sorghum alum;

(10) Use the words "type" or "trace" in lieu of information required by § 43-10-105 through this section;

(11) Label and offer for sale seed under the scope of this part without keeping complete records as specified in § 43-10-111; or

(12) Sell, distribute, offer or expose for sale tobacco seed for seeding purposes unless the seed has been certified by an official seed certifying agency.



§ 43-10-110 - Exemptions.

(a) Sections 43-10-104 -- 43-10-108 do not apply:

(1) To seed or grain sold or represented to be sold for purposes other than for seeding; provided, that the seed is labeled "not for seeding purposes" and that the seed seller shall make it unmistakably clear to the purchaser of such seed or grain that it is not for seeding purposes;

(2) To seed for conditioning when consigned to being transported to or stored in a conditioning establishment; provided, that the invoice or labeling accompanying the seed bears the statement "Seed for conditioning"; and provided further, that other labeling or representation that may be made with respect to the uncleaned or unconditioned seed shall be subject to this part;

(3) When grown, sold, and delivered by the producer on the producer's own premises, to the purchaser personally for seeding purposes. If, however, the seed is advertised for sale through any public medium or if the seed is delivered by a common carrier, except transported for the purposes of being recleaned as hereinafter provided, the seed must be labeled in accordance with this part; and

(4) To any carrier in respect to any seed or screenings transported or delivered for transportation in the ordinary course of its business as a carrier; provided, that such carrier is not engaged in producing, conditioning, or marketing agricultural or vegetable seeds or screenings subject to this part.

(b) No person shall be subject to the penalties of this part for having sold, offered or exposed for sale in this state any agricultural or vegetable seeds that were incorrectly labeled or represented as to origin, kind, or variety when such seeds cannot be identified by examination, unless such person has failed to obtain an invoice or genuine grower's declaration giving origin, kind, and variety or to take such other precautions as may be necessary to ensure the identity to be that stated.



§ 43-10-111 - Records.

Each person whose name appears on the label as handling agricultural or vegetable seeds subject to this part shall keep for a period of two (2) years complete records of each lot of such seed handled, and shall keep for one (1) year a file sample of each lot of seed after final disposition of the lot. All such records and samples pertaining to the shipment or shipments involved shall be accessible for inspection by the commissioner or the commissioner's agent during customary business hours.



§ 43-10-112 - Disclaimers, nonwarranties, and limited warranties.

A disclaimer, nonwarranty, or limited warranty used in any invoice, advertising, labeling, or written, printed or graphic matter pertaining to any seed shall not directly or indirectly deny or modify any information required by this part or the rules and regulations promulgated under this part.



§ 43-10-113 - Tolerances to be established and used in enforcement.

Due to variations that may occur between the analysis or tests and likewise between label statements and the results of subsequent analyses and tests, tolerances that are to be established by appropriate rules and regulations promulgated under the authority of this part shall be employed in the enforcement of this part.



§ 43-10-114 - Duties and authority of commissioner.

(a) The duty of enforcing this part and its rules and regulations and carrying out its provisions and requirements shall be vested in the commissioner. It is the duty of the commissioner, who may act through authorized agents to:

(1) Sample, inspect, analyze, and test agricultural and vegetable seed held in storage, transported, distributed, sold, offered or exposed for sale within this state for seeding purposes at such time and place and to such extent as the commissioner may deem necessary to determine whether such seeds are in compliance with this part, and notify promptly the person who transported, distributed, possessed, sold, offered or exposed the seed for sale of any violation;

(2) After conferring with interested industry representatives, prescribe, amend and adopt rules and regulations governing the method of sampling, inspection, analyzing, testing and examining agricultural and vegetable seed, and the tolerances to be followed in the administration of this part, which shall be in general accord with officially prescribed practices in interstate commerce;

(3) Adopt a list of prohibited and restricted noxious weeds, conforming with the definitions stated in this part, and add or subtract from the list, from time to time, after a public hearing following due public notice;

(4) Promulgate rules and regulations to provide such additional definitions of terms as the commissioner believes are needed; prescribe minimum standards of germination and purity and maximum number per pound allowed for each restricted noxious weed; and

(5) Prescribe such other rules and regulations as may be necessary to secure the efficient enforcement of this part.

(b) Further, for the purpose of carrying out this part, the commissioner, individually or through authorized agents, is authorized to:

(1) Enter upon any public or private premises during business hours in order to have access to seeds and the records connected with seeds subject to this part and rules and regulations under this part, and any truck or other conveyor by land, water, or air at any time when such conveyor is accessible, for the same purpose;

(2) Issue and enforce a written or printed "stop sale" order to the owner or custodian of any lot of agricultural or vegetable seeds that the commissioner or the commissioner's authorized agent finds is in violation of any of the provisions of this part or rules and regulations promulgated under this part, which order shall prohibit further sale, conditioning and movement of such seed until the enforcing officer has evidence that there has been compliance with the law, and has issued a release from the "stop sale" order of such seed; provided, that in respect to seed that has been denied sale, conditioning and movement as provided in this subdivision (b)(2), the owner or custodian of such seed shall have the right to appeal from the order to a court of competent jurisdiction in the locality in which the seeds are found, praying for a judgment as to the justification of the order and for the discharge of the seeds from the order prohibiting the sale, conditioning and movement in accordance with the findings of the court; and provided further, that this subdivision (b)(2) shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other sections of this part;

(3) Establish and maintain or make provisions for seed testing facilities, employ qualified persons, and incur such expenses as may be necessary to comply with these provisions;

(4) Publish the results of analyses, tests, examinations, studies, and investigations made as authorized by this part, together with any other information the commissioner may deem advisable; and

(5) Cooperate with the United States department of agriculture in seed law enforcement.



§ 43-10-115 - Seizure.

Any lot of agricultural or vegetable seeds, mixtures of such seeds, or screenings being sold, exposed for sale, offered for sale or held with intent to sell in this state contrary to this part shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the locality in which the seeds, mixtures of such seeds, or screenings are located. In the event the court finds the seed to be in violation of this part and orders the condemnation thereof, the seeds, mixtures of such seeds, or screenings shall be denatured, conditioned, destroyed, relabeled, or otherwise disposed of in compliance with the laws of this state; provided, that in no instance shall such disposition of the seeds, mixtures of the seeds, or screenings be ordered by the court without first having given the claimant an opportunity to apply to the court for the release of the seeds, mixtures of the seeds, or screenings, or permission to condition or relabel to bring them into compliance with this part.



§ 43-10-116 - Violations, hearings, prosecutions, or warnings.

(a) Any person who knowingly, or as a result either of gross negligence or of a failure to make a reasonable effort to be informed of the pertinent facts, violates any provision of this part, or the rules and regulations made and promulgated thereunder, commits a Class C misdemeanor. However, no prosecution under this part shall be instituted without the person first having been given an opportunity to appear before the commissioner or the commissioner's duly authorized agent, to introduce evidence either in person or by agent or attorney at a private hearing.

(b) If, after the hearing, or without a hearing in the event the person or the person's agent or attorney fails or refuses to appear, the commissioner is of the opinion that the evidence warrants prosecution, the commissioner shall proceed according to legal procedures in the state, or, if the commissioner believes the public interest will be adequately served by a written notice or warning, the commissioner may direct to the alleged violator a suitable written notice or warning.

(c) After judgment by the court in any case arising under this part, the commissioner shall publish any information pertinent to the issuance of the judgment by the court in such media as the commissioner may designate from time to time.



§ 43-10-117 - Injunction.

When, in the performance of official duties, the commissioner applies to any court for a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this part or any rules and regulations under this part, the injunction is to be issued without bond.



§ 43-10-118 - License fees.

Each seed seller who sells, offers for sale, exposes for sale, distributes, or solicits orders for the sale of any agricultural or vegetable seeds to farmers, retailers, wholesalers, or any others who use or plant agricultural or vegetable seeds in the state shall obtain a license from the commissioner annually on or before July 1 of each calendar year. Seed sellers shall obtain an application form and pay the appropriate fee set by rule pursuant to § 43-1-703.



§ 43-10-119 - [Repealed.]

HISTORY: Acts 1986, ch. 660, § 20; repealed by Acts 2015, ch. 485, § 10, effective July 1, 2015.



§ 43-10-120 - Regulations promulgated under former statute.

All regulations promulgated under prior law shall remain in effect until amended or repealed in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 2 - Seed Certification

§ 43-10-201 - State seed certifying agency.

The commissioner of agriculture, the vice president of the University of Tennessee institute of agriculture, the dean of the University of Tennessee agriculture experiment station and the dean of the University of Tennessee extension service are vested with full authority to designate a crop improvement association as the official state seed certifying agency. The association shall be a member of the Association of Official Seed Certifying Agencies. These officials are further authorized, if satisfied that the association acting as official state seed certifying agency has not performed its duties in the best interests of Tennessee agriculture, to terminate the appointment of the association as the official state seed certifying agency.



§ 43-10-203 - Duties of the board of directors of the seed certifying agency.

The seed certifying agency's board of directors has control, management and supervision of the production, distribution and certification of purebred seeds in Tennessee under this part.



§ 43-10-204 - Applicability of provisions.

Any person, association, firm or corporation who issues, uses or circulates any advertisement, tag, seal, poster, letterhead or marketing circular containing any written or printed representation or description that such seeds offered for sale or use are "Tennessee Certified," "Tennessee State Certified," "State Certified," or the equivalent utilizing words or symbols to imply conformity with the standards established by the state seed certifying agency, shall be subject to this part. This part does not apply, however, to the plant and plant product certification procedures concerning freedom from disease and insect infestation, as currently conducted by the plant industries division of the department of agriculture. Any issuance, use or circulation of any certificate or instrument, as defined in this part, shall be deemed "certification" for the purposes of this part.



§ 43-10-205 - Rules and regulations -- Compliance with standards and procedures -- Valid certifications.

(a) The state seed certifying agency shall promulgate rules and regulations for the certification of seeds, plants or plant parts intended for growth, harvest, sale or distribution in Tennessee, with the exception of nursery crops, greenhouse crops, vegetable crops, strawberries and sweet potatoes.

(b) All seeds, plants, or plant parts intended for growth, harvest, sale or distribution in Tennessee, with the exception of nursery crops, greenhouse crops, vegetable crops, strawberries and sweet potatoes, shall comply with the standards and procedures established by the state seed certifying agency in order to be eligible for certification.

(c) No certification is valid unless issued by the state seed certifying agency established in this part.



§ 43-10-206 - Violations -- Penalties.

It is unlawful for any person, firm, association or corporation to issue, make, use or circulate any certification as provided for in this part, without authority from and the approval of the state seed certifying agency. Any person, firm, association or corporation who violates any provision of this part commits a Class A misdemeanor for each separate offense, and shall further be denied any right to apply for subsequent certification for such a period as the court sees fit but not to exceed one (1) year.









Chapter 11 - Fertilizers and Liming Materials

Part 1 - Commercial Fertilizers

§ 43-11-101 - Short title.

This part shall be known and may be cited as the "Tennessee Commercial Fertilizer Law of 1969."



§ 43-11-102 - Administration of part.

This part shall be administered by the commissioner of agriculture.



§ 43-11-103 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Brand" means a term, design, or trademark used in connection with one (1) or several grades of commercial fertilizer;

(2) "Bulk fertilizers" means commercial fertilizer distributed in a nonpackaged form;

(3) "Commercial fertilizer" means any substance containing one (1) or more recognized plant nutrients that is used for its plant nutrient content and that is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manures, marl, lime, limestone, wood ashes and gypsum;

(4) "Commissioner" means the commissioner of agriculture;

(5) "Deficiency" means the amount of nutrient found by analysis less than that guaranteed that may result from a lack of nutrient ingredients or from a lack of uniformity;

(6) "Distributor" means any person who imports, consigns, manufactures, produces, compounds, mixes, or blends commercial fertilizer, or who offers for sale, sells, barters, or otherwise supplies commercial fertilizer in this state;

(7) "Fertilizer material" is a fertilizer that either:

(A) Contains important quantities of no more than one (1) of the primary plant nutrients (nitrogen, phosphoric acid and potash);

(B) Has approximately eighty-five percent (85%) of its plant nutrient content present in the form of a single chemical compound; or

(C) Is derived from a plant or animal residue or by-product or a natural material deposit that has been processed in such a way that its content of primary plant nutrients has not been materially changed except by purification and concentration;

(8) "Grade" means the percentages of total nitrogen, available phosphorus or phosphoric acid, and soluble potassium or soluble potash stated in whole numbers in the same terms, order and percentages as in the "guaranteed analysis";

(9) "Guaranteed analysis":

(A) Until the commissioner prescribes the alternative form of "guaranteed analysis" in accordance with the provisions of subdivision (9)(B), "guaranteed analysis" means the minimum percentage of plant nutrients claimed in the following order and form:

(i)

Total Nitrogen (N) ..................... _____ percent

Available Phosphoric Acid (P205) ..................... _____ percent

Soluble Potash (K20) ..................... _____ percent

(ii) For unacidulated mineral phosphatic materials and basis slag, both total and available phosphoric acid and the degree of fineness. For bone, tankage, and other organic phosphatic materials, total phosphoric acid;

(iii) Guarantees for plant nutrients other than nitrogen, phosphorus and potassium may be permitted or required by regulation of the commissioner. The guarantees for plant nutrients other than nitrogen, phosphorus and potassium shall be expressed in the form of the element. The sources of such other nutrients (oxides, salt, chelates, etc.) may be required to be stated on the application for registration and may be included as a parenthetical statement on the label. Other beneficial substances or compounds, determinable by laboratory methods, also may be guaranteed by permission of the commissioner and with the advice of the director of the agricultural experiment station. When any plant nutrients or other substances or compounds are guaranteed, they shall be subject to inspection and analysis in accordance with the methods and regulations prescribed by the commissioner; and

(iv) Potential basicity or acidity expressed in terms of calcium carbonate equivalent in multiples of one hundred pounds (100 lbs.) per ton, when required by regulation; and

(B) When the commissioner finds, after public hearing following due notice, that the requirement for expressing the guaranteed analysis of phosphorus and potassium in elemental form would not impose an economic hardship on distributors and users of fertilizer by reason of conflicting labeling requirements among the states, the commissioner may require by regulation thereafter that the "guaranteed analysis" shall be in the following form:

Total Nitrogen (N) ..................... _____ percent

Available Phosphorus (P) ..................... _____ percent

Soluble Potassium (K) ..................... _____ percent

provided, that the effective date of the regulation shall not be less than six (6) months following the issuance of the regulation; and provided further, that for a period of two (2) years following the effective date of the regulation, the equivalent of phosphorus and potassium may also be shown in the form of phosphoric acid and potash. After the effective date of a regulation issued under this subdivision (9)(B), requiring that phosphorus and potassium be shown in the elemental form, the guaranteed analysis for nitrogen, phosphorus, and potassium shall constitute the grade;

(10) "Investigational allowance" means an allowance for variations inherent in the taking, preparation, and analysis of an official sample;

(11) "Label" means the display of all written, printed, or graphic matter upon the immediate container, or a statement accompanying a fertilizer;

(12) "Labeling" means all written, printed, or graphic matter upon or accompanying any fertilizer, or advertisements, brochures, posters, television, and radio announcements used in promoting the sale of such fertilizer;

(13) "Local legislation" means, but is not limited to, any ordinance, motion, resolution, amendment, regulation or rule adopted by a political subdivision;

(14) "Mixed fertilizer" is a commercial fertilizer containing any combination or mixtures of fertilizer materials designed for use or claimed to have value in promoting plant growth;

(15) "Official sample" means any sample of commercial fertilizer taken by the commissioner or the commissioner's agent and designated as "official" by the commissioner;

(16) "Overall index value" means the value of a fertilizer as determined by comparing the value guaranteed with the value found, using as a basis for value the commercial value of a nutrient or ingredient per § 43-11-110;

(17) "Percent" or "percentage" means the percentage by weight;

(18) "Person" includes an individual, partnership, association, firm, and corporation;

(19) "Political subdivision" means any local government entity and includes, but is not limited to, any city, county or municipal government and any other body corporate and politic that is responsible for government activities in a geographic area smaller than the state;

(20) "Registrant" means the person who registers commercial fertilizer under this part;

(21) "Soil conditioner or soil amendment" means any substance that is intended to improve the physical characteristics of the soil, except agricultural liming materials, unmanipulated animal manures, unmanipulated vegetable manures, pesticides, and other materials exempted by regulation;

(22) "Specialty fertilizer" means a commercial fertilizer distributed primarily for nonfarm use, such as home gardens, lawns, shrubbery, flowers, golf courses, municipal parks, cemeteries, greenhouses and nurseries;

(23) "Ton" means a net weight of two thousand pounds (2,000 lbs.) avoirdupois; and

(24) "Unmanipulated manure" means any substance composed of the excreta of domestic animals or domestic fowls that has not been processed in any manner, including drying, grinding, shredding, addition of plant food, mixing artificially with any material or materials other than those that have been used for bedding, sanitary, or feeding purposes for the animals or fowls, or any other means.



§ 43-11-104 - Annual licence fee.

Every person who distributes commercial fertilizer in this state shall pay an annual license fee set by rule pursuant to § 43-1-703.



§ 43-11-105 - Labeling.

(a) Any commercial fertilizer distributed in this state in containers shall have placed on or affixed to the container a label setting forth in clearly legible and conspicuous form the information required by § 43-11-104(a)(1)-(4).

(b) If distributed in bulk, a written or printed statement of the information required by § 43-11-104(a)(1)-(4) shall accompany delivery and be supplied to the purchaser at time of delivery.

(c) A commercial fertilizer formulated according to specifications that are furnished by a consumer prior to mixing shall be labeled to show the net weight, guaranteed analysis, and the name and address of the distributor or the registrant, together with the name and address of the consumer.



§ 43-11-106 - [Repealed.]

HISTORY: Acts 1969, ch. 102, § 6; 1972, ch. 628, § 1; T.C.A., § 43-1126; Acts 1986, ch. 659, §§ 4, 5; repealed by Acts 2015, ch. 485, § 12, effective July 1, 2015.



§ 43-11-107 - [Repealed.]

HISTORY: Acts 1969, ch. 102, § 7; T.C.A., § 43-1127; Acts 1986, ch. 659, § 6; repealed by Acts 2015, ch. 485, § 13, effective July 1, 2015.



§ 43-11-108 - Inspection, sampling, analysis.

(a) It is the duty of the commissioner or the commissioner's agent to sample, inspect, make analysis of, and test commercial fertilizer distributed within this state, and the commissioner or agent is authorized to enter upon any public or private premises or carriers at a time and place and to such extent as the commissioner or agent may deem necessary to determine whether their commercial fertilizers are in compliance with this part.

(b) The methods of analysis and sampling shall be those adopted by the official from sources such as the Association of Official Analytical Chemists Journal.

(c) The commissioner, in determining for administrative purposes whether any commercial fertilizer is deficient in plant food, shall be guided solely by the official sample as defined in § 43-11-103, and obtained and analyzed as provided for in subsection (b).

(d) The results of official analysis of any commercial fertilizer that has been found to be subject to penalty or other legal action shall be forwarded by the commissioner to the registrant at least ten (10) days before the report is submitted to the purchaser. If during that period no adequate evidence to the contrary is made available to the commissioner, the report shall become official. Upon request, the commissioner shall furnish to the registrant a portion of any sample found subject to penalty or other legal action.



§ 43-11-109 - Fertilizer deficiency -- Penalties.

(a) If the analysis shall show that any commercial fertilizer falls short of the guaranteed analysis, penalties shall be assessed by the commissioner as follows:

(1) When a deficiency in the analysis of any one (1) primary ingredient (nitrogen, phosphorus or potash) is greater than two (2) times the investigational allowance for that ingredient, penalties will be assessed in the amount of three (3) times the commercial value of the deficiency;

(2) When a deficiency in the analysis of any one (1) primary ingredient is two (2) or less times the investigational allowance for that ingredient, an overall index value will be calculated. When the overall index value is less than ninety-seven percent (97%), the penalty assessed shall be three (3) times the difference between the found commercial value and the guaranteed commercial value of the primary nutrients;

(3) When an analysis of any one (1) primary ingredient results in both a deficiency greater than two (2) times the investigation allowances and an overall index value of less than ninety-seven percent (97%), the greater of the two (2) penalties will be assessed. In no instance will the penalty assessed be greater than the retail value of the lot of fertilizer; and

(4) When an analysis of any one (1) secondary nutrient (minor elements) is deemed deficient by exceeding the allowable deficiencies established by regulation, penalties assessed will be in the amount of three (3) times the commercial value of the deficiency.

(b) When assessing penalties for fertilizer found to be deficient, tolerances and investigational allowances established by the Association of American Plant Food Control Officials and published in the annual official publication shall be recognized.

(c) Deficiency in any other constituent or constituents covered under § 43-11-103(9)(A)(i), (ii) and (iii) that the registrant is required to or may guarantee shall be evaluated by the commissioner and penalties therefor shall be prescribed by the commissioner.

(d) Nothing contained in this section shall prevent any person from appealing to a court of competent jurisdiction for judgment as to the justification of penalties.

(e) All penalties assessed under this section shall be paid to the consumer of the lot of commercial fertilizer represented by the sample analyzed within two (2) months after the date of notice from the commissioner to the registrant, receipts taken therefor and promptly forwarded to the commissioner. If these consumers cannot be found, the amount of the penalty shall be paid to the department of agriculture, and shall be used only for the enforcement of this part. If, upon satisfactory evidence, a distributor is shown to have altered the content of a fertilizer shipped to such distributor by a registrant, or to have mixed or commingled fertilizer from two (2) or more supplies such that the result of either alteration changes the analysis of the fertilizer as originally guaranteed, then that distributor shall become responsible for obtaining a registration and shall be held liable for all penalty payments and be subject to other provisions of this part, including seizure, condemnation and stop sale.

(f) A deficiency in an official sample of mixed fertilizer resulting from nonuniformity shall be handled in the same manner as a deficiency due to actual plant nutrient shortage.



§ 43-11-110 - Commercial value.

For the purpose of determining the commercial values to be applied under the provisions of § 43-11-109, the commissioner shall determine and publish annually the values per pound of nitrogen, available phosphoric acid, and soluble potash in commercial fertilizers in this state. If guarantees are as provided in § 43-11-103(9)(B), the values shall be per pound of nitrogen, phosphorus, and potassium. The values so determined and published shall be used in determining and assessing penalties.



§ 43-11-111 - Soil conditioners.

(a) No soil conditioner, soil amendment, or any other material designed or claimed to improve the physical characteristics of the soil may be sold in this state until those products meet all of the requirements of this chapter and the regulations promulgated under this chapter, including the payment of inspection fees.

(b) If the analysis shows that any soil amendment, soil conditioner, or similar product falls short of the guaranteed analysis in any one (1) ingredient or in total ingredients, then a penalty shall be assessed by the commissioner in the amount of three (3) times the larger deficiency. A minimum penalty of fifty dollars ($50.00) shall be assessed on any deficiency of such product. Investigational allowances and total ingredient values shall be established by regulation and shall follow the Official Publication of the Association of American Plant Food Control Officials if applicable. All penalties shall be paid in the manner prescribed by § 43-11-109.



§ 43-11-112 - Misbranded fertilizer -- Distribution prohibited.

Commercial fertilizer is misbranded if it carries a false or misleading statement on the container, on the label attached to the container, or if false or misleading statements concerning the fertilizer are disseminated in any manner or by any means. It is unlawful to distribute a misbranded fertilizer.



§ 43-11-113 - Rules and regulations.

For the enforcement of this part, the commissioner is authorized to prescribe and, after a hearing following due notice, to enforce such rules and regulations relating to the distribution of commercial fertilizers as the commissioner may find necessary to carry into effect the full intent and meaning of this part.



§ 43-11-114 - Penalty for short weight.

If any commercial fertilizer in the possession of the consumer is found by the commissioner to be short in weight, the registrant of the commercial fertilizer shall, within thirty (30) days after official notice from the commissioner, pay to the consumer a penalty equal to three (3) times the value of the actual shortage.



§ 43-11-115 - "Stop sale, use, or removal" orders.

The commissioner may issue and enforce a written or printed "stop sale, use, or removal" order to the owner or custodian of any lot of commercial fertilizer, and may order the owner or custodian to hold the fertilizer at a designated place, when the commissioner finds the commercial fertilizer is being offered or exposed for sale in violation of any of the provisions of this part, until the law has been complied with and the commercial fertilizer is released in writing by the commissioner, or the violation has been otherwise legally disposed of by written authority. The commissioner shall release the commercial fertilizer so withdrawn when the requirements of this part have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid.



§ 43-11-116 - Seizure, condemnation, and sale.

Any lot of commercial fertilizer not in compliance with this part shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the area in which the commercial fertilizer is located. In the event the court finds the commercial fertilizer to be in violation of this part and orders the condemnation of the commercial fertilizer, it shall be disposed of in any manner consistent with the quality of the commercial fertilizer and the laws of the state; provided, that in no instance shall the disposition of the commercial fertilizer be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial fertilizer or for permission to process or re-label the commercial fertilizer to bring it into compliance with this part.



§ 43-11-117 - Revocation of registration -- Hearing -- Subpoenas -- Certiorari and review -- New registration.

(a) The commissioner has the authority to revoke any registration certificate for violation of any of the provisions of this part, or the rules and regulations promulgated under this part. The commissioner can refuse registration privileges when the product does not meet the requirements of this part. Upon information received, the commissioner shall, by written notice, establish a hearing for the registrant. The hearing shall be held within fifteen (15) days from the date of the mailing of the notice. If, after the hearing, the commissioner revokes the registration, then the right of appeal is reserved to the registrant. The commissioner has the power to subpoena any persons or records incident to the hearing and to administer oaths to those giving evidence. In case of contumacy or refusal to obey a subpoena issued to any person, any circuit or chancery court of this state within the county in which the investigation is carried on, or in which the person guilty of contumacy or refusal to obey is found or resides or transacts business, or where that person's principal place of business is located, upon application by the commissioner, shall have jurisdiction to issue to that person an order requiring that person to appear before the commissioner at a specified time and place and then and there produce evidence, if so ordered, or there to give testimony touching the matter under investigation or subject of inquiry, or answer any question, and any failure to obey such order of the court may be punished by the court as a contempt thereof as provided by law. A court reporter shall be in attendance at all registration revocation hearings.

(b) The action of the commissioner may be reviewed by petition for statutory writ of certiorari addressed to the circuit or chancery court where the offense occurs, and the petition shall be filed within ten (10) days from the date of the order of revocation issued by the commissioner. Upon the grant of the writ of certiorari, the commissioner shall certify to the court a complete transcript of the proceedings instituted before the commissioner. This certified transcript shall constitute the whole record, and no additional proof or evidence shall be considered by the court. The decision of the commissioner shall remain final until the matter has been finally resolved by the courts.

(c) If, after revocation of the registrant's registration, the registrant complies with requirements of the law as provided and makes manifest in writing the registrant's intentions to forthwith observe the law, upon payment of the cost of the hearing the commissioner may reissue a new registration upon payment of the required fees. Reapplication may be made on such forms as provided by the commissioner, except in no case will reissuance of registration privileges be allowed where fraudulent or deceptive practices are shown.



§ 43-11-118 - Notice of violations -- Hearing -- Certification of facts to prosecuting attorney.

If it appears from the examination of any commercial fertilizer that any of the provisions of this part or the rules and regulations issued under this part have been violated, the commissioner shall cause notice of the violations to be given to the registrant, distributor, or possessor from whom the sample was taken; any person so notified shall be given an opportunity to be heard under such rules and regulations as may be prescribed by the commissioner. If it appears after the hearing, either in the presence or absence of the person so notified, that this part or rules and regulations issued under this part have been violated, the commissioner may certify the facts to the proper district attorney general.



§ 43-11-119 - Penalty for violations.

Any person who violates or aids in violating any provision of this part, or any rules and regulations promulgated under this part, commits a Class C misdemeanor.



§ 43-11-120 - Prosecution of minor violations not required -- Notice of warning.

Nothing in this part shall be construed as requiring the commissioner or the commissioner's representative to report for prosecution or for the institution of seizure proceedings as a result of minor violations of this part when the commissioner believes that the public interests will be best served by a suitable notice of warning in writing.



§ 43-11-121 - Duty of district attorney general.

It is the duty of each district attorney general to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay.



§ 43-11-122 - Injunctions against violations.

The commissioner is authorized to make application to any chancery court of this state for a temporary or permanent injunction, restraining any person from violating or continuing to violate any of the provisions of this part or any rule or regulation promulgated under this part, notwithstanding the existence of other remedies at law. This injunction is to be issued without bond.



§ 43-11-123 - Exchanges between manufacturers.

Nothing in this part shall be construed to restrict or avoid sales or exchanges of commercial fertilizers to each other by importers, manufacturers, or manipulators who mix fertilizer materials for sale or as preventing the free and unrestricted shipments of commercial fertilizer to manufacturers or manipulators who have registered their brands as required by the provisions of this part.



§ 43-11-124 - Distribution of adulterated fertilizer products.

No person shall distribute an adulterated fertilizer product. A fertilizer shall be deemed to be adulterated if:

(1) It contains any deleterious or harmful ingredient in sufficient amount to render it injurious to beneficial plant life when applied in accordance with directions for use on the label, or if adequate warning statements or directions for use that may be necessary to protect plant life are not shown upon the label;

(2) Its composition falls below or differs from what it is purported to possess by its labeling; or

(3) It contains unwanted crop seed or weed seed.



§ 43-11-125 - Local legislation.

(a) No political subdivision may regulate the registration, packaging, labeling, sale, storage, distribution, use and application of fertilizers; and, in addition, no political subdivision may adopt or continue in effect local legislation relating to the registration, packaging, labeling, sale, storage, distribution, use or application of fertilizers. Local legislation in violation of this section is void and unenforceable.

(b) Subsection (a) shall not apply in any county having a population in excess of two hundred thousand (200,000), according to the 2000 federal census or any subsequent federal census.






Part 2 - Liming Materials [Repealed]



Part 3 - Anhydrous Ammonia

§ 43-11-301 - Short title.

This part shall be known and may be cited as the "Anhydrous Ammonia Storage and Equipment Law of Tennessee."



§ 43-11-302 - Powers and duties of commissioner -- Rules and regulations.

The commissioner of agriculture is vested with the power and authority and is charged with the duty of administering and enforcing this part, and has the authority to establish and enforce reasonable rules and regulations not inconsistent with this part, for the purpose of carrying out this part.



§ 43-11-303 - Part definitions.

(a) "Anhydrous ammonia," when used exclusively for commercial fertilizer, is, for the purpose of this part, defined as follows: anhydrous ammonia contains eighty-two percent (82%) nitrogen. At atmospheric pressure, ammonia is a gas that exists as a liquid below minus twenty-eight degrees Fahrenheit (-28 degrees F.), and boils at this temperature. In commerce, ammonia is compressed to a liquid and stored under pressure. The gauge pressure is seventy-five pounds (75 lbs.) per square inch at fifty degrees Fahrenheit (50 degrees F.), and one hundred ninety-seven pounds (197 lbs.) per square inch at one hundred degrees Fahrenheit (100 degrees F.). The pressures exerted by anhydrous ammonia are dangerous unless the proper safety devices are installed in the equipment and care is used in handling.

(b) "Dealers in anhydrous ammonia and equipment," as covered by this part, are all persons, firms, corporations or associations who buy and sell or distribute at wholesale or retail to users and consumers, anhydrous ammonia as a fertilizer, or equipment used in the installation, storage, handling, utilization and dispensing of anhydrous ammonia as a fertilizer. Manufacturers of anhydrous ammonia, or manufacturers or jobbers that wholesale anhydrous ammonia equipment, when sold to dealers or distributors, as defined in this part, or any person or persons, firms or corporations owning or maintaining storage facilities for anhydrous ammonia as a fertilizer for their own use and accommodation, and for the use and accommodation of their tenant or sharecropper, are not to be classed as dealers within the meaning and intention of this part.



§ 43-11-304 - Dealers' permit necessary before doing business -- Bond for compliance with provisions -- Financial responsibility.

(a) No person, firm, corporation or association shall engage in business as a dealer in anhydrous ammonia as a fertilizer, or as a dealer in equipment used in the handling of anhydrous ammonia as a fertilizer within this state without first having obtained from the commissioner of agriculture a permit. This permit shall be issued only after proper written application is made and filed and after all requirements established with respect to dealers have been complied with by the applicant.

(b) Before engaging in business as a dealer, the applicant for a permit shall furnish a bond for the sum of one thousand dollars ($1,000) with good and solvent surety, payable to the state of Tennessee, and issued by a bonding company or companies licensed to do business in this state and acceptable by the commissioner, which bond shall serve as a guarantee that the dealer will comply with all the provisions of this part and all of the rules and regulations established with respect to the sale and handling of anhydrous ammonia as a fertilizer, and the sale and handling or installation of equipment used in the handling of anhydrous ammonia as a fertilizer.

(c) Before engaging in business as a dealer, the applicant for a permit shall satisfy the commissioner that the applicant is financially responsible; and this provision as to financial responsibilities will be complied with by filing with the commissioner evidence that the applicant has applied for and the applicant's application for insurance has been approved, on standard contract forms, and to be issued by insurance company or companies licensed to do business in this state in an amount of not less than twenty-five thousand dollars ($25,000).

(d) In lieu of filing with the commissioner evidence of insurance coverages as set forth in subsection (c), the applicant may file with the commissioner a good and sufficient surety bond executed by a surety company licensed to do business in the state of Tennessee, in an amount not to exceed twenty-five thousand dollars ($25,000), which bond shall be payable to the state of Tennessee and shall be conditioned to guarantee the payment of all damages for which the dealer may be legally responsible while engaged in the business as a dealer.



§ 43-11-305 - Punishment of violations.

A violation of this part or rules and regulations promulgated under this part is a Class C misdemeanor.






Part 4 - Liming Materials

§ 43-11-401 - Short title.

This part shall be known and may be cited as the "Tennessee Agricultural Liming Materials Act."



§ 43-11-402 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Agricultural liming materials" means a product whose calcium and magnesium compounds are capable of neutralizing soil acidity, and including, but not limited to, limestone, burnt lime, hydrated lime, marl, industrial by-products, calcitic limestone, dolomatic limestone, and ground shells;

(2) "AOAC" means the Association of Official Analytical Chemists;

(3) "Brand" means the term, designation, trademark, product name or other specific designation under which individual agricultural liming material is offered for sale;

(4) "Bulk" means material or product in nonpackaged form;

(5) "Calcium carbonate equivalent" means the acid neutralizing capacity of an agricultural liming material expressed as weight percentage of calcium carbonate;

(6) "Commissioner" means the commissioner of agriculture or the commissioner's duly authorized representatives;

(7) "Fineness" means the percentage by weight of the material that will pass United States standard sieves of specified sizes as established by regulations pursuant to this part;

(8) "Label" means any written or printed matter on or attached to the package or on the delivery ticket that accompanies bulk shipments;

(9) "Manufacturer" means any person in the business of making, shaping, or packaging an agricultural liming material into a form that will remain virtually unaltered until it reaches the hands of the final consumer;

(10) "Percent" or "percentage" means percent or percentage as measured by weight;

(11) "Person" means an individual, partnership, association, firm or corporation;

(12) "Ton" means a net weight of two thousand pounds (2,000 lbs.) avoirdupois; and

(13) "Weight" means the weight of undried material as offered for sale.



§ 43-11-403 - Labeling and identification.

(a) Agricultural liming materials sold, offered or exposed for sale in the state shall have affixed to each package in a conspicuous manner on the outside thereof, a plainly printed, stamped or otherwise marked label, tag or statement, or in the case of bulk sales, a delivery slip, setting forth at least the following information:

(1) The name and principal office address of the manufacturer or distributor;

(2) The brand or trade name of the material;

(3) The identification of the product as to the type of the agricultural liming material;

(4) The net weight of the agricultural liming material;

(5) The minimum percentage of calcium oxide and magnesium oxide and/or calcium carbonate and magnesium carbonate;

(6) Calcium carbonate equivalent as determined by methods prescribed by the Association of Official Analytical Chemists. Minimum calcium carbonate equivalents will be as prescribed by regulation;

(7) The minimum percent by weight passing through United States standard sieves as prescribed by regulations; and

(8) The minimum guaranteed content of available potassium (expressed as soluble Potash, K[2]O) or phosphorous (expressed as phosphoric acid, P[2]O[5]) if claimed.

(b) No information or statement shall appear on any package, label, delivery slip or advertising matter that is false or misleading to the purchaser as to the quality, analysis, type or composition of the agricultural liming material.

(c) In the case of any material that has been adulterated subsequent to packaging, labeling or loading thereof and before delivery to the consumer, a plainly marked notice to that effect shall be affixed by the vendor to the package or delivery slip to identify the kind and degree of such adulteration.

(d) At every site from which agricultural liming materials are delivered in bulk and at every place where consumer orders for bulk deliveries are placed, there shall be conspicuously posted a copy of the statement required by this section for each brand of material.

(e) When the commissioner finds, after public hearing following due notice, that the requirement for expressing the calcium and magnesium in elemental form would not impose an economic hardship on distributors and users of agricultural liming materials by reason of conflicting label requirements among the states, the commissioner may require by regulation thereafter that the minimum percentage of calcium oxide and magnesium oxide and/or calcium carbonate and magnesium carbonate shall be expressed in the following form:

Total calcium (Ca) ..................... _____ percent

Total magnesium (Mg) ..................... _____ percent

provided, that the effective date of such regulation shall be not less than six (6) months following the issuance of the regulation; and provided further, that for a period of two (2) years following the effective date of the regulation, the equivalent of calcium and magnesium may also be shown in the form of calcium oxide and magnesium oxide and/or calcium carbonate and magnesium carbonate.



§ 43-11-404 - Prohibited sales -- Toxic materials.

(a) No agricultural liming material shall be sold or offered for sale in this state unless it complies with this part and regulations pertaining to this part.

(b) No agricultural liming material shall be sold or offered for sale in this state that contains toxic materials in quantities injurious to plants or animals.



§ 43-11-405 - License applications -- Manufacturers.

(a) Every manufacturer who distributes liming materials in this state shall submit an application for a license to the commissioner on or before July 1 of each year, or prior to the manufacture or distribution of the liming material. All applications shall be submitted on forms furnished by the commissioner.

(b) All license applications must be accompanied by payment of a fee set by rule pursuant to § 43-1-703. All licenses expire on June 30 of the following year.



§ 43-11-406 - [Repealed.]

HISTORY: Acts 1989, ch. 7, § 7; repealed by Acts 2015, ch. 485, § 15, effective July 1, 2015.



§ 43-11-407 - Sampling and testing of materials.

(a) It is the duty of the commissioner, who may act through an authorized agent to sample, inspect, make analyses of, and test agricultural liming materials distributed within this state as the commissioner or the commissioner's agent may deem necessary to determine whether the agricultural liming materials are in compliance with this part. The commissioner, individually or through the commissioner's agent, is authorized to enter upon any public or private premises or carriers during regular business hours in order to have access to agricultural liming material subject to this part and regulations pertaining to this part, and to the records relating to their distribution.

(b) The methods of analysis and sampling shall be those approved by the commissioner and shall be guided by AOAC procedures.



§ 43-11-408 - Stop sale, or use or removal order.

When the commissioner finds any lot of agricultural liming materials is being offered or exposed for sale in violation of any of the provisions of this part, the commissioner may issue a "stop sale, or use or removal" order to the owner of the lot of materials. The commissioner may hold the lot at a designated place until the law has been complied with or otherwise legally disposed of by written permission of the commissioner.



§ 43-11-409 - License suspension or revocation.

The commissioner shall have the authority to suspend or revoke any license in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, this part, and the rules and regulations promulgated under this part.



§ 43-11-410 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 43-11-411 - Violations -- Penalties.

A violation of this part, or any rule or regulation promulgated thereunder, is a Class C misdemeanor.









Chapter 14 - Soil Conservation

Part 1 - Assent to Federal Law

§ 43-14-101 - Assent of general assembly to federal act -- Policy of state -- Duties of trustees of university.

The assent of the general assembly is given to the provisions and requirements of the "Soil Conservation and Domestic Allotment Act" (Public Law No. 46, 74th Congress, approved April 27, 1935, as amended). The general assembly adopts as the policy of the state the policy of cooperating with the governments and agencies of other states and of the United States in carrying out the policy and purposes, specified in § 7(a) of that act of congress, and, in order to effectuate this policy, the trustees of the University of Tennessee are authorized and empowered to:

(1) Formulate, with the assistance of the extension service and the agricultural experiment station, pursuant to the standards therefor set forth in § 7(a) of the Soil Conservation and Domestic Allotment Act, agricultural plans for this state for each calendar year, and from time to time, make such revisions in these plans as may be necessary to effectuate those purposes;

(2) Prescribe such rules and regulations with reference to the administration of the plans, including provision for participation in the administration of the plans by county and community committees, or associations of agricultural producers, organized for such purpose, as may be necessary or expedient for the effective administration of the plans;

(3) Provide in the plans for their administration by the trustees of the University of Tennessee, who are designated and authorized as the state agency of the state to administer the plans;

(4) Submit the state plans to the secretary of agriculture of the United States, prior to such time and in such manner and form as the secretary may prescribe;

(5) Receive on behalf of the state of Tennessee any grants made pursuant to § 7 of the Soil Conservation and Domestic Allotment Act, and to utilize and expend the grants in accordance with such state agricultural plans as may have been approved by the secretary of agriculture;

(6) Utilize the available services and assistance of other state agencies of this state, including the agricultural experiment station and the extension service of the University of Tennessee, and exercise such powers and authorities, as may be necessary or proper to the performance of their duties and functions under this section;

(7) Provide for the submission to the secretary of agriculture of such reports as may be required to ascertain whether the plans are being carried out according to their terms and assure the correctness, and make possible verification, of the reports; and

(8) Submit to the governor an annual report for each year covering the administration and operation of the program.






Part 2 - Soil Conservation Districts

§ 43-14-201 - Short title.

This part shall be known and may be cited as the "Soil Conservation Districts Law."



§ 43-14-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency of this state" includes the government of this state and any subdivision, agency, or instrumentality, corporate or otherwise, of the government of this state;

(2) "Committee" means the agency created in § 43-14-203;

(3) "District" or "soil conservation district" means a subdivision of this state and a public body corporate and politic, organized in accordance with this part, for the purpose, with the powers, and subject to the restrictions set forth in this part;

(4) "Due notice" means notice published at least twice, with an interval of at least seven (7) days between the two (2) publication dates, in a newspaper or other publication of general circulation within the appropriate area, or, if no such publication of general circulation is available, by posting at a reasonable number of conspicuous places within the appropriate area, the posting to include, where possible, posting at public places where it may be customary to post notices concerning county or municipal affairs generally. At any hearing held, pursuant to such notice, at the time and place designated in the notice, adjournment may be made from time to time without the necessity of renewing the notice for the adjourned dates;

(5) "Government" or "governmental" includes the government of this state, the government of the United States, and any subdivision, agency, or instrumentality, corporate or otherwise of either of them;

(6) "Land occupier" or "occupier of land" includes any person, firm or corporation, other than the owner who is in possession of any lands lying within a district organized under this part, whether as lessee, renter, tenant or otherwise;

(7) "Landowner" or "owner of land" includes any person, firm or corporation who holds legal or equitable title to any lands lying within a district organized under this part;

(8) "Nominating petition" means a petition filed under § 43-14-216 to nominate candidates for the office of supervisor of a soil conservation district;

(9) "Petition" means a petition filed under § 43-14-207 for the creation of a district;

(10) "State" means the state of Tennessee;

(11) "Supervisor" means one (1) of the members of the governing body of a district, elected or appointed in accordance with this part; and

(12) "United States" or "agencies of the United States" includes the United States, the soil conservation service of the United States department of agriculture, and any other agency or instrumentality, corporate or otherwise, of the United States.



§ 43-14-203 - State soil conservation committee.

(a) There is established a state soil conservation committee to perform the functions conferred upon it in this part.

(b) (1) The committee shall consist of seven (7) representatives: one (1) farmer and one (1) supervisor from east Tennessee; one (1) farmer and one (1) supervisor from middle Tennessee; one (1) farmer and one (1) supervisor from west Tennessee; one (1) supervisor from the state at large, and three (3) ex officio members.

(2) The following shall serve as ex officio members of the committee: The dean of the college of agricultural sciences and natural resources of the University of Tennessee, located at Knoxville; the commissioner of agriculture, located at Nashville; and the commissioner of environment and conservation, located at Nashville.

(3) An ex officio member of the committee shall hold office so long as the member retains the office by virtue of which such member is serving on the committee.

(c) The first appointees shall serve as follows: west Tennessee, the supervisor member shall serve for a term of one (1) year and the farmer member shall serve for two (2) years; middle Tennessee, the supervisor shall serve for two (2) years and the farmer member shall serve for three (3) years; east Tennessee, the supervisor member shall serve for three (3) years and the farmer member shall serve for one (1) year. The supervisor from the state at large shall serve for three (3) years and, at the expiration of the first term of office, all members thereafter shall serve for a term of three (3) years.

(d) The governor shall appoint all farmer and all supervisor members, and shall fill all vacancies by appointment as these occur. In making appointments to the committee, the governor shall strive to ensure that at least one (1) person appointed to serve on the committee is sixty (60) years of age or older and that at least one (1) person appointed to serve on the committee is a member of a racial minority. A duly appointed supervisor member of the committee who ceases to hold the position of soil conservation district supervisor will continue to serve on the committee until the normal expiration of such member's term.

(e) The committee shall keep a record of its official actions, shall adopt a seal, which seal shall be judicially noticed, and may perform such acts, hold such public hearings, and promulgate such rules and regulations as may be necessary for the execution of its functions under this part.



§ 43-14-204 - Employment of officers, agents and employees -- Duties -- Compensation.

(a) The soil conservation committee may employ an administrative officer and such technical experts and such other agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation.

(b) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(c) The committee may call upon the attorney general and reporter for such legal services as it may require.

(d) The committee has the authority to delegate to its chair, to one (1) or more of its members, or to one (1) or more agents or employees, such powers and duties as it may deem proper.



§ 43-14-205 - Organization of committee -- Quorum -- Expenses -- Bonds of employees -- Records -- Annual audit -- Meetings.

(a) The committee shall designate one (1) of the farmer-supervisor members as its chair, and may, from time to time, change such designation.

(b) A majority of the committee shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination.

(c) The chair and members of the committee shall receive no compensation for their services on the committee, but shall be entitled to expenses, including traveling expenses, necessarily incurred in the discharge of their duties on the committee. All reimbursements for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) The committee shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property, shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and orders issued or adopted, and shall provide for an annual audit of the accounts of receipts and disbursements.

(e) The committee shall hold at least four (4) meetings each year.



§ 43-14-206 - Duties and powers of committee.

In addition to other duties and powers conferred upon the state soil conservation committee in this part, it has the duties and powers to:

(1) Offer such assistance as may be appropriate to the supervisors of soil conservation districts, organized as provided in this part, in the carrying out of any of their powers and programs;

(2) Keep supervisors of each of the several districts organized under this part informed of the activities and experience of all other districts organized under this part, and facilitate an interchange of advice and experience among the districts and cooperation between them, and publish an annual report;

(3) Coordinate the programs of the several soil conservation districts organized under this part so far as they may be done by advice and consultation;

(4) Secure the cooperation and assistance of the United States and any of its agencies, and of agencies of this state, in the work of watershed districts and soil conservation districts;

(5) Disseminate information throughout the state concerning the activities and programs of the soil conservation districts and watershed districts, and encourage and facilitate the formation of such districts in areas where their organization is desirable;

(6) Constitute the committee as the state agency having the sole responsibility to administer and approve watershed districts and programs under acts of congress now in effect or hereafter enacted;

(7) Collect and disseminate data and information concerning the causes, extent, and location of soil erosion problems in the state and study alternative solutions to these problems;

(8) Develop and maintain a long-range comprehensive statewide plan for the conservation of Tennessee's soils, and revise this state plan from time to time as needed in consultation with appropriate sources of information; and

(9) Prepare and submit annually to the commissioner of agriculture an annual report and a budget request adequate to allow for the implementation of soil conservation programs in Tennessee.



§ 43-14-207 - Landowners petitioning for organization of soil conservation district -- Consolidation of petitions.

(a) Any twenty-five (25) owners of land lying within the limits of the territory proposed to be organized into a district may file a petition with the state soil conservation committee asking that a soil conservation district be organized to function in the territory described in the petition. The description shall not be required to be given by metes and bounds or by legal subdivision, but shall be deemed sufficient if generally accurate.

(b) Where more than one (1) petition is filed covering parts of the same territory, the state soil conservation committee may consolidate all or any such petitions.



§ 43-14-208 - Hearing -- Notice -- Right of interested parties to be heard -- Determination by committee of question of need of district.

(a) Within sixty (60) days after a petition has been filed with the state soil conservation committee, it shall cause due notice to be given of a proposed hearing upon the question of the desirability and necessity, in the interest of the public health, safety, and welfare, of the creation of such districts, upon the question of the appropriate boundaries to be assigned to such districts, upon the propriety of the petition and other proceedings taken under this part, and upon all questions relevant to such inquiries. All owners and occupiers of land within the limits of the territory described in the petition, and of lands within any territory considered for addition to the described territory, and all other interested parties, shall have the right to attend the hearings and to be heard. If it shall appear upon the hearing that it may be desirable to include, within the proposed district, territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of further hearing shall be given throughout the entire area considered for inclusion in the district, and the further hearing held.

(b) If the committee determines, after the hearing, that, upon the facts presented at the hearing and upon such other relevant facts and information as may be available, there is need, in the interest of the public health, safety, and welfare, for a soil conservation district to function in the territory considered at the hearing, it shall make and record this determination, and shall define, by metes and bounds or by legal subdivision, the boundaries of such districts. In making this determination and in defining the boundaries, the committee shall give due weight and consideration to the topography of the area considered and of the state, the composition of soils therein, the distribution of erosion, the prevailing land-use practices, the desirability and necessity of including within the boundaries the particular lands under consideration and the benefits such lands may receive from being included within such boundaries, the relation of the proposed area to existing watersheds and agricultural regions, and to other soil conservation districts already organized or proposed for organization under this part, and such other physical, geographical and economic factors as are relevant. The territory to be included within the boundaries need not be contiguous. If the committee determines after the hearing, and after due consideration of the relevant facts, that there is no need for a soil conservation district to function in the territory considered at the hearing, it shall make and record this determination and shall deny the petition. After six (6) months have expired from the date of the denial of any such petition, subsequent petitions covering the same or substantially the same territory may be filed as mentioned in subsection (a) and new hearings held and determinations made on the petition.



§ 43-14-209 - Determination of administrative practicability and feasibility -- Referendum.

(a) After the committee has made and recorded a determination that there is need, in the interest of the public health, safety and welfare, for the organization of a district in a particular territory and has defined the boundaries of the district, it shall consider the question whether the operation of a district within those boundaries, with the powers conferred upon soil conservation districts in this part, is administratively practicable and feasible.

(b) To assist the committee in the determination of administrative practicability and feasibility, it is the duty of the committee, within a reasonable time after entry of the finding that there is need for the organization of the proposed district and the determination of the boundaries thereof, to hold a referendum within the proposed district upon the proposition of the creation of the district, and to cause due notice of the referendum to be given. All owners of lands lying within the boundaries of the territory, as determined by the state soil conservation committee, shall be eligible to vote in the referendum. Only such landowners shall be eligible to vote.



§ 43-14-210 - Committee supervising hearings and referenda and paying expenses -- Informalities, effect.

The committee shall pay all expenses for the issuance of notices and the conduct of hearings and referenda, and shall supervise the conduct of the hearings and referenda. It shall issue appropriate regulations governing the conduct of the hearings and referenda, and providing for the registration, prior to the date of the referendum, of all eligible voters, or prescribing some other appropriate procedure for the determination of those eligible as voters in such referendum. No informalities in the conduct of the referendum or in any matter relating thereto shall invalidate the referendum or the result thereof, if notice thereof has been given substantially as provided in this part and the referendum has been fairly conducted.



§ 43-14-211 - Result of referendum published -- Determination whether operation of district administratively practicable.

The committee shall publish the result of the referendum and shall thereafter consider and determine whether the operation of the district within the defined boundaries is administratively practicable and feasible. If the committee determines that the operation of the district is not administratively practicable and feasible, it shall record this determination and deny the petition. If the committee determines that the operation of the district is administratively practicable and feasible, it shall record this determination and shall proceed with the organization of the district in the manner provided in this part. In making this determination, the committee shall give due regard and weight to the attitudes of the owners and occupiers of lands lying within the defined boundaries, the number of landowners eligible to vote in the referendum who have voted, the proportion of the votes cast in such referendum in favor of the creation of the district to the total number of votes cast, the approximate wealth and income of the landowners and occupiers of the proposed district, the probable expense of carrying on erosion-control operations within the district, and such other economic and social factors as may be relevant to such determination; provided, that the committee shall not have authority to determine that the operation of the proposed district within the defined boundaries is administratively practicable and feasible, unless at least a majority of the votes cast in the referendum upon the proposition of creation of the district have been cast in favor of the creation of the district.



§ 43-14-212 - Naming proposed district upon determination of practicability -- Appointment and election of supervisors -- Application, form and contents -- Statement of soil conservation committee -- Issuance of certificate -- Boundaries -- Fee.

(a) If the committee determines that the operation of the proposed district within the defined boundaries is administratively practicable and feasible, it shall name the district and shall appoint two (2) supervisors to act, with the three (3) supervisors elected as provided in § 43-14-216, as the governing body of the district.

(b) The two (2) appointed supervisors shall present to the secretary of state an application signed by them, which shall set forth, and such application need contain no detail other than the mere recitals:

(1) That a petition for the creation of the district was filed with the state soil conservation committee pursuant to this part, and that the proceedings specified in this part were taken pursuant to the petition; that the application is being filed in order to complete the organization of the district; and that the committee has appointed them as supervisors;

(2) The name and official residence of each of the supervisors, together with a certified copy of the appointments evidencing their right to office;

(3) The term of office of each of the supervisors;

(4) The name that is proposed for the district; and

(5) The location of the principal office of the supervisors of the district.

(c) (1) The application shall be subscribed and sworn to by each of the supervisors before an officer authorized by the laws of this state to take and certify oaths. The application shall be accompanied by a statement by the state soil conservation committee, which shall certify that, and such statement need contain no detail other than the mere recitals:

(A) A petition was filed, notice issued, and hearing held as mentioned in this part;

(B) The committee did duly determine that there is need, in the interest of the public health, safety, and welfare, for a soil conservation district to function in the proposed territory and did define the boundaries thereof;

(C) Notice was given and a referendum held on the question of the creation of the district;

(D) The result of the referendum showed a majority of the votes cast in such referendum to be in favor of the creation of the district; and

(E) Thereafter, the committee did duly determine that the operation of the proposed district is administratively practicable and feasible.

(2) The statement shall set forth the boundaries of the district as they have been defined by the committee.

(d) When the application and statement have been made, filed, and recorded in the office of the secretary of state, the district shall constitute a subdivision of this state and a public body corporate and politic. The secretary of state shall make and issue to the supervisors a certificate, under the seal of the state, of the due organization of the district, and shall record the certificate with the application and statement. The boundaries of the district shall include the territory as determined by the state soil conservation committee as mentioned in subsection (c), but in no event shall the district include any area included within the boundaries of another soil conservation district organized under this part.

(e) There shall be paid to the secretary of state, at the time the certificate is issued, the sum of five dollars ($5.00), which shall be in lieu of all other fees.



§ 43-14-213 - Subsequent petitions after determination of nonpracticability.

After six (6) months have expired from the date of entry of a determination by the state soil conservation committee that operation of a proposed district is not administratively practicable and feasible, and denial of a petition pursuant to the determination, subsequent petitions may be filed and action taken in accordance with this part.



§ 43-14-214 - Additional territory -- Petition to include -- Form and contents.

Petitions for including additional territory within an existing district may be filed with the state soil conservation committee. The proceedings provided for in this part in the case of petitions to organize a district shall be observed in the case of petitions for inclusion. The committee shall prescribe the form for such petitions, which shall be as nearly as may be in the form prescribed in this part for petitions to organize a district. Where the total number of landowners in the area proposed for inclusion is less than twenty-five (25), the petition may be filed when signed by a majority of the owners of the area, and, in such case, no referendum need be held. In referenda upon petitions for inclusion, all owners of land lying with the proposed additional area shall be eligible to vote.



§ 43-14-215 - Proper establishment of district proved in action by admission of certificate.

In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract, proceeding, or action of the district, the district shall be deemed to have been established, in accordance with this part, upon proof of the issuance of the certificate by the secretary of state. A copy of the certificate duly certified by the secretary of state shall be admissible in evidence in any suit, action, or proceeding and shall be proof of the filing and contents thereof.



§ 43-14-216 - Election of three supervisors for each district.

Within thirty (30) days after the date of issuance by the secretary of state of a certificate of organization of a soil conservation district, nominating petitions may be filed with the state soil conservation committee to nominate candidates for supervisors of the district. The committee shall have authority to extend the time within which nominating petitions may be filed. No nominating petition shall be accepted by the committee, unless it is subscribed to by twenty-five (25) or more owners of lands lying within the boundaries of such districts. Landowners may sign more than one (1) such nominating petition to nominate more than one (1) candidate for supervisor. The committee shall give due notice of an election to be held for the election of three (3) supervisors for the district. All owners of lands lying within the district shall be eligible to vote in the election. Only such landowners shall be eligible to vote. The three (3) candidates who receive the largest number, respectively, of the votes cast in the election shall be the elected supervisors for such district. The committee shall pay all the expenses of the election, shall supervise the conduct of the election, shall prescribe regulations governing the conduct of the election and the determination of the eligibility of voters in the election, and shall publish the results of the election.



§ 43-14-217 - Governing body of district -- Qualifications and terms of supervisors -- Quorum -- Compensation and expenses -- Employees -- Program and policy.

(a) The governing body of the district shall consist of five (5) supervisors, elected or appointed, as provided in §§ 43-14-212 and 43-14-216. The two (2) supervisors appointed by the committee shall be persons who are, by training and experience, qualified to perform the specialized skilled service that will be required of them in the performance of their duties under this part.

(b) The supervisors shall designate a chair and may, from time to time, change such designation. The term of office of each supervisor shall be three (3) years, but the terms of office of the two (2) supervisors who are appointed by the committee shall not expire concurrently. A supervisor shall hold office until a successor has been elected or appointed and has qualified. Vacancies shall be filled for the unexpired term. The selection of successors to fill an unexpired term, or for a full term, shall be made in the same manner in which the retiring supervisors shall, respectively, have been selected. A majority of the supervisors shall constitute a quorum and the concurrence of a majority in any matter within their duties shall be required for its determination. Supervisors shall each receive the sum of thirty dollars ($30.00) per day for attending the meetings of the district; provided, that the total of such compensation to any member shall not exceed three hundred sixty dollars ($360) per year. This sum shall be in lieu of any and all other compensation for expenses.

(c) The supervisors may employ a secretary, technical experts and such other officers, agents and employees, permanent and temporary, as they may require, and shall determine their qualifications, duties and compensation. The supervisors may call upon the attorney general and reporter for such legal services as they may require. The supervisors may delegate to their chair, to one (1) or more supervisors, or to one (1) or more agents or employees, such powers and duties as they may deem proper. The supervisors shall furnish to the state soil conservation committee, upon request, copies of such ordinances, rules, regulations, orders, contracts, forms and other documents as they shall adopt or employ, and such other information concerning their activities as it may require in the performance of its duties under this part.

(d) The supervisors shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property; shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations and orders issued or adopted; and shall provide for an annual audit of the accounts of receipts and disbursements. Any supervisor may be removed by the state soil conservation committee upon notice and hearing for neglect of duty or malfeasance in office, but for no other reason.

(e) The supervisors may invite the legislative body of any municipality or county, located near the territory comprised within the district, to designate a representative to advise and consult with the supervisors of the district on all questions of program and policy that may affect the property, water supply, or other interests of such municipality or county.



§ 43-14-218 - Powers of districts and supervisors.

A soil conservation district organized under this part, and the supervisors of the district, shall have the power, in addition to other powers granted in this part to:

(1) Conduct surveys, investigations and research relating to the character of soil erosion and the preventive and control measures needed, publish the results of the surveys, investigations or research, and disseminate information concerning the preventive and control measures; provided, that in order to avoid duplication of research activities, no district shall initiate any research program except in cooperation with the state experiment station and the extension service of the University of Tennessee, or with the United States or any of its agencies;

(2) Conduct demonstrational projects within the district, upon obtaining the consent of the owner and occupier of lands, or the necessary rights or interests in lands, in order to demonstrate by example the means, methods and measures by which soil and soil resources may be conserved, and soil erosion in the form of soil washing may be prevented and controlled;

(3) Carry out preventive and control measures within the district, including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, and changes in use of land on any lands within the district, upon obtaining the consent of the owner and occupier of the lands or the necessary rights or interests in the lands;

(4) Cooperate, or enter into agreements, with any owner and occupier of lands within the district to carry out erosion control and prevention operations, to help improve traditional areas of farm production, and to encourage diversification and innovation of farming operations within the district, subject to such conditions as the supervisors may deem necessary to advance the purposes of this part;

(5) Enter into agreements with the department of agriculture and other agencies of the state to administer or assist in the administration of programs for the benefit of owners and occupiers of lands within the district in carrying out erosion control and prevention operations, improving traditional areas of farm production, diversifying farming operations and encouraging farming innovation and nontraditional agricultural activities within the district;

(6) (A) Obtain options upon, and to acquire, by purchase, exchange, lease, gift, grant, bequest, devise, or otherwise, any property, real or personal, or rights or interests therein;

(B) Maintain, administer and improve any properties acquired, to receive income from the properties and to expend the income in carrying out the purposes and provisions of this part; and

(C) Sell, lease or otherwise dispose of any of its property, or interests in any of its property, in furtherance of the purposes and the provisions of this part;

(7) Make available, on such terms as it shall prescribe, to landowners and occupiers within the district, agricultural and engineering machinery and equipment, fertilizer, seeds and seedlings, except that all forest tree seedlings shall be obtained, insofar as available, from the nurseries of the forestry division, operated by the forestry division in cooperation with the United States forest service of the United States department of agriculture, and such other material or equipment as will assist such landowners and occupiers to carry on operations upon their lands for the conservation of soil resources and for the prevention and control of soil erosion;

(8) Construct, improve and maintain such structures as may be necessary or convenient for the performance of any of the operations authorized in this part;

(9) Develop comprehensive plans for the conservation of soil resources and for the control and prevention of soil erosion within the district, which plans shall specify, in such detail as may be possible, the acts, procedures, performances and avoidances that are necessary or desirable for the effectuation of the plans, including the specification of engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices and changes in use of land, and publish the plans and information and bring them to the attention of owners and occupiers of lands within the district;

(10) Take over and administer any soil conservation, erosion control or erosion prevention project, located within its boundaries, undertaken by the United States or any of its agencies, as agent of the United States or any of its agencies; act as agent for the United States or any of its agencies; and accept donations, gifts and contributions in money, services, materials or otherwise, from the United States or any of its agencies, or from this state or any of its agencies, and use or expend such moneys, services, materials or other contributions in carrying on its operations;

(11) Sue and be sued in the name of the district; have a seal, which seal shall be judicially noticed; have perpetual succession, unless terminated as provided in § 43-14-223, to make and execute contracts and other instruments necessary or convenient to the exercise of its powers; and make, and from time to time amend and repeal, rules and regulations not inconsistent with this part, to carry into effect its purposes and powers;

(12) As a condition to extending any benefit under this part to, or the performance of work upon, any lands, the supervisors may require contributions in money, services, materials or otherwise to any operations conferring benefits, and may require landowners and occupiers to enter into and perform such agreements or covenants, as to the permanent use of such lands, as will tend to prevent or control erosion thereon; and

(13) Carry out, maintain and operate works of improvement for flood prevention and agricultural phases of conservation development, utilization, and disposal of water.



§ 43-14-219 - Land-use regulations -- Adoption -- Amendment or repeal -- Provisions.

(a) The supervisors of any district have the authority to formulate regulations governing the use of lands within the district, in the interest of conserving soil and soil resources and preventing and controlling soil erosion. The supervisors may conduct such public meetings and public hearings upon tentative regulations as may be necessary to assist them in this work. The supervisors shall not have authority to enact land-use regulations, until after they have caused due notice to be given of their intention to conduct a referendum for submission of the regulations to the owners of lands lying within the boundaries of the district, for their indication of approval or disapproval of the proposed regulations, and until after the supervisors have considered the result of the referendum. The proposed regulations shall be embodied in a proposed ordinance. Copies of the proposed ordinance shall be available for the inspection of all eligible voters during the period between publication of the notice and the date of the referendum. The notices of the referendum shall recite the contents of the proposed ordinance, or shall state where copies of the proposed ordinance may be examined. The supervisors shall supervise the referendum, shall prescribe appropriate regulations governing the conduct of the referendum, and shall publish the result of the referendum. All owners of lands within the district shall be eligible to vote in the referendum. Only landowners shall be eligible to vote. No informalities in the conduct of the referendum or in any matter relating thereto shall invalidate the referendum or the result of the referendum, if notice of the referendum has been given substantially as provided in this subsection (a) and the referendum has been fairly conducted.

(b) The supervisors shall not have authority to enact a proposed ordinance, unless at least two thirds (2/3) of the votes, cast in the referendum, of the landowners have been cast for approval of the proposed ordinance. The approval of the proposed ordinance by two thirds (2/3) of the votes cast in the referendum shall not be deemed to require the supervisors to enact the proposed ordinance into law. Land-use regulations prescribed in ordinances adopted, pursuant to this section, by the supervisors of any district shall have the force and effect of law in the district and shall be binding and obligatory upon all owners and occupiers of lands within the district.

(c) Any owner of land within the district may at any time file a petition with the supervisors asking that any or all of the land-use regulations prescribed in any ordinance adopted by the supervisors under this section shall be amended, supplemented or repealed. Land-use regulations prescribed in any ordinance adopted pursuant to this section shall not be amended, supplemented or repealed, except in accordance with the procedure prescribed in this section for adoption of land-use regulations. Referenda on adoption, amendment, supplementation or repeal of land-use regulations shall not be held more often than once in six (6) months.

(d) The regulations to be adopted by the supervisors under this section may include:

(1) Provisions requiring the carrying out of necessary engineering operations, including the construction of terraces, terrace outlets, check dams, dikes, ponds, ditches and other necessary structures;

(2) Provisions requiring observance of particular methods of cultivation, including contour cultivating, contour furrowing, lister furrowing, sowing, planting, strip cropping, seeding and planting of lands to water-conserving and erosion-preventing plants, trees and grasses, forestation and reforestation;

(3) Specifications of cropping programs and tillage practices to be observed;

(4) Provisions requiring the retirement from cultivation of highly erosive areas or of areas on which erosion may not be adequately controlled if cultivation is carried on; and

(5) Provisions for such other means, measures, operations and programs as may assist conservation of soil resources and prevent or control soil erosion in the district.

(e) The regulations shall be uniform throughout the territory comprised within the district, except that the supervisors may classify the lands within the district with reference to such factors as soil type, degree of slope, degree of erosion threatened or existing, cropping and tillage practices in use, and other relevant factors, and may provide regulations varying with the type or class of land affected, but uniform as to all lands within each class or type.

(f) Copies of land-use regulations adopted under this section shall be printed and made available to all owners and occupiers of lands lying within the district.



§ 43-14-220 - Damages for violation of land-use regulations -- Determining observance.

(a) Any landowner in the district, who sustains damages to the landowner's land as a result of violation of any land-use regulation by any other landowner in the district, may recover damages at law from the other landowner for such violation.

(b) The supervisors have the authority to go upon any lands within the district to determine whether land-use regulations adopted under § 43-14-219 are being observed.



§ 43-14-221 - Nonobservance of regulations basis of court action -- Petition -- Hearing -- Enforcement of observance.

(a) Where the supervisors of any district find that any land-use regulations, prescribed in an ordinance adopted in accordance with § 43-14-219 are not being observed on particular lands, and that this non-observance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district, the supervisors may present to the circuit court or chancery court, for the county in which the defendant's land lies, a petition, duly verified, setting forth the adoption of the ordinance prescribing land-use regulations, the failure of the defendant landowner or occupier to observe the regulations, and to perform particular work, operations, or avoidances as required by the regulations, and that the nonobservance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district, and praying the court to require the defendant to perform the work, operations, or avoidances within a reasonable time, and to order that, if the defendant fails so to perform, the supervisors may go on the land, perform the work or other operations or otherwise bring the condition of the lands into conformity with the requirements of the regulations, and recover the costs and expenses of the work or other operations, with interest, from the defendant.

(b) Upon the presentation of the petition, the court shall cause process to be issued against the defendant, and shall hear the case. If it appears to the court that testimony is necessary for the proper disposition of the matter, it may take evidence, or appoint a referee to take such evidence as it may direct and report the evidence to the court with the referee's findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made.

(c) The court may dismiss the petition; or it may require the defendant to perform the work, operations, or avoidances, and may provide that, upon the failure of the defendant to initiate performance within the time specified in the order of the court, and to prosecute the same to completion with reasonable diligence, the supervisors may enter upon the lands involved and perform the work or operations or otherwise bring the condition of the lands into conformity with the requirements of the regulations and recover the costs and expenses of the work or operations, with interest at the rate of five percent (5%) per annum, from the defendant. In all cases where the person in possession of lands, who fails to perform such work, operations, or avoidances, is not the owner, the owner of the lands shall be joined as party defendant.

(d) The court shall retain jurisdiction of the case until after the work has been completed. Upon completion of such work, pursuant to such order of the court, the supervisors may file a petition with the court, a copy of which shall be served upon the defendant in the case, stating the costs and expenses sustained by them in the performance of the work and praying judgment therefor with interest. The court shall have jurisdiction to enter judgment for the amount of such costs and expenses, with interest at the rate of five percent (5%) per annum until paid, together with the costs of suit, including a reasonable attorney's fee to be fixed by the court.



§ 43-14-222 - Cooperation between districts.

The supervisors of any two (2) or more districts organized under this part may cooperate with one another in the exercise of any or all powers conferred in this part.



§ 43-14-223 - Discontinuance of districts -- Petition -- Notice -- Hearing -- Referendum -- Determination by committee -- Termination of affairs -- Certificate of dissolution.

(a) At any time after five (5) years after the organization of a district under this part, any twenty-five (25) owners of land, lying within the boundaries of the district, may file a petition with the state soil conservation committee praying that the operations of the district be terminated and the existence of the district discontinued. The committee may conduct such public meetings and public hearings upon the petition as may be necessary to assist it in the consideration thereof. Within sixty (60) days after such a petition has been received by the committee, it shall give due notice of the holding of a referendum, and shall supervise a referendum, and issue appropriate regulations governing the conduct of the referendum. All owners of land lying within the boundaries of the district shall be eligible to vote in the referendum. Only such landowners shall be eligible to vote. No informalities in the conduct of the referendum or in any matters relating to the referendum shall invalidate the referendum or the results of the referendum, if notice has been given substantially as provided in this subsection (a) and the referendum has been fairly conducted.

(b) The committee shall publish the results of the referendum and shall thereafter consider and determine whether the continued operation of the district within the defined boundaries is administratively practicable and feasible. If the committee determines that the continued operation of the district is administratively practicable and feasible, it shall record this determination and deny the petition. If the committee determines that the continued operation of the district is not administratively practicable and feasible, it shall record this determination and shall certify the determination to the supervisors of the district. In making this determination, the committee shall give due regard and weight to the attitudes of the owners and occupiers of lands lying within the district, the number of landowners eligible to vote in the referendum who have voted, the proportion of the votes cast in the referendum in favor of the discontinuance of the district to the total number of votes cast, the approximate wealth and income of the landowners and occupiers of the district, the probable expense of carrying on erosion control operations within the district, and such other economic and social factors as may be relevant to such determination; provided, that the committee shall not have authority to determine that the continued operation of the district is administratively practicable and feasible, unless at least a majority of the votes cast in the referendum have been cast in favor of the continuance of the district.

(c) Upon receipt from the committee of a certification that the committee has determined that the continued operation of the district is not administratively practicable and feasible, pursuant to this section, the supervisors shall forthwith proceed to terminate the affairs of the district. The supervisors shall dispose of all property belonging to the district at public auction and shall pay over the proceeds of such sale to be covered into the state treasury. The supervisors shall thereupon file an application, duly verified, with the secretary of state for the discontinuance of the district, and shall transmit with the application the certificate of the committee, setting forth the determination of the committee that the continued operation of the district is not administratively practicable and feasible. The application shall recite that the property of the district has been disposed of and the proceeds paid over, as in this section provided, and shall set forth a full accounting of the properties and proceeds of the sale. The secretary of state shall issue to the supervisors a certificate of dissolution and shall record the certificate in an appropriate book of record in the secretary of state's office.

(d) Upon issuance of a certificate of dissolution under this section, all ordinances and regulations previously adopted and in force within the districts shall be of no further force and effect. All contracts previously entered into, to which the district or supervisors are parties, shall remain in force and effect for the period provided in the contracts. The committee shall be substituted for the district or supervisors as party to the contracts. The committee shall be entitled to all benefits and subject to all liabilities under the contracts and shall have the same right and liability to perform, to require performance, to sue and be sued thereon, and to modify or terminate the contracts by mutual consent or otherwise, as the supervisors of the district would have had. The dissolution shall not affect the lien of any judgment entered under § 43-14-221, nor the pendency of any action instituted under that section, and the committee shall succeed to all the rights and obligations of the district or supervisors as to such liens and actions.

(e) The committee shall not entertain petitions for the discontinuance of any district nor conduct referenda upon such petitions nor make determinations pursuant to such petitions in accordance with this part, more often than once in five (5) years.






Part 3 - Soil Conservation Associations

§ 43-14-301 - County legislative body authorized to purchase terracing equipment -- Conditions.

Where there is organized in a county a soil conservation association, whose membership shall comprise bona fide landowners, incorporated under the Cooperative Marketing Law, compiled in chapter 16 of this title; and when sufficient members of the association have agreed with the association by written contract to pay their proportionate share of the cost of terracing, including operating cost and retirement of the original purchase price of the terracing equipment, a minimum total of five thousand (5,000) acres; and when the authorizing officers of the association have petitioned the county legislative body with proper evidence that bona fide landowners in the county desire to have a minimum of five thousand (5,000) acres terraced and pay their proportionate share of the cost of constructing the terraces, including the retirement of the original purchase price of the terracing equipment, the county legislative body is authorized within its own discretion to make an appropriation for the purchase of terracing equipment for use on farm lands in the county, and on farms of the members of the association, and the county legislative body shall be reimbursed for the original cost of the equipment through the payment by each member of the association of that member's proportionate share of the cost of the equipment, including operating cost for each acre of land terraced.



§ 43-14-302 - Pulverizing lime -- Purchase and lease of equipment and quarries.

(a) Where there is organized in a county a county soil conservation association, whose membership shall comprise bona fide landowners incorporated under the Cooperative Marketing Law, compiled in chapter 16 of this title; and when the members of the association have agreed with the association by written contract to pay their proportionate share of the cost of producing a minimum of two thousand (2,000) tons of pulverized lime; and when the authorized officers of the association have petitioned the county legislative body with proper evidence that bona fide landowners in the county desire to use a minimum of two thousand (2,000) tons of pulverized lime and will pay their proportionate share of the cost of production, the county legislative body is authorized, within its own discretion, to make an appropriation for the purchase and to purchase equipment for the pulverizing of lime to be used on farm lands in the county and on farms of members of the association. The county legislative body is further authorized, within its own discretion, to make appropriation for the leasing or purchasing of quarries or limestone deposits for the manufacture of pulverized lime.

(b) In the event the lime pulverizing equipment is purchased and quarries or limestone deposits are leased or purchased, the county legislative body is authorized in its discretion to:

(1) Pulverize, manufacture and produce lime for sale to the farmers of the county on such terms and conditions as the county should deem proper; and

(2) Lease or sell the lime pulverizing equipment and/or quarries to the association on such terms and conditions as the county legislative body deems proper.



§ 43-14-303 - Analyzing soil for lime and phosphate content -- Purchase of equipment.

Where there is organized in the county a soil conservation association whose membership shall comprise bona fide landowners incorporated under the Cooperative Marketing Law, compiled in chapter 16 of this title, and when sufficient members of the association shall have agreed with the association by written contract to pay their proportionate share of the cost of purchasing equipment for analyzing soil for lime and phosphate content, the county legislative body is authorized, in its own discretion, to make an appropriation for the purchase of such equipment for use on farm lands of members of the association, and the county legislative body shall be reimbursed for the original cost of the equipment through the payment by each member of the association of that member's proportionate share of the cost of the equipment.



§ 43-14-304 - Organization with aid of University of Tennessee extension service.

Farmers in a county desiring to organize a soil conservation association in order to participate in the benefits of this part shall request the advice and help of the University of Tennessee extension, in the organization and incorporation of such association.



§ 43-14-305 - Purchase of terracing equipment with advice of extension service.

Before a county soil conservation association shall petition a county legislative body for aid in the purchase of terracing equipment, the officers of the association shall seek advice from the extension service, and particularly, its rural engineers, on the type of equipment that would prove most efficient in the county, and the equipment shall be approved by the foregoing engineers for the county.



§ 43-14-306 - Only equipment recommended to be purchased.

Only terracing equipment recommended by the soil conservation association shall be purchased with any funds appropriated by the county legislative body for the purposes set forth in this part.



§ 43-14-307 - Operators of terracing equipment -- Salaries.

The soil conservation association shall employ only competent trained operators for terracing equipment, and their salaries shall be charged as a part of the operating cost of the equipment.



§ 43-14-308 - Terracing specifications of agricultural engineer to be followed.

All terracing work done, to qualify for payment under the federal Soil Conservation and Domestic Allotment Act, shall be in accordance with specifications prescribed by the agricultural engineer of the University of Tennessee extension.









Chapter 15 - Contracts to Raise and Sell Farm Products

§ 43-15-101 - Contracts for period not exceeding three years authorized.

Any person may enter into contract with natural persons or corporations, whereby the person, for a period of one (1) or more years, not exceeding three (3) years, will plant, cultivate, and harvest on such person's farm or plantation any particular crop, either of wheat, corn, or tobacco, or other agricultural product; will plant and cultivate such acreage as the parties may agree; and will prepare it for market, sale, and shipment in any particular manner to be agreed upon as useful, proper, or necessary for the purpose.



§ 43-15-102 - Irrevocable appointment of exclusive agent to sell farm products.

(a) The first person may appoint or designate the other person with whom the first person may contract as the first person's agent; and may invest the agent with authority to decide when and at what price or prices the farm products shall be sold and may appoint the agent the sole and exclusive agent to sell the products.

(b) Such farm products shall not be sold by the owner independent of the agent, or through or by any other agent, and they shall not be delivered for storage to any bailee or depository other than a designated bailee or depository of the agent.

(c) Such agency shall be irrevocable for the time for which it was by the parties entered into.



§ 43-15-103 - Contracts for costs and expenses of agency to be borne proportionately and ratably.

If more than one (1) person appoints or designates the same agent, under similar contracts, with the same powers, the persons may agree in the contracts that they will bear and pay proportionately and ratably, according to the value of their several crops, the costs and expenses of the agency, including warehousing, storing, handling, preparing the crops for market, insurance, and all other legitimate expenses incurred in the handling and sale of the crops.



§ 43-15-104 - Contracts are binding, irrevocable, and enforceable -- Damages for breach.

Every such contract shall be binding and irrevocable by either party, and may be specifically enforced in equity; or, if breached by either party, the injured party may bring suit for damages at law, if the party elects to do so.






Chapter 16 - Cooperative Marketing Associations

§ 43-16-101 - Short title.

For the purpose of brevity and convenience, this chapter shall be known and may be cited as the "Cooperative Marketing Law."



§ 43-16-102 - Purpose of chapter.

This chapter is enacted in order to promote, foster, and encourage the intelligent and orderly marketing of agricultural products and other products of the soil, through cooperation; to eliminate speculation and waste; to make the distribution of agricultural products between producer and consumer as direct as can be efficiently done; to stabilize the marketing of agricultural products; and to provide for the organization and incorporation of cooperative marketing associations for the marketing of such products.



§ 43-16-103 - Chapter definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Agricultural products" includes horticultural, viticultural, forestry, dairy, livestock, poultry, bee and any farm products;

(2) "Association" means any corporation organized under this chapter;

(3) "Member" includes actual members of associations without capital stock, and holders of common stock in associations organized with capital stock; and

(4) "Person" includes an individual, firm, partnership, corporation, and association.

(b) An association organized under this chapter shall be deemed "nonprofit," inasmuch as it is not organized to make profit for itself, as such, or for its members, as such, but only for its members as producers.



§ 43-16-104 - Nonprofit cooperative association -- Persons entitled to form.

Eleven (11) or more persons, a majority of whom are residents of this state, engaged in the production of agricultural products, may form a nonprofit, cooperative association, with or without capital stock, under this chapter.



§ 43-16-105 - Activities in which authorized to engage.

An association may be organized to engage in any activity:

(1) In connection with the marketing or selling of the agricultural products of its members, or with the harvesting, preserving, drying, processing, canning, packing, grading, storing, handling, shipping or utilization of such products, or the manufacturing or marketing of the by-products of such products;

(2) In connection with the manufacturing, selling, or supplying to its members of machinery, equipment, or supplies;

(3) In the financing of the above enumerated activities; or

(4) In any one (1) or more of the activities specified in this section.



§ 43-16-106 - Preliminary inquiry as to probable success.

Every group of persons contemplating the organization of an association under this chapter is urged to communicate with the college of agricultural sciences and natural resources, University of Tennessee, which will inform the group whatever the survey of the marketing conditions affecting the commodities proposed to be handled may indicate regarding probable success.



§ 43-16-107 - Recognition that farmers need special instruction data in marketing their products.

It is recognized that:

(1) Agriculture is characterized by individual production in contrast to the group or factory system that characterizes other forms of industrial production;

(2) The ordinary form of corporate organization permits industrial groups to combine for the purpose of group production and the ensuing group marketing and that the public has an interest in permitting farmers to bring their industry to the high degree of efficiency and merchandising skill evidenced in the manufacturing industries;

(3) The public interest urgently needs to prevent the migration from the farm to the city in order to keep up farm production and to preserve the agricultural supply of the nation; and

(4) The public interest demands that the farmer be encouraged to attain a superior and more direct system of marketing in the substitution of merchandising for the blind, unscientific, and speculative selling of crops; and

(5) That for this purpose, the farmers should secure special guidance and instructive data from the college of agricultural sciences and natural resources, University of Tennessee.



§ 43-16-108 - Powers of incorporated association.

Each association incorporated under this chapter has the power to:

(1) Engage in activity in connection with the marketing, selling, preserving, harvesting, drying, processing, manufacturing, canning, packing, grading, storing, handling, or utilization of any agricultural products produced or delivered to it by its members, or the manufacturing, or marketing of the by-products thereof; or any activity in connection with the purchase, hiring, or use by its members of supplies, machinery, or equipment; or in the financing of any such activities; or in any one (1) or more of the activities specified in this section; and the association may also buy, sell and deal in agricultural products of nonmembers to an amount not greater in value than such as are handled by it for its members;

(2) Borrow money and make advance payments and advances to members;

(3) Act as the agent or representative of any member or members in any of the above mentioned activities;

(4) Purchase or otherwise acquire, and hold, own, and exercise all rights or ownership in, and sell, transfer, or pledge, or guarantee the payment of dividends or interest on or the retirement or redemption of shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the warehousing or handling or marketing of any of the products handled by the association;

(5) Establish reserves and invest the funds thereof in bonds or in such other property as may be provided in the bylaws;

(6) Buy, hold, and exercise all privileges of ownership over such real or personal property as may be necessary or convenient for the conduct and operation of any business of the association, or incidental thereto;

(7) Establish, secure, own and develop patents, trademarks and copyrights; and

(8) Do each and everything necessary, suitable or proper for the accomplishment of any one (1) of the purposes or the attainment of any one (1) or more of the subjects, enumerated in this section, or conducive to or expedient for the interest or benefit of the association, and contract accordingly; and, in addition, exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged; and, in addition, any other rights, powers, and privileges granted by the laws of this state to ordinary corporations, except those inconsistent with the express provisions of this chapter, and to do any such thing anywhere.



§ 43-16-109 - Members -- Qualifications.

(a) Under the terms and conditions prescribed in the bylaws adopted by it, an association may admit as members, or issue common stock to, only persons engaged in the production of the agricultural products to be handled by or through the association, including the lessees and tenants of land used for the production of such products and any lessors and landlords who receive as rent all or any part of the crop raised on the leased premises.

(b) If a member of a nonstock association is other than a natural person, that member may be represented by any individual, associate, officer, or manager, or member thereof, duly authorized in writing.

(c) One (1) association organized under this chapter may become a member or stockholder of any other association or associations organized under this chapter.



§ 43-16-110 - Articles of incorporation -- Preparing and filing -- Contents.

Each association formed under this chapter must prepare and file articles of incorporation, setting forth:

(1) The name of the association;

(2) The purpose for which it is formed;

(3) The place where its principal business will be transacted;

(4) The duration of the association, if other than perpetual. If the charter of any association organized under this chapter provides for a term of existence, not exceeding fifty (50) years, such charter is deemed to be amended to provide that the duration of the association is perpetual, unless a majority of the members of such association vote to limit the duration of the association to some other period of time in accordance with title 48, chapter 3; provided, that in no event may the members so amend the charter of an association that has been in existence for more than fifty (50) years;

(5) The number of directors of the association, which must be not less than five (5) and may be any number in excess of five (5); the term of office of such directors; and the names and addresses of those who are to serve as incorporating directors for the first term, and/or until the election and qualification of their successors;

(6) If organized without capital stock, whether the property rights and interest of each member shall be equal or unequal; and if unequal, the general rule or rules applicable to all members by which the property rights and interests, respectively, of each member may and shall be determined and fixed; and provision for the admission of new members who shall be entitled to share in the property of the association with the old members, in accordance with such general rule or rules;

(7) If organized with capital stock, the amount of stock and the number of shares into which it is divided and the par value thereof; and

(8) The street address and zip code of the association's initial registered office in this state, the county in which the office is located, and the name of its initial registered agent at that office.



§ 43-16-111 - Capital stock -- Articles specifying division into preferred and common stock.

The capital stock may be divided into preferred and common stock. If so divided, the articles of incorporation must contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted, and the nature and definite extent of the preference and privileges granted to each.



§ 43-16-112 - Articles to be signed, acknowledged, and filed -- Prima facie evidence of incorporation.

The articles must be signed by the incorporators; and when filed, the articles of incorporation, or certified copies thereof, shall be received in all the courts of this state and other places as prima facie evidence of the due incorporation of the association.



§ 43-16-113 - Amendment of articles of incorporation.

(a) An amendment, including any conversion to a general nonprofit corporation pursuant to § 48-61-109, must first be approved by two thirds (2/3) of the directors and then adopted by a vote representing a majority of all the members of the association.

(b) However, if, at a meeting of the members of the association to which a proposed amendment has been submitted, a majority of the members are not present, then those present and also members voting by proxy may adjourn the meeting to a time and place certain, but not sooner than three (3) weeks from the time of adjournment. Prior to the convening of the adjourned meeting, notices shall be placed in a newspaper of general circulation in the place where the principal office of the association is located each week for three (3) weeks. These notices shall state the time, place, and purpose of the adjourned meeting. When the meeting reconvenes, the members present in person or by proxy shall constitute the quorum, and may take action on the proposed amendment by a majority vote of those represented, even if fewer than a majority of the total membership of the association.



§ 43-16-114 - Code of bylaws -- Provisions.

Each association incorporated under this chapter must, within thirty (30) days after its incorporation, adopt for its government and management, a code of bylaws, not inconsistent with the powers granted by this chapter. A majority vote of the members or stockholders, or their written assent, is necessary to adopt such bylaws. Each association, under its bylaws, may provide for any or all of the following matters:

(1) The number of stockholders or members constituting a quorum;

(2) The right of members or stockholders to vote by proxy or by mail, or both; and the conditions, manner, form, and effects of such votes;

(3) The number of directors constituting a quorum;

(4) The qualifications, compensation and duties and terms of office of directors and officers; time of their election and the mode and manner of giving notice thereof;

(5) Penalties for violations of the bylaws;

(6) The amount of entrance, organization, and membership fees, if any; the manner and method of collection of such fees; and the purposes for which they may be used;

(7) The amount that each member or stockholder shall be required to pay annually or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member or stockholder for services rendered by the association and the time of payment and the manner of collection; and the marketing contract between the association and its members or stockholders, which every member or stockholder may be required to sign; and

(8) The number and qualification of members or stockholders of the association and the conditions precedent to membership or ownership of common stock; the method, time, and manner of permitting members to withdraw or the holders of common stock to transfer their stock; the manner of assignment and transfer of the interest of members and of the shares of common stock; the conditions upon which and the time when membership of any member shall cease; the automatic suspension of the rights of a member when the member ceases to be eligible to membership in the association; and the mode, manner and effect of the expulsion of a member; the manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or stockholder, or upon the expulsion of a member or forfeiture of the member's membership, or, at the option of the association, the purchase at a price fixed by conclusive appraisal by the board of directors. In case of the withdrawal or expulsion of a member, the board of directors shall equitably and conclusively appraise the member's property interests in the association and shall fix the amount thereof in money, which shall be paid to the member within one (1) year after such expulsion or withdrawal.



§ 43-16-115 - Regular and special meetings -- Notice -- Provisions as to notice.

In its bylaws, each association shall provide for one (1) or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time; and ten percent (10%) of the members or stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. A meeting must thereupon be called by the directors. Notice of all meetings, together with a statement of the purposes thereof, shall be mailed to each member at least ten (10) days prior to the meeting; provided, that the bylaws may require instead that notice may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.



§ 43-16-116 - Management by directors -- District directors -- Bylaw provisions as to selection and qualifications.

(a) The affairs of the association shall be managed by a board of not less than five (5) directors, elected by the members or stockholders from their own number.

(b) The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to these districts, either directly or by district delegates elected by the members in that district. In such a case, the bylaws shall specify the number of directors to be elected by each district, the manner and method of reapportioning the directors and of redistricting the territory covered by the association. The bylaws may provide that primary elections shall be held in each district to elect the directors apportioned to the districts, and that the result of all such primary elections may be ratified by the next regular meeting of the association or may be considered final as to the association.

(c) The bylaws may provide that one (1) or more directors may be appointed by any public official or commission or by the other directors selected by the members or their delegates. Such directors shall represent primarily the interest of the general public in such associations. The directors so appointed need not be members or stockholders of the association, but shall have the same powers and rights as other directors. Such directors shall not number more than one fifth (1/5) of the entire number of directors.



§ 43-16-117 - Remuneration of officers, directors, and committeemen.

An association may provide a fair remuneration for the time actually spent by its officers and directors in its service and for the service of the members of its executive committee.



§ 43-16-118 - Directors not to be interested in contracts for profit -- Directors occupying positions in association.

No director, during that director's term of office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association or others, or differing from terms generally current in that district. The bylaws may provide that no director shall occupy any position in the association, except the president and secretary, on regular salary or substantially full-time pay.



§ 43-16-119 - Executive committee and its functions.

The bylaws may provide for an executive committee and may allot to such committee all the functions and powers of the board of directors, subject to the general direction and control of the board.



§ 43-16-120 - Vacancies in board of directors -- Filling.

When a vacancy on the board of directors occurs other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy, unless the bylaws provide for an election of directors by district stockholders. In that case, the board of directors shall immediately call a special meeting of the members or stockholders in that district to fill the vacancy.



§ 43-16-121 - Officers elected by directors -- Treasurer.

The directors shall elect from their number a president and one (1) or more vice presidents. They shall also elect a secretary and a treasurer, who need not be directors or members of the association; and they may combine the two (2) latter offices and designate the combined office as secretary-treasurer; or unite both functions and titles in one (1) person. The treasurer may be a bank or any depository, and as such, shall not be considered as an officer, but as a function of the board of directors. In that case, the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as and where authorized by the board of directors.



§ 43-16-122 - Bonds -- Of whom required.

Every officer, employee, and agent handling funds or negotiable instruments or property of or for any association created under this chapter shall be required to execute and deliver adequate bond for the faithful performance of that person's duties and obligations.



§ 43-16-123 - Certificate of membership.

A member of an association established without capital stock who has paid the membership fee in full shall receive a certificate of membership.



§ 43-16-124 - Stock -- Issuance upon payment -- Voting right unaffected where held as security.

No association shall issue stock to a member until it has been fully paid for. The promissory notes of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note; but such retention as security shall not affect the member's right to vote.



§ 43-16-125 - Liability of members for debts.

No member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on the member's membership fee or the member's subscription to the capital stock, including any unpaid balance on any promissory notes given in payment of that amount.



§ 43-16-126 - Member or stockholder entitled to only one vote.

No member or stockholder shall be entitled to more than one (1) vote, regardless of the number of shares of common stock owned by that person.



§ 43-16-127 - Preferred stock -- Redemption or retirement.

Any association organized with stock under this chapter may issue preferred stock, with or without the right to vote. Preferred stock may be sold to any person, member or nonmember, and may be redeemable or retireable by the association on such terms and conditions as may be provided for by the articles of incorporation and printed on the face of the certificate.



§ 43-16-128 - Common stock not to be transferred to persons not engaged in agricultural production.

The bylaws shall prohibit the transfer of the common stock of the association to persons not engaged in the production of agricultural products handled by the association; and such restrictions must be printed upon every certificate of stock subject to the restrictions.



§ 43-16-129 - Purchase of its common stock by association.

The association may, at any time, as specified in the bylaws, except when the debts of the association exceed fifty percent (50%) of the assets of the association, buy in or purchase its common stock at the book value of the common stock, as conclusively determined by the board of directors, and pay for it in cash within one (1) year after the purchase.



§ 43-16-130 - Removal of officers or directors.

Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by five percent (5%) of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association and, by a vote of a majority of the members, the association may remove the officer or director, and fill the vacancy. The officer or director against whom the charges have been brought shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses; and the person or persons bringing the charges against the officer or director shall have the same opportunity.



§ 43-16-131 - Procedure for removal of directors elected in a district.

In case the bylaws provide for election of directors by districts with primary elections in each district, then the petition for removal of a director must be signed by twenty percent (20%) of the members residing in the district from which the director was elected. The board of directors must call a special meeting of the members residing in that district to consider the removal of the directors; and by a vote of the majority of the members of that district, the director in question shall be removed from office.



§ 43-16-132 - Referendum of policy matters upon demand to entire membership.

Upon demand of one third (1/3) of the entire board of directors, made immediately and so recorded at the same meeting at which the original motion was passed, any matter of policy that has been approved or passed by the board must be referred to the entire membership or the stockholders for decision at the next special or regular meeting; and a special meeting may be called for the purpose.



§ 43-16-133 - Marketing contracts with association.

The association and its members may make and execute marketing contracts, requiring the members to sell, for any period of time, not over ten (10) years, all or any specified part of their agricultural products or specified commodities exclusively to or through the association, or any facilities to be created by the association. If they contract a sale to the association, it shall be conclusively held that title to the products passes absolutely and unreservedly, except for recorded and statutory liens, to the association upon delivery. The contract may provide, among other things, that the association may sell or resell the products delivered by its members, with or without taking title thereto, and pay over to its members the resale price, after deducting all necessary selling, overhead, and other costs and expenses, including interest or dividends on stock, not exceeding eight percent (8%) per annum, and reserves for retiring the stock, if any; and other proper reserves; and/or any other deductions.



§ 43-16-134 - Provisions of marketing contracts -- Liquidated damages -- Injunction against breach.

(a) The bylaws or the marketing contract may fix, as liquidated damages, specific sums to be paid by the member or stockholder to the association upon the breach by the member or stockholder of any provision of the marketing contract regarding the sale or delivery or withholding of products, and may further provide that the member will pay all costs, premiums for bonds, expenses, and fees, in case any action is brought upon the contract by the association. Any such provisions shall be valid and enforceable in the courts of this state. Such clauses providing for liquidated damages shall be enforceable as such and shall not be regarded as penalties.

(b) In the event of any such breach or threatened breach of the marketing contract by a member, the association shall be entitled to an injunction to prevent the further breach of the contract and to a decree of specific performance thereof. Pending the adjudication of such an action and upon filing a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.



§ 43-16-135 - Purchase of property with preferred stock.

Whenever an association, organized under this chapter with preferred capital stock, purchases the stock or any property, or any interest in any property of any person, it may discharge the obligations so incurred, wholly or in part, by exchanging for the acquired interest, shares of its preferred capital stock to an amount that at par value would equal the fair market value of the stock or interest so purchased, as determined by the board of directors. In that case, the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for the shares of stock issued.



§ 43-16-137 - Conflicting laws do not apply.

Any law that is in conflict with this chapter shall be construed as not applying to the associations provided for in this chapter.



§ 43-16-138 - Exemptions of agricultural products apply, though in possession of association.

Any exemptions whatsoever under all existing laws applying to agricultural products in the possession or under the control of the individual producer shall apply similarly and completely to such products delivered by its former members in the possession or under the control of the association.



§ 43-16-139 - Association may be interested in other like associations.

An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any other corporation or corporations, with or without capital stock, and engaged in preserving, drying, processing, canning, packing, storing, handling, shipping, utilizing, manufacturing, marketing, or selling of the agricultural products handled by the association or the by-products of such products.



§ 43-16-140 - Warehousing corporations issuing warehouse receipts to association or its members -- Discrimination prohibited.

If those corporations are warehousing corporations, they may issue legal warehouse receipts to the association against the commodities delivered by it or to any other person, and the legal warehouse receipts shall be considered as adequate collateral to the extent of the usual and current value of the commodity represented by the receipts. In case the warehouse is licensed or licensed and bonded under the laws of this or any other state or the United States, its warehouse receipt delivered to the association on commodities of the association or its members, or delivered by the association or its members, shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association.



§ 43-16-141 - Association may contract with other cooperative associations.

(a) Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements, and make all necessary and proper stipulations, agreements, and contracts and arrangements with any other cooperative corporation, association, or associations, formed in this or in any other state, for the cooperative and more economical carrying on of its business or any part or parts of its business.

(b) Any two (2) or more associations may, by agreement between them, unite in employing and using or may separately employ and use the same personnel, methods, means and agencies for carrying on and conducting their respective businesses.



§ 43-16-142 - Associations of other states upon compliance with laws as to foreign corporations doing business in this state.

Any corporation or association organized under generally similar laws of another state shall be allowed to carry on any proper activities, operations or functions in this state upon compliance with the general regulations applicable to foreign corporations desiring to do business in this state, and the payment into the office of the secretary of state the same fees that are required to be paid under title 48, chapter 1, part 13 [repealed], and by paying all other taxes that other foreign corporations are required to pay in Tennessee, and all contracts that could be made by any association, incorporated under this chapter, made by or with such association, shall be legal and valid and enforceable in this state with all of the remedies set forth in this chapter.



§ 43-16-143 - Marketing contracts do not constitute conspiracy, combination, illegal monopoly, or unlawful restraint of trade.

No association organized under this chapter and complying with the terms of this chapter shall be deemed to be a conspiracy or a combination in restraint of trade or an illegal monopoly, or an attempt to lessen competition or to fix prices arbitrarily; nor shall the marketing contracts and agreements between the association and its members or any agreements authorized in this chapter be considered illegal as such or in unlawful restraint of trade or as part of a conspiracy or combination to accomplish an improper or illegal purpose.



§ 43-16-144 - General corporation laws applicable -- Exception.

The general corporation laws and all powers and rights under those laws apply to the associations organized under this chapter, except where such provisions are in conflict or inconsistent with the express provisions of this chapter.



§ 43-16-145 - Annual fee in lieu of other taxes -- Exception.

Each association organized under this chapter shall pay an annual fee of ten dollars ($10.00) only, in lieu of all franchise, license, corporation or other privilege taxes, or taxes or charges upon reserves held by it for members; provided, that if any association organized under this chapter sells to persons other than its own members any product or merchandise other than unmanufactured tobacco, livestock, poultry products, dairy products or any other farm products, such association shall be liable for any privilege tax with respect to such transactions or method of doing business imposed under the laws of Tennessee, other than franchise and excise taxes and corporation filing fees or charges upon reserves held by it for members.



§ 43-16-147 - Combinations of existing corporations into associations -- Amendment of charters.

Corporations not for profit, of this class, previously organized under the general incorporation laws or laws later enacted, are empowered to combine into associations upon such terms as may be provided and agreed upon, or by one corporation becoming a member of the other. Further, preexisting charters of the corporations are amended, under the power reserved to the general assembly, so as to bring same into conformity with this law, thus granting them the powers and imposing upon them the duties and liabilities set forth in this chapter.



§ 43-16-148 - Corporations organized as subsidiaries of agricultural cooperative associations exempt from privilege taxes.

All corporations organized as subsidiaries and controlled by any agricultural cooperative association formed in accordance with the laws of this state shall not be considered corporations organized for profit and doing business in Tennessee, or subject to any privilege tax levied by any law as a tax for the privilege of doing business for profit in Tennessee, it being the legislative intent to exempt by this section all such subsidiary corporations controlled by agricultural cooperative associations, where any and all profits earned by such subsidiary corporations are paid over to or expended for the benefit of the agricultural cooperative associations, with the result that the activities carried on by the corporations eventually promote and benefit the agricultural interests of this state.






Chapter 17 - Marketing of Pecans

§ 43-17-101 - Purchasers of pecans for resale to keep records -- Open to inspection -- Exception.

(a) Any person purchasing pecans for the purpose of resale or processing from anyone selling pecans shall keep a well-bound book, in which that person shall promptly enter in ink the name and place of residence of all persons from whom that person buys pecans, followed by the date of purchase, number of pounds bought, the amounts paid, and how the payment was made, whether in cash or by check, whether they were owned or raised, or purchased by the seller, and on whose land the pecan trees were located when gathered. The entries are to be made in chronological order from day to day as the business is transacted. This book shall at all times be open to inspection by the police or other officers, or any person who may desire to see it, and shall be in good faith kept and preserved by dealers for convenient inspection.

(b) This chapter shall not apply to purchase of pecans by retail merchants from wholesale distributors for sale at retail.



§ 43-17-102 - Written permission of landowner to sell -- When to be shown.

Any person offering pecans for sale that the person did not raise or own without purchasing, or on whose lands the pecans were not grown, shall be required by the buyer or dealer in the pecans, before such buyer or dealer buys them, to show a written permission to sell them from the party owning the land on which the pecans were grown, unless the party offering the pecans for sale is a bona fide owner of the land, and the dealer may require proper identification of the person offering pecans for sale.



§ 43-17-103 - Penalty for violations.

A violation of any of the provisions of § 43-17-101 or § 43-17-102 is a Class C misdemeanor.



§ 43-17-104 - Special right of action in owner of pecans sold without consent.

In addition to the punishment provided in § 43-17-103, and either before or after, and with or without, criminal prosecution as provided for in § 43-17-103, the owner of any pecans that are sold by another without the owner's consent can maintain and recover of any person buying the pecans, who fails to comply with §§ 43-17-101 and 43-17-102, a penalty of two hundred fifty dollars ($250), to be recovered by a civil suit in any court having jurisdiction of the amount in this state. That amount is to be recovered by the owner of any pecans, sold to any person without the owner's consent, where the buyer does not keep and permit to be inspected the record of the purchase, as provided in this chapter.



§ 43-17-105 - Tenant's possession or sale prima facie evidence of landlord's title -- Burden of proof of transfer.

(a) Possession and/or sale of pecans by any tenant of a landowner shall constitute prima facie evidence that such pecans are the property of such landowner and the burden of proof of transfer of ownership of the pecans shall rest with the tenant and/or purchaser from the tenant.

(b) Any purchaser from a tenant or the immediate vendee of a tenant shall be liable to the landlord for the value of the pecans as in other cases of conversion, if the purchaser or vendee did not receive title.






Chapter 18 - Sale of Cotton

§ 43-18-101 - Record to be made of purchases of seed cotton, loose or unbaled cotton, or cotton seed.

Any person purchasing cotton seed or seed cotton from anyone selling cotton seed or seed cotton in bags or baskets or any other cotton not baled shall keep a book in which that person shall keep a record of all cotton and cotton seed bought, and shall promptly enter the name and residence of all persons from whom the person buys cotton or cotton seed, followed by date of purchase, number of pounds bought, the amount paid for cotton of each kind, how the payment was made, whether by cash or check, whether it was raised or purchased by the seller, on whose farm raised, whether seller is renter or sharecropper, if mortgaged or otherwise encumbered and to whom. The entries are to be made in chronological order from day to day as the business is transacted. This book shall at all times be open to inspection of the police or other officers, or any person who may desire to see the book, and shall be in good faith kept and preserved by such dealers for convenient inspection.



§ 43-18-102 - Written permission to sell required -- Exception.

Any person offering seed cotton for sale that the person did not personally raise, or on whose farm the cotton was not raised, shall be required by the buyer or dealer in the cotton to show a written permission from the party raising the cotton to sell it before buying, unless the party offering the cotton for sale is a bona fide owner of the cotton, and the dealer may require proper identification of the person offering it for sale.



§ 43-18-103 - Violation of § 43-18-101 or § 43-18-102 a misdemeanor -- Penalty.

A violation of any of the provisions of § 43-18-101 or § 43-18-102 is a Class C misdemeanor.



§ 43-18-104 - Penalty recoverable by owner from purchaser not keeping the required record or not permitting inspection thereof.

In addition to the punishment provided in § 43-18-103, and either before or after, with or without criminal prosecution above provided for, the owner of any loose cotton or ginned cotton that is unbaled, that is sold by another without the owner's consent, can maintain and recover of any person buying such cotton who fails to comply with § 43-18-101 and § 43-18-102, a penalty of two hundred fifty dollars ($250), to be recovered by civil suit in any court having jurisdiction of the amount in this state. That amount is to be recovered by the owner of any cotton of the character described, sold to any person by any other than the owner without such owner's consent, where the buyer does not keep and permit to be inspected the record of the purchase provided for in this section and §§ 43-18-101 -- 43-18-103.



§ 43-18-105 - Persons other than producers or dealers buying or selling lint cotton under two hundred fifty pounds -- Penalty.

(a) It is unlawful for any person who is not a grower or producer of cotton, or who is not engaged in the business of buying and selling cotton, to buy, sell or offer for sale, or possess for purposes of sale, any loose lint cotton or ginned cotton that is not in bales, in quantities less than two hundred fifty pounds (250 lbs.).

(b) Any violation of this section is a Class C misdemeanor.



§ 43-18-106 - Additional penalty recoverable in qui tam action.

In addition to the punishment provided in § 43-18-105, and either before or after, with or without criminal prosecution, any person in interest can recover in such person's own name of any person buying loose or ginned cotton that is not baled, contrary to § 43-18-105, a penalty of two hundred fifty dollars ($250), to be recovered by civil suit in any court having jurisdiction of that amount.



§ 43-18-107 - Packages for domestic or surgical use exempt.

Sections 43-18-105 and 43-18-106 do not apply to the buying and selling of specially prepared packages of cotton, handled and sold by druggists and merchants for domestic and surgical use and purposes.



§ 43-18-108 - Hauling unbaled cotton between sunset and sunrise, where there is a lien, or undivided interest unlawful -- Exception -- Penalty.

(a) It is unlawful for any person to haul or carry over any highway any cotton in the seed or ginned, but not baled, on which there is a lien, mortgage, contract for supplies and merchandise, or an undivided interest, between the hours of sunset of any one (1) day and sunrise of the succeeding day; provided, that the provisions of this section shall not apply to any person or persons hauling cotton to the gin for the purpose of ginning it, or from their farms to their houses or barns; and provided, further, that this section shall not apply where the beneficiary of the lien consents in writing to the hauling.

(b) Any person violating this section commits a Class C misdemeanor.



§ 43-18-109 - Liability of owner of gin or tobacco establishment for sale of product containing foreign objects.

If any person sells or otherwise disposes of cotton or tobacco fraudulently packed with wood, iron, rocks, dirt or other substance, the person at whose gin or establishment the cotton or tobacco was put up is deemed guilty of negligence, and shall, upon suit on behalf of any subsequent purchaser of the cotton or tobacco, pay double the value of the cotton or tobacco as damages, and also the cost of reshipping the cotton or tobacco from the market where the fraud was detected.






Chapter 19 - Tobacco Sales

Part 1 - General Provisions

§ 43-19-101 - Warehouses -- Persons operating.

Any person may open a warehouse for the inspection and sale of tobacco under the rules, regulations, and restrictions of this chapter.



§ 43-19-102 - Proof of sufficiency of warehouse required.

Every person opening a warehouse for the inspection and sale of tobacco shall prove to the county clerk by the testimony of two (2) impartial witnesses known to the clerk to be well qualified, from knowledge and experience, that the person is the proprietor of a good and sufficient warehouse, situated so as to be exposed to no extraordinary risk from fire or flood, and furnished besides, with all the implements necessary to the accurate weighing and inspection of tobacco.



§ 43-19-103 - Bond of tobacco warehouseman.

Such person shall also enter into bond, with good and sufficient security, to be approved by the county mayor, and payable to the state, in the sum of five thousand dollars ($5,000), conditioned to keep the warehouse in good condition and repair, so as effectually to protect the tobacco stored in the warehouse, that the person will not sell any tobacco that has been bought by the person or on the person's account, or purchase on such person's own account any tobacco stored in the warehouse, either directly or indirectly, and that the person will perform faithfully all the duties of warehouseman as prescribed by law.



§ 43-19-104 - Fees uncollectible upon failure to give bond -- Penalty for violations.

A proprietor who fails to execute a bond shall not be entitled to collect any fees on tobacco stored in the warehouse, under a penalty of one hundred dollars ($100) for each offense, to be recovered in the name of the state, one half (1/2) to go to the informer.



§ 43-19-105 - Suit on bond -- Parties.

Any person aggrieved may sue on this bond for a breach thereof, in the name of the state, until the penalty is exhausted.



§ 43-19-106 - Warehouses to be floored and kept in repair.

(a) The proprietor shall fit up the warehouse with plank floors or skids, upon which to place the tobacco, so that the hogsheads may be at least four inches (4'') from the earth.

(b) Any proprietor who fails to keep a warehouse in good repair, or to furnish it as in this section provided, shall forfeit two hundred dollars ($200) to the state, and is also liable upon the bond to an action for damages, at the instance of any planter or owner whose tobacco is injured.



§ 43-19-107 - Scales to be kept and tested.

The proprietor shall keep good and sufficient scales for weighing tobacco, which shall be tested at the beginning of each tobacco commerical year, and every three (3) months thereafter, by the keeper and sealer of weights for the county, and at any time when written application is made by two (2) or more planters or burghers.



§ 43-19-108 - Breaking irons for inspection, and screws for cooperage.

The proprietor shall also keep the necessary breaking irons for the proper inspection of tobacco, and screws for the proper cooperage and return of loose tobacco to the hogshead after inspection.



§ 43-19-109 - Attention to duty -- Prompt delivery for shipment.

The proprietor or the proprietor's clerks shall be constant and prompt in their attendance at the warehouse for the reception and storage of tobacco, and promptly deliver tobacco to the planter or person entitled thereto, upon order for shipment.



§ 43-19-110 - Private warehouses.

Nothing in this chapter shall prevent any person from establishing a private warehouse for the storage of tobacco.



§ 43-19-111 - Tobacco commercial year.

The "tobacco commercial year" commences and ends on November 1 of each year.



§ 43-19-112 - Prosecution for penalties -- Duties of clerk and district attorney general -- Fees.

The county clerk shall attend to all prosecutions for penalties under this chapter, for the use of the state, for which the county clerk shall receive ten percent (10%) on the sums collected and paid into the state treasury. The county clerk may, also, when necessary, call on the district attorney general to give attention to prosecutions for penalties under this chapter, for which service the district attorney general shall be allowed ten dollars ($10.00) to be taxed in the bill of costs, and when collected, shall be paid into the state treasury at the same time and in the same manner as other state revenue is by law required to be paid.






Part 2 - Tobacco Inspectors--Inspections--Violations

§ 43-19-201 - Warehouse proprietor may be inspector -- Appointment of deputy inspectors -- Oath -- Bond.

(a) The proprietor of a warehouse, regularly authorized under this chapter, is created an inspector of tobacco, with power to appoint deputy inspectors; but, before any warehouse keeper, who may personally act as inspector, or any deputy who may act as inspector for the warehouse keeper, enters upon the duties of an inspector, that person shall go before the county clerk, and take and subscribe the following oath: "I, ____________________, do solemnly swear (or affirm) that I will carefully and diligently perform all the duties of an inspector of tobacco, according to law and to the best of my skill and judgment, without fear, favor, affection, malice, or partiality, and that I will not buy nor sell any tobacco inspected and sampled by me, nor accept any interest or profit in or from the purchase or sale of any tobacco inspected and sampled by me. So help me God."

(b) The person shall enter into bond, with good and sufficient security, to be approved by the county mayor, and payable to the state, in the sum of five thousand dollars ($5,000), conditioned to faithfully and honestly discharge the duties of the office, and that the person will not buy nor sell any tobacco inspected and sampled by that person, nor accept any interest or profit in or from the purchase or sale of any tobacco inspected or sampled by the person.



§ 43-19-202 - Duties of proprietor or deputy.

It is the duty of the proprietor or one (1) of the proprietor's regular deputies to:

(1) Inspect the uncasing and breaking of any tobacco for inspection, and examine and classify the tobacco according to law and the proprietor's or deputy's oath of office;

(2) Break each hogshead for inspection, in at least four (4) different places, drawing from each break at least four (4) bundles or hands of tobacco, from different courses or layers, so as to get a fair and just representation of the quality and condition of the tobacco;

(3) Place these bundles together in one (1) sample, stamp with the following seal: "State Tobacco Inspection," and mark with ink upon the label of the sample the name of the warehouse, the planter's name, the warehouse number of the hogshead and its approximate gross weight, the date of inspection, and the name of the sampler drawing the sample;

(4) Mark "A," or "Admitted," all sound, clear, well assorted leaf tobacco, clear of lugs or trash, in good keeping order, and mark "R," or "Refused," all lugs or trash, or leaf mixed with lugs or trash, or clean leaf tobacco, if not in good keeping order;

(5) Condemn all hogshead or casks that are insecure, or made of green or unsound timber, and mark, upon the label of the sample, "Cask Condemned"; the cost of putting such hogshead in proper merchantable order shall be charged to the owner of the tobacco;

(6) Refuse to classify, and mark as "Damaged," expressing on the label the probable amount of damage, every hogshead so damaged that the sample drawn will not show the character and extent of damage;

(7) Refuse to classify, and to mark "Condemned," any hogshead of tobacco that is falsely and fraudulently packed with intent to deceive, and give full information to the grand jury about such hogshead, from the proprietor's or deputy's books, when called upon to furnish the information;

(8) Superintend the coopering and reweighing; see that each cask is replaced over the same tobacco from which it was taken; and mark the hogshead on both heads with distinct figures, specifying the correct weights;

(9) Carefully enter in a book, to be provided and kept, for that purpose alone, an account of every hogshead of tobacco inspected, stating the planter's name, warehouse number, the gross weight, the tare, the net weight, the price at which it sold, the purchaser's name, and its quality, whether "Admitted" or "Refused"; and

(10) Be personally present, and witness the breaking of any tobacco for inspection, and personally attach the proprietor's or deputy's seal to the sample drawn, and pay all just reclamations on tobacco improperly sampled by the proprietor or deputy.



§ 43-19-203 - Reinspection -- Making.

(a) Should any planter, or the planter's agent representing the planter, claim that the sample drawn from the planter's tobacco by an inspector does not represent fairly the hogshead from which it was taken, the planter may demand and have that hogshead reinspected.

(b) The tobacco board of trade, where one exists, shall appoint a committee, consisting of two (2) warehousemen and one (1) buyer, who shall resample such tobacco, so as to show, as nearly as may be, the average condition and quality of the hogshead; and upon such sample so drawn by the committee, and the sample drawn by the inspector, the board of trade shall proceed to adjudge, in the same manner and in all respects as reclamations in favor of the buyer are determined, the amount, if any, the hogshead has been undersampled by the inspector, and the amount so adjudged shall be paid by the inspector to the planter.

(c) Nothing in this section shall be construed to prevent any planter from guaranteeing the planter's tobacco to come up to the sample drawn by any inspector.



§ 43-19-204 - Responsibility of keeper.

After the tobacco is inspected, coopered, weighed, and numbered, the warehouse keeper becomes responsible to the planter or owner for the weights and proper keeping of the tobacco.



§ 43-19-205 - Conversion of samples or plucking leaves therefrom prohibited -- Penalty.

(a) No warehouse keeper, nor anyone in the employment of the warehouse keeper, shall take or convert to that person's own use, or dispose of, any sample of tobacco, but the tobacco shall be delivered to the purchaser, and all loose tobacco shall be neatly returned to the hogshead or other container from which it came, before coopering and weighing.

(b) No person shall willfully or wantonly pluck any leaf or leaves from any sample of tobacco to which the inspector has attached the inspector's seal, either before or after sale.

(c) Any person violating any provision of this section commits a Class C misdemeanor.



§ 43-19-206 - Erasure or counterfeiting a misdemeanor.

Any person who erases, or in any way alters or defaces, any letter, mark, number or figure put upon any hogshead or other container by an inspector, or counterfeits the letter, mark, number or figure, previous to the delivery to the purchaser, commits a Class C misdemeanor.



§ 43-19-207 - Keeper not to sell tobacco until inspection -- Penalty.

No warehouse keeper shall sell publicly any sample of tobacco that has not been regularly inspected under this chapter, under a penalty of five dollars ($5.00) for each hogshead so sold, to be recovered by any person suing for that amount.



§ 43-19-208 - Copy of sample cards with "Inspected" thereon.

Any warehouse keeper called upon to inspect a lot of tobacco shall make a copy of the original sample card, and write on it, in plain letters, "Inspected," adding the date.



§ 43-19-209 - Warehouseman not to sell or buy.

(a) No proprietor of a warehouse shall sell any tobacco that has been directly or indirectly bought by that person, or on that person's account, nor directly or indirectly purchase on that person's own account any tobacco stored in that person's warehouse. This section is not to be construed as referring to the sale of crops of tobacco raised by the proprietor or any of the proprietor's agents or employees.

(b) No proprietor of a warehouse, nor any deputy of a proprietor, who acts as inspector of tobacco, shall buy or sell any tobacco inspected and sampled by the proprietor or deputy, nor accept any interest or profit in or from the purchase or sale of any tobacco inspected and sampled by that person.

(c) Any person violating this section shall forfeit fifty dollars ($50.00) for each hogshead so purchased or sold, or in which such interest or profit was accepted, one half (1/2) to the state, the other one half (1/2) to the informer.



§ 43-19-210 - Accepting gratuity or reward -- Penalty.

If any warehouse keeper accepts, directly or indirectly, any gratuity or reward for anything by that person done or omitted in the discharge of that person's official duties, that person shall forfeit two hundred dollars ($200) to the state, and, moreover, the warehouse keeper commits a Class C misdemeanor. The warehouse keeper shall also forfeit the office, and be forever afterward disqualified from holding the office of tobacco inspector.



§ 43-19-211 - Derelictions to be reported to county clerk.

Any planter or person shall inform the county clerk of any dereliction of duty on the part of the warehouse keeper.



§ 43-19-212 - Fraudulent packing or "nesting" a misdemeanor -- Penalty.

Any person who fraudulently packs or "nests" a hogshead of tobacco with intent to deceive and obtain by the deception more than its true value commits a Class C misdemeanor.



§ 43-19-213 - Description of best hogshead to be posted in warehouse.

The warehouse keeper shall keep posted in some conspicuous place in the warehouse a description of the hogsheads or casks, length, measurement, etc., best suited to contain tobacco for market.



§ 43-19-214 - Fees and commissions of warehousemen.

The compensation of warehouse keepers for receiving, storing, inspecting, coopering, and selling tobacco shall be as follows, to wit:

(1) To be paid by the seller, two dollars and fifty cents ($2.50), and one percent (1%) commission on proceeds of sale;

(2) To be paid by buyer, one dollar and fifty cents ($1.50), and for storage after sale, after the first thirty (30) days, for each month or part of a month, twenty-five cents (25cent(s)).



§ 43-19-215 - Extortion a misdemeanor.

Any warehouse keeper who charges more than is allowed in § 43-19-214 commits a Class C misdemeanor, and is also liable to a penalty of ten dollars ($10.00) to the planter or person overcharged, recoverable before any judge of a court of general sessions.



§ 43-19-216 - Auction bid may be refused.

Any planter, or other owner of tobacco sold at auction, may, by paying the fees, refuse at the time to take the price at which it is cried off.



§ 43-19-217 - Warehouseman's lien for fees and charges.

A lien is given to the proprietor of the warehouse on all tobacco and proceeds for fees and charges on the tobacco and proceeds.



§ 43-19-218 - Selling or shipping without inspection not prohibited.

No planter or person is prohibited from selling tobacco at private sale, with or without inspection, if such person chooses so to do, nor compelled to have tobacco, though stored in a public or authorized warehouse, inspected; but the person may sell or ship it without inspection.






Part 3 - Sale of Tobacco

§ 43-19-301 - Commissioner of agriculture to enforce rules and regulations.

The commissioner of agriculture is vested with the power and authority and is charged with the duty of administering and enforcing this part, and has the authority to establish and enforce reasonable rules and regulations not inconsistent with this part, for the purpose of carrying out this part.



§ 43-19-302 - Commingling of tobacco forbidden.

(a) It is unlawful for any person to commingle, mix, place on same basket with other tobacco or in any other manner or means to handle tobacco so as to lose its identity, for the purpose of sale at auction, any looseleaf tobacco grown by one (1) producer with looseleaf burley tobacco grown by any other producer, or with that of the same producer after being placed on the looseleaf floor.

(b) After tobacco is weighed and set upon the warehouse floor for sale, no basket of tobacco shall be moved, without the consent of the owner, from its place on the floor until sale is confirmed by the owner of the tobacco.



§ 43-19-303 - Sales of burley tobacco regulated.

Sales of burley tobacco at warehouse or loosefloors shall be conducted so as to conform to one (1) of the following methods:

(1) Sales to be at the rate of not more than ninety-seven thousand two hundred pounds (97,200 lbs.) per hour, per set of buyers; or

(2) Sales to be at the rate of not more than three hundred sixty (360) baskets per hour, per set of buyers.



§ 43-19-304 - Warehouseman's record to be accurately maintained.

Any information pertaining to weights of tobacco sold, prices paid or amounts of tobacco handled, disseminated by any warehouseman, or a warehouseman's employees or agents shall be accurate and substantiated by records kept at the warehouse or loosefloor.



§ 43-19-305 - Penalty for violation.

A violation of this part or the rules and regulations promulgated under this part is a Class C misdemeanor.






Part 4 - Schedule of Fees [Repealed]






Chapter 20 - Soybean Promotion

Part 1 - General Provisions

§ 43-20-101 - Purpose.

The purpose of this part is to promote the growth and development of the soybean industry in Tennessee by research, advertisement, promotions and education and market development, thereby promoting the general welfare of the people of this state.



§ 43-20-102 - Board -- Composition -- Appointment -- Terms -- Bond of officers -- Meetings -- Rules and regulations -- Compensation.

(a) The Tennessee soybean promotion board, referred to in this chapter as the board, is created, to be composed of nine (9) members to be appointed by the commissioner of agriculture to serve for terms of three (3) years, as provided in this section. All of the nine (9) members of the board shall be producers of soybeans in the state of Tennessee. Within ten (10) days following July 1, 1977, the Tennessee Farm Bureau Federation, the Tennessee Farmers Cooperative, and the Tennessee Soybean Association shall each submit the names of six (6) soybean producers to the commissioner, and the commissioner shall appoint three (3) members from the nominees of each organization to serve on the board on rotating three-year terms. The original board shall be appointed with members of each of the organizations appointed as follows: one (1) for one (1) year, one (1) for two (2) years and one (1) for three (3) years. Each year thereafter, not less than thirty (30) days prior to the expiration of board members' terms, each organization shall submit the names of three (3) nominees to the commissioner, and succeeding boards shall be appointed by the commissioner in the same manner, giving equal representation to each organization. Vacancies that occur shall be filled in the same manner as the original appointments were made. Persons who are appointed to the board shall serve no more than two (2) consecutive terms. The commissioner or a designee from the commissioner's staff shall serve as an advisor to the board.

(b) The members of the board shall meet and organize within thirty (30) days of their appointment, and shall elect a chair, vice chair and secretary-treasurer from the membership of the board, each to serve for one-year terms, whose duties shall be those customarily exercised by such officers or specifically designated by the board. The chair, vice chair and secretary-treasurer shall be bonded in an amount of not less than twenty thousand dollars ($20,000). The cost of the bonds shall be paid from the funds received under this part. The bond shall be a security for any unlawful act of such member of the board, and recovery on the bond may be had by the state for any injury by such unlawful act of the member. The board may establish rules and regulations for its own government and the administration of the affairs of the board.

(c) Members of the board shall not be compensated but shall be reimbursed travel expenses in accordance with the travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.



§ 43-20-103 - Assessment levied on producers -- Promotion fund -- Records of purchasers.

(a) There is imposed and levied an assessment at the rate of one cent (1cent(s)) per bushel on all soybeans grown within the state of Tennessee, by producers desiring to execute forms stating their desire to participate as set out in this section, and this assessment shall be deducted by the purchaser from the amount paid the producer at the first point of sale. The producer shall so indicate the choice to participate or not on proper forms provided by the department of agriculture, referred to in this part as the "department," and that are available at every facility where soybeans are purchased from producers. If a producer elects not to participate, the purchaser shall not withhold the assessment at the time of the sale or at any later time.

(b) The total assessment imposed and levied by this part shall be payable to and collected by the department, from the purchaser of such soybeans at the first point of sale, within ten (10) days after the end of each calendar quarter. The proceeds of the assessment collected by the department shall then be deposited in a special fund to be established as the "Tennessee soybean promotion fund," and disbursement from the fund shall be made upon authorization of the commissioner of agriculture and the commissioner of finance and administration as requested, on requisitions signed by the chair and secretary-treasurer of the Tennessee soybean promotion board.

(c) The commissioner shall quarterly pay over to the Tennessee soybean promotion fund all funds collected, less not more than ten percent (10%) of the gross amount collected for department expenses. The quarterly settlement to the board shall be made on or before the twentieth day of October, January, April and July of each year, and shall be accompanied by a complete report of all funds collected, disbursed, and associated departmental expenses.

(d) Each purchaser shall keep a complete and accurate record of all soybeans handled by that purchaser, and shall furnish each producer with a signed sales slip showing the number of bushels purchased from the producer and the amount deducted by the purchaser for the Tennessee soybean promotion fund or noting the producer's exemption under subsection (a). Such records shall be in such form and contain such other information as the department shall by rule or regulation prescribe. The records shall be preserved by the purchaser for a period of two (2) years and shall be offered for inspection at any time upon oral or written demand by the department or any duly authorized agent or representative of the department. Every purchaser, at such time or times as the department may require, shall submit reports or other documentary information deemed necessary for the efficient and equitable collection of the assessment imposed in this part. The department has the power to cause any duly authorized agent or representative to enter upon the premises of any purchaser of soybeans and examine or cause to be examined by an agent, any books, papers and records that deal in any way with the payment of the assessment or enforcement of this part.



§ 43-20-104 - Failure of purchaser to file report or pay assessment -- Violations -- Penalties.

(a) Any purchaser who fails to file a report or to pay any assessment within the time required by the department shall forfeit to the department a penalty of five percent (5%) of the assessment determined to be due, plus one percent (1%) of that amount for each month of delay or fraction thereof after the first month after the report was required to be filed or the assessment became due. The penalty shall be paid over to the board and shall be disposed of by it in the same manner as funds derived from the payment of the assessment imposed.

(b) The department shall collect the penalties levied in this section, together with the delinquent assessment, by either of the following methods:

(1) By voluntary payment by the person liable; and

(2) By legal proceedings instituted in a court of competent jurisdiction.

(c) Any person required to pay the assessment provided for in this part who fails to remit the same or who refuses to allow full inspection of the premises, or books, records or other documents relating to the liability of the person for the assessment imposed in this part, or who shall hinder or in any way delay or prevent an inspection, commits a Class C misdemeanor.



§ 43-20-105 - Funds used for research and promotion -- Political use of funds prohibited -- Reports.

(a) The board shall plan and conduct a program of productive research, education, market development and advertising designed to promote the soybean industry in Tennessee, and is authorized to use the funds derived from the assessment imposed in this part for those purposes, including basic administrative expenses of the plan. The board may also, in its discretion, expend money from the Tennessee soybean promotion fund outside the state of Tennessee for such purposes as national and international research and promotional applications.

(b) Funds may be expended only for the purposes set out in this part and shall not be spent in any manner for political purposes. A report of all expenditures shall be made annually, with four (4) copies of the report to be filed with each of the following: the department of agriculture, the chief clerk of the house of representatives, the chief clerk of the senate and the state library and archives.



§ 43-20-106 - Exemptions from part.

This part does not apply to any person who purchases one thousand (1,000) or fewer bushels of soybeans in any calendar year; provided, that the person is not regularly engaged in the purchase of soybeans.






Part 2 - Soybean Promotion Act

§ 43-20-201 - Short title.

This part shall be known and may be cited as the "Tennessee Soybean Promotion Act."



§ 43-20-202 - Legislative findings.

The general assembly finds that it is in the interest of the public welfare that Tennessee farmers who are producers of soybeans be encouraged and permitted to act jointly and in cooperation with other producers to levy upon themselves an assessment upon soybeans, for the purpose of financing programs of research, promotion, advertising and other programs designed to increase the production of soybeans and to increase the consumption, use and sale of soybeans and soybean products in Tennessee, national and international markets.



§ 43-20-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the Tennessee soybean promotion board established by § 43-20-102;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Department" means the department of agriculture;

(4) "Producer" means a person who produces soybeans as an ongoing commercial operation and includes any landowner who shares in the production costs or the proceeds of the sale of any soybeans that are grown on the landowner's land; and

(5) "Purchaser" means any person, public or private corporation, federal commodity credit corporation, association or partnership, buying, accepting shipment or otherwise accepting the property, in or to soybeans from a producer, and includes a mortgagee, pledgee, lienor, or other person, public or private, having a claim against the producer when the actual or constructive possession of the soybeans is taken as part payment or in satisfaction of the mortgage, pledge, lien, or claim.



§ 43-20-204 - Legality of associations, meetings or actions -- Restraint of trade.

No association, meeting or act undertaken pursuant to this part and intended to benefit the producers and purchasers of soybeans is illegal or in restraint of trade.



§ 43-20-205 - Assessment on producers -- Application for referendum.

Any commission, council, board or other entity that is fairly representative of soybean producers may make application to the commissioner requesting a referendum of producers of soybeans upon the question of whether an assessment of a specified amount should be levied, collected and disbursed under this part, or whether a prior assessment should be amended or terminated. The application shall state the amount of the assessment per bushel that is to be proposed in the referendum, and a brief statement of the purposes for which the funds collected will be spent.



§ 43-20-206 - Date of referendum -- Notice.

Within thirty (30) days of receipt of an application requesting a referendum, the commissioner shall set a date for the referendum, which shall not be more than sixty (60) days after receipt of the application, and shall publish by newspaper, the date of the referendum, the polling places and the hours they will be open, the amount of the proposed assessment, and the date the assessment shall begin, if adopted.



§ 43-20-207 - Referendum.

(a) Any referendum held under this part shall be conducted statewide, under the control and direction of the commissioner. The polling place in each county shall be the offices of the University of Tennessee agricultural extension office. All ballots shall be provided at the polling places.

(b) Each person seeking to vote in the referendum shall be required to sign an affidavit stating that the person is a producer as defined in § 43-20-203. Upon signing an affidavit, the person shall be eligible to vote. Any producer that is a corporation shall have only one (1) vote.

(c) The question to be decided at the first referendum shall be in the following form:

"Shall the producers of soybeans assess themselves at the rate of __________ cents per bushel of soybeans sold, and use the funds so collected by the department of agriculture and paid over to the Tennessee soybean promotion board to finance a program of research, education, market development, marketing, advertising and other methods designed to promote the increased production, consumption, use and sale of soybeans and soybean products?"

(d) The affirmative vote of a majority of the number of votes cast shall adopt the proposed assessment.

(e) Within ten (10) days after the referendum, the commissioner shall canvass the votes and publicly announce the result of the referendum.

(f) The expenses of referenda held under this part shall be paid by the department until an assessment is levied. Expenses of subsequent referenda shall be paid from the Tennessee soybean promotion fund.

(g) No referendum pursuant to this part shall be held within one (1) year of any preceding referendum.



§ 43-20-208 - Deductions.

The assessed rate, as approved by referendum, shall be deducted by the purchaser from the amount paid the producer at the first point of sale. Within twenty (20) days after the end of each calendar month, each purchaser shall remit to the board the total amount of funds withheld from producers.



§ 43-20-209 - Records of purchasers.

Each purchaser shall keep a complete and accurate record of all soybeans handled by that purchaser and shall furnish each producer with a signed sales slip showing the number of bushels purchased from that producer and the amount deducted by the purchaser for the Tennessee soybean promotion fund. Such records shall be kept for two (2) years and be open to inspection at any time with or without notice by the commissioner, the board or its representatives. The board may, from time to time, require any purchaser to submit records and reports deemed necessary for the collection of the assessment.



§ 43-20-210 - Applications for refunds -- Refund forms.

(a) Within ninety (90) days of an assessment being withheld by the purchaser, any producer may make application, on forms to be prescribed by the board, to the board for a refund of assessments withheld. The application shall be accompanied by copies of sales slips signed by the purchaser evidencing the withheld assessments for which refund is sought.

(b) Refund forms shall be made available in each University of Tennessee county extension office, and shall be displayed and made available to producers at those locations.



§ 43-20-211 - Referendum on assessment remaining in effect.

If the commissioner determines that during the first two (2) years the assessment is in effect that over fifty percent (50%) of the proceeds generated by the assessment is being refunded, then the commissioner shall conduct a referendum, within one hundred twenty (120) days of the end of the two-year period, on whether the assessment shall remain in effect.



§ 43-20-212 - Use of funds -- Prohibited use of funds -- Minutes -- Reports.

(a) The board shall expend the proceeds of the assessment solely to finance a program of research, education, market development, marketing, advertising and other methods designed to promote the increased consumption, production, use and sale of soybean and soybean products. The board may accept gifts and grants, and shall invest its idle funds.

(b) The board shall not expend its funds in any manner for political purposes, or to influence any rule-making process, either state or federal. The board shall submit the minutes of all meetings and an annual detailed financial statement to the commissioner, the clerk of the house of representatives, the clerk of the senate and the state library and archives. The annual report shall include, but not be limited to, a list of all grantees of funds and a status report of all grants, indicating utilization of grant funds in compliance with this section.



§ 43-20-213 - Personal debt of purchaser -- Late payment penalty.

Any amount withheld, or that should have been withheld, by the purchaser due to the assessment shall be a personal debt of the purchaser. If the purchaser's monthly payments to the board are not timely made, a penalty of ten percent (10%) of the amount due shall be imposed. The board is authorized to collect assessments due by any legal proceeding in a court of competent jurisdiction.



§ 43-20-214 - Waiver of assessment.

Upon the effective date of an assessment levied pursuant to this part, the commissioner may waive the assessment imposed in § 43-20-103(a). It is the express intent of the general assembly that only one (1) assessment for the promotion of soybeans be in effect at any time.



§ 43-20-215 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to provide for the implementation of this part.



§ 43-20-216 - Agreements for collection of assessments or collateral.

The board may enter into an agreement with the federal commodity credit corporation to collect the specified assessment on all soybeans pledged as collateral for a commodity credit corporation price support loan or purchased by the commodity credit corporation under its loan or its purchase programs.









Chapter 21 - Fairs

Part 1 - State Aid

§ 43-21-101 - Disbursement of state aid grants by commissioner.

All grants of state aid to agricultural fairs by appropriation of the general assembly shall be disbursed by the commissioner of agriculture according to this chapter.



§ 43-21-102 - Fairs eligible for state aid grants -- Use of funds -- Forfeiture of privilege.

The commissioner of agriculture, for the purpose of fostering and developing agriculture within the state of Tennessee, is authorized to pay state aid from the grants made by the general assembly for such purposes to nonprofit agricultural shows held for the purpose of advancing agriculture. Fairs that receive state aid shall use their profits for future fair improvements, increasing their premium lists, and furthering the growth, expansion, and usefulness of fairs in every way possible, and to provide for a possible deficit at some future fair. Whenever a fair converts its profits into the treasury of a county, or pays dividends to stockholders, it forfeits its privilege of sharing in state aid.



§ 43-21-103 - Amount each fair to receive -- Limitation on amount.

The amount of state aid given a community, county, district, division or other agricultural show shall be a percentage of the premiums paid by the show, except for special merit, as is provided in this section:

(1) No community fair shall be paid more than fifty percent (50%) of its approved agricultural premiums in any one (1) year;

(2) No county fair shall be paid more than fifty percent (50%) of its approved agricultural premiums in any one (1) year;

(3) No district fair shall be paid more than fifty percent (50%) of its approved agricultural premiums in any one (1) year; and

(4) No division fair shall be paid more than fifty percent (50%) of its approved agricultural premiums in any one (1) year.



§ 43-21-104 - Chapter definitions.

For the purpose of this chapter, unless the context otherwise requires:

(1) "Community fair" means a fair serving an area of less than an entire county, at which are exhibited, in a manner satisfactory to the commissioner of agriculture, with cash premiums being paid to the exhibitors thereof, agricultural products produced in the area served;

(2) "County fair" means a fair serving an entire county;

(3) "District fair" means a fair serving at least five (5) counties but less than an entire grand division of the state and paying not less than a minimum of seven thousand dollars ($7,000) in cash premiums; and

(4) "Division fair" means a fair serving a major region of the state and paying more than twenty thousand dollars ($20,000) in premiums.



§ 43-21-105 - Aid not to exceed appropriation.

The total of state aid to be paid by the commissioner of agriculture to eligible fairs shall not exceed the appropriation made to aid agricultural fairs by the general assembly.



§ 43-21-106 - Premiums for enumerated exhibits may share in state aid.

The commissioner of agriculture shall grant such state aid only on cash premiums paid on approved classes of:

(1) Cattle, swine, sheep, goats, farmwork stock, including mules shown to halter or farm vehicles, jack stock and light horses to halter;

(2) Poultry, eggs, and dairy products;

(3) Field, garden and horticultural products;

(4) Home economics displays;

(5) Junior agricultural projects; and

(6) Agricultural educational exhibits.



§ 43-21-107 - Statement of premiums to be awarded -- Allotment on basis of statement -- When funds paid.

On a date to be specified by the commissioner of agriculture, the president and secretary of any fair, or agricultural society wishing to share in state aid to fairs as provided for under § 43-21-102, shall file with the commissioner a sworn statement of premiums to be paid during the current fair season for entries outlined in § 43-21-106. In addition thereto and together with sworn statement, the president and secretary shall also show correctly the exact amount paid in premiums for the same entries in the preceding fair season. State aid on the basis of premiums paid during the preceding fair season will be allocated by the commissioner for the current fair season. Whenever any fair did not operate during the preceding fair season, the commissioner is authorized in that instance alone to make an allocation of state aid based upon the estimate of premiums to be paid during the current fair season.



§ 43-21-108 - List of premium winners and receipts to be furnished commissioner before payment.

Before the commissioner of agriculture pays state aid to any fair association, the association shall file with the commissioner, over the signature of the secretary, a typewritten report of approved premiums paid by the association, namely, those outlined in § 43-21-106. This report shall show the name and address of each premium winner, the amount paid to each winner, the name of each winning entry, and the total amount paid to all winners. The secretary of the fair shall send to the commissioner, together with the report outlined above, the cancelled checks, or signed receipts, used in paying the premiums listed on the report. The commissioner may accept a certified summary of premiums paid by a fair association who has paid approved agriculture premiums in excess of fifteen thousand dollars ($15,000); provided, that any fair may submit a statement prepared and certified by an accountant instead of the certified summary.



§ 43-21-109 - Determination of compliance -- Issuance of voucher upon compliance.

(a) The commissioner of agriculture shall determine from the evidence outlined above, namely, reports and checks or receipts, and by any inquiries that shall be considered necessary by the commissioner, whether or not the fair has been held in accordance with all the foregoing provisions of this chapter.

(b) If, in the commissioner's judgment, the fair has complied with all the requirements of this chapter, the commissioner shall issue a state voucher according to the regular accounting procedures in effect in the department of agriculture and shall pass such voucher on to the department of finance and administration for approval; but the commissioner shall refuse to pay state aid to any fair that has not been held in accordance with this chapter.



§ 43-21-110 - Commissioner authorized to make regulations.

The commissioner of agriculture is empowered to make such rules and regulations in conformity with this chapter as, in the commissioner's judgment, may promote better agricultural fairs and agriculture in general in Tennessee.



§ 43-21-111 - Appropriation for state aid -- Special awards for merit.

(a) There is appropriated from the general funds of the state the sum of one hundred sixty thousand dollars ($160,000) annually to be disbursed for state aid to agricultural fairs in accordance with this chapter.

(b) The commissioner is authorized to expend a maximum of ten percent (10%) of this annual appropriation for administration of the laws contained in this chapter, including, but not limited to, education of persons conducting fairs in the state in agricultural fair administration and the salary of a full-time employee, whose duty shall be to promote and improve the operation of fairs in this state as directed by the commissioner. The employment of such person is authorized by this subsection (b).

(c) In addition, the commissioner is authorized, in the commissioner's discretion, to grant state aid to fairs that are not under this chapter entitled to state aid and to beginning fairs needing financial assistance, but these discretionary grants shall not exceed an aggregate sum of ten thousand dollars ($10,000) annually.

(d) The annual appropriation after the deduction of sums used as authorized in subsections (b) and (c) for administration hereof and for discretionary aid to fairs not otherwise entitled to aid shall be divided into two (2) funds, one (1) of which shall be two thirds (2/3) of the remaining total, all of which shall be used for the award of state aid to fairs provided for in § 43-21-103 et seq., and a second fund consisting of one third (1/3) of the remaining total, which shall be disbursed as provided in subsection (e) to those fairs that attain special excellence in operations.

(e) For the purpose of determining state champion county fairs, the total sum of eligible county fairs shall be divided into three (3) classifications based upon the population of the county served by a fair as reported in the most current available census. In descending order of population, the top one third (1/3) shall be classified as triple "A" (AAA) fairs, the middle one third (1/3) as double "A" (AA) fairs, and the bottom one third (1/3) as single "A" (A) fairs. There shall be a state championship award to the champion county fair each year in each of the three (3) classifications; and there shall also be designated a first runner-up and a second runner-up each year in each classification. There shall be awarded to each fair determined worthy thereof an award to be known as the special award of merit. No fair shall be eligible for more than one (1) of the four (4) designations in each classification. The commissioner is authorized to designate as deputies or agents for the purpose of determining those fairs that are entitled to the special awards such citizens of the state as the commissioner may deem capable of this determination, including, but not limited to, the persons who shall constitute the officers and directors of any state association of fairs that may be in existence; and is authorized to adopt reasonable rules, regulations and standards to be followed in the selection of those fairs worthy of the awards.

(1) The best county fair in each classification shall be entitled to receive out of the special awards fund a special merit award equal to one hundred percent (100%) of the state aid paid to it under § 43-21-103.

(2) Each of the remaining eligible fairs shall share in the balance of the special awards fund in an amount equally proportionate to the state aid paid to each individual fair under § 43-21-103.

(f) Community fairs shall not participate in the fund provided for in this section for disbursement to fairs that attain special excellence.

(g) If any sum remains unused out of the fund provided for distribution under § 43-21-103, that sum shall be added to the special merit award fund and distributed to the fairs entitled to special merit awards.

(h) The commissioner is empowered to reduce merit awards not to exceed twenty percent (20%) in case proper records and reports are not filed as required under the merit awards program.



§ 43-21-112 - Limitation on amount of state aid.

No fair shall receive state aid in excess of fifty percent (50%) of its approved agricultural premiums in any one (1) year under this chapter. In no case shall a fair association in any one (1) season be paid in both state aid and merit award combined more than one half (1/2) the amount paid by the association in approved agricultural premiums as set out in § 43-21-106.






Part 2 - Youth Advisory Council

§ 43-21-201 - Establishment.

The commissioner of agriculture is authorized to appoint and convene a youth advisory council to study and recommend to the commissioner methods of promoting the involvement of youth in Tennessee agricultural fairs and shows.



§ 43-21-202 - Membership.

(a) The council may consist of up to nine (9) members, appointed in such manner as to give equal representation to each of the three (3) grand divisions of the state. The commissioner shall appoint at least one (1) member from the membership of each of the following organizations: Future Farmers of America, 4-H, and Future Homemakers of America.

(b) Members must be sixteen (16) through twenty-one (21) years of age, and they must be recommended to serve on the council by the board of any agricultural fair.



§ 43-21-203 - Meetings -- Expenses.

The council may be convened as often as three (3) times annually, and expenses of council members shall be reimbursed in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 43-21-204 - Terms of members.

Members shall serve at the pleasure of the commissioner of agriculture.









Chapter 22 - Farm Bureau

§ 43-22-101 - Use of words "farm bureau" restricted to Tennessee Farm Bureau Federation.

The use of the words "farm bureau" by any person, firm, partnership, association, corporation, or other business enterprise doing business in the state of Tennessee, except by the Tennessee Farm Bureau Federation, or its subsidiaries, or affiliate associations, is unlawful.



§ 43-22-102 - Other uses of words "farm bureau" unlawful -- Exception.

The use of the words "farm bureau," either preceded by or followed by the name of any state, county, or town, or by any word designating a product, service, activity, or enterprise in the state of Tennessee, is unlawful; provided, that this shall not limit nor affect the right of the Tennessee Farm Bureau Federation, or any of its affiliate associations, to the free use of such words.



§ 43-22-103 - Federation's permission to use words -- Methods of exercising.

The Tennessee Farm Bureau Federation may authorize its affiliate or associate organizations, services, or activities to use the words "farm bureau" by resolution duly adopted and spread upon the minutes of its board of directors, a certified copy of which shall be filed with the secretary of state before these words shall be used by any other than the Tennessee Farm Bureau Federation.



§ 43-22-104 - Penalty for violation.

Any person, firm, partnership, association, or corporation violating any of the provisions of this chapter commits a Class C misdemeanor.






Chapter 23 - Public Mills [Repealed]



Chapter 24 - Tennessee Community Gardening Act

§ 43-24-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Community Gardening Act."



§ 43-24-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Community garden" means a piece of real property, either on vacant public land or on private land, cultivated by residents of a neighborhood or community, or members of a homeowners or condominium owners association for the purpose of providing vegetables, nuts, herbs, fruit or flowers, whether by means of cultivating annual, biennial or perennial plants, or trees, for use of residents of the neighborhood or community or members of the homeowners or condominium owners association;

(2) "Grand-mentoring" means collaborative projects between persons sixty (60) years of age or older and students in kindergarten through twelfth (K-12) grade;

(3) "Local government" means any municipality, county or metropolitan government;

(4) "Use" means, when applied to gardening, to make use of, without conveyance of title or any other ownership; and

(5) "Vacant public land" means any land owned by a local government that is not in use for public purposes.



§ 43-24-103 - Legislative intent -- Local governments authorized to establish community gardening programs -- Use of vacant public land -- Use of private property -- Priority in allotment of public land -- Private property exempt from certain requirements.

(a) (1) (A) It is the intent of this chapter to create authority for local governments to promote healthy eating and active living in their community by encouraging and supporting community gardens. In furtherance of this intent, local governments are authorized to establish community gardening programs.

(B) Any local government may allow and encourage the use of vacant public land for community gardening under terms and conditions established by ordinance in the case of municipalities and metropolitan governments and resolution in the case of counties. These local regulations may include, in addition to other requirements:

(i) A requirement for a permit for which a reasonable permit fee may be charged;

(ii) A requirement that the permittee provide security in the form of a refundable deposit or otherwise for proper clean-up of the community garden after harvest is completed;

(iii) A requirement that the permittee possess liability insurance and accept liability for any injury or damage resulting from use of vacant public land for community gardening; and

(iv) A requirement that the permittee indemnify and save harmless the local government and its officers, agents and employees against suits and claims of liability arising out of, or in consequence of, the use of vacant public land.

(2) Any local government may establish a program, with the cooperation and assistance of the county agricultural extension agent, for the ready identification of vacant public land available for community gardening.

(3) Any local government may assist in the development of community gardens on vacant public land or on private property by expending funds and providing use of materials and equipment for these purposes, and these expenditures and uses shall be considered a valid public purpose.

(4) Any owner of private land, including, but not limited to, individuals, corporations, partnerships, sole proprietorships, homeowner associations, condominium associations and other private property owners may make available to the local government parcels of land for community gardening under terms and conditions agreed upon between the local government and the owner.

(b) If there is a shortage of parcels or space for community gardening, first priority in the allotment of public land should be given to grand-mentoring and second priority in the allotment of public land should be given to persons sixty (60) years of age or older and persons whose gross annual income is equal to or less than the poverty guidelines published annually in the Federal Register by the United States department of health and human services under the authority of 42 U.S.C. § 9909(2).

(c) Community gardens located on private property and operated without the intervention of a local government are not subject to the permitting, security, insurance and indemnification requirements authorized in subdivision (a)(1)(B), but these and other provisions may be agreed upon by the parties. Community gardens located on private property shall comply with applicable state and local regulations relative to nuisances, property maintenance and the health, safety and welfare of the public.



§ 43-24-104 - Chapter to be liberally construed -- Property owners urged to expedite use of vacant or unused property for community gardening.

It is the policy of the state to encourage community gardening on both public and private property, and to that end this chapter shall be liberally construed. Local governments, homeowner or condominium associations, neighborhood or community associations, and private property owners are urged to expedite the use of vacant or unused real property under their control for community gardening to the furthest extent practicable.






Chapter 25 - Registration of Farm Names

§ 43-25-101 - Names of farms and farm homes may be registered, and be placed on or near public highway.

All owners of farms and farm homes located in this state are authorized and empowered, in their discretion, to adopt suitable names for their farms or farm homes and to register the names with the department of agriculture, as provided in § 43-25-104, each name to be placed in a conspicuous place on or near a public highway.



§ 43-25-102 - Registration of a farm or farm home name prevents registration under a like name.

When any owner or owners of any farm or farms or farm home located in any county in this state have complied with this chapter, no other farm or farm home located in that county shall be registered under a like name.



§ 43-25-103 - Application blanks to be furnished.

It is the duty of the commissioner to have printed suitable blanks upon which application for registration shall be made, and to furnish blanks to all persons desiring to comply with this chapter.



§ 43-25-104 - Application for registration of name -- Contents -- Form.

(a) Any person desiring to register the name of that person's farm or farm home with the department shall make application for registration to the commissioner upon forms to be furnished by the commissioner.

(b) The application shall give the name adopted for the farm or farm home and its post office address and rural route and shall be signed by the person making the application.



§ 43-25-105 - Registration books -- Certificate of registration.

The commissioner shall provide a suitable book or books in which to enter the registrations provided for in this chapter; and, upon receipt of such applications for registration, shall cause the registration to be entered in the book or books by counties in compliance with this chapter, and shall issue to the person entitled thereto a certificate of registration.






Chapter 26 - Right to Farm

§ 43-26-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Right to Farm Act."



§ 43-26-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Farm" means the land, buildings, and machinery used in the commercial production of farm products and nursery stock as defined in § 70-8-303;

(2) "Farm operation" means a condition or activity that occurs on a farm in connection with the commercial production of farm products or nursery stock as defined in § 70-8-303, and includes, but is not limited to: marketed produce at roadside stands or farm markets; noise; odors; dust; fumes; operation of machinery and irrigation pumps; ground and aerial seeding and spraying; the application of chemical fertilizers, conditioners, insecticides, pesticides, and herbicides; the employment and use of labor; marketing of farm products in conjunction with the production of farm products thereof; and any other form of agriculture as defined in § 43-1-113;

(3) "Farm product" means those plants and animals useful to man and includes, but is not limited to, forages and sod crops; grains and feed crops; dairy and dairy products; poultry and poultry products; livestock, including breeding and grazing; fruits; vegetables; flowers; seeds; grasses; industrial hemp; trees; fish; apiaries; equine and other similar products; or any other product that incorporates the use of food, feed, fiber or fur; and

(4) "Industrial hemp" means the plants and plant parts of the genera cannabis that do not contain a delta-9 tetrahydrocannabinol (THC) concentration more than three tenths of one percent (0.3%) on a dry mass basis, grown from seed certified by a certifying agency, as defined by § 43-10-103.



§ 43-26-103 - Farms presumed not nuisances -- Licensing of hemp growers.

(a) It is a rebuttable presumption that a farm or farm operation, except a new type of farming operation as described in subsection (b), is not a public or private nuisance. The presumption created by this subsection (a) may be overcome only if the person claiming a public or private nuisance establishes by preponderance of the evidence that either:

(1) The farm operation, based on expert testimony, does not conform to generally accepted agricultural practices; or

(2) The farm or farm operation alleged to cause the nuisance does not comply with any applicable statute or regulation, including without limitation statutes and regulations administered by the department of agriculture or the department of environment and conservation.

(b) With regard to the initiation of a new type of farming operation, there is a rebuttable presumption that the new type of farm operation is not a public or private nuisance, if the new type of farming operation exists for one (1) year or more on the land that is the subject of an action for nuisance before the action is initiated. The presumption created by this subsection (b) may be overcome only if the person claiming a public or private nuisance establishes by a preponderance of the evidence that either:

(1) The new type of farm operation, based on expert testimony, does not conform to generally accepted agricultural practices; or

(2) The new type of farm operation alleged to cause the nuisance does not comply with any applicable statute or regulation, including without limitation statutes and regulations administered by the department of agriculture or the department of environment and conservation.

(c) As used in this section, "new type of farming operation" means a farm operation that is materially different in character and nature from previous farming operations and that is initiated subsequent to the date that the person alleging nuisance became the owner or lessee of the land, the use or enjoyment of which is alleged to be affected by the farming operation; "new type of farming operation" does not include the expansion or addition of facilities for a type of farming operation that existed on the land that is the subject of an action for nuisance prior to the date that the person alleging nuisance became the owner or lessee of the land, the use or enjoyment of which is alleged to be affected by the farming operation.

(d) Nothing in this section shall be construed as limiting the ability of the trier of fact to determine whether a particular farming activity is either a new type of farming operation as defined in this section, or is an expansion of or addition to an existing type of farming operation.

(e) The department of agriculture shall oversee and annually license any grower who wishes to produce industrial hemp. The department shall develop rules and regulations concerning industrial hemp production within one hundred and twenty (120) days of May 13, 2014, including rules and regulations establishing reasonable fees for licenses, permits or other necessary expenses to defray the cost of implementing and operating the industrial hemp program in this state on an ongoing basis. All revenue collected pursuant to rules and regulations promulgated for the industrial hemp program shall be used exclusively for the administration and regulation of industrial hemp.

(f) Any person who cultivates an industrial hemp crop of any size shall obtain a license from the department of agriculture. In order to obtain an industrial hemp license, the grower shall agree that the department has the right to inspect the hemp crop for compliance. If a grower fails to obtain a license, the crop will be considered marijuana under § 39-17-415.



§ 43-26-104 - Applicability of chapter -- Construction.

This chapter does not affect any rights or duties that exist or mature under title 44, chapter 18. This chapter shall be broadly construed to effectuate its purposes.






Chapter 27 - Grain Warehouse and Storage Act [Repealed]



Chapter 28 - Timber

Part 1 - Drifting and Floating Timber [Repealed]



Part 2 - Boom Companies [Repealed]



Part 3 - Branding of Timber

§ 43-28-301 - Branding authorized -- "Timber" defined.

(a) Any person, firm, or corporation dealing in timber is authorized to adopt a brand in the manner and with the effect provided by this part.

(b) For the purposes of this part, "timber" means and includes trees, whether standing, lying down, or prepared for sale, sawlogs and other logs, cross and railroad ties, boards, planks, staves and headings, and all other timber cut or prepared for market.



§ 43-28-302 - Notice of brand -- Form -- Acknowledgment -- Recording -- Copy posted.

(a) Every timber dealer desiring to adopt a brand may do so by the execution of a writing in form and effect as follows:

Brand notice is hereby given that I (or we, as the case may be) have adopted the following brand in my (or our, etc.) business as timber dealer or dealers, to wit: (here insert the word, letters, figures, etc., constituting the brand, or if it be any device other than the words, letters, or figures, insert the facsimile thereof). Dated this _____ day of __________, A. D. ______________________.

(b) The writing shall be acknowledged or proven for record in the same manner as deeds are acknowledged or proven, and shall be recorded in the office of the county clerk in which the principal office or place of business of the timber dealer may be. A copy thereof shall be posted up at the place where the principal business is done, and one (1) at the courthouse door in the county where the business is carried on, and at three (3) public places in the county.



§ 43-28-303 - Certificate of registration required.

Before any person, firm, or corporation can claim protection under its brands, the same shall be registered in the county of its residence, and a certificate of registration issued to those registering brand.



§ 43-28-304 - Brand becomes trademark -- Infringement -- Penalty -- Damages.

Every brand adopted pursuant to this part shall be the exclusive trademark of the person, firm or corporation adopting the brand, and any other person, firm or corporation knowingly using or attempting to use that brand without the written consent of the owner commits a Class C misdemeanor, and is liable to the owner of the brand for all damages sustained by the owner by reason of the use of the brand.



§ 43-28-305 - Brand to be plainly stamped.

The proprietor of the brand shall, in using the brand, cause it to be plainly stamped, branded, or otherwise impressed upon each piece of timber upon which the brand is placed.



§ 43-28-306 - Fraudulently placing brand on another's timber -- Penalty.

A person who fraudulently places any brand on timber not belonging to that person, commits a Class C misdemeanor.



§ 43-28-307 - Unlawfully obliterating brand -- Penalty.

Any person or persons who unlawfully cut out, cancel, obliterate, or deface any brand recorded as provided in this part that has been placed on any timber of another in this state commits a Class E felony.



§ 43-28-308 - Taking, concealing, destroying or converting branded timber -- Penalty.

Any person who unlawfully takes, secretes, cuts, saws, splits up, or destroys any timber branded as provided in this part, or removes branded timber from the river or place on which the timber has been placed, with the intent to prevent the owner or owners from finding the timber, or in any way converts the timber to such person's use without the consent of the owner, or who receives the timber knowing it to have been stolen, commits a Class E felony.



§ 43-28-309 - Contract of sale of standing trees or timber so branded must be in writing.

No contract for the sale of standing trees or standing timber when so branded shall be enforceable by action unless the contract or some memorandum thereof be in writing, signed by the person selling same or the person's duly authorized agent.



§ 43-28-310 - Purchaser's brand put on timber by seller vests title in purchaser -- Rights as to purchase money unaffected.

Whenever any timber is branded by the seller or another with the seller's consent, with the brand of the purchaser or other person, corporation or firm, then the title to the timber shall at once pass to the person, corporation or firm whose brand is placed upon it, but this shall not affect the rights of contracting parties with respect to the payment of the purchase money for the timber.



§ 43-28-311 - Brands and trade-marks under previous law unaffected.

Nothing in this part shall affect the validity and effect of all timber brands and trademarks that have been duly adopted and recorded under the law in force previous to April 20, 1901, but the timber brands and trademarks shall be as valid for all purposes, civil and criminal, as if duly adopted and recorded under this part.



§ 43-28-312 - Cutting timber from property of another -- Civil liability.

(a) (1) Civil liability for the negligent cutting of timber from the property of another is in an amount double that of the current market value of the timber.

(2) If the timber is negligently cut from the property of another because the landowner for whom the timber is being cut has marked or designated the boundary of the landowner's property incorrectly, then the landowner is jointly liable for the double damages.

(b) Civil liability for knowingly and intentionally cutting timber from the property of another is in an amount treble that of the current market value of the timber.

(c) Nothing in this section precludes an owner of property on which timber has been cut by another from recovering damages for loss of value other than commercial timber value, if any, of the timber negligently or intentionally cut.

(d) "Current market value," as used in this section, applies to the property in question that is standing timber; therefore, the current market value is that of the timber before being cut.









Chapter 29 - Agriculture Commodities Promotion

§ 43-29-101 - Short title.

This chapter shall be known and may be cited as the "Agriculture Commodities Promotion Act."



§ 43-29-102 - Legislative declaration -- Separate and independent boards and programs.

(a) It is declared by the general assembly to be in the interest of the public welfare that Tennessee farmers who are producers of agricultural commodities shall be permitted and encouraged to act jointly and in cooperation with all purchasers, handlers, dealers, and processors of agricultural commodities in promoting, by advertising, research and other methods, the increased production, use and sale, both domestic and foreign, of any and all agricultural commodities.

(b) It is further declared by the general assembly that this chapter is permissive by allowing producers of each separate agricultural commodity to form separate and independent commodity promotion boards under this chapter, and that each such board shall operate its own separate and independent assessment program.



§ 43-29-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Case of eggs" means a standard thirty (30) dozen egg case;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Commodity" means beef, pork and eggs, produced on a commercial basis;

(4) "Department" means the department of agriculture;

(5) "Egg" means a pullet egg or a hen egg and excludes all other types of eggs;

(6) "Egg handler" or "egg dealer" means any person engaged as a wholesale distributor in the business of distributing or marketing eggs in Tennessee, regardless of where the eggs are produced;

(7) "Person" means any individual, corporation, partnership, association, cooperative or other business;

(8) "Processor" means any person engaged in the business of processing commodity products;

(9) "Producer" means any person who produces a commodity and thereafter causes the commodity to be marketed;

(10) "Purchaser" means any dealer or processor who purchases or receives such commodity from producers on a commercial basis;

(11) "Qualified producer organization" means any agricultural organization, federation, or association that is organized as a "not for profit" organization under the laws of the state of Tennessee, and whose membership is fairly representative of farmers who are active producers of one (1) or more agricultural commodities covered under this chapter;

(12) "Referendum" means any voting procedure under which affected producers may, by secret ballot, vote for or against an assessment authorized by this chapter; and

(13) "Vote" means to cast a ballot on a referendum.



§ 43-29-104 - Legality of associations or activities -- Restraint of trade.

No association, meeting or activity undertaken pursuant to this chapter intended to benefit all the producers, handlers and processors of commodity products shall be illegal or in restraint of trade.



§ 43-29-105 - Referendum on assessment for promotion and research.

It is further declared to be in the public interest and highly advantageous to the agricultural economy of the state that producers of beef, pork and eggs on a commercial basis shall be permitted, by referendum, to be among such respective producers and subject to this chapter, levy upon themselves an assessment on these products and provide for the collection of the assessment, for the purpose of financing or contributing towards the financing of a program of promotion, advertising and research designed to increase the consumption, use and sale of agricultural commodities in domestic as well as foreign markets.



§ 43-29-106 - Application for referendum.

Any qualified producer organization may make application to the commissioner requesting a referendum of producers, on forms prescribed by the commissioner, for the purpose of determining whether an assessment of a specified amount can be levied, collected and disbursed under this chapter, or whether a prior assessment should be amended or terminated. The application shall state the amount of the assessment that is to be proposed in the referendum and a brief statement of the purposes for which the funds collected are proposed to be spent.



§ 43-29-107 - Review of application -- Date of referendum and assessment -- Notice of referendum and assessment.

Within thirty (30) days of receipt of an application requesting a referendum, the commissioner shall make a determination of whether or not the petitioner is a qualified producer organization and, upon the determination, shall set a date for the referendum, which shall not be more than sixty (60) days after receipt of the application, and shall publish by any reasonable means, the date of the referendum, the polling places and the hours they will be open, the amount of the proposed assessment, and the date the assessment shall begin, if adopted.



§ 43-29-108 - Conducting referendum -- Eligibility -- Voting.

(a) Any referendum held under this chapter shall be conducted statewide, under the control and direction of the commissioner. The polling place in each county shall be the offices of the University of Tennessee agriculture extension service. All ballots shall be provided at the polling place. All voting shall be by secret ballot.

(b) Each person seeking to vote in the referendum shall be required to file an affidavit stating that such person is a producer as defined in § 43-29-103. Upon signing an affidavit, such person shall be eligible to vote. The question to be decided at the first referendum shall be in the following form:

Shall the producers of ____________________ assess themselves at the rate of ____________________ cents per ____________________ of ____________________ sold, and use the funds so collected by the department of agriculture and paid over to the Tennessee ____________________ promotion board to finance a program of research, education, market development, marketing, advertising and other methods designed to promote the increased production, consumption, use and sale of ____________________ products?

The affirmative vote of the majority of the number of votes cast shall adopt the proposed assessment.

(c) Within ten (10) days after the referendum, the commissioner shall canvass the votes and publicly announce the result of the referendum.

(d) The expenses of a referendum held under this chapter shall be paid by the department until an assessment is levied. Expenses of subsequent referenda shall be paid from the promotion funds collected under this chapter.

(e) No referendum pursuant to this chapter shall be held within one (1) year of any preceding referendum for that particular commodity except as provided in § 43-29-112.



§ 43-29-109 - Withholding and transfer of funds -- Report.

The assessed rate as approved by referendum shall be deducted by the purchaser from the amount paid to the producer at the first point of sale. Each purchaser shall submit to the department or to the department's contractor or designee the total amount of funds withheld from producers on or before a date specified by the commissioner. The assessment levied on each head of cattle sold shall not apply to cattle purchased by a purchaser whose only share in the proceeds of a sale is a sales commission or handling fee or other service fee and who has delivered the cattle to facilitate the transfer of ownership from the seller and a third party. These cattle must be resold within ten (10) days from the date on which the person acquired ownership, with certification made to the department on forms approved by the commissioner. On or before the twentieth day of January, April, July and October of each year, the commissioner shall pay to the promotion board for that particular commodity all proceeds collected, less refunds and less an amount not to exceed five percent (5%) of the gross amount collected, or a sum sufficient to cover all of the department's expenses of collection, whichever is less, together with a report of all funds collected and disbursed.



§ 43-29-110 - Records.

Each purchaser shall keep a complete and accurate record of commodities handled by that purchaser and shall furnish each producer with a signed sales slip showing the amount of commodities purchased from that producer and the amount deducted by the purchaser for the promotion fund. These records shall be kept for two (2) years and shall be open to inspection at any time and without notice by the commissioner or the commissioner's representative. The commissioner may from time to time require a purchaser to submit records and reports necessary for collection of the assessment.



§ 43-29-111 - Application for refund of assessments.

Within ninety (90) days of an assessment being withheld by the purchaser, any producer may make application to the commissioner, on forms to be prescribed by the commissioner, for refund of assessments withheld. The application shall be accompanied by copies of sales slips evidencing the withheld assessment for which the refund is sought.



§ 43-29-112 - Referendum on continuation of assessment program.

If the commissioner determines that, during any continuous twelve-month period the assessment program is in effect, over thirty percent (30%) of the proceeds generated by the assessment is being refunded, then the commissioner shall conduct a referendum within one hundred twenty (120) days to determine whether the assessment program should remain in effect.



§ 43-29-113 - Establishment of promotion boards.

If a referendum is carried in the affirmative and an assessment is to be levied as provided in this chapter, a promotion board shall be established according to the provisions set out in this chapter for each particular commodity.



§ 43-29-114 - Promotion boards -- Meetings -- Organization -- Duties.

Members of each board shall meet and organize within thirty (30) days of their appointment and shall elect a chair, a vice chair and a secretary-treasurer from the membership of the board, each to serve for a one-year term. The duties and responsibilities of the board shall be prescribed by the commissioner to the extent applicable and shall include the following:

(1) Developing and recommending to the commissioner administrative rules and procedures relating to the assessments;

(2) Preparing and effectuating the estimated budget required for the proper operation of the board;

(3) Developing methods for assessing producers and methods for collecting the necessary funds;

(4) Collecting and assembling information necessary for the proper administration of the assessment program; and

(5) Performing any other duties necessary to the operation of the promotion program in coordination with the commissioner.



§ 43-29-115 - Use of funds by promotion boards -- Reports.

(a) A commodity promotion board shall spend the proceeds of an assessment solely to finance a program of research, education, market development, marketing and advertising designed to promote the increased consumption, production, use and sale of agricultural commodities.

(b) A commodity promotion board shall not spend its funds in any manner for political purposes or to influence any legislative action or rulemaking process, either state or federal, or to fund the organizational or membership activities of any group, association or organization.

(c) The board may accept gifts and grants and shall invest any idle funds.

(d) The members of a commodity promotion board shall not be compensated, but shall be reimbursed travel expenses in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(e) An annual report of its activities shall be filed with the commissioner on or before the date specified by the commissioner.



§ 43-29-116 - Personal debt -- Penalties -- Collection.

Any amount withheld, or that should have been withheld, by the purchaser due to an assessment shall be a personal debt of the purchaser. If the purchaser's monthly payments to the commissioner are not timely made, a penalty of ten percent (10%) of the amount due shall be imposed. The commissioner may bring a civil action against the purchaser for collection of the debt and the above specified ten percent (10%) penalty.



§ 43-29-117 - Promulgation of rules and regulations.

The commissioner is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to provide for the implementation of this chapter.



§ 43-29-118 - Beef promotion board.

(a) The Tennessee beef promotion board shall be composed of twelve (12) members, to be appointed by the commissioner as provided in this section.

(b) All twelve (12) members of the board shall be producers of beef animals or representatives of the beef industry in the state. The members of the Tennessee beef promotion board shall be the members of the board of directors of the Tennessee beef industry council, certified under 7 CFR 1260.315. Vacancies that occur shall be filled by the commissioner from individuals nominated by the organizations that are represented on the board of directors of the Tennessee beef industry council and in the same representation ratios.

(c) The commissioner or the commissioner's designee shall be an ex officio nonvoting member of the board.



§ 43-29-119 - Pork promotion board.

(a) The Tennessee pork promotion board shall be composed of seven (7) members, to be appointed by the commissioner to serve terms of three (3) years, as hereinafter provided. All seven (7) members of the board shall be producers of pork animals in the state of Tennessee.

(b) Within ten (10) days of the effective date of an assessment levied pursuant to this chapter, the Tennessee Farm Bureau Federation, the Tennessee Livestock Association or its successor organization and any officially recognized purebred pork producer association shall submit the names of pork producers to the commissioner, who shall appoint three (3) members from the nominations submitted by the Tennessee Farm Bureau Federation, three (3) members from the nominations submitted by the Tennessee Livestock Association or its successor organization and one (1) member from the nominations submitted by officially recognized purebred pork producer associations.

(c) The original board shall be appointed with members appointed in the discretion of the commissioner, one (1) member for one (1) year, three (3) members for two (2) years and three (3) members for three (3) years. Each year thereafter, not less than thirty (30) days before the expiration of board members' terms, each organization or individual shall submit the names of nominees to the commissioner, and succeeding boards shall be appointed by the commissioner in the same manner, giving proportional representation to each organization as provided in this section.

(d) Vacancies that occur shall be filled in the same manner as the original appointments were made.

(e) No board member shall serve more than a total of two (2) consecutive three-year terms unless that member does not serve as a board member for at least one (1) full year after serving two (2) consecutive three-year terms.

(f) The commissioner shall be an ex officio nonvoting member of the board.



§ 43-29-120 - Egg promotion board.

(a) The Tennessee egg promotion board shall be composed of five (5) members, to be appointed by the commissioner to serve terms of three (3) years, as hereinafter provided. All five (5) members of the board shall be producers of eggs.

(b) Within ten (10) days after the effective date of an assessment levied pursuant to this chapter, the Tennessee Farm Bureau Federation, the Tennessee Egg and Poultry Association and any egg producers and any agricultural organization with an interest in eggs may submit the names of egg producers to the commissioner, who shall appoint one (1) member from the nominations submitted by the Tennessee Farm Bureau Federation, three (3) members from the nominations submitted by the Tennessee Egg and Poultry Association and one (1) member from the other nominations submitted.

(c) The original board shall be appointed with members appointed in the discretion of the commissioner, one (1) member for one (1) year, two (2) members for two (2) years and two (2) members for three (3) years. Each year thereafter, not less than thirty (30) days before the expiration of board members' terms, any individual organization as stated above may submit names of nominees to the commissioner, and succeeding board members shall be appointed by the commissioner.

(d) Vacancies shall be filled in the same manner as the original appointments were made.

(e) The commissioner shall be an ex officio nonvoting member of the board.



§ 43-29-121 - First sales.

At the time of the first sale, the producer shall provide evidence that all assessments provided for under this chapter have been paid. If the first sale is made to an egg handler or egg dealer, the egg handler or egg dealer shall deduct the assessment owed from the amount paid to the producer.






Chapter 30 - Viticulture

§ 43-30-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Viticulture Policy Act."



§ 43-30-102 - Viticulture advisory board.

(a) There is created the viticulture advisory board to be appointed by the governor and to be composed of nine (9) members as follows:

(1) One (1) member shall be a representative of the Tennessee Viticultural and Oenological Society;

(2) One (1) member shall be a representative of the Tennessee Farm Winegrowers Association;

(3) One (1) member shall be a representative of the University of Tennessee college of agricultural sciences and natural resources;

(4) One (1) member shall be a representative of the department of agriculture;

(5) One (1) member shall be a representative of the department of tourist development;

(6) Two (2) members shall have a commercial interest in the growing of grapes; and

(7) Two (2) members shall have a commercial interest in the processing of grapes.

(b) The term of office of each member shall be four (4) years. In order for the members to serve staggered terms, beginning July 1, 1991, three (3) members shall serve three (3) years, three (3) members shall serve four (4) years, and three (3) members shall serve five (5) years. Members of the board are eligible to succeed themselves, but not for more than two (2) four-year terms; provided, that representatives of the college of agricultural sciences and natural resources, the department of agriculture, and the department of tourist development may succeed themselves for not more than four (4) four-year terms.

(c) All members of the board shall serve without compensation, but they shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(d) Within thirty (30) days of their appointments, the members of the board shall meet and organize by electing a chair, a vice chair, and a secretary and by adopting rules of procedure for governing their deliberations. The terms of the officers shall be for one (1) year.

(e) The board shall meet at the call of its chair, at the request of a majority of its membership, at the request of the governor, at the request of the commissioner of agriculture, or at such times as may be prescribed by its rules.

(f) Five (5) members of the board shall constitute a quorum for all purposes, and an act effected by a majority at any properly constituted meeting shall be an official act of the board.



§ 43-30-103 - Powers and duties of board.

It is the duty of, and the viticulture advisory board has the power to:

(1) Assess the potential, establish the priorities, and determine the proper direction for growth of the Tennessee grape industry;

(2) Make recommendations for a state viticultural plan;

(3) Administer programs generated by the state viticultural plan and approved by the general assembly, and administer other activities relating to the grape industry resulting from joint programs with other agencies, groups, or institutions;

(4) Cooperate with other local, state, and federal agencies, private or public, in joint efforts to benefit the growth of the grape industry;

(5) Provide administrative support in cooperation with appropriate state agencies to increase public awareness of Tennessee grape products, develop markets for those products, and stimulate the potential for tourism; and

(6) Identify legislation that will be needed to accomplish the board's goals and communicate these needs to the general assembly.



§ 43-30-104 - State viticulture plan.

(a) The commissioner of agriculture, in consultation with the viticulture advisory board, shall, by November 1, 1985, transmit to the appropriate standing committees of the general assembly the state viticulture plan. This plan shall identify problems and constraints on the viticulture industry, propose solutions to the problems, and develop mechanisms for planning orderly growth, including, but not limited to:

(1) Assessment of the potential for viticultural products in terms of market and development needs;

(2) Formulation of a strategy with priorities to develop the viticulture industry by making the most efficient use of local, state, and federal resources. This strategy will take the form of an action plan with target dates for completion;

(3) Identification of investment potential, financial risks, and economics of production and utilization; and

(4) Identification of agencies and public and private institutions concerned with research, education, extension, economic development, promotion, and planning with an outline of resources and responsibilities.

(b) An update of the viticulture plan shall be submitted biennially to the appropriate standing committees of the general assembly.

(c) A progress report and a budget request through the procedures established by law shall be submitted annually.






Chapter 31 - Agricultural Production Inputs

§ 43-31-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Agricultural Production Input Law."



§ 43-31-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agricultural chemical" means fertilizers or agricultural chemicals that are applied to crops or to land that is used for raising crops, including fertilizer material, plant amendment, plant food and soil amendment, and pesticide as defined in § 43-8-102;

(2) "Agricultural production input" means crop production inputs;

(3) "Crop production input" means agricultural chemicals, seeds, petroleum products, the custom application of agricultural chemicals and seeds;

(4) "Debtor" means a farmer who is or has requested financial assistance from a lender through a supplier;

(5) "Lender" means a person in the business of lending money identified in a security interest notification statement; provided, that in the case of a bank, "lender" means a bank that has an existing banking relationship with the debtor either due to an agricultural crop loan made within the preceding two (2) years, an existing farm or agricultural loan or mortgage or an existing deposit account;

(6) "Letter of commitment" means a binding, irrevocable and unconditional agreement by a lender to honor drafts or other demands for payment upon the supplier presenting invoices signed by the purchaser or other proof of delivery;

(7) "Person" means an individual or an organization and includes a corporation, firm or association;

(8) "Petroleum product" means motor fuels and special fuels that are used in the production of crops, including "petroleum products," as defined in § 67-3-902;

(9) "Proceeds" means proceeds as defined in § 47-9-102;

(10) "Seed" means agricultural seeds that are used to produce crops, including "agricultural seed," as defined in § 43-10-103; and

(11) "Supplier" means a person who furnishes agricultural production inputs.



§ 43-31-103 - Security interest notification statements -- Response by lender.

(a) A supplier, at the request of the debtor, may notify a lender of an agricultural production input security interest by providing a security interest notification statement to the lender in an envelope marked "IMPORTANT-LEGAL NOTICE." Delivery of the notice must be made by certified mail or another verifiable method.

(b) The security interest notification statement shall contain the following information:

(1) The name and business address of the lender that is to receive notification;

(2) The name and address of the supplier claiming the security interest;

(3) A description and the date or anticipated date or dates of the transaction and the retail cost or anticipated costs of the agricultural production input;

(4) The name, residential address, and signature of the person to whom the agricultural production input was or is to be furnished;

(5) The name and residential address of the owner and a description of the real estate where the crops to which the security interest attaches are growing or are to be grown; and

(6) A statement that the security interest notification statement shall not be considered as an application for credit as defined in the Equal Credit Opportunity Act, compiled in 15 U.S.C. §§ 1691-1691f.

(c) (1) Within fifteen (15) calendar days after receipt of a security interest notification statement, together with an authorization pursuant to § 45-10-105 signed by the person to whom the agricultural production input was or is to be furnished, a lender shall respond in writing to the supplier and to the person to whom the agricultural production input was or is to be furnished as follows:

(A) (i) Whether the lender has extended credit to the person to whom supplies were or are to be furnished to enable that person to produce crops during the then current or the next upcoming production season, and the amount of unexpended credit, if any, available to that person; and

(ii) Whether the lender has extended credit to the person, which credit is secured by or may be secured by a security interest in the crops of the then current or the next upcoming production season, by an after-acquired property clause or otherwise, and the date such credit was executed or given;

(B) If the lender has extended credit to the person and there is unexpended credit available, upon authorization signed by that person, the lender shall make any advances on the unexpended credit payable jointly to that person and to the supplier, up to the amount stated in the authorization or the amount of unexpended credit, whichever is less;

(C) If the lender has extended credit to the person but there are no funds unexpended, or if no credit has been extended to the person, whether the lender is interested in issuing a letter of commitment upon receipt of a loan application and compliance with any conditions for the issuance of a letter of commitment; and

(D) Whether the lender has pending a credit application from the person to enable that person to produce crops during the then current or the next upcoming production season, and the amount applied for.

(2) If a lender does not respond to a security interest notification statement within fifteen (15) calendar days of receipt, a supplier may deliver to the lender a second security interest notification statement, which shall state that it is a second notice. Within ten (10) calendar days after receipt of the second notice, the lender shall respond in writing as stated in subdivision (c)(1).

(d) Notwithstanding §§ 47-9-204 and 47-9-324, if a lender does not timely respond to a second security interest notification statement, a perfected agricultural production input security interest corresponding to the security interest notification statement has priority over any security interest of the lender in the same crops or their proceeds; provided, that the supplier perfects such security interest within ten (10) days of its attachment.

(e) (1) Any response provided by a lender shall be adequate if it provides information that is within the knowledge of the lender as of the date of the response. No subsequent statement shall be required from the lender for information that arises after the date of the response.

(2) The priority of a security interest in crops or their proceeds, of a lender who responds to a security interest notification statement or who is not required to respond, shall be governed solely by the Uniform Commercial Code, compiled in title 47, chapter 9, and not by this chapter.

(f) A security interest notification statement provided pursuant to subsection (c) shall be accompanied by a fee of fifteen dollars ($15.00); provided, that no fee shall be required for a second notification if the lender fails to respond to the first notification within the fifteen-day period.



§ 43-31-104 - Extent of supplier's security interest -- When it attaches.

(a) A supplier who furnishes crop production inputs has an agricultural input security interest only as provided in this chapter for the unpaid retail cost of the crop production inputs. The security interest attaches to:

(1) The existing crops upon the land where a furnished agricultural chemical was applied, or if crops are not planted, to the next production crop following the last date on which the agricultural chemical was applied;

(2) The crops produced from furnished seed; or

(3) The crops produced, harvested, or processed using a furnished petroleum product.

If the crops are grown on leased land and the lease provides for payment in crops, the security interest does not attach to the lessor's portion of the crops. The security interest continues in crop products and proceeds.

(b) An agricultural input security interest attaches when the agricultural production inputs are furnished by the supplier to the purchaser.



§ 43-31-105 - Perfection of security interest -- Financing statement -- Unperfected security interests.

(a) To perfect an agricultural production input security interest, the security interest must attach and the supplier entitled to the security interest must file a financing statement, with a copy of the security interest notification statement attached, with the appropriate filing officer under § 47-9-501.

(b) The financing statement must indicate that the security interest is effective for eighteen (18) months after the date of filing. The financing statement and attached security interest notification statement may be removed from the filing systems eighteen (18) months after the date of filing, and may be physically destroyed after thirty (30) months from the date of filing.

(c) The filing officer shall file, amend, and terminate the financing statement, and shall charge the fee for filing under this section in the manner provided by § 47-9-525 for a financing statement.

(d) An agricultural production input security interest that is not perfected has the priority of an unperfected security interest under § 47-9-322.



§ 43-31-106 - Enforcement of security interest.

The holder of an agricultural production input security interest may enforce the security interest in the manner provided in title 47, chapter 9, part 6. For enforcement of the security interest, the security interest holder is the secured party and person for whom the agricultural production input was furnished is the debtor, and each has the respective rights and duties of a secured party and a debtor under title 47, chapter 9, part 6.






Chapter 32 - Commodity Warehouses, Dealers and Producers

Part 1 - Commodity Dealer and Warehouse Law

§ 43-32-101 - Short title.

This part shall be known and may be cited as the "Tennessee Commodity Dealer and Warehouse Law."



§ 43-32-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Claimant" means:

(A) Any producer or person, possessing warehouse receipts covering commodities owned or stored by the warehouseman;

(B) Any person with written evidence of ownership, other than warehouse receipts, disclosing a storage obligation of a commodity warehouseman, including scale tickets, settlement sheets and ledger cards;

(C) Any person who has lent money to a commodity warehouseman and who was to receive a warehouse receipt as security for that loan, but the commodity dealer or warehouseman failed within twenty-one (21) days after receiving the loan moneys and no warehouse receipt was issued;

(D) Any person who has surrendered warehouse receipts as a part of a commodities sale transaction, the commodity warehouseman failed within twenty-one (21) days thereafter and the person surrendering the warehouse receipt did not get fully paid therefor; or

(E) Any producer who possesses written evidence of the sale of commodities to a failed commodity dealer not limited to scale tickets, settlement sheets, price later contracts, basis contracts or similar commodities delivery contracts, but did not get fully paid therefor and who is unable to secure satisfaction of financial obligations due from a person licensed by the department in accordance with this chapter;

(2) "Commissioner" means the commissioner of agriculture, or the commissioner's designated representatives;

(3) "Commodity" means grain;

(4) "Commodity assets" means all commodities owned or stored by a failed commodity dealer or warehouseman, including commodities in transit that were shipped by the failed commodity dealer or warehouseman or failed warehouseman and for which payment has not been received; proceeds from sale or commodities due or to become due; the equity (net of any secured financing directly associated therewith) in assets in commodity exchange commodities margin accounts; any moneys due or to become due (net of any secured financing directly associated therewith) from any future contracts on any recognized commodity exchange; any other unencumbered funds or property or equity of the failed commodity dealer or warehouseman in funds or property wherever located that can be directly traced as being from the sale of commodities by the failed commodity dealer or warehouseman or failed warehouseman; provided, that any such funds, property, or equity in funds or property shall not be deemed to be encumbered unless the encumbrance results from good and valuable consideration advanced by any secured party on a bona fide basis; and provided further, that the encumbrance is not the result of the taking of the funds, property, or equity in funds or property as additional collateral for an antecedent debt; or other unencumbered funds, property, or equity in assets;

(5) "Commodity dealer" means any person engaged in the business of buying commodities from producers thereof for resale or for milling or processing. A producer of commodities buying commodities for the producer's own use as seed or feed shall not be considered as being engaged in the business of buying commodities for resale or for milling or processing;

(6) "Cooperative agreement" means any agreement made by the department with a person, local unit of government, or state or federal agency as may be reasonable and proper to carry out this chapter;

(7) "Department" means the Tennessee department of agriculture;

(8) "Failure" means:

(A) An inability to financially satisfy a claimant in accordance with applicable statute or regulation and the time limits provided therein, if any;

(B) A declaration of insolvency;

(C) A revocation of license and leaving of outstanding indebtedness to claimants;

(D) A failure to pay claimants in the ordinary course of business where a bona fide dispute does not exist between a commodity dealer or warehouseman and a customer;

(E) A failure to apply for license renewal;

(F) A denial of license renewal; or

(G) A voluntary surrendering of a license;

(9) "Grain" means corn, wheat, oats, rye, soybeans, rape seed, canola and grain sorghums;

(10) "Incidental commodity dealer" means any commodities dealer who purchases commodities from producers and whose total purchases of commodities during any fiscal year do not exceed one hundred thousand dollars ($100,000);

(11) "Incidental commodity dealer, nonsecured" means a commodities dealer who purchases commodities from producers and whose total purchases during any fiscal year do not exceed one hundred thousand dollars ($100,000), and who has notified the commissioner on the dealer's license application or renewal application that the dealer has opted not to maintain a security instrument;

(12) "Person" includes an individual, corporation, partnership and all associations of two (2) or more persons having a joint or common interest;

(13) "Producer" means the owner, tenant or operator of land in this state who has an interest in and receives all or any part of the proceeds from the sale of the commodities produced thereon;

(14) "Program" means the Tennessee commodity producer indemnity program;

(15) "Stored commodities" means any commodities received in any commodities warehouse, located in this state, if such commodities are not purchased and beneficially owned by the commodities warehouseman;

(16) "United States Warehouse Act" means the United States Warehouse Act, enacted August 11, 1916, as amended;

(17) "Valid claim" means a claim arising from a failure of a commodity dealer or warehouseman that occurs after July 1, 1989, and adjudicated valid by the commissioner, net of all credits and offsets, and in accordance with § 43-32-210;

(18) "Warehouse" or "commodities warehouse" means any building, structure, or other protected enclosure in this state used for the purpose of storing commodities for a consideration;

(19) "Warehouse receipt" means:

(A) A warehouse receipt issued under this chapter in accordance with the Uniform Commercial Code; or

(B) A warehouse receipt issued under the United States Warehouse Act; and

(20) "Warehouseman" or "commodities warehouseman" means any person who owns, controls or manages a public commodities warehouse in which commodities are stored for compensation and who is authorized to issue warehouse receipts, and includes any grain warehouse licensed under the United States Warehouse Act that has entered into a cooperative agreement.



§ 43-32-103 - Federally licensed commodity warehouses -- Applicability.

Any commodity warehouse licensed under the United States Warehouse Act shall be subject to this chapter. However, any federally licensed commodity warehouse that meets the minimum requirements of the federal act shall be in compliance with the requirements of this part. All public commodity warehouses licensed under the United States Warehouse Act shall file with the commissioner a copy of their current license and a copy of all subsequent licenses or renewals so as to always have a copy of a current license on file with the commissioner.



§ 43-32-104 - Warehouse receipts.

(a) The commissioner shall prescribe the form of all warehouse receipts, and no other character or form of warehouse receipt shall be issued except those so authorized.

(b) Receipts must be issued for all commodities stored in a warehouse. Receipts need not be issued against nonstorage commodities, but each warehouseman shall keep accurate records of the weights, kinds, and grades, if graded, of all lots of nonstorage commodities received into and delivered from the warehouseman's warehouse.

(c) (1) No warehouse receipt shall be issued except on actual delivery of commodities into storage in the warehouse from which it purports to be issued, nor shall any receipt be issued for a greater quantity of commodities than was contained in the lot or parcel so received from storage, nor shall more than one (1) receipt be issued for the same lot of commodities, except in cases where a receipt for a part of a lot is desired, and then the aggregate receipts for a particular lot shall cover that lot and no more.

(2) No warehouseman shall issue or aid the issuance of a receipt for commodities knowing that the commodities for which the receipt is issued and has not actually been received by the warehouseman or that the commodities are not under the warehouseman's actual control at the time of issuing the receipt.



§ 43-32-105 - Licensing requirements -- Application.

(a) No person shall engage in business as a commodity dealer or warehouseman in the state of Tennessee without a license therefor issued by the department.

(b) Application for a license to engage in business as a commodity dealer or warehouseman shall be filed with the department and shall contain information and be in a form as prescribed by the department by lawfully promulgated rule.

(c) The application for an initial license may be filed at any time prior to beginning business as a commodity dealer or warehouseman. However, the license shall terminate ninety (90) days after the close of the commodity dealer's or warehouseman's fiscal year.

(d) The application for a renewal of a license shall be filed with the department annually within ninety (90) days after the close of the commodity dealer's or warehouseman's last completed fiscal year or within such further time, not exceeding sixty (60) days, as the department, upon application, may allow.

(e) For all commodity dealer or warehouseman licenses, with the exception of incidental commodity dealers, nonsecured, the application shall be accompanied by a financial statement setting forth information as prescribed by the commissioner by lawfully promulgated rule.

(f) The application for a license to operate as a commodity dealer or warehouseman, as defined in this chapter, or a renewal thereof, shall be accompanied by a filing fee of one hundred fifty dollars ($150). The application for a license to operate as an incidental commodity dealer as defined in this chapter, or a renewal thereof, shall be accompanied by a filing fee of fifty dollars ($50.00).

(g) The license or renewal thereof issued by the department under this section shall be posted in the principal office of the licensee in this state. A certificate shall be posted in each location listed on a licensee's application where the licensee engages in the business of buying or storing commodities. In the case of a licensee operating a truck or tractor trailer unit, the licensee is required to have a certificate that the license is in effect, and that a bond or certificate of deposit has been filed, carried in each truck or tractor trailer unit used in connection with the purchase of commodities from producers. Upon request of a licensee and payment of the fee therefor, the department shall issue to the licensee a certificate that a license has been issued or renewed and a bond filed as required by this chapter.

(h) The license issued to an incidental commodity dealer, nonsecured shall clearly state: "Producers are not eligible to receive indemnification from the Tennessee grain indemnity fund if payment is not made for commodities delivered to this dealer." Additionally, this statement shall also be posted adjacent to the license issued to the dealer in the location required by this part. The notice shall be in print no smaller than two inches (2'') in letter height. This statement shall also be placed on the receipt or scale ticket issued to the seller, with a place for the seller's signature provided on each receipt or scale ticket. The signature of the seller or the seller's representative shall be affixed to each receipt or scale ticket.



§ 43-32-106 - Financial requirements -- Security bonds -- Insurance -- Exemptions.

(a) With the exception of incidental commodity dealers, nonsecured, every person licensed as a commodity dealer or warehouseman shall have a surety bond and a fire and extended coverage insurance policy, or proof thereof, both of which shall be noncancellable for the term of the license.

(b) The surety bond shall provide a reasonable level of protection for those persons storing commodities in the warehouse or selling commodities to a dealer in the event of bankruptcy, fraud, or other occurrence that would deprive the person storing or selling commodities from recovering its value. This surety bond shall be in an amount established by the commissioner by duly promulgated rules. These bonding requirements are subject to a twenty thousand dollar ($20,000) minimum and a five hundred thousand dollar ($500,000) maximum limit.

(c) The fire and extended coverage insurance policy shall be in an amount set by the commissioner by rule and regulation.

(d) The bond and insurance policy shall be for the benefit of the persons storing commodities with the warehouseman, and shall be conditioned to provide the protection described in this section.

(e) The premiums on the bond or insurance shall be paid by the licensee.

(f) Any commodity dealer or warehouseman may file with the department, in lieu of a surety bond, a certificate of deposit or an irrevocable letter of credit payable to the department with the commissioner as trustee. The principal amount of the certificate shall be the same as that required for a surety bond under this chapter and the interest thereon shall be made payable to the purchaser thereof.

(g) The surety bond or certificate of deposit in effect on the date of a warehouseman's license revocation, license suspension, cessation of operation or date of default as determined by the department shall be liable for and accrue liabilities not to exceed the principal of the surety bond or certificate of deposit.

(h) When the department determines that an applicant's or licensee's ability to pay producers for commodities purchased is in question, or when it determines that a commodity dealer or warehouseman does not meet the financial requirements of this chapter, it may require additional collateral security. Such collateral security may include, but is not limited to, irrevocable letters of credit, certificates of deposit, commercial surety bonds, and, on a negotiated basis, mortgages or deeds of trust on real property, personal or corporate guarantees or other guarantees. Failure to post collateral security shall constitute grounds for suspension or revocation of a license issued under this chapter.

(i) Any commodity dealer or warehouseman who is of the opinion that such person's net worth and assets are sufficient to guarantee payment to producers for commodities purchased or stored by that person may request the department to be relieved of the obligation of filing a bond in excess of the minimum bond of twenty thousand dollars ($20,000). The conditions under which such requests shall be granted shall be established by the commissioner in duly promulgated rules.

(j) A commodity dealer shall be exempt from the bonding requirements of this section if the commodity dealer paid producers in full prior to or on the date of every delivery of commodities accepted for one (1) year prior to the date the request to be exempt is submitted to the department.

(k) A commodity dealer exempt from bonding requirements under subsection (j) who pays less than the full amount for commodities prior to or upon delivery, issues a check at the time of delivery that is later dishonored for any reason, or takes any action subsequent to delivery that causes the producer to receive less than the full amount paid at delivery, shall file and maintain a surety bond in the amount required by this section.



§ 43-32-107 - Inspections -- License suspension or revocation.

(a) The department shall examine or inspect each licensed commodity dealer or warehouseman at least once each calendar year. The department may inspect the premises used by any commodity dealer or warehouseman in the conduct of business at any time, and the books, accounts, records and papers of every licensed commodity dealer or warehouseman shall at all times during business hours be subject to inspection by the department. Each commodity dealer or warehouseman may also be required to make such reports of activities, obligations, and transactions as deemed necessary by the department to protect the producer as set forth in the rules and regulations.

(b) If a commodity dealer or warehouseman violates any of the provisions of this chapter, that person's license and certificate of license may be removed from that person's premises by any department employee charged with the enforcement of this chapter and returned to the department. This removal shall constitute a suspension of the license, and the licensee may request a hearing before the commissioner within ten (10) days in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) If the department finds that a commodity dealer is licensed as a commodities warehouse under the United States Warehouse Act and does not satisfy the requirements of part 2 of this chapter, the commissioner shall suspend or revoke the dealer's license until such time as the commodities warehouse complies with the Tennessee Commodity Producer Indemnity Act, compiled in part 2 of this chapter.

(d) If any court of competent jurisdiction issues any order restraining, overturning or modifying any order of the department that suspends or revokes a commodity dealer's or warehouseman's license, the department, its officers, employees and agents shall be held harmless from any liabilities or financial obligations arising out of the operations of the commodity dealer or warehouseman while operating under the court order.



§ 43-32-108 - Insolvency -- Payment defaults.

(a) If it is discovered that any commodity dealer or warehouseman is insolvent, or that its continuance in business will seriously jeopardize the interest of its creditors or commodities depositors, it is the duty of the commissioner to close that dealer or warehouseman and to take charge of all the property and effects thereof, and to notify the surety. Upon taking charge of any such dealer or warehouseman, the commissioner shall, as soon as practicable, ascertain by a thorough examination into its affairs, its actual financial condition, and whenever the commissioner becomes satisfied that the commodity dealer or warehouseman cannot resume business or liquidate its indebtedness to the satisfaction of its creditors, the commissioner shall report the fact of its insolvency to the attorney general and reporter, who shall immediately upon receipt of this notice institute proper proceedings in the proper court for the purpose of having a receiver appointed.

(b) With the exception of incidental commodity dealers, nonsecured, if a commodity dealer or warehouseman fails or refuses to make payment for or deliver to a producer for commodities when requested, the producer shall notify the commissioner in writing of the failure or refusal within one hundred sixty (160) days of the date of sale or the date of delivery of the commodities to the commodity dealer or warehouseman, whichever is later, but in case of deferred pricing, delayed pricing, priced later, or similar contractual arrangements, no more than two hundred seventy (270) days after the date of delivery. The commissioner, upon receiving this notice, shall take whatever action is necessary. The producer furnishing written notice within the prescribed length of time is entitled to the benefits of the commodity dealer's or warehouseman's bond if such bond is required in accordance with § 43-32-106. However, if a producer fails to furnish written notice to the commissioner within the prescribed time, then that producer is not entitled to any benefits under the commodity dealer's or warehouseman's bond and part 2 of this chapter. Commodity dealer liability under price later contracts, open price contracts, deferred price contracts, or similar agreements shall accrue under the bond in effect at the date of default as determined by the commissioner.

(c) With the exception of incidental commodity dealers, nonsecured, when the commissioner has determined that a commodity dealer has defaulted payment to producers for commodities that the dealer has purchased from them, or that a warehouseman failed to deliver value for commodities stored, the commissioner shall determine through appropriate legal procedures the producers and the amount of defaulted payment, and as trustee of the bond, shall immediately after such determination call for the commodity dealer's surety bond or bonds to be paid to the commissioner for distribution to those producers who should receive the benefits. Should the defaulted amount owed producers be less than the principal amount of the bond or bonds, then the surety shall be obligated to pay only the amount of the default.

(d) Notwithstanding subsections (b) and (c), an incidental commodity dealer, nonsecured, by opting not to maintain a security instrument, causes the producers from whom the dealer purchases commodities to be ineligible to receive indemnification from the Tennessee grain indemnity fund in the event the dealer fails to make payment for the commodities delivered to the dealer.



§ 43-32-109 - Violations -- Penalties.

(a) With the exception of incidental commodity dealers, nonsecured, failure of a commodity dealer or warehouseman to file a bond or certificate of deposit and to keep the bond or certificate of deposit in force or to maintain assets adequate to assure payment to producers for commodities purchased from or stored for them shall be grounds for the suspension or revocation of a license issued under this chapter.

(b) Any person who engages in business as a commodity dealer or warehouseman without securing a license, or who does not have a valid license or is in violation of this chapter or the rules and regulations promulgated under this chapter, or who impedes, obstructs, hinders, or otherwise prevents or attempts to prevent the commissioner or the commissioner's duly authorized agent in the performance of that officer's duty in connection with this chapter or its rules and regulations, or any commodity dealer or warehouseman, or any officer, agent or employee of a commodity dealer or warehouseman, who refuses to permit inspection of that person's premises, books, accounts, or records as provided in this chapter commits a Class A misdemeanor. In case of a continuing violation or violations, each day that each violation occurs constitutes a separate and distinct offense.

(c) Any commodity dealer or warehouseman, or officer, agent, or employee of a commodity dealer or warehouseman, who withholds records, keeps or files false records or who inaccurately alters records or presents to the department any materially false records commits a Class E felony.

(d) It is the duty of each district attorney general to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in the appropriate court without delay. Before the commissioner reports a violation for prosecution, the commissioner may give the commodity dealer or warehouseman, or the officer, agent or employee of the commodity dealer or warehouseman, an opportunity to present such person's views at a hearing.

(e) The commissioner may file a complaint and apply for, and the appropriate court may grant, a temporary restraining order or preliminary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this chapter or any rules and regulations promulgated under this chapter, notwithstanding the existence of other judicial remedies. Any such injunction may be entered without notice and without bond.

(f) The commissioner may prohibit a commodity dealer or warehouseman from disposing of any commodities owned, in whole or in part, or held or in that person's possession, whether owned in whole or in part, or may prohibit anyone from removing any commodities in which the commodity dealer or warehouseman or producers from which that person has purchased commodities have an interest; and shall have authority for the disposition of the commodities to carry out the intent of this chapter.



§ 43-32-110 - Use of price later contracts -- Rules and regulations.

The commissioner may regulate the use of price later contracts by the promulgation of any rule or regulation the commissioner may deem necessary.






Part 2 - Commodity Producer Indemnity Law

§ 43-32-201 - Short title.

This part shall be known and may be cited as the "Tennessee Commodity Producer Indemnity Law."



§ 43-32-202 - Purpose -- Tennessee grain indemnity fund.

It is the purpose of this part to promote the state's welfare by improving the economic stability of agriculture. It is declared to be in the public interest and highly advantageous to the agricultural economy of the state that producers of grain be permitted, by referendum, to levy upon themselves an assessment of one cent (1cent(s)) per bushel on soybeans and one-half cent (1/2cent(s)) per bushel on all other grain, and provide for the collection of the assessment for the purpose of financing or contributing to the financing of the Tennessee grain indemnity fund, which is created as a separate fund within the department of agriculture to protect commodity producers in the event of the financial failure of a commodity dealer or warehouseman, and to ensure the existence of adequate funds so the commodity producers and claimants may be compensated for losses occasioned by the failure of a commodity dealer or warehouseman.



§ 43-32-203 - Referendum of producers -- Procedure.

(a) Any qualified producer organization may make application to the commissioner requesting a referendum of producers on forms prescribed by the commissioner for the purpose of determining whether an assessment of the amount specified in § 43-32-202 can be levied, collected and disbursed under this part.

(b) Within thirty (30) days of receipt of an application requesting a referendum, the commissioner shall make a determination of whether or not the petitioner is a qualified producer organization and, upon this determination, shall set a date for the referendum, which shall not be more than sixty (60) days after receipt of the application, and shall publish by any reasonable means, the date of the referendum, the polling places and the hours they will be open, the amount of the proposed assessment, and the date the assessment shall begin, if adopted.

(c) (1) Any referendum held under this part shall be conducted statewide, under the control and direction of the commissioner. The polling place in each county shall be the offices of the University of Tennessee agriculture extension service. All ballots shall be provided at the polling place. All voting shall be by secret ballot.

(2) (A) Each person seeking to vote in the referendum shall be required to file an affidavit stating that the person is a producer as defined in this chapter. Upon signing an affidavit, that person shall be eligible to vote. The question to be decided in the referendum shall be in the following form:

Shall the producers of ____________________ assess themselves at the rate of __________ cents per __________ of __________ sold, and use the funds so collected by the department of agriculture solely to finance the Tennessee grain indemnity fund in order to protect commodity producers in the event of the financial failure of a commodity dealer or warehouseman?

(B) The affirmative vote of the majority of the number of votes cast adopts the proposed assessment.

(3) Within ten (10) days after the referendum, the commissioner shall canvass the votes and publicly announce the result of the referendum.



§ 43-32-205 - Applicability -- Department powers.

(a) Every commodity dealer or warehouseman required to be licensed by the department, except for commodity dealers who are incidental grain dealers, unsecured, shall be subject to this part.

(b) The department shall be empowered to enter into a cooperative agreement with any commodity warehouse licensed under the United States Warehouse Act or with any federal agency to accomplish the purposes of this part.



§ 43-32-206 - Assessments -- Notice -- Refunds -- Applicability.

(a) Upon an affirmative vote in the referendum, the commissioner shall notify forthwith by certified mail all persons in this state engaged in the business of purchasing commodities from producers, except for purchasers who are incidental grain dealers, unsecured, that on and after the date specified in the letter, the assessment specified in § 43-32-202 shall be deducted from the producer's payment by the purchaser or the purchaser's agent or representative from the purchase price of the commodities. The assessment so deducted shall, on or before the twentieth day of the month following the end of the month in which the commodities are sold to the purchaser, be remitted by the purchaser to the Tennessee grain indemnity fund. The books and records of all purchasers of commodities, which shall clearly indicate the producer and the amount of the assessment, shall be at all times open for inspection by the commissioner or the commissioner's agents during regular business hours. The commissioner or the commissioner's agents may take such steps as are reasonably necessary to verify the accuracy of books and records of purchasers of commodities.

(b) Any producer upon and against whom the assessment is levied and collected under this section, if dissatisfied with the assessment and its result, may demand of and receive from the Tennessee commodity producer indemnity fund a refund of the assessment collected from the producer. Requests for refunds shall be made within ninety (90) days of the date the amount was deducted. By voluntarily submitting to a refund, the producer foregoes any protection or compensation provided by the Tennessee grain indemnity fund.

(c) (1) Producers who have requested and received a refund of an assessment pursuant to this part may re-enter the program by petitioning commissioner for approval of re-entry into the program and immediately upon mailing a petition for re-entry to the offices of the department, placing an amount equal to all previous assessment refunds plus interest to that producer in an escrow account in a local bank, the previous assessments and the terms and conditions of the escrow account to be determined by the department.

(2) The commissioner shall review the producer's petition for re-entry and, if approved, the producer shall repay into the appropriate indemnity fund all previous assessment refunds as determined by the department. Producers re-entering the program pursuant to this section will be protected by the program ninety (90) days from the time all previous assessment refunds were placed in escrow.

(3) No producer will be granted protection of the grain producer indemnity program who has not been a participant in the program prior to meeting the criteria of a claimant.

(d) Commodity producers from outside Tennessee shall not be subject to the assessment if they certify to the commodity dealer or warehouseman that they are out-of-state producers. The department shall establish the form to be completed, signed and given to the commodity dealer or warehouseman in order to obtain the exemption. A copy of the form shall be kept as a part of the books and records by the commodity dealer or warehouseman and, in addition, a copy of the form shall be supplied to the department. A commodity producer from outside of Tennessee may be subject to the assessment and therefore awarded all the protection of this part if the producer so chooses and meets the requirements of this part. The commissioner may enter into a reciprocal agreement with a contiguous state having a similar program.

(e) The assessments by the department pursuant to this part are in addition to any other fees or assessments required by law.



§ 43-32-207 - Assessment -- Suspension -- Reinstatement.

(a) The assessment shall continue on grain until the Tennessee grain indemnity fund is more than three million dollars ($3,000,000). If and when the fund is more than three million dollars ($3,000,000), the commissioner shall temporarily suspend the assessment. At such time the amount in the fund drops below three million dollars ($3,000,000), the commissioner may reinstitute the assessment; however, the assessment shall not exceed the assessment rate established by this chapter. Adjustments to the assessment can be made only once annually. At such time the fund has utilized funds from the revenue fluctuation reserve fund in accordance with § 43-32-209, and if, in the opinion of the commissioner, the assessment will not pay the state back, the commissioner may institute a mandatory assessment. This mandatory assessment shall be in effect only for as long as it takes to repay the revenue fluctuation reserve fund, and shall not be applicable to producers who were ineligible to receive benefits from the Tennessee grain indemnity fund at the time of the claim that resulted in the obligation to the revenue fluctuation reserve fund.

(b) Notwithstanding any other provisions of this part, any assessment initiated after July 1, 2011, shall continue until the balance of the fund is ten million dollars ($10,000,000), at which time the assessment shall be temporarily suspended. Assessments thereafter shall be reinstated when the fund balance is less than eight million dollars ($8,000,000).



§ 43-32-208 - Assessments -- Collection -- Fund management.

All assessments collected by the department pursuant to this part shall be in a separate fund and shall be used solely to carry out the purposes of this chapter. These funds may be invested and reinvested at the discretion of the state treasurer, and the interest from these investments shall be deposited to the credit of the fund and shall be available for the same purposes as all other money deposited in the Tennessee grain indemnity fund. The moneys in the Tennessee grain indemnity fund shall not be available for any purpose other than the payment of claims and for the administration of this chapter.



§ 43-32-209 - Access to reserve funds.

In the event that the amount in the Tennessee grain indemnity fund is insufficient to pay the approved claims from that fund, the commissioner of agriculture, with the approval of the commissioner of finance and administration and the appropriate standing committees of the general assembly, shall have access to the revenue fluctuation reserve fund for an amount sufficient to satisfy the unpaid claims. This access shall not exceed a maximum amount of one million five hundred thousand dollars ($1,500,000). The state shall be reimbursed, with interest, at the rate paid on ninety-day United States treasury bills, for any amounts paid under this section upon replenishment of the fund from the assessments on the appropriate commodity made pursuant to this part.



§ 43-32-210 - Compensation of claimants.

(a) Within ninety (90) days of the commissioner's approval of a valid claim, the department shall, in accordance with this section, compensate from the Tennessee grain indemnity fund any claimant who has incurred a financial loss due to a failure of a commodity dealer or warehouseman.

(1) Any claimant who has incurred a financial loss due to a failure of a commodity dealer shall be entitled to be compensated for eighty-five percent (85%) of a valid claim, to a maximum of one hundred thousand dollars ($100,000), with moneys from the Tennessee grain indemnity fund. To the maximum extent that funds are or may be made available for such purpose, the remaining balance of the claims shall be paid by the department from the assets and other security of the failed dealer.

(2) Any claimant who has incurred a financial loss due to the failure of a warehouseman and who has surrendered a warehouse receipt for payment or holds a warehouse receipt and cannot receive value shall be compensated for one hundred percent (100%) of the claim.

(b) To the extent that the balance of the grain indemnity fund increases as a result of § 43-32-207(b), the maximum amount per claimant set forth in subsection (a) shall be adjusted proportionately, so that the maximum amount per claimant shall be maintained at three and one-third percent (31/3%) of the balance of the grain indemnity fund at the time of a failure of a commodity dealer.



§ 43-32-211 - Commission -- Duties.

The commissioner, upon determining that a commodity dealer or warehouseman has defaulted payment or failed, has the duty under this part, in addition to any other duties granted to the commissioner by law, to:

(1) Request the transfer of moneys from the Tennessee grain indemnity fund when necessary for the purpose of compensating claimants in accordance with § 43-32-210;

(2) Hold in trust any assets of a failed commodity dealer or warehouseman for the purposes of repayment of the Tennessee grain indemnity fund moneys used to pay claimants; any repayment to the appropriate indemnity fund shall not exceed the principal amount paid to claimants; and

(3) In the event that the amount in the Tennessee grain indemnity fund is insufficient to pay all valid claims in accordance with § 43-32-210, pay valid claims based on a pro rata share of available funds.



§ 43-32-212 - Department of agriculture -- Duties.

The department has the duty under this chapter to:

(1) Collect and deposit all fees and assessments authorized under this part into the Tennessee grain indemnity fund for investment by the fund;

(2) Transfer, at the discretion of the commissioner, any moneys from the department to the Tennessee grain indemnity fund for investment;

(3) Subrogate all the rights of the claimant. The claimant shall assign all rights, title and interest in any judgment to the department;

(4) Initiate any action it may deem necessary to compel the commodity dealer or warehouseman against whom an awarded claim arose to repay the Tennessee grain indemnity fund; and

(5) Initiate any action it may deem necessary to compel the claimant whose claim arose due to a failure to participate in any legal proceeding in relation to that claim.



§ 43-32-213 - Rules.

In accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the commissioner shall promulgate such rules as may be necessary to effectively and efficiently administer and enforce this chapter.









Chapter 33 - Aquaculture

§ 43-33-126 - Fish farming -- Hybrid striped bass.

(a) Notwithstanding any other provision of law or proclamation to the contrary, any person, firm or corporation engaged in the business of fish farming may raise to maturity hybrid striped bass for the specific purpose of making the hybrid striped bass available for purchase by wholesalers, restaurants and members of the public. The person, firm or corporation shall comply with the applicable rules of the Tennessee fish and wildlife commission.

(b) For the purposes of this section, "fish farming" means the rearing of artificially propagated, nonbait fish for the specific and bona fide purpose of making the fish available to persons wishing to procure the fish by purchase.






Chapter 34 - Agricultural District and Farmland Preservation Act

§ 43-34-101 - Short title.

This chapter shall be known and may be cited as the "Agricultural District and Farmland Preservation Act of 1995."



§ 43-34-102 - Purpose and policy.

It is the intent and purpose of the state to encourage the conservation, protection, and responsible utilization of lands that are managed for purposes of agricultural production. It is recognized that these lands are finite, fragile, and valuable resources that contribute economically and socially to the well being of the state. It is also recognized that these lands are subject to change and conversion from agricultural production as a result of urban expansion, and similar land development measures. It is the policy of the state to provide a process for the recognition of lands dedicated to agricultural production and to assure an accurate understanding of the impacts of public policy decisions that might otherwise alter the capability of those lands to remain in agricultural production.



§ 43-34-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agricultural district" means those properties residing within a contiguous boundary and meeting appropriate criteria for designation as such by the local soil conservation district;

(2) "Agricultural production" means those operations including associated land and facility management activities engaged in the commercial propagation, raising, harvesting and/or processing of any plant or animal or products thereof for purposes of consumption, utilization, goods, or service either on-site or for distribution;

(3) "Board of supervisors" means the governing body of the local soil conservation district;

(4) "Farmland" means land and associated facilities involved in agricultural production activities;

(5) "Ownership" means any individual, family, company, corporation, or organization holding title to property within a proposed or established agricultural district;

(6) "Petition" means the application and application process for designation of an agricultural district as submitted to the local soil conservation district;

(7) "Soil conservation district" means that governmental body established by chapter 14, part 2, of this title; and

(8) "State soil conservation committee" means that governmental body established by chapter 14, part 2, of this title.



§ 43-34-104 - Requirements of an agricultural district -- Petition process.

(a) To qualify for designation as an agricultural district, a district shall initially contain at least two hundred fifty (250) contiguous acres and may include any number of individual property ownerships; however, no single ownership shall contain less than fifteen (15) acres. This chapter shall not alter the eligibility requirements or any other provision of the Agricultural, Forest and Open Space Land Act, compiled in title 67, chapter 5, part 10.

(b) Agricultural districts can only include ownerships engaged in agricultural production.

(c) Landowners must submit a petition to the local soil conservation district board of supervisors requesting designation of an agricultural district. The petition shall include the following information:

(1) A general description of the proposed agricultural district including total number of ownerships, total acreage, land use information, social and economic information about the respective area of the county, and potential impacts of development on agricultural production;

(2) Location of the proposed agricultural district boundary on a standard United States geological survey quadrangle map (1:2000 scale);

(3) Location of the proposed agricultural district boundary on the local county tax assessor map, including location and identification of each ownership within the agricultural district as well as identification of all ownerships adjacent to the agricultural district;

(4) A description of the type and extent of agricultural production activity for each ownership within the proposed agricultural district; and

(5) Other pertinent information as the soil conservation district board of supervisors may require to evaluate the petition.

(d) Individual ownership participation in an agricultural district is entirely voluntary, and no land shall be included in the agricultural district without the consent of the owner.

(e) Upon receipt of a petition, the local soil conservation district board of supervisors shall notify the county commissioner and/or any local or regional planning or zoning body that may apply by sending a copy of the petition to such body.

(f) In evaluating a petition for the establishment of an agricultural district, the local soil conservation district board of supervisors shall consider the following:

(1) The capability of the land to support continued agricultural production as indicated by soil conditions, climate, topography, and other natural conditions;

(2) The ability of the local, regional, state, and international markets to support continued agricultural production; and

(3) Any matter that might be relevant to evaluation of the petition.



§ 43-34-105 - Approval and repeal of districts.

(a) Upon review of a petition, the local soil conservation district board of supervisors may approve designation of an agricultural district. A designated agricultural district shall be established for a period of five (5) years and reviewed for redesignation every five (5) years thereafter. However, the soil conservation district may review the status of designation at any time upon the written request and justification of the respective county mayor or city manager or upon a decision of the board of supervisors that such a review is appropriate. The soil conservation district board of supervisors may sustain or repeal designation of an agricultural district based upon the following:

(1) The continued viability of the agricultural district. An agricultural district can become reduced in acreage based upon the voluntary withdrawal of any of the ownerships. However, the agricultural district shall cease to exist if the total designated acreage drops below twenty (20) acres;

(2) The impacts and consequences of proposed land development; and

(3) Other factors that the board of supervisors may find relevant.

(b) Any ownership or any successor heir of the ownership within an agricultural district may withdraw from the agricultural district upon notifying the local soil conservation district in writing.

(c) Landowners may resubmit petitions for designation or redesignation at any time to the local soil conservation district.

(d) If a petition is rejected or the local soil conservation district board of supervisors repeals designation of an agricultural district, the ownerships within the agricultural district can appeal the decision of the board of supervisors to the state soil conservation committee. Based upon a review of all relevant information and following a public hearing, the state soil conservation committee may either sustain or overturn the decision of the local soil conservation district.



§ 43-34-106 - Procedures, limitations and responsibilities.

Upon establishment of an agricultural district the following procedures, limitations, and responsibilities apply:

(1) Any ownership within an agricultural district that has received a notice of condemnation proceedings against its property may request the local soil conservation district to conduct a public hearing to review the project's impact on that property. The public hearing shall be held within forty-five (45) calendar days of the receipt of such summons of condemnation proceedings.

(2) The local soil conservation district with the assistance of the state soil conservation committee shall provide appropriate notification about establishment of the agricultural district to local and state governmental agencies, local media, and other communication networks. The soil conservation district shall also issue appropriate certificates of recognition to the respective ownerships within the agricultural district.

(3) The local soil conservation district in cooperation with the local roads superintendent, or the superintendent's counterpart, as well as the department of transportation, may erect signs as may be appropriate to recognize a designated agricultural district.



§ 43-34-107 - Boundary designation.

An individual agricultural district may be comprised of ownerships residing in more than one (1) soil conservation district as long as the conditions of a contiguous boundary are satisfied. In such a case, each soil conservation district shall have the responsibility to meet the requirements of this chapter within the county of its jurisdiction.



§ 43-34-108 - Intent.

It is not the intent of the general assembly in adopting this chapter to in any way prohibit, restrict, inhibit, or affect municipalities and/or counties in the exercise of the specific powers delegated by title 6, chapter 51; title 13, chapter 3, parts 1, 3 and 4; title 13, chapter 4; title 13, chapter 7, parts 1 and 4; or to allow this to be done pursuant to this chapter. Furthermore, it is not the intent of the general assembly in adopting this chapter to in any way prohibit, restrict, inhibit, or affect any municipality or county in exercising any other power or authority the municipality or county may lawfully exercise, or to allow this to be done pursuant to this chapter. Nor is it the intent of the general assembly in adopting this chapter to affect a county's or municipality's power of eminent domain as provided in title 29, chapter 17, parts 1 and 2, in any way other than as described in § 43-34-106.






Chapter 35 - Southern Dairy Compact

§ 43-35-101 - Creation--General provisions.

The southern dairy compact is enacted into law by the Tennessee general assembly and is entered into on behalf of the state of Tennessee, with all other jurisdictions legally joining therein in a form substantially similar to the text adopted in this chapter. The compact shall become effective when enacted into law by at least two (2) other states within the compact group of states in a form substantially similar to the text as follows and when the consent of congress has been obtained. The text of the proposed compact is as follows:

Southern Dairy Compact

Article I. Statement of Purpose, Findings and Declaration of Policy § 1. Statement of purpose, findings and declaration of policy.

The purpose of this compact is to recognize the interstate character of the southern dairy industry and the prerogative of the states under the United States constitution to form an interstate commission for the southern region. The mission of the commission is to take such steps as are necessary to assure continued viability of dairy farming in the south, and to assure consumers of an adequate, local supply of pure and wholesome milk.

The participating states find and declare that the dairy industry is an essential agricultural activity of the south. Dairy farms, and associated suppliers, marketers, processors and retailers are an integral component of the region's economy. Their ability to provide a stable, local supply of pure, wholesome milk is a matter of great importance to the health and welfare of the region.

The participating states further find that dairy farms are essential and they are an integral part of the region's rural communities. The farms preserve land for agricultural purposes and provide needed economic stimuli for rural communities.

In establishing their constitutional regulatory authority over the region's fluid milk market by this compact, the participating states declare their purpose that this compact neither displace the federal order system nor encourage the merging of federal orders. Specific provisions of the compact itself set forth this basic principle.

Designed as a flexible mechanism able to adjust to changes in a regulated marketplace, the compact also contains a contingency provision should the federal order system be discontinued. In that event, the interstate commission is authorized to regulate the marketplace in replacement of the order system. This contingent authority does not anticipate such a change, however, and should not be so construed. It is only provided should developments in the market other than establishment of this compact result in discontinuance of the order system.

By entering into this compact, the participating states affirm that their ability to regulate the price which southern diary farmers receive for their product is essential to the public interest. Assurance of a fair and equitable price for diary farmers ensures their ability to provide milk to the market and the vitality of the southern diary industry, with all the associated benefits.

Recent, dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the southern dairy region. Historically, individual state regulatory action had been an effective emergency remedy available to farmers confronting a distressed market. The federal order system, implemented by the Agricultural Marketing Agreement Act of 1937, establishes only minimum prices paid to producers for raw milk, without preempting the power of states to regulate milk prices above the minimum levels so established.

In today's regional dairy marketplace, cooperative, rather than individual state action is needed to more effectively address the market disarray. Under our constitutional system, properly authorized states acting cooperatively may exercise more power to regulate interstate commerce than they may assert individually without such authority. For this reason, the participating states invoke their authority to act in common agreement, with the consent of congress, under the compact clause of the constitution.

Article II. Definitions and Rules of Construction § 2. Definitions.

For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(1) "Class I milk" means milk disposed of in fluid form or as a fluid milk product, subject to further definition in accordance with the principles expressed in section 3(b);

(2) "Commission" means the southern dairy compact commission established by this compact;

(3) "Commission marketing order" means regulations adopted by the commission pursuant to §§ 43-35-108 and 43-35-109 in place of a terminated federal marketing order or state dairy regulation. Such order may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission. Such order may establish minimum prices for any or all classes of milk;

(4) "Compact" means this interstate compact;

(5) "Compact over-order price" means a minimum price required to be paid to producers for Class I milk established by the commission in regulations adopted pursuant to §§ 43-35-108 and 43-35-109, which is above the price established in federal marketing orders or by state farm price regulations in the regulated area. Such price may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission;

(6) "Milk" means the lacteral secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or any other process. "Milk" is used in its broadest sense and may be further defined by the commission for regulatory purposes;

(7) "Partially regulated plant" means a milk plant not located in a regulated area but having Class I distribution within such area. Commission regulations may exempt plants having such distribution or receipts in amounts less than the limits defined therein;

(8) "Participating state" means a state which has become a party to this compact by the enactment of concurring legislation;

(9) "Pool plant" means any milk plant located in a regulated area;

(10) "Region" means the territorial limits of the states which are parties to this compact;

(11) "Regulated area" means any area within the region governed by and defined in regulations establishing a compact over-order price or commission marketing order; and

(12) "State dairy regulation" means any state regulation of dairy prices, and associated assessments, whether by statute, marketing order or otherwise.

§ 3. Rules of construction.

(a) This compact shall not be construed to displace existing federal milk marketing orders or state dairy regulation in the region but to supplement them. In the event some or all federal orders in the region are discontinued, the compact shall be construed to provide the commission the option to replace them with one (1) or more commission marketing orders pursuant to this compact.

(b) The compact shall be construed liberally in order to achieve the purposes and intent enunciated in article I, section 1. It is the intent of this compact to establish a basic structure by which the commission may achieve those purposes through the application, adaptation and development of the regulatory techniques historically associated with milk marketing, and to afford the commission broad flexibility to devise regulatory mechanisms to achieve the purposes of this compact. In accordance with this intent, the technical terms which are associated with market order regulation and which have acquired commonly understood general meanings are not defined herein but the commission may further define the terms used in this compact and develop additional concepts and define additional terms as it may find appropriate to achieve its purposes.

Article III. Commission Established § 4. Commission established.

There is hereby created a commission to administer the compact, composed of delegations from each state in the region. The commission shall be known as the southern dairy compact commission. A delegation shall include not less than three (3) nor more than five (5) persons. Each delegation shall include at least one (1) dairy farmer who is engaged in the production of milk at the time of appointment or reappointment, and one (1) consumer representative. Delegation members shall be residents and voters of, and subject to such confirmation process as is provided for in, the appointing state. Delegation members shall serve no more than three (3) consecutive terms with no single term of more than four (4) years, and be subject to removal for cause. In all other respects, delegation members shall serve in accordance with the laws of the state represented. The compensation, if any, of the members of a state delegation shall be determined and paid by each state, but their expenses shall be paid by the commission.

§ 5. Voting requirements.

All actions taken by the commission, except for the establishment or termination of an over-order price or commission marketing order, and the adoption, amendment or rescission of the commission's bylaws, shall be by majority vote of the delegations present. Each state delegation shall be entitled to one (1) vote in the conduct of the commission's affairs. Establishment or termination of an over-order price or commission marketing order shall require at least a two-thirds (2/3) vote of the delegations present. The establishment of a regulated area which covers all or part of a participating state shall require also the affirmative vote of that state's delegation. A majority of the delegations from the participating states shall constitute a quorum for the conduct of the commission's business.

§ 6. Administration and management.

(a) The commission shall elect annually from among the members of the participating state delegations a chair, a vice chair, and a treasurer. The commission shall appoint an executive director and fix the executive director's duties and compensation. The executive director shall serve at the pleasure of the commission, and together with the treasurer, shall be bonded in an amount determined by the commission The commission may establish through its bylaws an executive committee composed of one (1) member elected by each delegation.

(b) The commission shall adopt bylaws for the conduct of its business by a two-thirds (2/3) vote, and shall have the power by the same vote to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form with the appropriate agency or officer in each of the participating states. The bylaws shall provide for appropriate notice to the delegations of all commission meetings and hearings and of the business to be transacted at such meetings or hearings. Notice also shall be given to other agencies or officers of participating states as provided by the laws of those states.

(c) The commission shall file an annual report with the secretary of agriculture of the United States, and with each of the participating states by submitting copies to the governor, both houses of the legislature, and the head of the state department having responsibilities for agriculture.

(d) In addition to the powers and duties elsewhere prescribed in this compact, the commission has the power to:

(1) Sue and be sued in any state or federal court;

(2) Have a seal and alter the same at pleasure;

(3) Acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or other similar manner, for its corporate purposes;

(4) Borrow money and issue notes, to provide for the rights of the holders thereof and to pledge the revenue of the commission as security therefor, subject to the provisions of article VII, section 18;

(5) Appoint such officers, agents, and employees as it may deem necessary, prescribe their powers, duties and qualifications; and

(6) Create and abolish such offices, employments and positions as it deems necessary for the purposes of the compact and provide for the removal, term, tenure, compensation, fringe benefits, pension, and retirement rights of its officers and employees. The commission may also retain personal services on a contract basis.

§ 7. Rulemaking power.

In addition to the power to promulgate a compact over-order price or commission marketing orders as provided by this compact, the commission is further empowered to make and enforce such additional rules and regulations as it deems necessary to implement any provisions of this compact, or to effectuate in any other respect the purposes of this compact.

Article IV Powers of the Commission § 8. Powers to promote regulatory uniformity, simplicity, and interstate cooperation.

The commission is hereby empowered to:

(1) Investigate or provide for investigations or research projects designed to review the existing laws and regulations of the participating states, to consider their administration and costs, to measure their impact on the production and marketing of milk and their effects on the shipment of milk and milk products within the region;

(2) Study and recommend to the participating states joint or cooperative programs for the administration of the dairy marketing laws and regulations and to prepare estimates of cost savings and benefits of such programs;

(3) Encourage the harmonious relationships between the various elements in the industry for the solution of their material problems;

(4) Conduct symposia or conferences designed to improve industry relations, or a better understanding of problems;

(5) Prepare and release periodic reports on activities and results of the commission's efforts to the participating states;

(6) Review the existing marketing system for milk and milk products and recommend changes in the existing structure for assembly and distribution of milk which may assist, improve or promote more efficient assembly and distribution of milk;

(7) Investigate costs and charges for producing, hauling, handling, processing, distributing, selling and for all other services performed with respect to milk;

(8) Examine current economic forces affecting producers, probable trends in production and consumption, the level of dairy farm prices in relation to costs, the financial conditions of dairy farmers, and the need for an emergency order to relieve critical conditions on dairy farms;

§ 9. Equitable farm prices.

(a) The powers granted in this section and section 10 of this article shall apply only to the establishment of a compact over-order price, so long as federal milk marketing orders remain in effect in the region. In the event that any or all such orders are terminated, this article shall authorize the commission to establish one (1) or more commission marketing orders, as herein provided, in the region or parts thereof as defined in the order.

(b) A compact over-order price established pursuant to this section shall apply only to Class I milk. Such compact over-order price shall not exceed one dollar and fifty cents ($1.50) per gallon at Atlanta, Georgia; however, this compact over-order price shall be adjusted upward or downward at other locations in the region to reflect differences in minimum federal order prices. Beginning in 1990, and using that year as a base, the foregoing one dollar and fifty cents ($1.50) per gallon maximum shall be adjusted annually by the rate of change in the consumer price index as reported by the bureau of labor statistics of the United States department of labor. For purposes of the pooling and equalization of an over-order price, the value of milk used in other use classifications shall be calculated at the appropriate class price established pursuant to the applicable federal order or state dairy regulation, and the value of unregulated milk shall be calculated in relation to the nearest prevailing class price in accordance with and subject to such adjustments as the commission may prescribe in regulations.

(c) A commission marketing order shall apply to all classes and uses of milk.

(d) The commission is hereby empowered to establish a compact over-order price for milk to be paid by pool plants and partially regulated plants. The commission is also empowered to establish a compact over-order price to be paid by all other handlers receiving milk from producers located in a regulated area. This price shall be established either as a compact over-order or by one (1) or more commission marketing orders. Whenever such a price has been established by either type of regulation, the legal obligation to pay such price shall be determined solely by the terms and purpose of the regulation without regard to the situs of the transfer of title, possession or any other factors not related to the purposes of the regulation and this compact. Producer-handlers as defined in an applicable federal market order shall not be subject to a compact over-order price. The commission shall provide for similar treatment of producer-handlers under commission marketing orders.

(e) In determining the price, the commission shall consider the balance between production and consumption of milk and milk products in the regulated area, the costs of production including, but not limited to, the price of feed, the cost of labor including the reasonable value of the producer's own labor and management, machinery expense, and interest expense, the prevailing price for milk outside the regulated area, the purchasing power of the public and the price necessary to yield a reasonable return to the producer and distributor.

(f) When establishing a compact over-order price, the commission shall take such other action as is necessary and feasible to help ensure that the over-order price does not cause or compensate producers so as to generate local production of milk in excess of those quantities necessary to assure consumers of an adequate supply for fluid purposes.

(g) The commissions shall whenever possible enter into agreements with state or federal agencies for exchange of information or services for the purpose of reducing regulatory burden and cost of administering the compact. The commission may reimburse other agencies for the reasonable cost of providing these services.

§ 10. Optional provisions for pricing order.

Regulations establishing a compact over-order price or a commission marketing order may contain, but shall not be limited to, any of the following:

(1) Provisions classifying milk in accordance with the form in which or purpose for which it is used, or creating a flat pricing program;

(2) With respect to a commission marketing order only, provisions establishing or providing a method for establishing separate minimum prices for each use classification prescribed by the commission, or a single minimum price for milk purchased from producers or associations of producers;

(3) With respect to an over-order minimum price, provisions establishing or providing a method for establishing such minimum price for Class I milk;

(4) Provisions for establishing either an over-order price or a commission marketing order may make use of any reasonable method for establishing such price or prices including flat pricing and formula pricing. Provision may also be made for location adjustments, zone differentials and for competitive credits with respect to regulated handlers who market outside the regulated area;

(5) Provisions for the payment to all producers and associations of producers delivering milk to all handlers of uniform prices for all milk so delivered, irrespective of the uses made of such milk by the individual handler to whom it is delivered, or for the payment of producers delivering milk to the same handler of uniform prices for all milk delivered by them. The prices required by this provision shall not apply to milk marketed, diverted or otherwise delivered to a plant located outside the compact region;

(A) With respect to regulations establishing a compact over-order price, the commission may establish either:

(i) Provisions for each handler for the payment of uniform prices to producers for all milk delivered to such handler; or

(ii) One (1) equalization pool within the regulated area for the sole purpose of equalizing returns to producers throughout the regulated area.

(B) With respect to any commission marketing order, as defined in article II, § 2(9), which replaces one (1) or more terminated federal orders or state dairy regulations, the marketing area of now separate state or federal orders shall not be merged without the affirmative consent of each state, voting through its delegation, which is partly or wholly included within any such new marketing area.

(6) Provisions requiring persons who bring Class I milk into the regulated area to make compensatory payments with respect to all such milk to the extent necessary to equalize the cost of milk purchased by handlers subject to a compact over-order price or commission marketing order. No such provisions shall discriminate against milk producers outside the regulated area. The provisions for compensatory payments may require payment of the difference between the Class I price required to be paid for such milk in the state of production by a federal milk marketing order or state dairy regulation and the Class I price established by the compact over-order price or commission marketing order;

(7) Provisions specially governing the pricing and pooling of milk handled by partially regulated plants;

(8) Provisions requiring that the account of any person regulated under the compact over-order price shall be adjusted for any payments made to or received by such persons with respect to a producer settlement fund of any federal or state milk marketing order or other state dairy regulation within the regulated area;

(9) Provisions requiring the payment by handlers of an assessment to cover the costs of the administration and enforcement of such order pursuant to article VII, section 18(a);

(10) Provisions for reimbursement to participants of the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966; and

(11) Other provisions and requirements as the commission may find are necessary or appropriate to effectuate the purposes of this compact and to provide for the payment of fair and equitable minimum prices to producers.

Article V. Rulemaking Procedure

Before promulgation of any regulations establishing a compact over-order price or commission marketing order, including any provision with respect to milk supply under article IV, section 9(f), or amendment thereof, as provided in article IV, the commission shall conduct an informal rulemaking proceeding to provide interested persons with an opportunity to present data and views. Such rulemaking proceeding shall be governed by section 4 of the federal Administrative Procedure Act, as amended (5 U.S.C. § 553). In addition, the commission shall, to the extent practicable, publish notice of rulemaking proceedings in the official register of each participating state. Before the initial adoption of regulations establishing a compact over-order price or a commission marketing order and thereafter before any amendment with regard to prices or assessments, the commission shall hold a public hearing. The commission may commence a rulemaking proceeding on its own initiative or may in its sole discretion act upon the petition of any person including individual milk producers, any organization of milk producers or handlers, general farm organizations, consumer or public interest groups, and local, state or federal officials.

§ 12. Findings and referendum.

In addition to the concise general statement of basis and purpose required by section 4(b) of the federal Administrative Procedure Act, as amended (5 U.S.C. § 553(c)), the commission shall make findings of fact with respect to:

(1) Whether the public interest will be served by the establishment of minimum milk prices to dairy farmers under article IV;

(2) What level of prices will assure that producers receive a price sufficient to cover their costs of production and will elicit an adequate supply of milk for the inhabitants of the regulated area and for manufacturing purposes;

(3) Whether the major provisions of the order, other than those fixing minimum milk prices, are in the public interest and are reasonably designed to achieve the purposes of the order; and

(4) Whether the terms of the proposed regional order or amendment are approved by producers as provided in section 13 of this article;

§ 13. Producer referendum.

(a) For the purpose of ascertaining whether the issuance or amendment of regulations establishing a compact over-order price or a commission marketing order, including any provision with respect to milk supply under article IV, section 9(f), is approved by producers, the commission shall conduct a referendum among producers. The referendum shall be held in a timely manner, as determined by regulation of the commission. The terms and conditions of the proposed order or amendment shall be described by the commission in the ballot used in the conduct of the referendum, but the nature, content, or extent of such description shall not be a basis for attacking the legality of the order or any action relating thereto.

(b) An order or amendment shall be deemed approved by producers if the commission determines that it is approved by at least two-thirds (2/3) vote of the voting producers who, during a representative period determined by the commission, have been engaged in the production of milk, the price of which would be regulated under the proposed order or amendment.

(c) In order to ensure that all milk producers are informed regarding the proposed order, the commission shall notify all milk producers that an order is being considered and that each producer may register the producer's approval or disapproval with the commission directly.

(d) Any producer may obtain a ballot from the commission in order to register approval or disapproval of the proposed order. No form of block voting will be allowed.

§ 14. Termination of over-order price or marketing order.

(a) The commission shall terminate any regulations establishing an over-order price or commission marketing order issued under this article whenever it finds that such order or price obstructs or does not tend to effectuate the declared policy of this compact.

(b) The commission shall terminate any regulations establishing an over-order price or a commission marketing order issued under this article whenever it finds that such termination is favored by a majority of the producers who, during a representative period determined by the commission, has been engaged in the production of milk, the price of which is regulated by such order; but such termination shall be effective only if announced on or before such date as may be specified in such marketing agreement or order.

(c) The termination or suspension of any order or provision thereof shall not be considered an order within the meaning of this article and shall require no hearing, but shall comply with the requirements for informal rulemaking prescribed by section 4 of the federal Administrative Procedure Act, as amended (5 U.S.C. § 553).

Article VI Enforcement § 15. Records; reports; access to premises.

(a) The commission may by rule and regulation prescribe record keeping and reporting requirements for all regulated persons. For purposes of the administration and enforcement of this compact, the commission is authorized to examine the books and records of any regulated person relating to the regulated person's milk business and for that purpose, the commission's properly designated officers, employees, or agents shall have full access during normal business hours to the premises and records of all regulated persons.

(b) Information furnished to or acquired by the commission officers, employees, or its agents pursuant to this section shall be confidential and not subject to disclosure except to the extent that the commission deems disclosure to be necessary in any administrative or judicial proceeding involving the administration or enforcement of this compact, an over-order price, a compact marketing order, or other regulations of the commission. The commission may promulgate regulations further defining the confidentiality of information pursuant to this section. Nothing in this section shall be deemed to prohibit:

(1) The issuance of general statements based upon the reports of a number of handlers, which do not identify the information furnished by any person; or

(2) The publication by direction of the commission of the name of any person violating any regulation of the commission, together with a statement of the particular provisions violated by such person.

(c) No officer, employee, or agent of the commission shall intentionally disclose information, by inference or otherwise, which is made confidential pursuant to this section. Any person violating the provisions of this section, upon conviction, commits a Class E felony, and shall be removed from office. The commission shall refer any allegation of a violation of this section to the appropriate state enforcement authority or United States attorney.

§ 16. Subpoena; hearings and judicial review.

(a) The commission is hereby authorized and empowered by its members and its properly designated officers to administer oaths and issue subpoenas throughout all signatory states to compel the attendance of witnesses and the giving of testimony and the production of other evidence.

(b) Any handler subject to an order may file a written petition with the commission stating that any such order or any provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. The handler shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the commission. After such hearing, the commission shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law.

(c) (1) The district courts of the United States in any district in which such handler is an inhabitant, or has a principal place of business, are hereby vested with jurisdiction to review such ruling, provided a complaint for that purpose is filed within thirty (30) days from the date of the entry of such ruling. Service of process in such proceedings may be had upon the commission by delivering to it a copy of the complaint. If the court determines that such ruling is not in accordance with law, it shall remand such proceedings to the commission with directions either to:

(A) Make such ruling as the court shall determine to be in accordance with law; or

(B) Take such further proceedings as, in its opinion, the law requires.

(2) The pendency of proceedings instituted pursuant to subdivision (c)(1) shall not impede, hinder, or delay the commission from obtaining relief pursuant to section 17. Any proceedings brought pursuant to section 17, except where brought by way of counterclaim in proceedings instituted pursuant to this section, shall abate whenever a final decree has been rendered in proceedings between the same parties, and covering the same subject matter, instituted pursuant to this section.

§ 17. Enforcement with respect to handlers.

(a) Any violation by a handler of the provisions of regulations establishing an over-order price or a commission marketing order, or other regulations adopted pursuant to this compact shall:

(1) Constitute a violation of the laws of each of the signatory states. Such violation shall render the violator subject to a civil penalty in an amount as may be prescribed by the laws of each of the participating states, recoverable in any state or federal court of competent jurisdiction. Each day such violation continues constitutes a separate violation; and

(2) Constitute grounds for the revocation of license or permit to engage in the milk business under the applicable laws of the participating states.

(b) With respect to handlers, the commission shall enforce the provisions of this compact, regulations establishing an over-order price, a commission marketing order or other regulations adopted hereunder by:

(1) Commencing an action for legal or equitable relief brought in the name of the commission of any state or federal court of competent jurisdiction; or

(2) Referral to the state agency for enforcement by judicial or administrative remedy with the agreement of the appropriate state agency of a participating state.

(c) With respect to handlers, the commission may bring an action for injunction to enforce the provisions of this compact or the order or regulations adopted thereunder without being compelled to allege or prove that an adequate remedy of law does not exist.

Article VII. Finance § 18. Finance of start-up and regular costs.

(a) To provide for its start-up costs, the commission may borrow money pursuant to its general power under article III, section 6(d)(4). In order to finance the costs of administration and enforcement of this compact, including payback of start-up costs, the commission is hereby empowered to collect an assessment from each handler who purchases milk from producers within the region. If imposed, this assessment shall be collected on a monthly basis for up to one (1) year from the date the commission convenes, in an amount not to exceed $.015 per hundred weight of milk purchased from producers during the period of the assessment. The initial assessment may apply to the projected purchases of handlers for the two-month period following the date the commission convenes. In addition, if regulations establishing an over-order price or a compact marketing order are adopted, they may include an assessment for the specific purpose of their administration. These regulations shall provide for establishment of a reserve for the commission's ongoing operating expenses.

(b) The commission shall not pledge the credit of any participating state or of the United States. Notes issued by the commission and all other financial obligations incurred by it shall be its sole responsibility and no participating state or the United States shall be liable therefor.

§ 19. Audit and accounts.

(a) The commission shall keep accurate accounts of all receipts and disbursements, which shall be subject to the audit and accounting procedures established under its rules. In addition, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(b) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the participating states and by any persons authorized by the commission.

(c) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any participating state or of the United States.

Article VIII. Entry and Force; Additional Members and Withdrawal § 20. Entry into force; additional members.

The compact shall enter into force effective when enacted into law by any three (3) states of the group of states composed of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia and West Virginia and when the consent of congress has been obtained.

§ 21. Withdrawal from compact.

Any participating state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after notice in writing of the withdrawal is given to the commission and the governors of all other participating states. No withdrawal shall affect any liability already incurred by or chargeable to a participating state prior to the time of such withdrawal.

§ 22. Severability.

If any part or provision of this compact is adjudged invalid by any court, such judgment shall be confined in its operation to the part or provision directly involved in the controversy in which such judgment shall have been rendered, and shall not affect or impair the validity of the remainder of this compact. In the event congress consents to this compact subject to conditions, the conditions shall not impair the validity of this compact when the conditions are accepted by three (3) or more compacting states. A compacting state may accept the conditions of congress by implementation of this compact. Acts 1998, ch. 749, § 2.



§ 43-35-102 - Delegates from Tennessee to the southern dairy compact.

(a) Five (5) delegates from Tennessee shall be appointed by the governor to represent the state on the southern dairy compact commission, created and provided for in article III of the compact contained in § 43-35-101. The delegates shall include two (2) dairy producers who are engaged in the production of milk at the time of appointment or reappointment, one (1) consumer representative, one (1) dairy processor, and one (1) delegate at large.

(b) Each delegate shall serve for a term of four (4) years and shall serve diligently and conscientiously and shall strive to achieve the purposes of the southern dairy compact.

(c) Each appointment shall be submitted to the house of representatives and the senate for confirmation. Confirmation shall be accomplished by the passage of a joint resolution originating in either house.

(d) Vacancies in delegate positions shall be filled in the same manner as the original appointments for the unexpired portion of the vacant delegate's position.

(e) Delegates shall receive a per diem not to exceed fifty dollars ($50.00) per day for service incurred in the performance of their duties as delegates. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(f) The delegation shall establish procedures determining how its vote will be cast in the conduct of the commission's affairs.



§ 43-35-103 - Violations.

(a) No person shall violate this part, the southern dairy compact, or any rules or regulations adopted pursuant to either this chapter or the compact.

(b) In addition to any other penalties provided by law, a civil penalty of one thousand dollars ($1,000) may be imposed for each violation, licenses may be revoked or suspended, or an additional civil penalty may be imposed in lieu of revocation or suspension.

(c) Each day on which a violation occurs is a separate violation.



§ 43-35-104 - Effective date of compact.

(a) This compact shall become effective when all of the following have occurred:

(1) When the governor has executed the compact on behalf of this state and has caused a verified copy of the compact to be filed with the secretary of state;

(2) When the commissioner of agriculture has certified to the governor and to the general assembly that two (2) or more of the other states named in § 43-35-101 article VII, section 20 have ratified the compact in a form substantially similar to this enactment; and

(3) When the consent of congress has been obtained.

(b) The governor is authorized and directed to take such action as may be necessary to complete the exchange of official documents between this state and any other state ratifying this compact.



§ 43-35-105 - Compact administrator.

(a) The compact administrator for this state shall be the commissioner of agriculture. The duties of the compact administrator shall be deemed a regular part of the duties of the commissioner's office and the commissioner's expenses as compact administrator become a charge upon the funds of the department of agriculture.

(b) The commissioner, as compact administrator, shall be vested with all powers provided for in the compact and all the powers necessary or incidental to the carrying out of the compact in every particular.



§ 43-35-106 - Acquisition of information pertaining to the dairy industry.

The commissioner of agriculture may, by lawful means, obtain information pertaining to the dairy industry that the commissioner deems necessary to carry out the purposes of this part and the southern dairy compact. Such information may be utilized by the commissioner, the delegates, and the commission.



§ 43-35-107 - Rules and regulations.

The commissioner of agriculture is authorized to promulgate such rules and regulations, in accordance with the Uniform Administrative Procedures Act, compiled at title 4, chapter 5, as are necessary to carry out the purposes of this part and the southern dairy compact.



§ 43-35-108 - Copies of commission bylaws.

Pursuant to article VI, section 5, copies of the commission's bylaws and amendments thereto shall be filed with the commissioner of agriculture.



§ 43-35-109 - State cooperation with compact commission.

Consistent with law and within available appropriations, the departments, agencies and officers of this state shall cooperate with the southern dairy compact commission established by § 43-35-101, article II, section 4.



§ 43-35-110 - Obligations in excess of appropriations--Unlawful.

It is unlawful for the compact administrator or the commissioner's representative, and/or the members of the commission representing the state of Tennessee, to make any agreement, to create any obligation, or to commit the state for any funds, moneys or property in excess of the amounts on hand and/or the amount of appropriation for the biennium. Any such agreement, obligation or commitment shall be null and void. Such agreements, obligations or commitments shall be approved by the attorney general and reporter prior to their execution by the proper officials of the state of Tennessee.






Chapter 36 - Tennessee Tobacco Farmers Certifying Board [Repealed]

§ 43-36-101 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 2; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-102 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 3; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-103 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 4; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-104 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 5; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-105 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 6; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-106 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 7; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-107 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 8; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-108 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 9; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-109 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 10; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-110 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 11; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.






Chapter 37 - Biobased Products for Farmers and Rural Development

§ 43-37-101 - Short title.

This act shall be known and may be cited as the "Biobased Products for Farmers and Rural Development Act of 2000."



§ 43-37-102 - Chapter definitions.

As used in this chapter, unless the context clearly requires otherwise:

(1) "Ag Fiber Technology" means a unique public/private sector coalition organized by Agro-Tech Communications of Memphis, Tennessee and based at Agricenter International in Memphis, Tennessee. Ag Fiber Technology is comprised of environmental organizations, universities, research institutions, and private corporations that share the goal of advancing biobased products through the commercialization of agricultural fibers;

(2) "Agricultural biomass" means crop residues from commodity crops such as wheat, corn, cotton and new crops such as switchgrass. "Agricultural biomass" has unique and strategic positioning in expanding markets for power, fuel and chemicals;

(3) "Agricultural fiber" means any fiber material derived from an agricultural crop including, but not limited to, corn stover, cotton, kenaf, rice straw, switchgrass, and wheat straw. Agricultural fibers are the building blocks of biobased products and contain cellulose, lignocellulose and other properties desired by industry;

(4) "Bast fiber crop" means crops such as kenaf that are comprised of an outer fiber "bast" and an inner fiber "core" or "hurd". Bast fiber crops are utilized in new markets including building materials, pulp and paper, and absorbency products;

(5) "Biobased product" means a commercial or industrial product (other than food or feed) that utilizes biological products or renewable domestic agricultural (plant, animal, and marine) or forestry materials. "Biobased product" includes building products, chemicals, fuels, lubricants, plastics, and paper derived from agricultural materials;

(6) "Bioenergy initiative" means a national partnership coordinated by the United States department of energy to develop an integrated industry to produce power, fuel and chemicals from sources including agricultural biomass; and

(7) "Industrial utilization" means the products and processes that utilize agricultural materials in non-food, non-feed commercial products. Industrial utilization projects in the United States have included a thirty-five million dollar ($35,000,000) kenaf auto component facility in Indiana; building materials from wheat straw in Idaho and North Dakota; and the expanded use of ethanol in the mid-west.



§ 43-37-103 - Unauthorized plants and substances.

Nothing in this chapter shall be construed to authorize the development of or research relative to any strain or variety of cannabis other than industrial hemp, as defined by § 43-26-102.



§ 43-37-104 - Findings of general assembly.

(a) The general assembly finds that the development of biobased products, agricultural biomass, bast fiber crops and industrial utilization is in the best interest of Tennessee's economy and agriculture. The general assembly recognizes the importance of agricultural fibers as the basic building blocks for biobased products.

(b) The general assembly finds that the development of biobased products, agricultural biomass, bast fiber crops and industrial utilization would reduce dependence on foreign oil imports; enhance energy security; reduce environmental emissions of harmful pollutants; decrease greenhouse gas emissions; increase profitability for agricultural biomass commercial activities; revitalize rural areas with new markets and revenue streams; and would provide greater consumer choices for power, fuel and commercial products.

(c) The general assembly finds that cooperation with the United States department of energy and United States department of agriculture's bioenergy initiative, Oak Ridge national laboratory, Tennessee State University, the University of Tennessee and other entities in Tennessee that are developing biobased products, agricultural biomass, bast fiber crops and industrial utilization is in the best interest of Tennessee's economy, environment and agriculture.

(d) The general assembly finds that the Ag Fiber Technology program at Agricenter International has a strategic role in the development of biobased products, agricultural biomass, bast fiber crops and industrial utilization through its focus on commercializing agricultural fibers as the basic building blocks for biobased products.

(e) The purpose of this chapter is to promote the economy, agriculture, public safety, health and welfare of the citizens of Tennessee, while promoting new opportunities for farmers and rural economies.



§ 43-37-105 - Authority of commissioner.

The commissioner of agriculture is authorized to promulgate rules and regulations to effectuate the purposes of this chapter. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Chapter 38 - Tennessee Processing Cooperative Law

Part 1 - General Provisions

§ 43-38-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Processing Cooperative Law."



§ 43-38-102 - Reservation of power to amend or repeal.

The general assembly has the power to amend or repeal all or part of this chapter at any time and all domestic cooperatives subject to this chapter shall be governed by the amendment or repeal.



§ 43-38-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Address" means mailing address, including a zip code. In the case of a registered address, the term means the mailing address and the actual office location, which may not be a post office box;

(2) "Articles" or "articles of organization" means articles of organization as originally filed and subsequently amended;

(3) "Association" means an organization conducting business under a cooperative plan under the laws of this state;

(4) "Board" or "board of directors" means the board of directors of a cooperative;

(5) "Business entity" means a corporation, limited liability company, limited liability partnership or other legal entity, association or body vested with the power or function of a legal entity;

(6) "Bylaws" means a written agreement described in § 43-38-301 among the members concerning the cooperative;

(7) "Commissioner" means the commissioner of agriculture;

(8) "Cooperative" means an association organized under this title conducting business on a cooperative plan as provided under this chapter;

(9) "Distribution" means a direct or indirect transfer of money or other property, except its own membership interests, with or without consideration, or an incurrence or issuance of indebtedness, whether directly or indirectly, including through a guaranty, by a cooperative to or for the benefit of any of its members in respect of membership interests. A distribution may be in the form of an interim distribution or a liquidation distribution; a purchase, redemption, or other acquisition of its membership interests; a distribution of indebtedness, which includes the incurrence of indebtedness, whether directly or indirectly, including through a guaranty, for the benefit of the members, or otherwise;

(10) "Domestic business entity" means a business entity organized under the laws of this state;

(11) "Filed with the secretary of state" means that a document meeting the applicable requirements of this chapter, signed and accompanied by the required filing fee, has been delivered to the secretary of state of this state. The secretary of state shall endorse on the document the word "Filed" or a similar word determined by the secretary of state and the month, day, and year of filing, record the document in the office of the secretary of state, and return the document to the person or entity who delivered it for filing;

(12) "Financial rights" means a member's right to:

(A) Share in profits and losses as provided in §§ 43-38-901 and 43-38-902; and

(B) Share in distributions as provided in §§ 43-38-901 and 43-38-902;

(13) "Governance rights" means a right to vote on one (1) or more matters and all a member's rights as a member in the cooperative other than financial rights;

(14) "Majority" means, with respect to a vote of the members, if voting on a per capita basis, a majority in number of the members entitled to vote on a specific matter, or if the voting is determined otherwise, a majority of the voting interest, which may be expressed as a percentage, entitled to vote on a specific matter, and with respect to a vote of the directors, a majority in number of the directors entitled to vote on a specific matter;

(15) "Member" means a person or entity reflected on the books of the cooperative as the owner of governance rights of a membership interest of the cooperative and includes patron and nonpatron members;

(16) "Membership interest" means a member's interest in a cooperative consisting of a member's financial rights, a member's right to assign financial rights, a member's governance rights and a member's right to assign governance rights. Membership interest includes patron membership interests and nonpatron membership interests;

(17) "Members' meeting" means a regular or special members' meeting;

(18) "Nonpatron membership interest" means a membership interest that does not require the holder to conduct patronage business for or with the cooperative to receive financial rights or distributions;

(19) "Patron" means a person or entity who conducts patronage business with the cooperative;

(20) "Patron member" means a member holding a patron membership interest;

(21) "Patron membership interest" means the membership interest requiring the holder to conduct patronage business for or with the cooperative, as specified by the cooperative to receive financial rights or distributions;

(22) "Patronage" means business, transactions, or services done for or with the cooperative as defined by the cooperative;

(23) "Required records" are those records required to be maintained under § 43-38-118;

(24) "Secretary of state" means the person who holds the office of secretary of state of Tennessee. A filing with the secretary of state occurs by a proper filing with the office of the secretary of state. An action required by the secretary of state may be performed by employees or agents of the office of the secretary of state;

(25) "Signed" means that the signature of a person has been written on a document, and, with respect to a document required by this chapter to be filed with the secretary of state, means that the document has been signed by a person authorized to do so by this chapter, the articles or bylaws, or by a resolution approved by the directors or the members. A signature on a document may be a facsimile affixed, engraved, printed, placed, stamped with indelible ink, transmitted by facsimile or electronically or in any other manner reproduced on the document;

(26) "Surviving entity" means the entity resulting from a merger;

(27) "Termination" means the end of a cooperative's existence as a legal entity and occurs when the articles of termination are filed with the secretary of state under § 43-38-1014 or is considered filed with the secretary of state under § 43-38-122; and

(28) "Written action" means a written document signed by those persons required to take the action described.



§ 43-38-104 - Notice.

(a) Notice under this chapter shall be in writing, except that oral notice is effective if it is reasonable under the circumstances and not prohibited by the articles or bylaws.

(b) Notice may be communicated in person, by telephone, telegraph, teletype, or other form of wire or wireless communication, or by mail or private carrier. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published, or by radio, television, or other form of public broadcast communication.

(c) Written notice by a domestic cooperative to its members, if in a comprehensible form, is effective when mailed, if mailed postpaid and correctly addressed to the member's address shown in the cooperative's current record of members.

(d) Written notice to a domestic cooperative may be addressed to its registered agent at its registered office or to the cooperative or its secretary at its principal office shown in its most recent annual report.

(e) Except as provided in subsection (c), written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) When received;

(2) Five (5) days after its deposit in the United States mail, if mailed correctly addressed and with first class postage affixed;

(3) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee; or

(4) Twenty (20) days after its deposit in the United States mail, as evidenced by the postmark if mailed correctly addressed, and with other than first class, registered or certified postage affixed.

(f) Oral notice is effective when communicated if communicated in a comprehensible manner.

(g) If this chapter prescribes notice requirements for particular circumstances, those requirements govern. If the articles or bylaws prescribe notice requirements not inconsistent with this section or other provisions of this chapter, those requirements govern.



§ 43-38-105 - Name of cooperative.

(a) The name of a cooperative shall distinguish the cooperative upon the records in the office of the secretary of state from the name of a domestic or foreign business entity, authorized or registered to do business in this state or a name the right to which is, at the time of organization, reserved or provided for by law.

(b) A cooperative may apply to the secretary of state for authorization to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (a). The secretary of state shall authorize use of the indistinguishable name applied for if:

(1) The other cooperative or business entity consents to the use in writing and submits an undertaking in a form satisfactory to the secretary of state to waive its reservation or change its name to a name that is distinguishable upon the records of the secretary of state from the name of the applying cooperative;

(2) The applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state; or

(3) The other cooperative or business entity is under common control with the cooperative, consents to the use in writing, and both the other cooperative or business entity and the applicant consent in a form satisfactory to the secretary of state to use the same registered agent.

(c) A domestic cooperative may elect to adopt an assumed name that complies with the requirements of subsections (a) and (b).

(1) As used in this chapter, "assumed name" means any name used by the cooperative, other than the cooperative true name, except that the following shall not constitute the use of an assumed name:

(A) The identification by a cooperative of its business with a trademark or service mark of which it is the owner or licensed user; and

(B) The use of a name of a division, not separately organized; provided, that the cooperative also clearly discloses its name.

(2) Before transacting any business in this state under an assumed name or names, the cooperative shall, for each assumed name, pursuant to resolution by its board of directors, execute and file in accordance with §§ 43-38-1101 and 43-38-1103, an application setting forth:

(A) The true cooperative name;

(B) The state or country under the laws of which it is organized;

(C) That it intends to transact business under an assumed name; and

(D) The assumed name that it proposes to use.

(3) The right to use an assumed name shall be effective for five (5) years from the date of filing by the secretary of state. A cooperative may reserve or use no more than five (5) assumed names during the same period.

(4) A cooperative shall renew the right to use its assumed name or names, if any, within the two (2) months preceding the expiration of such right, for a period of five (5) years, by filing an application to renew each assumed name and paying the renewal fee as prescribed by § 43-38-1103(a).

(d) Any domestic cooperative may, pursuant to resolution by its governing body, change or cancel any or all of its assumed names by executing and filing, in accordance with §§ 43-38-1101 and 43-38-1103, an application setting forth:

(1) The true cooperative name;

(2) The state or country under the laws of which it is organized;

(3) That it intends to cease transacting business under an assumed name by changing or canceling it;

(4) The assumed name to be changed from or cancelled; and

(5) If the assumed name is to be changed, the assumed cooperative name that the cooperative proposes to use.

(e) Upon the filing of an application to change an assumed name, the cooperative shall have the right to use such assumed name for the period authorized by subsection (b).

(f) The right to a domestic cooperative to use an assumed name shall be cancelled by the secretary of state if:

(1) The cooperative fails to renew an assumed name;

(2) The cooperative has filed an application to change or cancel an assumed name; or

(3) A domestic cooperative has been dissolved.

(g) Nothing in this section or in § 43-38-106 shall abrogate or limit the law as to unfair competition or unfair trade practice, or derogate from the common law, the principles of equity, or the statutes of this state or of the United States with respect to the right to acquire and protect trade names and trademarks.



§ 43-38-106 - Reservation of cooperative name with secretary of state.

(a) A person may reserve the exclusive use of a cooperative name, including an assumed cooperative name, by delivering an application to the secretary of state for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the cooperative name applied for meets the requirements of § 43-38-105 and is available, the secretary of state shall reserve the name for the applicant's exclusive use for a four-month period. Upon the expiration of the four-month period, the same or any other party may apply to reserve the same name.

(b) The owner of a reserved cooperative name, including an assumed cooperative name, may transfer the reservation to another person by delivering to the secretary of state a notice of the transfer signed by the owner that states the name and address of the transferee.

(c) The reservation of a specific name may be cancelled by filing with the secretary of state a notice, executed by the applicant or transferee, specifying the name reservation to be cancelled and the name and address of the applicant or transferee.



§ 43-38-107 - Registered office and registered agent.

(a) Each cooperative shall have and continuously maintain in this state:

(1) A registered office, which may be, but need not be, the same as its place of business;

(2) A registered agent, which agent may be either an individual resident in this state whose business office is identical with the registered office, or a domestic or foreign business entity authorized to transact business in the state having a business office identical with the registered office.

(b) If a registered agent resigns or is unable to perform the agent's duties, the domestic cooperative shall promptly designate another registered agent to the end that it shall at all times have a registered agent in this state.



§ 43-38-108 - Change of registered office or registered agent.

(a) A cooperative may change its registered office or agent, or both, upon filing in the office of the secretary of state a statement of change setting forth:

(1) The name of the cooperative;

(2) If the address of its current registered office is to be changed, the address to which the registered office is to be changed, and the zip code for the office, and the county in which the office is located;

(3) If its current registered agent is to be changed, the name of its new registered agent; and

(4) That the address of its registered office and the address of the business office of its registered agent, as changed, will be identical.

(b) If a registered agent changes the street address of the registered agent's business office, the registered agent may change the street address of the registered office of any cooperative for which that registered agent is the registered agent by notifying the cooperative in writing of the change, either manually or in facsimile, and delivering to the secretary of state for filing a statement that companies with the requirement of subsection (a) and states that the cooperative has been notified of the change. The statement shall be signed and delivered to the secretary of state. If the secretary of state finds that the statement conforms to this chapter, the secretary of state shall file the statement in the secretary of state's office, and upon filing the change of address of the registered office or the appointment of a new registered agent or both, as the case may be is effective.



§ 43-38-109 - Resignation of registered agent.

(a) Any registered agent of a cooperative may resign as the registered agent's agency appointment by signing and filing with the secretary of state an original statement of resignation accompanied by the registered agent's certification that the registered agent has mailed a copy of the original statement of resignation to the principal office by certified mail.

(b) The agency appointment is terminated, and the registered office discontinued, if so provided, on the date on which the statement is filed by the secretary of state.



§ 43-38-110 - Service on cooperative.

(a) A domestic cooperative's registered agent is the cooperative's agent for service of process, notice, or demand required or permitted by law to be served on the cooperative.

(b) Whenever a domestic cooperative fails to appoint or maintain a registered agent in this state, or whenever its registered agent cannot be found with reasonable diligence, then the secretary of state shall be an agent of such cooperative on whom any such process, notice or demand may be served.

(c) This section does not prescribe the only means, or necessarily the required means, of service on a domestic cooperative.



§ 43-38-111 - Service -- Role of secretary of state.

(a) Service on the secretary of state, when the secretary of state is an agent for a domestic cooperative as provided in § 43-38-110(b), of any process, notice or demand shall be made by delivering to the office of the secretary of state the original and one (1) copy of such process, notice, or demand, duly certified by the clerk of the court in which the suit or action is pending or brought, together with the proper fee. A statement that identifies which of the grounds, as listed in § 43-38-104(b), for service on the secretary of state is applicable, must be included. The office of the secretary of state shall endorse the time of receipt upon the original and copy and immediately shall send the copy, along with a written notice that service of the original was also made, by registered or certified mail, with return receipt requested, addressed to the cooperative at its registered office or principal office as shown in the records on file in the secretary of state's office or as shown in the official registry of the state or country in which the cooperative is organized. If none of the previously mentioned addresses is available to the secretary of state, service may be made on any one (1) of the organizers at the address set forth in the articles. The secretary of state may require the plaintiff, or complainant, as the case may be, or plaintiff's attorney to furnish the latter address.

(b) The refusal or failure of a cooperative to accept delivery of the registered or certified mail provided for in subsection (a), or the refusal or failure to sign the return receipt, shall not affect the validity of such service; and any such cooperative refusing or failing to accept delivery of such registered or certified mail shall be charged with knowledge of the contents of any process, notice or demand contained in the registered or certified mail.

(c) When the registered or certified mail return receipt is received by the office of the secretary of state or when a domestic cooperative refuses or fails to accept delivery of the registered or certified mail and it is returned to the office of the secretary of state, the office of the secretary of state shall forward the receipt or the refused or undelivered mail to the clerk of the court in which the suit or action is pending, together with the original process, notice or demand, a copy of the notice the secretary of state sent to the defendant cooperative and the secretary of state's affidavit setting forth the secretary of state's compliance with this section. Upon receipt thereof, the clerk shall copy the affidavit on the rule docket of the court and shall mark it, the receipt or refused or undelivered mail, and the copy of notice as of the day received and place them in the file of the suit or action where the process and pleadings are kept, and such receipt or refused or undelivered mail, affidavit and a copy of the notice shall be and become a part of the technical record in the suit or action, and thereupon service on the defendant shall be complete. Service made under this section shall have the same legal force and validity as if the service had been made personally in this state.

(d) Subsequent pleadings or papers permitted or required to be served on the defendant domestic cooperative may be served on the secretary of state as agent for the defendant cooperative in the same manner, at the same cost and with the same effect as process, notice or demand are served on the secretary of state as agent for the defendant cooperative under this section.

(e) No appearance shall be required in the suit or action by the defendant domestic cooperative, nor shall any judgment be taken against the defendant domestic cooperative, in less than one (1) month after the date service is completed under this section.

(f) The secretary of state shall keep a record of all processes, notices and demands served upon the secretary of state under this section, which record shall include the time of such service and the secretary of state's action with reference thereto.



§ 43-38-112 - Fees and taxes.

Cooperatives created pursuant to this chapter shall be subject to the same fees and taxed in the same manner as nonprofit cooperative associations established pursuant to chapter 16 of this title.



§ 43-38-113 - Powers of cooperative.

(a) In addition to the other powers listed in this section, unless the articles of organization provide otherwise, a cooperative as an agent or otherwise:

(1) May perform every act and thing necessary or proper to the conduct of the cooperative's business or the accomplishment of the purposes of the cooperative;

(2) Has other rights, powers, or privileges granted by the laws of this state to other cooperatives, except those that are inconsistent with the express provisions of this chapter; and

(3) Has the powers given in this section.

(b) A cooperative may:

(1) Buy, sell, or deal in its own products, the products of the cooperative's individual members, patrons or nonmembers, the products of another cooperative association, or of its members or patrons, or the products of another person or entity. A cooperative may negotiate the price at which the products the cooperative is selling may be sold;

(2) Enter into or become a party to a contract or agreement for the cooperative or for the cooperative's individual members or patrons or between the cooperative and its members;

(3) Purchase and hold, lease, mortgage, encumber, sell, exchange and convey as a legal entity real estate, buildings and personal property as the business of the cooperative may require, including the sale or other disposition of assets required by the business of the cooperative as determined by the board;

(4) Erect buildings or other structures or facilities on the cooperative's owned or leased property or on a right-of-way legally acquired by the cooperative;

(5) Issue bonds or other evidence of indebtedness and may borrow money to finance the business of the cooperative;

(6) Make advances to the cooperative's members or patrons on products delivered by the members or patrons to the cooperative;

(7) Accept deposits of money from other cooperatives, associations or members from which it is constituted;

(8) Loan or borrow money to or from individual members, cooperatives or associations from which it is constituted with security that it considers sufficient in dealing with the members, cooperatives, or associations;

(9) Purchase, acquire, hold, or dispose of the ownership interests of another business entity, whether organized under the laws of this state or another state, and assume all rights, interests, privileges, responsibilities and obligations arising out of the ownership interests;

(10) Acquire and hold ownership interests in another business entity organized under the laws of this state or another state of the United States, including a business entity organized:

(A) As a federation of associations;

(B) For the purpose of forming a district, state, or national marketing, sales or service agency; or

(C) For the purpose of acquiring marketing facilities at terminal or other markets in this state or other states;

(11) Purchase, own, and hold ownership interests, including stock and other equity interests, memberships, interests in nonstock capital, evidences of indebtedness of any domestic business entity when reasonably necessary or incidental to accomplish the purposes stated in the articles;

(12) Exercise any and all fiduciary powers in relations with members, cooperatives, associations or business entities from which it is constituted;

(13) Take, receive, and hold real and personal property, including the principal and interest of money or other funds and rights in a contract, in trust for any purpose not inconsistent with the purposes of the cooperative in its articles and may exercise fiduciary powers in relation to taking, receiving, and holding the real and personal property;

(14) Sue and be sued, complain and defend in its corporate name;

(15) Have a corporate seal, which may be altered at will, and use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(16) Make and amend bylaws, not inconsistent with its articles of organization or with the laws of this state, for managing the business and regulating the affairs of the cooperative;

(17) Make donations for the public welfare or for charitable, scientific or educational purposes;

(18) Make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the cooperative;

(19) Procure insurance on the life of the directors, officers, and employees of the cooperative;

(20) Accept gifts; and

(21) Accept contributions under § 43-38-501.



§ 43-38-114 - Marketing contracts.

(a) A cooperative and its patron member or patron may make and execute a marketing contract, requiring the patron member or patron to sell a specified portion of the patron member's or patron's agricultural product or specified commodity produced from a certain area exclusively to or through the cooperative or facility established by the cooperative.

(b) If a sale is contracted to the cooperative, the sale shall transfer title to the product absolutely, except for a recorded lien or security interest, to the cooperative on delivery of the product or at another specified time if expressly provided in the contract. The contract may allow the cooperative to sell or resell the product of its patron member or patron with or without taking title to the product, and to pay the resale price to the patron member or patron, after deducting all necessary selling, overhead and other costs and expenses, including other proper reserves and interest.

(c) A single term of a marketing contract shall not exceed ten (10) years, but a marketing contract may be made self-renewing for periods not exceeding five (5) years each, subject to the right of either party to terminate by giving written notice of the termination during a period of the current term as specified in the contract.

(d) The bylaws or the marketing contract, or both, may set a specific sum as liquidated damages to be paid by the patron member or patron to the cooperative for breach of any provision of the marketing contract regarding the sale or delivery or withholding of a product and may provide that the member or patron shall pay the costs, premiums for bonds, expenses and fees if an action is brought on the contract by the cooperative. The remedies for breach of contract are valid and enforceable in the courts of this state. The provisions shall be enforced as liquidated damages and are not to be considered or regarded as a penalty.

(e) If there is a breach or threatened breach of a marketing contract by a patron member or patron, the cooperative is entitled to an injunction to prevent the further breach of the contract and to a decree of specific performance of the contract. Pending the adjudication of the action after filing a certified complaint showing the breach or threatened breach and filing a sufficient bond, the cooperative is entitled to a temporary restraining order and preliminary injunction against the patron member or patron.

(f) Any person who knowingly induces or attempts to induce any member or patron of a cooperative organized under this chapter to breach a marketing contract with the cooperative, or who maliciously and knowingly spreads false reports about the finances or management of the finances, shall be guilty of a Class B misdemeanor and subject to a fine only of not more than five hundred dollars ($500), for each such offense; provided however, that this section shall not apply to a bona fide creditor of such cooperative, or the agent or attorney of any such bona fide creditor, endeavoring to make collections of the indebtedness.

(g) In addition to the penalty provided in subsection (f), the person, corporation or other entity may be liable to the cooperative for civil damages for any violation of subsection (f). Each violation shall constitute a separate offense and is subject to the penalties in this subsection (g) and subsection (f).



§ 43-38-115 - Unclaimed property.

(a) A cooperative may, in lieu of paying or delivering to the state the unclaimed property specified in its report of unclaimed property, distribute the unclaimed property to a corporation or organization that is exempt from taxation. A cooperative making the election to distribute unclaimed property shall file with the secretary of state:

(1) A verified written explanation of the proof of claim of an owner establishing a right to receive the abandoned property;

(2) Any error in the presumption of abandonment;

(3) The name, address, and exemption number of the corporation or organization to which the property was or is to be distributed; and

(4) The approximate date of distribution.

(b) This section does not alter the procedure provided by law for cooperatives to report unclaimed property to the state and the requirement that claims of owners are made to the cooperatives for a period following the publication of lists of abandoned property.

(c) The right of an owner to unclaimed property held by a cooperative is extinguished when the property is disbursed by the cooperative to a tax-exempt organization in accordance with this section.



§ 43-38-116 - Challenge of cooperative action.

(a) Except as provided in subsection (b), the validity of a cooperative's action may not be challenged on the ground that the cooperative lacks or lacked the power to act.

(b) A cooperative power to act may be challenged in a proceeding by:

(1) A member against the cooperative to enjoin the act;

(2) The cooperative directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee or agent of the cooperative; or

(3) The attorney general and reporter under § 43-38-1017.

(c) In a member's proceeding under subdivision (b)(1) to enjoin an unauthorized cooperative act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss, other than anticipated profits, suffered by the cooperative or another party because of enjoining the unauthorized act.



§ 43-38-117 - Limitation of liability.

(a) (1) Except as provided in subsections (e) and (f), a member, holder of financial interest, director, officer, employee or other agent of a cooperative does not have any personal obligation and is not otherwise personally liable for the acts, debts, liabilities, or obligations of the cooperative, whether they arise in contract, tort or otherwise.

(2) A member, holder of financial interest, director, officer, employee or other agent of a cooperative does not have any personal obligation and is not otherwise personally liable for the acts or omissions of any other member, officer, director, employee or other agent of the cooperative.

(3) Notwithstanding subsection (a), a member, holder of financial interest, director, officer, employee or other agent may become personally liable in contract, tort or otherwise by reason of that person's own acts or conduct.

(b) The limited liability described in subsection (a) continues in full force regardless of any dissolution, winding up, and termination of a cooperative.

(c) A member, holder of financial interest, director, or officer of a cooperative is not a proper party to a proceeding by or against a cooperative except:

(1) Where the object of the proceeding is to enforce the person's right against or liability to the cooperative;

(2) In a derivative action brought pursuant to this chapter, the articles or the bylaws; or

(3) Where the proceeding asserts personal liability of the member, holder of financial interest, director or officer described in subdivision (a)(3).

(d) Notwithstanding any other provision of this chapter to the contrary, each person, member, or employee required to collect or truthfully account for, and pay over to the department of revenue any tax collected from the customers of a cooperative shall be personally liable for such taxes in the manner as responsible persons of a corporation under § 67-1-1443.

(e) The failure of a cooperative to observe the usual company formalities or requirements relating to the exercise of its cooperative powers or management of its business is not a ground for imposing personal liability upon the members, directors, officers, employees or other agents of the cooperative.

(f) (1) Notwithstanding any provision to the contrary, the articles may provide that one (1) or more specifically identified members, as named in the articles, shall be personally liable for all of the debts, obligations and liabilities of the cooperative, and, if so, each such specifically identified member shall be liable to the same extent as a general partner in a general partnership; provided however, that:

(A) In order to be effective, each member so identified must sign the articles, or an amendment to the articles containing this provision; and

(B) Each member shall continue to be personally liable for debts, obligations and liabilities of the cooperative until the articles are amended to strike such member's name, but the amendment must be signed by the chief manager or secretary and any remaining members who continue to be identified in the articles as being personally liable for the debts, obligations and liabilities of the cooperative.

(2) A member who is identified in the articles as being personally liable has the power to withdraw from the cooperative by filing an amendment to the articles stating that the member has withdrawn from the cooperative and shall not be liable for any future debts, obligations and liabilities of the cooperative; provided, that such an amendment to the articles shall be effective immediately, except with respect to parties that have reasonably relied upon the articles naming the person as individually liable for the debts, obligations and liabilities of the cooperative.

(3) An amendment to the articles filed pursuant to subdivisions (f)(1) and (f)(2) is not effective against parties reasonably relying upon the articles until the passage of ninety (90) days from the filing of the amendment to the articles. Notwithstanding this subdivision (f)(3), the member or former member will continue to be liable for all debts and obligations of the cooperative incurred by the cooperative while the member assumed liability.



§ 43-38-118 - Required records and information.

A cooperative shall keep at its principal executive office, or at another place or places within the United States determined by the board:

(1) A current list of the full names and last-known business, residence or mailing addresses of the chief manager, secretary and each member and governor;

(2) A current list of the full name and last-known business, residence, or mailing address of each assignee of financial rights and a description of the rights assigned;

(3) A copy of the articles and all amendments to the articles;

(4) Copies of the currently effective bylaws and any agreements concerning classes or series of membership interests;

(5) Copies of the cooperative's federal, state, and local income tax returns and reports, if any, for the three (3) most recent years;

(6) Financial statements required by § 43-38-119 and accounting records of the cooperative;

(7) Records of all proceedings of members, if any;

(8) Any written consents obtained from members under this chapter;

(9) Records of all proceedings of the board of directors for the last three (3) years;

(10) A statement of all contributions accepted under § 43-38-501, the identity of the contribution and the agreed value of the contribution;

(11) A copy of all contribution agreements and contribution allowance agreements; and

(12) A copy of the cooperative's most recent annual report delivered to the secretary of state under § 43-38-120.



§ 43-38-119 - Preparation of annual reports.

(a) A cooperative shall prepare financial statements at least annually, which may be consolidated or combined statements of the cooperative and one (1) or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the reporting period and an income statement for that period. If financial statements are prepared for the cooperative on the basis of generally accepted accounting principles, the financial statements of any subsidiary must also be prepared on that basis. If requested in writing by any member or holder of financial rights, the cooperative shall furnish the statements to such person as set out in subsection (c).

(b) If the annual financial statements are reported by a public accountant, the accountant's report must accompany them. If not, the statements must be accompanied by a statement of the chief manager or the person responsible for the cooperative's accounting records:

(1) Stating that person's reasonable belief whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2) Describing any respects in which the statements were not prepared on a basis for accounting consistent with the statements prepared for the preceding year.

(c) A cooperative shall mail the annual financial statements to each requesting member or holder of financial rights, within one (1) month after notice of the request; provided however, that with respect to the financial statements for the most recently completed fiscal year, the statements shall be mailed to the member within four (4) months after the close of the fiscal year.



§ 43-38-120 - Filing of annual reports -- Required information -- Currency of report -- Time of filing.

(a) Each domestic cooperative shall deliver to the secretary of state for filing an annual report that sets forth:

(1) The name of the cooperative and the jurisdiction under whose law it is incorporated;

(2) The street address and zip code of its registered office and the name of its registered agent at that office in this state;

(3) The street address, including the zip code, of its principal executive office;

(4) The names and business addresses, including the zip code, of its board;

(5) The names and business addresses, including the zip code, of its managers or equivalent;

(6) The federal employer identification number (FEIN) of the cooperative, or if such number has not been obtained, a representation that it has been applied for; and

(7) The number of members of the cooperative at the date of filing.

(b) Information in the annual report shall be current as of the date the annual report is executed on behalf of the cooperative.

(c) Every cooperative shall file the annual report with the secretary of state on or before the first day of the fourth month following the end of the close of the cooperative's fiscal year.



§ 43-38-121 - Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its articles or bylaws, a cooperative may, and shall have the power to, indemnify and hold harmless any member or officer or other person from and against any and all claims and demands whatsoever.



§ 43-38-122 - Merger and consolidation.

(a) Unless otherwise prohibited, cooperatives organized under the laws of this state may merge or consolidate with each other or other business entities organized under the laws of this state or another state by complying with this section or the law of the state where the surviving or new business entity will exist.

(b) To initiate a merger or consolidation of a cooperative, a written plan of merger or consolidation shall be prepared by the board or by a committee selected by the board to prepare a plan. The plan shall state:

(1) The names of the constituent cooperatives and other business entities;

(2) The name of the surviving or new cooperative or other business entity;

(3) The manner and basis of converting membership or ownership interests of the constituent cooperatives or business entities into membership or ownership interests in the surviving or new cooperative or business entity;

(4) The terms of the merger or consolidation;

(5) The proposed effect of the consolidation or merger on the members and patron members of the cooperative;

(6) For a consolidation, the plan shall contain the articles of the entity or organizational documents to be filed with the state in which the entity is organized; and

(7) Any other provisions required by the laws under which any party to the merger is organized.

(c) The following shall apply to notice:

(1) The board shall mail a merger or consolidation or otherwise transmit or deliver notice to each member. The notice shall contain:

(A) The full text of the plan; and

(B) The time and place of the meeting at which the plan will be considered; and

(2) A cooperative with more than two hundred (200) members may provide the merger or consolidation notice in the same manner as a regular members' meeting notice.

(d) The following shall apply to the adoption of a plan of merger or consolidation:

(1) A plan of merger or consolidation is adopted if:

(A) The directors recommend the plan of merger or consolidation be approved by the members, unless the directors determine that, because of conflict of interest or due to the special circumstances, it should make no recommendation, in which case the directors shall submit the plan of merger or consolidation to the members of the cooperative for approval without recommendation and, in connection with the submission, shall communicate the basis for its determination that the plan be submitted for approval without any recommendation;

(B) A quorum of the members is registered as being present or represented by mail vote at the meeting; and

(C) The plan is approved by two-thirds (2/3) of the votes cast, or for a cooperative with articles or bylaws requiring more than two-thirds (2/3) of the votes cast or other conditions for approval, the plan is approved by a proportion of the votes cast or a number of total members as required by the articles or bylaws and the conditions for approval in the articles or bylaws have been satisfied;

(2) After the plan has been adopted, articles of merger or consolidation stating the plan and that the plan was adopted according to this chapter shall be signed by the chair, vice-chair, records officer or documents officer of each cooperative merging or consolidating;

(3) The articles of merger or consolidation shall be filed in the office of the secretary of state and must set forth:

(A) The name, jurisdiction and date of formation or organization of each of the cooperatives or other entities that are a party to the merger;

(B) That a plan of merger has been approved and executed by each of the cooperatives and other business entities that are a party to the merger;

(C) The name and address of the principal executive office or equivalent thereof, of the surviving or resulting entity into which the other entities will merge;

(D) The future effective date or time, which shall be a date or time certain and which shall comply with § 43-38-1109(b) of the merger, if it is not to be effective upon the filing of the plan of merger;

(E) That the plan of merger is on file at a place of business of the surviving or resulting entity, and shall state the address thereof;

(F) That a copy of the plan of merger will be furnished by the surviving or resulting entity, on request and without cost, to any member of any domestic cooperative or any persons holding an interest in any other entity that is or was a party to the merger; and

(G) If the surviving or resulting entity is not a domestic cooperative, a statement that such surviving or resulting entity agrees that it may be served with process in this state in any action, suit or proceeding for the enforcement of any obligation of any entity that is a party to the merger, irrevocably appointing the secretary of state as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of the process shall be mailed to it by the secretary of state. In the event of service hereunder upon the secretary of state, the procedures set forth in § 43-38-111 shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the secretary of state with the address specified in the certificate of merger provided for in this section and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the secretary of state, and the secretary of state shall notify such surviving or resulting other business entity at all addresses furnished by the plaintiff in accordance with the procedures set forth in § 43-38-111;

(4) For a merger, the articles of the surviving cooperative subject to this chapter are deemed amended to the extent provided in the articles of merger; and

(5) Unless a later date is provided in the plan, the merger or consolidation is effective when the articles of merger or consolidation are filed in the office of the secretary of state.

(e) The following shall apply to the effect of a merger:

(1) After the effective date, the cooperatives or other business entities that are parties to the plan become a single entity. For a merger, the surviving business entity is the business entity designated in the plan. For a consolidation, the new cooperative or other business entity is the business entity provided for in the plan. Except for the surviving or new business entity, the separate existence of all business entities that are parties to the plan cease on the effective date of the merger or consolidation. The articles of merger as filed with the office of the secretary of state shall act as notice of dissolution and articles of termination for a domestic cooperative that is not the surviving or resulting entity in the merger;

(2) The surviving or new business entity possesses all of the rights and property of each of the merged or consolidated business entities and is responsible for and assumes all their obligations and duties. The title to property of the merged or consolidated business entity is vested in the surviving or new business entity without reversion or impairment of title caused by the merger or consolidation. All liens upon any property of any of the merged business entities shall be preserved unimpaired and may be enforced against the surviving or resulting entity to the same extent as if the debts, liabilities and duties had been incurred or contracted by the surviving or resulting party; and

(3) The right of a creditor may not be impaired by the merger or consolidation without the creditor's consent.

(f) The fee to be paid to the secretary of state for filing articles of merger or consolidation shall conform with § 43-38-1103.



§ 43-38-123 - Management of property and assets.

(a) A cooperative may, by affirmative vote of a majority of the board present, upon those terms and conditions and for those considerations, which may be money, securities, or other instruments for the payment of money or other property, as the board of directors considers expedient, and without member approval:

(1) (A) Sell, lease, transfer, or otherwise dispose of all or substantially all of its property and assets in the usual and regular course of its business;

(B) Grant a security interest in all or substantially all of its property and assets whether or not in the usual and regular course of its business; or

(C) Transfer any or all of its property to a business entity all the ownership interests of which are owned by the cooperative.

(2) Unless the articles require it, approval by the members of a transaction described in subdivision (a)(1) is not required.

(b) A cooperative, by affirmative vote of a majority of the board of directors present, may sell, lease, transfer, or otherwise dispose of all or substantially all of its property and assets, including its good will, not in the usual and regular course of its business, upon those terms and conditions and for those considerations, which may be money, securities, or other instruments for the payment of money or other property, as the board of directors considers expedient, when approved at a regular or special meeting of the members by the affirmative vote of the owners of a majority of the voting power of the interests entitled to vote. Written notice of the meeting must be given to all members whether or not they are entitled to vote at the meeting. The written notice must state that a purpose of the meeting is to consider the sale, lease, transfer, or other disposition of all or substantially all of the property and assets of the cooperative.

(c) Confirmatory deeds, assignments, or similar instruments to evidence a sale, lease, transfer, or other disposition may be signed and delivered at any time in the name of the transferor by its current chair of the board of directors or authorized agents.

(d) The transferee is liable for the debts, obligations, and liabilities of the transferor only to the extent provided in the contract or agreement between the transferee and the transferor or to the extent provided by the statutes of this state.



§ 43-38-124 - Promulgation of rules and regulations -- Destruction of records.

The secretary of state has the authority and is empowered to perform the duties required of the secretary of state by this chapter including, without limitation, the authority to promulgate necessary and appropriate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and the power to destroy any records in the secretary of state's office concerning a cooperative ten (10) years after such cooperative has dissolved, withdrawn from the state or has had its certificate of authority revoked.



§ 43-38-125 - Deputies of the secretary of state.

An act of a duly authorized deputy of the secretary of state in the secretary of state's behalf under this chapter is the equivalent of the act of the secretary of state; provided, however, that the deputy signs the name of the secretary of state by the deputy as deputy.






Part 2 - Organization of Cooperative

§ 43-38-201 - Organizational purpose.

A cooperative may be formed and organized on a cooperative plan as provided under this title, to market, process, or otherwise change the form or marketability of crops, livestock and other agricultural products, including manufacturing and further processing of those products and other purposes that are necessary or convenient to facilitate the production or marketing of agricultural products by patron members and other purposes that are related to the business of the cooperative; to provide supplies and services to its members; and for purposes that cooperatives are authorized by law.



§ 43-38-202 - Organizers -- Date of formation.

(a) A cooperative may be organized by one (1) or more individuals who are adult natural persons, who may act for themselves as individuals or as the agents of other entities, by filing with the secretary of state articles for the cooperative that contain the information required by § 43-38-203. The organizers forming the cooperative need not be members of the cooperative. Unless a delayed effective date is specified in the articles, the cooperative is formed and its existence begins when the articles are filed with the secretary of state.

(b) If the date of formation is the date of filing of the articles, the secretary of state's acceptance for filing of the articles is conclusive proof that the organizers satisfied all conditions precedent to formation, except in a proceeding by the state to cancel or revoke the formation or existence of the cooperative or to dissolve the cooperative involuntarily.

(c) If the date of formation of the cooperative is later than the date of filing of the initial articles with the secretary of state, the organizers or any member may, within thirty (30) days after the date of actual formation, file a certificate of formation that states that the cooperative was formed and the date of formation. If a certificate of formation is not filed within one hundred twenty (120) days from the date of initial filing of the articles, the presumed effective date of the formation shall be on the ninetieth day following the date of filing of the articles. The presumption, however, can be rebutted.

(d) If the date of formation of the cooperative is later than the date of filing of the initial articles with the secretary of state, the secretary of state's acceptance for filing of the certificate of formation is conclusive proof that the organizers satisfied all conditions precedent to formation, except in a proceeding by the state to cancel or revoke the formation or existence of the cooperative or to dissolve the cooperative involuntarily.



§ 43-38-203 - Articles of organization -- Preparing and filing -- Approval -- Hearing on rejection of articles.

(a) The organizers shall prepare the articles, which shall include:

(1) The name of the cooperative that satisfies the requirements of § 43-38-105;

(2) The purpose of the cooperative;

(3) The name and address of each organizer;

(4) The street address and zip code of the principal place of business for the cooperative and the county in which the office is located;

(5) The period of duration for the cooperative, if the duration is not to be perpetual;

(6) The capital structure of the cooperative, including a statement of the classes and relative rights, preferences, and restrictions granted to or imposed upon each class of member interests, the rights to share in profits or distributions of the cooperative, and the authority to issue member interests, which may be designated to be determined by the board;

(7) A provision designating the voting and governance rights, including which membership interests have voting power and any limitations or restrictions on the voting power, which shall be in accordance with this chapter;

(8) A statement that patron membership interests with voting power shall be restricted to one (1) vote for each member, regardless of the amount of patron membership interests held in the affairs of the cooperative, or a statement describing the allocation of voting power allocated as prescribed in this chapter;

(9) A statement that membership interests held by a member are transferable only with the approval of the board or as provided in the bylaws;

(10) The names, post office addresses, and terms of office of the directors of the first board;

(11) A statement as to how profits and losses will be allocated and cash will be distributed between patron membership interests collectively and nonpatron membership interests collectively, a statement that net income allocated to patron membership interests as determined by the board in excess of dividends and additions to reserves shall be distributed on the basis of patronage, and that the records of the cooperative shall include the interests of patron membership interests and nonpatron membership interests that may be further described in the bylaws, of any classes, and in the reserves; and

(12) The street address and the zip code of the initial registered office of the cooperative, the county in which the office is located, and the name of its initial registered agent in that office.

(b) The articles shall contain the provisions in subsection (a), except that the names, post office addresses of the directors of the first board may be omitted after their successors have been elected by the members or the articles are amended or restated in their entirety.

(c) The articles may contain any other lawful provision.

(d) The articles shall be signed by the organizers.

(e) The original articles shall be filed with the secretary of state. The fee for filing the articles with the secretary of state shall be subject to § 43-38-1103(a).

(f) When the articles of organization have been filed with the secretary of state and the required fee has been paid to the secretary of state, it shall be presumed that all conditions precedent that are required to be performed by the organizers have been met.

(g) Articles of organization for a cooperative shall not be accepted for filing by the secretary of state unless the articles of organization have been approved in writing by the commissioner. Approval by the commissioner shall be based on a determination by the commissioner that the cooperative will provide new or improved markets for agriculture products in Tennessee or that the cooperative will provide opportunities for patron members of the cooperative to participate in the processing of agricultural products in Tennessee.

(h) The commissioner shall either approve or reject the proposed articles of organization within thirty (30) days after all information required by the commissioner has been submitted.

(i) If a submission of the articles of organization is rejected by the commissioner, the person or persons submitting the articles of organization may request a hearing to be conducted as a contested case hearing in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. There shall be no right to a hearing pursuant to this subsection (i) unless a written request for a hearing is received by the commissioner within thirty (30) days of the commissioner's rejection of the proposed articles of organization.



§ 43-38-204 - Existence -- Duration.

(a) The existence of a cooperative shall begin when the articles are filed with the secretary of state.

(b) A cooperative shall have a perpetual duration unless the cooperative provides for a limited period of duration in the articles of organization.






Part 3 - Bylaws

§ 43-38-301 - Bylaws -- Provisions --Amendments.

(a) A cooperative shall have bylaws in writing governing the cooperative's business affairs, structure, the qualifications, classification, rights and obligations of members, and the classifications, allocations and distributions of membership interests.

(b) The bylaws of a cooperative may be adopted or amended by the board of directors as provided in subsection (c), or at a regular or special members' meeting if:

(1) The notice of the regular or special meeting contains a statement that the bylaws or restated bylaws will be voted upon and copies are included with the notice, or copies are available upon request from the cooperative and summary statement of the proposed bylaws or amendment is included with the notice;

(2) A quorum is registered as being present or represented by mail or alternative voting method if the mail or alternative voting method is authorized by the board; and

(3) The bylaws or amendment is approved by a majority vote cast, or, for a cooperative with articles or bylaws requiring more than majority approval or other conditions for approval, the bylaws or amendment is approved by a proportion of the vote cast or a number of the total members as required by the articles or bylaws and the conditions for approval in the articles or bylaws have been satisfied.

(c) Until the next annual or special members' meeting, the majority of directors may adopt and amend bylaws for the cooperative that are consistent with subsection (d). Bylaws may be further amended or repealed by the members at an annual or special members' meeting.

(d) Bylaws may contain any provision relating to the management or regulation of the affairs of the cooperative that are not inconsistent with law or the articles, and shall include the following:

(1) The number of directors, and the qualifications, manner of election, powers, duties, and compensation, if any, of directors;

(2) The qualifications of members and any limitations on their number;

(3) The manner of admission, withdrawal, suspensions, and expulsion of members; and

(4) Generally, the governance rights, financial rights, assignability of governance and financial rights, and other rights, privileges and obligations of members and their membership interests, which may be further described in member control agreements.



§ 43-38-302 - Approval of and agreement to bylaws -- Vote to amend -- Enforcement.

(a) Except as otherwise provided in the articles, the bylaws must initially be agreed to by all members or the organizer or organizers. Any person becoming a member after the bylaws have been adopted by the organizers or the members will be deemed to have agreed to the bylaws.

(b) Unless otherwise provided in the articles or the bylaws, the amendment of the bylaws shall require the vote of members necessary to amend the articles.

(c) (1) A court of equity may enforce the bylaws by injunction or by such other equitable relief as the court in its discretion determines to be fair and appropriate in the circumstances.

(2) As an alternative to injunctive or other equitable relief, when § 43-38-1015 is applicable, a court of equity may conduct or continue the dissolution and winding up of the cooperative.

(3) Notwithstanding any provision of law to the contrary, any agreement to give dissolution avoidance consent, whether or not contained in the articles, the bylaws or other agreement entered into before the event of dissolution, is not specifically enforceable.



§ 43-38-303 - Emergency bylaws.

(a) Unless the article provides otherwise, the board of directors or the organizers of a cooperative may adopt bylaws to be effective only in an emergency. The emergency bylaws, which are subject to amendment or repeal by the members, may make all provisions necessary for managing the cooperative during the emergency, including:

(1) Procedures for calling a meeting of the board of directors;

(2) Quorum requirements for the meeting; and

(3) Designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Action taken in good faith in accordance with the emergency bylaws:

(1) Binds the cooperative; and

(2) May not be used to impose liability on a director, officer, employee or agent of the cooperative.






Part 4 - Articles of Cooperative

§ 43-38-401 - Amendment of articles -- No vested property rights conferred.

(a) A cooperative may amend its articles at any time to add or change a provision that is required or permitted in the articles or to delete a provision not required in the articles. Whether a provision is required or permitted in the articles is determined as of the effective date of the amendment.

(b) A member of a cooperative does not have a vested property right resulting from any provision in the articles or bylaws, including provisions relating to management control, capital structure, distribution, entitlement or purpose or duration of the cooperative.



§ 43-38-402 - Procedure for amending articles.

(a) The articles of a cooperative shall be amended as follows:

(1) The board by majority vote shall pass a resolution stating the text of the proposed amendment. The text of the proposed amendment and an attached mail ballot, if the board has provided for a mail ballot in the resolution or alternative method approved by the board and stated in the resolution, shall be mailed or distributed with a regular or special meeting notice to each member. The notice shall designate the time and place of the meeting for the proposed amendment to be considered and voted on; and

(2) If a quorum of the members is registered as being present or represented by alternative vote at the meeting, the proposed amendment is adopted:

(A) If approved by a majority of the votes cast; or

(B) For a cooperative with articles or bylaws requiring more than majority approval or other conditions for approval, the amendment is approved by a proportion of the votes cast or a number of total members as required by the articles or bylaws and the conditions for approval in the articles or bylaws have been satisfied.

(b) After an amendment has been adopted by the members, the amendment shall be signed by the chair, vice-chair, records officer, or assistant records officer and a copy of the amendment filed in the office of the secretary of state.

(c) A certificate shall be prepared stating:

(1) The vote and meeting of the board adopting a resolution of the proposed amendment;

(2) The notice given to members of the meeting at which the amendment was adopted;

(3) The quorum registered at the meeting; and

(4) The vote cast adopting the amendment.

(d) The certificate shall be signed by the chair, vice-chair, records officer or financial officer and filed with the records of the cooperative.

(e) A majority of directors may amend the articles if the cooperative does not have any members with voting rights.



§ 43-38-403 - Filing of amendments.

A cooperative amending its articles of organization shall deliver to the secretary of state for filing articles of amendment setting forth:

(1) The name of the cooperative;

(2) The text of each amendment adopted;

(3) The date of each amendment's adoption;

(4) If an amendment was duly adopted by the board of directors without member action, a statement to that effect and that member action was not required; and

(5) If an amendment was duly adopted by the members, a statement to that effect.



§ 43-38-404 - Restatement of articles.

(a) A cooperative's board of directors may restate its articles at any time with or without member action.

(b) The restatement may include one (1) or more amendments to the articles. If the restatement includes an amendment requiring member approval, it shall be adopted as provided in § 43-38-402.

(c) If the board of directors submits a restatement for member action, the cooperative shall notify each member, whether or not entitled to vote, of the proposed members' meeting in accordance with § 43-38-512. The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles.

(d) A cooperative restating its articles shall deliver to the secretary of state the restated articles, setting forth the name of the cooperative and the text of the restated articles, together with a certificate setting forth:

(1) Whether the restatement contains an amendment to the articles requiring member approval and, if it does not, that the board of directors adopted the restatement; or

(2) If the restatement contains an amendment to the articles requiring member approval, the information required by § 43-38-403.

(e) If the restatement contains an amendment to the articles, it shall be designated in the heading "Amended and Restated Articles".

(f) The restated articles must contain all the requirements of articles as set forth in § 43-38-203.

(g) Duly adopted and restated articles supersede the original articles and all prior amendments to the articles.

(h) The secretary of state may certify restated articles as the articles currently in effect without including the certificate information required by subsection (d).



§ 43-38-405 - Court ordered plan of reorganization.

(a) A cooperative's articles may be amended without action by the board of directors or members to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute, if the articles after amendment contain only provisions required or permitted by § 43-38-203.

(b) The individual or individuals designated by the court shall deliver to the secretary of state for filing articles of amendment setting forth:

(1) The name of the cooperative;

(2) The text of each amendment approved by the court;

(3) The date of the court's order or decree approving the articles of amendment;

(4) The title of the reorganization proceeding in which the order or decree was entered; and

(5) A statement that the court had jurisdiction of the proceeding under federal statute.

(c) Members of a cooperative undergoing reorganization do not have dissenters' rights, except as and to the extent provided in the reorganization plan.

(d) This section does not apply after entry of a final decree in the reorganization proceedings, even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



§ 43-38-406 - Effect of amendment on cause of action.

An amendment to the articles does not affect a cause of action existing against or in favor of the cooperative, a proceeding to which the cooperative is a party or the existing rights of persons other than members of the cooperative. An amendment changing a cooperative's name does not abate a proceeding brought by or against the cooperative in its former name.






Part 5 - Membership

§ 43-38-501 - Amount and division of membership of interests -- Selling and transferring interests -- Purchasing interests -- Dissent.

(a) The authorized amount and divisions of patron membership interests and nonpatron membership interests may be increased or decreased or established or altered, in accordance with the restrictions in this chapter by amending the articles at a regular members' meeting or at a special members' meeting called for the purpose of the amendment.

(b) Authorized membership interests may be issued pursuant to contribution agreements containing the terms and conditions prescribed in the articles or bylaws, or if authorized in the articles or bylaws as determined by the board. The cooperative shall disclose to any person or entity acquiring membership interests to be issued by the cooperative, the organization, capital structure and known business prospects and risks of the cooperative, the nature of the governance and financial rights of the membership interest being acquired and of other classes of membership and membership interests. The cooperative shall notify all members of the membership interests being offered by the cooperative. A membership interest may not be issued until the subscription price of the membership interest has been paid for in cash or a cash equivalent or property with the value of the property to be contributed approved by the board.

(c) The patron membership interests collectively shall have not less than fifteen percent (15%) of the cooperative's financial rights to profit allocations and distributions.

(d) After issuance by the cooperative, membership interests in a cooperative may only be sold or transferred in accordance with §§ 43-38-504 and 43-38-505, in each instance, with the approval of the board.

(e) The cooperative may solicit and issue nonpatron membership interests on terms and conditions determined by the board and disclosed in the articles, bylaws or by separate disclosure to the members. Each member acquiring nonpatron membership interests shall sign a member control agreement or agree to the conditions of the bylaws, either of which shall describe the rights and obligations of the member as it relates to the nonpatron membership interests, the financial and governance rights, the transferability of the nonpatron membership interests, the division and allocations of profits and losses among the membership interests and membership classes, and financial rights upon liquidation. If the bylaws do not otherwise provide for the allocation of the profits and losses between patron membership interests and nonpatron membership interests, then the allocation of profits and losses among nonpatron membership interests individually and patron membership interests collectively shall be allocated on the basis of the value of contributions to capital made according to the patron membership interests collectively and the nonpatron membership interests individually to the extent the contributions have been accepted by the cooperative. Distributions of cash or other assets of the cooperative shall be allocated among the membership interests as provided in the articles and bylaws, subject to this chapter. If not otherwise provided, distributions shall be made on the basis of value of the capital contributions of the patron membership interests collectively and the nonpatron membership interests to the extent the contributions have been accepted by the cooperative.

(f) The bylaws may provide that the cooperative or the patron members, individually or collectively, have the first privilege of purchasing the membership interests of any class of membership interests offered for sale. The first privilege to purchase membership interests may be satisfied by notice to other members that the membership interests are for sale and a procedure by which members may proceed to attempt to purchase and acquire the membership interests. A membership interest acquired by the cooperative may be held to be reissued or may be retired and cancelled.

(g) Subject to the provisions in the bylaws, a member may dissent from and obtain payment for the fair value of the member's nonpatron membership interests in the cooperative if the articles or bylaws are amended in a manner that materially and adversely affects the rights and preferences of the nonpatron membership interests of the dissenting member. The dissenting member shall file a notice of intent to demand fair value of the membership interest with the records officer of the cooperative within thirty (30) days after the amendment of the bylaws and notice of the amendment to members; otherwise, the right of the dissenting member to demand payment of fair value for the membership interest is deemed to be waived. If a proposed amendment of the articles or bylaws shall be approved by the members, a member who is entitled to dissent and who wishes to exercise dissenter's rights shall file a notice to demand fair value of the membership interest with the records officer of the cooperative before the vote on the proposed action and shall not vote in favor of the proposed action; otherwise, the right to demand fair value for the membership interest by the dissenting member is deemed waived. After receipt of the dissenting member's demand notice and approval of the amendment, the cooperative has sixty (60) days to rescind the amendment or otherwise the cooperative shall remit the fair value for the one (1) member's interest to the dissenting member by one hundred eighty (180) days after receipt of the notice. Upon receipt of the fair value for the membership interest, the member has no further member rights in the cooperative.



§ 43-38-502 - Termination of membership.

(a) A member always has the power to terminate membership by withdrawing at any time. Unless otherwise provided in this chapter, the articles or the bylaws, any other withdrawal or termination shall be deemed wrongful.

(b) Unless otherwise provided in the articles, a member may not be expelled.

(c) If, for any reason, the continued membership of a member is terminated:

(1) If the existence and business of the cooperative is continued, then the member whose membership has terminated loses all governance rights and will be considered merely an assignee of the financial rights, owned before the termination of membership; or

(2) Unless the articles or bylaws provide otherwise, if the existence and business of the cooperative is not continued, the member whose continued membership has terminated, except through wrongful withdrawal or wrongful termination, retains all governance rights owned before the termination of the membership and may exercise those rights through the winding up and termination of the cooperative.

(d) If a member withdraws in contravention of the articles or bylaws, then:

(1) The member who has wrongfully withdrawn forfeits governance rights in the winding up and termination process or in the continued business; and

(2) The member who has wrongfully withdrawn is liable to all the other members and to the cooperative to the extent damaged, including the loss of foregone profits, by the wrongful withdrawal. These damages may be offset against any amount to be paid to the wrongfully withdrawing or terminating by the cooperative.

(e) If the business and existence of the cooperative are continued, any withdrawing or terminating member, whether the withdrawal or termination was wrongful or otherwise, is entitled to receive, subject to subsection (d), the lesser of the fair market value of the withdrawing or terminating member's interest determined on a going concern basis or the fair market value of the withdrawing member's interest determined on a liquidated basis.

(f) Except as provided in subsection (d), if the business and existence of the cooperative are not continued, then any withdrawing or terminating member, whether the withdrawal or termination was wrongful or otherwise, is entitled to receive that member's distribution under § 43-38-1009.

(g) Except as provided in the articles or bylaws, any amount to which a withdrawing or terminating member is entitled under subsection (e) or (f) shall be paid to the withdrawing or terminating member within six (6) months of the determination of the amount.

(h) Notwithstanding other provisions in this section, the articles or bylaws may establish the amount to be paid a withdrawing or terminating member or a method for establishing the amount and may also establish the terms of payment of the amount. The established amount, or the method of determining the amount, and the established terms of payment shall control.



§ 43-38-503 - Assignment of member's financial rights.

(a) Except as provided in subsection (c), a member's financial rights are transferable in whole or in part.

(b) An assignment of a member's financial rights entitles the assignee to receive, to the extent assigned, only the share of profits and losses and the distributions to which the assignor would otherwise be entitled. An assignment of a member's financial rights does not dissolve the cooperative and does not entitle or empower the assignee to become a member, to cause a dissolution, to exercise any governance rights, or, except as specifically provided by this chapter, to receive any notices from the cooperative, or to cause dissolution. The assignment may not allow the assignee to control the member's exercise of governance rights, and any attempt to do so shall be void.

(c) (1) A restriction on the assignment of financial rights may be imposed in the articles, in the bylaws, by a written resolution adopted by the members, or by a written agreement among, or other written action by, members, or among them and the cooperative.

(2) A restriction on the assignment of financial rights referenced in subdivision (c)(1) that is not manifestly unreasonable under the circumstances is enforceable against the owner of the restricted financial rights. A written restriction on the assignment of financial rights that is not manifestly unreasonable under the circumstances and is noted in the articles or bylaws may be enforced against a successor or transferee of the owner of the restricted financial rights, including a pledge or a legal representative, whether or not the successor or transferee of the owner had actual notice of the restriction. Unless noted in the articles or bylaws, a restriction, even though permitted by this section, is ineffective against a person without knowledge of the restriction.



§ 43-38-504 - Assignment of governance rights -- Consequence of ineffective assignment.

(a) A member may assign the member's full membership interest only by assigning all of the member's governance rights coupled with an assignment to the same assignee of all the member's financial rights. A member's governance rights are assignable only as provided in this section. A member or holder of a financial right has no power to assign all or any part of the member's membership interest or financial rights, except as provided in § 43-38-503 and this section.

(b) (1) Except as otherwise provided in the articles or the bylaws, a member may, without the consent of any other member, assign governance rights to another member.

(2) (A) Except as provided in subdivisions (b)(2)(B) and (b)(2)(C), any other assignment of any governance rights is effective only if all the directors, other than the director who is also a member seeking to make the assignment, approve the assignment by unanimous consent or otherwise if the articles or bylaws so permit. The consent may be evidenced in any manner specified in the articles or bylaws, but in the absence of specification, consent shall be evidenced by a written instrument, dated and signed by the person. The giving of consent is at the discretion of the consenting party and may be unreasonably withheld.

(B) If the articles or bylaws so provide, the directors who are members may approve, by a majority or greater in number of the nonassigning directors who are members, the assignment of governance rights to a nonmember. In the event there are no nonassigning governors who are members, the assignment must be approved by unanimous consent of the governors, or, if the articles or bylaws so permit, the assignment shall be approved by at least a majority vote of the members, exclusive of the member seeking to make the assignment.

(C) If permitted in the articles or bylaws, the governance rights associated with membership interests or classes of membership interests may be assigned without the consent of the members or the directors who are members.

(c) When an assignment of governance rights is effective under subsection (b):

(1) The assignee becomes a member, if not already a member; and

(2) An assignee who has become a member has, to the extent assigned, the rights and powers and is subject to the restrictions and liabilities, of a member under the articles, any bylaws and this chapter.

(d) When an assignment is effective under subsection (a):

(1) The assignee is liable for any obligations of the assignor existing at the time of transfer, except to the extent that, at the time the assignee became a member, the liability was unknown to the assignee, and could not be ascertained from the required records of the cooperative;

(2) Notwithstanding subdivision (d)(1), the assignee shall not be liable for the obligations of the assignor under § 43-38-904; and

(3) The assignor is not released from liability to the cooperative for obligations of the assignor existing at the time of transfer, except as provided in subdivision (d)(1).

(e) Unless otherwise provided in the articles or bylaws, the pledge or granting of a security interest, lien or other encumbrance in or against any or all of the membership interest of a member is not an assignment and shall not cause the member to cease to be a member or to cease to have the power to exercise any rights or powers of a member.

(f) If any purported or attempted assignment of governance rights is ineffective for failure to obtain the consent required in subsection (b):

(1) The purported or attempted assignment is ineffective in its entirety; and

(2) Any assignment of financial rights that accompanied the purported or attempted assignment of governance rights is void.



§ 43-38-505 - Restrictions on assignment of governance rights.

In addition to restrictions set forth in this chapter, restrictions on the assignment of governance rights may be imposed in accordance with the procedures and under the same conditions as stated in § 43-38-503(c) for restricting the assignment of financial rights.



§ 43-38-506 - When assignment of financial and governance rights effective.

Any permissible assignment of financial rights under § 43-38-503 and of governance rights under § 43-38-504 will be effective as to and binding upon the cooperative only when the assignee's name, address, social security or taxpayer identification number and the nature and extent of the assignment are reflected in the required records of the cooperative.



§ 43-38-507 - Judgment creditors of members.

On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge the member's financial rights with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the member's financial rights under § 43-38-503. This section does not deprive any member or assignee of financial rights of the benefit of any exemption laws applicable to the membership interest. This section is the sole and exclusive remedy of a judgment creditor with respect to the judgment debtor's membership interest.



§ 43-38-508 - Death, incompetence, or bankruptcy of member -- Member that is dissolved, terminated, or in receivership.

(a) If a member who is an individual dies, a court of competent jurisdiction adjudges the member to be incompetent to manage the member's person or property, or the court places the individual in bankruptcy, the member's executor, administrator, guardian, conservator, trustee, or other legal representative, except as otherwise provided in the articles or bylaws, may exercise all of the member's rights, except voting rights, for the purpose of settling the estate or administering the member's property. If a member is a cooperative, trust, or other entity and is dissolved, terminated, or placed by a court in receivership or bankruptcy, the powers of that member, except as otherwise provided in the articles or bylaws, may be exercised by its legal representative or successor, except the interest shall be a non-voting interest.

(b) If an event referred to in subsection (a) causes the termination of a member's interest, then:

(1) As provided in § 43-38-502(c), the terminated member's interest will be considered to be merely that of an assignee of the financial rights owned before the termination of membership; and

(2) The rights to be exercised by the legal representative of the successor will be limited accordingly.



§ 43-38-509 - Contribution agreements or contribution allowance agreements -- Preemptive rights.

(a) Unless otherwise specifically provided in the articles or bylaws, members or parties, other than the cooperative, to a contribution agreement or a contribution allowance agreement shall not have preemptive rights. If the articles or bylaws provide for the possibility of preemptive rights, these rights shall be granted on the terms and conditions prescribed in the articles or bylaws to provide a fair and reasonable opportunity to exercise the rights to acquire additional proportional interests.

(b) A preemptive right is the right of a member to make contributions of a certain amount or to make a contribution allowance agreement specifying future contributions of a certain amount before the cooperative may accept new contributions from other persons or to make contribution allowance agreements with other persons.

(c) No preemptive rights arise as to contributions to be accepted from others or as to contribution allowance agreements to be made with others when the contribution is to be made:

(1) In a form other than money;

(2) Reflected pursuant to a plan of merger or exchange;

(3) Reflected pursuant to an employee or incentive benefit plan approved at a meeting by the affirmative vote of the owners of a majority of the voting power of all membership interests entitled to vote;

(4) Pursuant to a previously made contribution allowance agreement; or

(5) Reflected pursuant to a plan of reorganization approved by a court of competent jurisdiction pursuant to a statute of this state or of the United States.



§ 43-38-510 - Annual members' meetings.

(a) Regular members' meetings shall be held annually at a time determined by the board, unless otherwise provided for in the bylaws.

(b) The regular members' meeting shall be held at the principal place of business of the cooperative or at another conveniently located place as determined by the bylaws or the board.

(c) The officers shall submit reports to the members at the regular members' meeting covering the business of the cooperative for the previous fiscal year that show the condition of the cooperative at the close of the fiscal year.

(d) All directors shall be elected at the regular members' meeting for the terms of office prescribed in the bylaws, except for directors elected at district or unit meetings.

(e) The cooperative shall give notice of regular members' meetings by mailing the regular members' meeting notice to each member at the member's last known post office address or by other notification approved by the board and agreed to by the members. The notice must contain the date, time, and place of the meeting, and any other information required by this section. The regular members' meeting notice shall be published or otherwise given by approved method at least two (2) weeks before the date of the meeting or mailed at least fifteen (15) days before the date of the meeting.



§ 43-38-511 - Special members' meetings.

(a) Special members' meetings of the members may be called by:

(1) A majority vote of the board; or

(2) The written petition of at least twenty percent (20%) of the patron members, twenty percent (20%) of the nonpatron members or twenty percent (20%) of all members collectively, submitted to the chair.

(b) The cooperative shall give notice of a special members' meeting by mailing the special members' meeting notice to each member personally at the person's last known post office address or an alternative method approved by the board and the member individually or the members generally. For a member that is an entity, notice mailed or delivered by an alternative method shall be to an officer of the entity. The special members' meeting notice shall state the time, place, and purpose of the special members' meeting. The special members' meeting notice shall be issued within ten (10) days from and after the date of the presentation of a members' petition, and the special members' meeting shall be held within thirty (30) days after the date of the presentation of the members' petition.



§ 43-38-512 - Notice of meetings.

(a) (1) Except as otherwise provided in this chapter or in the articles, written notice to all meetings of members must be given to every member entitled to vote on the matters to be considered, unless:

(A) The meeting is an adjourned meeting and the date, time, and place of the meeting were announced at the time of adjournment; or

(B) The following have been mailed by first class, certified or registered mail to a member at the address in the cooperative records and returned undeliverable:

(i) Two (2) consecutive meeting notices; and

(ii) All payments of distributions for the greater of a twelve-month period or two (2) distributions.

(2) An action or meeting that is taken or held without notice under subdivision (a)(1)(B) has the same force and effect as if notice was given. If the member delivers a written notice of the member's current address to the cooperative, the notice requirement is reinstated.

(3) Unless otherwise provided in the articles or bylaws, the record date for the determination of the owners of membership interests entitled to notice of and to vote at any meeting of members is the close of business and the date before the first notice is sent to the members.

(b) The notice must contain the date, time and place of the meeting, and any other information required by this chapter. In the case of a meeting, other than the required annual meeting of the board of directors, the notice must contain a statement of the purposes of the meeting. The notice may also contain any other information required by the articles or bylaws or considered necessary or desirable by the person or persons calling the meeting.

(c) A certificate of the secretary or other person giving notice that the notice required by this section has been given, in the absence of fraud, shall be prima facie evidence of the facts stated therein.

(d) Notwithstanding provisions in the articles or bylaws to the contrary, all members and parties to contribution agreements or contribution allowance agreements, or both, shall be entitled to receive notices of the annual meetings of the members of a board-managed cooperative and notices of all meetings of a cooperative called for the purpose of considering any of the following actions:

(1) Dissolution;

(2) Liquidation;

(3) Sale of all or substantially all of the assets of the cooperative outside the ordinary course of business; or

(4) Merger.

(e) The failure of the cooperative to properly notify the parties not entitled to vote on a matter shall not invalidate or void any action described in this section taken at the meeting.



§ 43-38-513 - Certificate and statement of notice.

(a) After mailing special or regular members' meeting notices or otherwise delivering the notices, the cooperative shall execute a certificate containing the date of mailing or delivery of the notice and a statement that the special or regular members' meeting notices were mailed or delivered as prescribed by law.

(b) The certificate shall be made a part of the record of the meeting.



§ 43-38-514 - Failure to receive notice.

Failure of a member to receive a special or regular members' meeting notice does not invalidate an action that is taken by the members at a members' meeting.



§ 43-38-515 - Waiver of notice.

(a) A member may waive any notice required by this section. Except as otherwise provided in this section, a waiver of notice by a member entitled to notice is effective, whether given before or after the meeting or other balloting, if notice is given in writing, signed by the member entitled to the notice, and filed with the minutes or corporate records.

(b) A member's attendance at or participation in a meeting waives any required notice to the member of the meeting, unless the member, at the beginning of the meeting or promptly upon the member's arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting. The secretary is required to note the objection in the minutes of the meeting.



§ 43-38-516 - Action without a meeting on written consent.

(a) Unless the articles provide otherwise, any action required or permitted to be taken at a meeting of the members may be taken without a meeting by action on written consent as provided in § 43-38-517 or on recommendation of the board of directors as provided in § 43-38-518. Any action taken pursuant to § 43-38-517 or § 43-38-518 has the effect of a meeting and vote and may be described as such in any document. Any requirement in this chapter for action at a meeting will be satisfied by an action taken in accordance with § 43-38-517 or § 43-38-518.

(b) If this chapter, the articles or bylaws require that notice of proposed action be given to members and the action is to be taken by members pursuant to § 43-38-517 or § 43-38-518, then the cooperative must give its members who would not be entitled to vote on the matter a written notice of the proposed action at least ten (10) days before action is taken on written consent or at the same time notice is given to the members entitled to vote under § 43-38-518. The notice must contain or be accompanied by the same material that would have been required to be sent to members in a notice of meeting at which the proposed action would have been submitted to the members for action.



§ 43-38-517 - Procedure for taking action without a meeting on written consent.

(a) To take action on written consent:

(1) A written waiver of acting at a meeting must be signed by all members, or a smaller number or percentage interest as provided for in the articles or bylaws, but not less than a majority in voting power; and

(2) A written consent must be signed by members who own membership interests with voting power equal to the voting power that would be required to take the same action at a meeting of the members at which all members are present.

(b) The action must be evidenced by one (1) or more instruments evidencing the waiver and consent, which shall be delivered to the secretary for inclusion in the records of the cooperative. All such instruments may be signed in counterparts.

(c) If not otherwise determined under § 43-38-526, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection (a).

(d) Unless otherwise provided in the articles or the bylaws, the action on written consent is effective when the last required member signs the waiver and written consent, unless a different effective time is provided in the instrument evidencing the written consent itself.



§ 43-38-518 - Proposal to take action without a meeting -- Notice -- Procedure for calling a meeting.

(a) Except with respect to dissolution, liquidation or merger, the board of directors may, acting on the board's initiative, make a proposal to the members to take an action without a meeting. All members entitled to vote shall be given written notice of the proposal. The notice shall require a written response within a specified time, but not less than thirty (30) days from the effective date of the notice and shall contain the recommendation of the board of directors. The failure of a member to respond within the time specified in the notice shall constitute a vote in favor of the recommendation of the board of directors, as the case may be. The notice shall contain a statement concerning the voting effect of the failure of a member to timely respond to the proposal. Except as provided in subsection (b), if the voting power of the members responding in favor of the recommendation as to the proposal, combined with the voting power of the members failing to respond, is equal to the voting power that would be required to take the same action at a meeting of the members at which all members are present, then the proposal shall become the action of the members of the cooperative effective as of the expiration of the notice period.

(b) Notwithstanding subsection (a), if members with twenty percent (20%) of the aggregate voting power of the cooperative or the class, series, or group of the members entitled to vote on the specific matter notify the secretary in writing within fifteen (15) days of the giving of the notice that a meeting should be called to consider one (1) or more of the matters on which the board of directors has made recommendation, the vote may not be taken as provided in this section, but a meeting of the members shall be called to consider and to take action on the matter.



§ 43-38-519 - Quorum requirements.

(a) The quorum for a members' meeting to transact business shall be:

(1) Ten percent (10%) of the total number of members for a cooperative with five hundred (500) or fewer members; or

(2) Fifty (50) members for cooperatives with more than five hundred (500) members.

(b) In determining a quorum at a meeting, on a question submitted to a vote by mail or an alternative method, members present in person or represented by mail vote or the alternative voting method shall be counted. The attendance of a sufficient number of members to constitute a quorum shall be established by a registration of the members of the cooperative present at the meeting. The registration shall be verified by the chair or the records officer of the cooperative and shall be reported in the minutes of the meeting.

(c) An action by a cooperative is not valid or legal in the absence of a quorum at the meeting at which the action was taken.



§ 43-38-520 - Action of members after vote -- Class or series of memberships.

(a) The members shall take action by the affirmative vote of the owners of the greater of:

(1) A majority of the voting power of the membership interests present and entitled to vote on that item of business in a meeting in which a quorum is present; or

(2) A majority of the voting power that would constitute a quorum for the transaction of business at the meeting, except where this chapter, the articles of organization, or a member control agreement, requires a larger proportion. If the articles, bylaws, or a member control agreement requires a larger proportion than is required by this chapter for a particular action, the articles, bylaws, or the member control agreement controls.

(b) In any case where a class or series of membership interests is entitled to vote as a class or series by this chapter, the articles of organization, bylaws, a member control agreement, or the terms of the membership interests, the matter being voted upon must also receive the affirmative vote of the owners of the same proportion of the membership interests present of that class or series; or of the total outstanding membership interests of that class or series, as the proportion required pursuant to subsection (a), unless the articles, bylaws, or the member control agreement require a larger proportion. Unless otherwise stated in the articles, bylaws, or a member control agreement, in the case of voting as a class or series, the minimum percentage of the total voting power of membership interests of the class or series that must be present is equal to the minimum percentage of all membership interests entitled to vote required to be present under § 43-38-516.



§ 43-38-521 - Proxy voting prohibited.

Voting shall not be by proxy, except as provided in § 43-38-522(d).



§ 43-38-522 - Number of votes allowed -- Time for voting -- Method of voting -- Members represented by delegates -- Absentee ballots.

(a) A patron member of a cooperative is only entitled to one (1) vote on an issue to be voted upon by members holding patron membership interests, except that a patron member of a cooperative described in § 43-38-523 may be entitled to more than one (1) vote as provided in that section. On any matter of the cooperative, the entire patron members voting power shall be voted collectively based upon the vote of the majority of patron members' voting on the issue. A nonpatron member has the voting rights in accordance to the nonpatron membership interests as granted in the bylaws, subject to this chapter.

(b) A member or delegate may exercise voting rights on any matter that is before the members as prescribed in the articles or bylaws at a members' meeting from the time the member or delegate arrives at the members' meeting, unless the articles or bylaws specify an earlier and specific time for closing the right to vote.

(c) A member's vote at a members' meeting shall be in person or by mail if a mail vote is authorized by the board or by alternative method if authorized by the board, and not by proxy, except as provided in subsection (d).

(d) The following shall apply to members represented by delegates:

(1) A cooperative may provide in the articles or bylaws that units or districts of members are entitled to be represented at members' meetings by delegates chosen by the members of the unit or district. The delegates may vote on matters at the members' meeting in the same manner as a member. The delegates may only exercise the voting rights on a basis and with the number of votes as prescribed in the articles or bylaws;

(2) If the approval of a certain portion of the members is required for adoption of amendments, dissolution, merger, consolidation, or the sale of assets, the votes of delegates shall be counted as votes by the members represented by the delegate;

(3) Patron members may be represented by the proxy of other patron members; and

(4) Nonpatron members may be represented by proxy if authorized in the bylaws.

(e) The following shall apply to absentee ballots:

(1) A member who is or will be absent from a members' meeting may vote by mail or by an approved alternative method on the ballot prescribed in this subsection (e) on any motion, resolution or amendment that the board submits for vote by mail or alternative method to the members;

(2) The ballot shall be in the form prescribed by the board and contain:

(A) The exact text of the proposed motion, resolution or amendment to be acted on at the meeting; and

(B) The text of the motion, resolution or amendment for which the member may indicate an affirmative or negative vote;

(3) The member shall express a choice by marking an appropriate choice on the ballot and mail, deliver or otherwise submit the ballot to the cooperative in a plain, sealed envelope inside another envelope bearing the member's name or by an alternative method approved by the board; and

(4) A properly executed ballot shall be accepted by the board and counted as the vote of the absent member at the meeting.



§ 43-38-523 - Voting for cooperative constituted of other cooperatives or associations -- Cooperative organized into units or districts of patron members.

(a) A cooperative that is constituted entirely or partially of other cooperatives or associations may authorize by the articles or the bylaws for affiliated cooperative patron members to have an additional vote for:

(1) A stipulated amount of business transacted between the patron member cooperative and the central cooperative organization;

(2) A stipulated number of patron members in the member cooperative;

(3) A certain stipulated amount of equity allocated to or held by the patron member cooperative in the cooperative central organization; or

(4) A combination of methods in subdivisions (a)(1) through (a)(3).

(b) A cooperative that is organized into units or districts of patron members, may, by the articles or the bylaws, authorize the delegates elected by its patron members or have an additional vote for:

(1) A stipulated amount of business transacted between the patron members in the units or districts and the cooperative;

(2) A certain stipulated amount of equity allocated to or held by the patron members of the units or districts of the cooperative; or

(3) A combination of methods in subdivisions (b)(1) and (b)(2).



§ 43-38-524 - Written member control agreements.

(a) A written agreement among persons who are then members, including a sole member, or who have signed subscription or contribution agreements, relating to the control of any phase of the business and affairs of the cooperative, its liquidation, dissolution and termination, or the relations among members or persons who have signed subscription or contribution agreements is valid as provided in subsection (b). Wherever this chapter provides that a particular result may or must be obtained through a provision in the articles of organization or bylaws, the same result can be accomplished through a member control agreement valid under this section or through a procedure established by a member control agreement valid under this section.

(b) Other than patron member voting control under § 43-38-522 and patron member allocation and distribution provisions under §§ 43-38-901 and 43-38-902, a written agreement among persons described in subsection (a) that relates to the control of or the liquidation, dissolution and termination of the cooperative, the relations among them, or any phase of the business and affairs of the cooperative, including, without limitation, the management of its business, the declaration and payment of distributions, the sharing of profits and losses, the election of directors, the employment of members by the cooperative, or the arbitration of disputes, is valid, if the agreement is signed by all persons who are then the members of the cooperative, whether or not the members all have voting power, and all those who have signed contribution agreements, regardless of whether those signatories will, when members, have voting power.

(c) This section does not apply to, limit, or restrict agreements otherwise valid, nor is the procedure set forth in this section the exclusive method of agreement among members or between the members and the cooperative with respect to any of the matters described.

(d) Any assignee of any member's financial rights may not be a party to an agreement under subsection (a), unless that assignee is also a member or person or entity bound by a binding contribution agreement at the time the agreement is entered into.

(e) Unless otherwise provided in the articles, bylaws or the member control agreement, the member control agreement will not terminate if the cooperative is combined into a new cooperative pursuant to merger, whether by a merger in dissolution or otherwise. Any other termination of the cooperative's existence will automatically terminate the member control agreement.



§ 43-38-525 - Representative of the cooperative at meetings of cooperative owned business entities.

A cooperative that holds ownership interests of another business entity may, by direction of the cooperative's board, elect or appoint a person to represent the cooperative at a meeting of the business entity. The representative has authority to represent the cooperative and may cast the cooperative's vote at the business entity's meeting.



§ 43-38-526 - Determination of the owners of membership interests.

(a) The articles or bylaws may fix a "record date" for the determination of the owners of membership interests entitled to notice of and entitled to vote at a meeting, to demand a meeting, to vote or to take any other action. When a date is so fixed, only members on that date are entitled to notice of and permitted to vote at that meeting of members or to take any other action on the subject of this notice. If no date is so fixed, the record date is the close of business the business day before the first notice is sent.

(b) The secretary of the cooperative shall prepare a list of the names of all members who are entitled to vote at the meeting of the members and show the address of and membership interest or interests held by each member as reflected in the records of the cooperative.

(c) The list must be available for inspection and copying by any member, beginning two (2) business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the cooperative's principal executive office or at a place identified in the meeting notice in the city where the meeting will be held. A violation of this subsection (c) entitles any member seeking to inspect the list to equitable relief under § 43-38-705.



§ 43-38-527 - Grouping of members.

(a) A cooperative may group members and patron members into districts, units or another basis, if and as authorized in its articles and bylaws, which may include authorization for the board to determine the groupings.

(b) The board may do things necessary to implement the use of districts or units, including setting the time and place and prescribing the rules of conduct for holding meetings by districts or units to elect delegates to members' meetings.



§ 43-38-528 - Violations of articles, bylaws, member control agreements or marketing contracts -- Surrender of financial rights -- Surrender of voting rights.

(a) A member who knowingly, intentionally, or repeatedly violates a provision of the articles, bylaws, member control agreement or marketing contract with the cooperative, may be required by the board to surrender the financial rights of membership interest of any class owned by the member.

(b) The cooperative shall refund to the member for the surrendered financial rights of membership interest the lesser of the book value or market value of the financial right of the membership interest payable in not more than seven (7) years from the date of surrender, or the board may transfer all of any patron member's financial rights to a class of financial rights held by members who are not patron members, or to a certificate of interest that carries liquidation rights on par with membership interests and is redeemed within seven (7) years after the transfer as provided in the certificate.

(c) Membership interests required to be surrendered may be reissued or retired and cancelled by the board.

(d) A member who knowingly, intentionally or repeatedly violates a provision of the articles, bylaws, member control agreement, or a marketing contract, may be required by the board to surrender voting power in the cooperative.



§ 43-38-529 - Member liability.

A member is not, merely on account of that status, personally liable for the acts, debts, liabilities, or obligations of a cooperative. A member is liable for any unpaid subscription for the membership interest, unpaid membership fees, or a debt for which the member has separately contracted with the cooperative.



§ 43-38-530 - Inspection and copying of records by members.

(a) A member of the cooperative is entitled to inspect and copy, during regular business hours at the cooperative's principal executive office, any of the records of the cooperative described in § 43-38-118, if the member gives the cooperative written notice of the demand at least five (5) business days before the date on which the member wishes to inspect and copy.

(b) The right of inspection granted by this section may not be abolished or limited by a cooperative's articles or bylaws.

(c) This section does not affect:

(1) The right of a member to inspect records, if the member is in litigation with the cooperative, to the same extent as any other litigant; or

(2) The power of a court to compel the production of records for examination.



§ 43-38-531 - Inspection and copying of records by member's agent or attorney.

(a) A member's agent or attorney has the same inspection and copying rights as the member the agent or attorney represents.

(b) The right to copy records under § 43-38-530 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(c) The cooperative may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.



§ 43-38-532 - Enforcement of right to inspect and copy records.

(a) If a cooperative does not allow a member who complies with § 43-38-530(a) to inspect and copy any records required by that subsection to be available for inspection, a court in the county where the cooperative's principal executive office, or, if none in this state, its registered office, is located may summarily order inspection and copying of the records demanded at the cooperative's expense upon application of the member.

(b) If the court orders inspection and copying of the records demanded, it shall also order the cooperative to pay the member's costs, including reasonable counsel fees, incurred to obtain the order, if the member proves that the cooperative refused inspection without a reasonable basis for doubt about the right of the member to inspect the records demanded.

(c) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.






Part 6 - Board of Directors and Officers

§ 43-38-601 - Powers.

(a) All powers shall be exercised by or under the authority of, and the business and affairs of the cooperative shall be managed by or under the direction of the board of directors, subject to subsection (b) and any limitations set forth in the articles or bylaws agreement. A cooperative shall be board-managed, as designated in its articles. Unless otherwise provided in the articles or bylaws, each director shall have equal voting power per capita with each other director.

(b) For convenience, one (1) or more officers, members or directors may be designated in the articles as persons authorized to execute instruments transferring real property held in the name of the cooperative and may set forth any limitations on this authority. This designation, however, in the absence of a clear statement that the named person or persons are the only person or persons authorized to execute instruments transferring real property, does not imply that other members, officers or directors do not have the authority to execute such instruments under § 43-38-602. A grant of authority contained in the current articles is conclusive in favor of a person who gives value without knowledge to the contrary.



§ 43-38-602 - Agency of members in the cooperative.

(a) Unless the articles provide otherwise, no member is an agent of the cooperative for the purpose of its business, other than a member designated by the board of directors, including the execution in the cooperative name of any instrument, for apparently carrying on in the usual way the business of the cooperative of which the person is a member, and a member does not bind the cooperative, unless the member so acting has in fact the authority to act for the cooperative in the particular matter.

(b) Unless the articles provide otherwise, the following persons are agents of the cooperative and may legally bind the cooperative, subject to the limitation on these persons contained in this chapter:

(1) The president;

(2) A person designated in the articles or the bylaws as being so authorized; or

(3) A person designated in writing by action of the directors as being so authorized.



§ 43-38-603 - Goverance of cooperative.

A cooperative shall be governed by its board of directors, which shall take all action for and on behalf of the cooperative, except those actions reserved or granted to members.



§ 43-38-604 - Qualifications of directors.

The articles of organization or bylaws may prescribe qualifications for directors. A director need not be a resident of this state or a member of the cooperative, unless the articles of organization or bylaws so prescribe.



§ 43-38-605 - Number of directors.

The board shall have not less than three (3) directors.



§ 43-38-606 - Election of directors -- Alternative voting.

(a) Directors shall be elected for the term, at the time, and in the manner provided in this section and the bylaws. A majority of the directors shall be members and at least one (1) director shall be elected exclusively by the members holding patron membership interests. The voting authority of the directors shall be as prescribed in the bylaws; provided however, that at least fifty-one percent (51%) of the voting power on general matters of the cooperative shall be allocated to one (1) or more directors elected by members holding patron membership interests, or, in the alternative, one (1) or more directors elected by members holding patron membership interests shall have at least fifty-one percent (51%) voting power on general matters of the cooperative.

(b) Directors shall be elected at the regular members' meeting for the terms of office prescribed in the bylaws. Except for directors elected at district meetings, all directors shall be elected at the regular members' meeting.

(c) For a cooperative with districts or other units, members may elect directors on a district or unit basis, if provided in the bylaws. The directors may be nominated or elected at district meetings, if provided in the bylaws. Directors who are nominated at district meetings shall be elected at the annual regular members' meeting by vote of the entire membership, unless the bylaws provide that directors who are nominated at district meetings are to be elected by vote of the members of the district, at the district meeting or the annual regular members' meeting.

(d) The following shall apply to alternative voting:

(1) A member may not vote for a director other than by the member's presence at a meeting or by mail ballot authorized by the board of directors, unless alternative voting is authorized for election of directors by the articles or bylaws;

(2) The ballot shall be in a form prescribed by the board;

(3) The member shall mark the ballot for the candidate chosen and mail the ballot to the cooperative in a sealed plain envelope inside another envelope bearing the member's name, or shall vote in the alternative manner prescribed by the board; and

(4) If the ballot of the member is received by the cooperative on or before the date of the regular members' meeting, the ballot shall be accepted and counted as the vote of the absent member.

(e) If a member of a cooperative is not a natural person, and the bylaws do not provide otherwise, the member may appoint or elect one (1) or more natural persons to be eligible for election as a director to the board.



§ 43-38-607 - Filling vacancies.

If a patron member director's position becomes vacant for a director who was elected by patron members, the board shall appoint a patron member of the cooperative to fill the director's position until the next regular or special members' meeting; provided however, that if there is only one (1) patron member director, a special members' meeting shall be called to fill the patron member director vacancy. If the vacating director was not a patron member, the board shall appoint a patron member or a patron member's representative to fill the vacant position. At the next regular or special members' meeting, the members or patron members shall elect a director to fill the unexpired term of the vacant director's position.



§ 43-38-608 - Resignation of directors.

(a) A director may resign at any time by delivering written notice to the board of directors, its chair or president, or to the corporation.

(b) A resignation is effective when the notice is delivered, unless the notice specifies a later effective date.



§ 43-38-609 - Removal of directors.

(a) The members electing a director may remove the director at a members' meeting for cause related to the duties of the position of director and fill the vacancy caused by the removal.

(b) If a director is elected exclusively by the members holding patron membership interests, only the patron members may participate in the vote to remove the director.

(c) A director may be removed by the members or directors only at a meeting called for the purpose of removing the director, and the meeting notice must state that the purpose, or one (1) of the purposes, of the meeting is removal of directors.



§ 43-38-610 - Compensation of directors.

Unless the articles or bylaws provide otherwise, the board of directors may fix the compensation of directors.



§ 43-38-611 - Limitation of director's liability.

(a) A director's personal liability to the cooperative or members for monetary damages for breach of fiduciary duty as a director may be eliminated or limited in the articles, except as provided in subsection (b).

(b) The articles may not eliminate or limit the liability of a director for:

(1) A breach of the director's duty of loyalty to the cooperative or its members;

(2) Acts or omissions that are not in good faith or involve intentional misconduct or a knowing violation of law;

(3) A transaction from which the director derived an improper personal benefit; or

(4) An act or omission occurring before the date when the provision in the articles eliminating or limiting liability becomes effective.



§ 43-38-612 - Meetings of the board of directors -- Place -- Electronic communication -- Special meetings -- Notice -- Waiver of notice.

(a) Meetings of the board of directors may be held from time to time as provided in the articles or bylaws at any place within or without the state that the board of directors may select or by any means described in subsection (b). If the board of directors fails to select a place for a meeting, the meeting must be held at the principal executive office, unless the articles or bylaws provide otherwise.

(b) (1) Unless the articles or bylaws provide otherwise, the board of directors may permit any or all directors to participate by or conduct the meeting through the use of any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting and the minutes may reflect this.

(2) A meeting held by electronic communication shall be deemed held at the location required by this section, articles or bylaws.

(c) Unless the articles or bylaws provide otherwise, the chief manager or the lesser of a majority of the directors or two (2) directors may call a special meeting of the board of directors by giving two (2) days' notice to all directors of the date, time and place of the meeting. The notice need not state the purpose of the meeting, unless this chapter, the articles or the bylaws require it.

(d) If the day or date, time, and place of a board of directors' meeting have been provided in the articles or bylaws, or a regular meeting date, time and place have been established by the board of directors, no notice of the meeting is required. Notice of an adjourned meeting need not be other than by announcement at the meeting at which adjournment is taken; provided, that the period of adjournment does not exceed one (1) month for any one (1) adjournment.

(e) (1) A director may waive any notice required by this section, the articles or bylaws before or after the date and time stated in the notice. Except as provided in subdivision (e)(2), the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or other records of the cooperative.

(2) A director's attendance at or participation in a meeting waives any required notice to the director of the meeting, unless the director at the beginning of the meeting, or promptly upon arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to any action taken at the meeting.



§ 43-38-613 - Quorum of the board.

(a) Unless the articles or bylaws require a different number, a quorum of a board of directors consists of:

(1) A majority of the fixed number of directors, if the cooperative has a fixed board size; or

(2) A majority of the number of directors prescribed under the articles or bylaws, or if no number is prescribed, the number in office immediately before the meeting begins, if the cooperative has a variable-range board.

(b) The articles or bylaws may authorize a quorum of a board of directors to consist of no fewer than one third (1/3) of the fixed or prescribed number of directors determined under subsection (a).

(c) If a quorum is present, the affirmative vote of a majority of directors present is the act of the board of directors, unless the act, articles or bylaws require the vote of a greater number of directors.

(d) If a quorum is present when a duly called or held meeting is convened, the directors present may continue to transact business until adjournment, even though the withdrawal of a number of directors originally present leaves less than the proportion or number otherwise required for a quorum.

(e) A director who is present at a meeting of the board of directors when cooperative action is taken is deemed to have assented to the action taken unless:

(1) The director objects at the beginning of the meeting, or promptly upon the director's arrival, to holding the meeting or transacting business at the meeting;

(2) The director's dissent or abstention from the action taken is entered in the minutes of the meeting; or

(3) The director delivers written notice of dissent or abstention to the presiding officer of the meeting before its adjournment or to the cooperative immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.



§ 43-38-614 - Action without a meeting of the board of directors.

(a) (1) Unless the articles or bylaws provide otherwise, an action required or permitted to be taken at a board of directors' meeting may be taken without a meeting. If all directors consent to taking the action without a meeting, the affirmative vote for the number of directors that would be necessary to authorize or take the action at a meeting is the act of the board of directors. The action must be evidenced by one (1) or more written consents describing the action taken, signed by each director in one (1) or more counterparts, indicating the signing director's vote or abstention on the action, and shall be included in the minutes or filed with the cooperative's records reflecting the action taken.

(2) Notwithstanding subdivision (a)(1), the articles or bylaws may provide for written director action to be taken without all directors consenting to the waiver of actual meeting, but this consent must be of at least two thirds (2/3) of the directors.

(b) The written action is effective when the last required director signs the action, unless a different effective time is provided in the written action.

(c) If the articles or bylaws permit written action and waiver of meetings by less than all directors, all directors must be notified immediately of the action's text and effective date. Failure to provide the notice does not invalidate the written action. A director who does not sign or consent to the written action has no liability for the action or actions taken by this written action.

(d) A consent signed under this section has the effect of a meeting vote and may be described as such in any document. Any action requiring a meeting by the board of directors is satisfied by a consent signed under this section.



§ 43-38-615 - Creation of committees.

(a) Unless the articles or bylaws provide otherwise, the board of directors may create one (1) or more committees. A committee may consist of one (1) member. All members of committees of the board of directors who exercise powers of the board of directors must be members of the board of directors and serve at the pleasure of the board of directors.

(b) The creation of a committee and appointment of a member or members to it must be approved by the greater of:

(1) A majority of all the directors in office when the action is taken; or

(2) The number of directors required by the articles or bylaws to take action under § 43-38-613.

(c) Sections 43-38-612 -- 43-38-614, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.

(d) To the extent specified by the board of directors or in the articles or bylaws, each committee may exercise the authority of the board of directors under § 43-38-603.

(e) A committee may not:

(1) Authorize distributions, except according to a formula or method prescribed by the board of directors;

(2) Fill vacancies on the board of directors or on any of its committees;

(3) Adopt, amend, or repeal bylaws; or

(4) Authorize or approve the issuance or sale or contract for sale of shares or determine the designation and relative rights, preferences, and limitation of a class or series of shares, except that the board of directors may authorize a committee, or senior executive officer of the cooperative, to do so within limits specifically prescribed by the board of directors.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in § 43-38-616.



§ 43-38-616 - Standards for directors.

(a) A director shall discharge the duties of the position as a director, including duties as a member of a committee, in good faith, in a manner the director reasonably believes to be in the best interests of the cooperative, and with the care an ordinary prudent person in a like position would exercise under similar circumstances.

(b) (1) A director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, prepared or presented by:

(A) One (1) or more officers or employees of the cooperative whom the director reasonably believes to be reliable and competent in the matters presented;

(B) Legal counsel, public accountants, or other persons as to matters that the director reasonably believes are within the person's professional or expert competence; or

(C) A committee of the board of directors of which the director is not a member, if the director reasonably believes the committee merits confidence.

(2) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subdivision (b)(1) unwarranted.

(c) A director is not liable for any action taken as a director, or any failure to take action, if the director performed the duties of the office in compliance with subsections (a) and (b).

(d) A director's personal liability to the cooperative or its members for monetary damages for breach of fiduciary duty as a director may be eliminated or limited in the articles or bylaws; such provisions shall not eliminate or limit the liability of a director for the following:

(1) For any breach of the director's duty or loyalty to the cooperative or its members; however, the articles or bylaws may define the duty loyalty in a manner to reflect the understanding of the parties; provided, that this definition is not manifestly unreasonable under the circumstances;

(2) For acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law;

(3) Under § 43-38-904; or

(4) For any act or omission occurring before the date when the provision in the articles eliminating or limiting liability becomes effective.

(e) Notwithstanding anything to the contrary in this section, the articles or bylaws may define the standard of conduct for directors in a manner to reflect the understanding of the parties; provided, that this definition is not manifestly unreasonable under the circumstances.

(f) A person alleging a violation of this section has the burden of proving the violation.



§ 43-38-617 - Conflict of interest.

(a) A conflict of interest transaction is a transaction with the cooperative in which a director, officer or non-director member of a special litigation committee of the cooperative has a direct or indirect interest. A conflict of interest transaction is not voidable by the cooperative solely because of the director's or officer's interest in the transaction if any one (1) of the following is true:

(1) The material facts of the transaction and the director's or officer's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved, or ratified the transaction;

(2) The material facts of the transaction and director's or officer's interest were disclosed or known to the members entitled to vote and they authorized, approved, or ratified the transaction;

(3) The transaction was fair to the cooperative;

(4) The transaction was of a nature in which the conflict of interest is waived by the articles or bylaws. The waiver shall be upheld unless manifestly unreasonable under the circumstances.

(b) For purposes of this section, a director or officer of the cooperative has an indirect interest in a transaction, if, but not only if:

(1) Another entity in which the director or officer has material financial indirect interest or in which the director or officer is a general partner is party to the transaction; or

(2) Another entity of which the director or officer is a governor, director, manager, officer or trustee is a party to the transaction and the transaction is or should be considered by the board of directors of the cooperative.

(c) For purposes of subdivision (a)(1), a conflict of interest transaction is authorized, approved, or ratified, if it receives the affirmative vote of a majority of the directors on the board of directors, or on the committee, who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum must be present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subdivision (a)(1), if the transaction is otherwise authorized, approved, or ratified as provided in subdivision (a)(1).

(d) For purposes of subdivision (a)(2), a conflict of interest transaction is authorized, approved, or ratified if it receives the vote of a majority of the membership interests entitled to be counted under this subsection (d). Membership interests owned by or voted under the control of a director or officer who has a direct or indirect interest in the transaction, and membership interests owned by or voted under the control of an entity described in subdivision (b)(1), may not be counted in a vote of members to determine whether to authorize, approve or ratify a conflict of interest transaction under subdivision (a)(2). The vote of those membership interests, however, shall be counted in determining whether the transaction is approved under other provisions of this chapter. A majority of the membership interests, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection (d) constitutes a quorum for the purpose of taking action under this section.



§ 43-38-618 - Officers.

The cooperative shall have a president and a secretary who shall not be the same person, and such other officers as may be elected or appointed by the board of directors in accordance with § 43-38-619.



§ 43-38-619 - Election or appointment of officers.

The board of directors shall elect or appoint, in a manner set forth in the articles or bylaws or in a resolution approved by the affirmative vote of a majority of the directors present, a president, secretary and any other officers or agents the board of directors considers necessary or desirable for the operation and management of the cooperative. These officers and agents have the powers, rights, duties, responsibilities, and terms of office provided for in the articles or bylaws, or as determined by the board of directors.



§ 43-38-620 - Residency requirements for officers.

Officers need not be residents of this state or members of the cooperative, unless the articles or bylaws so require. The articles or bylaws may prescribe other qualifications for officers.



§ 43-38-621 - Standards for officers.

(a) An officer with discretionary authority shall discharge all duties under that authority:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner the officer reasonably believes to be in the best interest of the cooperative.

(b) In discharging these duties, an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One (1) or more officers or employees of the cooperative, or a subsidiary of the cooperative, whom the officer reasonably believes to be reliable and competent in the matter presented; or

(2) Legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence.

(c) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d) An officer is not liable for any action taken as an officer or any failure to take any action, if the officer performed the duties of office in compliance with this section.



§ 43-38-622 - Resignation or removal of officers.

(a) An officer may resign at any time by delivering notice to the cooperative. A resignation is effective when the notice is delivered, unless the notice specifies a later effective date. If a resignation is made effective at a later date and the cooperative accepts the future effective date, the cooperative's board of directors may fill the pending vacancy before the effective date. The cooperative's board of directors may fill the pending vacancy before the effective date, if the board of directors provides that the successor does not take office until the effective date.

(b) A board of directors may remove any officer at any time with or without cause, and any officer or assistant officer, if appointed by another officer, may likewise be removed by that officer.






Part 7 - Derivative Proceedings

§ 43-38-701 - Derivative actions.

A member may not commence a proceeding in the name of a domestic cooperative, unless the member was a member of the cooperative when the transaction complained of occurred, or unless the member becomes a member through transfer by operation of law from one who was a member at that time.



§ 43-38-702 - Complaint.

A complaint in a proceeding brought in the name of a cooperative must allege with particularity the demand made, if any, to obtain action by the board of directors or officers, and either that the demand was refused or ignored, or why the member did not make a demand.



§ 43-38-703 - Court approval needed to discontinue or settle a proceeding.

A proceeding commenced under this part may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the cooperative or a class of members and holders of financial rights, the court shall direct that notice be given the members and holders of financial rights affected. If notice is so directed to be given, the court may determine which one (1) or more parties to the suit shall bear the expense of giving the notice, in the proportions the court finds to be reasonable in the circumstances, and the amount of the expense shall be awarded as special costs of the suit and recoverable in the same manner as other taxable costs.



§ 43-38-704 - Expenses.

(a) On termination of the proceeding the court may require the plaintiff to pay the defendant's reasonable expenses, including counsel fees, incurred in defending the proceeding, if it finds that the proceeding was commenced without reasonable cause.

(b) If a derivative action is successful in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable counsel fees. If anything is so received by the plaintiff, the court shall make the award of the plaintiff's expenses payable out of those proceeds and direct the plaintiff to remit to the cooperative the remainder thereof, and if those proceeds are insufficient to reimburse the plaintiff's reasonable expenses, the court may direct that the award of the plaintiff's expenses or portion thereof be paid by the cooperative.



§ 43-38-705 - Equitable relief.

If a cooperative or an officer or director of the cooperative violates a provision of this chapter, a court in this state may, in an action brought by a member of the cooperative, grant any equitable relief it considers just and reasonable in the circumstances and award expenses, including counsel fees and disbursements, to the member.






Part 8 - Dissenter's Rights

§ 43-38-801 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Cooperative" means a cooperative whose members have obtained rights to dissent under § 43-38-802(a), and includes any successor by merger;

(2) "Dissenter" means a member who is entitled to dissent from cooperative action under § 43-38-802(a) and who exercises that right when and in the manner required under this part;

(3) "Fair value" means the value of the dissenter's membership interest of a cooperative immediately before the effective date of the cooperative action referred to in § 43-38-802(a), excluding any appreciation or depreciation in anticipation of the cooperative action;

(4) "Interest" means interest from the effective date of the action referred to in § 43-38-802(a) that gave rise to the member's right to dissent until the date of payment, at the average auction rate paid on United States treasury bills with a maturity of six (6) months, or the closest maturity to that date, as of the auction date for such treasury bills closest to the effective date; and

(5) "Member" includes a former member when dissenter's rights exist because:

(A) The membership of the former member has terminated causing dissolution; and

(B) The dissolved cooperative has then entered into a merger under § 43-38-122 or § 43-38-123.



§ 43-38-802 - Actions entitling member to dissent.

(a) A member of a cooperative is entitled to dissent from and obtain payment of the fair value, as determined under § 43-38-807, of the member's membership interests in the event of any of the following cooperative actions:

(1) Consummation of a plan or merger to which the cooperative is a party;

(2) Consummation of a sale, lease, transfer, or other disposition of all or substantially all of the property and assets of the cooperative not made in the usual or regular course of the cooperative's business, but not including a disposition in dissolution described in § 43-38-1009(b), or a disposition pursuant to an order of a court, or a disposition for cash on terms requiring that all or substantially all of the net proceeds of disposition be distributed to the members in accordance with their respective membership interests within one (1) year after the date of disposition;

(3) Except as provided in the articles or bylaws in effect when the person becomes a member or placed in the agreement without the opposing vote of the member, an amendment of the articles or bylaws that materially and adversely affects the rights or preferences of the membership interests of the dissenting member because it:

(A) Alters or abolishes a preferential right of the membership interests;

(B) Alters or abolishes a preemptive right of the owner of the membership interests to make a contribution;

(C) Excludes or limits the right of a member to vote on a matter, or to cumulate votes, except as the right may be excluded or limited through the acceptance of contributions or the marking of contribution agreements pertaining to membership interests with similar or different voting rights; or

(D) Establishes or changes the conditions for or consequences of expulsion;

(4) An amendment to the articles or bylaws that materially and adversely affects the rights or preferences of the membership interests of the dissenting member because it:

(A) Changes a member's right to resign or retire; or

(B) Alters or abolishes a right in respect of the remedies of the membership interests, including a provision respecting a sinking fund for the redemption or repurchase of membership interests; and

(5) Any other cooperative action taken pursuant to a member vote to the extent the articles, the bylaws, or a resolution approved by the members provides that dissenting members are entitled to dissent and obtain payment for their membership interests.

(b) A member entitled to dissent and obtain payment for the member's membership interest under this part may not challenge the cooperative action creating the member's entitlement unless the action is unlawful or fraudulent with respect to the member or the cooperative.



§ 43-38-803 - Submitting action creating dissenter's right to vote.

(a) If proposed cooperative action creating dissenter's rights under § 43-38-802 is submitted to a vote at a members' meeting, the meeting notice must state that members are or may be entitled to assert dissenter's rights under this part and be accompanied by a copy of this part.

(b) If cooperative action creating dissenter's rights under § 43-38-802 is taken without a vote of the members, the cooperative shall notify in writing all members entitled to assert dissenter's rights that the action was taken and send them the dissenter's notice described in § 43-38-805.

(c) A cooperative's failure to give notice pursuant to this section will not invalidate the cooperative action.



§ 43-38-804 - Procedure for asserting dissenter's rights.

(a) If proposed cooperative action creating dissenter's rights under § 43-38-802 is submitted to vote at a members' meeting, a member who wishes to assert dissenter's rights:

(1) Must deliver to the cooperative, before the vote is taken, written notice of the member's intent to demand payment for the member's membership interest if the proposed action is effectuated; and

(2) Must not vote the member's membership interest in favor of the proposed action. No written notice of intent to demand payment is required of any member to whom the cooperative failed to provide the notice required by § 43-38-803.

(b) A member who does not satisfy the requirements of subsection (a) is not entitled to payment for the member's membership interest under this part.



§ 43-38-805 - Written notice to members.

(a) If proposed cooperative action creating dissenter's rights under § 43-38-802 is authorized at a members' meeting, the cooperative shall deliver a written dissenter's notice to all members who satisfied the requirements of § 43-38-804.

(b) The dissenter's notice must be sent no later than ten (10) days after the cooperative action was authorized by the members or effectuated, whichever is the first to occur, and must:

(1) State where the payment demand must be sent;

(2) Supply a form for demanding payment that includes the date of the first announcement to news media or to members of the principal terms of the proposed cooperative action and requires that the person asserting dissenter's rights certify whether or not the member acquired membership interest before that date;

(3) Set a date by which the cooperative must receive the payment demand, which date may not be fewer than one (1) nor more than two (2) months after the date required in subsection (a) is delivered; and

(4) Be accompanied by a copy of this part, if the cooperative has not previously sent a copy of this part to the member pursuant to § 43-38-803.



§ 43-38-806 - Duty to demand payment.

(a) A member sent a dissenter's notice described in § 43-38-805 must demand payment and certify whether the member acquired the membership interest before the date required to be set forth in the dissenter's notice pursuant to § 43-38-805(b)(2).

(b) The member who demands payment under subsection (a) retains all other rights of a member until these rights are cancelled or modified by the effectuation of the proposed cooperative action.

(c) A member who does not demand payment by the date set in the dissenter's notice is not entitled to payment for the member's membership interest under this part.

(d) A demand for payment filed by a member may not be withdrawn unless the cooperative with which it was filed, or the surviving cooperative consents to the withdrawal.



§ 43-38-807 - Payment of fair value of dissenter's membership interest.

(a) Except as provided in § 43-38-809, as soon as the proposed cooperative action is effectuated, or upon receipt of a payment demand, whichever is later, the cooperative shall pay each dissenter who complied with § 43-38-806 the amount the cooperative estimates to be the fair value of the dissenter's membership interest, plus accrued interest.

(b) The payment must be accompanied by:

(1) The cooperative's balance sheet as of the end of a fiscal year ending not more than sixteen (16) months before the date of payment, an income statement for that year, and the latest available interim financial statements, if any;

(2) A statement of the cooperative estate of the fair value of the membership interests;

(3) An explanation of how the value of the membership interest was calculated;

(4) A statement of the dissenter's right to demand payment under § 43-38-810; and

(5) A copy of this part, if the cooperative has not previously sent a copy of this part to the member pursuant to § 43-38-803 or § 43-38-805.



§ 43-38-808 - Failure to take action.

If the cooperative does not effectuate the proposed action that gave rise to the dissenter's rights within two (2) months after the date set for demanding payment, the cooperative must send a new dissenter's notice under § 43-38-804 and repeat the payment demand procedure if it effectuates the proposed action.



§ 43-38-809 - After-acquired shares.

(a) A cooperative may elect to withhold payment required by § 43-38-807 from a dissenter unless the dissenter was a member before the date set forth in the dissenters' notice as of the date of the first announcement to news media or to members of the principal terms of the proposed cooperative action.

(b) To the extent the cooperative elects not to withhold payment under subsection (a), after effectuating the proposed cooperative action, it shall estimate the fair value of the membership interest, plus accrued interest, and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of the dissenter's demand. The cooperative shall send with its offer a statement of its estimate of the fair value of the membership interest, an explanation of how the interest was calculated, and a statement of the dissenter's right to demand payment under § 43-38-810.



§ 43-38-810 - Procedure if dissenter dissatisfied with payment or offer.

(a) A dissenter may notify the cooperative in writing of the dissenter's own estimate of the fair value of the dissenter's membership interest and amount of interest due, and demand payment of the dissenter's estimate, less any payment under § 43-38-807, or reject the cooperative offer under § 43-38-809 and demand payment of the fair value of membership interest and interest due, if:

(1) The dissenter believes that the amount paid under § 43-38-807 or offered under § 43-38-809 is less than the fair value of the dissenter's membership interest or that the interest due is incorrectly calculated; or

(2) The cooperative fails to make payment under § 43-38-807 within two (2) months after the date set for demanding payment.

(b) A dissenter waives the right to demand payment under this section unless the dissenter notifies the cooperative of the dissenter's demand in writing under subsection (a) within one (1) month after the cooperative made or offered payment for the dissenter's membership interest.



§ 43-38-811 - Judicial appraisal of shares.

(a) If a demand for payment under § 43-38-810 remains unsettled, the cooperative shall commence a proceeding within two (2) months after receiving the payment demand and petition the court to determine the fair value of the membership interest and accrued interest. If the cooperative does not commence the proceeding within the two-month period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

(b) The cooperative shall commence the proceeding in a court of record having equity jurisdiction in the county where the cooperative's principal executive office, or, if none in this statement, its registered office, is located.

(c) The cooperative shall make all dissenters, whether or not residents of this state, whose demands remain unsettled, parties to the proceeding as an action against their membership interests, and all parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

(d) The jurisdiction of the court in which the proceeding is commenced under subsection (b) is plenary and exclusive. The court may appoint one (1) or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the order appointing them, or in any amendment to it. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

(e) Each dissenter made a party to the proceeding is entitled to judgment:

(1) For the amount, if any, by which the court finds the fair value of the dissenter's membership interest plus accrued interest exceeds the amount paid by the cooperative; or

(2) For the fair value, plus accrued interest, or the dissenter's after-acquired membership interests for which the cooperative elected to withhold payment under § 43-38-809.

(f) The cooperative is entitled to judgment against each specific dissenter for the amount, if any, by which the court finds the fair value of the dissenter's membership interest, plus accrued interest, is less than the amount paid by the cooperative to each dissenter.



§ 43-38-812 - Costs and fees of judicial appraisal.

(a) The court in an appraisal proceeding commenced under § 43-38-811 shall determine all costs of the proceeding including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the cooperative, except that the court may assess costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds the dissenters acted arbitrarily, vexatiously, or not in good faith in demanding payment under § 43-38-810.

(b) The court may also assess the fees and expenses of counsel and experts for the respective parties in amounts the court finds equitable:

(1) Against the cooperative and in favor of any or all dissenters if the court finds the cooperative did not substantially comply with the requirements of §§ 43-38-802 -- 43-38-810.

(2) Against either the cooperative or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this part.

(c) If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the cooperative, the court may award to counsel reasonable fees to be paid out of the amounts awarded to the dissenters who were benefited.



§ 43-38-813 - Procedures as to assignees of financial rights.

When an assignment of some or all of the financial rights of a membership is in effect and a copy delivered to the cooperative prior to the time described in § 43-38-807, then as to that membership interest §§ 43-38-801 -- 43-38-812 must be followed, subject to the following:

(1) All rights to be exercised and actions to be taken by a member under §§ 43-38-802 -- 43-38-812 shall be taken by the member and not by any assignee of the member's financial rights. As between the cooperative and the assignees, the actions taken or omitted by the member bind the assignees;

(2) Instead of remitting a payment under § 43-38-807, the cooperative shall forward to the dissenter member:

(A) The materials described in § 43-38-807(b);

(B) An offer to pay the amount listed in the materials, with that amount to be allocated among and paid to the member and the assignees of financial rights according to the terms of the assignments reflected in the required records; and

(C) A statement of that allocation;

(3) If the dissenter member accepts the amount of the offer made under subdivision (2) but disputes the allocation, the dissenter shall promptly so notify the cooperative and promptly after notification bring an action to determine the proper allocation. The suit must be filed in the county in which the registered office of the cooperative is located. The suit must name as parties the member, the cooperative and all assignees of the members financial rights. Upon being served with the action, the cooperative shall promptly pay into the court the amount offered under subdivision (2) and shall then be dismissed from the action;

(4) If the dissenter considers the amount offered under subdivision (2) inadequate, the dissenter may decline the offer and demand payment under § 43-38-810. If the dissenter makes demand, §§ 43-38-811 and 43-38-812 apply, with the court having jurisdiction also to determine the correctness of the allocation; and

(5) If the member fails to take action under either subdivision (3) or (4), then:

(A) As to the cooperative, both the member and the assignees of the member's financial rights are limited to the amount and allocation offered under subdivision (2); and

(B) The cooperative discharges its obligation of payment by making payment according to the amount and allocation offered under subdivision (2).






Part 9 - Contribution and Distribution

§ 43-38-901 - Allocation of profits and losses.

(a) The bylaws shall prescribe the allocation of profits and losses between patron membership interests collectively and other membership interests. If the bylaws do not otherwise provide, the profits and losses between patron membership interests collectively and other membership interests shall be allocated on the basis of the value of contributions to capital made by the patron membership interests collectively and other membership interests and accepted by the cooperative. The allocation of profits to the patron membership interests collectively shall not be less than fifteen percent (15%) of the total profits in any fiscal year.

(b) The bylaws shall prescribe the distribution of cash or other assets of the cooperative among the membership interests of the cooperative. If not otherwise provided in the bylaws, distribution shall be made to the patron membership interests collectively and other members on the basis of the value of contributions to capital made and accepted by the cooperative by the patron membership interests collectively and other membership interests. The distributions to patron membership interests collectively shall not be less than fifteen percent (15%) of the total distributions in any fiscal year.



§ 43-38-902 - Creation and maintance of a capital reserve -- Distribution of net income.

(a) A cooperative may set aside a portion of net income allocated to the patron membership interests as the board determines advisable to create or maintain a capital reserve.

(b) In addition to a capital reserve, the board may, for patron membership interests:

(1) Set aside an amount not to exceed five percent (5%) of the annual net income of the cooperative for promoting and encouraging cooperative organization; and

(2) Establish and accumulate reserves for new buildings, machinery and equipment, depreciation, losses, and other proper purposes.

(c) Net income allocated to patron members in excess of dividends on equity and additions to reserves shall be distributed to patron members on the basis of patronage. A cooperative may establish allocation units, whether the units are functional, divisional, departmental, geographic, or otherwise, and pooling arrangements, and may account for and distribute net income to patrons on the basis of allocation units and pooling arrangements. A cooperative may offset the net loss of an allocation unit or pooling arrangement against the net income of other allocation units or pooling arrangements.

(d) Distribution of net income shall be made at least annually. The board shall present to the members at their annual meeting a report covering the operations of the cooperative during the preceding fiscal year.

(e) A cooperative may distribute net income to patron members in cash, capital credits, allocated patronage equities, revolving fund certificates, or its own or other securities.

(f) The cooperative may provide in the bylaws that nonmember patrons are allowed to participate in the distribution of net income payable to patron members on equal terms with patron members.

(g) If a nonmember patron with patronage credits is not qualified or eligible for membership, a refund due may be credited to the patron's individual account. The board may issue a certificate of interest to reflect the credited amount. After the patron is issued a certificate of interest, the patron may participate in the distribution of income on the same basis as a patron member.



§ 43-38-903 - Limitations on distribution.

(a) No distribution may be made by a cooperative if, after giving effect to the distribution:

(1) The cooperative would not be able to pay its debts as they became due in the normal course of business; or

(2) The cooperative's total assets would be less than the sum of its total liabilities, plus, unless the articles or bylaws permit otherwise, the amount that would be needed if the cooperative were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of members whose preferential rights are superior to the rights of members receiving the distribution and excluding liabilities for which the recourse of creditors is limited to specified property of the cooperative, except that the fair value of property that is subject to a liability for which the recourse is limited shall be included in the assets of the cooperative only to the extent that the fair value of the property exceeds that liability.

(b) The cooperative may base a determination that a distribution is not prohibited under subsection (a) either on:

(1) Financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances; or

(2) A fair valuation or other method that is reasonable in the circumstances.

(c) The effect of a distribution under subsection (a) is measured as:

(1) The date the distribution is authorized if the payment occurs within four (4) months after the date of authorization; or

(2) The date the payment is made if it occurs more than four (4) months after the date of authorization.

(d) If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is actually made.

(e) A cooperative's indebtedness to a member incurred by reason of a distribution made in accordance with this section is at parity with the cooperative's indebtedness to its general unsecured creditors, except to the extent subordinated by agreement and except to the extent provided otherwise by § 43-38-1009(c).



§ 43-38-904 - Liability for unlawful distribution.

(a) Unless the member or director complies with the applicable standards of conduct set forth in § 43-38-616, a member or director who votes for or assents to a distribution made in violation of § 43-38-903 or the articles or bylaws is personally liable to the cooperative for the amount of the distribution that exceeds what could have been distributed without violating § 43-38-903 or the articles or bylaws.

(b) A director or member held liable for an unlawful distribution under subsection (a) is entitled to contribution:

(1) From every other director and member who voted for or assented to the distribution; and

(2) From each member for the amount the member accepted, knowing the distribution was made in violation of § 43-38-903 or the articles or bylaws.

(c) Subject to subsection (d), this section shall not affect any obligation or liability of a director or member under the articles or bylaws or other applicable law for the amount of a distribution.

(d) Unless otherwise agreed, a member who receives a distribution from a cooperative or an officer or director who votes for or assents to the distribution shall have no liability under this section or other applicable law for the amount of the distribution after the expiration of three (3) years from the date of the distribution.






Part 10 - Dissolution and Termination

§ 43-38-1001 - Dissolution by organizers or initial directors.

(a) A majority of the organizers or initial directors of a cooperative that has not issued membership interest or has not commenced business may dissolve the cooperative by delivering to the secretary of state for filing articles of dissolution and termination that set forth:

(1) The name of the cooperative;

(2) The date of its incorporation;

(3) Either that:

(A) None of the cooperative membership interest have been issued; or

(B) The cooperative has not commenced business;

(4) That no debt of the cooperative remains unpaid;

(5) That the net assets of the cooperative remaining after winding up have been distributed to the members, if membership interests were issued; and

(6) That a majority of the organizers or initial directors authorized the dissolution and the date dissolution was thus authorized.

(b) If the secretary of state finds that the articles of dissolution and termination of its cooperative existence comply with the requirements of subsection (a), the secretary of state shall file the articles of dissolution, except that the termination of its existence shall not take away or impair any remedy to or against the cooperative, its directors, officers or members, for any right of claim existing or any liability incurred, prior to the termination. Any such action or proceeding by or against the cooperative may be prosecuted or defended by the cooperative in its name. The members, directors, and officers have the power to take such action as may be appropriate to protect the remedy, right or claim.



§ 43-38-1002 - Voluntary dissolution.

(a) A cooperative may be voluntarily dissolved by the written consent of its members in accordance with § 43-38-1008.

(b) A cooperative's board of directors may propose dissolution for submission to the members.

(c) For a proposal to dissolve to be adopted:

(1) The board of directors shall recommend dissolution to the members unless the board of directors determines that because of a conflict of interest or other special circumstances, it should make no recommendation and communicates the basis for its determination to the members; and

(2) The members entitled to vote shall approve the proposal to dissolve as provided in subsection (f).

(d) The board of directors may condition its submission of the proposal for dissolution on any basis.

(e) The cooperative shall notify each member, whether or not entitled to vote, of the proposed members' meeting in accordance with § 43-38-512. The notice must also state that the purpose, or one (1) of the purposes, of the meeting is to consider dissolving the cooperative and that dissolution must be followed by the winding up and termination of the cooperative.

(f) Unless the articles or the board of directors, acting pursuant to subsection (d), require a greater vote or a vote by voting groups, if the proposed dissolution is approved at a meeting by a majority vote, the cooperative must be dissolved and notice of dissolution shall be filed with the office of the secretary of state pursuant to § 43-38-1008.



§ 43-38-1003 - Grounds for administrative dissolution.

The secretary of state may commence a proceeding under § 43-38-1004 to dissolve administratively the cooperative if:

(1) The cooperative does not deliver its properly completed annual report to the secretary of state within two (2) months after it is due;

(2) The cooperative is without a registered agent or registered office in this state for two (2) months or more;

(3) The name of a cooperative contained in a document filed pursuant to this chapter fails to comply with § 43-38-105;

(4) The cooperative does not notify the secretary of state within two (2) months that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued;

(5) The cooperative delivers to the secretary of state's office a check, bank draft, money order or other such instrument for payment of any fee and it is dishonored upon presentation for payment; or

(6) A director, officer, member or other representative of a cooperative signs a document the person knew was false in any material respect with the intent that the document be delivered to the secretary of state for filing.



§ 43-38-1004 - Procedure for and effect of administrative dissolution.

(a) If the secretary of state determines that one (1) or more grounds exist under § 43-38-1003 for dissolving a cooperative, the secretary of state shall serve the cooperative with written communication of the secretary of state's determination in accordance with §§ 43-38-110 and 43-38-111, except that the determination may be sent by first class mail.

(b) If the cooperative does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within two (2) months after service of the communication in accordance with §§ 43-38-110 and 43-38-111, the secretary of state shall administratively dissolve the cooperative by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the cooperative in accordance with §§ 43-38-110 and 43-38-111, except that the certificate may be sent by first class mail.

(c) A cooperative administratively dissolved continues its existence but may not carry on any business, except that necessary to wind up and liquidate its business and affairs under § 43-38-1009 and notify claimants under § 43-38-1010.

(d) The administrative dissolution of a cooperative does not terminate the authority of its registered agent.



§ 43-38-1005 - Reinstatement following administrative dissolution.

(a) A cooperative administratively dissolved under § 43-38-1004 may apply to the secretary of state for reinstatement following administrative dissolution. The application must:

(1) Recite the name of the cooperative at the date of its administrative dissolution;

(2) State that the ground or grounds for dissolution either did not exist or have been eliminated; and

(3) State a cooperative name that satisfies the requirements of § 43-38-105.

(b) (1) If the secretary of state determines that the application contains the information required by subsection (a) and that the information is correct, the secretary of state shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites the secretary of state's determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the cooperative in accordance with § 43-38-110.

(2) If the cooperative name in subdivision (a)(3) is different than the cooperative name in subdivision (a)(1), the application of reinstatement shall constitute an amendment to the articles insofar as it pertains to the cooperative's name.

(c) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the cooperative shall resume carrying on its business as if the administrative dissolution had never occurred.



§ 43-38-1006 - Appeal from denial of reinstatement.

(a) If the secretary of state denies a cooperative's application for reinstatement following administrative dissolution, the secretary of state shall serve the cooperative under §§ 43-38-110 and 43-38-111 with a written notice that explains the reason or reasons for denial.

(b) The cooperative may appeal the denial of reinstatement to the chancery court of Davidson County within thirty (30) days after service of the notice of denial. The cooperative may appeal by petitioning the court to set aside the dissolution and attaching to the petition copies of the secretary of state's certificate of dissolution, the cooperative's application for reinstatement, and the secretary of state's notice of denial.

(c) The court may summarily order the secretary of state to reinstate the dissolved cooperative or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.



§ 43-38-1007 - Articles of termination following administrative dissolution.

(a) When a cooperative that has been administratively dissolved wishes to terminate its existence, it may do so without first being reinstated, by delivering to the secretary of state for filing articles of termination following administrative dissolution setting forth:

(1) The name of the cooperative;

(2) The date that termination of cooperative existence was authorized;

(3) That the resolution authorizing termination was duly adopted by the members;

(4) A copy of the resolution or the written consent authorizing the termination; and

(5) A statement that all the assets of the cooperative have been distributed to its creditors and members.

(b) If the secretary of state finds that the articles of termination following administrative dissolution comply with the requirements of subsection (a), the secretary of state shall file the articles of termination following administrative dissolution. Upon this filing, the existence of the cooperative shall cease, except that the termination of cooperative existence shall not take away or impair any remedy to or against the cooperative or its members, directors or officers for any right or claim existing or any liability incurred, prior to the termination. Any such action or proceeding by or against the cooperative may be prosecuted or defended by the cooperative in its cooperative name. The members, directors or officers shall have the power to take such cooperative or other action as may be appropriate to protect the remedy, right or claim.

(c) Sections 43-38-1003 -- 43-38-1007 shall apply to the administrative dissolution of any domestic cooperative.



§ 43-38-1008 - Filing notice of dissolution and effect.

(a) If dissolution of the cooperative is approved pursuant to § 43-38-1002(a), the cooperative shall file with the secretary of state a notice of dissolution that contains:

(1) The name of the cooperative; and

(2) If the dissolution is approved pursuant to § 43-38-1002(f), the date of the meeting at which the resolution was approved, and a statement that the requisite vote of the members was received, or that members validly took action without a meeting.

(b) When the notice of dissolution has been filed with the secretary of state, the cooperative shall cease to carry on its business, except to the extent necessary for the winding up of the business of the cooperative. The members shall retain the right to revoke the dissolution in accordance with § 43-38-1013 and the right to remove or appoint directors or officers. The cooperative existence continues to the extent necessary to wind up the affairs of the cooperative until the dissolution is revoked or articles of termination are filed with the secretary of state.

(c) As part of winding up, the cooperative may participate in a merger with another cooperative or one (1) or more domestic business entities under §§ 43-38-122 and 43-38-123, but the dissolved cooperative shall not be the surviving business entity.

(d) The filing with the secretary of state of a notice of dissolution does not affect any remedy in favor of the cooperative or any remedy against it or its members, directors, or officers in those capacities, except as provided in § 43-38-1010.



§ 43-38-1009 - Collection and payment of debts -- Transfer of assets -- Distribution to members.

(a) After the notice of intent to dissolve has been filed with the secretary of state, the board, or the officers acting under the direction of the board, shall proceed as soon as possible to:

(1) Collect or make provision for the collection of all debts due or owing to the cooperative, including unpaid subscriptions for shares; and

(2) Pay or make provision for the payment of all debts, obligations and liabilities of the cooperative according to their priorities.

(b) After the notice of intent to dissolve has been filed with the secretary of state, the board may sell, lease, transfer or otherwise dispose of all or substantially all of the property and assets of the dissolving cooperative without a vote of the members.

(c) Tangible and intangible property, including money, remaining after the discharge of the debts, obligations and liabilities of the cooperative may be distributed to the members and former members as provided in the bylaws. If previously authorized by the members, the tangible and intangible property of the cooperative may be liquidated and disposed of at the discretion of the board.



§ 43-38-1010 - Known and unknown claims against cooperative.

(a) When a notice of dissolution has been filed with the secretary of state, and the business of the cooperative is not to be wound up and terminated by merging the dissolved cooperative into a successor organization under § 43-38-122, then the cooperative may give notice of the filing to each creditor of and claimant against the cooperative, known or unknown, present or future, and contingent or noncontingent, in accordance with subsections (b) and (c).

(b) (1) A cooperative may dispose of the known claims against it by following the procedure described in this subsection (b).

(2) The dissolved cooperative shall notify its known claimants in writing of the dissolution at any time after the effective date of the dissolution. The written notice must:

(A) Describe information that must be included in a claim;

(B) State whether the claim is admitted, or not admitted, and if admitted:

(i) The amount that is admitted, which may be as of a given date; and

(ii) Any interest obligation if fixed by an instrument of indebtedness;

(C) Provide a mailing address where a claim may be sent;

(D) State the deadline, which may not be fewer than four (4) months from the effective date of the written notice, by which the dissolved cooperative must receive the claim; and

(E) State that, except to the extent that any claim is admitted, the claim will be barred if written notice of the claim is not received by the deadline.

(3) A claim against the dissolved cooperative is barred to the extent that the dissolved cooperative delivered written notice to the claimant:

(A) In accordance with subdivision (b)(2) and the claimant did not deliver a written notice of the claim to the dissolved cooperative by the deadline; or

(B) That the claimant's claim is rejected, in whole or in part, and the claimant did not commence a proceeding to enforce the claim within three (3) months from the effective date of the rejection notice.

(4) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

(5) For purposes of this section, written notice is effective at the earliest of the following:

(A) When received;

(B) Five (5) days after its deposit in the United States mail, if mailed correctly addressed and with first class postage affixed;

(C) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt signed by or on behalf of the addressee; or

(D) Twenty (20) days after deposit in the United States mail, as evidenced by the postmark if mailed correctly addressed, and with other than first class, registered or certified postage affixed.

(c) (1) A dissolved cooperative may also publish notice of its dissolution and request that persons with claims against the cooperative present them in accordance with the notice.

(2) The notice must:

(A) Be published one (1) time in a newspaper of general circulation in the county where the dissolved cooperative's principal executive office is or was last located;

(B) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(C) State that a claim against the cooperative will be barred unless a proceeding to endorse the claim is commenced within two (2) years after the publication of the notice.

(3) If the cooperative publishes a newspaper notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to endorse the claim against the dissolved cooperative within two (2) years after the publication date of the newspaper notice:

(A) A claimant who did not receive written notice under subsection (b);

(B) A claimant whose claim was timely sent to the dissolved cooperative but not acted on; or

(C) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(4) A claim may be enforced under this subsection (c):

(A) Against the dissolved cooperative, to the extent of its undistributed assets; or

(B) If the assets have been distributed in liquidation, against a member of the dissolved cooperative to the extent of the member's pro rata share of the claim or the cooperative assets distributed to the member in liquidation, whichever is less, but a member's total liability for all claims under this subsection (c) may not exceed the total amount of assets distributed to the member.

(d) If the dissolved cooperative does not comply with subsections (b) and (c), claimants against the cooperative may enforce their claims:

(1) Against the dissolved cooperative to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against a member of the dissolved cooperative to the extent of the member's pro rata share of the claim or the cooperative assets distributed to the member in liquidation, whichever is less, but a member's total liability for all claims under this section may not exceed the total amount of assets distributed to the member; provided however, that a claim may not be enforced against a member of a dissolved cooperative who received a distribution in liquidation after three (3) years from the date of the filing of articles of termination.



§ 43-38-1011 - Claims against dissolving cooperative.

The claim of a creditor or claimant against a dissolving cooperative is barred if the claim has not been enforced by initiating legal, administrative or arbitration proceedings concerning the claim by two (2) years after the date the notice of intent to dissolve is filed with the secretary of state.



§ 43-38-1012 - Filing of articles of termination upon dissolution and completion of winding up of cooperative.

(a) The articles of termination shall be filed with the secretary of state upon the dissolution and the completion of winding up the cooperative.

(b) Articles of termination shall set forth:

(1) The name of the cooperative;

(2) The date of filing of its articles of organization;

(3) The reason for the filing of the articles of termination;

(4) Whether known and potential creditors and claimants have been notified of the dissolution under § 43-38-1010; and

(5) Any other information that the person filing the articles of termination determines necessary or desirable to include.



§ 43-38-1013 - Revocation of dissolution proceedings.

(a) Dissolution proceedings may be revoked before the articles of dissolution are filed with the secretary of state.

(b) The chair may call a members' meeting to consider the advisability of revoking the dissolution proceedings. The question of the proposed revocation shall be submitted to the members at the members' meeting called to consider the revocation. The dissolution proceedings are revoked if the proposed revocation is approved at the members' meeting by a majority of the members of the cooperative, or for a cooperative with articles or bylaws requiring a greater number of members, the number of members required by the articles or bylaws.

(c) After the revocation of dissolution is authorized, the cooperative may revoke the dissolution by delivering to the secretary of state for filing articles of revocation of dissolution that set forth:

(1) The name of the cooperative;

(2) The effective date of the dissolution that was revoked;

(3) The date that the revocation of dissolution was authorized;

(4) If the cooperative board of directors, or incorporators, revoked the dissolution, a statement to that effect;

(5) If the cooperative's board of directors revoked a dissolution authorized by the members, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6) If member action was required to revoke the dissolution, a statement that the resolution was duly adopted by the members and a copy of the resolution or the written consent authorizing the revocation of dissolution.

(d) If a revocation of dissolution is effective, it relates back to and takes effect upon the effective date of the dissolution and the cooperative shall resume carrying on its business as if dissolution had never occurred.



§ 43-38-1014 - Termination of existence.

The existence of the cooperative is terminated upon the filing of articles of termination with the secretary of state.



§ 43-38-1015 - Dissolution under the supervision of the court.

After a notice of intent to dissolve has been filed with the secretary of state and before a certificate of dissolution has been issued, the cooperative or, for good cause shown, a member or creditor, may apply to a court within the county where the registered address is located to have the dissolution conducted or continued under the supervision of the court as provided in § 43-38-1018.



§ 43-38-1016 - Judicial intervention.

A court may grant any equitable relief it considers just and reasonable in the circumstances or may dissolve a cooperative or direct that the dissolved entity is merged into another or new cooperative or other entity on the terms and conditions the court deems equitable.



§ 43-38-1017 - Judicial dissolution.

(a) On application by the attorney general and reporter, or by or for a member, the court may decree dissolution of a cooperative whenever it is not reasonably practicable to carry on the business in conformity with the articles and the operating agreement.

(b) The dissolution is effective upon the decree of dissolution becoming final and not eligible for appeal. The decree shall be filed with the office of the secretary of state.



§ 43-38-1018 - Procedure for judicial dissolution.

(a) In dissolution proceedings, before a hearing is completed, the court may:

(1) Issue injunctions;

(2) Appoint receivers with all powers and duties that the court directs;

(3) Take actions required to preserve the cooperative's assets wherever located; and

(4) Carry on the business of the cooperative.

(b) After a hearing is completed, on notice the court directs to be given to parties to the proceedings and to other parties in interest designated by the court, the court may appoint a receiver to collect the cooperative's assets, including amounts owing to the cooperative by subscribers on account of an unpaid portion of the consideration for the issuance of shares. A receiver has authority, subject to the order of the court, to continue the business of the cooperative and to sell, lease, transfer, or otherwise dispose of the property and assets of the cooperative either at public or private sale.

(c) The assets of the cooperative or the proceeds resulting from a sale, lease, transfer, or other disposition shall be applied in the following order of priority:

(1) The costs and expenses of the proceedings, including attorneys' fees and disbursements;

(2) Debts, taxes and assessments due the United States, this state and other states in that order;

(3) Claims duly proved and allowed to employees under the workers' compensation act, except that claims under this clause may not be allowed if the cooperative has carried workers' compensation insurance, as provided by law, at the time the injury was sustained;

(4) Claims, including the value of all compensation paid in a medium other than money, proved and allowed to employees for services performed within three (3) months preceding the appointment of the receiver, if any; and

(5) Other claims proved and allowed.

(d) After payment of the expenses of receivership and claims of creditors are proved, the remaining assets, if any, may be distributed to the members or distributed pursuant to an approved liquidation plan.



§ 43-38-1019 - Receivership.

(a) A receiver shall be a natural person or a domestic corporation in this state. A receiver shall give a bond as directed by the court with the sureties required by the court.

(b) A receiver may sue and defend in all courts as receiver of the cooperative. The court appointing the receiver has exclusive jurisdiction of the cooperative and its property.

(c) The receiver and the court appointed receiver shall have the same powers and duties as a court appointed receiver would have pursuant to § 48-24-303.



§ 43-38-1020 - Filing of claims.

(a) In proceedings to dissolve a cooperative, the court may require all creditors and claimants of the cooperative to file their claims under oath with the court administrator or with the receiver in a form prescribed by the court.

(b) If the court requires the filing of claims, the court shall:

(1) Set a date, by order, at least one hundred twenty (120) days after the date the order is filed, as the last day for the filing of claims; and

(2) Prescribe the notice of the fixed date that shall be given to creditors and claimants.

(c) Before the fixed date, the court may extend the time for filing claims. Creditors and claimants failing to file claims on or before the fixed date may be barred, by order of court, from claiming an interest in or receiving payment out of the property or assets of the cooperative.



§ 43-38-1021 - Discontinuation of dissolution for lack of cause.

The involuntary or supervised voluntary dissolution of a cooperative may be discontinued at any time during the dissolution proceedings, if it is established that cause for dissolution does not exist. The court shall dismiss the proceedings and direct the receiver, if any, to redeliver to the cooperative its remaining property and assets.



§ 43-38-1022 - Court order dissolving cooperative.

(a) In an involuntary or supervised voluntary dissolution, after the costs and expenses of the proceedings and all debts, obligations and liabilities of the cooperative have been paid or discharged and the remaining property and assets have been distributed to its members, or if its property and assets are not sufficient to satisfy and discharge the costs, expenses, debts, obligations and liabilities, when all the property and assets have been applied so far as they will go to their payment according to their priorities, the court shall enter an order dissolving the cooperative.

(b) When the order dissolving the cooperative or association has been entered, the cooperative or association is dissolved.



§ 43-38-1023 - Certified copy of dissolution.

After the court enters an order dissolving a cooperative, the court administrator shall cause a certified copy of the dissolution order to be filed with the secretary of state. The secretary of state may not charge a fee for filing the dissolution order.



§ 43-38-1024 - Liquidation.

(a) A cooperative shall be dissolved as provided in the articles in a manner consistent with other business entities organized in this state, or if not provided, may be dissolved in the same manner as a limited liability company organized in this state; or the members may authorize a liquidation by adopting a resolution at a members' meeting. The liquidation may occur with or without a vote of dissolution. The notice of the members' meeting shall include a statement that the disposition of all or substantially all of the assets of the cooperative will be considered at the meeting. If a quorum is present in person, by mail ballot, or alternative method approved by the board at the members' meeting, the resolution approving of the liquidation is adopted if:

(1) Approved by two thirds (2/3) of the votes cast; or

(2) For a cooperative with articles or bylaws requiring more than two thirds (2/3) for approval and other conditions for approval, the resolution is approved by the proportion of the votes cast or a number of total members as required by the articles or bylaws and the conditions for approval in the articles or bylaws have been satisfied.

(b) The board of directors by resolution may liquidate a cooperative, if the board obtains an opinion of a certified public accountant that the cooperative is unlikely to continue as a business based on its current finances.



§ 43-38-1025 - Right to sue or defend after dissolution.

After a cooperative has been dissolved, any of its former officers, directors or members may assert or defend, in the name of the cooperative, a claim by or against the cooperative.



§ 43-38-1026 - Equitable relief -- Dissolution and liquidation.

(a) A court may grant equitable relief that it deems just and reasonable in the circumstances or may dissolve a cooperative and liquidate its assets and business:

(1) In a supervised voluntary dissolution that is applied for by the cooperative;

(2) In an action by a member when it is established that:

(A) The directors or the persons having the authority otherwise vested in the board are deadlocked in the management of the cooperative's affairs and the members are unable to break the deadlock;

(B) The directors or those in control of the cooperative have acted fraudulently, illegally or in a manner unfairly prejudicial toward one (1) or more members in their capacities as members, directors or officers;

(C) The members of the cooperative are so divided in voting power that, for a period that includes the time when two (2) consecutive regular members' meetings were held, they have failed to elect successors to directors whose terms have expired or would have expired upon the election and qualification of their successors;

(D) The cooperative assets are being misapplied or wasted; or

(E) The period of duration as provided in the articles has expired and has not been extended as provided in this chapter;

(3) In an action by a creditor when:

(A) The claim of the creditor against the cooperative has been reduced to judgment and an execution on the judgment has been returned unsatisfied; or

(B) The cooperative has admitted in writing that the claim of the creditor against the cooperative is due and owing and it is established that the cooperative is unable to pay its debts in the ordinary course of business; or

(4) In an action by the attorney general and reporter to dissolve the cooperative in accordance with this subsection (a), when it is established that a decree of dissolution is appropriate.

(b) In determining whether to order equitable relief or dissolution, the court shall take into consideration the financial condition of the cooperative, but may not refuse to order equitable relief or dissolution solely on the ground that the cooperative has accumulated operating net income or current operating net income.

(c) In deciding whether to order dissolution of the cooperative, the court shall consider whether lesser relief suggested by one (1) or more parties, such as a form of equitable relief or a partial liquidation, would be adequate to permanently relieve the circumstances established under subdivision (a)(2)(B) or (a)(2)(C). Lesser relief may be ordered if it would be appropriate under the facts and circumstances of the case.

(d) If the court finds that a party to a proceeding brought under this section has acted arbitrarily, vexatiously, or otherwise not in good faith, the court may in its discretion award reasonable expenses, including attorneys' fees and disbursements, to any of the other parties.

(e) Proceedings under this section shall be brought in a court within the county where the registered address of the cooperative is located.

(f) It is not necessary to make members parties to the action or proceeding unless relief is sought against them personally.



§ 43-38-1027 - Claims procedure.

(a) A person who is or who becomes a creditor or claimant before, during, or following the conclusion of dissolution proceedings, who does not file a claim or pursue a remedy in a legal, administrative or arbitration proceeding during the pendency of the dissolution proceeding, or has not initiated a legal, administrative, or arbitration proceeding before the commencement of the dissolution proceedings, and all those claiming through or under the creditor or claimant, are forever barred from suing on that claim or otherwise realizing upon or enforcing it, except as provided in this section.

(b) Within one (1) year after articles of dissolution have been filed with the secretary of state pursuant to this chapter or a dissolution order has been entered, a creditor or claimant who shows good cause for not having previously filed the claim may apply to a court in this state to allow a claim:

(1) Against the cooperative to the extent of undistributed assets; or

(2) If the undistributed assets are not sufficient to satisfy the claim, the claim may be allowed against a member to the extent of distributions in dissolution received by the member.

(c) Debts, obligations and liabilities incurred during dissolution proceedings shall be paid or provided for by the cooperative before the distribution of assets to a member. A person to whom this kind of debt, obligation, or liability is owed but is not paid may pursue any remedy against the officers, directors or members of the cooperative before the expiration of the applicable statute of limitations. This subsection (c) does not apply to dissolution under the supervision or order of a court.






Part 11 - Document Requirements

§ 43-38-1101 - Filing requirements.

(a) A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the secretary of state.

(b) This chapter must require or permit filing the document in the office of the secretary of state.

(c) The document must contain the information required by this chapter. It may contain other information as well.

(d) The document must be typewritten or printed in ink in a clear and legible fashion on one (1) side of letter or legal size paper.

(e) The document must be in the English language. A cooperative's or other business entity's name need not be in English, if written in English letters, or Arabic or Roman numerals.

(f) The document must be executed:

(1) By the president of the board of directors of a cooperative, or by another of its authorized officers, if a cooperative action is taken;

(2) If directors of a cooperative have not been selected or the cooperative has not been formed, by an organizer; or

(3) If the business entity is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(g) The person executing the document shall sign it and state beneath or opposite the signature the person's name and the capacity in which the person signs. The document may, but need not, contain:

(1) An attestation by the secretary or an assistant secretary;

(2) An acknowledgment, verification, or proof; or

(3) The date the document is signed, except that the date shall be required for the annual report for the secretary of state.

(h) If the secretary of state, pursuant to statutory authority, has prescribed a mandatory form for the document, the document must be in or on the prescribed form.

(i) The document must be delivered to the office of the secretary of state for filing and must be accompanied by the current filing fee, and any tax, license fee, interest, or penalty required by this chapter.

(j) The document must contain a statement that makes it clear that it is being filed pursuant to the Tennessee Processing Cooperative Act.

(k) The secretary of state has the power to promulgate appropriate rules and regulations establishing acceptable methods for execution of any document to be filed with the secretary of state.

(l) Notwithstanding any other provision of the law to the contrary, whenever this title requires that an application or other document submitted to the secretary of state for filing be accompanied by a certificate from the commissioner of revenue reciting that the business has properly filed all reports and paid all required taxes and penalties, the certificate requirement shall be met, and a paper certificate need not accompany the application or other document, if the commissioner provides to the secretary of state electronic verification of the required information. Upon request of the person seeking certificate information, the commissioner shall provide to the secretary of state verification in lieu of a paper certificate.

(m) Any Tennessee cooperative that has not timely filed with the department of revenue such information as has been required by the commissioner of revenue under prior law shall be subject to administrative dissolution in accordance with the procedures specified in § 43-38-1004. Upon certification by the commissioner that it has complied with the information reporting requirements that were required under prior law, a cooperative that has been administratively dissolved or that has had its certificate of authority revoked for failure to timely file this information may be reinstated.



§ 43-38-1102 - Forms.

(a) The secretary of state may prescribe and furnish on request forms for:

(1) Articles of organization;

(2) Certificate of formation; and

(3) The annual report.

If the secretary of state so requires, use of these forms shall be mandatory.

(b) The secretary of state may prescribe and, if prescribed by the secretary of state, shall furnish on request forms for other documents required or permitted to be filed by this chapter. Use of these request forms is not mandatory.



§ 43-38-1103 - Filing, service and copying fees.

(a) The office of the secretary of state shall collect the following fees when the documents described in this chapter are delivered for filing; and for purposes of this chapter, no document is considered delivered to the office of the secretary of state for filing unless accompanied by the fee: Click here to view image.

(b) The secretary of state shall collect a fee of twenty dollars ($20.00) each time process is served on the secretary of state under this chapter. The party to a proceeding causing service of process is entitled to recover this fee as costs, if it prevails in the proceeding.

(c) The secretary of state shall collect a fee of twenty dollars ($20.00) for copying all filed documents relating to a cooperative. All such copies will be certified or validated by the secretary of state.

(d) The secretary of state shall collect from each cooperative, if applicable, an annual fee equal to fifty dollars ($50.00) per each cooperative member in existence on the date of the initial filing, and each year thereafter, based on the number of cooperative members in existence on the date of the filing for the annual report, with a minimum fee of three hundred dollars ($300) and a maximum fee of three thousand dollars ($3,000).

(e) In addition to the other filing requirements of this chapter, a copy of all documents specified in subdivisions (a)(1) and (a)(11)-(a)(20) shall also be filed in the office of the register of deeds in the county where a cooperative has its principal office, if the principal office is in Tennessee, and in the case of a merger, in the county in which the new or surviving cooperative shall have its principal office, if the principal office is in Tennessee. The register of deeds may charge five dollars ($5.00), plus fifty cents (50cent(s)) per page in excess of five (5) pages for this filing.



§ 43-38-1104 - Corrections.

(a) A cooperative may correct a document filed with the office of the secretary of state, if the document:

(1) Contains an incorrect statement; or

(2) Was defectively executed, attested, sealed, certified, or acknowledged.

(b) A document is corrected:

(1) By preparing articles of correction that:

(A) Describe the document, including its filing date, or attach a copy of it to the articles;

(B) Specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(C) Correct the incorrect statement of defective execution; and

(2) By delivering the articles of correction to the office of the secretary of state for filing.

(c) Articles of correction are effective on the effective time and date of the document they correct, except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



§ 43-38-1105 - Filing duty of secretary of state.

(a) If a document delivered to the office of the secretary of state for filing satisfies the requirements of § 43-38-1101, the secretary of state shall file it.

(b) The secretary of state files a document by stamping or otherwise endorsing "Filed", together with the secretary of state's name and official title and the date and time of receipt, on the document. After filing a document, except for filings pursuant to §§ 43-38-109 and 43-38-120, the secretary of state shall deliver the document, with the filing fee receipt attached, or acknowledgment of receipt if no fee is required, to the cooperative or its representative in due course. A cooperative or its representative may present to the office of the secretary of state an exact or conformed copy of the document presented for filing, together with the document; and, in that event, the secretary of state shall stamp or otherwise endorse the exact or conformed copy filed, together with the secretary of state's name and official title and the date and time of receipt, and immediately return the exact or conformed copy to the party filing the original of the document.

(c) If the secretary of state refuses to file a document, the secretary of state shall return it to the cooperative or its representative immediately after the document was received for filing, together with a brief, written explanation of the reason for the refusal.

(d) The secretary of state's duty to file documents under this section is ministerial. The secretary of state's filing or refusing to file a document does not:

(1) Affect the validity or invalidity of the document in whole or in part;

(2) Relate to the correctness or incorrectness of information contained in the document;

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect; or

(4) Establish that a document purporting to be an exact or conformed copy is in fact an exact or conformed copy.

(e) Any cooperative document that meets the requirements of this chapter for filing and recording shall be received, filed and recorded by the appropriate office, upon payment of the appropriate fees and taxes, if any, notwithstanding any contrary requirements found in any other provisions of the laws of this state.



§ 43-38-1106 - Appeal of refusal to file document.

(a) If the secretary of state refuses to file a document delivered to the office of the secretary of state for filing, the cooperative may appeal the refusal to the chancery court of Davidson County. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the secretary of state's explanation of the refusal to file.

(b) The court may summarily order the secretary of state to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.

(d) Any judicial review of the secretary of state's refusal to file a document shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 43-38-1107 - Copy as evidence.

A certificate attached or certification affixed to a copy of a document filed by the secretary of state, bearing the secretary of state's signature, which may be in facsimile, and the seal of this state, is conclusive evidence that the original document is on file with the secretary of state.



§ 43-38-1108 - Penalty for signing false document.

(a) A person commits a Class B misdemeanor, punishable by a fine not to exceed five hundred dollars ($500), if the person signs a document, knowing it to be false in any material respect with intent that the document be delivered to the office of the secretary of state or other required office for filing.

(b) The offense created by this section is in addition to any other offense created by law for the same conduct.



§ 43-38-1109 - Effective time and date of document.

(a) Except as provided in subsection (b), and in §§ 43-38-202 and 43-38-1104(c), a document accepted for filing is effective:

(1) At the time of filing on the date it is filed by the secretary of state, as evidenced by the office of the secretary of state's date and time endorsement on the original document; and

(2) At the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date, and if it does so, the document becomes effective at the time and date specified. If a delayed effective date but not time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed with the office of the secretary of state.

(c) The office of the secretary of state shall not file any articles unless that document designates the registered agent and registered office of such cooperative in accordance with § 43-38-107. The office of the secretary of state shall not file any other document presented by the cooperative for filing under this chapter, if at the time of filing, the cooperative does not have a registered agent and registered office designated at that time, unless at the time the document is received for filing, the office of the secretary of state also receives for filing a statement designating a registered agent or registered office or both.









Chapter 39 - Agritourism

§ 43-39-101 - Chapter definitions.

For purposes of this chapter, unless the context otherwise requires:

(1) "Agritourism activity" means any activity carried out on a farm or ranch, eligible for greenbelt classification under title 67, chapter 5, part 10, that allows members of the general public, for recreational, entertainment or educational purposes, to view or enjoy rural activities, including farming, ranching, historic, cultural, harvest-your-own activities or natural activities and attractions. An activity is an "agritourism activity" whether or not a participant provides compensation in money or other valuable compensation to participate in the activity. "Agritourism activity" includes an activity involving any animal exhibition at an agricultural fair, regardless of the location of the fair;

(2) "Agritourism professional" means any person who is engaged in the business of providing one (1) or more agritourism activities, whether or not for compensation;

(3) (A) "Inherent risks of agritourism activity" means those dangers, conditions or hazards that are an integral part of an agritourism activity, including, but not limited to:

(i) Surface and subsurface conditions;

(ii) Natural conditions of land, vegetation and waters;

(iii) The behavior of wild or domestic animals; and

(iv) Ordinary dangers of structures or equipment ordinarily used in farming and ranching operations.

(B) "Inherent risks of agritourism activity" also include the potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, including failing to follow instructions given by an agritourism professional or failing to exercise reasonable caution while engaging in an agritourism activity;

(4) "Participant" means any person, other than the agritourism professional, who engages in an agritourism activity; and

(5) "Person" means an individual, fiduciary, firm, association, partnership, limited liability company, corporation, unit of government or any other group acting as a unit.



§ 43-39-102 - Immunity from liability for injury or death.

(a) Except as provided in subsection (b):

(1) No agritourism professional shall be liable for injury to or death of a participant resulting solely from the inherent risks of agritourism activities, as long as the warning contained in § 43-39-103(b) is posted as required; and

(2) No participant or participant's representative shall maintain an action against or recover from an agritourism professional for injury, loss, damage or death of the participant resulting exclusively from any of the inherent risks of agritourism activities.

(b) Nothing in subsection (a) prevents or limits the liability of an agritourism professional if the agritourism professional or any of its agents does any one (1) or more of the following:

(1) Commits an act or omission that constitutes reckless disregard for the safety of the participant, and that act or omission proximately causes injury, damage or death to the participant;

(2) Has actual knowledge or reasonably should have known of a dangerous condition on the land, facilities or equipment used in the activity or the dangerous propensity of a particular animal used in the activity and does not make the danger known to the participant, and the danger proximately causes injury, damage or death to the participant;

(3) Fails to train, or improperly or inadequately trains, employees who are actively involved in agritourism activities, and an act or omission of the employee proximately causes injury, damage or death to the participant;

(4) Intentionally injures the participant; or

(5) Commits any other act, error or omission that constitutes willful or wanton misconduct, gross negligence or criminal conduct.

(c) Nothing in subsection (a):

(1) Prevents or limits the liability of an agritourism professional under the product liability provisions in title 29, chapter 28; or

(2) Shall be construed so as to negate that assumption of the risk is an affirmative defense.

(d) Any limitation on legal liability afforded by this section to an agritourism professional is in addition to any other limitations of legal liability otherwise provided by law.



§ 43-39-103 - Warning notice.

(a) (1) Every agritourism professional shall post and maintain a sign that contains the warning notice specified in subsection (b). The sign shall be placed in a clearly visible location at the entrance to the agritourism location and at the site of the agritourism activity. The warning notice shall consist of a sign in black letters, with each letter to be a minimum of one inch (1'') in height.

(2) Every written contract entered into by an agritourism professional for the providing of professional services, instruction or the rental of equipment to a participant for purposes of engaging in or participating in an agritourism activity, whether or not the contract involves agritourism activities on or off the site of the agritourism activity, shall contain in clearly readable print the warning notice specified in subsection (b).

(b) The signs and contracts described in subsection (a) shall contain the following language or substantially similar language:

WARNING

Under Tennessee law, there is no liability for an injury to or death of a participant in an agritourism activity conducted at this agritourism location or by this agritourism professional if such injury or death results from the inherent risks of the agritourism activity.

Inherent risks of agritourism activities include, among others, risks of injury inherent to land, equipment, and animals, as well as the potential for you to act in a negligent manner that may contribute to your injury or death. You are assuming the risk of participating in this agritourism activity.

(c) Failure to comply with this section shall prevent an agritourism professional from invoking the privileges of immunity provided by this chapter.






Chapter 40 - Forest Product Fairness Act

§ 43-40-101 - Short Title.

This chapter shall be known and may be cited as the "Forest Product Fairness Act."



§ 43-40-102 - Purpose.

The general assembly recognizes the enormous contribution that the Tennessee forest products industry makes to the state. The continued health of the industry is vital to Tennessee's economic well-being. A fair and equitable process for awarding state incentives to the forest products industry is necessary to maintain economic viability. The purpose of this chapter is to provide for a procedure that will ensure an open process for the awarding of incentives, that encourages the use of forest products but does not give an unfair advantage to one (1) segment of the forest products industry over another, and that does not put existing businesses at a competitive disadvantage.



§ 43-40-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of agriculture;

(2) "Forest products" include the following:

(A) Products that are derived from woody biomass;

(B) Forest wood waste, including residual tops and limbs of trees, unused cull trees, pre-commercial thinnings, and wood or debris from noncommercial tree species, slash or brush; and

(C) Any wood chips or fibers or other organic substances and any inorganic substances recovered from forest wood waste or produced as byproducts of processing wood; and

(3) "Incentives" means any tax exemption, tax credit, tax exclusion, tax deduction, rebate, investment, contract, or grant made available by the state to directly support the purchase of forest products. "Incentives" shall not mean any such benefit available under statutorily provided programs.



§ 43-40-104 - Incentives.

Incentives to directly support the purchase of forest products shall be approved by the commissioner through a fair and equitable process prior to being awarded. The process shall be open to individuals and both new and existing partnerships, corporations, associations, or other legal entities.



§ 43-40-105 - Rules and regulations.

The commissioner of agriculture is authorized to promulgate rules and regulations to effectuate the purposes of this chapter, after consulting with the commissioner of economic and community development. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Title 44 - Animals And Animal Husbandry

Chapter 2 - Prevention and Treatment of Diseases

Part 1 - General Provisions

§ 44-2-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Animal" or "animals" means all domestic animals including, but not limited to, cattle, bison, all equidae, sheep, goats, swine, dogs, cats, all avian species, and all Class III animals as established by § 70-4-403;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Department" means the Tennessee department of agriculture;

(4) "Disease" means any communicable disease deemed appropriate for regulatory control measures by the state veterinarian;

(5) "Person" means an individual, corporation, partnership and any association of two (2) or more persons having a joint or common interest; and

(6) "USDA" means the United States department of agriculture.



§ 44-2-102 - Supervisory powers.

The commissioner and the state veterinarian have the general supervision of all animals within or that may be in transit through the state, and they are empowered to:

(1) Establish a quarantine against any animal or animals within or entering the state;

(2) Enter any premises in which animals are likely kept for the purpose of examining, inspecting or testing for the purpose of disease control;

(3) Prohibit or regulate the importation of animals into this state whenever it is necessary to protect the health of animals in Tennessee;

(4) Order tests or vaccinations of animals within the state or imported into the state for the purpose of protecting the health of animals in Tennessee;

(5) Order the destruction and sanitary disposition of any animal, whenever, in the opinion of the state veterinarian, the interests of the state are best served by the destruction of that animal. This destruction may be ordered only for control of any animal disease for which the state has a control program, or for any animal disease not known to exist in the United States;

(6) Order the sanitary disposition of any dead animal. The owner of such animal shall be liable for its disposition;

(7) Stop and inspect or examine vehicles likely to be hauling animals for the purposes of disease control and determining compliance with this chapter;

(8) Order the cleaning and disinfection of any premises, vehicle or equipment for the purpose of animal disease control;

(9) Promulgate in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, all rules and regulations necessary to carry out this chapter;

(10) Impose in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, civil penalties of up to one thousand dollars ($1,000) for each violation of this chapter or the rules and regulations promulgated under this chapter;

(11) Cooperate with the government of the United States and may designate employees of USDA as agents of the department in carrying out the purposes of this chapter;

(12) Call upon other law enforcement agencies for assistance when the public safety and welfare is threatened; and

(13) File suit in a court of competent jurisdiction for the purpose of enjoining the further violation of this chapter.



§ 44-2-103 - Prohibited acts.

It is unlawful for any person to:

(1) Willfully hinder, obstruct, disregard or evade any quarantine or order the commissioner or state veterinarian may issue under this chapter;

(2) Distribute, sell or use any veterinary vaccine, antiserum, or diagnostic antigen or other veterinary biologic products unless licensed by the USDA and permitted by the department;

(3) Refuse to allow the commissioner or the state veterinarian or any person acting under the commissioner's or state veterinarian's authority to inspect or examine any animal reported or suspected to be infected with any communicable disease, or for the owner of such animals to fail to present them for testing or to fail to render reasonable assistance in testing of the animals;

(4) Knowingly sell, trade or import into this state any animal or animals infected with a communicable disease; or

(5) Violate any rule or regulation promulgated pursuant to this chapter.



§ 44-2-104 - Penalties.

A violation of this chapter is a Class A misdemeanor.



§ 44-2-105 - Indemnity for destroyed animals.

The commissioner through rules and regulations may establish procedures for the payment of indemnities for animals destroyed under authority of this chapter. Indemnity under this section is not intended to be a full reimbursement but a partial compensation based on, but not limited to, the value of the animal and the availability of funds for that purpose. Indemnification may be disallowed in cases where the owner is in violation of this chapter.



§ 44-2-106 - Federally accredited veterinarians -- Inspections, vaccinations and tests.

Veterinarians accredited under Title 9 of the Code of Federal Regulations and licensed by the state board of veterinary medical examiners may be authorized to make necessary inspections, vaccinations, and tests required by this chapter or its regulations.






Part 2 - Import Restrictions [Repealed]



Part 3 - Serums [Repealed]



Part 4 - Feeding Garbage to Swine

§ 44-2-401 - Title.

This part shall be known and may be cited as the "Tennessee Garbage Feeding Law."



§ 44-2-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of agriculture;

(2) "Garbage" means animal or plant waste resulting from the handling, preparation, cooking or consumption of foods, including animal and fowl carcasses or parts thereof, and all waste material and by-products of a kitchen, restaurant, hospital, hotel, motel, or slaughterhouse; except, however, bakery waste, whey, or other dairy waste from milk processing plants shall not be included in this definition; and

(3) "Person" means any individual, partnership, corporation, association or other legal entity or any organization, political subdivision or governmental agency.



§ 44-2-403 - Enforcing official.

This part shall be enforced and administered by the commissioner or the commissioner's designated representative.



§ 44-2-404 - When feeding garbage to swine allowed.

It is unlawful for any person to feed garbage to swine except:

(1) Any individual who feeds only that person's own household garbage to that person's own swine; or

(2) Garbage that has been processed in a manner prescribed and approved by the commissioner.



§ 44-2-405 - Rules and regulations.

The commissioner may promulgate such rules and regulations as, in the commissioner's opinion, are necessary to implement this part.



§ 44-2-406 - Inspection of premises.

The commissioner or the commissioner's designated representative may enter upon any premises, public or private, for the purpose of determining if a violation of this part has occurred.



§ 44-2-407 - Penalty for violations.

(a) A violation of this part by any person is a Class C misdemeanor.

(b) Each illegal feeding of garbage is to be considered a separate offense.



§ 44-2-408 - Enjoining violations of law.

The commissioner, upon determining that any person may have violated any provision of this part, may petition for injunctive relief from further violation. The petition shall be addressed to the chancery court in the county in which the offense occurred or in which the offender's principal place of business is located or where the offender is doing business or resides. The chancellor, on determining that probable cause of a violation of this part exists, shall issue appropriate injunctive relief.









Chapter 6 - Commercial Feed Law

§ 44-6-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Commercial Feed Law of 1972."



§ 44-6-102 - Administration by commissioner of agriculture.

This chapter shall be administered by the commissioner of agriculture.



§ 44-6-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Brand name" means any word, name, symbol, or device, or any combination thereof, identifying the commercial feed of a distributor or registrant and distinguishing it from that of others;

(2) "Commercial feed" means all materials except unmixed seed, whole and unprocessed, when not adulterated within the meaning of this chapter, that are offered for sale as feed or mixing for feed; provided, that the commissioner by regulation may exempt from this definition, or from specific provisions of this chapter, commodities such as hay, straw, stover, silage, cobs, husks, hulls and individual compounds or substances, when those commodities, compounds or substances are not intermixed or mixed with other materials, and are not adulterated within the meaning of this chapter;

(3) "Commercial feed facility" or "licensed commercial feed facility" means a facility that manufactures or distributes commercial feed in this state and that is subject to licensure pursuant to this chapter;

(4) "Commissioner" means the commissioner of agriculture, or the commissioner's authorized agent;

(5) "Contract feeder" means a person who, as an independent contractor, feeds commercial feed to animals pursuant to a contract, whereby the commercial feed is supplied, furnished, or otherwise provided to the person and whereby the person's remuneration is determined all or in part by feed, consumption, mortality, profits, or amount or quality of product;

(6) "Customer-formula feed" means commercial feed that consists of a mixture of two (2) or more commercial feeds or a mixture of one (1) or more commercial feeds and one (1) or more feed ingredients or a mixture of two (2) or more feed ingredients, each batch of which is manufactured according to the specific instructions of the final purchaser;

(7) "Distribute" means to offer for sale, sell, exchange, or barter commercial feed or customer-formula feed;

(8) "Distributor" means any person who distributes;

(9) "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than humans, and articles other than feed intended to affect the structure or function of any part of the animal body;

(10) "Feed ingredient" means each of the constituent materials making up a commercial feed;

(11) "Label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed;

(12) "Labeling" means all labels and other written, printed, or graphic matter:

(A) Upon commercial feed or any of its containers or wrapper; or

(B) Accompanying commercial feed;

(13) "Manufacture" means to grind, mix or blend, or further process a commercial feed for distribution;

(14) "Mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients;

(15) "Official sample" means a sample of feed taken by the commissioner or the commissioner's agent in accordance with § 44-6-111(c), (e) or (f);

(16) "Percent" or "percentage" means percentage by weight;

(17) "Person" includes individual, partnership, corporation, association, or other legal entity;

(18) "Pet" means any domesticated animal normally maintained in or near the household of its owner;

(19) "Pet food" means any commercial feed prepared and distributed for consumption by pets;

(20) "Product name" means the name of the commercial feed that identifies it as to kind, class, or specific use;

(21) "Quantity statement" means the net weight (mass), net volume (liquid or dry) or count;

(22) "Specialty pet" means any domesticated animal pet normally maintained in a cage or tank, such as, but not limited to, gerbils, hamsters, canaries, psittacines, birds, mynahs, finches, tropical fish, goldfish, snakes and turtles;

(23) "Specialty pet food" means any commercial feed prepared and distributed for consumption by specialty pets; and

(24) "Ton" means a net weight of two thousand pounds (2,000 lbs.) avoirdupois.



§ 44-6-104 - License requirement -- Application -- Fees -- Refusal of license -- Hearing.

(a) Any person who manufactures a commercial feed within the state, who distributes a commercial feed in or into the state, or whose name appears on the label of a commercial feed as guarantor shall obtain a license for each facility from which commercial feed is distributed in or into the state, authorizing the person to manufacture or distribute commercial feed before engaging in the activity. Any person who makes only retail sales of commercial feed that bears labeling or other approved indication that the commercial feed is from a licensed manufacturer, guarantor, or distributor is not required to obtain a license.

(b) Any person who is required to obtain a license shall submit an application on a form provided by or approved by the commissioner, accompanied by payment in the amount set by rule pursuant to § 43-1-703 for each facility. Each license shall expire on July 1 of the year for which it is issued.

(c) The form and content of the commercial feed license application shall be established by rules promulgated by the commissioner.

(d) The commissioner is empowered to refuse to issue a license to any person not in compliance with this chapter and to cancel the license of any licensee subsequently found not to be in compliance with any provision of this chapter; provided, that no license shall be refused or canceled unless the applicant or licensee has been given an opportunity to be heard before the commissioner and to amend the applicant's or licensee's application in order to comply with the requirements of this chapter.



§ 44-6-105 - Labeling.

A commercial feed shall be labeled as follows:

(1) In case of a commercial feed, except a customer-formula feed, it shall be accompanied by a label bearing the following information:

(A) The quantity statement;

(B) The product name and the brand name, if any, under which the commercial feed is distributed;

(C) The guaranteed analysis stated in such terms, as the commissioner by regulation determines, is required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases the substances or elements must be determinable by laboratory methods published by the AOAC International, or other methods approved by regulation;

(D) The common or usual name of each ingredient used in the manufacture of the commercial feed; provided, that the commissioner by regulation may permit the use of a collective term for a group of ingredients that perform a similar function, or the commissioner may exempt commercial feeds, or any group thereof, from this requirement of an ingredient statement if the commissioner finds that this statement is not required in the interest of consumers;

(E) The name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed;

(F) For those commercial feeds containing drugs, and for such other feeds as the commissioner may require by regulation, adequate directions for their safe and effective use; and

(G) Such precautionary statements as the commissioner by regulation determines are necessary for the safe and effective use of the commercial feed; and

(2) In the case of a customer-formula feed, it shall be accompanied by a label, invoice, delivery slip, or other shipping document, bearing the following information:

(A) Name and address of the manufacturer;

(B) Name and address of the purchaser;

(C) Date of delivery;

(D) The product name and brand name, if any, and the net weight of each registered commercial feed used in the mixture, and the net weight of each other ingredient used;

(E) For those customer-formula feeds containing drugs, and for such other feeds as the commissioner may require by regulation, adequate directions for their safe and effective use; and

(F) Such precautionary statements as the commissioner by regulation determines are necessary for the safe and effective use of the customer-formula feed.



§ 44-6-106 - Misbranding.

A commercial feed shall be deemed to be misbranded if:

(1) Its labeling is false or misleading in any particular;

(2) It is distributed under the name of another commercial feed;

(3) It is not labeled as required in § 44-6-105;

(4) It purports to be or is represented as a commercial feed, or if it purports to contain or is represented as containing a commercial feed ingredient, unless the commercial feed or feed ingredient conforms to the definition, if any, prescribed by regulation by the commissioner; or

(5) Any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.



§ 44-6-107 - Adulteration.

A commercial feed shall be deemed to be adulterated if:

(1) (A) It bears or contains any poisonous or deleterious substance that may render it injurious to health; but in case the substance is not an added substance, the commercial feed shall not be considered adulterated under this subdivision (1)(A), if the quantity of the substance in the commercial feed does not ordinarily render it injurious to health;

(B) It bears or contains any added poisonous, added deleterious, or added nonnutritive substance that is unsafe within the meaning of § 406 of the federal Food, Drug, and Cosmetic Act, other than one that is:

(i) A pesticide chemical in or on a raw agricultural commodity; or

(ii) A food additive;

(C) It is, or it bears or contains any food additive that is unsafe within the meaning of § 409 of the federal Food, Drug, and Cosmetic Act;

(D) It is a raw agricultural commodity and it bears or contains a pesticide chemical that is unsafe within the meaning of § 408(a) of the federal Food, Drug, and Cosmetic Act; provided, that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under § 408 of the federal Food, Drug, and Cosmetic Act, and the raw agricultural commodity has been subjected to processing, such as canning, cooking, freezing, dehydrating, or milling, the residue of the pesticide chemical remaining in or on the processed feed shall not be deemed unsafe if the residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity, unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal that is unsafe within the meaning of § 408(a) of the federal Food, Drug, and Cosmetic Act;

(E) It is, or it bears or contains any color additive that is unsafe within the meaning of § 706 of the federal Food, Drug, and Cosmetic Act;

(F) It is, or it bears or contains any new animal drug that is unsafe within the meaning of § 512 of the federal Food, Drug & Cosmetic Act;

(G) It consists in whole or in part of any filthy, putrid or decomposed substance, or if it is otherwise unfit for feed;

(H) It has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

(I) It is, in whole or in part, the product of a diseased animal or of an animal that has died otherwise than by slaughter that is unsafe within the meaning of § 402 (a)(1) or (2) of the federal Food, Drug, and Cosmetic Act;

(J) Its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health; or

(K) It has been intentionally subjected to radiation, unless the use of the radiation was in conformity with the regulations or exemptions in effect pursuant to § 409 of the federal Food, Drug, and Cosmetic Act;

(2) Any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor;

(3) Its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling;

(4) It contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice regulations promulgated by the commissioner to assure that the drug meets the requirements of this chapter as to safety and has the identity and strength and meets the quality and purity characteristics that it purports or is represented to possess. In promulgating such regulations, the commissioner shall adopt the current good manufacturing practice regulations for Type A Medicated Articles and Type B and Type C Medicated Feeds established under authority of the federal Food, Drug, and Cosmetic Act, unless the commissioner determines that they are not appropriate to the conditions that exist in this state; or

(5) It contains viable weed seeds in amounts exceeding the limits that the commissioner establishes by rule or regulation.



§ 44-6-108 - Prohibited acts.

The following acts and the causing of the following acts within this state are prohibited:

(1) The manufacture or distribution of any commercial feed that is adulterated or misbranded;

(2) The adulteration or misbranding of any commercial feed;

(3) The distribution of agricultural commodities, such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls, that are adulterated within the meaning of § 44-6-107(1);

(4) The removal or disposal of a commercial feed in violation of an order under § 44-6-112;

(5) The failure or refusal to register in accordance with § 44-6-104; and

(6) Failure to pay inspection fees and file reports as required by former § 44-6-109 [repealed].



§ 44-6-109 - [Repealed.]

HISTORY: Acts 1972, ch. 488, § 9; T.C.A., § 44-1126; Acts 1980, ch. 538, § 1; 1997, ch. 55, § 7; 2008, ch. 787, § 1; repealed by Acts 2015, ch. 485, § 17, effective July 1, 2015.



§ 44-6-110 - Rules and regulations.

The commissioner is authorized to promulgate such rules and regulations for commercial feeds and pet foods as are specifically authorized in this chapter, and such other reasonable rules and regulations as may be necessary for the efficient enforcement of this chapter. In the interest of uniformity, the commissioner shall by regulation adopt, unless the commissioner determines that they are inconsistent with this chapter or are not appropriate to conditions that exist in this state, the following:

(1) The official definitions of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization; and

(2) Any regulation promulgated pursuant to the authority of the federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301 et seq.).



§ 44-6-111 - Inspection -- Sampling -- Analysis.

(a) For the purpose of enforcement of this chapter, and in order to determine whether its provisions have been complied with, including whether or not any operations may be subject to the provisions, officers or employees duly designated by the commissioner, upon presenting appropriate credentials, are authorized to:

(1) Enter, during normal business hours, any factory, warehouse, or establishment within the state in which commercial feeds are manufactured, processed, packed, or held for distribution, or to enter any vehicle being used to transport or hold commercial feeds; and

(2) (A) Inspect at reasonable times and within reasonable limits and in a reasonable manner, such a factory, warehouse, establishment, or vehicle, and all pertinent equipment, finished and unfinished materials, containers, and labeling therein.

(B) The inspection may include the verification of only such records and production and control procedures as may be necessary to determine compliance with the good manufacturing practice regulations established under § 44-6-107(4).

(b) A separate notice shall be given for each such inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each such inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified.

(c) If the officer or employee making such an inspection of a factory, warehouse, or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises, the officer or employee shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

(d) If the owner of any factory, warehouse, or establishment described in subsection (a), or the owner's agent, refuses to admit the commissioner, or the commissioner's agent, to inspect in accordance with subsections (a) and (b), the commissioner is authorized to obtain from any state court a court order directing the owner or the owner's agent to submit the premises described in the warrant to inspection.

(e) For the purpose of the enforcement of this chapter, the commissioner or the commissioner's duly designated agent is authorized to enter upon any public or private premises, including any vehicle of transport, during regular business hours to have access to, to obtain samples of, and to examine records relating to distribution of, commercial feeds.

(f) Sampling and analysis shall be conducted in accordance with methods published by the AOAC International, or in accordance with other generally recognized methods.

(g) The results of all analyses of official samples shall be forwarded by the commissioner to the person named on the label. When the inspection and analysis of an official sample indicate a commercial feed has been adulterated or misbranded, the commissioner shall furnish to the registrant a portion of the sample concerned if the registrant requests it within thirty (30) days of notification.

(h) The commissioner, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample as defined in § 44-6-103 and obtained and analyzed as provided for in subsections (c), (e), and (f).



§ 44-6-112 - Withdrawal, condemnation and confiscation orders.

(a) When the commissioner or the commissioner's authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this chapter or of any of the prescribed regulations under this chapter, the commissioner or the commissioner's agent may issue and enforce a written or printed "withdrawal from distribution" order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the commissioner or the court. The commissioner shall release the lot of commercial feed so withdrawn when the provisions and regulations have been complied with. If compliance is not obtained within thirty (30) days, the commissioner may begin, or upon request of the distributor or registrant shall begin, proceedings for condemnation.

(b) Any lot of commercial feed not in compliance with any of the provisions of this chapter or of any of the prescribed regulations under this chapter shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the area in which the commercial feed is located. In the event the court finds the commercial feed to be in violation of this chapter and orders the condemnation of the commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the state; provided, that in no instance shall the disposition of the commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial feed or for permission to process or relabel the commercial feed to bring it into compliance with this chapter.



§ 44-6-113 - Violation a misdemeanor -- Penalties -- Construction -- Injunction -- Judicial review.

(a) Any person convicted of violating any of the provisions of this chapter or who impedes, hinders or otherwise prevents, or attempts to prevent, the commissioner or the commissioner's duly authorized agent in performance of that official's duty in connection with this chapter commits a Class C misdemeanor. In all prosecutions under this chapter involving the composition of a lot of commercial feed, a certified copy of the official analysis signed by the commissioner or the commissioner's authorized agent shall be accepted as prima facie evidence of the composition.

(b) Nothing in this chapter shall be construed as requiring the commissioner or the commissioner's representative to:

(1) Report for prosecution;

(2) Institute seizure proceedings; or

(3) Issue a withdrawal from distribution order,

as a result of minor violations of this chapter, or when that official believes the public interest will best be served by suitable notice of warning in writing.

(c) The commissioner is authorized to apply for, and the court to grant, a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this chapter or any rule or regulation promulgated under this chapter, notwithstanding the existence of other remedies at law. The injunction is to be issued without bond.

(d) Any person adversely affected by an act, order or ruling made pursuant to this chapter may within forty-five (45) days thereafter bring action in the chancery court of Davidson County, or the chancery court in the county of the residence or principal place of business of the party adversely affected, for judicial review of the act, order or ruling. The form of the proceeding shall be any that may be provided by statutes of this state to review decisions of administrative agencies, or in the absence or inadequacy thereof, any applicable form of legal action, including actions for declaratory judgments or writs of prohibitory or mandatory injunctions.



§ 44-6-114 - Cooperation with other entities.

The commissioner may cooperate with and enter into agreements with governmental agencies of this state, other states, agencies of the federal government, and private associations in order to carry out the purpose and provisions of this chapter.



§ 44-6-115 - Publications.

The commissioner shall publish at least annually, in such forms as the commissioner may deem proper, information concerning the sales of commercial feeds, together with such data on their production and use as the commissioner may consider advisable, and a report of the results of the analyses of official samples of commercial feeds sold within the state as compared with the analyses guaranteed in the registration and on the label; provided, that the information concerning production and use of commercial feed shall not disclose the operations of any single person or company.






Chapter 7 - Marks, Brands, Registration and Certification

Part 1 - General Provisions

§ 44-7-101 - Marks and brands of animals running at large.

Any person owning any cattle, hogs, sheep or goats, horses or other animals, running at large, shall have an earmark or brand different from those of that person's neighbors.



§ 44-7-102 - Recording marks and brands.

Marks or brands shall be recorded in the office of the county clerk of the county in which the animals run; but the same brand or marks shall not be recorded to more than one (1) person in the same county.



§ 44-7-103 - Priority of marks and brands.

When a dispute occurs in regard to a brand or mark, the person first recording the same is entitled thereto.



§ 44-7-104 - Horses and cattle to be branded.

The owner shall brand all horses, from eighteen (18) months old and upwards, with the same brand, and earmark and brand all the owner's cattle from twelve (12) months old and upwards with the same mark or brand.



§ 44-7-105 - Deciding dispute as to marks and brands.

If any dispute arise about an earmark or brand, it shall be decided according to entries on the book of the county clerk.



§ 44-7-106 - Neat cattle purchased to be branded anew upon purchase.

Any person who buys branded neat cattle from another, or acquires same by other lawful means, shall, within eight (8) months, brand the cattle with the person's own proper brand, in the presence of two (2) credible witnesses, a certificate of which shall be signed by the witnesses.



§ 44-7-107 - Altering or defacing marks -- Forfeiture.

Any person who alters or defaces the mark or brand of another, forfeits for each animal on which the mark or brand is altered or defaced, twenty-five dollars ($25.00) to the owner who sues therefor in six (6) months, and to the owner or any interested third person who sues after six (6) and within twelve (12) months.



§ 44-7-108 - Misbranding or mismarking -- Forfeiture.

Any person who misbrands or mismarks any unbranded or unmarked animals not belonging to that person forfeits, as in § 44-7-107, twenty-five dollars ($25.00) over and above the value of the animal, to be recovered in the same way.



§ 44-7-109 - Inspection of record -- Clerk's fee for recording.

The county clerk shall allow all citizens of the county to inspect, without charge, the book in which the marks and brands are recorded; and is entitled to fifty cents (50cent(s)) for each record of a mark or brand.



§ 44-7-110 - Record of livestock brands required.

(a) Every stockyard, slaughterhouse, and packing house licensed to do business under the laws of this state shall maintain for sixty (60) days on file a record of all visible brands on livestock handled or processed on their premises. The list shall be updated every sixty (60) days and inspection shall be made available to persons doing business with those establishments.

(b) In the event brands are unreadable, the stockyard, slaughterhouse, or packing house will record the brand to the best of its ability with a statement declaring the condition of the brand.

(c) Failure to comply with this section is a Class A misdemeanor.






Part 2 - Registration of Cattle Brands

§ 44-7-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Brand" means any recorded identification mark applied to any position on the hide of a live animal by means of heat, acid or chemical, except tattoo marks in the ear or numbers used to keep production records or record of age;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Department" means the department of agriculture;

(4) "Livestock hide dealer" means any dealer or person who buys hides;

(5) "Livestock market" means a place where a person assembles livestock for public sale if the person is required to procure a license or permit from the department to operate such market; and

(6) "Person" means any individual, partnership, corporation or association.



§ 44-7-202 - Registration of brands by department of agriculture -- Fees -- Issuance of certificate.

(a) Any owner who uses a brand to identify cattle, hogs, sheep, goats, horses, and other animals belonging to that owner must submit an application to the department to register the owner's brand.

(b) The application shall be made on forms prescribed and furnished by the department and shall be accompanied by payment of a fee set by rule pursuant to § 43-1-703 and a facsimile of the brand to be registered. If the brand described in the application closely resembles another brand previously registered by another owner, the commissioner may reject the application for registration, but in the event the brand does not closely resemble another brand previously registered, the commissioner shall issue to the applicant a certificate of registration.

(c) A person having a brand duly registered with the department may transfer the brand to another person by notifying the department of the transfer and giving the date of transfer and the name of the transferee. Upon receipt of the notice, the department shall note the brand transfer and the name of the transferee in its register of brands. The transferee shall not use the transferred brand until the department notifies the transferee that the brand transfer has been noted on the department's register.



§ 44-7-203 - Copy of certificate evidence of registration.

In all suits at law or in equity, or in any criminal proceedings involving the title or right of possession of branded cattle, hogs, sheep, goats, horses, and other animals, a copy of the certificate of the brand registration, verified by the affidavit of the commissioner, shall be received in evidence by the court as evidence of the registration of the brand in accordance with the requirements of this part.



§ 44-7-204 - Reregistration of brands periodically -- Fee -- Forfeiture upon failure.

Every five (5) years, all brands shall be reregistered with the department. At least ninety (90) days prior to the date for reregistration of all brands, the department shall notify all persons having brands registered as to the date by which the brand must be reregistered. On or before the reregistration date, the person in whose name the brand is registered shall furnish any additional information as the department may require on forms furnished by the department. If any person having a registered brand fails to reregister the brand in that person's name, the brand shall be forfeited and shall be available for registration in the name of another person.



§ 44-7-205 - Register of brands -- Publication.

The department shall maintain a complete register of all brands, showing the name and address of the owner, and shall, in accordance with the rules, regulations, policies and procedures of the state publications committee, publish and distribute copies of the register in booklet form, and supplemental copies thereof, to every livestock market and county clerk in the state. Copies of the register of brands may be furnished to other persons requesting them at a price to be determined by the commissioner.



§ 44-7-206 - Copies of register to be available for inspection.

Every operator of a livestock market where cattle, hogs, sheep, goats, horses, and other animals are sold shall keep a copy of the register of brands in that person's place of business where it will be accessible for public inspection.



§ 44-7-207 - Rules and regulations promulgated by commissioner.

The commissioner has the authority to promulgate such rules and regulations as are reasonably necessary to carry out the intent and purpose of this part so as to facilitate the tracing and identification of cattle, hogs, sheep, goats, horses, and other animals, and afford protection against stealing and unlawful dealing in cattle, hogs, sheep, goats, horses, and other animals.



§ 44-7-208 - Unlawful to use unregistered brand or deface brand.

It is unlawful for:

(1) Any person to use any brand for branding cattle, hogs, sheep, goats, horses, and other animals, unless the brand is registered with the department;

(2) Any person to obliterate, alter or deface the brand of any animals; or

(3) Any person operating or owning a livestock market to fail to keep a copy of the register of brands furnished to such person by the department in a place easily accessible to interested parties.



§ 44-7-209 - Violation of this part a misdemeanor.

A person who violates any of the provisions of this part commits a Class C misdemeanor.






Part 3 - Registration of Stallions

§ 44-7-301 - Pedigreed jacks or bulls for breeding to be registered.

The pedigree of any jack or bull, claimed to be pedigreed livestock and used for public breeding, shall be filed and registered with the county clerk, under oath that the pedigree is genuine, and the county clerk shall record the pedigree in a well-bound book to be kept in county clerk's office for that purpose.



§ 44-7-302 - Pedigrees to be posted.

The owner of such pedigreed stock shall, during breeding seasons, have posted conspicuously in three (3) different places in the county in which the owner lives, or in which the animal is being used for breeding purposes, a certified copy of the pedigree recorded as provided in § 44-7-301.



§ 44-7-303 - False pedigree posted or recorded a misdemeanor.

Any person who knowingly records or posts any false or fraudulent pedigree commits a Class C misdemeanor.






Part 4 - Certification of Livestock

§ 44-7-401 - Certification of quality -- Fees -- Rules and regulations.

In order to promote and further develop livestock interests of this state, the commissioner, or the commissioner's authorized agents, is authorized, when requested by parties financially interested in livestock or livestock products, to investigate and certify the quality, condition, grade or other classification of the livestock or livestock products. Such classification, including payment of such fees as the commissioner deems reasonable for the services rendered or performed by employees or licensed agents of the department, shall be established under such rules and regulations as the commissioner may prescribe.



§ 44-7-402 - Disposition of collected fees.

All fees and moneys collected or received under § 44-7-401 shall be paid into the state treasury to the credit of the department, with the funds to be used solely and separately to defray the actual costs of the services rendered.



§ 44-7-403 - Animal diagnostic laboratory -- Fees.

(a) Animal diagnostic laboratory service fees, including, but not limited to, biopsy, necropsy, cytology, parasitology, virology, bacteriology, toxicology, and immunology, shall be set by rule pursuant to § 43-1-703.

(b) The commissioner shall establish grading fees for livestock graded by employees or agents of the department of agriculture by rule pursuant to § 43-1-703. The livestock market where the animal was graded and sold shall be responsible for payment of the fees to the department.









Chapter 8 - Fences and Confinement

Part 1 - General Provisions

§ 44-8-101 - Land in cultivation sufficiently fenced.

Every planter shall make and keep a sufficient fence, of ordinarily sound and substantial material, around the planter's land in cultivation, and so close, for at least two and one-half feet (21/2') from the surface of the earth, as to prevent hogs large enough to do damage from passing through the fence.



§ 44-8-102 - Various materials constituting sufficient fencing -- Rules.

(a) The following types of fence are deemed sufficient:

(1) Stone. A substantial stone fence or wall, three and one-half feet (31/2') high;

(2) Plank and post and rail. A post and plank or post and rail fence four feet (4') high;

(3) Rail. A common worm or crooked rail fence five feet (5') high;

(4) Bank. Every bank or other means used as a fence, or part of a fence, equivalent, as an obstruction to stock, to either of the three (3) classes of fence above named;

(5) Planks and wire. Any enclosure made by nailing fast two (2) sound planks, each not less than six inches (6'') wide, to posts set firmly in the ground not more than eight feet (8') apart, the bottom plank to be not more than three inches (3'') from the ground, and the second plank from the ground not more than four inches (4'') from the first; and then by stretching not less than four (4) strands of barbed wire tightly between the posts above the planks, the topmost wire to be not less than four and one-half feet (41/2') from the ground, and the bottom wire to be four inches (4'') from the topmost plank; the next wire from the bottom one to be nine inches (9'') from the topmost plank, and the third wire from the bottom to be twenty-one inches (21'') from the topmost plank, the above distance as nearly as practicable;

(6) Osage orange. Bois d' arc or Osage orange fences, wholly of bois d' arc or Osage orange, or in part of bois d' arc or Osage orange, and in part of wire or other material, at least four feet (4') high, and at least eighteen inches (18'') across the top and sufficiently close to prevent stock of all kinds from passing through; and

(7) Wire. Any enclosure made by nine (9) smooth, horizontal wires, the bottom and top or first and ninth of which are to be standard number nine (9), and the other seven (7) standard number eleven (11) wires; the first wire to be placed upon or very near the ground; the second three and one-half inches (31/2'') from the first; the third three and one-half inches (31/2'') from the second; the fourth four inches (4'') from the third; the fifth four inches (4'') from the fourth; the sixth six inches (6'') from the fifth; the seventh eight inches (8'') from the sixth; the eighth ten inches (10'') from the seventh; the ninth ten inches (10'') from the eighth. The vertical stays or pickets are to be two feet (2') apart between the first or ground wire and the fifth, and from the fifth to the top or ninth wire four feet (4') apart. The posts are to be one (1) rod apart and well stayed at the ends of the fence, so as to keep the fence from sagging.

(b) In addition to subsection (a), sufficient fencing shall include:

(1) A fence constructed from synthetic materials commonly sold for fencing, if such materials are installed pursuant to generally acceptable standards, to confine or restrict the movement of farm animals; and

(2) Systems or devices based on technology generally accepted as appropriate for the confinement or restriction of farm animals.

(c) The commissioner of agriculture may adopt rules and regulations regarding sufficient fencing consistent with this part to provide greater specificity as to the requirements of sufficient fencing. The absence of any such rule or regulation shall not affect the validity or applicability of this section or any section of this part as such sections relate to what constitutes sufficient fencing.



§ 44-8-103 - Horses, cattle, and mules sufficiently fenced.

The following shall be sufficient and be deemed a lawful fence only as to horses, cattle, and mules: any enclosure made by stretching not less than five (5) strands of barbed wire tightly between posts firmly set in the ground, or between growing trees and posts firmly set in the ground, not more than twenty feet (20') apart; the topmost wire not less than four and one-half feet (41/2') from the ground, the bottom wire not less than six inches (6''), and the next to the bottom wire not less than fifteen inches (15'') from the ground.



§ 44-8-104 - Paling and wire fence lawful.

The paling and wire fence is made a lawful fence; provided, that the fence is built upon good-sized, substantial posts, set firmly in the ground, not more than twelve feet (12') apart; and provided further, that there is firmly fastened upon these posts two (2) sets double-strand wire, one (1) near the top, the other near the bottom, into which there is woven substantial sawed or split palings, not less than three feet (3') long, with one (1) barbed wire one foot (1') above the paling, or four feet (4') without the wire, and not more than three inches (3'') apart; but nothing in this section shall be construed as repealing any statute providing for lawful fences in this state.



§ 44-8-105 - Three-wire, plank, or slat fence a lawful fence.

In addition, the following shall also be a lawful fence: a fence built on good-sized, substantial posts, set firmly in the ground not more than nine feet (9') apart. The fence shall consist of three (3) barbed wires, or three (3) planks, or three (3) slats running horizontally and fastened firmly to the posts, the first to be eighteen inches (18'') from the ground, and the second and third eighteen inches (18'') from the first and second respectively, counting from the center of each. The fence may consist entirely of wire strands, or of planks or of slats; or it may be composed of a wire, plank, and slat.



§ 44-8-106 - Damages for trespass -- Determination -- Recovery.

(a) When any trespass has been committed by horses, cattle, hogs, goats, sheep, or other stock upon the cleared and cultivated ground of any person having the livestock fenced, as is described in §§ 44-8-101 -- 44-8-105, the person may complain to a judge of the court of general sessions of the county, who shall cause two (2) discreet and impartial freeholders to be summoned, and with them shall view and examine, on oath of the freeholders to do justice, whether the complainant's fence is a lawful fence, and what damage, if any, the person has sustained by the trespass, and certify the result of this view and examination under the hands and seals of the judge and freeholders, which certificate the judge shall deliver to the complainant. The certificate shall be prima facie evidence of the plaintiff's demand.

(b) The owner of the stock shall be entitled to a hearing, but, if not successful, shall make full satisfaction for the trespass and damages to the party injured, to be recovered as the damages and costs, subject to the right of appeal of either party. To secure the payment of any judgment, execution may be levied upon the stock committing the trespass; and after ten (10) days' notice the stock may be sold to satisfy the judgment so recovered.



§ 44-8-107 - Defense of insufficiency of fence.

If it appears that the fence is insufficient, the owner of the animals shall not be liable to make satisfaction for the damages.



§ 44-8-108 - Injury to animals.

If any person, whose fence is adjudged insufficient, maims, wounds, or kills any such animal, or causes or procures it to be done, that person shall make full satisfaction to the person injured for all damages sustained, to be recovered before any tribunal having cognizance thereof.



§ 44-8-109 - Notoriously mischievous stock to be confined.

All persons owning notoriously mischievous stock, known to be in the habit of throwing down or jumping fences, shall be required to keep the stock confined upon their own premises.



§ 44-8-110 - Liability of owners of notoriously mischievous stock.

The owners of notoriously mischievous stock shall be liable for all damages done by the stock to enclosure or crops of others.



§ 44-8-111 - Stock liable to execution.

(a) To secure the payment of such damage and costs, executions may be levied upon the stock committing the trespass.

(b) After ten (10) days' notice, the stock may be sold to pay such amount of damages and costs.



§ 44-8-112 - Pulling and leaving down fence, or opening and leaving open gate, a misdemeanor.

Any person who pulls down the fence of another and leaves the same down, without permission of the owner, or opens and leaves open the gate of another, without permission of the owner, commits a Class C misdemeanor.






Part 2 - Partition Fences

§ 44-8-201 - Partition fence defined -- Joining fences.

Partition fences, within the meaning of this part, are fences erected on the line between lands owned by different persons; but no owner of land is compelled to allow a neighbor to join a fence exclusively on that person's own land.



§ 44-8-202 - Fences to be erected and maintained at joint expense.

Partition fences may be erected and repaired at the expense, jointly, of the occupants or owners; or if a person makes a fence a partition fence, by joining to it or using it as such, that person shall pay to the person erecting it that person's proportion of the expense.



§ 44-8-203 - Damages for failure to maintain fence.

If either of the persons having a joint or partition fence refuses or neglects to keep that person's part of the fence in good repair, that person shall be liable for all damages the other may sustain to enclosures or crops, by trespassing stock, in consequence of the refusal or neglect.



§ 44-8-204 - Pay for fence.

If the parties cannot agree as to the amount to be paid to the owner erecting or repairing a partition fence as provided in §§ 44-8-202 and 44-8-206, on application by either to a judge of the court of general sessions, the judge shall issue an order to three (3) disinterested freeholders, not related to either of the parties, to examine such fence, and to ascertain the amount to be paid to the owner erecting or repairing it.



§ 44-8-205 - Judgment and execution.

The freeholders, first taking an oath before the judge to discharge their duty fairly and impartially, on a day to be by them appointed, of which both parties shall have notice, shall examine the fence, and report to the judge, in writing, the amount to be paid the person erecting it; whereupon, unless the money be paid within ten (10) days thereafter, the judge shall enter up judgment, subject to appeal, and issue execution for the judgment.



§ 44-8-206 - Rebuilding or repairing fences.

The like proceedings may be had in cases where partition fences are rebuilt or repaired by either of the joint proprietors, the jury of view being judges, in the first instance, of the necessity or advisability of the improvement.



§ 44-8-207 - Fees of court and fence reviewers.

The court is entitled to fifty cents (50cent(s)) for issuing the order, and the fence reviewers to one dollar ($1.00) each, one half (1/2) of which is to be paid by each party; and, if not paid within ten (10) days after the report, execution shall issue for such amount.



§ 44-8-208 - Fences not removed without six months' notice.

No partition fence, or any part of a partition fence, shall be removed without the mutual consent of the owners, unless the party desiring to remove the fence, or part of the fence, shall first give six (6) months' notice in writing to the other owner of the owner's intention to remove the fence. After the expiration of the time of the notice, the party may remove the fence, or part of the fence.



§ 44-8-209 - Removing fence without notice a misdemeanor -- Damages.

Any person who removes a partition fence, or any part of a partition fence, without first giving the notice required by § 44-8-208, commits a Class C misdemeanor, and is also liable to the person injured for any damages sustained by reason of the removal.



§ 44-8-210 - Disclaiming responsibility for fence erection -- Definitions.

(a) In cases when the property on one (1) side of an existing or proposed partition fence is agricultural land, and the property on the other side is non-agricultural land, the owner of the non-agricultural land may disclaim any responsibility for the erection or maintenance of a partition fence pursuant to § 44-8-202. Such disclaimer shall be in writing, executed by the non-agricultural land owner and mailed to the owner of the agricultural land by registered mail, return receipt requested, or sent by some other means pursuant to which a written verification of receipt is obtained. The disclaimer shall be effective on the date of receipt by the owner of the agricultural land.

(b) Delivery of the disclaimer as described in subsection (a) shall have the effect of:

(1) Relieving the owner of the non-agricultural land of any responsibility to erect or maintain a partition fence pursuant to § 44-8-202; and

(2) Releasing the owner of the agricultural land from any claims by the owner of the non-agricultural land arising out of the non-existence or condition of a partition fence.

(c) As used in this section, unless the context otherwise requires:

(1) "Agricultural land" has the same meaning as set forth in § 67-5-1004; and

(2) "Non-agricultural land" means land:

(A) That is not agricultural land;

(B) That is the site of a residence; and

(C) On which the owner does not keep livestock.

(d) (1) If property that meets the definition of non-agricultural land at the time of delivery of a disclaimer as described in subsection (a) subsequently ceases to qualify as non-agricultural land, then the disclaimer, and all effects of the disclaimer as described in subsection (b), shall cease to be effective as of the date property ceases to be non-agricultural property.

(2) If a fence is erected by the owner of agricultural land during a period when a disclaimer as described in subsection (a) is in effect, and if the land owned by the disclaiming party subsequently ceases to be qualified as non-agricultural land, then the owner of the non-agricultural land shall reimburse the owner of the agricultural land a proportionate share of the cost of erecting the fence. If the parties cannot agree as to the amount to be paid to the owner of the agricultural land, the process described in § 44-8-204 shall be applicable.






Part 3 - Common Enclosures

§ 44-8-301 - Damages for failure to keep up fences, or for trespass.

It is lawful for two (2) or more owners of adjoining farms to enclose the same under one (1) common fence or enclosure, to be kept up to the standard of a lawful fence by each owner upon that owner's own land, or in such manner and proportion as the owners may agree upon in writing. In the absence of an agreement, the owner of any of the land embraced in the common fence shall be liable to the owners of the other lands and their tenants for all damages to their lands, pastures, fruit trees, crops, or vegetables, occasioned by the failure or neglect of the other owner to keep and maintain the common fence on that owner's land up to the standard of a lawful fence, or by the owner's own stock or that of the owner's tenants trespassing beyond the owner's own land within the common enclosure.



§ 44-8-302 - Common enclosure of lands under written agreements -- Specifications.

It is lawful to prescribe, in such an agreement, the means and method by which the common enclosure shall be constructed and maintained, regulations for the use and enjoyment by each owner of the lands embraced in the enclosure, the penalties to be imposed upon each for violations and how the penalties shall be imposed, the mode of assessment of damages occasioned by trespassing stock of the parties to the agreement, and the length of time it shall continue in force. The agreement may also provide for impounding, feeding, and caring for trespassing stock of the parties to the agreement found within the common enclosure, and for a lien upon trespassing stock to secure the penalties and damages assessed against the owner on that account, and for the enforcement of the lien by sale. All such provisions, not in violation of any law, shall be binding upon all parties to the agreement.



§ 44-8-303 - Force and binding power of agreement.

Any such agreement shall continue in force and be binding upon all the parties to the agreement and their heirs and devisees, for the period prescribed in the agreement, unless rescinded by mutual consent. The agreement may be modified or amended in writing signed by all the parties, at any time. After the expiration of the period prescribed, the agreement shall be deemed continued by unanimous consent, unless between November 1 and January 1, some party to the agreement or the party's heir or devisee gives notice in writing to all the other parties to the agreement, resident in the county, of the party's intention to terminate the agreement, in which event the agreement shall terminate at the expiration of ninety (90) days from the service of the notice.



§ 44-8-304 - Agreement if registered is binding on purchaser, his heirs and assigns.

(a) The agreement may be acknowledged and registered in the county or counties in which the lands and any part of the lands are situated.

(b) In case of registration, the agreement shall be binding upon any purchaser of any of the lands embraced in the common enclosure, and the purchaser's heirs and assigns, in the same manner and to the same extent as if the purchaser had been an original party to the agreement.



§ 44-8-305 - Liability of persons not parties to agreement for trespass by stock.

Any person not a party to the agreement whose stock trespasses upon the common enclosure shall be liable to the injured party for all damages that the person sustains, and the party so damaged has all the rights and liens given by law to persons damaged by stock trespassing upon enclosures that are not common; provided, the common enclosure is at the time a lawful enclosure or fence.






Part 4 - Running at Large

§ 44-8-401 - Livestock not to run at large -- Punishment.

(a) It is unlawful for the owners of any livestock, as defined in § 43-1-114, to willfully allow the livestock to run at large in this state.

(b) A violation of this section is a Class C misdemeanor.



§ 44-8-402 - Lien for damages.

For any damages occasioned by stock running at large in violation of § 44-8-401, the person so damaged shall have a lien upon the stock, which lien shall be enforced by attachment before a judge of the court of general sessions in the same manner and to the same extent as other liens are enforced.



§ 44-8-403 - [Repealed.]

HISTORY: Code 1858, § 1663 (deriv. Acts 1803, ch. 20, §§ 1, 4); Shan., § 2849; mod. Code 1932, § 5078; T.C.A. (orig. ed.), §§ 44-1403, 44-8-103; repealed by Acts 2015, ch. 73, § 1, effective April 6, 2015.



§ 44-8-404 - [Repealed.]

HISTORY: Code 1858, § 1664; Shan., § 2850; Code 1932, § 5079; T.C.A. (orig. ed.), § 44-1404; impl. am. Acts 1979, ch. 68, § 2; T.C.A., § 44-8-104; repealed by Acts 2015, ch. 73, § 1, effective April 6, 2015.



§ 44-8-405 - [Repealed.]

HISTORY: Code 1858, § 1665 (deriv. Acts 1803, ch. 20, § 2); Shan., § 2851; mod. Code 1932, § 5080; T.C.A. (orig. ed.), § 44-1405; impl. am. Acts 1979, ch. 68, § 2; T.C.A., § 44-8-105; repealed by Acts 2015, ch. 73, § 1, effective April 6, 2015.



§ 44-8-406 - [Repealed.]

HISTORY: Code 1858, § 1666 (deriv. Acts 1803, ch. 20, § 3); Shan., § 2852; Code 1932, § 5081; T.C.A. (orig. ed.), §§ 44-1406, 44-8-106; repealed by Acts 2015, ch. 73, § 1, effective April 6, 2015.



§ 44-8-407 - [Repealed.]

HISTORY: Code 1858, § 1667; Shan., § 2853; Code 1932, § 5082; T.C.A. (orig. ed.), § 44-1407; impl. am. Acts 1979, ch. 68, § 2; T.C.A., § 44-8-107; repealed by Acts 2015, ch. 73, § 1, effective April 6, 2015.



§ 44-8-408 - Dogs not allowed at large -- Exception -- Penalties.

(a) As used in this section, unless the context otherwise requires, "owner" means a person who, at the time of the offense, regularly harbors, keeps or exercises control over the dog, but does not include a person who, at the time of the offense, is temporarily harboring, keeping or exercising control over the dog.

(b) The owner of a dog commits an offense if that dog goes uncontrolled by the owner upon the premises of another without the consent of the owner of the premises or other person authorized to give consent, or goes uncontrolled by the owner upon a highway, public road, street or any other place open to the public generally.

(c) It is an exception to the application of this section that:

(1) The dog was on a hunt or chase;

(2) The dog was on the way to or from a hunt or chase;

(3) The dog was guarding or driving stock or on the way to guard or drive stock;

(4) The dog was being moved from one place to another by the owner of the dog;

(5) The dog is a police or military dog, the injury occurred during the course of the dog's official duties and the person injured was a party to, a participant in or suspected of being a party to or participant in the act or conduct that prompted the police or military to utilize the services of the dog;

(6) The violation of subsection (b) occurred while the injured person was on the private property of the dog's owner with the intent to engage in unlawful activity while on the property;

(7) The violation of subsection (b) occurred while the dog was protecting the dog's owner or other innocent party from attack by the injured person or an animal owned by the injured person;

(8) The violation of subsection (b) occurred while the dog was securely confined in a kennel, crate or other enclosure; or

(9) The violation of subsection (b) occurred as a result of the injured person disturbing, harassing, assaulting or otherwise provoking the dog.

(d) The exception to the application of this section provided in subdivisions (c)(1)-(4) shall not apply unless the owner in violation of subsection (b) pays or tenders payment for all damages caused by the dog to the injured party within thirty (30) days of the damage being caused.

(e) It is not a defense to prosecution for a violation of subsection (b) and punished pursuant to subdivision (g)(1), (g)(2) or (g)(3) that the dog owner exercised reasonable care in attempting to confine or control the dog.

(f) It is an affirmative defense to prosecution for a violation of subsection (b) and punished pursuant to subdivision (g)(4) or (g)(5) that the dog owner exercised reasonable care in attempting to confine or control the dog.

(g) (1) A violation of this section is a Class C misdemeanor punishable by fine only.

(2) A violation of this section is a Class B misdemeanor punishable by fine only if the dog running at large causes damage to the property of another.

(3) A violation of this section is a Class A misdemeanor punishable by fine only if the dog running at large causes bodily injury, as defined by § 39-11-106, to another.

(4) A violation of this section is a Class E felony if the dog running at large causes serious bodily injury, as defined by § 39-11-106, to another.

(5) A violation of this section is a Class D felony if the dog running at large causes the death of another.

(h) Notwithstanding subsection (g), a violation of this section shall be punished as provided in subsection (i) if the violation involves:

(1) A dog that was trained to fight, attack or kill or had been used to fight; or

(2) The owner of the dog violating this section knew of the dangerous nature of the dog and, prior to the violation of this section, the dog had bitten one (1) or more people that resulted in serious bodily injury or death.

(i) A violation of this section, where one (1) or more of the factors set out in subsection (h) are present, shall be punished as follows:

(1) A Class C misdemeanor if the dog running at large does not cause property damage, injury or death;

(2) A Class A misdemeanor if the dog running at large causes damage to the property of another;

(3) A Class E felony if the dog running at large causes bodily injury to another;

(4) A Class D felony if the dog running at large causes serious bodily injury to another; and

(5) A Class C felony if the dog running at large causes the death of another.



§ 44-8-410 - Bitches to be confined while proud.

Every owner of a bitch is required to confine the same for twenty-four (24) days during the time the bitch is proud.



§ 44-8-411 - No liability for killing proud bitch at large.

Any person crippling, killing, or in any way destroying a proud bitch that is running at large shall not be held liable for the damages due to such killing or destruction.



§ 44-8-412 - Violation of § 44-8-410 a misdemeanor.

A violation of § 44-8-410 is a Class C misdemeanor.



§ 44-8-413 - Civil liability for injury caused by dogs.

(a) (1) The owner of a dog has a duty to keep that dog under reasonable control at all times, and to keep that dog from running at large. A person who breaches that duty is subject to civil liability for any damages suffered by a person who is injured by the dog while in a public place or lawfully in or on the private property of another.

(2) The owner may be held liable regardless of whether the dog has shown any dangerous propensities or whether the dog's owner knew or should have known of the dog's dangerous propensities.

(b) Subsection (a) shall not be construed to impose liability upon the owner of the dog if:

(1) The dog is a police or military dog, the injury occurred during the course of the dog's official duties and the person injured was a party to, a participant in or suspected of being a party to or participant in the act or conduct that prompted the police or military to utilize the services of the dog;

(2) The injured person was trespassing upon the private, nonresidential property of the dog's owner;

(3) The injury occurred while the dog was protecting the dog's owner or other innocent party from attack by the injured person or a dog owned by the injured person;

(4) The injury occurred while the dog was securely confined in a kennel, crate or other enclosure; or

(5) The injury occurred as a result of the injured person enticing, disturbing, alarming, harassing, or otherwise provoking the dog.

(c) (1) If a dog causes damage to a person while the person is on residential, farm or other noncommercial property, and the dog's owner is the owner of the property, or is on the property by permission of the owner or as a lawful tenant or lessee, in any civil action based upon such damages brought against the owner of the dog, the claimant shall be required to establish that the dog's owner knew or should have known of the dog's dangerous propensities.

(2) The element of proof required by subdivision (c)(1) shall be in addition to any other elements the claimant may be required to prove in order to establish a claim under the prevailing Tennessee law of premises liability or comparative fault.

(d) The statute of limitations for an action brought pursuant to this section shall be the same as provided in § 28-3-104, for personal injury actions.

(e) As used in this section, unless the context otherwise requires:

(1) "Owner" means a person who, at the time of the damage caused to another, regularly harbors, keeps or exercises control over the dog, but does not include a person who, at the time of the damage, is temporarily harboring, keeping or exercising control over the dog; and

(2) "Running at large" means a dog goes uncontrolled by the dog's owner upon the premises of another without the consent of the owner of the premises, or other person authorized to give consent, or goes uncontrolled by the owner upon a highway, public road, street or any other place open to the public generally.






Part 5 - Grazing [Repealed]






Chapter 10 - Dealers and Purchasers of Poultry, Livestock and Hides

Part 1 - General Provisions [Repealed]



Part 2 - Tennessee Livestock Dealer Act

§ 44-10-201 - Short title.

This part shall be known and may be cited as the "Tennessee Livestock Dealer Act."



§ 44-10-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Alternative livestock" means non-traditional livestock that are hoofed and captive-farmed for purposes of agricultural or recreational use, as defined by § 70-4-403(3);

(2) "Commissioner" means the commissioner of agriculture or the commissioner's appointed agent;

(3) "Livestock" means cattle, calves, horses, mules, poultry, swine, sheep, goats, and alternative livestock;

(4) "Livestock dealer" means any person who buys, receives or assembles livestock for resale for that person's own account or that of another person more than nine (9) times in any consecutive three-month period;

(5) "Livestock producer" means any person who sells only livestock such person has raised or such person has owned and had in possession for a minimum of sixty (60) days; and

(6) "Person" means an individual, partnership, corporation, association, or other legal entity.



§ 44-10-203 - License required -- Fee.

Any person doing business as a livestock dealer must procure from the commissioner an annual license. Application for the annual license or its renewal shall be made on forms provided by the commissioner and accompanied by payment of a license fee set by rule pursuant to § 43-1-703. Upon a determination that the applicant is qualified, the commissioner shall issue a license to the applicant, and all annual licenses shall terminate and become void on June 30 in the calendar year following issuance of the license or renewal.



§ 44-10-204 - Powers and duties of commissioner.

The commissioner has the power and duty to:

(1) Promulgate such rules and regulations as the commissioner deems necessary to implement and supplement this part and provide for its orderly administration;

(2) Prescribe necessary information to be provided by applicants for licenses to determine if the requirements of this part have been met;

(3) Issue licenses to qualified applicants and collect appropriate fees;

(4) Revoke or suspend the license of, or refuse to issue a license to, any person, licensee, or applicant who violates any provision of this part; and

(5) Require the necessary record keeping by licensees and submission of written reports, as warranted, in order to carry out the provision and intent of this part.



§ 44-10-205 - License revocation or suspension -- Hearing -- Review.

(a) In the event the commissioner has reason to believe a licensee has violated any of the provisions of this part, including the rules and regulations promulgated under this part, the commissioner shall conduct a hearing, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, to determine if the license shall be suspended or revoked.

(b) The commissioner has the power to subpoena any persons or record incident to the hearing, and a charge of contumacy may be filed for those who refuse to comply; and the commissioner may administer oaths to those giving evidence. A court reporter shall be in attendance.

(c) Following the hearing, the commissioner may:

(1) Permanently revoke the license;

(2) Temporarily revoke the license; or

(3) Suspend the license for a definite period of time.

(d) The action of the commissioner may be reviewed by common law writ of certiorari to the chancery or circuit court of the county of the licensee who is the subject of the commissioner's action, and the petition shall be filed within ten (10) days from the date of the commissioner's order. Upon the grant of the writ of certiorari, the commissioner shall certify to the court a complete transcript of the proceedings instituted before the commissioner. This certified transcript shall constitute the whole record, and no additional proof or evidence shall be considered by the chancery court of Davidson County.

(e) The decision of the commissioner shall remain final until modified by the commissioner or by the courts.



§ 44-10-206 - Prohibited acts.

The following actions are prohibited:

(1) Any person acting as a livestock dealer without a valid license issued by the commissioner;

(2) Failure to maintain records as required by the commissioner, including the names and addresses of sellers and buyers of livestock;

(3) Failure to provide access to all records required of such licensee by the commissioner;

(4) Buying or selling livestock under an assumed name or address. All livestock sales shall be evidenced by a written bona fide name and address of buyer and seller;

(5) Violation of any valid rule, regulation or statute governing livestock disease control;

(6) Failure to make payment to a buyer or seller, or making such payment with insufficient funds; and

(7) Failure to keep current bond requirements pursuant to 9 C.F.R. § 201, et seq.



§ 44-10-207 - Exemptions from law.

This part shall not apply to any livestock producer who may occasionally buy or sell livestock in connection with that person's farming operations.



§ 44-10-208 - Penalty for violations.

To operate as a livestock dealer without a valid license, or otherwise violate this part, is a Class A misdemeanor.



§ 44-10-209 - Enjoining violations of law.

The commissioner, on determining that any person may have violated any provision of this part, may petition for injunctive relief from further violation. The petition should be addressed to the chancery court in the county in which the offense occurred or in which the offender's principal place of business is located or where the offender is doing business or resides. The chancellor, on determining that probable cause of a violation of this part exists, shall issue appropriate injunctive relief.









Chapter 11 - Livestock Sales

§ 44-11-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Alternative livestock" means non-traditional livestock that are hoofed and captive-farmed for purposes of agricultural or recreational use, as defined by § 70-4-403(3);

(2) "Breed association" means a bona fide livestock breed association which conducts sales of livestock breeds recognized by the department in which such association assumes responsibility for conducting the sales, assumes title to any livestock sold, and accrues a majority of profits from the sales;

(3) "Commissioner" means the commissioner of agriculture;

(4) "Consignor" means any person consigning, shipping, or delivering livestock to a livestock market for sale, resale, or exchange;

(5) "Department" means the department of agriculture;

(6) "Livestock" means cattle, calves, horses, mules, poultry, swine, sheep, goats, and alternative livestock;

(7) "Livestock market" means any location where livestock is assembled and sold at public auction, on a commission basis, or otherwise for the compensation of the owner or operator, during regularly scheduled or special sales;

(8) "Livestock producer" means any person who sells only livestock such person has raised or such person has owned and had in possession for a minimum of sixty (60) days;

(9) "Operator" means any person conducting business as a livestock market;

(10) "Person" means any person, firm, or corporation; and

(11) "Representative" means an employee or designee of the commissioner.



§ 44-11-102 - License required -- Application.

(a) No person shall conduct the business of a livestock market without a valid license from the department.

(1) The application for a license shall be on forms prescribed and furnished by the department, and shall include:

(A) The name, address and phone number of the livestock market operator;

(B) The location and description of the establishment or property where the livestock market is to be conducted;

(C) A report of the types and volume of livestock to be handled, sold or exchanged;

(D) A copy of property and fire insurance for the livestock market;

(E) Proof the applicant has met the bonding requirements of 9 C.F.R. 201, et seq.; and

(F) Such other information as the commissioner may require.

(2) All applications shall be accompanied by the license fee required by § 44-11-104.

(b) This chapter shall not be construed to include as a livestock market the following:

(1) Any operation where Future Farmers, 4-H Club groups, or fairs conduct sales of livestock; or

(2) Any livestock producer or breed association as defined by § 44-11-101.



§ 44-11-104 - Issuance of license -- Fee.

(a) The annual license fee to operate a livestock market shall be set by rule pursuant to § 43-1-703.

(b) Upon receipt of an application for a license under this section, accompanied by the required bond and license fee, the department shall examine the application and if it finds the application to be in proper form and that the applicant has otherwise complied with this chapter, the department shall grant the license as applied for, subject to this chapter.



§ 44-11-105 - Form of licenses -- Display -- Renewal.

(a) A separate license shall be required for each establishment or premises where a livestock market is operated or conducted. The original, or a certified copy of the license hereunder, shall be conspicuously displayed by the licensee in the sale ring or some other like prominent place in the establishment or premises licensed.

(b) Licenses shall expire on June 30 of each year and shall be renewed annually upon like application and procedure as in the case of the original license.



§ 44-11-106 - Refusal to grant or renew license -- Suspension or revocation -- Grounds -- Notice and hearing -- Review.

(a) The commissioner may decline to grant or to renew a license, or may suspend or revoke a license upon the following grounds:

(1) The licensee has violated any provision of this chapter or any rule, order, or regulation issued under this chapter;

(2) The licensee has knowingly received on consignment or sold or exchanged stolen livestock or mortgaged livestock without authority from the owner or mortgagee;

(3) The licensee has been guilty of misrepresentation, deception, or fraud in any material particular in securing the license;

(4) The licensee has failed to keep records as required by this chapter;

(5) The licensee has failed to practice measures of sanitation and has failed to provide for the adequate yarding, housing, holding, and feeding of livestock;

(6) The licensee, in the case of livestock weighed on the licensee's scales and sold by weight, has knowingly quoted incorrect weights or has failed to have the scales regularly inspected and tested;

(7) [Deleted by 2010 amendment.]

(8) The licensee has engaged in any illegal activity on the premises where the community sale is located, the business violates the zoning regulations of any county, municipal, or regional planning commission, or the licensee has failed to comply with such rules and regulations as have been duly adopted in accordance with this chapter;

(9) The licensee has failed to comply with the Beef Promotion and Research Act of 1985, compiled in 7 U.S.C. §§ 2901-2911, or the Agriculture Commodities Promotion Act, compiled in § 43-29-101 et seq.;

(10) The licensee has failed to make payment after a sale or has made payment with insufficient funds to consigners for livestock sold through the market; or

(11) The licensee has been determined to be insolvent by the commissioner.

(b) When any of the foregoing have not been fully complied with, or if there has been a violation of this chapter, the commissioner may give notice to the applicant for a license, or a holder of a license, that the commissioner will conduct a hearing for the purpose of determining whether the commissioner should decline to grant, renew, or suspend or revoke a license pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. The findings of the commissioner shall be final, and may be reviewed in the chancery court of Davidson County, by the common law writ of certiorari. When zoning is the question involved, the commissioner shall notify the applicant or holder of the license of the violation, and the applicant or holder shall then have only the rights granted in the zoning ordinance or regulation relative to a hearing and appeal, and shall prosecute the application for a hearing and appeal solely under the particular local zoning ordinance or regulation.



§ 44-11-107 - Sale of livestock -- Regulations governing -- Inspection -- Diseased animals.

Each livestock market may be under the direct supervision of a representative of the department. Except as otherwise provided in this chapter, no livestock known to be infected with or known to have been exposed to any contagious, infectious or communicable animal disease or infestation shall be consigned to or sold through any livestock market. The representative may inspect all livestock that is offered for sale and may prohibit the movement of any animals that in the representative's opinion are diseased or that are likely to be carriers of disease, until final inspection is made by a qualified, accredited veterinarian, as to their condition. If, upon examination, an infectious, contagious or communicable disease or infestation is found, such animals may be sold only for immediate slaughter to a recognized slaughterer where veterinary inspection is maintained; or, the owner may, upon submission of an affidavit of ownership for at least sixty (60) days prior to sale date, return them to the original premises, where a strict quarantine must be maintained. The representative shall also issue or cause to be issued all necessary quarantines for such animals as are sold for immediate slaughter or are returned to the original premises. A copy of the quarantine shall be sent to the state veterinarian immediately following issuance, and instructions given the owner that the truck moving the quarantined animals to slaughter or returning them to the original premises must be cleaned and disinfected before being used again to transport livestock. The representative shall supervise the cleaning and disinfecting of the yards and pens at such time as may be necessary, using only those disinfectants approved by the animal disease eradication branch of the agricultural research service of the United States department of agriculture.



§ 44-11-108 - Records of operator.

(a) Each operator of a livestock market shall keep the following records for each lot of livestock consigned to or sold through such livestock market, namely:

(1) The name and address of the consignor;

(2) (A) A description of the livestock which shall include ear tag number or back tag number, or animal descriptors such as livestock sex, color, marking, or weight; and

(B) The date the livestock was received and sold;

(3) The name and address of the purchaser of the livestock; and

(4) The price for which the livestock was sold or exchanged and the commission or other fees charged by the livestock market, including such inspection fees as are required hereunder.

(b) These records shall be kept by the operator of a livestock market at the establishment or premises where the sale is held and conducted or such other convenient place as may be approved by the department. They shall be open for inspection by all officers or inspectors charged with the enforcement of this law, and they shall be preserved and retained for a period of at least two (2) years.



§ 44-11-109 - Sale or traffic in livestock on public property near licensed premises unlawful.

It is unlawful to sell, or offer to sell, to buy, or offer to buy, livestock within two thousand (2,000) feet of a licensed livestock market property.



§ 44-11-110 - Administration of chapter -- Personnel.

(a) The state veterinarian shall administer this chapter.

(b) The state veterinarian is authorized to employ a chief inspector and shall have one (1) inspector assigned to work in each grand division of the state. In addition, the state veterinarian may employ part-time inspectors who may be assigned in particular localities or at particular community sales.



§ 44-11-111 - License fees to be used in administration of chapter.

The license fees collected under this chapter shall be devoted exclusively to its administration and shall be kept in a separate account by the state treasurer, and no part of the fees collected under this chapter shall at any time become a part of the general fund of the state.



§ 44-11-112 - Rules and regulations.

The department may make reasonable rules and regulations for carrying out this chapter.



§ 44-11-113 - Inspections authorized.

For the purpose of carrying out this chapter and making inspections under this chapter, the commissioner or the commissioner's duly authorized representative has the right to enter the establishment or premises where any community sale is held and to inspect its records at all times.



§ 44-11-114 - Certain businesses excepted.

This chapter shall not apply to the business of buying or assembling livestock for the purpose of prompt shipment to or slaughter in any livestock market or packing house where veterinary inspection is regularly maintained under the animal disease eradication branch of the agricultural research services, United States department of agriculture.



§ 44-11-115 - Violations of chapter -- Penalty.

Any livestock operator, or any person who engages in business as a livestock market without a license, as herein required, or who violates any of the provisions of this chapter, or any rules and regulations lawfully issued hereunder, commits a Class A misdemeanor.



§ 44-11-116 - Injunction.

Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this chapter or any rule hereunder, the commissioner may, in the commissioner's discretion, bring an action in the chancery court of any county in this state to enjoin the acts or practices and to enforce compliance with this chapter or any rule hereunder.






Chapter 12 - Tennessee Public Livestock Market Charter Act [Repealed]



Chapter 14 - Sheep Producers' Indemnity Law

§ 44-14-101 - Short title.

This chapter shall be known and may be cited as the "Sheep Producers' Indemnity Law."



§ 44-14-102 - Chapter definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Association" means any association or corporation organized under this chapter;

(2) "Member" includes bona fide sheep producers who meet the requirements of associations organized under this chapter; and

(3) "Person" includes an individual, firm, partnership, corporation and association.

(b) Associations organized hereunder shall be deemed "nonprofit," inasmuch as they are not organized to make profit for themselves, as such, or for their members, as such, but only for their members as producers.



§ 44-14-103 - Who may organize.

Five (5) or more persons, a majority of whom are residents of this state, engaged in the production of sheep, may form a nonprofit cooperative protective association, without capital stock under this chapter.



§ 44-14-104 - Powers and limitations of association.

Each association organized hereunder has the following powers and limitations:

(1) Indemnity Limited. The indemnity allowed shall in no instance exceed the value of the animal;

(2) Losses Prior to Membership. The association shall not protect the member from losses occurring prior to membership in the association;

(3) Losses While Member in Arrears. The association shall not indemnify a member for losses sustained while the member is in arrears in payment of membership fees, but the member shall be considered to be suspended and without protection until the fees are paid, but shall continue to be liable for all fees due the association;

(4) Loss Caused by Design of Assured. The association shall not be responsible for any loss caused by the design of the assured;

(5) Liability for Assessment. No member shall be liable for assessments to pay losses and expenses accruing previous to the time of the member's membership in the association, nor for losses and expenses accruing after membership ceases;

(6) Joint or Concurrent Indemnity. In all cases of other indemnity against loss by dogs upon the sheep protected in the association, whether prior or subsequent to the date of protection in the association, in the event of loss by dogs, the member will not be entitled to recover on the indemnity in the association any greater portion of the loss sustained than the indemnity in the association shall bear to the whole amount of indemnity on the sheep;

(7) Must Cover All Sheep. The member shall schedule for indemnity all the sheep that the member owns within the territory of the association that are one (1) year of age and over. Lambs produced from ewes insured in the association shall be protected according to the schedule of indemnity payments until one (1) year of age, so long as ownership does not change, without the payment of any fees;

(8) Funds. If, at the end of the fiscal year, there are sufficient funds above and beyond those to be expended for indemnity claims, a reasonable reserve fund shall be set aside; then, if there are still additional funds, the remainder shall be credited to the members pro rata (on a basis as paid into the association) on the ensuing year's fees. If there are not sufficient funds from the fees collected that are available at the end of the fiscal year to pay the indemnity claims as approved in full, then all indemnity payments shall be reduced pro rata;

(9) Term of Indemnity. All indemnity shall date from the date of issuance of certificate of membership. This indemnity ceases at midnight Central Standard Time (12:00 CST) of the last day of the fiscal year;

(10) Renewal of Indemnity. Indemnity shall be renewed only when the member pays all protective fees and otherwise fulfills all requirements as stipulated in the bylaws;

(11) Liability of the Association. The association shall in no instance be liable for loss from other causes than death of sheep caused by dogs;

(12) Cancellation of Membership. A member may, at any time upon written request to the secretary and the payment of all valid claims against the member, have the member's membership in the association cancelled;

(13) Cancellation of Indemnity. The association may, upon five (5) days' notice, for any cause deemed sufficient by the board of directors or its representatives, cancel the indemnity of any member or any part thereof; and

(14) Additional Powers. The association has the power to:

(A) Do each and everything necessary, suitable or proper for the accomplishment of any one (1) of the purposes or the attainment of any one (1) of the subjects herein enumerated, or conducive to or expedient for the interest or benefit of the association, and to contract accordingly;

(B) Exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged; and

(C) Have any other rights, powers and privileges granted by the laws of this state to other corporations, except such as are inconsistent with the express provisions of this chapter.



§ 44-14-105 - Members.

(a) Under the terms and conditions prescribed in the bylaws adopted by it, the association may admit as members only persons engaged in the production of sheep, including the lessees and tenants of land used for the production of sheep, and any lessors and landlords who receive as rent all or any part of the sheep, or returns therefrom, raised on the leased premises.

(b) If a member of the association is other than a natural person, the member may be represented by any individual, associate officer or manager or member thereof, duly authorized in writing.



§ 44-14-106 - Articles of incorporation.

(a) Each association formed under this chapter must prepare and file articles of incorporation setting forth:

(1) The name of the association;

(2) The purpose for which it is formed;

(3) The place where its principal business will be transacted;

(4) The term for which it is to exist, not exceeding fifty (50) years; and

(5) (A) The number of directors of the association, which must be not less than five (5) and may be any number in excess of five (5);

(B) The term of office of such directors; and

(C) The names and addresses of those who are to serve as incorporating directors for the first term, and/or until the election and qualification of their successors.

(b) The articles must be subscribed by the incorporators and acknowledged before an officer authorized by the law of this state to take and certify acknowledgments of deeds and conveyances, and shall be filed in accordance with the general incorporation laws of this state.



§ 44-14-107 - Amendments to articles of incorporation.

The articles of incorporation may be altered or amended at any regular meeting or any special meeting called for that purpose. An amendment must first be approved by two thirds (2/3) of the directors and then be adopted by a vote representing a majority of all the members of the association. Amendments to the articles of incorporation, when so adopted, shall be filed in accordance with the general corporation laws of this state.



§ 44-14-108 - Bylaws.

(a) Each association incorporated under this chapter must, within thirty (30) days after its incorporation, adopt for its government and management, a code of bylaws not inconsistent with the powers granted under this chapter. A majority vote of the members, or their written assent, is necessary to adopt bylaws.

(b) Each association, under its bylaws, may provide for any or all of the following matters:

(1) The number of members constituting a quorum;

(2) The right of members to vote by proxy or by mail, or both; and the conditions, manner, form and effects of such votes;

(3) The number of directors constituting a quorum;

(4) The qualifications, compensation, duties, term of office of directors and officers; the time of their election and mode and manner of giving notice thereof;

(5) Penalties for violations of the bylaws;

(6) The amount of entrance, organization and membership fees, if any; the manner and method of collection of the same; and the purpose for which they may be used;

(7) The amount that each member shall be required to pay annually or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member for service rendered by the association to that member and the time of payment and manner of collection; and

(8) The number and qualification of members of the association and the conditions precedent to membership; the method, time, and manner of permitting members to withdraw; the manner of assignment and transfer of the interest of members; the conditions upon which and the time when the membership of any member shall cease; the automatic suspension of the rights of a member when the member ceases to be eligible to membership in the association; the mode, manner and effect of the expulsion of a member; the manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of the member, or upon the expulsion of a member for forfeiture of membership, or, at the option of the association, the purchase of the member's interest at a price fixed by conclusive appraisal of the board of directors. In case of the withdrawal or expulsion of a member, the board of directors shall equitably and conclusively appraise the member's property and property interests in the association and fix the amount of the property and property interests in money, which shall be paid to the member within one (1) year after expulsion.



§ 44-14-109 - General and special meetings -- Calling -- Notice.

(a) In its bylaws, each association shall provide for one (1) or more regular meetings each year.

(b) The board of directors shall have the right to call a special meeting at any time; and ten percent (10%) of the members may file a petition stating the specific business to be brought before the association and demand a special meeting at any time.

(c) Such meetings must thereupon be called by the directors. Notice of all meetings, together with a statement of the purposes thereof, shall be mailed to each member at least ten (10) days prior to the meeting; provided, that the bylaws may require instead that such notice may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.



§ 44-14-110 - Directors -- Election -- Compensation -- Vacancies.

(a) The affairs of the association shall be managed by a board of not less than five (5) directors elected by the members from their own number. The bylaws may provide that one (1) or more additional directors may be appointed by any public official or commission or by the other directors selected by the members or their delegates. The additional directors shall represent primarily the interest of the general public in such associations. The directors so appointed need not be members of the association, but shall have the same powers and rights as other directors. These directors shall not number more than one fifth (1/5) of the entire number of directors.

(b) An association may provide a fair remuneration for the time actually spent by its officers and directors in its service and for the service of the members of its executive committee.

(c) The bylaws may provide that no director shall occupy any position in the association, except that of president and secretary at a regular salary or substantially full-time pay.

(d) The bylaws may provide for an executive committee and may allot to the committee all the functions and powers of the board, subject to the general direction and control of the board.

(e) When a vacancy on the board occurs other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy.



§ 44-14-111 - Election of officers.

The directors shall elect from their number a president and one (1) or more vice presidents. They shall also elect a secretary and a treasurer, who need not be directors or members of the association; and they may combine the two (2) latter offices and designate the combined office as secretary-treasurer, or unite both functions and titles in one person. The treasurer may be a bank or any depository, and as such, shall not be considered as an officer, but as an agency of the board. In such case, the secretary shall perform the usual accounting duties of the treasurer, except that the funds shall be deposited only as and where authorized by the board.



§ 44-14-112 - Bonding officers, employees, and agents.

Every officer, employee and agent handling funds or negotiable instruments or property of or for any association created under this chapter shall be required to execute and deliver a bond for the faithful performance of that person's duties and obligations.



§ 44-14-113 - Membership certification -- Issuance -- Voting -- Liability.

(a) When a member of an association has paid the membership fee in full, and has also paid the prescribed protective fees, the member shall receive a certificate of membership. The promissory notes of the members may be accepted by the association as full or partial payment of fees.

(b) No member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on the membership fee or the prescribed protective fees, including any unpaid balance on any promissory notes given in payment of such fees.

(c) No member shall be entitled to more than one (1) vote, regardless of the number of sheep owned by such member.



§ 44-14-114 - Removal of officer or director.

Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by five percent (5%) of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association and, by a vote of a majority of the members, the association may remove the officer or director and fill the vacancy. The officer or director, against whom such charges have been brought, shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses; and the person or persons bringing the charges against the officer or director shall have the same opportunity.



§ 44-14-115 - Annual reports.

Each association formed under this chapter shall prepare and make out an annual report on forms to be furnished by the commissioner of commerce and insurance, containing:

(1) The name of the association;

(2) Its principal place of business;

(3) A general statement of its business operations during the fiscal year, showing the number of members, amount of membership fees received, and the amount of prescribed protective fees received;

(4) The total expenses of operations;

(5) The amount of its indebtedness or liability;

(6) Its balance sheets; and

(7) Such other information as may be required by the commissioner.



§ 44-14-116 - Conflicting laws not to apply.

Any provisions of law that are in conflict with this chapter shall be construed as not applying to the associations provided for in this chapter.



§ 44-14-117 - Application of general corporation laws.

(a) The general corporation laws of this state, and the powers and rights under those laws, shall apply to the associations organized under this chapter, except where those provisions are in conflict with or inconsistent with the express provisions of this chapter.

(b) None of the provisions of the general insurance laws of the state shall apply to any association or corporation organized under this chapter, except that the department of commerce and insurance shall act in a supervisory capacity and shall be authorized to make an inspection and investigation of the associations' or corporations' books and activities, and may require any reports from the associations or corporations that, in the judgment of the commissioner, are deemed to the best interest of the public.



§ 44-14-118 - Filing fees.

For filing articles of incorporation an association organized under this chapter shall pay five dollars ($5.00); and for filing an amendment to the articles, two dollars ($2.00).






Chapter 15 - Tennessee Apiary Act of 1995

§ 44-15-101 - Title -- Purpose.

(a) This chapter shall be known and may be cited as the "Tennessee Apiary Act of 1995."

(b) Honeybees are kept in beehives by beekeepers throughout the state, and many colonies of feral honeybees have established nests in hollow trees and in walls of buildings. These honeybees perform a pollination function that is essential to the propagation of many species of flowering plants in Tennessee. These flowering plants include many agricultural crops, wildflowers, and forest plants that are of great importance to all Tennesseans, and the honeybees are the major pollinator for most of these plants. Therefore, the state should take appropriate actions to help assure the continued availability of an adequate population of honeybee pollinators. Honeybees, like other animal species, are afflicted by a variety of contagious diseases and pests that can cause serious population reductions. The natural behavior of honeybees cause them to be interactive with bees from other colonies and therefore vulnerable to transmission of some diseases and pests. Therefore, persons involved in the keeping of bees in a given area can engage in beekeeping practices that will have a real and direct impact on the honeybees and beekeeping in surrounding areas. This chapter enables and provides for the development of regulatory programs for beekeeping activities in the state as may be needed to help protect honeybees from diseases, pests, and other threats that could seriously reduce the availability of the honeybee pollinators.



§ 44-15-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Abandoned apiaries" means an apiary that has not been subjected to at least the minimal beekeeping practices necessary to maintain the bees in a healthy, productive, and safe condition so that the honeybees and beekeepers in surrounding areas will not be adversely affected;

(2) "Advisory committee" or "ATAC" means the apicultural technical advisory committee that is established pursuant to this chapter;

(3) "Apiary" means a collection of one (1) or more colonies of bees in beehives at a location. A building or room in a building is considered to be the location of an apiary only if one (1) or more beehives containing colonies of honeybees are housed within that building;

(4) "Apiary inspectors" means those persons with relevant qualifications and beekeeping training who are employed by or working under contract with the department of agriculture for the purpose of implementing regulatory programs as directed by the state apiarist;

(5) "Appliances" means any apparatus, tools, machines or other devices used in handling and manipulating bees, honey, and wax that may be used in an apiary, or in transporting bees and their products and apiary supplies;

(6) "Bee disease or pest" means a condition in which a colony is infested/infected with a bacterial, fungal, viral, or parasitic condition or an organism that can or will affect the well-being of a colony;

(7) "Beekeeper" means any individual, association, corporation, or other entity who deliberately provides nesting sites for colonies of honeybees and attempts to establish and maintain colonies of honeybees at any location;

(8) "Bees" or "honeybees" means any developmental stage of any sub- species of the species Apis mellifem;

(9) "Certification" means a voluntary training program approved by the department that when successfully completed authorizes the beekeeper to detect, identify, and control regulated bee diseases and pests in colonies under the management of that beekeeper;

(10) "Certified beekeeper" means any person who has successfully met the requirements of a voluntary certification program for beekeepers as approved by the state apiarist;

(11) "Colony" means all of the bees living together as one (1) social unit and may include the bee equipment in which the bees are living;

(12) "Commissioner" means the commissioner of agriculture or the commissioner's designated agent;

(13) "Department" means the Tennessee department of agriculture;

(14) "Feral bees" means those honeybees not kept in a beehive provided by a beekeeper and whose nest sites are usually located in a cavity within a tree or a building;

(15) "Hive" or "beehive" means that container or structure used by a beekeeper to provide a cavity in which a colony of bees is expected to establish a permanent nest;

(16) "Registered apiary" means an apiary location that has been properly registered with the department as required by this chapter;

(17) "Registered beekeeper" means a beekeeper whose apiaries are properly registered with the department;

(18) "Regulated bee disease" or "regulated pest" means a bee disease or pest that presents a significant threat to the population of honeybees and for which regulatory actions can be taken to mitigate that threat; and

(19) "State apiarist" means that person employed by the department who has the qualifications prescribed by this chapter and has been designated as state apiarist by the commissioner.



§ 44-15-103 - State apiarist.

(a) (1) The commissioner shall appoint a state apiarist, subject to any applicable rules or qualifications established by the department of human resources. The state apiarist is responsible for the apiary work of the department of agriculture and, with the necessary assistants, is charged with the duty of enforcing this chapter. The person designated as state apiarist shall have, as a minimum, a college degree in one (1) of the biological sciences and a minimum of five (5) years apiary experience.

(2) The state apiarist is responsible for developing, implementing, and administering the apiary program needed to satisfy the objectives and provisions of this chapter, and shall have the duty of enforcing those rules and regulations promulgated pursuant to this chapter.

(b) The commissioner may appoint, in accordance with any applicable personnel rules and regulations, such assistants, apiary inspectors, and other employees as may be required, and to prescribe their duties; to delegate to apiary inspectors and other employees such powers and authority as may be deemed proper within the limits of the power and authority conferred upon the commissioner by this chapter.

(c) The state apiarist and the apiary inspectors may provide educational literature and may conduct training programs for beekeeping on topics related to prevention, detection, and control of bee diseases and pests and other topics that will help beekeepers maintain needed populations of honeybees. The literature and training programs may be developed and conducted in cooperation with the extension apiculturist at the University of Tennessee.

(d) The state apiarist and all apiary inspectors may own colonies of bees and engage in beekeeping activities on their own time, and their beekeeping activities will be subject to the same rules and regulations as applied to all other beekeepers. The department shall not prohibit such activities but may develop guidelines to avoid interference with work responsibilities and to prevent conflicts of interest.



§ 44-15-104 - Cooperative agreements.

The commissioner is authorized to enter into cooperative agreements and/or grants with any person, municipality, county and other departments of this state, and boards, officials and authorities of other states and the United States for inspection with reference to infectious and contagious diseases and regulated pests of honeybees, and for their control and eradication.



§ 44-15-105 - Registration of apiaries.

(a) Every beekeeper owning one (1) or more colonies of bees shall register each apiary location by January 1, 1996, and every three (3) years thereafter. Upon establishment of a new apiary location, it is the duty of the owners or operators of the apiary to register the new locations within thirty (30) days. Any person, firm, or corporation moving bees into the state shall register all apiary locations within thirty (30) days from the date of the establishment of each apiary.

(b) If an unregistered apiary is found, the state apiarist or any apiary inspector shall make a reasonable effort to locate the owner of the bees and notify the beekeeper by means of a registered letter of the registration requirements and the consequences of noncompliance.

(c) The state apiarist shall issue to each beekeeper with one (1) or more registered apiaries a unique registration number that will be used for apiary identification purposes.



§ 44-15-106 - Moveable frames.

Each beekeeper is required to provide moveable frames in all hives used by that beekeeper to contain bees, so that any such frame can be removed from the hive and inspected for any regulated diseases and pests. Any beekeeper having a colony of bees living in any beehive or other container that does not have moveable frames may be ordered by the state apiarist to transfer the bees into a hive with moveable frames within a specified period of time. If the beekeeper does not make the transfer within the specified time period, the state apiarist shall have the authority to confiscate the bees and hive or hives.



§ 44-15-107 - Inspection program.

The state apiarist, assisted by the apiary inspectors identified in this chapter, has the authority and responsibility to establish and implement a program for inspection of apiaries throughout the state for the purpose of detecting regulated bee diseases and pests and for implementing control measures as needed to minimize the adverse impacts of those diseases and pests on the honeybee population in the state. The apiary inspection program will be conducted in accordance with standard procedures that are developed by the state apiarist. The state apiarist may require or supervise the treatment, destruction, or disposition of diseased bees or contaminated bee equipment or bee supplies in accordance with rules and regulations promulgated under the authority of this chapter. Any apiary inspector duly authorized by the state apiarist has the authority to go upon any public or private property for the purpose of conducting an inspection of an apiary located on that property. The inspector shall make a reasonable effort to notify the beekeeper of a planned inspection prior to the actual inspection.



§ 44-15-108 - Sale or movement of bees.

(a) No bees may be sold, offered for sale, moved, or transported, shipped or delivered within the state, unless they have been inspected by an appropriate official of the state and certified to be apparently free of infectious or contagious regulated bee diseases and pests in accordance with rules and regulations promulgated under this chapter.

(b) All persons desiring to move bees, hives, slumgums, used beekeeping equipment or appliances into the state must apply to the department for a permit. The application shall be accompanied by a certificate of health certifying that all bees, hives, slumgums, used beekeeping equipment or appliances have been inspected by an authorized official within thirty (30) days prior to transportation into Tennessee, and that the bees, hives, slumgums, used beekeeping equipment or appliances were found apparently free from any regulated diseases or pest.



§ 44-15-109 - Duty to report disease or pest -- Authority to inspect.

(a) If a beekeeper knows that a colony of bees has a regulated bee disease or pest, the beekeeper shall immediately report to a state apiary inspector all facts known about the bee's disease or bee's pests.

(b) If any apiary inspector has substantial reason to believe that a feral colony of bees may be harboring any regulated bee disease or pest, the inspector has the authority to enter onto any property, public or private, to locate and examine that feral colony of bees. The examination of a feral colony and any subsequent regulatory activity must be conducted in accordance with rules established by the department.



§ 44-15-110 - Quarantine.

(a) The state apiarist and the duly authorized apiary inspectors have the power and authority to declare a quarantine on any apiary found to be infected/infested with any regulated bee diseases or pests. Immediately after the apiary is declared to be infected/infested, a quarantine notice will be presented to the beekeeper and will include specific instructions as to required actions by the beekeeper. The appliances directly associated with that apiary shall be under quarantine and shall be subject to regulatory actions imposed by the department. The commissioner may declare a geographical area quarantine against any county, group of counties, region, or state where a regulated bee disease or pest is found in a sufficient number of apiaries that the infestation can be considered endemic. However, bees may not be moved from the quarantine area except by permission from the state apiarist or an apiary inspector.

(b) It is unlawful for any person in the state to participate in or conduct a deliberate act that exposes free-flying honeybees to a known source of any regulated bee disease or pest or to any substance commonly known to kill bees. This section does not apply to farmers, gardeners, or others who are using legally registered pesticides in strict compliance with the label instructions. The deliberate acts that are prohibited include, but are not limited to, the following:

(1) Placing in a location that is accessible to free-flying honeybees any beeswax combs, beekeeping equipment, honey, or other substance known to be attractive to honeybees and capable of transmitting bee diseases or pests and known to have been in contact with or associated with sources of regulated bee diseases or pests;

(2) Placing in a location that is accessible to free-flying honeybees any honey, sugar syrup, corn syrup, or other substance known to be attractive to bees and to which some pesticide or other substance harmful to honeybees has been added; or

(3) Producing, making, releasing, or otherwise causing any spray, smoke, fog, dust, or other substances to enter a beehive for the purpose of killing the bees therein except as requested by the owner of the bees or as required by a state regulatory order.



§ 44-15-111 - Certification program.

(a) The department may authorize establishment of a certification program whereby beekeepers who successfully complete the requirements of the program will be certified to have demonstrated the knowledge and skills needed to effectively detect, identify, and control regulated bee diseases and pests. The state apiarist will develop and administer any regulatory certification program that is established.

(b) The beekeeper certification program shall be a voluntary program, and any applicant must successfully complete the program requirements to become a certified beekeeper. Each person who becomes certified will be granted certain privileges with regard to regulatory requirements promulgated pursuant to this chapter.



§ 44-15-112 - Used beekeeping equipment.

No person shall sell or give to any other person any used beekeeping equipment until the equipment has been sanitized by a method approved by the state apiarist. This requirement will not apply to equipment that is occupied by live bees.



§ 44-15-113 - Entry permit -- Inspection certificates.

(a) Any person wanting to move live bees in beehives or empty brood combs (combs that have been used for rearing bee brood) into the state must apply to the department for an entry permit. The application shall be accompanied by a certificate of health from the originating state's regulatory agency certifying that all bees and beehives and used brood combs have been inspected by an authorized official thirty (30) days prior to transportation into Tennessee. The certificate of health must show what diseases and pests were found as a result of the inspection. The state apiarist shall review the application and the health certificate and will determine whether or not an entry permit shall be granted and what conditions or requirements must be met prior to entry.

(b) Any person, firm or corporation transporting colonies or used beekeeping equipment into, within, or through the state must secure the hives and equipment in such a manner as to prevent the escape of bees.

(c) The state apiarist and all apiary inspectors shall be empowered to intercept any person or persons transporting colonies or appliances to determine if the person or persons have the required inspection certificates.

(d) Colonies, beehives, slumgums, used bee equipment or appliances brought into this state in violation of this chapter or any applicable rules and regulations of the department shall be removed by the owner from this state and returned to their state of origin within five (5) days after notification by the department. Failure to comply may result in confiscation as provided in § 44-15-117 without any remuneration to the owner.



§ 44-15-114 - Penalty.

Any person violating any of the provisions of this chapter or the rules and regulations made under this chapter, or of any order or notice given pursuant thereto, or who shall forge, counterfeit, destroy, or wrongfully or fraudulently use, any certificate, permit, notice or other like document provided or who impedes, hinders or otherwise prevents, or attempts to prevent, the commissioner or the commissioner's duly authorized agent from performing the official's duty in connection with this chapter, may, in a lawful proceeding pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, be assessed a civil penalty of not more than five hundred dollars ($500) for each violation.



§ 44-15-115 - Disposition of funds.

All fees, fines, and proceeds resulting from the sale of seized properties collected under this chapter shall be paid into the general fund and the same are appropriated exclusively to the department to be used in carrying out this chapter.



§ 44-15-116 - Experimental apiaries.

The state apiarist is empowered to establish or to authorize establishment of apiaries for experimental purposes associated with research on or evaluation of conditions related to any bee disease or pest.



§ 44-15-117 - Disposition of confiscated bees and beehives.

All bees and beehives confiscated by the state apiarist as allowed by this chapter shall be destroyed by burning if the state apiarist determines that the confiscated property is infested with a regulated disease or pest to such an extent that it presents a significant and unacceptable threat to bees in the surrounding area. The state apiarist is allowed to use or to authorize use of confiscated property for experimental purposes. Otherwise the property may be donated to any college or university within the state that requests the property for research or educational purposes or disposed of at the discretion of the commissioner.



§ 44-15-118 - Preventive measures.

After inspection of infected/infested bees or fixtures, or handling diseased bees, the state apiarist or assistants, before leaving the premises on which disease is found, or proceeding to any other apiary, shall take such measures as to prevent the spread of the disease or pests by infected/infested material adhering to that person's or persons' body or clothing, or any tools or appliances used by the state apiarist or any assistants that have come in contact with infected/infested materials.



§ 44-15-119 - Unlawful activities.

It is unlawful for any person to knowingly give false or misleading information in any matter pertaining to the enforcement of this chapter, or to resist, impede, or hinder the state apiarist or any duly authorized apiary inspector in the discharge of duties as described in this chapter.



§ 44-15-120 - Honey storage and handling.

(a) Honey can be contaminated with certain organisms that can cause disease in honeybees. Therefore, honey containers and beekeeping equipment that are wet with honey shall be stored, transported, and handled in such a way that free-flying honeybees will not be able to gain access to that honey.

(b) No candy or other food containing honey shall be used in queen mailing cages.



§ 44-15-121 - Previous rules and regulations revoked -- Authority to promulgate new rules.

(a) All rules and regulations previously promulgated on the subject matter of this chapter are revoked.

(b) The department shall promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to effectuate the purposes of this chapter.



§ 44-15-122 - Charges.

In order to recover departmental costs, the commissioner is authorized to charge for the use of equipment and materials in providing technical assistance to beekeepers.



§ 44-15-123 - Indemnity for destruction.

The commissioner may establish procedures for the payment of indemnities for honey bee colonies destroyed under the authority of this chapter. Indemnity under this section is not intended to be a full reimbursement but a partial compensation based on, but not limited to, the value of the colonies and the availability of funds for this purpose. Indemnification may be disallowed if the owner is in violation of this chapter.



§ 44-15-124 - Restrictions on keeping honeybees in hives.

No county, municipality, consolidated government, or other political subdivision of this state shall adopt or continue in effect any ordinance or resolution prohibiting the establishment or maintenance of honeybees in hives, provided that such establishment or maintenance is in compliance with this chapter. This section shall not be construed to restrict or otherwise limit the zoning authority of county or municipal governments; provided, however, that a honeybee hive being maintained at a location in compliance with applicable zoning requirements on June 10, 2011, shall not be adversely affected and may be maintained at the same location notwithstanding any subsequent zoning changes.



§ 44-15-125 - Liability for personal injury or property damage.

(a) Any person who has registered an apiary pursuant to § 44-15-105, is otherwise in compliance with this part and operates such apiary in a reasonable manner shall not be liable for any personal injury or property damage that is caused by the keeping and maintaining of:

(1) Bee equipment, queen breeding equipment, apiaries, affiliated appliances that are located on such apiary; or

(2) Bees that nest in a beehive that is located on such apiary.

(b) The limitation of liability established by this section shall not apply to intentional tortious conduct or acts or omissions constituting gross negligence.






Chapter 16 - Baby Chicks

Part 1 - General Provisions

§ 44-16-101 - Hatchery and baby chick inspection service -- Rules and regulations -- Trademarks -- Inspection fees.

The department of agriculture shall organize, under the division of animal disease control, a poultry hatchery and baby chick inspection service, and the commissioner of agriculture shall prescribe such rules and regulations in conformity with recognized standards and establish such trademarks as may be necessary or proper to effect this service, and fix reasonable inspection fees to provide for the expense of the service.



§ 44-16-102 - Certification as accredited flock and hatchery.

Each poultry flock inspected and meeting the standard requirements thus fixed shall be certified by the department as an accredited flock, and each hatchery using eggs from accredited flocks only, and otherwise meeting the standard requirements, shall be certified by the department as an accredited hatchery.



§ 44-16-103 - Inspector of poultry flocks, hatcheries, and baby chicks -- Assistants -- Compensation.

The commissioner of agriculture is authorized, for the carrying out of this part, to appoint a state poultry flock, hatchery, and baby chick inspector and necessary assistants, and to fix their compensation; provided, that no expense shall be incurred or paid on account of this service in excess of the revenue derived from the service.



§ 44-16-104 - Inspection fees paid into state treasury for expenses -- Surplus for poultry education and investigation.

The revenue derived from the inspection fees authorized in § 44-16-101 shall be paid into the state treasury by the commissioner and placed to the credit of a special poultry inspection account, which may be drawn on by the department of agriculture to meet the expenses of the service provided for in this part, and if there should be a surplus remaining, it may be expended by the commissioner for poultry educational and investigational purposes.






Part 2 - Custom Hatching or Producing for Sale

§ 44-16-201 - License required.

Every person engaging in the business of custom hatching, producing baby chicks for sale or selling or offering baby chicks for sale either individually or by or through community sale, public pavilions or public auction shall obtain a license from the department for each establishment at which such business is conducted.



§ 44-16-202 - [Repealed.]

HISTORY: Acts 1945, ch. 176, § 3; C. Supp. 1950, § 547.17 (Williams, § 525.3); T.C.A. (orig. ed.), § 44-1806; repealed by Acts 2015, ch. 485, § 23, effective July 1, 2015.



§ 44-16-203 - Duties of licensees.

Any person coming under this part shall:

(1) Maintain sanitary measures such as will properly suppress and prevent the spread of contagious and infectious diseases of baby chicks;

(2) Provide ample facilities for the proper care and handling of baby chicks on the premises;

(3) Determine that all baby chicks are in a healthy condition before offering them for sale; and

(4) Label all containers holding baby chicks, when offered for sale as a unit, with the following: number of baby chicks; breed and variety of baby chicks; date hatched; whether or not parent stock has been tested for pullorum disease; cockerels, pullets, or straight run; name and address of producer; and the name and address of the seller.



§ 44-16-204 - Access to premises -- Enforcement by commissioner.

(a) The commissioner of agriculture or the commissioner's duly authorized agent has free access at all reasonable hours to any place of business coming under this part.

(b) The commissioner shall enforce this part and has the authority to promulgate regulations for the efficient enforcement of its provisions.



§ 44-16-205 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Baby chicks" means all domestic fowl six (6) weeks of age or under;

(2) "Department" means department of agriculture; and

(3) "Person" includes every person, partnership, firm, company, association, society, public auction, community sale, sale pavilion, syndicate, and corporation.



§ 44-16-206 - Application of law.

This part shall not be construed to include any person who hatches for sale one thousand (1,000) or fewer baby chicks per year.



§ 44-16-207 - Violation a misdemeanor -- Revocation of license.

Any person who violates any of the provisions of this part commits a Class C misdemeanor, but if the violation occurs after a conviction has become final, the person's license shall be revoked.









Chapter 17 - Dogs and Cats

Part 1 - Dog and Cat Dealers

§ 44-17-101 - Purpose of part.

The purpose of this part is to protect the owners of dogs and cats from the theft of their pets, to prevent the sale or use of dogs and cats that have been stolen, and to ensure the humane treatment of dogs and cats in commerce and those used in research facilities.



§ 44-17-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Cat" means any live cat of the species Felis catus;

(2) "Commerce" means buying or selling or transporting from one (1) place to another in this state;

(3) "Commissioner" means the commissioner of agriculture;

(4) (A) "Dealer" means any person who, for compensation or profit, buys, sells, transports (except as a common carrier), delivers for transportation, or boards dogs or cats for research purposes, or any person who buys or sells twenty-five (25) or more dogs or cats in any one (1) calendar year for resale within the state or for transportation out of the state;

(B) "Dealer" also means any person who, for compensation or profit, buys from or sells to a private person at a flea market any dog or cat;

(5) "Dog" means any live dog of the species Canis familiaris;

(6) "Flea market" means any assemblage of twenty (20) or more persons gathered together at regular or irregular intervals, whether in open air or under cover, for the purpose of buying, selling, or trading merchandise to and from the general public, when this buying, selling, or trading is outside of the regular business or occupation of the majority of persons so gathered, and when the majority of the persons so gathered do not pay a business privilege tax for their activities at the flea market;

(7) "Person" means any individual, firm, corporation, partnership, association, or other legal entity; and

(8) "Research facility" means any school, hospital, laboratory, institution, organization or person that uses or intends to use dogs or cats in research, tests, or experiments and that purchases or transports dogs or cats in commerce.



§ 44-17-103 - Sale or transportation of dogs or cats to research facilities by dealers without license prohibited.

(a) It is unlawful for any dealer to sell or offer to sell or transport or offer for transportation to any research facility any dog or cat, or to buy, sell, offer to buy or sell, transport or offer for transportation in commerce any dog or cat, unless the dealer has a currently valid license from the commissioner and has complied with the rules and regulations promulgated by the commissioner pursuant to this part.

(b) A violation of this section is a Class C misdemeanor.



§ 44-17-104 - Applications for license -- Fee.

(a) An application for a license as a dealer shall be made to the commissioner on a form provided by the commissioner, which shall contain space for such information as the commissioner may reasonably require, including evidence of ability to comply with such standards, rules and regulations as are lawfully prescribed by the commissioner.

(b) Each application for a license shall be accompanied by a license fee based upon the following:

(1) Dealer license fee to sell dogs or cats to research facilities -- two hundred and fifty dollars ($250);

(2) Dealer license fee (wholesale) to sell dogs or cats for resale -- one hundred and twenty-five dollars ($125);

(3) Dealer license fee (retail) to buy dogs or cats for resale to be assessed as follows:

(A) Transactions of up to 50 animals per year -- one hundred and twenty-five dollars ($125);

(B) Transactions of 51 to 150 animals per year -- two hundred and fifty dollars ($250);

(C) Transactions of 151 to 300 animals per year -- five hundred dollars ($500);

(D) Transactions of 301 to 500 animals per year -- seven hundred and fifty dollars ($750); and

(E) Transactions of more than 500 animals per year -- one thousand dollars ($1,000); and

(4) Dealer license fee to transport dogs or cats in commerce -- one hundred and twenty-five dollars ($125).



§ 44-17-105 - Issuance of dealer's license -- Requirements.

(a) The commissioner shall issue a license to an applicant after determining:

(1) The applicant or the responsible officers of the applicant are of good moral character;

(2) The applicant or any responsible officer of the applicant has never been convicted of cruelty to animals or of a violation of this part;

(3) An inspection has been made of the premises and a finding that it conforms to this part and the rules and regulations of the commissioner, and is a suitable place in which to conduct the dealer's business; and

(4) The dealer's business is to be conducted in a permanent structure or building.

(b) Each license shall be issued only for the premises and to the person or persons named in the application and shall not be transferable or assignable except with the written approval of the commissioner.

(c) Licenses shall be posted in a conspicuous place on the licensed premises.



§ 44-17-106 - Annual renewal of dealer's license -- Fee.

A license, unless sooner suspended or revoked, shall be renewable annually upon filing by the licensee and approval by the commissioner, of an annual report upon such forms and containing such information as the commissioner may prescribe by regulation. The fee for renewal of licenses shall be based upon the following:

(1) Dealer license fee to sell dogs or cats to research facilities -- one hundred and twenty-five dollars ($125);

(2) Dealer license fee (wholesale) to sell dogs or cats for resale -- one hundred and twenty-five dollars ($125);

(3) Dealer license fee (retail) to buy dogs or cats for resale to be assessed as follows:

(A) Transactions of up to 50 animals per year -- one hundred and twenty-five dollars ($125);

(B) Transactions of 51 to 150 animals per year -- two hundred and fifty dollars ($250);

(C) Transactions of 151 to 300 animals per year -- five hundred dollars ($500);

(D) Transactions of 301 to 500 animals per year -- seven hundred and fifty dollars ($750); and

(E) Transactions of more than 500 animals per year -- one thousand dollars ($1,000); and

(4) Dealer license fee to transport dogs or cats in commerce -- one hundred and twenty-five dollars ($125).



§ 44-17-107 - Revocation or suspension of dealer's license -- Grounds -- Hearing -- Appeal.

(a) The license of any dealer may be suspended or revoked by the commissioner for any of the following reasons:

(1) The incompetence or untrustworthiness of the licensee;

(2) Willful falsification of any information contained in the application;

(3) The conviction of the licensee or any responsible officer of the licensee of cruelty to animals or a violation of this part; or

(4) The nonconformance by the licensee to this part or the rules and regulations of the commissioner.

(b) If the commissioner has reason to believe that the license of any dealer should be suspended or revoked for any of the above reasons, the commissioner shall give the dealer ten (10) days' written notice of the commissioner's intention to suspend or revoke the license of the dealer and shall give the dealer an opportunity for a hearing on the issue. The dealer may produce evidence to show cause why the license should not be revoked or suspended. If the commissioner determines that conditions exist that warrant the suspension or revocation of the license, the commissioner may suspend the license for such period of time as the commissioner may specify or may revoke it, and where appropriate, may make an order that the dealer cease and desist from continuing any violation found to have been made of this part. If the license is suspended, the dealer may apply, after ninety (90) days, for reinstatement of the license.

(c) Any dealer aggrieved by a final order of the commissioner issued under this section may, within sixty (60) days after entry of such an order, have the order reviewed upon petition of certiorari in the chancery or circuit court of the county in which the dealer's residence or place of business is located.



§ 44-17-108 - Semi-annual reports to commissioner.

Each dealer shall file, on forms and at such times as prescribed by the commissioner, semi-annual reports containing the following information:

(1) The number of dogs or cats in the possession of the dealer on the date the report is filed;

(2) The number of dogs and cats purchased during the reporting period and the names and addresses of the persons from whom they were purchased;

(3) The number of dogs and cats sold during the reporting period and the names and addresses of the persons to whom they were sold; and

(4) The number of dogs and cats received by the dealer during the reporting period under circumstances other than purchase and the names and addresses of the persons from whom they were obtained.



§ 44-17-109 - Registration of research facilities with commissioner.

Every research facility shall register with the commissioner in accordance with such rules and regulations as the commissioner may prescribe.



§ 44-17-110 - Identification of dogs and cats delivered to research facilities.

All dogs and cats delivered for transportation, transported, purchased, or sold to research facilities shall be marked or identified in such manner as the commissioner may prescribe.



§ 44-17-111 - Records of research facilities and dealers.

Research facilities and dealers shall make and keep such records with respect to their purchase, sale, transportation, and handling of dogs and cats as the commissioner may prescribe.



§ 44-17-112 - Sales of dogs and cats to research facilities -- Restrictions.

Dogs and cats shall not be offered for sale or sold to a research facility at public auction or by weight. No research facility shall purchase dogs or cats at public auction or by weight, nor shall any research facility purchase dogs or cats except from a licensed dealer, public pound, humane society, or from a person who breeds dogs or cats for sale to a research facility.



§ 44-17-113 - Bills of sale evidencing purchase of dogs or cats by dealers or research facilities.

(a) The purchase of any dog or cat by a dealer or by a research facility shall be evidenced by a bill of sale signed by the seller. The bill of sale shall be in form approved by the commissioner and shall certify that the seller is the lawful owner of the dog or cat and that ownership is transferred to the dealer or research facility. The bill of sale shall make reference to the mark or identification required by § 44-17-110.

(b) The bill of sale shall bear the name, telephone number, and address of the seller, and the driver license or social security number of the seller. At the time of sale, the dealer or research facility making the purchase shall verify from the seller the seller's driver license or social security number, whichever is appropriate. The bill of sale shall also contain a description of the dog or cat sold under that bill adequate to identify the animal. A bill of sale containing the same information shall be furnished by a dealer to any person purchasing a dog or cat at a flea market. Nothing in this subsection (b) shall be construed as enlarging the enforcement responsibilities of the commissioner beyond that existing prior to March 17, 1978.



§ 44-17-114 - Time dealers must hold dogs and cats after acquisition.

No dealer shall sell or otherwise dispose of any dog or cat within a period of five (5) business days after the acquisition of the animal or within such other period as may be specified by the commissioner.



§ 44-17-115 - Authority of commissioner to inspect premises of dealers or research facilities -- Inspection of conveyances -- Rules and regulations regarding inspection.

(a) The premises of any dealer or research facility shall be made available to the commissioner or the commissioner's representative for inspection at all reasonable times. The commissioner or the commissioner's representative shall make or cause to be made such inspections or investigations of the premises as considered necessary.

(b) The commissioner or the commissioner's representative, or any legally constituted law enforcement agency, may stop any motor vehicle or other conveyance transporting dogs or cats for inspections as to the humane treatment of animals and compliance with licensing requirements of this part or for investigations in search of lost or stolen animals.

(c) The commissioner shall issue rules and regulations requiring licensed dealers and research facilities to permit inspection of their animals and records at reasonable hours upon request by legally constituted law enforcement agencies in search of lost animals.

(d) Nothing in this part shall be construed as authorizing the commissioner to promulgate rules, regulations, or orders governing the handling, care, treatment or inspection of animals during actual research or experimentation by a research facility.



§ 44-17-116 - Violations of provisions a misdemeanor.

(a) A person who violates any of the provisions of this part commits a Class C misdemeanor.

(b) After notice of any violation received from the commissioner, each day of a continuing violation constitutes a separate offense.



§ 44-17-117 - Construction and enforcement of provisions.

When construing or enforcing §§ 44-17-101 -- 44-17-107, the act, omission, or failure of any individual acting for or employed by a dealer or research facility, within the scope of the individual's employment or office, shall be considered to be the act, omission, or failure of the dealer or research facility as well as of the individual.



§ 44-17-118 - Rules and regulations.

The commissioner may promulgate such rules and regulations as are reasonably necessary to implement this part.



§ 44-17-119 - Supplemental provisions.

This part is in addition to and supplementary of title 39, chapter 14, part 2.



§ 44-17-120 - Destruction of dog causing death or serious injury to human -- Notice to dog's owner.

(a) Any dog that attacks a human and causes death or serious bodily injury may be destroyed upon the order of the judge of the general sessions court of the county wherein the attack occurred. Such orders shall be granted on the petition of the district attorney general for the county. The petition shall name the owner of the dog, and the owner shall be given notice in accordance with Rule 4.01 of the Tennessee Rules of Civil Procedure, that if the owner does not appear before the court within five (5) days of the receipt thereof and show cause why the dog should not be destroyed, then the order shall issue and the dog shall be destroyed.

(b) Notwithstanding subsection (a), in counties having a population in excess of eight hundred thousand (800,000), or having a metropolitan form of government and a population in excess of one hundred thousand (100,000), according to the 2000 federal census or any subsequent federal census, a municipality or county is authorized to adopt local ordinances authorizing the municipality or the county to appropriately petition in a general sessions court to provide for the disposition of dangerous dogs or dogs causing death or serious bodily injury to humans or other animals.



§ 44-17-121 - Confiscation of animals.

Subject to this part, the commissioner has the authority to confiscate animals as may be necessary to provide for the humane treatment of such animals.



§ 44-17-122 - Cooperation with local and federal authorities.

The commissioner may enter into cooperative agreements with local and/or federal agencies for purposes of implementing this part. When implementing the provisions for issuance of dealer licenses, the commissioner shall take into consideration other federal and/or local licensing regulations that may apply, it being the intent of the legislature not to impose duplicative licensing requirements and costs for dealers.






Part 2 - Dogs Killing Livestock

§ 44-17-201 - Owners of dogs are liable for livestock killed.

Where any dog shall kill, or in any manner damage, any livestock in this state, the owner or harborer of such dog shall be liable, in an action for damage, to the owner of such livestock.



§ 44-17-202 - Ignorance of dog's habits is no defense.

Ignorance of the vicious habits or character of the dog on the part of its owner shall be no defense in actions arising under § 44-17-201.



§ 44-17-203 - No damages recoverable for killing or injuring such dog.

In an action for damages against a person for killing or injuring a dog, satisfactory proof that the dog had been or was killing or worrying livestock constitutes a good defense to such action.






Part 3 - Non-livestock Animal Humane Death Act

§ 44-17-301 - Title.

This part shall be known and may be cited as the "Non-livestock Animal Humane Death Act."



§ 44-17-302 - Application.

(a) This part shall be applicable only to public and private agencies, animal shelters and other facilities operated for the collection, care or euthanasia of stray, neglected, abandoned or unwanted non-livestock animals.

(b) This part shall apply to any licensed veterinarian, Tennessee veterinarian medical technician, employee, volunteer, whether compensated or otherwise, or any other person acting as an agent on behalf of a public or private agency, animal shelter or other facility operated for the collection, care or euthanasia of stray, neglected, abandoned or unwanted non-livestock animals.



§ 44-17-303 - Methods allowed.

(a) Sodium pentobarbital and such other agents as may be specifically approved by the rules of the board of veterinary medicine shall be the only methods used for euthanasia of non-livestock animals by public and private agencies, animal shelters and other facilities operated for the collection, care or euthanasia of stray, neglected, abandoned or unwanted non-livestock animals. A lethal solution shall be used in the following order of preference:

(1) Intravenous injection by hypodermic needle;

(2) Intraperitoneal injection by hypodermic needle;

(3) Intracardial injection by hypodermic needle, but only if performed on heavily sedated, anesthetized or comatose animals; or

(4) Solution or powder added to food.

(b) A non-livestock animal may be tranquilized with an approved and humane substance before any form of euthanasia involving a lethal injection is performed, but the animal must be tranquilized if the euthanasia is performed by the method described in subdivision (a)(3).

(c) Succinylcholine chloride, curare, curariform mixtures, strychnine, nicotine, chloral hydrate, magnesium or potassium or any substance that acts as a neuromuscular blocking agent, or any chamber that causes a change in body oxygen may not be used on any non-livestock animal for the purpose of euthanasia. Any such chamber in use as of July 1, 2001, shall be phased out and shall not be used on or after July 1, 2002.

(d) Euthanasia shall be performed only by a licensed veterinarian, Tennessee veterinarian medical technician or an employee or agent of a public or private agency, animal shelter or other facility operated for the collection, care or euthanasia of stray, neglected, abandoned or unwanted non-livestock animals, provided that the Tennessee veterinarian medical technician, employee or agent has successfully completed a euthanasia-technician certification course. The curriculum for such course must be approved by the board of veterinary medical examiners and must include, at a minimum, knowledge of animal anatomy, behavior and physiology; animal restraint and handling as it pertains to euthanasia; the pharmacology, proper dosages, administration techniques of euthanasia solution, verification of death techniques, laws regulating the storage, security and accountability of euthanasia solutions; euthanasia technician stress management and the proper disposal of euthanized non-livestock animals.

(e) An employee, agent or Tennessee veterinarian medical technician performing euthanasia prior to July 1, 2001, who previously passed an approved euthanasia-technician certification course will be accepted as qualified under this part to perform euthanasia on non-livestock animals. Any other employee, agent or Tennessee veterinarian medical technician seeking to perform euthanasia on non-livestock animals on or after July 1, 2001, must obtain certification prior to performing any such euthanasia.

(f) A non-livestock animal may not be left unattended between the time euthanasia procedures are first begun and the time that death occurs, nor may its body be disposed of until a qualified person confirms death.

(g) Notwithstanding this section or any other law to the contrary, whenever an emergency situation exists in the field that requires the immediate euthanasia of an injured, dangerous or severely diseased non-livestock animal, a law enforcement officer, a veterinarian, or agent of a local animal control unit or the designee of such an agent may humanely destroy the non-livestock animal.

(h) For purposes of this part, "non-livestock animal" shall have the meaning set forth in § 39-14-201.

(i) The attorney general and reporter may bring an action to enjoin any violation of this part.

(j) Any person who violates this part is guilty of a Class A misdemeanor.

(k) These provisions shall not apply to exotic animals being held under the authority of title 70, chapter 4, part 4, and Rule 1660-1-18-.05 of the Official Compilation of Rules and Regulations of the State of Tennessee.



§ 44-17-304 - Minimum holding time before an animal may be euthanized -- Emergency exception.

(a) Before any public or private agency, animal shelter or other facility operated for the collection, care or euthanasia of stray, neglected, abandoned or unwanted non-livestock animals euthanizes a non-livestock animal that the facility knows or should know, by identification or vaccination tags, personal knowledge or otherwise, has an owner, the facility shall be required to hold the animal for at least three (3) full business days from the time it is brought to the facility before the animal may be euthanized.

(b) Subsection (a) shall not apply where an emergency situation exists that requires the immediate euthanasia of an injured, dangerous or severely diseased non-livestock animal.






Part 4 - Miscellaneous Provisions

§ 44-17-401 - Electronic locating collars.

No agency or entity of state or local government shall enact, adopt, promulgate, or enforce any law, ordinance, rule, regulation, or other policy that restricts or prevents the owner of any dog from using an electronic locating collar to protect the dog from loss; except that the fish and wildlife commission may limit the use of electronic locating collars through the promulgation of rules and regulations when required for the proper management of wildlife species.



§ 44-17-402 - Retrieval of hunting dogs from federal property operated by wildlife resources agency.

If the owner or a person in control of a dog is hunting with either a firearm or a bow and arrow, and that person's dog strays onto property owned by the federal government and operated by the Tennessee wildlife resources agency, the owner or person may proceed onto the property without the person's firearm or bow and arrow. The person shall not be liable for any criminal sanction related to the pursuit of the dog. However, nothing in this section shall be construed to grant civil immunity to the owner or the person in control of the dog for any personal injury or property damage caused by the dog.



§ 44-17-403 - Death of pet caused by negligent act of another -- Damages.

(a) (1) If a person's pet is killed or sustains injuries that result in death caused by the unlawful and intentional, or negligent, act of another or the animal of another, the trier of fact may find the individual causing the death or the owner of the animal causing the death liable for up to five thousand dollars ($5,000) in noneconomic damages; provided, that if the death is caused by the negligent act of another, the death or fatal injury must occur on the property of the deceased pet's owner or caretaker, or while under the control and supervision of the deceased pet's owner or caretaker.

(2) If an unlawful act resulted in the death or permanent disability of a person's guide dog, then the value of the guide dog shall include, but shall not necessarily be limited to, both the cost of the guide dog as well as the cost of any specialized training the guide dog received.

(b) As used in this section, "pet" means any domesticated dog or cat normally maintained in or near the household of its owner.

(c) Limits for noneconomic damages set out in subsection (a) shall not apply to causes of action for intentional infliction of emotional distress or any other civil action other than the direct and sole loss of a pet.

(d) Noneconomic damages awarded pursuant to this section shall be limited to compensation for the loss of the reasonably expected society, companionship, love and affection of the pet.

(e) This section shall not apply to any not-for-profit entity or governmental agency, or its employees, negligently causing the death of a pet while acting on the behalf of public health or animal welfare; to any killing of a dog that has been or was killing or worrying livestock as in § 44-17-203; nor shall this section be construed to authorize any award of noneconomic damages in an action for professional negligence against a licensed veterinarian.



§ 44-17-404 - Recovery for death or injury to guide dogs.

If a person's guide dog is killed or sustains injuries that result in death or permanent disability caused by the unlawful and intentional, or negligent, act of another or the animal of another, then the trier of fact may find the individual causing the death or the owner of the animal causing the death liable for economic damages, which shall include, but shall not necessarily be limited to, both the cost of the guide dog as well as the cost of any specialized training the guide dog received.






Part 5 - Spay/Neuter Law

§ 44-17-501 - Short title.

This part shall be known and may be cited as "The Tennessee Spay/Neuter Law."



§ 44-17-502 - Requirement for adoption.

(a) No person shall adopt a dog or cat from an agency, including, but not limited to, an animal shelter, dog pound, animal control agency or humane shelter operated by a municipality, county, or other governmental agency within the state, or a private organization operating a shelter from which animals are adopted or reclaimed, unless:

(1) The dog or cat has already been spayed or neutered;

(2) The dog or cat has been spayed or neutered by a licensed veterinarian while in the custody of the agency; or

(3) The new owner signs a written agreement with the agency stating that the new owner will have the dog or cat spayed or neutered by a licensed veterinarian:

(A) Within thirty (30) days of the date of the adoption, if such dog or cat is sexually mature; or

(B) Within thirty (30) days after the dog or cat reaches six (6) months of age, if the dog or cat is not sexually mature at the time of the adoption.

(b) Nothing in this section shall preclude the spaying or neutering of a sexually immature dog or cat at the discretion of a licensed veterinarian with the consent of the new owner.



§ 44-17-503 - Deposit -- Forfeiture of deposit -- Use of forfeited deposits.

(a) If the dog or cat being adopted has not been spayed or neutered, the agency shall require a deposit of not less than twenty-five dollars ($25.00) from the new owner prior to the adoption in order to ensure that the dog or cat is spayed or neutered. The new owner may request and shall receive a refund of the deposit from the agency upon providing confirmation of the spaying or neutering.

(b) If the new owner fails to have the dog or cat spayed or neutered within the time frame established by § 44-17-502, or if the spaying or neutering is timely performed, but the new owner fails to request the return of the deposit within an additional ten (10) days after the date by which the spaying or neutering is required to be performed, the deposit shall be forfeited to the agency holding the deposit and shall be used by the agency to conduct programs to spay or neuter dogs and cats in the community where the agency is located; provided, that in any county having a population of not less than fifty-three thousand five hundred (53,500) nor more than fifty-three thousand six hundred (53,600), according to the 2000 federal census or any subsequent federal census, the deposit shall be used to defray operational expenses of the programs, including, but not limited to, costs for purchasing food, medications, tests, upgrades for the animal housing areas, or any other supplies or products which would improve the quality of life for dogs or cats in such programs, and the deposit shall not be used to pay salaries of persons employed by any agency located within such county.



§ 44-17-504 - Petition for compliance.

If a person fails to comply with this part, the agency may file a petition with a court of competent jurisdiction seeking compliance and/or requesting return of the dog or cat to the agency from which it was adopted.



§ 44-17-505 - Dogs or cats claimed by owner.

Nothing in this part shall be construed to authorize an agency to spay or neuter a dog or cat, if the dog or cat is being claimed by and returned to its lawful owner within seven (7) days of the dog or cat being taken into custody by the agency.






Part 6 - Chemical Capture

§ 44-17-601 - "Chemical capture" defined -- Authorized drugs -- Administration of drugs.

(a) As used in this part, unless the context otherwise requires, "chemical capture" means the capture of a dog or cat by means of sedation using approved drugs as provided in this part and appropriate drug administering equipment.

(b) Chemical capture by certified animal chemical capture technicians shall only be effected by use of Telazol or such other drugs as may be determined by the board of veterinary medical examiners.

(c) Drugs used for chemical capture shall only be administered by a licensed veterinarian, a licensed veterinary technician employed by and functioning under the direct supervision of a licensed veterinarian, or such other individuals qualified as certified animal chemical capture technicians as determined by the board of veterinary medical examiners pursuant to § 63-12-144.

(d) With respect to certified animal chemical capture technicians, chemical capture shall be effected only in accordance with a written protocol and only when all other methods of capture have failed.






Part 7 - Commercial Breeder Act [Expired]






Chapter 18 - Feedlots, Dairy Farms and Poultry Production Houses

§ 44-18-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Dairy farm" means any place or premises where one (1) or more cows are kept and from which a part or all of the milk or milk products is provided, sold or offered for sale to a milk plant, transfer station or receiving station;

(2) "Department" means the department of environment and conservation, and includes any officer, agency or designee of that department;

(3) "Established date of operation" means the date on which a feedlot, dairy farm or poultry production house commenced operating. If the physical facilities of the feedlot, dairy farm or poultry production house are subsequently expanded, the established date of operation for each expansion is deemed to be a separate and independent "established date of operation" established as of this date of commencement of the expanded operations, and the commencement of expanded operations shall not divest the feedlot, dairy farm or poultry production house of a previously established date of operation;

(4) "Established date of ownership" means the date of the recording of an appropriate muniment of title establishing the ownership of realty;

(5) "Feedlot" means a lot, yard, corral or other area in which livestock are confined, primarily for the purposes of feeding, growing, raising, or birthing prior to slaughter. "Feedlot" does not include areas that are used for the raising of crops or other vegetation upon which livestock are allowed to graze or feed;

(6) "Livestock" means all equine as well as animals that are being raised primarily for use as food or fiber for human utilization or consumption including, but not limited to, cattle, sheep, swine, goats, and poultry;

(7) "Materially affects" means prohibits or regulates with respect to the location, or the emission of noise, effluent, odors, sewage, waste or similar products resulting from the operation or the location or use of buildings, machinery, vehicles, equipment or other real or personal property used in the operation of a livestock feedlot, dairy farm or poultry production house;

(8) "Nuisance" means and includes public or private nuisance as defined either by statute or by the common law;

(9) "Nuisance action or proceeding" means and includes every action, claim or proceeding, whether brought at law, in equity or as an administrative proceeding, that is based on nuisance;

(10) "Owner or operator" means any person who owns, leases, operates, controls or supervises a feedlot;

(11) "Poultry production house" means any place or premises where chickens are kept for the production of eggs or broilers for resale to processors, wholesalers or retailers;

(12) "Regulations" means a resolution by the county legislative body or an ordinance by the governing body of any municipality regulating or prohibiting the normal noises of animals or fowls, the noises in the operation of the equipment, the odors normally associated with any feedlot, dairy farm, or poultry production house, or the preclusion of any animals or fowls from within the city or from within a defined area of the county;

(13) "Rule of the department" means a rule as defined in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that materially affects the operation of a feedlot, dairy farm, or poultry production house and that has been adopted by the department. Nothing in this chapter shall be deemed to empower the department to make any rule; and

(14) "Zoning requirement" means a regulation or ordinance that has been adopted by a city, county, township, school district, or any special-purpose district or authority, that materially affects the operation of a feedlot, dairy farm or poultry production house. Nothing in this chapter shall be deemed to empower any agency described in this definition to make any regulation or ordinance.



§ 44-18-102 - Nuisance action or proceeding against feedlot, dairy farm or poultry production house.

(a) In any nuisance action or proceeding against a feedlot, dairy farm, or poultry production house brought by or on behalf of a person whose date of ownership of realty is subsequent to the established date of operation of the feedlot, dairy farm or poultry production house, proof of compliance with §§ 44-18-103 and 44-18-104 shall be an absolute defense; provided, that the conditions or circumstances alleged to constitute a nuisance are subject to regulatory jurisdiction in accordance with § 44-18-103 or § 44-18-104.

(b) In any nuisance action or proceeding against a feedlot, dairy farm or poultry production house brought by or on behalf of a person whose date of ownership of realty precedes the established date of operation of the feedlot, dairy farm or poultry production house, but whose actual or proposed use of the realty for residential or commercial purposes is subsequent to the established date of operation of the feedlot, dairy farm or poultry production house, proof of compliance with §§ 44-18-103 and 44-18-104 shall be an absolute defense; provided, that the conditions or circumstances alleged to constitute a nuisance are subject to regulatory jurisdiction in accordance with § 44-18-103 or § 44-18-104.

(c) The normal noises and appearance of the animals or fowls, the noises in the operation of the equipment or the appearance of the equipment, the odors normally associated with any feedlot, dairy farm or poultry production house, the appearance of a feedlot, dairy farm or poultry production house, or litter and/or manure additive that is designed to bind soluble phosphorous in conformity with the Tennessee Natural Resources Conservation Service (NRCS) interim conservation practice standard if used by any feedlot, dairy farm or poultry production house, shall not constitute grounds for any nuisance action or proceeding against a feedlot, dairy farm or poultry production house brought by or on behalf of a person whose date of ownership of realty is subsequent to the established date of operation of the feedlot, dairy farm or poultry production house.



§ 44-18-103 - Applicability of rules of department.

(a) This section shall apply to the department's rules except for rules required for delegation of the national pollutant discharge elimination system permit program pursuant to the Federal Water Pollution Control Act, Section 402, Public Law 92-500, 33 U.S.C. 1342, as amended.

(b) The applicability of rules of the department, other than those issued under the Tennessee Air Quality Act, compiled in title 68, chapter 201, part 1, shall be as follows:

(1) A rule of the department in effect before April 12, 1979, shall apply to a feedlot, dairy farm or poultry production house with an established date of operation prior to April 12, 1979;

(2) A rule of the department shall apply to a feedlot, dairy farm or poultry production house with an established date of operation subsequent to the effective date of the rule;

(3) A rule of the department adopted after April 12, 1979, shall not apply to a feedlot, dairy farm or poultry production house holding any department permit and having an established date of operation prior to the effective date of the rule; and

(4) A rule of the department adopted after April 12, 1979, shall not apply to a feedlot, dairy farm or poultry production house not previously required to hold a department permit and having an established date of operation prior to the effective date of the rule.

(c) The applicability of rules promulgated under the "Tennessee Air Quality Act," compiled in title 68, chapter 201, part 1, shall be as follows:

(1) A rule of the department or the air pollution control board in effect on April 12, 1979, shall apply to a feedlot, dairy farm or poultry production house with an established date of operation prior to April 12, 1979;

(2) A rule of the department or the air pollution control board shall apply to a feedlot, dairy farm or poultry production house with an established date of operation subsequent to the effective date of the rule; and

(3) A rule of the department or the air pollution control board pertaining to a feedlot, dairy farm or poultry production house adopted after April 12, 1979, shall not apply to any feedlot, dairy farm or poultry production house having an established date of operation prior to the effective date of the rule.



§ 44-18-104 - Applicability of zoning requirements and regulations.

(a) The applicability of zoning requirements is as follows:

(1) A zoning requirement shall apply to a feedlot, dairy farm or poultry production house with an established date of operation subsequent to the effective date of the zoning requirements;

(2) A zoning requirement shall not apply to a feedlot, dairy farm or poultry production house with an established date of operation prior to the effective date of the zoning requirement;

(3) A zoning requirement that is in effect on April 12, 1979, shall apply to a feedlot, dairy farm or poultry production house with an established date of operation prior to April 12, 1979; and

(4) A zoning requirement adopted by a city shall not apply to a feedlot, dairy farm or poultry production house that becomes located within an incorporated or unincorporated area subject to regulation by that city by virtue of an incorporation or annexation that takes effect after April 12, 1979.

(b) A person shall comply with this section as a matter of law where no zoning requirement exists.

(c) The applicability of regulations shall be as follows:

(1) A regulation shall apply to a feedlot, dairy farm or poultry production house with an established date of operation subsequent to the effective date of such regulation;

(2) A regulation shall not apply to a feedlot, dairy farm or poultry production house with an established date of operation prior to the effective date of the regulation;

(3) A regulation that is in effect on April 12, 1979, shall apply to a feedlot, dairy farm or poultry production house with an established date of operation prior to April 12, 1979; and

(4) A regulation adopted by a city shall not apply to a feedlot, dairy farm or poultry production house that becomes located within an incorporated or unincorporated area subject to regulation by such city by virtue of an incorporation or annexation that takes effect after April 12, 1979.

(d) A person shall comply with this section as a matter of law where no regulation exists.






Chapter 19 - Dairy Industry Promotion Act

§ 44-19-101 - Short title.

This chapter shall be known and may be cited as the "Dairy Industry Promotion Act."



§ 44-19-102 - Legislative declaration.

It is declared that the general assembly finds that it is in the interest of the public welfare that Tennessee farmers who are producers of milk and milk products be permitted and encouraged to act jointly and in cooperation with other producers, handlers, dealers and processors of milk products in promoting and stimulating, by advertising, research, nutrition education and other methods, the increased consumption, use and sale of all domestic milk and milk products without identification by brand or trade name.



§ 44-19-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of agriculture;

(2) "Department" means the department of agriculture;

(3) "Handler" or "dealer" means any person, including any distributor, processor, bulk handler, or operator of a store, who purchases or receives on consignment or otherwise, milk or milk products of every kind and description, within the state, for sale, shipment, storage, processing or manufacture;

(4) "Milk" means milk from cows and all of its natural components, sweet cream, sour cream, skim milk, flavored milk, buttermilk, condensed or concentrated, whole, low fat, or skim milk for use in milk products of every kind and description;

(5) "Person" means any individual, corporation, partnership, association, cooperative or other business entity;

(6) "Processor" means any person engaged in the business of processing milk and other materials into milk products of every kind and description;

(7) "Producer" means every person in the state of Tennessee who produces milk or cream from cows and thereafter causes the same to be marketed as milk, cream or other milk and dairy products who has been issued and possesses a valid current producer's permit or certification, issued by the department;

(8) "Purchaser" means any handler, dealer or processor who purchases or receives milk and milk products from producers on a commercial basis;

(9) "Referendum" means any voting procedure under which affected producers may, by secret ballot, vote for or against an assessment authorized by this chapter;

(10) "Tennessee dairy promotion committee" means a statewide committee appointed by the commissioner established pursuant to this chapter; and

(11) "Vote" means to cast a ballot in a referendum.



§ 44-19-104 - Actions not illegal or in restraint of trade.

No association, meeting or activity undertaken pursuant to this chapter and intended to benefit all of the producers, handlers and processors of milk products shall be illegal or in restraint of trade.



§ 44-19-105 - Referendum on assessment authorized.

Producers of milk and milk products on a commercial basis may, by referendum of producers held in accordance with this chapter, levy upon themselves an assessment on milk products for the purpose of financing or contributing to the financing of a program of promoting, advertising, researching and other methods designed to increase the consumption, use and sale of domestic milk and milk products.



§ 44-19-106 - Petition for assessment.

Whenever the commissioner has received a petition signed by fifteen percent (15%) of the producers of milk in the state of Tennessee, the commissioner shall publish the filing of the petition through the medium of the public press in the state within fifteen (15) days of the receipt thereof. The petition shall include, but not be limited to, the following:

(1) Date;

(2) Amount of assessment sought, subject to the limits set forth in this chapter, and any change in assessment sought or the termination of an existing assessment;

(3) The date when, if approved, the assessment, change in assessment or termination of an existing assessment will take effect; and

(4) A statement that the persons signing the petition are producers in Tennessee holding a valid producer permit or certification issued by the department.



§ 44-19-107 - Consideration and certification of petition.

Upon the filing with the commissioner of a petition for referendum, the commissioner shall, within fifteen (15) days thereafter, convene the Tennessee dairy promotion committee, established by § 44-19-114, to consider the petition; and if upon such consideration the committee finds the petition for referendum to meet the requirements of this chapter, then, and in such an event, it shall be the duty of the commissioner to certify the petition for referendum as provided in this chapter.



§ 44-19-108 - Filing of petition -- Effect of referendum.

The commissioner shall, within sixty (60) days after the filing of a petition for referendum, and subject to a finding by the Tennessee dairy promotion committee that the petition is properly filed, determine by referendum whether the producers assent to the proposed assessment, change in assessment or termination of an existing assessment. The producers shall be deemed to have assented to the assessment, change in assessment or termination of an existing assessment if a simple majority of those voting assent to the assessment, change in assessment or termination of an existing assessment by affirmative vote.



§ 44-19-109 - Conducting of referendum -- Voting -- Qualifications.

(a) Any referendum conducted under this chapter shall be held on a statewide basis.

(b) Persons eligible to participate in the referendum shall include all producers engaged in the production of milk products on a commercial basis, who have been issued and possess a valid current producer's permit, or certification, issued by the department.

(c) In the referendum, individuals so eligible for participation shall have one (1) vote per permit or certificate.



§ 44-19-110 - Supervision and cost of referendum.

The manner, conduct, and management of any referendum held under this chapter shall be under the supervision and direction of the commissioner. The expense of the referendum shall be paid by the department if there is no assessment currently in effect; otherwise, the Tennessee dairy promotion committee shall bear the cost of the referendum as part of its regular budget.



§ 44-19-111 - Notice of referendum and assessment -- Ballots.

With respect to any referendum conducted under this chapter, the commissioner shall, before calling and announcing such referendum, give notice of the effective date of the assessment, if adopted, and the amount and basis of the assessment proposed to be collected; provided, that no assessment levied under this chapter shall exceed ten cents (10cent(s)) per hundred weight. Voting in the referendum shall be by mail ballots returned to an address determined and announced by the commissioner who shall mail a ballot to all qualified producers eligible to vote in the referendum.



§ 44-19-112 - Distribution of ballots -- Declaration of results.

The commissioner shall prepare and distribute to all eligible voters, by mail, in advance of the referendum, all necessary ballots for the purpose thereof; and following the referendum and within ten (10) days following the return date for such ballots, the commissioner shall canvass and publicly declare the result of the referendum.



§ 44-19-113 - Implementation of results -- Imposition, notice and disposition of assessment.

Upon the approval of an assessment or a change in assessment in accordance with this chapter, the commissioner shall notify forthwith, by certified mail, all persons engaged either in the business of purchasing milk directly from producers or marketing milk in this state, either individually or on behalf of producers, that on and after the date specified in such letter, the specified assessment shall be deducted from the producer's payment for the sale or marketing of milk. The assessment so deducted shall, on or before the twenty-fifth day of the month following the end of the month in which milk is sold or marketed, be remitted to the Tennessee dairy promotion committee established in this chapter. These funds, including donations from individuals, concerns, corporations and grants from state or governmental agencies, shall be used for the purpose of promoting and stimulating by advertising, research, nutrition education and other methods, the increased consumption, use and sale, of milk. The books and records relating to the payment of the assessment of all persons who purchase or market milk shall at all times during regular business hours be open for inspection by the commissioner or the commissioner's duly authorized agents.



§ 44-19-114 - Tennessee dairy promotion committee.

(a) A Tennessee dairy promotion committee shall be established, which shall consist of an odd number of members with no fewer than five (5) and no more than eleven (11) members. The commissioner shall be an ex officio member with nonvoting status.

(b) The committee shall be organized as a statewide committee appointed by the commissioner from nominations received from agricultural dairy cooperatives and individual producers who are not members of agricultural dairy cooperatives in the state of Tennessee, and shall be known as the Tennessee dairy promotion committee. Nominating procedures, qualifications, representation, and term of office shall be prescribed by the commissioner. The committee shall be composed of producers directly affected by the assessments in proportional representation by method of marketing either through agricultural dairy cooperatives or by direct sale, as the program shall prescribe.

(c) A member of the committee shall be entitled to reimbursement for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter, and fifty dollars ($50.00) per diem while attending meetings of the committee or engaged in the performance of official responsibilities delegated by the committee.

(d) The duties and responsibilities of the committee shall be prescribed by the commissioner and, to the extent applicable, shall include the following duties and responsibilities:

(1) Developing and recommending to the commissioner administrative rules and procedures relating to the assessment;

(2) Recommending to the commissioner such amendments to the administrative procedures as may be deemed advisable;

(3) Preparing and effectuating the estimated budget required for the proper operation of the committee;

(4) Developing methods for assessing producers, and methods for collecting the necessary funds;

(5) Collecting and assembling information and data necessary for the proper administration of the assessment program;

(6) Contracting with existing non-brand dairy promotion organizations; and

(7) Performing any other duties necessary for the operation of the dairy industry promotion program in coordination with the commissioner.



§ 44-19-115 - Refund of promotion money.

If and when the national program pursuant to the Dairy and Tobacco Adjustment Act of 1983 (Public Law 98-180) establishes a procedure for the return of promotion moneys to the producer, at the producer's request, then and only then shall the Tennessee dairy promotion committee, upon written request of any producer, refund from the funds collected from that producer pursuant to this chapter the same proportion of moneys as the national program. The refund request by affidavit of the individual producers shall provide for the refund of moneys collected from that producer during the immediately preceding three-month period, except producers may request a partial refund. Refund forms shall be provided to producers at the producers' request by the committee, and producers desiring refunds shall file refund forms before the end of the month immediately following the three-month period for which the refund is being requested. Producers shall establish their right to a refund by providing copies of vouchers or sales receipts from processors or buyers showing contributions withheld from the producer pursuant to this chapter.



§ 44-19-116 - Deposits -- Disbursements.

Any moneys collected pursuant to this chapter shall not be state funds, and shall be deposited in a bank or other depository in this state, as from time to time determined by the Tennessee dairy promotion committee, allocated to the dairy industry promotion program under which they are collected, and disbursed by the committee only for necessary expenses incurred with respect to the program, including expenses and per diem of the committee, in accordance with the rules and regulations established under the program by the commissioner.



§ 44-19-117 - Investments -- Use of funds.

The Tennessee dairy promotion committee may invest all assessments, gifts or grants that are collected or received by the committee. The committee may not use funds received, collected or accrued for any purpose other than program operations including the purposes designated for those funds in this chapter, and the reasonable costs or expenses necessary to the operation of the committee. No such funds may be used to influence either state or federal legislation or rule making.



§ 44-19-118 - Change or termination of assessment -- Petition -- Referendum.

Upon written petition duly signed by fifteen percent (15%) of the producers affected by the assessment, the commissioner shall, in accordance with the procedure established in §§ 44-19-109 -- 44-19-112, conduct a referendum to determine whether the producers assent to a change of the assessment or to terminate the assessment. The producers shall be deemed to have assented to a change of the assessment or termination of assessment if a majority of those voting vote in favor of the change or termination.



§ 44-19-119 - Reports -- Information -- Audits.

(a) The commissioner may require purchasers to file such information and reports as may be reasonably necessary to assist in carrying out the purposes of this chapter.

(b) The Tennessee dairy promotion committee shall prepare an annual report of its activities through June 30 of each year, and submit this report to the commissioner.

(c) The annual report and all books of accounts and financial records of all funds received by assessment shall be subject to audit annually by the comptroller of the treasury. The audit may be performed by a licensed independent public accountant selected by the committee and approved by the comptroller of the treasury. The cost of any audit shall be paid by the committee. The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.



§ 44-19-120 - Promulgation of rules and regulations.

The commissioner may make and promulgate such rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as may be necessary to effectuate the provisions and intent of this chapter.



§ 44-19-121 - Orders and injunctions restraining violations -- Unpaid assessments.

(a) Whenever in the judgment of the commissioner or the Tennessee dairy promotion committee on recommendation to the commissioner, a purchaser is engaged in or is about to engage in any acts or practices that constitute a violation of any of the sections of this chapter, the commissioner may make application to a court of appropriate jurisdiction for an order enjoining the act or acts or practices and obtain a restraining order and preliminary injunction against the violation.

(b) Any due and payable assessment shall constitute a personal debt of every person who is liable and the same sum shall be due and payable to the committee. In the event any person fails to pay the full amount of the person's assessment before the due date, the commissioner may add to the unpaid assessment an amount not exceeding ten percent (10%) of the amount due to defray the cost of enforcing collection. In the event any person fails to pay any due and payable assessment, the commissioner may bring a civil action against that person for collection, together with the above specified ten percent (10%).



§ 44-19-122 - Termination of assessments and chapter.

If there is a termination of assessments pursuant to the Dairy and Tobacco Adjustment Act of 1983 (Public Law 98-180), this chapter shall be null and void.






Chapter 20 - Equine Activities -- Liability

§ 44-20-101 - Legislative findings and intent.

The general assembly recognizes that persons who participate in equine activities may incur injuries as a result of the risks involved in such activities. The general assembly also finds that the state and its citizens derive numerous economic and personal benefits from these activities. It is, therefore, the intent of the general assembly to encourage equine activities by limiting the civil liability of those involved in such activities.



§ 44-20-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) (A) "Engages in an equine activity" means riding, training, assisting in medical treatment of, driving, or being a passenger upon an equine, whether mounted or unmounted or any person assisting a participant or show management.

(B) "Engages in an equine activity" does not include being a spectator at an equine activity, except in cases where the spectator places the spectator's person in an unauthorized area and in immediate proximity to the equine activity;

(2) "Equine" means a horse, pony, mule, donkey, or hinny;

(3) "Equine activity" means:

(A) Equine shows, fairs, competitions, performances, or parades that involve any or all breeds of equines and any of the equine disciplines, including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding and western games, and hunting;

(B) Equine training or teaching activities, or both;

(C) Boarding equines;

(D) Riding, inspecting, or evaluating an equine belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine;

(E) Rides, trips, hunts, or other equine activities of any type, however informal or impromptu, that are sponsored by an equine activity sponsor; and

(F) Placing or replacing horseshoes on an equine;

(4) "Equine activity sponsor" means an individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, that sponsors, organizes, or provides the facilities for an equine activity, including, but not limited to, pony clubs, 4-H clubs, hunt clubs, riding clubs, school and college-sponsored classes, programs and activities, therapeutic riding programs, and operators, instructors, and promoters of equine facilities, including, but not limited to, stables, clubhouses, ponyride strings, fairs, and arenas at which the activity is held;

(5) "Equine professional" means a person engaged for compensation:

(A) In instructing a participant or renting to a participant an equine for the purpose of riding, driving, or being a passenger upon the equine; or

(B) In renting equipment or tack to a participant;

(6) "Inherent risks of equine activities" means those dangers or conditions that are an integral part of equine activities, including, but not limited to:

(A) The propensity of an equine to behave in ways that may result in injury, harm, or death to persons on or around them;

(B) The unpredictability of an equine's reaction to such things as sounds, sudden movements, and unfamiliar objects, persons, or other animals;

(C) Certain hazards such as surface and subsurface conditions;

(D) Collisions with other equines or objects; and

(E) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the animal or not acting within the participant's ability; and

(7) "Participant" means any person, whether amateur or professional, who engages in an equine activity, whether or not a fee is paid to participate in the equine activity.



§ 44-20-103 - Limitation on liability for injury or death of participant.

Except as provided in § 44-20-104, an equine activity sponsor, an equine professional, or any other person, which shall include a corporation or partnership, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of equine activities. Except as provided in § 44-20-104, no participant or participant's representative shall make any claim against, maintain an action against, or recover from an equine activity sponsor, an equine professional, or any other person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of equine activities.



§ 44-20-104 - Applicability -- Where liability not prevented or limited.

(a) This chapter shall not apply to the horse racing industry as regulated in title 4, chapter 36.

(b) Nothing in § 44-20-103 shall prevent or limit the liability of an equine activity sponsor, an equine professional, or any other person if the equine activity sponsor, equine professional, or person:

(1) (A) Provided the equipment or tack, and knew or should have known that the equipment or tack was faulty, and the equipment or tack was faulty to the extent that it did cause the injury; or

(B) Provided the equine and failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity and determine the ability of the participant to safely manage the particular equine based on the participant's representations of the participant's ability;

(2) Owns, leases, rents, or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition that was known to the equine activity sponsor, equine professional, or person and for which warning signs have not been conspicuously posted;

(3) Commits an act or omission that constitutes willful or wanton disregard for the safety of the participant, and that act or omission caused the injury; or

(4) Intentionally injures the participant.

(c) Nothing in § 44-20-103 shall prevent or limit the liability of an equine activity sponsor or an equine professional:

(1) Under product liability provisions in title 29, chapter 28; or

(2) Under trespass provisions in chapter 8 of this title.

(d) Title 70, chapter 7 does not apply to an equine activity sponsor or an equine professional. It is the legislative intent that equine activity sponsors and equine professionals be held to a higher standard of care.



§ 44-20-105 - Warning signs and notice.

(a) Every equine professional shall post and maintain signs that contain the warning notice specified in subsection (b). The signs shall be placed in clearly visible locations on or near stables, corrals, or arenas where the equine professional conducts equine activities if the stables, corrals, or arenas are owned, managed, or controlled by the equine professional. The warning notice specified in subsection (b) shall appear on the sign in black letters, with each letter to be a minimum of one inch (1'') in height. Every written contract entered into by an equine professional for the providing of professional services, instruction, or the rental of equipment or tack or an equine to a participant, whether or not the contract involves equine activities on or off the location or site of the equine professional's business, shall contain in clearly readable print the warning notice specified in subsection (b).

(b) The signs and contracts described in subsection (a) shall contain the following warning notice:

WARNING

Under Tennessee Law, an equine professional is not liable for an injury to or the death of a participant in equine activities resulting from the inherent risks of equine activities, pursuant to Tennessee Code Annotated, title 44, chapter 20.






Chapter 21 - Liability of Bovine Owners

§ 44-21-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bovine activity" means any activity involving one (1) or more bovine, including, but not limited to:

(A) Grazing, herding, feeding, branding, milking or any other activity that involves the care or maintenance of bovine;

(B) Bovine shows, fairs, competitions or auctions;

(C) Bovine training or teaching activities;

(D) Boarding bovine; or

(E) Riding, inspecting, or evaluating bovine;

(2) "Bovine owner" means any person with ownership rights to bovine;

(3) "Inherent risks of bovine activities" means dangers or conditions that are an integral part of bovine activities, including, but not limited to:

(A) The propensity of a bovine to behave in ways that may result in injury, loss, damage or death to persons on or around the bovine;

(B) The unpredictability of a bovine's reaction to sounds, sudden movements, and unfamiliar objects, persons, or other animals;

(C) Certain hazards on the property, such as surface and subsurface conditions; or

(D) Collisions with other bovine or objects; and

(4) "Person" means an individual, corporation or any other legal entity.



§ 44-21-102 - No liability for inherent risks of bovine activities.

(a) A bovine owner shall not be liable for any injury, loss, damage, or death of a person resulting from the inherent risks of bovine activities.

(b) Except as provided in § 44-21-103, no person shall make any claim against, maintain an action against, or recover from a bovine owner for injury, loss, damage, or death of the person resulting from the inherent risks of bovine activities.



§ 44-21-103 - Bovine owner activities that preclude limitations on liability.

(a) Nothing in § 44-21-102 shall prevent or limit the liability of a bovine owner if the owner:

(1) Fails to post and maintain warning signs pursuant to § 44-21-104(a);

(2) Fails to maintain proper fences and enclosures pursuant to chapter 8 of this title; or

(3) Commits an act or omission that constitutes willful or wanton disregard for the safety of the person, and that act or omission caused the injury, loss, damage, or death.

(b) Title 70, chapter 7 shall not apply to a bovine owner if the injury, loss, damage or death resulted from a bovine activity.



§ 44-21-104 - Warning signs.

(a) A bovine owner shall post and maintain signs that contain the warning notice specified in subsection (b). The signs shall be placed in clearly visible locations on or near stables, corrals, fences, enclosures or arenas where the owner conducts bovine activities. The warning notice specified in subsection (b) shall appear on the sign in black letters, with each letter to be a minimum of one inch (1'') in height.

(b) The signs described in subsection (a) shall contain the following warning notice:

WARNING

Under Tennessee Law, a bovine owner is not liable for any injury, loss, damage, or death of a person resulting from the inherent risks of bovine activities, pursuant to Tennessee Code Annotated, title 44, chapter 21.









Title 45 - Banks And Financial Institutions

Chapter 1 - Department of Financial Institutions

Part 1 - Department of Financial Institutions

§ 45-1-101 - Short title.

This chapter and chapter 2 of this title shall be known and may be cited as the "Tennessee Banking Act."



§ 45-1-102 - Purpose -- Standards for exercise of authority by commissioner -- Rules of construction.

(a) It is the underlying purpose of this chapter and chapter 2 of this title to provide the citizens of Tennessee with a sound system of state chartered banks by providing for and encouraging the development of the banks while restricting their activities to the extent necessary to safeguard the interests of depositors.

(b) This underlying purpose includes, but is not limited to, providing for:

(1) The sound conduct of the business of banks subject to this chapter and chapter 2 of this title;

(2) The conservation of their assets;

(3) The maintenance of adequate reserves against deposits;

(4) The opportunity for banks subject to this chapter and chapter 2 of this title to compete with other businesses including, but not limited to, other financial organizations existing under the laws of this and other states, the United States and foreign countries;

(5) The opportunity for banks to serve the citizens of this state by improving and expanding their services and facilities and the opportunity for banks to participate in and promote the economic progress of Tennessee and the United States;

(6) The opportunity for the management of banks to exercise business judgment in conducting the affairs of their institutions; and

(7) Modernization and simplification of the law governing banking by providing that banks subject to this chapter and chapter 2 of this title shall have all the rights and powers granted corporations for profit by the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, except for the rights and powers withheld by those chapters or by rule or regulation of the commissioner of financial institutions.

(c) It is not a purpose of this chapter and chapter 2 of this title to restrict the activities of banks for the purpose of protecting any person, as hereinafter defined, from competition from banks, and this chapter and chapter 2 of this title do not confer any right or cause of action upon any competitor.

(d) The purposes of this chapter and chapter 2 of this title shall constitute standards to be observed by the commissioner of financial institutions in the commissioner's exercise of authority under this chapter and chapter 2 of this title, and shall constitute rules of construction in all matters of construction and application of those chapters.



§ 45-1-103 - General definitions.

As used in this chapter and chapter 2 of this title, unless the context otherwise requires:

(1) "Act as a fiduciary" or "acting as a fiduciary" means to act in the capacity of a fiduciary as defined in § 35-2-102;

(2) "Action," in the sense of a judicial proceeding, includes recoupment, counterclaim, setoff, suit in equity and any other proceedings in which rights are determined;

(3) "Bank" means any person, as hereinafter defined, doing a banking business subject to the laws of this or any other jurisdiction and, for the purposes of supervision, examination and liquidation, includes industrial investment companies and industrial banks authorized by chapter 5 of this title;

(4) "Branch" with respect to a state bank means any place of business separated from the main office of a bank at which deposits are received, or checks paid or money lent;

(5) "Commissioner" means the commissioner of financial institutions;

(6) "Community" means a city, town, or incorporated village in this state, or where not within any of the foregoing, a trade area in this state;

(7) "Company" includes a bank, trust company, corporation, partnership, association, business or other trust, or similar business entity;

(8) "Department" means the department of financial institutions;

(9) "Deposit" means a deposit of money, bonds or other things of value, creating a debtor-creditor relationship;

(10) "Depository institution" means any company included for any purpose within any of the definitions of insured depository institution, as set forth in 12 U.S.C. § 1813(c)(2) and (3);

(11) "Executive officer," when referring to a bank, means any officer designated as such in the bylaws and includes, whether or not so designated, the president, any vice president, the treasurer, the cashier, the comptroller and the secretary, or any officer who performs the duties appropriate to those officers;

(12) "Fiduciary record" means a matter written, transcribed, recorded, received or otherwise in the possession or control of a trust institution, whether in physical or electromagnetic form, that is necessary to preserve information concerning an act or event relevant to an account or a client of a trust institution;

(13) "Foreign bank" means a foreign bank, as defined in the International Banking Act of 1978 § 1(b)(7), codified in 12 U.S.C. § 3101(7);

(14) "Good faith" means honesty in fact in the conduct or transaction concerned;

(15) "Home state" means:

(A) With respect to a federally chartered trust institution and a foreign bank, the state in which the institution maintains its principal office; and

(B) With respect to any other trust institution, the state that chartered the institution;

(16) "Home state regulator" means the bank supervisory agency with primary responsibility for chartering and supervising an out-of-state trust institution;

(17) "In operation" or "operating" means that:

(A) A charter has been issued to a bank by the United States comptroller of the currency or a certificate of authority has been issued by the commissioner; or

(B) A bank has all appropriate approvals to accept insured deposits from the public;

(18) "Item" means any instrument for the payment of money, even though not negotiable, but does not include money;

(19) "New trust office" means a trust office located in a host state that:

(A) Is originally established by the trust institution as a trust office; and

(B) Does not become a trust office of the trust institution as a result of:

(i) The acquisition of another trust institution or trust office of another trust institution; or

(ii) A merger, consolidation, or conversion involving the trust institution or trust office;

(20) "Office," with respect to a trust institution, means the principal office or a trust office, but not a branch;

(21) "Officer," when referring to a bank, means any person designated as such in the bylaws and includes, whether or not so designated, any executive officer, the chair of the board of directors, the chair of the executive committee and any trust officer, assistant vice president, assistant treasurer, assistant cashier, assistant comptroller, assistant trust officer, or any person who performs the duties appropriate to those offices;

(22) "Person" means an individual, corporation, firm, trust, estate, partnership, joint venture, or association;

(23) "Principal office" with respect to a:

(A) State trust company means a location registered with the commissioner as the state trust company's home office at which:

(i) The state trust company does business;

(ii) The state trust company keeps its corporate books; and

(iii) At least one (1) executive officer of the state trust company maintains an office; or

(B) Trust institution, other than a state trust company, means its principal place of business in the United States;

(24) "Reason to know" means that, upon the information available, a person of ordinary intelligence in the particular business, or of the superior intelligence or experience that the person in question may have, would infer that the fact in question exists or that there is such a substantial chance of its existence that, if exercising reasonable care with reference to the matter in question, conduct would be predicated upon the assumption of its possible existence;

(25) "Savings association" means an association as defined and operating under chapter 3 of this title or under the laws of the United States;

(26) "State bank" means any bank chartered by this state;

(27) "State trust company" means a corporation or limited liability company organized or reorganized under the Tennessee Banking Act, compiled in this chapter and chapter 2 of this title, whose purposes and powers are limited to fiduciary purposes and power, including a trust company previously organized under the laws of this state;

(28) "State trust institution" means a trust institution having its principal office in this state;

(29) "Subsidiary corporation" means any corporation, all or part of the stock of which is owned by a bank principally for the purpose of participating in the active management of the business of the corporation as distinguished from the purpose of deriving profit from the appreciation in value of the stock or from dividends paid on the stock;

(30) "Terms" when referring to loans means maturities, security for, rates of interest and other charges;

(31) "Trust company" means a state trust company or any other company chartered to act as a fiduciary that is neither a depository institution nor a foreign bank;

(32) "Trust institution" means a depository institution, foreign bank, state bank or trust company authorized to act as a fiduciary;

(33) "Trust office" means an office, other than the principal office, at which a trust institution is authorized by the commissioner to act as a fiduciary; and

(34) "Unauthorized trust activity" means:

(A) A company, other than one identified in chapter 2, part 10 of this title, acting as a fiduciary within this state;

(B) A trust institution acting as a fiduciary in this state at any location that is not its principal office, trust office or branch; or

(C) An out-of-state trust institution acting as a fiduciary in this state in violation of an order issued by the commissioner.



§ 45-1-104 - Department to execute laws.

The department, created by § 4-3-101, is charged with the execution of all laws relative to persons doing or engaged in a banking or other business as provided in this title, except for pawnbrokers covered by chapter 6 of this title.



§ 45-1-105 - Commissioner, deputy and assistant commissioners -- Qualifications -- Vacancy.

(a) (1) The department will have as its chief executive officer a commissioner who will be appointed by the governor as commissioner of financial institutions, and who shall have the same official status as all other commissioners. The commissioner shall hold office for the term of office of the governor except the commissioner may be removed from office by the governor for cause.

(2) The commissioner shall be a person of good character with at least five (5) years of experience in the theory and practice of bank management, three (3) years of which must have been in a full-time management or regulatory capacity. No person under thirty (30) years of age is eligible for appointment as commissioner.

(b) (1) With the consent of the governor, the commissioner has the power to appoint a deputy commissioner and one (1) assistant commissioner for each division within the department who shall serve at the will of the commissioner.

(2) The deputy commissioner and assistant commissioners shall be persons of good character and have a minimum of three (3) years experience in the theory and practice of banking, or in the function and operation of credit unions in the case of the assistant commissioner for the credit union division, or in the function and operation of a financial institution in the case of the assistant commissioner for the compliance division, all of which must have been in a full-time management or regulatory capacity. For the purpose of this subsection (b), "financial institution" means any institution subject to the commissioner's jurisdiction and includes similar entities regulated by any other state or federal regulatory agency.

(3) If the office of the commissioner is vacant, or if the commissioner is absent and unable to act, the governor may designate the deputy commissioner to be acting commissioner. If both the office of the commissioner and the office of the deputy commissioner are vacant or both are unable to act, the governor may designate one (1) of the assistant commissioners as acting commissioner.



§ 45-1-106 - Salary of commissioner.

The commissioner shall receive an annual salary as provided in § 8-23-101, to be paid monthly in the same manner as the salaries of other state officers are paid.



§ 45-1-107 - Powers and duties of commissioner.

(a) In addition to other powers conferred by this title, the commissioner has the power to:

(1) Interpret the provisions of this chapter and chapter 2 of this title, and regulate banking practices thereunder;

(2) Restrict the withdrawal of deposits from all or one (1) or more state banks where the commissioner finds that extraordinary circumstances make the restriction necessary for the proper protection of depositors in the affected institutions;

(3) Authorize a state bank to participate in a public agency hereafter created under the laws of this state or of the United States, the purpose of which is to afford advantages or safeguards to banks or to depositors and to comply with all requirements and conditions imposed upon the participants;

(4) Order any person to cease violating a provision of this title or lawful regulation issued under this title;

(5) Order any person to cease and desist from engaging in any unsafe or unsound banking practice when the practice is likely to cause insolvency or dissipation of assets or earnings of a state bank or is likely to otherwise seriously prejudice the interests of the depositors of a state bank; and

(6) Bring an action in the chancery court of Davidson County to enjoin any act or practice in or from this state that constitutes a violation of any provision of law or any rule or order that the department has the duty to execute pursuant to § 45-1-104. The court may not require the commissioner to post a bond in bringing the action. Upon a proper showing by the commissioner, the court shall grant a permanent or temporary injunction, restraining order, writ of mandamus, disgorgement, or other proper equitable relief including the recovery by the commissioner of costs and attorney fees. Further, to the extent that this subdivision (a)(6) does not conflict with other provisions of this title, a receiver or conservator may be appointed for the defendant or the defendant's assets.

(b) The commissioner may remove a director, trustee, officer or employee of a state bank who becomes ineligible to hold the position or who, after receipt of an order to cease under subsection (a), violates this title or a lawful regulation or order issued under this title, or who is dishonest. It is a criminal offense against the state for any such persons, after receipt of a removal order, to perform any duty or exercise any power of any state bank for a period of three (3) years. A removal order shall specify the grounds of removal and a copy of the order shall be sent to the bank concerned.

(c) Notice and opportunity for a hearing shall be provided in advance of any of the foregoing actions in this section taken by the commissioner, except the formulation of regulations of general application. In cases involving extraordinary circumstances requiring immediate action, the commissioner may take the action but shall promptly afford a subsequent hearing upon application to rescind the action taken.

(d) The commissioner may, on petition of any interested person and after hearing, issue a declaratory order with respect to the applicability to any person, property or state of facts under this title or a rule issued by the commissioner. The order shall bind the commissioner and all parties to the proceeding on the state of facts alleged unless it is modified or reversed by a court. A declaratory order may be reviewed and enforced in the same manner as other orders of the commissioner, but the refusal to issue a declaratory order shall not be reviewable.

(e) In addition to other powers conferred by this title, the commissioner has power to require a state bank to:

(1) Maintain its accounts in accordance with regulations that the commissioner prescribes, having regard to the size of the organization;

(2) Observe methods and standards that the commissioner prescribes for determining the value of various types of assets;

(3) Charge off the whole or part of an asset that at the time of the commissioner's action could not lawfully be acquired;

(4) Write down an asset to its market value;

(5) Record liens and security in property or at the option of the bank, insure against losses from not recording;

(6) Obtain a financial statement from a prospective borrower to the extent that the bank can do so;

(7) Search, or obtain insurance of, the title to real estate taken as security;

(8) Maintain adequate insurance against other risks that the commissioner determines to be necessary and appropriate for the protection of depositors and the public; and

(9) Call a special meeting of the shareholders.

(f) The commissioner has the power to subpoena witnesses, compel their attendance, require the production of evidence, administer an oath and examine any person under oath in connection with any subject relating to duty imposed upon or a power vested in the commissioner. These powers shall be enforced by a court of competent jurisdiction of the county in which the hearing is held.

(g) No person shall be subjected to any civil or criminal liability for any act or omission to act in good faith in reliance upon a subsisting order, regulation or definition of the commissioner, notwithstanding a subsequent decision by a court invalidating the order, regulation or definition.

(h) The commissioner is granted the power to enact reasonable substantive and procedural rules to carry out the purposes of any and all chapters within the commissioner's regulatory authority as conferred by law. This power shall specifically include, but not be limited to, the authority to establish a schedule of fees to be charged by the department relative to notifications or applications to be reviewed by the department. The promulgation shall be done in conformity with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(i) (1) The commissioner may accept payments to the department by credit card, debit card, electronic funds transfer, electronic check or other electronic means. The commissioner may adopt reasonable policies and rules governing the manner of acceptance of such payments.

(2) The commissioner may enter into appropriate agreements with card issuers or other appropriate parties as needed to facilitate the acceptance of payments authorized under this subsection (i). The commissioner may impose and collect a convenience fee from any person making payment by credit card, debit card, electronic funds transfer, electronic check or other electronic means in order to offset the actual administrative fees and costs incurred by the department for accepting or processing such payments. Notwithstanding any law to the contrary, the convenience fee shall be charged in addition to all other fees, penalties, taxes and costs required by law.

(3) The commissioner also may enter into appropriate agreements with third-party service providers for the acceptance and processing of payments made by credit card, debit card, electronic funds transfer, electronic check or other electronic means. Such agreements may authorize third-party service providers to impose and collect a convenience fee from persons making such payments.

(4) When a person elects to make a payment to the department by credit card, debit card, electronic funds transfer, electronic check or other electronic means and a convenience fee is imposed and collected as authorized by this subsection (i), the payment of the convenience fee shall be deemed voluntary and shall not be refundable.



§ 45-1-108 - Review of commissioner's orders -- Enforcement.

(a) A person who is aggrieved by an order of the commissioner issued pursuant to § 45-1-107 is entitled to judicial review as provided in the Uniform Administrative Procedures Act. A person who is aggrieved and directly affected by an order of the commissioner issued pursuant to other provisions of this title may seek judicial review as provided in title 27, chapter 9, except that judicial review of orders issued pursuant to chapter 5 of this title shall be governed by the Uniform Administrative Procedures Act.

(b) In the event a person does not comply with an order issued pursuant to § 45-1-107, the commissioner may petition a chancery court having jurisdiction to seek injunctive relief to compel compliance with the order. The power is conferred and the duty is imposed upon the several chancery courts, in all proper cases, to award injunctive relief; provided, that the order issued by the commissioner shall not be reviewable in a proceeding initiated under this subsection (b).

(c) In lieu of the procedure set forth in subsection (b), the commissioner may assess a civil penalty of not more than five hundred dollars ($500) per day against any bank or other person who violates an order issued pursuant to § 45-1-107 for each day during which the violation has occurred and continues. The maximum aggregate civil penalty assessed against a bank and any other person participating in the violation, however, shall not exceed five hundred dollars ($500) per day for each proceeding. In determining the amount of the penalty, the commissioner shall consider the appropriateness of the penalty with respect to the size of the financial resources and good faith of the person charged, the gravity of the violation, and other matters that justice may require. The person shall be afforded an opportunity for hearing upon request made within ten (10) days of the issuance of the notice of assessment. The commissioner's decision after a hearing or otherwise shall constitute a final order and may be reviewed in accordance with subsection (a); provided, that the original order shall not be reviewable in a proceeding initiated under this subsection (c).



§ 45-1-109 - Oaths of office.

(a) The commissioner shall, within fifteen (15) days from the time of notice of the appointment, take and subscribe to the constitutional oath of office.

(b) In addition, the commissioner, examiners and other employees, before entering upon discharge of their duties, shall take and subscribe to an oath to faithfully and impartially perform the duties of their respective offices and to keep secret all information acquired by them in the discharge of their duties except as may be otherwise required by this chapter and chapter 2 of this title or otherwise by law. Willful violation of this oath is declared to be a criminal offense.

(c) The oath of the commissioner shall be filed with the secretary of state. The oaths of other employees of the department shall be filed with the commissioner.



§ 45-1-111 - Limitation of personal liability.

Neither the commissioner nor any other employee of the department shall be liable in any civil action for damages for any act done or omitted in good faith in performing the duties of the person's office.



§ 45-1-112 - Official seal.

The secretary of state shall provide the commissioner with an official seal. Every paper executed by the commissioner, in pursuance of any authority conferred on the commissioner by law and sealed with the official seal, shall be received in evidence, and may be recorded in any proper recording office in this state, in the same manner and with the same effect as a deed regularly acknowledged or proven.



§ 45-1-113 - Office facilities.

The governor shall assign to the commissioner a suitable room or rooms for conducting the business of the department, and this department shall be furnished with the necessary furniture, stationery, lights, and other proper conveniences and clerical assistants in the same manner as is furnished to other state departments.



§ 45-1-114 - Removal of commissioner from office -- Causes -- Procedure.

The commissioner may be removed from office for neglect of duty, malfeasance, misfeasance, extortion or corruption in office, incompetency, or intemperance in the use of intoxicating liquors or narcotics to such an extent, in view of the dignity of the office and the importance of its duties, as to render the commissioner unfit for the discharge of the duties, or for any offense involving moral turpitude while in office committed under color of or connected with the office.



§ 45-1-115 - Divisions within department -- Classification and salaries of department positions.

(a) (1) There are created within the department the following divisions:

(A) The bank examination division;

(B) The bank charter and branch application division;

(C) The credit union division;

(D) The administrative and support services division; and

(E) The industrial loan and thrift companies division.

(2) The commissioner is authorized, with the consent of the governor, to combine, consolidate or abolish any of these divisions, or to create new divisions that are necessary to carry out the duties imposed upon the commissioner and the department.

(b) All positions in the department, with the exception of the commissioner, shall be classified by the commissioner according to the nature of the duties to be performed and the minimum qualifications for appointment, subject to § 45-1-105(b) and this section. The commissioner, having regard for the nature of the services to be performed and the salaries paid for similar work elsewhere, shall establish a salary range for each class of positions and within the salary range shall provide for recognition of professionalism and efficiency of service and for length of service.



§ 45-1-116 - Examiners -- Employment and duties.

The commissioner may, from time to time, if necessary, employ examiners to aid the commissioner in the discharge of official duties, and the examiners shall perform the duties the commissioner assigns them.



§ 45-1-117 - Banking interests of employees of department -- Criminal history records check.

(a) (1) No officer or employee of the department, except as provided in this title, shall receive, directly or indirectly, any payment or gratuity from any institutions regulated by the department, or be indebted to any state institutions regulated by the department, or engage in the negotiation of loans for others with the institutions regulated by the department. This provision shall not prohibit any employee from being a depositor or a lessor of safe deposit boxes on the same terms as are available to the public generally nor being indebted to any institution regulated by the department:

(A) Upon a mortgage loan upon the residence of the mortgagor;

(B) Upon any evidence of indebtedness transferred to any institution regulated by the department in the regular course of business by a seller of consumer goods or services purchased by the employee; or

(C) Pursuant to any revolving credit arrangement offered to the employee upon the same terms as are available to the public generally.

(2) A violation of subdivision (a)(1) is a criminal offense.

(b) (1) The commissioner, or any other employee of the department, shall not hold office or position in, have any indirect pecuniary interest in, or directly or indirectly own shares or securities issued by an institution supervised by the department, except that the commissioner may continue to own shares or securities issued by an institution that are owned on the date of the commissioner's appointment and all shares or security distributed by the institution and received by the commissioner on account of the shares or securities so owned.

(2) A violation of subdivision (b)(1) is a criminal offense.

(c) In the event of ownership of shares or securities by the commissioner, the commissioner shall disclose the ownership, amount and date of acquisition of the shares or securities in writing to the state treasurer immediately after the commissioner's appointment and shall not during the commissioner's term of office participate in any decision or take any action concerning an institution in which the commissioner owns the shares or securities other than actions or decisions generally applicable to institutions or classes of institutions.

(d) The prohibitions of this section do not apply to employees of the department who hold clerical or support staff positions as determined by the commissioner.

(e) Notwithstanding subsections (a)-(d), the commissioner has the authority by rule or by policy to determine what situations are material to the maintenance of regulatory independence and shall establish appropriate exceptions for those situations subject to this section where, by actions beyond the employee's control, there is no intent by the employee to circumvent this section. In so doing, the commissioner shall establish the circumstances under which covered department employees must be recused from official duties and has the authority to define the terms of this section. In establishing these standards, the commissioner shall consider the ethical standards established by other state or federal regulators. Nothing in this subsection (e) shall apply to the requirements otherwise imposed on the commissioner.

(f) (1) As a condition of employment with the department, the commissioner is authorized to require an applicant to provide the department or a duly authorized state contractor with a fingerprint sample in a form acceptable to the commissioner, as well as consent to a criminal history records check. Any criminal history records check conducted under this subdivision (f)(1) shall be conducted by the Tennessee bureau of investigation or the federal bureau of investigation, or both, and the results of the check shall be forwarded to the commissioner. The department shall pay the reasonable costs incurred in conducting the criminal history records check. The commissioner shall by rule or by policy determine what classes of applicants shall submit to a fingerprint criminal history records check and what officers or employees of the department shall have access to the results of the criminal history records check.

(2) Subdivision (f)(1) shall not apply to applicants for clerical or support staff positions as determined by the commissioner.

(3) The department shall maintain the confidentiality of all criminal history records information received pursuant to this subsection (f).



§ 45-1-118 - Charter application costs -- Annual banking fee -- Assessments -- Recovering the costs of examination and supervision.

(a) Each state bank shall pay to the department the cost, as determined by the commissioner, of investigating an application by the bank for a charter as a new bank or for a branch bank.

(b) (1) The commissioner shall determine an annual budget for the department.

(2) The amount of the budget attributable to the regulation and examination of state banks shall thereafter be divided among the state banks by the commissioner.

(c) (1) The assessment against each state bank, which shall be known as the banking fee, shall be allocated in proportion to the total assets beneficially owned by each state bank; provided, that:

(A) The commissioner may establish a minimum assessment in lieu of any pro rata assessment, which shall not exceed five thousand dollars ($5,000); and

(B) The maximum assessment shall not exceed the annualized fee that a state bank would pay if it were a national bank of equivalent asset size.

(2) Nondepository trust companies that are regulated by the department shall, in lieu of a banking fee based on asset size, pay to the commissioner, by July 1 of each year, the sum of one thousand dollars ($1,000) for each office operated by the trust company. In addition, nondepository trust companies shall pay the actual expenses of examination at the time of examination. The fees are payable in addition to other fees and taxes now required by law and are expendable receipts for the use of the commissioner in defraying a portion of the cost of administration of this chapter.

(d) (1) Assessments shall be paid into the state treasury upon notice from the commissioner, and all moneys collected by the commissioner shall be used for the administration of the department and for the department's sole use.

(2) Any funds collected by the department but unexpended at the end of a fiscal year shall not revert or in any way be transferred to the general fund but shall be rebated to the state banks, within one hundred eighty (180) days, or shall be credited against the banking fee owed by the state banks for the current fiscal year.

(e) If any state bank fails to make payment within thirty (30) days after notice from the commissioner of the amount of its assessment, the commissioner may issue an execution against its property for an amount equal to one hundred fifty percent (150%) of the delinquent payment.

(f) (1) The department may recover the costs of examination and supervision of a financial institution, subsidiary, or service corporation for supervision or examination that are in addition to the costs associated with the level of supervision ordinarily required for a financial institution in sound financial condition and that are in excess of the normal regulatory fees paid by the institution. The department may also recover the costs of any review of any affiliate of a financial institution determined by the department to have contributed to an unsafe or unsound practice at a financial institution, subsidiary, or service corporation.

(2) The commissioner may issue orders and promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the purpose of establishing and defining costs associated with complying with this subsection (f) and for the purpose of enforcing the recovery of the costs.

(g) (1) The commissioner, in cooperation with the department of human resources, shall on an annual basis conduct a review of the salaries of employees in the department. The review shall include a comparative analysis of salaries of the departmental employees, employees in similar state positions in bank regulatory agencies of other states, employees in federal regulatory agencies, similar employees in other Tennessee state departments, and employees in similar positions in the private sector. Based on the review or other factors including, but not limited to, staff turnover, qualifications, or availability of qualified employees, the commissioner shall make recommendations for changes in classifications, salary improvements, or both.

(2) The commissioner shall establish, maintain, and review on a periodic basis a method for assessing the staffing needs for the department. The method shall include, but not be limited to, assessment of the statutory requirements of the department, the number and type of institutions regulated within each regulatory category, and the size of the assets under the departmental supervision in each category.

(h) The commissioner, in the commissioner's discretion, may, by regulation, establish the criteria and circumstances by which a credit toward the annual banking fee may be given to a Tennessee state-chartered bank for the annual banking fee assessment, if any, assessed against an out-of-state branch of the Tennessee state-chartered bank by the host state banking supervisory agency.

(i) (1) Persons regulated and supervised by the department's compliance division shall be assessed an annual supervision fee as described in this subsection (i).

(2) Pursuant to subdivision (b)(1), the commissioner shall determine an annual budget for the department. The commissioner shall determine the amount of the budget attributable to the regulation and examination of the persons regulated by the compliance division.

(3) Mortgage loan originators, as defined in §§ 45-5-102 and 45-13-105, as applicable, shall not be assessed the annual supervision fee, but mortgage loan originators shall continue to pay the licensing, renewal and any other fees required in chapters 5 and 13 of this title. The total number of mortgage loan originators licensed with the department at the end of the previous fiscal year shall be multiplied by the annual renewal fee for mortgage loan originators, and the product shall be deducted from the compliance division's budget. The remaining amount of the compliance division's budget shall be allocated as described in subdivision (i)(4).

(4) (A) The commissioner shall periodically determine the per diem costs of conducting a routine examination of persons regulated and supervised by the compliance division.

(B) After deducting the amounts referenced in subdivision (i)(3), the remaining budget shall be assessed as a supervision fee among all licensed and registered locations based on the relative complexities of examining and regulating each industry.

(C) Payment of the supervision fee calculated in this subsection (i) shall be a condition of licensure or registration renewal. The supervision fee shall be nonrefundable and no abatement of the supervision fee shall be made if the license or registration is surrendered, cancelled, revoked or suspended prior to the expiration of the period for which it was issued.

(D) The supervision fee includes annual licensing and registration fees and the costs for a routine examination or investigation of a licensee or registrant regulated by the compliance division.

(5) In addition to the supervision fee, a licensee or registrant shall pay the actual expenses incurred for out-of-state examinations and inspections of books, records, and papers maintained out-of-state.

(6) In addition to the supervision fee, the commissioner may impose a special assessment upon a licensee or registrant for the purpose of recovering costs in excess of those costs normally incurred for conducting a routine examination.

(7) A person who applies for a new license or registration shall pay, as a condition of licensure or registration, the same supervision fee for each licensed or registered location as a person holding the same license or registration type has paid as a supervision fee during that fiscal year. If the supervision fee for a fiscal year has not yet been determined, the person applying for a new license or registration shall pay, as a condition of licensure or registration, the supervision fee required to obtain the license or registration type in the previous fiscal year, except as designated in subdivision (i)(8).

(8) A person submitting an application to the compliance division for a new license or registration from July 1, 2015 through September 30, 2015, shall pay a supervision fee of five hundred dollars ($500). Thereafter, the supervision fee shall be an amount determined by the commissioner pursuant to subdivision (i)(4).

(9) All funds collected by the department's compliance division shall be used for the administration of that division.



§ 45-1-119 - Annual report.

(a) The commissioner shall report to the governor annually within sixty (60) days after the end of each calendar year. The report shall include:

(1) The text of all rules of the department of general application adopted or altered since the commissioner's last previous report;

(2) Recommendations for legislation;

(3) A statement of the status and remaining assets and liabilities of all banking organizations in the possession of the commissioner;

(4) A summary of all changes occurring since the commissioner's last previous report by reason of opening new state banks, mergers and conversions, increases and decreases in capital and the like; and

(5) A combined statement of condition of all state banks as of the date of the most recent reports of condition rendered to the commissioner, and reference to the availability in the commissioner's office of the statements of condition of each state bank, as of the date of the most recent reports to the commissioner.

(b) Copies of the last annual report not previously so submitted shall be available to the general assembly at the opening of each regular session.

(c) The annual report of the commissioner may be published on the order of the governor, if the governor deems the report to be of sufficient importance to the public.



§ 45-1-120 - Records of department.

(a) No information from the records of the department shall be revealed without the consent of the commissioner.

(b) Reports of examinations made by the department shall be retained for five (5) years.

(c) A copy of any document on file with the department that is certified by the commissioner as being a true copy may be introduced in evidence as if it were the original. The commissioner shall establish a schedule of fees for copies of documents.



§ 45-1-121 - Traveling expenses.

The necessary traveling expenses in the discharge of the duties of the commissioner and examiners employed by the commissioner shall be audited by the commissioner of finance and administration and shall be paid monthly by warrants drawn by the commissioner of finance and administration on the state treasurer in favor of the commissioner of financial institutions.



§ 45-1-122 - Suits to vacate and annul bank charters.

In addition to other remedies provided in this chapter and chapter 2 of this title, the commissioner of financial institutions, in the name of the state, is authorized to institute a quo warranto, or other appropriate proceedings, to vacate and annul the charter of any bank where the bank has done or permitted such act or acts as under the law authorized a vacation of its charter, and no suit shall be instituted by any person to vacate the charter of any bank except by the commissioner.



§ 45-1-123 - Legal counsel for commissioner.

(a) The district attorneys general in each county, when requested by the commissioner, shall, as a part of their official duty and without compensation, represent the commissioner in any suit that the commissioner may desire to bring, or that may be brought against the commissioner, in the commissioner's official capacity, in their respective counties.

(b) The attorney general and reporter shall advise the commissioner on any question of law submitted to the attorney general and reporter by the commissioner, respecting the commissioner's authority and duties under the law.



§ 45-1-124 - Application of this chapter and chapter 2 of this title.

(a) The existence of state banks formed or existing on April 2, 1969, shall not be impaired by the enactment of this chapter and chapter 2 of this title, or by any change in the requirements for the formation of state banks, or by any amendment or repeal of the laws under which they were formed or created, and except as otherwise expressly provided in those chapters, the repeal of a prior act or acts by those chapters shall not affect any right accrued or established, or any liability or penalty incurred, under the act, prior to the repeal of the act.

(b) To the full extent consistent with such rights, liabilities, and penalties, all state banks and, to the extent applicable, all banks, shall hereafter be operated in accordance with this chapter and chapter 2 of this title. Unless the commissioner determines otherwise, this chapter and chapter 2 of this title, and the rules of this chapter and chapter 2 of this title, shall also apply to the operation and regulation of state trust companies and banks whose purposes and powers are limited to fiduciary purposes and powers.

(c) All powers granted in this chapter and chapter 2 of this title may be freely exercised by any corporation, which is empowered by its charter under any prior act of the general assembly and any amendments thereto, to exercise the rights and powers that appertain and belong to a banking institution or to conduct a general banking business, without the necessity of amending its charter, unless the charter expressly prohibits the exercise of such powers.

(d) Except to the extent inconsistent with or contrary to specific provisions of chapters 1, 2 and 3 of this title, Tennessee state banks, trust companies, savings and loan associations, and savings banks, and their directors, officers and shareholders shall be governed by and subject to the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, as the same may be amended from time to time, and successor statutes thereto. The commissioner has the authority to interpret the Tennessee Business Corporation Act as it applies to financial institutions subject to regulation by the commissioner.

(e) The charter of a trust company granted by the commissioner shall not be void due to the enactment of any amendment or repeal of the laws under which it was formed if the trust company is in operation, as determined by the commissioner, on July 1, 1999.

(f) A company engaged in activities subject to this chapter and chapter 2 of this title, on July 1, 1999, but formed, as determined by the commissioner, prior to the enactment of Acts 1980, ch. 620, and not previously subject to regulation by the commissioner, may continue to act as a fiduciary without submitting an application. However, the entity shall be otherwise fully subject to this chapter and chapter 2 of this title.

(g) A company authorized by its charter, prior to the enactment of Acts 1980, ch. 620, to engage in fiduciary activities, but not engaging in fiduciary activities on July 1, 1999, must file the appropriate application to establish a trust company and then fully comply with this chapter and chapter 2 of this title.

(h) All state trust companies operating on July 1, 1999, shall have a period of time that the commissioner determines to be reasonable and prudent to conform to the requirements of this chapter and chapter 2 of this title and the regulations under this chapter and chapter 2 of this title, but the period shall not exceed three (3) years from July 1, 1999. During this period of time, to conform to the requirements of this chapter and chapter 2 of this title, the commissioner may conduct examinations at the company's expense, and apply the requirements of this chapter and chapter 2 of this title as deemed appropriate.



§ 45-1-125 - Liability of director or officer of financial institution in receivership or reorganization.

A director or officer, including a former director or officer of a financial institution, shall not be liable to the financial institution in receivership or reorganization or to the receiver, shareholders, depositors or creditors of the closed financial institution for money damages for breach of fiduciary duty, unless the claim or action arises out of the breach of the director's duty of loyalty to the financial institution or for acts or omissions not in good faith or that involved intentional misconduct or knowing violation of the law by the director or officer during the director's or officer's term of office with the financial institution. For purposes of this section, "financial institution" means a bank organized under the laws of this state, a national bank with its principal office in this state, a savings and loan association or savings bank organized under the laws of this state, or a federal savings and loan association or federal savings bank with its principal office in this state. This section shall apply both retrospectively and prospectively.



§ 45-1-126 - Compliance review documents -- Confidentiality.

(a) As used in this section, unless the context otherwise requires:

(1) "Compliance review committee" means:

(A) (i) An audit, loan review or compliance committee appointed by the board of directors of a depository institution; or

(ii) Any other person to the extent the person acts in an investigatory capacity at the direction of a compliance review committee; and

(B) Whose functions are to evaluate and seek to improve:

(i) Loan underwriting standards;

(ii) Asset quality;

(iii) Financial reporting to federal or state regulatory agencies; or

(iv) Compliance with federal or state statutory or regulatory requirements;

(2) "Compliance review documents" means documents prepared for or created by a compliance review committee;

(3) "Depository institution" means a state bank, national bank, state or federal savings and loan association, or a state or federal savings bank located in this state that is authorized to maintain deposit or share accounts;

(4) "Loan review committee" means a person or group of persons who, on behalf of a depository institution, reviews loans held by the institution for the purpose of assessing the credit quality of the loans, compliance with the institution's loan policies, and compliance with applicable laws and regulations; and

(5) "Person" means an individual, group of individuals, board, committee, partnership, firm, association, corporation or other entity.

(b) Except as provided in subsection (c):

(1) Compliance review documents are confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee; and

(2) Compliance review documents delivered to a federal or state governmental agency remain confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee.

(c) Subsection (b) does not apply to any information required by statute or regulation to be maintained by or provided to a governmental agency while the information is in the possession of the governmental agency to the extent applicable law expressly authorizes its disclosure.



§ 45-1-127 - Fiduciary responsibilities or liabilities of financial institutions, officers or employees.

(a) No financial institution or officer or employee thereof shall be deemed or implied to be acting as fiduciary or have a fiduciary obligation or responsibility to its customers or to other parties, other than shareholders of the institution, unless there is a written agency or trust agreement under which the financial institution specifically agrees to act and perform in the capacity of a fiduciary. The fiduciary responsibility and liability of a financial institution or any officer or employee of a financial institution shall be limited solely to performance under the contract and shall not extend beyond the scope of the contract. Any claim for a breach of a fiduciary responsibility of a financial institution or any officer or employee thereof may only be asserted within the time provided in § 48-18-601.

(b) For purposes of this section, "financial institution" means a state or national bank, a savings and loan association, savings bank, industrial loan and thrift company, or mortgage lender.

(c) (1) It is the legislative intent that this section is not intended to restrict, alter, or modify a court's application of the equitable doctrines of resulting or constructive trusts.

(2) It is the further legislative intent that this section shall be applied only to transactions or relationships that are entered into after May 10, 1994; provided, that any transaction or relationship that may have existed prior to May 10, 1994, may be ratified, altered, or amended by meeting the requirements of this section.



§ 45-1-129 - Electronic applications.

All applications required to be submitted to the commissioner under chapters 2, 3 and 14 of this title or any regulations promulgated under these chapters, may be submitted by electronic communications, including, but not limited to, facsimile transmissions and electronic mail. Applications submitted in this manner shall be deemed complete for purposes of processing as of the date the electronic submission is received by the commissioner, as long as any filing fees or original documents required to be submitted with the application are received by the commissioner within three (3) business days of the electronic communication. If the application is incomplete, the commissioner may request additional information and the time for processing shall date from the receipt of the information.



§ 45-1-130 - License, certification or registration -- Notifications -- Prerequisites -- Web site.

(a) The department and each board, commission, agency or other governmental entity created pursuant to this title shall notify each applicant for a professional or occupational license, certification or registration from the department, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, guidelines, and policies setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, guidelines, and policies.

(b) The department and each board, commission, agency or other governmental entity created pursuant to this title shall notify each holder of a professional or occupational license, certification or registration from the board, commission, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and each board, commission, agency or other governmental entity created pursuant to this title shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and each board, commission, agency, or other governmental entity created pursuant to this title shall allow each holder of a professional or occupational license, certification or registration from the department, board, commission, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and each board, commission, agency or other governmental entity created pursuant to this title shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.






Part 2 - Banking Advisory Board [Repealed]



Part 3 - Bank Customer Dispute Resolution Act of 1981.

§ 45-1-301 - Short title.

This part shall be known and may be cited as the "Bank Customer Dispute Resolution Act of 1981."



§ 45-1-302 - Commissioner authorized to mediate or arbitrate.

The commissioner has the discretion to mediate or arbitrate a complaint against a state bank made by a customer of the bank.



§ 45-1-303 - Decision to intervene discretionary with commissioner.

Upon receipt of a complaint, the commissioner shall determine whether mediation or arbitration is appropriate; however, the commissioner's decision not to resolve a complaint shall not be reviewable, and the commissioner shall not resolve a complaint unless the customer and the bank both agree to the resolution. The commissioner shall consider the amount of money in dispute, the complexity of facts and law, the ability of the customer to obtain judicial relief, and other matters that may be relevant to determine whether a dispute appropriately may be resolved by the commissioner's mediation or arbitration. The commissioner, however, shall not resolve through arbitration a complaint involving more than seven hundred fifty dollars ($750).



§ 45-1-304 - Informal conference or hearing -- Mediation or arbitration -- Award.

(a) In resolving a complaint, the commissioner may conduct an informal conference or informal hearing or may require that the parties submit written statements or sworn affidavits.

(b) In addition, the commissioner may designate a qualified person, whether or not an employee of the department, to mediate or arbitrate the complaint.

(c) When the commissioner conducts an informal hearing or conference, the parties are not bound by the rules of procedure and evidence pertaining to contested cases.

(d) Upon reaching a decision, the commissioner shall notify the parties with a written award.



§ 45-1-305 - Award is binding -- Review on appeal -- Compliance orders.

(a) An award of the commissioner issued pursuant to this part shall be binding upon the parties, but either party may seek to vacate the award in any court with jurisdiction over the original subject matter, by commencing the appropriate original action against the other party within thirty (30) days of receiving a copy of the award.

(b) Review by the court shall be de novo.

(c) If the party against whom an award is rendered does not initiate an appeal as provided in subsection (a) and does not comply with the award, the commissioner shall consider the lack of compliance as a violation of this section and may order the party to comply as provided by § 45-1-107.



§ 45-1-306 - Commissioner to notify parties of effect of award, right to appeal.

The commissioner shall advise both parties in writing, at the time the award is made, that the commissioner's decision will be binding on both parties unless appealed to a court of law within thirty (30) days, as provided in § 45-1-305.



§ 45-1-307 - Commissioner's rulemaking authority.

The commissioner is granted the power to enact reasonable substantive and procedural rules to carry out the purposes of this part.



§ 45-1-308 - Legislative intent -- Liberal construction.

(a) This part is enacted for the purpose of providing the citizens of the state of Tennessee with an informal and expeditious method of resolving customer disputes with state chartered banks.

(b) This part is not intended to create a new agency or division within the department. It is intended that the purpose of this part be carried out primarily by existing personnel of the department, or qualified persons designated to resolve disputes by the commissioner, who will act without compensation.

(c) This part shall be liberally construed to effect its declared purpose.



§ 45-1-309 - General arbitration law inapplicable.

Title 29, chapter 5, part 1 does not apply to an arbitration covered by this part.









Chapter 2 - Banking Institutions

Part 1 - General Provisions

§ 45-2-103 - Changes affecting bank control.

(a) (1) As used in this section, unless the context otherwise requires:

(A) "Bank" means a bank or trust company organized under the laws of this state;

(B) "Control" means possession, direct or indirect, of the power to direct or cause the direction of management and policies of a person, whether through the ownership of voting securities by contract or otherwise; provided, that no individual shall be deemed to control a person solely on account of being a director, officer, or employee of the person. For purposes of this section, a person who, directly or indirectly, owns, controls, holds the power to vote, or holds proxies representing twenty-five percent (25%) or more of the then outstanding voting securities issued by another person is presumed to control the other person. For purposes of this section, the commissioner may determine whether a person, in fact, controls another person;

(C) "Controlling person" means a person who, directly or indirectly, controls a bank;

(D) "Person" means an individual, a corporation, an association, a syndicate, a partnership, a business trust, an estate, a trust, or an organization of any kind, or any combination of any of the foregoing acting in concert; and

(E) "Shareholder" means:

(i) In the case of a corporation, a holder of a share of any class or series;

(ii) In the case of a nonprofit or charitable corporation, an unincorporated association, or a syndicate, a member;

(iii) In the case of a partnership, a partner;

(iv) In the case of a business trust, an estate, or a trust, a holder of a beneficial interest; and

(v) In the case of an organization of any other kind, a holder of an ownership interest.

(2) No person shall, directly or indirectly, unless the commissioner has approved the acquisition of control, acquire control of a bank or a controlling person; provided, that nothing in this subdivision (a)(2) shall be considered to prohibit any person from negotiating to acquire (but not acquiring) control of a bank or a controlling person.

(3) (A) The application shall be on a form prescribed by the commissioner and shall be made under oath. The application shall, except to the extent expressly waived by the commissioner, contain the following information:

(i) The identity, personal history, business background and experience, and financial condition of each person by whom or on whose behalf the acquisition is to be made, including a description of the managerial resources and future prospects of each acquiring party and a description of any material pending legal or administrative proceedings in which the person is a party;

(ii) The terms and conditions of any proposed acquisition and the manner in which the acquisition is to be made;

(iii) The identity, source, and amount of the funds or other consideration that has been or is to be borrowed or otherwise obtained for the purpose of making the acquisition, a description of the transaction, the names of the parties, and arrangements, agreements, or understanding with those persons;

(iv) Any plans or proposals that any acquiring party making the acquisition may have to liquidate the bank, to sell its assets or merge it with any company, or to make any other major changes in its business or corporate structure or management;

(v) The terms and conditions of any offer, tender, invitation, agreement, or arrangement under which any voting security will be acquired and any contract affecting the security or its financing after it is acquired; and

(vi) Other information that the commissioner by rule shall require to be furnished in an application, as well as any information that the commissioner orders to be included in the particular application filed.

(B) The applicant shall pay a filing fee as established by the commissioner when the application is filed.

(C) Information obtained by the commissioner under this section is confidential and is subject to the confidentiality requirements contained in § 45-2-1603.

(4) The commissioner shall deny an application for the proposed acquisition of control of a bank or a controlling person if the commissioner finds that:

(A) The effect of the proposed acquisition of control may be to substantially lessen competition or to tend to create a monopoly or that the proposed acquisition of control would in any manner be in restraint of trade, and that the anticompetitive effects of the proposed acquisition of control are not clearly outweighed in the public interest by the probable effect of the transaction in meeting the convenience and needs of the community to be served;

(B) The financial condition of any acquiring person might jeopardize the financial stability of the bank or controlling person being acquired, or prejudice the interests of the depositors, creditors, or shareholders of the bank or controlling person;

(C) Plans or proposals to liquidate the bank or controlling person, to sell the assets of the bank or the controlling person, or to make any other major change in the business, corporate structure or management of the bank or the controlling person;

(D) The competence, experience, or integrity of any acquiring person indicates that it would not be in the interests of the depositors, creditors, or shareholders of the bank or the controlling person or in the interest of the public to permit the person to control the bank or controlling person;

(E) The bank will not have adequate capital structure, or be in compliance with the laws of this state after the acquisition;

(F) The proposed acquisition is unfair, unjust, or inequitable to the bank or the controlling person or to the depositors, creditors, or shareholders of the bank or controlling person;

(G) The applicant neglects, fails or refuses to furnish to the commissioner all the information required by the commissioner; or

(H) The applicant is not acting in good faith.

(5) The commissioner may, in approving a proposal to acquire control of a bank or a controlling person pursuant to subdivision (a)(4), impose conditions that the commissioner deems reasonable or necessary or advisable in the interest of the public.

(6) The commissioner may, for good cause, amend, alter, suspend, or revoke any approval of a proposal to acquire control of a bank or a controlling person issued pursuant to subdivision (a)(4).

(7) (A) Notwithstanding any other provision of this section, any application for approval to acquire control of a bank or a controlling person that is not denied or approved by the commissioner within a period of sixty (60) days after the application is filed with the commissioner, or if the applicant consents to an extension of the period within which the commissioner may act, within the extended period, shall be considered to be approved by the commissioner as of the first day after the period of sixty (60) days or the extended period as the case may be.

(B) For purposes of this section, an application for approval to acquire control of a bank or a controlling person is considered to be filed with the commissioner at the time when the complete application, including any amendments or supplements, containing all the information in the form required by the commissioner, is received by the commissioner.

(8) After denying an application for approval to acquire control of a bank or a controlling person, the commissioner, upon the filing of a written request for a hearing by any person prejudiced by the commissioner's decision, may conduct a hearing and upon the hearing shall affirm, modify, or reverse the decision. The hearing shall commence within a period of sixty (60) days after the written request for the hearing is filed with the commissioner or, if the person filing the written request for the hearing consents to an extension of the period within which the hearing is to commence, within the extended period.

(9) This section does not apply to:

(A) The acquisition of securities in connection with the exercise of a security interest or otherwise by way of foreclosure on default in the payment of a debt previously contracted for in good faith; provided, that the person acquiring the securities does not vote the securities so acquired without having given written notice of the foreclosure to the commissioner;

(B) Transactions requiring the prior approval of the board of governors of the federal reserve system under the Bank Holding Company Act of 1956,12 U.S.C. § 1841 et seq., and 26 U.S.C. § 1101 et seq.;

(C) Acquisitions or transfers by operation of law or by will or intestate succession; provided, that the person acquiring the securities does not vote the securities so acquired without having given written notice of acquisition to the commissioner;

(D) Transactions governed by §§ 45-2-1304, 45-2-1313 and 45-2-1505; or

(E) Any transaction that the commissioner by rule or order may exempt as not being contemplated by the purposes of this section or the regulation of which is not necessary or appropriate to achieve the objectives of this section.

(10) No provision of this section shall be construed to prevent the commissioner from investigating, commenting upon, or seeking to enjoin or set aside any transfer of voting securities, whether the transfer is included within this section or not, if the commissioner considers the transfer against the interest of the depositors, creditors, or shareholders of the bank or the controlling person or against the interest of the public.

(b) Whenever a loan or loans are made by a bank, which loan or loans are or are to be secured by twenty-five percent (25%) or more of the voting stock of another state bank, the president or other chief executive officer of the bank that makes the loan or loans shall report the facts to the commissioner within twenty-four (24) hours after obtaining knowledge of the loan or loans, except when the borrower has been the owner of record of the stock for a period of one (1) year or more, or the stock is of a newly organized bank prior to its opening.

(c) The reports required in subsections (a) and (b) shall contain whatever information is available to inform the commissioner of the effect of the transaction upon control of the bank whose stock is involved, and shall contain, when known by the person making the report, the number of shares involved, the identity of the sellers or transferors, and purchasers or transferees of record, the identity of the beneficial owners of the shares involved, the purchase price, the total number of shares owned by the sellers or transferors and purchasers or transferees of record, both immediately prior to and after the transaction being reported, and the total number of shares owned by the beneficial owners of the shares involved, both immediately prior to and after the transaction being reported, and the identity of the borrowers, the name of the bank issuing the stock securing the loan, the number of shares securing the loan and the amount of the loan or loans. The report shall be in addition to any report that may be required pursuant to other provisions of law.

(d) All state banks shall report to the commissioner within twenty-four (24) hours any changes in chief executive officers, including in their reports a statement of the past and current business and professional affiliations of any new chief executive officers.



§ 45-2-104 - Equality of taxation.

Except for taxes on property and the banking fees provided by law, no tax levied by this state, whether privilege, excise, franchise, sales or otherwise, shall be levied upon or be applicable to any bank chartered under the laws of this state, unless and until the same tax may be legally levied upon and be applicable to national banks in this state, in which case the tax shall be levied upon and be applicable to all the state and national banks.



§ 45-2-105 - Exemption of nonprofit general welfare corporations.

The commissioner may exempt a trust company from any requirement of this chapter or chapter 1 of this title or the rules of the department that would threaten the viability of the corporation, including, but not limited to, capitalization requirements, fees, and procedures that are not essential to the protection of the interests of the trust beneficiaries, if the trust company is:

(1) Chartered as a nonprofit general welfare corporation under the laws of Tennessee for the purpose of providing fiduciary services to mentally or physically disabled persons;

(2) Exempt from federal taxation under 26 U.S.C. § 501(c)(3); and

(3) Approved by the commissioner of mental health and substance abuse services or the commissioner of intellectual and developmental disabilities as providing a necessary service that is not otherwise generally available for those persons.



§ 45-2-106 - Provisions applicable to savings and loan associations and savings banks -- Conflicting laws.

(a) The following provisions of this chapter are applicable to state and federal savings and loan associations and savings banks; provided, that in the event of a conflict between the provisions and the provisions of a law on the same subject relating specifically to state or federal savings and loan associations or savings banks, the provisions of the specific law shall be controlling:

(1) Section 45-2-703 relating to deposits in two (2) or more names;

(2) Section 45-2-704 relating to deposits in trust;

(3) Section 45-2-706 relating to adverse claims to deposits;

(4) Section 45-2-707 relating to powers of attorney;

(5) Section 45-2-806 relating to the deposit of public funds and security requirements;

(6) Part 9 of this chapter relating to safe deposit and safekeeping; and

(7) Part 10 of this chapter relating to fiduciary powers.

(b) The following provisions of this chapter are applicable to state and federal savings and loan associations, savings banks, and credit unions; provided, that in the event of a conflict between the provisions and the provisions of a law on the same subject relating specifically to state or federal savings and loan associations, savings banks or credit unions, the provisions of the specific law shall be controlling:

(1) Section 45-2-708, relating to payment from accounts or contents of safe deposit boxes when no executor or administrator has qualified and given notice of the executor or administrator's qualifications; and

(2) Section 45-2-710, relating to the accrual of a civil action to enforce a claim on accounts.



§ 45-2-107 - Acquisition, formation or control of banks and savings institutions.

(a) (1) As used in this subsection (a), unless the context otherwise requires:

(A) "Bank" means any company that accepts deposits in Tennessee that are eligible for insurance under the Federal Deposit Insurance Act, 12 U.S.C. § 1811 et seq.;

(B) "Bank holding company" means any company that is a bank holding company under the Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq.;

(C) "Banking institution" means any institution organized under this title, or under title 12, chapter 2 of the United States Code;

(D) "Company" has the meaning set forth in subsection 2(b) of the Bank Holding Company Act of 1956, 12 U.S.C. § 1841(b); and

(E) "Control" has the meaning as set forth in subdivisions 2(a)(2) and (3) of the Bank Holding Company Act of 1956, codified in 12 U.S.C. § 1841(a) (2) and (3).

(2) No bank holding company or other banking institution shall acquire, form or control a bank, as defined herein, unless the bank:

(A) Accepts deposits in Tennessee that the depositor has a legal right to withdraw on demand; and

(B) Engages in the business of making commercial loans in Tennessee.

(3) No company that is not a bank holding company shall acquire, form or control a bank.

(4) If any person has engaged or proposes to engage in a transaction that is not permitted under this section, the commissioner shall apply, and any other interested person, which shall include, but not be limited to, any Tennessee bank or Tennessee bank holding company, may apply, for equitable relief, including, but not limited to, a permanent or temporary injunction or restraining order, to the chancery court of Davidson County, or any other chancery court having jurisdiction or any court of the United States having jurisdiction.

(5) Nothing in this section shall prohibit the ownership or control of a bank by an entity that is not a bank holding company, if:

(A) The bank received a charter under this chapter, or its predecessor, prior to January 1, 1920; and

(B) The ownership or control of the bank by the entity that is not a bank holding company existed prior to July 1, 1983.

(b) (1) As used in this subsection (b), as distinguished from subsection (a) relating to banks, unless the context otherwise requires:

(A) "Company" has the meaning set forth in subdivision (a)(1)(C) of the Savings and Loan Holding Company Amendments of 1967, 12 U.S.C. § 1730a et seq. [repealed];

(B) "Control" has the meaning set forth in subdivision (a)(2) of the Savings and Loan Holding Company Amendments of 1967, 12 U.S.C. § 1730a et seq. [repealed];

(C) "Savings and loan holding company" means any company that is a savings and loan holding company under the Savings and Loan Holding Company Amendments of 1967, 12 U.S.C. § 1730a et seq. [repealed]; and

(D) (i) "Savings institutions" means any institution organized under chapter 3 of this title, or under title 12, chapter 12 of the United States Code; and

(ii) "Savings institutions" means a savings and loan association or a savings bank, state or federal, eligible for insurance under the Federal Savings and Loan Insurance Act, 12 U.S.C. § 1724 et seq. [repealed].

(2) No savings and loan holding company or other savings institution shall acquire, form, or control a savings institution, as defined herein, unless the savings institution:

(A) Accepts deposits in Tennessee that the depositor has a legal right to withdraw on demand; and

(B) Engages in the business of making commercial loans in Tennessee.

(3) No company that is not a savings and loan holding company shall acquire, form, or control a savings institution.

(4) If any person has or proposes to engage in a transaction that is not permitted under this section, the commissioner shall apply, and any other interested person, which shall include, but not be limited to, Tennessee savings institutions or Tennessee savings and loan holding companies, may apply, for equitable relief, including, but not limited to, a permanent or temporary injunction or restraining order, to the chancery court of Davidson County or any other chancery court having jurisdiction, or any court of the United States having jurisdiction.






Part 2 - Organization of Banks

§ 45-2-201 - Incorporators -- Applicant requirements.

(a) A corporation seeking to conduct a banking business in Tennessee may be organized by five (5) or more incorporators, a majority of whom shall be residents of the state of Tennessee. The incorporators shall complete the process provided in this part and as outlined in subsection (c).

(b) Each incorporator shall subscribe and pay in full, in cash, for common stock in a minimum amount as determined by the commissioner.

(c) In order to provide for the organization of the business authorized to conduct banking business in Tennessee, applicants shall complete the following:

(1) Submit a notice of intention and request for issuance of a charter for a corporation seeking to conduct banking business in Tennessee to be filed with the secretary of state as provided in § 45-2-202;

(2) Submit and complete an application for charter, as provided in § 45-2-204; and

(3) Submit and complete an application for certificate of authority, as provided in § 45-2-212.

(d) For purposes of this part, a bank may be organized as a corporation as provided in title 48, chapters 11-27 or as a limited liability company as provided in title 48, chapters 201-249 and as outlined in § 45-2-220.



§ 45-2-202 - Notice of intention -- Request for issuance of charter -- Approval or nonapproval of notice of intention or request for issuance of charter and accompanying documents -- Notice -- Filing -- Restriction on acceptance of shares of capital stock until notice of approval received.

(a) The incorporators shall file with the commissioner a notice of their intention to organize a corporation seeking authority to become a state bank, signed by each of the incorporators. The notice shall state the following and other information that the commissioner may require:

(1) The name, residence and occupation of each incorporator, and the amount of stock subscribed and paid for by each;

(2) The name and address of an individual within the state to whom notice to all incorporators may be sent;

(3) The total capital, the number of shares of each class and series, the par value of the shares of each class and series of the corporation and a copy of the stockholder offering circular and subscription agreement. For purposes of Tennessee law, any securities with different voting, distribution, or liquidation rights or preferences shall be deemed to be securities of different classes;

(4) Whether it is intended that the proposed state bank shall have trust powers;

(5) The community in which the proposed state bank is to be headquartered;

(6) The proposed name of the institution, which, in the commissioner's judgment, is not likely to cause confusion to the affected public. The incorporators shall use the phrase "in organization" after the proposed bank's name, until such time as the certificate of authority has been issued;

(7) A statement of the method of financing and amount of organizational expense fund as required in § 45-2-203;

(8) A copy of the escrow agreement; and

(9) The filing fee required by the secretary of state.

(b) The incorporators may also file with the commissioner a request for issuance of charter for a corporation seeking to conduct banking business in Tennessee, accompanied by an executed charter. The executed charter filed with the commissioner shall be in the form the commissioner prescribes, containing the following information:

(1) The name of the state bank;

(2) If the state bank is to exercise trust powers, a statement to that effect;

(3) The community in which the main office is to be located;

(4) The amount of capital, the number of shares of each class and series, the relative preferences, powers and rights of each class and series, the par value of the shares of each class and series, if any, and the amount of the paid-in surplus; and

(5) Any other proper provisions to govern the business and affairs of the state bank that may be desired by the incorporators, including, but not limited to, the initial directors of the proposed state bank.

(c) (1) If the notice of intention, request for issuance of charter or any accompanying documents do not comply with the requirements of this section, the commissioner shall, within ten (10) business days after receipt, either:

(A) Notify the incorporators that the notice of intention, request for issuance of charter and accompanying documents are approved as to form pending the receipt of any additional information requested of the applicant in the notice; or

(B) Notify the incorporators that the notice of intention, request for issuance of charter and accompanying documents, have not been accepted, calling attention to the defect or defects in the documents. The incorporators may resubmit the notice of intention, proposed charter or accompanying documents, revised as necessary, to address the defect or defects noted by the commissioner.

(2) The commissioner shall have five (5) business days after receipt of the revised notice of intention, request for issuance of charter and accompanying documents to review the notice, request and documents and either:

(A) Notify the incorporators that the revised notice of intention, request for issuance of charter and accompanying documents are approved as to form; or

(B) Notify the incorporators that the notice of intention, request for issuance of charter and accompanying documents have not been accepted, calling attention to the defect or defects still in the documents.

(3) If the revised notice of intention, request for issuance of charter and accompanying documents are not accepted, any subsequent filing by the incorporators for the proposed bank shall be as if it were an initial filing.

(4) If the commissioner does not refuse to accept the notice of intention and request for issuance of charter or revised notice of intention and revised request for issuance of charter within the time provided, they shall be deemed to be approved as to form.

(d) After the notice of intention and request for issuance of charter for a corporation seeking to conduct banking business in Tennessee is accepted for filing or deemed to have been filed with the commissioner, the commissioner shall authorize the filing of the executed charter by endorsing approval on all copies thereof and filing the originally executed charter with the secretary of state, retaining one (1) copy for the department's files and returning one (1) copy to the incorporators within ten (10) business days thereafter, so that the incorporators may take any further steps necessary to duly incorporate the proposed new state bank as a corporate entity. However, the commissioner shall retain the right to require any amendment to the charter or disallow any proposed officer or director of the proposed new bank prior to granting a certificate of authority. Nothing in this subsection (d) shall prevent the commissioner from otherwise rejecting the application or refusing to grant a certificate of authority.

(e) It is a Class C misdemeanor, under this chapter and chapter 1 of this title, to accept any stock subscription for shares of capital stock of the proposed bank from any persons other than the incorporators until the incorporators have received the notification from the commissioner that the notice of intention and accompanying documents are approved as to form, or in violation of any order of the commissioner. Any subscription for capital stock of the proposed bank accepted in violation of this subsection (e) shall be enforceable by the commissioner and only to the extent the commissioner determines it to be necessary to protect investors.



§ 45-2-203 - Organizational expenses.

(a) Organizational expenses shall not be paid from capital or surplus funds of the bank without the prior written consent of the commissioner.

(b) (1) Prior to filing the notice of intent, the incorporators shall subscribe for shares of the corporation seeking to conduct banking business in Tennessee in an amount the commissioner deems adequate to pay the organizational expenses of the proposed bank.

(2) The expense fund shall be used for expenses incurred by the incorporators in connection with the organization of the proposed bank. Subscriptions paid by the incorporators for their shares in the proposed bank may be used to pay organizational expenses, but, in that case, shall not be commingled with funds in any account in which any non-incorporator funds have been or are to be deposited.

(c) Payment from the expense fund for payment of broker commissions to secure subscriptions to stock shall not be permitted without prior written consent of the commissioner.



§ 45-2-204 - Application for charter -- Acceptance, nonacceptance and filing of application -- Notice to other banks -- Formation of interim bank.

(a) After the incorporators have received notification from the commissioner that the notice of intention and other accompanying documents are approved as to form, the incorporators or, after the charter has been filed, the corporation seeking authority to conduct banking business in Tennessee, may file an application and request for charter, if not previously requested, with the commissioner. The incorporators shall submit the following, if not previously filed with the commissioner:

(1) The information required by the commissioner in § 45-2-202(b);

(2) The application fee required by the commissioner;

(3) Proposed bylaws in the form the commissioner prescribes; and

(4) An application in the form and containing the information the commissioner requires, including the following:

(A) The name, residence and occupation of each subscriber from whom subscriptions have been accepted as of the date the application is filed, and the number of shares for which each subscriber has subscribed, which list shall be updated not less than every thirty (30) business days to add all additional subscribers and any amendments to any information previously filed;

(B) The past and present connection with any bank, other than as a customer on terms generally available to the public, of each director and each subscriber to more than ten percent (10%) of the capital stock, updated as necessary to identify subscribers not previously identified in the application; and

(C) The address at which it is proposed that the state bank do business, or, if the address is not known, the area within the community in which it is proposed that the business be located.

(b) (1) If the application, the proposed charter or any other accompanying documents do not comply with the requirements of this chapter and chapter 1 of this title, the commissioner shall, within twenty (20) business days after the receipt thereof, either:

(A) Return them to the incorporators, calling attention to the defect or defects therein; or

(B) Notify the incorporators of the rejection of the application, calling attention to the defect or defects therein.

(2) If the application, proposed charter and accompanying documents, if any, are not so returned or rejected by the commissioner within twenty (20) business days of the receipt thereof, they shall be deemed to have been filed with the commissioner.

(c) Should the application be rejected or should a certificate of authority not be granted, the commissioner shall give appropriate notice to the secretary of state. The incorporators shall either:

(1) Return the original charter to the commissioner and take the steps that are necessary to dissolve the proposed state bank as a corporate entity as provided in the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27; provided, that all subscription proceeds, except those proceeds made by incorporators to establish an organizational expense fund as provided in § 45-2-203, shall be returned to all subscribers in accordance with the subscription agreement; or

(2) Amend the original charter to rename the corporate entity and revise any other provisions as determined by the commissioner as provided in the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27.

(d) The commissioner may also require publication of the notice.

(e) Notwithstanding the provisions in this chapter and chapter 1 of this title to the contrary, the commissioner may prescribe by rule or regulation the application procedure for the formation of an interim bank to facilitate an interim bank merger, as defined in § 45-2-1402.



§ 45-2-205 - Determination of application for charter -- Factors considered.

(a) When an application for a charter has been filed with the commissioner, the commissioner shall make or cause to be made a careful investigation and examination relative to the following:

(1) The character, reputation and financial standing of the organizers or incorporators and their motives in seeking to organize the proposed state bank;

(2) The character, financial responsibility, banking or trust experience, and business qualifications of those proposed as officers of the bank;

(3) The character, financial responsibility, business experiences and standing in the community of the proposed directors of the bank;

(4) The need in the community where the bank would be located for banking, banking and trust, or trust facilities, or additional facilities of like character, giving particular consideration to the adequacy of existing banking and trust facilities;

(5) The ability of the community to support the proposed bank, giving consideration to:

(A) The competition offered by existing banks and other financial institutions;

(B) The banking history of the community;

(C) The opportunities for profitable employment of bank funds as indicated by the average demand for credit, the number of potential depositors, the volume of bank transactions, and the business and industries of the community, with particular regard to their stability, diversification and size; and

(D) If the bank is to exercise trust powers, the opportunities for profitable employment of fiduciary services; and

(6) Other facts and circumstances bearing on the proposed bank and its relation to the community that, in the opinion of the commissioner, may be relevant.

(b) Within the longer of six (6) months after the filing of the application or three (3) months after the filing of a listing of subscribers showing that at least seventy-five percent (75%) of the stock has been subscribed, the commissioner shall consider the commissioner's findings and recommendations and all other relevant information available to the commissioner and shall have the discretion to approve the application, but the commissioner shall not approve the application before ascertaining to the commissioner's satisfaction that:

(1) The public need and advantage will be promoted by the establishment of the proposed bank;

(2) Conditions in the community in which the bank would transact business afford reasonable promise of successful operation;

(3) The bank is being formed for no other purpose than the legitimate objects contemplated by this chapter and chapter 1 of this title;

(4) The proposed capital and surplus are not less than the required minimum and are adequate in the light of current and prospective banking conditions;

(5) Those proposed as officers and directors have sufficient experience, ability and standing to afford reasonable promise of successful operation; and

(6) The applicants have complied with all applicable provisions of this chapter and chapter 1 of this title.

(c) If the charter has not been previously granted in accordance with § 45-2-204(c), upon approval of the application, the commissioner shall grant a charter by endorsing the approval on all copies of the charter and filing one (1) copy with the secretary of state, one (1) copy with the register in the county in which the bank is located, retaining one (1) copy for the department's files and returning one (1) copy to the incorporators within twenty (20) days of the action approving the application.



§ 45-2-206 - Subscription calls.

After the charter for a corporation seeking to conduct banking business in Tennessee has been filed with the secretary of state, the incorporators or, if directors have been initially appointed, the directors of the proposed state bank, may call for the payment of the subscriptions. The subscriptions shall be placed into an escrow account. The incorporators or directors, as appropriate, may not remove any funds from the escrow account prior to the issuance of the certificate of authority or upon written approval from the commissioner.



§ 45-2-207 - Capital structure.

(a) A state bank shall have the capital structure that the commissioner deems adequate. The capital structure of an interim bank chartered pursuant to § 45-2-204(d) shall consist of amounts as determined by the commissioner and prescribed by rule or regulation.

(b) The commissioner may require the bank to increase its capital structure to the point deemed adequate by the commissioner before granting approval of an application for a branch office, amendment to charter, change of location or trust powers.

(c) The issuance of preferred or convertible preferred stock shall be authorized by the commissioner. The stock shall have the preferences, powers and rights the commissioner may approve. It shall not be retired without the approval of the commissioner, and the requirement of the approval shall be stated in the stock certificates, but the commissioner may give advance approval to sinking funds payable exclusively out of earnings available for dividends.

(d) The commissioner may direct a state bank to sell additional stock in a designated amount to remedy an impairment of capital.

(e) The commissioner may consider the value of outstanding debentures as capital for the purpose of determining the legal lending limits of the bank.



§ 45-2-208 - Capital notes and debentures.

(a) Any bank, after obtaining the prior approval of the shareholders owning two thirds (2/3) of the stock of the bank entitled to vote and after obtaining the prior approval of the commissioner, may issue and sell its convertible or nonconvertible capital notes or debentures. Capital notes or debentures that are by their terms convertible into stock may be converted into shares of common or preferred stock in accordance with the provisions therefor as may be made in the capital notes or debentures with the approval of the commissioner.

(b) Capital notes and debentures issued by banks shall be unsecured indebtedness of the bank and shall be subordinate to the claims of all depositors and of all other creditors of the bank, regardless of whether the claims of the depositors arose before or after the issuance of the capital notes or debentures. In order to secure the payment of the capital notes or debentures, however, provisions for sinking funds may be made. In the event of liquidation, all depositors and all other creditors of the bank shall be entitled to be paid in full before payment shall be made on account of principal or interest on the capital notes or debentures. No payment shall be made at any time on account of the principal thereof unless following the payment the aggregate of the capital, surplus and undivided profits and capital notes or debentures thereafter outstanding shall be at least equal to the aggregate immediately before the original issuance of the capital notes or debentures, or as may otherwise be expressly authorized by the commissioner. The claims of holders of capital notes or debentures shall, however, be superior to the claims of stockholders for dividends or other claims on account of shares of capital stock held by them.

(c) The amount of outstanding capital notes and debentures issued and outstanding by any bank shall be, subject to the approval of the commissioner, treated as capital for the purpose of computing the loan limits prescribed by § 45-2-1102(a) and for the purpose of computing investment limits prescribed by § 45-2-607(a)(9).



§ 45-2-211 - Indemnification of officers, directors or employees.

A state bank may provide for indemnification of its officers, directors or employees as provided in the Tennessee Business Corporation Act, compiled in title 48, chs. 11-27.



§ 45-2-212 - Application for certificate of authority -- Contents.

After the applicant has received notification from the commissioner that the application for charter has been approved and subscription proceeds have been accepted and collected for at least the minimum capital of the proposed state bank as required by the commissioner, the proposed state bank shall file a request with the commissioner for the issuance of a certificate of authority, which request shall contain:

(1) A statement that the capital and surplus have been paid in;

(2) The name and address of each stockholder and the number of shares held by the stockholders; and

(3) Any other information that the commissioner may require to enable the commissioner to determine whether authority to commence business should be issued.



§ 45-2-213 - Return of noncomplying applications -- Effect of failure to return.

(a) If the application for a certificate of authority or any accompanying documents do not comply with the requirements of this chapter and chapter 1 of this title, the commissioner shall, within ten (10) business days after the receipt thereof, return them to the incorporators, calling attention to the defect or defects in the application.

(b) If the application and accompanying documents are not so returned within the ten-day period, they shall be deemed to have been filed with the commissioner.



§ 45-2-214 - Time for approval or denial of application -- Conditions for approval.

The commissioner shall approve or deny the application for a certificate of authority within thirty (30) days after the application has been filed. The commissioner shall approve the application if:

(1) The capital and surplus have been fully paid in cash;

(2) Appropriate bylaws have been adopted;

(3) Any conditions imposed by the commissioner in granting the charter have been fulfilled;

(4) The requirements of this chapter and chapter 1 of this title have been satisfied; and

(5) An amount of fidelity bond coverages satisfactory to the commissioner is in force.



§ 45-2-215 - Approval or denial of application -- Action by commissioner -- Limitation of bank or trust company to fiduciary purposes and powers.

(a) If the commissioner approves the application, the commissioner shall promptly issue a certificate of authority and mail the same to the incorporators. If the commissioner denies the application, the commissioner shall promptly mail a notice of the denial to the incorporators, stating therein the reason or reasons for denying the application.

(b) A state bank or trust company, for which the commissioner has approved the filing of a charter and has issued a certificate of authority, is not illegally organized because its purposes and powers are, or have been required by the commissioner to be, limited to fiduciary purposes and powers.



§ 45-2-216 - Forfeiture of charter for failure to obtain certificate of authority or to commence business -- Restitution of improper expenditures.

If no application for a certificate of authority is filed within six (6) months following the grant of a charter or any additional period allowed by the commissioner, or if a certificate of authority has been finally denied, or if the bank fails to commence business within six (6) months after the issuance of a certificate of authority or any additional period allowed by the commissioner, the charter shall be forfeited, and the bank shall be liquidated in accordance with the orders of the commissioner. If an improper expenditure has been made, the commissioner may order the persons who were incorporators or directors at the time to restore the sum by equal contributions.



§ 45-2-217 - Operation before receiving certificate of authority prohibited.

It is a criminal offense against this chapter and chapter 1 of this title for a state bank to perform any act other than to perfect its organization, obtain and equip a place of business and otherwise prepare to do business before receiving a certificate of authority to operate.



§ 45-2-218 - Charter amendment.

(a) A state bank shall apply to the commissioner to amend its charter or to change its location or the location of any of its branches. The change of location shall be consistent with § 45-2-614.

(b) An application for an amendment of the charter shall be authorized by the vote of at least a majority of the outstanding voting stock at a meeting of stockholders except as provided by § 48-20-102(1)-(7).

(c) Notice of the application shall be sent to the persons and organizations that the commissioner may require.

(d) In making a determination, the commissioner shall consider whether the public convenience and advantage would be served by granting the application and shall be guided by the standards prescribed for the approval of an application for a charter, insofar as they are reasonably applicable.

(e) Any amendment to the charter of an incorporated bank increasing or decreasing its capital stock or otherwise must be recorded in accordance with § 45-2-205(c).

(f) Any other provision of the law to the contrary notwithstanding, any bank that was exercising fiduciary powers on April 2, 1969, may continue to exercise the powers without changing any provisions of its charter.



§ 45-2-219 - Charter null and void on ceasing business -- Definition.

Any charter issued under this chapter shall be null and void if an institution that is chartered and commences business ceases to conduct business and no business is conducted for a period of two (2) years. For the purposes of this section, "business" means:

(1) Receiving deposits, paying out money on checks and making loans; or

(2) Acting as a fiduciary for the purposes of a trust company.



§ 45-2-220 - Organization as a limited liability company -- Rules and regulations -- Applicability of limited liability company laws.

(a) Subject to the requirements and restrictions of this chapter, including, but not limited to, deposit insurance requirements where applicable, a bank or trust company may organize as a limited liability company pursuant to title 48, chapters 201-249.

(b) The department shall have the authority to promulgate rules and regulations specifying the conditions under which a bank or trust company may organize as a limited liability company.

(c) To the extent title 48, chapters 201-249 is consistent with and not in conflict with this chapter and the rules and regulations of the department, title 48, chapters 201-249 shall apply to a bank or trust company that has organized as a limited liability company.






Part 3 - Stockholders

§ 45-2-302 - Voting of shares.

The bank may not vote shares that it holds in any capacity other than as fiduciary.



§ 45-2-303 - Items allowed in the charter of a bank -- Required language if bank amends its charter -- Shareholder consent to release of information -- No fee for approving charter amendment -- Right of shareholder to be informed in writing of number of shares counted -- Shareholder right to declaratory judgment regarding dispute about votes.

(a) In addition to any provisions permitted or required by this chapter and the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, the charter of a bank may include all, but not less than all, of the following:

(1) The bank shall not disclose the name, address or number of shares of a bank shareholder, except as required or permitted by the Financial Records Privacy Act, compiled in chapter 10 of this title, and such information shall be deemed to be a financial record within the meaning of that act;

(2) No person shall solicit a proxy or written consent from any shareholder to vote shares of the bank, unless the information specified by the bank's bylaws is delivered to the bank and to the shareholders as a group no later than the date specified in the bank's bylaws. In adopting an informational requirement, a bank shall provide the information to all shareholders or specify a reasonable and timely method for a shareholder to communicate with other shareholders about bank business;

(3) If the bylaws state that the bank will communicate the information to the other shareholders on the shareholder's behalf, the bank may charge a reasonable fee to cover the cost of distribution, which shall be provided for in the bylaws; and

(4) The bank shall notify the requesting shareholder that it has provided the requested information to the other shareholders. The bank shall notify the requesting shareholder within seven (7) days after receiving the request and the information to be provided to the shareholders. The bylaws shall describe the means by which the bank will notify the requesting shareholders.

(b) If a bank amends its charter in accordance with subsection (a), the charter shall include the following language, in all capital letters and in at least twelve (12) point bold type:

.....................

THE RECORD OF SHAREHOLDERS OF THIS BANK IS NOT SUBJECT TO INSPECTION AND COPYING IN ACCORDANCE WITH TENN. CODE ANN. § 48-26-102. IT IS A FINANCIAL RECORD AND MAY BE OBTAINED ONLY IN ACCORDANCE WITH THE FINANCIAL RECORDS PRIVACY ACT, COMPILED IN TENN. CODE ANN. §§ 45-10-101 ET SEQ.

.....................

(c) If a shareholder of a bank, which amends its charter in accordance with subsection (a), notifies the bank in writing that the shareholder consents to the release of information in the shareholder record relating to such shareholder, the bank shall timely provide such information to any shareholder requesting the information.

(d) If a bank adopts a charter amendment pursuant to subsection (a), the commissioner shall not charge a fee for approving the amendment.

(e) Any shareholder, if the bank's charter or bylaws expressly authorize shareholder actions by written consent, shall have the right to be informed in writing by the bank of the number of shares counted:

(1) Toward a quorum for a shareholders meeting;

(2) Regarding any nomination or proposal voted upon at a shareholders meeting; or

(3) Regarding an action taken by written consent.

(f) Any bank shareholder of record shall have the right to seek a declaratory judgment with respect to a bona fide dispute regarding votes described in subsection (e) in a court of record in the county in which the bank's main office or chief executive's office is located.

(g) For purposes of this section:

(1) "Bank" has the same meaning as provided in § 45-1-103, except that "bank" shall be deemed to include any controlling person;

(2) "Controlling person" has the same meaning as provided in § 45-2-103(a)(1); and

(3) "Person" has the same meaning as provided in § 45-2-103(a)(1).

(h) Nothing in this section shall in any way limit the authority held by the commissioner.



§ 45-2-304 - Voting trusts -- Approval of commissioner.

(a) No shares deposited under a voting trust agreement shall be voted by the trustees unless the agreement has been approved by the commissioner.

(b) Approval shall be withheld, or if previously granted, revoked whenever it appears that the existence of the trust would tend to reduce competition among lending institutions or to affect adversely the character or competence of the management or the bank's policies or operation procedures.



§ 45-2-307 - Stockholders relieved of double liability.

Stockholders in banking institutions doing a general banking business in this state pursuant to charters granted under authority of Acts 1909, ch. 54, §§ 1-4 (compiled as §§ 3892-3895, inclusive, of the Code of 1932, and repealed by Acts 1939, ch. 106), are relieved of the double or additional individual liability to the depositors of the institutions; notwithstanding that such double liability feature may be written in the body of the charters of the banking institutions, and shown on the face of the stock certificates.






Part 4 - Directors and Officers

§ 45-2-401 - Directors and officers -- Qualifications of directors -- Election -- Terms.

(a) The affairs of a state bank shall be managed by a board of directors, which shall exercise its powers and be responsible for the discharge of its duties. The charter or bylaws may establish a variable range for the size of the board of directors by fixing a minimum of not less than five (5) members and a maximum of not more than twenty-five (25) members. If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the shareholders or the board of directors; however, unless the charter or bylaws provide otherwise, only the shareholders may change the range for the size of the board or change from a fixed to a variable-range size board or vice versa. Each bank director must, during each director's whole term of service, be a citizen of the United States. A majority of the directors must reside in a state in which the bank has a branch location or within one hundred (100) miles of the location of any branch, both for at least one (1) year immediately preceding their election and during their term of service as a director. The bylaws of the bank may specify other qualifications for directors. Any director who becomes disqualified shall forthwith resign the office, but, upon removal of the disqualification, shall be eligible for election. A director who is disqualified may be removed by the board of directors or by the commissioner. No action taken by a director prior to resignation or removal shall be subject to attack on the ground of the director's disqualification.

(b) Except in cases of disqualification, directors shall serve until their successors are elected and qualified.

(c) Directors shall be elected by the stockholders at the first meeting and thereafter at the annual meeting or at a special meeting called for the purpose. If the charter provides for cumulative voting, the votes of each share may be cast for one (1) person or divided among two (2) or more, as the stockholders may choose. The person or persons (to the number of directors to be elected) having the largest number of votes shall be elected.

(d) The term of office of directors shall be one (1) year or, if the bylaws so provide, three (3) years, in which case one third (1/3) of the directors, or as nearly one third (1/3) as possible, shall be elected for each year following the first election of directors. Vacancies at any one time to the number of one third (1/3) of the board may be filled by vote of the board of directors until the next meeting of the stockholders.

(e) The officers designated by the bylaws shall be elected by the board of directors. The bank shall have only one (1) officer designated as president and the president shall be a member of the board of directors. No officer shall be elected or a contract executed for employment for a period longer than three (3) years. An officer may be removed by the board of directors at any time but removal shall not prejudice any rights that the officer may have to damages for breach of contract of employment.



§ 45-2-402 - Directors -- Meetings and duties -- Examinations and reviews -- Fiduciary powers.

(a) The board of directors shall meet at least quarterly. The commissioner, one third (1/3) of the directors, or any two (2) executive officers may call a special meeting. A majority of the board shall constitute a quorum. The board shall keep minutes of each meeting, including a record of attendance and of all votes cast by each director.

(b) The board, or an executive committee appointed by the board, shall review periodically, in a manner satisfactory to the commissioner, the lending and investment transactions occurring since the last review.

(c) The board shall cause a review, at least once in each calendar year at intervals of not more than fifteen (15) months, of all the affairs of the state bank, including the character and value of investments, loans, the efficiency of operating procedures, and any other matters as the commissioner may prescribe, with the review discussed and recorded in the minutes. Compliance with the external auditing requirements of the federal regulatory agencies shall be deemed as compliance with this subsection (c). However, the commissioner may require, at the commissioner's discretion, any state bank to obtain a financial statement audit or balance sheet audit should conditions warrant that action.

(d) A state bank authorized to exercise trust powers shall not accept or voluntarily relinquish a fiduciary account without the approval or ratification of the board or of a committee of officers or directors designated by the board to perform this function, but the board or the committee may prescribe general rules governing acceptance or relinquishment of fiduciary accounts, and action taken by an officer in accordance with these rules is sufficient approval. Any committee so designated shall keep minutes of its meetings and report at each meeting of the board all action taken since the previous meeting of the board. The board shall designate one (1) or more committees to supervise the investment of fiduciary funds. The investment shall not be made, retained or disposed of without the approval of a committee. At least once in every calendar year, at intervals of not more than fifteen (15) months, the committee shall review all the assets of each fiduciary account and shall determine their current value, safety and suitability and whether the investments should be modified or retained. The committee shall keep minutes of its meetings and shall report at each meeting of the board its conclusions on all questions considered and all action taken since the previous meeting of the board.

(e) The board of a state trust company is responsible for the proper exercise of fiduciary powers by the state trust company and each matter pertinent to the exercise of fiduciary powers, including, but not limited to:

(1) The determination of policies;

(2) The investment and disposition of property held in a fiduciary capacity; and

(3) The direction and review of the actions of each officer, employee, and committee used by the state trust company in the exercise of its fiduciary powers.



§ 45-2-403 - Fidelity bonds and other insurance -- Special reserve fund.

(a) The directors of a state bank shall direct and require good and sufficient fidelity bonds on all active officers and employees, whether or not they draw salary or compensation, which bonds shall provide for indemnity to the bank on account of any losses sustained by it as the result of any dishonest, fraudulent or criminal act or omission committed or omitted by them acting independently or in collusion or combination with any person or persons. The bonds may be in individual, schedule or blanket form, and the premiums for the bonds may be paid by the bank.

(b) The directors shall also direct and require suitable insurance protection to the bank against burglary, robbery, theft, liability and other similar insurable hazards to which the bank may be exposed in the operations of its business on the premises or elsewhere.

(c) The directors shall be responsible for prescribing at least once in each year the amount of penal sum of the bonds or policies and the sureties or underwriters thereon, after giving due and careful consideration to all known elements and factors constituting the risk or hazard. The action shall be recorded in the minutes of the board of directors and be subject to the approval of the commissioner.

(d) (1) In lieu of providing a good and sufficient fidelity bond on all active officers and employees as required by subsection (a), a state bank with sufficient capital to assets ratio as established by the commissioner may establish a special reserve fund in such form, amount, and including such assets, as approved by the commissioner.

(2) The commissioner shall promulgate necessary rules and regulations to implement subdivision (d)(1).



§ 45-2-404 - Authority to declare dividends.

The board of directors of a state bank may not declare dividends in any calendar year that exceeds the total of its net income of that year combined with its retained net income of the preceding two (2) years without the prior approval of the commissioner.



§ 45-2-405 - Government service.

(a) Notwithstanding any law to the contrary, any officer, director, or employee of any bank may serve in any capacity in state or local government, except in any capacity with the department, or on any board, commission, or other agency of the governmental unit; provided, that the officer, director or employee has:

(1) Disclosed to the chief executive officer of the bank and the board of directors of the bank the capacity in which the officer, director or employee is serving with the governmental unit; and

(2) Disclosed to the chief executive officer of the governmental unit and to the appropriate board, commission or other agency the relationship to the bank.

(b) Where there has been compliance with this section, the existence of the dual relationship shall not invalidate, or adversely affect, any sale, contract or other business transaction between the bank and the governmental unit.

(c) As used in this section, "bank" means any state or national bank, or state or federal savings and loan association, or credit union established pursuant to chapter 4 of this title.






Part 5 - Membership in Federal Reserve Banks

§ 45-2-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Federal Reserve Act" includes the act of congress of the United States approved December 23, 1913, as amended;

(2) "Federal reserve bank" means the federal reserve banks created and organized under the authority of the Federal Reserve Act;

(3) "Federal reserve board" means the federal reserve board, created and described in the Federal Reserve Act; and

(4) "Member bank" means any national bank, state bank, or banking and trust company that has become or that becomes a member of one (1) of the federal reserve banks created by the Federal Reserve Act.



§ 45-2-502 - Power to subscribe to stock.

Any state bank has the power to subscribe to the capital stock and become a member of a federal reserve bank.



§ 45-2-503 - Powers of federal reserve bank membership.

A state bank that is or that becomes a member of a federal reserve bank is by this part vested with all powers conferred upon member banks of the federal reserve banks by the terms of the Federal Reserve Act as fully and completely as if the powers were here specifically enumerated and described, and all the powers shall be exercised, subject to all restrictions and limitations imposed by the Federal Reserve Act, or by regulations of the federal reserve board made pursuant to the act. The right, however, is expressly reserved to revoke or to amend the powers herein conferred.



§ 45-2-504 - Reserves of Federal Reserve Act sufficient.

A compliance on the part of a bank with the reserve requirements of the Federal Reserve Act shall be held to be a full compliance with those laws of this state that require banks to maintain reserves, and the bank shall not be required to carry or maintain reserves other than those required under the terms of the Federal Reserve Act.



§ 45-2-505 - Supervision and examinations -- Disclosures to federal reserve board.

The bank shall continue to be subject to the supervision and examinations required by the laws of this state, except that the federal reserve board shall have the right, if it deems necessary, to make examinations, and the authorities of this state having supervision over the bank or trust company may disclose to the federal reserve board, or to examiners duly appointed by it, all information in reference to the affairs of any bank that has become, or desires to become, a member of a federal reserve bank.






Part 6 - General Powers of Banks

§ 45-2-601 - General powers.

Subject to regulation by the commissioner and any restrictions expressly imposed by this chapter and chapter 1 of this title, any bank may enjoy any and all rights and may exercise any and all powers, as defined herein, conferred upon banking corporations for profit by the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, as same may be amended from time to time. In addition, any state bank may exercise any power or engage in any activity that it could exercise or engage in if it were a national bank located in Tennessee, subject to regulation by the commissioner for the purpose of maintaining the state bank's safety and soundness.



§ 45-2-602 - Subsidiary corporations.

(a) (1) Any bank may exercise any of its powers through the medium of a subsidiary corporation or corporations. Any and all rights conferred upon banks shall be fully applicable to the subsidiary corporations of banks. Banks shall not be permitted, however, through the use of subsidiary corporations to circumvent the restrictions imposed by § 45-2-614. Whenever the commissioner deems it necessary, the commissioner may examine any corporation that is a subsidiary corporation of a state bank.

(2) A bank may organize, participate in or own an ownership interest in a limited liability company, or limited liability partnership, under the provisions of this section and this title.

(b) (1) For the purposes of this section, a minority stock ownership interest in a credit insurance company whose capital meets or exceeds the requirements of § 56-2-114, or in an insurance holding company system as defined in § 56-11-101, whose principal business is conducted through one (1) or more credit insurance companies whose capital meets or exceeds the requirements of § 56-2-114, shall be deemed to be a subsidiary; provided, that the original cost of the stock ownership interest does not exceed five percent (5%) of the capital and surplus of the bank; and provided further, that no one (1) bank shall own more than five percent (5%) of the stock in the credit insurance company or insurance holding company system.

(2) The existence and operation of any subsidiary corporation formed prior to June 9, 1981, shall not be impaired by subdivision (b)(1).



§ 45-2-603 - Emergency powers.

In the event of an emergency resulting from fire, act of God, attack by a foreign nation, riot, insurrection, civil disorder or any similar disaster, any bank, without regard to any restrictions imposed by this chapter and chapter 1 of this title, may take any action that it deems necessary to preserve its assets and protect the interests of its depositors, shareholders or employees including, but not restricted to, suspending business activity or obtaining the benefit of, or participating in, emergency action authorized by the government of the United States, or the state of Tennessee or its political subdivisions.



§ 45-2-604 - Hours of operation -- Days closed -- Effect on transactions.

(a) A bank shall establish hours of operation it deems necessary or appropriate; provided, that a bank may not be closed for more than two (2) consecutive calendar days without the prior approval of the commissioner, except a bank, without prior approval, may be closed Saturdays, Sundays, legal holidays and during emergencies as provided in § 45-2-603.

(b) Nothing in any law of this state shall in any manner whatsoever affect the validity of, or render void or voidable, the payment, certification, or acceptance of a check or other negotiable instrument or any other transaction by a bank because it was done or performed during any time other than regular banking hours; provided, that nothing herein shall be construed to compel any bank that by law or custom is entitled to close or suspend business for the whole or any part of any day to keep open for the transaction of business, or to perform any of the acts or transactions aforementioned, on any optional closing day or legal holiday, except at its own option.



§ 45-2-605 - Transmitting money -- Dealing in foreign exchange.

(a) A bank may accept money for transmission and may transmit money.

(b) A bank may buy and sell foreign exchange to the extent necessary to meet the needs of customers.



§ 45-2-606 - Depositories.

Any bank may, for the convenience of its customers, provide suitable receptacles on, in, or as a part of the bank premises for the deposit of money, checks and other property, and may contract with its customers, through display of appropriate notice upon the receptacles or by written notice to its customers, that the receptacles are instrumentalities of the customer and that money, checks or other property placed in them shall not be considered to be deposited with the bank until received by an employee or officer of the bank. The receptacle shall not be placed in or located on, in or about any premises where the bank cannot legally carry on the business of banking.



§ 45-2-607 - Investments.

(a) Investments by state banks shall be limited to:

(1) Obligations that satisfy the requirements of this chapter and chapter 1 of this title for loans;

(2) Obligations of the United States, a state of the United States or the Dominion of Canada;

(3) Obligations of the International Bank for Reconstruction and Redevelopment or the African Development Bank;

(4) Obligations of a territory of the United States, a province of the Dominion of Canada, a subdivision or instrumentality of a state or territory of the United States, an authority organized under state law, an interstate compact or by substantially identical legislation adopted by two (2) or more states;

(5) Obligations of a corporation chartered by the United States or a state thereof doing business in the United States;

(6) The stock of one (1) or more banks or corporations chartered or incorporated under the laws of the United States, or of any state of the United States, and principally engaged in international or foreign banking, or banking in a dependency or insular possession of the United States, either directly or through the agency, ownership or control of local institutions in foreign countries, or in the dependencies or insular possessions, including the stock of one (1) or more banks or corporations chartered or incorporated under § 25a of the Federal Reserve Act, as approved December 24, 1919. Any state bank shall have the power to acquire and hold directly or indirectly stock or other evidences of ownership in one (1) or more banks organized under the law of a foreign country or dependency or insular possession of the United States and not engaged directly or indirectly in any activity in the United States, except that which is incidental to the international and foreign business of the foreign bank and to make loans or extension of credit to or for the account of the bank. Investments in the stock of banks or corporations under this subdivision (a)(6) shall not exceed in the aggregate ten percent (10%) of the state bank's paid-in capital stock and surplus;

(7) The capital stock of joint stock land banks for carrying on the business of lending money on farm mortgage security created and organized under the act of congress of the United States, approved July 17, 1916, and known as the Federal Farm Loan Act. Any bank, firm, person, or corporation doing a banking business may invest its funds and accumulations in stocks, notes, bonds, debentures, or other obligations issued under the act of congress of the United States entitled the Federal Home Loan Bank Act approved July 22, 1932, and in notes, bonds, debentures, or other obligations issued under title IV of the act of congress of the United States entitled the National Housing Act, approved June 27, 1934;

(8) Stock, debentures, and other obligations of national mortgage associations or similar institutions now or hereafter organized under title III of the National Housing Act, to the same extent as national banks are now or hereafter permitted to invest in the stock and/or obligations;

(9) Real property to the extent that the total depreciated value thereof does not exceed the capital and surplus of the bank;

(10) Personal property acquired for lease to customers;

(11) The stock of any other bank located in the state of Tennessee; provided, that the investment in the stock of all the banks shall not exceed ten percent (10%) of the capital, surplus, and undivided profits of the investing bank; and provided further, that if the stock is voting stock, the investment shall not exceed five percent (5%) of the total of the voting stock. The investment shall be made only upon thirty (30) days' prior written notice to the commissioner of financial institutions, and any investment that is consummated without giving notice shall be void. The commissioner shall have the right to disapprove the investment if the commissioner finds that the investment does not conform with the standards set forth in §§ 45-1-102 and 45-1-107, and gives written notice detailing the reasons for disapproval on or before the end of the thirty-day period. If the commissioner disapproves the transaction, the bank shall have a right to a hearing before the commissioner under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. This investment shall be in addition to the right of any bank to invest in the stock of a banker's bank otherwise permitted under this section;

(12) Adjustable rate preferred stock of any publicly held corporation created or existing under the laws of the United States or any state, district, or territory of the United States that is rated in one (1) of the four (4) highest investment grades by one (1) or more recognized investment rating services approved by the commissioner for rating the investments. The bank's investment in adjustable rate preferred stock shall be permitted to the same extent the investments are permitted to national banks domiciled in Tennessee, subject to regulation by the commissioner for the purpose of maintaining the state bank's safety and soundness;

(13) (A) Shares or certificates in any open-end management investment company that is registered with the securities and exchange commission under the Investment Company Act of 1940, and the portfolio of which is restricted by the management company's investment policy, changeable only if authorized by shareholder vote, solely to any investments in which a bank by law or regulation may invest;

(B) The bank's investment in the shares or certificates of the open-end investment companies shall be permitted to the same extent the investments are permitted to national banks domiciled in Tennessee, subject to limiting regulations promulgated by the commissioner pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the purpose of safety and soundness;

(14) Other investments that are authorized national banks or member banks of the federal reserve system;

(15) Subject to regulations promulgated by the commissioner for the purpose of maintaining the state bank's safety and soundness, a bank may invest in a Tennessee business and industrial development corporation (BIDCO) as provided in § 45-8-203; provided, that the investment in the stock of the BIDCO shall not exceed ten percent (10%) of the capital, surplus, and undivided profits of the investing bank. The investment shall be made only upon thirty (30) days' prior written notice to the commissioner and an investment that is consummated without giving notice shall be void. The commissioner shall have the right to disapprove the investment if the commissioner finds that the investment does not conform to the standards set forth in §§ 45-1-102 and 45-1-107 and gives written notice detailing the reasons for the disapproval on or before the end of the thirty-day period. If the commissioner disapproves the transaction, the bank shall have a right to a hearing under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. This investment shall be in addition to the right of any bank to invest in the stock of a bankers' bank, otherwise permitted under this section and in the stock of any other bank located in Tennessee, otherwise permitted by this section; and

(16) Stock, debentures, and other obligations of community development corporations subject to the rules the commissioner may prescribe.

(b) Any investment in property that is not authorized by subsection (a) may be acquired by any state bank to satisfy or protect a loan previously made in good faith and in the ordinary course of business. Property acquired in satisfaction of a loan shall be held subject to the following limitations:

(1) All property except real property shall be sold within six (6) months or such additional period as the commissioner may allow; and

(2) (A) Except as provided in subdivision (b)(2)(B), real property shall be sold within ten (10) years;

(B) If the bank holds the real property for a period longer than five (5) years, then after an initial five-year period, the bank, in reporting its financial status to the department, shall write off twenty percent (20%) of the appraised value of the real property each subsequent year it is held until the real property is either sold or the ten-year period has elapsed. Upon application of the bank, the commissioner may, in extraordinary circumstances, adjust or waive the percentage a bank shall write off the real property each year, may extend the period in which the real property may be held beyond ten (10) years, or any combination of the foregoing. If the commissioner reduces, waives, or adjusts the amount of write-off, the real property may not be carried at more than the appraised value of the property;

(C) Real property which has been written off but not disposed of shall be maintained on the bank's books at some nominal value;

(D) If the bank's board of directors deem the real property owned to be a prudent investment for income or appreciation for the bank, the board may take action to maintain the real property on the bank's books as an investment, pursuant to subdivision (a)(9);

(E) Not more than one hundred twenty (120) days before or thirty (30) days after the date the parcel is acquired by the bank as real property owned, or from the date on which the bank legally acquires the real property for investment purposes, the bank shall obtain from an independent, qualified appraiser an appraisal of the parcel; provided, however, that:

(i) For parcels whose book value is two hundred fifty thousand dollars ($250,000) or less, the bank may obtain an evaluation in lieu of an appraisal; and

(ii) For parcels whose book value is one hundred thousand dollars ($100,000) or less, no appraisal or evaluation shall be required; and

(F) Within twelve (12) months from the date the bank acquires the real property, and every twelve (12) months thereafter for as long as the bank owns the real property, the bank shall obtain another appraisal or evaluation, whichever is appropriate as provided for in subdivision (b)(2)(E).

(c) As used in this section, "investment" means the purchase of any interest in any property of any nature principally for the purpose of deriving profit from changes in the value of the property or from dividends, interest or rent thereon, as distinguished from the purpose of using the property in the conduct of the business of a bank. Notwithstanding the foregoing, the investment by a bank or trust company in one (1) or more subsidiaries, or the underwriting of or dealing in certificates of deposit, bankers' acceptances or those securities that are permissible investments for a bank under subdivisions (a)(1)-(14), shall not constitute an investment within the meaning of this section.

(d) (1) In addition to the other provisions of this section, upon thirty (30) days' prior written notice to the commissioner, providing such detail as the commissioner may require, a bank may invest, in the aggregate, up to seventy-five percent (75%) of its unimpaired capital, surplus and undivided profits in the stock or purchase the assets of other corporations, firms, partnerships or companies, including limited liability corporations and limited liability partnerships, which are or will be:

(A) Primarily engaging in activities permissible for federally chartered financial institutions, their authorized subsidiaries or bank holding companies under applicable laws, rules, regulations or orders;

(B) Primarily engaging in activities of a financial nature, including, but not limited to, the transmission or processing of information, data or payments relating to the activities, all forms of securities activities not otherwise authorized, together with other activities that the commissioner shall determine and that may be permissible for other bank and non-bank financial institutions chartered by Tennessee or other states by regulation or order; or

(C) Engaging in any other activities approved by the commissioner.

(2) Unless denied by the commissioner within thirty (30) days following receipt of the written notice or upon approval prior to the expiration of the thirty (30) days, a bank may complete its investment in the stock or purchase the assets of the other corporation, firm, partnership or company, or commence a new activity through an existing subsidiary. The commissioner may extend the thirty-day period for approval or denial, for an additional thirty-day period, by notifying the applicant if the commissioner determines that the proposed investment or activity raises issues that require additional information or additional time for analysis.

(3) The commissioner shall monitor the impact of activities and investments of banks approved under this section on the safety and soundness of the banks. Any stocks owned or hereafter acquired in excess of the limitations herein imposed shall be disposed of at public or private sale within six (6) months after the date of acquiring the stocks, and if not so disposed of, they shall be charged to profit and loss account, and no longer carried on the books as an asset. The limit of time in which the stocks shall be disposed of or charged off the books of the bank may be extended by the commissioner if, in the commissioner's judgment, it is for the best interest of the bank that the extension be granted.

(4) The commissioner may, as a condition of approving an investment under this section, impose limits on the loans that each bank can make to the corporation, firm or partnership.

(5) The commissioner shall maintain a public file, available for inspection at the department's offices, which shall contain a summary or synopsis of any application submitted under this subsection (d). The summary shall include only the name of the institution applying, the proposed activity and the decision of the commissioner.

(6) Any state or national bank or subsidiary that engages in an activity that subjects it to licensure and/or regulation under other than title 45, chapter 2, shall be subject to licensure and/or regulation on a basis that does not discriminate by the appropriate regulatory agency that licenses and/or regulates non-banks that engage in the same activity.



§ 45-2-608 - Acceptances.

(a) A bank may accept:

(1) A draft that has not more than six (6) months' sight to run, exclusive of days of grace, and is drawn to finance the purchase of goods with maturity in accordance with the original terms of purchase, or is secured by shipping documents transferring or securing title to goods or by receipt of a licensed or bonded warehouse or elevator transferring or securing title to readily marketable, nonperishable staples; and

(2) A draft that has no more than three (3) months' sight to run, exclusive of days of grace, and is drawn by a bank outside the continental limits of the United States for the purpose of furnishing dollar exchange for trade.

(b) A bank may issue a letter of credit, but unless the authority conferred to draw upon the bank or its correspondents is limited to the drafts that a bank is authorized by this section to accept, the amount of the credit outstanding at any one time shall be deemed to be a loan to the person for whose account the credit was issued.



§ 45-2-609 - Sale of assets in ordinary course.

A bank may sell any asset in the ordinary course of business, but the sale of all or substantially all of the assets of a bank shall entitle dissenting shareholders to the rights provided by § 45-2-1309.



§ 45-2-610 - Borrowing.

Any bank may borrow money and issue evidence of indebtedness for a loan.



§ 45-2-611 - Pledge of assets.

(a) A bank may pledge its assets only:

(1) To enable it to act as an agent for the sale of obligations of the United States;

(2) To secure borrowed funds;

(3) To secure the public funds of a governmental entity; and

(4) For other purposes that are approved by the commissioner.

(b) As used in this section, unless the context otherwise requires:

(1) "Governmental entity" means:

(A) (i) The United States government or any agency thereof; or

(ii) Any instrumentality of the United States the funds of which are required by law to be secured; and

(B) The state of Tennessee or any other state, counties, incorporated municipalities and their political subdivisions or any utility district organized under the laws of a state or an interstate compact; and

(2) "Public funds" means:

(A) Funds in which the entire beneficial interest is owned by a governmental entity; or

(B) Funds held in the name of a public official charged with the duty to receive or administer funds and acting in the person's official capacity.

(c) A financial institution authorized to secure public funds of any governmental entity shall do so in the same manner and under the same conditions as state deposits under title 9, chapter 4, or as provided in a collateral pool as provided in title 9, chapter 4, part 5.



§ 45-2-612 - Endorsement and signature guaranty.

(a) Any bank may assume secondary liability as an endorser of a negotiable or nonnegotiable instrument that it owns or has received for collection or that of the guarantor of the genuineness of a signature.

(b) A bank may disclaim all or any part of the foregoing obligation in its guaranty; however, nothing in this section shall conflict with the Uniform Commercial Code, compiled in title 47, and the Uniform Commercial Code shall govern.



§ 45-2-613 - Exchange charges.

(a) Banks, both state and national, have the right to make an exchange charge for the handling of cash items, and when the cash items are presented to the payer bank for payment through or by any bank, banker, trust company, federal reserve bank, post office, express company, collection agency, or by any other agency whatever, the amount of the charge shall not exceed one tenth of one percent (.1%) of the total amount of the cash item, so presented and paid at one (1) time, and the minimum charge shall be ten cents (10cent(s)); provided, that the charge shall not be made on checks or drafts given or drawn in settlement of obligations due the state or any subdivision of the state, or of the United States, and that the charge may not be made by banks for the collection of checks deposited with the banks, when the check is drawn on any other bank in the same municipality, city, town or village; and provided further, that nothing in this section shall be deemed mandatory upon the banks to charge exchange on checks or drafts payable to a person in this state, and drawn on a bank, trust company, or persons within or without this state, but it shall be optional with the banks whether they shall so charge exchange.

(b) No officer shall protest for nonpayment the cash item when the nonpayment is solely on account of the failure or refusal of any of the agencies to pay the exchange, and there shall be no right of action, either at law or in equity, against any bank in this state for a refusal to pay the cash item when the refusal is based alone on the ground of the nonpayment of the exchange.

(c) If, by any law, rule, regulation or court decision, the national banks in this state are not permitted to charge and collect the exchange, subsections (a) and (b) shall remain in full force and effect as to all other banks in this state; and in the event of the holding by the courts, or the refusal of any national bank in this state to comply with the sections, it shall be optional with state banks located in the same municipality with national banks or state banks that are members of the federal reserve system as to whether the charge shall be made.



§ 45-2-614 - Branch banking.

(a) Any Tennessee-chartered bank may establish or otherwise acquire and maintain branch offices, branch banks and other branch facilities for the conduct of its banking business at any location in Tennessee and, except as may be prohibited by applicable law of other jurisdictions, at any other location.

(b) No branch, branch office or other facility at which deposits may be accepted shall be established until approved by the commissioner. Notwithstanding the above, the commissioner shall provide by regulation that a bank with a regulatory rating of 1 or 2 may, in lieu of an application, file a written notification for a branch office with the commissioner providing the information as the commissioner may require, including, but not limited to, proof of public notice. Unless objected to by the commissioner with a request for additional information, the notice shall be deemed sufficient and approved at the expiration of the public notice comment period as established by regulation. For an application from any other bank, the application shall be deemed to have been approved by the commissioner unless disapproved within ninety (90) calendar days after the submission of the application. In the event the notification or application to open a branch bank is disapproved and the bank feels aggrieved, the bank may petition for a review by certiorari as provided in title 27, chapter 9. For purposes of this subsection (b), "regulatory rating" means a confidential regulatory rating established, assigned or accepted, pursuant to agreement with a federal regulatory agency, by the department to assess the condition of the bank. The rating shall at all times remain confidential.

(c) Any other laws to the contrary notwithstanding, any branch bank presently located in any county may be incorporated as a bank, with all of the rights and powers granted to a bank under this title, and without restriction on the acquisition or ownership of its stock by a bank holding company, as defined in the Federal Bank Holding Company Act of 1956, that owns controlling interest in the principal bank. The commissioner shall grant a charter and forthwith issue a certificate of authority to the bank if the charter is in the form prescribed by § 45-2-204, the proposed officers and directors are qualified under § 45-2-205, the proposed capital structure is adequate under § 45-2-207 and the conditions of § 45-2-214 have been satisfied, other requirements of this title relative to the initial organization of a bank not being applicable.

(d) (1) A branch office, branch bank, or other branch facility shall not be established or acquired in Tennessee by any bank, except:

(A) A Tennessee-charted bank;

(B) A national bank that has its main office located in this state;

(C) A bank that merges or consolidates with a bank described in subdivision (d)(1)(A) or (d)(1)(B); or

(D) An out-of-state bank that acquires a branch in accordance with § 45-2-1412.

(2) Subdivision (d)(1) shall not be construed to prohibit the surviving or resulting bank following a merger or consolidation referenced in subdivision (d)(1)(C) or the out-of-state bank acquiring a branch referenced in subdivision (d)(1)(D) from establishing and acquiring additional branch offices, branch banks, and other branch facilities in this state.

(e) No Tennessee bank or branch office or facility of a Tennessee bank that conducts the following transactions as an agent on behalf of another Tennessee bank, whether or not the Tennessee banks are affiliated through common control or otherwise, and no bank that is a subsidiary of a bank holding company or branch office or facility of a bank holding company that conducts the following transaction on behalf of another bank that is a subsidiary of the same bank holding company, shall be deemed a branch of the principal bank: receipt of deposits, renewal of time deposits, closing of loans, servicing of loans, and receipt of payments on loans and other obligations. The commissioner may establish by rule additional types of agency transactions, the performance of which shall not cause the agent bank to be deemed a branch of the principal bank. With respect to the agency relationships to which a Tennessee-chartered bank is to be a party, the commissioner may establish rules requiring receipt of notification, or approval, by the commissioner before the agency transactions are conducted. For the purposes of this subsection (e), "Tennessee bank" and "bank holding company" have the meanings set forth in § 45-2-1402.



§ 45-2-616 - Preservation of bank records.

(a) Every bank shall retain its business records for the periods that are or may be prescribed by or in accordance with the terms of this section.

(b) Each bank shall retain permanently the minute books of meetings of its stockholders and directors, its capital stock ledger and capital stock certificates ledger or stubs, its general ledger, its daily statements of condition, its general journal, its investment ledger, its copies of bank examination reports, and all records that the commissioner shall, in accordance with the terms of this section, require to be retained permanently.

(c) All other bank records shall be retained for the periods that the commissioner shall, in accordance with the terms of this section, prescribe.

(d) The commissioner shall, from time to time, issue regulations classifying all records kept by state banks and prescribing the period for which records of each class shall be retained. The periods may be permanent or for a lesser term of years. The regulations may from time to time be amended or repealed. Prior to issuing the regulations, the commissioner shall consider:

(1) Actions at law and administrative proceedings in which the production of bank records might be necessary or desirable;

(2) State and federal statutes of limitation applicable to the actions or proceedings;

(3) The availability of information contained in bank records from other sources; and

(4) Other matters that the commissioner deems pertinent, in order that the commissioner's regulations will require banks to retain their records for as short a period as is commensurate with the interests of bank customers and shareholders and of the people of this state in having bank records available.

(e) Any bank may dispose of any record that has been retained for the period prescribed by or in accordance with the terms of this section for retention of records of its class, and shall thereafter be under no duty to produce the records in any action or proceeding.

(f) (1) Any bank may cause any or all records at any time in its custody to be reproduced and/or preserved by itself, or by any other person who agrees in writing to submit its operations to the examination of the commissioner, to the extent that the operations directly affect the recordkeeping, by any:

(A) Microphotographic process;

(B) Electronic and/or mechanical data storage technique; or

(C) Any other means approved by the commissioner.

(2) A record reproduced and/or preserved by a process, technique or means approved under subdivision (f)(1) shall have the same force and effect as the original record and be admitted into evidence equally with the original.

(g) To the extent that they are not in contravention of any law of the United States, this section applies to all banks doing business in this state.



§ 45-2-618 - Notification at maturity of certificate of deposit -- Requirement.

(a) Compliance with the requirements of the Truth in Savings Act, 12 U.S.C. § 4301 et seq., contained in the Federal Deposit Insurance Corporation Improvement Act of 1991, (Pub. L. No. 102-242, 105 Stat. 2236, §§ 261-274), and applicable federal regulations shall be deemed compliance with any requirements of the laws and statutes of Tennessee relating to the disclosure of information in connection with deposit accounts.

(b) Notwithstanding subsection (a), in the case of a nonrenewable certificate of deposit having a term of more than one (1) month but no longer than one (1) year, the bank shall provide a maturity notice that meets those requirements of the Truth in Savings Act, as to both timing and content, that would be applicable to the certificate if its term exceeded one (1) year. The bank's liability for failing to provide the maturity notice shall equal but not exceed that liability the bank would have incurred under the Truth in Savings Act had the certificate's term exceeded one (1) year.



§ 45-2-619 - Definitions -- Electronic cash dispensing devices.

(a) As used in this section, unless the context otherwise requires:

(1) (A) "Depository institution" means:

(i) An insured bank as defined in § 3 of the Federal Deposit Insurance Act (12 U.S.C. § 1813);

(ii) A mutual savings bank as defined in § 3 of the Federal Deposit Insurance Act (12 U.S.C. § 1813);

(iii) An insured credit union as defined in § 101 of the Federal Credit Union Act (12 U.S.C. § 1752);

(iv) A member as defined in § 2 of the Federal Home Loan Bank Act (12 U.S.C. § 1422); a savings association as defined in § 3 of the Federal Deposit Insurance Act (12 U.S.C. § 1813) that is an insured depository institution as defined in the act; or

(v) An association or entity that is wholly owned by or that consists only of institutions referred to in subdivisions (a)(1)(A)(i)-(iv); and

(B) That:

(i) Is domiciled in Tennessee;

(ii) Has a branch lawfully doing business in Tennessee pursuant to this part;

(iii) Is a federally chartered institution described in (a)(1)(A)(i)-(v); or

(iv) Is a state chartered institution described in (a)(1)(A)(i)-(v); provided, that the home state of the institution does not prevent or limit a Tennessee chartered institution's ability to own or operate similar devices in the home state. If the home state has those restrictions, then out-of-state institutions from the home state may own or operate to the same extent and under the same terms and conditions that would apply to a Tennessee institution in the home state; and

(2) "Electronic cash dispensing device" means an electronic device other than a telephone operated by a consumer, through which a consumer may obtain cash by means of initiating an electronic fund transfer instruction to the consumer's depository institution to debit the consumer's deposit account. For purposes of this part, "electronic cash dispensing device" includes, but is not limited to, automated teller machines.

(b) A person other than a depository institution may own or operate, alone or in combination with other persons, one (1) or more electronic cash dispensing devices located or to be located in this state; provided, that the electronic cash dispensing device does not receive money on deposit.



§ 45-2-620 - Acceptance of deposits or placement in federally insured institutions -- Deposits by state or other governmental entities.

(a) A state or national bank or savings institution or savings bank may accept funds for deposit or placement in federally insured institutions, within or without the state; provided, that the bank has entered into a deposit agreement or deposit placement agreement with the depositor.

(b) The depository may also enter into a custodial agreement with the customer to maintain any certificate of deposit or other evidences of the deposits so received or placed. Depositors for these purposes shall include the state or any governmental entity.






Part 7 - Deposits in Banks

§ 45-2-701 - Interest on accounts.

Banks shall be invested with the right and power to receive money on deposit, allowing therefor to the depositor, if the corporation chooses so to contract, interest at a rate not in excess of the maximum rate of interest authorized by the laws of the United States or by regulations issued under authority of these laws to be paid on deposits by member banks of the federal reserve system or by nonmember banks whose deposits are insured by the federal deposit insurance corporation, whichever is lower.



§ 45-2-702 - Deposit of minor.

A bank may operate a deposit account in the name of a minor or in the name of two (2) or more persons, one (1) or more of whom are minors, with the same effect upon its liability as if the minors were of full age.



§ 45-2-703 - Deposits in two or more names -- Multiple-party deposit accounts.

(a) When a deposit has been made or is hereafter made, in any bank, in the names of two (2) or more persons, payable to either, or survivor, the deposit, or any part of the deposit, or any interest or dividend on the deposit, may be paid to either person, whether the others are living or not; and the receipt or acquittance of the person so paid shall be a valid and sufficient release and discharge to the bank for any payment so made. Any balance so created, including, but not limited to, any balance held by spouses, shall be subject to assignment by, or the claim of any creditor of, either depositor, as if the depositor were the sole owner of the funds; provided, that if the creditor realizes its claim by any means other than enforcement of an assignment, pledge, or the grant of a security interest made by any one (1) of the depositors, any other depositor not indebted to the creditor may, by commencing a separate action against the creditor, establish the rights that the depositor may have in the funds.

(b) A bank paying a survivor in accordance with subsection (a) is not liable for any estate, inheritance or succession tax due this state.

(c) As used in subsections (c)-(f), "multiple-party deposit account" means a deposit account, including a certificate of deposit, established in the names of, payable to, or in form subject to withdrawal by two (2) or more natural persons, or any of them, including, but not limited to, an account of the type described in subsection (a).

(d) (1) When opening a multiple-party deposit account, or amending an existing deposit account so as to create a multiple-party deposit account, each bank shall utilize account documents that enable the depositor to designate ownership interest therein in terms substantially similar to the following:

(A) Joint tenants with right of survivorship;

(B) Additional authorized signatory; and

(C) Other deposit designations that may be acceptable to the bank.

(2) Account documents that enable the depositor to indicate the depositor's intent of the ownership interest in any multiple-party deposit account may include any of the following:

(A) The signature card;

(B) The deposit agreement;

(C) A certificate of deposit;

(D) A document confirming purchase of a certificate of deposit; or

(E) Other documents provided by the bank or deposit institution that indicate the intent of the depositor.

(e) Accounts described in subsection (c) shall establish the following interests:

(1) A designation of joint tenants with right of survivorship, or substantially similar language, shall be conclusive evidence in any action or proceeding of the intentions of all named that title vests in the survivor;

(2) The designation of a person as an additional authorized signatory, or substantially similar language, shall be conclusive evidence in any action or proceeding that the person so designated has power of attorney with respect to the account and is not an owner of the account;

(3) Other designations acceptable to the bank shall establish interests in accordance with their respective provisions; and

(4) In the absence of any specific designation in accordance with subsection (d), property held under the title, tenancy by the entireties, carries a right of survivorship; property held under the title, joint tenancy, carries no right of survivorship unless a contrary intention is expressly stated. Any other person to whose order the accounts or certificate of deposit is subject shall be presumed to have power of attorney with respect to the account or certificate of deposit and not to be an owner of the account or certificate of deposit. The presumptions may be rebutted by clear and convincing evidence presented in the course of legal or equitable proceedings. Final judicial determinations contrary to the presumptions shall not affect a bank's earlier payment in accordance therewith, or the limitations on liability conferred by § 45-2-707(a) and (b).

(f) Without incurring any liability, any bank may, but shall not be required to, provide to depositors disclosures in form similar to the following:

(1) Joint tenants with right of survivorship. This designation means that the deposit account or certificate of deposit shall become the property of each owner as joint tenants, and that the survivor is entitled to all moneys in the account or represented by the certificate even if the first person to die had a will specifically directing disposition to someone else. The bank may release all moneys in the account or represented by the certificate to, or honor checks or orders drawn by, or withdrawal requests from, the survivor upon the death of any joint tenant; and

(2) Additional authorized signatory. This designation means that the person named as additional authorized signatory shall have authority during the lifetime of one (1) or more owners to withdraw moneys from the deposit account or represented by the certificate of deposit. Moneys remaining in the account or represented by the instrument upon the owner's death shall become part of the deceased owner's estate, subject to the deceased person's will or applicable law if the deceased person left no will. The bank may release all moneys in the account or represented by the certificate to, or honor checks or orders drawn by, or withdrawal requests from, the authorized signatory until notified of revocation of the authority.

(g) Subsections (c)-(f) shall not apply to any accounts in existence prior to January 1, 1989.



§ 45-2-704 - Deposits in trust -- Contracts with bank for payable-on-death accounts -- Living trusts.

(a) (1) Whenever any deposit is made in any bank by any person in trust for another, and no other or further notice of the existence and terms of a legal and valid trust is given in writing to the bank, the bank is entitled to deem the following with respect to the deposit, that:

(A) The person designated as trustee is the owner of the deposit account;

(B) The owner retains the right during the owner's lifetime to withdraw, assign or pledge the balance of the deposit account, in whole or in part, as though no survivor beneficiary had been named, and to delete or change a survivor beneficiary; and

(C) The interest of a person designated as beneficiary shall not vest until the death of the owner, or in the case of joint owners, until the death of the last surviving owner, and the interest shall be subject to any lien, assignment, pledge, right of offset or other claim that the bank could have asserted against the owner.

(2) No change in the designation of the survivor beneficiary is valid unless executed on a form and in a manner prescribed by the bank.

(3) The following terms shall be deemed to apply to the account, unless the owner notifies the bank otherwise:

(A) The interest of the beneficiary in the account vests, only if the beneficiary survives the last surviving owner;

(B) Multiple beneficiaries surviving the last surviving owner shall be entitled to equal shares of the account; and

(C) If no beneficiary survives, the account shall remain in the estate of the last surviving owner.

(4) When a deposit account is so established, the account, or any part of the account, or any interest in the account, may be paid to any owner during the owner's lifetime. On the death of the last surviving owner, the deposit account, or any part of the account, or interest in the account, unless otherwise provided by notice to the bank and its acknowledgement, may be paid either:

(A) To each designated beneficiary in equal shares; or

(B) To all beneficiaries as tenants in common, the duty of any apportionment among beneficiaries devolving to the beneficiary or beneficiaries receiving payment; and the receipt or acquittance of the person or persons so paid shall be a sufficient release and discharge of the bank from liability to any person for payment.

(5) In the event that any beneficiary, or any other person, contests any payment to a beneficiary, the bank may interplead the funds into a general sessions court, circuit court, or probate court with appropriate jurisdiction. A bank initiating an interpleader action shall be entitled to recover from the funds tendered the costs of the action, including reasonable attorneys' fees.

(6) In determining persons to be paid, or shares to be paid, if a bank chooses to pay more than one (1) beneficiary, a bank is entitled to presume the survival of an owner, or beneficiary, and no payment need be made to a beneficiary until the person's entitlement by right of survivorship is confirmed by official death certificate or other proof acceptable to the bank.

(b) (1) Any person, or persons jointly as tenants with right of survivorship, owning a deposit account may enter into a written contract with any bank whereby the balance of the deposit account may be made payable on the death of the last surviving owner to another person or persons, notwithstanding any provisions of law to the contrary.

(2) In creating the account, "payable-on-death" or "payable on the death of" may be abbreviated to "P.O.D."

(3) The contract shall be deemed to contain a right on the part of an owner during the owner's lifetime both to withdraw, assign or pledge the balance of the deposit account, in whole or in part, as though no death payee had been named, and to delete or change a designated death payee.

(4) The interest of a death payee shall be deemed not to vest until the death of the owner, or, in the case of joint owners until the death of the last surviving owner, and the interest shall be subject to any lien, assignment, pledge, right of offset or other claim that the bank could have asserted against the owner.

(5) The following terms shall apply to the account, unless the contract provides otherwise:

(A) The interest of a death payee in the account vests only if the payee survives the last surviving owner;

(B) Multiple death payees surviving the last surviving owner shall be entitled to equal shares of the account; and

(C) If no death payees survives, the account shall remain in the estate of the last surviving owner.

(6) No change in the designation of a death payee shall be valid unless executed on a form and in a manner prescribed by the bank and authorized by all account owners living at the time of the change.

(7) (A) When a deposit account is so established, the account, or any part of the account or any interest in the account, may be paid to any owner during the owner's lifetime. On the death of the last surviving owner, the deposit account, or any part of the account or any interest in the account, unless otherwise provided in the contract, may be paid either:

(i) To each designated death payee in equal shares; or

(ii) To all death payees as tenants in common, the duty of any apportionment among death payees devolving to the death payee or payees receiving payment; (B) The receipt or acquittance of the person or persons paid shall be a sufficient release and discharge of the bank from liability to any person for payment.

(8) In the event that any death payee or any other person contests any payment to a death payee, the bank may interplead the funds into a general sessions court, circuit court, or probate court with appropriate jurisdiction. A bank initiating an interpleader action shall be entitled to recover from the funds tendered the costs of the action, including reasonable attorneys' fees.

(9) In determining persons to be paid, or shares to be paid, if a bank contracts or chooses to pay more than one (1) death payee, a bank is entitled to presume the survival of an owner, or death payee, and no payment need be made to a death payee until the person's entitlement by right of survivorship is confirmed by official death certificate or other proof acceptable to the bank.

(c) No bank so paying the survivor or death payee shall be liable for any estate, inheritance or succession taxes due this state.

(d) (1) Notwithstanding any provision of this section or any other law to the contrary, nothing contained within this section shall be construed to prevent a living trust from being designated as a beneficiary of a payable-on-death account.

(2) Prior to accepting the designation of a living trust as beneficiary, a bank may require the account owner to deliver a copy of:

(A) Certificate or affidavit of trust:

(i) In the form and containing the information required by the bank;

(ii) Signed by the grantor, trustee or both; and

(iii) Notarized; or

(B) Other documents establishing the trust as may be acceptable to the bank.

(3) A bank may rely on the continuance of the trust and the information provided in the certificate, affidavit or other documentation, until the bank receives actual notice of any amendment, revocation or change, including, but not limited to, appointment of a co-trustee or successor trustee, or removal of a trustee. Actual notice shall not be effective until delivery of documentation acceptable to the bank to support the amendment, revocation or change.



§ 45-2-705 - Final adjustment of statements of account.

(a) When a statement of account has been rendered by a bank to a depositor or has been mailed to the depositor's last known address, showing the condition of the depositor's account, the account shall, after the period of six (6) years from the date of the rendition of the statement, in the event no objection to the statement in writing has been theretofore made by the depositor or suit brought to correct same, be deemed finally adjusted and settled and its correctness conclusively presumed, and the depositor shall thereafter be barred from questioning the account for any cause. Banks shall accordingly not be required to preserve or keep their records or files relating thereto for a longer period than six (6) years.

(b) Nothing herein shall be construed to relieve the depositor from the duty now imposed by law of exercising due diligence in the examination of the account and vouchers, if any, accompanying the statement, when rendered by the bank and of immediate notification to the bank upon discovery of any error therein, nor from the legal consequences of neglect of that duty.



§ 45-2-706 - Adverse claim to bank deposit.

Notice to any bank of an adverse claim to a deposit standing on its books to the credit of any person shall not be effectual to cause the bank to recognize the adverse claimant unless the adverse claimant shall procure a restraining order, injunction or other appropriate process against the bank from a court of competent jurisdiction.



§ 45-2-707 - Powers of attorney.

(a) A bank, which for the purposes of this section also includes a lessor, as defined in § 45-2-901, may recognize the authority of a power of attorney authorizing in writing an attorney-in-fact to operate, in whole or in part, the account of a depositor, or to access a customer's safe deposit box, until the bank receives written notice of the revocation of this authority.

(b) Written notice of the death or adjudication of incompetency of the depositor or customer shall constitute written notice of revocation of the authority of the attorney-in-fact, except where the Uniform Durable Power of Attorney Act, compiled in title 34, chapter 6, part 1, is applicable. Until the bank receives written notice of adjudication of incompetency of the depositor, the bank's authority to recognize a power of attorney shall not be rendered ineffective by the incompetency, whether existing at the time the power of attorney is granted or at the time the bank acts upon it.

(c) Notwithstanding that a bank has received written notice of revocation of the authority of the attorney-in-fact, it may, until ten (10) days after receipt of notice, pay any item made, drawn, accepted or endorsed by the attorney-in-fact prior to the revocation; provided, that the item is otherwise properly payable.

(d) No bank shall be liable for damages, penalty or tax by reason of any payment made or property withdrawn pursuant to this section.



§ 45-2-708 - Payment when no executor or administrator qualifies.

(a) (1) Notwithstanding § 30-2-317, where no executor or administrator of a deceased depositor has qualified and given notice of the person's qualifications to the bank, the bank may, in its discretion, and at any time after thirty (30) days from the death of the depositor, pay out of all accounts, maintained with it by the depositor in an individual capacity, all sums that do not exceed ten thousand dollars ($10,000) in the aggregate:

(A) To the executor named in any will known to the bank; or

(B) In the absence of knowledge of a purported will naming a surviving executor to:

(i) A creditor for expenses of the funeral;

(ii) A creditor for the expenses of the last illness;

(iii) The surviving spouse; and

(iv) The next of kin.

(2) In the case of conflicting claims, the order of priority shall be that set out in subdivision (a)(1)(B).

(b) The receipt of any guardian, administrator or executor, duly appointed or qualified by the courts of this state, or any other state, acknowledging the payment or transfer of funds, standing in the name of the person whose estate the fiduciary represents, in the form of deposits in banking institutions, shall be a good and sufficient acquittance for payment or transfer and shall constitute a valid defense in favor of the banks against the demands or claims of all parties.

(c) No bank shall be liable for damages, penalty or tax by reason of any payment made pursuant to this section.



§ 45-2-709 - Reserve against deposits.

A state bank shall maintain a reserve against deposits in the form and manner that the commissioner prescribes by regulation. In promulgating regulations hereunder, the commissioner shall consider the reserve requirements of the federal Monetary Control Act of 1980, 94 Stat. 132, and the liquidity needs of state banks.



§ 45-2-710 - Statute of limitations.

An action to enforce the obligation of a bank to pay all or part of the balance of a deposit account or certificate of deposit, collectively a deposit, must be commenced within six (6) years of the earlier of the following:

(1) The time that the six-year statute of limitations period begins to run under § 47-3-118(e)(1), if the deposit is a certificate of deposit subject to title 47, chapter 3; or

(2) The later of:

(A) The maturity date of the deposit, as set forth in the applicable original contract of deposit;

(B) The due date of the deposit indicated in the bank's last written notice of renewal sent pursuant to § 45-2-618;

(C) The date of the last written communication from the bank recognizing the bank's obligation with respect to the deposit; or

(D) The last day of the taxable year for which the owner of the deposit last reported interest income earned on the deposit on either a federal or state income tax return.



§ 45-2-711 - Payment and negotiation of check when no estate has been opened or the estate has been closed.

(a) (1) Notwithstanding § 30-2-317, where no executor or administrator of a decedent has qualified and given notice of the person's qualifications to the bank, or where the qualified executor or administrator of a decedent has been discharged and a check or checks made payable to the decedent is presented to the bank for payment or collection, the bank may, in its discretion, and at any time after ninety (90) days from the death of the deceased, negotiate or send for collection and pay out the proceeds of one (1) or more checks made payable to the deceased, whether written or electronic, all sums that do not exceed two thousand five hundred dollars ($2,500) in the aggregate:

(A) To the executor named in any will known to the bank whether probated or not;

(B) To any personal representative appointed by a court whether active or discharged; or

(C) In the absence of knowledge of a purported will naming a surviving executor or an administrator to the:

(i) Surviving spouse; or

(ii) Next of kin.

(2) In the case of conflicting claims, the order of priority shall be that set out in subdivision (a)(1).

(b) The receipt of any guardian, administrator or executor, duly appointed or qualified by the courts of this state, or any other state, or of any spouse or next of kin acknowledging the negotiation, payment or transfer of funds of a check, standing in the name of the person whose estate the fiduciary represents, shall be a good and sufficient acquittance for payment or transfer and shall constitute a valid defense in favor of the bank against the demands or claims of all parties.

(c) The negotiation or payment of a check under this section without an endorsement of the payee or with the endorsement of a person authorized by this section to negotiate the check shall not be a violation of or give rise to any claim under title 47, chapter 3 or 4.

(d) No bank shall be liable for damages, penalty or tax by reason of any payment made pursuant to this section.



§ 45-2-712 - Acknowledgement or affidavit; guaranty.

(a) A bank shall require any persons seeking to cash checks payable to a decedent as provided in § 45-2-711 to deliver to the bank an affidavit, given under the penalty of perjury, in a form acceptable to the bank that, at the minimum, contains the following:

(1) The name of the decedent;

(2) The decedent's date of death;

(3) The amount and payor of any checks, if the funds are from checks or electronic payments;

(4) The identity of the creditor or creditors to whom the funds are to be paid, if the funds are to be paid directly to a creditor of the decedent or the decedent's estate; and

(5) If the funds are to be paid other than to a creditor of the decedent or the decedent's estate, the affiant shall:

(A) Identify the decedent's surviving spouse and heirs at law, and provide their residence addresses; and

(B) Affirmatively state that:

(i) There are no unpaid creditors of the decedent;

(ii) There are no unpaid income, gift, estate, inheritance or other transfer taxes owed by the decedent or the estate of the decedent; and

(iii) The funds distributed to the affiant will be distributed by the affiant as provided in any will or testamentary document or in appropriate shares to the decedent's heirs at law.

(b) A bank may, in its discretion, require any persons seeking to collect monies from a deceased depositor's account or accounts, as provided in § 45-2-708, to deliver to the bank an affidavit, given under penalty of perjury in a form acceptable to the bank as provided in subsection (a).

(c) A bank may require any person who obtains funds from a deposit account pursuant to § 45-2-708 or to negotiate checks pursuant to § 45-2-711 to provide an indemnity and guarantee to the bank in the amount of the funds obtained.






Part 8 - Deposit Insurance

§ 45-2-801 - Membership in federal deposit insurance corporation authorized.

Any state bank is empowered, on the authority of its board of directors or the majority of the board, and with the approval of the commissioner, to enter into contracts, incur obligations and generally to do and perform any and all acts and things whatsoever necessary or appropriate in order to take advantage of any and all memberships, loans, subscriptions, contracts, grants, rights or privileges that may at any time be available or inure to banking institutions or to their depositors, creditors, stockholders, conservators, receivers or liquidators, by virtue of those provisions of § 8 the Federal Banking Act of 1933, § 12B of the Federal Reserve Act, which established the federal deposit insurance corporation, and in order to provide for the insurance of deposits or to take advantage of any other provisions of that or any other act or resolution of congress to aid, regulate or safeguard banking institutions or their depositors, including any amendments or substitutions; and to subscribe for and acquire any stock debentures or other types of insurance of the federal deposit insurance corporation and to comply with all lawful regulations and requirements from time to time issued or made by that corporation.



§ 45-2-802 - Appointment of federal deposit insurance corporation as receiver of state bank -- Powers and duties.

(a) The federal deposit insurance corporation may be appointed receiver of any state bank, the deposits in which are to any extent insured by that corporation and that has been closed on account of inability to meet the demands of its depositors, or otherwise by the law of Tennessee.

(b) The commissioner, after taking possession of a state bank, shall have the right to appoint the federal deposit insurance corporation as receiver.

(c) Upon acceptance of the appointment as receiver, the federal deposit insurance corporation shall not be required to post bond or security.

(d) If the corporation accepts the appointment, it shall have and possess all of the duties, powers, and privileges provided by the laws of this state with respect to receivers of closed banks, except insofar as the duties, powers, and privileges are in conflict with the Federal Deposit Insurance Act. In addition, the federal deposit insurance corporation as receiver shall have the right to make an emergency sale of assets of a closed bank, as provided in part 15 of this chapter.



§ 45-2-803 - Subrogation rights of federal deposit insurance corporation on payment of insured deposits.

Whenever any state bank is closed and the federal deposit insurance corporation has paid or made available for payment the insured deposit liabilities of the closed institution, the corporation, regardless of whether it has become liquidating agent, shall be and become subrogated to all rights against the closed bank of the owners of the deposits in the same manner and to the same extent as subrogation of the corporation is provided for in subsection (1) of § 12B of the Federal Reserve Act, § 8 of the Banking Act of 1933, in the case of the closing of a national bank, and shall be generally subrogated to all rights of the depositors as provided by the laws of Tennessee; provided, that the rights of depositors and other creditors of the closed institution shall be determined in accordance with the applicable provisions of the laws of this state.



§ 45-2-804 - Commissioner to furnish deposit insurance corporation copies of examinations and other information.

The commissioner may furnish to the corporation, or to any official or examiner of the corporation, a copy or copies of any or all examinations made of the bank, and of any or all reports made by same, and shall give access and disclose to the corporation, or any official or examiner of the corporation, any and all information possessed by the office of the commissioner with reference to the conditions or affairs to the insured institution.



§ 45-2-805 - Loans to closed banks -- Security -- Sale of assets.

(a) With respect to any bank that is now or may hereafter be closed on account of inability to meet the demands of its depositors, or by action of the commissioner or of a court, or by action of its directors, or in the event of its insolvency or suspension, the commissioner and/or the receiver or liquidator of the institution, with the permission of the commissioner, may borrow from the federal deposit insurance corporation and pledge or mortgage any part or all of the assets of the institution to the corporation as security for a loan by it; provided, that where the corporation is acting as the receiver or liquidator, the order of a court of record of competent jurisdiction shall be obtained first approving the loan. The commissioner, upon the order of a court of record of competent jurisdiction, and upon a like order and with the permission of the commissioner, the receiver or liquidator of the institution may sell to the corporation any part or all of the assets of the institution.

(b) This section shall not be construed to limit the power of any bank, the commissioner or receivers or liquidators to pledge or sell assets in accordance with any existing law.



§ 45-2-806 - Depositories of public funds exempt from security requirements to extent of deposit insurance.

Notwithstanding any provisions of the existing laws of this state that may require security for the deposit of the public funds of the state or of any political subdivision of the state or of any municipality created under the laws of the state, in the form of a surety bond, deposit of collateral or otherwise, hereafter no bank receiving the deposits shall be required to furnish any security for the deposits, to the extent that the deposits are now insured under § 8 of the Banking Act of 1933, compiled in 12 U.S.C. §§ 1811 et seq.






Part 9 - Safe Deposit and Safekeeping

§ 45-2-901 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agent" means any person duly authorized in writing by a lessee to enter a safe deposit box rented by the lessee, whether the person be denominated as "agent," "deputy," "attorney-in-fact," or otherwise. The agent's authority shall be established and shall continue until revoked, both in accordance with § 45-2-707;

(2) "Fiduciary" means trustee, agent, executor, administrator, committee, guardian or conservator for a minor or other incompetent person, receiver, trustee in bankruptcy, assignee for creditors or any holders of a similar position of trust;

(3) "Lessee" means a person contracting with a lessor for the use of a safe deposit box;

(4) "Lessor" means a bank or subsidiary corporation of a bank renting safe deposit facilities, and includes a safe deposit company organized and operating under the jurisdiction of the department solely for the purpose of leasing safe deposit facilities; and

(5) "Safe deposit box" means a safe deposit box, vault, or other safe deposit receptacle maintained by a lessor and the rules relating thereto apply to property or documents kept in safekeeping in the bank's vault.



§ 45-2-902 - Authority to engage in leasing safe deposit facilities -- Liability of lessor.

Any bank has the right to construct a vault on its real estate, or on premises leased by it, or to rent any vault that, in the judgment of the directors, will provide reasonable means of safety against loss by theft, fire or other cause, in which vault may be placed safes, boxes, or receptacles, for the keeping of jewelry, diamonds, gold, bank notes, bonds, notes, and other valuables, and that may be rented by the bank to other persons on the terms agreed to by the parties, but it is understood that in no event shall the bank be liable for any loss of the jewelry, diamonds, gold, bank notes, bonds, notes, or other valuables by theft, robbery, fire, or other cause, the bank not being the insurer of the safety of the property, nor in any manner liable for the safety of the property. The bank is not required to take any note of property thus deposited, as the person who rents a safe, box, or receptacle is, for the term of the lease, the owner thereof.



§ 45-2-903 - Access by fiduciaries.

(a) Where a safe deposit box is made available by a lessor to one (1) or more fiduciaries, the lessor may, except as otherwise expressly provided in the lease or the writings pursuant to which the fiduciaries are acting, allow access thereto to any one (1) or more of the fiduciaries or to any agent authorized in writing by any one (1) or more of the fiduciaries.

(b) The lessee, the lessee's estate or any successor fiduciary is bound by any dealings between the agent and the lessor pursuant to a power granting the agent access to a safe deposit box until the lessor has written notice of revocation of that power.



§ 45-2-904 - Lease to minor.

A bank may lease a safe deposit box to and in connection therewith deal with a minor with the same effect as if leasing to and dealing with a person of full legal capacity.



§ 45-2-905 - Death of persons having access.

(a) No lessor shall rent any safe deposit box without first requiring all persons entitled to access to the safe deposit box to agree in writing to notify the lessor of the death of a sole or last surviving lessee of the safe deposit box, and all persons having the right of access to the safe deposit box, upon the death of the other person having the right of access to the safe deposit box, before seeking access, shall notify the lessor of the death of the lessee, and the lessor may rely conclusively upon the absence of notification in allowing a person with a right of access to enter the box.

(b) Access to a safe deposit box shall be in accordance with the agreement between a lessor and lessee or lessees. The death of a person authorized access to a safe deposit box by the agreement shall not terminate the access of others so authorized in all cases where there is a surviving lessee, whether the surviving lessee is an individual, trust, corporation or other entity, unless further access is restricted by the agreement or by court order.

(c) Upon the death of the sole or last surviving lessee of a safe deposit box, access is authorized as follows:

(1) The duly qualified executor or administrator of the lessee may have access to and remove contents from the safe deposit box, without inventory unless an inventory is required by the lessor or by court order;

(2) In order to search for and remove any written instrument purporting to be the lessee's last will and testament, or any writing relating to a burial plot or burial instructions, or any writing purporting to be an insurance policy on the life of the lessee, a lessor shall permit a person named in a court order for that purpose, or if no order has been served upon the lessor, the lessee's spouse, parent, adult sibling or adult descendant, or a person named as executor in a copy of the lessee's purported will provided to the lessor, or any person with a right of access to the safe deposit box immediately prior to the death of the lessee, to open the safe deposit box with an officer or employee of the lessor and remove the documents. A record of items removed from the box by the person authorized entry shall be made by the lessor and the other person. If a purported will is found that does not name as executor the person conducting the will search with the lessor's representative, the lessor may make a copy thereof and mail or deliver it to the executor named therein, or to the court having jurisdiction of the decedent's estate according to the decedent's domicile as declared in the instrument; and

(3) If an executor or administrator of the lessee's estate has not requested access to the contents within sixty (60) days following the lessee's death, the lessor may then permit access by the surviving spouse or any next-of-kin of the lessee for the purposes of inventory and the removal of contents. Prior to removal, an officer or employee of the lessor and the surviving spouse or next-of-kin of the lessee shall inventory the contents of the box and prepare a record thereof to be retained by the lessor.

(d) Upon the death of the sole or last surviving lessee, the lessor shall notify the department of revenue of the death of the lessee and the existence of a safe deposit box within thirty (30) days of the time the lessor has actual knowledge of the lessee's death. The lessor shall retain records made pursuant to subsection (c) for a period of three (3) years after entry. Chapter 10 of this title notwithstanding, the lessor shall provide copies of the record to the department upon its request, to the executor or administrator of the decedent upon request, and to any party designated by court order, and the lessor may elect to provide copies to any person authorized access to the box at the time of the decedent's death, or to any person having a degree of kinship to the decedent equal to that of the next-of-kin who received contents following the death of the decedent.

(e) A lessor shall not be liable to any person for the removal or loss of any contents from a safe deposit box during a period of access by an executor or administrator of a deceased lessee, or by any other person or persons authorized access to open and examine contents, whether the property removed or lost is that of the decedent's estate, a surviving lessee, or any other person, and the lessor is entitled to its expenses in defending against such a claim of liability.

(f) To the extent that there is a conflict between this section and § 67-8-417 or § 67-8-418, this section shall control.



§ 45-2-906 - Adverse claims to contents of safe deposit box.

(a) An adverse claim to the contents of a safe deposit box, or to property held in safekeeping, is not sufficient to require the lessor to deny access to its lessee unless:

(1) The lessor is directed to do so by order of a court of competent jurisdiction; or

(2) The safe deposit box is leased or the property is held in the name of the lessee with the addition of words indicating that the contents or property are held in a fiduciary capacity, and the adverse claim is supported by a written statement of facts disclosing that it is made by or on behalf of a beneficiary and that there is reason to know that the fiduciary will misappropriate the trust property.

(b) A claim is also an adverse claim where one (1) of several lessees claims, contrary to the terms of the lease, an exclusive right of access, or where one (1) or more persons claim a right of access as agents or officers of a lessee to the exclusion of others as agents or officers, or where it is claimed that a lessee is the same person as one using another name.



§ 45-2-907 - Special remedies for nonpayment of rent.

(a) Notice. If the rental due on a safe deposit box has not been paid, the lessor shall, not sooner than thirty (30) days nor later than four (4) years after the rental was due, send a notice by certified mail, return receipt requested, or by registered mail to the last known address of the lessee, stating that unless payment of the rental is made within thirty (30) days after the date of the notice:

(1) The safe deposit box will be opened and its contents stored for a minimum of one (1) year at the expense of the lessee;

(2) Without additional notice to the lessee, the contents may be offered for sale and unsold or unsalable items will be destroyed; and

(3) The proceeds of the sale, less expenses, unpaid rental charges, and storage will be transferred to the state treasurer pursuant to title 66, chapter 29, part 1.

(b) Inventory and Report to State Treasurer. If the rental is not paid within thirty (30) days from the mailing of the notice, the box shall be opened in the presence of an officer or employee of the lessor and a notary public who also may be, but is not required to be, an officer or employee of the lessor. Those persons shall take an inventory of the contents of the safe deposit box. The contents, together with the inventory, shall be sealed in a package by the notary public who shall write on the outside the name of the lessee and the date of the opening. The lessor shall report the name and last known address of the lessee and the contents of the box, as attested by the notary public, to the state treasurer pursuant to title 66, chapter 29, part 1. The report shall be delivered to the state treasurer in a format as prescribed by the state treasurer and shall be due on May 1 of the year following the calendar year in which the box is opened. The package shall then be retained by the lessor at a rental not exceeding the rental charges for the box.

(c) (1) Disposition of Property. Prior to an auction or sale, the following types of property may be rejected as unsalable by an independent appraiser, an auctioneer, or the lessor and disposed of in the following manners:

(A) Documents or writings of a private nature having little or no apparent value may be destroyed by the lessor;

(B) Coins or currency with a face value of twenty dollars ($20.00) or less each that are valued at no more than twice the face value, shall be treated as proceeds from a sale and deposited as provided in subsection (e);

(C) Coins or currency with a face value of greater than twenty dollars ($20.00) each that are valued at one hundred twenty-five percent (125%) or less of face value, shall be treated as proceeds from a sale and deposited as provided in subsection (e);

(D) Any tangible item having an estimated sale value of less than twenty-five dollars ($25.00) may be destroyed by the lessor; provided, that the aggregate value of the items for a specific lessee does not exceed two hundred fifty dollars ($250); and

(E) Any tangible property including, but not limited to, stocks, bonds and promissory notes, shall be delivered to the state treasurer pursuant to title 66, chapter 29, part 1.

(2) A current version of any recognized numismatist publication may be utilized for purposes of valuation of coins and currency.

(d) Sale of Property. If the contents of the safe deposit box have not been claimed and redeemed by the payment of charges within one (1) year after filing the report with the state treasurer, but not before May 1 of the succeeding year, the lessor shall sell the contents of the box at public auction or by other commercially reasonable sale at whatever time and place affords, in the judgment of the lessor, the most favorable price for the property involved. For purposes of this section, "commercially reasonable" includes, but is not limited to, a sale that would be commercially reasonable under § 47-9-610, or a sale, or sale methodology, that is approved by the commissioner of financial institutions. A lessor may sell the contents of safe deposit boxes in a sale conducted exclusively for the lessor, or in a sale conducted jointly for the lessor and any number of other financial institutions or other entities. The time, place and manner of any public sale shall be posted conspicuously on the premise, of the lessor and advertised once in a newspaper of general circulation in the community, or in some other commercially reasonable manner of advertising. Property sold through other than a public auction shall be appraised, in writing, by a person who does not acquire the appraised contents and who is regularly engaged in the business of appraising, buying or selling like merchandise, or any other combination thereof. Firearms shall be sold through a federal firearm licensed dealer, or if sold at public auction, through an auctioneer who possesses a federal firearm license.

(e) Disposition of sale proceeds. The monetary proceeds resulting from any sale conducted pursuant to this section, after deducting accumulated charges, including a proportionate share of the expense of advertising and conducting the sale, shall be deposited to the credit of the lessee in any existing account maintained by the lessor on behalf of the lessee; provided, that the deposit shall not constitute account activity under title 66, chapter 29, part 1. If no account exists, proceeds shall be delivered to the state treasurer pursuant to title 66, chapter 29, part 1.

(f) Immunity for Destruction of Property. Property offered for sale at a public auction or other commercially reasonable sale for which no purchaser exists shall be destroyed by the lessor and no action or proceeding may be maintained against the lessor, the independent appraiser or auctioneer, the state treasurer or any of their employees for or on account of the action. If, prior to the sale, the property is rejected by an independent appraiser or auctioneer in accordance with subsection (c), the property shall be destroyed by the lessor and no action or proceeding may be maintained against the lessor, the independent appraiser or auctioneer, the state treasurer or any of their employees for or on account of the action.

(g) Final Report. After disposition of all contents of a safe deposit box, the lessor shall provide to the state treasurer an updated inventory on the contents of the box, together with property not sold pursuant to subdivision (c)(5). The report shall include information that the state treasurer may, by rule and regulation, direct.






Part 10 - Fiduciary Powers

§ 45-2-1001 - Company authorized to act as fiduciary.

(a) No company shall act as a fiduciary in this state except:

(1) A state trust company;

(2) A state bank authorized to act as a fiduciary;

(3) A savings association or savings bank organized under the laws of this state and authorized to act as a fiduciary;

(4) A national bank having its principal office in this state and authorized by the comptroller of the currency to act as a fiduciary pursuant to 12 U.S.C. § 92a;

(5) A federally chartered savings association or savings bank having its principal office in this state and authorized by its federal chartering authority to act as a fiduciary;

(6) An out-of-state bank with a branch in this state established or maintained pursuant to this chapter, or a trust office authorized by the commissioner pursuant to this chapter;

(7) An out-of-state trust company with a trust office authorized by the commissioner pursuant to this chapter;

(8) A foreign bank with a trust office authorized by the commissioner pursuant to this chapter; or

(9) A private trust company to the extent authorized by the commissioner pursuant to this chapter.

(b) No company shall engage in an unauthorized trust activity. No company shall be deemed to be subject to this chapter and chapter 1 of this title, regulating fiduciary activities to the extent that the company's activities are permitted by existing statutory authority or are customarily performed as a traditional incident to the company's regular business activities.

(c) (1) A bank authorized to act as a fiduciary, which includes a trust company for the purposes of this section and §§ 45-2-1002 -- 45-2-1006, having and maintaining paid-in capital and surplus of five hundred thousand dollars ($500,000), may be appointed a fiduciary or cofiduciary by any person or any court having jurisdiction and authority to appoint fiduciaries.

(2) When appointed as a fiduciary for a minor or other incompetent person, a bank shall have only the custody, control, management and administration of the property or estate of the person.

(3) The personal care and custody of any minor or other incompetent person shall be committed and confided to those individuals who would otherwise be entitled by law to the guardianship or care and custody of the person of the minor or incompetent person.



§ 45-2-1002 - Fiduciary powers.

(a) Unless otherwise expressly provided by statute, a bank acting as a fiduciary shall have, alone or with others, all of the rights, powers, privileges and immunities, and be subject to the same liabilities and duties as an individual fiduciary under like circumstances. The fiduciary powers include, but are not limited to, the power to act as:

(1) Fiduciary as defined in § 35-2-102;

(2) Custodian of property;

(3) Agent or attorney-in-fact;

(4) Registrar or transfer agent of securities;

(5) Fiscal agent or any political entity, public body, corporation, unincorporated association or individual;

(6) Investment advisor;

(7) Insurer of titles to, mortgages on, and other interests in any real estate; and

(8) Guarantor of the payment of bonds owned by other persons.

(b) A bank acting as fiduciary shall have the same investment powers as an individual fiduciary under like circumstances and other investment powers that are provided by law. In exercising the powers, a bank shall, unless otherwise authorized by law or by the instrument creating the relationship, exercise the judgment and care, under the circumstances then prevailing, or as related to the specific purposes for which the fiduciary relationship was created, that persons of prudence, discretion, and intelligence exercise in the management of their own affairs under like circumstances. Within the limitation of the foregoing standard, a bank, as fiduciary, is authorized to acquire and retain interests in every kind of property, real, personal or mixed, and every kind of investment, specifically including, but not by way of limitation, bonds, debentures, and other corporate and governmental obligations, insurance policies, stocks, rights, warrants, and securities of any open or closed-end management fund that persons of prudence, discretion, and intelligence acquire for their own account; and within the limitations of the same foregoing standard, the bank may retain property properly acquired, without limitation as to time and without regard to its suitability for original purchase.

(c) A bank, acting as fiduciary in any capacity for which an annual or periodic court accounting is required, shall not be required to exhibit to the court or the clerk thereof the originals or copies of receipts and cancelled checks for disbursements or distributions made by the fiduciary to support the accounting; provided, that the accounting consists of the bank's computer prepared statements showing all income and principal transactions for the accounting period, but the court may require that receipts and cancelled checks be exhibited for the final distribution of assets on termination or transfer of the account to a successor.



§ 45-2-1003 - Segregation and registration of fiduciary assets -- Nominee.

(a) (1) A bank or trust company holding any asset as a fiduciary, cofiduciary, agent for a fiduciary or custodian shall segregate the assets from any other assets of the bank except as may be expressly provided otherwise by law or by the instrument creating the fiduciary relationship and the asset may be kept by the bank or trust company.

(2) Stocks, bonds, and other securities may be held by the bank or trust company in a manner such that all certificates representing the securities from time to time constituting the assets of a particular estate, trust or other fiduciary account are held separate from those of all other estates, trusts, or fiduciary accounts; or, in a manner such that certificates representing securities of the same class of the same issues from time to time constituting assets of particular estates, trusts, or other fiduciary accounts are held in bulk, without certification as to ownership attached; provided, that a bank or trust company when operating under the aforementioned method of safekeeping securities shall be subject to the rules and regulations now in effect or hereinafter promulgated by the state banking board with regard to state-chartered institutions and the comptroller of the currency in the case of national banking institutions.

(3) A bank or trust company holding the securities in bulk may also merge certificates of small denominations into one (1) or more certificates of large denominations and all banks or trust companies acting as a fiduciary with regard to the securities shall on demand certify in writing the securities held by it for any estate, trust or fiduciary account.

(b) (1) Any bank, when acting as a fiduciary or a cofiduciary with others, or as an agent for other fiduciaries, may, with the consent of its cofiduciary or cofiduciaries, if any, who are hereby authorized to give consent, or the fiduciaries for whom it is acting, cause any investment held in such a capacity to be registered and held in its own name, or the name of a nominee, or nominees, of the bank.

(2) The bank shall be liable for the acts of the nominee with respect to any investment so registered.

(3) The records of the bank shall at all times show the fiduciary relationship under which the investment is held, and the securities, or a proper receipt therefor, shall be in the possession and control of the bank.

(4) The securities shall be kept separate and apart from the assets of the bank.

(c) Any bank may deposit funds of a fiduciary account awaiting investment or distribution in its commercial banking department or in the commercial banking department of any affiliate bank in the same bank holding company as defined in § 45-2-1402 where the funds may be used in the conduct of its business to the extent that the deposits do not exceed the aggregate of:

(1) The insurance on the deposits provided by the federal deposit insurance corporation;

(2) Cash on hand;

(3) The value of obligations of the United States or any state or any subdivision or instrumentality thereof owned by the bank; and

(4) Other property approved for this purpose for national banks or for member banks of the federal reserve system.



§ 45-2-1004 - Investment in undivided interest in property.

(a) A bank may, subject to the limitations of this section, create undivided interests in property of any nature for the purpose of sale from time to time to accounts held by the bank in any fiduciary capacity. The bank may retain a portion of the undivided interests for its own account if the property is one that it would be authorized to acquire pursuant to this chapter wholly for its own account.

(b) The limitations on the undivided interest shall be:

(1) The interest shall be one that:

(A) The bank would be authorized to acquire pursuant to this chapter and chapter 1 of this title wholly for its own account, and, in the absence of broader investment powers under the terms upon which it was designated as fiduciary, would also be authorized to acquire as a legal investment for funds held by fiduciaries; or

(B) The bank would be authorized to acquire as an investment by the terms upon which it was designated as fiduciary of each account in which it acquires an undivided interest.

(2) Interests not retained by the bank may be sold only to a fiduciary account.

(c) The bank shall exercise all rights of ownership in respect of an interest in which undivided interests have been sold pursuant to this section, and in respect of any property acquired by foreclosure or otherwise in connection with the interest, in its own name but for the benefit of itself and all other owners of the undivided interests in the property.

(d) The bank shall at all times maintain records of all undivided interests created pursuant to this section showing the extent of the undivided interest of each owner of the interest.

(e) The bank may issue a certificate evidencing each undivided interest created pursuant to this section, keep records showing the holders of the certificates, provide for transfer of a certificate by the registered holder of the certificate upon surrender of the certificate and deal with the registered holder of a certificate as the owner of the undivided interest represented by the certificate. Each certificate shall contain a summary of the rights of an owner of the undivided interest represented thereby and expressly disclaim any guarantee by the bank of payment of any amount.



§ 45-2-1005 - Fiduciary bond or oath excused.

No oath or bond shall be required of a bank to qualify upon appointment as a fiduciary, unless the instrument creating a fiduciary position expressly provides otherwise.



§ 45-2-1006 - Deposit of securities in federal reserve bank when acting as fiduciary authorized.

(a) (1) Any bank or trust company, when acting as a fiduciary, or when holding securities as custodian for a fiduciary, is authorized to deposit, or arrange for the deposit of, with the federal reserve bank in its district, any securities, the principal of and interest on which the United States, or any department, agency or instrumentality thereof, has agreed to pay, has guaranteed to pay, or has guaranteed payment in the manner so as to be credited to one (1) or more accounts on the books of the federal reserve bank in the name of the bank or trust company, to be designated fiduciary or safekeeping accounts.

(2) The bank or trust company so depositing securities with the federal reserve bank shall be subject to the rules and regulations with respect to the making and maintenance of the deposits that, in the case of state chartered institutions, the commissioner, and, in the case of national banking associations, the comptroller of the currency, may from time to time issue.

(3) The records of the bank or trust company shall at all times show the ownership of the securities held in the account.

(4) Ownership of, and other interest in, the securities credited to the account may be transferred by entries on the books of the federal reserve bank without physical delivery of any securities.

(5) A bank or trust company acting as a custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by the bank or trust company with the federal reserve bank for the account of the fiduciary.

(6) A fiduciary shall, on demand by any party to its accounting or on demand by the attorney for the party, certify in writing to the party the securities deposited by the fiduciary with the federal reserve bank for its account as the fiduciary.

(b) This section shall apply to all fiduciaries and custodians for fiduciaries, acting on May 3, 1973, or who thereafter may act, regardless of the date of the instrument or court order by which they are appointed.



§ 45-2-1007 - Deposit of securities in central depository.

(a) (1) Notwithstanding any other provision of law, any bank or trust company holding securities as a fiduciary, cofiduciary, agent for a fiduciary or custodian pursuant to § 45-2-1003(a) and (b), is authorized to deposit or arrange for the deposit of the securities in a clearing corporation, as defined in § 47-8-102.

(2) When the securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of the clearing corporation with any other securities deposited in the clearing corporation by any person, regardless of the ownership of the securities, and certificates of small denomination may be merged into one (1) or more certificates of larger denominations.

(3) The records of the bank or trust company acting as a fiduciary, cofiduciary, agent for a fiduciary or custodian, shall at all times show the name of the party for whose account the securities are so deposited.

(4) Title to the securities may be transferred by bookkeeping entry on the books of the clearing corporation without physical delivery of certificates representing the securities.

(5) A bank or trust company so depositing securities pursuant to this section shall be subject to the rules and regulations as, in the case of state-chartered institutions, the commissioner and, in the case of national banking associations, the comptroller of the currency may from time to time issue.

(6) A bank or trust company acting as agent for a fiduciary or custodian shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by the bank or trust company in the clearing corporation for the account of the fiduciary.

(b) This section shall apply to any bank or trust company holding securities as a fiduciary, cofiduciary, agent for a fiduciary or custodian acting on March 6, 1978, or who thereafter may act, regardless of the date, agreement, instrument, or court order by which it is appointed and regardless of whether or not the fiduciary, cofiduciary, agent for a fiduciary or custodian, owns capital stock of the clearing corporation.



§ 45-2-1008 - Transfer of fiduciary accounts -- Substitute fiduciaries.

(a) Absent written objection from the commissioner, a bank, trust company or trust department, referred to in this section as the "transferor," may transfer one (1) or more fiduciary accounts administered by the bank, trust company or trust department to another bank, trust company or trust department, referred to in this section as the "transferee;" provided that the transferee bank has trust powers.

(b) Approval of the commissioner shall be deemed granted in the absence of written objection from the commissioner within ten (10) business days after receipt by the commissioner of written notice from the transferor bank of the proposed transfer.

(c) (1) Within thirty (30) days after the date of the transfer of the fiduciary accounts, the transferor shall send written notice by first class mail to the last known address (as then set forth on the records of transferor, or if not set forth, as may be determined by the transferor in the exercise of reasonable diligence) of the following persons or entities:

(A) For employee benefit plans, to the plan sponsors;

(B) For individual retirement accounts and retirement accounts for the self-employed, to the account owners;

(C) For agency and escrow accounts, to the principals;

(D) For securities for which a transferor bank serves as trustee, registrar, transfer agent or paying agent, to the issuers;

(E) For revocable trusts under agreement, to the settlors;

(F) For irrevocable trusts under agreement, to any co-fiduciary, to the settlor, to each current income beneficiary who is an adult, and if a current income beneficiary is a minor, to a parent of the minor with whom the minor resides or to the conservator or guardian of the minor. For purposes of this subsection (c), "current income beneficiary" means a person currently entitled to income from a trust or a person to whom the trustee, in the trustee's discretion, may currently pay principal or income;

(G) For testamentary trusts, to the persons notified under subdivision (c)(1)(F);

(H) For conservatorships, to any co-fiduciary, to the protected person for whom the conservatorship was created, or if the conservatorship was created for a minor, to a parent of the minor with whom the minor resides or to the guardian of the minor;

(I) For guardianships, to any co-fiduciary, to the minor or legally incapacitated person for whom the guardian was appointed if the ward is at least fourteen (14) years of age;

(J) For probate estates, to any co-fiduciary, to the surviving spouse, if any, and to those persons notified pursuant to subdivision (c)(1)(G); and

(K) For corporate trust indentures to the issuer of the securities subject to each indenture; provided, that notwithstanding the foregoing, the transferor may, if it deems it appropriate, comply with any notice procedures contained in the trust indenture instrument with respect to succession of trustees.

(2) For purposes of this section, notice shall be deemed effective when mailed by the transferor. Should the transferor learn after the expiration of thirty (30) days from the transfer that through inadvertence, error, neglect or otherwise, notice was not mailed as herein provided, delayed notice may be given in the manner set forth herein. The recipient of the notice shall then have thirty (30) days to object to the transfer as provided in subsection (d).

(d) (1) Any person given notice pursuant to subsection (c) may file a written objection to the fiduciary transfer with the commissioner, stating grounds for objection, within thirty (30) days of receipt of notice of the transfer by the person notified pursuant to subsection (c). The transferor shall then have thirty (30) days to either:

(A) Abandon the transfer of fiduciary accounts to which objection was given and hold the transfer for nought; or

(B) Submit a written response to the commissioner addressing the objections to the transfer. The commissioner shall either approve or deny the transfer.

(2) Nothing shall preclude the transferor from appointing a related bank, trust company or trust department as its agent for the performance of any and all fiduciary obligations as provided in subsection (h).

(e) (1) Within a reasonable time after the date of a transfer of the fiduciary accounts in accordance with the procedures set forth in subsections (c) and (d), the transferor shall file an affidavit in the office of the chancery court of the county in which the main office of the transferor is located; and from time to time, the transferor may file a copy of the affidavit in the office of the chancery court in other counties that the transferor deems appropriate. The affidavit shall set forth the names and addresses of the transferor and transferee, identification of the fiduciary accounts transferred that the transferor deems appropriate, and other information that the transferor deems desirable.

(2) In the event that notice of objection to the transfer is received by the transferor after the filing of record of the original affidavit with respect to the transfer, and in the event that pursuant to subsection (d), the transfer is abandoned, the transferor shall promptly file notice of the abandonment in the office of the appropriate chancery court.

(f) If a bank, trust company or trust department completes a fiduciary transfer, the bank, trust company or trust department to which the fiduciary accounts have been transferred shall be automatically substituted as the fiduciary of all the accounts so transferred without further action and without any order or decree by any court or public officer; and without the transfer being treated or considered as a resignation by the transferor as a fiduciary; and the transferee bank, trust company or trust department shall have all the rights, duties, responsibilities, obligations and liabilities, financial or otherwise, of the transferor bank with respect to the accounts. A bank, trust company or trust department that completes a fiduciary transfer shall be relieved as fiduciary without an accounting and without any order or decree of any court or public officer, and prospectively shall have no continuing duties, responsibilities, obligations or liabilities, financial or otherwise, with respect to the accounts transferred. The transfer shall not, however, relieve the transferor bank of liability on the transferee for action or inaction prior to the transfer, nor shall it impose liability on the transferee for action or inaction of the transferor prior to the transfer. The transfer shall not constitute a relinquishment of trust powers by the transferor bank.

(g) (1) A transferor bank, trust company or trust department is related to a transferee bank, trust company or trust department if:

(A) The transferee controls the transferor;

(B) The transferor controls the transferee;

(C) The same entity controls, directly or indirectly, the transferor and the transferee;

(D) A majority of the directors of the transferor are directors of the transferee; or

(E) A majority of the directors of the transferee are directors of the transferor.

(2) "Control" and "controls," as used in subdivision (g)(1), means the ownership of a majority of the voting shares of another bank, trust company or of the bank operating the trust department.

(h) (1) Regardless of objection to any fiduciary transfer as provided in subsection (d) and the outcome of the objection, and notwithstanding any procedure under this chapter, any bank may appoint a related bank, trust company or trust department as its agent for the performance of any or all acts, obligations and responsibilities of the bank with respect to any fiduciary account. A bank, trust company or trust department may also delegate, to an unrelated party pursuant to a written agreement, any investment, management or administrative function if the bank, trust company or trust department exercises reasonable care, judgment and caution in:

(A) Selecting the agent, taking into consideration the agent's financial standing and reputation;

(B) Establishing the scope and other terms of any delegation; and

(C) Reviewing periodically the agent's actions in order to monitor overall performance and compliance with the scope and other terms of the delegation.

(2) In the event of a delegation pursuant to subdivision (h)(1), the appointing bank shall remain fully responsible and liable with respect to all actions of the related bank, trust company, trust department or unrelated party as if performed by the appointing bank itself. The agency relationship shall not:

(A) Be deemed an impermissible delegation of responsibility or duty by the appointing bank;

(B) Constitute a resignation or disqualification of the appointing bank as fiduciary or relinquishment of trust powers by the appointing bank; or

(C) Require the consent of any person, entity, court or other governmental authority.



§ 45-2-1009 - Trust offices.

(a) No bank shall operate any trust office for the purpose of conducting a general banking business, including, but not limited to, receiving deposits, paying checks, making loans, or receiving or discounting bills and notes at any place where it is prohibited from establishing a branch bank for this purpose.

(b) A bank at any trust office may receive money or other things of value, disburse funds, extend credit and otherwise perform all acts necessary or appropriate for it to carry out its obligations and duties as fiduciary if the activity is otherwise lawful.



§ 45-2-1010 - Fiduciary activities of state trust institution.

(a) A state trust institution may act as a fiduciary in this or any other state or foreign country, subject to complying with applicable laws of the state or foreign country.

(b) In addition, a state trust institution may conduct any activities at any office outside this state that are permissible for a trust institution chartered by the host state where the office is located, except to the extent the activities are expressly prohibited by the laws of this state or by any regulation or order of the commissioner applicable to the state trust institution; provided, that the commissioner may waive the prohibition if the commissioner determines that the involvement of out-of-state offices of state trust institutions in particular activities would not threaten the safety or soundness of the state trust institutions.

(c) A state trust institution may:

(1) Perform any act as a fiduciary at each trust office established under this title and at an authorized branch; and

(2) Exercise any incidental power that is reasonably necessary to enable it to fully exercise commonly accepted fiduciary powers conferred in this chapter and chapter 1 of this title.

(d) A state trust institution may exercise any other power authorized by this chapter and chapter 1 of this title, or any power authorized to federally chartered trust institutions whose purposes and powers are limited to fiduciary purposes and powers, subject to the commissioner's regulation for safety and soundness. A state trust institution may exercise any power authorized to trust institutions chartered by another state whose purposes and powers are limited to fiduciary purposes and powers, subject to the commissioner's regulation for safety and soundness.



§ 45-2-1011 - Fiduciary activities of out-of-state trust institution.

An out-of-state trust institution that establishes and maintains one (1) or more offices in this state under this chapter may conduct any activity at each office that would be authorized under the laws of this state for a state trust institution to conduct at the office.



§ 45-2-1012 - State trust company principal office.

(a) Each state trust company must have and continuously maintain a principal office in this state.

(b) A state trust company shall apply to the commissioner to change its location or the location of any of its offices pursuant to § 45-2-218.



§ 45-2-1013 - Trust office.

(a) A state trust institution may establish or acquire and maintain trust offices anywhere in this state. Any prohibition on the acquisition of an institution that has not been in operation for at least three (3) years shall not apply to trust companies. A state trust institution desiring to establish or acquire and maintain an office shall file a written notice with the commissioner setting forth the name of the state trust institution, the location of the proposed additional office, furnish a copy of the resolution adopted by the board authorizing the additional office and pay the filing fee prescribed by the commissioner. If acquiring a trust office, the trust institution shall provide evidence that all fiduciary obligations and liabilities of the parties have been properly discharged or otherwise assumed.

(b) The notificant may commence business at the additional office on the thirty-first day after the date the commissioner receives the notice, unless the commissioner specifies an earlier or later date.

(c) The acquiring trust institution shall succeed by operation of law to all of the rights, privileges and obligations of the selling trust institution.

(d) The thirty-day period of review may be extended by the commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the state trust institution may establish the additional office only on prior written approval by the commissioner.

(e) The commissioner may deny approval of the additional office if the commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office would be contrary to the public interest.

(f) A state trust institution may also establish and maintain a new trust office or acquire and maintain an office outside of this state. In addition to the notice required to be provided in subsection (a), the trust institution must also provide evidence that the laws of the jurisdiction where the office is to be located permit an office, a copy of the authorizing board resolution and the filing fee, if any, prescribed by the commissioner. The process of review in subsections (b), (d) and (e) shall be applicable. The commissioner shall also consider the views of the appropriate bank supervisory agencies.



§ 45-2-1014 - Out-of-state trust institution trust office.

(a) (1) An out-of-state trust institution may act as a fiduciary from a trust office only if it maintains:

(A) An office in this state as permitted by this chapter; or

(B) A branch in this state.

(2) Similar institutions chartered under the laws of Tennessee are permitted to establish or acquire offices and engage in substantially similar activities permitted to out-of-state trust institutions by this chapter in the state where the out-of-state trust institution has its principal office.

(b) An out-of-state trust institution desiring to establish or acquire and maintain a trust office in this state pursuant to this part shall provide, or cause its home state regulator to provide, written notice of the proposed transaction to the commissioner on or after the date on which the out-of-state trust institution applies to the home state regulator for approval to establish and maintain or acquire the office. The notice shall set forth the name of the out-of-state trust institution, the location of the proposed office, satisfactory evidence that the notificant is a trust institution, furnish a copy of the resolution adopted by the board authorizing the office and pay the filing fee, if any, prescribed by the commissioner. If acquiring a trust office, the out-of-state trust institution shall provide evidence that all fiduciary obligations and liabilities of the parties have been properly discharged or otherwise assumed. Any prohibition on the acquisition of an institution that has not been in operation for at least three (3) years shall not apply to trust companies.

(c) The acquiring trust institution shall succeed by operation of law to all of the rights, privileges and obligations of the selling trust institution. The acquisition alone shall not result in the establishment of a branch.

(d) An out-of-state trust institution may not establish or acquire a trust office in this state unless:

(1) The notificant shall have provided satisfactory evidence to the commissioner of compliance with:

(A) Any applicable requirements of title 48; and

(B) The applicable requirements of its home state regulator for acquiring or establishing and maintaining the office; and

(2) The commissioner, acting within sixty (60) days after receiving notice, shall have certified to the home state regulator that the requirements of this section have been met and the notice has been approved or, if applicable, that any conditions imposed by the commissioner pursuant to subsection (e) have been satisfied.

(e) The out-of-state trust institution may commence business at the trust office on the sixty-first day after the date the commissioner receives the notice unless the commissioner specifies an earlier or later date; provided, that with respect to an out-of-state trust institution that is not a depository institution and for which the commissioner has conditioned approval on the satisfaction by the notificant of any requirement applicable to a state trust company, the institution shall have satisfied the conditions and provided the commissioner satisfactory evidence of satisfaction of the conditions. The sixty-day period of review may be extended by the commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the out-of-state trust institution may establish the office only on prior written approval by the commissioner.

(f) The commissioner may deny approval of the office if the commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office is contrary to the public interest. In acting on the notice, the commissioner shall consider the views of the appropriate bank supervisory agencies.

(g) An out-of-state trust institution that maintains a trust office in this state under this section may establish or acquire additional trust offices in this state to the same extent that a state trust institution may establish or acquire additional offices in this state pursuant to the procedures for establishing or acquiring the offices.

(h) If an out-of-state trust institution does not act as a fiduciary through the establishment or acquisition of a trust office or through an authorized branch office, it may engage in other fiduciary related activities in Tennessee including, but not limited to, marketing, soliciting and operating through a trust representative office only to the extent that the home state of the out-of-state trust institution permits state trust institutions to engage in similar activities in the other state.



§ 45-2-1015 - Name of trust institution.

A state trust company or out-of-state trust institution may use any name in connection with establishing an office in this state pursuant to this chapter, except that the commissioner may determine that a name proposed to be used is potentially misleading to the public and require the company or institution to select a name that is not potentially misleading.



§ 45-2-1016 - Designation of trustee.

Any person residing in this state may designate any trust institution to act as a fiduciary on behalf of the person.



§ 45-2-1017 - Choice of law governing trust and fiduciary investments.

Any trust institution that maintains a trust office in this state and its affected clients may designate as the state whose laws shall govern any written agreement between the trust institution and its client or any instrument under which the trust institution acts for a client and with respect to the fiduciary investment standards applicable to the agreements, either:

(1) This state;

(2) A state where affected clients reside; or

(3) The state where the trust institution has its principal office.



§ 45-2-1018 - Engaging in commerce prohibited.

A state trust company may not invest its funds in trade or commerce by buying, selling, or otherwise dealing in goods or by owning or operating a business not related to its fiduciary business, except as necessary to fulfill a fiduciary obligation to a client.



§ 45-2-1019 - Pledge of assets.

(a) A state trust company may not pledge or create a lien on any of its assets except:

(1) To secure the repayment of money borrowed;

(2) As specifically authorized or required by § 45-2-611; or

(3) By rules adopted under this chapter.

(b) An act, deed, conveyance, pledge, or contract in violation of this section is void.



§ 45-2-1020 - Merger authority.

A state trust company may merge with another trust company or into a depository institution pursuant to the applicable provisions of part 13 of this chapter, or as otherwise permitted. However, any requirement that an institution must be in operation for three (3) years before engaging in a merger transaction shall not apply to trust companies. Mergers of state trust companies into a resulting out-of-state trust institution is permitted to the same extent that the other state's law permits Tennessee trust institutions to merge with trust companies of the other state. If a state trust company merges into an out-of-state trust institution, the resulting out-of-state trust institution may operate a trust office at the location of the state trust company pursuant to the notice requirements for the offices under this chapter, but the office shall not constitute a branch.



§ 45-2-1021 - Sale of assets.

(a) The board of a state trust company, with the commissioner's approval, may cause a state trust company to sell all or substantially all of its assets, including the right to control accounts established with the trust company, without shareholder approval if the commissioner finds the:

(1) Interests of the state trust company's clients and creditors are jeopardized because of insolvency or imminent insolvency of the state trust company; and

(2) Sale is in the best interest of the state trust company's clients and creditors.

(b) A sale under this section must include an assumption and promise by the buyer to pay or otherwise discharge:

(1) All of the state trust company's liabilities to clients;

(2) All of the state trust company's liabilities for salaries of the state trust company's employees incurred before the date of the sale;

(3) Obligations incurred by the commissioner arising out of the supervision or sale of the state trust company; and

(4) Fees and assessments due the department.

(c) This section does not affect the commissioner's right to take action under another law. The sale by a trust company of all or substantially all of its assets with shareholder approval is considered a voluntary dissolution and liquidation and is governed by § 45-2-1501.






Part 11 - Loans

§ 45-2-1101 - Loans authorized.

Any state bank may lend money and discount or purchase evidences of indebtedness and any agreement for the payment of money.



§ 45-2-1102 - Limit of loans to any one borrower -- Classified loans.

(a) (1) Except as provided in this section, no state bank shall be allowed to lend to any one (1) person, firm or corporation (including loans to a firm or loans to the several members thereof) more than fifteen percent (15%) of its capital, surplus and undivided profits. However, the loans may be in excess of that percent, but not above twenty-five percent (25%) except as provided in subsection (b), if each specific loan in excess of fifteen percent (15%) is first submitted to and approved in advance in writing by the board of directors or by the finance committee of the bank and a record is kept of the written approval.

(2) No loan limit shall be applicable to any state bank in any situation or circumstance in which no loan limit is applicable to national banks.

(3) No loan limit shall be applicable to the extent that the loan or extension of credit is secured by a segregated deposit account in the lending bank.

(b) (1) Obligations of any person in the form of notes or drafts secured by shipping documents, warehouse receipts or other documents transferring or securing title covering readily marketable nonperishable staples shall be subject to a limitation equal to the percent of the sum of the lending bank's capital, surplus, and undivided profits shown in column A below, when the market value of the staples securing the obligations is not at any time less than the percent of the face amount of the obligation shown in column B below: Click here to view image.

(2) The exceptions listed in subdivision (b)(1) do not apply to obligations of any one (1) person, copartnership, association or corporation arising from the same staples, for more than ten (10) months.

(c) (1) Notwithstanding any other provision of law, a state bank or bank holding company may not sell a classified loan or participation in a classified loan to, or purchase the loan or participation from, another financial institution without obtaining the prior approval of the commissioner.

(2) For purposes of subdivision (c)(1):

(A) "Classified loan" means a loan that is designated "substandard," "doubtful," or "loss" in the most recent state or federal report of examination; and

(B) "Financial institution" means a bank, savings bank, savings and loan association or any subsidiary of those entities, industrial loan and thrift company, credit union, mortgage broker, mortgage banker, or leasing company accepting deposits, making or arranging loans and making or arranging leases.

(d) (1) The loan limit applicable to any one (1) person under this section shall take into consideration credit exposure arising from derivative transactions between the state bank and the person.

(2) For purposes of subdivision (d)(1), "derivative transaction" includes any transaction that is a contract, agreement, swap, warrant, note, or option that is based, in whole or in part, on the value of, any interest in, or any quantitative measure or the occurrence of any event relating to, one (1) or more commodities, securities, currencies, interest or other rates, indices, or other assets.



§ 45-2-1103 - Loans to officers and directors.

Compliance with the requirements of 12 U.S.C. §§ 375a, 375b, and 1828(j) and applicable federal regulations shall be deemed compliance with the laws of Tennessee concerning loans to directors and officers of state banks.



§ 45-2-1104 - Loans and transactions involving banks own stock as collateral or otherwise.

(a) (1) A state bank may make a loan secured by not more than fifty percent (50%) of the book value of its own stock upon the approval of a majority of the bank's board of directors; provided, that this subsection (a) shall not permit a purchase money loan for the initial acquisition of the bank's own stock. Loans secured by the bank's own stock shall be limited to and shall not exceed:

(A) In the aggregate, twenty percent (20%) of the bank's capital, surplus and undivided profits; or

(B) To any one (1) borrower, ten percent (10%) of the bank's capital, surplus and undivided profits.

(2) A loan that is otherwise adequately secured to the extent required of loans of the type provided and in which the bank's stock is taken as additional or secondary collateral shall not be included in the limits provided in this subsection (a).

(b) (1) Except as expressly limited or restricted in this title, a state bank may engage in transactions involving its own stock, including, but not limited to, the transfer, repurchase, holding, sale or division, to the same extent permitted to corporations under the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27.

(2) The bank shall give the commissioner thirty (30) days' advance notice of any proposed transaction and may consummate the transaction at the end of the thirty-day period unless the commissioner advises the bank in writing of the commissioner's objection to the proposed transaction.



§ 45-2-1105 - Participation with other lenders.

A state bank may participate in a loan with another lender to the extent that its participation does not exceed its legal limit for the type of loan except that participation may not violate § 45-2-1102(c).



§ 45-2-1106 - Installment loans -- Interest and insurance.

In addition to all other powers granted them elsewhere in this chapter and chapter 1 of this title, banks have the power to make installment loans, either secured or unsecured, with repayment in equal, or substantially equal, monthly or other periodic installments over the term of the loans.

(1) (A) Interest computed on the principal amount of the loan for the entire term of the loan at a rate not to exceed six percent (6%) per annum may be either deducted in advance or added to the principal; provided, that if the unpaid balance of the loan is either paid or renewed prior to its maturity date, the borrower or other person paying or renewing the loan shall be refunded or credited with unearned interest in an amount that represents at least as great a proportion of the original charge as the sum of the periodical time balances after the date of prepayment bears to the sum of all the periodical time balances under the schedule of payments in the original installment loan; provided, that the bank shall not be required to make a refund or credit where the amount thereof would be less than one dollar ($1.00) for each loan. In no event, however, shall the effective rate of interest on any loan made pursuant hereto, when computed from its inception to its originally contracted maturity, exceed the annual rates as follows:

(i) Ten and fifty-three one hundredths percent (10.53%) on loans of less than six (6) months;

(ii) Eleven and fifty-eight one hundredths percent (11.58%) on loans as long as six (6) months but less than twelve (12) months;

(iii) Twelve and fifty-nine one hundredths percent (12.59%) on loans as long as twelve (12) months but less than twenty-four (24) months;

(iv) Thirteen and thirty-eight one hundredths percent (13.38%) on loans as long as twenty-four (24) months but less than thirty-six (36) months;

(v) Fourteen and seventeen one hundredths percent (14.17%) on loans as long as thirty-six (36) months but less than forty-eight (48) months;

(vi) Fifteen and four one hundredths percent (15.04%) on loans as long as forty-eight (48) months but less than sixty (60) months;

(vii) Sixteen and two one hundredths percent (16.02%) on loans as long as sixty (60) months but less than seventy-two (72) months;

(viii) Seventeen and fifteen one hundredths percent (17.15%) on loans as long as seventy-two (72) months but less than eighty-four (84) months; and

(ix) Eighteen and zero one hundredths percent (18.00%) on all loans for a period of eighty-four (84) months or longer.

(B) Notwithstanding any other provision herein to the contrary, the nominal rate of interest on any loan permitted by this section shall not exceed six percent (6%) per annum.

(C) In addition to such interest, a bank may require a borrower to pay loan charges in accordance with the following:

(i) A bank may require a borrower to make, or require a borrower to reimburse the bank for having made, to third parties payments necessary or incidental to the loan, including insurance premiums, official fees, taxes, appraisal fees, fees for title examination, attorney fees for documenting or closing the loan, fees for inspection or control of collateral, and, upon default, all costs of collection, including reasonable attorney's fees;

(ii) A bank may require a borrower to pay to the bank a reasonable sum to reimburse the bank for its direct cost in originating, making, securing, processing, servicing and collecting the loan, and the reasonable sum may be an approximation of the direct costs; provided, that the approximation may be based on the bank's actual average cost; and provided further, that the approximation shall never exceed an amount equal to four percent (4%) of the principal amount of the loan; and provided further, that a bank may make a flat charge of not more than twenty-five dollars ($25.00) on any loan in lieu of the direct cost and without regard to the four percent (4%) limitation;

(iii) A bank may require a borrower to pay delinquency charges on installments past due by more than fifteen (15) days; provided, that no charge shall exceed five percent (5%) of any such installment, nor shall any bank impose a delinquency charge on a loan more than once on account of the same past due installment; and

(iv) Notwithstanding any other provision herein or elsewhere to the contrary, no bank shall be permitted to charge a commitment fee or brokerage commission in connection with any installment loan made pursuant to this section.

(2) (A) A bank, in making an installment loan in excess of three hundred dollars ($300) pursuant to this section, may require a borrower to insure tangible personal property offered as security for the loan against any substantial risk of loss, damage or destruction for any amount not to exceed the actual value of the property or the approximate amount of the loan, whichever is lesser, and for a term and upon conditions that are reasonable and appropriate considering the nature of the property and maturity and other circumstances of the loan; provided, that the insurance is sold by a licensed agent, broker or solicitor and the borrower may furnish the borrower's own insurance policy.

(B) The bank may also request as security for any loan obligation in excess of three hundred dollars ($300) insurance on the life of the borrower or one (1) of them, if there are two (2) or more. The initial amount of credit life insurance shall not exceed the total amount repayable under the total amount of the indebtedness. Not more than one (1) policy of life insurance may be written in connection with any installment loan transaction unless requested by the borrower, comaker or endorser.

(C) In accepting any insurance provided for in this subdivision (2) as security for a loan, the bank may deduct the premiums for the insurance from the proceeds of the loan, and remit the premiums to the insurance company writing the insurance and any gain or advantage to the bank or any employee, officer, director, agent, affiliate, or associate from the insurance or its sale shall not be considered as additional or further charge or interest in connection with any loan made under this section.

(D) Every insurance policy or certificate written in connection with a loan transaction pursuant to this section shall provide for cancellation of coverage and a refund of the premium unearned upon the discharge of the loan obligation for which the insurance is security, without prejudice to any claim existing at the time of discharge. Whenever insurance is written in connection with a loan transaction, the bank shall deliver or cause to be delivered to the borrower a policy, certificate or other memorandum that shows the coverages and the costs of the insurance, if any, to the borrower within thirty (30) days from the date of the loan.



§ 45-2-1107 - Disclosure of terms and conditions of loan.

When an installment loan is made and interest is charged as provided in § 45-2-1106(1)(A) and (B), the lending bank or trust company shall make disclosures of the terms and conditions of the loan that may from time to time be required for the loan under the Federal Consumer Credit Protection Act, 15 U.S.C. § 1601 et seq.



§ 45-2-1108 - Same power to make loans as national banks.

Notwithstanding any provision to the contrary in this chapter and chapter 1 of this title or elsewhere, state banks have the power to make loans upon the same terms and at the maximum effective interest rates as loans are authorized and credit extended by national banks in this state. This power includes, but is not limited to, the right to take, receive, reserve and charge on any loan or discount made, or upon any notes, bills of exchange, or other evidence of debt, interest at a maximum effective interest rate of one percent (1%) in excess of the discount rate on ninety-day commercial paper in effect at the federal reserve bank in the federal reserve district where the state bank is located.






Part 12 - Foreign Institutions Investing in Loans [Repealed]



Part 13 - Voluntary Corporate Changes

§ 45-2-1301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Bank" means a state or a national bank;

(2) "Continuing bank" means a merging bank the charter of which becomes the charter of the resulting bank;

(3) "Converting bank" means a bank converting from a state to a national bank, or the reverse;

(4) "Merger" includes consolidation;

(5) "Merging bank" means a party to a merger;

(6) "National bank" means a national banking association located in this state;

(7) "Resulting bank" means the bank resulting from a merger or conversion; and

(8) "State bank" means a bank chartered by this state.



§ 45-2-1302 - Resulting national bank.

(a) Subject to this chapter and chapter 1 of this title, a state bank may convert into a resulting national bank, or a state or national bank in operation for at least three (3) years shall have the right to merge with any other bank in operation for at least three (3) years in this state so as to result in a national bank. The action to be taken by the merging or converting bank, if a state bank, and its rights and liabilities and those of its stockholders, shall be the same as those prescribed for national banks at the time of the action by the laws of the United States and not by the laws of this state, except that a vote of the holders of two thirds (2/3) of each class of voting stock of a state bank shall be required for a merger or conversion and that, on conversion by a state bank into a national bank, the rights of dissenting stockholders shall be those specified in § 45-2-1309. The requirement that both banks be in operation for three (3) years shall not apply if:

(1) Both merging banks have their principal offices in the same county; or

(2) (A) One (1) merging bank was in existence, as defined in § 45-12-102 [repealed], as a bank prior to July 1, 1985, and was located in one (1) of the counties in Tennessee having a population in excess of two hundred thousand (200,000), according to the 1970 federal decennial census, and the other merging bank has been in operation for three (3) years;

(B) Notwithstanding § 45-2-614, the resulting national bank may create and operate branch banks in the county where the merging banks or any branch of either of the merging banks was located prior to the merger.

(b) Upon the completion of the merger or conversion, the franchise of any merging or converting state bank shall automatically terminate.

(c) A national bank in operation for at least three (3) years shall have the right to merge with an association as defined in § 45-3-104, in operation for at least three (3) years in this state so as to result in a national bank. The action to be taken by the merging bank or association and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banks at the time of the action by the laws of the United States and not by the laws of this state, except that a vote of the holders of two thirds (2/3) of each class of voting stock of a state association shall be required for a merger. The requirement that both financial institutions be in operation for three (3) years shall not apply if both merging institutions have their principal offices in the same county.



§ 45-2-1303 - Resulting state bank.

(a) (1) Upon approval by the commissioner:

(A) Banks whose principal offices are located in this state and have been in operation for at least three (3) years may be merged to result in a state bank; or

(B) A national bank may convert into a state bank, except that the action by a national bank shall be taken in the manner prescribed by and shall be subject to limitations and requirements imposed by the laws of the United States, which shall also govern the rights of its dissenting shareholders.

(2) The requirement that both banks be in operation for three (3) years shall not apply if:

(A) Both merging banks have their principal offices in the same county; or

(B) One (1) merging bank was in existence, as defined in § 45-12-102 [repealed], as a bank prior to July 1, 1985, and was located in one (1) of those counties in Tennessee having a population in excess of two hundred thousand (200,000), according to the 1970 federal decennial census, and the other merging bank has been in operation for three (3) years.

(b) Notwithstanding § 45-2-614:

(1) The resulting state bank may create and operate branch banks in any county where the merging banks or any branch of either of the merging banks was located prior to the merger; and

(2) A state bank, whether or not a merging bank, with the approval of the commissioner, may create and operate branch banks in any county where a branch bank, office, or agency of the bank was maintained and operated on April 6, 1925.

(c) Upon approval of the commissioner, a state bank in operation for at least three (3) years shall have the right to merge with an association as defined in § 45-3-104 in operation for at least three (3) years in this state so as to result in a state bank. This part shall govern any merger or consolidation pursuant to this subsection (c). The requirement that both financial institutions be in operation for three (3) years shall not apply if both institutions have their principal offices in the same county. The resulting state bank may create and operate branch banks in accordance with § 45-2-614.



§ 45-2-1304 - Merger procedure -- Resulting state bank.

(a) The board of directors of each merging state bank shall, by a majority of the entire board, approve a merger agreement, which shall contain:

(1) The name of each merging bank and location of each office;

(2) With respect to the resulting bank:

(A) Its name and the location of the principal and of each additional office, which shall not be at places other than pre-existing offices of any merging bank;

(B) The name and residence of each director to serve until the next annual meeting of the stockholders;

(C) The name and residence of each officer;

(D) The amount of capital, the number of shares and the par value of each share;

(E) Whether preferred stock is to be issued and the amount, terms, and preference; and

(F) The designation of the continuing bank, the charter of which is to be the charter of the resulting bank, together with the amendments to the continuing charter and to the continuing bylaws;

(3) Provisions governing the manner of converting the shares of the merging banks into shares of the resulting state bank;

(4) A statement that the agreement is subject to approval by the commissioner and by the stockholders of each merging bank;

(5) Provisions governing the manner of disposing of the shares of the resulting state bank not taken by dissenting stockholders of merging banks;

(6) Provisions for terminating any activities and disposing of any assets that do not conform to the requirements of the resulting institution when the merger involves an association; and

(7) Other provisions that the commissioner requires in order to discharge the commissioner's duties with respect to the merger.

(b) After approval by the board of directors of each merging state bank, the merger agreement shall be submitted to the commissioner for approval, together with certified copies of the authorizing resolutions of each board of directors showing approval by a majority of the entire board and evidence of proper action by the board of directors of any merging national bank.

(c) The commissioner shall approve the agreement if it appears that:

(1) The resulting state bank meets the requirements of state law as to the formation of a new state bank;

(2) The agreement provides an adequate capital structure, including surplus, in relation to the deposit liabilities of the resulting state bank and its other activities that are to continue or are to be undertaken;

(3) The agreement is fair;

(4) The merger is not contrary to the public interest; and

(5) When the merger involves an association, the schedule for termination of any nonconforming activities and disposition of any nonconforming assets is timely, and the plan for termination and disposition does not include any unsafe and unsound practices.

(d) If the commissioner disapproves an agreement, the commissioner shall state any objections and give an opportunity to the merging banks to amend the merger agreement to obviate the objections.

(e) The merger procedure prescribed in this section shall also apply to the merger of an association and state bank resulting in a state bank.



§ 45-2-1305 - Approval by stockholders of merging state banks.

(a) To be effective, a merger that is to result in a state bank must be approved by the stockholders of each merging state bank by a majority vote of the outstanding voting stock of each class eligible to vote for the merger; provided, that a greater vote may be required by the charter. The vote shall be held at a meeting called to consider the action. The vote shall constitute the adoption of the charter and bylaws of the continuing state bank, including the amendments in the merger agreement, as the charter and bylaws of the resulting bank.

(b) Notice of the meeting of the stockholders shall be given by publication in a newspaper of general circulation in the place where the principal office of each merging bank is located, at least once a week for four (4) successive weeks, and by mail, at least fifteen (15) days before the date of the meeting to each stockholder of record of each merging bank at the stockholder's address on the books of the stockholder's bank, who has not waived notice in writing. No notice by publication need be given if written waivers are received from the holders of two thirds (2/3) of the outstanding shares of each class of voting stock. The notice shall state that a dissenting stockholder will be entitled to payment of the value of the stockholder's shares only if written notice of intent to demand payment is delivered to the bank before the vote is taken, and the stockholder does not vote the shares in favor of the plan.



§ 45-2-1306 - Effective date of merger -- Certificate of merger.

(a) A merger that is to result in a state bank shall, unless a later date is specified in the agreement, become effective upon the filing with the commissioner of the executed agreement, together with copies of the resolutions of the stockholders of each merging bank approving it, certified by the bank's president or a vice president and a cashier. The charters of the merging banks, other than the continuing bank, shall thereupon automatically terminate.

(b) The commissioner shall then issue to the resulting bank a certificate of merger, which shall constitute a continuing charter, specifying the name of each merging bank and the name of the resulting state bank. The certificate shall be conclusive evidence of the merger and of the correctness of all proceedings therefor in all courts and places, and shall be recorded in the same manner as is provided for the recording of a charter of a new bank in § 45-2-205(c).



§ 45-2-1307 - Conversion of national into state bank.

(a) Except as provided in § 45-2-1310, a national bank located in this state that follows the procedure prescribed by the laws of the United States to convert into a state bank may be granted a state charter by the commissioner if the commissioner finds that each office of the national bank is legally in operation, that the resulting state bank will have an adequate capital structure, including surplus, in relation to its deposit liabilities and its other activities, not less than the capital structure required for a new state bank, and that the officers and directors of the resulting bank are persons of sound judgment and discretion.

(b) The national bank may apply for the charter by filing with the commissioner:

(1) A certificate signed by its president and cashier and by a majority of the entire board of directors, setting forth the corporate action taken in compliance with the laws of the United States governing the conversion of a national to a state bank; and

(2) The plan of conversion and the proposed articles of incorporation approved by the stockholders, for the operation of the bank as a state bank.



§ 45-2-1308 - Continuation of corporate entity -- Use of old name.

(a) A resulting state or national bank shall be considered the same business and corporate entity as each merging bank or as the converting bank with all the property rights, powers, duties, fiduciary appointments subject to § 45-2-1310 and obligations of each merging bank or the converting bank, except as affected by the state law in the case of a resulting state bank or the federal law in the case of a resulting national bank, and by the charter and bylaws of the resulting bank.

(b) A resulting bank shall have the right to use the name of any merging bank or of the converting bank whenever it deems it more convenient to do so.

(c) Any reference to a merging or converting bank in any writing, whether executed or taking effect before or after the merger or conversion, shall be deemed a reference to the resulting bank if not inconsistent with the other provisions of the writing.



§ 45-2-1309 - Dissenting stockholders.

The owners of shares of a state bank shall have dissenters rights as provided by the Tennessee Business Corporation Act, compiled in title 48, ch. 23, part 1, with respect to any plan of merger, merger agreement, plan of conversion, plan of share exchange or any other corporate action described in § 48-23-102.



§ 45-2-1310 - Resulting bank without trust powers.

Where a resulting state bank is not to exercise trust powers, the commissioner shall not approve a merger or conversion until satisfied that adequate provision has been made for successors to fiduciary positions held by the merging banks or the converting bank.



§ 45-2-1311 - Nonconforming assets or business.

If a merging or converting bank has assets that do not conform to the requirements of state law for the resulting state bank, or carries on business activities that are not permitted for the resulting state bank, the commissioner may permit a reasonable time to conform with state law.



§ 45-2-1313 - Merger of bank in financial difficulty.

(a) If a bank is determined to be in financial difficulty by the appropriate regulatory officials, as defined in § 45-2-1402, it may be merged into any other bank in this state, notwithstanding §§ 45-2-614 and 45-2-1302(a).

(b) The merger procedure shall be the same as that procedure required for a regular merger pursuant to this part except that no notice by publication need be given.

(c) Prior to approving a merger pursuant to this section, the appropriate regulatory officials shall determine that alternative methods of protecting the depositors and stockholders of a bank in financial difficulty are not feasible.



§ 45-2-1314 - Share exchanges.

(a) A corporation may acquire all of the outstanding shares of one (1) or more classes or series of a bank, and a bank may acquire all of the outstanding shares of one (1) or more classes or a series of another bank or corporation, if the board of directors of each corporation or bank adopts and its shareholders, if required by § 48-21-104, approve the exchange. The share exchange shall be subject to and in accordance with the Tennessee Business Corporation Act, compiled in title 48, chapter 21, except as chapter 21 of the Tennessee Business Corporation Act, is inconsistent with this title.

(b) Any share exchange involving a bank or a bank holding company shall be subject to any regulatory approval required by applicable law.



§ 45-2-1315 - Review of exchange by commissioner -- Hearings -- Costs.

Upon the request of any person or entity that proposes to issue any security in exchange for one (1) or more bona fide outstanding securities of a bank or bank holding company or partly in exchange for outstanding securities of a bank or bank holding company and partly for cash, the commissioner is authorized to approve the terms and conditions of the issuance and exchange after a hearing on the fairness of the terms and conditions at which all persons to whom it is proposed to issue securities in the exchange shall have the right to appear. Nothing in this section shall require the commissioner to hold a hearing or to approve the terms or conditions of any specific exchange of securities. Any party requesting a hearing shall agree to pay the cost for the hearing, including the cost for the department to retain outside legal or investment advice as deemed necessary by the commissioner. The commissioner may require the requesting party to post a bond in cash or by accepted sureties to cover the cost.






Part 14 - Bank Holding Companies--Bank Structure Act of 1974

§ 45-2-1401 - Short title.

This part shall be known and may be cited as the "Bank Structure Act."



§ 45-2-1402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Acquisition of a branch" means the acquisition of all or substantially all of the assets other than loans, cash or securities and the assumption of all or substantially all of the liabilities of or related to a branch that has been open and engaged in the business of banking for at least three (3) continuous years without the acquisition of the entire bank;

(2) "Affiliate" means any company that controls, is controlled by, or is under common control with another company;

(3) "Appropriate regulatory official" means:

(A) For any national bank, the comptroller of the currency of the United States; and

(B) For any Tennessee-chartered bank, the commissioner of financial institutions, the federal deposit insurance corporation, or the board of governors of the federal reserve system, if the bank is a member bank;

(4) "Bank" has the meaning stated in § 3(a)(1) of the Federal Deposit Insurance Act, codified as 12 U.S.C. § 1813(a)(1);

(5) "Bank holding company" has the meaning set forth in § 2(a)(1) of the Bank Holding Company Act of 1956, 12 U.S.C. § 1841(a)(1);

(6) "Branch" means a branch as defined in § 45-1-103;

(7) "Commercial activities" means any activities in which a bank holding company, financial holding company, a national bank, or a national bank subsidiary, may not engage under federal law;

(8) "Company" has the meaning set forth in § 2(b) of the Bank Holding Company Act of 1956, 12 U.S.C. § 1841(b);

(9) "Control" has the meaning set forth in § 2(a)(2) of the Bank Holding Company Act of 1956, 12 U.S.C. § 1841(a)(2);

(10) "De novo acquisition" means acquisition of shares of a bank prior to the time it is authorized to commence operations;

(11) "De novo branch" means a branch of a bank that:

(A) Is originally established by the bank as a branch; and

(B) Does not become a branch of the bank as a result of:

(i) The acquisition by the bank of an insured depository institution or a branch of an insured depository institution; or

(ii) The conversion, merger, or consolidation of the institution or branch;

(12) "Home state" means:

(A) With respect to a national bank, the state in which the main office of the bank is located;

(B) With respect to a state bank, the state by which the bank is chartered; and

(C) With respect to a bank holding company, the state in which the total deposits of all banking subsidiaries of the company are the largest on the later of:

(i) July 1, 1966; or

(ii) The date on which the company becomes a bank holding company under the Bank Holding Company Act of 1956;

(13) "Host state" means a state, other than the home state of a bank, in which the bank maintains or seeks to establish and maintain a branch;

(14) "Interim bank merger" means the technique by which a new bank charter is obtained solely for the purpose of merging an existing bank into the bank for which the charter is sought, or solely for the purpose of merging the bank for which the charter is sought into an existing bank; the technique is a transaction intended to qualify the exchange of stock between the bank holding company and the stockholders of the existing bank as a reorganization within the meaning of § 268(a) of the Internal Revenue Code of 1986, 26 U.S.C. § 368(a);

(15) "Out-of-state bank" or "out-of-state bank holding company" means a bank or bank holding company of which Tennessee is not the home state; and

(16) "Tennessee bank" or "Tennessee bank holding company" means a bank or bank holding company for which Tennessee is the home state of the bank or company.



§ 45-2-1403 - Prohibition against acquiring shares of bank in operation less than three (3) years -- Exceptions.

(a) Except as otherwise provided in subsection (b):

(1) No bank holding company acting directly or indirectly shall acquire control of, merge, or consolidate with a Tennessee bank that has not been in operation for at least three (3) years; and

(2) No out-of-state bank acting directly or indirectly shall acquire control of, merge, or consolidate with a Tennessee bank that has not been in operation for at least three (3) years.

(b) Subsection (a) shall not prohibit the following transactions:

(1) An interim bank merger for the purpose of acquiring control of a Tennessee bank that has been in operation for at least three (3) years, but the requirement of that period of operation shall not apply if the bank holding company owned more than fifty percent (50%) of the shares of the bank prior to the time of merger by reason of the purchase of the shares in a de novo acquisition;

(2) Acquisition of control, merger or consolidation of any Tennessee bank in financial difficulty, as determined by the appropriate regulatory officials; provided, that the officials determine that the acquisition will protect the stockholders and depositors by maintaining financial soundness;

(3) Acquisition of shares of stock given as collateral security upon a debt contracted in good faith; provided, that:

(A) The acquisition is necessary to prevent loss upon the debt;

(B) The making of the loan and the acquisition of the shares are in the ordinary course of business and not as a means of circumventing this part; and

(C) The shares so acquired shall be sold or disposed of at public or private sale within a period of one (1) year from the acquisition of the shares or by a later time that the appropriate regulatory officials deem required to permit the disposition of the shares without undue risk or loss;

(4) Acquisition of shares of stock by a bank acting solely in a fiduciary capacity in the ordinary course of its trust business and not for the purpose of circumventing this part;

(5) Acquisition of control of a bank by a company that will become a Tennessee bank holding company solely by reason of the acquisition; and

(6) The acquisition of shares of a bank holding company by another bank holding company where more than fifty percent (50%) of the total consolidated assets of the holding company being acquired are held by banks in operation for more than three (3) years.



§ 45-2-1404 - Acquisition by holding company prohibited.

A bank or bank holding company shall be prohibited from acquiring any bank in Tennessee if the bank or bank holding company, including all insured depository institutions that are affiliates of the bank or bank holding company, upon consummation of the acquisition, would control thirty percent (30%) or more of the total amount of the deposits of the insured depository institutions in Tennessee. For purposes of this part, "deposit" has the meaning set forth in § 3(l) of the Federal Deposit Insurance Act, 12 U.S.C. § 1813(l).



§ 45-2-1405 - Power of commissioner.

The commissioner has the power to establish rules and regulations to carry out the legislative purposes of this part.



§ 45-2-1407 - Powers.

(a) An out-of-state state bank that establishes and maintains one (1) or more branches in Tennessee under this part may conduct any activities at the branch or branches that are authorized under the laws of this state for Tennessee state banks.

(b) Notwithstanding any other state law to the contrary and in addition to any other activities a state bank may conduct, a Tennessee state bank may conduct any activities at any branch outside Tennessee that are permissible for a bank chartered by the host state where the branch is located, subject to regulation by the commissioner for the purpose of maintaining the state bank's safety and soundness.



§ 45-2-1408 - Examinations -- Periodic reports -- Cooperative agreements -- Assessment of fees.

(a) To the extent consistent with subsection (c), the commissioner may make the examinations of any branch established and maintained in this state pursuant to this part by an out-of-state state bank that the commissioner deems necessary to determine whether the branch is being operated in compliance with the laws of this state and in accordance with safe and sound banking practices. The commissioner may also participate in examinations of out-of-state state banks that have branches located in Tennessee. The applicable provisions of § 45-2-1602 shall apply to the examinations.

(b) The commissioner may prescribe requirements for periodic reports regarding any out-of-state bank that operates a branch in Tennessee pursuant to this part. The required reports shall be provided by the bank or may be provided by the bank supervisory agency having primary responsibility for the bank.

(c) The commissioner may enter into cooperative, coordinating and information-sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one (1) or more bank supervisory agencies with respect to the periodic examination or other supervision of any branch in Tennessee of an out-of-state state bank, or any branch of a Tennessee state bank in any host state, and the commissioner may accept the parties' reports of examination and reports of investigation in lieu of conducting the commissioner's own examinations or investigations.

(d) The commissioner may enter into contracts with any bank supervisory agency that has concurrent jurisdiction over a Tennessee state bank or an out-of-state state bank operating a branch in this state pursuant to this part to engage the services of the agency's examiners at a reasonable rate of compensation, or to provide the services of the commissioner's examiners to the agency at a reasonable rate of compensation to be paid by either the other bank supervisory agency or by the out-of-state state bank. The contract shall be deemed a sole source contract under Tennessee law.

(e) The commissioner may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch in Tennessee of an out-of-state state bank or any branch of a Tennessee state bank in any host state; provided, that the commissioner may at any time take such actions independently if the commissioner deems the actions to be necessary or appropriate to carry out the commissioner's responsibilities under this part or to ensure compliance with the laws of this state.

(f) Each out-of-state state bank that maintains one (1) or more branches in this state may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this state and regulations of the commissioner. The fees, as well as a portion of the banking fee assessed on a Tennessee state bank that maintains one (1) or more branches in other states, may be shared with other bank supervisory agencies or any organization affiliated with or representing one (1) or more bank supervisory agencies in accordance with agreements between the parties and the commissioner.

(g) In order to encourage the effective coordination and implementation of home state laws and host state laws with respect to interstate branching, the commissioner has the authority and the discretion to determine the applicability of Tennessee laws that are within the commissioner's regulatory authority as conferred by law to the operation of branches in Tennessee by out-of-state state banks.



§ 45-2-1409 - Notice and filing requirements.

Any out-of-state bank that will be the resulting bank pursuant to an interstate merger transaction involving a Tennessee state bank shall notify the commissioner of the proposed merger not later than the date on which it files an application for an interstate merger transaction with the responsible federal bank supervisory agency, and shall submit a copy of that application to the commissioner and pay the filing fee, if any, required by the commissioner. Any Tennessee state bank that is a party to the interstate merger transaction shall comply with all applicable state and federal laws. Any out-of-state bank that is the resulting bank in the interstate merger transaction shall provide satisfactory evidence to the commissioner of compliance with applicable requirements of Tennessee law.



§ 45-2-1410 - Notice of subsequent merger.

(a) Each out-of-state state bank that has established and maintains a branch in this state pursuant to this part shall give at least thirty (30) days' prior written notice to the commissioner of any merger, consolidation, or other transaction that would cause a change of control with respect to the bank or any bank holding company that controls the bank, with the result that an application would be required to be filed pursuant to the federal Change In Bank Control Act of 1978, 12 U.S.C. § 1817(j), or the federal Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq., or any successor statutes. In the case of an emergency transaction, the out-of-state state bank shall provide a shorter notice that is consistent with applicable state or federal law. The home state supervisory agency of the bank may provide the prior written notice required.

(b) The notice requirement of subsection (a) shall apply to out-of-state trust institutions that maintain an office in this state pursuant to this chapter. The notice shall also be required of:

(1) Any transfer of all or substantially all of the trust accounts or trust assets of the out-of-state trust institution to another person; or

(2) The closing or disposition of any office in this state.



§ 45-2-1411 - Enforcement.

If the commissioner determines that a branch maintained by an out-of-state state bank or a trust office maintained by an out-of-state trust institution in this state is being operated in violation of any provision of the laws of this state, or is being operated in an unsafe and unsound manner, the commissioner shall have the authority to take all enforcement actions that the commissioner would be empowered to take if the branch or office were a Tennessee state bank; provided, that the commissioner shall promptly give notice to the home state supervisory agency of each enforcement action taken against an out-of-state state bank or out-of-state trust institution. To the extent practicable, the commissioner shall consult and cooperate with the home state supervisory agency in pursuing and resolving the enforcement action. The commissioner may issue an order temporarily or permanently prohibiting a trust institution from acting as a fiduciary in this state.



§ 45-2-1412 - Acquisition of branch by out-of-state bank.

(a) An out-of-state bank that does not already maintain a branch in Tennessee and that meets the requirements of this title may establish and maintain a branch in Tennessee through the acquisition of a branch or establishment of a de novo branch.

(b) No branch of an out-of-state bank may be established through the acquisition of a branch or establishment of a de novo branch, unless the laws of the home state of the out-of-state bank permit Tennessee banks to establish and maintain branches in that state through the acquisition of a branch or establishment of a de novo branch under substantially the same terms and conditions as set forth in this title.

(c) No bank or out-of-state bank may establish or maintain a branch in this state on the premises or property of an affiliate if the affiliate engages in commercial activities.






Part 15 - Liquidation, Dissolution, and Reorganization

§ 45-2-1501 - Voluntary liquidation and dissolution.

(a) With the approval of the commissioner, a state bank may liquidate and dissolve. The commissioner shall grant approval if it appears that:

(1) The proposal to liquidate and dissolve has been approved by a vote of two thirds (2/3) of the outstanding voting stock at a meeting called for the purpose of considering the action; and

(2) The state bank is solvent and has sufficient liquid assets to pay off depositors and creditors immediately.

(b) (1) Upon approval by the commissioner, the bank shall cease to do business, shall have only the powers necessary to effect an orderly liquidation and shall proceed to pay its depositors and creditors and to wind up its affairs.

(2) Within thirty (30) days of the approval, a notice of liquidation shall be sent by mail to each depositor, creditor, person interested in funds held as a fiduciary, lessee of a safe deposit box or bailor of property. The notice shall be posted conspicuously on the premises of the bank and shall be published as the commissioner may require. The bank shall send with the notice a statement of the amount on the books to be the claim of the depositor or creditor. The notice shall demand that property held by the bank as bailee or in a safe deposit box be withdrawn by the person entitled thereto and that claims of depositors and creditors, if the amount claimed differs from that stated in the notice to be due, be filed with the bank before a specified date not earlier than sixty (60) days thereafter in accordance with the procedure prescribed in the notice.

(3) As soon after approval as may be practicable, the state bank shall resign all fiduciary positions and take the actions necessary to settle its fiduciary accounts.

(4) Safe deposit boxes, the contents of which have not been removed within thirty (30) days after demand, shall be opened and the contents dealt with in the manner provided for boxes upon which the payment of rental is in default and the sealed packages containing the contents and the certificates, together with any other unclaimed property held by the bank as bailee and certified inventories thereof, shall be reported to the state treasurer, who shall act in accordance with the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29.

(5) The approval of an application for liquidation shall not impair any right of a depositor or creditor to payment in full, and all lawful claims of creditors and depositors shall promptly be paid. The unearned portion of the rental of a safe deposit box shall be returned to the lessee.

(6) Any assets remaining after the discharge of all obligations shall be distributed to the stockholders, in accordance with their respective interests. Distribution shall not be made before:

(A) All claims of depositors and creditors have been paid or, in the case of any disputed claim, the bank has transmitted to the commissioner a sum adequate to meet any liability that may be judicially determined; and

(B) Any funds payable to a depositor or creditor and unclaimed have been transmitted to the commissioner. Any unclaimed distribution to a stockholder or depositor shall be transferred to the state treasurer, who shall deal with the unclaimed funds in accordance with the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29.

(c) If the commissioner finds that the assets will be insufficient for the full discharge of all obligations or that completion of the liquidation has been unduly delayed, the commissioner may take possession and complete the liquidation in the manner provided in § 45-2-1504 for involuntary liquidations.

(d) The commissioner may require reports of the progress of liquidation, and whenever satisfied that the liquidation has been properly completed, the commissioner shall cancel the charter and enter an order of dissolution.



§ 45-2-1502 - Commissioner in possession.

(a) The commissioner may take possession of a state bank if, after a hearing, the commissioner finds:

(1) Its capital is impaired or it is otherwise in an unsound condition;

(2) Its business is being conducted in an unlawful or unsound manner;

(3) It is unable to continue normal operations; or

(4) Its examination has been obstructed or impeded.

(b) (1) The commissioner shall take possession by posting upon the premises a notice reciting that the commissioner is assuming possession pursuant to this section and the time, not earlier than the posting of the notice, when possession shall be deemed to commence. A copy of the notice shall be filed in a court of general or equity jurisdiction in the county in which the institution is located. The commissioner shall notify the federal reserve bank of the district of taking possession of any state bank that is a member of the federal reserve system, and shall notify the federal deposit insurance corporation of the taking possession of any insured bank.

(2) When the commissioner has taken possession of a state bank, the commissioner shall be vested with the full and exclusive power of management and control, including the power to continue or to discontinue the business, to stop or to limit the payment of its obligations, to employ any necessary assistants, to execute any instrument in the name of the bank, to commence, defend and conduct in its name any action or proceeding in which it may be a party, to terminate the commissioner's possession by restoring the bank to its board of directors, to appoint a receiver to have all of the rights, powers, duties and obligations granted to the commissioner in possession for the purpose of liquidation or reorganization, and to reorganize or liquidate the bank in accordance with §§ 45-2-1503 and 45-2-1504. As soon as practicable after taking possession, the commissioner shall make an inventory of the assets and file a copy of the inventory with the court in which the notice of possession was filed.

(3) When the commissioner has taken possession, there shall be a postponement until six (6) months after the commencement of possession of the date upon which any period of limitation fixed by a statute or agreement would otherwise expire on a claim or right of action of the bank, or upon which an appeal must be taken or a pleading or other document must be filed by the bank in any pending action or proceeding.

(c) (1) If, in the opinion of the commissioner, an emergency exists that will result in serious losses to the depositors, the commissioner may take possession of a state bank without a prior hearing. Any person aggrieved and directly affected by this action of the commissioner may have a review by certiorari as provided in title 27, chapter 9.

(2) If the commissioner determines to liquidate the state bank, the commissioner shall give notice of the determination to the directors, stockholders, depositors and known creditors. Upon a determination to liquidate, the commissioner may, with ex parte approval of the court in which the notice of possession was filed, sell all or any part of the state bank's assets to another state or national bank or to the federal deposit insurance corporation. The commissioner may also, with ex parte approval of the court, borrow from the federal deposit insurance corporation any amount necessary to facilitate the assumption of deposit liabilities by a newly chartered or existing bank and may assign any part or all of the assets of the state bank as security for the loan.

(3) If the commissioner determines to reorganize the state bank, after according a hearing to all interested parties, the commissioner shall enter an order proposing a reorganization plan. A copy of the plan shall be sent to each depositor and creditor who will not receive payment of a claim in full under the plan, together with notice that, unless within fifteen (15) days the plan is disapproved in writing by persons holding one third (1/3) or more of the aggregate amount of the claims, the commissioner will proceed to effect the reorganization. A department, agency or political subdivision of this state holding a claim that will not be paid in full is authorized to participate as any other creditor.

(d) No judgment, lien or attachment shall be executed upon any asset of the state bank while it is in the possession of the commissioner. Upon the election of the commissioner in connection with a liquidation or reorganization:

(1) Any lien or attachment, other than an attorney's or mechanic's lien, obtained upon any asset of the state bank during the commissioner's possession or within four (4) months prior to commencement thereof shall be vacated except liens created by the commissioner while in possession; and

(2) Any transfer of an asset of the state bank made after or in contemplation of its insolvency with intent to effect a preference shall be voided.

(e) The commissioner may borrow money in the name of the state bank and may pledge its assets as security for the loan.

(f) All necessary and reasonable expenses of the commissioner's possession of a state bank and of its reorganization or liquidation shall be defrayed from the assets thereof.



§ 45-2-1503 - Requirements of reorganization plan.

(a) A plan of reorganization shall not be prescribed under this chapter unless:

(1) The plan is feasible and fair to all classes of depositors, creditors and stockholders;

(2) The face amount of the interest accorded to any class of depositors, creditors or stockholders under the plan does not exceed the value of the assets upon liquidation, less the full amount of the claims of all prior classes, subject, however, to any fair adjustment for new capital that any class will pay in under the plan;

(3) The plan provides for the issuance of common stock in an amount that will provide an adequate ratio to deposits;

(4) Any exchange of new common stock for obligations or stock of the bank will be effected in inverse order to the priorities in liquidation of the classes that will retain an interest in the bank and upon terms that fairly adjust any change in the relative interest of the respective classes that will be produced by the exchange;

(5) The plan assures the removal of any director, officer or employee responsible for any unsound or unlawful action or the existence of an unsound condition; and

(6) Any merger or consolidation provided by the plan conforms to the requirements this chapter and chapter 1 of this title.

(b) Whenever, in the course of reorganization, supervening conditions render the plan unfair or its execution impractical, the commissioner may modify the plan or liquidate the institution. The action shall be taken by order upon appropriate notice.



§ 45-2-1504 - Liquidation by commissioner.

(a) In liquidating a state bank, the commissioner may exercise any power of the office of commissioner, but shall not, without the approval of the court in which notice of possession has been filed:

(1) Sell any asset of the organization having a value in excess of five hundred dollars ($500);

(2) Compromise or release any claim if the amount of the claim exceeds five hundred dollars ($500), exclusive of interest; or

(3) Make any payment on any claim, other than a claim upon an obligation incurred by the commissioner, before preparing and filing a schedule of the commissioner's determinations in accordance with this chapter.

(b) Within six (6) months of the commencement of liquidation, the commissioner may elect to terminate any executory contract under which the state bank has contracted either to receive or to provide services, the services specifically including advertising, or any obligation of the bank as a lessee. A lessor who receives sixty (60) days' notice of the commissioner's election to terminate the lease shall have no claim for rent other than rent accrued to the date of termination or for claims for damages for the termination.

(c) As soon after the commencement of liquidation as is practicable, the commissioner shall take the necessary steps to terminate all fiduciary positions held by the state bank and take any action necessary to surrender all property held by the bank as a fiduciary and to settle its fiduciary accounts. The fiduciary accounts may be transferred by the commissioner to another qualified corporate fiduciary as determined by the commissioner, and notice of the transfer must be given by registered mail to the parties by the transferee corporate fiduciary.

(d) As soon after the commencement of liquidation as practicable, the commissioner shall send notice of the liquidation to each known depositor, creditor and lessee of a safe deposit box or bailor of property held by the bank at the address shown on the books of the institution. The notice shall also be published in a newspaper of general circulation in the community once a week for three (3) successive weeks. The commissioner shall send with the notice a statement of the amount shown on the books of the institution to be the claim of the depositor or creditor. The notice shall demand that property held by the bank as bailee or in a safe deposit box be withdrawn by the person entitled thereto and that claims of depositors and creditors, if the amount claimed differs from that stated in the notice to be due, be filed with the commissioner before a specified date not earlier than sixty (60) days thereafter in accordance with the procedure prescribed in the notice.

(e) Safe deposit boxes, the contents of which have not been removed before the date specified, shall be opened by the commissioner in the manner provided for boxes upon which the payment of rental is in default, and the sealed packages containing the contents and the certificates, together with any unclaimed property held by the bank as bailee and certified inventories thereof, shall be reported to the state treasurer who shall deal with them in accordance with the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29.

(f) Within six (6) months after the last day specified in the notice for the filing of claims or a longer period that may be allowed by the court in which notice of possession has been filed, the commissioner shall:

(1) Reject any claim if the commissioner doubts the validity thereof;

(2) Determine the amount, if any, owing to each known creditor or depositor and the priority class of the claim under this chapter and chapter 1 of this title;

(3) Prepare a schedule of the commissioner's determinations for filing in the court in which notice of possession was filed; and

(4) Notify each person whose claim has not been allowed in full and publish once a week for three (3) successive weeks a notice of the time when and the place where the schedule of determinations will be available for inspection and the date, not sooner than thirty (30) days thereafter, when the commissioner will file the schedule in court.

(g) Within twenty (20) days after the filing of the commissioner's schedule, any creditor, depositor or stockholder may file an objection to any determination made. Any objections so filed shall be heard and determined by the court, upon such notice to the commissioner and interested claimants as the court may prescribe. If the objection is sustained, the court shall direct an appropriate modification of the schedule. After filing the schedule, the commissioner may, from time to time, make partial distribution to the holders of claims that are undisputed or have been allowed by the court, if a proper reserve is established for the payment of disputed claims. As soon as is practicable after the determination of all objections, the commissioner shall make final distribution.

(h) (1) The following claims shall have priority:

(A) Obligations incurred by the commissioner;

(B) Wages and salaries of officers and employees earned during the three-month period preceding the commissioner's possession in an amount not exceeding six hundred dollars ($600) for any one (1) person;

(C) Fees and assessments due to the department; and

(D) Deposits to the extent of ten dollars ($10.00) for each depositor.

(2) After the payment of all other claims with interest at the maximum rate permitted on time deposits, the commissioner shall pay claims otherwise proper that were not filed within the time prescribed.

(3) If the sum available for any class is insufficient to provide payment in full, the sum shall be distributed to the claimants in the class pro rata.

(i) Any assets remaining after all claims have been paid shall be distributed to the stockholders in accordance with their respective interests.

(j) Unclaimed funds remaining after completion of the liquidation shall be transferred to the state treasurer to be dealt with in accordance with the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29.

(k) When the assets have been distributed in accordance with this chapter and chapter 1 of this title, the commissioner shall file an account with the court. Upon approval thereof, the commissioner shall be relieved of liability in connection with the liquidation and the charter shall be cancelled.



§ 45-2-1505 - Formation of new bank.

(a) Upon application of either five (5) individual incorporators or a bank holding company domiciled in this state, the commissioner may grant a charter and may issue a certificate of authority to the incorporators if the commissioner finds that the immediate formation of a new state bank will protect the depositors of a state bank closed in accordance with § 45-2-1502.

(b) The requirements contained in this chapter pertaining to the formation and operation of a state bank shall not be applicable for a period of one (1) year after formation of a new state bank hereunder, unless the commissioner determines that the requirements are necessary to the operation of the new state bank.

(c) None of the restrictions contained in the Bank Structure Act of 1974, compiled in part 14 of this chapter, or as the same may be hereafter amended, shall apply to the formation of the new state bank.

(d) The new state bank may acquire all or any part of the assets or deposits of a closed bank in accordance with this chapter.






Part 16 - Examination and Reports

§ 45-2-1601 - Supervision of banks.

(a) Every person doing a banking business under the laws of this state shall be subject to supervision and regulation by the commissioner.

(b) In addition to other powers conferred by chapters 1-9 of this title, the commissioner has the power to require banks subject to the commissioner's supervision to:

(1) Maintain their accounts and to value their assets in accordance with generally accepted principles of accounting;

(2) Charge off the whole or part of an asset that at the time of its acquisition could not lawfully have been acquired and that could not lawfully be retained at the time of the commissioner's action; provided, that the commissioner's action is within two (2) years of the aforementioned acquisition;

(3) Record liens and security in property or, at the option of the bank, insure against losses from not recording;

(4) Obtain a financial statement from a borrower to the extent that the bank can do so;

(5) Search, or obtain insurance of, the title to real estate taken as security; and

(6) Maintain adequate insurance against the risks that the commissioner determines are necessary and appropriate for the protection of depositors.

(c) No person shall be subjected to any civil or criminal liability for any act or omission to act in good faith in reliance upon a subsisting order, regulation or interpretation of the commissioner, notwithstanding a subsequent decision by a court invalidating the order, regulation or interpretation.



§ 45-2-1602 - Examination of banks.

(a) (1) The commissioner shall, either personally or by competent examiner appointed by the commissioner, visit and examine every bank subject to the commissioner's supervision at least once in each year. The commissioner has discretion to determine the scope of the examination; provided, that a full-scope examination, as set out in subsection (b), shall be conducted by the commissioner or the commissioner's designee at least once in every three (3) years. The commissioner has discretion to accept, in any calendar year, all or part of an examination report of a federal banking regulatory agency conducted of a state bank in that year.

(2) The provision of subdivision (a)(1) requiring an examination at least once in each year may be extended to eighteen (18) months; provided, that the bank meets the criteria applicable to the examination cycle imposed on federally insured depository institutions in Section 10(d) of the Federal Deposit Insurance Act (12 U.S.C. § 1820(d)).

(3) The commissioner shall examine a state trust company at least once in an eighteen-month period, except that the commissioner may extend this examination cycle up to an additional eighteen (18) months. In making this determination, the commissioner may consider the state trust company's quality of management, capitalization, risk profile and any other factors the commissioner deems relevant. In no event may a state trust company's examination cycle be extended if the company did not receive a composite rating of one (1) or two (2) at its last examination.

(b) On every examination, inquiry shall be made as to the condition and resources of the bank, the mode of conducting and managing the affairs of the bank, the action of its directors, the investment of the funds of the bank, the safety and prudence of the management of the bank, and whether the requirements of its charter and law have been complied with in the administration of the affairs of the bank, and as to any matters that the commissioner uniformly prescribes.

(c) In addition, the commissioner has the power, and it is the commissioner's duty in like manner, to examine or cause to be examined into the affairs of every bank whenever, in the judgment of the commissioner, the management and condition of the bank are such as to render an examination of its affairs necessary or expedient, or whenever, in the opinion of the commissioner, the interest of the public demands an examination.

(d) The commissioner also has the power to examine, or cause to be examined, every agency located in this state of any foreign bank or banking corporation, in the manner and for the same purpose that the commissioner shall examine domestic banks.

(e) The commissioner also has the power to examine or cause to be examined subsidiary corporations of banks subject to the commissioner's supervision.

(f) The commissioner, and every examiner acting under or appointed by the commissioner, has the power and authority to administer oaths and to examine under oath any person whose testimony may be required on the examination of any bank, or on the examination of any agency of any foreign bank or banking corporation, or on examination of any subsidiary of any bank subject to the commissioner's supervision, and has the authority and power to compel the appearance and attendance of the person for the purpose of the examination.

(g) Any stockholder in any incorporated bank, any corporation doing a banking business, or any person interested in a firm or individual bank may call upon the commissioner, at any time, to make an examination of the bank in which the stockholder, corporation or person is interested, which examination the commissioner, either in person or by an examiner, may or may not make, in the exercise of discretion, upon the one making the request depositing with the commissioner in advance a sum sufficient to cover the cost of the examination.

(h) (1) Each examiner shall act under the direction of the commissioner, and shall forthwith examine fully into the books, papers, and affairs of the bank that the examiner may be directed by the commissioner to examine.

(2) The commissioner shall furnish to each examiner a commission under the signature of the commissioner and official seal of the department, which commission the examiner shall exhibit to the officer or officers of the bank proposed to be examined as the examiner's authority for making the examination.

(3) Each examiner shall report on oath to the commissioner the result of each examination made by the examiner, which report the commissioner shall keep on file in the commissioner's office; and when the commissioner in person makes an examination of the affairs of any bank, the commissioner shall in like manner make out a report under oath of the result of the examination, and the same shall be kept on file in the office of the commissioner, and a duplicate copy furnished the bank examined.

(i) In the discretion of the commissioner, a state bank may be notified in advance that an examination is about to commence in order to afford the bank an opportunity to prepare reports or other information requested by the commissioner. In the discretion of the commissioner, a state bank may be examined at any time without prior notice to the bank.

(j) The commissioner has the power to review the operations of any location engaging in activities as principal or on behalf of a state or out-of-state trust institution or any other company to determine if the location is engaging in unauthorized trust activity.



§ 45-2-1603 - Confidentiality, disclosure and reproduction of information.

(a) The information obtained by the commissioner, or any bank examiner in making an examination into the affairs of the bank, shall be for the purpose of ascertaining the true condition of the affairs of the bank, shall be privileged and confidential, shall not be subject to subpoena, and shall not be disclosed by the party making the examination to any person, except that the examiner shall report the condition of the affairs of the bank to the commissioner, and except that the commissioner is authorized to make the following disclosures from reports of examination:

(1) Within the department in the course of official duties;

(2) To the federal deposit insurance corporation as provided in § 45-2-804 and to the federal reserve board, or its duly authorized representative, as provided in § 45-2-505;

(3) To the federal reserve board, or its duly authorized representative, in the case of an application to form a bank holding company if the principal affiliate bank to be acquired is a state bank or to the federal reserve board in any other circumstance when the commissioner believes that disclosure is in the interest of sound banking regulation;

(4) To the United States comptroller of the currency, or the comptroller's duly authorized representative, in the case of an application of a state bank for conversion to a national charter or to the comptroller in any other circumstance when the commissioner believes that disclosure is in the interest of sound banking regulation;

(5) To the United States department of justice, federal bureau of investigation, state district attorneys general, Tennessee bureau of investigation or the attorney general and reporter in the case of any suspected criminal violations discovered during the course of an examination;

(6) In any administrative proceeding or court action filed by the commissioner or the department to which the commissioner is an actual party;

(7) To the directors of a state bank as provided in § 45-2-1602;

(8) The comptroller of the treasury or the comptroller's designee for the purpose of an audit of the department of financial institutions;

(9) The state treasurer and commissioner of finance and administration pursuant to § 9-4-402;

(10) To other state financial institutions regulatory agencies;

(11) To the federal consumer financial protection bureau, federal trade commission, United States department of labor and the securities and exchange commission, or their duly authorized representative, when the commissioner believes that disclosure is in the best interest of sound banking regulation;

(12) The department of commerce and insurance; and

(13) The United States department of justice, federal bureau of investigation, state district attorneys general, Tennessee bureau of investigation, state attorney general and reporter, internal revenue service, Tennessee office of homeland security, United States department of the treasury and the financial crimes enforcement network for purposes of information sharing to promote enforcement of and compliance with the Bank Secrecy Act, codified at 12 U.S.C. § 1829b, 12 U.S.C. §§ 1951-1959, and 31 U.S.C. §§ 5311-5332.

(b) Disclosures made under subsection (a) shall be made under safeguards designed to prevent further dissemination of confidential information. If any agency or department that has received confidential information under subsection (a) receives a valid subpoena to produce documents of the department of financial institutions or desires to use the documents in litigation, including, but not limited to, discovery proceedings, in which it is involved, the agency or department shall notify the department of financial institutions for permission to produce the documents. The commissioner may, in the commissioner's discretion, authorize the requesting agency or department to use the documents under a protective order approved by the commissioner and designed to prevent the unnecessary further dissemination of the documents.

(c) A bank may reproduce all or any part of a report of examination and send or deliver the reproduction to a bank holding company of which it is a subsidiary, and may also send or deliver the reproduced information to the bank's consultants, external auditors and legal counsel. The disclosure shall not affect the confidential nature of the disclosed information.

(d) As used in this section, unless the context otherwise requires:

(1) "Bank holding company" has the same meaning as in § 45-2-1402; and

(2) "Subsidiary," with respect to a specified bank holding company, means:

(A) Any company, twenty-five percent (25%) or more of whose voting shares, excluding shares owned by the United States or by any company wholly owned by the United States, is directly or indirectly owned or controlled by the bank holding company, or is held by it with power to vote;

(B) Any company in which the election of a majority of whose directors is controlled in any manner by the bank holding company; or

(C) Any company with respect to the management or policies of which the bank holding company has the power, directly or indirectly, to exercise a controlling influence, as determined by the commissioner, after notice and opportunity for hearing.

(e) Notwithstanding any provision of this section to the contrary, the commissioner may, in the commissioner's discretion and in the interest of justice, and when under a validly issued subpoena, waive the privilege created herein and produce bank examination reports and other related documents under the provisions of a protective order entered by a court or administrative tribunal of competent jurisdiction where the order is designed to protect the confidential nature of the information so disclosed from public dissemination.

(f) Notwithstanding any other provision of the law to the contrary, confidential information regarding insurance, securities and investment functions of financial institutions, and known or suspected violations of the insurance, banking or securities laws, may be shared among the departments of financial institutions and commerce and insurance, the district attorneys general for the respective counties, the Tennessee bureau of investigation and the attorney general and reporter. Information disclosed by the commissioner under this section shall not become matters of public record by virtue of the disclosure absent a waiver by the commissioner, or a protective order as provided for in this section.



§ 45-2-1604 - Reports by banks.

(a) All banks shall make to the commissioner, on the call of the commissioner for the reports, at least two (2) reports during each year according to the form, including electronic transmission, that may be prescribed by the commissioner. The report must be verified by the oath or affirmation of the executive officers or agents thereof, and in the case of a corporation, by the president or cashier or secretary, and must be attested by the signature of at least three (3) directors of the corporation. The commissioner shall make one (1) of the calls in the first one half (1/2) of the year and another in the latter one half (1/2) of the year.

(b) Each report shall exhibit in detail and under appropriate heads the resources and liabilities of each bank at the close of business on any past day specified by the commissioner. The day for reports shall be uniform throughout the state, and shall be transmitted by the bank to the commissioner within the period the commissioner prescribes, but in no instance less than five (5) days after receipt of a request or requisition thereof from the commissioner. Instead of the report required under this subsection (b), the commissioner may accept a copy of a call report required by federal regulatory agencies or deems the filing of the report, electronic or otherwise, as required by federal regulatory agencies to constitute compliance with this section.

(c) The commissioner may call for a special report from any particular bank whenever, in the commissioner's judgment, the same is necessary or deemed necessary for the protection of the public or for a full and complete knowledge of the condition of the bank by the commissioner. Special reports called for shall be made in all particulars as required in subsections (a) and (b); provided, that a bank is not required to publish a copy of a special report in a newspaper.






Part 17 - Prohibited Acts

§ 45-2-1701 - Unauthorized conduct of banking or fiduciary activity -- Violation a criminal offense.

(a) It is unlawful for any person not so authorized to carry on a banking business under this chapter and chapter 1 of this title, falsely and with intent to defraud, to act as a bank, or to represent that the person is or is acting for a bank, or to use an artificial or corporate name that is the name of a bank. The right to receive money on deposit and the right to pay out money on checks are declared to be the exclusive privileges of the banking business.

(b) No trust company hereafter may be incorporated or be qualified to act as a fiduciary unless it is incorporated under this chapter and chapter 1 of this title, or the laws governing national banking associations. The foregoing, however, shall not be deemed to restrict the activity of a foreign bank or trust company acting as a trustee under § 35-50-107; nor shall it be deemed to restrict the fiduciary activity of any other class of regulated financial institutions that may now have, or hereafter acquire, fiduciary powers; provided, that nothing herein shall be construed to increase the powers of other classes of regulated financial institutions.

(c) A violation of this section is a Class C misdemeanor.



§ 45-2-1702 - Receiving deposit, premium payment or investment in failing financial institution.

(a) A person directing or participating in the direction of a financial institution commits an offense who receives or permits the receipt of a deposit, premium payment or investment in the institution knowing that, due to the financial condition of the institution:

(1) It is or will be unable to make payment of the deposit on demand, if it is a deposit ordinarily payable on demand; or

(2) It is about to suspend operations or go into receivership.

(b) It is a defense to prosecution under this section that the person making the deposit, premium payment or investment was adequately informed of the financial condition of the institution.

(c) An offense under this section is a Class E felony.



§ 45-2-1703 - Unlawful service as officer or director -- Exceptions at commissioner's discretion.

(a) It is unlawful for any person to serve as an officer or director of a bank who:

(1) Has been convicted of an offense constituting, in the jurisdiction in which the judgment was rendered, a felony involving a violation of banking laws, fraud, embezzlement, or breach of trust;

(2) Would be disqualified by federal law from serving as a director or officer of a federally chartered bank; or

(3) Is indebted to the bank for more than thirty (30) days upon judgment that has become final.

(b) Notwithstanding subsection (a), the commissioner shall have the discretion to approve the application of any person to become a director or officer of a bank chartered under Tennessee law, if the commissioner finds the person has demonstrated fitness to participate in the conduct of the affairs of the bank through evidence of the person's rehabilitation, including, but not limited to, the person's reputation since the person's conviction, the person's age at the time of conviction, and the time that has elapsed since the conviction and other factors as the commissioner determines.



§ 45-2-1704 - Unlawful gratuity or compensation.

(a) It is unlawful for an affiliate of a bank or for an officer, director or employee of a bank or affiliate of a bank to willfully and knowingly and without authority from the board of directors or governing body of the bank or two (2) or more of the active managing officers of the bank to receive, consent to receive, or agree to receive, any commission, emolument, gratuity or reward, or any promise of any commission, emolument, reward, property or thing of value or of personal advantage for procuring, or endeavoring to procure, for any person any loan from, or the purchase or discount of, any paper, note, draft, check or bill of exchange by the bank.

(b) As used in this section, "affiliate" includes:

(1) Any person who holds a majority of the stock of a bank, any other corporation in which the person owns a majority of the stock and any partnership in which the person has an interest;

(2) Any corporation in which the bank or an officer, director, or employee thereof holds a majority of the stock and any partnership in which the person has an interest; and

(3) Any corporation of which a majority of the directors are officers, directors, or employees of the bank or of which officers, directors, trustees or employees constitute a majority of the directors of the bank.

(c) A violation of this section is a Class C misdemeanor.



§ 45-2-1705 - Unlawful concealment of transactions.

(a) It is unlawful for an officer, director, or employee of a bank to conceal or endeavor to conceal any transaction of the bank from any officer, director or employee of the bank or any official or employee of the department to whom it should properly be disclosed.

(b) A violation of this section is a Class C misdemeanor.



§ 45-2-1706 - Improper maintenance of accounts -- False or deceptive entries and statements.

(a) It is unlawful for an officer, director, employee or agent of a bank to:

(1) Maintain or authorize the maintenance of any account of the bank in a manner that, to the person's knowledge, does not conform to the requirements prescribed by this chapter and chapter 1 of this title or by the commissioner;

(2) Make any false or misleading statement or entry or omit any statement or entry that should be made in any book, account, report or statement of the institution, with intent to deceive; or

(3) Obstruct or endeavor to obstruct a lawful examination of the institution by an officer or employee of the department.

(b) A violation of this section is a Class B misdemeanor.



§ 45-2-1707 - Payment of penalties and judgments against others.

(a) It is unlawful for a state bank to pay a fine or penalty imposed by law upon any other person or any judgment against the person or to reimburse directly, or indirectly, any person by whom the fine, penalty or judgment has been paid, except in settlement of its own liability or in connection with the acquisition of property against which the judgment is a lien, or as provided in § 45-2-211.

(b) A violation of this section is a Class C misdemeanor.



§ 45-2-1708 - Unlawful use of term "safe deposit."

(a) It is unlawful for any person to use the terms "safe deposit," "safety deposit," or other words deceptively similar, in connection with the rental of storage space, or in the title or name under that business is done, except:

(1) A person subject to the jurisdiction of the department;

(2) A manufacturer or dealer in safe deposit facilities or equipment; or

(3) An association, the membership of which is composed of officers or institutions subject to regulation under this chapter and chapter 1 of this title, or the laws of the United States or any state.

(b) A violation of this section is a Class C misdemeanor.



§ 45-2-1709 - Unlawful use of banking terms.

(a) (1) (A) It is unlawful for any person, firm or corporation, other than those defined in § 45-1-103, to use or employ in any manner the terms bank, banks, or banking in connection with the carrying on or operation of business in this state; provided, that this section shall have no application to national banking associations or existing persons whose name contains these terms. The commissioner of financial institutions may permit, upon application or by rule, the subsidiary of a bank or bank holding company to employ the terms bank, banks, or banking.

(B) Notwithstanding this section, the commissioner may permit, upon application, a person, corporation, partnership or other business entity to employ the term "bank", "banks", or "banking" if the commissioner, in the commissioner's discretion, determines that the person, corporation, partnership, or business entity has not or will not mislead the public by employing the terms and the person, corporation, partnership or business does not provide financial services. Upon proper showing, the commissioner may rescind approval if the public welfare so requires. For purposes of this section, any person, corporation, partnership, or business that provides financial services shall include, but not be limited to, insurance companies and agents, money order or exchange companies, investment companies, stock brokers or dealers, mutual funds, industrial loan and thrift companies, credit unions and business and industrial development corporations (BIDCOs).

(C) It is unlawful for any person, firm or corporation, other than those defined as a trust institution pursuant to § 45-1-103, to use or employ in any manner the term "trust" in connection with the carrying on or operation of business in this state. This section shall have no application to existing persons as of July 1, 1999, whose name contains the term "trust." Notwithstanding the above, the commissioner may permit the use of the term "trust" upon application on the same basis as under subdivisions (a)(1)(A) and (B).

(D) It is unlawful for a person to use the trade name or trademark, or a confusingly similar trade name or trademark, of any bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary in a solicitation for the offering of services or products if such use is likely to cause confusion, mistake or deception as to the source of origin, affiliation or sponsorship of such products or services; or, to use the trade name or trademark, or confusingly similar trade name or trademark, to that of any bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary in any manner in a solicitation for the offering of services or products unless the solicitation clearly and conspicuously states the following in bold-face type on the front page of the solicitation:

(i) The name, address and telephone number of the person making the solicitation;

(ii) A statement that the person making the solicitation is not affiliated with the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary; and

(iii) A statement that the solicitation is not authorized or sponsored by the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary.

(E) It is unlawful for a person, other than the lender or a person authorized by the lender, to use a loan number, loan amount, or other specific loan information that is not publicly available in a solicitation for the purchase of services or products, unless the solicitation clearly and conspicuously states the following in bold-face type on the front page of the solicitation:

(i) The name, address, and telephone number of the person making the solicitation;

(ii) A statement that the person making the solicitation is not affiliated with the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary;

(iii) A statement that the solicitation is not authorized or sponsored by the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary; and

(iv) A statement that the loan information used was not provided by the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary.

(2) A violation of subdivision (a)(1) is a Class C misdemeanor.

(b) The commissioner or attorney general and reporter in the name of the state is given the power and right by bill of complaint in any court of competent jurisdiction of the parties, to seek injunctive relief to compel compliance by any offending parties with this section.



§ 45-2-1710 - Advance notice of bank examination.

(a) If the department notifies a bank of an examination, a department employee who, before the notification of the visitation, gives notice or information to any officer or agent or employee of a bank as to when a bank will be visited for examination commits a criminal offense.

(b) If the department does not notify a bank of an examination, a department employee who, before a visitation, gives notice or information to any officer or agent or employee of a bank as to when a bank will be visited for examination commits a criminal offense.

(c) A violation of this section is a Class C misdemeanor.



§ 45-2-1711 - False reports.

Any employee of the department who makes a report on oath, as to the result of any examination made by the employee, that is knowingly and willfully false, commits a Class C misdemeanor.



§ 45-2-1712 - False swearing on examination by commissioner or bank examiner.

Any person who willfully and corruptly swears or affirms falsely when being examined under oath by any bank examiner or the commissioner in regard to any material matter or thing commits a Class C misdemeanor.



§ 45-2-1713 - Disclosing condition of bank, its depositors or debtors.

Any bank examiner or commissioner who knowingly and willfully discloses the condition and affairs of any bank ascertained by an examination as examiner of the bank, or who knowingly and willfully, except to the extent as authorized by this chapter and chapter 1 of this title, reports or gives information as to who are depositors or debtors of a bank where the information is obtained as examiner of the bank, commits a Class C misdemeanor and shall be removed from office; and the fact of the disclosure shall be prima facie evidence that the information was obtained by virtue of the person's office.



§ 45-2-1714 - Director voting to impair capital or other acts detrimental to bank.

Any director of a bank commits a Class B misdemeanor who concurs in any vote or act of the directors of the bank by which it is intended to:

(1) Make a dividend except from the surplus profits arising from the business of the bank;

(2) Divide, withdraw or in any manner pay to the stockholders or any of them any part of the capital stock of the bank, or to reduce the capital stock, except in pursuance of law;

(3) Discount or receive any note, or other evidence of debt in payment of capital stock required to be paid or with intention to provide the means of making the payment;

(4) Receive or discount any note or other evidence of debt with the intent to enable any stockholder to withdraw any part of the money paid in by the stockholder or the stockholder's stock; or

(5) Apply any portion of the funds of the bank except as allowed by law, directly or indirectly, to the purchase of shares of its own stock.



§ 45-2-1715 - Unlawful increase of capital stock.

Any officer or director of a bank who knowingly and willfully issues, participates in issuing, or concurs in a vote to issue, any increase of its capital stock beyond the amount of the capital stock thereof duly authorized by or in pursuance of law, or who knowingly and willfully sells or agrees to sell, or is interested directly or indirectly in the sale of the shares of stock of the bank, or in any agreement to sell the same, commits a Class C misdemeanor.



§ 45-2-1716 - Appropriation of property, false entries, or refusal to make reports.

(a) Any director, officer, or employee of any bank commits a Class C misdemeanor who:

(1) Knowingly receives or possesses any of the bank's property, otherwise than in payment for a just demand, or with intent to defraud, and omits to make, or causes the omission of, a full and true entry thereof in its books and accounts;

(2) Concurs in omitting to make any material entry in its books or accounts; or

(3) Knowingly by letterhead, newspaper advertisement, or otherwise represents its capital stock to be in excess of the actual capital paid in, or knowingly concurs in making or publishing any written report, exhibit, or statement of its affairs or pecuniary conditions, making any material statement that is false and by which the bank is made to appear in better condition than it really is, or knowingly omits or concurs in omitting any statement required by law.

(b) This section shall not be construed to conflict with § 39-14-103.



§ 45-2-1717 - Criminal sanctions for violations -- Reports -- Confidential information.

(a) It is the duty of the commissioner to submit to the district attorneys general for the respective counties of the state any criminal violation of the banking laws known by the commissioner to have occurred in the county. The commissioner shall also report the violation to the appropriate division of the Tennessee bureau of investigation.

(b) The commissioner may submit to the district attorneys general, to the attorney general and reporter, and to the appropriate division of the Tennessee bureau of investigation any criminal violation of the securities laws known by the commissioner to have occurred.

(c) Confidential information that is communicated by the commissioner pursuant to this section, whether the reporting is required or authorized by law, remains confidential in the hands of the agency to which the information is reported, and does not become a matter of public record by virtue of this communication.



§ 45-2-1718 - Criminal sanctions for violations.

(a) Except as otherwise specifically provided in this chapter and chapter 1, any person responsible for an act or omission expressly declared to be a criminal offense by this chapter and chapter 1 of this title commits:

(1) A Class C misdemeanor; or

(2) If the act or omission was intended to defraud, a Class E felony.

(b) An officer, director, or employee of a bank is responsible for an act or omission of the institution declared to be a criminal offense against this chapter and chapter 1 of this title whenever, knowing that the act or omission is unlawful, the person participates in authorizing, executing, ratifying or concealing the act, or in authorizing or ratifying the omission or, having a duty to take the required action, omits to do so.

(c) Unless otherwise provided in this chapter and chapter 1 of this title, it is no defense to a criminal prosecution hereunder that the defendant did not know the facts establishing the criminal character of the act or omission charged, if the defendant could and should have known the facts in the proper performance of the defendant's duty.



§ 45-2-1719 - Injunction.

Whenever a violation of this chapter and chapter 1 of this title by a bank or an officer, director or employee thereof is threatened or impending and will cause substantial injury to the institution or to the depositors, or stockholders thereof, a court of competent jurisdiction shall, upon the suit of the commissioner, issue an injunction restraining the violation.



§ 45-2-1720 - False advertising.

(a) It is unlawful for any entity to make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster or over the internet or any radio or television, or in any other way, an advertisement, announcement or statement containing any assertion, representation, or statement with respect to the sale, distribution, offering for sale or advertising of any loan, refinance, insurance or any other product or service that is untrue, deceptive, misleading, or that uses the name or logo of any other lender without the express written consent of the lender whose name is used. For purposes of this section, "lender" means any bank, savings and loan association, savings bank, trust company, credit union, industrial loan and thrift company, mortgage company, mortgage broker, or any subsidiary or affiliate therof.

(b) Each solicitation to an individual in violation of this section shall be considered a separate act. The commissioner of financial institutions, the commissioner of commerce and insurance, and the attorney general and reporter are entitled to enforce this section against any regulated entity within their jurisdiction or against any other person. The commissioners shall have authority to issue a cease and desist order and to impose a civil penalty of up to one thousand dollars ($1,000) per violation.

(c) Any lender whose name or logo is used in violation of this section is entitled to sue for damages, which shall include any actual damages, statutory penalties of one thousand dollars ($1,000) per violation, and court costs and attorney's fees.






Part 18 - Investment and Security Powers

§ 45-2-1801 - Legislative intent.

(a) It is the intention of the general assembly both to broaden the permissible activities available to state chartered banks and to ensure the soundness of the state's banking system by protecting depositors.

(b) It is further the intention of the general assembly to provide for the sound conduct of the business of banks while authorizing the availability of expanded services under the authority of the appropriate state regulatory entities.



§ 45-2-1802 - Powers generally.

An authorized state bank, directly or indirectly through a subsidiary, may:

(1) Provide portfolio investment advice to customers;

(2) Serve as investment advisor to investment companies, including, but not limited to, open-end and closed-end mutual funds, private investment companies and investment companies registered under the Investment Companies Act of 1940;

(3) Serve as investment or financial advisor to states, counties and municipalities or subdivisions or instrumentalities thereof;

(4) Act as general partner to investment partnerships;

(5) Act as dealer-manager or financial advisor to corporations or partnerships, including, but not limited to, providing valuation advice, opinions with respect to sales or purchases or assets, corporate restructuring, issuances of securities, mergers and other acquisitions;

(6) Engage in the sale, distribution, and underwriting of, and deal in, commercial paper issued by any entity;

(7) Engage in the sale, distribution, and underwriting of, and deal in, promissory notes secured by real estate mortgages, credit obligations secured by real or personal property or manufactured housing, participation interests in promissory notes and credit obligations, and mortgage related payment bonds secured by promissory notes; and

(8) Engage in the sale, distribution and underwriting of, and deal in, stocks, bonds, debentures, notes, mutual fund shares or unit investment trust interest, and other securities which may be sold by a broker-dealer, financial institution or investment company under Tennessee law.



§ 45-2-1803 - Regulations -- Adoption -- Office of subsidiaries.

(a) The commissioner of financial institutions shall adopt regulations, for the protection of depositors, that state banks, or any class of state banks determined by the commissioner to be appropriate, are required to apply to and receive approval of the commissioner before engaging in one (1) or more of the activities permitted in § 45-2-1802, and may be required to conduct certain of the activities, other than those activities that may be conducted directly by a national bank, only through a subsidiary.

(b) Any offices of the subsidiary shall not be considered branches of the bank for purposes of § 45-2-614.

(c) In addition, the commissioner of commerce and insurance may adopt regulations, if the commissioner determines that the action is necessary for the protection of investors and in the public interest, to require the underwriting, market making or dealing in securities (other than securities which may be underwritten or dealt in by national banks or in which national banks may make a market) activities of state banks be conducted through a subsidiary.



§ 45-2-1804 - Duties of commissioner.

The commissioner of financial institutions, in adopting regulations pursuant to § 45-2-1803, shall:

(1) Determine the appropriate level of capital or assets required for a bank to engage directly in an activity permitted in § 45-2-1802;

(2) Determine whether the risk to depositors is sufficiently significant as to require that the activity permitted in § 45-2-1802 must be conducted in a separately capitalized subsidiary;

(3) Determine the appropriate minimum level of capital required for the subsidiary;

(4) Condition the bank's or subsidiary's engaging in an activity permitted in § 45-2-1802, upon a specified level of demonstrated expertise or training;

(5) In connection with subsidiaries engaged in the activities specified in § 45-2-1802(6)-(8), adopt regulations restricting transactions between the subsidiary and a state bank parent or affiliate of the subsidiary to those transactions which are permissible under and consistent with the federal deposit insurance corporation regulations; the regulations may be adopted by reference; and.

(6) Adopt other regulations that are necessary to provide adequate protection for depositors of the state bank, giving due consideration to the limitations, or lack of limitations, on the same or similar activities conducted by other financial institutions.



§ 45-2-1805 - Lending limits.

(a) The lending limit provisions of § 45-2-1102 shall apply to extensions of credit by a state bank to any subsidiary engaging in one (1) or more of the activities permitted in § 45-2-1802, and the sale and purchase of classified loans or loan participations restrictions of § 45-2-1102 shall apply to sales or purchases of classified loans from a state bank to any subsidiary engaged in one (1) or more of the activities permitted in § 45-2-1802.

(b) The amount of any outstanding underwriting commitment or obligation of a state bank or its subsidiary with respect to any single issuer shall not exceed:

(1) The total of the combined lending limits, state and federal, of the state bank and all other banks that are controlled by the same holding company as the state bank; less

(2) The total of all outstanding extensions of credit to the issuer from the state bank and from all other banks that are controlled by the same bank holding company as the state bank; provided, that: (A) The distribution of open-end mutual funds shall not be considered underwriting; and

(B) An obligation authorized by § 45-2-607 that is held as an investment by a state bank shall not be considered an extension of credit by the bank.



§ 45-2-1806 - Investment advisors -- Registration.

Any state bank or state bank subsidiary that acts as an investment advisor to any mutual fund shall register as an investment advisor with the United States securities and exchange commission and with the department of commerce and insurance. For purposes of this section, a bank common trust fund, investment in which is limited to accounts in which the bank acts as fiduciary or co-fiduciary, shall not be considered a mutual fund.



§ 45-2-1807 - Uninsured depository accounts.

Any depository account with a state bank or state bank subsidiary upon which drafts, checks, or other negotiable instruments can be drawn and that is not insured or partially insured by a corporation or subdivision of the United States government must in the application for the account inform the customer of the lack of deposit insurance, and the customer must acknowledge by signature and date of the same.



§ 45-2-1808 - Insured and noninsured deposits and investments -- Disclosures to customers.

(a) Any state bank, or securities broker-dealer that offers both insured deposit accounts, including, but not limited to, insured management accounts or insured certificates of deposit, and noninsured investments shall in any advertisement, brochure, prospectus or other advertising statement and in documents opening a customer account provide the disclosures provided in subsection (b).

(b) (1) The disclosure required in subsection (a) shall, with regard to the account or investment offering, indicate:

(A) In the case of a noninsured investment, the fact that the investment is not insured; and

(B) In the case of an insured deposit account or insured certificate of deposit, the fact that the deposit is insured. In addition, prior to the acceptance of a deposit or sale of a certificate of deposit, the bank or securities broker-dealer shall disclose the name of the insured institution where the deposit is or will be located if other than the institution accepting or selling the deposit.

(2) Compliance with the disclosure requirements of the federal deposit insurance corporation under 12 C.F.R. 337.4(repealed) or 12 C.F.R. 328.0 et seq., applicable to the investments, insured deposits, or institutions, shall be deemed to comply with this section. This section shall not entitle any bank or securities broker-dealer to advertise that the institution is a federally insured institution in violation of applicable federal rules.






Part 19 - Credit Card State Banks

§ 45-2-1901 - Part definitions. [Amendments effective until July 1, 2018. See subdivision (3)(C)]

As used in this part, unless the context otherwise requires:

(1) "Control" has the meaning set forth in 12 U.S.C. § 1841(a)(2);

(2) "Credit card state bank" means a state bank chartered under the laws of Tennessee and whose principal office is in this state and the activities of which are limited to those permitted under § 45-2-1902;

(3) [Amendments effective until July 1, 2018. See subdivision (3)(C).] (A) "Domestic holding company" means a company, itself or through its parent company, subsidiary, or other affiliate, that either:

(i) Controls a domestic or foreign lender and has its principal place of business in this state; or

[Effective until July 1, 2018. See subdivision (3)(C).]

(ii) Controls a company, or is a company, that:

(a) Is licensed pursuant to chapter 7 of this title;

(b) Has a consolidated net worth of not less than twenty-five million dollars ($25,000,000); and

(c) Has had its principal place of business in this state for at least five (5) consecutive years, including the company's predecessor by merger;

[Effective until July 1, 2018. See subdivision (3)(C).]

(B) "Domestic holding company" also means a company that is controlled by, or under common control with, a company described in subdivision (3)(A)(ii). For purposes of this subdivision (3)(B), "under common control" means no less than fifty percent (50%) ownership;

(C) Effective July 1, 2018, subdivisions (3)(A)(ii) and (3)(B) are hereby deleted. Also effective July 1, 2018, the language ", itself or through its parent company, subsidiary, or other affiliate," in subdivision (3)(A) is hereby deleted. However, any company that organized pursuant to subdivision (3)(A)(ii) or (3)(B), and this part prior to July 1, 2018, and that continues to own or control a credit card state bank after July 1, 2018, shall retain authority to own or control a credit card state bank under the terms and conditions provided in this part;

(4) "Domestic lender" means any bank, savings and loan association, savings bank, or credit union organized and supervised under the laws of this state or the United States, that has its principal place of business in this state or any other business organization that is authorized by law to accept deposits and make loans and has its principal place of business in this state;

(5) "Foreign lender" means any bank, savings and loan association, savings bank, credit union, organized or chartered under the laws of the United States, or any state other than this state, or the District of Columbia, that has its principal place of business outside this state, or any other business organization that is authorized by law to accept deposits and make commercial loans and has its principal place of business outside this state;

(6) "Holding company" means any company that controls a domestic or foreign lender; and

(7) "Qualifying organization" means a corporation, partnership, or other entity that at all times maintains an office in the state of Tennessee, at which it employs at least one hundred (100) persons residing in this state, and that is directly engaged in providing the following services, either for the qualifying organization or on behalf of other domestic or foreign lenders or credit card state banks:

(A) The distribution of credit cards or other devices designed and effective to access credit card accounts;

(B) The preparation of periodic statements of amounts due under credit card accounts;

(C) The receipt from credit card holders of amounts paid on or with respect to the accounts; and

(D) The maintenance of financial records reflecting the status of the accounts from time to time. "Qualifying organization" also includes any domestic bank or credit card bank satisfying the employment and activities requirements set forth in this subdivision (7)(D).



§ 45-2-1902 - Organization -- Filing fees -- Authorized activities. [Amendments effective until July 1, 2018. See subdivisions (a)(2) and (d)(1)(B).]

(a) [Amended effective July 1, 2018. See subdivision (a)(2).] (1) Subject to this chapter and to the approval of the commissioner, any domestic lender, foreign lender, or holding company, including a domestic holding company, may organize, own, and control a credit card state bank on the terms and conditions provided in this part. Notwithstanding § 45-2-607(11), a state bank may own up to one hundred percent (100%) of the shares of a credit card state bank.

(2) Effective July 1, 2018, the language ", including a domestic holding company," in subdivision (a)(1) is hereby deleted. However, any company that organized pursuant to such language, § 45-2-1901(3)(A)(ii) or (3)(B), and this part prior to July 1, 2018, and that continues to own or control a credit card state bank after July 1, 2018, shall retain authority to own or control a credit card state bank under the terms and conditions provided in this part.

(b) If the credit card bank is to be organized under the laws of this state, the bank shall be organized as provided in this chapter, and the commissioner shall supervise, regulate, examine, and exercise enforcement authority as provided for in this chapter and chapter 1 of this title, and all applicable rules and regulations, to the extent the commissioner deems applicable to the entities. The credit card state bank shall at all times maintain capital stock and paid-in surplus of not less than two million dollars ($2,000,000).

(c) In connection with the application to organize, own, and control a credit card state bank, the applicant shall pay a filing fee in an amount determined by rule by the commissioner.

(d) A credit card state bank shall:

(1) [Amended effective July 1, 2018. See subdivision (d)(1)(B).] (A) Engage only in credit or debit, including prepaid debit, card operations or the making of loans;

(B) Effective July 1, 2018, the language "or debit, including prepaid debit," in subdivision (d)(1)(A) is hereby deleted. However, any company that organized pursuant to such language, § 45-2-1901(3)(A)(ii) or (3)(B), and this part prior to July 1, 2018, and that continues to own or control a credit card state bank after July 1, 2018, shall retain authority to own or control a credit card state bank under the terms and conditions provided in this part;

(2) Not accept demand deposits or deposits that the depositor may withdraw by check or similar means for payment to third parties or others;

(3) Not accept any savings or time deposits of less than one hundred thousand dollars ($100,000);

(4) Maintain only one (1) office that accepts deposits; and

(5) (A) If in existence on May 17, 1999, not engage in the business of making commercial loans, unless the charter is amended to include a provision electing to engage in commercial lending; or

(B) If organized on or after May 17, 1999, not engage in the business of making commercial loans, unless the charter contains a provision or is subsequently amended to include a provision electing to engage in commercial lending.

(e) A credit card state bank, unless the subsidiary of a domestic lender or domestic holding company, shall either:

(1) Have, within one (1) year of the date it commences operations, fifty (50) employees located in this state devoted to the credit card activities contemplated by this part; or

(2) Contract with a qualifying organization for the performance of the services.

(f) A credit card state bank may issue credit in accordance with §§ 45-2-1903 -- 45-2-1908.

(g) A domestic lender is not required to establish a credit card state bank in order to issue credit cards, create credit card accounts and make loans, but may itself issue credit cards, create credit card accounts and make loans in accordance with §§ 45-2-1903 -- 45-2-1908, or as otherwise permitted by law.



§ 45-2-1903 - Part definitions -- Credit card accounts.

(a) For purposes of this part, unless the context otherwise requires:

(1) "Bank" means a credit card state bank established and operated in accordance with § 45-2-1902 or a domestic lender;

(2) "Credit card account" or "credit card plan" means any account that can be accessed by a credit card, including a debit card with a credit feature, whereby the cardholder may obtain loans from time to time either by credit card cash advance or by the purchase or satisfaction by the bank of obligations of the cardholder incurred pursuant to a credit card. "Cardholder" includes borrowers and other primary obligors on loans. With regard to a state credit card bank electing to make loans pursuant to § 45-2-1902(d)(5), and with regard to a domestic lender electing to make loans pursuant to §§ 45-2-1901 -- 45-2-1908, "credit card account" or "credit card plan" also includes loans; and

(3) "Loan" means any extension of credit, including, but not limited to, credit extended under plans or in transactions for which no credit card is issued, whether by way of installment, single payment, add-on, discount factoring, or otherwise for personal, consumer, agricultural or commercial purposes.

(b) A bank may extend credit under this part through a credit card account.

(c) This part governs the entire credit card account and all transactions thereunder, including transactions made by check or by another access device or instrument not constituting a credit card. Regardless of the cardholder's place of residence, a credit card account authorized by this part shall be governed solely by federal law and the law of this state, except to the extent the agreement relating to the account provides otherwise. Any other law of this state, including any statute, regulation, or common law, that limits the authority provided by this part or the rate or amount of interest, discount, points, finance charges, time-price differential, service charges or other fees and charges that may be charged, taken, collected, received, or reserved, shall not apply to extensions of credit under a credit card plan that is subject to this part.



§ 45-2-1904 - Interest -- Fees and charges.

(a) With respect to extensions of credit made on credit card accounts, a bank may charge and collect interest at an annual rate not exceeding twenty-one percent (21%) per year or at an equivalent daily, weekly, monthly, or quarterly rate.

(b) In addition to the interest charges authorized by subsection (a), a bank may charge and collect with respect to credit card accounts additional types of fees and charges that are agreed upon between the bank and the cardholder, in amounts that are specified in or determined in accordance with the agreement between the bank and the cardholder. The additional fees and charges may include, but are not limited to, a monthly, annual or other periodic charge, and/or a one-time charge, for the privileges or services made available to the cardholder under the plan; transaction charges for each purchase or cash advance under the plan; a minimum charge for each monthly, annual or other scheduled billing period under the plan during any portion of which there is an outstanding unpaid indebtedness; a late payment or delinquency charge; fees incident to the application for and/or the opening, administration and termination of a plan, which in the case of secured plans, may include, but not be limited to, fees and charges relative to the inspection, verification, and protection of the collateral and the establishment, perfection, enforcement and release of the security interest; returned payment charges; charges for providing sales slips, invoices, checks, duplicate periodic statements or other documents; stop payment fees; charges for exceeding a predetermined credit limit or for initiating a transaction that, if consummated, would result in an outstanding balance in excess of the credit limit; automated teller machine charges or similar electronic or interchange fees or charges; charges for issuing additional or replacement credit cards; and other fees and charges that may be agreed upon between the bank and the cardholder.

(c) If credit under a credit card plan is offered and extended in connection with overdrafts under a demand deposit account or other transaction account maintained by the cardholder with a bank, the bank may continue to impose any charges customarily imposed by it under the terms governing the demand deposit or other transaction account, including, but not limited to, check charges, monthly maintenance charges, checkbook charges, debit card charges, charges for checks drawn on funds in excess of an available line of credit and other similar charges, without the necessity of the bank making specific reference to the charges in the agreement governing the credit card plan, and the amount of the charge may be charged to the cardholder's account under the plan.

(d) In the event a borrower defaults under the terms of a plan and the bank refers the borrower's account to an attorney (including a regular salaried employee of the bank) for collection, the bank may, if the agreement governing the credit card plan so provides, charge and collect from the cardholder a reasonable attorney's fee and, in addition, if the agreement governing the plan (or, in the case of secured plans, the security agreement or similar instrument) so provides, the bank may recover from the cardholder all court and other collection costs, including, in the case of secured plans, all costs of enforcing the security agreement or similar instrument, actually incurred by the bank, including those incurred on appeal. Banks may charge and collect interest charges following default of the cardholder and/or judgment in favor of the bank at the rates permitted by this part.

(e) If a bank purchases or satisfies an obligation of the cardholder at less than the face amount of the obligation, the discount is not considered a fee or charge limited by this section.



§ 45-2-1905 - Variable interest rates.

If the agreement governing the credit card plan so provides, the rate or rates of interest under the plan may vary in accordance with a schedule or formula, and/or upon the happening of any event or circumstance specified in the agreement, including, but not limited to, the failure of the cardholder to perform in accordance with the terms of the agreement. The interest rates, as so varied, may be made applicable to all or any part of the outstanding indebtedness under the plan on or after the effective date of the variation, including the indebtedness arising out of extensions of credit made prior to the variation in the interest rates.



§ 45-2-1906 - Computation of interest.

(a) A bank may charge and collect the interest charges authorized by § 45-2-1904(a) on each credit extension under the credit card plan from the date the cardholder makes a purchase or obtains a cash advance through the date payment is credited to the account in accordance with applicable federal law.

(b) Subject to the terms of the written agreement between a bank and a cardholder, outstanding balances may be computed at the beginning or end of any period or on an average basis for the period. Outstanding balances may include any interest charges and other fees and charges posted to the account. Accordingly, a bank may compound interest charges on extension of credit under this part, on a daily or other basis.

(c) For purposes of determining the daily, weekly, monthly or quarterly rate of interest equivalent to an annual rate, the annual rate shall be divided by: three hundred sixty (360), if the written agreement so provides, or three hundred sixty-five (365), fifty-two (52), twelve (12), or four (4), as the case may be, without regard to the effect of leap years, periods of varying lengths, compounding of interest charges or other factors. A billing period shall be deemed to be a month or monthly if the last day of each billing period is on the same day of each month or does not vary by more than four (4) days from the same day.

(d) Payments received by a bank under a credit card account may be applied by the bank to purchases, cash advances and/or fees and charges imposed by the bank, in any order, and a bank shall not be required to set forth its payment allocation method in the account agreement or give notice of a change in its payment allocation method, except as required by federal law.



§ 45-2-1907 - Amendment of credit card agreement.

(a) Except as otherwise provided in subsection (b), a bank may amend its credit card agreement with a cardholder by any method permitted therein upon complying with applicable federal disclosure laws, including, but not limited to, by sending a written change-in-terms notice prior to the effective date of the change, if the change-in-terms notice is required by federal law. The agreement, as so amended, may be made applicable to all or any part of the outstanding indebtedness under the plan on or after the effective date of the amendment, including indebtedness arising out of extensions of credit made prior to the amendment.

(b) An amendment that materially increases applicable interest rates or other charges or is otherwise materially adverse to the cardholder shall take effect only if the cardholder consents. If the cardholder does give any required consent, the amendment may be made applicable to all or any part of the outstanding indebtedness under the plan on or after the effective date of the amendment, including indebtedness arising out of extensions of credit made prior to the amendment. If the cardholder does not give any required consent, the cardholder shall be permitted to pay the outstanding unpaid indebtedness in accordance with the terms of the agreement, without giving effect to the amendment, and the bank may terminate any further credit extensions under the plan, unless the credit card agreement provides otherwise.

(c) The cardholder's consent, for purposes of subsection (b), may be expressed by any affirmative act, including, but not limited to, continued usage of the account after a date specified in a change-in-terms or amendment notice sent by the bank. As an alternative, the change-in-terms or amendment notice may require that the cardholder take specified action, such as returning all credit cards and other access devices to the account by a specified date, in which case the cardholder's failure to take action shall be deemed consent by the cardholder to the changed or amended terms.



§ 45-2-1908 - Security for cardholders' obligations.

A bank may take security of any type, including, but not limited to, a mortgage or deed of trust on residential property or a deposit account or certificate of deposit, for a cardholder's obligations under a credit card account.






Part 20 - Private Trust Companies

§ 45-2-2001 - Private trust company.

(a) A private trust company acting as a fiduciary in this state is a company that does not transact business with the general public. All individuals who control the private trust company, establish trusts or charitable organizations controlling the private trust company, or control corporations, sole proprietorships, partnerships, joint ventures, associations, trusts, estates, business trusts, limited liability companies, or other companies controlling the private trust company must be related within the tenth degree of affinity or consanguinity to the designated ancestor, or lineal descendants of the original owners of a private trust company. The company shall comply with this chapter and chapter 1 of this title, and the rules thereof of this chapter and chapter 1 of this title applicable to a public trust company unless expressly exempted therefrom in writing by the commissioner pursuant to this section or by rule adopted by the department.

(b) (1) A private trust company or proposed private trust company may request in writing that it be exempted from any provision of the Banking Act or the rules thereof. The commissioner may grant the exemption in whole or in part if the commissioner finds that the private trust company does not and will not transact business with the general public.

(2) As used in this part, unless the context otherwise requires:

(A) "Designated ancestor" means an individual designated as provided in § 45-2-2002(a) for the purpose of establishing another individual's status as a family member in relation to a private trust company or a proposed private trust company. A designated ancestor may be either a living or deceased individual;

(B) "Family member" means any individual who is related within the tenth degree of affinity or consanguinity to the designated ancestor of a private trust company or to the original owners of a private trust company. For the purposes of this part, a family member's:

(i) Surviving spouse shall be deemed related by affinity; and

(ii) Stepchild shall be deemed related by affinity and such affinity shall continue regardless of any future change in status of the stepchild's parents; and

(C) "Transact business with the general public" means any sales, solicitations, arrangements, agreements, or transactions to provide fiduciary services, whether or not for a fee, commission, or any other type of remuneration, with any client that is not a:

(i) Family member; or

(ii) Sole proprietorship, partnership, joint venture association, trust, estate, business trust, corporation, limited liability company, charitable lead trust, charitable remainder trust, charitable organization or other company that is one hundred percent (100%) owned, or one hundred percent (100%) controlled by, one (1) or more family members.

(c) At the expense of the private trust company, the commissioner may examine or investigate the private trust company in connection with an application for exemption. Unless the application presents novel or unusual questions, the commissioner shall approve the application for exemption not later than the sixty-first day after the date the commissioner considers the application complete and accepted for filing. Otherwise, the application shall be deemed approved unless the commissioner extends the time for review by requiring the submission of additional information as considered necessary to an informed decision.

(d) Any exemption granted under this section may be made subject to conditions or limitations imposed by the commissioner consistent with this chapter.

(e) The department may adopt rules defining other circumstances that do not constitute transaction of business with the public, specifying the provisions of the Banking Act that are subject to an exemption request, and establishing procedures and requirements for obtaining, maintaining, or revoking exempt status.



§ 45-2-2002 - Requirements to apply for and maintain status as a private trust company.

(a) Application. (1) A private trust company requesting an exemption from provisions of the Banking Act shall file an application with the commissioner containing the following:

(A) A nonrefundable application fee as set by the department;

(B) A detailed statement under oath showing the private trust company's assets and liabilities as of the end of the month previous to the filing of the application;

(C) A statement under oath of the reason for requesting the exemption;

(D) A statement under oath that the private trust company is not currently transacting business with the public and that the company will not conduct business with the public without the prior written permission of the commissioner;

(E) The current street mailing address and telephone number of the physical location in this state at which the private trust company will maintain its books and records, together with a statement under oath that the address given is true and correct and is not a United States postal service post office box or a private mail box, postal box, or mail drop;

(F) A listing of the specific provisions for which the request for exemption is made; and

(G) A statement under oath of the name of the individual who will be the designated ancestor of the private trust company.

(2) The commissioner shall not approve a private trust company exemption unless the application is completed as required in this section.

(b) Requirements. To maintain status as an exempt private trust company under this chapter, the private trust company shall comply with the following:

(1) An exempt private trust company shall not transact business with the public;

(2) An exempt private trust company shall file an annual certification that it is maintaining the conditions and limitations of its exempt status. This annual certification shall be filed on a form provided by the commissioner and be accompanied by a fee determined by the department. The annual certification shall be filed on or before June 30 of each year. The commissioner may examine or investigate the private trust company, at the company's expense, periodically as necessary to verify the certification; and

(3) An exempt private trust company shall comply with the principal office provisions, address and telephone requirements of this section.

(c) Change of Control. (1) Control of an exempt private trust company may not be transferred or sold with exempt status. In any change of control, the acquiring control person must comply with this chapter, and the exempt status of the private trust company shall automatically terminate upon the effective date of the transfer. A separate application for exempt status must be filed if the acquiring person wishes to obtain or continue an exemption pursuant to this section.

(2) For the purposes of this part, a transfer of control of an exempt private trust company to a family member shall not be a change of control resulting in the termination of private trust company's exempt status regardless of whether the transfer is:

(A) Direct or indirect;

(B) Inter vivos; or

(C) A result of death.



§ 45-2-2003 - Remedies.

(a) If a private trust company violates any provisions of this chapter, the commissioner may:

(1) Institute any action or remedy prescribed by this chapter and chapter 1 of this title, or any applicable rule; or

(2) Refer the private trust company to the attorney general and reporter for institution of a quo warranto proceeding to revoke the charter.

(b) After notice and an opportunity for a hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the commissioner shall have authority to revoke the exempt status of a private trust company in the following circumstances:

(1) The exempt private trust company makes a false statement under oath on any document required to be filed by the department;

(2) The exempt private trust company fails to submit to an examination as required by this chapter;

(3) The exempt private trust company withholds requested information from the commissioner; or

(4) The exempt private trust company violates any provision applicable to exempt private trust companies.

(c) After taking effect, the revocation is final and nonappealable as to that private trust company. The private trust company shall then be subject to all of the requirements and provisions applicable to non-exempt state trust companies within the period of time that the commissioner determines reasonable and circumstances warrant.



§ 45-2-2004 - Conversion to public trust company.

(a) A private trust company may terminate its status as a private trust company and commence transacting business with the general public. A private trust company desiring to commence transacting business with the general public shall file a notice on a form prescribed by the commissioner, which shall set forth the name of the private trust company and an acknowledgment that any exemption granted or otherwise applicable to the private trust company shall cease to apply on the effective date of the notice, furnish a copy of the resolution adopted by the board authorizing the private trust company to commence transacting business with the general public, and pay the filing fee, if any, prescribed by the commissioner. The commissioner may examine or investigate the private trust company, at the company's expense, in order to act on the notice.

(b) The notificant may commence transacting business with the general public on the thirty-first day after the date the commissioner receives the notice, unless the commissioner specifies an earlier or later date.

(c) The thirty-day period of review may be extended by the commissioner on determination that the written notice raises issues that require additional information or additional time for analysis. If the period for review is extended, the notificant may commence transacting business with the public only on prior written approval by the commissioner.

(d) The commissioner may deny approval of the notice of the private trust company to commence transacting business with the general public if the commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness, or that the proposed transacting of business with the general public would be contrary to the public interest, or if the commissioner determines that the notificant will not within a reasonable period be in compliance with any provision from which the notificant had been previously exempted.

(e) Upon the effective date of conversion, the private trust company shall then be subject to all of this chapter and chapter 1 of this title, and the rules thereof that are applicable to non-exempt state trust companies.






Part 21 - State Trust Companies

§ 45-2-2101 - Parts of chapter applicable to trust companies.

(a) Parts 1, 2, 3, 4, 5, 7, 8, and 19 of this chapter do not apply to trust companies, except for §§ 45-2-104, 45-2-105, 45-2-208, 45-2-211, 45-2-215(b), 45-2-217, 45-2-218, 45-2-219, 45-2-220, 45-2-402(d) and (e), 45-2-404 and 45-2-405, and as otherwise provided in this part or as determined by the commissioner.

(b) Part 14 of this chapter does not apply to trust companies, except for §§ 45-2-1408 -- 45-2-1411; and, in regards to § 45-2-1409, for a state trust company, the "application for an interstate merger transaction with the responsible federal bank supervisory agency," means the merger application that is filed with the responsible state agency.

(c) All provisions referenced in this section are in addition to those other statutes in this chapter that are not applicable to trust companies, as determined by the commissioner under § 45-1-124.



§ 45-2-2102 - Organization of state trust company.

(a) Any number of persons may act as incorporators or organizers of a state trust company.

(b) Subject to this chapter, a state trust company shall be organized as a corporation under the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, or a limited liability company under the Tennessee Revised Limited Liability Company Act, compiled in title 48, chapter 249.

(c) To form a state trust company, the incorporators or organizers shall:

(1) Submit an application for charter, pursuant to § 45-2-2103; and

(2) If the application is approved by the commissioner, submit an application for a certificate of authority, pursuant to § 45-2-2106.

(d) For purposes of this part, if the trust company is being formed as a limited liability company, all references to an application for charter shall also mean an application for articles of organization; all references to incorporators shall also mean organizers; and all references to stock or shareholders shall also include membership interests or members, respectively. Any reference to a director shall also mean a manager, if the trust company is being formed as a manager-managed limited liability company. Any reference to applicant shall mean the incorporators or organizers, or the trust company itself, once its corporate existence has begun.

(e) Prior to submitting an application for charter, each incorporator or organizer shall subscribe and pay in full, in cash, for common stock in a minimum amount representing in aggregate at least ten percent (10%) of the proposed capital of the company. Subscriptions paid by the incorporators for their shares in the proposed trust company may be used to pay organizational expenses, but, in that case, shall not be commingled with funds in any account in which any non-incorporator funds have been or will be deposited.



§ 45-2-2103 - Application for charter -- Records check -- Notifications -- Withdrawal.

(a) The application for charter shall be filed with the commissioner, in the form the commissioner prescribes, containing the following information:

(1) The name, residence and occupation of each incorporator or organizer, or of each individual controlling any entity acting as an incorporator or organizer, as determined by the commissioner, as well as the amount of stock subscribed to, and paid for, by each;

(2) The name and contact information of an individual to whom correspondence relative to the application may be sent;

(3) The names and addresses, and other biographical information as the commissioner may require, of the initial directors or managers and officers of the trust company;

(4) The proposed charter or articles of organization of the company, which, in addition to the provisions required by the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, or the Tennessee Revised Limited Liability Company Act, compiled in title 48, chapter 249, shall contain the following:

(A) The proposed name of the trust company, which, in the commissioner's judgment, is not likely to cause confusion to the affected public; and

(B) A statement that the company is being formed under the Tennessee Banking Act, as compiled in chapters 1 and 2 of this title, to act as a state trust company;

(5) The proposed bylaws or operating agreement;

(6) The address of the principal office in this state and of each proposed office, or, if not yet known, the communities in which the offices will be located;

(7) A three-year business plan for the trust company including pro forma financial projections specifically identifying the opportunities for profitable employment of its fiduciary services;

(8) The proposed capital structure of the trust company, complying with § 45-2-2107;

(9) The offering circular or offering letter if capital is to be raised by public offering or private placement offering whether at the trust company level or by an entity that will control the state trust company and a copy of the escrow agreement for the escrow account in which funds shall be placed;

(10) The nonrefundable application fee required by the commissioner; and

(11) Such other information as the commissioner may require.

(b) The commissioner shall require each individual identified in subdivision (a)(1) and (3) to consent to a criminal history records check and provide their fingerprints in a form acceptable to the commissioner. The criminal history records check shall be conducted by the Tennessee bureau of investigation or the federal bureau of investigation, or both, at the expense of the applicant, and the results of the check shall be forwarded to the commissioner. For any individual who is not a citizen of the United States, the commissioner shall conduct an international background investigation at the expense of the applicant, or require the applicant or individual to provide the results of an international background investigation on the individual, which the commissioner has the discretion to accept or reject.

(c) The applicant shall use the phrase "in organization" after the proposed trust company's name, until the certificate of authority has been issued.

(d) At any time prior to approval of the application for charter, so long as the applicant has provided the address for the principal office, the applicant may request that the commissioner issue the charter or articles of organization by endorsing the document and having it filed with the secretary of state at the expense of the applicant and returning the original to the applicant.

(e) Within thirty (30) calendar days of filing the application, the commissioner shall notify the applicant whether the application for charter is deemed complete, or whether additional information is needed. Once the applicant has been notified that the application is deemed complete, the applicant shall promptly publish public notice of the formation of the trust company in the form and manner that the commissioner specifies. The ninety-day period referenced in § 45-2-2104(a) shall not commence until evidence of publication has been received by the commissioner.

(f) The commissioner may consider an application to be withdrawn if the commissioner has not received all information and fees required to complete the application within twelve (12) months after the date the application is first submitted, unless the commissioner has granted a request for extension. If an application is deemed withdrawn, a new application for charter, including a new application fee, is required to form a state trust company.



§ 45-2-2104 - Investigation and examination of charter applicants -- Determination on application.

(a) Within ninety (90) days after the filing of a complete application for charter, the commissioner shall investigate and examine the application to determine whether:

(1) The character, reputation and financial standing of the incorporators or organizers is such to establish that the trust company is being formed in good faith for a proper purpose;

(2) The character, financial responsibility, and business experience and qualifications of the proposed directors and officers justify the belief that the trust company will be operated lawfully and successfully;

(3) The anticipated volume and nature of business indicates a reasonable probability of success and profitability based on the market sought to be served;

(4) The proposed capital structure is adequate, considering the factors described in § 45-2-2107 and other information in the application; and

(5) The incorporators or organizers have complied with all applicable provisions of this chapter.

(b) The commissioner may extend the ninety-day period if unique or novel issues are presented, or if additional time is needed to complete the investigation and examination.

(c) The commissioner shall consider the results of the investigation and examination, as well as any additional information that is available to the commissioner, and shall approve the application if satisfied that each requirement in subsection (a) has been met. If approval is granted, the commissioner shall issue the charter or articles of organization, if not yet issued, by filing the charter or articles with the secretary of state at the expense of the applicant and returning the original to the applicant.

(d) If the commissioner determines that the applicant does not meet the requirements in this chapter, the commissioner may deny the application by providing written notice to the applicant stating the basis for denial.



§ 45-2-2105 - Payment of subscriptions -- Placement in escrow account -- Removal of funds.

After the trust company charter or articles of organization have been issued by the commissioner, the incorporators, or, if directors have been initially appointed, the directors of the proposed state trust company, may call for the payment of the subscriptions. The subscriptions shall be placed into an escrow account. The incorporators or directors, as appropriate, may not remove any funds from the escrow account prior to the issuance of the certificate of authority or upon written approval from the commissioner. In the case of an offering to raise capital to form a state trust company by an entity that will control the company, subscriptions shall also be placed into an escrow account and may not be removed prior to the issuance of the certificate of authority or upon written approval from the commissioner.



§ 45-2-2106 - Application for certificate of authority -- Effect of failure to timely file or full denial -- Effect of approval.

(a) In order to obtain a certificate of authority to begin acting as a fiduciary in this state, the applicant shall file an application for a certificate of authority, containing:

(1) Evidence that capital and surplus have been fully paid in;

(2) The name and address of each investor, and the number of shares or membership units purchased by each;

(3) Evidence that adequate fidelity bond coverage on all active officers and employees satisfactory to the commissioner is in force;

(4) Evidence that suitable insurance against burglary, robbery, theft, liability and similar insurable hazards to which the trust company may be exposed has been acquired;

(5) Evidence that the bylaws or operating agreement, as applicable, have been adopted; and

(6) Any other information that the commissioner may require to enable the commissioner to determine whether authority to commence business should be issued.

(b) The commissioner shall approve or deny an application for a certificate of authority within thirty (30) days after it is filed. If no application for a certificate of authority is filed within six (6) months following approval of an application for charter or any additional period allowed by the commissioner, or if a certificate of authority has been finally denied, the charter or articles of organization shall be forfeited and the company shall be liquidated in accordance with the orders of the commissioner.

(c) If the commissioner approves the application for a certificate of authority, the commissioner shall promptly issue a certificate of authority and deliver the same to the applicant. If the commissioner denies the application, the commissioner shall promptly mail a notice of the denial to the applicant stating the reasons for the denial.

(d) As of the date indicated on the certificate of authority, the applicant shall be a state trust company and authorized to act as a fiduciary in this state.



§ 45-2-2107 - Adequate capital structure -- Factors considered.

(a) No state trust company shall be organized with capital of less than five hundred thousand dollars ($500,000), or such greater amount as may be required by the commissioner after considering the factors in this section.

(b) The commissioner may at any time prescribe a capital structure for a state trust company that the commissioner deems adequate for it to operate in a safe and sound manner. The commissioner shall consider the following factors in determining an adequate capital structure:

(1) The nature and type of business conducted or to be conducted;

(2) The nature and liquidity of assets currently held or to be held in the state trust company's own account;

(3) The amount of fiduciary assets currently or projected to be under management or administration;

(4) The type of fiduciary assets currently held or proposed to be held, and the depository of such assets;

(5) The complexity of fiduciary duties and degree of discretion proposed currently or to be undertaken;

(6) The competence and experience of current or proposed management;

(7) The extent and adequacy of internal controls;

(8) The reasonableness of any business plan for retaining or acquiring additional equity capital;

(9) The existence and adequacy of insurance for protecting the state trust company's fiduciary assets; and

(10) Any other factors the commissioner may deem relevant.



§ 45-2-2108 - Board of directors -- Membership -- Meetings -- Chief executive officer -- Fidelity bond and insurance -- Audited financial statement.

(a) The business and affairs of a state trust company organized as a corporation shall be managed under a board of directors consisting of a minimum of five (5) and a maximum of twenty-five (25) members, as specified in the charter or bylaws. A trust company organized as a limited liability company shall be managed by a board consisting of a minimum of five (5) and a maximum of twenty-five (25) directors or managers, as specified in the articles of organization or operating agreement.

(b) A majority of the board shall be citizens of the United States.

(c) The board of directors shall meet at least quarterly, and a majority shall constitute a quorum. The commissioner may call a special meeting of the board. The board shall keep minutes of each meeting, including a record of attendance and of all votes cast by each director.

(d) A state trust company shall have only one (1) officer designated as the chief executive officer of the company, who shall also be a member of the board of directors.

(e) A state trust company shall report to the commissioner within twenty-four (24) hours any change in the position of chief executive officer and shall provide such other information as the commissioner may require.

(f) As indicated in § 45-2-2101, § 45-2-402(d) and (e) shall apply to a state trust company.

(g) The directors shall at least annually prescribe the amount or penal sum of the fidelity bond and insurance coverage required by § 45-2-2106(a) and designate the sureties and underwriters of the bond and insurance, after giving due and careful consideration to all known elements and factors constituting a risk or hazard. The action shall be recorded in the minutes of the board of directors and be subject to approval by the commissioner.

(h) At least once in each calendar year, at intervals of not more than fifteen (15) months, a state trust company shall obtain and provide to the commissioner an audited financial statement prepared by an independent certified public accountant licensed to do business in this state. In the case of a trust company that is a subsidiary of a holding company, the commissioner may, in the commissioner's discretion, alternatively accept audited consolidated financial statements of the holding company, after considering the structure and complexity of the consolidated organization; provided, that the consolidated total assets of the trust company comprise seventy-five percent (75%) or more of the consolidated total assets of the holding company.



§ 45-2-2109 - Change of control in or of controlling person of state trust company.

Section 45-2-103(a), including the requirement to file an application and receive the prior approval of the commissioner, shall apply to a change of control in a state trust company or a controlling person of a state trust company. In the case of a change of control in a controlling person, the commissioner may waive the filing of an application if, in the commissioner's discretion, the change in control does not pose any risk to the public. Along with the change of control application the commissioner may, in the commissioner's discretion, require fingerprints and consent to a criminal history records check, or an international criminal background investigation, as provided in § 45-2-2103(b).









Chapter 3 - Savings and Loan Associations

Part 1 - General Provisions

§ 45-3-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Savings and Loan Act."



§ 45-3-102 - Scope and application.

(a) Effect on Existing Associations. The charter of every savings and loan association, by whatever name called, heretofore organized under the laws of this state existing and in good standing on July 1, 1978, shall continue in full force and effect, subject to compliance with this chapter, and the same shall be deemed as modified to conform with this chapter without the adoption or approval of a new charter, as to corporate powers and functions, and all associations shall bring themselves into compliance as to corporate powers and functions within twelve (12) months from July 1, 1978. An association existing on July 1, 1978, and that is not then in compliance with minimum capital requirements may continue to operate with its existing capital so long as its accounts are insured as provided in this chapter. Unless otherwise invalid or unenforceable, the contracts, obligations, rights, powers, and liabilities of every such association, and the contracts, notes, mortgages, investments, and other assets of every kind and nature whatsoever held by it, as well as its bylaws and resolutions, shall continue in full force and effect. Every existing association and every association hereafter organized under this chapter shall, except as otherwise provided, be subject to this chapter.

(b) Effect on Federal Associations. Unless federal laws or regulations provide otherwise, federal savings and loan associations and their members shall possess all of the rights, powers, privileges, immunities, and exemptions granted by this chapter to associations operating hereunder.



§ 45-3-103 - Application of general corporation law and the Uniform Administration Procedures Act.

Unless otherwise specifically provided by this chapter or unless the application would otherwise conflict with the purposes of this chapter, the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, and of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as each of those acts may be amended from time to time, shall apply to all associations governed by this chapter.



§ 45-3-104 - Chapter definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Association" means a capital stock or mutual savings and loan association;

(A) "Capital stock association" means an association, the ownership of which rests in the holders of shares of capital stock, who may receive dividends on their shares, and who have the sole right to vote on matters affecting the association; and

(B) "Mutual association" means an association, the ownership of which rests in members, who receive interest on their deposit accounts, and who have the sole right to vote on all matters affecting the association;

(2) "Branch office" means an office or facility, other than the home office, at which payments on accounts and loans may be accepted and applications for loans may be received, at which accounts may be opened, and loans may be closed, and at which any other authorized business of the association may be transacted;

(3) "Commissioner" means the commissioner of financial institutions;

(4) "Deposit" or "deposit account" means that part of the deposit liability of an association that is credited to the account of the holder;

(5) "Deposit liability" means the aggregate amount of deposit accounts of depositors or members, including interest credited to the accounts, less redemptions and withdrawals;

(6) "Depositor" means the holder of a deposit account in an association;

(7) "Dividend" means that part of the net income or capital surplus of a capital stock association that is declared payable to the stockholders of the association from time to time by the board of directors, and is to be distinguished from "interest";

(8) "Electronic funds transfer system (EFTS)" means a computer payment system for transferring funds from one (1) party to another;

(9) "Federal association" means a savings and loan association operating under the laws and regulations of the United States;

(10) "Financial institution" means a thrift institution, commercial bank, or trust company;

(11) "Home" means a structure designed for residential use by not more than four (4) families or a single condominium unit, including common elements pertinent thereto, designed for residential use by one (1) family in a multiple dwelling unit structure or complex, and includes fixtures;

(12) "Home office" means the principal place of business maintained by the association and so designated in its charter, at which all authorized business of the association may be transacted;

(13) "Home property" means real estate on which there is located, or will be located, a home;

(14) "Homeowner" means any person or persons in whose name or names legal title to a home, or real property on which a home is located, or is to be located, is registered pursuant to the laws of this state;

(15) "Impaired condition" means a condition in which the assets of an association in the aggregate do not equal the aggregate amount of its liabilities;

(16) "Interest" means that part of the net income, retained earnings, or surplus of an association that is payable to or credited to holders of deposit accounts;

(17) "Interest date" means the effective date on which interest is payable to depositors on deposit accounts;

(18) "Liquid assets" means:

(A) Cash on hand;

(B) Time certificates of deposit or cash on deposit in federal home loan banks, state banks performing similar functions, or in commercial banks, that is withdrawable upon not more than thirty (30) days' notice and that is not pledged as security for indebtedness, except that any deposits in a bank that is being liquidated or rehabilitated by any supervisory authority shall not be considered as liquid assets;

(C) Obligations of, or obligations that are fully guaranteed as to principal and interest by, the United States or this state; and

(D) Other assets that the commissioner may, by rule or regulation, designate as liquid assets;

(19) "Member" means a person holding a deposit account of a mutual association;

(20) "Mobile home" means a dwelling designed for occupancy by a single family unit, which may be permanently affixed to real property, and is designed to be movable from one (1) location to another. "Mobile home" does not include recreation vehicles or campers;

(21) "Net income" means gross revenues for an accounting period, less all interest and expenses paid or incurred, taxes, and losses sustained that have not been charged to any reserve accounts;

(22) "Net worth" means the aggregate of all loan contracts of an association, plus the aggregate value of all other assets of the association, less the aggregate amount of deposit accounts of depositors, including interest credited to the accounts, and less any other liabilities of the association;

(23) "Person" means an individual, firm, partnership, joint venture, trust, estate, unincorporated association, company, or corporation organized under the laws of this or any other state, the United States or foreign country;

(24) "Primarily residential property" means real estate on which there is located, or will be located pursuant to a real estate loan, any of the following:

(A) A structure or structures designed or used primarily for residential rather than nonresidential purposes and consisting of more than one (1) dwelling unit;

(B) A structure or structures designed or used primarily for residential rather than nonresidential purposes for students, residents, and persons under care, employees, or members of the staff of an educational, health, or welfare institution or facility; or

(C) A structure or structures that are used in part for residential purposes for not more than one (1) family and in part for business purposes; provided, that the residential use of the structure or structures must be substantial and permanent, not merely transitory;

(25) "Primary lending area" means any area within the territorial limits of this state or within a radius of one hundred (100) miles from the home office or branch of an association;

(26) "Real estate loan" means any loan or other obligation secured by a lien on real estate in any state held in fee or in a leasehold extending or renewable automatically for a period of at least ten (10) years beyond the date scheduled for the final principal payment of the loan or obligation, or any transactions out of which a lien or claim is created against the real estate, including, inter alia, the purchase of the real estate in fee by an association and the concurrent or immediate sale thereof on installment contract;

(27) "Remote service unit" means a facility where deposits to, withdrawals from, and transfers between existing accounts may be made and where payments on loans made or serviced by the association may be made;

(28) "Satellite office" means a facility that is operated ancillary to a home or branch office and that does not have more than one thousand (1,000) square feet of floor space nor more than four (4) teller stations;

(29) "Service organization" means either a corporation, the majority of the capital stock of which is owned by one (1) or more associations, and that has the powers to engage in those activities of general service corporations in which federal associations may invest; or a corporation, business trust, or other similar organization that is an affiliate of an association that owns a majority of the voting shares of the organization and that has the powers of an affiliate of a federal association;

(30) "Stockholder" means the holder of one (1) or more shares of any class of capital stock of a capital stock association organized and operating pursuant to this chapter;

(31) "Surplus" means the aggregate amount of the undistributed net income of an association held as undivided profits or unallocated reserves for general corporate purposes, and any paid-in surplus or initial undivided profits held by an association;

(32) "Thrift institution" means an association, a mutual savings bank, a cooperative bank, a homestead association, a credit union, a federal association, a small loan company, and any supervised thrift or residential financing institution of a substantially similar nature as determined by the commissioner; and

(33) "Withdrawal value" means the amount paid to an association on a deposit account, plus interest credited thereto, less lawful deductions therefrom, as shown by the books of the association.

(b) Any reference in this chapter or elsewhere in this code to a savings and loan association, or to a federal savings and loan association, or to any association as may be defined in this chapter, includes a federal savings bank or other financial institution, the accounts of which are insured by the federal savings and loan insurance corporation (FSLIC) or any successor of the corporation.



§ 45-3-105 - Powers of associations generally.

Every association has all the powers enumerated, authorized and permitted in this section and other rights, privileges, and powers as may be incidental to or reasonably necessary or appropriate for the accomplishment of the objects and purposes of the association, including those rights and powers not in conflict with this chapter conferred generally upon corporations by the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27. Without limiting the foregoing, and except as otherwise provided by this chapter, every association has the power to:

(1) Deposits and Investments. Acquire deposits and pay interest on deposits, and lend and invest its funds;

(2) Property Transfers. Acquire, hold, sell, dispose of, convey, mortgage, pledge, or lease any real or personal property;

(3) Borrowing. Subject to any rules or regulations promulgated by the commissioner, borrow from sources, individual and corporate, for the uses and purposes of the association, which borrowings may be evidenced by the notes, bonds, debentures, or other obligations or securities as the commissioner may prescribe; and pledge, mortgage, or otherwise encumber any of its assets in connection therewith; provided, that in no event shall any borrowing by an association exceed seventy percent (70%) of the deposit liability of the association unless the commissioner shall grant written approval of a greater percentage;

(4) Sale of Loans. Sell any loan, without recourse, including any participating interests therein;

(5) Insurance of Accounts. Obtain and maintain insurance of its deposit accounts by the federal savings and loan insurance corporation, any agency of this state or other federal agency established for the purpose of insuring deposit accounts in associations, or with any other insurer approved by the commissioner and having a net worth not less than one hundred million dollars ($100,000,000);

(6) Membership in Organizations. Qualify as and become a member of a Federal Home Loan Bank, or any other agency of the United States or the state of Tennessee or of any organization to the extent that the agency or organization assists in furthering or facilitating the association's purposes or powers, and comply with any reasonable conditions of eligibility;

(7) Safe Deposit Boxes. Maintain and let safes, boxes, or other receptacles for the safekeeping of personal property in the same manner as banks are authorized to do under the laws of this state; provided, that in the event of any conflict with the law relating to safe deposit boxes in banks, this law shall be controlling. Any association has the right to construct a vault on its real estate, or on premises leased by it, or to rent any vault that in the judgment of the directors will provide reasonable means of safety against loss by theft, fire, or other cause, in which vault may be placed safes, boxes, or receptacles, for the keeping of jewelry, diamonds, gold, bank notes, bonds, notes, and other valuables, and that may be rented by the association to other persons on terms that may be agreed by the parties, but it is understood that in no event shall the association be liable for any loss of the jewelry, diamonds, gold, bank notes, bonds, notes, or other valuables by theft, robbery, fire, or other cause, the association not being the insurer of the safety of the property, nor in any manner liable therefor. The association is not required to take any note of property thus deposited, as the person who rents a safe, box, or receptacle is, for the term of the lease, the owner thereof;

(8) Money Orders, etc. Sell money orders, travel checks, and similar instruments drawn by it on its bank accounts or as agents for any organization empowered to sell the instruments within this state;

(9) Fiscal Agent. Act as fiscal agent of the United States, of this state, or of any subdivision of this state when duly designated for that purpose, and as fiscal agent perform the reasonable functions that may be required by it;

(10) Servicing. Service loans and investments for others;

(11) Limited Trusteeship. Act as trustee or custodian within the contemplation of the Federal Self-Employed Individual Tax Retirement Act of 1962, the Federal Employee Retirement Income Security Act of 1974, or similar federal acts, all as may be amended from time to time; and act as trustee or custodian with regard to other activities that may be authorized to federal associations by federal law or regulation. An association exercising the powers authorized by this subdivision (11) shall segregate all funds held in those fiduciary capacities from the general assets of the association and shall keep a separate set of books and records, showing in detail all transactions made under authority of this subdivision (11). If the individual records are kept as aforementioned, all funds held in the fiduciary capacities by an association may be commingled for appropriate purposes of investment. The funds may be invested in deposit accounts of the association in the event that the trust, custodial, or other plan does not prohibit the investment;

(12) Employee Stock Option Plans. Establish, as part of its compensation benefits to its full-time employees, a plan or plans whereby the employing association may issue shares of its capital stock to the employees as compensation to them at a value to be established periodically, but at least annually, by the board of directors of the employing association, which value may be less than the market value of the stock or less than the price at which the stock may be offered to nonemployees; provided, that the plan is approved by a majority of the stockholders of the employing association. The plan may include provisions for the creation of a retirement trust whereby the stock issued to the employees and accumulated earnings on the stock are held in trust for the employees' retirement; and

(13) Electronic Funds Transfer Systems. Subject to rules and regulations of the commissioner, transfer funds between holders of deposit accounts, and third parties, or their designees, by means of electronic funds transfer systems. No such system or any part of the system, including terminals or processing centers, shall of itself be considered a branch or satellite office.



§ 45-3-106 - Tie-in provision.

Notwithstanding anything to the contrary in the laws of this state, every association organized and incorporated pursuant to or operating under this chapter has all the powers granted to savings and loan associations whose home offices are located in this state and that are incorporated or operating under the laws of the United States.



§ 45-3-107 - Corporate form required -- Capital stock and mutual associations authorized.

(a) No person, except a corporation chartered by the state of Tennessee or a federally chartered association, shall engage in the business of a savings and loan association in this state.

(b) The charter of an association may provide for the issuance of capital stock or for the organization of the association as a mutual association.



§ 45-3-108 - Ownership of associations -- Changes affecting control.

(a) The rights and incidents of ownership in a capital stock association shall be vested in the holders of capital stock as shown on the books of the association and in no other persons. Depositors in capital stock associations shall not be vested with any rights or incidents of ownership in the association. The rights and incidents of ownership in a mutual association shall be vested in the depositors of the association.

(b) Section 45-2-103 is applicable to state-chartered savings and loan associations. Unless the context requires other meaning, references to bank in § 45-2-103 include state-chartered savings and loan associations for the purposes of this subsection (b) only, and shall not be construed to give the associations any rights or powers not set forth in this chapter.



§ 45-3-109 - Capital stock -- Nature.

Capital stock shall constitute a reserve out of which losses shall be paid after all other available reserves have been exhausted, and shall have a par value, or if the capital stock has no par value, then a stated value, of one dollar ($1.00) per share or another amount that the charter may prescribe.

(1) Nonwithdrawability. Capital stock shall be nonwithdrawable, except as otherwise specifically provided by this chapter, or by the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27.

(2) Dividends. Capital stock shall be entitled to dividends, unless limited by this chapter, or by the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27.



§ 45-3-110 - Capital stock associations -- Issuance of capital stock.

An association may issue the shares of capital stock authorized by its charter and none other. The capital stock of an association, when issued, shall not be retired or withdrawn except as hereinafter provided until all liabilities of the association have been satisfied in full, including the withdrawal value of all deposit accounts. An association may issue shares of common stock and preferred stock, with or without par value, and the common and preferred stock may be divided into classes and the classes into series. Capital stock of an association shall be issued pursuant to the following requirements:

(1) Consideration for Issuance of Stock. Except for stock issued pursuant to an employee stock option plan, or pursuant to a plan of merger, consolidation, conversion from a mutual to a stock association, or other type of reorganization that has been approved by the commissioner, the consideration for the issuance of capital stock shall be paid in cash and the par value or stated value thereof shall be maintained as the permanent capital of the association, and any excess shall be credited to paid-in surplus;

(2) Permanent Capital -- Reduction and Retirement. The aggregate par value or stated value of all outstanding shares of capital stock shall be the permanent capital of the association, and, except as otherwise specifically provided by this chapter, the capital stock shall not be retired until final liquidation of the association. No association shall reduce the par or stated value of its outstanding capital stock without first obtaining the written approval of the commissioner, and approval shall be withheld if the reduction will cause the par or stated value of outstanding capital stock to be less than the minimum required by this chapter, or will result in less than adequate net worth as the commissioner may, in the commissioner's discretion, determine. No association shall retire any part of its capital stock unless the retirement is approved by the commissioner. With the written approval of the commissioner, an association may purchase its capital stock from the personal representative of a deceased stockholder; and with the written approval, an association may contract with a living stockholder for the purchase upon the stockholder's death. The purchase shall be for a price, and upon terms and conditions, that are agreed upon by the association and the stockholder or personal representative; provided, that the purchase shall not reduce the net worth accounts of the association, or any of them, to an amount less than required by applicable law or by the approved insurer of the association's deposit accounts. An association agreeing with a stockholder to purchase that stockholder's capital stock upon the stockholder's death may purchase insurance upon the life of the stockholder to fund or partially fund the purchase. Any stock purchased from a decedent's personal representative may be resold by the association at the price, and upon terms and conditions, that the board of directors of the association approves or may be retired; provided, that prior to resale, notice shall be filed with the commissioner disclosing the price, terms, and conditions of the proposed resale.



§ 45-3-111 - Capital stock and mutual associations -- Minimum capital requirements.

(a) (1) The minimum capital with which an association shall commence business shall be determined by reference to, in the case of a capital stock association, the sum of the par or stated value of all issued and outstanding shares of voting common capital stock, and, in the case of a mutual association, the total of all subscribed and paid-in deposit accounts. The minimum capital of an association shall be prescribed by the commissioner; provided, that the minimum capital shall not be less than:

(A) One hundred thousand dollars ($100,000) if the home office of the association is to be located in a county having less than ten thousand (10,000) inhabitants;

(B) Two hundred fifty thousand dollars ($250,000) if the home office is to be located in a county having between ten thousand (10,000) and one hundred thousand (100,000) inhabitants; and

(C) Five hundred thousand dollars ($500,000) if the home office is to be located in a county having one hundred thousand (100,000) inhabitants or more.

(2) The population of each county shall be based upon the latest federal census.

(b) Notwithstanding the above requirements, if the home office of an association is to be located in a county that is contiguous to a county the population of which would require higher minimum capital requirements, and if the commissioner determines that the association will draw a substantial amount of its depositors from the contiguous county, the commissioner shall require that the association meet the higher capital requirements of the contiguous county.



§ 45-3-112 - Capital stock associations -- Paid-in surplus.

(a) In addition to the minimum capital required by this chapter for a capital stock association to commence business, the subscribers to the capital stock of the association shall pay an additional amount for their stock equal to not less than fifty percent (50%) of the par or stated value of the stock subscribed, which additional amount shall be credited to the paid-in surplus account and may be used for organization and operating expenses, including interest to the holders of deposit accounts. The minimum capital and surplus may be used for the reserves required by this chapter and as permitted by the commissioner.

(b) The capital, paid-in surplus, retained earnings, and other net worth accounts of an association, or any combination of the net worth accounts, may, by action of the association and subject to approval of the commissioner, be specifically earmarked as an insurance reserve account to be used solely for absorbing losses.



§ 45-3-113 - Mutual associations -- Expense fund requirements.

(a) The incorporators of a mutual association, in addition to their subscriptions to deposit accounts, shall create an expense fund in an amount not less than fifty percent (50%) of the minimum capital required by this chapter for the association to commence business.

(b) Any organization and operating expenses may be paid from the fund until such time as the net income of the association is sufficient to pay the interest that is declared and paid or credited to deposit account holders from sources available for the payment of interest.



§ 45-3-114 - Mutual associations -- Repayment of contributions to expense fund.

(a) Contributions made by the incorporators and others to the expense fund and to the undivided profits account, if so required by the commissioner, may be repaid pro rata to the contributors from the net income of the association after provision for required loss reserves and declaration of interest of not less than two percent (2%) on deposit accounts.

(b) In case of the liquidation of an association before contributions to the expense fund and to the undivided profits account have been repaid, any contributions to the expense fund and to the undivided profits account remaining unexpended, after payment of expenses of liquidation, all creditors and the withdrawal value of all deposit accounts, shall be paid to the contributors pro rata.

(c) The books of the association shall reflect the expense fund and undivided profits account.

(d) Contributors to the expense fund and to the undivided profits account shall be paid interest on the amounts paid in by them and for that purpose the contributions shall in all respects be considered as deposit accounts of the association.

(e) Except as otherwise provided by this chapter or by rules and regulations prescribed by the commissioner, the amounts contributed to the expense fund and to the undivided profits account shall not constitute a liability to the association.



§ 45-3-115 - Change of office or name.

No association shall, without the prior approval of the commissioner:

(1) Establish any branch or satellite office other than the home office stated in its charter;

(2) Move any home, branch, or satellite office of the association from its immediate vicinity; or

(3) Change the name of any association.



§ 45-3-116 - Exemption from securities laws.

All associations subject to this chapter and all federal associations, the directors, officers, agents, or employees of the associations, deposit accounts and capital stock of the associations and the sale, issuance, or offering for sale of deposit accounts and capital stock of the associations are exempted from all provisions of law of this state, other than this chapter, that provide for supervision, registration, or regulation in connection with the sale, issuance, or offering for sale of securities, and the sale, issuance, or offering for sale of the accounts or stock shall not require any action or approval whatsoever by any official authorized to license, regulate, or supervise the sale, issuance, or offering for sale of securities.



§ 45-3-117 - Acknowledgments by stockholders, members, and employees.

No public officer qualified to take acknowledgments or proofs of any instrument in writing in which an association is interested shall be disqualified by reason of the officer's status as a stockholder, member, or employee of the association so interested, and the acknowledgments or proofs previously taken are validated.



§ 45-3-118 - References to "building and loan associations."

Any and all references in any provision of the laws of this state to the term "building and loan association" are deemed to refer to the term "savings and loan association."



§ 45-3-119 - References to federal savings and loan associations.

Any and all references in any provision of the laws of this state to "federal savings and loan associations" are deemed to refer to "savings and loan associations operating under the laws of this state and federal savings and loan associations."



§ 45-3-120 - Liberal construction.

This chapter shall be liberally construed to promote and foster a sound and efficient system of savings and loan associations.






Part 2 - Organization

§ 45-3-201 - Application to organize.

Any five (5) or more individuals, referred to as the incorporators, who are residents of this state, may form a capital stock or mutual savings and loan association subject to the commissioner's approval as hereinafter provided, by filing a written application for authority to organize with the commissioner in a form and manner prescribed by the commissioner. The application shall be signed by each of the incorporators and shall include:

(1) Home Office. The name and the proposed location of the home office of the proposed association;

(2) Incorporators. The name and address of each incorporator;

(3) Capital. In the case of a capital stock association, the total amount of capital stock proposed and subscribed, if any has then been subscribed, and in the case of a mutual association, the total amount of subscribed deposit accounts, if any, together with the name and address of each subscriber; and

(4) Other Information. Detailed financial and biographical information for each incorporator and subscriber that the commissioner may require, and economic data, projections of business volume, income, expense, and other information that the commissioner may require.



§ 45-3-202 - Commissioner's approval of application for certificate of authority -- Hearing.

(a) Upon receipt of an application for authority to organize an association, including all supporting data, the commissioner shall promptly give written notice to at least one (1) of the incorporators of the proposed association designated to receive notices, and the incorporators shall cause the notice to be published in a newspaper of general circulation in the county where the home office of the proposed association is to be located. The notice shall state the name of the proposed association, where the incorporators propose to establish the home office of the association, and that the association shall have an opportunity to request a hearing on the application. If so requested, the hearing shall not be held within ten (10) days nor more than thirty (30) days after the publication of the notice. Any interested person may appear at the hearing in person or by agent or attorney, and orally or in writing show cause, upon any relevant ground, why the application should be approved or denied; provided, that any person objecting to the application shall reduce the substance of the objection to writing and file the same with the commissioner and give notice of the objection to the applicant at least five (5) days prior to the date of the hearing. The hearing shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The commissioner shall not approve any application before affirmatively finding from all the information furnished with the application, the evidence produced at the hearing, and the commissioner's official records, that the prerequisites of this chapter have been complied with and that as to:

(1) Management. The character, responsibility, and general fitness of the persons named in the application are such as to command confidence and warrant belief that the business of the proposed association will be honestly and efficiently conducted in accordance with the purposes of this chapter, and that the proposed association will have qualified full-time management;

(2) Public Need. There is public need for the proposed association in the county stated in the application;

(3) Capital Structure. The proposed capital structure meets the requirements of this chapter;

(4) Undue Harm. The operation of the proposed association will not unduly harm any properly conducted federal or state association existing in the county or in a contiguous county in which the home office of the proposed association is to be located;

(5) Name. The name of the proposed association is not the same as, or deceptively similar to, the name of any other association in the state, and this chapter has been complied with with respect to the use of a name by the proposed association; and

(6) Insurance. A commitment for insurance of deposit accounts has been obtained by the proposed association that meets the requirements of this chapter.

(c) If the commissioner so finds, the commissioner shall state approval and findings in writing and shall promptly mail one (1) copy of the proposed application and the attached findings to at least one (1) of the incorporators by registered or certified mail. In addition, the incorporators shall cause notice of approval to be promptly published in a newspaper of general circulation in the county where the home office of the proposed association is to be located.



§ 45-3-203 - Denial of application.

(a) The commissioner, if unable to make the findings as required by the preceding section, shall endorse upon each copy of the application the word "denied" with the date of the endorsement and attach a written statement of the grounds for the denial.

(b) One (1) copy of the proposed application and attached grounds of refusal shall be promptly mailed to at least one (1) of the incorporators by registered or certified mail.



§ 45-3-204 - Subscription to capital and interim organization.

(a) If the commissioner approves the application for authority to organize, the incorporators shall perfect an interim organization by electing a chair, vice chair, and secretary, who shall act as the interim officers of the association until their successors are duly elected and qualified.

(b) The interim officers shall have the following, and only the following, duties during the period after approval of the application by the commissioner and before issuance of a certificate of authority as provided in this chapter:

(1) Subscriptions. They shall secure subscriptions for payments of the required amount of capital and, as the case may be, the required amount for paid-in surplus or for the expense fund, in the form and manner approved by the commissioner; and

(2) Adoption of Charter and Bylaws. They shall call a meeting of subscribers, who shall adopt a charter and bylaws for the proposed association and elect directors to serve upon the issuance of the certificates of authority until the first annual meeting of the association and until their successors are elected and qualified.



§ 45-3-205 - Requirements for charter and bylaws.

The proposed charter and bylaws of the association adopted at the meeting of subscribers shall contain those provisions required of charters and bylaws under the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, as well as other information that the commissioner may, by regulation, prescribe, including, but not limited to, a statement in the charter that the association is organized under this chapter.



§ 45-3-206 - Certificate of authority.

(a) Filing of Required Information. After approval by the commissioner of the application for authority to organize, the proposed association shall:

(1) File with the commissioner its charter and bylaws for approval; and

(2) File with the commissioner a statement in a form and with supporting data and proof that the commissioner may require, showing that the entire capital including paid-in surplus or expense fund has been fully paid in lawful money unconditionally and that the funds representing the capital and, as the case may be, paid-in surplus or expense fund less sums spent with the approval of the commissioner for organization are on hand, and that it has acquired a commitment for the insurance of deposit accounts as provided in this chapter.

(b) Issuance of Certificate of Authority. If the commissioner finds that the proposed association has in good faith complied with all the requirements of law, the commissioner shall approve the issuance of a certificate of authority and shall within thirty (30) days after the filing of the statement specified in this section, issue, in triplicate, a certificate of authority to transact a general savings and loan business. The commissioner shall then transmit a copy of the charter and the certificate of authority, together with all required supporting documents, to the secretary of state for filing as provided under the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27. Upon filing by the secretary of state, the existence of the association shall begin. Until that time, and except for the limited activities of incorporators and officers during the period of interim organization under this chapter, any proposed association shall not engage in any savings and loan business.

(c) Opportunity to Answer Objections. If the commissioner does not approve the issuance of a certificate of authority, the commissioner shall state any objections in writing and give an opportunity to the proposed association to obviate the objections.



§ 45-3-207 - Completion of organization.

Upon filing by the secretary of state, the directors elected during the period of interim organization shall proceed to:

(1) Approve and adopt the charter and bylaws;

(2) Elect officers pursuant to the bylaws;

(3) Take action necessary to effect the insurance of the deposit accounts of the association; and

(4) Take other action that may be necessary to complete the organization.



§ 45-3-208 - Forfeiture of certificate of authority and charter for nonuse.

(a) Any association that does not commence business within one (1) year after the date upon which its corporate existence begins, or, in the case of any association existing on July 1, 1978, within one (1) year after July 1, 1978, shall forfeit its corporate existence, unless the commissioner, before the expiration of the one-year period, approved in writing the extension of time within which it may commence business, upon a written application stating the reasons for the delay; provided, that the foregoing one-year provision shall not apply to existing associations that are engaged in litigation or that are in the process of having their insurance of accounts finalized.

(b) Upon forfeiture, the certificate of authority and the charter shall expire, and all action taken in connection with the incorporation thereof except the payment of the incorporation fee shall then be void.

(c) Amounts credited on deposit accounts, less expenditures authorized by law, shall be returned pro rata to the respective holders of the accounts.



§ 45-3-209 - Corporate name -- Exclusive use by associations.

(a) The name of every association shall include the words "savings and loan association" and "savings bank." These words shall be preceded or followed by an appropriate descriptive word or words approved by the commissioner. An ordinal number may not be used as a single descriptive word preceding the words "savings and loan association" unless the words are followed by the name of the town, city, or county in which the association has its home office.

(b) No certificate of authority of a proposed association having the same name as any other financial institution authorized to do business in this state under this chapter or a name so nearly resembling it as to be calculated to deceive shall be issued by the commissioner, except to an association formed by the reincorporation, reorganization, merger, consolidation, or conversion of other associations, or upon the sale of the property or franchise of an association.

(c) Except as otherwise provided by § 45-5-203, no person, either domestic or foreign, unless authorized to do business in this state under this chapter, shall do business under any name or title that indicates or reasonably implies that the business is of the character or kind of business carried on or transacted by an association or that is calculated to lead any person to believe that the business is that of an association.

(d) Upon application by the commissioner or by any association, a court of competent jurisdiction may issue an injunction to restrain an entity violating or continuing to violate any of the provisions of subsections (a)-(c).






Part 3 - Branch or Satellite Offices

§ 45-3-301 - Location -- Effect of de novo branches.

(a) Any state association, as defined in § 45-3-1402, may establish and maintain branch or satellite offices or other facilities for the conduct of its business at any location in any county in this state.

(b) No branch of an out-of-state savings and loan association or savings bank, or savings institution, may be established through the establishment of a de novo branch, unless the laws of the home state of the out-of-state savings institution permit Tennessee savings institutions to establish and maintain branches in that state through the establishment of de novo branches under substantially the same terms and conditions as set forth in this title.

(c) For purposes of this section, "de novo branch" means a branch of a savings institution that:

(1) Is originally established by the savings institution as a branch; and

(2) Does not become a branch of the savings institution as a result of:

(A) The acquisition by the savings institution of an insured depository institution or a branch of an insured depository institution; or

(B) The conversion, merger, or consolidation of the institution or branch.



§ 45-3-302 - Approval by commissioner.

(a) No branch or satellite office, or other facility at which deposits may be accepted shall be established until approved by the commissioner.

(b) In the event the application to open a branch or satellite office is disapproved and the applicants feel aggrieved, they may have a review by certiorari as provided in title 27, chapter 9.

(c) Should the commissioner fail to approve or disapprove an application to open a branch or satellite office within ninety (90) calendar days after the submission of the application, the application shall be deemed to have been approved by the commissioner.



§ 45-3-303 - Rules and regulations.

With respect to the matters contained in this part, the commissioner has full power and authority to promulgate rules and regulations in accordance with applicable law.






Part 4 - General Powers and Duties

§ 45-3-401 - Required liquidity.

No association shall invest in any security, other than in liquid assets, or in any real estate or other loan at any time when its liquid assets are less than a minimum percentage of its deposit liability, which percentage shall be set by the commissioner.



§ 45-3-402 - Regulation of loans and investments.

The commissioner shall, from time to time, promulgate rules and regulations in respect to all loans and investments authorized under this chapter that may be reasonably necessary to assure that the loans and investments are in keeping with sound lending practices and promote the purposes of this chapter.



§ 45-3-403 - Right to act to avoid loss.

Nothing in this chapter or in the laws of this state shall be construed as denying to an association the right to invest its funds, operate its business, manage or deal in property, or take any other action over whatever period of time as may reasonably be necessary to avoid loss on a loan or investment theretofore made or an obligation created in good faith.



§ 45-3-404 - Computation of net income.

Every association shall close its books on the last business day of its fiscal year, and at other times that its charter or bylaws provide, or as the commissioner requires, for the purpose of determining the gross income of the association for its fiscal year or for the period since the date of the last closing of its books, and from which shall be deducted the expenses of operating the association for that period, the balance remaining being the net income for the period.



§ 45-3-405 - Reserves -- Liquid assets.

Every association shall set up and maintain reserves for the purpose of absorbing losses and shall maintain such portion of its assets in cash and other liquid assets as required by the commissioner. If an association has obtained insurance of accounts by the federal savings and loan insurance corporation, or by any other insurer approved by the commissioner, any portion of the loss reserves of the association may be considered as constituting a portion of the insurance reserves required by the insurer and may be set up as an insurance reserve account on the books of the association.



§ 45-3-406 - Transfers to loss reserves.

(a) If, at the date of any closing of its books, the loss reserves of an association equal an aggregate amount of a percentage as the commissioner may prescribe, then an amount necessary to increase its loss reserves to the required amount shall be transferred from the net income of the association to its loss reserves.

(b) In the event that any credit to the loss reserves of an association is made following July 1, 1978, in excess of the minimum percentage required herein, the dollar amount of the excess may be carried over as a credit toward the minimum requirement for any subsequent accounting period.



§ 45-3-407 - Dividends on capital stock.

In the case of a capital stock association, the balance of net income of the association, if any, after providing for all expenses of operation, allocation to loss reserves, and payment of interest, may be credited to a retained earnings or surplus account, from which the board of directors may, at its discretion, and at such times as it may determine, declare, and pay dividends in cash or additional stock to the holders of record of the stock outstanding at the date the dividends are declared.






Part 5 - Accounts

§ 45-3-501 - Deposit liability.

(a) The deposit liability of an association shall consist only of the aggregate amount of deposit accounts of its depositors, plus interest credited to the accounts, less redemption and withdrawal payments.

(b) Except as limited by the board of directors from time to time, a depositor may make additions to the depositor's deposit accounts in the amounts and at the times that the depositor may elect.

(c) Deposit accounts shall be open for cash.

(d) Interest shall be declared in accordance with this chapter.

(e) No preference between depositors shall be created with respect to the distribution of assets upon voluntary or involuntary liquidation, dissolution, or winding up of an association.



§ 45-3-502 - Authorization of deposit accounts.

(a) Acceptance of Deposit Accounts. An association may accept deposit accounts of any type and in any form not prohibited by this chapter or by other applicable law or by rules and regulations of the commissioner. An association shall not accept accounts other than deposit accounts; provided, that in the event of a conversion of a federal association to a state association, savings accounts in the federal association, existing at the time it so converts shall remain savings accounts unless and until they are exchanged for deposit accounts. Exchanges of savings accounts shall be governed by rules and regulations promulgated by the commissioner.

(b) Priority of Deposit Accounts. In any situation in which the priority of deposit accounts is to be determined or is in controversy, deposit accounts shall be debts of the association having the same priority as the claims of general creditors of the association not having priority, other than any priority arising or resulting from consensual, or, if so determined by a court, equitable, subordination, over other general creditors of the association.



§ 45-3-503 - Nature of deposit accounts.

(a) Ownership. Deposit accounts may be opened by any person and held solely and absolutely in the person's own right, or jointly by, or in trust or other fiduciary capacity for, any person or persons, including, but not limited to, an adult or minor individual, male, female, single or married, partnership, association, fiduciary, corporation, political subdivision or any governmental, public or quasi-public entity specifically referred to in § 9-1-107.

(b) Transfer of Accounts. Deposit accounts shall be represented only by the account of each depositor on the books of the association, and the accounts or any interest in the accounts shall be transferable only on the books of the association upon proper application by the transferor or transferee and upon acceptance by the association of the transferee as a depositor upon terms approved by the board of directors. The association may treat the holder of record of a deposit account as the owner of the account for all purposes without being affected by any notice to the contrary unless the association has acknowledged, in writing, notice of a pledge or other transfer of the deposit account.

(c) Deposit Account Contract. Subject to the prior approval by the commissioner of the form of each type of deposit account contract, each depositor shall execute a deposit account contract setting forth any special terms and provisions applicable to the deposit account and the ownership of the account and the conditions upon which withdrawals may be made. The contracts shall be held by the association as part of its records pertaining to the account, and a copy of the contract shall be furnished to the depositor.

(d) Evidence of Ownership. An association shall issue evidence of accounts that the commissioner may authorize.

(e) Inducements. For the opening or increasing of any deposit account, no association shall, directly or indirectly, give, sell, dispose of, or otherwise advertise or permit the giving, selling, or disposition of, for any one (1) opening or increase, anything having a cost or value in excess of amounts permitted with respect to federal associations by applicable federal law and regulation, but inducement shall be allowed to the extent permitted to federal associations under the applicable federal law and regulation.



§ 45-3-504 - Prohibited transactions.

Any other provision of the law to the contrary notwithstanding, no association shall have the authority to receive demand deposit accounts or offer checking accounts, negotiable orders of withdrawal, or share accounts until federal associations in Tennessee are authorized to do so by federal law or regulation.



§ 45-3-505 - Contracts for savings programs.

(a) Payroll Savings Programs. An association may contract with any employer with respect to the solicitations, collection, and receipt of savings by payroll deduction to be credited to a designated account or accounts of the employer's employee or employees who voluntarily may participate.

(b) Other Savings Programs. Subject to rules and regulations of the commissioner, an association may contract with any other person or persons, including, but not limited to, educational or charitable institutions, for the participation by the association in any savings plan with the person or persons.

(c) Federally Approved Savings Programs. Any association insured by the federal savings and loan insurance corporation may contract with or enter into any savings program approved by the federal savings and loan insurance corporation.



§ 45-3-506 - Power of attorney on accounts.

(a) Any association may continue to recognize the authority of a power of attorney authorizing in writing as attorney-in-fact to operate, in whole or in part, the account of a depositor, unless and until it receives actual notice of the revocation of authority.

(b) Actual notice of the death, adjudication of incompetency, or adjudication of bankruptcy of the depositor shall constitute actual notice of revocation of the authority of the attorney-in-fact, except where the Uniform Durable Power of Attorney Act, compiled in title 34, chapter 6, is applicable.

(c) No association shall be liable for damages, penalty, or tax by reason of any payment made pursuant to this section.



§ 45-3-507 - Accounts of minors.

(a) Any association may accept deposit accounts from any minor as the sole and absolute owner of the account, and receive payments on the accounts by or for the owner, and pay withdrawals, accept pledges to the association, and act in any other manner with respect to the accounts on the order of the minor.

(b) Any payment or delivery of rights to any minor, or a receipt of acquittance signed by a minor who holds an account, shall be a valid and sufficient release and discharge of the association for any payment so made or delivery of rights to the minor. The receipt of acquittance signed by a minor who holds an account shall be a valid and sufficient release and discharge of the association for any payment so made or delivery of rights to the minor. The receipt, acquittance, pledge, or other action required by the association to be taken by a minor shall be binding upon the minor with like effect as if the minor were of full age and legal capacity.

(c) The parent or guardian of the minor shall not, in the person's capacity as parent or guardian, have the power to attach or in any manner to transfer any account issued to or in the name of the minor; provided, that in the event of the death of the minor, the receipt or acquittance of either parent or guardian of the minor shall be a valid and sufficient discharge of the association for any sum or sums not exceeding in the aggregate one thousand dollars ($1,000), unless the minor has given written notice not to accept the signature of the parent or guardian.



§ 45-3-508 - Accounts in two or more names.

Deposit accounts and certificates of deposit maintained in any association in the names of two (2) or more persons shall be governed by § 45-2-703.



§ 45-3-509 - Pledge to association of an account in joint tenancy.

The pledge or hypothecation to any association of all or part of an account in joint tenancy signed by any tenant or tenants whether minor or adult, upon whose signature or signatures withdrawals may be made from the account, shall, unless the terms of the account provide specifically to the contrary, be a valid pledge and transfer to the association of that part of the account pledged or hypothecated, and shall not operate to sever or terminate the joint and survivorship ownership of all or any part of the account.



§ 45-3-510 - Incompetency of a joint tenant.

(a) The adjudication of incompetency of any one (1) or more of the joint tenants shall not operate to sever or terminate the joint tenancy ownership of all or any part of the account, and the account may be withdrawn or pledged by any one (1) or more of the joint owners in the same manner as though the adjudication of incompetency had not been made, except that any withdrawal or pledge on behalf of the incompetent joint owner shall be by guardian or conservator.

(b) Payment of any or all of the moneys in the account shall discharge the association from liability with respect to the moneys so paid.



§ 45-3-511 - Accounts of administrators, executors, guardians, custodians, trustees, and other fiduciaries.

(a) Any association may accept accounts in the name of any administrator, executor, custodian, conservator, guardian, trustee, or other fiduciary for a named beneficiary or beneficiaries.

(b) (1) A fiduciary shall have power to vote as a member in a mutual association as if the membership were held absolutely, and shall have power to open and to make additions to, and to withdraw the account in whole or in part from, any association governed by this chapter.

(2) The withdrawal value of the account, and interest on the account, or other rights relating to the account may be paid or delivered, in whole or in part, to the fiduciary without regard to any notice to the contrary as long the fiduciary is living.

(3) The payment or delivery to the fiduciary to whom the payment or the delivery of right is made shall be a valid and sufficient release and discharge of an association for the payment or delivery so made.

(c) Whenever a person holding an account in a fiduciary capacity dies and no written or actual notice of the revocation or termination of the fiduciary relationship has been given to an association, and the association has no written or actual notice of any other disposition of the beneficial estate, either to a successor fiduciary or otherwise, the withdrawal value of the account, and interest on the account, or other rights relating to the account may, at the option of an association, be paid or delivered, in whole or in part, to the beneficiary or beneficiaries.

(d) Whenever an account is opened by any person, describing the person in opening the account as trustee for another and no other or further notice of the existence and terms of a legal and valid trust than the description has been given in writing and to the association, in the event of the death of the person so described as trustee, the withdrawal value of the account or any part of the account, together with the interest on the account, may be paid to the person for whom the account was thus described to have been opened.

(e) The payment or delivery to the beneficiary, beneficiaries, or designated person, or a receipt or acquittance signed by the beneficiary, beneficiaries, or designated person for payment or delivery shall be a valid and sufficient release and discharge of an association for the payment or delivery so made.

(f) No association paying the fiduciary, beneficiary, or designated person in accordance with this section shall be liable for any estate, inheritance, or succession taxes that may be due this state.



§ 45-3-512 - Accounts of incompetents.

When an account is held in any association by a person who becomes incompetent and an adjudication of incompetency has been made by a court of competent jurisdiction, the association may pay or deliver the withdrawal value of the account and any interest that may have accrued on the account to the guardian or conservator for the person upon proof of the appointment and qualification of the guardian or conservator; provided, that if the association has received no written notice and is not on actual notice that the depositor has been adjudicated incompetent, it may pay or deliver the funds to the depositor in accordance with the provisions of the account contract, and the receipt or acquittance of the depositor shall be a valid and sufficient release and discharge of the association for the payment or delivery so made.



§ 45-3-513 - Accounts of deceased nonresidents.

(a) When an account is held in any association by a person residing in another state or country, in the event of the death of the depositor, the account, together with additions to the account, or any part of the account, shall be exempt from any taxation otherwise imposed by this state and may be paid to the administrator or executor appointed in the state or country where the holder resided at the time of death; provided, that the administrator or executor has furnished the association with:

(1) Authenticated copies of the letters of the administrator or executor and of the order of the court that issued the letters to the person authorizing the person to collect, receive, and remove the personal estate; and

(2) An affidavit by the administrator or executor that, to the administrator's or executor's knowledge, no letters then are outstanding in this state and no petition for letters by an heir, legatee, devisee, or creditor of the decedent is pending on the estate in this state, and that there are no creditors of the estate in this state.

(b) Upon payment or delivery to the representative after receipt of the affidavit and authenticated copies, the association is released and discharged to the same extent as if the payment or delivery had been made to a legally qualified resident executor or administrator and is not required to see to the application or disposition of the property.

(c) No action at law or in equity shall be maintained against the association for payment made in accordance with this section.



§ 45-3-514 - Payment when no executor or administrator qualifies.

(a) (1) Notwithstanding § 30-2-317, where no executor or administrator of a deceased depositor has qualified and given notice of the person's qualification to the association, it may in its discretion and at any time after thirty (30) days from the death of the depositor pay out of all accounts or contents of safe deposit boxes maintained with it by the depositor in an individual capacity all sums that do not exceed ten thousand dollars ($10,000) in the aggregate:

(A) To the executor named in any will known to the association; or

(B) In the absence of knowledge of any purported will naming a surviving executor to:

(i) A creditor for expenses of the funeral;

(ii) A creditor for the expenses of the last illness;

(iii) The surviving spouse; and

(iv) To the next of kin.

(2) In the case of conflicting claims, the order of priority shall be that set out in subdivision (a)(1)(B).

(b) The receipt of any guardian, administrator or executor, duly appointed and qualified by the courts of this state or any other state, acknowledging the payment or transfer of funds, standing in the name of the person whose estate the fiduciary represents, in the form of deposits in associations shall be good and sufficient acquittance for the payment or transfer and shall constitute a valid defense in favor of the associations against the demands or claims of all parties.

(c) No association shall be liable for damages, penalty or tax by reason of any payment made pursuant to this section.



§ 45-3-515 - Account payable on death.

An association may accept deposits made by any person in trust for another or may contract for deposits that may be made payable on the death of the last surviving owner under the same terms and conditions provided by § 45-2-704.



§ 45-3-516 - Accounts as legal investments and as security.

(a) Legal Investments. (1) In addition to investments in savings and loan associations as authorized by other law, administrators, executors, custodians, conservators, guardians, trustees, and other fiduciaries of every kind and nature, insurance companies, business and manufacturing companies, banks, trust companies, savings and loan associations, credit unions, and other types of similar financial institutions, charitable, educational, eleemosynary corporations, funds and organizations, cemeteries, perpetual care funds, state and local governmental agencies and municipal and other public corporations and bodies, and public officials, including, but not limited to, all officials, boards, agencies, and entities described in §§ 9-1-107 and 35-3-117, and all other legal entities are specifically authorized and empowered to invest or deposit funds held by them, without any order of any court, in accounts of associations covered by this chapter and in accounts of federal associations organized under the laws of the United States and under federal supervision, and the investments shall be deemed and held to be legal investments for the funds.

(2) With respect to investments by custodians, associations are deemed to be "banks" within the meaning of that term as used in § 35-7-102 [repealed].

(3) The commissioner may by regulation provide that accounts in associations shall be legal investments for any persons, firms, corporations, or entities not herein specifically referred to.

(b) Security. Whenever, under the laws of this state or otherwise, a deposit of securities is required for any purpose, the accounts made legal investments by this section shall be acceptable for deposits, and whenever under the laws of this state or otherwise, a bond is required with security, the bond may be furnished, and the accounts made legal investments by this section in the amount of the bond, when deposited therewith, shall be acceptable as security for the bond without other security.

(c) Provisions Supplemental. This section is supplemental to any and all other laws relating to and declaring what shall be legal investments for the persons, fiduciaries, corporations, organizations and officials referred to in this section, and the laws relating to the deposit of securities and the making and filing of bonds for any purpose.



§ 45-3-517 - Lien on accounts.

(a) Any association shall have a lien, without further agreement or pledge, upon all accounts owned by any depositor to whom or on whose behalf the association has made an advance of money by loan or otherwise.

(b) (1) Upon the default in the repayment or satisfaction thereof, the association may, after giving ten (10) days' written notice to the depositor, cancel on its books all or any part of the accounts owned by the depositor and apply the value of the accounts in payment on account of the obligation. After the ten-day notice is given, the depositor may withdraw only the funds that are in excess of the amount of the lien.

(2) The depositor shall have thirty (30) days after receipt of the notice within which to object in writing to the validity of the lien. If the depositor objects within that period, the association must, within sixty (60) days after the date of receipt by the association of the objection, file a legal action to enforce the lien and shall be entitled to collect the reasonable expense of the action, including attorney fees.

(c) An association may by written instrument waive its lien in whole or in part on any account.

(d) Any association may accept a pledge of an account or accounts of the association owned by a depositor other than the borrower as additional security for any loan secured by an account or by real estate, or by both.



§ 45-3-518 - Interest on accounts.

(a) An association may pay interest on its deposit accounts from sources available for payment of interest at the rate or rates and at the times and for the time that is determined by resolution of its board of directors. Interest shall be declared on the withdrawal value of each account at the beginning of the accounting period, plus additions to the account made during the period, less amounts previously withdrawn and noticed for withdrawal, which for interest purposes shall be deducted from the latest previous additions to the account, computed at the declared rate for the time the funds have been invested, determined as next provided. The date of investment shall be the date of actual receipt by the association of an account or an addition to an account, except that if the board of directors shall so determine, accounts in one (1) or more classifications or additions thereto received by the association on or before a date not later than the fifteenth day of the month, unless the day determined is not a business day, shall receive interest as if invested on the first day of the month in which the payments were received, and the board also may determine that payments received subsequent to the determination date shall either:

(1) Receive interest as if invested on the first day of the next succeeding month; or

(2) Receive interest from the date of actual receipt by the association.

(b) Notwithstanding this section, the board of directors, by resolution, may determine that interest shall not be paid on any account that has a withdrawal value of a specified amount less than ten dollars ($10.00).

(c) The directors shall determine by resolution the method of calculating the amount of any interest on accounts as herein provided, and the time or times when interest is to be declared, paid or credited.

(d) Notwithstanding any of the foregoing provisions of this section, the commissioner is empowered to promulgate rules and regulations with respect to the payment of interest on deposit accounts, including, but not limited to, rules and regulations concerning the types of deposit accounts that may be offered by associations to depositors and the maximum rates of interest that shall be paid to depositors on each type of deposit account.



§ 45-3-519 - Withdrawal.

(a) Except for accounts that provide for a specified contractual time or notice before withdrawal or are subject to a pledge, a depositor may at any time present a written order for withdrawal of all or any part of the depositor's account.

(b) Every association shall either pay, or shall number, date, and file in the order of actual receipt every withdrawal order.

(c) Withdrawals shall be made in the order of actual receipt of orders except as otherwise provided by this chapter or by regulation of the commissioner.

(d) Upon order, an association shall pay the amount of the withdrawal order or the withdrawal value of the account; provided, that the association shall not be required to honor any withdrawal order that exceeds the withdrawal value of the account.

(e) The commissioner shall by regulation establish the rules and procedures to apply in the event the association is unable to pay immediately all orders for withdrawal as made, including a rotation plan or any other plan for equitable payment of withdrawals, the payment in full of accounts of less than a specified amount and the application of receipts to withdrawals.

(f) The commissioner may prescribe the circumstances and conditions under which the failure of the association to pay withdrawals as applied for shall be deemed the conduct of its business in an unsound or imprudent manner so as to empower the commissioner to take possession of an association or to take other remedial action as provided by this chapter.



§ 45-3-520 - Redemption of accounts.

(a) At any time funds are on hand for the purpose, the association shall have the right to redeem by lot or otherwise, as the board of directors may determine, all or any part of any of its deposit accounts on an interest date by giving thirty (30) days' notice by registered mail addressed to each affected depositor at the depositor's last address as recorded on the books of the association.

(b) (1) No association shall redeem any of its accounts when the association is in an impaired condition or when it has any delinquent applications for withdrawal on file that have not been paid in full.

(2) The redemption price of an account shall be the withdrawal value of the account redeemed, or such greater price as determined by the board of directors.

(3) If the notice of redemption has been duly given, and if on or before the redemption date the funds necessary for the redemption has been set aside so as to be and continue to be available therefor, interest upon the accounts called for redemption shall cease to accrue from and after the interest date specified as the redemption date, and all rights with respect to the accounts shall immediately, after the redemption date, terminate, except only any right of depositors of record to receive the redemption price without additional accrual of interest after the redemption date.

(c) All account books or other evidence of deposit accounts that have been validly called for redemption must be tendered for payment within seven (7) years from the date of redemption designated in the redemption notice; otherwise, they shall be cancelled, the funds set aside for the accounts shall become the property of the association, and all claims of the former depositors against the association shall be barred forever.



§ 45-3-521 - Statute of limitations on accounts.

(a) All claims shall be barred in this state on any inactive account; provided, that at least sixty (60) days before the claim becomes barred, the association shall mail by registered or certified mail a notice of the imminent barring of all claims to the depositor at the depositor's last known address.

(b) (1) For the purposes of this section, "inactive account" means an account with respect to which there has been an absence for at least seven (7) years of:

(A) Additions to the account other than creditings of interest;

(B) Withdrawals from the account; and

(C) Written communication from the depositor.

(2) In the case of an account that provides for a specified contractual time, the seven (7) years shall commence on the maturity date of the account.



§ 45-3-522 - Final adjustment of statements of account.

(a) (1) When a statement of account has been rendered by an association to a depositor or has been mailed to the depositor's last known address, showing the condition of the depositor's account, the account shall, after the period of six (6) years from the date of the rendition of the statement, in the event no objection to the statement in writing has been theretofore made by the depositor or suit brought to correct same, be deemed finally adjusted and settled and its correctness conclusively presumed, and the depositor shall thereafter be barred from questioning the account for any cause.

(2) Associations shall accordingly not be required to preserve or keep their records or files relating thereto for a longer period than six (6) years.

(b) Nothing in this section shall be construed to relieve the depositor from the duty imposed by law of exercising due diligence in the examination of the account and vouchers, if any, accompanying the statement, when rendered by the association and of immediate notification to the association upon discovery of any error in the statement, nor from the legal consequences of neglect of that duty.

(c) Nothing herein shall be construed as exempting associations from compliance with title 66, chapter 29 to the extent applicable.



§ 45-3-523 - Association deposits and collections.

To the extent that an association accepts demand deposit accounts, or offers checking accounts or negotiable orders of withdrawal, the Uniform Commercial Code setting out the relationship between a payor bank and its customers, compiled in title 47, chapter 4, part 4, shall apply to the association, and all references to "banks" are deemed references to "associations."



§ 45-3-524 - Payment and negotiation of check when no estate has been opened or the estate has been closed.

(a) (1) Notwithstanding § 30-2-317, where no executor or administrator of a decedent has qualified and given notice of the person's qualifications to the savings institution, or where the qualified executor or administrator of a decedent has been discharged and a check or checks made payable to the decedent is presented to the savings institution for payment or collection, the savings institution may, in its discretion, and at any time after ninety (90) days from the death of the deceased, negotiate or send for collection and pay out the proceeds of one or more checks made payable to the deceased, whether written or electronic, all sums that do not exceed two thousand five hundred dollars ($2,500) in the aggregate:

(A) To the executor named in any will known to the savings institution whether probated or not;

(B) To any personal representative appointed by a court whether active or discharged; or

(C) In the absence of knowledge of a purported will naming a surviving executor or an administrator to the:

(i) Surviving spouse; or

(ii) Next of kin.

(2) In the case of conflicting claims, the order of priority shall be that set out in subdivision (a)(1).

(b) The receipt of any guardian, administrator or executor, duly appointed or qualified by the courts of this state, or any other state, or of any spouse or next of kin acknowledging the negotiation, payment or transfer of funds of a check, standing in the name of the person whose estate the fiduciary represents, shall be a good and sufficient acquittance for payment or transfer and shall constitute a valid defense in favor of the savings institution against the demands or claims of all parties.

(c) The negotiation or payment of a check under this section without an endorsement of the payee or with the endorsement of a person authorized by this section to negotiate the check shall not be a violation of or give rise to any claim under title 47, chapter 3 or 4.

(d) No savings institution shall be liable for damages, penalty or tax by reason of any payment made pursuant to this section.



§ 45-3-525 - Acknowledgement or affidavit; guaranty.

(a) A savings institution shall require any persons seeking to cash checks payable to a decedent as provided in § 45-2-711 to deliver to the savings institution an affidavit, given under the penalty of perjury, in a form acceptable to the savings institution or in a form that, at the minimum, contains the following:

(1) The name of the decedent;

(2) The decedent's date of death;

(3) The amount and payor of any checks, if the funds are from checks or electronic payments;

(4) The identity of the creditor or creditors to whom the funds are to be paid, if the funds are to be paid directly to a creditor of the decedent or the decedent's estate; and

(5) If the funds are to be paid other than to a creditor of the decedent or the decedent's estate, the affiant shall:

(A) Identify the decedent's surviving spouse and heirs at law, and provide their residence addresses; and

(B) Affirmatively state that:

(i) There are no unpaid creditors of the decedent;

(ii) There are no unpaid income, gift, estate, inheritance or other transfer taxes owed by the decedent or the estate of the decedent; and

(iii) The funds distributed to the affiant will be distributed by the affiant as provided in any will or testamentary document or in appropriate shares to the decedent's heirs at law.

(b) A savings institution may, in its discretion, require any persons seeking to collect monies from a deceased depositor's account or accounts, as provided in § 45-2-708, to deliver to the savings institution an affidavit, given under penalty of perjury in a form acceptable to the savings institution as provided in subsection (a).

(c) A savings institution may require any person who obtains funds from a deposit account pursuant to § 45-2-708 or to negotiate checks pursuant to § 45-2-711 to provide an indemnity and guarantee to the savings institution in the amount of the funds obtained.






Part 6 - Investments

§ 45-3-601 - Investment in securities.

Every association has the power to invest in securities as set forth in this section.

(1) No Percent-of-Asset Limitation. The following investments shall not be subject to a percent-of-assets limitation:

(A) Obligations of, or obligations that are fully guaranteed as to principal and interest by, the United States or any state;

(B) Stock or obligations of any federal home loan bank;

(C) Stock or obligations of the federal savings and loan insurance corporation;

(D) Obligations of the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, or any successor or successors thereto;

(E) Obligations of any agencies or instrumentalities created pursuant to the Tennessee Valley Authority Act of 1933, as may be amended from time to time;

(F) Obligations of, or guaranteed as to principal and interest by, the Dominion of Canada or any province of the Dominion of Canada; provided, that the principal of and interest on the obligations are payable in United States currency or funds;

(G) Obligations of, or guaranteed as to principal and interest by, the International Bank of Reconstruction and Development, the Inter-American Development Bank or the African Development Bank;

(H) Demand, time, or savings deposits, shares or accounts, or other obligations of any financial institution, the accounts of which are insured by a federal agency;

(I) Bankers' acceptances that are eligible for purchase by federal reserve banks; and

(J) Other investments approved in writing by the commissioner, subject to the conditions that the commissioner may impose.

(2) Twenty-Five Percent-of-Asset Limitation. The following investments, either separately or in the aggregate, shall be subject to a limitation of twenty-five percent (25%) of an association's total assets:

(A) Bonds, notes, or other evidence of indebtedness that are general obligations of, or guaranteed as to principal and interest by, any agency or instrumentality of the United States not specified in subdivision (1);

(B) General obligations, not specified in subdivision (1), of any state or of any city, county, school district, or other municipal corporation or political subdivision of any state;

(C) Corporate obligations, exclusive of common stock, of any corporation that does not own or control, directly or indirectly, more than ten percent (10%) of the capital stock of any kind or class of the investing association, or of any corporation, no more than ten percent (10%) of whose capital stock of any kind or class, is owned or controlled, directly or indirectly by the investing association; provided, that the corporation is listed on an exchange registered under the Securities Exchange Act of 1934;

(D) Adjustable rate preferred stock of any publicly held corporation created or existing under the laws of the United States or any state, district, or territory of the United States that is rated in one (1) of the four (4) highest investment grades by one (1) or more recognized investment rating services approved by the commissioner for rating the investments;

(E) Shares or certificates in any open-end management investment company that is registered with the securities and exchange commission under the Investment Company Act of 1940, and the portfolio of which is restricted by the management company's investment policy, changeable only if authorized by shareholder vote, solely to any investments in which an association by law or regulation may invest; and

(F) Other securities and obligations that the commissioner approves and places on a list to be published and distributed to every association at least once each year, and the commissioner is directed to publish and make distribution of the list. An association holding investments that are listed by the commissioner shall not be required to dispose of the investments if, at a later time, the commissioner removes any investments from the list.

(3) Investment Rating. Notwithstanding any of the above provisions of this section, none of the securities or obligations described hereinabove, except for investments set forth in subdivision (1)(J), shall be eligible for investment in any amount, unless rated in one (1) of the four (4) highest investment grades by one (1) or more recognized investment rating services approved in writing by the commissioner, or unless otherwise approved for investment in writing by the commissioner as constituting a safe and prudent investment.

(4) Percent-of-Asset Limitation Set by Commissioner. The following investments, either separately or in the aggregate, shall be subject to a limitation of one percent (1%) of an association's total assets or of a greater percent that may be set by the commissioner:

(A) Capital stock, obligations, or other securities of service organizations that assist in furthering or facilitating the association's purposes, powers, or community responsibilities; and

(B) Other investments that may be approved in writing by the commissioner.

(5) Valuation. No security owned by an association shall be carried on its books at more than the actual cost thereof unless a different treatment is approved by the commissioner in writing.



§ 45-3-602 - Investments in real estate.

(a) Business Property. Every association has the power to invest in real property or interests in real property that the board of directors may deem necessary for the conduct of the business of the association, which, for the purposes of this chapter, shall be deemed to include the ownership of stock of a wholly owned subsidiary corporation having as its exclusive activity the ownership and management of the property or interests, but the amount so invested shall not exceed the net worth of the association; provided, that the commissioner may authorize a greater amount to be so invested.

(b) Purchase of Real Estate. Every association has the power to invest an amount not exceeding the lesser of its net worth or five percent (5%) of its assets in the purchase of real estate in its primary lending area for the purpose of producing income or for inventory and sale or for improvement, including the erection of buildings on the real estate, for sale or rental purposes, and the association may hold, sell, lease, operate, or otherwise exercise the rights of an owner as to the property. Marketable title to all real estate acquired under this subsection (b) shall be taken and held in the name of the association, and the title shall immediately be recorded in accordance with the laws of this state.



§ 45-3-603 - Dealing with successors in interest.

In the case of any investment made by an association in a real estate or other loan, in the event the ownership of the real estate or other collateral security, or any part of the real estate or other collateral security, becomes vested in a person other than the party or parties originally executing the security instrument, and if there is not an agreement in writing to the contrary, an association may, without notice to the party or parties, deal with the successor or successors in interest with reference to the mortgage and the debt thereby secured in the same manner as with the party or parties, and may forebear to sue or may extend time for payment of or otherwise modify the terms of the debt secured thereunder, without discharging or in any way affecting the original liability of the party or parties thereunder or upon the debt thereby secured.






Part 7 - Loans

§ 45-3-701 - Real estate loans.

(a) Original Real Estate Loans. Subject to this chapter and to rules and regulations promulgated by the commissioner, every association has the power to originate real estate loans of the following types:

(1) Real estate loans on real estate that constitutes home property or primarily residential property and upon which has been constructed an existing and completed home or homes or other structure or structures designed or used primarily for residential purposes; provided, that the amount of the loans shall not exceed one hundred percent (100%) of the value of the real estate security for the loans, or another percentage that the commissioner may prescribe;

(2) Real estate loans to finance the acquisition and development of real estate as home property or primarily residential property; provided, that the amount of the loan shall not exceed seventy-five percent (75%) of the value of the real estate security for the loans, or another percentage that the commissioner may prescribe, as of the completion of the development of the real estate into building lots or sites ready for construction;

(3) Real estate loans to finance the construction of a home or homes or other structure or structures designed or used primarily for residential purposes on real estate that constitutes home property or primarily residential property, which loans may be inclusive or exclusive of loans to finance the acquisition and development of the real estate; provided, that the amount of the loan shall not exceed eighty percent (80%) of the value of the real estate security for the loans as of the completion of the construction of the homes or other structures, or other percentage that the commissioner may prescribe; and

(4) Real estate loans on other improved real estate; provided, that the amount of the loan shall not exceed eighty percent (80%) of the value of the real estate security for the loans, or another percentage that the commissioner may prescribe.

(b) Restrictions on Real Estate Loans. No association shall make a real estate loan to one (1) borrower if the sum of the amount of the loan and the total balance of all outstanding real estate loans owed to the association by the borrower exceeds an amount equal to ten percent (10%) of the association's deposit liability, or an amount equal to the sum of the association's net worth, whichever amount is less.

(c) Methods or Plans of Repayment and Variations in Interest. (1) An association shall agree in writing with its borrowers as to the method or plan by which indebtedness shall be repaid. Repayments may be, but are not required to be, in level periodic installments. The agreements may provide for variations in the interest rates payable in connection with the indebtedness; provided, that the variations are in proportion to variations in the weighted average cost of savings, borrowings, and Federal Home Loan Bank advances as to Tennessee members of the Federal Home Loan Bank of Cincinnati as computed from statistics tabulated by the Federal Home Loan Bank of Cincinnati, or in proportion to another standard that the commissioner may approve. Where the term of a loan is for no more than three (3) years, and the loan is not set up with a monthly amortization, then the association and its borrower may agree in writing to utilize any other index for the variations.

(2) (A) An association, in exercising its rights pursuant to a variable interest rate clause, may:

(i) Change the amount of the periodic installment payments of an amortized loan;

(ii) Reduce or extend the maturity date; or

(iii) A combination of both subdivisions (c)(2)(A)(i) and (ii).

(B) An association, at least thirty (30) days prior to the effective date of any change pursuant to subdivision (c)(2)(A), shall notify the borrower in writing of the change and its effects on the amount of periodic installment payments and/or on the maturity date of the installments. Notice shall be deemed given when it is deposited in the United States mail, postage prepaid, addressed to the persons personally liable to pay the indebtedness, as those persons' names and addresses appear on the association's records at the time of the giving of notice.

(d) Power to Deal in Real Estate Loans. Every association may purchase real estate loans upon security of the same character and amount against which an association may make an original loan.

(e) Participation in Real Estate Loans. Every association may participate with other lenders in real estate loans, whether by purchase, sale or joint origination, of any type that the association could originate.



§ 45-3-702 - Insured or guaranteed loans.

Every association may make, without regard to any loan limitations or restrictions otherwise imposed by this chapter, but nevertheless subject to any rules or regulations of the commissioner, any loan, secured or unsecured, that is insured or guaranteed in any manner and in any amount by the United States or any instrumentality thereof.



§ 45-3-703 - Other loans.

(a) Loans Secured by Deposit Accounts or Capital Stock. Every association has the power to make loans secured by deposit accounts with the association to the extent of the withdrawal value thereof. Unless approved in writing by the commissioner, no association shall make a loan to any person if the loan is secured in whole or in part by issued and outstanding shares of capital stock of any kind or class of the association.

(b) Improvement Loans. Every association has the power to make property improvement loans made pursuant to any title of the National Housing Act, as the act may be amended from time to time, and to make other loans, secured or unsecured, to homeowners and other property owners for the maintenance, repair, alteration, modernization, landscaping, improvement, including new construction, furnishing or equipping of their properties, subject to limitations, terms, and conditions that may be established by rules and regulations of the commissioner.

(c) Mobile Home Loans. Every association has the power to make loans made for the purpose of mobile home financing, subject to limitations and conditions prescribed by the commissioner, including, but not limited to, any limitations as to the maximum amount of all the loans by each association.

(d) Loans Secured by Loans. Every association has the power to make loans secured by the pledge of loans or investments of a type in which the association is authorized to invest; provided, that the loans or investments so pledged shall be subject to all requirements that would be applicable were the association to originate the loans or investments.

(e) Other Loans. Every association has the power to invest in other loans not specifically referred to in this section if the powers are granted to federal associations in Tennessee, in the manner that the commissioner may by rule permit.

(f) Participation -- Power to Hold and Sell Loans. The power granted to every association to make loans pursuant to this chapter also includes the power to participate with other lenders in the making of the loans, and includes the power to hold and sell the loans at the times and upon the terms and conditions that the board of directors of each association determines.



§ 45-3-704 - Construction lenders liability.

An association that makes a loan, the proceeds of which are used or may be used by the borrower to finance the design, manufacture, construction, repair, modification, or improvement of real property for sale or lease to others, shall not be held liable to third persons for any loss or damage occasioned by any defect in the real property so designed, manufactured, constructed, repaired, modified, or improved, or for any loss or damage resulting from the failure of the borrower to use due care in the design, manufacture, construction, repair, modification, or improvement of the real property, unless the loss or damage is a result of an act of the association outside the scope of the activities of a lender of money that is tantamount to assuming direct and active responsibility for, or assuring the structural integrity of, the design, manufacture, construction, repair, modification, or improvement of the property or unless the association has been a party to misrepresentation with respect to the real property.



§ 45-3-705 - Installment loans and loans for purchase of mobile homes -- Interest and charges -- Statement of transaction.

As to home improvement installment loans or loans for the purchase of mobile homes or other installment loans that associations now or hereafter have the power to make, with repayment in equal, or substantially equal, monthly or other periodic installments over the term of the loan subdivisions (1)-(3) shall apply:

(1) Interest computed on the principal amount of the loan for the entire term of the loan at a rate not to exceed six percent (6%) per annum may be either deducted in advance or added to the principal; or in the alternative, interest may be determined and charged in accordance with the actuarial method; provided, that in any event, that the maximum effective rate of interest on the loan shall not exceed eighteen percent (18%) per annum; and provided further, that if the unpaid balance of the loan is either paid or renewed prior to its maturity date, the borrower or other person paying or renewing the loan shall be refunded or credited with unearned interest in an amount that represents at least as great a proportion of the original charge as the sum of the periodical time balances after the date of prepayment bears to the sum of all the periodical time balances under the schedule of payments in the original installment loan; provided, that associations shall not be required to refund or credit any unearned interest where it would result in less than the minimum charge provided in subdivision (2)(E) nor to make a refund or credit where the amount thereof would be less than one dollar ($1.00) for each loan;

(2) When interest is charged as provided in subdivision (1), associations shall not make additional charges, either directly or indirectly, except for the following, which charges when so made and collected shall not be deemed interest for any purpose of law:

(A) Delinquency charges not to exceed five percent (5%) of any one (1) installment more than fifteen (15) days in arrears;

(B) Premiums for insurance required or obtained as security for or by reason of the installment loan;

(C) Fees and taxes paid to public officials for filing, recording or releasing any instrument or lien;

(D) Reasonable expenses of investigating title or titles to real property securing the loans, if any, including the cost of title insurance and costs of closing the loan;

(E) Reimbursement of necessary expenses incurred in securing and collecting the loan, not to exceed four percent (4%) of the gross amount of the loan. The cost of legal process or proceedings and reasonable attorneys' fees may be charges in addition to the above; provided, that any association may make a minimum charge on each loan for interest and charges made pursuant to this subdivision (2)(E) of ten dollars ($10.00) per loan or one dollar ($1.00) per monthly installment, whichever is greater;

(3) When an installment loan is made and interest is charged as provided in subdivision (1), any association shall, at the time of closing the loan, provide the borrower with a written statement of the transaction or a copy of the note containing the following information:

(A) The original principal amount of the loan;

(B) The insurance premium for each type of coverage provided;

(C) The amount of fees and taxes paid or to be paid public officials, if any;

(D) The total amount of interest and all charges made at or prior to closing pursuant to subdivision (2)(E) and the approximate rate expressed in dollars per one hundred dollars ($100) per year;

(E) Other charges, if any;

(F) The amount of unpaid balance; and

(G) The number, amount and due dates of installment payments scheduled to repay the indebtedness.



§ 45-3-706 - Insurance protection for home improvement installment loans.

(a) An association in making an installment loan in excess of three hundred dollars ($300) may require a borrower to insure tangible personal property offered as security for the loan against any substantial risk of loss, damage or destruction for any amount not to exceed the actual value of the property or the approximate amount of the loan, whichever is lesser, and for a term and upon conditions that are reasonable and appropriate considering the nature of the property and maturity and other circumstances of the loan; provided, that the insurance is sold by a licensed agent, broker or solicitor, and the borrower may furnish the borrower's own insurance policy.

(b) The association may also request as security for any loan obligation in excess of three hundred dollars ($300) insurance on the life of the borrower or one (1) of them, if there are two (2) or more. The initial amount of credit life insurance shall not exceed the total amount repayable under the total amount of the indebtedness. Not more than one (1) policy of life insurance may be written in connection with any installment loan transaction unless requested by the borrower, comaker or endorser.

(c) In accepting any insurance provided for in this section as security for a loan, the association may deduct the premiums for the insurance from the proceeds of the loan, and remit the premiums to the insurance company writing the insurance and any gain or advantage to the association or any employee, officer, director, agent, affiliate, or associate from the insurance or its sale shall not be considered an additional or further charge or interest in connection with any loan made hereunder.

(d) Every insurance policy or certificate written in connection with a loan transaction pursuant to of this section shall provide for cancellation of coverage and a refund of the premium unearned upon the discharge of the loan obligation for which the insurance is security without prejudice to any claim existing at the time of discharge. Whenever insurance is written in connection with a loan transaction, the association shall deliver, or cause to be delivered, to the borrower a policy, certificate or other memorandum that shows the coverages and the costs of coverage, if any, to the borrower within thirty (30) days from the date of the loan.



§ 45-3-707 - Department to service loans -- Service charge.

(a) (1) Associations are authorized, directed, and required to provide for and maintain a department to service the loans and properties securing the loans, including among other things:

(A) Services in reference to investigating the financial standing of applicants for loans;

(B) The enforcement of all contractual requirements of borrowers, including insurance, maintenance, repairs, delinquencies, defaults, and continuing security; and

(C) Taxes, assessments and other governmental levies;

(2) (A) In their contracts with borrowers, the associations are authorized to provide for and collect a service fee, the amount of which shall in no event exceed two and one-half percent (21/2%) per annum of the unpaid balance of the loan, to be used in defraying the expense of providing and maintaining the service department, including the portion of the association's overhead expense that is fairly incurred by and in connection with the maintenance of the department; provided, that the service fee shall be in addition to legal interest and the actual expenses incurred in making, securing, and closing the loan, and shall not be collected as interest or compensation for the use of the money loaned, but shall be used in defraying the expense of maintaining the department and in servicing the loans, as contemplated herein; and provided further, that the service fee shall not be collected from borrowers who make deposit account loans.

(B) The service fee may be made payable in periodic installments running throughout the life of the loan or at the initial closing of the loan. Any service charge collected at the time the loan is closed may be retained regardless of when the loan is paid.

(C) The service fee payable in periodic installments may be retained in the following manner:

(i) If the loan is paid within one (1) year from the date same is made, the service fee may be retained or collected for the full year; or

(ii) Where the loan is paid after the period of one (1) year, the service fee shall be retained or collected only to the date of payment.

(b) It is the duty of the commissioner, at the time of making annual examinations of associations making real estate loans, to determine whether associations making real estate loans, as herein authorized, are charging fees in excess of the amount reasonably required to defray the expense of servicing loans and in maintaining the service department contemplated herein; and, in the event it is found that the provisions herein are being violated, it shall be the duty of the commissioner to take necessary action, under the law, to prevent the associations from continuing the illegal acts.






Part 8 - Regulations

§ 45-3-801 - Supervision of associations.

Every person doing a savings and loan business under the laws of this state shall be subject to supervision by the commissioner and the regulations promulgated by the commissioner. However, any regulation promulgated by the commissioner that has not been revised or amended in more than five (5) years may be waived by the commissioner, in the commissioner's discretion, as the commissioner deems necessary or appropriate to maintain a competitive balance among state chartered savings and loan associations, state chartered savings banks, federally chartered savings and loan associations and federally chartered savings banks.



§ 45-3-802 - Books and records.

Every association shall keep at the home office correct and complete books of account and minutes of the proceedings of stockholders or members, as the case may be, and of directors. Complete records of all business transacted at the home office shall be maintained at the home office. Records of business transacted at any branch office may be kept at the branch office; provided, that control records of all business transacted at each branch office or agency shall be maintained at the home office.



§ 45-3-803 - Forms -- Records -- Accounting practices.

Every association shall use forms, and keep other records, including, but not limited to, those of its stockholders or members, that the commissioner may from time to time require. Subject to any rules or regulations promulgated by the commissioner, every association shall observe accounting principles and practices that are in accordance with generally accepted accounting principles and practices.



§ 45-3-804 - Misdescription of assets.

No association by any system of accounting or any device of bookkeeping shall, either directly or indirectly, enter any of its assets upon its books in the name of any other person or under any title or designation that is not truly descriptive of the assets.



§ 45-3-805 - Charging off or setting up reserves against bad assets.

The commissioner, after a determination of value, may order that assets, individually or in the aggregate, to the extent that the assets are overvalued on an association's books, be charged off, or that a special reserve or reserves equal to the overvaluation be set up by transfers from surplus, undivided profits or reserves.



§ 45-3-806 - Reproduction and destruction of records.

Any association may cause any or all records kept by the association to be copied or reproduced by any photostatic, photographic, or microfilming process that correctly and permanently copies, reproduces, or forms a medium for copying or reproducing the original record on a film or other durable material. In the event of the loss or destruction of the original record, the copy or reproduction shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. A facsimile, exemplification, or certified copy shall, for all purposes, be deemed a facsimile, exemplification or certified copy of the original record.



§ 45-3-807 - Confidentiality of records.

(a) An association may decline to disclose its books, papers and other records, except:

(1) Pursuant to court order or subpoena;

(2) To the commissioner and any authorized examiners, attorneys, or other employees of the department;

(3) To the members of the board of directors of the association; or

(4) To the holder of a deposit account, or a member or a stockholder to the extent of records concerning the deposit holder's, member's, or stockholder's respective account only.

(b) A stockholder may make written request for access to other books, papers, and records of the association for any proper purpose, in which event the association may request a determination from the commissioner as to whether a proper purpose exists, and the determination of the commissioner shall be conclusive.

(c) A stockholder may include in the stockholder's written request that a communication be transmitted to the stockholders of the association, and upon payment of reasonable costs therefor, the association shall cause the communication to be transmitted to the stockholders immediately, subject to regulation by the commissioner.



§ 45-3-808 - Annual audit.

Each association shall at least once in each year cause its books and accounts to be audited at its own expense by a certified public accountant or firm of certified public accountants selected by the association and approved by the commissioner. The annual audit shall cover the twelve (12) months ending on the last day of its fiscal year, unless the commissioner prescribes a different period for any association.



§ 45-3-809 - Annual report.

(a) Each association shall furnish the commissioner, annually, within ninety (90) days after the end of the period covered by the audit, or a shorter time that is prescribed by the commissioner, an annual written report, in the form prescribed by the commissioner, of its affairs and operations, which shall include a complete statement of its financial condition, certified by the president or a vice president and attested by the secretary or an assistant secretary, including two (2) signed copies of the report of the auditor showing the result of the audit, and including a balance sheet of the association as of the date of the audit and a statement of the income and expenses of the association during the year ending with the date of the audit.

(b) The balance sheet and statement of income and expenses shall be certified by the auditor making the audit.

(c) The commissioner may require other information in the annual report that the commissioner deems necessary to provide the commissioner with information as to all aspects of the financial condition of the association and may prescribe the scope of the annual audit, and require the auditor to furnish the commissioner with information additional to that contained in the report of the auditor.

(d) The commissioner may also require that copies of the annual report be mailed to stockholders or members in the form and manner that the commissioner prescribes.



§ 45-3-810 - Additional and special reports.

(a) Monthly Reports. Every association shall, within ten (10) days after each calendar month, furnish the commissioner with a monthly report of the operations and financial condition of the association, in the form and containing the information that the commissioner prescribes.

(b) Special Reports. The commissioner may call for a special report from any association, in the form and containing the information that the commissioner prescribes.



§ 45-3-811 - Financial statements.

(a) Publication. Every association shall prepare and publish annually, on or before a date prescribed by the commissioner in a newspaper of general circulation in the county in which the home office of the association is located, a statement of its financial condition, in the form and containing the information prescribed by the commissioner as of the last business day of its previous fiscal year. It is the duty of the commissioner to see that each association has published its statement in accordance with the form prescribed, and to check the published statement, using the newspaper clipping furnished the commissioner by the association, with the annual report of the association filed with the commissioner. If the statement is not published by the association, the commissioner shall, at the expense of the association, publish the statement.

(b) Discrepancies; Republication; Penalties. In the event there are discrepancies in the published statement of the association and the annual report furnished to the commissioner, and if, in the opinion of the commissioner, the discrepancies are due to clerical errors, it shall be the duty of the commissioner to notify the association to publish its statement so as to conform with the annual report filed with the commissioner, and it shall be the duty of the association to make the republication. If, in the opinion of the commissioner, the discrepancies in the published statement and annual report are not due to clerical errors, it shall be the duty of the commissioner forthwith to publish a true and correct statement as shown by the annual report filed with the commissioner, stating in the publication that the published statement of the association did not conform to the annual report on file with the commissioner, and it shall be the duty of the association to pay the cost and expenses of the publication by the commissioner. Any association that fails or refuses to pay the cost and expenses of the publication by the commissioner of any statement of the association made pursuant to the requirements of this section, shall forfeit to the state one hundred dollars ($100), in addition to the costs and expenses of the publication, which sum the commissioner shall sue for and recover in the name of the state in any court having jurisdiction.



§ 45-3-812 - Examination of associations.

(a) Duty to Examine. The commissioner shall, either personally or by competent examiner or examiners appointed by the commissioner, visit and examine every association subject to the commissioner's supervision on a regular basis.

(b) Requirements of Examination. On every examination, inquiry shall be made as to the condition and resources of the association, the mode of conducting and managing the affairs of the association, the actions of its directors, the making of loans and other investment of funds of the association, the safety and prudence of the management of the association, and whether the requirements of its charter and bylaws have been complied with in the administration of the affairs of the association, and as to such other matters that the commissioner prescribes.

(c) Other Examinations. In addition, the commissioner has the power, and it is the commissioner's duty, to examine or cause to be examined the affairs of every association whenever, in the judgment of the commissioner, the management and condition of the association is such as to render an examination of its affairs necessary or expedient, or whenever, in the opinion of the commissioner, the interest of the depositors, other creditors, stockholders, or members demands an examination.

(d) Examination of Service Organizations. The commissioner also has the power to examine or cause to be examined any service organization, twenty-five percent (25%) or more of the voting capital stock of which is owned or controlled, directly or indirectly, by any association subject to this chapter.

(e) Oaths; Examinations; Appearances. The commissioner, and every examiner acting under or appointed by the commissioner, has the power and authority to administer oaths and to examine under oath any person whose testimony may be required on the examination of any association, or on the examination of any service organization, and may compel by court order the appearance and attendance of the person for the purpose of the examination, if the appearance and attendance is not voluntarily offered.

(f) Request for Examinations. Any director, officer, stockholder, or member of an association, or any depositor or other creditor of an association, may call upon the commissioner at any time, to make an examination of the association in which the person is interested, which examination the commissioner, either in person or by an examiner, may or may not make, in the exercise of the commissioner's or examiner's discretion; provided, that, unless the commissioner deems an examination necessary under this section, the commissioner shall not make the examination unless and until the one making the request has deposited with the department, in advance, a sum sufficient to cover the cost of the examination.

(g) Duties of Examiners. (1) Each examiner shall act under the direction of the commissioner, and shall forthwith examine fully into the books, papers, and affairs of the association that the examiner may be directed by the commissioner to examine;

(2) The commissioner shall furnish to each examiner a commission under the signature of the commissioner and official seal of the department, which commission the examiner shall exhibit to the officer or officers of the association proposed to be examined as the examiner's authority for making the examination; and

(3) Each examiner shall report on oath to the commissioner the result of each examination made by the examiner, which report the commissioner shall keep on file in the commissioner's office; and when the commissioner in person makes an examination of the affairs of any association, the commissioner shall in like manner make out a report under oath of the result of the examination, and the same shall be kept on file in the office of the commissioner. A duplicate copy of the report shall be furnished to the association examined.

(h) Examinations Made by Other Agencies; Joint Examinations. In lieu of examination by the commissioner, the commissioner may accept any examination made by the federal home loan bank board, the federal savings and loan insurance corporation, any other insuring agency approved by the commissioner, or by certified public accountants approved by the commissioner. The commissioner may examine or cause to be examined any association in conjunction with an examination by the federal home loan bank board, the federal savings and loan insurance corporation, or any other insuring agency approved by the commissioner, and shall accept any audit made or accepted by any of the agencies during the course of any examination of an association. Two (2) copies of the audit, signed and certified by the auditor making the audit, shall be filed promptly with the commissioner.



§ 45-3-813 - Commissioner authorized to have appraisals made at expense of association.

The commissioner is authorized, in connection with any examination or audit of any association, to cause to be made appraisals of real estate owned or held by the association as security or otherwise when specific facts or information with respect to the real estate, or when in the commissioner's opinion the association's policies, practices, operating results, and trends, give evidence that an association's appraisals may be excessive, that lending or investment may be of a marginal nature, that appraisal policies and practices may not conform with generally accepted and established professional standards, or that real estate held by the association for any purpose is overvalued. In lieu of causing the appraisals to be made, the commissioner may accept any appraisal caused to be made by the federal home loan bank board, or by the federal savings and loan insurance corporation or other insuring agency approved by the commissioner under this chapter. Unless otherwise ordered by the commissioner, appraisal of real estate in connection with any examination or audit pursuant to this section shall be made by a professional appraiser or appraisers selected by the commissioner, and the cost of the appraisal shall be paid promptly by the association directly to the appraiser or appraisers upon receipt by the association of a statement of the cost bearing the written approval of the commissioner. A copy of the report of each appraisal caused to be made by the commissioner pursuant to this section shall be furnished to the association within a reasonable time, not to exceed sixty (60) days following the completion of the appraisals, and may be furnished to the insuring agency.



§ 45-3-814 - Disclosure of information -- Reports as evidence.

(a) Disclosure of Information. The information obtained by the commissioner or any examiner in making an examination into the affairs of the association shall be for the purpose of ascertaining the true condition of the affairs of the association, and shall not be disclosed by the party making the examination to any person, except that the examiner shall make a report of the condition of the affairs of the association ascertained from the examination to the commissioner and except that the commissioner may take action as a result of the report as provided by this chapter. The commissioner may in the commissioner's discretion disclose reports of examination to other state financial institutions regulatory agencies.

(b) Unlawful Disclosure. It is unlawful for the commissioner or any examiner, attorney or other employee of the department to make or report to any person any list of names of the depositors, debtors, or stockholders of any association, or to disclose to any person information as to who are the depositors, debtors, or stockholders or the amounts of the several deposits, debts or shares of stock owned by any stockholder, except as provided by this chapter.

(c) Reports as Evidence. In the event the commissioner takes possession of the business and affairs of any association as authorized by this chapter, the report of the commissioner, or examiner relating to the association on file in the office of the commissioner, may be used in any court, either by the commissioner or examiner or by the association, as evidence to the extent that the same is competent as evidence, or as an aid in arriving at the true condition of the association.



§ 45-3-815 - Access to records -- Summons -- Oaths and examination of witnesses.

The commissioner and any authorized examiners, attorneys, or other employees of the department shall have free access to all books, papers, and other records of an association, and to all books, papers, and other records kept by any officer, agent, or employee, relating to or upon which any records of its business were kept, and may summon witnesses and administer oaths or affirmations in the examination of the directors, officers, agents, or employees of the association, service organization, or any other person in relation to its affairs, transactions, and condition, and may require and compel the production of records, books, papers, contracts, or other documents by court order, if not voluntarily produced.



§ 45-3-816 - Additional supervisory powers.

In addition to other powers conferred upon the commissioner by this chapter, the commissioner has the power to require associations subject to the commissioner's supervision to:

(1) Charge Off Assets. Charge off the whole or part of an asset that at the time of its acquisition could not lawfully have been acquired and that could not lawfully be retained at the time of the commissioner's action; provided, that the commissioner's action is within two (2) years of the aforementioned acquisition;

(2) Recordation. Record liens and security in property;

(3) Financial Statement. Obtain a financial statement from each borrower before making any loan to the extent that the association can do so;

(4) Title Search, etc. Search, or obtain insurance as to, the title to real estate taken as security, or both; and

(5) Other Insurance. Maintain adequate insurance against other risks that the commissioner determines to be necessary and appropriate for the protection of depositors, other creditors, and stockholders.



§ 45-3-817 - Commissioner's power to act in certain instances.

(a) Insufficient Reserves. If the reserves of an association fall below the level specified by this chapter or by the rules and regulations of the commissioner, the commissioner shall require the association to increase its reserves, within the time and manner prescribed by the commissioner, so as to bring the sum of the reserves to the level so required, and shall, in addition and to the extent that the commissioner deems it necessary to protect the association and the public, require the association to take any one (1) or more of the actions set forth in subsection (c).

(b) Unsound Business Practices. In addition to the powers conferred upon the commissioner by any other provision of this chapter, if the commissioner determines that the association is engaging or has engaged in unsound and imprudent business practices that have caused or may cause the association to be in an impaired condition, the commissioner shall have the power to take any one (1) or more of the actions set forth in subsection (c).

(c) Powers of Commissioner. In the event that subsections (a) or (b) are applicable to any association, the commissioner may require the association to do any one (1) or more of the following:

(1) Increase its liquid assets and maintain the increased liquid assets at a level prescribed by the commissioner;

(2) Cease accepting all deposit accounts, cease accepting particular classes or categories of deposit accounts or limit the amounts of particular classes or categories of deposit accounts to be accepted;

(3) Cease all lending, lending in a particular area, or making a particular type or category of loan;

(4) Cease or limit the purchase of loans or other investments;

(5) Cease or limit promotional expenditures;

(6) Convene a meeting of the board of directors of the association with the commissioner or the commissioner's delegate in attendance to accomplish the purpose of this section; and

(7) Take other steps the commissioner deems necessary to safeguard the interests of the association and the public.



§ 45-3-818 - Commissioner may order any association to discontinue any illegal practice.

If the commissioner, as a result of any examination or from any report made to the commissioner, or otherwise, finds that any association or any director, officer, or employee of any association is violating the provisions of its charter or bylaws, this chapter, the laws of this state or of the United States or any lawful order or regulation of the commissioner, the commissioner shall deliver to the board of directors of the association a formal written order, in which are set forth the facts known to the commissioner, demanding the immediate discontinuance of the violation and conformance with all applicable requirements of this chapter, and any rules or regulations promulgated under this chapter. The order shall be delivered in person to the home office of the association in question by the commissioner or by the commissioner's agent or shall be sent by registered or certified mail, return receipt requested, addressed to the home office of the association in question. The order shall be effective from the time of receipt of the order by the association at its home office, and shall include a notice that the person or persons affected shall have the opportunity to request a hearing. If a hearing is so requested and held, the commissioner, on the basis of the evidence presented and any matters of record in the commissioner's office, shall either continue the order in effect, modify the same, or set it aside.



§ 45-3-819 - Removal of directors, officers, and employees participating in violations.

The commissioner may require that any director, officer, or employee of an association, who has participated in a violation described herein, be removed from the person's position or office in the association if the action of the person or persons concerned was knowingly and willfully taken. Prior to entering an order of removal, the commissioner shall deliver a full statement of the facts and conduct to which the commissioner objects to the board of directors of the association and to the person or persons concerned, stating the commissioner's intention to enter a removal order. The statement shall be delivered in person to the home office of the association served by the director, officer, or employee by the commissioner or by the commissioner's agent or shall be sent by registered or certified mail, return receipt requested, addressed to the home office of the association. The statement shall include a notice that the person or persons affected shall have the opportunity to request a hearing. If a hearing is so requested and held, the commissioner, on the basis of the evidence presented at the hearing, may proceed to enter an order for the immediate removal of the director, officer, or employee affected, or may reprimand the individuals and/or association concerned, or may dismiss the entire matter. If no hearing is requested within the time specified, the commissioner may proceed to enter an order of removal on the basis of the facts set forth in the commissioner's original statement.



§ 45-3-820 - Reliance upon action by commissioner.

No person shall be subjected to any civil or criminal liability for any act or omission to act in good faith in reliance upon a subsisting order, regulation, or interpretation of the commissioner, notwithstanding a subsequent decision by a court invalidating the order, regulation, or interpretation.






Part 9 - Taxation

§ 45-3-904 - Applicable taxes and exemptions.

Associations shall be subject to the franchise and excise taxes as set forth in title 67, chapter 4, parts 8 and 9 respectively, and the taxes shall be in lieu of and substitution for any and all other taxes previously levied against or on the associations; except ad valorem taxes upon real estate and tangible personal property owned by the associations and, for taxable periods beginning on and after midnight June 30, 1977, the franchise and excise taxes as set forth in title 67, chapter 4, parts 8 and 9 respectively. Members' savings accounts shall not be treated as capital stock in the franchise tax base set forth in title 67, chapter 4, part 9. The exemption from other taxes shall include taxes upon or for the use of the capital, notes, reserves, surplus, loans, accounts, and other income and profits of the associations, including income tax upon members, shareholders or account-holders, who receive dividends from the associations, and all privilege taxes of every kind imposed by the state of Tennessee. Nothing in this section shall be construed as relieving state associations of the expense of examinations as provided by § 45-3-1003(f).






Part 10 - Fees

§ 45-3-1001 - Organization fees.

Each application for authority to organize an association under this chapter shall be accompanied by an application fee of one thousand five hundred dollars ($1,500), and a fee of five hundred dollars ($500) for investigation of the application, as well as any necessary travel and other expenses connected with the investigation.



§ 45-3-1002 - Fees for establishment of branch office.

Each application for authority to establish a branch office by an association other than a satellite office shall be accompanied by an application fee of five hundred dollars ($500) and a fee of three hundred dollars ($300) for investigation of the application, as well as any necessary travel and other expenses connected with the investigation. Each application for authority to establish a satellite office shall be accompanied by an application fee of three hundred dollars ($300) and a fee of two hundred dollars ($200) for investigation of the application, as well as any necessary travel and other expenses connected with the investigation.



§ 45-3-1003 - Other fees and expenses.

(a) Change of Location of Office or Change of Name. The application to change the location of the home or a branch office of an association or to change the name of an association shall be accompanied by a fee of fifty dollars ($50.00).

(b) Amendments to Charter. Each application for approval of an amendment to the charter of any association shall be accompanied by a fee of fifty dollars ($50.00).

(c) Mergers and Consolidations. Each application for the merger or consolidation of two (2) or more associations shall be accompanied by a fee of three hundred dollars ($300), which fee shall be paid in equal parts by the associations proposing to merge or consolidate.

(d) Reorganizations; Transfers of Assets; Dissolution. Each proposed plan of reorganization, proposal for the sale of all or substantially all of the assets of an association, and each proposal of liquidation and dissolution shall be accompanied by a fee of one hundred twenty-five dollars ($125).

(e) Conversion. Each application for conversion of an association subject to this chapter or of a federal association shall be accompanied by a fee of five hundred dollars ($500).

(f) Examinations. Each association shall pay a minimum examination fee of one hundred twenty-five dollars ($125) for any examination conducted by the commissioner or the commissioner's designated representative; provided, that in the event the examination fee does not adequately cover all reasonable costs and expenses of any examination, the commissioner shall assess any association being examined all additional expenses of the examination in excess of the one hundred twenty-five dollar ($125) fee, which expenses shall include travel and other expenses and the cost to the department of the working time of its examiners or other department employees involved in the examination. The fees provided herein shall be retained by the department as expendable receipts for the division of loans.

(g) Commissioner's Approval. In addition to all other fees required by this chapter, the commissioner is authorized, in the commissioner's discretion, to charge a fee not exceeding ten dollars ($10.00) upon each application for the commissioner's approval, submitted pursuant to any provision of this chapter.

(h) Other Expenses. The commissioner is authorized to assess an association for all other reasonable costs and expenses, not otherwise set forth, incurred by the department in performing any acts in the course of its official duties and, in furtherance of its supervisory responsibilities, the acts that may pertain to the regulation and supervision of the association.



§ 45-3-1004 - Commissioner's power to modify fees.

The commissioner is authorized, in the commissioner's discretion, uniformly to prescribe fees in lower amounts than specified in this chapter, if the commissioner determines that the lower fees are adequate to cover the necessary and related expenses of the department.






Part 11 - Voluntary Corporate Changes

§ 45-3-1101 - Amendment of charters.

Every association may amend its charter in the manner set forth herein. Each proposed amendment, together with a certified copy of the authorizing resolution, shall be submitted to the commissioner for approval. If the commissioner finds that the proposed amendment is in conformity with the law, the commissioner shall, in writing, approve the amendment and shall send notice of approval of the amendment by registered or certified mail to the home office of the association not less than thirty (30) days after its receipt by the commissioner. Should the commissioner disapprove any amendment within the time specified, the commissioner shall state the disapproval, together with the written reasons therefor, and send the same by registered or certified mail to the home office of the association, giving the association, if appropriate under the circumstances, the opportunity to modify or change and resubmit the proposed amendment so as to obviate the commissioner's objections. In the event that the commissioner disapproves the amendment after the resubmission by the association, the commissioner shall send written notice of the final disapproval by registered or certified mail to the home office of the association. Failure to send notice of approval or disapproval within the time specified shall be deemed to constitute approval of the proposed amendment by the commissioner.



§ 45-3-1102 - Merger and consolidation.

(a) Merger. Any two (2) or more associations may merge into one (1) of the associations in the manner set forth herein. The board of directors of each association shall, by resolution adopted by a majority of the existing members of each board, approve a plan of merger setting forth:

(1) The names and locations of the home offices of the associations proposing to merge, and the name and location of the home office of the association into which they propose to merge, which is designated as the surviving association;

(2) The names and addresses of each director and officer of the surviving association;

(3) The terms and conditions of the proposed merger and the mode of carrying it into effect;

(4) The manner and basis of converting the deposit accounts of each merging association into deposit accounts of the surviving association;

(5) In the case of capital stock associations, the manner and basis of converting shares of stock of each merging association into shares of stock of the surviving association;

(6) A statement of any changes in the charter or bylaws of the surviving association to be effected by the merger;

(7) A statement in the form that the commissioner requires, that the surviving association has received a firm commitment for the insurance of deposit accounts by an insurer qualified under this chapter and that no lapse in the insurance of deposit accounts of each merging association shall at any time occur;

(8) A statement that the plan of merger is subject to approval by the commissioner and by the stockholders or members of each merging association;

(9) Provisions for terminating any activities and disposing of any assets that do not conform to the requirements of the surviving association; and

(10) Other provisions with respect to the proposed merger that are deemed necessary or desirable by the boards of directors of the merging associations, and that the commissioner by rule or regulation requires to effect the purposes of this chapter.

(b) Consolidation. Any two (2) or more associations may consolidate into a new association in the manner set forth herein. The board of directors of each association shall, by resolution adopted by the majority of the existing members of each board, approve a plan of consolidation setting forth:

(1) The names and locations of the home offices of the associations proposing to consolidate and the name and location of the home office of the association into which they propose to consolidate, which is designated as the new association;

(2) The names and addresses of each director and officer of the new association;

(3) The terms and conditions of the proposed consolidation and the mode of carrying it into effect;

(4) The manner and basis of converting the deposit accounts of each association into deposit accounts of the new association;

(5) In the case of capital stock associations, the manner and basis of converting shares of stock of each association into shares of stock of the new association;

(6) With respect to the new association, all of the provisions required to be set forth in the charter and bylaws of an association organized under this chapter;

(7) A statement in the form that the commissioner requires, that the new association has received a firm commitment for the insurance of deposit accounts by an insurer qualified under this chapter and that no lapse in the insurance of deposit accounts of each association proposing to consolidate shall at any time occur;

(8) A statement that the plan of consolidation is subject to approval by the commissioner and by the stockholders or members of each consolidating association;

(9) When the merger involves a bank, provisions for terminating any activities and disposing of any assets that do not conform to the requirements of the surviving association; and

(10) Other provisions with respect to the proposed consolidation that are deemed necessary or desirable by the boards of directors of the consolidating associations, and that the commissioner by rule or regulation requires to effect the purposes of this chapter.

(c) Approval by Commissioner. (1) After approval by the board of directors of each merging or consolidating association, the plan of merger or consolidation shall be submitted to the commissioner for approval, together with certified copies of the authorizing resolutions of each board of directors showing approval by a majority of the existing board.

(2) The commissioner shall approve the plan of merger or consolidation if it appears that:

(A) The surviving or new association meets the requirements of this chapter as to the formation of an association;

(B) The plan of merger or consolidation provides an adequate capital structure in relation to deposit liabilities of the surviving or new association;

(C) The plan is fair and equitable;

(D) The merger or consolidation is not contrary to the public interest; and

(E) When the merger or consolidation involves a bank, the schedule for termination of any nonconforming activities and disposition of any nonconforming assets is timely, and the plan for termination and disposition does not include any unsafe and unsound practices.

(3) Approval by the commissioner shall be in writing, and notice of approval shall be sent by certified mail to the home offices of the merging associations.

(4) If the commissioner disapproves a plan of merger or consolidation, the commissioner shall send the commissioner's objections in writing by certified mail to the home offices of the merging or consolidating associations and give an opportunity to the merging or consolidating associations to amend and resubmit the plan so as to obviate the objections. In the event that the commissioner disapproves the plan after resubmission, the commissioner shall send written notice of the final disapproval by certified mail to the home offices of the merging or consolidating associations.

(d) Approval by Stockholders or Members. Upon receipt of approval by the commissioner of the plan of merger or consolidation, the plan shall be submitted to a vote at an annual or special meeting of stockholders or members. The plan of merger or consolidation shall be approved upon receiving the affirmative vote, in person or by proxy, of at least two thirds (2/3) of the outstanding voting stock or votes of members of each of the associations.

(e) Procedure After Approval. (1) Upon approval, articles of merger or consolidation shall be prepared and executed, and shall set forth:

(A) The plan of merger or the plan of consolidation;

(B) As to each association, the number of votes present at the meeting in person or by proxy; and

(C) As to each association, the number of votes for and against the plan, respectively.

(2) The articles of merger or articles of consolidation shall be filed with the secretary of state in accordance with law, and a certified copy shall be filed with the commissioner. Upon filing by the secretary of state, the merger or consolidation shall be effective.

(f) Banks. Subject to the provision set forth in this section, a state or national bank may merge or consolidate with an association so that the surviving institution is an association. If the association is a federal association, the action to be taken by the merging or consolidating financial institution shall be the same as those prescribed for federal associations at the time of the action by the laws of the United States and not by the laws of this state, except that a vote of two thirds (2/3) of each class of voting stock of a state bank shall be required for a merger or consolidation.



§ 45-3-1103 - Sale of assets.

An association, in one (1) transaction not in the ordinary course of its business, may sell all or substantially all of its assets, with or without its name and good will, to another association or to a federal association, in consideration of money, stock, or obligations of the purchasing association.



§ 45-3-1104 - Procedure to effect sale of assets.

The procedure to effect a sale of all or substantially all of the assets of an association shall be as follows:

(1) Resolution by Board of Directors. The board of directors shall, by resolution adopted by a majority of the existing members of the board, approve the sale and set forth in the resolution the terms and conditions of the sale;

(2) Approval by Commissioner. The resolution approving and setting forth the terms of the proposed sale shall be submitted to the commissioner for the commissioner's approval and shall be supplemented by additional information that the commissioner may require. If the commissioner finds that the proposed sale is fair to all depositors, other creditors, and stockholders or members of the association and to any other persons concerned, and that provision has been made for the disposition of the remaining assets, if any, of the association as provided in this chapter for voluntary liquidation, then the commissioner shall, in writing, approve the sale and shall send notice of approval by certified mail to the home office of the association not less than thirty (30) days after its receipt by the commissioner. Should the commissioner disapprove all or any part of the sale, the commissioner shall state the disapproval, together with the written objections therefor, and send the same by certified mail to the home office of the association, giving an opportunity to the association to amend the terms or conditions of the sale and resubmit the resolution so as to obviate the objections. In the event that the commissioner disapproves the proposed sale after the resubmission, the commissioner shall send written notice of the final disapproval by certified mail to the home office of the association. Failure to send notice of approval or disapproval within the time specified shall be deemed to constitute approval of the proposed sale by the commissioner; and

(3) Approval by Stockholders or Members. Upon approval of the proposed sale by the commissioner, the same shall be submitted to a vote at any annual or special meeting of the stockholders or members. The proposed sale shall be approved upon receiving the affirmative vote, in person or by proxy, of at least two thirds (2/3) of the outstanding voting stock or votes of members. A proposal for the voluntary liquidation of the association shall be submitted to the stockholders at the same meeting or at any adjournment thereof, or at any later meeting called for that purpose in accordance with this chapter concerning voluntary liquidation. A certified report of the proceedings setting forth the terms of the proposed sale, the number of votes present in person or by proxy and the number of votes for and against any proposal, respectively, shall be filed with the commissioner.



§ 45-3-1105 - Conversion of state mutual or federal association to state capital stock association.

Any state mutual association or any federal association, if otherwise permitted by federal law and regulations, may become a capital stock association operating under this chapter by following the procedures set forth as follows:

(1) Approval by Board of Directors. The board of directors of the state mutual association or federal association shall approve a plan of conversion by resolution adopted by a majority vote of the existing members of the board;

(2) Approval by Commissioner. Upon approval of the plan of conversion by the board of directors, the plan and the resolution approving it shall be submitted to the commissioner. If the commissioner, after appropriate examination, finds that the converting association complies sufficiently with the requirements of this chapter to entitle it to become a capital stock association operating under this chapter, and if the commissioner finds that the plan of conversion is fair and equitable and that the interests of the association and the public are adequately protected, the commissioner shall approve the plan of conversion. However, the commissioner may prescribe terms and conditions, to be fulfilled either prior to or after the conversion, to cause the association to conform with the requirements of this chapter. If the commissioner disapproves the plan of conversion, the commissioner shall state the commissioner's objections in writing and send the same by certified mail to the home office of the converting association, and afford the association an opportunity to amend and resubmit the plan so as to obviate the objections. In the event that the commissioner disapproves the plan after the resubmission, the commissioner shall send written notice of the final disapproval by certified mail to the home office of the association;

(3) Submission to Members. After receipt of the commissioner's approval, the plan of conversion shall be submitted to an annual or special meeting of the members of the converting state mutual association or federal association. The plan of conversion shall be approved upon receiving the affirmative vote, in person or by proxy, of at least two thirds (2/3) of the outstanding votes of members. Thereupon, action shall be taken to adopt a charter and bylaws, to elect directors and officers and take other action as is prescribed for a capital stock association under this chapter and by rules and regulations of the commissioner. A certified report of the proceedings at the meeting shall be filed promptly with the commissioner; and

(4) Certificate of Conversion. If the commissioner finds that the proceedings have been in accordance with this section, the commissioner shall issue a certificate of conversion, attaching, as a part of this certificate, a copy of the charter and the report of proceedings filed pursuant to subdivision (3), and the commissioner shall forward the requisite number of copies of the materials to the secretary of state, who shall, when all required procedures have been met and taxes or fees have been paid, file the same. The conversion shall become effective upon the filing of the charter and other materials by the secretary of state in accordance with law.



§ 45-3-1106 - Conversion of state capital stock association or federal association to state mutual association.

Any state capital stock association or any federal association, if otherwise permitted by federal law and regulations, may become a state mutual association by following the procedures set forth in § 45-3-1105 and any rules and regulations promulgated by the commissioner.



§ 45-3-1107 - Conversion from state to federal association.

Any association subject to this chapter may become a federal association pursuant to the laws and regulations of the United States and in accordance with the following procedure:

(1) Approval by Board of Directors. The board of directors of the state association shall approve a plan of conversion by resolutions adopted by majority vote of the existing members of the board;

(2) Approval by Commissioner. The plan of conversion shall not be submitted to the stockholders or members until approved in writing by the commissioner. The commissioner shall approve or disapprove the plan subject to the same requirements and in the same manner as is provided by § 45-3-1105 and any rules or regulations of the commissioner;

(3) Submission to Stockholders or Members. In the event the commissioner does approve the plan of conversion, the plan shall be submitted to an annual or special meeting of the stockholders or members. The plan of conversion shall be approved upon receiving the affirmative vote, in person or by proxy, of at least two thirds (2/3) of the outstanding voting stock or votes of members. A certified report of the proceedings of the meeting shall be filed promptly with the commissioner; and

(4) Further Action. Within three (3) months after the date of the meeting, the association shall take further action, in the manner prescribed and authorized by the laws and regulations of the United States, that makes it a federal association. Three (3) copies of the charter issued by the federal home loan bank or three (3) copies of a certificate showing the organization of the association as a federal association certified by the secretary or an assistant secretary of the federal home loan bank board shall be filed with the commissioner. A failure to file the documents with the commissioner shall not affect the validity of the conversion. Upon the grant to any association of a charter by the federal home loan bank board, the association shall no longer be subject to the supervision and control of the commissioner as provided by this chapter.



§ 45-3-1108 - Plan of conversion -- Mandatory and permissive requirements.

(a) Mandatory Provisions. The plan of conversion shall provide as follows:

(1) Each depositor shall receive a deposit account in the converted association equal in amount to the depositor's account in the converting association; provided, that if the conversion contemplates a purchase of capital stock by deposit account holders in the converting association, then the plan may provide that all or a proportionate part of each deposit account, if the deposit account holder so elects, shall be credited or otherwise applied to the purchase of stock in the capital stock association;

(2) In the event of a conversion from a state mutual association or federal association to a state capital stock association, no capital stock shall be issued to any deposit account holder free of charge, and each deposit account holder shall be entitled to receive rights to purchase the capital stock;

(3) In the event of a conversion from a state capital stock association to a state mutual association or federal association, the plan of conversion shall show how the rights of the stockholders to a return of capital shall be effected;

(4) The plan of conversion shall show with particularity the business purpose to be accomplished by the conversion; and

(5) The plan of conversion shall contain other information and be in the form required by the commissioner to enable the commissioner to determine whether the plan is fair and equitable and that the interests of deposit account holders, creditors, stockholders, or members and the public are adequately protected.

(b) Permissive Provisions. A plan of conversion shall not be considered unfair or inequitable merely because it contains provisions that provide that:

(1) Deposit account holders shall have a right to purchase shares of capital stock at the fair market value thereof;

(2) Deposit account holders shall or shall not have preemptive rights to all stock proposed to be issued;

(3) Stockholders shall have the option of accepting a redemption of their shares of stock in return for cash or other property or that the value of the shares of stock may be converted into one (1) or more deposit accounts in the name of the stockholder;

(4) Employment contracts are provided for officers and employees of the converted association; or

(5) Not more than fifteen percent (15%) of the capital stock proposed to be issued pursuant to the plan of conversion is reserved by the association for stock options for officers and employees.



§ 45-3-1109 - Effect of conversion.

When an association subject to this chapter or a federal association effects a conversion in accordance with this chapter, the corporate existence of the association shall not be interrupted, but the identity of the association shall continue, together with all of the obligations and liabilities of the association, and all of its rights, franchises, and interests in and to every kind of property shall continue without the necessity of a deed or other transfer. Any reference to the association before conversion, contained in writing, whether executed or effective before or after the conversion, shall be deemed a reference also to the association after conversion, if not inconsistent with the other provisions of the writing. No pending action or other judicial or administrative proceeding to which the association is a party shall be abated or discontinued by reason of the conversion, but the same may be prosecuted to final judgment, order, or decree in the same manner as if the conversion had not occurred.



§ 45-3-1110 - Voluntary liquidation and dissolution.

(a) (1) Approval by Commissioner. With the written approval of the commissioner, an association may voluntarily liquidate and dissolve. The commissioner shall grant approval if, from a written application submitted to the commissioner in the form that the commissioner requires, it appears that:

(A) A resolution proposing a voluntary liquidation and dissolution has been adopted by a majority of the existing members of the board of directors of the association; and

(B) The association is not in an impaired condition and has or will have sufficient liquid assets to pay off all depositors and other creditors immediately.

(2) Approval by the commissioner shall be in writing, and notice of approval shall be sent by certified mail to the home office of the association within thirty (30) days after receipt of the application to liquidate and dissolve by the commissioner. If the commissioner disapproves the application within the time specified, the commissioner shall state the commissioner's disapproval and objections in writing and send the same by certified mail to the home office of the association, giving the association an opportunity to make changes and resubmit the application so as to obviate the objections. In the event that the commissioner disapproves the liquidation and dissolution after the resubmission, the commissioner shall send written notice of the final disapproval by certified mail to the home office of the association. Failure to send notice of approval or disapproval within the time specified shall be deemed to constitute approval of the voluntary liquidation and dissolution by the commissioner.

(b) Submission to Stockholders or Members. In the event the commissioner does approve the liquidation and dissolution, it shall be submitted to an annual or special meeting of stockholders or members. The liquidation and dissolution shall be adopted upon receiving the affirmative vote, in person or by proxy, of at least two thirds (2/3) of the outstanding voting stock or votes of members. A certified report of the proceedings of the meeting shall be filed promptly with the commissioner.

(c) Cessation of Business. (1) Upon approval by the commissioner and adoption by the stockholders or members, the association shall forthwith cease to do business, shall have only the powers necessary to effect an orderly liquidation and shall proceed to pay its depositors and creditors and stockholders or members and to wind up its affairs; and

(2) Within thirty (30) days after receipt of notice of approval, the association shall send a notice of liquidation by mail to each depositor, other creditor, person interested in funds held as a fiduciary, stockholder or member or other interested person. The notice shall be posted conspicuously on the premises of the association and shall be given publication that the commissioner may require. The association shall send with the notice a statement of the amount on its books shown to be the claim of the depositor or other creditor. The notice shall demand that the property held by the association as bailee be withdrawn by the person entitled thereto and that claims of depositors and other creditors, if the amount claimed differs from that stated in the notice to be due, be filed with the association before a specified date not earlier than sixty (60) days thereafter in accordance with the procedure prescribed in the notice.

(d) Claims of Depositors and Other Creditors. The approval of an application for liquidation and dissolution shall not impair any right of a depositor, or other creditor to payment in full, and all lawful claims of depositors and other creditors shall promptly be paid.

(e) Distribution of Assets. Any assets remaining after the discharge of all obligations shall be distributed to the stockholders or members in accordance with their respective interests. Distribution shall not be made before:

(1) All claims of depositors and creditors have been paid or, in the case of any disputed claims, the association has transmitted to the commissioner a sum adequate to meet any liability that may be judicially determined; and

(2) Any funds payable to a depositor or creditor or any property held as bailee and unclaimed have been transmitted to the commissioner. Any unclaimed distribution to a stockholder or member or property held as bailee shall be held until ninety (90) days after the final distribution and then transmitted to the commissioner. Any unclaimed property so held by the commissioner shall be treated as property held in the course of dissolution and reported to the treasurer in accordance with title 66, chapter 29, part 1.

(f) Possession by Commissioner. If the commissioner finds, during the course of the liquidation and dissolution, that the assets will be insufficient for the full discharge of all obligations or that completion of the liquidation has been unduly delayed, the commissioner may take possession and complete the liquidation in the manner provided in this chapter.

(g) Reports; Final Order. The commissioner may require reports of the progress of liquidation, and whenever the commissioner is satisfied that the liquidation has been properly completed, the commissioner shall cancel the certificate of authority and the charter and enter an order of dissolution.






Part 12 - Reorganization and Liquidation

§ 45-3-1201 - Commissioner's authority to take possession.

(a) Requirements for Possession. (1) The commissioner in the commissioner's discretion may take possession of the books, records, and assets of every kind and character of any association subject to this chapter for any of the purposes enumerated in subsection (b) if it appears from reports or other information received by the commissioner or from any examination conducted pursuant to this chapter that:

(A) The association is in an impaired condition;

(B) The business of the association is being conducted in a fraudulent, unlawful, or unsafe manner;

(C) The association is unable to continue normal operation;

(D) Any examination conducted pursuant to this chapter is being or has been obstructed or impeded; or

(E) The insurance of deposit accounts of the association has been or will be cancelled.

(2) Unless the commissioner finds that an emergency exists that may result in loss to depositors or other creditors and that requires that the commissioner take immediate possession, the commissioner first shall send written notice by certified mail to the home office of the association, specifying the conditions criticized and stating a reasonable time within which correction shall be made. The notice shall also provide that the association shall have the opportunity to request a hearing in accordance with this chapter.

(b) Purposes of Taking Possession. The purposes of taking possession of an association may be examination, further examination, conserving of its assets, restoration of impaired condition, reorganization, or liquidation.

(c) Procedures for Possession; Power of Commissioner. (1) The commissioner shall take possession by posting upon the premises of the association a notice reciting that the commissioner is assuming possession pursuant to this section and the time, not earlier than the posting of the notice, when the commissioner's possession shall be deemed to commence. A copy of the notice shall be filed in a court of general jurisdiction in the county in which the home office is located. The commissioner shall notify the insurer insuring the deposit accounts of the association immediately upon commencing any action to assume possession.

(2) When the commissioner has taken possession of an association, the commissioner shall be vested with the full and exclusive powers of management and control, including the power to continue or to discontinue the business, to stop or to limit the payment of its obligations, to employ any necessary assistants, to execute any instrument in the name of the association to commence, defend, and conduct in its name any action or proceeding in which it may be a party, to terminate the commissioner's possession by restoring the association to its board of directors and to reorganize or liquidate the association in accordance with this chapter. The commissioner may borrow money on behalf of and in the name of the association and may pledge, transfer, or otherwise utilize its assets to secure the loan. As soon as practicable after taking possession, the commissioner shall make an inventory of the assets and file a copy thereof with the court in which the notice of possession was filed.

(3) When the commissioner has taken possession, there shall be a postponement until six (6) months after the commencement of possession of the date upon which any period of limitation fixed by a statute or agreement would otherwise expire on a claim or right of action of the association or upon which an appeal must be taken or a pleading or other document must be filed by the association in any pending action or proceeding.

(d) Powers of Commissioner in Emergencies. (1) If, in the opinion of the commissioner, an emergency exists that will result in loss to depositors or other creditors, the commissioner may take immediate possession of an association without a prior hearing. Any person aggrieved by this action of the commissioner may seek review of the action by proceedings in accordance with title 27, chapter 9.

(2) If the commissioner determines to liquidate the association, the commissioner shall send written notice of the determination to the association and to the directors, officers, stockholders, or members, depositors, and other known creditors thereof, together with a notice of the opportunity for any of them to request a hearing in accordance with chapter.

(3) If the commissioner shall determine to reorganize the association, the commissioner shall be required to afford a hearing to all interested parties, which hearing shall be conducted pursuant to the applicable provisions of this chapter. After the hearing, the commissioner shall enter an order proposing a reorganization plan. A copy of the plan shall be sent to each depositor and other creditor who will not receive payment of claim in full under the plan, together with notice that, unless within sixty (60) days the plan is disapproved in writing by persons holding one third (1/3) or more of the aggregate amount of the claims, the commissioner will proceed to effect the reorganization in accordance with the plan. A department, agency, or political subdivision of this state holding a claim that will not be paid in full is authorized to participate as any other creditor.

(e) Judgments; Liens; Preferences. No judgment, lien, garnishment, or attachment shall be executed upon any asset of the association while it is in the possession of the commissioner. Upon the election of the commissioner in connection with the liquidation or reorganization:

(1) Any lien, garnishment, or attachment, other than an attorney's or mechanic's lien, obtained upon any asset of the association during the commissioner's possession or within four (4) months prior to commencement thereof shall be vacated, except liens created by the commissioner while in possession; and

(2) Any transfer of an asset of the association made after or in contemplation of its impaired condition with intent to effect a preference shall be voided.

(f) Expenses of Possession. All necessary and reasonable expenses of the commissioner's possession of an association and of its reorganization or liquidation shall be defrayed from the assets of the association.



§ 45-3-1202 - Requirements of reorganization plan.

(a) Plan of Reorganization. A plan of reorganization shall not be approved by the commissioner unless:

(1) The plan is feasible and fair to all classes of depositors, other creditors and stockholders, or members;

(2) The plan assures the removal of any director, officer, or employee responsible for any unsound or unlawful action or the existence of an impaired condition; and

(3) Any merger or consolidation provided by the plan conforms to the requirements of this chapter.

(b) Modification of Plan. Whenever, in the course of reorganization, supervening conditions render the plan unfair or its execution impractical, the commissioner may modify the plan or liquidate the association. The action shall be taken by order upon appropriate notice of opportunity to request a hearing as provided in this chapter.



§ 45-3-1203 - Liquidation by commissioner.

(a) Powers of Commissioner. In liquidating an association, the commissioner may exercise any power of the association, but shall not, without the approval of the court in which notice of possession has been filed:

(1) Sell any asset of the association having a value in excess of five hundred dollars ($500);

(2) Compromise or release any claim if the amount of the claim exceeds five hundred dollars ($500), exclusive of interest; or

(3) Make any payment on any claim, other than a claim upon an obligation incurred by the commissioner, before preparing and filing a schedule of the commissioner's determination.

(b) Termination of Contracts. Within six (6) months after the commencement of liquidation, and thereafter during the course of liquidation, the commissioner may by the commissioner's election terminate any executory contract under which the association has contracted either to receive or to provide services, or any obligation of the association as a lessee. A lessor shall receive sixty (60) days' notice of the commissioner's election to terminate the lease, and the lessor shall have no claim for rent or other damages due to the termination other than rent accrued to the date of termination.

(c) Notice of Liquidation. As soon after the commencement of liquidation as practicable, the commissioner shall send notice of the liquidation to each known depositor, other creditor, and lessee of a safe deposit box or bailor of property held by the association at the address shown on the books of the association. The notice shall also be published in a newspaper of general circulation in each county in which the home office or any branch office is located once a week for three (3) successive weeks. The commissioner shall send with the notice a statement of the amount shown on the books of the association to be the claim of the depositor or other creditor. The notice shall demand that property held by the association as bailee or in a safe deposit box be withdrawn by the person entitled thereto and that claims of depositors and other creditors, if the amount claimed differs from that stated in the notice to be due, or if any claim has not otherwise been recognized in whole or in part by the association, be filed with the commissioner before a specified date not earlier than sixty (60) days thereafter in accordance with the procedures prescribed in the notice.

(d) Safe Deposit Boxes. Safe deposit boxes, the contents of which have not been removed before the date specified, shall be opened by the commissioner and the sealed packages containing the contents and the certificates, together with any unclaimed property held by the association as bailee and certified inventories thereof shall be reported to the state treasurer who shall deal with them in accordance with the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29, part 1.

(e) Claims of Depositors, etc. Within six (6) months after the last day specified in the notice for the filing of claims or a longer period that may be allowed by the court in which notice of possession has been filed, the commissioner shall:

(1) Reject any claim if the commissioner doubts the validity of the claim;

(2) Determine the amount, if any, owing to each depositor or other known creditor and the priority of the depositor's or creditor's claim;

(3) Prepare a schedule of the commissioner's determinations for filing in the court in which notice of possession was filed; and

(4) Send written notice by certified mail to each person whose claim has not been allowed in full of the time when and the place where the schedule of determinations will be available for inspection and the date, not sooner than thirty (30) days thereafter, when the commissioner will file the commissioner's schedule in the court in which notice of possession was filed.

(f) Objections to Commissioner's Determinations. Within twenty (20) days after the filing of the commissioner's schedule, any depositor, other creditor, or stockholder or member may file an objection to any determination made. Any objections so filed shall be heard and determined by the court, upon such notice to the commissioner and interested claimants as the court may prescribe. If the objection is sustained, the court shall direct an appropriate modification of the schedule. After filing the schedule, the commissioner may, from time to time, make partial distribution to the holders of claims that are undisputed or have been allowed by the court, if a proper reserve is established for the payment of disputed claims. As soon as is practicable after the determination of all objections, the commissioner shall make final distribution.

(g) Priorities. (1) The following claims shall have priority:

(A) Administrative expenses;

(B) Obligations incurred by the commissioner while in possession of an association;

(C) Wages and salaries of officers and employees earned during the three-month period preceding the commissioner's possession in an amount not exceeding six hundred dollars ($600) for any one (1) person;

(D) Fees and assessments due to the department; and

(E) Deposit accounts to the extent of two hundred dollars ($200) for each depositor.

(2) After the payment of all other claims with interest at the maximum rate permitted on the deposits, the commissioner shall pay claims otherwise proper that were not filed within the time prescribed. If the sum available for any class is insufficient to provide payment in full, the sum shall be distributed to the claimants in the class pro rata.

(h) Distribution of Excess. Any assets remaining after all claims have been paid shall be distributed to the stockholders or members in accordance with their respective interests.

(i) Unclaimed Funds. Unclaimed funds remaining after completion of the liquidation shall be treated as property held in the course of dissolution and reported to the state treasurer in accordance with title 66, chapter 29, part 1.

(j) Final Account. When the assets have been distributed in accordance with this section, the commissioner shall file an account with the court. Upon approval thereof, the commissioner shall be relieved of liability in connection with the liquidation and the certificate of authority and the charter shall be cancelled.



§ 45-3-1204 - Appointment of receiver.

(a) The commissioner, after taking possession of an association for any of the purposes set forth, may, upon application to and approval by the court in which the notice of possession was filed, place the possession of the association in a receiver.

(b) Without limitation to the scope of the powers and responsibilities of a receiver under any law of this state, the receiver shall have all the rights, powers, duties, and obligations granted to the commissioner in possession.






Part 13 - Prohibited Acts

§ 45-3-1301 - Unauthorized conduct of savings and loan business.

(a) It is unlawful for any person not authorized pursuant to this chapter, directly or indirectly, to carry on a savings and loan business within this state, or falsely and with intent to defraud, to act as a savings and loan association, or to represent that the person is acting for an association, or to use an artificial or corporate name that is the name of an existing association.

(b) A violation of this section is a Class B misdemeanor.



§ 45-3-1302 - Receipt of deposits while in an impaired condition.

(a) It is unlawful for an association, directly or indirectly, to receive any deposit while in an impaired condition, except with the express written consent of the commissioner, or for an officer, director, agent, or employee of an association who knows, or in the proper performance of the person's duties should know, of the impaired condition, directly or indirectly, to receive or authorize the receipt of the deposits.

(b) A violation of this section is a Class B misdemeanor.



§ 45-3-1303 - Unlawful concealment of transactions.

(a) It is unlawful for a director, officer, agent, or employee of an association, directly or indirectly, to conceal or endeavor to conceal any transaction of the association from any officer, director, agent, or employee of the association or from the commissioner, any examiner, or other employee of the department to whom it should properly be disclosed.

(b) A violation of this section is a Class C misdemeanor.



§ 45-3-1304 - Improper maintenance of accounts -- False or deceptive entries and statements.

(a) It is unlawful for any director, officer, agent, or employee of an association, directly or indirectly, to:

(1) Maintenance of Accounts. Maintain or authorize the maintenance of any account of the association in a manner that, to the person's knowledge, does not conform to the requirements prescribed by this chapter;

(2) False Entries, etc. With intent to deceive, make any false or misleading statement or entry or omit any statement or entry that should be made in any book, account, report, or statement of the association; or

(3) Obstruction of Examination. Obstruct or endeavor to obstruct a lawful examination of the association by the commissioner, an examiner, or other employee of the department.

(b) A violation of this section is a Class B misdemeanor.



§ 45-3-1305 - Unlawful payments of penalties and judgments.

Except as otherwise expressly permitted by this chapter, it is a Class B misdemeanor for an association, directly or indirectly, to pay a fine or penalty imposed by law upon any other person or any judgment against the person, or to reimburse, directly or indirectly, any person by whom the fine, penalty, or judgment has been paid, except in settlement of its own liability or in connection with the acquisition of property against which the judgment is a lien.



§ 45-3-1306 - False reports.

It is a Class B misdemeanor for any official, examiner, or other employee of the department to knowingly and willingly make on oath a false report as to the result of any examination.



§ 45-3-1307 - False swearing.

It is a Class C misdemeanor for any person to willfully and knowingly swear or affirm falsely when being examined under oath by any examiner or by the commissioner, or a hearing examiner in regard to any matter.



§ 45-3-1308 - Unlawful disclosure of information.

It is a Class C misdemeanor for any official, examiner, or other employee of the department to disclose any information concerning an association or any director, officer, agent, or of the association, obtained in the course or as a result of the performance of official duties, other than disclosure that is required by this chapter.



§ 45-3-1309 - Director acting to detriment of association.

It is a Class B misdemeanor for any director of an association to concur in any vote or act of the directors of the association if the director knows or has reason to know that the vote or act is intended to:

(1) Place the association in an impaired condition;

(2) Cause the association to pay dividends on its outstanding capital stock in violation of law;

(3) Cause a reduction of the capital stock of an association in violation of law;

(4) Cause the association to receive or discount any note or other evidence of debt in payment of capital stock required to be paid; or

(5) Apply any of the funds of the association, except as permitted by law, directly or indirectly, to the purchase of shares of its own capital stock.



§ 45-3-1310 - Appropriation of property and false entries.

It is a Class B misdemeanor for any officer, director, agent, or employee of an association to, directly or indirectly:

(1) Knowingly, or with intent to defraud, receive or possess any of its property otherwise than in payment of a just demand, and omit to make, or cause the omission of, a full and true entry thereof in the books and accounts of the association;

(2) Knowingly concur in the omission of any material entry in its books or accounts; or

(3) Knowingly cause to be published a false representation that the association is in a better financial condition than it actually is.



§ 45-3-1311 - Defamation of business reputation.

It is a Class B misdemeanor for any person to knowingly make, utter, circulate, or transmit to any other person or persons, any statement untrue in fact, derogatory to the financial condition of any association subject to this chapter, or any federal association in this state, with intent to injure the financial institution, or who shall counsel, aid, procure, or induce another to originate, make, utter, transmit, or circulate the untrue statement, with like intent.



§ 45-3-1312 - Commissioner to submit violations to district attorney general.

The commissioner shall submit to the district attorneys general for the respective counties of this state any criminal violation of any provisions of this chapter known by the commissioner to have occurred in the county.



§ 45-3-1313 - Criminal sanctions for violations.

(a) Except as otherwise specifically provided in this chapter, any person responsible for an act or omission expressly declared to be a criminal offense by any provision of this chapter commits:

(1) A Class C misdemeanor; or

(2) If the act or omission was intended to defraud, a Class E felony.

(b) Any director, officer, agent, or employee of an association is deemed responsible for an act or omission of the association declared by this chapter to be a criminal offense whenever, knowing that the act or omission is unlawful, the director, officer, agent or employee participates in authorizing, executing, ratifying or concealing the act or omission.

(c) Unless otherwise provided by this chapter, it is no defense to a criminal prosecution under this chapter that the defendant did not know the facts establishing the criminal character of the act or omission charged if the defendant reasonably could and should have known the facts in the proper performance of the defendant's duties.



§ 45-3-1314 - Injunction.

Whenever a violation of any provision of this chapter by any association or any director, officer, agent, or employee of the association is threatened or impending such that immediate and substantial injury to the association or to its depositors or stockholders will ensue, a court of competent jurisdiction shall, upon suit of the commissioner, issue an injunction restraining the violation.






Part 14 - Reciprocal Savings Institution Act

§ 45-3-1401 - Short title.

This part shall be known and may be cited as the "Tennessee Reciprocal Savings Institution Act."



§ 45-3-1402 - Part definitions.

Notwithstanding other provisions of this title, as used in this part, unless the context otherwise requires:

(1) "Acquire" means:

(A) The merger or consolidation of one (1) association with another association, or a savings and loan holding company with another savings and loan holding company;

(B) The acquisition of the direct or indirect ownership or control of voting shares of an association or savings and loan holding company if, after the acquisition, the acquiring association or savings and loan holding company will directly or indirectly own or control more than five percent (5%) of any class of voting shares of the acquired association or savings and loan holding company;

(C) The direct or indirect acquisition of all or substantially all of the assets of an association or savings and loan holding company; and

(D) The taking of any other action that would result in the direct or indirect control of an association or savings and loan holding company;

(2) "Association" means a mutual or capital stock savings and loan association, building and loan association or savings bank chartered under the laws of any one (1) of the states or by the federal home loan bank board, pursuant to the Home Owners' Loan Act of 1933, 12 U.S.C. § 1464;

(3) "Branch office" means any office at which an association accepts deposits. "Branch office" does not include:

(A) Unmanned automatic teller machines, point-of-sale terminals or similar unmanned electronic banking facilities at which deposits may be accepted;

(B) Offices located outside the United States; and

(C) Loan production offices, representative offices, service corporation offices, or other offices at which deposits are not accepted;

(4) "Commissioner" means the commissioner of financial institutions;

(5) "Company" means that which is set forth in the Federal Savings and Loan Holding Company Act, 12 U.S.C. § 1730a(a)(1)(C) [repealed];

(6) "Control" means that which is set forth in the Federal Savings and Loan Holding Company Act, 12 U.S.C. § 1730a(a)(2) [repealed];

(7) "Deposits" means all demand, time and savings deposits, without regard to the location of the depositor; provided, that "deposits" does not include any deposits by associations. For purposes of this part, determination of deposits shall be made with reference to regulatory reports of condition or similar reports made by or to state and federal regulatory authorities;

(8) "Federal association" means an association chartered by the federal home loan bank board pursuant to the Home Owners' Loan Act of 1933, 12 U.S.C. § 1464;

(9) "Out-of-state savings and loan holding company" means a savings and loan holding company that has its principal place of business in a state other than Tennessee and that is not controlled by any other savings and loan holding company;

(10) "Principal place of business" of an association means the state in which the aggregate deposits of the association are the largest. For the purposes of this part, the principal place of business of a savings and loan holding company is the state where the aggregate deposits of the association subsidiaries of the holding company are the largest;

(11) "Savings and loan holding company" means any company that directly or indirectly controls an association or controls any other company that is a savings and loan holding company;

(12) "Service corporation" means any corporation, the majority of the capital stock of which is owned by one (1) or more associations and that engages, directly or indirectly, in any activities that may be engaged in by a service corporation in which an association may invest under the laws of one (1) of the states or under the laws of the United States;

(13) "State" means any state of the United States and the District of Columbia;

(14) "State association" means an association organized under the laws of one (1) of the states;

(15) "Subsidiary" means that which is set forth in the Federal Savings and Loan Holding Company Act, 12 U.S.C. § 1730a(a)(1)(H) [repealed];

(16) "Tennessee association" means an association organized under the laws of the state of Tennessee or under the laws of the United States and that:

(A) Has its principal place of business in the state of Tennessee;

(B) Which if controlled by an organization, the organization is either a Tennessee association, southern region association, Tennessee savings and loan holding company, or a southern region savings and loan holding company; and

(C) More than eighty percent (80%) of its total deposits, other than deposits located in branch offices acquired pursuant to § 123 of the Garn-St. Germain Depository Institutions Act of 1982, 12 U.S.C. § 1730a(m) [repealed], or comparable state law, are in its branch offices located in one (1) or more of the southern region states; and

(17) "Tennessee savings and loan holding company" means a savings and loan holding company that has its principal place of business in Tennessee and that is not controlled by any other savings and loan holding company.



§ 45-3-1403 - Acquisitions by out-of-state savings and loan holding companies or out-of-state associations.

(a) An out-of-state savings and loan holding company or out-of-state association that does not have a Tennessee association subsidiary (other than a Tennessee association subsidiary that was acquired either pursuant to § 123 of the Garn-St. Germain Depository Institutions Act of 1982 (12 U.S.C. § 1730a(m)) [repealed], or comparable provisions in state law, or in the regular course of securing or collecting a debt previously contracted in good faith) may acquire a Tennessee savings and loan holding company or a Tennessee association with the approval of the commissioner.

(b) The out-of-state savings and loan holding company or out-of-state association shall submit to the commissioner an application for approval of the acquisition, which application shall be approved only if:

(1) The commissioner determines that the laws of the state in which the out-of-state savings and loan holding company or out-of-state association making the acquisition has its principal place of business permit Tennessee savings and loan holding companies and Tennessee associations to acquire associations and savings and loan holding companies in that state; and

(2) The commissioner determines that the laws of the state in which the out-of-state savings and loan holding company or out-of-state association making the acquisition has its principal place of business permit the out-of-state savings and loan holding company or out-of-state association to be acquired by the Tennessee savings and loan holding company or Tennessee association sought to be acquired.



§ 45-3-1404 - Branch banks and subsidiaries.

Notwithstanding any other provision of law to the contrary, a resulting institution may create and operate branch banks or subsidiaries in any county where the merging or converting association had branch offices or subsidiaries in existence or had applications for branches filed pending approval by the appropriate authority on April 23, 1985.






Part 15 - Mutual Savings and Loan Holding Company Act

§ 45-3-1501 - Short title.

This part shall be known and may be cited as the "Tennessee Mutual Savings and Loan Holding Company Act."



§ 45-3-1502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of financial institutions;

(2) "Principal place of business" of a mutual savings and loan holding company means the state in which the total deposits of all offices of all subsidiaries are the largest as shown by the most recent reports of condition filed with state or federal regulatory authorities;

(3) "Savings and loan mutual holding company" means any company that, directly or indirectly, or acting in concert with one (1) or more other persons or through one (1) or more subsidiaries, owns, controls, or holds with power to vote, or holds proxies representing more than twenty-five percent (25%) of the voting shares or rights of any association or savings bank or savings and loan holding company or controls in any manner, whether by holding of proxies or otherwise, the election of a majority of the directors of the institution. Notwithstanding the foregoing, no holding company shall be deemed to have control of or over a savings institution or holding company:

(A) By virtue of its ownership or control of shares in a fiduciary capacity arising in the ordinary course of its business;

(B) By virtue of its ownership or control of shares acquired by it in connection with its underwriting of securities that are held only for a period of time that will permit the sale of the shares upon a reasonable basis;

(C) By virtue of its holding any shares as collateral taken in the ordinary course of securing a debt or other obligation;

(D) By virtue of its ownership or control of shares acquired in the ordinary course of collecting a debt or other obligation previously contracted in good faith, until five (5) years after the date acquired; or

(E) By virtue of its voting rights with respect to shares of any savings institution or holding company acquired in the course of a proxy solicitation in the case of a company formed and operated for the sole purpose of participating in a proxy solicitation;

(4) "Subsidiary," whether of an individual or a company, means any company that is controlled by the person or by a company that is a subsidiary of the person by virtue of this part; and

(5) "Tennessee mutual holding company" means a savings and loan holding company whose principal place of business is in Tennessee and that is not controlled, directly or indirectly, by another savings and loan holding company whose principal place of business is outside Tennessee.



§ 45-3-1503 - Savings and loan holding companies and their subsidiaries -- Registration requirements.

Each savings and loan holding company and each subsidiary of the holding company shall register with the commissioner within one hundred eighty (180) days after July 3, 1989, or within ninety (90) days after becoming a mutual savings and loan holding company, whichever is later. Each mutual savings and loan holding company and each subsidiary of the holding company shall register on forms prescribed by the commissioner, which shall include information with respect to the financial condition, ownership, management, and inter-company relations of the mutual holding company and its subsidiaries and related matters that the commissioner deems necessary or appropriate to carry out the purposes of this part.



§ 45-3-1504 - Mutual savings and loan holding companies and their subsidiaries -- Reports -- Examination -- Fees.

With respect to each mutual savings and loan holding company and each subsidiary of the holding company, the following shall apply:

(1) Each mutual savings and loan holding company and each subsidiary of the holding company shall file with the commissioner reports required by the commissioner. The reports shall be in the form that the commissioner prescribes. Each report shall contain information concerning the operations of each mutual savings and loan holding company and subsidiary that the commissioner may require;

(2) Each mutual savings and loan holding company shall maintain books and records prescribed by the commissioner;

(3) Each mutual savings and loan holding company and each subsidiary of the holding company shall be subject to examination that the commissioner prescribes;

(4) Each mutual savings and loan holding company under this part may engage in activities that the commissioner by regulation may establish not inconsistent with any applicable federal law;

(5) Each mutual savings and loan holding company operating under this part shall pay and be assessed by the commissioner fees and charges as may be necessary to cover the cost of its examination and supervision under this part; and

(6) The commissioner is empowered to promulgate reasonable rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the purpose of establishing fees to support the registration, examination, and supervision of companies under this part, including fees for the costs of application and issuance of a charter.



§ 45-3-1505 - Acquisitions -- Application -- Approval required.

A mutual savings and loan holding company may acquire control of a subsidiary, association, or mutual savings and loan holding company upon application to and the prior written approval of the commissioner. The application shall be in the form prescribed by the commissioner and shall contain information that enables the commissioner to determine if the acquisition is consistent with the public interest of maintaining a sound financial system.



§ 45-3-1506 - Ownership limitations -- Statutory compliance.

No mutual savings and loan holding company other than a Tennessee mutual savings and loan holding company may control or own more than five percent (5%) of the voting shares or rights of any Tennessee association or Tennessee savings and loan holding company unless the mutual savings and loan holding company meets the requirements of a southern region savings and loan holding company as defined in § 45-3-1402. Any acquisition of a Tennessee association (mutual or stock) or Tennessee savings and loan mutual holding company shall be governed by and meet the requirements of part 14 of this chapter.



§ 45-3-1507 - Appointment of personnel -- Bonding requirements.

The commissioner shall appoint, subject to any applicable provisions of law, a supervisor, such examiners, employees, experts and special assistants as may be necessary to effectively carry out this part. The commissioner shall require each supervisor, examiner, expert, and special assistant employed or appointed by the commissioner to give bond, with security to be approved by the commissioner, in an amount set by the commissioner, conditioned for the faithful discharge of the person's duties. Premium on the bond shall be paid by the commissioner from funds appropriated for that purpose. The bond, together with verification of payment of the premium on the bond, shall be on file in the office of the commissioner and subject to public inspection.



§ 45-3-1508 - Commissioner -- Duties and powers.

The commissioner has the duty and power to:

(1) Exercise the rights, powers and duties set forth in this part or in any other related or applicable act;

(2) Promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, regulations that are reasonable or necessary to accomplish the purposes of this part;

(3) Direct and supervise the administrative and technical activities incident to mutual savings and loan holding companies and to create if, in the exercise of discretion, the commissioner deems the creation desirable, an advisory committee that upon request will make recommendations to the commissioner;

(4) Make an annual report with respect to mutual savings and loan holding companies and their operation under this part that the commissioner deems desirable, or that the governor requests;

(5) Cause suit to be filed in the commissioner's name to enforce any law of this state that applies to an association, subsidiary of an association, or mutual holding company operating under this part;

(6) Prescribe a uniform manner in which the books and records of every mutual holding company is to be maintained;

(7) Establish reasonable and rationally based fee structures for each mutual holding company operating under this part; and

(8) Approve an application for a charter, if the commissioner affirmatively finds from all the information furnished with the application and any official records that there has been compliance with the prerequisites of this part. The commissioner, if so finding, shall state the approval and findings in writing.









Chapter 4 - Credit Unions

Part 1 - Formation

§ 45-4-101 - Corporation for carrying on credit union -- Formation -- Par value of shares.

(a) Seven (7) persons, residents of this state, who are all bona fide residents of this state and who have a common bond of occupation and association or reside within a well defined neighborhood, community or rural district, by complying with this chapter, may become together with others who may hereafter be associated with them or their successors, a body corporate for the purpose of carrying on a credit union as herein provided.

(b) The par value of the shares of capital stock shall be five dollars ($5.00).

(c) The commissioner of financial institutions may designate or approve, upon application, charters for credit unions to be designated as central credit unions and each of which must contain in its name the word "central." A proposed central credit union must also meet the following criteria:

(1) Fulfillment of such requirements as would apply to any other credit union chartered pursuant to this title and chapter;

(2) Demonstrated need for central credit union services of the one (1) or more areas of the state, or if appropriate, the entire state, that would be served by the proposed central credit union, giving particular consideration to the adequacy of existing central credit unions serving the state; and

(3) The ability of the field of membership and the area to be served to support the proposed central credit union, giving consideration to:

(A) The competition offered by existing central credit unions;

(B) The history of the potential field of membership and area to be served as it is related to the potential support for an additional central credit union;

(C) Opportunities for profitable employment for central credit union funds as indicated by the commissioner's review of credit union transactions and the number of potential credit union members of the proposed central credit union; and

(D) Other facts and circumstances bearing on the proposed central credit union and its relationship to the proposed field of membership, that, in the opinion of the commissioner, may be relevant.

(d) Membership in a central credit union initially shall include not less than fifteen (15) credit unions organized and operating under this chapter or under any other credit union act, and may also include, but not be limited to:

(1) Officers, directors, committee members and employees of the credit unions; officials and employees of any association of credit unions; and employees of federal or state government agencies responsible for the supervision of credit unions in this state;

(2) Organizations and associations of credit unions or of those persons or organizations enumerated in subdivision (d)(1);

(3) Employees of an employer with insufficient numbers to form or conduct the affairs of a separate credit union, as determined by the commissioner;

(4) Persons in the field of membership of liquidated credit unions or of credit unions that have entered into or are about to enter into voluntary or involuntary liquidation proceedings; and

(5) Members of the immediate families of all members qualified in subdivisions (d)(1)-(4).



§ 45-4-102 - Submission of bylaws and amendments to bylaws -- Provisions.

(a) At the time of applying for a charter of incorporation, the incorporators of the credit union shall submit, in duplicate, sets of bylaws with the acknowledgment of their adoption to the commissioner, which shall provide:

(1) The date of the annual meeting, which shall be at any time in January, February or March of each year, the manner of notification of meetings, conducting the same, the number of members constituting a quorum, and regulations as to voting;

(2) The number of directors, which shall be not less than five (5), all of whom must be members, their powers and duties, together with the duties of officers elected by the board of directors;

(3) The qualifications for membership;

(4) The conditions under which shares may be issued, transferred, and withdrawn, members' special accounts may be received and withdrawn, loans may be made and repaid and funds of the corporation may be otherwise invested; and

(5) The charges, if any, that will be made for failure to meet obligations punctually, whether or not the corporation will have the power to borrow, the method of receipting for money, the manner of accumulating a reserve fund and determining a dividend and other matters, consistent with this chapter, that may be required to perfect the organization and make possible the operation of the credit union in question.

(b) Upon adoption of any amendments to its bylaws, the credit union shall submit duplicate copies to the commissioner. No amendment of the bylaws of the credit union shall become effective until approved in writing by the commissioner.

(c) The credit union may adopt, subject to the approval of the commissioner, bylaws that substantially follow the National Credit Union Administration (NCUA) Federal Credit Union Bylaws or the NCUA Standard Bylaw Amendments. Any credit union adopting bylaw provisions in accordance with either the NCUA Federal Credit Union Bylaws or the NCUA Standard Bylaw Amendments may operate the credit union in accordance with the bylaws, notwithstanding other sections of this chapter to the contrary.



§ 45-4-103 - Certificate of approval issued by commissioner of financial institutions on approval.

The commissioner shall approve the certificate of organization, and the bylaws, and if satisfied that the proposed field of operation is favorable to the success of the corporation and that the standing of the proposed incorporators is such as to give assurance that its affairs will be properly administered, the commissioner shall issue to the proposed incorporators a certificate of approval, annexed to the duplicate of the certificate of organization and of the bylaws.



§ 45-4-104 - Use of words "credit union" in name or title regulated.

The use by any person, corporation, association or copartnership, except corporations formed under this chapter, of any name or title that contains the words "credit union" is a Class C misdemeanor.






Part 2 - Organization and Operation

§ 45-4-201 - Election of directors -- Terms.

(a) At an annual meeting, the members shall elect a board of directors. The directors shall be members of the credit union. All members of the board of directors and all officers shall hold their several offices for the terms that may be provided in the bylaws.

(b) Upon their election, the names of the members of the board of directors shall be entered in the minutes of the meeting at which they are elected, and filed in the permanent records of the credit union.



§ 45-4-202 - Board of directors -- General management -- Special duties.

The board of directors has the duty of general management of the affairs, funds and records of the corporation, and shall meet as often as may be necessary, but in no event less than monthly. Unless the bylaws shall specifically reserve any or all of the duties to members, it is the special duty of the directors to:

(1) Act upon all applications for membership and on the expulsion of members; however, the board of directors may appoint a membership officer from among the members of the credit union, other than the treasurer, assistant treasurer or loan officer, who may approve applications for membership under the conditions that the board may prescribe, except that this membership officer shall submit to the board at each regular meeting a list of approved or pending applications for membership received since the previous regular meeting;

(2) Inspect or cause to be inspected the securities, cash, and accounts, and to review the acts of all committees and the officers of the credit union at frequent intervals, but in no event less than annually. The board of directors shall make or cause to be made, at least annually, a thorough review or audit of the receipts, disbursements, income, assets and liabilities of the credit union for the year and shall make a full report thereon to the membership, which report shall be read or provided at the annual meeting and shall be filed and preserved with the records of the credit union. The board of directors shall determine whether to appoint a supervisory committee to carry out these duties and functions and to report its findings to the board in accordance with its directives;

(3) Determine, from time to time, rates of interest that will be allowed on members' special accounts and charged on loans;

(4) Determine the amount of the blanket surety bond that is required for all officials and employees, which amount shall be as follows:

(A) For one (1) year from the charter date, the bond shall be not less than one thousand dollars ($1,000);

(B) Thereafter, the bond shall not be less than thirty percent (30%) of the true assets of the credit union, or, if the bond contains a deductible clause:

(i) The bond shall exceed the deductible amount provided in the clause by not less than thirty percent (30%) of the true assets of the credit union;

(ii) The amount of the bond shall be adjusted annually subject to a maximum bond requirement in any case of one million dollars ($1,000,000), or a greater amount required by the credit union share insuror; and

(iii) The blanket surety bond does not include a deductible clause without the written approval of the commissioner of financial institutions, upon terms and conditions that the commissioner may establish by rule, and unless the credit union maintains all statutory and insuror reserves, including a reserve for the deductible equal to the amount of the deductible;

(5) Fix, if it deems necessary, the maximum number of shares that may be held by and the maximum amount that may be loaned to any one (1) member;

(6) Declare dividends;

(7) Fill vacancies on the board of directors until the election and qualification of successors;

(8) Have charge of the investment of funds of the corporation, other than loans to members and to perform other duties that the members may, from time to time, authorize;

(9) Review the acts of all committees and the officers and to remove by two-thirds (2/3) vote of the entire board of directors any or all members of the committees or the officers for cause, including the failure to discharge assigned responsibilities, any acts involving dishonesty or breach of trust, any act, omission or practice that constitutes a breach of fiduciary duty to the credit union or that is a violation of the credit union's bylaws, policies, or the laws or regulations of the state; and

(10) On January 1, 1990, all credit committees and supervisory committees existing by virtue of prior legislation shall be dissolved. Resolutions or other actions taken by a board of directors prior to January 1, 1990, for the purpose of establishing committees or procedures consistent with its provisions and so stating, shall be valid, and shall be effective as of January 1, 1990.



§ 45-4-203 - Choice between credit committee or loan officers -- Duties -- Loans -- Applications and security.

(a) The board of directors shall determine whether the credit union shall have a credit committee. If the board determines that the credit union shall not have a credit committee, the board of directors shall appoint one (1) or more loan officers, and the loan officer or officers shall approve or disapprove every loan or advance made by the corporation to members. If the board of directors determines that the credit union shall have a credit committee, the credit committee shall be appointed by the board of directors, report to the board of directors, serve under the terms and conditions determined by the board of directors and approve or disapprove every loan or advance made by the corporation to members, except as herein provided. The credit committee may appoint one (1) or more loan officers and delegate to the loan officer or officers the power to approve or disapprove loans. Each loan officer shall furnish to the credit committee, or, in the absence of the committee, to the board of directors, a record of each loan approved or not approved by the officer within thirty (30) days of the date of the filing of the application for the loan. No individual shall have authority to disburse funds of the credit union for any loan that has been approved by that person in capacity as a loan officer.

(b) Every application for a loan shall be in writing, on a form prepared by the board of directors, and shall state the purpose for which the loan is desired and the security, if any, offered.

(c) The board of directors shall establish the maximum limits for unsecured loans, subject, however, to the other provisions of this section. Endorsement of a note or assignment of shares in any credit union may be considered security in the meaning of this section. When a loan is considered by the credit committee, no loan shall be made unless it has received the unanimous approval of the members of the committee present when the loan was considered, which number shall constitute at least a majority of the committee. No loan shall be made to any member that causes the member to become indebted to the credit union in the aggregate, upon loans made to the member, in excess of ten percent (10%) of the credit union's assets, or three hundred dollars ($300), whichever is greater.

(d) An applicant for a loan may appeal to:

(1) The directors if the initial decision to disapprove the loan is made by the credit committee or by a loan officer in the absence of a credit committee; or

(2) The credit committee if the initial decision to disapprove the loan is made by a loan officer.



§ 45-4-205 - Compensation of board and committees.

(a) No member of the credit or supervisory committee shall receive any compensation for services as a member of the committee.

(b) As an alternative to the reimbursement for members of the board of directors in subsection (c), each member of the board of directors may be compensated subject to the following conditions:

(1) The board shall adopt a resolution stating that the credit union requires expertise among board members for the prudent general management of the affairs, funds and records of the credit union;

(2) Such compensation shall be payable to board members elected after the adoption of the resolution in subdivision (b)(1);

(3) The credit union shall adopt a policy governing the participation and attendance that a board member shall comply with in order to receive compensation; and

(4) The annual report of the credit union's income and expenses shall include board member compensation as a specific expense item.

(c) Notwithstanding subsection (a), the board of directors may provide that the credit union shall reimburse any member of the board of directors or the credit or supervisory committee for any loss of earnings caused by time spent in the service of the credit union, in an amount that the board of directors may determine, not to exceed the amount of the lost earnings.



§ 45-4-206 - Restriction on withdrawal of shares or accounts -- Stop orders -- Removal of officers or employees -- Taking possession -- Hearing.

(a) In addition to other powers conferred by this chapter, the commissioner may:

(1) Restrict the withdrawal of shares or accounts from any state credit union when the commissioner finds circumstances make the restriction necessary for the proper protection of the members' interest in the shares or accounts;

(2) Order any person to cease violating any provision of the credit union laws of this state or any lawful rule issued under those laws, or to cease engaging in any unsound practice when the practice is likely to cause financial loss to the credit union or otherwise seriously prejudice the interests of its members;

(3) Remove a director, officer, committee member or employee of a credit union who, after receipt of an order to cease under subdivision (a)(2), violates the credit union laws of this state or a lawful rule or order under those laws, or who has committed any act, omission or practice that constitutes a breach of the person's fiduciary duty to the credit union or that is a violation of the credit union laws or regulations of the state, and the act, omission or practice has caused or probably will cause substantial financial loss to the credit union. A removal order shall specify the grounds therefor, and a copy shall be sent to the credit union concerned. It is a Class A misdemeanor for any person, after receipt of a removal order, to perform any duty or exercise any power in the credit union concerned until such time as the removal order is modified or terminated by the commissioner or a reviewing court;

(4) Suspend by written order any officer, director, employee, or committee member of a credit union who has been charged with the commission of, or participation in, a felony involving dishonesty or breach of trust. The order of suspension shall remain in effect until the disposition of the charge and the indictment is final, unless the order is sooner terminated by the commissioner. In the event that a conviction with respect to the offense is entered against a director, officer, employee, or committee member and the conviction is not subject to further appellate review, the commissioner may issue an order removing the director, officer, employee, or committee member from office or employment with the credit union. A finding of not guilty shall not prohibit the commissioner from thereafter instituting proceedings against the director, officer, committee member or employee pursuant to subdivision (a)(3). It is a Class A misdemeanor for any person to perform any duty or exercise any power in the credit union concerned while the order of suspension or removal remains in effect; and

(5) (A) Take possession of the business and property of a credit union if the commissioner finds that:

(i) The credit union is insolvent or it is otherwise in an unsound condition;

(ii) Its business is being conducted in an unlawful or unsound manner;

(iii) It is unable to continue normal operations;

(iv) Its examination has been obstructed or impeded; or

(v) The credit union has failed to comply with a lawful order of the commissioner within a reasonable time.

(B) The commissioner may retain possession until such time as the commissioner permits the credit union to resume business, order the merger of the credit union with another credit union without the approval of the members of the credit union to be merged as required under § 45-4-903, or order the liquidation of the credit union.

(b) Notice and opportunity for hearing shall be provided in advance of any of the foregoing actions in this section taken by the commissioner. In cases involving extraordinary circumstances requiring immediate action, the commissioner may take the action without advance notice but shall promptly afford a subsequent hearing upon application to rescind the action taken.



§ 45-4-207 - Unlawful actions.

(a) It is unlawful for an officer, director, employee or agent of a credit union to:

(1) Maintain or authorize the maintenance of any account of the credit union in a manner that, to the person's knowledge, does not conform to the requirements prescribed by chapter 4 of this title, or by the commissioner;

(2) With intent to deceive, make any false or misleading statement or entry or omit any statement or entry that should be made in any book, account, report or statement of the credit union; or

(3) Obstruct or endeavor to obstruct a lawful examination of the credit union by an officer or employee of the department of financial institutions.

(b) A violation of this section is punishable as provided in § 45-4-208.



§ 45-4-208 - Penalty -- Liability of officers, etc.

(a) Any person responsible for an act or omission expressly declared to be a criminal offense by chapter 4 of this title commits:

(1) A Class A misdemeanor; and

(2) If the act or omission was intended to defraud, a Class E felony.

(b) An officer, director or employee of a credit union shall be responsible for an act or omission of the credit union declared to be a criminal offense pursuant to this chapter, whenever, knowing that the act or omission is unlawful, the officer, director or employee participates in authorizing or ratifying the omission or, having the duty to take the required action, omits to do so.

(c) Unless otherwise provided in this chapter, it shall be no defense to a criminal prosecution hereunder that the defendant did not know the facts establishing the criminal character of the act or omission charged if the defendant could and should have known the facts in the proper performance of the defendant's duty.






Part 3 - Membership

§ 45-4-301 - Membership -- Qualifications -- Entrance fee.

(a) The membership shall consist of incorporators and persons, societies, associations, copartnerships and corporations that have been duly elected to membership and have subscribed to one (1) or more shares and have paid for the same in whole or in part, with the entrance fee as required by the bylaws, and have complied with other requirements that the certificate of organization may contain; except that a credit union shall be limited to groups having a common bond of occupation or association or to groups within a well-defined neighborhood, community, or rural district.

(b) A credit union may charge an entrance fee as may be provided in the bylaws.



§ 45-4-302 - Expulsion or withdrawal of members -- Settlement thereon.

(a) At any regularly called meeting, the members, by a two-thirds (2/3) vote of those present, may expel from the corporation any member. A member may withdraw from a credit union or a nonmember may withdraw members' special accounts, as provided in this section, by filing a written notice of intention.

(b) All amounts paid in on shares of an expelled or withdrawing member with any dividends credited to the member's shares to the date of expulsion or withdrawal shall be paid to the member, but only after funds become available and after deducting any amounts due to the corporation by the member.

(c) All members' special accounts of an expelled or withdrawing member, with any interest accrued, shall be paid to the member, subject to sixty (60) days' notice, and after deducting any amount due to the corporation by the member.

(d) The member, when withdrawing shares or members' special accounts, shall have no further right in the credit union or to any of its benefits, but expulsion or withdrawal shall not operate to relieve the member from any remaining liability to the corporation.






Part 4 - Shares

§ 45-4-401 - Premiums for shares prohibited.

Credit union shares shall in no event be sold at a premium by any credit union to its members.



§ 45-4-402 - Shares and deposits of minors.

Shares may be issued in the name of a minor and in trust in a way and manner that the bylaws may provide.



§ 45-4-403 - Transfer of shares.

Fully paid-up shares of a credit union may be transferred to any person upon election to membership, upon terms that the bylaws may provide.



§ 45-4-404 - Accounts in two or more names.

Investment or other deposit accounts maintained in any credit union in the names of two (2) or more persons shall be governed by § 45-2-703.



§ 45-4-405 - Decedent shareholders or depositors.

(a) Notwithstanding § 30-2-317, where no executor or administrator of a deceased shareholder or depositor has qualified and given notice of the qualifications of the executor or administrator to the credit union, it may, in its discretion and at any time after thirty (30) days from the death of the shareholder or depositor, pay out of all accounts or contents of safe deposit boxes maintained with it by the shareholder in an individual capacity all sums that do not exceed ten thousand dollars ($10,000) in the aggregate:

(1) To the executor named in any will known to the credit union; or

(2) In the absence of knowledge of a purported will naming a surviving executor to:

(A) A creditor for expenses of the funeral;

(B) A creditor for the expenses of the last illness;

(C) The surviving spouse; and

(D) The next of kin; and

(3) In the case of conflicting claims, the order of priority shall be that set out in subdivision (a)(2).

(b) The receipt of any guardian, administrator or executor, duly appointed or qualified by the courts of this state or any other state, acknowledging the payment or transfer of funds, standing in the name of the person whose estate the fiduciary represents, in the form of shares or deposits in credit unions, shall be a good and sufficient acquittance for the payment or transfer and shall constitute a valid defense in favor of the credit unions against the demands or claims of all parties.

(c) No credit union shall be liable for damages, penalty or tax by reason of any payment made pursuant to this section.



§ 45-4-406 - "Payable-on-death" share accounts and share deposits in trust -- Powers of attorney.

The following provisions of chapter 2 of this title are applicable to credit unions:

(1) Section 45-2-704 relating to contracts for "payable-on-death" share accounts and share deposits in trust;

(2) Section 45-2-707 relating to powers of attorney; and

(3) Sections 45-2-711 and 45-2-712 relating to payment of checks.






Part 5 - Powers and Duties

§ 45-4-501 - Powers generally.

A credit union has the following powers:

(1) It may receive the savings of its members through the purchase of various classes of share accounts, including general or regular shares, share certificates, special accounts, share draft accounts or members' special accounts, savings accounts, certificates and notes;

(2) It may make loans to members, through the credit committee or loan officers;

(3) It may invest, through its board of directors, any of its capital, undivided profits, reserve funds, and other assets not required for loans to members as provided by this chapter, in any of the following ways:

(A) In any legally chartered bank or trust company;

(B) In any state or federal savings and loan association;

(C) In credit unions, with state or federal charters, in an amount not to exceed ten percent (10%) of the shares, members' special accounts and reserve funds of the investing credit union or of the credit union in which the investment is made, whichever amount is the smaller; and in any central credit union, state or federal, approved for the investments by the commissioner of financial institutions, in an amount not to exceed twenty-five percent (25%) of the shares, members' special accounts and reserve funds of the investing credit union or of the credit union in which the investment is made, whichever amount is smaller;

(D) In any agency or association organized either as a stock company, mutual association, or membership corporation; provided, that the membership or stockholders, as the case may be, of the agency or association are restricted to credit unions or organizations of credit unions; and provided further, that the purposes for which the agency or association is organized are designed to service or otherwise assist credit union operations in an aggregate amount not to exceed twenty-five percent (25%) of the allocations to the reserve fund of the investing credit union. Investment in the foregoing stock company, mutual association or membership corporation shall not be legal if the company or association is authorized or empowered to make loans to any person or corporation who is not a member of the credit union organization;

(E) In obligations of or securities fully guaranteed as to principal and interest by the government of the United States or of the state of Tennessee;

(F) In any bonds or other obligations issued by the Tennessee valley authority pursuant to the Tennessee Valley Authority Act of 1933, and any amendment thereto;

(G) In investments authorized under § 35-3-120, and in any investment that is lawful for federal credit unions chartered under title 12 of the United States Code;

(H) In any bonds of the state of Tennessee or any of its political subdivisions;

(I) In addition to the powers otherwise conferred upon credit unions by this chapter, central credit unions, as defined in § 45-4-101(c) and (d), have the power to invest in the obligations as are permitted for state banks under § 45-2-607(a)(4) and (a)(5); and

(J) In the volunteer corporate credit union;

(4) It may undertake other activities, not inconsistent with this chapter, that the bylaws may provide;

(5) To provide at the sole option of the borrower, as collateral at the expense of the borrower, insurance against the hazards of death or disability, or both, of the borrower. The insurance shall be written by an agent and with a company authorized to do business in Tennessee, or under a group policy issued by a company authorized to do business in Tennessee, at rates approved by the commissioner of commerce and insurance. The credit union may have the insurance written by an agent who is an employee, servant, or agent of the credit union or the insurance may be effected under a group policy issued to the credit union. The amount and type of insurance that may be accepted under this subdivision (5) shall bear a reasonable relation to the existing hazard and risk of loss and shall be subject to the following terms and conditions:

(A) Life insurance shall be in an amount that does not at any time during the term of the loan exceed the original face amount of the note and shall be for a period that does not exceed the term of the loan;

(B) Insurance against the hazard of disability of the borrower shall provide equal benefits, the total of all of which shall not exceed the face amount of the note and shall not be payable beyond the maturity of the loan;

(C) A credit union that obtains a group policy for the purpose of perfecting any insurance that may be required or accepted hereunder, or that obtains any life or disability insurance described in subdivisions (5)(A) and (5)(B), at the request of the borrower, shall contract with the insurance company for a provision therein that the coverage effected as to each individual insured debtor or borrower shall terminate automatically on prepayment in full of the note by refinancing, renewal or otherwise, and the unearned premium refunded to the credit union. The credit union shall pay the unearned premium refund to the borrower;

(D) At the time the loan is made, the lender shall give the borrower a memorandum, showing the name of the insurance company, the types of insurance issued, a description of the coverages, the date of the policy, which shall be the date on which the loan is made, the premium charged for each type of insurance and, if issued under a group policy, the number of the master policy; and

(E) If the premiums for insurance are deducted from the proceeds of the loan, the amount so deducted shall not exceed the premiums charged by the insurer for the insurance;

(6) It may permit its members to withdraw either shares or funds in members' special accounts through a remote withdrawal system utilizing drafts drawn against the members' credit union and payable through a bank, and may engage in any and all other share or fund withdrawal activities heretofore or hereafter authorized by law or regulation for federally chartered credit unions; provided, that no credit union shall allow any person who is not a member of the credit union to maintain an account with the credit union permitting the withdrawal; and provided further, that any credit union utilizing the remote withdrawal of shares and members' special accounts shall be required to establish a reserve against the accounts in an amount not less than the reserve against demand deposits that is required for state chartered banks. The authority conferred by this subdivision (6) shall exist so long as federally chartered credit unions are authorized to engage in the activities;

(7) It may receive United States department of the treasury tax and loan accounts, and pledge collateral to secure treasury tax and loan funds;

(8) It may do all those things permitted to nonprofit corporations generally by title 48, chapter 58, part 5, relative to the indemnification of officers and directors. For the purpose of this subdivision (8), members of the supervisory committee and of the credit committee shall be treated as members of the board of directors; and

(9) It may exercise any power or engage in any activity that it could exercise or engage in if it were a federally chartered credit union, subject to the regulation by the commissioner of financial institutions for the purpose of maintaining the credit union's safety and soundness.



§ 45-4-502 - Credit union may borrow.

(a) A credit union has the power to borrow from any source, but the total of borrowing shall at no time exceed fifty percent (50%) of the member accounts and surplus of the borrowing credit union.

(b) A central credit union, as defined in § 45-4-101, has the power to borrow from any source, and is not subject to the limitations of subsection (a).



§ 45-4-503 - Dividends.

(a) (1) Subject to the limitations contained in subsection (e), a credit union may declare dividends at rates it deems appropriate for periods and classes of accounts that the board of directors may establish.

(2) A credit union may establish higher dividend rates for shares held in excess of specified minimum amounts.

(b) Shares that become fully paid during the preceding dividend period shall be entitled to a proportional part of the dividend.

(c) Dividend credit for a month may be accrued on shares that are or become fully paid during the first ten (10) days of that month.

(d) A credit union may provide for the payment of dividends from the date of deposit or the date when shares become fully paid to the date of withdrawal of the deposits or shares, if the bylaws so provide.

(e) No dividends shall be authorized or paid that will total more than the current earnings of the credit union after the required reserve transfer, undivided profits, and the amount held in regular reserves in excess of legal requirements unless the commissioner of financial institutions shall have granted written approval in advance of the payment of the dividends.

(f) Notwithstanding subsection (e), central credit unions, as defined in § 45-4-101, may declare and pay dividends from net earnings at the times and for the periods that the bylaws of the central credit unions may provide.



§ 45-4-504 - Change of chief place of business upon giving notice.

A credit union may change its chief place of business on written notice to the commissioner of financial institutions.



§ 45-4-505 - Application for insurance -- Time limit -- Failure -- Effect.

(a) Any new credit union organized under this chapter shall, prior to commencing its operations, obtain and thereafter maintain insurance of its share and deposit balances by membership in either the state credit union share insurance corporation or the National Credit Union Association.

(b) If it appears at any time that any credit union within the provisions of this section has failed to maintain the insurance, the commissioner shall, after hearing, or opportunity for hearing, order the credit union to correct the condition and shall grant it not less than thirty (30) days to comply. Upon failure to do so, the commissioner may suspend or revoke the charter, place the credit union in involuntary liquidation and appoint a liquidating agent for the credit union under part 9 of this chapter.






Part 6 - Loans

§ 45-4-601 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Installment loan" means a loan repayable in installments, whether the payments are regular or irregular, whether the payments are in substantially equal amounts or otherwise, whether the payments are made on closed-end loans or open-end loans, and whether or not interest on the loan has been precomputed; and

(2) "Loans" are transactions involving the transfer, or the crediting, by a lender to, or for the benefit of, a borrower or another, of any amount of money, with a promise of repayment.

(b) Other terms used in this part, not defined in this part, have the same meanings given to them by the general statute pertaining to interest and other charges by lenders or creditors.



§ 45-4-602 - Interest.

(a) A credit union may lend to its members at a maximum effective rate of interest, which shall not be in excess of the greater of:

(1) The applicable formula rate; or

(2) The rate of interest permitted to be charged by credit unions chartered by the federal government.

(b) For installment loans, the maximum effective rate of interest shall:

(1) Be determined in accordance with the actuarial method;

(2) Be calculated, in the case of a precomputed loan, on the assumption that all scheduled payments will be made as contracted; and

(3) Not be affected by the prepayment of the loan, in whole or in part.



§ 45-4-603 - Loan charges.

In addition to the charging and collecting of interest as provided in § 45-4-602, a credit union shall be entitled to charge and collect from its members loan charges that are fair and reasonable compensation for some expense incurred or to be suffered by the credit union, or some service rendered or to be rendered, in connection with a particular loan; and in any event, the loan or contract shall not include, except as part of interest, charges for costs indirectly related to that loan or contract, including, but not limited to, overhead of the credit union, loan losses, and charges for services performed by officers or employees of the credit union unless the services are rendered directly for the inspection of collateral, the servicing of the loan after it is made, or the collection thereof.



§ 45-4-604 - Priority of loans.

(a) The funds of credit unions shall be used first for loans to members.

(b) Funds of credit unions not required for loans to members may be invested as otherwise provided by law.

(c) If available funds do not permit all loans to be made that have been approved by the credit committee or loan officer, preference shall be given to the smaller loans that have been approved.



§ 45-4-605 - Conditions of lending.

A credit union may loan to its members, as provided, for the purposes and upon the security that the bylaws may provide and the credit committee shall approve.



§ 45-4-606 - Agricultural loans.

A member who needs funds with which to purchase necessary supplies for growing crops may receive a loan in fixed monthly installments instead of one (1) sum.



§ 45-4-607 - Repayment on any business day.

A borrower may repay the whole or any part of the loan on any day on which the office of the corporation is open for the transaction of business.



§ 45-4-608 - Loans to directors and committee members.

Subject to the limitations on loans contained in § 45-4-203 and as specified in written loan policies established by the board of directors, a director or member of the credit or supervisory committee shall be allowed to borrow from the corporation.



§ 45-4-609 - Lien on stock and dividends for debts -- Cancellation and liquidation upon withdrawal.

(a) A credit union shall have a lien on the shares of any member and on the dividends payable thereon for and to the extent of any loan made to the member and of any dues and fines payable by the member.

(b) A credit union may, upon the resignation or expulsion of a member, cancel the shares of the member and apply the withdrawal value of the shares toward the liquidation of the member's indebtedness.



§ 45-4-610 - State chartered credit unions -- Power to make loans -- Interest rate.

Subject to the limitations on maximum effective rates of interest and service charges contained in §§ 45-4-601 -- 45-4-604, a credit union chartered by the state of Tennessee has the power to make loans upon the same terms and conditions as permitted credit unions chartered by the federal government.






Part 7 - Capital and Reserves

§ 45-4-701 - Capital.

The capital of the credit union shall consist of the payments that have been made to it by the several members thereof on shares.



§ 45-4-702 - Reserve income.

All entrance fees, transfer fees and charges shall, after the payment of the organization expenses, be known as reserve income and shall be added to the reserve fund of the credit union.



§ 45-4-703 - Reserve fund for contingencies -- Capital contributions -- Special assessments -- Administrative fees.

(a) (1) A regular reserve fund, belonging to the credit union, shall be maintained for contingencies. It shall not be distributed to the members except upon dissolution of the credit union. This fund shall be built up to and held at one thousand dollars ($1,000) or five percent (5%) of the outstanding loans (excluding unearned interest), whichever is greater. Transfers in an amount as hereinafter provided shall be made to the regular reserve fund at the close of each dividend period and at the close of each fiscal year for the period since the close of its last fiscal year or the close of the last dividend payment period, whichever last occurred. Each credit union shall transfer seven and one-half percent (71/2%) of the gross income of the credit union to the regular reserve fund until the regular reserve fund shall equal two percent (2%) of outstanding loans; then five percent (5%) of gross income until the regular reserve fund shall equal three percent (3%) of outstanding loans; then two and one-half percent (21/2%) of gross income until the regular reserve fund shall equal five percent (5%) of outstanding loans. Whenever the regular reserve fund falls below the stated percent of outstanding loans, transfer shall be made in amounts that may be needed to maintain the stated reserve levels.

(2) The commissioner may either waive in whole or in part the reserve requirement pursuant to subdivision (a)(1) or increase the reserve requirement as deemed necessary for the protection of the interests of the credit union and its members.

(b) (1) In addition to the regular reserve fund requirement stated in subsection (a), a credit union shall maintain in or transfer to contingency reserves an additional amount so that the sum held in reserve satisfies the requirements of the credit union's share insuror.

(2) The commissioner may increase the reserve requirement as deemed necessary for the protection of the interests of the credit union and its members.

(c) Transfers out of the fund may be made to profit and loss of the amounts that are in excess of the level specified at the end of any fiscal year.

(d) Capital contributions paid to the state credit union share insurance corporation pursuant to § 45-4-1108(a) and special assessments to the capital fund paid thereto pursuant to § 45-4-1108(d) shall constitute the credit union's only equity interest in the state credit union share insurance corporation. Capital contributions paid pursuant to § 45-4-1108(a) and special assessments to the capital fund paid pursuant to § 45-4-1108(d) shall be included as a part of the credit union's assets and shall be valued:

(1) At the full value of the capital contributions paid pursuant to § 45-4-1108(a), or special assessments to the capital fund paid pursuant to § 45-4-1108(d);

(2) At the value of the capital contributions or special assessments to the capital fund recoverable by the credit union should it voluntarily withdraw from membership in the state credit union share insurance corporation; or

(3) At an eventual value of zero ($0) after amortizing the capital contributions or special assessments to the capital fund over a specified period of time.

(e) Administrative fees paid by a credit union to the state credit union share insurance corporation pursuant to § 45-4-1109(a) shall be treated as annual expenses of the credit union. Any credit union that has capitalized any prior administrative fees shall be required to amortize the amount against reserves established under subsection (a) within a period not exceeding ten (10) years as approved by the commissioner.



§ 45-4-704 - Transfer of dormant account to regular reserve.

(a) A credit union may transfer a dormant account to the regular reserve within thirty (30) days after written notice to the credit union member, at the credit union member's last known address as shown upon the records of the credit union, stating the credit union's intention to make the transfer, and giving the member the opportunity to request the deferral of the action or to withdraw the account prior to the transfer.

(b) For the purposes of this section, "dormant account" means an account in an amount less than twenty-five dollars ($25.00) and to which the member has neither made a deposit nor withdrawal for a period of one (1) year preceding the date of the notice provided for herein.






Part 8 - Taxes and Fees

§ 45-4-802 - Fee.

At the time of incorporation, every credit union shall pay the secretary of state a fee of ten dollars ($10.00).



§ 45-4-803 - State and federal credit unions to be equally subject to taxation.

Except for taxes on property and the credit union fees provided by law, no tax levied by this state, whether privilege, excise, franchise, sales or otherwise, shall be levied upon or be applicable to any credit union chartered under the laws of this state unless and until the same tax may be legally levied upon and be applicable to federally chartered credit unions in this state, in which case the tax shall be levied upon and be applicable to the state and federally chartered credit unions.






Part 9 - Dissolution, Liquidation and Merger

§ 45-4-901 - Dissolution.

(a) A majority of the entire membership of any credit union may vote to dissolve the credit union at a regular or special meeting called for that expressly stated purpose.

(b) Any member, within twenty (20) days of the date of the mailing of notice of the meeting, may vote on the question of dissolution by signing a statement in a form approved by the commissioner, and the vote shall have the same force and effect as any other vote.

(c) The credit union shall, upon a vote for dissolution, immediately cease to do all business except for the purpose of liquidation, and the president and secretary shall, within fifteen (15) days following the meeting, notify the commissioner in writing of its intention to liquidate, and shall include in the notice a list of the names of directors and officers of the credit union together with their addresses.



§ 45-4-902 - Liquidation.

(a) A credit union under order to liquidate or in the course of dissolution or liquidation shall continue in existence for the purpose of discharging its debts, collecting and distributing its assets, and doing all acts required in order to wind up its business, and may sue and be sued for the purpose of enforcing the debts and obligations until its affairs are fully adjusted. The board of directors of the credit union, or, in the case of involuntary dissolution or liquidation by order of the commissioner, the liquidating agent, shall use the assets of the credit union to pay:

(1) All expenses incidental to liquidation, including, but not limited to, any surety bond that may be required;

(2) Any liability due nonmembers; and

(3) Redemption of shares, share accounts, and members' special accounts.

Assets then remaining shall be distributed to the members proportionately to the purchase price of shares held by each member as of the date dissolution was voted, or the date of order of liquidation or suspension by the commissioner, as the case may be.

(b) As soon as the board or the liquidating agent determines that all assets from which there is a reasonable expectancy of realization have been liquidated and distributed as set forth in this section, it shall execute a certificate of dissolution and forward the same to the commissioner, who shall review the details of the liquidation and, if approving it, shall issue a certificate of approval and return the certificate to the board or liquidating agent, who shall then file it with the secretary of state and thereafter with the office of the register of deeds of the county in which the credit union has its principal place of business.

(c) If a credit union has filed a certificate of dissolution or has indicated an intention to file the certificate, and the directors and officers of the credit union, in the opinion of the commissioner, are not conducting the liquidation proceedings in an expeditious, orderly, and efficient manner or in the best interests of its members, the commissioner may terminate the liquidation proceedings, take possession of the business and property of the credit union, and, for the purpose of carrying out the liquidation, may appoint, or cause to be appointed, a liquidating agent. The liquidating agent shall furnish bond for the faithful discharge of duties in an amount to be approved by the commissioner.

(d) The liquidating agent may, under rules and regulations that the supervisor prescribes:

(1) Receive and take possession of the books, records, assets, and property of every description of the credit union in liquidation; sell, enforce collection of, and liquidate the assets and property; compound all bad or doubtful debts; sue in the name of the credit union in liquidation; and defend actions brought against the liquidating agent in that capacity or against the credit union;

(2) Receive, examine, and pass upon all claims against the credit union in liquidation, including claims of members;

(3) Make distribution and payment to creditors and members as their interests appear;

(4) Execute documents and papers and do other acts that the liquidating agent deems necessary or desirable to discharge duties; and

(5) The expenses incurred by the liquidating agent in the liquidation of the credit union include the compensation of the liquidating agent and any other necessary or proper expenses connected therewith, all of which shall be paid in order of priority out of the property of the credit union in the hands of the liquidating agent. The expenses of liquidation, including the compensation of the liquidating agent, are subject to approval by the commissioner unless the agent is appointed by the court.



§ 45-4-903 - Mergers.

(a) Any credit union may, with the approval of the commissioner of financial institutions, merge with any other credit union under the existing charter of the other credit union, pursuant to any plan approved by the board of directors of each credit union joining in the merger, and approved by two thirds (2/3) of the members of each credit union represented at a meeting of members duly called for that purpose, at which a minimum of ten percent (10%) of the entire membership is present, unless the meeting of members of either credit union has been waived by the commissioner. After approval of the board and members of each credit union, the president or chair of the board and secretary of each credit union shall execute a certificate of merger, which shall set forth all of the following:

(1) The time and place of the meeting of the board of directors at which the plan was agreed upon;

(2) The vote in favor of adoption of the plan;

(3) A copy of the resolution or other action by which the plan was agreed upon;

(4) The time and place of the meeting of the members at which the plan agreed upon was approved; and

(5) The vote by which the plan was approved by the members.

(b) The certificates and a copy of the plan of merger agreed upon shall be forwarded to the commissioner and, upon approval, returned to the merging credit unions. The certificate of merger, with the certificate of approval of the commissioner annexed it, shall be recorded in the office of the secretary of state and in the register's office of the county in which each credit union has its principal place of business.

(c) Upon a merger so effected, all property, property rights, and interests of the merged credit unions shall vest in the surviving credit union without deed, endorsement, or other instrument of transfer, and all debts, obligations, and liabilities of the merged credit unions shall be deemed to have been assumed by the surviving credit union under whose charter the merger was effected.

(d) This section shall be construed, whenever possible, to permit a credit union chartered under any other act to merge with one chartered under this chapter.

(e) All members of both credit unions effecting a merger shall be deemed to have a common bond of association, occupation or residence as required by § 45-4-101, for formation of credit unions generally.

(f) A merger fee of three hundred dollars ($300) shall be paid to the commissioner to cover the salary and expenses of department personnel assigned to supervise the merger. The fee shall be paid by the surviving credit union if it is chartered under the laws of Tennessee. Otherwise the fee shall be paid by the merging credit union.






Part 10 - Supervision by State

§ 45-4-1001 - Supervision of credit unions -- Financial report -- Failure to file -- Promulgation of rules and regulations.

(a) Credit unions shall be subject to the supervision of the commissioner and shall make a report of conditions to the commissioner at least semiannually, on blank forms to be supplied by the commissioner, on the dates of the second and fifth calls made to national banks, notice of which calls shall be sent out by the commissioner; returns shall be verified under oath of the president and treasurer, and additional reports may be required by the commissioner. Any credit union that neglects to make the reports shall forfeit to the state treasury fifty dollars ($50.00) for each day of neglect unless excused.

(b) The commissioner may promulgate rules for the implementation of the credit union laws of this state and the sound operation of state chartered credit unions pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 45-4-1002 - Examinations -- Examiners -- Supervision fee.

(a) The commissioner shall either personally or by competent examiner appointed by the commissioner visit and examine every credit union subject to the commissioner's supervision at least once in each year; provided, that this provision requiring examination at least once in each year may be extended to eighteen (18) months. In making a determination, the commissioner should consider the credit union's quality of management, capitalization, internal controls and any other factors the commissioner deems relevant. In no event may a credit union's examination cycle be extended to eighteen (18) months if it did not receive a composite rating of one (1) or two (2) at its last examination. The commissioner may order examinations and shall at all times be given free access to all the books, papers, securities and other sources of information in respect to the credit union. For that purpose, the commissioner shall have the power to subpoena and examine, personally or through a deputy duly authorized, witnesses on oath and documents pertaining to the business of the credit union. The commissioner may have follow-up examinations and visitations conducted on a credit union if the commissioner believes that the examinations and visitations are necessary to protect the interests of the members of the credit union.

(b) The commissioner is authorized and empowered to appoint examiners who are conversant with credit union law and correct rules and practices thereunder or made so by usage.

(c) (1) The commissioner shall assess each credit union an annual supervision fee as described in this subsection (c).

(2) The commissioner shall determine an annual budget for the credit union division attributable to the regulation and examination of credit unions. The budget shall be divided among the credit unions by the commissioner and shall be assessed to each credit union as a supervision fee.

(3) The supervision fee assessed to each credit union shall be allocated in proportion to the total assets reported by the credit union in its June 30 Statement of Financial Condition, commonly known as the June 30 call report; provided, that:

(A) The commissioner may establish minimum assessment tiers, which shall not exceed five thousand dollars ($5,000);

(B) The maximum assessment shall not exceed eighty percent (80%) of the allocated amount as calculated pursuant to this subdivision (c)(3) for any credit union with an asset size greater than one billion dollars ($1,000,000,000);

(C) The commissioner may annually adjust the percentage provided in subdivision (c)(3)(B) to another percentage, not exceeding eighty percent (80%), unless adjusting the percentage will result in any credit union being assessed a supervision fee higher than the previous year's supervision fee; and

(D) In determining the minimum assessment tiers and the maximum assessment, the commissioner may consider:

(i) The asset size of each credit union;

(ii) The concentration risk on department revenue sources;

(iii) The budgetary needs of the credit union division; and

(iv) Other information that the commissioner considers relevant to the determination.

(4) If a credit union that was a state credit union on July 1 did not file a June 30 Statement of Financial Condition, the commissioner shall determine that credit union's assets for purposes of making the assessment from other sources of information.

(5) The supervision fee shall be paid into the state treasury upon notice from the commissioner, and all moneys collected by the commissioner shall be used for the administration of the department and for the department's sole use.

(6) (A) The department's budget is accounted for on a fiscal year basis, July 1 through June 30. A credit union that is a state credit union on the first day of a fiscal year shall pay the full credit union supervision fee for that fiscal year. The supervision fee shall not be prorated for any reason.

(B) Unless credit unions are notified otherwise by the department, the department shall send each credit union or its successor notice of the credit union's supervision fee in December of the fiscal year in which the fee is being collected. Payment shall be due within thirty (30) days of receipt of the notice.



§ 45-4-1003 - Fiscal year -- Special meetings -- Voting power -- Members may overrule directors -- Amendment of bylaws.

(a) The credit union fiscal year shall end at the close of business on December 31.

(b) Special meetings of the members may be held by order of the board of directors and shall be held on request of ten percent (10%) of the members.

(c) At all meetings, a member shall have but one (1) vote, regardless of the number of shares held.

(d) No shareholder may vote by proxy, but a society, association, copartnership, or corporation, having membership in the credit union, may be represented by one (1) person, duly authorized by the society, association, copartnership, or corporation to represent it.

(e) (1) Amendments of the credit union bylaws may be adopted by the affirmative vote of two thirds (2/3) of the authorized number of members of the board at any duly held meeting of the board, if the members of the board have been given prior written notice of the meeting and the notice has contained a copy of the proposed amendment or amendments.

(2) No amendment of the bylaws of the credit union shall become effective until approved in writing by the commissioner.

(f) At any meeting of the membership, the members may decide on any matter of interest to the credit union and may overrule the directors; provided, that the notice of the meeting shall have stated the question to be considered in connection with any prior board action.






Part 11 - Share Insurance Corporation

§ 45-4-1101 - Creation.

(a) There is created the state credit union share insurance corporation, a nonprofit membership public corporation, sometimes referred to as "the corporation" in this part.

(b) The corporation may begin operations at any time within one (1) year after March 13, 1974, upon the adoption of articles of incorporation by the duly authorized representatives of not less than nine (9) credit unions chartered and existing under the laws of Tennessee. The articles of incorporation shall be subject to the approval of the commissioner of financial institutions, and shall be filed with the secretary of state and with the commissioner; and shall be recorded in the register's office of Hamilton County in which shall be located the principal office of the corporation.



§ 45-4-1102 - Purposes of corporation.

The general purposes of the corporation are to:

(1) Aid and assist any member credit union that is in liquidation or incurs financial difficulty, such as insolvency or lack of liquidity, in order that the shareholdings and deposits of any individual member of a member credit union shall be protected or guaranteed against loss. The primary amount of loss to be protected or guaranteed shall be established from time to time by the corporation with the approval of the commissioner of financial institutions. With the approval of the commissioner, the corporation may, in addition to the primary amount of loss to be protected or guaranteed, establish additional loss protection or guarantees for the benefit of those member credit unions that voluntarily elect to obtain the additional protection, upon the terms and conditions and the payment of fees that the board of directors of the corporation establishes; and

(2) Cooperate with its member credit unions and the commissioner and the appropriate supervisory agency of credit unions that become members under § 45-4-1107(c) or (d), for the purpose of advancing the general welfare of credit unions in the state of Tennessee and in other states where credit unions become members of the corporation.



§ 45-4-1103 - Powers.

The corporation may:

(1) Enter into contracts of any nature including contracts for reinsurance;

(2) Sue and be sued;

(3) Adopt, use and display a corporate seal;

(4) Advance funds in accordance with agreed terms and conditions to aid member credit unions to operate and to meet liquidity requirements;

(5) Upon the written direction of the commissioner, or of the appropriate supervisory authority of any credit union that becomes a member under § 45-4-1107(c) or (d), assume control of the property and business of any member credit union and operate the credit union in accordance with any recommendations the commissioner or other authority may offer;

(6) Assist in the merger, consolidation or liquidation of credit unions;

(7) Receive money or other property from its member credit unions, or any corporation, association or person;

(8) Invest its funds in:

(A) Bonds, notes or securities of the federal government or its agencies;

(B) Investments authorized under § 35-3-120;

(C) Any investment that is lawful for federal credit unions chartered under title 12 of the United States Code;

(D) Obligations of a territory of the United States, a province of the Dominion of Canada, a subdivision or instrumentality of a state or territory of the United States, an authority organized under state law, an interstate compact or by substantially identical legislation adopted by two (2) or more states; provided, that the obligations are general obligation bonds and are given "Investment Grade" ratings by Moodys Investors Service, Inc. or by Standard and Poor's Corporation and are bank eligible investments as defined by the comptroller of the currency;

(E) Obligations of a corporation chartered by the United States or a state of the United States, doing business in the United States; provided, that the investments do not exceed more than ten percent (10%) of the funds invested by the corporation;

(F) Any agency or association organized either as a stock company, mutual association, or membership corporation; provided, that the purposes for which the agency or association is organized are designed to service, aid or otherwise assist credit unions; and

(G) Other investments, other than investments in credit unions or central credit unions that are members of the corporation, that are deemed prudent by the directors, but these other investments shall not exceed twenty percent (20%) of the funds of the corporation;

(9) Borrow money from any source, upon the terms and conditions that the directors determine, for the purpose of this section;

(10) Purchase in its own name, hold and convey property of any nature;

(11) Receive by assignment or purchase, from its member credit unions, any property of any nature owned by those member credit unions;

(12) Sell, assign, mortgage, encumber or transfer property of any nature; and

(13) Adopt and amend bylaws and rules and regulations for carrying out the purposes of this section.



§ 45-4-1104 - Exclusive use of name -- Right to change name.

(a) The corporation shall have the sole right to use the name state credit union share insurance corporation.

(b) The board of directors of the corporation has the right to change the name of the corporation.



§ 45-4-1105 - Amendments to articles.

(a) Amendments to the articles, adopted by a vote of two thirds (2/3) of the number of member credit unions present at an annual meeting or a special meeting called for that purpose, shall be filed with the commissioner and, if approved by the commissioner, shall become effective upon being filed in the same manner as the original articles.

(b) Any credit union that becomes a member of the corporation under § 45-4-1107(c) or (d) shall be entitled to vote on any proposed amendments arising after the credit union becomes a member, and the credit unions present shall be included when ascertaining whether the requisite two-thirds (2/3) vote of the proposed amendment has been met.



§ 45-4-1106 - Bylaws.

(a) The credit unions that adopt the articles of incorporation under § 45-4-1101 shall also subscribe and submit to the commissioner of financial institutions for approval, the initial bylaws under which the corporation shall operate.

(b) The bylaws may be amended at any regular meeting of the directors, or special meeting of the directors called for that purpose, by a vote of two thirds (2/3) of the entire board.



§ 45-4-1107 - Membership.

(a) Any credit union legally chartered by the state of Tennessee, or any credit union legally chartered by those states eligible for membership under subsection (c), or any credit union chartered by the federal government eligible for membership under subsection (d), may become a member of the corporation upon application by the board of directors of the credit union and approval of the board of directors of the corporation.

(b) Any credit union that becomes a member under subsection (c) or (d) shall have the same privileges, benefits, and obligations of membership as those credit union members chartered under the laws of the state of Tennessee.

(c) At any time after the corporation begins operations, credit unions chartered by other states of the United States may make application for membership in the corporation in either of the following methods:

(1) Upon enactment of statutes in the state in which it is chartered, which provide:

(A) Credit unions of the state may maintain membership in the corporation, or associations or corporations similar to the corporation;

(B) The credit union supervisory authority of the state shall cooperate with the corporation and the commissioner toward the end that the corporation can exercise its powers; and

(C) The member credit union shall comply with the articles of incorporation and bylaws of the corporation and comply with the statutes of the state of Tennessee establishing and governing the corporation; or

(2) By contract if all of the following conditions are satisfied:

(A) The commissioner permits the agreement;

(B) The credit union supervisory authority of the domicile state of the credit union applying for membership permits the agreement;

(C) The agreement is lawful under the laws of both the state of Tennessee and the domicile state of the credit union applying for membership;

(D) The corporation by agreement or law has sufficient authority to require the credit union applying for membership to comply with the bylaws and regulations of the corporation; and

(E) The board of directors of the corporation authorizes the contract.

(d) Credit unions chartered by the federal government may make application for membership in the corporation; provided, that the following conditions are satisfied:

(1) The commissioner permits the agreement;

(2) The National Credit Union Association or the supervisory authority of the credit unions chartered by the federal government and applying for membership permits the agreement;

(3) The agreement is lawful under the laws of both the state of Tennessee and the federal government;

(4) The corporation by agreement or law has sufficient authority to require the credit union applying for membership to comply with the bylaws and regulations of the corporation;

(5) The board of directors of the corporation authorizes the contract; and

(6) The credit union supervisory authority of the credit union chartered by the federal government shall agree to furnish to the corporation copies of all examination reports on all credit unions chartered by the federal government that are or become members of the corporation.



§ 45-4-1108 - Capital contribution -- Additions -- Special assessments -- Dividends.

(a) In order to provide a capital fund for carrying out the purposes of the corporation pursuant to § 45-4-1102, the corporation shall bill and collect from all credit unions accepted for membership an initial capital contribution not to exceed one percent (1%) of all insured shares, accounts, and certificates of the credit union with the approval of the commissioner. The corporation shall annually declare and collect additions to the capital account as the corporation may deem appropriate, except to the extent that refunds have been paid under subsection (b).

(b) The capital contribution of each member credit union shall be refunded to each member credit union when the unencumbered funds of the corporation exceed two percent (2%) of the aggregate total of all shares, accounts and certificates of member credit unions by an amount equal to the aggregate capital contributions of all members, as determined by the annual report of the commissioner or the annual report of the supervisory agency of the credit unions in each state in which credit unions have become members of the corporation under § 45-4-1107(c). A portion of the capital contribution of each member credit union may, with the prior approval of the commissioner, be refunded to each member credit union, though the unencumbered funds of the corporation do not exceed two percent (2%) of the aggregate total of all shares, accounts and certificates of member credit unions by an amount equal to the aggregate capital contributions of all members as determined by the method specified in this section, if the board of directors of the corporation deems a partial refund to be in the best interest of the corporation. These refunds shall be paid to the then existing member credit unions in proportion to their capital contribution.

(c) At the option of the board of directors of the corporation, the corporation may exclude from its calculations of the capital contribution required by subsections (a) and (b), the share holdings and deposits of shareholders and depositors of member credit unions that either are not protected or guaranteed by the corporation or that are in excess of the primary amount of loss to be protected or guaranteed by the corporation pursuant to § 45-4-1102(1).

(d) In the event of potential impairment of the corporation's capital fund, a special assessment to the capital fund may be levied by the corporation with the approval of the commissioner or, in addition or as an alternative to a special assessment, the corporation may issue debt instruments the board of directors of the corporation deems appropriate with the approval of the commissioner.

(e) The corporation may also, subject to the prior approval of the commissioner, declare a dividend from net earnings annually. The dividend shall be paid on the amount of paid-in membership capital as defined in subsection (a). When capital contributions have not been fully paid during the entire preceding dividend period, a proportional part of the dividend may be paid.

(f) In case of the liquidation of this corporation, the funds shall be paid to the then existing member credit unions in proportion to contributions to the capital fund including any special assessments paid.



§ 45-4-1109 - Administrative fees.

(a) (1) A regular annual administrative fee, not to exceed one percent (1%) of the member credit union's shares, accounts and certificates, shall be levied by the corporation. The corporation may raise, lower or waive the annual administrative fee when the corporation and the commissioner of financial institutions agree that the total funds of the corporation justify or require the change.

(2) At the option of the board of directors of the corporation, the corporation may exclude from its calculation of the administrative fee required by subsection (a) the shareholdings and deposits of shareholders and depositors of member credit unions that either are not protected or guaranteed by the corporation or that are in excess of the primary amount of loss to be protected or guaranteed by the corporation pursuant to § 45-4-1102(1).

(b) The corporation may return to its member credit unions or credit against future annual administrative fees that portion of annual administrative fees paid into the corporation by its members in excess of the corporation's requirements for administrative expenses, losses, loss provisions, retained earnings and reserves. The return or credit of excessive administrative fees may be made by the corporation in accordance with risk rating categories established by the board of directors, or as a proportional part of the administrative fee paid, as the board of directors may deem appropriate.

(c) (1) The basis for calculating the administrative fee due the ensuing year shall be the member credit union's shares, accounts and certificates as of either:

(A) December 31; or

(B) The date, if different, upon which the member credit union's fiscal year ends.

(2) The corporation shall determine, as to each member credit union, which of the dates specified in subdivision (c)(1) shall be used to calculate the member credit union's administrative fee. The corporation shall additionally determine the date the annual administrative fee is due and payable.



§ 45-4-1110 - Directors.

(a) The corporation's business shall be conducted by the incorporators who shall serve until the organizational meeting of the corporation, at which time directors shall be elected by the members of the corporation in accordance with the bylaws. Thereafter, the corporation's business shall be conducted by the directors.

(b) Directors shall not be compensated for their services as directors, but may be reimbursed for reasonable expenses in connection with corporation business.



§ 45-4-1111 - Supervision of corporation.

(a) The corporation is declared to be performing the functions of a credit union and shall be subject to exclusive supervision and an annual examination by the commissioner. A copy of the annual examination report shall be transmitted as soon as practicable to the corporation and to the supervisory agency of each jurisdiction of which one (1) or more credit unions have become members under § 45-4-1107(c) or (d), and the latter also shall be entitled to further information reasonably necessary in connection with the examination.

(b) The corporation shall not be subject to regulation or control by the department of commerce and insurance, and the statutes of the state governing the operation of insurance companies, including, but not limited to, title 56, shall not be applicable to the corporation.

(c) Nothing in this part shall create any liability upon the state for the payment of any funds to any member credit union by reason of the acts or omissions of the corporation created hereunder, nor shall the state be required to pay any loss to any member credit union in the event the corporation shall be unable to pay the loss.



§ 45-4-1112 - Examination of credit unions by corporation -- Effect of failure to pay assessments.

(a) The commissioner of financial institutions shall promptly forward to the corporation copies of all examination reports of all member credit unions. The cost of furnishing these copies shall be paid by the corporation.

(b) The corporation, in addition, may require independent audits and investigations of any member credit union in order to learn of the financial condition of the credit union as it relates to share insurance. The audits shall be at the corporation's expense; provided, that the member credit union shall pay the expense of an annual audit as required by the corporation; provided, that the foregoing proviso shall not conflict with the rules of the commissioner.

(c) If the corporation ascertains evidence of carelessness, unsound practices or mismanagement of any member credit union that appears to adversely affect the solvency or liquidity of the credit union or threaten undue loss to the corporation, the corporation may order that corrective actions be taken, or after due notice and hearing, as provided in the bylaws, revoke the credit union's membership in the corporation. The corporation may also recommend to the commissioner or the supervisory agency of the state of each credit union that becomes a member under § 45-4-1107(c) or (d), that the credit union be liquidated.

(d) If any member credit union fails to pay any assessment lawfully required under this part, the corporation shall notify the commissioner or the supervisory agency of the state of each credit union that becomes a member under § 45-4-1107(c) or (d), and the commissioner or the supervisory agency shall forthwith notify the credit union in writing. The failure of the credit union to make the payment within fifteen (15) days after the written notice may subject the credit union to the sanctions set forth in subsection (c).



§ 45-4-1113 - Administrative review.

(a) If a Tennessee credit union is aggrieved by a decision or order of the corporation or the commissioner, or if the corporation is aggrieved by a decision or order of the commissioner or of a supervisory agency, the Tennessee credit union or corporation shall, upon appropriate petition and after due notice, be entitled to a hearing and administrative review by the Tennessee credit union board of appeals, which may stay enforcement of the decisions or orders pending administrative review.

(b) The Tennessee credit union board of appeals shall consist of three (3) members: the commissioner or the commissioner's appointee; one (1) appointee of the corporation; and one (1) appointee of the attorney general and reporter. Directors, officers, and employees of the corporation shall be ineligible to serve on the Tennessee credit union board of appeals. The Tennessee credit union board of appeals shall enact reasonable bylaws and rules of procedure necessary to provide for administrative review.

(c) (1) Judicial review of decisions or orders of the corporation shall not be available unless the aggrieved party has sought administrative review under this section, and a final decision has been made by the credit union board of appeals.

(2) Any action for judicial review shall be pursuant to § 27-8-101 solely upon the record of the board of appeals and shall be brought in a court of general or equity jurisdiction, without the intervention of a jury, within six (6) months after the date of final decision of the credit union board of appeals, and shall be brought only in Hamilton County.



§ 45-4-1114 - Exemption from taxation.

The corporation is declared to be performing a public function on behalf of those citizens of the state whose shares and deposits, with respect to which the corporation is organized, are to be protected and to be a public instrumentality of the state of Tennessee for those purposes. Accordingly, the corporation and all properties at any time owned by it, with the exception of real estate properties, and the income therefrom, and all notes, bonds, debentures and other obligations issued by it, and the income therefrom shall be exempt from all taxation in the state of Tennessee. Also, for purposes of the Tennessee Securities Act of 1980, compiled in title 48, chapter 1, part 1, and any amendment thereto or substitution therefor, notes, bonds, debentures and other obligations issued by the corporation shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state of Tennessee.






Part 12 - Volunteer Corporate Credit Union

§ 45-4-1201 - Corporation created -- Articles of incorporation.

(a) There is created the volunteer corporate credit union, a nonprofit membership public corporation, sometimes referred to as "the corporation" in this part.

(b) The corporation shall begin operations at any time within three (3) months after March 26, 1981, upon the adoption of articles of incorporation by the duly authorized representatives of not less than fifteen (15) credit unions chartered and existing under the laws of Tennessee. The articles of incorporation shall be subject to the approval of the commissioner, shall be filed with the secretary of state and with the commissioner of financial institutions, and shall be recorded in the register's office of Hamilton County.



§ 45-4-1202 - Purposes.

The general purposes of the corporation are to:

(1) Aid and assist its member credit unions in providing needed service functions;

(2) Provide a source for liquidity management;

(3) Provide financial, custodial and related services for credit unions; associations of credit unions; and corporations, organizations or agencies owned or operated by a credit union or credit unions; and

(4) Provide management for mergers and joint ventures and for other credit unions.



§ 45-4-1203 - Powers.

The corporation may:

(1) Enter into contracts of any nature;

(2) Sue and be sued;

(3) Adopt, use and display a corporate seal;

(4) Receive the payment from its members for members' shares, members' deposits, special accounts and certificates;

(5) Make loans to credit unions, associations of credit unions, and corporations, organizations, or agencies owned or operated by a credit union or credit unions;

(6) Receive money or other property from credit unions, associations of credit unions, and corporations, organizations, or agencies owned or operated by a credit union or credit unions;

(7) Invest its funds, not otherwise required for lending to its members, in the following manner:

(A) In any legally chartered bank or trust company supervised by a state or federal bank regulatory agency;

(B) In any state or federal savings and loan association or corporation;

(C) In any agency or association organized either as a stock company, mutual association, or membership corporation; provided, that the membership or stockholders, as the case may be, of the agency or association are restricted to credit unions, or organizations of credit unions; and provided further, that the purposes for which the agency or association is organized are designed to service or otherwise assist credit union operations;

(D) In obligations of or securities fully guaranteed as to principal and interest for the government of the United States or of the state of Tennessee;

(E) In any bonds or other obligations issued by the Tennessee valley authority pursuant to the Tennessee Valley Authority Act of 1933, compiled in 16 U.S.C. §§ 831-831dd);

(F) In investments authorized under § 35-3-120, and in any investment that is lawful for federal credit unions chartered under U.S.C., title 12;

(G) In obligations permitted for state banks under § 45-2-607(a)(4) and (a)(5); and

(H) In other investments not specifically enumerated in this subdivision (7) that may be permitted by rule or regulation of the commissioner;

(8) Borrow money from any source upon terms and conditions that the directors determine. The corporation shall not be subject to the limitations of § 45-4-502(a);

(9) Purchase in its own name, hold and convey property of any nature;

(10) Receive by assignment or purchase, from its member credit unions, any property of any nature owned by those member credit unions;

(11) Sell, assign, mortgage, encumber or transfer property of any nature;

(12) Adopt and amend bylaws for carrying out the purposes of this section;

(13) Extend to each member credit union discounts, advancements and accommodations that may be safe and reasonably made with due regard for the claims and demands of other member credit unions and the maintenance of sound credit conditions. It may further prescribe standards for defining the conditions under which discounts, advancements and accommodations may be extended to member credit unions;

(14) Manage and operate other credit unions; and

(15) Undertake other activities, not inconsistent with this part, that the bylaws may provide.



§ 45-4-1204 - Use of name exclusive.

This corporation shall have the sole right to use the names "volunteer state corporate central credit union," "Volunteer Corporate Credit Union" and "VolCorp."



§ 45-4-1205 - Amendments to articles of incorporation.

Amendments to the articles, adopted by a vote of two thirds (2/3) of the number of member credit unions who own shares, shall be filed with the commissioner, and if the commissioner approves the amendments, shall become effective upon being filed in the same manner as the original articles.



§ 45-4-1206 - Bylaws.

(a) The credit unions that adopt the articles of incorporation under § 45-4-1201 shall also subscribe and submit to the commissioner for approval the initial bylaws under which the corporation shall operate.

(b) The bylaws may be amended at any regular meeting of the directors, or at a special meeting of the directors called for that purpose by vote of two thirds (2/3) of the entire board.



§ 45-4-1207 - Membership -- State credit unions, federal credit unions and foreign credit unions.

Any credit union legally chartered under federal law or chartered under the laws of any state may become a member of the corporation, in accordance with provisions of this part and the bylaws, rules and regulations adopted for carrying out the purposes of this part.



§ 45-4-1208 - Primary shares -- Dividends -- Withdrawing credit unions.

On July 1, 1995, primary shares of the corporation shall automatically be converted to membership shares of the corporation.



§ 45-4-1209 - Directors.

The corporation's business shall be conducted by the directors, who shall be elected pursuant to the terms, conditions and provisions of the corporation's bylaws.



§ 45-4-1210 - Supervision by commissioner of financial institutions -- Fee.

(a) The corporation is declared to be performing the functions of a credit union and shall be subject to exclusive supervision and an annual examination by the commissioner of financial institutions.

(b) The corporation shall pay an annual supervision fee equal in amount to one half (1/2) of the fee calculated to be due in accordance with § 45-4-1002(c) from a noncorporate credit union having assets equal in amount to the corporation.



§ 45-4-1211 - Tax status of corporation -- Status of its bonds and other obligations.

(a) The corporation and all properties at any time owned by it, with the exception of real estate properties, and the income therefrom shall be exempt from all taxation in the state of Tennessee.

(b) Also, for the purposes of the Tennessee Securities Act of 1980, compiled in title 48, chapter 1, part 1, and any amendment thereto or substitution therefor, notes, bonds, debentures and other obligations issued by the corporation shall be deemed to be securities issued by a state-chartered credit union as more specifically defined in § 48-1-103(a)(5).



§ 45-4-1212 - Exemption from share and deposit insurance.

The corporation shall be exempt from the requirements of § 45-4-505 relating to insurance of its shares and deposits.



§ 45-4-1213 - Exemption from annual meetings and reserves.

The corporation shall be exempt from the requirements applicable to noncorporate credit unions relating to the date of its annual meetings and reserves.






Part 19 - Miscellaneous Provisions

§ 45-4-1901 - Bureau of information maintained by commissioner of financial institutions.

It is the duty of the commissioner to:

(1) Organize and conduct a bureau of information in regard to credit unions and maintain an educational campaign in the state, looking to the promotion and organization of credit unions; and

(2) Upon application of three (3) persons, residing in the state, furnish without cost printed information and blank forms that may be necessary for the formation and establishment of any local credit union in the state and, upon written request of seven (7) residents of the state, expressing a desire to form a local credit union in their particular locality, proceed as promptly as convenient to the locality and to advise and assist the organizers to perfect their organization and to submit to the commissioner their recommendations in the matter of incorporating the credit union in question.



§ 45-4-1902 - Conversion of state credit union into federal credit union.

A state credit union may be converted into a federal credit union by complying with the following requirements:

(1) A majority of the directors of the state credit union shall first approve the proposition for conversion and the date set for a vote by the members of the state credit union either at a regular meeting or by written ballot to be filed before the date set for the vote. Written notice of the proposition and of the date set for the vote shall then be delivered in person to each member, or mailed to each member at the address for the member appearing on the records of the credit union, not more than thirty (30) nor less than seven (7) days prior to the date. Approval of the proposition for conversion shall be by the affirmative vote of a majority of the members who vote on the proposal. The written notice of the proposition shall in boldfaced type state the issue that will be decided by a majority of the members who vote;

(2) A statement of the results of the vote, verified by the affidavits of the president or vice president and of the secretary, shall be filed with the commissioner of financial institutions within ten (10) days after the vote is taken;

(3) Promptly after the vote is taken and in no event later than ninety (90) days thereafter, if the proposition for conversion was approved by the vote, the credit union shall take action that may be necessary under the federal Credit Union Act to make it a federal credit union, and within ten (10) days after receipt of the federal credit union charter, there shall be filed with the commissioner a copy of the charter thus issued. Upon filing, the credit union shall cease to be a state credit union; and

(4) Upon ceasing to be a state credit union, the credit union shall no longer be subject to this chapter. The successor federal credit union shall be vested with all the assets and shall continue to be responsible for all the obligations of the state credit union to the same extent as though the conversion had not taken place.



§ 45-4-1903 - Conversion of federal credit union into state credit union.

A federal credit union, organized under the federal Credit Union Act, may be converted into a state credit union by:

(1) Complying with all federal requirements requisite to enabling it to convert to a state credit union or cease being a federal credit union;

(2) Filing with the commissioner proof of compliance, satisfactory to the commissioner;

(3) Filing with the commissioner the articles of incorporation and bylaws required by state credit unions; and

(4) The commissioner, when satisfied that all of the requirements, and all other requirements of the state Credit Union Act have been complied with, shall issue a certificate of approval of the charter of incorporation and of the bylaws. Upon approval, the federal credit union shall become a state credit union as of the date it ceases to be a federal credit union. The state credit union shall be vested with all of the assets and shall continue to be responsible for all of the obligations of the federal credit union to the same extent as though the conversion had not taken place.



§ 45-4-1904 - Foreign credit unions.

(a) Before a foreign credit union, defined as a credit union chartered and operating under the laws of another state, may open an office in Tennessee for the purpose of serving its members residing or working in Tennessee, the credit union shall procure from the commissioner a certificate of authority to operate in Tennessee. The foreign credit union may obtain a certificate of authority from the commissioner by filing an application, which shall include a copy of the foreign credit union's charter, bylaws, a statement of its field of membership if not contained in the bylaws, a copy of its most recent call report made to its supervisory agency, and other information that the commissioner may require.

(b) The commissioner may issue a certificate of authority to the foreign credit union if the commissioner finds that all of the following requirements are satisfied:

(1) The Tennessee members of the credit union will be protected by share insurance comparable to that approved for members of Tennessee credit unions;

(2) The credit union supervisor in the chartering state of the foreign credit union has consented to the entry of the foreign credit union into Tennessee and agrees to furnish upon request copies of its examination reports of the foreign credit union;

(3) The field of membership proposed to be served in Tennessee by the foreign credit union is not being adequately served by a credit union chartered under this title or under the federal Credit Union Act;

(4) A designation of registered agent, upon a form prescribed by the commissioner. The registered agent shall be a natural person who is a resident of and has a business address in this state or a domestic or foreign corporation for profit authorized to transact business in this state. If a registered agent resigns by filing a written notice thereof or is unable to perform the agent's duties, the designating credit union shall promptly designate another registered agent to the end that the credit union shall at all times have a registered agent in this state; and

(5) Reciprocal recognition and authority are given to credit unions chartered in Tennessee by the chartering state of the foreign credit union.

(c) Upon issuance of a certificate of authority by the commissioner, the foreign credit union may serve its members residing or working in Tennessee with an office or offices in Tennessee. The activities or services offered the members served from a Tennessee office shall be in accordance with the bylaws of the foreign credit union and the laws of the state where the foreign credit union is chartered; provided, that loans executed in Tennessee to members residing in Tennessee shall not bear a rate of interest in excess of that rate of interest for similar loans permitted credit unions chartered under this chapter.

(d) The commissioner may examine the records and affairs of any foreign credit union operating in Tennessee if the commissioner deems it necessary to protect the interest of Tennessee members of the foreign credit union. In all cases, a foreign credit union operating in Tennessee shall file with the commissioner a copy of its annual report or call report at the time it files the reports with the credit union supervisor where it is chartered. The commissioner may revoke a certificate of authority if a foreign credit union violates any order issued pursuant to § 45-4-206.

(e) Whenever the laws of any other state of the United States shall impose a supervisory fee or any other charge upon the assets or deposits of credit unions chartered under the laws of this state, the credit unions chartered under the laws of the foreign states shall be required to pay to the commissioner an annual supervision fee based upon the assets of the foreign credit unions located within Tennessee, including loans made by the credit unions to persons or entities that resided in Tennessee at the time the loans were first made. The fee shall be calculated in accordance with 45-4-1002(c).

(f) (1) A foreign credit union may participate in a shared service center network that is operated from inside or outside of this state and which shared service center, referred to as "center" in this subsection (f), uses an electronic network to provide credit union services to members of credit unions, who are participants in the network, and at which center the services provided are performed by automated teller machines and/or similar electronic communications between the center and the participating credit union. Credit unions whose members use such centers shall not be deemed to be maintaining offices in Tennessee and shall not be subject to any of the foregoing sections applicable to the opening and maintaining of offices by foreign credit unions.

(2) (A) For purposes of this section, "services performed by automated teller machines and/or similar electronic communications" means only the following activities:

(i) Access to and withdrawals from a member's share and other accounts through the acceptance of share drafts, debit approvals and transfers between accounts;

(ii) Loan advances pursuant to any lending agreement between the member using the service center and the member's home credit union through any credit access device including drafts, credit cards or otherwise, and including authorizations to increase lines of credit; provided, that the service center may not make a credit determination or create a new loan; and

(iii) May provide access to member account information, account balance inquiries, transfers between accounts, initiation of payments from existing accounts to existing loans;

(B) The service center may not, for any foreign credit union, accept loan payments directly, open member accounts, solicit new members or otherwise act as a branch.

(3) Nothing in this section shall limit the ability of a branch of a Tennessee credit union to engage in any service for its members permitted by law at a location where a service center is maintained.

(4) The commissioner may promulgate rules for the implementation of the foregoing section and the sound operation of credit union services in the state pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Chapter 5 - Industrial Loan and Thrift Companies

Part 1 - General Provisions

§ 45-5-101 - Purpose and construction.

(a) This chapter is adopted for the purpose of revising and restating the Industrial Loan and Thrift Companies Act, to the end that the people of this state may have available the facilities and resources of regulated lending institutions to meet their needs for loans at rates and charges reasonably commensurate with economic realities.

(b) This chapter shall be liberally construed to effectuate its declared purpose, and to that end, no charge authorized under this chapter shall be construed as interest or a loan charge that is not defined and denominated as such.

(c) The procedural provisions of this chapter shall be construed in pari materia with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to the end that all proceedings under this chapter to which the Uniform Administrative Procedures Act applies shall be governed by the Uniform Administrative Procedures Act, with the provisions of this chapter construed as supplemental thereto. Only where there is an express conflict shall this chapter be deemed to control.



§ 45-5-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Actuarial method" means the method of allocating payments made on a debt between the principal and interest pursuant to which payment is applied first to accumulated interest and any remainder is subtracted from, or any deficiency is added to, the unpaid principal balance of the debt;

(2) "Affiliated lender" means any industrial loan and thrift company or industrial investment company or industrial bank under common control with another registrant, or working together with another registrant, so as to effect for each other a greater volume of business;

(3) "Commissioner" means the commissioner of financial institutions;

(4) "Control" means possession, direct or indirect, of the power to direct or cause the direction of management and policies of a person, whether through the ownership of voting securities by contract or otherwise; provided, that no individual shall be deemed to control a person solely on account of being a director, officer, or employee of the person. For purposes of this section, a person who, directly or indirectly, owns, controls, holds the power to vote, or holds proxies representing twenty-five percent (25%) or more of the then outstanding voting securities issued by another person is presumed to control the person. For purposes of this section, the commissioner may determine whether a person, in fact, controls another person;

(5) "Controlling person" means any person in control of a registrant;

(6) "Effective rate of interest" means the simple rate of interest, including the result of converting discount or other nominal rates of interest into simple rates of interest;

(7) "Endorsement company" is any person engaged in the business of arranging for the making of loans, other than a residential mortgage loan, for a fee, consideration or charge, by endorsement or by providing security for loans or otherwise, even though the person does not actually make the loan; provided, however, that for loans, other than a residential mortgage loan, a natural person may refer a potential borrower to a registrant and receive a fee or consideration from the registrant without being deemed an "endorsement company," so long as the natural person does not claim to be a loan broker or "endorsement company";

(8) "Industrial bank" means a person organized and registered as an industrial bank pursuant to this chapter, engaged in the business of making loans and imposing the interest and loan charges authorized under this chapter, that issues thrift certificates and that is also examined, supervised and liquidated as a state bank under this title;

(9) "Industrial investment company" means a person organized and registered as an industrial investment company pursuant to this chapter, engaged in the business of making loans and imposing the interest and loan charges authorized under this chapter, that issues investment certificates subject to the Tennessee Securities Act, compiled in title 48, chapter 1, part 1, and that is also examined, supervised and liquidated as a state bank under this title;

(10) "Industrial loan and thrift company" means a person engaged in the business of making loans and imposing the interest and loan charges authorized under this chapter, and includes persons engaged in business as endorsement companies;

(11) "Interest" means compensation for the use, detention or forbearance to collect money over a period of time, and does not include compensation for other purposes, including, but not limited to:

(A) Time-price differentials;

(B) Loan charges as provided in § 45-5-403; and

(C) Insurance charges as provided in § 45-5-305;

(12) (A) "Investment certificate" means a writing by which an industrial investment company evidences its receipt of money from a natural person and its obligation to repay the money, with interest, in accordance with the provisions of the writing, which certificates are not insured by an agency of the United States government;

(B) "Investment certificate" does not include:

(i) Promissory notes, bonds, debentures, commercial paper and the like issued by an industrial loan and thrift company or industrial investment company or industrial bank to a bank, insurance company, or other commercial lender; or

(ii) A promissory note -- provided, that the note is nonnegotiable to a natural person and includes a provision to the effect that any attempt at its assignment to any person other than the maker, a bank, insurance company, or other commercial lender shall be null, void and of no effect -- issued by an industrial loan and thrift company to the following:

(a) A bona fide executive officer who works at least thirty (30) hours per week at the company, or to members of the executive officer's immediate family;

(b) A voting member of the board of directors of the company, or to members of the voting member's immediate family; or

(c) To a shareholder, including a beneficial owner, of the company where the shareholder and members of the shareholder's immediate family own at least twenty-five percent (25%) of the outstanding voting shares of the company;

(C) For purposes of subdivision (12)(B)(ii), "immediate family" includes a note payee, and the payee's parents, grandparents, siblings, children and grandchildren; and

(D) The burden of demonstrating to the commissioner that an obligation is not an "investment certificate" shall be on the registrant, and the registrant shall file its reports under this chapter in a manner that clearly reflects that exempt status is being claimed;

(13) "Loan charges" means compensation to a registrant for services, expenses, detriments or commitments directly incident to a loan, and does not include compensation for other purposes, including, but not limited to, time-price differentials, interest or insurance charges;

(14) (A) In general, "loan processor or underwriter" means an individual who performs clerical or support duties as an employee, not an independent contractor, at the direction of and subject to the supervision and instruction of a registrant authorized to make residential mortgage loans;

(B) For purposes of subdivision (14)(A), "clerical or support duties" may include, subsequent to the receipt of an application for a residential mortgage loan:

(i) The receipt, collection, distribution and analysis of information common for the processing or underwriting of the loan; and/or

(ii) Communicating with a consumer to obtain the information necessary for the processing or underwriting of the loan, to the extent that the communication does not include offering or negotiating loan rates or terms or counseling consumers about residential mortgage loan rates or terms;

(15) "Mortgage loan originator" means:

(A) An individual who, for compensation or gain or in the expectation of compensation or gain:

(i) Takes a residential mortgage loan application; or

(ii) Offers or negotiates terms of a residential mortgage loan;

(B) "Mortgage loan originator" does not include an individual engaged solely as a loan processor or underwriter for a registrant, unless that individual is an independent contractor and not an employee;

(16) "Nationwide Mortgage Licensing System and Registry" means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators;

(17) "Nominal rate of interest" means a stated rate of interest, other than simple interest, including, but not limited to, discount interest;

(18) "Person" means an individual, corporation, firm, trust, estate, partnership, joint venture or association, as the context may require;

(19) "Principal" means the total of money paid to, received by, or paid or credited to the account of the borrower, including loan charges as provided in § 45-5-403(1), (2) and (3), as applicable, and including insurance charges for which the borrower contracts to pay pursuant to § 45-5-305;

(20) "Registrant" means any person registered as an industrial loan and thrift company, industrial investment company or industrial bank under this chapter;

(21) "Residential mortgage loan" means any loan, including an extension of credit, primarily for personal, family or household use that is secured by a mortgage, deed of trust or other equivalent consensual security interest on a dwelling, as defined in § 103(v) of the federal Truth in Lending Act, codified in 15 U.S.C. § 1602(v), or residential real estate upon which is constructed or intended to be constructed a dwelling, as so defined;

(22) "Residential real estate" means any real property located in this state upon which is constructed or intended to be constructed a dwelling;

(23) "Simple rate of interest" means the ratio between the interest payable on an obligation and the principal for a period of time, expressed as a percentage for a period such as a year or a month;

(24) "Thrift certificate" means a writing by which an industrial bank evidences its receipt of money from a natural person and its obligation to repay the money, with interest in accordance with the provisions of the writing, that is insured by an agency of the United States government. "Thrift certificate" does not include investment certificate, and does not include commercial paper or other evidence of indebtedness issued by an industrial bank to a bank, insurance company or other commercial lender;

(25) "Total amount of the loan" means the aggregate amount of money scheduled to be paid by a borrower to a registrant to repay a loan, including principal and any interest precomputed and deducted in advance; and

(26) "Unique identifier" means a number or other identifier assigned by protocols established by the Nationwide Mortgage Licensing System and Registry.



§ 45-5-103 - Requirement of registration.

(a) Except as otherwise provided by this chapter, no person shall engage in business as an industrial loan and thrift company or industrial bank or industrial investment company without obtaining from the commissioner a certificate of registration as herein provided.

(b) A separate certificate of registration shall be required for each office or other place from which the business is conducted. However, loans secured by real property are not required to be closed at an office where the registrant making the loan is registered; but the loans may be closed at the office of any attorney at law licensed to practice in Tennessee or at the office of a title insurance company or title insurance agency licensed to do business in Tennessee; provided, that the closing location is within the state of Tennessee and within one hundred (100) miles of any registered office of the registrant making the loan.



§ 45-5-104 - Scope of chapter.

This chapter applies only to persons engaged in business as industrial loan and thrift companies or industrial banks or industrial investment companies. Neither the requirement of registration nor any other provision of this chapter shall apply to any state or national bank, other than industrial banks, any state or federal savings and loan association, any state or federal credit union, any insurance company, or any other person engaged in the business of making loans whose activities in so doing are subject to supervision and regulation by a state or federal administrative agency; nor shall the requirement of registration or any other provision of this chapter apply to licensed pawnbrokers, or to any person engaged in the sale of goods or services as a licensed pawnbroker.



§ 45-5-105 - Persons registered under former law.

Any person holding a certificate of registration under this chapter as of May 16, 1983, shall be deemed, as of that date, to be registered as an industrial loan and thrift company hereunder, without the necessity of reapplying or paying any additional fees.



§ 45-5-106 - Violation of provisions a misdemeanor -- Penalty.

Any person who willfully violates this chapter commits a Class C misdemeanor.



§ 45-5-107 - Delegation to industrial loan and thrift companies division.

The commissioner may by order delegate the powers and duties under this chapter to the assistant commissioner for the industrial loan and thrift companies division that are appropriate for the effective administration of this chapter.






Part 2 - Registration of Companies

§ 45-5-201 - General qualifications for registration.

(a) In order to qualify for registration as an industrial loan and thrift company, a person must:

(1) Demonstrate experience, character and general fitness to command the confidence of the public and warrant the belief that the business to be operated will be operated lawfully and fairly;

(2) If a natural person or a partnership, have a net worth of at least twenty-five thousand dollars ($25,000) for each office or place of business to be registered;

(3) If a corporation, be either:

(A) Organized under the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, to transact business as an industrial loan and thrift company; or

(B) Organized and existing under the laws of some other jurisdiction, holding a certificate of authority to transact business in this state from the secretary of state under the Tennessee Business Corporation Act and authorized to transact business as an industrial loan and thrift company or to engage in a similar business in the jurisdiction of its incorporation; and

(4) Whether foreign or domestic, have a total stated capital and surplus of at least twenty-five thousand dollars ($25,000) for each certificate of registration.

(b) In order to qualify for registration as an industrial investment company or industrial bank, a person must:

(1) Demonstrate experience, character and general fitness as to command the confidence of the public and warrant the belief that the business to be operated will be operated lawfully and fairly;

(2) Have a capital structure in accordance with § 45-5-603;

(3) Be organized under the Tennessee Business Corporation Act to transact business as an industrial bank or industrial investment company, as the case may be;

(4) Have a name that does not include the word "bank" or any word deceptively similar thereto; and

(5) Comply with the requirements of part 6 of this chapter.



§ 45-5-202 - Procedures for registration.

(a) In order to obtain a certificate of registration, a person must file an application with the commissioner on forms approved and furnished by the commissioner, giving the information that the commissioner may reasonably require in order to determine the qualifications of the applicant, including, but not limited to, identification of all persons owning an interest in the applicant and addresses of any affiliated lenders in this state.

(b) Upon the filing of an application and payment by the applicant of a nonrefundable supervision fee, as provided in § 45-1-118(i), the commissioner shall investigate the facts concerning the application and the information contained in the application. If the commissioner finds that the applicant meets the qualifications specified in this chapter for registration, the commissioner shall approve the application.

(c) At the time of the filing of an application for a certificate of registration, each applicant that makes or proposes to make residential mortgage loans shall file with the commissioner a surety bond payable to the state, in a form to be approved by the commissioner, for the benefit of any person injured by the wrongful act, default, fraud or misrepresentation of the registrant. The surety bond shall provide coverage for each mortgage loan originator in an amount that reflects the dollar amount of residential mortgage loans originated by the registrant, as determined by the commissioner; provided, that, for the first period of registration during which the company makes or proposes to make residential mortgage loans, or for the 2009-2010 registration period, or both, as applicable, the surety bond shall be in the amount of two hundred thousand dollars ($200,000). Only one (1) bond is required for the registrant, regardless of the number of offices. Immediately upon recovery upon any action on the bond, the registrant shall file a new bond. The bond shall be maintained by the registrant for not less than twenty-four (24) months following the expiration, revocation, suspension or surrender of the certificate of registration. A registrant that has obtained registration under subsection (d) shall first comply with the surety bond requirements of this subsection (c) prior to making or proposing to make a residential mortgage loan. A registrant authorized to make residential mortgage loans on July 1, 2009, and holding a letter of credit, as opposed to a surety bond, shall be required to comply with the surety bond requirements of this subsection (c) in order to renew the registrant's registration in 2010.

(d) All other applicants shall, at the time of the filing of an application for a certificate of registration, file with the commissioner a surety bond payable to the state or a letter of credit, in each case in a form to be approved by the commissioner, for the benefit of any person injured by the wrongful act, default, fraud or misrepresentation of the registrant or the registrant's employees, or both, in the amount of fifty thousand dollars ($50,000). Only one (1) bond or letter of credit is required, regardless of the number of offices of the registrant. The bond or letter of credit shall be maintained by the registrant for not less than twenty-four (24) months following the expiration, revocation, suspension or surrender of the certificate of registration.

(e) As a condition of registration for applicants that propose to make residential mortgage loans, or as a condition of a registrant later obtaining such authority, the commissioner may adopt rules to require that certain individuals associated with the applicant or registrant successfully complete testing or educational courses, or both, approved by the commissioner. The rules may extend to any individual who is an officer, partner, managing member or controlling person, or to any other individual associated with the applicant or registrant as is reasonably necessary to meet the purposes of this chapter.

(f) The commissioner may require education and testing providers of any of the educational courses or tests required under this chapter to file information regarding the contents and materials of the proposed courses or tests with the commissioner for review and approval. The commissioner may set fees for the initial and continuing review of courses and tests.

(g) The commissioner is authorized to require an applicant for a certificate of registration to consent to a criminal history records check and to provide with the application fingerprints in a form acceptable to the commissioner. The commissioner may require such consent and fingerprints from any individual who is an officer, partner, managing member or ultimate equitable owner of ten percent (10%) or more of the applicant, as well as from any other individual associated with the applicant as is reasonably necessary to meet the purposes of this chapter. Refusal of any person to consent to a criminal history records check or to provide fingerprints as allowed by this section constitutes grounds for the commissioner to deny registration to the applicant.

(h) Any criminal history records check conducted under subsection (g) shall be conducted by the Tennessee bureau of investigation or the federal bureau of investigation, or both, and the results of the criminal history records check shall be forwarded to the commissioner. All costs incurred in conducting the criminal history records check shall be paid by the applicant, in addition to any other fees required by this chapter.



§ 45-5-203 - Expiration of registration certificates -- Renewal -- Fees -- Evidence that surety bond adjusted -- Continuing education and testing -- Biennial registration.

(a) A certificate of registration issued pursuant to this chapter shall expire on March 31. A certificate of registration may be renewed for the ensuing twelve-month period upon application by the registrant showing continued compliance with the requirements of § 45-5-201 and payment of the nonrefundable supervision fee, as provided in § 45-1-118(i). A registrant making timely and complete application and payment for renewal of its certificate of registration shall be permitted to continue to operate under its existing certificate of registration until its application is approved or denied. The completed renewal application and the payment of the annual supervision fee shall be sent to the department on or before March 1 of each year. A certificate of registration issued under the former provisions of this chapter shall expire on March 31, 2016.

(b) A registrant submitting an application for renewal of a certificate of registration from April 15, 2015, through June 1, 2015, shall not pay a supervision fee but shall instead pay a renewal fee of two hundred forty-four dollars ($244). A renewal certificate of registration with a beginning effective date of July 1, 2015, shall expire on March 31, 2016. A surety bond presented with a renewal certificate of registration submitted from April 15, 2015, through June 1, 2015, shall have a bond expiration date no sooner than March 31, 2016. A registered location examined from April 15, 2015, through March 31, 2016, shall pay the actual and reasonable costs of the examination.

(c) As a condition of renewal of a certificate of registration for a registrant that makes or proposes to make residential mortgage loans, the registrant shall file with its renewal application evidence that its surety bond is adjusted in accordance with § 45-5-202(c).

(d) As a condition of renewal of a certificate of registration for a registrant that makes or proposes to make residential mortgage loans, the commissioner may adopt rules to require that any of the individuals identified pursuant to § 45-5-202(e) successfully complete continuing education course requirements. The rules pertaining to continuing education requirements, as well as those pertaining to any testing or education requirements, or both, under § 45-5-202, may include criteria for content, accreditation of sponsors and programs, computation of credit, special cases and exemptions, general compliance procedures and sanctions for noncompliance.

(e) The commissioner may establish a biennial registration arrangement for the filing of the application for renewal of the certificate of registration, but in no case shall the supervision fee be payable for more than one (1) year at a time.



§ 45-5-204 - Denial of applications for registration.

(a) If the commissioner determines that an applicant is not qualified to receive a certificate of registration, the commissioner shall notify the applicant in writing that the application has been denied, stating the basis for denial.

(b) If the commissioner denies an application, or if the commissioner fails to act on an application within ninety (90) days after its filing, the applicant may make written demand to the commissioner for a hearing before the commissioner on the question of whether the certificate of registration should be granted.

(c) The hearing shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In the hearing, the burden of proving that the applicant is entitled to a certificate of registration shall be on the applicant. Decisions of the commissioner on the hearings shall be subject to review under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 45-5-205 - Suspension or revocation of certificates of registration.

(a) The commissioner may, after notice and opportunity for a hearing, suspend or revoke any certificate of registration if the commissioner finds that the registrant has knowingly or without exercising due care:

(1) Failed to pay any fees or assessments imposed by the commissioner under the authority of this chapter; or

(2) Violated any provision of this chapter or of any rule or regulation issued under this chapter.

(b) A hearing shall be held on twenty (20) days' notice, in writing, setting forth the time and place and a concise statement of the facts alleged to sustain a suspension or revocation, which hearing shall be full, fair and public. The suspension or revocation and its effective date shall be set forth in a written order accompanied by conclusions of law, findings of fact and the reasons for the suspension or revocation, and a copy shall forthwith be delivered to the registrant. The order, findings, conclusions and any transcript of the evidence considered by the commissioner shall be filed with the public records of the department of financial institutions.

(c) If a registrant operates more than one (1) office, any suspension or revocation of its certificate of registration shall be directed only against the office or offices that the commissioner may find in violation of this chapter.

(d) Suspension or revocation of a certificate of registration shall not affect the validity of any existing loan contracts made under this chapter, or the validity of any investment certificates or thrift certificates issued in accordance with this chapter.



§ 45-5-206 - Lost certificates of registration -- Substitutions.

In the event that a certificate of registration issued under this chapter is lost or destroyed, the person to whom the certificate of registration was issued may, upon payment of a fee prescribed by the commissioner, obtain a substitute certificate of registration, upon furnishing proof satisfactory to the commissioner that the certificate of registration has become lost or destroyed.



§ 45-5-207 - License requirement -- Sponsorship -- Registrant subject to all applicable requirements and prohibitions of chapter 13 of this title -- Violations -- Submission of reports to the Nationwide Mortgage Licensing System and Registry.

(a) Effective July 31, 2009, no registrant shall make a residential mortgage loan unless each individual that acts as a mortgage loan originator with respect to the loan has obtained a mortgage loan originator license under chapter 13, part 3 of this title, and has been sponsored by the registrant in accordance with subsection (b), except as follows:

(1) A registrant authorized to make residential mortgage loans on July 30, 2009, is authorized to continue doing so after July 30, 2009; provided, that each individual who acts as a mortgage loan originator with respect to any residential mortgage loan is registered with the commissioner in affiliation with that registrant on or before July 30, 2009. The excepted authority shall only continue for so long as the mortgage loan originator registration remains effective;

(2) To register a mortgage loan originator under subdivision (a)(1), the registrant must timely submit to the commissioner a nonrefundable registration fee of one hundred dollars ($100) and a completed registration form containing any information the commissioner deems necessary, including the following:

(A) The name of the registrant for whom the mortgage loan originator provides origination services;

(B) The mortgage loan originator's name, birth date, social security number and address; and

(C) The office location where the mortgage loan originator will engage in residential mortgage loan origination services;

(3) Any mortgage loan originator timely registered with a registrant shall be considered sponsored by that registrant for purposes of subsection (b) for the term of the registration and any successive licensure;

(4) The registration of a mortgage loan originator under this section shall expire without further notice or process upon either of the following occurrences:

(A) If the mortgage loan originator ceases providing services for the affiliated registrant at the office listed in the registration form; or

(B) On December 31, 2009, unless between November 1, 2009, and December 31, 2009, the individual files an application through the Nationwide Mortgage Licensing System and Registry for a mortgage loan originator license under chapter 13, part 3 of this title, pays all licensing fees and submits fingerprints for a criminal background check. If this is timely accomplished, the registration shall remain effective until such time as the commissioner acts on the licensure application, but in no event shall the registration be valid after July 30, 2010. If the licensure application is approved, the license shall be issued for calendar year 2010; and

(5) An individual registered as a mortgage loan originator under this subsection (a) shall not be in violation of any law requiring a license to act as a mortgage loan originator for any origination services performed while the registration is effective.

(b) To sponsor a mortgage loan originator on or after July 31, 2009, a registrant must file the form with the commissioner as the commissioner prescribes and pay to the commissioner a nonrefundable sponsorship fee of one hundred dollars ($100), which fee may be decreased or increased by rule of the commissioner. Upon determining that the individual has obtained a license under chapter 13, part 3 of this title and is not sponsored by any other registrant, mortgage lender or mortgage loan broker, the commissioner shall authorize the sponsorship. A mortgage loan originator sponsorship terminates if the sponsoring registrant's authority to make residential mortgage loans expires or is revoked or otherwise terminates, or if the mortgage loan originator ceases providing services for the registrant. A mortgage loan originator sponsorship does not terminate if the mortgage loan originator changes from one (1) office of the sponsoring registrant to another registered office of the same company. Upon any change in the mortgage loan originator's office, the sponsoring registrant shall notify the commissioner in writing within fourteen (14) days of the change.

(c) Should a mortgage loan originator sponsorship terminate, the mortgage loan originator's license shall become inactive, but shall not expire so long as the mortgage loan originator continues to meet all other requirements for licensure and renewal of licensure. An inactive license is reactivated if the mortgage loan originator obtains a new sponsorship under this section or under chapter 13, part 3 of this title. The commissioner may not approve a new sponsorship unless and until the commissioner has been notified that any prior sponsorship has terminated.

(d) The sponsoring registrant shall ensure that each application for a residential mortgage loan contains the name and registration number of the registrant, as well as the name, signature and license number of the mortgage loan originator who provided origination services with respect to the loan. The registrant shall also ensure that the registrant's records pertaining to the residential mortgage loan contain the unique identifier, if different from the license number, of each mortgage loan originator that provided services with respect to the loan.

(e) The sponsoring registrant is responsible for and shall supervise the acts of each sponsored mortgage loan originator.

(f) A mortgage loan originator of a registrant is subject to all applicable requirements and prohibitions of chapter 13 of this title, unless otherwise stated in chapter 13 of this title.

(g) A registrant that is authorized to make residential mortgage loans is subject to investigation and examination under chapter 13 of this title, to the extent that chapter 13 of this title provides the commissioner greater or different investigatory or examination power than is authorized under this chapter.

(h) It is a violation of this chapter for a registrant to commit any of the acts or practices prohibited by § 45-13-401 in the making of a residential mortgage loan, as applicable.

(i) A registrant that is authorized to make residential mortgage loans shall, pursuant to order or direction of the commissioner, submit reports of condition to the Nationwide Mortgage Licensing System and Registry pertaining to its residential mortgage loan business, which shall be in the form and shall contain the information that the Nationwide Mortgage Licensing System and Registry requires.






Part 3 - Powers of Registered Companies

§ 45-5-301 - General powers of registrants.

Any registrant under this chapter has the power to:

(1) Lend money, with or without security, and to take as security real or personal property, or both;

(2) (A) Charge interest:

(i) On loans where the total amount of the loan is less than one hundred dollars ($100) at a nominal rate not in excess of seven and one-half percent (7.5%) per annum, deducted in advance, on the total amount of the loan for the full term thereof without regard to the payment schedule; but no interest shall be charged on the loans in excess of a maximum effective rate of eighteen percent (18%) per annum;

(ii) On loans where the total amount of the loan is one hundred dollars ($100) or more, at any rate not in excess of a maximum effective rate of twenty-four percent (24%) per annum; and

(iii) On loans made under open-end credit plans, which are plans under which a registrant contemplates repeated loans that may be without fixed maturities or limitation as to the length of term, and that are subject to prepayment at any time, at any rate not in excess of a maximum effective rate of twenty-four percent (24%) per annum;

(B) All the interest shall be contracted for and computed in accordance with § 45-5-401;

(3) Charge loan charges, but subject to the limitations provided in § 45-5-403; provided, that no loan charge shall be imposed unless a loan is made or an open-end credit plan is established or renewed for a term of not less than three (3) years;

(4) Require, at the expense of the borrower, insurance against the hazards to which any collateral used to secure the loan is subject; and upon the failure of the borrower to supply the same to procure the same, subject to § 45-5-305;

(5) Accept, but not require, as additional collateral at the expense of the borrower or borrowers, insurance against the hazards of death, or disability, or involuntary unemployment, or any combination thereof, of the borrower or borrowers, subject to § 45-5-305;

(6) Engage in the purchase, discount and rediscount of notes, security agreements or security interests or other indicia of security originating from the sale or purchase of property or services;

(7) Make loans to dealers in motor vehicles, appliances and other chattels for the purpose of acquiring, stocking and offering for sale the merchandise and to take appropriate security therefor;

(8) Purchase or otherwise acquire and sell and negotiate drafts and acceptances drawn in connection with the sale of personal property on account of the purchase price thereof and take from the acceptors or holders of the drafts and acceptances as security for the drafts and acceptances, with or without other collateral, choses in action or other evidences of indebtedness issued by it and to be paid in uniform monthly, weekly or other periodical installments;

(9) If an industrial investment company, not insured by an agency of the United States government, issue investment certificates subject to the provisions of this chapter;

(10) If an industrial bank, insured by an agency of the United States government, issue thrift certificates subject to the provisions of this chapter;

(11) Have any and all powers not specifically defined in this chapter that are granted by the laws of this state to corporations generally, except powers that are inconsistent with the provisions of this chapter; provided, that nothing in this chapter shall be construed as limiting the power of registrants to make loans, charge interest and other charges consistent with the powers of corporations generally and subject to the limitations provided by title 47, chapters 14 and 15;

(12) (A) Subject to § 45-5-305(b), accept or sell, but not require, at the expense of the borrower or borrowers, one (1) or more credit-related insurance products.

(B) As used in subdivision (12)(A) and § 45-5-305(b), "credit-related insurance products" is limited to individual term life or individual accidental death and dismemberment insurance sold by a registrant where the:

(i) Beneficiary named by the debtor is a person other than the creditor;

(ii) Insurance is purchased by the debtor and financed as part of the credit transaction; and

(iii) Premium for the insurance is included in the principal of the loan; and

(13) Make any change among the president, chief executive officer, treasurer, or chief financial officer, or among the general partner or partners; provided that the registrant gives written notice to the commissioner within fourteen (14) days of the change and furnishes other information that the commissioner may require.



§ 45-5-302 - General limitations on registrants.

No registrant under this chapter has the power to:

(1) Receive deposits of money subject to check, payable on demand, or payable unconditionally at a fixed time; or to use the word "bank" or "banking," "trust company" or other term commonly used to describe a banking corporation in its name; or to accept trusts or act as administrator, executor, testamentary or judicial trustee in any form;

(2) Make any loan for an original principal sum of three hundred dollars ($300) or less for a term in excess of twenty-four (24) months, or make any loan for an original principal sum of more than three hundred dollars ($300) but less than one thousand dollars ($1,000) for a term in excess of thirty-six (36) months, but the term of any other loan shall be as the parties may contract, but not for a term in excess of one hundred eighty-one (181) months with respect to any loan subject to the limitations provided in this chapter as to interest and loan charges;

(3) Make any loan to one (1) person, firm or corporation for more than ten percent (10%) of the amount of the stated capital and surplus of the registrant, except that this limitation shall not apply to loans made pursuant to § 45-5-301(7); nor shall this limitation apply to a registrant that does not issue, sell and have outstanding investment or thrift certificates;

(4) Require the purchase of its investment or thrift certificates by a borrower simultaneously with a loan transaction;

(5) Deposit any of its funds with any other corporation unless the corporation has been designated as the depository by a vote of the majority of the directors, exclusive of any director who is an officer, director or trustee of the depository so designated, present at a meeting duly called at which a quorum is in attendance; provided, that this subdivision (5) shall not apply to proprietorships or partnerships;

(6) Move an office until five (5) days' notice of the registrant's intention to move has been given to the commissioner, who shall endorse the new address on the certificate of registration;

(7) Take an instrument in which blanks are left to be filled in after the loan is made;

(8) Accept or procure willfully and knowingly a false financial statement from a borrower;

(9) Use any unreasonable collection tactics, which include, but are not limited to, any conduct by the registrant or any employee or agent of the registrant that:

(A) Causes the borrower or any member of the borrower's family to suffer bodily injury or physical harm;

(B) Constitutes a willful or intentional trespass by force of the borrower's home or the borrower's personal property therein, without process of law;

(C) Holds up the borrower to public ridicule or unreasonably degrades the borrower in the presence of the borrower's neighbors or business associates;

(D) Uses, distributes, employs or mails any document, paper or instrument purporting to be a summons, warrant, notice or other process, or copy thereof, issued by a court or other public authority; or

(E) Although otherwise lawful, occurs at an unreasonable hour of the night. Attempts to make collections by means of personal visits, telephone calls and the like shall be deemed to occur at an unreasonable hour of the night if they occur between the hours of ten o'clock p.m. (10:00 p.m.) and five o'clock a.m. (5:00 a.m.);

(10) Publish or distribute or cause to be published or distributed any false or misleading advertising; or

(11) Use multiple agreements, including those with affiliated lenders, with the intent to obtain a higher effective rate of interest or greater charges than would otherwise be authorized by this chapter.



§ 45-5-303 - Names used by registrants -- Rules governing advertisements.

(a) Every registrant under this chapter may use the words "industrial loan and thrift company" or any part of those words in its corporate name. It is unlawful for any registrant organized after July 1, 1968, and qualified under the provisions of this chapter, to use as a part of its company name the words "savings and loan." Each company organized prior to July 1, 1968, and using such words as part of its corporate name, as a condition precedent to its registration or reregistration under this chapter, shall agree to include with each use of its corporate name in advertising the issuance and sale of certificates of investment, in lettering at least two thirds (2/3) the size of the lettering in its name and directly beneath its name so as to be plainly visible, the following addendum: "not federally insured."

(b) Nothing in this chapter shall be construed to deny the use or alteration of any name of any company registered under the former Industrial Loan and Thrift Companies Act on July 1, 1979.

(c) The commissioner is authorized and directed to adopt rules governing the advertisements of registrants under this chapter in order to prevent confusion as to the different categories of registrants under this chapter and between the registrants and other financial institutions.



§ 45-5-304 - Investment certificates.

(a) A registrant shall not issue investment certificates until:

(1) The registrant has qualified as an industrial investment company and furnishes evidence to the commissioner that it meets the capital requirements specified in § 45-5-603;

(2) The registrant gives notice to the commissioner that the registrant intends to issue investment certificates, which notice shall specify the number and total dollar amount of certificates to be offered and the terms of the offering;

(3) The registrant files the forms, documents, and receipts to be used by the registrant with the commissioner; and

(4) The registrant furnishes proof that the offering and sale of the investment certificates is covered by an effective registration under the Tennessee Securities Act, compiled in title 48, chapter 1, part 1, or that the securities division of the department of commerce and insurance has reviewed the proposed offering and determined that it is exempt from registration.

(b) A registrant may use the forms, documents and receipts that have been filed with the commissioner until the commissioner gives the registrant notice that they do not meet the requirements of this chapter or that the registrant has not complied with other applicable laws.

(c) Each investment certificate shall have printed thereon in at least ten-point bold-face type the following: "not federally insured."

(d) Except with the prior written approval of the commissioner, a registrant shall use the proceeds from the issuance and sale of investment certificates only in the conduct of its business.

(e) A registrant shall not use the terms "banking hours," "banking room," or other similar banking terms in connection with advertising the issuance and sale of investment certificates. Each piece of the advertisement shall bear the full name of the registrant.



§ 45-5-305 - Insurance.

(a) With respect to all insurance offered, sold or procured pursuant to the powers given registrants under § 45-5-301(4) and (5):

(1) The insurance shall be written by an agent and with a company authorized to do business in Tennessee, or under a group policy issued by a company authorized to do business in Tennessee, at rates approved by the commissioner of commerce and insurance;

(2) The borrower has the right to furnish the insurance through any agent or company the borrower desires, if the insurance company is in good standing with the department; or the borrower may authorize the registrant to obtain the insurance for the borrower, and when so authorized by written request, which writing shall be preserved by the company during the term of the loan and for a period of at least two (2) years thereafter, the registrant may have the insurance written by an agent who is an employee, servant, or agent of the registrant, or the insurance may be effected under a group policy issued to the registrant. Any gain or advantage to a registrant or any employee, officer, director, agent, affiliate or associate of the registrant from the insurance or its sale shall not be considered as additional or further charge or interest in connection with any loan made under this chapter; and

(3) The amount and type of insurance that may be required or accepted shall bear a reasonable relation to the existing hazard and risk of loss and shall be subject to the following terms and conditions:

(A) Life insurance shall be in an amount that does not exceed the total amount of the loan and shall be for a period that does not exceed the term of the loan;

(B) Insurance against the hazard of disability of the borrower shall provide equal benefits, the total of all of which shall not exceed the total amount of the loan and shall not be payable beyond the maturity of the loan. The required time of continuous and total disability of the borrower before the beginning of the payment of benefits under the terms of the policy shall be at least seven (7) days, after which time benefits may accrue from then forward or may be retroactive to the first day of disability. Nothing in this subdivision (a)(3)(B) shall be construed to prevent the issuance of insurance requiring more than seven (7) days waiting period;

(C) Property insurance on collateral required pursuant to § 45-5-301(4) shall include only coverage that bears a reasonable relationship to the existing hazards or risk of loss in an amount not in excess of the total amount of the loan or for a term not longer than the term of the loan. If a minimum dollar premium is charged or retained, the total amount so charged to or retained from a borrower or spouse or both by a lender and affiliated lenders in any one (1) year shall not exceed the minimum dollar premium approved by the commissioner of financial institutions for that type of insurance. Neither shall the insurance be required during a period of time when there is adequate property insurance in force that was written in connection with any loan made by the same registrant or an affiliated lender to the same borrower or spouse, or both;

(D) Insurance against the hazard of involuntary unemployment shall provide for a specified number of monthly benefit payments during a specified term of coverage expressed in number of months; provided, that the term of coverage shall not exceed sixty (60) months, and the number of monthly benefit payments shall be at least one third (1/3) the number of months in the term of coverage;

(E) A registrant that obtains a group policy for the purpose of perfecting any insurance that may be required or accepted hereunder, or that obtains any life, disability, property, or involuntary unemployment insurance described in subdivisions (a)(3)(A)-(D), at the request of the borrower, shall contract with the insurance company for a provision in the policy that the coverage effected as to each individual insured debtor or borrower shall terminate automatically on prepayment in full of the loan by refinancing, renewal or otherwise, and the unearned premium shall be refunded to the registrant. The registrant shall pay or credit the unearned premium refund to the borrower. Only one (1) policy or group certificate of each of these types of insurance shall be accepted as collateral on any one (1) loan, except in the case of joint life insurance, and except in the case of joint disability insurance;

(F) At the time the loan is made, the lender shall give to the borrower:

(i) An insurance policy, a binder, or a certificate of insurance; or

(ii) A memorandum showing the name of the insurance company, the types of insurance issued, a description of the coverages, the date of the policy, which shall be the date on which the loan is made, the premium charge for each type of insurance, and if issued under a group policy, the number of the master policy;

(G) If the premiums for insurance are paid from the proceeds of the loan, the amount so paid shall not exceed the premiums charged by the insurer for the insurance; and

(H) In addition to the provisions of this chapter, registrants shall have the power to accept or sell credit life and credit health and accident insurance pursuant to and in accordance with title 56, chapter 7, part 9.

(b) The acceptance or sale of credit-related insurance products by registrants shall be subject to the following provisions:

(1) The maximum term life insurance coverage and the maximum accidental death or dismemberment coverage available to one insured through a registrant shall not exceed twenty-five thousand dollars ($25,000) for each coverage, and the maximum term for each credit-related life insurance product shall not exceed sixty (60) months;

(2) The registrant shall provide to each prospective insured a separate disclosure statement, signed by both the borrower or borrowers and the registrant's agent indicating the following:

(A) The borrower's or borrowers' desire or desires to purchase the insurance as described in the disclosure statement;

(B) The borrower or borrowers fully understand that buying the insurance is not a condition of the loan. The disclosure shall be made in bold face print appearing in the disclosure statement. In addition, notice of the disclosure shall be posted at any physical location where customers are served;

(C) The owner of the policy may cancel the policy within thirty (30) days after the policy is issued and receive a full refund of the premium paid, by returning the policy to the insurer or upon written instructions to the insurer from the policy owner;

(D) The owner of the policy may also cancel the policy more than thirty (30) days after the policy has been issued by giving notice of cancellation to the insurer, and on cancellation, the owner of the policy shall receive a portion of the premium paid in accordance with the terms of the policy; and

(E) A statement with three (3) representative examples of the purchase of insurance under this section indicating the total amount of interest payable for each example of a loan and the amount of interest of the loan attributable to the insurance purchased under this section; and

(3) Credit-related insurance products shall be treated as credit life insurance or credit accident and health insurance only as those terms are used in title 56, chapter 6, part 2 and title 56, chapter 8, part 1; credit-related insurance products shall not be treated as credit life insurance, credit accident and health insurance or credit disability insurance as those terms are otherwise used in title 56; provided, that this subsection (b) shall not affect any other provision of title 56, or any regulation adopted pursuant thereto.






Part 4 - Interest and Borrowers

§ 45-5-401 - Contracts for interest -- Computation.

(a) (1) With respect to loans where the total amount of the loan is less than one hundred dollars ($100), this chapter permits, but does not require, interest to be contracted for by way of discount; interest may also be contracted for at an effective rate that results in the same amount being paid as if interest had been contracted by way of discount at a nominal rate not in excess of the maximum nominal rate specified in § 45-5-301(2) for loans of this category, always subject to the maximum effective rate provided in § 45-5-301(2) for loans of this category.

(2) With respect to loans where the total amount of the loan is one hundred dollars ($100) or more, this chapter does not limit or restrict the manner or method of contracting for interest, whether by way of add-on, discount, or otherwise, so long as the maximum effective rate of interest for loans of this category does not exceed that authorized by § 45-5-301(2) for the loans.

(3) With respect to loans made under open-end credit plans, interest shall be computed on the principal balance unpaid from time to time, always subject to the maximum effective rate provided in § 45-5-301(2) for loans of this category.

(b) In any event, the maximum effective rate of interest on a loan shall:

(1) Be determined in accordance with the actuarial method;

(2) In the case of precomputed interest, be calculated and determined as of the date of the loan on the assumption that all scheduled payments will be made as contracted; and

(3) Not be affected by the prepayment of the loan, in whole or in part.

(c) Interest may be contracted for on the unpaid balance due after the maturity date of the loan:

(1) Where the total amount of the loan is less than one hundred dollars ($100), at an effective rate not to exceed eighteen percent (18%) per annum;

(2) Where the total amount of the loan is one hundred dollars ($100) or more, at an effective rate not to exceed twenty-four percent (24%) per annum; and

(3) Where the loan is made under an open-end credit plan, at an effective rate not to exceed twenty-four percent (24%) per annum.

(d) The term of a loan for the purposes of this section commences on the date the loan is made. Differences in the lengths of months are disregarded and, for any period less than a month, each day may be counted as one thirtieth (1/30) of a month.



§ 45-5-402 - Changes in payment schedules -- Prepayments -- Deferrals.

(a) With respect to loans where the total amount of the loan is less than one hundred dollars ($100):

(1) If the loan is precomputed and is prepaid in full, by refinancing or otherwise, more than thirty (30) days prior to its original maturity date, the borrower shall be entitled to receive a refund, or a refund credit, of any precomputed interest charge in an amount at least equal to the following:

(A) If the loan is payable in periodic installments, an amount on each installment for the time each installment is so paid in advance of its due date at the maximum authorized nominal rate; or

(B) If the loan is not payable in installments, an amount equal to that required in subdivision (a)(1)(A) and computed as if the loan was paid in consecutive equal monthly installments; and

(2) No prepayment refund of less than one dollar ($1.00) need be made.

(b) With respect to loans where the total amount of the loan is one hundred dollars ($100) or more:

(1) Unless the parties to the transaction otherwise agree in writing, the installment loans shall be paid in accordance with the schedule of payments provided in the loan contract. The parties may, however, agree that the loan may be prepaid or that the payment of all or part of one (1) or more unpaid installments may be deferred, subject, however, to the limitations provided in this section;

(2) In the event of prepayment in full, by refinancing or otherwise, of the installment loan:

(A) (i) With respect to a precomputed transaction that has an original term of sixty-one (61) months or less and that is scheduled to be repaid in substantially equal successive installments at approximately equal intervals, the amount required to prepay shall be the outstanding balance as of the applicable scheduled installment date; provided, that the borrower shall be entitled to a refund or credit of interest, the amount of which shall be no less than the amount computed in accordance with the Rule of 78, as follows: the amount of the refund or credit shall be as great a proportion of the total interest originally contracted for as the sum of the periodic time balances of the loan scheduled to follow the applicable scheduled installment date bears to the sum of all the periodic time balances of the loan, both sums to be determined according to the schedule of payments originally contracted for. The applicable scheduled installment date shall be the scheduled installment date next following the actual date of payment, unless payment is made on a scheduled installment date, in which case the date of payment shall be the applicable scheduled installment date;

(ii) With respect to a precomputed transaction that has an original term of more than sixty-one (61) months and that is scheduled to be repaid in substantially equal successive installments at approximately equal intervals, the amount required to prepay shall be the outstanding balance as of the date of prepayment; provided, that the borrower shall be entitled to a refund or credit of interest, the amount of which shall be no less than the amount computed in accordance with the actuarial method;

(B) In a transaction not covered by subdivision (b)(2)(A), the amount required to prepay shall be the outstanding balance as of the date of payment, including any earned interest unpaid as of that date;

(C) Where the amount of the refund credit is less than one dollar ($1.00), no refund credit shall be made. Any refund credit in the amount of one dollar ($1.00) or more may be made in cash or credit to the outstanding indebtedness of the borrower;

(D) If the indebtedness created by the installment loan is fully satisfied prior to maturity through surrender of any collateral securing the loan, repossession of collateral, or any judgment, the outstanding obligation of the borrower shall be determined as provided in either subdivision (b)(2)(A) or (B), as may be appropriate, computed as of the date the registrant recovers the value of the collateral through disposition of the collateral, or the date judgment is entered in favor of the registrant, or, if the registrant elects to keep the collateral in satisfaction of the indebtedness, as of the date the registrant takes possession of the collateral. In the case of a precomputed transaction, if the date is other than a scheduled payment date, the next following scheduled payment date shall be used in the computation; and

(3) The parties may, at any time, agree to a deferral of all or part of one (1) or more unpaid installments, and the registrant on the agreement may make and collect a charge for the deferral, subject to the following provisions:

(A) A deferral postpones the scheduled due date of an installment or installments as originally scheduled, or as previously deferred, for the deferment period;

(B) The deferment period is that period of time for which the payment is or the payments are deferred;

(C) The deferral charge shall not exceed an amount equal to the result of applying the effective rate of interest provided in the original agreement between the parties, to the amount deferred for the deferment period, calculated without regard to differences in the lengths of months, but proportionately for a part of a month, counting each day as one thirtieth (1/30) of a month. A deferral charge is earned pro rata during the deferment period and is fully earned on the last day of the deferment period;

(D) If a loan is prepaid in full during a deferment period, then the registrant shall make or credit to the borrower a refund of the unearned deferral charge in addition to any other refund or credit made for prepayment in full;

(E) A deferral charge may be collected at the time it is assessed or at any time thereafter;

(F) Any payment received at the time of the deferment may be applied first to the deferral charge and the remainder, if any, to the unpaid balance of the loan, but if the payment is sufficient to pay, in addition to the appropriate delinquency charge, any installment that is in default, it shall be first so applied, and the installment shall not then be deferred or be subject to the deferral charge;

(G) No installment on which a delinquency charge has been collected shall be deferred or included in the computation of the deferral unless the delinquency charge is refunded to the borrower or credited to the deferral charge;

(H) In addition to the deferral charge, the registrant may make appropriate additional charges as provided in this chapter. The amount of the charges that are not paid in cash may be added to the amount deferred for the purpose of calculating the deferral;

(I) The deferral agreement shall be evidenced in writing, which shall include:

(i) The amount of the deferral charge;

(ii) The amount or amounts deferred;

(iii) The date to which, or the time period for which, payment is deferred; and

(iv) The nature and amount of any other charges made at the time;

(J) No deferral charge may be made for a period after the date that the registrant elects to accelerate the maturity of the loan; and

(K) An agreement to a deferral shall not affect the determination of the length of the term of the loan under § 45-5-302(2).



§ 45-5-403 - Limitations on loan charges -- Acquisition charges -- Term of loan.

(a) No registrant under this chapter has the power to charge loan charges other than, or in amounts greater than, the following:

(1) (A) Registrants may charge a service charge in an amount equal to four percent (4%) of the total amount of the loan, which charge may be deducted in advance from the principal of the loan. This service charge shall be in lieu of all other compensation for services, expenses, detriments or commitments directly incident to the loan, except those charges that are otherwise specifically provided in this chapter. This charge is authorized and limited on the basis that it is generally reasonably related to the total costs and expenses that it is designed to cover, and in order to make the amount of the charges more certain and readily ascertainable by the registrants, their borrowers and the commissioner; and to that end, registrants shall not be required to maintain detailed records with respect to the services, expenses, detriments or commitments covered by the charges. This charge shall not, however, be imposed on that portion of a loan used to pay any existing loan or part thereof owing by the same borrower or spouse, or both, to the same registrant or any affiliated lender;

(B) In the case of open-end credit plans or in the case of loans secured by real property, in lieu of the four percent (4%) service charge provided in subdivision (a)(1)(A), registrants may charge borrowers with the actual, bona fide, reasonable expenses, directly incident to the loan, paid or to be paid by the registrant to third parties, including, but not limited to, expenses for title examination or title insurance, surveys, preparation of necessary documents, credit reports and appraisals;

(2) In lieu of the four-percent service charge provided in subdivision (a)(1)(A), and for the same purposes, registrants may charge:

(A) A flat service charge of two dollars ($2.00) on all loans that do not exceed twenty dollars ($20.00), and charge a flat service charge in addition thereto of fifty cents (50cent(s)) per each five-dollar increase on all loans in excess of twenty dollars ($20.00) but that do not exceed one hundred dollars ($100), and to charge a flat service charge of ten dollars ($10.00) on all loans of more than one hundred dollars ($100); provided, that no lender may charge the flat service charge on multiple loans existing at the same time to any one (1) borrower;

(B) In the event the borrower shall repay the loan in full within three (3) business days following the date of the loan, then all charges of every kind shall be refunded in cash; provided, that in the event a loan on which a flat service charge has been made shall be renewed, rescheduled or refinanced within forty-five (45) days of the date of the making of the loan, the flat service charge in connection with any new moneys advanced shall not exceed one half (1/2) of the flat service charge that would be applicable thereto; and

(C) It being the intent of the general assembly that the flat service charges permitted hereunder shall never be imposed on any portion of any loan used to pay any existing loan, or part thereof, owing by the same borrower or spouse or both to the same registrant or any affiliated lender;

(3) Registrants may also charge the borrower with any fees or taxes paid, or to be paid, any public official for filing, recording or releasing any document relating to the loan. In lieu of charging the borrower with any fees for filing or recording any document relating to the loan, registrants may charge the borrower with any premiums payable for insurance in lieu of filing or recording the document; provided, that the premium shall not exceed the current fee for filing or recording the document. Moreover, the sum shall not be charged more than one (1) time during any twelve-month period;

(4) Registrants may also charge a handling or delinquent charge of five cents (5cent(s)) for each default in the payment of each one dollar ($1.00), or fraction thereof, or fifteen dollars ($15.00), whichever is greater, at the time any payment on any loan made hereunder becomes past due for a period of five (5) or more days; provided, that the charge shall not be collected more than once for the same default;

(5) (A) Registrants may also charge an installment maintenance fee of:

(i) Two dollars and fifty cents ($2.50) per month on loans where the total amount of the loan is less than one hundred dollars ($100);

(ii) Three dollars and fifty cents ($3.50) per month where the total amount of the loan is one hundred dollars ($100) or more but not more than seven hundred fifty dollars ($750);

(iii) Three dollars ($3.00) per month where the total amount of the loan is more than seven hundred fifty dollars ($750) but not more than one thousand two hundred fifty dollars ($1,250); and

(iv) Two dollars and fifty cents ($2.50) per month where the total amount of the loan is more than one thousand two hundred fifty dollars ($1,250);

(B) The fee may be charged for a period not to exceed the original term of the loan; provided, that the loan is made for a period of ninety (90) days or more; and provided further, that the monthly installment payments are at least fifteen dollars ($15.00) per month. No registrant may charge the installment maintenance fee on multiple loans existing at the same time to any one (1) borrower. The installment maintenance fees shall not be deducted in advance. Registrants may, however, include the maximum maintenance fee for the term of the loan in the face amount of the note evidencing that loan; provided, that neither interest, loan charges, delinquent charges nor insurance charges are computed on the amount; and provided further, that any installment maintenance fee due more than one (1) month following payment in full of the note shall be credited to the note;

(6) Registrants may also require the payment by the borrower of any reasonable and actual attorneys' fees and other costs incurred in the collection or enforcement of any loan contract;

(7) Registrants may also charge and collect from the borrower, through regular billing procedure or otherwise, a bad check charge as provided in § 47-29-102 for any check, draft, electronic funds transfer, electronic check, card payment, or any other electronic payment, negotiable order of withdrawal or like instrument drawn on a bank or other depository institution given by any person in full or partial repayment of a loan or other extension of credit if the instrument is not paid or dishonored by the institution; provided, that:

(A) Registrants may redeposit the instrument with the institution or return the dishonored instrument to the borrower or person to whom the credit was extended upon redemption of the instrument; and

(B) Registrants may collect not more than one (1) bad check charge on any one (1) check or electronic debit authorization;

(8) In the case of a residential mortgage loan, a registrant may, from the service charge imposed under subdivision (a)(1)(A), pay a mortgage broker, licensed or otherwise exempt from licensing under the Residential Lending Brokerage and Servicing Act, compiled in chapter 13 of this title, a fee for the services actually rendered by the mortgage broker with respect to a specific transaction; provided, however, that the aggregate fee paid to a mortgage broker may not exceed the four percent (4%), which may be imposed under subdivision (a)(1)(A); and

(9) (A) Registrants may also impose and collect a convenience fee from any borrower making payment by credit card, debit card, electronic funds transfer, electronic check, or other electronic means in order to offset actual costs incurred by a registrant for accepting and processing payments made by electronic means;

(B) (i) Any convenience fee collected by a registrant pursuant to this subdivision (a)(9) may not exceed the actual costs incurred by the registrant; provided, however, a registrant may impose a convenience fee in lieu of the actual cost of the individual payment type that does not exceed the average of the actual cost incurred for the various types of electronic payments for which the registrant imposes a convenience fee;

(ii) Any registrant charging a convenience fee pursuant to this subdivision (a)(9) shall notify the customer of the amount of the fee prior to completing a transaction, provide an opportunity for the customer to cancel the transaction without incurring a fee, and make available the option to make a payment on a loan by check, cash, or money order directly to the registrant without the imposition of a convenience fee for a card payment or electronic payment;

(iii) When a borrower elects to make a payment to the registrant by credit card, debit card, electronic funds transfer, electronic check, or other electronic means and a convenience fee is imposed and collected pursuant to this subdivision (a)(9), the payment of the convenience fee shall not be refundable;

(iv) The convenience fee may be charged in addition to all other interest and fees allowed by law;

(v) For purposes of this subdivision (a)(9)(B), "actual costs" means actual third party costs incurred for the processing of payments made by electronic means. If a registrant is a subsidiary of an entity that processes payments made by electronic means, then the parent entity shall be considered a third party;

(vi) A registrant shall not charge a convenience fee on any debit card or prepaid card transaction if the payment card network on which the transaction is initiated or processed prohibits such convenience fee by contract, rule or policy.

(b) (1) As an alternative to the loan charges permitted under subsection (a) and interest permitted under § 45-5-301, a registrant may charge loan charges in amounts no greater than, the following:

(A) On any loan of an amount of one hundred dollars ($100) or more up to and including the amount of three hundred dollars ($300), there shall be allowed an acquisition charge for making the loan not in excess of ten percent (10%) of the amount of the principal. In addition thereto, an installment account handling charge shall be allowed not to exceed twelve dollars ($12.00) per month;

(B) On any loan of an amount in excess of three hundred dollars ($300) but not more than four hundred dollars ($400), there shall be allowed an acquisition charge for making the loan not in excess of ten percent (10%) of the amount of the principal. In addition thereto, an installment account handling charge shall be allowed not to exceed fourteen dollars ($14.00) per month;

(C) On any loan of an amount in excess of four hundred dollars ($400) but not more than five hundred dollars ($500), there shall be allowed an acquisition charge for making the loan not in excess of ten percent (10%) of the amount of the principal. In addition thereto, an installment account handling charge shall be allowed not to exceed sixteen dollars ($16.00) per month;

(D) On any loan of an amount in excess of five hundred dollars ($500) but not more than one thousand dollars ($1,000), there shall be allowed an acquisition charge for making the loan not in excess of ten percent (10%) of the amount of the principal. In addition thereto, an installment account handling charge shall be allowed not to exceed twenty dollars ($20.00) per month;

(E) On any loan of an amount in excess of one thousand dollars ($1,000) but not more than one thousand two hundred fifty dollars ($1,250), there shall be allowed an acquisition charge for making the loan not in excess of ten percent (10%) of the amount of the principal. In addition, an installment account handling charge shall be allowed. The handling charge shall not exceed twenty-three dollars ($23.00) per month;

(F) On any loan of an amount in excess of one thousand two hundred fifty dollars ($1,250) but not more than one thousand five hundred dollars ($1,500), there shall be allowed an acquisition charge for making the loan not in excess of ten percent (10%) of the amount of the principal. In addition, an installment account handling charge shall be allowed. The handling charge shall not exceed twenty-six dollars ($26.00) per month;

(G) On any loan of an amount in excess of one thousand five hundred dollars ($1,500) but not more than one thousand seven hundred fifty dollars ($1,750), there shall be allowed an acquisition charge for making the loan not in excess of ten percent (10%) of the amount of the principal. In addition, an installment account handling charge shall be allowed. The handling charge shall not exceed twenty-nine dollars ($29.00) per month; or

(H) On any loan of an amount in excess of one thousand seven hundred fifty dollars ($1,750) but not more than two thousand dollars ($2,000), there shall be allowed an acquisition charge for making the loan not in excess of ten percent (10%) of the amount of the principal. In addition, an installment account handling charge shall be allowed. The handling charge shall not exceed thirty-two dollars ($32.00) per month.

(2) The minimum term of any loan made under this subsection (b) is three (3) months. The maximum term of any loan made under this subsection (b) is twenty-five (25) months.

(3) On the prepayment of any loan under this subsection (b), the installment account handling charges are subject to § 45-5-402 as it relates to refunds; provided, for the purpose of calculating the rebate due, the term of the loan begins on the date the loan is made.

(4) On any loan established under this subsection (b), no insurance charge or any other charge of any nature whatsoever is permitted except as provided in this subsection (b) and except for the delinquent charge under subdivision (a)(4), the reasonable attorney fee and costs charge under subdivision (a)(6) and the bad check charge under subdivision (a)(7) and a convenience fee under subdivision (a)(9).

(5) In a civil action, a finding by the court that a registrant has violated this subsection (b) gives rise to a rebuttable presumption that the violation constitutes unconscionable conduct under § 47-14-117(c), and the registrant is subject to the remedies under that section.

(6) The loan charges allowed under this subsection (b) may not be imposed on a loan to a borrower who has one (1) or more loans outstanding with the same registrant or an affiliated lender and upon which loan charges were imposed under subsection (a).



§ 45-5-404 - Remedies of borrowers -- Defenses -- Limitations of actions.

The remedies of borrowers, the limitations on actions of borrowers, the defenses available to borrowers and to registrants, and the procedures applicable in the actions with respect to interest and loan charges under this chapter shall be those as prescribed by the general statute pertaining to interest and other charges by lenders or creditors.



§ 45-5-405 - Interest on judgments.

When a judgment is based on a note or loan contract hereunder fixing a rate of interest within the limits provided herein, that judgment shall bear interest at the rate so fixed.






Part 5 - Supervision by Commissioner

§ 45-5-501 - Supervision by commissioner -- Powers of commissioner.

(a) Each registrant shall be subject to the supervision of the commissioner.

(b) The commissioner is authorized to make and enforce reasonable rules and regulations necessary and proper for the administration, enforcement and interpretation of the provisions of this chapter.

(c) In adopting the rules and regulations, the commissioner shall follow the procedures set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. A copy of every rule and regulation shall be mailed to each registrant at least thirty (30) days prior to the date it shall take effect.

(d) The commissioner, for the purpose of discovering violations of this chapter and for the purpose of determining whether persons are subject to the provisions of this chapter, is authorized to examine the registrants, including all books, records and papers employed by the registrants in the transaction of their business, and to summon witnesses and examine them under oath, concerning matters relating to the business of the persons or other matters that may be relevant in the discovery of violations of this chapter. The commissioner may employ deputies and assistants who may be necessary for this purpose, and the deputies and assistants shall be vested with the same authority conferred upon the commissioner by this subsection (d).



§ 45-5-502 - Examination or investigation fees.

The costs for an examination or investigation of registrants shall be assessed pursuant to § 45-1-118(i). An unregistered person subject to the certificate of registration requirements of this chapter, that is examined or investigated in accordance with this chapter, shall pay to the commissioner the reasonable and actual expenses of the investigation or examination.



§ 45-5-503 - Annual reports of registrants -- Reports by commissioner to governor and general assembly.

(a) Each registrant shall file an annual report with the commissioner by July 31 of each year, containing the following information:

(1) The names and addresses of persons owning controlling interest in the registrant;

(2) The location of all places of business operated by the registrant and the nature of the business conducted at each location;

(3) The names and addresses of all affiliated lenders and affiliated insurance companies doing business in this state;

(4) Balance sheets, statements of income and expense, summaries of the types of loans made, and other statistical information that may reasonably be required by the commissioner, consistent with generally accepted accounting practices, for the purpose of determining the general results of operations under this chapter; and

(5) If the registrant is a corporation, the names and addresses of its officers and directors, or if the registrant is a partnership, the names and addresses of the partners.

(b) If the registrant holds two (2) or more certificates of registration or is affiliated with other registrants, a composite report may be filed, but may not be required.

(c) The reports shall be filed in a form that may reasonably be required by the commissioner and shall be sworn to by a responsible officer of the registrant. The commissioner is encouraged to adopt forms for the reports consistent with any system uniform with other states.

(d) The commissioner shall prepare and submit to the governor and the general assembly, annually, an analysis and recapitulation of the reports for the preceding calendar year for the purpose of reflecting the general results of operations under this chapter.



§ 45-5-504 - Violations -- Cease and Desist Orders -- Penalties.

If, after notice and opportunity for a hearing, the commissioner finds that a person has violated this chapter, or any administrative rule issued pursuant to this chapter, the commissioner may take any or all of the following actions:

(1) Order the person to cease and desist violating this chapter or any administrative rule issued pursuant to this chapter;

(2) Require the refund of any interest, fees, or charges collected by the person in violation of this chapter or any administrative rule issued pursuant to this chapter; and

(3) Order the person to pay the commissioner a civil monetary penalty of not more than ten thousand dollars ($10,000) for each violation of this chapter or administrative rule issued pursuant to this chapter.



§ 45-5-505 - Change of control.

(a) A change in control of a registrant shall require thirty (30) days prior notice in writing to the commissioner. However, in the case of a publicly traded corporation, notification shall be made in writing within thirty (30) days of a change or acquisition of control of a registrant.

(b) Upon notification, the commissioner may require information deemed necessary to determine whether an application for registration is required. The commissioner may waive the filing of an application if, in the commissioner's discretion, the change in control does not pose any risk to the interests of the public.

(c) Whenever control of a registrant is acquired or exercised in violation of this section, the registration of the registrant shall be deemed revoked as of the date of the unlawful acquisition of control. The registrant, or its controlling person, shall surrender the registration to the commissioner on demand.



§ 45-5-506 - Bar from industry.

(a) If the crime or civil or administrative judgment involved any offense reasonably related to the qualifications, functions, or duties of a person engaged in the business in accordance with this chapter, the commissioner, after notice and opportunity for hearing, may censure, suspend for a period not to exceed twelve (12) months, or bar a person from any position of management, control, employment or providing services for any registrant or other person subject to the commissioner's jurisdiction, if the commissioner finds that the:

(1) Censure, suspension or bar is in the public interest and that the person has committed or caused a violation of this chapter, a rule or regulation, or an order of the commissioner; or

(2) Person has been:

(A) Convicted of or pled guilty to or nolo contendere to any crime; or

(B) Held liable in any civil action by final judgment, or any administrative judgment by any public agency.

(b) Persons suspended or barred under this section are prohibited from participating in any business activity of a registrant and from engaging in any business activity on the premises where a registrant is conducting its business. This subsection (b) shall not be construed to prohibit suspended or barred persons from having their personal transactions processed by a registrant.

(c) This section shall apply to any violation, conviction, plea, or judgment after July 1, 2001.



§ 45-5-507 - Filing of written report with commissioner -- Events impacting activities of registrant.

Within fifteen (15) days of the occurrence of any one (1) of the events listed in this section, a registrant shall file a written report with the commissioner describing the event and its expected impact on the activities of the registrant:

(1) The filing for bankruptcy or reorganization by the registrant;

(2) The institution of revocation or suspension proceedings against the registrant by any state or governmental authority;

(3) The denial of the opportunity to engage in business by any state or governmental authority;

(4) Any felony indictment of the registrant or any of its officers, directors or principals, or partners;

(5) Any felony conviction of the registrant or any of its officers, directors, principals, or partners; and

(6) Other events that the commissioner may determine and identify by rule.



§ 45-5-508 - Preservation of records -- Reproduction.

All books and records required to be preserved by any regulation of the commissioner or required by any federal statute, regulation, or regulatory guideline, as applicable to each registrant, shall be preserved and made available to the commissioner, as provided in this chapter, for a period of twenty-five (25) months on all rejected applications and for a period of twenty-four (24) months on loans paid in full. The registrant may cause any or all records at any time in its custody to be reproduced or preserved, or both, by itself or by any other person who agrees in writing to submit its operations to the examination of the commissioner to the extent that the operations directly affect recordkeeping by any microphotographic process, electronic or mechanical data storage technique or any other means. A record reproduced or preserved, or both, by those processes, techniques or means shall have the same force and effect as the original record and be admitted into evidence equally with the original.



§ 45-5-509 - Consent orders.

(a) The commissioner may enter into consent orders at any time with any person to resolve any matter arising under this chapter. A consent order shall be signed by the person to whom it is issued, or a duly authorized representative, and shall indicate agreement to the terms contained in the consent order. A consent order need not constitute an admission by any person that any provision of this chapter, or any rule, regulation or order promulgated or issued under this chapter has been violated, nor need it constitute a finding by the commissioner that the person has violated any provision of this chapter or any rule, regulation or order promulgated or issued under this chapter.

(b) Notwithstanding the issuance of a consent order, the commissioner may seek civil or criminal penalties or compromise civil penalties concerning matters encompassed by the consent order.

(c) In cases involving extraordinary circumstances requiring immediate action, the commissioner may take any enforcement action authorized by this chapter without providing the opportunity for a prior hearing, but shall promptly afford a subsequent hearing upon an application to rescind the action taken that is filed with the commissioner within twenty (20) days after receipt of the notice to the commissioner's emergency action.






Part 6 - Industrial Banks and Industrial Investment Companies

§ 45-5-601 - Supervision and examination.

In addition to the supervision and examination for compliance with the provisions of this chapter as herein provided, industrial banks and industrial investment companies shall also be supervised and examined as banks for the protection of holders of investment and thrift certificates. To that end, the commissioner shall have and exercise with respect to industrial banks and industrial investment companies, in addition to the other powers and duties conferred by this title, the powers and duties specified in § 45-1-107 and in chapter 2, part 16 of this title, which part 16 shall be fully applicable to industrial banks and industrial investment companies.



§ 45-5-602 - Liquidation, dissolution, and reorganization of industrial banks.

The provisions of chapter 2, part 15 of this title, pertaining to the liquidation, dissolution and reorganization of state banks, are fully applicable to industrial banks and industrial investment companies.



§ 45-5-603 - Capital structure.

(a) To be registered as an industrial bank and to be authorized to issue thrift certificates, an industrial bank must have the capital structure required of state banks.

(b) To be registered as an industrial investment company and to be authorized to issue investment certificates, an industrial investment company must have a capital structure in keeping with the scope of its existing and proposed operations, as determined by the commissioner. In making the determinations, the commissioner shall consider the justification offered by the applicant in support of its existing or proposed capital structure; the amount of outstanding and proposed investment certificates of the applicant; the number and characteristics of any existing holders of the certificates and of the market contemplated for any proposed offering; the terms of any proposed offering; the assets and liabilities of the company; the history of profitability of the company; and any other factors deemed pertinent to the protection of investors in the certificates. In no event shall the commissioner require a capital structure for an industrial investment company less than that required for a comparable industrial loan and thrift company or more than that required for a comparable industrial bank.



§ 45-5-604 - Insurance of thrift certificates.

For the purpose of providing for the insurance of thrift certificates, chapter 2, part 8 of this title shall be fully applicable to qualified industrial banks and to thrift certificates issued by them, and for that purpose, the word "bank" as used in that part includes "industrial bank" and the word "deposit" as used in that part includes "thrift certificate."



§ 45-5-605 - Issuance of thrift certificates.

An industrial bank shall not issue thrift certificates until and unless:

(1) It is qualified for federal deposit insurance and its thrift certificates are insured by the federal deposit insurance corporation;

(2) It has filed the forms, documents and receipts to be used by it in the offering and sale of the thrift certificates with the commissioner; and

(3) It has complied with all rules and orders of the commissioner governing the issuance of the thrift certificates by it.



§ 45-5-606 - Rules concerning investment and thrift certificates.

In addition to the other rulemaking powers conferred upon the commissioner by this title, the commissioner is authorized and directed to adopt rules governing the issuance, offering and sale of investment certificates by industrial investment companies or thrift certificates by industrial banks and all operations of industrial investment companies and industrial banks in connection therewith, in order to protect the interests of the holders of the certificates, including, but not limited to, the maintenance of appropriate reserves.



§ 45-5-607 - Applicability of laws pertaining to banks.

In order to protect the interests of holders of thrift certificates, in addition to the other provisions of chapters 1 and 2 of this title made applicable by this chapter to industrial banks, the following sections are applicable to industrial banks as to state banks generally: §§ 45-1-122; 45-2-101 [repealed]; 45-2-103; 45-2-203; 45-2-207(a), (d) and (e); § 45-2-207(c), except the reference to "trust powers"; § 45-2-208, except that loan limits for industrial banks shall be controlled by § 45-5-302, rather than §§ 45-2-1102; 45-2-209 [repealed]; 45-2-404; 45-2-607, except that industrial banks may invest in obligations that satisfy the requirements of chapter 5 of this title; and § 45-2-616.



§ 45-5-608 - Conversion of industrial loan and thrift companies.

Any industrial loan and thrift company holding a certificate of registration under this chapter may convert to an industrial bank or to an industrial investment company by meeting the qualifications for operating as an industrial bank or industrial investment company as provided in this chapter. The commissioner shall provide forms for applications for conversion and may adopt rules governing conversion.



§ 45-5-609 - Merger with state bank.

(a) Any industrial loan and thrift company holding a certificate of registration under this chapter that has converted into an industrial bank may, with the approval of the commissioner, be merged into a state bank in accordance with the procedures contained in § 45-2-1304 if the following conditions are met:

(1) The industrial loan and thrift company was legally chartered to transact business before 1930, and has, since its original incorporation, and prior to May 16, 1983, maintained branch offices in more than four (4) counties;

(2) The industrial loan and thrift company has been registered continuously with the state of Tennessee since the first enactment of statutes regulating the industrial loan and thrift industry; and

(3) The capital of the industrial loan and thrift company is, in the opinion of the commissioner, impaired or the company is, in the opinion of the commissioner, otherwise in an unsound condition as evidenced by a pending petition for corporate reorganization in bankruptcy or other similar legal proceeding.

(b) The authority of the commissioner to approve the mergers authorized in subsection (a) shall extend only to those transactions for which a merger agreement has been filed with the commissioner on or before December 1, 1983.

(c) The commissioner shall not approve any merger of an industrial bank into a state bank under the provisions of this section unless the commissioner determines that the industrial bank will not be owned or controlled, directly or indirectly, by any person who would not be otherwise qualified to own or acquire control in a state bank.

(d) For a period of three (3) full years following the effective date of the merger of an industrial bank into a state bank, in those counties other than the county in which the principal office of a state bank is located, the state bank into which the industrial bank is merged may continue to operate only those branch offices of the original industrial loan and thrift company that were in existence and operating on January 1, 1983, and those branch offices for which, in the opinion of the commissioner, land acquisition and plans for construction were substantially complete on or before January 1, 1983.



§ 45-5-610 - Conversion of investment certificates to thrift certificates.

Any outstanding investment certificates of an industrial loan and thrift company or of an industrial investment company that converts to operation as an industrial bank or any outstanding investment certificates of an industrial bank may be converted to thrift certificates, if the certificates will be insured by the federal deposit insurance corporation and otherwise meet the requirements for thrift certificates provided in this chapter and of any applicable rules adopted by the commissioner.



§ 45-5-611 - Fees.

The commissioner is authorized and directed to adopt a schedule of fees to cover the reasonable costs of examination and supervision and of the processing of conversion applications provided for in this part. Failure to pay any such fee shall be cause for suspension or revocation of authority or denial of any application.



§ 45-5-612 - Out-of-state banks restricted -- Compliance with § 45-5-609 required for all banks.

(a) (1) The general assembly finds and declares that the ownership of industrial banks by non-Tennessee bank holding companies or other non-Tennessee corporations is not of benefit to the people and economy of the state of Tennessee and will result in the drain of capital from Tennessee.

(2) By July 5, 1984, any industrial bank owned by a bank holding company, or other company whose principal place of business is not in Tennessee, shall be divested by the company or liquidated and dissolved under the provisions of § 45-2-1501(b), or shall be recertified by the commissioner as an industrial investment company, as defined in § 45-5-102, with the rights and powers of an industrial investment company, and shall no longer qualify as an industrial bank nor exercise any of the rights and powers of an industrial bank.

(b) No industrial bank shall be created nor any industrial loan and thrift company or industrial investment company shall be converted to an industrial bank pursuant to § 45-5-608, or pursuant to any other provision of law unless the industrial bank, industrial loan and thrift company or industrial investment company satisfies the conditions set forth in § 45-5-609(a)(1) and (2).

(c) If an application for organization as or conversion to an industrial bank is pending or the application has been approved for certification as an industrial bank, then any applicant or industrial bank that does not meet the requirements of this section and § 45-5-609 shall be recertified by May 5, 1984, by the commissioner as an industrial investment company as defined in § 45-5-102, with the rights and powers of an industrial investment corporation, and shall no longer qualify as an industrial bank nor exercise any of the rights and powers of an industrial bank, or shall be liquidated and dissolved under the provisions of § 45-2-1501(b).

(d) Subsection (c) applies to any and all industrial banks and applications for organization as or conversion to an industrial bank including, but not limited to, applications filed and approved prior to February 23, 1984; applications filed prior to but approved after February 23, 1984, and prior to April 5, 1984; applications filed before February 23, 1984, and pending on April 5, 1984; and applications filed and pending or filed and approved after February 23, 1984, and before April 5, 1984.

(e) This section shall not be construed to alter, deny, void or otherwise affect the rights and powers of either an industrial bank meeting the requirements of § 45-5-609, or a state bank resulting from a merger provided for in § 45-5-609.









Chapter 6 - Pawnbrokers

Part 1 - General Provisions [Repealed]



Part 2 - Pawnbrokers Act of 1988

§ 45-6-201 - Short title.

This part shall be known and may be cited as the "Tennessee Pawnbrokers Act of 1988."



§ 45-6-202 - Purpose.

The making of pawn loans and the acquisition and disposition of tangible personal property by and through pawnshops vitally affects the general economy of this state and the public interest and welfare of its citizens. It is the policy of this state and the purpose of this part to:

(1) Ensure a sound system of making loans and acquiring and disposing of tangible personal property by and through pawnshops and to prevent unlawful property transactions, particularly in stolen property, through licensing and regulating pawnbrokers and certain persons employed by or in pawnshops;

(2) Provide for licensing fees, investigation fees, and minimum capital requirements of licensees;

(3) Ensure financial responsibility to the state and the public;

(4) Ensure compliance with federal and state laws; and

(5) Assist local governments in the exercise of their police power.



§ 45-6-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Dealer and trader" means a person who holds a current certificate of registration with the department of revenue pursuant to title 67, chapter 6, part 6;

(2) "Maturity date of pawn transaction" means the date the pawn transaction is due to be paid, which date shall not be less than thirty (30) days after the date of the pawn transaction;

(3) "Net assets" means the book value of the current assets of a person or pawnbroker less its applicable liabilities as stated in this subdivision (3);

(A) "Applicable liabilities" includes trade or other accounts payable; accrued sales, income, or other taxes; accrued expenses and notes or other payables that are unsecured or secured in whole or in part by current assets. "Applicable liabilities" does not include liabilities secured by assets other than current assets;

(B) "Current assets" includes the investments made in cash, bank deposits, merchandise inventory, and loans due from customers excluding the pawnshop charge. "Current assets" do not include the investments made in fixed assets of real estate, furniture, fixtures, or equipment, investments made in stocks, bonds, or other securities or investments made in prepaid expenses or other general intangibles; and

(C) "Net assets" must be represented by a capital investment unencumbered by any liens or other encumbrances to be subject to the claims of general creditors. If the pawnshop is a corporation, the capital investment consists of common or preferred shares and capital or earned surplus, as those terms are defined by the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, as amended; if it is any other form of business entity, the capital investment consists of a substantial equivalent of that of a corporation and is determined by generally accepted accounting principles;

(4) (A) "Pawn" or "pawn transaction" means either of the following transactions:

(i) "Buy-sell" agreement means any agreement whereby a pawnbroker agrees to hold a property (pledged goods) for a specified period of time not to be less than sixty (60) days to allow the seller the exclusive right to repurchase the property. A buy-sell agreement is not a loan of money, but shall still meet all recording procedures to law enforcement officers as with a pawn transaction; or

(ii) "Loan of money" transaction means any loan on the security of pledged goods and being a written bailment of pledged goods as a security lien for the loan, for the cash advanced, interest and fees authorized by Acts 1995, ch. 186, redeemable on certain terms and with the implied power of sale on default;

(B) For purposes of all state and federal bankruptcy laws, a pledgor's interest in the pledgor's pledged goods during the pendency of a pawn transaction shall be deemed to be that of a right of redemption only;

(5) "Pawnbroker" means any person, partnership or corporation engaged in the business of lending money on the security of pledged goods; or engaged in the business of purchasing tangible personal property on condition that it may be redeemed and repurchased by the seller for a fixed price within a fixed period of time; or engaged in the business of advancing money to a customer in consideration for the customer surrendering possession of tangible personal property on an agreement by which the property may be returned to the customer's possession on repayment of the money advanced; and engaged in the business of selling new and used tangible personal property, whether unredeemed tangible personal property resulting from a pawn transaction, or acquired by a purchase of tangible personal property not acquired in a pawn transaction or purchased merchandise for resale from dealers and traders;

(6) "Pawnshop" means the location at which or premises in which a pawnbroker regularly conducts business;

(7) "Person" means any individual, corporation, joint venture, association or any other legal entity however organized;

(8) "Pledged goods" means tangible personal property, other than choses in action, securities, printed evidences of indebtedness or title documents, which tangible personal property is purchased by, deposited with, or otherwise actually delivered into the possession of a pawnbroker in connection with a pawn transaction, and includes "pawn" or "pledged property" or similar words; and

(9) "Pledgor" means the pawn loan customer of the pawnbroker, entering into a pawn transaction with the pawnbroker.



§ 45-6-204 - Authority of licensed pawnbrokers.

(a) A pawnbroker licensed pursuant to this part has the power to:

(1) Make loans on the security of pledged goods as a pawn or pawn transaction;

(2) Purchase tangible personal property under a buy-sell agreement from individuals as a pawn or pawn transaction on the condition it may be redeemed or repurchased by the seller at a fixed price within a fixed time not to be less than sixty (60) days;

(3) Lend money on bottomry and respondentia security, at marine interest;

(4) Deal in bullion, stocks and public securities;

(5) Make loans on real estate, stocks and personal property;

(6) Purchase merchandise for resale from dealers and traders;

(7) Make over-the-counter purchases of goods that the seller does not intend to buy back. The pawnbroker shall hold the goods for a period of not less than twenty (20) business days before offering the merchandise for resale; and

(8) Use its capital and funds in any lawful manner within the general scope and purposes of its creation.

(b) Notwithstanding the provisions of this section, except for a pawn or pawn transaction authorized by Acts 1995, ch. 186, no pawnbroker shall have the power as enumerated in this section without first complying with the law regulating the particular transactions involved.



§ 45-6-205 - License required.

It is unlawful for any person, firm, or corporation to establish or conduct a business of pawnbroking unless the person, firm, or corporation has first procured a license to conduct the business in the manner and form as provided in this part.



§ 45-6-206 - Eligibility requirements for license.

(a) To be eligible for a pawnbroker's license, an applicant must:

(1) Be of good moral character;

(2) Have net assets, as defined herein, of at least seventy-five thousand dollars ($75,000), readily available for use exclusively in conducting the business of each licensed pawnbroker;

(3) Show that the business will be operated lawfully and fairly within the purpose of this part; and

(4) Each licensed pawnbroker shall conform to the requirements set forth in § 45-6-221.

(b) Despite a person's eligibility for a pawnbroker's license under subsection (a), the county clerk shall find ineligible an applicant who has a prior felony conviction within ten (10) years next preceding that:

(1) Directly relates to the duties and responsibilities of the occupation of a pawnbroker; or

(2) Otherwise makes the applicant presently unfit for a pawnbroker's license.

(c) If an applicant for a pawnbroker's license is a business entity, the eligibility requirements of subsections (a) and (b) apply to each operator or beneficial owner, and as to a corporation, to each officer, shareholder, and director.



§ 45-6-207 - Petition for license -- Fee for investigation.

(a) Every person, firm or corporation desiring to engage in the business of pawnbroker shall petition the county clerk in the county in which the pawnbroker establishment is to be operated for a license to conduct the business.

(b) The petitions shall provide:

(1) The name of the person, and in case of a firm or corporation, the names of the persons composing the firm or of the officers and stockholders of the corporation;

(2) The place, street, and number where business is to be carried on;

(3) Specify the amount of net assets or capital proposed to be used by the petitioner in the business;

(4) The signature of at least ten (10) freeholders, citizens of the county in which petitioner resides, of good reputation, certifying to the good reputation and moral character of the applicant or applicants;

(5) The statement required in subdivision (b)(3) shall be accompanied by an unaudited statement from a certified public accountant and shall contain the following statement:

According to the information provided to me, the net assets, as defined in Tennessee Code Annotated, § 45-6-203, or proposed capital to be used by the applicant, ____________________ (name) in the pawnbroker business, are valued at not less than seventy-five thousand dollars ($75,000);

(6) An affidavit by petitioner that petitioner has not been convicted of a felony within the past ten (10) years, that directly affects the petitioner's ability to lawfully and fairly operate pursuant to this part;

(7) A certificate from the chief of police and/or sheriff and/or the Tennessee bureau of investigation that petitioner is of good moral character and has not been convicted of a felony within the past ten (10) years; and

(8) Certified funds in the amount of fifty dollars ($50.00) payable to the county clerk to defray the costs of investigation of the petition, plus to pay directly for the costs of the city, sheriff, and Tennessee bureau of investigation investigating the petitioner.



§ 45-6-208 - Granting of license -- Transfer -- Fee.

Every person, firm, or corporation having satisfied the provisions of § 45-6-206 and having paid the business tax and any other taxes as provided by law, and having produced to the county clerk satisfactory evidence of good character as to being a suitable person or persons to carry on the business of pawnbroker, shall be granted a license as herein provided. The license issued hereunder shall state the name of the person, firm, or corporation to whom issued, the place of business and street number where the business is located and the amount of capital employed, and shall entitle the person receiving the same to do business at the place designated in the license. The license shall not be transferable from one (1) person to another, but may be transferred from one (1) place to another, by consent of the county clerk, on payment to the county clerk of a transfer fee of ten dollars ($10.00).



§ 45-6-209 - Record of transactions required -- Inspection -- Fingerprinting.

(a) Every pawnbroker shall keep a consecutively numbered record of each and every pawn transaction, which shall correspond in all essential particulars to the detachable pawn ticket attached. The consecutive numbering process for pawnbroker transactions dealing with over-the-counter purchases, described in § 45-6-204(a)(7) shall be numbered and identified independently from a buy-sell agreement and/or a loan of money transaction.

(b) The pawnbroker shall, at the time of making the pawn transaction and/or buy-sell transaction, enter upon the pawnshop copy of the records as well as on the pawn ticket, and/or buy-sell ticket, the following information, which shall be typed or written in ink and in the English language:

(1) A complete and accurate description of the pledged goods including, but not limited to, the following information, if applicable:

(A) Brand name;

(B) Model number;

(C) Serial number, if issued by the manufacturer and not intentionally defaced, altered or removed;

(D) Size;

(E) Color, as apparent to the untrained eye, not applicable to diamonds;

(F) Precious metal type, content and weight, if indicated;

(G) Gemstone description, including the number of stones;

(H) Any other unique identifying marks, numbers, names or letters; and

(I) In the case of firearms, the type of action, caliber or gauge, number of barrels, barrel length, and finish;

(2) The date of the pawn transaction;

(3) The amount of cash loan advanced on the pawn transaction;

(4) The exact value of property as stated by pledgor who pledges the property;

(5) The maturity date of the pawn transaction, which date shall not be less than thirty (30) days after the date of the pawn transaction;

(6) The name, race, sex, height, weight, date of birth, residence address and numbers from the items used as identification. Acceptable items of identification are one (1) of the following documents:

(A) A state-issued driver license;

(B) A state-issued identification card;

(C) A passport;

(D) A valid military identification;

(E) A nonresident alien border crossing card;

(F) A resident alien border crossing card; or

(G) A United States immigration and naturalization service identification; and

(7) As a pilot project, in any county having a population in excess of eight hundred thousand (800,000), and in any county having a population of not less than three hundred eighty-two thousand (382,000) nor more than three hundred eighty-two thousand one hundred (382,100), according to the 2000 federal census or any subsequent federal census, the right thumbprint of the pledgor, provided that if taking the right thumbprint is not possible the pawnbroker shall take a fingerprint from the left thumb or another finger and shall identify on the pawn ticket which finger has been used. A thumb or fingerprint taken pursuant to this subdivision (b)(7) must be clear and complete and contain no smears or smudges. A thumb or fingerprint taken pursuant to this subdivision (b)(7) shall be maintained by the pawnbroker for a period of five (5) years from the date of the pawn transaction.

(c) The pledgor shall sign the stub providing the pledgor's residence address and shall receive the detached pawn ticket; the stub shall also be signed by the pawnbroker.

(d) These records shall be delivered to the appropriate law enforcement agency, by mail or in person, within forty-eight (48) hours following the day of the transactions. Delivery by mail shall be deemed made when deposited in the United States mail, postage prepaid. Further, these records shall be made available for inspection each business day, except Sunday, by the sheriff of the county and the chief of police of the municipality in which the pawnshop is located.

(e) These records shall be a correct copy of the entries made of the pawn transactions and/or buy-sell transactions and shall be carefully preserved without alteration and shall be available during regular business hours for inspection by the appropriate law enforcement officers as herein provided.

(f) In any county having a population of more than eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, each licensed pawnbroker shall retain these records for a period of one (1) year. After that time these records shall be delivered to the appropriate law enforcement agency in the county.

(g) (1) Notwithstanding the provisions of this section to the contrary, in counties or municipalities that require a thumbprint pursuant to subdivision (b)(7), if the pawn transaction involves a firearm, the pawnbroker shall exclude from the information sent to law enforcement pursuant to subdivision (b)(1)-(6), the name, address and identification numbers required by subdivision (b)(6) of the pledgor pawning the firearm. The name, address and identification numbers of the pledgor shall remain with the pawnbroker along with the pledgor's thumbprint. A law enforcement officer inspecting a record involving a firearm pursuant to subdivision (d) or (e) shall not take or record the name, address and identification numbers of the pledgor except pursuant to a subpoena as provided in subdivision (g)(2).

(2) If a court grants the request of a law enforcement officer for a subpoena to require the production of the thumbprint of a pledgor taken and maintained pursuant to subdivision (b)(7) pursuant to the procedure set out in this section, the pawnbroker shall at the same time supply the law enforcement officer with the name, address and identification numbers of the pledgor whose thumbprint was subpoenaed.

(h) (1) It is an offense for a law enforcement officer or agency to use any information supplied by a pawnbroker pursuant to this section to create or maintain a separate registry, list or database of persons who own firearms.

(2) A violation of subdivision (h)(1) is a Class A misdemeanor.



§ 45-6-210 - Rate of interest -- Other charges permitted.

In connection with and for a pawn or pawn transaction, no pawnbroker shall demand and receive a rate of interest greater than two percent (2%) per month of the amount of the loan advance under the pawn or pawn transaction, and no other charge of any description, for any purpose whatsoever, shall be made by the pawnbroker; except that the pawnbroker may charge, contract for and receive a fee not to exceed one fifth (1/5) of the amount of the loan advance under the pawn or pawn transaction for investigating the title, storage, insuring the pledged goods, closing the loan, making daily reports to local law enforcement officers and for other expenses, losses of every nature whatsoever and for all other services. The fee when made and collected shall not be deemed interest for any purpose of law. The interest and fee shall be deemed to be earned, due and owing as of the date of the pawn transaction and a like sum shall be deemed earned, due and owing on the same day of each subsequent month.



§ 45-6-211 - Failure to redeem -- Notice to pledgor.

(a) In every pawn transaction made under a loan of money pawn transaction as defined in this part, the pawnbroker shall retain in the pawnbroker's possession the pledged goods for thirty (30) days after the maturity date of the pawn transaction. Pledged goods not redeemed by the pledgor on or before the maturity date of the pawn transaction set out in the pawn ticket issued in connection with any pawn transaction may be redeemed by the pledgor within the period of thirty (30) days after the maturity date of the pawn transaction by the payment of the originally agreed redemption price (interest, fee and loan amount), and the payment of the additional interest and fee for the period following the original maturity date due on the pawn transaction.

(b) If the pledgor fails to redeem the pledged goods within thirty (30) days after the maturity date of the pawn transaction, the pledgor shall thereby forfeit all right, title and interest of, in and to the pledged goods to the pawnbroker, who shall thereby acquire an absolute title to the pledged goods and the debt becomes satisfied, and the pawnbroker shall have the authority to sell or dispose of the unredeemed pledged goods as the pawnbroker's own and may sell the unredeemed pledged goods.

(c) If the pledgor loses the pawn ticket, the pledgor shall not thereby forfeit the right to redeem the pledged goods, but may promptly, before the lapse of the final redemption date, make affidavit for the loss, describing the pledged goods, which affidavit shall take the place of the pawn ticket, unless the pledged goods have already been redeemed under this part.

(d) The following information shall be printed on all pawn tickets or buy-sell tickets:

(1) ANY PERSONAL PROPERTY PLEDGED TO A PAWNBROKER WITHIN THIS STATE IS SUBJECT TO SALE OR DISPOSAL WHEN THERE HAS BEEN NO PAYMENT MADE ON THE ACCOUNT FOR A PERIOD OF THIRTY (30) DAYS AFTER THE MATURITY DATE OF THE PAWN TRANSACTION AND NO FURTHER NOTICE IS NECESSARY;

(2) THE PLEDGOR OF THIS ITEM ATTESTS THAT IT IS NOT STOLEN, IT HAS NO LIENS OR ENCUMBRANCES AGAINST IT AND THE PLEDGOR HAS THE RIGHT TO SELL OR PAWN THE ITEM;

(3) THE ITEM PAWNED IS REDEEMABLE ONLY BY THE BEARER OF THIS TICKET; and

(4) A blank line for the pledgor's signature.



§ 45-6-212 - Prohibited actions.

A pawnbroker shall not:

(1) Accept a pledge or purchase property from a person under eighteen (18) years of age, nor accept a pledge from anyone who appears intoxicated, nor from any person known to the pawnbroker to be a thief, or to have been convicted of larceny, burglary or robbery, without first notifying a police officer;

(2) Make any agreement requiring the personal liability of a pledgor in connection with a pawn transaction;

(3) Accept any waiver, in writing or otherwise, of any right or protection accorded a pledgor under this part;

(4) Fail to exercise reasonable care to protect pledged goods from loss or damage;

(5) Fail to return pledged goods to a pledgor upon payment of the full amount due the pawnbroker on the pawn transaction. In the event the pledged goods are lost or damaged while in the possession of the pawnbroker, it shall be the responsibility of the pawnbroker to replace the lost or damaged goods with like kind or kinds of merchandise. In the event the pledgor and pawnbroker cannot agree as to replacement with like kind or kinds, the pawnbroker shall reimburse the pledgor for the agreed upon value of the article as recited under § 45-6-209(b)(4);

(6) Purchase property in a pawn transaction for the pawnbroker's own personal use;

(7) Take any article in pawn, pledge, or as security or under a buy-sell agreement from any person, which article is known to the pawnbroker to be stolen;

(8) Sell, exchange, barter, or remove from the pawnbroker's place of business, or permit to be redeemed any goods pledged, pawned, or disposed of by the pawnbroker for a period of forty-eight (48) hours after making the report as provided in § 45-6-209;

(9) Keep more than one (1) house, shop, or place for the business of pawnbroker under one (1) license; provided, that the person may remove from one (1) place of business to another, as provided in § 45-6-208;

(10) Keep open the pawnbroker's place of business before eight o'clock a.m. (8:00 a.m.) or after six o'clock p.m. (6:00 p.m.) of any day during the year, with the exception of thirty (30) days before Christmas, meaning November 25 through December 24, of each year, and then the pawnbroker may open the place of business at eight o'clock a.m. (8:00 a.m.) and shall be entitled to close same at nine o'clock p.m. (9:00 p.m.); provided, that any municipality that contains within its corporate limits a portion of a military reservation that is located partially within the boundary of the state of Tennessee and partially within the boundary of another state and that has a population of not less than fifty-three thousand (53,000) and not more than seventy-five thousand (75,000), according to the 1980 federal census or any subsequent federal census, may extend the hours of operation by ordinance of the governing body beyond the hours of operation established pursuant to this subdivision (10), but the extension of hours shall not exceed the hours authorized in the closest contiguous state to the municipality; or

(11) Enter into any pawn transaction that has a maturity date less than thirty (30) days after the date of the pawn transaction.



§ 45-6-213 - Identification of pawnors -- Procedure for misappropriated or stolen property.

(a) When any person sells property to a pawnbroker or pledges property as security for a loan, the pawnbroker shall obtain and record the information provided for in § 45-6-209(b)(6) and obtain a statement of the pledgor that the pledgor is the lawful owner of the item, as provided in § 45-6-211(d), and have the record signed by the person from whom the pawnbroker receives the property. This record shall be made available to any law enforcement agency or officer upon request.

(b) To obtain possession of purchased or pledged goods held by a pawnbroker which a claimant claims to be misappropriated or stolen, the claimant shall notify the pawnbroker by certified mail, return receipt requested, or in person evidenced by signed receipt, of the claimant's claim to the purchased or pledged goods. The notice shall contain a complete and accurate description of the purchased or pledged goods and shall be accompanied by a legible copy of the applicable law enforcement agency's report on the misappropriation or theft of such property. If the claimant and the pawnbroker do not resolve the matter within ten (10) days after the pawnbroker's receipt of the notice, the claimant may petition a court of competent jurisdiction to order the return of the property, naming the pawnbroker as a defendant, and must serve the pawnbroker with a copy of the petition. The pawnbroker shall hold the property described in the petition until the right to possession is resolved by the parties or by a court. The court shall waive any filing fee for the petition to recover the property, and the sheriff shall waive the service fees.

(c) If, after notice and a hearing, the court finds that the property was misappropriated or stolen and orders the return of the property to the claimant:

(1) The claimant may recover from the pawnbroker the cost of the action, including the claimant's reasonable attorney's fees; and

(2) (A) If the conveying customer is convicted of theft or dealing in misappropriated or stolen property, the court shall order the conveying customer to repay the pawnbroker the full amount the conveying customer received from the pawnbroker for the property, plus all applicable pawn service charges;

(B) As used in this subdivision (c)(2), the term "convicted of" includes a plea of nolo contendere to the charges or any agreement in which adjudication is withheld; and

(3) The conveying customer shall be responsible for paying all attorney fees and costs incurred by the pawnbroker in defending a replevin action or any other civil matter wherein it is found that the conveying customer has been convicted of theft or dealing in misappropriated or stolen property.

(d) If the court finds that the claimant failed to comply with the requirements in subsection (b) or otherwise finds against the claimant, the claimant is liable for the defendants' costs, including reasonable attorney's fees.

(e) The sale, pledge, or delivery of tangible personal property to a pawnbroker by any person in this state is considered to be:

(1) An agreement by the person who sells, pledges, or delivers the tangible personal property that the person is subject to the jurisdiction of a court of competent jurisdiction in all civil actions and proceedings arising out of the pledge or sale transaction filed by either a resident or nonresident plaintiff;

(2) An appointment of the secretary of state by any nonresident of this state as that person's lawful attorney and agent upon whom may be served all process in suits pertaining to the actions and proceedings arising out of the sale, pledge, or delivery; and

(3) An agreement by any nonresident that any process in any suit so served has the same legal force and validity as if personally served in this state.

(f) When an appropriate law enforcement official has probable cause to believe that property in the possession of a pawnbroker is misappropriated or stolen, the official may place a written hold order on the property. The written hold order shall impose a holding period not to exceed ninety (90) days unless extended by court order. The appropriate law enforcement official may rescind, in writing, any hold order. An appropriate law enforcement official may place only one (1) hold order on the property.

(g) Upon the expiration of the holding period, the pawnbroker shall notify, in writing, the appropriate law enforcement official by certified mail, return receipt requested, that the holding period has expired. If, on the tenth day after the written notice has been received by the appropriate law enforcement official, the pawnbroker has not received from a court an extension of the hold order on the property and the property is not the subject of a proceeding under this subsection (g), title to the property shall vest in and be deemed conveyed by operation of law to the pawnbroker, free of any liability for claims but subject to any restrictions contained in the pawn transaction contract and subject to this section.

(h) A hold order must specify:

(1) The name and address of the pawnbroker;

(2) The name, title, and identification number of the representative of the appropriate law enforcement official or the court placing the hold order;

(3) If applicable, the name and address of the appropriate law enforcement official or court to which such representative is attached and the number, if any, assigned to the claim regarding the property;

(4) A complete description of the property to be held, including model number and serial number if applicable;

(5) The name of the person reporting the property to be misappropriated or stolen unless otherwise prohibited by law;

(6) The mailing address of the pawnbroker where the property is held;

(7) The expiration date of the holding period.

(i) The pawnbroker or the pawnbroker's representative must sign and date a copy of the hold order as evidence of receipt of the hold order and the beginning of the ninety-day holding period.

(j) (1) Except as provided in subdivision (j)(2), a pawnbroker may not release or dispose of property subject to a hold order except pursuant to a court order, a written release from the appropriate law enforcement official, or the expiration of the holding period of the hold order.

(2) While a hold order is in effect, the pawnbroker shall, upon request, release the property subject to the hold order to the custody of the appropriate law enforcement official for use in a criminal investigation. The release of the property to the custody of the appropriate law enforcement official is not considered a waiver or release of the pawnbroker's property rights or interest in the property. Upon completion of the criminal proceeding, the property must be returned to the pawnbroker unless the court orders other disposition. When such other disposition is ordered, the court shall additionally order the conveying customer to pay restitution to the pawnbroker in the amount received by the conveying customer for the property together with reasonable attorney's fees and costs.



§ 45-6-214 - Right to redeem.

Except as otherwise provided by this part, any person presenting a pawn ticket to the pawnbroker may be presumed to be entitled to redeem the pledged goods described in the pawn ticket.



§ 45-6-215 - Safekeeping of pledges -- Insurance coverage.

Every pawnbroker licensed under the provisions of this part shall provide a safe place for the keeping of the pledges provided by the pawnbroker, and shall have sufficient insurance coverage on the property held on the pledge for the benefit of the pledgor, to pay the stated value as recited on the pawn stub of the pawned article, in case of destruction by fire or other catastrophe, and the policy shall be made payable, in the case of loss, to the city or county clerk for the benefit of the pledgor, as the pledgor's interest may appear, which policy shall be deposited with the city or county clerk. "Pawn value," for the purposes of this section, means the amount of money loaned on the particular article, as stated on the pawn ticket and in the stub book, as recited under § 45-6-209(b)(3).



§ 45-6-216 - Information concerning suppliers.

Upon request from any law enforcement agency, whether city, county, or state, a pawnbroker shall furnish the names of all suppliers from whom the pawnbroker has purchased merchandise for resale. This information is not to be recorded nor sent to any law enforcement agency but shall be maintained at the pawnshop for a period of at least one (1) year from the date of purchase.



§ 45-6-217 - Sign over entrance.

Every licensee under this part shall cause the name of the pawnbroker, firm or corporation, with the words, "Licensed Pawnbroker" to be printed or painted, in large, legible characters, and placed over the outside of the door or entrance of the shop, office, or place of business.



§ 45-6-218 - Penalties.

(a) Every person, firm or corporation, or agents or employees thereof, who knowingly violates any of the provisions of this part, on conviction, commits a Class A misdemeanor. If the violation is by an owner or major stockholder and/or managing partner of the pawnshop, and the violation is knowingly committed by the owner, major stockholder or managing partner of the pawnshop, then the license of the pawnbroker or pawnbrokers may be suspended or revoked at the discretion of the city or county clerk.

(b) Subsection (a) does not apply to violations of § 45-6-212(7) relating to the taking of any article in pawn, pledge or as security under any buy-sell agreement from any person that is known to the pawnbroker to be stolen. Any violation under § 45-6-212(7) shall be prosecuted pursuant to § 39-14-103.



§ 45-6-219 - Authority of counties, incorporated municipalities, cities and taxing districts to regulate.

(a) (1) Counties, incorporated municipalities, cities and taxing districts in this state have the authority by ordinance to adopt provisions of this part and have the authority to adopt further rules and regulations that the legislative bodies of the counties, incorporated municipalities, cities and taxing districts may deem right and proper. No county, incorporated municipality, city or taxing district has the authority to:

(A) Regulate interest, fees and insurance charges;

(B) Regulate hours;

(C) Regulate the nature of the business or types of pawn transactions;

(D) Regulate license requirements;

(E) Require reports or pawn tickets providing identification, information or descriptions different from that required in § 45-6-209; or

(F) Require a pawnbroker to hold over-the-counter purchase of goods that the seller does not intend to buy back for a period of more than twenty (20) business days before offering the merchandise for resale.

(2) Counties shall have no more authority than incorporated municipalities, cities and taxing districts have under the provisions of this subsection (a) in regulating pawnbrokers.

(b) A law enforcement official from any county, municipality, city or taxing district may not charge a pawnbroker, firm or corporation a fee for receiving, reviewing or processing daily reports or pawn tickets as defined in § 45-6-209, or any other information required by the law enforcement official.



§ 45-6-220 - Existing licensees -- Renewals.

(a) Notwithstanding any provision of this part to the contrary, the license of any person, firm, or corporation licensed as a pawnbroker on July 1, 1988, shall continue in force until the natural expiration thereof, and all other provisions of this part shall apply to the licensee.

(b) The pawnbroker shall be eligible for renewal of the license upon its expiration or the expiration of subsequent renewals; provided, that the licensee complies with the requirements for renewal that were in effect immediately prior to July 1, 1988.



§ 45-6-221 - Electronic information transfer.

(a) Each licensed pawnbroker shall have a computer system in operation, if so requested by the appropriate law enforcement agency, that is capable of electronically transferring information, and shall electronically transfer the information in text file format on pledged goods to the appropriate law enforcement agency where the pawnshop is located. A pawnbroker who is electronically transferring information on pledged goods to the appropriate law enforcement agency, as of July 1, 2012, shall be deemed in compliance with the requirements set forth in this section.

(b) In the event the pawnbroker transfers pawn transactions electronically, the pawnbroker is not required to also deliver to the appropriate law enforcement official the original or copies of the pawnbroker transaction forms. The appropriate law enforcement official may, for the purposes of a criminal investigation, request that the pawnbroker produce an original of a transaction form that has been electronically transferred. The pawnbroker shall deliver this form to the appropriate law enforcement official within twenty-four (24) hours or the next business day following the request.



§ 45-6-222 - Procedure for subpoena for production of fingerprint.

(a) The following procedure shall be employed when a law enforcement officer, as defined in § 39-11-106, seeks to obtain a subpoena for the production of a thumbprint taken and maintained pursuant to § 45-6-209(b)(7) for the purpose of establishing, investigating or gathering evidence for the prosecution of a criminal offense.

(b) If the officer has reason to believe that a criminal offense has been committed or is being committed and that requiring the production of a thumbprint in the possession of a pawnbroker is necessary to establish who committed or is committing the offense or to aid in the investigation and prosecution of the person or persons believed to have committed or believed to be committing the offense, the officer shall prepare an affidavit in accordance with subsection (c).

(c) An affidavit in support of a request to compel the production of a thumbprint from a pawnbroker shall state with particularity the following:

(1) A statement that a specific criminal offense has been committed or is being committed and the nature of the offense;

(2) The articulable reasons why the law enforcement officer believes the production of the thumbprint requested will materially assist in the investigation of the specific offense committed or being committed;

(3) The name and address of the pawnbroker maintaining the thumbprint; and

(4) The nexus between the thumbprint requested and the criminal offense committed or being committed.

(d) (1) Upon preparing the affidavit, the law enforcement officer shall submit it to a magistrate, as defined in §§ 40-5-101 and 40-5-102. The magistrate shall examine the affidavit and may examine the affiants under oath. The magistrate may grant the request for a subpoena to produce the thumbprint requested if the magistrate finds that the affiants have presented a reasonable basis for believing that:

(A) A specific criminal offense has been committed or is being committed;

(B) Production of the requested thumbprint will materially assist law enforcement in the establishment or investigation of such offense;

(C) There exists a clear and logical nexus between the thumbprint requested and the offense committed or being committed; and

(D) The scope of the request is not unreasonably broad or the thumbprint unduly burdensome to produce.

(2) If the magistrate finds that all of the criteria set out in subdivision (d)(1) do not exist as to the thumbprint requested, the magistrate shall deny the request for subpoena.

(e) The affidavit filed in support of any request for the issuance of a subpoena pursuant to this section shall be filed with and maintained by the magistrate's office. If a subpoena is issued as the result of the affidavit, the affidavit shall be kept under seal by the magistrate until a copy is requested by the district attorney general, criminal charges are filed in the case, or the affidavit is ordered released by a court of record for good cause.

(f) A subpoena granted pursuant to this section by a magistrate of a court of record shall issue to any part of the state and shall command the pawnbroker to whom it is directed to produce any thumbprint that is specified in the subpoena to the law enforcement officer and at a reasonable time and place designated in the subpoena. A subpoena granted pursuant to this section by any other magistrate shall in all respects be like a subpoena granted by the magistrate of a court of record but shall issue only within the county in which the magistrate has jurisdiction. The magistrate shall prepare or cause to be prepared the subpoena and it shall describe the specific thumbprint requested and set forth the date and manner it is to be delivered to the officer.

(g) If the subpoena is issued by a magistrate of a court of record, it may be served by the officer in any county of the state by personal service, certified mail, return receipt requested, or by any other means with the consent of the person named in the subpoena. If the subpoena is issued by any other magistrate it shall be served by an officer with jurisdiction in the county of the issuing magistrate but may be served by personal service, certified mail, return receipt requested, or by any other means with the consent of the person named in the subpoena. The officer shall maintain a copy of the subpoena and endorse thereon the date and manner of service as proof thereof.

(h) No pawnbroker shall be excused from complying with a subpoena for the production of a thumbprint maintained by the pawnbroker issued pursuant to this section on the ground that production of the requested thumbprint may tend to incriminate the pawnbroker. Any pawnbroker claiming a privilege against self incrimination must assert the claim before the magistrate issuing the subpoena promptly and before the time designated for compliance therewith. If the district attorney general thereafter certifies to the magistrate that the interests of justice demand the production of the thumbprint for which the claim of privilege is asserted, then the magistrate shall order the production of the thumbprint and the pawnbroker shall not be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning the requested thumbprint the pawnbroker was compelled to produce.

(i) No subpoena for the production of a thumbprint as authorized by this section shall be directed to, or served upon, any defendant, or defendant's counsel, in a criminal action in this state, any person who is suspected of committing a criminal offense or any person who is the subject of a criminal investigation.

(j) If any pawnbroker, without cause, refuses to produce the requested thumbprint within the time and manner designated for compliance by the issuing magistrate, the district attorney general shall seek a writ of attachment from the issuing magistrate to seize the pawnbroker within the state and that pawnbroker may be held in civil contempt and committed to jail therein to remain without bail until willing to comply with the subpoena as the law directs.



§ 45-6-223 - Racial profiling prohibited -- Violations -- Penalty.

(a) No law enforcement officer or agency shall use any thumb or other print obtained pursuant to § 45-6-222 for the purpose of racial profiling.

(b) (1) Any person residing within the jurisdiction of the law enforcement officer or agency alleged to have violated this section may petition the chancery or circuit court of the county for injunctive relief under this section. The court in which the petition is filed shall conduct a show cause hearing to determine if thumb or other prints obtained pursuant to § 45-6-222 have been used by a law enforcement officer or agency for the purpose of racial profiling.

(2) If the court finds by a preponderance of evidence that a violation of this section has occurred, it shall grant an injunction prohibiting the officer or agency from obtaining thumb or other prints pursuant to § 45-6-222 for the period specified in subsection (c).

(3) If the court finds by a preponderance of evidence that a violation of this section has not occurred, it shall deny the petition for an injunction.

(c) (1) A law enforcement officer or agency who violates this section for the first time shall be enjoined from requesting subpoenas for the production of thumb or other prints pursuant to § 45-6-222 for a period of six (6) months.

(2) A law enforcement officer or agency who violates this section for the second time shall be enjoined from requesting subpoenas for the production of thumb or other prints pursuant to § 45-6-222 for a period of one (1) year.

(3) A law enforcement officer or agency who violates this section for a third or subsequent time shall be permanently enjoined from requesting subpoenas for the production of thumb or other prints pursuant to § 45-6-222.



§ 45-6-224 - Notice of requirement for fingerprinting -- Failure of pawnbroker to comply.

(a) All pawnshops that are required to take and maintain thumb or other prints pursuant to § 45-6-209(b)(7) shall be required to place a sign at least ten inches by fourteen inches (10'' X 14'') in a prominent location reasonably close in proximity to the place where the pawn transaction will occur. The sign shall contain language in bold type substantially similar to the following:

WARNING! IF YOU CONDUCT A PAWN TRANSACTION AT THIS ESTABLISHMENT YOU WILL BE REQUIRED TO GIVE A THUMBPRINT BEFORE SUCH TRANSACTION MAY BE COMPLETED AND YOUR THUMBPRINT MAY BE OBTAINED AND USED BY THE POLICE.

(b) Any pawnbroker who fails to comply with this section shall be subject to a civil penalty of one hundred dollars ($100) and noncompliance shall be grounds for the suspension of the pawnbroker's license.









Chapter 7 - Money Transmission

Part 1 - Money Orders [Repealed]



Part 2 - Money Transmitters

§ 45-7-201 - Short title.

This part shall be known and may be cited as the "Tennessee Money Transmitter Act of 1994."



§ 45-7-202 - License required.

(a) No person except those exempt pursuant to § 45-7-204, shall engage in the business of money transmission without a license or other compliance as provided in this part.

(b) A licensee may conduct its business in Tennessee at one (1) or more locations, directly or indirectly owned, or through one (1) or more authorized agents, or both, pursuant to the single license granted to the licensee.



§ 45-7-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Applicant" means a person filing an application for a license under this part;

(2) "Authorized agent" means an entity designated by the licensee under this part to sell or issue payment instruments or engage in the business of transmitting money on behalf of a licensee;

(3) "Commissioner" means the commissioner of financial institutions;

(4) "Control" means ownership of, or the power to vote, twenty-five percent (25%) or more of the outstanding voting securities of a licensee or controlling person. For purposes of determining the percentage of a licensee controlled by any person, there shall be aggregated with the person's interest the interest of any other person controlled by the person or by any spouse, parent, or child of the person;

(5) "Controlling person" means any person in control of a licensee;

(6) "Executive officer" means the licensee's president, chair of the executive committee, executive vice president, treasurer, chief financial officer or any other person who performs similar functions;

(7) "Key shareholder" means any person (or group of persons acting in concert) who is the owner of twenty-five percent (25%) or more of any class of any applicant's stock;

(8) "Licensee" means a person licensed under this part;

(9) "Material litigation" means any litigation that, according to generally accepted accounting principles, is deemed significant to a person's financial health and would be required to be referenced in annual audited financial statements, report to shareholders or similar documents;

(10) "Money transmission" means the sale or issuance of payment instruments or engaging in the business of receiving money for transmission or transmitting money within the United States or to locations abroad by any and all means, including, but not limited to, payment instrument, wire, facsimile or electronic transfer;

(11) "Outstanding payment instrument" means any payment instrument issued by the licensee that has been sold in the United States directly by the licensee or any payment instrument issued by the licensee that has been sold and reported to the licensee as having been sold by an authorized agent of the licensee in the United States, and that has not yet been paid by or for the licensee;

(12) "Payment instrument" means any check, draft, money order, travelers check or other instrument or written order for the transmission or payment of money, sold or issued to one (1) or more persons, whether or not the instrument is negotiable. "Payment instrument" does not include any credit card voucher, any letter of credit or any instrument that is redeemable by the issuer in goods or services;

(13) "Permissible investments" means:

(A) Cash;

(B) Certificates of deposit or other debt obligations of a financial institution, either domestic or foreign;

(C) Bills of exchange or time drafts drawn on and accepted by a commercial bank, otherwise known as bankers' acceptances, that are eligible for purchase by member banks of the federal reserve system;

(D) Any investment bearing a rating of one (1) of the three (3) highest grades as defined by a nationally recognized organization that rates the securities;

(E) Investment securities that are obligations of the United States, its agencies or instrumentalities, or obligations that are guaranteed fully as to principal and interest by the United States, or any obligations of any state, municipality or any political subdivision thereof;

(F) Receivables that are due any licensee from its authorized agents that are not past due or doubtful of collection;

(G) Shares in any mutual fund in which the assets of the mutual fund would constitute permissible investments, interest-bearing bills, notes or bonds, debentures or stock traded on any national over-the-counter market;

(H) Any demand borrowing agreement or agreements made to a corporation or a subsidiary of a corporation whose capital stock is listed on a national exchange; or

(I) Any other investments approved by the commissioner;

(14) "Person" means any individual, partnership, association, joint-stock association, trust or corporation; and

(15) "Remit" means either to make direct payment of the funds to the licensee or its representatives authorized to receive those funds, or to deposit the funds in a bank, credit union or savings and loan association or other similar financial institution in an account in the name of the licensee.



§ 45-7-204 - Exemptions.

This part does not apply to:

(1) The United States or any department or agency of the United States;

(2) The state of Tennessee or any political subdivision of the state;

(3) Banks, trust companies, credit unions, building and loan associations, savings and loan associations, savings banks or mutual banks organized under the laws of any state or the United States; and

(4) Transactions governed by title 56, or the rules and regulations promulgated solely under title 56.



§ 45-7-205 - License qualifications.

(a) Each applicant for a license must demonstrate, and each licensee must maintain a net worth of not less than one hundred thousand dollars ($100,000) computed according to generally accepted accounting principles. Persons transmitting or proposing to transmit money shall have an additional net worth of twenty-five thousand dollars ($25,000) per additional location or agent located in Tennessee, as applicable, to a maximum of five hundred thousand dollars ($500,000).

(b) Every corporate applicant, at the time of filing of an application for a license under this part and at all times after a license is issued, shall be in good standing in the state of its incorporation. All noncorporate applicants shall, at the time of the filing of an application for a license under this part and at all times after a license is issued, be qualified to do business in the state.

(c) Subject to the commissioner's discretion, no person shall be licensed under this part to do business in the state if the person has been adjudged guilty of any felony within the last ten (10) years or if an executive officer, key shareholder or director of the person has been so adjudged.

(d) The applicant must demonstrate experience, character, and general fitness to command the confidence of the public and warrant the belief that the business to be operated will be operated lawfully and fairly.



§ 45-7-206 - Permissible investments.

Each licensee under this part must at all times possess permissible investments having an aggregate market value, calculated in accordance with generally accepted accounting principles, of not less than the aggregate face amount of all outstanding payment instruments issued or sold by the licensee in the United States. This requirement may be waived by the commissioner if the dollar volume of a licensee's outstanding payment instruments does not exceed the bond or other security devices posted by the licensee pursuant to § 45-7-208.



§ 45-7-207 - License application -- Exemptions.

(a) Each application for a license under this part shall be made in writing, under oath, and in a form prescribed by the commissioner. Each application shall contain:

(1) For all applicants:

(A) The exact name of the applicant, the applicant's principal address, any fictitious or trade name used by the applicant in the conduct of its business, and the location of the applicant's business records;

(B) The history of the applicant's material litigation and criminal convictions for the ten-year period prior to the date of the application;

(C) A description of the activities conducted by the applicant and a history of operations;

(D) A description of the business activities in which the applicant seeks to be engaged in the state;

(E) A list identifying the applicant's authorized agents in the state, if any, at the time of the filing of the license application;

(F) A sample authorized agent contract, if applicable;

(G) A sample form of payment instrument, if applicable;

(H) The location or locations at which the applicant and its authorized agents, if any, propose to conduct the licensed activities in the state;

(I) The name and address of the clearing bank or banks on which the applicant's payment instruments will be drawn or through which the payment instruments will be payable; and

(J) Other information that the commissioner may deem appropriate;

(2) If the applicant is a corporation, the applicant must also provide:

(A) The date of the applicant's incorporation and state of incorporation;

(B) A certificate of good standing from the state in which the applicant was incorporated;

(C) A description of the corporate structure of the applicant, including the identity of any parent or subsidiary of the applicant, and the disclosure of whether any parent or subsidiary is publicly traded on any stock exchange;

(D) The name, business and residential address and employment history for the past ten (10) years of the applicant's executive officers and the officer or officers or managers who will be in charge of the applicant's activities to be licensed hereunder;

(E) If the applicant is not a publicly traded corporation or a direct or indirect subsidiary of such a corporation, the name, business and residential addresses, and employment history of each of the applicant's directors for the ten-year period preceding the date of the application;

(F) The name, business and residential address, and employment history of any current key shareholder of the applicant for the period ten (10) years prior to the date of the application;

(G) The history of material litigation and criminal convictions of every current director, executive officer, or key shareholder of the applicant for the ten-year period prior to the date of the application;

(H) Copies of the applicant's unconsolidated audited financial statements, including balance sheet, statement of income or loss, statement of changes in shareholder equity and statement of changes in financial position, for the current year and, if available, for the immediately preceding three-year period. However, if the applicant is a wholly owned subsidiary of a corporation publicly traded in the United States, the applicant shall also provide the most recent audited financial statement of the parent of the applicant or the parent's most recent 10K report filed with the United States securities and exchange commission. The requirements of this subsection (a) may be satisfied by the applicant providing a copy of the consolidated audited financial statement of the applicant's parent corporation that includes the balance sheet, statement of income or loss, statement of changes in shareholder equity and statement of changes in financial position of the applicant for the current year and, if available, for the immediately preceding three-year period. If the applicant is a wholly owned subsidiary of a corporation publicly traded outside the United States, similar documentation filed with the parent corporation's non-United States regulator may be submitted to satisfy this provision; and

(I) Copies of all filings, if any, made by the applicant with the United States securities and exchange commission, or with a similar regulator in a country other than the United States, within the year preceding the date of filing of the application; and

(3) If the applicant is not a corporation, the applicant must also provide:

(A) The name, business and residential address, personal financial statement and employment history, for the past ten (10) years, of each principal and any other person or persons who will be in charge of the applicant's activities to be licensed hereunder;

(B) The place and date of the applicant's qualification to do business in this state;

(C) The history of material litigation and criminal convictions for the ten-year period prior to the date of the application for each individual having any ownership interest in the applicant and each individual who exercises supervisory responsibility with respect to the applicant's activities; and

(D) A copy of the applicant's audited financial statement, including balance sheet, statement of income or loss, and statement of changes in financial position, for the current year and, if available, for the immediately preceding two-year period.

(b) Every person engaged in activities within this state encompassed by this part on May 1, 1995, at the time of the part's adoption shall file an application in accordance with this part within three (3) months after May 1, 1995. No person shall be deemed to be in violation of this part for operating without a license if the person files an application within the three-month period, unless and until the application is denied. Persons licensed to issue money orders on May 1, 1995, who apply for a license under this part, are not required to pay the application fee required by § 45-7-209.

(c) If an applicant for licensure under this part was engaged in the business of selling or issuing money orders on April 30, 1995, at not more than four (4) locations, and if the applicant possessed a duly issued license to engage in the business as was required at that time by § 45-7-102, and if the applicant currently engages in the business of money transmission at not more than four (4) locations, then the applicant shall not be required to submit audited financial statements pursuant to this section.



§ 45-7-208 - Bond or other security device.

(a) Each application must be accompanied by a surety bond, irrevocable letter of credit or other similar security device, referred to as "security device" in this section, acceptable to the commissioner in the amount of fifty thousand dollars ($50,000). If the applicant proposes to engage in business under this part at more than one (1) location, through authorized agents or otherwise, then the amount of the security device will be increased by ten thousand dollars ($10,000) per additional location, up to a maximum of eight hundred thousand dollars ($800,000). The security device shall be in a form satisfactory to the commissioner and shall run to the state of Tennessee for the benefit of any claimants against the licensee to secure the faithful performance of the obligations of the licensee with respect to the receipt, handling, transmission, and payment of money in connection with the sale and issuance of payment instruments and/or transmission of money. In the case of a bond, the aggregate liability of the surety in no event shall exceed the principal sum of the bond. Surety bonds shall be obtained for a term of not less than one (1) year and evidence of the renewal of the surety bond shall be provided to the commissioner not less than thirty (30) days before the bond expiration date. Claimants against the licensee or its authorized agents may themselves bring suit directly on the security device, or the commissioner may bring suit on behalf of the claimants, either in one (1) action or in successive actions. In the case of an irrevocable letter of credit, licensees shall obtain letters of credit for terms of not less than three (3) years and renew the letters of credit annually.

(b) The security device shall remain in effect until cancellation, which may occur only after thirty (30) days' written notice to the commissioner. Cancellation shall not affect any liability incurred or accrued during that period.

(c) The security device shall remain in place for three (3) years after the licensee ceases money transmission operations in the state. However, notwithstanding this provision, the commissioner may permit the security device to be reduced or eliminated prior to that time to the extent that the amount of the licensee's payment instruments outstanding in this state are reduced. The commissioner may also permit a licensee to substitute a letter of credit or other form of security device acceptable to the commissioner for the security device in place at the time the licensee ceases money transmission operations in the state.



§ 45-7-209 - Application fee.

Each application must be accompanied by a non-refundable application fee in the amount of two hundred fifty dollars ($250) for those applicants proposing four (4) or fewer agents and five hundred dollars ($500) for those applicants proposing five (5) or more agents.



§ 45-7-210 - Issuance of license.

(a) Upon the filing of a complete application, the commissioner shall investigate the financial condition and responsibility, financial and business experience, character and general fitness of the applicant. The commissioner may conduct an on-site investigation of the applicant, the reasonable cost of which shall be borne by the applicant. If the commissioner finds that the applicant's business will be conducted honestly, fairly and in a manner commanding the confidence and trust of the community, and that the applicant has fulfilled the requirements imposed by this part and has paid the required license fee, the commissioner shall issue a license to the applicant authorizing the applicant to engage in the licensed activities in this state until the next license renewal period established by § 45-7-211. If these requirements have not been met, the commissioner shall deny the application in a writing setting forth the reasons for the denial.

(b) The commissioner shall approve or deny every application for an original license within one hundred eighty (180) days from the date a complete application is submitted, which period may be extended by the written consent of the applicant. The commissioner shall notify the applicant of the date when the application is deemed complete. In the absence of approval or denial of the application, or consent to the extension of the one hundred eighty-day period, the application is deemed approved and the commissioner shall issue the license effective as of the first day after the one hundred eighty-day or extended period has elapsed.

(c) Any applicant aggrieved by a denial issued by the commissioner under this section may, at any time within thirty (30) days from the date of receipt of written notice of the denial, contest the denial by requesting a public hearing.



§ 45-7-211 - Renewal of license and annual report -- Exemptions.

(a) The commissioner shall, by rule, establish an annual fee for renewal of a license under this part.

(b) Licenses issued or renewed pursuant to this chapter shall expire on December 31. Each license may be renewed for the ensuing twelve-month period upon application by the license holder showing continued compliance with the requirements of § 45-7-205, including the security device adjusted in accordance with § 45-7-208, and the payment of the license renewal fee to the commissioner.

(c) Licenses issued or renewed under the former provisions of this chapter shall instead expire on December 31, 2013.

(d) The licensee must include in its renewal application:

(1) A copy of its most recent audited unconsolidated annual financial statement (including balance sheet, statement of income or loss, statement of changes in shareholder's equity and statement of changes in financial position), except that a licensee may provide the most recent audited consolidated annual financial statement of the parent corporation if the statement separately includes the balance sheet, statement of income or loss, statement of changes in shareholder's equity and statement of changes of financial position of the licensee. A licensee who does not transmit money in this state through more than an aggregate of four (4) locations may provide a financial statement certified by the owner or manager of the licensee;

(2) For the most recent quarter for which data is available prior to the date of the filing of the renewal application, but in no event more than one hundred twenty (120) days prior to the renewal date, the licensee must provide the number of payment instruments sold by the licensee in the state, the dollar amount of those instruments and the dollar amount of those instruments currently outstanding;

(3) Any material changes to any of the information submitted by the licensee on its original application that have not previously been reported to the commissioner on any other report required to be filed under this part;

(4) A list of the licensee's permissible investments;

(5) A list of the locations within this state at which business regulated by this part is conducted by either the licensee or its authorized agent;

(6) Notification of material litigation or litigation relating to money transmission; and

(7) Other information the commissioner may deem appropriate for the proper enforcement of this part.

(e) Failure to pay the renewal fee or to submit a completed renewal application between November 1 and December 31 shall cause the license to expire at the close of business on December 31.

(f) If an applicant for license renewal under this part was engaged in the business of selling or issuing money orders on April 30, 1995, at not more than four (4) locations, and if the applicant possessed a duly issued license to engage in the business as was required at the time by § 45-7-102, and if the applicant currently engages in the business of money transmission at not more than four (4) locations, then the applicant shall not be required to submit an audited financial statement pursuant to this section.



§ 45-7-212 - Extraordinary reporting requirements.

(a) Within fifteen (15) days of the occurrence of any one (1) of the events listed in subdivisions (a)(1)-(5), a licensee shall file a written report with the commissioner describing the event and its expected impact on the licensee's activities in the state:

(1) The filing for bankruptcy or reorganization by the licensee;

(2) The institution of revocation or suspension proceedings against the licensee by any state or governmental authority with regard to the licensee's money transmission activities;

(3) Any felony indictment of the licensee or any of its officers, directors or principals related to money transmission activities;

(4) Any felony conviction of the licensee or any of its officers, directors or principals related to money transmission activities; and

(5) Other events that the commissioner may determine.

(b) An authorized agent shall report to the licensee the theft or loss of payment instruments valued at five thousand dollars ($5,000) or more within twenty-four (24) hours from the time the agent knew or should have known of the theft or loss. Upon the receipt of the report, the licensee shall immediately provide the information to the commissioner.



§ 45-7-213 - Changes in control of a licensee.

(a) A change in control of a licensee shall require prior notice to the commissioner. In the case of a publicly traded corporation, notification shall be made in writing within fifteen (15) days of a change or acquisition of control of a licensee. Upon notification, the commissioner may require information deemed necessary to determine whether an application for a license is required. The commissioner may waive the filing of an application if, in the commissioner's discretion, the change in control does not pose any risk to the interests of the public.

(b) Whenever control of a licensee is acquired or exercised in violation of this section, the license of the licensee shall be deemed revoked as of the date of the unlawful acquisition of control. The licensee, or its controlling person, shall surrender the license to the commissioner on demand.



§ 45-7-214 - Examinations.

(a) The commissioner may conduct periodic on-site examinations of a licensee. The commissioner may also examine a licensee's authorized or apparent agents. At the commissioner's discretion, written notice of the examination may be provided to the licensee or agents. In conducting the examination, the commissioner or the commissioner's staff has full and free access to all the books, papers and records of the licensee and its agents and may summon and qualify as witnesses, under oath, and examine the directors, officers, members, agents and employees of any licensee or agent, and any other person concerning the condition and affairs of the licensee. The licensee shall pay all reasonably incurred costs of the examination. The on-site examination may be conducted in conjunction with examinations to be performed by representatives of agencies of another state or states. The commissioner, in lieu of an on-site examination, may accept the examination report of an agency of another state, or a report prepared by an independent accounting firm, and reports so accepted are considered for all purposes as an official report of the commissioner.

(b) Upon reasonable cause, the commissioner may conduct an on-site examination of any unlicensed person to determine whether violations of this part have occurred or are occurring. In conducting the examination, the commissioner has the applicable powers provided pursuant to § 45-1-207.



§ 45-7-215 - Maintenance of records.

(a) Each licensee shall make, keep and preserve the following books, accounts and other records for a period of three (3) years:

(1) A daily record or records of payment instruments sold;

(2) A general ledger containing all assets, liabilities, capital, income and expense accounts, which general ledger shall be posted at least monthly;

(3) Settlement sheets received from authorized agents;

(4) Bank statements and bank reconciliation records;

(5) Records of outstanding payment instruments;

(6) Records of each payment instrument paid within the three-year period; and

(7) A list of the names and addresses of all of the licensee's authorized agents, as well as copies of each authorized agent contract.

(b) Maintenance of the documents as is required by this section in a photographic or other similar form shall constitute compliance with this section.

(c) Records may be maintained at a location other than within this state as long as they are made accessible to the commissioner.

(d) Nothing in this section shall prohibit a licensee from adhering to state or federal record retention requirements for a period greater than three (3) years.



§ 45-7-216 - Confidentiality of data submitted to the commissioner.

(a) Notwithstanding any other provision of law, all information or reports obtained by the department of financial institutions from an applicant, licensee or authorized agent, whether obtained through reports, applications, examination, audits, investigation, or otherwise, including, but not limited to:

(1) All information contained in or related to examination, investigation, operating, or condition reports prepared by, on behalf of, or for the use of the department; or

(2) Financial statements, balance sheets, or authorized agent information;

are confidential and may not be disclosed or distributed outside the department by the commissioner or any officer or employee of the department, except that the commissioner is authorized to disclose confidential information to any local, state or federal agency in a manner the commissioner deems proper and to the Conference of State Bank Supervisors and the Money Transmitter Regulators Association; provided, that these associations have entered into confidentiality agreements with the commissioner. A licensed money transmitter is entitled to access to a copy of the report of examination on the money transmitter prepared by the commissioner or the commissioner's designee. The report of examination in the possession of a licensee shall remain confidential and shall not be subject to subpoena.

(b) Nothing in this section shall prohibit the commissioner from releasing to the public a list of persons licensed under this part or from releasing aggregated financial data on the licensees.



§ 45-7-217 - Suspension or revocation of licenses.

After notice and an opportunity for a hearing, the commissioner may suspend or revoke a licensee's license if the commissioner finds that:

(1) Any fact or condition exists that, if it had existed at the time when the licensee applied for its license, would have been grounds for denying the application;

(2) The licensee's net worth becomes inadequate and the licensee, after ten (10) days' written notice from the commissioner, fails to take steps the commissioner deems necessary to remedy the deficiency;

(3) The licensee knowingly violates any provision of this part or any rule or order validly promulgated or issued by the commissioner under authority of this title;

(4) An agent or agents of a licensee knowingly violates any provision of this part or any rule or order validly promulgated or issued by the commissioner under authority of this title, without the licensee making reasonable efforts to correct the violations known to the licensee to exist;

(5) The licensee is conducting business in an unsafe or unsound manner;

(6) The licensee is insolvent;

(7) The licensee has demonstrated a pattern of failure or refusal to promptly pay obligations on payment instruments or transmissions of money or has made an assignment for the benefit of its creditors;

(8) The licensee has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under any bankruptcy;

(9) The licensee refuses to permit the commissioner to make any examination authorized by this part;

(10) The licensee willfully fails to make any report or pay any fee required by this part;

(11) The licensee has been found guilty of any fraudulent act or practice; or

(12) The licensee has made any material false representation to the commissioner in any application or report filed with the commissioner.



§ 45-7-218 - Authorized agent contracts.

Licensees desiring to conduct licensed activities through authorized agents shall authorize each agent to operate pursuant to an express written contract, which shall, at a minimum, provide the following:

(1) That the licensee appoints the person as its agent with authority to sell payment instruments or transmit money on behalf of the licensee in compliance with state and federal law;

(2) That neither a licensee nor an authorized agent may authorize sub-agents without the written consent of the commissioner;

(3) That licensees are subject to supervision and regulation by the commissioner;

(4) An acknowledgment that the authorized agent consents to the commissioner's inspection, with or without prior notice to the licensee or authorized agent or agents, of the books and records of authorized agent or agents of the licensee; and

(5) That an authorized agent is under a duty to act only as authorized under the contract with the licensee and that an authorized agent who exceeds its authority is subject to cancellation of its contract by the licensee and disciplinary action by the commissioner.



§ 45-7-219 - Authorized agent conduct.

(a) An authorized agent shall not make any fraudulent or false statement or misrepresentation to a licensee or to the commissioner.

(b) All money transmission or sale or issuance of payment instrument activities conducted by authorized agents shall be strictly in accordance with the licensee's written procedures provided to the authorized agent.

(c) An authorized agent shall remit all money owing to the licensee in accordance with the terms of the contract between the licensee and the authorized agent. The failure of an authorized agent to remit all money owing to a licensee within the contractual time period shall result in liability of the authorized agent to the licensee for three (3) times the licensee's actual damages. The commissioner shall have the discretion to set, by regulation, the maximum remittance time.

(d) All funds, less fees, received by an authorized agent of a licensee from the sale or delivery of a payment instrument issued by a licensee or received by an authorized agent for transmission shall, from the time the funds are received by the authorized agent until the time when the funds or an equivalent amount are remitted by the authorized agent to the licensee, constitute trust funds owned by and belonging to the licensee. If an authorized agent commingles the funds with any other funds or property owned or controlled by the authorized agent, all commingled proceeds and other property shall be impressed with a trust in favor of the licensee in an amount equal to the amount of the proceeds due the licensee.



§ 45-7-220 - Termination or suspension of authorized agent activity.

(a) (1) The commissioner may issue an order suspending or barring the authorized agent from continuing to be or becoming an authorized agent of any licensee during the period for which the order is in effect, if, after notice and an opportunity for a hearing, the commissioner finds that any authorized agent of a licensee or any director, officer, employee, or controlling person of the authorized agent has:

(A) Violated any provision of this part or any rule or regulation or order issued under this part;

(B) Engaged or participated in any unsafe or unsound act with respect to the business of selling or issuing payment instruments of the licensee or the business of money transmission; or

(C) Made or caused to be made in any application or report filed with the commissioner or any proceeding before the commissioner, any statement that was at the time and in the circumstances under which it was made, false or misleading with respect to any material fact, or has omitted to state in the application or report any material fact that is required to be stated in the application or report.

(2) Upon issuance of the order, the licensee shall terminate its relationship with the authorized agent according to the terms of the order.

(b) Any authorized agent to whom an order is issued under this section may apply to the commissioner to modify or rescind the order. The commissioner shall not grant the application unless the commissioner finds that it is in the public interest to do so and that it is reasonable to believe that the person will, if and when the person is permitted to resume being an authorized agent of a licensee, comply with all applicable provisions of this part and any regulation or order issued under this title.



§ 45-7-221 - Licensee liability.

A licensee's responsibility to any person who purchases a payment instrument or money transmission transaction from a licensee or a licensee's authorized agent shall be limited to the face amount of the payment instrument or money transmission transaction purchased.



§ 45-7-222 - Hearings -- Procedures.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, applies to any hearing afforded pursuant to this part.



§ 45-7-223 - Civil penalties.

If, after notice and an opportunity for a hearing, the commissioner finds that a person has violated this part or a rule adopted under this part, the commissioner may order the person to pay to the commissioner a civil penalty in an amount specified by the commissioner, not to exceed one thousand dollars ($1,000) for each violation or, in the case of a continuing violation, one thousand dollars ($1,000) for each day that the violation continues.



§ 45-7-224 - Consent orders -- Emergency orders.

(a) The commissioner may enter into consent orders at any time with any person to resolve any matter arising under this part. A consent order must be signed by the person to whom it is issued or a duly authorized representative, and must indicate agreement to the terms contained therein. A consent order need not constitute an admission by any person that any provision of this part, or any rule, regulation or order promulgated or issued thereunder has been violated, nor need it constitute a finding by the commissioner that the person has violated any provision of this part or any rule, regulation or order promulgated or issued thereunder.

(b) Notwithstanding the issuance of a consent order, the commissioner may seek civil or criminal penalties or compromise civil penalties concerning matters encompassed by the consent order.

(c) In cases involving extraordinary circumstances requiring immediate action, the commissioner may take any enforcement action authorized by this part without providing the opportunity for a prior hearing, but shall promptly afford a subsequent hearing upon an application to rescind the action taken, which is filed with the commissioner within twenty (20) days of the receipt of the notice of the commissioner's emergency action.



§ 45-7-225 - Criminal penalties -- Reports.

(a) Any person who knowingly and willfully violates any provision of this part or any order or rule pursuant thereto for which a penalty is not specifically provided commits a Class C misdemeanor; provided, that each day the violation occurs constitutes a separate offense.

(b) Any person who knowingly and willfully makes a material, false statement in any document filed or required to be filed under this part with the intent to deceive the recipient of the document commits a Class E felony.

(c) Any person who knowingly and willfully fails to file a document required to be filed under this part commits a Class E felony.

(d) Any person who carries on an unauthorized money transmitter business commits a Class E felony.

(e) Any person who obstructs or endeavors to obstruct a lawful examination of a licensee or agent commits a Class E felony.

(f) It is the duty of the commissioner to submit to the district attorneys general for the respective counties of the state any criminal violation of this part known by the commissioner to have occurred in the county. The commissioner shall also report the violation to the appropriate division of the Tennessee bureau of investigation. The commissioner may provide the information to the attorney general and reporter or the appropriate federal authorities , or both, as the commissioner deems proper. Confidential information that is communicated by the commissioner pursuant to this section remains confidential in the hands of the agency to which the information is reported, and does not become a matter of public record by virtue of this communication.



§ 45-7-226 - Promulgation of rules.

All rules and regulations promulgated by the commissioner pursuant to authority conferred by this part or this title will be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In addition, at the time the commissioner files a notice of proposed adoption, amendment or repeal of a rule for public comment, a copy of the notice shall be sent by regular United States mail, postage prepaid, to all then current licensees under this part.



§ 45-7-227 - Requirement of licensing through a multi-state automated licensing system.

(a) In addition to any other powers imposed upon the commissioner by law, the commissioner is authorized to require persons subject to this chapter to be licensed through a multi-state automated licensing system. Pursuant to this authority, the commissioner may:

(1) Promulgate whatever rules and regulations are reasonably necessary for participation in, transition to or operation of a multi-state automated licensing system;

(2) Establish relationships or enter into agreements that are reasonably necessary for participation in, transition to, or operation of a multi-state automated licensing system. The agreements may include, but are not limited to, operating agreements, information sharing agreements, interstate cooperative agreements, and technology licensing agreements;

(3) Require that applications for licensing under this chapter and renewals of such licenses be filed with a multi-state automated licensing system;

(4) Require that any fees required to be paid under this chapter be paid through a multi-state automated licensing system;

(5) Establish deadlines for transitioning licensees to a multi-state automated licensing system. The commissioner has the authority to deny any applications or renewal applications not filed with a multi-state automated licensing system after such deadlines have passed, notwithstanding any dates established elsewhere in this chapter. The commissioner shall, however, provide reasonable notice of any transition deadlines to licensees; and

(6) Take such further actions as are reasonably necessary to give effect to this section.

(b) Nothing in this section shall authorize the commissioner to require a person who is not subject to this chapter to submit information to, or to participate in, a multi-state automated licensing system that is operated or participated in pursuant to this chapter.

(c) Notwithstanding any other provision of this section, the commissioner retains full authority and discretion to license persons under this chapter and to enforce this chapter to its fullest extent. Nothing in this section shall be deemed to be a reduction or derogation of that authority and discretion.

(d) Applicants for, and holders of, licenses issued under this chapter shall pay all costs associated with submitting an application to or transitioning a license to a multi-state automated licensing system, as well as all costs required by a multi-state automated licensing system for maintaining and renewing any license issued by the commissioner on a multi-state automated licensing system.



§ 45-7-228 - Use of multi-state automated licensing system as agent for channeling information.

The commissioner is authorized to use a multi-state automated licensing system as an agent for channeling information, whether criminal or noncriminal in nature, whether derived from or distributed to the United States department of justice or any other state or federal governmental agency, or any other source, that the commissioner is authorized to request or distribute under this chapter.



§ 45-7-229 - More effective regulation and reduction of regulatory burden through supervisory information sharing.

In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing:

(1) The requirements under any federal or state law regarding the privacy or confidentiality of any information or material provided to a multi-state automated licensing system, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to such information or material, shall continue to apply to the information or material after the information or material has been disclosed to a multi-state automated licensing system. The information or material may be shared with all state and federal regulatory officials with money transmission oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal or state law, including the protection available under §§ 45-1-120 and 45-7-216;

(2) For purposes of subdivision (1), the commissioner is authorized to enter into agreements or sharing agreements with other governmental agencies, the Conference of State Bank Supervisors or other associations representing governmental agencies as established by rule, regulation or order of the commissioner;

(3) Information or material that is subject to a privilege or confidential under subdivision (1) shall not be subject to:

(A) Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or any agency of the federal government or the respective state; or

(B) Subpoena or discovery or admission into evidence in any private civil action or administrative process, unless with respect to any privilege held by a multi-state automated licensing system applicable to such information or material, the person to whom such information or material pertains waives that privilege, in whole or in part, in the discretion of such person;

(4) This section shall supersede any inconsistent provisions of title 10, chapter 7, part 5, pertaining to the records open to public inspection;

(5) This section shall not apply with respect to information or material relating to publicly adjudicated disciplinary and enforcement actions against persons subject to this chapter that is included in a multi-state automated licensing system for access by the public.









Chapter 8 - Small Business Investment Development

Part 1 - Small Business Investment Companies

§ 45-8-101 - Functions and powers -- Supervision.

Small business investment companies chartered by the secretary of state and licensed by the small business administration shall be authorized to perform all the functions and exercise all the powers in this state and be subject to all the limitations as prescribed by the Small Business Investment Act of 1958, Public Law 85-699, 85th Congress, second session, 72 Stat. 689, and all rules and regulations promulgated under that act. So long as the company is licensed, regulated, supervised and inspected by the small business administration, it shall not be subject to supervision by agencies of the state, except by the department of commerce and insurance under title 48, chapter 1, part 1.



§ 45-8-102 - Purchase of stock by state banks authorized.

State banks under the supervision of the department of financial institutions shall be authorized to purchase stock in a small business investment company in the same manner and subject to the same restrictions and limitations as national banks under the Small Business Investment Act of 1958, Public Law 85-699, 85th Congress, second session, 72 Stat. 689, including any amendments thereto hereafter adopted.



§ 45-8-103 - Purchase of companies' negotiable obligations by authorized companies.

Secured negotiable obligations of the small business investment companies and negotiable obligations endorsed with recourse by the companies when adequately secured shall be eligible for purchase by insurance companies, investment companies and industrial development corporations, by the board of trustees administering any employee or profit-sharing trust, by the board of trustees of eleemosynary institutions and corporations, and by trustees and other fiduciaries. The same degree of care shall be exercised in making purchases of the obligations by fiduciaries as is required in making investments under § 35-3-117.






Part 2 - Business and Industrial Development Corporations

§ 45-8-201 - Short title.

This part shall be known and may be cited as the "Tennessee BIDCO Act."



§ 45-8-202 - Purpose -- Construction.

(a) It is determined and declared as a matter of legislative finding by the general assembly that:

(1) The availability of financial and management assistance is an important resource to small and medium size businesses to locate, remain and expand in the state, which, in time, will result in increased employment opportunities in the state;

(2) There is a need for financial and management resource alternatives to small and medium size businesses in the state due to a lack of bank financing in situations, including, but not limited to, start-ups, under-collateralization, management problems, and above-average risk projects;

(3) Many small and medium size businesses, although in a growth mode, do not meet the investment criteria of venture capital firms; and

(4) In order to increase employment opportunities and commercial transactions in the state, there is a need to encourage the development of resources directed at small and medium size businesses, which will help the businesses locate, remain and expand in the state.

(b) It is further determined and declared that the purposes of this part shall be to:

(1) Promote economic development by encouraging the formation of private financial institutions known as BIDCOs to help meet the financing assistance and management assistance needs of growth-oriented small and medium size businesses in the state; and

(2) Provide for the licensing and regulation of BIDCOs to prevent fraud, conflict of interest, and mismanagement, in order to encourage:

(A) Private equity investments in BIDCOs; and

(B) Pension funds, insurance companies, foundations, utilities and other institutions to lend funds to BIDCOs.

(c) This part shall be liberally construed to accomplish its purpose.



§ 45-8-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Affiliate" means, if used with respect to a specified person other than a natural person, a person controlling or controlled by the specified person, or a person controlled by a person who also controls the specified person;

(2) "Applicant" means a Tennessee corporation that has submitted an application for a license under this part;

(3) "Associate" means, if used with respect to a licensee:

(A) A controlling person, director, officer, agent, or advisor of that licensee. As used in this subdivision (3)(A), "controlling person" means a person or any combination of persons acting in concert, owning or controlling, directly or indirectly, a twenty percent (20%) or greater equity interest; or

(B) A relative of any person referred to in subdivision (3)(A);

(4) "BIDCO" means a business and industrial development corporation licensed under this part;

(5) "Business firm" means a person that transacts business on a regular basis, or that proposes to transact business on a regular and continual basis;

(6) "Capital" means equity investments evidenced by stock, paid-in capital (amounting to, but not less than, fifty percent (50%) of its stock) and undivided profits;

(7) "Commissioner" means the commissioner of financial institutions;

(8) "Control" means, if used with respect to a specified person, the power to direct or cause the direction of, directly or indirectly through one (1) or more intermediaries, the management and policies of the specified person, whether through the ownership of voting securities, by contract, other than a commercial contract for goods or nonmanagement services. A natural person shall not be considered to control another person solely on account of being a director, officer, or employee of the other person;

(9) "Controlling person" means, if used with respect to a specified person, a person who controls the specified person, directly or indirectly through one (1) or more intermediaries;

(10) "Corporate name" means the name of a corporation as set forth in the charter of the corporation;

(11) "Insolvent" means a licensee that ceases to pay its debts in the ordinary course of business, that cannot pay its debts as they become due, or whose liabilities exceed its assets;

(12) "Interest" is compensation for the use or detention of or forbearance to collect money over a period of time, and does not include compensation for other purposes including, but not limited to, time price differentials, loan charges, brokerage commissions, management fees or commitment fees;

(13) "Interests of a licensee" includes the interests of shareholders of the licensee;

(14) "License" means a license issued under this part authorizing a Tennessee corporation to transact business as a BIDCO;

(15) "Licensee" means a Tennessee corporation that is licensed under this part;

(16) "Officer" means:

(A) If used with respect to a corporation, a person appointed or designated as an officer of the corporation by or pursuant to applicable law or the charter or bylaws of the corporation, or a person who performs, with respect to the corporation, functions usually performed by an officer of a corporation; and

(B) If used with respect to a specified person other than a natural person or a corporation, a person who performs, with respect to the specified person, functions usually performed by an officer of a corporation with respect to the corporation;

(17) "Order" includes an approval, authorization, consent, exemption, denial, prohibition, or other official act taken by the commissioner;

(18) "Person" includes an individual, proprietorship, joint venture, partnership, trust, business trust, syndicate, association, joint stock company, corporation, cooperative, government, agency of a government, or any other entity or organization. If used with respect to acquiring control of or controlling a specified person, "person" includes a combination of two (2) or more persons acting in concert;

(19) "Principal shareholder" means a person that owns, directly or indirectly, of record or beneficially, securities representing ten percent (10%) or more of the outstanding voting securities of a corporation;

(20) "Relative" means parent, legal guardian, child, sibling, spouse, father-in-law, mother-in-law, son-in-law, brother-in-law, daughter-in-law, sister-in-law, grandparent, grandchild, nephew, niece, uncle or aunt;

(21) "State" means the state of Tennessee;

(22) "Subject person" means a controlling person, subsidiary, or affiliate of a licensee, a director, officer, or employee of a licensee or of a controlling person, subsidiary, or affiliate of a licensee, or any other person who participates in the conduct of the business of a licensee;

(23) "Subsidiary" means, if used with respect to a licensee, a company or business firm that the licensee holds control of as permitted by § 45-8-212(a)(2), (3), (4) or (5);

(24) "Tennessee corporation" means a corporation, whether for profit or nonprofit, incorporated under Tennessee law;

(25) "Uniform Administrative Procedures Act" refers to title 4, chapter 5; and

(26) "Well capitalized" means, in the case of a licensee under this part, a licensee that has stockholders' equity at least equal to the greater of ten million dollars ($10,000,000) or fifteen percent (15%) of total assets, that is not subject to any administrative enforcement action or order and the condition of which was considered as satisfactory in its last examination in the opinion of the commissioner.



§ 45-8-204 - Relation to other acts.

A corporation licensed under and pursuant to this part shall be known as a BIDCO, shall be subject to regulation by the commissioner, and shall be deemed subject to the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, or the Tennessee Nonprofit Corporation Act, compiled in title 48, chapters 51-68, to the extent that the law is not inconsistent with the express provisions of this part.



§ 45-8-205 - Corporate names.

(a) Except as otherwise provided in subsection (b), a person transacting business in this state, other than a licensee, shall not use a name or title that indicates that the person is a business and industrial development corporation, including, but not limited to, use of the term "BIDCO," and shall not otherwise represent that the person is a business and industrial development corporation or a licensee.

(b) Before being issued a license under this part, a Tennessee corporation that proposes to apply for a license or that applies for a license may perform, under a name that indicates that the corporation is a business and industrial development corporation, the acts necessary to apply for and obtain a license and to otherwise prepare to commence transacting business as a licensee. The corporation shall not represent that it is a licensee until after the license has been obtained.

(c) A BIDCO licensed under this part shall not use a name or title that would indicate that it is a bank or trust company.



§ 45-8-206 - Authority and powers of commissioner.

(a) The commissioner shall administer this part and shall have supervision responsibility for all BIDCOs incorporated under the laws of this state.

(b) The commissioner may issue orders and promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) Whenever the commissioner issues an order or license under this part, the commissioner may impose conditions that are deemed necessary or appropriate to effectuate the purposes of this part.

(d) Every final order, decision or license action of the commissioner under subsections (b) and (c) is subject to administrative review under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(e) In the event a person does not comply with an order issued pursuant to subsections (b) and (c), the commissioner may petition a chancery court having jurisdiction to seek injunctive relief to compel compliance with the order. The power is conferred and the duty is imposed upon the several chancery courts, in all proper cases, to award injunctive relief; provided, that the order issued by the commissioner shall not be reviewable in a proceeding initiated under this subsection (e).



§ 45-8-207 - Schedule of fees.

The commissioner shall establish by regulation a schedule of fees that the commissioner determines to be reasonable and necessary to effectuate the purposes of this chapter, in connection with the licensing, administration, examination and supervision of BIDCOs. The schedule shall be subject to amendment by the commissioner by regulation from time to time.



§ 45-8-208 - Licenses -- Application -- Approval -- Issuance -- Expiration.

(a) A Tennessee corporation may apply to the commissioner for a license to form and conduct business as a BIDCO. A person other than a Tennessee corporation may not apply for the license.

(b) An application filed with the commissioner under this part shall be in the form and contain the information that the commissioner may require, but shall contain, at a minimum, the following:

(1) A detailed business plan setting forth the services to be provided by the proposed BIDCO to business firms located within or outside of the state;

(2) A summary of the geographical business markets of the proposed BIDCO;

(3) Information concerning the experience of the management of the proposed BIDCO and how the experience relates to the execution of the business plan referred to in subdivision (b)(1);

(4) Location of the proposed main office of the BIDCO and any branch offices, or the vicinity thereof;

(5) A detailed summary of how the management of the proposed BIDCO intends to implement a reasonable and prudent policy for conserving and investing the capital of the BIDCO;

(6) A summary of the types of business firms to be assisted by the proposed BIDCO; and

(7) Three (3) years of detailed financial projections.

(c) After a review of an application and receipt and review of any additional or supplemental information requested by the commissioner, the commissioner shall approve the application for a license under this part if the commissioner determines that:

(1) The applicant has, or has firm financing commitments from equity investors or debt sources for, cash or similar liquid assets sufficient to demonstrate that prior to the time the applicant is authorized to transact business as a BIDCO, the applicant will have liquid assets available to provide financing assistance to business firms in an amount adequate for the applicant to transact business as a BIDCO;

(2) (A) Each director, officer, and controlling person of the applicant is of good character and sound financial standing;

(B) Each director and officer of the applicant is competent to perform the director's functions with respect to the applicant; and

(C) The directors and officers of the applicant are collectively able to manage the business of the applicant as a BIDCO;

(3) It is reasonable to believe that the applicant, if licensed, will comply with this part; and

(4) The applicant has reasonable prospects of being a viable, ongoing BIDCO and of satisfying the basic objectives of its business plan.

(d) The commissioner shall require a BIDCO to have a capital structure that the commissioner deems necessary for the transaction of business, but not less than one million dollars ($1,000,000).

(e) (1) If an application for a license under this part is approved and all conditions precedent to the issuance of the license are fulfilled, the commissioner shall issue a license to the applicant.

(2) A licensee shall post the license, or a copy thereof, in a conspicuous place in each of the main and branch offices of the licensee.

(3) A license shall not be transferable or assignable.

(4) Each license shall expire on December 31 of each year, and be subject to an annual renewal.

(f) If the commissioner denies an application, the commissioner shall provide the applicant with a written statement explaining the basis for the denial.



§ 45-8-209 - Surrender of license.

(a) Upon approval of a two-thirds (2/3) vote of its board of directors and after complying with subsection (b), a licensee may apply to the commissioner to have the commissioner accept the surrender of the license of the licensee. If the commissioner determines that the requirements of this section have been satisfied, the commissioner shall approve the application, unless in the opinion of the commissioner the purpose of the application is to evade a current or prospective action by the commissioner under this part.

(b) Not less than sixty (60) days before filing an application with the commissioner under subsection (a), a licensee shall notify each of its shareholders of its intention to file an application. Each shareholder shall be notified of the right to file with the licensee an objection to the proposed surrender of the license within the sixty-day period and shall be advised that, if the shareholder files an objection, the shareholder should send a copy of the objection to the commissioner. If shareholders holding twenty percent (20%) or more of the outstanding voting securities of the licensee file objections, the licensee shall not proceed with the application under subsection (a) unless the application is approved by a vote of shareholders holding two thirds (2/3) of the outstanding voting securities of the licensee.



§ 45-8-210 - Licensee -- Business and powers.

(a) The business of a licensee shall be the business of providing financing assistance and management assistance to business firms. A licensee shall not engage in a business other than the business of providing financing assistance and management assistance to business firms.

(b) The powers of a licensee include, but are not limited to, all of the following:

(1) To borrow money and otherwise incur indebtedness for purposes authorized herein, including issuance of corporate bonds, debentures, notes, or other evidence of indebtedness;

(2) (A) A licensee may determine the form and the terms and conditions for financing assistance provided by that licensee to a business firm including, but not limited to:

(i) Forms such as loans;

(ii) Purchase of debt instruments;

(iii) Straight equity investments such as purchase of common stock or preferred stock;

(iv) Debt with equity features such as warrants to purchase stock, convertible debentures, or receipt of a percent of net income or sales;

(v) Royalty based financing;

(vi) guaranteeing of debt; or

(vii) Leasing of property;

(B) A licensee may purchase securities of a business firm either directly or indirectly through an underwriter; and

(C) A licensee may participate in any government program for which the licensee is eligible and that has as one (1) of its functions the provision or facilitation of financing assistance or management assistance to business firms;

(3) Management assistance provided by a licensee to a business firm may encompass both management or technical advice and management or technical services;

(4) Financing assistance or management assistance provided by a licensee to a business firm shall be for the business purposes of that business firm;

(5) A licensee may exercise the incidental powers that are necessary or convenient to carry on the business of, or are reasonably related to the business of, providing financing assistance and management assistance to business firms;

(6) (A) In connection with an extension of credit by a licensee, a licensee may charge or receive interest at any rate that does not exceed the maximum rate that may be charged or received by any other lender in Tennessee, that is chartered or licensed by the state of Tennessee or any agency or instrumentality of the State of Tennessee, or charged or received by a small business investment company licensed by the small business administration, subject only to those terms and conditions stipulated in this part.

(B) As used in subdivision (b)(6)(A), "interest" does not include anything of value that is contingent on performance or value of the borrower, including, but not limited to, a percentage of net income of the borrower, royalties, stock in the borrower, warrants to purchase stock in the borrower and convertibility of debentures; and

(7) In connection with funding its operations, a licensee may sell small business loans, other securities and related collateral to special purpose corporations, including subsidiaries of the licensee, grantor or other trusts or similar entities that purchase the loans and resell or pledge the loans to third parties in connection with securitizations and similar transactions, and the entities may collect principal, interest, and fees with respect to loans originated by a licensee without being required to be licensed under this part.

(c) A licensee shall transact its business in a prudent business manner and shall maintain itself in a viable condition.

(1) In determining whether a licensee is transacting business in a prudent business manner, the commissioner shall not consider the risk of the financing assistance provided by the licensee to a business firm, unless the commissioner determines that the risk is so great compared with the realistically expected return as to demonstrate mismanagement of the licensee.

(2) Subsection (a) shall not limit the authority of the commissioner to do any of the following:

(A) Determine that a licensee's financing assistance to a single business firm or a group of affiliated business firms is in violation of this subsection (c) if the amount of financing assistance is unduly large in relation to the total assets or the total shareholders' equity of the licensee;

(B) Require that a licensee maintain a reserve in the amount of anticipated losses unless the loans have been marked to market value pursuant to applicable accounting standards; or

(C) Require that a licensee have in effect a written financing assistance policy, approved by its board of directors, including credit evaluation criteria and other matters. The commissioner shall not require that a licensee adopt a financing assistance policy that contains standards that prevent the licensee from exercising needed flexibility in evaluating and structuring financing assistance to business firms on a deal-by-deal basis.



§ 45-8-211 - Offices -- Personnel.

(a) A licensee shall maintain not less than one (1) office in the state.

(b) Each office of a licensee, whether within or outside of the state, shall be located in a place that is reasonably accessible to the public.

(c) A licensee shall maintain at each of its offices personnel who are competent to conduct the business of the office.

(d) Upon written notice to and consent from the commissioner, a licensee may establish, relocate or close an office, except that no consent shall be required if the licensee is well capitalized.



§ 45-8-212 - Control of business firms.

(a) One (1) or more other licensees, or one (1) or more directors, officers, principal shareholders, or affiliates of another licensee or licensees, either by itself or in concert with one (1) or more of its directors, officers, principal shareholders, or affiliates, shall not hold control of a business firm, except as follows:

(1) If and to the extent necessary to protect the interests of a licensee as a creditor of, or investor in, a business firm, a licensee that has provided financing assistance to a business firm may acquire and hold control of the business firm. Unless the commissioner approves a longer period, a licensee holding control of a business firm under this subdivision (a)(1) shall divest itself of the interest that constitutes holding control as soon as practicable or within three (3) years after acquiring the interest, whichever is earlier;

(2) With the approval of the commissioner, a licensee may acquire and hold control of a corporation that is licensed as a small business investment company under the United States Small Business Investment Act of 1958, as amended;

(3) With the approval of the commissioner, a licensee may acquire and hold control of a company that is a development company, whether or not the development company has been or may become certified by the United States small business administration pursuant to the United States Small Business Investment Act of 1958;

(4) With the approval of the commissioner, a licensee may acquire and hold control of another business firm that is engaged in no business other than the business of providing financing assistance or management assistance to business firms; and

(5) With the approval of the commissioner, a licensee may acquire and hold control of a business firm not referred to in subdivisions (a)(1)-(4). The commissioner shall not approve an application under this subdivision (a)(5) unless the commissioner determines that the acquisition will promote the purposes of this part.

(b) If a licensee anticipates acquiring and holding control of a business firm under subdivision (a)(1), the licensee shall file with the commissioner a plan for acquiring and holding control of the business firm, which shall include, at a minimum, the following:

(1) The reasons it is necessary for the licensee to acquire and hold control of the business firm;

(2) The percentage of outstanding voting securities of the business firm that the licensee anticipates acquiring and holding;

(3) The licensee's proposed course of action upon obtaining control of the business firm; and

(4) The length of time the licensee anticipates it will be necessary to hold control of the business firm.

(c) The commissioner may require a licensee to demonstrate the necessity for the licensee to hold control of a business firm under subdivision (a)(1).

(d) For the purposes of this section, "hold control" means ownership, directly or indirectly, of record or beneficially, of voting securities greater than:

(1) For a business firm with outstanding voting securities held by fewer than fifty (50) shareholders, forty percent (40%) of the outstanding voting securities; and

(2) For a business firm with outstanding voting securities held by fifty (50) or more shareholders, twenty-five percent (25%) of the outstanding voting securities.



§ 45-8-213 - Conflicts of interest.

(a) If a licensee provides financing assistance to a business firm or engages in another business transaction, and if that financing assistance or transaction involves a potential conflict of interest, the terms and conditions under which the licensee provides the financing assistance or engages in the transaction shall not be less favorable to the licensee than the terms and conditions that would be required by the licensee in the ordinary course of business if the transaction did not involve a potential conflict of interest. Each person who participates in the decision of the licensee relating to a transaction described in this section and has knowledge of a potential conflict of interest involving that transaction shall take care that the potential conflict of interest is disclosed in the documents of the transaction or, for a business transaction not involving financing assistance, in appropriate documents.

(b) For the purposes of subsection (a), transactions engaged in by a licensee that involve a potential conflict of interest include, but are not limited to, the following:

(1) Providing financing assistance to a principal shareholder of the licensee, to a person controlled by a principal shareholder of the licensee, or to a director, officer, partner, relative, controlling person, or affiliate of a principal shareholder of the licensee;

(2) Providing financing assistance to a business firm that is a principal shareholder of the licensee, or to a director, officer, partner, relative, controlling person, or affiliate of a principal shareholder of the licensee, or to a person controlled by a principal shareholder of the licensee that provides or plans to provide contemporaneous financing assistance;

(3) Providing financing assistance to a business firm that has or is expected to have a substantial business relationship with another business firm that has a director, officer, or controlling person who is also a director, officer or controlling person of the licensee or who is the spouse of a director, officer, or controlling person of the licensee;

(4) Providing financing assistance to a business firm if that business firm, or a director, officer or controlling person of that business firm, contemporaneously, has loaned or will loan money to an associate of the licensee;

(5) Providing financing assistance for the purchase of property of an associate or principal shareholder of the licensee; and

(6) Selling or otherwise transferring any of its assets to an associate or principal shareholder of the licensee.

(c) Nothing in this section or in any other section of this part limits the authority of the commissioner to determine that an act involves a conflict of interest and, therefore, is an unsafe or unsound act.

(d) Except with the approval of the commissioner, a licensee shall not provide a lien on or security interest in any of its property for the purpose of securing an obligation of, or an obligation incurred for the benefit of, another person, other than a direct or indirect subsidiary thereof.



§ 45-8-214 - Merger, acquisition or sale of business assets.

(a) Without the prior approval of the commissioner, a licensee shall not consummate a transaction involving a merger, acquisition of control, or a sale of all or substantially all of its business assets, where the licensee is a principal party to the transaction.

(b) The commissioner shall not approve the merger of a licensee with another corporation unless:

(1) The licensee is the surviving corporation; or

(2) If the licensee is the disappearing corporation, the surviving corporation is also a licensee.

(c) The commissioner shall approve an application by a licensee for approval of a proposed transaction involving a merger, acquisition of control or a sale of all or substantially all of the licensee's business assets, only upon a finding by the commissioner that:

(1) The merger, acquisition, or sale will be on a sound financial basis with respect to the acquiring licensee;

(2) Upon consummation of the merger, acquisition, or sale, it is reasonable to believe that the acquiring licensee will comply with this part; and

(3) The merger, acquisition, or sale will not have a major detrimental impact upon competition in the providing of financing assistance or management assistance to business firms, or if there will be a major detrimental impact, the merger, acquisition, or sale is necessary in the interests of the financial soundness of any of the parties to the merger, acquisition, or sale, or is otherwise, on balance, in the public interest.



§ 45-8-215 - Records and reports.

(a) A licensee shall make and keep books, accounts, and other records in a form and manner that the commissioner may require. The records shall be kept at the place and shall be preserved for the length of time that the commissioner may specify.

(b) Not more than ninety (90) days after the close of each fiscal year of a licensee, or a longer period if specified by the commissioner, a licensee shall file with the commissioner an audited report containing the following:

(1) Financial statements, including balance sheet, statement of income or loss, statement of changes in capital accounts, and statement of changes in financial position;

(2) A report, certificate, or opinion of an independent certified public accountant or independent public accountant who performs the audit, stating that the financial statements were prepared in accordance with generally accepted accounting principles; and

(3) Other information that the commissioner may require.

(c) In addition to the audited report required by subsection (b), a licensee shall file with the commissioner other reports and at times that the commissioner may require. Any report required by the commissioner under this section shall be in a form and shall contain information that the commissioner may specify.



§ 45-8-216 - Examination by commissioner.

(a) The commissioner shall visit and examine each licensee as frequently as the commissioner deems it necessary or expedient. On the occasion of every visit and examination, the commissioner shall, in company with one (1) or more of the officers of the licensee, if requested by the licensee, be given free access to every part of the office or place of business and to the assets, securities, books, papers and records of the licensee.

(b) If, in the commissioner's opinion, it is necessary for a thorough examination of a licensee, the commissioner may retain one (1) or more accountants, attorneys, appraisers, or other third parties to assist the commissioner in the examination. Within ten (10) days after receipt of a statement from the commissioner, the licensee shall pay or reimburse the fees, costs and expenses of any third parties retained by the commissioner under this subsection (b).

(c) The commissioner shall also have the power to examine or cause to be examined subsidiary corporations of BIDCOs subject to the commissioner's supervision under this part.

(d) Any examination under this section may be made by any person or persons designated by the commissioner, and in that case, all the powers vested in the commissioner by this section shall be possessed by the person or persons so designated. The commissioner shall furnish to each examiner a commission under the signature of the commissioner and official seal of the department, which the examiner shall exhibit to the officer or officers of the BIDCO proposed to be examined as the examiner's authority for making the examination.



§ 45-8-217 - Investigations.

(a) The commissioner may make the investigations within or without the state as the commissioner may consider necessary or appropriate for determining whether to approve an application filed with the commissioner under this part, or for determining whether a licensee or other person has violated or is about to violate this part, to aid in the enforcement of this part, or to aid in issuing an order or promulgating a rule or regulation pursuant to this part.

(b) Any investigation under this section may be made by any person or persons designated by the commissioner, and in that case, all the powers vested in the commissioner by this section shall be possessed by the person or persons so designated. When the investigation is made without the presence of the commissioner, the commissioner shall furnish to the person or persons conducting the investigation a commission under the signature of the commissioner and official seal of the department, which shall be exhibited to any person contacted in the course of the investigation.

(c) For purposes of an investigation under this section, the commissioner may administer oaths and affirmations, subpoena witnesses, including, but not limited to, the officers, directors, trustees, partners, managers and employees of any entity being examined, compel the attendance of witnesses, take evidence, and require the production of books, papers, correspondence, memoranda, agreements, or other documents or records that the commissioner considers relevant to the investigation.

(d) If any person fails to comply with a subpoena or subpoena duces tecum issued by the commissioner under this section or fails to testify with respect to a matter concerning which the person may be lawfully questioned, the chancery court, upon application of the commissioner, may issue an order requiring the attendance of the person and the giving of testimony or production of evidence.



§ 45-8-218 - Issuance of orders -- Notice -- Hearings.

(a) The commissioner may issue an order, setting forth an appropriate remedy, including, but not limited to, a cease-and-desist order, an order removing any person from office with a licensee, or prohibiting any person from further participating in any manner in the conduct of the business of the licensee, upon a finding by the commissioner that the licensee, subject person or other person:

(1) Has violated, is violating, or is about to violate any provision of this part or other applicable law, rule or regulation;

(2) Has engaged or participated, or is engaging or participating, or is about to engage or participate, detrimentally with respect to the business of the licensee;

(3) Has been indicted or convicted for a crime involving dishonesty or breach of trust; or

(4) Is conducting acts that threaten the interests of the licensee or may threaten to impair public confidence in the licensee.

(b) Notice and hearing shall be provided in advance of any action authorized in subsection (a). In cases involving extraordinary circumstances requiring immediate action, the commissioner may take the action, but shall promptly afford a subsequent hearing upon application to rescind the action taken.

(c) The licensee, subject person or other person to whom an order is issued under subsection (a), is entitled to an administrative review of the order pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 45-8-219 - Civil penalties.

(a) Should the commissioner find that any person has violated this part or has violated an order issued pursuant to § 45-8-218, the commissioner may order the person to pay to the state a civil penalty in an amount that the commissioner may specify. However, the amount of the civil penalty shall not exceed ten thousand dollars ($10,000) for each violation, or in the case of a continuing violation, ten thousand dollars ($10,000) for each day for which the violation continues. In determining the amount of the penalty, the commissioner shall consider the appropriateness of the penalty with respect to the size of the financial resources and good faith of the person charged, the gravity of the violation and other matters as justice may require.

(b) A person assessed a penalty under subsection (a) shall be afforded an opportunity for a hearing upon request within ten (10) days of the issuance of the notice of assessment. The commissioner's decision after a hearing or otherwise shall constitute a final order and may be reviewed as provided in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5; provided, that the original order shall not be reviewable in a proceeding initiated under this subsection (b).

(c) The provisions of subsection (a) are in addition to, and not an alternative to, other provisions of this part that authorize the commissioner to issue orders or to take other action on account of a violation of this part.

(d) The provisions of subsection (a) are in addition to, and not an alternative to, any criminal penalties that may be available under § 45-8-223 or any other criminal laws.



§ 45-8-220 - Show cause order -- Appointment of receiver.

(a) If the commissioner finds that a licensee is insolvent, or the licensee is transacting business without authority or in violation of this part or any other law, or it is contrary to the purposes of this part for the licensee to continue business, the commissioner shall communicate the facts to the attorney general and reporter who shall file in the chancery court, in any county where the licensee is doing business, a complaint setting forth the facts and applying for an order requiring the licensee to show cause why its business should not be closed.

(b) In a proper case made, the chancery court shall have the power to appoint a receiver to take charge of, settle and wind up the affairs of a licensee under the direction of the court, to enjoin the licensee from doing business, or to make other orders or decrees as the circumstances warrant and the court deems proper.



§ 45-8-221 - Privileged and confidential information -- Disclosures.

(a) The information that is obtained by the commissioner, or any financial institutions examiner, in making an examination into the affairs of the BIDCO, shall be for the purpose of ascertaining the true condition of the affairs of the BIDCO, shall be privileged and confidential, shall not be subject to subpoena, and shall not be disclosed by the party making the examination to any person, except that the examiner shall report the condition of the affairs of the BIDCO to the commissioner, and except that the commissioner is authorized to make the following disclosures from reports of examinations and any information related to the examination of the BIDCO:

(1) Within the department in the course of official duties;

(2) To the United States department of justice, federal bureau of investigation, Tennessee bureau of investigation or state district attorneys general in the case of any criminal violation discovered during the course of an examination;

(3) In any administrative proceeding or court action initiated by the commissioner or the department or to which the commissioner is an actual party;

(4) To the directors of a BIDCO;

(5) To the comptroller of the treasury or the comptroller's designee for the purpose of an audit of the department; provided, that neither this section nor § 10-7-508 shall allow the comptroller or the comptroller's designee a right of access to the names of debtors or other persons listed in the report of an examination of a BIDCO;

(6) To the state treasurer, commissioner of finance and administration, and commissioner of economic and community development when disclosure is in the best interest of the state; and

(7) To other states' financial institutions' regulatory agencies that have authority to regulate BIDCOs in their states.

(8) [Deleted by 2013 amendment, effective July 1, 2013.]

(b) Disclosures made under subsection (a) shall be made under safeguards designed to prevent further dissemination of confidential information. If any agency or department that has received confidential information under subsection (a) receives a valid subpoena to produce documents of the department of financial institutions, or desires to use the documents in litigation including, but not limited to, discovery proceedings, in which it is involved, the agency or department shall notify the department for permission to produce the documents. The commissioner has the discretion to authorize the requesting agency or department to use the documents under a protective order approved by the commissioner and designed to prevent the unnecessary further dissemination of the documents.

(c) (1) A BIDCO may reproduce all, or any part of, a report of examination and send or deliver the reproduction to a holding company of which it is a subsidiary.

(2) As used in this section, "subsidiary" means:

(A) Any company twenty-five percent (25%) or more of whose voting shares, excluding shares owned by the United States or by any company wholly owned by the United States, is directly or indirectly owned or controlled by the holding company, or is held by it with power to vote;

(B) Any company the election of a majority of whose directors is controlled in any manner by the holding company; or

(C) Any company with respect to the management or policies of which the holding company has the power, directly or indirectly, to exercise a controlling influence, as determined by the commissioner, after notice and opportunity for hearing.

(d) Notwithstanding any provision of this section to the contrary, the commissioner may, in the commissioner's discretion and in the interest of justice, and when under a validly issued subpoena, waive the privilege created herein and produce examination reports of BIDCOs and other related documents under the provisions of a protection order entered by a court or administrative tribunal of competent jurisdiction where the order is designed to protect the confidential nature of the information so disclosed from public dissemination.



§ 45-8-222 - Prohibited acts.

(a) For the purposes of this section:

(1) A person who is in a relationship referred to in this section within six (6) months before or after a licensee provides financing assistance shall be considered to be in that relationship as of the date that licensee provides that financing assistance; and

(2) If a licensee, in order to protect its interest, designates a person to serve as a director of, officer of, or in any capacity in the management of a business firm to which that licensee provides financing assistance, that person shall not, on that account, be considered to have a relationship with that business firm.

(b) A person shall not willfully make an untrue statement of a material fact in an application or report filed with the commissioner under this part, or willfully omit to state in the application or report a material fact required to be stated in the application or report.

(c) A person having custody of any of the books, accounts, or other records of a licensee shall not willfully refuse to allow the commissioner, upon request, to inspect or make copies of any of those books, accounts or other records.

(d) A person shall not, with intent to deceive a director, officer, employee, auditor or attorney of a licensee, the commissioner, or a governmental agency:

(1) Make a false entry in the books, accounts or other records of the licensee;

(2) Omit to make an entry in those books, accounts or other records that the person is required to make; or

(3) Alter, conceal, or destroy any of those books, accounts or other records.

(e) A licensee shall not provide, directly or indirectly, financing assistance to an associate of the licensee.

(f) A licensee shall not provide, directly or indirectly, financing assistance to discharge, or to free other money for use in discharging, in whole or in part, an obligation to an associate of that licensee. This subsection (f) does not apply to a transaction effected by an associate of a licensee in the normal course of that associate's business involving a line of credit or short-term financing assistance.

(g) It is unlawful for any person to serve as an officer or director of a BIDCO who:

(1) Has been convicted of an offense constituting a violation of the BIDCO laws, a felony or a breach of trust in the jurisdiction where the judgment was rendered;

(2) Is indebted to the BIDCO for more than thirty (30) days upon a judgment that has become final.

(h) It is unlawful for an affiliate of a BIDCO, or for an officer, director or employee of a BIDCO or affiliate of a BIDCO, to willfully and knowingly and without authority from the board of directors or governing body of the BIDCO, to receive, consent to receive, or agree to receive, any commission, emolument, gratuity, or reward, or any promise of any commission, emolument, or reward, property or thing of value or of personal advantage, for procuring or endeavoring to procure for any person a loan or any other investment by the BIDCO.

(i) Any director of a BIDCO who concurs in any vote or act of the directors of the BIDCO by which it is intended to:

(1) Make a dividend except from the surplus profits arising from the business of the BIDCO;

(2) Divide, withdraw or in any manner pay to the stockholders or any of them any part of the stock of the BIDCO, or to reduce the stock except in pursuance of law;

(3) Discount or receive any note, or other evidence of debt in payment of stock required to be paid or with intention to provide the means of making the payment;

(4) Receive or discount any note or other evidence of debt with the intent to enable any stockholder to withdraw any part of the money paid in as consideration for the purchase of stock; or

(5) Apply any portion of the funds of the BIDCO except as allowed by law, directly or indirectly, to the purchase of shares of its own stock.



§ 45-8-223 - Intentional violators -- Penalties.

(a) A person who knowingly commits an act that violates § 45-8-222 commits a Class A misdemeanor.

(b) This section does not apply to an act committed or omitted in good faith in conformity with an order or rule of the commissioner, notwithstanding that order or rule is later amended, rescinded, or repealed, or determined by judicial or other authority to be invalid for any reason.

(c) Nothing in this part limits the power of the state to punish a person for an act that constitutes a crime under any statute.



§ 45-8-224 - Report of criminal violations.

It is the duty of the BIDCO to submit to the commissioner a report of any apparent criminal violation known by it to have occurred. The commissioner shall submit to the district attorneys general of the respective judicial districts reports of apparent violations of laws. The commissioner shall also report the violation to the appropriate division of the Tennessee bureau of investigation.



§ 45-8-225 - Report of accomplishments.

The commissioner shall publish annually and provide to the governor and to each member of the general assembly a report that summarizes the department's accomplishments under this part in promoting economic development in this state. At the minimum, the information shall include aggregate statistics on each of the following:

(1) The number and dollar amount of provisions of financing assistance made by licensees to business firms;

(2) The number and dollar amount of provisions of financing assistance made by licensees to business firms classified in broad categories of industry such as divisions of the standard industrial classification manual;

(3) The number and dollar amount of provisions of financing assistance made by licensees to minority owned business firms and to female owned business firms; and

(4) Estimates of the number of jobs created or retained.



§ 45-8-226 - Inapplicability of § 45-8-212 to well capitalized licensee.

The requirements of § 45-8-212 shall not be applicable to a well capitalized licensee; provided, that within thirty (30) days of ceasing to be well capitalized, a licensee must apply for commissioner approval in order to retain any business acquired without the commissioner's prior approval.









Chapter 9 - International Banking

§ 45-9-101 - Legislative intent.

The general assembly declares that it is the purpose of this chapter to provide for the establishment of international banking and financial corporations chartered and operating under Tennessee law with powers sufficiently broad to enable them to compete effectively with similar institutions organized under other jurisdictions and laws, specifically institutions organized under § 25(a) of the Federal Reserve Act.



§ 45-9-102 - Certificate of authority by commissioner.

The commissioner of financial institutions (hereinafter "the commissioner") may grant a certificate of authority to any Tennessee corporation organized under this chapter for the purpose of engaging in international or foreign banking or other international or foreign financial operations; provided, that the corporation's charter is sufficiently limited so that no corporation organized under this chapter may carry on any part of its business in Tennessee or in the United States, except business that, in the opinion of the commissioner, is incidental to its international or foreign business.



§ 45-9-103 - Corporate charter.

To the extent that the charter of a corporation organized under this chapter is more limited or restrictive than this chapter otherwise permits, the corporation shall be bound by the terms of its charter until such time or times as that charter is amended, subject to the approval and acceptance of the commissioner, to incorporate any other provision or provisions permitted by this chapter.



§ 45-9-104 - Applicability of other laws.

(a) Chapters 1 and 2 of this title apply to any corporation organized under this chapter unless and to the extent the commissioner, exercising discretion, deems the provision or provisions or part of the provisions to be inconsistent with the purpose or purposes of this chapter or otherwise inapplicable to corporations organized under this chapter.

(b) All other laws of Tennessee, except to the extent expressly inconsistent herewith, shall apply to corporations organized under this chapter.



§ 45-9-105 - Rules and regulations.

The commissioner has the authority to issue rules and regulations that the commissioner, who has sole discretion with regard to the rules and regulations, deems necessary to carry out the purpose or purposes of this chapter.






Chapter 10 - Financial Records Privacy Act

§ 45-10-101 - Short title.

This chapter shall be known and may be cited as the "Financial Records Privacy Act."



§ 45-10-102 - Chapter definitions.

As used in this chapter, and in any subpoena issued pursuant to this chapter, unless the context otherwise requires:

(1) "Custodian" means either the "immediate custodian," or any person to whom the "immediate custodian" reports, the auditor or any other person designated by a corporation's board of directors to respond to a subpoena issued pursuant to this chapter. "Immediate custodian" means the person preparing, preserving, using, supervising the using or preparation of the financial records, and also includes any person to whom the person reports who is familiar with the preparation, use and maintenance of the records;

(2) "Customer" means a depositor, borrower, member, lessee, other person, or the personal or legal representative or estate thereof, who has, has had, or has contemplated a relationship with the financial institution that caused the financial institution to create, obtain, preserve or maintain financial records pertaining to the person or the person's affairs;

(3) "Financial institution" means a bank, savings and loan association, industrial loan and thrift company, credit union, mortgage broker, mortgage banker, or leasing company accepting deposits, making or arranging loans and making or arranging leases;

(4) "Financial records" or "records" means any original document, any copy of an original document, or any information contained in the document, other than a customer's name, address, and account number, held by or in the custody of a financial institution, where the document, copy or information is identifiable as pertaining to one (1) or more customers of the institution;

(5) "Government authority" means an agency or department of the state, or any officer, employee, or agent thereof;

(6) "Issuer" means any person that causes to be issued a subpoena for the production of records;

(7) "Person" means any individual, partnership, corporation, association, trust or any other legal entity organized under the laws of this state, including any department or agency of this state, any county or municipal corporation located in this state, and any court of this state or of the United States;

(8) "Subpoena" means any writ, order, or other writing directed to a financial institution, or an officer thereof, and requiring the production of a financial record or records; and

(9) "Supervisory agency" means:

(A) The federal deposit insurance corporation;

(B) The national credit union administration;

(C) The federal reserve board;

(D) The United States comptroller of the currency;

(E) The department of financial institutions; and

(F) Any other agency of this state or the United States that is empowered to regulate financial institutions.



§ 45-10-103 - Permissible acts.

The following acts are expressly permitted by, but are not otherwise subject to, this chapter:

(1) The preparation, examination, handling or maintenance of any financial records:

(A) By any attorney, officer, employee or agent of a financial institution having custody of the records; or

(B) By a certified public accountant engaged by the financial institution to perform an independent audit;

(2) The examination of any financial records by, or the furnishing of financial records by a financial institution to, any officer, employee or agent of a supervisory agency for use solely in the exercise of the person's duties as an officer, employee or agent of the agency;

(3) The publication of data furnished from financial records relating to customers where the data cannot be identified to any particular customer or account;

(4) The making of reports or returns required under the tax laws and/or regulations of this state or the United States;

(5) The furnishing of information permitted to be disclosed under article 3 of the Uniform Commercial Code, compiled in title 47, chapter 3, concerning the dishonor of any negotiable instrument;

(6) The exchange in the regular course of business of credit information between a financial institution and other financial institutions or commercial enterprises, directly or through a credit reporting agency;

(7) The furnishing of information or records deemed by a financial institution to be necessary or incidental to the performance of the duties of a federal, state or local official or agency;

(8) The furnishing of information or records to a federal, state or local official or agency in response to a subpoena lawfully issued by the official or agency. A financial institution may presume that a subpoena that appears valid on its face has been lawfully issued;

(9) The furnishing of information or records as a part of a financial institution's answer, or other pleading, in any action wherein the financial institution is a party, including being a garnishee;

(10) The furnishing of information or records to any federal officer or agency as long as furnishing the information is not prohibited by the federal Right to Financial Privacy Act of 1978;

(11) The furnishing of information or records in response to any allegation made by a customer;

(12) The furnishing of information or records where deemed necessary to comply with or to preserve rights under:

(A) Any statute, ordinance, or regulation; or

(B) Any contract to which the customer, or any person serving as surety, guarantor, or the like, is a party;

(13) The furnishing of a copy of any negotiable, nonnegotiable or nontransferable instrument to any person named therein as a remitter, party, obligor, or obligee;

(14) (A) The furnishing of records concerning a loan or other obligation, and the obligor or obligors thereon, held by a financial institution to a purchaser or prospective purchaser of the obligation or a participation or interest therein; provided, that:

(i) The purchaser, if a financial institution, shall hold the records subject to the provisions of this chapter, to the same extent as if the obligor or obligors were customers of the purchaser; or

(ii) The purchaser, if not a financial institution, shall undertake not to disclose the records to any person, except:

(a) To or with the consent of the obligors or the obligor's agent;

(b) Pursuant to legal process served on the purchaser; or

(c) As would be permitted under this section if the purchaser were a financial institution.

(B) This subdivision (14) shall not be construed to impose or create a duty of disclosure on the part of a financial institution to a purchaser;

(15) (A) The furnishing by a financial institution of information or records to an affiliate of the financial institution.

(B) As used in this subdivision (15), "affiliate of a financial institution" is:

(i) A corporation, eighty percent (80%) of any class of voting stock of which is owned, directly or indirectly, by the financial institution or by a corporation that, directly or indirectly, also owns eighty percent (80%) of any class of voting stock of the financial institution; or

(ii) A corporation that owns, directly or indirectly, eighty percent (80%) of any class of voting stock of the financial institution.

(C) The affiliate to whom the records and information are furnished shall hold the records or information subject to this chapter as if the affiliate were the financial institution furnishing the records or information; and

(16) The furnishing by a financial institution of information or records to the extent permitted by the Gramm-Leach-Bliley Act of 1999 (Public Law 106-102); provided, the financial institution complies with the consumer disclosure requirements and opt-out provisions of the act.



§ 45-10-104 - Requisites for disclosure -- Effect of disclosure.

(a) Except as provided in § 45-10-103, a financial institution may not disclose to any person, except to the customer or the customer's agent, any financial records relating to that customer unless:

(1) The customer has authorized disclosure to that person as provided in § 45-10-105; or

(2) The financial records are disclosed in response to a lawful subpoena that meets the requirements of §§ 45-10-106 and 45-10-107.

(b) Nothing in this chapter shall preclude any financial institution, or any officer, employee, or agent of a financial institution, from notifying a government authority that the institution, or officer, employee, or agent has information that the financial institution or its representative believes may be relevant to a possible violation of any statute or regulation. The information may include the name or other identifying or descriptive information concerning any individual, corporation, or account involved in any suspected illegal activity, and a description of the activity. The information may be disclosed notwithstanding any law or regulation of this state to the contrary. Nothing in this section shall create any duty to provide any information to a governmental authority except in accordance with subsection (a), nor relieve any duty to provide information to a governmental authority when otherwise required by law. Any financial institution, or officer, employee, or agent thereof making a disclosure of information pursuant to this subsection (b), shall not be liable to any person under any law or regulation of this state or political subdivision thereof, for disclosure or for any failure to disclose information required or permitted under this section.



§ 45-10-105 - Authorization by customer.

(a) A customer may authorize disclosure of financial records pertaining to the customer by signing and dating a statement authorizing the disclosure; or, if acceptable to the financial institution, a customer may provide authorization orally. The authorization may specify:

(1) The name of the person to which disclosure is authorized;

(2) The financial records that are authorized to be disclosed; and

(3) The period of time during which the authorization is effective.

(b) No authorization shall be required by a financial institution as a condition of doing business with the financial institution.



§ 45-10-106 - Service of subpoena on financial institution.

A subpoena authorizing the production of financial records may be served upon a financial institution only if:

(1) A copy of the subpoena has been served upon the customer, if the customer is available for service, in the manner provided by law for the service of subpoena, or, in any judicial proceeding in which the customer is a named party, a copy of the subpoena has been served on the customer in the manner provided for the service of pleadings subsequent to the original complaint by the Tennessee Rules of Civil Procedure; and

(2) The customer, in the case of a judicial subpoena issued in a proceeding in which the customer is not a named party, has not moved to quash the subpoena within ten (10) days after service of a copy of the subpoena on the customer; or in the case of a nonjudicial subpoena, the customer has not notified the issuer, within ten (10) days after service of a copy of the subpoena on the customer, that the customer objects to the subpoena, in which case the issuer must petition an appropriate court and obtain approval of the court before issuing the subpoena. The appropriate court shall be any court of record in the county where the customer is located, if a resident of Tennessee; otherwise the county where the financial institution is located.



§ 45-10-107 - Requisites of subpoena.

(a) A financial institution shall not be required to produce financial records in response to a subpoena unless:

(1) The subpoena indicates that the requirements of § 45-10-106 have been met;

(2) The subpoena describes with specificity the financial records to be produced, including:

(A) The name and address of the customer to whom the records relate;

(B) The name or functional description of the records;

(C) The time period covered by the records; and

(D) Any additional information necessary to identify the records sought;

(3) The subpoena has been served upon the financial institution on a date that allows adequate time, which shall not be less than fifteen (15) days, within which to locate, copy and deliver the records; and

(4) In civil actions, the subpoena contains a bond for costs incident to the subpoena as provided in § 45-10-108.

(b) By agreement between the financial institution and the issuer or upon proper application to the appropriate court and after notice to the affected person, the fifteen-day period may be shortened where fifteen (15) days are not required, or may be lengthened where fifteen (15) days are not sufficient. Nothing herein shall restrict the power of the appropriate court for good cause shown to cause subpoenas to be issued or responses thereto to be made in less than any of the time periods set forth herein, including instanter.

(c) A financial institution shall not be deemed to violate this chapter because it produces financial records in response to a subpoena containing the representation required under subdivision (a)(1), even if the representation is false and a claim to that effect is made to the financial institution, unless the production violates a court order duly served on the financial institution.

(d) A financial institution refusing to comply with a subpoena that fails to meet all applicable requirements of subsection (a) need not file a motion to quash the subpoena, but shall notify the issuer of the grounds of its refusal within a reasonable time after being served with the subpoena.

(e) (1) A financial institution may file with the appropriate court a copy of the notice of refusal to comply with a subpoena that was conveyed to the issuer as provided in subsection (d). The copy shall contain a notice to the clerk of court, which shall be prominently on the face of the copy in substantially the following form:

Case / Docket No. ___________________

Notice to the clerk of court: Pursuant to Tennessee Code Annotated § 45-10-107, this notice shall suspend issuance of any order to show cause or compel a response to the subpoena issued to the financial institution filing this copy of a notice of refusal to comply with a subpoena.

(2) Receipt of a copy of the notice submitted under subdivision (e)(1) by the clerk of the appropriate court shall serve as notice to the court that the court shall not issue an order to show cause or compel the financial institution to respond to a subpoena that the financial institution has determined fails to meet all the applicable requirements of subsection (a), unless the court deems that the requirements have been satisfied. The notice shall not prevent the court from issuing an order once a subpoena meets the requirements of subsection (a).



§ 45-10-108 - Bond.

On motion of any affected party, and for good cause shown, the court may require the person requesting the production of any records of a financial institution in a civil action to execute a bond, with sufficient surety, in an amount deemed sufficient by the court.



§ 45-10-109 - Expenses to be taxed as costs.

In all judicial proceedings, the reasonable expenses of a financial institution in producing records in response to a subpoena shall be taxed as costs, without regard to the amount of any bond, and in all other instances, the issuer shall pay the financial institution's reasonable expenses incurred in complying with the subpoena. The financial institution shall submit to the issuer, either with the records or within thirty (30) days after delivering the records, a statement as to its charges for preparing and delivering the records. Charges by the financial institution at rates that do not exceed those established by the internal revenue service shall be deemed reasonable unless otherwise determined by the appropriate court after notice and a hearing.



§ 45-10-110 - Compliance with subpoena duces tecum.

Except as hereinafter provided, when a subpoena duces tecum is served upon a custodian of records of any financial institution in an action or proceeding in which the financial institution is not a party, and the subpoena requires the production of all or any part of the records of the financial institution relating to any customer of the financial institution, it shall be sufficient compliance with the subpoena if the custodian within fourteen (14) days after being served with a subpoena duces tecum, files with the court clerk or the issuer, either by personal delivery or certified or registered mail, a true and correct copy, which may be a copy reproduced on film or other reproducing material by microfilming, photographing, photostating or other approximate process, or a facsimile, exemplification or copy of the reproduction or copy of all records specifically described in the subpoena.



§ 45-10-111 - Wrapping and delivery of copy of records.

The copy of the records shall be separately enclosed in an inner envelope or wrapper, sealed, with the title and number of the action, name of custodian and date of subpoena clearly inscribed on the sealed envelope or wrapper. The sealed envelope or wrapper shall then be enclosed in an outer envelope or wrapper, sealed, and directed as follows:

(1) If the subpoena directs attendance in court, to the clerk of the court or to the judge of the court;

(2) If the subpoena directs attendance at a deposition, to the officer before whom the deposition is to be taken, at the place designated in the subpoena for the taking of the deposition or at the officer's place of business; or

(3) In other cases, to the issuer.



§ 45-10-112 - Opening of sealed envelope.

Unless the sealed envelope or wrapper is returned to a witness who is to appear personally, the copy of the records shall remain sealed and shall be opened only at the time of trial, deposition, or other hearing, upon the direction of the judge, court, officer, body, tribunal or other issuer conducting the proceeding, in the presence of all parties who have appeared in person or by counsel at the trial, deposition, hearing or other proceeding.



§ 45-10-113 - Affidavit of custodian.

(a) The records shall be accompanied by an affidavit of a custodian stating in substance that:

(1) The affiant is duly authorized custodian of the records and has authority to certify the records;

(2) The copy is a true copy of all the records described in the subpoena; and

(3) The records were prepared by the personnel of the financial institution's business at or near the time of the act, condition or event reported therein.

(b) If the financial institution has none of the records described, or only part of the records, the custodian shall so state in the affidavit and file the affidavit and the records that are available in the manner prescribed in this chapter. The filing of an affidavit with respect to reasonable charges shall be sufficient proof of the expense, which shall be taxed as costs of court.



§ 45-10-114 - Copy and affidavit as evidence.

The copy of the record shall be admissible in evidence to the same extent as though the original thereof were offered and the custodian had been present and testified to the matters stated in the affidavit. The affidavit shall be admissible in evidence and the matters stated therein shall be presumed true in the absence of a preponderance of evidence to the contrary. When more than one (1) person has knowledge of the facts, more than one (1) affidavit may be made.



§ 45-10-115 - Personal attendance of custodian -- Form of subpoena.

(a) Where the personal attendance of the custodian is required, the subpoena duces tecum shall contain a clause that reads:

"The procedure authorized pursuant to the Financial Records Privacy Act §§ 45-10-110 -- 45-10-113 will not be deemed sufficient compliance with this subpoena."

(b) Where both the personal attendance of the custodian and the production of the original record are required, the subpoena duces tecum shall contain a clause that reads:

"Original records are required, and the procedure authorized pursuant to the Financial Records Privacy Act §§ 45-10-110 -- 45-10-113 will not be deemed sufficient compliance with this subpoena."

(c) Where the personal attendance of the custodian is required, the immediate custodian or immediate custodians of the records required shall appear, and the custodian or custodians shall be compensated as witnesses, in addition to the reasonable cost of producing the records being taxed as costs of court.



§ 45-10-116 - Substitution of copies for original records.

In view of the property right of the financial institution in its records, original records may be withdrawn after introduction into evidence and copies substituted, unless otherwise directed for good cause by the court, judge, officer, body or tribunal conducting the hearing. The custodian may prepare copies of original records in advance of testifying for the purpose of making substitution of the original records, and the reasonable charges for making the copies shall be taxed as costs of court. If copies are not prepared in advance, they can be made and substituted at any time after introduction of the original record, and the reasonable charges for making the copies shall be taxed as costs of court.



§ 45-10-117 - Delaying of customer notice -- Required findings -- Filing by court -- Disclosure.

(a) Upon application of a government authority, the customer notice required under § 45-10-106 may be delayed by an order of the chancery court of Davidson County, or the court issuing a lawful subpoena, if the presiding chancellor or judge finds that:

(1) The investigation being conducted is within the lawful jurisdiction of the government authority seeking the financial records;

(2) There is reason to believe that the records being sought are relevant to a legitimate law enforcement, investigative or administrative inquiry;

(3) There is reason to believe that the notice will result in:

(A) Endangering life or physical safety of any person;

(B) Flight from prosecution;

(C) Destruction of or tampering with evidence;

(D) Intimidation of potential witnesses;

(E) Jeopardizing an investigation or official proceeding or unduly delaying a trial or ongoing official proceeding; or

(F) The public health, safety or welfare is threatened; and

(4) The application for delay is made with reasonable specificity.

(b) (1) If the court makes the findings required in subdivisions (b)(1)-(4), it shall enter an ex parte order granting the requested delay for a period not to exceed ninety (90) days and an order prohibiting the financial institution from disclosing that records have been obtained or that a request for records has been made.

(2) One (1) extension of the delay notice provided in subdivision (b)(1), of up to ninety (90) days, may be granted by the court upon application, but only in accordance with this section.

(3) Upon expiration of the period of delay of notification under subdivision (b)(1) or (2), the customer shall be served with or mailed a copy of the subpoena by the government authority, together with the following legend specifying the nature of the law enforcement inquiry:

"Records or information concerning your transactions, which are held by the financial institution named in the attached process or request were supplied to or requested by the government authority named in the process or request on (date). Notification was withheld pursuant to a determination by (title of court so ordering) under the Financial Records Privacy Act that such notice might (state reason). The purpose of the investigation or official proceeding was _________________."

(c) When access to financial records is obtained pursuant to § 45-10-107 (b), under emergency access, the government authority shall, unless a court has authorized delay of notice pursuant to subsections (a) and (b), as soon as practical after the records are obtained, serve upon the customer or mail by registered or certified mail to the customer's last known address a copy of the subpoena or other documents noting the judicial proceedings in which the customer is a party.

(d) Any memorandum, affidavit, or other paper filed in connection with a request for delay in notification shall be preserved by the court. Upon petition by the customer to whom the records pertain, the court may order disclosure of the papers to the petitioner. If the petition is prior to the expiration of the period of delay ordered by the court or an extension thereof, the court may order disclosure, unless the court makes the findings required in subsection (a). If the petition is after expiration of the period of delay or an extension thereof, the court shall order disclosure unless the court makes a finding that the record should be sealed in the interest of justice.



§ 45-10-118 - Disclosure relative to child support enforcement.

(a) Notwithstanding any other provisions of any law or regulation to the contrary, a financial institution shall disclose upon request to any Title IV-D child support agency of this state or any other state or territory or the federal government, their contractors or duly authorized agents, that are seeking to establish, modify, or enforce any child support obligation, any financial information, including, but not limited to, assets and liabilities, relative to any person who is the subject of any judicial or administrative action or process that establishes, modifies or enforces child support obligations.

(b) Access to records upon request of the entities shall include automated access to data bases containing financial information wherever agreements pursuant to § 45-19-101 have been entered between the department of human services and any financial institution.

(c) Notwithstanding the provisions of any other law or regulation to the contrary, any financial institution or any financial institution's contractor that may process any records pursuant to this section that discloses pursuant to this section any financial record to any Title IV-D child support agency of this state or any other state or territory or the federal government, their contractors or duly authorized agents that are attempting to establish, modify or enforce a child support obligation shall not be liable under any law or regulation of this state to any person for the disclosure, and shall be absolutely immune from any civil or criminal liability for the disclosure in response to the requirements of this section.

(d) A child support enforcement agency that obtains a financial record from a financial institution pursuant to this section or any other provision of law may disclose the information only as permitted pursuant to § 71-1-131.

(e) For purposes of this section, "financial institution" means:

(1) A depository institution, as defined in § 3(c) of the Federal Deposit Insurance Act (12 U.S.C. § 1813(c);

(2) An institution-affiliated party, as defined in § 3(u) of the Federal Deposit Insurance Act (12 U.S.C. § 1813(u);

(3) Any federal credit union or state credit union, as defined in § 101 of the Federal Credit Union Act (12 U.S.C. § 1752), including an institution-affiliated party of the credit union, as defined in § 206 of the Federal Credit Union Act (12 U.S.C. § 1786); and

(4) Any benefit association, insurance company, safe deposit company, money market mutual fund, securities broker/dealer, or similar entity authorized to conduct business in this state;

(f) For the purposes of this section, "financial record" has the meaning given the term by § 1101 of the Right to Financial Privacy Act of 1978 (12 U.S.C. § 3401).

(g) For the production of financial information or financial records, other than those specifically provided in the data match provisions of ch. 19, part 1 of this title by contract with the financial institution, the department shall pay a reasonable fee not to exceed the actual cost to the financial institution for researching or producing financial records. A reasonable fee shall be deemed to be the lesser of the financial institution's ordinary and customary fees for producing customer records or the fees established by the federal reserve board for the production of records.






Chapter 11 - Financial Institutions Conversion Act

§ 45-11-101 - Short title.

This chapter shall be known and may be cited as the "Financial Institutions Conversion Act of 1985."



§ 45-11-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Capital stock financial institution" means a financial institution, the ownership of which rests in the holders of shares of capital stock, who may receive dividends on their shares, and who have the sole right to vote on matters affecting the financial institution;

(2) "Converting institution" means a financial institution converting to another type of financial institution;

(3) "Financial institution" means a savings and loan association or a bank or a savings bank or a credit union organized under the laws of this state or organized under the laws of the United States and having its principal place of business in this state;

(4) "Mutual financial institution" means an association or savings bank or credit union, the ownership of which rests in members who receive interest on their deposit accounts, and who have the sole right to vote on all matters affecting the financial institution; and

(5) "Resulting financial institution" means the financial institution resulting from a conversion.



§ 45-11-103 - Scope.

This chapter shall not be construed to modify, limit or repeal the provisions of chapter 2, part 13 of this title, or chapter 3, part 11 of this title, except as expressly stated in this chapter.



§ 45-11-104 - Conversion of charter.

Any financial institution may apply to the commissioner for permission to convert its charter in order to do business as another type of financial institution in accordance with the procedures prescribed in this chapter.



§ 45-11-105 - Conversion procedure.

(a) The board of directors of the converting institution shall, by a majority of the entire board, approve a plan of conversion that contains:

(1) The type of financial institution that will result from the conversion;

(2) The proposed name of the resulting institution;

(3) The proposed effective date of conversion;

(4) A copy of the proposed charter of the resulting institution;

(5) A copy of the proposed bylaws of the resulting institution;

(6) The method for converting the current capital structure of the institution to the structure indicated for the resulting institution by the proposed charter;

(7) The name of each director and executive officer, the office held and the director's or officer's experience;

(8) The method and schedule for terminating any activities and disposing of any assets that do not conform to the requirements of the resulting institution, and for meeting any requirements applicable to the resulting institution that the converting institution does not presently satisfy;

(9) Any additional activities the converting institution intends to conduct immediately upon the effective date of the conversion that it does not presently conduct;

(10) A copy of the application for deposit insurance or insurance of accounts;

(11) Provisions for appointment of successors to any fiduciary positions held by the converting institution if the resulting institution will not exercise trust powers;

(12) The competitive impact of the conversion, if any, including any effect on the availability of particular financial services in the community served by the institution;

(13) A statement that the conversion is subject to approval by the commissioner and by the shareholders or members of the financial institution; and

(14) Other provisions that the commissioner requires in order to discharge the commissioner's duties with respect to the conversion.

(b) After approval by the board of directors of the converting financial institution, the plan of conversion shall be submitted to the commissioner for approval, together with a certified copy of the authorizing resolutions of the board of directors showing approval by a majority of the entire board.

(c) The application for conversion pursuant to this chapter shall be accompanied by a nonrefundable fee in the amount established by regulation.

(d) The commissioner shall approve the plan of conversion if it appears that:

(1) The resulting financial institution meets the requirements of law applicable to the resulting institution;

(2) The plan of conversion provides an adequate capital structure in relation to deposit liabilities of the resulting financial institution and its other activities that are to continue or are to be undertaken;

(3) The officers and directors of the resulting institution have sufficient experience, ability, and standing to afford reasonable promise of successful operation;

(4) The proposed name of the resulting institution is not deceptively similar to that of another institution;

(5) The schedule for termination of any nonconforming activities and disposition of any nonconforming assets is timely, and the plan for termination and disposition does not include any unsafe or unsound practice;

(6) The plan of conversion is fair;

(7) The conversion is not contrary to the public interest; and

(8) The resulting institution will be able to obtain federal deposit insurance.

(e) The commissioner, if disapproving a plan of conversion, shall state any objections and give an opportunity to the converting institution to obviate the objections.



§ 45-11-106 - Approval by stockholders of converting financial institution.

(a) To be effective, a plan of conversion for a stock-owned financial institution must be approved by the stockholders of the converting financial institution by a majority vote of the outstanding voting stock of each class at a meeting called to consider such action, which vote shall constitute the adoption of the charter and bylaws of the resulting financial institution.

(b) To be effective, a plan of conversion for a mutually-owned financial institution must be approved by a majority vote of those members of the institution qualified to vote in person or by mail ballot at a meeting called to consider such action; provided, however, that a plan of conversion by a credit union shall be approved in accordance with the membership approval process for a federally insured credit union, to the extent such membership approval process is applicable.

(c) Prior to mailing, notice of the meeting of shareholders or members and the proxy statement or mail ballot form shall be submitted to the commissioner for approval. The commissioner may require changes in the disclosures and the proxy or mail ballot provided to the stockholders or members to assure full and adequate disclosure prior to those documents being mailed to stockholders or members.

(d) Notice of the meeting and other disclosures shall be mailed to each stockholder or member thirty (30) days prior to the date of the meeting called to consider the conversion.



§ 45-11-107 - Effective date of conversion -- Certificate of conversion.

(a) The conversion shall, unless a later date is specified in the plan of conversion, become effective upon the filing with the commissioner of the executed plan of conversion, together with a copy of the resolution of the stockholders or members of the converting financial institution approving it, certified by the financial institution's president or a vice president and a cashier.

(b) The commissioner shall thereupon approve the proposed charter of the resulting financial institution for filing with the secretary of state and issue to the resulting financial institution a certificate of conversion.

(c) (1) The certificate of conversion shall be issued after the following conditions have been met:

(A) Provisions of the plan of conversion for successors to fiduciary positions held by the converting institution have been implemented; and

(B) A commitment for federal deposit insurance effective as of the proposed effective date of conversion has been received.

(2) The certificate shall be conclusive evidence of the conversion and correctness of all proceedings therefor in all courts and places, and shall be recorded in the same manner as is provided for recording of a charter of the institution.



§ 45-11-108 - Continuation of corporate entity.

(a) From and after the effective date of conversion, the resulting institution shall be deemed to be a continuation of the converting institution such that all property of the converting institution, including all right, title and interest in and to all property of whatsoever kind, whether real, personal or mixed, and things and action, and all rights, privileges and interests, and assets of any conceivable value or benefit that are then existing, or pertaining to it, or that would inure to it, shall immediately be vested in and continue to be the property of the resulting institution, by act of law and without any conveyance or transfer or without further act or deed; and the institution shall have, hold and enjoy the property in its own right as fully and to the same extent as the property that was possessed, held and enjoyed by the converting institution; and, as of the effective date of the conversion, the resulting institution shall have and shall succeed to all the rights, obligations and relations of the converting institution.

(b) If the resulting institution is a savings and loan association or bank or a savings bank, it may continue to operate as branch offices all offices of the converting institution in existence or applications filed for branches pending approval by the appropriate authority. For the purpose of § 45-3-301 and chapter 2 of this title, the date chartered will be the date the converting institution was chartered prior to conversion.

(c) Any pending action or other judicial proceeding to which the converting institution is a party shall not be deemed to have been abated or to have been discontinued by reason of the conversion but may be prosecuted to a final judgment, order or decree in the same manner as if the action had not been taken; and the institution resulting from the conversion may continue the action in its new name; and any judgment, order or decree may be rendered for or against it that might have been rendered for or against the converting institution previously involved in the judicial proceeding.

(d) The resulting institution shall be liable for all obligations of the converting institution that existed prior to the action; and the action taken shall not prejudice the right of a creditor of the converting institution to have its debts paid out of the assets throughout, nor shall the creditor be deprived of, or prejudiced in, any action against the officers, directors, incorporators or members of the converting institution for neglect or misconduct.



§ 45-11-109 - Fees, commissions or other forms of consideration prohibited.

A director, officer, committee member, agent or senior management employee of a credit union, and immediate family members of such individuals shall not, directly or indirectly, receive a fee, commission, or other consideration, other than that person's usual salary or compensation for aiding, promoting, or assisting in a conversion under this chapter.



§ 45-11-110 - Powers of commissioner -- Rules and regulations.

The commissioner is granted the power to promulgate substantive and procedural rules and regulations to carry out the purposes of this chapter. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Chapter 12 - Flexible Credit Act

§ 45-12-101 - Short title.

This chapter shall be known and may be cited as the "Flexible Credit Act."



§ 45-12-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of financial institutions or the commissioner's designee;

(2) (A) "Control" means possession, direct or indirect, of the power to direct or cause the direction of management and policies of a person, whether through the ownership of voting securities by contract or otherwise; provided, that no individual shall be deemed to control a person solely on account of being a director, officer, or employee of the person;

(B) For purposes of this subdivision (2), a person who, directly or indirectly, owns, controls, holds the power to vote, or holds proxies representing twenty-five percent (25%) or more of the then outstanding voting securities issued by another person, is presumed to control the other person. For purposes of this subdivision (2), the commissioner may determine whether a person, in fact, controls another person;

(3) "Controlling person" means any person in control of a licensee;

(4) "Department" means the department of financial institutions;

(5) "Flex loan" means a loan made pursuant to a flex loan plan;

(6) "Flex loan plan" means a written agreement subject to this chapter between a licensee and a customer establishing an open-end credit plan under which the licensee contemplates repeated noncommercial loans for personal, family, or household purposes, that:

(A) May be unsecured or secured by personal property;

(B) May be without fixed maturities or limitation as to the length of term; and

(C) Are subject to prepayment in whole or in part at any time without penalty;

(7) "Licensee" means a person licensed to offer flex loans pursuant to this chapter; and

(8) "Person" means an individual, group of individuals, partnership, association, corporation, or any other business unit or legal entity.



§ 45-12-103 - License required to engage in business of making flex loans -- Designation of agent for service of process by nonresident licensees.

(a) No person shall engage in the business of making flex loans unless the person is licensed to make flex loans pursuant to this chapter. A person shall be deemed to be engaged in the business of making flex loans in this state if the person induces a consumer, while located in this state, to enter into a flex loan plan in this state through the use of the Internet, facsimile, telephone, or other means. A separate license shall be required for each location from which the business of making flex loans is conducted.

(b) Any nonresident person seeking a license under this chapter shall furnish the commissioner with the name and address of a resident of this state upon whom notices or orders issued by the commissioner, or process affecting a licensee under this chapter, may be served. The nonresident licensee shall promptly notify the commissioner in writing of every change in its designated agent for service of process, and the change shall not become effective until approved by the commissioner.



§ 45-12-104 - Qualifications for licensure -- Continuing nature.

(a) To qualify for a license to make flex loans, an applicant shall meet the following requirements:

(1) The applicant has a tangible net worth that comprises tangible assets less liabilities of not less than fifty thousand dollars ($50,000) for each location; and

(2) The financial responsibility, financial condition, business experience, character, and general fitness of the applicant shall reasonably warrant the belief that the applicant's business will be conducted lawfully and fairly. In determining whether this qualification has been met, and for the purpose of investigating compliance with this chapter, the commissioner may review and approve:

(A) The relevant business records and the capital adequacy of the applicant;

(B) The competence, experience, integrity and financial ability of any person who is a director, officer, or ten percent (10%) or more shareholder of the applicant or who owns or controls the applicant; and

(C) Any record, on the part of the applicant or any person referred to in subdivision (a)(2)(B), of any criminal activity; any fraud or other act of personal dishonesty; any act, omission or practice that constitutes a breach of a fiduciary duty; or any suspension, removal or administrative action by any agency or department of the United States or any state, from participation in the conduct of any business.

(b) The requirements set forth in subsection (a) are continuing in nature.



§ 45-12-105 - Contents of written application for license.

Each application for a license shall be in writing and made under oath or affirmation to the commissioner, in a form prescribed by the commissioner, and shall include the following:

(1) The legal name, residence and business address of the applicant and, if the applicant is a partnership, association, or corporation, of every member, officer, managing employee and director thereof;

(2) The location in this state where the registered agent of the applicant shall be located; provided, that "registered agent of the applicant" includes a person designated by the applicant for accepting notices or orders by the commissioner, or process affecting the applicant, pursuant to § 45-12-103; and

(3) Other data and information the commissioner may require with respect to the applicant, and its directors, trustees, officers, members, managing employees or agents.



§ 45-12-106 - Application requirements.

(a) Each application for a license shall be accompanied by:

(1) A filing fee of five hundred dollars ($500), which shall not be subject to refund but which, if the license is granted, shall constitute the license fee for the first license year or part thereof; provided, however, that if a supervision fee is established pursuant to § 45-1-118, the commissioner shall require applicants under this chapter to, instead, pay the nonrefundable supervision fee in place of the filing fee. The filing fee or supervision fee shall be applicable to each location;

(2) An audited financial statement, including, but not limited to, a balance sheet, a statement of income or loss, and a statement of changes in financial position, for the immediately preceding fiscal year end, prepared in accordance with generally accepted accounting principles by a certified public accountant or public accounting firm, neither of which is affiliated with the applicant. For a newly created entity, the commissioner may accept only a balance sheet prepared by a certified public accountant or public accounting firm, neither of which is affiliated with the applicant, accompanied by a projected income statement demonstrating that the applicant will have adequate capital after payment of start-up costs; and

(3) A surety bond, issued by an insurer regulated under title 56 and not affiliated with the applicant, in the amount of twenty-five thousand dollars ($25,000) for each location. However, in no event shall the aggregate amount of the surety bond required for a single licensee exceed two hundred thousand dollars ($200,000). In lieu of the surety bond, the applicant shall file an irrevocable letter of credit, in the amount of the surety bond, issued by any federally insured bank, savings bank or credit union, none of which is affiliated with the applicant. The surety bond or irrevocable letter of credit shall be in a form satisfactory to the commissioner and shall be payable to the commissioner for the benefit of any person who is injured pursuant to a flex loan plan by the fraud, misrepresentation, breach of contract, financial failure or violation of any provision of this chapter by a licensee. In the case of a surety bond, the aggregate liability of the surety bond shall not exceed the principal sum of the surety bond. In the case of an irrevocable letter of credit, applicants shall obtain letters of credit for terms of not less than three (3) years and renew the letters of credit annually. If the licensee fails to pay a person or the commissioner as required by this chapter, then a person may bring suit against the licensee directly on the surety bond or irrevocable letter of credit in any court of competent jurisdiction, or the commissioner may bring suit in the chancery court of Davidson County on behalf of those persons, in either one (1) or successive actions. The surety bond or irrevocable letter of credit shall be maintained by the licensee for not less than three (3) years following the expiration, revocation, or surrender of the licensee's license.

(b) (1) The commissioner is authorized to require an applicant for a license to consent to a criminal history records check and to provide with the application fingerprints in a form acceptable to the commissioner. The commissioner may require such consent and fingerprints from any individual who is a director, officer, or ten percent (10%) or more shareholder of the applicant or who owns or controls the applicant, as well as from any other individual associated with the applicant as is reasonably necessary to meet the purposes of this chapter. Refusal of any person to consent to a criminal history records check or to provide fingerprints pursuant to this subsection (b) constitutes grounds for the commissioner to deny the applicant a license.

(2) Any criminal history records check conducted pursuant to this subsection (b) shall be conducted by the Tennessee bureau of investigation, the federal bureau of investigation, or both, and the results of the criminal history records check shall be forwarded to the commissioner. All costs incurred in conducting the criminal history records check shall be paid by the applicant, in addition to any other fees required by this chapter.



§ 45-12-107 - Investigation of applicants -- Issuance of license -- Posting of license -- Term of license.

(a) Upon the filing of an application in a form prescribed by the commissioner, accompanied by the fee and documents required in § 45-12-106, the commissioner shall investigate to ascertain whether the requirements prescribed by § 45-12-104 have been satisfied. If the commissioner finds that the requirements have been satisfied, and approves the documents, the commissioner shall issue to the applicant a license to engage in the business of making flex loans in this state.

(b) The license shall be kept conspicuously posted in the place of business of the licensee.

(c) A license issued pursuant to this chapter shall remain in force and effective through the remainder of the year ending December 31 after its date of issuance unless earlier surrendered, suspended or revoked pursuant to this chapter.



§ 45-12-108 - Denial of application -- Hearing.

(a) If the commissioner determines that an applicant is not qualified to receive a license, the commissioner shall notify the applicant in writing that the application has been denied, stating the basis for denial.

(b) If the commissioner denies an application, or if the commissioner fails to act on an application within ninety (90) days after the filing of a properly completed application, the applicant may make a written demand to the commissioner for a hearing before the commissioner on the question of whether the license should be granted.

(c) Any hearing on the denial of a license shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In the hearing, the burden of proving that the applicant is entitled to a license shall be on the applicant. A decision of the commissioner following any hearing on the denial of a license is subject to review under the Uniform Administrative Procedures Act.



§ 45-12-109 - Expiration of license -- Renewal -- Fees -- Biennial license arrangement -- Criminal history records check.

(a) Licenses issued pursuant to this chapter shall expire on December 31. Each license may be renewed for the ensuing twelve-month period upon application by the license holder showing continued compliance with the requirements of § 45-12-104 and the payment to the commissioner annually, between November 1 and December 31, of a license renewal fee of five hundred dollars ($500). If a supervision fee is established pursuant to § 45-1-118, the commissioner shall require licensees under this chapter, to instead, pay the nonrefundable supervision fee in place of the license renewal fee.

(b) A licensee making timely and complete application for renewal of its license shall be permitted to continue to operate under its existing license until its application is approved or denied.

(c) The commissioner may establish a biennial license arrangement for the filing of the application for license renewal, but in no case shall the license fee or supervision fee, if established pursuant to § 45-1-118, be payable for more than one (1) year at a time.

(d) (1) In connection with an application for license renewal, the commissioner may require a licensee to consent to a criminal history records check and to provide with the application fingerprints in a form acceptable to the commissioner. The commissioner may require such consent and fingerprints from an individual who is a director, officer, or ten percent (10%) or more shareholder of the licensee, or who owns or controls the licensee, as well as from any other individual associated with the licensee as is reasonably necessary to meet the purposes of this chapter. Failure to provide the consent and fingerprints within thirty (30) days of the commissioner's request shall constitute grounds for the commissioner to deny the application for license renewal.

(2) A criminal history records check conducted pursuant to this subsection (d) shall be conducted by the Tennessee bureau of investigation, the federal bureau of investigation, or both, and the results of the criminal history records check shall be forwarded to the commissioner. All costs incurred in conducting the criminal history records check shall be paid by the licensee, in addition to other fees required by this chapter.



§ 45-12-110 - License nontransferable and nonassignable -- Change in control of licensee -- Notification to department of change in place of business.

(a) A license issued pursuant to this chapter is not transferable or assignable.

(b) (1) The prior written approval of the commissioner is required for the continued operation of a flex loan business whenever a change in control of a licensee is proposed. The commissioner may require information deemed necessary to determine whether a new application is required. Reasonable and actual costs incurred by the commissioner in investigating a change of control request shall be paid by the person requesting approval.

(2) Whenever control is acquired or exercised in violation of this section, the license shall be deemed revoked as of the date of the unlawful acquisition of control. The licensee or its controlling person shall surrender the license to the commissioner on demand.

(c) A licensee shall notify the department five (5) days before any change in the licensee's principal place of business, branch office or name.



§ 45-12-111 - Interest, fees, and charges.

(a) Notwithstanding any other statutory limitation, a licensee authorized to make flex loans under this chapter may charge and collect interest, fees, and charges in a manner consistent with this section.

(b) A licensee may charge and collect a periodic interest rate not to exceed twenty-four percent (24%) per annum.

(c) (1) In addition to the periodic interest rate authorized under subsection (b), a licensee may also charge and collect a customary fee to defray the ordinary costs of opening, administering, and terminating a flex loan plan, including, but not limited to, costs associated with:

(A) Underwriting and documenting the account;

(B) Securing and maintaining account information;

(C) Validating customer information;

(D) Offering electronic and phone access to accounts;

(E) Processing account transactions;

(F) Responding to customer inquiries;

(G) Providing periodic billing statements;

(H) Inspection, verification, and protection of collateral and establishment, perfection, and release of the security interest; and

(I) All other services or activities conducted by the licensee under the flex loan plan.

(2) The customary fee shall not be deemed interest for any purpose of law and shall not exceed a daily rate of seven-tenths of one percent (0.7%) of the average daily principal balance in any billing cycle.

(d) No flex loan plan under this chapter shall have an outstanding principal balance in excess of four thousand dollars ($4,000) at any time.

(e) Any flex loan plan under this chapter shall require payment on or before the due date of each billing cycle in an amount sufficient to reduce any outstanding principal balance by at least three percent (3%) per calendar month.

(f) (1) In the event a customer defaults under the terms of a flex loan plan and the licensee refers the customer's account to an attorney, including a regular salaried employee of the licensee, for collection, the licensee may:

(A) If the flex loan plan so provides, charge and collect from the customer a reasonable attorney's fee; and

(B) If the flex loan plan, or in the case of secured plans, the security agreement or similar instrument, so provides, recover from the customer all collection and court costs, including, in the case of secured plans, all costs of enforcing the security agreement or similar instrument actually incurred by the licensee, including those incurred on appeal.

(2) A licensee may charge and collect interest following default of the customer or judgment in favor of the licensee at the periodic rate permitted by this section.

(3) Disposition of property after default shall occur in a commercially reasonable manner in accordance with title 47, chapter 9, part 6.

(g) If a check is returned to a licensee from a payer financial institution due to insufficient funds, no licensee shall have the authority to assess a handling charge against the maker or drawer of the returned check.



§ 45-12-112 - Licensee to provide to prospective customers written explanation of interest, fees, and charges -- Requirements for account-opening statement -- Billing statements.

(a) A licensee shall provide each prospective customer, before consummation of a flex loan plan, a written explanation, in clear, understandable language, of the interest, fees, and charges to be charged by the licensee. The style, content and method of executing the required written explanation shall comply with federal truth-in-lending laws and shall contain a statement that the customer may prepay the unpaid balance in whole or in part at any time without penalty. The commissioner may promulgate rules establishing additional requirements in order to assure complete and accurate disclosure of the interest, fees, and charges to be charged by a licensee under a flex loan plan.

(b) The account-opening statement for any flex loan plan shall include, along with other state or federal law requirements:

(1) A next-business-day customer's right of rescission for any requested draw under the flex loan plan; and

(2) A notice informing the customer that complaints may be made to the department, including the department's telephone number and address.

(c) The account-opening statement for any flex loan plan shall not require or provide the licensee the authority to require the customer to draw the full amount of credit available under a flex loan plan at any time.

(d) A licensee shall provide customers with a periodic billing statement in compliance with federal truth-in-lending laws.

(e) If two (2) or more customers having the same residence are authorized to obtain extensions of credit under the flex loan plan, the statement of provisions of the plan shall be provided to one (1) of the customers as may be designated in the plan, and the billing statements required by law shall be rendered to such customer.



§ 45-12-113 - Books, accounts and records -- Limitations and requirements applicable to operation of business of making flex loans.

(a) Each licensee shall keep and use in its business any books, accounts and records the commissioner may require to effectuate this chapter and the rules promulgated pursuant to this chapter. Every licensee shall preserve the books, accounts and records for at least two (2) years. Any licensee, after receiving the prior written approval of the commissioner, may maintain records at a location within or outside this state.

(b) No licensee shall engage in unfair or deceptive acts, practices or advertising in the conduct of the licensed business.

(c) (1) No customer may have outstanding more than one (1) flex loan plan under this chapter at any one (1) time. Each licensee shall inquire of any customer seeking a flex loan plan under this chapter regarding the customer's outstanding flex loan plans.

(2) If the customer represents in writing that the customer has no outstanding flex loan plans, a licensee may offer the customer a flex loan plan.

(3) If the customer represents in writing that the customer has one (1) or more outstanding flex loan plans, a licensee shall not offer a flex loan plan to the customer until the customer represents to the licensee in writing that the customer qualifies to open a new flex loan plan in accordance with this subsection (c).

(4) Each licensee may rely on a written representation of a customer regarding the existence of any outstanding indebtedness with any other lender other than the licensee receiving the representation.

(d) A licensee shall not use any device or agreement, including agreements with affiliated licensees, with the intent to obtain greater charges than otherwise would be authorized by this chapter.

(e) A licensee shall comply with any state or federal law, rule, or regulation applicable to any business authorized or conducted under this chapter, including, but not limited to, the federal Truth in Lending Act, compiled in 15 U.S.C. § 1601 et seq., the federal Equal Credit Opportunity Act, compiled in 15 U.S.C. §§ 1691-1691f, and the federal Fair Debt Collection Practices Act, compiled in 15 U.S.C. § 1692 et seq.

(f) (1) No flex loan plan subject to this chapter shall:

(A) Provide that the law of a jurisdiction other than this state applies;

(B) Provide that the customer consents to the jurisdiction of another state or foreign country;

(C) Fix venue; or

(D) Waive any provision of this chapter.

(2) Any provision described in subdivision (f)(1) that is contained in a flex loan plan subject to this chapter shall be void and not enforceable as a matter of public policy.



§ 45-12-114 - Law applicable to business of making flex loans -- Licensees legally exercising powers under this chapter not in violation of statutory provisions.

The business of making flex loans in accordance with this chapter shall not be subject to or controlled by any other statute governing the imposition of interest, fees or loan charges, including, but not limited to, § 47-14-104. A licensee shall not have the powers enumerated in this chapter without first complying with the law regulating the particular transaction involved, but licensees legally exercising any of the powers set forth in this chapter shall not be deemed in violation of §§ 47-14-112, 47-14-115, and 47-14-117.



§ 45-12-115 - Promulgation of rules -- Investigation and examination of licensees -- Payment of expenses of investigation or examination -- Exception.

(a) The commissioner may promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the enforcement of this chapter. A copy of any rule adopted by the commissioner shall be mailed to the principal place of business of each license holder at least thirty (30) days before the date it takes effect.

(b) To assure compliance with this chapter, the commissioner may examine the relevant business, books and records of any licensee. Further, for the purposes of discovering violations of this chapter and determining whether persons are subject to this chapter, the commissioner may examine or investigate persons licensed under this chapter and persons reasonably suspected by the commissioner of conducting business that requires a license under this chapter by exercising authority that includes, but is not limited to, the power to summon witnesses and examine them under oath or affirmation, and to compel the production of books and records that may be relevant to the examination or investigation.

(c) (1) A licensee or unlicensed person subject to the licensing requirements of this chapter, that is examined or investigated in accordance with this chapter, shall pay to the commissioner the reasonable and actual expenses of the investigation or examination. The expenses shall be payable in addition to all other fees, taxes and costs required by law.

(2) If a supervision fee is established pursuant to § 45-1-118, then licensees who pay the supervision fee will no longer be required to pay examination expenses pursuant to this subsection (c) for examinations that occur after payment of the supervision fee.



§ 45-12-116 - Grounds for suspension or revocation of license -- Revocation or suspension of multiple licenses -- Hearing.

(a) The commissioner may, after notice and hearing, suspend or revoke any license if the commissioner finds that the licensee has knowingly or through lack of due care:

(1) Failed to pay any fees, expenses, or costs imposed by the commissioner under the authority of this chapter;

(2) Has committed any fraud, engaged in any dishonest activities or made any misrepresentations;

(3) Has violated any provision of this chapter, any rule issued pursuant to this chapter, or any other law in the course of the licensee's dealings as a licensee;

(4) Has made a false statement in the application for the license or failed to give a true reply to a question in the application; or

(5) Has demonstrated incompetency or untrustworthiness to act as a licensee.

(b) If the reason for revocation or suspension of a licensee's license at any one (1) location is of general application to all locations operated by a licensee, the commissioner may revoke or suspend all licenses issued to a licensee.

(c) A hearing shall be held on written notice given at least twenty (20) days prior to the date of the hearing and shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 45-12-117 - Authorized actions by commissioner upon violation of chapter or rules.

If, after notice and opportunity for a hearing, the commissioner finds that a person has violated this chapter, or any rule issued pursuant to this chapter, the commissioner may take the following actions or any combination of such actions:

(1) Order the person to cease and desist violating the chapter or any rule promulgated pursuant to this chapter;

(2) Require the refund of any fees collected by the person in violation of this chapter; or

(3) Order the person to pay to the commissioner a civil penalty of not more than one thousand dollars ($1,000) for each transaction in violation of this chapter or for each day that a violation occurs or continues.



§ 45-12-118 - Grounds to suspend or bar a person from any position of employment, management or control of a licensee.

(a) The commissioner, after notice and opportunity for a hearing, may censure, suspend for a period not to exceed twelve (12) months, or bar a person from any position of employment, management or control of a licensee, if the commissioner finds that the:

(1) Censure, suspension, or bar is in the public interest and that the person has committed or caused a violation of this chapter or any rule or order of the commissioner; or

(2) Person has been:

(A) Convicted or pled guilty to, or pled nolo contendere to, any crime; or

(B) Held liable in any civil action by final judgment, or any administrative judgment by any public agency, if the criminal, civil or administrative judgment involved any offense reasonably related to the qualifications, functions, or duties of a person engaged in the business of making flex loans pursuant to this chapter.

(b) Persons suspended or barred under this section are prohibited from participating in any business activity of a licensee and from engaging in any business activity on the premises where a licensee is conducting its business. This subsection (b) shall not be construed to prohibit suspended or barred persons from having their personal transactions processed by a licensee.



§ 45-12-119 - Consent orders--Emergency actions by commissioner.

(a) The commissioner may enter into a consent order at any time with any person to resolve any matter arising under this chapter. A consent order shall be signed by the person to whom it is issued, or a duly authorized representative, and shall indicate agreement to the terms contained in the order. A consent order need not constitute an admission by any person that any provision of this chapter, or any rule or order promulgated or issued under this chapter has been violated, nor need it constitute a finding by the commissioner that the person has violated this chapter, or any rule or order promulgated or issued under this chapter.

(b) Notwithstanding the issuance of a consent order, the commissioner may seek civil or criminal penalties concerning matters encompassed by the consent order.

(c) In cases involving extraordinary circumstances requiring immediate action, the commissioner may take any enforcement action authorized by this chapter without providing the opportunity for a prior hearing, but shall promptly afford a subsequent hearing upon an application to rescind the action taken that is filed with the commissioner within twenty (20) days after receipt of the notice of the commissioner's emergency action.



§ 45-12-120 - Complaints against licensees to be filed with commissioner -- Investigative powers -- Enforcement.

(a) Any person aggrieved by the conduct of a licensee under this chapter in connection with the licensee's regulated activities may file a written complaint with the commissioner who may investigate the complaint.

(b) In the course of the investigation of the complaint, the commissioner may:

(1) Subpoena witnesses;

(2) Administer oaths;

(3) Examine any individual under oath or affirmation; and

(4) Compel the production of records, books, papers, contracts or other documents relevant to the investigation.

(c) If any person fails to comply with a subpoena of the commissioner under this chapter or to testify concerning any matter about which the person may be interrogated under this chapter, the commissioner may petition any court of competent jurisdiction for enforcement.

(d) The license of any licensee under this chapter who fails to comply with a subpoena of the commissioner may be suspended pending compliance with the subpoena.

(e) The commissioner shall have exclusive administrative power to investigate and enforce any and all complaints relating to the business of making flex loans filed by any person that are not criminal in nature.



§ 45-12-121 - Events requiring notification by licensee to commissioner.

Within fifteen (15) days of the occurrence of any one (1) of the events listed in subdivisions (1)-(6), a licensee shall file a written report with the commissioner describing the event and its expected impact on the activities of the licensee in this state:

(1) The filing for bankruptcy or reorganization by the licensee;

(2) The institution of revocation or suspension proceedings against the licensee by any state or governmental authority;

(3) The denial of the opportunity to engage in the business of making loans by any state or governmental authority;

(4) Any felony indictment of the licensee or any of its directors, officers or principals;

(5) Any felony conviction of the licensee or any of its directors, officers or principals; and

(6) Other events that the commissioner may determine and identify by rule.



§ 45-12-122 - Annual report by licensee -- Confidentiality of information.

(a) Each licensee shall file an annual report with the commissioner on the date of the renewal application required in § 45-12-109 containing the following information:

(1) The names and addresses of persons owning a controlling interest in each licensee;

(2) The location of all places of business operated by the licensee and the nature of the business conducted at each location;

(3) The names and addresses of all affiliated entities regulated under this title doing business in this state;

(4) An audited financial statement, including, but not limited to, a balance sheet, statement of income or loss, and statement of changes in financial position, for the immediately preceding fiscal year end, prepared in accordance with generally accepted accounting principles by a certified public accountant or public accounting firm, neither of which is affiliated with the licensee; and

(5) If the licensee is a corporation, the names and addresses of its officers and directors; if the licensee is a partnership, the names and addresses of the partners; or if the licensee is a limited liability company, the names and addresses of the board of governors or managers of the limited liability company.

(b) If the licensee holds two (2) or more licenses or is affiliated with other licensees, a composite report may be filed, but may not be required.

(c) The reports shall be filed in a form that may reasonably be required by the commissioner and shall be sworn to by a responsible officer of the licensee.

(d) The information submitted by licensees pursuant to this section shall be afforded the same degree of confidentiality by the department and the commissioner as is applicable to reports filed by industrial loan and thrift companies pursuant to § 45-5-503.

(e) The commissioner shall prepare and submit to the governor and general assembly, annually, an analysis and recapitulation of the reports for the preceding calendar year for the purpose of reflecting the general results of operations under this chapter.



§ 45-12-123 - Multi-state automated licensing system.

(a) In addition to any other powers conferred upon the commissioner by law, the commissioner is authorized to require persons subject to this chapter to be licensed through a multi-state automated licensing system. Pursuant to this authority, the commissioner may:

(1) Promulgate rules that are reasonably necessary for participation in, transition to, or operation of a multi-state automated licensing system;

(2) Establish relationships or enter into agreements that are reasonably necessary for participation in, transition to, or operation of a multi-state automated licensing system. The agreements may include, but are not limited to, operating agreements, information sharing agreements, interstate cooperative agreements and technology licensing agreements;

(3) Require that applications for licensing under this chapter and renewals of such licenses be filed with a multi-state automated licensing system;

(4) Require that any fees required to be paid under this chapter be paid through a multi-state automated licensing system;

(5) Establish deadlines for transitioning licensees to a multi-state automated licensing system. The commissioner has the authority to deny any applications or renewal applications not filed with a multi-state automated licensing system after such deadlines have passed, notwithstanding any dates established elsewhere in this chapter; provided, however, the commissioner shall provide reasonable notice of any transition deadlines to licensees; and

(6) Take such further actions as are reasonably necessary to give effect to this section.

(b) Nothing in this section shall authorize the commissioner to require a person who is not subject to this chapter to submit information to, or to participate in, a multi-state automated licensing system that is operated, or participated in, pursuant to this chapter.

(c) Notwithstanding this section, the commissioner retains full authority and discretion to license persons under this chapter and to enforce this chapter to its fullest extent. Nothing in this section shall be deemed to be a reduction or derogation of that authority and discretion.

(d) Applicants for and holders of licenses issued under this chapter shall pay all costs associated with submitting an application to or transitioning a license to a multi-state automated licensing system, as well as all costs required by a multi-state automated licensing system for maintaining and renewing any license issued by the commissioner on a multi-state automated licensing system.



§ 45-12-124 - [Repealed.]

HISTORY: Acts 2014, ch. 969, § 1, repealed by Acts 2015, ch. 438, § 2, effective May 18, 2015.



§ 45-12-125 - Disclosure and sharing of information and material provided to multi-state automated licensing system.

(a) In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing:

(1) The requirements under any federal or state law regarding the privacy or confidentiality of any information or material provided to a multi-state automated licensing system, and any privilege arising under federal or state law, including the rules of any federal or state court with respect to such information or material, shall continue to apply to the information or material after the information or material has been disclosed to a multi-state automated licensing system. The information or material may be shared with all state and federal regulatory officials with consumer credit oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal or state law, including the protection available under § 45-1-120;

(2) For purposes of subdivision (1), the commissioner is authorized to enter into agreements or sharing agreements with other governmental agencies, the Conference of State Bank Supervisors, or other associations representing governmental agencies as established by rule or order of the commissioner;

(3) Information or material that is subject to a privilege or confidential under subdivision (1) shall not be subject to:

(A) Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or any agency of the federal government or the respective state; or

(B) Subpoena, discovery, or admission into evidence in any private civil action or administrative process, unless with respect to any privilege held by a multi-state automated licensing system applicable to such information or material, the person to whom such information or material pertains waives that privilege, in whole or in part, in the discretion of such person;

(4) This section shall supersede any inconsistent provisions of title 10, chapter 7, part 5 pertaining to the records open to public inspection; and

(5) This section shall not apply with respect to information or material relating to publicly adjudicated disciplinary and enforcement actions against persons subject to this chapter that is included in a multi-state automated licensing system for access by the public.

(b) Notwithstanding any other provision in this chapter, the commissioner shall not use a multi-state automated licensing system for sharing any federal bureau of investigation criminal history background information, unless authorized to do so by the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. §§ 5101-5116), as amended, or other federal law.



§ 45-12-126 - Allocation of certain fees.

The department may, in the department's sole discretion, allocate a portion of the total amount collected in fees pursuant to §§ 45-12-106 and 45-12-109 to the Tennessee financial literacy commission, created by § 49-6-1702.






Chapter 13 - Tennessee Residential Lending, Brokerage and Servicing Act

Part 1 - General Provisions

§ 45-13-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Residential Lending, Brokerage and Servicing Act."



§ 45-13-102 - Purpose.

The origination or offering of financing for residential real property has a direct, valuable and immediate impact upon Tennessee's consumers, Tennessee's economy, the neighborhoods and communities of this state and the housing and real estate industry. The general assembly finds that accessibility to mortgage credit is vital to the state's citizens. It is the purpose of this chapter to ensure a sound system of making residential mortgage loans through the licensing, examination and regulation of mortgage lenders, mortgage loan brokers, mortgage loan servicers and mortgage loan originators. It is also the purpose of this chapter to carry out the purposes and to be compliant with the requirements of the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008, compiled in 12 U.S.C. § 5101 et seq.



§ 45-13-103 - Administrative authority.

The commissioner is granted broad administrative authority to administer, interpret and enforce this chapter and to promulgate reasonable substantive and procedural rules and regulations to carry out the purposes of this chapter.



§ 45-13-104 - Provisions remedial.

This chapter is declared to be remedial in nature, and this chapter shall be liberally construed to effectuate the purpose of this chapter.



§ 45-13-105 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Branch manager" means the individual whose principal office is physically located in, who is in charge of and who is responsible for the business operations of a branch office of a mortgage lender or mortgage loan broker licensed under this chapter;

(2) "Branch office" means an office of a licensed mortgage lender or mortgage loan broker that is separate and distinct from the licensee's principal place of business;

(3) "Commissioner" means the commissioner of financial institutions or the commissioner's designated representative;

(4) "Control" means possession, direct or indirect, of the power to direct or cause the direction of management and policies of a person, whether through the ownership of voting securities by contract or otherwise; provided, that no individual shall be deemed to control a person solely on account of being a director, officer or employee of the person. For purposes of this section, a person who, directly or indirectly, owns, controls, holds the power to vote, or holds proxies representing twenty-five percent (25%) or more of the then outstanding voting securities issued by another person is presumed to control the other person. For purposes of this section, the commissioner may determine whether a person, in fact, controls another person;

(5) "Depository institution" has the same meaning as in § 3 of the Federal Deposit Insurance Act, codified in 12 U.S.C. § 1813, and includes any credit union;

(6) "Federal banking agencies" means the board of governors of the federal reserve system, the comptroller of the currency, the director of the office of thrift supervision, the national credit union administration and the federal deposit insurance corporation;

(7) "Immediate family member" means a spouse, child, sibling, parent, grandparent or grandchild. This includes stepparents, stepchildren, stepsiblings and adoptive relationships;

(8) "Individual" means a natural person;

(9) "License" means a license issued to a mortgage lender, mortgage loan broker, mortgage loan servicer or mortgage loan originator under this chapter, as applicable;

(10) "Licensee" means a person to whom a license has been issued under this chapter, whether a mortgage lender, mortgage loan broker, mortgage loan servicer or mortgage loan originator, as applicable, but "licensee" also applies to any person holding a certificate of registration on July 31, 2009, for so long as the certificate is still valid;

(11) (A) In general, "loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed or exempt from licensing under § 45-13-201.

(B) For purposes of subdivision (11)(A), "clerical or support duties" includes, subsequent to the receipt of an application:

(i) The receipt, collection, distribution and analysis of information common for the processing or underwriting of a residential mortgage loan; and/or

(ii) Communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that the communication does not include offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms;

(12) "Loss mitigation specialist" means an individual employed by a mortgage lender or mortgage loan servicer licensed under this chapter, or by a registrant authorized to make residential mortgage loans under the Industrial Loan and Thrift Companies Act, compiled in chapter 5 of this title, whose activities are confined to the negotiation of terms of an existing residential mortgage loan owned or being serviced by that licensee or registrant for purposes of modifying the terms of the loan, such as by reducing the interest rate or extending the term of the loan, when the modification is done for purposes of avoiding or curing default; provided, that "negotiates terms of an existing residential mortgage loan" as used in this subdivision (12) shall not include the negotiation of the refinancing of the loan;

(13) "Managing principal" means an individual who agrees to be primarily responsible for the operations of a licensed mortgage lender or mortgage loan broker;

(14) "Mortgage lender" means any person who makes a residential mortgage loan or holds the person out as able to make a residential mortgage loan;

(15) "Mortgage loan broker" means any person who for compensation or other gain, paid directly or indirectly, or in expectation of compensation or other gain, solicits, places, negotiates or originates a residential mortgage loan for another person or offers to solicit, place, negotiate or originate a residential mortgage loan for another person or who closes a residential mortgage loan that may be in the mortgage loan broker's own name with funds provided by another person and which loan is thereafter assigned to the person providing the funding of the loan, regardless of whether the acts are done directly or indirectly, through contact by telephone, by electronic means, by mail or in person with the borrower or borrowers or potential borrower or borrowers;

(16) (A) In general, "mortgage loan originator":

(i) Means an individual who for compensation or gain or in the expectation of compensation or gain:

(a) Takes a residential mortgage loan application; or

(b) Offers or negotiates terms of a residential mortgage loan;

(ii) Does not include an individual engaged solely as a loan processor or underwriter except as otherwise provided in § 45-13-301(d);

(iii) Does not include a person or entity that only performs real estate brokerage activities and is licensed or registered in accordance with Tennessee law, unless the person or entity is compensated by a mortgage lender, mortgage loan broker, or other mortgage loan originator or by any agent of the mortgage lender, mortgage loan broker or other mortgage loan originator; and

(iv) Does not include a person or entity solely involved in extensions of credit relating to timeshare plans, as defined in 11 U.S.C. § 101(53D).

(B) For purposes of subdivision (16)(A), "real estate brokerage activities" means any activity that involves offering or providing real estate brokerage services to the public, including:

(i) Acting as a real estate agent or real estate broker for a buyer, seller, lessor or lessee of real property;

(ii) Bringing together parties interested in the sale, purchase, lease, rental or exchange of real property;

(iii) Negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental or exchange of real property, other than in connection with providing financing with respect to the transaction;

(iv) Engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law; and

(v) Offering to engage in any activity, or act in any capacity, described in subdivision (16)(B)(i), (16)(B)(ii), (16)(B)(iii) or (16)(B)(iv);

(17) "Mortgage loan servicer" means any person who, in the regular course of business, assumes responsibility for servicing and accepting payments for a residential mortgage loan;

(18) "Mortgagor" means any person who grants a mortgage, deed of trust or other equivalent consensual security interest pursuant to a residential mortgage loan transaction;

(19) "Nationwide Mortgage Licensing System and Registry" means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators;

(20) "Nontraditional mortgage product" means any mortgage product other than a thirty-year fixed rate residential mortgage loan;

(21) "Origination services" means the activities of a mortgage loan originator performed with regard to a residential mortgage loan;

(22) "Person" means an individual, sole proprietorship, corporation, limited liability company, partnership, trust, association or any other legal entity, however organized;

(23) "Registered mortgage loan originator" means any individual who:

(A) Meets the definition of mortgage loan originator and is an employee of:

(i) A depository institution;

(ii) A subsidiary that is:

(a) Owned and controlled by a depository institution; and

(b) Regulated by a federal banking agency; or

(iii) An institution regulated by the farm credit administration; and

(B) Is registered with, and maintains a unique identifier through, the Nationwide Mortgage Licensing System and Registry;

(24) "Registrant" has the same meaning as defined in § 45-5-102 of the Industrial Loan and Thrift Companies Act, compiled in chapter 5 of this title;

(25) "Residential mortgage loan" means any loan, including an extension of credit, primarily for personal, family or household use that is secured by a mortgage, deed of trust or other equivalent consensual security interest on a dwelling, as defined in § 103(v) of the federal Truth in Lending Act, codified in 15 U.S.C. § 1602(v), or residential real estate upon which is constructed or intended to be constructed a dwelling, as so defined;

(26) "Residential real estate" means any real property located in this state, upon which is constructed or intended to be constructed a dwelling; and

(27) "Unique identifier" means a number or other identifier assigned by protocols established by the Nationwide Mortgage Licensing System and Registry.



§ 45-13-106 - Certificates of registration and registration certificates.

(a) Any certificate of registration or registration certificate issued by the commissioner under the former provisions of this chapter and outstanding on July 31, 2009, is not renewable, but shall remain valid until and expire on December 31, 2009, unless such authority is extended as provided in subsection (b) or subsection (c), as applicable. Any mortgage lender, mortgage loan broker or mortgage loan servicer holding a certificate of registration shall be considered to hold a license and shall be subject to this chapter as a licensee, except that such persons shall not be required to comply with any of the requirements pertaining to eligibility for a license that were not applicable to their qualification for a certificate, until such time as they are issued a license under this chapter. Any mortgage loan originator holding a valid registration certificate shall be subject to the prohibitions and enforcement mechanisms of this chapter, as well as to investigation and examination under this chapter, including the fingerprint background check provisions under § 45-13-302(f).

(b) A mortgage lender, mortgage loan broker or mortgage loan servicer holding a valid certificate of registration may extend the authority of their certificate; provided, that they have transitioned to the Nationwide Mortgage Licensing System and Registry by any deadline established by the commissioner, by filing on or before December 31, 2009, a licensure renewal application under § 45-13-203(c), including the requisite surety bond and renewal fee [now "supervision fee". See Compiler's Notes]. If the renewal application is complete and timely filed, the person shall be authorized to continue to act as a mortgage lender, mortgage loan broker or mortgage loan servicer until such time as the commissioner has acted on the person's renewal application. If the renewal application is not complete and timely filed, the person's certificate of registration shall expire without further notice or process on December 31, 2009. If the application for a license is approved, the license shall be issued for calendar year 2010.

(c) A mortgage loan originator holding a valid registration certificate may extend the authority of the certificate past December 31, 2009, by filing between November 1, 2009, and December 31, 2009, an application for a license under part 3 of this chapter through the Nationwide Mortgage Licensing System and Registry, paying all licensing fees and submitting fingerprints for a criminal background check. If the filing of the application, payment of licensing fees and submission of fingerprints is timely accomplished, the registration certificate shall remain valid until such time as the commissioner has acted on the licensure application, but in no event shall the certificate be valid after July 30, 2010. If the licensure application is approved, the license shall be issued for calendar year 2010. Any mortgage loan originator timely filing a licensure application under this subsection (c) shall be considered to be sponsored for purposes of part 3 of this chapter by the mortgage lender or mortgage loan broker named in the registration certificate upon any successive licensure. If a mortgage loan originator does not timely comply with the licensure application requirements of this subsection (c), the registration certificate shall expire without further notice or process on December 31, 2009. A mortgage loan originator holding a valid registration certificate under this subsection (c) shall not be in violation of the licensing requirements under part 3 of this chapter for origination services performed for or on behalf of the mortgage lender or mortgage loan broker named in the certificate; provided, however, that the registration certificate shall expire without further notice or process if the mortgage loan originator provides origination services for a person other than the one named in the registration certificate.



§ 45-13-107 - Lost licenses -- Substitutions.

In the event that a license issued under this chapter is lost or destroyed, the person to whom the license was issued may, upon payment of a nonrefundable fee prescribed by the commissioner, obtain a substitute license upon furnishing proof satisfactory to the commissioner that the license has become lost or destroyed.



§ 45-13-108 - Filing of written report with commissioner -- Events impacting activities of licensee.

Within fifteen (15) days of the occurrence of any one (1) of the following events, a licensee shall file a written report with the commissioner describing the event and its expected impact on the activities of the licensee in this state:

(1) The filing for bankruptcy or reorganization by the licensee;

(2) The institution of revocation or suspension proceedings against the licensee by any state or governmental authority;

(3) The denial of the opportunity to engage in business by any state or governmental authority;

(4) Any felony indictment of the licensee or any of its officers, directors or principals;

(5) Any felony conviction of the licensee or any of its officers, directors or principals; and

(6) Other events that the commissioner may determine and identify by rule.






Part 2 - Licensing of Mortgage Lenders, Mortgage Loan Brokers and Mortgage Loan Servicers

§ 45-13-201 - License required -- Exceptions.

(a) No person shall act as a mortgage lender, mortgage loan broker or mortgage loan servicer in this state without first obtaining a license under this chapter. Except in the case of sale of real property as provided in subsection (b), no contractor or home improvement contractor or other person who supplies materials and renders services in the improvement of real property shall engage in the business of making residential mortgage loans or of being a mortgage loan servicer or mortgage loan broker in this state.

(b) (1) The requirement of a license under subsection (a) and this chapter do not apply to any of the following, except as provided in subdivision (b)(2):

(A) Any depository institution;

(B) Any subsidiary of a depository institution that is owned and controlled by the depository institution and regulated by a federal banking agency;

(C) Any institution regulated by the farm credit administration;

(D) Any individual who makes a residential mortgage loan to, or offers or negotiates terms of a residential mortgage loan with or on behalf of, an immediate family member of the individual;

(E) An individual who makes a residential mortgage loan, or simply offers or negotiates terms of a residential mortgage loan, when the loan is secured by a dwelling that served as the individual's residence;

(F) A licensed attorney performing activities that do not require licensure under the guidelines set forth in 12 CFR part 1008, appendix D;

(G) (i) Any person, or person under the control of another person who, as seller, receives or makes in any consecutive twelve-month period five (5) or fewer residential mortgage loans and who does not hold themselves out to the public as being in the residential mortgage lending business;

(ii) No person shall be exempt from subsection (a) and this chapter pursuant to this subdivision (b)(1)(G) if such person makes more than five (5) residential mortgage loans in a consecutive twelve-month period whether such person makes such loans themselves or through another person over whom such person has control;

(iii) [Deleted by 2013 amendment, effective April 11, 2013.]

(H) [Deleted by 2013 amendment, effective April 11, 2013.]

(I) Any person, or person under the control of a person, who makes a mortgage loan to an employee of such person as an employment benefit, employment incentive, or relocation package;

(J) Any person, or person under the control of a person, doing any act related to mortgage loans pursuant to an order of a court of competent jurisdiction;

(K) A person that performs only real estate brokerage activities, as defined in § 45-13-105, and is licensed pursuant to the Tennessee Real Estate Broker License Act of 1973, compiled in title 62, chapter 13. Such person is permitted to communicate and include in any contract any mortgage terms agreed upon by the parties for the real property being financed without being required to be licensed under this chapter, so long as the communication does not include the offering or negotiating of any terms of a residential mortgage loan; and

(L) A person that performs land title insurance services in connection with a closing of a sale transaction and is licensed pursuant to the provisions of title 56, chapter 6 and the rules of the Tennessee department of commerce and insurance compiled at chapter 0780-1-56. Such person is permitted to communicate and include in any closing documents any mortgage terms agreed upon by the parties for the real property being financed without being required to be licensed under this chapter, so long as the communication does not include the offering or negotiating of any terms of a residential mortgage loan.

(2) This subsection (b) does not exempt a person from licensure as a mortgage loan originator if the United States department of housing and urban development or its duly designated successor has expressly determined that the person is subject to licensure as a mortgage loan originator as the term is defined in the Secure and Fair Enforcement for Mortgage Licensing Act of 2008, compiled in 12 U.S.C. § 5101 et seq.

(c) The requirement of a license to act as a mortgage lender under subsection (a) and the requirements of this chapter pertaining to mortgage lenders, unless otherwise stated, do not apply to any registrant making residential mortgage loans that is authorized to do so under the Industrial Loan and Thrift Companies Act, compiled in chapter 5 of this title; provided, however, that all mortgage loan originators of the registrant must be licensed under part 3 of this chapter.

(d) The commissioner shall be authorized to exempt in whole or in part from the requirements of this chapter additional entities or classes of entities, not including individuals, that the commissioner finds inappropriate to include to effectuate the purposes of this chapter, so long as the exemption is compliant with and does not impede the purposes of the Secure and Fair Enforcement for Mortgage Licensing Act of 2008, compiled in 12 U.S.C. § 5101 et seq.

(e) Upon approval or consent by the United States department of housing and urban development, the commissioner shall be authorized to exempt in whole or in part from this chapter additional individuals or classes of individuals, such as those working for bona fide nonprofit corporations and government agencies, that the commissioner finds inappropriate to include to effectuate the purposes of this chapter.



§ 45-13-202 - Application for license.

(a) The application for a license under § 45-13-201(a) shall be in writing, under oath and in the form prescribed by the commissioner and shall contain the following:

(1) The name and principal business address in this state of the applicant, the principal business address, if any, outside of this state of the applicant and all addresses within this state at which the applicant is conducting or intends to conduct business;

(2) If the applicant is other than a corporation, the form of the legal entity, such as sole proprietorship, general partnership, limited partnership, joint venture, trust or other legal entity, and the name and address, as applicable, of the sole proprietor, general partner or partners, joint venturer, grantor or other principal, as may be defined by and required by the commissioner;

(3) If the applicant is a corporation, the name and address of each executive officer and each director, the registered agent for service of process and each stockholder owning or controlling through voting trust or other agreement ten percent (10%) or more of the outstanding capital stock of the corporation;

(4) Whether the applicant seeks licensure as a mortgage lender, mortgage loan broker, mortgage loan servicer or any combination of mortgage lender, mortgage loan broker and mortgage loan servicer; and

(5) Other information that the commissioner may reasonably request pertaining to the activities of the applicant as a mortgage lender, mortgage loan broker or mortgage loan servicer.

(b) [Deleted by 2014 amendment, effective July 1, 2015.]

(c) As a condition of licensure under this section, the commissioner may by rule require that each individual who is an officer, partner, managing member, managing principal or branch manager, or possesses control of the applicant as defined in § 45-13-105, or any other individual associated with the applicant as is reasonably necessary to meet the purposes of this chapter, successfully complete pre-licensure testing or education courses, or both, approved by the commissioner. This subsection (c) shall not apply to renewals of existing licenses.

(d) The commissioner is authorized to require an applicant for a license under § 45-13-201(a) to consent to a criminal history records check and to provide with the application fingerprints in a form acceptable to the commissioner. The commissioner may require the consent and fingerprints from any individual who is an officer, partner, managing member, managing principal, branch manager or ultimate equitable owner of ten percent (10%) or more of the applicant, as well as from any other individual associated with the applicant as is reasonably necessary to meet the purposes of this chapter. No application shall be deemed complete until the consent and fingerprints have been submitted, and the refusal of any person to consent to a criminal history records check or to provide fingerprints as allowed by this subsection (d) constitutes grounds for the commissioner to deny licensure to the applicant.

(e) Any criminal history records check conducted under subsection (d) shall be conducted by the Tennessee bureau of investigation or the federal bureau of investigation, or both, and the results of the criminal history records check shall be forwarded to the commissioner. The reasonable costs incurred in conducting the criminal history records check shall be paid by the applicant, in addition to any other fees required by this section.



§ 45-13-203 - Licensing -- Posting -- Renewal -- Abatement of fees -- Biennial license fees.

(a) (1) Upon the filing of a complete application for licensure as a mortgage lender, mortgage loan broker and/or mortgage loan servicer and the payment of all applicable fees, the commissioner shall investigate each application to the extent deemed necessary. The commissioner shall deliver a license to the applicant if the commissioner finds that the applicant, including its principals:

(A) Has the financial responsibility, experience and character to warrant the belief that the business of the applicant will be operated lawfully and within the purposes of this chapter;

(B) That the applicant has a tangible net worth (tangible assets less liabilities) of not less than twenty-five thousand dollars ($25,000) and an additional tangible net worth of twenty-five thousand dollars ($25,000) for each additional branch office within this state; and

(C) Has paid a nonrefundable supervision fee, as provided in § 45-1-118(i).

(2) If the commissioner does not find that the applicant and principals have met the requirements of subdivisions (a)(1)(A)-(C), the commissioner shall deny the application and notify the applicant of the denial, give notice of the grounds for the denial and notify the applicant of the right to request a hearing. If the commissioner denies an application or if the commissioner fails to act on an application within ninety (90) days after the filing of a properly completed application, the applicant may make written demand to the commissioner for a hearing on the question of whether the license should be granted. The commissioner shall notify the applicant of the date when the application is deemed complete. Nothing contained in this subdivision (a)(2) shall prohibit an applicant from modifying or amending the application in order to seek approval by the commissioner. If the commissioner denies any application and if the applicant requests a hearing, the commissioner shall conduct the hearing under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5; provided, that the applicant has requested the hearing in writing within thirty (30) days following the denial of the application by the commissioner. At the hearing, the burden of proving that the applicant is entitled to a license is on the applicant.

(b) Each license shall be conspicuously posted in the respective place of business of the licensee for which the license was issued.

(c) (1) On or before December 31 of each year, a person holding a license issued under this part shall pay a nonrefundable supervision fee, as provided in § 45-1-118(i), to the commissioner for the following year, commencing January 1, together with such renewal application as the commissioner may require, including the surety bond adjusted in accordance with § 45-13-204. Failure to timely pay the supervision fee or to timely submit a completed renewal application shall cause the license to expire at the close of business on December 31.

(2) As a condition of licensure renewal, the commissioner may by rule establish continuing education requirements for each of the individuals identified in § 45-13-202(c). The rules for pre-licensure and continuing education requirements under this part may include criteria for content, accreditation of sponsors and programs, computation of credit, special cases and exemptions, general compliance procedures and sanctions for noncompliance.

(3) A licensee making timely and proper application for renewal of its license shall be permitted to continue to operate under its existing license until its application is approved or denied. Should the commissioner deny the renewal application, the licensee may make written demand to the commissioner for a hearing on the question of whether the license should be renewed; provided, that the request for hearing be received by the commissioner within thirty (30) days from the date of denial; and provided, further, that the failure to timely request a hearing shall cause the license to be automatically revoked without further notice or hearing at the end of the thirty-day period. If a hearing is timely requested under this subdivision (c)(3), it shall be conducted under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and the license shall not expire until resolution of the appeal in accordance with the Uniform Administrative Procedures Act.

(d) No abatement of the supervision fee shall be made if the license is surrendered, cancelled, revoked or suspended prior to the expiration of the period for which it was issued.

(e) The commissioner may require education and testing providers of any of the educational courses or tests required under this chapter to file information regarding the contents and materials of the proposed courses or tests with the commissioner for review or approval, or both. The commissioner may set fees for the initial and continuing review of courses and tests.

(f) The commissioner may establish a biennial license arrangement for the filing of the application for licensure renewal, but in no case shall the supervision fee be payable for more than one (1) year at a time.



§ 45-13-204 - Surety bond required.

(a) At the time of filing an application for a license under § 45-13-201(a), the applicant shall also file with the commissioner a surety bond payable to the state, in a form to be approved by the commissioner, for the benefit of any person injured by the wrongful act, default, fraud or misrepresentation of the licensee. The bond must be issued by a bonding company qualified to do business in this state.

(b) For mortgage loan servicers, the surety bond shall be maintained in the amount of two hundred thousand dollars ($200,000).

(c) For mortgage lenders and mortgage loan brokers, the surety bond shall provide coverage for each mortgage loan originator in an amount in accordance with subsection (d); provided, however, that for the first calendar year of licensing in this state, or for calendar years 2009 and 2010, or both, as applicable, the surety bond for mortgage lenders shall be in the amount of two hundred thousand dollars ($200,000), and the surety bond for mortgage loan brokers shall be in the amount of ninety thousand dollars ($90,000).

(d) The penal sum of the surety bond of any mortgage lender or mortgage loan broker shall be maintained in an amount that reflects the dollar amount of loans originated, as determined by the commissioner.

(e) The bond shall be maintained for not less than twenty-four (24) months following the expiration, revocation, suspension or surrender of the license.

(f) Immediately upon recovery upon any action on the bond, the licensee shall file a new bond to fulfill the requirements of this section.



§ 45-13-205 - Change of address or officers -- Annual report including past officers and directors.

(a) Each licensed mortgage lender, mortgage loan broker and mortgage loan servicer shall notify the commissioner five (5) days prior to any change in its principal place of business.

(b) Each licensed mortgage lender, mortgage loan broker and mortgage loan servicer shall notify the commissioner in writing within fourteen (14) days of any change of its president, chief executive officer, treasurer or chief financial officer or among the general partners or partners.



§ 45-13-206 - Records and financial statements -- Deposits and periodic payments -- Disclosure.

(a) Every licensed mortgage lender, mortgage loan broker and mortgage loan servicer shall keep and maintain at all times in its principal place of business correct and complete records of all residential mortgage loan transactions arranged by the licensee.

(b) The financial statements furnished to the commissioner by each licensed mortgage lender, mortgage loan broker and mortgage loan servicer shall be prepared in accordance with generally accepted accounting principles consistently applied.

(c) If a deposit is required in connection with an application for a residential mortgage loan, there shall be a written agreement, signed by the parties, pertaining to the disposition of the deposit, whether the loan is finally consummated or not, and the term for which the agreement is to remain in force before return of the deposit for nonperformance can be required. A licensee who receives deposits shall preserve and on request make available to the commissioner all information related to the deposits. The licensee shall further preserve all agreements between the parties involved in the transaction and all contracts, agreements and instructions pertaining to the transaction.



§ 45-13-207 - Preservation of records -- Reproduction -- Maintenance location.

(a) All books and records required to be preserved by any regulation of the commissioner or required by any federal statute, regulation or regulatory guideline, as applicable to each licensed mortgage lender, mortgage loan broker and mortgage loan servicer, shall be preserved and made available to the commissioner, as provided in this chapter, for the time that the commissioner may by rule or regulation require, not to exceed twenty-five (25) months on all rejected applications and not to exceed twenty-four (24) months on loans paid in full. The licensee may cause any or all records at any time in its custody to be reproduced or preserved by itself or by any other person who agrees in writing to submit its operations to the examination of the commissioner to the extent that the operations directly affect the recordkeeping, by any microphotographic process, electronic or mechanical data storage technique or any other means. Any record reproduced or preserved by those processes, techniques or means shall have the same force and effect as the original record and be admitted into evidence equally with the original.

(b) Any licensee, after receiving the prior written approval of the commissioner, may maintain records at any location within or outside of the state.



§ 45-13-208 - Minimum information -- Annual report.

(a) The commissioner may prescribe by rules and regulations the minimum information to be shown in the books, accounts and records of each licensee, so that the books, accounts and records will enable the commissioner to determine compliance with this chapter and with the rules and regulations lawfully made under this chapter.

(b) Each licensee, on a date to be determined by the commissioner, shall file an annual report with the commissioner giving information that the commissioner may reasonably require concerning the business and operations during the preceding calendar year of the licensee under authority of this chapter. The annual report shall be on a form prescribed by the commissioner by regulation. The report shall be subscribed and affirmed as true by the licensee under the penalties of perjury. In addition to annual reports, the commissioner may require additional regular or special reports as deemed necessary for the proper supervision of licensees under this chapter. The additional reports shall be in the form prescribed by the commissioner and shall be subscribed and affirmed as true under the penalties of perjury.

(c) The annual report and statements required pursuant to this section shall include the names of all directors, officers, general partners and stockholders owning or controlling twenty-five percent (25%) or more of the outstanding capital stock of the licensee, any limited partner owning more than twenty-five percent (25%) of the partnership interest of the licensee, any changes among officers, directors or general partners within the preceding year and any change in principal place of business of the licensee.



§ 45-13-209 - Statement of account.

Upon written request from the mortgagor, the holder of a residential mortgage loan shall deliver to the mortgagor, within fourteen (14) days from receipt of the written request, a statement of the mortgagor's account showing the date and amount of all payments credited to the account within the previous twelve-month period and the total unpaid balance. Not more than two (2) statements shall be required in any twelve-month period. If the holder of a residential mortgage loan forwards to the mortgagor an annual payment and escrow analysis, or other such analysis, the submission of the analysis to the mortgagor shall constitute a statement of the mortgagor's account.



§ 45-13-210 - Change of control.

(a) A change in control of a person licensed as a mortgage lender, mortgage loan broker, and/or mortgage loan servicer under this chapter shall require thirty (30) days' prior written notice to the commissioner. In the case of a publicly traded corporation, notification shall be made in writing within thirty (30) days of a change or acquisition of control of a licensee.

(b) Upon notification of a change in control, the commissioner may require information deemed necessary to determine whether an application for a license is required. The commissioner may waive the filing of an application if, in the commissioner's discretion, the change in control does not pose any risk to the interests of the public.

(c) Whenever control is acquired or exercised in violation of this section, the license shall be deemed revoked as of the date of the unlawful acquisition of control. The licensee, or its controlling person, shall surrender the license to the commissioner on demand.



§ 45-13-211 - Managing principals and branch managers.

(a) Each mortgage lender or mortgage loan broker licensed under this chapter shall have a managing principal who operates the business under that person's full charge, control and supervision. Each principal and branch office of a mortgage lender or mortgage loan broker shall have a manager. The mortgage lender or mortgage loan broker shall have the responsibility of ensuring that the manager has sufficient experience in the mortgage lending industry to operate the business of the mortgage lender or mortgage loan broker lawfully. The managing principal for a mortgage lender's or mortgage loan broker's business may also serve as the branch manager of one (1) of the mortgage lender's or mortgage loan broker's branch offices. Any individual mortgage lender or mortgage loan broker who operates a sole proprietorship shall be considered a managing principal for purposes of this chapter.

(b) Each mortgage lender or mortgage loan broker shall file a form as prescribed by the commissioner indicating the business's designation of managing principal and branch manager for each branch and each individual's acceptance of the responsibility.

(c) Each mortgage lender or mortgage loan broker shall notify the commissioner in writing within fourteen (14) business days of any change in its managing principal or branch manager designated for each branch.






Part 3 - Mortgage Loan Originators

§ 45-13-301 - Mortgage loan originator -- License required.

(a) An individual, unless specifically exempted under subsection (b), shall not engage in the business of a mortgage loan originator with respect to any dwelling located in this state without first obtaining and maintaining annually a license issued by the commissioner and without first being sponsored in accordance with § 45-13-303. Each individual must register with and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry in order to qualify for a mortgage loan originator license. The issuance of a mortgage lender or mortgage loan broker license to an individual does not exempt that individual from the requirements of this section.

(b) Registered mortgage loan originators, as defined in § 45-13-105, as well as any individuals described in § 45-13-201(b), are exempt from this chapter.

(c) An individual engaging solely in loan processor or underwriter activities shall not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator.

(d) A loan processor or underwriter who is an independent contractor may not engage in the activities of a loan processor or underwriter unless the independent contractor loan processor or underwriter obtains and maintains a mortgage loan originator license issued under this part.

(e) Any individual acting as a loss mitigation specialist shall not be required to comply with the licensing requirements of this section until July 30, 2011, or such other date as may be determined by the commissioner with the approval or consent of the United States department of housing and urban development. A loss mitigation specialist may refer a mortgagor to a mortgage loan originator for purposes of refinancing the residential mortgage loan without the requirement of a license under this part; provided, that the loss mitigation specialist does not receive any compensation or gain for the referral; and provided, further, that the referral is made in accordance with any applicable state and federal law.

(f) A mortgage loan originator license is not required for any individual performing the activities of a manufactured home retailer or a dealer of modular building units; provided, that:

(1) The individual either holds or is employed by a person who holds a manufactured home retailer license or a license to act as a dealer of modular building units that has been issued by the commissioner of commerce and insurance under title 68, chapter 126;

(2) The individual does not in any way offer or negotiate terms of a residential mortgage loan, including by counseling with respect to such terms;

(3) Neither the individual, nor the employing manufactured home retailer or dealer of modular building units, receives compensation or other gain from a mortgage lender, mortgage loan broker or mortgage loan originator, or by any agent of the mortgage lender, mortgage loan broker or mortgage loan originator; and

(4) This subsection (f) shall not apply if the United States department of housing and urban development determines by guideline, rule, interpretative letter or otherwise that the individuals must be licensed under the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008, compiled in 12 U.S.C. § 5101 et seq., or that this subsection (f) is otherwise inconsistent with the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008.



§ 45-13-302 - Issuance of mortgage loan originator license.

(a) Individuals applying for a mortgage loan originator license shall complete and file a form as prescribed by the commissioner and shall pay a nonrefundable licensing fee of one hundred dollars ($100). The fee may be decreased or increased by rule of the commissioner, and constitutes the licensing fee for the first year of licensing or part of the first year. Each such application form shall be in writing and under oath and shall contain any information the commissioner deems necessary, including the following:

(1) The individual's name, date of birth, social security number and address;

(2) The name of any person for whom the individual intends to provide origination services and the address of the office at which the individual will be stationed;

(3) Information pertaining to the individual's personal history and experience; and

(4) The individual's authorization for the commissioner or the Nationwide Mortgage Licensing System and Registry, or both, to obtain:

(A) An independent credit report obtained from a consumer reporting agency, as defined in § 603(p) of the Fair Credit Reporting Act, codified in 15 U.S.C. § 1681a(p); and

(B) Information related to any administrative, civil or criminal findings by any governmental jurisdiction.

(b) In connection with an application for a mortgage loan originator license, the applicant shall furnish fingerprints to the commissioner or the commissioner's duly authorized agent, such as the Nationwide Mortgage Licensing System and Registry, for submission to the federal bureau of investigation or any other governmental agency or entity, or both, authorized to receive the information, such as the Tennessee bureau of investigation, for a state, and/or national and/or international criminal history background check, as well as authorization for a criminal history background check. The results of the criminal history background check shall be forwarded to the commissioner. All costs incurred in conducting the criminal history records check shall be paid by the applicant, in addition to any other application and investigative fees.

(c) No mortgage loan originator license shall be issued unless the commissioner makes at a minimum the following findings:

(1) The applicant has never had a mortgage loan originator license revoked in any governmental jurisdiction; provided, that a subsequent formal vacation of the revocation shall not be deemed a revocation;

(2) (A) The applicant has not been convicted of, or pled guilty or nolo contendere to, a felony in any domestic, foreign or military court:

(i) During the seven-year period preceding the date of application for a mortgage loan originator license; or

(ii) At any time preceding the date of application, if the felony involved an act of fraud, dishonesty or a breach of trust or money laundering;

(B) Provided, that any pardon of a conviction shall not be a conviction for purposes of subdivisions (c)(2)(A)(i) and (ii);

(3) The applicant has demonstrated the financial responsibility, character and general fitness to command the confidence of the community and to warrant a determination that the applicant will operate honestly, fairly and efficiently within the purposes of this chapter. An individual has shown that the individual is not financially responsible when the individual has shown a disregard in the management of the individual's own financial condition;

(4) The applicant has completed the pre-licensing education requirements set forth in § 45-13-304; and

(5) The applicant has passed a written test that meets the test requirement described in § 45-13-305.

(d) Upon submission of a properly completed application form, including submission of fingerprints and payment of all applicable fees, the commissioner shall investigate the application to determine whether the applicant qualifies for a license. If the commissioner finds the applicant so qualified, the commissioner shall issue the applicant a mortgage loan originator license that shall expire on December 31 in the year it was issued. If the commissioner does not find the applicant so qualified, the commissioner shall notify the applicant in writing, stating the basis for denial. If the commissioner denies an application or fails to act on a complete application within ninety (90) days, the applicant may make a written demand to the commissioner for a hearing on the question of whether the license should be granted. Any hearing requested under this subsection (d) shall be conducted under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5; provided, that the individual has requested the hearing in writing within thirty (30) days following the date of the commissioner's denial. At the hearing, the burden of proving that the individual is entitled to a mortgage loan originator license shall be on the individual.

(e) The commissioner shall keep a current roster showing the names of all licensed mortgage loan originators.

(f) The commissioner shall have the authority to require a criminal history background check under subsection (b) at any time as a condition of continued licensure of a mortgage loan originator. Upon request of the commissioner, a mortgage loan originator shall furnish written consent to a criminal history record check and a set of the mortgage loan originator's fingerprints in a form acceptable to the commissioner. Failure to provide the consent and fingerprints within thirty (30) days of the commissioner's request constitutes grounds for the commissioner to suspend or revoke the mortgage loan originator's license or to deny renewal of the license.

(g) Any costs associated with a credit report pulled under this section shall be paid by the applicant.



§ 45-13-303 - Mortgage loan originator sponsorship required.

(a) No mortgage loan originator license issued under this part is considered active unless the individual has also been sponsored by a licensed mortgage lender or mortgage loan broker or by a registrant in accordance with the Industrial Loan and Thrift Companies Act, compiled in chapter 5 of this title. A mortgage loan originator is prohibited from providing origination services with an inactive license. No mortgage loan originator may be sponsored by more than one (1) person at the same time, and the provision of origination services for a person that has not properly sponsored the mortgage loan originator shall constitute a violation of this chapter. Subsections (b)-(e) shall not apply to a mortgage loan originator that is properly sponsored by a registrant under the Industrial Loan and Thrift Companies Act, compiled in chapter 5 of this title.

(b) To sponsor a mortgage loan originator, a mortgage lender or mortgage loan broker must file with the commissioner the form that the commissioner prescribes and pay to the commissioner a nonrefundable sponsorship fee of one hundred dollars ($100), which fee may be decreased or increased by rule of the commissioner. Upon determining that the individual is duly licensed and not sponsored by any other person, the commissioner shall authorize the sponsorship, which may be done electronically or in writing, or both. A mortgage loan originator sponsorship terminates if the sponsoring mortgage lender or mortgage loan broker's license expires or is revoked or otherwise terminates or if the mortgage loan originator ceases providing services for such company. A mortgage loan originator sponsorship does not terminate if the mortgage loan originator changes from one (1) branch office of the sponsoring mortgage lender or mortgage loan broker to another branch office of the same company. Upon any change in the mortgage loan originator's office, the sponsoring mortgage lender or mortgage loan broker shall notify the commissioner in writing within fourteen (14) days of the change.

(c) Should a mortgage loan originator sponsorship terminate, the mortgage loan originator's license shall become inactive, but shall not expire so long as the mortgage loan originator continues to meet the requirements for licensure and renewal of licensure. An inactive license is reactivated if the mortgage loan originator obtains a new sponsorship under this section or under the Industrial Loan and Thrift Companies Act, compiled in chapter 5 of this title. The commissioner may not approve a new sponsorship unless and until the commissioner has been notified that any prior sponsorship has terminated.

(d) The sponsoring mortgage lender or mortgage loan broker shall ensure that each application for a residential mortgage loan contains the name and license number of the mortgage lender or mortgage loan broker, as well as the name, signature and license number of the mortgage loan originator who provided origination services with respect to the loan. The mortgage lender or mortgage loan broker shall also ensure that its records pertaining to the residential mortgage loan contain the unique identifier, if different from the license number, of each mortgage loan originator that provided services with respect to the loan.

(e) The sponsoring mortgage lender or mortgage loan broker is responsible for and shall supervise the acts of each sponsored mortgage loan originator.



§ 45-13-304 - Pre-licensing education of loan originators.

(a) In order to meet the pre-licensing education requirement referred to in § 45-13-302(c)(4), an individual shall complete at least twenty (20) hours of education approved in accordance with subsection (b), which shall include at least:

(1) Three (3) hours of federal law and regulations;

(2) Three (3) hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues; and

(3) Two (2) hours of training related to lending standards for the nontraditional mortgage product marketplace.

(b) For purposes of subsection (a), pre-licensing education courses shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards. Review and approval of a pre-licensing education course shall include review and approval of the course provider.

(c) Nothing in this section shall preclude any pre-licensing education course, as approved by the Nationwide Mortgage Licensing System and Registry, that is provided by the employer of the applicant or an entity that is affiliated with the applicant by an agency contract or any subsidiary or affiliate of the employer or entity.

(d) Pre-licensing education may be offered either in a classroom, online or by any other means approved by the Nationwide Mortgage Licensing System and Registry.

(e) The pre-licensing education requirements approved by the Nationwide Mortgage Licensing System and Registry in subdivisions (a)(1)-(3) for any state shall be accepted as credit toward completion of pre-licensing education requirements in this state.



§ 45-13-305 - Testing of loan originators.

(a) In order to meet the written test requirement referred to in § 45-13-302(c)(5), an individual shall pass, in accordance with the standards established under this section, a qualified written test developed by the Nationwide Mortgage Licensing System and Registry and administered by a test provider approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards.

(b) A written test shall not be treated as a qualified written test for purposes of subsection (a) unless the test adequately measures the applicant's knowledge and comprehension in appropriate subject areas, including:

(1) Ethics;

(2) Federal law and regulation pertaining to mortgage origination;

(3) State law and regulation pertaining to mortgage origination; and

(4) Federal and state law and regulation, including instruction on fraud, consumer protection, the nontraditional mortgage marketplace and fair lending issues.

(c) Nothing in this section shall prohibit a test provider approved by the Nationwide Mortgage Licensing System and Registry from providing a test at the location of the employer of the applicant or the location of any subsidiary or affiliate of the employer of the applicant, or the location of any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

(d) Minimum Competence: (1) An individual shall not be considered to have passed a qualified written test unless the individual achieves a test score of not less than seventy-five percent (75%) correct answers to questions;

(2) An individual may retake a test three (3) consecutive times with each consecutive taking occurring at least thirty (30) days after the preceding test;

(3) After failing three (3) consecutive tests, an individual shall wait at least six (6) months before taking the test again; and

(4) A licensed mortgage loan originator who fails to maintain a valid license for a period of five (5) years or longer shall retake the test, not taking into account any time during which the individual is a registered mortgage loan originator.



§ 45-13-306 - Standards for mortgage loan originator license renewal.

(a) The minimum standards for license renewal for mortgage loan originators shall include the following:

(1) Continues to meet the minimum standards for licensure under § 45-13-302(c);

(2) Satisfies the annual continuing education requirements described in § 45-13-307; and

(3) Pays a nonrefundable renewal fee of one hundred dollars ($100), which amount may be decreased or increased by rule of the commissioner.

(b) To renew a mortgage loan originator license for the following calendar year, the commissioner must receive on or before December 31 a completed renewal application and fee meeting the requirements of subsection (a). If the renewal requirements are not timely met, the mortgage loan originator license shall expire at the close of business on December 31.

(c) Should the commissioner deny a renewal application, the applicant may make written demand to the commissioner for a hearing on the question of whether the license should be renewed; provided, that the request for hearing be received by the commissioner within thirty (30) days from the date of denial; and provided, further, that the failure to timely request a hearing shall cause the license to be automatically revoked without further notice or hearing at the end of the thirty-day period. If a hearing is timely requested under this subsection (c), it shall be conducted under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and the license shall not expire until resolution of the appeal in accordance with the Uniform Administrative Procedures Act.



§ 45-13-307 - Continuing education for mortgage loan originators.

(a) In order to meet the annual continuing education requirements referred to in § 45-13-306(a)(2), a licensed mortgage loan originator shall complete at least eight (8) hours of education approved in accordance with subsection (b), which shall include at least:

(1) Three (3) hours of federal law and regulations;

(2) Two (2) hours of ethics, which shall include instruction on fraud, consumer protection and fair lending issues; and

(3) Two (2) hours of training related to lending standards for the nontraditional mortgage product marketplace.

(b) For purposes of subsection (a), continuing education courses shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards. Review and approval of a continuing education course shall include review and approval of the course provider.

(c) Nothing in this section shall preclude any education course, as approved by the Nationwide Mortgage Licensing System and Registry, that is provided by the employer of the mortgage loan originator or an entity that is affiliated with the mortgage loan originator by an agency contract or any subsidiary or affiliate of the employer or entity.

(d) Continuing education may be offered either in a classroom, online or by any other means approved by the Nationwide Mortgage Licensing System and Registry.

(e) A licensed mortgage loan originator:

(1) May only receive credit for a continuing education course in the year in which the course is taken; and

(2) May not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

(f) A licensed mortgage loan originator who is an approved instructor of an approved continuing education course may receive credit for the licensed mortgage loan originator's own annual continuing education requirement at the rate of two (2) hours credit for every one (1) hour taught.

(g) A person having successfully completed the education requirements approved by the Nationwide Mortgage Licensing System and Registry in subdivisions (a)(1)-(3) for any state shall be accepted as credit toward completion of continuing education requirements in this state.



§ 45-13-308 - Provisional mortgage loan originator license.

Notwithstanding any provision of this chapter or the Industrial Loan and Thrift Companies Act, compiled in chapter 5 of this title, to the contrary, the commissioner is authorized to issue a provisional mortgage loan originator license to any individual who has not completed the pre-licensing education requirements set forth in § 45-13-304 or passed a written test that meets the test requirement described in § 45-13-305; provided, that the individual meets all other requirements for a license under this part; and provided, further, that no provisional mortgage loan originator license shall be issued after or be valid after July 30, 2010. A provisional mortgage loan originator license shall for all purposes be considered a mortgage loan originator license issued under this part, except that a provisional license shall expire on July 30, 2010, unless the individual holding the license has by such date, completed the pre-licensing education requirements set forth in § 45-13-304 and passed a written test that meets the test requirement described in § 45-13-305. If these education requirements are timely accomplished, and so long as the individual has furnished fingerprints to the Nationwide Mortgage Licensing System and Registry if requested to do so under § 45-13-302(f), the provisional nature of the license shall be removed, and the license shall not expire until the end of the calendar year in which the last of all the requirements have been met. Subject to the July 30, 2010, expiration date, a provisional mortgage loan originator license issued in 2009 may be renewed for 2010 pursuant to § 45-13-306 without satisfying the annual continuing education requirements described in § 45-13-307.






Part 4 - Prohibitions and Enforcement

§ 45-13-401 - Prohibited acts and practices.

It is a violation of this chapter for any person subject to this chapter to:

(1) Directly or indirectly employ any scheme, device or artifice to defraud or mislead borrowers or lenders or to defraud any person;

(2) Solicit or enter into a contract with a borrower that provides in substance that the person subject to this chapter may earn a fee or commission through best efforts to obtain a residential mortgage loan even though no loan is actually obtained for the borrower;

(3) Solicit, advertise or enter into a contract for specific interest rates, points or other financing terms, unless the terms are actually available at the time of soliciting, advertising or contracting;

(4) Conduct any business covered by this chapter without holding a valid license as required under this chapter or assist or aide and abet any person in the conduct of business under this chapter without a valid license as required under this chapter;

(5) Fail to comply with this chapter or any rules or regulations promulgated under this chapter;

(6) Contract for or collect interest on a residential mortgage loan, or both, at a rate in violation of the maximum effective rate of interest applicable to the contract, as established pursuant to title 47, chapter 14 or 15, as applicable, unless otherwise authorized by law to do so;

(7) Fail to comply with any other state or federal law, or rules or regulations promulgated under any state or federal law, applicable to any business authorized or conducted under this chapter, including, but not limited to, the Real Estate Settlement Procedures Act, compiled in 12 U.S.C. § 2601 et seq., the Truth In Lending Act, compiled in 15 U.S.C. § 1601 et seq., and the Equal Credit Opportunity Act, compiled in 15 U.S.C. §§ 1691-1691f;

(8) Make, in any manner, any false or deceptive statement or representation to a borrower or potential borrower, including, but not limited to, a false or deceptive statement or representation with regard to the rates, points or other financing terms or conditions for a residential mortgage loan, or engage in bait and switch advertising;

(9) Make any false statement or material omission in connection with any information reported to or filed with the commissioner or with the Nationwide Mortgage Licensing System and Registry or in connection with any examination or investigation conducted by the commissioner;

(10) Fail to accurately account for moneys belonging to a party to a residential mortgage loan transaction;

(11) Fail to disburse funds in accordance with a written agreement;

(12) Obtain any agreement or instrument in which blanks are left to be filled in after execution;

(13) Delay closing of any residential mortgage loan for the purpose of increasing interest, costs, fees or charges payable by the borrower;

(14) Intimidate a real estate appraiser or influence an appraiser's report relating to market conditions or determination of value;

(15) Refuse to permit the commissioner to make an examination authorized under this chapter; or

(16) Assign or attempt to assign any license issued under this chapter.



§ 45-13-402 - False or misleading advertising unlawful -- Exceptions.

It is unlawful for any person to place or cause to be placed any false or misleading advertising matter pertaining to mortgage loans or the availability of mortgage loans; provided, that this section shall not apply to the owner, publisher, operator or employees of any publication or radio or television station that disseminates the advertising matter.



§ 45-13-403 - Payments to contractor from proceeds of mortgage loan for home improvement.

(a) A licensed mortgage lender or mortgage loan broker shall not make any payments to a contractor or home improvement contractor from proceeds of a mortgage loan for home improvement other than:

(1) In the form of an instrument that is payable to the borrower or jointly to the borrower and the contractor or home improvement contractor; or

(2) At the election of the borrower by a third-party escrow agent in accordance with terms established in a written agreement signed by the borrower, the licensee and the contractor or home improvement contractor prior to the date of payment.

(b) A licensed mortgage lender or mortgage loan broker shall not permit a contractor or home improvement contractor to be a cosigner or to act as a guarantor for a mortgage loan for home improvement.

(c) As used in this section, "mortgage loan for home improvement" means a consumer credit mortgage loan transaction involving property located within this state regardless of the amount of the loan.

(d) The commissioner is authorized to impose a civil penalty in an amount not to exceed twenty-five thousand dollars ($25,000) for each violation of this section after notice and opportunity for a hearing.



§ 45-13-404 - Investigation and examinations.

(a) In addition to any authority allowed the commissioner elsewhere, the commissioner shall have the authority to conduct investigations and examinations of persons subject to this chapter, including those suspected to be engaging in business subject to this chapter, as often as necessary in order to carry out the purposes of this chapter. In order to carry out the purposes of this section, the commissioner may:

(1) Enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, standardized or uniform methods or procedures and documents, records, information or evidence obtained under this section;

(2) Use, hire, contract or employ public or privately available analytical systems, methods or software to examine or investigate persons subject to this chapter;

(3) Accept and rely on examination or investigation reports made by other government officials, within or without this state; and

(4) Accept audit reports made by independent certified public accountants for the person subject to this chapter in the course of that part of the examination covering the same general subject matter as the audit and incorporate the audit report in the report of examination, report of investigation or other writing of the commissioner.

(b) For purposes of initial licensing, renewal, suspension or revocation, or for general or specific inquiry relative to any other investigation or examination, the commissioner shall have the authority to access, receive, review and use any books, accounts, records, files, documents, information or evidence, including, but not limited to, the following:

(1) Criminal, civil and administrative history information;

(2) Personal history and experience information including independent credit reports obtained from a consumer reporting agency described in § 603(p) of the Fair Credit Reporting Act, codified in 15 U.S.C. § 1681a(p); and

(3) Any other documents, information or evidence the commissioner deems relevant to the inquiry or investigation, regardless of the location, possession, control or custody of the documents, information or evidence.

(c) To carry out an investigation or examination, the commissioner may issue subpoenas, administer oaths, compel attendance, examine under oath all persons whose testimony may be relevant and compel the production of any relevant records, books, papers, contracts, accounts, files or other documents. This power shall include the authority to interview the officers, principals, loan originators, employees, independent contractors, agents and customers of the subject of the investigation or examination concerning the business of the licensee or other person subject to this chapter.

(d) Each person subject to investigation or examination shall make available to the commissioner upon request the books and records relating to the operations of the person and shall permit the commissioner to have access to the person's offices and places of business. In addition, the person shall make or compile reports or prepare other information as directed by the commissioner in order to carry out the purposes of this section, including, but not limited to:

(1) Accounting compilations;

(2) Information lists and data concerning loan transactions in a format prescribed by the commissioner; or

(3) Other information deemed necessary to carry out the purposes of this section.

(e) If any person fails to comply with a subpoena of the commissioner under this chapter or to testify concerning any matter about which the person may be interrogated under this chapter, the commissioner may petition any court of competent jurisdiction for enforcement and may additionally suspend any license issued to the person pending compliance with the subpoena.

(f) A mortgage lender, mortgage loan broker, mortgage loan servicer or registrant that is investigated or examined under this section from July 1, 2015, through December 31, 2015, shall pay to the commissioner the reasonable and actual expenses of the investigation or examination. After December 31, 2015, the costs for an examination or investigation of licensees or registrants shall be assessed pursuant to § 45-1-118(i). An unlicensed person subject to the licensing requirements of this chapter, that is examined or investigated in accordance with this chapter, shall pay to the commissioner the reasonable and actual expenses of the investigation or examination.

(g) [Deleted by 2014 amendment, effective July 1, 2015.]

(h) Any person aggrieved by the conduct of a person subject to this chapter in connection with a residential mortgage loan or in connection with any other activities of a mortgage lender, mortgage loan servicer or mortgage loan broker may file a written complaint with the commissioner, who is authorized to investigate the complaint.

(i) The commissioner has exclusive administrative power to investigate and enforce any and all complaints filed by any person that are not criminal in nature, which complaints relate to mortgage lenders, mortgage loan brokers, mortgage servicers or mortgage loan originators.

(j) No person subject to investigation or examination under this section may knowingly withhold, abstract, remove, mutilate, destroy or secrete any books, records, computer records or other information that the commissioner may lawfully examine or investigate.

(k) The authority of this section shall remain in effect whether the person subject to investigation or examination acts or claims to act under any licensing or registration law or claims to act without such authority.



§ 45-13-405 - Violations -- Cease and desist orders -- Penalties.

(a) If, after notice and opportunity for a hearing, the commissioner finds that a person has violated this chapter or any administrative rule issued pursuant to this chapter, the commissioner may take any or all of the following actions:

(1) Order the person to cease and desist violating this chapter or any administrative rule issued pursuant to this chapter;

(2) Require the refund of any interest, fees or charges collected by the person in violation of this chapter or any administrative rule issued pursuant to this chapter;

(3) Order the person to pay the commissioner a civil monetary penalty of not more than ten thousand dollars ($10,000) for each violation of this chapter or administrative rule issued pursuant to this chapter; or

(4) Suspend or revoke any license issued under this chapter.

(b) For any violation of this chapter, the commissioner may deny an application for licensure or refuse to renew a license issued under this chapter. The commissioner may also, after notice and opportunity for a hearing, suspend or revoke any license issued under this chapter for failure to maintain the requirements for licensure.

(c) When a licensee is accused of any act, omission or misconduct that would subject the licensee to disciplinary action, the licensee, with the consent and approval of the commissioner, may surrender the license and all the rights and privileges pertaining to it for a period of time established by the commissioner. A person who surrenders a license shall not be eligible for or submit any application for a license under this chapter for a period of time established by the commissioner.

(d) A licensee is subject to disciplinary action if any officer, director, person owning twenty-five percent (25%) or more of the licensee's outstanding capital, member, partner, managing principal, branch manager, mortgage loan originator, employee or any other person who acts on behalf of the licensee violates this chapter.



§ 45-13-406 - Consent orders.

(a) The commissioner may enter into consent orders at any time with any person to resolve any matter arising under this chapter. A consent order shall be signed by the person to whom it is issued, or a duly authorized representative, and shall indicate agreement to the terms contained in the consent order. A consent order need not constitute an admission by any person that this chapter or any rule, regulation or order promulgated or issued under this chapter has been violated, nor need it constitute a finding by the commissioner that the person has violated this chapter or any rule, regulation or order promulgated or issued under this chapter.

(b) Notwithstanding the issuance of a consent order, the commissioner may seek civil or criminal penalties or compromise civil penalties concerning matters encompassed by the consent order.

(c) In cases involving extraordinary circumstances requiring immediate action, the commissioner may take any enforcement action authorized by this chapter by issuing a temporary emergency order without providing the opportunity for a prior hearing. In such cases, the commissioner shall promptly afford a subsequent hearing upon an application to rescind the emergency order that is filed with the commissioner within twenty (20) days after receipt of the notice of the commissioner's emergency action. If no such appeal is timely filed, the temporary emergency order of the commissioner shall become final.



§ 45-13-407 - Bar from industry.

(a) If the criminal, civil or administrative judgment involved any offense reasonably related to the qualifications, functions or duties of a person engaged in the business in accordance with this chapter, the commissioner, after notice and opportunity for hearing, may censure, suspend or bar a person from any position of management, control, employment or providing services for any licensee, registrant or other person subject to the commissioner's jurisdiction, if the commissioner finds that:

(1) The censure, suspension or bar is in the public interest and that the person has committed or caused a violation of this chapter or any rule, regulation or order of the commissioner; or

(2) The person has been:

(A) Convicted of or pled guilty to or pled nolo contendere to any crime; or

(B) Held liable in any civil action by final judgment or any administrative judgment by any public agency.

(b) Persons suspended or barred under this section are prohibited from participating in any business activity of a registrant or licensee and from engaging in any business activity on the premises where a registrant or licensee is conducting its business. This subsection (b) shall not be construed to prohibit suspended or barred persons from having their personal transactions processed by a registrant or licensee.

(c) This section shall apply to any violation, conviction, plea or judgment after July 1, 2001.






Part 5 - Nationwide Mortgage Licensing System and Registry

§ 45-13-501 - Authority to participate in the Nationwide Mortgage Licensing System and Registry.

(a) In addition to any other duties imposed upon the commissioner by law, the commissioner is authorized to require mortgage lenders, mortgage loan brokers and mortgage loan servicers, and shall require all mortgage loan originators, to be licensed or registered, or both, through the Nationwide Mortgage Licensing System and Registry. In order to carry out this subsection (a), the commissioner is authorized to participate in the Nationwide Mortgage Licensing System and Registry. For this purpose, the commissioner may:

(1) Promulgate whatever rules and regulations necessary for participation in, transition to or operation of the Nationwide Mortgage Licensing System and Registry;

(2) Establish relationships or contracts with the Nationwide Mortgage Licensing System and Registry or other entities designated by the Nationwide Mortgage Licensing System and Registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this chapter;

(3) Require that applications for licensing under this chapter, as well as renewals of such licenses, be filed with the Nationwide Mortgage Licensing System and Registry;

(4) Require that any fees required to be paid under this chapter be paid through the Nationwide Mortgage Licensing System and Registry; and

(5) Establish for licensees deadlines for transitioning to the Nationwide Mortgage Licensing System and Registry, which authority includes the refusal to accept any applications or renewal applications not filed with the Nationwide Mortgage Licensing System and Registry after the deadlines, notwithstanding any dates established elsewhere in this chapter; provided, however, that the commissioner shall provide reasonable notice of the deadlines pertaining to transitioning.

(b) Notwithstanding any other provision of this section, the commissioner retains full authority and discretion to license persons under this chapter and to enforce this chapter to its fullest extent. Nothing in this section shall be deemed to be a reduction or derogation of that authority and discretion.

(c) Applicants for and holders of licenses issued under this chapter shall pay all costs associated with submitting an application to or transitioning a license to the Nationwide Mortgage Licensing System and Registry, as well as all costs required by the Nationwide Mortgage Licensing System and Registry for maintaining and renewing any license issued by the commissioner on the Nationwide Mortgage Licensing System and Registry.



§ 45-13-502 - Nationwide Mortgage Licensing System and Registry as agent.

The commissioner may use the Nationwide Mortgage Licensing System and Registry as an agent for channeling information, whether criminal or noncriminal in nature, whether derived from or distributed to the United States department of justice or any other state or federal governmental agency, or any other source, that the commissioner is authorized to request or distribute under this chapter.



§ 45-13-503 - Mortgage call reports.

Each person holding a license issued under this chapter shall, pursuant to an order or direction of the commissioner, submit to the Nationwide Mortgage Licensing System and Registry reports of condition, which shall be in the form and shall contain the information that the Nationwide Mortgage Licensing System and Registry requires.



§ 45-13-504 - Nationwide Mortgage Licensing System and Registry information challenge process.

The commissioner shall establish a process whereby mortgage loan originators may challenge information entered into the Nationwide Mortgage Licensing System and Registry by the commissioner.



§ 45-13-505 - Confidentiality.

In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing:

(1) Except as otherwise provided in P.L. 110-289, § 1512, codified in 12 U.S.C. § 5111, the requirements under any federal or state law regarding the privacy or confidentiality of any information or material provided to the Nationwide Mortgage Licensing System and Registry, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to such information or material, shall continue to apply to the information or material after the information or material has been disclosed to the Nationwide Mortgage Licensing System and Registry. The information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal or state law, including under § 45-1-120.

(2) For the purposes of subdivision (1), the commissioner is authorized to enter agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators or other associations representing governmental agencies as established by rule, regulation or order of the commissioner.

(3) Information or material that is subject to a privilege or confidentiality under subdivision (1) shall not be subject to:

(A) Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the respective state; or

(B) Subpoena or discovery or admission into evidence in any private civil action or administrative process, unless with respect to any privilege held by the Nationwide Mortgage Licensing System and Registry with respect to such information or material, the person to whom such information or material pertains waives that privilege, in whole or in part, in the discretion of such person.

(C) This section shall supersede any inconsistent provisions of title 10, chapter 7, part 5 pertaining to the records open to public inspection.

(D) This section shall not apply with respect to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators that is included in the Nationwide Mortgage Licensing System and Registry for access by the public.



§ 45-13-506 - Report to Nationwide Mortgage Licensing System and Registry.

The commissioner shall regularly report violations of this chapter by mortgage loan originators, as well as enforcement actions and other relevant information pertaining thereto, to the Nationwide Mortgage Licensing System and Registry, subject to § 45-13-505.









Chapter 14 - Chartering of Savings Banks

§ 45-14-101 - Short title.

This chapter shall be known and may be cited as the "Savings Bank Chartering Act of 1991."



§ 45-14-102 - Objective of chapter.

The objective of this chapter is to facilitate the delivery of credit for home ownership, family and community purposes, and of other financial and related services, through the chartering of depository institutions known as savings banks, which shall conduct their general business strictly as savings banks in accordance with the requirements of this chapter and the regulations issued under this chapter, if any.



§ 45-14-103 - Commissioner of financial institutions -- Authority -- Savings banks -- Authorized activities -- Applicable law -- Definitions -- Deposit insurance.

(a) The commissioner of financial institutions, hereinafter referred to as the "commissioner," is authorized to provide for the organization, chartering, incorporation, examination, operation, regulation, safety and soundness of savings banks.

(b) A savings bank may organize, convert and engage in acquisitions, mergers, consolidations, share exchanges and purchase of assets and assumption of liabilities, in the same manner as is provided for associations in chapter 3 of this title.

(c) The commissioner may by regulation define any term used in this chapter that is not specifically defined in this chapter.

(d) The provisions of chapter 2 of this title, and the regulations thereunder, that are applicable to commercial banks and related parties regarding insolvency, conservatorship, receivership, the termination of unsafe and unsound practices, and the enforcement of laws, regulations and orders, are likewise applicable to savings banks.

(e) All savings banks chartered under this chapter shall be subject to this chapter and the regulations issued under this chapter, and a foreign depository institution operating in this state that meets the definition of a savings bank under § 3(g) of the Federal Deposit Insurance Act (12 U.S.C. § 1813(g)), as in effect as of September 1, 1990, is likewise subject to the act and regulations.

(f) Except where the context requires otherwise, "savings bank," as used in this chapter, means a depository institution chartered pursuant to this chapter.

(g) The deposits of each savings bank subject to this chapter must be insured by the federal deposit insurance corporation pursuant to the Federal Deposit Insurance Act.



§ 45-14-104 - Deposits -- Borrowing and securities -- Investments -- Issuance of credit cards -- Offices -- Trust business.

(a) A savings bank may accept deposits that:

(1) May be withdrawn on a demand or other basis;

(2) May be negotiable instruments of the savings bank; and

(3) It may pay interest upon.

(b) A savings bank may borrow, give security, and issue securities, (including capital stock), notes, bonds, debentures and other obligations.

(c) A savings bank may invest in, sell or otherwise deal in the accounts, investments and loans, in the same manner as is provided for associations in chapter 3 of this title, and the regulations issued under that chapter.

(d) A savings banks may:

(1) Issue credit cards, extend credit in connection therewith, and otherwise engage in or participate in credit card operations;

(2) Establish, maintain and close offices, branches, remote service units, automated teller machines and other facilities on the same basis as savings institutions chartered under the laws of this state; and

(3) Carry on a trust business, which may encompass acting as trustee, executor, administrator, guardian or in any other fiduciary capacity, on the same basis, and subject to the same requirements with regard to the business, as may commercial banks, trust companies and other corporations authorized under the laws of this state and the regulations under the laws to carry on the business.



§ 45-14-105 - Commissioner -- Survey of pertinent laws of other states -- Investments and activities -- Authorization of investments permissible for federal savings banks -- Competitive equality.

(a) The commissioner may survey periodically the laws and regulations governing savings banks chartered under the laws of other states, and that meet the definition of a "savings bank" under § 3(g) of the Federal Deposit Insurance Act (12 U.S.C. § 1813(g)), as in effect as of September 1, 1990, and, based upon the best practices of such foreign savings banks, may authorize savings banks to make investments and engage in activities not otherwise permissible under this chapter; provided, that investments and activities authorized under this section may not exceed in the aggregate an amount equal to five percent (5%) of the assets of the savings bank.

(b) The commissioner may authorize savings banks to make any investment or engage in any activity that is permissible for federal savings banks, subject to the same limitations applicable to the federal savings banks, upon the commissioner's determination that, in the absence of the authorization, savings banks chartered under this chapter may be at a significant disadvantage in their ability to compete with other depository institutions.

(c) Subject to reasonable regulation to preserve safety and soundness, the commissioner may authorize a state bank to make any investment or engage in any activity permissible to institutions chartered under this chapter that the commissioner determines to be necessary to preserve the competitive equality between depository institutions.



§ 45-14-106 - Capital requirements.

Savings banks are subject to the same capital requirements as are commercial banks chartered under the laws of this state.



§ 45-14-107 - Loans to single borrower.

Savings banks, with regard to the amount of loans they may make to any single borrower, are subject to the same requirements as are commercial banks chartered under the laws of this state.



§ 45-14-108 - Accounting requirements.

Savings banks are subject to the same accounting requirements as are commercial banks chartered under the laws of this state.



§ 45-14-109 - Membership in federal home loan bank or federal reserve bank.

Savings banks may obtain, maintain and terminate membership in a federal home loan bank or federal reserve bank, or both, meet all applicable requirements for membership, and engage in all acts incidental to membership, unless the acts are specifically prohibited by this chapter or regulations issued under this chapter.



§ 45-14-110 - Conversion to savings bank -- Compliance with requirements of chapter.

A depository institution that converts to a savings bank pursuant to this chapter shall have a period of time that the commissioner determines to be reasonable and prudent to conform to the requirements of this chapter and the regulations issued under this chapter, but the period shall not exceed ten (10) years from the date of conversion.



§ 45-14-111 - Costs, fees and assessments.

Savings banks shall pay the costs, fees and assessments computed in the manner provided for commercial banks (but not for nondepository trust companies) in § 45-1-118.



§ 45-14-112 - Revocation of charter -- Grounds.

(a) The commissioner may revoke any savings bank charter issued under this chapter if the commissioner finds, after notice and an opportunity for a hearing, that the savings bank willfully and consistently has been conducting its business in a manner that is substantially and materially inconsistent with the objective of this chapter, or if in violation of this chapter or any regulations promulgated thereunder.

(b) The commissioner shall revoke any savings bank charter issued under this chapter if the commissioner finds, after notice and an opportunity for a hearing, that the savings bank is violating § 45-14-103(g).

(c) The commissioner shall issue regulations providing for the voluntary surrender of savings bank charters issued under this chapter.



§ 45-14-113 - Commissioner -- Regulations.

(a) The commissioner has the power to establish regulations to:

(1) Carry out the legislative purposes of this chapter;

(2) Provide for the safe and sound operation of state-chartered savings banks; and

(3) Establish from time to time reasonable fees for various applications made to the commissioner.

(b) This chapter shall take effect whether or not the commissioner has promulgated regulations to carry out various provisions of the chapter. In the absence of regulations promulgated under this chapter, regulations promulgated under the commissioner's authority granted by this title shall be deemed effective for savings banks until and unless regulations are promulgated specifically under this chapter.



§ 45-14-114 - Void and null charters and certificates of authority.

(a) Any charter issued under the provisions of this chapter shall be null and void if:

(1) The institution for which the charter was issued does not commence operations within five (5) years of the date the charter was issued; provided, that the commissioner may act to extend the time to allow the commencement of operations; or

(2) An institution that is chartered and commences business ceases to conduct business and no operations or business are conducted for a period of five (5) years.

(b) Any certificate of authority issued under this chapter shall be null and void if substantially all of the assets of a savings bank are acquired without acquiring the charter.






Chapter 15 - Title Pledges

§ 45-15-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Title Pledge Act."



§ 45-15-102 - Purpose.

The making of title pledge loans vitally affects the general economy of this state and the public interest and welfare of its citizens. It is the policy of this state and the purpose of this chapter to:

(1) Ensure a sound system of making title pledge loans through statewide licensing of title pledge lenders by the department of financial institutions;

(2) Establish licensing requirements;

(3) Provide for the examination and regulation of title pledge lenders by the department of financial institutions; and

(4) Ensure financial responsibility to the public.



§ 45-15-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of financial institutions or the commissioner's designated representative;

(2) "Control" means possession, direct or indirect, of the power to direct or cause the direction of management and policies of a person, whether through the ownership of voting securities by contract or otherwise; provided, that no individual shall be deemed to control a person solely on account of being a director, officer, or employee of the person. For purposes of this subdivision (2), a person who, directly or indirectly, owns, controls, holds the power to vote, or holds proxies representing twenty-five percent (25%) or more of the then outstanding voting securities issued by another person, is presumed to control the other person. For purposes of this subdivision (2), the commissioner may determine whether a person, in fact, controls another person;

(3) "Controlling person" means any person in control of a title pledge lender;

(4) "Department" means the department of financial institutions;

(5) "Month" means thirty (30) days;

(6) "Person" means an individual, any sole proprietorship, general partnership, corporation or limited liability company duly qualified to do business in Tennessee;

(7) "Pledged property" means any titled personal property or personal property certificate of title that is deposited with a title pledge lender in the course of the title pledge lender's business and is the subject of a title pledge agreement or property pledge agreement;

(8) "Pledgor" means the individual or individuals obligated to repay the loan;

(9) "Property pledge agreement" means any written bailment or similar agreement whereby a title pledge lender agrees to make a loan of money to a pledgor, and the pledgor agrees to the title pledge lender's taking physical possession of unencumbered titled personal property owned by the pledgor, and taking possession of the personal property certificate of title. The pledgor shall have the exclusive right to redeem the titled personal property by repaying the loan of money in full, and by complying with the property pledge agreement. When the titled personal property is redeemed, the title pledge lender shall return the titled personal property and the certificate of title to the pledgor. The property pledge agreement shall provide that, upon failure by the pledgor to redeem the titled personal property at the end of the original thirty-day agreement period, or the end of any subsequent thirty-day renewal or renewals of the agreement period, the title pledge lender shall be allowed to sell or otherwise dispose of the titled personal property;

(10) "Title pledge agreement" means a thirty-day written agreement whereby a title pledge lender agrees to make a loan of money to a pledgor, and the pledgor agrees to give the title pledge lender a security interest in unencumbered titled personal property owned by the pledgor. The pledgor shall agree to the title pledge lender's keeping possession of the certificate of title. The pledgor shall have the exclusive right to redeem the certificate of title by repaying the loan of money in full and by complying with the title pledge agreement. When the certificate of title is redeemed, the title pledge lender shall release the security interest in the titled personal property, and return the personal property certificate of title to the pledgor. The title pledge agreement shall provide that, upon failure by the pledgor to redeem the certificate of title at the end of the original thirty-day agreement period, or at the end of any thirty-day renewal or renewals of the agreement period, the title pledge lender shall be allowed to take possession of the titled personal property. The title pledge lender shall retain physical possession of the certificate of title for the entire length of the title pledge agreement, but shall not be required to retain physical possession of the titled personal property at any time. A title pledge lender may only hold unencumbered certificates of title for pledge;

(11) "Title pledge lender" means any person engaged in the business of making title pledge agreements or property pledge agreements with pledgors;

(12) "Title pledge office" means the location at which, or premises in which, a title pledge lender regularly conducts business; and

(13) "Titled personal property" means any personal property, the ownership of which is evidenced and delineated by a state-issued certificate of title.



§ 45-15-104 - Authority of licensed title pledge lenders.

(a) A title pledge lender licensed pursuant to this chapter has the power to make loans of money on pledges of personal property certificates of title or on pledges of titled personal property in accordance with the provisions of this chapter.

(b) Title pledge lenders licensed pursuant to this chapter shall not have the powers enumerated in this chapter without first complying with the law regulating title pledge agreements and property pledge agreements, but title pledge lenders exercising any of the powers in compliance with this chapter's provisions shall not be deemed in violation of § 47-14-112 or § 47-14-117. No action shall be brought by a pledgor against a title pledge lender in connection with a title pledge agreement or property pledge agreement more than one (1) year after the date of the alleged occurrence of any violation of this chapter.



§ 45-15-105 - License required -- Loans made without license void.

(a) No person shall engage in the business of title pledge lending without having first obtained a license. A separate license shall be required for each location from which the business is conducted. Any person engaged in the business of title pledge lending on November 1, 2005, under a license issued by the county clerk, may continue to engage in the business without a license issued by the commissioner, until the commissioner has acted upon the application for a license, if the application is filed by December 31, 2005.

(b) Any loan made without a license is void, in which case the person making the loan forfeits the right to collect any moneys, including principal, interest, and any other fee paid by the pledgor in connection with the title pledge agreement or property pledge agreement. The person making the loan shall return to the pledgor the pledged property, the titled personal property pledged, or the fair market value of the titled personal property, and all principal, interest, and any other fees paid by the pledgor. The pledgor is entitled to receive reasonable attorney's fees and costs in any action brought by a pledgor to recover from the person making the loan, the pledged property, the titled personal property, and the principal, interest and any fees paid by the pledgor.



§ 45-15-106 - Eligibility requirements for license -- Application -- Fees -- Issuance or denial of license -- Hearing on denial -- Renewal -- Change in control of lender.

(a) To qualify for a license, an applicant shall satisfy the following requirements:

(1) The applicant has a tangible net worth that comprises tangible assets less liabilities of not less than seventy-five thousand dollars ($75,000) for each location; and

(2) The financial responsibility, financial condition, business experience, character, and general fitness of the applicant shall reasonably warrant the belief that the applicant's business will be conducted lawfully and fairly. In determining whether this qualification has been met, and for the purpose of investigating compliance with this chapter, the commissioner may review and approve:

(A) The relevant business records and the capital adequacy of the applicant;

(B) The financial responsibility, financial condition, business experience, character, and general fitness of any person who is a director, officer, a shareholder who owns five percent (5%) or more of the applicant, or owns or controls the applicant; and

(C) Any record on the part of the applicant, or any person referred to in subdivision (a)(2)(B), of any criminal activity, any fraud or other act of personal dishonesty, any act, omission or practice that constitutes a breach of a fiduciary duty, or any suspension, removal or administrative action by any agency or department of the United States or any state, from participation in the conduct of any business.

(b) The requirements set forth in subsection (a) are continuing in nature.

(c) Each application for a license shall be in writing and under oath to the commissioner, in a form prescribed by the commissioner, and shall include the following:

(1) The legal name, residence and business address of the applicant, and, if the applicant is a partnership, association, or corporation, of every member, officer, managing employee and director of the applicant;

(2) The location in Tennessee at which the registered officer of the applicant shall be located; and

(3) Other data and information the commissioner may require with respect to the applicant, its directors, trustees, officers, members, managing employees or agents.

(d) Each application for a license shall be accompanied by:

(1) A nonrefundable supervision fee, as provided in § 45-1-118(i). The supervision fee shall be applicable to each location;

(2) A balance sheet and income statement for the immediately preceding fiscal year end, prepared in accordance with generally accepted accounting principles by a certified public accountant or public accounting firm not affiliated with the applicant. For a newly created entity, the commissioner may accept only a balance sheet prepared by a certified public accountant or public accounting firm not affiliated with the applicant, accompanied by a projected income statement demonstrating that the title pledge lender will have adequate capital after payment of start-up costs; and

(3) A surety bond, issued by an insurer regulated under title 56 and not affiliated with the applicant, in the amount of twenty-five thousand dollars ($25,000) for each location. However, in no event shall the aggregate amount of the surety bond required for a single title pledge lender exceed two hundred thousand dollars ($200,000). In lieu of the surety bond, the applicant shall file an irrevocable letter of credit, in the amount of the surety bond, issued by any federally insured bank, savings bank or credit union not affiliated with the applicant. The surety bond or irrevocable letter of credit shall be in a form satisfactory to the commissioner, and shall be payable to the commissioner for the benefit of any person who is injured pursuant to a title pledge or property pledge transaction by the fraud, misrepresentation, breach of contract, financial failure or violation of any provision of this chapter by a title pledge lender. In the case of a bond, the aggregate liability of the surety, in no event, shall exceed the principal sum of the surety bond. In the case of an irrevocable letter of credit, title pledge lenders shall obtain letters of credit for terms of not less than three (3) years and renew the letters of credit annually. If the title pledge lender fails to pay a person or the commissioner as required by this chapter, then a person may bring suit against the title pledge lender directly on the surety bond or irrevocable letter of credit in any court of competent jurisdiction, or the commissioner may bring suit in the chancery court of Davidson County, on behalf of those persons, either in one (1) or successive actions. The surety bond or irrevocable letter of credit shall be maintained by the title pledge lender for not less than three (3) years, following the expiration, revocation, suspension, or surrender of the license.

(e) Upon the filing of an application in a form prescribed by the commissioner, accompanied by the fee and documents required in this section, the commissioner shall investigate to ascertain whether the qualifications prescribed by this section have been satisfied. If the commissioner finds that the qualifications have been satisfied, and approves the documents, the commissioner shall issue to the applicant a license to engage in the title pledge lending business in Tennessee. A license issued pursuant to this subsection (e) shall remain in force and effect through December 31 in the year it was issued, unless earlier surrendered, suspended or revoked pursuant to this chapter.

(f) If the commissioner determines that an applicant is not qualified to receive a license, the commissioner shall notify the applicant in writing that the application has been denied, stating the basis for denial. If the commissioner denies an application, or if the commissioner fails to act on an application within ninety (90) days after the filing of a properly completed application, the applicant may make written demand to the commissioner for a hearing before the commissioner on the question of whether the license should be granted. Any hearing shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In the hearing, the burden of proving that the applicant is entitled to a license shall be on the applicant. A decision of the commissioner following any hearing on the denial of license is subject to review under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(g) The license shall be kept conspicuously posted in the place of business of the title pledge lender.

(h) The license is not transferable or assignable.

(i) Licenses issued pursuant to this chapter shall expire on December 31. A license may be renewed for the ensuing twelve-month period upon application by the license holder showing continued compliance with the requirements of this section and the payment to the commissioner annually, on or before December 1, of a nonrefundable supervision fee, as provided in § 45-1-118(i). A licensee making timely and complete application for renewal of its license shall be permitted to continue to operate under its existing license until its application is approved or denied. Licenses issued under this chapter with an expiration date of October 31, 2015, shall instead expire on December 31, 2015. A licensed location examined from July 1, 2015, through December 31, 2015, shall pay the actual and reasonable costs of the examination.

(j) The commissioner may establish a biennial licensing arrangement for the filing of the application for license renewal, but in no case shall the supervision fee be payable for more than one (1) year at a time.

(k) (1) A change in control of a title pledge lender shall require thirty-day prior written notice to the commissioner. In the case of a publicly traded corporation, notification shall be made in writing, within thirty (30) days of a change or acquisition of control of a title pledge lender.

(2) Upon notification of a change in control, the commissioner may require information deemed necessary to determine whether an application for license is required. The commissioner may waive the filing of an application, if, in the commissioner's discretion, the change of control does not pose any risk to the interests of the public.

(3) Costs incurred by the commissioner in investigating a change of control notification shall be paid by the person requesting approval, subject to limitations set forth in § 45-15-108(b).

(4) Whenever control of a title pledge lender is acquired or exercised in violation of this subsection (k), the license of the title pledge lender shall be deemed revoked as of the date of the unlawful acquisition of control. The title pledge lender, or its controlling person, shall surrender the license to the commissioner on demand.



§ 45-15-107 - Suspension or revocation of license.

(a) The commissioner may, after notice and opportunity for a hearing, suspend or revoke any license, if the commissioner finds that the title pledge lender has knowingly or through lack of due care:

(1) Engaged in conduct of a manner that would warrant the denial of an application;

(2) Refused to permit the commissioner to make any examination authorized by this chapter;

(3) Failed to pay any fees or assessments imposed by the commissioner under the authority of this chapter;

(4) Committed any fraud, engaged in any dishonest activities or made any misrepresentations;

(5) Made a false statement in the application for the license or failed to give a true reply to a question in the application;

(6) Demonstrated incompetency or untrustworthiness to act as a title pledge lender; or

(7) Violated any provisions of this chapter or any administrative regulation issued pursuant to this chapter, or has violated any other law in the course of the title pledge lender's dealings as a title pledge lender.

(b) If the reason for revocation or suspension of a title pledge lender's license at any one (1) location is of general application to all locations operated by a title pledge lender, the commissioner may revoke or suspend all licenses issued to a title pledge lender.

(c) A hearing shall be held on written notice given at least twenty (20) days prior to the date of the hearing, and shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 45-15-108 - Rules and regulations -- Compliance examinations -- Preservation of books and records -- Reproduction and preservation of records -- Report by commissioner on rates and terms of loans.

(a) The commissioner may promulgate reasonable regulations, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the enforcement of this chapter. A copy of any rule or regulation adopted by the commissioner shall be mailed to each license holder at least thirty (30) days before the date the rule or regulation takes effect.

(b) To assure compliance with this chapter, the commissioner may examine the relevant business, books and records of any title pledge lender. The costs for an examination or investigation of licensees shall be assessed pursuant to § 45-1-118(i). An unlicensed person subject to the licensing requirements of this chapter, who is examined or investigated in accordance with this chapter, shall pay to the commissioner the reasonable and actual expenses of the investigation or examination.

(c) The commissioner, for the purpose of discovering violations of this chapter and for the purpose of determining whether persons are subject to the provisions of this chapter, is authorized to examine persons licensed under this chapter and persons reasonably suspected by the commissioner of conducting business that requires a license under this chapter, including all relevant books, records and papers employed by those persons in the transaction of their business, and to summon witnesses and examine them under oath concerning matters relating to the business of those persons, or other matters that may be relevant to the discovery of violations of this chapter, including, but not limited to, the conduct of business without a license as required under this chapter.

(d) All books and records required to be preserved by this chapter or any regulation of the commissioner, or required by any federal statute, regulation, or regulatory guideline, as applicable to each title pledge lender, shall be preserved and made available to the commissioner as provided in this chapter, for a period of twenty-five (25) months on all rejected applications, and for a period of twenty-four (24) months on loans paid in full. The title pledge lender may cause any or all records at any time in its custody to be reproduced or preserved, by the title pledge lender or by any other person who agrees in writing to submit its operations to the examination of the commissioner, to the extent that the operations directly affect the record-keeping, by any microphotographic process, electronic or mechanical data storage technique or any other means. A record reproduced or preserved by those processes, techniques or means shall have the same force and effect as the original record, and shall be admitted into evidence equally with the original. All records of the title pledge lending business shall be maintained separately by the title pledge lender from any other business in which the title pledge lender may engage.

(e) Commencing July 1, 2005, the commissioner shall have the authority to have full access to all records of a person engaged in the business of title pledge lending, for the sole purpose of making a written report to the general assembly, no later than February 1, 2006. The scope of the report shall be within the discretion of the commissioner, but shall, at a minimum, include an analysis of the rates and terms of title pledge loans and the reasonableness and appropriateness of the rates and terms.



§ 45-15-109 - Notification to commissioner of changes -- Events requiring report to commissioner -- Biennial reports.

(a) (1) Each title pledge lender shall notify the commissioner fifteen (15) days prior to any change in the principal place of business of a title pledge lender.

(2) Each title pledge lender shall notify the commissioner in writing within fifteen (15) days of any change among the president, chief executive officer, treasurer or chief financial officer, or among the general partners or partners of a title pledge lender.

(b) Within fifteen (15) days of the occurrence of any one (1) of the events listed in subdivisions (b)(1)-(6), a title pledge lender shall file a written report with the commissioner describing the event and its expected impact on the activities of the title pledge lender in the state:

(1) The filing for bankruptcy or reorganization by the title pledge lender;

(2) The institution of administrative proceedings, including any revocation or suspension proceedings, against the title pledge lender by any state or governmental authority;

(3) The denial of the opportunity to engage in business by any state or governmental authority;

(4) Any felony indictment of the title pledge lender or any of its officers, directors or principals;

(5) Any felony conviction of the title pledge lender or any of its officers, directors or principals; and

(6) Other events that the commissioner may determine and identify by rule.

(c) (1) Each title pledge lender shall file a report with the commissioner, commencing on December 1, 2015, and every odd-numbered year thereafter, containing the following information:

(A) The names and addresses of persons owning controlling interest in each title pledge lender;

(B) The location of all places of business operated by the title pledge lender and the nature of the business conducted at each location;

(C) The names and addresses of all affiliated entities regulated under this title, doing business in this state;

(D) Balance sheets, statements of income and expense, prepared by a certified public accountant or public accounting firm not affiliated with the title pledge lender, and other statistical information that may be reasonably required by the commissioner, consistent with generally accepted accounting practices, for the purpose of determining the general results of operations under this chapter; and

(E) If the title pledge lender is a corporation, the names and addresses of its officers and directors; if the title pledge lender is a partnership, the names and addresses of the partners; and if the title pledge lender is a limited liability company, the names and addresses of the board of governors of the limited liability company.

(2) If the title pledge lender holds two (2) or more licenses or is affiliated with other title pledge lenders, a composite report may be filed, but may not be required.

(3) All reports shall be filed in a form that may reasonably be required by the commissioner and shall be sworn to by a responsible officer of the title pledge lender.

(4) The information submitted by title pledge lenders pursuant to this subsection (c) shall be confidential and may not be disclosed or distributed outside the department by the commissioner, except that the commissioner is authorized to disclose confidential information to any local, state or federal agency, as the commissioner deems proper.

(5) The commissioner shall submit to the governor and general assembly, a biennial analysis and recapitulation of the reports for the preceding calendar year, for the purpose of reflecting the general results of operations under this chapter.



§ 45-15-110 - Record of transactions required -- Required information printed on agreement -- Execution of agreement -- Liens.

(a) Every title pledge lender shall keep a consecutively numbered record of each and every title pledge agreement or property pledge agreement executed by the title pledge lender and pledgor. The record, as well as the title pledge agreement or property pledge agreement itself, shall include the following information:

(1) The make, model, and year of the titled personal property;

(2) The vehicle identification number, or other comparable identification number, along with the license plate number, if applicable, of the titled personal property;

(3) The name, residential address, date of birth, and physical description of the pledgor;

(4) The date the title pledge agreement or the property pledge agreement is executed by the title pledge lender and the pledgor;

(5) The identification number of the photo identification and the type of identification, including the issuing agency, accepted from the pledgor; and

(6) The maturity date of the title pledge agreement or property pledge agreement, which shall be thirty (30) days after the title pledge agreement or property pledge agreement is executed by the title pledge lender and the pledgor.

(b) The following information shall also be printed on the title pledge agreement or property pledge agreement:

(1) The name and physical address of the title pledge office;

(2) In not less than 14-point bold type, the name and address of the department of financial institutions, as well as a telephone number to which consumers may address complaints;

(3) The following statement in not less than 14-point bold type:

(A) THIS LOAN IS NOT INTENDED TO MEET LONG-TERM FINANCIAL NEEDS.

(B) YOU SHOULD USE THIS LOAN ONLY TO MEET SHORT-TERM CASH NEEDS.

(C) YOU WILL BE REQUIRED TO PAY ADDITIONAL INTEREST AND FEES IF YOU RENEW THIS LOAN RATHER THAN PAY THE DEBT IN FULL WHEN DUE.

(D) THIS LOAN IS A HIGHER INTEREST LOAN. YOU SHOULD CONSIDER WHAT OTHER LOWER COST LOANS MAY BE AVAILABLE TO YOU.

(E) YOU ARE PLACING AT RISK YOUR CONTINUED OWNERSHIP OF THE PERSONAL PROPERTY THAT YOU ARE PLEDGING FOR THIS LOAN, INCLUDING YOUR MOTOR VEHICLE, IF THAT IS THE PROPERTY PLEDGED.

(F) IF YOU FAIL TO REPAY THE FULL AMOUNT OF THIS LOAN ON OR BEFORE THE END OF THE MATURITY DATE OR RENEWAL OF THE LOAN, THE TITLE PLEDGE LENDER MAY TAKE POSSESSION OF THE PROPERTY PLEDGED AND SELL THE PROPERTY IN THE MANNER PROVIDED BY LAW.

(G) IF YOU ENTER INTO A TITLE PLEDGE AGREEMENT OR PROPERTY PLEDGE AGREEMENT, YOU HAVE A LEGAL RIGHT OF RESCISSION. THIS MEANS YOU MAY CANCEL YOUR CONTRACT AT NO COST TO YOU BY RETURNING THE MONEY YOU BORROWED BY THE NEXT BUSINESS DAY AFTER THE DATE OF YOUR LOAN.

(H) IF THE TITLE PLEDGE AGREEMENT OR PROPERTY PLEDGE AGREEMENT IS LOST, DESTROYED OR STOLEN, YOU SHOULD IMMEDIATELY SO ADVISE THE TITLE PLEDGE LENDER IN WRITING; and

(4) The statement that "The pledgor represents and warrants, to the best of the pledgor's knowledge, that the titled personal property is not stolen and has no liens or encumbrances against it, the pledgor has the right to enter into this transaction and the pledgor will not apply for a duplicate certificate of title while the title pledge agreement or property pledge agreement is in effect."

(c) The pledgor shall sign the title pledge agreement or property pledge agreement and shall be provided with a copy of the agreement. The title pledge agreement or property pledge agreement shall also be signed by the title pledge lender, or the lender's employee or agent. If the pledgor has been issued a social security number, the title pledge lender shall keep on file the social security number of the pledgor. The social security number shall not be printed on the title pledge agreement or property pledge agreement, in order to protect the privacy of the pledgor.

(d) The title pledge lender shall be required to record the lender's security interest in the titled personal property by noting a lien on the certificate of title for all title pledge transactions, but shall not be required to note liens for property pledge transactions in which the title pledge lender retains possession of both the titled personal property and the certificate of title during the entire term of the transaction.



§ 45-15-111 - Rate of interest and charges -- Consumer notification and disclosure form.

(a) A title pledge lender shall contract for and receive an effective rate of interest not to exceed two percent (2%) per month; additionally, the title pledge lender may charge, contract for, and receive a customary fee to defray the ordinary costs of operating a title pledge office, including, but not limited to, investigating the title, appraising the titled personal property, insuring the personal property when in the physical possession of the title pledge lender, documenting and closing the title or property pledge transaction, making required reports to local law enforcement officials, for all other services provided by the title pledge lender, advertising, for losses on title pledge or property pledge transactions, salaries, and for all other expenses incurred by the title pledge lender except those in subsection (b). The fee shall not be deemed interest for any purpose of law, and the fee may equal no more than one fifth (1/5) of the original principal amount of the title pledge agreement or property pledge agreement, or of the total unpaid balance due at the inception of any renewal of the agreement. The interest and fees shall be deemed to be earned, due and owing as of the date of the title pledge agreement or property pledge agreement and a like sum shall be deemed earned, due and owing on the same day of each subsequent thirty-day period.

(b) Title pledge lenders may assess and collect, as reimbursement, a repossession charge not to exceed the actual amount charged by any company or companies, attorney or attorneys and/or contractor or contractors to repossess the titled personal property and deliver the titled personal property to the storage facility of the title pledge lender.

(c) Notwithstanding § 45-1-104, or any other law to the contrary, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the department of financial institutions shall promulgate rules requiring each title pledge lender to issue a standardized consumer notification and disclosure form in compliance with federal truth-in-lending laws prior to entering into any property pledge agreement or title pledge agreement wherein the pledged goods will consist of, or include, one (1) or more motor vehicles titled by this or any other state. The required style, content and method of executing the form shall be specifically prescribed by the rules and shall be designed to ensure that the pledgor, prior to entering into the agreement, receives and acknowledges an accurate and complete notification and disclosure of the itemized and total amounts of all interest, fees, charges and other costs that will or potentially could be imposed as a result of the agreement.



§ 45-15-112 - Right to redeem.

Except as otherwise provided in this chapter, the pledgor, upon presentation of suitable identification, shall be entitled to redeem the titled personal property and/or certificate of title described therein upon satisfaction of all outstanding obligations pursuant to the title pledge or property pledge agreement and this chapter.



§ 45-15-113 - Thirty-day agreements -- Renewal of agreements -- Right to cancel -- Fees and requirements for renewals.

(a) Title pledge agreements and property pledge agreements made pursuant to this chapter shall not exceed thirty (30) days in length. However, the agreements may provide for renewals for additional thirty-day periods, which may occur automatically, unless one (1) of the following has occurred:

(1) The pledgor has redeemed the pledged titled personal property or certificate of title by paying all principal, interest, and customary fees due in accordance with the title pledge agreement or property pledge agreement;

(2) The pledgor has surrendered possession, title and all other interest in and to the titled personal property and the certificate of title to the title pledge lender;

(3) The title pledge lender has notified the pledgor in writing that the title pledge agreement or property pledge agreement is not to be renewed; or

(4) Default by pledgor of any obligation pursuant to the title pledge agreement or property pledge agreement.

(b) (1) Except as provided in subdivision (b)(2), where the statement required by this subsection (b) is hand delivered at the time of renewal, each title pledge lender shall furnish the pledgor with a statement at least five (5) days prior to the beginning of any period of renewal of the title pledge agreement. The statement shall include the agreement number, the annual percentage rate, the monthly rate of interest, the monthly fee rate, the original principal balance of the loan, the current payoff balance of the loan, the amount of all renewal fees, and the amount of any interest, fees or other reimbursements allowed pursuant to § 45-15-111(b) that have accrued since the last statement required by this subsection (b) was issued to the pledgor. The statement shall also include the payment amount required to pay off the title pledge loan in full if payment is made with cash or certified funds by the end of the title pledge agreement or any renewal of the title pledge agreement, and the exact date through which that payoff balance will be honored.

(2) If the title pledge loan is past due, the statement shall also include the number of days past due as of the statement date, the minimum payment required and the exact date by which the minimum payment must be received in order to reinstate the account to current status. The statement shall also include the telephone number, the normal business hours of operation, and the primary contact person at the office of the title pledge lender. The statement shall be sent to the pledgor by first class mail, postage prepaid, within five (5) days of the end of the title pledge agreement or hand delivered at the time of renewal, pending any renewal of the title pledge agreement.

(c) A pledgor has the right to cancel the pledgor's obligation to make payments under a title pledge agreement or property pledge agreement, until the close of the next business day after the day when the pledgor signs a title pledge agreement or property pledge agreement, if the pledgor returns the original check or cash to the location where the loan was originated. For the purpose of this section, "business day" means any day that the title pledge office is open for business.

(d) Notwithstanding any provision of this chapter to the contrary, beginning with the third renewal or continuation and at each successive renewal or continuation thereafter, the pledgor shall be required to make a payment of at least five percent (5%) of the original principal amount of the title pledge transaction, in addition to interest and fees authorized by this chapter. Interest and fees authorized by this chapter at each successive renewal or continuation shall be calculated on the outstanding principal balance. Principal payments in excess of the five percent (5%) required principal reduction shall be credited to the outstanding principal on the day received. If, at the maturity of any renewal requiring a principal reduction, the pledgor has not made previous principal reductions adequate to satisfy the current required principal reduction, and the pledgor cannot repay at least five percent (5%) of the original principal balance and any outstanding interest and fees authorized by this chapter, the title pledge lender may, but shall not be obligated to, defer any required principal payment until the end of the title pledge agreement or property pledge agreement. No further interest or fees may accrue on a principal amount thus deferred.



§ 45-15-114 - Twenty-day holding period -- Procedure for redemption or failure to redeem -- Loss of agreement by pledgor.

(a) Upon expiration of a property pledge agreement and the final renewal of the agreement, if any, the title pledge lender shall retain possession of the titled personal property and the certificate of title for at least twenty (20) days. If the pledgor fails to redeem the titled personal property and the certificate of title before the lapse of the twenty-day holding period, the pledgor shall thereby forfeit all right, title and interest in and to the titled personal property to the title pledge lender, who shall thereby acquire an absolute right of title to the titled personal property, and the title pledge lender shall have the right and authority to sell or dispose of the unredeemed pledged property.

(b) The title pledge lender has, upon default by the pledgor of any obligation pursuant to the title pledge agreement, the right to take possession of the titled personal property. In taking possession, the title pledge lender or the lender's agent may proceed without judicial process if this can be done without breach of the peace; or, if necessary, may proceed by action to obtain judicial process. After taking possession of the titled personal property, the title pledge lender shall retain possession of the titled personal property and the certificate of title for a twenty-day holding period. There shall be no further interest or other fees charged to the pledgor from the commencement of the twenty-day holding period.

(1) If, during the twenty-day holding period, the pledgor pays the repossession charge, and redeems the titled personal property and certificate of title, by paying all outstanding principal, interest and fees authorized by this chapter owed by the pledgor to the title pledge lender, the pledgor shall be given possession of the titled personal property and the certificate of title without further charge.

(2) If the pledgor fails to redeem the titled personal property and certificate of title during the twenty-day holding period, then the title pledge lender shall have a period of sixty (60) days in which to sell the titled personal property in a commercially reasonable manner. For purposes of this section, "commercially reasonable" is a sale that would be commercially reasonable under title 47, chapter 9, part 6. The proceeds of the commercially reasonable sale shall be applied to the principal, interest and all fees authorized by this chapter owed by the pledgor to the title pledge lender, including the actual direct costs of the sale. Any surplus from the sale of the titled personal property shall be remitted to the pledgor after the sale, and shall not be retained by the title pledge lender. The commissioner shall prescribe by rule the manner in which the title pledge lender shall remit any surplus to the pledgor.

(c) If the pledgor loses the title pledge agreement or property pledge agreement or other evidence of the transaction, the pledgor shall not thereby forfeit the right to redeem the pledged property, but may promptly, before the lapse of the redemption date, make affidavit for the loss, describing the pledged property, which affidavit shall, in all respects, replace and be substituted for the lost evidence of the pledge transaction.



§ 45-15-115 - Prohibited actions by lender.

A title pledge lender shall not:

(1) Accept a pledge from a person less than eighteen (18) years of age, or from anyone who appears to be intoxicated;

(2) Make any agreement giving the title pledge lender any recourse against the pledgor, other than the title pledge lender's right to take possession of the titled personal property and certificate of title upon the pledgor's default or failure to redeem, and to sell or otherwise dispose of the titled personal property, in accordance with the provisions of this chapter;

(3) Enter into a title pledge agreement in which the amount of money loaned, when combined with the outstanding balance of other outstanding title pledge agreements the pledgor has with the same lender secured by any single certificate of title, exceeds two thousand five hundred dollars ($2,500), or enter into a property pledge agreement in which the amount of money loaned exceeds two thousand five hundred dollars ($2,500);

(4) Accept any waiver, in writing or otherwise, of any right or protection accorded a pledgor under this chapter;

(5) Fail to exercise reasonable care to protect from loss or damage titled personal property or certificate of title in the physical possession of the title pledge lender;

(6) Purchase pledged titled personal property that was repossessed in the operation of the lender's business;

(7) Maintain more than one (1) title pledge office or place of operation for each title pledge lender under each license; provided, however, that the title pledge lender may move from one (1) place of business to another, as permitted in § 45-15-109(a)(1);

(8) Keep open any title pledge office before eight o'clock a.m. (8:00 a.m.), or after six o'clock p.m. (6:00 p.m.), on any day during the year, with the exception of November 25 through December 24 of each year. During that period, a title pledge lender may open the place of business at eight o'clock a.m. (8:00 am.), and shall be entitled to close at nine o'clock p.m. (9:00 p.m.). No title pledge lender shall be open on Sunday. Nothing in this subdivision (8) prohibits a title pledge lender from accepting a payment pursuant to an existing title pledge or property pledge agreement at any time;

(9) Enter into a pledge agreement, unless the pledgor presents a clear title to titled personal property at the time that the loan is made, and the title is retained, after noting of the lien by the state, in the physical possession of the title pledge lender. If the title pledge lender files a lien against the property without possession of a clear title to the property, the resulting lien shall be void;

(10) Capitalize or add any accrued interest or fee to the original principal of the title pledge agreement or property pledge agreement during any renewal of the agreement;

(11) Sell or otherwise charge for any type of insurance in connection with a title pledge agreement or property pledge agreement. Nothing in this subdivision (11) shall prohibit a title pledge lender from offering a pledgor the option to purchase memberships in automobile clubs or associations, as defined in § 55-18-101; provided, that the title pledge lender informs the pledgor in writing that the membership is optional, that the membership can be purchased elsewhere, and that the purchase of the membership has no bearing on whether the pledgor receives a loan;

(12) Charge a prepayment penalty;

(13) Advertise using the words "interest free loans" or "no finance charges," or engage in any other false or misleading advertising;

(14) Require a pledgor to provide any additional guaranty as a condition of entering into a title pledge agreement;

(15) Use any collection tactics in violation of the federal Fair Debt Collection Practices Act, compiled in 15 U.S.C. § 1692 et seq.;

(16) Renew or otherwise consolidate a title pledge agreement or property pledge agreement with the proceeds of another title pledge agreement or property pledge agreement made by the same title pledge lender;

(17) Use any device or agreement, including agreements with affiliated title pledge lenders, with the intent to obtain greater charges than otherwise would be authorized by this chapter; or

(18) Violate the provisions of this chapter or any rule promulgated pursuant to this chapter by the commissioner.



§ 45-15-116 - Safekeeping of titled personal property or personal property certificates of title -- Insurance coverage -- Damaged property.

Every title pledge lender licensed under this chapter shall provide a safe place for the keeping of the pledged property. The title pledge lender shall have sufficient insurance coverage on the pledged property, in the event of loss or damage, for the benefit of the pledgor to pay the title pledge value of the pledged property as written on the title pledge or property pledge agreement; provided, that the personal property is in the physical possession of the title pledge lender. The insurance policy shall name the commissioner as an additional insured party for the protection and benefit of the pledgor. "Title pledge value," for the purposes of this section, means the amount of money loaned in consideration of the pledged goods as stated on the title pledge or property pledge agreement.



§ 45-15-117 - Violations.

Any person who intentionally violates any provision of this chapter commits a Class A misdemeanor.



§ 45-15-118 - Actions authorized by commissioner for violations -- Consent orders -- Penalties -- Enforcement -- Emergency action -- Investigation of complaints -- Censure, suspension, or bar.

(a) If, after notice and opportunity for a hearing, the commissioner finds that a person has violated this chapter, or any administrative regulation issued pursuant to this chapter, the commissioner may take any or all of the following actions:

(1) Order the person to cease and desist violating the chapter or any administrative rules issued pursuant to the chapter;

(2) Require the refund of any fees collected by the person in violation of this chapter; and

(3) Order the person to pay the commissioner a civil penalty of not more than one thousand dollars ($1,000) for each transaction in violation of this chapter or each day that a violation has occurred and continues.

(b) (1) The commissioner may enter into consent orders at any time with any person, to resolve any matter arising under this chapter. A consent order shall be signed by the person to whom it is issued, or a duly authorized representative, and shall indicate agreement to the terms contained in the consent order. A consent order need not constitute an admission by any person that any provision of this chapter, or any rule, regulation or order promulgated or issued under this chapter, has been violated, nor need it constitute a finding by the commissioner that the person has violated any provision of this chapter or any rule, regulation or order promulgated or issued under this chapter.

(2) Notwithstanding the issuance of a consent order, the commissioner may seek civil or criminal penalties or compromise civil penalties concerning matters encompassed by the consent order.

(3) In cases involving extraordinary circumstances requiring immediate action, the commissioner may take any enforcement action authorized by this chapter, without providing the opportunity for a prior hearing, but shall promptly afford a subsequent hearing upon an application to rescind the action taken that is filed with the commissioner within twenty (20) days after receipt of the notice of the commissioner's emergency action.

(c) (1) Any person aggrieved by the conduct of a title pledge lender under this chapter, in connection with the title pledge lender's regulated activities, may file a written complaint with the commissioner, who may investigate the complaint.

(2) In the course of the investigation of the complaint, the commissioner may:

(A) Subpoena witnesses;

(B) Administer oaths;

(C) Examine any individual under oath; and

(D) Compel the production of records, books, papers, contracts or other documents relevant to the investigation.

(3) If any person fails to comply with a subpoena of the commissioner under this chapter, or to testify concerning any matter about which the person may be interrogated under this chapter, the commissioner may petition any court of competent jurisdiction for enforcement.

(4) The license of any title pledge lender under this chapter, who fails to comply with a subpoena of the commissioner, may be suspended pending compliance with the subpoena.

(5) The commissioner shall have exclusive administrative power to investigate and enforce any and all complaints filed by any person that are not criminal in nature, which complaint relates to the business of title pledge lending.

(d) (1) The commissioner, after notice and opportunity for hearing, may censure, suspend for a period not to exceed twelve (12) months, or bar a person from any position of employment, management or control of any title pledge lender, if the commissioner finds that the:

(A) Censure, suspension, or bar is in the public interest and that the person has committed or caused a violation of this chapter or any rule, regulation or order of the commissioner; or

(B) Person has been:

(i) Convicted or pled guilty to, or pled nolo contendere to, any crime; or

(ii) Held liable in any civil action by final judgment, or any administrative judgment by any public agency, if the criminal, civil or administrative judgment involved any offense reasonably related to the qualifications, functions, or duties of a person engaged in the business, in accordance with the provisions of this chapter.

(2) Persons suspended or barred under this subsection (d) are prohibited from participating in any business activity of a title pledge lender and from engaging in any business activity on the premises where a title pledge lender is conducting its business. This subsection (d) shall not be construed to prohibit suspended or barred persons from having their personal transactions processed by a title pledge lender.

(3) This subsection (d) shall apply to any violation, conviction, plea, or judgment on or after November 1, 2005.



§ 45-15-119 - Supersession of ordinances or resolutions of municipal corporations.

No incorporated municipality, city or taxing district in this state shall enact an ordinance or resolution or promulgate any rules or regulations relating to this chapter. The provisions of any ordinance or resolution or rules or regulations of any municipality, city or taxing district relative to title pledge lending are superseded by the provisions of this chapter.



§ 45-15-120 - Applicability of motor vehicle provisions.

The provisions of title 55, chapter 17, shall apply to all sales and transfers of any motor vehicle acquired under the provisions of this chapter.






Chapter 16 - Automated Teller Machines

§ 45-16-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Electronic terminal" means an electronic device through which a person may initiate an electronic fund transfer to access the person's deposit, share, or other accounts or credit facility, and includes, but is not limited to, automated teller machines, cash dispensing machines, point of sale terminals, or other cash, debit, stored value, script, or cash equivalent device;

(2) "Financial institution" means a state or national bank, savings and loan association, savings bank, or credit union that owns or operates an electronic terminal;

(3) "Foreign access card" means any card or other device eligible for use in an electronic terminal where the foreign access card is not issued to the user by the owner or operator of the electronic terminal;

(4) "Shared electronic network" means any system by which a person may initiate any financial transaction from an electronic terminal owned or operated by any person other than a financial institution with whom the person has a deposit, share, or other account or credit facility; and

(5) "Usage fee" is any fee charged by the owner or operator of an electronic terminal on transactions by a holder of a foreign access card.



§ 45-16-102 - Usage fees authorized.

An agreement to share electronic terminals or participate in a shared electronic network shall not prohibit, limit, or restrict the right of a financial institution to charge a usage fee for use of its electronic terminals, require a financial institution to limit or waive its rights or obligations under this section, or require the financial institution to otherwise distinguish or discriminate on classes or types of transactions. This section shall not limit or restrict any other fee that a financial institution may impose on its customers pursuant to any deposit, lending, or other written agreement that it has with a customer, or to any other transaction where a customer has no written agreement, but which a customer has notice of the fee.



§ 45-16-103 - Usage fees on foreign access cards.

A financial institution may impose and collect a usage fee on a foreign access card; provided, that the usage fee may only be charged if the imposition of the fee is disclosed at a time and in a manner that allows the user to terminate or cancel the transaction without incurring the usage fee.



§ 45-16-104 - Rules and regulations.

The commissioner of financial institutions is authorized to promulgate rules and regulations to effectuate the purposes of this chapter.






Chapter 17 - Deferred Presentment Services

§ 45-17-101 - Short title.

This chapter shall be known and may be cited as the "Deferred Presentment Services Act."



§ 45-17-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Check" means any payment instrument, including any customer authorization for electronic payment;

(2) "Commissioner" means the commissioner of financial institutions or the commissioner's designated representative;

(3) "Deferred presentment services" means a transaction pursuant to a written agreement involving the following combination of activities in exchange for a fee:

(A) Accepting a check dated on the date it was written; and

(B) Holding the check for a period of time prior to presentment for payment or deposit;

(4) "Department" means the department of financial institutions;

(5) "Licensee" means a person licensed to provide deferred presentment services pursuant to this chapter;

(6) "Payment instrument":

(A) Means a check, draft, warrant, money order, traveler's check or other instrument for payment of money, whether or not negotiable, and also includes any authorization for electronic payment of money; and

(B) Does not include an instrument that is redeemable by the issuer in merchandise or service, a credit card voucher, or a letter of credit; and

(7) "Person" means an individual, group of individuals, partnership, association, corporation, or any other business unit or legal entity.



§ 45-17-103 - License requirement.

(a) No person shall engage in the business of deferred presentment services in this state through the use of the Internet, facsimile, telephone, or other means without having first obtained a license. A person shall be deemed to be engaged in the business of deferred presentment services in this state, if the person induces a consumer, while located in this state, to enter into a deferred presentment services transaction in this state. A separate license shall be required for each location from which the business of deferred presentment services is conducted.

(b) Any nonresident person, seeking a license under this chapter, shall furnish the commissioner with the name and address of a resident of this state upon whom notices or orders issued by the commissioner, or process affecting a licensee under this chapter, may be served. Such nonresident licensee shall promptly notify the commissioner in writing of every change in its designated agent for service of process, and such change shall not become effective until approved by the commissioner.



§ 45-17-104 - Qualifications for license.

(a) To qualify for a license, an applicant shall satisfy the following requirements:

(1) The applicant shall have a minimum net worth determined in accordance with generally accepted accounting principles of at least twenty-five thousand dollars ($25,000) available for the operation of each location; and

(2) The financial responsibility, financial condition, business experience, character, and general fitness of the applicant shall reasonably warrant the belief that the applicant's business will be conducted lawfully and fairly. In determining whether this qualification has been met, and for the purpose of investigating compliance with this chapter, the commissioner may review and approve:

(A) The relevant business records and the capital adequacy of the applicant;

(B) The competence, experience, integrity and financial ability of any person who is a director, officer, or ten percent (10%) or more shareholder of the applicant or owns or controls the applicant; and

(C) Any record, on the part of the applicant, or any person referred to in subdivision (a)(2)(B), of any criminal activity, any fraud or other act of personal dishonesty, any act, omission or practice that constitutes a breach of a fiduciary duty or any suspension, removal or administrative action by any agency or department of the United States or any state, from participation in the conduct of any business.

(b) The requirements set forth in subdivisions (a)(1) and (2) are continuing in nature.



§ 45-17-105 - Application for license.

Each application for a license shall be in writing and under oath to the commissioner, in a form prescribed by the commissioner, and shall include the following:

(1) The legal name, residence and business address of the applicant and, if the applicant is a partnership, association, or corporation, of every member, officer, managing employee and director thereof;

(2) The location at which the registered agent of the applicant shall be located; provided, that "registered agent of the applicant" includes a person designated by the applicant for accepting notices or orders by the commissioner, or process affecting the applicant, pursuant to § 45-17-103; and

(3) Other data and information the commissioner may require with respect to the applicant, its directors, trustees, officers, members, managing employees or agents.



§ 45-17-106 - Filing fees -- Financial statements.

(a) Each application for a license shall be accompanied by:

(1) A nonrefundable supervision fee, as provided in § 45-1-118(i); and

(2) A balance sheet and income statement for the immediately preceding fiscal year end, prepared in accordance with generally accepted accounting principles by a certified public accountant or public accounting firm. For a newly created entity, the commissioner may accept a balance sheet only, accompanied by a projected income statement demonstrating that the licensee will have adequate capital after payment of start-up costs.

(b) The supervision fee set forth in subdivision (a)(1) shall be applicable to each location.



§ 45-17-107 - Investigation -- Issuance of license -- Posting.

(a) Upon the filing of an application in a form prescribed by the commissioner, accompanied by the fee and documents required in § 45-17-106, the commissioner shall investigate to ascertain whether the qualifications prescribed by § 45-17-104 have been satisfied. If the commissioner finds that the qualifications have been satisfied, and approves the documents, the commissioner shall issue to the applicant a license to engage in the deferred presentment services business in Tennessee.

(b) The license shall be kept conspicuously posted in the place of business of the licensee.

(c) A license issued pursuant to this section shall remain in force and effective through the remainder of the year ending December 31 after its date of issuance unless earlier surrendered, suspended or revoked pursuant to this chapter.



§ 45-17-108 - Nontransferability -- Change in control of license.

(a) A license issued pursuant to this chapter is not transferable or assignable.

(b) The prior written approval of the commissioner is required for the continued operation of a deferred presentment services business whenever a change in control of a licensee is proposed. "Control," in the case of a corporation, means direct or indirect ownership, or the right to control, twenty-five percent (25%) or more of the voting shares of the corporation, or the ability of a person to elect a majority of the directors or otherwise effect a change in policy. "Control," in the case of any other entity, means the ability to change the principals of the organization, whether active or passive. The commissioner may require information deemed necessary to determine whether a new application is required. Costs incurred by the commissioner in investigating a change of control request shall be paid by the person requesting approval, subject to the limitations set forth in § 45-17-111.

(c) A licensee shall notify the department five (5) days before any change in the licensee's principal place of business, branch office or name.



§ 45-17-109 - Reports to commissioner.

Within fifteen (15) days of the occurrence of any one (1) of the events listed in subdivisions (1)-(6), a licensee shall file a written report with the commissioner describing the event and its expected impact on the activities of the licensee in this state:

(1) The filing for bankruptcy or reorganization by the licensee;

(2) The institution of revocation or suspension proceedings against the licensee by any state or governmental authority;

(3) The denial of the opportunity to engage in the deferred presentment services business by any state or governmental authority;

(4) Any felony indictment of the licensee or any of its directors, officers or principals;

(5) Any felony conviction of the licensee or any of its directors, officers or principals; and

(6) Other events that the commissioner may determine and identify by rule.



§ 45-17-110 - Expiration of license.

(a) Licenses issued pursuant to this chapter shall expire on December 31. A license may be renewed for the ensuing twelve-month period upon application by the license holder showing continued compliance with the requirements of § 45-17-104 and the payment to the commissioner annually, between November 1 and December 31, of the nonrefundable supervision fee, as provided in § 45-1-118(i). A licensee making timely and complete application and payment for renewal of its license shall be permitted to continue to operate under its existing license until its application is approved or denied.

(b) Licenses issued or renewed under the former provisions of this chapter with an expiration date of September 30, 2012, shall instead expire on December 31, 2012.

(c) The commissioner may establish a biennial license arrangement for the filing of the application for licensure renewal, but in no case shall the supervision fee be payable for more than one (1) year at a time.



§ 45-17-111 - Regulations -- Examinations -- Payment of expenses.

(a) The commissioner may promulgate reasonable regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the enforcement of this chapter. A copy of any rule or regulation adopted by the commissioner shall be mailed to the principal place of business of each license holder at least thirty (30) days before the date it takes effect.

(b) To assure compliance with this chapter, the commissioner may examine the relevant business, books and records of any licensee. Further, for the purpose of discovering violations of this chapter and determining whether persons are subject to this chapter, the commissioner may examine or investigate persons licensed under this chapter and persons reasonably suspected by the commissioner of conducting business that requires a license under this chapter, by exercising authority that includes, but is not limited to, the power to summon witnesses and examine them under oath, and to compel the production of books and records that may be relevant to the examination or investigation.

(c) A licensee that is examined or investigated from July 1, 2015, through December 31, 2015, shall pay to the commissioner the reasonable and actual expenses of the investigation or examination. After December 31, 2015, the costs for an examination or investigation of licensees shall be assessed pursuant to § 45-1-118(i). An unlicensed person subject to the licensing requirements of this chapter, that is examined or investigated in accordance with this chapter, shall pay to the commissioner the reasonable and actual expenses of the investigation or examination.



§ 45-17-112 - Retention of records -- Operating costs -- Deferred presentment procedures.

(a) Each licensee shall keep and use in its business any books, accounts and records the commissioner may require to carry into effect the provisions of this chapter and the administrative regulations issued hereunder. Every licensee shall preserve the books, accounts and records for at least two (2) years. Any licensee, after receiving the prior written approval of the commissioner, may maintain records at a location within or outside this state.

(b) A licensee may charge a fee to defray operational costs, including, but not limited to, investigating the checking account and copying required documents, photographing the person signing the check, securing the check and customer records in a safe, fire-proof place, maintaining records as required by this chapter, maintaining required capital and liquidity, processing, documenting and closing the transaction, and for other expenses and losses. The fee authorized by this subsection (b) shall not exceed fifteen percent (15%) of the face amount of the check. The fee, when made and collected, shall not be deemed interest for any purpose of law.

(c) Before a licensee shall present for payment or deposit a check accepted by the licensee, the check shall be endorsed with the actual name under which the licensee is doing business.

(d) Any agreement for deferred presentment of a check must be in writing and signed by the maker of the check. The maker of a check shall have the right to redeem the check from the licensee before the agreed date of deposit upon payment to the licensee of the amount of the check. A licensee shall not defer presentment of any personal check for more than thirty-one (31) calendar days after the date the check is tendered to the licensee.

(e) Within five (5) business days after being advised by the payer financial institution that a check or draft has been altered, forged, stolen, obtained through fraudulent or illegal means, negotiated without proper legal authority, or represents the proceeds of illegal activity, the licensee shall notify the district attorney general for the district in which the check was received or the customer resides. If a check or draft is returned to the licensee by the payer financial institution for any of these reasons, the licensee shall not release the check, draft or money order without the consent of the district attorney general or other investigating law enforcement authority.

(f) A licensee shall comply with all provisions of state and federal law regarding cash transactions and cash transaction reporting.

(g) A licensee shall provide each prospective customer, before consummation of the deferred presentment agreement, a written explanation, in clear, understandable language, of the fees to be charged by the licensee, and the date on which the check will be deposited or presented by the licensee. The commissioner may promulgate rules establishing additional requirements in order to assure complete and accurate disclosure. The department of financial institutions shall promulgate rules requiring each licensee to issue a standardized consumer notification and disclosure form in compliance with federal truth-in-lending laws prior to entering into any deferred presentment transaction. The required style, content and method of executing the form shall be specifically prescribed by the rules and shall be designed to ensure that the consumer, prior to entering into a deferred presentment transaction, receives and acknowledges an accurate and complete notification and disclosure of the itemized and total amounts of all fees and other costs that will or potentially could be imposed as a result of the agreement. Enactment of this subsection (g) shall not create any inference that a particular method of disclosure was required prior to the October 1, 1997.

(h) A licensee shall issue a receipt to each person for whom a licensee defers deposit of a check. The receipt shall include the information described in subsection (g).

(i) If a check is returned to the licensee from a payer financial institution due to insufficient funds, closed account, or a stop-payment order, the licensee shall have the right to all civil means available and allowed by law to collect the check, including the right to collect court costs incurred in bringing the civil action as authorized in § 47-29-101(a)(4), (b) and (c). However, no licensee shall have the authority to assess a handling charge against the maker or drawer authorized by § 47-29-102 or the right to collect attorney's fees relating to the check. No other provisions of title 47, chapter 29, are applicable to a person licensed under this chapter. No individual who issues a personal check to a licensee under this chapter shall be convicted under § 39-14-121.

(j) No licensee may alter or delete the date on any check accepted by the licensee. No licensee may accept an undated check or a check dated on a date other than the date on which the licensee accepts the check.

(k) No licensee shall engage in unfair or deceptive acts, practices or advertising in the conduct of the licensed business.

(l) Consistent with the nature of deferred presentment transactions, no licensee shall require a customer to provide security for the transaction or require the customer to provide a guaranty from another person.

(m) Each licensee must pay the full amount of any check cashed in cash or by check issued by the licensee, less only the fees permitted under this chapter. Payment by a licensee by means of a check shall not cause the licensee to be subject to the provisions of title 45, chapter 7, part 2.

(n) Each licensee shall display its license in a conspicuous location in its place of business and shall post a notice in a conspicuous location in its place of business containing a description of the charges imposed by the licensee.

(o) No licensee or any person related to the licensee by common ownership or control may have outstanding more than two (2) checks from any one (1) customer at any one (1) time, with the aggregate face value of all outstanding checks from any one (1) customer not to exceed five hundred dollars ($500).

(p) Each licensee shall inquire of any person seeking deferred presentment services regarding the person's outstanding checks from other licensees. If the customer represents in writing that the customer has no more than two (2) checks outstanding to any licensee or licensees and that the aggregate face value of all outstanding checks issued by the customer for deferred presentment does not equal or exceed five hundred dollars ($500), a licensee may accept for deferred presentment a check in an amount that, when combined with the customer's other outstanding checks held for deferred presentment, does not exceed five hundred dollars ($500), so long as the check for deferred presentment complies with subsection (o). If the customer represents in writing that the customer has three (3) or more checks outstanding to any licensee or licensees, or if the aggregate face value of all outstanding checks issued by the customer for deferred presentment equals or exceeds five hundred dollars ($500), a licensee shall not accept another check for deferred presentment from that customer until the customer represents to the licensee in writing that the customer qualifies to issue a new check for deferred presentment in accordance with the preceding sentence. Each licensee may rely on a written representation of a customer regarding the existence of any outstanding checks for deferred presentment held by any licensee other than the licensee receiving the representation.

(q) A licensee shall not renew or otherwise consolidate a deferred presentment transaction with the proceeds of another deferred presentment transaction made by the same licensee. A transaction entered into in violation of this subsection (q) is void and unenforceable in law or equity.

(r) A licensee shall not use any device or agreement, including agreements with affiliated licensees, with the intent to obtain greater charges than otherwise would be authorized by this chapter.

(s) (1) No deferred presentment services agreement, subject to this chapter shall:

(A) Provide that the law of a jurisdiction other than Tennessee applies;

(B) Provide that the customer consents to the jurisdiction of another state or foreign country;

(C) Fix venue; or

(D) Waive any provision of this chapter.

(2) Any such provision contained in any deferred presentment services agreement subject to this chapter shall be void and not enforceable as a matter of public policy.



§ 45-17-113 - Denial of license -- Hearing.

(a) If the commissioner determines that an applicant is not qualified to receive a license, the commissioner shall notify the applicant in writing that the application has been denied, stating the basis for denial.

(b) If the commissioner denies an application, or if the commissioner fails to act on an application within ninety (90) days after the filing of a properly completed application, the applicant may make written demand to the commissioner for a hearing before the commissioner on the question of whether the license should be granted.

(c) Any hearing on the denial of a license shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In the hearing, the burden of proving that the applicant is entitled to a license shall be on the applicant. A decision of the commissioner following any hearing on the denial of a license is subject to review under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 45-17-114 - Suspension or revocation of licenses.

(a) The commissioner may, after notice and hearing, suspend or revoke any license if the commissioner finds that the licensee has knowingly or through lack of due care:

(1) Failed to pay any fees or assessments imposed by the commissioner under this chapter;

(2) Has committed any fraud, engaged in any dishonest activities or made any misrepresentations;

(3) Has violated any provisions of this chapter or any administrative regulation issued pursuant to this chapter or has violated any other law in the course of the licensee's dealings as a licensee;

(4) Has made a false statement in the application for the license or failed to give a true reply to a question in the application; or

(5) Has demonstrated incompetency or untrustworthiness to act as a licensee.

(b) If the reason for revocation or suspension of a licensee's license at any one (1) location is of general application to all locations operated by a licensee, the commissioner may revoke or suspend all licenses issued to a licensee.

(c) A hearing shall be held on written notice given at least twenty (20) days prior to the date of the hearing and shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 45-17-115 - Violations -- Cease and desist orders -- Penalties.

If, after notice and opportunity for a hearing, the commissioner finds that a person has violated this chapter, or any administrative regulation issued pursuant thereto, the commissioner may:

(1) Order the person to cease and desist violating the chapter or any administrative rules issued pursuant thereto;

(2) Require the refund of any fees collected by the person in violation of this chapter; and/or

(3) Order the person to pay to the commissioner a civil penalty of not more than one thousand dollars ($1,000) for each transaction in violation of this chapter or each day that a violation has occurred and continues.



§ 45-17-116 - Consent orders.

(a) The commissioner may enter into consent orders at any time with any person to resolve any matter arising under this chapter. A consent order shall be signed by the person to whom it is issued, or a duly authorized representative, and shall indicate agreement to the terms contained therein. A consent order need not constitute an admission by any person that any provision of this chapter, or any rule, regulation or order promulgated or issued under this chapter has been violated, nor need it constitute a finding by the commissioner that the person has violated any provision of this chapter or any rule, regulation or order promulgated or issued under this chapter.

(b) Notwithstanding the issuance of a consent order, the commissioner may seek civil or criminal penalties or compromise civil penalties concerning matters encompassed by the consent order.

(c) In cases involving extraordinary circumstances requiring immediate action, the commissioner may take any enforcement action authorized by this chapter without providing the opportunity for a prior hearing, but shall promptly afford a subsequent hearing upon an application to rescind the action taken that is filed with the commissioner within twenty (20) days after receipt of the notice of the commissioner's emergency action.



§ 45-17-117 - Written complaint -- Investigation -- Subpoenas.

(a) Any person aggrieved by the conduct of a licensee under this chapter in connection with the licensee's regulated activities may file a written complaint with the commissioner who may investigate the complaint.

(b) In the course of the investigation of the complaint, the commissioner may:

(1) Subpoena witnesses;

(2) Administer oaths;

(3) Examine any individual under oath; and

(4) Compel the production of records, books, papers, contracts or other documents relevant to the investigation.

(c) If any person fails to comply with a subpoena of the commissioner under this chapter or to testify concerning any matter about which the person may be interrogated under this chapter, the commissioner may petition any court of competent jurisdiction for enforcement.

(d) The license of any licensee under this chapter who fails to comply with a subpoena of the commissioner may be suspended pending compliance with the subpoena.

(e) The commissioner shall have exclusive administrative power to investigate and enforce any and all complaints filed by any person that are not criminal in nature, which complaint relates to the business of deferred presentment services.



§ 45-17-118 - Construction with other statutes.

The business of deferred presentment services conducted in accordance with this chapter shall not be subject to or controlled by any other statute governing the imposition of interest, fees or loan charges, including but not limited to, § 47-14-104. A licensee shall not have the powers enumerated in this chapter without first complying with the law regulating the particular transaction involved, but licensees legally exercising any of the powers set forth in this chapter shall not be deemed in violation of §§ 47-9-610, 47-14-112, 47-14-115 and 47-14-117.



§ 45-17-119 - Annual reports.

(a) Each licensee shall file an annual report with the commissioner between November 1 and December 31 of each year, containing the following information:

(1) The names and addresses of persons owning controlling interest in each licensee;

(2) The location of all places of business operated by the licensee and the nature of the business conducted at each location;

(3) The names and addresses of all affiliated entities regulated under this title, doing business in this state;

(4) Balance sheets, statements of income and expense, and other statistical information that may be reasonably required by the commissioner, consistent with generally accepted accounting practices, for the purpose of determining the general results of operations under this chapter; and

(5) If the licensee is a corporation, the names and addresses of its officers and directors, or if the licensee is a partnership, the names and addresses of the partners, or if the licensee is a limited liability company, the names and addresses of the board of governors of the limited liability company.

(b) If the licensee holds two (2) or more licenses or is affiliated with other licensees, a composite report may be filed, but may not be required.

(c) The reports shall be filed in a form that may reasonably be required by the commissioner and shall be sworn to by a responsible officer of the licensee.

(d) The information submitted by licensees pursuant to this section shall be afforded the same degree of confidentiality by the department and the commissioner as is applicable to reports filed by industrial loan and thrift companies pursuant to § 45-5-503.

(e) The commissioner shall prepare and submit to the governor and general assembly, annually, an analysis and recapitulation of the reports for the preceding calendar year for the purpose of reflecting the general results of operations under this chapter.



§ 45-17-120 - Commissioner's authority to require licensing through a multi-state automated licensing system.

(a) In addition to any other powers conferred upon the commissioner by law, the commissioner is authorized to require persons subject to this chapter to be licensed through a multi-state automated licensing system. Pursuant to this authority, the commissioner may:

(1) Promulgate whatever rules and regulations are reasonably necessary for participation in, transition to or operation of a multi-state automated licensing system;

(2) Establish relationships or enter into agreements that are reasonably necessary for participation in, transition to or operation of a multi-state automated licensing system. The agreements may include, but are not limited to, operating agreements, information sharing agreements, interstate cooperative agreements and technology licensing agreements;

(3) Require that applications for licensing under this chapter and renewals of such licenses be filed with a multi-state automated licensing system;

(4) Require that any fees required to be paid under this chapter be paid through a multi-state automated licensing system;

(5) Establish deadlines for transitioning licensees to a multi-state automated licensing system. The commissioner has the authority to deny any applications or renewal applications not filed with a multi-state automated licensing system after such deadlines have passed, notwithstanding any dates established elsewhere in this chapter; provided, however, that the commissioner shall provide reasonable notice of any transition deadlines to licensees; and

(6) Take such further actions as are reasonably necessary to give effect to this section.

(b) Nothing in this section shall authorize the commissioner to require a person who is not subject to this chapter to submit information to, or to participate in, a multi-state automated licensing system that is operated or participated in pursuant to this chapter.

(c) Notwithstanding any other provision of this section, the commissioner retains full authority and discretion to license persons under this chapter and to enforce this chapter to its fullest extent. Nothing in this section shall be deemed to be a reduction or derogation of that authority and discretion.

(d) Applicants for and holders of licenses issued under this chapter shall pay all costs associated with submitting an application to or transitioning a license to a multi-state automated licensing system, as well as all costs required by a multi-state automated licensing system for maintaining and renewing any license issued by the commissioner on a multi-state automated licensing system.



§ 45-17-121 - Commissioner's authority to use multi-state automated licensing system as agent for information channeling.

The commissioner is authorized to use a multi-state automated licensing system as an agent for channeling information, whether criminal or noncriminal in nature, whether derived from or distributed to the United States department of justice or any other state or federal governmental agency, or any other source, that the commissioner is authorized to request or distribute under this chapter.



§ 45-17-122 - Promotion of more effective regulation and reduction of regulatory burden through supervisory information sharing.

In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing:

(1) The requirements under any federal or state law regarding the privacy or confidentiality of any information or material provided to a multi-state automated licensing system, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to such information or material, shall continue to apply to the information or material after the information or material has been disclosed to a multi-state automated licensing system. The information or material may be shared with all state and federal regulatory officials with deferred presentment services oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal or state law, including the protection available under § 45-1-120;

(2) For purposes of subdivision (1), the commissioner is authorized to enter into agreements or sharing agreements with other governmental agencies, the Conference of State Bank Supervisors or other associations representing governmental agencies as established by rule, regulation or order of the commissioner;

(3) Information or material that is subject to a privilege or confidential under subdivision (1) shall not be subject to:

(A) Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or any agency of the federal government or the respective state; or

(B) Subpoena or discovery or admission into evidence in any private civil action or administrative process, unless with respect to any privilege held by a multi-state automated licensing system applicable to such information or material, the person to whom such information or material pertains waives that privilege, in whole or in part, in the discretion of such person;

(4) This section shall supersede any inconsistent provisions of title 10, chapter 7, part 5 pertaining to the records open to public inspection; and

(5) This section shall not apply with respect to information or material relating to publicly adjudicated disciplinary and enforcement actions against persons subject to this chapter that is included in a multi-state automated licensing system for access by the public.






Chapter 18 - Check Cashing Act

§ 45-18-101 - Short title.

This chapter shall be known and may be cited as the "Check Cashing Act of 1997."



§ 45-18-102 - Chapter definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Applicant" means a person filing an application for a license under this chapter;

(2) "Check" means any payment instrument;

(3) "Check casher" means a person who, for compensation, provides currency in exchange for payment instrument received;

(4) "Commissioner" means the commissioner of financial institutions;

(5) "Consideration" means and includes any premium charged for the sale of goods, or services provided in connection with the sale of the goods that is in excess of the cash price of the goods or services;

(6) "Control" means ownership of, or the power to vote, twenty-five percent (25%) or more of the outstanding voting securities of a licensee controlled by any person. There shall be aggregated with the person's interest the interest of any other person controlled by the person or by any spouse, parent, or child of the person;

(7) "Currency" means the coin and paper money of the United States or of any other country that is designated as legal tender and that circulates and is customarily used and accepted as a medium of exchange in the country of issuance. "Currency" includes United States silver certificates, United States notes, and Federal Reserve notes. "Currency" also includes official foreign bank notes that are customarily used and accepted as a medium of exchange in a foreign country;

(8) "Department" means the department of financial institutions;

(9) "Licensee" means a check cashing business licensed by the commissioner to engage in that business in accordance with this chapter;

(10) "Material litigation" means any litigation that, according to generally accepted accounting principles, is deemed significant to a person's financial health and would be required to be referenced in annual audited financial statements, reports to shareholders or similar documents;

(11) "Payment instrument" means a check, draft, warrant, money order, traveler's check or other instrument for payment of money, whether or not negotiable. "Payment instrument" does not include an instrument that is redeemable by the issuer in merchandise or service, a credit card voucher, or a letter of credit; and

(12) "Person" means any individual, partnership, association, trust, corporation, limited liability company, or other group, however organized, but does not include the governments of the United States or this state or any department, agency, or instrumentality thereof.



§ 45-18-103 - Application.

This chapter does not apply to:

(1) Any bank, trust company, credit union, building and loan association, savings bank or mutual bank organized under the laws of any state or the United States;

(2) Persons who offer a check cashing service without receiving, directly or indirectly, any consideration or fee; and

(3) Persons engaged in the cashing of payment instruments that is incidental to the retail sale of goods or services, whose compensation for cashing payment instruments at each site does not exceed five percent (5%) of the gross receipts from the retail sale of goods or services by the person during the person's most recently completed fiscal year.



§ 45-18-104 - License requirement.

(a) No person shall engage in, or in any manner advertise engagement in, the business of cashing payment instruments without first obtaining a license under the provisions of this chapter. A separate license shall be required for each location from which the business is conducted.

(b) Any licensed money transmitter or registered industrial loan and thrift company engaged in the business of cashing payment instruments on October 1, 2007, may continue to engage in the business of cashing payment instruments without a license issued by the commissioner, until the commissioner has acted upon the application for license, if the application is filed by December 31, 2007.



§ 45-18-105 - Qualifications of licensee.

(a) Each applicant for a license shall demonstrate, and each licensee shall maintain, a minimum net worth of at least twenty-five thousand dollars ($25,000) for each location.

(b) Every corporate applicant, at the time of filing an application for a license under this part and at all times after a license is issued, shall be in good standing in the state of its incorporation. All applicants, whether corporate or noncorporate, at the time of filing an application for a license under this part and at all times after a license is issued, shall be qualified to do business in this state.

(c) Subject to the commissioner's discretion, no person shall be licensed under this chapter to do business in the state if the person has been adjudged guilty of any felony or if an executive officer, key shareholder or director of the person has been so adjudged. For purposes of this part, a person shall be deemed to have been convicted of a crime if the person has either pleaded guilty to, pled nolo contendere to, obtained a pretrial diversion or been found guilty of a charge before a court or federal magistrate, or by the verdict of a jury, regardless of the pronouncement of sentence or the suspension of the sentence. The department may take into consideration the fact that the plea of guilty, or the decision, judgment, or verdict, has been set aside, reversed, or otherwise abrogated by lawful judicial process, or that the person convicted of the crime received a pardon from the jurisdiction where the conviction was entered, or received a certificate pursuant to any provision of law that removes the disability under this part because of the conviction.

(d) The department may deny an initial application for a license if the applicant is the subject of a pending criminal prosecution or governmental enforcement action, in any jurisdiction, until the conclusion of the criminal prosecution or enforcement action.

(e) All applicants shall demonstrate experience, character, and general fitness to command the confidence of the public and warrant the belief that the business to be operated thereunder will be operated lawfully and fairly. This requirement is continuing in nature. In determining whether this qualification has been met, the commissioner may review:

(1) The business records and the capital adequacy of the applicant;

(2) The competence, experience, integrity, and financial ability of any person who is a director, officer, supervisory employee or five percent (5%) shareholder of the applicant or owns or controls the applicant; and

(3) Any record, on the part of the applicant or any person referenced in subdivision (e)(2) of any criminal activity, any fraud or other act of personal dishonesty, any act, omission, or practice that constitutes a breach of a fiduciary duty or any suspension, removal or administrative action by any agency or department of the United States or any state, from participation in the conduct of any business.

(f) The commissioner may deny a license pursuant to this chapter to any applicant whose license or registration was revoked in any jurisdiction during the twelve-month period before the date of the application.



§ 45-18-106 - Application for license.

Each application for a license under this chapter shall be made in writing under oath, and in a form prescribed by the commissioner.



§ 45-18-107 - Supervision fee -- Financial statements.

Each application for a license shall be accompanied by:

(1) A nonrefundable supervision fee, as provided in § 45-1-118(i). The supervision fee shall be applicable to each location; and

(2) Financial statements for the immediately preceding fiscal year end prepared in accordance with generally accepted accounting principles by a certified public accountant or public accounting firm.

(3) [Deleted by 2014 amendment, effective July 1, 2015.]



§ 45-18-108 - Issuance of license.

(a) Upon the filing of a properly completed application, accompanied by the nonrefundable supervision fee, as provided in § 45-1-118(i), and other required documents, the department shall investigate to ascertain whether the qualifications and requirements prescribed by this chapter have been met. If the department finds the applicant meets the qualifications and requirements, the department shall issue the applicant a license to engage in the check cashing business in this state. Any license issued under this chapter shall remain in effect through March 31 of each year following its date of issuance unless otherwise specified by the department or earlier surrendered, suspended, or revoked. If the commissioner finds that the qualifications and requirements prescribed by this chapter have not been met, the commissioner shall deny the application in writing setting forth the reasons for the denial.

(b) The commissioner shall approve or deny every application for a license within ninety (90) days from the date a completed application with all required fees and documents is submitted, which period may be extended by the written consent of the commissioner. If the commissioner denies an application, or if the commissioner fails to act on an application within ninety (90) days after its filing, the applicant may make written demand to the department for a hearing before the commissioner on the question of whether the license should be granted.

(c) Any hearing on the denial of a license shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In the hearing, the burden of proving that the applicant is entitled to a license is on the applicant. Decisions of the commissioner following any hearing on the denial of a license are subject to review under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) Licenses are not transferable or assignable.



§ First - of 2 versions of this section

45-18-109. License renewal. [Effective until October 1, 2015. See the version effective on October 1, 2015.]

(a) (1) Each license may be renewed upon application by the licensee showing continued compliance with the qualifications for a license and the filing of a completed renewal form and payment of a nonrefundable renewal fee of five hundred dollars ($500). The department shall send the renewal form to each licensee no later than August 1. The completed renewal form and payment of the renewal fee shall be sent to the department on or before September 1 of each year.

(2) License holders submitting renewal applications pursuant to this chapter from April 15, 2015, through September 1, 2015, shall not pay a supervision fee, as provided in § 45-1-118(i). A renewed license issued under this chapter with a beginning effective date of October 1, 2015, shall expire on March 31, 2016. The renewal fee for a renewal application submitted from April 15, 2015, through September 1, 2015, shall be two hundred fifty dollars ($250). A licensed location examined from April 15, 2015, through March 31, 2016, shall pay the actual and reasonable costs of the examination.

(b) The licensee shall include in its annual renewal report:

(1) A copy of its most recent unconsolidated annual financial statement, including balance sheet, statement of income or loss, statement of changes in shareholder's equity and statement of changes in financial position, except that a licensee may provide the most recent consolidated annual financial statement of the parent corporation if the statement includes the balance sheet, statement of income or loss, statement of changes in shareholder's equity and statement of changes of financial position of the licensee;

(2) Any material changes to any of the information submitted by the licensee on its original application that have not previously been reported to the commissioner on any other report required to be filed under this chapter;

(3) Notification of material litigation relating to the businesses regulated under this chapter; and

(4) Other information that the commissioner may deem appropriate for the proper enforcement of this chapter.

(c) [Deleted by 2014 amendment, effective July 1, 2015.]

(d) [Deleted by 2014 amendment, effective July 1, 2015.]

(e) The commissioner may establish a biennial license arrangement for the filing of the application for licensure renewal, but in no case shall the supervision fee be payable for more than one (1) year at a time.



§ Second - of 2 versions of this section

45-18-109. License renewal. [Effective on October 1, 2015. See the version effective until October 1, 2015.]

(a) (1) A license may be renewed for the ensuing twelve-month period upon application by the license holder showing continued compliance with the qualifications for a license, filing of the completed renewal form, and the payment to the commissioner of the nonrefundable supervision fee, as provided in § 45-1-118(i). A licensee making timely and complete application and payment for renewal of its license shall be permitted to continue to operate under its existing license until its application is approved or denied. The completed renewal application and the payment of the annual supervision fee shall be sent to the department on or before March 1 of each year. Licenses issued under the former provisions of this chapter shall instead expire on March 31, 2016.

(2) License holders submitting renewal applications pursuant to this chapter from April 15, 2015, through September 1, 2015, shall not pay a supervision fee, as provided in § 45-1-118(i). A renewed license issued under this chapter with a beginning effective date of October 1, 2015 shall expire on March 31, 2016. The renewal fee for a renewal application submitted from April 15, 2015, through September 1, 2015, shall be two hundred fifty dollars ($250). A licensed location examined from April 15, 2015, through March 31, 2016, shall pay the actual and reasonable costs of the examination.

(b) The licensee shall include in its annual renewal report:

(1) A copy of its most recent unconsolidated annual financial statement, including balance sheet, statement of income or loss, statement of changes in shareholder's equity and statement of changes in financial position, except that a licensee may provide the most recent consolidated annual financial statement of the parent corporation if the statement includes the balance sheet, statement of income or loss, statement of changes in shareholder's equity and statement of changes of financial position of the licensee;

(2) Any material changes to any of the information submitted by the licensee on its original application that have not previously been reported to the commissioner on any other report required to be filed under this chapter;

(3) Notification of material litigation relating to the businesses regulated under this chapter; and

(4) Other information that the commissioner may deem appropriate for the proper enforcement of this chapter.

(c) [Deleted by 2014 amendment, effective July 1, 2015.]

(d) [Deleted by 2014 amendment, effective July 1, 2015.]

(e) The commissioner may establish a biennial license arrangement for the filing of the application for licensure renewal, but in no case shall the supervision fee be payable for more than one (1) year at a time.



§ 45-18-110 - Licensee's change of address, name and/or ownership -- Revocation of license.

(a) No licensee shall change its address unless it has given fourteen (14) days prior notice to the commissioner.

(b) No licensee shall change its name unless it has given fourteen (14) days prior notice to the commissioner.

(c) A change in control of a licensee shall require prior written notice to the commissioner. In the case of a publicly traded corporation, notice shall be made in writing within thirty (30) days of a proposed change or acquisition of control of a licensee. Upon notification, the commissioner may require such information deemed necessary to determine whether an application for a license is required. "Control," in the case of a corporation, has the meaning used in § 45-18-102. "Control," in the case of any other entity, means any change in the principals of the organization, whether active or passive. Costs incurred by the department in investigating a change in control request shall be paid by the person or persons requesting approval. The commissioner may waive the filing of an application if, in the commissioner's discretion, the change of control does not pose any risk to the interests of the public.

(d) Whenever control of a licensee is acquired or exercised in violation of this section, the license shall be deemed revoked as of the date of the unlawful acquisition of control. The licensee, or its controlling person, shall surrender the license to the commissioner on demand.

(e) If the commissioner approves of the change of name, location or ownership and an amended license must be issued, a fifty dollar ($50.00) fee shall be paid for the amended license.



§ 45-18-111 - Location of check cashing business.

A licensee may operate the businesses regulated under this chapter at a location where any other business is operated or in association or conjunction with any other business as long as the licensee gives prior written notification to the commissioner and the other business is consistent with the following requirements:

(1) The books, accounts and records of businesses regulated under this chapter are kept and maintained separate and apart from the books, accounts, and records of any other business; and

(2) The other business is not of a type that would tend to enable the concealment of acts engaged in to evade the requirements of this chapter. If the commissioner determines upon investigation that the other business is of the type that would conceal the acts, the commissioner shall order the licensee to cease the operation of the businesses regulated under this chapter at that location.



§ 45-18-112 - Filing of written report with commissioner -- Events impacting activities of licensee.

Within fifteen (15) days of the occurrence of any one (1) of the events listed in subdivisions (1)-(6), a licensee shall file a written report with the commissioner describing the event and its expected impact on the activities of the licensee in the state:

(1) The filing for bankruptcy or reorganization by the licensee;

(2) The institution of revocation or suspension proceedings against the licensee by any state or governmental authority;

(3) The denial of the opportunity to engage in the check cashing business by any state or governmental authority;

(4) Any felony indictment of the licensee or any of its officers, directors or principals;

(5) Any felony conviction of the licensee or any of its officers, directors, or principals; and

(6) Other events that the commissioner may determine and identify by rule.



§ 45-18-113 - Examination of licensee by commissioner.

(a) The commissioner may conduct periodic examinations of a licensee to determine compliance with the provisions of this chapter. In conducting the examination, the commissioner or the commissioner's staff shall have full and free access to all the books, papers and records of the licensee and may summon and qualify as witnesses, under oath, and examine the directors, officers, members, agents and employees of any licensee, and any other person concerning the condition and affairs of the licensee. The cost for an examination or investigation of licensees shall be assessed pursuant to § 45-1-118(i).

(b) Upon reasonable cause, the commissioner may conduct an examination of any unlicensed person to determine whether violations of this chapter have occurred or are occurring. In conducting the examination, the commissioner has the ability to summon witnesses and examine them under oath concerning matters relating to the business of the persons or other matters that may be relevant to the discovery of a violation of this chapter, including, but not limited to, the conduct of business without a license as required under this chapter. An unlicensed person subject to the licensing requirements of this chapter, who is examined or investigated in accordance with this chapter, shall pay to the commissioner the reasonable and actual expenses of the examination or investigation.

(c) The commissioner may promulgate reasonable regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the enforcement of this chapter. A copy of any rule or regulation adopted by the commissioner shall be mailed to each license holder at least thirty (30) days before the date it takes effect.

(d) The commissioner is authorized to disclose information obtained pursuant to this chapter to any local, state or federal agency as the commissioner deems proper.



§ 45-18-114 - Required records.

(a) Each licensee shall make, keep and preserve the books, accounts, records, and documents as the commissioner may determine by rule.

(b) All records of the check cashing business shall be maintained separately by the licensee from any other business in which the licensee may engage.



§ 45-18-115 - Suspension or revocation of license.

(a) After notice and an opportunity for a hearing, the commissioner may suspend or revoke a license if the commissioner finds that:

(1) Any fact or condition exists that, if it had existed at the time when the licensee applied for its license, would have been grounds for denying the application;

(2) The licensee violates any provision of this chapter or any rule or order validly promulgated or issued by the commissioner;

(3) The licensee refuses to permit the commissioner to make any examination authorized by this chapter;

(4) The licensee willfully fails to make any report or pay any fee required by this chapter;

(5) The licensee has been found guilty of or liable for any fraudulent act or practice;

(6) The licensee has made any material false representation to the commissioner in any application or report filed with the commissioner; or

(7) The licensee has abandoned its place of business for a period of sixty (60) days or more.

(b) The commissioner may only revoke or suspend the particular license with respect to which grounds for revocation or suspension may occur or exist unless the commissioner finds that the grounds for revocation or suspension are of general application to all offices or to more than one (1) office operated by the licensee, in which case the commissioner may revoke or suspend all of the licenses issued to the licensee.



§ 45-18-116 - Hearing.

The provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, apply to any hearing afforded pursuant to this chapter.



§ 45-18-117 - Civil penalties.

If, after notice and an opportunity for a hearing, the commissioner finds that a person has violated this chapter or a rule adopted under this chapter, the commissioner may, in addition to all other powers conferred in this chapter:

(1) Order the person to cease and desist violating the chapter or its rules and require the refund of any fees collected by the person in violation of this chapter; and

(2) Order the person to pay to the commissioner a civil penalty in an amount specified by the commissioner, not to exceed one thousand dollars ($1,000) for each violation or, in the case of a continuing violation, one thousand dollars ($1,000) for each day that the violation continues.



§ 45-18-118 - Consent orders.

(a) The commissioner may enter into consent orders at any time with any person to resolve any matter arising under this chapter. A consent order shall be signed by the person to whom it is issued or a duly authorized representative, and must indicate agreement to the terms contained therein. A consent order need not constitute an admission by any person that any provision of this chapter, or any rule, regulation or order promulgated or issued under this chapter has been violated, nor need it constitute a finding by the commissioner that the person has violated any provision of this chapter or any rule, regulation or order promulgated or issued under this chapter.

(b) Notwithstanding the issuance of a consent order, the commissioner may seek civil penalties or compromise civil penalties concerning matters encompassed by the consent order.

(c) In cases involving extraordinary circumstances requiring immediate action, the commissioner may take any enforcement action authorized by this chapter without providing the opportunity for a prior hearing, but shall promptly afford a subsequent hearing upon an application to rescind the action taken that is filed with the commissioner within twenty (20) days of the receipt of the notice of the commissioner's emergency action.



§ 45-18-119 - Criminal penalties.

(a) Any person who knowingly and willfully violates any provision of this chapter or any order or rule pursuant thereto for which a penalty is not specifically provided commits a Class C misdemeanor. Each day the violation occurs is a separate offense.

(b) Any person who knowingly and willfully makes a material, false statement in any document filed or required to be filed under this chapter with the intent to deceive the recipient of the document commits a Class E felony.

(c) Any person who knowingly and willfully fails to file a document required to be filed under this chapter commits a Class E felony.

(d) Any person who carries on an unauthorized check cashing business commits a Class E felony.

(e) Any person who obstructs or endeavors to obstruct a lawful examination of a licensee commits a Class E felony.

(f) It is the duty of the commissioner to submit to the appropriate district attorney general for the respective counties of the state any criminal violation of this chapter known by the commissioner to have occurred in the county. The commissioner shall also report the violation to the appropriate division of the Tennessee bureau of investigation. The commissioner may provide the information to the attorney general and reporter or the appropriate federal authorities, or both, as the commissioner deems proper. Confidential information that is communicated by the commissioner pursuant to this section remains confidential in the hands of the agency to which the information is reported, and does not become a matter of public record by virtue of this communication.

(g) In addition to the criminal penalty provided for in this section, the commissioner may also commence an action to enjoin the operation of the business through a cease and desist order.



§ 45-18-120 - Licensee's conduct -- Written complaints.

(a) Any person aggrieved by the conduct of a licensee under this chapter in connection with the regulated activities, may file a written complaint with the commissioner who may investigate the complaint.

(b) In the course of the investigation of the complaint, the commissioner may:

(1) Subpoena witnesses;

(2) Administer oaths;

(3) Examine any individual under oath; and

(4) Compel the production of records, books, papers, contracts, or other documents relevant to the investigation.

(c) If any person fails to comply with a subpoena of the commissioner under this chapter or to testify concerning any matter about which the person may be interrogated under this chapter, the commissioner may petition any court of competent jurisdiction for enforcement.

(d) The license of any licensee under this chapter who fails to comply with a subpoena of the commissioner may be suspended pending compliance with the subpoena.

(e) The commissioner has the administrative power to investigate and enforce any and all complaints filed by any person that are not criminal in nature, which complaint relates to check cashing businesses, including licensees hereunder and those who are exempt under § 45-18-103.



§ 45-18-121 - Check cashing -- Practice and procedure.

(a) Before a licensee deposits with any financial institution a payment instrument that is cashed by a licensee, the item must be endorsed with the actual name under which the licensee is doing business. Additionally, the words "Licensed Check Cashing Business" must be written legibly or stamped immediately after or below the name of the endorser.

(b) Licensees shall comply with all applicable federal statutes governing currency transaction reporting.

(c) Every licensee shall display its license and post a notice containing its charges for services regulated under this chapter.

(d) Licensees may not alter or delete the date on any check cashed.

(e) Licensees shall issue a receipt for each check cashing transaction upon request. The receipt shall include, among other matters the licensee may desire to include, the amount of the check and the total fee charged.

(f) The maximum fee a licensee may charge for a bad check is twenty dollars ($20.00).

(g) No licensee may advertise, print, display, publish, distribute, or broadcast, or cause or permit to be advertised, printed, displayed, published, distributed, or broadcast, any statement or representation that is false, misleading, or deceptive, or that omits material information.

(h) Within ten (10) business days after being advised by the payor financial institution that a payment instrument has been altered, forged, stolen, obtained through fraudulent or illegal means, negotiated without proper legal authority, or represents the proceeds of illegal activity, the licensee shall notify the police department in the city or town where the office of the licensee is located at which the check was cashed. If a payment instrument is returned to the licensee by the payor financial institution for any of the aforementioned reasons, the licensee may not release the payment instrument without the consent of the city or town police department, or other investigative law enforcement authority.

(i) No licensee shall issue coupons, gift certificates or tokens to be used in lieu of money when cashing a check.

(j) No licensee shall require the customer to receive payment by a method that causes the customer to pay additional or further fees and charges to the licensee or other person.

(k) No licensee shall conduct a business regulated under this chapter at a location other than the licensed location.

(l) No licensee shall receive any other charges or fees in addition to the fees listed in this chapter.

(m) Licensees shall pay to every customer tendering a payment instrument to be cashed the entire face amount of the instrument in cash, less any charges permitted by law, on the same date upon which the instrument is presented.

(n) Licensees shall not require that a customer cash two (2) separate checks in a manner to avoid the limitations on the fees a licensee can charge.

(o) No check casher shall:

(1) Charge check cashing fees, except as otherwise provided in this chapter, in excess of five percent (5%) of the face amount of the payment instrument or five dollars ($5.00), whichever is greater;

(2) Charge check cashing fees in excess of three percent (3%) of the face amount of the payment instrument, or two dollars ($2.00), whichever is greater, if the payment instrument is the payment of any kind of state public assistance or federal social security benefit payable to the bearer of the payment instrument; or

(3) Charge check cashing fees for personal checks or money orders in excess of ten percent (10%) of the face amount of the personal check or money order or five dollars ($5.00), whichever is greater.

(p) No licensee shall agree to hold a payment instrument for later deposit.

(q) Licensees may charge a customer with a one-time membership fee not to exceed ten dollars ($10.00).






Chapter 19 - Data Match System for Child Support Obligors

§ 45-19-101 - Operating agreements for data match systems.

(a) All financial institutions conducting business in this state shall enter agreements with the department of human services to develop and operate, in coordination with the department of human services, and the federal parent locator service in the case of financial institutions doing business in two (2) or more states, a data match system using automated data exchanges to the maximum extent feasible, to locate, encumber, escrow, seize or surrender the assets of any obligor who owes past-due child support. Each financial institution each calendar quarter will provide the name, record address, social security or other taxpayer identification number, and other identifying information for each obligor maintaining an account at the institution who owes past-due child support as identified by the department of human services or its agents or contractors by that person's name and social security or other taxpayer identification number. In drafting the agreements, the department of human services shall consult with a representative number of financial institutions and shall avoid the imposition of requirements that are not reasonably compatible with the data processing and recordkeeping systems generally utilized by financial institutions.

(b) All financial institutions conducting business in this state shall enter agreements with the department of human services to encumber, escrow, seize or surrender, as the case may be, in response to a notice of lien or levy by any agency enforcing child support, the assets of any obligor whose assets held by the financial institution are subject to a child support lien pursuant to 42 U.S.C. § 666(a)(4). The agreements shall provide, wherever feasible by automated data exchange, for the automated notice to the financial institution of any liens on the assets of the obligor and shall provide for the automated escrow, seizure or surrender of the assets pending any adjudication by the department of any encumbrance, escrow, seizure or surrender and for the automated transfer of assets to the department or its contractors or agents after completion of the adjudication, or, at the option of the financial institution and with the agreement of the department, the financial institution may furnish information for all account holders at the financial institution from which the department may determine the delinquent child support obligors.

(c) When an administrative order is issued by the department of human services pursuant to any provisions of law or regulations or pursuant to agreements entered pursuant to subsection (a) or (b) directing the encumbrance, escrow, seizure or surrender of assets of an obligor consisting of a demand deposit account, or an account accessible by a checking or negotiable order of withdrawal for the purpose of satisfying a lien for past-due child support, the department may direct that only a portion of the accounts, up to the amount necessary to satisfy the existing lien for past-due child support, be encumbered, escrowed, seized or surrendered. If less than the whole amount of the account is sought, the department's order shall direct the financial institution to withhold a specific percentage or a specific dollar amount of those types of accounts.

(d) The agreements shall provide for the department of human services to pay a reasonable fee to the financial institution for providing account information and for conducting the data match provided in subsection (a), not to exceed the actual costs incurred by the financial institution.

(e) As used in this part, unless the context otherwise requires:

(1) "Account" means a demand deposit account, account accessible by checking or negotiable orders of withdrawal, savings account, time deposit account, or money-market mutual fund account; and

(2) "Financial institution" means:

(A) A depository institution, as defined in § 3(c) of the Federal Deposit Insurance Act (12 U.S.C. § 1813(c));

(B) An institution-affiliated party, as defined in § 3(u) of the act (12 U.S.C. § 1813(u));

(C) Any federal credit union or state credit union as defined in § 101 of the Federal Credit Union Act (12 U.S.C. § 1752), including, for the purposes of title 36, chapter 5, parts 8 and 9, an institution-affiliated party of the credit union, as defined in § 206 of the act (12 U.S.C. § 1786); and

(D) Any benefit association, insurance company, safe deposit company, money market mutual fund, securities broker/dealer or similar entity authorized to conduct business in this state.



§ 45-19-102 - Immunity for provision of financial information.

(a) A "financial institution," as defined in § 45-19-101(e), or any financial institution's contractor that may process any records pursuant to this chapter, shall be absolutely immune from any civil or criminal liability under common law or under any contract, statute or regulation for:

(1) The disclosure of any information pursuant to this part, for the escrow, encumbrance, seizure or surrender of any assets held by the financial institution in response to a notice of lien or levy issued by any state child support enforcement agency or its contractors or agents, or for disclosing any records to the federal parent locator service as may be required by this part or for any action taken in good faith to comply with the requirements of this part;

(2) Subject to subsection (b), any erroneous disclosure, encumbrance, seizure or surrender made in a good faith effort to comply with the requirements of this part; or

(3) Subject to subsection (b), any good faith failure to effect, or good faith delay in effecting, a disclosure, encumbrance, seizure or surrender in compliance with the requirements of this part, if the failure or delay results from an error or from events beyond the control of the financial institution.

(b) Subdivisions (a)(2) and (3) shall apply to erroneous acts or failures to act only if the error from which the act or failure results is an unintentional bona fide error, including, but not limited to, a clerical or computer malfunction or programming error. In the event of an erroneous act under subdivision (a)(2) or an erroneous or other failure to act under subdivision (a)(3), the financial institution shall, upon discovery thereof, exercise the diligence that the circumstances require.






Chapter 20 - Tennessee Home Loan Protection Act

§ 45-20-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Home Loan Protection Act."



§ 45-20-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Affiliate" means any company that controls, is controlled by, or is under common control with another company, as set forth in the federal Bank Holding Company Act of 1956, compiled in 12 U.S.C. §1841 et seq., and the regulations promulgated pursuant to that act;

(2) "Annual percentage rate" means the annual percentage rate for the loan calculated according to the provisions of the federal Truth-in-Lending Act, compiled in 15 U.S.C. §1601 et seq., and the regulations, including official staff commentary, promulgated pursuant to that act, by the board of governors of the federal reserve system;

(3) "Bona fide loan discount points" means loan discount points actually paid by the borrower to the lender for the purpose of reducing, and that in fact result in a bona fide reduction of, the interest rate applicable to the loan by a minimum of twenty-five (25) basis points per discount point;

(4) "Borrower" means a natural person obligated to pay a home loan, including a co-borrower;

(5) "Commissioner" means the commissioner of financial institutions;

(6) "Construction loan" means a loan for the initial construction of a borrower's principal dwelling on land owned by the borrower, with a maturity of less than eighteen (18) months, that only requires the payment of interest until the time that the entire unpaid balance is due and payable, or a fee in lieu of interest;

(7) "Department" means the department of financial institutions;

(8) "High-cost home loan" means a home loan in which the terms of the loan meet or exceed the rate threshold or the total points and fees threshold;

(9) "Home loan" means a loan in which:

(A) The principal amount of the loan does not exceed the lesser of the conforming loan size limit for a single-family dwelling as established by the federal national mortgage association, or three hundred fifty thousand dollars ($350,000);

(B) The debt is incurred primarily for personal, family, or household purposes;

(C) The loan is secured by a mortgage or deed of trust on real estate in this state, upon which there is located or there is to be located a structure:

(i) Designed principally for occupancy by one (1) to four (4) families; and

(ii) That is or will be occupied by a borrower as the borrower's principal dwelling; and

(D) "Home loan" does not include:

(i) Any residential mortgage transaction as defined in 12 CFR 226.2(a)(24);

(ii) An open-end credit loan as defined in section 12 CFR 226.2(a)(20), and as used in the official staff commentary of the board of governors of the federal reserve system, except as provided in § 45-20-106;

(iii) A reverse mortgage transaction, as defined in title 47, chapter 30;

(iv) A construction loan; and

(v) Any loan that is insured or guaranteed by, securitized for, or sold to a government agency, including the department of housing and urban development, the department of veteran affairs, the Tennessee housing development agency, or the United States department of agriculture;

(10) "Lender" means "lender" as defined in 24 CFR 3500.2. "Lender" also means a "mortgage loan broker" as defined in § 45-13-102;

(11) "Person" means any individual, corporation, partnership, trust, or any other business unit or legal entity, as the context may require;

(12) (A) "Points and fees" means as defined in 12 CFR 226.32, and as used in the official staff commentary of the board of governors of the federal reserve system;

(B) "Points and fees" shall exclude up to and including two (2) bona fide loan discount points; and

(C) "Points and fees" shall not include charges for all items listed in 12 CFR 226.4(c)(7), as provided in 12 CFR 226.32(b)(1)(iii), where the charges are paid to an affiliate of the lender and the amount is reasonably consistent with amounts charged for comparable services by a party not affiliated with the lender at the time the loan is made; provided, however, that only the amount of the charge that exceeds the charge for comparable items shall be included within the term "points and fees";

(13) "Principal loan amount" is the total amount of money paid to, received by, or credited to the account of the borrower on which interest is to be computed;

(14) "Rate threshold" means that the annual percentage rate of the loan at the time the loan is consummated is such that the loan is considered a mortgage pursuant to § 152 of the Home Ownership Equity Protection Act of 1994, codified as 15 U.S.C. § 1602(aa), and the regulations adopted pursuant to 15 U.S.C. § 1602(aa) by the federal reserve system, including 12 CFR 226.32, and as used in the official staff commentary of the board of governors of the federal reserve system;

(15) "Servicer" means any person who in the regular course of business assumes responsibility for servicing and accepting payments for a high-cost home loan;

(16) "Total loan amount" means the term as defined in 12 CFR 226.32 and as used in the official staff commentary of the board of governors of the federal reserve system; and

(17) "Total points and fees threshold" means the total points and fees payable by the borrower at or before the loan closing that exceed:

(A) The greater of five percent (5%) of the total loan amount or two thousand four hundred dollars ($2,400), if the total loan amount is more than thirty thousand dollars ($30,000); or

(B) Eight percent (8%) of the total loan amount, if the total loan amount is thirty thousand dollars ($30,000) or less.



§ 45-20-103 - Prohibited acts and practices.

The following acts and practices are prohibited in the making of a high-cost home loan:

(1) No lender shall recommend or encourage default or skipping a payment on an existing loan or other debt prior to and in connection with the closing or planned closing of a high-cost home loan that refinances all or any portion of the existing loan or debt;

(2) (A) A lender or servicer of a high-cost home loan shall provide a borrower or the borrower's designated agent, upon request, two (2) pay-off statements within any twelve-month period, free of charge. The statement shall be valid for a minimum of fifteen (15) days;

(B) The lender may require that any request for a pay-off statement be sent in writing, by facsimile, or other electronic means, to a designated address or location, and contain sufficient information to identify the loan, including the name of the borrower as listed on the loan documents and the loan number;

(C) A request for a pay-off statement sent to the location designated by the lender or servicer shall be provided within five (5) business days after an authorized request, plus any required fee, is received by the lender; and

(D) A lender or servicer may charge a reasonable fee for any additional requests for a pay-off statement during the twelve-month period;

(3) No lender or servicer shall charge a fee to provide a release upon prepayment of a high-cost home loan, except for the actual cost paid to record the release;

(4) No lender shall knowingly or intentionally make a high-cost home loan that refinances, within thirty (30) months, an existing home loan or high-cost home loan of the borrower, when the new loan does not have a reasonable benefit to the borrower, considering all the circumstances, including the terms of both the new and refinanced loans, the economic and noneconomic circumstances, the cost of the new loan, and the borrower's circumstances;

(5) (A) No lender shall make a high-cost home loan that finances, directly or indirectly, any single premium credit life insurance, as defined in § 56-7-904, credit accident, credit disability, credit unemployment, credit property or health insurance, any other credit insurance product, or any payments directly or indirectly for any debt cancellation or suspension agreement or contract, unless the total benefits payable under all of the policies or contracts issued in connection with the loan do not exceed fifty thousand dollars ($50,000), the principal amount of financed premiums for the policy or contract are repayable during the term of the policy or contract, and the amount payable under the credit life insurance policy are not at any time during the term of the loan more than one hundred three percent (103%) of the then unamortized principal balance of the loan.

(B) Nothing in this subdivision (5) prohibits the payment or receipt of insurance premiums or debt cancellation or suspension fees calculated on the unpaid balance of a home loan and paid on a monthly basis, or prohibits bona fide credit property insurance required by the federal housing administration or the United States department of agriculture to be paid in a single premium to the respective federal agency.

(C) As used in this subdivision (5), "credit property insurance" means property insurance written in connection with credit transactions under which the lender is the primary beneficiary;

(6) (A) A lender may not make a high-cost home loan, unless the lender reasonably believes at the time the loan is made that one (1) or more of the borrowers, when considered individually or collectively, will be able to make scheduled payments to repay the obligation, based upon consideration of their current and expected income, current obligations, employment status, and other financial resources, other than the borrower's equity in the dwelling that secures repayment of the loan;

(B) A borrower shall be deemed to be able to make the scheduled payments to repay the high-cost home loan, if, at the time the loan is consummated, the borrower's total monthly debts, as identified on the borrower's credit report and as computed by the lender's underwriting guidelines and methodology, including amounts owed under the loan, do not exceed fifty percent (50%) of the borrower's monthly gross income:

(i) As verified by the credit application, the borrower's financial statements, tax returns, payroll receipts or third party income verification; and,

(ii) As underwritten in accordance with the lender's underwriting guidelines and methodology; and

(C) No presumption of inability to make the scheduled payments to repay the high-cost home loan shall arise solely from the fact that, at the time the loan is consummated, the borrower's total monthly debts, including amounts owed under the loan, exceed fifty percent (50%) of the borrower's monthly gross income;

(7) No lender may directly or indirectly finance, in connection with any high-cost home loan, any points and fees in excess of an amount that is the greater of three percent (3%) of the total loan amount or one thousand five hundred dollars ($1,500), if the total loan amount is more than thirty thousand dollars ($30,000), or an amount equal to five percent (5%) of the total loan amount, if the total loan amount is thirty thousand dollars ($30,000) or less; provided, however, that registrants under chapter 5 of this title may finance as points and fees an amount not to exceed the charges allowed pursuant to § 45-5-403(a)(1)(A) on loans made under the provisions of chapter 5 of this title;

(8) A lender may not charge a borrower points and fees in connection with a high-cost home loan, if the proceeds of the high-cost home loan are used to refinance an existing high-cost home loan with the same lender or affiliate of the lender; provided, however, that this subdivision (8) shall not prohibit a lender from charging points and fees in connection with any additional proceeds received by the borrower in connection with the refinancing. For purposes of this subdivision (8), additional proceeds shall be defined as the amount over and above the amount required to pay off the existing high-cost home loan;

(9) (A) No prepayment fees or penalties shall be provided in the loan documents for a high-cost home loan, or charged a borrower, that exceed, in aggregate, two percent (2%) of the loan amount prepaid in the first twenty-four (24) months following the loan closing;

(B) No prepayment fees or penalties shall be provided in the loan documents or charged a borrower in a refinancing of a high-cost home loan, if the lender or an affiliate of the lender is the note holder of the note being refinanced; and

(C) Any refund method not permitted under 12 CFR 226.32(d)(6) and (d)(7) shall be prohibited;

(10) No lender shall make a high-cost home loan that contains a scheduled payment that is more than twice as large as the average of the earlier scheduled payments. This subdivision (10) does not apply when the payment schedule is adjusted to the seasonal or irregular income of a borrower;

(11) No lender shall make a high-cost home loan that contains a payment schedule with regular periodic payments that cause the principal balance to increase;

(12) No lender shall make a high-cost home loan that contains a provision that permits the lender, in its sole discretion, to accelerate the indebtedness. This subdivision (12) does not apply when repayment of the loan has been accelerated by default in the terms of the note or deed of trust;

(13) No lender shall make a high-cost home loan that includes terms under which more than two (2) periodic payments required under the loan are consolidated and paid in advance from the loan proceeds provided to the borrower;

(14) No lender shall make a high-cost home loan that contains a provision that increases the interest rate after default. This subdivision (14) does not apply to interest rate changes in a variable rate loan otherwise consistent with the provisions of the loan documents; provided, that the change in the interest rate is not triggered by the event of default or acceleration of the indebtedness;

(15) No lender shall make a high-cost home loan that provides for a late payment fee, except as follows:

(A) The late payment fee shall not be in excess of five percent (5%) of the amount of the payment past due or fifteen dollars ($15.00), whichever is greater;

(B) The late payment fee shall only be assessed for a payment past due for ten (10) days or more; and

(C) The late payment fee shall not be imposed more than once with respect to a single late payment; and no late payment fee shall be charged with respect to a subsequent payment that would have been a full payment, but for the previous default or the imposition of the previous late payment fee;

(16) A lender shall not make a high-cost home loan unless the lender has given the following written notice, in at least twelve (12) point bold type, to the borrower, acknowledged in writing and signed by the borrower, not later than the time the notice provided by 12 CFR 226.31(c) is required:

NOTICE TO BORROWER

YOU SHOULD BE AWARE THAT YOU MIGHT BE ABLE TO OBTAIN A LOAN AT A LOWER COST. YOU SHOULD SHOP AROUND AND COMPARE LOAN RATES AND FEES. MORTGAGE LOAN RATES AND CLOSING COSTS AND FEES VARY BASED ON MANY FACTORS, INCLUDING YOUR PARTICULAR CREDIT AND FINANCIAL CIRCUMSTANCES, YOUR EMPLOYMENT HISTORY, THE LOAN-TO-VALUE REQUESTED AND THE TYPE OF PROPERTY THAT WILL SECURE YOUR LOAN. THE LOAN RATE AND FEES COULD ALSO VARY BASED ON WHICH LENDER OR BROKER YOU SELECT.

IF YOU ACCEPT THE TERMS OF THIS LOAN, THE LENDER WILL HAVE A MORTGAGE LIEN ON YOUR HOME. YOU COULD LOSE YOUR HOME AND ANY MONEY YOU PUT INTO IT IF YOU DO NOT MEET YOUR PAYMENT OBLIGATIONS UNDER THE LOAN.

YOU SHOULD CONSULT A QUALIFIED INDEPENDENT CREDIT COUNSELOR OR OTHER EXPERIENCED FINANCIAL ADVISOR REGARDING THE RATE, FEES AND PROVISIONS OF THIS MORTGAGE LOAN BEFORE YOU PROCEED. THE UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT (HUD) MAINTAINS A LIST OF CREDIT COUNSELORS IN YOUR AREA. YOU MAY OBTAIN HUD'S LIST OF CREDIT COUNSELORS BY CONTACTING HUD DIRECTLY OR BY CONTACTING THE TENNESSEE DEPARTMENT OF FINANCIAL INSTITUTIONS.

YOU ARE NOT REQUIRED TO COMPLETE THIS LOAN AGREEMENT MERELY BECAUSE YOU HAVE RECEIVED THIS DISCLOSURE OR HAVE SIGNED A LOAN APPLICATION. REMEMBER, PROPERTY TAXES AND HOMEOWNER'S INSURANCE ARE YOUR RESPONSIBILITY. NOT ALL LENDERS PROVIDE ESCROW SERVICES FOR THESE PAYMENTS. YOU SHOULD ASK YOUR LENDER ABOUT THESE SERVICES.

ALSO, YOUR PAYMENTS ON EXISTING DEBTS CONTRIBUTE TO YOUR CREDIT RATINGS. YOU SHOULD NOT ACCEPT ANY ADVICE TO IGNORE YOUR REGULAR PAYMENTS TO YOUR EXISTING LENDERS;

(17) (A) A lender may not present a borrower with a high-cost home loan at closing with a materially different interest rate, term, type of loan, or settlement charges from the settlement charges disclosed on the last disclosures required by the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601 et seq., without redisclosure not less than one (1) day before closing. "Materially different settlement charges" means that the total settlement charges disclosed on the final settlement statement would exceed the previously last disclosed settlement charges by an amount equal to more than fifteen percent (15%) in the aggregate; and

(B) A high-cost home loan may not be closed in a location other than an office of the lender, at the office of any attorney at law licensed to practice in Tennessee, at the office of a title insurance company or title insurance agency licensed to do business in Tennessee, the office of a settlement or closing agent, or the commercial office of a mortgage broker;

(18) A lender or its servicer shall report, at least quarterly, both the favorable and unfavorable payment history information of the borrower on payments due to the lender on a high-cost home loan to a nationally recognized consumer credit reporting agency;

(19) (A) Each mortgage or deed of trust securing a high-cost home loan shall state on the face of the instrument the following legend prominently displayed: "This instrument secures a high-cost home loan, as defined in Tennessee Code Annotated, Title 45."; and

(B) Each note that meets the definition of a high-cost loan as defined in this chapter shall state on the face of the instrument the following legend prominently displayed: "This instrument is a high-cost home loan, as defined in Tennessee Code Annotated, Title 45.";

(20) (A) No lender, in connection with a high-cost home loan, shall encourage or solicit any person to execute any loan agreement, mortgage, deed, deed of trust, loan application, settlement statement, or other loan or closing document for a high-cost home loan, if any material terms of the loan or transaction, including, but not limited to, the duration, interest rate, or fees, are omitted or incomplete;

(B) No person, in connection with a high-cost home loan, shall modify, including, but not limited to, any alteration or change, any loan agreement, mortgage, deed, deed of trust, loan application, settlement statement, or other loan or closing document, after the execution of the document, unless the modification is with the consent of the person or persons affected by the change and the consent is in writing, or the modification is authorized by a valid power of attorney authorizing the modification. A power of attorney is valid for this purpose, if it specifically includes the type or nature of the modification; and

(C) No person, in connection with a high-cost home loan, shall encourage, solicit, or conspire with any other person to violate this section; and

(21) A lender may not make a high-cost home loan without first providing to the borrower, in a separate document clearly identified, notice of availability of counselors from third-party nonprofit organizations approved by the United States department of housing and urban development (HUD), a housing financing agency of this state, or the regulatory agency that has jurisdiction over the lender. The document shall provide either a list of counselors who are located in the county of the borrower or the nearest available county where counselors are available; or a resource list for HUD, Tennessee housing and development agency or the Tennessee department of financial institutions, including toll-free numbers and web site information, if available, to identify the counselors. The borrower shall be afforded the opportunity to seek counseling without penalty. For purposes of this section, this document shall be provided to the borrower not later than the time that the good faith estimate of closing costs required by the Real Estate Settlement Procedures Act, 12 U.S.C. § 2601 et seq., must be provided to the borrower.



§ 45-20-104 - Cure of default -- Foreclosure.

(a) If a lender or servicer asserts that grounds for acceleration exist and requires the payment in full of all sums secured by the security instrument of a high-cost home loan, the borrower, or anyone authorized to act on the borrower's behalf, shall have the right at any time, prior to three (3) business days prior to a foreclosure sale, to cure the default and reinstate the home loan by tendering the amount or performance. Cure of default shall reinstate the borrower to the same position as if the default had not occurred and shall nullify, as of the date of the cure, any acceleration of any obligation under the security instrument or note arising from the default.

(b) Not less than thirty (30) days prior to publishing notice of foreclosure as provided in § 35-5-104, or commencing an action for judicial foreclosure, a notice of the right to cure the default shall be sent to the borrower informing the borrower of the following:

(1) The nature of default claimed on the home loan, and of the borrower's right to cure the default by paying the sum of money required to cure the default. If the amount necessary to cure the default will change during the thirty-day period after the effective date of the notice, due to the application of a daily interest rate or the addition of late fees, the notice shall give sufficient information to enable the borrower to calculate the amount at any point during the thirty-day period;

(2) The date by which the borrower shall cure the default to avoid acceleration and initiation of foreclosure, or other action to seize the home, which date shall not be less than thirty (30) days after the date the notice is sent, and the name and address and telephone number of a person to whom the payment or tender shall be made;

(3) That if the borrower does not cure the default by the date specified, steps may be taken to terminate the borrower's ownership in the property by requiring payment in full of the home loan and commencing a foreclosure proceeding or other action to seize the home; and

(4) The name and address of the lender or servicer and the telephone number of a representative of the person whom the borrower may contact if the borrower disagrees with the assertion that a default has occurred or the correctness of the calculation of the amount required to cure the default.

(c) To cure a default under this section, a borrower shall not be required to pay any charge, fee or penalty attributable to the exercise of the right to cure a default as provided for in this section, other than the fees specifically allowed by this section. During the cure period, the borrower shall be liable for any expenses actually incurred to preserve, maintain, or protect the property or the security interest of the lender that are otherwise permitted in the note or deed of trust, or other loan documents. After a lender publicly files a notice of foreclosure or takes other action to seize or transfer ownership of the home, the borrower shall be liable for attorney's fees that are reasonable and actually incurred by the lender, based on a reasonable hourly rate and a reasonable number of hours and reasonable cost for publishing notice of and conducting the foreclosure sale.

(d) A borrower's right to cure a default prior to commencing a foreclosure proceeding under this section may not be invoked more than once in any twelve-month period.



§ 45-20-105 - Purchaser or assignee of loan subject to all claims and defenses of the borrower -- Relief granted -- Due diligence.

(a) Notwithstanding any other provision of law, any person who purchases or is otherwise assigned a high-cost home loan shall be subject to all claims and defenses with respect to the high-cost home loan that the borrower could assert against the lender of the high-cost home loan, unless the purchaser or assignee demonstrates, by a preponderance of the evidence, that the purchaser or assignee exercised due diligence at the time of the purchase of the high-cost home loans, or within a reasonable time thereafter, intended to prevent the purchaser or assignee from purchasing or taking assignment of a high-cost home loan that violates the provisions of this chapter.

(b) The relief granted in an action, pursuant to subsection (a):

(1) May be asserted by the borrower acting only in an individual capacity;

(2) May not exceed the sum of the amount required to reduce the borrower's liability, so that it is no longer a high-cost home loan, plus the amount required to recover costs, including reasonable attorney's fees;

(3) May be asserted by the borrower of a high-cost home loan after notice of acceleration or foreclosure of the high-cost home loan, asserting a violation of § 45-20-103 in an individual action to enjoin foreclosure, or to preserve or obtain possession of the home secured by the high-cost home loan; and

(4) Shall be brought within three (3) years from the date of the occurrence of the violation; provided, however, that a borrower shall not be barred from asserting a violation of § 45-20-103 in an action to collect the debt that was brought more than one (1) year from the date of the occurrence of the violation, as a matter of defense by recoupment or set-off in the action, except as otherwise provided by law.

(c) This section shall not apply if a purchaser or assignee has exercised due diligence by demonstrating that the purchaser or assignee:

(1) Has in place, at the time of the purchase or assignment of the loans, policies that expressly prohibit the purchase or acceptance of assignment, by the purchaser or assignee, of any high-cost home loan containing violations;

(2) Requires, by the applicable purchase contract, that a seller or assignor of the loans to the purchaser or assignee represents and warrants to the purchaser or assignee, as of the applicable sale date, that either:

(A) The seller or assignor will not sell or assign to the purchaser or assignee any high-cost home loan containing violations; or

(B) The seller or assignor is a beneficiary of a representation and warranty from a previous seller or assignor to that effect, and, as a result of its purchase of the loans, the purchaser or assignee is a beneficiary of the representation and warranty; and

(C) Exercises reasonable due diligence, at or before the time of the purchase or assignment of home loans, or within a reasonable period of time after the purchase or assignment of the home loans, that is intended by the purchaser or assignee to prevent the purchaser or assignee from purchasing or taking assignment of any high-cost home loan containing violations.

(d) The reasonable due diligence requirement referred to in subdivision (c)(2)(C) may be met by employing lender's quality control sampling methodology and shall not require loan-by-loan review, for purposes of this subsection (d).



§ 45-20-106 - Actions prohibited to avoid application or provisions of chapter -- Open-end credit plan.

(a) No person shall, with the intent to avoid the application or provisions of this chapter:

(1) Divide a loan transaction into separate parts;

(2) Structure a loan transaction as an open-end credit plan for the purpose and with the intent of evading the provisions of this chapter, when the loan would have been a high-cost home loan if the loan had been structured as a closed-end loan; or

(3) Engage in any other subterfuge.

(b) For purposes of this section, "open-end credit plan" means "open-end loan" as defined in 12 CFR 226.2(a)(20), and as used in the official staff commentary of the board of governors of the federal reserve system.

(c) For open-end credit plan, "points and fees" means "points and fees" as defined in 12 CFR 226.32, and as used in the official staff commentary of the board of governors of the federal reserve system that are known at or before closing, plus the minimum additional fees the borrower would be required to pay to draw down an amount equal to the total credit line.



§ 45-20-107 - Penalties -- Punitive damages -- Remedies -- Limitations -- Frivolous or harassment actions -- Notice of action.

(a) Except as provided in § 45-20-108, any lender found by a preponderance of the evidence to have violated this chapter shall be subject to the following:

(1) The making of a high-cost home loan that violates one (1) or more of the provisions found in § 45-20-103(1), (4)-(14), (16), (17), or (19)-(21), or § 45-20-106 is subject to the following penalties:

(A) Actual damages;

(B) For willful or intentional violations, statutory damages equal to the amount of all finance charges and fees paid by the borrower and forfeiture of the remaining interest under the loan; and

(C) Costs and reasonable attorney's fees.

(2) The collecting or servicing of a high-cost home loan that violates one (1) or more of the provisions in § 45-20-103(2), (3), (15), or (18), § 45-20-104, or § 45-20-106 is subject to the following penalties:

(A) Actual damages;

(B) For willful or intentional violations, statutory damages equal to the amount of all finance charges and fees paid by the borrower; and

(C) Costs and reasonable attorney's fees.

(b) Punitive damages may be awarded where the court finds that the violation is malicious or reckless. Punitive damages shall be limited to three (3) times the actual damages and the amount of all finance charges and fees paid by the borrower, exclusive of costs and reasonable attorney's fees.

(c) The loan may be reformed to effect the remedies provided in this section.

(d) The remedies provided in this section are not exclusive and are in addition to any other remedies available to a borrower under applicable law.

(e) Any action under this section shall be brought within three (3) years from the date the borrower discovered or should have discovered the violation. This subsection (e) does not bar a borrower from asserting a violation of this chapter as a defense in an action to collect the debt that was brought more than three (3) years from the date of occurrence of the violation as a matter of defense by recoupment or set-off in the action.

(f) In any action under this section, upon finding that the action is frivolous or brought for the purpose of harassment, the court may require the borrower instituting the action to indemnify the defendant for reasonable attorney's fees and costs. To assert a claim under this section, the lender or servicer shall file a motion with the court and provide at least fifteen (15) days after service in which the borrower may respond to deny, withdraw, or amend the complaint.

(g) In any action under this section, notice of the action by copy shall be filed simultaneously with the department of financial institutions.



§ 45-20-108 - Compliance failure.

(a) A lender or servicer, as applicable, of a high-cost home loan who, when acting in good faith, fails to comply with § 45-20-103, § 45-20-104, or § 45-20-106 shall not be deemed to have violated the section, if the lender or servicer establishes that either:

(1) Within thirty (30) days of discovery and prior to the institution of any action under this chapter:

(A) The borrower is notified of the compliance failure;

(B) The lender or servicer has made appropriate restitution to the borrower;

(C) With respect to the violations identified in § 45-20-107(a)(1), the lender or servicer makes whatever adjustments are necessary to the loan to either, at the choice of the borrower, make the loan satisfy the requirements of § 45-20-103, or change the terms of the loan in a manner beneficial to the borrower, so that the loan will no longer be considered a high-cost home loan subject to the provisions of this chapter; and

(D) With respect to the violations identified in § 45-20-107(a)(2), the lender or servicer makes whatever adjustments or refunds and/or takes action necessary to cure the violation, by affording the borrower the rights and benefits provided under the provisions of this chapter.

(2) The compliance failure was not intentional and resulted from a bona fide error, notwithstanding the maintenance of procedures reasonably adapted to avoid the errors, and within sixty (60) days after the discovery of the compliance failure and prior to the institution of any action under this chapter or the receipt of written notice of the compliance failure:

(A) The borrower is notified of the compliance error;

(B) The lender makes appropriate restitution to the borrower;

(C) With respect to the violations identified in § 45-20-107(a)(1), the lender or servicer makes whatever adjustments are necessary to the loan to either, at the choice of the borrower, make the loan satisfy the requirements of § 45-20-103, or change the terms of the loan in a manner beneficial to the borrower, so that the loan will no longer be considered a high-cost home loan subject to the provisions of this chapter; and

(D) With respect to the violations identified in § 45-20-107(a)(2), the lender or servicer makes whatever adjustments or refunds and/or takes action necessary to cure the violation, by affording the borrower the rights and benefits provided under the provisions of this chapter.

(b) Examples of a bona fide error include, but are not limited to, clerical, calculation, computer malfunction and programming, and printing errors.

(c) For purposes of this section, "appropriate restitution" means the reimbursement by the lender of any points and fees, interest, or other charges made by the lender and received from the borrower necessary to put the borrower in the same position as the borrower would have been had the loan, as adjusted, in accordance with subdivisions (a)(1) and (2), been originally made.



§ 45-20-109 - Commissioner's powers -- Rules and regulations -- Examinations and investigations -- Injunctions.

(a) The commissioner is granted the power to interpret the provisions of this chapter and to enact reasonable substantive and procedural rules as are necessary and proper for the administration, enforcement and interpretation of the provisions of this chapter.

(b) (1) For the purpose of discovering violations of this chapter or securing information lawfully required under this chapter, the commissioner may conduct examinations and investigations of the business and the books, accounts, records and files used in the business of each person subject to the regulatory jurisdiction of the commissioner, or of each person that the commissioner reasonably suspects to be subject to the regulatory jurisdiction of the commissioner. For purposes of defraying the examination and investigation expenses incurred by the commissioner in the enforcement of this chapter, the commissioner shall recover the actual costs for the examination and investigation from the person.

(2) The commissioner has the power to subpoena witnesses, compel their attendance, require the production of evidence, administer oaths and examine any person under oath in connection with the enforcement of the provisions of this chapter.

(3) If, after notice and opportunity for a hearing, the commissioner determines that a person has violated the provisions of this chapter, or any administrative rule issued pursuant to this chapter, the commissioner may take any or all of the following actions:

(A) Order the person to cease and desist violating this chapter or any administrative rules issued pursuant to this chapter;

(B) Order a person to make restitution for actual damages to borrowers;

(C) Impose a civil penalty of up to ten thousand dollars ($10,000) for each violation;

(D) Suspend, revoke, or refuse to renew any license or registration issued by the commissioner;

(E) Censure, suspend or bar an individual responsible for a violation of this chapter, or any administrative rule issued pursuant to this chapter, from any position of management, control, employment or other capacity related to activities regulated by the commissioner;

(F) Pending completion of an investigation or any formal proceeding instituted pursuant to this chapter, if the commissioner finds that the interests of the public require immediate action to prevent undue harm to borrowers, enter an emergency order to be effective immediately and until entry of a final order. The emergency order may include: a temporary suspension of the lender's authority to make high-cost home loans under this chapter, a temporary cease and desist order, a temporary prohibition against a lender transacting high-cost home loan business in this state, or another order relating to high-cost home loans that the commissioner may deem necessary to prevent undue harm to borrowers pending completion of an investigation or formal proceeding. In cases requiring immediate action, the commissioner shall promptly afford a subsequent hearing upon application to rescind the action taken; or

(G) Impose other conditions that the commissioner deems appropriate.

(c) In the event a person does not comply with an order or subpoena for documents or testimony issued pursuant to this chapter, the commissioner may petition a chancery court having jurisdiction to seek injunctive relief to compel compliance with the order. The power is conferred and the duty is imposed upon the several chancery courts, in all proper cases, to award injunctive relief; provided, that the order issued by the commissioner shall not be reviewable in a proceeding initiated under this subsection (c).

(d) The commissioner may bring an action in the chancery court of Davidson County to enjoin any act or practice in or from this state that constitutes a violation of this chapter, or any administrative rule issued pursuant to this chapter. The court may not require the commissioner to post a bond in bringing the action. Upon a proper showing by the commissioner, the court shall grant a permanent or temporary injunction, restraining order, writ of mandamus, disgorgement, or other proper equitable relief, including the recovery by the commissioner of costs and attorney's fees.

(e) The provisions of this section shall not limit the authority of the attorney general and reporter from instituting or maintaining any action within the scope of the attorney general and reporter's authority with respect to practices prohibited under this chapter.



§ 45-20-110 - Restrictions on local regulation.

All counties, municipalities, or political subdivisions of this state are prohibited from enacting and enforcing ordinances, resolutions, and rules regulating financial and lending activities, including ordinances, resolutions, and rules disqualifying persons from doing business with a city, county, or municipality based upon lending practices, interest rates or imposing reporting requirements or any other obligations upon persons regarding financial services or lending practices of persons or entities, and any subsidiaries or affiliates thereof, who:

(1) Are subject to the jurisdiction of the department of financial institutions, including activities subject to this chapter;

(2) Are subject to the jurisdiction of the office of thrift supervision, the office of the comptroller of the currency, the national credit union administration, the federal deposit insurance corporation, the federal trade commission, or the United States department of housing and urban development;

(3) Originate, purchase, sell, buy, secure, or service property interests or obligations created by financial transactions or loans made, executed, or originated by persons referred to in subdivisions (1) or (2) to assist or facilitate the transactions; or

(4) Are chartered by the United States congress to engage in secondary market mortgage transactions.



§ 45-20-111 - Application.

The provisions of this chapter shall apply to all high-cost home loans applied for and closed on or after January 1, 2007; provided, that this chapter shall not apply to the extent it is preempted by, or is in conflict with or inconsistent with the National Bank Act, 12 U.S.C. § 21 et seq., the Homeowner's Loan Act, 12 U.S.C. § 1464 et seq., the Federal Credit Union Act , 12 U.S.C. § 1751 et seq., or regulations issued by the office of the comptroller of the currency, the office of thrift supervision, the federal deposit insurance corporation or the federal credit union administration, and as interpreted by the federal courts, to national or state banks or trust companies, federal or state savings institutions, federal or state credit unions, or the operating subsidiaries of any of those.









Title 46 - Cemeteries

Chapter 1 - Regulation of Cemeteries

Part 1 - General Provisions

§ 46-1-101 - Application -- Short title -- Penalty.

(a) The provisions of this chapter apply to all cemeteries, community and public mausoleums, whether operated for profit or not for profit, within the state of Tennessee, except cemeteries exempt under § 46-1-106. Cemeteries existing on or after January 1, 2007, shall be operated in accordance with the provisions of this chapter and chapter 2 of this title, which together shall be known and may be cited as the "Cemetery Act of 2006." The provisions of this chapter also apply to all contracts executed subsequent to January 1, 2007.

(b) Unless otherwise specified, any person violating the provisions of this chapter commits a Class A misdemeanor.



§ First - of 2 versions of this section

46-1-102. Chapter definitions. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

As used in this chapter and chapter 2 of this title, unless the context otherwise requires:

(1) "Cemetery" means any land or structure in this state dedicated to and used, or intended to be used, for interment of human remains;

(2) "Cemetery company" means an individual, partnership, corporation, or association, now or hereafter organized, owning or controlling cemetery lands or property and conducting the business of a cemetery;

(3) "Cemetery operator" means any owner, director, principal, manager, member, stockholder with a majority ownership interest, or other person who has any ownership interest in, or has any control over, the financial operations of a cemetery company;

(4) "Cemetery purposes" means all things requisite or necessary for, or incident or convenient to, the establishment, maintenance, management, operation, improvement and conduct of a cemetery, the preparation of the premises for interment and the interment of the human dead, and the care, preservation and embellishment of cemetery property;

(5) "Columbarium" means a structure, room or space in a building or structure used, or intended to be used, for the interment of cremated human remains;

(6) "Commissioner" means the commissioner of commerce and insurance;

(7) "Commodity" includes, but is not limited to, memorials consisting of permanent monuments or gravemarkers of marble, granite or bronze, bronze plaques, or bronze vases, and foundations or footings of the memorials. "Commodity" does not include floral arrangements and plants;

(8) "Consumer price index" means the consumer price index (all items-United States city average), as published by the United States department of labor, bureau of labor statistics;

(9) "Crypt" means a chamber of sufficient size to inter the remains of a deceased person;

(10) "General fund" means the sum total of specific funds placed in a single fund;

(11) "Human remains" or "remains" means the body of a deceased person, including the body in any stage of decomposition, and cremated remains;

(12) "Improvement care" means the continual maintenance of the cemetery grounds and graves in keeping with a properly maintained cemetery, including cutting of grass, raking and cleaning of cemetery plots at reasonable intervals, and pruning of shrubs and trees; memorial care of commodities; procuring, maintaining and keeping in workable condition the machinery, tools and equipment needed for the shop and replacing the machinery, tools and equipment when necessary; keeping in repair and preserving the drains, water lines, roads, buildings, fences and other structures, including cemetery-owned statues and embellishments of general character applicable to the cemetery as a whole or a particular area; and paying of insurance premiums and maintaining necessary records of lot ownership, burials and other necessary information and making the records available to public authorities and interested persons;

(13) "Interment" means any lawful disposition of the remains of a deceased person as provided by law;

(14) "Interment right" means the right to inter human remains in a particular space in a cemetery, including, but not limited, to a grave space, mausoleum crypt, niche, memorial bench, or scattering garden;

(15) "Lawn crypts" means pre-placed chambers, constructed of reinforced concrete and installed in quantity, either side by side or multiple depth, with gravel and tile underlay and covered by earth or sod, each crypt being an integral part of a given garden area;

(16) "Lot" or "grave space" means a space of ground in a cemetery used or intended to be used for interment, the beautification of the ground, or the memorialization of the deceased person;

(17) "Mausoleum crypts" means chambers contained in a structure or building constructed of reinforced concrete, whether assembled above or below ground;

(18) "Memorial care" includes, but is not limited to, resetting or straightening tipped commodities, replacing damaged commodities, and providing for the general maintenance of commodities;

(19) "Merchandise" means personal property sold by a cemetery company, such as foundations, markers, memorials, memorial bases, monuments, urns, vases, lawn and mausoleum crypts;

(20) "Niche" means a space in a columbarium used, or intended to be used, for the interment of the cremated remains of one (1) or more deceased persons;

(21) "Pre-need" means the time prior to death when the use of merchandise or services is not actually required;

(22) "Services" means acts performed by a cemetery company on its premises in the final interment of human remains or the installation of merchandise used in connection with final interment;

(23) "Specific funds" means funds identified with merchandise to be delivered, or services to be performed, as specified in a certain contract and earmarked as having been paid by a certain purchaser; and

(24) "Undeveloped" means real property that is not presently suitable for interment, entombment or inurnment as described in the purchase agreement.



§ Second - of 2 versions of this section

46-1-102. Chapter definitions. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

As used in this chapter and chapter 2 of this title, unless the context otherwise requires:

(1) "Cemetery" means any land or structure in this state dedicated to and used, or intended to be used, for interment of human remains;

(2) "Cemetery company" means an individual, partnership, corporation, or association, now or hereafter organized, owning or controlling cemetery lands or property and conducting the business of a cemetery;

(3) "Cemetery operator" means any owner, director, principal, manager, member, stockholder with a majority ownership interest, or other person who has any ownership interest in, or has any control over, the financial operations of a cemetery company;

(4) "Cemetery purposes" means all things requisite or necessary for, or incident or convenient to, the establishment, maintenance, management, operation, improvement and conduct of a cemetery, the preparation of the premises for interment and the interment of the human dead, and the care, preservation and embellishment of cemetery property;

(5) "Columbarium" means a structure, room or space in a building or structure used, or intended to be used, for the interment of cremated human remains;

(6) "Commissioner" means the commissioner of commerce and insurance;

(7) "Commodity" includes, but is not limited to, memorials consisting of permanent monuments or gravemarkers of marble, granite or bronze, bronze plaques, or bronze vases, and foundations or footings of the memorials. "Commodity" does not include floral arrangements and plants;

(8) "Consumer price index" means the consumer price index (all items-United States city average), as published by the United States department of labor, bureau of labor statistics;

(9) "Crypt" means a chamber of sufficient size to inter the remains of a deceased person;

(10) "General fund" means the sum total of specific funds placed in a single fund;

(11) "Human remains" or "remains" means the body of a deceased person, including the body in any stage of decomposition, and cremated remains;

(12) "Improvement care" means the continual maintenance of the cemetery grounds and graves in keeping with a properly maintained cemetery, including cutting of grass, raking and cleaning of cemetery plots at reasonable intervals, and pruning of shrubs and trees; memorial care of commodities; procuring, maintaining and keeping in workable condition the machinery, tools and equipment needed for the shop and replacing the machinery, tools and equipment when necessary; keeping in repair and preserving the drains, water lines, roads, buildings, fences and other structures, including cemetery-owned statues and embellishments of general character applicable to the cemetery as a whole or a particular area; and paying of insurance premiums and maintaining necessary records of lot ownership, burials and other necessary information and making the records available to public authorities and interested persons;

(13) "Interment" means any lawful disposition of the remains of a deceased person as provided by law;

(14) "Interment right" means the right to inter human remains in a particular space in a cemetery, including, but not limited, to a grave space, mausoleum crypt, niche, memorial bench, or scattering garden;

(15) "Lawn crypts" means pre-installed, below-the-ground concrete chambers, either single or double depth, covered by earth or sod;

(16) "Lot" or "grave space" means a space of ground in a cemetery used or intended to be used for interment, the beautification of the ground, or the memorialization of the deceased person;

(17) "Mausoleum crypts" means chambers contained in a structure or building constructed of reinforced concrete, whether assembled above or below ground;

(18) "Memorial care" includes, but is not limited to, resetting or straightening tipped commodities, replacing damaged commodities, and providing for the general maintenance of commodities;

(19) "Merchandise" means personal property sold by a cemetery company, such as foundations, markers, memorials, memorial bases, monuments, urns, vases, lawn and mausoleum crypts;

(20) "Niche" means a space in a columbarium used, or intended to be used, for the interment of the cremated remains of one (1) or more deceased persons;

(21) "Pre-need" means the time prior to death when the use of merchandise or services is not actually required;

(22) "Services" means acts performed by a cemetery company on its premises in the final interment of human remains or the installation of merchandise used in connection with final interment;

(23) "Specific funds" means funds identified with merchandise to be delivered, or services to be performed, as specified in a certain contract and earmarked as having been paid by a certain purchaser; and

(24) "Undeveloped" means real property that is not presently suitable for interment, entombment or inurnment as described in the purchase agreement.



§ 46-1-103 - Certificate of registration -- Temporary permit.

(a) Except as otherwise provided in this chapter, it is a Class A misdemeanor for any cemetery company to operate a cemetery or separate geographical site of a cemetery in this state without a valid certificate of registration for the cemetery or separate site of the cemetery.

(b) An application for registration shall be submitted on the form prescribed by the commissioner. The applicant shall provide on such form:

(1) The location of the cemetery, or separate site of the cemetery;

(2) The name and address of the cemetery company, and, if a corporation, the date of incorporation;

(3) Proof of having established improvement care and pre-need merchandise and services trust funds in accordance with this chapter;

(4) Proof of a map showing all interment sites that will be available for sale and developed or planned for development upon approval of the application; and

(5) Other information that the commissioner may reasonably require.

(c) (1) Upon approval of the application and receipt of a filing fee as set by the commissioner, the commissioner shall issue a certificate of registration to the applicant.

(2) No certificate of registration is transferable.

(d) (1) Upon receipt of a satisfactory application on the prescribed form, the commissioner may issue a temporary permit authorizing operation of a cemetery, if the commissioner determines that:

(A) No cemetery company holds a valid certificate of registration for the cemetery;

(B) No cemetery company has submitted a sufficient application for a certificate of registration for the cemetery; and

(C) Issuance of the temporary permit would be clearly in the public interest.

(2) A temporary permit is subject to the conditions and limitations that the commissioner may set forth.

(3) The commissioner may, upon request, extend the duration of a temporary permit. In no case, however, shall a temporary permit authorize continuous operation of a cemetery for longer than one (1) year.

(4) The commissioner may terminate a temporary permit at any time, by giving written notice to the holder at least ten (10) days before the effective date of the termination.



§ 46-1-104 - Renewal of certificate.

(a) All certificates of registration issued by the commissioner under the provisions of this chapter expire at the end of the registrant's fiscal year following issuance of the certificate, and become invalid after that date, unless renewed.

(b) Renewal of a certificate of registration may be effected at any time during the two (2) months preceding the date of expiration, upon submission of an application to the commissioner on the prescribed form, accompanied by a renewal fee as set by the commissioner.

(c) The fee for late renewal for certificates of registration shall be increased by an amount as set by the commissioner for each month or fraction of a month that payment for renewal is delayed. No renewal application will be accepted later than nine (9) months after the expiration date of a certificate.

(d) The fee for reinstatement of a nonrenewed certificate of registration shall be set by the commissioner.

§ First - of 2 versions of this section

46-1-105. Cemetery consumer protection account. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) There is established within the state general fund a cemetery consumer protection account. All funds received by the commissioner under this section shall be deposited into the account and held solely for the purposes of this section.

(b) Moneys within the account shall be invested by the state treasurer in accordance with the provisions of § 9-4-603 for the sole benefit of the account.

(c) No renewal cemetery registration shall be issued unless the applicant pays, in addition to the renewal fee, a consumer protection fee of twenty dollars ($20.00) for every pre-need sales contract entered into during the preceding renewal period.

(d) One half (1/2) of the funds received pursuant to this section shall be used to fund the cemetery registration program, and one half (1/2) of the funds received pursuant to this section shall be used to fund any receivership action initiated by the commissioner against a cemetery due to a deficiency in the cemetery's improvement care or pre-need merchandise and services trust fund.

§ Second - of 2 versions of this section

46-1-105. Cemetery consumer protection account. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) There is established within the state general fund a cemetery consumer protection account. All funds received by the commissioner under this section shall be deposited into the account and held solely for the purposes of this section.

(b) Moneys within the account shall be invested by the state treasurer in accordance with the provisions of § 9-4-603 for the sole benefit of the account.

(c) No renewal of a certificate of registration shall be issued unless the applicant pays, in addition to the renewal fee, a consumer protection fee of twenty dollars ($20.00) for every pre-need sales contract entered into during the preceding renewal period, except that the applicant shall not have to pay the consumer protection fee on any pre-need sales contract entered into that was subsequently cancelled prior to the applicant's request for renewal of a certificate of registration.

(d) One half (1/2) of the funds received pursuant to this section shall be used to fund the cemetery registration program, and one half (1/2) of the funds received pursuant to this section shall be used to fund any receivership action initiated by the commissioner against a cemetery due to a deficiency in the cemetery's improvement care or pre-need merchandise and services trust fund.



§ 46-1-106 - Exemptions.

(a) The provisions of this chapter and chapter 2 of this title do not apply to:

(1) Cemeteries owned by municipalities;

(2) Cemeteries owned by churches, associations of churches, or church governing bodies;

(3) Cemeteries owned by religious organizations;

(4) Family burial grounds; or

(5) Cemeteries owned by general welfare corporations created by special act of the general assembly; provided, that the cemeteries are not operated for profit and no funds of the cemeteries are used or expended, directly or indirectly, to compensate a sales contractor, sales manager or promoter of the cemetery; provided, that nothing in this subdivision (a)(5) shall prevent a cemetery owned by a church, association of churches or church governing body that has owned the cemetery for a period of five (5) years, and has operated the cemetery for religious purposes and not for profit during the period, from compensating a sales manager, sales contractor or promoter.

(b) The commissioner has the discretion to extend this exemption to community cemeteries, after taking into consideration the intent of this chapter and the following factors, including, but not limited to:

(1) The age of the cemetery;

(2) The remaining area for future use;

(3) The sale of lots over the preceding ten (10) years; and

(4) The population of the community normally served by the cemetery.

(c) The commissioner may at any time revoke any exemption granted a community cemetery under this authority.



§ 46-1-107 - Sale or transfer.

(a) No later than thirty (30) days prior to the sale or transfer of any cemetery required to be registered by this chapter, or the sale or transfer of a controlling interest in the cemetery company that owns the cemetery, the transferor shall notify the commissioner in writing, and:

(1) Submit any documentation or records the commissioner may require in order to determine the amount of any indebtedness of the transferor to the pre-need merchandise and services trust account or the improvement care trust fund; and

(2) Disclose any agreements between the transferor and transferee regarding:

(A) Any existing cemetery trust accounts established pursuant to this chapter; and

(B) Assumption or disclaimer of liabilities of the transferor.

(b) Except as provided in subsection (c), the transferee shall not be entitled to a certificate of registration for the cemetery until:

(1) The provisions of subsection (a) have been complied with; and

(2) Any indebtedness of the transferor to the pre-need merchandise and services trust account or the improvement care trust fund has been liquidated.

(c) Notwithstanding indebtedness of the transferor to the pre-need merchandise and services trust account or the improvement care trust fund, the commissioner may issue a certificate of registration to the transferee, if the commissioner determines that:

(1) The sale or transfer is in the best interests of the maintenance and continued operation of the cemetery;

(2) The sale or transfer is not designed to circumvent the provisions of this chapter; and

(3) The transferee has satisfactorily agreed to liquidate the indebtedness to the maximum feasible extent.

(d) The state may, for the benefit of the pre-need merchandise and services trust account or the improvement care trust fund:

(1) Recover from the transferor all sums that the transferor has not properly accounted for and paid into the fund; and

(2) Recover from the transferee all sums that the transferee has not properly accounted for and paid into the fund.

(e) The issuance of a certificate of registration under this section shall not operate to release any person, firm or corporation from any obligations to the pre-need merchandise and services trust account or the improvement care trust fund.



§ 46-1-108 - Purchase and subdivision of land -- Sale of lots -- Approval of location for cemetery use -- Purchase contract -- Attachment or levy of execution.

(a) A cemetery company has the power to purchase land, not exceeding two hundred (200) acres, to be used as a cemetery forever, to lay the land off in suitable avenues or walks and embellish with trees, shrubbery, and flowers, and to subdivide the land into lots suitable for graves, monuments, and vaults, and sell the lots in the manner that the board of directors of the cemetery determines; provided, that any land may be purchased and used as a cemetery at any place within a town or city after the proposed location has been approved by resolution of the governing body of the town or city.

(b) Each contract for the sale of burial space or the conveyance of interment rights shall be executed in duplicate, and an executed copy shall be given to the purchaser.

(c) If a specific interment site is selected by the purchaser at the time the purchase contract is executed, the contract shall contain a detailed description of the location of the interment site purchased. All such contracts must also contain the following or similar notices to the purchaser: "This cemetery is regulated by the State of Tennessee Department of Commerce and Insurance Burial Services Section. The purchaser or the purchaser's designated legal agent has the right upon request to access the cemetery's records relating to the purchaser's interment right or interment site. Within ninety (90) days of the receipt of the final payment on the purchase contract for any interment right, the purchaser shall receive from the cemetery company proof of ownership of that interment right. The purchaser, at the purchaser's own cost, may record a copy of such proof of ownership with the register of deeds for the county in which the cemetery is located."

(d) All lots sold to purchasers pursuant to subsection (c) shall forever be free from attachment or the levy of an execution.



§ 46-1-109 - Receiving and holding of grants and bequests.

(a) A cemetery company may hold any grant or bequest in money or other property, and shall faithfully apply the grants or bequests for the improvements of the cemetery, or in the erection or preservation of any tomb or monument, according to the terms of the grant or bequest, except those funds required to be held in trust, or paid into the improvement care trust fund as provided by § 46-1-204.

(b) No cemetery company shall accept any special grant or bequest, unless it is in writing and made a part of the permanent records of the cemetery.



§ 46-1-110 - Sale of land not suitable or needed for cemetery purposes.

(a) Cemetery companies owning lands never actually used by them for cemetery purposes, and that are not suitable or adapted to such purpose, or are found by them to be not needful for such purposes, are empowered to sell and convey or otherwise dispose of the lands for secular or general use; provided, that:

(1) No later than thirty (30) days prior to the disposition of the land, the cemetery company notifies the commissioner in writing and obtains written approval of the disposition from the commissioner or the commissioner's designee; and

(2) The commissioner may order the cemetery company disposing of the land to deposit up to one hundred percent (100%) of the net proceeds of the disposition in the cemetery's improvement care trust fund or the cemetery's pre-need merchandise and services trust fund, or both, within thirty (30) days after the disposition, if there is a deficiency in either trust fund. The order may not exceed the actual amount of the deficiency in the improvement care trust fund or the pre-need merchandise and services trust fund, or both.

(b) Nothing in this section shall be construed to authorize cemetery companies to acquire any lands for the purpose of selling the land or to engage in speculation of real estate.



§ 46-1-111 - Records.

(a) A record shall be kept of every burial in the cemetery of the cemetery company, showing the date of burial and name of the person buried, together with the designation of lot or space in which the burial was made. In addition, the cemetery company shall keep records showing the date of the sale, the contract number, the name of the purchaser, and the amount of the sale to be held for inclusion in the improvement care trust fund and the date of the receipt of any payment on the sale, all on a form approved by the commissioner. The cemetery company shall also keep records showing the full amount received for installation of each commodity and the full amount deposited into the improvement care trust fund for memorial care of each commodity, identified by lot owner and decedent occupying the grave space. The identical information is required if deposits to the improvement care trust fund are made on a collection basis. All sales records, trust fund records, accounting records, and all other records of the cemetery company shall be available at its principal place of business or principal office in this state, and shall be readily available at all reasonable times for examination or inspection by the commissioner or the commissioner's authorized representatives.

(b) A record shall be kept of every interment site or interment right sold to a consumer. The record required under this section shall contain a detailed description of the location of the interment site or interment right sold.

(c) Any consumer purchasing an interment site or interment right in a cemetery located in this state shall receive from the cemetery company at the time of purchase a copy of the executed purchase contract. If a specific interment site is selected by the consumer at the time the purchase contract is executed, the contract shall contain a detailed description of the location of the interment site purchased.

(d) After January 1, 2007, all cemetery companies applying for and obtaining a new registration in accordance with § 46-1-103 shall develop and maintain a map of the cemetery detailing the location of interment sites. For all cemetery companies registered January 1, 2007, a map must be developed and maintained for all interment sites newly developed or planned for development before the sites may be made available for sale to consumers.

(e) All records required to be kept under this section shall be considered as part of the cemetery, and shall be included in any sale or transfer of the cemetery. All burial and interment rights records, including copies of contracts for the sale of lots, shall be retained indefinitely. All other records shall be retained for at least ten (10) years, unless the commissioner approves a shorter period of retention.



§ 46-1-112 - Correction of error in interment or in the assignment of an interment right.

(a) (1) When a cemetery operator has actual knowledge either of an incorrect interment or of an error in the assignment of an interment right, a cemetery operator shall have the right to correct such error pursuant to this section.

(2) For purposes of this section, "interment" and "interment right" mean the same as defined in § 46-1-102.

(b) When a cemetery operator has knowledge that the interment of human remains has occurred in the wrong burial location in the cemetery, the cemetery operator shall make all reasonable efforts to contact and to give notice to any known family or next of kin of the deceased person who has been incorrectly interred. If the cemetery operator reaches a family member or the next of kin, then the cemetery operator shall document the method of reaching that family member in writing and shall document the date, time and substance of the notice to the family member. If the cemetery operator cannot contact the next of kin, the cemetery operator shall make all reasonable efforts to give notice by certified mail, in advance of any corrective action, to any known family or next of kin at the last known address of such family and shall make all reasonable efforts to give notice by certified mail, in advance of any corrective action, to the owner of the burial plot in question. After the cemetery operator sends the certified mail, the cemetery operator shall wait five (5) business days before moving the person wrongfully interred.

(c) Immediately after contacting and notifying a family member or the next of kin or after waiting five (5) business days after mailing notice via certified mail to any known family or next of kin, the cemetery operator:

(1) May disinter the burial container wrongfully interred without a state or local permit;

(2) Shall identity the burial container; and

(3) Shall reinter the burial container in the proper burial space in the same cemetery.

(d) At the time specified for a disinterment and reinterment, the cemetery operator shall allow the nearest known next of kin, and if requested, the owner of the burial space, to witness the disinterment and reinterment.

(e) The cemetery operator shall bear all costs of the disinterment and reinterment.

(f) The cemetery operator shall notify the commissioner of the error, the interment in the wrong location and any evidence supporting the decision that it was a wrongful interment, the steps taken pursuant to this section to remedy the wrongful interment, including, but not limited to, the efforts to reach the next of kin and any other information so required by the department, within three (3) business days after reinterment.

(g) The cemetery operator shall also notify the commissioner of health, on a form prescribed by the commissioner, of the error, the interment in the wrongful location, the disinterment of the deceased person and the steps taken pursuant to this section to remedy the wrongful interment, including, but not limited to, the efforts to reach the next of kin pursuant to this section, within three (3) business days after the reinterment.

(h) When the cemetery operator follows the approved procedures set forth in this section for correcting a wrongful burial due to human error in recording ownership of an interment right, or due to human error in the burial, the cemetery company, its employees and its board of directors or officers shall be held harmless and not liable for any damages directly related to the disinterment and reinterment of the deceased person who had been interred in the wrong burial location unless the cemetery company, its employees or its board of directors or officers acted intentionally or with malice in the wrongful interment. This hold harmless provision shall not extend to any action other than an action arising out of the disinterment and reinterment governed by this section.






Part 2 - Financial Management

§ 46-1-201 - Purpose of part.

It is the purpose of this part to require cemetery companies in the state to carry at all times a sufficient improvement care trust fund to maintain, keep up and beautify the cemeteries, without commercializing the operation of the cemeteries, and to maintain a pre-need merchandise and services trust fund to ensure that the pre-need sale of merchandise and services is properly accounted for and administered.



§ 46-1-202 - Fidelity bond coverage -- Exemptions.

(a) Every cemetery company shall carry fidelity bond coverage of at least one hundred thousand dollars ($100,000) or a higher amount that the commissioner deems sufficient for officers and employees who handle money and securities.

(b) The annual financial report required by § 46-1-214 to be filed with the commissioner shall indicate the amount of fidelity bond coverage, the classes of employees included, name of carrier and policy number, and the expiration date of coverage.

(c) Cemeteries with combined funds, defined as cash, investments and assets, of less than forty thousand dollars ($40,000) may apply to the commissioner for an exemption from meeting the requirements of subsections (a) and (b). The commissioner may grant an exemption upon receiving satisfactory documentation demonstrating that all financial transactions, including withdrawals from the pre-need merchandise and services trust fund or operating funds, require the signatures of two (2) or more designated cemetery officials.

(d) If any cemetery that is currently exempt should, at any time in the future, obtain combined funds in excess of forty thousand dollars ($40,000), the cemetery shall, within sixty (60) days of notification of the commissioner, obtain the fidelity bond required by subsections (a) and (b).



§ 46-1-203 - Requirements for organization -- Improvement care fund deposit.

(a) No person or group of persons shall engage in the business of owning and operating a cemetery company, except as authorized by this chapter and chapter 2 of this title, and without first:

(1) If an entity required to register with or obtain any form of approval from the secretary of state, obtaining the registration or approval and retaining the registration and approval in an active status as long as the cemetery company is owned and operated by the applicant;

(2) Entering into a trust agreement in accordance with § 46-1-204; and

(3) Depositing either cash or a surety bond approved by the commissioner in its improvement care trust fund, in an amount to be determined according to the population of the county in which the cemetery is located, as estimated by the 1960 federal census or any subsequent federal census, as follows:

10,000 or under ..................... $ 40,000

10,001 to 15,000 ..................... 60,000

15,001 to 20,000 ..................... 80,000

20,001 to 100,000 ..................... 100,000

100,001 or more ..................... 200,000.

(b) The requirements of this section shall also be applicable to any existing cemetery company that establishes or opens a new cemetery, or an addition to an existing cemetery, on or after January 1, 2007.



§ First - of 2 versions of this section

46-1-204. Improvement care trust fund. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) Every cemetery company engaged in the business of selling lots, grave spaces, crypts, niches, and burial rights in this state shall establish and forever maintain an improvement care trust fund for each separate cemetery and for each separate geographical location of each cemetery owned and operated by the cemetery company, to provide for the improvement care and maintenance of the cemetery or the separate geographical location. The trust fund shall be established by executing a written trust agreement with a trust company approved by the commissioner, or with a state or national bank, or with savings and loan associations having insurance of accounts as required by law; provided, that a cemetery company may change the trustee of its trust fund by providing written notice to the commissioner no later than thirty (30) days prior to the change, along with evidence sufficient to the commissioner that the trustee will be able to comply with the requirements of this chapter. If the commissioner determines that the evidence submitted is insufficient to ensure that the trustee will be able to comply with the requirements of this chapter, the commissioner may refuse to allow the cemetery company to change the trustee.

(b) The written trust agreement shall specifically state the following:

(1) The nature and extent of care to be furnished;

(2) That the care shall be furnished only to the extent that the net income derived from the amount deposited in the trust permits; and

(3) (A) That within thirty (30) days of a transaction, not less than the following minimum amounts will be set aside and deposited in trust by the cemetery company:

(i) For land, but not including lawn crypts, fifty cents (50cent(s)) per square foot of the land sold or twenty percent (20%) of the total sales price, whichever is greater;

(ii) For a lawn crypt, twenty percent (20%) of the total sales price of the land excluding the lawn crypt, or fifty dollars ($50.00), whichever is greater;

(iii) For a mausoleum, crypt, niche, or any memorial other than a commodity, not less than ten percent (10%) of the total sales price;

(iv) For the special care of any lot, grave, crypt, or niche or of a family mausoleum, memorial, marker or monument, the full amount received;

(v) For a commodity, the full amount received for memorial care; and

(vi) For the sale of land for non-cemetery purposes, the commissioner may order the cemetery company disposing of the land to deposit up to one hundred percent (100%) of the net proceeds of the disposition in the cemetery's improvement care trust fund or the cemetery's pre-need merchandise and services trust fund, or both, within thirty (30) days after the disposition, if there is a deficiency in either trust fund. The order may not exceed the actual amount of the deficiency in the improvement care trust fund or the pre-need merchandise and services trust fund, or both.

(B) Notwithstanding anything in this chapter to the contrary, any cemetery company depositing more than the required amounts in its improvement care trust fund, in accordance with prior statutory requirements or the provisions of its charter or contracts, shall be authorized to continue to do so; provided, that deliberate advance payments made to the improvement care fund shall not be credited toward any future liability.

(c) Every cemetery company shall be permitted to charge a fee for the memorial care of every commodity installed in the cemetery. The fee shall not exceed twenty-three cents (23cent(s)) per square inch of the ground covered by the commodity. At the end of each calendar year, the cemetery company shall be permitted to increase its fee for the memorial care of commodities by no more than the percentage representing the consumer price index at the end of that calendar year. The fee charged for memorial care of a commodity shall not exceed the fee charged by the cemetery company for installation of the commodity. The charge for memorial care of a commodity shall be the same to all, regardless of the source of the commodity.

(d) The setting aside and deposit provided for in subdivision (b)(3)(A) shall be made by the cemetery company not later than thirty (30) days after the close of the month in which the final payment on the purchase price of each lot, grave space, crypt or niche, the final payment for the general or special care of the lot, grave space, crypt or niche, the final payment for the memorial care of a commodity, or the final payment of a family mausoleum, memorial, marker or monument is received. The amounts deposited shall be held by the trustee of the improvement care funds of the cemetery in trust and perpetuity for the specific purposes stated in the written agreement. All deposits with a trustee by a cemetery company under this part shall be in cash only.

(e) (1) As used in this subsection (e), unless the context otherwise requires:

(A) "Net earnings" means:

(i) All net income, excluding capital gains; or

(ii) An amount not exceeding five percent (5%) of the fair market value of the trust as of the last day of the trust fiscal year immediately preceding the distribution year. This amount is not reduced by taxes or fees, unless the fees exceed two and one half percent (2.5%) of the market value of the trust as of the last day of the trust fiscal year immediately preceding the distribution year. If any fees exceed two and one half percent (2.5%) of the market value of the trust as of the last day of the preceding fiscal year, then the amount of the disbursement shall be reduced by the excess; and

(B) "Net income" means the collected dividends, interest and other income of the trust reduced by taxes on income and fees.

(2) The net earnings of each improvement care trust fund shall be paid to and shall be used and expended by the owners or officers and directors of the cemetery company, or by the trustee of the improvement care trust fund while the cemetery is not being operated by its owner, for the improvement care, as defined in § 46-1-102, of the cemetery or separate geographical location of the cemetery for which the fund was established and for no other purpose.

(3) While a cemetery for which an improvement care trust has been funded is not being operated by its owner, the trustee may disburse net income from the trust to compensate any responsible person for work performed or expenses incurred in the improvement care of the cemetery. In investing these funds, the trustee shall exercise the judgment and care under the circumstances then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income and capital appreciation as well as the probable safety of their capital. Within the limitations of the standard in this subdivision (e)(3), subject to any express provisions of limitations contained in any particular trust instrument, the trustee is authorized to acquire every kind of property, real, personal or mixed, and every kind of investment, specifically including, but not limited to, corporate obligations of every kind, and stocks, preferred or common, that persons of prudence, discretion and intelligence acquire for their own accounts.

(4) (A) A cemetery owner may select a method to calculate the net earnings of a trust for the first fiscal year in which this subsection (e) is effective, by delivering written instructions to the trustee of the fund no later than sixty (60) days prior to the end of that fiscal year.

(B) A cemetery owner may select a method of calculation to be used for any given fiscal year by using either subdivision (e)(1)(A)(i) or (e)(1)(A)(ii). A cemetery owner shall provide the trustee with written instructions of which method of calculation has been chosen no later than the last day of the preceding fiscal year. In the event that the method of calculation chosen by the cemetery owner prior to the start of the fiscal year would result in lower disbursements than would the other calculation, then the cemetery owner may provide the trustee with written instructions no later than sixty (60) days prior to the end of the fiscal year to change the method of calculation.

(C) In the event that the trustee does not receive written instructions for a given fiscal year from the cemetery owner informing the trustee of the method of calculation chosen or the trustee has never received any written instructions of the method of calculation chosen, then the trustee shall calculate and disburse funds in accordance with subdivision (e)(1)(A)(i).

(D) (i) In order to withdraw up to five percent (5%) of a trust that is already in existence on July 1, 2009, in accordance with subdivision (e)(1)(A)(ii), the current market value of the trust after the withdrawal shall be greater than .90 x [MV(T)+C]. T represents July 1, 2009. MV represents the principal market value of the trust at T. C represents the total contributions made to the trust principal from T to the date that the method of calculation is selected.

(ii) In order to withdraw up to five percent (5%) of a trust that is established after July 1, 2009, in accordance with subdivision (e)(1)(A)(ii), the current market value after the withdrawal shall be greater than .90 x [MV(N)+C]. MV(N) represents the principal market value of the trust that will be determined at the end of the trust's fiscal year. C represents contributions made to the principal after the first completed fiscal year.

(iii) Disbursements from the trust that are calculated pursuant to subdivision (e)(1)(A)(ii) shall be made on a monthly, quarterly, semiannual or annual basis.

(E) In order for a cemetery owner to receive distributions from the trust that are calculated by using either method of calculation in subdivision (e)(1)(A)(i) or (e)(1)(A)(ii), the cemetery owner shall:

(i) Be current on payment of the annual registration fee. The cemetery owner shall certify to the trustee on forms provided by the commissioner that the cemetery is registered with the department; and

(ii) Be current on required deposits to the trust or make payments on any arrearages through special arrangements with the commissioner. At the commissioner's discretion, the commissioner may allow cemetery owners to make payments on arrearages. The cemetery owner shall certify to the trustee on forms provided by the commissioner that the cemetery owner is current on required deposits or is making payments on arrearages.

(f) No cemetery company shall commingle the improvement care funds for the benefit of one (1) cemetery with improvement care funds for the benefit of any other cemetery or with any other funds, and each separate geographical site of a cemetery shall have a separate improvement care fund. However, improvement care funds from more than one (1) cemetery may be commingled by trustees for investment purposes, so long as an accurate accounting is maintained for each individual fund.

(g) The improvement care trust fund shall not be a part of the assets of any cemetery company operating under this part and the improvement care trust fund shall not be subject to the debts of the cemetery company.



§ Second - of 2 versions of this section

46-1-204. Improvement care trust fund. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) (1) Every cemetery company engaged in the business of selling, leasing, or renting lots, grave spaces, crypts, niches, and burial rights in this state shall establish and forever maintain an improvement care trust fund to provide for the improvement, care, and maintenance of the following:

(A) Each separate cemetery;

(B) Each separate geographical location of each cemetery owned and operated by the cemetery company; and

(C) Each separate geographical location of a funeral home, or other individual or entity, that has niches or other areas or devices of interment for sale, lease, or rent.

(2) The trust fund required by this subsection (a) shall be established by executing a written trust agreement with a trust company approved by the commissioner, or with a state or national bank, or with savings and loan associations having insurance of accounts as required by law; provided, that a cemetery company may change the trustee of its trust fund by providing written notice to the commissioner no later than thirty (30) days prior to the change, along with sufficient evidence, as determined by the commissioner, that the trustee will be able to comply with the requirements of this chapter. If the commissioner determines that the evidence submitted is insufficient to ensure that the trustee will be able to comply with the requirements of this chapter, the commissioner may refuse to allow the cemetery company to change the trustee.

(b) The written trust agreement shall specifically state the following:

(1) The nature and extent of care to be furnished;

(2) That the care shall be furnished only to the extent that the net income derived from the amount deposited in the trust permits; and

(3) (A) That within thirty (30) days of a transaction, not less than the following minimum amounts will be set aside and deposited in trust by the cemetery company:

(i) For land, but not including lawn crypts or land donated without charge for the purpose of interring the remains of a deceased person who was under eighteen (18) years of age at the time of death, one dollar ($1.00) per square foot of the land sold or twenty percent (20%) of the total transaction amount for the land, whichever is greater;

(ii) For a lawn crypt, twenty percent (20%) of the total transaction amount for the land excluding the lawn crypt or fifty dollars ($50.00), whichever is greater;

(iii) For a mausoleum, crypt, niche, or any memorial other than a commodity, not less than ten percent (10%) of the total transaction amount for each item;

(iv) For the special care of any lot, grave, crypt, or niche or of a family mausoleum, memorial, marker or monument, the full amount received;

(v) For a commodity, the full amount received for memorial care; and

(vi) For the sale of land for non-cemetery purposes, the commissioner may order the cemetery company disposing of the land to deposit up to one hundred percent (100%) of the net proceeds of the disposition in the cemetery's improvement care trust fund or the cemetery's pre-need merchandise and services trust fund, or both, within thirty (30) days after the disposition, if there is a deficiency in either trust fund. The order may not exceed the actual amount of the deficiency in the improvement care trust fund or the pre-need merchandise and services trust fund, or both.

(B) Notwithstanding anything in this chapter to the contrary, any cemetery company depositing more than the required amounts in its improvement care trust fund, in accordance with prior statutory requirements or the provisions of its charter or contracts, shall be authorized to continue to do so; provided, that deliberate advance payments made to the improvement care fund shall not be credited toward any future liability, except that a cemetery company may credit any payment, which was deposited into the improvement care trust fund from a contract that was subsequently canceled, toward any future liability as long as the credit is applied within twelve (12) months from the date of the cancellation date.

(c) Every cemetery company shall be permitted to charge a fee for the memorial care of every commodity installed in the cemetery. The fee shall not exceed twenty-three cents (23cent(s)) per square inch of the ground covered by the commodity. At the end of each calendar year, the cemetery company shall be permitted to increase its fee for the memorial care of commodities by no more than the percentage representing the consumer price index at the end of that calendar year. The fee charged for memorial care of a commodity shall not exceed the fee charged by the cemetery company for installation of the commodity. The charge for memorial care of a commodity shall be the same to all, regardless of the source of the commodity.

(d) The setting aside and deposit provided for in subdivision (b)(3)(A) shall be made by the cemetery company not later than thirty (30) days after the close of the month in which the final payment on the purchase price of each lot, grave space, crypt or niche, the final payment for the general or special care of the lot, grave space, crypt or niche, the final payment for the memorial care of a commodity, or the final payment of a family mausoleum, memorial, marker or monument is received. The amounts deposited shall be held by the trustee of the improvement care funds of the cemetery in trust and perpetuity for the specific purposes stated in the written agreement. All deposits with a trustee by a cemetery company under this part shall be in cash only.

(e) (1) As used in this subsection (e), unless the context otherwise requires:

(A) "Net earnings" means:

(i) All net income, excluding capital gains; or

(ii) An amount not exceeding five percent (5%) of the fair market value of the trust as of the last day of the trust fiscal year immediately preceding the distribution year. This amount is not reduced by taxes or fees, unless the fees exceed two and one half percent (2.5%) of the market value of the trust as of the last day of the trust fiscal year immediately preceding the distribution year. If any fees exceed two and one half percent (2.5%) of the market value of the trust as of the last day of the preceding fiscal year, then the amount of the disbursement shall be reduced by the excess; and

(B) "Net income" means the collected dividends, interest and other income of the trust reduced by taxes on income and fees.

(2) The net earnings of each improvement care trust fund shall be paid to and shall be used and expended by the owners or officers and directors of the cemetery company, or by the trustee of the improvement care trust fund while the cemetery is not being operated by its owner, for the improvement care, as defined in § 46-1-102, of the cemetery or separate geographical location of the cemetery for which the fund was established and for no other purpose.

(3) While a cemetery for which an improvement care trust has been funded is not being operated by its owner, the trustee may disburse net income from the trust to compensate any responsible person for work performed or expenses incurred in the improvement care of the cemetery. In investing these funds, the trustee shall exercise the judgment and care under the circumstances then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income and capital appreciation as well as the probable safety of their capital. Within the limitations of the standard in this subdivision (e)(3), subject to any express provisions of limitations contained in any particular trust instrument, the trustee is authorized to acquire every kind of property, real, personal or mixed, and every kind of investment, specifically including, but not limited to, corporate obligations of every kind, and stocks, preferred or common, that persons of prudence, discretion and intelligence acquire for their own accounts.

(4) (A) A cemetery owner may select a method to calculate the net earnings of a trust for the first fiscal year in which this subsection (e) is effective, by delivering written instructions to the trustee of the fund no later than sixty (60) days prior to the end of that fiscal year.

(B) A cemetery owner may select a method of calculation to be used for any given fiscal year by using either subdivision (e)(1)(A)(i) or (e)(1)(A)(ii). A cemetery owner shall provide the trustee with written instructions of which method of calculation has been chosen no later than the last day of the preceding fiscal year. In the event that the method of calculation chosen by the cemetery owner prior to the start of the fiscal year would result in lower disbursements than would the other calculation, then the cemetery owner may provide the trustee with written instructions no later than sixty (60) days prior to the end of the fiscal year to change the method of calculation.

(C) In the event that the trustee does not receive written instructions for a given fiscal year from the cemetery owner informing the trustee of the method of calculation chosen or the trustee has never received any written instructions of the method of calculation chosen, then the trustee shall calculate and disburse funds in accordance with subdivision (e)(1)(A)(i).

(D) (i) In order to withdraw up to five percent (5%) of a trust that is already in existence on July 1, 2009, in accordance with subdivision (e)(1)(A)(ii), the current market value of the trust after the withdrawal shall be greater than .90 x [MV(T)+C]. T represents July 1, 2009. MV represents the principal market value of the trust at T. C represents the total contributions made to the trust principal from T to the date that the method of calculation is selected.

(ii) In order to withdraw up to five percent (5%) of a trust that is established after July 1, 2009, in accordance with subdivision (e)(1)(A)(ii), the current market value after the withdrawal shall be greater than .90 x [MV(N)+C]. MV(N) represents the principal market value of the trust that will be determined at the end of the trust's fiscal year. C represents contributions made to the principal after the first completed fiscal year.

(iii) Disbursements from the trust that are calculated pursuant to subdivision (e)(1)(A)(ii) shall be made on a monthly, quarterly, semiannual or annual basis.

(E) In order for a cemetery owner to receive distributions from the trust that are calculated by using either method of calculation in subdivision (e)(1)(A)(i) or (e)(1)(A)(ii), the cemetery owner shall:

(i) Be current on payment of the annual registration fee. The cemetery owner shall certify to the trustee on forms provided by the commissioner that the cemetery is registered with the department; and

(ii) Be current on required deposits to the trust or make payments on any arrearages through special arrangements with the commissioner. At the commissioner's discretion, the commissioner may allow cemetery owners to make payments on arrearages. The cemetery owner shall certify to the trustee on forms provided by the commissioner that the cemetery owner is current on required deposits or is making payments on arrearages.

(f) No cemetery company shall commingle the improvement care funds for the benefit of one (1) cemetery with improvement care funds for the benefit of any other cemetery or with any other funds, and each separate geographical site of a cemetery shall have a separate improvement care fund. However, improvement care funds from more than one (1) cemetery may be commingled by trustees for investment purposes, so long as an accurate accounting is maintained for each individual fund.

(g) The improvement care trust fund shall not be a part of the assets of any cemetery company operating under this part and the improvement care trust fund shall not be subject to the debts of the cemetery company.

(h) For purposes of this section, "cemetery company" includes any individual or entity that leases or rents crypts and niches, even if the individual or entity is not organized, owning, or controlling cemetery lands or property nor conducting the business of a cemetery.



§ 46-1-205 - Payment of dividends -- Restrictions -- Recovery.

No dividend, salary or compensation of any description shall be paid to any stockholder of any cemetery company or any cemetery operator until the company has first set up the improvement care trust fund in the manner and amount provided in § 46-1-204, and no dividend, salary or compensation shall be paid to any stockholder of any cemetery company or any cemetery operator while any improvement care trust fund is deficient because of not having received the payments required by § 46-1-204; provided, that a receiver, as provided for in this chapter, may pay the salaries and compensation that the receiver deems necessary to restore the cemetery to a sound financial condition. Any dividend, salary or commission paid in violation of this section shall be recoverable at the suit of the commissioner, any lot owner, or descendant or next of kin of a lot owner, in the circuit or chancery court, and all stockholders of the cemetery company and cemetery operators receiving the unlawful dividends, salaries or compensation may be joined in the same suit. The proceeds of the suit or claim shall be added to the improvement care trust fund to assist in making the fund current.



§ 46-1-206 - Sales of pre-need merchandise and services.

(a) Except as provided in this section, no cemetery company shall directly or indirectly offer to or enter into a contract for the sale of merchandise or services to be used or performed in connection with the interment or commemoration of a deceased human being, if delivery of the merchandise, other than for incidental additions, such as dates, scrolls, or other supplementary matter representing not more than ten percent (10%) of the total contract price, or performance of the services is to be made more than sixty (60) days after the receipt of any payment under the contract of sale. The provisions of this subsection (a) include, but are not limited to, the pre-need sales of merchandise and services.

(b) (1) If a cemetery company enters into a contract for the sale of merchandise or services that provides for delivery within sixty (60) days, and the cemetery company fails inexcusably to deliver merchandise or services within one hundred twenty (120) days after the receipt of any payment under the contract, the cemetery company shall deposit to a pre-need merchandise and services trust account or a pre-need trust account established pursuant to § 46-1-207 all moneys received under the contract.

(2) (A) For purposes of this part, "delivery" includes physical delivery of the merchandise to the buyer or the cemetery company has paid its supplier for the merchandise, the supplier has caused the merchandise to be manufactured and stored, and has caused certificate of ownership of the merchandise to be sent to the purchaser, and has agreed to ship the merchandise upon the purchaser's request of the cemetery company; provided, that the cemetery company set aside funds for the installation of the merchandise pursuant to § 46-1-207.

(B) For the purposes of this part, no person, firm or corporation will be deemed a supplier to a Tennessee cemetery company, unless it:

(i) Permanently and unalterably identifies all merchandise with the name of the contract beneficiary;

(ii) Submits, upon request of the commissioner, a report of all merchandise that has been purchased through a Tennessee cemetery company and has been placed in storage;

(iii) Permits the commissioner or the commissioner's designee, at any time, to examine stored merchandise that was purchased through a Tennessee cemetery company and to examine any document pertaining to the merchandise;

(iv) Submits evidence to the cemetery company of a bond insuring the existing and good title of any merchandise due any contract beneficiary purchased through a Tennessee cemetery company; and

(v) Submits evidence to the cemetery company ensuring that all merchandise purchased through a Tennessee cemetery company and being stored by the supplier is insured for casualty, theft or other loss.

(c) Nothing in this part shall be construed to apply to contracts for the sale of funeral merchandise and services, such contracts being regulated under title 62, chapter 5, and other general laws of this state.



§ 46-1-207 - Pre-need sales contracts -- Pre-need trust accounts.

(a) A sales contract shall be executed in duplicate, and a signed copy given to the purchaser. The contract shall contain the names of the purchaser and the seller and the name of any person, if other than the purchaser, who is to receive the merchandise or services contracted for, and a description of the merchandise and services shall appear in the contract.

(b) (1) A pre-need sales contract shall be enforceable against the purchaser, only if:

(A) The seller is a cemetery company owning or operating a duly registered cemetery under this chapter; and

(B) The seller, within sixty (60) days following receipt of any consideration paid pursuant to the contract, deposits an amount equal to the procurement costs of the merchandise and services identified in the sales contract, plus twenty percent (20%) of the costs, in a special general fund trust account in a state or national bank authorized by law to administer trust funds. If the sales contract provides for payment on an installment or deferred basis, the seller may elect to pay into the trust account the pro rata portion relating to procurement cost of each installment or deferred payment received, or to pay one hundred twenty percent (120%) of the procurement cost computed as of the date of sale.

(2) A separate general trust account shall be established and maintained for each cemetery owned or operated by a cemetery company, and each account shall bear the additional legend, "pre-need merchandise and services trust account."

(c) All deposits required by this part shall be pursuant to a written trust agreement with the trustee that holds the funds. The trust agreement shall:

(1) State the circumstances under which funds will be deposited and disbursed;

(2) Specify the trustee's fees, if any; and

(3) Provide that the trustee shall furnish the trustor an accounting of general trust balances and earnings at least annually.

(d) Specific funds deposited in the trust account shall be identified or earmarked by contract number and the name of the purchaser. Nothing shall prevent the trustee from commingling the deposits in any trust fund for purposes of the management of the trust fund or the investment of funds in the trust fund. The commissioner has the discretion to audit the records and the sources of the records tendered by the trustee and has full power, including power of subpoena, to inspect the records of the trustor. Failure to comply with the subpoena of the commissioner is a Class A misdemeanor.

(e) (1) For purposes of this part, procurement costs shall be the costs of the merchandise and services as of January 1 of the year in which the pre-need sales contract is executed. These costs shall be determined and substantiated by a wholesale price list of a manufacturer or supplier of the merchandise so sold or by a cost analysis or itemization of the cost of construction of lawn or mausoleum crypts sold by the cemetery company. The procurement costs so determined shall be the basis for the deposits required by subsection (b) and shall be adjusted and verified annually to the commissioner.

(2) For the purposes of this part, procurement costs for interment services, including, but not limited to, entombment and inurnment services, shall not be less than the following: one hundred sixty-five dollars ($165) for interment services, one hundred ten dollars ($110) for entombment services, and forty-four dollars ($44.00) for inurnment services. The basis for determining the procurement costs for these interment services shall be provided to the commissioner annually and verified at the time of audit. The commissioner shall increase the minimum costs by the consumer price index of each calendar year beginning on January 1, 2007.

(f) All deposits required by this part shall be in cash only.

(g) (1) With respect to pre-need sales of mausoleum crypts, the seller may, in lieu of depositing one hundred twenty percent (120%) of procurement costs, elect to set aside a crypt in inventory comparable to each crypt sold prior to construction; provided, that:

(A) The seller establishes and maintains a record of crypts in inventory reduced by the number set aside under this subsection (g); and

(B) The sales contract conveys interment rights or temporary interment rights pending completion of the crypt sold prior to construction.

(2) Subject to the setting aside provided for in subdivision (g)(1), the seller shall at all times maintain its pre-need merchandise and services trust account in the amount required by subsection (b).

(h) The seller shall offer the purchaser the option to pay any applicable sales or use tax on the selected merchandise or services at the time the contract is entered into. If the purchaser chooses to pay the tax, it shall be remitted to the department by the seller, and shall be considered full payment for the sales or use tax on the selected merchandise or services despite any changes in tax rate or cost of merchandise or services that may occur by the time of actual use. If the purchaser later cancels the pre-need contract, the amount of tax paid shall be refunded by the seller who may then claim that amount as a credit against any sales or use tax then due from the seller.



§ 46-1-208 - Disposition of trust funds.

(a) The pre-need merchandise and services trust funds, including the income from the trust funds, after payment of any appropriate trustee fees, commissions and costs, shall remain intact until the merchandise is delivered or the services performed as specified in the sales contract. However, a seller may, upon proper certification to the trustee, withdraw specific funds previously deposited if no deposit was required by § 46-1-207. Upon complete performance of the services or delivery of the merchandise specified in the sales contract, the seller shall certify the performance of the services or the delivery of the merchandise to the trustee by affidavit. Upon the receipt of the certification, the amount of specific funds in the trust account identified to the delivered merchandise or the performed services, including any income or interest earned from the specific funds and not paid pursuant to subsection (b), shall be paid to the seller. The trustee may rely upon all proper certifications required to be made pursuant to this subsection (a), and shall not be liable to anyone for such reliance.

(b) Notwithstanding the provisions of subsection (a), the trustee shall pay the seller, at the seller's option, the net income accumulated as of the end of any fiscal year; provided, that the trust assets after disbursement of income shall not have a market value of less than one hundred twenty percent (120%) of the aggregate procurement costs of all merchandise and services for which deposits are held in trust, subject to proration allowed under § 46-1-207. The seller shall exercise its option by delivering to the trustee a notarized certification of the procurement costs as of the first day of the seller's current fiscal year.

(c) Any specified funds held on behalf of a purchaser that have been dormant for a period of seventy-five (75) years since the time of deposit or last withdrawal against those moneys, may be considered to be closed accounts against which no further demand will be made by the purchaser, and the principal amount may be paid by the trustee to the seller's improvement care trust.

§ First - of 2 versions of this section

46-1-209. Satisfaction of contract -- Cancellation of contract -- Substitution of merchandise or services. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) If for any reason a cemetery company that has entered into a contract for the sale of merchandise or services and has made the deposit into the trust funds as required in this part, cannot or does not provide the merchandise or perform the services called for by the contract within a reasonable time upon request, the purchaser, or the purchaser's heirs or assigns, or duly authorized representatives, shall have the right to provide the merchandise or services; and, having done so, shall be entitled to receive the deposit to the credit of that particular contract. Written instructions to the trustee by the cemetery company directing the trustee to refund the amount of money on deposit, or an affidavit by either the purchaser, or one (1) of the purchaser's heirs or assigns, or duly authorized representative, stating that the merchandise or services were not provided, shall be sufficient authority for the trustee to make refund of the funds on deposit to the person submitting the affidavit. However, nothing in this subsection (a) shall relieve the cemetery company from any liability for nonperformance of the contract.

(b) If the purchaser is in default on making payments under the sales contract for a period of twelve (12) consecutive months, the cemetery company shall have the right to cancel the contract and to withdraw from the trust fund the entire balance to the credit of the defaulting purchaser's account as liquidated damages. In that event, the trustee shall deliver the balance to the cemetery company upon its certification of the default by the purchaser; and upon receiving the certification, the trustee may rely on the certification and shall not be liable to anyone for such reliance.

(c) In the event the purchaser, or the purchaser's heirs or assigns, or authorized representatives, desire to substitute merchandise or services different from that which is specified in the sales contract because of changed conditions or practices in burial customs, the cemetery company shall give credit to the extent of all moneys already paid toward the payment of the substituted merchandise or services; provided, that the original sales contract has not been completed.

§ Second - of 2 versions of this section

46-1-209. Satisfaction of contract -- Cancellation of contract -- Substitution of merchandise or services. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) If for any reason a cemetery company that has entered into a contract for the sale of merchandise or services and has made the deposit into the trust funds as required in this part, cannot or does not provide the merchandise or perform the services called for by the contract within a reasonable time upon request, the purchaser, or the purchaser's heirs or assigns, or duly authorized representatives, shall have the right to provide the merchandise or services; and, having done so, shall be entitled to receive the deposit to the credit of that particular contract. Written instructions to the trustee by the cemetery company directing the trustee to refund the amount of money on deposit, or an affidavit by either the purchaser, or one (1) of the purchaser's heirs or assigns, or duly authorized representative, stating that the merchandise or services were not provided, shall be sufficient authority for the trustee to make refund of the funds on deposit to the person submitting the affidavit. However, nothing in this subsection (a) shall relieve the cemetery company from any liability for nonperformance of the contract.

(b) If the purchaser is in default on making payments under the sales contract for a period of ninety (90) consecutive days, the cemetery company shall have the right to cancel the contract and to withdraw from the trust fund the entire balance to the credit of the defaulting purchaser's account as liquidated damages. In that event, the trustee shall deliver the balance to the cemetery company upon its certification of the default by the purchaser; and upon receiving the certification, the trustee may rely on the certification and shall not be liable to anyone for such reliance.

(c) In the event the purchaser, or the purchaser's heirs or assigns, or authorized representatives, desire to substitute merchandise or services different from that which is specified in the sales contract because of changed conditions or practices in burial customs, the cemetery company shall give credit to the extent of all moneys already paid toward the payment of the substituted merchandise or services; provided, that the original sales contract has not been completed.



§ 46-1-210 - Waiver invalid.

Any provision of any contract for the sale of merchandise or the performance of services that purports to waive any of the provisions of this part shall be null and void.



§ 46-1-211 - Part applicable to mausoleums, crypts and columbariums.

The provisions of this part also apply to all corporations, persons, or businesses, except those corporations, persons or businesses owning and operating a cemetery that maintains an improvement care trust fund, and in which the mausoleum is to be, is being, or has been constructed, engaged in the construction and/or sale of mausoleums, crypts, columbariums or other structures constructed for public use, space in which is offered to the public by sale, and constructed wholly or partially above the surface of the ground or partly covered with earth or sod, for the purpose of permanently containing the dead or cremated remains of human bodies.



§ 46-1-212 - Sale of unconstructed or unfinished mausoleums, crypts and columbariums.

Any corporation, person, or business, except those corporations, persons or businesses owning and operating a cemetery that maintains an improvement care trust fund, and in which the mausoleum is to be, is being, or has been constructed, engaged in the public sale of burial space in a mausoleum, crypt or columbarium that is not completely constructed at the time of a sale, shall withhold the first seventy-five percent (75%) of the proceeds of the sale, to be placed in trust or invested under the provisions of this part, until such time as the mausoleum, crypt, or columbarium, space in which was sold, is completed. After completion, the improvement care trust fund provided in § 46-1-204 shall apply to the completed structure.



§ 46-1-213 - Construction of crypts.

A cemetery company shall commence construction or development of any undeveloped ground or building in which lawn or mausoleum crypts are to be constructed and in which sales, contracts for sale, or agreements for sales, are being made, within thirty-six (36) months after the date of the first sale. The construction or development of the undeveloped ground or building shall be completed within five (5) years after the date of the first sale. Failure to complete construction, as represented at the time of the first sale, shall entitle any purchaser, on demand, to recover all sums paid on the purchase price, plus interest at the rate of six percent (6%) per annum.



§ 46-1-214 - Trust account reports required -- Inspection of trust account records.

(a) (1) Not later than seventy-five (75) days after the end of each of its fiscal years, each cemetery company that engages in sales requiring the establishment of a trust account under this part shall file with the commissioner, on the prescribed form, a report containing:

(A) Beginning balances of deposited funds and accumulated earnings in the trust account;

(B) The deposits to the trust account during the year;

(C) The amount of earnings during the year;

(D) The amounts of the withdrawals of deposits and earnings remaining in trust at the end of the year; and

(E) The aggregate procurement costs, including transportation and labor, of all merchandise and services sold pre-need and yet to be delivered after the report year end; provided, that deferred or installment payments may be prorated to the extent allowed under § 46-1-207.

(2) The commissioner may require a cemetery company to submit reasonably detailed information in support of any report required under this section.

(b) Not later than seventy-five (75) days after the end of the cemetery company's fiscal year, each trustee appointed under this part shall file with the commissioner, on the prescribed form, a report on each trust account established pursuant to this part. The report shall contain the following information:

(1) The combined beginning balance of deposits and earnings in trust;

(2) The aggregate amount of deposits received during the report year;

(3) The amount of the earnings added to the trust account during the year;

(4) The aggregate amount of deposits and earnings disbursed during the report year; and

(5) The aggregate amount of the deposits and earnings remaining in trust at the end of the report year.

(c) For late filing of a report required under this section, a cemetery company shall pay a late penalty not to exceed one hundred dollars ($100) for each month or fraction of a month that the report is late. The commissioner is authorized to establish the amount of the late penalty by promulgating rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The commissioner may, in extenuating circumstances, grant an extension of time for filing a report and waive the penalty, on receipt of a written request before the report is overdue.

(d) If, on or before the date that a report would otherwise be due, a cemetery company notifies the commissioner that it has delivered all merchandise and services due for which a trust account was required, the company need not file a report.

(e) The commissioner shall promulgate and may, from time to time, revise rules and regulations for carrying out the intentions of this part, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(f) The commissioner shall require an audit at least once every two (2) years, or more frequently if the commissioner deems it necessary, to ensure that each person, firm, or corporation that offers or enters into a contract for the sale of merchandise or services under this chapter will be able to perform its contract with the purchaser.

(g) The necessary expenses for any examination pursuant to this section shall be paid by the cemetery company at a rate set by the commissioner.



§ 46-1-215 - Financial reports.

(a) Within seventy-five (75) days after the end of the calendar year or its fiscal year and within seventy-five (75) days on an annual basis thereafter, each cemetery company shall file with the commissioner a report of its condition, on forms provided by the commissioner, which report shall contain the following information:

(1) The name of the cemetery company, the date of incorporation, if incorporated, and the location of the cemetery or cemeteries owned by the company;

(2) The amounts of sales of cemetery lots, grave spaces, mausoleum crypts or niches for which payment has been made in full or certificates or deeds of conveyance issued on cemetery lots, grave spaces, crypt or niches during the preceding calendar or fiscal year;

(3) The amounts received for the special care of any lots, graves, crypts, niches, family mausoleums, memorials, markers or monuments;

(4) The amounts received for the memorial care of commodities;

(5) The amounts paid into the permanent improvement care fund, and the income earned from the fund during the preceding fiscal year;

(6) The number of acres embraced within each cemetery and held by the cemetery company for cemetery purposes;

(7) The names and addresses of the owners of the cemetery company or the officers and directors of the corporation, and any change of control that has occurred during the past calendar or fiscal year; and

(8) The total of all expenditures of income from the improvement care trust fund.

(b) (1) Within forty-five (45) days after the end of the calendar or fiscal year of the cemetery company, the trustee of the improvement care fund of the cemetery company shall file with the commissioner a financial report with respect to the trust fund on forms that are obtained from the commissioner. The report shall include, but not be limited to, specific disclosure of the following:

(A) The current value of the assets, on both a book value and market value basis, and liabilities of the trust as of the beginning and end of the fiscal year of the trust;

(B) All sales, exchanges, or leases of any property between the trust and the cemetery company, any owner of an interest in the cemetery company, any officers or directors or managers of the cemetery company, or immediate family of any such person;

(C) Any loans by the trust or fixed income obligations due the trust that are classified as uncollectible or in default as of the close of the fiscal year of the trust;

(D) Whether the trust at any time held twenty percent (20%) or more of its assets in any single security, debt, mortgage, parcel of real estate, or partnership/joint venture interests;

(E) Whether the trust at any time engaged in any transaction or series of related transactions involving twenty percent (20%) or more of the current value of the trust; and

(F) Whether there were any purchases of nonpublicly traded securities by the trust, the value of which was set without an appraisal by an independent third party.

(2) The commissioner may require the trustee to make additional financial reports that the commissioner deems necessary.

(c) For late filing of a report required under this section, a cemetery company shall pay a late penalty not to exceed one hundred dollars ($100) for each month or fraction thereof that the report is late. The commissioner is authorized to establish the amount of the late penalty by promulgating rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) The commissioner may promulgate rules and regulations that are reasonably necessary to require cemeteries to submit audited financial statements or other financial reports prepared by independent certified public accountants.



§ 46-1-216 - Verification of reports -- Public records.

The annual reports required to be filed in this part shall be duly verified under oath by the owner of the cemetery company and the annual reports by the trustee of the trust fund. Upon filing, the reports shall become public records.



§ 46-1-217 - Agreement with owners of real property to conduct improvement care to graves located on property.

Interested persons, as that term is defined in § 46-4-102, may enter into an agreement with the owners of real property that is not designated as a cemetery, but does have human remains with marked and identifiable graves, to conduct improvement care, as that term is defined in § 46-1-102, to the graves located on the real property. The provisions of this section shall not be construed to require real property owners to provide the improvement care.



§ 46-1-218 - Net earnings of improvement care trust fund sufficient for permanent maintenance and upkeep.

(a) When the improvement care trust fund has become sufficiently large that the net earnings, as defined in § 46-1-204, will ensure the permanent maintenance and upkeep of the cemetery, and the officers and board of directors are of the opinion that it is no longer necessary to continue to set aside twenty percent (20%) to the improvement care trust fund, or any part thereof, for the purpose of maintaining, keeping up and beautifying the cemetery, the board of directors may, in a regular or special meeting, pass a resolution declaring that belief.

(b) The cemetery company shall then be authorized to file a petition in the name of the company in the chancery court of Davidson County stating the passage of the resolution and other pertinent facts as it may desire, and asking that the cemetery company no longer be required to continue to make contributions to the improvement care trust fund or that the contributions be reduced. The petition shall be filed against the commissioner of commerce and insurance. The petition shall be accompanied by an audited balance sheet prepared by a Tennessee certified public accountant showing the financial position of the cemetery company from the date of the petition seeking relief. All financial information submitted shall be kept strictly confidential and shall be subject to a protective order limiting access to the information to the court and the attorney representing the commissioner.

(c) At the final hearing on the petition, the petitioner shall have the burden of proving its entitlement to relief by a preponderance of the evidence. In reaching its decision, the court shall consider at least the following factors, and shall state upon the record its findings:

(1) The financial position of the cemetery company on the date the petition seeking relief was filed;

(2) Whether the net earnings from the improvement care trust fund will be sufficient to provide future maintenance and upkeep of the cemetery for perpetuity; and

(3) The number of lots or grave spaces intended to be used for interment purposes versus the number of lots or grave spaces that have already been sold and the likely impact of the future sale of lots or grave spaces on the cost of maintenance and upkeep.

(d) Upon a final hearing of the issues, the chancery court is authorized to pronounce a decree that, in the opinion of the court from the proof and facts, either refusing any relief whatsoever or granting all of the relief prayed for, or granting any partial relief, that may appear proper to the court. The case shall be kept on the docket of the court, subject to any further orders and decrees that may from time to time appear proper upon any additional showing that may be made under any supplemental petition filed either by the original complainants, on behalf of the state, by any lot owner, or descendant or next of kin of a lot owner who may be entitled to any relief.

(e) In no event shall any relief granted under this part affect the cemetery owner's other obligations under this chapter.

(f) The cost and expenses of the proceeding in subsections (a)-(d) shall be taxed against and paid by the complainant, including reasonable and necessary attorney's fees to the defense attorney, to be determined by the court. The cost and expense shall be paid out of the complainant's general operating account and shall not be paid out of the principal of the improvement care trust fund.

(g) In the event the commissioner determines that any of the following events have occurred, any relief granted by the court to the cemetery company shall immediately terminate and required contributions as set forth in § 46-1-204 shall be resumed without further orders of the court:

(1) A finding by the commissioner that the balance of the improvement care trust fund has decreased by at least fifteen percent (15%) below the fair market value of the trust fund balance as of the date that the petition was filed;

(2) Any sale or transfer that requires notice to the commissioner pursuant to § 46-1-107; or

(3) Purchase of additional land by the cemetery company. The cemetery company shall provide notice of the purchase to the commissioner by certified mail within thirty (30) days of the purchase.

(h) Notice of any event in subsection (g) shall be provided by the commissioner to the cemetery company by certified mail and the cemetery company shall resume its obligation to make contributions to the improvement care trust fund beginning with transactions occurring thirty (30) days following receipt of notice, unless it challenges the accuracy of the determination. Any challenge shall be resolved by the chancery court of Davidson County in accordance with subsection (d), with court costs taxed to the petitioner.






Part 3 - Records and Report, Violations, and Criminal and Civil Penalties

§ 46-1-301 - Powers and duties of commissioner.

(a) The commissioner is responsible for administering and enforcing the provisions of this chapter.

(b) The commissioner may promulgate rules and regulations that are reasonably necessary to effectuate the purposes of this chapter. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The commissioner may seek relief at law or equity to restrain or enjoin any act or practice in violation of this chapter, or of any rule and regulation promulgated for the administration or enforcement of the provisions of this chapter. Jurisdiction is conferred upon the chancery and circuit courts of this state to hear and determine such a suit. No bond is required for the prosecution of the suit or for the issuance of an injunction.

(d) [Deleted by 2012 amendment.]



§ 46-1-302 - Penalty for failure to file report.

(a) Any owner or officer of a cemetery company or officer of the trustee of the respective improvement care fund who willfully fails to make the required report, or to file the report of the trustee, required in this chapter, commits a Class A misdemeanor.

(b) Upon failure to receive an annual report from any cemetery company when due, the commissioner shall be notified, and shall immediately notify the cemetery company, by registered letter sent to the address found on the cemetery company's registration form, that the annual report has not been received. Failure of the cemetery company to file the annual report within fifteen (15) days after the registered letter is mailed shall constitute prima facie evidence of willful failure to file, and the commissioner has the discretion to order a conditional suspension of the certificate of registration and institute proceedings as set forth in §§ 46-1-311 and 46-1-312.



§ First - of 2 versions of this section

46-1-303. Duties and authority of commissioner. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) It is the duty of the commissioner or the commissioner's duly authorized representatives to examine the annual reports made by the cemetery companies and the annual reports made by the trustees, which shall be filed and carefully preserved as a part of the permanent records of the office. The commissioner or the commissioner's duly authorized representatives shall audit and examine the books, bank records, cash receipts and any other documents employed in preparing the annual reports of each cemetery company and trustee once every two (2) years. The commissioner or the commissioner's duly authorized representatives are authorized to audit and examine the books, bank records, cash receipts and any other documents employed in preparing the annual reports of each cemetery company and trustee more frequently than once every two (2) years whenever it appears to the commissioner that the cemetery company or trustee has failed to comply with any provisions contained in this chapter. Whenever it appears to the commissioner that any cemetery company has failed to comply with any provision contained in this chapter, the commissioner is authorized to examine the cemetery company, including all books, bank records, cash receipts and any other documents employed in the transaction of the cemetery company's business for the purpose of discovering violations of this chapter.

(b) The necessary expense of any examination made pursuant to this section shall be paid by the cemetery company at a rate set by the commissioner.

(c) The commissioner is further authorized, upon the finding of any irregularity or violation of this chapter to allow, at the commissioner's discretion, a reasonable time for the irregularity or violation to be corrected or to enforce compliance with the provisions of this chapter through the chancery courts or other courts of the state having jurisdiction.



§ Second - of 2 versions of this section

46-1-303. Duties and authority of commissioner. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) It is the duty of the commissioner or the commissioner's duly authorized representatives to examine the annual reports made by the cemetery companies and the annual reports made by the trustees, which shall be filed and carefully preserved as a part of the permanent records of the office. The commissioner or the commissioner's duly authorized representatives shall audit and examine the books, bank records, cash receipts and any other documents employed in preparing the annual reports of each cemetery company and trustee once every two (2) years. The commissioner or the commissioner's duly authorized representatives are authorized to audit and examine the books, bank records, cash receipts and any other documents employed in preparing the annual reports of each cemetery company and trustee more frequently than once every two (2) years whenever it appears to the commissioner that the cemetery company or trustee has failed to comply with any provisions contained in this chapter. Whenever it appears to the commissioner that any cemetery company has failed to comply with any provision contained in this chapter, the commissioner is authorized to examine the cemetery company, including all books, bank records, cash receipts and any other documents employed in the transaction of the cemetery company's business for the purpose of discovering violations of this chapter.

(b) The necessary expense of any examination made pursuant to this section shall be paid by the cemetery company at a rate set by the commissioner.

(c) The commissioner is further authorized, upon the finding of any irregularity or violation of this chapter to allow, at the commissioner's discretion, a reasonable time for the irregularity or violation to be corrected or to enforce compliance with the provisions of this chapter through the chancery courts or other courts of the state having jurisdiction.

(d) In the event of an audit of a cemetery company authorized by subsection (a), § 46-1-207, § 46-1-214(f), or § 46-1-306, the commissioner or the commissioner's duly authorized representatives shall provide the cemetery company with the following:

(1) A nonbinding, written exit report containing the initial findings of the audit no more than fourteen (14) days after the conclusion of the field audit on the premises of the cemetery; and

(2) A final written report or a results of examination letter detailing the official findings of the audit no more than sixty (60) days after the conclusion of the audit.

(e) Nothing in this section shall invalidate or in any way lessen any finding of an audit that is not issued within the timeframes described in subsection (d).



§ 46-1-304 - Standard of cemetery care -- Enforcement -- Penalty for failure to maintain improvement care fund.

(a) As to matters within its reasonable control, a cemetery company shall maintain its cemeteries so as to reflect respect for the memory of the dead in keeping with the reasonable sensibilities of survivors of those whose remains are interred in the cemeteries.

(b) (1) The district attorney general in whose district a cemetery is situated may bring an action in chancery court to remedy any violation of this section on the petition of five percent (5%) of, or ten (10), lot owners and next of kin of lot owners, whichever is fewer; provided, that only one (1) survivor shall be qualified as a petitioner on account of kinship with one (1) deceased person.

(2) Upon finding that the cemetery is not being consistently maintained as provided in this section, the court shall appoint one (1) or more of the petitioners to perform the maintenance that the court finds to have been neglected and assess the costs of the maintenance to the cemetery company.

(3) After compliance with this section has been achieved, the court shall discharge the appointed petitioner or petitioners; provided, that the cemetery company agrees to provide an appropriate level of maintenance henceforth.

(4) If the trustee of the improvement care trust fund for the benefit of the cemetery has been made a defendant in the action, the court may order the trustee to disburse the net income from the trust to the court or the appointed petitioner or petitioners, and allocate the income to the cost of the maintenance approved by the court.

(c) The officers and directors of a cemetery company commit a Class E felony if they fail to set up and maintain the improvement care trust fund provided in § 46-1-204. They may all be jointly indicted in the same indictment. In addition, they shall be jointly liable at the suit of a lot owner, or descendant or next of kin of a lot owner, for the difference between the amount of the improvement care trust fund as set up by the company and what it should be if set up under the terms of § 46-1-204, plus interest from the date the fund should have been set up. Any recovery under this section or § 46-1-205 shall be for the use of the company and shall be paid into the improvement care trust fund, so as to bring it up to the required amount.



§ 46-1-305 - Attorney's fees.

In addition to the liabilities declared in § 46-1-304, the suitor who brings suit and recovers from a stockholder, director or officer of a company shall also recover reasonable attorney's fees, the amount of which shall be fixed and adjudged by the court before whom the case is tried.



§ 46-1-306 - Reasons to refuse to issue or renew, and to revoke or suspend registration -- Disciplinary action -- Civil penalties -- Compliance examination or independent audit -- Withholding of earnings and disbursements -- Authority to issue citations -- Notification and sharing information.

(a) The commissioner may refuse to issue or renew, and may revoke or suspend, the registration of any cemetery registered pursuant to this chapter or corresponding provisions of prior law for any one (1) or more of the following reasons:

(1) Fraud or deceit on the part of a cemetery operator in application for registration;

(2) Cancellation, revocation, suspension or refusal to renew the registration of a cemetery for disciplinary reasons taken against the cemetery operator in any other state for any cause;

(3) Failure on the part of a cemetery operator to maintain compliance with the requirements for issuance or renewal of the registration;

(4) Revocation or suspension of the right of any cemetery operator to practice before any state or federal agency;

(5) Dishonesty, fraud, or gross negligence on the part of a cemetery company or any cemetery operator in the performance of any services regulated by this chapter or chapter 2 of this title;

(6) Violation, on the part of a cemetery operator of any provision of this chapter or chapter 2 of this title, or rule promulgated by the commissioner under this chapter or chapter 2 of this title;

(7) Violation, on the part of a cemetery company or any cemetery operator of any rule of professional conduct promulgated by the commissioner;

(8) Conviction on the part of a cemetery company or any cemetery operator of a felony, or of any crime an element of which is dishonesty or fraud, under the laws of the United States, of this state, or of any other state or country, if the acts involved would have constituted a crime under the laws of this state;

(9) Performance on the part of a cemetery company or any cemetery operator of any fraudulent act while holding an interest in a registered cemetery issued under this chapter or prior law;

(10) Failure on the part of a cemetery company or any cemetery operator, or on the part of the trustee or any officer of the trustee, to timely and completely file the reports required by this chapter;

(11) Failure on the part of a cemetery company or any cemetery operator to set up and fully fund the improvement care trust fund required by this chapter;

(12) Failure on the part of a cemetery company or any cemetery operator to set up and fully fund the pre-need merchandise and services trust fund required by this chapter;

(13) Failure on the part of a cemetery company or any cemetery operator to maintain the cemetery grounds as set forth at § 46-1-304, and in any rule promulgated for the administration or enforcement of the provisions of this chapter;

(14) Making any false or misleading statement or verification in support of an application for a registration filed by another;

(15) Violation,on the part of a cemetery company or any cemetery operator of the terms of any lawful order entered by the commissioner; and

(16) Selling an interment site or interment right that the cemetery or cemetery operator knew or should have known had been purchased previously by another consumer. This subdivision (a)(16) shall not be construed to prohibit a cemetery company or cemetery operator from selling an interment site that has been determined to have escheated to the cemetery company pursuant to §§ 46-2-103 - 46-2-105. This subdivision (a)(16) shall not be construed to prohibit a consumer who has purchased an interment site from selling or disposing of the interment site in the discretion of that consumer, if the disposition is otherwise in accordance with applicable law.

(b) In addition to or in lieu of any other lawful disciplinary action, the commissioner may assess civil penalties in an amount not to exceed one thousand dollars ($1,000) for each separate violation of a law, rule or order pertaining to this chapter. Each day of continued violation constitutes a separate violation.

(c) The commissioner is authorized to assess a civil penalty in an amount not to exceed ten thousand dollars ($10,000) against the trustee of any trust fund authorized or required by this chapter, for each separate violation of this chapter or of any rule promulgated for the administration or enforcement of the provisions of this chapter, including, but not limited to, improperly making disbursements from such funds. Each day of continued violation constitutes a separate violation.

(d) In addition to or in lieu of any disciplinary action specifically provided for in subsections (a), (b) or (c), the commissioner may order the following action against any cemetery company found to be in violation of this chapter or any rule promulgated under this chapter:

(1) A compliance examination of the cemetery by the commissioner or the commissioner's duly authorized representatives, to be funded by the cemetery company;

(2) An independent audit of the cemetery performed by a certified public accountant, to be funded by the cemetery company.

(e) In addition to or in lieu of any disciplinary action against a cemetery company found to be in violation of this chapter or any rule promulgated under this chapter, the commissioner may:

(1) Direct the trustee of a cemetery's improvement care trust fund to withhold earnings and disbursements if the fund is not fully funded in accordance with this chapter; and

(2) Direct the trustee of a cemetery's merchandise and services trust fund to withhold earnings and disbursements if the fund is not fully funded in accordance with this chapter.

(f) (1) The commissioner or the commissioner's duly authorized representatives are authorized to issue citations, following an on-site inspection, against cemetery companies for failure to maintain the cemetery grounds as set forth at § 46-1-304.

(2) Each citation shall be in writing and shall describe with particularity the basis of the citation.

(3) Each citation shall contain an order to cease all violations of this chapter and an assessment of a civil penalty in an amount not to exceed one thousand dollars ($1,000).

(4) The commissioner shall promulgate rules and regulations to specify those conditions necessary to the issuance of a citation, and the range of penalties for violations of this chapter.

(g) In any proceeding in which discipline provided by subsection (a), (b), (c) or (d) is imposed, the commissioner may also require the respondent cemetery company to pay all costs of the proceeding.

(h) The provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, govern all matters and procedures respecting the hearing and judicial review of any contested case arising under this chapter or chapter 2 of this title.

(i) In any case where the commissioner renders a decision imposing discipline against a cemetery company under this section, the commissioner shall examine the commissioner's records to determine whether the cemetery company holds a registration or a permit in any other state. If so, the commissioner shall notify the cemetery regulatory authority of the other state of its decision, by mail, within forty-five (45) days of rendering the decision. The commissioner may also furnish information relating to proceedings resulting in disciplinary action to other public authorities and to private professional organizations having a disciplinary interest in the registrant. Where a petition for review has been filed pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the notification and furnishing of information provided for in this subsection (i) shall await the resolution of the review and, if resolution is in favor of the cemetery, no notification or furnishing of information shall be made.



§ 46-1-307 - Violations -- Penalties -- Enforcement.

(a) Any cemetery company or seller who, having received any moneys under or in connection with a pre-need sales contract for merchandise and services, fails to deposit or keep on deposit the moneys as required in this chapter, or who fails to substantially perform the contract described in this chapter, commits a Class E felony.

(b) In addition to other remedies, the commissioner may, upon determining that any deficiency exists in any trust account required under this chapter, order the liquidation of the deficiency upon the terms and conditions that the commissioner determines to be appropriate. If the deficiency has not been liquidated as ordered, the commissioner may bring an action in chancery court to recover the amount of the trust deficiency. Upon finding that a deficiency exists, the court may appoint a receiver to operate the cemetery or, if necessary, order the seizure and sale of the assets of the cemetery company, to the end that the trust be made whole. The court may also award reasonable attorney's fees for the attorney representing the commissioner in an action brought under this section; provided, that the commissioner may not impose any penalty or bring any action against any person, firm or corporation that purchased a cemetery prior to July 1, 1986, with respect to a deficiency in any trust account required under this chapter related to transactions that occurred prior to July 1, 1986.



§ 46-1-308 - Fraud as to pre-need sales contract.

In civil actions in which the prevailing party proves fraud relative to a pre-need sales contract for cemetery merchandise and services under this chapter, the prevailing party shall receive treble damages, together with attorney's fees, costs, and interest.



§ 46-1-309 - Revocation of charter or certificate of authority.

Failure to comply with the provisions of § 46-1-204 or § 46-1-215 shall constitute grounds for the state to revoke the charter or certificate of authority of a corporate cemetery company. The revocation proceeding may be filed in the chancery court of the county where the cemetery is located, and may be brought on relation of the state or district attorney general. The court hearing the proceeding may order the seizure and sale of the cemetery company's assets to the extent necessary to set up the improvement care trust fund as required. If the court revokes the charter or certificate of authority, it may order the sale of the whole company property after the improvement care trust fund has been set up, so that the purchaser of the cemetery may continue to operate and maintain it under the terms of this chapter. The court may also award reasonable attorney's fees for the attorney representing the state in a proceeding brought under this section.



§ 46-1-310 - Action by state for recovery of illegally paid dividends.

(a) The state is authorized to recover from stockholders, for the use of the company, dividends illegally paid under § 46-1-205.

(b) The state is also authorized to recover from the officers and directors of the company and the cemetery operators, at any time, for the use of the company, an amount sufficient to bring the improvement care trust fund up to the amount required, together with reasonable attorney's fees for the attorney handling the suit, to be fixed and adjudged by the court trying the case.



§ 46-1-311 - Deficiency in improvement care fund -- Failure to file reports -- Effect -- Orders.

(a) The commissioner may, upon determining that a deficiency exists in the improvement care fund or that a cemetery company has willfully failed to file annual reports, as provided in § 46-1-302, of any cemetery or separate geographical site of a cemetery as required by this chapter, order the correction of the deficiency or failure to file, upon the terms and conditions that the commissioner determines to be appropriate.

(b) While the owner or operator of the cemetery or separate geographical location is in compliance with the terms and conditions of the order, the provisions of § 46-1-205 relative to the payment of dividends, salaries or compensation shall be suspended.

(c) Upon failure of the owner or operator of the cemetery or separate geographical site of a cemetery to correct the deficiency or failure to file as ordered, the commissioner may issue a conditional suspension of the certificate of registration required by § 46-1-103.

(1) The conditional suspension shall be accompanied by an order to correct the deficiency within a stated time, not less than thirty (30) days after issuance of the order.

(2) A conditional suspension of the registration certificate shall not have the effect of interrupting the operation of the cemetery company. It is the purpose of this chapter to provide for an orderly transition from operation by the owner to operation by a receiver, in cases where trust fund deficiencies cannot otherwise be corrected.

(3) If the deficiency is corrected within the time limit stated, further action on the suspension or receivership shall be terminated; provided, that the termination of a suspension shall not be construed to prohibit further actions toward suspension or receivership if a deficiency is determined to exist at a later time.

(d) The commissioner is authorized, upon determining that a substantial deficiency exists in the improvement care fund, to order the cemetery company to correct the deficiency and also to pay to the improvement care fund an amount equal to ten percent (10%) of the deficiency.



§ 46-1-312 - Requirements for appointing a receiver to manage a cemetery.

(a) (1) The Davidson County chancery court, upon the petition of the commissioner, may appoint the commissioner as receiver to take charge of, control and manage a cemetery registered or required to be registered with the commissioner, upon determining that any of the following grounds exist:

(A) The cemetery has not maintained trust funds in the manner required by this chapter;

(B) The cemetery has allowed its registration to lapse, or the registration has been revoked;

(C) The cemetery is impaired or insolvent;

(D) The cemetery has refused to submit its books, records, accounts, or affairs to examination by the commissioner;

(E) There is reasonable cause to believe that there has been embezzlement, misappropriation, or other wrongful misapplication or use of trust funds or fraud affecting the ability of the cemetery to perform its obligation to perform improvement care or deliver merchandise or services;

(F) The cemetery has failed to file any report required by this chapter;

(G) The cemetery cannot or will not be able to meet all of its contractual obligations when they come due;

(H) A deficiency exists in the improvement care trust fund of any cemetery or separate geographical site of a cemetery; or

(I) The cemetery is not being operated in compliance with the terms and conditions of an order of the commissioner then in force and effect.

(2) For the purpose of this section, the Davidson County chancery court shall have exclusive jurisdiction over matters brought under this section, and that court is authorized to make all necessary or appropriate orders to carry out the purposes of this part.

(3) Receivership proceedings instituted pursuant to this part shall constitute the sole and exclusive method of liquidating, rehabilitating, or conserving a cemetery, and no court shall entertain a petition for the commencement of the proceedings unless the petition has been filed in the name of the state on the relation of the commissioner.

(4) The commissioner shall commence any such proceeding by application to the court for an order directing the cemetery to show cause why the commissioner should not have the relief prayed for in the application.

(5) On the return of the order to show cause, and after a full hearing, the court shall either deny the application or grant the application, together with such other relief as the nature of the case and the interests of the public may require.

(6) The commissioner may appoint one (1) or more special deputies, who have all the powers and responsibilities of the receiver granted under this section and the commissioner may employ such counsel, clerks and assistants as deemed necessary. The compensation of the special deputy, counsel, clerks and assistants, and all expenses of taking possession of the cemetery and of conducting the proceedings, shall be fixed by the commissioner, with the approval of the Davidson County chancery court, and shall be paid out of the funds or assets of the cemetery. The persons appointed under this subsection (a) shall serve at the pleasure of the commissioner.

(7) The receiver may take such action as the receiver deems necessary or appropriate to reform and revitalize the cemetery. The receiver has all the powers of the owners and directors, whose authority shall be suspended, except as they are redelegated by the receiver. The receiver has full power to direct and manage, to hire and discharge any employees subject to any contractual rights they may have, and to deal with the property and business of the cemetery.

(8) If it appears to the receiver that there has been criminal or tortious conduct, or breach of any contractual or fiduciary obligation detrimental to the cemetery by any owner, officer, director or other person, the receiver may pursue all appropriate legal remedies on behalf of the cemetery.

(9) If the receiver determines that reorganization, consolidation, conversion, merger or other transformation of the cemetery is appropriate, the receiver shall prepare a plan to effect those changes. Upon application of the receiver for approval of the plan, and after such notice and hearings as the Davidson County chancery court may prescribe, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. Any plan approved under this section shall be, in the judgment of the court, fair and equitable to all parties concerned, taking into consideration the overall operation of the cemetery, and the interests of the lot owners, next of kin of lot owners, and descendants of lot owners and the general public. If the plan is approved, the receiver shall carry out the plan.

(b) The receiver so appointed may employ the proceeds from the sale of lots, and all other saleable items and the income from the operation of the cemetery, over and above that portion due the improvement care trust fund, and other special care funds, and the amount reasonably necessary for the operation and maintenance of the cemetery business, to reduce the deficiency in the improvement care trust fund, upon the terms and conditions and in the manner deemed appropriate by the chancellor, taking into consideration the overall operation of the cemetery, and the interests of the lot owners, next of kin of lot owners, and descendants of lot owners and the general public.

(c) If the sole ground for a receivership was a deficiency in the improvement care trust fund, the chancellor shall, upon a showing that the deficiency in the improvement care trust fund has been eliminated, terminate the suspension of the certificate of registration, compensate the receiver, dissolve the receivership, and restore the management of the cemetery to its owner.

(d) Should it appear to the court that it is impossible to correct the deficiency in the improvement care fund, the court may proceed to order the sale of the cemetery as provided in § 46-1-309, or may otherwise order the termination of the use of the land as a cemetery as provided by law.

(e) (1) For purposes of this subsection (e), Davidson County chancery court has exclusive jurisdiction over matters brought under this subsection (e). In addition, any receiver appointed pursuant to this subsection (e) is authorized to use all remedies available to a receiver pursuant to title 56, chapter 9.

(2) Notwithstanding any provision of this section to the contrary, and in addition to or in lieu of any other authority granted to the commissioner by this chapter, the commissioner may file in the Davidson County chancery court a petition alleging, with respect to a cemetery subject to registration pursuant to this chapter:

(A) That there exists grounds that would justify a court order of a deficiency in either the improvement care or pre-need merchandise and services trust fund of a cemetery;

(B) That the interests of the public will be endangered by delay; and

(C) The contents of an order deemed necessary by the commissioner.

(3) Upon a filing under subdivision (e)(2), the Davidson County chancery court may issue, ex parte and without a hearing, the requested order, which shall direct the commissioner to take possession and control of all or a part of the property, books, accounts, documents and other records of a cemetery, and of the premises occupied by it for transaction of its business, and until further order of the court, enjoin the cemetery and its owners, officers, directors, operators, managers, agents and employees from disposition of its property and from the transaction of its business, except with the written consent of the commissioner.

(4) The Davidson County chancery court shall specify in the order what its duration shall be, which shall be such time as the court deems necessary for the commissioner to ascertain the condition of the cemetery. On motion of either party or on its own motion, the court may, from time to time, hold such hearings as it deems desirable after notice as it deems appropriate, and may extend, shorten or modify the terms of the seizure order. The court shall vacate the seizure order, if the commissioner fails to commence a contested case proceeding to impose any appropriate, lawful disciplinary action against the cemetery after having had a reasonable opportunity to do so. An order of the commissioner pursuant to a contested case proceeding under this chapter shall ipso facto vacate the seizure order.

(5) Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the cemetery.

(6) (A) The commissioner may appoint one (1) or more special deputies, who have all the powers and responsibilities of the receiver granted under this section and the commissioner may employ such counsel, clerks and assistants as deemed necessary. The compensation of the special deputy, counsel, clerks and assistants, and all expenses of taking possession of the cemetery company and of conducting the proceedings, shall be fixed by the commissioner, with the approval of the Davidson County chancery court, and shall be paid out of the funds or assets of the cemetery. The persons appointed under this section shall serve at the pleasure of the commissioner.

(B) In the event that the property of the cemetery or its owners, officers, directors or operators does not contain sufficient cash or liquid assets to defray the costs incurred, the commissioner may advance the costs incurred out of any appropriation for the maintenance of the department of commerce and insurance. Any amounts advanced for expenses of administration shall be repaid to the commissioner for the use of the department out of the first available money of the cemetery.

(7) The receiver may take such action as the receiver deems necessary or appropriate to reform and revitalize the cemetery. The receiver has all the powers of the owners, directors and operators, whose authority shall be suspended, except as they are redelegated by the receiver. The receiver has full power to direct and manage, to hire and discharge any employees subject to any contractual rights they may have, and to deal with the property and business of the cemetery.

(8) If it appears to the receiver that there has been criminal or tortious conduct, or breach of any contractual or fiduciary obligation detrimental to the cemetery by any owner, officer, director, operator or other person, the receiver may pursue all appropriate legal remedies on behalf of the cemetery.

(9) If the receiver determines that reorganization, consolidation, conversion, merger or other transformation of the cemetery is appropriate, the receiver shall prepare a plan to effect those changes. Upon application of the receiver of approval of the plan, and after such notice and hearings as the Davidson County chancery court may prescribe, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. Any plan approved under this section shall be, in the judgment of the court, fair and equitable to all parties concerned. If the plan is approved, the receiver shall carry out the plan.



§ 46-1-313 - Trespass on or injury to cemetery property -- Interference with processions or religious exercises -- Penalty.

(a) No person shall willfully destroy, deface, or injure any monument, tomb, gravestone, or other structure placed in the cemetery, or any roadway, walk, fence or enclosure in or around the cemetery, or injure any tree, plant or shrub, or hunt or shoot, play at any game or amusement, or loiter for lascivious or lewd purposes in the cemetery, or interfere, by words or actions, with any funeral procession or any religious exercises.

(b) (1) A violation of this section is a Class E felony.

(2) Following conviction of a person for violating subsection (a), evidence of damages sustained as a result of the violation shall be presented to the jury, which shall ascertain the total amount of the damages. The court shall then render judgment in that amount against the offender in favor of the cemetery and/or the other aggrieved parties and shall order the offender to make full restitution for the damages. Execution of the judgment shall issue as in other civil cases. The order of restitution shall be in addition to other sanctions imposed pursuant to subdivision (b)(1).









Chapter 2 - Cemetery Companies

Part 1 - General Provisions

§ 46-2-101 - Cemetery rules and regulations.

(a) (1) The owner of every cemetery may make, adopt and enforce, and from time to time may amend, add to, revise, change, modify or abolish, reasonable rules and regulations for:

(A) The use, care, control, management, restriction and protection of the cemetery, and of all parts and subdivisions of the cemetery;

(B) Restricting, limiting and regulating the use of all property within the cemetery;

(C) Regulating and preventing the introduction and care of plants or shrubs within the grounds;

(D) Regulating the conduct of persons and preventing improper assemblages in the cemetery; and

(E) All other purposes deemed necessary by the owner of the cemetery for the proper conduct of the business of the cemetery and the protection or safeguarding of the premises and the principles, plans and ideas on which the cemetery was organized.

(2) The owner of the cemetery may prescribe penalties for the violation of any rule or regulation, which penalties may be recovered by the owner of the cemetery in a civil action.

(3) The rules and regulations shall be plainly printed or typewritten, posted conspicuously and maintained, subject to inspection and copying, at the usual place for transacting the regular business of the cemetery; provided, that no cemetery to which the provisions of chapter 1 of this title are applicable has the power to adopt any rule or regulation in conflict with any of the provisions of chapter 1 of this title or in derogation of the contract rights of lot owners.

(b) (1) The owner of every cemetery has the further right to establish reasonable rules and regulations regarding the type, material, design, composition, finish, and specifications of all commodities to be used or installed in the cemetery. The rules and regulations shall be posted conspicuously and maintained, subject to inspection and copying, at the usual place for transacting the regular business of the cemetery. No cemetery owner has the right to prevent the use of any commodity purchased by a lot owner, or the owner's representative, agent, or heirs or assigns from any source; provided, that the use meets the rules.

(2) A cemetery owner shall be permitted to prohibit the installation of a commodity by noncemetery personnel; provided, that the fee charged by the cemetery owner for installation of the commodity does not exceed twenty-three cents s[23cent]s per square inch of the ground covered by the commodity. At the end of each calendar year, the cemetery owner shall be permitted to increase the fee for the installation of commodities by no more than the percentage representing the consumer price index at the end of that calendar year. The charge for installation of a commodity by the cemetery owner shall be the same to all, regardless of the source of the commodity. The cemetery owner shall install all commodities furnished from sources other than the cemetery within thirty (30) days of the receipt of the commodity, weather permitting.

(3) If the fee charged by a cemetery owner for installation of a commodity exceeds the fee scale described in subdivision (b)(2), then the cemetery owner shall permit installation of the commodity by noncemetery personnel, if requested by the lot owner, or the owner's representative, agent, or heirs or assigns. If noncemetery personnel are permitted to install a commodity, they shall not be denied reasonable access to the lot or grave space for the purpose of installing or servicing the commodity. The cemetery owner shall not deny information pertinent to the place of burial and respective grave location or installation location of the commodity. The information shall be furnished within a reasonable period of time, not to exceed fourteen (14) days after receipt of the request for information. The cemetery owner shall not charge for furnishing the information necessary for the proper installation of the commodity. The cemetery owner shall not charge for any service not performed. The cemetery owner shall only be allowed to charge an administrative or documentation fee to any noncemetery personnel seeking to install a commodity or to have a commodity installed by the cemetery company; provided, however, that the fee is the same amount charged to all cemetery customers, including those customers who purchase the commodity from the cemetery company charging the fee and the fee shall not exceed one hundred dollars ($100) per agreement. The cemetery owners shall not charge any other fees related to any noncemetery personnel seeking to install a commodity, other than the administrative or documentation fee, installation and memorial care.

(4) All cemetery owners shall have a full and complete schedule of all charges for services provided by the cemetery plainly printed or typewritten, posted conspicuously and maintained, subject to inspection and copying, at the usual place for transacting the regular business of the cemetery.



§ 46-2-102 - Action of trespass for damage.

All offenders shall be liable in an action of trespass in the name of the managers or trustees, to pay all damages that have been occasioned by their unlawful acts, which money, when recovered, shall be applied by the managers or trustees to the reparation of the property injured or destroyed.



§ 46-2-103 - Escheat of lots to cemetery owner.

In order to facilitate a more efficient and economical system for caring for and maintaining and improving cemeteries owned and operated by municipalities, corporations and associations within the state of Tennessee, it is provided that after March 21, 1955, all vacant cemetery lots and grave spaces owned by any person dying intestate without issue and leaving no known relatives entitled by the law of descent to the cemetery lots and grave spaces shall escheat to the municipalities, corporations, associations or other owners of a cemetery where vacant lots and grave spaces exist, owned by any person dying testate without devising the vacant cemetery lots or grave spaces, and leaving no lawful heirs, as the case may be, entitled by law to take the vacant cemetery lots or grave spaces, or where the devisees or heirs are incapable of taking the vacant cemetery lots or grave spaces and where there are no lawful heirs, as the case may be.



§ 46-2-104 - Suit for escheat -- Notice -- Parties.

In all cases where municipalities, corporations, associations or other owners of cemeteries have a good right to believe any vacant cemetery lots or grave spaces have escheated to it, the municipalities, corporations, associations or other owners are empowered to bring suit for the escheated property and shall make defendants to its bill filed in the cause the personal representative of the deceased, if known, and all other persons who are in possession or in any manner or way claim any interest in or to the vacant cemetery lots or grave spaces. If the parties are residents of the state, they shall be served with process; if the parties are nonresidents of the state, they shall be made parties by publication, according to law. In addition to the defendants named pursuant to this section under the bill, there shall be publication made for thirty (30) days in a newspaper in the county in which the bill is filed, or if no newspaper is published in the county, then in the nearest newspaper so published, calling upon unknown heirs of the deceased person claiming under the deceased person, in any manner or way, whatever, to enter an appearance as defendants to the bill or suit, and all persons having an interest in the bill or suit may come into court and defend the bill or suit according to the rule of the court.



§ 46-2-105 - Hearing and decree of escheat.

In determining the escheat of any vacant cemetery lots or grave spaces to any municipalities, corporations, associations or other owners of cemeteries, the court shall hear proof, and if satisfied that it would be best for the vacant cemetery lots or grave spaces to escheat, shall decree accordingly.



§ 46-2-106 - Contracts for the sale of commodities.

(a) (1) A contract for the sale of a commodity shall be executed in duplicate and a signed copy given to the purchaser. The contract shall fully and conspicuously disclose in simple and readily understood language the terms and conditions of the contract.

(2) The contract shall specifically state the purchase price of the commodity, the installation fee, and any charge for memorial care of the commodity made pursuant to § 46-1-204.

(b) The provisions of this section do not apply to cemeteries described in § 46-1-105; provided, that the cemeteries do not engage in the sale of memorials consisting of permanent monuments or gravemarkers of marble, granite, or bronze, bronze plaques, or bronze vases.



§ 46-2-107 - Funds to maintain cemeteries.

(a) Notwithstanding any other provision of the law to the contrary, upon a majority vote of the county legislative body, a county may draw upon its general fund and may solicit, receive and utilize funds from all other sources, public or nonpublic for the purpose of rehabilitating or maintaining dilapidated or abandoned cemeteries, or portions of cemeteries, subject to the limitations imposed by subsection (b). The maintenance may include:

(1) Clearing vegetation or debris as appropriate, planting and otherwise improving the premises, cutting the grass and raking and cleaning cemetery plots at reasonable intervals;

(2) Repairing and preserving the drains, water lines, roads, fences, statues, fountains and other structures;

(3) Securing, maintaining or reconstructing the necessary records of lot ownership and burials;

(4) Resetting or straightening tipped gravemarkers, monuments or memorials; or

(5) Replacing damaged gravemarkers, monuments or memorials.

(b) The provisions of this section shall not be construed to authorize any county to utilize funds to maintain cemeteries or portions of cemeteries that are presently maintained adequately or that maintain a sufficient improvement care trust fund pursuant to this chapter and chapter 1 of this title.









Chapter 3 - Management and Regulation of Cemeteries



Chapter 4 - Termination of Use of Land as Cemetery

§ 46-4-101 - Grounds affected -- Facts that justify termination of use.

This chapter, which is enacted for the public welfare in the exercise of the police powers of the state of Tennessee, applies to any burial ground in the state of Tennessee, including any land owned or controlled by cemetery companies, that the court to which jurisdiction is given by this chapter finds, for any of the reasons stated in this chapter, is unsuitable for its use as such and as a resting place for the dead whose remains are buried in the burial ground, or the further use of which for those purposes the court finds, for any of such reasons, is inconsistent with due and proper reverence or respect for the memory of the dead or otherwise unsuitable for those purposes, the reasons being:

(1) The burial ground is abandoned; or

(2) The burial ground is in a neglected or abandoned condition; or

(3) The existence of any conditions or activities about or near the burial ground that the court finds render the further use of the burial ground for the purposes mentioned in this section that are inconsistent with due and proper reverence or respect for the memory of the dead, or for any other reason unsuitable for those purposes.



§ 46-4-102 - "Interested persons" defined.

As used in this chapter, unless the context otherwise requires,"interested persons" means any and all persons who have any right or easement or other right in, or incident or appurtenant to, a burial ground as such, including the surviving spouse and children, or if no surviving spouse or children, the nearest relative or relatives by consanguinity of any one (1) or more deceased persons whose remains are buried in any burial ground.



§ 46-4-103 - Suits for termination of use of land, removal and reinterment and for disposal of land -- Municipal authority extended.

(a) Any interested person or persons, and/or any county in this state in which a burial ground is situated, and/or any municipality in this state if the burial ground is situated in the municipality or within one (1) mile of the lawful corporate limits of the municipality and not beyond the limits of the county in which any part of the municipality is situated and not within the lawful corporate limits of any other municipality in Tennessee, may bring or join in a suit in the chancery court of the county in which the burial ground is situated, for the following purpose or purposes:

(1) To have the remains of all deceased persons buried in the burial ground removed from the burial ground and reburied in a suitable repository to be obtained for that purpose before their removal from the burial ground;

(2) To terminate the use of, and all rights and easements to use, the ground as a burial ground, and all rights and easements incident or appurtenant to the ground as a burial ground; and

(3) Thereupon, to partition or sell for partition the ground if the court finds that it belongs to two (2) or more persons and if any one (1) or more of the owners applies for partition. The authority of all municipalities in the state of Tennessee is extended, for the sole purpose of bringing or joining in the suit by the municipality, but for no other purpose, to a distance of one (1) mile from the lawful corporate limits of the municipality but not beyond the limits of the county in which any part of the municipality is situated and not so as to come within the lawful corporate limits of any other municipality of the state of Tennessee.

(b) In the suit, all interested persons who are not complainants shall be made defendants, and the owner or owners of the land or of any right of reversion or other right or interest in the land, if the owner or owners shall be or include other than the interested persons, shall also be made defendants. Interested persons who are minors or otherwise incompetent or under disability may become complainants by guardian or next friend. All known defendants who are minors or otherwise incompetent or under disability shall be represented by guardian ad litem. Nonresident and unknown defendants may be proceeded against by order of publication, and publication, in the manner provided by law.



§ 46-4-104 - Granting of relief -- Provisions for reinterment.

Such removal and reinterment, and other relief described in § 46-4-103, including partition or sale for partition if prayed for and if the court finds the conditions for partition exist as provided in § 46-4-103, shall be granted, authorized, decreed and ordered by the court upon the court finding, upon the hearing of the cause upon the entire record, including the pleadings and proof, that any one (1) or more of the reasons specified in § 46-4-101 exist, and that, due to the same, the burial ground is unsuitable for use as a burial ground and as a resting place for the dead whose remains are buried therein, or that the further use thereof for those purposes is inconsistent with due and proper reverence or respect for the memory of the dead, or for any other reason unsuitable for those purposes; but the removal and reinterment and such other relief shall be granted, authorized, ordered and decreed only upon it being shown to the satisfaction of the court that definite arrangements have been made, or before the removal will be made, for reinterment of all of the remains in a place found by the court to be suitable for reinterment; that for that purpose there have been obtained, or before the removal there will be obtained, either the fee simple title to the place of reinterment or adequate permanent right and easement to use the place of reinterment for reinterment, and adequate permanent right and easement of access to the place of reinterment for visitation; that the removal and reinterment of all the remains will be done with due care and decency, and that suitable memorial or memorials will be erected at the place of reinterment.






Chapter 5 - Historic Cemeteries--Cemetery Advisory Committee [Repealed]



Chapter 6 - Veterans' Cemeteries

§ 46-6-101 - Establishment.

(a) The department of veterans services shall provide for Tennessee veterans' cemeteries.

(b) It is the legislative intent that the department, in consultation with the department of finance and administration and other appropriate state departments and agencies, shall, within existing state resources, identify any available state-owned real property and other available financial resources to establish a veterans' cemetery in each of the three (3) grand divisions of the state.

(c) The department of veterans services is authorized to establish additional veterans' cemeteries, as needed, by using state resources in accordance with the planning criteria of the United States department of veterans' affairs (USDVA) and the national cemetery administration (NCA) in order to receive federal grant funding to assist with establishment of additional veterans' cemeteries.



§ 46-6-102 - Acceptance and use of funds.

(a) The department of veterans services is authorized to accept any private or public funds, including appropriations, to effectuate the purposes of this chapter.

(b) The department is further authorized to use any funds or other assistance made available to the department to effectuate the purposes of this chapter.



§ 46-6-103 - Application for federal grant.

In establishing Tennessee veterans' memorial cemeteries, it is the intention of the general assembly that the state shall apply for a grant from the United States administrator of veterans' affairs pursuant to the provisions of Public Law 95-476, 92 Stat. 1504, and the department of veterans services is authorized to submit the application on behalf of the state.



§ 46-6-104 - Construction -- Expenditure of funds.

The provisions of this chapter shall not be construed to be an appropriation of funds and no funds shall be obligated or expended pursuant to this chapter unless the funds are specifically appropriated by the general appropriations act or otherwise made available in accordance with § 46-6-101.






Chapter 7 - Trusts for Perpetual Care of Private Cemeteries

§ 46-7-101 - Legislative intent.

(a) The general assembly recognizes that the operation of a cemetery is a public purpose and further recognizes that the proper maintenance of a cemetery or burial grounds, whether private or public, is in the interest of the public health and safety serving a valid public purpose.

(b) A trust created for the perpetual care or improvement of a cemetery or graves lessens the burden of government and, therefore, is found and declared to be a charitable trust. To that end, the general assembly declares its support for the establishment and formation of a trust corporation to act as trustee of a charitable trust for the perpetual care of private cemeteries.



§ 46-7-102 - Cemetery trust corporation -- Purpose, powers, exemptions -- Charter and capital stock.

(a) (1) A trust corporation, which shall be chartered as a not-for-profit general welfare corporation under the laws of Tennessee, may be formed for the sole purpose of administering and providing fiduciary services for a trust created for the perpetual care of a private cemetery, thereby benefiting all the citizens of this state.

(2) The services performed by a trust corporation formed under this chapter are necessarily services not otherwise generally available for such purposes, and the commissioner of financial institutions shall exempt the corporation from any requirement of title 45, chapters 1 and 2, or the rules of the department of financial institutions, that would threaten the viability of the corporation, including, but not limited to, capitalization requirements, fees, and procedures that are not essential to the protection of the interests of the trust beneficiaries.

(3) The trust corporation shall file its charter with the secretary of state and shall also record its charter in the office of the register of deeds in the county in which its principal office is located. The trust corporation's existence shall continue until terminated by law.

(4) It is not the purpose of the corporation to engage in commercial banking activity or private fiduciary activity, except to the limited extent of acting in a fiduciary capacity for a person who creates a trust for the perpetual care of a private cemetery and specifically designates a trust corporation formed under this chapter to serve in the capacity as trustee.

(5) A trust corporation formed under this chapter must use the word "cemetery" in its corporate title and may not advertise its services in such a manner as to represent that the corporation is a general fiduciary trust company.

(b) In addition to the general duties and powers of corporations formed under the laws of Tennessee, a trust corporation formed under this chapter is authorized to:

(1) Accept funds and gifts of land for the benefit of the trust;

(2) Enter into contracts, trust agreements, and other fiduciary instruments;

(3) Adopt, use and display a corporate seal;

(4) Adopt and amend bylaws, rules and regulations for carrying out the purpose of this chapter;

(5) Manage and invest money and other property for the benefit of the trust;

(6) Act in a fiduciary capacity for a person creating a trust for the perpetual care of a private cemetery who specifically designates the trust corporation to act as trustee; and

(7) Have such powers as are necessary and convenient to carry out the purpose for which the trust corporation is organized, including, but not limited to, any necessary and appropriate actions to associate with or participate in transactions through the federal reserve system.

(c) As the trust corporation is formed for a valid public purpose and will exercise its powers for the benefit of the state, the trust corporation, its capital stock, all properties at any time owned or held by it in a fiduciary capacity, and income derived from the trust funds shall be exempt from taxation by the state or any local unit, or subdivision or instrumentality of the state.

(d) Any capital stock of the trust corporation shall be held by the members of the board of directors and their successors in office, by virtue of their incumbency in office.



§ 46-7-103 - Board of directors -- Administration -- Investments.

(a) The trust corporation shall have a board of directors as provided in the document that creates the trust to be administered by the corporation. The board shall also serve as trustee of the trust. The directors and their successors shall be appointed in the manner provided in the document.

(b) The trust document shall also provide for the administration and maintenance of the trust funds and the manner in which funds are received and invested by the board acting as trustees for the trust, as well as the manner in which the real property may be conveyed to the trust for burial purposes to be irrevocably committed to the use for which it is conveyed. Unless the trust document otherwise provides, investments of the trust funds shall be essentially the same as those authorized for the investment of trust funds in accordance with title 35, chapter 3.



§ 46-7-104 - Purpose of trust -- Expenditures for perpetual care.

(a) Any trust created for the perpetual care of a private cemetery to be administered by a trust corporation formed under the provisions of this chapter shall be a charitable trust for the general welfare of the citizens of the state. The board of directors of the trust corporation shall establish guidelines for disbursement that are not inconsistent with this chapter or the trust document under which it operates as trustee for the trust.

(b) The corpus and income from the investment of the trust for the perpetual care of a private cemetery shall be expended solely for the purpose of providing perpetual care in accordance with this chapter and the respective trust agreement, except that reasonable expenses for administration of the trust may be deducted from the income.



§ 46-7-105 - Contributions -- Gifts of land.

Any person, association, or corporation may make contributions to the trust corporation for the benefit of the trust pursuant to this chapter, and the trust corporation is authorized to accept funds and deposit the funds in the trust. In addition, the trust corporation is authorized to accept gifts of land for the benefit of the trust as provided in this chapter. Gifts of land shall be made in the name of the trust corporation with appropriate language of limitation.






Chapter 8 - Family Burial Grounds Protection

§ 46-8-101 - Short title -- Legislative intent.

This chapter shall be known and may be cited as the "Family Burial Grounds Protection Act." This chapter is intended to provide notice to buyers of property with known burial grounds and gravesites. It does not remove any protection to those sites under existing law.



§ 46-8-102 - Definitions.

As used in this part, unless the context otherwise requires:

(1) "Crypt" has the same meaning as used in § 46-1-102;

(2) "Gravesite" means a space of ground used for lawful interment of a deceased person; and

(3) "Human remains" or "remains" has the same meaning as used in § 46-1-102.



§ 46-8-103 - Duty to protect graves or crypt -- Disturbances prohibited -- Transfer of remains.

(a) A deed for real property that indicates the presence of a gravesite or crypt containing human remains on the property conveyed obligates the immediate and future buyer or buyers of the property to protect the gravesite or crypt from disturbance. The owner of real property has the responsibility for taking appropriate action, prior to conveying the property, to ensure that the deed reflects the presence of the gravesite or crypt on the property.

(b) Real property that has a deed that reflects the presence of human remains on the property is protected from disturbance or development as follows:

(1) A gravesite may not be disturbed in the area of ten feet (10') surrounding the perimeter of the gravesite; and

(2) A crypt may not be disturbed in the area of five feet (5') surrounding the perimeter of the crypt.

(c) The owner of real property that has a deed that reflects the presence of human remains on the property has the option of transferring the remains, at the owner's expense, pursuant to the procedure for termination of use as a cemetery in chapter 4 of this title. However, prior to filing any action in chancery court to transfer the remains located in a gravesite or crypt, the proponent of the action shall first publish a notice in a newspaper of general circulation within the county in which the gravesite or crypt is located. The notice shall include the name of the proponent of the action, the location of the property where the remains are located and any name that can be discerned from the site of any person there interred. Upon complete transfer of all human remains from the property that are properly described on the deed, the buyer has the right to the use of the area previously containing the remains as is consistent for the remainder of the property.









Title 47 - Commercial Instruments And Transactions

Chapter 1 - Uniform Commercial Code -- General Provisions

Part 1 - General Provisions

§ 47-1-101 - Short title.

(a) Chapters 1-9 of this title shall be known and may be cited as the Uniform Commercial Code.

(b) This chapter shall be known and may be cited as the "Uniform Commercial Code -- General Provisions."



§ 47-1-102 - Scope of chapter.

This chapter applies to a transaction to the extent that it is governed by chapters 2-9 of this title.



§ 47-1-103 - Construction of chapters 1-9 to promote their purposes and policies -- Applicability of supplemental principles of law.

(a) Chapters 1-9 of this title must be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) To simplify, clarify, and modernize the law governing commercial transactions;

(2) To permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3) To make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of chapters 1-9 of this title, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.

(c) In any dispute as to the proper construction of one (1) or more sections of chapters 1-9 of this title, the Official Comments pertaining to the corresponding sections of the Uniform Commercial Code, Official Text, as adopted by the National Conference of Commissioners on Uniform State Laws and the American Law Institute and as in effect on July 1, 2013, in this state, shall constitute evidence of the purposes and policies underlying such sections, unless:

(1) The sections of chapters 1-9 of this title that are applicable to the dispute differ materially from the sections of the Official Text that would be applicable thereto; or

(2) The Official Comments are inconsistent with the plain meaning of the applicable sections of chapters 1-9 of this title.



§ 47-1-104 - Construction against implied repeal.

Chapters 1-9 of this title being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.



§ 47-1-105 - Severability.

If any provision or clause of chapters 1-9 of this title or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of chapters 1-9 of this title that can be given effect without the invalid provision or application, and to this end the provisions of chapters 1-9 of this title are severable.



§ 47-1-106 - Use of singular and plural -- Gender.

In chapters 1-9 of this title, unless the statutory context otherwise requires:

(1) Words in the singular number include the plural, and those in the plural include the singular; and

(2) Words of any gender also refer to any other gender.



§ 47-1-107 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001, et seq., except that nothing in this chapter modifies, limits, or supersedes § 7001(c) of that act, codified in 15 U.S.C. § 7001(c), or authorizes electronic delivery of any of the notices described in § 7003(b) of that act, codified in 15 U.S.C. § 7003(b).






Part 2 - General Definitions and Principles of Interpretation

§ 47-1-201 - General definitions.

(a) Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in chapters 2-9 of this title that apply to particular chapters or parts thereof, have the meanings stated.

(b) Subject to definitions contained in chapters 2-9 of this title that apply to particular chapters or parts thereof:

(1) "Action", in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined;

(2) "Aggrieved party" means a party entitled to pursue a remedy;

(3) "Agreement", as distinguished from "contract", means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in § 47-1-303;

(4) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company;

(5) "Bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title, or certificated security that is payable to bearer or indorsed in blank;

(6) "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt;

(7) "Branch" includes a separately incorporated foreign branch of a bank;

(8) "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence;

(9) "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under chapter 2 may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt;

(10) "Conspicuous", with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(A) A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(B) Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language;

(11) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes;

(12) "Contract", as distinguished from "agreement", means the total legal obligation that results from the parties' agreement as determined by chapters 1-9 of this title as supplemented by any other applicable laws;

(13) "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate;

(14) "Defendant" includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim;

(15) "Delivery", with respect to an electronic document of title, means voluntary transfer of control and, with respect to an instrument, a tangible document of title, or chattel paper, means voluntary transfer of possession;

(16) "Document of title" means:

(A) That document which, in the regular course of business or financing, is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, hold, and dispose of the record and the goods the record covers; and

(B) A record that purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession that are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium;

(17) "Fault" means a default, breach, or wrongful act or omission;

(18) "Fungible goods" means:

(A) Goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) Goods that by agreement are treated as equivalent;

(19) "Genuine" means free of forgery or counterfeiting;

(20) "Good faith", except as otherwise provided in chapter 5 of this title, means honesty in fact in the conduct or transaction concerned;

(21) "Holder" means the person:

(A) In possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession;

(B) In possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(C) In control of a negotiable electronic document of title;

(22) "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved;

(23) "Insolvent" means:

(A) Having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) Being unable to pay debts as they become due; or

(C) Being insolvent within the meaning of federal bankruptcy law;

(24) "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two (2) or more countries;

(25) "Organization" means a person other than an individual;

(26) "Party", as distinguished from "third party", means a person that has engaged in a transaction or made an agreement subject to chapters 1-9 of this title;

(27) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity;

(28) "Present value" means the amount as of a date certain of one (1) or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into;

(29) "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property;

(30) "Purchaser" means a person that takes by purchase;

(31) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(32) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal;

(33) "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate;

(34) "Right" includes remedy;

(35) "Security interest" means an interest in personal property or fixtures that secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to chapter 9 of this title. "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under § 47-2-401, but a buyer may also acquire a "security interest" by complying with chapter 9 of this title. Except as otherwise provided in § 47-2-505, the right of a seller or lessor of goods under chapter 2 or 2A of this title to retain or acquire possession of the goods is not a "security interest", but a seller or lessor may also acquire a "security interest" by complying with chapter 9 of this title. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under § 47-2-401 is limited in effect to a reservation of a "security interest". Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to § 47-2-401;

(36) "Send" in connection with a writing, record, or notice means:

(A) To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) In any other way to cause to be received any record or notice within the time it would have arrived if properly sent;

(37) "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing;

(38) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(39) "Surety" includes a guarantor or other secondary obligor;

(40) "Term" means a portion of an agreement that relates to a particular matter;

(41) "Unauthorized signature" means a signature made without actual, implied, or apparent authority. The term includes a forgery;

(42) "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire;

(43) "Writing" includes printing, typewriting, or any other intentional reduction to tangible form. "Written" has a corresponding meaning.



§ 47-1-202 - Notice -- Knowledge.

(a) Subject to subsection (f), a person has "notice" of a fact if the person:

(1) Has actual knowledge of it;

(2) Has received a notice or notification of it; or

(3) From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

(c) "Discover", "learn", or words of similar import refer to knowledge rather than to reason to know.

(d) A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to subsection (f), a person "receives" a notice or notification when:

(1) It comes to that person's attention; or

(2) It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.



§ 47-1-203 - Lease distinguished from security interest.

(a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee; and:

(1) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) The lessee assumes risk of loss of the goods;

(3) The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) The lessee has an option to renew the lease or to become the owner of the goods;

(5) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.



§ 47-1-204 - Value.

Except as otherwise provided in chapters 3, 4, and 5 of this title, a person gives value for rights if the person acquires them:

(1) In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) As security for, or in total or partial satisfaction of, a preexisting claim;

(3) By accepting delivery under a preexisting contract for purchase; or

(4) In return for any consideration sufficient to support a simple contract.



§ 47-1-205 - Reasonable time -- Seasonableness.

(a) Whether a time for taking an action required by chapters 1-9 of this title is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.



§ 47-1-206 - Presumptions.

Whenever chapters 1-9 of this title create a "presumption" with respect to a fact, or provide that a fact is "presumed", the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.






Part 3 - Territorial Applicability and General Rules

§ 47-1-301 - Territorial applicability -- Parties' power to choose applicable law.

(a) Except as otherwise provided in this section, when a transaction bears a reasonable relation to this state and also to another state or nation the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties.

(b) In the absence of an agreement effective under subsection (a), and except as provided in subsection (c), chapters 1-9 of this title apply to transactions bearing an appropriate relation to this state.

(c) If one (1) of the following provisions of chapters 1-9 of this title specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1) Section 47-2-402;

(2) Sections 47-2A-105 and 47-2A-106;

(3) Section 47-4-102;

(4) Section 47-4A-507;

(5) Section 47-5-116;

(6) Section 47-8-110; or

(7) Sections 47-9-301 -- 47-9-307.



§ 47-1-302 - Variation by agreement.

(a) Except as otherwise provided in subsection (b) or elsewhere in chapters 1-9 of this title, the effect of provisions of chapters 1-9 of this title may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by chapters 1-9 of this title may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever chapters 1-9 of this title require an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of chapters 1-9 of this title of the phrase "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.



§ 47-1-303 - Course of performance, course of dealing, and usage of trade.

(a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) Express terms prevail over course of performance, course of dealing, and usage of trade;

(2) Course of performance prevails over course of dealing and usage of trade; and

(3) Course of dealing prevails over usage of trade.

(f) Subject to § 47-2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.



§ 47-1-304 - Obligation of good faith.

Every contract or duty within chapters 1-9 of this title imposes an obligation of good faith in its performance and enforcement.



§ 47-1-305 - Remedies to be liberally administered.

(a) The remedies provided by chapters 1-9 of this title must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in chapters 1-9 of this title or by other rule of law.

(b) Any right or obligation declared by chapters 1-9 of this title is enforceable by action unless the provision declaring it specifies a different and limited effect.



§ 47-1-306 - Waiver or renunciation of claim or right after breach.

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.



§ 47-1-307 - Prima facie evidence by third-party documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.



§ 47-1-308 - Performance or acceptance under reservation of rights.

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice", "under protest", or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.



§ 47-1-309 - Option to accelerate at will.

A term providing that one (1) party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure", or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.



§ 47-1-310 - Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.









Chapter 2 - Sales

Part 1 - Short Title, General Construction and Subject Matter

§ 47-2-101 - Short title.

This chapter shall be known and may be cited as Uniform Commercial Code -- Sales.



§ 47-2-102 - Scope -- Certain security and other transactions excluded from this chapter.

Unless the context otherwise requires, this chapter applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this chapter impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.



§ 47-2-103 - Definitions and index of definitions.

(1) In this chapter unless the context otherwise requires:

(a) "Buyer" means a person who buys or contracts to buy goods.

(b) "Good faith" in the case of a merchant means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

(c) "Receipt" of goods means taking physical possession of them.

(d) "Seller" means a person who sells or contracts to sell goods.

(2) Other definitions applying to this chapter or to specified parts thereof, and the sections in which they appear are:

"Acceptance." § 47-2-606.

"Banker's credit." § 47-2-325.

"Between merchants." § 47-2-104.

"Cancellation." § 47-2-106(4).

"Commercial unit." § 47-2-105.

"Confirmed credit." § 47-2-325.

"Conforming to contract." § 47-2-106.

"Contract for sale." § 47-2-106.

"Cover." § 47-2-712.

"Entrusting." § 47-2-403.

"Financing agency." § 47-2-104.

"Future goods." § 47-2-105.

"Goods." § 47-2-105.

"Identification." § 47-2-501.

"Installment contract." § 47-2-612.

"Letter of credit." § 47-2-325.

"Lot." § 47-2-105.

"Merchant." § 47-2-104.

"Overseas." § 47-2-323.

"Person in position of seller." § 47-2-707.

"Present sale." § 47-2-106.

"Sale." § 47-2-106.

"Sale on approval." § 47-2-326.

"Sale or return." § 47-2-326.

"Termination." § 47-2-106.

(3) "Control" as provided in § 47-7-106 and the following definitions in other chapters apply to this chapter:

"Check." § 47-3-104.

"Consignee." § 47-7-102.

"Consignor." § 47-7-102.

"Consumer goods." § 47-9-102.

"Dishonor." § 47-3-502.

"Draft." § 47-3-104.

(4) In addition chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.



§ 47-2-104 - Definitions -- "Merchant" -- "Between merchants" -- "Financing agency."

(1) "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (§ 47-2-707).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.



§ 47-2-105 - Definitions -- Transferability -- "Goods" -- "Future goods" -- "Lot" -- "Commercial unit."

(1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (chapter 8 of this title) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (§ 47-2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future goods." A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.



§ 47-2-106 - Definitions -- "Contract" -- "Agreement" -- "Contract for sale" -- "Sale" -- "Present sale" -- "Conforming to contract" -- "Termination" -- "Cancellation."

(1) In this chapter unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (§ 47-2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.



§ 47-2-107 - Goods to be severed from realty -- Recording.

(1) A contract for the sale of minerals or the like including oil and gas or a structure or its materials to be removed from realty is a contract for the sale of goods within this chapter if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this chapter whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.






Part 2 - Form, Formation and Readjustment of Contract

§ 47-2-201 - Formal requirements -- Statute of frauds.

(1) Except as otherwise provided in this section, a contract for sale of goods for the price of five hundred dollars ($500) or more is not enforceable by way of action or defense unless there is some writing or record sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing or record is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing or record.

(2) Between merchants if within a reasonable time a writing or record in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten (10) days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable:

(a) if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) if the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods for which payment has been made and accepted or which have been received and accepted (§ 47-2-606).



§ 47-2-202 - Final written expression -- Parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) By course of performance, course of dealing or usage of trade, pursuant to § 47-1-303; and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.



§ 47-2-203 - Seals inoperative.

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.



§ 47-2-204 - Formation in general.

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one (1) or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.



§ 47-2-205 - Firm offers.

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three (3) months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.



§ 47-2-206 - Offer and acceptance in formation of contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances:

(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or non-conforming goods, but such a shipment of non-conforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



§ 47-2-207 - Additional terms in acceptance or confirmation.

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) the offer expressly limits acceptance to the terms of the offer;

(b) they materially alter it; or

(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of chapters 1-9 of this title.



§ 47-2-209 - Modification, rescission and waiver.

(1) An agreement modifying a contract within this chapter needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this chapter (§ 47-2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.



§ 47-2-210 - Delegation of performance -- Assignment of rights.

(1) A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in § 47-9-406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him by his contract, or impair materially his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer; and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee (§ 47-2-609).






Part 3 - General Obligation and Construction of Contract

§ 47-2-301 - General obligation of parties.

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.



§ 47-2-302 - Unconscionable contract or clause.

(1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.



§ 47-2-303 - Allocation or division of risks.

Where this chapter allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden.



§ 47-2-304 - Price payable in money, goods, realty, or otherwise.

(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this chapter, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.



§ 47-2-305 - Open price term.

(1) The parties, if they so intend, can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if:

(a) nothing is said as to price; or

(b) the price is left to be agreed by the parties and they fail to agree; or

(c) the price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one (1) party the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.



§ 47-2-306 - Output, requirements and exclusive dealings.

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.



§ 47-2-307 - Delivery in single lot or several lots.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.



§ 47-2-308 - Absence of specified place for delivery.

Unless otherwise agreed:

(a) the place for delivery of goods is the seller's place of business or if he has none his residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.



§ 47-2-309 - Absence of specific time provisions -- Notice of termination.

(1) The time for shipment or delivery or any other action under a contract if not provided in this chapter or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one (1) party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.



§ 47-2-310 - Open time for payment or running of credit -- Authority to ship under reservation.

Unless otherwise agreed:

(a) Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) If the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (§ 47-2-513); and

(c) If delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or, if none, the seller's residence; and

(d) Where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.



§ 47-2-311 - Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite (§ 47-2-204(3)) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one (1) of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in § 47-2-319(1)(c) and (3) specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one (1) party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

(a) is excused for any resulting delay in his own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.



§ 47-2-312 - Warranty of title and against infringement -- Buyer's obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that:

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.



§ 47-2-313 - Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.



§ 47-2-314 - Implied warranty -- Merchantability -- Usage of trade.

(1) Unless excluded or modified (§ 47-2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as:

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (§ 47-2-316) other implied warranties may arise from course of dealing or usage of trade.



§ 47-2-315 - Implied warranty -- Fitness for particular purpose -- Exception for certain livestock.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose. With respect to the sale of cattle, hogs, sheep, and horses, there shall be no implied warranty that the cattle, hogs, sheep, and horses are free from disease.



§ 47-2-316 - Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this chapter on parol or extrinsic evidence (§ 47-2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2):

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this chapter on liquidation or limitation of damages and on contractual modification of remedy (§§ 47-2-718 and 47-2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale, procurement, processing, distribution or use of human tissues (such as corneas, bones, or organs), whole blood, plasma, blood products, or blood derivatives. Such human tissues, whole blood, plasma, blood products, or blood derivatives shall not be considered commodities subject to sale or barter, and the transplanting, injection, transfusion or other transfer of such substances into the human body shall be considered a medical service.



§ 47-2-317 - Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



§ 47-2-318 - Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who is in the family or household of his buyer or who is a guest in his home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section.



§ 47-2-319 - O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which:

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this chapter (§ 47-2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this chapter (§ 47-2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this chapter on the form of bill of lading (§ 47-2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:

(a) at his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1)(a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this chapter (§ 47-2-311). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.



§ 47-2-320 - I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to:

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any endorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.



§ 47-2-321 - I.F. or C. & F. -- "Net landed weights" -- "Payment on arrival" -- Warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.:

(1) Where the price is based on or is to be adjusted according to "net landed weights," "delivered weights," "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost, delivery of the documents and payment are due when the goods should have arrived.



§ 47-2-322 - Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed:

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.



§ 47-2-323 - Form of bill of lading required in overseas shipment -- "Overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subdivision (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one (1) part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

(a) due tender of a single part is acceptable within the provisions of this chapter on cure of improper delivery (§ 47-2-508(1)); and

(b) even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.



§ 47-2-324 - "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed:

(a) the seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the nonarrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (§ 47-2-613).



§ 47-2-325 - "Letter of credit" term -- "Confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.



§ 47-2-326 - Sale on approval and sale or return -- Consignment sales and rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the Statute of Frauds section of this chapter (§ 47-2-201) and as contradicting the sale aspect of the contract within the provisions of this chapter on parol or extrinsic evidence (§ 47-2-202).



§ 47-2-327 - Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed:

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed:

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.



§ 47-2-328 - Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.






Part 4 - Title, Creditors and Good Faith Purchasers

§ 47-2-401 - Passing of title -- Reservation for security -- Limited application of this section.

Each provision of this chapter with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this chapter and matters concerning title become material the following rules apply:

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (§ 47-2-501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by chapters 1-9 of this title. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the chapter on Secured Transactions (chapter 9 of this title), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed to by the parties.

(2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading:

(A) If the contract requires or authorizes the seller to send the goods to the buyer but does not require the seller to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(B) If the contract requires delivery at destination, title passes on tender there.

(3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods:

(A) If the seller is to deliver a tangible document of title, title passes at the time when and the place where he delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(B) If the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale."



§ 47-2-402 - Rights of seller's creditors against sold goods.

(1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this chapter (§§ 47-2-502 and 47-2-716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this chapter shall be deemed to impair the rights of creditors of the seller:

(a) under the provisions of the chapter on Secured Transactions (chapter 9 of this title); or

(b) where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this chapter constitute the transaction a fraudulent transfer or voidable preference.



§ 47-2-403 - Power to transfer -- Good faith purchase of goods -- "Entrusting."

(1) A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though:

(a) the transferor was deceived as to the identity of the purchaser, or

(b) the delivery was in exchange for a check which is later dishonored, or

(c) it was agreed that the transaction was to be a "cash sale," or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the chapters on Secured Transactions (chapter 9 of this title) and Documents of Title (chapter 7 of this title).






Part 5 - Performance

§ 47-2-501 - Insurable interest in goods -- Manner of identification of goods.

(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs:

(a) when the contract is made if it is for the sale of goods already existing and identified;

(b) if the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c) when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve (12) months after contracting or for the sale of crops to be harvested within twelve (12) months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.



§ 47-2-502 - Buyer's right to goods on seller's insolvency.

(1) Subject to subsections (2) and (3) and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which the buyer has a special property under the provisions of the immediately preceding section may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a) in the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) in all cases, the seller becomes insolvent within ten (10) days after receipt of the first installment on their price.

(2) The buyer's right to recover the goods under subsection (1)(a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3) If the identification creating the buyer's special property has been made by the buyer, the buyer acquires the right to recover the goods only if they conform to the contract for sale.



§ 47-2-503 - Manner of seller's tender of delivery.

(1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this chapter, and in particular:

(A) Tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(B) Unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within the next section respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved:

(A) Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(B) Tender to the buyer of a non-negotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer reasonably objects, and except as otherwise provided in chapter 9 of this title receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the non-negotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents:

(A) The seller must tender all such documents in correct form, except as provided in this chapter with respect to bills of lading in a set, pursuant to § 47-2-323(2); and

(B) Tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes non-acceptance or rejection.



§ 47-2-504 - Shipment by seller.

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must:

(a) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) promptly notify the buyer of the shipment.

Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.



§ 47-2-505 - Seller's shipment under reservation.

(1) Where the seller has identified goods to the contract by or before shipment:

(a) his procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) a non-negotiable bill of lading to himself or his nominee reserves possession of the goods as security but except in a case of conditional delivery (§ 47-2-507(2)) a non-negotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.



§ 47-2-506 - Rights of financing agency.

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.



§ 47-2-507 - Effect of seller's tender -- Delivery on condition.

(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.



§ 47-2-508 - Cure by seller of improper tender or delivery -- Replacement.

(1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.



§ 47-2-509 - Risk of loss in the absence of breach.

(1) Where the contract requires or authorizes the seller to ship the goods by carrier:

(A) If it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (§ 47-2-505); but

(B) If it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

(A) On his receipt of possession or control of a negotiable document of title covering the goods; or

(B) On acknowledgment by the bailee of the buyer's right to possession of the goods; or

(C) After his receipt of possession or control of a non-negotiable document of title or other direction to deliver in a record, as provided in § 47-2-503(4)(b).

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this chapter on sale on approval (§ 47-2-327) and on effect of breach on risk of loss (§ 47-2-510).



§ 47-2-510 - Effect of breach on risk of loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.



§ 47-2-511 - Tender of payment by buyer -- Payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of chapters 1-9 of this title on the effect of an instrument on an obligation (§ 47-3-310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.



§ 47-2-512 - Payment by buyer before inspection.

(1) Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless:

(a) the nonconformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under the provisions of chapters 1-9 of this title (§ 47-5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his remedies.



§ 47-2-513 - Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this chapter on C.I.F. contracts (§ 47-2-321(3)), the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.



§ 47-2-514 - When documents deliverable on acceptance -- When on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three (3) days after presentment; otherwise, only on payment.



§ 47-2-515 - Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute:

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.






Part 6 - Breach, Repudiation and Excuse

§ 47-2-601 - Buyer's rights on improper delivery.

Subject to the provisions of this chapter on breach in installment contracts (§ 47-2-612) and unless otherwise agreed under the sections on contractual limitations of remedy (§§ 47-2-718 and 47-2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

(a) reject the whole; or

(b) accept the whole; or

(c) accept any commercial unit or units and reject the rest.



§ 47-2-602 - Manner and effect of rightful rejection.

(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two (2) following sections on rejected goods (§§ 47-2-603 and 47-2-604):

(a) after rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) if the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this chapter (§ 47-2-711(3)), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c) the buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this chapter on seller's remedies in general (§ 47-2-703).



§ 47-2-603 - Merchant buyer's duties as to rightfully rejected goods.

(1) Subject to any security interest in the buyer (§ 47-2-711(3)), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten percent (10%) on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.



§ 47-2-604 - Buyer's options as to salvage of rightfully rejected goods.

Subject to the provisions of the immediately preceding section on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.



§ 47-2-605 - Waiver of buyer's objections by failure to particularize.

(1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach:

(a) where the seller could have cured it if stated seasonably; or

(b) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.



§ 47-2-606 - What constitutes acceptance of goods.

(1) Acceptance of goods occurs when the buyer:

(a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or

(b) fails to make an effective rejection (§ 47-2-602(1)), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.



§ 47-2-607 - Effect of acceptance -- Notice of breach -- Burden of establishing breach after acceptance -- Notice of claim or litigation to person answerable over.

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this chapter for nonconformity.

(3) Where a tender has been accepted:

(a) the buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) if the claim is one for infringement or the like (§ 47-2-312(3)) and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over:

(a) he may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two (2) litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b) if the claim is one for infringement or the like (§ 47-2-312(3)) the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (§ 47-2-312(3)).



§ 47-2-608 - Revocation of acceptance in whole or in part.

(1) The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it:

(a) on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.



§ 47-2-609 - Right to adequate assurance of performance.

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty (30) days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.



§ 47-2-610 - Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (§ 47-2-703 or § 47-2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c) in either case suspend his own performance or proceed in accordance with the provisions of this chapter on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (§ 47-2-704).



§ 47-2-611 - Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this chapter (§ 47-2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



§ 47-2-612 - "Installment contract" -- Breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one (1) or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.



§ 47-2-613 - Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (§ 47-2-324) then:

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.



§ 47-2-614 - Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.



§ 47-2-615 - Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or nondelivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.



§ 47-2-616 - Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this chapter relating to breach of installment contracts (§ 47-2-612), then also as to the whole:

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty (30) days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except insofar as the seller has assumed a greater obligation under the preceding section.






Part 7 - Remedies

§ 47-2-701 - Remedies for breach of collateral contracts not impaired.

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this chapter.



§ 47-2-702 - Seller's remedies on discovery of buyer's insolvency.

(1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this chapter (§ 47-2-705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten (10) days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three (3) months before delivery the ten (10) day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under this chapter (§ 47-2-403). Successful reclamation of goods excludes all other remedies with respect to them.



§ 47-2-703 - Seller's remedies in general.

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (§ 47-2-612), then also with respect to the whole undelivered balance, the aggrieved seller may:

(a) withhold delivery of such goods;

(b) stop delivery by any bailee as hereafter provided (§ 47-2-705);

(c) proceed under the next section respecting goods still unidentified to the contract;

(d) resell and recover damages as hereafter provided (§ 47-2-706);

(e) recover damages for nonacceptance (§ 47-2-708) or in a proper case the price (§ 47-2-709);

(f) cancel.



§ 47-2-704 - Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

(1) An aggrieved seller under the preceding section may:

(a) identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.



§ 47-2-705 - Seller's stoppage of delivery in transit or otherwise.

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (§ 47-2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until:

(a) receipt of the goods by the buyer; or

(b) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) negotiation to the buyer of any negotiable document of title covering the goods.

(3) (a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.



§ 47-2-706 - Seller's resale including contract for resale.

(1) Under the conditions stated in § 47-2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this chapter (§ 47-2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4) Where the resale is at public sale:

(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one (1) or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (§ 47-2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (§ 47-2-711(3)).



§ 47-2-707 - "Person in the position of a seller"

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this chapter withhold or stop delivery (§ 47-2-705) and resell (§ 47-2-706) and recover incidental damages (§ 47-2-710).



§ 47-2-708 - Seller's damages for nonacceptance or repudiation.

(1) Subject to subsection (2) and to the provisions of this chapter with respect to proof of market price (§ 47-2-723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this chapter (§ 47-2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this chapter (§ 47-2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.



§ 47-2-709 - Action for the price.

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price:

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (§ 47-2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under the preceding section.



§ 47-2-710 - Seller's incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.



§ 47-2-711 - Buyer's remedies in general -- Buyer's security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (§ 47-2-612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid:

(a) cover and have damages under the next section as to all the goods affected whether or not they have been identified to the contract; or

(b) recover damages for nondelivery as provided in this chapter (§ 47-2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also:

(a) if the goods have been identified recover them as provided in this chapter (§ 47-2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this chapter (§ 47-2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (§ 47-2-706).



§ 47-2-712 - "Cover" -- Buyer's procurement of substitute goods.

(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (§ 47-2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.



§ 47-2-713 - Buyer's damages for nondelivery or repudiation.

(1) Subject to the provisions of this chapter with respect to proof of market price (§ 47-2-723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this chapter (§ 47-2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.



§ 47-2-714 - Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (§ 47-2-607(3)) he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.



§ 47-2-715 - Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include:

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.



§ 47-2-716 - Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not been repudiated or failed to deliver.



§ 47-2-717 - Deduction of damages from the price.

The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.



§ 47-2-718 - Liquidation or limitation of damages -- Deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds:

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty percent (20%) of the value of the total performance for which the buyer is obligated under the contract or five hundred dollars ($500), whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes:

(a) a right to recover damages under the provisions of this chapter other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this chapter on resale by an aggrieved seller (§ 47-2-706).



§ 47-2-719 - Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages:

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in chapters 1-9 of this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.



§ 47-2-720 - Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.



§ 47-2-721 - Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this chapter for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.



§ 47-2-722 - Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract:

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.



§ 47-2-723 - Proof of market price -- Time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (§ 47-2-708 or § 47-2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this chapter is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this chapter offered by one (1) party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.



§ 47-2-724 - Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.



§ 47-2-725 - Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within four (4) years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one (1) year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) When an action is commenced within the time limited by subsection (1), but the judgment or decree is rendered against the plaintiff upon any ground not concluding his right of action, or when the judgment or decree is rendered in favor of plaintiff, and is arrested or reversed on appeal, the plaintiff or his representatives or privies as the case may be, may, from time to time, commence a new action within one (1) year after the judgment, reversal or arrest.

(4) This section does not alter the law or tolling of the statute of limitations nor does it apply to causes of action which have accrued before midnight (12:00 midnight) June 30, 1964.

(5) A counterclaim or third-party complaint is not barred by the statute of limitations provided by this section if it was not barred at the time the claims asserted in the complaint were interposed. If a nonsuit is taken as to the original civil action, any counterclaim, cross-claim or third-party complaint arising from such action shall not be terminated but may proceed as an original civil action. However, if a counterclaim, cross-claim or third-party complaint is filed as a civil action as permitted by this subsection and such action does not proceed to an adjudication on the merits of such claim, the defendant shall have the right to file a counterclaim, cross-claim or third-party complaint within the time allowed for the filing of a responsive pleading only if the original action is reinstituted pursuant to § 28-1-105. Any counterclaim, cross-claim or third party complaint arising from an action or suit originally commenced in general sessions court and subsequently recommenced as an original action or as a counterclaim, cross-claim or third party complaint pursuant to this section in circuit or chancery court according to the provisions of § 28-1-105, shall not be subject to the monetary jurisdictional limit originally imposed in general sessions court.









Chapter 2A - Leases

Part 1 - General Provisions

§ 47-2A-101 - Short title.

This chapter shall be known and may be cited as the Uniform Commercial Code--Leases.



§ 47-2A-102 - Scope.

This chapter applies to any transaction, regardless of form, that creates a lease.



§ 47-2A-103 - Definitions and index of definitions.

(1) In this chapter unless the context otherwise requires:

(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt;

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party;

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole;

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract;

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed twenty-five thousand dollars ($25,000);

(f) "Fault" means wrongful act, omission, breach, or default;

(g) "Finance lease" means a lease with respect to which:

(i) the lessor does not select, manufacture, or supply the goods;

(ii) the lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) one (1) of the following occurs:

(A) the lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) the lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) the lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) if the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, (b) that the lessee is entitled under this chapter to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies;

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (§ 47-2A-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals;

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent;

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease;

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this chapter. Unless the context clearly indicates otherwise, the term includes a sublease agreement;

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this chapter and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract;

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract;

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee;

(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a pre-existing lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt;

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor;

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract;

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest;

(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract;

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease;

(u) "Present value" means the amount as of a date certain of one (1) or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into;

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods;

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease;

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease;

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased; and

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this chapter and the sections in which they appear are:

"Accessions." § 47-2A-310(1);

"Construction mortgage." § 47-2A-309(1)(d);

"Encumbrance." § 47-2A-309(1)(e);

"Fixtures." § 47-2A-309(1)(a);

"Fixture filing." § 47-2A-309(1)(b); and

"Purchase money lease." § 47-2A-309(1)(c).

(3) The following definitions in other chapters apply to this chapter:

"Account." § 47-9-102(a)(2);

"Between merchants." § 47-2-104(3);

"Buyer." § 47-2-103(1)(a);

"Chattel paper." § 47-9-102(a)(11);

"Consumer goods." § 47-9-102(a)(23);

"Document." § 47-9-102(a)(30);

"Entrusting." § 47-2-403(3);

"General intangible." § 47-9-102(a)(42);

"Good faith." § 47-2-103(1)(b);

"Instrument." § 47-9-102(a)(47);

"Merchant." § 47-2-104(1);

"Mortgage." § 47-9-102(a)(55);

"Pursuant to commitment." § 47-9-102(a)(69);

"Receipt." § 47-2-103(1)(c);

"Sale." § 47-2-106(1);

"Sale on approval." § 47-2-326;

"Sale or return." § 47-2-326; and

"Seller." § 47-2-103(1)(d).

(4) In addition chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.



§ 47-2A-104 - Leases subject to other law.

(1) A lease, although subject to this chapter, is also subject to any applicable:

(a) the certificate of title statutes in title 55;

(b) certificate of title statute of another jurisdiction (§ 47-2A-105); or

(c) consumer protection statute of this State, or final consumer protection decision of a court of this State existing on July 1, 1994.

(2) In case of conflict between this chapter, other than §§ 47-2A-105, 47-2A-304(3), and 47-2A-305(3), and a statute or decision referred to in subsection (1), the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.



§ 47-2A-105 - Territorial application of chapter to goods covered by certificate of title.

Subject to the provisions of §§ 47-2A-304(3) and 47-2A-305(3), with respect to goods covered by a certificate of title issued under a statute of this State or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four (4) months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.



§ 47-2A-106 - Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within thirty (30) days thereafter or in which the goods are to be used, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.



§ 47-2A-107 - Waiver or renunciation of claim or right after default.

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.



§ 47-2A-108 - Unconscionability.

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he or she knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.



§ 47-2A-109 - Option to accelerate at will.

(1) A term providing that one party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.



§ 47-2A-110 - Transactions allowing adjustment of rental price upon sale or disposition.

In the case of motor vehicles, semitrailers, or trailers, as defined in title 55, chapter 1, notwithstanding any other provision of law, a transaction does not create a sale or security interest merely because it provides that the rental price is permitted or required to be adjusted under the agreement either upward or downward by reference to the amount realized upon sale or other disposition of the motor vehicle, semitrailer, or trailer.



§ 47-2A-111 - Applicability of chapter.

(a) This chapter shall apply to all leases entered into on or after July 1, 1994. For purposes of this section:

(1) Leases that are materially modified or amended in writing on or after July 1, 1994, shall be deemed to have been entered into as of the date of such amendment unless the amendment expressly states otherwise;

(2) Each separate schedule or supplement evidencing the leasing of additional items under a master lease agreement shall be deemed to be a separate lease; and

(3) A modification or amendment to a master lease agreement shall apply to all schedules or supplements thereto unless expressly or manifestly applicable to fewer than all.

(b) This chapter may be used for guidance in construing leases entered into before July 1, 1994, to the extent that it is not inconsistent with the law of this state existing prior to July 1, 1994.






Part 2 - Formation and Construction of Lease Contract

§ 47-2A-201 - Statute of frauds.

(1) A lease contract is not enforceable by way of action or defense unless:

(a) the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than one thousand dollars ($1,000); or

(b) there is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b), whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of subsection (1), but which is valid in other respects, is enforceable:

(a) if the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods that have been received and accepted by the lessee.

(5) The lease term under a lease contract referred to in subsection (4) is:

(a) if there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) a reasonable lease term.



§ 47-2A-202 - Final written expression: parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) by course of dealing or usage of trade or by course of performance; and

(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.



§ 47-2A-203 - Seals inoperative.

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.



§ 47-2A-204 - Formation in general.

(1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although one (1) or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.



§ 47-2A-205 - Firm offers.

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three (3) months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.



§ 47-2A-206 - Offer and acceptance in formation of lease contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



§ 47-2A-208 - Modification, rescission and waiver.

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.



§ 47-2A-209 - Lessee under finance lease as beneficiary of supply contract.

(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (subsection (1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.



§ 47-2A-210 - Express warranties.

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.



§ 47-2A-211 - Warranties against interference and against infringement -- Lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.



§ 47-2A-212 - Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.



§ 47-2A-213 - Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose. With respect to the leasing of cattle, hogs, sheep and horses, there shall be no implied warranty that the cattle, hogs, sheep and horses are free from disease.



§ 47-2A-214 - Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of § 47-2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it, the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (§ 47-2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.



§ 47-2A-215 - Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



§ 47-2A-216 - Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this chapter, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee's home if it is reasonable to expect that such person may use, consume, or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace § 29-34-104, or any principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.



§ 47-2A-217 - Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) when the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) when the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) when the young are conceived, if the lease contract is for a lease of unborn young of animals.



§ 47-2A-218 - Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that one (1) or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.



§ 47-2A-219 - Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this chapter on the effect of default on risk of loss (§ 47-2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.



§ 47-2A-220 - Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.



§ 47-2A-221 - Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or § 47-2A-219, then:

(a) if the loss is total, the lease contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.






Part 3 - Effect of Lease Contract

§ 47-2A-301 - Enforceability of lease contract.

Except as otherwise provided in this chapter, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.



§ 47-2A-302 - Title to and possession of goods.

Except as otherwise provided in this chapter, each provision of this chapter applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.



§ 47-2A-303 - Alienability of party's interest under lease contract or of lessor's residual interest in goods -- Delegation of performance -- Transfer of rights.

(1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to chapter 9, Secured Transactions, by reason of § 47-9-109(a)(3).

(2) Except as provided in subsection (3) and § 47-9-407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4).

(4) Subject to subsection (3) and § 47-9-407:

(a) if a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in § 47-2A-501(2);

(b) if paragraph (a) is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5) A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.



§ 47-2A-304 - Subsequent lease of goods by lessor.

(1) Subject to § 47-2A-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) and § 47-2A-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) the lessor's transferor was deceived as to the identity of the lessor;

(b) the delivery was in exchange for a check which is later dishonored;

(c) it was agreed that the transaction was to be a "cash sale"; or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.



§ 47-2A-305 - Sale or sublease of goods by lessee.

(1) Subject to the provisions of § 47-2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and § 47-2A-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) the lessor was deceived as to the identity of the lessee;

(b) the delivery was in exchange for a check which is later dishonored; or

(c) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.



§ 47-2A-306 - Priority of certain liens arising by operation of law.

If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this chapter unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.



§ 47-2A-307 - Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

(1) Except as otherwise provided in § 47-2A-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) and in §§ 47-2A-306 and 47-2A-308, a creditor of a lessor takes subject to the lease unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in §§ 47-9-317, 47-9-321, and 47-9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.



§ 47-2A-308 - Special rights of creditors.

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this chapter impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this chapter would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.



§ 47-2A-309 - Lessor's and lessee's rights when goods become fixtures.

(1) In this section:

(a) goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) a "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of § 47-9-502(a) and (b).

(c) a lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) a mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this chapter a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this chapter of ordinary building materials incorporated into an improvement on land.

(3) This chapter does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) the lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within ten (10) days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) the interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) the fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) the conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) the encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) the lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the agreement and this chapter, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this chapter, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of the chapter on secured transactions (chapter 9).



§ 47-2A-310 - Lessor's and lessee's rights when goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of

(a) a buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) a creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this chapter, or (b) if necessary to enforce his or her other rights and remedies under this chapter, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.



§ 47-2A-311 - Priority subject to subordination.

Nothing in this chapter prevents subordination by agreement by any person entitled to priority.






Part 4 - Performance of Lease Contract: Repudiated, Substituted and Excused

§ 47-2A-401 - Insecurity -- Adequate assurance of performance.

(1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he or she has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed thirty (30) days after receipt of a demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.



§ 47-2A-402 - Anticipatory repudiation.

If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(a) for a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(b) make demand pursuant to § 47-2A-401 and await assurance of future performance adequate under the circumstances of the particular case; or

(c) resort to any right or remedy upon default under the lease contract or this chapter, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one (1) of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this chapter on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (§ 47-2A-524).



§ 47-2A-403 - Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under § 47-2A-401.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



§ 47-2A-404 - Substituted performance.

(1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) the lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) if delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.



§ 47-2A-405 - Excused performance.

Subject to § 47-2A-404 on substituted performance, the following rules apply:

(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in paragraph (a) affect only part of the lessor's or the supplier's capacity to perform, he or she shall allocate production and deliveries among his or her customers but at his or her option may include regular customers not then under contract for sale or lease as well as his or her own requirements for further manufacture. He or she may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (b), of the estimated quota thus made available for the lessee.



§ 47-2A-406 - Procedure on excused performance.

(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under § 47-2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (§ 47-2A-510):

(a) terminate the lease contract (§ 47-2A-505(2)); or

(b) except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under § 47-2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding thirty (30) days, the lease contract lapses with respect to any deliveries affected.



§ 47-2A-407 - Irrevocable promises -- Finance leases.

(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

(b) is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.






Part 5 - Default

A In General

§ 47-2A-501 - Default -- Procedure.

(1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this chapter.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this chapter and, except as limited by this chapter, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this chapter.

(4) Except as otherwise provided in § 47-1-305(a) or this chapter or the lease agreement, the rights and remedies referred to in subdivisions (2) and (3) are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this part does not apply.



§ 47-2A-502 - Notice after default.

Except as otherwise provided in this chapter or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.



§ 47-2A-503 - Modification or impairment of rights and remedies.

(1) Except as otherwise provided in this chapter, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter.

(2) Resort to a remedy provided under this chapter or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this chapter.

(3) Consequential damages may be liquidated under § 47-2A-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this chapter.



§ 47-2A-504 - Liquidation of damages.

(1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this chapter.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (§ 47-2A-525 or § 47-2A-526), the lessee is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(a) the amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or

(b) in the absence of those terms, twenty percent (20%) of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or five hundred dollars ($500).

(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a) a right to recover damages under the provisions of this chapter other than subsection (1); and

(b) the amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.



§ 47-2A-505 - Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the canceling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this chapter for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.



§ 47-2A-506 - Statute of limitations.

(1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four (4) years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one (1) year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(3) When an action is commenced within the time limited by subsection (1), but the judgment or decree is rendered against the plaintiff upon any ground not concluding his right of action, or when the judgment or decree is rendered in favor of plaintiff, and is arrested or reversed on appeal, the plaintiff or his representatives or privies as the case may be, may, from time to time, commence a new action within one (1) year after judgment, reversal or arrest.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this chapter becomes effective.

(5) A counterclaim or third-party complaint is not barred by the statute of limitations provided by this section if it was not barred at the time the claims asserted in the complaint were interposed. If a nonsuit is taken as to the original civil action, any counterclaim, cross-claim or third-party complaint arising from such action shall not be terminated but may proceed as an original civil action. However, if a counterclaim, cross-claim or third-party complaint is filed as a civil action as permitted by this subsection and such action does not proceed to an adjudication on the merits of such claim, the defendant shall have the right to file a counterclaim, cross-claim or third-party complaint within the time allowed for filing of a responsive pleading only if the original action is reinstituted pursuant to § 28-1-105. Any counterclaim, cross-claim or third-party complaint arising from an action or suit originally commenced in general sessions court and subsequently recommenced as an original action or as a counterclaim, cross-claim or third-party complaint pursuant to this section in circuit or chancery court according to the provisions of § 28-1-105, shall not be subject to the monetary jurisdictional limit originally imposed in general sessions court.



§ 47-2A-507 - Proof of market rent -- Time and place.

(1) Damages based on market rent (§ 47-2A-519 or § 47-2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in §§ 47-2A-519 and 47-2A-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this chapter is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this chapter offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.






B Default by Lessor

§ 47-2A-508 - Lessee's remedies.

(1) If a lessor fails to deliver the goods in conformity to the lease contract (§ 47-2A-509) or repudiates the lease contract (§ 47-2A-402), or a lessee rightfully rejects the goods (§ 47-2A-509) or justifiably revokes acceptance of the goods (§ 47-2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (§ 47-2A-510), the lessor is in default under the lease contract and the lessee may:

(a) cancel the lease contract (§ 47-2A-505(1));

(b) recover so much of the rent and security as has been paid and is just under the circumstances;

(c) cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (§§ 47-2A-518 and 47-2A-520), or recover damages for nondelivery (§§ 47-2A-519 and 47-2A-520);

(d) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) if the goods have been identified, recover them (§ 47-2A-522); or

(b) in a proper case, obtain specific performance or replevy the goods (§ 47-2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in § 47-2A-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (§ 47-2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to § 47-2A-527(5).

(6) Subject to the provisions of § 47-2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.



§ 47-2A-509 - Lessee's rights on improper delivery -- Rightful rejection.

(1) Subject to the provisions of § 47-2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.



§ 47-2A-510 - Installment lease contracts -- Rejection and default.

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to one (1) or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.



§ 47-2A-511 - Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee (§ 47-2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (§ 47-2A-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding ten percent (10%) of the gross proceeds.

(3) In complying with this section or § 47-2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or § 47-2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one (1) or more of the requirements of this chapter.



§ 47-2A-512 - Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (§ 47-2A-511) and subject to any security interest of a lessee (§ 47-2A-508(5)):

(a) the lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) if the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in § 47-2A-511; but

(c) the lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.



§ 47-2A-513 - Cure by lessor of improper tender or delivery -- Replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.



§ 47-2A-514 - Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) if, stated seasonably, the lessor or the supplier could have cured it (§ 47-2A-513); or

(b) between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.



§ 47-2A-515 - Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) the lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) the lessee fails to make an effective rejection of the goods (§ 47-2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.



§ 47-2A-516 - Effect of acceptance of goods -- Notice of default -- Burden of establishing default after acceptance -- Notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this chapter or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (§ 47-2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) the burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two (2) litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (§ 47-2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (§ 47-2A-211).



§ 47-2A-517 - Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.



§ 47-2A-518 - Cover -- Substitute goods.

(1) After a default by a lessor under the lease contract of the type described in § 47-2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 47-2A-504) or otherwise determined pursuant to agreement of the parties (§§ 47-1-302 and 47-2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and § 47-2A-519 governs.



§ 47-2A-519 - Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 47-2A-504) or otherwise determined pursuant to agreement of the parties (§§ 47-1-302 and 47-2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under § 47-2A-518(2), or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (§ 47-2A-516(3)), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.



§ 47-2A-520 - Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.



§ 47-2A-521 - Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.



§ 47-2A-522 - Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (§ 47-2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within ten (10) days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.






C Default by Lessee

§ 47-2A-523 - Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (§ 47-2A-510), the lessee is in default under the lease contract and the lessor may:

(a) cancel the lease contract (§ 47-2A-505(1));

(b) proceed respecting goods not identified to the lease contract (§ 47-2A-524);

(c) withhold delivery of the goods and take possession of goods previously delivered (§ 47-2A-525);

(d) stop delivery of the goods by any bailee (§ 47-2A-526);

(e) dispose of the goods and recover damages (§ 47-2A-527), or retain the goods and recover damages (§ 47-2A-528), or in a proper case recover rent (§ 47-2A-529);

(f) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) if the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) if the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).



§ 47-2A-524 - Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in § 47-2A-523(1) or § 47-2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) dispose of goods (§ 47-2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.



§ 47-2A-525 - Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in § 47-2A-523(1) or § 47-2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (§ 47-2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.



§ 47-2A-526 - Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subdivision (1), the lessor may stop delivery until:

(a) receipt of the goods by the lessee;

(b) acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3) (a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.



§ 47-2A-527 - Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in § 47-2A-523(1) or § 47-2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (§ 47-2A-525 or § 47-2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 47-2A-504) or otherwise determined pursuant to agreement of the parties (§§ 47-1-302 and 47-2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under § 47-2A-530, lease expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and § 47-2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one (1) or more of the requirements of this chapter.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (§ 47-2A-508(5)).



§ 47-2A-528 - Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 47-2A-504) or otherwise determined pursuant to agreement of the parties (§§ 47-1-302 and 47-2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under § 47-2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in § 47-2A-523(1) or § 47-2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under § 47-2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under § 47-2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.



§ 47-2A-529 - Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in § 47-2A-523(1) or § 47-2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) for goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (§ 47-2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under § 47-2A-530, less expenses saved in consequence of the lessee's default; and

(b) for goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under § 47-2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by § 47-2A-527 or § 47-2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to § 47-2A-527 or § 47-2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in § 47-2A-523(1) or § 47-2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for non-acceptance under § 47-2A-527 or § 47-2A-528.



§ 47-2A-530 - Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.



§ 47-2A-531 - Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) has a security interest in the goods;

(ii) has an insurable interest in the goods; or

(iii) bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.



§ 47-2A-532 - Lessor's rights to residual interest.

In addition to any other recovery permitted by this chapter or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.












Chapter 3 - Negotiable Instruments

Part 1 - General Provisions and Definitions

§ 47-3-101 - Short title.

This chapter may be cited as Uniform Commercial Code -- Negotiable Instruments.



§ 47-3-102 - Subject matter.

(a) This chapter applies to negotiable instruments. It does not apply to money, to payment orders governed by chapter 4A of this title, or to securities governed by chapter 8 of this title.

(b) If there is conflict between this chapter and chapter 4 or 9 of this title, chapters 4 and 9 of this title govern.

(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.



§ 47-3-103 - Definitions.

(a) In this chapter:

(1) "Acceptor" means a drawee who has accepted a draft;

(2) "Drawee" means a person ordered in a draft to make payment;

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment;

(4) "Maker" means a person who signs or is identified in a note as a person undertaking to pay;

(5) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one (1) or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay;

(6) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this chapter or chapter 4 of this title;

(7) "Party" means a party to an instrument;

(8) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation;

(9) "Prove" with respect to a fact means to meet the burden of establishing the fact (§ 47-1-201); and

(10) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this chapter and the sections in which they appear are:

"Acceptance." § 47-3-409.

"Accommodated party." § 47-3-419.

"Accommodation party." § 47-3-419.

"Alteration." § 47-3-407.

"Anomalous endorsement." § 47-3-205.

"Blank endorsement." § 47-3-205.

"Cashier's check." § 47-3-104.

"Certificate of deposit." § 47-3-104.

"Certified check." § 47-3-409.

"Check." § 47-3-104.

"Consideration." § 47-3-303.

"Draft." § 47-3-104.

"Endorsement." § 47-3-204.

"Endorser." § 47-3-204.

"Holder in due course." § 47-3-302.

"Incomplete instrument." § 47-3-115.

"Instrument." § 47-3-104.

"Issue." § 47-3-105.

"Issuer." § 47-3-105.

"Negotiable instrument." § 47-3-104.

"Negotiation." § 47-3-201.

"Note." § 47-3-104.

"Payable at a definite time." § 47-3-108.

"Payable on demand." § 47-3-108.

"Payable to bearer." § 47-3-109.

"Payable to order." § 47-3-109.

"Payee-initiated demand draft." § 47-3-104.

"Payment." § 47-3-602.

"Person entitled to enforce." § 47-3-301.

"Presentment." § 47-3-501.

"Reacquisition." § 47-3-207.

"Special endorsement." § 47-3-205.

"Teller's check." § 47-3-104.

"Transfer of instrument." § 47-3-203.

"Traveler's check." § 47-3-104.

"Value." § 47-3-303.

(c) The following definitions in other chapters apply to this chapter:

"Bank." § 47-4-105.

"Banking day." § 47-4-104.

"Clearing house." § 47-4-104.

"Collecting bank." § 47-4-105.

"Depositary bank." § 47-4-105.

"Documentary draft." § 47-4-104.

"Intermediary bank." § 47-4-105.

"Item." § 47-4-104.

"Payor bank." § 47-4-105.

"Suspends payments." § 47-4-104.

(d) In addition, chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.



§ 47-3-104 - Negotiable instrument.

(a) Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) Is payable on demand or at a definite time; and

(3) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of subsection (a), except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this chapter.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank, (ii) a cashier's check or teller's check, or (iii) a payee-initiated demand draft. An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

(k) "Payee-initiated demand draft" means a draft that is not signed by a customer, as defined in § 47-4-104(5), and that is created by a third party under the purported authority of the customer for the purpose of charging the customer's account with a bank. A payee-initiated demand draft may contain any or all of the following:

(1) The customer's printed or typewritten name or account number;

(2) A notation that the customer authorized the draft; or

(3) The statement "No signature required," "Authorization on file," "Signature on file," or words to that effect.

A payee-initiated demand draft shall not include a check purportedly drawn by and bearing the signature of a fiduciary, as defined in § 47-3-307(a)(1).



§ 47-3-105 - Issue of instrument.

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.



§ 47-3-106 - Unconditional promise or order.

(a) Except as provided in this section, for the purposes of § 47-3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of § 47-3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of § 47-3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.



§ 47-3-107 - Instrument payable in foreign money.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.



§ 47-3-108 - Payable on demand or at definite time.

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.



§ 47-3-109 - Payable to bearer or to order.

(a) A promise or order is payable to bearer if it:

(1) states that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) does not state a payee; or

(3) states that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially endorsed pursuant to § 47-3-205(a). An instrument payable to an identified person may become payable to bearer if it is endorsed in blank pursuant to § 47-3-205(b).



§ 47-3-110 - Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one (1) person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one (1) or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) a trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two (2) or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two (2) or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two (2) or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.



§ 47-3-111 - Place of payment.

Except as otherwise provided for items in chapter 4 of this title, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one (1) place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.



§ 47-3-112 - Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.



§ 47-3-113 - Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in § 47-4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.



§ 47-3-114 - Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.



§ 47-3-115 - Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under § 47-3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under § 47-3-104, but, after completion, the requirements of § 47-3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under § 47-3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.



§ 47-3-116 - Joint and several liability -- Contribution.

(a) Except as otherwise provided in the instrument, two (2) or more persons who have the same liability on an instrument as makers, drawers, acceptors, endorsers who endorse as joint payees, or anomalous endorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in § 47-3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.



§ 47-3-117 - Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.



§ 47-3-118 - Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six (6) years after the due date or dates stated in the note or, if a due date is accelerated, within six (6) years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six (6) years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of ten (10) years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three (3) years after dishonor of the draft or ten (10) years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three (3) years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) (1) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six (6) years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(2) This subsection (e) is subject to the requirements of § 45-2-710.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six (6) years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six (6) years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this chapter and not governed by this section must be commenced within three (3) years after the cause of action accrues.



§ 47-3-119 - Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this chapter or chapter 4 of this title, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two (2) litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.






Part 2 - Negotiation, Transfer and Endorsement

§ 47-3-201 - Negotiation.

(a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its endorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.



§ 47-3-202 - Negotiation subject to rescission.

(a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.



§ 47-3-203 - Transfer of instrument -- Rights acquired by transfer.

(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of endorsement by the transferor, the transferee has a specifically enforceable right to the unqualified endorsement of the transferor, but negotiation of the instrument does not occur until the endorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this chapter and has only the rights of a partial assignee.



§ 47-3-204 - Endorsement.

(a) "Endorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring endorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an endorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than endorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Endorser" means a person who makes an endorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an endorsement that transfers a security interest in the instrument is effective as an unqualified endorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, endorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.



§ 47-3-205 - Special endorsement -- Blank endorsement -- Anomalous endorsement.

(a) If an endorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the endorsement identifies a person to whom it makes the instrument payable, it is a "special endorsement." When specially endorsed, an instrument becomes payable to the identified person and may be negotiated only by the endorsement of that person. The principles stated in § 47-3-110 apply to special endorsements.

(b) If an endorsement is made by the holder of an instrument and it is not a special endorsement, it is a "blank endorsement." When endorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially endorsed.

(c) The holder may convert a blank endorsement that consists only of a signature into a special endorsement by writing, above the signature of the endorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous endorsement" means an endorsement made by a person who is not the holder of the instrument. An anomalous endorsement does not affect the manner in which the instrument may be negotiated.



§ 47-3-206 - Restrictive endorsement.

(a) An endorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An endorsement stating a condition to the right of the endorsee to receive payment does not affect the right of the endorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an endorsement (i) described in § 47-4-201(b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the endorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so endorsed converts the instrument unless the amount paid for the instrument is received by the endorser or applied consistently with the endorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so endorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the endorser or applied consistently with the endorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the endorser or applied consistently with the endorsement.

(4) Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the endorsement and is not liable if the proceeds of the instrument are not received by the endorser or applied consistently with the endorsement.

(d) Except for an endorsement covered by subsection (c), if an instrument bears an endorsement using words to the effect that payment is to be made to the endorsee as agent, trustee, or other fiduciary for the benefit of the endorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in § 47-3-307, a person who purchases the instrument from the endorsee or takes the instrument from the endorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the endorsee without regard to whether the endorsee violates a fiduciary duty to the endorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the endorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an endorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an endorsement to which this section applies and the payment is not permitted by this section.



§ 47-3-207 - Reacquisition.

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel endorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An endorser whose endorsement is cancelled is discharged, and the discharge is effective against any subsequent holder.






Part 3 - Enforcement of Instruments

§ 47-3-301 - Person entitled to enforce instrument.

"Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to § 47-3-309 or § 47-3-418(d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.



§ 47-3-302 - Holder in due course.

(a) Subject to subsection (c) and § 47-3-106(d), "holder in due course" means the holder of an instrument if:

(1) the instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) the holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in § 47-3-306, and (vi) without notice that any party has a defense or claim in recoupment described in § 47-3-305(a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d) If, under § 47-3-303(a) (1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.



§ 47-3-303 - Value and consideration.

(a) An instrument is issued or transferred for value if:

(1) the instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) the transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) the instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) the instrument is issued or transferred in exchange for a negotiable instrument; or

(5) the instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.



§ 47-3-304 - Overdue instrument.

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) on the day after the day demand for payment is duly made;

(2) if the instrument is a check, ninety (90) days after its date; or

(3) if the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.



§ 47-3-305 - Defenses and claims in recoupment.

(a) Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) a defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) a defense of the obligor stated in another section of this chapter or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) a claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.

(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (§ 47-3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.



§ 47-3-306 - Claims to an instrument.

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.



§ 47-3-307 - Notice of breach of fiduciary duty.

(a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.



§ 47-3-308 - Proof of signatures and status as holder in due course.

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under § 47-3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under § 47-3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

(c) The presumption under subsection (a) that a signature is presumed to be authentic and authorized does not apply to language, numbers, or symbols placed on a payee-initiated demand draft in lieu of the drawer's signature. In an action to enforce a payee-initiated demand draft against the drawer, the plaintiff has the burden of establishing that the drawer is liable thereon.



§ 47-3-309 - Enforcement of lost, destroyed, or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if:

(1) The person seeking to enforce the instrument:

(A) Was entitled to enforce the instrument when loss of possession occurred; or

(B) Has directly or indirectly acquired ownership of the instrument from a person who was entitled to enforce the instrument when loss of possession occurred;

(2) The loss of possession was not the result of a transfer by the person or a lawful seizure; or

(3) The person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amendable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, § 47-3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.



§ 47-3-310 - Effect of instrument on obligation for which taken.

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an endorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.



§ 47-3-311 - Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within ninety (90) days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.



§ 47-3-312 - Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to § 47-4-302(a) (1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b) (4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or § 47-3-309.






Part 4 - Liability of Parties

§ 47-3-401 - Signature.

(a) A person is not liable on an instrument unless (i) the person signed the instrument, (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under § 47-3-402, or (iii) if the instrument is a payee-initiated draft, the person is the customer on whose account the instrument is drawn and has authorized its creation according to the terms on its face.

(b) A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.



§ 47-3-402 - Signature by representative.

(a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subsection (c), if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.



§ 47-3-403 - Unauthorized signature.

(a) Unless otherwise provided in this chapter or chapter 4 of this title, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this chapter.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this chapter which makes the unauthorized signature effective for the purposes of this chapter.



§ 47-3-404 - Impostors -- Fictitious payees.

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an endorsement of the instrument by any person in the name of the payee is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (§ 47-3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special endorsement:

(1) Any person in possession of the instrument is its holder.

(2) An endorsement by any person in the name of the payee stated in the instrument is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b), an endorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.



§ 47-3-405 - Employer's responsibility for fraudulent endorsement by employee.

(a) In this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent endorsement" means (i) in the case of an instrument payable to the employer, a forged endorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged endorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or endorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent endorsement of the instrument, the endorsement is effective as the endorsement of the person to whom the instrument is payable if it is made in the name of that person.

(c) Under subsection (b), an endorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.



§ 47-3-406 - Negligence contributing to forged signature or alteration of instrument.

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.



§ 47-3-407 - Alteration.

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.



§ 47-3-408 - Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.



§ 47-3-409 - Acceptance of draft -- Certified check.

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.



§ 47-3-410 - Acceptance varying draft.

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and endorser that does not expressly assent to the acceptance is discharged.



§ 47-3-411 - Refusal to pay cashier's checks, teller's checks, and certified checks.

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay within a reasonable time after receiving written notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs or a stop-payment order on a teller's check is issued because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law. For the purposes of this subsection:

(1) If the obligated bank has in good faith refused or stopped payment on the basis of a declaration of loss under § 47-3-312, the obligated bank shall be deemed to have a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument.

(2) If the instrument was obtained from the obligated bank by fraud, that is a defense the obligated bank has reasonable grounds to believe is available against the person entitled to enforce the instrument.

(d) If a certified check is presented within thirty (30) days of its certification, or if a teller's check purchased by a remitter or a cashier's check is presented for payment within thirty (30) days of its issuance, and if the instrument is dishonored, the obligated bank may not assert a defense on the instrument under § 47-3-305(a)(2) or a claim in recoupment under § 47-3-305(a)(3), unless the instrument was obtained from the obligated bank by fraud.



§ 47-3-412 - Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in §§ 47-3-115 and 47-3-407. The obligation is owed to a person entitled to enforce the instrument or to an endorser who paid the instrument under § 47-3-415.



§ 47-3-413 - Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in §§ 47-3-115 and 47-3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an endorser who paid the draft under § 47-3-414 or § 47-3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.



§ 47-3-414 - Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in §§ 47-3-115 and 47-3-407. The obligation is owed to a person entitled to enforce the draft or to an endorser who paid the draft under § 47-3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an endorser under § 47-3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within thirty (30) days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.



§ 47-3-415 - Obligation of endorser.

(a) Subject to subsections (b), (c), (d), and (e) and to § 47-3-419(d), if an instrument is dishonored, an endorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was endorsed, or (ii) if the endorser endorsed an incomplete instrument, according to its terms when completed, to the extent stated in §§ 47-3-115 and 47-3-407. The obligation of the endorser is owed to a person entitled to enforce the instrument or to a subsequent endorser who paid the instrument under this section.

(b) If an endorsement states that it is made "without recourse" or otherwise disclaims liability of the endorser, the endorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by § 47-3-503 and notice of dishonor complying with that section is not given to an endorser, the liability of the endorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an endorsement is made, the liability of the endorser under subsection (a) is discharged.

(e) If an endorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within thirty (30) days after the day the endorsement was made, the liability of the endorser under subsection (a) is discharged.



§ 47-3-416 - Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by endorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor;

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(6) If the instrument is a payee-initiated demand draft, the creation of the instrument according to the terms on its face was authorized by the person on whose account the instrument is drawn.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(e) A warrantor does not make the warranty under subdivision (a)(6) to a transferee who would not under then-applicable law make the same or a substantially identical warranty to the warrantor with respect to a payee-initiated demand draft transferred by the transferee to the warrantor.



§ 47-3-417 - Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered;

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized; and

(4) If the instrument is a payee-initiated demand draft, the creation of the draft according to the terms on its face was authorized by the person on whose account the instrument is drawn.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection (b) is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection (b).

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under § 47-3-404 or § 47-3-405 or the drawer is precluded under § 47-3-406 or § 47-4-406 from asserting against the drawee the unauthorized endorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an endorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(g) A warrantor does not make the warranty under subdivision (a)(4) to a drawee who would not under then-applicable law make the same or a substantially identical warranty to the warrantor with respect to a payee-initiated demand draft drawn on the warrantor and presented or transferred by the drawee.



§ 47-3-418 - Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to § 47-4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by § 47-3-417 or § 47-4-407.

(d) Notwithstanding § 47-4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.



§ 47-3-419 - Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or endorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous endorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in § 47-3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.



§ 47-3-420 - Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or endorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a copayee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, including a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.






Part 5 - Dishonor

§ 47-3-501 - Presentment.

(a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b) The following rules are subject to chapter 4 of this title, agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary endorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than two o'clock (2:00) p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.



§ 47-3-502 - Dishonor.

(a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under § 47-4-301 or § 47-4-302, or becomes accountable for the amount of the check under § 47-4-302.

(2) If a draft is payable on demand and paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsections (b)(2), (3), and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under § 47-3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.



§ 47-3-503 - Notice of dishonor.

(a) The obligation of an endorser stated in § 47-3-415(a) and the obligation of a drawer stated in § 47-3-414(d) may not be enforced unless (i) the endorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under § 47-3-504(b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to § 47-3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within thirty (30) days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within thirty (30) days following the day on which dishonor occurs.



§ 47-3-504 - Excused presentment and notice of dishonor.

(a) Presentment for payment or acceptance of an instrument is excused if:

(i) the person entitled to present the instrument cannot with reasonable diligence make presentment;

(ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings;

(iii) by the terms of the instrument presentment is not necessary to enforce the obligation of endorsers or the drawer;

(iv) the drawer or endorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted; or

(v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.



§ 47-3-505 - Evidence of dishonor.

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) a document regular in form as provided in subsection (b) which purports to be a protest;

(2) a purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) a book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.






Part 6 - Discharge and Payment

§ 47-3-601 - Discharge and effect of discharge.

(a) The obligation of a party to pay the instrument is discharged as stated in this chapter or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.



§ 47-3-602 - Payment.

(a) Subject to subsection (b), an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument, and (ii) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under § 47-3-306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under subsection (a) if:

(1) a claim to the instrument under § 47-3-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) the person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.



§ 47-3-603 - Tender of payment.

(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.



§ 47-3-604 - Discharge by cancellation or renunciation.

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an endorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the endorsement.



§ 47-3-605 - Discharge of endorsers and accommodation parties.

(a) In this section, the term "endorser" includes a drawer having the obligation described in § 47-3-414(d).

(b) Discharge, under § 47-3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an endorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an endorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the endorser or accommodation party proves that the extension caused loss to the endorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an endorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the endorser or accommodation party with respect to the right of recourse. The loss suffered by the endorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an endorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subsection (e) or (f), impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under chapter 9 of this title or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subsection (c), (d), or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under § 47-3-419(c) that the instrument was signed for accommodation.

(i) A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.









Chapter 4 - Bank Deposits and Collections

Part 1 - General Provisions and Definitions

§ 47-4-101 - Short title.

This chapter may be cited as "Uniform Commercial Code -- Bank Deposits and Collections."



§ 47-4-102 - Applicability.

(a) To the extent that items within this chapter are also within chapters 3 and 8, they are subject to those chapters. If there is conflict, this chapter governs chapter 3, but chapter 8 governs this chapter.

(b) The liability of a bank for action or non-action with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or non-action by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.



§ 47-4-103 - Variation by agreement; measure of damages; action constituting ordinary care.

(a) The effect of the provisions of this chapter may be varied by agreement, to the extent the agreement does not disclaim a bank's responsibility for its own lack of good faith and is not manifestly unreasonable.

(b) Federal Reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or non-action approved by this chapter or pursuant to Federal Reserve regulations or operating circular is the exercise of ordinary care and, in the absence of special instructions, action or non-action consistent with clearing-house rules and the like or with a general banking usage not disapproved by this chapter, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this chapter is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.



§ 47-4-104 - Definitions and index of definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2) "Afternoon" means the period of a day between twelve o'clock noon (12:00 noon) and twelve o'clock midnight (12:00 midnight);

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions, except that any day that is not a banking day for purposes of federal reserve regulations, Regulation CC (12 C.F.R. 229.1, et seq., as may be amended from time to time) shall not be a banking day for purposes of this chapter or chapter 3 of this title;

(4) "Clearing house" means an association of banks or other payors regularly clearing items;

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (§ 47-8-102) or instructions for uncertificated securities (§ 47-8-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7) "Draft" means a draft as defined in § 47-3-104 or an item, other than an instrument, that is an order;

(8) "Drawee" means a person ordered in a draft to make payments;

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by chapter 4A of this title or a credit or debit card slip;

(10) "Midnight (12:00 midnight) deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final; and

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this chapter and the sections in which they appear are:

"Agreement for electronic presentment." § 47-4-110;

"Bank." § 47-4-105;

"Collecting bank." § 47-4-105;

"Depositary bank." § 47-4-105;

"Intermediary bank." § 47-4-105;

"Payor bank." § 47-4-105;

"Presenting bank." § 47-4-105; and

"Presentment notice." § 47-4-110;

(c) "Control" as provided in § 47-7-106 and the following definitions in other chapters apply to this chapter:

"Acceptance." § 47-3-409;

"Alteration." § 47-3-407;

"Cashier's check." § 47-3-104;

"Certificate of deposit." § 47-3-104;

"Certified check." § 47-3-409;

"Check." § 47-3-104;

"Holder in due course." § 47-3-302;

"Instrument." § 47-3-104;

"Notice of dishonor." § 47-3-503;

"Order." § 47-3-103;

"Ordinary care." § 47-3-103;

"Person entitled to enforce." § 47-3-301;

"Presentment." § 47-3-501;

"Promise." § 47-3-103;

"Prove." § 47-3-103;

"Teller's check." § 47-3-104; and

"Unauthorized signature." § 47-3-403.

(D) In addition, chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.



§ 47-4-105 - "Bank" -- "Depositary bank"-- "Payor bank" -- "Intermediary bank" -- "Collecting bank"-- "Presenting bank."

In this chapter:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company.

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3) "Payor bank" means a bank that is the drawee of a draft;

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;

(5) "Collecting bank" means a bank handling an item for collection except the payor bank;

(6) "Presenting bank" means a bank presenting an item except a payor bank.



§ 47-4-106 - Payable through or payable at bank -- Collecting bank.

(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.



§ 47-4-107 - Separate office of bank.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this chapter and under chapter 3 of this title.



§ 47-4-108 - Time of receipt of items.

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of two o'clock (2:00) p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.



§ 47-4-109 - Delays.

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by chapters 1-9 of this title for a period not exceeding two (2) additional banking days without discharge of drawers or endorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by chapters 1-9 of this title or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.



§ 47-4-110 - Electronic presentment.

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this chapter means the presentment notice unless the context otherwise indicates.



§ 47-4-111 - Statute of limitations.

An action to enforce an obligation, duty, or right arising under this chapter must be commenced within three (3) years after the cause of action accrues.






Part 2 - Collection of Items -- Depositary and Collecting Banks

§ 47-4-201 - Status of collecting bank as agent and provisional status of credits -- Applicability of chapter -- Item endorsed "Pay Any Bank"

(a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or sub-agent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of endorsement or lack of endorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this chapter apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been endorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) returned to the customer initiating collection; or

(2) specially endorsed by a bank to a person who is not a bank.



§ 47-4-202 - Responsibility for collection or return -- When action timely.

(a) A collecting bank must exercise ordinary care in:

(1) presenting an item or sending it for presentment;

(2) sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) settling for an item when the bank receives final settlement; and

(4) notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight (12:00 midnight) deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to subdivision (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.



§ 47-4-203 - Effect of instructions.

Subject to chapter 3 of this title concerning conversion of instruments (§ 47-3-420) and restrictive endorsements (§ 47-3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.



§ 47-4-204 - Methods of sending and presenting -- Sending directly to payor bank.

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) an item directly to the payor bank;

(2) an item to a nonbank payor if authorized by its transferor; and

(3) an item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.



§ 47-4-205 - Depositary bank holder of unendorsed item.

If a customer delivers an item to a depositary bank for collection:

(1) the depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer endorses the item, and, if the bank satisfies the other requirements of § 47-3-302, it is a holder in due course; and

(2) the depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.



§ 47-4-206 - Transfer between banks.

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.



§ 47-4-207 - Transfer warranties.

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) The warrantor is a person entitled to enforce the item;

(2) All signatures on the item are authentic and authorized;

(3) The item has not been altered;

(4) The item is not subject to a defense or claim in recoupment (§ 47-3-305(a)) of any party that can be asserted against the warrantor;

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(6) If the item is a payee-initiated demand draft, the creation of the item according to the terms on its face was authorized by the person on whose account the item is drawn.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in §§ 47-3-115 and 47-3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection (b) by an endorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(f) A warrantor does not make the warranty under subdivision (a)(6) to a transferee or subsequent collecting bank who would not under then-applicable law make the same or a substantially identical warranty to the warrantor with respect to a payee-initiated draft transferred by the transferee or subsequent collecting bank to the warrantor.



§ 47-4-208 - Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered;

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized; and

(4) If the instrument is a payee-initiated demand draft, the creation of the draft according to the terms on its face was authorized by the person on whose account the instrument is drawn.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under § 47-3-404 or § 47-3-405 or the drawer is precluded under § 47-3-406 or § 47-4-406 from asserting against the drawee the unauthorized endorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an endorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(g) A warrantor does not make the warranty under subdivision (a)(4) to a drawee who would not under then-applicable law make the same or substantially identical warranty to the warrantor with respect to a payee-initiated draft drawn on the warrantor and presented or transferred by the drawee.



§ 47-4-209 - Encoding and retention warranties.

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.



§ 47-4-210 - Security interest of collecting bank in items, accompanying documents and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to chapter 9 of this title, but:

(1) No security agreement is necessary to make the security interest enforceable (§ 47-9-203(b)(3)(A)).

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.



§ 47-4-211 - When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of § 47-3-302 on what constitutes a holder in due course.



§ 47-4-212 - Presentment by notice of item not payable by, through, or at bank -- Liability of drawer or endorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under § 47-3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under § 47-3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or endorser by sending it notice of the facts.



§ 47-4-213 - Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) the medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) the time of settlement, is:

(i) with respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) with respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) with respect to tender of settlement by a funds transfer, when payment is made pursuant to § 47-4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) fails to present or forward the check for collection, settlement is final at the twelve o'clock midnight (12:00 midnight) deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.



§ 47-4-214 - Right of charge-back or refund -- Liability of collecting bank -- Return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its twelve o'clock midnight (12:00 midnight) deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (§ 47-4-301).

(d) the right to charge back is not affected by:

(1) previous use of a credit given for the item; or

(2) failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.



§ 47-4-215 - Final payment of item by payor bank -- When provisional debits and credits become final -- When certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) paid the item in cash;

(2) settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) if the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) if the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.



§ 47-4-216 - Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.






Part 3 - Collection of Items -- Payor Banks

§ 47-4-301 - Deferred posting -- Recovery of payment by return of items -- Time of dishonor -- Return of items by payor bank.

(a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

(1) returns the item; or

(2) sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d) An item is returned:

(1) as to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing-house rules; or

(2) in all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.



§ 47-4-302 - Payor bank's responsibility for late return of item.

(a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) a demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight (12:00 midnight) of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight (12:00 midnight) deadline; or

(2) any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to subsection (a) is subject to defenses based on breach of a presentment warranty (§ 47-4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.



§ 47-4-303 - When items subject to notice, stop-payment order, legal process, or setoff -- Order in which items may be charged or certified.

(a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) the bank accepts or certifies the item;

(2) the bank pays the item in cash;

(3) the bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement;

(4) the bank becomes accountable for the amount of the item under § 47-4-302 dealing with the payor bank's responsibility for late return of items; or

(5) with respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.






Part 4 - Relationship Between Payor Bank and Its Customer

§ 47-4-401 - When bank may charge customer's account.

(a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in § 47-4-403(b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in § 47-4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under § 47-4-402.

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) the original terms of the altered item; or

(2) the terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.



§ 47-4-402 - Bank's liability to customer for wrongful dishonor -- Time of determining insufficiency of account.

(a) Except as otherwise provided in this chapter, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.



§ 47-4-403 - Customer's right to stop payment -- Burden of proof of loss.

(a) A customer or any person authorized to draw on the account if there is more than one (1) person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in § 47-4-303. If the signature of more than one (1) person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six (6) months, but it lapses after fourteen (14) calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under § 47-4-402.



§ 47-4-404 - Bank not obliged to pay check more than six months old.

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six (6) months after its date, but it may charge its customer's account for a payment made thereafter in good faith.



§ 47-4-405 - Death or incompetence of customer.

(a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for ten (10) days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.



§ 47-4-406 - Customer's duty to review statements of account.

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven (7) years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether (i) any payment was not authorized because of an alteration of an item or an unauthorized signature purportedly made by or on behalf of the customer, or because the payment was made in an incorrect amount, or (ii) a deposit is missing or has been incorrectly credited. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment or missing or incorrectly credited deposit, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item or deposit, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:

(1) Such payment or missing or incorrectly credited deposit, if the bank also proves that it suffered a loss by reason of the failure; and

(2) the customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding thirty (30) days, in which to examine the item or statement of account and notify the bank.

(e) If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f) A customer who does not within one (1) year after the statement or items are made available to the customer (subsection (a)) discover and report an occurrence referred in subsection (c) is precluded from asserting against the bank any claim with respect thereto. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under § 47-4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.



§ 47-4-407 - Payor bank's right to subrogation on improper payment.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.






Part 5 - Collection of Documentary Drafts

§ 47-4-501 - Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.



§ 47-4-502 - Presentment of "on arrival" drafts.

If a draft or the relevant instructions require presentment "on arrival," "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.



§ 47-4-503 - Responsibility of presenting bank for documents and goods -- Report of reasons for dishonor -- Referee in case of need.

Unless otherwise instructed and except as provided in chapter 5 of this title, a bank presenting a documentary draft:

(1) must deliver the documents to the drawee on acceptance of the draft if it is payable more than three (3) days after presentment; otherwise, only on payment; and

(2) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

However the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.



§ 47-4-504 - Privilege of presenting bank to deal with goods -- Security interest for expenses.

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subsection (a), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.









Chapter 4A - Funds Transfers

Part 1 - General Provisions and Definitions

§ 47-4A-101 - Short title.

This chapter may be cited as Uniform Commercial Code -- Funds Transfers.



§ 47-4A-102 - Subject matter.

Except as otherwise provided in § 47-4A-108, this chapter applies to funds transfers defined in § 47-4A-104.



§ 47-4A-103 - Payment order -- Definitions.

(a) In this chapter:

(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) The instruction does not state a condition to payment to the beneficiary other than time of payment;

(ii) The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and

(iii) The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank;

(2) "Beneficiary" means the person to be paid by the beneficiary's bank;

(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account;

(4) "Receiving bank" means the bank to which the sender's instruction is addressed; and

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with subdivision (a)(1) is to make more than one (1) payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.



§ 47-4A-104 - Funds transfer -- Definitions.

In this chapter:

(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order;

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank;

(c) "Originator" means the sender of the first payment order in a funds transfer; and

(d) "Originator's bank" means:

(i) The receiving bank to which the payment order of the originator is issued if the originator is not a bank; or

(ii) The originator if the originator is a bank.



§ 47-4A-105 - Other definitions.

(a) In this chapter:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account;

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this chapter;

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders;

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders;

(5) "Funds-transfer system" means a wire transfer network, automated clearinghouse, or other communication system of a clearinghouse or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed;

(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing; and

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (§ 47-1-201(b)(8)).

(b) Other definitions applying to this chapter and the sections in which they appear are:

"Acceptance" ..................... § 47-4A-209

"Beneficiary" ..................... § 47-4A-103

"Beneficiary's bank" ..................... § 47-4A-103

"Executed" ......................§ 47-4A-301

"Execution date" ......................§ 47-4A-301

"Funds transfer" ......................§ 47-4A-104

"Funds-transfer system rule" ..................... § 47-4A-501

"Intermediary bank" ..................... § 47-4A-104

"Originator" ..................... § 47-4A-104

"Originator's bank" ..................... § 47-4A-104

"Payment by beneficiary's bank to beneficiary" ..................... § 47-4A-405

"Payment by originator to beneficiary" ..................... § 47-4A-406

"Payment by sender to receiving bank" ..................... § 47-4A-403

"Payment date" ..................... § 47-4A-401

"Payment order" ..................... § 47-4A-103

"Receiving bank" ..................... § 47-4A-103

"Security procedure" ..................... § 47-4A-201

"Sender" ..................... § 47-4A-103

(c) The following definitions in chapter 4 of this title apply to this chapter:

"Clearinghouse" ..................... § 47-4-104

"Item" ..................... § 47-4-104

"Suspends payments" ..................... § 47-4-104

(d) In addition, chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.



§ 47-4A-106 - Time payment order is received.

(a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in § 47-1-202. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this chapter refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this chapter.



§ 47-4A-107 - Federal reserve regulations and operating circulars.

Regulations of the board of governors of the federal reserve system and operating circulars of the federal reserve banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.



§ 47-4A-108 - Relationship to Electronic Fund Transfer Act.

(a) Except as provided in subsection (b), this chapter does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.) as amended from time to time.

(b) This chapter applies to a funds transfer that is a remittance transfer as defined in the Electronic Fund Transfer Act, codified in 15 U.S.C. § 1693o-1, as amended from time to time, unless the remittance transfer is an electronic fund transfer as defined in the Electronic Fund Transfer Act, codified in 15 U.S.C. § 1693a, as amended from time to time.

(c) In a funds transfer to which this chapter applies, in the event of an inconsistency between an applicable provision of this chapter and an applicable provision of the Electronic Fund Transfer Act, the provision of the Electronic Fund Transfer Act governs to the extent of the inconsistency.






Part 2 - Issue and Acceptance of Payment Order

§ 47-4A-201 - Security procedure.

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of:

(i) Verifying that a payment order or communication amending or cancelling a payment order is that of the customer; or

(ii) Detecting error in the transmission or the content of the payment order or communication.

A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.



§ 47-4A-202 - Authorized and verified payment orders.

(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if:

(i) The security procedure is a commercially reasonable method of providing security against unauthorized payment orders; and

(ii) The bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if:

(i) The security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer; and

(ii) The customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term "sender" in this chapter includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).

(e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this section and in § 47-4A-203(a)(1), rights and obligations arising under this section or § 47-4A-203 may not be varied by agreement.



§ 47-4A-203 - Unenforceability of certain verified payment orders.

(a) If an accepted payment order is not, under § 47-4A-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to § 47-4A-202(b), the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order; and

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was caused, directly or indirectly, by a person:

(i) Entrusted with duties to act for the receiving bank with respect to payment orders or the security procedure; or

(ii) Who obtained access to communications facilities of the receiving bank or who obtained, from a source controlled by the receiving bank and without authority of the customer, information facilitating breach of the security procedure, regardless of how the information was obtained. Information includes any access device, computer software, or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.



§ 47-4A-204 - Refund of payment and duty of customer to report with respect to unauthorized payment order.

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is:

(i) Not authorized and not effective as the order of the customer under § 47-4A-202; or

(ii) Not enforceable, in whole or in part, against the customer under § 47-4A-203;

the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety (90) days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) may be fixed by agreement as stated in § 47-1-302(b), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement.



§ 47-4A-205 - Erroneous payment orders.

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order:

(i) Erroneously instructed payment to a beneficiary not intended by the sender;

(ii) Erroneously instructed payment in an amount greater than the amount intended by the sender; or

(iii) Was an erroneously transmitted duplicate of a payment order previously sent by the sender;

The following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to § 47-4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in subdivisions (a)(2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in subdivision (a)(i) or (iii), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution; and

(3) If the funds transfer is completed on the basis of a payment order described in subdivision (a)(ii), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If:

(i) The sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order; and

(ii) The sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order;

The sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety (90) days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.



§ 47-4A-206 - Transmission of payment order through funds-transfer or other communication system.

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the federal reserve banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.



§ 47-4A-207 - Misdescription of beneficiary.

(a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person; and

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If:

(i) A payment order described in subsection (b) is accepted;

(ii) The originator's payment order described the beneficiary inconsistently by name and number; and

(iii) The beneficiary's bank pays the person identified by number as permitted by subdivision (b)(1);

The following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order; or

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subdivision (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover; and

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.



§ 47-4A-208 - Misdescription of intermediary bank or beneficiary's bank.

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subdivision (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in § 47-4A-302(a)(1).



§ 47-4A-209 - Acceptance of payment order.

(a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) When the bank:

(i) Pays the beneficiary as stated in § 47-4A-405(a) or § 47-4A-405(b); or

(ii) Notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order, unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) When the bank receives payment of the entire amount of the sender's order pursuant to § 47-4A-403(a)(1) or § 47-4A-403(a)(2); or

(3) The opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within:

(i) One (1) hour after that time; or

(ii) One (1) hour after the opening of the next business day of the sender following the payment date if that time is later.

If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subdivision (b)(2) or (3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently cancelled pursuant to § 47-4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.



§ 47-4A-210 - Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order:

(i) Any means complying with the agreement is reasonable; and

(ii) Any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is cancelled pursuant to § 47-4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.



§ 47-4A-211 - Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order:

(i) That is a duplicate of a payment order previously issued by the sender;

(ii) That orders payment to a beneficiary not entitled to receive payment from the originator; or

(iii) That orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator.

If the payment order is cancelled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is cancelled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A cancelled payment order cannot be accepted. If an accepted payment order is cancelled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subdivision (c)(2).



§ 47-4A-212 - Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this chapter, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this chapter or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in § 47-4A-209, and liability is limited to that provided in this chapter. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this chapter or by express agreement.






Part 3 - Execution of Sender's Payment Order by Receiving Bank

§ 47-4A-301 - Execution and execution date.

(a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.



§ 47-4A-302 - Obligations of receiving bank in execution of payment order.

(a) Except as provided in subsections (b)-(d), if the receiving bank accepts a payment order pursuant to § 47-4A-209(a), the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning:

(i) Any intermediary bank or funds-transfer system to be used in carrying out the funds transfer; or

(ii) The means by which payment orders are to be transmitted in the funds transfer.

If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may:

(1) Use any funds-transfer system if use of that system is reasonable in the circumstances; and

(2) Issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank.

A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless subdivision (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender:

(1) The receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges; and

(2) May not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.



§ 47-4A-303 - Erroneous execution of payment order.

(a) A receiving bank that:

(i) Executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order; or

(ii) Issues a payment order in execution of the sender's order and then issues a duplicate order;

is entitled to payment of the amount of the sender's order under § 47-4A-402(c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under § 47-4A-402(c) if:

(i) That subsection is otherwise satisfied; and

(ii) The bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order.

If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.



§ 47-4A-304 - Duty of sender to report erroneously executed payment order.

If the sender of a payment order that is erroneously executed as stated in § 47-4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety (90) days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under § 47-4A-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.



§ 47-4A-305 - Liability for late or improper execution or failure to execute payment order.

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of § 47-4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of § 47-4A-302 results in:

(i) Noncompletion of the funds transfer;

(ii) Failure to use an intermediary bank designated by the originator; or

(iii) Issuance of a payment order that does not comply with the terms of the payment order of the originator,

the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.






Part 4 - Payment

§ 47-4A-401 - Payment date.

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.



§ 47-4A-402 - Obligation of sender to pay receiving bank.

(a) This section is subject to §§ 47-4A-205 and 47-4A-207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subsection is subject to subsection (e) and to § 47-4A-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in §§ 47-4A-204 and 47-4A-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in § 47-4A-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.



§ 47-4A-403 - Payment by sender to receiving bank.

(a) Payment of the sender's obligation under § 47-4A-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a federal reserve bank or through a funds-transfer system;

(2) If the sender is a bank and the sender:

(i) Credited an account of the receiving bank with the sender; or

(ii) Caused an account of the receiving bank in another bank to be credited;

Payment occurs when the credit is withdrawn or, if not withdrawn, at midnight (12:00) of the day on which the credit is withdrawable and the receiving bank learns of that fact; or

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) If two (2) banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under § 47-4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one (1) bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by subsection (a), the time when payment of the sender's obligation under §§ 47-4A-402(b) or 47-4A-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.



§ 47-4A-404 - Obligation of beneficiary's bank to pay and give notice to beneficiary.

(a) Subject to §§ 47-4A-211(e), 47-4A-405(d), and 47-4A-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight (12:00) of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first-class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.



§ 47-4A-405 - Payment by beneficiary's bank to beneficiary.

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under § 47-4A-404(a) occurs when and to the extent:

(i) The beneficiary is notified of the right to withdraw the credit;

(ii) The bank lawfully applies the credit to a debt of the beneficiary; or

(iii) Funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under § 47-4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if:

(i) The rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated;

(ii) The beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule; and

(iii) The beneficiary's bank did not receive payment of the payment order that it accepted.

If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under § 47-4A-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one (1) or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under § 47-4A-406, and (iv) subject to § 47-4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under § 47-4A-402(c) because the funds transfer has not been completed.



§ 47-4A-406 - Payment by originator to beneficiary -- Discharge of underlying obligation.

(a) Subject to §§ 47-4A-211(e), 47-4A-405(d), and 47-4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order:

(i) At the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer; and

(ii) In an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless:

(i) The payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation;

(ii) The beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment;

(iii) Funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary; and

(iv) The beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract.

If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under § 47-4A-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one (1) or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.






Part 5 - Miscellaneous Provisions

§ 47-4A-501 - Variation by agreement and effect of funds-transfer system rule.

(a) Except as otherwise provided in this chapter, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) "Funds-transfer system rule" means a rule of an association of banks:

(i) Governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders; or

(ii) To the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a federal reserve bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank.

Except as otherwise provided in this chapter, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this chapter and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in §§ 47-4A-404(c), 47-4A-405(d), and 47-4A-507(c).



§ 47-4A-502 - Creditor process served on receiving bank -- Setoff by beneficiary's bank.

(a) As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account;

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal; and

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.



§ 47-4A-503 - Injunction or restraining order with respect to funds transfer.

For proper cause and in compliance with applicable law, a court may restrain:

(i) A person from issuing a payment order to initiate a funds transfer;

(ii) An originator's bank from executing the payment order of the originator; or

(iii) The beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds.

A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.



§ 47-4A-504 - Order in which items and payment orders may be charged to account -- Order of withdrawals from account.

(a) If a receiving bank has received more than one (1) payment order of the sender or one (1) or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.



§ 47-4A-505 - Preclusion of objection to debit of customer's account.

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one (1) year after the notification was received by the customer.



§ 47-4A-506 - Rate of interest.

(a) If, under this chapter, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined:

(i) By agreement of the sender and receiving bank; or

(ii) By a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable federal funds rate is the average of the federal funds rates published by the federal reserve bank of New York for each of the days for which interest is payable divided by three hundred sixty (360). The federal funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.



§ 47-4A-507 - Choice of law.

(a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located;

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located; and

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each subdivision of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern:

(1) Rights and obligations between participating banks with respect to payment orders transmitted or processed through the system; or

(2) The rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system.

A choice of law made pursuant to subdivision (c)(i) is binding on participating banks. A choice of law made pursuant to subdivision (c)(ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one (1) funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.









Chapter 5 - Letters of Credit

§ 47-5-101 - Short title.

This article may be cited as Uniform Commercial Code -- Letters of Credit.



§ 47-5-102 - Definitions.

(a) In this article:

(1) "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed or amended;

(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer;

(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit;

(4) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another;

(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit;

(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion:

(i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in § 47-5-108(e); and

(ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit.

A document may not be oral;

(7) "Good faith" means honesty in fact in the conduct or transaction concerned;

(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:

(i) upon payment;

(ii) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(iii) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance;

(9) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes;

(10) "Letter of credit" means a definite undertaking that satisfies the requirements of Section 47-5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value;

(11) "Nominated person" means a person whom the issuer:

(i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit; and

(ii) undertakes by agreement or custom and practice to reimburse;

(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit;

(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person;

(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b) Definitions in other Articles applying to this article and the sections in which they appear are:

"Accept" or "Acceptance" Section 47-3-409

"Value" Sections 47-3-303, 47-4-211

(c) Tennessee Code Annotated, Title 47, Chapter 1, contains certain additional general definitions and principles of construction and interpretation applicable throughout this article.



§ 47-5-103 - Scope.

(a) This article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this article does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this article.

(c) With the exception of this subsection, subsections (a) and (d), §§ 47-5-102(a)(9) and (10), 47-5-106(d), and 47-5-114(d), and except to the extent prohibited in §§ 47-1-302 and 47-5-117(d), the effect of this article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this article.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.



§ 47-5-104 - Formal requirements.

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated:

(i) by a signature; or

(ii) in accordance with the agreement of the parties or the standard practice referred to in § 47-5-108(e).



§ 47-5-105 - Consideration.

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.



§ 47-5-106 - Issuance, amendment, cancellation, and duration.

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one (1) year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five (5) years after its stated date of issuance, or if none is stated, after the date on which it is issued.



§ 47-5-107 - Confirmer, nominated person, and adviser.

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.



§ 47-5-108 - Issuer's rights and obligations.

(a) Except as otherwise provided in § 47-5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in § 47-5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor,

(2) if the letter of credit provides for honor to be completed more than seven (7) business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in § 47-5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction,

(2) an act or omission of others, or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under § 47-5-102(a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this article:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under §§ 47-3-414 and 47-3-415;

(4) except as otherwise provided in §§ 47-5-110 and 47-5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.



§ 47-5-109 - Fraud and forgery.

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by:

(i) a nominated person who has given value in good faith and without notice of forgery or material fraud;

(ii) a confirmer who has honored its confirmation in good faith;

(iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person; or

(iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this state have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).



§ 47-5-110 - Warranties.

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in § 47-5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under chapters 3, 4, 7, and 8 of this title because of the presentation or transfer of documents covered by any of those chapters.



§ 47-5-111 - Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.



§ 47-5-112 - Transfer of letter of credit.

(a) Except as otherwise provided in § 47-5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in § 47-5-108(e) or is otherwise reasonable under the circumstances.



§ 47-5-113 - Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in § 47-5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in § 47-5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of § 47-5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.



§ 47-5-114 - Assignment of proceeds.

(a) In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by chapter 9 of this title or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by chapter 9 or other law.



§ 47-5-115 - Statute of limitations.

An action to enforce a right or obligation arising under this article must be commenced within one (1) year after the expiration date of the relevant letter of credit or one (1) year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.



§ 47-5-116 - Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in § 47-5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one (1) address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If:

(i) this chapter would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b);

(ii) the relevant undertaking incorporates rules of custom or practice; and

(iii) there is conflict between this article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in § 47-5-103(c).

(d) If there is conflict between this chapter and chapter 3, 4, 4A, or 9 of this title, this chapter governs.

(e) The forum for settling disputes arising out of an undertaking within this article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).



§ 47-5-117 - Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.



§ 47-5-118 - Security interest in document issued under a letter of credit.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Chapter 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under § 47-9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.






Chapter 6 - Bulk Transfers [Repealed]



Chapter 7 - Uniform Commercial Code -- Documents of Title

Part 1 - General Provisions

§ 47-7-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Commercial Code -- Documents of Title."



§ 47-7-102 - Chapter definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Bailee" means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them;

(2) "Carrier" means a person that issues a bill of lading;

(3) "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery;

(4) "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment;

(5) "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading;

(6) "Good faith" means honesty in fact in the conduct or transaction concerned;

(7) "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation;

(8) "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions;

(9) "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title;

(10) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(11) "Shipper" means a person that enters into a contract of transportation with a carrier; and

(12) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol, or process;

(13) "Warehouse" means a person engaged in the business of storing goods for hire.

(b) Definitions in other chapters applying to this chapter and the sections in which they appear are:

(1) "Contract for sale", § 47-2-106;

(2) "Lessee in the ordinary course of business", § 47-2A-103; and

(3) "Receipt" of goods, § 47-2-103.

(c) In addition, chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.



§ 47-7-103 - Relation of chapter to treaty or statute.

(a) This chapter is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

(b) This chapter does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this chapter. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, compiled in 15 U.S.C. § 7001 et seq., but does not modify, limit, or supersede § 101(c) of that act, codified in 15 U.S.C. § 7001(c), or authorize electronic delivery of any of the notices described in § 103(b) of that act, codified in 15 U.S.C. § 7003(b).

(d) To the extent there is a conflict between this chapter and the Uniform Electronic Transactions Act (UETA), compiled chapter 10, part 1 of this title, this chapter governs.



§ 47-7-104 - Negotiable and nonnegotiable document of title.

(a) Except as otherwise provided in subsection (c), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in subsection (a) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.



§ 47-7-105 - Reissuance in alternative medium.

(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) The person entitled under the electronic document surrenders control of the document to the issuer; and

(2) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):

(1) The electronic document ceases to have any effect or validity; and

(2) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c):

(1) The tangible document ceases to have any effect or validity; and

(2) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.



§ 47-7-106 - Control of electronic document of title.

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in subdivisions (b)(4), (5), and (6), unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.






Part 2 - Warehouse Receipts: Special Provisions

§ 47-7-201 - Person that may issue a warehouse receipt -- Storage under bond.

(a) A warehouse receipt may be issued by any warehouse.

(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.



§ 47-7-202 - Form of warehouse receipt -- Effect of omission.

(a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) A statement of the location of the warehouse facility where the goods are stored;

(2) The date of issue of the receipt;

(3) The unique identification code of the receipt;

(4) A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5) The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) A description of the goods or the packages containing them;

(7) The signature of the warehouse or its agent;

(8) If the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(9) A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to chapters 1-9 of this title and do not impair its obligation of delivery under § 47-7-403 or its duty of care under § 47-7-204. Any contrary provision is ineffective.



§ 47-7-203 - Liability for nonreceipt or misdescription.

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown", "said to contain", or words of similar import, if the indication is true; or

(2) The party or purchaser otherwise has notice of the nonreceipt or misdescription.



§ 47-7-204 - Duty of care -- Contractual limitation of warehouse's liability.

(a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.



§ 47-7-205 - Title under warehouse receipt defeated in certain cases.

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.



§ 47-7-206 - Termination of storage at warehouse's option.

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than thirty (30) days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to § 47-7-210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and § 47-7-210, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one (1) week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this chapter upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.



§ 47-7-207 - Goods must be kept separate -- Fungible goods.

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.



§ 47-7-208 - Altered warehouse receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.



§ 47-7-209 - Lien of warehouse.

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by chapter 9 of this title.

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 47-7-403; or

(C) Power of disposition under § 47-2A-304(2), § 47-2A-305(2), § 47-9-320, or § 47-9-321(c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection (d), "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.



§ 47-7-210 - Enforcement of warehouse's lien.

(a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified;

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 (ten) days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place;

(3) The sale must conform to the terms of the notification;

(4) The sale must be held at the nearest suitable place to where the goods are held or stored; and

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two (2) weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least fifteen (15) days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten (10) days before the sale in not fewer than six (6) conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this chapter.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.






Part 3 - Bills of Lading: Special Provisions

§ 47-7-301 - Liability for nonreceipt or misdescription -- "Said to contain" -- "Shipper's weight, load, and count" -- Improper handling.

(a) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown", "said to contain", "shipper's weight, load, and count," or words of similar import, if that indication is true.

(b) If goods are loaded by the issuer of a bill of lading:

(1) The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2) Words such as "shipper's weight, load, and count," or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight" or words of similar import are ineffective.

(d) The issuer of a bill of lading, by including in the bill the words "shipper's weight, load, and count," or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper.



§ 47-7-302 - Through bills of lading and similar documents of title.

(a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in subsection (a) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1) The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2) The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.



§ 47-7-303 - Diversion -- Reconsignment -- Change of instructions.

(a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) The holder of a negotiable bill;

(2) The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in subsection (a) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.



§ 47-7-304 - Tangible bills of lading in a set.

(a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection (a).

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one (1) bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with part 4 of this chapter against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.



§ 47-7-305 - Destination bills.

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to § 47-7-105, may procure a substitute bill to be issued at any place designated in the request.



§ 47-7-306 - Altered bills of lading.

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.



§ 47-7-307 - Lien of carrier.

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.



§ 47-7-308 - Enforcement of carrier's lien.

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this chapter.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in § 47-7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.



§ 47-7-309 - Duty of care -- Contractual limitation of carrier's liability.

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection (a) does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.






Part 4 - Warehouse Receipts and Bills of Lading: General Obligations

§ 47-7-401 - Irregularities in issue of receipt or bill or conduct of issuer.

The obligations imposed by this chapter on an issuer apply to a document of title even if:

(1) The document does not comply with the requirements of this chapter or of any other statute, rule, or regulation regarding its issuance, form, or content;

(2) The issuer violated laws regulating the conduct of its business;

(3) The goods covered by the document were owned by the bailee when the document was issued; or

(4) The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.



§ 47-7-402 - Duplicate document of title -- Overissue.

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to § 47-7-105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.



§ 47-7-403 - Obligation of bailee to deliver -- Excuse.

(a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c), unless and to the extent that the bailee establishes any of the following:

(1) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) Damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) The exercise by a seller of its right to stop delivery pursuant to § 47-2-705 or by a lessor of its right to stop delivery pursuant to § 47-2A-526;

(5) A diversion, reconsignment, or other disposition pursuant to § 47-7-303;

(6) Release, satisfaction, or any other personal defense against the claimant; or

(7) Any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under § 47-7-503(a):

(1) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.



§ 47-7-404 - No liability for good-faith delivery pursuant to document of title.

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this chapter is not liable for the goods even if:

(1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) The person to which the bailee delivered the goods did not have authority to receive the goods.






Part 5 - Warehouse Receipts and Bills of Lading: Negotiation and Transfer

§ 47-7-501 - Form of negotiation and requirements of due negotiation.

(a) The following rules apply to a negotiable tangible document of title:

(1) If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone;

(2) If the document's original terms run to bearer, it is negotiated by delivery alone;

(3) If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated;

(4) Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery; and

(5) A document is duly negotiated if it is negotiated in the manner stated in this subsection (a) to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic document of title:

(1) If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document;

(2) If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated; and

(3) A document is duly negotiated if it is negotiated in the manner stated in this subsection (b) to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.



§ 47-7-502 - Rights acquired by due negotiation.

(a) Subject to §§ 47-7-205 and 47-7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) Title to the document;

(2) Title to the goods;

(3) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this chapter, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b) Subject to § 47-7-503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) The due negotiation or any prior due negotiation constituted a breach of duty;

(2) Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3) A previous sale or other transfer of the goods or document has been made to a third person.



§ 47-7-503 - Document of title to goods defeated in certain cases.

(a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 47-7-403; or

(C) Power of disposition under § 47-2-403, § 47-2A-304(2), § 47-2A-305(2), § 47-9-320, or § 47-9-321(c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under § 47-7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with part 4 of this chapter pursuant to its own bill of lading discharges the carrier's obligation to deliver.



§ 47-7-504 - Rights acquired in absence of due negotiation -- Effect of diversion -- Stoppage of delivery.

(a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) By those creditors of the transferor which could treat the transfer as void under § 47-2-402 or § 47-2A-308;

(2) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) As against the bailee, by good-faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under § 47-2-705 or a lessor under § 47-2A-526, subject to the requirements of due notification in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.



§ 47-7-505 - Indorser not guarantor for other parties.

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.



§ 47-7-506 - Delivery without indorsement -- Right to compel indorsement.

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.



§ 47-7-507 - Warranties on negotiation or delivery of document of title.

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under § 47-7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.



§ 47-7-508 - Warranties of collecting bank as to documents of title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.



§ 47-7-509 - Adequate compliance with commercial contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by chapter 2, 2A, or 5 of this title.






Part 6 - Warehouse Receipts and Bills of Lading: Miscellaneous Provisions

§ 47-7-601 - Lost, stolen, or destroyed documents of title.

(a) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney's fees in any action under this subsection (a).

(b) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one (1) year after the delivery.



§ 47-7-602 - Judicial process against goods covered by negotiable document of title.

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.



§ 47-7-603 - Conflicting claims -- Interpleader.

If more than one (1) person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.






Part 7 - Miscellaneous Provisions

§ 47-7-701 - Effective date.

This chapter takes effect on July 1, 2008.



§ 47-7-702 - Repeals.

Existing chapter 7 and § 47-10-104 of the Uniform Commercial Code are repealed.



§ 47-7-703 - Applicability.

This chapter applies to a document of title that is issued or a bailment that arises on or after July 1, 2008. This chapter does not apply to a document of title that is issued or a bailment that arises before July 1, 2008, even if the document of title or bailment would be subject to this chapter if the document of title had been issued or bailment had arisen on or after July 1, 2008. This chapter does not apply to a right of action that has accrued before July 1, 2008.



§ 47-7-704 - Savings clause.

A document of title issued or a bailment that arises before July 1, 2008 and the rights, obligations, and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by this chapter as if amendment or repeal had not occurred and may be terminated, completed, consummated, or enforced under that statute or other rule.









Chapter 8 - Investment Securities

Part 1 - Short Title and General Matters

§ 47-8-101 - Short title.

This chapter may be cited as Uniform Commercial Code -- Investment Securities.



§ 47-8-102 - Definitions.

(a) In this chapter:

(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form", as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an endorsement.

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security" means a security that is represented by a certificate.

(5) "Clearing corporation" means:

(i) A person that is registered as a "clearing agency" under the federal securities laws;

(ii) A federal reserve bank; or

(iii) Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate" means to:

(i) Send a signed writing; or

(ii) Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of § 47-8-501(b)(2) or (3), that person is the entitlement holder.

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset", except as otherwise provided in Section 47-8-103, means:

(i) A security;

(ii) An obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this chapter.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) "Good faith", for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within this chapter, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(11) "Endorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form", as applied to a certificated security, means a form in which:

(i) The security certificate specifies a person entitled to the security; and

(ii) A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary" means:

(i) A clearing corporation; or

(ii) A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security", except as otherwise provided in § 47-8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i) Which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) Which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii) Which:

(A) is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) is a medium for investment and by its terms expressly provides that it is a security governed by this chapter.

(16) "Security certificate" means a certificate representing a security.

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in part 5.

(18) "Uncertificated security" means a security that is not represented by a certificate.

(b) Other definitions applying to this chapter and the sections in which they appear are:

"Appropriate person." § 47-8-107

"Control." § 47-8-106

"Delivery." § 47-8-301

"Investment company security." § 47-8-103

"Issuer." § 47-8-201

"Overissue." § 47-8-210

"Protected purchaser." § 47-8-303

"Securities account." § 47-8-501

(c) In addition, chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.

(d) The characterization of a person, business, or transaction for purposes of this chapter does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.



§ 47-8-103 - Rules for determining whether certain obligations and interests are securities or financial assets.

(a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face- amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this chapter, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this chapter and not by chapter 3 of this title, even though it also meets the requirements of that chapter. However, a negotiable instrument governed by chapter 3 of this title is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in § 47-9-102(a)(15), is not a security or a financial asset.

(g) A document of title is not a financial asset unless § 47-8-102(a)(9)(iii) applies.



§ 47-8-104 - Acquisition of security or financial asset or interest therein.

(a) A person acquires a security or an interest therein, under this chapter, if:

(1) the person is a purchaser to whom a security is delivered pursuant to § 47-8-301; or

(2) the person acquires a security entitlement to the security pursuant to § 47-8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this chapter, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in part 5, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in § 47-8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).



§ 47-8-105 - Notice of adverse claim.

(a) A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one (1) year after a date set for presentment or surrender for redemption or exchange; or

(2) six (6) months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been endorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under chapter 9 of this title is not notice of an adverse claim to a financial asset.



§ 47-8-106 - Control.

(a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) the certificate is endorsed to the purchaser or in blank by an effective endorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control" of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser; or

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has "control" of a security entitlement if:

(1) The purchaser becomes the entitlement holder;

(2) The securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) Another person has control of the security entitlement on behalf of the purchaser, or having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subdivision (c) or (d) has control even if the registered owner in the case of subdivision (c) or the entitlement holder in the case of subdivision (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subdivision (c)(2) or (d)(2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.



§ 47-8-107 - Whether endorsement, instruction, or entitlement order is effective.

(a) "Appropriate person" means:

(1) with respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An endorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under § 47-8-106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An endorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the endorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an endorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an endorsement, instruction, or entitlement order is determined as of the date the endorsement, instruction, or entitlement order is made, and an endorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.



§ 47-8-108 - Warranties in direct holding.

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or endorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who endorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the endorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer, the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary endorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a)-(f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.



§ 47-8-109 - Warranties in indirect holding.

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in § 47-8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in § 47-8-108(a) or (b).



§ 47-8-110 - Applicability -- Choice of law.

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security; and

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2) through (5).

(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of chapters 1-9 of this title, that jurisdiction is the securities intermediary's jurisdiction.

(2) If (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither (1) nor (2) apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding apply, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding apply, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.



§ 47-8-111 - Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this chapter and affects another party who does not consent to the rule.



§ 47-8-112 - Creditor's legal process.

(a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.



§ 47-8-113 - Statute of frauds inapplicable.

Notwithstanding the provisions of § 29-2-101, a contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one (1) year of its making.



§ 47-8-114 - Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.



§ 47-8-115 - Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.



§ 47-8-116 - Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.






Part 2 - Issue and Issuer

§ 47-8-201 - Issuer.

(a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.



§ 47-8-202 - Issuer's responsibility and defenses -- Notice of defect or defense.

(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in § 47-8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.



§ 47-8-203 - Staleness as notice of defect or defense.

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one (1) year after that date; or

(2) is not covered by paragraph (1) and the purchaser takes the security more than two (2) years after the date set for surrender or presentation or the date on which performance became due.



§ 47-8-204 - Effect of issuer's restriction on transfer.

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has been notified of the restriction.



§ 47-8-205 - Effect of unauthorized signature on security certificate.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.



§ 47-8-206 - Completion or alteration of security certificate.

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.



§ 47-8-207 - Rights and duties of issuer with respect to registered owners.

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This chapter does not affect the liability of the registered owner of a security for a call, assessment, or the like.



§ 47-8-208 - Effect of signature of authenticating trustee, registrar, or transfer agent.

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.



§ 47-8-209 - Issuer's lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.



§ 47-8-210 - Overissue.

(a) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this chapter which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.






Part 3 - Transfer of Certificated and Uncertificated Securities

§ 47-8-301 - Delivery.

(a) Delivery of a certificated security to a purchaser occurs when:

(1) The purchaser acquires possession of the security certificate;

(2) Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser; (ii) payable to the order of the purchaser; or (iii) specially indorsed to the purchaser by an effective endorsement and has not been indorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.



§ 47-8-302 - Rights of purchaser.

(a) Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.



§ 47-8-303 - Protected purchaser.

(a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.



§ 47-8-304 - Endorsement.

(a) An endorsement may be in blank or special. An endorsement in blank includes an endorsement to bearer. A special endorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank endorsement to a special endorsement.

(b) An endorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the endorsement.

(c) An endorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the endorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary endorsement, the purchaser may become a protected purchaser only when the endorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary endorsement supplied.

(e) An endorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an endorsement assumes only the obligations provided in § 47-8-108 and not an obligation that the security will be honored by the issuer.



§ 47-8-305 - Instruction.

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by § 47-8-108 and not an obligation that the security will be honored by the issuer.



§ 47-8-306 - Effect of guaranteeing signature, endorsement, or instruction.

(a) A person who guarantees a signature of an endorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to endorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an endorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of endorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An endorser or originator of an instruction whose signature, endorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.



§ 47-8-307 - Purchaser's right to requisites for registration of transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.






Part 4 - Registration

§ 47-8-401 - Duty of issuer to register transfer.

(a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) the endorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given that the endorsement or instruction is genuine and authorized (§ 47-8-402);

(4) any applicable law relating to the collection of taxes has been complied with;

(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with § 47-8-204;

(6) a demand that the issuer not register transfer has not become effective under § 47-8-403, or the issuer has complied with § 47-8-403(b) but no legal process or indemnity bond is obtained as provided in § 47-8-403(d); and

(7) the transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.



§ 47-8-402 - Assurance that endorsement or instruction is effective.

(a) An issuer may require the following assurance that each necessary endorsement or each instruction is genuine and authorized:

(1) in all cases, a guaranty of the signature of the person making an endorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the endorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the endorsement is made or the instruction is originated by a fiduciary pursuant to § 47-8-107(a)(4) or (a)(5), appropriate evidence of appointment or incumbency;

(4) if there is more than one (1) fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the endorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency" means:

(i) in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within sixty (60) days before the date of presentation for transfer; or

(ii) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.



§ 47-8-403 - Demand that issuer not register transfer.

(a) A person who is an appropriate person to make an endorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) the certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b)(3) may not exceed thirty (30) days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective endorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an endorsement or instruction that was not effective.



§ 47-8-404 - Wrongful registration.

(a) Except as otherwise provided in § 47-8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) pursuant to an ineffective endorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under § 47-8-403(a) and the issuer did not comply with § 47-8-403(b);

(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by § 47-8-210.

(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective endorsement or instruction.



§ 47-8-405 - Replacement of lost, destroyed, or wrongfully taken security certificate.

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner: (1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser; (2) files with the issuer a sufficient indemnity bond; and (3) satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by § 47-8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.



§ 47-8-406 - Obligation to issuer of destroyed, or wrongfully taken security certificate.

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under § 47-8-404 or a claim to a new security certificate under § 47-8-405.



§ 47-8-407 - Authenticating trustee, transfer agent, and registrar.

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.






Part 5 - Security Entitlements

§ 47-8-501 - Securities account -- Acquisition of security entitlement from securities intermediary.

(a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1) indicates by book entry that a financial asset has been credited to the person's securities account;

(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c) If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially endorsed to the other person, and has not been endorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.



§ 47-8-502 - Assertion of adverse claim against entitlement holder.

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under § 47-8-501 for value and without notice of the adverse claim.



§ 47-8-503 - Property interest of entitlement holder in financial asset held by securities intermediary.

(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in § 47-8-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under §§ 47-8-505 -- 47-8-508.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under § 47-8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection (e).

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under § 47-8-504.



§ 47-8-504 - Duty of securities intermediary to maintain financial asset.

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one (1) or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) A securities intermediary satisfies the duty in subsection (a) if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.



§ 47-8-505 - Duty of securities intermediary with respect to payments and distributions.

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.



§ 47-8-506 - Duty of securities intermediary to exercise rights as directed by entitlement holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.



§ 47-8-507 - Duty of securities intermediary to comply with entitlement order.

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.



§ 47-8-508 - Duty of securities intermediary to change entitlement holder's position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.



§ 47-8-509 - Specification of duties of securities intermediary by other statute or regulation -- Manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a) If the substance of a duty imposed upon a securities intermediary by §§ 47-8-504 -- 47-8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by §§ 47-8-504 -- 47-8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 47-8-504 -- 47-8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.



§ 47-8-510 - Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in chapter 9 of this title or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under § 47-8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in chapter 9 of this title, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) The purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under § 47-8-106(d)(1);

(2) The securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under § 47-8-106(d)(2); or

(3) If the purchaser obtained control through another person under § 47-8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.



§ 47-8-511 - Priority among security interests and entitlement holders.

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.






Part 6 - Transition Provisions for Revised Article 8

§ 47-8-601 - Savings clause.

(a) This chapter does not affect an action or proceeding commenced before this chapter takes effect.

(b) If a security interest in a security is perfected on January 1, 1998, and the action by which the security interest was perfected would suffice to perfect a security interest under this chapter, no further action is required to continue perfection. If a security interest in a security is perfected on January 1, 1998, but the action by which the security interest was perfected would not suffice to perfect a security interest under this chapter, the security interest remains perfected for a period of one (1) year after January 1, 1998, and continues perfected thereafter if appropriate action to perfect under this chapter is taken within that period. If a security interest is perfected on January 1, 1998, and the security interest can be perfected by filing under this chapter, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect. A financing statement securing only investment property filed during the one-year period permitted in this section shall not be subject to the indebtedness tax on recorded instruments imposed under § 67-4-409(b).









Chapter 9 - Secured Transactions

Part 1 - General Provisions

1. Short Title, Definitions, and General Concepts

§ 47-9-101 - Short title.

This chapter may be cited as "Uniform Commercial Code -- Secured Transactions."



§ 47-9-102 - Definitions and index of definitions.

(a) Chapter 9 definitions. In this chapter:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account," except as used in "account for," means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting," except as used in "accounting for," means a record:

(A) Authenticated by a secured party;

(B) Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(C) Identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien" means an interest, other than a security interest, in farm products:

(A) Which secures payment or performance of an obligation for:

(i) Goods or services furnished in connection with a debtor's farming operation; or

(ii) Rent on real property leased by a debtor in connection with its farming operation;

(B) Which is created by statute in favor of a person that:

(i) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) Leased real property to a debtor in connection with the debtor's farming operation; and

(C) Whose effectiveness does not depend on the person's possession of the personal property.

"Agricultural lien" does not include interests or liens created or arising under (i) title 66, chapter 12; (ii) § 66-15-101; (iii) title 66, chapter 20; and (iv) § 43-6-426.

(6) "As-extracted collateral" means:

(A) Oil, gas, or other minerals that are subject to a security interest that:

(i) Is created by a debtor having an interest in the minerals before extraction; and

(ii) Attaches to the minerals as extracted; or

(B) Accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) "Authenticate" means:

(A) To sign; or

(B) With present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this subdivision (a)(11), "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(A) Proceeds to which a security interest attaches;

(B) Accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) Goods that are the subject of a consignment.

(13) "Commercial tort claim" means a claim arising in tort with respect to which:

(A) The claimant is an organization; or

(B) The claimant is an individual and the claim:

(i) Arose in the course of the claimant's business or profession; and

(ii) Does not include damages arising out of personal injury to or the death of an individual.

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) Traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(A) Is registered as a futures commission merchant under federal commodities law; or

(B) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate" means:

(A) To send a written or other tangible record;

(B) To transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee" means a merchant to which goods are delivered in a consignment.

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) The merchant:

(i) Deals in goods of that kind under a name other than the name of the person making delivery;

(ii) Is not an auctioneer; and

(iii) Is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) With respect to each delivery, the aggregate value of the goods is one thousand dollars ($1,000) or more at the time of delivery;

(C) The goods are not consumer goods immediately before delivery; and

(D) The transaction does not create a security interest that secures an obligation.

(21) "Consignor" means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction in which:

(A) An individual incurs an obligation primarily for personal, family, or household purposes; and

(B) A security interest in consumer goods secures the obligation.

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:

(A) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) A seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) A consignee.

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the type described in § 47-7-201(b).

(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) "Equipment" means goods other than inventory, farm products, or consumer goods.

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) Crops grown, growing, or to be grown, including:

(i) Crops produced on trees, vines, and bushes; and

(ii) Aquatic goods produced in aquacultural operations;

(B) Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) Supplies used or produced in a farming operation; or

(D) Products of crops or livestock in their unmanufactured states.

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number (or book and page number, if applicable, for a record described in § 47-9-502(b)) assigned to an initial financing statement pursuant to § 47-9-519(a).

(37) "Filing office" means an office designated in § 47-9-501 as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted pursuant to § 47-9-526.

(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying § 47-9-502(a) and (b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided or to be provided.

(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary endorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm products, which:

(A) Are leased by a person as lessor;

(B) Are held by a person for sale or lease or to be furnished under a contract of service;

(C) Are furnished by a person under a contract of service; or

(D) Consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) "Jurisdiction of organization," with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:

(A) A creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(B) An assignee for benefit of creditors from the time of assignment;

(C) A trustee in bankruptcy from the date of the filing of the petition; or

(D) A receiver in equity from the time of appointment.

(53) "Manufactured home" means a structure, transportable in one (1) or more sections, which, in the traveling mode, is eight (8') body feet or more in width or forty (40') body feet or more in length, or, when erected on site, is three hundred twenty (320) or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this subdivision (a)(53), except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States secretary of housing and urban development and complies with the standards established under title 42 of the United States Code.

(54) "Manufactured-home transaction" means a secured transaction:

(A) That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) "New debtor" means a person that becomes bound as debtor under § 47-9-203(d) by a security agreement previously entered into by another person.

(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor," except as used in § 47-9-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under § 47-9-203(d).

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to," with respect to an individual, means:

(A) The spouse of the individual;

(B) A brother, brother-in-law, sister, or sister-in-law of the individual;

(C) An ancestor or lineal descendant of the individual or the individual's spouse; or

(D) Any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to," with respect to an organization, means:

(A) A person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) An officer or director of, or a person performing similar functions with respect to, the organization;

(C) An officer or director of, or a person performing similar functions with respect to, a person described in subdivision (63)(A);

(D) The spouse of an individual described in subdivision (63)(A), (63)(B), or (63)(C); or

(E) An individual who is related by blood or marriage to an individual described in subdivision (63)(A), (63)(B), (63)(C), or (63)(D) and shares the same home with the individual.

(64) "Proceeds," except as used in § 47-9-609(b), means the following property:

(A) Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) Whatever is collected on, or distributed on account of, collateral;

(C) Rights arising out of collateral;

(D) To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to §§ 47-9-620, 47-9-621, and 47-9-622.

(67) "Public-finance transaction" means a secured transaction in connection with which:

(A) Debt securities are issued;

(B) All or a portion of the securities issued have an initial stated maturity of at least twenty (20) years; and

(C) The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

(68) "Public organic record" means a record that is available to the public for inspection and is:

(A) A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States which amends or restates the initial record;

(B) An organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(C) A record consisting of legislation enacted by the legislature of a state or the congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or the United States which amends or restates the name of the organization.

(69) "Pursuant to commitment," with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(70) "Record," except as used in "for record," "of record," "record or legal title," and "record owner," means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(71) "Registered organization" means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state.

(72) "Secondary obligor" means an obligor to the extent that:

(A) The obligor's obligation is secondary; or

(B) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(73) "Secured party" means:

(A) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) A person that holds an agricultural lien;

(C) A consignor;

(D) A person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) A trustee, indenture trustee, agent, collateral agent or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) A person that holds a security interest arising under § 47-2-401, § 47-2-505, § 47-2-711(3), § 47-2A-508(5), § 47-4-210, or § 47-5-118.

(74) "Security agreement" means an agreement that creates or provides for a security interest.

(75) "Send," in connection with a record or notification, means:

(A) To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) To cause the record or notification to be received within the time that it would have been received if properly sent under subdivision (75)(A).

(76) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(77) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(78) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(79) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(80) "Termination statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(81) "Transmitting utility" means a person primarily engaged in the business of:

(A) Operating a railroad, subway, street railway, or trolley bus;

(B) Transmitting communications electrically, electromagnetically, or by light;

(C) Transmitting goods by pipeline or sewer; or

(D) Transmitting or producing and transmitting electricity, steam, gas, or water.

(b) Definitions in other chapters. "Control" as provided in § 47-7-106 and the following definitions in other chapters apply to this chapter: Click here to view image.

(c) Chapter 1 definitions and principles. Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.



§ 47-9-103 - Purchase-money security interest; application of payments; burden of establishing.

(a) Definitions. In this section:

(1) "purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) Purchase-money security interest in goods. A security interest in goods is a purchase-money security interest:

(1) to the extent that the goods are purchase-money collateral with respect to that security interest;

(2) if the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) Purchase-money security interest in software. A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) Consignor's inventory purchase-money security interest. The security interest of a consignor in goods that are the subject of a consignment is a purchase-money securty interest in inventory.

(e) Application of payment. (1) In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(A) in accordance with any reasonable method of application to which the parties agree;

(B) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(C) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(i) to obligations that are not secured; and

(ii) if more than one (1) obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(2) In a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation:

(A) the payment must be applied so that the secured party retains no purchase money security interest in any property as to which the secured party has recovered payments aggregating the amount of the sale price including any finance charges attributable thereto; and

(B) for the purposes of this subsection (e) only, in the case of items purchased on different dates, the first item purchased shall be deemed the first paid for, and in the case of items purchased on the same date, the lowest priced item shall be deemed first paid for.

(f) No loss of status of purchase-money security interest in non-consumer-goods transaction. In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1) the purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) Burden of proof in non-consumer-goods transaction. In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) Non-consumer-goods transactions; no inference. The limitation of the rules in subsections (e)(1), (f), and (g) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.



§ 47-9-104 - Control of deposit account.

(a) Requirements for control. A secured party has control of a deposit account if:

(1) the secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) the secured party becomes the bank's customer with respect to the deposit account.

(b) Debtor's right to direct disposition. A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.



§ 47-9-105 - Control of electronic chattel paper.

(a) General rule: control of electronic chattel paper. A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) Specific facts giving control. A system satisfies subsection (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in subdivisions (b)(4), (5), and (6), unalterable;

(2) The authoritative copy identifies the secured party as the assignee of the record or records;

(3) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.



§ 47-9-106 - Control of investment property.

(a) Control under 47-8-106. A person has control of a certificated security, uncertificated security, or security entitlement as provided in § 47-8-106.

(b) Control of commodity contract. A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account. A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.



§ 47-9-107 - Control of letter-of-credit right.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under § 47-5-114(c) or otherwise applicable law or practice.



§ 47-9-108 - Sufficiency of description.

(a) Sufficiency of description. Except as otherwise provided in subsections (c), (d), (e) and (f), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification. Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Investment property. Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient. A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

(f) Crops. A description of crops growing or to be grown at a specific location is sufficient if the description of the location references the United States Department of Agriculture, Farm Services Agency, Farm Serial Number (FSA Farm Serial Number) of the tract or parcel of real property where such crops are growing or are to be grown. A description of crops growing or to be grown without reference to an FSA Farm Serial Number shall serve as a description of all the debtor's crops growing or to be grown at all locations.






2. Applicability of Chapter

§ 47-9-109 - Scope.

(a) General scope of chapter. Except as otherwise provided in subsections (c) and (d), this chapter applies to:

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under § 47-2-401, § 47-2-505, § 47-2-711(3), or § 47-2A-508(5), as provided in § 47-9-110; and

(6) a security interest arising under § 47-4-210 or § 47-5-118.

(b) Security interest in secured obligation. The application of this chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this chapter does not apply.

(c) Extent to which chapter does not apply. This chapter does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this chapter;

(2) another statute of this state expressly governs the creation, perfection, priority, or enforcement of a security interest created by this state or a governmental unit of this state, including, but not limited to, title 9, chapter 22;

(3) a statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit; or

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under § 47-5-114.

(d) Inapplicability of chapter. This chapter does not apply to:

(1) a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but § 47-9-333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but §§ 47-9-315 and 47-9-322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) § 47-9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) § 47-9-404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in § 47-9-203 and § 47-9-308;

(B) fixtures in § 47-9-334;

(C) fixture filings in § 47-9-501, § 47-9-502, § 47-9-512, § 47-9-516, and § 47-9-519; and

(D) security agreements covering personal and real property in § 47-9-604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but §§ 47-9-315 and 47-9-322 apply with respect to proceeds and priorities in proceeds;

(13) an assignment of a deposit account in a consumer transaction, but §§ 47-9-315 and 47-9-322 apply with respect to proceeds and priorities in proceeds;

(14) an assignment of a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time; or

(15) an assignment of a claim or right to receive benefits under a special needs trust described in 42 U.S.C. § 1396p(d)(4), as amended from time to time.



§ 47-9-110 - Security interests arising under Chapter 2 or 2A.

A security interest arising under § 47-2-401, § 47-2-505, § 47-2-711(3), or § 47-2A-508(5) is subject to this chapter. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if § 47-9-203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Chapter 2 or 2A; and

(4) the security interest has priority over a conflicting security interest created by the debtor.









Part 2 - Effectiveness of Security Agreement; Attachment of Security Interest; Rights of Parties to Security Agreement

1. Effectiveness and Attachment

§ 47-9-201 - General effectiveness of security agreement.

(a) General effectiveness. Except as otherwise provided in the Uniform Commercial Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) Applicable consumer laws and other law. A transaction subject to this chapter is subject to any applicable rule of law which establishes a different rule for consumers and to appropriate statutes regulating loans and retail installment sales, insofar as any such statute by its terms applies to the transaction.

(c) Other applicable law controls. In case of conflict between this chapter and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d) Further deference to other applicable law. This chapter does not:

(1) validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b); or

(2) extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.



§ 47-9-202 - Title to collateral immaterial.

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this chapter with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.



§ 47-9-203 - Attachment and enforceability of security interest -- Proceeds -- Supporting obligations; formal requisites.

(a) Attachment. A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Enforceability. Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) value has been given;

(2) the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) one (1) of the following conditions is met:

(A) the debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) the collateral is not a certificated security and is in the possession of the secured party under § 47-9-313 pursuant to the debtor's security agreement;

(C) the collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under § 47-8-301 pursuant to the debtor's security agreement; or

(D) the collateral is deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights, or electronic documents, and the secured party has control under § 47-7-106, § 47-9-104, § 47-9-105, § 47-9-106, or § 47-9-107 pursuant to the debtor's security agreement.

(c) Other UCC provisions. Subsection (b) is subject to § 47-4-210 on the security interest of a collecting bank, § 47-5-118 on the security interest of a letter-of-credit issuer or nominated person, § 47-9-110 on a security interest arising under Chapter 2 or 2A, and § 47-9-206 on security interests in investment property.

(d) When person becomes bound by another person's security agreement. A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this chapter or by contract:

(1) the security agreement becomes effective to create a security interest in the person's property; or

(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) Effect of new debtor becoming bound. If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) the agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) another agreement is not necessary to make a security interest in the property enforceable.

(f) Proceeds and supporting obligations. The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by § 47-9-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) Lien securing right to payment. The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) Security entitlement carried in securities account. The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) Commodity contracts carried in commodity account. The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.



§ 47-9-204 - After-acquired property -- Future advances.

(a) After-acquired collateral. Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) When after-acquired property clause not effective. A security interest does not attach under a term constituting an after-acquired property clause to:

(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten (10) days after the secured party gives value; or

(2) a commercial tort claim.

(c) Future advances and other value. A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.



§ 47-9-205 - Use or disposition of collateral permissible.

(a) When security interest not invalid or fraudulent. A security interest is not invalid or fraudulent against creditors solely because:

(1) the debtor has the right or ability to:

(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for proceeds or replace collateral.

(b) Requirements of possession not relaxed. This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.



§ 47-9-206 - Security interest arising in purchase or delivery of financial asset.

(a) Security interest when person buys through securities intermediary. A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset. The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) Security interest in payment against delivery transaction. A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) the security or other financial asset:

(A) in the ordinary course of business is transferred by delivery with any necessary endorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) Security interest secures obligation to pay for delivery. The security interest described in subsection (c) secures the obligation to make payment for the delivery.






2. Rights and Duties

§ 47-9-207 - Rights and duties of secured party having possession or control of collateral.

(a) Duty of care when secured party in possession. Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties, and rights when secured party in possession. Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under § 47-7-106, § 47-9-104, § 47-9-105, § 47-9-106, or § 47-9-107:

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) Buyer of certain rights to payment. If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) subsections (b) and (c) do not apply.



§ 47-9-208 - Additional duties of secured party having control of collateral.

(a) Applicability of section. This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within 10 days after receiving an authenticated demand by the debtor:

(1) A secured party having control of a deposit account under § 47-9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) A secured party having control of a deposit account under § 47-9-104(a)(3) shall:

(A) Pay the debtor the balance on deposit in the deposit account; or

(B) Transfer the balance on deposit into a deposit account in the debtor's name;

(3) A secured party, other than a buyer, having control of electronic chattel paper under § 47-9-105 shall:

(A) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) A secured party having control of investment property under § 47-8- 106(d)(2) or § 47-9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) A secured party having control of a letter-of-credit right under § 47-9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) A secured party having control of an electronic document shall:

(A) Give control of the electronic document to the debtor or its designated custodian;

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.



§ 47-9-209 - Duties of secured party if account debtor has been notified of assignment.

(a) Applicability of section. Except as otherwise provided in subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under § 47-9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.



§ 47-9-210 - Request for accounting; request regarding list of collateral or statement of account.

(a) Definitions. In this section:

(1) "Request" means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed. A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. A debtor is entitled without charge to one (1) response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding twenty-five dollars ($25.00) for each additional response.









Part 3 - Perfection and Priority

1. Law Governing Perfection and Priority

§ 47-9-301 - Law governing perfection and priority of security interests.

Except as otherwise provided in §§ 47-9-303 through 47-9-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in paragraph (4), while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) perfection of a security interest in the goods by filing a fixture filing;

(B) perfection of a security interest in timber to be cut; and

(C) the effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.



§ 47-9-302 - Law governing perfection and priority of agricultural liens.

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.



§ 47-9-303 - Law governing perfection and priority of security interests in goods covered by a certificate of title.

(a) Applicability of section. This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) When goods covered by certificate of title. Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) Applicable law. The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.



§ 47-9-304 - Law governing perfection and priority of security interests in deposit accounts.

(a) Law of bank's jurisdiction governs. The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) Bank's jurisdiction. The following rules determine a bank's jurisdiction for purposes of this part:

(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this chapter, or the Uniform Commercial Code, that jurisdiction is the bank's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.



§ 47-9-305 - Law governing perfection and priority of security interests in investment property.

(a) Governing law: general rules. Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in § 47-8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in § 47-8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) Commodity intermediary's jurisdiction. The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this chapter, or the Uniform Commercial Code, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) When perfection governed by law of jurisdiction where debtor located. The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.



§ 47-9-306 - Law governing perfection and priority of security interests in letter-of-credit rights.

(a) Governing law: issuer's or nominated person's jurisdiction. Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b) Issuer's or nominated person's jurisdiction. For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in § 47-5-116.

(c) When section not applicable. This section does not apply to a security interest that is perfected only under § 47-9-308(d).



§ 47-9-307 - Location of debtor

(a) "Place of business." In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Debtor's location: general rules. Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one (1) place of business is located at its place of business.

(3) A debtor that is an organization and has more than one (1) place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b). Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location: cessation of existence, etc. A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) Location of registered organization organized under state law. A registered organization that is organized under the law of a state is located in that state.

(f) Location of registered organization organized under federal law; bank branches and agencies. Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1) In the state that the law of the United States designates, if the law designates a state of location;

(2) In the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office, or other comparable office; or

(3) In the District of Columbia, if neither subdivision (f)(1) nor (f)(2) applies.

(g) Continuation of location: change in status of registered organization. A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) The suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) The dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one state. A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one (1) state.

(j) Location of foreign air carrier. A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Section applies only to this part. This section applies only for purposes of this part.






2. Perfection

§ 47-9-308 - When security interest or agricultural lien is perfected; continuity of perfection.

(a) Perfection of security interest. Except as otherwise provided in this section and § 47-9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in §§ 47-9-310 through 47-9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in § 47-9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. A security interest or agricultural lien is perfected continuously if it is originally perfected by one (1) method under this chapter and is later perfected by another method under this chapter, without an intermediate period when it was unperfected.

(d) Supporting obligation. Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Lien securing right to payment. Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Security entitlement carried in securities account. Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account. Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.



§ 47-9-309 - Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in § 47-9-311(b) with respect to consumer goods that are subject to a statute or treaty described in § 47-9-311(a);

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under § 47-2-401, § 47-2-505, § 47-2-711(3), or § 47-2A-508(5), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under § 47-4-210;

(8) a security interest of an issuer or nominated person arising under § 47-5-118;

(9) a security interest arising in the delivery of a financial asset under § 47-9-206(c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.



§ 47-9-310 - When filing required to perfect security interest or agricultural lien -- Security interests and agricultural liens to which filing provisions do not apply.

(a) General rule: perfection by filing. Except as otherwise provided in subsection (b) and § 47-9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: filing not necessary. The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under § 47-9-308(d), (e), (f), or (g);

(2) that is perfected under § 47-9-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in § 47-9-311(a);

(4) in goods in possession of a bailee which is perfected under § 47-9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments which is perfected without filing, control or possession under § 47-9-312(e), (f), or (g);

(6) in collateral in the secured party's possession under § 47-9-313;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under § 47-9-313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property or letter-of-credit rights which is perfected by control under § 47-9-314;

(9) in proceeds which is perfected under § 47-9-315; or

(10) that is perfected under § 47-9-316.

(c) Assignment of perfected security interest. If a secured party assigns a perfected security interest or agricultural lien, a filing under this chapter is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.



§ 47-9-311 - Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Security interest subject to other law. Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt § 47-9-310(a);

(2) (A) A certificate-of-title statute of this state, covering automobiles, trailers, mobile homes, vehicles or the like, which provides for a security interest to be indicated on a certificate of title as a condition or result of perfection, under title 55, chapter 3, or

(B) Section 55-3-126(f), which allows temporary perfection; or

(3) A statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this chapter. Except as otherwise provided in subsection (d) and § 47-9-313 and § 47-9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. Except as otherwise provided in subsection (d) and § 47-9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this chapter.

(d) Inapplicability to certain inventory. During any period in which collateral subject to a statute specified in subdivision (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.



§ 47-9-312 - Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money -- Perfection by permissive filing -- Temporary perfection without filing or transfer of possession.

(a) Perfection by filing permitted. A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. Except as otherwise provided in § 47-9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under § 47-9-314; and

(2) except as otherwise provided in § 47-9-308(d), a security interest in a letter-of-credit right may be perfected only by control under § 47-9- 314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under § 47-9-313.

(c) Goods covered by negotiable document. While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value. A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of twenty (20) days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for twenty (20) days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. A perfected security interest in a certificated security or instrument remains perfected for twenty (20) days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this chapter.



§ 47-9-313 - When possession by or delivery to secured party perfects security interest without filing.

(a) Perfection by possession or delivery. Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under § 47-8-301.

(b) Goods covered by certificate of title. With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in § 47-9-316(d).

(c) Collateral in possession of person other than debtor. With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under § 47-8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or § 47-8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this chapter otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this chapter otherwise provides.



§ 47-9-314 - Perfection by control.

(a) Perfection by control. A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under § 47-7-106, § 47-9-104, § 47-9-105, § 47-9-106, or § 47-9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under § 47-7-106, § 47-9-104, § 47-9-105, or § 47-9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) Investment property: time of perfection by control; continuation of perfection. A security interest in investment property is perfected by control under § 47-9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one (1) of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.



§ 47-9-315 - Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. Except as otherwise provided in this chapter and in § 47-2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by § 47-9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this chapter with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under § 47-9-515 or is terminated under § 47-9-513; or

(2) the 21st day after the security interest attaches to the proceeds.



§ 47-9-316 - Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. A security interest perfected pursuant to the law of the jurisdiction designated in § 47-9-301(1) or § 47-9-305(c) remains perfected until the earliest of:

(1) The time perfection would have ceased under the law of that jurisdiction;

(2) The expiration of four (4) months after a change of the debtor's location to another jurisdiction; or

(3) The expiration of one (1) year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection (a), it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) The collateral is located in one (1) jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) Thereafter the collateral is brought into another jurisdiction; and

(3) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this state. Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interest becomes unperfected against purchasers. A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under § 47-9-311(b) or § 47-9-313 are not satisfied before the earlier of:

(1) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(2) The expiration of four (4) months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) The time the security interest would have become unperfected under the law of that jurisdiction; or

(2) The expiration of four (4) months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection (f), it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. The following rules apply to collateral to which a security interest attaches within four (4) months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in § 47-9-301(1) or § 47-9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under subdivision (h)(1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in § 47-9-301(1) or § 47-9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in § 47-9-301(1) or § 47-9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four (4) months after, the new debtor becomes bound under § 47-9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in § 47-9-301(1) or § 47-9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.






3. Priority

§ 47-9-317 - Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. A security interest or agricultural lien is subordinate to the rights of:

(1) A person entitled to priority under § 47-9-322; and

(2) Except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) The security interest or agricultural lien is perfected; or

(B) One (1) of the conditions specified in § 47-9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyer of certain collateral. A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. Except as otherwise provided in §§ 47-9-320 and 47-9-321, if a person files a financing statement with respect to a purchase-money security interest before or within thirty (30) days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.



§ 47-9-318 - No interest retained in right to payment that is sold -- Rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.



§ 47-9-319 - Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. For purposes of determining the rights of a creditor of a consignee, law other than this chapter determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.



§ 47-9-320 - Buyer of goods.

(a) Buyer in ordinary course of business. Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence. A buyer in ordinary course of business buying farm products from a person engaged in farming operations would take free of a security interest created by the buyer's seller as provided in Section 1324 of the federal Food Security Act of 1985, 7 U.S.C. § 1631.

(b) Buyer of consumer goods. Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by § 47-9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under § 47-9-313.



§ 47-9-321 - Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business." In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.



§ 47-9-322 - Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. For the purposes of subdivision (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under § 47-9-327, § 47-9-328, § 47-9-329, § 47-9-330, or § 47-9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a)-(e). Subsections (a)-(e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 47-4-210 with respect to a security interest of a collecting bank;

(3) Section 47-5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 47-9-110 with respect to a security interest arising under chapter 2 or 2A of this title.

(g) Priority under agricultural lien statute. A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.



§ 47-9-323 - Future advances.

(a) When priority based on time of advance. Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under § 47-9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under § 47-9-309 when it attaches; or

(B) temporarily under § 47-9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under § 47-9-309 or § 47-9-312(e), (f), or (g).

(b) Lien creditor. Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.



§ 47-9-324 - Priority of purchase-money security interests.

(a) General rule: purchase-money priority. Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in § 47-9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within thirty (30) days thereafter.

(b) Inventory purchase-money priority. Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in § 47-9-330, and, except as otherwise provided in § 47-9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five (5) years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under § 47-9-312(f), before the beginning of the 20- day period thereunder.

(d) Livestock purchase-money priority. Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in § 47-9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six (6) months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under § 47-9-312(f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in § 47-9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. If more than one (1) security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, § 47-9-322(a) applies to the qualifying security interests.



§ 47-9-325 - Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under § 47-9-322(a) or § 47-9-324; or

(2) arose solely under § 47-2-711(3) or § 47-2A-508(5).



§ 47-9-326 - Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of § 47-9-316(i)(1) or § 47-9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.



§ 47-9-327 - Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under § 47-9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under § 47-9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under § 47-9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.



§ 47-9-328 - Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under § 47-9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under § 47-9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under § 47-8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under § 47-8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under § 47-8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in § 47-9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under § 47-9-313(a) and not by control under § 47-9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under § 47-9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by §§ 47-9-322 and 47-9-323.



§ 47-9-329 - Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under § 47-9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under § 47-9-314 rank according to priority in time of obtaining control.



§ 47-9-330 - Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under § 47-9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under § 47-9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. Except as otherwise provided in § 47-9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) § 47-9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. Except as otherwise provided in § 47-9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.



§ 47-9-331 - Priority of rights of purchasers of instruments, documents, and securities under other chapters -- Priority of interests in financial assets and security entitlements under Chapter 8.

(a) Rights under Chapters 3, 7, and 8 not limited. This chapter does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Chapters 3, 7, and 8.

(b) Protection under Chapter 8. This chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under Chapter 8.

(c) Filing not notice. Filing under this chapter does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).



§ 47-9-332 - Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.



§ 47-9-333 - Priority of certain liens arising by operation of law.

(a) "Possessory lien". In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.



§ 47-9-334 - Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this chapter. A security interest under this chapter may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this chapter in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. This chapter does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within twenty (20) days thereafter.

(e) Priority of security interest in fixtures over interests in real property. A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this chapter and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this chapter; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in § 47-9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of paragraph (f)(2) priority. The priority of the security interest under paragraph (f)(2) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. Except for the liens granted to landlords and laborers by title 66, a perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.



§ 47-9-335 - Accessions.

(a) Creation of security interest in accession. A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under § 47-9-311(b).

(e) Removal of accession after default. After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.



§ 47-9-336 - Commingled goods.

(a) "Commingled goods". In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. If more than one (1) security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one (1) security interest is perfected under subsection (d), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.



§ 47-9-337 - Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under § 47-9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.



§ 47-9-338 - Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in § 47-9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, documents, goods, instruments, or a security certificate, receives delivery of the collateral.



§ 47-9-339 - Priority subject to subordination.

This chapter does not preclude subordination by agreement by a person entitled to priority.






4. Rights of Bank

§ 47-9-340 - Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b) Recoupment or set-off not affected by security interest. Except as otherwise provided in subsection (c), the application of this chapter to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under § 47-9-104(a)(3), if the set-off is based on a claim against the debtor.



§ 47-9-341 - Bank's rights and duties with respect to deposit account.

Except as otherwise provided in § 47-9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.



§ 47-9-342 - Bank's right to refuse to enter into or disclose existence of control agreement.

This chapter does not require a bank to enter into an agreement of the kind described in § 47-9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.



§ 47-9-343 - Security interest in favor of interest owners to secure obligations of the first purchaser of oil and gas production to pay the purchase price.

(a) As used in this section, unless the context otherwise requires:

(1) "First purchaser" means the first person who purchases oil or gas production from an operator or interest owner after the production is severed, or an operator that receives production proceeds from a third-party purchaser who acts in good faith under a division order or other agreement authenticated by the operator under which the operator collects proceeds of production on behalf of other interest owners. To the extent the operator receives proceeds attributable to the interest of other interest owners from a third-party purchaser who acts in good faith under a division order or other agreement authenticated by such operator, the operator is considered to be the first purchaser of the production for all purposes under this section, notwithstanding the characterization of other persons as first purchasers under other laws or regulations. To the extent the operator has not received from the third-party purchaser proceeds attributable to the operator's interest and the interest of other interest owners, the operator is not considered the first purchaser for the purposes of this section and is entitled to all rights and benefits under this section. Nothing in this section impairs or affects any rights otherwise held by a royalty owner to take its share of oil in kind or to receive payment directly from a third-party purchaser for the royalty owner's share of oil production, with or without a previously made agreement;

(2) "Interest owner" means a person owning an entire or fractional interest, of any kind or nature, in oil or gas production at the time of severance, or a person who has an express, implied, or constructive right to receive a monetary payment determined by the value of oil or gas production or by the amount of production;

(3) "Oil and gas production" means any oil, natural gas, condensate of either, natural gas liquids, other gaseous, liquid, or dissolved hydrocarbons, sulfur, or helium, or other substance produced as a by-product or adjunct to their production, or any combination of these, that is severed, extracted, or produced from the ground within the jurisdiction of this state. Any such substance, including recoverable or recovered natural gas liquids, that is transported to or in a natural gas pipeline or natural gas gathering system, or otherwise transported or sold for use as natural gas, or is transported or sold for the extraction of helium or natural gas liquids, is "gas production." Any such substance that is transported or sold to persons and for purposes not included in the natural gas definition is "oil production;" and

(4) "Operator" means a person engaged in the business of severing oil or gas production from the ground, whether for the person alone, only for other persons, or for the person and others.

(b) This section provides a security interest in favor of interest owners, as secured parties, to secure the obligations of the first purchaser of oil and gas production, as debtor, to pay the purchase price. An authenticated record giving the interest owner a right operates as a security agreement created under this chapter. The act of the first purchaser in signing an agreement to purchase oil or gas production, in issuing a division order, or in making any other voluntary communication to the interest owner or any governmental agency recognizing the interest owner's right operates as an authentication of a security agreement in accordance with § 47-9-203(b) for purposes of this chapter.

(c) The security interest provided by this section is perfected automatically without the filing of a financing statement. If the interest of the secured party is evidenced by a deed, mineral deed, reservation in either, oil or gas lease, assignment, or any other such record recorded in the real property records of a register of deeds, that record is effective as a filed financing statement for purposes of this chapter, but no fee is required, except a fee that is otherwise required by the register of deeds, and there is no requirement of refiling every five (5) years to maintain effectiveness of the filing.

(d) The security interest exists in oil and gas production, and also in the identifiable proceeds of that production owned by, received by, or due to the first purchaser:

(1) For an unlimited time, if:

(A) The proceeds are oil or gas production, inventory of raw, refined, or manufactured oil or gas production, or rights to or products of any of those, although the sale of those proceeds by a first purchaser to a buyer in the ordinary course of business, as provided in subsection (f), cuts off the security interest in those proceeds;

(B) The proceeds are accounts, chattel paper, instruments, documents, or payment intangibles; or

(C) The proceeds are cash proceeds, as defined in § 47-9-102; and

(2) For the length of time provided in § 47-9-315 for all other proceeds.

(e) This section creates a lien that secures the payment of all taxes that are or should be withheld or paid by the first purchaser, and a lien that secures the rights of any person who would be entitled to a security interest under subsection (b), except for lack of any adoption of a security agreement by the first purchaser, or for a lack of possession or record required by § 47-9-203 for the security interest to be enforceable.

(f) The security interests and liens created by this section have priority over any purchaser who is not a buyer in the ordinary course of the first purchaser's business, but are cut off by the sale to a buyer from the first purchaser who is in the ordinary course of the first purchaser's business under § 47-9-320(a). In either case, whether or not the buyer from the first purchaser is in ordinary course, a security interest will continue in the proceeds of the sale by the first purchaser, as provided in subsection (d).

(g) The security interests and all liens created by this section have the following priorities over other security interests created by this chapter:

(1) A security interest created by this section is treated as a purchase-money security interest for purposes of determining its relative priority under § 47-9-324 over other security interests not provided for by this section. A holder of a security interest created under this section is not required to give the written notice every five (5) years as provided in § 47-9-324(b)(3) to have purchase-money priority over a security interest with a prior financing statement covering inventory; and

(2) A statutory lien is subordinate to all other perfected security interests created by this chapter, and has priority over unperfected security interests created by this chapter and the lien creditors, buyers, and transferees mentioned in § 47-9-317.

(h) The security interests and liens created by this section have the following priorities among themselves:

(1) If a record effective as a filed financing statement under subsection (c) exists, the security interests perfected by that record have priority over a security interest automatically perfected without filing under subsection (c). If several security interests perfected by records exist, they have the same priority among themselves as established by law for interests in oil and gas in place. If property law establishes no priority among them, they share priority pro rata;

(2) A security interest perfected automatically without filing under subsection (c) has priority over a lien created under subsection (e); and

(3) A nontax lien under subsection (e) has priority over a lien created under subsection (e) that secures the payment of taxes.

(i) The priorities for statutory liens mentioned in § 47-9-333 do not apply to any security interest or statutory lien created by this section, but if a pipeline common carrier has a statutory or tariff lien that is effective and enforceable against a trustee in bankruptcy and not invalidated by the federal Tax Lien Act, that lien has priority over the security interests and statutory liens created by this section.

(j) If oil or gas production in which there are security interests or statutory liens created by this section is commingled with inventory or other production, the rules of § 47-9-336 apply.

(k) A security interest or statutory lien created by this section remains effective against the debtor and perfected against the debtor's creditors, even if assigned, regardless of whether the assignment is perfected against the assignor's creditors. If a deed, mineral deed, assignment of oil and gas lease, or other such record evidencing the assignment is filed in the real property records of the county, the filing will have the same effect as filing an amended financing statement under § 47-9-514.

(l) This section does not impair an operator's right to set off or withhold funds from other interest owners as security for, or in satisfaction of, any debt or security interest. In case of a dispute between an operator and another interest owner, a good faith tender of funds by anyone to the person whom the operator and other interest owner agree on, to a person who otherwise shows that person to be the one entitled to the funds, or to a court of competent jurisdiction in the event of litigation or bankruptcy, operates as a tender of the funds to both.

(m) A first purchaser who acts in good faith may terminate an interest owner's security interest or statutory lien under this section by paying, or by making and keeping open a tender of, the amount the first purchaser believes to be due to the interest owner:

(1) If the interest owner's rights are to oil or gas production or its proceeds, either to the operator alone, in which event the operator is considered the first purchaser, or to some combination of the interest owner and the operator, as the first purchaser chooses;

(2) Whatever the nature of the production to which the interest owner has rights, to the person whom the interest owner agreed to or acquiesced in; or

(3) To a court of competent jurisdiction in the event of litigation or bankruptcy.

(n) A person who buys from a first purchaser can ensure that the person buys free and clear of an interest owner's security interest or statutory lien under this section:

(1) By buying in the ordinary course of the first purchaser's business from the first purchaser under § 47-9-320(a);

(2) By obtaining the interest owner's consent to the sale under § 47-9-315(a)(1);

(3) By ensuring that the first purchaser has paid the interest owner, or, provided that gas production is involved, the interest owner has so agreed or acquiesced, by ensuring that the first purchaser has paid the interest owner's operator; or

(4) By ensuring that the person or the first purchaser or some other person has withheld funds sufficient to pay amounts in dispute and has maintained a tender of those funds to whoever shows that person to be the person entitled.

(o) If a tender under subdivision (n)(4) that is valid thereafter fails, the security interest and liens governed by this section remain effective.

(p) In addition to the usual remedy of sequestration available to secured parties, the holders of security interests and liens created by this section have available to them, to the extent constitutionally permitted, the remedies of replevin, attachment, and garnishment to assist them in realizing upon their rights.

(q) The rights of any person claiming under a security interest or lien created by this section are governed by the other provisions of this chapter, except to the extent that this section necessarily displaces those provisions. This section does not invalidate or otherwise affect the interests of any person in any real property before severance of any oil or gas production.









Part 4 - Rights of Third Parties

§ 47-9-401 - Alienability of debtor's rights.

(a) Other law governs alienability; exceptions. Except as otherwise provided in subsection (b) and § 47-9-406, § 47-9-407, § 47-9-408, and § 47-9-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this chapter.

(b) Agreement does not prevent transfer. An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.



§ 47-9-402 - Secured party not obligated on contract of debtor or in tort.

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.



§ 47-9-403 - Agreement not to assert defenses against assignee.

(a) "Value". In this section, "value" has the meaning provided in § 47-3-303(a).

(b) Agreement not to assert claim or defense. Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) for value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right to the property assigned; and

(4) without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under § 47-3-305(a).

(c) When subsection (b) not applicable. Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under § 47-3-305(b).

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1) the record has the same effect as if the record included such a statement; and

(2) the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Other law not displaced. Except as otherwise provided in subsection (d), this section does not displace law other than this chapter which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.



§ 47-9-404 - Rights acquired by assignee -- Claims and defenses against assignee.

(a) Assignee's rights subject to terms, claims, and defenses; exceptions. Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1) all terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Account debtor's claim reduces amount owed to assignee. Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.



§ 47-9-405 - Modification of assigned contract.

(a) Effect of modification on assignee. A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection (a) is subject to subsections (b)-(d).

(b) Applicability of subsection (a). Subsection (a) applies to the extent that:

(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under § 47-9-406(a).

(c) Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.



§ 47-9-406 - Discharge of account debtor -- Notification of assignment -- Identification and proof of assignment -- Restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

(a) Discharge of account debtor; effect of notification. Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective. Subject to subsection (h), notification is ineffective under subsection (a):

(1) If it does not reasonably identify the rights assigned;

(2) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this chapter; or

(3) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) Only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) A portion has been assigned to another assignee; or

(C) The account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment. Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (e) and §§ 47-2A-303 and 47-9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Inapplicability of subsection (d) to certain sales. Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under § 47-9-610 or an acceptance of collateral under § 47-9-620.

(f) Legal restrictions on assignment generally ineffective. Except as otherwise provided in §§ 47-2A-303 and 47-9-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subdivision (b)(3) not waivable. Subject to subsection (h), an account debtor may not waive or vary its option under subdivision (b)(3).

(h) Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.

(j) Section prevails over specified inconsistent law. This section prevails over any inconsistent provisions of an existing or future statute, rule, or regulation of this state unless the provision is contained in a statute of this state, refers expressly to this section and states that the provision prevails over this section.



§ 47-9-407 - Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

(a) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. Except as otherwise provided in § 47-2A-303(7), a term described in subdivision (a)(2) is effective to the extent that there is:

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease contract in violation of the term.

(c) Security interest not material impairment. The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of § 47-2A-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.



§ 47-9-408 - Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

(a) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment. Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under § 47-9-610 or an acceptance of collateral under § 47-9-620.

(c) Legal restrictions on assignment generally ineffective. A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c). To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this chapter but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) Is not enforceable against the person obligated on the promissory note or the account debtor;

(2) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) Does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) Does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Section prevails over specified inconsistent law. This section prevails over any inconsistent provisions of an existing or future statute, rule or regulation of this state unless the provision is contained in a statute of this state, refers expressly to this section and states that the provision prevails over this section.



§ 47-9-409 - Restrictions on assignment of letter-of-credit rights ineffective.

(a) Term or law restricting assignment generally ineffective. A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a). To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this chapter or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter-of-credit, or to the assignment of a right to proceeds of the letter-of-credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.






Part 5 - Filing

1. Filing Office; Contents and Effectiveness of Financing Statement

§ 47-9-501 - Filing office.

(a) Filing offices. Except as otherwise provided in subsection (b), if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1) the office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A) the collateral is as-extracted collateral or timber to be cut; or

(B) the financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) the office of the secretary of state, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) Filing office for transmitting utilities. The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the secretary of state. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.



§ 47-9-502 - Contents of financing statement -- Record of mortgage as financing statement -- Time of filing financing statement.

(a) Sufficiency of financing statement. Subject to subsection (b) a financing statement is sufficient only if it:

(1) Provides the name of the debtor;

(2) Provides the name of the secured party or a representative of the secured party; and

(3) Indicates the collateral covered by the financing statement.

(b) Real-property-related financing statements. Except as otherwise provided in § 47-9-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1) Indicate that it covers this type of collateral;

(2) Indicate that it is to be filed in the real property records;

(3) Provide a description of the real property to which the collateral is related; and

(4) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) Record of mortgage as financing statement. A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) The record indicates the goods or accounts that it covers;

(2) The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) The record satisfies the requirements for a financing statement in this section, but:

(A) The record need not indicate that it is to be filed in the real property records; and

(B) The record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom § 47-9-503(a)(4) applies; and

(4) The record is duly recorded.

(d) Filing before security agreement or attachment. A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.



§ 47-9-503 - Name of debtor and secured party

(a) Sufficiency of debtor's name. A financing statement sufficiently provides the name of the debtor:

(1) Except as otherwise provided in subdivision (a)(3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;

(2) Subject to subsection (f), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) If the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) Provides, as the name of the debtor:

(i) If the organic record of the trust specifies a name for the trust, the name specified; or

(ii) If the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) In a separate part of the financing statement:

(i) If the name is provided in accordance with subdivision (a)(3)(A)(i), indicates that the collateral is held in a trust; or

(ii) If the name is provided in accordance with subdivision (a)(3)(A)(ii), provides additional information sufficient to distinguish the trust from other trusts having one (1) or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) Subject to subsection (g), if the debtor is an individual to whom this state has issued a driver license or a photo identification license (pursuant to § 55-50-336) that has not expired, only if the financing statement provides the name of the individual which is indicated on the driver license or photo identification license;

(5) If the debtor is an individual to whom subdivision (a)(4) does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and

(6) In other cases:

(A) If the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(B) If the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(b) Additional debtor-related information. A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) A trade name or other name of the debtor; or

(2) Unless required under subdivision (a)(6)(B), names of partners, members, associates, or other persons comprising the debtor.

(c) Debtor's trade name insufficient. A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Representative capacity. Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) Multiple debtors and secured parties. A financing statement may provide the name of more than one (1) debtor and the name of more than one (1) secured party.

(f) Name of decedent. The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under subsection (a)(2).

(g) Multiple driver licenses or photo identification licenses. If this state has issued to an individual more than one (1) driver license or photo identification license of a kind described in subdivision (a)(4), the one that was issued most recently is the one to which subdivision (a)(4) refers.

(h) Definition.

In this section, the "name of the settlor or testator" means:

(1) If the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend, or restate the settlor's name; or

(2) In other cases, the name of the settlor or testator indicated in the trust's organic record.



§ 47-9-504 - Indication of collateral.

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) a description of the collateral pursuant to § 47-9-108; or

(2) an indication that the financing statement covers all assets or all personal property.



§ 47-9-505 - Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

(a) Use of terms other than "debtor" and "secured party". A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in § 47-9-311(a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".

(b) Effect of financing statement under subsection (a). This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under § 47-9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.



§ 47-9-506 - Effect of errors or omissions.

(a) Minor errors and omissions. A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading. Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with § 47-9-503(a) is seriously misleading.

(c) Financing statement not seriously misleading. If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with § 47-9-503(a), the name provided does not make the financing statement seriously misleading.

(d) "Debtor's correct name". For purposes of § 47-9-508(b), the "debtor's correct name" in subsection (c) means the correct name of the new debtor.



§ 47-9-507 - Effect of certain events of effectiveness of financing statement.

(a) Disposition. A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. Except as otherwise provided in subsection (c) and § 47-9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under § 47-9-506.

(c) Change in debtor's name. If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under § 47-9-503(a) so that the financing statement becomes seriously misleading under § 47-9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four (4) months after, the filed financing statement becomes seriously misleading; and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four (4) months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four (4) months after the financing statement became seriously misleading.



§ 47-9-508 - Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Financing statement naming original debtor. Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under § 47-9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four (4) months after, the new debtor becomes bound under § 47-9-203(d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four (4) months after the new debtor becomes bound under § 47-9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When section not applicable. This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under § 47-9-507(a).



§ 47-9-509 - Persons entitled to file a record.

(a) Person entitled to file record. A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under § 47-9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. By acquiring collateral in which a security interest or agricultural lien continues under § 47-9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under § 47-9-315(a)(2).

(d) Person entitled to file certain amendments. A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by § 47-9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. If there is more than one (1) secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).



§ 47-9-510 - Effectiveness of filed record.

(a) Filed record effective if authorized. A filed record is effective only to the extent that it was filed by a person that may file it under § 47-9-509.

(b) Authorization by one (1) secured party of record. A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. A continuation statement that is not filed within the six-month period prescribed by § 47-9-515(d) is ineffective.



§ 47-9-511 - Secured party of record.

(a) Secured party of record. A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under § 47-9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under § 47-9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.



§ 47-9-512 - Amendment of financing statement.

(a) Amendment of information in financing statement. Subject to § 47-9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed or recorded in a filing office described in § 47-9-501(a)(1), provides the information specified in § 47-9-502(b).

(b) Period of effectiveness not affected. Except as otherwise provided in § 47-9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.



§ 47-9-513 - Termination statement.

(a) Consumer goods. A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one (1) month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within twenty (20) days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. (1) Except as otherwise provided in § 47-9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective.

(2) Except as otherwise provided in § 47-9-510, for purposes of Sections 47-9-519(g), 47-9-522(a), and 47-9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.



§ 47-9-514 - Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under § 47-9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than the Uniform Commercial Code.



§ 47-9-515 - Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. Except as otherwise provided in subsections (b), (e), (f) and (g), a filed financing statement is effective for a period of five (5) years after the date of filing.

(b) Public-finance or manufactured-home transaction. Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of thirty (30) years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. A continuation statement may be filed only within six (6) months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. Except as otherwise provided in § 47-9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five (5) years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. A record of a mortgage that is effective as a financing statement filed as a fixture filing under § 47-9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.



§ 47-9-516 - What constitutes filing -- Effectiveness of filing.

(a) What constitutes filing. Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) The record is not communicated by a method or medium of communication authorized by the filing office;

(2) The amount that is tendered is not equal to or greater than the sum of the applicable filing fee plus recording tax under § 67-4-409(b), if any, based on the representation of indebtedness required thereunder;

(3) The filing office is unable to index the record because:

(A) In the case of an initial financing statement, the record does not provide a name for the debtor;

(B) In the case of an amendment or information statement, the record:

(i) Does not identify the initial financing statement as required by § 47-9-512 or § 47-9-518, as applicable; or

(ii) Identifies an initial financing statement whose effectiveness has lapsed under § 47-9-515;

(C) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) In the case of a record filed in the filing office described in § 47-9-501(a)(1), the record does not provide the name of the debtor and a sufficient description of the real property to which it relates;

(4) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) Provide a mailing address for the debtor; or

(B) Indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(6) In the case of an assignment reflected in an initial financing statement under § 47-9-514(a) or an amendment filed under § 47-9-514(b), the record does not provide a name and mailing address for the assignee;

(7) In the case of a continuation statement, the record is not filed within the six-month period prescribed by § 47-9-515(d); or

(8) The record does not contain, either on its face or in an accompanying sworn statement, the language required under § 67-4-409(b)(5)(C) with respect to the recording tax imposed under § 67-4-409(b), if any.

(c) Rules applicable to subsection (b). For purposes of subsection (b):

(1) A record does not provide information if the filing office is unable to read or decipher the information; and

(2) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by § 47-9-512, § 47-9-514, or § 47-9-518, is an initial financing statement.

(d) Refusal to accept record; record effective as filed record. A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.



§ 47-9-517 - Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.



§ 47-9-518 - Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a): An information statement under subsection (a) must:

(1) Identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under § 47-9-509(d).

(d) Contents of statement under subsection (c). An information statement under subsection (c) must:

(1) Identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the person that filed the record was not entitled to do so under § 47-9-509(d).

(e) Record not affected by information statement. The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.






2. Duties and Operation of Filing Office

§ 47-9-519 - Numbering, maintaining, and indexing records -- Communicating information provided in records.

(a) Filing office duties. For each record filed in a filing office, the filing office shall:

(1) Assign a unique number to the filed record;

(2) Create a record that bears the number assigned to the filed record and the date and time of filing;

(3) Maintain the filed record for public inspection; and

(4) Index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. Except as otherwise provided in subsection (i), a file number assigned after January 1, 2002, must include a digit that:

(1) Is mathematically derived from or related to the other digits of the file number; and

(2) Aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real-property-related financing statement. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(1) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) To the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real-property-related assignment. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under § 47-9-514(a) or an amendment filed under § 47-9-514(b):

(1) Under the name of the assignor as grantor; and

(2) To the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee.

(f) Retrieval and association capability. The filing office shall maintain a capability:

(1) To retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. The filing office may not remove a debtor's name from the index until one (1) year after the effectiveness of a financing statement naming the debtor lapses under § 47-9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. Except as otherwise provided in subsection (i), the filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing- office rule, but not later than two (2) business days after the filing office receives the record in question.

(i) Inapplicability to real-property-related filing office. Subsections (b) and (h) do not apply to a filing office described in § 47-9-501(a)(1).



§ 47-9-520 - Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. A filing office described in § 47-9-501(a)(2) shall refuse to accept a record for filing for a reason set forth in § 47-9-516(b), and a filing office may refuse to accept a record for filing only for a reason set forth in § 47-9-516(b).

(b) Communication concerning refusal. If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule but, in the case of a filing office described in § 47-9-501(a)(2), in no event more than two (2) business days after the filing office receives the record.

(c) When filed financing statement effective. A filed financing statement satisfying § 47-9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, § 47-9-338 applies to a filed financing statement providing information described in § 47-9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. If a record communicated to a filing office provides information that relates to more than one (1) debtor, this part applies as to each debtor separately.



§ 47-9-521 - Uniform form of written financing statement and amendment.

(a) Initial Financing Statement Form. A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in § 47-9-516(b): Click here to view image. Click here to view image.

(b) Amendment form. A filing office that accepts written records may not refuse to accept a written record in the following form and format except for a reason set forth in § 47-9-516(b): Click here to view image. Click here to view image.



§ 47-9-522 - Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. The filing office shall maintain a record of the information provided in a filed financing statement for at least one (1) year after the effectiveness of the financing statement has lapsed under § 47-9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).



§ 47-9-523 - Information from filing office -- Sale or license of records.

(a) Acknowledgment of filing written record. If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to § 47-9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to § 47-9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to § 47-9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. A filing office described in § 47-9-501(a)(2) shall, and a filing office described in § 47-9-501(a)(1) may, communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three (3) business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

(B) has not lapsed under § 47-9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under § 47-9-515 and a record of which is maintained by the filing office under § 47-9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this state without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. The filing office described in § 47-9-501(a)(2) shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing office rule, but not later than two (2) business days after the filing office receives the request.

(f) Public availability of records. At least weekly, the secretary of state shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office described in § 47-9-501(a)(2).



§ 47-9-524 - Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.



§ 47-9-525 - Fees.

(a) Initial financing statement. Except as otherwise provided in subsection (d), the uniform fee for filing and indexing a record under this part is:

(1) fifteen dollars ($15.00) if the record is communicated in writing and consists of ten (10) or fewer pages; or

(2) fifteen dollars ($15.00) plus fifty cents (50cent(s)) per page in excess of ten (10) pages, if the record is communicated in writing and consists of more than ten (10) pages.

(3) an amount as established by filing-office rule adopted and promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, if the record is communicated by another medium authorized by the filing office.

(b) Number of names. Except as otherwise provided in subsection (e), if a record is communicated in writing, the uniform fee for each name more than one required to be indexed is fifteen dollars ($15.00).

(c) Response to information request. (1) The uniform fee for responding to a written request for information from the filing office, including for issuing a certificate showing whether there is on file any financing statement naming a particular debtor, is fifteen dollars ($15.00). Upon request, the filing office shall furnish a copy of any filed financing statement for a uniform fee of one dollar ($1.00) per page.

(2) The filing office may establish a uniform fee for responding to a request for information communicated by another medium authorized by the filing office, including issuing a certificate showing whether there is on file any financing statement naming a particular debtor and including a per page fee, by rule adopted and promulgated in accordance with the Uniform Administrative Procedures Act.

(d) Record of mortgage. This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under § 47-9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

(e) Tennessee Recording Tax. In addition to the fees described above, tax may be payable under § 67-4-409(b), upon the filing of a financing statement. The filing officer may accept the representation on the financing statement, or in an accompanying sworn statement, of the amount of indebtedness for recording tax purposes, and need not verify the computation of the amount of such tax. The amount tendered to the filing officer shall be applied first to the filing fee and then to any tax imposed on the filing. No statement of indebtedness prescribed by law on or accompanying a financing statement shall limit the amount of any security interest perfected by filing the financing statement or shall otherwise impair its effectiveness.



§ 47-9-526 - Filing-office rules.

(a) Adoption of filing-office rules. The secretary of state shall adopt and publish rules to implement this chapter. The filing-office rules must be:

(1) consistent with this chapter; and

(2) adopted and published in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Harmonization of rules. To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the secretary of state, so far as is consistent with the purposes, policies, and provisions of this chapter, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.



§ 47-9-527 - Duty to report.

The secretary of state shall report annually on or before February 1 to the governor and general assembly on the operation of the filing office. The report must contain a statement of the extent to which:

(1) the filing-office rules are not in harmony with the rules of filing offices in other jurisdictions that enact substantially this part and the reasons for these variations; and

(2) the filing-office rules are not in harmony with the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators, or any successor organization, and the reasons for these variations.









Part 6 - Default

1. Default and Enforcement of Security Interest

§ 47-9-601 - Rights after default -- Judicial enforcement -- Consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

(a) Rights of secured party after default. After default, a secured party has the rights provided in this part and, except as otherwise provided in § 47-9-602, those provided by agreement of the parties. A secured party:

(1) May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) Rights and duties of secured party in possession or control. A secured party in possession of collateral or control of collateral under § 47-7-106, § 47-9-104, § 47-9-105, § 47-9-106, or § 47-9-107 has the rights and duties provided in § 47-9-207.

(c) Rights cumulative; simultaneous exercise. The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d) Rights of debtor and obligor. Except as otherwise provided in subsection (g) and § 47-9-605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e) Lien of levy after judgment. If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) The date of perfection of the security interest or agricultural lien in the collateral;

(2) The date of filing a financing statement covering the collateral; or

(3) Any date specified in a statute under which the agricultural lien was created.

(f) Execution sale. A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this chapter.

(g) Consignor or buyer of certain rights to payment. Except as otherwise provided in § 47-9-607(c), this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

(h) Foreclosure under this chapter is not deemed to be debt collection.



§ 47-9-602 - Waiver and variance of rights and duties.

Except as otherwise provided in § 47-9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Section 47-9-207(b)(4)(C), which deals with use and operation of the collateral by the secured party;

(2) Section 47-9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) Section 47-9-607(c), which deals with collection and enforcement of collateral;

(4) Sections 47-9-608(a) and 47-9-615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) Sections 47-9-608(a) and 47-9-615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) Section 47-9-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Sections 47-9-610(b), 47-9-611, 47-9-613, and 47-9-614, which deal with disposition of collateral;

(8) Section 47-9-615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) Section 47-9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) Sections 47-9-620, 47-9-621, and 47-9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) Section 47-9-623, which deals with redemption of collateral;

(12) Section 47-9-624, which deals with permissible waivers; and

(13) Sections 47-9-625 and 47-9-626, which deal with the secured party's liability for failure to comply with this chapter.



§ 47-9-603 - Agreement on standards concerning rights and duties.

(a) Agreed standards. The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in § 47-9-602 if the standards are not manifestly unreasonable.

(b) Agreed standards inapplicable to breach of peace. Subsection (a) does not apply to the duty under § 47-9-609 to refrain from breaching the peace.



§ 47-9-604 - Procedure if security agreement covers real property or fixtures.

(a) Enforcement: personal and real property. If a security agreement covers both personal and real property, a secured party may proceed:

(1) under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Enforcement: fixtures. Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) under this part; or

(2) in accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Removal of fixtures. Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) Injury caused by removal. A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.



§ 47-9-605 - Unknown debtor or secondary obligor.

A secured party does not owe a duty based on its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.



§ 47-9-606 - Time of default for agricultural lien.

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.



§ 47-9-607 - Collection and enforcement by secured party.

(a) Collection and enforcement generally. If so agreed, and in any event after default, a secured party:

(1) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) May take any proceeds to which the secured party is entitled under § 47-9-315;

(3) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) If it holds a security interest in a deposit account perfected by control under § 47-9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) If it holds a security interest in a deposit account perfected by control under § 47-9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage. If necessary to enable a secured party to exercise under subdivision (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) The secured party's sworn affidavit in recordable form stating that:

(A) A default has occurred with respect to the obligation secured by the mortgage; and

(B) The secured party is entitled to enforce the mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement. A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.



§ 47-9-608 - Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

(a) Application of proceeds, surplus, and deficiency if obligation secured. If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under Section 47-9-607 in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under Section 47-9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.



§ 47-9-609 - Secured party's right to take possession after default.

(a) Possession; rendering equipment unusable; disposition on debtor's premises. After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under § 47-9-610.

(b) Judicial and nonjudicial process. A secured party may proceed under subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) Assembly of collateral. If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.



§ 47-9-610 - Disposition of collateral after default.

(a) Disposition after default. After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one (1) or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party. A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.



§ 47-9-611 - Notification before disposition of collateral.

(a) "Notification date". In this section, "notification date" means the earlier of the date on which:

(1) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) The debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. Except as otherwise provided in subsection (d), a secured party that disposes of collateral under § 47-9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) The debtor;

(2) Any secondary obligor; and

(3) If the collateral is other than consumer goods:

(A) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) Any other secured party or lienholder that, ten (10) days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) Identified the collateral;

(ii) Was indexed under the debtor's name as of that date; and

(iii) Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) Any other secured party that, ten (10) days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in § 47-9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market. Notwithstanding the foregoing, the notification requirement of subsection (b) does not require or permit a secured party to send a disposition notification that may violate the automatic stay under the federal bankruptcy code, 11 U.S.C. § 362.

(e) Compliance with subdivision (c)(3)(B). A secured party complies with the requirement for notification prescribed by subdivision (c)(3)(B) if:

(1) Not later than twenty (20) days or earlier than thirty (30) days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subdivision (c)(3)(B); and

(2) Before the notification date, the secured party:

(A) Did not receive a response to the request for information; or

(B) Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.



§ 47-9-612 - Timeliness of notification before disposition of collateral.

(a) Reasonable time is question of fact. Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) 10-day period sufficient. A notification of disposition sent after default and ten (10) days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.



§ 47-9-613 - Contents and form of notification before disposition of collateral -- General.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in § 47-9-614(3), when completed, each provides sufficient information:

_________________

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s): [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:

Time:

Place:

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ]. You may request an accounting by calling us at [telephone number]

_________________

[End of Form]



§ 47-9-614 - Contents and form of notification before disposition of collateral: Consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in § 47-9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under § 47-9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

Click here to view form

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this chapter.

(6) If a notification under this section is not in the form of paragraph (3), law other than this chapter determines the effect of including information not required by paragraph (1).



§ 47-9-615 - Application of proceeds of disposition -- Liability for deficiency and right to surplus.

(a) Application of proceeds. A secured party shall apply or pay over for application the cash proceeds of disposition under § 47-9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subdivision (a)(3).

(c) Application of noncash proceeds. A secured party need not apply or pay over for application noncash proceeds of disposition under § 47-9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subdivision (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.



§ 47-9-616 - Explanation of calculation of surplus or deficiency.

(a) Definitions. In this section:

(1) "Explanation" means a writing that:

(A) States the amount of the surplus or deficiency;

(B) Provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) Provides a telephone number or mailing address from which additional information concerning the transaction is available; and

(2) "Request" means a record:

(A) Authenticated by a debtor or consumer obligor;

(B) Requesting that the recipient provide an explanation; and

(C) Sent after disposition of the collateral under § 47-9-610.

(b) Explanation of calculation. In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under § 47-9-615, the secured party shall:

(1) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) Within thirty (30) days after receipt of a request; or

(2) In the case of a consumer obligor who is liable for a deficiency, within thirty (30) days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. To comply with subdivision (a)(1)(B), a writing must provide the following information in the following order:

(1) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) If the secured party takes or receives possession of the collateral after default, not more than thirty-five (35) days before the secured party takes or receives possession; or

(B) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five (35) days before the disposition;

(2) The amount of proceeds of the disposition;

(3) The aggregate amount of the obligations after deducting the amount of proceeds;

(4) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) The amount of the surplus or deficiency.

(d) Substantial compliance. A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. A debtor or consumer obligor is entitled without charge to one (1) response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subdivision (b)(1). The secured party may require payment of a charge not exceeding twenty-five dollars ($25.00) for each additional response.



§ 47-9-617 - Rights of transferee of collateral.

(a) Effects of disposition. A secured party's disposition of collateral after default:

(1) Transfers to a transferee for value all of the debtor's rights in the collateral;

(2) Discharges the security interest under which the disposition is made; and

(3) Discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this chapter or the requirements of any judicial proceeding.

(c) Rights of other transferee. If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) The debtor's rights in the collateral;

(2) The security interest or agricultural lien under which the disposition is made; and

(3) Any other security interest or other lien.



§ 47-9-618 - Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under § 47-9-610; and

(2) relieves the secured party of further duties under this chapter.



§ 47-9-619 - Transfer of record or legal title.

(a) "Transfer statement". In this section, "transfer statement" means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this chapter and does not of itself relieve the secured party of its duties under this chapter.



§ 47-9-620 - Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under § 47-9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to § 47-9-624.

(b) Purported acceptance ineffective. A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within twenty (20) days after the proposal is sent.

(d) Effectiveness of notification. To be effective under subdivision (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to § 47-9-621, within twenty (20) days after notification was sent to that person; and

(2) in other cases:

(A) within twenty (20) days after the last notification was sent pursuant to § 47-9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. A secured party that has taken possession of collateral shall dispose of the collateral pursuant to § 47-9-610 within the time specified in subsection (f) if:

(1) Sixty percent (60%) of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) Sixty percent (60%) of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within ninety (90) days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.



§ 47-9-621 - Notification of proposal to accept collateral.

(a) Persons to whom proposal to be sent. A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from whom the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, ten (10) days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, ten (10) days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in § 47-9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).



§ 47-9-622 - Effect of acceptance of collateral.

(a) Effect of acceptance. A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this chapter.



§ 47-9-623 - Right to redeem collateral.

(a) Persons that may redeem. A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in § 47-9-615(a)(1).

(c) When redemption may occur. A redemption may occur at any time before a secured party:

(1) has collected collateral under § 47-9-607;

(2) has disposed of collateral or entered into a contract for its disposition under § 47-9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under § 47-9-622.



§ 47-9-624 - Waiver.

(a) Waiver of disposition notification. A debtor or secondary obligor may waive the right to notification of disposition of collateral under § 47-9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. A debtor may waive the right to require disposition of collateral under § 47-9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under § 47-9-623 only by an agreement to that effect entered into and authenticated after default.






2. Noncompliance with Chapter

§ 47-9-625 - Remedies for secured party's failure to comply with chapter.

(a) Judicial orders concerning noncompliance. If it is established that a secured party is not proceeding in accordance with this chapter, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this chapter. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages in consumer-goods transaction. Except as otherwise provided in § 47-9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus ten percent (10%) of the principal amount of the obligation or the time-price differential plus ten percent (10%) of the cash price.

(d) Recovery when deficiency eliminated or reduced. A debtor whose deficiency is eliminated under § 47-9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under § 47-9-626 may not otherwise recover under subsection (b) for noncompliance with this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover five hundred dollars ($500) in each case from a person that:

(1) fails to comply with § 47-9-208;

(2) fails to comply with § 47-9-209;

(3) files a record that the person is not entitled to file under § 47-9-509(a) and fails to file a termination statement within ten (10) days after receiving an authenticated demand;

(4) fails to cause the secured party of record to file or send a termination statement;

(A) as required by § 47-9-513(a) within ten (10) days after receiving an authenticated demand or

(B) as required by § 47-9-513 (c);

(5) fails to comply with § 47-9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with § 47-9-616(b)(2).

(f) Statutory damages: noncompliance with § 47-9-210. A debtor or consumer obligor may recover damages under subsection (b) and, in addition, five hundred dollars ($500) in each case from a person that, without reasonable cause, fails to comply with a request under § 47-9-210. A recipient of a request under § 47-9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection (f).

(g) Limitation of security interest: noncompliance with § 47-9-210. If a secured party fails to comply with a request regarding a list of collateral or a statement of account under § 47-9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.



§ 47-9-626 - Action in which deficiency or surplus is in issue.

In an action arising from a transaction in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in § 47-9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under § 47-9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.



§ 47-9-627 - Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.



§ 47-9-628 - Nonliability and limitation on liability of secured party -- Liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with chapter. Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this chapter; and

(2) the secured party's failure to comply with this chapter does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as secured party. A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. A secured party is not liable to any person under § 47-9-625(c)(2) for its failure to comply with § 47-9-616.

(e) Limitation of multiple liability for statutory damages. A secured party is not liable under § 47-9-625(c)(2) more than once with respect to any one (1) secured obligation.









Part 7 - Transition

§ 47-9-701 - Effective date.

This act takes effect on July 1, 2001. References in this part to "this act" refer to the legislative enactment by which this chapter is added to Tennessee Code Annotated, Title 47. References in this part to "former Chapter 9" are to Tennessee Code Annotated, Title 47, Chapter 9, as in effect immediately before July 1, 2001.



§ 47-9-702 - Savings clause.

(a) Pre-effective-date transactions or liens. Except as otherwise provided in this part, this act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this act takes effect.

(b) Continuing validity. Except as otherwise provided in subsection (c) and §§ 47-9-703 through 47-9-709:

(1) transactions and liens that were not governed by former Chapter 9, were validly entered into or created before July 1, 2001, and would be subject to this act if they had been entered into or created after this act takes effect, and the rights, duties, and interests flowing from those transactions and liens remain valid after July 1, 2001; and

(2) the transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this act or by the law that otherwise would apply if this act had not taken effect.

(c) Pre-effective-date proceedings. This act does not affect an action, case, or proceeding commenced before July 1, 2001.



§ 47-9-703 - Security interest perfected before effective date.

(a) Continuing priority over lien creditor: perfection requirements satisfied. A security interest that is enforceable immediately before this act takes effect and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this act if, on July 1, 2001, the applicable requirements for enforceability and perfection under this act are satisfied without further action.

(b) Continuing priority over lien creditor: perfection requirements not satisfied. Except as otherwise provided in § 47-9-705, if, immediately before July 1, 2001, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this act are not satisfied on July 1, 2001, the security interest:

(1) is a perfected security interest for one (1) year after this act takes effect;

(2) remains enforceable thereafter only if the security interest becomes enforceable under § 47-9-203 before the year expires; and

(3) remains perfected thereafter only if the applicable requirements for perfection under this act are satisfied before the year expires.



§ 47-9-704 - Security interest unperfected before effective date.

A security interest that is enforceable immediately before this act takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) remains an enforceable security interest for one (1) year after this act takes effect;

(2) remains enforceable thereafter if the security interest becomes enforceable under § 47-9-203 on July 1, 2001 or within one (1) year thereafter; and

(3) becomes perfected:

(A) without further action, on July 1, 2001 if the applicable requirements for perfection under this act are satisfied before or at that time; or

(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.



§ 47-9-705 - Effectiveness of action taken before effective date.

(a) Pre-effective-date action; one-year perfection period unless reperfected. If action, other than the filing of a financing statement, is taken before July 1, 2001 and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this act takes effect, the action is effective to perfect a security interest that attaches under this act within one (1) year after July 1, 2001. An attached security interest becomes unperfected one (1) year after July 1, 2001 unless the security interest becomes a perfected security interest under this act before the expiration of that period.

(b) Pre-effective-date filing. The filing of a financing statement before July 1, 2001 is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this act.

(c) Pre-effective-date filing in jurisdiction formerly governing perfection. This act does not render ineffective an effective financing statement that, before July 1, 2001, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former § 47-9-103. However, except as otherwise provided in subsections (d) and (e) and § 47-9-706, the financing statement ceases to be effective at the earlier of:

(1) the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) Continuation statement. The filing of a continuation statement after July 1, 2001 does not continue the effectiveness of the financing statement filed before July 1, 2001. However, upon the timely filing of a continuation statement after July 1, 2001 and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2001 continues for the period provided by the law of that jurisdiction.

(e) Application of subdivision (c)(2) to transmitting utility financing statement. Subdivision (c)(2) applies to a financing statement that, before July 1, 2001, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former § 47-9-103 only to the extent that Part 3 provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) Application of Part 5. A financing statement that includes a financing statement filed before July 1, 2001 and a continuation statement filed after July 1, 2001 is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement.



§ 47-9-706 - When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in § 47-9-501 continues the effectiveness of a financing statement filed before July 1, 2001, if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this act;

(2) the pre-effective-date financing statement was filed in an office in another state or another office in this state; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before July 1, 2001, for the period provided in former § 47-9-403 with respect to a financing statement; and

(2) if the initial financing statement is filed after July 1, 2001, for the period provided in § 47-9-515 with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing statement remains effective.



§ 47-9-707 - Amendment of pre-effective-date financing statement.

(a) Pre-effective date financing statement. In this section, "pre-effective-date financing statement" means a financing statement filed before July 1, 2001.

(b) Applicable law. After July 1, 2001, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. Except as otherwise provided in subsection (d), if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after July 1, 2001 only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in § 47-9-501;

(2) an amendment is filed in the office specified in § 47-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies § 47-9-706(c); or

(3) an initial financing statement that provides the information as amended and satisfies § 47-9-706(c) is filed in the office specified in § 47-9-501.

(d) Method of amending: continuation. If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under § 47-9-705(d) and (f) or § 47-9-706.

(e) Method of amending: additional termination rule. Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after July 1, 2001, by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies § 47-9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in part 3 of this chapter as the office in which to file a financing statement.



§ 47-9-708 - Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before July 1, 2001; or

(B) to perfect or continue the perfection of a security interest.



§ 47-9-709 - Priority.

(a) Law governing priority. This act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2001, former Chapter 9 determines priority.

(b) Priority if security interest becomes enforceable under § 47-9-203. For purposes of § 47-9-322(a), the priority of a security interest that becomes enforceable under § 47-9-203 of this act dates from the time this act takes effect if the security interest is perfected under this act by the filing of a financing statement before July 1, 2001 which would not have been effective to perfect the security interest under former Chapter 9. This subsection (b) does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.



§ 47-9-710 - Applicability of § 47-9-503 requirements for name of an individual as debtor on financing statement.

(a) Section 47-9-503(a)(4), as it existed pursuant to chapter 648, § 1 of the Public Acts of 2008, applies to initial financing statements and amendments filed on or after May 1, 2008, but before June 13, 2008, that provide the name of an individual as debtor.

(b) If the initial financing statement or amendment provides the name of an individual debtor authorized by chapter 648 of the Public Acts of 2008, the following transition rules apply:

(1) The financing statement shall sufficiently provide the name of the debtor if:

(A) The name is the name shown on the individual's driver license or identification license, as provided in § 47-9-503(a)(4); or

(B) The debtor's name is otherwise sufficient as determined in accordance with any other method permitted by law, excluding § 47-9-503(a)(4) as it existed pursuant to chapter 648, § 1 of the Public Acts of 2008;

(2) If the financing statement does not sufficiently provide the name of the debtor as set forth in subdivision (b)(1), then the financing statement shall nevertheless be deemed to sufficiently provide the name of the debtor:

(A) For a period of sixty (60) days from June 13, 2008; and

(B) Thereafter, only if an amendment to the financing statement is filed within the sixty-day period to provide the name of the debtor as set forth in subdivision (b)(1); and

(3) A financing statement properly amended by an amendment filed pursuant to subdivision (b)(2) shall be deemed to have sufficiently provided the name of the debtor from and after its original filing date.






Part 8 - Transition Provisions for 2010 UCC Amendments

§ 47-9-801 - Effective date.

This act takes effect on July 1, 2013. References in this part to "this act" refer to the public chapter by which this act is added to this title. References in this part to "this chapter as it existed before amendment" or to an "unamended" provision, or other similar references, are to this chapter as in effect June 30, 2013.



§ 47-9-802 - Savings clause.

(a) Pre-effective-date transactions or liens. Except as otherwise provided in this part, this act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this act takes effect.

(b) Pre-effective-date proceedings. This act does not affect an action, case, or proceeding commenced before this act takes effect.



§ 47-9-803 - Security interest perfected before effective date.

(a) Continuing perfection: perfection requirements satisfied. A security interest that is a perfected security interest immediately before this act takes effect is a perfected security interest under this chapter as amended by this act if, when this act takes effect, the applicable requirements for attachment and perfection under this chapter as amended by this act are satisfied without further action.

(b) Continuing perfection: perfection requirements not satisfied. Except as otherwise provided in § 47-9-805, if, immediately before this act takes effect, a security interest is a perfected security interest, but the applicable requirements for perfection under this chapter as amended by this act are not satisfied when this act takes effect, the security interest remains perfected thereafter only if the applicable requirements for perfection under this chapter as amended by this act are satisfied within one (1) year after this act takes effect.



§ 47-9-804 - Security interest unperfected before effective date.

A security interest that is an unperfected security interest immediately before this act takes effect becomes a perfected security interest:

(1) Without further action, when this act takes effect if the applicable requirements for perfection under this chapter as amended by this act are satisfied before or at that time; or

(2) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.



§ 47-9-805 - Effectiveness of action taken before effective date.

(a) Pre-effective-date filing effective. The filing of a financing statement before this act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this chapter as amended by this act.

(b) When pre-effective-date filing becomes ineffective. This act does not render ineffective an effective financing statement that, before this act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this chapter as it existed before amendment. However, except as otherwise provided in subsections (c) and (d) and § 47-9-806, the financing statement ceases to be effective:

(1) If the financing statement is filed in this state, at the time the financing statement would have ceased to be effective had this act not taken effect; or

(2) If the financing statement is filed in another jurisdiction, at the earlier of:

(A) The time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) Continuation statement. The filing of a continuation statement after this act takes effect does not continue the effectiveness of a financing statement filed before this act takes effect. However, upon the timely filing of a continuation statement after this act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in this chapter as amended by this act, the effectiveness of a financing statement filed in the same office in that jurisdiction before this act takes effect continues for the period provided by the law of that jurisdiction.

(d) Application of subdivision (b)(2)(B) to transmitting utility financing statement. Subsection (b)(2)(B) applies to a financing statement that, before this act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this chapter as it existed before amendment, only to the extent that this chapter as amended by this act provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) Application of part 5. A financing statement that includes a financing statement filed before this act takes effect and a continuation statement filed after this act takes effect is effective only to the extent that it satisfies the requirements of Part 5 of this chapter as amended by this act for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of § 47-9-503(a)(2) as amended by this act. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of § 47-9-503(a)(3) as amended by this act.



§ 47-9-806 - When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in § 47-9-501 continues the effectiveness of a financing statement filed before this act takes effect if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under this chapter as amended by this act;

(2) The pre-effective-date financing statement was filed in an office in another state; and

(3) The initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) If the initial financing statement is filed before this act takes effect, for the period provided in unamended § 47-9-515 with respect to an initial financing statement; and

(2) If the initial financing statement is filed after this act takes effect, for the period provided in § 47-9-515 as amended by this act with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). To be effective for purposes of subsection (a), an initial financing statement must:

(1) Satisfy the requirements of Part 5 of this chapter as amended by this act for an initial financing statement;

(2) Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the pre-effective-date financing statement remains effective.



§ 47-9-807 - Amendment of pre-effective-date financing statement.

(a) Pre-effective-date financing statement. In this section, "pre-effective-date financing statement" means a financing statement filed before this act takes effect.

(b) Applicable law. After this act takes effect a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in this chapter as amended by this act. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. Except as otherwise provided in subsection (d), if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this act takes effect only if:

(1) The pre-effective-date financing statement and an amendment are filed in the office specified in § 47-9-501;

(2) An amendment is filed in the office specified in § 47-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies § 47-9-806(c); or

(3) An initial financing statement that provides the information as amended and satisfies § 47-9-806(c) is filed in the office specified in § 47-9-501.

(d) Method of amending: continuation. If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under § 47-9-805(c) and (e) or § 47-9-806.

(e) Method of amending: additional termination rule. Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after this act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies § 47-9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in this chapter as amended by this act as the office in which to file a financing statement.



§ 47-9-808 - Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part:

(A) To continue the effectiveness of a financing statement filed before this act takes effect; or

(B) To perfect or continue the perfection of a security interest.



§ 47-9-809 - Priority.

This act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this act takes effect, this chapter as it existed before amendment determines priority.









Chapter 10 - Uniform Electronic Transactions

§ 47-10-101 - Short title.

This chapter may be cited as the "Uniform Electronic Transactions Act."



§ 47-10-102 - Chapter definitions.

In this chapter:

(1) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(2) "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course of forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(3) "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(4) "Contract" means the total legal obligation resulting from the parties' agreement as affected by this chapter and other applicable law.

(5) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(6) "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

(7) "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means.

(8) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(9) "Governmental agency" means an executive, legislative, or judicial agency, department, board, commission, authority, institution, or instrumentality of the federal government, the state, a county, municipality, or other political subdivision of a state.

(10) "Information" means data, text, images, sounds, codes, computer programs, software, databases, or the like.

(11) "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity.

(13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, callback or other acknowledgment procedures.

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

(16) "Transaction" means an action or set of actions occurring between two (2) or more persons relating to the conduct of business, commercial, or governmental affairs.



§ 47-10-103 - Scope.

(a) Except as otherwise provided in subsection (b), this chapter applies to electronic records and electronic signatures relating to a transaction.

(b) This chapter does not apply to a transaction to the extent it is governed by:

(1) A law governing the creation and execution of wills, codicils, or testamentary trusts; or

(2) Chapters 1-9 of this title, excepting §§ 47-1-107, 47-1-206, and chapters 2 and 2A of this title.

(c) This chapter applies to an electronic record or electronic signature otherwise excluded from the application of this chapter under subsection (b) to the extent it is governed by a law other than those specified in subsection (b).

(d) A transaction subject to this chapter is also subject to other applicable substantive law.



§ 47-10-105 - Use of electronic records and electronic signatures -- Variation by agreement.

(a) This chapter does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

(b) This chapter applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection (c) may not be waived by agreement.

(d) Except as otherwise provided in this chapter, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences is determined by this chapter and other applicable law.



§ 47-10-106 - Construction and application.

This chapter must be construed and applied to:

(1) Facilitate electronic transactions consistent with other applicable law;

(2) Be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3) Effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



§ 47-10-107 - Legal recognition of electronic records, electronic signatures, and electronic contracts.

(a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.



§ 47-10-108 - Provision of information in writing -- Presentation of records.

(a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this chapter requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated, or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

(1) The record must be posted or displayed in the manner specified in the other law;

(2) Except as otherwise provided in subsection (d)(2), the record must be sent, communicated, or transmitted by the method specified in the other law; and

(3) The record must contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, but:

(1) To the extent a law other than this chapter requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

(2) A requirement under a law other than this chapter to send, communicate, or transmit a record by first class mail, postage prepaid or by regular United States mail, may be varied by agreement to the extent permitted by the other law.



§ 47-10-109 - Attribution and effect of electronic record and electronic signature.

(a) An electronic record or electronic signature is attributable to a person as if it were the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to whom the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.



§ 47-10-110 - Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record;

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(A) Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(B) Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(C) Has not used or received any benefit or value from the consideration, if any, received from the other person;

(3) If neither paragraph (1) nor paragraph (2) applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any; and

(4) Paragraphs (2) and (3) may not be varied by agreement.



§ 47-10-111 - Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.



§ 47-10-112 - Retention of electronic records -- Originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) does not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

(c) A person may satisfy subsection (a) by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a).

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a).

(f) A record retained as an electronic record in accordance with subsection (a) satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 1, 2001, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.



§ 47-10-113 - Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.



§ 47-10-114 - Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements;

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance; and

(3) The terms of the contract are determined by the substantive law applicable to it.



§ 47-10-115 - Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d).

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection (d), the following rules apply:

(1) If the sender or recipient has more than one (1) place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a), or purportedly received under subsection (b), was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection (g) may not be varied by agreement.



§ 47-10-116 - Transferable records.

(a) In this section, "transferable record" means an electronic record that:

(1) Would be a note under chapter 3 of this title, or a document under chapter 7 of this title, if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed that it is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b), and a person is deemed to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to whom the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 47-1-201, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under chapters 1-9 of this title, including, if the applicable statutory requirements under § 47-3-302(a), § 47-7-501, or § 47-9-308 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession, and endorsement are not required to obtain or exercise any of the rights under this subsection (d).

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under chapters 1-9 of this title.

(f) If requested by a person against whom enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.



§ 47-10-117 - Creation and retention of electronic records and conversion of written records by governmental agencies.

(a) Except as may otherwise be specifically required or prohibited by applicable law, the information systems council established under § 4-3-5501, shall determine whether, and the extent to which, this state or any of its departments or agencies will create and retain electronic records and convert written records to electronic records.

(b) Except as may otherwise be specifically required or prohibited by applicable law, and subject to § 47-10-120, all local governmental public officials, including but not limited to officials of counties, municipalities, utility districts, other local governmental entities and those offices enumerated under § 8-22-101, shall themselves determine whether, and the extent to which, they will create and retain electronic records and convert written records to electronic records.

(c) In addition to any requirements established by this chapter, any governmental agency creating and retaining records in electronic format shall do so in accordance with the standards and limitations established in § 10-7-121. Likewise, any county official providing computer access and remote electronic access to governmental records shall do so in accordance with the standards and limitations for such practice established in § 10-7-123. Nothing in this chapter shall be construed as relieving a county official from complying with the provisions of title 10, chapter 7, part 4, regarding the retention of county public records, specifically the provisions of § 10-7-404(d), which requires approval of the county public records commission prior to the destruction of original documents which have been transferred to computer storage media.



§ 47-10-118 - Acceptance and distribution of electronic records by governmental agencies.

(a) Except as may otherwise be specifically required or prohibited by applicable law, and except as otherwise provided in § 47-10-112(f):

(1) The information systems council established under § 4-3-5501, shall further determine whether, and the extent to which, this state or any of its agencies and departments will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures; and

(2) Subject to § 47-10-120, any local governmental public official, including but not limited to officials of counties, municipalities, utility districts, other local governmental entities and those offices enumerated under § 8-22-101, making determinations under § 47-10-117(b), shall each themselves further determine whether, and the extent to which, they will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures.

(b) To the extent that any governmental agency uses electronic records or electronic signatures under subsection (a), the information systems council established under § 4-3-5501, giving due consideration to security, may so specify as set forth below:

(1) The manner and format in which the electronic records must be created, generated, sent, communicated, received, and stored and the systems established for those purposes;

(2) If electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record, and the identity of, or criteria that must be met by, any third party used by a person filing a document to facilitate the process;

(3) Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records; and

(4) Any other required attributes for electronic records which are specified for corresponding non-electronic records or reasonably necessary under the circumstances.

(c) Except as otherwise provided in § 47-10-112(f), this chapter does not require a governmental agency of this state to use or permit the use of electronic records or electronic signatures.



§ 47-10-119 - Filing of pre-implementation statement and post-implementation review.

(a) Any local governmental public official including, but not limited to, officials of counties, municipalities, utility districts, other local governmental entities and those offices enumerated under § 8-22-101, implementing an electronic business system that provides for the sending and receiving of electronic records that contain electronic signatures and/or authorizations shall file a statement with the comptroller of the treasury at least thirty (30) days prior to offering such service. The statement shall contain the following information:

(1) A description of the computer hardware and software to be utilized;

(2) A description of the policies and procedures related to the implementation of the system;

(3) Documentation of the internal controls that will ensure the integrity of the system;

(4) A description of the local governmental public official's personnel who will be responsible for the implementation of the system;

(5) A description of the types of records and transactions to be electronically communicated, as well as a description of the transaction and/or record authorization process including a description of any electronic signatures to be used;

(6) The estimated cost of the system including development and implementation costs; and

(7) The expected benefits and/or the estimated cost savings, if any, of conducting business by electronic means.

(b) A local governmental public official who implements an electronic business system shall provide to the comptroller of the treasury a post-implementation review of the system between twelve (12) and eighteen (18) months after the date a statement described in this section has been filed with the comptroller. The review shall include:

(1) An assessment of the system by the local governmental public official;

(2) Responses from a survey of users of the system; and

(3) Any recommendations for improvements to the electronic business system.



§ 47-10-120 - Interoperability.

The information systems council may encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this and other states, and the federal government and nongovernmental persons interacting with governmental agencies of this state. If appropriate, those standards may specify differing levels of standards from which governmental agencies of this state may choose in implementing the most appropriate standard for a particular application. Any deviation from the standards established by the information systems council by a local governmental public official, including, but not limited to, officials of counties, municipalities, utility districts, other local governmental entities and those offices enumerated under § 8-22-101, shall be subject to the approval of the comptroller of the treasury.



§ 47-10-121 - Severability clause.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



§ 47-10-122 - Relationship to the federal E-Sign Act.

(a) Except as provided in subsection (b), this chapter is intended to supercede, to the fullest possible extent, § 101 of the Electronic Signatures in Global and National Commerce Act, United States Public Law 106-229, as permitted under § 102 of that act.

(b) No provision of the Electronic Transaction Act, compiled in this chapter, shall be construed to limit, modify or supercede the requirements of § 101(c), (d) or (e), or to authorize the electronic delivery of any notice of the type described in § 103(b), which is codified in 15 U.S.C. § 7003 of the Electronic Signatures in Global and National Commerce Act.



§ 47-10-123 - Relevancy and construction of official commentary.

In any dispute as to the proper construction of one (1) or more sections of the Uniform Electronic Transactions Act, the official comments pertaining to the corresponding sections of the official text, as adopted by the National Conference of Commissioners on Uniform State Laws, and as in effect on July 1, 2001, shall constitute evidence of the purposes and policies underlying such sections unless:

(1) The sections of this chapter that are applicable to the dispute differ materially from the sections of the official text that would be applicable thereto; or

(2) The official comments are inconsistent with the plain meaning of the applicable sections of this chapter.






Chapter 11 - Retail Installment Sales

§ 47-11-101 - Short title.

This chapter may be cited as the "Retail Installment Sales Act."



§ 47-11-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Cash sale price" means the price for which the seller would have sold or furnished to the buyer, and the buyer would have bought or obtained from the seller, the goods or services which are the subject matter of the retail installment transaction, if such sale had been a sale for cash. The cash sale price may include any applicable taxes and charges for delivery, installation, servicing, repairs, alterations or improvements;

(2) "Goods" means all personalty, including certificates issued by a retail seller exchangeable for personalty or services, but not including other choses in action, personalty sold for commercial or industrial use, money, motor vehicles, or mobile homes. "Goods" includes goods which, at the time of the sale or subsequently, are to be so affixed to real property as to become a part thereof, whether or not severable therefrom;

(3) "Official fees" means:

(A) The fees prescribed by law for filing, recording or otherwise perfecting or releasing or satisfying any title or lien retained or taken by seller in connection with a retail installment transaction; or

(B) Premiums payable for insurance in lieu of such filing, recording or otherwise perfecting any title or lien retained or taken by seller in connection with a retail installment transaction, if such premium does not exceed the fees and charges described in subdivision (3)(A) which would otherwise be payable;

(4) "Retail buyer" or "buyer" means a person who buys goods or obtains services from a retail seller in a retail installment transaction and not principally for the purpose of resale;

(5) "Retail charge agreement" means an instrument or instruments prescribing the terms of retail installment transactions which may be made thereafter from time to time pursuant thereto, under which the buyer's total unpaid balance, whenever incurred, is payable in installments over a period of time and under the terms of which a time price differential, as defined in subdivision (10), is to be computed in relation to the buyer's unpaid balance from time to time;

(6) "Retail installment contract" or "contract" means an instrument or instruments evidencing one (1) or more retail installment transactions entered into in this state pursuant to which a buyer promises to pay in installments for goods or services. It does not include a retail charge agreement or an instrument evidencing a sale pursuant thereto, nor shall it include a rental-purchase agreement as defined in the Tennessee Rental-Purchase Agreement Act, chapter 18, part 6 of this title;

(7) "Retail installment transaction" or "transaction" means a contract to sell or furnish or the sale of or the furnishing of goods or services by a retail seller to a retail buyer pursuant to a retail installment contract or a retail charge agreement. It does not include a rental-purchase agreement as defined in the Tennessee Rental-Purchase Agreement Act, chapter 18, part 6 of this title;

(8) "Retail seller" or "seller" means a person regularly engaged in, and whose business consists to a substantial extent of, selling goods to a retail buyer;

(9) "Services" means work or labor furnished, whether or not furnished in connection with the delivery, installation, servicing, repair or improvement of goods and includes repairs, alterations or improvements upon or in connection with real property; and

(10) "Time price differential" means the amount, however denominated or expressed, which the retail buyer contracts to pay or pays for the privilege of purchasing goods or services to be paid for by the buyer in installments. It does not include the amounts, if any, charged for insurance premiums, delinquency charges, attorney's fees, court costs, or official fees.



§ 47-11-103 - Retail installment contracts.

(a) Form and Contents. (1) Every retail installment contract shall be in writing and shall set forth the following:

(A) The cash price and identification of the goods or services;

(B) The amount of the buyer's down payment, if any, whether made wholly or in part in money or goods;

(C) The difference between subdivisions (a)(1)(A) and (B);

(D) The amount, if any, of official fees and the costs, if any, to the buyer of any insurance the buyer has agreed to procure, if the seller has agreed to purchase the insurance and charge the buyer for the cost thereof;

(E) The principal balance owed on the retail installment contract, which is the sum of subdivisions (a)(1)(C) and (D);

(F) The amount of the time price differential; and

(G) The time balance owed by the buyer to the seller, which is the sum of subdivisions (a)(1)(E) and (F), and except as hereinafter provided, the maximum number of installment payments required and the amount and date of each payment necessary to pay such time balance.

(2) The foregoing subdivisions need not be stated in the sequence or order set forth in subdivision (a)(1), and additional items may be included to explain the computations made in determining the amount to be paid by the buyer.

(b) Payments. (1) The maximum number of payments and the amount and date of each payment need not be separately listed if the payments are stated in terms of a series of scheduled amounts, and in such case the amount of the scheduled final payment may be stated as the remaining unpaid balance.

(2) The initial date for the payment of the first installment may be a calendar date or may refer to the time of delivery or installation.

(c) Document or Documents Comprising. A retail installment contract need not be contained in a single document. If the contract is contained in more than one (1) document, then one (1) such document may be an original document executed by the retail buyer applicable to purchases of goods or services to be made by the retail buyer from time to time and, in such case, such document, together with the sales slip, account book or other written statement relating to each purchase, a copy of all of which shall be delivered to the buyer, shall set forth all of the information required by subsection (a) and shall constitute the retail installment contract for each such purchase.

(d) Time Price Differential. (1) Notwithstanding any other law, the seller or other holder under a retail installment contract may charge, receive, and collect a time price differential which shall not exceed eleven dollars and seventy-five cents ($11.75) per one hundred dollars ($100) per year on the principal balance of each transaction.

(2) The time price differential under this subsection (d) shall be computed on the principal balance of each transaction, as determined under this section, on contracts payable in successive monthly payments substantially equal in amount from the date of the contract to the maturity of the final payment, notwithstanding that the total time balance thereof is required to be paid in one (1) or more deferred payments. When a retail installment contract provides for payment other than in substantially equal successive monthly payments, the time price differential shall not exceed the amount which will provide the same return as is permitted on substantially equal monthly payment contracts, having due regard for the schedule of payments. The time price differential may be computed on the basis of a full month for any fractional portion of a month in excess of fifteen (15) days. A minimum time price differential of twelve dollars and fifty cents ($12.50) may be charged, received and collected on each such contract.

(e) Copy of Contract, Insurance Policy Given Buyer. (1) The seller shall deliver or mail to the buyer, at the buyer's address as specified by the buyer, a copy of the retail installment contract prior to the date on which the first payment is due under the contract. An acknowledgment of the delivery thereof contained in the body of an instrument signed by the buyer shall be presumptive proof of delivery in any action.

(2) The seller under any retail installment contract shall, prior to the date on which the first payment is due thereunder, deliver or mail to the buyer, at the buyer's aforementioned address, any policy of insurance the seller has agreed to purchase in connection therewith, or in lieu of such policy, a certificate of such insurance.

(f) Receipt Given for Payment; Schedule of Payments. (1) A buyer shall be given a receipt for any payment when made in cash.

(2) At any time after the execution of a contract, but not later than two (2) months after the last payment thereunder, the holder shall, upon written request of the buyer, give or forward to the buyer a written statement of the dates and amounts of payments and the total amount, if any, unpaid under the contract. Such a statement shall be supplied by the holder once without charge; if any additional statement is requested by the buyer, the holder shall supply such statement to the buyer at a charge not exceeding one dollar ($1.00) for each additional statement so supplied. "Holder" in this section means the retail seller unless the seller has assigned the contract, in which case "holder" means the assignee of such contract at the time of the determination.

(g) Payment in Full Acknowledged by Instrument. After payment of all sums for which the buyer is obligated under a contract, and upon written demand made by the buyer, the holder shall deliver or mail to the buyer, at the buyer's last known address, one (1) or more good and sufficient instruments to acknowledge payment in full and shall release all security in the goods.

(h) Prepayment; Refund Credit. Notwithstanding the provisions of any retail installment contract to the contrary, any buyer may prepay in full at any time before maturity the unpaid balance of any retail installment contract, and in so paying such unpaid balance shall receive a refund credit thereon for such anticipation of payments. The amount of such refund shall represent at least as great a proportion of the time price differential, after first deducting therefrom an acquisition cost not to exceed the sum of fifteen dollars ($15.00), as the sum of the monthly time balances beginning one (1) month after prepayment is made bears to the sum of all the monthly time balances under the schedule of payments in the contract. Where the amount of such refund credit is less than one dollar ($1.00), no refund need be made.



§ 47-11-104 - Retail charge agreements.

(a) Form and Contents; Delivery to Buyer. (1) Every retail charge agreement shall be in writing and shall be signed by the retail buyer.

(2) A retail charge agreement shall be deemed to be signed or accepted by the retail buyer if, after a request for a retail charge account, such agreement or application for a retail charge account is in fact signed by the retail buyer, or if that retail charge account is used by the retail buyer or another person authorized by the retail buyer to use the account. The agreement shall provide that it shall not become effective unless and until the seller or assignee has provided the disclosures required pursuant to the federal Truth-in-Lending Act, compiled in 15 U.S.C. § 1601 et seq., the retail buyer or a person authorized by the retail buyer uses the retail charge account, and the seller or assignee extends credit to the retail buyer for that transaction on the retail charge account.

(3) A copy of any such agreement executed on or after March 15, 1961, shall at the request of the buyer be delivered or mailed to the retail buyer by the retail seller prior to the date on which the first payment is due under the agreement. An acknowledgment of the delivery thereof contained in the body of the agreement shall be presumptive proof of delivery in any action.

(4) All agreements executed on or after March 15, 1961, shall state the amount of, or the method of calculating, the time price differential to be charged and paid pursuant thereto or shall state that a time price differential not in excess of that permitted by this chapter will be charged and paid accordingly.

(b) Monthly Statements; Payment in Full Privilege. (1) The retail seller under a retail charge agreement shall promptly supply the retail buyer under such agreement with a statement as of the end of each monthly period (which need not be a calendar month) or other regular period agreed upon by the retail seller and the retail buyer, in which there is any unpaid balance thereunder, which shall recite the following:

(A) The unpaid balance under the retail charge agreement at the beginning and end of the period;

(B) Unless otherwise furnished by the retail seller to the retail buyer by sales slip, memorandum, or otherwise, an identification of the goods or services purchased during the period, the cash price, and the date of each purchase;

(C) The payments made by the retail buyer to the retail seller and any other credits to the retail buyer during the period;

(D) The amount of the time price differential, if any; and

(E) A legend to the effect that the retail buyer may at any time pay the total balance, if such legend is not stated in the original contract signed by the buyer.

(2) The subdivisions need not be stated in the sequence or order set forth above, and additional items may be included to explain the computations made in determining the amount to be paid by the retail buyer.

(c) Time Price Differential. Notwithstanding any other law, the seller and assignee under a retail charge agreement may charge, receive and collect a time price differential which shall not exceed seventeen and one-half cents (171/2cent(s)) per ten dollars ($10.00) per month, computed from month to month (which need not be a calendar month) or other regular period, on all amounts unpaid from time to time under the agreement. The time price differential under this subsection (c) may be computed for all unpaid balances within a range of not in excess of ten dollars ($10.00) on the basis of the median amount within such range, if as so computed such time price differential is applied to all unpaid balances within such range. A minimum time price differential not in excess of seventy cents (70cent(s)) per month may be charged, received and collected under each such agreement.



§ 47-11-105 - Mail order and telephone sales.

(a) Retail installment contracts and retail charge agreements negotiated and entered into by mail or telephone without personal solicitation by salespersons or other representatives of the seller, where a catalog of the seller or other printed solicitation of business, which is distributed and made available generally to the public, clearly sets forth the cash price and other terms of sales to be made through such medium, may be made as provided in this section.

(b) (1) All of the provisions of this chapter apply to such sales, except that the seller shall not be required to deliver a copy of the contract to the buyer as provided in § 47-11-103(e) and, if the contract when received by the seller contains any blank spaces, the seller may insert in the appropriate blank space the amounts of money and other terms which are set forth in the seller's catalog or other printed solicitation which is then in effect.

(2) In lieu of sending the buyer a copy of the contract as provided in § 47-11-103(e), the seller shall furnish to the buyer a written statement of any items inserted in the blank spaces in the contract received from the buyer.



§ 47-11-106 - Transfer of contracts.

Any retail seller may assign, pledge, hypothecate, or otherwise transfer a retail installment contract or retail charge agreement to any person, firm, or corporation on such terms and conditions and for such price as may be mutually agreed upon.



§ 47-11-107 - Penalty for violations -- Liquidated damages.

(a) An intentional and willful violation of this chapter is a Class C misdemeanor.

(b) In case of an intentional failure to comply with this chapter, or in case the seller shall permit the buyer to sign a contract containing blank spaces not permitted by this chapter, the buyer shall have a right to recover from the person committing such violation, or to set off or counterclaim in any action by such person to enforce a contract or agreement, as liquidated damages, an amount equal to the whole of the original time balance in a contract, and all amounts payable under an agreement with respect to the transaction or transactions to which such violation pertains, together with reasonable attorney's fees.

(c) In case of any other failure to comply with this chapter, the buyer shall have a right to recover from the person committing such violation, or to set off or counterclaim in any action by such person to enforce a contract or agreement, as liquidated damages, an amount equal to two (2) times the time price differential charged to the buyer, together with reasonable attorney's fees.

(d) Notwithstanding this section, no person shall be subject to any penalty for any failure to comply with any provision of this chapter until the retail buyer has notified such person in writing of such failure and unless within thirty (30) days after such notice such failure is not corrected by such person.



§ 47-11-108 - Waiver of provisions unenforceable.

Any waiver by the retail buyer of any provisions of this chapter or of any remedies granted to the buyer by this chapter shall be unenforceable and void.



§ 47-11-110 - Transactions do not constitute loans.

(a) A "retail installment transaction," as defined in § 47-11-102, or any other conditional sales contract or other agreement covering the time sale of personal property or services, and the assignment thereof, and the business of selling such personal property and services on a time payment basis, and the business of purchasing or acquiring such transactions, contracts, or agreements, whether or not regulated under this chapter, shall not be deemed to be loans or forebearances of money or things of value or the making of same, nor shall they be regulated by or subject to title 45, chapter 5, parts 1-4.

(b) "Personal property" and "services," as used in this section, include all personal property and services, whether or not purchased for commercial or industrial use, and whether or not such personal property is affixed or to be affixed to real property so as to become a part thereof, whether or not severable from such real property.



§ 47-11-111 - Credit life insurance added to retail installment contracts -- Authorization required.

(a) The seller under any retail installment contract shall have no authority to collect any fees or charges for a policy of credit life insurance issued in connection with property purchased under a retail installment contract unless the consumer has specifically elected, evidenced by the consumer's signature on such contract, to authorize the addition of the policy of credit life insurance.

(b) If the consumer did not authorize the purchase of such insurance, the consumer shall notify the seller of any unauthorized charges for such insurance that are imposed under the retail installment contract within three (3) months of the initial billing for such insurance.

(c) If the consumer notifies the seller during the three-month period that such consumer did not authorize the purchase of such insurance and the seller cannot provide proof of authorization by such consumer, the seller shall refund an amount equal to a minimum of three (3) months' charges for such insurance, including a refund of any penalty or interest assessed with respect to such charge, if any.

(d) If the consumer notifies the seller during the three-month period that such consumer did not authorize the services and the seller is able to prove authorization by such consumer, no refund shall be issued by the seller.






Chapter 12 - Discharge of Sureties

§ 47-12-101 - Notice requiring creditor to sue -- Creditor's inaction.

(a) When any surety by bill, bond, covenant, or nonnegotiable note for the payment of money or note for specific articles, other than the surety of a guardian, executor, administrator, or public officer, or guarantor of negotiable paper, apprehends that the principal is likely to become insolvent, or to migrate from the state, without previously discharging the debt or obligation, the surety may, if the debt or security be due, by notice in writing, require the creditor forthwith to put it to suit.

(b) Unless, within thirty (30) days thereafter, the creditor commences an action, and proceeds with due diligence in the ordinary course of law to recover judgment for the debt or obligation, and by execution to make the amount due thereon, the creditor shall forfeit the right which the creditor would otherwise have to recover it from the surety.



§ 47-12-102 - Proof of notice.

The surety shall prove by two (2) witnesses the service on the creditor of a copy of the notice required by § 47-12-101.



§ 47-12-103 - Death of parties.

Sections 47-12-101 and 47-12-102 shall extend to the representatives of the parties in case of the death of either, or both.



§ 47-12-104 - Assignor or endorser.

The assignor or endorser of any such bond, bill, or note, may pursue the same course with like effect in order to discharge such assignor or endorser from liability to the assignee of the bond, bill, or note.



§ 47-12-105 - Creditor's rights against debtor preserved.

The rights and remedies of the creditor against the principal debtor shall be in no way affected by this chapter.



§ 47-12-106 - Stay of execution.

When the principal and surety, or endorser, are sued, and the execution is stayed without the request or consent of the surety or endorser, the stayor shall be liable, in default of the principal debtor, to pay the debt and costs of judgment and in priority to the first surety or endorser, unless the first surety or endorser specially and in writing joined with the debtor in procuring the stay.



§ 47-12-107 - Continuing guaranty or suretyship agreements -- Future obligations.

(a) Notwithstanding any law to the contrary, no continuing guaranty or suretyship agreement which guarantees the performance of all present and future obligations shall be enforceable against a surety unless the individual or organization agrees in writing to guarantee the future obligation; provided, that no additional writing or guarantee shall be required, at the time of the advance, for advances which are permitted pursuant to the terms of the guaranty or suretyship agreement.

(b) This section only applies when the indebtedness of the principal debtor arises from personal obligations, and do not apply when the indebtedness arises from commercial obligations.






Chapter 13 - Assignments for Benefit of Creditors

§ 47-13-101 - Trustees or assignees for creditors, etc. -- Bond -- Oath.

Every trustee or assignee to whom property exceeding the value of five hundred dollars ($500) is conveyed in trust for the benefit of creditors, sureties, or other persons, unless by them released, in writing, from the obligations hereinafter prescribed, before entering upon the discharge of such trustee's or assignee's duty, shall give bond, with two (2) or more good and sufficient sureties, or one (1) corporate surety, in an amount equal to the value of the property mentioned in the deed or assignment, payable to the state of Tennessee, conditioned for the faithful performance of all the duties imposed upon the trustee or assignee by law and by the terms of the deed or assignment, and shall take and subscribe, before the person performing the duties of the county clerk of the county in which the trustee or assignee resides, an oath to the effect that the trustee or assignee will:

(1) Honestly and faithfully execute and perform all the duties imposed upon such trustee or assignee by law and by the deed or assignment;

(2) Cause to be made a full, true, and perfect inventory of the goods, chattels, lands, or other assets, all and singular, contained in the trust deed or assignment which have or may come into the trustee's or assignee's hands or into the hands of any other person for such trustee or assignee; and

(3) Return, or cause to be filed in the office of the person performing the duties of the county clerk, a full and true account of all the sales of the effects, and of all moneys received or securities taken.



§ 47-13-102 - Filing of bond and oath.

The bond and affidavit shall be filed and preserved by the person performing the duties of the county clerk in such person's office.



§ 47-13-103 - Settlement by trustee or assignee.

Any trustee or assignee to whom property has been conveyed in trust for the benefit of creditors, under the provisions of this chapter, shall be required to make settlement with the person performing the duties of the county clerk of the county in which the deed of trust or assignment was made, as soon after qualification as the nature of the deed or assignment will admit, showing what funds the trustee or assignee has received, how the trustee or assignee has disposed of the trust property, what expenses the trustee or assignee has paid out, and what amount of the funds remain in the trustee's or assignee's hands for payment to beneficiaries under the deed or assignment.



§ 47-13-104 - Failure to settle -- Citation upon application of interested party.

Should any such trustee or assignee fail or refuse to make settlement as required by § 47-13-103, the person performing the duties of the county clerk shall be required, upon application of anyone interested in the trust property, to issue a citation to such trustee or assignee, requiring the trustee or assignee to appear before the person performing the duties of the county clerk on a given day and make settlement as required by § 47-13-103, a copy of which citation shall be served by the sheriff or any constable of the county at least five (5) days before the day appointed in the citation for such settlement or casting of account.



§ 47-13-105 - Failure to settle -- Citation without application.

The person performing the duties of the county clerk, after the expiration of two (2) years from the qualification of such trustee or assignee, shall have power, without application from anyone interested in the trust property, to compel such trustee or assignee to make settlement by citation, as prescribed in § 47-13-104.



§ 47-13-106 - Failure to settle -- Penalty.

Any such trustee or assignee, who fails or refuses to settle, as above required, after such citation or notice, commits a Class A misdemeanor, and shall be liable to indictment or presentment in the same manner as administrators who fail or refuse to settle as required of them by law.



§ 47-13-107 - Failure to settle -- Removal of trustee.

(a) In addition to the foregoing penalties for failure to settle, the court having the jurisdiction of the monthly county court has the power, and it is its duty, upon application, by petition, unless satisfactory reasons be shown why the same shall not be done, to revoke the appointment of such trustee and remove the trustee, and appoint another, who shall be subject to §§ 47-13-103 -- 47-13-109.

(b) In all such proceedings to remove such trustee or assignee, the trustee or assignee shall have reasonable notice, not less than ten (10) days, of such application and an opportunity to defend same.



§ 47-13-108 - Applicability of §§ 47-13-103 -- 47-13-109.

Nothing in §§ 47-13-103 -- 47-13-109 shall be construed to exempt trustees or assignees from qualifying, giving bond, and returning inventories, as prescribed by law, nor shall these sections be construed to make them applicable to deeds or mortgages given purely as security for money lent or advanced, but the sections apply only to conveyances made for the benefit of creditors.



§ 47-13-109 - Fees for services under §§ 47-13-103 -- 47-13-108.

The person performing the duties of the county clerk, and the sheriff or constable, for the services performed by them under §§ 47-13-103 -- 47-13-108, shall be entitled to and be allowed the same fees as are allowed them by law for like services in other cases.



§ 47-13-110 - Compensation of trustees.

The court having the jurisdiction of the monthly county court, upon application, or the chancery court, if the trust is administered in the chancery court, may allow a trustee or assignee compensation exceeding the compensation of clerks and masters, if the character of the services rendered entitle the trustee or assignee to such compensation in the opinion of such court, but such compensation in no case shall exceed five percent (5%).



§ 47-13-111 - Noncompliance by trustee -- Appointment of receiver.

If any trustee or assignee fails or refuses to comply with this chapter, the court having the jurisdiction of the monthly county court, upon application of any person interested, shall, in lieu of the delinquent, appoint a trustee or receiver who, upon executing the bond and taking the oath aforementioned, may execute the trust or assignment.



§ 47-13-112 - Death, resignation, or removal of trustee.

The chancery court or the court having the jurisdiction of the monthly county court is empowered, upon suggestion and proof of the death, resignation, or removal beyond the limits of this state, of any trustee named as such in any deed of trust conveying realty or personalty as security for the payment of debts or other obligations, to appoint and qualify a trustee in lieu of the trustee dead, resigned, or removed as aforementioned.



§ 47-13-113 - Powers of successor trustee.

Any trustee so appointed and qualified shall be vested with all the power and authority given in the deed of trust to the original trustee and be subject to all the conditions and limitations therein imposed upon the original trustee.



§ 47-13-114 - Release of sureties.

The sureties of a trustee or assignee for the benefit of creditors may be released in the manner prescribed in title 29, chapter 33.



§ 47-13-115 - General assignments -- Preference of creditors.

(a) Preference of creditors in general assignments of all a debtor's property for the benefit of creditors shall be illegal and voidable, and all general assignments shall operate for the benefit of all the debtor's creditors pro rata, whether all the creditors are named in the assignment or not.

(b) The insertion of a clause in the assignment giving a preference shall not render the assignment itself invalid, but the clause only shall be nugatory, and all the debtor's creditors shall share ratably in property assigned.



§ 47-13-116 - General assignments -- Prior conveyance for benefit of particular creditor.

Any mortgage, deed of trust, security interest under the Uniform Commercial Code, or any other conveyance of a portion of a debtor's property for the benefit of any particular creditor or creditors, made within three (3) months preceding a general assignment and in contemplation of making a general assignment, shall be void in the event a general assignment is made within three (3) months thereafter, and the property conveyed by such conveyance shall be shared ratably by all creditors just as that embraced in general assignments.



§ 47-13-117 - General assignments -- Prior judgment by confession or default.

Any confession of judgment by a debtor, or permitting judgment to be taken by default, or by collusion, within three (3) months preceding a general assignment, and in contemplation of such assignment, shall be void, in the event a general assignment is made within three (3) months after the judgment.



§ 47-13-118 - General assignments -- Inventory -- Trustee's rights to property.

The debtor making a general assignment shall annex thereto a full and complete inventory or schedule under oath of all the debtor's property of every description, and the trustee or assignee shall be entitled to any other property of the debtor not embraced in the assignment, and not exempt from execution, and also to property conveyed in violation of § 47-13-116, and to the property or its proceeds assigned to satisfy judgments rendered in violation of § 47-13-117.



§ 47-13-119 - Mortgages, deeds of trust or security agreements.

This chapter shall not prevent any person from making a mortgage, deed of trust, or security agreement under the Uniform Commercial Code to secure the payment for property bought or money lent, or for necessary advancements of supplies, stock, or farming implements to be made, to enable the owner of crops to make and save the same; provided, that the mortgage, deed of trust, or security agreement is executed at the time of buying the property, or borrowing the money, or making the contract for the advancements to be made, if the mortgage, deed of trust, or security agreement fixes the amount of advancement to be made under the contract.



§ 47-13-120 - Time for presenting claims -- Notice.

(a) A trustee under a general assignment made for the benefit of creditors shall give notice for a reasonable time by advertisement for four (4) consecutive issues in the nearest newspaper to or within the county in which the trustee is qualified, and by posting at the courthouse door of the county, for all persons having claims secured by the assignment to present the claims to the trustee, taking the trustee's receipt therefor, on or before a day fixed in such notice, which day shall not be less than twelve (12) months after the day of notice.

(b) Any claims not presented to the trustee on or before the day so fixed, or before an appropriation of the trust funds, shall be forever barred, both in law and equity.






Chapter 14 - Interest Rates Generally

§ 47-14-101 - Judgments rendered in dollars and cents.

All verdicts and judgments shall be rendered in dollars and cents, or such parts thereof as the nature of the case may require. Executions thereon, and all bills of costs, shall be issued accordingly.



§ 47-14-102 - Definitions.

The following terms have the following meanings, subject to additional definitions, specifications and limitations contained in other statutes relating to particular categories of lenders or of transactions:

(1) "Account purchase transaction" means an agreement under which a commercial entity sells accounts, instruments, documents, or chattel paper to another commercial entity subject to a discount or fee, regardless of whether the commercial entity has a repurchase obligation related to the transaction;

(2) "Actuarial method" means the method of allocating payments made on a debt between the principal and interest pursuant to which payment is applied first to accumulated interest and any remainder is subtracted from, or any deficiency is added to, the unpaid principal balance of the debt;

(3) "Applicable formula rate" at any given time is the greater of:

(A) The "formula rate" in effect at such time; or

(B) The "formula rate" last published in the Tennessee Administrative Register prior to such time, pursuant to § 47-14-105;

(4) "Brokerage commissions" includes all fees paid to mortgage bankers, banks, savings and loan associations, savings banks, or other parties regularly engaged in the business of originating and arranging for the placement of loans secured by mortgages or deeds of trust upon real estate for services performed in the origination and placement of such loans with the third party lenders, whether the same are closed directly in the name of the lender or, in the alternative, in the name of such mortgage banker or other party with the intention to sell and transfer the same to such lender; provided, that such sale or a substantial portion thereof is completed within one (1) year from the closing of such loan or the completion of construction, whichever is later;

(5) "Commitment fees" are compensation to the lender in return for its conditional or unconditional obligation during a certain period of time to make a loan or loans under specified terms and conditions;

(6) "Effective rate of interest" is the simple rate of interest, i.e., the ratio between the interest payable on an obligation and the principal for a period of time, including the result of converting compound, discount, add-on, or other nominal rates of interest into simple rates of interest;

(7) "Formula rate" means an annual rate of interest four (4) percentage points above the average prime loan rate (or the average short-term business loan rate, however denominated) for the most recent week for which such an average rate has been published by the board of governors of the Federal Reserve System, or twenty-four percent (24%) per annum, whichever is less; provided, that in the event that the board of governors ceases to publish the average rate, or in the event that the formula rate should be adjudicated or become inapplicable for any reason whatsoever, the formula rate is, and shall remain, twenty-four percent (24%) per annum until the general assembly otherwise provides. If the board of governors fails to publish the average rate for four (4) consecutive weeks, it shall be deemed to have ceased to publish the average rate;

(8) "Interest" is compensation for the use or detention of, or forbearance to collect, money over a period of time, and does not include compensation for other purposes, including, but not limited to, time-price differentials, loan charges, brokerage commissions, or commitment fees. For example, when you borrow money, you pay the lender simple interest (which is like rent) for the use of the money. The amount of interest you pay depends on:

(A) The principal, which is the amount you borrow;

(B) The rate, which is a percent based on a period of time, usually one (1) year; and

(C) The number of periods of time that you have the use of the money.

Thus, interest equals principal x rate x time. Accordingly, to determine the interest charged for borrowing five hundred dollars ($500) for three (3) years if the rate of interest is nine percent (9%) per year, first calculate the interest for one (1) year using the proportion rate equal percent/base, or 9/100 equals I/500; where I stands for interest, interest equals 9 x 500/100 equals forty-five dollars ($45.00). For three (3) years, the interest equals 3 x $45.00 equals $135; or you can combine steps 1 and 2 so that interest for three (3) years equals (9% x $500) x 3 equals one hundred thirty-five dollars ($135), presuming that no payment is made toward the principal of the loan during the three-year period. Notwithstanding this subdivision (8), "interest" does not include any amount of a discount or fee in, or charged under, an account purchase transaction;

(9) "Loan charges" are compensation to the lender for services or expenses directly incident to a loan or contract to make a loan, and do not include compensation for other purposes, including, but not limited to, time-price differentials, interest, brokerage commissions, or commitment fees;

(10) "Principal" is the total amount of an obligation to pay money on which interest is to be computed. With respect to loans:

(A) Principal is the total amount of money paid to, receivable by, credited to the account of, or payable for the account of, a borrower;

(B) Loan charges and other charges for which the borrower contracts to pay may be included as principal, subject to such limitations as may be imposed by statute; and

(C) Precomputed interest may not be included as principal for the purpose of determining the simple or the effective rate of interest;

(11) "Time-price differential" is the difference, however denominated or expressed, between the amount charged on a sale of property, or a charge for services, for cash and the amount charged if payment were to be deferred or if payment were to be made in future installments; provided, that any difference in such amounts charged with respect to the sale of real property to be owned and occupied by the purchaser as the purchaser's principal place of residence for family residential purposes shall be considered to be interest rather than time-price differential; and

(12) "Usury" is the collection of interest in excess of the maximum amounts authorized by or pursuant to this chapter or any other statute.



§ 47-14-103 - Maximum effective rates generally.

Except as otherwise expressly provided by this chapter or by other statutes, the maximum effective rates of interest are as follows:

(1) For all transactions in which other statutes fix a maximum effective rate of interest for particular categories of creditors, lenders, or transactions, the rate so fixed;

(2) For all written contracts, including obligations issued by or on behalf of the state of Tennessee, any county, municipality, or district in the state, or any agency, authority, branch, bureau, commission, corporation, department, or instrumentality thereof, signed by the party to be charged, and not subject to subdivision (1), the applicable formula rate; and

(3) For all other transactions, ten percent (10%) per annum.



§ 47-14-104 - Single payment loans.

(a) Notwithstanding this or other statutes, for all single payment loans for a term of one (1) year or less, in an original principal amount of one thousand dollars ($1,000) or less:

(1) The maximum effective rate of interest shall be that rate fixed, from time to time, as fair and reasonable, by rule adopted by the commissioner of financial institutions, but in no event to exceed ten percent (10%) per annum; and

(2) A loan charge may be exacted at a rate not to exceed seven dollars and fifty cents ($7.50) on the first one hundred dollars ($100) of principal and one dollar and fifty cents ($1.50) per one hundred dollars ($100) of principal thereafter, up to a maximum of twenty dollars ($20.00) for any loan; provided, that no such loan charge may be assessed upon the renewal of any such loan.

(b) The commissioner shall adopt reasonable rules and regulations to prevent abuses in the collection of interest, loan charges, and any other charges made in connection with or in relation to such single payment loans.



§ 47-14-105 - Announcement and publication of formula rates -- Reliance thereon.

(a) Upon the publication by the board of governors of the Federal Reserve System of the average prime loan rate, as described in § 47-14-102, the commissioner of financial institutions shall:

(1) Promptly make an official announcement of the formula rate;

(2) Cause the dissemination of such announcement to the news media in such manner as the commissioner deems appropriate; and

(3) Cause to be published in the Tennessee Administrative Register the formula rate as determined by the average prime loan rate first published during each calendar month.

(b) In contracting for interest pursuant to § 47-14-103(2), any person shall be entitled to rely upon the formula rate thus announced or published by the commissioner; provided, that a formula rate shall not be deemed to have been published until seven (7) days have elapsed following the publication date stated in the issue of the Tennessee Administrative Register containing the announcement of such formula rate.

(c) The determination by the commissioner as provided for herein, for the sole purpose of an announcement under this section, shall not be deemed a "rule" within the meaning of § 4-5-102, and such action of the commissioner shall be exempt from the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 47-14-106 - Contracts for applicable formula rates of interest.

Contracts to which the applicable formula rate provided in § 47-14-103(2) applies may provide for the payment of a fixed rate of interest, a variable rate of interest or any combination of fixed and variable rates in any sequence, subject to this section.

(1) A contract may provide for a fixed rate of interest:

(A) Permissible at the time the contract to make the loan is executed;

(B) Permissible at the time the loan is made;

(C) Permissible at the time the interest rate on the loan is converted from a variable to a fixed rate, or from one fixed rate to another fixed rate, whether such conversion is by terms of the contract or by renewal, modification, extension or otherwise; or

(D) Permissible at the time of any renewal or extension of the loan or any note evidencing the loan; or

(E) Permissible by virtue of any combination of any of the foregoing.

(2) A contract may provide for a rate of interest that may vary from time to time at such regular or irregular intervals as may be agreed by the parties; provided, that such variable rate shall not exceed the greater of:

(A) That authorized by statute at the agreed time of each variance; or

(B) That authorized at the time of execution of the contract or note evidencing the indebtedness upon which such variable rate is or is to be charged;

(3) The parties may agree to a minimum fixed rate of interest to be applicable to a rate which is or may become otherwise variable; provided, that such agreed minimum fixed rate of interest does not exceed the rate permitted at the time the contract to make the loan is executed, or at the time the note is executed, or at the time of any renewal or extension thereof, whichever is greater.



§ 47-14-107 - Computation of interest -- Installment loans.

(a) This chapter does not limit or restrict the manner or method of contracting for interest, whether by way of add-on, discount, or otherwise, so long as the maximum effective rate of interest does not exceed that authorized by statute.

(b) For installment loans, the maximum effective rate of interest shall:

(1) Be determined in accordance with the actuarial method;

(2) Be calculated, in the case of a precomputed loan, on the assumption that all scheduled payments will be made as contracted; and

(3) Not be affected by the prepayment of the loan, in whole or in part.



§ 47-14-108 - Prepayment of loans -- Contracts restricting prepayment of loans.

(a) Except as limited by statutory provisions expressly applicable thereto, the privilege of prepayment of a loan, in whole or in part, and any refunds or premiums with respect thereto, shall be governed by contract between the parties.

(b) (1) Any contract for a consumer loan that:

(A) Either prohibits prepayment or imposes a penalty for prepayment; and

(B) Is not subject to the federal Truth in Lending Act, compiled in 15 U.S.C. § 1601 et seq. and its implementing Regulation Z, compiled in 12 CFR 226 et seq.

shall state on its face in at least ten (10) point bold type in language separated from the other language in the contract by bold print dividing lines that it cannot be prepaid or that there is a penalty for prepayment.

(2) If such contract does not comply with subdivision (b)(1), the provision prohibiting prepayment or imposing the prepayment penalty shall be unenforceable.

(3) For purposes of this subsection (b), "consumer loan" means an extension of credit:

(A) To one (1) or more natural persons;

(B) Primarily for personal, family or household purposes; and

(C) Secured by real property or secured by personal property used or expected to be used as the principal dwelling of the consumer.



§ 47-14-109 - When interest accrues.

(a) Interest on negotiable and nonnegotiable instruments shall accrue according to the terms of the instrument; otherwise, interest on the instrument shall accrue as provided in § 47-3-112.

(b) Liquidated and settled accounts, signed by the debtor, shall bear interest from the time they become due, unless it is expressed that interest is not to accrue until a specific time therein mentioned.

(c) In all other cases, the time from which interest is to be computed shall be the day when the debt is payable, unless another day be fixed in the contract itself.



§ 47-14-110 - Usury as a defense.

(a) A defendant sued for money may avoid the excess over lawful interest by pleading usury, setting forth the amount of such excess.

(b) In order to sustain a defense of usury, the burden is on the party claiming usury.



§ 47-14-111 - Actions to recover usury.

If usury has been paid, it may be recovered by action brought by the party from whom it was taken, or that party's representative, or it may be subjected by any judgment creditor of such party to the satisfaction of that party's debt.



§ 47-14-112 - Usury a misdemeanor -- Penalty.

The willful collection of usury is a Class A misdemeanor.



§ 47-14-113 - Limitations on loan charges, commitment fees and brokerage commissions.

(a) For all loans in which a provision of this chapter or another statute authorizes or allows loan charges, commitment fees, or brokerage commissions for particular categories of lenders or transactions, the collection of such charges, fees, and commissions shall be limited to the charges, fees, or commissions so authorized or allowed.

(b) For any written contract, signed by the party to be charged, the collection of commitment fees shall be limited to compensation which is fair and reasonable for the detriment suffered or the commitment made by the lender, considering the condition of the money market, the interest rates then prevailing, the credit worthiness of the borrower, the likelihood of the loan being made, and the interest rate and other terms contained in the loan commitment.

(c) The collection of brokerage commissions shall be limited to compensation which is fair and reasonable for the services performed, considering the condition of the money market, the credit worthiness of the borrower, the custom in the market place, the interest rate to be paid, the nature and value of the security, and other relevant factors.

(d) For any written contract, signed by the party to be charged, and not subject to subsection (a), the collection of loan charges shall be limited to those loan charges agreed to in that contract; provided, that no such charges may validly be agreed to in such a contract other than those which are fair and reasonable compensation for some expense incurred or to be incurred, or some service rendered or to be rendered, to or on behalf of the borrower, in connection with a particular loan. In any event, no such loan or contract shall include, except as a part of interest, charges for costs indirectly related to that loan or contract, including, but not limited to, overhead of the lender, loan losses, and charges for services performed by officers or employees of the lender unless such services are rendered directly for:

(1) Inspecting and verifying collateral prior to the loan being made;

(2) Servicing and verifying the collateral securing the loan; and

(3) Collection of the loan.

(e) For all other loans, no such charges or fees may validly be imposed.



§ 47-14-114 - Actions to recover excess loan charges, commitment fees, or brokerage commissions.

If loan charges, commitment fees, or brokerage commissions in excess of those authorized have been paid, the amount of such excess charges, fees, or commissions, may be recovered by action brought by the person paying such excess amounts.



§ 47-14-115 - Usury or excess charges -- Equitable remedies.

(a) The chancery court has jurisdiction, concurrent with courts of law, for the abatement and recovery of usury or excess loan charges.

(b) No person shall be entitled to an equitable remedy with respect to usury or excess loan charges unless the person seeking such remedy does equity by paying, or tendering into court, the principal plus lawful interest and loan charges then due; provided, that any contract may be reformed by suit brought in equity with respect to any regulated loan charges, brokerage commissions, or commitment fees in excess of those authorized by law upon cost bond or, in appropriate cases, on pauper's oath.

(c) Where successful in the reformation of the instrument, the complaining party shall be awarded reasonable attorneys' fees.



§ 47-14-116 - Usury or excessive charges -- Reliance on statute, rule, or order.

A claim or defense based on usury or excessive loan charges, commitment fees, or brokerage commissions will not be sustained where the person against whom the claim or defense is made, in computing and making such charges, fees, or commissions, has relied on a statute, or a rule or regulation promulgated by an administrative agency, or on the final order of any such administrative agency in a proceeding involving such person.



§ 47-14-117 - Usury or excessive charges -- Contracts.

(a) Any contract which on its face requires the payment of usury or excess loan charges, commitment fees, or brokerage commissions shall not be enforceable; but the original lender or creditor may sue to recover the principal actually advanced, plus lawful interest, loan charges, commitment fees, and brokerage commissions.

(b) Where usury or excess loan charges, commitment fees or brokerage commissions do not appear on the face of the contract, but are proved, only the principal, plus lawful interest, loan charges, commitment fees, and brokerage commissions may be recovered.

(c) (1) Where, however, the court finds that the lender or creditor has been guilty of unconscionable conduct in a transaction by taking interest, loan charges, commitment fees, or brokerage commissions in excess of the limitations fixed by statute, that lender or creditor shall not be entitled to recover any interest, loan charges, commitment fees, or brokerage commissions with respect to that transaction, and shall be required to refund to the borrower or debtor any loan charges, commitment fees, or brokerage commissions, and twice the amount of any interest collected with respect to that transaction, and the borrower shall be entitled to recover reasonable attorneys' fees from the lender.

(2) As used in this subsection (c), "unconscionable conduct" includes, but is not limited to, any calculated violation of statutory limitations on interest, loan charges, commitment fees, or brokerage commissions with full awareness of those limitations.



§ 47-14-118 - Usury or excessive charges -- Statute of limitations.

(a) No action shall be brought on any claim for usury after three (3) years from the date of last payment of the same or foreclosure or court action, whichever ensues first.

(b) No action shall be brought on any claim for excessive loan charges, commitment fees, or brokerage commissions after three (3) years from the date of payment of the charges, fees or commissions.



§ 47-14-119 - Choice of laws.

In any transaction otherwise subject to this chapter which is not subject to the disclosure requirements of the federal Consumer Credit Protection Act, where the transaction bears a reasonable relationship to this state and also to another state or nation, the parties may agree in the written contract evidencing such transaction that the laws of this state or of any other such state or nation shall govern their rights and duties with respect to interest, loan charges, commitment fees, and brokerage commissions.



§ 47-14-120 - Time-price differential.

(a) The charging of a time-price differential shall not be deemed to bring a transaction within any regulation of interest, loans or loan charges, commitment fees, or brokerage commissions, regardless of whether the seller disposes of the contract containing the time-price differential pursuant to a prearranged agreement, on a recourse or nonrecourse basis, or otherwise.

(b) It shall be permitted to include in a motor vehicle retail installment contract containing the time price differential any amounts actually paid, or to be paid, by a seller pursuant to an agreement with a buyer to discharge a security interest, lien or lease interest on property traded in by a buyer. It shall also be permitted for any lessor of a motor vehicle to include in a lease the outstanding balance of a prior loan or lease of a motor vehicle used as a trade-in, as well as other items that are capitalized or amortized during the lease term without any regulation of interest, loans or loan charges, commitment fees or brokerage commissions, regardless of whether the lessor disposes of the lease containing the payoff balance pursuant to a prearranged agreement, on a recourse basis, or otherwise.



§ 47-14-121 - Interest on judgments -- Rate.

(a) Except as set forth in subsection (c), the interest rate on judgments per annum in all courts, including decrees, shall:

(1) For any judgment entered between July 1 and December 31, be equal to two percent (2%) less than the formula rate per annum published by the commissioner of financial institutions, as required by § 47-14-105, for June of the same year; or

(2) For any judgment entered between January 1 and June 30, be equal to two percent (2%) less than the formula rate per annum published by the commissioner of financial institutions, as required by § 47-14-105, for December of the prior year.

(b) To assist parties and the courts in determining and applying the interest rate on judgments set forth in subsection (a) for the six-month period in which a judgment is entered, before or at the beginning of each six-month period the administrative office of the courts:

(1) Shall calculate the interest rate on judgments that applies for the new six-month period pursuant to subsection (a);

(2) Shall publish that rate on the administrative office of the courts' web site; and

(3) Shall maintain and publish on that web site the judgment interest rates for each prior six-month period going back to the rate in effect for the six-month period beginning July 1, 2012.

(c) Notwithstanding subsection (a) or (b), where a judgment is based on a statute, note, contract, or other writing that fixes a rate of interest within the limits provided in § 47-14-103 for particular categories of creditors, lenders or transactions, the judgment shall bear interest at the rate so fixed.



§ 47-14-122 - Interest on judgments -- Computation.

Interest shall be computed on every judgment from the day on which the jury or the court, sitting without a jury, returned the verdict without regard to a motion for a new trial.



§ 47-14-123 - Prejudgment interest.

Prejudgment interest, i.e., interest as an element of, or in the nature of, damages, as permitted by the statutory and common laws of the state as of April 1, 1979, may be awarded by courts or juries in accordance with the principles of equity at any rate not in excess of a maximum effective rate of ten percent (10%) per annum; provided, that with respect to contracts subject to § 47-14-103, the maximum effective rates of prejudgment interest so awarded shall be the same as set by that section for the particular category of transaction involved. In addition, contracts may expressly provide for the imposition of the same or a different rate of interest to be paid after breach or default within the limits set by § 47-14-103.



§ 47-14-124 - Rates fixed by other statutes.

Where any existing statute of this state fixes a rate of interest, but does not do so in terms of a maximum effective rate, the rate so fixed shall be the maximum effective rate for obligations covered thereby.



§ 47-14-125 - Compliance with federal Consumer Credit Protection Act.

(a) Compliance with the requirements of the Consumer Credit Protection Act, being Public Law 90-321; 82 Stat. 146 et seq., commonly referred to as the federal Truth in Lending Act, shall be deemed compliance with any requirements of the statutes of Tennessee relating to the disclosure of information in connection with credit transactions.

(b) A credit transaction which is deemed in compliance with the statutes of Tennessee pursuant to subsection (a) shall also be deemed to be a credit transaction which is specifically authorized under the laws of this state and the United States for purposes of application of § 47-18-111(a)(1) to any action brought under the Tennessee Consumer Protection Act of 1977, compiled in chapter 18, part 1 of this title, with respect to disclosure or lack of disclosure of information in connection with such credit transaction.






Chapter 15 - Interest on Home Loans

§ 47-15-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Home loan" means a loan which is:

(A) Secured by real estate owned and occupied by the borrower for family residential purposes and which may include not more than three (3) additional residential units; and

(B) Amortized over a period greater than one hundred eighty-one (181) months; and

(2) Other terms used in this chapter, but not defined in this chapter, have the same meaning given to them by § 47-14-102.



§ 47-15-102 - Maximum rates.

(a) The maximum effective rate of interest per annum for home loans is hereby set at an amount equal to two (2) percentage points above the most recent weighted average yield of the accepted offers of the Federal National Mortgage Association's current free market system auction for commitments to purchase conventional home mortgages (FNMA Auction) as determined pursuant to § 47-15-103.

(b) In the event the Federal National Mortgage Association discontinues the conduct of the auction, the maximum effective rate of interest per annum for home loans shall be set at an amount equal to four (4) percentage points above the index of market yields of long term government bonds adjusted to a thirty (30) year maturity by the department of the treasury.

(c) The maximum effective rate of interest per annum for home loans shall not, in any event, exceed eighteen percent (18%) per annum.



§ 47-15-103 - Determination and publication of rates -- Reliance thereon.

(a) (1) The rate set in § 47-15-102 shall be determined by the commissioner of financial institutions on or before the twentieth day of each month and shall be in effect during the following calendar month.

(2) The commissioner, upon making such determination, shall promptly make an official announcement of such rate and shall publish such announcement in such manner as the commissioner may deem appropriate, thereafter causing the same to be published in the Tennessee Administrative Register.

(3) Such rate shall remain in effect until the next official announcement and publication.

(b) The determination by the commissioner as provided herein shall not be deemed a "rule" within the meaning of § 4-5-102, and such action of the commissioner shall be exempt from the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) In contracting for interest pursuant to § 47-15-102, any person shall be entitled to rely upon the formula rate thus announced or published by the commissioner.



§ 47-15-104 - Contract provisions.

(a) Home loan contracts to which this chapter applies may provide for the payment of a fixed rate of interest, a variable rate of interest, or any combination of fixed and variable rates in any sequence, subject to subsection (b).

(b) (1) A contract may provide for a fixed rate of interest:

(A) Permissible at the time the contract to make the loan is executed;

(B) Permissible at the time the loan is made;

(C) Permissible at the time the interest rate on the loan is converted from a variable to a fixed rate, or from one fixed rate to another fixed rate, whether such conversion is by terms of the contract or by renewal, modification, extension or otherwise;

(D) Permissible at the time of any renewal or extension of the loan or any note evidencing the loan; or

(E) Permissible by virtue of any combination of any of the foregoing.

(2) A contract may provide for a rate of interest that may vary from time to time at such regular or irregular intervals as may be agreed by the parties; provided, that such variable rate shall not exceed the greater of:

(A) That authorized by statute at the agreed time of each variance; or

(B) That authorized at the time of execution of the contract or note evidencing the indebtedness upon which such variable rate is or is to be charged.

(3) The parties may agree to a minimum fixed rate of interest to be applicable to a rate which is or may become otherwise variable; provided, that such agreed minimum fixed rate of interest does not exceed the rate permitted at the time the contract to make the loan is executed, or at the time the note is executed, or at the time of any renewal or extension thereof, whichever is greater.






Chapter 16 - Tennessee Litigation Financing Consumer Protection Act

§ 47-16-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Litigation Financing Consumer Protection Act."



§ 47-16-102 - Chapter definitions.

As used in this chapter:

(1) "Consumer" means any natural person who resides, is present or is domiciled in this state, or who is or may become a plaintiff or complainant in a dispute in this state;

(2) "Litigation financier" means a person, entity or partnership engaged in the business of litigation financing; and

(3) "Litigation financing" or "litigation financing transaction":

(A) Means a non-recourse transaction in which financing is provided to a consumer in return for a consumer assigning to the litigation financier a contingent right to receive an amount of the potential proceeds of the consumer's judgment, award, settlement or verdict obtained with respect to the consumer's legal claim; and

(B) Does not include:

(i) Legal services provided on a contingency fee basis, or advanced legal costs, where such services or costs are provided to or on behalf of a consumer by an attorney representing the consumer in the dispute and in accordance with the Tennessee Rules of Professional Conduct;

(ii) A commercial tort claim as defined by § 47-9-102; or

(iii) A claim under the Workers' Compensation Law, compiled in title 50, chapter 6.



§ 47-16-103 - Registration as litigation financier.

(a) (1) No litigation financier shall engage in a litigation financing transaction in this state unless it is registered as a litigation financier in this state.

(2) A litigation financier that is a business entity or partnership is registered in this state if:

(A) It is in compliance with the bond requirements of subsection (b);

(B) It has a status of active and in good standing as reflected in the records of the secretary of state; and

(C) Its charter, articles of organization, certificate of limited partnership, or other organizational document, or, if a foreign entity, its Tennessee application for a certificate of authority, contains a statement that it shall be designated as a litigation financier pursuant to this chapter.

(3) A litigation financier that is not a business entity or partnership is registered in this state if:

(A) It is in compliance with the bond requirements of subsection (b); and

(B) It files an application for registration as a litigation financier on a form prescribed by the secretary of state, along with a filing fee of one hundred dollars ($100), that contains the following:

(i) Applicant's full legal name;

(ii) Business name of applicant, if any;

(iii) Physical street address and mailing address of the applicant;

(iv) A telephone number through which the applicant can be reached;

(v) The name, physical street address, mailing address, and telephone number for a Tennessee registered agent appointed to accept service of process on behalf of the applicant;

(vi) A statement that the applicant shall be designated as a litigation financier pursuant to this chapter; and

(vii) Any other information the secretary of state deems necessary.

(b) (1) Each litigation financier shall file and have approved by the secretary of state a surety bond in the amount of fifty thousand dollars ($50,000).

(2) Such bond shall be payable to this state for the use of the attorney general and reporter and any person who may have a cause of action against the obligor of the bond for any violation of this chapter. The bond shall continue in effect so long as a litigation financier is designated as a litigation financier in the records of the secretary of state.

(c) A litigation financier shall amend its registration with the secretary of state within thirty (30) days whenever the information contained in such record changes or becomes inaccurate or incomplete in any respect. A litigation financier that is not a business entity or partnership may amend its registration with the secretary of state by filing an amendment on a form prescribed by the secretary of state, along with a filing fee of twenty dollars ($20.00).

(d) All documents filed pursuant to this section are public record.

(e) The secretary of state shall collect a fee of twenty dollars ($20.00) for copying all filed documents pursuant to this act. All such copies shall be certified or validated by the secretary of state.

(f) The secretary of state, as appropriate, may promulgate rules in implementing this chapter, including but not limited to, the adoption of fees to cover any administrative costs relating to administering this act.



§ 47-16-104 - Requirements for litigation financing transactions.

A litigation financier shall fulfill each of the following requirements when engaged in litigation financing:

(1) The terms of the litigation financing transaction shall be set forth in a written contract that is completely filled-in with no incomplete sections when the contract is offered or presented to the consumer;

(2) The litigation financing contract shall contain a right of rescission, allowing the consumer to cancel the litigation financing contract without penalty or further obligation if, within five (5) business days following the consumer's receipt of the funds or goods, or execution of the litigation financing contract, whichever is later, the consumer gives notice of the rescission and returns any money or goods already provided to the consumer by the litigation financier;

(3) The litigation financing contract shall contain a written acknowledgment by the consumer of whether the consumer is represented by an attorney in the dispute;

(4) If the consumer acknowledges that the consumer is represented by an attorney in the dispute, the litigation financing contract shall include a written acknowledgment executed by the consumer's attorney in the dispute in which the attorney acknowledges all of the following:

(A) The attorney has had the opportunity to review the litigation financing contract on behalf of the consumer;

(B) Whether the attorney is being paid on a contingency basis pursuant to a written fee agreement;

(C) That all proceeds of the legal claim shall be disbursed by either the trust account of the attorney representing the consumer in the dispute or a settlement fund established to receive the proceeds of the dispute from the defendant on behalf of the consumer;

(D) The attorney is representing the consumer with regard to the dispute that is the subject of the litigation financing contract; and

(E) The attorney has neither received nor paid a referral fee or any other consideration from or to the litigation financier, nor will the attorney in the future; and

(5) In the event that proceeds are paid into a settlement fund or trust, the litigation financier shall notify the administrator of the fund or trust of any outstanding liens arising from the litigation financing contract.



§ 47-16-105 - Prohibited activities.

A litigation financier shall not:

(1) Pay or offer to pay commissions, referral fees or other forms of consideration to any attorney, law firm, medical provider, chiropractor, or physical therapist or any of their employees for referring a consumer to a litigation financier;

(2) Accept any commissions, referral fees, rebates or other forms of consideration from an attorney, law firm, medical provider, chiropractor, or physical therapist or any of their employees;

(3) Advertise false or misleading information regarding its products or services;

(4) Refer a consumer or potential consumer to a specific attorney, law firm, medical provider, chiropractor, or physical therapist or any of their employees; provided, that if a consumer does not have legal representation, the provider shall refer the consumer to a local or state bar referral service operated by a bar association or a nonprofit organization;

(5) Fail to promptly supply copies of any and all complete litigation financing contracts to the consumer and the attorney representing the consumer in the dispute;

(6) Attempt to obtain a waiver of any remedy, including but not limited to, compensatory, statutory, or punitive damages, that the consumer might otherwise have;

(7) Attempt to effect arbitration or otherwise effect waiver of a consumer's right to trial by jury;

(8) Offer or provide legal advice to the consumer regarding the litigation financing or the underlying dispute; or

(9) Assign a litigation financing contract in whole or part.



§ 47-16-106 - Required disclosures in litigation financing contract.

(a) Litigation financing contracts shall contain the disclosures specified in this section, which shall constitute material terms of the litigation financing contract.

(b) Unless otherwise specified, the disclosures shall be typed in at least fourteen-point, bold font and be placed clearly and conspicuously within the litigation financing contract, as follows:

(1) On the front page under appropriate headings in not less than fourteen-point font, language specifying:

(A) The total amount of money to be provided to the consumer by the litigation financier as part of the litigation financing transaction;

(B) The maximum amount the consumer can be required to provide the litigation financier, including but not limited to, all fees, charges, interest or other consideration, under the terms of the litigation financing contract;

(C) The maximum annual percentage fee, which shall include, but not be limited to, all fees, charges, interest or other consideration received by a litigation financier in consideration for litigation financing; provided, that the consumer may be charged for the litigation financing transaction under the terms of the litigation financing contract;

(D) The following:

Consumer's Right to Cancellation: You may cancel this contract without penalty or further obligation within five (5) business days from the date you signed this contract or received financing from [insert name of the litigation financier] by: returning the funds to [insert name, office address and office hours of the litigation financier] or by U.S. mail, [insert name and mailing address of litigation financier]. For purposes of the return deadline by U.S. mail, the postmark date on the returned funds or, if mailed by registered or certified mail, the date of the return receipt requested shall be considered the date of return.

(2) Within the body of the litigation financing contract, the following:

The litigation financier agrees that it has no right to and will not make any decisions about the conduct of your lawsuit or dispute and that the right to make those decisions remains solely with you and your attorney;

(3) Within the body of the litigation financing contract, in all capital letters contained within a box the following:

IF THERE IS NO RECOVERY OF ANY MONEY FROM YOUR LEGAL CLAIM OR IF THERE IS NOT ENOUGH MONEY TO SATISFY THE PORTION ASSIGNED TO [INSERT NAME OF THE LITIGATION FINANCIER] IN FULL, YOU WILL NOT OWE [INSERT NAME OF THE LITIGATION FINANCIER] ANYTHING IN EXCESS OF YOUR RECOVERY.

(4) Located immediately above the place on the litigation financing contract where the consumer's signature is required, the litigation financing contract shall include the following:

Do not sign this contract before you read it completely. If this contract contains any incomplete sections, you are entitled to a completely filled-in copy of the contract prior to signing it. Before you sign this contract, you should obtain the advice of an attorney. Depending on the circumstances you may want to consult a tax advisor, a financial professional or an accountant.



§ 47-16-107 - Violation of chapter renders contract uneforceable.

Any violation of this chapter shall make the litigation financing contract unenforceable by the litigation financier, the consumer or any successor-in-interest to the litigation financing contract.



§ 47-16-108 - Violation of part constitutes unfair or deceptive practice for purposes of Consumer Protection Act -- Enforcement by attorney general and reporter.

(a) Any violation of this chapter shall constitute a violation of the Tennessee Consumer Protection Act of 1977, compiled in chapter 18, part 1 of this title, and shall be enforced solely by the attorney general and reporter at the attorney general's discretion.

(b) For the purpose of application of the Tennessee Consumer Protection Act of 1977, any violation of this chapter shall be construed to be an unfair or deceptive act or practice affecting the conduct, trade or commerce and subject to all sanctions, penalties and remedies provided in that act, including attorneys' fees and costs.

(c) Nothing in this chapter shall be construed to limit the exercise of powers or the performance of the duties of the attorney general and reporter, including those provided by the Tennessee Consumer Protection Act of 1977, which the attorney general and reporter is otherwise authorized or required to exercise or perform by law.



§ 47-16-109 - Contingent right to proceeds from legal claim assignable -- Priority of liens or rights in proceeds.

(a) The contingent right to receive an amount of the potential proceeds of a legal claim may be assigned by a consumer and that assignment is valid for the purposes of obtaining litigation financing from a litigation financier.

(b) Any lien, subrogation interest or right of reimbursement against the consumer's legal claim shall take priority over any lien, subrogation interest or right of reimbursement of the litigation financier.



§ 47-16-110 - Annual fee -- Limitation on term of transaction -- Obligations from one transaction not to be included in subsequent transaction.

(a) All consumers entering into litigation financing transactions shall pay the litigation financier an annual fee of not more than ten percent (10%) of the original amount of money provided to the consumer for the litigation financing transaction.

(b) Litigation financiers shall not charge a consumer the annual fee authorized by subsection (a) more than one (1) time each year with regard to any single legal claim regardless of the number of litigation financing transactions that the litigation financier enters into with the consumer with respect to such legal claim.

(c) Litigation financing transactions shall not exceed a term of three (3) years and are limited to a maximum yearly fee, which shall be calculated to include any underwriting and organization fees, and any other charges, fees, or consideration, not to exceed three hundred sixty dollars ($360) per year, up to a maximum of three (3) years, for each one thousand dollars ($1,000) of the unpaid principal amount of the funds advanced to the consumer. The maximum yearly fee shall not include the annual fee pursuant to subsection (a).

(d) Litigation financiers shall not enter into an agreement with a consumer that has the effect of incorporating the consumer's obligations to the litigation financier that are contained in the original litigation financing transaction into a subsequent litigation financing transaction.






Chapter 18 - Consumer Protection

Part 1 - Consumer Protection Act of 1977

§ 47-18-101 - Short title.

This part shall be known and may be cited as the "Tennessee Consumer Protection Act of 1977."



§ 47-18-102 - Purposes.

This part shall be liberally construed to promote the following policies:

(1) To simplify, clarify, and modernize state law governing the protection of the consuming public and to conform these laws with existing consumer protection policies;

(2) To protect consumers and legitimate business enterprises from those who engage in unfair or deceptive acts or practices in the conduct of any trade or commerce in part or wholly within this state;

(3) To encourage and promote the development of fair consumer practices;

(4) To declare and to provide for civil legal means for maintaining ethical standards of dealing between persons engaged in business and the consuming public to the end that good faith dealings between buyers and sellers at all levels of commerce be had in this state; and

(5) To promote statewide consumer education.



§ 47-18-103 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Bait and switch" or "switch" means advertising items to lure consumers, then inducing the consumers to buy different and more expensive items by failing to make available the goods or services advertised, or by disparaging the less expensive product. Provision of accurate factual information shall not be considered disparagement;

(2) "Consumer" means any natural person who seeks or acquires by purchase, rent, lease, assignment, award by chance, or other disposition, any goods, services, or property, tangible or intangible, real, personal or mixed, and any other article, commodity, or thing of value wherever situated or any person who purchases or to whom is offered for sale a franchise or distributorship agreement or any similar type of business opportunity;

(3) "Contract for home improvement services" means a contractual agreement, written or oral, between a person performing home improvement services and a residential owner, and includes all labor, services and materials to be furnished and performed under such agreement;

(4) "Covered file-sharing program" means a computer program, application, or software that enables the computer on which such program, application, or software is installed to designate files as available for searching by and copying to one (1) or more other computers, to transmit such designated files directly to one (1) or more other computers, and to request the transmission of such designated files directly from one (1) or more other computers. "Covered file-sharing program" does not mean a program, application, or software designed primarily to operate as a server that is accessible over the Internet using the Internet domain name system, to transmit or receive email messages, instant messaging, real-time audio or video communications, or real-time voice communications, or to provide network or computer security, network management, hosting and backup services, maintenance, diagnostics, technical support or repair, or to detect or prevent fraudulent activities;

(5) "Division" means the division of consumer affairs in the department of commerce and insurance;

(6) "Documentary material" means the original or copy of any book, record, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription, or other tangible document or recording, wherever situated;

(7) "Goods" means any tangible chattels leased, bought, or otherwise obtained for use by an individual primarily for personal, family, or household purposes or a franchise, distributorship agreement, or similar business opportunity;

(8) "Home improvement services" means the repair, replacement, remodeling, alteration, conversion, modernization, improvement, or addition to any residential property, and includes but is not limited to, the repair, replacement, remodeling, alteration, conversion, modernization, improvement, or addition to driveways, swimming pools, porches, garages, landscaping, fences, fall-out shelters, and roofing;

(9) "Home improvement services provider" means any person or entity, whether or not licensed pursuant to title 62, chapter 6, who undertakes to, attempts to, or submits a price or bid or offers to construct, supervise, superintend, oversee, schedule, direct, or in any manner assume charge of the home improvement service for a fee. "Home improvement services provider" specifically includes but is not limited to a "residential contractor" as defined in § 62-6-102 when performing home improvement services and a "home improvement contractor" as defined in § 62-6-501;

(10) "Knowingly" or "knowing" means actual awareness of the falsity or deception, but actual awareness may be inferred where objective manifestations indicate that a reasonable person would have known or would have had reason to know of the falsity or deception;

(11) "Local telephone directory" means a telephone directory that is distributed by a telephone company or directory publisher, or provided as a service to subscribers located in the local exchanges contained in the directory. "Local telephone directory" includes:

(A) A classified advertising directory, commonly referred to as the yellow pages;

(B) A directory of individual telephone listings, commonly referred to as the white pages, whether identified as "business listings" or combined in listings of residences and businesses in a directory that does not have separate residence and business listings;

(C) A directory that includes listings of more than one (1) telephone company; or

(D) A directory assistance database or similar service, commonly used by dialing "411" and speaking with a live person or through an automated system;

(12) "Local telephone number" means a telephone number that has the three (3) number prefix used by the provider of telephone service for telephones physically located within the area covered by the local telephone directory in which the number is listed. "Local telephone number" does not include long distance numbers or 800, 888, or 900 exchange numbers listed in a local telephone directory;

(13) "Person" means a natural person, individual, governmental agency, partnership, corporation, trust, estate, incorporated or unincorporated association, and any other legal or commercial entity however organized;

(14) "Physical address" means the mailing address, including a zip code, which details the actual location of a person or entity, but does not include a post office box;

(15) "Possession" means actual care, custody, control, or management of residential property, but shall not include occupancy of residential property through a lease or rental agreement;

(16) "Residential owner" means a person who has possession of residential real property, including any person authorized by such residential owner to act on the residential owner's behalf;

(17) "Residential property" means the building structure where a person abides, lodges, resides or establishes a living accommodation or where a residential owner intends to abide, lodge, reside or establish a living accommodation following the completion of home improvement services made pursuant to a contract for home improvement services and includes the land on or adjacent to such building structure;

(18) "Services" means any work, labor, or services including services furnished in connection with the sale or repair of goods or real property or improvements thereto; and

(19) "Trade," "commerce," or "consumer transaction" means the advertising, offering for sale, lease or rental, or distribution of any goods, services, or property, tangible or intangible, real, personal, or mixed, and other articles, commodities, or things of value wherever situated.



§ 47-18-104 - Unfair or deceptive acts prohibited.

(a) Unfair or deceptive acts or practices affecting the conduct of any trade or commerce constitute unlawful acts or practices and are Class B misdemeanors.

(b) The following unfair or deceptive acts or practices affecting the conduct of any trade or commerce are declared to be unlawful and in violation of this part:

(1) Falsely passing off goods or services as those of another;

(2) Causing likelihood of confusion or of misunderstanding as to the source, sponsorship, approval or certification of goods or services. This subdivision (b)(2) does not prohibit the private labeling of goods and services;

(3) Causing likelihood of confusion or misunderstanding as to affiliation, connection or association with, or certification by, another. This subdivision (b)(3) does not prohibit the private labeling of goods or services;

(4) Using deceptive representations or designations of geographic origin in connection with goods or services;

(5) Representing that goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits or quantities that they do not have or that a person has a sponsorship approval, status, affiliation or connection that such person does not have;

(6) Representing that goods are original or new if they are deteriorated, altered to the point of decreasing the value, reconditioned, reclaimed, used or secondhand;

(7) Representing that goods or services are of a particular standard, quality or grade, or that goods are of a particular style or model, if they are of another;

(8) Disparaging the goods, services or business of another by false or misleading representations of fact;

(9) Advertising goods or services with intent not to sell them as advertised;

(10) Advertising goods or services with intent not to supply reasonably expectable public demand, unless the advertisement discloses a limitation of quantity;

(11) Making false or misleading statements of fact concerning the reasons for, existence of, or amounts of price reductions;

(12) Representing that a consumer transaction confers or involves rights, remedies or obligations that it does not have or involve or which are prohibited by law;

(13) Representing that a service, replacement or repair is needed when it is not;

(14) Causing confusion or misunderstanding with respect to the authority of a salesperson, representative or agent to negotiate the final terms of a consumer transaction;

(15) Failing to disclose that a charge for the servicing of any goods in whole or in part is based on a predetermined rate or charge, or guarantee or warranty, instead of the value of the services actually performed;

(16) Disconnecting, turning back, or resetting the odometer of any motor vehicle so as to reduce the number of miles indicated on the odometer gauge, except as provided for in § 39-14-132(b);

(17) Advertising of any sale by falsely representing that a person is going out of business;

(18) Using or employing a chain referral sales plan in connection with the sale or offer to sell of goods, merchandise, or anything of value, which uses the sales technique, plan, arrangement or agreement in which the buyer or prospective buyer is offered the opportunity to purchase goods or services and, in connection with the purchase, receives the seller's promise or representation that the buyer shall have the right to receive compensation or consideration in any form for furnishing to the seller the names of other prospective buyers if the receipt of compensation or consideration is contingent upon the occurrence of an event subsequent to the time the buyer purchases the merchandise or goods;

(19) Representing that a guarantee or warranty confers or involves rights or remedies which it does not have or involve; provided, that nothing in this subdivision (b)(19) shall be construed to alter the implied warranty of merchantability as defined in § 47-2-314;

(20) Selling or offering to sell, either directly or associated with the sale of goods or services, a right of participation in a pyramid distributorship. As used in this subdivision (b)(20), a "pyramid distributorship" means any sales plan or operation for the sale or distribution of goods, services or other property wherein a person for a consideration acquires the opportunity to receive a pecuniary benefit, which is not primarily contingent on the volume or quantity of goods, services or other property sold or delivered to consumers, and is based upon the inducement of additional persons, by such person or others, regardless of number, to participate in the same plan or operation;

(21) Using statements or illustrations in any advertisement which create a false impression of the grade, quality, quantity, make, value, age, size, color, usability or origin of the goods or services offered, or which may otherwise misrepresent the goods or services in such a manner that later, on disclosure of the true facts, there is a likelihood that the buyer may be switched from the advertised goods or services to other goods or services;

(22) Using any advertisement containing an offer to sell goods or services when the offer is not a bona fide effort to sell the advertised goods or services. An offer is not bona fide, even though the true facts are subsequently made known to the buyer, if the first contact or interview is secured by deception;

(23) Representing in any advertisement a false impression that the offer of goods has been occasioned by a financial or natural catastrophe when such is not true, or misrepresenting the former price, savings, quality or ownership of any goods sold;

(24) Assessing a penalty for the prepayment or early payment of a fee or charge for services by a utility or company which has been issued a franchise license by a municipal governing body to provide services. Nothing in this subdivision (b)(24) shall be construed to prohibit a discount from being offered for early payment of the applicable fee or charge for services. This subdivision (b)(24) does not apply to a utility or company whose billing statement reflects charges both for service previously rendered and in advance of services provided;

(25) Discriminating against any disabled individual, as defined by §§ 47-18-802(b) and 55-21-102(3), in violation of the Tennessee Equal Consumer Credit Act of 1974, compiled in part 8 of this chapter. This subdivision (b)(25) does not apply to any creditor or credit card issuer regulated by the department of financial institutions. The division shall refer any complaint against such a creditor or credit card issuer involving the Equal Consumer Credit Act to such department for investigation and disposition;

(26) Violating § 65-5-106;

(27) Engaging in any other act or practice which is deceptive to the consumer or to any other person; provided, however, that enforcement of this subdivision (b)(27) is vested exclusively in the office of the attorney general and reporter and the director of the division;

(28) (A) (i) Failing of a motor vehicle repair facility to return to a customer any parts which were removed from the motor vehicle and replaced during the process of repair if the customer, at the time repair work was authorized, requested return of such parts; provided, that any part retained by the motor vehicle repair facility as part of a trade-in agreement or core charge agreement for a reconditioned part need not be returned to the customer unless the customer agrees to pay the facility the additional core charge or other trade-in fee; and provided further, that any part required to be returned to a manufacturer or distributor under a warranty agreement or any part required by any federal or state statute or rule or regulation to be disposed of by the facility need not be returned to the customer; or

(ii) Failing of a motor vehicle repair facility to permit inspection of any parts retained by the repair facility if the customer, at the time repair work was authorized, expressed the customer's desire to inspect such parts; provided, that if, after inspection, the customer requests return of such parts, the restrictions set forth in subdivision (b)(28)(A)(i) shall apply;

(B) (i) Failing of a motor vehicle repair facility to post in a prominent location notice of the provisions of this subdivision (b)(28); or

(ii) Failing of a motor vehicle repair facility to print on the repair contract notice of the provisions of this subdivision (b)(28);

(C) The motor vehicle repair facility need not retain any parts not returned to the customer after the motor vehicle has been returned to the customer;

(29) Advertising that a business is "going out of business" more than ninety (90) days before such business ceases to operate;

(30) Failing to comply with §§ 6-55-401 -- 6-55-413, where a municipality has adopted the regulations of liquidation sales pursuant to § 6-55-413;

(31) Offering lottery winnings in exchange for making a purchase or incurring a monetary obligation pursuant to § 47-18-120;

(32) (A) The act of misrepresenting the geographic location of a person through a business name or listing in a local telephone directory or on the Internet is an unfair or deceptive act or practice affecting the conduct of trade or commerce, if:

(i) The name misrepresents the person's geographic location; or

(ii) The listing fails to clearly and conspicuously identify the locality and state of the person's business;

(iii) Calls to the listed telephone number are routinely forwarded or otherwise transferred to a person's business location that is outside the calling area covered by the local telephone directory, or that is outside the local calling area for the telephone number that is listed on the Internet;

(iv) The person's business location is located in a county that is not contiguous to a county in the calling area covered by the local telephone directory, or is located in a county that is not contiguous to a county in the local calling area for the telephone number that is listed on the Internet; and

(v) The person does not have a business location or branch, or an affiliate or subsidiary of the person does not have a business location or branch, in the calling area or county contiguous to the local calling area.

(B) This subdivision (b)(32) shall not apply:

(i) To a telecommunications service provider, an Internet service provider, or to the publisher or distributor of a local telephone directory unless the act is on behalf of the Internet or telecommunications service provider or on behalf of the publisher or distributor of the local telephone directory; or

(ii) To the act of listing a number for a call center. For purposes of this subdivision (b)(32)(B)(ii), "call center" means a location that utilizes telecommunication services for activities related to an existing customer relationship, including, but not limited to, customer services, reactivating dormant accounts or receiving reservations.

(C) Notwithstanding any other law to the contrary, and without limiting the scope of § 47-18-104, a violation of this subdivision (b)(32) shall be punishable by a nonremedial civil penalty of a minimum of one thousand dollars ($1,000) to a maximum of five thousand dollars ($5,000) per violation. Civil penalties assessed under this subdivision (b)(32) are separate and apart from the remedial civil penalties authorized in § 47-18-108(b)(3).

(D) This subdivision (b)(32) applies only to information supplied to a telephone directory published after July 1, 2008, information that is published on the Internet after July 1, 2008, or to information supplied for entry into a directory assistance database after July 1, 2008;

(33) Advertising that a person is an electrician for hire when such person has not been licensed by a local jurisdiction to perform electrical work within such jurisdiction or by the state as a limited licensed electrician or contractor, as appropriate or, if no such licenses are then available, such person is not registered with the state;

(34) Unreasonably raising prices or unreasonably restricting supplies of essential goods, commodities or services in direct response to a crime, act of terrorism, war, or natural disaster, regardless of whether such crime, act of terrorism, war, or natural disaster occurred in the state of Tennessee;

(35) Representing that a person is a licensed contractor when such person has not been licensed as required by § 62-6-103 or § 62-6-502; or, acting in the capacity of a contractor as defined in § 62-6-102(4)(A), § 62-6-102(7) or § 62-6-501, and related rules and regulations of the state of Tennessee, or any similar statutes, rules and regulations of another state, while not licensed;

(36) (A) Using any advertisement for a workshop, seminar, conference, or other meeting that contains a reference to a living trust or a revocable living trust, or that otherwise offers advice or counsel on estate taxation unless such advertisement also includes the information required in this subdivision (b)(36);

(B) An advertisement as provided in this subdivision (b)(36) shall, at a minimum, include the following:

(i) The maximum exclusion for federal estate tax purposes and the maximum exemption for state inheritance tax purposes for the year in which the advertisement appears;

(ii) Includes a statement that certain property, including real property, insurance proceeds, deposit accounts, stocks and retirement fund, may be taxable or not taxable, depending on how legal title is held or beneficiary designation is made, or both;

(iii) Includes a statement that certain property may be transferred through several different means including, but not limited to, joint ownership of property with rights of survivorship, joint deposit accounts, beneficiary designations or elections permitted under retirement plans, insurance policies, trusts, or wills; and

(iv) A statement that before creating any transfer through a living trust, revocable living trust, or otherwise, the individual should seek advice from an attorney, accountant or other tax professional to determine the true tax impact and ensure that assets are properly transferred into any trust;

(C) The disclosure required in this subdivision (b)(36) shall be printed in not less than 10-point type;

(D) This subdivision (b)(36) shall not apply to an advertisement by any attorney, law firm, bank, savings institution, trust company, or registered securities broker-dealer which is directed to clients or customers of such person with whom such person has had a client or customer relationship within the prior two (2) years. This subdivision (b)(36) shall also not apply to any continuing education seminars or conferences conducted for the benefit of bankers, attorneys, accountants, or other professional financial advisors;

(37) Refusing to accept the return of clothing or accessories sold at retail directly to a purchaser, who seeks to return the same for any reason for refund or credit; provided, that:

(A) The purchaser presents the clothing or accessories within the retailer's prescribed period for return of merchandise;

(B) The purchaser presents satisfactory proof of purchase;

(C) The merchandise is, in no way, damaged and exhibits no sign of wear or cleaning;

(D) All tags and stickers affixed or attached to the merchandise at the time of sale remain affixed or attached at the time of return; and

(E) The sale of the merchandise was not marked, advertised or otherwise characterized as "final", "no return", "no refunds", or in any manner reasonably indicating that the merchandise would not be accepted for return;

(38) (A) Requiring the purchaser to present that purchaser's driver license as a prerequisite for accepting the return of clothing or accessories for refund or credit, notwithstanding compliance with the conditions set forth in subdivision (b)(37), unless such a requirement is for the purpose of preventing fraud and abuse;

(B) Notwithstanding any provision of subdivision (b)(37) or (b)(38)(A) to the contrary, return denials are permitted for the purpose of preventing fraud and abuse;

(39) Representing that a person, or such person's agent, authorized designee or delegee for hire, has conducted a foreclosure on real property, when such person knew or should have known that a foreclosure was not actually conducted on the real property;

(40) (A) Selling or offering to sell a secondhand mattress in this state or importing secondhand mattresses into this state for the purpose of resale in violation of § 68-15-203(b);

(B) Subdivision (b)(40)(A) shall apply to a mattress manufacturer, wholesaler or retailer. Subdivision (b)(40)(A) shall not apply to an institution or organization that has received a determination of exemption from the internal revenue service under 26 U.S.C. § 501(c)(3), and as described in § 67-6-348. The exemption provided in this subdivision (b)(40)(B) shall be limited to institutions or organizations that are not organized or operated for profit, and no part of the net earnings of which inures to the benefit of any private shareholder or individual;

(41) (A) Knowingly advertising or marketing for sale a newly constructed residence as having more bedrooms than are permitted by the newly constructed residence's subsurface sewage disposal system permit, as defined in § 68-221-402, unless prior to the execution of any sales agreement the permitted number of bedrooms is disclosed in writing to the buyer. The real estate licensee representing the owner may rely upon information furnished by the owner;

(B) If a newly constructed residence is marketed for sale as having more bedrooms than are permitted by the subsurface sewage disposal system permit and no disclosure of the actual number of bedrooms permitted occurs prior to the execution of a sales agreement, then the buyer shall have the right to rescind the sales agreement and may recover treble damages as provided in § 47-18-109;

(C) A subsurface sewage disposal system permit issued in the name of the owner of a newly constructed residence shall serve as constructive notice to that owner of the newly constructed residence for the purpose of establishing knowledge as to the number of bedrooms of the newly constructed residence for the purpose of finding a violation of this subdivision (b)(41). A real estate licensee representing the owner must have actual knowledge transmitted from the owner to the real estate licensee to be in violation of this subdivision (b)(41);

(42) Offering, through the mail or by other means, a check that contains an obligation to advertise with a person upon the endorsement of the check. The obligation is effective upon the check being signed and deposited into the consumer's bank account;

(43) The act or practice of directly or indirectly:

(A) Making representations that a person will pay or reimburse for a motor vehicle traffic citation for any person who purchases a device or mechanism, passive or active, that can detect or interfere with a radar, laser or other device used to measure the speed of motor vehicles;

(B) Advertising, promoting, selling or offering for sale any radar jamming device that includes any active or passive device, instrument, mechanism, or equipment that interferes with, disrupts, or scrambles the radar or laser that is used by law enforcement agencies and officers to measure the speed of motor vehicles; or

(C) Advertising, promoting, selling or offering for sale any good or service that is illegal or unlawful to sell in the state;

(44) Violating § 47-18-5402;

(45) (A) Installing, offering to install, or making available for installation, reinstallation or update a covered file-sharing program onto a computer without being an authorized user of that computer or without first providing clear and conspicuous notice to the authorized user of the computer that the files on that computer will be made available to the public, obtaining consent of the authorized user to installation of the program, and requiring affirmative steps by the authorized user to activate any feature on the program that will make files on that computer available to the public; or

(B) Preventing reasonable efforts to disable or remove, or to block the installation or execution of, a covered file-sharing program on a computer;

(46) (A) The act or practice of directly or indirectly advertising, promoting, selling, or offering for sale international driver's licenses. It is a per se violation of this subdivision (b)(46) to:

(i) Misrepresent that any international driver's license sold or offered for sale confers a privilege to operate a motor vehicle on the streets and highways in this state; or

(ii) Represent that any international driver's license sold or offered for sale is of a particular standard, quality or grade;

(B) For purposes of this subdivision (b)(46), unless the context otherwise requires:

(i) "International driver's license" means a document that purports to confer a privilege to operate a motor vehicle on the streets and highways in this state and is not issued by a governmental entity. Such document may be an imitation of an international driving permit; and

(ii) "International driving permit" means the document issued by a duly authorized automobile association to a holder of a valid driver license which grants such holder the privilege to operate a motor vehicle in countries or international bodies that are signatory parties to Article 24 of the 1949 United Nations Convention on Road Traffic, pursuant to 3 U.S.T. § 3008;

(C) Notwithstanding any other law to the contrary, and without limiting the scope of this section, a violation of this subdivision (b)(46) shall be punishable by a non-remedial civil penalty of a minimum of one thousand dollars ($1,000) to a maximum of three thousand dollars ($3,000) per violation. Civil penalties assessed under this subdivision (b)(46) are separate and apart from the remedial civil penalties authorized in § 47-18-108(b)(3);

(47) A home improvement services provider:

(A) Entering into a contract for home improvement services without providing to the residential owner in written form:

(i) That it is a criminal offense for the person entering into the contract for home improvement services with a residential owner to do any of the prohibited acts set out in § 39-14-154(b), by writing out the text of each prohibited act, and providing the penalty and available relief for such; and

(ii) The true and correct name, physical address and telephone number of the home improvement services provider; or

(B) Having complied with subdivision (b)(47)(A), failing to provide to the residential owner in written form a correct current or forwarding address if the person changes the physical address initially provided to the residential owner and any or all work to be performed under the contract has not been completed;

(48) Failing to comply with title 62, chapter 6, part 6;

(49) Engaging in a Ponzi scheme, defined as a fraudulent investment scheme in which money placed by later investors pays artificially high dividends to the original investor, thereby attracting even larger investments; and

(50) Making fraudulent statements or intentional omissions in order to induce a consumer to sell securities or other things of value to fund an investment.

(c) The following are among the acts or practices which will be considered in determining if an offer to sell goods or services is not bona fide:

(1) Refusal to reasonably show, demonstrate or sell the goods or services offered in accordance with the terms of the offer;

(2) Disparagement by acts or words of the advertised goods or services or disparagement with respect to the guarantee, credit terms, availability of service, repairs or parts, or in any other respect, in connection with the advertised goods or services;

(3) Failure to make available at all outlets listed in the advertisement a sufficient quantity of the advertised goods or services to meet reasonably expectable public demand, unless the advertisement clearly and conspicuously discloses that the availability of a particular good is limited and/or the goods or services are available only at designated outlets, or unless the advertisement discloses that a particular good is to be closed out or offered for a limited time. In the event of an inadequate inventory, issuing of "rain checks" for goods or offering comparable or better goods at the sale price may be considered a good faith effort to make the advertised goods available, unless there is a pattern of inadequate inventory or unless the inadequate inventory was intentional. If rain checks are offered, the goods must be delivered within a reasonable time;

(4) Refusal to take orders or give rain checks for the advertised goods or services, when the advertisement does not disclose their limited quantity or availability to be delivered within a reasonable period of time;

(5) Showing or demonstrating goods or services which are defective, unusable or impractical for the purpose represented or implied in the advertisement when such defective, unusable or impractical nature is not fairly and adequately disclosed in the advertisement; and

(6) Use of a sales plan or method of compensating or penalizing salespersons designed to prevent or discourage them from selling the advertised goods or services. This does not prohibit compensating salespersons by use of a commission.

(d) The fact that a seller occasionally sells the advertised goods or services at the advertised price does not constitute a defense when the seller's overall purpose is to engage in bait and switch tactics.

(e) Nothing in § 47-18-103(1) or subdivisions (b)(21)-(23) and subsections (c) and (d) shall prevent a seller from advertising goods and services with the hope that consumers will buy goods or services in addition to those advertised.

(f) For the purposes of subsection (b), investment does not include a security defined in § 48-1-102 or any insurance or annuity contract.



§ 47-18-106 - Investigations -- Requests for information -- Penalties for noncompliance.

(a) Whenever the division has reason to believe that a person is engaging in, has engaged in, or, based upon information received from another law enforcement agency, is about to engage in any act or practice declared to be unlawful by this part, or has reason to believe it to be in the public interest to conduct an investigation to ascertain whether any person is engaging in, has engaged in, or is about to engage in such act or practice, the division upon the approval of the attorney general and reporter or through the office of the attorney general and reporter may:

(1) Require the person to file a statement or report in writing, under oath or otherwise, as to all the facts and circumstances concerning the alleged violation and to furnish and make available for examination whatever documentary material and information are relevant to the subject matter of the investigation;

(2) Examine under oath any person in connection with the alleged violation; and

(3) Examine any merchandise or any sample of merchandise deemed relevant to the subject matter of the investigation.

(b) At any time prior to the return date specified in the division's request for information pursuant to subsection (a), or within ten (10) days following notice of such a request, whichever is shorter, any person from whom information has been requested may petition the circuit or chancery court of Davidson County, stating good cause, for a protective order to extend the return date for a reasonable time, or to modify or set aside the request. The division shall receive at least one (1) day's notice of such a petition and shall be given an opportunity to respond.

(c) If no protective order from the court is secured and the written request by the division is not complied with by its return date, the division, upon notice to the person requested to provide information, may apply to a court of competent jurisdiction for an order compelling compliance with the request made pursuant to subsection (a).

(d) Any court of competent jurisdiction in this state, upon a showing by the division that there are reasonable grounds to believe that this part is being, has been, or is about to be violated; that the persons who are committing, have committed, or are about to commit such acts or practices or who possess the relevant documentary material have left the state or are about to leave the state; and that such an order is necessary for the enforcement of this part, may order such persons to comply with subsection (a) whether the division has made a prior request for information or not. The court may also, notwithstanding any provision to the contrary, immediately and without notice, forbid the removal from any place, concealment, withholding, destruction, mutilation, falsification, or alteration by any other means of any documentary material in the possession, custody, or control of any person believed by the division to be connected with acts or practices which violate this part.

(e) Any person who has received notice of a request for information pursuant to subsection (a), or of an order pursuant to subsection (c) or (d), and with intent to avoid, evade, or prevent compliance, in whole or in part, with any civil investigation or order under this part, removes from any place, conceals, withholds, destroys, mutilates, falsifies or by any other means alters any documentary material in the possession, custody, or control of any person subject to such notice, shall be subject to a civil penalty of not more than one thousand dollars ($1,000), recoverable by the state in addition to any other appropriate sanction.

(f) Documentary material or merchandise requested pursuant to this section shall be produced for inspection and copying during normal business hours at the principal office or place of business of the person possessing such documentary material or merchandise, or at such other time and place as may be agreed upon by the possessor and the division.

(g) No documentary material, merchandise, or other information, including trade secrets, obtained pursuant to a request under this section, unless otherwise ordered by the court for good cause shown, shall be produced for inspection, copied by, or its contents disclosed to, any person other than an authorized representative of the division or other proper law enforcement official for the purpose of prosecution without the consent of the person who produced the material or information. The division may use copies of the documentary material produced in accordance with this section and merchandise impounded under a court order as it determines necessary in the enforcement of this part, including the presentation before any court; provided, that none of the powers conferred upon the division by this part shall be used for the purpose of compelling any natural person to furnish testimony or evidence which may be protected by such person's right against self-incrimination.

(h) In conducting an inquiry pursuant to this section, the division, whenever such aid is determined to be necessary and desirable, may request the aid of any agency of the state; and any agency, as requested, shall give full aid, support, and cooperation to the division in such investigation.

(i) Service of any notice, order, or request for information by the division may be made in compliance with the Tennessee Rules of Civil Procedure or by:

(1) Delivering a duly executed copy of the notice, order, or request for information to the person to be served or to a partner or to any officer or agent authorized by appointment or by law to receive service of process on behalf of that person;

(2) Mailing by registered or certified mail a duly executed copy of the notice, order, or request for information addressed to the person, to be served at the person's principal place of business in this state, or if the person has no place of business within this state, to the person's principal office, place of business, home, or last known address; or

(3) Personal service, pursuant to §§ 20-2-214 -- 20-2-220.



§ 47-18-107 - Assurance of voluntary compliance -- Penalty for violation.

(a) In the administration of this part, the attorney general and reporter, at the request of the division, may negotiate and accept an assurance of voluntary compliance with respect to any act or practice considered to violate this part, from any person who allegedly is engaging in, has engaged in, or, based upon information received from another law enforcement agency, is about to engage in the act or practice. The assurance shall be in writing and shall be filed with and subject to the approval of the circuit or chancery court of Davidson County.

(b) The acceptance of an assurance of voluntary compliance may be conditioned on the stipulation that the person considered to be in violation of this part restore to any person in interest any money or property, real, personal, or mixed, which may have been acquired by means of acts or practices which are considered to violate this part.

(c) An assurance of voluntary compliance shall not be considered an admission of prior violation of this part. However, unless an assurance has been rescinded by agreement of the parties or voided by a court for good cause, subsequent failure to comply with the terms of the assurance is prima facie evidence of a violation of this part.

(d) Matters closed by the filing of an assurance of voluntary compliance may be reopened for cause by the division at any time.

(e) Assurance of voluntary compliance shall in no way affect individual rights of action which may exist independent of the recovery of money or property received pursuant to a stipulation in voluntary compliance under subsection (b).

(f) Any knowing violation of the terms of an agreement of voluntary compliance, unless it has been rescinded by agreement of the parties or voided by a court for good cause, shall be punishable by a civil penalty of not more than one thousand dollars ($1,000), recoverable by the state for each violation, in addition to any other appropriate sanction.



§ 47-18-108 - Restraining orders or injunctions -- Penalty for violation.

(a) (1) Whenever the division has reason to believe that any person has engaged in, is engaging in, or, based upon information received from another law enforcement agency, is about to engage in any act or practice declared unlawful by this part and that proceedings would be in the public interest, the attorney general and reporter, at the request of the division, may bring an action in the name of the state against such person to restrain by temporary restraining order, temporary injunction, or permanent injunction the use of such act or practice.

(2) Unless the division determines in writing that the purposes of this part will be substantially impaired by delay in instituting legal proceedings, it shall, at least ten (10) days before instituting legal proceedings as provided for in this section, give notice to the person against whom proceedings are contemplated and give such person an opportunity to present reasons why such proceedings should not be instituted.

(3) The action may be brought in a court of competent jurisdiction in the county where the alleged unfair or deceptive act or practice took place or is about to take place or in the county in which such person resides, has such person's principal place of business, conducts, transacts, or has transacted business or, if the person cannot be found in any of the foregoing locations, in the county in which such person can be found.

(4) The courts are authorized to issue orders and injunctions to restrain and prevent violations of this part, and such orders and injunctions shall be issued without bond.

(5) Whenever any permanent injunction is issued by a court in connection with any action which has become final, reasonable costs shall be awarded to the state.

(b) (1) The court may make such orders or render such judgments as may be necessary to restore to any person who has suffered any ascertainable loss by reason of the use or employment of such unlawful method, act, or practice, any money or property, real, personal, or mixed, or any other article, commodity, or thing of value wherever situated, which may have been acquired by means of any act or practice declared to be unlawful by this part.

(2) The court may also enter an order temporarily or permanently revoking a license or certificate authorizing that person to engage in business in this state, if evidence has been presented to the court establishing knowing and persistent violations of this part.

(3) The court may also order payment to the state of a civil penalty of not more than one thousand dollars ($1,000) for each violation.

(4) The court may also order reimbursement to the state for the reasonable costs and expenses of investigation and prosecution of actions under this part, including attorneys' fees.

(c) Any knowing violation of the terms of an injunction or order issued pursuant to subsection (a) or (b) shall be punishable by a civil penalty of not more than two thousand dollars ($2,000), recoverable by the state for each violation, in addition to any other appropriate relief.



§ 47-18-109 - Private right of action -- Damages -- Notice to division.

(a) (1) Any person who suffers an ascertainable loss of money or property, real, personal, or mixed, or any other article, commodity, or thing of value wherever situated, as a result of the use or employment by another person of an unfair or deceptive act or practice described in § 47-18-104(b) and declared to be unlawful by this part, may bring an action individually to recover actual damages.

(2) The action may be brought in a court of competent jurisdiction in the county where the alleged unfair or deceptive act or practice took place, is taking place, or is about to take place, or in the county in which such person resides, has such person's principal place of business, conducts, transacts, or has transacted business, or, if the person cannot be found in any of the foregoing locations, in the county in which such person can be found.

(3) If the court finds that the use or employment of the unfair or deceptive act or practice was a willful or knowing violation of this part, the court may award three (3) times the actual damages sustained and may provide such other relief as it considers necessary and proper, except that the court may not award exemplary or punitive damages for the same unfair or deceptive practice.

(4) In determining whether treble damages should be awarded, the trial court may consider, among other things:

(A) The competence of the consumer or other person;

(B) The nature of the deception or coercion practiced upon the consumer or other person;

(C) The damage to the consumer or other person; and

(D) The good faith of the person found to have violated this part.

(5) This subsection (a) does not apply with respect to alleged violations of the Tennessee Equal Consumer Credit Act of 1974, compiled in part 8 of this chapter.

(b) Without regard to any other remedy or relief to which a person is entitled, anyone affected by a violation of this part may bring an action to obtain a declaratory judgment that the act or practice violates this part and to enjoin the person who has violated, is violating, or who is otherwise likely to violate this part; provided, that such action shall not be filed once the division has commenced a proceeding pursuant to § 47-18-107 or § 47-18-108.

(c) (1) Any person who has been affected by an act or practice declared to be a violation of this part may accept any written reasonable offer of settlement made by the person or persons considered to have violated this part; provided, that the tender of acceptance of such a settlement offer shall not abate any proceeding commenced by the division pursuant to § 47-18-107 or § 47-18-108.

(2) Such a settlement may be set aside by a court of competent jurisdiction at the request of the affected person or of the division if such a request is made within one (1) year from the date of the settlement agreement and if the court finds the settlement to be unreasonable.

(3) In determining the reasonableness of a settlement, the court shall consider:

(A) The competence of the consumer or other person;

(B) The nature of the deception or coercion practiced upon the consumer or other person;

(C) The value of the consideration received; and

(D) The nature and extent of the legal advice received by the consumer or other person.

If the consumer or other person was not represented by legal counsel at the time of the offer of settlement, the person claiming the benefit of the settlement shall have the burden of establishing that it is reasonable.

(4) In any private action commenced under this section, the court may, upon the introduction of proof that the person against whom the action is filed has made a written, reasonable offer of settlement which has been communicated to the affected party, limit the amount of recovery to the terms of the offer of settlement.

(d) Any permanent injunction, judgment, or final court order made pursuant to § 47-18-108, or assurance of voluntary compliance entered into pursuant to § 47-18-107, which has not been complied with, shall be prima facie evidence of the violation of this part in any action brought pursuant to this section.

(e) (1) Upon a finding by the court that a provision of this part has been violated, the court may award to the person bringing such action reasonable attorney's fees and costs.

(2) In any private action commenced under this section, upon finding that the action is frivolous, without legal or factual merit, or brought for the purpose of harassment, the court may require the person instituting the action to indemnify the defendant for any damages incurred, including reasonable attorney's fees and costs.

(3) This subsection (e) does not apply to an action initiated by the division.

(f) (1) Upon the commencement of any action brought under subsections (a) and (b), the clerk of the court shall mail a copy of the complaint or other initial pleading to the division and, upon the entry of any judgment, order, or decree in the action, shall mail a copy of such judgment, order or decree to the division.

(2) A copy of any notice of appeal shall be served by the appellant upon the director of the division and attorney general and reporter, who in the public interest may intervene on appeal.

(g) No class action lawsuit may be brought to recover damages for an unfair or deceptive act or practice declared to be unlawful by this part.

(h) No private right of action shall be commenced under this section for any alleged unfair or deceptive act or practice involving the marketing or sale of a security as defined in the Tennessee Securities Act, § 48-1-102.



§ 47-18-110 - Limitations of actions.

Any action commenced pursuant to § 47-18-109 shall be brought within one (1) year from a person's discovery of the unlawful act or practice, but in no event shall an action under § 47-18-109 be brought more than five (5) years after the date of the consumer transaction giving rise to the claim for relief.



§ 47-18-111 - Exemptions.

(a) This part does not apply to:

(1) Acts or transactions required or specifically authorized under the laws administered by, or rules and regulations promulgated by, any regulatory bodies or officers acting under the authority of this state or of the United States;

(2) A publisher, broadcaster, or other person principally engaged in the preparation or dissemination of information or the reproduction of printed or pictorial matter, who has prepared or disseminated such information or matter on behalf of others without notification from the division that the information or matter violates or is being used as a means to violate this part;

(3) Credit terms of a transaction which may be otherwise subject to this part, except insofar as the Tennessee Equal Consumer Credit Act of 1974, compiled in part 8 of this chapter may be applicable; or

(4) A retailer who has in good faith engaged in the dissemination of claims of a manufacturer or wholesaler without actual knowledge that such claims violated this part.

(b) The burden of proving an exemption from this part, as provided in this section, shall be upon the person claiming the exemption.



§ 47-18-112 - Supplementary law.

The powers and remedies provided in this part shall be cumulative and supplementary to all other powers and remedies otherwise provided by law. The invocation of one power or remedy herein shall not be construed as excluding or prohibiting the use of any other available remedy.



§ 47-18-113 - Waiver of rights -- Restrictions on jurisdiction or venue prohibited.

(a) No provision of this part may be limited or waived by contract, agreement, or otherwise, notwithstanding any other law to the contrary; provided, that this part shall not alter, amend, or repeal the provisions of the Uniform Commercial Code relative to express or implied warranties or the exclusion or modification of such warranties.

(b) Any provision in any agreement or stipulation, verbal or written, restricting jurisdiction or venue to a forum outside this state or requiring the application of the laws of another state with respect to any claim arising under or relating to the Tennessee Consumer Protection Act of 1977 and related acts set forth in this title is void as a matter of public policy. Further, no action of a consumer or other person can alter, amend, obstruct or abolish the right of the attorney general and reporter to proceed to protect the state of Tennessee and consumers or other persons within this state or from other states who are victims of illegal practices of persons located, wholly or in part, in Tennessee's borders.

(c) (1) No other right or benefit conferred on consumers by any other provision of this code may be waived or otherwise varied except as provided for in this section.

(2) Any waiver of a right or benefit described in this subsection (c) must be knowingly and intelligently made.

(3) The competence of the consumer, the consumer's actual knowledge of the rights or benefits being waived, or lack thereof, the manner in which the right or benefit was pointed out to the consumer at the time of the consumer transaction, the nature of the deception or coercion practiced upon the consumer, the nature and extent of the legal advice received by the consumer, and the value of consideration received are relevant to the issue of whether the waiver was knowingly and intelligently made.

(4) If the consumer was not specifically informed of the effect of the waiver and did not specifically waive such consumer's rights or benefits at the time of the consumer transaction, the party claiming waiver shall have the burden of establishing that the waiver was knowingly and intelligently made.



§ 47-18-114 - Powers of attorney general.

The attorney general and reporter, at the request of the division, may bring any appropriate action or proceeding in any court of competent jurisdiction pursuant to this part.



§ 47-18-115 - Construction.

This part, being deemed remedial legislation necessary for the protection of the consumers of the state of Tennessee and elsewhere, shall be construed to effectuate the purposes and intent. It is the intent of the general assembly that this part shall be interpreted and construed consistently with the interpretations given by the federal trade commission and the federal courts pursuant to § 5(A)(1) of the Federal Trade Commission Act, codified in 15 U.S.C. § 45(a)(1).



§ 47-18-116 - Costs.

No costs shall be taxed against the division in actions commenced under this part.



§ 47-18-117 - Out-of-state liquor advertisers -- Warning.

(a) Any publication of general circulation, at least twenty percent (20%) of the published copies of which are sold or distributed in the state of Tennessee, which publishes any advertisement by or on behalf of any person, firm or corporation selling or distributing alcoholic beverages at retail in a state other than Tennessee, shall publish a notice to consumers as a part of, or immediately adjacent to, each such advertisement.

(b) The notice shall read as follows:

WARNING: The importation or transportation of alcoholic beverages into the State of Tennessee by any person not possessing a permit from the Tennessee Alcoholic Beverage Commission is a CRIMINAL OFFENSE which could be punished by FINE or IMPRISONMENT or BOTH.

(c) The notice shall be printed in a space equal to or greater than thirty percent (30%) of the total space devoted to each such advertisement in print no smaller than the largest print type employed in such advertisement.



§ 47-18-118 - Failure to respond to request for information.

Upon receipt of a written request from the division, failing to submit written answers concerning the basis upon which the approximate verifiable retail value was determined pursuant to the requirements of § 47-18-120(c)(1)(D) and (E), including supplying the division with copies of invoices, receipts, or other business records that would substantiate the disclosed retail value, shall be a violation of this part.



§ 47-18-119 - New passenger motor vehicle.

For the purposes of § 47-18-104(b)(6), any passenger motor vehicle which meets the requirements of the definition for a new passenger car in § 55-5-106(e)(5) shall be construed to be new.



§ 47-18-120 - Definitions -- Prizes offered as inducements -- Unfair or deceptive practices.

(a) As used in this section, unless the context otherwise requires:

(1) "Accepts," "accepted," or "acceptance" means the positive indication by a consumer or person, in response to an offer, that such person agrees to incur a monetary obligation or otherwise begins performance of the terms of the offer;

(2) "Initial offer" means the first contact with a consumer or person, whether verbally or in writing;

(3) "Prize" means prize, gift, award, incentive promotion or any thing of value. "Prize" includes, but is not limited to, any thing of value offered in a sweepstakes, contest, drawing, incentive offer, premium promotion or similar promotional offer by whatever name the company uses; and

(4) "Travel service" means travel-related or tourist-related services, whether for individuals or groups, through vacation or tour packages, or through lodging or travel certificates, vouchers or other devices.

(b) This section applies to:

(1) Any person engaged in trade or commerce, directly or indirectly, by any means, including, but not limited to, by mail, by telephone, by advertisement, or in person, who offers to a consumer or other person, or represents or leads a consumer or person to believe, that the consumer or person will or may receive any prize as an inducement to purchase a good, service or other product or otherwise incur a monetary obligation, visit a business, attend or listen to a sales presentation or otherwise contact a salesperson; or

(2) Any person engaged in trade or commerce, directly or indirectly, by any means, who offers to sell travel services, at wholesale or retail, to a consumer or other person.

(c) In addition to and without limiting the prohibitions contained in § 47-18-104, the following unfair or deceptive acts or practices are declared unlawful and in violation of this part:

(1) In an initial offer, the offeror is in violation of this part if the offeror:

(A) Fails to clearly and conspicuously state the name and street address of the person making the offer;

(B) Represents or leads a person to believe that, when, in fact, the offer is simply a promotional plan designed to make contact with prospective buyers, the person:

(i) Is or could be a winner, if those contacted have not won or are not eligible to win; or

(ii) Has been "selected" or is otherwise part of a select or special group eligible to receive, claim, or otherwise obtain the prize or travel service, if that person has not been selected or is not part of a select or special group;

(C) Represents that a person has won or could win a prize or travel service, has been selected or is eligible to win a prize or travel service or will receive a prize or travel service, if the receipt of the prize or travel service is conditioned upon listening to or observing a sales promotional effort, making a purchase, or incurring any monetary obligation, unless it is clearly and conspicuously disclosed, at the time of the initial offer of the prize or travel service, that an attempt will be made to induce the consumer or person to incur a monetary obligation, including the amount of that monetary obligation;

(D) Fails to clearly and conspicuously disclose the approximate verifiable retail price of each prize or travel service or the price of any product offered for sale through the promotional program in a position immediately adjacent to the item when the initial offer is in writing. The approximate verifiable retail value is the price at which the person offering the item can substantiate that a substantial number of these items have been sold at retail by another person or, in the event such substantiation is unavailable, an amount equal to no more than three (3) times the amount actually paid by the sponsor or promoter for the item;

(E) Fails to clearly and conspicuously disclose each item's approximate verifiable retail value as defined in subdivision (c)(1)(D), when the initial offer is verbal;

(F) Fails to clearly and conspicuously disclose, immediately adjacent to each prize or travel service offered, a statement of the odds, if applicable, in arabic numerals, of receiving each item offered, when the initial offer is in writing. The offeror must also give the recipient a written statement, if applicable, that those offers are not exclusive to the recipient and must disclose to such recipient whether all prizes or travel services will be awarded;

(G) Fails to clearly and conspicuously disclose a statement of odds, if applicable, in arabic numerals, of receiving each item offered if the initial offer is verbal. The offeror must make a verbal statement, if applicable, that those offers are not exclusive to the recipient and must disclose to such recipient whether all prizes or travel services will be awarded;

(H) Fails to give a recipient a general description of the types and categories of restrictions, qualifications, or other conditions, that must be satisfied before the consumer or person is entitled to receive or use the prize or travel service, or product or service offered;

(I) Fails to give a recipient an approximate total of all costs, fees or other monetary obligations that must be satisfied before the consumer or person is entitled to receive or use the prize or travel service, or product or service offered; or

(J) Offers lottery winnings to a consumer in exchange for incurring a monetary obligation or making a purchase;

(2) Either in an initial offer or, at a minimum, before an offer can be accepted, the offeror is in violation of this part if the offeror fails to clearly and conspicuously state verbally, or in writing, and upon request, in writing:

(A) A general description of the types and categories of restrictions, qualifications, or other conditions, that must be satisfied before the consumer or person is entitled to receive or use the prize or travel service, or product or service offered, including:

(i) Any deadline by which the recipient must visit the business, attend or listen to the sales presentation or otherwise respond in order to receive the prize or travel service, or product or service offered;

(ii) The date or dates on or before which the prize or travel service, product or service offer will terminate or expire and, if applicable, when the prizes or travel services will be awarded;

(iii) The approximate duration of any mandatory sales presentation or tour, if applicable;

(iv) Any other conditions, such as minimum or maximum age qualifications, financial qualifications, or requirements that, if the recipient is married, both husband and wife must be present or respond in order to receive the prize or travel service, or product or service offered; and

(v) All other material rules, terms or restrictions governing an offer that is an inducement to purchase a good, service or other product or to otherwise incur a monetary obligation;

(B) The refund, exchange or return policies in regard to any offer that is an inducement to purchase a good, service or other product or otherwise incur a monetary obligation; and

(C) The approximate total of costs, fees or other monetary obligations that must be satisfied before the consumer or person is entitled to receive or use the prize or travel service, or product or service offered, including, but not limited to, handling, shipping, delivery, freight, postage or processing fees, charges or other additional costs for the receipt or use of the prize or travel service, or product or service offered. This subdivision (c)(2)(C) shall not be construed to require that foreign tax rates be included;

(3) The offeror is in violation of this part if at any time the offeror:

(A) Misrepresents in any manner the rules, terms, restrictions, monetary obligations or conditions of participation in the promotional plan or offer;

(B) Represents that the prize or travel service offered or any product offered for sale through the promotional plan possesses particular features or benefits if it does not, or is of a particular standard, quality, grade, or model, if it is of another;

(C) Makes the receipt of an offered prize or travel service contingent upon the consent of individual winners or recipients to allow their names to be used for promotional purposes, or failing to obtain the express written or oral consent of individual winners or recipients before their names are used for a promotional purpose in connection with a mailing to a third person;

(D) Refuses to disclose or make available, upon request, the names of the recipients of any prizes or travel services within the geographic area wherein the promotional offers were made; or

(E) Fails to award and distribute the prize or travel service, or product or service offered in accordance with the rules, terms and conditions of the offer or promotional program as stated or disclosed in accordance with the above subdivisions;

(4) (A) Either in an initial offer for a prize or travel service or, at a minimum, before an offer can be accepted, the offeror is in violation of this part if the offeror fails to clearly and conspicuously state verbally, or in writing, and upon request in writing, uses or makes a statement or representation in the main, primary or emphasized portion of the text of a solicitation, promotion, advertisement or other offering that is contradicted in a disclosure that is not easily read, readily noticeable or presented in small or fine print.

(B) If a motor vehicle dealer is in compliance with the advertising regulations of the Tennessee motor vehicle commission, as such regulations exist on July 1, 2003, and as amended from time to time thereafter, subdivision (c)(4)(A) shall not apply to such dealer.

(d) In addition to, and without limiting, the foregoing provisions:

(1) It is unlawful to require the consumer or person to incur any monetary obligation, excluding nominal postage costs, in order to determine which, if any, prize or travel service the consumer or person is offered or will receive, or to continue to remain eligible to receive any prize or travel service; and

(2) Acceptance of an offer is not valid and binding on the consumer unless all of the disclosures required in subsection (c) have been made.

(e) Subdivisions (c)(1)(D), (E), and (I), and (c)(2)(B) and (C) do not apply in a promotion for books, records, videos or magazines when the person has the right to review the merchandise without obligation for at least seven (7) days and the right to return without charge any undamaged merchandise.

(f) This section does not apply to:

(1) Advertising and promotional plans of persons covered by the Tennessee Time-Share Act of 1981, compiled in title 66, chapter 32, part 1, and the Membership Camping Act, compiled in title 66, ch. 32, part 3; and

(2) Retail promotions which offer savings on consumer goods or services, including "one-cent sales," "two-for-the-price-of-one sales," or a manufacturer's "cents-off" coupons, when the consumer accepts the offer on-site.

The burden of proving these exemptions is upon the person claiming the exemption.

(g) Notwithstanding any other law, a violation of this section constitutes an unfair deceptive act or practice, and without limiting the scope of § 47-18-104 shall be punishable by a civil penalty of a minimum of one thousand dollars ($1,000) to a maximum of ten (10) times the amount collected or requested by the offeror for each violation.



§ 47-18-121 - Unlicensed motor vehicle dealers to comply with advertising requirements.

(a) Any motor vehicle dealer not currently licensed as a motor vehicle dealer by the state of Tennessee, or any advertising cooperative composed of such unlicensed motor vehicle dealers, shall comply with all advertising requirements of title 55, chapter 17, including any regulations promulgated under that chapter. An unlicensed motor vehicle dealer shall be responsible for any advertising copy bearing its name.

(b) A violation of this section constitutes a violation of the Consumer Protection Act of 1977, compiled in this chapter.



§ 47-18-122 - Applicability to violations of part 2.

For the purpose of application of this part, any violation of part 2 of this chapter shall be construed to constitute an unfair or deceptive act or practice affecting the conduct of any trade or commerce and subject to the penalties and remedies as provided by this part.



§ 47-18-123 - Products, services or memberships purchased by negotiation of unsolicited negotiable instruments.

(a) Any person who purchases, subscribes to or receives products, services or membership in any organization by negotiating an unsolicited negotiable instrument shall have thirty (30) days from the date of the first statement or bill for such services, products, membership or subscription to:

(1) Cancel the services if services have not been rendered;

(2) Return the products if products are unused and in the condition received;

(3) Cancel the subscription; or

(4) Cancel the membership if services have not been rendered pursuant to such membership.

(b) Subsection (a) does not apply to the execution of an unsolicited negotiable instrument that creates a loan or line of credit through a credit or lending institution with which the person has an existing relationship.

(c) For purposes of this section, "unsolicited negotiable instrument" means an unconditional order or promise to pay a specific amount of money, signed by the maker or drawer, payable on demand or at a specific time, payable to order or to the bearer which was received by the bearer without prior notice from the maker or drawer.

(d) A violation of this section constitutes a violation of this part. For purposes of applying this part to this section, a violation of this section shall be construed to constitute an unfair or deceptive act or practice affecting the conduct of any trade or commerce, subject to the penalties and remedies provided in this part.



§ 47-18-124 - Prizes -- Unfair or deceptive practices.

(a) As used in this section, unless the context otherwise requires:

(1) "Prize" means a gift, award, incentive promotion, or other item or service of value. "Prize" includes, but is not limited to, anything of value that is offered or awarded to a participant in a real or purported contest, competition, sweepstakes, puzzle, drawing, incentive offer, premium promotion or similar promotional offer by whatever name the company uses, scheme, plan, or other selection process;

(2) "Retail value" of a prize includes:

(A) A price at which the sponsor can substantiate that a substantial number of the goods or services which constitute the prizes have been sold to the public in Tennessee in the preceding year; or

(B) If the sponsor is unable to satisfy the requirement in subdivision (a)(2)(A), then no more than one and one-half (1.5) times the amount the sponsor paid for the prize in a bona fide purchase from an unaffiliated seller; and

(3) "Sponsor" includes a corporation, partnership, limited liability company, sole proprietorship, or natural person, that requires a person in Tennessee to pay the sponsor money as a condition of awarding the person a prize, or as a condition of allowing the person to receive, use, compete for, or obtain information about a prize, or that creates the reasonable impression that such a payment is required.

(b) No sponsor shall require a person in Tennessee to pay the sponsor money as a condition of awarding the person a prize, or as a condition of allowing the person to receive, use, compete for, or obtain information about a prize, nor shall a sponsor use any solicitation that creates the reasonable impression that a payment is required, unless the person has first received a written prize notice containing the information required in subsections (c) and (d).

(c) A written prize notice must contain each of the following:

(1) The true name or names of the sponsor and the address of the sponsor's actual principal place of business;

(2) The retail value of each prize the person receiving the notice has been selected to receive or may be eligible to receive;

(3) A statement of the person's odds of receiving each prize identified in the notice;

(4) Any requirement that the person pay shipping or handling fees or any other charges to obtain or use a prize, including the nature and amount of the charges;

(5) If receipt of the prize is subject to a restriction, a statement that a restriction applies, and a description of the restriction;

(6) Any limitations on eligibility; and

(7) If a sponsor represents that the person is a "winner," is a "finalist," has been "specially selected," is in "first place," or is otherwise among a limited group of persons with an enhanced likelihood of receiving a prize, the written prize notice must contain a statement of the maximum number of persons in the group or purported group with this enhanced likelihood of receiving a prize.

(d) The information required by subsection (c) must be presented in the following form:

(1) The retail value and the statement of odds required under subdivisions (c)(2) and (3) must be stated in immediate proximity to each identification of a prize on the written notice, and must be in the same size and boldness of type as the reference to the prize;

(2) The statement of odds must include for each prize, the total number of prizes to be given away and the total number of written prize notices to be distributed. The number of prizes and written prize notices must be stated in Arabic numerals. The statement of odds must be in the following form:

"_____ (number of prizes) out of _____ notices distributed".

(3) A statement required under subdivision (c)(7) must appear in immediate proximity to each representation that the person is among a group of persons with an enhanced likelihood of receiving a prize, and must be in the same size and boldness of type as the representation.

(e) A sponsor who represents to a person that the person has been awarded a prize shall, not later than thirty (30) days after making the representation, provide the person with the prize, or with a voucher, certificate, or other document giving the person the unconditional right to receive the prize, or shall provide the person with either of the following items selected by the person:

(1) Any other prize listed in the written prize notice that is available and that is of equal or greater value; or

(2) The retail value of the prize, as stated in the written notice, in the form of cash, a money order, or a certified check.

(f) Nothing in this section creates liability for acts by the publisher, owner, agent, or employee of a newspaper, periodical, radio station, advertising medium arising out of the publication or dissemination of a solicitation, notice, or promotion governed by this section, unless the publisher, owner, agent, or employee had knowledge that the solicitation, notice, or promotion violated the requirements of this section, or had financial interest in the solicitation, notice, or promotion governed by this section.

(g) This section does not apply to:

(1) Advertising and promotional plans of persons covered by the Tennessee Time-Share Act of 1981, compiled in title 66, chapter 32, part 1, or the Membership Camping Act, compiled in title 66, chapter 32, part 3;

(2) (A) Retail promotions which offer savings on consumer goods or services, including "one-cent sales," "two-for-the-price-of-one sales," or a manufacturer's "cents-off" coupons, when the consumer accepts the offer on-site.

(B) The burden of proving these exemptions is upon the person claiming the exemption; and

(3) This section does not apply to solicitations or representations in connection with the sale or purchase of books, recordings, videocassettes, periodicals, and similar goods through a membership group or club which is regulated by the federal trade commission or to contractual plans or arrangements such as continuity plans, subscription arrangements, standing order arrangements, supplements, single sales, and series arrangements, under which the seller periodically ships merchandise to a consumer who has consented in advance to receive the merchandise on a periodic basis.

(h) Notwithstanding any other law, a violation of this section constitutes an unfair deceptive act or practice and, without limiting the scope of § 47-18-104, shall be punishable by a civil penalty of a minimum of one thousand dollars ($1,000) to a maximum of ten (10) times the amount collected or requested by the offeror for each violation.



§ 47-18-125 - Protection of elder persons -- Cumulative, additional and supplemental penalties.

(a) Any person who knowingly uses, or has knowingly used, a method, act or practice which targets elderly persons and is in violation of this part is liable to the state for a civil penalty of not more than ten thousand dollars ($10,000) for each violation. Each violation may include but is not limited to, each elder person solicited, each advertisement that was distributed, each misrepresentation or deceptive statement that appeared on a solicitation, each time that an advertisement appeared on television or on radio, each contact, i.e., telephone call, direct mail solicitation or in person solicitation with an elder person to promote or solicit using unfair, misleading or deceptive acts or practices.

(b) In addition, when determining the amount of the civil penalty to be imposed pursuant to this part, the court may consider:

(1) The good or bad faith of the violator as it relates to the violations;

(2) The injury to the public;

(3) The violator's ability to pay;

(4) The public's interest in eliminating the benefits derived by the violator from the violations; and

(5) The necessity of vindicating the authority of the state and the strong need to defer future violations.

(c) The civil penalties recoverable by the state under this part are supplemental and cumulative to any other available civil penalties and relief available under other laws, regulations and rules, including, but not limited to, those available pursuant to § 47-18-108.

(d) As used in this section, unless the context otherwise requires:

(1) "Elder person" means any person who is sixty (60) years of age or older. The elder person need not be a citizen of Tennessee if the company or individual is operating from Tennessee or the court otherwise has jurisdiction over the company or individual for engaging in an unfair, misleading or deceptive act or practice from Tennessee.

(2) "Tennessee Consumer Protection Act" means the Tennessee Consumer Protection Act of 1977, compiled in this part and related statutes. Related statutes specifically include any statute that indicates within the law, regulation or rule that a violation of that law, regulation or rule is a violation of the Tennessee Consumer Protection Act of 1977. Without limiting the scope of this definition, related statutes include, but are not limited to: § 47-18-120; part 3 of this chapter; part 5 of this chapter; Home Solicitations Sales Act of 1974, compiled in part 7 of this chapter; Tennessee Credit Services Businesses Act, compiled in part 10 of this chapter; Consumer Telemarketing Protection Act of 1990, compiled in part 15 of this chapter; Unsolicited Telefacsimile Advertising Act [Repealed]; Tennessee Employment Agency Act, compiled in part 17 of this chapter; and Membership Camping Act, compiled in title 66, chapter 32, part 3.



§ 47-18-126 - Electronically printed receipts for credit and debit cards -- Violations -- Application.

(a) Except as otherwise provided in subsection (b), no person that accepts credit cards or debit cards for the transaction of business shall print or cause to be printed more than five (5) digits of the card number or the expiration date upon either the receipt retained by the merchant or the receipt provided to the cardholder at the point of the sale or transaction.

(b) This section shall apply only to receipts that are electronically printed, and shall not apply to transactions in which the sole means of recording a credit card or debit card account number is by handwriting or by an imprint or copy of the card.

(c) A violation of this section is an unfair and deceptive trade practice and punished as provided in this part.

(d) (1) Effective May 13, 2005, this section shall apply to any cash register or other machine or device that electronically prints receipts for credit card or debit card transactions that was first put into use on or after January 1, 2005.

(2) Effective January 1, 2007, this section shall apply to any cash register or other machine or device that electronically prints receipts for credit card or debit card transactions that was in use prior to January 1, 2005.



§ 47-18-127 - Gift certificates.

(a) Subject to subsection (d), no person or entity shall sell a gift certificate to a purchaser containing an expiration date that is less than two (2) years after the date the gift certificate is issued or shall charge a fee for the issuance of a gift certificate.

(b) No person or entity, within two (2) years after a gift certificate is issued, shall charge service charges or fees relative to the gift certificate, including dormancy fees, latency fees, or administrative fees that have the effect of reducing the total amount for which the holder of the gift certificate may redeem the gift certificate.

(c) A gift certificate or prepaid card, as defined in subsection (e), sold without an expiration date is valid until redeemed or replaced with a new gift certificate or prepaid card.

(d) Subsections (a) and (b) shall not apply to a gift certificate that is:

(1) Distributed by the issuer to a consumer pursuant to an awards, loyalty, or promotional program without any money or anything of value being given in exchange for the gift certificate by the consumer;

(2) Sold below face value at a volume discount to employers or given or sold below face value to nonprofit or charitable organizations for fundraising purposes;

(3) Sold by a nonprofit or charitable organization for fundraising purposes;

(4) Given to an employee by an employer, if use of the gift certificate is limited to the employer's business establishment, which may include a group of merchants that are affiliated with the business establishment; or

(5) Issued by an employer to an employee in recognition of services performed by the employee.

(e) A gift certificate does not include a prepaid calling card used to make telephone calls or a prepaid card usable at multiple, unaffiliated merchants or at automated teller machines, or both.



§ 47-18-128 - Disclosure of holds on debit cards.

(a) Any person providing goods or services who initiates a preauthorized debit card transaction that is more than twenty-five percent (25%) of the actual transaction amount, or fifty dollars ($50.00), whichever is greater, shall disclose at the time and point of sale that a hold will be placed on the customer's debit card account. The person initiating the hold shall disclose the dollar amount of the hold, if the amount is known. If the hold is initiated at an unmanned remote terminal, service device, or gas pump, the disclosure shall be made in conspicuous type at a location proximate to the point of payment. If the hold initiated is subject to a contractual agreement, order of the purchaser, or other written document, the notice shall be placed in conspicuous type in a segregated box on the front of the document.

(b) A violation of this section constitutes an unfair and deceptive act or practice.



§ 47-18-129 - Sale or gift of certain novelty lighters prohibited.

(a) No supplier of novelty cigarette lighters in this state, including a manufacturer, distributor, importer, retailer or anyone giving away lighters as prizes or promotions, shall sell or give away an operable novelty lighter. This prohibition does not apply to the transportation of novelty lighters through this state or the storage of novelty lighters in a warehouse or distribution center in this state that is closed to the public for purposes of retail sales.

(b) This section shall not apply to cigarette lighters that were made before January 1, 1980, or that are considered to be collectable items.

(c) "Novelty lighter" means a mechanical or electrical device typically used for lighting cigarettes, cigars, or pipes that has entertaining audio or visual effects, or that resembles, in physical form or function, articles commonly recognized as appealing to or intended for use by children ten (10) years of age or younger. This includes, but is not limited to, lighters that resemble cartoon characters, toys, guns, watches, musical instruments, vehicles, toy animals, food or beverages, or that play musical notes or have flashing lights or other entertaining features. A novelty lighter may operate on any fuel, including butane or liquid fuel.

(d) Any violation of this section is a prohibited practice under § 47-18-104.

(e) The commissioner of commerce and insurance is authorized to promulgate rules and regulations to effectuate the purposes of this section. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 47-18-130 - [Expired.]

HISTORY: Acts 2009, ch. 591, § 2 expired under Acts 2009, ch. 591, § 3(b), effective June 30, 2014.






Part 2 - Beauty Pageants

§ 47-18-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Beauty pageant" means any contest or competition in which entrants are judged on the basis of physical beauty, skill, talent, poise, and personality, and in which a winner, or winners, are selected as representing an ideal in one (1) or more of these areas. "Beauty pageant" does not include any such contest or competition in which no application fee or entrance charge is made for contestants, to which no admission charge is made for attendance, and in connection with which no tickets or chances are sold;

(2) "Bond" means a surety bond with power of attorney attached, and a Tennessee resident agent;

(3) "Commissioner" means the commissioner of commerce and insurance;

(4) "Entrant's fee" means any payment of money, or other thing of value, including, but not limited to, the selling of advertisements or tickets, or the obtaining of sponsors, which activity is a precondition to participation in a beauty pageant; and

(5) "Operator" means any person, franchisee, firm or corporation, civic group, or elementary or secondary educational institution, which promotes, organizes, or otherwise operates, a beauty pageant, participation in which is limited to persons paying an entrant's fee.



§ 47-18-202 - Registration of operators -- Bond -- Fee -- Exemptions.

(a) (1) Every operator shall register with the commissioner on forms prescribed by the commissioner.

(2) The registration form shall contain, but shall not be limited to, the following information:

(A) Name, address, and telephone number of the operator;

(B) Name, address, and telephone number of the individual or officer of the organization having full responsibility for the conducting of the pageant;

(C) Names of pageants customarily promoted by the operator;

(D) Name, address, and telephone number of the financial institution in which the entrants' fee is held; and

(E) The operator's exemption certificate number from the tax imposed by title 67, chapter 6, or the operator's sales tax registration number.

(b) (1) Except as provided in subsection (d), each operator shall, at the time of registration, file and have approved by the commissioner, a bond in which the candidate for registration shall be the principal obligor in an amount as determined by the commissioner; provided, however, that if no amount has been set by rule, then the amount of the bond shall be ten thousand dollars ($10,000).

(2) Such bond shall be payable to the state of Tennessee for the use of the commissioner and any person who may have a cause of action against the obligor of the bond for any losses caused by a failure to conduct a beauty pageant.

(c) (1) Except as provided in subsection (d), each operator shall, at the time of registration, submit a nonrefundable registration fee in an amount set by the commissioner; provided, however, that if no amount has been set by rule, then the registration fee shall be fifty dollars ($50.00).

(2) In order to continue to hold a valid registration in a subsequent year each operator shall annually renew the operator's registration.

(3) Such an annual renewal shall be accompanied by a nonrefundable renewal fee in an amount set by the commissioner; provided, however, that if no amount has been set by rule, then the renewal fee shall be fifty dollars ($50.00).

(4) Each registration shall expire on December 31 of each year.

(d) A bona fide civic club in existence for one (1) year, a community fair, a county fair, a district fair or a division fair as defined in § 43-21-104, or any other regional fair, or a religious organization or church, or a local governmental entity or organizations auxiliary to or affiliated with such local governmental entities, including, but not necessarily limited to, school booster clubs, shall be exempt from the requirements of subsections (b) and (c).



§ 47-18-203 - Cancellations -- Refunds.

(a) If a beauty pageant is cancelled or otherwise does not take place, all entrants' fees shall be refunded by the operator.

(b) The surety shall be liable for any unrefunded entrants' fees in the case of a default by the operator.



§ 47-18-204 - Denial, suspension, revocation of registration -- Rules and regulations.

(a) The commissioner may deny, suspend, or revoke a registration for:

(1) A violation of this part or any rules promulgated pursuant to this part; or

(2) The making of a false statement on the registration application form.

(b) The commissioner may adopt rules to administer this part. The rules shall be adopted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 47-18-205 - Exceptions.

(a) This part shall not apply to any operator existing as a nonprofit corporation for twenty (20) years or more whose primary function involves the annual organization, promotion, and sponsorship of a statewide talent and beauty pageant in which contestants compete for scholarships, awarded by such operator, as well as for the opportunity of being Tennessee's representative and contestant in an annual nationwide talent and beauty pageant with which such operator is affiliated.

(b) This part does not apply to any operator who operates an annual talent and beauty pageant in which the contestants have an opportunity to represent the pageant pursuant to a franchise agreement at a statewide talent and beauty pageant exempted from this part under subsection (a).



§ 47-18-206 - Penalty.

A violation of this part is punishable by a fine of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000).



§ 47-18-207 - Notice of incomplete forms -- Missing certificate or registration numbers.

The commissioner shall notify the department of revenue within three (3) working days of any operator whose registration form does not include the operator's exemption certificate number or the operator's sales tax registration number as required by § 47-18-202(a)(2)(E).



§ 47-18-208 - Transfer of registration to division of regulatory boards.

The registration of beauty pageant operators by the division of consumer affairs in the department of commerce and insurance prior to July 1, 2015, shall be transferred to, and be administered by, the division of regulatory boards in the department of commerce and insurance on and after July 1, 2015.



§ 47-18-209 - Violations subject to Tennessee Consumer Protection Act of 1977.

(a) A violation of any of this part relative to beauty pageants, or rules promulgated pursuant to this part, constitutes a violation of the Tennessee Consumer Protection Act of 1977, compiled in part 1 of this chapter.

(b) For the purpose of application of the Tennessee Consumer Protection Act of 1977, any violation of this part, or rules promulgated pursuant to this part, shall constitute an unfair or deceptive act or practice affecting the conduct of any trade or commerce and subject to the penalties and remedies as provided by the act.



§ 47-18-210 - Cease and desist orders -- Hearing.

Whenever it appears to the commissioner that an operator is acting in violation of this part, and the commissioner determines that the public health, safety, or welfare is endangered, the commissioner may issue an order to that operator to cease and desist in the violations, without prior notice. The operator shall be afforded an opportunity for a hearing within seven (7) business days to show cause why the order should be lifted, rescinded, or modified.






Part 3 - Health Clubs

§ 47-18-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Buyer" means a purchaser under a health club agreement;

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) [Deleted by 2015 amendment.]

(4) (A) "Health club" means any enterprise, however styled, which offers on a regular, full-time basis, and pursuant to a health club agreement, services or facilities for the development or preservation of physical fitness through exercise, weight control or athletics;

(B) "Health club" does not include the following:

(i) Any organization primarily operated for the purpose of teaching a particular form of martial arts such as judo or karate;

(ii) Weight loss or control services which do not provide physical exercise services, facilities, or equipment; or

(iii) Any nonprofit health club that is exempt from taxation under § 67-6-330(a)(17), or any nonprofit health club operated as part of a licensed nonprofit hospital exempt from taxation under § 67-5-212;

(5) (A) "Health club agreement" means an agreement whereby a buyer purchases, or is obligated to purchase, any right to use health club facilities or services; and such services or facilities are for personal, family, employee, or household use; and

(B) "Health club agreement" does not include the following:

(i) Any agreement for personal training services; or

(ii) Any agreement for tangible products sold by the health club.

(6) "Operator" means any person, firm, corporation, or business entity which operates a health club.



§ 47-18-302 - Certificate of registration.

(a) It is unlawful to operate a health club unless a valid certificate of registration is obtained for each location where health club services or facilities are provided and payment of the fee required for such registration is made.

(b) Each holder of a certificate of registration shall display such certificate in a conspicuous place at the location where health club services or facilities are provided.

(c) Certificates of registration shall be renewed annually.



§ 47-18-303 - Unenforceable health club agreements.

A health club agreement shall be unenforceable against the buyer, and the buyer shall be entitled to a refund less that portion of the total price which represents actual use of the facilities and less the cost of goods and services consumed by the buyer if:

(1) The buyer entered into the agreement in reliance upon any false, deceptive, or misleading information, representation, notice, or advertisement;

(2) The health club fails to obtain or fails to maintain a certificate of registration as required by this part; or

(3) The agreement fails to conform with this part.



§ 47-18-304 - Administration of registration transferred to division of regulatory boards.

The registration of health clubs shall be transferred to, and be administered by, the division of regulatory boards in the department of commerce and insurance on and after July 1, 2015.



§ 47-18-305 - Requirements for valid agreements.

(a) All health club agreements shall:

(1) Be in writing;

(2) Be signed by the buyer;

(3) Designate the date on which the buyer actually signed the agreement; and

(4) Contain in boldface type of at least ten (10) points, in immediate proximity to the space reserved for the signature of the buyer, the following statement:

BUYER'S RIGHT TO CANCEL

YOU (THE BUYER) MAY CANCEL THIS AGREEMENT BY SENDING NOTICE OF YOUR WISH TO CANCEL TO THE HEALTH CLUB BEFORE MIDNIGHT OF THE THIRD DAY (EXCLUDING SATURDAYS, SUNDAYS, AND LEGAL HOLIDAYS) OR, IF THE AGREEMENT IS SUBJECT TO A FINANCE CHARGE, THE SEVENTH DAY AFTER THE DAY YOU SIGNED THE AGREEMENT. THIS NOTICE MUST BE SENT BY REGISTERED MAIL TO THE FOLLOWING ADDRESS:

___________________

___________________

___________________

WITHIN THIRTY (30) DAYS AFTER RECEIPT OF THE NOTICE OF CANCELLATION, THE HEALTH CLUB WILL RETURN ANY PAYMENTS MADE AND ANY NOTE EXECUTED BY YOU IN CONNECTION WITH THE AGREEMENT.

(5) (A) Contain in boldface type of at least ten (10) points, the following statement:

SHOULD YOU (THE BUYER) CHOOSE TO PAY THIS AGREEMENT IN FULL, BE AWARE THAT YOU ARE PAYING FOR FUTURE SERVICES AND MAY BE RISKING LOSS OF YOUR MONEY IN THE EVENT THIS HEALTH CLUB CEASES TO CONDUCT BUSINESS.

(B) Contain in boldface type, the following statements in separated paragraphs:

(i) IN ADDITION TO ANY OTHER REMEDIES PROVIDED BY LAW, IN THE EVENT THIS HEALTH CLUB CEASES OPERATION AND FAILS TO OFFER YOU (THE BUYER) AN ALTERNATE LOCATION WITHIN FIFTEEN (15) MILES, WITH NO ADDITIONAL COST TO YOU, THEN NO FURTHER PAYMENTS SHALL BE DUE TO ANYONE, INCLUDING ANY PURCHASER OF ANY NOTE ASSOCIATED WITH OR CONTAINED IN THIS CONTRACT.

(ii) STATE LAW REQUIRES THAT HEALTH CLUB AGREEMENTS BE PAYABLE ONLY IN THE FOLLOWING MANNER, AND ANY HEALTH CLUB WHICH ENTERS INTO HEALTH CLUB AGREEMENTS SHALL OFFER BOTH PAYMENT OPTIONS AT THE SAME PRICE, EXCLUDING INTEREST OR FINANCE CHARGES OR OTHER EQUIVALENT CHARGES WHICH SHALL NOT EXCEED EIGHTEEN PERCENT (18%) OF THE TOTAL CONTRACT PRICE:

(a) Full payment within ninety (90) days after entering into the health club agreement; or

(b) Equal monthly installments with any down payment (unless exempt as provided by law) limited to thirty percent (30%) of the total cost of the agreement. Prepayment is allowed at any time with full refund of unearned finance charges.

(iii) THIS CONTRACT DOES NOT CONTAIN ANY PAYMENTS OF ANY KIND, INCLUDING, BUT NOT LIMITED TO, ENROLLMENT FEES, MEMBERSHIP FEES, OR ANY OTHER DIRECT PAYMENTS TO THE HEALTH CLUB, OTHER THAN FULL PAYMENT FOR THE HEALTH CLUB AGREEMENT OR MONTHLY INSTALLMENT PAYMENTS WITH ANY DOWN PAYMENT (UNLESS EXEMPT AS PROVIDED BY LAW) LIMITED TO THIRTY PERCENT (30%) OF THE TOTAL COST OF THE AGREEMENT, AND, IN THE CASE OF INSTALLMENT PAYMENTS WHICH ARE NOT MADE BY ELECTRONIC FUND TRANSFER OR CASH, AN ADMINISTRATIVE CHARGE, NOT TO EXCEED FIVE DOLLARS ($5.00) FOR EACH BILLING PERIOD.

(iv) THERE ARE NO AUTOMATIC OR LIFETIME RENEWALS OF THE TERM INCIDENT TO THE TERM OF THIS CONTRACT. IF THE HEALTH CLUB PROVIDES FOR A RENEWAL OPTION, SUCH OPTION MUST BE AFFIRMATIVELY AGREED TO IN WRITING BY THE BUYER AT THE BEGINNING OF THE RENEWAL PERIOD. IF THE HEALTH CLUB FACILITY IS LESS THAN OR EQUAL TO TEN THOUSAND (10,000) SQUARE FEET (GROSS) OF BUILDING SPACE, THEN THE ANNUAL COST OF SUCH RENEWAL SHALL NOT BE LESS THAN THIRTY PERCENT (30%) OF THE ANNUALIZED COST OF THE BASE MEMBERSHIP CONTRACT OR SEVENTY-FIVE DOLLARS ($75), WHICHEVER IS GREATER. HOWEVER, IF THE HEALTH CLUB FACILITY IS GREATER THAN TEN THOUSAND (10,000) SQUARE FEET (GROSS) OF BUILDING SPACE, THEN THE ANNUAL COST OF SUCH RENEWAL SHALL NOT BE LESS THAN THIRTY PERCENT (30%) OF THE ANNUALIZED COST OF THE BASE MEMBERSHIP CONTRACT OR ONE HUNDRED TWENTY-FIVE DOLLARS ($125), WHICHEVER IS GREATER. PAYMENT OF ANY RENEWAL SHALL BE MADE AS REQUIRED BY TENNESSEE CODE ANNOTATED, SECTION 47-18-305(a)(5)(B)(ii).

(v) A CONTRACT OR AGREEMENT MAY HAVE A CONTINUING PROVISION OR STIPULATION THAT PROVIDES FOR A MONTH TO MONTH CONTINUATION OF THE INITIAL TERM OF THE AGREEMENT PROVIDED THE BUYER HAS THE RIGHT TO CANCEL THE CONTINUING PORTION OF THE AGREEMENT AFTER FULFILLING THE ORIGINAL TERM OF THE AGREEMENT BY TENDERING THIRTY (30) DAYS WRITTEN NOTICE OF SUCH INTENT TO THE OPERATOR BY REGISTERED MAIL. IF SUCH CONTRACTUAL OBLIGATION HAS A CONTINUING PROVISION OR STIPULATION, NOTIFICATION MUST BE SENT BY THE HEALTH CLUB OPERATOR TO CONFIRM THAT THE ORIGINAL OBLIGATION WAS FULFILLED AND TO REAFFIRM THE MONTH TO MONTH OR CONTINUING PROVISION OR STIPULATION. SUCH NOTIFICATION SHALL ALSO INCLUDE NOTICE OF THE BUYER'S RIGHT TO CANCEL THE CONTINUING MONTH-TO-MONTH OBLIGATION UPON THIRTY (30) DAYS' WRITTEN NOTICE SENT BY THE BUYER TO THE OPERATOR BY REGISTERED MAIL.

(vi) ANY RENEWAL RIGHT GRANTED UNDER THIS CONTRACT SHALL EXPIRE ON THE FINAL DAY OF THE AGREEMENT. HOWEVER, THE BUYER SHALL HAVE A THIRTY (30) DAY GRACE PERIOD FROM THE DATE OF THE EXPIRATION OF THE RENEWAL RIGHT IN WHICH TO EXERCISE ANY RENEWAL RIGHT GRANTED TO THE BUYER UNDER THIS CONTRACT. THE OPERATOR SHALL HAVE THE RIGHT TO CHARGE A LATE PENALTY OF UP TO $25 IF THE RENEWAL RIGHTS ARE NOT EXERCISED ON OR BEFORE THE EXPIRATION DATE AS STIPULATED IN THE AGREEMENT OR ANY FUTURE RENEWAL PERIODS.

(b) (1) A health club shall not enter into or offer to enter into a health club agreement unless the health club is fully operational and available to use by prospective buyers. The commissioner shall, upon application by a health club operator, certify that a health club facility is fully operational if all of the promised equipment and services are available for use by prospective buyers. No payment or promise to pay by a prospective buyer may be accepted by any health club operator unless and until the health club facility has been certified by the commissioner to be fully operational as described in this part.

(2) (A) This subsection (b) shall not apply to any health club that has maintained a satisfactory registration with the commissioner for five (5) consecutive years; provided, that those health clubs notify the commissioner by certified mail of their intent to enter into agreements for a location not fully operational as otherwise required by this subsection (b).

(B) A health club's maintenance of satisfactory registration with the consumer affairs division of the department of commerce and insurance prior to July 1, 2015, shall satisfy the requirement for maintenance of satisfactory registration with the commissioner in subdivision (b)(2)(A), if:

(i) The health club maintained satisfactory registration with the division for five (5) consecutive years prior to July 1, 2015; or

(ii) The health club maintained satisfactory registration with the division for a period of time that was less than five (5) years immediately preceding a period of time that the health club maintained satisfactory registration with the commissioner, which, when both periods of time are added together, total five (5) consecutive years.

(C) In order to be eligible to use this exemption, an operator shall use the same identification as described in any existing facility registration information as well as use the same federal and state tax accounts for payments of any related taxes due to this extension of operations.

(c) It is unlawful for a health club to offer any cash or discounted pre-payment option that exceeds a reduction of the cash value of the highest stated price for any similar period or service-type of agreement:

(1) By an excess of ten percent (10%) for any term less than two (2) years duration;

(2) By an excess of fourteen percent (14%) for any term of two (2) years duration, but less than three (3) years duration; or

(3) By an excess of eighteen percent (18%) for any term of three (3) years duration.

(d) It shall be unlawful for a health club to offer free or no cost periods of enrollment in addition to the initial paid term of the agreement in order to circumvent the discounting provision of subsection (c).

(e) (1) Notwithstanding this part or any rules promulgated pursuant to this part to the contrary, a health club may enter into or offer to enter into a health club agreement with, or accept payment or a promise of payment from, a prospective buyer prior to certification by the commissioner of its facility as fully operational as set forth in subsection (b); provided, that the health club has:

(A) Acquired a property right or interest in this state with respect to the facility;

(B) Filed a registration application with the commissioner as required by § 47-18-309; and

(C) Purchased from a surety company authorized to do business in this state a surety bond in favor of the state of Tennessee in the amount of twenty-five thousand dollars ($25,000).

(2) (A) If the commissioner determines, based on the financial statement required by § 47-18-309(a)(3), that the financial condition of the health club is insufficient to protect prospective buyers, then the commissioner may require that the health club post a surety bond in an amount greater than twenty-five thousand dollars ($25,000), but not to exceed two hundred thousand dollars ($200,000). The health club shall file a copy of the bond with the commissioner.

(B) A buyer who suffers loss of payments made to a health club prior to certification due to the health club's failure to open the facility may recover the amount of the payments from the surety; provided, that the liability of the surety may not exceed the aggregate amount of the bond regardless of the number or amount of claims filed with the surety.

(C) Upon certification by the commissioner that the health club is fully operational, the health club may cancel the surety bond upon thirty (30) days written notice of cancellation from the surety to the commissioner.



§ 47-18-306 - Duration of agreements.

(a) Unless the buyer is granted a right to cancel the health club agreement as provided in subsection (b), no buyer shall be bound by any health club agreement with a stated initial term greater than thirty-six (36) months.

(b) (1) A health club agreement may include a provision or stipulation that provides for a month-to-month continuation of the agreement, either as an initial agreement between the operator and the buyer or as an extension of an agreement beyond a stated term or duration; provided, that the buyer has the right to cancel the continuing portion of the agreement by providing the health club operator thirty (30) days written notice by registered mail of the buyer's intent to cancel the agreement.

(2) A buyer shall have until midnight of the seventh business day after the date on which the first service under the health club agreement is available to cancel if the health club agreement is subject to a finance charge. "Business day" for the purposes of this subdivision (b)(2) means any day the health club is open unless the seventh day is a day the health club is not open for business to the buyer; provided, however, that if the health club is closed on the seventh day, the buyer shall have until midnight of the next day the health club is open to cancel the health club agreement. Cancellation is evidenced by the buyer giving written notice of cancellation to the health club at the address of any facility available for use by the buyer under the health club agreement. The buyer shall deliver the notice by personal delivery or by certified mail delivery, return receipt requested. Personal delivery is effective when delivered to the health club or to the health club's address, whichever comes first. Notice of cancellation by certified mail delivery shall be effective upon the date of post marking. Notice of cancellation need not take a particular form and is sufficient if it indicates, by any form of written expression, the intention of the buyer not to be bound by the contract.



§ 47-18-307 - Provisions contrary to public policy.

Any provision in a health club agreement, or in any document signed by the buyer in connection with such agreement, whereby the buyer agrees to waive any requirement of this part, shall be void as contrary to public policy.



§ 47-18-308 - Applicability of provisions.

Chapter 460 of the Public Acts of 1989 does not affect rights or duties that matured, liabilities or penalties that were incurred, or proceedings begun before January 1, 1990.



§ 47-18-309 - Certificate of registration -- Application -- Issuance.

(a) An application for a certificate of registration, which shall contain such information as the commissioner may require, shall be submitted on forms furnished by the commissioner and shall be accompanied by:

(1) A registration fee per location in an amount as set by the commissioner; provided, however, that if no amount has been set by rule, then the fee shall be two hundred fifty dollars ($250) per location;

(2) Copies of all membership and health club agreements offered by the health club; and

(3) A current personal or corporate financial statement prepared by a certified public accountant.

(b) Upon compliance with this part by an applicant, the commissioner shall issue a certificate of registration.

(c) No health club operator shall accept payment or a promise to pay pursuant to any health club agreement or pursuant to any subsequent amendment to an existing health club agreement until a copy of the health club agreement or the amendment thereto has been filed with and accepted by the commissioner as being in compliance with this chapter. A health club agreement or amendment shall be deemed accepted for use unless the commissioner furnishes the health club operator written notice of rejection of the agreement or amendment within forty-five (45) days of the date of filing with the commissioner.



§ 47-18-310 - Certificate of registration -- Duration -- Renewal.

(a) A certificate of registration shall be valid for one (1) year from the date of issuance and shall be invalid upon expiration until it is renewed.

(b) Application for renewal of a certificate of registration, which shall contain such information as the commissioner may require, shall be submitted to the commissioner before the expiration date on forms furnished by the commissioner, and shall be accompanied by:

(1) A fee per location in an amount as set by the commissioner; provided, however, that if no amount has been set by rule, then the fee shall be one hundred fifty dollars ($150) per location; and

(2) Copies of all membership and health club agreements offered by the health club.

(c) Certificates of registration shall be subject to late renewal for thirty (30) days following their expiration date by payment of the prescribed fee in addition to a penalty fee as set by the commissioner; provided, however, that if no amount has been set by rule, then the penalty fee shall be fifty dollars ($50.00).

(d) No renewal application will be accepted more than thirty (30) days from its expiration.

(e) Upon compliance with this part by an applicant, the commissioner shall renew a certificate of registration.



§ 47-18-311 - Certificate of registration -- Non-Transferability -- Change of ownership.

(a) No certificate of registration shall be transferable to another person.

(b) Upon a change in the information contained in the original application for a certificate of registration or in the most current application for renewal thereof, which reflects a change of ownership of more than forty-nine percent (49%) of a health club or any of its locations, a new certificate of registration shall be applied for and obtained prior to commencing or continuing business.



§ 47-18-312 - Violations.

In addition to any other penalty provided by this part, the following, upon conviction, constitutes a Class A misdemeanor:

(1) The violation of any provision of this part;

(2) Obtaining or attempting to obtain a certificate of registration or a certificate of exemption through material misrepresentation or fraud;

(3) Obtaining an ownership interest in a health club or its assets when such health club is in violation of any provision of this part; or

(4) The willful failure to display conspicuously a proper certificate of registration or certificate of exemption.



§ 47-18-313 - Responsibility for compliance -- Change in ownership -- Notice.

(a) Any individual, firm, corporation, association, or other legal entity which obtains an ownership interest in a health club or its assets shall be responsible for determining that such health club is in compliance with this part.

(b) A health club shall provide written notice to the commissioner by registered or certified mail within ten (10) days after any change in ownership or the sale of a health club or any of its locations.

(c) A health club shall provide written notice to the commissioner within ten (10) days after the health club or any of its locations ceases to conduct business.



§ 47-18-314 - Certificates of exemption.

(a) It is unlawful to accept a down payment for a health club agreement in excess of thirty percent (30%) of the total cost of the agreement without a valid certificate of exemption.

(b) Each holder of a certificate of exemption shall display the certificate in a conspicuous place at each location where health club services or facilities are provided.

(c) Certificates of exemption shall be valid for one (1) year from the date of issuance.

(d) Application for renewal of a certificate of exemption shall be submitted before the expiration date on forms furnished by the commissioner, and shall contain a sworn certification by the holder that the requirements for exemption continue to be met, and that the holder is in full compliance with this part.

(e) In the event a holder of a certificate of exemption ceases to meet the requirements for exemption, then the certificate of exemption shall be invalid.

(f) Within ten (10) days after any change in the information contained in the original application or the application for renewal, each holder of a certificate of exemption shall notify the commissioner of the change by registered or certified mail.

(g) An application for exemption shall be submitted on forms furnished by the commissioner and shall be accompanied by:

(1) A nonrefundable application fee in an amount as set by the commissioner; provided, however, that if no amount has been set by rule, then the fee shall be fifty dollars ($50.00); and

(2) A current personal or corporate financial statement prepared by a public accountant who holds a valid permit to practice in this state.

(h) A certificate of exemption shall be granted; provided, that the application provides proof satisfactory to the commissioner that the following criteria are met:

(1) The applicant has a net worth in excess of two hundred fifty thousand dollars ($250,000) per location where health club services or facilities are provided; and

(2) The applicant has operated under substantially the same ownership and control for at least five (5) years.

(i) For the purpose of calculating net worth as provided in subsection (h), the following are excluded:

(1) Assets which represent prepayment for future services; and

(2) Accounts receivable due from health club members for future services.

(j) Any health club which had applied for and obtained an exemption from the bond requirement under prior law shall be exempt from the provisions of this part that prohibit acceptance of a down payment for a health club agreement in an amount in excess of thirty percent (30%) of the total cost of the agreement. The exemption established by this subsection (j) shall be valid only as long as the health club operates under the same or substantially the same ownership and control that existed when the exemption was granted under prior law.



§ 47-18-315 - Suspension, revocation, and nonrenewal of registration.

(a) Notwithstanding any provision of this chapter to the contrary, the commissioner, or the commissioner's designee, may refuse to issue, suspend, revoke, or refuse to renew any registration pursuant to this part for a violation of this part or the rules promulgated pursuant to this part.

(b) The commissioner or the commissioner's designee may assess a civil penalty in an amount not to exceed one thousand dollars ($1,000) for each separate violation of this part, the rules promulgated hereunder, or order of the commissioner or the commissioner's designee. Each day of continued violation constitutes a separate violation.

(c) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case, as defined therein, arising under this part.



§ 47-18-316 - Promulgation of rules.

The commissioner may promulgate rules and regulations to administer this part. Such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 47-18-317 - Violations -- Penalties and remedies.

(a) A violation of this part constitutes a violation of the Tennessee Consumer Protection Act of 1977, compiled in part 1 of this chapter.

(b) For the purpose of application of the Tennessee Consumer Protection Act of 1977, any violation of this part shall be construed to constitute an unfair or deceptive act or practice affecting the conduct of any trade or commerce and subject to the penalties and remedies as provided by that act.



§ 47-18-318 - Surety bond -- Applicability -- Filing of audited financial statement.

(a) (1) In order to provide a degree of protection to members of health clubs, each health club shall post a bond in an amount as determined by the commissioner for each location conducting business in this state. The bond shall be made with a bond issued by a corporate surety acceptable to the commissioner.

(2) If the commissioner has not promulgated a rule setting the required level of bonding, then the bond shall be in the amount of twenty-five thousand dollars ($25,000) for each location doing business in this state.

(b) The bond shall be maintained for two (2) years following the date on which the health club location ceases to conduct business in this state.

(c) In an action brought by the attorney general and reporter pursuant to part 1 of this chapter, the attorney general and reporter shall have the right to request that the total amount of the bond posted by the health club be awarded to the state for consumer restitution. Any person who has entered a health club agreement that is not fulfilled by the operator may make a claim against the bond.

(d) This section shall not apply to any health club or health club operator that has, for at least seven (7) consecutive years, operated under substantially the same ownership and control and maintained a satisfactory registration with the department of commerce and insurance.

(e) (1) In lieu of the surety bond required in this section, a health club may file with the department of commerce and insurance a current audited financial statement prepared by a certified public accountant licensed in this state that demonstrates to the department that either the health club or the health club operator has a financial net worth of at least ten million dollars ($10,000,000) available to satisfy any claims imposed by the department.

(2) Any health club that files an audited financial statement in lieu of posting the surety bond required by this section shall annually file an updated audited financial statement that complies with subdivision (e)(1). Within thirty (30) calendar days of receiving information that would render the health club ineligible for exemption from the surety bond requirement under this subsection (e), the health club or the health club operator shall notify the department of commerce and insurance of the change in the health club's financial status and post the required surety bond with the department.



§ 47-18-319 - Cease and desist orders.

Notwithstanding any other provision to the contrary in this chapter, whenever it appears to the commissioner that a person has violated or is violating this part, the rules promulgated under this part or an order of the commissioner, the commissioner may issue an order to the person to cease and desist in those violations, without prior notice. The recipient of the order shall be afforded an opportunity for a hearing within thirty (30) business days to show cause why the order should be lifted, rescinded or modified.






Part 4 - True Origin of Goods Act

§ 47-18-401 - Short title.

This part shall be known and may be cited as the "True Origin of Goods Act."



§ 47-18-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Audiovisual work" means the electronic or physical embodiment of motion pictures, television programs, video or computer games, or other audiovisual presentations that consist of related images that are intrinsically intended to be shown by the use of machines or devices such as projectors, viewers, electronic equipment, a computer program, software, or system, together with accompanying sounds, if any;

(2) "Commercial recording or audiovisual work" means a recording or audiovisual work whose owner, assignee, authorized agent, or licensee has made or intends to make available for sale, rental, performance, or exhibition to the public under license but does not include an excerpt consisting of less than substantially all of a recording or audiovisual work. A recording or audiovisual work may be commercial, regardless of whether a person who electronically disseminates it seeks commercial advantage or private financial gain from that dissemination;

(3) "Consumer" means any natural person who seeks or acquires by purchase, rent, lease, assignment, award by chance, or other disposition, any goods, services, property, tangible or intangible, real, personal or mixed, and any other article, commodity, or thing of value wherever situated or any person who purchases or to whom is offered for sale a franchise or distributorship agreement or any similar type of business opportunity;

(4) "Division" means the division of consumer affairs of the department of commerce and insurance;

(5) "Electronic dissemination" means initiating a transmission of, making available, or otherwise offering, a commercial recording or audiovisual work for distribution on the Internet or other digital network, regardless of whether someone else had previously electronically disseminated the same commercial recording or audiovisual work;

(6) "Goods" means any tangible chattels leased, bought, or otherwise obtained for use by an individual primarily for personal, family, or household purposes or a franchise, distributorship agreement, or similar business opportunity;

(7) "Internet" means the global information system that is logically linked together by a globally unique address space based on the Internet Protocol (IP), or its subsequent extension, and is able to support communications using the Transmission Control Protocol/Internet Protocol (TCP/IP) suite, or its subsequent extensions, or other IP-compatible protocols, and that provides, uses, or makes accessible, either publicly or privately, high level services layered on communications and related infrastructure;

(8) "Location readily accessible" means a place that is conspicuous, not hidden and capable of being reached quickly and easily by the general public. A web page or screen entitled "about", "about us", "contact", "contact us", "home", or "information", or other place on a web site or online service commonly used to display identifying information to consumers, shall be deemed a "location readily accessible" for purposes of this part;

(9) "Online service" means any service available over the Internet, or that connects to the Internet or a wide-area network;

(10) "Person" means a natural person, consumer, individual, governmental agency, partnership, corporation, trust, estate, incorporated or unincorporated association, and any other legal or commercial entity however organized;

(11) "Physical address" means the mailing address, including a zip code, that details the actual location of a person or entity, but does not include a post office box or email address;

(12) "Recording" means the electronic or physical embodiment of any recorded images, sounds, or images and sounds, but does not include audiovisual works or sounds accompanying audiovisual works;

(13) "Services" means any work, labor, or services including services furnished in connection with the sale or repair of goods or real property or improvements thereto;

(14) "Tennessee Consumer Protection Act" means the Tennessee Consumer Protection Act of 1977, compiled in part 1 of this chapter, and related statutes. Related statutes specifically include any statute that indicates within the law, regulation, or rule that a violation of that law, regulation, or rule is a violation of the Tennessee Consumer Protection Act of 1977;

(15) "Web page" means a location that has a single uniform resource locator or other single location with respect to the Internet; and

(16) "Web site" means a set of related web pages served from a single web domain.



§ 47-18-403 - Applicability of part.

This part applies to any person who owns or operates a web site or online service dealing in the electronic dissemination of commercial recordings or audiovisual works, directly or indirectly, to one (1) or more consumers or other persons in this state.



§ 47-18-404 - Persons subject to part to disclose name, address and telephone number on web site -- Issuance of subpoena to suspected violators.

(a) It shall be unlawful for any person who is subject to this part under § 47-18-403 to fail to clearly and conspicuously disclose their true and correct name, physical address, and telephone number on their web site or online service in a location readily accessible to users of, or visitors to, the web site or online service.

(b) (1) If the division cannot, after reasonable investigation, ascertain the information that is required by subsection (a), the attorney general and reporter, or a district attorney general of a county in which or from which a violation of subsection (a) is suspected to have been made, at the request of the division, and upon reasonable cause, may issue in writing and cause to be served one (1) or more subpoenas requiring the production of the suspected violator's legal name under which such person conducts business, and the person's physical address and telephone number.

(2) A party shall not disclose any information pursuant to a subpoena other than the suspected violator's legal name under which such person conducts business, and the person's physical address and telephone number.

(3) At any time before the return date specified on the subpoena, the person summoned may, in the chancery court of the county in which the person resides or does business, petition for an order modifying or quashing the subpoena, or a prohibition of disclosure by a court.

(4) If no case or proceeding arises from the production of records or other documentation pursuant to this section within a reasonable time after those records or documentation are produced, the attorney general and reporter or district attorney general shall either destroy the records and documentation or return them to the person who produced them.

(5) A subpoena issued under this section may be served by any person who is authorized to serve process under the Tennessee Rules of Civil Procedure and such subpoena shall be served in accordance with such rules.



§ 47-18-405 - Action by attorney general and reporter or district attorney general to enforce part.

In addition to any other remedies, the attorney general and reporter, or a district attorney general of a county in which or from which a violation of this part is made, may bring an action to enjoin any practice in violation of this part, enforce compliance with this part, and recover the civil penalty and attorney's fees required by § 47-18-406.



§ 47-18-406 - Civil penalties.

(a) If a person is found to be in violation of this part in a civil action, the court shall assess a civil penalty against the offending party in an amount up to two thousand five hundred dollars ($2,500).

(b) If a person found to be in violation of this part in a civil action fails to comply with any permanent injunction, judgment, or court order compelling compliance with this part, the court shall assess a civil penalty against the offending party in an amount of no less than five thousand dollars ($5,000) and no more than ten thousand dollars ($10,000) for each day of noncompliance.

(c) Any civil penalty collected pursuant to this section shall be paid into the general fund of the state. The prevailing party in the cause shall be entitled to necessary expenses and reasonable attorney's fees.



§ 47-18-407 - Applicability of Tennessee Consumer Protection Act of 1977 -- Action by attorney general and reporter.

(a) A violation of this part constitutes a violation of the Tennessee Consumer Protection Act of 1977.

(b) For the purpose of application of the Tennessee Consumer Protection Act of 1977, any violation of this part shall be construed to constitute an unfair or deceptive act or practice affecting trade or commerce and subject to the penalties and remedies as provided in the Tennessee Consumer Protection Act of 1977, in addition to the penalties and remedies set forth in this part.

(c) If the division has reason to believe that any person has violated this part, the attorney general and reporter, at the request of the division, may institute a proceeding under this chapter.






Part 5 - Buyers' Clubs

§ 47-18-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Business day" means any day other than a Saturday, Sunday, or legal holiday;

(2) "Buyer" or "member" means any status by which any natural person is entitled to any of the benefits of a discount buying organization;

(3) "Buying service," "buying club," or "club" means any person, corporation, partnership, unincorporated association, or other business enterprise operating for profit within the state of Tennessee, the primary purpose of which is to provide benefits to members from the cooperative purchase of services or merchandise;

(4) "Contract" means any oral or written agreement by which one becomes a member of a club;

(5) "Division" means the consumer affairs division of the department of commerce and insurance; and

(6) "Prepayment" means any payment greater than fifty dollars ($50.00) for service, merchandise, or membership made before the service is rendered. Money received by a club from a financial institution upon assignment of a contract shall be considered prepayment when and to the extent the member is required to make prepayments to the financial institution pursuant to the contract.



§ 47-18-502 - Cancellation of membership.

(a) Any person who has elected to become a member of a club may cancel such membership by giving written notice any time before twelve o'clock (12:00) midnight of the third business day following the date on which membership was attained, subject to § 47-18-503. Such cancellation shall be without liability on the part of the member and shall entitle the member to a refund of the entire consideration paid for the contract.

(b) Notice of cancellation must be in writing and delivered personally or by mail. If given by mail, the notice is effective upon deposit in a mailbox, properly addressed and postage paid. Notice of cancellation need not take a particular form and is sufficient if it indicates, by any form of written expression, the intention of the member not to be bound by the contract. If delivered personally, the notice is to be accepted by any agent or employee of the club, and a receipt for the notice must be given by that agent or employee to the person cancelling.

(c) The entitled refund shall be delivered to the member within fourteen (14) days after notice of cancellation is given.

(d) Rights of cancellation may not be waived or otherwise surrendered.

(e) Cancellation shall not relieve the member from paying for any merchandise or services purchased or ordered prior to the date of cancellation.



§ 47-18-503 - Contracts -- Notice of right to cancel.

(a) A fully completed copy of every contract shall be delivered to the member at the time the contract is signed. Every contract shall constitute the entire agreement between seller and member, shall be in writing, shall be signed by the member, shall designate the date on which the member signed the contract and shall state, clearly and conspicuously in boldface type of a minimum size of fourteen (14) points, in immediate proximity to the space reserved for the signature of the buyer, the following:

MEMBER'S RIGHT TO CANCEL

If you wish to cancel this contract, you may cancel by delivering or mailing a written notice to the company. Certified mail would provide greater protection than first class mail, but is not necessary. If you deliver the notice personally, you are entitled to a receipt. Your notice must make known that you do not wish to be bound by the contract. If the notice is delivered or mailed before twelve o'clock midnight (12:00) of the third business day after you sign this contract, you are entitled to a refund of the entire consideration paid for the contract. The notice must be delivered or mailed to (insert name and mailing address of company). If you cancel, the club is required to return, within fourteen (14) days of the date on which you give notice of cancellation, any payments you have made.

(b) Until the buying club has complied with this section, the member may cancel the contract by notifying the buying club, in any manner and by any means, of the member's intention to cancel and the member is then entitled to a refund of the entire consideration paid for the contract.



§ 47-18-504 - Contracts -- Nondelivery of goods -- Savings claims.

(a) Every contract shall provide that if any goods, except furniture or custom manufactured goods, ordered by the member from the buying club, are not delivered to the member or available for pick up by the member at the location where the order was placed within six (6) weeks from the date the member placed an order for such goods, then any payment by the member for such goods in advance of delivery shall, upon the member's request, be fully refunded, unless a predetermined delivery date has been furnished to the member in writing at the time the member ordered such goods, and the goods are delivered to the member or available for pick up by that date. Every contract must disclose that delivery dates for furniture or custom manufactured goods cannot be predicted, if such is the case.

(b) Every contract shall provide that all savings claims made by the buying club are based on price comparisons with retailers doing business in the trade area in which the claims are made if the same or comparable items are offered for sale in the trade area and with prices at which the merchandise is actually sold or offered for sale.

(c) Any contract which does not comply with subsections (a) and (b) shall be void and unenforceable.



§ 47-18-505 - Contracts -- Duration.

No contract shall be valid for a term longer than eighteen (18) months from the date upon which the contract is signed. However, a club may allow a member to convert such member's contract into a contract for a period longer than eighteen (18) months after the member has been a member of the club for a period of at least six (6) months. The duration of the contract shall be clearly and conspicuously disclosed in the contract in boldface type of a minimum size of fourteen (14) points. No contract shall contain an automatic renewal clause; provided, that such an agreement may provide for the buyer to exercise a renewal.



§ 47-18-506 - Exemptions.

This part shall not apply to:

(1) Any buyers club in which the total consideration paid by each buyer in any manner whatsoever under the contract for discount buying services does not exceed fifty dollars ($50.00) over the expected life of the contract;

(2) Any buyers club in which persons receive discount buyer services incidentally as part of a package of services provided to or available to such individuals on account of their membership in such organization, which is not organized for the profit of any person or corporation or which does not have as one (1) of its primary purposes or businesses the provision of discount buying services; and

(3) Any buyers club which files with the director of the division a declaration, executed under penalty of perjury by the owner or manager of such club, stating that the club does not require or, in the ordinary course of business, receive prepayment.



§ 47-18-507 - Required disclosures -- Unfair or deceptive trade practices.

(a) It is unlawful for any buying club to fail to disclose to a prospective member in writing, prior to the sale of any contract for discount buying services:

(1) That goods or services can only be bought through catalogs with no opportunity to inspect samples if such is the case;

(2) The buyers club's policies regarding warranties or guarantees on goods ordered, return of ordered goods by buyers, procedures for cancellation of merchandise orders by the buyer, and refunds of deposits for the cancellation of orders;

(3) Any charges, such as estimated freight costs, handling fees, credit life or disability insurance, suppliers' and buyers clubs' markup, and other costs incidental to the purchase of goods through the buyers club and which are to be paid by the buyer;

(4) A list of the categories of merchandise which are available to buyers from cooperating suppliers. If the list includes savings claims based on reference prices, the reference prices must be those at which the same or comparable goods are offered or sold in the trade area;

(5) Advice that the contract for discount buying service or incidental retail installments contracts will be transferred, sold, or assigned to a third party if such practice is to be used by the buyers club; and

(6) The percentage of the purchase price required as a down payment on merchandise orders of any nature. This prohibition applies in all cases where rebates are offered, regardless of whether such promised rebates are contingent upon the seller's ability to enroll the referred persons into the buyers club.

(b) It is an unfair or deceptive trade practice for a buying club to:

(1) Represent that it is affiliated with any other buyers club organization or showroom, unless an affiliation in fact exists and unless the prospective buyer would be legally entitled to services from the allegedly affiliated organization as a result of being a buyer of the subject buyers club. If such an affiliation is claimed by the representative of the buyers club, written proof of such a binding legal right must be given the prospective buyer, including a description of the services available from the affiliated club, before the signing of any contract for discount buying services or application;

(2) Represent that the prospective buyer will be entitled to a particular benefit unless that benefit is currently available from the buyers club on a regular basis;

(3) Offer any gifts or consideration of any nature to a prospective buyer as a solicitation for such person to attend a buyers club sales presentation or to sign a membership application or a contract for discount buying services where the club fails to honor or deliver the gift or consideration in accordance with the terms of its promise;

(4) Represent or suggest in any manner that it offers its buyers the lowest prices, excluding freight and service charges, available on all categories of merchandise handled by the club, unless such is true; or

(5) Represent that merchandise is available to the buyer from any particular supplier unless such is true at the time the representation is made. Reference to unavailable suppliers or manufacturers may be made only for purposes of allowing prospective buyers to compare merchandise costs against those manufacturers which are available through the club. No buyers club may represent to a prospective buyer, unless it is true, that the club can purchase any item of merchandise at supplier's cost if the buyer provides the club with the necessary model number for the item.



§ 47-18-508 - Requirements nonwaivable.

Any waiver by the member of this part shall be deemed contrary to public policy and shall be void and unenforceable.



§ 47-18-509 - Violations of part -- Penalties.

A violation of this part shall constitute a violation of the Tennessee Consumer Protection Act of 1977, compiled in part 1 of this chapter. For the purpose of application of the Tennessee Consumer Protection Act of 1977, any violation of this part shall be construed to constitute an unfair or deceptive act or practice affecting the conduct of any trade or commerce and subject to the penalties and remedies as provided by that act.






Part 6 - Rental-Purchase Agreements

§ 47-18-601 - Short title.

This part shall be known and may be cited as the "Tennessee Rental-Purchase Agreement Act."



§ 47-18-602 - Legislative findings and purpose.

The general assembly finds that a significant number of consumers have sought to acquire ownership of personal property through rental-purchase agreements. Often, these rental-purchase agreements have been offered without adequate cost disclosures. It is the purpose of this part to assure meaningful disclosure of the terms of rental-purchase agreements, to make consumers aware of the total cost attendant with such agreements, to inform the consumer when ownership will transfer, and to assure accurate disclosures of rental-purchase terms in advertising.



§ 47-18-603 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Advertisement" means a commercial message in any medium that aids, promotes, or assists directly or indirectly a rental-purchase agreement;

(2) "Cash price" means the price at which the lessor would have sold the property to the consumer for cash on the date of the rental-purchase agreement;

(3) "Consumer" means a natural person who rents personal property under a rental-purchase agreement;

(4) "Consummation" means the time a consumer becomes contractually obligated on a rental-purchase agreement;

(5) "Division" means the division of consumer affairs in the department of commerce and insurance;

(6) "Lessor" means a person who, in the ordinary course of business, regularly leases, offers to lease, or arranges for the leasing of property under a rental-purchase agreement; and

(7) "Rental-purchase agreement" means an agreement for the use of personal property by a natural person primarily for personal, family, or household purposes, for an initial period of four (4) months or less (whether or not there is any obligation beyond the initial period) that is automatically renewable with each payment and that permits the consumer to become the owner of the property. "Rental-purchase agreement" shall not be construed to be, nor be governed by, any of the following:

(A) A lease or agreement which constitutes a "credit" sale as defined in 12 CFR 226.2(a)(16) and § 1602(g) of the Truth In Lending Act, compiled in 15 U.S.C. § 1601 et seq.;

(B) A lease which constitutes a "consumer lease" as defined in 12 CFR 213.2(e);

(C) Any lease for agricultural, business, or commercial purposes;

(D) Any lease made to an organization;

(E) A lease or agreement which constitutes a "retail installment contract" or "retail installment transaction" as defined in § 47-11-102;

(F) A "security interest" as defined in § 47-1-201; or

(G) A "home solicitation sale" as defined in § 47-18-702.



§ 47-18-604 - Required disclosures.

(a) For each rental-purchase agreement, the lessor shall disclose the following items as applicable:

(1) A brief description of the leased property, sufficient to identify the property to the consumer and lessor;

(2) The number, amount, and timing of all lease payments necessary to acquire ownership of the property;

(3) The maximum amount of all initial and periodic payments and other charges to acquire ownership of the property pursuant to the ownership provisions of the rental-purchase agreement;

(4) A statement that the consumer will not own the property until the consumer has made the number of payments and the total of payments necessary to acquire ownership;

(5) A statement that the total of payments does not include other charges, such as late payment, default, pickup, and reinstatement fees, and that the consumer should see the contract for an explanation of these charges;

(6) If applicable, a statement that the consumer is responsible for the fair market value of the property if it is lost, stolen, damaged, or destroyed;

(7) A statement indicating whether the property is new or used; however, a statement that indicates new property is used is not a violation of this part;

(8) A statement of the cash price of the property. Where the agreement involves a lease for five (5) or more items, a statement of the aggregate cash price of all items shall satisfy this requirement;

(9) The total of initial payments required to be paid before consummation of the agreement or delivery of the property, whichever is later;

(10) A statement clearly summarizing the terms of the consumer's options to purchase;

(11) A statement identifying the party responsible for maintaining or servicing the property while it is being leased, together with the description of that responsibility and a statement that, if any part of a manufacturer's express warranty covers the leased property at the time the consumer acquires ownership of the property, it will be transferred to the consumer, if allowed by the terms of the warranty; and

(12) The date of the transaction and the identities of the lessor and consumer.

(b) With respect to matters specifically governed by the federal Consumer Credit Protection Act, compliance with such act satisfies the requirements of this section.

(c) Subsection (a) does not apply to a lessor who complies with the disclosure requirements of Section 182 of the federal Consumer Credit Protection Act, 15 U.S.C. § 1667a, 90 Stat. 258, with respect to a rental-purchase agreement entered into with a consumer.



§ 47-18-605 - Form of disclosures.

(a) The lessor shall disclose to the consumer the information required by this part. In a transaction involving more than one (1) consumer, a lessor need disclose only to one (1) of the consumers who is primarily obligated. In a transaction involving more than one (1) lessor, only one (1) lessor need make the required disclosures.

(b) The disclosures required under this part shall be made no later than the time that the lessor delivers the merchandise to the consumer, or upon consummation of the rental-purchase agreement, whichever is earlier.

(c) (1) The disclosures shall be made using words and phrases of common meaning, in a form that the consumer may keep.

(2) The disclosures required under § 47-18-604 may be made a part of the rental-purchase agreement or provided on a separate form.

(3) The required disclosures shall be set forth clearly and conspicuously. The disclosures shall be placed all together, on the front side of the rental-purchase agreement or on a separate form. The form setting forth the required disclosures must contain spaces for the consumer's signature and the date appearing immediately below the disclosures. The requirements of this section shall not have been complied with unless the consumer signs the statement and receives, at the time disclosures are made, a legible copy of the signed statement. The inclusion in the required disclosures of a statement that the consumer received a legible copy of those disclosures shall create a rebuttable presumption of receipt thereof.

(d) Information required to be disclosed may be given in the form of estimates and shall be identified as such when the lessor does not know the exact information.

(e) If a disclosure becomes inaccurate as the result of any act, occurrence, or agreement after delivery of the required disclosures, the resulting inaccuracy is not a violation of this part.

(f) At the lessor's option, information in addition to that required by § 47-18-604 may be disclosed if the additional information is not stated, utilized, or placed in a manner which will contradict, obscure, or distract attention from the required information.



§ 47-18-606 - Prohibited terms of agreement.

A rental-purchase agreement may not contain a provision:

(1) Requiring a confession of judgment;

(2) Requiring a garnishment of wages;

(3) Granting authorization to the lessor or a person acting on the lessor's behalf to enter unlawfully upon the consumer's premises or to commit any breach of the peace in the repossession of goods;

(4) Requiring the consumer to waive any defense, counterclaim, or right of action against the lessor or a person acting on the lessor's behalf in collection of payment under the lease or in the repossession of goods; or

(5) Requiring purchase of insurance from the lessor to cover the merchandise.



§ 47-18-607 - Termination and reinstatement provisions.

(a) Each rental-purchase agreement must:

(1) Provide that the consumer may terminate the agreement without penalty by voluntarily surrendering or returning the merchandise upon expiration of any lease term; and

(2) Contain a provision for reinstatement which, at a minimum:

(A) Permits a consumer who fails to make a timely rental payment to reinstate the agreement, without losing any rights or options which exist under the agreement, by the payment of all past due rental charges, the reasonable costs of pickup, redelivery, any refurbishing and any applicable late fee within five (5) days of the renewal date if the consumer pays monthly, or within two (2) days of the renewal date if the consumer pays more frequently than monthly;

(B) In the case where a consumer, at the request of the lessor or its agent, has returned or voluntarily surrendered the property, other than through judicial process, permits the consumer to reinstate the agreement during a period of not less than thirty (30) days after the date of the return of the property. In the event the consumer has paid not less than sixty percent (60%) of the amount called for under the contract to obtain ownership, the reinstatement period under this subsection (a) shall be extended to a total of ninety (90) days after the date of the return of the property. In the event the consumer has paid not less than eighty percent (80%) of the amount called for under the contract to obtain ownership, the reinstatement period under this subsection (a) shall be extended to a total of one hundred eighty (180) days after the date of the return of the property.

(b) Nothing in this section prevents a lessor from attempting to repossess property during the reinstatement period, but such a repossession does not affect the consumer's right to reinstate. Upon reinstatement, the lessor shall provide the consumer with the same property or substitute property of comparable quality and condition.



§ 47-18-608 - Receipts for payments.

A lessor shall provide the consumer with a written receipt for each payment made by cash or money order.



§ 47-18-609 - Renegotiations -- Extensions.

(a) A renegotiation occurs when an existing rental-purchase agreement is satisfied and replaced by a new lease agreement undertaken by the same consumer. A renegotiation is a new agreement requiring new disclosures. However, events such as the following shall not be treated as renegotiations:

(1) The addition or return of property in a multiple item agreement or the substitution of lease property, if in either case the average payment allocable to a payment period is not changed by more than twenty-five percent (25%);

(2) A deferral or extension of one (1) or more periodic payments, or portions of a periodic payment;

(3) A reduction in charges in the agreement;

(4) An agreement involving a court proceeding; and

(5) Any other event described in regulations prescribed by the division.

(b) No disclosures are required for any extension of a rental-purchase agreement.



§ 47-18-610 - Advertisements.

(a) If an advertisement for a rental-purchase agreement refers to or states the amount of any payment or the right to acquire ownership for any specific item, the advertisement also must state clearly and conspicuously the following items, as applicable:

(1) That the transaction advertised is a rental-purchase agreement;

(2) The total of payments necessary to acquire ownership; and

(3) That the consumer acquires no ownership rights if the total amount necessary to acquire ownership is not paid.

(b) Any owner or personnel of any medium in which an advertisement appears or through which it is disseminated shall not be liable under this section.

(c) Subsection (a) does not apply to an advertisement which does not refer to a specific item of merchandise. The disclosures also need not be made in an advertisement which does not refer to or state the amount of any payment, and which is published in the yellow pages of a telephone directory or any similar directory of business.

(d) With respect to matters specifically governed by the federal Consumer Credit Protection Act, compliance with such act satisfies the requirements of this section.



§ 47-18-611 - Civil liability.

(a) (1) A lessor who fails to comply with a requirement imposed in § 47-18-604 or §§ 47-18-606 -- 47-18-608 with respect to a consumer is liable to the consumer in an amount equal to the greater of:

(A) The actual damages sustained by the customer as a result of the violation; or

(B) (i) In the case of an individual action, twenty-five percent (25%) of the total of payments necessary to acquire ownership but not less than one hundred dollars ($100) nor greater than one thousand dollars ($1,000); or

(ii) In the case of a class action, the amount the court determines to be appropriate with no minimum recovery as to each member. The total recovery in any class action or series of class actions arising out of the same violation may not be more than the lesser of five hundred thousand dollars ($500,000) or one percent (1%) of the net worth of the lessor. In determining the amount of any award in a class action, the court shall consider, among other relevant factors, the amount of actual damages awarded, the frequency and persistence of the violation, the lessor's resources, and the extent to which the lessor's violation was intentional.

(2) Such lessor is also liable to the consumer for the costs of the action and reasonable attorneys' fees as determined by the court.

(b) In the case of an advertisement, any lessor who fails to comply with the requirements of § 47-18-610 with regard to any person is liable to that person for actual damages suffered from the violation, the costs of the action, and reasonable attorneys' fees.

(c) When there are multiple lessors, liability shall be imposed only on the lessor who made the disclosures. When no disclosures have been given, liability shall be imposed on all lessors.

(d) When there are multiple consumers in a rental-purchase agreement, there shall be only one (1) recovery of damages under subsection (a) for a violation of this part.

(e) Multiple violations in connection with a rental-purchase agreement entitle the consumer to a single recovery under this section.

(f) A consumer may not take any action to offset any amount for which a lessor is potentially liable under subsection (a) against any amount owed by the consumer, unless the amount of the lessor's liability has been determined by judgment of a court of competent jurisdiction in an action in which the lessor was a party. This subsection (f) does not bar a consumer then in default on the obligation from asserting a violation of this part as an original action, or as a defense or counterclaim to an action brought by lessor to collect amounts owed by the consumer.

(g) In connection with any transaction covered under this part, the lessor shall preserve evidence of compliance with this part for not less than two (2) years from the date of consummation of the agreement.



§ 47-18-612 - Limitation of actions.

An action under this part may be brought in any court of competent jurisdiction within one (1) year of the date of the occurrence of any violation or within six (6) months of the time the rental-purchase agreement, together with any renewals or extensions thereof, ceases to be in effect, whichever is greater. Notwithstanding the above, an action under this part may be maintained by way of recoupment or counterclaim in an action brought against the consumer by the lessor or its assignee.



§ 47-18-613 - Liability -- Good faith defenses.

(a) A lessor is not liable under § 47-18-612 for a violation of this part if the lessor shows by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide error, even though the lessor maintained procedures reasonably adapted to avoid such an error. Examples of a bona fide error include, but are not limited to, clerical, calculation, computer malfunction and programming, and printing errors. An error of legal judgment with respect to requirements of this title is not a bona fide error.

(b) A lessor is not liable under this part for any act done or omitted in good faith in conformity with any rule, regulation, or interpretation promulgated by the attorney general and reporter or by the division or by an official duly authorized by the attorney general and reporter or by the division. This rule applies even if, after the act or omission has occurred, the rule, regulation, or interpretation is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.



§ 47-18-614 - Criminal liability.

A willful and intentional violation of this part is a Class C misdemeanor.






Part 7 - Home Solicitation Sales

§ 47-18-701 - Short title.

This part shall be known and may be cited as the "Tennessee Home Solicitation Sales Act of 1974."



§ 47-18-702 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Business day" means any calendar day except Sunday, or the following business holidays: New Year's Day, Washington's Birthday, Memorial Day, Independence Day, Labor Day, Columbus Day, Veterans' Day, Thanksgiving Day, and Christmas Day;

(2) "Buyer" means buyer or lessee;

(3) "Goods" means tangible personal property and also includes a merchandise certificate whereby a writing is issued by the seller which is not redeemable in cash and is usable in lieu of cash in exchange for goods or services;

(4) "Home solicitation sale" means a consumer sale or lease of goods (other than farm equipment and/or motor vehicles) or services, other than insurance and securities, in which the seller or a person acting for the seller engages in the personal solicitation of the sale or lease at any residence other than that of the seller, and the buyer's agreement or offer to purchase or lease is there given to the seller or a person acting for the seller. It does not include cash sales of less than twenty-five dollars ($25.00), a sale or lease made pursuant to a preexisting revolving charge account, or a sale or lease made pursuant to prior negotiations between the parties. It does not include real estate sales or listing agreements. It does not include sales of farm animals or produce or similar perishable items; and

(5) "Seller" means seller or lessor.



§ 47-18-703 - Cancellation -- Buyer's rights -- Exceptions.

Notwithstanding any other law to the contrary:

(1) Except as provided in subdivision (5), in addition to any right otherwise to revoke an offer, the buyer has the right to cancel a home solicitation sale until twelve o'clock midnight (12:00) of the third business day after the day on which the buyer signs an agreement or offer to purchase which complies with § 47-18-704;

(2) Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address stated in the agreement or offer to purchase;

(3) Notice of cancellation, if given by mail, is given when it is deposited in a mailbox properly addressed and postage prepaid;

(4) Notice of cancellation given by the buyer need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the buyer not to be bound by the home solicitation sale;

(5) The buyer may not cancel a home solicitation sale if the buyer requests the seller to provide goods or services without delay because of an emergency, and:

(A) The seller in good faith makes a substantial beginning of performance of the contract before the buyer gives notice of cancellation;

(B) In the case of goods, the goods cannot be returned to the seller in substantially as good condition as when received by the buyer; and

(C) The buyer's emergency request is in a dated writing personally signed by the buyer and which expressly states that the buyer understands that the buyer is waiving the buyer's right to cancel the sale under this part;

(6) Except as provided in subdivision (5), any waiver or modification of a buyer's right to cancel is void and of no effect. In the event the seller obtains from the buyer a waiver or modification of the buyer's right to cancel, the buyer's right to cancel shall commence on the first business day following the buyer's learning that the waiver or modification is void and of no effect.



§ 47-18-704 - Cancellation -- Notice to buyer of rights.

(a) In a home solicitation sale, unless the buyer requests the seller to provide goods or services without delay in an emergency, the seller must present to the buyer a receipt if it is a cash or credit card sale or, in the case of a credit sale, obtain the buyer's signature to a written agreement or offer to purchase which designates as the date of the transaction the date on which the buyer actually makes payment in whole or in part or signs. Contained on any such receipt, written agreement, or offer to purchase, there shall be a readily legible statement as described in subsection (b).

(b) The statement required in subsection (a) shall:

(1) Appear on the front side of the receipt or contract, or immediately above the buyer's signature, under the conspicuous caption: "BUYER'S RIGHT TO CANCEL"; and

(2) Read as follows: "If this agreement was solicited at your residence and you do not want the goods or services, you may cancel this agreement by mailing a notice to the seller. The notice must say that you do not want the goods or services and must be mailed before twelve o'clock midnight (12:00) of the third business day after you sign this agreement. The notice must be mailed to: _________________ (insert name and mailing address of seller)."

(c) In lieu of the form of notice required by subsection (b), a seller may comply with the requirements of the federal statutes, rules, or regulations governing the form of notice of the right of cancellation in door-to-door sales.

(d) Until the seller has complied with this section, the buyer may cancel the home solicitation sale by notifying the seller in any manner and by any means of the buyer's intention to cancel.

(e) A home solicitation sale shall be deemed to be in compliance with the notice requirements of this statute if:

(1) The buyer may at any time:

(A) Cancel the order;

(B) Refuse to accept delivery of the goods without incurring any obligation to pay for them; or

(C) Return the goods to the seller and receive a full refund for any amount the buyer has paid; and

(2) The buyer's right to cancel the order, refuse delivery, or return the goods without obligation or charge at any time is clearly and unmistakably set forth on the face or reverse side of the sales ticket.



§ 47-18-705 - Cancellation -- Refund of payments -- Lien pending refund.

(a) Except as provided in this section, within ten (10) days after a home solicitation sale has been cancelled or an offer to purchase revoked the seller must tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness.

(b) If the down payment includes goods traded in, the goods must be tendered in substantially as good condition as when received by the seller. If the seller fails to tender the goods as provided by this section, the buyer may elect to recover an amount equal to the trade-in allowance stated in the agreement.

(c) Until the seller has complied with the obligations imposed by this section, the buyer may retain possession of goods delivered to the buyer by the seller and has a lien on the goods in the buyer's possession or control for any recovery to which the buyer is entitled.



§ 47-18-706 - Cancellation -- Return of goods -- Compensation for services.

(a) Except as provided in § 47-18-705(c), within a reasonable time after a home solicitation sale has been cancelled or an offer to purchase revoked, the buyer upon demand must tender to the seller any goods delivered by the seller pursuant to the sale but the buyer is not obligated to tender at any place other than the buyer's residence. If the seller fails to demand possession of goods within twenty (20) days after cancellation or revocation, the goods become the property of the buyer without obligation to pay for them.

(b) The buyer has a duty to take reasonable care of the goods in the buyer's possession before cancellation or revocation and for a reasonable time thereafter, during which time the goods are otherwise at the seller's risk.

(c) If the seller has performed any services pursuant to a home solicitation sale prior to its cancellation, the seller is entitled to compensation only to the extent of the fair market value for any such services performed prior to cancellation.



§ 47-18-707 - Misrepresentation of seller's identity.

Notwithstanding any other law, if at the time of a home solicitation a seller or the seller's agent should fail to immediately identify such person as a seller or lessor, or should the seller or agent represent or imply that the seller's or agent's purpose at the time of solicitation is anything other than selling or leasing if that is not substantially true, the buyer shall have a total of thirty (30) days to cancel any home solicitation sales contract there entered into in the same manner and to the same extent as otherwise provided by this chapter; provided, that the goods or merchandise are made available for the seller's repossession and are tendered back to the seller in substantially as good condition as when received by the buyer.



§ 47-18-708 - Nonwaivable buyer's rights.

(a) No seller shall use a form or contract in providing goods or services that purports to waive a buyer's right to obtain:

(1) Punitive damages;

(2) Exemplary damages;

(3) Treble damages; or

(4) Attorney's fees.

(b) Any form or contract containing a prohibited provision as described above shall be deemed unconscionable and unenforceable as to such provision.






Part 8 - Equal Consumer Credit

§ 47-18-801 - Short title.

This part shall be known and may be cited as the "Tennessee Equal Consumer Credit Act of 1974."



§ 47-18-802 - Unlawful discrimination.

(a) It is unlawful for any creditor or credit card issuer to discriminate between equally qualified individuals, whether male or female, or whether disabled, or to discriminate solely on account of marital status against any individual, with respect to the approval or denial of terms of credit in connection with any consumer credit sale, whether or not under an open end credit plan, any consumer loan, or any other extension of consumer credit, or with respect to the issuance, renewal, denial, or terms of any credit card.

(b) "Disabled," as used in this section, means any physically disabled person who meets the requirements for disabled drivers established in § 55-21-102(3) and (4), and any other individual not otherwise covered under this section who is certified as disabled by a physician duly licensed to practice medicine in Tennessee.

(c) Any requirement of a public utility for the continuation of a utility service account in the name of the spouse in whose name the account was originally opened shall not be a violation of this section where both spouses reside in the same household and have the benefit of the utility service.



§ 47-18-803 - Damages and attorney's fees.

Any creditor or credit card issuer who discriminates against any individual in a manner prohibited by § 47-18-802 is liable to such individual in damages in an amount equal to the sum of:

(1) In the case of an individual action, not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000);

(2) In the case of a class action, not more than ten thousand dollars ($10,000); and

(3) In the case of any successful action to enforce the foregoing liability, the costs of the action together with a reasonable attorney's fee as determined by the court.



§ 47-18-804 - Jurisdiction and limitation of actions.

Any action brought under this part may be brought in any court of competent jurisdiction in this state during a period of one (1) year commencing on the date of occurrence of the violation.



§ 47-18-805 - Liability of spouse.

Where the applicant for credit is married, the spouse of the applicant shall not be liable, other than to the extent common law liability is imposed for furnishing necessaries, for any debts, charges, or accounts where the spouse has not signed the application for credit.






Part 9 - Unsolicited Merchandise

§ 47-18-901 - Rights of recipient.

Unless otherwise agreed, where unsolicited goods, wares, or merchandise of a value of less than fifty dollars ($50.00) is delivered by United States mail or United Parcel Service to a person who has not actually ordered or requested it, either orally or in writing, the person has a right to refuse to accept delivery of it, is under no duty to return it to the sender, is under no duty to preserve and safe-keep it, and may at the person's option deem it to be, for all purposes, an outright and unconditional gift and may use or dispose of it in any lawful manner without any obligation on the person's part to the sender.



§ 47-18-902 - Defense against action for value or return of goods.

In any action for the monetary value or for the return of such unsolicited goods, wares, or merchandise, it shall be a complete defense that it was delivered voluntarily by the plaintiff and was not actually ordered or requested by the defendant, either orally or in writing.






Part 10 - Credit Services Businesses

§ 47-18-1001 - Short title.

This part shall be known and may be cited as the "Tennessee Credit Services Businesses Act."



§ 47-18-1002 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Attorney general" means the office of the attorney general and reporter;

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) "Consumer" means any individual who is solicited to purchase or who purchases the services of a credit services business;

(4) (A) "Consumer report" means any written, oral, or other communication of any information by a consumer reporting agency bearing on a consumer's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living, which is furnished or is used or expected to be used or collected in whole or in part for the purpose of serving as a factor in establishing the consumer's eligibility for:

(i) Credit or insurance to be used primarily for personal, family, or household purposes;

(ii) Employment purposes; or

(iii) Other purposes which shall be limited to the following circumstances:

(a) In response to the order of a court having jurisdiction to issue the order;

(b) In accordance with the written instructions of the consumer to whom the report relates; or

(c) To a person which the agency has reason to believe:

(1) Intends to use the information in connection with a credit transaction involving the consumer on whom the information is to be furnished and involving the extension of credit to or review or collection of an account of, the consumer;

(2) Intends to use the information for employment purposes;

(3) Intends to use the information in connection with the underwriting of insurance involving the consumer;

(4) Intends to use the information in connection with a determination of the consumer's eligibility for a license or other benefit granted by a governmental instrumentality required by law to consider an applicant's financial responsibility or status; or

(5) Otherwise has a legitimate business need for the information in connection with a business transaction involving the consumer;

(B) "Consumer report" does not include:

(i) Any report containing information solely as to transactions or experiences between the consumer and the person making the report;

(ii) Any authorization or approval of a specific extension of credit directly or indirectly by the issuer of a credit card or similar device; or

(iii) Any report in which a person who has been requested by a third party to make a specific extension of credit directly or indirectly to a consumer conveys the person's decision with respect to the request, if the third party advises the consumer of the name and address of the person to whom the request was made, and the person makes the disclosures to the consumer as to the exact nature of the request and the effect of the report on its decision to extend credit;

(5) (A) "Consumer reporting agency" means any person who, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties, and who uses any means or facility of commerce for the purpose of preparing or furnishing consumer reports;

(B) "Consumer reporting agency" does not include a private detective or investigator licensed under title 62, chapter 26;

(6) (A) "Credit services business" means any person who, with respect to the extension of credit by others, sells, provides, or performs, or represents that such person can or will sell, provide, or perform any of the following services in return for the payment of money or other valuable consideration:

(i) Improving a consumer's credit record, history, or rating;

(ii) Obtaining an extension of credit for a consumer; or

(iii) Providing advice or assistance to a consumer with regard to either (i) or (ii) of this subdivision (6)(A);

(B) "Credit services business" does not include:

(i) The making, arranging, or negotiating directly for a loan or extension of credit under the laws of this state or the United States;

(ii) Any bank, trust company, savings bank, or savings institution whose deposits or accounts are eligible for insurance by the federal deposit insurance corporation or any credit union organized and chartered under the laws of this state or the United States;

(iii) Any nonprofit organization exempt from taxation under Section 501(c)(3) of the Internal Revenue Code (26 U.S.C. § 501(c)(3));

(iv) Any person licensed as a real estate broker by this state where the person is acting within the course and scope of that license;

(v) Any person licensed to practice law in this state where the person renders services within the course and scope of that person's practice as a lawyer;

(vi) Any broker-dealer registered with the securities and exchange commission or the commodity futures trading commission where the broker-dealer is acting within the course and scope of that regulation; or

(vii) Any consumer reporting agency as defined in the Federal Fair Credit Reporting Act (15 U.S.C. §§ 1681-1681t);

(7) "Extension of credit" means the right to defer payment of debt or to incur debt and defer its payment, offered or granted primarily for personal, family, or household purposes;

(8) "File," when used in connection with information on any consumer, means all of the information on that consumer recorded and retained by a consumer reporting agency regardless of how the information is stored;

(9) "Investigative consumer report" means a consumer report or portion of it in which information on a consumer's character, general reputation, personal characteristics, or mode of living is obtained through personal interviews with neighbors, friends, or associates of the consumer reported on or with others with whom the consumer is acquainted, or who may have knowledge concerning any items of information. However, the information does not include specific factual information on a consumer's credit record obtained directly from a creditor of the consumer or from a consumer reporting agency, when the information was obtained directly from a creditor of the consumer or from the consumer; and

(10) "Person" includes an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, association, two (2) or more persons having a joint or common interest, and any other legal or commercial entity.



§ 47-18-1003 - Prohibited practices.

A credit services business, and its salespersons, agents and representatives, and independent contractors who sell or attempt to sell the services of a credit services business, shall not do any of the following:

(1) Charge or receive any money or other valuable consideration prior to full and complete performance of the services that the credit services business has agreed to perform for or on behalf of the consumer, including all representations made orally or in writing. "Full and complete performance" means fulfillment of all items listed in the contract and other solicitations or communications to consumers;

(2) Charge or receive any money or other valuable consideration solely for referral of the consumer to a retail seller or to any other credit grantor who will or may extend credit to the consumer, if the credit that is or will be extended to the consumer is upon substantially the same terms as those available to the general public;

(3) Make, or counsel or advise any consumer to make, any statement that is untrue or misleading and which is known, or which by the exercise of reasonable care should be known, to be untrue or misleading, to a consumer reporting agency or to any person who has extended credit to a consumer or to whom a consumer is applying for an extension of credit, with respect to a consumer's creditworthiness, credit standing, or credit capacity;

(4) Make or use any untrue or misleading representations in the offer or sale of the services of a credit services business or engage, directly or indirectly, in any act, practice, or course of business which operates or would operate as a fraud or deception upon any person in connection with the offer or sale of the services of a credit services business; or

(5) Create, or assist or advise the consumer to create a new credit record by using a different name, address, social security number, or employee identification number;

(6) Provide, in any manner, the services of a credit services business within this state, without registering a bond consistent with § 47-18-1011;

(7) Remove, assist or advise the consumer to remove or otherwise alter adverse information from the consumer's credit record which is accurate or not obsolete;

(8) Create, assist or advise the consumer to request that positive information be inserted or included on the consumer's credit record which is false, inaccurate or obsolete;

(9) Use a program or plan which uses or employs installment payments featuring payments charged directly to a credit card prior to full and complete performance of the services that the credit services business has agreed to perform for or on behalf of the consumer; or

(10) Engaging in any violation of the federal Consumer Credit Protection Act.



§ 47-18-1004 - Information statement required -- Record on file.

(a) Before the execution of a contract or agreement between a consumer and a credit services business or the receipt by the credit services business of any money or other valuable consideration, whichever occurs first, the credit services business shall provide the consumer with an information statement in writing containing all of the information required under § 47-18-1005.

(b) The credit services business shall maintain on file or microfilm for a period of two (2) years from the date of the consumer's acknowledgement an exact copy of the information statement personally signed by the consumer acknowledging receipt of a copy of the information statement.



§ 47-18-1005 - Contents of information statement.

The information statement required under § 47-18-1004 shall include all of the following:

(1) (A) A complete and accurate statement of the consumer's right to review any file on the consumer maintained by any consumer reporting agency, and the right of the consumer to receive a copy of a consumer report containing all information in that file as provided under the federal Fair Credit Reporting Act (15 U.S.C. § 1681g);

(B) A statement that a copy of the consumer report containing all information in the consumer's file will be furnished free of charge by the consumer reporting agency, if requested by the consumer within thirty (30) days from receipt of the consumer's request; and

(C) A statement that a nominal charge, not to exceed eight dollars ($8.00), may be imposed on the consumer by the consumer reporting agency for a copy of the consumer report containing all information in the consumer's file, if the consumer has not been denied credit within sixty (60) days from receipt of the consumer's request.

(2) A complete and accurate statement of the consumer's right to dispute the completeness or accuracy of any item contained in any file on the consumer that is maintained by any consumer reporting agency, as provided under the federal Fair Credit Reporting Act (15 U.S.C. § 1681i);

(3) A complete and detailed description of the services to be performed by the credit services business for or on behalf of the consumer, and the total amount the consumer will have to pay, or become obligated to pay, for the services;

(4) (A) Name and address of the surety company which issued the bond in accordance with § 47-18-1011;

(B) A statement explaining the consumer's right to proceed against the bond; and

(5) A complete and accurate statement of the availability of nonprofit credit counseling.



§ 47-18-1006 - Contract -- Cancellation notice.

(a) Every contract between a consumer and a credit services business for the purchase of the services of the credit services business shall be in writing, dated, signed by the consumer, and shall include all of the following:

(1) A conspicuous statement in size equal to at least ten (10) point bold type, in immediate proximity to the space reserved for the signature of the consumer, as follows:

"You, the buyer, may cancel this contract at any time prior to twelve o'clock midnight (12:00) of the fifth business day after the date of the transaction. See the attached notice of cancellation form for an explanation of this right.";

(2) The terms and conditions of payment, including the total of all payments to be made by the consumer, whether to the credit services business or to some other person;

(3) A complete and detailed description of the services to be performed and the results to be achieved by the credit services business for or on behalf of the consumer, including all guarantees and all promises of full or partial refunds and a list of the adverse information appearing on the consumer's credit report that the credit services business expects to have modified; and

(4) The principal business address of the credit services business and the name and address of its agent in this state authorized to receive service of process.

(b) (1) The contract shall be accompanied by a completed form in duplicate, captioned "NOTICE OF CANCELLATION," which shall be attached to the contract and easily detachable, and which shall contain in at least ten (10) point bold type the following statement:

NOTICE OF CANCELLATION

(2) A copy of the fully completed contract and all other documents the credit services business requires the consumer to sign shall be given by the credit services business to the consumer at the time they are signed.



§ 47-18-1007 - Violations -- Proof of exemption.

(a) Any breach by a credit services business of a contract under this part, or of any obligation arising under it, constitutes a violation of this part.

(b) Any contract for services from a credit services business that does not comply with the applicable provisions of this part shall be void and unenforceable as contrary to the public policy of this state.

(c) Any waiver by a consumer of any of the provisions of this part shall be deemed void and unenforceable by a credit services business as contrary to public policy of this state, and any attempt by a credit services business to have a consumer waive rights given by this part constitutes a violation of this part.

(d) In any proceeding involving this part, the burden of proving an exemption or an exception from the definition is upon the person claiming it.



§ 47-18-1008 - Damages, private actions.

(a) In any private action, any credit services business, which willfully fails to comply with any requirement imposed under this part with respect to any consumer, is liable to the consumer in an amount equal to the sum of:

(1) Any actual damages sustained by the consumer as a result of the failure, or any amount paid by the person to the credit services business whichever is greater. This remedy is supplemental to any other remedy contained within this chapter.

(2) Such amount of punitive damages as the court may allow.

(b) In any private action, any credit services business which is negligent in failing to comply with any requirement imposed under this part with respect to any consumer is liable to that consumer in an amount equal to the sum of any actual damages sustained by the consumer as a result of the failure.



§ 47-18-1009 - Limitation of actions.

A private action to enforce any liability created under this part may be brought within two (2) years from the date on which the liability arises, except that where a defendant has materially and willfully misrepresented any information required under this part to be disclosed to a consumer, and the information so misrepresented is material to the establishment of the defendant's liability to that consumer under this part, the action may be brought at any time within two (2) years after discovery by the consumer of the misrepresentation. No action brought by the attorney general and reporter shall be subject to the limitation of actions contained herein.



§ 47-18-1010 - Violation of Consumer Protection Act -- Institution of proceedings.

(a) A violation of this part constitutes a violation of the Tennessee Consumer Protection Act of 1977, compiled in part 1 of this chapter. For the purpose of application of the Tennessee Consumer Protection Act of 1977, any violation of this part shall be construed to constitute an unfair or deceptive act or practice affecting the conduct of any trade or commerce and subject to the penalties and remedies as provided by that act.

(b) If the attorney general has reason to believe that any credit services business, or any salesperson, agent, representative, or independent contractor acting on behalf of a credit services business, has violated any provision of this part, the attorney general may institute a proceeding under this chapter.



§ 47-18-1011 - Bond.

(a) (1) In order to provide a degree of protection to customers of credit services businesses, each credit services business shall post a bond in an amount as determined by the commissioner with the department of commerce and insurance for each location conducting business in this state. The bond shall be made with a bond issued by a corporate surety acceptable to the commissioner.

(2) If the commissioner has not promulgated a rule setting the required level of bonding, then the bond shall be in the amount of one hundred thousand dollars ($100,000).

(b) The bond shall be maintained for two (2) years following the date on which the credit services business ceases to conduct business in this state.

(c) In an action brought by the attorney general and reporter pursuant to § 47-18-1010, the attorney general and reporter shall have the right to request that the total amount of the bond posted by the credit services business be awarded to the state for consumer restitution or civil penalties. Further, any person who has been awarded damages for a private action under this part may make a claim against the bond.

(d) Notwithstanding subsection (a), any credit services business that was registered with the division of consumer affairs in the department of commerce and insurance on or before May 1, 1998, shall only be required to post a bond in the amount of ten thousand dollars ($10,000) with the department. The bond may be made through a deposit of cash, a certificate of deposit, securities, or with a bond issued by a corporate surety acceptable to the commissioner.

(e) Receipt of bonds for credit services businesses posted under this part shall be transferred to the division of regulatory boards in the department of commerce and insurance on and after July 1, 2015.

(f) The commissioner may prescribe fees for the filing of a bond with the department of commerce and insurance pursuant to this part. The fees shall be in an amount that provides for the cost of administering the receipt of bonds for credit services businesses. Fees may be adjusted as necessary to provide that the administration of bonds for credit services businesses is fiscally self-sufficient and that revenues from fees do not exceed necessary and required expenditures.






Part 11 - Pyramid Promotional Schemes

§ 47-18-1101 - Part definitions.

For purposes of this part:

(1) "Appropriate inventory repurchase program" means a program by which a plan or operation repurchases, upon request and upon commercially reasonable terms, when the salesperson's business relationship with the company ends, current and marketable inventory in the possession of the salesperson and purchased by the salesperson for resale, and such plan or operation clearly describes the program in its recruiting literature, sales manual, or contract with independent salespersons, including but not limited to, disclosure of any inventory that is not eligible for repurchase under the program. For purposes of this subdivision (1):

(A) "Commercially reasonable terms" means the repurchase of current and marketable inventory within twelve (12) months from date of purchase at not less than ninety percent (90%) of the original net cost, less appropriate set-offs and legal claims, if any;

(B) "Current and marketable" excludes inventory that:

(i) Is no longer within its commercially reasonable use or shelf-life period;

(ii) Was clearly described to salespersons prior to purchase as seasonal, discontinued, or special promotion products not subject to the plan or operation's inventory repurchase program; or

(iii) Has been used or opened; and

(C) "Inventory" includes both goods and services, including, but not limited to, company-produced promotional materials, sales aids, and sales kits that the plan or operation requires independent salespersons to purchase;

(2) "Compensation":

(A) Means a payment of any money, thing of value, or financial benefit conferred in return for inducing another person to become a participant in a pyramid promotional scheme; and

(B) Does not include payments that are based on sales of goods or services by a person to others, including anyone who is purchasing the goods or services for actual use or consumption, so long as the plan or operation does not promote inventory loading and implements an appropriate inventory repurchase program;

(3) "Consideration":

(A) Means the payment of cash or the purchase of goods, services, or intangible property; and

(B) Does not include:

(i) The purchase of goods or services furnished at cost to be used in making sales and not for resale; or

(ii) Time and effort spent in pursuit of sales or recruiting activities;

(4) "Inventory loading" means that the plan or operation requires or encourages its independent salespersons to purchase inventory or services in an amount that unreasonably exceeds what the salesperson can expect to resell for ultimate consumption or consume in a reasonable time period;

(5) "Participant" means a person who gives consideration for the opportunity to receive compensation in return for inducing others to join a pyramid promotional scheme;

(6) "Person" means an individual, a corporation, a partnership, or any association or unincorporated organization;

(7) "Promotes" means to contrive, prepare, establish, plan, operate, advertise, or to otherwise induce or attempt to induce another person to be a participant in a pyramid promotional scheme; and

(8) (A) "Pyramid promotional scheme":

(i) Means any plan or operation by which a participant gives consideration for the opportunity to receive compensation that is derived primarily from the introduction of other persons into the plan or operation rather than from the sale and consumption of goods, services, or intangible property by a participant or other persons introduced into the plan or operation; and

(ii) Includes a plan or operation under which:

(a) The number of persons who may participate is limited either expressly or by the application of conditions affecting the eligibility of a person to receive compensation under the plan or operation; or

(b) A participant, on giving any consideration, obtains any goods, services, or intangible property in addition to the right to receive compensation;

(B) Nothing in this part may be construed to prohibit a plan or operation, or to define a plan or operation as a pyramid promotional scheme, based on the fact that participants in the plan or operation give consideration in return for the right to receive compensation based upon purchases of goods, services, or intangible property by participants for personal use, consumption, or resale so long as the plan or operation does not promote or induce inventory loading and the plan or operation implements an appropriate inventory repurchase program.



§ 47-18-1102 - Knowingly establishing, promoting, or operating pyramid promotional scheme -- Offense.

(1) It is an offense for any person to knowingly establish, promote, or operate any pyramid promotional scheme in this state.

(2) A limitation as to the number of persons who may participate or the presence of additional conditions affecting eligibility for the opportunity to receive compensation under the plan does not change the identity of the plan as a pyramid promotional scheme nor is it a defense under this section.



§ 47-18-1103 - Authority to proceed against pyramid promotional schemes for any other violations of state law not limited.

Nothing in this part shall limit the authority of any state official from proceeding against pyramid promotional schemes for other violations of state law.



§ 47-18-1104 - Enforcement of part -- Civil penalties.

(a) The attorney general and reporter may, upon finding that any person is engaged in or about to engage in any act or practice that constitutes a pyramid promotional scheme in violation of this part, bring an action in the appropriate court of jurisdiction to enjoin such act or practice and to obtain other appropriate relief. Such court may grant a temporary restraining order, or a preliminary or permanent injunction, or other appropriate relief.

(b) Upon a determination by a court that a violation of § 47-18-1102 has occurred, a court may impose by order and collect a civil penalty of not more than ten thousand dollars ($10,000) per violation per person.

(c) The attorney general and reporter may bring actions in circuit court to recover penalties pursuant to this section. In determining the amount of the civil penalty, a court shall consider the magnitude of the offense, prior offenses and compliance history, the good faith of the person charged in attempting to achieve compliance, and other matters as justice may require.

(d) All penalties collected pursuant to this part shall be deposited in the general fund.



§ 47-18-1105 - Violation of part is misdemeanor.

A violation of this part is a Class A misdemeanor.



§ 47-18-1106 - Participants in scheme not subject to prosecution under part.

A person who only participates in a pyramid promotional scheme may not be prosecuted under this part for any violation of this part. However, a person who knowingly establishes, promotes, or operates a pyramid promotional scheme shall be subject to prosecution pursuant to this part.






Part 12 - Water Treatment Devices

§ 47-18-1201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Contaminant" or "contamination" means any health-related physical, chemical, biological, or radiological substance or matter in water;

(2) "Person" means any individual, partnership, firm, corporation or association, or any employee or agent thereof; and

(3) "Water treatment device" means any product that:

(A) Is designed to alter the chemical or physical properties or characteristics of drinking water or plumbing, or which the seller, lessor or renter claims can alter the chemical or physical properties or characteristics of drinking water or plumbing; and

(B) Is used or sold, leased or rented for use on residential property.



§ 47-18-1202 - Prohibited acts.

It is unlawful for any person to do any of the following in connection with the sale, lease, rental, offer to sell, lease, rent or other disposition of water treatment devices:

(1) Make any untrue or misleading oral or written statements regarding the presence of one (1) or more contaminants in drinking water, or the performance of water treatment devices, including, but not limited to, the following oral or written statements:

(A) Any contaminant exists or may exist in the drinking water of any person to whom the statement is directed unless the statement is reasonably based on factual data;

(B) A relationship between water quality and acute or chronic illness exists as a scientific certainty unless that statement is reasonably based on factual data;

(C) The public water system, utility, or treatment plant that supplies drinking water to the person to whom the statement is directed does not test, treat or remove particular contaminants actually present in the water unless the statement is reasonably based on factual data;

(D) The drinking water supplied by the public water system, utility or treatment plant to the person to whom the statement is directed is or may be unsafe to drink unless the statement is reasonably based on factual data;

(E) A water treatment device removes particular contaminants from drinking water unless the statement is reasonably based on factual data in existence at the time the statement is made;

(F) Use news events, reports or descriptions of water problems or health hazards associated with water systems or suppliers in a false or misleading manner;

(G) A water treatment device would provide a health benefit or diminish a health risk unless the statement is reasonably based on factual data; and

(H) A water treatment device will solve or contribute to the solution of any problem unless the statement is reasonably based on factual data;

(2) Make any statement about the ability of a water treatment device to remove particular contaminants in such a manner as to imply falsely that any of those contaminants are present in excess of permitted levels in the drinking water of the person to whom the statement is made;

(3) Perform tests or demonstrations of the individual consumer's drinking water without also clearly informing the consumer of the results, scope and limits of the test or demonstration;

(4) Use pictures, exhibits, graphs, charts, other graphic portrayals, endorsements or testimonials in a false or misleading manner;

(5) Fail to disclose clearly and conspicuously, in writing, to the purchaser, lessee or renter, the importance of maintaining the water treatment device according to the manufacturer's instructions, including, if applicable, the replacement of screens and filters. In addition, a separate printed gummed label, tag or other convenient form of reminder of the importance of proper maintenance shall be provided to the purchaser, lessee or renter;

(6) Represent expressly or implicitly that the person is authorized by, or associated in any manner with, a governmental agency without the express written authorization of that agency; or

(7) Represent an expected life of a water treatment device or component thereof unless it is reasonably based on factual data.



§ 47-18-1203 - Prohibited practices under Consumer Protection Act.

Any violation of this part is a prohibited practice under § 47-18-104.






Part 13 - Kerosene and Motor Fuels Quality Inspection

§ 47-18-1301 - Short title.

This part shall be known and may be cited as the "Kerosene and Motor Fuels Quality Inspection Act of 1989."



§ 47-18-1302 - Legislative intent.

It is the intent of the general assembly, through this enactment, to promote and protect the public health, safety and welfare by ensuring that kerosene and motor fuels:

(1) Are adequately labeled and posted; and

(2) Meet or exceed certain minimum standards of quality.



§ 47-18-1303 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "American Society for Testing and Materials (ASTM)" means the national scientific and technical organization formed for the development of standards on characteristics and performance of materials, products, systems, and services, and the promotion of related knowledge;

(2) "Commissioner" means the Tennessee commissioner of agriculture or a departmental employee designated by the commissioner to act as the commissioner's representative for purposes of this part;

(3) "Convey for consumption in Tennessee" means to commercially refine, blend, store, transport, distribute, retail, or otherwise participate in the preparation or transmittal of kerosene or motor fuels for use by consumers within this state;

(4) "Department" means the Tennessee department of agriculture;

(5) "Diesel fuel" means refined oils commonly used in internal combustion engines where ignition occurs by pressure and not by electric spark, the classification of which shall be defined by the American Society for Testing and Materials;

(6) "Field inspector" means an employee of the department, or an employee of a person contracting with the department, whose duties and responsibilities include the collection of kerosene or motor fuel samples for testing and other activities related to enforcement of this part;

(7) "Gasoline" means a volatile mixture of liquid hydrocarbons generally containing small amounts of additives suitable for use as a fuel in spark-ignition internal combustion engines;

(8) "Gasoline-alcohol blend" means a blend consisting primarily of gasoline and containing by volume at least one percent (1%) ethanol (ethyl alcohol) or methanol (methyl alcohol), or both;

(9) "Kerosene" means a refined oil intended for heating or illuminating use, the classification of which shall be defined by the American Society for Testing and Materials;

(10) "Motor fuel" means any liquid product used for the generation of power in an internal combustion or turbine engine and includes, but is not necessarily limited to, gasoline, diesel fuel and gasoline-alcohol blends; and

(11) "Person" means an individual, partnership, corporation, company, firm, association or other business entity.



§ 47-18-1304 - Labeling and posting -- Standards -- Waiver of standards or alternative standards.

(a) Kerosene and motor fuels conveyed for consumption in Tennessee shall be labeled and posted in accordance with applicable federal and state law.

(b) Kerosene and motor fuels conveyed for consumption in Tennessee shall meet the standards established for such products in the annual book of ASTM standards, and supplements thereto; provided, that by duly promulgated rule:

(1) The department may adopt alternative volatility standards for gasoline-alcohol blends; provided, that the alternative standards are consistent with the protection and promotion of public health, safety and welfare; and

(2) The department shall adopt as a substitute standard any provision of federal law which imposes requirements in conflict with an ASTM standard.

(c) The commissioner is authorized to waive ASTM standards or to establish alternative standards for a specified period of time when such action is deemed necessary to protect or promote public health, safety and general welfare, and the interests of citizens of Tennessee; provided, that if such waiver or alternative standards remain in effect for more than one (1) year, the commissioner shall promulgate emergency or permanent rules, as the commissioner deems appropriate, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 47-18-1305 - Inspections and testing.

(a) (1) The commissioner shall implement and administer an inspection and testing program to enforce compliance with § 47-18-1304. The commissioner is authorized to contract for the performance of all, or any portion of, required on-site inspections, sample collection, sample transportation and sample testing.

(2) The test results of kerosene and motor fuel analyses shall constitute open records and shall be available for public inspection at the commissioner's office during regular business hours.

(3) At the request of any person, the department may test samples collected and delivered by the person to the department. No such test shall interfere with the testing of samples collected pursuant to subdivision (a)(1). Such tests shall be performed only after payment of a fee determined by the commissioner to be sufficient to reimburse the department for its cost in performing such tests.

(b) (1) The department shall, at least once each year, inspect and collect at least one (1) sample for testing from each location from which a person conveys kerosene or motor fuel for consumption in Tennessee. Subject to availability of resources, the department may inspect any such location more frequently than once each year and may test a greater number of samples. If transactions occurring at a particular location total an average of less than three hundred (300) gallons per month, then annual inspection and testing of the location shall not be required.

(2) When, in the discretion of the commissioner, promotion or protection of the public health, safety, or welfare so necessitates, inspection and testing in addition to the requirements of subdivision (b)(1) shall be performed with regard to:

(A) A person or business location which has been previously found by the department to be in violation of § 47-18-1304; and

(B) Any person or business location which refines, blends, stores, transports, or distributes kerosene or motor fuel to or for the person or business location referred to in subdivision (b)(2)(A).

(3) Upon receiving a consumer complaint alleging a violation of § 47-18-1304, which, in the discretion of the commissioner, indicates that the public health, safety or welfare may be threatened, inspection and testing in addition to that required by subdivision (b)(1) shall be performed with regard to:

(A) The person or business location which is the subject of the complaint; and

(B) Any person or business location which refines, blends, stores, transports, or distributes kerosene or motor fuel to or for the person or business location referred to in subdivision (b)(3)(A).

(4) The commissioner shall maintain a toll-free telephone line for the purpose of encouraging and receiving consumer complaints pertaining to kerosene and motor fuel quality. The commissioner shall undertake such actions and activities as may be necessary to inform and periodically remind consumers of the existence and purpose of the toll-free telephone number. A log of consumer complaints pertaining to kerosene and motor fuel quality shall be maintained at the commissioner's office. The log shall constitute an open record and shall be available for public inspection during regular business hours.



§ 47-18-1306 - Samples for testing -- Testing of ethanol or methanol.

(a) Upon request of a field inspector, a person who conveys kerosene or motor fuel for consumption in Tennessee shall immediately provide the department, free of cost, samples of kerosene or motor fuel. Samples shall be pumped, pulled, drawn, or otherwise procured in the presence of the field inspector.

(b) The department shall test the samples for compliance with the requirements of § 47-18-1304.

(c) The department may test ethanol or methanol, intended for blending with gasoline, separate from and prior to the time at which such ethanol or methanol is blended with gasoline.



§ 47-18-1307 - Sanctions for violations -- Penalties.

(a) (1) If a person or the person's agent or employee conveys, or offers to convey, kerosene or motor fuel in violation of § 47-18-1304, then the person shall be subject to an administrative fine, to issuance of a stop-sale order, or to both, in the discretion of the commissioner. A stop-sale order shall be issued by the commissioner either as a Class One stop-sale order or as a Class Two stop-sale order. A Class One stop-sale order shall be issued for a specified period of time. A Class Two stop-sale order shall be issued until conditions identified within the order have been remedied.

(2) (A) A Class One stop-sale order may not be issued by the commissioner for a specified period greater than twenty-four (24) hours unless the violation:

(i) Threatens public health or safety;

(ii) Is knowingly and intentionally committed; or

(iii) Reflects a continuing and repetitive pattern of disregard for the requirements of § 47-18-1304.

(B) A Class One stop-sale order duly issued by the commissioner for a specified period greater than twenty-four (24) hours may be issued for any period not in excess of two hundred forty (240) hours.

(3) (A) An administrative fine may not be assessed by the commissioner in an amount greater than one thousand dollars ($1,000) unless the violation:

(i) Threatens public health or safety;

(ii) Is knowingly and intentionally committed; or

(iii) Reflects a continuing and repetitive pattern of disregard for the requirements of § 47-18-1304.

(B) An administrative fine duly assessed by the commissioner in an amount greater than one thousand dollars ($1,000) may be assessed for any amount not in excess of ten thousand dollars ($10,000).

(b) (1) If a person who conveys kerosene or motor fuel for consumption in Tennessee, or an agent or employee of such person, refuses during regular business hours to promptly provide, upon request, a sample for inspection and testing, then the refusal shall constitute a knowing and intentional violation of § 47-18-1304, and the person shall be subject to imposition of the appropriate penalties set forth in subsection (a).

(2) If a person who conveys kerosene or motor fuel for consumption in Tennessee, or an agent or employee of such person, interferes or attempts to interfere with the reasonable efforts of a field inspector or departmental official or employee to perform any duty or responsibility assigned pursuant to this part, then the interference or attempted interference shall constitute a knowing and intentional violation of § 47-18-1304, and the person shall be subject to imposition of the appropriate penalties set forth in subsection (a).

(3) If a person who conveys kerosene or motor fuel for consumption in Tennessee fails to register with the department as required by § 47-18-1304, then the person shall be subject to imposition of the penalties set forth in subsection (a).

(4) If a person who conveys kerosene or motor fuel for consumption in Tennessee violates a rule duly promulgated by the department under the authority of this part, then the violation shall constitute a violation of § 47-18-1304 and shall be subject to imposition of the penalties set forth in subsection (a).

(c) If a person unknowingly receives kerosene or motor fuel that does not comply with the requirements of § 47-18-1304, and if as a result thereof the person is sanctioned pursuant to this section, then such person shall have the right to proceed in civil court to collect damages from those persons who, in violation of § 47-18-1304, conveyed the kerosene or motor fuel for consumption in Tennessee.



§ 47-18-1308 - Officials or employees administering or enforcing part -- Reports of interests in conveyances -- Restrictions on use of samples.

(a) Each official and employee within the department, and each official and employee of a person contracting with the department, who is directly or indirectly involved in the administration or enforcement of this part, and who has a direct or indirect interest in the conveyance of kerosene or motor fuel for consumption in Tennessee, shall annually file a written statement summarizing the official's or employee's involvement in the administration or enforcement of this part as well as the official's or employee's interest in the conveyance of kerosene or motor fuel for consumption in Tennessee. The statements shall constitute open records, shall be kept on file in the commissioner's office, and shall be available for public inspection during the department's regular business hours.

(b) No official or employee within the department and no official or employee of a person contracting with the department shall take away or appropriate for the official's or employee's own use any sample collected by or submitted to the department for testing. By duly promulgated rule, the department shall establish policies and procedures governing the use, disposal, or sale of any samples remaining unused after testing thereon is completed.



§ 47-18-1309 - Rules and regulations -- Contested cases.

(a) In accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the department shall promulgate such rules as may be necessary to effectively and efficiently administer and enforce this part.

(b) Such rules shall include, but shall not necessarily be limited to:

(1) Registration and disclosure procedures and requirements mandated by § 47-18-1304;

(2) Identification and statement of current, applicable federal and state labeling and posting requirements, compliance with which is mandated by § 47-18-1304;

(3) Identification and statement of current, applicable ASTM standards or federal standards, compliance with which is mandated by § 47-18-1304; and

(4) Description of any deviations from ASTM standards, permitted by the department without imposition of sanction, in order to equitably reflect the margin of error for test analyses.

(c) A person who is aggrieved by a proposed departmental order to enforce this part, or any rule promulgated under the authority of this part, shall be entitled to a contested case hearing to be conducted in accordance with the Uniform Administrative Procedures Act. Except under circumstances in which the public health or safety would be jeopardized by delay, any such hearing shall be conducted prior to the time at which an administrative fine is imposed or a stop-sale order becomes effective.



§ 47-18-1310 - Report to governor and general assembly.

Each year, on or before September 15, the commissioner shall distribute to the governor and to the chairs of the transportation committee of the house of representatives and the transportation and safety committee of the senate a report entitled, "Annual Report on the Quality of Kerosene and Motor Fuel in Tennessee." The report shall summarize, for the preceding fiscal year, the activities of the department in performing the duties and responsibilities assigned by this part. The report shall identify:

(1) The total number of inspections performed and samples collected by the department;

(2) The total number of inspections performed and samples respectively collected from refiners, blenders, storage facilities, transporters, wholesalers, retailers and others;

(3) The results of inspections and tests conducted, including the number and categories of violations as well as enforcement activities undertaken with respect to such violations;

(4) The geographical distribution by county of violations;

(5) The number and categories of consumer complaints, alleging violations of this part, received by the department;

(6) A summary of investigations conducted in response to consumer complaints;

(7) The costs of conducting the inspection and testing program;

(8) Legislative recommendations for improving compliance with this part;

(9) Other information that would be useful in evaluating the quality of kerosene and motor fuel in Tennessee; and

(10) Other information that would be useful in evaluating programmatic effectiveness and efficiency.



§ 47-18-1311 - Funding.

Implementation and administration of this part shall be subject to an annual appropriation for such purpose as contained within the general appropriations act. The commissioner of finance and administration shall transfer from highway user tax revenues allocated to the highway fund an amount sufficient to support the annual appropriation for implementation and administration of this part.






Part 14 - Consumer Protection Warranty Extension

§ 47-18-1401 - Short title.

This part shall be known and may be cited as the "Tennessee Consumer Protection Warranty Extension Act."



§ 47-18-1402 - Warranty extension period.

Any written warranty or service contract purchased in this state on or after July 1, 1989, and in effect when there is a failure of the product under such written warranty or service contract shall be extended as follows:

(1) The number of days the consumer is deprived of the use of the product by reason of the product being in repair; plus

(2) Two (2) additional working days.



§ 47-18-1403 - Working days -- Definition.

For the purposes of this part, working days shall not include Saturdays, Sundays or legal holidays pursuant to § 15-1-101.



§ 47-18-1404 - Applicability.

This part shall not apply to a written warranty or a service contract for a new or used motor vehicle.






Part 15 - Consumer Telemarketing Protection

§ 47-18-1501 - Short title -- Part definitions.

(a) This part shall be known as the "Consumer Telemarketing Protection Act of 1990."

(b) As used in this part, unless the context otherwise requires:

(1) "ADAD equipment" means any device or system of devices which is used, whether alone or in conjunction with other equipment, for the purpose of automatically selecting or dialing telephone numbers and disseminating recorded messages to the numbers so selected or dialed;

(2) "Authority" means the Tennessee regulatory authority, created by § 65-1-101; and

(3) "Telephone access line" means any seven-digit telephone number for each call to which a fee is charged.



§ 47-18-1502 - Unlawful use of ADAD equipment -- Consent to calls.

(a) It is unlawful for any person to use, to employ or direct another person to use, or to contract for the use of ADAD equipment for the purpose of advertising or offering for sale, lease, rental or as a gift any goods, services or property, either real or personal, primarily for personal, family or household use or for the purpose of conducting polls or soliciting information where:

(1) Consent is not received prior to the initiation of the calls as specified in subsection (b);

(2) Such use is other than between the hours of eight o'clock a.m. (8:00 a.m.) and nine o'clock p.m. (9:00 p.m.);

(3) The ADAD equipment will operate unattended, or is not so designed and equipped with an automatic clock and calendar device that it will not operate unattended, even in the event of power failures;

(4) Such use involves either the random or sequential dialing of telephone numbers;

(5) The telephone number required to be stated in subdivision (a)(7) is not, during normal business hours, promptly and personally answered by someone who:

(A) Is an agent of the person or organization in whose behalf the automatic calls are made; and

(B) Is willing and able to provide information concerning the automatic calls;

(6) The automatic dialing and recorded message player does not automatically and immediately terminate its connection with any telephone call within ten (10) seconds after the person called:

(A) Fails to give consent for the playing of a recorded message; or

(B) Replaces the receiver on the person's telephone;

(7) The recorded message fails to state clearly the name and telephone number of the person or organization initiating the call within the first twenty-five (25) seconds of the call and at the conclusion of the call; or

(8) Such use involves calls to:

(A) Telephone numbers which, at the request of the customer, have been omitted from the telephone directory published by the telephone company or cooperative serving the customer; or

(B) Hospitals, nursing homes, fire protection agencies, or law enforcement agencies.

(b) (1) A person may give consent to a call made with ADAD equipment when a live operator introduces the call and states an intent to play a recorded message. Any such consent shall apply only to a particular call and shall not constitute prior consent to receive further calls through the use of such ADAD equipment.

(2) (A) Any person wishing to receive telephone calls through the use of ADAD equipment shall give written consent to the person using, employing, directing another person to use, or contracting for the use of such ADAD equipment.

(B) Any form used for such written consent by any person using, employing, directing another person to use, or contracting for the use of such ADAD equipment shall clearly and conspicuously state its purpose and effect, and clearly and conspicuously give notice of how such consent may be withdrawn.

(C) A record of such written consent shall be maintained by the person to whom consent is given, and shall be made available to the authority or its authorized representative, without further action, during normal business hours and following reasonable notice.

(D) Such consent shall, unless withdrawn, be valid for a period of two (2) years from the date on which it is executed; and such record of written consent shall be maintained by the person to whom consent is given for at least the same period of time.

(E) Any consent to receive telephone calls through the use of ADAD equipment shall be void and withdrawn on the fifteenth day following the receipt of a letter withdrawing such consent. It is unlawful for any person to whom written consent is given to fail to maintain the record of such written consent for the time required by this subdivision (b)(2)(E), or to prevent or hinder the authority or its authorized representative from inspecting any such record of written consent.



§ 47-18-1503 - Registration requirements -- Issuance and revocation of permits.

(a) Prior to the utilization of ADAD equipment to call telephone numbers located in this state, any company or individual utilizing this equipment shall register the following with the authority to receive a permit as provided in this part:

(1) Name, address and telephone number of the company or individual utilizing the equipment;

(2) Name and address of a designated agent for service of process located in Tennessee for the ADAD operator;

(3) A surety bond executed by the ADAD operator from a surety company authorized to do business in this state for the sum of ten thousand dollars ($10,000) to be maintained continuously in full force and effect. The authority may waive the bond requirement for any operator demonstrating financial responsibility by the submission of a letter of credit from an accredited financial institution or by other means as the authority by rule may prescribe.

(b) The authority shall promulgate rules and regulations to govern the issuance of and the revocation or suspension of permits for ADAD operators utilizing equipment to call telephone numbers located in Tennessee.

(c) Failure to obtain a permit from the authority prior to utilization of ADAD equipment to call numbers located in Tennessee, and failure to abide by authority rules governing ADAD operations is a violation of this part.



§ 47-18-1504 - Unlawful to connect ADAD equipment to telephone line without permit -- Renewal of permit.

(a) It is unlawful for any person to connect any ADAD equipment to any telephone line in this state for the purpose of making telephone calls to persons in this state through the use of ADAD equipment unless a permit has been issued for such ADAD equipment by the authority.

(b) Any person desiring to use ADAD equipment in this state shall make application for a permit to the authority on forms prescribed by the authority, and shall pay a fee as prescribed by the authority for such permit. Permits shall be renewed biennially as prescribed by the authority and upon payment of a renewal fee. The fees charged shall cover the administrative cost for the issuance of such permits.

(c) Permits shall be subject to suspension or revocation by the authority for any violation of this part.



§ 47-18-1505 - Unlawful use of telephone access line.

It is unlawful for any person making use of a telephone access line to use, to employ or direct another person to use, or to contract for the use of ADAD equipment or the United States mail for the purpose of soliciting any person to call such telephone access line.



§ 47-18-1506 - Telephone companies and cooperatives -- Withdrawal of access to a telephone access line.

No telephone company or cooperative shall provide access to a telephone access line to any person who solicits calls to such number through the use of ADAD equipment or through the use of the United States mail. A telephone company or cooperative shall, upon the order of the authority, withdraw access to a telephone access line from any person if calls to such number are solicited by ADAD equipment or through the use of the United States mail.



§ 47-18-1507 - Permissible use of ADAD equipment.

Nothing in this part shall prohibit the use of ADAD equipment to make calls with recorded messages when such calls:

(1) Are made in response to calls initiated by the person to whom the automatic call or recorded message is directed;

(2) Concern goods or services that have been previously ordered or purchased;

(3) Relate to collection of lawful debts; or

(4) Are made by a public school, kindergarten through grade twelve (K-12), as part of a program to regulate and control absenteeism of students.



§ 47-18-1508 - Penalty -- Criminal.

Any person who violates any provision of §§ 47-18-1502 -- 47-18-1504 commits a Class A misdemeanor.



§ 47-18-1509 - Injunctive relief -- Recovery of damages.

(a) The district attorney general of the county in which or from which automated calls in violation of this part are made may seek injunctive relief to enforce this part and recover such statutory damages and attorney's fees as are set out in § 47-18-1510.

(b) Any individual or group of individuals receiving such automated calls may also seek injunctive relief to enforce this part on behalf of others similarly situated.



§ 47-18-1510 - Penalty -- Civil.

(a) If an individual or corporation is found to be in violation of this part in a civil action, a court shall assess a civil penalty against the offending party in the amount of one thousand dollars ($1,000) for each call made in violation of this part.

(b) Any civil penalty collected pursuant to this section shall be paid into the general fund of the state. The prevailing party in the cause shall be entitled to necessary expenses and reasonable attorney's fees.



§ 47-18-1511 - Offense of using ADAD equipment to intentionally conceal or misrepresent telephone number of the equipment -- Exceptions.

(a) It is an offense for any person to utilize any ADAD equipment to intentionally:

(1) Dial telephone numbers with area codes within the state; and

(2) Conceal or misrepresent the telephone number utilized by the ADAD equipment on the call recipient's telephone or other equipment that is technically capable of displaying the number by:

(A) Displaying a telephone number other than the telephone number utilized by the ADAD equipment;

(B) Not displaying the telephone number utilized by the ADAD equipment; or

(C) Displaying an "unknown number" message or similar message instead of the telephone number utilized by the ADAD equipment.

(b) A violation of this section is a Class A misdemeanor punishable only by a fine not to exceed two thousand five hundred dollars ($2,500) for each violation. For purposes of criminal liability, a court shall deem each call made in violation of this section as a separate offense.

(c) It shall not be a violation of this section to display a phone number, different from the phone number being utilized by the ADAD equipment, on behalf of a person if:

(1) The phone number displayed on behalf of the person has a Tennessee area code or is a toll-free number;

(2) The phone number displayed on behalf of the person is answered during regular business hours by a designated representative of such person; and

(3) The person's name is displayed along with the phone number described in subdivisions (c)(1) and (2).

(d) The offenses described in this section shall not apply to a telecommunications, broadband, or voice-over-Internet services provider acting solely as an intermediary for a transmission of telephone service between a caller and a recipient.



§ 47-18-1526 - Telephone solicitations prohibited.

(a) As used in this section, unless the context otherwise requires:

(1) "Consumer" means an actual or prospective purchaser, lessee or recipient of consumer goods or services;

(2) "Division" means the division of consumer affairs of the department of commerce and insurance;

(3) "Telephone solicitor" means any natural person, firm, organization, partnership, association or corporation, or a subsidiary or affiliate thereof, doing business in this state, who makes or causes to be made a telephonic sales call, including, but not limited to, calls made by use of automated dialing or recorded message devices;

(4) "Telephonic sales call" means a call made by a telephone solicitor to a consumer, for the purpose of soliciting a sale of any consumer goods or services, or for the purpose of soliciting an extension of credit for consumer goods or services, or for the purpose of obtaining information that will or may be used by the solicitor or a third party for the direct solicitation of a sale of consumer goods or services or an extension of credit for such purposes or in connection with prizes, gifts or awards presentations; and

(5) "Unsolicited telephonic sales call" means a telephonic sales call other than a call made:

(A) In response to an express request of the person called;

(B) Primarily in connection with an existing debt or contract, payment or performance of which has not been completed at the time of such call; or

(C) To any person with whom the telephone solicitor has a prior or existing business relationship.

(b) No telephone solicitor shall make or cause to be made any unsolicited telephonic sales call to any residential, mobile or telephonic paging device telephone number unless such person or entity has instituted procedures for maintaining a list of persons who do not wish to receive telephone solicitations made by or on behalf of that person or entity, in compliance with 47 CFR 64 or 16 CFR 310.

(c) (1) No telephonic sales calls shall be made by a telephone solicitor to a consumer from a telephone if the telephone number of the caller is unlisted, or if the telephone solicitor is using telephone equipment which blocks the caller ID function on the telephone or telephone equipment of the number dialed so that the telephone number of the caller is not displayed on the telephone or telephone equipment which is technically capable of displaying the telephone number of the caller.

(2) (A) In addition to any other penalty provided by this section, it is an offense for a person owning or directing the use of telephones or telephone equipment in violation of subdivision (c)(1) to use or intentionally employ or direct a telephone solicitor to use, or to contract for the use of, telephones or telephone equipment to make telephonic sales calls in violation of subdivision (c)(1).

(B) A violation of this subdivision (c)(2) is a Class A misdemeanor, punishable only by a fine not to exceed two thousand five hundred dollars ($2,500) for each violation.

(d) The division shall investigate any complaints received concerning violations of this section pursuant to § 47-18-106. The civil penalty shall not exceed one thousand dollars ($1,000) per violation. This civil penalty may be recovered in any action brought under this part by the division, or the division may terminate any investigation or action upon agreement by the person to pay a stipulated civil penalty. The division or the court may waive any civil penalty if the person has previously made full restitution or reimbursement or has paid actual damages to the consumers who have been injured by the violation. It shall be an affirmative defense in any action brought under this subsection (d) that the defendant has established and implemented reasonable practices and procedures to effectively prevent telephone solicitations in violation of the regulations established in this section.



§ 47-18-1527 - Credit card charges by telephone solicitation permitted -- Unauthorized charges -- Refund.

(a) Credit card companies may offer services charged to a credit card to a cardholder by telephone solicitation and such cardholder may elect to authorize or refuse such services.

(b) If the cardholder does not authorize such services, the cardholder shall notify the credit card company of any unauthorized charges that appear on such cardholder's credit card statement within three (3) months of initial billing for such services.

(c) If the cardholder notifies the credit card company during the three-month period that such consumer did not authorize the services and the credit card company cannot provide proof of authorization by such consumer, the credit card company shall refund an amount equal to a minimum of three (3) months charges for services.

(d) If the cardholder notifies the credit card company during the three-month period that such consumer did not authorize the services and the credit card company is able to prove authorization by such cardholder, no refund shall be issued by the credit card company.






Part 17 - Employment Agencies

§ 47-18-1701 - Short title.

This part shall be known as and may be cited as the "Tennessee Employment Agency Act."



§ 47-18-1702 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Candidate" means any person, whether employed or unemployed, seeking or entering into any arrangement for employment or change of employment through the services of an employment agency;

(2) "Director" means the director of the consumer affairs division;

(3) "Division" means the consumer affairs division;

(4) "Employer" means any person who engages or seeks to engage candidates for employment;

(5) "Employment agency" means any person who, for a fee paid by a candidate or other compensation provided by a candidate:

(A) Places or attempts to place candidates seeking employment where the fee is not paid by the employer;

(B) Recruits or attempts to recruit employees for employers seeking candidates where the fee is not paid by the employer; or

(C) Purports to have access to job leads or compiles and provides lists or information about available jobs, if no fee is charged to the majority of potential employers for inclusion in the listings, and if an office is maintained for the purpose of marketing job information to the public and providing customers with access to that information;

(6) "Fee" means anything of value paid or directed to be paid for the services of an employment agency; and

(7) "Person" means any individual, company, corporation, partnership, association or firm, including any officer, director or employee of a corporation.



§ 47-18-1703 - Prohibited acts.

No employment agency, or employer thereof, shall:

(1) Impose any fee on candidates except for furnishing of employment directly or indirectly through the efforts of such employment agency;

(2) Impose any fee on any candidate prior to the time at which that candidate has secured a job;

(3) Engage or attempt to engage in the splitting or sharing of fees with an employer, or an employee of an employer, to whom employment agency services have been furnished;

(4) Impose any fee for employing or training a person as a personnel consultant with such employment agency;

(5) Make, give or cause to be made or given to any candidate any false promise, misrepresentation, or inaccurate or misleading statement or information;

(6) Procure or attempt to procure the discharge of any person from such person's employment;

(7) Induce or attempt to induce any employee placed by the employment agency to leave such employment, except upon request made and initiated by such employee;

(8) Knowingly refer any candidate to employment which is prohibited by law, or deleterious to health or morals;

(9) Refer any candidate for an interview without having first obtained, either orally or in writing, a bona fide job order or recruiting assignment from an employer for an interview;

(10) Make or cause to be made or use any name, sign or advertising device bearing a name which may be reasonably confused with the name of a government agency;

(11) Knowingly publish or cause to be published any false, fraudulent, deceptive or misleading information, representation, permission, notice or advertisement;

(12) Require any candidate to contract with a specified lending agency to pay employment agency service charges; or

(13) Knowingly and willfully violate any law of this state or the United States.



§ 47-18-1704 - Refund of fees paid in event of termination.

If a candidate accepts candidate-paid fee employment and is terminated by the employer through no cause of the candidate within four (4) weeks after beginning work, the employment agency shall, within thirty (30) days, refund any fee paid by the candidate. During such thirty (30) days, the employment agency shall, if requested, attempt to place the candidate in similar employment.



§ 47-18-1705 - Exemptions.

This part does not apply to:

(1) Employee trade associations engaged in the procurement of employment for public school teachers and administrators;

(2) Employment services established and operated by this state, any political subdivision of this state or the United States;

(3) Labor union organizations;

(4) Musician booking agencies;

(5) Employee trade associations engaged in the procurement of employment for nurses;

(6) Any health care provider who provides health care services and who is licensed pursuant to title 63 or title 68, chapter 11; or

(7) Any public or private college or university in the state;

provided, that no recruiting fee is exacted from the salary or wages of the employee for services rendered.



§ 47-18-1706 - Investigators.

Whenever the division has reason to believe that a person is engaging in, has engaged in, or may be about to engage in a violation of this part or has reason to believe it to be in the public interest to conduct an investigation to ascertain whether any person is engaging in, or has engaged in, or is about to engage in such act or practice, the division may conduct an investigation in accordance with § 47-18-106.



§ 47-18-1707 - Enforcement actions.

(a) Whenever it appears to the director that a person has engaged in or is about to engage in any act or practice constituting a violation of this part or any rule or order hereunder, the director may, in the director's discretion, bring an action in the chancery court of any county in this state to enjoin the acts or practices and to enforce compliance with this part or any rule or order hereunder.

(b) Upon a proper showing, a permanent or temporary injunction, restraining order, writ of mandamus, discouragement or other proper equitable relief shall be granted.

(c) The court shall not require the director to post a bond.



§ 47-18-1708 - Violations -- Penalties.

(a) A violation of this part constitutes a violation of the Tennessee Consumer Protection Act of 1977, compiled in part 1 of this chapter.

(b) For the purpose of application of the Tennessee Consumer Protection Act of 1977, any violation of this part shall be construed to constitute an unfair or deceptive act or practice affecting the conduct of trade or commerce and subject to the penalties and remedies as provided by such act.






Part 18 - Foreign Foods Disclosure

§ 47-18-1801 - Short title.

This part shall be known and may be cited as the "Foreign Foods Disclosure Act of 1997."



§ 47-18-1802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Director" means the director of the division of consumer affairs;

(2) "Food" means any nourishing substance intended to be eaten by human beings;

(3) "Manufacturer" means any person who manufactures, assembles or packages articles containing food of foreign origin. "Manufacturer" does not include wholesalers that repack fresh produce into smaller containers for sale to retail stores or retailers that repack fresh produce into tray-ready packs for sale to consumers; and

(4) "Person" means a natural person, individual, governmental agency, partnership, corporation, trust, estate, incorporated or unincorporated association, and any other legal or commercial entity however organized.



§ 47-18-1803 - Administration.

The consumer affairs division of the department of commerce and insurance shall administer this part.



§ 47-18-1804 - Labeling requirements.

It is unlawful for any manufacturer to sell any article containing food of foreign origin to a retail or wholesale establishment in Tennessee or for distribution in Tennessee if such article is not marked in accordance with the requirements of 19 U.S.C. § 1304.



§ 47-18-1805 - Injunctive relief.

In addition to any other remedies, the director is authorized to apply to the chancery court of Davidson County, and such court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of this part, irrespective of whether or not there exists an adequate remedy at law, without the necessity of posting a bond.



§ 47-18-1806 - Civil penalties.

The director may seek and the court may impose a maximum civil penalty for a violation of this part of not more than ten thousand dollars ($10,000). For purposes of this section, each unmarked or improperly marked article constitutes a separate violation of this part.



§ 47-18-1807 - Civil actions -- Damages -- Declaratory judgments -- Costs.

(a) Any person who manufactures, assembles or packages articles containing food who has suffered or will suffer an ascertainable loss as a result of a violation of this part may commence a civil action against any manufacturer who is alleged to have violated or to be in violation of this part.

(b) The action may be brought in a court of competent jurisdiction in the county where any alleged sale took place, is taking place, or is about to take place, or in the county in which the alleged violator resides, has its principal place of business, conducts, transacts, or has transacted business, or, if the person cannot be found in any of the foregoing locations, in the county in which such person can be found.

(c) If the court finds that the violation was a willful or knowing violation, the court shall award three (3) times the actual damages sustained and provide such other relief as it considers necessary and proper.

(d) A person commencing a civil action under this section shall serve a copy of the action on the director. In any action under this section, the director, if not a party, may intervene as a matter of right at any time in the proceeding.

(e) Without regard to any other remedy or relief to which a person is entitled, anyone affected by a violation of this part may bring an action to obtain a declaratory judgment that the part or practice violates this part and to enjoin the person who has violated, is violating, or who is otherwise likely to violate this part; provided, that such action shall not be filed or shall not be continued if the director has commenced or intervened in a proceeding pursuant to § 47-18-1805.

(f) The court, in issuing any final order in any action brought pursuant to this section, shall award costs of litigation (including reasonable attorney fees) to the prevailing party. The court may, if a temporary restraining order or preliminary injunction is sought, require the filing of a bond or equivalent security in accordance with the Tennessee Rules of Civil Procedure.



§ 47-18-1808 - Statute of limitations.

Any action commenced pursuant to this part shall be brought within one (1) year from discovery of the alleged sale of an improperly marked article.



§ 47-18-1809 - Construction with federal law.

(a) This part shall be construed in accordance with 19 U.S.C § 1304 and the regulations promulgated and rulings and decisions made thereunder.

(b) Nothing in this part shall alter or amend the applicability to a wholesale or retail grocer of 19 U.S.C. § 1304 and any regulations promulgated thereunder.






Part 19 - Wireless Telecommunication Devices

§ 47-18-1901 - Minimum service periods -- Disclosure required.

In any circumstance in which a written contract for a wireless telecommunications device and service is required by the provider thereof, such contract shall have a separate acknowledgment, either by a separate signature line or by initialing, of any minimum service period.



§ 47-18-1902 - Penalties.

The penalties provided in part 1 of this chapter shall be applicable to a violation of this part.



§ 47-18-1903 - Applicability to regulated utilities.

This part shall not apply to any device or service sold, leased, or offered for sale or lease by any telephone cooperative or by any public utility that is subject to the jurisdiction of, or to regulation by, the Tennessee regulatory authority.



§ 47-18-1904 - Applicability to personal, family and household uses.

The remedies provided under this chapter with respect to a violation of this part shall be available with respect to goods or services purchased by an individual primarily for personal, family or household use or purposes.



§ 47-18-1905 - Applicability to contracts executed after effective date.

This part shall apply to contracts executed after January 1, 1998, and shall not apply to contracts executed prior to that date.






Part 20 - Cigarettes

§ 47-18-2001 - Short title.

This part shall be known and may be cited as the "Tennessee Minimum Cigarette Pack Size Act of 1999."



§ 47-18-2002 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Cigarette retailer" means each and every cigarette vending machine, place, store, booth, concession, truck, vehicle or person that in any way sells or makes available cigarettes or cigarette products directly or indirectly to the ultimate consumer; and

(2) (A) "Tobacco product manufacturer" means an entity that, after May 4, 1999, directly (and not exclusively through any affiliate):

(i) Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer as that term is defined in the master settlement agreement) that will be responsible for the payments under the master settlement agreement with respect to such cigarettes as a result of the provisions of subsections II(mm) of the master settlement agreement and that pays the taxes specified in subsection II(z) of the master settlement agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States;

(ii) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(iii) Becomes a successor of an entity described in subdivision (2)(A)(i) or (2)(A)(ii); and

(B) "Tobacco product manufacturer" does not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within subdivision (2)(A)(i), (2)(A)(ii) or (2)(A)(iii).



§ 47-18-2003 - Minimum package contents.

No tobacco product manufacturer or cigarette retailer may directly or indirectly, manufacture, sell or distribute in Tennessee any pack or other container of cigarettes containing fewer than twenty (20) cigarettes or, in the case of roll-your-own tobacco, any package of roll-your-own tobacco, containing less than zero point six zero (0.60) ounces of tobacco.



§ 47-18-2004 - Purpose -- Liberal construction.

(a) The purpose of this part is to prevent tobacco manufacturers or retailers from manufacturing, selling or distributing cigarettes in packs or containers containing fewer than twenty (20) cigarettes. This measure is designed to deter minors from smoking cigarettes.

(b) This part shall be liberally construed to promote such purpose.



§ 47-18-2005 - Violation of Consumer Protection Act.

Any violation of this part constitutes a violation of the Tennessee Consumer Protection Act of 1977, compiled in part 1 of this chapter. For the purpose of application of the Tennessee Consumer Protection Act of 1977, any violation of this part shall be construed to constitute an unfair or deceptive act or practice affecting the conduct, trade or commerce and subject to all sanctions, penalties and remedies provided in that act, including attorneys' fees and costs.



§ 47-18-2006 - Institution of proceedings -- Costs of actions.

(a) The attorney general and reporter may bring any appropriate action or proceeding in any court of competent jurisdiction pursuant to this part against any cigarette manufacturer or cigarette retailer to seek redress, including injunctive relief, for violations of this part.

(b) No costs shall be taxed against the attorney general and reporter or the state in actions commenced under this part.






Part 21 - Identity Theft Deterrence

§ 47-18-2101 - Short title.

This part shall be known and may be cited as the "Tennessee Identity Theft Deterrence Act of 1999."



§ 47-18-2102 - Definitions.

As used in this part and in the Tennessee Consumer Protection Act of 1977, compiled in part 1 of this chapter, unless the context otherwise requires:

(1) "Ascertainable loss" means an identifiable deprivation, detriment or injury arising from the identity theft or from any unfair, misleading or deceptive act or practice even when the precise amount of the loss is not known. Whenever a violation of this part has occurred, an ascertainable loss shall be presumed to exist;

(2) "Attorney general" means the office of the Tennessee attorney general and reporter;

(3) "Consumer report" has the meaning ascribed to that term by 15 U.S.C. § 1681a(d);

(4) "Consumer reporting agency" has the meaning ascribed to that term by 15 U.S.C. § 1681a(f);

(5) "Division" means the division of consumer affairs of the department of commerce and insurance;

(6) "Financial document" means any credit card, debit card, check or checking account information or number, savings deposit slip or savings account information or number, or similar financial account or account number, including but not limited to, a money market account, certificate of deposit, or other type of interest generating account with a bank, savings and loan or credit union account, or any other financial institution, mutual fund account, 401K account, individual retirement account, retirement account, or other stock account information, savings bond or other bond, credit line, equity line or other line of credit which the possessor of the account has the right to draw against;

(7) "Identification documents" means any card, certificate or document which identifies or purports to identify the bearer of such document, whether or not intended for use as identification, and includes, but is not limited to, documents purporting to be a driver license, nondriver identification cards, birth certificates, marriage certificates, divorce certificates, passports, immigration documents, social security cards, employee identification cards, cards issued by the government to provide benefits of any sort, health care benefit cards, or health benefit organization, insurance company or managed care organization cards for the purpose of identifying a person eligible for services;

(8) "Identity theft" means:

(A) Obtaining, possessing, transferring, using or attempting to obtain, possess, transfer or use, for unlawful economic benefit, one (1) or more identification documents or personal identification numbers of another person; or

(B) Otherwise obtaining, possessing, transferring, using or attempting to obtain, possess, transfer or use, for unlawful economic benefit, one (1) or more financial documents of another person;

(9) "Person" means a natural person, consumer, individual, governmental agency, partnership, corporation, trust, estate, incorporated or unincorporated association, and any other legal or commercial entity however organized;

(10) "Personal identification number" means any number that is assigned by the government to identify a particular person, including, but not limited to, social security number, federal tax payer identification number, Medicaid, Medicare or TennCare number which identifies a particular person eligible for benefits, any number assigned to a person as part of a licensure or registration process, such as a board of professional responsibility number, driver license number and passport number and any number assigned by an insurance company, health maintenance organization, managed care organization or other health benefit organization, for the purposes of identifying a particular person eligible for services; and

(11) "Tennessee Consumer Protection Act" means the Tennessee Consumer Protection Act of 1977, as amended, compiled in part 1 of this chapter and related statutes. Related statutes specifically include any statute that indicates within the law, regulation or rule that a violation of that law, regulation or rule is a violation of the Tennessee Consumer Protection Act of 1977. Without limiting the scope of this definition, related statutes include, but are not limited to: § 47-18-120; part 3 of this chapter; part 5 of this chapter; Home Solicitations Sales Act of 1974, compiled in part 7 of this chapter; Tennessee Credit Services Businesses Act, compiled in part 10 of this chapter; Consumer Telemarketing Protection Act of 1990, compiled in part 15 of this chapter; Unsolicited Telefacsimile Advertising Act [repealed]; Tennessee Employment Agency Act, compiled in part 17 of this chapter; and Membership Camping Act, compiled in title 66, chapter 32, part 3.



§ 47-18-2103 - Prohibited practices.

It is unlawful for any person to directly or indirectly:

(1) Engage in identity theft; or

(2) Engage in any unfair, deceptive, misleading act or practice for the purpose of directly or indirectly engaging in identity theft.



§ 47-18-2104 - Private rights of action.

(a) Any party commencing a private action pursuant to this part must provide a copy of the complaint and all other initial pleadings to the division of consumer affairs and upon entry of any judgment, order or decree of the action, shall mail a copy of such judgment, order or decree to the division of consumer affairs within five (5) days of entry of the judgment, order or decree.

(b) A copy of any notice of appeal shall be served by the appellant upon the director of the division, who in the public interest may intervene.

(c) A private action to enforce any liability created under this part may be brought within two (2) years from the date the liability arises, except that where a defendant has concealed the liability to that person, under this part, the action may be brought within two (2) years after discovery by the person of the liability. No action brought by the division shall be subject to the limitation of actions contained herein.

(d) In any private action commenced under this part, if the private party establishes that identity theft was engaged in willfully or knowingly, the court may award three (3) times the actual damages and may provide such other relief as it considers necessary and proper.

(e) The action may be brought in a court of competent jurisdiction in the county where the identity theft or unfair, deceptive or misleading act or practice took place, is taking place, or is about to take place, or in the county in which such person resides, has such person's principal place of business, conducts, transacts, or has transacted business, or, if the person cannot be found in any of the foregoing locations, in the county in which such person can be found.

(f) Without regard to any other remedy or relief to which a person is entitled, anyone affected by a violation of this part may bring an action to obtain a declaratory judgment that the act or practice violates this part and to enjoin the person who has violated, is violating, or who is otherwise likely to violate this part; provided, that such action shall not be filed once the division has commenced a proceeding pursuant to this part or the Tennessee Consumer Protection Act.

(g) Upon a finding by the court that a provision of this part has been violated, the court may award to the person bringing such action reasonable attorneys' fees and costs.



§ 47-18-2105 - Civil penalties and remedies.

(a) Whenever the division has reason to believe that any person has engaged in, is engaging in, or based upon information received from another law enforcement agency, is about to engage in any act or practice declared unlawful by this part and that proceedings would be in the public interest, the attorney general and reporter, at the request of the division, may bring an action in the name of the state against such person to restrain by temporary restraining order, temporary injunction, or permanent injunction the use of such act or practice. Additionally, the state may request an asset freeze or any other appropriate and necessary orders against such person.

(b) The action may be brought in the chancery or circuit court in Davidson County or in a court of competent jurisdiction where the alleged violation of this part, identity theft, unfair, misleading or deceptive act or practice took place or is about to take place or in the county in which the person resides, has the person's principal place of business, conducts, transacts or has transacted business or, if the person cannot be found, in any of the locations listed in this subsection (b), in the county in which the person can be found.

(c) The courts are authorized to issue orders and injunctions to restrain and prevent violations of this part or issue any other necessary or appropriate relief or orders. Such orders and injunctions shall be issued without bond to the state of Tennessee.

(d) Notwithstanding any other law, a violation of this part shall be punishable by a civil penalty of whichever of the following is greater: ten thousand dollars ($10,000), five thousand dollars ($5,000) per day for each day that a person's identity has been assumed or ten (10) times the amount obtained or attempted to be obtained by the person using the identity theft. This civil penalty is supplemental, cumulative and in addition to any other penalties and relief available under the Tennessee Consumer Protection Act, or other laws, regulations or rules.

(e) In any successful action commenced under this part, any ascertainable loss that a person has incurred as a result of a violation of this part, including, but not limited to, the identity theft or misleading, deceptive or unfair practices used to engage in violations of this part shall be recovered as restitution for each such person. The person shall also be awarded statutory interest on that ascertainable loss.

(f) In any successful action commenced by the division under this part, the court shall also order reimbursement to the division of the reasonable attorneys' fees, costs and expenses of the investigation and prosecution under this part.

(g) No court costs, litigation costs, discretionary costs or attorneys' fees shall be taxed or awarded against the state in an action commenced under this part or under the Tennessee Consumer Protection Act.

(h) Any knowing or willful violation of the terms of an injunction or order issued pursuant to this part in an action commenced by the attorney general and reporter shall be punishable by a civil penalty of not more than five thousand dollars ($5,000) for each and every violation of the order recoverable by the state, in addition to any other appropriate relief, including, but not limited to, contempt sanctions and the awarding of attorneys' fees and costs to the state for any filings relating to violations of any order under this part.

(i) An order or judgment issued as a result of an action commenced by the division shall in no way affect individual rights of action which may exist independent of the recovery of money or property received under such order or judgment. If a particular person receives restitution as a result of an action commenced by the attorney general and reporter, those funds shall act only as a set-off against any award of money received in the person's private right of action proceedings.



§ 47-18-2106 - Violation of Tennessee Consumer Protection Act.

(a) A violation of this part constitutes a violation of the Tennessee Consumer Protection Act.

(b) For the purpose of application of the Tennessee Consumer Protection Act, any violation of this part shall be construed to constitute an unfair or deceptive act or practice affecting trade or commerce and subject to the penalties and remedies as provided in that act, in addition to the penalties and remedies set forth in this part.

(c) If the division has reason to believe that any person has violated any provision of this part, the attorney general and reporter, at the request of the division, may institute a proceeding under this chapter.



§ 47-18-2107 - Release of personal consumer information.

(a) As used in this section, unless the context otherwise requires:

(1) "Breach of the security of the system" means unauthorized acquisition of unencrypted computerized data that materially compromises the security, confidentiality, or integrity of personal information maintained by the information holder. Good faith acquisition of personal information by an employee or agent of the information holder for the purposes of the information holder is not a breach of the security of the system; provided, that the personal information is not used or subject to further unauthorized disclosure;

(2) "Information holder" means any person or business that conducts business in this state, or any agency of the state of Tennessee or any of its political subdivisions, that owns or licenses computerized data that includes personal information; and

(3) (A) "Personal information" means an individual's first name or first initial and last name, in combination with any one (1) or more of the following data elements, when either the name or the data elements are not encrypted:

(i) Social security number;

(ii) Driver license number; or

(iii) Account number, credit or debit card number, in combination with any required security code, access code, or password that would permit access to an individual's financial account; and

(B) "Personal information" does not include publicly available information that is lawfully made available to the general public from federal, state, or local government records.

(b) Any information holder shall disclose any breach of the security of the system, following discovery or notification of the breach in the security of the data, to any resident of Tennessee whose unencrypted personal information was, or is reasonably believed to have been, acquired by an unauthorized person. The disclosure shall be made in the most expedient time possible and without unreasonable delay, consistent with the legitimate needs of law enforcement, as provided in subsection (d), or any measures necessary to determine the scope of the breach and restore the reasonable integrity of the data system.

(c) Any information holder that maintains computerized data that includes personal information that the information holder does not own shall notify the owner or licensee of the information of any breach of the security of the data immediately following discovery, if the personal information was, or is reasonably believed to have been, acquired by an unauthorized person.

(d) The notification required by this section may be delayed, if a law enforcement agency determines that the notification will impede a criminal investigation. The notification required by this section shall be made after the law enforcement agency determines that it will not compromise the investigation.

(e) For purposes of this section, notice may be provided by one (1) of the following methods:

(1) Written notice;

(2) Electronic notice, if the notice provided is consistent with the provisions regarding electronic records and signatures set forth in 15 U.S.C. § 7001; or

(3) Substitute notice, if the information holder demonstrates that the cost of providing notice would exceed two hundred fifty thousand dollars ($250,000), or that the affected class of subject persons to be notified exceeds five hundred thousand (500,000), or the information holder does not have sufficient contact information. Substitute notice shall consist of all of the following:

(A) E-mail notice, when the information holder has an e-mail address for the subject persons;

(B) Conspicuous posting of the notice on the information holder's Internet web site page, if the information holder maintains such web site page; and

(C) Notification to major statewide media.

(f) Notwithstanding subsection (e), an information holder that maintains its own notification procedures as part of an information security policy for the treatment of personal information, and is otherwise consistent with the timing requirements of this section, shall be deemed to be in compliance with the notification requirements of this section, if it notifies subject persons in accordance with its policies in the event of a breach of security of the system.

(g) In the event that a person discovers circumstances requiring notification pursuant to this section of more than one thousand (1,000) persons at one time, the person shall also notify, without unreasonable delay, all consumer reporting agencies and credit bureaus that compile and maintain files on consumers on a nationwide basis, as defined by 15 U.S.C. § 1681a, of the timing, distribution and content of the notices.

(h) Any customer of an information holder who is a person or business entity, but who is not an agency of the state or any political subdivision of the state, and who is injured by a violation of this section, may institute a civil action to recover damages and to enjoin the person or business entity from further action in violation of this section. The rights and remedies available under this section are cumulative to each other and to any other rights and remedies available under law.

(i) This section shall not apply to any person who is subject to Title V of the Gramm-Leach-Bliley Act of 1999, Pub. L. No. 106-102.



§ 47-18-2108 - Security freeze at the request of the consumer.

(a) A Tennessee consumer may place a security freeze on the consumer report of the Tennessee consumer by making a request in writing by certified mail. Beginning on January 31, 2009, a credit reporting agency shall make available an electronic method for requesting a security freeze. A security freeze shall prohibit the consumer reporting agency from releasing the requesting party's consumer report or credit score relating to the extension of credit without the express authorization of the Tennessee consumer. Nothing in this section shall prevent a consumer reporting agency from advising a third party that a security freeze is in effect with respect to a particular consumer report.

(b) A consumer reporting agency shall place a security freeze on a consumer report no later than three (3) business days after receiving the written or electronic request from the Tennessee consumer.

(c) The consumer reporting agency shall send a written confirmation of the security freeze to the Tennessee consumer within ten (10) business days of placing the security freeze on the consumer report, and shall provide the Tennessee consumer with a unique personal identification number or password, other than the Tennessee consumer's federal social security number, to be used by the Tennessee consumer when providing authorization for the release of the consumer report for a specific period of time or for permanently removing the security freeze.

(d) If the Tennessee consumer wishes to allow the consumer report to be accessed for a specific period of time while a freeze is in place, the Tennessee consumer shall contact the consumer reporting agency, request that the freeze be temporarily lifted, and provide the following:

(1) Proper identification;

(2) The unique personal identification number or password provided by the consumer reporting agency to the Tennessee consumer pursuant to this section; and

(3) The information requested by the consumer reporting agency about the period for which the consumer report is to be available.

(e) A consumer reporting agency shall develop procedures involving the use of telephone, the Internet, or other electronic method to receive and process a request from a Tennessee consumer to temporarily lift a freeze on a credit report pursuant to this section in an expedited manner. A consumer reporting agency may develop procedures involving the use of facsimile for this purpose.

(f) A consumer reporting agency shall comply with a request to temporarily lift a freeze previously placed on a consumer report no later than fifteen (15) minutes after receiving the request through an electronic contact method in accordance with this section and the request is received between six o'clock a.m. (6:00 a.m.) and nine-thirty p.m. (9:30 p.m.), seven (7) days per week, eastern or central standard or daylight time as applicable to the consumer. In requesting a temporary removal of the security freeze, a Tennessee consumer shall provide both of the following:

(1) Proper identification; and

(2) The unique personal identification number or password provided by the consumer reporting agency to the Tennessee consumer pursuant to this section.

(g) A consumer reporting agency is not required to temporarily lift a security freeze within the time provided in subsection (f) if:

(1) The consumer fails to meet the requirements of subsection (d); or

(2) The consumer reporting agency's ability to temporarily lift the security freeze within fifteen (15) minutes is prevented by:

(A) An act of God, including fire, earthquakes, hurricanes, storms, or similar natural disaster or phenomenon;

(B) Unauthorized or illegal acts by a third party, including terrorism, sabotage, riot, vandalism, labor strikes or disputes disrupting operations, or similar occurrence;

(C) Operational interruption including electrical failure, unanticipated delay in equipment or replacement part delivery, computer hardware or software failures inhibiting response time, or similar disruption;

(D) Governmental action, including emergency orders or regulations, judicial or law enforcement action, or similar directives;

(E) Regularly scheduled maintenance, during other than normal business hours, of, or updates to, the consumer reporting agency's systems; or

(F) Commercially reasonable maintenance of or repair to, the consumer reporting agency's systems that is unexpected or unscheduled.

(h) If a third party requests access to a consumer report on which a security freeze is in effect and the Tennessee consumer does not allow the third party access to the consumer report, the third party may treat any applicable credit application made by the consumer as incomplete.

(i) If a Tennessee consumer requests a security freeze pursuant to this section, the consumer reporting agency shall disclose to the Tennessee consumer the process of placing and temporarily lifting a security freeze and the process for allowing access to information from the consumer report for a specific period of time while the security freeze is in place.

(j) Except as provided in subsections (d), (e), and (f), a security freeze shall remain in place until the Tennessee consumer requests that the security freeze be removed permanently. A consumer reporting agency shall permanently remove a security freeze no later than two (2) business days from the receipt of a request by the agency when a Tennessee consumer makes the request by means involving the use of telephone, the Internet, or other electronic media as provided by the consumer reporting agency. In making the request, the Tennessee consumer shall provide both of the following:

(1) Proper identification; and

(2) The unique personal identification number or password provided by the consumer reporting agency to the Tennessee consumer pursuant to this section.

(k) If a security freeze is in place, a consumer credit reporting agency shall not change any of the following official information in a consumer credit report without sending a written confirmation of the change to the consumer not later than thirty (30) days of the change being posted to the consumer's file: name, date of birth, social security number, and address. Written confirmation is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings or transposition of numbers or letters. In the case of an address change, the written confirmation shall be sent to both the new address and to the former address.

(l) A consumer reporting agency may charge a Tennessee consumer a reasonable fee, not to exceed seven dollars and fifty cents ($7.50), for the placement of a security freeze. A consumer reporting agency may not charge a Tennessee consumer to temporarily lift a security freeze. A consumer reporting agency may charge a consumer a reasonable fee, not to exceed five dollars ($5.00), to permanently remove a security freeze, or to replace a personal identification number or password. A consumer reporting agency may not charge a Tennessee consumer to place or permanently remove a security freeze if that Tennessee consumer is a victim of identity theft as defined in § 47-18-2102 or other Tennessee law or federal law regarding identity theft and presents to the consumer reporting agency, at the time the request is made, a police report or other official document acceptable to the consumer reporting agency detailing the theft. Beginning on January 1, 2010, and on January 1 of each subsequent year, a consumer reporting agency may increase the fees set forth in this section based proportionally on changes to the consumer price index of all urban consumers, as determined by the United States department of labor, with fractional changes rounded to the nearest twenty-five cents (25cent(s)).

(m) This section, including the security freeze, does not apply to the use of a consumer report by the following:

(1) A person, or that person's subsidiary, affiliate, agent or assignee, if the Tennessee consumer has an account, contract, or debtor-creditor relationship with that person, for the purposes of reviewing the account, collecting the financial obligation of the consumer, fraud control or extending additional credit to the Tennessee consumer. For purposes of this subdivision (m)(1), "reviewing the account" includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements;

(2) A subsidiary, affiliate, agent or assignee of a party or parties for whom a security freeze has been temporarily lifted pursuant to this section for the purpose of facilitating the extension of credit or other permissible use;

(3) Any person, including, but not limited to, a law enforcement entity, collections officer or private collection agency, acting pursuant to a court order, warrant or subpoena authorizing the use of the consumer report, or acting pursuant to a civil investigative demand or request for consumer protection information;

(4) Any department or division of the state that is acting to investigate a child support case, medicaid or TennCare fraud, delinquent taxes or assessments, unpaid court orders or settlements of any sort or type, or to fulfill any of their statutory or other duties;

(5) For the purposes of prescreening as provided by the federal Fair Credit Reporting Act, codified in 15 U.S.C. § 1681;

(6) Any person for the purpose of providing a credit file monitoring subscription service to which the Tennessee consumer has subscribed;

(7) A consumer reporting agency for the sole purpose of providing a Tennessee consumer with a copy of the consumer report upon the Tennessee consumer's request;

(8) Any person or entity for the purpose of setting or adjusting a rate, adjusting a claim, or underwriting for insurance purposes;

(9) A pension plan acting to determine the Tennessee consumer's eligibility for plan benefits or payments authorized by law or to investigate fraud;

(10) Any law enforcement entity or its agent acting to investigate a crime or civil law violation, conduct a criminal background check, conduct a presentence investigation in a criminal matter or use the information for supervision of a paroled offender;

(11) A licensed hospital with which the Tennessee consumer has or had a contract or a debtor-creditor relationship for the purpose of reviewing the account or collecting the financial obligation owing for the contract, account, or debt; or

(12) An attorney at law duly licensed in Tennessee representing any person, subsidiary, affiliate, agent, assignee, department, division, or other entity to whom this section does not apply.

(n) The following entities are not subject to the requirements of this section; provided, however, that each such entity shall be subject to any security freeze placed on a consumer report by a consumer reporting agency from which it obtains information:

(1) A consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the database of another consumer reporting agency or multiple consumer credit reporting agencies, and does not maintain a permanent data base of credit information from which new consumer credit reports are produced; however, a consumer reporting agency acting as a reseller shall honor any security freeze placed on a consumer credit report by another consumer reporting agency;

(2) A check services or fraud prevention services company that issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments;

(3) A deposit account information service company that issues reports regarding account closures due to fraud, substantial overdrafts, ATM abuse, or similar negative information regarding a Tennessee consumer, to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution; and

(4) A consumer reporting agency's database or file that consists of information concerning, and used for, one (1) or more of the following: criminal record information, fraud prevention or detection, personal loss history information, and employment, tenant, or individual background screening.

(o) Exclusive of all other private and nongovernmental remedies that may be imposed, any person who fails to comply with any requirement imposed under this section with respect to any Tennessee consumer is liable to that Tennessee consumer in an amount equal to the sum of:

(1) (A) Any ascertainable losses sustained by the Tennessee consumer as a result of the failure, or damages of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), whichever is greater, in addition to any other governmental remedies available at law; or

(B) In the case of liability of a natural person for obtaining a consumer report under false pretenses without a permissible purpose, ascertainable losses sustained by the consumer as a result of the failure or one thousand dollars ($1,000), whichever is greater, in addition to any other governmental remedies available at law;

(2) An amount of punitive damages that the court may allow in a private right of action or other nongovernmental action; and

(3) In the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorneys' fees as determined by the court.

(p) Any person who obtains a consumer report, requests a security freeze, requests the temporary lift of a freeze, or the removal of a security freeze from a consumer reporting agency under false pretenses or in an attempt to violate federal or state law shall be liable to the consumer reporting agency for ascertainable losses sustained by the consumer reporting agency or one thousand dollars ($1,000), whichever is greater, in addition to any other governmental remedies available at law.

(q) In addition to any other governmental remedies available at law, any person who is negligent in failing to comply with any requirement imposed under this section with respect to any Tennessee consumer is liable to that Tennessee consumer in an amount equal to the sum of:

(1) Any ascertainable losses sustained by the Tennessee consumer as a result of the failure; and

(2) In the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorneys' fees as determined by the court.

(r) Upon a finding by the court that an unsuccessful, nongovernmental pleading, motion, or other paper filed in connection with an action under this section was filed in bad faith or for purposes of harassment, the court shall award to the prevailing party attorneys' fees reasonable in relation to the work expended in responding to the pleading, motion, or other paper.

(s) Notwithstanding any other provision of this section, the sole power to enforce violations of subsection (f) shall be with the attorney general and reporter.



§ 47-18-2109 - Notice to consumer regarding security freeze.

At any time that a Tennessee consumer is required to receive a summary of rights required by 15 U.S.C. § 1681g(d) of the federal Fair Credit Reporting Act, the Tennessee consumer shall also be provided with the following prominent, clear and conspicuous notice in at least twelve (12) point type:

TENNESSEE CONSUMERS HAVE THE RIGHT TO OBTAIN A SECURITY FREEZE

You have a right to place a "security freeze" on your credit report, which will prohibit a consumer reporting agency from releasing information in your credit report without your express authorization. A security freeze must be requested in writing by certified mail or by electronic means as provided by a consumer reporting agency. The security freeze is designed to prevent credit, loans, and services from being approved in your name without your consent. If you are actively seeking a new credit, loan, utility, or telephone account, you should understand that the procedures involved in lifting a security freeze may slow your applications for credit. You should plan ahead and lift a freeze in advance of actually applying for new credit. When you place a security freeze on your credit report, you will be provided a personal identification number or password to use if you choose to remove the freeze on your credit report or authorize the release of your credit report for a period of time after the freeze is in place. To provide that authorization you must contact the consumer reporting agency and provide all of the following:

(1) The personal identification number or password;

(2) Proper identification to verify your identity; and

(3) The proper information regarding the period of time for which the report shall be available.

A consumer reporting agency must authorize the release of your credit report no later than fifteen (15) minutes after receiving the above information.

A security freeze does not apply to a person or entity, or its affiliates, or collection agencies acting on behalf of the person or entity, with which you have an existing account, that requests information in your credit report for the purposes of fraud control, or reviewing or collecting the account. Reviewing the account includes activities related to account maintenance.

You should consider filing a complaint regarding your identity theft situation with the federal trade commission and the Tennessee department of commerce and insurance, division of consumer affairs, either in writing or via their web sites.

You have a right to bring civil action against anyone, including a consumer reporting agency, who improperly obtains access to a file, misuses file data, or fails to correct inaccurate file data.

Unless you are a victim of identity theft with a police report, or other official document acceptable to a consumer reporting agency to verify the crimes, a consumer reporting agency has the right to charge you up to seven dollars and fifty cents ($7.50) to place a freeze on your credit report, but may not charge you to temporarily lift a freeze on your credit report. A consumer reporting agency may charge a consumer a reasonable fee not to exceed five dollars ($5.00) to permanently remove a security freeze, or to replace a personal identification number or password. A consumer reporting agency may increase these fees annually based on changes to a common measure of consumer prices. A consumer reporting agency may not charge a Tennessee consumer to place or permanently remove a security freeze if that Tennessee consumer is a victim of identity theft as defined in Tennessee law or federal law regarding identity theft and presents to the consumer reporting agency, at the time the request is made, a police report or other official document acceptable to the consumer reporting agency detailing the theft.



§ 47-18-2110 - Protecting social security numbers from disclosure.

(a) On and after January 1, 2008, any person, nonprofit or for profit business entity in this state, including, but not limited to, any sole proprietorship, partnership, limited liability company, or corporation, engaged in any business, including, but not limited to, health care, that has obtained a federal social security number for a legitimate business or governmental purpose shall make reasonable efforts to protect that social security number from disclosure to the public. Social security numbers shall not:

(1) Be posted or displayed in public;

(2) Be required to be transmitted over the Internet, unless the Internet connection used is secure or the social security number is encrypted;

(3) Be required to log onto or access an Internet web site, unless used in combination with a password or other authentication device;

(4) Be printed on any materials mailed to a consumer, unless the disclosure is required by law, or the document is a form or application; or

(5) Be printed on any check, card, identification, or badge that the consumer must display or present in order to receive a benefit, good, service or other thing of value to which the consumer is entitled based upon the consumer's contract or other agreement with the entity issuing the check, card, identification, or badge.

(b) The requirements established pursuant to subsection (a) shall not apply:

(1) To the disclosure of a federal social security number by an entity so long as the disclosure is for a legitimate business or governmental purpose and occurs pursuant to the terms of a business or governmental contract or other lawful legal obligation; or

(2) If the:

(A) Person gives permission, in writing;

(B) Disclosure is authorized or required under state or federal law; or

(C) Disclosure is made:

(i) To a consumer reporting agency as defined by the federal Fair Credit Reporting Act (15 U.S.C. § 1681 et seq.);

(ii) To a financial institution subject to the privacy provisions of the federal Gramm-Leach-Bliley Act (15 U.S.C. § 6802); or

(iii) To a financial institution subject to the International Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 (31 U.S.C. § 5311 et seq.).

(c) On and after January 1, 2009, a violation of subsection (a) is a Class B misdemeanor. Each violation of subsection (a) shall constitute a separate offense.

(d) In addition to the criminal offense created pursuant to subsections (a) and (b), on and after January 1, 2009, it is also a civil violation of this part, subject to the penalty provided in this part, for any person, any nonprofit or for profit business entity in this state, including, but not limited to, any sole proprietorship, partnership, limited liability company, or corporation, engaged in any business, including, but not limited to, health care, to violate any of the prohibitions of subsection (a).

(e) Any state agency or nonprofit or for profit business entity engaged in the provision of health care services under Title XIX, including determining eligibility for Title XIX services, shall be exempted from the requirements of subsections (a) and (b).



§ 47-18-2111 - Protected consumer security freeze.

(a) As used in this section:

(1) "Protected consumer" means:

(A) An individual who is under sixteen (16) years of age at the time a request for the placement of a security freeze under this section is made; or

(B) An incapacitated person for whom a guardian or conservator has been appointed pursuant to title 34;

(2) "Protected consumer security freeze" means:

(A) If a consumer reporting agency does not have a consumer report pertaining to the protected consumer, a restriction that:

(i) Is placed on the protected consumer's record in accordance with this section; and

(ii) Prohibits the consumer reporting agency from releasing the protected consumer's record except as provided in this section; or

(B) If a consumer reporting agency has a consumer report pertaining to the protected consumer, a restriction that:

(i) Is placed on the protected consumer's consumer report in accordance with this section; and

(ii) Prohibits the consumer reporting agency from releasing the protected consumer's consumer report or any information derived from the protected consumer's consumer report except as provided in this section;

(3) "Record" means a compilation of information that:

(A) Identifies a protected consumer;

(B) Is created by a consumer reporting agency solely for the purpose of complying with this section; and

(C) Shall not be created or used to consider the protected consumer's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living;

(4) "Representative" means a person who provides to a consumer reporting agency sufficient proof of authority to act on behalf of a protected consumer;

(5) "Sufficient proof of authority":

(A) Means documentation that shows a representative has authority to act on behalf of a protected consumer; and

(B) Includes:

(i) An order issued by a court of law;

(ii) A lawfully executed and valid power of attorney; and

(iii) A written, notarized statement signed by a representative that expressly describes the authority of the representative to act on behalf of a protected consumer; and

(6) "Sufficient proof of identification":

(A) Means information or documentation that identifies a protected consumer or the protected consumer's representative; and

(B) Includes:

(i) A social security number or a copy of a social security card issued by the social security administration;

(ii) A certified or official copy of a certificate of birth issued by the entity authorized to issue the certificate of birth pursuant to title 68, chapter 3, part 3;

(iii) A copy of a valid driver license or any other government-issued identification; or

(iv) A copy of a bill, including a bill for telephone, sewer, septic tank, water, electric, oil, or natural gas services, that shows a name and home address.

(b) This section does not apply to:

(1) A person administering a consumer report monitoring subscription service to which:

(A) The protected consumer has subscribed; or

(B) The protected consumer's representative has subscribed on behalf of the protected consumer;

(2) A person providing the protected consumer or the protected consumer's representative with a copy of the protected consumer's consumer report on request of the protected consumer or the protected consumer's representative;

(3) A consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the database of another consumer reporting agency or multiple consumer reporting agencies, and does not maintain a permanent database of credit information from which new consumer credit reports are produced; provided, a consumer reporting agency acting as a reseller shall honor any security freeze placed on a consumer credit report by another consumer reporting agency;

(4) A check services or fraud prevention services company that issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments;

(5) A deposit account information service company that issues reports regarding account closures due to fraud, substantial overdrafts, automatic teller machine abuse, or similar negative information regarding a consumer to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution; or

(6) A consumer reporting agency database or file that consists entirely of consumer information concerning, and used solely for:

(A) Criminal record information;

(B) Personal loss history information;

(C) Fraud prevention or detection;

(D) Employment screening; or

(E) Tenant screening.

(c) A consumer reporting agency shall place a protected consumer security freeze for a protected consumer if:

(1) The consumer reporting agency receives a request from the protected consumer's representative for the placement of the security freeze under this section; and

(2) The protected consumer's representative:

(A) Submits the request to the consumer reporting agency at the address or other point of contact and in the manner specified by the consumer reporting agency;

(B) Provides to the consumer reporting agency sufficient proof of identification of the protected consumer and the representative;

(C) Provides to the consumer reporting agency sufficient proof of authority to act on behalf of the protected consumer; and

(D) Pays to the consumer reporting agency a fee as provided in subsection (j).

(d) If a consumer reporting agency does not have a consumer report pertaining to a protected consumer when the consumer reporting agency receives a request under subdivision (c)(2), the consumer reporting agency shall create a record for the protected consumer.

(e) Within thirty (30) days after receiving a request that meets the requirements of subdivision (c)(2), a consumer reporting agency shall place a protected consumer security freeze.

(f) Unless a protected consumer security freeze is removed in accordance with subsection (h) or (k), a consumer reporting agency shall not release the protected consumer's consumer report, any information derived from the protected consumer's consumer report, or any record created for the protected consumer.

(g) A protected consumer security freeze placed under subsection (e) shall remain in effect until:

(1) The protected consumer or the representative requests the consumer reporting agency to remove the protected consumer security freeze in accordance with subsection (h); or

(2) The protected consumer security freeze is removed in accordance with subsection (k).

(h) If a protected consumer or the representative wishes to remove a protected consumer security freeze, the protected consumer or the representative shall:

(1) Submit a request for the removal of the protected consumer security freeze to the consumer reporting agency at the address or other point of contact and in the manner specified by the consumer reporting agency;

(2) Provide to the consumer reporting agency:

(A) In the case of a request by the protected consumer:

(i) Proof that the sufficient proof of authority for the representative to act on behalf of the protected consumer is no longer valid; and

(ii) Sufficient proof of identification of the protected consumer; or

(B) In the case of a request by the representative:

(i) Sufficient proof of identification of the protected consumer and the representative; and

(ii) Sufficient proof of authority to act on behalf of the protected consumer; and

(3) Pay to the consumer reporting agency a fee as provided in subsection (j).

(i) Within thirty (30) days after receiving a request that meets the requirements of subsection (h), the consumer reporting agency shall remove the protected consumer security freeze.

(j) (1) Except as provided in subdivision (j)(2), a consumer reporting agency shall not charge any fee for any service performed under this section.

(2) A consumer reporting agency may charge a reasonable fee, not exceeding ten dollars ($10.00), for each placement or removal of a protected consumer security freeze.

(3) Notwithstanding subdivision (j)(2), a consumer reporting agency shall not charge any fee under this section if:

(A) The protected consumer's representative:

(i) Has obtained a police report of alleged identity fraud as described in § 39-14-150, and the protected consumer is the alleged victim; and

(ii) Provides a copy of the police report to the consumer reporting agency; or

(B) A request for the placement or removal of a protected consumer security freeze is for a protected consumer who is under sixteen (16) years of age at the time of the request and the consumer reporting agency has a consumer report pertaining to the protected consumer.

(k) A consumer reporting agency may remove a protected consumer security freeze or delete a record of a protected consumer if the protected consumer security freeze was placed, or the record was created, based on a material misrepresentation of fact by the protected consumer or the representative.

(l) If a consumer reporting agency negligently violates subsection (f) by releasing credit information that has been placed under a protected consumer security freeze, the affected protected consumer and representative shall be entitled to all remedies set out in § 47-18-2108 in addition to any other remedies provided for by law.

(m) The division shall prepare a notice for the office of vital records to distribute on and after January 1, 2016, pursuant to § 68-3-314, that explains:

(1) How to request a consumer reporting agency to place a security freeze on a report or record relating to an individual who is under sixteen (16) years of age; and

(2) The benefits of having a security freeze on a credit report or record relating to an individual who is under sixteen (16) years of age.

(n) With regard to security freezes as described in this section, this section supersedes § 47-18-2108.






Part 22 - Video Consumer Privacy

§ 47-18-2201 - Short title.

This part shall be known and may be cited as the "Video Consumer Privacy Act."



§ 47-18-2202 - Legislature findings and intent.

(a) The general assembly finds and declares that the viewing of rented video tapes and movies in the home is a popular and widespread leisure pastime. Innumerable retail establishments in this state commonly record, often by computer, data containing the identities of consumers who have rented video tapes and movies and the titles of the videos rented.

(b) It is the intent of the general assembly by enactment of this part to protect the personal privacy of individuals and their families who rent video cassette tapes and movies and similar audio visual materials, without unreasonably restricting the ability of video tape service providers to collect and use information as is necessary to conducting their business.



§ 47-18-2203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Consumer" means any renter, purchaser, or subscriber of goods or services from a video tape service provider or video tape seller;

(2) "Informed, written consent of the consumer" means that the video tape service provider, prior to furnishing any video tape services, shall offer the consumer an opportunity to elect not to have personally identifiable information disclosed. Such notice shall be in writing in at least ten point (10 pt.) bold face type, affixed to any membership, subscriber or rental agreement between the consumer and the video tape service provider, and shall be posted on a sign in full and clear view of the consumer at the point of rental transaction, and shall read as follows:

"This video tape service provider from time to time provides to marketers of goods and services, the names and addresses of customers and a description or subject matter of materials rented by video customers. You have the right to elect not to have your name, address or the description or subject matter of any material rented included in such description or subject matter of any material rented included in such lists. This election may be changed by you, in writing, at any time.";

(3) "Ordinary course of business" means only debt collection activities, order fulfillment, request processing, and the transfer of ownership;

(4) "Personally identifiable information" means any information which identifies a person as having requested or obtained specific video materials or services from a video tape service provider or video tape seller;

(5) "Video tape seller" means any person engaged in the business of selling prerecorded video cassette tapes or similar audio visual materials; and

(6) "Video tape service provider" means any person engaged in the business of rental of prerecorded video cassette tapes or similar audio visual materials.



§ 47-18-2204 - Disclosure by seller or service provider of personally identifiable information concerning consumers.

(a) A video tape seller or service provider who knowingly discloses, to any person, personally identifiable information concerning any consumer of such provider shall be liable to the aggrieved person for the relief provided in § 47-18-2205.

(b) (1) A video tape seller or service provider shall disclose personally identifiable information concerning any consumer:

(A) To a grand jury pursuant to a grand jury subpoena;

(B) Pursuant to a court order, in a civil proceeding upon a showing of compelling need for the information that cannot be accommodated by any other means, or in a criminal proceeding upon a showing of legitimate need for the information that cannot be accommodated by any other means, if:

(i) The consumer is given reasonable notice, by the person seeking the disclosure, of the court proceeding relevant to the issuance of the court order;

(ii) The consumer is afforded the opportunity to appear and contest the claim of the person seeking the disclosure; and

(iii) The court imposes appropriate safeguards against unauthorized disclosure;

(C) To a law enforcement agency pursuant to a warrant lawfully obtained under the laws of this state or the United States; or

(D) To a court pursuant to a civil action commenced by the video tape seller or service provider or to enforce collection of fines for overdue or unreturned video tapes, and then only to the extent necessary to establish the fact of the rental. Notwithstanding the foregoing, a court shall impose appropriate safeguards against unauthorized disclosure.

(2) In addition, if the consumer is a minor under eighteen (18) years of age, a video tape seller or service provider shall disclose to the minor's parent or legal guardian personally identifiable information concerning the minor upon receiving a request from the parent or legal guardian for such information.

(c) A video tape service seller or provider may disclose personally identifiable information concerning any consumer to:

(1) The consumer;

(2) Any person with the informed, written consent of the consumer; or

(3) Any person if the disclosure is incidental to the ordinary course of business of the video tape service provider or seller; and

(4) Any person if the disclosure is for the exclusive use of marketing goods and services directly to the consumer, and the video tape service seller or provider has provided the consumer with the opportunity, in a clear and conspicuous manner, to prohibit such disclosure.

(d) Personally identifiable information obtained in any manner other than as provided in this section shall not be received in evidence in any trial, hearing, arbitration, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee or other authority of the state or any political subdivision thereof.

(e) A person subject to this section shall destroy personally identifiable information as soon as practicable, but no later than one (1) year from the date the information is no longer necessary for the purpose for which it was collected unless a request or order for access to such information under this part is pending.



§ 47-18-2205 - Liability for damages.

Any person found to be in violation of this part shall be liable to the aggrieved consumer for all actual damages sustained by such consumer as a result of the violation.






Part 24 - Unsolicited Loans

§ 47-18-2401 - Notice requirements for unsolicited loans.

Unless otherwise agreed, where unsolicited mail that resembles a check is, upon endorsement by the payee, a loan, the payee is under no duty to repay such loan unless such unsolicited mail has upon its face in boldface letters at least one-half inch (1/2'') in height the following:

THIS IS A LOAN.



§ 47-18-2402 - Failure to provide notice a defense to collection action.

In any action for the collection of the balance due on an unsolicited loan received by mail that resembles a check, it shall be a complete defense that such unsolicited loan was not actually requested by the defendant and such mail did not have upon its face the language required by § 47-18-2401.



§ 47-18-2403 - Violation of part constituting unfair or deceptive trade practice.

A violation of this part constitutes a violation of the Tennessee Consumer Protection Act of 1977, compiled in part 1 of this chapter. For the purposes of the application of the Tennessee Consumer Protection Act of 1977, any violation of this part shall be construed to constitute an unfair or deceptive act or practice affecting the conduct of any trade or commerce and shall be subject to the penalties and remedies as provided in that act.



§ 47-18-2404 - Notices and obligations -- Application -- Damages.

(a) (1) Any solicitation to lend money to a person for the consolidation or payment of other indebtedness which will result in that person's owner-occupied residence becoming collateral or security for the loan or payment of money shall clearly state, in bold face type at least as large as any used in the solicitation otherwise, or by a separate clearly stated written notice, in bold face type at least ten (10) points, the following:

(A) Failure to make timely payments or to repay the loan will result in the borrower's home being subject to foreclosure; and

(B) Additional information on debt consolidation loans is available from the department of commerce and insurance, division of consumer affairs at 1-800-342-8385.

(2) Such solicitation shall, in like manner, state either one (1) of the following, as appropriate:

(A) It is the obligation of the lender to make payments to prior lenders; or

(B) It is the obligation of the borrower to make payments to prior lenders.

(b) This section shall apply to all solicitations, whether made through the mails, in person, by telephone, fax, or electronically, or through any other agency or medium to a resident of the state. If the solicitation is made in person or by telephone, then the person making the solicitation shall clearly express the notices and obligations required to be given under subdivisions (a)(1) and (2).

(c) Failure to comply with this section shall subject the lender to damages up to three (3) times the amount of actual damages pursuant to § 47-18-109.

(d) The notices and obligations described in subsection (a) shall be clearly expressed in any debt consolidation contract or loan agreement consolidating such loans, in bold face type of at least ten (10) points, in immediate proximity to the space reserved for the signature of the borrower.

(e) This section shall not apply to any state or national bank, credit union, savings and loan, or to any subsidiary or affiliate of any such state or national bank, credit union, savings and loan or any person or entity licensed by or subject to regulation by the department of financial institutions.






Part 25 - Unsolicited Advertising by Electronic Means

§ 47-18-2501 - Regulation of unsolicited electronic advertising -- Falsification of electronic mail transmission information prohibited -- Institution of actions and damages.

(a) No person or entity conducting business in this state shall send by e-mail or cause to be e-mailed, documents consisting of unsolicited advertising material for the lease, sale, rental, gift offer, or other disposition of any realty, goods, services, or extension of credit unless that person or entity shall establish a toll-free telephone number or return e-mail address that a recipient of the unsolicited e-mailed documents may call to notify the sender not to e-mail the recipient any further unsolicited documents.

(b) Upon notification by a recipient of the recipient's request not to receive any further unsolicited e-mailed documents, no person or entity conducting business in this state shall e-mail or cause to be e-mailed, any unsolicited documents to that recipient.

(c) A person or entity sending an unsolicited email shall establish a toll-free telephone number or valid sender operated return e-mail address that the recipient of the unsolicited documents may call or e-mail to notify the sender not to e-mail any further unsolicited documents.

(d) If e-mail that consists of unsolicited advertising material for the lease, sale, rental, gift offer or other disposition of any realty, goods, services or extension of credit, the subject line of each and every message shall include "ADV:" as the first four (4) characters. If these messages contain information that consists of unsolicited advertising material for the lease, sale, rental, gift offer, or other disposition of any realty, goods, services, or extension of credit, that may only be viewed, purchased, rented, leased, or held in possession by an individual eighteen (18) years of age or older, the subject line of each and every message shall include "ADV:ADLT" as the first eight (8) characters.

(e) In the case of unsolicited bulk e-mail, this section shall apply when the unsolicited e-mailed documents are delivered to a Tennessee resident via an electronic mail service provider's service or equipment located in this state. For these purposes, "electronic mail service provider" means any business or organization qualified to do business in this state that provides individuals, corporations, or other entities the ability to send or receive electronic mail through equipment located in this state and that is an intermediary in sending or receiving electronic mail.

(f) It is unlawful for any person to sell, give or otherwise distribute or possess with the intent to sell, give or distribute software which:

(1) Is primarily designed or produced for the purpose of facilitating or enabling the falsification of electronic mail transmission information or other routing information;

(2) Has only limited commercially significant purpose or use other than to facilitate or enable the falsification of electronic mail transmission information or other routing information; or

(3) Is marketed by that person or another acting in concert with that person with that person's knowledge for use in facilitating or enabling the falsification of electronic mail transmission information or other routing information.

(g) As used in this section, "e-mail" or "cause to be e-mailed" does not include or refer to the transmission of any documents by the telecommunications utility or Internet service provider to the extent that the telecommunications utility or Internet service provider merely carries that transmission over its network.

(h) (1) Any person whose property or person is injured by reason of a violation of any provision of this section may sue therefor and recover for any damages sustained, and the costs of such suit. Without limiting the generality of the term, "damages" includes loss of profits.

(2) If the injury arises from the transmission of unsolicited bulk electronic mail, the injured person, other than an electronic mail service provider, may also recover attorneys' fees and costs, and may elect, in lieu of actual damages, to recover the lesser of ten dollars ($10.00) for each and every unsolicited bulk electronic mail message transmitted in violation of this section, or five thousand dollars ($5,000) per day. The injured person shall not have a cause of action against the electronic mail service provider that merely transmitted the unsolicited bulk electronic mail over its computer network.

(3) If the injury arises from the transmission of unsolicited bulk electronic mail, an injured electronic mail service provider may also recover attorneys' fees and costs, and may elect, in lieu of actual damages, to recover the greater of ten dollars ($10.00) for each and every unsolicited bulk electronic mail message transmitted in violation of this section, or five thousand dollars ($5,000) per day.

(4) At the request of any party to an action brought pursuant to this section, the court may, in its discretion, conduct all legal proceedings in such a way as to protect the secrecy and security of the computer, computer network, computer data, computer program and computer software involved in order to prevent possible recurrence of the same or a similar act by another person and to protect any trade secrets of any party.

(5) This subsection (h) shall not be construed to limit any person's right to pursue any additional civil remedy otherwise allowed by law.

(i) This section shall not be construed to restrict or apply to constitutionally protected communications to and from citizens and their elected representatives.

(j) This section, or any part of this section, shall become inoperative on and after the date that federal law is enacted that prohibits or otherwise regulates the transmission of unsolicited advertising by electronic mail (e-mail).



§ 47-18-2502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Computer network" means a set of related, remotely connected devices and any communications facilities, including more than one (1) computer with the capability to transmit data among them through the communications facilities; and

(2) "Without authority" means a person using the computer network of an electronic mail service provider to transmit unsolicited bulk electronic mail in contravention of the authority granted by or in violation of the policies set by the electronic mail service provider. Transmission of electronic mail from an organization to its members shall not be deemed to be unsolicited bulk electronic mail.






Part 26 - Structured Settlement Protection

§ 47-18-2601 - Short title.

This part shall be known and may be cited as the "Structured Settlement Protection Act."



§ 47-18-2602 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Annuity insurer" means an insurer that has issued an insurance policy or annuity contract used to fund periodic payments under a structured settlement;

(2) "Applicable law" means state or federal statutes of the United States;

(3) "Dependents" includes a payee's spouse and minor children and all other family members and other persons for whom the payee is legally obligated to provide support, including alimony;

(4) "Discounted present value" means the present value of future payments, as determined by discounting such payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the internal revenue service, and the present value of the payments to be transferred by the payee using the actual discount rate applied to the transfer, stated as an annual percentage rate;

(5) "Independent professional advice" means advice of an attorney, certified public accountant, actuary or other licensed professional adviser;

(6) "Interested parties" means, with respect to any structured settlement, the payee, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under such structured settlement;

(7) "Payee" means an individual who is receiving tax-free damage payments under a structured settlement and proposes to make a transfer of payment rights thereunder;

(8) "Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of 26 U.S.C. § 130, as amended from time to time;

(9) "Responsible administrative authority" means, with respect to a structured settlement, any government authority vested by law with exclusive jurisdiction over the settled claim resolved by such structured settlement;

(10) "Settled claim" means the original tort claim;

(11) "Structured settlement" means an arrangement for periodic payment of damages for personal injuries established by settlement or judgment in resolution of a tort claim;

(12) "Structured settlement agreement" means the agreement, judgment, stipulation, or release embodying the terms of a structured settlement, including the rights of the payee to receive periodic payments;

(13) "Structured settlement obligor" means, with respect to any structured settlement, the party that has the continuing periodic payment obligation to the payee under a structured settlement agreement or a qualified assignment agreement;

(14) "Structured settlement payment rights" means rights to receive periodic payments (including lump sum payments) under a structured settlement, whether from the settlement obligor or the annuity issuer where:

(A) The payee is domiciled in this state;

(B) The structured settlement agreement was approved by a court or responsible administrative authority in this state; or

(C) The structured settlement agreement is governed by the laws of this state;

(15) "Terms of the structured settlement" includes, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement and any order or approval of any court or responsible administrative authority or other government authority authorizing or approving such structured settlement;

(16) "Transfer" means any sale, assignment, pledge, hypothecation, commutation, advance or other form of alienation or encumbrance made by a payee for consideration; and

(17) "Transfer agreement" means the agreement providing for transfer of structured settlement payment rights from a payee to a transferee.



§ 47-18-2603 - Transfer agreement -- Requirements.

No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been authorized in advance in a final order of a court of competent jurisdiction or a responsible administrative authority, and complies with all of the following:

(1) The transfer complies with the requirements of this part and will not contravene other applicable law;

(2) Not less than ten (10) days prior to the date on which the payee executes the transfer agreement, the transferee has provided to the payee a disclosure statement in bold type, no smaller than fourteen (14) points, setting forth:

(A) The amounts and due dates of the structured settlement payments to be transferred;

(B) The aggregate amount of such payments;

(C) The discounted present value of such payments, together with the discount rate used in determining such discounted present value;

(D) The gross amount payable to the payee in exchange for such payments;

(E) An itemized listing of all brokers' commissions, service charges, application fees, processing fees, closing costs, filing fees, administrative fees, notary fees and other commissions, fees, costs, expenses and charges, and a good faith estimate of all legal fees and court costs payable by the payee or deductible from the gross amount otherwise payable to the payee;

(F) The net amount payable to the payee after deduction of all commissions, fees, costs, expenses and charges described in subdivision (2)(E); and

(G) The amount of any penalty and the aggregate amount of any liquidated damages (inclusive of penalties) payable by the payee in the event of any breach of the transfer agreement by the payee;

(3) The payee has established that the transfer is fair and reasonable and in the best interest of the payee;

(4) The payee has been advised by the transferee, in writing, to seek independent professional advice regarding the financial, legal and tax implications of the transfer; and

(5) The transferee has given written notice of the transferee's name, address and taxpayer identification number to the annuity issuer and the structured settlement obligor and has filed a copy of such notice with the court or responsible administrative authority.



§ 47-18-2604 - Circuit court jurisdiction -- Requirements for notice -- Best interest standard -- Fees.

(a) The circuit court shall have nonexclusive jurisdiction over any application for authorization under § 47-18-2603 of a transfer of structured settlement payment rights.

(b) Not less than twenty (20) days prior to the scheduled hearing on any application for authorization of a transfer of structured settlement payment rights under § 47-18-2603, the transferee shall file with the court or responsible administrative authority and serve on any other government authority which previously approved the structured settlement, and on all interested parties, a notice of the proposed transfer and the application for its authorization, including in such notice:

(1) A copy of the transferee's application;

(2) A copy of the transfer agreement;

(3) A copy of the disclosure statement required under § 47-18-2603(2);

(4) Notification that any interested party is entitled to support, oppose or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and

(5) Notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed (which shall be not less than fifteen (15) days after service of the transferee's notice) in order to be considered by the court or responsible administrative authority.

(c) In determining whether the transfer is in the payee's best interest under § 47-18-2603(3), the court should consider:

(1) The terms of the transfer;

(2) Whether the payee has other sources of income, other than the structured settlement payment rights to be transferred;

(3) The effect of the transfer, if any, on the payee's dependents and whether the transfer would be likely to result in financial hardship for such dependents; and

(4) If a payee is currently required by a court order, judgment, or decree to pay child support or alimony, the effect of the transfer on the payee's ability to continue to pay such support or alimony.

(d) The structured settlement obligor and annuity issuer shall, as to all parties except the transferee, be discharged and released from any and all liability for the transferred payments.

(e) The transferee and any assignee shall be liable to the structured settlement obligor and the annuity issuer for any and all taxes and other costs and liabilities, other than costs incurred in opposing the transfer, incurred as a result of complying with the court order approving the transfer.

(f) Neither the annuity issuer nor the structured settlement obligor may be required to divide any structured settlement payment between the payee and any transferee or assignee or between two (2) or more transferees or assignees.

(g) If any party acting in bad faith withholds consent to the transfer, the court may, in its discretion, award the prevailing party reasonable attorney fees and costs.



§ 47-18-2605 - Waiver -- Failure to satisfy conditions.

(a) The provisions of this part may not be waived.

(b) No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee based on any failure of such transfer to satisfy the conditions of § 47-18-2603.



§ 47-18-2606 - Other statutory provisions remain valid.

Nothing contained in this part shall be construed to authorize any transfer of structured settlement payment rights in contravention of applicable law or to give effect to any transfer of structured settlement payment rights that is invalid under applicable law.



§ 47-18-2607 - Applicability.

This part shall apply to any transfer of structured settlement payment rights under a transfer agreement entered into on or after June 23, 2000; provided, that nothing contained herein shall imply that any transfer under a transfer agreement reached prior to June 23, 2000 is ineffective.






Part 27 - Health-Related Cash Discounts

§ 47-18-2701 - Prohibited activities.

It shall be unlawful and a violation of this part for any person to sell, market, promote, advertise or otherwise distribute any card or other purchasing mechanism or device, which is not insurance, that purports to offer discounts or access to discounts from health care providers in health-related purchases where:

(1) Such card or other purchasing mechanism or device does not expressly provide in bold and prominent type that the discounts are not insurance;

(2) Such discounts are not specifically authorized in a contract with each health care provider listed in conjunction with the card or other purchasing mechanism or device; or

(3) The discounts or access to discounts offered or the range of discounts or access to the range of discounts offered are misleading, deceptive or fraudulent, regardless of the literal wording used.



§ 47-18-2702 - Jurisdiction.

(a) Any person subject to liability under this part shall be deemed, as a matter of law, to have purposefully availed themselves of the privileges of conducting activities within Tennessee, sufficient to subject the person to the personal jurisdiction of the circuit or chancery court hearing an action brought pursuant to this part.

(b) An action for violation of this part may be brought:

(1) In the county where the plaintiff resides;

(2) In the county where the plaintiff conducts business; or

(3) In the county where the card or other purchasing mechanism or device was sold, marketed, promoted, advertised or otherwise distributed.

(c) (1) If, in such action, the court shall find that the defendant is violating or has violated any of the provisions of this part, it shall enjoin the defendant from a continuance thereof.

(2) In addition to injunctive relief, the plaintiff in the action shall be entitled to recover from the defendant one hundred dollars ($100) per card or other purchasing mechanism or device sold, marketed, promoted, advertised or otherwise distributed within Tennessee, or ten thousand dollars ($10,000), whichever is greater.

(d) The remedies prescribed in this section are cumulative and in addition to the remedies prescribed in the Tennessee Consumer Protection Act of 1977, compiled in part 1 of this chapter and any other applicable criminal, civil or administrative penalties.



§ 47-18-2703 - Application.

Nothing in this part shall be construed to apply to:

(1) Eye or vision care services, glasses or contact lenses provided by an optometrist or ophthalmologist; or

(2) Discount cards provided to members of a nonprofit association as an incidental benefit to membership in the association; provided, that membership in such association entitles members to apply for insurance that is available only to members of the association.



§ 47-18-2704 - Compliance by issuers.

Any person subject to liability under this part shall be required to issue cards complying with the provisions of this section on July 1, 2001, or upon the issuance of a renewed card before July 1, 2002, whichever is later.






Part 28 - Price-Gouging of Vaccines and Inoculations during Medical Emergencies

§ 47-18-2801 - Public policy.

Price gouging of vaccines and inoculations during a medical emergency is contrary to the public policy of the state of Tennessee.



§ 47-18-2802 - Prohibited acts during medical emergency -- Defenses.

(a) Upon the proclamation of a medical emergency by the commissioner of health and continuing until such emergency is terminated, it is unlawful, for any person, including, but not limited to, a distributor, supplier, hospital, clinic, pharmacy or other health care provider, to charge any other person a price for a vaccine or inoculation that is grossly in excess of the price generally charged for the same or similar vaccine or inoculation in the usual course of business in the year prior to the year of the proclaimed medical emergency.

(b) It is an affirmative defense to prosecution under this part, which must be proven by a preponderance of the evidence, that such price increase was directly attributable to:

(1) Additional costs for labor or materials used to produce or provide the vaccine or inoculation; or

(2) Additional costs imposed on a hospital, clinic, pharmacy or other health care provider by a manufacturer, distributor or supplier of the vaccine.

(c) A medical emergency shall be terminated by proclamation of the commissioner of health when, in the discretion of the commissioner, the medical emergency has ended.



§ 47-18-2803 - Violations.

A violation of this part, or any rules and regulations promulgated under this part, constitutes an unfair or deceptive act or practice under § 47-18-104(a). A civil action for violation of this part may be brought under part 1 of this chapter.



§ 47-18-2804 - Provisions of part supplemental.

This part is intended to be in addition to and supplemental to part 51 of this chapter.



§ 47-18-2805 - Rules and regulations.

The commissioner of health is authorized to promulgate rules and regulations to effectuate this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 29 - Protection of Confidential Information

§ 47-18-2901 - Safeguards and procedures for ensuring that confidential information protected on laptop computers and other removable storage devices -- Claim for damages.

(a) Each state agency shall create safeguards and procedures for ensuring that confidential information regarding citizens is securely protected on all laptop computers and other removable storage devices used by the state agency.

(b) All municipalities and counties shall create safeguards and procedures for ensuring that confidential information regarding citizens is securely protected on all laptop computers and other removable storage devices used by the municipality or county.

(c) Notwithstanding any other law to the contrary, failure to comply with this section shall create a cause of action or claim for damages against the state, municipality, or county if a citizen of this state proves by clear and convincing evidence that the citizen was a victim of identity theft due to a failure to provide safeguards and procedures regarding that citizen's confidential information.






Part 50 - Consumer Affairs Division

§ 47-18-5001 - Creation -- Director.

(a) There is hereby created in the department of commerce and insurance the division of consumer affairs.

(b) This division shall be headed by a director of consumer affairs who shall be appointed by, and serve at the pleasure of, the commissioner of commerce and insurance.



§ 47-18-5002 - Powers and duties.

The division of consumer affairs has the power to employ such personnel as may be approved by the commissioners of commerce and insurance and finance and administration, and shall:

(1) Enforce part 1 of this chapter and this section throughout the state of Tennessee;

(2) Employ within budgetary limitations the necessary professional, investigative, and clerical staff needed to effectuate part 1 of this chapter and this section;

(3) Promulgate reasonable procedural rules and regulations needed to carry out part 1 of this chapter and this section. These rules shall be adopted in accordance with the Uniform Administrative Procedure Act, compiled in title 4, chapter 5. Prior to the promulgation of any rule or regulation having the force or effect of law, such rule or regulation must be submitted to the commerce and labor committee of the senate and to the consumer and human resources committee of the house of representatives for their concurrence. Any rule or regulation which is not acted upon by such committees within thirty (30) days after notice of the filing thereof is given to the chairs of the committees shall become effective notwithstanding subsequent action by the committees;

(4) Conduct investigations and research, hold public hearings, or conduct and publish studies relating to the distribution or furnishing of goods or services to or for the use of consumers when the division or the attorney general and reporter has reason to believe that there are or have been persistent or consistent violations of part 1 of this chapter and this section; provided, that § 47-18-106 shall not be applicable to this subdivision (4);

(5) Serve as the central coordinating agency and clearinghouse for receiving complaints by Tennessee consumers of illegal, fraudulent, deceptive or dangerous practices;

(6) Report annually to the general assembly on the activities of the division. The report shall include, but not be limited to, a statement of the investigatory and enforcement procedures and policies of the division, as well as a statement of the number of complaints filed and of investigations or enforcement proceedings instituted and of their disposition. The report shall not identify any person who has not been otherwise publicly identified in enforcement proceedings unless such person consents to identification. The report may include recommendations for proposed legislation designed to remedy specific unfair or deceptive acts or practices;

(7) Lend assistance to any district attorney general who elects to criminally prosecute any person for any criminal act or practice directed against the consuming public; and

(8) Promote consumer education and inform the public of policies, decisions, and legislation affecting consumers.






Part 51 - Tennessee Price-Gouging Act of 2002

§ 47-18-5101 - Legislative intent.

The general assembly finds and declares that:

(1) The threats of terrorism are real and could impose horrific social and economic damage on Tennessee;

(2) Terrorist attacks can dismantle the stability of markets and free trade;

(3) Pricing of consumer goods and services is generally best left to the marketplace under ordinary conditions, but when a declared state of emergency results in abnormal disruptions of the market, the public interest requires that excessive and unjustified increases in the prices of consumer goods and services should be discouraged;

(4) Because of the September 11, 2001, terrorist attacks that took place in New York and Arlington, Virginia, some businesses across Tennessee engaged in the economic practice commonly known as price-gouging;

(5) Protecting the public from price-gouging is a vital function of state government in providing for the health, safety, and welfare of consumers;

(6) The intent of the general assembly in enacting this part is to protect citizens from excessive and unjustified increases in the prices charged during or shortly after a declared state of emergency for goods and services that are vital or necessary for the consumer. Further, it is the intent of the general assembly that this part be liberally construed so that its beneficial purposes may be served.



§ 47-18-5102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Building materials" means lumber, construction tools, windows, and anything else used in the building or rebuilding of property;

(2) "Consumer food item" means any article that is used or intended for use for food, drink, confection, or condiment by a person or animal;

(3) "Emergency supplies" includes, but is not limited to, water, flashlights, radios, batteries, candles, blankets, soap, diapers, temporary shelters, tape, toiletries, plywood, nails, and hammers;

(4) "Gasoline" means any fuel used to power any motor vehicle or power tool;

(5) "Goods" has the same meaning as provided in § 47-18-103;

(6) "Housing" means any rental housing leased on a month-to-month term;

(7) "Medical supplies" includes, but is not limited to, prescription and nonprescription medications, bandages, gauze, isopropyl alcohol, and antibacterial products;

(8) "Person" has the same meaning as provided in § 47-18-103;

(9) "Repair or reconstruction services" means services performed by any person for repairs to residential or commercial property of any type that is damaged as a result of a disaster or terrorist attack;

(10) "Services" has the same meaning as provided in § 47-18-103;

(11) "State of emergency" means a natural or man-made disaster or emergency resulting from terrorist attack, war, strike, civil disturbance, tornado, earthquake, fire, flood, or any other natural disaster declared by the president of the United States or by the governor pursuant to title 58, chapter 2, part 1; and

(12) "Transportation, freight, and storage services" means any service that is performed by any company that contracts to move, store, or transport personal or business property or rents equipment for those purposes.



§ 47-18-5103 - Prohibited acts during state of emergency.

Upon the proclamation of a state of emergency and continuing until the state of emergency is terminated, it is unlawful, in any county or municipality covered by the state of emergency, for any person to charge any other person a price for any consumer food item; repair or construction services; emergency supplies; medical supplies; building materials; gasoline; transportation, freight, and storage services; or housing, that is grossly in excess of the price generally charged for the same or similar goods or services in the usual course of business immediately prior to the events giving rise to the state of emergency. An otherwise grossly excessive price increase shall not be unlawful if the person charging such higher price establishes by prima facie evidence that the increase was directly attributable to additional costs imposed on it by the supplier of the goods or services, or was directly attributable to additional costs for labor or materials used to provide the goods or services.



§ 47-18-5104 - Violation -- Unfair or deceptive act or practice -- Penalties cumulative.

(a) Violation of any provision of this part, or any rules and regulations promulgated hereunder, constitutes an unfair or deceptive act or practice under § 47-18-104(a); provided, that no criminal penalty shall be incurred for violation of this part. A civil action for violation of this part may be brought under part 1 of this chapter.

(b) The remedies and penalties provided in this section are cumulative. Nothing in this part shall preempt any local ordinance prohibiting the same or similar conduct or imposing a more severe penalty for the same conduct prohibited in this part.






Part 52 - Anti-Phishing Act of 2006

§ 47-18-5201 - Short title.

This part shall be known and may be cited as the "Anti-Phishing Act of 2006."



§ 47-18-5202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Ascertainable loss" means an identifiable deprivation, detriment or injury arising from the identity theft or from any unfair, misleading or deceptive act or practice, even when the precise amount of the loss is not known. Whenever a violation of this part has occurred, an ascertainable loss shall be presumed to exist;

(2) "Division" means the division of consumer affairs of the department of commerce and insurance;

(3) "Electronic mail message" means a message sent to a unique destination, commonly expressed as a string of characters, consisting of a unique user name or mailbox, commonly referred to as the "local part," and a reference to an Internet domain, commonly referred to as the "domain part," whether or not displayed, to which an electronic message can be sent or delivered;

(4) "Identification documents" means any card, certificate or document that identifies, or purports to identify, the bearer of such document, whether or not intended for use as identification, and includes, but is not limited to, documents purporting to be driver licenses, nondriver identification cards, birth certificates, marriage certificates, divorce certificates, passports, immigration documents, social security cards, employee identification cards, cards issued by the government to provide benefits of any sort, health care benefit cards, or health benefit organization, insurance company or managed care organization cards for the purpose of identifying a person eligible for services;

(5) "Identifying information" means, with respect to an individual, any of the following:

(A) Social security number;

(B) Driver license number;

(C) Bank account number;

(D) Credit card or debit card number;

(E) Personal identification number (PIN);

(F) Biometric data;

(G) Private medical information (PMI);

(H) Fingerprints;

(I) Account password; or

(J) Any other piece of information that can be used to access an individual's financial accounts or obtain identification, act as identification, or obtain goods or services;

(6) "Internet" means the global information system that is logically linked together by a globally unique address space based on the Internet protocol (IP), or its subsequent extensions, and that is able to support communications using the Transmission Control Protocol/Internet Protocol (TCP/IP) suite, or its subsequent extensions, or other IP-compatible protocols, and that provides, uses, or makes accessible, either publicly or privately, high level services layered on communications and related infrastructure;

(7) "Person" means a natural person, consumer, individual, governmental agency, partnership, corporation, trust, estate, incorporated or unincorporated association, and any other legal or commercial entity however organized;

(8) "Tennessee Consumer Protection Act" means the Tennessee Consumer Protection Act of 1977, compiled in part 1 of this chapter and related statutes. Related statutes specifically include any statute that indicates within the law, regulation or rule that a violation of that law, regulation or rule is a violation of the Tennessee Consumer Protection Act. Without limiting the scope of this subdivision (8), related statutes include, but are not limited to, the Membership Camping Act, compiled in title 66, chapter 32, part 3; and

(9) "Web page" means a location that has a single uniform resource locator or other single location with respect to the Internet.



§ 47-18-5203 - Violation of part.

(a) It shall be unlawful for any person to represent oneself, either directly or by implication, to be another person, without the authorization or permission of such other person, through the use of the Internet, electronic mail messages or any other electronic means, including wireless communication, and to solicit, request, or take any action to induce a resident of this state to provide identifying information or identification documents.

(b) It shall be unlawful for any person without the authorization or permission of the person who is the subject of the identifying information, with the intent to defraud, for such person's own use or the use of a third person, or to sell or distribute the information to another, to:

(1) Fraudulently obtain, record or access identifying information that would assist in accessing financial resources, obtaining identification documents, or obtaining benefits of such other person;

(2) Obtain goods or services through the use of identifying information of such other person; or

(3) Obtain identification documents in such other person's name.

(c) It shall be unlawful for any person with the intent to defraud and without the authorization or permission of the person who is the owner or licensee of a web page or web site to:

(1) Knowingly duplicate or mimic all or any portion of the web site or web page;

(2) Direct or redirect an electronic mail message from the IP address of a person to any other IP address;

(3) Use any trademark, logo, name, or copyright of another person on a web page; or

(4) Create an apparent but false link to a web page of a person that is directed or redirected to a web page or IP address other than that of the person represented.

(d) It shall be unlawful for any person to attempt to commit any of the offenses enumerated in this section.



§ 47-18-5204 - Persons allowed to bring an action for damages.

(a) The following persons may bring an action against a person who violates or is in violation of § 47-18-5203:

(1) (A) A person who:

(i) Is engaged in the business of providing Internet access service to the public, owns a web page, or owns a trademark; and

(ii) Suffers ascertainable loss by a violation of § 47-18-5203.

(B) An action brought under subdivision (a)(1)(A) may seek to recover the greater of actual damages or five hundred thousand dollars ($500,000); or

(2) (A) An individual who suffers an ascertainable loss by a violation of § 47-18-5203 may bring an action, but only against a person who has directly violated § 47-18-5203.

(B) An action brought under subdivision (a)(2)(A) may seek to enjoin further violations of § 47-18-5203 and to recover the greater of three (3) times the amount of actual damages or five thousand dollars ($5,000), per violation.

(b) The attorney general and reporter or a district attorney general may bring an action against a person who violates or is in violation of § 47-18-5203 to enjoin further violations of § 47-18-5203 and to recover a civil penalty of up to two thousand five hundred dollars ($2,500), per violation.

(c) In an action pursuant to this part, a court may, in addition, do either or both of the following:

(1) Increase the recoverable damages to an amount up to three (3) times the damages otherwise recoverable under subsection (a) in cases in which the defendant has established a pattern and practice of violating § 47-18-5203; or

(2) Award costs of the suit and reasonable attorney's fees to a prevailing plaintiff.

(d) The remedies provided in this part do not preclude the seeking of remedies, including criminal remedies, under any other applicable law.

(e) For purposes of subdivision (a)(1), multiple violations of § 47-18-5203 resulting from any single action or conduct shall constitute one (1) violation.

(f) No provider of an interactive computer service may be held liable under this part or any other state law for identifying, removing, or disabling access to content that resides on an Internet web page or other online location that such provider believes in good faith is used to engage in a violation of this part.



§ 47-18-5205 - Violation of part constituting violation of the Tennessee Consumer Protection Act -- Application and construction.

(a) A violation of this part constitutes a violation of the Tennessee Consumer Protection Act.

(b) For the purpose of application of the Tennessee Consumer Protection Act, any violation of this part shall be construed to constitute an unfair or deceptive act or practice affecting trade or commerce and subject to the penalties and remedies as provided in such act, in addition to the penalties and remedies set forth in this part.

(c) If the division has reason to believe that any person has violated any provision of this part, the attorney general and reporter, at the request of the division, may institute a proceeding under this chapter.






Part 53 - Tennessee Truth in Music Advertising Act

§ 47-18-5301 - Short title.

This part shall be known and may be cited as the "Tennessee Truth in Music Advertising Act."



§ 47-18-5302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Performing group" means a vocal or instrumental group seeking to use the name of another group that has previously released a commercial sound recording under that name;

(2) "Recording group" means a vocal or instrumental group at least one (1) of whose members has previously released a commercial sound recording under that group's name and in which the member or members have a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group; and

(3) "Sound recording" means a work that results from the fixation on a material object of a series of musical, spoken or other sounds regardless of the nature of the material object, such as a disc, tape, or other phono-record, in which the sounds are embodied.



§ 47-18-5303 - Prohibited musical performance or production.

No person shall advertise or conduct a live musical performance or production in this state through the use of a false, deceptive, or misleading affiliation, connection, or association, between a performing group and a recording group. The prohibition contained in this section does not apply if:

(1) The performing group is the authorized registrant and owner of a federal service mark for that group registered in the United States patent and trademark office;

(2) At least one (1) member of the performing group was a member of the recording group and has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group;

(3) The live musical performance or production is identified in all advertising and promotion as a salute or tribute, and the name of the vocal or instrumental group performing is not so closely related or similar to that used by the recording group that it would tend to confuse or mislead the public;

(4) The advertising does not relate to a live musical performance or production taking place in this state; or

(5) The performance or production is expressly authorized by the performing group.



§ 47-18-5304 - Violations -- Application and construction.

(a) A violation of this part constitutes a violation of the Tennessee Consumer Protection Act of 1977, compiled in part 1 of this chapter.

(b) For the purpose of application of the Tennessee Consumer Protection Act of 1977, any violation of this part shall be construed to constitute an unfair or deceptive act or practice affecting the conduct of trade or commerce and subject to the penalties and remedies as provided by that act. The division of consumer affairs in the department of commerce and insurance may assess a civil penalty of not less than five thousand dollars ($5,000) nor more than fifteen thousand dollars ($15,000) for a violation of this part. For purposes of this part, each performance in violation of this part constitutes a separate violation of this part. The civil penalties recoverable by this state under this part are supplemental and cumulative to any other available civil or criminal penalties and relief available under other laws, regulations and rules, including, but not limited to, those available pursuant to § 47-18-108.






Part 54 - Foreclosure-Related Rescue Services

§ 47-18-5401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Foreclosure-related rescue services" means any service related to or promising assistance in connection with:

(A) Stopping, avoiding or delaying foreclosure proceedings concerning residential real property; or

(B) Curing or otherwise addressing a default or failure to timely pay with respect to a residential mortgage loan obligation;

(2) "Foreclosure-rescue consultant" means a person who directly or indirectly makes a solicitation, representation or offer to a homeowner to provide or perform, in return for payment of money or other valuable consideration, foreclosure-related rescue services; provided, that a foreclosure-rescue consultant shall not include:

(A) A person acting under the express authority or written approval of the United States department of housing and urban development or other department or agency of the United States or this state to provide foreclosure-related rescue services; provided, that the person does not solicit, charge, receive or attempt to collect or secure payment, directly or indirectly, for foreclosure-related rescue services except as expressly authorized by federal law, regulation or rule;

(B) A charitable, not-for-profit agency or organization, as determined by the United States internal revenue service under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3), that offers counseling or advice to an owner of residential real property in foreclosure or loan default if the agency or organization does not contract for foreclosure-related rescue services with a for-profit lender or person facilitating or engaging in foreclosure-rescue transactions, and does not solicit, charge, receive or attempt to collect or secure payment, directly or indirectly, for foreclosure-related services;

(C) A person who holds or is owed an obligation secured by a lien on any residential real property in foreclosure if the person performs foreclosure-related rescue services in connection with this obligation or lien and the obligation or lien was not the result of or part of a proposed foreclosure reconveyance or foreclosure-rescue transaction;

(D) A state or national bank or its subsidiary, a state or federal savings institution or its subsidiary, a state or federal credit union, an industrial loan and thrift company or a licensed mortgage loan broker or originator; or

(E) An attorney licensed or otherwise authorized to practice law in this state who is providing legal services to a client;

(3) "Foreclosure-rescue transaction" means a transaction that is designed or intended by the parties to stop, avoid or delay foreclosure proceedings against a homeowner's residential real property;

(4) "Homeowner" means any record title owner of residential real property that is the subject of foreclosure proceedings; and

(5) "Residential real property" means improved real property used or occupied or intended to be used or occupied for residential purposes by the owner.



§ 47-18-5402 - Marketing of foreclosure-related rescue services -- Agreements and cancellation rights.

(a) In the course of offering or providing foreclosure-related rescue services, no foreclosure-rescue consultant shall:

(1) Engage in any unfair, misleading, or deceptive acts or practices during the course of advertising, marketing, offering, selling or contracting for foreclosure-related services;

(2) Engage in or initiate foreclosure-related rescue services without first executing a written agreement with the homeowner for foreclosure-related rescue services;

(3) Solicit, charge, receive or attempt to collect or secure payment, directly or indirectly, for foreclosure-related rescue services before completing or performing all services contained in the agreement for foreclosure-related rescue services;

(4) Induce or attempt to induce any consumer to enter into a contract or agreement that does not fully comply in all respects with this part; or

(5) Fail to accept and honor a consumer's request to cancel and provide any related refunds within ten (10) business days.

(b) The written agreement for foreclosure-related rescue services required by subdivision (a)(1) shall be printed in at least 12-point uppercase type and shall be signed by both parties. The agreement shall include the name, physical address, telephone number and electronic mail address of the person providing foreclosure-related rescue services, the exact nature and specific detail of each service to be provided, the total amount and terms of charges to be paid by the homeowner for the services and the date of the agreement. The date of the agreement shall not be earlier than the date the homeowner signed the agreement. The foreclosure-rescue consultant shall give the homeowner a copy of the agreement to review not less than one (1) business day before the homeowner is to sign the agreement.

(c) The homeowner has the right to cancel the written agreement without any penalty or obligation if the homeowner cancels the agreement within three (3) business days after signing the written agreement. The right to cancel may not be waived by the homeowner or limited in any manner by the foreclosure-rescue consultant. If the homeowner cancels the agreement, any payments that have been given to the foreclosure-rescue consultant shall be returned to the homeowner within ten (10) business days after receipt of the notice of cancellation.

(d) An agreement for foreclosure-related rescue services shall contain, immediately above the signature line, a statement in at least 12-point uppercase type that substantially complies with the following:

HOMEOWNER'S RIGHT OF CANCELLATION

YOU MAY CANCEL THIS AGREEMENT FOR FORECLOSURE-RELATED RESCUE SERVICES WITHOUT ANY PENALTY OR OBLIGATION WITHIN 3 BUSINESS DAYS FOLLOWING THE DATE THIS AGREEMENT IS SIGNED BY YOU. THE FORECLOSURE-RESCUE CONSULTANT IS PROHIBITED BY LAW FROM ACCEPTING ANY MONEY, PROPERTY, OR OTHER FORM OF PAYMENT FROM YOU UNTIL ALL PROMISED SERVICES ARE COMPLETE. IF FOR ANY REASON YOU HAVE PAID THE CONSULTANT BEFORE CANCELLATION, YOUR PAYMENT MUST BE RETURNED TO YOU NO LATER THAN 10 BUSINESS DAYS AFTER THE CONSULTANT RECEIVES YOUR CANCELLATION NOTICE. TO CANCEL THIS AGREEMENT, A SIGNED AND DATED COPY OF A STATEMENT THAT YOU ARE CANCELLING THE AGREEMENT SHOULD BE MAILED (POSTMARKED) OR DELIVERED TO _________________ (NAME) AT _________________ (PHYSICAL ADDRESS) _________________ OR _________________ (E-MAIL ADDRESS) NO LATER THAN MIDNIGHT OF ____________________ (DATE). IMPORTANT: IT IS RECOMMENDED THAT YOU CONTACT YOUR LENDER OR MORTGAGE SERVICER BEFORE SIGNING THIS AGREEMENT. YOUR LENDER OR MORTGAGE SERVICER MAY BE WILLING TO NEGOTIATE A PAYMENT PLAN OR A RESTRUCTURING WITH YOU FREE OF CHARGE.

(e) The inclusion of the statement in subsection (d) does not prohibit the foreclosure-rescue consultant from giving the homeowner more time in which to cancel the agreement than is set forth in the statement; provided, that all other requirements of this section are met.

(f) The foreclosure-rescue consultant shall give the homeowner a copy of the signed agreement within three (3) hours after the homeowner signs the agreement.

(g) Any contract or agreement for foreclosure-related services that does not contain the provisions set forth in this section shall be void and unenforceable as a matter of law and public policy.






Part 55 - Uniform Debt-Management Services Act

§ 47-18-5501 - Short title.

This part shall be known and may be cited as the "Uniform Debt-Management Services Act."



§ 47-18-5502 - Part definitions.

In this part:

(1) "Administrator" means the commissioner of commerce and insurance;

(2) "Affiliate":

(A) With respect to an individual, means:

(i) The spouse of the individual;

(ii) A sibling of the individual or the spouse of a sibling;

(iii) An individual or the spouse of an individual who is a lineal ancestor or lineal descendant of the individual or the individual's spouse;

(iv) An aunt, uncle, great aunt, great uncle, first cousin, niece, nephew, grandniece, or grandnephew, whether related by the whole or the half blood or adoption, or the spouse of any of them; or

(v) Any other individual occupying the residence of the individual; and

(B) With respect to an entity, means:

(i) A person that directly or indirectly controls, is controlled by or is under common control with the entity;

(ii) An officer of, or an individual performing similar functions with respect to, the entity;

(iii) A director of, or an individual performing similar functions with respect to, the entity;

(iv) Subject to adjustment of the dollar amount pursuant to § 47-18-5532(f), a person that receives or received more than twenty-five thousand dollars ($25,000) from the entity in either the current year or the preceding year or a person that owns more than ten percent (10%) of, or an individual who is employed by or is a director of, a person that receives or received more than twenty-five thousand dollars ($25,000) from the entity in either the current year or the preceding year;

(v) An officer or director of, or an individual performing similar functions with respect to, a person described in this subdivision (2)(B);

(vi) The spouse of, or an individual occupying the residence of, an individual described in subdivisions (2)(B)(i)-(v); or

(vii) An individual who has the relationship specified in subdivision (2)(A)(iv) to an individual or the spouse of an individual described in subdivisions (2)(B)(i)-(v);

(3) "Agreement" means an agreement between a provider and an individual for the performance of debt-management services;

(4) "Bank" means a financial institution, including a commercial bank, savings bank, savings and loan association, credit union and trust company, engaged in the business of banking, chartered under federal or state law, and regulated by a federal or state banking regulatory authority;

(5) "Business address" means the physical location of a business, including the name and number of a street;

(6) "Certified counselor" means an individual certified by a training program or certifying organization, approved by the administrator, that authenticates the competence of individuals providing education and assistance to other individuals in connection with debt-management services in which an agreement contemplates that creditors will reduce finance charges or fees for late payment, default or delinquency;

(7) "Certified debt specialist" means an individual certified by a training program or certifying organization, approved by the administrator, that authenticates the competence of individuals providing education and assistance to other individuals in connection with debt-management services in which an agreement contemplates that creditors will settle debts for less than the full principal amount of debt owed;

(8) "Concessions" means assent to repayment of a debt on terms more favorable to an individual than the terms of the contract between the individual and a creditor;

(9) "Day" means calendar day;

(10) "Debt-management services" means services as an intermediary between an individual and one (1) or more creditors of the individual for the purpose of obtaining concessions, but does not include:

(A) Legal services provided in an attorney-client relationship by an attorney licensed or otherwise authorized to practice law in this state;

(B) Accounting services provided in an accountant-client relationship by a certified public accountant licensed to provide accounting services in this state; or

(C) Financial-planning services provided in a financial planner-client relationship by a member of a financial-planning profession whose members the administrator, by rule, determines are:

(i) Licensed by this state;

(ii) Subject to a disciplinary mechanism;

(iii) Subject to a code of professional responsibility; and

(iv) Subject to a continuing-education requirement;

(11) "Entity" means a person other than an individual;

(12) "Good faith" means honesty in fact and the observance of reasonable standards of fair dealing;

(13) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture or any other legal or commercial entity. The term does not include a public corporation, government or governmental subdivision, agency or instrumentality;

(14) "Plan" means a program or strategy in which a provider furnishes debt-management services to an individual and that includes a schedule of payments to be made by or on behalf of the individual and used to pay debts owed by the individual;

(15) "Principal amount of the debt" means the amount of a debt at the time of an agreement;

(16) "Provider" means a person that provides, offers to provide or agrees to provide debt-management services directly or through others;

(17) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(18) "Settlement fee" means a charge imposed on or paid by an individual in connection with a creditor's assent to accept in full satisfaction of a debt an amount less than the principal amount of the debt;

(19) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol or process;

(20) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States; and

(21) "Trust account" means an account held by a provider that is:

(A) Established in an insured bank;

(B) Separate from other accounts of the provider or its designee;

(C) Designated as a trust account or other account designated to indicate that the money in the account is not the money of the provider or its designee; and

(D) Used to hold money of one (1) or more individuals for disbursement to creditors of the individuals.



§ 47-18-5503 - Exempt agreements and persons.

This part does not apply to:

(1) An agreement with an individual whom the provider has no reason to know resides in this state at the time of the agreement;

(2) A provider to the extent that the provider:

(A) Provides or agrees to provide debt-management, educational or counseling services to an individual whom the provider has no reason to know resides in this state at the time the provider agrees to provide the services; or

(B) Receives no compensation for debt-management services from or on behalf of the individuals to whom it provides the services or from their creditors; or

(3) The following persons or their employees when the person or the employee is engaged in the regular course of the person's business or profession:

(A) A judicial officer, a person acting under an order of a court or an administrative agency or an assignee for the benefit of creditors;

(B) A bank;

(C) An affiliate, as defined in § 47-18-5502, of a bank if the affiliate is regulated by a federal or state banking regulatory authority;

(D) Any person who is engaged in the credit services business as defined in § 47-18-1002 but is not engaged in the business of debt counseling, debt management or debt settlement as defined by this part; provided, that the person is registered as a credit services business with the administrator; or

(E) A title insurer, escrow company or other person that provides bill-paying services if the provision of debt-management services is incidental to the bill-paying services.



§ 47-18-5504 - Registration required -- Maintenance and publication of list of registered providers.

(a) Except as otherwise provided in subsection (b), a provider may not provide debt-management services to an individual whom the provider reasonably should know resides in this state at the time the provider agrees to provide the services, unless the provider is registered under this part.

(b) If a provider is registered under this part, subsection (a) does not apply to an employee or agent of the provider.

(c) The administrator shall maintain and publicize a list of the names of all registered providers.



§ 47-18-5505 - Application for registration -- Form, fee, and accompanying documents.

(a) An application for registration as a provider must be in a form prescribed by the administrator.

(b) Subject to adjustment of dollar amounts pursuant to § 47-18-5532(f), an application for registration as a provider must be accompanied by:

(1) The fee established by the administrator;

(2) The bond required by § 47-18-5513;

(3) Identification of all trust accounts required by § 47-18-5522 and an irrevocable consent authorizing the administrator to review and examine the trust accounts;

(4) Evidence of insurance in the amount of two hundred fifty thousand dollars ($250,000):

(A) Against the risks of dishonesty, fraud, theft and other misconduct on the part of the applicant or a director, employee or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this state and rated at least "A" or equivalent by a nationally recognized rating organization approved by the administrator;

(C) With a deductible not exceeding five thousand dollars ($5,000);

(D) Payable for the benefit of the applicant, this state and individuals who are residents of this state, as their interests may appear; and

(E) Not subject to cancellation by the applicant or the insurer until sixty (60) days after written notice has been given to the administrator;

(5) A record consenting to the jurisdiction of this state containing:

(A) The name, business address and other contact information of its registered agent in this state for purposes of service of process; or

(B) The appointment of the administrator as agent of the provider for purposes of service of process; and

(6) If the applicant is exempt from taxation under the Internal Revenue Code, 26 U.S.C. § 501, evidence of that status.



§ 47-18-5506 - Application for registration -- Required information.

An application for registration must be signed under oath and include:

(1) The applicant's name, principal business address and telephone number, and all other business addresses in this state, electronic-mail addresses and Internet web site addresses;

(2) All names under which the applicant conducts business;

(3) The address of each location in this state at which the applicant will provide debt-management services or a statement that the applicant will have no such location;

(4) The name and home address of each officer and director of the applicant and each person that owns at least ten percent (10%) of the applicant;

(5) Identification of every jurisdiction in which, during the five (5) years immediately preceding the application:

(A) The applicant or any of its officers or directors has been licensed or registered to provide debt-management services; or

(B) Individuals have resided when they received debt-management services from the applicant;

(6) A statement describing, to the extent it is known or should be known by the applicant, any material civil or criminal judgment or litigation and any material administrative or enforcement action by a governmental agency in any jurisdiction against the applicant, any of its officers, directors, owners, or agents, or any person who is authorized to have access to the trust account required by § 47-18-5522;

(7) The applicant's financial statements, reviewed by a licensed accountant, for each of the two (2) years immediately preceding the application or, if it has not been in operation for the two (2) years preceding the application, for the period of its existence. If the applicant claims nonprofit or tax exempt status, or if the applicant's business practices involve holding, accessing or directing the funds of an individual, the financial statements required by this part shall be audited by a licensed accountant;

(8) Evidence of accreditation by an independent accrediting organization approved by the administrator;

(9) Evidence that, within twelve (12) months after initial employment, each of the applicant's counselors becomes certified as a certified counselor or certified debt specialist;

(10) A description of the three (3) most commonly used educational programs that the applicant provides or intends to provide to individuals who reside in this state and a copy of any materials used or to be used in those programs;

(11) A description of the applicant's financial analysis and initial budget plan, including any form or electronic model, used to evaluate the financial condition of individuals;

(12) A copy of each form of agreement that the applicant will use with individuals who reside in this state;

(13) The schedule of fees and charges that the applicant will use with individuals who reside in this state;

(14) (A) At the applicant's expense, the results of a state and national fingerprint-based criminal history records check conducted by the federal bureau of investigation (FBI) or the Tennessee bureau of investigation (TBI), covering every officer of the applicant and every employee or agent of the applicant who is authorized to have access to the trust account required by § 47-18-5522;

(B) The applicant shall obtain electronically-scanned fingerprints placed on standard FBI or TBI applicant cards through a company that has contracted with the state to provide a fingerprinting service; provided, however, that the administrator may allow the applicant to instead provide the administrator with three (3) sets of classifiable fingerprints on standard FBI or TBI applicant cards for processing by the FBI or TBI for good cause;

(C) In the event the state no longer contracts with any company to provide an electronic fingerprinting service, the applicant shall submit three (3) classifiable TBI and FBI fingerprint cards to be processed at the applicant's expense;

(15) The names and addresses of all employers of each director during the ten (10) years immediately preceding the application;

(16) A description of any ownership interest of at least ten percent (10%) by a director, owner or employee of the applicant in:

(A) Any affiliate of the applicant; or

(B) Any entity that provides products or services to the applicant or any individual relating to the applicant's debt-management services;

(17) If an applicant claims nonprofit or tax exempt status, or if an applicant's business practices involve holding, accessing or directing the funds of an individual, a statement of the amount of compensation of the applicant's five (5) most highly compensated employees for each of the three (3) years immediately preceding the application or, if the applicant has not been in operation for the three (3) years preceding the application, for the period of the applicant's existence;

(18) The identity of each director who is an affiliate, as defined in § 47-18-5502(2)(A) or (2)(B)(i), (ii), (iv), (v), (vi) or (vii), of the applicant; and

(19) Any other information that the administrator reasonably requires to perform the administrator's duties under § 47-18-5509.



§ 47-18-5507 - Obligation to update information in application for registration.

An applicant or registered provider shall notify the administrator within ten (10) days after a change in the information specified in § 47-18-5505(b)(4) or (b)(6) or § 47-18-5506(1), (3), (6), (12) or (13).



§ 47-18-5508 - Public information in application for registration.

Except for the information required by § 47-18-5506(7), (14), and (17), and the addresses required by § 47-18-5506(4), the administrator shall make the information in an application for registration as a provider available to the public.



§ 47-18-5509 - Issuance or denial of certificate of registration.

(a) Except as otherwise provided in subsections (c) and (d), the administrator shall issue a certificate of registration as a provider to a person that complies with §§ 47-18-5505 and 47-18-5506.

(b) If an applicant has otherwise complied with §§ 47-18-5505 and 47-18-5506, including a timely effort to obtain the information required by § 47-18-5506(14), but the information has not been received, the administrator may issue a temporary certificate of registration. The temporary certificate shall expire no later than one hundred eighty (180) days after issuance.

(c) The administrator may deny registration if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, or owner of the applicant has been convicted of a crime or suffered a civil judgment involving dishonesty, or the violation of state or federal securities laws;

(3) The applicant or any of its officers, directors, or owners has defaulted in the payment of money collected for others;

(4) The application is not accompanied by the fee established by the administrator;

(5) The administrator finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this part;

(6) The applicant or any of its officers, directors, or owners has violated this part or any rule promulgated pursuant to this part; or

(7) The applicant or any of its officers, directors, or owners has engaged in any act or violation for which the administrator could suspend or revoke a registration under this part.

(d) The administrator shall deny registration if, with respect to an applicant that is organized as a not-for-profit entity or has obtained tax-exempt status under the Internal Revenue Code, 26 U.S.C. § 501, the applicant's board of directors is not independent of the applicant's employees and agents.

(e) Subject to adjustment of the dollar amount pursuant to § 47-18-5532(f), a board of directors is not independent for purposes of subsection (d) if more than one fourth (1/4) of its members:

(1) Are affiliates of the applicant, as defined in § 47-18-5502(2)(A) or § 47-18-5502(2)(B)(i), (ii), (iv), (v), (vi) or (vii); or

(2) After the date ten (10) years before first becoming a director of the applicant, were employed by or directors of a person that received from the applicant more than twenty-five thousand dollars ($25,000) in either the current year or the preceding year.



§ 47-18-5510 - Timing of certificate of registration.

(a) The administrator shall approve or deny an initial registration as a provider within one hundred twenty (120) days after an application is filed. In connection with a request pursuant to § 47-18-5506(19) for additional information, the administrator may extend the one hundred twenty-day period for not more than sixty (60) days. Within seven (7) days after denying an application, the administrator, in a record, shall inform the applicant of the reasons for the denial.

(b) If the administrator does not act on an application within the time prescribed in subsection (a), the applicant may appeal and request a hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(c) Subject to §§ 47-18-5511(d) and 47-18-5534, a registration as a provider is valid for one (1) year.



§ 47-18-5511 - Renewal of registration.

(a) A provider must obtain a renewal of its registration annually.

(b) An application for renewal of registration as a provider must be in a form prescribed by the administrator, signed under oath; and:

(1) Be filed no more than sixty (60) days before the registration expires;

(2) Be accompanied by the fee established by the administrator and the bond required by § 47-18-5513;

(3) Contain the matter required for initial registration as a provider by § 47-18-5506(8) and (9) and a financial statement, audited by an accountant licensed to conduct audits, for the applicant's fiscal year immediately preceding the application;

(4) Disclose any changes in the information contained in the applicant's application for registration or its immediately previous application for renewal, as applicable. If an application is otherwise complete and the applicant has made a timely effort to obtain the information required by § 47-18-5506(14), but the information has not been received, the administrator may issue a temporary renewal of registration. The temporary renewal shall expire no later than one hundred eighty (180) days after issuance;

(5) Supply evidence of insurance in an amount equal to the larger of two hundred fifty thousand dollars ($250,000) or the highest daily balance in the trust account required by § 47-18-5522 during the six-month period immediately preceding the application:

(A) Against risks of dishonesty, fraud, theft and other misconduct on the part of the applicant or a director, employee or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this state and rated at least "A" or equivalent by a nationally recognized rating organization approved by the administrator;

(C) With a deductible not exceeding five thousand dollars ($5,000);

(D) Payable for the benefit of the applicant, this state and individuals who are residents of this state, as their interests may appear; and

(E) Not subject to cancellation by the applicant or the insurer until sixty (60) days after written notice has been given to the administrator;

(6) Disclose the total amount of money received by the applicant pursuant to plans during the preceding twelve (12) months from or on behalf of individuals who reside in this state and the total amount of money distributed to creditors of those individuals during that period;

(7) Disclose, to the best of the applicant's knowledge, the gross amount of money accumulated during the preceding twelve (12) months pursuant to plans by or on behalf of individuals who reside in this state and with whom the applicant has agreements; and

(8) Provide any other information that the administrator reasonably requires to perform the administrator's duties under this section.

(c) Except for the information required by § 47-18-5506(7), (14) and (17) and the addresses required by § 47-18-5506(4), the administrator shall make the information in an application for renewal of registration as a provider available to the public.

(d) If a registered provider files a timely and complete application for renewal of registration, the registration remains effective until the administrator, in a record, notifies the applicant of a denial and states the reasons for the denial.

(e) If the administrator denies an application for renewal of registration as a provider, the applicant, within thirty (30) days after receiving notice of the denial, may appeal and request a hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. Subject to § 47-18-5534, while the appeal is pending, the applicant shall continue to provide debt-management services to individuals with whom it has agreements. If the denial is affirmed, subject to the administrator's order and § 47-18-5534, the applicant shall continue to provide debt-management services to individuals with whom it has agreements until, with the approval of the administrator, it transfers the agreements to another registered provider or returns to the individuals all unexpended money that is under the applicant's control.



§ 47-18-5512 - Registration in another state.

If a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, the provider may submit a copy of that license or certificate and the application for it instead of an application in the form prescribed by § 47-18-5505(a), § 47-18-5506 or § 47-18-5511(b). The administrator shall accept the application and the license or certificate from the other state as an application for registration as a provider or for renewal of registration as a provider, as appropriate, in this state if:

(1) The application in the other state contains information substantially similar to or more comprehensive than that required in an application submitted in this state;

(2) The applicant provides the information required by § 47-18-5506(1), (3), (10), (12) and (13); and

(3) The applicant, under oath, certifies that the information contained in the application is current or, to the extent it is not current, supplements the application to make the information current.



§ 47-18-5513 - Bond requirement.

(a) Except as otherwise provided in § 47-18-5514, a provider that is required to be registered under this part shall file a surety bond with the administrator, which must:

(1) Be in effect during the period of registration and for two (2) years after the provider ceases providing debt-management services to individuals in this state; and

(2) Run to this state for the benefit of this state and of individuals who reside in this state when they agree to receive debt-management services from the provider, as their interests may appear.

(b) Subject to adjustment of the dollar amount pursuant to § 47-18-5532(f), a surety bond filed pursuant to subsection (a) must:

(1) Be in the amount of fifty thousand dollars ($50,000) or other larger or smaller amount that the administrator determines is warranted by the financial condition and business experience of the provider, the history of the provider in performing debt-management services, the risk to individuals and any other factor the administrator considers appropriate;

(2) Be issued by a bonding, surety or insurance company authorized to do business in this state and rated at least "A" by a nationally recognized rating organization; and

(3) Have payment conditioned upon noncompliance of the provider or its agent with this part.

(c) If the principal amount of a surety bond is reduced by payment of a claim or a judgment, the provider shall immediately notify the administrator and, within thirty (30) days after notice by the administrator, file a new or additional surety bond in an amount set by the administrator. The amount of the new or additional bond must be at least the amount of the bond immediately before payment of the claim or judgment. If for any reason a surety terminates a bond, the provider shall immediately file a new surety bond in the amount of fifty thousand dollars ($50,000) or other amount determined pursuant to subsection (b).

(d) The administrator or an individual may obtain satisfaction out of the surety bond procured pursuant to this section if:

(1) The administrator assesses expenses under § 47-18-5532(b)(1), issues a final order under § 47-18-5533(a)(2) or recovers a final judgment under § 47-18-5533(a)(4), (a)(5) or (d); or

(2) An individual recovers a final judgment pursuant to § 47-18-5535(a), (b), (c)(1), (c)(2) or (c)(4).

(e) If claims against a surety bond exceed or are reasonably expected to exceed the amount of the bond, the administrator, on the initiative of the administrator or on petition of the surety, shall, unless the proceeds are adequate to pay all costs, judgments and claims, distribute the proceeds in the following order:

(1) To satisfaction of a final order or judgment under § 47-18-5533(a)(2), (a)(4), (a)(5) or (d);

(2) To final judgments recovered by individuals pursuant to § 47-18-5535(a), (b), (c)(1), (c)(2) or (c)(4), pro rata;

(3) To claims of individuals established to the satisfaction of the administrator, pro rata; and

(4) If a final order or judgment is issued under § 47-18-5533(a), to the expenses charged pursuant to § 47-18-5532(b)(1).



§ 47-18-5514 - Substitute for bond requirement.

(a) Instead of the surety bond required by § 47-18-5513, a provider may deliver to the administrator, in the amount required by § 47-18-5513(b), and, except as otherwise provided in subdivision (a)(2)(A), payable or available to this state and to individuals who reside in this state when they agree to receive debt-management services from the provider, as their interests may appear, if the provider or its agent does not comply with this part:

(1) A certificate of insurance:

(A) Issued by an insurance company authorized to do business in this state and rated at least "A" or equivalent by a nationally recognized rating organization approved by the administrator; and

(B) With no deductible, or if the provider supplies a bond in the amount of five thousand dollars ($5,000), a deductible not exceeding five thousand dollars ($5,000); or

(2) With the approval of the administrator:

(A) An irrevocable letter of credit, issued or confirmed by a bank approved by the administrator, payable upon presentation of a certificate by the administrator stating that the provider or its agent has not complied with this part; or

(B) Bonds or other obligations of the United States or guaranteed by the United States or bonds or other obligations of this state or a political subdivision of this state, to be deposited and maintained with a bank approved by the administrator for this purpose.

(b) If a provider furnishes a substitute pursuant to subsection (a), then § 47-18-5513(a), (c), (d) and (e) apply to the substitute.



§ 47-18-5515 - Requirement of good faith.

A provider shall act in good faith in all matters under this part.



§ 47-18-5516 - Customer service.

A provider that is required to be registered under this part shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor, certified debt specialist or customer-service representative, as appropriate, during ordinary business hours.



§ 47-18-5517 - Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a registered provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement, using the following terminology, as applicable, and format:

Click here to view form

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor or certified debt specialist:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments to a creditor or provider:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll-free communication system or in person to discuss the financial analysis and plan required by subsection (b); and

(3) If a plan contemplates that creditors will reduce finance charges or fees for late payment, default or delinquency, or if the provider's business practices involve holding, accessing or directing the funds of an individual, with respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, provide the individual with a list of:

(A) Creditors that the provider expects to participate in the plan and grant concessions;

(B) Creditors that the provider expects to participate in the plan but not grant concessions;

(C) Creditors that the provider expects not to participate in the plan; and

(D) All other creditors.

(d) Before an individual assents to an agreement, the provider shall inform the individual, in a separate record that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default or delinquency, the provider may comply with subsection (d) by providing the following disclosure, surrounded by black lines:

Click here to view form

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default or delinquency, a provider may comply with subsection (d) by providing the following disclosure, surrounded by black lines:

Click here to view form

(g) If an agreement contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) by providing the following disclosure, surrounded by black lines:

Click here to view form



§ 47-18-5518 - Communication by electronic or other means.

(a) In this section:

(1) "Consumer" means an individual who seeks or obtains goods or services that are used primarily for personal, family or household purposes; and

(2) "Federal act" means the electronic signatures in the Global and National Commerce Act, compiled in 15 U.S.C. § 7001 et seq.

(b) A provider may satisfy the requirements of § 47-18-5517, § 47-18-5519, or § 47-18-5527 by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by 15 U.S.C. § 7001(c)(1).

(c) The disclosures and materials required by §§ 47-18-5517, 47-18-5519 and 47-18-5520 shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet web site, the disclosure of the information required by § 47-18-5517(d) must appear on one (1) or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of an agreement.

(e) At the time of providing the materials and agreement required by §§ 47-18-5517(c) and (d), 47-18-5519 and 47-18-5527, a provider shall inform the individual that upon electronic, telephonic or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f).

(f) If a provider is requested, before the expiration of ninety (90) days after an agreement is completed or terminated, to send a written copy of the materials required by § 47-18-5517(c) and (d), § 47-18-5519, or § 47-18-5527, the provider shall send them at no charge within three (3) business days after the request is received; but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than ninety (90) days after an agreement is completed or terminated, the provider shall send, within a reasonable time, a written copy of the materials requested.

(g) A provider that maintains an Internet web site shall disclose on the home page of its web site or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number and electronic-mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i), if a consumer who has consented to electronic communication in the manner provided by 15 U.S.C. § 7001 withdraws consent as provided in 15 U.S.C. § 7001, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h), it shall notify the consumer that it will terminate the agreement unless the consumer, within thirty (30) days after receiving the notification, consents to electronic communication in the manner provided in 15 U.S.C. § 7001(c). If the consumer consents, the provider may terminate the agreement only as permitted by § 47-18-5519(a)(6)(G).



§ 47-18-5519 - Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount, or method of determining the amount, of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 47-18-5527(a);

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 47-18-5520;

(I) That the individual may contact the administrator with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or web site of the administrator.

(b) For purposes of subdivision (a)(5), delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save and print it and the individual is notified that it is available.

(c) If the administrator supplies the provider with any information required under subdivision (a)(6)(J), the provider may comply with that requirement only by disclosing the information supplied by the administrator.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund sixty-five percent (65%) of any portion of the set-up fee that has not been credited against the settlement fee; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the administrator any financial records relating to the trust account; and

(3) The provider will notify the individual within five (5) days after learning of a creditor's final decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than fifty percent (50%) of the outstanding amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than fifty percent (50%) of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than fifty percent (50%) of the outstanding amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this state;

(2) Except as permitted by title 29, chapter 5, part 3, or by § 2 of the Federal Arbitration Act, codified in 9 U.S.C. § 2, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this part;

(3) Contain a provision that restricts the individual's remedies under this part or law other than this part; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this part; or

(B) Indemnifies any person for liability arising under the agreement or this part.

(g) All rights and obligations specified in subsection (d) and § 47-18-5520 exist even if not provided in the agreement. A provision in an agreement that violates subsection (d), (e) or (f) is void.



§ 47-18-5520 - Cancellation of agreement -- Waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) or § 47-18-5519 or § 47-18-5528, in which event the individual may cancel the agreement within thirty (30) days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in boldface type, surrounded by bold black lines:

Click here to view form

(c) If a personal financial emergency necessitates the disbursement of an individual's money to one (1) or more of the individual's creditors before the expiration of three (3) days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.



§ 47-18-5521 - Required language.

Unless the administrator, by rule, provides otherwise, the disclosures and documents required by this part must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this part.



§ 47-18-5522 - Trust account.

(a) All money paid to a provider by or on behalf of an individual for distribution to creditors pursuant to a plan is held in trust. Within two (2) business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a), the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than one (1) trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the administrator by a method approved by the administrator. Unless the administrator by rule provides otherwise, within five (5) days thereafter, the provider shall give notice to the administrator describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual that has not been paid to creditors, less fees that are payable to the provider under § 47-18-5523.

(i) Before relocating a trust account from one bank to another, a provider shall inform the administrator of the name, business address and telephone number of the new bank. As soon as practicable, the provider shall inform the administrator of the account number of the trust account at the new bank.



§ 47-18-5523 - Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 47-18-5519 and 47-18-5528.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection (c) and § 47-18-5528(d). The administrator may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 47-18-5532(f), the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default or delinquency, the provider may charge:

(A) A fee not exceeding fifty dollars ($50.00) for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed ten dollars ($10.00) times the number of creditors remaining in a plan at the time the fee is assessed, but not more than fifty dollars ($50.00) in any month;

(2) [Deleted by 2014 amendment, effective July 1, 2014.]

(3) [Deleted by 2014 amendment, effective July 1, 2014.]

(4) Except as otherwise provided in § 47-18-5528(d), if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding one hundred dollars ($100) or, with the approval of the administrator, a larger fee. The administrator may approve a fee larger than one hundred dollars ($100) if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of ninety (90) days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to subdivision (d)(4).

(f) If an individual assents to an agreement that contemplates that creditors will settle debts for less than the amount of the debt owed at the time of settlement, a provider may not request or receive payment of any fee or consideration until and unless:

(1) The provider has renegotiated, settled, reduced or otherwise altered the terms of at least one (1) debt pursuant to a settlement agreement or other valid contractual agreement executed by the individual;

(2) The individual has made at least one (1) payment pursuant to that settlement agreement or other valid contractual agreement between the individual and the creditor or debt collector; and

(3) To the extent that debts enrolled in a service are renegotiated, settled, reduced or otherwise altered individually, the fee or consideration either:

(A) Bears the same proportional relationship to the total fee for renegotiating, settling, reducing or otherwise altering the terms of the entire debt balance as the individual debt amount bears to the entire debt amount. The individual debt amount and the entire debt amount are those owed at the time the debt was enrolled in the service; or

(B) Is a percentage of the amount saved as a result of the renegotiation, settlement, reduction or alteration. The percentage charged cannot change from one individual debt to another. The amount saved is the difference between the amount owed at the time the debt was enrolled in the service and the amount actually paid to satisfy the debt.

(g) Subject to adjustment of the dollar amount pursuant to § 47-18-5532(f), if a payment to a provider by an individual under this part is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of twenty-five dollars ($25.00) and the amount permitted by law other than this part.



§ 47-18-5524 - Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until thirty (30) days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 47-18-5523.



§ 47-18-5525 - Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 47-18-5523 or § 47-18-5524, the individual may void the agreement and recover as provided in § 47-18-5535.

(b) If a provider is not registered as required by this part when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b), the provider does not have a claim against the individual for breach of contract or for restitution.



§ 47-18-5526 - Termination of agreements.

(a) If an individual who has entered into an agreement fails for sixty (60) days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent (65%) of any portion of the set-up fee received pursuant to § 47-18-5523(d)(2) [(d)(2) deleted] that has not been credited against settlement fees.



§ 47-18-5527 - Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b):

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within five (5) business days after a request by an individual, but the provider need not comply with more than one (1) request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursements made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for five (5) years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them. The provider may use electronic or other means of storage of the records.



§ 47-18-5528 - Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than fifty percent (50%) of the outstanding amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than fifty percent (50%) of the outstanding amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this part, and for:

(i) Payment to one (1) or more creditors pursuant to an agreement; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward or other compensation to an individual for executing an agreement;

(7) Offer, pay or give a gift or bonus, premium, reward or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt or is part of a payment plan, the terms of which are included in the certification, that upon completion, will lead to full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent in its agreements, disclosures required by this part, advertisements or Internet web site that it is:

(A) A not-for-profit entity unless it is organized and properly operating as a not-for-profit entity under the law of the state in which it was formed; or

(B) A tax-exempt entity unless it has received certification of tax-exempt status from the internal revenue service and is properly operating as a not-for-profit entity under the law of the state in which it was formed;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The administrator, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 47-18-5523(f), provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance except to the extent such services are expressly authorized by the administrator; or

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law.

(c) This part does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than ten percent (10%) of the person; or

(2) Is an employee or affiliate of the person.



§ 47-18-5529 - Notice of litigation.

No later than thirty (30) days after a provider has been served with notice of a civil action for violation of this part by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the administrator in a record that it has been sued.



§ 47-18-5530 - Advertising.

(a) If the agreements of a provider contemplate that creditors will reduce finance charges or fees for late payment, default or delinquency and the provider advertises debt-management services, it shall disclose, in an easily comprehensible manner, that using a debt-management plan may make it harder for the individual to obtain credit.

(b) If the agreements of a provider contemplate that creditors will settle for less than the full principal amount of debt and the provider advertises debt-management services, it shall disclose, in an easily comprehensible manner, the information specified in § 47-18-5517(d)(3) and (4).



§ 47-18-5531 - Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this part to another person, including an independent contractor, the provider is liable for conduct of the person that, if done by the provider, would violate the agreement or this part.



§ 47-18-5532 - Powers of administrator.

(a) The administrator may act on its own initiative or in response to complaints and may receive complaints, take action to obtain voluntary compliance with this part, refer cases to the attorney general and reporter, or a district attorney general or other appropriate law enforcement official, and seek or provide remedies as provided in this part.

(b) The administrator may investigate and examine, in this state or elsewhere, by subpoena or otherwise, the activities, books, accounts and records of a person that provides or offers to provide debt-management services, or a person to which a provider has delegated its obligations under an agreement or this part, to determine compliance with this part. Information that identifies individuals who have agreements with the provider shall not be disclosed to the public. In connection with the investigation, the administrator may:

(1) Charge the person the reasonable expenses necessarily incurred to conduct the examination;

(2) Require or permit a person to file a statement under oath as to all the facts and circumstances of a matter to be investigated; and

(3) Seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 47-18-5522, any or all money, books, records, accounts and other property of the provider that is in the control of the bank and relates to individuals who reside in this state.

(c) The administrator may promulgate rules to administer this part. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) The administrator may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The administrator, by rule, shall establish reasonable fees to be paid by providers for the expense of administering this part.

(f) The administrator, by rule, shall adopt dollar amounts instead of those specified in §§ 47-18-5502, 47-18-5505, 47-18-5509, 47-18-5513, 47-18-5523, 47-18-5533 and 47-18-5535 to reflect inflation, as measured by the United States bureau of labor statistics consumer price index for all urban consumers or, if that index is not available, another index adopted by rule by the administrator. The administrator shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least ten percent (10%). The dollar amount must be rounded to the nearest one hundred dollars ($100), except that the amounts in § 47-18-5523 must be rounded to the nearest dollar.

(g) The administrator shall notify registered providers of any change in dollar amounts made pursuant to subsection (f) and make that information available to the public.

(h) The administrator shall prescribe fees and penalties under this part such that all fees collectively shall sustain the requirements of this part pursuant to the requirements of § 4-29-121.



§ 47-18-5533 - Administrative remedies.

(a) The administrator may enforce this part and rules adopted under this part by taking one (1) or more of the following actions:

(1) Ordering a provider or a director, employee or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Subject to adjustment of the dollar amount pursuant to § 47-18-5532(f), imposing on a provider or a person who has caused a violation a civil penalty not exceeding ten thousand dollars ($10,000) for each violation of this part or any rule promulgated pursuant to this part;

(4) Prosecuting a civil action to:

(A) Enforce an order;

(B) Obtain restitution or an injunction or other equitable relief, or both; or

(5) Intervening in an action brought under § 47-18-5535.

(b) Subject to adjustment of the dollar amount pursuant to § 47-18-5532(f), if a person violates or knowingly authorizes, directs or aids in the violation of a final order issued under subdivision (a)(1) or (a)(2), the administrator may impose a civil penalty not exceeding twenty thousand dollars ($20,000) for each violation.

(c) The administrator may maintain an action to enforce this part in any county.

(d) The administrator may recover the reasonable costs of enforcing this part under subsections (a)-(c), including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community.

(e) In determining the amount of a civil penalty to impose under subsection (a) or (b), the administrator shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public and any other factor the administrator considers relevant to the determination of the civil penalty.



§ 47-18-5534 - Suspension, revocation or nonrenewal of registration.

(a) In this section, "insolvent" means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq.

(b) The administrator may suspend, revoke or deny renewal of a provider's registration if:

(1) A fact or condition exists that, if it had existed when the registrant applied for registration as a provider, would have been a reason for denying registration;

(2) The provider has committed a material violation of this part or a rule or order of the administrator under this part;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the administrator to make an examination authorized by this part, failed to comply with § 47-18-5532(b)(2) within fifteen (15) days after request or made a material misrepresentation or omission in complying with § 47-18-5532(b)(2); or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the administrator.

(c) If a provider does not comply with § 47-18-5522(f) or if the administrator otherwise finds that the public health or safety or general welfare requires emergency action, the administrator may order a summary suspension of the provider's registration, effective on the date specified in the order.

(d) If the administrator suspends, revokes or denies renewal of the registration of a provider, the administrator may seek a court order authorizing seizure of any or all of the money in a trust account required by § 47-18-5522, books, records, accounts and other property of the provider that are located in this state.

(e) If the administrator suspends or revokes a provider's registration, the provider may appeal and request a hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.



§ 47-18-5535 - Private enforcement.

(a) If an individual voids an agreement pursuant to § 47-18-5525(b), the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under subdivisions (c)(3) and (4).

(b) If an individual voids an agreement pursuant to § 47-18-5525(a), the individual may recover in a civil action three (3) times the total amount of the fees, charges, money and payments made by the individual to the provider, in addition to the recovery under subdivision (c)(4).

(c) Subject to subsection (d), an individual with respect to whom a provider violates this part may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) and subject to adjustment of the dollar amount pursuant to § 47-18-5532(f), with respect to a violation of § 47-18-5517, § 47-18-5519, § 47-18-5520, § 47-18-5521, § 47-18-5522, § 47-18-5523, § 47-18-5524, § 47-18-5527 or § 47-18-5528(a), (b), or (d), the greater of the amount recoverable under subdivision (c)(1) or five thousand dollars ($5,000);

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 47-18-5528(a)(5), the minimum damages provided in subdivision (c)(2) do not apply.

(e) In addition to the remedy available under subsection (c), if a provider violates an individual's rights under § 47-18-5520, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this part if the provider proves that the violation was not intentional and resulted from a good faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this part is not a good faith error. If, in connection with a violation, the provider has received more money than authorized by an agreement or this part, the defense provided by this subsection (f) is not available unless the provider refunds the excess within two (2) business days of learning of the violation.

(g) The administrator shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 47-18-5513 or § 47-18-5514.



§ 47-18-5536 - Violation of Consumer Protection Act.

If an act or practice of a provider violates both this part and the Tennessee Consumer Protection Act of 1977, compiled in part 1 of this chapter, an individual may not recover under both for the same act or practice.



§ 47-18-5537 - Statute of limitations.

(a) An action or proceeding brought pursuant to § 47-18-5533(a), (b), or (c) shall be commenced within four (4) years after the administrator opens a complaint.

(b) An action brought pursuant to § 47-18-5535 must be commenced within two (2) years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 47-18-5527(a);

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the administrator with respect to a violation of the part.

(c) The period prescribed in subdivision (b)(5) is tolled during any period during which the provider or, if different, the defendant has materially and willfully misrepresented information required by this part to be disclosed to the individual, if the information so misrepresented is material to the establishment of the liability of the defendant under this part.



§ 47-18-5538 - Uniformity of application and construction.

In applying and construing this part, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 47-18-5539 - Relation to Electronic Signatures in Global And National Commerce Act.

This part modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., but does not modify, limit or supersede § 101(c) of that act, codified in 15 U.S.C. § 7001(c), or authorize electronic delivery of any of the notices described in § 103(b) of that act, codified in 15 U.S.C. § 7003(b).



§ 47-18-5540 - Transitional provisions -- Application to existing transactions.

Transactions entered into before this part takes effect and the rights, duties and interests resulting from them may be completed, terminated or enforced as required or permitted by a law amended, repealed or modified by this part as though the amendment, repeal or modification had not occurred.



§ 47-18-5541 - Severability.

If any provision of this part or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this part that can be given effect without the invalid provision or application, and to this end the provisions of this part are severable.



§ 47-18-5542 - Transfer of administration to division of regulatory boards.

Beginning on July 1, 2015, administration of this part on behalf of the administrator shall be attached to the division of regulatory boards in the department of commerce and insurance.









Chapter 22 - Credit Cards

Part 1 - Unsolicited Credit Cards and Unauthorized Use

§ 47-22-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Credit card" means any card, token, or similar identification device which is issued for the purpose of obtaining money, services, or merchandise pursuant to a credit arrangement;

(2) "Person" means any individual, corporation, agency, business association, or similar group;

(3) "Unauthorized use of a credit card" means the use of a credit card by any person other than the person to whom it was issued or persons to whom the person has entrusted it; and

(4) "Unsolicited credit card" means any credit card issued without an application or other authorization from the person to whom it is issued; provided, that a credit card issued to renew or replace a credit card previously issued by the issuer or the predecessor of the issuer and previously applied for, paid for, or used by the person to whom issued shall not be deemed to be an "unsolicited credit card."



§ 47-22-102 - Unsolicited credit card -- Effect.

(a) If an unsolicited credit card is issued to any person in this state, such person shall not be deemed as having accepted the credit card and being subject to the terms of the agreement governing the use of the credit card, and shall not be liable for its unauthorized use by failing to return the credit card to the issuer.

(b) If the agreement governing the use of the card so provides, use of the card or retention of the card with intention to use it by either the person to whom it was issued or anyone to whom the person entrusts it will result in the person to whom the card was issued being subject to the terms of the agreement and liable for its unauthorized use.



§ 47-22-103 - Unauthorized use of credit card -- Liability.

(a) Any person who has assumed liability for a credit card, either by authorizing its issuance, or as provided in § 47-22-102, and who exercises reasonable care in its use and safekeeping, shall not be liable for the unauthorized use of such card.

(b) (1) "Reasonable care" within the meaning of this section requires the person to whom a credit card has been issued to notify promptly the issuer in case of a card which has been lost or stolen.

(2) However, failure to notify the issuer shall not result in the liability of more than one hundred dollars ($100) in the unauthorized use of the credit card.

(c) Nothing in this chapter will relieve the card holder of liability if guilty of fraud, misrepresentation, gross negligence, or collusion.



§ 47-22-104 - Payment by check -- Identification -- Use of credit card information -- When prohibited -- When permissible -- Damages.

(a) As used in this section, "person" means any individual, corporation, partnership or association.

(b) Except as otherwise provided in subsection (e), no person shall, as a means of identification or for any other purpose, require that a person produce a credit card number for recordation or record a credit card number in connection with:

(1) A sale of goods or services in which a purchaser pays by check; or

(2) The acceptance of a check.

(c) A person aggrieved by a violation of this section shall be entitled to institute an action to recover such person's actual damages or one hundred dollars ($100), whichever is greater. Such action shall be brought in the general sessions or circuit court, whichever is appropriate, of the county wherein the defendant resides or has a place of business. In the event the aggrieved party prevails, such party may be awarded reasonable attorney's fees and court costs in addition to any damages awarded.

(d) This section shall not be construed to:

(1) Impose liability on any employee or agent of a person, where that employee or agent has acted in accordance with the directions of such employee's or agent's employer;

(2) Prohibit a person from requesting a purchaser to display a credit card as an indication of creditworthiness or financial responsibility or as identification, and in these instances the type, the issuer, and the expiration date of the credit card may be recorded; or

(3) Require acceptance of a check, whether or not a credit card is presented.

(e) A person may require production of and may record a credit card number as a condition for cashing or accepting a check only where:

(1) The person requesting the card number has agreed with the issuer of the card to cash checks as a service to the issuer's cardholders;

(2) The issuer of the card has agreed to guarantee cardholder checks cashed by that person; or

(3) The cardholder has given actual, apparent or implied authority for use of such cardholder's card number in this manner and for this purpose.






Part 2 - Termination of Credit Cards

§ 47-22-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Account" means the account between a card issuer and one (1) or more cardholders reflecting the outstanding balance of card transactions;

(2) "Account agreement" means the contract between the card issuer and the cardholder(s) governing the parties' respective rights and obligations respecting the account and transactions effected thereunder;

(3) "Card issuer" or "issuer" means a person doing business in Tennessee that issues a credit card or that person's agent or assignee with respect to the card;

(4) "Card transaction" or "transaction" means a cash advance, purchase, or other extension of credit effected or obtained by means of a credit card or account number;

(5) "Card user" means any person authorized by the card issuer and all cardholders on an account to use a card pertaining to the account, but who is not obligated on the account of the issuer;

(6) "Cardholder" means a natural person residing in Tennessee who has agreed with a card issuer to pay debts arising from card transactions, whether the card used in such transactions has been issued to the cardholder or to another person;

(7) "Credit card" or "card" means any card, plate, coupon book or other single credit device that is issued primarily for consumer credit purposes and that may be used from time to time to obtain credit, including, but not limited to, a card that may be used to effect transactions governed by chapter 11 of this title; and

(8) "Multiple-party account" means any account under which two (2) or more cardholders, or one (1) or more cardholders and one (1) or more card users, may effect card transactions.



§ 47-22-202 - Cardholder's termination of account -- Means.

(a) A cardholder may terminate a multiple-party account to which the cardholder is a party by:

(1) Delivery to the issuer of written notice of termination, which shall include:

(A) The account number;

(B) The name(s) and current address(es) of all cardholders and card users on the account; and

(C) The cardholder's certification that the cardholder has sent or delivered a copy of the notice to each cardholder and card user;

(2) Sending or delivering a copy of the notice to each other cardholder and to each card user;

(3) Unless the issuer otherwise agrees, payment in full of the current balance of the account reflected on the most recent billing statement for the account sent by the issuer or, if less, the actual balance then outstanding; and

(4) Surrender to the issuer of all cards in the cardholder's possession or control.

(b) The terminating cardholder's failure to comply with subsection (a) shall not subject the card issuer to any liability as a result of any action or nonaction in reliance on the notice of termination.

(c) If the cardholder's account is not a multiple-party account, the cardholder may terminate it by delivery of written notice of termination, which need merely state the account number and the cardholder's intention to terminate, and surrender of all cards in the cardholder's possession or control.



§ 47-22-203 - Notice of cardholder's termination of account.

A cardholder's notice of termination is delivered to the issuer when received at the address designated in the card issuer's most recent billing statement for receipt of notices of billing errors, or, if no such address is designated, at the address designated therein for receipt of payments on the account.



§ 47-22-204 - Effect of termination of account -- Effective date -- Liability.

(a) Termination by a cardholder of an account is effective on the second business day (as to the card issuer) following delivery to the issuer of the notice of termination or on such later date as is specified in the notice. From and after termination, no cardholder or card user may initiate transactions under the account, and each cardholder, other than the terminating cardholder, and each card user shall surrender all cards in that person's possession or control to the issuer immediately upon receiving a copy of the notice of termination.

(b) Termination of an account relieves the issuer of any obligation to extend credit in a card transaction under the account regardless of when the transaction is initiated and, except as provided in subsection (c), relieves each cardholder of any further liability respecting the account.

(c) Notwithstanding termination, each cardholder is liable for:

(1) All transactions initiated by any cardholder or card user prior to the effective date of termination;

(2) All transactions initiated at any time by or with the authorization of the cardholder against whom the issuer asserts liability, but no cardholder other than the initiating or authorizing cardholder shall be liable for such transaction; and

(3) All transactions initiated by any card user at any time.

(d) The account agreement shall remain applicable to any transaction initiated on or after the termination date for which a cardholder is liable, except that the outstanding balance of all such transactions shall, unless the issuer elects otherwise, be due and payable in full.






Part 3 - Creditor's Records

§ 47-22-301 - Part definitions.

As used in this part:

(1) "Account purchase transaction" means an agreement under which a commercial entity sells accounts, instruments, documents, or chattel paper to another commercial entity subject to a discount or fee, regardless of whether the commercial entity has a repurchase obligation related to the transaction;

(2) "Acquired" means the obtaining of business records, a credit card account, or an instrument evidencing an outstanding debt through an ownership transfer, including a contractual agreement, an account purchase transaction or assignment in a creditor's regularly conducted business;

(3) "Cardholder" means any person who has agreed with a card issuer to pay debts arising from card transactions, whether the card used in such transactions has been issued to the cardholder or to another person;

(4) "Credit card account" means any account that can be accessed by a credit card, including a debit card with a credit feature, whereby the cardholder may obtain loans from time to time either by credit card cash advance or by the purchase or satisfactions by the bank of obligations of the cardholder incurred pursuant to a credit card;

(5) "Creditor" means the person, business, financial institution or commercial entity that currently owns a credit card account or an instrument evidencing outstanding debt;

(6) "Custodian" means and includes an individual, agent, employee, representative, or officer of a creditor, or an individual, agent, employee, representative, or officer of a management company charged with keeping a creditor's records, or any individual familiar with the books and records of a creditor or an appropriately designated person who is an official custodian of records;

(7) "Electronic records" means that information evidenced by a record or records consisting of information stored electronically which may be produced tangibly;

(8) "Financial institution" means:

(A) A banking institution that is authorized to issue credit cards pursuant to federal or state law;

(B) A banking subsidiary owned by a bank holding company as defined in 12 U.S.C. § 1841, or by a savings and loan holding company as defined in 12 U.S.C. § 1467a(a)(1)(D); or

(C) Any other federally regulated banking institution;

(9) "Incorporated" means to integrate into records, to make a part of records, to place within records, or to treat as records;

(10) "Issuer" means a person, business, financial institution, commercial entity or authorized agent of a financial institution that currently issues a credit card account or an instrument evidencing outstanding debt;

(11) "Original creditor" means the person, business, financial institution or commercial entity that had the original contractual agreement with a cardholder on a credit card account or an instrument evidencing outstanding debt;

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or any other legal entity; and

(13) "Succeeding creditor" means any creditor, not the originating creditor, succeeding to an ownership interest in a credit card account or an instrument evidencing outstanding debt by bill of sale or assignment.



§ 47-22-302 - Records that are considered records of regularly conducted activity for evidentiary purposes.

(a) A creditor's records shall include, but are not limited to, written or electronic records of an original creditor, issuer, or succeeding creditor that have been acquired by the creditor through a contractual agreement, an account purchase transaction or assignment in the creditor's regularly conducted business and such records are:

(1) Incorporated as a business duty into the records of the creditor's regularly maintained records; and

(2) Relied upon in the creditor's regularly conducted business activity.

(b) (1) Except as provided in subdivision (b)(2), records described in subsection (a) shall be considered records of the creditor and the creditor's records custodian may testify with respect to such records as if they are records of the creditor.

(2) Subdivision (b)(1) shall not apply if the source of information or the method or circumstances of preparation indicate the records described in subsection (a) lack trustworthiness.

(c) The records described in this section may be submitted as records of regularly conducted activity pursuant to Rule 803(6) of the Tennessee Rules of Evidence.






Part 4 - Payment Services [Effective on January 1, 2016.]

§ 47-22-401 - Part definitions. [Effective on January 1, 2016.]

As used in this part:

(1) "Agreement" means a contract to provide payment services;

(2) "Bank holding company":

(A) Has the same meaning as defined in 12 U.S.C. § 1841;

(B) Includes any subsidiaries or affiliates, as defined in 12 U.S.C. § 1841, of a bank holding company; and

(C) Includes any federal credit union or state credit union, as those terms are defined in 12 U.S.C. § 1752;

(3) "Card issuer" means any person who issues a credit card, debit card, or other payment card, or the agent of the person with respect to the card;

(4) "Credit card" means any card, plate, coupon book, or other credit device existing for the purpose of obtaining money, property, labor, or services on credit;

(5) "Debit card":

(A) Means any card, or other payment code or device, issued or approved for use through a payment card network to debit an asset account, regardless of the purpose for which the account is established, whether authorization is based on signature, PIN, or other means;

(B) Includes a general-use prepaid card, as defined in 15 U.S.C. § 1693l-1(a)(2)(A); and

(C) Does not include paper checks;

(6) "Lease" means a transfer of the right to possession and use of a device for a term in return for consideration;

(7) "Merchant" means a person, located in this state, that is in the business of selling property or services and that accepts credit cards, debit cards, or other payment cards as payment for property or services sold;

(8) "Other payment card":

(A) Means any stored-value card, smart card, gift card, or other similar device that enables a person to obtain property or services in a transaction with a merchant, the payment for which is initiated through a payment card network; and

(B) Does not include credit cards or debit cards;

(9) "Payment acquirer" means a person that contracts directly with a merchant to provide payment services;

(10) "Payment card network" means an entity:

(A) That directly, or through licensed members, processors, or agents, provides the proprietary services, infrastructure, and software that route information and data to conduct credit card, debit card, or other payment card transaction authorization, clearance, and settlement; and

(B) That a person uses in order to accept as a form of payment a brand of credit card, debit card, or other payment card;

(11) "Payment services" means the acceptance, transmission, collection, or settlement of the merchant's sales receipts for the merchant's credit card, debit card, or other payment card transactions; and

(12) "Payment services fee":

(A) Means any amount:

(i) Charged, established, or received by a payment acquirer, payment card network, or card issuer; and

(ii) Paid by a merchant in relation to a credit card, debit card, or other payment card transaction;

(B) Includes any amount related to the purchase or lease of equipment as part of an agreement to provide payment services used in relationship to credit card, debit card, or other payment card transactions if the amount is charged, established, or received by a payment acquirer, payment card network, or card issuer; and

(C) Does not include any fees for providing deposit account, loan, or other services by a bank holding company.



§ 47-22-402 - Information required to be provided by payment acquirer contracting directly with merchant to provide payment services. [Effective on January 1, 2016 and March 1, 2016 (See the Compiler's Notes.).]

Any payment acquirer that contracts directly with a merchant to provide payment services shall:

(1) Provide the merchant with information indicating where the merchant may obtain access to the operating rules, regulations, and bylaws applicable under the agreement with the merchant; provided, however, nothing in this subdivision (1) shall require access by the merchant to information made proprietary or confidential by law or contract;

(2) Disclose the following information in any agreement with the merchant:

(A) The effective date of the agreement;

(B) The term of the agreement;

(C) The provisions for early termination or cancellation of the agreement, if any; and

(D) A complete schedule of all payment services fees applicable to the credit card, debit card, or other payment card services under the agreement; and

(3) At the regular period agreed upon by the payment acquirer and the merchant, but not less than monthly, promptly supply the merchant with a statement, which may be electronic, that includes:

(A) An itemized list of all payment services fees assessed since the previous statement;

(B) The total value of the transactions processed by the payment acquirer for the merchant during the statement period; and

(C) [Effective on March 1, 2016] If the payment acquirer is not a bank holding company, an indication of the aggregate fee percentage, which shall be calculated by dividing the sum of all payment services fees accrued during the statement period by the total value of the transactions processed by the payment acquirer for the merchant during the statement period.



§ 47-22-403 - Remedies of merchant for noncompliance by payment acquirer. [Effective on January 1, 2016.]

(a) If a payment acquirer fails to comply with § 47-22-402, the merchant may terminate the agreement; provided, however, prior to terminating the agreement, the merchant shall provide the payment acquirer written notice of the payment acquirer's failure to comply with § 47-22-402. The notice required by this subsection (a) shall specify the information the merchant requests under § 47-22-402. If the agreement sets out the manner by which notice pursuant to this subsection (a) shall be given, the terms of the agreement as to the manner in which the notice shall be given shall control.

(b) If noncompliance is based on a failure to disclose information described in § 47-22-402(1) or (3), the payment acquirer shall be given thirty (30) days from the date notice was provided to the payment acquirer pursuant to subsection (a) to comply with § 47-22-402 and provide the information. Notwithstanding subsection (a), if the payment acquirer complies with § 47-22-402(1) or (3) within the thirty-day period, the merchant shall not be allowed to terminate the agreement pursuant to this section.



§ 47-22-404 - Information to be included in contract between payment processor and merchant leasing payment card processing devices. [Effective on January 1, 2016.]

(a) Except as otherwise provided in subsection (b), any person that contracts with a merchant to lease a device that enables credit card, debit card, or other payment card processing shall ensure that the written contract between the payment processor and merchant clearly and conspicuously includes the following information:

(1) The cost to lease the device on a monthly basis;

(2) A reasonable approximation of the total cost to lease the device over the term of the lease calculated by multiplying the monthly lease cost by the term; provided, however, the total cost shall not include:

(A) Any obligation due a governmental body; or

(B) Any fees or charges incurred by the merchant due to the merchant's noncompliance with the terms of the contract;

(3) The minimum time period for which the device may be leased; and

(4) If an option to purchase the device is available:

(A) The total cost to purchase the device outright if the merchant were to purchase the device at the time the contract is entered into; or

(B) A toll-free telephone number that the merchant may use in order to learn the total cost to purchase the device outright or to buy out the lease agreement.

(b) The information required in subdivisions (a)(1)-(4) shall be either:

(1) Printed clearly and conspicuously on the written contract in at least fourteen-point bold font; or

(2) Handwritten clearly and conspicuously in an appropriately designated blank space on a preprinted form contract.



§ 47-22-405 - Termination by merchant for noncompliance with § 47-22-404. [Effective on January 1, 2016.]

If a person fails to comply with § 47-22-404, the merchant may terminate the contract with the person to lease a device that enables credit card, debit card, or other payment card processing.









Chapter 23 - Duties of Mortgagee or Lender

§ 47-23-101 - Insurance information confidential.

(a) (1) When a borrower is required to keep real estate insured and to furnish evidence of such insurance to a lender as a condition for obtaining or keeping the loan, then the lender, mortgagee, assignee, or creditor is prohibited from disclosing to other persons or parties, directly or indirectly, information with respect to the expiration dates of such insurance or other insurance policy information so as to enable any person or party to solicit the insurance or any renewal thereof, without first obtaining the written consent of the policyholder for such disclosure to be made.

(2) No other person or party shall request the disclosure of such information, so as to facilitate solicitations of the insurance or any renewal thereof, without first obtaining the written consent of the policyholder.

(3) No lender, mortgagee, assignee, or creditor shall use any of the information contained in a policy of insurance for the purpose of soliciting insurance business with respect to the insured real property from the borrower.

(b) These prohibitions do not apply when the lender, mortgagee, assignee, or creditor has been advised in writing by the insurer or its agent that the insurance on the property will be cancelled or will not be renewed.

(c) A willful violation of this section by any lender, mortgagee, assignee, or creditor or by any other person or party who may request the disclosure of such information from such lender, mortgagee, assignee, or creditor is a Class A misdemeanor.



§ 47-23-102 - Purchase of insurance by mortgagee.

(a) (1) When a borrower is required to keep real estate insured and to furnish evidence of such insurance to a lender or creditor as a condition for obtaining or keeping the loan, then the lender, mortgagee, assignee, creditor, or any person acting on that person's behalf, who receives and holds funds for the purpose of obtaining or renewing such insurance coverage, shall be required to purchase such coverage as instructed by the borrower or the borrower's agent, if such coverage is reasonably available, to the extent of the funds supplied, but in no event later than ten (10) days after expiration of the existing coverage.

(2) The lender, mortgagee, assignee, creditor, or any person acting on that person's behalf shall have the right to select acceptable insurance companies as the commissioner of commerce and insurance has provided by rule.

(b) (1) Whenever the commissioner has reason to believe that any person has followed a practice or procedure in violation of this section, the attorney general and reporter, at the request of the commissioner, may bring an action in the name of the state against such person to restrain by temporary restraining order, temporary injunction, or permanent injunction the commission of such violations.

(2) The court may make such orders or render such judgments as may be necessary to make whole any person or class of persons who have suffered an ascertainable loss by reason of the violation of this section. The court may also enter an order temporarily or permanently revoking a license or certificate authorizing that person to engage in business in this state if the court finds knowing and persistent violations of this section. In the event that no such license or certificate exists, then the court may enter an order temporarily or permanently enjoining that person from doing business in this state.



§ 47-23-106 - Creditor to notify debtor of creditor's change of address.

(a) Each creditor shall notify its debtors of the creditor's change of address, within fifteen (15) days of such change of address, if failure to so notify may result in a debtor being assessed late charges or additional interest for failure to timely submit payment.

(b) Each violation of subsection (a) constitutes an unfair and deceptive act and shall be subject to the procedures and penalties prescribed by chapter 18, part 1 of this title.

(c) This section shall be enforced by the division of consumer affairs, department of commerce and insurance, in accordance with the procedures prescribed by chapter 18, part 1 of this title.






Chapter 24 - Equity Participations

§ 47-24-101 - Definition.

"Equity participations" means loan transactions in which the lender, in addition to interest and other amounts received pursuant to and rights resulting from the loan transaction, has the right, subject to § 47-24-102, to participate in the borrower's enterprise or venture to the extent described in a written agreement between the lender and the borrower, the participation including, but not limited to, having or exercising the right to acquire equity in the enterprise or venture, and having or exercising the right to receive a percentage of the rents, profits, revenues, sales or refinancing proceeds, or other similar assets represented by the borrower's enterprise or venture, as defined in the written agreement between the lender and the borrower; provided, that no equity participation in agricultural land shall be entered into nor shall any equity participation be secured in any part by agricultural land.



§ 47-24-102 - Nature of transaction.

(a) A lender has the right to participate in the borrower's enterprise or venture to such extent as may be set forth in a written agreement between the lender and the borrower; provided, that the original principal amount of the funds advanced to the borrower pursuant to the loan transaction shall be not less than five hundred thousand dollars ($500,000), or, alternatively, that there shall be contemplated to be a series of advances of money aggregating not less than five hundred thousand dollars ($500,000).

(b) The consideration or value received by the lender in any such participation, as distinct from interest received pursuant to the loan transaction, shall not be deemed to be interest, loan charges, commitment fees, or brokerage commissions for purposes of chapter 14 of this title, notwithstanding the fact that the parties may describe such consideration or value to be interest or other such charges in a written agreement between the parties.

(c) Nothing herein shall be construed to limit, modify, or otherwise affect rights which the lender may have, including, but not limited to, foreclosure rights, pursuant to the loan transaction.

(d) The lender shall not be deemed to be a partner or joint venturer with the borrower, or otherwise jointly liable as to the financing with the borrower, as a result of such participation, unless the agreement between the lender and borrower shall expressly make the lender so liable.






Chapter 25 - Trade Practices

Part 1 - Trusts--Unlawful Restraint of Trade and Discrimination

§ 47-25-101 - Trusts, etc., lessening competition or controlling prices unlawful and void.

All arrangements, contracts, agreements, trusts, or combinations between persons or corporations made with a view to lessen, or which tend to lessen, full and free competition in the importation or sale of articles imported into this state, or in the manufacture or sale of articles of domestic growth or of domestic raw material, and all arrangements, contracts, agreements, trusts, or combinations between persons or corporations designed, or which tend, to advance, reduce, or control the price or the cost to the producer or the consumer of any such product or article, are declared to be against public policy, unlawful, and void.



§ 47-25-102 - Price fixing agreements unlawful and void.

Any arrangements, contracts, and agreements that may be made by any corporation or person, or by and between its agents and subagents, to sell and market its products and articles, manufactured in this state, or imported into this state, to any producer or consumer at prices reduced below the cost of production or importation into this state, including the cost of marketing, and a reasonable and just marginal profit, to cover wages or management, and necessary incidentals, as is observed in the usual course of general business, and the continuance of such practice under such contracts and arrangements for an unreasonable length of time, to the injury of full and free competition, or any other arrangements, contracts, or agreements, by and between its agents and subagents, which tend to lessen full and free competition in the sale of all such articles manufactured and imported into the state, and which amount to a subterfuge for the purpose of obtaining the same advantage and purposes are declared to be against public policy, unlawful, and void.



§ 47-25-103 - Criminal penalties for violation of §§ 47-25-101, 47-25-102 -- Prosecution.

(a) Any violation of either § 47-25-101 or § 47-25-102 is declared to be destructive of full and free competition and a conspiracy against trade, and any person who engages in any such conspiracy or who, as principal, manager, director, or agent, or in any other capacity, knowingly carries out any of the stipulations, purposes, prices, rates, or orders made in furtherance of such conspiracy, commits a Class E felony.

(b) Any violation of § 47-25-101 or § 47-25-102 by a corporation shall upon conviction be punished by a fine not exceeding one million dollars ($1,000,000).

(c) The attorney general and reporter has the power to institute criminal proceedings against persons and corporations for violations of § 47-25-101 or § 47-25-102, that involve the award of a contract by the state. However, the attorney general and reporter has jurisdiction to institute criminal proceedings that involve violations on contracts awarded by political subdivisions of the state upon the written request of the local district attorney general.



§ 47-25-104 - Charter forfeiture, or exclusion of foreign corporations, for violations.

(a) Any corporation chartered under the laws of the state which violates any of the provisions of either § 47-25-101 or § 47-25-102 shall thereby forfeit its charter and its franchise, and its corporate existence shall thereupon cease.

(b) Every foreign corporation which commits such a violation is denied the right to do, and is prohibited from doing, business in this state.

(c) It is the duty of the attorney general and reporter to enforce this section.



§ 47-25-105 - Liability for debts of trust, etc.

All persons and corporations, and the officers and the stockholders of all corporations, that become or continue to be members of, or in any way connected with or concerned in, any such trust, contract, agreement, or combination, shall be jointly and severally liable to pay all the debts, obligations, and liabilities of each and every person and corporation that become or continue to be a member thereof, connected therewith, or concerned therein, as fully as if all were partners in the creation of such debts, obligations, and liabilities.



§ 47-25-106 - Recovery of consideration as remedy for damages.

Any person who is injured or damaged by any such arrangement, contract, agreement, trust, or combination described in this part may sue for and recover, in any court of competent jurisdiction, from any person operating such trust or combination, the full consideration or sum paid by the person for any goods, wares, merchandise, or articles, the sale of which is controlled by such combination or trust.



§ 47-25-107 - Civil actions under §§ 47-25-101 -- 47-25-106 -- Evidence.

(a) Upon the trial of any civil action against any person for a violation of any of the provisions of §§ 47-25-101 -- 47-25-106, all officers, stockholders, and agents of such corporation, person, or copartnership shall be competent witnesses against the defendant, as such, on trial.

(b) Such officers, stockholders, and agents may be compelled to testify against such defendant, and produce all books and papers in their custody or control pertinent to the issues in such action at or before the time of trial, and shall not be excused from producing any books or papers because they might tend to incriminate such witnesses, but nothing which such witness shall testify to, and no books or papers produced by the witness, shall in any manner be used against the witness in any criminal action to which the witness is a party.



§ 47-25-108 - Connection of plaintiff with trust, etc., as defense.

When action at law or suit in equity is commenced in any court, it is lawful, in the defense thereof, to plead in bar or in abatement of the action that the plaintiff, or any other person or corporation interested in the prosecution of the action, is a member or connected with, and the cause of action grows out of, some business or transaction with such trust, pool, contract, arrangement, or combination as described in either § 47-25-101 or § 47-25-102.



§ 47-25-109 - Giving away or underpricing goods prohibited -- Samples excepted.

(a) It is unlawful for any person engaged in the business of manufacturing in this or any other state to give away or sell for a less price than the cost of manufacture, any manufactured article in this state, with the intent and purpose of destroying honest competition; provided, that nothing in this section shall be construed to prohibit the distribution to consumers of specimens of proprietary articles in good faith as samples.

(b) Any person violating this section commits a Class C misdemeanor.



§ 47-25-110 - Agricultural cooperatives -- Monopolization or restraint of trade.

(a) If the commissioner of agriculture has reason to believe that any cooperative marketing association, organized or doing business in this state, under title 43, chapter 18, monopolizes or restrains trade to such an extent that the price of any agricultural product is unduly enhanced by reason thereof, the commissioner shall serve upon such association a complaint stating the charge in that respect, to which complaint shall be attached, or contained therein, a notice of hearing, specifying a day and place not less than thirty (30) days after the service thereof, requiring the association to show cause why an order should not be made directing the association to cease and desist from monopolization or restraint of trade.

(b) An association so complained of may, at the time and place so fixed, show cause why such order should not be entered.

(c) The evidence given on such a hearing shall be taken under such rules and regulations as the commissioner may prescribe, reduced to writing, and made a part of the record.

(d) If, upon such hearing, the commissioner is of the opinion that such association monopolizes or restrains trade to such an extent that the price of any agricultural product is unduly enhanced thereby, the commissioner shall issue and cause to be served upon the association an order reciting the facts found by the commissioner, directing such association to cease and desist from monopolization or restraint of trade.

(e) If such association fails or refuses or neglects to obey such order, the attorney general and reporter shall then proceed to take appropriate action against the association so offending, in a court of competent jurisdiction. Such court may, upon the conclusion of the hearing, enforce its decree by injunction or other appropriate remedy, but no injunction or extraordinary process shall issue until such association fails or refuses to comply with the terms and provisions of the warning order of the commissioner.



§ 47-25-111 - Coal -- Agreement to restrict output.

Any person who, directly or indirectly, enters into a conspiracy or agreement with intent to limit the output of coal in this state, for the purpose of raising the price to the consumer, or to any intermediate dealer, or who enters into any conspiracy or agreement, directly or indirectly, of any nature whatsoever to so raise the price of coal to the consumer or to any intermediate dealer, commits a Class C misdemeanor.



§ 47-25-112 - News services, etc. -- Discrimination prohibited.

(a) It is unlawful for any person, firm, or corporation, or any association or combination of corporations, firms, or persons, engaged in the business of buying, gathering, or accumulating information or news, or vending, supplying, distributing, or publishing information or news, to refuse to vend, supply, distribute, or publish such information or news to any person, firm, or corporation, conducting a newspaper in this state, offering to pay for the information or news, or to make discrimination in any manner between persons, firms, or corporations conducting newspapers in this state in the vending, supplying, distributing or publishing of such information or news.

(b) It is unlawful for any agent or employee in this state of a person, firm, or corporation, or association or combination of corporations, firms, or persons engaged in the business of gathering, accumulating, vending, supplying, and distributing news or information, to assist in the carrying on or conducting of such business when such person, firm, or corporation, or association of such persons, firms, or corporations, have refused to furnish news or information without discrimination in price, method of supply, or otherwise to any person, firm, or corporation conducting a newspaper in this state and desiring to be supplied with such information or news.

(c) Any person, firm, or corporation violating this section, or aiding or abetting in the violation of this section, commits a Class C misdemeanor. Each violation constitutes a separate offense.






Part 2 - Unfair Sales Law

§ 47-25-201 - Short title.

This part may be cited as the "Unfair Sales Law."



§ 47-25-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) (A) "Cost to the retailer" means whichever is lower of the following:

(i) The purchase price of the product or commodity to the retailer at the retail outlet when the invoice is dated not more than sixty (60) days prior to the sale of such product or commodity by the retailer; or

(ii) The replacement cost of such product or commodity to the retailer at the time of sale in the quantity last purchased by the retailer;

less any legitimate trade discounts, but exclusive of cash discounts for prompt payment, and plus a mark-up amounting to not less than the minimum cost of distribution by the most efficient retailer, which mark-up, in the absence of proof to the contrary, shall be six percent (6%);

(B) In all retail sales involving more than one (1) item or commodity, the retailer's price on individual items or commodities shall be computed on the "cost to the retailer" as herein defined;

(C) "Cost to the retailer" in either of the above definitions includes as a part thereof any and all taxes and/or licenses levied against the item or items by the federal, state, county or municipal government;

(D) "Cost to the retailer" must be bona fide cost, and sales to retailers at prices which cannot be justified by existing market conditions within this state shall not be used as a basis for computing costs with respect to sales by retailers;

(2) (A) "Cost to the wholesaler" means and includes whichever is lower of the following:

(i) The purchase price of the product or commodity to the wholesaler when the invoice is dated not more than sixty (60) days prior to the sale of such product or commodity by the wholesaler; or

(ii) The replacement cost of such product or commodity to the wholesaler at the time of sale in the quantity last purchased by the wholesaler;

less any legitimate trade discounts, but exclusive of cash discounts for prompt payment;

(B) In all wholesale sales involving more than one (1) item or commodity, the wholesaler's selling price on individual items or commodities shall be computed on the "cost to wholesaler," as herein defined;

(C) "Cost to the wholesaler" must be bona fide cost, and sales to wholesalers at prices which cannot be justified by existing market conditions within this state shall not be used as a basis for computing costs with respect to sales by wholesalers;

(3) "Retailer" means and includes every person, partnership, firm, corporation or association engaged in the business of making sales at retail within this state;

(4) "Sale at retail," "sales at retail" or "retail sale" means and includes any transfer, made in the ordinary course of trade or in the usual prosecution of the seller's business, of title to tangible personal property to the purchaser for use or consumption and for a valuable consideration. "Sale at retail," "sales at retail" or "retail sale" mean any transfer of such property where title is retained as security for the purchase price but is intended to be transferred later;

(5) "Sale at wholesale," "sales at wholesale" or "wholesale sales" means and includes any transfer, for a valuable consideration made in the ordinary course of trade or the usual prosecution of the seller's business, of title to tangible personal property to the purchaser for resale either in its original form or as processed or prepared for resale by hotels, cafes, or hospitals or other institutions. "Sale at wholesale," "sales at wholesale" or "wholesale sales" mean any transfer of such property where title is retained as security for the purchase price but is intended to be transferred later; and

(6) "Wholesaler" means and includes every person, partnership, firm, corporation, or association engaged in the business of making sales at wholesale within this state.



§ 47-25-203 - Legislative policy.

It is declared that advertising, offers to sell, or sales by retailers or wholesalers at less than cost, as defined in this part, with the intent or effect of inducing the purchase of other merchandise or of unfairly diverting trade from a competitor or otherwise injuring a competitor, impair and prevent fair competition, injure public welfare, and are unfair competition and contrary to public policy, where the result of such advertising, offers, or sales is to tend to deceive or mislead any purchaser or prospective purchaser or to substantially lessen competition or unreasonably restrain trade or to tend to create a monopoly in any line of commerce. It is further declared that such advertising, offers, or sales by any retailer or wholesaler with such intent or effect or result are in contravention of the policy of this part.



§ 47-25-204 - Exemptions.

This part does not apply to sales at retail or sales at wholesale made:

(1) In an isolated transaction and not in the usual course of business;

(2) Where merchandise is sold in bona fide clearance sales, if advertised, marked and sold as such;

(3) Where highly perishable merchandise must be promptly sold in order to forestall loss;

(4) Of imperfect or actually damaged merchandise, or merchandise which is being discontinued, if advertised, marked, and sold as such;

(5) Of merchandise sold upon the complete final liquidation of any business;

(6) Of merchandise sold for charitable purposes or to unemployment relief agencies;

(7) Of merchandise sold on contract to departments of government and governmental institutions;

(8) In meeting the legal price of a competitor on merchandise which is the same as to comparable competitive factors, such as weight, quantity, quality, pack, brand, or packaging; or

(9) By any officer acting under the order or direction of any court.



§ 47-25-205 - Sales below cost -- Penalties -- Evidence.

(a) Any retailer who, in contravention of the policy of this part, advertises, offers to sell, or sells at retail any merchandise at less than cost to the retailer, as defined in this part, commits a Class C misdemeanor.

(b) Any wholesaler who, in contravention of the policy of this part, advertises, offers to sell, or sells at wholesale any merchandise at less than cost to the wholesaler, as defined in this part, commits a Class C misdemeanor.

(c) Proof of any such advertising, offer to sell, or sale by any retailer or wholesaler in contravention of the policy of this part shall be prima facie evidence of a violation of this part.



§ 47-25-206 - Injunction restraining unlawful sales.

In addition to the penalties provided in this part, the district attorney general of any county or any person damaged, or who is threatened with loss or damage, by reason of a violation of this part, has the right to apply for an injunction, and any court of competent jurisdiction has the power to restrain sales in violation of this part.






Part 3 - Unfair Cigarette Sales

§ 47-25-301 - Short title.

This part shall be known and may be cited as the "Unfair Retailer's Cigarette Sales Law."



§ 47-25-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Basic cost of cigarettes" means the invoice cost of cigarettes to the retailer or the replacement cost of cigarettes to the retailer within thirty (30) days prior to the date of sale, in the quantity last purchased, whichever is lower, absent any cash or other discounts and/or concessions of any kind, to which shall be added the full face value of any stamps which may be required by any cigarette tax law of this state now in effect or hereafter enacted, and any other taxes or fees imposed by title 67, chapter 4, part 10, if not already included by the manufacturer in this list price;

(2) "Commissioner" means the commissioner of revenue;

(3) "Cost of doing business by the retailer" is:

(A) Eight percent (8%) of the basic cost of cigarettes to the retailer until June 30, 2015;

(B) Eleven percent (11%) of the basic cost of cigarettes to the retailer beginning July 1, 2015, until June 30, 2016;

(C) Thirteen percent (13%) of the basic cost of cigarettes to the retailer beginning July 1, 2016, until June 30, 2017; and

(D) Fifteen percent (15%) of the basic cost of cigarettes to the retailer beginning July 1, 2017, and thereafter;

(4) "Cost to the retailer" means the "basic cost of cigarettes" to the retailer plus the "cost of doing business by the retailer;"

(5) "Retailer" has the same meaning ascribed to the words "retail dealer" in § 67-4-1001;

(6) "Sell at retail," "sales at retail" or "retail sales" means and includes any transfer of title to tangible personal property for a valuable consideration made in the ordinary course of trade or usual prosecution of the seller's business, to the purchaser for consumption or use; and

(7) "Tobacco distributor" or "person" has the same meaning as ascribed in § 67-4-1001.



§ 47-25-303 - Sales below cost -- Evidence -- Enforcement by department of revenue.

(a) It is a Class C misdemeanor for any retailer, with intent to injure competitors or destroy substantially or lessen competition, to advertise, offer to sell, or sell at retail, cigarettes at less than cost to the retailer.

(b) Evidence of advertisement, offering to sell or sale of cigarettes by any retailer at less than cost to the retailer shall be prima facie evidence of both a violation of the Unfair Retailer's Cigarette Sales Law, compiled in this part, and of intent to injure competitors or destroy substantially or lessen competition.

(c) It is the intention of the general assembly that this part be enforced by the department of revenue.



§ 47-25-304 - Liability of officers or agents.

Any individual who, as a director, officer, partner, member, or agent of any person violating this part, assists or aids, directly or indirectly, in such violation, equally with the person for whom such individual acts, commits a Class C misdemeanor.



§ 47-25-305 - Contracts in violation of part void.

Any contract, express or implied, made by any person, firm, or corporation in violation of any of the provisions of this part is declared to be an illegal and void contract and no recovery thereon shall be had.



§ 47-25-306 - Injunction -- Damages.

(a) (1) Any person injured by any violation of this part, or any trade association which is representative of such a person, may maintain an action in any court of equitable jurisdiction to prevent, restrain, or enjoin such violation.

(2) If, in such action, a violation of this part shall be established, the court shall enjoin and restrain or otherwise prohibit such violation and, in addition thereto, shall assess in favor of the plaintiff and against the defendant the costs of the suit.

(3) In such action, it shall not be necessary that actual damages to the plaintiff be alleged or proved, but where alleged and proved, the plaintiff in the action, in addition to such injunctive relief and costs of suit, shall be entitled to recover from the defendant the amount of actual damages sustained by the plaintiff.

(b) In the event no injunctive relief is sought or required, any person injured by a violation of this part may maintain an action for damages alone in any court of general jurisdiction, and the measure of damages in such action shall be the same as prescribed in subsection (a).



§ 47-25-307 - Combined sales, coupon offers, etc.

In all advertisements, offers for sale, or sales involving two (2) or more items, at least one (1) of which items is cigarettes, at a combined price, and in all advertisements, offers for sale, or sales involving the giving of any concession of any kind whatsoever (whether coupons or otherwise), the retailer's selling price shall not be below the cost to the retailer of all articles, products, commodities, and concessions included in such transactions.



§ 47-25-308 - Enforcement -- Penalties -- Hearings.

(a) The department of revenue, through the commissioner, shall administer and enforce this part.

(b) (1) For an initial violation or noncompliance with any provision of this part by a retail dealer, a penalty shall be imposed not to exceed two hundred fifty dollars ($250);

(2) For any second violation or noncompliance with any provision of this part by any person who has previously been found in violation of subdivision (b)(1), a penalty shall be imposed not to exceed five hundred dollars ($500); and

(3) For any subsequent violation or violations or noncompliance with any provision of this part, by any person who has previously been found in violation of subdivision (b)(2), a penalty shall be imposed not to exceed one thousand dollars ($1,000).

(c) Any person whose license is revoked or suspended under this section, and who continues to engage in the unauthorized sale, distribution or handling of cigarettes in this state, either directly or through any agent or third party acting on behalf of such person, shall be charged with an additional violation of this part and shall also be in violation of § 67-4-1015.

(d) Any person who is adversely affected by a decision of the commissioner may petition the department of revenue for a hearing pursuant to § 67-1-105, which will be held in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(e) In enforcing this part, the commissioner shall consider the cost and effectiveness of administration and endeavor to administer this part in the most cost-efficient manner.



§ 47-25-309 - Exemptions.

This part does not apply to sales at retail made where cigarettes are:

(1) Advertised, offered for sale, or sold in bona fide clearance sales for the purpose of discontinuing trade in such cigarettes and the advertising, offer to sell, or sale shall state the reason thereof and the quantity of such cigarettes advertised, offered for sale, or to be sold;

(2) Advertised, offered for sale, or sold as imperfect or damaged and the advertising, offer to sell, or sale shall state the reason thereof and the quantity of such cigarettes advertised, offered for sale, or to be sold;

(3) Sold upon the complete final liquidation of a business; or

(4) Advertised, offered for sale, or sold by any fiduciary or other officer acting under the order or direction of any court.



§ 47-25-310 - Participation by retailer in certain special programs.

Participation in a manufacturer's incentive program, discount price program or special price program shall not cause a retailer to be in violation of this part.






Part 4 - Trademarks on Drugs

§ 47-25-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Deceptive imitation" means any imitation calculated or likely to deceive purchasers exercising the care ordinarily exercised in buying;

(2) "Drug" includes all preparations recognized in the United States Pharmacopoeia or National Formulary for internal or external use, and any substance or mixture of substances intended to be used for the cure, mitigation, or prevention of diseases of either humans or other animals;

(3) "Misbranded" means a drug the container of which bears a counterfeit, copy, or deceptive imitation of any trademark;

(4) "Owner" means the person having the right to the use of a trademark. A subsisting certificate of registration under the laws of this state or of the United States shall constitute prima facie evidence of ownership;

(5) "Person" includes any individual, partnership, corporation, or association; and

(6) "Trademark" includes any trade or identifying mark, term, design, device, label, slogan, dress, or other means by which the goods of any producer, manufacturer, packer, owner, or seller may be identified.



§ 47-25-402 - Liability of employer for acts of employees.

In proceedings for the violation of this part, an act or omission of any individual acting for a partnership, corporation, or association, or the act or omission of an officer or employee of any partnership, corporation, or association within the scope of that person's office or employment, shall be deemed to be the act or omission of such partnership, corporation, or association, as well as of the individual.



§ 47-25-403 - Prohibited acts.

It is unlawful for any person without the written authority of the owner of a trademark for a drug to do or be concerned in the doing of any of the following acts:

(1) Making or causing to be made, selling, possessing, or using commercially any counterfeit, copy, or deceptive imitation of such trademark or any package or label bearing or containing any such counterfeit, copy, or deceptive imitation;

(2) Knowingly receiving, keeping or having in the person's possession or under the person's control, selling, offering for sale, or disposing of any drug bearing any counterfeit, copy, or deceptive imitation of such trademark or in any package or under any label bearing any such counterfeit, copy, or deceptive imitation;

(3) Making or causing to be made or knowingly possessing, selling, disposing of, delivering, or offering to deliver to any person a die, plate, block, stone, type-face, matrix, or other means of printing, lithographing, or otherwise making a counterfeit, copy, or deceptive imitation of such trademark; or

(4) Knowingly misrepresenting orally or by advertisement or artifice the manufacture or origin or commercial sponsorship of any drug sold, offered, or exposed for sale.



§ 47-25-404 - Prosecution -- Fees of officers.

It is made the duty of the sheriff of any county of this state or health officers, peace officers, inspectors, or boards of pharmacy and other officers to assist and cooperate with the prosecuting attorney in the investigation of any violation of this part, including the procurement of evidence for the support of the prosecution, which may be instituted by the prosecuting attorney, and for such services the sheriff or other officer shall be allowed and paid the same fees for travel and sustenance as are usually allowed in other criminal proceedings.



§ 47-25-405 - Penalty.

Any person violating any of the provisions of this part commits a Class C misdemeanor.



§ 47-25-406 - Remedies cumulative.

The remedies provided in this part are cumulative and not alternative.



§ 47-25-407 - Legal and equitable remedies unimpaired.

Nothing in this part shall prevent, lessen, impeach, or avoid any remedy at law or in equity which any party aggrieved by any wrongful use of any trademark might have had if this part had not been passed.






Part 5 - Tennessee Trade Mark Act of 2000

§ 47-25-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) A mark shall be deemed to be "abandoned" when either of the following occurs:

(A) When its use has been discontinued with intent not to resume such use. Intent not to resume may be inferred from circumstances. Non-use for two (2) consecutive years shall constitute prima facie evidence of abandonment; or

(B) When any course of conduct of the owner, including acts of omission as well as commission, causes the mark to lose its significance as a mark.

(2) "Applicant" embraces the person filing an application for registration of a mark under this part, and the legal representatives, successors, or assigns of such person;

(3) "Dilution" means the lessening of the capacity of a famous mark to identify and distinguish goods or services, regardless of the presence or absence of:

(A) Competition between the owner of the famous mark and other parties; or

(B) Likelihood of confusion, mistake, or deception;

(4) "Mark" includes any trademark or service mark, entitled to registration under this part whether registered or not;

(5) "Person" and any other word or term used to designate the applicant or other party entitled to a benefit or privilege or rendered liable under this part includes a juristic person as well as a natural person. "Juristic person" includes a firm, partnership, corporation, union, association, or other organization capable of suing and being sued in a court of law;

(6) "Registrant" embraces the person to whom the registration of a mark under this part is issued, and the legal representatives, successors, or assigns of such person;

(7) "Secretary" means the secretary of state or the designee of the secretary charged with the administration of this part;

(8) "Service mark" means any word, name, symbol, or device or any combination thereof used by a person, to identify and distinguish the services of one (1) person, including a unique service, from the services of others, and to indicate the source of the services, even if that source is unknown. Titles, character names used by a person, and other distinctive features of radio or television programs may be registered as service marks notwithstanding that they, or the programs, may advertise the goods of the sponsor;

(9) "Trade name" means any name used by a person to identify a business or vocation of such person; and

(10) "Trademark" means any word, name, symbol, or device or any combination thereof used by a person to identify and distinguish the goods of such person, including a unique product, from those manufactured or sold by others, and to indicate the source of the goods, even if that source is unknown;

(11) "Use" means the bona fide use of a mark in the ordinary course of trade, and not made merely to reserve a right in a mark. For the purposes of this part, a mark shall be deemed to be in use:

(A) On goods when it is placed in any manner on the goods or other containers or the displays associated therewith or on the tags or labels affixed thereto, or if the nature of the goods makes such placement impracticable, then on documents associated with the goods or their sale, and the goods are sold or transported in commerce in this state; and

(B) On services when it is used or displayed in the sale or advertising of services and the services are rendered in this state.



§ 47-25-502 - Registrability.

A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall not be registered if it:

(1) Consists of or comprises immoral, deceptive, or scandalous matter;

(2) Consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or national symbols, or bring them into contempt, or disrepute;

(3) Consists of or comprises the flag or coat of arms, or other insignia of the United States, or of any state or municipality, or of any foreign nation, or any simulation thereof;

(4) Consists of or comprises the name, signature, or portrait identifying a particular living individual, except with that individual's written consent;

(5) Consists of a mark which:

(A) When used on or in connection with the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them;

(B) When used on or in connection with the goods or services of the applicant is primarily geographically descriptive or deceptively misdescriptive of them; or

(C) Is primarily merely a surname;

provided, that nothing in this subdivision (5) shall prevent the registration of a mark used by the applicant which has become distinctive of the applicant's goods or services. The secretary may accept as evidence that the mark has become distinctive, as used on or in connection with the applicant's goods or services, proof of continuous use thereof as a mark by the applicant in this state for the five (5) years before the date on which the claim of distinctiveness is made; or

(6) Consists of or comprises a mark which so resembles a mark registered in this state or a mark or trade name previously used by another and not abandoned, as to be likely, when used on or in connection with the goods or services of the applicant, to cause confusion, mistake or deception.



§ 47-25-503 - Application for registration.

(a) Subject to the limitations set forth in this part, any person who uses a mark may file in the office of the secretary, in a manner complying with the requirements of the secretary, an application for registration of that mark setting forth, but not limited to, the following information:

(1) The name and business address of the person applying for such registration; and, if a corporation, the state of incorporation, or if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the secretary;

(2) The goods or services on or in connection with which the mark is used, the mode or manner in which the mark is used on or in connection with such goods or services and the class in which such goods or services fall;

(3) The date when the mark was first used anywhere and the date when it was first used in this state by the applicant or a predecessor in interest; and

(4) A statement that the applicant is the owner of the mark, that the mark is in use, and that, to the knowledge of the person verifying the application, no other person has registered, either federally or in this state, or has the right to use such mark either in the identical form thereof or in such near resemblance thereto as to be likely, when applied to the goods or services of such other person, to cause confusion, or to cause mistake, or to deceive.

(b) The secretary may also require a statement as to whether an application to register the mark, or portions or a composite thereof, has been filed by the applicant or a predecessor in interest in the United States patent and trademark office and, if so, the applicant shall provide full particulars with respect thereto including the filing date and serial number of each application, the status thereof and, if any application was finally refused registration or has otherwise not resulted in a registration, the reasons therefor.

(c) The secretary may also require that a drawing of the mark, complying with such requirements as the secretary may specify, accompany the application.

(d) The application shall be signed and verified (by oath, affirmation or declaration subject to perjury laws) by the applicant or by a member of the firm or an officer of the corporation or association applying.

(e) The application shall be accompanied by one (1) specimen showing the mark as actually used and shall be accompanied by the application fee payable to the secretary.



§ 47-25-504 - Filing of applications.

(a) Upon the filing of an application for registration and payment of the application fee, the secretary may cause the application to be examined for conformity with this part.

(b) The applicant shall provide any additional pertinent information requested by the secretary, including a description of a design mark, and may make, or authorize the secretary to make, such amendments to the application as may be reasonably requested by the secretary or deemed by the applicant to be advisable to respond to any rejection or objection.

(c) The secretary may require the applicant to disclaim an unregisterable component of a mark otherwise registerable, and an applicant may voluntarily disclaim a component of a mark sought to be registered. No disclaimer shall prejudice or affect the applicant's or registrant's rights then existing or thereafter arising in the disclaimed matter, or the applicant's or registrant's rights of registration on another application if the disclaimed matter is or becomes distinctive of the applicant's or registrant's goods or services.

(d) Amendments may be made by the secretary upon the application submitted by the applicant upon the applicant's agreement; or a fresh application may be required to be submitted.

(e) If the applicant is found not to be entitled to registration, the secretary shall advise the applicant thereof and of the reasons therefor. The applicant shall have a reasonable period of time specified by the secretary in which to reply or to amend the application, in which event the application shall then be reexamined. This procedure may be repeated until:

(1) The secretary finally refuses registration of the mark; or

(2) The applicant fails to reply or amend within the specified period, whereupon the application shall be deemed to have been abandoned.

(f) If the secretary finally refuses registration of the mark, the applicant may seek a writ of mandamus to compel such registration. Such writ may be granted, but without costs to the secretary, on proof that all the statements in the application are true and that the mark is otherwise entitled to registration.

(g) In the instance of applications concurrently being processed by the secretary seeking registration of the same or confusingly similar marks for the same or related goods or services, the secretary shall grant priority to the applications in order of filing. If a prior-filed application is granted a registration, the other application or applications shall then be rejected. Any rejected applicant may bring an action for cancellation of the registration upon grounds of prior or superior rights to the mark, in accordance with § 47-25-509.



§ 47-25-505 - Certificate of registration.

(a) (1) Upon compliance by the applicant with the requirements of this part, the secretary shall cause a certificate of registration to be issued and delivered to the applicant.

(2) The certificate of registration shall be issued under the signature of the secretary and the seal of the state, and it shall show:

(A) The name and business address and, if a corporation, the state of incorporation, or if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the secretary, of the person claiming ownership of the mark;

(B) The date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in this state;

(C) The class of goods or services and a description of the goods or services on or in connection with which the mark is used;

(D) A reproduction of the mark; and

(E) The registration date and the term of the registration.

(b) Any certificate of registration issued by the secretary under this section or a copy thereof duly certified by the secretary shall be admissible in evidence as competent and sufficient proof of the registration of such mark in any actions or judicial proceedings in any court of this state.



§ 47-25-506 - Duration and renewal.

(a) A registration of mark hereunder shall be effective for a term of five (5) years from the date of registration and, upon application filed within six (6) months prior to the expiration of such term, in a manner complying with the requirements of the secretary, the registration may be renewed for a like term from the end of the expiring term. A renewal fee, payable to the secretary, shall accompany the application for renewal of the registration.

(b) A registration may be renewed for successive periods of five (5) years in like manner. Any registration in force on June 4, 2000, shall continue in full force and effect for the unexpired term thereof and may be renewed by filing an application for renewal with the secretary complying with the requirements of the secretary and paying the aforementioned renewal fee therefor within six (6) months prior to the expiration of the registration.

(c) All applications for renewal under this part, whether of registrations made under this part or of registrations effected under any prior act, shall include a verified statement that the mark has been and is still in use and include a specimen showing actual use of the mark on or in connection with the goods or services.



§ 47-25-507 - Assignments, changes of name and other instruments.

(a) Any mark and its registration hereunder shall be assignable with the good will of the business in which the mark is used, or with that part of the good will of the business connected with the use of and symbolized by the mark. Assignment shall be by instruments in writing duly executed and may be recorded with the secretary upon the payment of the recording fee payable to the secretary who, upon recording of the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal thereof. An assignment of any registration under this part shall be void as against any subsequent purchaser for valuable consideration without notice, unless it is recorded with the secretary within three (3) months after the date thereof or prior to such subsequent purchase.

(b) Any registrant or applicant effecting a change of the name of the person to whom the mark was issued or for whom an application was filed may record a certificate of change of name of the registrant or applicant with the secretary upon the payment of the recording fee. The secretary may issue in the name of the assignee a certificate of registration of an assigned application. The secretary may issue in the name of the assignee a new certificate of registration for the remainder of the term of the registration or last renewal thereof.

(c) Other instruments which relate to a mark registered or application pending pursuant to this part, including, but not limited to, licenses, security interests or mortgages, may be recorded in the discretion of the secretary; provided, that such instrument is in writing and duly executed.

(d) Acknowledgment shall be prima facie evidence of the execution of an assignment or other instrument and, when recorded by the secretary, the record shall be prima facie evidence of execution.

(e) A photocopy of any instrument referred to in subsection (a), (b) or (c) shall be accepted for recording if it is certified by any of the parties thereto, or their successors, to be a true and correct copy of the original.



§ 47-25-508 - Records.

The secretary shall keep for public examination a record of all marks registered or renewed under this part, as well as a record of all documents recorded pursuant to § 47-25-507.



§ 47-25-509 - Cancellation.

The secretary shall cancel from the register, in whole or in part:

(1) Any registration concerning which the secretary shall receive a voluntary request for cancellation thereof from the registrant or the assignee of record;

(2) All registrations granted under this part and not renewed in accordance with this part;

(3) Any registration concerning which a court of competent jurisdiction finds that:

(A) The registered mark has been abandoned;

(B) The registrant is not the owner of the mark;

(C) The registration was granted improperly;

(D) The registration was obtained fraudulently;

(E) The mark is or has become the generic name for the goods or services, or a portion thereof, for which it has been registered; or

(F) The registered mark is so similar to a mark registered by another person in the United States patent and trademark office prior to the date of the filing of the application for registration by the registrant hereunder, and which has not been abandoned, as to be likely to cause confusion, mistake or deception; provided, that should the registrant prove that the registrant is the owner of a concurrent registration of a mark in the United States patent and trademark office covering an area including this state, the registration hereunder shall not be cancelled for such area of the state; or

(4) When a court of competent jurisdiction shall order cancellation of a registration on any ground.



§ 47-25-510 - Classification.

The secretary shall by regulation establish a classification of goods and services for convenience of administration of this part, but not to limit or extend the applicant's or registrant's rights, and a single application for registration of a mark may include any or all goods upon which, or services with which, the mark is actually being used, indicating the appropriate class or classes of goods or services. When a single application includes goods or services which fall within multiple classes, the secretary may require payment of a fee for each class. To the extent practical, the classification of goods and services should conform to the classification adopted by the United States patent and trademark office.



§ 47-25-511 - Fraudulent registration.

Any person who, for the person's own benefit, or on behalf of any other person, procures the filing or registration of any mark in the office of the secretary under this part by knowingly making any false or fraudulent representation or declaration, orally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of such filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.



§ 47-25-512 - Infringement.

Subject to § 47-25-516, any person who:

(1) Uses, without the consent of the registrant, any reproduction, counterfeit, copy, or colorable imitation of a mark registered under this part in connection with the sale, distribution, offering for sale, or advertising of any goods or services on or in connection with which such use is likely to cause confusion, mistake or deception as to the source of origin of such goods or services;

(2) Reproduces, counterfeits, copies, or colorably imitates any such mark and applies such reproduction, counterfeit, copy or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in connection with the sale or other distribution in this state of such goods or services; or

(3) Uses the trade name or trademark, or a confusingly similar trade name or trademark, of any bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary in a solicitation for the offering of services or products if such use is likely to cause confusion, mistake or deception as to the source of origin, affiliation or sponsorship of such products or services; or, uses the trade name or trademark, or confusingly similar trade name or trademark, of any bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary in any manner in a solicitation for the offering of services or products, unless the solicitation clearly and conspicuously states the following in bold-face type on the front page of the solicitation:

(A) The name, address and telephone number of the person making the solicitation;

(B) A statement that the person making the solicitation is not affiliated with the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary; and

(C) A statement that the solicitation is not authorized or sponsored by the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary;

shall be liable in a civil action by the registrant for any and all of the remedies provided in § 47-25-514, except that under subdivision (2) the registrant shall not be entitled to recover profits or damages unless the acts have been committed with the intent to cause confusion, mistake or deception.



§ 47-25-513 - Determining if mark is distinctive and famous -- Remedies.

(a) The owner of a mark which is famous in this state shall be entitled, subject to the principles of equity and upon such terms as the court deems reasonable, to an injunction against another person's commercial use of a mark or trade name, if such use begins after the mark has become famous and causes dilution of the distinctive quality of the mark, and to obtain such other relief as is provided in this section. In determining whether a mark is distinctive and famous, a court may consider factors including, but not limited to:

(1) The degree of inherent or acquired distinctiveness of the mark in this state;

(2) The duration and extent of use of the mark in connection with the goods and services with which the mark is used;

(3) The duration and extent of advertising and publicity of the mark in this state;

(4) The geographical extent of the trading area in which the mark is used;

(5) The channels of trade for the goods or services with which the mark is used;

(6) The degree of recognition of the mark in the trading areas and channels of trade in this state used by the mark's owner and the person against whom the injunction is sought;

(7) The nature and extent of use of the same or similar mark by third parties; and

(8) Whether the mark is the subject of a state registration in this state, or a federal registration under the Act of March 3, 1881, or under the Act of February 20, 1905, or on the principal register.

(b) In an action brought under this section, the owner of a famous mark shall be entitled only to injunctive relief in this state, unless the person against whom the injunctive relief is sought willfully intended to trade on the owner's reputation or to cause dilution of the famous mark. If such willful intent is proven, the owner shall also be entitled to the remedies set forth in this chapter, subject to the discretion of the court and the principles of equity.

(c) The following shall not be actionable under this section:

(1) Fair use of a famous mark by another person in comparative commercial advertising or promotion to identify the competing goods or services of the owner of the famous mark;

(2) Noncommercial use of the mark; or

(3) All forms of news reporting and news commentary.



§ 47-25-514 - Remedies -- Penalties for violations.

(a) Any owner of a mark registered under this part may proceed by suit to enjoin the manufacture, use, display or sale of any counterfeits or imitations thereof, and any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display or sale as such court may deem just and reasonable, and may require the defendants to pay to such owner all profits derived from and/or all damages suffered by reason of such wrongful manufacture, use, display or sale. The court may also order that any such counterfeits or imitations in the possession or under the control of any defendant in such case be delivered to an officer of the court, or to the complainant, to be destroyed. The court, in its discretion, may enter judgment for an amount not to exceed three (3) times such profits and damages and/or reasonable attorneys' fees of the prevailing party in such cases where the court finds the other party committed such wrongful acts with knowledge or in bad faith or otherwise as according to the circumstances of the case.

(b) The enumeration of any right or remedy in this part shall not affect a registrant's right to prosecute under any penal law of this state.



§ 47-25-515 - Forum for actions regarding registration -- Service on nonresident registrants.

(a) Actions to require cancellation of a mark registered pursuant to this part or in mandamus to compel registration of a mark pursuant to this part shall be brought in the circuit court of Davidson County. In an action in mandamus, the proceeding shall be based solely upon the record before the secretary. In an action for cancellation, the secretary shall not be made a party to the proceeding but shall be notified of the filing of the complaint by the clerk of the court in which it is filed and shall be given the right to intervene in the action.

(b) In any action brought against a nonresident registrant, service may be effected upon the secretary as agent for service of the registrant in accordance with the procedures established for service upon nonresident corporations and business entities under Tennessee law.



§ 47-25-516 - Common law rights.

Nothing in this part shall adversely affect the rights or the enforcement of rights in marks acquired in good faith at any time at common law.



§ 47-25-517 - Fees.

The secretary shall by regulation prescribe the fees payable for the various applications and recording fees and for related services. Unless specified by the secretary, the fees payable under this part are not refundable.



§ 47-25-518 - Intent of act.

The intent of this part is to provide a system of state trademark registration and protection substantially consistent with the federal system of trademark registration and protection under the Trademark Act of 1946, as amended. To that end, the construction given the federal act should be examined as persuasive authority for interpreting and construing this part.






Part 6 - Petroleum Trade Practices

§ 47-25-601 - Short title.

This part shall be known and may be cited as the "Petroleum Trade Practices Act."



§ 47-25-602 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Cost to the retailer" means the sum of:

(A) The lower of:

(i) The purchase price of petroleum distillates to the retailer, less all trade discounts, allowances, or rebates actually granted to the retailer; or

(ii) The replacement cost of petroleum distillates at the time of retail sale in the quantity last purchased by the retailer;

(B) The cost of transportation of petroleum distillates from the point of purchase by the retailer to the retail location;

(C) All applicable federal, state, or local motor fuel or sales taxes not already included in the purchase price to the retailer; and

(D) The reasonable cost of overhead for petroleum distillates at that location;

(2) "Dealer" means any person, firm, corporation, or partnership engaged in the sale of petroleum products to the public at retail;

(3) "Distributor" means any person, firm, partnership, or corporation engaged in the sale of petroleum or related products at wholesale to dealers;

(4) "Exempt" means those sales at retail exempt by § 47-25-204;

(5) (A) "Franchise" means a contract or agreement between a dealer and a distributor or producer of petroleum products or other related products which grants to the dealer the right and authority to sell or use in connection with the sale of petroleum products, motor fuel, or related products, such as tires, batteries, etc., a petroleum trademark, trade name, service mark, or other identifying symbol or name.

(B) "Franchise" includes a contract or agreement under which such dealer is granted authority to occupy premises owned, leased, or in any way controlled by a producer or distributor, which premises are to be employed for the sale or distribution of petroleum or related products under the producer or distributor's petroleum trademark, trade name, service mark, or other identifying symbol or name which is controlled by the distributor or producer.

(C) "Franchise" does not include contracts and agreements with persons employed directly by a producer or distributor of petroleum and related products to manage, operate, run, or administer the retail sale of such products to the consuming public on premises owned or leased by the producer or distributor;

(6) "Petroleum or related products" means all petroleum distillates including, but not limited to, gasoline, motor fuels, and lubricants and those products generally sold at retail outlets in connection with such petroleum products under a trademark, trade name, or symbol including, but not limited to, tires, batteries, and other motor vehicle accessories. Each separate grade or blend of a petroleum distillate shall be considered an individual item, product, and commodity;

(7) "Producer" means any person, firm, partnership or corporation engaged in the drilling, pumping, importing, refining, or wholesaling of petroleum and related products under a trademark, trade name, service mark, or other identifying symbol or name whether or not such organization distributes such products to dealers;

(8) "Retailer" means a dealer, as defined in this section;

(9) "Sale at retail," "sales at retail" or "retail sale" means sale at retail, sales at retail, or retail sale, as defined in § 47-25-202;

(10) "Vertical integration" means the ownership or control of all phases of the production of petroleum products including the drilling, pumping, refining, distribution, and resale of such petroleum products by a person, firm, partnership or corporation or from the well to the gasoline pump; and

(11) "Vertically integrated producer" means a producer controlling all phases of petroleum production and sale from the well through distribution to dealers as defined herein.



§ 47-25-603 - Purpose.

(a) The purpose of this part is to regulate vertical integration of the petroleum industry in Tennessee, it being the conclusion of the general assembly hereby expressed that vertical integration tends to operate in restraint of free trade and inhibits full and free competition and, therefore, tends to increase the price of petroleum and related products and services as prohibited under part 1 of this chapter.

(b) Independent and small dealers and distributors of petroleum and related products are vital to a healthy, competitive marketplace, but are unable to survive subsidized below-cost pricing at the retail level by others who have other sources of income. Below-cost selling laws have been effective in preserving independent and small retailers and wholesalers in other trades and businesses from subsidized pricing. Subsidized pricing is inherently unfair and destructive to, and reduces competition in, the motor fuel marketing industry, and is a form of predatory pricing. An additional purpose of this part is to prevent and eliminate subsidized pricing of petroleum and related products.



§ 47-25-604 - Termination of franchise agreement -- Notice -- Permissible causes.

(a) (1) Any vertically integrated producer engaged in a franchise agreement with a dealer shall give sixty (60) days' notice to such dealer prior to termination or nonrenewal of such franchise agreement.

(2) Such notice shall state the date of issuance and termination and the cause for such termination.

(3) The notice provided for in this section shall not be required in emergencies where franchise agreement termination is for cause and the notice requirement would place an unreasonable burden on the vertically integrated producer.

(b) Permissible causes may include, but are not limited to:

(1) Substantial breach of the franchise agreement by the dealer;

(2) Occurrences rendering performance of the franchise agreement impossible, such as the death of either party or the destruction of the retail petroleum outlet premises;

(3) Mutual agreement of the parties; and

(4) Bankruptcy of either party.



§ 47-25-605 - Improper franchise termination -- Presumption -- Damages.

(a) Any vertically integrated producer who:

(1) Terminates, fails to renew, or in any manner attempts to cause the cancellation of a franchise agreement with a dealer through the use of price or service discrimination, the imposition of unreasonable hours of operation requirements, or products allocation discrimination, or otherwise attempts to effectuate the termination of a franchise agreement for reasons other than those permitted in § 47-25-604;

(2) Has operated under a franchise with such vertically integrated producer for one (1) year or more; and

(3) Upon the termination of the franchise agreement, converts the premises into a producer operated facility within two (2) years after the franchise agreement is terminated;

shall be presumed to engage in operations, arrangements, or agreements which tend to lessen full and free competition and enhance vertical integration in violation of public policy and this part and in violation of part 1 of this chapter.

(b) Any corporation adjudicated to be in violation of this section shall be liable for the damages and penalties set forth in part 1 of this chapter.

(c) Presumptions arising under the operation of this section are rebuttable and may be overcome by clear and convincing evidence to the contrary.



§ 47-25-606 - Injunction -- Damages.

Any court of competent jurisdiction hearing a cause of action based on a violation of this part may, in lieu of the damages and penalties set forth in part 1 of this chapter, enjoin franchise termination or award damages to the aggrieved dealer or the dealer's legal representative in an amount which is three (3) times the value of the franchise agreement and the reasonable value of the dealer's good will lost as a consequence of the franchise termination combined, plus punitive damages where warranted.



§ 47-25-607 - Action by dealer.

Any dealer aggrieved by violations of this part, or such dealer's legal representative, may bring suit in any court of competent jurisdiction and receive injunctive relief or damages as set forth in this part.



§ 47-25-611 - Sales below cost to retailer.

(a) (1) No dealer shall make, or offer or advertise to make, sales at retail at below cost to the retailer, where the effect is to injure or destroy competition or substantially lessen competition, unless such sales at retail are exempt under § 47-25-204.

(2) No dealer shall limit, restrict, condition, or refuse to make sales at retail of petroleum distillates stored at the retail outlet in one hundred (100) gallon or larger containers to another dealer or a distributor at the same or lower price as offered or advertised to the public if such petroleum distillates are offered, advertised, or sold to the public at below cost to the retailer.

(3) The burden of proving an exemption from this subsection (a) shall be upon the dealer claiming its sales are exempt.

(b) No vertically integrated producer may sell or transfer a petroleum distillate to its own retail outlet at a price which is less than the price at which that petroleum distillate is offered for sale by the vertically integrated producer to a dealer operating in the same class of trade and within the same competitive area as the retail outlet of the vertically integrated producer. Such sales at retail under this subsection (b) by a vertically integrated producer shall be made in accordance with all other provisions of this section.

(c) Any dealer who violates this section shall be subject to a civil penalty not to exceed one thousand dollars ($1,000) per day for each day during which the act or omission continues or occurs.

(d) (1) Any person having an interest which is or may be adversely affected by a violation or threatened violation of subsection (a) may commence a civil action on such person's own behalf against any dealer who is alleged to be in violation of this section, to recover actual and special damages, for payment of civil penalties, and to enjoin the dealer who has violated, is violating or who is otherwise likely to violate this section. No person whose sales were exempt or who acted in good faith believing such sales were exempt shall be denied injunctive relief, if appropriate.

(2) No action may be commenced under subdivision (d)(1) prior to ten (10) days after the plaintiff has given notice by certified mail of the alleged violation to any alleged violator and to the attorney general and reporter.

(3) The action may be brought in a court of competent jurisdiction in the county where the alleged or threatened violation of this section took place, is taking place, or is about to take place, or in the county in which such dealer resides, has a principal place of business, or can be found.

(4) If the court finds that the violations of subsection (a) were willful or knowing violations, the court may award three (3) times the actual damage sustained and may provide such other relief as it considers necessary and proper. It shall be presumed that retail sales below cost to the retailer by a dealer after the dealer has received the notice required in subdivision (d)(2) are willful and knowing.

(5) Upon a finding by the court that this section has been violated, the court may award to the person bringing such action reasonable attorney's fees and costs.

(e) The attorney general and reporter may bring an action in the name of the state in a court as described in subsection (d), for appropriate relief, including civil penalties, temporary restraining order, temporary injunction, or permanent injunction, against any dealer who has violated, is violating, or who is otherwise likely to violate this section.

(f) Any court of competent jurisdiction shall have power to restrain violations of this section, to award appropriate damages, and to apply any appropriate civil penalties under subsection (c).

(g) This section is remedial legislation and shall be liberally construed to promote its purposes. The powers and remedies in this section shall be cumulative and supplementary to all other powers and remedies otherwise provided by law.

(h) Nothing in this section shall prohibit a dealer from making, or offering or advertising to make, sales at retail which are made in good faith to compete with the equally low or lower retail price of a competitor. Such sales at retail under this subsection (h) by a vertically integrated producer shall be made in accordance with subsection (b).

(i) Nothing contained within this section shall be construed to regulate the price of petroleum distillates purchased from a producer or a distributor:

(1) By a person solely for use in agricultural production activities on the farm of such person;

(2) By an employer for the business use of employees;

(3) By any common carrier regulated by the Tennessee regulatory authority, the department of safety and/or the department of transportation;

(4) By a person for industrial and commercial purposes which do not include the sale of petroleum distillates to the public; or

(5) For any other commercial transactions.



Franchised Dealers and Distributors

§ 47-25-621 - Creation of franchise -- Franchisor's duty of disclosure.

A franchisor shall disclose in writing to any prospective franchisee, upon request of franchisee, the following information, before any agreement is concluded:

(1) The gallonage volume history, if any, of the location under negotiation for and during the three-year period immediately past or for the entire period during which the location has been supplied by the supplier, whichever is shorter;

(2) Projections of gallonage consumption, if any, which were used by the franchisor in making a decision to invest in the location under negotiation;

(3) The name and last known address of the previous dealers for the last three (3) years, or for the entire period during which the location has been supplied by the supplier, whichever is shorter;

(4) Any legally binding commitments for the sale, demolition, or other disposition of the location in effect prior to the termination date of the agreement;

(5) The training programs, if any, and the specific goods and services the supplier will provide with or without cost to the dealer;

(6) Full disclosure of any and all obligations which will be required of the dealer, including, but not limited to, any obligation to exclusively deal in any of the products of the supplier, its subsidiaries, or any other company or any advertising and promotional items that the dealer must accept; and

(7) Full disclosure of all restrictions on the sale, transfer, renewal, and termination of the agreement.



§ 47-25-622 - Creation of franchise -- Mandatory conditions.

(a) Every franchise agreement as defined herein shall be subject to the nonwaivable provisions set forth in this section, whether or not they are expressly set forth in the agreement.

(b) (1) No agreement shall contain any provision which in any way limits the right of either party to trial by jury, the interposition of counter-claims or cross-claims.

(2) The price at which a franchisee sells products shall not be fixed or maintained by a franchisor, nor shall any person seek to do so, nor shall the price of products be subject to enforcement or coercion by any person in any manner. Each agreement shall have the legend, "Nothing herein shall be construed to prohibit a franchisor from suggesting prices and counseling with franchisees concerning prices. Price fixing or mandatory prices for any products covered in this agreement are prohibited. A service station dealer or wholesale distributor may sell any products listed in this agreement for a price which such dealer or distributor alone may decide."

(3) The franchisee may assign the franchise agreement, upon such price and upon such financial terms as the franchisee and the assignee may agree; provided, that the franchisor consents to such assignment, which consent shall not be unreasonably withheld; and provided further, that franchisor must have good cause to withhold such consent.

(A) For the purposes of this section, "good cause" includes, but is not limited to:

(i) Inexperience or lack of qualifications on the part of the assignee;

(ii) Poor credit rating of assignee;

(iii) Inadequate financial resources necessary for the initial investment, the analysis of which shall take into consideration any sums the assignee has agreed to pay the franchisee;

(iv) Criminal record of the assignee; and

(v) The franchisor, for valid business reasons, chooses to eliminate a service station operation at the franchisee's location at the conclusion of the business relationship between franchisor and franchisee.

(B) The franchisee may not exercise the right of assignment after having been duly notified of termination or nonrenewal of the franchise agreement for cause as described in the federal Petroleum Marketing Practices Act.

(4) In the event of the death of the franchisee, the surviving spouse or adult children of such franchisee will have first right of refusal to become the new franchisee; provided, that the franchisor consents, which consent shall not be unreasonably withheld; and provided further, that the franchisor must have good cause to withhold such consent. For the purposes of this section, "good cause" as described in subdivision (b)(3) is applicable.

(5) If the franchise agreement requires the franchisee to provide a cash deposit in advance for the use of the service station or delivery of fuel, except as advance payment in whole or in part for product ordered, such deposit shall be held by the franchisor, may be used by the franchisor in the franchisor's business, and shall be retained for the term of the agreement unless it is sooner terminated. Interest at a rate of at least six percent (6%) shall be paid to the franchisee at least annually unless agreed otherwise. Within ninety (90) days after the termination of the agreement, the deposit shall be returned, together with any unpaid interest on such deposit, at the rate of at least six percent (6%) per year. The franchisor may deduct from the amount to be returned any amount owed the franchisor by the franchisee at the time of settlement.



§ 47-25-623 - Unfair practices generally.

(a) (1) It is unlawful for any refiner, distributor, or producer of petroleum products engaged in business in this state, either directly or indirectly, to discriminate in prices between purchasers for petroleum products of like grade and quality, where either or any of the purchases involved in such discrimination are in commerce, where such petroleum products are sold for use, consumption, or resale within the state of Tennessee, and where the effect of such discrimination may be substantially to lessen competition or tend to create a monopoly in any line of commerce, or to injure, destroy, or prevent competition with any person who either grants or knowingly receives the benefit of such discrimination, or with customers of either of them; provided, that nothing in this section shall prevent:

(A) Differentials which make only due allowances for differences in the cost of manufacture, sale, or delivery resulting from the differing methods or quantities in which such petroleum products are to such purchasers sold or delivered;

(B) Dealers engaged in selling petroleum products in commerce within the state of Tennessee from selecting their own customers in bona fide transactions and not in restraint of trade;

(C) Price changes from time to time where in response to changing conditions affecting the market for or the marketability of the petroleum products concerned, including, but not limited to, distress sales under court process, or sales in good faith in discontinuance of businesses in the goods concerned; and

(D) A franchisor, distributor, or producer of petroleum products from lowering its price for petroleum products to any purchaser or purchasers when such lower price was made in good faith to meet an equally low price of a competitor.

(2) It is unlawful for any refiner, distributor, or producer of petroleum products to refuse to make available, upon written request of any dealer who has a franchise agreement with the refiner, distributor, or producer, a schedule of dealer tank wagon prices then charged dealers of the refiner, distributor, or producer for motor gasoline sold within the state of Tennessee.

(b) A violation of this section is a Class C misdemeanor.

(c) Nothing in this section shall apply to the purchase of petroleum products for their own use by state and local agencies.



§ 47-25-624 - Dealer trade associations.

No supplier shall hinder, coerce or threaten any dealer for the purpose of preventing that dealer from joining any trade association made up of dealers.



§ 47-25-625 - Credit sales of gasohol, etc.

No retail or wholesale seller of gasoline, diesel fuel, or other motor vehicle fuels who permits purchases or sales on credit of such gasoline, diesel fuel, or other motor vehicle fuels shall refuse to offer and permit similar purchases or sales on credit of gasohol or other fuels containing alcohol equal to at least ten percent (10%) of total volume.



§ 47-25-626 - Supplying of gasohol, etc.

(a) No distributor or wholesale dealer who supplies retail dealers with gasoline, diesel fuel, or other motor vehicle fuels shall prohibit or restrict any such supplied retail dealer from voluntarily carrying for sale gasohol or any other fuel containing alcohol equal to at least ten percent (10%) of total volume.

(b) Any such distributor or wholesale dealer who prohibits or restricts or attempts to prohibit or restrict a supplied retail dealer shall be subject to a fine of fifty dollars ($50.00) per day per retail dealer upon conviction of such offense.









Part 7 - Motion Picture Fair Competition

§ 47-25-701 - Short title.

This part shall be known as the "Tennessee Motion Picture Fair Competition Act."



§ 47-25-702 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Bid" means a written offer or proposal by an exhibitor to a distributor in response to an invitation to bid for the right to exhibit a motion picture, stating the terms under which the exhibitor will agree to exhibit a motion picture;

(2) "Blind bidding" means the bidding for, negotiating for, or offering or agreeing to terms for the licensing or exhibition of a motion picture at any time before such motion picture has either been trade screened or before such motion picture, at the option of the distributor, has otherwise been made available for viewing within Tennessee by all exhibitors from whom the distributor is soliciting bids or with whom the distributor is negotiating for the right to exhibit such motion picture;

(3) "Distributor" means any person engaged in the business of distributing or supplying motion pictures to exhibitors by rental, sale, or licensing;

(4) "Exhibit" or "exhibition" means showing a motion picture to the public for a charge;

(5) "Exhibitor" means any person engaged in the business of operating one (1) or more theatres;

(6) "Invitation to bid" means a written or oral solicitation or invitation by a distributor to one (1) or more exhibitors to bid for the right to exhibit a motion picture;

(7) "License agreement" means any contract, agreement, understanding, or condition between a distributor and an exhibitor relating to the licensing or exhibition of a motion picture by the exhibitor;

(8) "Person" includes one (1) or more individuals, partnerships, associations, societies, trusts, organizations, or corporations;

(9) "Run" means the continuous exhibition of a motion picture in a defined geographic area for a specified period of time. "First run" is the first exhibition of a picture in the designated area; "second run" is the second exhibition; and "subsequent runs" are subsequent exhibitions after the second run. "Exclusive run" is any run limited to a single theatre in a defined geographic area, and a "nonexclusive run" is any run in more than one (1) theatre in a defined geographic area;

(10) "Theatre" means any establishment in which motion pictures are exhibited to the public regularly for a charge; and

(11) "Trade screening" means the showing of a motion picture by a distributor at the location of the film exchange(s) that distributes the distributor's picture(s) in Tennessee, which is open to any exhibitor from whom the distributor intends to solicit bids or with whom the distributor intends to negotiate for the right to exhibit the motion picture.



§ 47-25-703 - Blind bidding.

(a) Blind bidding is hereby prohibited within Tennessee. No bids shall be returnable, no negotiations for the exhibition or licensing of a motion picture shall take place, and no license agreement or any of its terms shall be agreed to, for the exhibition of any motion picture before the motion picture has either been trade screened or before such motion picture, at the option of the distributor, has otherwise been made available for viewing within Tennessee by all exhibitors from whom the distributor is soliciting bids or with whom the distributor is negotiating for the right to exhibit the motion picture.

(b) A distributor shall provide reasonable and uniform notice of the trade screening or availability for viewing within Tennessee of any motion picture to those exhibitors within Tennessee, from whom the distributor intends to solicit bids or with whom the distributor intends to negotiate for the right to exhibit that motion picture.

(c) Any purported waiver of the prohibition against blind bidding in this part shall be void and unenforceable.



§ 47-25-704 - Enforcement.

In any civil action for damages against a person for violation of this part, the court may award damages to the prevailing party and reasonable attorneys' fees. This part may be enforced by injunction or any other available equitable or legal remedy.






Part 8 - Coupon Sales Promotions

§ 47-25-801 - Short title.

This part shall be known and may be cited as the "Tennessee Coupon Sales Promotion Act of 1980."



§ 47-25-802 - Part definitions.

As used in this part, except where the context otherwise requires:

(1) "Coupon" means any writing, form, ticket, certificate, token, or similar device designed or intended to be sold or offered for sale which is represented as entitling the purchaser or holder to purchase or procure goods or services at a reduced price or free of charge upon presentation thereof to the seller or supplier of such goods or services. "Coupon" includes "coupon book." "Coupon" does not include:

(A) Coupons sold or offered for sale directly by the coupon sponsor where all proceeds from the sale are returned to the sponsor;

(B) Coupons redeemable only for motor vehicle parking or urban mass transit privileges;

(C) Coupons published by or distributed through newspapers or other periodicals, in advertisements other than their own;

(D) Coupons within, attached to, or a part of any package or container as packed by the original manufacturer and which are redeemed by such manufacturer;

(E) Trading stamps; and

(F) Cents-off or free coupons authorized by the original manufacturer or retailer and distributed in any fashion;

(2) "Coupon book" means a group of two (2) or more coupons sold, offered for sale, or otherwise distributed as a single unit;

(3) "Person" means any individual, partnership, firm, corporation, association, or other business organization or entity, including charitable or nonprofit organizations and their officers and employees;

(4) "Promoter" means any person, and any agent or representative of such person, engaged in the sale or offering or solicitation for sale of coupons; and

(5) "Sponsor" means any person represented as being obligated to provide goods, services, or discount privileges to the purchaser or holder of a coupon.



§ 47-25-803 - Agreement between promoter and sponsor -- Terms and conditions.

(a) No promoter shall sell, offer for sale, or otherwise publish or distribute any coupon without a prior contract or agreement in writing with the coupon sponsor. A copy of such contract shall be furnished to the sponsor at the time of its execution, and shall set forth all terms and conditions under which coupons obligating the sponsor may be published, distributed, or sold and include the following:

(1) A specific description, exactly as it is to appear on the coupon, of:

(A) The goods, services, or discount privileges which the sponsor will provide in exchange for each coupon presented for redemption;

(B) The hours during each day and the days during each week when the coupon will be accepted for redemption by the sponsor;

(C) The expiration date of the coupon; and

(D) All purchases required of a coupon holder as a condition of redemption and any other restrictions or limitations imposed on the redemption of the coupons by the sponsor;

(2) The maximum number of coupons which may be printed, issued, distributed, or sold by the promoter;

(3) The beginning and ending dates of the promotion, before and after which no coupons may be sold or distributed;

(4) The amount or percentage of funds, if any, to be returned to the sponsor from the sale of coupons;

(5) The personal and business name and address of the promoter executing the contract. Nonresidents shall include their permanent address in their state of residence; and

(6) A statement that the coupon sales promotion is regulated by the "Tennessee Coupon Sales Promotion Act."

(b) The promoter shall not represent, either directly or by implication, that the number of coupons presented to the sponsor for redemption will be less than the total number of coupons printed, sold, or distributed, or make any promises or representation inconsistent with or contrary to the terms of the written contract between the promoter and sponsor.



§ 47-25-804 - Information required on coupon.

(a) Every coupon, whether sold or distributed individually or as part of a coupon book, shall clearly and conspicuously set forth, on its face, the name and business address of the coupon sponsor and a specific description, as provided in the agreement between the promoter and the sponsor of:

(1) The goods, services, or discount privileges which the sponsor will provide in exchange for the coupon;

(2) The hours during each day and the days during each week when the coupon will be accepted for redemption by the sponsor;

(3) The expiration date of the coupon; and

(4) All purchases required of the coupon holder as a condition of redemption and any other restrictions and limitations imposed on the redemption of the coupons by the sponsor.

(b) Every coupon book, and every coupon sold or distributed individually, shall contain on its face:

(1) The name and permanent business address of the promoter; and

(2) The following statement in bold face or other conspicuous type or lettering: Click here to view image.



§ 47-25-805 - Coupons -- Restrictions on number, distribution, and terms.

(a) The total number of coupons sold, offered for sale, or otherwise distributed shall not exceed the total number specified in the contract between the promoter and sponsor.

(b) No coupon may be published, sold, distributed, or represented contrary to the terms of the agreement between the promoter and the sponsor, or obligate the sponsor to provide goods, services, or discount privileges other than those specified in the agreement.

(c) No individual coupon shall be redeemable at more than one (1) place of business, unless all places of business at which it is redeemable are owned or operated by the same sponsor.

(d) No coupon may be sold, offered for sale, or otherwise distributed prior to the promotion beginning date or after the promotion ending date specified in the contract between the promoter and sponsor.



§ 47-25-806 - Promoter to provide sponsor with distribution information and proceeds.

Within ten (10) days after the promotion ending date or ten (10) days after all coupons have been sold or otherwise distributed, whichever occurs first, the promoter shall inform the sponsor in writing of the total number of coupons sold or distributed, and remit all funds owed to the sponsor from coupon sales under the terms of their agreement.



§ 47-25-807 - Agreements authorizing promotional use of name or mark -- Liability of persons authorizing use.

(a) All agreements between the promoter and persons authorizing the promoter to use their name, trade name, or trademark in aid of the sale or promotion of the sale of coupons shall be in writing, with a copy being furnished to each such person.

(b) Such agreements shall conspicuously disclose that persons agreeing to the use of their name, trade name, or trademark by the promoter may be held jointly accountable with the promoter for any violation of this part or other applicable laws.



§ 47-25-808 - Promoters -- Prohibited acts.

(a) No promoter shall misrepresent directly or by implication:

(1) That any person is sponsoring, endorsing, or participating in the sale of any coupon;

(2) That the promoter is an employee or agent of any person sponsoring, endorsing, or participating in the sale of any coupon or coupon book;

(3) That the coupon is not sold for profit or that the price charged for a coupon is solely or primarily to cover actual costs incurred by the promoter in the printing, distribution, or sale of the coupon; or

(4) The name, address, or identity of the promoter or of the person or organization whom the promoter represents.

(b) No promoter shall represent, directly or by implication, that:

(1) Proceeds from the sale of any coupon will be donated to any charity, civic or religious group, or other nonprofit organization, unless such representation is true, and the amount to be donated is disclosed;

(2) An offer is being made to specially selected persons or that the buyer or prospective buyer has been specially selected, unless such representation is true and the specific basis on which such representation is made is concurrently disclosed to the prospective buyer; or

(3) A survey, test, contest, or research project is being conducted, when in fact the principal objective is to sell coupons or coupon books or to obtain prospects for coupon sales.

(c) No promoter shall:

(1) Sell, offer to sell, or otherwise distribute any coupon in violation of any provisions of this part;

(2) Make any representation inconsistent with or contrary to the terms and conditions contained in any coupon or in the agreement between the promoter and sponsor;

(3) Advertise or otherwise represent that a coupon has a stated monetary value or will enable the purchaser or holder to save a stated amount of money, without disclosing in connection with such advertisement the total amount which must be paid by the purchaser or holder for the coupon and the total amount of all purchases which must be made by the purchaser or holder as a condition of redemption of the coupon; or

(4) Use the name, trade name, or trademark of any person to aid in the sale or promotion of the sale of coupons unless the promoter has entered into a written agreement with the person whose name, trade name, or trademark is being used as required under this part.



§ 47-25-809 - Violations -- Misdemeanors.

A violation of this part is a Class C misdemeanor.



§ 47-25-810 - Civil remedies.

Any person who suffers an ascertainable loss of money or property as a result of a violation of this part may bring an action individually or in a representative capacity to recover actual damages, costs, and reasonable attorney fees. The action may be brought in a court of competent jurisdiction in the county where the alleged practice took place, or is taking place, or in the county where the defendant resides, has principal place of business, conducts, transacts, or has transacted business, or if the person cannot be found in any of the foregoing locations, in the county in which such person can be found.






Part 9 - Household Goods--Unlawful Trade Practices

§ 47-25-901 - Short title.

This part shall be known as the "Unfair Trade Practice and Advertising Act."



§ 47-25-902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Household furniture, appliances, and floor coverings" means such furniture, appliances, and floor coverings as are used in dwelling houses;

(2) "Person" means any individual, firm, partnership, corporation, or other organization;

(3) "Retail sale" means any sale, except a sale for the purpose of resale in the ordinary course of business;

(4) "Sale" or "sell" means any sale, contract for sale, offer of sale, or advertisement thereof;

(5) "Wholesale price" means a customary price at which a wholesaler sells merchandise for resale;

(6) "Wholesale sale" means any sale other than a retail sale, as defined in this section; and

(7) "Wholesaler" means one who sells other than at retail, as defined in this section.



§ 47-25-903 - Misrepresentation of sale at wholesale unlawful.

It is an unlawful practice for any seller or transferor of any household furniture, appliances, or floor covering merchandise at retail, whether the seller or transferor stocks the merchandise or not, to advertise, claim, or imply that any sale or other transfer of the merchandise is a sale or transfer at wholesale, unless such sale or transfer is made to the transferee for resale, and unless the state of Tennessee is not entitled to collect upon such sale or transfer the Tennessee state sales tax, as set out in the "Retailers' Sales Tax Act," compiled in title 67, chapter 6.



§ 47-25-904 - Misleading name unlawful -- Misrepresenting retail sale unlawful.

(a) It is an unlawful trade practice for any person engaged in selling household furniture, appliances, or floor covering merchandise to an individual consumer, to incorporate in that person's business name, or otherwise to use in describing the business, the words "manufacturer," "broker," or "wholesaler," or any derivative of, or synonym for, any of them, unless such person is, in fact, engaged in such business, in addition to the business of selling the merchandise to individual consumers.

(b) In cases where a person is engaged in manufacturing or wholesaling, and is in addition thereto engaged in making sales at retail to individual consumers, it is an unlawful trade practice for such person to imply, directly or indirectly, in connection with sales to individual consumers, that the selling price is other than a retail price, unless the sale is for resale.



§ 47-25-905 - Rescission of sale for unlawful trade practice.

Any person to whom is sold household furniture, appliances, or floor covering merchandise, in the course of an unlawful trade practice, as hereinabove defined, may, at the person's option, or on discovery of such unlawful trade practice, and on due notice to the seller, rescind such sale; sue, and recover back from such seller the price, or any portion thereof, previously paid by such person to such seller; provided, that the right of rescission created herein must have been exercised, if at all, within a period of twelve (12) months subsequent to the complained of sale.



§ 47-25-906 - Injunctions -- Damages.

Any person is entitled to sue for and have injunctive relief, in any court having jurisdiction over the parties, against threatened loss or damage by a violation of any provision of this part, and any such person is also entitled to recover any actual damage suffered.



§ 47-25-907 - Penalty for violations.

A person violating this part commits a Class C misdemeanor.






Part 10 - Consignment of Art

§ 47-25-1001 - Short title.

This part shall be known and may be cited as the "Tennessee Consignment of Art Act."



§ 47-25-1002 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Art dealer" means a person engaged in the business of selling works of art, other than a person exclusively engaged in the business of selling goods at public auction;

(2) "Artist" means the person who creates a work of art, or, if such person is deceased, such person's heir, legatee, or personal representative;

(3) "Consignment" means that no title to, estate in, or right to possession of, the work of art, superior to that of the consignor shall vest in the consignee, notwithstanding the consignee's power or authority to transfer and convey to a third person all of the right, title, and interest of the consignor in and to such work of art;

(4) "Co-operative" means an association or group of artists which:

(A) Engages in the business of selling only works of art which are produced or created by such artists;

(B) Jointly owns, operates, and markets such business; and

(C) Accepts such works of art from its members on consignment;

(5) "Person" means an individual, partnership, corporation, association, or other group, however organized; and

(6) "Work of art" means an original art work which is:

(A) A visual rendition, including a painting, drawing, sculpture, mosaic, or photograph;

(B) A work of calligraphy;

(C) A work of graphic art, including an etching, lithograph, offset print, or silk screen;

(D) A craft work in materials, including clay, textile, fiber, wood, metal, plastic, or glass; or

(E) A work in mixed media, including a collage or a work consisting of any combination of subdivisions (6)(A)-(D).



§ 47-25-1003 - What constitutes consignment.

Notwithstanding any custom, practice, or usage of the trade to the contrary, whenever an artist delivers or causes to be delivered a work of art of the artist's own creation to an art dealer in this state for the purpose of exhibition or sale, or both, on a commission, fee, or other basis of compensation, the delivery to and acceptance of such work of art by the art dealer shall constitute a consignment, unless the delivery to the art dealer is pursuant to an outright sale for which the artist receives or has received full compensation for the work of art upon delivery.



§ 47-25-1004 - Effect of consignment.

A consignment of a work of art shall result in all of the following:

(1) The art dealer, after delivery of the work of art, shall constitute an agent of the artist for the purpose of sale or exhibition of the consigned work of art within the state of Tennessee;

(2) The work of art shall constitute property held in trust by the consignee for the benefit of the consignor and shall not be subject to claim by a creditor of the consignee;

(3) The consignee shall be responsible for the loss of, or damage to, the work of art; and

(4) The proceeds from the sale of the work of art shall constitute funds held in trust by the consignee for the benefit of the consignor. Such proceeds shall first be applied to pay any balance due to the consignor, unless the consignor expressly agrees otherwise in writing.



§ 47-25-1005 - Nature of trust.

(a) A work of art received as a consignment shall remain trust property, notwithstanding the subsequent purchase thereof by the consignee directly or indirectly for the consignee's own account, until the price is paid in full to the consignor. If such work is thereafter resold to a bona fide purchaser before the consignor has been paid in full, the proceeds of the resale received by the consignee shall constitute funds held in trust for the benefit of the consignor to the extent necessary to pay any balance still due to the consignor, and such trusteeship shall continue until the fiduciary obligation of the consignee with respect to such transaction is discharged in full.

(b) No such trust property or trust funds shall be or become subject or subordinate to any claims, liens, or security interests of any kind or nature whatsoever, of the consignee's creditors, anything in the Uniform Commercial Code, § 47-2-326, or any other provision of the Uniform Commercial Code to the contrary notwithstanding.



§ 47-25-1006 - Waiver.

Any cooperative may contract with its members to waive liability for the loss of or damage to works of art consigned to such cooperative. Any other provision of a contract or an agreement whereby the consignor purports to waive any provision of this part is void.






Part 11 - Protection of Personal Rights

§ 47-25-1101 - Short title.

This part shall be known and may be cited as the "Personal Rights Protection Act of 1984."



§ 47-25-1102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Definable group" means an assemblage of individuals existing or brought together with or without interrelation, orderly form, or arrangement, including, but not limited to, a crowd at any sporting event, a crowd in any street or public building, the audience at any theatrical or stage production, a glee club, or a baseball team;

(2) "Individual" means human being, living or dead;

(3) "Likeness" means the use of an image of an individual for commercial purposes;

(4) "Person" means any firm, association, partnership, corporation, joint stock company, syndicate, receiver, common law trust, conservator, statutory trust, or any other concern by whatever name known or however organized, formed, or created, and includes not-for-profit corporations, associations, educational and religious institutions, political parties, community, civic, or other organizations; and

(5) "Photograph" means any photograph or photographic reproduction, still or moving, or any videotape or live television transmission, of any individual, so that the individual is readily identifiable.



§ 47-25-1103 - Property right in use of name, photograph, likeness.

(a) Every individual has a property right in the use of that person's name, photograph, or likeness in any medium in any manner.

(b) The individual rights provided for in subsection (a) constitute property rights and are freely assignable and licensable, and do not expire upon the death of the individual so protected, whether or not such rights were commercially exploited by the individual during the individual's lifetime, but shall be descendible to the executors, assigns, heirs, or devisees of the individual so protected by this part.



§ 47-25-1104 - Exclusivity and duration of right.

(a) The rights provided for in this part shall be deemed exclusive to the individual, subject to the assignment or licensing of such rights as provided in § 47-25-1103, during such individual's lifetime and to the executors, heirs, assigns, or devisees for a period of ten (10) years after the death of the individual.

(b) (1) Commercial exploitation of the property right by any executor, assignee, heir, or devisee if the individual is deceased shall maintain the right as the exclusive property of the executor, assignee, heir, or devisee until such right is terminated as provided in this subsection (b).

(2) The exclusive right to commercial exploitation of the property rights is terminated by proof of the non-use of the name, likeness, or image of any individual for commercial purposes by an executor, assignee, heir, or devisee to such use for a period of two (2) years subsequent to the initial ten (10) year period following the individual's death.



§ 47-25-1105 - Unauthorized use prohibited.

(a) Any person who knowingly uses or infringes upon the use of another individual's name, photograph, or likeness in any medium, in any manner directed to any person other than such individual, as an item of commerce for purposes of advertising products, merchandise, goods, or services, or for purposes of fund raising, solicitation of donations, purchases of products, merchandise, goods, or services, without such individual's prior consent, or, in the case of a minor, the prior consent of such minor's parent or legal guardian, or in the case of a deceased individual, the consent of the executor or administrator, heirs, or devisees of such deceased individual, shall be liable to a civil action.

(b) In addition to the civil action authorized by this section and the remedies set out in § 47-25-1106, any person who commits unauthorized use as defined in subsection (a) commits a Class A misdemeanor.

(c) It is no defense to the unauthorized use defined in subsection (a) that the photograph includes more than one (1) individual so identifiable; provided, that the individual or individuals complaining of the use shall be represented as individuals per se rather than solely as members of a definable group represented in the photograph.

(d) If an unauthorized use as defined in subsection (a) is by means of products, merchandise, goods or other tangible personal property, all such property, including all instrumentalities used in connection with the unauthorized use by the person violating this section, is declared contraband and subject to seizure by, and forfeiture to, the state in the same manner as is provided by law for the seizure and forfeiture of other contraband items.



§ 47-25-1106 - Remedies.

(a) The chancery and circuit court having jurisdiction for any action arising pursuant to this part may grant injunctions on such terms as it may deem reasonable to prevent or restrain the unauthorized use of an individual's name, photograph, or likeness. As part of such injunction, the court may authorize the confiscation of all unauthorized items and seize all instrumentalities used in connection with the violation of the individual's rights. All instrumentalities seized pursuant to enforcing an injunction under this subsection (a) shall be liquidated and used to satisfy statutory damages, if damages are recovered by the rights holder.

(b) At any time while an action under this part is pending, the court may order the impounding, on such terms as it may deem reasonable, of all materials or any part thereof claimed to have been made or used in violation of the individual's rights, and such court may enjoin the use of all plates, molds, matrices, masters, tapes, film negatives, or other articles by means of which such materials may be reproduced.

(c) As part of a final judgment or decree, the court may order the destruction or other reasonable disposition of all materials found to have been made or used in violation of the individual's rights, and of all plates, molds, matrices, masters, tapes, film negatives, or other articles by means of which such materials may be reproduced.

(d) (1) An individual is entitled to recover the actual damages suffered as a result of the knowing use or infringement of such individual's rights and any profits that are attributable to such use or infringement which are not taken into account in computing the actual damages. Profit or lack thereof by the unauthorized use or infringement of an individual's rights shall not be a criteria of determining liability.

(2) An individual is entitled to recover three (3) times the amount to which the individual is entitled under subdivision (d)(1), plus reasonable attorney fees, if a person knowingly uses or infringes the rights of a member of the armed forces in violation of this part. As used in this subdivision (d)(2), "member of the armed forces" means a member of the United States armed forces or a member of a reserve or Tennessee national guard unit who is in, or was called into, active service or active military service of the United States, as defined in § 58-1-102.

(e) The remedies provided for in this section are cumulative and shall be in addition to any others provided for by law.



§ 47-25-1107 - Exemptions.

(a) It is deemed a fair use and no violation of an individual's rights shall be found, for purposes of this part, if the use of a name, photograph, or likeness is in connection with any news, public affairs, or sports broadcast or account.

(b) The use of a name, photograph, or likeness in a commercial medium does not constitute a use for purposes of advertising or solicitation solely because the material containing such use is commercially sponsored or contains paid advertising. Rather it shall be a question of fact whether or not the use of the complainant individual's name, photograph, or likeness was so directly connected with the commercial sponsorship or with the paid advertising as to constitute a use for purposes of advertising or solicitation.

(c) Nothing in this section applies to the owners or employees of any medium used for advertising, including, but not limited to, newspapers, magazines, radio and television stations, billboards, and transit ads, who have published or disseminated any advertisement or solicitation in violation of this part, unless it is established that such owners or employees had knowledge of the unauthorized use of the individual's name, photograph, or likeness as prohibited by this section.



§ 47-25-1108 - Application to individuals protected by "Model Trademark Act."

This part applies to any individual otherwise entitled to the protection afforded under part 5 of this chapter.






Part 12 - Invention Development

§ 47-25-1201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Contract for invention development services" includes a contract by which an invention developer undertakes to develop or promote an invention for a customer;

(2) "Customer" includes any person, firm, corporation, or other entity that is solicited by, inquires about or seeks the services of, or enters into a contract for invention development services with, an invention developer, except:

(A) Any department or agency of the federal, state, or local government;

(B) Any charitable, scientific, educational, religious, or other organization qualified under § 501(c)(3) or described in § 170(b)(1)(a) of the Internal Revenue Code of 1954, as amended; and

(C) Any person, firm, corporation, or other entity regularly engaged in a trade, business, or profession, which has either a net worth of one hundred thousand dollars ($100,000) or more or gross receipts from any source of fifty thousand dollars ($50,000) or more during the calendar year in which any contract for invention development services is signed;

(3) "Invention" means:

(A) An invention;

(B) An idea;

(C) A concept; or

(D) Any combination thereof;

(4) "Invention developer" means any person, firm, corporation, or association, and the agents, employees, or representatives of such person, firm, corporation, or association that develops or promotes or offers to develop or promote an invention, except:

(A) Any department or agency of the federal, state, or local government;

(B) Any charitable, scientific, educational, religious, or other organization qualified under § 501(c)(3) or described in § 170(b)(1)(a) of the Internal Revenue Code of 1954, as amended;

(C) Any person, firm, corporation, association, or other entity whose gross receipts from contracts for invention development services, as defined in subdivision (5), do not exceed ten percent (10%) of its gross receipts from all sources during the fiscal year preceding the year in which any contract for invention development services is signed; or

(D) Any person, firm, corporation, association, or other entity that does not charge a fee for invention development services. For the purposes of this subdivision (4)(D), "fee" includes any payment made by the customer to such entity, including reimbursements for expenditures made or costs incurred by such entity, but does not include any payment made from a portion of the income received by a customer by virtue of invention development services performed by such entity; and

(5) "Invention development services" includes acts required or promised to be performed, or actually performed, or both, by an invention developer for a customer.



§ 47-25-1202 - Advertising compliance with law prohibited.

No invention developer shall make, or authorize the making of, any reference to compliance by it with this part in any advertisement.



§ 47-25-1203 - Disclosure of fees in advertising.

Every invention developer who charges a fee or requires any consideration for invention development services must clearly and conspicuously disclose such fact in every advertisement of such services.



§ 47-25-1204 - Initial disclosures to customer by developer.

In the first oral communication with a customer or in the first written response to an inquiry by a customer, other than an oral communication or written response, the primary purpose of which is to arrange an appointment with the invention developer for presentation of invention development services, the invention developer shall cause the following disclosures to be made to each customer:

(1) A statement of the fee charged, if known, or a statement of the approximate range of fees charged; a statement that a portion of the fee charged will be paid as a commission or other similar payment if, in fact, it is intended to be so paid, to a person inducing, directly or indirectly, a customer to contract for the services of the invention developer; and a statement of the approximate portion of the fee charged, if any, that will be expended for services relating to patent matters;

(2) A statement that the invention developer does not intend to expend more for the invention development services than the fee charged the customer, if, in fact, it does not, and if it does so intend, a statement of the estimated expenditures of the invention developer in excess of the fee received from the customer;

(3) A single statement setting forth both:

(A) The total number of customers who have contracted with the invention developer; provided, that the number need not reflect those customers who have contracted within the last thirty (30) days; and

(B) The number of customers who have received, by virtue of the invention developer's performance of invention development services, an amount of money in excess of the amount of money paid by such customers to the invention developer; and

(4) A statement as follows: "Any contract for invention development services between you and our firm will be regulated by law. Our firm is not qualified or permitted to advise you whether protection of your idea or invention is available under the patent, copyright, or trademark laws of the United States or any other law. The contract does not provide any patent, copyright, or trademark protection for your idea or invention. If your idea or invention is patentable, copyrightable, or subject to trademark protection, or infringes an existing valid patent, copyright, or trademark or a patent, copyright, or trademark for which application has been made, your failure to inquire into these matters may affect your rights to your idea or invention."



§ 47-25-1205 - Written contracts required.

(a) Every contract for invention development services shall be in writing and shall be subject to this part. A copy of the written contract shall be given to the customer at the time the customer signs the contract.

(b) If one (1) or more subsequent contracts are contemplated by the invention developer in connection with an invention, or if the invention developer contemplates performance of services in connection with an invention in more than one (1) phase with the performance of each phase covered in one (1) or more subsequent contracts, the invention developer shall so state in writing and shall supply to the customer such writing, together with a copy of such contract or written summary of the general terms of each and every such subsequent contract, including the amount of any fees or other consideration required from the customer, at the time the customer signs the first contract.



§ 47-25-1206 - Cancellation option.

(a) (1) Notwithstanding any contractual provision to the contrary, the invention developer and the customer shall each have the right to cancel a contract for invention development services for any reason at any time within seven (7) days of the date the invention developer and the customer sign the contract.

(2) Cancellation shall be effected by written notice mailed or delivered to the invention developer or the customer. If the notice is mailed, it must be postmarked by twelve o'clock midnight (12:00) of the last day of the cancellation period. If the notice is delivered, it must be delivered by the end of the invention developer's normal business day. Within five (5) business days after receipt of such notice of cancellation by the customer, the invention developer shall return to the customer, by mail, all moneys paid and all materials provided by the customer.

(b) (1) Subsection (a) shall apply to every contract executed between an invention developer and a customer.

(2) Each such contract shall contain the following statement in ten (10) point boldface type immediately above the place at which the customer signs the contract:

"The seven-day period during which you may cancel this contract for any reason by mailing or delivering written notice to the invention developer will expire on _________________ (Last date to mail or deliver notice)

If you choose to mail your notice, it must be placed in the United States mail properly addressed first class postage prepaid and postmarked before twelve o'clock midnight (12:00) of this date. If you choose to deliver your notice to the invention developer directly, it must be delivered to that party by the end of that party's normal business day on this date. The invention developer also has the right to cancel this contract by notice similarly mailed or delivered."



§ 47-25-1207 - Required contents of contract.

Every contract for invention development services shall set forth in at least ten (10) point boldface type, or equivalent size if handwritten, all of the following:

(1) The terms and conditions of payment required by § 47-25-1206;

(2) A full and detailed description of the acts or services that the invention developer undertakes to perform for the customer. To the extent that the description of acts or services affords the invention developer discretion to decide what acts or services are to be performed by the invention developer, the invention developer shall exercise that discretion to promote the best interests of the customer;

(3) A statement whether the invention developer undertakes to construct one (1) or more prototypes, models, or devices embodying the customer's invention;

(4) A statement whether the invention developer undertakes to sell or distribute one (1) or more prototypes, models, or devices embodying the customer's invention;

(5) The name of the person or firm contracting to perform the invention development services, the name under which the person or firm is doing or has done business as an invention developer, and the name of any parent, subsidiary, or affiliated company that may engage in performing the invention development services;

(6) The invention developer's principal business address and the name and address of its agent in the state of Tennessee authorized to receive service of process;

(7) The business form of the invention developer, whether corporate, partnership, or otherwise;

(8) A statement of the fee charged, a statement that a portion of the fee charged will be paid as a commission or other similar payment, if, in fact, it is intended to be so paid, to a person inducing, directly or indirectly, a customer to contract for the services of the invention developer, which statement shall specify the names of the person or persons receiving the payment; and a statement of the approximate portion of the fee charged, if any, that will be expended for services relating to patent matters;

(9) A statement that the invention developer does not intend to expend more for the invention development services than the fee charged the customer, if, in fact, it does not, and if it does so intend, a statement of the estimated expenditures of the invention developer in excess of the fee received from the customer;

(10) If any oral or written representation of estimated or projected customer earnings is made, a statement of such estimation or projection and the data upon which it is based;

(11) A single statement setting forth both:

(A) The total number of customers who have contracted with the invention developer; provided, that the number need not reflect those customers who have contracted within the last thirty (30) days; and

(B) The number of customers who have received, by virtue of the invention developer's performance of invention development services, an amount of money in excess of the amount of money paid by such customers to the invention developer;

(12) A statement that the invention developer is required to maintain all records and correspondence relating to performance of the invention development services for that customer for a period not less than three (3) years after expiration of the term of the contract for invention development services;

(13) The name and address of the custodian of all records and correspondence relating to the performance of the invention development services;

(14) A statement that the records and correspondence required to be maintained by subdivision (13) will be made available to the customer or the customer's representative for review and copying at the customer's expense on the invention developer's premises during normal business hours upon seven (7) days' written notice, the time period to begin from the date the notice is placed in the United States mail properly addressed first class postage prepaid;

(15) A statement of the expected date of completion of the invention development services; and

(16) A statement as follows: "This contract between you and the invention developer is regulated by law. The invention developer is not qualified or permitted to advise you whether protection of your idea or invention is available under the patent, copyright, or trademark laws of the United States or any other law. This contract does not provide any patent, copyright, or trademark protection for your idea or invention. If your idea or invention is patentable, copyrightable, or subject to trademark protection, or infringes an existing valid patent, copyright, or trademark or a patent, copyright, or trademark for which application has been made, your failure to inquire into these matters may affect your rights to your idea or invention."



§ 47-25-1208 - Disclosures to be printed on cover of contract.

Each and every contract for invention development services shall carry a distinctive and conspicuous cover sheet with the following notice (and no other) imprinted thereon in boldface type of not less than ten (10) point size:

"The following disclosures are required by law:

You have the right to cancel this contract for any reason at any time within seven (7) days from the date you and the invention developer sign the contract and you receive a fully executed copy of it. To exercise this option, you need only mail or deliver to this invention developer written notice of your cancellation. The method and time for notification is set forth in this contract immediately above the place for your signature. Upon cancellation, the invention developer must return by mail, within five (5) business days, all money paid and all materials provided by you.

This contract between you and the invention developer is regulated by law. The invention developer is not qualified or permitted to advise you whether protection of your idea or invention is available under the patent, copyright, or trademark laws of the United States or any other law. This contract does not provide any patent, copyright, or trademark protection for your idea or invention. If your idea or invention is patentable, copyrightable, or subject to trademark protection, or infringes an existing valid patent, copyright, or trademark or a patent, copyright, or trademark for which application has been made, your failure to inquire into these matters may affect your rights to your idea or invention."



§ 47-25-1209 - Acquiring interest in invention by developer.

No invention developer shall acquire any interest, partial or whole, in the title to the customer's invention, unless the invention developer contracts to manufacture the invention and acquires such interest for such purpose at or about the time the contract for manufacture is executed. Nothing in this section shall be construed to prohibit an invention developer from contracting with a customer to receive a portion of any proceeds accruing to the customer as a result of performance of invention development services by the invention developer.



§ 47-25-1210 - Right of action against developer.

No contract for invention development services shall require or entail the execution of any note or series of notes by the customer which, when separately negotiated, will cut off as to third parties any right of action or defense which the customer may have against the invention developer.



§ 47-25-1211 - Contracts in violation of part void.

Any contract for invention development services which does not comply with the applicable provisions of this part shall be void and unenforceable as contrary to public policy; provided, that no contract shall be void and unenforceable if the invention developer proves that noncompliance was unintentional and resulted from a bona fide error, notwithstanding the use of reasonable procedures adopted to avoid any such errors and makes an appropriate correction.



§ 47-25-1212 - Contracts obtained by fraud void.

Any contract for invention development services entered into in reliance upon any willful and false, fraudulent, or misleading representation by the invention developer is void and unenforceable.



§ 47-25-1213 - Waiver of customer rights void.

Any waiver by the customer of the provisions of this part is deemed contrary to public policy and is void and unenforceable.



§ 47-25-1214 - Failure to disclose -- Contract voidable.

Failure to make the disclosures required by this part shall render any contract subsequently entered into between the customer and the invention developer voidable by the customer.



§ 47-25-1215 - Progress reports.

With respect to each and every contract for invention development services, the invention developer shall deliver to the customer at the address specified in the contract, at quarterly intervals throughout the term of the contract, a written statement of the services performed to date; provided, that the first such statement need not be delivered until one hundred eighty (180) days after the contract is executed.



§ 47-25-1216 - Customer's rights unimpaired by developer's assignments.

Any assignee of the invention developer's rights is subject to all equities and defenses of the customer against the invention developer existing in favor of the customer at the time of the assignment.



§ 47-25-1217 - Bond of developer.

(a) (1) Every invention developer rendering or offering to render invention development services in this state shall maintain a bond issued by a surety company admitted to do business in this state.

(2) The principal sum of the bond shall be five percent (5%) of the invention developer's gross income from the invention development business in this state during the invention developer's last fiscal year, except that the principal sum of the bond shall not be less than twenty-five thousand dollars ($25,000) in the first or any subsequent year of operations.

(3) A copy of such bond shall be filed with the secretary of state prior to the time the invention developer first commences business in this state.

(4) The invention developer shall have ninety (90) days after the end of each fiscal year within which to change the bond as may be necessary to conform to the requirements of this section.

(b) (1) The bond required by subsection (a) shall be in favor of the state of Tennessee for the benefit of any person who, after entering into a contract for invention development services with an invention developer, is damaged by fraud or dishonesty or failure to provide the services of the invention developer in performance of the contract.

(2) Any person claiming against the bond may maintain an action at law against the invention developer and the surety.

(3) The aggregate liability of the surety to all persons for all breaches of conditions of the bond provided herein shall in no event exceed the amount of the bond.



§ 47-25-1218 - Deposit in lieu of bond.

In lieu of furnishing the bond required by § 47-25-1217, the invention developer may deposit with the secretary of state a cash deposit in the like amount. This cash deposit may be satisfied by any of the following:

(1) Certificates of deposit payable to the secretary of state issued by banks doing business in this state and insured by the federal deposit insurance corporation;

(2) Investment certificates of share accounts assigned to the secretary of state and issued by a savings and loan association doing business in this state and insured by the federal deposit insurance corporation;

(3) Bearer bonds issued by the United States government or by this state; or

(4) Cash deposited with the secretary of state.



§ 47-25-1219 - Record retention.

Every invention developer shall maintain all records and correspondence relating to performance of each invention development service contract for a period of not less than three (3) years after expiration of the term of each such contract.



§ 47-25-1220 - Compliance with other laws required.

This part is not exclusive and does not relieve the parties or the contract subject thereto from compliance with all other applicable law.



§ 47-25-1221 - Civil action against developer for violations.

(a) Any person who has been injured by a violation of this part by an invention developer, or by any false or fraudulent statement, representation, or omission of material fact by an invention developer, or by failure of an invention developer to make all the disclosures required by § 47-25-1207, may bring a civil action against the invention developer for the greater of the following amounts:

(1) Three thousand dollars ($3,000); or

(2) Three (3) times the amount of the actual damages, if any, sustained by the plaintiff.

(b) In addition to the greater of the preceding amounts, the court may award reasonable attorney's fees to the plaintiff.



§ 47-25-1222 - Violations -- Penalties -- Injunctions.

(a) Any invention developer who willfully violates any provision of this part, or willfully enters an invention development contract which omits any duty or disclosure required by this part, commits a Class C misdemeanor.

(b) Any circuit or chancery court of this state has jurisdiction to restrain and enjoin the violation of any of the provisions of this part relating to invention development services and contracts for such services.

(c) The duty to institute actions for violation of such provisions of this part, including proceedings to restrain and enjoin such violations, is hereby vested in the attorney general and reporter, district attorneys general, and city attorneys. The attorney general and reporter, any district attorney general, or any city attorney may prosecute misdemeanor actions or institute equity proceedings or both.

(d) This section shall not be deemed to prohibit the enforcement by any person of any right provided by this or any other law.






Part 13 - Repurchase of Terminated Franchise Inventory

§ 47-25-1301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Current model" means a model listed in the wholesaler's, manufacturer's or distributor's current sales manual or any supplements thereto;

(2) "Current net price" means the price listed in the supplier's price list or catalogue in effect at the time the contract is cancelled or discontinued, less any applicable trade and cash discounts;

(3) "Inventory" means farm implements and machinery, construction, utility and industrial equipment, consumer products, outdoor power equipment, attachments and repair parts;

(4) "Retailer" means any person, firm or corporation engaged in the business of selling and retailing farm implements and machinery, construction, utility and industrial equipment, outdoor power equipment, attachments or repair parts and shall not include retailers of petroleum products;

(5) "Superseded part" means any part that will provide the same function as a currently available part as of the date of cancellation; and

(6) "Supplier" means any manufacturer, wholesaler, wholesale distributor, or any purchaser of assets or stock of any surviving corporation resulting from a merger or liquidation, any receiver or assignee, or any trustee of the original manufacturer, wholesaler or distributor.



§ 47-25-1302 - Retail agreement modifications for good cause.

(a) No supplier, directly or through an officer, agent or employee, may terminate, cancel, fail to renew or substantially change the competitive circumstances of a retail agreement without good cause. "Good cause" means failure by a retailer to comply with requirements imposed upon the retailer by the retail agreement if such requirements are not different from those imposed on other retailers similarly situated in this state. In addition, good cause exists whenever:

(1) There has been a closeout on the sale of a substantial part of the retailer's assets related to the equipment business, or there has been a commencement of a dissolution or liquidation of the retailer;

(2) The retailer has changed its principal place of business or added additional locations without prior approval of the supplier, which shall not be unreasonably withheld;

(3) The retailer has substantially defaulted under a chattel mortgage or other security agreement between the retailer and the supplier, or there has been a revocation or discontinuance of a guarantee of a present or future obligation of the retailer to the supplier;

(4) The equipment retailer has failed to operate in the normal course of business for seven (7) consecutive days or has otherwise abandoned the business;

(5) The retailer has pleaded guilty to or has been convicted of a felony affecting the relationship between the retailer and the supplier; or

(6) The retailer transfers an interest in the dealership, or a person with a substantial interest in the ownership or control of the dealership, including an individual proprietor, partner or major shareholder, withdraws from the dealership or dies, or a substantial reduction occurs in the interest of a partner or major shareholder in the dealership. However, good cause does not exist if the supplier consents to an action described in this subsection (a).

(b) Except as otherwise provided herein, a supplier shall provide a retailer with at least ninety (90) days' written notice of termination, cancellation or nonrenewal of the retail agreement and a sixty-day right to cure the deficiency. If the deficiency is cured within the allotted time, the notice is void. In the case where cancellation is enacted due to market penetration, a reasonable period of time shall have existed where the supplier has worked with the dealer to gain the desired market share. The notice shall state all reasons constituting good cause for action. The notice is not required if the reason for termination, cancellation or nonrenewal is a violation under subsection (a).



§ 47-25-1303 - Retailer's right to have inventory repurchased.

Whenever any retailer enters into an agreement, evidenced by a written or oral contract, with a supplier wherein the retailer agrees to maintain an inventory of parts and to provide service and the contract is terminated, then the supplier shall repurchase the inventory as provided in this part. The retailer may keep the inventory if the retailer desires. If the retailer has any outstanding debts to the supplier, then the repurchase amount may be set off or credited to the retailer's account.



§ 47-25-1304 - Prohibited supplier actions.

No supplier shall:

(1) Coerce any retailer to accept delivery of equipment, parts or accessories which the retailer has not ordered voluntarily, except as required by any applicable law, or unless parts or accessories are safety parts or accessories required by the supplier;

(2) Condition the sale of additional equipment to a retailer upon a requirement that the retailer also purchase other goods or services, except that a supplier may require the retailer to purchase those parts reasonably necessary to maintain the quality of operation in the field of the equipment used in the trade area;

(3) Coerce a retailer into refusing to purchase equipment manufactured by another supplier; or

(4) Terminate, cancel or fail to renew or substantially change the competitive circumstances of the retail agreement based on the results of a natural disaster, including a sustained drought or high unemployment in the dealership market area, labor dispute or other similar circumstances beyond the retailer's control.



§ 47-25-1305 - Date governing repurchase -- Price and associated costs.

The supplier shall repurchase that inventory previously purchased from such supplier and held by the retailer on the date of termination of the contract. The supplier shall pay one hundred percent (100%) of the current net price of all new, unsold, undamaged and complete farm implements and machinery, construction, utility and industrial equipment, outdoor power equipment and attachments, and ninety percent (90%) of the current net price on new, unused and undamaged and superseded repair parts. The supplier shall pay the retailer ten percent (10%) of the current net price on all new, unused and undamaged repair parts returned to cover the cost of handling, packing and loading. The supplier shall have the option of performing the handling, packing and loading in lieu of paying the ten percent (10%) for these services. The supplier shall purchase at its amortized value any specific data processing hardware and software and telecommunications equipment that the supplier required the retailer to purchase within the past five (5) years. The supplier shall also repurchase, at seventy-five percent (75%) of the net cost, specialized repair tools purchased in the previous three (3) years and, at fifty percent (50%) of the net cost, specialized repair tools purchased in the previous four (4) through six (6) years pursuant to the requirements of the supplier and held by the retailer on the date of termination. Such specialized repair tools must be unique to the supplier's product line and must be in complete and resalable condition. Farm implements, machinery, utility and industrial equipment and outdoor power equipment used in demonstrations, including equipment leased primarily for demonstration or lease, shall also be subject to repurchase under this part at its agreed depreciated value; provided, that such equipment is in new condition and has not been abused.



§ 47-25-1306 - Title to repurchased inventory -- Account adjustments.

Upon payment of the repurchase amount to the retailer, the title and right of possession to the repurchased inventory shall transfer to the supplier. Annually, at the end of each calendar year, after termination or cancellation, the retailer's reserve account for recourse, retail sale or lease contracts shall not be debited by a supplier or lender for any deficiency unless the retailer or the heirs of the retailer have been given at least seven (7) business days' notice by certified or registered United States mail, return receipt requested, of any proposed sale of the equipment financed and an opportunity to purchase the equipment. The former retailer or the heirs of the retailer shall be given quarterly status reports on any remaining outstanding recourse contracts. As the recourse contracts are reduced, any reserve account funds shall be returned to the retailer or the heirs of the retailer in direct proportion to the liabilities outstanding.



§ 47-25-1307 - Exceptions to repurchase requirement.

This part shall not require the repurchase from a retailer of:

(1) Any repair part which, because of its condition, is not resalable as a new part;

(2) Any inventory which the retailer desires to keep; provided, that the retailer has a contractual right to do so;

(3) Any farm implements and machinery, construction, utility and industrial equipment, outdoor power equipment and attachments which are not current models or which are not in new, unused, undamaged, complete condition; provided, that the equipment used in demonstrations or leased as provided in § 47-25-1305 shall be considered new and unused;

(4) Any repair parts which are not in new, unused, undamaged condition;

(5) Any farm implements and machinery, construction, utility and industrial equipment, outdoor power equipment or attachments which were purchased more than thirty-six (36) months prior to notice of termination of the contract; or

(6) Any inventory which was ordered by the retailer on or after the date of termination of the contract.



§ 47-25-1308 - Civil liability for failure to repurchase.

If any supplier fails or refuses to repurchase and pay the retailer for any inventory covered under this part within sixty (60) days after shipment of such inventory, such supplier shall be civilly liable for one hundred percent (100%) of the current net price of the inventory, plus any freight charges paid by the retailer, the retailer's attorney fees, court costs and interest on the current net price computed at the legal interest rate from the sixty-first day after date of shipment.



§ 47-25-1309 - Death of retailer or major stockholder -- Repurchase option of heirs.

(a) In the event of the death of the retailer or the majority stockholder of a corporation operating as a retailer, the supplier shall, at the option of the heir or heirs, repurchase the inventory from the heir or heirs of the retailer or majority stockholder as if the supplier had terminated the contract. The heir or heirs shall have one (1) year from the date of the death of the retailer or majority stockholder to exercise their options under this part. Nothing in this part shall require the repurchase of any inventory if the heir or heirs and the supplier enter into a new contract retail agreement to operate the retail dealership.

(b) A supplier shall have ninety (90) days in which to consider and make a determination upon a request by a family member to enter into a new retail agreement to operate the retail dealership. As used herein, "family member" means a spouse, child, son-in-law, daughter-in-law or lineal descendant of the dealer or principal owner of the dealership. In the event the supplier determines that the requesting family member is not acceptable, the supplier shall provide the family member with a written notice of its determination with the stated reasons for nonacceptance. This section does not entitle an heir, personal representative or family member to operate a dealership without the specific written consent of the supplier.

(c) Notwithstanding this section, in the event that a supplier and a dealer have previously executed an agreement concerning succession rights prior to the dealer's death and, if such agreement has not been revoked, such agreement shall be observed even if it designates someone other than the surviving spouse or heirs of the decedent as the successor.



§ 47-25-1310 - Security interests not affected -- Exemption from bulk sales law -- Inspection.

This part shall not be construed to affect in any way any security interest which the supplier may have in the inventory of the retailer, and any repurchase hereunder shall not be subject to the bulk sales law. The retailer and supplier shall furnish representatives to inspect all parts and certify their acceptability when packed for shipment. Failure of the supplier to provide a representative within sixty (60) days shall result in automatic acceptance by the supplier of all returned items.



§ 47-25-1311 - Actions for civil damages -- Injunctions.

(a) A retailer may bring an action for civil damages in a court of competent jurisdiction against any supplier found violating any of the provisions of this part, and may recover damages sustained as a consequence of the supplier's violations together with all costs and attorneys' fees.

(b) The retailer shall be entitled to injunctive relief against unlawful termination, cancellation, nonrenewal or substantial change of competitive circumstances of the retail agreement. The remedies in this section are in addition to any other remedies permitted by law.



§ 47-25-1312 - Applicability.

This part shall apply to all contracts and shall apply to all retail agreements in effect which have no expiration date and are a continuing contract, and shall apply to all other contracts entered into, amended, extended, ratified or renewed after May 16, 1977. This part shall apply to and be binding upon all suppliers, all successors in interest or purchasers of assets or stock of suppliers, and all receivers, trustees or assignees of suppliers. Any contractual term restricting the procedural or substantive rights of a retailer under this part, including a choice of law or choice of forum clause, is void.



§ 47-25-1313 - Waiver -- Severability.

(a) This part shall not be waivable in any contract, and any such attempted waiver shall be null and void.

(b) If any provision or item of this part or the application thereof is held invalid, it shall not affect other provisions, items or applications of this part which can be given effect without the invalid provisions, items or applications, and to this end the provisions of this part are hereby declared severable.



§ 47-25-1314 - Applicability of franchise provisions.

Part 15 of this chapter does not apply to retailers, as defined in this part.






Part 14 - Disposal of Dies, Molds, and Forms

§ 47-25-1401 - Disposal of dies, molds, and forms.

(a) As used in this section, unless the context otherwise requires:

(1) "Customer" means any individual or entity who causes or caused a molder to:

(A) Fabricate, cast, or otherwise make a die, mold, or form; or

(B) Use a die, mold, or form to manufacture, assemble, or otherwise make a product or products;

(2) (A) "Molder" means any individual or entity, including, but not limited to, a tool or die maker who:

(i) Fabricates, casts, or otherwise makes a die, mold, or form; or

(ii) Uses a die, mold, or form to manufacture, assemble, or otherwise make a product or products;

(B) "Molder" shall not be construed to include individuals or entities who fabricate, cast, otherwise make or use plates, types, or other such forms in the reproduction of printed or graphic arts material; and

(3) "Within three (3) years following the last prior use" includes any period following the last prior use of any die, mold, or form.

(b) This section shall not apply where a molder retains title to and possession of a die, mold, or form. Nothing in this section shall be construed to grant a customer any rights, title, or interest to a die, mold, or form.

(c) Unless otherwise agreed in writing, if a customer does not take possession from a molder of a die, mold, or form situated in this jurisdiction within three (3) years following the last prior use thereof, all of the customer's rights, title, and interest to such die, mold, or form may be transferred by operation of law to the molder for the purpose of destroying such die, mold, or form, consistent with this section.

(d) If a molder chooses to have all rights, title, and interest to any die, mold, or form transferred to the molder by operation of law, the molder shall send written notice by registered mail, return receipt requested, to its customer at the address, if any, indicated in the agreement pursuant to which the molder obtained possession of the die, mold, or form and to the customer's last known address, indicating that the molder intends to terminate all of the customer's rights, title, and interest by having all such rights, title, and interest transferred to the molder by operation of law pursuant to this section; provided, that if the customer designates in writing an address to which the written notice must be sent, the molder must send the notice to such address.

(e) If a customer does not take possession of the particular die, mold, or form within one hundred twenty (120) days following the date the molder receives acknowledgement or nonacknowledgement of the return receipt of such notice, or does not make other contractual arrangements with the molder for taking possession or for the storage thereof, all rights, title, and interest of the customer shall transfer by law to the molder. Thereafter, the molder shall be entitled to destroy the particular die, mold, or form as the molder's own property without any risk of liability to the customer, except that this section shall not be construed in any manner to affect the right of the customer under federal patent or copyright law, or any state or federal law, pertaining to unfair competition.






Part 15 - Franchise Terminations, Nonrenewals or Modifications

§ 47-25-1501 - Legislative intent.

It is the intent of the general assembly that small businesses operating within Tennessee pursuant to franchise agreements should be provided uniform rights and procedures to prevent arbitrary and capricious business practices by franchisors seeking to terminate or modify their franchise relationships or failing to renew existing franchise relationships.



§ 47-25-1502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Franchise" means a written or oral agreement for a definite or indefinite period, in which a person grants to another person authority to use a trade name, trademark, service mark or related characteristic within an exclusive territory, or to sell or distribute goods or services, within an exclusive territory, at wholesale, retail, by lease agreement or otherwise; provided, that "franchise" means only such agreement where the franchisee is required to be licensed under § 57-3-203; and provided further, that a franchise is not created by a lease, license or concession granted by a retailer to sell goods or furnish services on or from premises which are occupied by the retailer-grantor primarily for its own merchandising activities;

(2) "Franchisee" means a person to whom a franchise is offered or granted only if such person is required to be licensed under § 57-3-203;

(3) "Franchisor" means a person who grants a franchise to another person where such person is the holder of a permit issued pursuant to § 57-3-602;

(4) "Good cause" means:

(A) Failure by a franchisee to comply substantially with the requirements imposed or sought to be imposed upon the franchisee by the franchisor, which requirements are not discriminatory as compared with the requirements imposed on other similarly situated franchisees, either by their terms or in the manner of their enforcement, and which requirements are not in violation of any law or regulation;

(B) The failure by the franchisee to act in good faith and in a commercially reasonable manner in carrying out the terms of the franchise;

(C) Voluntary abandonment of the franchise;

(D) Conviction of the franchisee in a court of competent jurisdiction of an offense punishable by a term of imprisonment in excess of one (1) year;

(E) Any act by a franchisee which substantially impairs the franchisor's trade name or trademark;

(F) The institution of insolvency or bankruptcy proceedings by or against a franchisee, or any assignment or attempted assignment by a franchisee of the franchise or the assets of the franchise for the benefit of creditors;

(G) Failure of the franchisee to pay to the franchisor within thirty (30) days after receipt of notice any uncontested sums past due the franchisor and relating to the franchise; or

(H) Failure of the franchisee to comply with federal, state or local law or regulations applicable and material to the operation of the franchise which could reasonably impair the franchisee's continued future performance;

(5) "Good faith" means honesty in fact in the conduct or transaction concerned;

(6) "Person" means a natural person, corporation, partnership, trust or other entity and, in case of an entity, it includes any other entity which has a majority interest in such entity, or effectively controls such other entity, as well as the individual officers, directors and other persons in active control of the activities of each such entity; and

(7) "Sale, transfer or assignment" means any disposition of a franchise or any interest therein, with or without consideration, including, but not limited to, bequests, inheritance, gift, exchange, lease or license.



§ 47-25-1503 - Termination of franchises.

(a) Except as otherwise provided by this part, no franchisor may terminate a franchise prior to the expiration of its term, except for good cause asserted in good faith, nor may a franchisor terminate a franchise prior to the expiration of its term without providing written notice of the facts and circumstances establishing good cause, and giving the franchisee a reasonable opportunity of at least thirty (30) days to cure the alleged failure.

(b) Any franchisor who fails to provide services or products to a franchisee located within this state, which services or products are material to the operation of the franchise, on the same terms, conditions and availability as any other franchisee in this state shall be deemed to have terminated such franchise.



§ 47-25-1504 - Termination of franchises -- Notice of termination without opportunity to cure.

If, during the period in which the franchise is in effect, any of the following events occurs, which event is relevant to the franchise, immediate notice of termination without an opportunity to cure shall be deemed reasonable:

(1) The franchisee or the business to which the franchise relates is declared bankrupt or judicially determined to be insolvent, or all or a substantial part of the assets thereof are assigned to or for the benefit of any creditor, or the franchisee admits inability to pay debts as they come due;

(2) The franchisee willfully abandons the franchise by failing to operate the business for five (5) consecutive days during which the franchisee is required to operate the business under the terms of the franchise, or any shorter period after which it is not unreasonable under the facts and circumstances for the franchisor to conclude that the franchisee does not intend to continue to operate the franchise, unless such failure to operate is due to fire, flood, earthquake or other similar causes beyond the franchisee's control;

(3) The franchisor and franchisee agree in writing to terminate the franchise;

(4) The franchisee makes any material misrepresentations relating to the acquisition of the franchise business;

(5) The franchised business or business premises of the franchise are seized, taken over or foreclosed by a government official in the exercise of that official's duties, or seized, taken over, or foreclosed by a creditor, lienholder, or lessor; provided, that a final judgment against the franchisee remains unsatisfied for thirty (30) days (unless a supersedeas or other appeal bond has been filed); or a levy of execution has been made upon the license granted by the franchise agreement or upon any property used in the franchise business, and such levy is not discharged or suspended by accommodation agreement, partial payment agreement, compromise or similar agreement entered within five (5) days of such levy;

(6) The franchisee is convicted of a felony or any other criminal misconduct which is relevant to the operation of the franchise; or

(7) Failure of the franchisee, on two (2) consecutive occasions, to pass minimum health inspections conducted by any state or federal governmental entity.



§ 47-25-1505 - Nonrenewal or modification of franchise agreements.

No franchisor may fail to renew a franchise unless such franchisor provides the franchisee at least sixty (60) days' prior written notice of its intention not to renew, such failure to renew is for good cause, and the franchisor has provided written notice of the facts and circumstances upon which it alleges that good cause exists to fail to renew. Any modification of an existing franchise agreement proposed by a franchisor must be disclosed no later than sixty (60) days prior to the proposed effective date of the modification unless the franchisee consents, in writing, within the sixty-day period, to waive such requirement. If failure to renew is for good cause, such nonrenewal may not be effective unless:

(1) During the sixty (60) days prior to expiration of the franchise, the franchisor permits the franchisee to sell the business or a portion thereof relating to the franchisee, to a purchaser meeting the franchisor's then current requirements for granting new franchises, or, if the franchisor is not granting a significant number of new franchises, the then current requirements for granting renewal franchises;

(2) (A) The refusal to renew is not for the purpose of converting the franchisee's business premises to operation by employees or agents of the franchisor for such franchisor's own account; provided, that nothing in this subdivision (2)(A) shall prohibit a franchisor from exercising a right of first refusal to purchase the franchisee's business; and

(B) Upon expiration of the franchise, the franchisor agrees not to seek to enforce any covenant of the nonrenewed franchisee not to compete with the franchisor or franchisees of the franchisor;

(3) The franchisee and the franchisor agree not to renew the franchise; or

(4) The franchisor withdraws from distributing the products or services through franchises in the state of Tennessee for a period of not less than two (2) years; provided, that:

(A) Upon expiration of the franchise, the franchisor agrees not to seek to enforce any covenant of the nonrenewed franchisee not to compete with the franchisor or franchisee of the franchisor; and

(B) The failure to renew is not for the purpose of converting the business conducted by the franchisee pursuant to the franchise agreement to operation by employees or agents of the franchisor for such franchisor's own account.



§ 47-25-1506 - Circumstances not constituting "good cause."

Notwithstanding § 47-25-1502(4), the following circumstances shall not be deemed to constitute "good cause":

(1) Failure of a franchisee to meet a quota of sales or purchases, whether such quota is expressed as a goal, a quota or otherwise;

(2) The desire of the franchisor to consolidate its franchises or its distribution pattern without demonstrating a failure of the franchisee to effectively market or distribute its product;

(3) The failure of the franchisee to comply with a provision of a contract which is prohibited or invalid under the laws of Tennessee;

(4) The failure of the franchisee to comply with a provision of a contract or request of the franchisor which would cause the franchisee to violate any regulation of a regulatory body, or which could reasonably cause a franchisee to jeopardize any license or permit necessary for it to conduct its business; or

(5) The loss of the franchisee's right to occupy the premises from which the franchise business is operated, if such loss is directly or indirectly caused by the franchisor or any entity related to or affiliated with the franchisor.



§ 47-25-1507 - Waiver of rights -- Settlements.

(a) A franchisee may not waive any of the rights granted in any provision of this part, and the provisions of any agreement which would have such an effect shall be null and void.

(b) Nothing in this part shall be construed to limit or prohibit good faith dispute settlements voluntarily entered into by the parties.



§ 47-25-1508 - Transfer or assignment of franchisee's business.

(a) Upon giving the franchisor written notice of intent to transfer the franchisee's business, any individual owning or deceased individual who owned an interest in a franchise may transfer or assign the franchisee's business to the spouse, child, grandchild, parent, brother or sister of such individual. The consent or approval of the franchisor shall not be required.

(b) Any individual owning or deceased individual who owned an interest in a franchise may transfer the franchisee's business to a person other than such individual's spouse, child, grandchild, parent, brother or sister; provided, that:

(1) Such individual has notified the franchisor in writing of the nature, terms and provisions of such transfer;

(2) Such individual has provided the franchisor the opportunity to match the terms and conditions of such offer; and

(3) The proposed transferee meets the nondiscriminatory, material, and consistently applied and reasonable qualifications and standards of the franchisor.

(c) If the franchisor disapproves of a transfer as proposed in subsection (b), the consent or approval of the franchisor shall not be required if the franchisor does not elect to match the terms and conditions of such transfer or proposal, within sixty (60) days of notice, and another transferee who meets its requirements matches the terms and conditions of such offer.



§ 47-25-1509 - Actions for damages or equitable relief.

Notwithstanding the terms of any franchise, agreement, waiver or other written instrument, any person who is injured by a violation of this part may bring an action for damages and equitable relief, including injunctive relief, reasonable attorney's fees and costs in any court of competent jurisdiction in Tennessee.



§ 47-25-1510 - Restriction on release from liability.

No franchisee may prospectively assent to a release, assignment, novation, waiver or estoppel which would relieve any person from any liability or obligation under this part, or would require any controversy between a franchisor or franchisee to be referred to any person other than the duly constituted courts of this state or the United States, or a state regulatory agency charged by law with adjudicating such controversy, if the referral would be binding on the franchisee.



§ 47-25-1511 - Part remedial and supplementary -- Other protections included -- Conflicting provisions.

(a) This part is remedial and is supplementary to any other law of this state which provides rights and protections to franchisees.

(b) Any state law or regulation which provides procedural or substantive protection to any party to a franchise agreement prior to termination or nonrenewal shall be effective and supplementary to this part.

(c) Any state law or regulation which permits or provides for the termination or nonrenewal of any franchise without providing the basic protections of this part shall not be effective.






Part 16 - Flea Market Sales

§ 47-25-1601 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Manufacturer's or distributor's representative" means a person who has on the person's person and available for public inspection written proof that such person is authorized by the manufacturer or distributor for the public retail sale of those products which are offered for sale. Such credentials shall include the seller's name and may include a date upon which such authorization shall expire;

(2) (A) "New and unused property" means tangible personal property that was acquired by the new and unused property merchant directly from the producer, manufacturer, wholesaler or retailer in the ordinary course of business which has never been used since its production or manufacturing or which is in its original and unopened package or container, if such personal property was so packaged when originally produced or manufactured;

(B) "New and unused property" does not include:

(i) Property which is in its original and unopened package or container that contains a date or expiration date and such date is not a new date or the date has expired;

(ii) Property which was pre-owned by an individual other than the new and unused property merchant and such individual obtained the property through the ordinary course of business; or

(iii) Property, although never used, whose style, packaging or material clearly indicates that such property was not produced or manufactured within recent times;

(3) "New and unused property merchant" means a person who engages in the retail sale of personal property at a wholesale/retail outlet in this state and some of such property offered for sale is new and unused; and

(4) (A) "Wholesale/Retail Outlet" means an event:

(i) At which two (2) or more persons offer personal property for sale or exchange; and

(ii) If the event is held more than six (6) times in any twelve-month period, regardless of the number of persons offering or displaying personal property or the absence of fees, at which such property is offered or displayed for sale or exchange; or

(iii) At which a fee is charged for the privilege of offering or displaying such personal property; or

(iv) At which a fee is charged to prospective buyers for admission to the area where such personal property is offered or displayed for sale.

(B) "Wholesale/retail outlet" is interchangeable with and applicable to "flea market," "itinerant vendor," "swap meet," "indoor swap meet," or other similar terms regardless of whether these events are held inside a building or outside in the open. The primary characteristic is that these activities involve a series of sales sufficient in number, scope, and character to constitute a regular course of business.

(C) "Wholesale/retail outlet" does not mean nor apply to an event which is organized for the exclusive benefit of any community chest, fund, foundation, association, or corporation organized and operated for religious, educational, or charitable purposes.



§ 47-25-1602 - Recordkeeping -- Receipts.

(a) Every new and unused property merchant shall maintain receipts for the acquisition of new and unused property which must contain all of the following information:

(1) The date of the transaction on which the property was acquired;

(2) The name and address of the person, corporation, or entity from whom the property was acquired;

(3) An identification and description of the property acquired;

(4) The price paid for such property; and

(5) The signatures of the person selling the property and the new and unused property merchant only if the new and unused property merchant acquires the property vis-a-vis the person selling the property if such person is not regularly engaged in the normal course of business of selling such property.

(b) If a new and unused property merchant makes a single purchase of five hundred dollars ($500) or more from an individual or corporation, the bill of sale from such purchase shall be sufficient to satisfy the recordkeeping requirements of this subsection (a).



§ 47-25-1603 - Record maintenance.

The record of each purchase transaction provided for in this part shall be maintained for a period of not less than two (2) years.



§ 47-25-1604 - Offenses.

It is an offense for any new and unused property merchant required to maintain receipts under this part to knowingly:

(1) Falsify, obliterate or destroy such receipts;

(2) Refuse or fail, upon the request of a law enforcement officer, to make such receipts available for inspection within a period of time which is reasonable under the individual circumstances surrounding such request; provided, that nothing contained within this section shall be construed to require the new and unused property merchant to possess such receipt on or about the merchant's person without reasonable notice;

(3) Fail to maintain the receipts required by this part for at least two (2) years; or

(4) Present credentials pursuant to the requirements of this section which are false, fraudulent, forged, fraudulently obtained or the nature of which is misrepresented.



§ 47-25-1605 - Violations.

(a) (1) For the first violation of § 47-25-1602, the violator shall be issued a warning and informed of the penalty for any subsequent violations.

(2) A second and subsequent violation of § 47-25-1602 is a Class C misdemeanor punishable by fine only.

(b) (1) For the first violation of § 47-25-1604, the violator shall be issued a warning and informed of the penalty for any subsequent violations.

(2) A second or subsequent violation of § 47-25-1604 is a Class C misdemeanor punishable by fine only.



§ 47-25-1606 - Applicability of law.

This part shall apply to all new and unused property purchased or acquired on or after January 1, 1999, which is sold, or to be sold, at a wholesale/retail outlet in this state.



§ 47-25-1607 - Sale of food, drugs or cosmetics with past expiration date.

(a) No person shall knowingly sell or offer for sale at a wholesale/retail outlet any food manufactured and packaged for sale for consumption by a child under two (2) years of age, over-the counter drug or medication, or cosmetic which has an expiration date, and such date has expired.

(b) Any person who violates this section commits a Class C misdemeanor, punishable by a fine only, not to exceed one hundred dollars ($100) for each violation.



§ 47-25-1608 - Exemptions.

This part shall not apply to:

(1) The sale of a motor vehicle or trailer that is required to be registered or is subject to the certificate of title laws of this state;

(2) The sale of agricultural products, forestry products or food products, other than food as defined as new and unused property;

(3) Business conducted at any industry or association trade show;

(4) The sale of arts or crafts by the person who produced such arts and crafts;

(5) A manufacturer's or distributor's representative as defined in § 47-25-1601; or

(6) Any new and unused property merchant under eighteen (18) years of age.






Part 17 - Uniform Trade Secrets Act

§ 47-25-1701 - Short title.

This part shall be known and may be cited as "The Uniform Trade Secrets Act."



§ 47-25-1702 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy or limit use, or espionage through electronic or other means;

(2) "Misappropriation" means:

(A) Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(B) Disclosure or use of a trade secret of another without express or implied consent by a person who:

(i) Used improper means to acquire knowledge of the trade secret; or

(ii) At the time of disclosure or use, knew or had reason to know that that person's knowledge of the trade secret was:

(a) Derived from or through a person who had utilized improper means to acquire it;

(b) Acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(c) Derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(iii) Before a material change of the person's position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake;

(3) "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity;

(4) "Trade secret" means information, without regard to form, including, but not limited to, technical, nontechnical or financial data, a formula, pattern, compilation, program, device, method, technique, process, or plan that:

(A) Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by other persons who can obtain economic value from its disclosure or use; and

(B) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.



§ 47-25-1703 - Injunctive relief.

(a) Actual or threatened misappropriation may be enjoined. Upon application to the court an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in appropriate circumstances for reasons including, but not limited to, an elimination of the commercial advantage that otherwise would be derived from the misappropriation, deterrence of willful and malicious misappropriation, or where the trade secret ceases to exist due to the fault of the enjoined party or others by improper means.

(b) In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable.

(c) In appropriate circumstances, affirmative acts to provide a trade secret may be compelled by court order.



§ 47-25-1704 - Damages.

(a) In addition to or in lieu of the relief provided by § 47-25-1703, a complainant is entitled to recover damages for misappropriation except to the extent that defendant can show a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation and such renders a monetary recovery inequitable. Damages can include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

(b) If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice any award made under subsection (a).



§ 47-25-1705 - Attorney's fees.

If:

(1) A claim of misappropriation is made in bad faith,

(2) A motion to terminate an injunction is made or resisted in bad faith, or

(3) Willful and malicious misappropriation exists,

the court may award reasonable attorney's fees to the prevailing party.



§ 47-25-1706 - Preservation of secrecy.

In an action under this part, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in-camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.



§ 47-25-1707 - Statute of limitations.

An action for misappropriation must be brought within three (3) years after the misappropriation is discovered or, by the exercise of reasonable diligence, should have been discovered. For the purposes of this section, a continuing misappropriation by any person constitutes a single claim against that person, but this section shall be applied separately to any claim against each other person who receives a trade secret from another person who misappropriated that trade secret.



§ 47-25-1708 - Effect on other law.

(a) Except as provided in subsection (b), this part displaces conflicting tort, restitutionary, and other law of this state providing civil remedies for misappropriation of a trade secret.

(b) This part does not affect:

(1) Contractual remedies, whether or not based upon misappropriation of a trade secret; provided, that a contractual duty to maintain secrecy or limit use of a trade secret shall not be deemed to be void or unenforceable solely for lack of durational or geographical limitation on the duty;

(2) Other civil remedies that are not based upon misappropriation of a trade secret; or

(3) Criminal remedies, whether or not based upon misappropriation of a trade secret.

(c) In no event shall a written contract be required to maintain an action or recover damages for misappropriation of a trade secret proven under this part.



§ 47-25-1709 - Uniformity of application and construction.

This part shall be applied and construed to effectuate its general purpose to make consistent the law with respect to the subject of this act among states enacting it.






Part 18 - Warranties for Retailers and Suppliers

§ 47-25-1801 - Definitions.

The terms "inventory", "retailer", and "supplier" shall have the same meaning as provided in § 47-25-1301.



§ 47-25-1802 - Approval of warranty claims -- Notice of claim.

(a) Claims by a retailer for payment under warranty agreements pertaining to inventory shall either be approved or disapproved within thirty (30) days of receipt by the supplier. All approved claims shall be paid within thirty (30) days of their approval. When any such claim is disapproved, the supplier shall notify the dealer within thirty (30) days of receipt stating the specific grounds upon which the disapproval is based. If a claim is not specifically disapproved within thirty (30) days of receipt, it shall be deemed approved and payment by the supplier shall follow within thirty (30) days. If said payment is not made within thirty (30) days, the amount of the claim that remains unpaid shall accrue interest beginning on the thirty-first day at the weekly average prime loan rate, as of the thirty-first day, for the most recent week for which such an average rate has been published by the board of governors of the federal reserve system.

(b) Any notice of a warranty claim given to a supplier under this section shall contain the following language in conspicuous type:

"If no objections to this claim are made within thirty (30) days of receipt then payment of the claim must be made within thirty (30) days as provided in title 47, chapter 25, part 18."



§ 47-25-1803 - Honoring warranty after termination of contract.

If, after termination of a contract, the retailer submits a claim to the supplier for warranty work performed prior to the effective date of the termination, the supplier shall accept or reject the claim within thirty (30) days of its receipt.



§ 47-25-1804 - Compensation.

Warranty work performed by a retailer shall be compensated in accordance with the reasonable and customary amount of time required to complete such work, expressed in hours and fractions thereof multiplied by the retailer's established customer hourly retail labor rate, which shall have previously been made known to the supplier.



§ 47-25-1805 - Excluded expenses.

Expenses expressly excluded under the supplier's warranty to the customer shall not be included or required to be paid on requests for compensation from the retailer for warranty work performed.



§ 47-25-1806 - Reimbursement to retailer.

All parts used by the retailer in performing such warranty work shall be paid to the retailer in the amount equal to the retailer's net price for such parts, plus a minimum of fifteen percent (15%). This addition is to reimburse the retailer for reasonable costs of doing business in performing such warranty service on the supplier's behalf including, but not limited to, freight and handling costs incurred.



§ 47-25-1807 - Right to audit.

The supplier has the right to adjust for errors discovered during audit and, if necessary, to adjust claims paid in error.



§ 47-25-1808 - Alternative reimbursement from supplier.

The retailer shall have the right to accept the supplier's reimbursement terms and conditions in lieu of the provisions of this part.






Part 19 - Motorcycle and Off-Road Vehicle Dealer Fairness Act

§ 47-25-1901 - Short title.

This part shall be known and may be cited as the "Motorcycle and Off-Road Vehicle Dealer Fairness Act."



§ 47-25-1902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "All-terrain vehicle" means a motorized vehicle with no less than four (4) non-highway tires, but no more than six (6) non-highway tires, that is limited in engine displacement to one thousand cubic centimeters (1,000 cc) or less and in total dry weight to less than one thousand five hundred pounds (1,500 lbs.), and is fifty inches (50'') or less in width;

(2) "Attachment" means a machine or part of a machine designed to be used on and in conjunction with a motorcycle or off-road vehicle;

(3) "Current model" means a model listed in the supplier's, wholesaler's, manufacturer's or distributor's current sales manual or any supplements to the manual;

(4) "Current net price" means the price listed in the supplier's price list or catalogue in effect at the time the contract is canceled or discontinued, less any applicable trade and cash discounts;

(5) "Dealer" means any person engaged in the business of selling and retailing inventory, who enters into a retail agreement, and who, under the terms of the agreement receives inventory from the supplier. "Dealer" also includes a franchisee who otherwise meets the requirements of a dealer;

(6) "Franchise" or "franchise agreement" means a written or oral agreement for a definite or indefinite period, in which a person grants to another person authority to use a trade name, trademark, service mark or related characteristic within an exclusive territory, or to sell or distribute goods or services, within an exclusive territory, at wholesale, retail, by lease agreement or otherwise; provided, that a franchise is not created by a lease, license or concession granted by a dealer to sell goods or furnish services on or from premises that are occupied by the dealer-grantor primarily for its own merchandising activities;

(7) "Franchisee" means a person to whom a franchise is offered or granted;

(8) "Franchisor" means a person who grants a franchise to another person;

(9) "Inventory" means motorcycles, off-road vehicles, attachments and repair parts;

(10) "Motorcycle" means every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three (3) wheels in contact with the ground, including a vehicle that is fully enclosed, has three (3) wheels in contact with the ground, weighs less than one thousand five hundred pounds (1,500 lbs.), and has the capacity to maintain posted highway speed limits, excluding a tractor or motorized bicycle;

(11) "Net cost" means the price the dealer actually paid to the supplier for the inventory, less any applicable trade, volume, or cash bonus discounts, plus freight and set-up expense;

(12) "Off-road vehicle" means any off-road motorcycle, all-terrain vehicle, utility vehicle or dune buggy;

(13) "Person" means a sole proprietor, partnership, corporation, or any other form of business organization;

(14) "Retail agreement" means an agreement, including a franchise agreement that meets the requirements of a retail agreement, whether express, implied, oral, or written, between two (2) or more persons:

(A) By which a person receives the right to:

(i) Sell or lease inventory or services at retail or wholesale; or

(ii) Use a trade name, trademark, service mark, logotype, advertising, or other commercial symbol; and

(B) In which the parties to the agreement have a joint interest, whether equal or unequal, in the offering, selling, or leasing of the inventory or services;

(15) "Superseded part" means any part that will provide the same function as a currently available part as of the date of cancellation;

(16) "Supplier" means a person who enters into a retail agreement and who, under the terms of the agreement, provides inventory or services to a dealer. "Supplier" includes a:

(A) Wholesaler;

(B) Manufacturer;

(C) Franchisor;

(D) Person that is a parent corporation or an affiliated corporation of a person identified in this subdivision (16); and

(E) A field representative, an officer, an agent, or another direct or indirect representative of a person identified in this subdivision (16); and

(17) "Terminate" includes the failure to renew.



§ 47-25-1903 - Retail agreement modifications for good cause.

(a) No supplier, directly or through an officer, agent or employee, may terminate, cancel, fail to renew or substantially change the competitive circumstances of a retail agreement without good cause. "Good cause" means failure by a dealer to comply with requirements imposed upon the dealer by the retail agreement if the requirements are not different from those imposed on other dealers similarly situated in this state. In addition, good cause exists whenever:

(1) There has been a closeout on the sale of a substantial part of the dealer's assets related to the business, or there has been a commencement of a dissolution or liquidation of the dealer;

(2) The dealer has changed its principal place of business or added additional locations without prior approval of the supplier, which shall not be unreasonably withheld;

(3) The dealer has substantially defaulted under a chattel mortgage or other security agreement between the dealer and the supplier, or there has been a revocation or discontinuance of a guarantee of a present or future obligation of the dealer to the supplier;

(4) The dealer has failed to operate in the normal course of business for seven (7) consecutive days or has otherwise abandoned the business;

(5) The dealer has pleaded guilty to or has been convicted of a felony affecting the relationship between the dealer and the supplier; or

(6) The dealer transfers an interest in the dealership, or a person with a substantial interest in the ownership or control of the dealership, including an individual proprietor, partner or major shareholder, withdraws from the dealership or dies, or a substantial reduction occurs in the interest of a partner or major shareholder in the dealership; however, good cause does not exist if the supplier consents to an action described in this subdivision (a)(6).

(b) Except as otherwise provided in this section, a supplier shall provide a dealer with at least ninety (90) days' written notice of termination, cancellation or nonrenewal of the retail agreement and a sixty-day right to cure the deficiency. If the deficiency is cured within the allotted time, the notice is void. In a case where cancellation is enacted due to market penetration, a reasonable period of time shall have existed where the supplier has worked with the dealer to gain the desired market share. The notice shall state all reasons constituting good cause for termination, cancellation or nonrenewal of the retail agreement.



§ 47-25-1904 - Retailer's right to have inventory repurchased.

Whenever any dealer enters into a retail agreement with a supplier, evidenced by a written or oral contract, in which the dealer agrees to maintain an inventory of motorcycles, off-road vehicles, and attachments, inventory of parts and to provide service thereon, and the contract is terminated, then the supplier shall repurchase the inventory as provided in § 47-25-1906. The dealer may keep the inventory if the dealer desires. If the dealer has any outstanding debts to the supplier, then the repurchase amount may be set off or credited to the dealer's account.



§ 47-25-1905 - Prohibited supplier actions.

No supplier shall:

(1) Coerce any dealer to accept delivery of inventory, parts or accessories that the dealer has not ordered voluntarily, except as required by any applicable law, or unless parts or accessories are safety parts or accessories required by the supplier;

(2) Condition the sale of additional inventory to a dealer upon a requirement that the dealer also purchase other goods or services, except that a supplier may require the dealer to purchase those parts reasonably necessary to maintain the quality of operation in the field of the inventory used in the trade area;

(3) Coerce a dealer into refusing to purchase inventory manufactured by another supplier; or

(4) Terminate, cancel or fail to renew or substantially change the competitive circumstances of the retail agreement based on the results of a natural disaster, including a sustained drought or high unemployment in the dealership market area, labor dispute or other similar circumstances beyond the dealer's control.



§ 47-25-1906 - Termination and repurchase -- Price and associated costs.

(a) A dealer who enters into a written retail agreement with a supplier to maintain a stock of motorcycles, off-road vehicles, or related parts and attachments has the following rights to payment upon repurchase, at the option of the dealer, if the retail agreement is terminated:

(1) The supplier shall repurchase, at one hundred percent (100%) of the current net price, all new, unsold, undamaged and complete motorcycles, off-road vehicles and attachments;

(2) The supplier shall repurchase, at ninety percent (90%) of the current net price, all new, unused and undamaged and superseded repair parts;

(3) The supplier shall repurchase, at ten percent (10%) of the current net price, all new, unused and undamaged repair parts returned to cover the cost of handling, packing and loading. The supplier shall have the option of performing the handling, packing and loading in lieu of paying the ten percent (10%) for these services;

(4) The supplier shall purchase, at its amortized value, any specific data processing hardware and software and telecommunications equipment that the supplier required the dealer to purchase within the past five (5) years; and

(5) The supplier shall repurchase, at one hundred percent (100%) of the net cost, specialized repair tools purchased in the previous three (3) years and, at seventy-five percent (75%) of the net cost, specialized repair tools purchased in the previous four (4) through six (6) years and, at fifty percent (50%) of the net cost, specialized repair tools purchased more than six (6) years previous pursuant to the requirements of the supplier and held by the dealer on the date of termination. The specialized repair tools must be unique to the supplier's product line and must be in complete and resalable condition.

(b) Motorcycles, off-road vehicles and attachments used in demonstrations, including inventory leased primarily for demonstration or lease, shall also be subject to repurchase under this part at its agreed depreciated value; provided, that the inventory is in new condition and has not been abused.



§ 47-25-1907 - Title to repurchased inventory -- Account adjustments.

Upon payment of the repurchase amount to the dealer, the title and right of possession to the repurchased inventory shall transfer to the supplier. Annually, at the end of each calendar year, after termination or cancellation, the dealer's reserve account for recourse, retail sale or lease contracts shall not be debited by a supplier or lender for any deficiency unless the dealer or the heirs of the dealer have been given at least seven (7) business days' notice by certified or registered United States mail, return receipt requested, of any proposed sale of the inventory financed and an opportunity to purchase the inventory. The former dealer or the heirs of the dealer shall be given quarterly status reports on any remaining outstanding recourse contracts. As the recourse contracts are reduced, any reserve account funds shall be returned to the dealer or the heirs of the dealer in direct proportion to the liabilities outstanding.



§ 47-25-1908 - Exceptions to repurchase requirement.

This part does not require repurchase from a dealer of:

(1) Any repair part that, because of its condition, is not resalable as a new part;

(2) Any inventory for which the dealer is unable to furnish evidence of title and ownership in the dealer that is free and clear of all claims, liens and encumbrances to the satisfaction of the supplier;

(3) Any inventory that a dealer desires to keep; provided, that the dealer has a contractual right to do so, pursuant to the retail agreement;

(4) Any motorcycle, off-road vehicle and attachments that are not in new, unused, undamaged, complete condition; provided, that the inventory used in demonstrations or leased as provided in § 47-25-1906(b) shall be considered new and unused;

(5) A repair part that is not in new, unused, or undamaged condition;

(6) A motorcycle, off-road vehicle, or attachment that was purchased more than forty-eight (48) months prior to notice of the termination of the retail agreement;

(7) Any inventory that was ordered by the dealer on or after the date of notification of termination of the retail agreement; and

(8) Any inventory that was acquired by the dealer from a source other than the supplier that is a party to the retail agreement that is being terminated.



§ 47-25-1909 - Civil liability for failure to repurchase -- Remedies.

(a) If any supplier fails or refuses to repurchase and pay the dealer for any inventory covered under this part within sixty (60) days after shipment of the inventory, the supplier shall be civilly liable for one hundred percent (100%) of the current net price of the inventory, plus any freight charges paid by the dealer, the dealer's attorney fees, court costs and interest on the current net price computed at the legal interest rate from the sixty-first day after date of shipment.

(b) A dealer may bring an action for civil damages in a court of competent jurisdiction against any supplier found violating any of the provisions of this part, and may recover damages sustained as a consequence of the supplier's violations, together with all costs and attorneys' fees.

(c) The dealer shall be entitled to injunctive relief against unlawful termination, cancellation, nonrenewal or substantial change of competitive circumstances of the retail agreement.

(d) The remedies in this section are in addition to any other remedies permitted by law.



§ 47-25-1910 - Death of retailer or major stockholder -- Repurchase option of heirs -- Succession.

(a) In the event of the death of the dealer or the majority stockholder of a corporation operating as a dealer, the supplier shall, at the option of the heir or heirs, repurchase the inventory from the heir or heirs of the dealer or majority stockholder as if the supplier had terminated the contract. The heir or heirs shall have one (1) year from the date of the death of the dealer or majority stockholder to exercise their options under this part. Nothing in this part shall require the repurchase of any inventory if the heir or heirs and the supplier enter into a new contract retail agreement to operate the retail dealership.

(b) A supplier shall have ninety (90) days in which to consider and make a determination upon a request by a family member to enter into a new retail agreement to operate the retail dealership. As used in this subsection (b), "family member" means a spouse, child, son-in-law, daughter-in-law or lineal descendant of the dealer or principal owner of the dealership. In the event the supplier determines that the requesting family member is not acceptable, the supplier shall provide the family member with a written notice of its determination with the stated reasons for nonacceptance. This section does not entitle an heir, personal representative or family member to operate a dealership without the specific written consent of the supplier.

(c) Notwithstanding this section, in the event that a supplier and a dealer have previously executed an agreement concerning succession rights prior to the dealer's death and, if the agreement has not been revoked, the agreement shall be observed even if it designates someone other than the surviving spouse or heirs of the decedent as the successor.



§ 47-25-1911 - Security interests not affected -- Exemption from bulk sales law -- Inspection.

This part shall not be construed to affect in any way any security interest that the supplier may have in the inventory of the dealer, and any repurchase under this part shall not be subject to the bulk sales law. The dealer and supplier shall furnish representatives to inspect all parts and certify their acceptability when packed for shipment. Failure of the supplier to provide a representative within sixty (60) days shall result in automatic acceptance by the supplier of all returned items.



§ 47-25-1912 - Applicability.

This part shall apply to all contracts and shall apply to all retail agreements in effect that have no expiration date and are a continuing contract, and shall apply to all other contracts entered into, amended, extended, ratified or renewed after January 1, 2007. This part shall apply to and be binding upon all suppliers, all successors in interest or purchasers of assets or stock of suppliers, and all receivers, trustees or assignees of suppliers.



§ 47-25-1913 - Waiver -- Severability.

(a) This part shall not be waivable in any contract, and any such attempted waiver shall be null and void.

(b) Any contractual term restricting the procedural or substantive rights of a dealer under this part, including a choice of law or choice of forum clause, is void.

(c) If any provision of this part or the application of this part is held invalid, it shall not affect other provisions, items or applications of this part that can be given effect without the invalid provisions, items or applications, and to this end the provisions of this part are declared severable.



§ 47-25-1914 - Applicability of franchise provisions.

(a) Franchise agreements are included in the definition of retail agreements in this part. Although all franchise agreements are considered retail agreements, not every retail agreement constitutes a franchise. Where a relationship qualifies as a franchise under part 15 of this chapter, part 15 shall apply to such franchises. Part 15 of this chapter shall not apply to the retail agreements contained in this part unless the agreement constitutes a franchise.

(b) This part is remedial and supplementary to any other law of this state that provides rights and protections to franchisees.

(c) The provisions of this part that provide procedural or substantive protection to any party to a franchise agreement prior to termination or nonrenewal of the franchise agreement shall be effective and supplementary to part 15 of this chapter, where applicable.

(d) In the event a conflict with respect to franchises exists between part 15 of this chapter and this part, part 15 shall control.






Part 20 - Tennessee Renewable Fuels Blending Act of 2009

§ 47-25-2001 - Short title.

This part shall be known and may be cited as the "Tennessee Renewable Fuels Blending Act of 2009."



§ 47-25-2002 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Biodiesel" (biodiesel fuel blending stock) means a fuel comprised of mono-alkyl esters of long chain fatty acids meeting the requirements of ASTM D 6751;

(2) "Blending Stock" means any liquid compound used for blending with other liquid compounds, including catalytically reformed products and additives, to produce gasoline and gasoline-oxygenate blends that are consistent with the requirements of chapter 18, part 13 of this title. Blending stock includes such products as sub-octane gasoline, conventional blending stock for oxygenate blending (CBOB) and reformulated blending stock for oxygenate blending (RBOB);

(3) "Ethanol," also known as denatured fuel ethanol, means nominally anhydrous ethyl alcohol meeting ASTM D 4806 standards. Ethanol is intended to be blended with gasoline for use as a fuel in a spark-ignition internal combustion engine. The denatured fuel ethanol is first made unfit for drinking by the addition of the alcohol and tobacco tax and trade bureau (TTB) approved substances before blending with gasoline;

(4) "Permissive supplier" means any person that is not subject to the general taxing jurisdiction of this state, but that:

(A) Is a position holder in a federal qualified terminal located outside this state;

(B) Is registered for transactions in taxable motor fuels under § 4101 of the Internal Revenue Code, codified in 26 U.S.C. § 4101, in the bulk transfer/terminal distribution system; and

(C) Acquires products in such out-of-state terminals from position holders in transactions that otherwise qualify as two-party exchanges;

(5) "Person" means a natural person, partnership, firm, association, corporation, limited liability company, court appointed representative, state, political subdivision or any other entity, group or syndicate;

(6) "Position holder" means the person that holds the inventory position in petroleum products in a terminal, as reflected in the records of the terminal operator. A person holds the inventory position in petroleum products when that person has a contract with the operator for the use of storage facilities and terminaling services for petroleum products at the terminal. "Position holder" includes a terminal operator that owns petroleum products in the terminal;

(7) "Refiner" means a person that owns, operates or otherwise controls a refinery within the United States;

(8) "Refinery" means a facility used to produce motor fuel from crude oil, unfinished oils, natural gas liquids or other hydrocarbons, and from which motor fuel may be removed by pipeline, by marine vessel or at a rack;

(9) "Retail station" means any service station, garage, truck stop or other outlet dispensing motor fuel from a container equipped with a computer-type pump that measures fuel passing through it;

(10) "Retailer" means a person that engages in the business of selling or distributing petroleum products to the end user within this state through a retail station;

(11) "Supplier" means a person that meets all the following conditions:

(A) Is subject to the general taxing jurisdiction of this state;

(B) Is registered under § 4101 of the Internal Revenue Code for transactions in taxable motor fuels in the bulk transfer/terminal system; and

(C) Is one of the following:

(i) The position holder in a terminal or refinery in this state, or is one that receives fuel from a position holder within a terminal or refinery in this state;

(ii) A person that imports taxable petroleum products into this state from a foreign country;

(iii) A person that acquires taxable petroleum products from a terminal or refinery outside this state for import into this state on such person's account; or

(iv) A person that is the receiving supplier on a two-party exchange;

(12) "Terminal" means a storage and distribution facility for taxable motor fuel, supplied by pipeline or marine vessel, that is registered as a qualified terminal by the internal revenue service;

(13) "Two-party exchange" means a transaction in which a petroleum product is transferred from one licensed supplier or licensed permissive supplier to another licensed supplier or licensed permissive supplier pursuant to an exchange agreement:

(A) Which transaction includes a transfer from the person that holds the inventory position for taxable motor fuel in the terminal as reflected on the records of the terminal operator; and

(B) The exchange transaction is completed prior to removal of the product from the terminal by the receiving exchange partner; and

(14) "Wholesaler" means an entity that acquires petroleum products from a supplier, importer or from another wholesaler for subsequent sale and distribution at wholesale by tank cars, transport trucks or vessels, and subsequently resells to retailers, other wholesalers or to consumers from its own or its wholly owned affiliated retail locations.



§ 47-25-2003 - Availability to wholesalers of gasoline, gasoline blending stock or diesel that has not been blended, but is suitable for blending.

All refiners, suppliers and permissive suppliers in this state shall make available to wholesalers gasoline or gasoline blending stock that has not been blended with, but is suitable for blending with, ethanol. All refiners, suppliers and permissive suppliers in this state shall make available to a wholesaler diesel that is suitable for blending with biodiesel. Diesel sold by refiners, suppliers and permissive suppliers to wholesalers may contain up to five percent (5%) biodiesel. Gasoline and gasoline blending stock, as applicable, must be made available with detergent additives in sufficient concentrations such that after the addition of ethanol at the maximum volume percent permitted by state and federal law, the final product meets or exceeds the lowest additive concentrations as required by the federal environmental protection agency (EPA).



§ 47-25-2004 - Contract provisions forbidding, limiting or restricting blending void.

Any contract or provision between a wholesaler and a refiner, supplier or permissive supplier executed or renewed on or after January 1, 2010, that forbids, limits or restricts a wholesaler's ability to blend petroleum products with ethanol or biodiesel shall be void as against public policy. Nothing in this section shall prohibit a franchisor or the holder of a trademark from selecting its own customers in bona fide transactions and not in restraint of trade, and from including in its contracts, franchise or licensing agreements those reasonable terms that allow the franchisor or licensor to require its franchisees or licensees to maintain the quality and integrity of the blended products produced under this part so long as the terms are consistent with the Tennessee Petroleum Trade Practices Act, compiled in part 6 of this chapter, the Federal Petroleum Marketing Practices Act, compiled in 15 U.S.C. § 2801 et seq. and § 47-25-2003.



§ 47-25-2005 - Complaints -- Fines for noncompliance -- Enforcement.

(a) Upon a complaint by a wholesaler and upon investigation by the commissioner of agriculture and after the commissioner determines that a refinery, supplier or permissive supplier in this state is in willful noncompliance with this part, the commissioner of agriculture may assess fines up to five thousand dollars ($5,000) per day for each day of the willful violation. The fines shall be used to pay for the cost of investigation, hearing and other related administrative costs. The remainder of the funds shall be used to fund grants designated by the commissioner of agriculture for the promotion of biofuel research, technology or agricultural development, biofuel production facilities or retail infrastructure and installation for biofuel distribution.

(b) Upon receiving a complaint and initiating an investigation, the commissioner or the commissioner's agent, presenting appropriate credentials, is authorized to enter the place of business of any refiner, supplier or permissive supplier in this state during normal business hours to examine, and obtain samples of, such records as may be necessary to determine compliance with this part. Refiners, suppliers and permissive suppliers in this state shall hold the records open for inspection by all officers or inspectors charged with the enforcement of this part, and shall preserve and retain the records for a period of at least one (1) year. If the owner of any refiner, supplier or permissive supplier, or the owner's agent, refuses to admit the commissioner, or the commissioner's agent, to inspect in accordance with this section, the commissioner is authorized to obtain from any state court a court order directing the owner or the owner's agent to submit the premises described in the warrant to inspection.

(c) A refinery, supplier, or permissive supplier who is aggrieved by a proposed departmental order to enforce provisions of this part shall be entitled to a contested case hearing to be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 47-25-2006 - Standards -- Liability.

Wholesalers purchasing gasoline, gasoline blending stock or diesel are responsible for ensuring that their activities result in gasolines and diesels that meet the standards promulgated by the commissioner of agriculture. Refiners, suppliers and permissive suppliers shall not be liable for fines, penalties, injuries or damages arising out of the subsequent blending of gasoline, gasoline blending stock or diesel pursuant to this part.









Chapter 26 - Weights and Measures

Part 1 - Standards

§ 47-26-101 - Table of weights and measures.

The following shall be the legal and uniform standard of weights and measures in this state for the sale and purchase of the following named products of the farm, orchard, and garden, and articles of merchandise:

(1) Apples, green, shall be 21/2 bush. per bbl.;

(2) Apples, green, shall be 50 lbs. per bush.;

(3) Apples, dried, shall be 24 lbs. per bush.;

(4) Apple seed shall be 40 lbs. per bush.;

(5) Barley shall be 48 lbs. per bush.;

(6) Beans, dried, shall be 60 lbs. per bush.;

(7) Beans, green, in pods, shall be 30 lbs. per bush.;

(8) Beans, green, in pods, shall be 21/2 bush. per bbl.;

(9) Beans, castor, shall be 46 lbs. per bush.;

(10) Beef, net, shall be 200 lbs. per bbl.;

(11) Beets shall be 50 lbs. per bush.;

(12) Blackberries shall be 48 lbs. per bush.;

(13) Blackberries, dried, shall be 28 lbs. per bush.;

(14) Blue grass seed shall be 14 lbs. per bush.;

(15) Bran shall be 20 lbs. per bush.;

(16) Broom corn seed shall be 42 lbs. per bush.;

(17) Buckwheat shall be 48 lbs. per bush.;

(18) Cabbage shall be 50 lbs. per bush.;

(19) Canary seed shall be 60 lbs. per bush.;

(20) Carrots shall be 50 lbs. per bush.;

(21) Cement shall be 80 lbs. per bush.;

(22) Charcoal shall be 22 lbs. per bush.;

(23) Cherries, with stems, shall be 56 lbs. per bush.;

(24) Cherries, without stems, shall be 64 lbs. per bush.;

(25) Chestnuts shall be 50 lbs. per bush.;

(26) Clover seed, red and white, shall be 60 lbs. per bush.;

(27) Coal, stone, shall be 80 lbs. per bush.;

(28) Coke shall be 40 lbs. per bush.;

(29) Corn, shelled, shall be 56 lbs. per bush.;

(30) Corn, in ear, shucked, shall be 70 lbs. per bush.;

(31) Corn, in ear, with shucks, shall be 74 lbs. per bush.;

(32) Corn, green, with shucks, shall be 100 lbs. per bush.;

(33) Corn, green with shucks, shall be 21/2 bush. per bbl.;

(34) Corn, matured, with shucks, shall be 5 bush. per bbl.;

(35) Corn, pop, shall be 70 lbs. per bush.;

(36) Corn meal, whether bolted or unbolted, shall be 48 lbs. per bush.;

(37) Cotton seed shall be 28 lbs. per bush.;

(38) Cucumbers shall be 48 lbs. per bush.;

(39) Delinted cotton seed shall be 331/3 lbs. per bush.;

(40) Fish shall be 200 lbs. per bbl.;

(41) Flax seed shall be 56 lbs. per bush.;

(42) Flour shall be 196 lbs. per bbl.;

(43) Gooseberries shall be 48 lbs. per bush.;

(44) Grapes, with stems, shall be 48 lbs. per bush.;

(45) Grapes, without stems, shall be 60 lbs. per bush.;

(46) Hair, plastering, shall be 8 lbs. per bush.;

(47) Hemp seed shall be 44 lbs. per bush.;

(48) Hickory nuts shall be 50 lbs. per bush.;

(49) Hominy shall be 62 lbs. per bush.;

(50) Horseradish shall be 50 lbs. per bush.;

(51) Hungarian seed shall be 48 lbs. per bush.;

(52) Kobe Lespedeza, common and 76 Lespedeza seed shall be 25 lbs. per bush.;

(53) Korean Lespedeza seed shall be 40 lbs. per bush.;

(54) Land plaster shall be 100 lbs. per bush.;

(55) Lime, unslaked, shall be 80 lbs. per bush.;

(56) Lime, slaked, shall be 40 lbs. per bush.;

(57) Liquids shall be 42 gals. per bbl.;

(58) Melon, cantaloupe, shall be 50 lbs. per bush.;

(59) Melon, cantaloupe, shall be 21/2 bush. per bbl.;

(60) Millet, German, seed, shall be 50 lbs. per bush.;

(61) Millet, Missouri, shall be 50 lbs. per bush.;

(62) Millet, Tennessee, shall be 50 lbs. per bush.;

(63) Oats seed shall be 32 lbs. per bush.;

(64) Onions, button sets, shall be 32 lbs. per bush.;

(65) Onions, matured, shall be 56 lbs. per bush.;

(66) Onions, top buttons, shall be 28 lbs. per bush.;

(67) Orchard grass seed shall be 14 lbs. per bush.;

(68) Osage orange seed shall be 33 lbs. per bush.;

(69) Parsnips shall be 50 lbs. per bush.;

(70) Peaches, matured, shall be 50 lbs. per bush.;

(71) Peaches, dried, shall be 26 lbs. per bush.;

(72) Pears, matured, shall be 56 lbs. per bush.;

(73) Pears, dry, shall be 26 lbs. per bush.;

(74) Peanuts shall be 23 lbs. per bush.;

(75) Peas, dry, shall be 60 lbs. per bush.;

(76) Peas, green, in hull, shall be 30 lbs. per bush.;

(77) Peas, green, in hull, shall be 21/2 bush. per bbl.;

(78) Pieplant shall be 50 lbs. per bush.;

(79) Plums shall be 64 lbs. per bush.;

(80) Pork, net, shall be 200 lbs. per bbl.;

(81) Potatoes, Irish, shall be 60 lbs. per bush.;

(82) Potatoes, Irish, shall be 21/2 bush. per bbl.;

(83) Potatoes, sweet, shall be 21/2 bush. per bbl.;

(84) Potatoes, sweet, shall be 50 lbs. per bush.;

(85) Quinces, matured, shall be 48 lbs. per bush.;

(86) Raspberries shall be 48 lbs. per bush.;

(87) Redtop seed shall be 40 lbs. per bush.;

(88) Rye seed shall be 56 lbs. per bush.;

(89) Rye grass (Italian) seed shall be 40 lbs. per bush.;

(90) Sage shall be 4 lbs. per bush.;

(91) Salads, turnips, kale, shall be 30 lbs. per bush.;

(92) Salads, mustard, spinach, shall be 30 lbs. per bush.;

(93) Salt shall be 50 lbs. per bush.;

(94) Sericca Lespedeza seed shall be 60 lbs. per bush.;

(95) Sorghum molasses shall be 12 lbs. per gal.;

(96) Sorghum seed shall be 50 lbs. per bush.;

(97) Strawberries shall be 48 lbs. per bush.;

(98) Timothy seed shall be 45 lbs. per bush.;

(99) Tomatoes shall be 56 lbs. per bush.;

(100) Turnips shall be 21/2 bush. per bbl.;

(101) Turnips shall be 50 lbs. per bush.;

(102) Velvet grass seed shall be 7 lbs. per bush.;

(103) Walnuts shall be 50 lbs. per bush.; and

(104) Wheat shall be 60 lbs. per bush.






Part 7 - Moisture-Measuring Devices

§ 47-26-701 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Agricultural products" means any product of agriculture which is tested for moisture content when offered for sale, processing, or storage;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Department" means the Tennessee department of agriculture;

(4) "Moisture-measuring devices" means any device or instrument used by any person in proving or ascertaining the moisture content of agricultural products; and

(5) "Person" means any individual, corporation, partnership, cooperative association, or two (2) or more persons having a joint or common interest in the same venture.



§ 47-26-702 - Inspection required.

The department shall inspect or cause to be inspected at least annually every moisture-measuring device used in commerce in this state, except those belonging to the United States or the state, or any subdivision of either, except as may be requested. The department may inspect or cause to be inspected at the convenience of the department any moisture-measuring device upon a request in writing from the owner.



§ 47-26-703 - Enforcement -- Rules and regulations.

The commissioner is hereby charged with the enforcement of this part and is empowered to promulgate rules, regulations, specifications, standards, and tests as may be necessary in order to secure the efficient administration of this part. The department may from time to time publish such data in connection with the administration of this part as may be of public interest.



§ 47-26-704 - Seal of inspection.

(a) If an inspection or comparative test reveals that the moisture-measuring device being inspected or tested conforms to the standards and specifications established by the department, the department shall cause it to be marked with an appropriate seal.

(b) Any moisture-measuring device, which upon inspection is found not to conform with the specifications and standards established by the department, shall be marked with an appropriate seal showing such device to be defective. The seal shall not be altered or removed until the moisture-measuring device is properly repaired and reinspected. The department shall notify the owner or user of such device of its defective condition. Notification shall be made on an inspection form prepared by the department.



§ 47-26-705 - Use of defective measuring devices -- Repair -- Reinspection.

(a) Any defective moisture-measuring device, while so marked, sealed, or tagged, as provided in § 47-26-704, may be used to ascertain the moisture content of agricultural products offered for sale, processing, or storage, only under the following conditions:

(1) The owner or user shall keep a record, open to inspection, of every commercial sample of agricultural products inspected by means of the defective device, showing that an adjustment was made on all such agricultural products tested; and

(2) The device shall be repaired to comply with this section within thirty (30) days after inspection and the department thereupon notified that the device has been repaired accordingly.

(b) If, upon reinspection, the device is again rejected under § 47-26-704, such device shall be sealed and shall not be used until repaired and reinspected.



§ 47-26-706 - Visible location of device -- Operating instructions.

Every moisture-measuring device offered for sale, processing, or storage shall be used in a location visible to the general public, and the detailed procedure for operating a moisture-measuring device shall be displayed in a conspicuous place proximate to the moisture-measuring device.



§ 47-26-707 - Use of untested devices.

No person shall use or cause to be used any grain moisture-measuring device which has not been inspected and approved for use by the department; except that a newly purchased grain moisture-measuring device may be used prior to regular inspection and approval if the user of such device has given at least ten (10) days' notice to the department of the purchase prior to the use of such new device.



§ 47-26-708 - Violations -- Penalties.

Any person who uses or causes to be used a moisture-measuring device in commerce with the knowledge that such device has not been inspected and approved by the department in accordance with this part, commits a Class C misdemeanor.






Part 8 - Certified Public Weighers of Natural Resources Products

§ 47-26-801 - Short title.

This part shall be known and may be cited as the "Certified Public Weigher Law of 1981."



§ 47-26-802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Certified public weigher" means a natural person licensed under this part;

(2) "Commissioner" means the commissioner of agriculture or the commissioner's duly appointed representative;

(3) "Department" means the Tennessee department of agriculture;

(4) "Natural resources product" means crushed stone, sand, gravel, cement, and asphalt related to highway construction and/or other construction projects or construction purposes, so long as materials are produced at a central location for commercial or highway use, and are measured by ton, cubic yard, or metric weights;

(5) "Producer and supplier" means any individual, firm, partnership, corporation, company, association, or governmental entity which engages in the production and/or sale of natural resources products;

(6) "Seal" means and includes the certified weigher's name, the words "Tennessee Certified Weigher" and the weigher's license number, which can be affixed either manually (by a rubber stamp or with an imprinting type stamp) or electronically; and

(7) "Signature" means the certified weigher's written name, which can be generated manually or electronically.



§ 47-26-803 - Employment of certified public weighers required.

(a) Every producer and supplier of natural resources products shall have in its employ at least one (1) or more certified public weighers licensed by the department.

(b) (1) All natural resources products sold by such producer and supplier shall be accurately weighed or measured by a certified public weigher licensed by the department.

(2) When natural resources products are loaded onto trucks or other vehicles which do not haul or transport such products on any public road, street, highway or right-of-way, then this subsection (b) shall not apply if the invoice for each load of such products is marked to indicate that such load is not to travel on any public way.



§ 47-26-804 - Licensing.

(a) A person may be licensed as a certified public weigher who:

(1) Is a citizen of the United States;

(2) Is not less than eighteen (18) years of age;

(3) Has the ability to weigh accurately and make correct weight or measurement records; and

(4) Has received from the commissioner a license as a certified public weigher.

(b) An application for a license as a certified public weigher shall be made upon a form provided by the commissioner and the application shall furnish evidence that the applicant meets the qualifications required by this section.



§ 47-26-805 - Action on applications -- Rulemaking.

(a) (1) The commissioner shall adopt and establish rules and regulations for determining the qualifications of applicants for license as certified public weigher and to otherwise enforce this part.

(2) All rules and regulations under this part shall be promulgated by the commissioner, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The commissioner may pass upon the qualifications of the applicant upon the basis of the information supplied in the application, or the commissioner may examine such applicant orally or in writing, or both, for the purpose of determining the applicant's qualifications.

(c) The commissioner shall keep a record of all such applications and of all licenses issued thereon.



§ 47-26-806 - Annual license cost.

The annual cost for a certified public weigher license shall be set by rule pursuant to § 43-1-703.



§ 47-26-807 - [Repealed.]

HISTORY: Acts 1981, ch. 389, § 8; T.C.A., § 71-807; Acts 1985, ch. 194, § 2; 2000, ch. 597, § 2; repealed by Acts 2015, ch. 485, § 25, effective July 1, 2015.



§ 47-26-808 - Oath of weigher -- Compensation -- Signature and seal.

(a) Each certified public weigher shall, before entering upon such duties, make oath to execute faithfully such duties and file the oath with the commissioner.

(b) The issuance of a license as a certified public weigher shall not oblige the state to pay the licensee any compensation for services as a certified public weigher.

(c) Each certified public weigher shall register with the commissioner a copy of the weigher's official signature and shall, at the weigher's own expense, obtain a seal.



§ 47-26-809 - Display of license -- Duties of weigher.

(a) The certified public weigher's license shall be posted near the scale beam or indicator in full view at all times.

(b) A certified public weigher shall be the only person allowed to operate the scale or weight recording equipment.

(c) In case of batch weights, the certified weigher shall observe all measurements and count all batches to determine the total gross weight including vehicle.



§ 47-26-810 - Record of shipment to be signed and sealed.

The certified public weigher shall sign the weigher's official registered signature and place the weigher's seal on a copy of record. This copy of record shall be the ticket delivered to the purchaser of materials. The seal and signature shall be placed on the copy of record either manually (with a rubber stamp, or with an imprinting type stamp) or electronically.



§ 47-26-811 - Inspection of weighing devices.

The producer or supplier shall cause to be inspected, at intervals of not more than six (6) months, each weighing device used by producers and suppliers for the weighing of natural resource products as defined in this part. The inspection of the scales shall be performed by a certified scale technician of a licensed scale company, or by an employee of the Tennessee department of agriculture or department of transportation, whose duty it is to check scales.



§ 47-26-812 - Gross weights for trucks and tractor trailers.

Gross weights for truck or tractor trailer vehicles shall be determined by axle limitations as prescribed in § 55-7-203(b)(6), and adding an additional five hundred pounds (500 lbs.) thereto when the natural resources product is transported over a street or highway other than the portion designated as the interstate system. A three percent (3%) tolerance, over the maximum gross weight as prescribed in § 55-7-203(b)(6), may be permitted when the natural resources product is transported over a street or public highway other than the portion designated as the interstate system. A certified public weigher will not be subject to any liability for measurement variance which falls within such three percent (3%) tolerance, but shall be responsible for measurement variance in excess of the three percent (3%) tolerance.



§ 47-26-813 - Violations -- Penalties.

(a) It is a violation for a certified weigher to measure trucks in excess of weights as prescribed in § 47-26-812.

(b) It is a violation for a certified weigher to make flagrant or fraudulent recordings of measurements of weight or capacity.

(c) A violation of this part shall be reported to the commissioner of safety.

(d) A penalty of fifty dollars ($50.00) shall be assessed against the certified public weigher for each infraction deemed to be a violation of this part by the commissioner of safety. A certified public weigher's license may be revoked upon a finding of any such violation.

(e) Producers and suppliers of natural resources products which do not weigh or measure such products in accordance with § 47-26-803(b) shall pay a penalty of fifty dollars ($50.00) for each such violation.

(f) The commissioner of safety is responsible for the enforcement of this part, and it is the commissioner's duty to prosecute violations of this part.

(g) If any penalties imposed by this part and assessed by the department of safety, pursuant to any statute or executive order, are not paid within ninety (90) days from the date of assessment notice, such penalties shall be subject to collection by the commissioner of revenue under title 67, chapter 1, part 14. If it becomes necessary for the commissioner of revenue to collect such penalties on behalf of the department of safety, the department of revenue shall retain an administrative fee of two percent (2%) of the gross penalties collected.



§ 47-26-814 - Disposition of penalties.

All penalties collected under this part shall be remitted to the department of revenue, as are tax receipts, and treated as such by that department.






Part 9 - Weights and Measures

§ 47-26-901 - Short title.

This part may be cited as "Testing and Sealing -- Use of Weights and Measures."



§ 47-26-902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Accurate" means a piece of equipment when its performance or value--that is, its indications, its deliveries, its recorded representations, or its capacity or actual value, etc., as determined by tests, made with suitable standards--conforms to the standard within the applicable tolerances and other performance requirements. Equipment that fails so to conform is "inaccurate";

(2) "Commercial weighing and measuring equipment" means weights and measures and weighing and measuring devices commercially used or employed in establishing the size, quantity, extent, area, or measurement of quantities, things, produce, or articles for distribution or consumption, purchased, offered, or submitted for sale, hire, or award, or in computing any basic charge or payment for services rendered on the basis of weight or measure;

(3) "Commissioner" or "state sealer" means the commissioner of agriculture or the commissioner's duly appointed representative;

(4) "Cord" means the amount of wood that is contained in a space of one hundred twenty eight (128) cubic feet when the wood is ranked and well stowed. For the purpose of this part, "ranked and well stowed" means that pieces of wood are placed in a line or row, with individual pieces touching and parallel to each other, and stacked in a compact manner;

(5) "Correct" as used in connection with weights and measures means conformance to all applicable requirements of this part;

(6) "Department" means the Tennessee department of agriculture;

(7) "Handbook 44" means National Institute of Standards and Technology Handbook 44, "Specifications, Tolerances, And Other Technical Requirements For Weighing And Measuring Devices";

(8) "International System of Units (SI)" means the modernized metric system as established in 1960 by the general Conference on Weights and Measures and interpreted or modified for the United States by the secretary of commerce;

(9) "Net weight" means the weight of a commodity excluding any materials, substances, or items not considered to be part of the commodity. Materials, substances, or items not considered to be part of the commodity include, but are not limited to, containers, conveyances, bags, wrappers, packaging materials, labels, individual piece coverings, decorative accompaniments, and coupons, except that, depending on the type of service rendered, packaging materials may be considered to be part of the service. For example, the service of shipping includes the weight of packing materials;

(10) "NIST" means the National Institute of Standards and Technology which is an agency of the United States department of commerce;

(11) "Package," whether standard package or random package, means any commodity:

(A) Enclosed in a container or wrapped in any manner in advance of wholesale or retail sale; or

(B) Whose weight or measure has been determined in advance of wholesale or retail sale.

An individual item or lot of any commodity on which there is marked a selling price based on an established price per unit of weight or of measure, shall be considered a package (or packages);

(12) "Person" means both plural and the singular, as the case demands, and includes individuals, partnerships, corporations, companies, societies, and associations;

(13) "Primary standards" means the physical standards of the state that serve as the legal reference from which all other standards and weights are derived;

(14) "Random weight package" means a package that is one of a lot, shipment, or delivery of packages of the same commodity with no fixed pattern of weights;

(15) "Sale from bulk" means the sale of commodities when the quantity is determined at the time of sale;

(16) "Secondary standards" means the physical standards that are traceable to the primary standards through comparisons, using acceptable laboratory procedures, and used in the enforcement of weights and measures laws and regulations;

(17) "Standard weight package" means a package that is one of a lot, shipment, or delivery of packages of the same commodity with identical net contents declarations; for example, 1-liter bottles or 12 fl. oz. cans of carbonated soda; 500 g. or 5 lb. bags of sugar; 100 m. or 300 ft. packages of rope;

(18) "State" means state of Tennessee;

(19) "Ton" means a unit of two thousand pounds (2,000 lbs.) avoirdupois weight;

(20) "Weight" as used in connection with any commodity or service means net weight. When a commodity is sold by drained weight, "weight" means net drained weight; and

(21) "Weight(s) and (or) measure(s)" means all weights and measures of every kind, instruments and devices for weighing and measuring, and any appliance and accessories associated with any or all such instruments and devices.



§ 47-26-903 - Systems of weights and measures.

The system of weights and measures in customary use in the United States and the International System of Units (SI), the modernized metric system of weights and measures, are jointly recognized and either one or both of these systems shall be used for all commercial purposes in the state. The definitions of basic units of weight and measure, the tables of weight and measure, and weights and measures equivalents as published by the National Institute of Standards and Technology are recognized and shall govern weighing and measuring equipment and transactions in the state.



§ 47-26-904 - Primary standards.

(a) Weights and measures that are traceable to the United States prototype standards supplied by the federal government, or approved as being satisfactory by the National Institute of Standards and Technology (NIST), shall be the state primary standards of weights and measures, and shall be maintained in such calibration as prescribed by the NIST.

(b) The primary standards shall be kept in a place designated by the commissioner and approved by NIST and shall not be removed from such place except for repairs or calibration.

(c) The primary standards shall be used only in verifying the secondary standards and for scientific purposes.



§ 47-26-905 - Secondary and field standards.

(a) The commissioner may acquire by purchase at least one set of copies of the primary standards to be kept in a place designated by the commissioner and to be known as secondary standards, and also such field standards and other equipment as may be found necessary to carry out this part.

(b) The secondary standards and field standards shall be verified upon their initial receipt and as often thereafter as deemed necessary by the commissioner.



§ 47-26-906 - State sealer of weights and measures -- Supervision of local sealers.

(a) The commissioner shall be the state sealer of weights and measures and shall have the custody of the primary standards of weights and measures and of the other standards and equipment provided for in this part.

(b) The commissioner has the general supervision over city sealers of weights and measures, county sealers of weights and measures, and over all weights and measures offered for sale, sold or in use in the state.



§ 47-26-907 - Technical requirements for weighing and measuring devices, packaging and labeling, method of sale of commodities, and type evaluation.

(a) The specifications, tolerances, and other technical requirements for commercial, law enforcement, data gathering, and other weighing and measuring devices as adopted by the National Conference on Weights and Measures and published in National Institute of Standards and Technology Handbook 44, "Specifications, Tolerances, and other Technical Requirements for Weighing and Measuring Devices," and supplements thereto or revisions thereof, shall apply to weighing and measuring devices in the state, except insofar as modified or rejected by regulation.

(b) The Uniform Packaging and Labeling Regulation as adopted by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 130, "Uniform Laws and Regulations," and supplements thereto or revisions thereof, shall apply to packaging and labeling in the state, except insofar as modified or rejected by regulation.

(c) The Uniform Regulation for the Method of Sale of Commodities as adopted by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 130, "Uniform Laws and Regulations," and supplements thereto or revisions thereof, shall apply to the method of sale of commodities in the state, except insofar as modified or rejected by regulation.

(d) The Uniform Regulation for National Type Evaluation as adopted by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 130, "Uniform Laws and Regulations," and supplements thereto or revisions thereof, shall apply to type evaluation in the state, except insofar as modified or rejected by regulation.



§ 47-26-908 - State weights and measures agency.

There shall be a weights and measures agency located for administrative purposes within the department of agriculture. This agency is charged with, but not limited to, performing the following functions on behalf of the citizens of the state:

(1) Assuring that weights and measures in commercial service within the state are suitable for their intended use, properly installed, and accurate, and are so maintained by their owner or user;

(2) Preventing unfair or deceptive dealing by weight or measure in any commodity or service advertised, packaged, sold, or purchased within this state;

(3) As deemed necessary, making available to all users of physical standards or weighing and measuring equipment the precision calibration and related metrological certification capabilities of the weights and measures facilities of the agency;

(4) Promoting uniformity, to the extent practicable and desirable, between weights and measures requirements of this state and those of other states and federal agencies;

(5) Encouraging desirable economic growth while protecting the consumer through the adoption by rule of weights and measures requirements as necessary to assure equity among buyers and sellers; and

(6) Maintaining a weights and measures laboratory that meets the requirements of and is traceable to the National Institute of Standards and Technology.



§ 47-26-909 - Powers and duties of the commissioner.

The commissioner shall:

(1) Maintain traceability of the state standards to the national standards in the possession of the National Institute of Standards and Technology;

(2) Enforce this part;

(3) Issue reasonable regulations for the enforcement of this part, which regulations shall have the force and effect of law;

(4) Establish labeling requirements, establish standards of weight, measure, or count, and reasonable standards of fill for any packaged commodity; and may establish requirements for open dating information and requirements for the presentation of cost-per-unit information;

(5) Grant any exemptions from this part or any regulations promulgated pursuant thereto when appropriate to the maintenance of good commercial practices within the state;

(6) Conduct investigations to ensure compliance with this part;

(7) Delegate to appropriate personnel any of these responsibilities for the proper administration of this office;

(8) Test annually the standards of weight and measure used by any city or county weights and measures jurisdiction within the state, and approve the same when found to be correct;

(9) Inspect and test, as often as the commissioner deems necessary, weights and measures kept, offered, or exposed for sale;

(10) Inspect and test, as often as the commissioner deems necessary, to ascertain if they are correct, weights and measures commercially used:

(A) In determining the weight, measure, or count of commodities or things sold, or offered or exposed for sale, on the basis of weight, measure, or count; or

(B) In computing the basic charge or payment for services rendered on the basis of weight, measure, or count;

(11) Test, from time to time, weights and measures used in checking the receipt or disbursement of supplies in institutions, for the maintenance of which funds are appropriated by the general assembly;

(12) Approve for use, and may mark, such weights and measures as are found to be correct, and shall reject and mark as rejected such weights and measures as are found to be incorrect. Weights and measures that have been rejected may be seized if not corrected within the time specified or if used or disposed of in a manner not specifically authorized. The commissioner may condemn and may seize the weights and measures found to be incorrect that are not capable of being made correct;

(A) Weights and measures that have been rejected under the authority of the commissioner or of a sealer shall remain subject to the control of the rejecting authority until such time suitable repair or disposition thereof has been made as required by this section;

(B) The owners of such rejected weights and measures shall cause the same to be made correct within the time frame allowed by the rejecting authority; or in lieu of this, may dispose of the same, but only in such manner as is specifically authorized by the rejecting authority;

(C) Weights and measures that have been rejected may only be used again commercially by permission of the rejecting authority until repairs have been completed;

(D) The purpose of this subdivision (12) is to authorize the commissioner to render inoperable such weights and measures as are found to be incorrect, until such time suitable repair or disposition thereof has been made. Nothing in this part shall be construed to authorize the commissioner or the commissioner's representative to confiscate and take actual physical possession of a weight and measure found to be incorrect, except as provided for in § 47-26-910(3);

(13) Weigh, measure, or inspect packaged commodities kept, offered, or exposed for sale, sold, or in the process of delivery, to determine whether they contain the amounts represented and whether they are kept, offered, or exposed for sale in accordance with this part or regulations promulgated pursuant thereto. In carrying out this section, the commissioner shall employ recognized sampling procedures such as are designated in the National Institute of Standards and Technology Handbook 133. No person shall:

(A) Sell or keep, offer, or expose for sale any package or commodity or amount of commodity that has been ordered off sale or marked or tagged as provided in this section, unless and until such package or amount of commodity has been brought into full compliance with legal requirements; or

(B) Dispose of any package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section and has not been brought into compliance with legal requirements, in any manner except with the specific approval of the commissioner;

(14) Prescribe, by regulation, the appropriate term or unit of weight or measure to be used, whenever the commissioner determines that an existing practice of declaring the quantity of a commodity or setting charges for a service by weight, measure, numerical count, time, or combination thereof, does not facilitate value comparisons by consumers, or offers an opportunity for consumer confusion;

(15) Allow reasonable variations from the stated quantity of contents, which shall include those caused by loss or gain of moisture during the course of good distribution practice or by unavoidable deviations in good manufacturing practice only after the commodity has entered intrastate commerce;

(16) Provide for the training of weights and measures personnel, and may also establish minimum training and performance requirements which shall then be met by all weights and measures personnel, whether county, city, or state. The commissioner may adopt the training standards of the National Conference on Weights and Measures National Training Program;

(17) Investigate complaints made to the commissioner concerning violations of this part and pursuant regulations, and shall, upon the commissioner's own initiative, conduct such investigations as the commissioner deems appropriate and advisable to develop information on prevailing procedures in commercial quantity determination and on possible violations of this part and to promote the general objective of accuracy in the determination and representation of quantity in commercial transactions;

(18) Verify advertised prices, price representations, and point-of-sale systems, as deemed necessary, to determine the accuracy of prices and computations and the correct use of the equipment, and if such system utilizes scanning or coding means in lieu of manual entry, the accuracy of prices printed or recalled from a database;

(19) Charge fees for services provided by the metrology laboratory pursuant to rules promulgated by the commissioner for tolerance testing, calibration, and certifying any standards and testing equipment as performed by the department of agriculture that is used in the performance of service and testing functions with respect to weighing and measuring devices pursuant to the requirements of this chapter; and

(20) Require a fee for commercial weighing and measuring equipment pursuant to the requirements of this part; the fee shall be set by rule pursuant to § 43-1-703.



§ 47-26-910 - Special powers.

When necessary for the enforcement of this part or regulations promulgated pursuant thereto, the commissioner is:

(1) Authorized to enter any commercial premises during different times of the day, including nights and weekends, except that in the event such premises are not open to the public, the commissioner shall first present the commissioner's credentials and obtain consent before making entry thereto, unless a search warrant has previously been obtained;

(2) Empowered to issue rejection, violation, stop-use, hold, removal, condemnation, and seizure orders with respect to any weights and measures commercially used, and stop-sale, hold, condemnation, seizure, and removal orders with respect to any packaged commodities or bulk commodities kept, offered, or exposed for sale. It is unlawful for any person to use, remove from the premises specified, or fail to remove from the premises specified, any weight, measure, or package, or amount of commodity, material, article, device, product, or any other thing being used contrary to the terms of a rejection, violation, stop-use order, hold order, removal order, condemnation order, or seizure order issued under the authority of this section;

(3) Empowered to confiscate and take physical possession of, for use as evidence in a civil or criminal proceeding, without formal warrant, any incorrect or unapproved weight, measure, package, or commodity found to be used, retained, offered, or exposed for sale or sold in violation of this part or regulations promulgated pursuant thereto. After the order of the commissioner, or the judgment of any court, including appellate review, becomes final, upholding the seizure or confiscation of such incorrect or unapproved weight, measure, package, or commodity, the same shall be destroyed by the commissioner. If no appeal of such order is taken by law, the property seized or confiscated shall be forfeited without further proceedings and shall be disposed of as herein provided;

(4) Empowered to stop any commercial vehicle and, after presentation of the commissioner's credentials, inspect the contents, require that the person in charge of that vehicle produce any documents in such person's possession concerning the contents, and require such person to proceed with the vehicle to some specified place for inspection;

(5) Allowed to transfer the powers and duties given to and imposed upon the commissioner by this part to the commissioner's duly authorized representatives acting under the instructions and at the direction of the commissioner.



§ 47-26-911 - Powers and duties of local officials.

(a) The respective cities and counties of this state are authorized to appoint necessary weights and measures officials, including, but not limited to, a sealer of weights and measures and such deputy sealers as may be required. Such sealer, deputy sealers and other weights and measures officials shall be appointed by and serve at the pleasure of the governing body of the city or county.

(b) Any weights and measures official appointed by a county or city shall have the duties and powers enumerated in this part, excepting those duties reserved to the state by law or regulation. These powers and duties shall extend to their respective jurisdictions, except that the jurisdiction of a county official shall not extend to any city for which a weights and measures official has been appointed. No requirement set forth by local agencies may be less stringent than or conflict with the requirements of the state.

(c) Each city sealer and county sealer of weights and measures shall file with the commissioner a fiscal year summary (July 1-June 30) of all weights and measures inspections and activities. The content, format, and due date of this summary shall be determined by the commissioner.

(d) In cities and counties for which sealers of weights and measures have been appointed as provided for in this part, the commissioner shall have concurrent authority to enforce this part.

(e) The powers and duties relevant to weights and measures contained in this part shall be in addition to the powers granted to any such city or county by law or charter.



§ 47-26-912 - Misrepresentation of quantity.

No person shall:

(1) Sell, or expose for sale less than the quantity represented;

(2) Take more than the represented quantity when, as buyer, such person furnishes the weight or measure by means of which the quantity is determined; or

(3) Represent the quantity in any manner calculated or tending to mislead or in any way deceive another person.



§ 47-26-913 - Misrepresentation of pricing.

No person shall misrepresent the price of any commodity or service sold, offered, exposed, or advertised for sale by weight, measure, or count, nor represent the price in any manner calculated or tending to mislead or in any way deceive a person.



§ 47-26-914 - Method of sale.

(a) Except as otherwise provided by the commissioner, or by firmly established trade custom and practice:

(1) Commodities in liquid form shall be sold by liquid measure or by weight; and

(2) Commodities not in liquid form shall be sold by weight, by measure, or by count.

(b) The method of sale shall provide accurate and adequate quantity information that permits the buyer to make price and quantity comparisons. The commissioner may issue such reasonable regulations as are necessary to assure that amounts of commodity sold are determined in accordance with good commercial practices and are so determined and represented as accurate and informative to all parties at interest.

(c) (1) Natural gas motor fuels shall be sold as follows:

(A) Liquefied natural gas motor fuel shall be sold in diesel gallon equivalents; and

(B) Compressed natural gas motor fuel shall be sold in gasoline gallon equivalents or diesel gallon equivalents.

(2) The commissioner shall promulgate reasonable rules as are necessary to establish conversion units from mass to gasoline gallon equivalents and from mass to diesel gallon equivalents. Such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 47-26-915 - Sale from bulk.

(a) All bulk sales in which the buyer and seller are not both present to witness the measurement, all bulk deliveries of heating fuel, and all other bulk sales specified by rule or regulation of the commissioner, shall be accompanied by a delivery ticket containing the following information:

(1) The name and address of the buyer and seller;

(2) The date delivered;

(3) The quantity delivered and the quantity upon which the price is based, if this differs from the delivered quantity, for example, when temperature compensated sales are made;

(4) The unit price, unless otherwise agreed upon by both buyer and seller;

(5) The identity in the most descriptive terms commercially practicable, including any quality representation made in connection with the sale; and

(6) The count of individually wrapped packages, if more than one (1), in the instance of commodities bought from bulk but delivered in packages.

(b) One (1) of these tickets shall be retained by the vendor, and the other shall be delivered to the purchaser at the time of the delivery of the commodity, or shall be surrendered, on demand, to the commissioner or the commissioner's authorized representative or a city sealer or a county sealer, who, if such person desires to retain it as evidence, shall issue a similar document in lieu of thereof to the purchaser; provided, that if the purchaser personally carries away the purchase, the vendor shall be required only to give the purchaser at the time of sale a delivery ticket stating the weight, measure, or count of commodity delivered to the purchaser.



§ 47-26-916 - Information required on packages.

Except as otherwise provided in this part or by regulations promulgated pursuant thereto, any package, whether a random package or a standard package, kept for the purpose of sale, or offered or exposed for sale shall bear on the outside of the package a definite, plain, and conspicuous declaration of:

(1) The identity of the commodity in the package, unless the same can easily be identified through the wrapper or container;

(2) The quantity of contents in terms of weight, measure, or count; and

(3) The name and place of business of the manufacturer, packer, or distributor, in the case of any package kept, offered, or exposed for sale, or sold in any place other than on the premises where packed.



§ 47-26-917 - Declaration of unit price on random weight packages.

In addition to the declarations required by § 47-26-916, any package being one of a lot containing random weights of the same commodity, at the time it is offered or exposed for sale at retail, shall bear on the outside of the package a plain and conspicuous declaration of the price per kilogram or pound and the total selling price of the package.



§ 47-26-918 - Misleading packaging prohibited -- Standard of fill.

No commodity in package form shall be so wrapped, nor shall it be in a container so made, formed or filled as to mislead the purchaser as to the quantity of the contents of the package and the contents of a container shall not fall below such reasonable standard of fill as may have been prescribed by the commodity in question by the commissioner.



§ 47-26-919 - Advertising.

(a) Whenever a packaged commodity is advertised in any manner with the retail price stated, there shall be closely and conspicuously associated with the retail price a declaration of quantity as is required by law or regulation to appear on the package. There shall not be included as part of the declaration required under this section such qualifying terms as "when packed," "minimum," "not less than," or any other terms of similar import, nor any term qualifying a unit of weight, measure, or count (for example, "jumbo," "giant," "full," and the like) that tends to exaggerate the amount of commodity in the package.

(b) (1) Weights and measures or weighing and measuring equipment shall not be advertised in any manner using the terms "certified," "state certified," "approved," "state approved," "inspected," "state inspected," or terms of similar import.

(2) Notwithstanding subdivision (b)(1), a company that was doing business in Tennessee and using the word "certified" as part of its company name, advertising and signage prior to July 1, 1997, may continue to use the word "certified" in advertising and signage for its weights and measures and weighing and measuring equipment; provided, that the company's use of the word "certified":

(A) Does not intentionally defraud, deceive or mislead the consumer;

(B) Does not give the false impression that the weighing or measuring equipment has met specific criteria and has been officially approved by the weights and measures division of the department of agriculture or any other federal, state or local governmental agency or weights and measures organization; and

(C) The company uses in conjunction with its advertising and signage a disclaimer that states in general terms that the use of the word "certified" does not signify that the weighing or measuring equipment has met specific criteria and has been officially approved by a governmental agency or weights and measures organization.



§ 47-26-920 - Meat, poultry, seafood.

All meat, meat products, poultry, fish and seafood offered or exposed for sale or sold as food, shall be offered or exposed for sale and sold by weight unless otherwise designated by regulation.



§ 47-26-921 - Prohibited acts.

(a) Any person who, personally or by a servant or agent, or as the servant or agent of another person, performs any of the acts enumerated in this section commits a Class C misdemeanor.

(b) No person shall:

(1) Use or have in possession for use in commerce any incorrect weight or measure;

(2) Sell or offer for sale for use in commerce any incorrect weight or measure;

(3) Remove any tag, seal, or mark from any weight or measure without specific authorization from the proper authority;

(4) Hinder or obstruct any weights and measures official in the performance of the official's duties; or

(5) Violate any provisions of this part or regulations promulgated under it;

(6) Impersonate the commissioner, representative, or sealer;

(7) Dispose of any rejected or condemned weight or measure in a manner contrary to law or regulation;

(8) Sell or offer or expose for sale, less than the quantity such person represents of any commodity, thing or service;

(9) Take more than the quantity such person represents of any commodity, thing or service when, as buyer, such person furnishes the weight and measure by means of which the amount of the commodity, thing or service is determined;

(10) Keep for the purpose of sale, advertise or offer or expose for sale, or sell any commodity, thing or service in a condition or manner contrary to law or regulation;

(11) Use in retail trade, except in the preparation of packages put up in advance of sale and of medical prescriptions, a weight or measure that is not so positioned that its indications may be accurately read and the weighing or measuring operation observed from some position which may reasonably be assumed by a customer unless the consumer receives a label or ticket printed by the device that includes a declaration of net weight, unit price, and tare weight that has been deducted to obtain the net weight.



§ 47-26-922 - Restraining orders and injunctions.

The commissioner is authorized to apply to any court of competent jurisdiction for a restraining order, or a temporary or permanent injunction, restraining any person from violating any provisions of this part.



§ 47-26-923 - Warning in lieu of criminal or civil penalties.

Nothing in this part shall be construed as requiring the commissioner to report for the institution of proceedings under this part, minor violations of this part, whenever the commissioner believes that the public interest will be adequately served in the circumstances by a suitable oral or written notice or warning.



§ 47-26-924 - Presumptive evidence.

Whenever there shall exist a weight or measure or weighing or measuring device in or about any place in which or from which buying or selling is commonly carried on, there shall be a rebuttable presumption that such weight or measure or weighing or measuring device is regularly used for the business purposes of that place.



§ 47-26-925 - Appeal of seizure or confiscation.

In the event of seizure or confiscation under this part, the aggrieved party shall have the right to appeal such action pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 47-26-926 - Regulations to be unaffected by repeal of prior enabling statute.

The adoption of this part or any of its provisions shall not affect any regulations promulgated pursuant to the authority of any earlier enabling statute unless inconsistent with this part or modified or revoked by the commissioner.






Part 10 - Public Weighmaster

§ 47-26-1001 - Short title.

This part may be cited as "Public Weighmaster."



§ 47-26-1002 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Certificate" means that document or instrument issued by a public weighmaster containing information specified in § 47-26-1012;

(2) "Commissioner" means the commissioner of agriculture or the commissioner's duly appointed representative;

(3) "Department" means the Tennessee department of agriculture;

(4) "Handbook 44" means National Institute of Standards and Technology Handbook 44, "Specifications, Tolerances, and Other Technical Requirements for Weighing and Measuring Devices";

(5) "NIST" means the National Institute of Standards and Technology which is an agency of the United States department of commerce;

(6) "Public weighing" means the weighing, measuring, or counting, upon request, of vehicles, property, produce, commodities, or articles other than those that the weigher or the weigher's employer, if any, is either buying or selling;

(7) "Public weighmaster" means any person who performs public weighing as defined;

(8) "State" means the state of Tennessee;

(9) "Vehicle" means any device (except railroad freight cars) in, upon, or by which any property, produce, commodity, or article is or may be transported or drawn; and

(10) "Weights and measures official" means any department of agriculture employee acting on behalf of the department and/or appointed by the commissioner.



§ 47-26-1003 - Enforcing officer -- Rules and regulations.

The commissioner is authorized to enforce this part and may issue from time to time reasonable rules and regulations for the enforcement of this part, which shall have the force and effect of law. All rules and regulations under this part shall be promulgated by the commissioner, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 47-26-1004 - Qualifications for weighmaster.

To receive authorization to act as a public weighmaster, a person must receive a license from the commissioner. In order to qualify for a license, a person must:

(1) Be able to weigh or measure accurately;

(2) Be able to prepare correct certificates;

(3) Be a citizen of the United States;

(4) Be at least eighteen (18) years of age; and

(5) Possess other qualifications required by regulations promulgated under this part.



§ 47-26-1005 - License application.

Using a form provided by the commissioner, the applicant for a license as a public weighmaster shall furnish evidence that the applicant has the qualifications required by this part and regulations promulgated under this part. It shall be the responsibility of an individual to request a license application form prior to engaging in public weighing.



§ 47-26-1006 - Evaluation of qualifications of applicants.

(a) The commissioner will determine the qualifications of the applicant based on:

(1) The information provided on the application; and

(2) Supplementary information as determined by the commissioner.

(b) The commissioner may also determine the qualifications of the applicant based on the results of an examination of the applicant's knowledge. However, any public weighmaster who has been licensed for the last five (5) consecutive years immediately prior to examination and who has not been in violation of any laws, rules, or regulations pertaining to the duties or responsibilities of a public weighmaster shall be exempt from such examination.



§ 47-26-1007 - Issuance and records of licenses.

The commissioner will:

(1) Grant licenses as public weighmasters to qualified applicants; and

(2) Keep a record of all applications submitted and of all licenses issued.



§ 47-26-1008 - Annual license cost.

The annual cost for a public weighmaster license shall be set by rule pursuant to § 43-1-703.



§ 47-26-1009 - Denial of license.

The commissioner shall reserve the right to limit or reject the application of any public weighmaster whose qualifications and/or past work record does not comply with those requirements outlined in this part or pursuant regulations.



§ 47-26-1010 - Expiration and renewal of licenses.

(a) The commissioner shall establish a system of license renewals at alternative intervals throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months and shall expire on the last day of the last month of the license period. During a transition period, or at any time thereafter, when the commissioner determines that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The application fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the annual fee, except that the proportional fee shall be rounded out to the nearest quarter of a dollar ($0.25). Application fees shall be nonrefundable. While the commissioner will attempt to forward public weighmaster license renewal forms to all currently licensed individuals, it is the licensed individual's ultimate responsibility to ensure that their license remains current.

(b) A thirty-day grace period shall be given to renew licenses. After the grace period expires, a twenty-five dollar ($25.00) late fee (not prorated per day) shall be levied on each renewal application received.



§ 47-26-1011 - Employment of public weighmasters required.

Every stockyard, slaughterhouse, tobacco warehouse or loose floor, dairy products plant, cotton gin or compress, and agricultural grain or seed buying/receiving station which buys or sells commodities on a bulk basis shall have in its employ one or more public weighmasters. All livestock, tobacco, milk, cream, cotton, and agricultural grains or seeds which are purchased, processed, or sold on a bulk weight basis at the above mentioned establishments shall be weighed only by a public weighmaster. Any individual acting on behalf of such individual or an establishment that charges a fee, commission, or any type of payment to perform public weighing, shall also be licensed under this part.



§ 47-26-1012 - Certificate: required entries.

(a) The certificate, when properly completed and signed, shall be prima facie evidence of the accuracy of the measurements shown.

(b) The design of and the information to be furnished on a weight certificate may be prescribed by the commissioner and will include, but not be limited to, the following:

(1) The name and license number of the public weighmaster;

(2) The kind of commodity weighed, measured, or counted;

(3) The name of the owner, agent, or consignee of the commodity;

(4) The name of the recipient of the commodity, if applicable;

(5) The date the certificate is issued;

(6) The consecutive number of the certificate, if applicable;

(7) The identification, including the identification number, if any, of the carrier transporting the commodity, and the identification number or license number of the vehicle, if applicable;

(8) Other information needed to distinguish or identify the commodity from a like kind;

(9) The number of units of the commodity, if applicable;

(10) The measure of the commodity, if applicable;

(11) The weight of the commodity and the vehicle or container, if applicable, broken down as follows:

(A) The gross weight of the commodity and the associated vehicle or container;

(B) The tare weight of the unloaded vehicle or container; or

(C) Both the gross and tare weight and the resultant net weight of the commodity; and

(12) Signature or initials of the public weighmaster who determined the weight, measure or count.



§ 47-26-1013 - Certificate: execution, requirements.

(a) When completing a certificate, a public weighmaster shall:

(1) Enter the measurement values to clearly show that the measurements were actually determined;

(2) Enter only the measurement values personally determined; and

(3) Not enter measurement values determined by other persons.

(b) If the certificate provides for entries of gross, tare, or net, the public weighmaster shall:

(1) Strike out or otherwise cancel the printed entries for the values not determined; or

(2) Enter the scale and date on which the values were determined on the certificate if the values were not determined on the same scale or on the same date shown on the certificate.



§ 47-26-1014 - Oath -- Compensation -- Seal.

(a) Each public weighmaster shall, before entering upon such weighmaster's duties, make oath to execute faithfully such weighmaster's duties and file the same with the commissioner.

(b) The issuance of a public weighmaster license shall not obligate the state to pay to the licensee any compensation for the licensee's services as a public weighmaster.

(c) Each public weighmaster may, at such weighmaster's own expense, provide such weighmaster with an impression seal. Such weighmaster's name and the word "Tennessee" shall be inscribed around the outer margin of the seal and the words "Licensed Weighmaster" or "Public Weighmaster" shall appear in the center thereof. The seal may be impressed upon each weight certificate issued by a public weighmaster.



§ 47-26-1015 - Measurement practices and equipment used.

A public weighmaster shall use measurement practices and equipment:

(1) In accordance with the requirements of the latest edition of NIST Handbook 44, "Specifications, Tolerances, and Other Technical Requirements for Weighing and Measuring Devices";

(2) Examined, tested, and approved for use by a weights and measures official of this state; and

(3) Suitable for the weighing of the amount and kind of material to be weighed.



§ 47-26-1016 - Scale used -- Capacity, platform size, one-draft weighing.

(a) A public weighmaster shall not weigh a vehicle, or combination of vehicles, when part of the vehicle or connected combination, is not resting fully, completely, and as one (1) entire unit on the scale.

(b) When weighing a combination of vehicles that will not rest fully, completely, and as one (1) complete unit on the scale platform:

(1) The combination shall be disconnected and weighed in single drafts; and

(2) The weights of the single drafts may be combined in order to issue a single certificate for the combination; provided, that the certificate indicates that the total represents a combination of single draft weighings.



§ 47-26-1017 - Scales open to view.

It is the duty of each public weighmaster to permit any interested party to read the indications on the weighing device or on an accurately projected image of the weight indicator when a commodity is weighed. In the event the public weighmaster fails or refuses to permit an interested party to observe the weighing of a commodity at such time, the interested party shall have the right to have the commodity immediately reweighed without any additional charges.



§ 47-26-1018 - Copies of certificates.

A public weighmaster shall keep and preserve for a period of at least one (1) year a legible copy of each certificate issued by such weighmaster. The certificates shall be available for inspection by any weights and measures official of this state during normal office hours.



§ 47-26-1019 - Reciprocal acceptance of certificates.

The commissioner is authorized to recognize and accept certificates issued by licensed public weighmasters of other states or federal agencies that recognize and accept certificates issued by public weighmasters of this state.



§ 47-26-1020 - Optional licensing.

The following persons shall be authorized, but are not required, to obtain licenses as public weighmasters:

(1) A law enforcement or weights and measures official, or other qualified employee of a state, city, or county agency or institution when acting within the scope of such person's official duties. The commissioner shall be authorized, but is not required, to waive the registration fee for these individuals;

(2) A person weighing property, produce, commodities, or article:

(A) That such person or such person's employer is either buying or selling; or

(B) In conformity with the requirements of federal statutes or the statutes of this state relative to warehousemen or processors.



§ 47-26-1021 - Prohibited acts.

It is a prohibited act for any person:

(1) Without a valid license to:

(A) Assume the title of public weighmaster, or any title of similar import;

(B) Perform the duties or acts to be performed by a public weighmaster;

(C) Represent oneself to be a public weighmaster;

(D) Issue any certificate, ticket, memorandum, or statement for which a fee is charged; or

(E) Engage in the full-time or part-time business of measuring for hire.

(2) To use or operate any device for certification purposes that does not meet, nor in a manner not in accordance with, the requirements of the latest edition of NIST Handbook 44, "Specifications, Tolerances, and Other Technical Requirements for Weighing and Measuring Devices";

(3) To falsify a certificate or to falsely certify any gross, tare, or net weight or measure required by this part to be on the certificate;

(4) To refuse without cause to weigh or measure any article or thing which it is the person's duty to weigh or measure, or refuse to state in any certificate anything required to be therein;

(5) To hinder or obstruct in any way the commissioner or the commissioner's authorized agent in the performance of the commissioner's official duties under this part;

(6) To violate any provision of this part or any regulation promulgated under this part;

(7) To delegate such person's authority to any person not licensed as a public weighmaster;

(8) To request a false certificate or to request a public weighmaster to weigh, measure, or count any vehicle, property, produce, commodity, or article falsely or incorrectly;

(9) To issue a certificate simulating the certificate in this part; or

(10) To use or have in such person's possession a device which has been altered to facilitate fraud.



§ 47-26-1022 - Suspension and revocation of license.

The commissioner is authorized to suspend or revoke the license of any public weighmaster:

(1) When, after a formal or informal hearing held following ten (10) days notice to the licensee, the commissioner is satisfied that the licensee has violated any provision of this part or of any regulation under this part; provided, that:

(A) Upon such hearing the person cited may be heard in person or with counsel, or both, may present evidence, and may cross-examine witnesses;

(B) A full and complete record of such hearing shall be recorded and any party to the proceedings, upon request, shall be supplied with a transcript of such proceedings at the usual cost; and

(C) The commissioner is hereby authorized, at the commissioner's discretion, to appoint and designate a hearing officer who shall preside at the hearing in the place or in the absence of the commissioner. The hearing officer has the power and authority to conduct the same, to administer oaths, and make findings of fact, conclusions of law, and the proposed order based thereon. If the commissioner concurs, the commissioner shall issue the order, or may, upon review of the record, make such findings, conclusions and issue such order as in the commissioner's discretion the record justifies;

(2) When the licensee has been convicted in any court of competent jurisdiction of violating any provision of this part or of any regulation under this part; or

(3) When the licensee is convicted of any felony.



§ 47-26-1023 - Revocation proceedings.

If the commissioner suspends or revokes a public weighmaster license, the revokee may appeal the decision through the appropriate court of law in Davidson County.



§ 47-26-1024 - Criminal penalties.

Any person who personally or through such person's servant or agent, or as the servant or agent of another person, commits any prohibited acts enumerated in this part or pursuant regulations or violates any other provision of this part commits a Class C misdemeanor.



§ 47-26-1025 - Restraining order and injunction.

The commissioner is authorized to apply to any court of competent jurisdiction for a restraining order, or a temporary or permanent injunction, restraining any person from violating any provision of this part.



§ 47-26-1026 - Warning in lieu of criminal or civil penalties.

Nothing in this part shall be construed as requiring the commissioner to report for the institution of proceedings under this part, minor violations of this part, whenever the commissioner believes that the public interest will be adequately served in the circumstances by a suitable oral or written notice or warning.



§ 47-26-1027 - Publication of lists of licensed public weighmasters.

The commissioner may publish, from time to time as the commissioner deems appropriate, and may supply upon request, lists of licensed public weighmasters.






Part 11 - Serviceperson Registration

§ 47-26-1101 - Short title.

This part may be cited as "Serviceperson Registration."



§ 47-26-1102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commercial and law enforcement weighing and measuring device" is construed to include any weight or measure or weighing or measuring device commercially used or employed in establishing the size, quantity, extent, area, or measurement of quantities, things, produce, or articles for distribution or consumption, purchased, offered, or submitted for sale, hire, or award, or in computing any basic charge or payment for service rendered on the basis of weight, measure, or count. It shall also include any accessory attached to or used in connection with a commercial weighing or measuring device when such accessory is so designed or installed that its operation affects the accuracy of the device. It also includes weighing and measuring equipment in official use for the enforcement of laws or for the collection of statistical information by governmental agencies;

(2) "Commissioner" means the commissioner of agriculture or the commissioner's duly appointed representative;

(3) "Department" means the Tennessee department of agriculture;

(4) "Handbook 44" means National Institute of Standards and Technology Handbook 44, "Specifications, Tolerances, and Other Technical Requirements for Weighing and Measuring Devices";

(5) "NIST" means the National Institute of Standards and Technology which is an agency of the United States department of commerce;

(6) "Registered service agency" shall be construed to mean any agency, firm, company, or corporation employing more than two (2) registered servicepersons that for hire, award, commission, or any other payment of any kind installs, services, repairs, or reconditions a commercial weighing or measuring device, and that registers itself as such with the commissioner. Under agency registration, identification of individual servicepersons shall be required; and

(7) "Registered serviceperson" shall be construed to mean any individual who for hire, award, commission, or any other payment of any kind, installs, services, repairs, or reconditions a commercial weighing or measuring device, and who applies for registration with the commissioner.



§ 47-26-1103 - Minimum equipment.

Applicants must have available sufficient standards and equipment to adequately test devices as set forth in the "Notes" section of each applicable code in the most recent edition of NIST Handbook 44, "Specifications, Tolerances, and Other Technical Requirements for Weighing and Measuring Devices." When applicable, this equipment must meet the specifications of National Institute of Standards and Technology Handbook 105-1, "Specifications and Tolerances for Reference Standards and Field Standard Weights and Measures, Specifications and Tolerances for Field Standard Weights (NIST Class F)," National Institute of Standards and Technology Handbook 105-2, "Specifications and Tolerances for Reference Standards and Field Standard Weights and Measures, Specifications and Tolerances for Field Standard Measuring Flasks," or National Institute of Standards and Technology Handbook 105-3, "Specifications and Tolerances for Reference Standards and Field Standard Weights and Measures, Specifications and Tolerances for Graduated Neck Type Volumetric Field Standards" or other applicable handbooks, manuals, and technical papers published or referenced by NIST.



§ 47-26-1104 - Registration.

(a) An individual or agency qualified by training or experience must apply for registration to service weighing or measuring devices only on an application form supplied by the commissioner. It shall be the individual's or agency's responsibility to request the application form prior to servicing weighing and measuring devices. No person or firm shall engage in this state in the business of installing, servicing, repairing, or reconditioning a commercial weighing or measuring device, without first having registered to do so in accordance with this part. A local, state, or federal government weights and measures regulatory employee shall not be eligible for registration. The form, duly signed and witnessed, shall include certification by the applicant that the individual or agency is fully qualified to install, service, repair, or recondition whatever devices for the service of which competence is being registered; has in possession or available for use, and shall use, all necessary testing equipment and standards; and has full knowledge of all appropriate weights and measures laws, orders, rules, regulations and has a copy of the most recent edition of National Institute of Standards and Technology Handbook 44 or document that replaces it. The commissioner may also determine the qualifications of the applicant based on the results of an examination of the applicant's knowledge. An applicant also shall submit appropriate evidence or references as to qualifications. However, any individual or agency applying for registration to service weighing or measuring devices that has been licensed for the last five (5) consecutive years immediately prior to examination and has not been in violation of any laws, rules, or regulations pertaining to the duties or responsibilities of a registered serviceperson or registered service agency shall be exempt from such examination. The commissioner is authorized to reject or limit any application.

(b) Those individuals or agencies that provide such service to commercial weighing and measuring devices that do not affect the accuracy of measurement of the device, accuracy of charges or fees derived by the use of the device, or the metrological integrity of the device, need not be, but may choose to become, registered with this department. Examples of those services include, but are not limited to, replacement of hoses or nozzles on petroleum dispensers, repairs of leaks around couplings, fittings, etc.



§ 47-26-1105 - Certificate of registration.

(a) The commissioner will review and check the qualifications of each applicant. The commissioner shall issue to the applicant a certificate of registration, including an assigned registration number if it is determined that the applicant is qualified. The certificate of registration will expire twenty-four (24) months from the date of issuance.

(b) The commissioner has the authority to designate specific classifications of registration of servicepersons and service agencies in accordance with the type, capacity, etc. of commercial weighing and measuring devices which are to be installed, serviced, repaired, or reconditioned in this state.

(c) For the benefit of the users, manufacturers, and distributors of commercial weighing and measuring devices, it shall be the policy of the commissioner to accept registration of:

(1) An individual; and

(2) An agency providing acceptable evidence that such individual or agency is fully qualified by training or experience to install, service, repair, or recondition a commercial weighing or measuring device; has a thorough working knowledge of all appropriate weights and measures laws, orders, rules, and regulations; and has possession of or available for use, and will use calibrated weights and measures standards and testing equipment appropriate in design and adequate in amount.

(d) The commissioner shall check the qualifications of each applicant to ensure that each applicant has available sufficient standards and equipment.

(e) It shall also be the policy of the department to issue to qualified applicants, whose applications for registration are approved, a "Certificate of Registration." This gives authority to remove rejection seals and tags placed on commercial and law enforcement weighing and measuring devices by authorized weights and measures officials, to place in service repaired devices that were rejected, to place in service devices that have been newly installed, and to provide service on commercial weighing and measuring devices.

(f) The commissioner is NOT guaranteeing the work or fair dealing of a registered serviceperson or service agency. The commissioner may, however, remove from the registration list any registered serviceperson or service agency that performs unsatisfactory work or takes unfair advantage of a device owner.

(g) Registration with the commissioner shall be mandatory. The commissioner shall reserve the right to limit or reject the application of any serviceperson or service agency and to revoke such serviceperson's or agency's permit.



§ 47-26-1106 - Privileges and responsibilities of a registrant.

A bearer of a Certificate of Registration has the authority to remove an official rejection tag or seal placed on a weighing or measuring device by the authority of the commissioner; place in service, until such time as an official examination can be made, a weighing or measuring device that has been officially rejected; place in service, until such time as an official examination can be made, a new or used weighing or measuring device and to provide service work on commercial weighing and measuring devices. The registered serviceperson or service agency is responsible for installing, repairing, and adjusting devices such that the devices are adjusted as closely as practicable to zero error and comply with all applicable sections of Handbook 44.



§ 47-26-1107 - Placed in service reports, equipment rejection/violation notices, reporting of service work.

(a) The commissioner shall furnish each registered serviceperson and registered service agency with a sample report form to be known as "Placed In Service Report." Such form shall be executed in triplicate, shall include the assigned registration number, and shall be signed by the registered serviceperson who installed the device. This form shall be completed accurately and in its entirety immediately after a new or used device is placed in service, with the original of the properly executed placed in service report to be forwarded to the state weights and measures office within twenty-four (24) hours. The duplicate copy of the report shall be given to the owner or operator of the device, and the triplicate copy of the report shall be retained by the registered serviceperson or agency. This is the only acceptable form for reporting the installation of new or used weighing and measuring devices.

(b) It is the responsibility of any registered or unregistered person or agency that sells or conveys a weighing or measuring device to an individual or establishment in this state, that will be used for commercial purposes, to complete and forward a placed in service report to the state weights and measures office as outlined in subsection (a). The placed in service report shall be completed and forwarded to the state weights and measures office regardless of whether the device is installed and/or calibrated on site by Handbook 44 procedures or factory calibrated and transported to its location for use without any additional installation or calibration procedures.

(c) A registered serviceperson shall complete accurately and in its entirety, the official notice of equipment rejection/violation, or similar form, left at an establishment where a weighing or measuring device has been rejected or found in violation by a state weights and measures official. This form must be returned to the state weights and measures office within twenty-four (24) hours, together with any official rejection tag(s) removed from the device(s) after the device(s) has been brought into compliance.

(d) The commissioner, as the commissioner deems appropriate, may require the reporting or notification by a registered serviceperson or agency of any routine or non-routine service work performed on commercial weighing or measuring devices. Such reporting or notification shall be in a format and on a timeframe as designated by the commissioner.



§ 47-26-1108 - Examination and calibration or certification of standards and testing equipment.

A registered serviceperson and a registered service agency shall submit, at least biennially (every two (2) years) to the commissioner, for examination and certification, any standards and testing equipment that is used, or to be used, in the performance of the service and testing functions with respect to weighing and measuring devices for which competence is registered. A registered serviceperson or agency shall not use in servicing commercial weighing or measuring devices any standards or testing equipment that has not been certified by the commissioner. Standards calibrated by another state weights and measures laboratory that can show current traceability to the National Institute of Standards and Technology will also be recognized as standards suitable for use by registered servicepersons or service agencies in this state. Copies of laboratory certificates from another state weights and measures lab must be submitted along with serviceperson license application forms when applying for registration in this state.



§ 47-26-1109 - Rejection, removal from use, seizure of equipment.

The commissioner is authorized to reject, remove from use, or seize weighing or measuring devices installed, serviced, repaired, or reconditioned by any licensed or unlicensed individual or agency for good cause which shall include, but not be limited to: taking of unfair advantage of an owner of a device; failure to have test equipment or standards certified; failure to use adequate testing equipment; failure to adjust commercial or law enforcement devices to comply with Handbook 44 subsequent to service, repair, or installation; failure to accurately and completely submit required forms to the state weights and measures office in the manner prescribed.



§ 47-26-1110 - Registration fees.

The annual cost to register a serviceperson shall be set by rule pursuant to § 43-1-703. For each service agency employing more than two (2) registered servicepersons, the annual fee shall be set by rule pursuant to § 43-1-703. The service agency registration fee shall not exempt the agency or individual from paying the required serviceperson registration fee. If an agency has more than one (1) office or branch, each office or branch shall be licensed in accordance with this section.



§ 47-26-1111 - Reciprocal agreements.

The commissioner may enter into an informal reciprocal agreement with any other state or states with similar registration policies whereby the registered servicepersons and the registered service agencies of the party states are granted reciprocal authority of certification of standards and testing equipment.



§ 47-26-1112 - Revocation of certificate of registration.

(a) The commissioner is authorized to suspend or revoke a certificate of registration for good cause, which includes, but is not limited to: taking of unfair advantage of an owner of a device; failure to have test equipment or standards certified; failure to use adequate testing equipment; failure to adjust commercial or law enforcement devices to comply with Handbook 44 subsequent to service, repair, or installation; or failure to accurately and completely submit required forms to the state weights and measures office in the manner prescribed.

(b) The commissioner is authorized to suspend or revoke the license of any registered serviceperson/registered service agency:

(1) When, after a formal or informal hearing held following ten (10) days notice to the licensee, the commissioner is satisfied that the licensee has violated any provision of this part or of any regulation under this part; provided, that:

(A) Upon such hearing the person cited may be heard in person or with counsel, or both, may present evidence, and may cross-examine witnesses;

(B) A full and complete record of such hearing shall be recorded and any party to the proceedings, upon request, shall be supplied with a transcript of such proceedings at the usual cost; and

(C) The commissioner is hereby authorized, at the commissioner's discretion, to appoint and designate a hearing officer who shall preside at the hearing in the place or in the absence of the commissioner. The hearing officer has the power and authority to conduct the same, to administer oaths, and make findings of fact, conclusions of law, and the proposed order based thereon. If the commissioner concurs, the commissioner shall issue the order, or may upon review of the record make such findings, conclusions and issue such order as in the commissioner's discretion the record justifies;

(2) When the licensee has been convicted in any court of competent jurisdiction of violating any provision of this part or of any regulation under this part; or

(3) When the licensee is convicted of any felony.



§ 47-26-1113 - Revocation proceedings.

If the commissioner suspends or revokes a serviceperson/service agency license, the revokee may appeal the decision through the appropriate court of law in Davidson County.



§ 47-26-1114 - Criminal penalties.

Any person who personally or through such person's servant or agent, or as the servant or agent of another person, commits any prohibited acts in this part or pursuant regulations or violates any other provision of this part commits a Class C misdemeanor.



§ 47-26-1115 - Restraining orders and injunctions.

The commissioner is authorized to apply to any court of competent jurisdiction for a restraining order, or a temporary or permanent injunction, restraining any person from violating any provision of this part.



§ 47-26-1116 - Warning in lieu of criminal or civil penalties.

Nothing in this part shall be construed as requiring the commissioner to report for the institution of proceedings under this part, minor violations of this part, whenever the commissioner believes that the public interest will be adequately served in the circumstances by a suitable oral or written notice or warning.



§ 47-26-1117 - Rulemaking power of commissioner.

The commissioner is authorized to enforce this part and the commissioner may issue from time to time reasonable rules and regulations for the enforcement of this part, which shall have the force and effect of law. All rules and regulations under this part shall be promulgated by the commissioner, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 47-26-1118 - Publications.

The commissioner may publish, from time to time as the commissioner deems appropriate, and may supply upon request, lists of registered servicepersons and registered service agencies.









Chapter 28 - Open-End Mortgages and Mortgages Securing Future Advances

§ 47-28-101 - Chapter definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Borrower" under an open-end credit agreement means all persons having the right under the terms of the agreement to request or demand advances under the agreement;

(2) "Credit limit" means the maximum amount of principal indebtedness which may be outstanding at any one time under a revolving credit agreement;

(3) "Creditor" includes a state or national bank, a state or federal savings and loan association, a savings bank, a registrant under the Industrial Loan and Thrift Companies Act, compiled in title 45, chapter 5, a state or federal credit union, or any other individual, partnership, trust, corporation, or other legal entity permitted or authorized to enter into credit transactions secured by a mortgage;

(4) "Mortgage" includes a mortgage, deed of trust, or other conveyance of real property securing obligations, except instruments creating or perfecting a security interest in fixtures which do not include other real property;

(5) "Notice of limitation" under an open-end mortgage means the notice which the borrower may serve on the creditor to reduce the credit limit, as provided by this chapter;

(6) "Obligatory advance" means an advance which the creditor is required to make by agreement with the borrower, whether or not a subsequent event beyond the control of the creditor may allow the creditor to cancel the obligation to make such advance. Advances shall be deemed obligatory, even though made pursuant to a credit agreement or mortgage containing some or all of the following provisions:

(A) The right of the creditor to withhold advances on the occurrence of a default until the default is cured, if such default is curable under the terms of the agreement;

(B) The inclusion of a stated or objectively ascertainable date on which the obligation to make further advances ends;

(C) Requirements for procedures to be followed by the borrower to activate the obligation to make advances;

(D) In the case of an open-end mortgage, the right of the creditor, on notice to the borrower, to reduce the credit limit, or to withhold advances, because of a decrease in the value of the collateral or an adverse change in the borrower's credit worthiness; and

(E) In the case of an open-end mortgage, the right of the creditor, on notice to the borrower, to cancel the obligation to make further advances thereunder on grounds stated in the open-end credit agreement or mortgage;

(7) "Open-end credit agreement" means a revolving credit agreement that is secured by a mortgage and that is not entered into for commercial purposes. Any such agreement shall be included, incorporated by reference or referred to in the mortgage, and shall prescribe the terms under which advances thereunder are to be made.

(8) "Open-end mortgage" means a mortgage securing an open-end credit agreement;

(9) "Optional advance" is any advance which is not obligatory; and

(10) "Revolving credit agreement" means a written agreement between a creditor and one (1) or more borrowers, under which:

(A) It is contemplated that future advances of money or credit may be made on the request or demand of the borrower;

(B) It is contemplated that the principal balance outstanding may increase or decrease from time to time; and

(C) A maximum limit is fixed on the total amount of principal indebtedness that may be outstanding at any time under the agreement.

(b) A credit agreement or mortgage is for "commercial purposes," which is entered into:

(1) By an individual, partnership, trust, corporation, or other legal entity that is engaged in business or agricultural endeavors; and

(2) Solely in order to finance such endeavors.



§ 47-28-102 - Securing of future advances authorized.

A mortgage may provide that it secures not only existing indebtednesses or advances made contemporaneously with the execution thereof, but also future advances, whether obligatory, or optional, or both, and whether made under open-end credit agreements or otherwise, to the same extent as if such future advances were made contemporaneously with the execution of the mortgage, even though no advance is made at the time of the execution of the mortgage and even though no indebtedness is outstanding at the time any advance is made.



§ 47-28-103 - Priority of advances.

(a) The following advances relate back to the time of the recording of the mortgage, and are prior and superior to subsequent encumbrances and conveyances:

(1) All advances, whether obligatory or optional, made under an open-end mortgage in accordance with this chapter;

(2) All obligatory advances made under any mortgage securing a revolving credit agreement that is not an open-end credit agreement and under any obligatory or optional extension, renewal or amendment of such revolving credit agreement; provided, that no optional extension, renewal or amendment shall increase the advances entitled to priority under this subdivision (a)(2) above the maximum amount entitled to priority under the original revolving credit agreement; and

(3) All obligatory advances made under any other mortgage securing future advances.

(b) All obligatory advances made pursuant to an optional increase in the credit limit of a revolving credit agreement that is not an open-end credit agreement and pursuant to any obligatory or optional extension, renewal or amendment of such increase shall relate back to the time of the recording of the mortgage securing such revolving credit agreement and are prior and superior to subsequent encumbrances and conveyances unless the mortgagee has actual notice of an intervening conveyance or encumbrance prior to increasing the credit limit. If the mortgagee has actual notice of an intervening conveyance or encumbrance prior to increasing the credit limit, all such obligatory advances shall relate back to the time of the increase. For the purpose of this subsection (b), "actual notice" means knowledge in fact from any source by any means.

(c) Optional advances made under any mortgage securing future advances, other than an open-end mortgage, are superior in priority to any intervening conveyance or encumbrance unless the mortgagee has actual notice of the intervening conveyance or encumbrance prior to exercising the mortgagee's option to make the advance. For the purpose of this subsection (c), "actual notice" means knowledge in fact from any source by any means.



§ 47-28-104 - Prerequisites for priority status.

(a) All open-end mortgages, in order to have the priority provided in § 47-28-103, must contain the following:

(1) A statement or other notice conspicuously identifying the mortgage as an open-end mortgage;

(2) A provision fixing a stated term for the duration of the open-end credit agreement, which term and any extension thereof made pursuant to the provisions of the mortgage shall not exceed a total of thirty (30) years from the date of the original execution thereof;

(3) A provision fixing a maximum limit on the total amount of principal indebtedness to be secured by the mortgage at any time, i.e., the credit limit, which limit shall include precomputed interest and other precomputed charges validly included in such principal amount, but shall not include other interest, loan charges, commitment fees, brokerage commissions, and other charges validly made pursuant to the mortgage, including but not limited to, those made or incurred in protecting the efficacy of the security, including, without limitation, payment of taxes or insurance premiums, or expenses incurred in the collection of the debt or the enforcement of the mortgage;

(4) A conspicuous notice to the borrower of the borrower's right pursuant to this chapter to reduce the limit on the maximum amount of total principal indebtedness to be secured under the mortgage, but the inclusion of such notice in an open-end credit agreement separate from the mortgage shall be deemed compliance with this subdivision (a)(4); and

(5) A provision, either in the mortgage or in the open-end credit agreement, governing the duty of the borrower to return checks, credit cards, or other devices to obtain further advances on the service by the borrower of a notice of limitation, upon notice from the creditor pursuant to the terms of the open-end credit agreement.

(b) All mortgages securing future advances which may be obligatory and which are for commercial purposes, in order to have the priority provided in § 47-28-103, must contain a statement or other notice identifying the mortgage as securing obligatory advances and as being for commercial purposes.



§ 47-28-105 - Reduction in credit limit -- Notice of limitation.

(a) The credit limit under an open-end mortgage may be reduced by the borrower, whether the advances to be made thereunder are obligatory or optional, to an amount not less than the amount of principal indebtedness shown on the most recent statement of the borrower's account received by the borrower from the creditor, plus the amount of any advances initiated by the borrower subsequent to that statement.

(b) (1) In order to effectuate such a reduction in the credit limit, the borrower must:

(A) Serve a notice of limitation on the creditor substantially in accordance with the provisions of the mortgage and of this chapter; and

(B) On or before the effective date of the notice, file a copy thereof for recordation in the appropriate register's office as an amendment to the mortgage.

(2) Upon the recording of a notice of limitation in the appropriate register's office, the notice of limitation becomes irrevocable, and shall not be modified, amended, or rescinded.

(c) In order to be effective, any such notice of limitation must be in substantial compliance with the following requirements:

(1) It must name the creditor on whom the notice is served;

(2) It must state specifically the reduced credit limit;

(3) It must state the effective date of such limitation, which date cannot be sooner than one (1) regular business day after the date of the service of the notice;

(4) It must name all parties to the open-end credit agreement and the mortgage securing the same;

(5) It must identify with reasonable specificity the real property subject to the mortgage;

(6) It must give any account number assigned to the account of the open-end credit agreement; and

(7) It must be signed by all persons principally obligated to repay advances under the open-end credit agreement.

(d) From and after the service of such a notice of limitation, the borrower shall not request or demand any further advances under the open-end credit agreement that exceed the credit limit stated in the notice, and the creditor will be relieved and released from any obligation or commitment to make advances thereunder that exceed that reduced credit limit.



§ 47-28-106 - Obligations of borrower.

The serving and recording of a notice of limitation shall not relieve the borrower from the obligation to pay any amounts due or to become due the creditor, or from the performance of any other obligations under the open-end mortgage, or the agreement which it secures, or any note evidencing obligations thereunder.



§ 47-28-107 - Service of notice.

Under this chapter a notice is served on the creditor when it is in fact received by the creditor at the address specified in the mortgage; or if no address is so specified, in the case of an open-end credit agreement, to the address to which requests or demands for advances are to be sent; and in all other cases to the address at which payments on the mortgage are to be made.



§ 47-28-108 - Priority of advances.

(a) Any advance made by the creditor:

(1) Before the effective date of any notice of limitation from the borrower, made in accordance with this chapter; or

(2) In response to a request or demand initiated by the borrower prior to the service of an effective notice of limitation, made in accordance with this chapter,

shall be entitled to the same priority as other advances made under that agreement, even though that advance increases the total amount of principal indebtedness beyond the credit limit fixed in that notice of limitation.

(b) Any advance made by a creditor after the effective date of a notice of limitation (except for advances made in response to requests or demands initiated by the borrower prior to the service of an effective notice of limitation) that exceeds the credit limit stated in the notice shall not be entitled to priority over a conveyance or encumbrance recorded on or before the date of the service of the notice of limitation.

(c) An advance is made by the creditor when the borrower becomes obligated to repay it.



§ 47-28-109 - Increases or advances exceeding contract limits or not covered by contract.

Notwithstanding the limitations specified in any mortgage, or imposed by a borrower by means of serving and recording a notice of limitation:

(1) Any increase in the principal balance of an indebtedness secured by any mortgage as a result of negative amortization or deferred interest;

(2) Any advance which the creditor is obligated under the terms of the mortgage or related agreement or undertaking to make to a third party, or any disbursement made by a creditor pursuant to the terms of the mortgage to protect the efficacy of the creditor's security, including, without limitation, payment of taxes, insurance premiums, or expenses incurred in making repairs to the property or in the collection of the debt or the enforcement of the mortgage;

(3) Any advance made under a construction or home improvement loan agreement contained or referred to in the mortgage; and

(4) Interest on such advances or disbursements,

shall be secured by the mortgage, even though the mortgage does not specifically provide for future advances, or the advances or disbursements cause the amount of the total indebtedness to exceed the principal amounts stated in the mortgage, or to exceed the credit limit under an open-end mortgage. The priority of the lien of the mortgage, including any advance, increase, or disbursement described in this section, shall be the same as if such advance, increase or disbursement was made on the date of the recordation of the mortgage.



§ 47-28-110 - Applicability and construction of chapter.

This chapter applies to all loan or credit agreements and mortgages entered into from and after June 30, 1987. No provision herein shall be construed to:

(1) Invalidate a provision of any mortgage or contract entered into prior to June 30, 1987;

(2) Deny or curtail the right to a release of lien where the obligation it secures has been fully paid or satisfied; or

(3) Deny or curtail the right to a partial release except in the case of an open-end mortgage.






Chapter 29 - Collection of Bad Checks

§ 47-29-101 - Liability for dishonored check -- Damages.

(a) A person who, having executed and delivered to another person a check or draft drawn on or payable at a bank or other financial institution, with fraudulent intent, which may be inferred as provided by § 39-14-121, either stops payment on the check or draft, or allows the check or draft to be dishonored by a financial institution because of lack of funds, failure to have an account, or lack of an authorized signature of the drawer or necessary endorser, is, if found liable to the holder on the check or draft in a civil action, liable for:

(1) The face amount of the check dishonored;

(2) Interest at the rate of ten percent (10%) per annum on the face amount or the remaining unpaid balance of the check or draft from the date of its execution until payment is made in full;

(3) Any reasonable service charges incurred by the payee in attempting to obtain payment by the bank or other financial institution;

(4) Court costs incurred in bringing the civil action which is brought by the holder to collect on the check or draft; and

(5) Reasonable attorney fees incurred by the holder.

(b) This section does not apply to a person who has so allowed a check or draft to be dishonored if, within ten (10) days after the holder has given notice that the check or draft has not been paid by the financial institution, the person pays to the holder the full amount of the check or draft. Such a payment is effective for all purposes as of the date it is made.

(c) For purposes of this section, notice that a check or draft has not been paid by the financial institution is considered as having been given at the time that the notice was deposited in the regular United States mail, if the notice was addressed to either:

(1) The address printed on the check or draft; or

(2) The address given by the person in writing to the payee or holder at the time the check or draft was issued or delivered.

(d) If the person who executed and delivered the check does not pay to the holder the full amount of the check or draft within thirty (30) days following certified mailing of written notice that the check or draft has not been paid and that treble damages will be sought, upon finding of fraudulent intent, the person is liable for, and the court shall award judgment for, treble the face amount of the check or draft. However, the amount awarded in addition to the face amount of the check or draft may not exceed five hundred dollars ($500).

(e) A person must elect whether to pursue the claim either under this section or under title 39, chapter 14, part 1.

(f) Subsection (d) does not apply to a person who has allowed a check or draft to be dishonored because of lack of funds, if that person reasonably believed that there were sufficient funds in the account to cover the check or draft or if the insufficiency of funds is caused by the dishonoring of a check or draft from a third party that had been deposited into the account of the person who executed the check.



§ 47-29-102 - Handling charge.

When any check, draft, or order is not paid by the drawee because the maker or drawer did not have an account with or sufficient funds on deposit with the financial institution, or the draft, check, or order has an incorrect or insufficient signature thereon, the payee of such check, draft, or order is authorized to assess a handling charge against such maker or drawer in an amount not to exceed thirty dollars ($30.00).



§ 47-29-103 - Remedies cumulative.

The remedies provided under this chapter shall be in addition to and not in lieu of any rights and remedies available under the Uniform Commercial Code as provided in chapters 1-9 of this title.






Chapter 30 - Home Equity Conversion Mortgages

§ 47-30-101 - Short title.

This chapter shall be known and may be cited as the "Home Equity Conversion Mortgage Act."



§ 47-30-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authorized lender" or "lender" means:

(A) A bank, savings and loan association, savings bank, savings institution, or credit union chartered under the laws of the United States or of Tennessee;

(B) The Tennessee housing development agency (THDA); provided, that such agency has authority by THDA board resolution to issue mortgages under this chapter; or

(C) Any other person authorized to make home equity conversion loans by the commissioner of financial institutions;

(2) "Borrower" means a natural person who occupies and owns in fee simple individually, or with another borrower as tenants by the entireties or as joint tenants with right of survivorship, an interest in residential real property securing a reverse mortgage loan, and who borrows money under a reverse mortgage loan;

(3) "Commissioner" means the commissioner of financial institutions;

(4) "Counselor" means either:

(A) An individual who has completed a training curriculum on reverse mortgage counseling provided or approved by HUD and whose name is maintained on HUD's list of approved reverse mortgage counselors; or

(B) A person or entity qualified under Fannie Mae guidelines to serve as a counselor in consumer education;

(5) "Equity share" means any compensation, in addition to interest that has accrued on the outstanding balance, that the borrower has paid or agrees to pay to the lender at maturity of a reverse mortgage loan, which is equal to a percentage of the value of the property securing a reverse mortgage loan at maturity;

(6) "Fannie Mae" means The Federal National Mortgage Association, a corporation organized and existing under the laws of the United States;

(7) "Fannie Mae Reverse Mortgage Loan" means any reverse mortgage loan which complies with Fannie Mae guidelines and is purchased or securitized by Fannie Mae including a Home Keeper Mortgage Loan;

(8) "Home equity conversion mortgage loan" means a loan for a definite or indefinite term:

(A) Secured by a first mortgage or first deed of trust on the principal residence of the mortgagor;

(B) The proceeds of which are disbursed to the mortgagor in one (1) or more lump sums, or in equal or unequal installments, either directly by the lender or the lender's agent;

(C) That requires no repayment until a future time, upon the earliest occurrence of one (1) or more events specified in the reverse mortgage loan contract; and

(D) Is labeled clearly on the face of the note and deed of trust or mortgage, if a HUD Loan, "This is a Home Equity Conversion Mortgage Loan pursuant to Tennessee Code Annotated, Title 47, Chapter 30," or, if it is a Fannie Mae Reverse Mortgage Loan, contains on the face of the note and deed of trust or mortgage the words "Home Keeper Mortgage" or "Fannie Mae Reverse Mortgage," pursuant to this chapter;

(9) "HUD" means the United States department of housing and urban development;

(10) "Outstanding balance" means the current net amount of money owed by the borrower to the lender, calculated in accordance with § 47-30-106, whether or not the sum is suspended under the terms of the reverse mortgage loan agreement or is immediately due and payable;

(11) "Reverse mortgage" means a mortgage or deed of trust securing a home equity conversion loan or reverse mortgage loan;

(12) "Reverse mortgage loan" means a home equity conversion mortgage loan issued under the terms of this chapter;

(13) "Securitized" means converting mortgages or deeds of trust into securities that may be purchased by investors;

(14) "Shared appreciation" means an agreement by the lender and the borrower that, in addition to any interest accruing on the outstanding balance of a reverse mortgage loan, the lender may collect an additional amount equal to a percentage of any net appreciated value of the property during the term of the reverse mortgage loan; and

(15) "Total annual percentage rate" means the annual average rate of interest, which provides the total amount owed at loan maturity when this rate is applied to the loan advances, excluding closing costs not paid to third parties, over the term of the reverse mortgage loan.



§ 47-30-103 - Authorized lenders -- Designation -- Application.

(a) No person, firm, or corporation shall engage in the business of making reverse mortgage loans, unless such person, firm, or corporation is an authorized lender.

(b) The Tennessee housing development agency, and any bank, savings institution, or credit union, shall be designated an authorized lender by providing notice, not less than thirty (30) days prior to making any home equity conversion loan or reverse mortgage loan, to the commissioner of its intent to make such loans and stating an effective date. This notification shall be made on a form prescribed by the commissioner and shall contain all information required by the commissioner and contain evidence that the applicant is an approved Fannie Mae or HUD lender. The commissioner may object to the notice by denying the designation prior to the effective date and shall state in the objection any reasons therefor.

(c) Any person, firm, or corporation not included in subsection (b) shall file an application for authorization to make reverse mortgage loans, in writing, to the commissioner and in the form prescribed by the commissioner. The application shall contain the name and complete business address or addresses of the applicant and contain evidence that the applicant is an approved Fannie Mae or HUD lender. The application shall also include such information the commissioner deems necessary to evaluate the applicant. Such information may include, but is not limited to, affirmation of financial solvency, all capitalization requirements that are required by the commissioner, and the character, personal experience and business plan of the applicant. The application shall be accompanied by a nonrefundable fee, payable to the commissioner in an amount established by rule. If the commissioner approves the application, the commissioner shall designate the applicant as an authorized lender.

(d) The commissioner shall maintain a list of authorized lenders.



§ 47-30-104 - Compliance -- Noncomplying loans unenforceable -- Counseling.

(a) No authorized lender shall issue a reverse mortgage loan contract unless it complies with all requirements for participation in HUD's Home Equity Conversion Mortgage Program (or other similar federal reverse mortgage loan program from time to time created) and is insured by the federal housing administration or other similar federal agency or is a Fannie Mae Reverse Mortgage Loan.

(b) Any home equity conversion loan, reverse mortgage loan, mortgage or deed of trust which fails to comply with this chapter is unenforceable as to all interest, service fees, and insurance premiums incurred on the loan.

(c) Prior to accepting an application for a home equity conversion loan, an authorized lender shall refer the borrower to a counselor and shall receive certification from the counselor that all borrowers have received counseling.



§ 47-30-105 - Contract for the payment of interest.

Notwithstanding any other law to the contrary, the parties to a reverse mortgage loan may contract for the payment of interest at a rate which does not exceed the rate permitted for home loans under chapter 15 of this title. Interest shall be deferred until the earliest occurrence of one (1) or more events specified in the reverse mortgage loan contract. Payment of interest on deferred interest shall be as agreed upon by the parties to the contract. The parties may agree that the deferred interest may be added to the outstanding balance of the loan.



§ 47-30-106 - Contract may require borrower to pay certain taxes, premiums and assessments.

A reverse mortgage loan contract may provide that it is the primary obligation of the borrower to pay some or all of the property taxes, hazard insurance premiums, private or federal mortgage insurance premiums, and assessments, in a timely manner, and that the failure of the borrower to make these payments and to provide evidence of payment to the lender may constitute grounds for default of the loan. A reverse mortgage loan contract shall state that if a borrower fails to pay property taxes, insurance premiums, or assessments, the lender may choose, at the lender's option, to pay the amounts due, charge them to the loan, and recalculate regularly scheduled payments under the loan to account for the increased outstanding loan balance.



§ 47-30-107 - Fees -- Calculation of outstanding loan balance -- Prepayment.

(a) If a reverse mortgage loan contract allows for a change in the payments or payment options, the lender may charge a reasonable fee when payments are recalculated.

(b) The reverse mortgage loan contract may provide for:

(1) A monthly service fee;

(2) A fee for mortgage insurance premiums, which may be collected monthly or in advance. These fees shall not exceed the monthly service fee or insurance premium permitted by HUD for participation in the Home Equity Conversion Mortgage Program or by Fannie Mae for a Fannie Mae Reverse Mortgage Loan;

(3) Repair administration fee, which complies with Fannie Mae guidelines or HUD regulations; and

(4) An equity share, including shared appreciation, if the transaction is a Fannie Mae Reverse Mortgage Loan of any principal amount notwithstanding § 47-24-102.

(c) The outstanding loan balance shall be calculated by adding the current totals of items described in subdivisions (c)(1)-(4), and subtracting the current totals of all reverse mortgage loan payments made by the borrower to the lender:

(1) The sum of all disbursements made by the lender to the borrower, or to another party on the borrower's behalf;

(2) All taxes, assessments, hazard insurance premiums, mortgage insurance premiums, monthly service fees, and other similar charges paid to date by the lender under § 47-30-106 and not reimbursed by the borrower within sixty (60) days of the date payment was made by the lender;

(3) All actual closing costs the borrower has deferred, if a deferral provision is contained in the loan agreement; and

(4) The total accrued interest to date.

(d) Prepayment of the reverse mortgage loan, in whole or part, is permitted without penalty at any time during the term of the loan.



§ 47-30-108 - Amount owed by borrower when loan is due -- Enforcement of debt.

(a) When a reverse mortgage loan, other than a Fannie Mae Reverse Mortgage Loan, becomes due, if the borrower mortgaged one hundred percent (100%) of the full value of the house, then the amount owed by the borrower shall not be greater than:

(1) The fair market value of the house, minus sale costs; or

(2) The outstanding balance of the loan,

whichever amount is less.

(b) If the borrower mortgaged less than one hundred percent (100%) of the full value of the house, the amount owed by the borrower shall not be greater than:

(1) The outstanding balance of the loan; or

(2) The percentage of the fair market value, minus sale costs, as provided in the contract;

whichever amount is less.

(c) The lender shall enforce the debt only through the sale of the property and shall not obtain a deficiency judgment against the borrower.



§ 47-30-109 - Provision of information to the commissioner.

(a) On forms prescribed by the commissioner, all authorized lenders shall provide all of the following information to the commissioner for dissemination to all counselors who provide counseling to prospective reverse mortgage borrowers:

(1) The borrower's rights, obligations, and remedies with respect to the borrower's temporary absence from the home, late payments by the lender, and payment default by the lender;

(2) Conditions or events that require the borrower to repay the loan obligation;

(3) The right of the borrower to mortgage less than the full value of the home, if permitted by the reverse mortgage loan contract;

(4) Either the projected total annual percentage rate, as defined in § 47-30-102, or a table of projected "Total Annual Loan Cost Rates" calculated in accordance with § 226.33 of Regulation Z (12 CFR 226.33) of the Federal Truth in Lending Act, 15 USC § 1601 et seq. applicable under various loan terms and appreciation rates and interest rates applicable at sample ages of borrowers;

(5) Standard closing costs;

(6) All service fees to be charged during the term of the loan; and

(7) Other information required by the commissioner.

(b) Within ten (10) business days after application is made by a borrower, but not less than twenty (20) business days before closing of the loan, lenders shall provide applicants with the same information required in subsection (a), shall inform applicants that reverse mortgage counseling is required before the loan can be closed, and shall provide the names and addresses of counselors listed with HUD or Fannie Mae.



§ 47-30-110 - Lender to provide borrower with name of agent to answer inquiries -- Annual statement of account.

(a) At the closing of the reverse mortgage loan, the lender shall provide to the borrower the name of the lender's employee or agent who has been designated specifically to respond to inquiries concerning reverse mortgage loans. This information shall be provided by the lender to the borrower at least annually, and whenever the information concerning the designated employee or agent changes.

(b) On an annual basis and when the loan becomes due, the lender shall issue to the borrower, without charge, a statement of account regarding the activity of the mortgage for the preceding calendar year, or for the period since the last statement of account was provided. The statement shall include all of the following information for the preceding year:

(1) The outstanding balance of the loan at the beginning of the statement period;

(2) Disbursements to the borrower;

(3) The total amount of interest added to the outstanding balance of the loan;

(4) Any property taxes, hazard insurance premiums, mortgage insurance premiums, or assessments paid by the lender;

(5) Payments made to the lender;

(6) The total mortgage balance owed to date; and

(7) The remaining amount available to the borrower in reverse mortgage loans wherein proceeds have been reserved to be disbursed in one (1) or more lump sum amounts.



§ 47-30-111 - Lender's default -- Applicability.

(a) A lender's failure to make loan advances to the borrower under the reverse mortgage loan contract shall be deemed the lender's default of the contract. Upon the lender's default, the lender shall forfeit any right to collect interest or service charges under the contract. The lender's right to recovery at loan maturity shall be limited to the outstanding balance as of the date of default, minus all interest. Lenders may also be subject to other default penalties established by the commissioner.

(b) Subsection (a) shall not apply if the lender has previously declared the borrower in default under § 47-30-112, or if the lender makes the required loan advance within the time stated in the mortgage contract or within thirty (30) days of receipt of notice from the borrower that the loan advance was not received.



§ 47-30-112 - Borrower's default -- Terms and conditions.

A reverse mortgage loan contract may provide for a borrower's default, thereby triggering early repayment of the loan, based only upon one (1) or more of the following terms and conditions:

(1) The borrower fails to maintain the residence as required by the contract;

(2) The borrower sells or otherwise conveys title to the home to a third party;

(3) The borrower dies and the home is not the principal residence of the surviving borrower;

(4) The home is not the principal residence of at least one (1) of the borrowers for a period of twelve (12) consecutive months for reasons of physical or mental illness;

(5) For reasons other than physical or mental illness, the home ceases, without prior written permission from the lender, to be the principal residence of the borrower for a period of ninety (90) consecutive days and is not the principal residence during such period of another borrower under the loan;

(6) The borrower fails to pay property taxes, hazard insurance premiums, mortgage insurance premiums, service fees or assessments under § 47-30-106; or

(7) The mortgage or deed of trust ceases to constitute a first lien on the property securing the reverse mortgage loan.



§ 47-30-113 - Notice of foreclosure -- Continuation of interest.

When a borrower's obligation to repay the reverse mortgage loan is triggered under § 47-30-112, in addition to all rights conferred upon owners and borrowers under title 35, chapter 5, the lender must give the borrower not less than sixty (60) days' notice of its intent to initiate foreclosure proceedings. If the contract so provides, interest will continue to accrue during the sixty-day period.



§ 47-30-114 - Future advances -- Exemption from other law.

(a) A reverse mortgage may provide that it secures not only existing indebtedness or advances made contemporaneously with the execution thereof, but also future advances, whether obligatory or optional, or both, and whether made under open-end credit agreements or otherwise, to the same extent as if such future advances were made contemporaneously with the execution of the mortgage, even though no advance is made at the time of the execution of the mortgage and even though no indebtedness is outstanding at the time any advance is made.

(b) All advances made under a reverse mortgage, whether obligatory or optional, relate back to the time of the recording of the mortgage, and are prior and superior to subsequent encumbrances and conveyances, if made in accordance with this chapter.

(c) All reverse mortgages, in order to have the priority provided in this section, must contain a statement or notice essentially equivalent to that set forth in § 47-30-102.

(d) A reverse mortgage or reverse mortgage loan made in accordance with this chapter is exempt from chapter 28 of this title.



§ 47-30-115 - Prohibited acts.

Reverse mortgage lenders are prohibited from engaging in any of the following acts in connection with the making, servicing, or collecting of a reverse mortgage loan:

(1) Misrepresenting material facts, making false promises, or engaging in a course of misrepresentation through agents or otherwise;

(2) Failing to disburse funds in accordance with the terms of the reverse mortgage loan contract or other written commitment;

(3) Improperly refusing to issue a release of a mortgage;

(4) Engaging in any action or practice that is unfair or deceptive, or that operates a fraud on any person;

(5) Contracting for or receiving shared appreciation, except that this subdivision (5) shall not apply to any Fannie Mae Reverse Mortgage Loan;

(6) Closing a reverse mortgage loan without receiving certification from a counselor that the borrower has received counseling on the advisability of a reverse mortgage loan and the appropriate reverse mortgage loan for the borrower; or

(7) Failing to comply with this chapter.



§ 47-30-116 - Rules -- Notice of violation -- Penalties -- Civil actions.

(a) The commissioner shall adopt rules necessary to implement and enforce this chapter. Upon finding probable cause to believe that an authorized lender or any other person, firm, or corporation is in violation of this chapter, or of any law or any rule or regulation of this state, the United States, or an agency of the state or the United States, the commissioner shall, after affording reasonable notice and opportunity to be heard to the lender, order the lender to cease and desist from the violation.

(b) If a lender fails to comply with or appeal the commissioner's cease and desist order, the lender is subject to a civil penalty of one thousand dollars ($1,000) for each violation that is the subject of the cease and desist order. The penalty imposed under this section is in addition to and not in lieu of penalties available under any other law applicable to a reverse mortgage lender.

(c) Upon a finding that a reverse mortgage lender has violated this chapter, the commissioner may revoke, temporarily or permanently, the authority of the lender to make reverse mortgage loans.

(d) A person damaged by a lender's actions may file an action in civil court to recover actual and punitive damages. Attorneys' fees shall be awarded to a prevailing borrower. Nothing in this chapter shall limit any statutory or common law right of a person to bring an action in court for any act, nor shall this chapter limit the right of the state to punish a person for the violation of any law.



§ 47-30-117 - Legislative intent -- Construction with other laws.

It is the intent of the general assembly to authorize reverse mortgage loans under the provisions, terms and conditions imposed by this chapter. Nothing in this chapter shall be construed to apply to or restrict any loan, mortgage, or deed of trust which is valid under any other provision.



§ 47-30-118 - Fannie Mae Reverse Mortgage Loans.

(a) When a Fannie Mae Reverse Mortgage Loan becomes due, the amount owed by the borrower shall not be greater than:

(1) The fair market value of the house; or

(2) The outstanding balance of the loan, including any equity share, if applicable under the terms of the contract,

whichever is less.

(b) The lender shall enforce the debt only through the sale of the property and shall not obtain a deficiency judgment against the borrower.






Chapter 31 - Tobacco Manufacturers' Escrow Fund

§ 47-31-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Tobacco Manufacturers' Escrow Fund Act of 1999."



§ 47-31-102 - Chapter definitions.

As used in this chapter:

(1) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in exhibit C to the master settlement agreement;

(2) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, "owns", "is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent (10%) or more, and "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons;

(3) "Allocable share" means allocable share as defined in the master settlement agreement;

(4) (A) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(i) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(ii) Tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

(iii) Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subdivision (4)(A)(i);

(B) "Cigarette" includes "roll-your-own" (i.e., any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette," 0.09 ounces of "roll-your-own" tobacco constitutes one (1) individual "cigarette;"

(5) "Master settlement agreement" means the settlement agreement, and related documents, entered into in the fall of 1998 by the state and leading United States tobacco product manufacturers;

(6) "Qualified escrow fund" means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars ($1,000,000,000) where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with § 47-31-103(a)(2)(D);

(7) "Released claims" means released claims as defined in the master settlement agreement;

(8) "Releasing parties" means releasing parties as defined in the master settlement agreement;

(9) (A) "Tobacco product manufacturer" means an entity that after May 26, 1999, directly and not exclusively through any affiliate:

(i) Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as defined in the master settlement agreement), that will be responsible for the payments under the master settlement agreement with respect to such cigarettes as a result of subsection II(mm) of the master settlement agreement and that pays the taxes specified in subsection II(z) of the master settlement agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

(ii) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(iii) Becomes a successor of an entity described in subdivision (9)(A)(i) or (ii).

(B) "Tobacco product manufacturer" does not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of subdivisions (9)(A)(i)-(iii); and

(10) (A) "Units sold" means the number of individual cigarettes sold to a consumer in the state by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, during the year in question regardless of whether the state excise tax was due or collected;

(B) "Units sold" does not include cigarettes sold on federal military installations or that are otherwise exempt from state excise tax pursuant to federal law;

(C) For purposes of this part, regarding cigarettes for which the state cigarette or other tobacco product tax is paid, such cigarettes shall be deemed as being sold to a consumer upon the affixing of the state cigarette tax stamp or, for roll your own tobacco, when the state tax on other tobacco products is paid;

(D) The department of revenue shall promulgate rules as are necessary to ascertain the number of units sold by such tobacco product manufacturer for each year. All rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 47-31-103 - Requirements of tobacco product manufacturers.

(a) Any tobacco product manufacturer selling cigarettes to consumers within the state of Tennessee, whether directly or through a distributor, retailer or similar intermediary or intermediaries, after May 26, 1999, shall do one of the following:

(1) Become a participating manufacturer, as defined in § II(jj) of the master settlement agreement, and generally perform its financial obligations under the master settlement agreement; or

(2) (A) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts, as such amounts are adjusted for inflation:

(i) 1999: $0.0094241 per unit sold after May 26, 1999;

(ii) 2000: $0.0104712 per unit sold;

(iii) For each of 2001 and 2002: $0.0136125 per unit sold;

(iv) For each of 2003 through 2006: $0.0167539 per unit sold; and

(v) For each of 2007 and each year thereafter: $0.0188482 per unit sold.

(B) The escrow fund deposits required by this section shall be made in quarterly installments following the quarter in which sales took place. For purposes of this section, the calendar year shall be divided into the following quarters: January 1 through March 31; April 1 through June 30; July 1 through September 30; and October 1 through December 31. Deposits for sales for each quarter shall be made according to the following schedule:

(i) Deposits for sales occurring in the first quarter, January 1 through March 31, are due April 30 of the same year. A certification of the first quarter deposit shall be filed with the attorney general and reporter no later than May 15 of the same year;

(ii) Deposits for sales occurring in the second quarter, April 1 through June 30, are due July 31 of the same year. A certification of the second quarter deposit must be filed with the attorney general and reporter no later than August 15 of the same year;

(iii) Deposits for sales occurring in the third quarter, July 1 through September 30, are due October 31 of the same year. A certification of the third quarter deposit shall be filed with the attorney general and reporter no later than November 15 of the same year; and

(iv) Deposits for sales occurring in the fourth quarter, October 1 through December 31, are due January 31 of the following year. A certification of the fourth quarter deposit shall be filed with the attorney general and reporter no later than February 15 of the year following the year in which the cigarettes were sold.

(C) For each of the quarters, the quarterly deposit shall be based upon units sold in that quarter together with an estimated inflation adjustment provided by the attorney general and reporter. An annual reconciliation deposit shall be made on or before April 15 of the year following the year in which the cigarettes were sold to account for the actual annual inflation adjustment. A statement of the reconciliation deposit and the final reconciled deposit figures shall be included with the annual certification, due on or before April 30 of the year following the year in which the cigarettes were sold. Additionally, the annual certification required under § 67-4-2602 shall include the final reconciled deposit figures.

(D) A tobacco product manufacturer that places funds into escrow pursuant to subdivision (a)(2)(A) shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(i) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this subdivision (a)(2)(D)(i):

(a) In the order in which they were placed into escrow; and

(b) Only to the extent and at the time necessary to make payments required under such judgment or settlement;

(ii) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the state in a particular year was greater than the master settlement agreement payments, as determined pursuant to § IX(i) of the master settlement agreement including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(iii) To the extent not released from escrow under subdivision (a)(2)(D)(i) or (ii), funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five (25) years after the date on which they were placed into escrow.

(3) Each tobacco product manufacturer that elects to place funds into escrow pursuant to subdivision (a)(2) shall certify on a quarterly and annual basis to the attorney general and reporter that it is in compliance with subdivision (a)(2). The attorney general and reporter may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails to place into escrow the funds required under this section shall:

(A) Be required within fifteen (15) days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of subdivision (a)(2), may impose a civil penalty, to be paid to the general fund of the state, in an amount not to exceed five percent (5%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent (100%) of the original amount improperly withheld from escrow;

(B) In the case of a knowing violation, be required within fifteen (15) days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of subdivision (a)(2), may impose a civil penalty, to be paid to the general fund of the state, in an amount not to exceed fifteen percent (15%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent (300%) of the original amount improperly withheld from escrow; and

(C) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, retailer or similar intermediary, for a period not to exceed two (2) years.

(b) Each failure to make a quarterly or annual deposit required under this section constitutes a separate violation.

(c) In any successful action initiated by the attorney general and reporter, the court shall order reimbursement to the attorney general and reporter for the reasonable costs and expenses of investigation and prosecution of actions under subdivision (a)(3), including attorneys' fees.






Chapter 32 - Residential Closing Funds Distribution Act of 2005

§ 47-32-101 - Short title.

This chapter shall be known and may be cited as the "Residential Closing Funds Distribution Act of 2005."



§ 47-32-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agricultural land" means land used for agriculture, as defined in § 1-3-105;

(2) "Commercial real estate," for purposes of this chapter only, means any real estate used for any business purpose, including one (1) to four (4) residential units or parcels of unimproved, residential property sold to a person for the purpose of constructing, renovating or developing the property for resale or lease;

(3) "Disbursement of loan funds" means the delivery of the loan funds by the mortgage lender to the settlement agent in one (1) or more of the following forms:

(A) Cash;

(B) Federal funds wire transfer including electronic payment, as defined in federal reserve regulation CC (12 CFR 229.2(p));

(C) Checks issued by the state of Tennessee or a political subdivision of the state;

(D) Cashier's check, as defined in 12 CFR 229.2(i);

(E) Teller's check, as defined in 12 CFR 229.2(gg), that is issued by a financial institution and drawn or payable through a financial institution;

(F) Checks issued by an instrumentality of the United States organized and existing under the Farm Credit Act of 1971, compiled in 12 U.S.C. § 2001 et seq.;

(G) A direct deposit by a financial institution to the account of a settlement agent held in the same institution; or

(H) Checks issued from the escrow or trust account of a real estate broker licensed pursuant to the Tennessee Real Estate Broker License Act of 1973, compiled in title 62, chapter 13, and drawn on or payable through a financial institution within the same federal reserve check processing region as the location of the settlement agent in an amount not to exceed the earnest money paid by the purchaser and collected in the escrow or trust account;

(4) "Disbursement of settlement proceeds" means the payment of any proceeds of the transaction by the settlement agent to the persons entitled to the proceeds;

(5) "Dwelling" means a residential structure or mobile home that contains one (1) to four (4) family housing units, or individual units of condominiums or cooperatives;

(6) "Financial institution" means a bank, savings and loan association, or credit union, the accounts of which are insured by the federal deposit insurance corporation or the national credit union administration;

(7) "Loan closing" means that time agreed upon by the borrower and lender, when the execution of the loan documents by the borrower occurs;

(8) "Loan documents" means the note evidencing the debt due the lender, the deed of trust, or mortgage securing the debt due to the lender, and any other documents required by the lender to be executed by the borrower as a part of the transaction;

(9) "Loan funds" means the gross or net proceeds of the loan to be disbursed by the lender, in one (1) of the forms identified in subdivision (3), at loan closing;

(10) "Mortgage" means a "mortgage" or "deed of trust" as defined in and allowed pursuant to § 66-5-103;

(11) "Mortgage lender" means any person who, in the regular course of business, lends money that is secured by a mortgage or deed of trust on real estate. "Mortgage lender" includes a "mortgage loan broker" and "mortgage loan servicer";

(12) "Mortgage loan" means any loan secured by a mortgage, intended for any purpose;

(13) "Mortgage loan broker" means any person who, for compensation or other gain, paid directly or indirectly, or in expectation of compensation or other gain, solicits, processes, places, negotiates or originates mortgage loans for others, or offers to solicit, process, place, negotiate or originate mortgage loans for others, or who close mortgage loans that may be in the mortgage loan broker's own name with funds provided by others and which loans are thereafter assigned to the person providing the funding of such loans; regardless of whether the acts are done directly or indirectly, through contact by telephone, by electric means, by mail, or in person with the borrowers or potential borrowers;

(14) "Mortgage loan servicer" means any person who, in the regular course of business, assumes responsibility for servicing and accepting payments for a mortgage loan;

(15) "Settlement" means the time when the settlement agent has received the duly executed deed, loan funds, loan documents, and other documents and funds required to carry out the terms of the contract between the parties, and the settlement agent reasonably determines that prerecordation conditions of such contracts have been satisfied. "Parties," as used in this subdivision (15), means the seller, purchaser, borrower, lender and the settlement agent; and

(16) "Settlement agent" means the person, other than a mortgage lender, responsible for conducting the settlement and disbursement of the settlement proceeds, and includes any individual, corporation, partnership, or other entity conducting the settlement, collection and disbursement of loan proceeds.



§ 47-32-103 - Application.

(a) This chapter applies to transactions involving loans made by mortgage lenders utilizing settlement agents, which loans shall be secured by deeds of trust or mortgages on real estate, on the following:

(1) Dwellings containing not more than four (4) residential units, regardless of the purpose of such dwellings;

(2) Vacant lots zoned or designated for use as residential property; or

(3) Agricultural land.

(b) This chapter does not apply to transactions involving loans made by mortgage lenders on:

(1) Commercial real estate; or

(2) Industrial or other real estate not included in subsection (a).



§ 47-32-104 - Disbursement of loan funds to settlement agent.

(a) A mortgage lender, mortgage loan broker, mortgage loan servicer, or other person shall, at or before loan closing, cause disbursement of loan funds, in one (1) of the forms identified in § 47-32-102(2), to the settlement agent.

(b) In any transaction in which the borrower may exercise a right of rescission under the federal Truth-in-Lending Act, compiled in 15 U.S.C. § 1601 et seq., and applicable federal regulations and interpretations, a mortgage lender, mortgage loan broker, mortgage loan servicer, or other person, shall cause disbursement of loan funds to the settlement agent not later than the first business day after the expiration of the rescission period.



§ 47-32-105 - Disbursement of funds by settlement agent from escrow or settlement account.

(a) No settlement agent shall disburse any funds from an escrow or settlement account in connection with a mortgage loan transaction identified in § 47-32-103(a), until:

(1) Disbursement of loan funds, designated for said mortgage loan, has been received by the settlement agent;

(2) Such additional funds necessary to be provided by the borrower or other third party to fully fund the transaction have been received. All additional funds required by this subdivision (a)(2) in excess of one thousand dollars ($1,000), shall be provided to the settlement agent in one (1) of the forms identified in § 47-32-102(2); and

(3) All documents required to complete the transaction have been executed and are deemed suitable for recording.

(b) In any transaction in which the borrower may exercise a right of rescission under the federal Truth-in-Lending Act, compiled in 15 U.S.C. § 1601 et seq., and the settlement agent has received loan funds prior to or on the first business day after the time the rescission right has expired, the settlement agent shall not disburse any settlement proceeds earlier than the first day after the expiration of the rescission period, and the settlement agent has determined that the borrower has not exercised the right of rescission.



§ 47-32-106 - Noncompliance.

Failure to comply with this chapter shall not affect the validity or enforceability of any loan documents.



§ 47-32-107 - Violations -- Liability -- Penalties -- Frivolous actions.

(a) Any party violating this chapter is liable to any other party suffering a loss due to such violation, for any actual damages sustained, plus reasonable attorneys' fees. In addition, any party in violation of this chapter shall pay to the other party or parties suffering a loss an amount equal to one thousand dollars ($1,000), or double the amount of interest payable on the mortgage loan for the first sixty (60) days after the loan closing, whichever amount is greater.

(b) Any party may bring an action in chancery court for declaratory or injunctive relief to prevent any violations of this chapter.

(c) In any private action commenced under this chapter, upon finding that the action is frivolous, without legal or factual merit, or brought for the purpose of harassment, the court may require the person instituting the action to indemnify the defendant for any damages incurred, including reasonable attorneys' fees and costs.






Chapter 50 - Miscellaneous Provisions

§ 47-50-101 - Private and corporation seals abolished.

The use of seals in or upon written contracts or other instruments of writing, whether of persons or of corporations, is abolished, and the absence of such seal therefrom, or its addition thereto, shall not affect its character or validity or legal effect in any respect.



§ 47-50-102 - Assignable instruments -- Suit by assignee.

Bonds with collateral conditions, bills or notes for specific articles or the performance of any duty, nonnegotiable notes for money and accepted orders shall be assignable, and suit may be prosecuted by the assignee in the assignee's own name.



§ 47-50-103 - Written contracts prima facie evidence of consideration.

All contracts in writing signed by the party to be bound, or the party's authorized agent and attorney, are prima facie evidence of a consideration.



§ 47-50-104 - Failure of consideration -- Defense.

The want or failure, in whole or in part, of the consideration of a written contract, may be shown as a defense, total or partial, as the case may be, in an action on such contract, brought by anyone who is not an innocent and bona fide holder.



§ 47-50-105 - Nonnegotiable orders for payment of money.

(a) When any person, by a nonnegotiable order in writing, signed by the person's proper hand, directs the payment of any money in the hands of another person, to any person whatsoever, or to the bearer, the money shall, by virtue thereof, be due and payable to the person to whom the order is drawn payable.

(b) Such order may be put in suit by the person to whom the money is made payable, against the person who drew the same, or against the person on whom it is drawn, after acceptance.

(c) No holder of such order shall prosecute any suit against the drawer, for the money therein specified, before the order has been first protested for nonacceptance, and notice thereof given to the drawer before action brought. If any such action be brought on any such order before such notice and refusal of payment by the drawer, the plaintiff shall be nonsuited, and pay costs.



§ 47-50-106 - Action on instruments may be joint or several.

Upon any note or negotiable instrument, the holder may maintain a joint action against the maker and any one (1) or more of the sureties or endorsers; or a joint and several action against the maker and/or any one (1) or more of the sureties or endorsers.



§ 47-50-107 - Action on protested bill may be joint or several.

Any person having a right to demand any sum of money due upon a protested bill of exchange may commence and prosecute an action for principal, interest, and charges of protest, against the drawer, endorsers, or other party, jointly, or against either of them separately.



§ 47-50-108 - Effect of epidemic.

(a) Whenever the legally constituted health authorities of any incorporated town or city, or the mayor, in the absence of a board of health, in this state, shall officially announce the prevalence, as an epidemic, within the limits of such town or city, of any contagious or infectious disease of so malignant or dangerous a character as to suspend or seriously interrupt the business transactions of such town or city, as certified to by the health authorities, the owners or holders of any negotiable paper, such as notes, foreign or inland bills of exchange, or any other evidence of debt requiring demand and notice, or demand, notice, and protest, shall be excused from making such demand, giving such notice, and entering such protest while such epidemic prevails.

(b) Such demand, notice, and protest made, given, and entered within fifteen (15) days after such epidemic has been declared at an end by the health authorities or mayor is as binding upon the parties sought to be charged as if the same steps had been taken upon the day of the maturity of the paper.

(c) If any incorporated town or city within this state has lost, or shall lose, its corporate existence by a surrender or repeal of its charter, this section applies, in all respects, so far as may be practicable, to the territory, by whatsoever name it may be known or distinguished, embraced within the former corporate limits of such town or city.



§ 47-50-109 - Procurement of breach of contracts unlawful -- Damages.

It is unlawful for any person, by inducement, persuasion, misrepresentation, or other means, to induce or procure the breach or violation, refusal or failure to perform any lawful contract by any party thereto; and, in every case where a breach or violation of such contract is so procured, the person so procuring or inducing the same shall be liable in treble the amount of damages resulting from or incident to the breach of the contract. The party injured by such breach may bring suit for the breach and for such damages.



§ 47-50-110 - Printed contract forms -- Certain extracted products.

(a) Every printed portion of the text of contract forms and papers attached thereto which are used for the purchase or lease of products to be extracted either from the earth or from beneath the earth shall be printed in a type style of common usage and in a type size of not less than ten (10) point so that both the contract forms and attached papers may be clearly legible.

(b) Any printed contract form used after July 1, 1980, which violates this section shall be voidable at the option of the aggrieved party.

(c) This section does not apply to contract forms printed and used by the state of Tennessee.



§ 47-50-111 - Direct molding -- Unlawful duplication of goods.

(a) It is unlawful for any person to duplicate for the purpose of sale, any manufactured item made by another without the permission of that other person using the direct molding process described in subsection (c).

(b) It is unlawful for any person to sell an item duplicated in violation of subsection (a).

(c) The direct molding processes subject to this section is any direct molding process in which the original manufactured item was itself used as a plug for the making of the mold which is used to manufacture the duplicate item.

(d) Any person injured by a violation of this section may bring an action in a court of competent jurisdiction for an injunction prohibiting such violations. In addition, the injured person shall be entitled to actual damages incurred as a result of such violations, reasonable attorney's fees, and costs.

(e) This section applies only to items duplicated using a mold made on or after July 1, 1983.



§ 47-50-112 - Contracts to be enforced as written.

(a) All contracts, including, but not limited to, notes, security agreements, deeds of trust, and installment sales contracts, in writing and signed by the party to be bound, including endorsements thereon, shall be prima facie evidence that the contract contains the true intention of the parties, and shall be enforced as written; provided, that nothing herein shall limit the right of any party to contest the agreement on the basis it was procured by fraud or limit the right of any party to assert any other rights or defense provided by common law or statutory law in regard to contracts.

(b) Any contract, security agreement, note, deed of trust, or other security instrument, in writing and signed or endorsed by the party to be bound, that provides that the security interest granted therein also secures other provisions or future indebtedness, regardless of the class of other indebtedness, be it unsecured, commercial, credit card, or consumer indebtedness, shall be deemed to evidence the true intentions of the parties, and shall be enforced as written; provided, that nothing herein shall limit the right of any party to contest the agreement on the basis that it was procured by fraud or limit the right of any party to assert any other rights or defense provided by common law or statutory law in regard to contracts.

(c) If any such security agreement, note, deed of trust, or other contract contains a provision to the effect that no waiver of any terms or provisions thereof shall be valid unless such waiver is in writing, no court shall give effect to any such waiver unless it is in writing.



§ 47-50-113 - Disposition of personal property found in or on repossessed vehicle -- Reclamation by owner.

(a) When a vehicle is repossessed in this state, the individual, business or agency involved in the repossession may not abandon any personal property found in or on the vehicle for a period of fourteen (14) days following the repossession; provided further, that the individual, business or agency and any other individual or entity may not sell or otherwise dispose of the personal property during this fourteen-day period, notwithstanding title 45 or this title. If the owner reclaims the personal property within the fourteen-day period, then the owner shall be given possession without payment of any charges or fees.

(b) For purposes of this section:

(1) "Personal property" means any and all movable property not permanently affixed to the vehicle; and

(2) "Vehicle" includes any:

(A) Motor vehicle as defined in § 55-1-103;

(B) Aircraft as defined in § 42-2-101;

(C) Personal watercraft as defined in § 69-9-501;

(D) Boat as defined in § 69-3-103;

(E) Off-road vehicle as defined in § 47-25-1902;

(F) Farm tractor as defined in § 55-1-104;

(G) Tractor-drawn major farm implement subject to § 39-14-135; and

(H) Industrial equipment operated by means of mechanical power upon which a person or property may be transported.



§ 47-50-114 - Sales representatives -- Commissions.

(a) As used in this section:

(1) "Commission" means compensation accruing to a sales representative for payment by a principal, the rate of which is expressed as a percentage of the dollar amount of orders or sales;

(2) "Principal" means a person who:

(A) Manufactures, produces, imports, or distributes a product for wholesale;

(B) Contracts with a sales representative to solicit orders for the product; and

(C) Compensates the sales representative, in whole or in part, by commission;

(3) "Sales representative" means a person who contracts with a principal to solicit wholesale orders and who is compensated, in whole or in part, by commission, but does not include one who places orders or purchases for such person's own account for resale; and

(4) "Termination" means the end of services performed by the sales representative for the principal whether by discharge, resignation, or expiration of a contract.

(b) (1) The terms of the contract between the principal and sales representative shall determine when a commission becomes due.

(2) If the time when the commission is due cannot be determined by a contract between the principal and sales representative, the past practices between the parties shall control or, if there are no past practices, the custom and usage prevalent in this state for the business that is the subject of the relationship between the parties shall control.

(3) All commissions that are due at the time of termination of a contract between a sales representative and principal shall be paid within fourteen (14) days after the date of termination. Commissions that become due after the termination date shall be paid within fourteen (14) days after the date on which the commissions become due.

(c) When the contract between a sales representative and a principal is terminated and the contract was not reduced to writing, all commissions due shall be paid within fourteen (14) days of termination.

(d) A principal who, acting in bad faith, fails to comply with subsection (c) concerning timely payment may be liable in a civil action for exemplary damages in an amount which does not exceed treble the amount of the commissions owed to the sales representative. Additionally, such principal shall pay the sales representative's reasonable attorney's fees and court costs. If the court determines that an action to collect such exemplary damages has been brought on frivolous grounds, reasonable attorney's fees and court costs shall be awarded to the principal.

(e) A principal who is not a resident of this state and who enters into a contract subject to this chapter is considered to be doing business in this state for purposes of the exercise of personal jurisdiction over the principal.

(f) A provision of this chapter may not be waived, whether by express waiver or by attempt to make a contract or agreement subject to the laws of another state. A waiver of a provision of this chapter is void.

(g) This chapter does not invalidate or restrict any other right or remedy available to a sales representative or preclude a sales representative from seeking to recover in one (1) action on all claims against a principal.



§ 47-50-115 - Reimbursement of federal excise taxes.

(a) When a contract calls for one party to reimburse the other party for the federal manufacturer's excise tax levied by Part III of Subchapter A of Chapter 32 of the Internal Revenue Code, whether as a separate item or as part of the price, there shall exist for the party making the reimbursement a contractual right relating to the timing of that payment which can be invoked at the option of such party as provided in subsection (b).

(b) The party making the reimbursement shall not be required to tender payment for such taxes more than one business day prior to the time the other party is required to remit such taxes to the internal revenue service.

(c) Should a party choose to exercise the option provided in subsections (a) and (b), the other party may demand security for the payment of the taxes in proportion to the amount such taxes represent compared to the security demanded on the contract as a whole. Such party, however, may not change the other payment terms of the contract without a valid business reason other than to exercise the option as provided in subsections (a) and (b), except to require the payment of such taxes under such option to be made by electronic transfer of funds.

(d) The party exercising the option set out in subsections (a) and (b) shall notify the other party in writing of the intent to exercise such payment option and the effective date of the exercise which shall be no earlier than thirty (30) days after the notice of intent is received or the beginning of the next federal tax quarter, whichever is later.

(e) This section applies to all contracts in effect on July 1, 1994, which have no expiration date and are continuing contracts, and to all other contracts entered into or renewed after July 1, 1994. Any contract in force and effect July 1, 1994, which, by its own terms, will terminate on a date subsequent thereto, shall be governed by the law as it existed prior to July 1, 1994.

(f) The option set out in subsections (a) and (b) shall not be construed to impair the obligation arising under any contract executed prior to July 1, 1994. Should the option set out in subsections (a) and (b) be exercised, it shall not relieve such party of the obligation to make the reimbursement as provided for in the contract but shall affect only the timing of when that reimbursement must be tendered.

(g) All laws and parts of laws in conflict with this section are repealed.



§ 47-50-116 - References to 911 service restricted.

(a) It is unlawful for any individual or entity to make reference to 911 service, as authorized under title 7, chapter 86, in any advertisement if such reference is false, misleading, or deceptive. As used in this section, "advertisement" means any representation disseminated in any manner or by any means, other than by labeling, for the purpose of inducing the purchase of an item or service.

(b) A violation of this section is a Class C misdemeanor punishable only by a fine. An emergency communications district may seek an order from a court with competent jurisdiction enjoining a violator from such unlawful conduct. The court may award reasonable attorney fees and costs to a prevailing district in such case.



§ 47-50-117 - Reimbursement of costs associated with clothing anti-theft security tags.

(a) When clothing is purchased that contains an anti-theft security tag and the tag is not removed at the time of purchase, and the customer resides more than a fifteen (15) minute commute from the retailer, the retailer shall reimburse the customer for mailing costs incurred by the customer in returning the item of clothing for removal of the tag. Upon showing proof of purchase of the item and proof of mailing costs, the retailer shall reimburse the customer for such costs.

(b) It is deemed to be an unfair business practice under the Consumer Protection Act, chapter 18 of this title, if a retailer fails to reimburse the customer in accordance with subsection (a).



§ 47-50-118 - Refund on purchase price of ticket for cancelled performance or event.

(a) Upon cancellation of any performance or event for which a ticket for admission is sold, the ticketing service company that contracts to sell tickets for such event or performance at retail ticket outlets shall refund to all ticket purchasers the purchase price of the ticket plus any service fees or charges paid by the purchaser for such ticket.

(b) It is deemed to be an unfair business practice under the Consumer Protection Act, chapter 18 of this title, if a ticketing service company fails to refund the purchase price in accordance with subsection (a).

(c) Notwithstanding any law to the contrary, upon cancellation of any performance or event performed or arranged by a nonprofit corporation with an annual payroll of more than one hundred thousand dollars ($100,000) due to an earthquake, tornado, or other such natural disaster, such nonprofit corporation shall offer refunds to all ticket purchasers to such performance or event. After one hundred eighty (180) days after the cancellation of a performance or event due to an earthquake, tornado or other natural disaster, the nonprofit organization shall be entitled to the purchase price of all unclaimed tickets. It is the clear and unequivocal intent of the general assembly that this subsection (c) has retroactive application to January 1, 1998.









Title 48 - Corporations And Associations

Securities

Chapter 1 - Securities

Part 1 - Tennessee Securities Act of 1980

§ 48-1-101 - Short title.

This part shall be known as the "Tennessee Securities Act of 1980."



§ 48-1-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Accredited investor" means accredited investor, as that term is defined in Rule 501 of Regulation D under the Securities Act of 1933, codified in 17 CFR 230-501, as amended;

(2) "Affiliate" means a person who directly, or indirectly through one (1) or more intermediaries, controls, or is controlled by, or is under common control with, another person;

(3) "Agent" means any individual, other than a broker-dealer, who represents a broker-dealer in effecting or attempting to effect purchases or sales of securities from, in or into this state. A partner, officer, director or manager of a broker-dealer, or a person occupying similar status or performing similar functions, is an agent only if such person otherwise comes within this definition or receives compensation specifically related to purchases or sales of securities from, in or into this state. "Agent" does not include such other persons not within the intent of this subdivision (3) as the commissioner may, by rule, exempt from this definition as not in the public interest and necessary for the protection of investors;

(4) "Broker-dealer" means any person engaged in the business of effecting transactions in securities for the account of others, or any person engaged in the business of buying or selling securities issued by one (1) or more other persons for such person's own account and as part of a regular business rather than in connection with such person's investment activities. "Broker-dealer" does not include:

(A) Issuers, except to the extent provided in § 48-1-110(f);

(B) An agent;

(C) An institutional investor;

(D) A person who has no place of business in this state and who is registered as a broker-dealer with the securities and exchange commission or the Financial Industry Regulatory Authority (FINRA) or any successor regulatory entity if:

(i) The person effects transactions in this state exclusively with or through:

(a) The issuers of the securities involved in the transactions;

(b) Other broker-dealers; or

(c) Institutional investors; or

(ii) During any period of twelve (12) consecutive months, the person does not effect more than fifteen (15) transactions in securities from, in, or into this state (other than to persons specified in subdivision (4)(D)(i)); or

(E) Such other persons not within the intent of this subdivision (4) as the commissioner may by rule exempt from this definition as not in the public interest and necessary for the protection of investors;

(5) "Canadian retirement account" means a trust or other arrangement, including, but not limited to, a "registered retirement savings plan" or "registered retirement income fund" administered under Canadian law, that is managed by the natural person who contributes to, or is or will be entitled to receive the income and assets from such account;

(6) "Commissioner" means the commissioner of commerce and insurance;

(7) "Control," including "controlling," "controlled by," and "under common control with," means the possession, directly or indirectly, of the power to direct or compel the direction of the management or policies of a person, whether through the ownership of voting securities, by contract, or otherwise;

(8) "Covered security" means any security:

(A) Listed, or authorized for listing, on the New York Stock Exchange or the American Stock Exchange or listed on the National Market System of the Nasdaq Stock Market (or any successor to such entities);

(B) Listed, or authorized for listing on a national securities exchange (or tier or segment thereof) that has listing standards that the securities and exchange commission determines by rule (on its own initiative or on the basis of a petition) are substantially similar to the listing standards applicable to securities described in subdivision (8)(A);

(C) That is a security of the same issuer that is equal in seniority or that is a senior security to a security described in subdivision (8)(A) or (8)(B);

(D) Issued by an investment company that is registered, or that has filed a registration statement, under the Investment Company Act of 1940, compiled in 15 U.S.C. § 80a-1 et seq.;

(E) Sold to qualified purchasers, as defined by the securities and exchange commission; or

(F) That is issued in connection with a transaction that is exempt from registration under the Securities Act of 1933, compiled in 15 U.S.C. § 77a et seq., pursuant to:

(i) Paragraph (1) or (3) of § 4 of the Securities Act of 1933, codified in 15 U.S.C. § 77d(1) and (3), and the issuer of such security files reports with the securities and exchange commission pursuant to § 13 or § 15(d) of the Securities Exchange Act of 1934, codified in 15 U.S.C. §§ 78m and 78o(d), respectively, as amended;

(ii) Section 4(4) of the Securities Act of 1933, codified in 15 U.S.C. § 77d(4);

(iii) Section 3(a) of the Securities Act of 1933, codified in 15 U.S.C. § 77c(a), other than the sale of a security that is exempt from such registration pursuant to paragraph (4) or (11) of § 3(a) of the Securities Act of 1933, codified in 15 U.S.C. § 77c(a)(4) and (11), except that a municipal security that is exempt from registration under the Securities Act of 1933 pursuant to paragraph (2) of § 3(a) of that act, codified in 15 U.S.C. § 77c(a)(2), is not a "covered security" with respect to the sale of such security in Tennessee if the issuer of such security is located in Tennessee;

(iv) Securities and exchange commission rules or regulations issued under paragraph (2) of § 4 of the Securities Act of 1933, codified in 15 U.S.C. § 77d(2);

(9) "Institutional investor" means a bank (unless the bank is acting as a broker-dealer as such term is defined in § 48-1-109(a)), trust company, insurance company, investment company registered under the Investment Company Act of 1940, compiled in 15 U.S.C. § 80a-1 et seq., as amended, a holding company which controls any of the foregoing, a trust or fund over which any of the foregoing has or shares investment discretion, a pension or profit-sharing plan, an institutional buyer (as the commissioner may further define by rule), or any other person engaged as a substantial part of its business in investing in securities unless such other person is within the definition of a broker-dealer in the first sentence of subdivision (4) (in which case such other person is not an institutional investor), in each case having a net worth in excess of one million dollars ($1,000,000);

(10) "Investment adviser" means any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, buying, or selling securities, or who for compensation and as a part of a regular business issues or promulgates analyses or reports concerning securities. "Investment adviser" does not include:

(A) A bank (unless it is acting as an investment adviser for a registered investment company), savings institution, or trust company;

(B) A lawyer, accountant, engineer, or teacher whose performance of investment advisory services is solely incidental to the practice of such lawyer's, accountant's, engineer's or teacher's profession;

(C) A broker-dealer whose performance of investment advisory services is solely incidental to the conduct of such person's business as a broker-dealer and who receives no special compensation for such services;

(D) A publisher of any bona fide newspaper, news magazine, or business or financial publication of general, regular, and paid circulation;

(E) A person who has no place of business in this state if:

(i) The person's only clients in this state are other investment advisers, broker-dealers, or institutional investors; or

(ii) During any period of twelve (12) consecutive months, the person does not direct business communications into this state in any manner to more than five (5) clients (other than those specified in subdivision (10)(E)(i)), whether or not such person or any of the persons to whom the communications are directed are then present in this state; or

(F) Such other persons not within the intent of this subdivision (10) as the commissioner may by rule exempt from this definition as not in the public interest and necessary for the protection of investors;

(11) (A) "Investment adviser representative" means any partner, officer, or director of (or person occupying a similar status or performing similar functions) an investment adviser, or other individual, except clerical or ministerial personnel, who is employed by or associated with an investment adviser and does any of the following:

(i) Makes any recommendation or otherwise renders advice regarding securities;

(ii) Manages accounts or portfolios of clients;

(iii) Determines which recommendation or advice regarding securities should be given;

(iv) Solicits, offers or negotiates for sale of or sells investment advisory services; or

(v) Supervises employees who perform any such actions;

(B) "Investment adviser representative" does not include such other persons not within the intent of this subdivision (11) as the commissioner may, by rule, exempt from this definition as not in the public interest and necessary for the protection of investors;

(12) "Investment-related" means any activities connected to any of the following business areas:

(A) Securities;

(B) Commodities;

(C) Banking;

(D) Insurance; or

(E) Real estate;

(13) (A) "Issuer" means every person who issues any security, except that:

(i) With respect to certificates of deposit, voting-trust certificates, collateral-trust certificates, certificates of interest or shares in an unincorporated investment trust which is of the fixed, restricted management or unit type or which does not have either a board of directors or persons performing similar functions, "issuer" means the person or persons performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust or other agreement under which such securities are issued;

(ii) With respect to equipment-trust certificates or like securities, "issuer" means the person by whom the property is or is to be used; and

(iii) With respect to a fractional undivided interest in oil, gas, or other mineral rights, "issuer" means the owner of such right or of an interest in such right (whether whole or fractional) who creates fractional interests therein for the purpose of sale.

(B) Any person who acts as a promoter for or on behalf of a corporation, trust, or unincorporated association or partnership of any kind to be formed shall be deemed to be an issuer of preincorporation subscriptions or certificates;

(14) "Person" means a natural person, a sole proprietorship, a corporation, a partnership, an association, a limited liability company, a joint-stock company, a trust, a governmental entity or agency, or any other unincorporated organization;

(15) "Promoter" means:

(A) Any person who, acting alone or in conjunction with one (1) or more persons, directly or indirectly takes the initiative in founding and organizing the business or enterprise of an issuer; or

(B) Any person who, in connection with the founding or organizing of the business or enterprise of an issuer, directly or indirectly receives in consideration of services or property, or both services and property, ten percent (10%) or more of any class of securities of the issuer or ten percent (10%) or more of the proceeds from the sale of any class of securities; provided, that a person who receives such securities or proceeds either solely as underwriting commissions or solely in consideration of property shall not be deemed a promoter within the meaning of this subdivision (15) if such person does not otherwise take part in founding and organizing the enterprise;

(16) (A) "Sale" or "sell" includes every contract of sale of, contract to sell, or disposition of, a security or interest in a security for value;

(B) "Offer" or "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value;

(C) Any security given or delivered with, or as a bonus on account of, any purchase of securities or any other property is considered to constitute part of the subject of the purchase and to have been offered and sold for value;

(D) A purported gift of an assessable security is considered to involve an offer and sale;

(E) Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert such security into another security of the same or another issuer, is considered to include an offer of the other security;

(F) The terms defined in this subdivision (16) do not include any bona fide:

(i) Gift other than as set forth in subdivision (16)(D);

(ii) Transfer by death;

(iii) Transfer by termination of a trust;

(iv) Pledge or security loan;

(v) Stock split or reverse stock split;

(vi) Security dividend, whether the security is issued by the same or another company, if nothing of value is surrendered by security holders for the security dividend other than the right to a cash or property dividend where each security holder may elect to take the dividend in cash or property or in stock;

(vii) Act incident to a class vote by stockholders, pursuant to the charter or the applicable corporation statute, on a merger, consolidation, recapitalization, or sale of assets in exchange for securities of another corporation; or

(viii) Act incident to a judicially approved transaction in which a security is issued in exchange for one (1) or more outstanding securities, claims, or property interests, or part in such exchange and partly for cash;

(17) (A) "Security" means any note, stock, treasury stock, bond, debenture, evidence of indebtedness, a life settlement contract, as defined in former § 56-50-102 [repealed], or any fractional or pooled interest in a life insurance policy or life settlement contract, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease; or, in general, any interest or instrument commonly known as a "security," or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing.

(B) "Security" does not include:

(i) Currency;

(ii) A check (whether or not certified), draft, bill of exchange, or bank letter of credit;

(iii) A note or other evidence of indebtedness issued in a mercantile or consumer, rather than an investment, transaction;

(iv) An interest in a deposit account with a bank or a savings and loan association; or

(v) An insurance or endowment policy or annuity contract under which an insurance company promises to pay money either in a lump sum or periodically for life or for some other specified period;

(18) "Senior security" means any bond, debenture, note, or similar obligation or instrument constituting a security and evidencing indebtedness, and any stock of a class having priority over any other class as to distribution of assets or payment of dividends; and

(19) "Underwriter" means any person who has purchased from an issuer or an affiliate of an issuer with a view to, or who sells for an issuer or an affiliate of an issuer in connection with, the distribution of any security, or participates or has a direct or indirect participation in any such undertaking, or participates or has a participation in the direct or indirect underwriting of any such undertaking; provided, that a person shall be presumed not to be an underwriter of a security which such person has owned beneficially for two (2) years or more; and provided further, that a broker-dealer shall be presumed not to be an underwriter with respect to any security which does not represent part of an unsold allotment to or subscription by the broker-dealer as a participant in the distribution of such security; and provided further, that in the case of any security acquired on the conversion of another security without payment of additional consideration, the length of time such convertible security has been beneficially owned by such person shall include the period during which such convertible security was beneficially owned and the period during which the security acquired on conversion was beneficially owned.



§ 48-1-103 - Exemptions.

(a) The following securities are exempted from §§ 48-1-104, 48-1-113 and, except as the commissioner may otherwise require by rule or regulation, § 48-1-124(e):

(1) Any security (including a revenue obligation) issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency or corporate or other instrumentality of one (1) or more of the foregoing, or any certificate of deposit for any of the foregoing;

(2) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of one (1) or more of the foregoing, any international bank of which the United States is a member, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(3) Any security issued by and representing an interest in or a debt of, or guaranteed by, any bank organized under the laws of the United States, or any bank, savings institution, or trust company organized and supervised under the laws of any state; or any interest or participation in any common trust fund or similar fund maintained by a bank exclusively for the collective investment or reinvestment of assets contributed thereto by such bank in its capacity as trustee, executor, administrator, guardian, or in a similar fiduciary capacity;

(4) Any security issued by and representing an interest in or a debt of, or guaranteed by, any federal savings and loan association, any federally insured savings and loan or similar association organized under the laws of any state and authorized to do business in this state, or any thrift certificates which are issued and sold by an industrial bank organized and supervised under the laws of this state which is insured pursuant to the Federal Deposit Insurance Act, compiled in 12 U.S.C. § 1811 et seq., as that act may be amended from time to time;

(5) Any security issued or guaranteed by any federal credit union or any credit union supervised under the laws of this state;

(6) Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company which is:

(A) Subject to the jurisdiction of the interstate commerce commission;

(B) A registered holding company under the Public Utility Holding Company Act of 1935 [repealed], as amended, or a subsidiary of such a company within the meaning of that act;

(C) Regulated in respect of its rates and charges by a governmental authority of the United States or any state; or

(D) Regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province;

(7) Any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes, or as a chamber of commerce or trade or professional association; provided, that at least ten (10) days prior to any sale of such security such person shall have filed with the commissioner all sales or advertising literature used or proposed to be used in connection with such sale, a notice containing such information as the commissioner may by rule require, and paid a fee of one hundred dollars ($100); and provided further, that the commissioner may restrict the availability of this exemption to any class or subclass of securities of such issuer;

(8) Any security which meets all of the following conditions:

(A) If the issuer is not organized under the laws of the United States or a state, it has appointed a duly authorized agent in this state for service of process and has set forth the name and address of such agent in its prospectus or offering circular;

(B) A class of the issuer's securities is registered under § 12 of the Securities Exchange Act of 1934, codified in 15 U.S.C. § 78l, as amended, and has been so registered for the three (3) years preceding the offering date, and the issuer has filed all reports required to be filed by § 13 or § 15(d) of the Securities Exchange Act of 1934, codified in 15 U.S.C. § 78m and 15 U.S.C. § 78o(d), respectively, as amended, during the preceding twelve (12) months;

(C) Neither the issuer nor a significant subsidiary has had a material default (which was not cured within ten (10) days) during the last five (5) years in the payment of:

(i) Principal, interest, dividend or sinking fund installment on preferred stock or indebtedness for borrowed money; or

(ii) Rentals under material leases with terms of three (3) years or more;

(D) The issuer has had consolidated net income (before extraordinary items and the cumulative effect of accounting changes) of at least one million dollars ($1,000,000) in four (4) of its last five (5) fiscal years including its last fiscal year and, if the offering is of interest-bearing securities, has had for its last fiscal year, such net income, but before deduction for income taxes and depreciation, of at least one and one-half (11/2) times the issuer's annual interest expense, giving effect to the proposed offering and the intended use of the proceeds. "Last fiscal year" means the most recent year for which audited financial statements are available; provided, that such statements cover a fiscal period ended not more than fifteen (15) months from the commencement of the offering;

(E) If the offering is of stock or shares, other than preferred stock or shares, such securities have voting rights and such rights include:

(i) The right to have at least as many votes per share; and

(ii) The right to vote on at least as many general corporate decisions, as each of the issuer's outstanding classes of stock or shares, except as otherwise required by law;

(F) If the offering is of stock or shares, other than preferred stock or shares, outstanding stock or shares of the same class are owned beneficially or of record, on any date within six (6) months prior to the commencement of the offering, by at least one thousand two hundred (1,200) persons, and on such date there are at least seven hundred fifty thousand (750,000) such shares outstanding with an aggregate market value, based on the closing bid price for that day, of at least three million seven hundred fifty thousand dollars ($3,750,000). In connection with the determination of the number of persons who are beneficial owners of the stock or shares of an issuer, the issuer or broker-dealer may rely in good faith, for the purposes of this subdivision (a)(8), upon written information furnished by the record owners; and

(G) If the offering is of interest-bearing securities of a finance company with liquid assets of at least one hundred five percent (105%) of its liabilities (other than deferred income taxes, deferred investment tax credits, capital stock and surplus) at the end of each of its last five (5) fiscal years, the applicable net income requirement of subdivision (a)(8)(D), but before deduction for interest expense, shall be one hundred twenty-five percent (125%) of the issuer's annual interest expense. "Finance company" means a company engaged, directly or through consolidated subsidiaries, primarily in the business of wholesale, retail, installment, mortgage, commercial, industrial or consumer financing, banking, or factoring. "Liquid assets" means cash receivables payable on demand or not more than twelve (12) years following the close of the company's last fiscal year, and readily marketable securities, in each case less applicable reserves and unearned income;

(9) (A) (i) Any class of securities currently listed or approved for listing upon notice of issuance on the New York Stock Exchange, the American Stock Exchange, or any other exchange which the commissioner may by order designate unless:

(a) Such class of securities has within the last two (2) years been suspended from trading for failing to meet the then current listing requirements of such exchange;

(b) The commissioner determines by order that the issuer of such class of securities fails to meet the current original listing requirements of such exchange; or

(c) The security fails to meet any rule promulgated under § 48-1-107(e);

(ii) Any other security of the same issuer which is of senior or substantially equal rank;

(iii) Any security called for by subscription rights or warrants so listed or approved; or

(iv) Any warrant or right to purchase or subscribe to any of the foregoing;

(B) The commissioner may by order remove any such exchange from this exemption if upon finding that the current listing requirements or market surveillance of such exchange are such that the continued availability of this exemption for such exchange is not in the public interest and that such removal is necessary for the protection of investors;

(10) Any security exchanged by the issuer exclusively with its existing securities holders where no commission or other remuneration is paid or given directly or indirectly for soliciting such exchange;

(11) Securities, stocks, and bonds of corporations organized pursuant to the Cooperative Marketing Law, as compiled in title 43, chapter 16, and domiciled within the state of Tennessee;

(12) Any security issued by a bank holding company or a savings and loan holding company; provided, that:

(A) Such bank holding company is registered with the federal reserve board or such savings and loan holding company is registered with the office of thrift supervision; and

(B) At least ten (10) days prior to any sale of such security in this state, such bank holding company or savings and loan holding company shall have filed with the commissioner all sales or advertising literature used or proposed to be used in this state in connection with such sale, a notice containing such information as the commissioner may by rule require, and paid a fee of one hundred dollars ($100). The commissioner may restrict the availability of this exemption to any class or subclass of securities of such issuer; and

(13) (A) Any security issued by a person that meets the following requirements:

(i) The sale of the security shall meet the requirements of the federal exemption for intrastate offerings in § 3(a)(11), Securities Act of 1933 (15 U.S.C. § 77c(a)(11)), and 17 C.F.R. 230.147;

(ii) The sum of all cash and other consideration to be received for all sales of the security in reliance upon this subdivision (a)(13)(A) shall not exceed one million dollars ($1,000,000) less the aggregate amount received for all sales of securities by the issuer within the twelve (12) months before the first offer;

(iii) The issuer shall not accept more than ten thousand dollars ($10,000) from an investor unless the investor is an accredited investor pursuant to 17 C.F.R. 230.501;

(iv) All funds received from the sale of a security in reliance upon this subdivision (a)(13)(A) shall be deposited in a bank or depository institution authorized to do business in this state, and all funds received from buyers of a security in reliance upon this subdivision (a)(13)(A) shall be used consistent with written representations made by the issuer to investors;

(v) Before offering to sell any security, the issuer shall provide a notice to the commissioner in writing or in electronic form; the notice shall specify that the issuer will offer or has sold the security in reliance upon this subdivision (a)(13)(A) and shall include the names and addresses of the following:

(a) The issuer;

(b) All persons who will sell or offer to sell the security on behalf of the issuer; and

(c) The bank or depository institution in which proceeds from the sale of the security will be deposited;

(vi) The issuer shall not be, either before or as a result of the offering, an investment company as defined in § 3, Investment Company Act of 1940 (15 U.S.C. § 80a-3) or subject to the reporting requirements of § 13, Securities Exchange Act of 1934 (15 U.S.C. § 78m) or § 15(d), Securities Exchange Act of 1934 (15 U.S.C. § 78o(d)); and

(vii) The issuer shall inform all buyers prior to the sale of a security that falls within this subdivision (a)(13)(A) that the security has not been registered under this part and the security is subject to the limitation on resales contained in 17 C.F.R. 230.147(e);

(B) (i) Subdivision (a)(13)(A) shall not be used with any other exemption under this part unless the offer or sale is to any of the following:

(a) An officer, director, partner, or trustee of the entity offering the sale of the security, or an individual occupying similar status or performing similar functions for the entity offering the sale of the security; or

(b) A person owning ten percent (10%) or more of the outstanding shares of any class or classes of securities issued by the entity offering the sale of the security; and

(ii) Offers or sales to persons listed in subdivisions (a)(13)(B)(i)(a) and (b) shall not count toward the monetary limit of sales set out in subdivision (a)(13)(A)(ii); and

(C) Subdivision (a)(13)(A) shall not be available to the issuer:

(i) If the person selling or offering to sell the security is subject to a disqualifying event specified in § 48-1-112(a)(2)(A)-(H);

(ii) If the offering does not qualify for the exemption provided in 17 C.F.R. 230.147. The burden of proof of qualification for the exemption is on the issuer claiming the exemption. Failure to qualify for the exemption will result in any offers or sales of the security to be unregistered offers to sell or sales in violation of § 48-1-104; or

(iii) If the issuer, any of the issuer's predecessors, any affiliate of the issuer, any of the issuer's directors, officers, general partners, or beneficial owners of ten percent (10%) or more of any class of its equity securities, any of the issuer's promoters presently connected with the issuer in any capacity, any underwriter of the securities to be offered, or any partner, director, or officer of such underwriter:

(a) Within the past five (5) years, has filed a registration statement that is the subject of a currently effective registration stop order entered by any state securities administrator or the securities and exchange commission;

(b) Within the past five (5) years, has been convicted of any criminal offense in connection with the offer, purchase, or sale of any security, or involving fraud or deceit;

(c) Is currently subject to any state or federal administrative enforcement order or judgment, entered within the past five (5) years, finding fraud or deceit in connection with the purchase or sale of any security; or

(d) Is currently subject to any order, judgment, or decree of any court of competent jurisdiction, entered within the past five (5) years, that temporarily, preliminarily, or permanently restrains or enjoins the party from engaging in or continuing to engage in any conduct or practice involving fraud or deceit in connection with the purchase or sale of any security.

(b) The following transactions are exempted from §§ 48-1-104, 48-1-113 and, except as the commissioner may otherwise require by rule or regulation, § 48-1-124(e):

(1) Any transaction by a person acting as an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(2) Any bona fide pledge transaction;

(3) Any sale to an institutional investor or to a broker-dealer;

(4) Any transaction involving the sale of securities of an issuer by or on behalf of such issuer or an affiliate of such issuer if all of the following conditions are met:

(A) The aggregate number of persons in this state purchasing such securities from the issuer and all affiliates of the issuer pursuant to this subdivision (b)(4) during the twelve-month period ending on the date of such sale shall not exceed fifteen (15) persons, exclusive of persons who acquire such securities in transactions which are not subject to this part or which are otherwise exempt from registration under this section or which have been registered pursuant to § 48-1-105 or § 48-1-106;

(B) Such securities are not offered for sale by means of publicly disseminated advertisements or sales literature; and

(C) All purchasers in this state have purchased such securities with the intent of holding such securities for investment for their own accounts and without the intent of participating directly or indirectly in a distribution of such securities. Any person who holds such securities for a period of two (2) years or more from the date such securities have been fully paid for by such person shall be presumed to have purchased such securities for investment;

(5) Any transaction in the outstanding securities of an issuer by an affiliate of such issuer; provided, that:

(A) Such affiliate is not acting as an underwriter with respect to the sale of such securities;

(B) Such securities are sold by the affiliate, through a broker-dealer registered under § 48-1-109, in "broker's transactions" as defined by Rule 144 of the securities and exchange commission, codified in 17 C.F.R. § 230.144;

(C) There is no solicitation, directly or indirectly, of orders to purchase any of such securities by the issuer or the affiliate; and

(D) Neither the issuer nor the affiliate makes any payments directly or indirectly in connection with the execution of such transactions other than to the broker-dealer who executes the order to sell the securities;

(6) Any offering of securities by or on behalf of an issuer organized under the laws of or domiciled in this state in which the aggregate amount sold in this state does not exceed two hundred fifty thousand dollars ($250,000) during any twelve-month period, if no commission or other remuneration is paid or given directly or indirectly for soliciting any purchaser in this state, exclusive of any amount of securities sold in exempt transactions pursuant to subdivision (b)(3); provided, that this exemption shall not be available for any offering of certificates of interest or participation in an oil, gas or mining title or lease or in payments out of production under such a title or lease;

(7) Any transaction in the outstanding securities of an issuer by or on behalf of a person who is neither the issuer of such securities nor an affiliate of such issuer, at a price reasonably related to the market price and:

(A) If the issuer is required to file reports with the securities and exchange commission pursuant to § 13 or § 15 of the Securities Exchange Act of 1934, codified in 15 U.S.C. §§ 78m and 78o, respectively, as amended, the issuer is not delinquent in the filing of any such reports at the date of sale;

(B) In the case of issuers which are not required to file such reports, if there is publicly available the information concerning the issuer specified in Rule 15c2-11, codified in 17 CFR 240.15c2-11, promulgated under the Securities Exchange Act of 1934, compiled in 15 U.S.C. § 78a et seq.; or

(C) The issuer is an investment company registered under the Investment Company Act of 1940, compiled in 15 U.S.C. § 80a-1 et seq., as amended, and is not delinquent in filing any reports required pursuant to such act;

(8) Any isolated transaction in securities not involving the issuer of such securities, an underwriter of such securities, or an affiliate of the issuer of such securities;

(9) Any transaction involving the issuance of a security:

(A) In connection with a stock bonus plan requiring payment of no consideration other than services;

(B) In connection with a stock bonus, pension, profit sharing, savings, thrift, or retirement plan for employees or self-employed individuals qualified under § 401 of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 401, as amended, or individual retirement accounts qualified under § 408 of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 408, as amended; or

(C) In connection with a transaction that meets the following requirements:

(i) The offering meets the requirements of Rule 701 of the regulations under the Securities Act of 1933, codified in 17 CFR 230.701, as amended;

(ii) The offering is exempt from § 5 of the Securities Act of 1933, codified in 15 U.S.C. § 77e, as amended;

(iii) The issuer files with the commissioner no later than fifteen (15) days after the first sale in this state a notice of transaction, on a form adopted by the commissioner, accompanied by a consent to service of process, and a nonrefundable filing fee of five hundred dollars ($500); and

(iv) No commission, discount, or other remuneration is paid or given in connection with any transaction in this state under this subsection (b) unless paid or given to a broker-dealer or agent registered under this part;

provided, that the issuance of any such security representing an interest in a collective investment fund shall be exempt only if such security is issued pursuant to a plan established and administered by a bank organized under the laws of the United States or any bank or trust company organized and supervised under the laws of any state of the United States or sponsored by any investment company registered under the Investment Company Act of 1940, compiled in 15 U.S.C. § 80a-1 et seq., as amended, or sponsored by any insurance company licensed to do business in this state;

(10) Any issuance and delivery of securities of a bank holding company, as defined in § 45-2-1402, to a bank or another bank holding company or to the security holders thereof in exchange for all or substantially all of the assets or the voting securities of the bank or other bank holding company, or in connection with a consolidation or merger of the bank holding company and a bank or other bank holding company; provided, that such exchanges, consolidations or mergers are made in accordance with the applicable statutory requirements;

(11) Any transaction which the commissioner by rule or order exempts as not being in the public interest or necessary for the protection of investors. Any rule under this section may require a notice filing, and may require the payment of a filing fee not in excess of that required by § 48-1-107(b). In the event of withdrawal of a notice filing, no funds shall be returned to the applicant;

(12) Any transaction pursuant to an offer to existing security holders of the issuer, including the persons who at the time of the transaction are holders of convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than ninety (90) days of their issuance if no commission or other remuneration (other than a standby commission) is paid or given directly or indirectly for soliciting any security holder in this state;

(13) Any offer or sale of units in a unit investment trust registered under the federal Investment Company Act of 1940, compiled in 15 U.S.C. § 80a-1 et seq., as amended, if:

(A) The units have been the subject of a previously effective registration statement under this part and have been sold or were exempt from registration;

(B) The units are offered or sold by a broker-dealer registered under this part; and

(C) The units are sold by or on behalf of a sponsor or depositor of the unit investment trust or an affiliate of the sponsor or depositor;

(14) (A) Any offer or sale of a security by an issuer in a transaction that meets the following requirements:

(i) Sales of securities are made only to persons who are, or who the issuer reasonably believes are, accredited investors. An issuer's belief under this subdivision (b)(14) shall be deemed reasonable if the issuer:

(a) Obtains from such a person a written certification certifying that the person has reviewed the definition of "accredited investor" in § 48-1-102, and certifying that such person meets the definition of "accredited investor" in § 48-1-102;

(b) Obtains from such person such other information as the commissioner may by rule require; and

(c) Maintains, for a period of not less than three (3) years from the date of sale, the written certification and other information required by the commissioner;

(ii) The issuer reasonably believes that all purchasers are purchasing for investment and not with a view to or for resale in connection with a distribution of the security. Any resale of a security sold in reliance on this exemption within twelve (12) months of sale shall be presumed to be with a view to distribution and not for investment, except a resale to which any of the following applies:

(a) The resale is pursuant to a registration statement effective under § 48-1-105 or § 48-1-106;

(b) The resale is to an accredited investor; or

(c) The resale is to an institutional investor in an exempt transaction pursuant to subdivision (b)(3);

(B) The exemption under this subdivision (b)(14) is not available to an issuer that is in the development stage and that either has no specific business plan or purpose or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies, or other entities or persons;

(C) (i) The exemption under this subdivision (b)(14) is not available to an issuer if the issuer, any of the issuer's predecessors, any affiliate of the issuer, any of the issuer's directors, officers, general partners, or beneficial owners of ten percent (10%) or more of any class of its equity securities, any of the issuer's promoters presently connected with the issuer in any capacity, any underwriter of the securities to be offered, or any partner, director, or officer of such underwriter:

(a) Within the past five (5) years, has filed a registration statement that is the subject of a currently effective registration stop order entered by any state securities administrator or the securities and exchange commission;

(b) Within the past five (5) years, has been convicted of any criminal offense in connection with the offer, purchase, or sale of any security, or involving fraud or deceit;

(c) Is currently subject to any state or federal administrative enforcement order or judgment, entered within the past five (5) years, finding fraud or deceit in connection with the purchase or sale of any security; or

(d) Is currently subject to any order, judgment, or decree of any court of competent jurisdiction, entered within the past five (5) years, that temporarily, preliminarily, or permanently restrains or enjoins the party from engaging in or continuing to engage in any conduct or practice involving fraud or deceit in connection with the purchase or sale of any security.

(ii) Subdivision (b)(14)(C)(i) is inapplicable if any of the following applies:

(a) The party subject to the disqualification is licensed or registered to conduct securities business in the state in which the order, judgment, or decree creating the disqualification was entered against the party described in subdivision (b)(14)(C)(i);

(b) Before the first offer is made under this exemption, the state securities administrator, the court, or regulatory authority that entered that order, judgment, or decree, waives the disqualification; or

(c) The issuer did not know and, in the exercise of reasonable care based on reasonable investigation, could not have known that a disqualification from the exemption existed under subdivision (b)(14)(C)(i);

(D) A general announcement of the proposed offering may be made by any means; provided, the general announcement shall include only the following information, unless additional information is specifically permitted by the commissioner:

(i) The name, address, and telephone number of the issuer of the securities;

(ii) The name, a brief description, and price of any security to be issued;

(iii) A brief description of the business of the issuer;

(iv) The type, number, and aggregate amount of securities being offered;

(v) The name, address, and telephone number of the person to contact for additional information; and

(vi) A statement that:

(a) Sales will be made only to accredited investors;

(b) No money or other consideration is being solicited or will be accepted by way of this general announcement; and

(c) The securities have not been registered with or approved by any state securities administrator or the securities and exchange commission and are being offered and sold pursuant to an exemption from registration;

(E) The issuer, in connection with an offer, may provide information in addition to the general announcement described in subdivision (b)(14)(D); provided, that either of the following applies:

(i) The information is delivered through an electronic database that is restricted to persons who are accredited investors; or

(ii) The information is delivered after the issuer reasonably believes that the prospective purchaser is an accredited investor;

(F) No telephone solicitation shall be conducted, unless prior to placing the telephone call, the issuer reasonably believes that the prospective purchaser to be solicited is an accredited investor;

(G) Dissemination of the general announcement described in subdivision (14)(D) to persons who are not accredited investors does not disqualify the issuer from claiming an exemption under this subdivision (b)(14); and

(H) No later than fifteen (15) days after the first sale in this state, the issuer shall file with the commissioner a notice of transaction, on a form adopted by the commissioner, accompanied by a consent to service of process, a copy of the general announcement, if one is made regarding the proposed offering, and a nonrefundable filing fee of five hundred dollars ($500);

(15) Any offer or sale of a charitable gift annuity as that term is defined in § 56-52-102;

(16) An offer or sale of a security effected by a Canadian broker-dealer and its agents if, at the time of the offer or sale, the Canadian broker-dealer and its agents have qualified for exemption from registration with the commissioner of commerce and insurance pursuant to § 48-1-109; and

(17) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this part in a security that:

(A) Is rated at the time of the transaction by a nationally recognized statistical rating organization in one (1) of its four (4) highest rating categories; or

(B) Has a fixed maturity or a fixed interest or dividend, if:

(i) A default has not occurred during the current fiscal year or within the three (3) previous fiscal years or during the existence of the issuer and any predecessor if less than three (3) fiscal years, in the payment of principal, interest, or dividends on the security; and

(ii) The issuer is engaged in business, is not in the organizational stage or in bankruptcy or receivership, and is not and has not been within the previous twelve (12) months a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(18) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this part in a security of a foreign issuer:

(A) That is a margin security defined in regulations or rules adopted by the board of governors of the federal reserve system; or

(B) That relates to securities, including american depository receipts (ADRs) representing such securities, that are exempted from § 12(g) of the Securities Exchange Act of 1934, codified in 15 U.S.C. § 78l(g), pursuant to § 12(g)(3), codified in 15 U.S.C. § 78l(g)(3). This subdivision (b)(18)(B) shall apply if the foreign issuer of the securities is in compliance with the conditions of Rule 12g3-2(b), compiled in 17 CFR 240.12g3-2(b), promulgated under the Securities Exchange Act of 1934, compiled in 15 U.S.C. § 78a et seq., and the primary trading market of the foreign issuer:

(i) Qualifies as a primary trading market as that term is defined in Rule 12g3-2(b), note 1 to paragraph (b)(1);

(ii) Maintains listing requirements;

(iii) Has delisting authority; and

(iv) Has disclosure requirements; or

(C) If, at the time of the transaction, the foreign issuer maintains a listing that:

(i) Includes the following:

(a) A description of the business and operations of the foreign issuer;

(b) The names of the executive officers and directors (or their corporate equivalents in the foreign issuer's country of domicile), if any;

(c) An audited balance sheet of the foreign issuer as of a date within eighteen (18) months before the date of the transaction or, in the case of a reorganization or merger, either an audited balance sheet of each party to the reorganization or merger or a pro forma balance sheet of the combined organization, in each case as of a date within eighteen (18) months before the date of the transaction; and

(d) An audited income statement for each of the foreign issuer's immediately preceding two (2) fiscal years or for the period of existence of the issuer, whichever is shorter, or, in the case of a reorganization or merger either an audited income statement of each party to the reorganization or merger or a pro forma income statement of the combined organization, in each case as of a date within eighteen (18) months before the date of the transaction; and

(ii) Is published in:

(a) Standard & Poor's Standard Corporation Records, including electronic formats of the publication on CD-ROM and the Internet;

(b) Any other nationally recognized securities manual that meets or exceeds the standards of Standard & Poor's Standard Corporation Records; or

(c) A securities manual designated by the commissioner through rule promulgated in accordance with § 48-1-116;

(19) A nonissuer transaction by an investment adviser registered pursuant to § 203 of the federal Investment Advisers Act of 1940, codified in 15 U.S.C. § 80b-3, with investments under management in excess of one hundred million dollars ($100,000,000) acting in the exercise of discretionary authority in a signed record for the account of others; and

(20) Any non-issuer transaction by or through a broker-dealer, registered or exempt from registration under this chapter, effecting an unsolicited order or offer to purchase; provided, that the broker-dealer acts solely as an agent for the purchaser, has no direct or indirect interest in the sale or distribution of the security ordered, and receives no commission, profit, or other compensation from any source other than the purchaser; and provided further, that the commissioner may by rule require that the customer acknowledge upon a specified form that the sale was unsolicited, and that a signed copy of each such form be preserved by the broker-dealer for a specified period.



§ 48-1-104 - Securities registration requirement -- Civil penalty.

(a) It is unlawful for any person to sell any security in this state unless:

(1) It is registered under this part;

(2) The security or transaction is exempted under § 48-1-103; or

(3) The security is a covered security.

(b) The commissioner may, after notice and opportunity for a hearing under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, impose a civil penalty against any person found to be in violation of this section, or any regulation, rule or order adopted or issued under this section, in an amount not to exceed ten thousand dollars ($10,000) per violation.



§ 48-1-105 - Registration by coordination.

(a) Any security for which a registration statement under the Securities Act of 1933, compiled in 15 U.S.C. § 77a et seq., as amended, or a notification under Regulation A of the Securities Act of 1933, codified in 17 CFR 230.251 et seq., as amended, has been filed in connection with the same offering may be registered by coordination as provided in this section.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the consent to service of process required by § 48-1-124(e):

(1) Three (3) copies of the latest form of prospectus or offering circular filed under the Securities Act of 1933, compiled in 15 U.S.C. § 77a et seq., as amended, or Regulation A thereunder, codified in 17 CFR 230.251 et seq.;

(2) If the commissioner by rule requires, a copy of the charter and bylaws (or their substantial equivalents) of the issuer, as then in effect, a copy of any agreements with or among underwriters, a copy of any indenture or other instrument governing the issuance of the security to be registered, and a specimen or copy of the security;

(3) If the commissioner by rule requires, copies of any other documents filed under the Securities Act of 1933, as amended, or Regulation A thereof;

(4) An undertaking to forward promptly to the commissioner all amendments to the prospectus or offering circular; and

(5) If the commissioner by order requires, such other information as is necessary to determine that the registration statement does not include any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading.

(c) (1) A registration statement under this section which has been filed with the securities and exchange commission (SEC) automatically becomes effective with the commissioner when it is declared effective by the SEC if all the following conditions are satisfied:

(A) No stop order is in effect and no proceeding is pending under § 48-1-108;

(B) The registration statement has been on file with the commissioner for at least five (5) days; and

(C) A statement of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commissions has been on file for two (2) full business days or such shorter period as the commissioner permits by rule or order and the offering is made within those limitations.

(2) The registrant shall promptly notify the commissioner by telephone, telegram, or other electronic means, of the date and time when the registration statement or notification filed with the SEC is declared effective by the SEC and the contents of the price amendment, if any, and shall promptly file a post-effective amendment containing the information and documents in the price amendment. "Price amendment" means the final amendment filed with the SEC, which includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price.

(3) The commissioner may by rule or order waive either or both of the conditions specified in subdivisions (c)(1)(B) and (C). If the registration statement or notification filed with the SEC is declared effective by the SEC before all the conditions in this subsection (c) are satisfied and they are not waived, the registration statement automatically becomes effective with the commissioner as soon as all the conditions are satisfied.

(4) If the registrant advises the commissioner of the date when the registration statement or notification filed with the SEC is expected to be declared effective, the commissioner shall promptly advise the registrant by telephone or telegram, at the registrant's expense, whether or not all the conditions are satisfied and whether or not the commissioner then contemplates the institution of a proceeding under § 48-1-108. This advice by the commissioner does not preclude the institution of such a proceeding at any time.



§ 48-1-106 - Registration by qualification.

(a) Any security may be registered by qualifications as provided in this section.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents, in addition to the consent to service of process required by § 48-1-124(e):

(1) Three (3) copies of an offering circular or prospectus containing such financial statements and such information, including information concerning the securities offered, the offering, the issuer, the issuer's promoters, directors, officers, security holders and personnel, material contracts, litigation, transactions, and remuneration, as the commissioner shall specify by rule;

(2) A specimen or copy of the security being registered, a copy of the issuer's charter and bylaws (or their substantial equivalents), as then in effect, and a copy of any indenture or other instrument defining the rights of the holders of the security to be registered;

(3) A signed copy of an opinion of counsel as to the legality of the security being registered, and to the effect that the security, when sold, shall be legally issued, fully paid, nonassessable and, if a debt security, a binding obligation of the issuer;

(4) The written consent of any accountant, attorney, engineer, appraiser, or other person whose profession gives authority to a statement made by the accountant, attorney, engineer, appraiser, or other person, if any such person is named as having prepared or certified a report or valuation (other than a public and official document or statement) which is used in connection with the registration statement;

(5) A copy of any notice, circular, advertisement, sales literature, or communication, which is to be used in connection with the offering, containing such information as the commissioner may require by rule and subject to such terms and conditions as may be prescribed therein; and

(6) If the commissioner by rule or order requires such additional information or documents as are necessary to determine that the registration statement does not include any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading.

(c) A registration statement under this section shall become effective twenty (20) days following filing unless the commissioner by order specifies an earlier effective date, or the commissioner may by order defer the effective date for any reason shown to be in the public interest and necessary for the protection of investors.

(d) A prospectus which is part of a registration statement effective under this section shall be delivered to any purchaser at or prior to the execution by the purchaser of a written agreement to purchase, the delivery of a confirmation of sale, or the payment for securities offered by means of such prospectus, whichever occurs first.



§ 48-1-107 - Provisions applicable to registration generally.

(a) A registration statement with respect to a security may be filed by the issuer or a broker-dealer registered under this part.

(b) Every person filing a registration statement, except open-end investment companies or unit investment trusts registering pursuant to former subsection (c), shall pay a filing fee of one tenth of one percent (0.1%) of the maximum aggregate offering price at which the registered securities are to be offered in this state, but the fee shall in no case be more than one thousand dollars ($1,000) nor less than an amount which the commissioner shall by rule establish. When a registration statement is withdrawn before the effective date or before a preeffective stop order is entered under § 48-1-108, the commissioner shall retain the minimum filing fee established pursuant to this subsection (b) and return the remainder of the fee, if any, to the applicant.

(c) Every registration statement shall specify:

(1) The amount of securities to be offered in this state;

(2) The states in which a registration statement or similar document in connection with the offering has been or is to be filed; and

(3) Any adverse order, judgment, or decree entered in connection with the offering by the regulatory authorities in any state or by any court or by the securities and exchange commission.

(d) Any document filed under this part or a predecessor chapter within five (5) years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the document is currently accurate.

(e) The commissioner may by order permit the omission of any item of information or document from any registration statement if the commissioner finds that the omission of such information or document is in the public interest and inclusion of such information or document is not necessary for the protection of investors.

(f) The commissioner may by rule declare standards of fairness and reasonableness concerning securities offerings generally and may by rule or order require as a condition of registration that:

(1) Any security issued to a promoter within the past three (3) years or to be issued to a promoter for a consideration substantially different from the public offering price, or to any person for a consideration other than cash, be deposited in escrow for a reasonable period; and

(2) The proceeds from the sale of the security registered in this state be held in escrow until the issuer receives a specified amount from the sale of the security either in this state or elsewhere;

provided, that any such order be clearly shown to be in the public interest and necessary for the protection of investors. The commissioner may by rule determine the conditions of any escrow required hereunder, but the commissioner may not reject a depository solely because of its location in another state.

(g) Every registration statement is effective for one (1) year from its effective date, unless the commissioner is sooner notified of the completion of the offering, or unless such registration is sooner terminated by order of the commissioner. Notwithstanding the foregoing, when a prospectus is used more than nine (9) months after the effective date of the registration statement, the information contained therein shall be as of a date not more than sixteen (16) months prior to such use.

(h) So long as a registration statement is effective, the person who filed the registration statement shall file such reports as the commissioner shall by rule require, keep reasonably current the information contained in the registration statement, and disclose the progress of the offering. For the purpose of avoiding unnecessary duplication, the commissioner, insofar as the commissioner deems it practicable in administering this subsection (h), may cooperate with the securities administrators of other jurisdictions, the securities and exchange commission, any national securities exchange or national securities association registered under the Securities Exchange Act of 1934, compiled in 15 U.S.C. § 78a et seq., as amended, and any association of securities administrators.

(i) Any prospectus shall contain such other information as the commissioner may by rule require as being in the public interest and necessary for the protection of investors.

(j) In the exercise of the commissioner's power under this section, § 48-1-105 or § 48-1-106, the commissioner shall have authority by rule to classify prospectuses according to the nature and circumstances of their use or the nature of the security, issue, issuer, or otherwise, and, subject to such terms and conditions as the commissioner shall specify therein, to prescribe as to each class the form and contents which the commissioner may find to be in the public interest and necessary for the protection of investors.

(k) A registration statement may be withdrawn prior to its effectiveness or the issuance of a preeffective stop order under § 48-1-108. An effective registration statement may be withdrawn otherwise only in the discretion of the commissioner.

(l) A registration statement relating to a security may be amended after its effective date so as to increase the securities specified as proposed to be offered. As to securities not yet sold, such an amendment becomes effective when the commissioner so orders. In the case of securities which are sold in an amount in excess of the amount or number of securities specified in an effective registration statement, as proposed to be offered, the person or persons who filed the registration statement may, in accordance with rules the commissioner shall promulgate as in the public interest and necessary for the protection of investors, elect to have the registration of those securities deemed effective as of the time of their sale, upon payment to the commissioner, within six (6) months after the sale, of a registration fee equal to the difference between the registration fee previously paid and the amount of the fee which would have otherwise been applicable to those additional securities had they been included in the registration statement, if any, plus a late registration fee of twenty-five dollars ($25.00). Upon such an election and payment, the registration statement shall be considered to have been in effect with respect to those shares. Every person filing an amendment under this subsection (l) shall pay a filing fee, calculated in the manner specified in subsection (b), with respect to the additional securities.

(m) Any amendment to a registration statement which changes the name of the offering of securities shall pay a processing fee of fifty dollars ($50.00) payable upon the amendment's filing with the commissioner.



§ 48-1-108 - Stop order denying, suspending, or revoking registration.

(a) The commissioner may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement if the commissioner finds that:

(1) The order is in the public interest; and

(2) (A) The registration statement, or any amendment under § 48-1-107 (as of its effective date or as of the date of an order denying effectiveness), or any report under § 48-1-107(h) includes any untrue statement of a material fact or omits to state a material fact required to be stated therein or necessary to make the statements made therein, in light of the circumstances under which they were made, not misleading;

(B) Any provision of this part or any rule, order or condition lawfully imposed under this part has been willfully violated in connection with the offering by:

(i) The person filing the registration statement;

(ii) The issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling, controlled by, or under common control with the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or

(iii) Any underwriter;

(C) The security registered or sought to be registered is the subject of an administrative stop order or similar order or a permanent or temporary injunction of any court of competent jurisdiction entered under any other federal or state act applicable to the offering; provided, that the commissioner may not:

(i) Institute a proceeding against an effective registration statement under this subdivision (a)(2)(C) more than one (1) year from the date of the order or injunction relied on; or

(ii) Enter an order under this subdivision (a)(2)(C) on the basis of an order or injunction entered under any other state act, unless that order or injunction was based on facts which would currently constitute a ground for a stop order under this section;

(D) The issuer's enterprise or method of business includes or would include activities which are illegal where performed;

(E) The offering has worked or tended to work a fraud upon purchasers or would so operate;

(F) When a security is sought to be registered by coordination, there has been a failure to comply with the undertaking required by § 48-1-105(b)(4); or

(G) The applicant or registrant has failed to pay the proper filing fee; provided, that the commissioner may enter only a denial order under this subdivision (a)(2)(G) and the commissioner shall vacate any such order when the deficiency has been corrected.

(b) No order may be entered under any part of this section without full compliance with § 48-1-116. Upon issuance of an order under this section, the commissioner shall give notice of the issuance of such order and of the reasons therefor and opportunity for hearing by personal service or the sending of confirmed telegraphic notice. The commissioner shall vacate or modify the order at any time for good cause or if such registration statement or prospectus has been filed or amended in accordance with such order.

(c) The commissioner may not institute a stop order proceeding against an effective registration statement on the basis of a fact or transaction known to the commissioner when the registration statement became effective, unless the proceeding is instituted within the thirty (30) days immediately following the date the registration statement became effective.

(d) In any case in which the commissioner is authorized to issue a stop order denying, suspending or revoking the effective registration of the securities of an issuer, the commissioner may impose a fine of five thousand dollars ($5,000) upon the issuer of such securities for all violations arising from any single transaction.



§ 48-1-109 - Registration of broker-dealers, agents, and investment adviser.

(a) It is unlawful for any person to transact business from or in this state as a broker-dealer or agent unless such person is registered as a broker-dealer or agent under this part, except that:

(1) A bank shall be exempt from registration as a broker-dealer to the extent its activities are excepted under either the definition of "broker" in § 3(a)(4)(B) of the Securities Exchange Act of 1934, codified in 15 U.S.C. § 78c(a)(4)(B), or the definition of "dealer" in § 3(a)(5)(C) of the Securities Exchange Act of 1934, codified in 15 U.S.C. § 78c(a)(5)(C);

(2) A person who limits such person's activity as a broker-dealer to acting solely as a broker-dealer with regard to charitable gift annuities, as that term is defined by § 56-52-102, shall be exempt from registration as a broker-dealer;

(3) A person who limits such person's activity as an agent to acting solely as an agent on behalf of a person who is eligible for the exemption from broker-dealer registration in subdivision (a)(2) shall be exempt from registration as an agent.

(b) It is unlawful for any broker-dealer to employ an agent to transact business as an agent unless the agent is registered under this part. The registration of an agent is not effective during any period when the agent is not associated with a particular broker-dealer registered under this part. When an agent begins or terminates a connection with a broker-dealer, or begins or terminates those activities which make such person an agent, both the agent and the broker-dealer shall promptly notify the commissioner.

(c) It is unlawful for any person to transact business from or in this state as an investment adviser or investment adviser representative unless:

(1) The person is registered as an investment adviser or investment adviser representative under this part;

(2) The person is required to register as an investment adviser pursuant to § 203 of the Investment Advisers Act of 1940, codified in 15 U.S.C. § 80b-3; provided, however, that an initial notice filing, consisting of any documents filed with the securities and exchange commission, a consent to service of process, and a nonrefundable fee of one hundred dollars ($100) shall be filed with the commissioner or the commissioner's designee, with payment of any reasonable costs charged by the designee for processing such filings, ten (10) days prior to the person acting as an investment adviser as defined by § 48-1-102(10); and a renewal notice filing containing such information as the commissioner by rule requires and a nonrefundable fee of one hundred dollars ($100) shall be filed with the commissioner or the commissioner's designee, with payment of any reasonable costs charged by the designee for processing such filing for each successive year in which such person acts as such investment adviser; every notice filing of an investment adviser expires annually, unless timely renewed, on December 31 of each year; or

(3) The person's only clients in this state are insurance companies.

(d) (1) Every registration of a broker-dealer or investment adviser expires annually, unless timely renewed, on December 31 of each year.

(2) Every registration of an agent or investment adviser representative expires annually, unless timely renewed, on December 31 of each year.

(3) Every notice filing of an investment adviser expires annually, unless timely renewed, on December 31 of each year.

(4) A registration or notice filing is timely renewed if the renewal application, all required exhibits, and fees are on file in the office of the commissioner, or such other locations in or out of this state as the commissioner by rule designates, by the close of business of the date of expiration or by December 31 of each year, if such close of business is on a business weekday or else by the close of business of the first business weekday prior to the date of expiration.

(e) The commissioner may, after notice and an opportunity for a hearing under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, impose a civil penalty against any person found to be in violation of this section, or any regulation, rule or order adopted or issued under this section, in an amount not to exceed ten thousand dollars ($10,000) per violation.

(f) It is unlawful for any investment adviser to employ an investment adviser representative unless the investment adviser representative is registered under this part. The registration of an investment adviser representative is not effective during any period when the investment adviser representative is not associated with a particular investment adviser. When an investment adviser representative begins or terminates a connection with an investment adviser, or begins or terminates those activities which makes that person an investment adviser representative, both the investment adviser representative and the investment adviser shall promptly notify the commissioner.

(g) Notwithstanding subsection (a), a Canadian broker-dealer that is resident in Canada and has no office or other physical presence in the United States and is not an office of, branch of, or a natural person associated with, a broker-dealer otherwise registered in the United States may transact business in this state without registering with the commissioner of commerce and insurance as a broker-dealer under the following conditions:

(1) The business transacted in this state by the Canadian broker-dealer must be limited to the effecting of or attempt to effect transactions in securities:

(A) With or for a natural person who regularly resides in Canada and who is temporarily present in this state and with whom the Canadian broker-dealer had a bona fide customer relationship before the natural person entered the United States; or

(B) With or for a natural person who is a resident of this state, or is temporarily present in this state, and who contributes to, or is or will be entitled to receive the income and assets from, a Canadian retirement account;

(2) The Canadian broker-dealer files the following with the commissioner of commerce and insurance:

(A) An annual notice in the form prescribed by the commissioner of commerce and insurance;

(B) A consent to service of process; and

(C) An annual fee of two hundred dollars ($200);

(3) The Canadian broker-dealer is a member of a self-regulatory organization or stock exchange in Canada;

(4) The Canadian broker-dealer maintains its provincial or territorial registration and its membership in a self-regulatory organization or stock exchange in good standing;

(5) The Canadian broker-dealer discloses to its customers in this state that the Canadian broker-dealer is not subject to the full regulatory requirements of this part; and

(6) The Canadian broker-dealer is not in violation of § 48-1-121 and all rules promulgated thereunder.

(h) Notwithstanding subsection (a), a Canadian agent representing a Canadian broker-dealer transacting business in this state pursuant to this section need not register with the commissioner of commerce and insurance as an agent; provided, that such agent is registered in good standing in the appropriate Canadian jurisdiction.



§ 48-1-110 - Registration procedure.

(a) (1) A broker-dealer, agent, investment adviser, or investment adviser representative may obtain an initial or renewal registration by filing with the commissioner or the commissioner's designee an application, together with a consent to service of process pursuant to § 48-1-124(e), and by paying any reasonable costs charged by the designee for processing such filings.

(2) The application shall be on such form and contain such information as the commissioner by rule requires concerning such matters as:

(A) The applicant's form and place of organization;

(B) The applicant's proposed method of doing business;

(C) The qualifications and business history of the applicant and, if appropriate, the qualifications and business history of any affiliate, partner, officer, director, or any person occupying a similar status or performing similar functions for the applicant;

(D) Any injunction or administrative order or conviction of a misdemeanor involving a security or any aspect of the securities business and any conviction of a felony; and

(E) The applicant's financial condition and history.

(3) The commissioner may by rule require an applicant for initial registration to publish an announcement of the application in one (1) or more specified newspapers published in this state.

(4) If no denial order is in effect and no proceeding is pending under § 48-1-112, such registration becomes effective at twelve o'clock (12:00) noon, Nashville time, of the thirtieth day after an application is filed. The commissioner may by rule or order specify an earlier effective date, and may by order defer the effective date until twelve o'clock (12:00) noon, Nashville time, of the thirtieth day after the filing of any amendment.

(5) Registration of a broker-dealer automatically constitutes registration of any partner, officer, or director of the broker-dealer, or a person occupying a similar status or performing similar functions.

(b) Every applicant for initial or renewal registration shall pay a nonrefundable filing fee of two hundred dollars ($200) in the case of a broker-dealer, fifty dollars ($50.00) in the case of an agent, two hundred dollars ($200) in the case of an investment adviser, and fifty dollars ($50.00) in the case of an investment adviser representative.

(c) A registered broker-dealer or investment adviser may file an application for registration of a successor, whether or not the successor is then in existence, for the unexpired portion of the year. There shall be no filing fee for the registration of any successor.

(d) The commissioner may by rule require a minimum net capital for registered broker-dealers and investment advisers.

(e) The commissioner may by rule require registered broker-dealers, agents, investment advisers, and investment adviser representatives to post surety bonds in amounts up to ten thousand dollars ($10,000), or reasonable fidelity bonds, and may determine their conditions. Any appropriate deposit of cash or securities shall be accepted in lieu of any surety bond so required. No surety bond may be required of any registrant whose net capital, which may be defined by rule, exceeds one hundred thousand dollars ($100,000). Every surety bond shall provide coverage of any suit thereon by any person who has a cause of action under § 48-1-122 and, if the commissioner by rule requires, by any person who has a cause of action not arising under this part. No suit may be maintained to enforce any liability on any bond unless brought within two (2) years after the sale or other act upon which such suit is based.

(f) (1) Any person who is included in the definition of "issuer" by virtue of § 48-1-102(13)(A)(iii) shall register as an issuer-dealer unless either:

(A) Such person sells less than one hundred thousand dollars ($100,000) per year in undivided fractional interests in oil, gas, or other mineral interests in any twelve-month period; or

(B) Such person contributes money or services for lease acquisition and drilling or mining activities on property covered by the undivided fractional interests in proportion to the person's interest in the proceeds from such activities on the same basis as all purchasers of undivided fractional interests. For purposes of this provision, services shall be valued at the fair market value of similar services and at competitive rates, and such value shall be established prior to the sale of any interests.

(2) An issuer-dealer is not deemed to be a "broker-dealer" and is not subject to regulation other than as provided by this subsection (f) and rules permitted hereby so long as its securities business is restricted to the sale of undivided fractional interests.

(3) The commissioner shall by rule provide the forms for application and renewal as an issuer-dealer, the term of the registration, and fees for initial application and renewal which shall not exceed those provided by subsection (b) for broker-dealers.

(4) Registration as an issuer-dealer shall be effective thirty (30) days after receipt of a completed application and the appropriate fee, if any, unless denial proceedings are instituted or unless an earlier effective date is granted by order of the commissioner. The registration may be denied, revoked, or suspended if such action is in the public interest and if the applicant or any affiliate, partner, officer, director, or any person occupying a similar status or performing similar functions:

(A) Has filed an application for registration which included any untrue statement of a material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading;

(B) Has been convicted within the past ten (10) years of any misdemeanor involving any aspect of the securities business or an investment-related business, or any felony;

(C) Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business or any investment-related business; or

(D) Is the subject of any order entered within the past ten (10) years by any agency of any jurisdiction having regulatory authority with respect to the securities business or any investment-related business, denying, revoking, or suspending a registration as a broker-dealer, agent, investment adviser, or the substantial equivalent of those terms as defined in this part, or ordering such person to cease and desist from continuing any conduct or practice involving any investment-related transaction based on fraud, deceit, or misrepresentation, or applicable law similar to § 48-1-121(a) and (b).

(g) (1) When an applicant is registering as an agent with a broker-dealer exempt from registration with the securities and exchange commission under § 15(a)(1) of the Securities Exchange Act of 1934, codified in 15 U.S.C. § 87o(a)(1), and whose business is limited to conducting an offering or series of offerings of an affiliate to residents of Tennessee, the commissioner may exempt the applicant from examination on federal and general securities law principles otherwise required and require an appropriate examination on state law if the commissioner finds that such exemption is in the public interest and that the examinations are not necessary for the protection of investors. The applicant's registration as an agent shall not be renewed beyond the termination date of the offering or series of offerings. To register subsequently as an agent with any other broker-dealer, the applicant shall then pass the appropriate examinations otherwise required by rule.

(2) (A) This subsection (g) shall expire on June 30, 1990, unless the commissioner by rule authorized by § 48-1-116 continues the exemption provided for in this subsection (g).

(B) Any agent who is registered hereunder may renew its registration after the expiration of this subsection (g) until the offering or series of offerings conducted by the broker-dealer are terminated.



§ 48-1-111 - Records and reports -- Examinations.

(a) Every registered broker-dealer and investment adviser shall make and keep such accounts, correspondence, memoranda, papers, books, and other records as the commissioner by rule prescribes. All records so required shall be preserved for three (3) years unless the commissioner by rule prescribes otherwise for particular types of records.

(b) Every registered broker-dealer and investment adviser shall file such financial reports and other documents as the commissioner by rule prescribes.

(c) If the information contained in any document filed with the commissioner is or becomes inaccurate or incomplete in any material respect, the registrant shall promptly file a correcting amendment.

(d) (1) All the records referred to in subsection (a) are subject at any time and from time to time to such reasonable periodic, special, or other examinations, within or without this state, by representatives of the commissioner, as the commissioner deems necessary or appropriate in the public interest or for the protection of investors.

(2) The cost of such examination shall be borne by the person examined in the same manner as is then provided for insurance companies; provided, that not more than two (2) such examinations shall be charged to such person in any twelve-month period.

(3) For the purpose of avoiding unnecessary duplication of examinations, the commissioner, insofar as the commissioner deems it practicable in administering this subsection (d), may cooperate with the securities administrators of other states, the securities and exchange commission, any national securities exchange or national securities association registered under the Securities Exchange Act of 1934, compiled in 15 U.S.C. § 78a et seq., as amended, or any securities administrators' association.



§ 48-1-112 - Denial, revocation, suspension, cancellation, or withdrawal of registration.

(a) The commissioner may by order deny, suspend, or revoke any registration under this part if the commissioner finds that:

(1) The order is in the public interest and necessary for the protection of investors; and

(2) The applicant or registrant or, in the case of a broker-dealer or investment adviser, any affiliate, partner, officer, director, or any person occupying a similar status or performing similar functions:

(A) Has filed an application for registration which as of its effective date, or as of any date after filing in the case of an order denying effectiveness, includes any untrue statement of a material fact or omits to state any material fact required to be stated therein or necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading;

(B) Has willfully violated or willfully failed to comply with any provision of this part or a predecessor chapter or any rule or order under this part or a predecessor chapter, including, without limitation, any net capital requirements;

(C) Has been convicted of any felony, or within the previous ten (10) years has been convicted of a misdemeanor involving a security or any aspect of the securities business or any investment-related business;

(D) Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business or any investment-related business;

(E) Is the subject of an order of the commissioner denying, suspending, or revoking any registration as a broker-dealer, agent, investment adviser, or investment adviser representative, or ordering any person to cease and desist from violating any provision of this part;

(F) (i) (a) Is the subject of any order entered within the past ten (10) years by the securities administrator of any other jurisdiction or by the securities and exchange commission or any other federal or state agency having jurisdiction over investment-related businesses:

(1) Denying or revoking any registration as a broker-dealer, agent, investment adviser, or investment adviser representative, or the substantial equivalent of those terms as defined in this part; or

(2) Ordering such person to cease and desist from any conduct or practice involving any aspect of the securities business or any investment-related business based on findings of fraud, deceit, or misrepresentation or violations of laws similar to § 48-1-121(a) or (b); or

(b) Is the subject of an order suspending or expelling such person from a national securities exchange or national securities association registered under the Securities Exchange Act of 1934, compiled in 15 U.S.C. § 78a et seq., as amended, or is the subject of a United States post office fraud order;

(ii) The commissioner may not either:

(a) Institute a revocation or suspension proceeding under this subdivision (a)(2)(F) more than one (1) year from the date of the order relied on as long as the registrant notified the commissioner within thirty (30) days of the date of the order; or

(b) Enter an order under this subdivision (a)(2)(F) on the basis of an order under another jurisdiction's act unless that order was based on facts which would currently constitute a ground for an order denying or revoking registration under this part, or is based on findings of fraud, deceit, misrepresentation or violations of law similar to § 48-1-121(a) and (b);

(G) Has engaged in dishonest or unethical practices in the securities business;

(H) Is insolvent, either in the sense that the applicant's liabilities exceed its assets or in the sense that it cannot meet its obligations as they mature; provided, that the commissioner may not enter an order against a broker-dealer or investment adviser under this subdivision (a)(2)(H) without a specific finding that the broker-dealer or investment adviser is insolvent;

(I) Is not qualified on the basis of such factors as training, experience, and knowledge of the securities business, except as otherwise provided in subsection (c);

(J) Has failed reasonably to supervise such person's agents if the person is a broker-dealer, or such person's investment adviser representatives if the person is an investment adviser; or

(K) Has failed to pay any required fee; provided, that the commissioner shall vacate any such order when the deficiency has been corrected.

(b) The commissioner may not institute a revocation or suspension proceeding under subsection (a) based solely on material facts actually known by the commissioner unless an investigation or the revocation or suspension proceeding is instituted within one (1) year after the commissioner actually acquires knowledge of the material facts.

(c) The following provisions govern the application of subdivision (a)(2)(I):

(1) The commissioner may not enter an order against a broker-dealer on the basis of the lack of qualification of any person other than:

(A) The broker-dealer personally if the broker-dealer is an individual;

(B) A general partner, officer, director, or controlling person of such broker-dealer; or

(C) An agent of such broker-dealer;

(2) The commissioner may not enter an order against an investment adviser on the basis of the lack of qualification of any person other than:

(A) The investment adviser personally if the investment adviser is an individual;

(B) A general partner, officer, director, or controlling person of such investment adviser; or

(C) An investment adviser representative;

(3) The commissioner may not enter an order solely on the basis of lack of experience if the applicant or registrant is qualified by training or knowledge or both;

(4) The commissioner shall consider that an agent who will work under the supervision of a registered broker-dealer need not have the same qualifications as such broker-dealer;

(5) The commissioner shall consider that an investment adviser is not necessarily qualified solely on the basis of experience as a broker-dealer or agent. When the commissioner finds that an applicant for registration (including a renewal of an effective registration) as a broker-dealer is not qualified as an investment adviser, the commissioner may by order condition the applicant's registration as a broker-dealer upon the registrant's not transacting business in this state as an investment adviser;

(6) The commissioner may by rule provide for an examination, which may be written or oral or both, to be taken by any class of or all applicants for registration as a broker-dealer or investment adviser, as well as persons who represent or will represent a broker-dealer or an investment adviser in doing any broker-dealer or investment adviser activities;

(7) The commissioner shall consider that an investment adviser representative who will work under the supervision of a registered investment adviser need not have the same qualification as such investment adviser;

(d) In any case in which the commissioner is authorized to deny, revoke, or suspend the registration of a broker-dealer, agent, investment adviser, investment adviser representative, or applicant for broker-dealer, agent, investment adviser, or investment adviser representative registration, the commissioner may, in lieu of or in addition to such disciplinary action, impose a civil penalty in an amount not to exceed five thousand dollars ($5,000) for all violations for any single transaction.

(e) Pending final determination whether or not any registration under this section shall be revoked, the commissioner may by order suspend such registration, if after notice and opportunity for hearing, the commissioner finds such suspension to be in the public interest and necessary for the protection of investors.

(f) (1) Upon such terms and conditions as the commissioner deems in the public interest and necessary for the protection of investors, any registered broker-dealer, agent, investment adviser, or investment adviser representative may withdraw from registration by filing a written notice of withdrawal with the commissioner or by filing a notice of withdrawal through a designated filing depository.

(2) Withdrawal from registration as a broker-dealer, agent, investment adviser, or investment adviser representative becomes effective thirty (30) days after receipt of an application to withdraw or within such shorter period of time as the commissioner by order may permit.

(g) If the commissioner finds that any registered broker-dealer, agent, investment adviser, or investment adviser representative is no longer in existence or has ceased to do business as a broker-dealer, agent, investment adviser, or investment adviser representative, the commissioner shall by order cancel the registration of such broker-dealer, agent, investment adviser, or investment adviser representative.



§ 48-1-113 - Filing of sales and advertising literature.

The commissioner may by rule require the filing of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser, unless the security or transaction is exempted by § 48-1-103.



§ 48-1-114 - Unlawful representation concerning registration or exemption.

(a) Neither the fact that an application for registration or notice filing under §§ 48-1-109 -- 48-1-112 or a registration statement or notice filing under §§ 48-1-104 -- 48-1-108 has been filed, nor the fact that a person or security is effectively registered, constitutes a finding by the commissioner that any document filed under this part is true, complete, and not misleading.

(b) Neither any such fact nor the fact that an exemption or exception is available for a security or transaction means that the commissioner has passed in any way upon the merits or qualifications of, or that the commissioner has recommended or given approval to, any person, security, or transaction.

(c) Any representation to the contrary is unlawful.



§ 48-1-115 - Administration.

(a) The administration this part shall be vested in the commissioner. The commissioner, as authorized by the governor, shall appoint a director of securities and may delegate to such director of securities, by rule, such of the commissioner's powers and duties hereunder as are appropriate for the protection of investors and the efficient administration of this part.

(b) The commissioner has the authority to employ attorneys, auditors, examiners, investigative agents, clerks and stenographers and other professional and clerical employees as the proper administration of this part may require.

(c) The commissioner, or any persons employed by the commissioner, shall be paid, in addition to their regular compensation, the transportation fare, board, lodging, and other traveling expenses necessary and actually incurred by each of them in the performance of their duties under this part.

(d) The revenues collected by the commissioner under this part are for the purpose of defraying a portion of the expenses incurred by the commissioner in the administration of this part. Such fees shall be payable in addition to other fees and taxes now required by law and shall be expendable receipts for the use of the commissioner in defraying a portion of the cost of the administration of this part.

(e) (1) It is unlawful for the commissioner or any of the commissioner's officers or employees to use for personal benefit any information which is filed with or obtained by the commissioner and which is not made public. No provision of this part authorizes the commissioner or any of the commissioner's officers or employees to disclose any such information except among themselves or when necessary or appropriate in a proceeding or investigation under this part.

(2) No provision of this part either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the commissioner or any of the commissioner's officers or employees.

(f) (1) The commissioner may designate filing depositories for all records required to be filed and maintained under this part. These records may be maintained in original form or by means of microfilm, microfiche, microphotographic reproduction, photographic reproduction, word processing, computerization, or other acceptable reproductive methods.

(2) The commissioner is further authorized to participate, in whole or in part, in the Central Registration Depository systems Web Central Registration Depository (Web CRD) and Web Investment Advisers Registration Depository (IARD), in cooperation with the Financial Industry Regulatory Authority (FINRA) or any successor regulatory entity, the North American Securities Administrators Association (NASAA), other states, the United States, and other entities, to the extent the commissioner deems participation as being in the public interest and necessary for the protection of investors.

(3) The commissioner is further authorized to participate, in whole or in part, in securities registration depository systems, in cooperation with NASAA, other states, the United States, and other entities, to the extent the commissioner deems participation as being in the public interest and necessary for the protection of investors.



§ 48-1-116 - Rules, forms, orders, and hearings.

(a) The commissioner may from time to time make, promulgate, amend, and rescind such rules, forms, and orders as are necessary to carry out this part, including rules, forms, and orders governing registration statements, applications, and reports, and defining any terms, whether or not used in this part, insofar as the definitions are not inconsistent with this part. For the purpose of rules and forms, the commissioner may classify securities, persons, and matters within the commissioner's jurisdiction, and prescribe different requirements for different classes.

(b) No rule, form, or order may be made, promulgated, amended, or rescinded unless the commissioner finds that the action is in the public interest, necessary for the protection of investors and consistent with the purposes fairly intended by the policy and provisions of this part. In prescribing rules and forms, the commissioner may cooperate with the securities administrators of other jurisdictions, the securities and exchange commission, or any national securities exchange or national securities association registered under the Securities Exchange Act of 1934, compiled in 15 U.S.C. § 78a et seq., as amended, with a view to effectuating the policy of this part to achieve maximum uniformity in the form and content of registration statements, applications, and reports wherever practicable.

(c) (1) The commissioner may by rule prescribe:

(A) The form and content of financial statements required under this part;

(B) The circumstances under which consolidated financial statements shall be filed; and

(C) Whether or not any required financial statements shall be certified by independent or certified public accountants.

(2) All financial statements shall be prepared in accordance with generally accepted accounting principles or the rules adopted by the securities and exchange commission.

(d) No provision of this part imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form, order, or interpretive opinion under § 48-1-117(e), of the commissioner, notwithstanding that the rule, form, or order may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

(e) (1) All rules and forms provided for in this part shall be adopted, promulgated, and contested as provided in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(2) No order may be entered under this part (except routine orders of effective registration, registration termination by operation of law, or registration abandonment) without:

(A) Notice to the affected parties (which shall be prior notice unless the commissioner determines that prior notice would not be in the public interest and would be detrimental to the protection of investors);

(B) Opportunity for a hearing before the commissioner; and

(C) Written findings of fact and conclusions of law.

(3) Every investigation, hearing or other proceeding (other than private investigations under § 48-1-118(a)) held under this part which determines or affects the legal rights, duties, or privileges of particular specified parties shall be deemed to be a "contested case" under the Uniform Administrative Procedures Act, and shall be conducted as required by that act.



§ 48-1-117 - Administrative files and opinions.

(a) A document is filed when it is received by the commissioner.

(b) The commissioner shall keep a register of all applications for registration and registration statements which are or have ever been declared effective under this part and all denial, suspension, or revocation orders which have ever been entered under this part. The register shall be open for public inspection during the commissioner's normal business hours.

(c) The information contained in or filed with any registration statement, application, notice filing, or report may be made available to the public under such rules as the commissioner prescribes.

(d) Upon request and upon payment of such reasonable charges as the commissioner by rule prescribes, the commissioner shall furnish to any person photostatic or other copies (certified under the commissioner's seal of office if requested) of any entry in the register or any document which is a matter of public record. In any proceeding or prosecution under this part, any copy so certified is prima facie evidence of the contents of the entry or document certified.

(e) The commissioner, in the commissioner's discretion, may honor requests from interested persons for interpretative opinions pertaining to this part.



§ 48-1-118 - Investigations and subpoenas.

(a) (1) The commissioner, in the commissioner's discretion, may:

(A) Make such public or private investigations within or outside of this state as the commissioner deems necessary to determine whether or not any person has violated or is about to violate any provision of this part or any rule, regulation, or order hereunder, or to aid in the enforcement of this part, or in the prescribing of rules hereunder;

(B) Require or permit any person to file a statement in writing, under oath or otherwise as the commissioner determines, as to all the facts and circumstances concerning the matter to be investigated; and

(C) Publish information concerning any violation of this part or any rule or order hereunder.

(2) All investigations conducted under this subsection (a) shall be commenced by an order of the commissioner, specifying the specific provision or provisions of this part which may have been or may be about to be violated and the basis for such investigation. Upon request, such order shall be made available to any person named in such order as being investigated.

(b) (1) For the purpose of conducting any investigation as provided in this section, the commissioner has the power to administer oaths, to call any party to testify under oath at such investigations, to require the attendance of witnesses, the production of books, records, and papers, and to take the depositions of witnesses.

(2) For such purposes, the commissioner is authorized to issue a subpoena for any witness or a subpoena duces tecum to compel the production of any books, records or papers. These subpoenas may be served by registered mail, return receipt requested, to the addressee's business mailing address, or by such personnel of the department of commerce and insurance as the commissioner may designate, or shall be directed for service to the sheriff of the county where such witness resides or is found or where such person in custody of any books, records, or papers resides or is found.

(c) In case of a refusal to obey a subpoena issued to any person under subsection (b), any circuit or chancery court of this state within the jurisdiction in which the person refusing to obey the subpoena is found or resides may issue to such person, upon application by the commissioner, an order requiring such person to appear before the court to show cause why the person should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished by the court as a contempt of court.

(d) (1) The commissioner may, with the written approval of the attorney general and reporter, issue to any person who has been or may be called to a hearing or other proceeding under this part, a written order requiring the individual to give testimony or provide other information which the person refuses to give or provide on the basis of the person's privilege against self-incrimination. Such order shall be issued only if the commissioner finds that:

(A) The testimony or other information from such individual may be in the public interest; and

(B) Such individual has refused or is likely to refuse to testify or provide other information on the basis of the individual's privilege against self-incrimination.

(2) Whenever any witness refuses, on the basis of the witness's privilege against self-incrimination, to testify or provide other information at any hearing or other proceeding under this part, and the person presiding over the proceeding delivers to the witness a written order issued under subdivision (d)(1), the witness may not refuse to comply with the order on the basis of the witness's privilege against self-incrimination; but no testimony or other information compelled under the order as to which the witness could validly assert the privilege against self-incrimination (or any information directly or indirectly derived from such testimony or other information) may be used against the witness in any criminal case, except a prosecution for perjury, false swearing, giving a false statement to the commissioner pursuant to this part, or otherwise failing to comply with the order.

(e) (1) In the case of any investigation conducted under this section, the commissioner may hold hearings, or may appoint an investigative agent to conduct such hearings who shall have the same powers and authority in conducting such hearings as are in this section granted to the commissioner. The agent shall be possessed of such qualifications as the commissioner may require.

(2) A transcript of the testimony and evidence and objections resulting from such hearings shall be taken, unless waived in writing by all parties present at such hearings. Copies of such transcript shall be available to all parties present at the hearing (to the extent of their testimony if a private hearing) upon payment of a reasonable fee for reproducing such transcript.

(3) All recommendations of the investigative agent shall be advisory only and shall not have the effect of an order of the commissioner.

(f) In any case where hearings are conducted by an investigative agent, such agent shall submit to the commissioner a written report which shall include a transcript of the testimony in evidence (if requested by the commissioner), findings of fact, and a recommendation of the action to be taken by the commissioner with reasons therefor. The recommendation of such agent shall be approved, modified, or disapproved by the commissioner. The commissioner may direct an investigative agent to take additional testimony or permit the introduction of further documentary evidence.

(g) In addition to any other hearings and investigations which the commissioner is authorized or required by this part to conduct, the commissioner is also authorized to hold general investigative hearings on the commissioner's own motion with respect to any matter under this part. A general investigative hearing as provided for herein may be conducted by any person designated by the commissioner for that purpose and may, but need not be, transcribed by the commissioner or by any other interested party. No formal action may be taken as a result of such investigative hearing, but the commissioner may take such action as the commissioner deems appropriate, based on the information developed in the hearing and on any other information which the commissioner may have.



§ 48-1-119 - Injunctions.

(a) Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this part or any rule or order hereunder, the commissioner may, in the commissioner's discretion, bring an action in the chancery court of any county in this state to enjoin the acts or practices and to enforce compliance with this part or any rule or order hereunder.

(b) Upon a proper showing, a permanent or temporary injunction, restraining order, writ of mandamus, disgorgement, or other proper equitable relief shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets.

(c) The court may not require the commissioner to post a bond.



§ 48-1-120 - Judicial review.

Any person aggrieved by a final order of the commissioner under this part may obtain judicial review of the order in the chancery court of Davidson County by proceedings in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 48-1-121 - Fraudulent acts or devices.

(a) It is unlawful for any person, in connection with the offer, sale or purchase of any security in this state, directly or indirectly, to:

(1) Employ any device, scheme, or artifice to defraud;

(2) Make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or

(3) Engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person.

(b) It is unlawful for any person who receives any consideration from another person primarily for advising the other person as to the value of securities or their purchase or sale, whether through the issuance of analyses or reports or otherwise, in this state, to:

(1) Employ any device, scheme, or artifice to defraud the other person;

(2) Engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon the other person; or

(3) Take or have custody of any securities or funds of any client except as the commissioner may by rule permit or unless the person is licensed as a broker-dealer under this part.

(c) It is unlawful for any person to make or cause to be made, in any document filed with the commissioner or in any proceeding under this part, any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading.

(d) The commissioner may, after notice and opportunity for a hearing under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, impose a civil penalty against any person found to be in violation of this section, or any regulation, rule or order adopted or issued under this section, in an amount not to exceed five thousand dollars ($5,000) per violation.



§ 48-1-122 - Civil liabilities.

(a) (1) Any person who:

(A) Sells a security in violation of §§ 48-1-104 -- 48-1-109, 48-1-110(f), or of any condition imposed under § 48-1-107(f), or any rule, or order under this part of which the person has notice; or

(B) Sells a security in violation of § 48-1-121(a) (the purchaser not knowing of the violation of § 48-1-121(a), and who does not carry the burden of proof of showing that the person did not know and in the exercise of reasonable care could not have known of the violation of § 48-1-121(a));

shall be liable to the person purchasing the security from the seller to recover the consideration paid for the security, together with interest at the legal rate from the date of payment, less the amount of any income received on the security, upon the tender of the security, or, if the purchaser no longer owns the security, the amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it and interest at the legal rate from the date of disposition.

(2) Tender shall require only notice of willingness to exchange the security for the amount specified.

(3) Any notice may be given by service as in civil actions or by certified mail addressed to the last known address of the person liable.

(b) (1) Any person who purchases a security in violation of § 48-1-121(a) (the seller not knowing of the violation of § 48-1-121(a), and who does not carry the burden of proof of showing that the purchaser did not know and in the exercise of reasonable care could not have known of the violation of § 48-1-121(a)) shall be liable to the person selling the security to the purchaser to return the security, plus any income received by the purchaser thereon, upon tender of the consideration received, or, if the purchaser no longer owns the security, the excess of the value of the security when the purchaser no longer owns the security, the excess of the value of the security when the purchaser disposed of it, plus interest at the legal rate from the date of disposition, over the consideration paid for the security.

(2) Tender requires only notice of willingness to pay the amount specified in exchange for the security.

(3) Any notice may be given by service as in civil actions or by certified mail to the last known address of the person liable.

(c) (1) Any person who willfully engages in any act or conduct which violates § 48-1-121 shall be liable to any other person (not knowing that any such conduct constituted a violation of § 48-1-121) who purchases or sells any security at a price which was affected by the act or conduct for the damages sustained as a result of such act or conduct unless the person sued shall prove that the person sued acted in good faith and did not know, and in the exercise of reasonable care could not have known, that such act or conduct violated § 48-1-121.

(2) Damages shall be the difference between the price at which the other person purchased or sold securities and the market value which the securities would have had at the time of the other person's purchase or sale in the absence of the act or conduct plus interest at the legal rate.

(d) Any person who shall make or cause to be made any statement in any application, report, or document filed pursuant to this part or any rule or order hereunder or any undertaking contained in a registration statement hereunder, or in any advice given in such person's capacity as an investment adviser, which statement was at the time and in the light of the circumstances under which it was made false or misleading with respect to any material fact, shall be liable to any person (not knowing that any such statement was false or misleading) who, in reliance upon such statement, shall have purchased or sold a security at a price which was affected by such statement, for damages (calculated as provided in subsections (a) and (b)) caused by such reliance, unless the person sued shall prove that the person sued acted in good faith and had no knowledge that such statement was false or misleading and in the exercise of reasonable care could not have known that such statement was false or misleading.

(e) A person seeking to enforce any liability under this section may sue either at law or in equity in any court of competent jurisdiction.

(f) In any such suit under this section, the court may, in its discretion, require an undertaking for the payment of the costs of such suit, and assess reasonable costs, including reasonable attorneys' fees, against either party litigant.

(g) Every person who directly or indirectly controls a person liable under this section, every partner, principal executive officer, or director of such person, every person occupying a similar status or performing similar functions, every employee of such person who materially aids in the act or transaction constituting the violation, and every broker-dealer or agent who materially aids in the act or transaction constituting the violation, are also liable jointly and severally with and to the same extent as such person, unless the person who would be liable under this subsection (g) proves that the person who would be liable did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There is contribution as in cases of contract among the several persons so liable.

(h) No action shall be maintained under this section unless commenced before the expiration of five (5) years after the act or transaction constituting the violation or the expiration of two (2) years after the discovery of the facts constituting the violation, or after such discovery should have been made by the exercise of reasonable diligence, whichever first expires.

(i) Any condition, stipulation, or provision binding any person acquiring any security to waive compliance with any provision of this part or any rule or order hereunder is void.

(j) The rights and remedies under this part are in addition to any other rights or remedies that may exist at law or in equity.

(k) The legal rate of interest shall be that as provided by § 47-14-121.



§ 48-1-123 - Criminal prosecution.

(a) Any person who willfully violates any provision of this part or who willfully violates any rule or order under this part commits a Class D felony. No person may be imprisoned for the violation of any rule or order if the person proves that the person had no actual knowledge of the rule or order.

(b) The commissioner may refer such evidence as is available concerning violations of this part or of any rule or order hereunder to the attorney general and reporter, or the district attorney general in the county where the violation was committed, either of whom may, with or without such a reference, institute the appropriate criminal proceedings under this part.

(c) Nothing in this part limits the power of this state to punish any person for any conduct which constitutes a crime by statute or at common law.



§ 48-1-124 - Scope of law -- Service of process.

(a) This part applies to persons who buy or sell securities from, in, or into this state, or who give or receive advice concerning the purchase or sale of securities from, in, or into this state.

(b) For the purpose of this section, a purchase or sale is made in this state, whether or not either party is then present in this state, when an offer to purchase or sell a security is accepted in this state.

(c) For the purpose of this section, an offer to buy or to sell is accepted in this state when acceptance is communicated to the offeror in this state and:

(1) Has not previously been communicated to the offeror, orally or in writing, outside this state; and

(2) Whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed (or at any post office in this state in the case of a mailed acceptance).

(d) Sections 48-1-109(c) and 48-1-121 apply when any act instrumental in effecting prohibited conduct is done in this state, whether or not either party is then present in this state.

(e) Every applicant for registration under this part and every issuer which proposes to offer a security in this state through any person acting on any agency basis in the common law sense shall file with the commissioner, in such form as the commissioner by rule prescribes, an irrevocable consent appointing the commissioner or the commissioner's successor in office to be the applicant's or issuer's attorney-in-fact to receive service of any lawful process in any noncriminal suit, action, or proceeding against the applicant or issuer or the applicant's or issuer's successor, executor, or administrator, which arises under this part or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. A person who has filed such a consent in connection with a previous registration need not file another. Service may be made by leaving a copy of the process in the office of the commissioner, but it is not effective unless:

(1) The plaintiff, who may be the commissioner in a suit, action, or proceeding instituted by the commissioner, forthwith sends notice of the service and a copy of the process by registered mail to the defendant or respondent at the defendant's or respondent's last address on file with the commissioner; and

(2) The plaintiff's affidavit of compliance with this subsection (e) is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(f) When any person, including any nonresident of this state, engages in conduct prohibited or made actionable by this part or any rule or order hereunder, and has not filed a consent to service of process under subsection (e) and personal jurisdiction over the person cannot otherwise be obtained in this state, the conduct shall be considered equivalent to the appointment of the commissioner or the commissioner's successor in office to be such person's attorney-in-fact to receive service of any lawful process to the same extent as if such person had filed a consent to service of process under subsection (e).

(g) When process is served under this section, the court, or the commissioner in a proceeding before the commissioner, shall order such continuance as may be necessary to afford the defendant or respondent reasonable opportunity to defend.

(h) Pursuant to Section 6(c) of the federal Philanthropy Protection Act of 1995, Public Law 104-62, codified in 15 U.S.C. § 80a-3a(c), this part shall not be preempted.



§ 48-1-125 - Notice filing and fee requirements for covered securities.

(a) (1) (A) Any issuer, except an issuer of any security that is a covered security under § 48-1-102(8)(F)(iv), which proposes to sell any security which is a covered security shall file with the commissioner, prior to a sale of such security in this state, a notice consisting of all documents filed with the securities and exchange commission, together with:

(i) A consent to service of process as provided under § 48-1-124(e); and

(ii) A nonrefundable filing fee of five hundred dollars ($500).

(B) Notwithstanding subdivisions (a)(1)(A)(i) and (ii), no filing or fee is required with respect to any security that is a covered security pursuant to § 48-1-102(8)(A), (8)(B), or (8)(C), or will be such a covered security upon completion of the transaction, or is a security of the same issuer that is equal in seniority or that is a senior security to a security that is a covered security pursuant to § 48-1-102(8)(A), (8)(B), or (8)(C).

(2) After the initial offer of a covered security in this state, all documents that are part of an amendment to a federal registration statement filed with the securities and exchange commission under the Securities Act of 1933, compiled in 15 U.S.C. § 77a et seq., shall be filed concurrently with the commissioner.

(3) All documents referred to in subdivisions (a)(1) and (2) which have been filed and recorded on the Electronic Data Gathering Access and Retrieval (EDGAR) system, the Interactive Data Electronic Applications (IDEA) system, or other electronic data gathering system maintained by the securities and exchange commission, may be utilized in lieu of filing such documents in paper form with the commissioner or the commissioner's designee; provided, that the person making the notice filing provides an accurate filing number or other identifying designation issued by the securities and exchange commission, and that a printed or electronically stored copy is immediately accessible to the commissioner or the commissioner's designee.

(b) (1) With respect to any security that is a covered security under § 48-1-102(8)(F)(iv), the issuer shall file with the commissioner, no later than fifteen (15) days after the first sale of such covered security in this state, a notice consisting of:

(A) An SEC Form D, including the Appendix and Part E signed by the issuer;

(B) A consent to service of process signed by the issuer; and

(C) A nonrefundable filing fee of five hundred dollars ($500).

(2) For purposes of this section, "Form D" is defined as the document, as adopted by the securities and exchange commission and in effect on September 1, 1996, entitled "FORM D; Notice of Sale of Securities pursuant to Regulation D, Section 4(6), and/or Uniform Limited Offering Exemption," including Part E and the Appendix.

(c) (1) Notice filings made pursuant to subsection (a) expire annually on December 31 of each year, except notice filings made by an investment company that is registered under the Investment Company Act of 1940, compiled in 15 U.S.C. § 80a-1 et seq., or that has filed a registration statement under the Securities Act of 1933, compiled in 15 U.S.C. § 77a et seq. Notice filings may be renewed by making a filing and paying a fee as provided under subsection (a) no later than the close of business on the tenth business day prior to the date of expiration.

(2) Notice filings made by an investment company that is registered under the Investment Company Act of 1940, or that has filed a registration statement under the Securities Act of 1933 expire annually two (2) months after the issuer's fiscal year end and may be renewed by making a filing and paying a fee as provided under subsection (a) within two (2) months after the issuer's fiscal year end.

(d) (1) The commissioner may issue a stop order suspending the offer and sale of a covered security, except a covered security under § 18(b)(1) of the Securities Act of 1933, codified in 15 U.S.C. § 77r(b)(1), upon a finding that:

(A) The order is in the public interest; and

(B) There is a failure to comply with any filing or fee required under this part.

(2) Any issuer of a covered security that does not promptly remedy a delay in payment of any fee or promptly remedy a delay in making any filing required under this part shall be deemed not to have complied with such filing or fee requirements. For purposes of this provision, an issuer will have promptly remedied a delay in payment or filing if such issuer remits such required fee or filing within ten (10) business days of receipt of notification of the delay or underpayment.



§ 48-1-126 - Exemptions from notice filing and fee requirements.

Notwithstanding § 48-1-125(a)(1)(A)(i) and (ii), the following covered securities are exempt from the notice filing and fee requirements set forth in § 48-1-125:

(1) Any covered security sold to an institutional investor, as defined under § 48-1-102;

(2) Any security that is defined to be a covered security pursuant to § 48-1-102 and is exempt from federal securities registration pursuant to § 3(a)(2) of the Securities Act of 1933;

(3) Any security that is defined to be a covered security pursuant to § 48-1-102 and is exempt from federal securities registration pursuant to § 3(a)(3) of the Securities Act of 1933;

(4) Any security that is defined to be a covered security pursuant to § 48-1-102 and is exempt from federal securities registration pursuant to § 3(a)(5) of the Securities Act of 1933;

(5) Any security that is defined to be a covered security pursuant to § 48-1-102 and is exempt from federal securities registration pursuant to § 3(a)(6) of the Securities Act of 1933;

(6) Any security that is defined to be a covered security pursuant to § 48-1-102 and is exempt from federal securities registration pursuant to § 3(a)(7) of the Securities Act of 1933;

(7) Any security that is defined to be a covered security pursuant to § 48-1-102 and is sold in a transaction exempt from federal registration pursuant to § 3(a)(9) of the Securities Act of 1933;

(8) Any security that is defined to be a covered security pursuant to § 48-1-102 and is sold in a transaction exempt from federal registration pursuant to § 3(a)(10) of the Securities Act of 1933;

(9) Any security that is defined to be a covered security pursuant to § 48-1-102 and is exempt from federal registration pursuant to § 3(a)(12) of the Securities Act of 1933;

(10) Any security that is defined to be a covered security pursuant to § 48-1-102 and is exempt from federal registration pursuant to § 3(a)(13) of the Securities Act of 1933;

(11) Any security that is defined to be a covered security pursuant to § 48-1-102 and is determined, by rule or order of the commissioner, that such notice filing is not necessary for the protection of investors; and

(12) Any security issued by a unit investment trust that is registered under the federal Investment Company Act of 1940, compiled in 15 U.S.C. § 80a-1 et seq., as amended, if:

(A) The units have been the subject of a previous notice filing and fee under this part and have been sold;

(B) The units are offered or sold by a broker-dealer registered under this part; and

(C) The units are sold by or on behalf of a sponsor or depositor of the unit investment trust or affiliate of the sponsor or depositor.






Part 2 - Miscellaneous Provisions

§ 48-1-201 - Participation certificates in bonds or notes secured by mortgages on realty.

Persons issuing and selling participation certificates in bonds or notes secured by mortgages or deeds of trust on land wherever located shall hold legal title to such bonds or notes in trust for the use and benefit of bona fide purchasers of such certificates to the extent of the interests sold to such purchasers, and such certificates and the interests represented thereby shall not be subject to the claims of creditors of the trustee holding legal title.












For-Profit Business Corporations

Chapter 11 - General Provisions

Part 1 - Short Title and Reservation of Power

§ 48-11-101 - Short title.

Chapters 11-27 of this title shall be known and may be cited as the "Tennessee Business Corporation Act."



§ 48-11-102 - Reservation of power to amend or repeal.

The general assembly has the power to amend or repeal all or part of chapters 11-27 of this title at any time, and all domestic and foreign corporations subject to chapters 11-27 of this title shall be governed by the amendment or repeal.



§ 48-11-103 - Eminent domain.

Chapters 11-27 of this title do not repeal or affect the right or power of eminent domain under other existing laws, and any corporation which shall have the power of eminent domain under existing laws shall have the power to the same extent and in the same manner as if organized under chapters 11-27 of this title, and all statutes of this state granting the power of eminent domain and making compensation shall remain in force and effect and applicable to the appropriate existing corporations and to the appropriate corporations organized under chapters 11-27 of this title.



§ 48-11-104 - Applicability.

Chapters 11-27 of this title shall apply to every corporation for profit now existing or hereafter formed, and to the outstanding and future securities thereof; provided, that, if there are other specific statutory provisions which govern the formation of, impose restrictions or requirements on, confer special powers, privileges or authorities on, or fix special procedures or methods for, special categories of corporations, then to the extent such provisions are inconsistent with or different from chapters 11-27 of this title, such provisions shall prevail.






Part 2 - Definitions and Notice

§ 48-11-201 - Definitions for chapters 11 through 27.

As used in chapters 11-27 of this title, unless the context otherwise requires (or the term is otherwise defined in another chapter of the Tennessee Business Corporation Act, in which event the term shall have such other meaning for that chapter):

(1) "Affiliate" of a specific person means a person that directly, or indirectly through one (1) or more intermediaries, controls, or is controlled by, or is under common control with, the person specified;

(2) "Authorized shares" means the shares of all classes a domestic or foreign corporation is authorized to issue;

(3) "Business" means any activity or function;

(4) "Charter" includes amended and restated charters and articles of merger;

(5) "Confirmation of good standing" means confirmation by the commissioner of revenue issued through electronic communication to the secretary of state or a certificate of tax clearance that at the time such confirmation is issued a domestic or foreign corporation is current on all taxes and penalties to the satisfaction of the commissioner;

(6) "Conspicuous" means so written that a reasonable person against whom the writing is to operate should have noticed it. For example, printing in italics or boldface or contrasting color, or typing in capitals or underlined, is conspicuous;

(7) "Corporation," "domestic corporation" or "domestic business corporation" means a corporation for profit, which is not a foreign corporation, incorporated under or subject to chapters 11-27 of this title;

(8) "Deliver" or "delivery" means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery, and, if authorized in accordance with § 48-11-202, by electronic transmission;

(9) "Distribution" means a direct or indirect transfer of money or other property (except its own shares) or incurrence of indebtedness (whether directly or indirectly, including through a guaranty) by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend; a purchase, redemption, or other acquisition of shares; a distribution of indebtedness (which includes the incurrence of indebtedness for the benefit of the shareholders); or otherwise;

(10) "Document" means:

(A) Any tangible medium on which information is inscribed, and includes any writing or written instrument; or

(B) An electronic record;

(11) "Effective date of notice," as defined in § 48-11-202(i);

(12) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(13) "Electronic record" means information that is stored in an electronic or other medium and is retrievable in paper form through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with § 48-11-202;

(14) "Electronic transmission" or "electronically transmitted" means any form or process of communication not directly involving the physical transfer of paper or another tangible medium, which is:

(A) Suitable for the retention, retrieval, and reproduction of information by the recipient; and

(B) Is retrievable in paper form by the recipient through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with § 48-11-202(j);

(15) "Emergency" exists when a quorum of the corporate directors cannot readily be assembled because of some catastrophic event;

(16) "Employee" includes an officer but not a director. A director may accept duties that make the director also an employee;

(17) "Entity" includes domestic and foreign business corporation; domestic and foreign nonprofit corporation; estate; trust; domestic and foreign unincorporated entity and state, United States, and foreign government. The term includes two (2) or more persons having a joint or common economic interest;

(18) "Filing entity" means an unincorporated entity that is of a type that is created by filing a public organic document;

(19) "Foreign corporation" means a corporation for profit incorporated under a law other than the laws of this state;

(20) "Foreign nonprofit corporation" means a corporation incorporated under a law other than the law of this state, which would be a nonprofit corporation if incorporated under the laws of this state;

(21) "Foreign unincorporated entity" means an unincorporated entity whose internal affairs are governed by an organic law of a jurisdiction other than this state;

(22) "Governmental subdivision" includes authority, county, district, and municipality;

(23) "Includes" denotes a partial definition;

(24) "Individual" includes the estate of an incompetent or deceased individual;

(25) "Interest" means either or both of the following rights under the organic law of an unincorporated entity:

(A) The right to receive distributions from the entity either in the ordinary course or upon liquidation; or

(B) The right to receive notice or vote on issues involving its internal affairs, other than as an agent, assignee, proxy, or person responsible for managing its business and affairs;

(26) "Means" denotes an exhaustive definition;

(27) "Month" means the time from any day of any month to the corresponding day of the succeeding month, if any, and if none, the last day of the succeeding month. "A period of two (2) or more months" means the time from any day of the first month in such period to the corresponding day of the last month in such period, if any, and if none, the last day of the last month in such period;

(28) "Nonfiling entity" means an unincorporated entity that is of a type that is not created by filing a public organic document;

(29) "Nonprofit corporation" or "domestic nonprofit corporation" means a corporation incorporated under the laws of this state and subject to the Tennessee Nonprofit Corporation Act, compiled in chapters 51-68 of this title;

(30) "Notice," as defined in § 48-11-202;

(31) "Organic document" means a public organic document or a private organic document;

(32) "Organic law" means the statute governing the internal affairs of a domestic or foreign business or nonprofit corporation or unincorporated entity;

(33) "Person" includes individual and entity;

(34) "Principal office" means the office (in or out of this state) so designated in the annual report where the principal executive offices of a domestic or foreign corporation are located;

(35) "Private organic document" means any document (other than the public organic document, if any) that determines the internal governance of an unincorporated entity. Where a private organic document has been amended or restated, the term means the private organic document as last amended or restated;

(36) "Proceeding" includes civil suit and criminal, administrative, and investigatory action;

(37) "Public organic document" means the document, if any, that is filed of public record to create an unincorporated entity. Where a public organic document has been amended or restated, the term means the public organic document as last amended or restated;

(38) "Record date" means the date established under chapter 16 or 17 on which a corporation determines the identity of its shareholders for purposes of chapters 11-27 of this title;

(39) "Secretary" means the corporate officer to whom the bylaws or the board of directors has delegated responsibility under § 48-18-401(c) for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation;

(40) "Share" means the unit into which the proprietary interests in a corporation are divided;

(41) "Shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation;

(42) "Sign" or "signature" means, with present intent to authenticate or adopt a document:

(A) To execute or adopt a tangible symbol to a document, and includes any manual, facsimile, or conformed signature; or

(B) To attach to or logically associate with an electronic transmission an electronic sound, symbol, or process, and includes an electronic signature in an electronic transmission;

(43) "State," when referring to a part of the United States, includes a state and commonwealth (and their agencies and governmental subdivisions) and a territory and insular possession (and their agencies and governmental subdivisions) of the United States;

(44) "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation;

(45) "Subsidiary" means a corporation more than fifty percent (50%) of whose outstanding voting shares are owned by its parent and/or the parent's other wholly-owned subsidiaries;

(46) "Tax clearance for termination or withdrawal" means confirmation by the commissioner of revenue issued through electronic communication to the secretary of state or a certificate of tax clearance that a domestic or foreign corporation has filed all applicable reports, including, but not limited to, a final report, and has paid all fees, penalties and taxes as required by the revenue laws of this state;

(47) "Unincorporated entity" means an organization or artificial legal person that either has a separate legal existence or has the power to acquire an estate in real property in its own name and that is not any of the following: a domestic or foreign business or nonprofit corporation, an estate, a trust, a state, the United States, or a foreign government. The term includes a general partnership, limited liability company, limited partnership, business trust, joint stock association, and unincorporated nonprofit association;

(48) "United States" includes district, authority, bureau, commission, department, and any other agency of the United States;

(49) "Voting group" means all shares of one (1) or more classes or series that under the charter or chapters 11-27 of this title are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the charter or chapters 11-27 of this title to vote generally on the matter are for that purpose a single voting group; and

(50) "Writing" or "written" means any information in the form of a document.



§ 48-11-202 - General notice requirements.

(a) Notice under chapters 11-27 of this title must be in writing unless oral notice is reasonable in the circumstances and not prohibited by the charter or bylaws. Unless otherwise agreed between the sender and the recipient, words in a notice or other communication under chapters 11-27 of this title must be in English.

(b) A notice or other communication may be given or sent by any method of delivery, except that electronic transmissions must be in accordance with this section. If these methods of delivery are impracticable, a notice or other communication may be communicated by a newspaper of general circulation in the area where published, or by radio, television, or other form of public broadcast communication.

(c) Notice or other communication to a domestic or foreign corporation (authorized to transact business in this state) may be delivered to its registered agent at its registered office (or to a designated mailing address such as a post office box if the United States postal service does not deliver to the registered agent's registered office) or to the secretary of the corporation at its principal office shown in its most recent annual report (or to a designated mailing address such as a post office box if the United States postal service does not deliver to the corporation's principal office) or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

(d) Notice or other communications may be delivered by electronic transmission if consented to by the recipient or if authorized by subsection (j).

(e) (1) Any consent under subsection (d) may be revoked by the person who consented by written or electronic notice to the person to whom the consent was delivered. Any such consent is deemed revoked if:

(A) The corporation is unable to deliver two (2) consecutive electronic transmissions given by the corporation in accordance with such consent; and

(B) Such inability becomes known to the secretary or an assistant secretary of the corporation or to the transfer agent, or other person responsible for the giving of notice or other communication.

(2) The inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action.

(f) Unless otherwise agreed between the sender and the recipient, an electronic transmission is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purposes of receiving electronic transmissions or information of the type sent, and from which the recipient is able to retrieve the electronic transmission; and

(2) It is in a form capable of being processed by that system.

(g) Receipt of an electronic acknowledgement from an information processing system described in subdivision (f)(1) establishes that an electronic transmission was received but, by itself, does not establish that the content sent corresponds to the content received.

(h) An electronic transmission is received under this section even if no individual is aware of its receipt.

(i) Notice or other communication, if in a comprehensible form or manner, is effective at the earliest of the following:

(1) If in a physical form, the earliest of when it is actually received, or when it is left at:

(A) A shareholder's address shown on the corporation's record of shareholders maintained by the corporation under § 48-26-101(c);

(B) A director's residence or usual place of business; or

(C) The corporation's principal place of business;

(2) If mailed first class postage prepaid and correctly addressed to a shareholder, upon deposit in the United States mail;

(3) If mailed by United States mail postage prepaid and correctly addressed to a recipient other than a shareholder, the earliest of when it is actually received, or:

(A) If sent by registered or certified mail, return receipt requested, the date shown on the return receipt signed by or on behalf of the addressee; or

(B) Five (5) days after it is deposited in the United States mail;

(4) If an electronic transmission, when it is received as provided in subsection (f); or

(5) If oral, when communicated, if communicated in a comprehensible manner.

(j) A notice or other communication may be in the form of an electronic transmission that cannot be directly reproduced in paper form by the recipient through an automated process used in conventional commercial practice only if:

(1) The electronic transmission is otherwise retrievable in perceivable form; and

(2) The sender and the recipient have consented in writing to the use of such form of electronic transmission.

(k) If chapters 11-27 of this title prescribe requirements for notices or other communications in particular circumstances, those requirements govern. If the charter or bylaws prescribe requirements for notices or other communications, not inconsistent with this section or other provisions of chapters 11-27 of this title, those requirements govern. The charter or bylaws may authorize or require delivery of notices of meetings of directors by electronic transmission.



§ 48-11-203 - Number of shareholders.

(a) For purposes of chapters 11-27 of this title, the following identified as a shareholder in a corporation's current record of shareholders constitutes one (1) shareholder:

(1) Three (3) or fewer co-owners;

(2) A corporation, partnership, trust, estate, or other entity; and

(3) The trustees, guardians, custodians, or other fiduciaries of a single trust, estate, or account.

(b) For purposes of chapters 11-27 of this title, shareholdings registered in substantially similar names constitute one (1) shareholder if it is reasonable to believe that the names represent the same person.






Part 3 - Filing Documents

§ 48-11-301 - Filing requirements.

(a) A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the secretary of state.

(b) Chapters 11-27 of this title must require or permit filing the document in the office of the secretary of state.

(c) The document must contain the information required by chapters 11-27 of this title. It may contain other information as well.

(d) The document must be typewritten or printed in ink in a clear and legible fashion on one (1) side of letter size paper.

(e) The document must be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(f) The document must be executed:

(1) By the chair of the board of directors of a domestic or foreign corporation, by its president, or by another of its authorized officers;

(2) If directors have not been selected or the corporation has not been formed, by an incorporator; or

(3) If the corporation is in the hands of a receiver, trustee or other court-appointed fiduciary, by that fiduciary.

(g) The person executing the document shall sign it and state beneath or opposite such person's signature such person's name and the capacity in which such person signs. The document may but need not contain:

(1) The corporate seal;

(2) An attestation by the secretary or an assistant secretary;

(3) An acknowledgement, verification or proof; or

(4) The date the document is signed, except that such date shall be required for the annual report for the secretary of state.

(h) If the secretary of state has prescribed a mandatory form for the document under § 48-11-302, the document must be in or on the prescribed form.

(i) The document must be delivered to the office of the secretary of state for filing and must be accompanied by the correct filing fee, and any corporate tax, license fee, interest or penalty required by chapters 11-27 of this title.

(j) Whenever this title permits any of the terms of a plan or a filed document to be dependent on facts objectively ascertainable outside the plan or filed document, the following apply:

(1) The manner in which the facts will operate upon the terms of the plan or filed document shall be set forth in the plan or filed document;

(2) The facts may include, but are not limited to:

(A) Any of the following that is available in a nationally recognized news or information medium either in print or electronically: statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data;

(B) A determination or action by any person or body, including the corporation or any other party to a plan or filed document; or

(C) The terms of, or actions taken under, an agreement to which the corporation is a party, or any other agreement or document;

(3) As used in this subsection (j):

(A) "Filed document" means a document filed with the secretary of state under any provision of chapters 11-27 of this title, except chapter 25 or § 48-26-203; and

(B) "Plan" means a plan of domestication, nonprofit conversion, entity conversion, merger, or share exchange;

(4) None of the following provisions of a plan or filed document shall be made dependent on facts outside the plan or filed document:

(A) The name and address of any person required in a filed document;

(B) The registered office of any entity required in a filed document;

(C) The registered agent of any entity required in a filed document;

(D) The number of authorized shares and designation of each class or series of shares;

(E) The effective date of a filed document;

(F) Any required statement in a filed document of the date on which the underlying transaction was approved or the manner in which that approval was given; and

(5) If a provision of a filed document is made dependent on a fact ascertainable outside of the filed document, and that fact is not ascertainable by reference to a source described in subdivision (j)(2)(A) or a document that is a matter of public record, or the affected shareholders have not received notice of the fact from the corporation, then the corporation shall file with the secretary of state articles of amendment setting forth the fact promptly after the time when the fact referred to is first ascertainable or thereafter changes. Articles of amendment under this subdivision (j)(5) are deemed to be authorized by the authorization of the original filed document or plan to which they relate and may be filed by the corporation without further action by the board of directors or the shareholders.

(k) The secretary of state has the power to promulgate appropriate rules and regulations establishing acceptable methods for execution of any document to be filed with the secretary of state.

(l) All documents submitted to the secretary of state for filing should contain a statement which makes it clear that they are being filed pursuant to the Tennessee Business Corporation Act, compiled in chapters 11-27 of this title.

(m) The secretary of state has the power to establish procedures for the filing of documents with the secretary of state by means of electronic transmission.

(n) Notwithstanding any other law to the contrary, whenever this title requires that an application or other document submitted to the secretary of state for filing be accompanied by a confirmation of good standing, tax clearance for termination or withdrawal, or other similar communication of taxpayer status by the commissioner of revenue, then such requirement shall be met, and a paper certificate need not accompany the application or other document, if the commissioner provides to the secretary of state electronic verification of the required information. Upon request of the person seeking certificate information, the commissioner shall provide to the secretary of state electronic verification in lieu of a paper certificate.



§ 48-11-302 - Forms.

(a) (1) The secretary of state may prescribe and furnish on request forms for:

(A) An application for a certificate of existence;

(B) A foreign corporation's application for a certificate of authority to transact business in this state;

(C) A foreign corporation's application for a certificate of withdrawal; and

(D) The annual report.

(2) If the secretary of state so requires, use of these forms is mandatory.

(b) The secretary of state may prescribe and shall furnish on request forms for other documents required or permitted to be filed by chapters 11-27 of this title. If the secretary of state has prescribed a mandatory form for the document, the document must be in or on the prescribed form or a conformed copy thereof.



§ 48-11-303 - Filing, service, and copying fees.

(a) The secretary of state shall collect the following fees when the documents described in this subsection (a) are delivered to the secretary of state for filing: Click here to view image.

(b) The secretary of state shall collect a fee of twenty dollars ($20.00) each time process is served on the secretary of state under chapters 11-27 of this title. The party to a proceeding causing service of process is entitled to recover this fee as costs if such party prevails in the proceeding.

(c) The secretary of state shall collect a fee of twenty dollars ($20.00) for copying all filed documents relating to a domestic or foreign corporation. All such copies will be certified or validated by the secretary of state.

(d) In addition to the other filing requirements of chapters 11-27 of this title, a copy of all documents specified in subdivisions (a)(1) and (11)-(20) shall also be filed in the office of the register of deeds in the county wherein a corporation has its principal office, if such principal office is in Tennessee, and in the case of a merger, in the county in which the new or surviving corporation shall have its principal office if such principal office is in Tennessee. The register of deeds may charge five dollars ($5.00) plus fifty cents (50cent(s)) per page in excess of five (5) pages for such filing.



§ 48-11-304 - Effective time and date of document.

(a) Except as provided in subsection (b) and § 48-11-305(c), a document accepted for filing is effective:

(1) At the time of filing on the date it is filed by the secretary of state, as evidenced by the secretary of state's date and time endorsement on the original document; and

(2) At the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but not time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed by the secretary of state. Notwithstanding the foregoing, documents specified in § 48-11-303(a)(3)-(7), (15), (16), (20), (21), (25), (31), (33) and (34) may not specify a delayed effective time and date.

(c) The secretary of state shall not file any charter or application for a certificate of authority unless that document designates the registered agent and registered office of such domestic or foreign corporation in accordance with chapters 15 and 25 of this title. The secretary of state shall not file any other document under chapters 11-27 of this title if at the time of filing the domestic or foreign corporation does not have a registered agent or registered office designated at such time, unless at the time such document is received for filing the secretary of state also receives for filing a statement designating such registered agent or registered office, or both.



§ 48-11-305 - Correcting filed document.

(a) A domestic or foreign corporation may correct a document filed by the secretary of state if the document:

(1) Contains an incorrect statement; or

(2) Was defectively executed, attested, sealed, verified, or acknowledged.

(b) A document is corrected by:

(1) Preparing articles of correction that:

(A) Describe the document (including its filing date) or attach a copy of it to the articles;

(B) Specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(C) Correct the incorrect statement or defective execution; and

(2) Delivering the articles to the secretary of state for filing.

(c) Articles of correction are effective on the effective time and date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



§ 48-11-306 - Filing duty of secretary of state.

(a) If a document delivered to the office of the secretary of state for filing satisfies the requirements of § 48-11-301, the secretary of state shall file it.

(b) The secretary of state files a document by stamping or otherwise endorsing "Filed," together with the secretary of state's name and official title and the date and time of receipt, on such document. After filing a document, except for filings pursuant to §§ 48-15-103, 48-25-109 and 48-26-203, the secretary of state shall deliver the document, with the filing fee receipt (or acknowledgment of receipt if no fee is required) attached, to the domestic or foreign corporation or its representative in due course. A domestic or foreign corporation or its representative may present to the secretary of state an exact or conformed copy of the document presented for filing together with such document, and, in that event, the secretary of state shall stamp or otherwise endorse the exact or conformed copy filed, together with the secretary of state's name and official title and the date and time of receipt, and immediately return the exact or conformed copy to the party filing the original of such document.

(c) If the secretary of state refuses to file a document, the secretary of state shall return it to the domestic or foreign corporation or its representative within a reasonable time after the document was received for filing, together with a brief, written explanation of the reason for the secretary of state's refusal.

(d) The secretary of state's duty to file documents under this section is ministerial. The secretary of state's filing or refusing to file a document does not:

(1) Affect the validity or invalidity of the document in whole or part;

(2) Relate to the correctness or incorrectness of information contained in the document;

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect; or

(4) Establish that a document purporting to be an exact or conformed copy is in fact an exact or conformed copy.

(e) Any corporate document which meets the requirements of chapters 11-27 of this title for filing and recording shall be received, filed and recorded by the appropriate office, notwithstanding any contrary requirements found in any other provision of the laws of this state.



§ 48-11-307 - Appeal from secretary of state's refusal to file document.

(a) If the secretary of state refuses to file a document delivered to the secretary of state's office for filing, the domestic or foreign corporation may appeal the refusal to the chancery court of Davidson County. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the secretary of state's explanation of the secretary of state's refusal to file.

(b) The court may summarily order the secretary of state to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.

(d) Any judicial review of the secretary of state's refusal to file a document shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 48-11-308 - Evidentiary effect of copy of filed document.

A certificate attached or certification affixed to a copy of a document filed by the secretary of state, bearing the secretary of state's signature (which may be in facsimile or other electronic format) and the seal of this state, is conclusive evidence that the original document is on file with the secretary of state.



§ 48-11-309 - Certificate of existence.

(a) Any person may apply to the secretary of state to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation authorized to transact business in this state.

(b) A certificate of existence or authorization sets forth:

(1) The domestic corporation's corporate name or the foreign corporation's corporate name used in this state;

(2) That:

(A) The domestic corporation is duly incorporated under the laws of this state, the effective date of its incorporation, and the period of its duration if less than perpetual; or

(B) The foreign corporation is authorized to transact business in this state;

(3) That all fees, taxes and penalties owed to this state have been paid, if:

(A) Payment is reflected in the records of the secretary of state or the department of revenue; and

(B) Nonpayment allows:

(i) Administrative dissolution of a domestic corporation; or

(ii) Administrative revocation of the certificate of authority of a foreign corporation;

(4) That its most recent annual report required by § 48-26-203 has been filed with the secretary of state;

(5) (A) For a domestic corporation:

(i) That articles of termination of existence have not been filed;

(ii) Whether or not articles of dissolution have been filed and remain effective;

(iii) Whether or not a certificate of dissolution has been filed and remains effective; and

(iv) That a decree of judicial dissolution has not been filed;

(B) For a foreign corporation:

(i) That a certificate of withdrawal has not been filed; and

(ii) Whether or not a certificate of revocation of certificate of authority has been filed and remains effective;

(6) That the certificate is effective as of the date of the issuance of the certificate; and

(7) Other facts of record in the office of the secretary of state that may be requested by the applicant.

(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the secretary of state is effective as of the date on the certificate and may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state and is in good standing.



§ 48-11-310 - Penalty for signing false document.

A person who signs a document, knowing it to be false in any material respect, with intent that the document be delivered to the secretary of state for filing, commits a Class A misdemeanor.






Part 4 - Secretary of State

§ 48-11-401 - Powers.

The secretary of state has the power reasonably necessary to perform the duties required of the secretary of state by chapters 11-27 of this title, including, without limitation, the power to promulgate necessary and appropriate rules and regulations consistent with chapters 11-27 of this title, and the power to destroy any records in the secretary of state's office concerning the domestic or foreign corporation ten (10) years after such corporation has dissolved, withdrawn from the state, or has had its certificate of authority revoked.



§ 48-11-402 - Deputies of secretary of state.

An act of a duly authorized deputy of the secretary of state in the secretary of state's behalf under chapters 11-27 of this title is the equivalent of the act of the secretary of state; provided, that the name of the secretary of state is signed by such deputy as deputy.









Chapter 12 - Incorporation

§ 48-12-101 - Incorporators.

One (1) or more persons may act as the incorporator or incorporators of a corporation by delivering a charter to the secretary of state for filing. If any incorporator dies or is for any reason unable to act, the other incorporators, if any, may act. If there is no incorporator able to act, any person for whom an incorporator was acting as agent may act in the incorporator's stead or, if such other person also dies or is for any reason unable to act, or the incorporator was not acting as agent, the incorporator's legal representative may act.



§ 48-12-102 - Charter.

(a) The charter must set forth:

(1) A corporate name for the corporation that satisfies the requirements of § 48-14-101;

(2) The number of shares the corporation is authorized to issue;

(3) The street address and zip code of the corporation's initial registered office (and a mailing address such as a post office box if the United States postal service does not deliver to the registered agent's registered office), the county in which the office is located, and the name of its initial registered agent at that office;

(4) The name and address and zip code of each incorporator;

(5) The street address and zip code of the initial principal office of the corporation (and a mailing address such as a post office box if the United States postal service does not deliver to the principal office);

(6) Information required by chapter 16 of this title; and

(7) A statement that the corporation is for profit.

(b) The charter may set forth:

(1) The names and addresses of the individuals who are to serve as the initial directors;

(2) Provisions not inconsistent with law:

(A) Stating the purpose or purposes for which the corporation is organized;

(B) Regarding the management of the business and regulating the affairs of the corporation; or

(C) Defining, limiting and regulating the powers and rights of the corporation, its board of directors and shareholders;

(3) (A) A provision eliminating or limiting the personal liability of a director to the corporation or its shareholders for monetary damages for breach of fiduciary duty as a director; provided, that such provision shall not eliminate or limit the liability of a director:

(i) For any breach of the director's duty of loyalty to the corporation or its shareholders;

(ii) For acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or

(iii) Under § 48-18-302.

(B) No such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provisions become effective. All references in this subdivision (b)(3) to a "director" are also deemed to refer to a member of the governing body of a corporation which dispenses with or limits the authority of the board of directors pursuant to § 48-18-101(c); and

(4) Any provision that under chapters 11-27 of this title is required or permitted to be set forth in the bylaws.

(c) The charter need not set forth any of the corporate powers enumerated in chapters 11-27 of this title.



§ 48-12-103 - Incorporation.

(a) Unless a delayed effective date is specified, the corporate existence begins when the charter is filed by the secretary of state.

(b) The secretary of state's filing of the charter is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.



§ 48-12-104 - Liability for preincorporation transactions.

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under chapters 11-27 of this title, are jointly and severally liable for all liabilities created while so acting except for any liability to any person who knew or reasonably should have known that there was no incorporation.



§ 48-12-105 - Organization of corporation.

(a) After incorporation:

(1) If initial directors are named in the charter, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;

(2) If initial directors are not named in the charter, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators and upon at least two (2) days' notice of the date, time, and place of the meeting to:

(A) Elect directors and complete the organization of the corporation; or

(B) Elect a board of directors who shall complete the organization of the corporation.

(b) Action required or permitted by chapters 11-27 of this title to be taken by incorporators at an organizational meeting may be taken without a meeting. If all incorporators consent to taking such action without a meeting, the affirmative vote of the number of incorporators that would be necessary to authorize or take such action at a meeting is the act of the incorporators. The action must be evidenced by one (1) or more written consents describing the action taken, signed by each incorporator in one (1) or more counterparts, indicating each signing incorporator's vote or abstention on the action, and shall be included in the minutes or filed with the corporate records reflecting the action taken.

(c) An organizational meeting may be held in or out of this state.

(d) If the corporate existence of a corporation has begun pursuant to § 48-12-103, no action of such corporation shall be invalid solely as a result of the failure to hold an organizational meeting or otherwise complete the organization of the corporation as contemplated in subsection (a).



§ 48-12-106 - Bylaws.

(a) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

(b) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the charter.



§ 48-12-107 - Emergency bylaws.

(a) Unless the charter provides otherwise, the board of directors or the incorporators of a corporation may adopt bylaws to be effective only in an emergency. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during the emergency, including:

(1) Procedures for calling a meeting of the board of directors;

(2) Quorum requirements for the meeting; and

(3) Designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with the emergency bylaws:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.






Chapter 13 - Purposes and Powers

§ 48-13-101 - Purposes.

(a) Every corporation incorporated under chapters 11-27 of this title has the purpose of engaging in any lawful business unless a more limited purpose is set forth in the charter.

(b) A corporation engaging in a business that is subject to regulation under another statute of this state may incorporate under chapters 11-27 of this title only if permitted by, and subject to all limitations of, the other statute.



§ 48-13-102 - General powers.

Unless its charter provides otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including, without limitation, power to:

(1) Sue and be sued, complain and defend in its corporate name;

(2) Have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(3) Make and amend bylaws, not inconsistent with its charter or with the laws of this state, for managing the business and regulating the affairs of the corporation;

(4) Purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(5) Sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of, or grant a security interest in, all or any part of its property;

(6) Purchase, receive, subscribe for, or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, or grant a security interest in; and deal in and with shares or other interests in, or obligations of, any other entity;

(7) Make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations (which may be convertible into or include the option to purchase other securities of the corporation), and secure any of its obligations or those of any other person by mortgage, pledge of, or security interest in, any of its property, franchises, or income;

(8) Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(9) Be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(10) Conduct its business, locate offices, and exercise the powers granted by chapters 11-27 of this title within or without this state;

(11) Elect directors and appoint officers, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;

(12) Pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, and benefit or incentive plans for any or all of the current or former directors, officers, employees, and agents of the corporation or any of its subsidiaries;

(13) Make donations for the public welfare or for charitable, scientific, or educational purposes;

(14) Make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation;

(15) Procure for its benefit insurance on the life of any of its directors, officers or employees, to insure the life of any shareholder for the purpose of acquiring at the shareholder's death shares owned by such shareholder and to continue such insurance after the relationship terminates; and

(16) Accept gifts, devises, and bequests subject to any conditions or limitations contained in such gift, devise, or bequest, so long as such conditions or limitations are not contrary to chapters 11-27 of this title or the purposes for which the corporation is organized.



§ 48-13-103 - Emergency powers.

(a) In anticipation of or during an emergency, the board of directors of a corporation may:

(1) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(2) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b) During an emergency, unless emergency bylaws provide otherwise:

(1) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2) One (1) or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee, or agent.



§ 48-13-104 - Ultra vires actions.

(a) Except as provided in subsection (b), the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation's power to act may be challenged in a proceeding by:

(1) A shareholder against the corporation to enjoin the act;

(2) The corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

(3) The attorney general and reporter under § 48-24-301.

(c) In a shareholder's proceeding under subdivision (b)(1) to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss (other than anticipated profits) suffered by the corporation or another party because of enjoining the unauthorized act.






Chapter 14 - Name

§ 48-14-101 - Corporate name.

(a) A corporate name:

(1) Must contain the word "corporation," "incorporated," "company," or the abbreviation "corp.," "inc.," "co.," or words or abbreviations of like import in another language (provided they are written in roman characters or letters); provided, that, if such corporation is formed for the purpose of an insurance or banking business, the name of such corporation need not contain any of the aforementioned words or abbreviations. A corporation using the corporate designations "limited" or "ltd.," with such having been filed in the secretary of state's office prior to May 29, 1989, may continue to use that corporate designation until such time as it files an amendment which in any way changes its corporate name; and

(2) May not contain language stating or implying that the corporation:

(A) Transacts or has power to transact any business for which authorization in whatever form and however denominated is required under the laws of this state, unless the appropriate commission or officer has granted such authorization and certifies that fact in writing;

(B) Is organized as, affiliated with, or sponsored by, any fraternal, veterans', service, religious, charitable, or professional organization, unless that fact is certified in writing by the organization with which affiliation or sponsorship is claimed;

(C) Is an agency or instrumentality of, affiliated with or sponsored by the United States or the state of Tennessee or a subdivision or agency thereof, unless such fact is certified in writing by the appropriate official of the United States or the state of Tennessee or subdivision or agency thereof; or

(D) Is organized for a purpose other than that permitted by § 48-13-101 and its charter.

(b) Except as authorized by subsection (c), the name of a domestic corporation, and the name of a foreign corporation that is authorized to transact business in this state or is applying for a certificate of authority to transact business in this state, shall be distinguishable upon the records of the secretary of state from the respective names of or for every other entity, whether true, assumed, reserved or registered, to the extent the use or reservation of such names is evidenced by a filing with the secretary of state under applicable law.

(c) A domestic or foreign corporation, or person acting on behalf of a corporation not yet formed, may apply to the secretary of state for authorization to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (b). The secretary of state shall authorize use of the indistinguishable name applied for, if:

(1) The person holding the right to use the previously filed name described in subsection (b) consents to the use in writing and submits an undertaking, in a form satisfactory to the secretary of state, to cancel its reservation of such name or change such name to a name that is distinguishable upon the records of the secretary of state from the name of the applicant;

(2) The applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state; or

(3) The person holding the right to use the previously filed name described in subsection (b) consents in writing to the use of such name by the applicant, and both the other person and the applicant consent in a form satisfactory to the secretary of state to use the same registered agent.

(d) (1) A domestic corporation or a foreign corporation authorized to transact business or applying for a certificate of authority to transact business may elect to adopt an assumed corporate name that complies with the requirements of subsections (a)-(c), except that such name need not contain the corporate designations contained in subdivision (a)(1).

(2) As used in chapters 11-27 of this title, "assumed corporate name" means any name used by the corporation other than its true corporate name, except that the following shall not constitute the use of an assumed corporate name under chapters 11-27 of this title:

(A) The identification by a corporation of its business with a trademark or service mark of which it is the owner or licensed user; and

(B) The use of a name of a division, not separately incorporated and not containing the word "corporation," "incorporated," or "limited" or an abbreviation of one (1) of such words; provided, that the corporation also clearly discloses its corporate name.

(3) Before transacting any business in this state under an assumed corporate name or names, the corporation shall, for each assumed corporate name, pursuant to resolution by its board of directors, execute and file in accordance with chapter 11, part 3 of this title, an application setting forth:

(A) The true corporate name;

(B) The state or country under the laws of which it is organized;

(C) That it intends to transact business under an assumed corporate name; and

(D) The assumed corporate name which it proposes to use.

(4) The right to use an assumed corporate name shall be effective for five (5) years from the date of filing with the secretary of state.

(5) A corporation shall renew the right to use its assumed corporate name or names, if any, within the two (2) months preceding the expiration of such right, for a period of five (5) years, by filing an application to renew each assumed name and paying the renewal fee as prescribed by § 48-11-303(a).

(e) Any domestic or foreign corporation may, pursuant to resolution by its board of directors, change or cancel any or all of its assumed corporate names by executing and filing, in accordance with chapter 11, part 3 of this title, an application setting forth:

(1) The true corporate name;

(2) The state or country under the laws of which it is organized;

(3) That it intends to cease transacting business under an assumed corporate name by changing or cancelling it;

(4) The assumed corporate name to be changed from or cancelled; and

(5) If the assumed corporate name is to be changed, the assumed corporate name which the corporation proposes to use.

(f) Upon the filing of an application to change an assumed corporate name, the corporation shall have the right to use such assumed corporate name for the period authorized by subsection (d).

(g) The right to use an assumed corporate name shall be cancelled by the secretary of state:

(1) If the corporation fails to renew an assumed corporate name;

(2) If the corporation has filed an application to change or cancel an assumed corporate name;

(3) If a domestic corporation has been dissolved; or

(4) If a foreign corporation has had its certificate of authority to transact business in this state revoked.

(h) Nothing in this section, or in § 48-14-102, § 48-14-103 or § 48-25-106, shall abrogate or limit the law as to unfair competition or unfair trade practice, or derogate from the common law, the principles of equity, or the statutes of this state or of the United States with respect to the right to acquire and protect trade names and trademarks.



§ 48-14-102 - Reserved name.

(a) A person may reserve the exclusive use of a corporate name, including an assumed corporate name, by delivering an application to the secretary of state for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the corporate name applied for meets the requirements of § 48-14-101 and is available, the secretary of state shall reserve the name for the applicant's exclusive use for a four-month period. Upon the expiration of the four-month period, the same or any other party may apply to reserve the same name.

(b) The owner of a reserved corporate name, including an assumed corporate name, may transfer the reservation to another person by delivering to the secretary of state a notice of the transfer signed by the owner that states the name and address of the transferee.

(c) The reservation of a specific name may be cancelled by filing with the secretary of state a notice, executed by the applicant or transferee, specifying the name reservation to be cancelled and the name and address of the applicant or transferee.



§ 48-14-103 - Registered name.

(a) A foreign corporation may register its corporate name, or an assumed corporate name under which it transacts business, or its corporate name with any addition pursuant to § 48-25-106, if the name is distinguishable upon the records of the secretary of state from the corporate names that are not available under § 48-14-101(b).

(b) A foreign corporation registers its corporate name, or its assumed corporate name, or its corporate name with any addition pursuant to § 48-25-106, by delivering to the secretary of state for filing an application:

(1) Setting forth its corporate name, its assumed corporate name, or its corporate name with any addition pursuant to § 48-25-106, the state or country and date of its incorporation, and a brief description of the nature of the business in which it is engaged; and

(2) Accompanied by a certificate of existence (or a document of similar import) from the state or country of incorporation, which certificate shall bear a date of not more than one (1) month prior to the date the application is filed in this state.

(c) The name is registered for the applicant's exclusive use upon the effective date of the application and until the end of the calendar year in which such registration occurs.

(d) A foreign corporation whose registration is effective may renew it for successive years by delivering to the secretary of state for filing a renewal application, which complies with the requirements of subsection (b), between October 1 and December 31 of the preceding year. The renewal application renews the registration for the following calendar year.

(e) A foreign corporation whose registration is effective may thereafter qualify as a foreign corporation under that name or consent in writing to the use of that name by a corporation thereafter incorporated under chapters 11-27 of this title or by another foreign corporation thereafter authorized to transact business in this state. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.






Chapter 15 - Office and Agent

§ 48-15-101 - Registered office and registered agent.

(a) Each corporation must continuously maintain in this state:

(1) A registered office that may be the same as any of its places of business; and

(2) A registered agent, who may be:

(A) An individual who resides in this state and whose business office is identical with the registered office;

(B) A domestic corporation or not for profit domestic corporation whose business office is identical with the registered office; or

(C) A foreign corporation or not for profit foreign corporation authorized to transact business in this state whose business office is identical with the registered office.

(b) If a registered agent resigns or is unable to perform the registered agent's duties, the designating corporation shall promptly designate another registered agent to the end that it shall at all times have a registered agent in this state.



§ 48-15-102 - Change of registered office or registered agent.

(a) A corporation may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth:

(1) The name of the corporation;

(2) If the current registered office is to be changed, the street address of the new registered office and the zip code for such office (and a mailing address such as a post office box if the United States postal service does not deliver to the registered agent's registered office), and the county in which the office is located;

(3) If the current registered agent is to be changed, the name of the new registered agent; and

(4) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(b) If a registered agent changes the street address of such registered agent's business office, such registered agent may change the street address of the registered office of any corporation for which such registered agent is the registered agent by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the secretary of state for filing a statement that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change.



§ 48-15-103 - Resignation of registered agent.

(a) A registered agent may resign the registered agent's agency appointment by signing and filing with the secretary of state an original statement of resignation accompanied by the registered agent's certification that the registered agent has mailed a copy thereof to the principal office of the corporation by certified mail. The statement may include a statement that the registered office is also discontinued.

(b) The agency appointment is terminated, and the registered office discontinued if so provided, on the date on which the statement is filed by the secretary of state.



§ 48-15-104 - Service on corporation.

(a) A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation.

(b) Whenever a domestic or foreign corporation authorized to do business in this state fails to appoint or maintain a registered agent in this state, whenever its registered agent cannot be found with reasonable diligence, whenever a foreign corporation shall transact business or conduct affairs in this state without first procuring a certificate of authority to do so from the secretary of state, or whenever the certificate of authority of a foreign corporation shall have been withdrawn or revoked, then the secretary of state shall be an agent of such corporation upon whom any such process, notice or demand may be served.

(c) Whenever a domestic or foreign corporation authorized to do business in this state is an employer within the meaning of the Workers' Compensation Law and such corporation is, for the purpose of such Workers' Compensation Law, self insured or a part of a self-insurance pool as provided in title 50, chapter 6, part 4, such corporation shall, for workers' compensation actions only, be required to appoint the commissioner of commerce and insurance and the commissioner's chief deputy, or their successors, as its true and lawful attorneys upon either of whom all lawful process in any such action or legal proceeding against it may be served as is required of insurance companies by § 56-2-103.

(d) This section does not prescribe the only means, or necessarily the required means, of serving a corporation.



§ 48-15-105 - Procedure for service on domestic or foreign corporation by service on secretary of state.

(a) Service on the secretary of state, when the secretary of state is an agent for a domestic or foreign corporation as provided in § 48-15-104(b), of any process, notice, or demand shall be made by delivering to the secretary of state the original and one (1) copy of such process, notice, or demand, duly certified by the clerk of the court in which the suit or action is pending or brought, together with the proper fee. A statement which identifies which of the grounds, as listed in § 48-15-104(b), for service on the secretary of state is applicable, must be included. The secretary of state shall endorse the time of receipt upon the original and copy and immediately shall send the copy, along with a written notice that service of the original was also made, by registered or certified mail, with return receipt requested, addressed to such corporation at its registered office (or designated alternative mailing address) or principal office (or designated alternative mailing address) as shown in the records on file in the secretary of state's office or as shown in the official registry of the state or country in which such corporation is incorporated. If none of the previously mentioned addresses are available to the secretary of state, service may be made on any one (1) of the incorporators at the address set forth in the charter. The secretary of state may require the plaintiff (or complainant as the case may be) or the plaintiff's (or complainant's) attorney to furnish the latter address.

(b) The refusal or failure of such corporation to accept delivery of the registered or certified mail provided for in subsection (a), or the refusal or failure to sign the return receipt, shall not affect the validity of such service; and any such corporation refusing or failing to accept delivery of such registered or certified mail shall be charged with knowledge of the contents of any process, notice, or demand contained therein.

(c) When the registered or certified mail return receipt is received by the secretary of state or when a corporation refuses or fails to accept delivery of the registered or certified mail and it is returned to the secretary of state, the secretary of state shall forward the receipt or such refused or undelivered mail to the clerk of the court in which the suit or action is pending, together with the original process, notice, or demand, a copy of the notice the secretary of state sent to the defendant corporation and the secretary of state's affidavit setting forth the secretary of state's compliance with this section. Upon receipt thereof, the clerk shall copy the affidavit on the rule docket of the court and shall mark it, the receipt or refused or undelivered mail, and the copy of notice as of the day received and place them in the file of the suit or action where the process and pleadings are kept, and such receipt or refused or undelivered mail, affidavit, and copy of notice shall be and become a part of the technical record in the suit or action and thereupon service on the defendant shall be complete. Service made under this section shall have the same legal force and validity as if the service had been made personally in this state.

(d) Subsequent pleadings or papers permitted or required to be served on such defendant domestic or foreign corporation may be served on the secretary of state as agent for such defendant corporation in the same manner, at the same cost and with the same effect as process, notice, or demand are served on the secretary of state as agent for such defendant corporation under this section.

(e) No appearance shall be required in the suit or action by the defendant domestic or foreign corporation nor shall any judgment be taken against the defendant domestic or foreign corporation in less than one (1) month after the date service is completed under this section.

(f) The secretary of state shall keep a record of all processes, notices, and demands served upon the secretary of state under this section, which record shall include the time of such service and the secretary of state's action with reference thereto.






Chapter 16 - Shares and Distributions

Part 1 - Shares

§ 48-16-101 - Authorized shares.

(a) The charter must prescribe the number of shares of each class that the corporation is authorized to issue. If more than one (1) class of shares is authorized, the charter must prescribe a distinguishing designation for each class, and prior to the issuance of shares of a class, the preferences, limitations, and relative rights of that class must be described in the charter. All shares of a class must have preferences, limitations, and relative rights identical with those of other shares of the same class except to the extent otherwise permitted by § 48-16-102.

(b) The charter must authorize:

(1) One (1) or more classes of shares that together have unlimited voting rights; and

(2) One (1) or more classes of shares (which may be the same class or classes as those with voting rights) that together are entitled to receive the net assets of the corporation upon dissolution.

(c) The charter may authorize one (1) or more classes of shares that:

(1) Have special, conditional, or limited voting rights, or no right to vote, except to the extent prohibited by chapters 11-27 of this title;

(2) Are redeemable or convertible as specified in the charter:

(A) At the option of the corporation, the shareholder, or another person or upon the occurrence of a designated event;

(B) For cash, indebtedness, securities, or other property;

(C) In a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events;

(3) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative;

(4) Have preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation; or

(5) Have a par value; provided, that the mere recitation of a par value for shares shall not create a requirement for a minimum consideration for the issuance of any such shares or impose any other restriction on their issuance or create any other right or liability with respect thereto.

(d) The description of the designations, preferences, limitations, and relative rights of share classes in subsection (c) is not exhaustive.

(e) Any of the voting rights, preferences, limitations and relative rights of any class or series of shares authorized under this section may be made dependent upon facts ascertainable outside the charter; provided, that the manner in which such facts shall operate upon the voting powers, preferences, limitations and relative rights is set forth in reasonable detail in the charter.



§ 48-16-102 - Terms of class or series determined by board of directors.

(a) If the charter so provides, the board of directors may determine, in whole or part, the preferences, limitations, and relative rights (within the limits set forth in § 48-16-101) of:

(1) Any class of shares before the issuance of any shares of that class; or

(2) One (1) or more series within a class before the issuance of any shares of that series.

(b) Each series of a class must be given a distinguishing designation.

(c) All shares of a series must have preferences, limitations, and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, with those of other series of the same class.

(d) Before issuing any shares of a class or series created under this section, the corporation must deliver to the secretary of state for filing articles of amendment, which are effective without shareholder action, that set forth:

(1) The name of the corporation;

(2) The text of the amendment determining the terms of the class or series of shares;

(3) The date it was adopted; and

(4) A statement that the amendment was duly adopted by the board of directors.



§ 48-16-103 - Issued and outstanding shares.

(a) A corporation may issue the number of shares of each class or series authorized by the charter. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or cancelled.

(b) The reacquisition, redemption, or conversion of outstanding shares is subject to the limitation of subsection (c) and to § 48-16-401.

(c) At all times that shares of the corporation are outstanding, one (1) or more shares that together have unlimited voting rights and one (1) or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding.



§ 48-16-104 - Fractional shares.

(a) A corporation may:

(1) Issue fractions of a share or pay in money the value of fractions of a share;

(2) Arrange for disposition of fractional shares by the shareholders; and

(3) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

(b) Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by § 48-16-206(b).

(c) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

(d) The board of directors may authorize the issuance of scrip, subject to any condition considered desirable, including that:

(1) The scrip will become void if not exchanged for full shares before a specified date; and

(2) The shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.






Part 2 - Issuance of Shares

§ 48-16-201 - Subscription for shares.

(a) A subscription for shares entered into before incorporation shall be in writing, and any such subscription shall be irrevocable for six (6) months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

(b) The board of directors may determine the payment terms of subscriptions for shares that were entered into before incorporation, unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

(c) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

(d) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid more than twenty (20) days after the corporation sends written demand for payment to the subscriber.

(e) A subscription agreement entered into after incorporation shall be in writing and is a contract between the subscriber and the corporation subject to § 48-16-202.



§ 48-16-202 - Issuance of shares.

(a) The powers granted in this section to the board of directors may be reserved to the shareholders by the charter.

(b) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed, or other benefits to be received, or other securities of the corporation.

(c) Before the corporation issues shares, the board of directors shall determine that the consideration received or to be received for shares to be issued is adequate. A decision by the board of directors to accept consideration for shares shall be deemed a determination that the consideration is adequate. A determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid, and nonassessable.

(d) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable. For the purposes of this subsection (d), when and to the extent consideration for the issuance of shares consists of a promissory note or contract for services or other benefits, the corporation has received such consideration at the time such note is issued or contract is entered into.

(e) The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note, or make other arrangements to restrict the transfer of the shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid, or the benefits received. If the services are not performed, the note is not paid, or the benefits are not received, the shares escrowed or restricted and the distributions credited may be cancelled in whole or in part.



§ 48-16-203 - Liability of shareholders.

(a) A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued (§ 48-16-202) or specified in a preincorporation subscription agreement (§ 48-16-201).

(b) A shareholder of a corporation is not personally liable for the acts or debts of the corporation except that the shareholder may become personally liable by reason of the shareholder's own acts or conduct.

(c) Any person becoming an assignee or transferee of shares or of a subscription for shares in good faith and without knowledge or notice that the full consideration therefor has not been paid shall not be personally liable for any unpaid portion of such consideration, but the transferor shall remain liable therefor, whether such assignment or transfer be voluntary or involuntary.

(d) No person holding shares in any corporation as collateral security shall be personally liable as a shareholder, but the person pledging such shares shall be considered the holder thereof and shall be so liable. No executor, administrator, guardian, trustee, or other fiduciary shall be personally liable as a shareholder, but the estate and funds in the hands of such executor, administrator, guardian, trustee, or other fiduciary shall be liable.



§ 48-16-204 - Share dividends.

(a) Unless the charter provides otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one (1) or more classes or series. An issuance of shares under this subsection (a) is a share dividend.

(b) Shares of one (1) class or series may not be issued as a share dividend in respect of shares of another class or series unless:

(1) The charter so authorizes;

(2) A majority of the votes entitled to be cast by the class or series to be issued approves the issue; or

(3) There are no outstanding shares of the class or series to be issued.

(c) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.



§ 48-16-205 - Options to subscribe for or purchase shares -- Instruments evidencing options -- Authority to grant.

(a) Unless the charter otherwise provides, a corporation, by its directors, may grant rights, options or warrants to subscribe for or to purchase shares of any authorized class, at the times and on the terms that are set forth in such rights, options or warrants, or in the contracts, warrants or instruments that evidence such rights, options or warrants, which contracts, warrants or instruments may be transferable or nontransferable and may be separable or inseparable from such rights, options or warrants upon the following conditions:

(1) If the shares are subject to preemptive rights and if the rights, options or warrants are not granted to shareholders in satisfaction of their preemptive rights, the granting of the rights, options or warrants must be authorized by the vote or consent of the shareholders or holders of shares of particular classes that then would be required to waive or release such preemptive rights; the vote or consent shall release the preemptive rights to the shares required to satisfy the rights, options or warrants if and when exercised; and

(2) If at the time of granting the rights, options or warrants the corporation does not have authorized and unissued shares sufficient to satisfy the rights, options or warrants if and when exercised, the granting of the rights, options or warrants must be authorized by the vote of the shareholders or holders of shares of particular classes that then would be required to adopt an amendment to the charter for the purpose of increasing the authorized number of such shares, and the shares required to be issued upon the exercise of the rights, options or warrants shall be provided by an amendment concurrently or thereafter adopted by the shareholders or the directors.

(b) (1) The securities, contracts, warrants or instruments that evidence the rights, options or warrants may contain any terms not repugnant to law, including, but not limited to, the following:

(A) Restrictions upon the authorization or issuance of additional shares;

(B) Provisions for the adjustment of the exercise price;

(C) Provisions concerning rights in the event of reorganization, merger, share exchange or sale of the entire assets of the corporation;

(D) Provisions for the reservation of authorized but unissued shares to satisfy the rights, options or warrants;

(E) Restrictions upon the declaration of payment of dividends or distributions; or

(F) Conditions on the exercise of the rights, options or warrants, including, subject to the limitation specified in subdivision (b)(2), conditions that preclude a holder, including, but not limited to, a holder of at least a specified number or percentage of the outstanding common shares of the corporation, or a holder offering to purchase at least a specified number or percentage of the outstanding common shares of the corporation, from exercising the rights, options or warrants.

(2) The express or implied authority conferred by subdivision (b)(1) or any other section of this chapter for securities, contracts, warrants, or instruments that evidence such rights, options or warrants to contain a condition on the exercise of such rights, options or warrants that precludes a holder, including, but not limited to, a holder of at least a specified number or percentage of the outstanding common shares of the corporation, or a holder offering to purchase at least a specified number or percentage of the outstanding common shares of the corporation, from exercising rights, options or warrants, shall apply only to:

(A) A corporation that has issued and has outstanding shares listed on a national securities exchange or is regularly quoted in an over-the-counter market by one (1) or more members of a national or affiliated securities association; or

(B) A corporation that has adopted a shareholder's agreement pursuant to which rights, options or warrants are granted, if the securities, contracts, warrants or instruments that evidence the rights, options or warrants contain a condition that precludes a holder, including, but not limited to, a holder of at least a specified number or percentage of the outstanding common shares of the corporation or a holder offering to purchase at least a specified number or percentage of the outstanding common shares of the corporation, from exercising the rights, options or warrants.

(c) Subject to the conditions set forth in subsection (a), the board of directors may authorize one (1) or more officers to designate the recipients of rights, options, warrants or other equity compensation awards that involve the issuance of shares and determine, within an amount and subject to any other limitations established by the board and, if applicable, the stockholders, the number of such rights, options, warrants or other equity compensation awards and the terms thereof to be received by the recipients; provided, that no officer shall use such authority to designate either such officer or such other persons as the board of directors may specify as a recipient of such rights, options, warrants or other equity compensation awards.

(d) As used in this section, "securities" includes obligations and shares of the corporation.

(e) This section shall apply to any rights, options or warrants, or any contracts, warrants, or instruments that evidence such rights, options or warrants which were issued subsequent to January 1, 1985.



§ 48-16-206 - Form and content of certificate.

(a) Shares may but need not be represented by certificates. Unless chapters 11-27 of this title or another statute expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates.

(b) At a minimum each share certificate must state on its face:

(1) The name of the issuing corporation and that it is organized under the laws of this state;

(2) The name of the person to whom issued; and

(3) The number and class of shares and the designation of the series, if any, the certificate represents.

(c) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series (and the authority of the board of directors to determine variations for future series) must be summarized on the front or back of each certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

(d) Each share certificate:

(1) Shall be signed (either manually or in facsimile) by two (2) officers designated in the bylaws or by the board of directors; and

(2) May bear the corporate seal or its facsimile.

(e) If the person who signed (either manually or in facsimile) a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid.



§ 48-16-207 - Shares without certificates.

(a) Unless the charter or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

(b) Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by § 48-16-206(b) and (c), and, if applicable, § 48-16-208, except that no such written statement need be sent by a corporation in respect of shares that are not subject to any restriction on transfer described in § 48-16-208 and that are issued by a corporation subject to the reporting requirements of § 13 of the Securities Exchange Act of 1934, codified in 15 U.S.C. § 78m.



§ 48-16-208 - Restriction on transfer of shares and other securities.

(a) The charter, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

(b) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by § 48-16-207(b). Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction.

(c) A restriction on the transfer or registration of transfer of shares is authorized:

(1) To maintain the corporation's status when it is dependent on the number or identity of its shareholders;

(2) To preserve exemptions under federal or state securities law; or

(3) For any other reasonable purpose.

(d) A restriction on the transfer or registration of transfer of shares may:

(1) Obligate the shareholder first to offer the corporation or other persons (separately, consecutively, or simultaneously) an opportunity to acquire the restricted shares;

(2) Obligate the corporation or other persons (separately, consecutively, or simultaneously) to acquire the restricted shares;

(3) Require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable; or

(4) Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

(e) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.



§ 48-16-209 - Expense of issue.

A corporation may pay the expenses of selling or underwriting its shares, and of organizing or reorganizing the corporation, from the consideration received for shares.






Part 3 - Subsequent Acquisition of Shares by Shareholders and Corporation

§ 48-16-301 - Shareholders' preemptive rights.

(a) The shareholders of a corporation, solely by virtue of their status as such, do not have a preemptive right to acquire the corporation's unissued shares except to the extent the charter so provides.

(b) A statement included in the charter that "the corporation elects to have preemptive rights" (or words of similar import) means that the following principles apply except to the extent the charter expressly provides otherwise:

(1) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them;

(2) A shareholder may waive this preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration;

(3) There is no preemptive right with respect to:

(A) Shares issued as compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates;

(B) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates;

(C) Shares authorized in the charter that are issued within six (6) months from the effective date of incorporation; or

(D) Shares sold otherwise than for cash;

(4) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class;

(5) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights; and

(6) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one (1) year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one (1) year is subject to the shareholders' preemptive rights.

(c) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

(d) This section does not limit or otherwise affect the ability of a corporation to grant by contract to one (1) or more of its shareholders the right to acquire shares on a preemptive or other priority basis.



§ 48-16-302 - Corporation's acquisition of its own shares.

(a) (1) A corporation may acquire its own shares and shares so acquired constitute authorized but unissued shares.

(2) Shares of a class or a series, the preferences, limitations and relative rights of which were determined by the board of directors pursuant to § 48-16-102, that are acquired by the corporation shall constitute authorized but unissued shares having the same preferences, limitations and relative rights as the shares so acquired; provided, that, if the charter so provides, such authorized but unissued shares may instead constitute or be included in a class of shares with respect to which the board may again determine the preferences, limitations and relative rights under § 48-16-102.

(b) If the charter prohibits the reissue of acquired shares, the number of authorized shares is reduced by the number of shares acquired, effective upon amendment of the charter.

(c) The board of directors may adopt articles of amendment that are required by subsection (b) without shareholder action, and deliver them to the secretary of state for filing. The articles must set forth:

(1) The name of the corporation;

(2) The reduction in the number of authorized shares, itemized by class and series; and

(3) The total number of authorized shares, itemized by class and series, remaining after reduction of the shares.






Part 4 - Distributions

§ 48-16-401 - Distributions to shareholders.

(a) A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the charter and the limitation in subsection (c).

(b) If the board of directors does not fix the record date for determining shareholders entitled to a distribution (other than one involving a repurchase or reacquisition of shares), it is the date the board of directors authorizes the distribution.

(c) No distribution may be made if, after giving it effect:

(1) The corporation would not be able to pay its debts as they become due in the usual course of business; or

(2) The corporation's total assets would be less than the sum of its total liabilities plus (unless the charter permits otherwise) the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(d) The board of directors may base a determination that a distribution is not prohibited under subsection (c) either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(e) Except as provided in subsection (g), the effect of a distribution under subsection (c) is measured:

(1) In the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of:

(A) The date money or other property is transferred or debt incurred by the corporation; or

(B) The date the shareholder ceases to be a shareholder with respect to the acquired shares;

(2) In the case of any other distribution of indebtedness or distribution through the incurrence of indebtedness, as of the date the indebtedness is distributed or incurred. In a case in which the incurrence of indebtedness is the granting of a mortgage, security interest, lien, or other encumbrance of the corporation's assets, the indebtedness shall be deemed to be incurred on the date of the execution and delivery of the security instrument granting such mortgage, security interest, lien, or other encumbrance; and

(3) In all other cases, as of:

(A) The date the distribution is authorized if the payment occurs within four (4) months after the date of authorization; or

(B) The date the payment is made if it occurs more than four (4) months after the date of authorization.

(f) A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

(g) Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under subsection (c) if its terms provide that payment of principal and interest are to be made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If the indebtedness referred to in the preceding sentence is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is actually made.









Chapter 17 - Shareholders

Part 1 - Meetings

§ 48-17-101 - Annual meeting.

(a) Unless directors are elected by written consent in lieu of an annual meeting as permitted by § 48-17-104, a corporation shall hold a meeting of shareholders annually at a time stated in, or fixed in accordance with, the bylaws.

(b) Annual shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation's principal office.

(c) The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.



§ 48-17-102 - Special meeting.

(a) A corporation shall hold a special meeting of shareholders:

(1) On call of its board of directors or the person or persons authorized to do so by the charter or bylaws; or

(2) Unless the charter otherwise provides, if the holders of at least ten percent (10%) of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation's secretary one (1) or more written demands for the meeting describing the purpose or purposes for which it is to be held.

(b) If not otherwise fixed under § 48-17-103 or § 48-17-107, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

(c) Special shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.

(d) Only business within the purpose or purposes described in the meeting notice required by § 48-17-105(c) may be conducted at a special shareholders' meeting.



§ 48-17-103 - Court-ordered meeting.

(a) A court of record having equity jurisdiction in the county where a corporation's principal office (or, if none in this state, its registered office) is located may summarily order a meeting to be held on application of:

(1) Any shareholder of the corporation entitled to participate in an annual meeting, if an annual meeting was not held within the earlier of six (6) months after the end of the corporation's fiscal year or fifteen (15) months after its last annual meeting; or

(2) A shareholder who signed a demand for a special meeting valid under § 48-17-102, if:

(A) Notice of the special meeting was not given within one (1) month after the date the demand was delivered to the corporation's secretary; or

(B) The special meeting was not held in accordance with the notice.

(b) The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting (or direct that the votes represented at the meeting constitute a quorum for action on those matters) and enter other orders necessary to accomplish the purpose or purposes of the meeting.



§ 48-17-104 - Action without meeting.

(a) Action required or permitted by chapters 11-27 of this title to be taken at a shareholders' meeting may be taken without a meeting. If all shareholders entitled to vote on the action consent to taking such action without a meeting, the affirmative vote of the number of shares that would be necessary to authorize or take such action at a meeting is the act of the shareholders. The action must be evidenced by one (1) or more written consents describing the action taken, signed by each shareholder entitled to vote on the action in one (1) or more counterparts, indicating each signing shareholder's vote or abstention on the action, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) The charter may provide that any action required or permitted by chapters 11-27 of this title to be taken at a shareholders' meeting may be taken without a meeting, and without prior notice, if consents in writing setting forth the action so taken are signed by the holders of outstanding shares having not less than the minimum number of votes that would be required to authorize or take the action at a meeting at which all shares entitled to vote on the action were present and voted. The written consent shall bear the date of signature of the shareholder who signs the consent and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(c) If not otherwise determined under § 48-17-103 or § 48-17-107, the record date for determining shareholders entitled to take action without a meeting is the date the first shareholder signs the consent under subsection (a).

(d) A consent signed under this section has the effect of a meeting vote and may be described as such in any document. Unless the charter, bylaws or a resolution of the board of directors provides for a reasonable delay to permit tabulation of written consents, the action taken by written consent shall be effective when written consents signed by sufficient shareholders to take the action are delivered to the corporation.

(e) If chapters 11-27 of this title or the charter requires that notice of proposed action be given to nonvoting shareholders and the action is to be taken by consent of the voting shareholders, then the corporation must give its nonvoting shareholders written notice of the proposed action at least ten (10) days before the action is taken. The notice must contain or be accompanied by the same material that under chapters 11-27 of this title would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.

(f) (1) If action is taken by less than unanimous written consent of the voting shareholders, the corporation must give its non-consenting voting shareholders written notice of the action not more than ten (10) days after:

(A) Written consents sufficient to take the action have been delivered to the corporation; or

(B) Such later date that tabulation of consents is completed pursuant to an authorization under subsection (d).

(2) The notice must reasonably describe the action taken and contain or be accompanied by the same material that chapters 11-27 of this title would require to be sent to voting shareholders in a notice of a meeting at which the action would have been submitted to the shareholders for action.

(g) The notice requirements in subsections (e) and (f) shall not delay the effectiveness of actions taken by written consent, and a failure to comply with such notice requirements shall not invalidate actions taken by written consent; provided, that this subsection (g) shall not be deemed to limit judicial power to fashion any appropriate remedy in favor of a shareholder adversely affected by a failure to give such notice within the required time period.

(h) An electronic transmission may be used to consent to an action, if the electronic transmission contains or is accompanied by information from which the corporation can determine the date on which the electronic transmission was signed and that the electronic transmission was authorized by the shareholder, the shareholder's agent or the shareholder's attorney-in-fact.

(i) Delivery of a written consent to the corporation under this section is delivery to the corporation's registered agent at its registered office (or to a designated mailing address such as a post office box if the United States postal service does not deliver to the registered agent's registered office) or to the secretary of the corporation at its principal office (or to a designated mailing address such as a post office box if the United States postal service does not deliver to the corporation's principal office).



§ 48-17-105 - Notice of meeting.

(a) A corporation shall notify shareholders of the date, time, and place of each annual and special shareholders' meeting no fewer than ten (10) days nor more than two (2) months before the meeting date. Unless chapters 11-27 of this title or the charter requires otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.

(b) Unless chapters 11-27 of this title or the charter requires otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

(c) Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.

(d) If not otherwise fixed under § 48-17-103 or § 48-17-107, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the close of business on the day before the first notice is mailed or otherwise dispatched to shareholders.

(e) Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under § 48-17-107, however, notice of the adjourned meeting must be given under this section to persons who are shareholders as of the new record date.

(f) A certificate of the secretary or other person giving the notice, or of a transfer agent of the corporation, that the notice required by this section has been given shall, in the absence of fraud, be prima facie evidence of the facts stated therein.



§ 48-17-106 - Waiver of notice.

(a) A shareholder may waive any notice required by chapters 11-27 of this title, the charter, or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the shareholder entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A shareholder's attendance at a meeting:

(1) Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting (or promptly upon the shareholder's arrival) objects to holding the meeting or transacting business at the meeting; and

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.



§ 48-17-107 - Record date.

(a) The bylaws may fix or provide the manner of fixing the record date for one (1) or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.

(b) A record date fixed under this section may not be more than seventy (70) days before the meeting or action requiring a determination of shareholders.

(c) A determination of shareholders entitled to notice of or vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than four (4) months after the date fixed for the original meeting.

(d) If a court orders a meeting adjourned to a date more than four (4) months after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.



§ 48-17-108 - Waiver or approval by fiduciaries.

Each fiduciary, including such acting as executor, administrator, guardian, committee, agent, or trustee, who is a shareholder of record, whether the corporation issuing such shares is foreign or domestic, may waive notice or lapse of time pursuant to § 48-17-106 and may consent to the taking of any corporate action pursuant to § 48-17-104.



§ 48-17-109 - Shareholder meetings through special communication.

Unless the charter or bylaws provide otherwise, the corporation may permit any or all shareholders to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all shareholders participating may simultaneously hear each other during the meeting. A shareholder who participates in a meeting by this means is deemed to be present in person at the meeting.



§ 48-17-110 - Conduct of the meeting.

(a) At each meeting of shareholders, a chair shall preside. The chair shall be appointed as provided in the bylaws or, in the absence of such provision, by the board.

(b) The chair, unless the charter or bylaws provide otherwise, shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

(c) Any rules adopted for, and the conduct of, the meeting shall be fair to shareholders.

(d) The chair of the meeting shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls shall be deemed to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies or votes nor any revocations or changes thereto may be accepted.






Part 2 - Voting

§ 48-17-201 - Shareholders' list for meeting.

(a) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. The list must be arranged by voting group (and within each voting group by class or series of shares) and show the address of and number of shares held by each shareholder, in each case as reflected in the records of the corporation.

(b) The shareholders' list must be available for inspection by any shareholder, beginning two (2) business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholder, or the shareholder's agent or attorney, is entitled on written demand to inspect and, subject to the requirements of § 48-26-102(c), to copy the list, during regular business hours and at such shareholder's or agent's expense, during the period it is available for inspection.

(c) The corporation shall make the shareholders' list available at the meeting, and any shareholder, or the shareholder's agent or attorney, is entitled to inspect the list at any time during the meeting or any adjournment. If the right to vote at any meeting is challenged, the person presiding may rely on such list as evidence of the right of the person challenged to vote at such meeting.

(d) If the corporation refuses to allow a shareholder, the shareholder's agent, or attorney to inspect the shareholders' list before or at the meeting (or copy the list as permitted by subsection (b)), a court of record having equity jurisdiction in the county where a corporation's principal office (or, if none in this state, its registered office) is located, on application of the shareholder, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

(e) Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.



§ 48-17-202 - Voting entitlement of shares.

(a) Except as provided in subsections (b) and (c) or unless the charter provides otherwise, each outstanding share, regardless of class, is entitled to one (1) vote on each matter voted on at a shareholders' meeting. Except as provided in subsection (f), only shares are entitled to vote.

(b) Absent special circumstances, the shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation, and no such shares shall be counted in determining the total number of outstanding shares of the corporation at any given time.

(c) Subsection (b) does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

(d) Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares, and no such shares shall be counted in determining the total number of outstanding shares of the corporation at any given time.

(e) Shares standing in the name of another corporation, domestic or foreign, may be voted by such officer, agent, or proxy as the bylaws of such corporation may prescribe or, in the absence of a bylaw provision, as the board of directors of such corporation may determine. The corporation whose shares are being voted may rely on the representations of such officer, agent, or proxy as to the authority unless such authority is questioned.

(f) A corporation may in its charter confer upon the holders of any bonds, debentures or other debt obligations the power to vote in respect of its corporate affairs and management of the corporation to the extent and in the manner provided in the charter and may confer upon such holders of bonds, debentures or other debt obligations the same right of inspection of its books, accounts and other records, and also any other rights, which the shareholders of the corporation have or may have by reason of chapters 11-27 of this title or of its charter. If and to the extent the charter so provides, such holders shall be deemed to be shareholders, and their bonds, debentures or other debt obligations shall be deemed to be shares of stock, for the purpose of any provision of this title which requires the vote of shareholders as a prerequisite to any corporate action, and the charter may divest the holders of shares of capital stock, in whole or in part, of their right to vote on any corporate matter whatsoever, except as set forth in § 48-20-104.



§ 48-17-203 - Proxies.

(a) A shareholder may vote such shareholder's shares in person or by proxy.

(b) Without limiting the manner in which a shareholder may authorize another person or persons to act for the shareholder as proxy pursuant to this section, the following shall constitute a valid means by which a shareholder may grant such authority:

(1) A shareholder may execute a writing authorizing another person or persons to act for the shareholder as proxy. Execution may be accomplished by the shareholder personally signing such writing or by an attorney-in-fact in the case of an individual shareholder or by an authorized officer, director, employee, agent or attorney-in-fact in the case of any other shareholder signing such writing or causing the shareholder's signature to be affixed to such writing by any reasonable means, including, but not limited to, facsimile signature;

(2) A shareholder may authorize another person or persons to act for the shareholder as proxy by transmitting or authorizing the transmission of a telegram, cablegram, or electronic transmission to the person who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization or like agent duly authorized by the person who will be the holder of the proxy to receive such transmission; provided, that any such telegram, cablegram, or electronic transmission shall either set forth or be submitted with information from which it can be determined that the telegram, cablegram, or electronic transmission was authorized by the shareholder. If it is determined that such telegrams, cablegrams, or electronic transmissions are valid, the inspectors or, if there are no inspectors, such other persons making such determination shall specify the information upon which they relied;

(3) Any copy, electronic transmission or other reliable reproduction of such writing or transmission may be substituted or used in lieu of the original writing or transmission for any and all purposes for which the original writing or transmission could be used; provided, that such copy, electronic transmission or other reproduction shall be a complete reproduction of the entire original writing or transmission.

(c) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for eleven (11) months unless another period is expressly provided in the appointment form.

(d) An appointment of a proxy is revocable by the shareholder unless the appointment form conspicuously states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:

(1) A pledgee;

(2) A person who purchased or agreed to purchase the shares;

(3) A creditor of the corporation who extended it credit under terms requiring the appointment;

(4) An employee of the corporation whose employment contract requires the appointment; or

(5) A party to a voting agreement created under § 48-17-302.

(e) In the case of a proxy not made irrevocable under subsection (d), the death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment.

(f) An appointment made irrevocable under subsection (d) becomes revocable when the interest with which it is coupled is extinguished.

(g) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of its existence when such transferee acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

(h) Subject to § 48-17-205 and to any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.

(i) Each fiduciary, including such acting as executor, administrator, guardian, committee, agent, or trustee, owning shares registered in such person's name as fiduciary, or in the name of another for the convenience of the fiduciary, whether the corporation issuing such shares is foreign or domestic, may, in addition to exercising the voting rights vested in such fiduciary, execute and deliver, or cause to be executed and delivered, a proxy or proxies in accordance with this section to others for the voting of such shares, but subject always to the following limitations:

(1) If there are two (2) or more fiduciaries acting, the proxy shall be executed by, and voting instructions shall be issued by, agreement of all fiduciaries or a majority of them, and in the event of failure to obtain a majority, each of the fiduciaries shall vote the number of shares held by the fiduciaries divided by the number of fiduciaries; and

(2) In the event the rights, manner or method of voting or the purpose to be accomplished is fixed by the instrument or instruments appointing the fiduciaries, the directions therein shall govern.



§ 48-17-204 - Shares held by nominees.

(a) A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

(b) The procedure may set forth:

(1) The types of nominees to which it applies;

(2) The rights or privileges that the corporation recognizes in a beneficial owner;

(3) The manner in which the procedure is selected by the nominee;

(4) The information that must be provided when the procedure is selected;

(5) The period for which selection of the procedure is effective; and

(6) Other aspects of the rights and duties created.



§ 48-17-205 - Corporation's acceptance of votes.

(a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.

(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if:

(1) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(4) The name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment; or

(5) Two (2) or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one (1) of the co-owners and the person signing appears to be acting on behalf of all the co-owners.

(c) The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.



§ 48-17-206 - Quorum and voting requirements for voting groups.

(a) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the charter or chapters 11-27 of this title provide otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter. If a quorum of the shares entitled to vote as a voting group shall fail to be obtained at any meeting, the chair of the meeting or the holders of a majority of the shares of such voting group who are present, in person or by proxy, may adjourn the meeting to another place, date or time and no notice of such place, date or time need be given except as required in § 48-17-105(e).

(b) Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

(c) If a quorum exists, action on a matter (other than the election of directors) by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the charter or chapters 11-27 of this title requires a greater number of affirmative votes.

(d) A charter amendment adding, changing, or deleting a quorum or voting requirement for a voting group greater than specified in subsection (a) or (c) is governed by § 48-17-208.

(e) The election of directors is governed by § 48-17-209.



§ 48-17-207 - Action by single and multiple voting groups.

(a) If the charter or chapters 11-27 of this title provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by the voting group as provided in § 48-17-206.

(b) If the charter or chapters 11-27 of this title provide for voting by two (2) or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in § 48-17-206. Action may be taken by one (1) voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.



§ 48-17-208 - Greater quorum or voting requirements.

(a) The charter may provide for a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is provided for by chapters 11-27 of this title.

(b) An amendment to the charter that adds, changes, or deletes a greater quorum or voting requirement shall meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.



§ 48-17-209 - Voting for directors -- Cumulative voting.

(a) Unless otherwise provided in the charter, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

(b) Shareholders do not have a right to cumulate their votes for directors unless the charter so provides.

(c) A statement included in the charter that "(all) (a designated voting group of) shareholders are entitled to cumulate their votes for directors" (or words of similar import) means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two (2) or more candidates.

(d) Shares otherwise entitled to vote cumulatively may not be voted cumulatively at a particular meeting unless:

(1) The meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized; or

(2) A shareholder who has the right to cumulate that shareholder's votes gives notice to the corporation no fewer than forty-eight (48) hours before the time set for the meeting of that shareholder's intent to cumulate that shareholder's votes during the meeting, and if one (1) shareholder gives this notice, all other shareholders in the same voting group participating in the election are entitled to cumulate their votes without giving further notice.



§ 48-17-210 - Shareholders presumed sui juris.

A corporation may treat any of its shareholders as sui juris until written notice to the contrary is received by the corporation.






Part 3 - Voting Trusts and Shareholders' Agreements

§ 48-17-301 - Voting trusts.

(a) One (1) or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust (which may include anything consistent with its purpose) and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.

(b) A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name. A voting trust is valid for not more than ten (10) years after its effective date unless extended under subsection (c).

(c) All or some of the parties to a voting trust may extend it for additional terms of not more than ten (10) years each by signing an extension agreement and obtaining the voting trustee's written consent to the extension. An extension is valid for ten (10) years from the date the first shareholder signs the extension agreement. The voting trustee shall deliver copies of the extension agreement and list of beneficial owners to the corporation's principal office. An extension agreement binds only those parties signing it.

(d) The trustee or trustees of the voting trust may execute and deliver to the transferring shareholders voting trust certificates evidencing the interest of such transferring shareholder in the shares transferred in trust, and such voting trust certificates shall be transferable in the same manner and with the same effect as certificates representing shares under chapter 16 of this title.



§ 48-17-302 - Shareholders' agreements.

(a) An agreement between two (2) or more shareholders, if in writing and signed by the parties thereto, may provide that, in exercising any voting rights, the shares held by them shall be voted as therein provided, or as they may agree, or as determined in accordance with a procedure agreed upon by them. Nothing in this subsection (a) shall impair the right of the corporation to treat the shareholders of record as entitled to vote the shares standing in their names. A voting agreement created under this section is not subject to § 48-17-301 and may be specifically enforced.

(b) No written agreement to which all or less than all the shareholders have actually assented, whether embodied in the charter or bylaws or in any agreement in writing signed by all the parties thereto, which agreement relates to any phase of the affairs of the corporation, whether to the management of its business or to the division of its profits or otherwise, shall be invalid as between the parties thereto on the ground that it is an attempt by the parties thereto to restrict the discretion of the board of directors in its management of the business of the corporation or to treat the corporation as if it were a partnership or to arrange their relationships in a manner that would be appropriate only between partners.

(c) A transferee of shares in a corporation whose shareholders have entered into an agreement authorized by subsection (a) or (b) shall be bound by such agreement if the transferee takes the shares with notice thereof. A transferee shall be deemed to have notice of any such agreement or any such renewal if the existence thereof is noted on the face or back of the certificate or certificates representing such shares.

(d) The effect of any agreement authorized by subsection (b) shall be to relieve the directors and impose upon the shareholders assenting thereto the liability for managerial acts or omissions that is imposed on directors by law, to the extent that and so long as the discretion or powers of the board of directors, in its management of corporate affairs, are controlled by any such agreement.






Part 4 - Derivative Proceedings

§ 48-17-401 - Procedure in derivative proceedings.

(a) A person may not commence a proceeding in the right of a domestic or foreign corporation unless the person was a shareholder of the corporation when the transaction complained of occurred or unless the person became a shareholder through transfer by operation of law from one who was a shareholder at that time.

(b) A complaint in a proceeding brought in the right of a corporation must be verified and allege with particularity the demand made, if any, to obtain action by the board of directors and either that the demand was refused or ignored or why the person did not make the demand. Whether or not a demand for action was made, if the corporation commences an investigation of the charges made in the demand or complaint, the court may stay any proceeding until the investigation is completed.

(c) A proceeding commenced under this section may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given the shareholders affected. If notice is so directed to be given, the court may determine which one (1) or more parties to the suit shall bear the expense of giving such notice, in such proportions as the court finds to be reasonable in the circumstances, and the amount of such expense shall be awarded as special costs of the suit and recoverable in the same manner as other taxable costs.

(d) On termination of the proceeding, the court may order:

(1) The corporation to pay the plaintiff's reasonable expenses, including counsel fees, incurred in the proceeding, if the court finds that the proceeding has resulted in a substantial benefit to the corporation;

(2) The plaintiff to pay any defendant's reasonable expenses, including counsel fees, incurred in defending the proceeding, if the court finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose; or

(3) A party to pay an opposing party's reasonable expenses, including counsel fees, incurred because of the filing of a pleading, motion or other paper, if the court finds that the pleading, motion or other paper was not well grounded in fact, after reasonable inquiry, or warranted by existing law or a good faith argument for the extension, modification or reversal of existing law and was interposed for an improper purpose, such as to harass or cause unnecessary delay or needless increase in the cost of litigation.

(e) For purposes of this section, "shareholder" includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the beneficial owner's behalf.









Chapter 18 - Directors and Officers

Part 1 - Board of Directors

§ 48-18-101 - Requirement for and duties of board of directors.

(a) Except as provided in subsection (c), each corporation must have a board of directors.

(b) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, its board of directors, subject to any limitation set forth in the charter.

(c) A corporation having fifty (50) or fewer shareholders may dispense with or limit the authority of a board of directors by describing in its charter who will perform some or all of the duties of a board of directors; provided, that any such person or persons shall be subject to the same standards of conduct that this chapter imposes on directors in the performance of their duties.



§ 48-18-102 - Qualifications of directors.

The charter or bylaws may prescribe qualifications for directors. A director need not be a resident of this state or a shareholder of the corporation unless the charter or bylaws so prescribe.



§ 48-18-103 - Number and election of directors.

(a) A board of directors must consist of one (1) or more individuals, with the number specified in or fixed in accordance with the charter or bylaws.

(b) The charter or bylaws may provide that the board of directors has power to fix or change the number of directors, including an increase or decrease in the number of directors. Absent such a provision, only the shareholders may fix or change the number of directors, except as provided in subsection (c).

(c) The charter or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the shareholders or the board of directors; provided, that unless the charter or bylaws provide otherwise, only the shareholders may change the range for the size of the board or change from a fixed to a variable-range size board or vice versa.

(d) Directors are elected at the first annual shareholders' meeting and at each annual meeting thereafter, unless their terms are staggered under § 48-18-106 or unless their terms are for more than one (1) year as provided by § 48-18-105.



§ 48-18-104 - Election of directors by certain classes of shareholders.

If the charter authorizes dividing the shares into classes or series, the charter may also authorize the election of all or a specified number of directors by the holders of one (1) or more authorized classes or series of shares. Each class (or classes) or series of shares entitled to elect one (1) or more directors is a separate voting group for purposes of the election of directors.



§ 48-18-105 - Terms of directors generally.

(a) The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.

(b) The terms of all other directors expire at the next annual shareholders' meeting following their election unless their terms are staggered under § 48-18-106, or unless the charter provides for terms of more than one (1) year but not more than three (3) years.

(c) A decrease in the number of directors does not shorten an incumbent director's term.

(d) The term of a director elected to fill a vacancy expires at the next shareholders' meeting at which directors are elected.

(e) Despite the expiration of a director's term, the director continues to serve until a successor is elected and qualified or until there is a decrease in the number of directors.



§ 48-18-106 - Staggered terms for directors.

The charter may provide for staggering the terms of directors by dividing the total number of directors into two (2) or three (3) groups, with each group containing one half (1/2) or one third (1/3) of the total, as near as may be. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the second group expire at the second annual shareholders' meeting after their election, and the terms of the third group, if any, expire at the third annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, the directors shall be chosen for a term of two (2) years or three (3) years, as the case may be, to succeed those whose terms expire.



§ 48-18-107 - Resignation of directors.

(a) A director may resign at any time by delivering a written resignation to the board of directors, or its chair, or to the secretary of the corporation.

(b) A resignation is effective when the resignation is delivered unless the resignation specifies a later effective date or an effective date determined upon the happening of an event or events. A resignation that is conditioned upon failing to receive a specified vote for election as a director may provide that it is irrevocable.



§ 48-18-108 - Removal of directors.

(a) The shareholders may remove one (1) or more directors with or without cause unless the charter provides that directors may be removed only for cause.

(b) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove the director without cause.

(c) If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against the director's removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove the director exceeds the number of votes cast not to remove the director.

(d) If so provided by the charter, any or all of the directors may be removed for cause by a vote of a majority of the entire board of directors.

(e) A director may be removed by the shareholders or directors only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one (1) of the purposes, of the meeting is removal of directors.



§ 48-18-109 - Removal of directors by judicial proceeding.

(a) Any court of record having equity jurisdiction in the county where a corporation's principal office (or, if none in this state, its registered office) is located may remove a director of the corporation from office in a proceeding commenced either by the corporation or by its shareholders holding at least ten percent (10%) of the outstanding shares of any class if the court finds that:

(1) The director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation; and

(2) Removal is in the best interest of the corporation.

(b) The court that removes a director may bar the director from reelection for a period prescribed by the court.

(c) If shareholders commence a proceeding under subsection (a), they shall make the corporation a party defendant.



§ 48-18-110 - Vacancy on board.

(a) Unless the charter provides otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors or a vacancy resulting from a removal with or without cause:

(1) The shareholders may fill the vacancy;

(2) The board of directors may fill the vacancy; or

(3) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b) If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders.

(c) A vacancy that will occur at a specific later date (by reason of a resignation effective at a later date under § 48-18-107(b) or otherwise) may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.



§ 48-18-111 - Compensation of directors.

Unless the charter or bylaws provide otherwise, the board of directors may fix the compensation of directors.






Part 2 - Meetings and Action of the Board

§ 48-18-201 - Meetings.

(a) The board of directors may hold regular or special meetings in or out of this state. Unless the bylaws otherwise provide, special meetings of the board of directors may be called by the chair of the board, the president, or any two (2) directors.

(b) Unless the charter or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.



§ 48-18-202 - Action without meeting.

(a) Except to the extent that the charter or bylaws require that action by the board of directors be taken at a meeting, action required or permitted by chapters 11-27 of this title to be taken by the board of directors may be taken without a meeting if each director signs a consent describing the action to be taken and delivers it to the corporation. If all directors consent to taking such action without a meeting, the affirmative vote of the number of directors that would be necessary to authorize or take such action at a meeting is the act of the board. The action must be evidenced by one (1) or more written consents describing the action taken, signed by each director in one (1) or more counterparts, indicating each signing director's vote or abstention on the action, and delivered to the corporation, and shall be included in the minutes or filed with the corporate records reflecting the action taken.

(b) Action taken under this section is the act of the board of directors when one (1) or more consents signed by all the directors are delivered to the corporation. The consent may specify the time at which the action taken thereunder is to be effective. A director's consent may be withdrawn by a revocation signed by the director and delivered to the corporation prior to delivery to the corporation of unrevoked written consents signed by all the directors.

(c) A consent signed under this section has the effect of action taken at a meeting of the board of directors and may be described as such in any document.



§ 48-18-203 - Notice of meeting.

(a) Unless the charter or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

(b) Unless the charter or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least two (2) days' notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the charter or bylaws.

(c) Notice of an adjourned meeting need not be given if the time and place to which the meeting is adjourned are fixed at the meeting at which the adjournment is taken, and if the period of adjournment does not exceed one (1) month in any one (1) adjournment.



§ 48-18-204 - Waiver of notice.

(a) A director may waive any notice required by chapters 11-27 of this title, the charter, or bylaws before or after the date and time stated in the notice. Except as provided by subsection (b), the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.

(b) A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director at the beginning of the meeting (or promptly upon the director's arrival) objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.



§ 48-18-205 - Quorum and voting.

(a) Unless the charter or bylaws require a greater number, a quorum of a board of directors consists of:

(1) A majority of the fixed number of directors if the corporation has a fixed board size; or

(2) A majority of the number of directors prescribed, or if no number is prescribed, the number in office immediately before the meeting begins, if the corporation has a variable-range size board.

(b) The charter or bylaws may authorize a quorum of a board of directors to consist of no fewer than one third (1/3) of the fixed or prescribed number of directors determined under subsection (a).

(c) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the charter or bylaws require the vote of a greater number of directors.

(d) A director who is present at a meeting of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

(1) The director objects at the beginning of the meeting (or promptly upon the director's arrival) to holding it or transacting business at the meeting;

(2) The director's dissent or abstention from the action taken is entered in the minutes of the meeting; or

(3) The director delivers written notice of the director's dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.



§ 48-18-206 - Committees.

(a) Unless the charter or bylaws provide otherwise, the board of directors may create one (1) or more committees. A committee may consist of one (1) member. All members of committees of the board of directors which exercise powers of the board of directors must be members of the board of directors and serve at the pleasure of the board of directors.

(b) The creation of a committee and appointment of a member or members to it must be approved by the greater of:

(1) A majority of all the directors in office when the action is taken; or

(2) The number of directors required by the charter or bylaws to take action under § 48-18-205.

(c) Sections 48-18-201 -- 48-18-205, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.

(d) To the extent specified by the board of directors or in the charter or bylaws, each committee may exercise the authority of the board of directors under § 48-18-101.

(e) A committee may not, however:

(1) Authorize distributions, except according to a formula or method prescribed by the board of directors;

(2) Fill vacancies on the board of directors or on any of its committees;

(3) Adopt, amend, or repeal bylaws;

(4) Authorize or approve reacquisition of shares, except according to a formula or method prescribed by the board of directors; or

(5) Authorize or approve the issuance or sale or contract for sale of shares, or determine the designation and relative rights, preferences, and limitations of a class or series of shares, except that the board of directors may authorize a committee (or senior executive officer of the corporation) to do so within limits specifically prescribed by the board of directors.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in § 48-18-301.






Part 3 - Standards of Conduct

§ 48-18-301 - General standards for directors.

(a) A director shall discharge all duties as a director, including duties as a member of a committee:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner the director reasonably believes to be in the best interests of the corporation.

(b) In discharging such duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One (1) or more officers or employees of the corporation (or a subsidiary of the corporation) whom the director reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(3) A committee of the board of directors of which the director is not a member, if the director reasonably believes the committee merits confidence.

(c) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d) A director is not liable for any action taken as a director, or any failure to take any action, if the director performed the duties of the office in compliance with this section.



§ 48-18-302 - Liability for unlawful distributions.

(a) A director who votes for or assents to a distribution made in violation of § 48-16-401 or the charter is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating such section or the charter if it is established that the director did not perform such director's duties in compliance with § 48-18-301. In any proceeding commenced under this section, a director has all of the defenses ordinarily available to a director.

(b) A director held liable under subsection (a) for an unlawful distribution is entitled to contribution from:

(1) Every other director who could be held liable under subsection (a) for the unlawful distribution; and

(2) Each shareholder for the amount the shareholder accepted knowing the distribution was made in violation of § 48-16-401 or the charter.

(c) A proceeding under this section is barred unless it is commenced within two (2) years after the date on which the effect of the distribution was measured under § 48-16-401.



§ 48-18-303 - [Repealed.]

HISTORY: Acts 1986, ch. 887, § 8.32; repealed by Acts 2012, ch. 1051, § 30, effective January 1, 2013.






Part 4 - Officers

§ 48-18-401 - Required officers.

(a) A corporation has the officers described in its bylaws or designated by its board of directors in accordance with the bylaws. Unless the charter or bylaws provide otherwise, officers shall be elected or appointed by the board of directors.

(b) A duly appointed officer may appoint one (1) or more officers or assistant officers if authorized by the bylaws or the board of directors.

(c) The bylaws or the board of directors shall delegate to one (1) of the officers responsibility for preparing minutes of the directors' and shareholders' meetings and for authenticating records of the corporation.

(d) The same individual may simultaneously hold more than one (1) office in a corporation.



§ 48-18-402 - Duties of officers.

Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers.



§ 48-18-403 - Standards of conduct for officers.

(a) An officer with discretionary authority shall discharge all duties under that authority:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner the officer reasonably believes to be in the best interest of the corporation.

(b) In discharging such duties, an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One (1) or more officers or employees of the corporation (or a subsidiary of the corporation) whom the officer reasonably believes to be reliable and competent in the matters presented; or

(2) Legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence.

(c) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d) An officer is not liable for any action taken as an officer, or any failure to take any action, if the officer performed the duties of office in compliance with this section.



§ 48-18-404 - Resignation and removal of officers.

(a) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specified a later effective date. If a resignation is made effective at a later date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.

(b) A board of directors may remove any officer at any time with or without cause and any officer or assistant officer, if appointed by another officer, may likewise be removed by such officer.



§ 48-18-405 - Contract rights of officers.

(a) The appointment of an officer does not itself create contract rights.

(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.



§ 48-18-406 - Release or assignment of life insurance on officers.

When a corporation, organized under the laws of this state, has caused or shall cause to be insured the life of any director, officer, agent, or employee, or when such corporation is named as a beneficiary in or assignee of any policy of life insurance, due authority to effect, assign, release, relinquish, convert, surrender, change the beneficiary, or to take any other action with reference to such insurance shall be sufficiently evidenced to the insurance company by a written statement to that effect, signed by the president or secretary or other corresponding officer of such corporation. Such statement shall be binding upon such corporation, and any act done or suffered to be done by it upon the faith thereof shall protect the insurance company concerned, without further inquiry into the validity of the corporate authority or the regularity of the corporate proceedings. No person shall be disqualified, by reason of interest in the subject matter, from acting as a director or as a member of the executive committee of such corporation, on any corporate procedure touching such insurance.






Part 5 - Indemnification

§ 48-18-501 - Part definitions.

In this part:

(1) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction;

(2) "Director" means an individual who is or was a director of a corporation, including individuals acting pursuant to § 48-18-101, or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on or otherwise involve services by the director to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a director;

(3) "Expenses" includes counsel fees;

(4) "Liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses incurred with respect to a proceeding;

(5) (A) "Official capacity" means:

(i) When used with respect to a director, the office of director in a corporation; and

(ii) When used with respect to an individual other than a director, as contemplated in § 48-18-507, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation;

(B) "Official capacity" does not include service for any other foreign or domestic corporation or any partnership, joint venture, trust, employee benefit plan, or other enterprise;

(6) "Party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding; and

(7) "Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.



§ 48-18-502 - Authority to indemnify.

(a) Except as provided in subsection (d), a corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:

(1) The individual's conduct was in good faith; and

(2) The individual reasonably believed:

(A) In the case of conduct in the individual's official capacity with the corporation, that the individual's conduct was in its best interest; and

(B) In all other cases, that the individual's conduct was at least not opposed to its best interests; and

(3) In the case of any criminal proceeding, the individual had no reasonable cause to believe the individual's conduct was unlawful.

(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subdivision (a)(2)(B).

(c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(d) A corporation may not indemnify a director under this section:

(1) In connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

(2) In connection with any other proceeding charging improper personal benefit to the director, whether or not involving action in the director's official capacity, in which the director was adjudged liable on the basis that personal benefit was improperly received by the director.



§ 48-18-503 - Mandatory indemnification.

Unless limited by its charter, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because the director is or was a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding.



§ 48-18-504 - Advance for expenses.

(a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

(1) The director furnishes the corporation a written affirmation of the director's good faith belief that the director has met the standard of conduct described in § 48-18-502;

(2) The director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director is not entitled to indemnification; and

(3) A determination is made that the facts then known to those making the determination would not preclude indemnification under this part.

(b) The undertaking required by subdivision (a)(2) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(c) Determinations and authorizations of payments under this section shall be made in the manner specified in § 48-18-506.



§ 48-18-505 - Court ordered indemnification.

Unless a corporation's charter provides otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court, after giving any notice the court considers necessary, may order indemnification if it determines the director is:

(1) Entitled to mandatory indemnification under § 48-18-503, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or

(2) Fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in § 48-18-502 or was adjudged liable as described in § 48-18-502(d), but if the director was adjudged so liable the director's indemnification is limited to reasonable expenses incurred.



§ 48-18-506 - Determination and authorization of indemnification.

(a) A corporation may not indemnify a director under § 48-18-502 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in § 48-18-502.

(b) The determination shall be made:

(1) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(2) If a quorum cannot be obtained under subdivision (b)(1), by majority vote of a committee duly designated by the board of directors (in which designation directors who are parties may participate), consisting solely of two (2) or more directors not at the time parties to the proceeding;

(3) By independent special legal counsel:

(A) Selected by the board of directors or its committee in the manner prescribed in subdivision (b)(1) or (b)(2); or

(B) If a quorum of the board of directors cannot be obtained under subdivision (b)(1) and a committee cannot be designated under subdivision (b)(2), selected by majority vote of the full board of directors (in which selection directors who are parties may participate); or

(4) By the shareholders, but shares owned by or voted under the control of directors who are at the time parties to the proceeding may not be voted on the determination.

(c) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subdivision (b)(3) to select counsel.



§ 48-18-507 - Indemnification of officers, employees, and agents.

Unless a corporation's charter provides otherwise:

(1) An officer of the corporation who is not a director is entitled to mandatory indemnification under § 48-18-503, and is entitled to apply for court-ordered indemnification under § 48-18-505, in each case to the same extent as a director;

(2) The corporation may indemnify and advance expenses under this part to an officer, employee, or agent of the corporation who is not a director to the same extent as to a director; and

(3) A corporation may also indemnify and advance expenses to an officer, employee, or agent who is not a director to the extent, consistent with public policy, that may be provided by its charter, bylaws, general or specific action of its board of directors, or contract.



§ 48-18-508 - Insurance.

A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by the individual in that capacity or arising from the individual's status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify the individual against the same liability under § 48-18-502 or § 48-18-503.



§ 48-18-509 - Exclusivity of rights -- Charter limiting indemnification -- Payment of witness expenses.

(a) (1) The indemnification and advancement of expenses granted pursuant to, or provided by, chapters 11-27 of this title shall not be deemed exclusive of any other rights to which a director seeking indemnification or advancement of expenses may be entitled, whether contained in chapters 11-27 of this title, the charter, or the bylaws or, when authorized by such charter or bylaws, in a resolution of shareholders, a resolution of directors, or an agreement providing for such indemnification; provided, that no indemnification may be made to or on behalf of any director if a judgment or other final adjudication adverse to the director establishes the director's liability:

(A) For any breach of the duty of loyalty to the corporation or its shareholders;

(B) For acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or

(C) Under § 48-18-302.

(2) Nothing contained in chapters 11-27 of this title shall affect any rights to indemnification to which corporate personnel, other than directors, may be entitled by contract or otherwise under law. If the charter limits indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the charter.

(b) This part does not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with the director's appearance as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to the proceeding.






Part 6 - Limitation of Actions

§ 48-18-601 - Limitation of actions for breach of fiduciary duty.

Any action alleging breach of fiduciary duties by directors or officers, including alleged violations of the standards established in § 48-18-301, § 48-18-403 or part 7 of this chapter, must be brought within one (1) year from the date of such breach or violation; provided, that in the event the alleged breach or violation is not discovered nor reasonably should have been discovered within the one-year period, the period of limitation shall be one (1) year from the date such was discovered or reasonably should have been discovered. In no event shall any such action be brought more than three (3) years after the date on which the breach or violation occurred, except where there is fraudulent concealment on the part of the defendant, in which case the action shall be commenced within one (1) year after the alleged breach or violation is, or should have been, discovered.






Part 7 - Conflicting Interest Transactions

§ 48-18-701 - Part definitions.

In this part:

(1) "Control" (including "controlled by") means:

(A) Having the power, directly or indirectly, to elect or remove a majority of the members of the board of directors or other governing body of an entity, whether through the ownership of voting shares or interests, by contract, or otherwise; or

(B) Being subject to a majority of the risk of loss from the entity's activities or entitled to receive a majority of the entity's residual returns;

(2) "Director's or officer's conflicting interest transaction" means a transaction effected or proposed to be effected by the corporation (or by an entity controlled by the corporation):

(A) To which, at the relevant time, the director or officer is a party; or

(B) Respecting which, at the relevant time, the director or officer had knowledge and a material financial interest known to the director or officer; or

(C) Respecting which, at the relevant time, the director or officer knew that a related person was a party or had a material financial interest;

(3) "Fair to the corporation" means, for purposes of § 48-18-702(b)(3), that the transaction as a whole was beneficial to the corporation, taking into appropriate account whether it was:

(A) Fair in terms of the director's or officer's dealings with the corporation; and

(B) Comparable to what might have been obtainable in an arm's length transaction, given the consideration paid or received by the corporation;

(4) "Material financial interest" means a financial interest in a transaction that would reasonably be expected to impair the objectivity of the director's or officer's judgment when participating in action on the authorization of the transaction;

(5) "Material relationship" means a familial, financial, professional, employment or other relationship that would reasonably be expected to impair the objectivity of the director's judgment when participating in the action to be taken;

(6) (A) "Qualified director" means a director who, at the time action is to be taken under § 48-18-703, is not a director:

(i) As to whom the transaction is a director's or officer's conflicting interest transaction; or

(ii) Who has a material relationship with another director as to whom the transaction is a director's or officer's conflicting interest transaction;

(B) The presence of one (1) or more of the following circumstances shall not automatically prevent a director from being a qualified director:

(i) Nomination or election of the director to the current board by any director who is not a qualified director with respect to the matter (or by any person that has a material relationship with that director), acting alone or participating with others; or

(ii) Service as a director of another corporation of which a director who is not a qualified director with respect to the matter (or any individual who has a material relationship with that director), is or was also a director;

(7) "Related person" means:

(A) The director's or officer's spouse;

(B) A child, stepchild, grandchild, parent, step parent, grandparent, sibling, step sibling, half sibling, aunt, uncle, niece or nephew (or spouse of any thereof) of the director or officer or of the director's or officer's spouse;

(C) An individual living in the same home as the director or officer;

(D) An entity (other than the corporation or an entity controlled by the corporation) controlled by the director or officer or any person specified in subdivisions (7)(A)-(C);

(E) A domestic or foreign:

(i) Business or nonprofit corporation (other than the corporation or an entity controlled by the corporation) of which the director or officer is a director but only with respect to a transaction or proposed transaction to which the corporation and the other business or nonprofit corporation are parties or proposed parties and that is a transaction or proposed transaction that is or should be considered by the board of directors of the corporation;

(ii) Unincorporated entity of which the director or officer is a general partner or a member of the governing body; or

(iii) Individual, trust or estate for whom or of which the director or officer is a trustee, guardian, personal representative or like fiduciary; or

(F) A person that is or an entity that is controlled by, an employer of the director or officer;

(8) "Relevant time" means:

(A) The time at which directors' action respecting the transaction is taken in compliance with § 48-18-703; or

(B) If the transaction is not brought before the board of directors of the corporation (or its committee) for action under § 48-18-703, at the time the corporation (or an entity controlled by the corporation) becomes legally obligated to consummate the transaction; and

(9) "Required disclosure" means disclosure of:

(A) The existence and nature of the director's or officer's conflicting interest; and

(B) All facts known to the director or officer respecting the subject matter of the transaction that a director or officer free of such conflicting interest would reasonably believe to be material in deciding whether to proceed with the transaction.



§ 48-18-702 - Judicial action.

(a) A transaction effected or proposed to be effected by the corporation (or by an entity controlled by the corporation) may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against a director or officer of the corporation, in a proceeding by a shareholder or by or in the right of the corporation, on the ground that the director or officer has an interest respecting the transaction, if it is not a director's or officer's conflicting interest transaction.

(b) A director's or officer's conflicting interest transaction may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against a director or officer of the corporation, in a proceeding by a shareholder or by or in the right of the corporation, on the ground that the director or officer has an interest respecting the transaction, if:

(1) Directors' action respecting the transaction was taken in compliance with § 48-18-703 at any time;

(2) Shareholders' action respecting the transaction was taken in compliance with § 48-18-704 at any time; or

(3) The transaction, judged according to the circumstances at the relevant time, is established to have been fair to the corporation.



§ 48-18-703 - Directors' action.

(a) Directors' action respecting a director's or officer's conflicting interest transaction is effective for purposes of § 48-18-702(b)(1) if the transaction has been authorized by the affirmative vote of a majority (but no fewer than two (2)) of the qualified directors who voted on the transaction, after required disclosure by the conflicted director or officer of information not already known by such qualified directors, or after modified disclosure in compliance with subsection (b); provided, that:

(1) The qualified directors have deliberated and voted without the participation by any other director; and

(2) Where the action has been taken by a committee, all members of the committee were qualified directors, and either:

(A) The committee was composed of all the qualified directors on the board of directors; or

(B) The members of the committee were appointed by the affirmative vote of a majority of the qualified directors on the board.

(b) Notwithstanding subsection (a), when a transaction is a director's or officer's conflicting interest transaction only because a related person described in § 48-18-701(7)(E) or (7)(F) is a part to or has a material financial interest in the transaction, the conflicted director or officer is not obligated to make required disclosure to the extent that the director or officer reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality, or a professional ethics rule; provided, that the conflicted director or officer discloses to the qualified directors voting on the transaction:

(1) All the information required to be disclosed that is not so violative;

(2) The existence and nature of the director's or officer's conflicting interest; and

(3) The nature of the conflicted director's or officer's duty not to disclose the confidential information.

(c) (1) A majority (but no fewer than two (2)) of all the qualified directors on the board of directors, or on the committee, constitutes a quorum for purposes of action that complies with this section.

(2) Where directors' action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the charter, the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the board of directors or a committee, in which action directors who are not qualified directors may participate.



§ 48-18-704 - Shareholders' action.

(a) Shareholders' action respecting a director's or officer's conflicting interest transaction is effective for purposes of § 48-18-702(b)(2) if a majority of the votes cast by the holders of all qualified shares are in favor of the transaction after:

(1) Notice to shareholders describing the action to be taken respecting the transaction;

(2) Provision to the corporation of the information referred to in subsection (b); and

(3) Communication to the shareholders entitled to vote on the transaction of the information that is the subject of required disclosure, to the extent the information is not known by them.

(b) A director or officer who has conflicting interest respecting the transaction shall, before the shareholders' vote, inform the secretary or other officer or agent of the corporation authorized to tabulate votes, in writing, of the number of shares that the director or officer knows are not qualified shares under subsection (c), and the identity of the holders of those shares.

(c) For purposes of this section:

(1) "Holder" means, and "held by" refers to, shares held by both a record shareholder (as defined in § 48-23-101) and a beneficial shareholder (as defined in § 48-23-101); and

(2) "Qualified shares" means all shares entitled to be voted with respect to the transaction except for shares that the secretary or other officer or agent of the corporation authorized to tabulate votes either knows, or under subsection (b) is notified, are held by:

(A) A director or officer who has a conflicting interest respecting the transaction; or

(B) A related person of the director or officer (excluding a person described in § 48-18-701(7)(F)).

(d) A majority of the votes entitled to be cast by the holders of all qualified shares constitutes a quorum for purposes of compliance with this section. Subject to subsection (e), shareholders' action that otherwise complies with this section is not affected by the presence of holders, or by the voting, of shares that are not qualified shares.

(e) If a shareholders' vote does not comply with subsection (a) solely because of a director's or officer's failure to comply with subsection (b), and if the director or officer establishes that the failure was not intended to influence and did not in fact determine the outcome of the vote, the court may take such action respecting the transaction and the director or officer, and may give such effect, if any, to the shareholders' vote, as the court considers appropriate in the circumstances.

(f) Where shareholders' action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the charter, the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the shareholders, in which action shares that are not qualified shares may participate.









Chapter 20 - Amendment of Charter and Bylaws

Part 1 - Amendment of Charter

§ 48-20-101 - Authority to amend.

(a) A corporation may amend its charter at any time to add or change a provision that is required or permitted in the charter or to delete a provision not required in the charter. Whether a provision is required or permitted in the charter is determined as of the effective date of the amendment.

(b) A shareholder of the corporation does not have a vested property right resulting from any provision in the charter or bylaws, including provisions relating to management, control, capital structure, dividend entitlement, or purpose or duration of the corporation.



§ 48-20-102 - Amendment by board of directors.

Unless the charter provides otherwise, a corporation's board of directors may adopt one (1) or more amendments to the corporation's charter without shareholder action to:

(1) Delete the names and addresses of the initial directors;

(2) Delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the secretary of state;

(3) Designate or change the address of the principal office of the corporation (or a mailing address if the United States postal service does not deliver to the principal office);

(4) Change each issued and unissued authorized share of an outstanding class into a greater number of whole shares if the corporation has only shares of that class outstanding;

(5) Change the corporate name by substituting the word "corporation," "incorporated," "company," or the abbreviation "corp.," "inc.," or "co.," for a similar word or abbreviation in the name, or by adding, deleting or changing a geographical attribution for the name;

(6) Designate the street address and zip code of the corporation's current registered office (or a mailing address if the United States postal service does not deliver to the registered office), the county in which the office is located, and the name of its current registered agent at that office, as required by § 48-27-101(b);

(7) Delete the initial principal office, if an annual report is on file with the secretary of state; or

(8) Make any other change expressly permitted by chapters 11-27 of this title to be made without shareholder action.



§ 48-20-103 - Amendment by board of directors and shareholders.

(a) A corporation's board of directors may propose one (1) or more amendments to the charter for submission to the shareholders.

(b) For the amendment to be adopted:

(1) The board of directors shall recommend the amendment to the shareholders, unless the board of directors determines that because of conflict of interest or other special circumstances, it should make no recommendation and communicate the basis for its determination to the shareholders with the amendment; and

(2) The shareholders entitled to vote on the amendment shall approve the amendment as provided in subsection (e).

(c) The board of directors may condition its submission of the proposed amendment on any basis.

(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 48-17-105. The notice of meeting must also state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e) Unless chapters 11-27 of this title, the charter, or the board of directors (acting pursuant to subsection (c)) requires a greater vote or a vote by voting groups, the amendment to be adopted must be approved by:

(1) A majority of the votes entitled to be cast on the amendment by any voting group with respect to which the amendment would create dissenters' rights; and

(2) The votes required by §§ 48-17-206 and 48-17-207 by every other voting group entitled to vote on the amendment.



§ 48-20-104 - Voting on amendments by voting groups.

(a) The holders of the outstanding shares of a class are entitled to vote as a separate voting group (if shareholder voting is otherwise required by chapters 11-27 of this title) on a proposed amendment if the amendment would:

(1) Increase or decrease the aggregate number of authorized shares of the class;

(2) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(3) Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

(4) Change the designation, rights, preferences, or limitations of all or part of the shares of the class;

(5) Change the shares of all or part of the class into a different number of shares of the same class;

(6) Create a new class or change a class with subordinate and inferior rights into a class of shares, having rights or preferences with respect to distributions or dissolution that are prior, superior, or substantially equal to the shares of the class, or increase the rights, preferences or number of authorized shares of any class having rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(7) Limit or deny an existing preemptive right of all or part of the shares of the class;

(8) Authorize the issuance as a share dividend of shares of such class in respect of shares of another class; or

(9) Cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class.

(b) If a proposed amendment would affect a series of a class of shares in one (1) or more of the ways described in subsection (a), the shares of that series are entitled to vote as a separate voting group on the proposed amendment.

(c) If a proposed amendment that entitles two (2) or more series of shares to vote as separate voting groups under this section would affect those two (2) or more series in the same or a substantially similar way, the shares of all the series so affected must vote together as a single voting group on the proposed amendment.

(d) A class or series of shares is entitled to the voting rights granted by this section although the charter provides that the shares are nonvoting shares.



§ 48-20-105 - Amendment before issuance of shares.

If a corporation has not yet issued shares, its board of directors or its incorporators, in the event that there is no board of directors, may adopt one (1) or more amendments to the corporation's charter.



§ 48-20-106 - Articles of amendment.

A corporation amending its charter shall deliver to the secretary of state for filing articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment adopted;

(3) If an amendment provides for an exchange, reclassification or cancellation of issued shares, provisions for implementing such amendment if not contained in the amendment itself;

(4) The date of each amendment's adoption;

(5) If an amendment was duly adopted by the incorporators or board of directors without shareholder action, a statement to that effect and that shareholder action was not required; and

(6) If an amendment was duly adopted by the shareholders, a statement to that effect.



§ 48-20-107 - Restated charter.

(a) A corporation's board of directors may restate its charter at any time with or without shareholder action.

(b) The restatement may include one (1) or more amendments to the charter. If the restatement includes an amendment requiring shareholder approval, it shall be adopted as provided in § 48-20-103.

(c) If the board of directors submits a restatement for shareholder action, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 48-17-105. The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the charter.

(d) A corporation restating its charter shall deliver to the secretary of state the restated charter, setting forth the name of the corporation and the text of the restated charter, together with a certificate setting forth:

(1) Whether the restatement contains an amendment to the charter requiring shareholder approval and, if it does not, that the board of directors adopted the restatement; or

(2) If the restatement contains an amendment to the charter requiring shareholder approval, the information required by § 48-20-106.

(e) If the restatement contains an amendment to the charter, it shall be designated in the heading as an "Amended and Restated Charter."

(f) The restated charter must contain all the requirements of a charter as set out in § 48-12-102(a) unless the corporation is exempt from any of those requirements pursuant to § 48-27-101(b).

(g) A duly adopted restated charter supersedes the original charter and all prior amendments thereto.

(h) The secretary of state may certify a restated charter as the charter currently in effect, without including the certificate information required by subsection (d).



§ 48-20-108 - Amendment of charter pursuant to reorganization.

(a) A corporation's charter may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute, if the charter after amendment contains only provisions required or permitted by § 48-12-102.

(b) The individual or individuals designated by the court shall deliver to the secretary of state for filing articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment approved by the court;

(3) The date of the court's order or decree approving the articles of amendment;

(4) The title of the reorganization proceeding in which the order or decree was entered; and

(5) A statement that the court had jurisdiction of the proceeding under federal statute.

(c) Shareholders of a corporation undergoing reorganization do not have dissenters' rights except as and to the extent provided in the reorganization plan.

(d) This section does not apply after entry of a final decree in the reorganization proceedings, even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



§ 48-20-109 - Effect of amendment.

An amendment to the charter does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.






Part 2 - Amendment of Bylaws

§ 48-20-201 - Amendment of bylaws by board of directors or shareholders.

(a) A corporation's board of directors may amend or repeal the corporation's bylaws unless:

(1) The charter or chapters 11-27 of this title reserve this power exclusively to the shareholders in whole or in part; or

(2) The shareholders in amending or repealing a particular bylaw provide expressly that the board of directors may not amend or repeal that bylaw.

(b) A corporation's shareholders may amend or repeal the corporation's bylaws even though the bylaws may also be amended or repealed by its board of directors.



§ 48-20-202 - Bylaw increasing quorum or voting requirement for shareholders.

(a) If expressly authorized by the charter, the shareholders may adopt or amend a bylaw that fixes a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is required by chapters 11-27 of this title. The adoption or amendment of a bylaw that adds, changes, or deletes a greater quorum or voting requirement for shareholders must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

(b) A bylaw that fixes a greater quorum or voting requirement for shareholders under subsection (a) may not be adopted, amended, or repealed by the board of directors.



§ 48-20-203 - Bylaw increasing quorum or voting requirement for directors.

(a) A bylaw that fixes a greater quorum or voting requirement for the board of directors may be amended or repealed:

(1) If originally adopted by the shareholders, only by the shareholders;

(2) If originally adopted by the board of directors, either by the shareholders or by the board of directors.

(b) A bylaw adopted or amended by the shareholders that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors.

(c) Action by the board of directors under subdivision (a)(2) to adopt or amend a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.









Chapter 21 - Merger, Share Exchange and Conversion

§ 48-21-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Converted entity" means the domestic business corporation or domestic unincorporated entity that adopts a plan of entity conversion or the foreign unincorporated entity converting to a domestic business corporation;

(2) "Eligible entity" means a domestic or foreign unincorporated entity or a domestic or foreign nonprofit corporation;

(3) "Eligible interests" means interests or memberships;

(4) "Filing entity" means an unincorporated entity that is of a type that is created by filing a public organic document;

(5) "Interest holder" means a person who holds of record an interest;

(6) "Membership" means the rights of a member in a domestic or foreign nonprofit corporation;

(7) "Participating shares" means shares however denominated that entitle their holders to participate in distributions on dissolution after all preferences have been paid;

(8) "Party to a merger or share exchange" means any domestic or foreign corporation, or eligible entity that will:

(A) Merge in a plan of merger;

(B) Acquire shares or eligible interests of another domestic or foreign corporation, or an eligible entity in a share exchange; or

(C) Have all of its shares or eligible interests of one (1) or more classes or series acquired in share exchange;

(9) "Survivor" means the corporation or unincorporated entity that is in existence immediately after consummation of a merger or entity conversion pursuant to this chapter; and

(10) "Voting shares" means shares that entitle their holders to vote unconditionally in the election of directors.



§ 48-21-102 - Merger.

(a) One (1) or more corporations may merge with one (1) or more domestic or foreign business corporations or eligible entities pursuant to a plan of merger, or two (2) or more foreign business corporations or domestic or foreign eligible entities may merge into a new domestic business corporation to be created in the merger in the manner provided in this chapter. The merger shall result in a single survivor.

(b) A foreign business corporation, or a foreign eligible entity, may be a party to a merger with a domestic business corporation, or may be created by the terms of the plan of merger, only if the merger is permitted by the laws under which the foreign business corporation or eligible entity is organized or by which it is governed. If the organic law of a domestic eligible entity does not provide procedures for the approval of a merger, a plan of merger may be adopted and approved, the merger effectuated, and dissenters' rights exercised in accordance with the procedures in this chapter and chapter 23 of this title. For the purposes of applying this chapter and chapter 23 of this title:

(1) The eligible entity, its members or interest holders, eligible interests, and organic documents taken together shall be deemed to be a domestic business corporation, shareholders, shares and charter, respectively and vice versa, as the context may require; and

(2) If the business and affairs of the eligible entity are managed by a group of persons that is not identical to the members or interest holders, that group shall be deemed to be the board of directors.

(c) The plan of merger must set forth:

(1) The name of each domestic or foreign business corporation or eligible entity planning to merge and the name of each domestic or foreign business corporation or eligible entity that shall survive the merger;

(2) The terms and conditions of the merger;

(3) The manner and basis of converting the shares of each merging domestic or foreign business corporation and eligible interest of each merging domestic or foreign eligible entity into shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interest, cash, other property, or any combination of the foregoing;

(4) The charter of any domestic or foreign business corporation or nonprofit corporation, or the organic documents of any domestic or foreign unincorporated entity, to be created by the merger, or if a new domestic or foreign business or nonprofit corporation or unincorporated is not to be created by the merger, any amendments to the survivor's charter or organic documents; and

(5) Any other provision required by the laws under which any party to the merger is organized or by which it is governed, or by the charter or organic documents of any such party.

(d) The plan of merger may set forth any other provisions relating to the merger.

(e) Terms of a plan of merger may be made dependent on facts objectively ascertainable outside the plan in accordance with § 48-11-301(j).

(f) The plan of merger may also include a provision that the plan may be amended prior to filing articles of merger, but if the shareholders of a domestic corporation that is a party to the merger are required or permitted to vote on the plan, the plan must provide that subsequent to approval of the plan by such shareholders the plan may not be amended to change:

(1) The amount or kind of shares or other securities, eligible interests, obligations, rights to acquire shares, other securities, or eligible interests, cash, or other property to be received under the plan by the shareholders of or owners of eligible interests in any party to the merger;

(2) The charter of any corporation, or the organic documents of any unincorporated entity, that will survive or be created as a result of the merger, except for changes permitted by § 48-20-102 or by comparable provisions of the organic laws of any such foreign corporation or domestic or foreign unincorporated entity; or

(3) Any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.

(g) Property held in trust or for charitable purposes under the laws of this state by a domestic or foreign eligible entity shall not be diverted by a merger from the objects for which it was donated, granted, or devised, unless and until the eligible entity obtains a court order specifying the disposition of the property to the extent required by and pursuant to § 35-15-413.



§ 48-21-103 - Share exchange.

(a) Through a share exchange:

(1) A domestic corporation may acquire all of the outstanding shares of one (1) or more classes or series of shares of another domestic or foreign corporation or all of the interests of one (1) or more classes or series of interests of a domestic or foreign other entity, in exchange for shares, other securities, interests, obligations, rights to acquire shares, other securities, or interests, cash, other property, or any combination of the foregoing, pursuant to a plan of share exchange; or

(2) All of the shares of one (1) or more classes or series of shares of a domestic corporation may be acquired by another domestic or foreign corporation or other entity, in exchange for shares, other securities, interests, obligations, rights to acquire shares, other securities or interests, cash, other property, or any combination of the foregoing, pursuant to a plan of share exchange.

(b) A foreign corporation or eligible entity may be a party to a share exchange only if the share exchange is permitted by the law under which the corporation or other entity is organized or by which it is governed. If the organic law of a domestic other entity does not provide procedures for the approval of a share exchange, a plan of share exchange may be adopted and approved, the share exchange effectuated, and dissenters' rights exercised in accordance with the procedures, if any, for a merger. If the organic law of a domestic other entity does not provide procedures for the approval of either a share exchange or a merger, a plan of share exchange may be adopted and approved, the share exchange effectuated, and dissenters' rights exercised, in accordance with the procedures in this chapter and chapter 23 of this title. For the purposes of applying this chapter and chapter 23 of this title:

(1) The other entity, its interest holders, interests, and organic documents taken together shall be deemed to be a domestic business corporation, shareholders, shares, and charter, respectively and vice versa, as the context may require; and

(2) If the business and affairs of the other entity are managed by a group of persons that is not identical to the interest holders, that group shall be deemed to be the board of directors.

(c) The plan of share exchange must set forth:

(1) The name of each corporation or other entity whose shares or interests will be acquired and the name of the acquiring corporation or other entity;

(2) The terms and conditions of the share exchange;

(3) The manner and basis of exchanging shares of each corporation or interests in an other entity who shares or interests will be acquired under the share exchange into shares, other securities, interests, obligations, rights to acquire shares, other securities or interests, cash, other property, or any combination of the foregoing; and

(4) Any other provisions required by the laws under which any party to the share exchange is organized or by the charter or organic document of any such party.

(d) The plan of share exchange may set forth other provisions relating to the share exchange.

(e) This section does not limit the power of a domestic corporation to acquire all or part of the shares of one (1) or more classes or series of another corporation or interests of another entity through a voluntary exchange or otherwise.



§ 48-21-104 - Action on plan of merger or share exchange.

In the case of a domestic corporation that is a party to a merger or share exchange:

(1) The plan of merger or share exchange shall be adopted by the board of directors of each party to the merger or share exchange and approved by the shareholders;

(2) Except as provided in subdivision (7) and in § 48-21-105, after adopting the plan of merger or share exchange, the board of directors shall submit the plan of merger or share exchange for approval by the shareholders. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors must also transmit to the shareholders the basis for that determination;

(3) The board of directors may condition its submission of the plan of merger or share exchange to its shareholders on any basis;

(4) If the plan of merger or share exchange is required to be approved by the shareholders, and if the approval is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the shareholders' meeting at which the plan is to be submitted for approval. The notice shall state that the purpose, or one (1) of the purposes, of the meeting is to consider the plan of merger or share exchange and shall contain or be accompanied by a copy or summary of the plan. If the corporation is to be merged into an existing corporation or other entity, the notice shall also include or be accompanied by a copy or summary of the charter or organic documents of that corporation or other entity. If the corporation is to be merged into a corporation or other entity that is to be created pursuant to the merger, the notice shall include or be accompanied by a copy or a summary of the charter or organizational documents of the new corporation or other entity;

(5) Unless chapters 11-27 of this title, the charter, or the board of directors acting pursuant to subdivision (3) requires a greater vote or a vote by voting groups, the plan of merger or share exchange to be authorized must be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group;

(6) Separate voting by voting groups is required:

(A) On a plan of merger, by each class or series of shares that:

(i) [Deleted by 2015 amendment]

(ii) Would be entitled to vote as a separate group on a provision in the plan that, if contained in a proposed amendment to the charter, would require action by separate voting groups under § 48-20-104;

(B) On a plan of share exchange, by each class or series of shares included in the exchange, with each class or series constituting a separate voting group; or

(C) On a plan of merger or share exchange, if the voting group is entitled under the charter or by agreement to vote as a voting group to approve a plan of merger or share exchange;

(7) Unless the charter otherwise provides, approval by the shareholders of a domestic corporation of a plan of merger or share exchange shall not be required if:

(A) The corporation will survive the merger or is the acquiring corporation in a share exchange;

(B) Except for amendments enumerated in § 48-20-102, its charter will not differ from the charter before the merger;

(C) Each shareholder of the corporation whose shares were outstanding immediately before the effective date of the merger or exchange will hold the same number of shares, with identical designations, preferences, limitations and relative rights, immediately after the effective date of the merger or exchange;

(D) The voting power of the shares outstanding immediately after the merger or exchange, plus the voting power of the shares issuable as a result of the merger or exchange (either by the conversion of securities issued pursuant to the merger or exchange or by the exercise of rights and warrants issued pursuant to the merger or exchange), will not exceed by more than twenty percent (20%) the voting power of the total shares of the corporation outstanding immediately before the merger or exchange; and

(E) The number of participating shares outstanding immediately after the merger or exchange, plus the number of participating shares issuable as a result of the merger or exchange (either by the conversion of securities issued pursuant to the merger or exchange by the exercise of rights and warrants issued pursuant to the merger or exchange), will not exceed more than twenty percent (20%) the total number of participating shares outstanding immediately before the merger or exchange; and

(8) If as a result of a merger or share exchange one (1) or more shareholders of a domestic corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of merger or share exchange shall require the execution, by each shareholder, of a separate written consent to become subject to such owner liability.



§ 48-21-105 - Merger of parent and subsidiary.

(a) A domestic parent corporation owning at least ninety percent (90%) of the outstanding voting shares of each class and series of a domestic or foreign subsidiary corporation or eligible interests of an other entity may either:

(1) Merge the subsidiary corporation or other entity into the parent corporation;

(2) Merge the parent corporation into the subsidiary corporation or other entity; or

(3) Merge two (2) or more such subsidiary corporations or subsidiary other entities with and into each other.

(b) The board of directors of the parent corporation shall adopt a plan of merger that sets forth:

(1) The name of the parent corporation owning at least ninety percent (90%) of the outstanding voting shares of the subsidiary corporation or eligible interests of the other entity and the name of the subsidiary corporation(s) or other entity or entities to be a party to the merger, and the name of the corporation or other entity that is to survive the merger;

(2) The terms and conditions of the merger;

(3) The manner and basis of converting the shares of each corporation or eligible interests of the subsidiary or other entity into shares, eligible interests, obligations or other securities of the survivor or of any other corporation or other entity or into cash or other property or any combination of the foregoing; and

(4) Such other provisions with respect to the proposed merger as the board considers necessary or desirable.

(c) No vote of the shareholders of a subsidiary corporation or approval of interest holders of a subsidiary other entity shall be required with respect to such a merger. If the parent corporation will be the survivor, no vote of its shareholders shall be required. If the subsidiary corporation or other entity will be the survivor, the approval of the shareholders of the parent corporation shall be obtained in the manner provided in § 48-21-104.

(d) If under subsection (c) approval of a merger by the subsidiary's shareholders or interest holders is not required, the parent corporation shall, within ten (10) days after the effective date of the merger, notify each of the subsidiary's shareholders or interest holders that the merger has become effective.

(e) Except as provided in subsections (a)-(d), a merger between a parent and a subsidiary shall be governed by the provisions of this chapter applicable to mergers generally.



§ 48-21-106 - Abandonment of merger.

(a) After a plan of merger or share exchange has been adopted and approved as required by chapters 11-27 of this title, and at any time before the merger or share exchange has become effective, the merger or share exchange may be abandoned (subject to any contractual rights) by any corporation or other entity that is a party to the merger or share exchange, without action by the shareholders or interest holders of such party, in accordance with the procedures set forth in the plan of merger or share exchange or, if no such procedures are set forth in the plan, in the manner determined by the board of directors of such corporation or the managers of such other entity.

(b) If the merger or share exchange is abandoned after articles of merger or share exchange have been filed with the secretary of state but before the merger or share exchange has become effective, a statement, executed on behalf of each party to the merger or share exchange by an officer or other duly authorized representative, stating that the merger or share exchange has been abandoned in accordance with the plan and this section, shall be filed with the secretary of state prior to the effectiveness of the merger or share exchange.

(c) The secretary of state shall, when all fees have been paid as required by law:

(1) Endorse on the original and each copy the word "filed" and the month, day, and year of the filing thereof;

(2) File the original in the office of the secretary of state; and

(3) Issue a certificate of abandonment to each party to the merger or share exchange.

(d) Upon the filing of such statement by the secretary of state, the merger or share exchange shall be deemed abandoned and shall not become effective.



§ 48-21-107 - Articles of merger or share exchange.

(a) After a plan of merger or share exchange has been adopted and approved as required by this chapter, articles of merger or share exchange shall be executed on behalf of each party to the merger or share exchange by an officer or other duly authorized representative and shall set forth:

(1) The names of the parties to the merger or share exchange and the date on which the merger or share exchange occurred or is to be effective;

(2) If the charter or organic documents of the survivor of a merger are amended, or if a new corporation is created as a result of a merger, the amendments to the survivor's charter or organic documents or the charter of the new corporation;

(3) If approval by the shareholders of a domestic corporation that is a party to the merger or exchange is not required by this chapter, a statement to that effect and the date on which the plan was adopted by the board of directors;

(4) If approval by the shareholders of a domestic corporation that is a party to the merger or exchange is required by this chapter, a statement to that effect and a statement that the plan was approved by the affirmative vote of the required percentage of all of:

(A) The votes entitled to be cast if there is no voting by voting groups; or

(B) The votes entitled to be cast by each voting group having the right to vote separately on the plan and the votes cast by the outstanding shares otherwise entitled to vote on the plan; and

(5) As to each foreign corporation and each other entity that was a party to the merger or share exchange, a statement that the plan and performance of its terms were duly authorized by all action required by the laws under which it was organized and by its charter or organic documents.

(b) The original of the articles of merger or share exchange shall be delivered to the secretary of state for filing together with the required filing fee. A merger or share exchange takes effect upon the effective date of the articles of merger or share exchange.



§ 48-21-108 - Effect of merger or share exchange.

(a) When a merger becomes effective:

(1) The corporation or eligible entity that is designated in the plan of merger as an entity surviving the merger shall survive, and the separate existence of every other corporation or eligible entity that is a party to the merger shall cease;

(2) All property owned by, and every contract right possessed by, each corporation or eligible entity that is merged into the survivor shall be vested in the survivor without reversion or impairment;

(3) All liabilities of each corporation or eligible entity that is merged into the survivor shall be vested in the survivor;

(4) A proceeding pending against any corporation or eligible entity that is a party to the merger may be continued as if the merger did not occur or the name of the survivor may be substituted in the proceeding for any corporation or eligible entity whose existence ceased in the merger;

(5) The charter or organic document of the survivor shall be amended to the extent provided in the plan of merger;

(6) The charter or organic documents of a survivor created by the plan of merger shall become effective; and

(7) The share of each corporation and the interests of each eligible entity that are to be converted into shares, other securities, interests, obligations, rights to acquire shares, other securities or interests, cash, other property, or any combination of the foregoing in the merger shall be converted or exchanged, and the former holders of such shares or eligible interests shall be entitled only to the rights provided to them in the plan of merger or to their rights under chapter 23 of this title or the organic law of the eligible entity.

(b) When a share exchange takes effect, the shares of each corporation that are to be exchanged for shares, other securities, interests, obligations, rights to acquire shares, other securities or interests, cash, other property or any combination of the foregoing in the share exchange shall be exchanged, and the former holders of such shares shall be entitled only to the rights provided in the plan of share exchange or to their rights under chapter 23 of this title.

(c) Upon a merger becoming effective, a foreign corporation, or a foreign eligible entity, that is the survivor of the merger is deemed to:

(1) Appoint the secretary of state as its agent for service of process in a proceeding to enforce the rights of shareholders of each domestic corporation that is a party to the merger who exercise dissenters' rights; and

(2) Agree that it will promptly pay the amount, if any, to which such shareholders are entitled under chapter 23 of this title.

(d) The effect of a merger or share exchange on the owner liability of a person who had owner liability for some or all of the debts, obligations or liabilities of a party to the merger or share exchange shall be as follows:

(1) The merger or share exchange does not discharge any owner liability under the organic law of the entity in which the person was a shareholder or interest holder to the extent any such owner liability arose before the effective time of the articles of merger or share exchange;

(2) The person shall not have owner liability under the organic law of the entity in which the person was shareholder or interest holder prior to the merger or share exchange for any debt, obligation or liability that arises after the effective time of the articles of merger or share exchange;

(3) The provisions of the organic law of any entity for which the person had owner liability before the merger or share exchange shall continue to apply to the collection or discharge of any owner liability preserved by subdivision (d)(1), as if the merger or share exchange had not occurred; and

(4) The person shall have whatever rights of contribution from other persons are provided by the organic law of the entity for which the person had owner liability with respect to any owner liability preserved by subdivision (d)(1), as if the merger or share exchange had not occurred.

(e) A merger or share exchange shall take effect upon the date the articles of merger or share exchange are filed as provided in § 48-21-107(b) or on such later date as may be specified in the plan of merger or share exchange.



§ 48-21-109 - Entity conversion.

(a) A domestic business corporation may become a domestic unincorporated entity pursuant to a plan of entity conversion.

(b) A domestic business corporation may become a foreign unincorporated entity if the entity conversion is permitted by the laws of the foreign jurisdiction.

(c) A domestic unincorporated entity may become a domestic business corporation. If the organic law of a domestic unincorporated entity does not provide procedures for the approval of an entity conversion, the conversion shall be adopted and approved, and the entity conversion effectuated, in the same manner as a merger of the unincorporated entity. If the organic law of a domestic unincorporated entity does not provide procedures for the approval of either an entity conversion or a merger, a plan of entity conversion shall be adopted and approved, the entity conversion effectuated, and dissenters' rights exercised, in accordance with the procedures in this chapter and chapter 23 of this title. Without limiting this subsection (c), a domestic unincorporated entity whose organic law does not provide procedures for the approval of an entity conversion shall be subject to subsection (e) and § 48-21-111(7). For purposes of applying this chapter and chapter 23 of this title:

(1) The unincorporated entity, its interest holders, interests, and organic documents taken together, shall be deemed to be a domestic business corporation, shareholders, shares, and charters, respectively, and vice versa, as the context may require; and

(2) If the business and affairs of the unincorporated entity are managed by a group of persons that is not identical to the interest holders, that group shall be deemed to be the board of directors.

(d) A foreign unincorporated entity may become a domestic business corporation if the organic law of the foreign unincorporated entity authorizes it to become a corporation in another jurisdiction.

(e) If any provision of a debt security, note or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred or executed by a domestic business corporation before January 1, 2013, applies to a merger of the corporation and the document does not refer to an entity conversion of the corporation, the provision shall be deemed to apply to an entity conversion of the corporation until such time as the provision is amended on or subsequent to January 1, 2013.



§ 48-21-110 - Plan of entity conversion.

(a) A plan of entity conversion must include:

(1) A statement of the type of other entity the survivor will be and, if it will be a foreign other entity, its jurisdiction of organization;

(2) The terms and conditions of the conversion;

(3) The manner and basis of converting the shares of the domestic business corporation following its conversion into interests or other securities, obligations, rights to acquire interests or other securities, cash, other property, or any combination of the foregoing; and

(4) The full text, as they will be in effect immediately after consummation of the conversion, of the organic documents of the survivor.

(b) The plan of entity conversion may also include a provision that the plan may be amended prior to filing articles of entity conversion, except that subsequent to approval of the plan by the shareholders, the plan may not be amended to change:

(1) The amount or kind of shares or other securities, interests, obligations, rights to acquire shares, other securities or interests, cash or other property to be received under the plan by the shareholders;

(2) The organic documents that will be in effect immediately following the conversion, except for changes permitted by a provision of the organic law of the survivor comparable to § 48-20-102; or

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect.

(c) Terms of a plan of entity conversion may be made dependent upon facts objectively ascertainable outside the plan in accordance with § 48-11-301.



§ 48-21-111 - Action on a plan of entity conversion.

In the case of an entity conversion of a domestic business corporation to a domestic or foreign unincorporated entity:

(1) The plan of entity conversion must be adopted by the board of directors;

(2) After adopting the plan of entity conversion, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors must transmit to the shareholders the basis for that determination;

(3) The board of directors may condition its submission of the plan of entity conversion to the shareholders on any basis;

(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan of entity conversion is to be submitted for approval. The notice must state that the purpose, or one (1) of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a copy of the organic documents as they will be in effect immediately after the entity conversion;

(5) Unless chapters 11-27 of this title, the charter, or the board of directors acting pursuant to subdivision (3) requires a greater vote or a vote by voting groups, the plan of conversion to be authorized must be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group;

(6) If any provision of the charter, bylaws or an agreement to which any of the directors or shareholders are parties, adopted or entered into before January 1, 2013, applies to a merger of the corporation and the document does not refer to an entity conversion of the corporation, the provision shall be deemed to apply to an entity conversion of the corporation until such time as the provision is subsequently amended; and

(7) If as a result of the conversion one (1) or more shareholders of the corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of conversion shall require the execution, by each such shareholder, of a separate written consent to become subject to such owner liability.



§ 48-21-112 - Articles of entity conversion.

(a) After the conversion of a domestic business corporation to a domestic unincorporated entity has been adopted and approved as required by this chapter, articles of entity conversion shall be executed on behalf of the corporation by any officer or other duly authorized representative. The articles shall:

(1) Set forth the name of the corporation immediately before the filing of the articles of entity conversion and the name to which the name of the corporation is to be changed, which shall be a name that satisfies the organic law of the survivor;

(2) State the type of unincorporated entity that the survivor will be;

(3) Set forth a statement that the plan of entity conversion was duly approved by the shareholders in the manner required by this chapter and the charter; and

(4) If the survivor is a filing entity, have attached the applicable public organic document; except that provisions that would not be required to be included in a restated public organic document may be omitted.

(b) After the conversion of a domestic unincorporated entity to a domestic business corporation has been adopted and approved as required by the organic law of the unincorporated entity, articles of entity conversion shall be executed on behalf of the unincorporated entity by any officer or other duly authorized representative. The articles shall:

(1) Set forth the name of the unincorporated entity immediately before the filing of the articles of entity conversion and the name to which the name of the unincorporated entity is to be changed, which shall be a name that satisfies the requirements of § 48-14-101;

(2) Set forth a statement that the plan of entity conversion was duly approved in accordance with the organic law of the unincorporated entity; and

(3) Have attached a charter; except that provisions that would not be required to be included in a restated charter of a domestic business corporation may be omitted.

(c) After the conversion of a foreign unincorporated entity to a domestic business corporation has been authorized as required by the laws of the foreign jurisdiction, articles of entity conversion shall be executed on behalf of the foreign unincorporated entity by any officer or other duly authorized representative. The articles shall:

(1) Set forth the name of the unincorporated entity immediately before the filing of the articles of entity conversion and the name to which the name of the unincorporated entity is to be changed, which shall be a name that satisfies the requirements of § 48-14-101;

(2) Set forth the jurisdiction under the laws of which the unincorporated entity was organized immediately before the filing of the articles of entity conversion and the date on which the unincorporated entity was organized in that jurisdiction;

(3) Set forth a statement that the conversion of the unincorporated entity was duly approved in the manner required by its organic law; and

(4) Have attached a charter; except that provisions that would not be required to be included in a restated charter of a domestic business corporation may be omitted.

(d) The articles of entity conversion shall be delivered to the secretary of state for filing, together with the required filing fee, and shall take effect at the effective time provided in § 48-11-304.

(1) Articles of entity conversion filed under subsection (a) or (b) may be combined with any required conversion filing under the organic law of the domestic unincorporated entity if the combined filing satisfies the requirements of both this section and the other organic law.

(2) The public organic document required to be attached by subsection (a) shall be delivered to the secretary of state for filing, and shall take effect at the effective time of the articles of entity conversion. A filing fee for the public organic document shall be paid to the secretary of state in the amount specified for such public organic document by the applicable law governing the formation of such domestic unincorporated entity.

(3) The charter required to be attached by subsection (b) or (c) shall be delivered to the secretary of state for filing, and shall take effect at the effective time of the articles of entity conversion. The fee for filing the charter shall be paid in accordance with § 48-11-303.

(e) If the converting entity is a foreign unincorporated entity that is authorized to transact business in this state under a provision of law similar to chapter 25 of this title, its certificate of authority or other type of foreign qualification shall be cancelled automatically on the effective date of its conversion.



§ 48-21-113 - Surrender of charter upon conversion.

(a) Whenever a domestic business corporation has adopted and approved, in the manner required by this chapter, a plan of entity conversion providing for the corporation to be converted to a foreign unincorporated entity, articles of charter surrender shall be executed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender shall set forth:

(1) The name of the corporation;

(2) A statement that the articles of charter surrender are being filed in connection with the conversion of the corporation to a foreign unincorporated entity;

(3) A statement that the conversion was duly approved by the shareholders in the manner required by this chapter and the charter;

(4) The jurisdiction under the laws of which the survivor will be organized; and

(5) If the survivor will be a nonfiling entity, the address of its executive office immediately after the conversion.

(b) The articles of charter surrender shall be delivered by the corporation to the secretary of state for filing together with the required filing fee. The articles of charter surrender shall take effect on the effective time provided in § 48-11-304.



§ 48-21-114 - Effect of entity conversion.

(a) When a conversion under § 48-21-111 takes effect:

(1) All title to real and personal property, both tangible and intangible, of the converting entity remains in the survivor without reversion or impairment;

(2) All obligations and liabilities of the converting entity continue as obligations and liabilities of the survivor;

(3) An action or proceeding pending against the converting entity continues against the survivor as if the conversion had not occurred;

(4) In the case of a survivor that is a filing entity, its charter or public organic document and its private organic document become effective;

(5) In the case of a survivor that is a nonfiling entity, its private organic document becomes effective;

(6) The shares or interests of the converting entity are reclassified into shares, interests, other securities, obligations, rights to acquire shares, interests, or other securities, or into cash or other property in accordance with the plan of conversion; and the shareholders or interest holders of the converting entity are entitled only to the rights provided to them under the terms of the conversion and to any dissenters' rights they may have under chapter 23 of this title or under the applicable organic law of the converting entity if it is other than a corporation; and

(7) The survivor is deemed to:

(A) Be incorporated or organized under and subject to the organic law of the converting entity for all purposes;

(B) Be the same corporation or unincorporated entity without interruption as the converting entity; and

(C) Have been incorporated or otherwise organized on the date that the converting entity was originally incorporated or organized.

(b) When a conversion of a domestic business corporation to a foreign other entity becomes effective, the surviving entity is deemed to:

(1) Appoint the secretary of state as its agent for service of process in a proceeding to enforce the rights of shareholders who exercise dissenters' rights in connection with the conversion; and

(2) Agree that it will promptly pay the amount, if any, to which such shareholders are entitled under chapter 23 of this title.

(c) A shareholder who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the survivor shall be personally liable only for those debts, obligations, or liabilities of the survivor that arise after the effective time of the articles of entity conversion.

(d) The owner liability of an interest holder in an unincorporated entity that converts to a domestic business corporation shall be as follows:

(1) The conversion does not discharge any owner liability under the organic law of the unincorporated entity to the extent any such owner liability arose before the effective time of the articles of entity conversion;

(2) The interest holder shall not have owner liability under the organic law of the unincorporated entity for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of entity conversion;

(3) The provisions of the organic law of the unincorporated entity shall continue to apply to the collection or discharge of any owner liability preserved by subdivision (d)(1), as if the conversion had not occurred; and

(4) The interest holder shall have whatever rights of contribution from other interest holders are provided by the organic law of the unincorporated entity with respect to any owner liability preserved by subdivision (d)(1), as if the conversion had not occurred.

(e) The converting entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and such conversion shall not be deemed to constitute a dissolution of such entity.

(f) The interests of the interest holders of the converting entity, unless otherwise agreed, shall be cancelled and become of no effect whatsoever, with respect to the survivor, and the former holders of such interests shall be entitled only to the rights provided in the plan of conversion or the organic documents for the conversion of shares into interests in the survivor.

(g) A conversion shall take effect upon the date the articles of conversion are filed, as provided in § 48-21-112, or on such later date as may be specified in the plan of conversion.

(h) Notwithstanding any other law to the contrary, this section and § 48-21-109 shall have no effect on the application of title 67 and other state and federal tax statutes. Any tax consequences of the conversion as referenced herein shall continue to be controlled by applicable state and federal tax statutes as they may be amended from time to time.



§ 48-21-115 - Abandonment of entity conversion.

(a) Unless otherwise provided in a plan of entity conversion of a domestic business corporation, after the plan has been adopted and approved as required by § 48-21-111, and at any time before the entity conversion has become effective, it may be abandoned by the board of directors without action by the shareholders.

(b) If an entity conversion is abandoned after articles of entity conversion or articles of charter surrender have been filed with the secretary of state but before the entity conversion has become effective, a statement that the entity conversion has been abandoned in accordance with this section, executed by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing, together with the required filing fee, prior to the effective date of the entity conversion. Upon filing, the statement shall take effect and the entity conversion shall be deemed abandoned and shall not become effective.



§ 48-21-116 - Nonprofit conversion.

(a) A domestic business corporation may become a domestic nonprofit corporation pursuant to a plan of nonprofit conversion.

(b) A domestic business corporation may become a foreign nonprofit corporation if the nonprofit conversion is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of nonprofit conversion, the foreign nonprofit conversion shall be approved by the adoption by the domestic business corporation of a plan of nonprofit conversion in the manner provided in this section.

(c) The plan of nonprofit conversion must include:

(1) The terms and conditions of the conversion;

(2) The manner and basis of reclassifying the shares of the corporation following its conversion into memberships, if any, or securities, obligations, rights to acquire memberships or securities, cash, other property, or any combination of the foregoing;

(3) Any desired amendments to the charter of the corporation following its conversion; and

(4) If the domestic business corporation is to be converted to a foreign nonprofit corporation, a statement of the jurisdiction in which the corporation will be incorporated after the conversion.

(d) The plan of nonprofit conversion may also include a provision that the plan may be amended prior to filing articles of nonprofit conversion, except that subsequent to approval of the plan by the shareholders the plan may not be amended to change:

(1) The amount or kind of memberships or securities, obligations, rights to acquire memberships or securities, cash, or other property to be received by the shareholders under the plan;

(2) The charter as it will be in effect immediately following the conversion, except for changes permitted by § 48-20-102; or

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect.

(e) Terms of a plan of nonprofit conversion may be made dependent upon facts objectively ascertainable outside the plan in accordance with § 48-11-301.

(f) If any debt security, note or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred or executed by a domestic business corporation before January 1, 2013, contains a provision applying to a merger of the corporation and the document does not refer to a nonprofit conversion of the corporation, the provision shall be deemed to apply to a nonprofit conversion of the corporation until such time as the provision is amended on or subsequent to January 1, 2013.



§ 48-21-117 - Action on a plan of nonprofit conversion.

In the case of a conversion of a domestic business corporation to a domestic or foreign nonprofit corporation:

(1) The plan of nonprofit conversion must be adopted by the board of directors;

(2) After adopting the plan of nonprofit conversion, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors must transmit to the shareholders the basis for that determination;

(3) The board of directors may condition its submission of the plan of nonprofit conversion to the shareholders on any basis;

(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder of the meeting of shareholders at which the plan of nonprofit conversion is to be submitted for approval. The notice must state that the purpose, or one (1) of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a copy of the charter as it will be in effect immediately after the nonprofit conversion;

(5) Unless chapters 11-27 of this title, the charter, or the board of directors acting pursuant to subdivision (3) requires a greater vote or a vote by voting groups, the plan of conversion to be authorized must be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group; and

(6) If any provision of the charter, bylaws, or an agreement to which any of the directors or shareholders are parties, adopted or entered into before January 1, 2013, applies to a merger of the corporation and the document does not refer to a nonprofit conversion of the corporation, the provision shall be deemed to apply to a nonprofit conversion of the corporation until such time as the provision is amended on or subsequent to January 1, 2013.



§ 48-21-118 - Articles of nonprofit conversion.

(a) After a plan of nonprofit conversion providing for the conversion of a domestic business corporation to a domestic nonprofit corporation has been adopted and approved as required by this chapter, articles of nonprofit conversion shall be executed on behalf of the corporation by any officer or other duly authorized representative. The articles shall set forth:

(1) The name of the corporation immediately before the filing of the articles of nonprofit conversion and if that name does not satisfy the requirements of § 48-54-101, or the corporation desires to change its name in connection with the conversion, a name that satisfies the requirements of § 48-54-101; and

(2) A statement that the plan of nonprofit conversion was duly approved by the shareholders in the manner required by this chapter and the charter.

(b) The articles of nonprofit conversion shall have attached a charter that satisfies the requirements of § 48-52-102. Provisions that would not be required to be included in a charter of a domestic nonprofit corporation may be omitted.

(c) The articles of nonprofit conversion shall be delivered to the secretary of state for filing, together with the required filing fee, and shall take effect at the effective time provided in § 48-11-304. The attached charter shall also be delivered to the secretary of state for filing. The fee for filing the charter shall be paid in accordance with § 48-51-303.



§ 48-21-119 - Surrender of a charter upon foreign nonprofit conversion.

(a) Whenever a domestic business corporation has adopted and approved, in the manner required by this chapter, a plan of nonprofit conversion providing for the corporation to be converted to a foreign nonprofit corporation, articles of charter surrender shall be executed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender shall set forth:

(1) The name of the corporation;

(2) A statement that the articles of charter surrender are being filed in connection with the conversion of the corporation to a foreign nonprofit corporation;

(3) A statement that the foreign nonprofit conversion was duly approved by the shareholders in the manner required by this section and the charter; and

(4) The corporation's new jurisdiction of incorporation.

(b) The articles of charter surrender shall be delivered by the corporation to the secretary of state for filing together with the required filing fee. The articles of charter surrender shall take effect on the effective time provided in § 48-11-304.



§ 48-21-120 - Effect of nonprofit conversion.

(a) When a conversion of a domestic business corporation to a domestic nonprofit corporation becomes effective:

(1) The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without reversion or impairment;

(2) The liabilities of the corporation remain the liabilities of the corporation;

(3) An action or proceeding pending against the corporation continues against the corporation as if the conversion had not occurred;

(4) The charter of the domestic nonprofit corporation becomes effective;

(5) The shares of the corporation are reclassified into memberships, securities, obligations, rights to acquire memberships, or securities, or into cash or other property in accordance with the plan of conversion, and the shareholders are entitled only to the rights provided in the plan of nonprofit conversion or to any rights they may have under chapter 23 of this title; and

(6) The corporation is deemed to:

(A) Be a domestic nonprofit corporation for all purposes;

(B) Be the same corporation without interruption as the corporation that existed prior to the conversion; and

(C) Have been incorporated on the date it was originally incorporated as a domestic business corporation.

(b) When a conversion of a domestic business corporation to a foreign nonprofit corporation becomes effective, the foreign nonprofit corporation is deemed to:

(1) Appoint the secretary of state as its agent for service of process in a proceeding to enforce the rights of shareholders who exercise dissenters' rights in connection with the conversion; and

(2) Agree that it will promptly pay the amount, if any, to which such shareholders are entitled under chapter 23 of this title.

(c) The owner liability of a shareholder in a domestic business corporation that converts to a domestic nonprofit corporation shall be as follows:

(1) The conversion does not discharge any owner liability of the shareholder as a shareholder of the business corporation to the extent any such owner liability arose before the effective time of the articles of nonprofit conversion;

(2) The shareholder shall not have owner liability for any debt, obligation, or liability of the nonprofit corporation that arises after the effective time of the articles of nonprofit conversion;

(3) The laws of this state shall continue to apply to the collection or discharge of any owner liability preserved by subdivision (c)(1), as if the conversion had not occurred and the nonprofit corporation was still a business corporation; and

(4) The shareholder shall have whatever rights of contribution from other shareholders are provided by the laws of this state with respect to any owner liability preserved by subdivision (c)(1), as if the conversion had not occurred and the nonprofit corporation was still a business corporation.

(d) A shareholder who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the nonprofit corporation shall have owner liability only for those debts, obligations, or liabilities of the nonprofit corporation that arise after the effective time of the articles of nonprofit conversion.



§ 48-21-121 - Abandonment of a nonprofit conversion.

(a) Unless otherwise provided in a plan of nonprofit conversion of a domestic business corporation, after the plan has been adopted and approved as required by this section, and at any time before the nonprofit conversion has become effective, it may be abandoned by the board of directors without action by the shareholders.

(b) If a nonprofit conversion is abandoned under subsection (a) after articles of nonprofit conversion or articles of charter surrender have been filed with the secretary of state but before the nonprofit conversion has become effective, a statement that the nonprofit conversion has been abandoned in accordance with this section, executed by an officer or other duly authorized representative, shall be delivered to the secretary of state, together with the required filing fee, for filing prior to the effective date of the nonprofit conversion. The statement shall take effect upon filing, and the nonprofit conversion shall be deemed abandoned and shall not become effective.






Chapter 22 - Sale of Assets

§ 48-22-101 - Sale of assets in regular course of business and mortgage of assets.

(a) A corporation may, on the terms and conditions and for the consideration determined by the board of directors:

(1) Sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of business;

(2) Mortgage, pledge, dedicate to the repayment of indebtedness (whether with or without recourse), or otherwise encumber any or all of its property whether or not in the usual and regular course of business; or

(3) Transfer any or all of the corporation's assets to one (1) or more corporations or other entities all of the shares or interests of which are owned by the corporation.

(b) Unless the charter requires it, approval by the shareholders of a transaction described in subsection (a) is not required.



§ 48-22-102 - Sale of assets other than in regular course of business.

(a) A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property (with or without the good will) otherwise than in the usual and regular course of business, on the terms and conditions and for the consideration determined by the corporation's board of directors, if the board of directors proposes and its shareholders approve the proposed transaction. The sale, lease, exchange or other disposition of all, or substantially all, of the properties (with or without the good will) of one (1) or more subsidiaries of a corporation in which such corporation owns shares possessing at least eighty percent (80%) of the total combined voting power of all classes of stock of the subsidiary then entitled to vote for the election of directors, otherwise than in the usual and regular course of business, shall be treated as a disposition within the meaning of this subsection (a) if the subsidiary or subsidiaries constitute all, or substantially all, of the properties of such corporation.

(b) For a transaction to be authorized:

(1) The board of directors must recommend the proposed transaction to the shareholders, unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the submission of the proposed transaction; and

(2) The shareholders entitled to vote must approve the transaction.

(c) The board of directors may condition its submission of the proposed transaction on any basis.

(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 48-17-105. The notice must also state that the purpose, or one (1) of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, the property of the corporation and contain or be accompanied by a description of the transaction.

(e) Unless the charter or the board of directors (acting pursuant to subsection (c)) requires a greater vote or a vote by voting groups, the transaction to be authorized must be approved by a majority of all the votes entitled to be cast on the transaction.

(f) After a sale, lease, exchange or other disposition of property is authorized, the transaction may be abandoned (subject to any contractual rights) without further shareholder action.

(g) A transaction that constitutes a distribution is governed by § 48-16-401 and not by this section.






Chapter 23 - Dissenters' Rights

Part 1 - Right to Dissent and Obtain Payment for Shares

§ 48-23-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Beneficial shareholder" means the person who is a beneficial owner of shares held by a nominee as the record shareholder;

(2) "Corporation" means the issuer of the shares held by a dissenter before the corporate action, and, for purposes of §§ 48-23-203 -- 48-23-302, includes the survivor of a merger or conversion or the acquiring entity in a share exchange of that issuer;

(3) "Dissenter" means a shareholder who is entitled to dissent from corporate action under § 48-23-102 and who exercises that right when and in the manner required by part 2 of this chapter;

(4) "Fair value," with respect to a dissenter's shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action;

(5) "Interest" means interest from the effective date of the corporate action that gave rise to the shareholder's right to dissent until the date of payment, at the average auction rate paid on United States treasury bills with a maturity of six (6) months (or the closest maturity thereto) as of the auction date for such treasury bills closest to such effective date;

(6) "Record shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation; and

(7) "Shareholder" means the record shareholder or the beneficial shareholder.



§ First - of 2 versions of this section

48-23-102. Right to dissent. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) A shareholder is entitled to dissent from, and obtain payment of the fair value of the shareholder's shares in the event of, any of the following corporate actions:

(1) Consummation of a plan of merger to which the corporation is a party:

(A) If shareholder approval is required for the merger by § 48-21-104 or the charter and the shareholder is entitled to vote on the merger if the merger is submitted to a vote at a shareholders' meeting or the shareholder is a nonconsenting shareholder under § 48-17-104(b) who would have been entitled to vote on the merger if the merger had been submitted to a vote at a shareholders' meeting; or

(B) If the corporation is a subsidiary that is merged with its parent under § 48-21-105;

(2) Consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares will be acquired, if the shareholder is entitled to vote on the plan if the plan is submitted to a vote at a shareholders' meeting or the shareholder is a nonconsenting shareholder under § 48-17-104(b) who would have been entitled to vote on the plan if the plan had been submitted to a vote at a shareholders' meeting;

(3) Consummation of a sale or exchange of all, or substantially all, of the property of the corporation other than in the usual and regular course of business, if the shareholder is entitled to vote on the sale or exchange if the sale or exchange is submitted to a vote at a shareholders' meeting or the shareholder is a nonconsenting shareholder under § 48-17-104(b) who would have been entitled to vote on the sale or exchange if the sale or exchange had been submitted to a vote at a shareholders' meeting, including a sale of all, or substantially all, of the property of the corporation in dissolution, but not including a sale pursuant to court order or a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within one (1) year after the date of sale;

(4) An amendment of the charter that materially and adversely affects rights in respect of a dissenter's shares because it:

(A) Alters or abolishes a preferential right of the shares;

(B) Creates, alters, or abolishes a right in respect of redemption, including a provision respecting a sinking fund for the redemption or repurchase, of the shares;

(C) Alters or abolishes a preemptive right of the holder of the shares to acquire shares or other securities;

(D) Excludes or limits the right of the shares to vote on any matter, or to cumulate votes, other than a limitation by dilution through issuance of shares or other securities with similar voting rights; or

(E) Reduces the number of shares owned by the shareholder to a fraction of a share, if the fractional share is to be acquired for cash under § 48-16-104;

(5) Any corporate action taken pursuant to a shareholder vote to the extent the charter, bylaws, or a resolution of the board of directors provides that voting or nonvoting shareholders are entitled to dissent and obtain payment for their shares; or

(6) Consummation of a conversion of the corporation to another entity pursuant to chapter 21 of this title.

(b) A shareholder entitled to dissent and obtain payment for the shareholder's shares under this chapter may not challenge the corporate action creating the shareholder's entitlement unless the action is unlawful or fraudulent with respect to the shareholder or the corporation.

(c) Notwithstanding subsection (a), no shareholder may dissent as to any shares of a security which, as of the date of the effectuation of the transaction which would otherwise give rise to dissenters' rights, is listed on an exchange registered under § 6 of the Securities Exchange Act of 1934, compiled in 15 U.S.C. § 78f, as amended, or is a "national market system security," as defined in rules promulgated pursuant to the Securities Exchange Act of 1934, compiled in 15 U.S.C. § 78a, as amended.



§ Second - of 2 versions of this section

48-23-102. Right to dissent. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) A shareholder is entitled to dissent from, and obtain payment of the fair value of the shareholder's shares in the event of, any of the following corporate actions:

(1) Consummation of a plan of merger to which the corporation is a party:

(A) If shareholder approval is required for the merger by § 48-21-104 or the charter and the shareholder is entitled to vote on the merger if the merger is submitted to a vote at a shareholders' meeting or the shareholder is a nonconsenting shareholder under § 48-17-104(b) who would have been entitled to vote on the merger if the merger had been submitted to a vote at a shareholders' meeting; or

(B) If the corporation is a subsidiary that is merged with its parent under § 48-21-105;

(2) Consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares will be acquired, if the shareholder is entitled to vote on the plan if the plan is submitted to a vote at a shareholders' meeting or the shareholder is a nonconsenting shareholder under § 48-17-104(b) who would have been entitled to vote on the plan if the plan had been submitted to a vote at a shareholders' meeting;

(3) Consummation of a sale or exchange of all, or substantially all, of the property of the corporation other than in the usual and regular course of business, if the shareholder is entitled to vote on the sale or exchange if the sale or exchange is submitted to a vote at a shareholders' meeting or the shareholder is a nonconsenting shareholder under § 48-17-104(b) who would have been entitled to vote on the sale or exchange if the sale or exchange had been submitted to a vote at a shareholders' meeting, including a sale of all, or substantially all, of the property of the corporation in dissolution, but not including a sale pursuant to court order or a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within one (1) year after the date of sale;

(4) An amendment of the charter that materially and adversely affects rights in respect of a dissenter's shares because it:

(A) Alters or abolishes a preferential right of the shares;

(B) Creates, alters, or abolishes a right in respect of redemption, including a provision respecting a sinking fund for the redemption or repurchase, of the shares;

(C) Alters or abolishes a preemptive right of the holder of the shares to acquire shares or other securities;

(D) Excludes or limits the right of the shares to vote on any matter, or to cumulate votes, other than a limitation by dilution through issuance of shares or other securities with similar voting rights; or

(E) Reduces the number of shares owned by the shareholder to a fraction of a share, if the fractional share is to be acquired for cash under § 48-16-104;

(5) Any corporate action taken pursuant to a shareholder vote to the extent the charter, bylaws, or a resolution of the board of directors provides that voting or nonvoting shareholders are entitled to dissent and obtain payment for their shares;

(6) Consummation of a conversion of the corporation to another entity pursuant to chapter 21 of this title; or

(7) In accordance with and to the extent provided in § 48-28-104(b), an amendment to the charter of a corporation as described in § 48-28-104(b)(1), or consummation of a merger or plan of share exchange as described in § 48-28-104(b)(2).

(b) A shareholder entitled to dissent and obtain payment for the shareholder's shares under this chapter may not challenge the corporate action creating the shareholder's entitlement unless the action is unlawful or fraudulent with respect to the shareholder or the corporation.

(c) Notwithstanding subsection (a), no shareholder may dissent as to any shares of a security which, as of the date of the effectuation of the transaction which would otherwise give rise to dissenters' rights, is listed on an exchange registered under § 6 of the Securities Exchange Act of 1934, compiled in 15 U.S.C. § 78f, as amended, or is a "national market system security," as defined in rules promulgated pursuant to the Securities Exchange Act of 1934, compiled in 15 U.S.C. § 78a, as amended.



§ 48-23-103 - Dissent by nominees and beneficial owners.

(a) A record shareholder may assert dissenters' rights as to fewer than all the shares registered in the record shareholder's name only if the record shareholder dissents with respect to all shares beneficially owned by any one (1) person and notifies the corporation in writing of the name and address of each person on whose behalf the record shareholder asserts dissenters' rights. The rights of a partial dissenter under this subsection (a) are determined as if the shares as to which the partial dissenter dissents and the partial dissenter's other shares were registered in the names of different shareholders.

(b) A beneficial shareholder may assert dissenters' rights as to shares of any one (1) or more classes held on the beneficial shareholder's behalf only if the beneficial shareholder:

(1) Submits to the corporation the record shareholder's written consent to the dissent not later than the time the beneficial shareholder asserts dissenters' rights; and

(2) Does so with respect to all shares of the same class of which the person is the beneficial shareholder or over which the person has power to direct the vote.






Part 2 - Procedure for Exercise of Dissenters' Rights

§ 48-23-201 - Notice of dissenters' rights.

(a) Where any corporate action specified in § 48-23-102(a) is to be submitted to a vote at a shareholders' meeting, the meeting notice (including any meeting notice required under chapters 11-27 to be provided to nonvoting shareholders) must state that the corporation has concluded that the shareholders are, are not, or may be entitled to assert dissenters' rights under this chapter. If the corporation concludes that dissenters' rights are or may be available, a copy of this chapter must accompany the meeting notice sent to those record shareholders entitled to exercise dissenters' rights.

(b) In a merger pursuant to § 48-21-105, the parent corporation must notify in writing all record shareholders of the subsidiary who are entitled to assert dissenters rights that the corporate action became effective. Such notice must be sent within ten (10) days after the corporate action became effective and include the materials described in § 48-23-203.

(c) Where any corporate action specified in § 48-23-102(a) is to be approved by written consent of the shareholders pursuant to § 48-17-104(a) or § 48-17-104(b):

(1) Written notice that dissenters' rights are, are not, or may be available must be sent to each record shareholder from whom a consent is solicited at the time consent of such shareholder is first solicited and, if the corporation has concluded that dissenters' rights are or may be available, must be accompanied by a copy of this chapter; and

(2) Written notice that dissenters' rights are, are not, or may be available must be delivered together with the notice to nonconsenting and nonvoting shareholders required by § 48-17-104(e) and (f), may include the materials described in § 48-23-203 and, if the corporation has concluded that dissenters' rights are or may be available, must be accompanied by a copy of this chapter.

(d) A corporation's failure to give notice pursuant to this section will not invalidate the corporate action.



§ 48-23-202 - Notice of intent to demand payment.

(a) If a corporate action specified in § 48-23-102(a) is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert dissenters' rights with respect to shares for which dissenters' rights may be asserted under this chapter:

(1) Must deliver to the corporation, before the vote is taken, written notice of the shareholder's intent to demand payment if the proposed action is effectuated; and

(2) Must not vote, or cause or permit to be voted, any such shares in favor of the proposed action.

(b) If a corporate action specified in § 48-23-102(a) is to be approved by less than unanimous written consent, a shareholder who wishes to assert dissenters' rights with respect to shares for which dissenters' rights may be asserted under this chapter must not sign a consent in favor of the proposed action with respect to such shares.

(c) A shareholder who fails to satisfy the requirements of subsection (a) or subsection (b) is not entitled to payment under this chapter.



§ 48-23-203 - Dissenters' notice.

(a) If a corporate action requiring dissenters' rights under § 48-23-102(a) becomes effective, the corporation must send a written dissenters' notice and form required by subdivision (b)(1) to all shareholders who satisfy the requirements of § 48-23-202(a) or § 48-23-202(b). In the case of a merger under § 48-21-105, the parent must deliver a dissenters' notice and form to all record shareholders who may be entitled to assert dissenters' rights.

(b) The dissenters' notice must be delivered no earlier than the date the corporate action specified in § 48-23-102(a) became effective, and no later than (10) days after such date, and must:

(1) Supply a form that:

(A) Specifies the first date of any announcement to shareholders made prior to the date the corporate action became effective of the principal terms of the proposed corporate action;

(B) If such announcement was made, requires the shareholder asserting dissenters' rights to certify whether beneficial ownership of those shares for which dissenters' rights are asserted was acquired before that date; and

(C) Requires the shareholder asserting dissenters' rights to certify that such shareholder did not vote for or consent to the transaction;

(2) State:

(A) Where the form must be sent and where certificates for certificated shares must be deposited and the date by which those certificates must be deposited, which date may not be earlier than the date for receiving the required form under subdivision (b)(2)(B);

(B) A date by which the corporation must receive the form, which date may not be fewer than forty (40) nor more than sixty (60) days after the date the subsection (a) dissenters' notice is sent, and state that the shareholder shall have waived the right to demand payment with respect to the shares unless the form is received by the corporation by such specified date;

(C) The corporation's estimate of the fair value of shares;

(D) That, if requested in writing, the corporation will provide, to the shareholder so requesting, within ten (10) days after the date specified in subdivision (b)(2)(B) the number of shareholders who return the forms by the specified date and the total number of shares owned by them; and

(E) [Deleted by 2015 amendment]

(3) Be accompanied by a copy of this chapter if the corporation has not previously sent a copy of this chapter to the shareholder pursuant to § 48-23-201.



§ 48-23-204 - Duty to demand payment.

(a) A shareholder sent a dissenters' notice described in § 48-23-203 must demand payment, certify whether the shareholder acquired beneficial ownership of the shares before the date required to be set forth in the dissenters' notice pursuant to § 48-23-203(b)(2), and deposit the shareholder's certificates in accordance with the terms of the notice.

(b) The shareholder who demands payment and deposits the shareholder's share certificates under subsection (a) retains all other rights of a shareholder until these rights are cancelled or modified by the effectuation of the proposed corporate action.

(c) A shareholder who does not demand payment or deposit the shareholder's share certificates where required, each by the date set in the dissenters' notice, is not entitled to payment for the shareholder's shares under this chapter.

(d) A demand for payment filed by a shareholder may not be withdrawn unless the corporation with which it was filed, or the surviving corporation, consents thereto.



§ 48-23-205 - Share restrictions.

(a) The corporation may restrict the transfer of uncertificated shares from the date the demand for their payment is received until the proposed corporate action is effectuated or the restrictions released under § 48-23-207.

(b) The person for whom dissenters' rights are asserted as to uncertificated shares retains all other rights of a shareholder until these rights are cancelled or modified by the effectuation of the proposed corporate action.



§ 48-23-206 - Payment.

(a) Except as provided in § 48-23-208, as soon as the proposed corporate action is effectuated, or upon receipt of a payment demand, whichever is later, the corporation shall pay each dissenter who complied with § 48-23-204 the amount the corporation estimates to be the fair value of each dissenter's shares, plus accrued interest.

(b) The payment must be accompanied by:

(1) The corporation's balance sheet as of the end of a fiscal year ending not more than sixteen (16) months before the date of payment, an income statement for that year, a statement of changes in shareholders' equity for that year, and the latest available interim financial statements, if any;

(2) A statement of the corporation's estimate of the fair value of the shares, which estimate shall equal or exceed the corporation's estimate given pursuant to § 48-23-203(b)(2)(C);

(3) An explanation of how the interest was calculated;

(4) A statement of the dissenter's right to demand payment under § 48-23-209; and

(5) A copy of this chapter if the corporation has not previously sent a copy of this chapter to the shareholder pursuant to § 48-23-201 or § 48-23-203.



§ 48-23-207 - Failure to take action.

(a) If the corporation does not effectuate the proposed action that gave rise to the dissenters' rights within two (2) months after the date set for demanding payment and depositing share certificates, the corporation shall return the deposited certificates and release the transfer restrictions imposed on uncertificated shares.

(b) If, after returning deposited certificates and releasing transfer restrictions, the corporation effectuates the proposed action, it must send a new dissenters' notice under § 48-23-203 and repeat the payment demand procedure.



§ 48-23-208 - After-acquired shares.

(a) A corporation may elect to withhold payment required by § 48-23-206 from a dissenter unless the dissenter was the beneficial owner of the shares before the date set forth in the dissenters' notice as the date of the first announcement to news media or to shareholders of the principal terms of the proposed corporate action.

(b) To the extent the corporation elects to withhold payment under subsection (a), after effectuating the proposed corporate action, it shall estimate the fair value of the shares, plus accrued interest, and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of the dissenter's demand. The corporation shall send with its offer a statement of its estimate of the fair value of the shares, an explanation of how the interest was calculated, and a statement of the dissenter's right to demand payment under § 48-23-209.



§ 48-23-209 - Procedure if shareholder dissatisfied with payment or offer.

(a) A dissenter may notify the corporation in writing of the dissenter's own estimate of the fair value of the dissenter's shares and amount of interest due, and demand payment of the dissenter's estimate (less any payment under § 48-23-206), or reject the corporation's offer under § 48-23-208 and demand payment of the fair value of the dissenter's shares and interest due, if:

(1) The dissenter believes that the amount paid under § 48-23-206 or offered under § 48-23-208 is less than the fair value of the dissenter's shares or that the interest due is incorrectly calculated;

(2) The corporation fails to make payment under § 48-23-206 within two (2) months after the date set for demanding payment; or

(3) The corporation, having failed to effectuate the proposed action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within two (2) months after the date set for demanding payment.

(b) A dissenter waives the dissenter's right to demand payment under this section unless the dissenter notifies the corporation of the dissenter's demand in writing under subsection (a) within one (1) month after the corporation made or offered payment for the dissenter's shares.






Part 3 - Judicial Appraisal of Shares

§ 48-23-301 - Court action.

(a) If a demand for payment under § 48-23-209 remains unsettled, the corporation shall commence a proceeding within two (2) months after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the two-month period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

(b) The corporation shall commence the proceeding in a court of record having equity jurisdiction in the county where the corporation's principal office (or, if none in this state, its registered office) is located. If the corporation is a foreign corporation without a registered office in this state, it shall commence the proceeding in the county in this state where the registered office of the domestic corporation merged with or whose shares were acquired by the foreign corporation was located.

(c) The corporation shall make all dissenters (whether or not residents of this state) whose demands remain unsettled, parties to the proceeding as in an action against their shares and all parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

(d) The jurisdiction of the court in which the proceeding is commenced under subsection (b) is plenary and exclusive. The court may appoint one (1) or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the order appointing them, or in any amendment to it. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

(e) Each dissenter made a party to the proceeding is entitled to judgment:

(1) For the amount, if any, by which the court finds the fair value of the dissenter's shares, plus accrued interest, exceeds the amount paid by the corporation; or

(2) For the fair value, plus accrued interest, of the dissenter's after-acquired shares for which the corporation elected to withhold payment under § 48-23-208.



§ 48-23-302 - Court costs and counsel fees.

(a) The court in an appraisal proceeding commenced under § 48-23-301 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the corporation, except that the court may assess costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds the dissenters acted arbitrarily, vexatiously, or not in good faith in demanding payment under § 48-23-209.

(b) The court may also assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable against:

(1) The corporation and in favor of any or all dissenters if the court finds the corporation did not substantially comply with the requirements of part 2 of this chapter; or

(2) Either the corporation or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this chapter.

(c) If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the corporation, the court may award to these counsel reasonable fees to be paid out of the amounts awarded to the dissenters who were benefited.









Chapter 24 - Dissolution

Part 1 - Voluntary Dissolution

§ 48-24-101 - Dissolution by incorporators or initial directors.

(a) A majority of the incorporators or initial directors of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering to the secretary of state for filing articles of dissolution and termination that set forth:

(1) The name of the corporation;

(2) The date of its incorporation;

(3) Either that:

(A) None of the corporation's shares has been issued; or

(B) The corporation has not commenced business;

(4) That no debt of the corporation remains unpaid;

(5) That the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued; and

(6) That a majority of the incorporators or initial directors authorized the dissolution and the date dissolution was thus authorized.

(b) If the secretary of state finds that the articles of dissolution and termination of corporate existence comply with the requirements of subsection (a) and are accompanied by a tax clearance for termination or withdrawal relative to such corporation, then the secretary of state shall file the articles of dissolution and termination of corporate existence. Upon such filing, the existence of the corporation shall cease, except that the termination of corporate existence shall not take away or impair any remedy to or against the corporation, its directors, officers or shareholders, for any right or claim existing or any liability incurred, prior to such termination. Any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The shareholders, directors, and officers have the power to take such corporate or other action as may be appropriate to protect such remedy, right, or claim.



§ 48-24-102 - Dissolution by board of directors and shareholders.

(a) A corporation may be voluntarily dissolved by the written consent of its shareholders in accordance with § 48-17-104.

(b) A corporation's board of directors may propose dissolution for submission to the shareholders.

(c) For a proposal to dissolve to be adopted:

(1) The board of directors shall recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances, it should make no recommendation and communicates the basis for its determination to the shareholders; and

(2) The shareholders entitled to vote shall approve the proposal to dissolve as provided in subsection (f).

(d) The board of directors may condition its submission of the proposal for dissolution on any basis.

(e) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 48-17-105. The notice must also state that the purpose, or one (1) of the purposes, of the meeting is to consider dissolving the corporation.

(f) Unless the charter or the board of directors (acting pursuant to subsection (d)) requires a greater vote or a vote by voting groups, the proposal to dissolve to be adopted shall be approved by a majority of all the votes entitled to be cast on that proposal.



§ 48-24-103 - Articles of dissolution.

(a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the secretary of state for filing articles of dissolution setting forth:

(1) The name of the corporation;

(2) The date dissolution was authorized;

(3) That the resolution was duly adopted by the shareholders; and

(4) A copy of the resolution or the written consent authorizing the dissolution.

(b) Unless a delayed effective date is specified in the articles of dissolution, a corporation is dissolved when the articles of dissolution are filed.



§ 48-24-104 - Revocation of dissolution.

(a) A corporation may revoke its dissolution at any time prior to filing the articles of termination of corporate existence by the secretary of state.

(b) Revocation of dissolution shall be authorized by shareholders in any manner that dissolution may be authorized under § 48-24-102, unless the authorization for dissolution permitted revocation by action by the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

(c) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the secretary of state for filing articles of revocation of dissolution that set forth:

(1) The name of the corporation;

(2) The effective date of the dissolution that was revoked;

(3) The date that the revocation of dissolution was authorized;

(4) If the corporation's board of directors (or incorporators) revoked the dissolution, a statement to that effect;

(5) If the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6) If shareholder action was required to revoke the dissolution, the information required by § 48-24-103(a)(3) and (4).

(d) Revocation of dissolution is effective when the articles of revocation of dissolution are filed.

(e) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred.



§ 48-24-105 - Effect of dissolution.

(a) A dissolved corporation continues its corporate existence but may not carry on any business, except that appropriate to wind up and liquidate its business and affairs, including:

(1) Collecting its assets;

(2) Conveying and disposing of its properties that will not be distributed in kind to its shareholders;

(3) Discharging or making provision for discharging its liabilities;

(4) Distributing its remaining property among its shareholders according to their interests; and

(5) Doing every other act necessary to wind up and liquidate its business and affairs.

(b) Dissolution of a corporation does not:

(1) Transfer title to the corporation's property;

(2) Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;

(3) Subject its directors or officers to standards of conduct different from those prescribed in chapter 18 of this title;

(4) Change quorum or voting requirements for its board of directors or shareholders; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws;

(5) Prevent commencement of a proceeding by or against the corporation in its corporate name;

(6) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(7) Terminate the authority of the registered agent of the corporation.



§ 48-24-106 - Known claims against dissolved corporation.

(a) A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

(b) The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

(1) Describe information that must be included in a claim;

(2) State whether the claim is admitted, or not admitted, and if admitted:

(A) The amount that is admitted, which may be as of a given date; and

(B) Any interest obligation if fixed by an instrument of indebtedness;

(3) Provide a mailing address where a claim may be sent;

(4) State the deadline, which may not be fewer than four (4) months from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(5) State that, except to the extent that any claim is admitted, the claim will be barred if written notice of the claim is not received by the deadline.

(c) A claim against the dissolved corporation is barred to the extent that it is not admitted:

(1) If the dissolved corporation delivered written notice to the claimant in accordance with subsection (b) and the claimant does not deliver a written notice of the claim to the dissolved corporation by the deadline; or

(2) If the dissolved corporation delivered written notice to the claimant that the claimant's claim is rejected, in whole or in part, and the claimant does not commence a proceeding to enforce the claim within three (3) months from the effective date of the rejection notice.

(d) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.



§ 48-24-107 - Unknown claims against dissolved corporation.

(a) A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(b) The notice must:

(1) Be published one (1) time in a newspaper of general circulation in the county where the dissolved corporation's principal office (or, if none in this state, its registered office) is or was last located;

(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within two (2) years after the publication of the notice.

(c) If the dissolved corporation publishes a newspaper notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within two (2) years after the publication date of the newspaper notice:

(1) A claimant who did not receive written notice under § 48-24-106;

(2) A claimant whose claim was timely sent to the dissolved corporation but not acted on; or

(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim may be enforced under this section:

(1) Against the dissolved corporation, to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of the shareholder's pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to the shareholder.



§ 48-24-108 - Articles of termination of corporate existence.

(a) When a corporation has distributed all its assets to its creditors and shareholders and voluntary dissolution proceedings have not been revoked, it shall deliver to the secretary of state for filing articles of termination of corporate existence. The articles shall set forth:

(1) The name of the corporation;

(2) That all the assets of the corporation have been distributed to its creditors and shareholders; and

(3) That the dissolution of the corporation has not been revoked.

(b) If the secretary of state finds that the articles of termination of corporate existence comply with the requirements of subsection (a) and are accompanied by a tax clearance for termination or withdrawal relative to such corporation, then the secretary of state shall file the articles of termination of corporate existence. Upon such filing, the existence of the corporation shall cease, except that the termination of corporate existence shall not take away or impair any remedy to or against the corporation, its directors, officers or shareholders, for any right or claim existing or any liability incurred, prior to such termination. Any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The shareholders, directors, and officers have the power to take such corporate or other action as may be appropriate to protect such remedy, right, or claim.



§ 48-24-109 - Discharge or reasonable provision to be made for payment of claims -- Liability of directors.

(a) Directors shall cause a dissolved corporation to discharge or make reasonable provision for the payment of claims and make distributions of assets to shareholders after payment or provision for claims.

(b) Directors of a dissolved corporation that has disposed of claims under § 48-24-106 or § 48-24-107 shall not be liable for breach of subsection (a) with respect to claims against the dissolved corporation that are barred or satisfied under § 48-24-106 or § 48-24-107.






Part 2 - Administrative Dissolution

§ 48-24-201 - Grounds for administrative dissolution.

The secretary of state may commence a proceeding under § 48-24-202 to administratively dissolve a corporation if the:

(1) Corporation does not deliver its properly completed annual report to the secretary of state within two (2) months after it is due;

(2) Corporation is without a registered agent or registered office in this state for two (2) months or more;

(3) Name of a corporation contained in a document filed after January 1, 1988, fails to comply with § 48-14-101;

(4) Corporation does not notify the secretary of state within two (2) months that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued;

(5) Corporation's period of duration stated in its charter expires; or

(6) Corporation submits to the secretary of state's office a check, bank draft, money order or other such instrument, for payment of any fee and it is dishonored upon presentation for payment.



§ 48-24-202 - Procedure for and effect of administrative dissolution.

(a) If the secretary of state determines that one (1) or more grounds exist under § 48-24-201 for dissolving a corporation, the secretary of state shall serve the corporation with notice of the secretary of state's determination under §§ 48-15-104 and 48-15-105, except that such determination may be sent by first class mail.

(b) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within two (2) months after service of the communication is perfected under §§ 48-15-104 and 48-15-105, the secretary of state shall administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the corporation under §§ 48-15-104 and 48-15-105, except that the certificate may be sent by first class mail.

(c) A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under § 48-24-105 and notify claimants under §§ 48-24-106 and 48-24-107.

(d) The administrative dissolution of a corporation does not terminate the authority of its registered agent.

(e) Nothing herein shall be deemed to repeal or modify § 67-4-2116 or any other provisions of law relating to the revocation of the charter of a corporation for failure to comply with the provisions thereof.



§ 48-24-203 - Reinstatement following administrative dissolution.

(a) A corporation administratively dissolved under § 48-24-202 may apply to the secretary of state for reinstatement. The application must:

(1) Contain a confirmation of good standing relative to such foreign corporation;

(2) Recite the name of the corporation at its date of dissolution;

(3) State that the ground or grounds for dissolution either did not exist or have been eliminated; and

(4) State a corporate name that satisfies the requirements of § 48-14-101.

(b) (1) If the secretary of state determines that the application contains the confirmation of good standing and information required by subsection (a), and that such information is correct, then the secretary of state shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites the secretary of state's determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under § 48-15-104.

(2) If the corporate name in subdivision (a)(4) is different than the corporate name in subdivision (a)(2), the application for reinstatement shall constitute an amendment to the charter insofar as it pertains to the corporate name.

(c) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution, and the corporation resumes carrying on its business as if the administrative dissolution had never occurred.



§ 48-24-204 - Appeal from denial of reinstatement.

(a) If the secretary of state denies a corporation's application for reinstatement following administrative dissolution, the secretary of state shall serve the corporation under §§ 48-15-104 and 48-15-105 with a written notice that explains the reason or reasons for denial.

(b) The corporation may appeal the denial of reinstatement to the chancery court of Davidson County within thirty (30) days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the secretary of state's certificate of dissolution, the corporation's application for reinstatement, and the secretary of state's notice of denial.

(c) The court may summarily order the secretary of state to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.



§ 48-24-205 - Articles of termination following administrative dissolution or revocation.

(a) When a corporation, which has been administratively dissolved or has had its charter revoked, wishes to terminate its corporate existence, it may do so without first being reinstated by delivering to the secretary of state for filing articles of termination following administrative dissolution or revocation setting forth:

(1) The name of the corporation;

(2) The date that termination of corporate existence was authorized;

(3) That the resolution authorizing termination was duly adopted by the shareholders;

(4) A copy of the resolution or the written consent authorizing the termination; and

(5) That all the assets of the corporation have been distributed to its creditors and shareholders.

(b) If the secretary of state finds that the articles of termination following administrative dissolution or revocation comply with the requirements of subsection (a) and are accompanied by a tax clearance for termination or withdrawal relative to the corporation, then the secretary of state shall file the articles of termination of corporate existence following administrative dissolution or revocation. Upon such filing, the existence of the corporation shall cease, except that the termination of corporate existence shall not take away or impair any remedy to or against the corporation, its directors, officers or shareholders, for any right or claim existing or any liability incurred, prior to such termination. Any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The shareholders, directors, and officers have the power to take such corporate or other action as may be appropriate to protect such remedy, right, or claim.






Part 3 - Judicial Dissolution

§ 48-24-301 - Grounds for judicial dissolution.

Any court of record with proper venue in accordance with § 48-24-302 may dissolve a corporation:

(1) In a proceeding by the attorney general and reporter if it is established that the corporation:

(A) Obtained its charter through fraud;

(B) Has exceeded or abused the authority conferred upon it by law;

(C) Has violated any provision of law resulting in the forfeiture of its charter; or

(D) Has carried on, conducted, or transacted its business or affairs in a persistently fraudulent or illegal manner;

provided, that the enumeration of these grounds for dissolution shall not exclude actions or special proceedings by the attorney general and reporter or other state officials for the dissolution of a corporation for other causes as provided in this chapter or in any other statute of this state;

(2) In a proceeding by a shareholder if it is established that:

(A) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

(B) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(C) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two (2) consecutive annual meeting dates, to elect directors; or

(D) The corporate assets are being misapplied or wasted;

(3) In a proceeding by a creditor if it is established that:

(A) The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(B) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or

(4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.



§ 48-24-302 - Procedure for judicial dissolution.

(a) Venue for a proceeding by the attorney general and reporter to dissolve a corporation lies in Davidson County. Venue for a proceeding brought by any other party named in § 48-24-301 lies in the county where the corporation's principal office (or, if none in this state, its registered office) is or was last located.

(b) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

(d) In a proceeding for dissolution under § 48-24-301(2), the petitioner shall execute and file in the proceeding a bond, with sufficient surety, to cover the defendant's probable costs, including reasonable attorney fees, in defending the petition. The court shall determine the amount of the bond and may award to any party its reasonable costs, including attorney fees, if it finds for such party in a proceeding brought under § 48-24-301.



§ 48-24-303 - Receivership or custodianship.

(a) A court of record having equity jurisdiction in a judicial proceeding brought to dissolve a corporation may appoint one (1) or more receivers to wind up and liquidate, or one (1) or more custodians to manage the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(b) The court may appoint an individual or a domestic or foreign corporation (authorized to transact business in this state) as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(1) The receiver may:

(A) Dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and

(B) Sue and defend in the receiver's own name as receiver of the corporation in all courts of this state;

(2) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation and its shareholders and creditors.

(e) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver's or custodian's counsel from the assets of the corporation or proceeds from the sale of the assets.



§ 48-24-304 - Decree of dissolution.

(a) If after a hearing the court determines that one (1) or more grounds for judicial dissolution described in § 48-24-301 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the secretary of state, who shall file it.

(b) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with § 48-24-105 and the notification of claimants in accordance with §§ 48-24-106 and 48-24-107.









Chapter 25 - Foreign Corporations

Part 1 - Certificate of Authority

§ 48-25-101 - Authority to transact business required.

(a) A foreign corporation, except a foreign insurance corporation subject to title 56, may not transact business in this state until it obtains a certificate of authority from the secretary of state.

(b) The following activities, among others, do not constitute transacting business within the meaning of subsection (a):

(1) Maintaining, defending, or settling any proceeding, claim, or dispute;

(2) Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of the corporation's own securities or appointing and maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) Creating or acquiring indebtedness, deeds of trusts, mortgages, and security interests in real or personal property;

(8) Securing or collecting debts or enforcing mortgages, deeds of trust, and security interests in property securing the debts;

(9) Owning, without more, real or personal property; provided, that for a reasonable time the management and rental of real property acquired in connection with enforcing a mortgage or deed of trust shall also not be considered transacting business if the owner is attempting to liquidate the owner's investment and if no office or other agency therefor, other than an independent agency, is maintained in this state;

(10) Conducting an isolated transaction that is completed within one (1) month and that is not one in the course of repeated transactions of a like nature; or

(11) Transacting business in interstate commerce.

(c) The list of activities in subsection (b) is not exhaustive, and is applicable solely to determine whether a foreign corporation must procure a certificate of authority and for no other purpose.



§ 48-25-102 - Consequences of transacting business without authority.

(a) A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(b) The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

(c) A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(d) A foreign corporation which transacts business or conducts affairs in this state without a certificate of authority shall be liable to this state, for the years or parts thereof during which it transacted business or conducted affairs in this state without a certificate of authority, in an amount equal to treble the amount of all fees, penalties and taxes, plus interest, which would have been imposed by the laws of this state upon such corporation had it duly applied for and received a certificate of authority as required by this chapter, and thereafter had failed to file all reports required.

(e) An application for a certificate of authority by a foreign corporation which has transacted business in this state without a certificate of authority shall not be filed by the secretary of state until all amounts due under subsection (d) shall have been paid.

(f) Notwithstanding subsections (a) and (b), the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.



§ 48-25-103 - Application for certificate of authority.

(a) A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the secretary of state for filing. The application must set forth:

(1) The name of the foreign corporation and, if different, the name under which the certificate of authority is to be obtained pursuant to § 48-25-106;

(2) The name of the state or country under whose law it is incorporated;

(3) Its date of incorporation and period of duration, if other than perpetual;

(4) The street address, including the zip code, of its principal office (and a mailing address such as a post office box if the United States postal service does not deliver to the principal office);

(5) The street address, including the zip code, of its registered office in this state (and a mailing address such as a post office box if the United States postal service does not deliver to the registered office), the county in which the office is located, and the name of its registered agent at that office;

(6) The names and business addresses, including the zip code, of its current directors and officers; and

(7) A statement that it is a corporation for profit.

(b) The foreign corporation shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated. The certificate shall not bear a date of more than two (2) months prior to the date the application is filed in this state.

(c) If the secretary of state determines upon application that a foreign corporation has been transacting business in this state without a certificate of authority for a period of one (1) year or more, then the secretary of state shall not file the application until the foreign corporation submits a confirmation of good standing.



§ 48-25-104 - Amended certificate of authority.

(a) A foreign corporation authorized to transact business in this state must obtain an amended certificate of authority from the secretary of state if it changes:

(1) Its corporate name;

(2) The period of its duration; or

(3) The state or country of its incorporation.

(b) The requirements of § 48-25-103 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.



§ 48-25-105 - Effect of certificate of authority.

(a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in chapters 11-27 of this title.

(b) A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by chapters 11-27 of this title, is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

(c) Chapters 11-27 of this title do not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.

(d) This state does hereby release its right of escheat by virtue of the alien origin of such foreign corporation, or the alienage or nonresidence of the shareholders of such foreign corporation, or any of them, in accordance with the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29.



§ 48-25-106 - Corporate name of foreign corporation.

(a) A foreign corporation may obtain or maintain a certificate of authority to transact business in this state under any of the following names:

(1) The corporate name of the foreign corporation; provided, that such name complies with § 48-14-101;

(2) An assumed corporate name which meets the requirements of § 48-14-101; or

(3) The corporate name of the foreign corporation with the word "corporation," "incorporated" or "company," or the abbreviation "corp.," "inc." or "co." added.

(b) Except as authorized by subsections (c) and (d), the corporate name (including an assumed corporate name) of a foreign corporation must be distinguishable upon the records of the secretary of state from:

(1) The corporate name or assumed corporate name of a corporation incorporated or authorized to transact business in this state;

(2) A corporate name or assumed corporate name reserved or registered under § 48-14-102 or § 48-14-103;

(3) The corporate name of a not for profit corporation incorporated or authorized to transact business in this state; and

(4) A limited partnership name reserved or organized under the laws of the state of Tennessee or registered as a foreign limited partnership in Tennessee.

(c) A foreign corporation may apply to the secretary of state for authorization to use in this state the name of another corporation (incorporated or authorized to transact business in this state) that is not distinguishable upon the secretary of state's records from the name applied for. The secretary of state shall authorize use of the name applied for if:

(1) The other corporation or limited partnership consents to the use in writing and submits an undertaking in a form satisfactory to the secretary of state to change its name to a name that is distinguishable upon the records of the secretary of state from the name of the applying corporation; or

(2) The applicant delivers to the secretary of state a certified copy of a final judgment of a court of record having competent jurisdiction, establishing the applicant's right to use the name applied for in this state.

(d) A foreign corporation may use in this state the name (including the assumed corporate name) of another domestic or foreign corporation that is used in this state, if the other corporation is incorporated or authorized to transact business in this state and the foreign corporation has:

(1) Merged with the other corporation;

(2) Been formed by reorganization of the other corporation; or

(3) Acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(e) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of § 48-14-101, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of § 48-14-101 and obtains an amended certificate of authority under § 48-25-104.



§ 48-25-107 - Registered office and registered agent of foreign corporation.

Each foreign corporation authorized to transact business in this state shall continuously maintain in this state:

(1) A registered office that may be the same as any of its places of business; and

(2) A registered agent, who may be:

(A) An individual who resides in this state and whose business office is identical with the registered office;

(B) A domestic corporation or not for profit domestic corporation whose business office is identical with the registered office; or

(C) A foreign corporation or foreign not for profit corporation authorized to transact business in this state whose business office is identical with the registered office.



§ 48-25-108 - Change of registered office or registered agent of foreign corporation.

(a) A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth:

(1) Its name;

(2) If the current registered office is to be changed, the street address, including the zip code, of its new registered office (and a mailing address such as a post office box if the United States postal service does not deliver to the new registered office), and the county in which the office is located;

(3) If the current registered agent is to be changed, the name of its new registered agent; and

(4) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(b) If a registered agent changes the street address of such registered agent's business office, such registered agent may change the street address of the registered office of any foreign corporation for which such registered agent is the registered agent by notifying the corporation in writing of the change and signing (either manually or in facsimile), and delivering to the secretary of state for filing, a statement of change that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change.

(c) Each foreign corporation authorized to transact business in this state shall comply with § 48-15-101(b).



§ 48-25-109 - Resignation of registered agent of foreign corporation.

(a) The registered agent of a foreign corporation may resign the agency appointment by signing and filing with the secretary of state, an original statement of resignation accompanied by the agent's certification that the agent has mailed a copy thereof to the principal office of the corporation by certified mail. The statement of resignation may include a statement that the registered office is also discontinued.

(b) The agency appointment is terminated, and the registered office discontinued if so provided, on the date on which the statement is filed by the secretary of state.



§ 48-25-110 - Service on foreign corporation.

(a) The registered agent of a foreign corporation authorized to transact business in this state is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.

(b) Service on a foreign corporation when the secretary of state is its agent for service of process may be obtained pursuant to § 48-15-105.

(c) This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.






Part 2 - Withdrawal

§ 48-25-201 - Withdrawal of foreign corporation.

(a) A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the secretary of state.

(b) A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the secretary of state for filing. The application shall set forth:

(1) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it either continues its registered agent in this state or revokes the authority of its registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(4) A mailing address to which the secretary of state may mail a copy of any process served on the secretary of state under subdivision (b)(3); and

(5) A commitment to notify the secretary of state in the future of any change in its mailing address.

(c) The foreign corporation shall provide any additional information in its application requested by the commissioner of revenue or the secretary of state in order to determine and assess any unpaid taxes and fees payable under the laws of this state.

(d) The secretary of state shall not file an application for a certificate of withdrawal unless it is accompanied by a tax clearance for termination or withdrawal relative to such foreign corporation.

(e) After the withdrawal of the corporation is effective, service of process on the secretary of state or the continued registered agent under this section is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign corporation at the mailing address set forth under subsection (b).






Part 3 - Revocation of Certificate of Authority

§ 48-25-301 - Grounds for revocation.

The secretary of state may commence a proceeding under § 48-25-302 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) The foreign corporation does not deliver its properly completed annual report to the secretary of state within two (2) months after it is due;

(2) The foreign corporation is without a registered agent or registered office in this state for two (2) months or more;

(3) The foreign corporation does not inform the secretary of state under § 48-25-108 or § 48-25-109 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within two (2) months of the change, resignation, or discontinuance;

(4) The name of the foreign corporation contained in a document filed pursuant to chapters 11-27 of this title fails to comply with § 48-25-106;

(5) An incorporator, director, officer, or agent of the foreign corporation signed a document knowing it was false in any material respect with intent that the document be delivered to the secretary of state for filing;

(6) The secretary of state receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated, stating that it has been dissolved or has disappeared as the result of a merger;

(7) The foreign corporation is exceeding the authority conferred upon it by this chapter; or

(8) The foreign corporation submits to the secretary of state's office a check, bank draft, money order or other such instrument for payment of any fee and it is dishonored upon presentation for payment.



§ 48-25-302 - Procedure for and effect of revocation.

(a) If the secretary of state determines that one (1) or more grounds exist under § 48-25-301 for revocation of a certificate of authority, the secretary of state shall serve the foreign corporation with notice of the secretary of state's determination under § 48-25-110, except that such determination may be sent by first class mail. Notice need not be sent if the grounds for revocation are pursuant to § 48-25-301(6) and a certificate of revocation may be sent without the two-month waiting period required by subsection (b).

(b) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within two (2) months after service of the communication is perfected under § 48-25-110, the secretary of state may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the foreign corporation under § 48-25-110, except that the certificate may be sent by first class mail.

(c) The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(d) The secretary of state's revocation of a foreign corporation's certificate of authority appoints the secretary of state the foreign corporation's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state. Service of process on the secretary of state under this subsection (d) is service on the foreign corporation. Upon receipt of process, the secretary of state shall comply with § 48-15-105.

(e) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.

(f) Nothing herein shall be deemed to repeal or modify § 67-4-2116 or any other provisions of law relating to the suspension of the certificate of authority of foreign corporations for failure to comply with the provisions thereof.



§ 48-25-303 - Reinstatement following administrative revocation.

(a) A foreign corporation whose certificate of authority is administratively revoked under § 48-25-302 may apply to the secretary of state for reinstatement. The application must:

(1) Contain a confirmation of good standing relative to such foreign corporation;

(2) Recite the name of the corporation at its date of revocation;

(3) State that the ground or grounds for revocation either did not exist or have been eliminated; and

(4) State a corporate name that satisfies the requirements of § 48-14-101.

(b) (1) If the secretary of state determines that the application contains the confirmation of good standing and information required by subsection (a), and that such information is correct, then the secretary of state shall reinstate the certificate of authority, prepare a certificate that recites the secretary of state's determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under § 48-15-104.

(2) If the corporate name in subdivision (a)(4) is different than the corporate name in subdivision (a)(2), the application for reinstatement shall constitute an amendment to its certificate of authority insofar as it pertains to the corporate name.

(c) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation and the corporation resumes carrying on its business as if the administrative revocation had never occurred.



§ 48-25-304 - Appeal from denial of reinstatement.

(a) If the secretary of state denies a foreign corporation's application for reinstatement following administrative revocation, the secretary of state shall serve the corporation under §§ 48-15-104 and 48-15-105 with a notice that explains the reason or reasons for denial.

(b) The corporation may appeal the denial of reinstatement to the chancery court of Davidson County within one (1) month after service of the communication of denial is perfected. The corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of the secretary of state's communication of denial.

(c) The court may summarily order the secretary of state to reinstate the revoked corporation or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.



§ 48-25-305 - Certificate of withdrawal following administrative revocation.

(a) When a foreign corporation, which has had its certificate of authority revoked, wishes to withdraw from the state, it may do so without first being reinstated by delivering to the secretary of state for filing an application for a certificate of withdrawal following administrative revocation of the certificate of authority. The application shall set forth:

(1) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it either continues its registered agent in this state or revokes the authority of its registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(4) A mailing address to which the secretary of state may mail a copy of any process served on the secretary of state under subdivision (a)(3); and

(5) A commitment to notify the secretary of state in the future of any change in its mailing address.

(b) The foreign corporation shall provide any additional information in its application requested by the commissioner or the secretary of state in order to determine and assess any unpaid taxes and fees payable under the laws of this state.

(c) The secretary of state shall not file an application for a certificate of withdrawal following administrative revocation unless it is accompanied by a tax clearance for termination or withdrawal relative to such foreign corporation.

(d) After the withdrawal of the corporation is effective, service of process on the secretary of state or the continued registered agent under this section is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign corporation at the mailing address set forth under subsection (a).









Chapter 26 - Records and Reports

Part 1 - Records

§ 48-26-101 - Corporate records.

(a) A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

(b) A corporation shall maintain appropriate accounting records.

(c) A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders, in alphabetical order by class and series, if any, of shares showing the number, class, and series, if any, of shares held by each shareholder.

(d) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(e) A corporation shall keep a copy of the following records at its principal office:

(1) Its charter or restated charter and all amendments thereto currently in effect;

(2) Its bylaws or restated bylaws and all amendments to them currently in effect;

(3) Resolutions adopted by its board of directors creating one (1) or more classes or series of shares, and fixing their relative rights, preferences, and limitations, if shares issued pursuant to those resolutions are outstanding;

(4) The minutes of all shareholders' meetings, and records of all action taken by shareholders without a meeting, for the past three (3) years;

(5) All written communications to shareholders generally within the past three (3) years, including any financial statements prepared for the past three (3) years under § 48-26-201;

(6) A list of the names and business addresses of its current directors and officers; and

(7) Its most recent annual report delivered to the secretary of state under § 48-26-203.



§ 48-26-102 - Inspection of records by shareholders.

(a) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in § 48-26-101(e), if the shareholder gives the corporation written notice of the shareholder's demand at least five (5) business days before the date on which the shareholder wishes to inspect and copy.

(b) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation, if the shareholder meets the requirements of subsection (c) and gives the corporation written notice of the shareholder's demand at least five (5) business days before the date on which the shareholder wishes to inspect and copy:

(1) Excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders, and records of action taken by the shareholders or board of directors without a meeting, to the extent not subject to inspection under subsection (a);

(2) Accounting records of the corporation; and

(3) The record of shareholders.

(c) A shareholder may inspect and copy the records described in subsection (b) only if:

(1) The shareholder's demand is made in good faith and for a proper purpose;

(2) The shareholder describes with reasonable particularity the shareholder's purpose and the records the shareholder desires to inspect; and

(3) The records are directly connected with the shareholder's purpose.

(d) The right of inspection granted by this section may not be abolished or limited by a corporation's charter or bylaws.

(e) This section does not affect:

(1) The right of a shareholder to inspect records under § 48-17-201 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant; or

(2) The power of a court, independently of chapters 11-27 of this title, to compel the production of corporate records for examination.

(f) For purposes of this section, "shareholder" includes a beneficial owner whose shares are held in a voting trust or by a nominee on the shareholder's behalf.



§ 48-26-103 - Scope of inspection right.

(a) A shareholder's agent or attorney has the same inspection and copying rights as the shareholder the agent or attorney represents.

(b) The right to copy records under § 48-26-102 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(c) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production or reproduction of the records.

(d) The corporation may comply with a shareholder's demand to inspect the record of shareholders under § 48-26-102(b)(3) by providing the shareholder with a list of its shareholders that was compiled no earlier than the date of the shareholder's demand.



§ 48-26-104 - Court-ordered inspection.

(a) If a corporation does not allow a shareholder who complies with § 48-26-102(a) to inspect and copy any records required by that subsection to be available for inspection, a court of record having equity jurisdiction in the county where the corporation's principal office (or, if none in this state, its registered office) is located may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the shareholder.

(b) If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with § 48-26-102(b) and (c) may apply to the court of record having equity jurisdiction in the county where the corporation's principal office (or, if none in this state, its registered office) is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection (b) on an expedited basis.

(c) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the shareholder's costs (including reasonable counsel fees) incurred to obtain the order if the shareholder proves that the corporation refused inspection without a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

(d) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.



§ 48-26-105 - Inspection of record by directors.

(a) A director of a corporation is entitled to inspect and copy the books, records and documents of the corporation at any reasonable time to the extent reasonably related to the performance of the director's duties as a director, including duties as a member of a committee, but not for any other purpose or in any manner that would violate any duty to the corporation.

(b) The chancery court of the county where the corporation's principal office (or if none in this state, its registered officer) is located may order inspection and copying of the books, records and documents at the corporation's expense, upon application of a director who has been refused such inspection rights, unless the corporation establishes that the director is not entitled to such inspection rights. The court shall dispose of an application under this subsection (b) on an expedited basis.

(c) If an order is issued, the court may include provisions protecting the corporation from undue burden or expense, and prohibiting the director from using information obtained upon exercise of the inspection rights in a manner that would violate a duty to the corporation, and may also order the corporation to reimburse the director for the director's expenses incurred in connection with the application.



§ 48-26-106 - Exception to notice requirements.

(a) Whenever notice would otherwise be required to be given under chapters 11-27 of this title to a shareholder, such notice need not be given if:

(1) Notices to shareholders of two (2) consecutive annual meetings, and all notices of meetings during the period between such two (2) consecutive annual meetings, have been sent to such shareholder at such shareholder's address as shown on the records of the corporation and have been returned undeliverable and could not be delivered; or

(2) All, but not less than two (2), payments of dividends on securities during a twelve-month period, or two (2) consecutive payments of dividends on securities during a period of more than twelve (12) months, have been sent to such shareholder at such shareholder's address as shown on the records of the corporation and have been returned undeliverable or could not be delivered.

(b) If any such shareholder delivers to the corporation a written notice setting forth such shareholder's then current address, the requirement that notice be given to such shareholder shall be reinstated.






Part 2 - Reports

§ 48-26-201 - Financial statements for shareholders.

(a) A corporation shall prepare annual financial statements, which may be consolidated or combined statements of the corporation and one (1) or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year, an income statement for that year, and a statement of changes in shareholders' equity for the year unless that information appears elsewhere in the financial statements. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis. If requested in writing by any shareholder, the corporation shall furnish such statements to the shareholder as set out in subsection (c).

(b) If the annual financial statements are reported upon by a public accountant, the public accountant's report must accompany them. If not, the statements must be accompanied by a statement of the president or the person responsible for the corporation's accounting records:

(1) Stating the president's or other person's reasonable belief whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2) Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.

(c) A corporation shall mail the annual financial statements to each requesting shareholder within one (1) month after notice of the request; provided, that with respect to the financial statements for the most recently completed fiscal year, the statements shall be mailed to the shareholder within four (4) months after the close of the fiscal year.



§ 48-26-202 - Other reports to shareholders.

(a) If a corporation indemnifies or advances expenses to a director under § 48-18-502, § 48-18-503, § 48-18-504 or § 48-18-505 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the shareholders with or before the notice of the next shareholders' meeting.

(b) If a corporation issues or authorizes the issuance of shares for promissory notes or for promises to render services in the future, the corporation shall report in writing to the shareholders the number of shares authorized or issued, and the consideration received by the corporation, with or before the notice of the next shareholders' meeting.



§ 48-26-203 - Filing annual report with secretary of state.

(a) Each domestic corporation, and each foreign corporation authorized to transact business in this state, shall deliver to the secretary of state for filing an annual report that sets forth:

(1) The name of the corporation and the state or country under whose law it is incorporated;

(2) The street address, including the zip code, of its registered office (and a mailing address such as a post office box if the United States postal service does not deliver to the registered office), the county in which the office is located, and the name of its registered agent at that office in this state;

(3) The street address, including the zip code, of its principal office (and a mailing address such as a post office box if the United States postal service does not deliver to the principal office);

(4) The names and business addresses, including the zip code, of its directors and principal officers; and

(5) The federal employer identification number (FEIN) of the corporation, or its corporation control number as assigned by the secretary of state.

(b) Information in the annual report shall be current as of the date the annual report is executed on behalf of the corporation. An annual report of a domestic corporation that sets forth a change of the principal office of the domestic corporation shall be deemed to be an amendment to the charter of the domestic corporation, and the domestic corporation shall not be required to take any further action to amend the charter of the domestic corporation under chapter 20 of this title with respect to such amendment. An annual report of a foreign corporation that sets forth a change of the principal executive office of the foreign corporation shall be deemed to be an amendment to the certificate of authority of the foreign corporation, and the foreign corporation shall not be required to take any further action to amend the certificate of authority of the foreign corporation under § 48-25-104 with respect to such amendment. An annual report of a domestic or foreign corporation that sets forth a change of the registered office or registered agent of the domestic or foreign corporation shall be deemed to be a statement of change for purposes of §§ 48-15-102 and 48-25-108, respectively, and the domestic or foreign corporation shall not be required to take any further action under §§ 48-15-102 and 48-25-108, respectively, with respect to such change.

(c) Every corporation shall file the annual report with the secretary of state on or before the first day of the fourth month following the close of the corporation's fiscal year, if a domestic corporation or a foreign corporation.

(d) State and national banks shall not be required to file annual reports pursuant to this section.

(e) The secretary of state shall make a report to the commissioner of revenue, by the fifteenth day of each month, of any and all new corporations that have been licensed or authorized to operate in the state during the preceding month, giving the name and address of each new corporation, foreign or domestic.

(f) The secretary of state shall furnish the commissioner of revenue, by the fifteenth day of each month, a list of all corporations that have surrendered their charters, have had their charters revoked, or have ceased to do business in the state during the preceding month.









Chapter 27 - Transition Provisions

§ 48-27-101 - Application to existing domestic corporations.

(a) Chapters 11-27 of this title apply to all domestic corporations for profit in existence on January 1, 1988, that were incorporated under any general statute of this state providing for incorporation of corporations for profit. Chapters 11-27 shall, however, not apply to corporations, the charters of which were granted by special legislative act prior to the adoption of the Constitution of 1870. Such corporations may amend their charters for any purposes consistent with chapters 11-27 of this title and in the manner set out in chapters 11-27 of this title. Such amendments and the particular rights, obligations, duties, and privileges conferred or imposed by the amendments shall be subject to § 48-11-102.

(b) Section 48-12-102(a) does not apply to the charter of any corporation existing on January 1, 1988, unless and until a charter amendment is filed. The first charter amendment filed by a corporation following January 1, 1988, shall include any information required by § 48-12-102(a) not otherwise on file in the office of the secretary of state, except that the name and address of each incorporator may be excluded, and the information required by § 48-12-102(a)(3) shall be provided for the current registered agent and registered office. Until such a charter amendment is filed, a corporation's registered agent shall be that agent specified in the office of the secretary of state on January 1, 1988, and such corporation's registered office shall be deemed to be that office specified as the address of its registered agent unless such agent or office is changed thereafter pursuant to chapter 15 or 25 of this title.

(c) Acts 1968, ch. 523, § 1 (11.01 -- 11.11), as amended, in effect on January 1, 1988, shall govern the rights and obligations of any shareholder who exercises the shareholder's right to dissent thereunder if the corporate action creating the right to dissent shall have been approved, by the shareholders (or by the board of directors, if no shareholder approval is required) before January 1, 1988.

(d) Acts 1968, ch. 523, § 1 (3.06 -- 3.11), as amended, in effect on January 1, 1988, shall apply to any claims, applications, or proceedings for indemnification, or any corporate action authorizing indemnification, made or begun before January 1, 1988.

(e) Acts 1968, ch. 523, § 1 (12.01 -- 12.12, 12.14) and Acts 1969, ch. 66, §§ 1 and 2, in effect on January 1, 1988, shall apply to any dissolution as to which a statement of intent to dissolve has been filed or a court proceeding filed before January 1, 1988.

(f) Any domestic corporation for-profit in existence on January 1, 1988, that was incorporated under any general statute of this state providing for the incorporation of corporations for-profit may convert to a nonprofit public benefit corporation if such corporation filed a restated charter with the secretary of state on or before January 1, 1996, reciting that the corporation is a nonprofit public benefit corporation.



§ 48-27-102 - Application to qualified foreign corporations.

A foreign corporation authorized to transact business in this state on January 1, 1988, is subject to chapters 11-27 of this title, but is not required to obtain a new certificate of authority to transact business under chapters 11-27 of this title.



§ 48-27-103 - Saving provisions.

(a) Except as provided in subsection (b), the repeal of a statute by chapters 11-27 of this title does not affect:

(1) The operation of the statute or any action taken under it before its repeal and if any certificate or document is required to be filed in any public office of this state relating to such action, it may be filed after January 1, 1988, in accordance with the prior statute; provided, that such certificate or document is received by the secretary of state or other recording official on or before April 30, 1988. Any certificate or document recorded or filed pursuant to this subdivision (a)(1) shall pay the fee required by § 48-11-303 for such recording or filing;

(2) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(3) Any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal; or

(4) Any proceeding commenced, or reorganization or dissolution authorized by the board of directors, under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed.

(b) If a penalty or punishment imposed for violation of a statute repealed by chapters 11-27 of this title is reduced by chapters 11-27 of this title, the penalty or punishment if not already imposed shall be imposed in accordance with chapters 11-27 of this title.






Chapter 28 - For-Profit Benefit Corporation Act [Effective on January 1, 2016.]

§ 48-28-101 - Short title. [Effective on January 1, 2016.]

This chapter shall be known and may be cited as the "For-Profit Benefit Corporation Act."



§ 48-28-102 - Applicability -- Governing law. [Effective on January 1, 2016.]

This chapter applies to all for-profit benefit corporations. If a corporation, organized under the Tennessee Business Corporation Act, compiled in chapters 11-27 of this title, elects to become a for-profit benefit corporation under this chapter in the manner prescribed in this chapter, the corporation shall continue to be subject in all respects to the Tennessee Business Corporation Act, except to the extent that this chapter imposes additional or different requirements, in which case the requirements of this chapter shall apply.



§ 48-28-103 - Chapter definitions. [Effective on January 1, 2016.]

As used in this chapter:

(1) "For-profit benefit corporation" means a domestic business corporation organized under and subject to the Tennessee Business Corporation Act, compiled in chapters 11-27 of this title that intends to pursue a public benefit or public benefits;

(2) "Foreign for-profit benefit corporation" means a for-profit corporation incorporated under a law other than the laws of this state that intends, as stated in its charter or similar governing instrument, to pursue a public benefit or public benefits and has, under that law, the status of a for-profit benefit corporation or its substantial equivalent;

(3) "Public benefit" means a positive effect or reduction of negative effects on one (1) or more categories of persons, entities, communities, or interests, other than shareholders in their capacities as shareholders, including, but not limited to, an artistic, charitable, cultural, economic, educational, environmental, literary, medical, religious, scientific, or technological effect; and

(4) "Public benefit provisions" means the provisions of a charter as described in § 48-28-104(d).



§ 48-28-104 - Restriction on merger, share exchange or conversion of for-profit corporation that is not for-profit benefit corporation with or into for-profit benefit corporation -- Limitations upon mergers, share exchanges or conversions of for-profit benefit corporation -- Management in best interests -- Statement of public benefits. [Effective on January 1, 2016.]

(a) (1) Notwithstanding the Tennessee Business Corporation Act, compiled in chapters 11-27 of this title, a domestic for-profit corporation that is not a for-profit benefit corporation shall not, without the approval of two-thirds (2/3) of the outstanding shares of each class of the stock of the corporation of which there are outstanding shares, whether voting or nonvoting:

(A) Amend its charter to include a provision authorized by subsection (e); or

(B) Merge with or into, or consummate a plan of share exchange under § 48-21-103 with, a for-profit benefit corporation or foreign for-profit benefit corporation if, as a result of the merger or share exchange, the shares in the domestic for-profit corporation would become, or be converted into or exchanged for the right to receive, shares or other equity interests in a for-profit benefit corporation or foreign for-profit benefit corporation.

(2) The restrictions of this subsection (a) shall not apply prior to the time that the corporation has received payment for any of its capital stock.

(b) Any shareholder of a domestic for-profit corporation that holds shares of stock of the domestic for-profit corporation immediately prior to the effective time of the following actions shall be entitled to dissent and obtain payment for the shareholder's shares under chapter 23 of this title; provided, that such shareholder has neither voted in favor of the amendment or the merger or plan of share exchange nor consented to in writing pursuant to § 48-17-104:

(1) An amendment to the corporation's charter to include a provision authorized by subsection (e); or

(2) A merger or consummation of a plan of share exchange under § 48-21-103 that would result in the conversion of the domestic for-profit corporation's stock into or the exchange of the corporation's stock for the right to receive shares or other equity interests in a foreign for-profit benefit corporation.

(c) Notwithstanding the Tennessee Business Corporation Act, compiled in chapters 11-27 of this title, a corporation that is a for-profit benefit corporation shall not, without the approval of two-thirds (2/3) of the outstanding shares of each class of the stock of the corporation of which there are outstanding shares, whether voting or nonvoting:

(1) Amend its charter to delete or amend a public benefit provision authorized by subsection (e);

(2) Merge with or into another entity if the surviving entity of the merger is not a for-profit benefit corporation or foreign for-profit benefit corporation;

(3) Merge with or into another entity that is a for-profit benefit corporation or foreign for-profit benefit corporation unless the charter or similar governing instrument of the surviving entity states that one (1) or more of its public benefit purposes is the same or substantially the same as the public benefit purpose or purposes of the for-profit benefit corporation merging with or into such other entity as of immediately prior to the merger;

(4) Consummate a plan of share exchange under § 48-21-103 with another entity that is not a for-profit benefit corporation or foreign for-profit benefit corporation; or

(5) Convert under § 48-21-109 to another form of entity.

(d) A for-profit benefit corporation shall be managed in a manner that considers the best interests of those materially affected by the corporation's conduct, including the pecuniary interests of shareholders, and the public benefit or public benefits identified in its charter.

(e) The charter of a for-profit benefit corporation shall:

(1) Notwithstanding § 48-12-102(b)(2)(A), include a statement regarding the purpose or purposes for which the corporation is organized including one (1) or more public benefits to be pursued by the corporation; and

(2) State within its heading that it is a for-profit benefit corporation.



§ 48-28-105 - Conspicuous notice of status of corporation as for-profit benefit corporation. [Effective on January 1, 2016.]

(a) Any stock certificate issued by a for-profit benefit corporation shall conspicuously note that the corporation is a for-profit benefit corporation subject to this chapter.

(b) Any notice sent by a for-profit benefit corporation pursuant to § 48-11-202, shall conspicuously state that the corporation is a for-profit benefit corporation subject to this chapter.



§ 48-28-106 - Duties of director. [Effective on January 1, 2016.]

(a) In discharging the duties of the position of director of a for-profit benefit corporation, a director shall consider the effects of any contemplated, proposed, or actual transaction or other conduct on the interests of those materially affected by the corporation's conduct, including the pecuniary interests of shareholders, and the public benefit or public benefits identified in its charter and shall not give regular, presumptive, or permanent priority to the interests of any individual constituency or limited group of constituencies materially affected by the corporation's conduct, including the pecuniary interests of shareholders.

(b) A director of a for-profit benefit corporation shall not, by virtue of the public benefit provisions authorized by § 48-28-104(d), have any duty to any person on account of any interest of such person in the public benefit or public benefits identified in the charter. A director who performs the duties of a director stated in subsection (a) is not liable by reason of being or having been a director of a for-profit benefit corporation under § 48-18-301.

(c) The charter of a for-profit benefit corporation may include a provision that any disinterested failure to satisfy this section shall not, for the purposes of §§ 48-18-301 - 48-18-303 or §§ 48-18-501 - 48-18-509, constitute an act or omission not in good faith, or a breach of the duty of loyalty.



§ 48-28-107 - Notice of meetings -- Annual benefit reports -- Use of third-party standard or certification addressing promotion of public benefit or benefits. [Effective on January 1, 2016.]

(a) A for-profit benefit corporation shall include in every notice of a meeting of shareholders a statement to the effect that it is a for-profit benefit corporation subject to this chapter.

(b) No later than four (4) months after the close of a for-profit benefit corporation's fiscal year, the for-profit benefit corporation shall deliver to its shareholders an annual benefit report covering the immediately preceding fiscal year. The annual benefit report shall state the name of the for-profit benefit corporation and contain, with regard to the period covered by the report, a narrative description of:

(1) The ways in which the corporation pursued the public benefit or public benefits stated in its charter;

(2) The extent to which that public benefit purpose or purposes were pursued and achieved; and

(3) Any material circumstances that hindered efforts to pursue or achieve the public benefit or public benefits.

(c) A for-profit benefit corporation is not required to have its annual benefit report audited, certified, or otherwise evaluated by a third party.

(d) A for-profit benefit corporation shall post its annual benefit reports on the public portion of its web site, if any; provided, the compensation paid to directors and financial or proprietary information may be omitted from the posted annual benefit reports.

(e) If a for-profit benefit corporation does not have a web site, the for-profit benefit corporation shall provide a copy of its most recent annual benefit report, without charge, to any person who requests a copy; provided, the compensation paid to directors and financial or proprietary information may be omitted from the provided annual benefit reports.

(f) The charter or bylaws of a for-profit benefit corporation may require that the corporation use a third-party standard in connection with or attain a periodic third-party certification addressing the corporation's promotion of the public benefit or public benefits identified in the charter or the best interests of those materially affected by the corporation's conduct.



§ 48-28-108 - Standing to maintain derivative suit. [Effective on January 1, 2016.]

Shareholders of a for-profit benefit corporation owning individually or collectively, as of the date of instituting the derivative suit, at least two percent (2%) of the corporation's outstanding shares or, in the case of a corporation with shares listed on a national securities exchange, the lesser of that percentage or shares having at least two million dollars ($2,000,000) in aggregate market value, may maintain a derivative lawsuit to enforce a director's duties set forth in § 48-28-106(a). For purposes of this section, "aggregate market value" means the average of the high and low trading values multiplied by the number of shares issued and outstanding determined as of the last trading day immediately preceding the date of filing the derivative suit.



§ 48-28-109 - Applicability of chapter as to business corporations that are not for-profit benefit corporations. [Effective on January 1, 2016.]

This chapter shall not affect a statute or other rule of law applicable to a domestic business corporation that is not a for-profit benefit corporation, except as provided in § 48-28-104. Specifically, no implication is made by, and no inference may be drawn from, the enactment of this chapter as to whether, in exercising their duties, the officers or directors of a domestic business corporation that is not a for-profit benefit corporation may consider the impact of the corporation's transactions or other conduct on:

(1) The interests of those materially affected by the corporation's conduct, including the pecuniary interests of shareholders; or

(2) Any public benefit or public benefits identified in its charter.









Nonprofit Corporations

Chapter 51 - General Provisions

Part 1 - Short Title and Reservation of Power

§ 48-51-101 - Short title.

Chapters 51-68 of this title shall be known and may be cited as the "Tennessee Nonprofit Corporation Act."



§ 48-51-102 - Reservation of power to amend or repeal.

The general assembly has the power to amend or repeal all or part of chapters 51-68 of this title at any time, and all domestic and foreign corporations subject to chapters 51-68 of this title shall be governed by the amendment or repeal.



§ 48-51-103 - Eminent domain.

Chapters 51-68 of this title do not repeal or affect the right or power of eminent domain under other existing laws, and any corporation which shall have the power of eminent domain under existing laws shall have the power to the same extent and in the same manner as if organized under chapters 51-68 of this title, and all statutes of this state granting the power of eminent domain and making compensation shall remain in force and effect and applicable to the appropriate existing corporations and to the appropriate corporations organized under chapters 51-68 of this title.



§ 48-51-104 - Applicability.

Chapters 51-68 of this title shall apply to every nonprofit corporation now existing or hereafter formed; provided, that if there are other specific statutory provisions which govern the formation of, impose restrictions or requirements on, confer special powers, privileges or authorities on, or fix special procedures or methods for, special categories of corporations, then to the extent such provisions are inconsistent with or different from chapters 51-68 of this title, such provisions shall prevail.






Part 2 - Definitions

§ 48-51-201 - Definitions for chapters 51 through 68.

As used in chapters 51-68 of this title, unless the context otherwise requires:

(1) "Approved by (or approval by) the members" means approved or ratified by affirmative votes that exceed the number of negative votes represented and voting at a duly held meeting at which a quorum is present or by a written ballot or written consent in conformity with chapters 51-68 of this title or by the affirmative vote, written ballot or written consent of such greater proportions, including the votes of all the members of any class, unit or grouping as may be provided in the charter, bylaws or chapters 51-68 of this title for any specified member action;

(2) "Board" or "board of directors" means the governing board of a corporation, whether denominated the board of directors or otherwise, except that no person or group of persons is the board of directors because of powers delegated to that person or group pursuant to § 48-58-101;

(3) "Bylaws" means the code or codes of rules (other than the charter) adopted pursuant to chapters 51-68 of this title for the regulation or management of the affairs of the corporation irrespective of the name or names by which such rules are designated;

(4) "Charitable purpose" means a purpose that:

(A) Would make a corporation operated exclusively for that purpose eligible to be exempt from taxation under Section 501(c)(3) of the Internal Revenue Code;

(B) Is for the public benefit; or

(C) Is considered charitable under law in this state other than in chapters 51-68 of this title;

(5) "Charter" includes amended and restated charters and articles of merger;

(6) "Class" refers to a group of memberships which have the same rights with respect to voting, dissolution, redemption and transfer. For the purpose of this section, rights shall be considered the same if they are determined by a formula applied uniformly;

(7) "Confirmation of good standing" means confirmation by the commissioner of revenue issued through electronic communication to the secretary of state or a certificate of tax clearance that at the time such confirmation is issued a domestic or foreign corporation is current on all taxes and penalties to the satisfaction of the commissioner;

(8) "Conspicuous" means so written that a reasonable person against whom the writing is to operate should have noticed it. For example, printing in italics or boldface or contrasting color, or typing in capitals or underlined is "conspicuous";

(9) "Corporation" or "domestic corporation" means a public benefit or mutual benefit corporation which is not a foreign corporation, incorporated under or subject to chapters 51-68 of this title;

(10) "Delegates" means those persons elected or appointed to vote in a representative assembly for the election of a director or directors or on other matters;

(11) "Deliver" or "delivery" means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery, or electronic transmission, except that delivery to the attorney general and reporter means actual receipt by the attorney general;

(12) "Directors" means natural persons, designated in the charter or bylaws or elected or appointed by the incorporators, and their successors and natural persons elected or appointed to act as members of the board, irrespective of the names or titles by which such persons are described;

(13) "Distribution" means the direct or indirect transfer of assets or any part of the income or profit of a corporation, to its members, directors or officers. "Distribution" does not include:

(A) The payment of compensation in a reasonable amount and the reimbursement of reasonable expenses to its members, directors, or officers for services rendered;

(B) Conferring benefits on its members in conformity with its purposes;

(C) Repayment of debt obligations in the normal and ordinary course of conducting activities;

(D) The incurrence of indebtedness, whether directly or indirectly, including through a guaranty, for or on behalf of a member, director or officer;

(E) A sale on credit in the ordinary course of business or a life insurance policy loan; or

(F) Any item in § 48-58-303(c);

(14) "Document" means:

(A) Any tangible medium on which information is inscribed, and includes any writing or written instrument; or

(B) An electronic record;

(15) "Effective date of notice," has the same meaning as provided in § 48-51-202;

(16) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(17) "Electronic record" means information that is stored in an electronic or other medium and is retrievable in paper form through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with § 48-51-202;

(18) "Electronic transmission" or "electronically transmitted" means any form or process of communication not directly involving physical transfer of paper or another tangible medium that is:

(A) Suitable for the retention, retrieval, and reproduction of information by the recipient; and

(B) Is retrievable in paper form by the recipient through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with § 48-51-202(l);

(19) "Emergency" exists when a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event;

(20) "Employee" includes an officer but not a director. A director may accept duties that make the director also an employee;

(21) "Entity" includes domestic and foreign business corporation; domestic and foreign nonprofit corporation; estate; trust; business trust, partnership, and two (2) or more persons having a joint or common economic interest; domestic and foreign unincorporated entity; and this state, United States and foreign government;

(22) "Foreign corporation" means a nonprofit corporation incorporated under a law other than the law of this state, which would be a nonprofit corporation if formed under the laws of this state;

(23) "Governmental subdivision" includes authority, county, district and municipality;

(24) "Includes" denotes a partial definition;

(25) "Individual" includes the estate of an incompetent or deceased individual;

(26) "Interest" means either or both of the following rights under the organic law of an unincorporated entity:

(A) The right to receive distributions from the entity either in the ordinary course or upon liquidation; or

(B) The right to receive notice or vote on issues involving its internal affairs, other than as an agent, assignee, proxy, or person responsible for managing its business and affairs;

(27) "Interest holder" means a person who holds of record an interest;

(28) "Means" denotes an exhaustive definition;

(29) (A) "Member" means, without regard to what a person is called in the charter or bylaws, any person who on more than one (1) occasion, pursuant to a provision of a corporation's charter or bylaws, has the right to vote for the election or appointment of a director or directors;

(B) A person is not a member by virtue of any of the following:

(i) Any rights such person has as a delegate;

(ii) Any rights such person has to designate a director or directors;

(iii) Any rights such person has to appoint a director or directors of a public benefit corporation; or

(iv) Any rights such person has as a director;

(30) "Membership" means the rights and obligations a member has pursuant to a corporation's charter, bylaws and chapters 51-68 of this title;

(31) "Month" means the time from any day of any month to the corresponding day of the succeeding month, if any, and if none, the last day of the succeeding month;

(32) "Mutual benefit corporation" means a domestic corporation which becomes by operation of law a mutual benefit corporation pursuant to § 48-68-104 or is formed as a mutual benefit corporation pursuant to chapter 52 of this title;

(33) "Notice," has the same meaning as provided in § 48-51-202;

(34) "Organic document" means a public organic document or a private organic document;

(35) "Organic law" means the statute governing the internal affairs of a domestic or foreign business or nonprofit corporation or unincorporated entity;

(36) "Person" includes individual and entity;

(37) "Principal office" means the office (in or out of this state) so designated in the charter or certificate of authority where the principal executive offices of a domestic or foreign corporation are located;

(38) "Private organic document" means any document, other than the public organic document, if any, that determines the internal governance of an unincorporated entity; where a private organic document has been amended or restated, "private organic document" means the private organic document as last amended or restated;

(39) "Proceeding" includes civil suit and criminal, administrative, and investigatory action;

(40) "Public benefit corporation" means a domestic corporation which becomes by operation of law a public benefit corporation pursuant to § 48-68-104 or is formed as a public benefit corporation pursuant to chapter 52 of this title;

(41) "Public organic document" means the document, if any, that is filed of public record to create an unincorporated entity; where a public organic document has been amended or restated, "public organic document" means the public organic document as last amended or restated;

(42) "Record date" means the date established under chapter 56 or 57 of this title on which a corporation determines the identity of its members for purposes of chapters 51-68 of this title;

(43) "Religious corporation" means a public benefit or mutual benefit corporation organized and operating primarily or exclusively for religious purposes;

(44) "Share" means the unit into which the proprietary interests in a corporation are divided;

(45) "Sign" or "signature" means, with present intent to authenticate or adopt a document:

(A) To execute or adopt a tangible symbol to a document, and includes any manual, facsimile, or conformed signature; or

(B) To attach to or logically associate with an electronic transmission an electronic sound, symbol, or process, and includes an electronic signature in an electronic transmission;

(46) "State," when referring to a part of the United States, includes a state and commonwealth (and their agencies and governmental subdivisions) and a territory and insular possession (and their agencies and governmental subdivisions) of the United States;

(47) "Tax clearance for termination or withdrawal" means confirmation by the commissioner of revenue issued through electronic communication to the secretary of state or a certificate of tax clearance that a domestic or foreign corporation has filed all applicable reports, including, but not limited to, a final report, and has paid all fees, penalties and taxes as required by the revenue laws of this state;

(48) "Unincorporated entity" means an organization or artificial legal person that either has a separate legal existence or has the power to acquire an estate in real property in its own name and that is not any of the following: a domestic or foreign business or nonprofit corporation, an estate, a trust, a state, the United States, or a foreign government; "unincorporated entity" includes a general partnership, limited liability company, limited partnership, business trust, joint stock association, and unincorporated nonprofit association;

(49) "United States" includes district, authority, bureau, commission, department and any other agency of the United States; and

(50) "Voting power" means the total number of votes entitled to be cast for the election of directors at the time the determination of voting power is made, excluding a vote which is contingent upon the happening of a condition or event that has not occurred at the time. When a class is entitled to vote as a class for directors, the determination of voting power of the class shall be based on the percentage of the number of directors the class is entitled to elect out of the total number of authorized directors.



§ 48-51-202 - Notice.

(a) Notice under chapters 51-68 of this title shall be in writing unless oral notice is reasonable in circumstances and not prohibited by the charter or bylaws, and written notice is not expressly required by chapters 51-68 of this title. Unless otherwise agreed to between sender and the recipient, words in a notice or other communication under chapters 51-68 of this title shall be in English.

(b) A notice or other communication may be given or sent by any method of delivery, except that electronic transmissions shall be in accordance with this section. If these methods of delivery are impracticable, a notice or other communication may be communicated by a newspaper of general circulation in the area where published, or by radio, television, or other form of public broadcast communication.

(c) Notice in the form of a document by a corporation having members is effective:

(1) Upon deposit in the United States mail or with a commercial delivery service, if the postage or delivery charge is paid and the notice is correctly addressed to the member's address shown in the corporation's current record of the member; or

(2) When given, if the notice is delivered in any other manner that the member has authorized.

(d) A written notice or report delivered as part of a newsletter, magazine or other publication regularly sent to members shall constitute a written notice or report if addressed or delivered to the member's address shown in the corporation's current record of members, or in the case of members who are residents of the same household and who have the same address in the corporation's current record of members, if addressed or delivered to one (1) of such members, at the address appearing on the current list of members.

(e) Notice or other communication to a domestic or foreign corporation (authorized to transact business in this state) may be delivered to its registered agent at its registered office or to the secretary of the corporation at its principal office shown in its most recent annual report (or to a designated mailing address such as a post office box if the United States Postal Service does not deliver to the corporation's principal office) or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

(f) Notice or other communications may be delivered by electronic transmission if consented to by the recipient or if authorized by subsection (l).

(g) (1) Any consent under subsection (f) may be revoked by the person who consented by written or electronic notice to the person to whom the consent was delivered. Any such consent is deemed revoked if:

(A) The corporation is unable to deliver two (2) consecutive electronic transmissions given by the corporation in accordance with the consent; and

(B) Such inability becomes known to the secretary or an assistant secretary of the corporation or to the transfer agent, or other person responsible for the giving of notice or other communication.

(2) The inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action.

(h) Unless otherwise agreed between the sender and the recipient, an electronic transmission is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purposes of receiving electronic transmissions or information of the type sent, and from which the recipient is able to retrieve the electronic transmission; and

(2) It is in a form capable of being processed by that system.

(i) Receipt of an electronic acknowledgement from an information processing system described in subdivision (h)(1) establishes that an electronic transmission was received but, by itself, does not establish that the content sent corresponds to the content received.

(j) An electronic transmission is received under this section even if no individual is aware of its receipt.

(k) Notice or other communication, if in a comprehensible form or manner, is effective at the earliest of the following:

(1) If in a physical form, the earliest of when it is actually received, or when it is left at:

(A) A member's address shown on the corporation's record of members maintained by the corporation under § 48-66-101(c);

(B) A director's residence or usual place of business; or

(C) The corporation's principal place of business;

(2) If mailed first class postage prepaid and correctly addressed to a member, upon deposit in the United States mail;

(3) If mailed by United States mail postage prepaid and correctly addressed to a recipient other than a member, the earliest of when it is actually received; or

(A) If sent by registered or certified mail, return receipt requested, the date shown on the return receipt signed by or on behalf of the addressee; or

(B) Five (5) days after it is deposited in the United States mail;

(4) If an electronic transmission, when it is received as provided in subsection (h); or

(5) If oral, when communicated, if communicated in a comprehensible manner.

(l) A notice or other communication may be in the form of an electronic transmission that cannot be directly reproduced in paper form by the recipient through an automated process used in conventional commercial practice only if:

(1) The electronic transmission is otherwise retrievable in perceivable form; and

(2) The sender and the recipient have consented in writing to the use of such form of electronic transmission.

(m) If chapters 51-68 of this title prescribe requirements for notices or other communications in particular circumstances, those requirements govern. If the charter or bylaws prescribe requirements for notices or other communications, not inconsistent with this section or other provisions of chapters 51-68 of this title, those requirements govern. The charter or bylaws may authorize or require delivery of notices of meetings of directors by electronic transmission.






Part 3 - Filing Documents

§ 48-51-301 - Filing requirements.

(a) A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the secretary of state.

(b) Chapters 51-68 of this title must require or permit filing the document in the office of the secretary of state.

(c) The document must contain the information required by chapters 51-68 of this title. It may contain other information as well.

(d) The document must be typewritten or printed in ink in a clear and legible fashion on one (1) side of letter size paper.

(e) The document must be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(f) The document must be executed:

(1) By the chair of the board of directors of a domestic or foreign corporation, by its president, or by another of its authorized officers;

(2) If directors have not been selected or the corporation has not been formed, by an incorporator; or

(3) If the corporation is in the hands of a receiver, trustee or other court-appointed fiduciary, by that fiduciary.

(g) The person executing the document shall sign it and state beneath or opposite such person's signature such person's name and the capacity in which such person signs. The document may, but need not, contain:

(1) The corporate seal;

(2) An attestation by the secretary or an assistant secretary;

(3) An acknowledgement, verification, or proof; or

(4) The date the document is signed, except that such date shall be required for the annual report for the secretary of state.

(h) If the secretary of state has prescribed a mandatory form for the document under § 48-51-302, the document must be in or on the prescribed form.

(i) The document must be delivered to the office of the secretary of state for filing and must be accompanied by the correct filing fee, and any corporate tax, license fee, interest or penalty required by chapters 51-68 of this title.

(j) Whenever this title permits any of the terms of a plan or a filed document to be dependent on facts objectively ascertainable outside the plan or filed document, the following apply:

(1) The manner in which the facts will operate upon the terms of the plan or filed document shall be set forth in the plan or filed document;

(2) The facts may include, but are not limited to:

(A) Any of the following that is available in a nationally recognized news or information medium either in print or electronically: statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data;

(B) A determination or action by any person or body, including the corporation or any other party to a plan or filed document; or

(C) The terms of, or actions taken under, an agreement to which the corporation is a party, or any other agreement or document;

(3) As used in this subsection (j):

(A) "Filed document" means a document filed with the secretary of state under any provision of chapters 51-68 of this title, except chapter 65 or § 48-66-203; and

(B) "Plan" means a plan of domestication, for-profit conversion, entity conversion, merger, or membership exchange;

(4) None of the following provisions of a plan or filed document shall be made dependent on facts outside the plan or filed document:

(A) The name and address of any person required in a filed document;

(B) The registered office of any entity required in a filed document;

(C) The registered agent of any entity required in a filed document;

(D) The number of authorized shares and designation of each class or series of shares or the number of authorized memberships and designation of each class or series of memberships;

(E) The effective date of a filed document; and

(F) Any required statement in a filed document of the date on which the underlying transaction was approved or the manner in which that approval was given; and

(5) If a provision of a filed document is made dependent on a fact ascertainable outside of the filed document, and that fact is not ascertainable by reference to a source described in subdivision (j)(2)(A) or a document that is a matter of public record, or the affected shareholders have not received notice of the fact from the corporation, then the corporation shall file with the secretary of state articles of amendment setting forth the fact promptly after the time when the fact referred to is first ascertainable or thereafter changes. Articles of amendment under this subdivision (j)(5) are deemed to be authorized by the authorization of the original filed document or plan to which they relate and may be filed by the corporation without further action by the board of directors or the shareholders.

(k) The secretary of state has the power to promulgate appropriate rules and regulations establishing acceptable methods for execution of any document to be filed with the secretary of state.

(l) All documents submitted to the secretary of state for filing should contain a statement which makes it clear that they are being filed pursuant to chapters 51-68 of this title.

(m) The secretary of state has the power to establish procedures for the filing of documents with the secretary of state by means of electronic transmission.

(n) Notwithstanding any other law to the contrary, whenever this title requires that an application or other document submitted to the secretary of state for filing be accompanied by a confirmation of good standing, tax clearance for termination or withdrawal, or other similar communication of taxpayer status by the commissioner of revenue, then such requirement shall be met, and a paper certificate need not accompany the application or other document, if the commissioner provides to the secretary of state electronic verification of the required information. Upon request of the person seeking certificate information, the commissioner shall provide to the secretary of state electronic verification in lieu of a paper certificate.



§ 48-51-302 - Forms.

(a) (1) The secretary of state may prescribe and shall furnish on request forms for:

(A) An application for a certificate of existence;

(B) A foreign corporation's application for a certificate of authority to transact business in this state;

(C) A foreign corporation's application for a certificate of withdrawal; and

(D) The annual report.

(2) If the secretary of state so requires, use of these forms is mandatory.

(b) The secretary of state may prescribe and shall furnish upon request forms for other documents required or permitted to be filed by chapters 51-68 of this title. If the secretary of state has prescribed a mandatory form for the document, the document must be in or on the prescribed form or a conformed copy thereof.



§ 48-51-303 - Filing, service, and copying fees.

(a) The secretary of state shall collect the following fees when the documents described in this subsection (a) are delivered to the secretary of state for filing: Click here to view image.

(b) The secretary of state shall collect a fee of twenty dollars ($20.00) each time process is served on the secretary of state under chapters 51-68 of this title. The party to a proceeding causing service of process is entitled to recover this fee as costs if such party prevails in the proceeding.

(c) The secretary of state shall collect a fee of twenty dollars ($20.00) for copying all filed documents relating to a domestic or foreign corporation. All such copies will be certified or validated by the secretary of state.

(d) In addition to the other filing requirements of chapters 51-68 of this title, a copy of all documents specified in subdivisions (a)(1), (11), (12), (17), (19)-(21) shall also be filed in the office of the register of deeds in the county wherein a corporation has its principal office, if such principal office is in Tennessee, and in the case of a merger, in the county in which the new or surviving corporation shall have its principal office, if such principal office is in Tennessee. The register of deeds may charge five dollars ($5.00) plus fifty cents (50cent(s)) per page in excess of five (5) pages for such filing.



§ 48-51-304 - Effective time and date of document.

(a) Except as provided in subsection (b) and § 48-51-305(c), a document accepted for filing is effective:

(1) At the time of filing on the date it is filed by the secretary of state, as evidenced by the secretary of state's date and time endorsement on the original document; or

(2) At the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date and, if it does so, the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed by the secretary of state. Notwithstanding the foregoing, documents specified in § 48-51-303(a)(3)-(7), (16), (20), (21), (25), (31), (33), (34), may not specify a delayed effective time and date.

(c) The secretary of state shall not file any charter or application for a certificate of authority unless that document designates the registered agent and registered office of such domestic or foreign corporation in accordance with chapters 55 and 65 of this title. The secretary of state shall not file any other document under chapters 51-68 of this title if at the time of filing the domestic or foreign corporation does not have a registered agent or registered office designated at such time, unless at the time such document is received for filing the secretary of state also receives for filing a statement designating such registered agent or registered office, or both.



§ 48-51-305 - Correcting filed document.

(a) A domestic or foreign corporation may correct a document filed by the secretary of state if the document:

(1) Contains an incorrect statement; or

(2) Was defectively executed, attested, sealed, verified, or acknowledged.

(b) A document is corrected by:

(1) Preparing articles of correction that:

(A) Describe the document (including its filing date) or attach a copy of it to the articles;

(B) Specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(C) Correct the incorrect statement or defective execution; and

(2) Delivering the articles to the secretary of state for filing.

(c) Articles of correction are effective on the effective time and date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



§ 48-51-306 - Filing duty of secretary of state.

(a) If a document delivered to the office of the secretary of state for filing satisfies the requirements of § 48-51-301, the secretary of state shall file it.

(b) The secretary of state files a document by stamping or otherwise endorsing "filed," together with the secretary of state's name and official title and the date and time of receipt, on such document. After filing a document, except for filings pursuant to §§ 48-55-103, 48-65-109 and 48-66-203, the secretary of state shall deliver the document, with the filing fee receipt (or acknowledgement of receipt if no fee is required) attached, to the domestic or foreign corporation or its representative in due course. A domestic or foreign corporation or its representative may present to the secretary of state an exact or conformed copy of the document presented for filing, together with such document and, in that event, the secretary of state shall stamp or otherwise endorse the exact or conformed copy "filed," together with the secretary of state's name and official title and the date and time of receipt, and immediately return the exact or conformed copy to the party filing the original of such document.

(c) If the secretary of state refuses to file a document, the secretary of state shall return it to the domestic or foreign corporation or its representative within a reasonable time after the document was received for filing, together with a brief, written explanation of the reason for the secretary of state's refusal.

(d) The secretary of state's duty to file documents under this section is ministerial. The secretary of state's filing or refusing to file a document does not:

(1) Affect the validity or invalidity of the document in whole or part;

(2) Relate to the correctness or incorrectness of information contained in the document;

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect; or

(4) Establish that a document purporting to be an exact or conformed copy is in fact an exact or conformed copy.

(e) Any corporate document which meets the requirements of chapters 51-68 of this title for filing and recording shall be received, filed and recorded by the appropriate office, notwithstanding any contrary requirements found in any other provision of the laws of this state.



§ 48-51-307 - Appeal from secretary of state's refusal to file document.

(a) If the secretary of state refuses to file a document delivered to the secretary of state's office for filing, the domestic or foreign corporation may appeal the refusal to the chancery court of Davidson County. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the secretary of state's explanation of the secretary of state's refusal to file.

(b) The court may summarily order the secretary of state to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.

(d) Any judicial review of the secretary of state's refusal to file a document shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 48-51-308 - Evidentiary effect of copy of filed document.

A certificate attached, or certification affixed, to a copy of a document filed by the secretary of state, bearing the secretary of state's signature (which may be in facsimile) and the seal of this state, is conclusive evidence that the original document is on file with the secretary of state.



§ 48-51-309 - Certificate of existence.

(a) Any person may apply to the secretary of state to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation authorized to transact business in this state.

(b) A certificate of existence or authorization sets forth:

(1) The domestic corporation's corporate name or the foreign corporation's corporate name used in this state;

(2) That:

(A) The domestic corporation is duly incorporated under the laws of this state, the effective date of its incorporation, and the period of its duration if less than perpetual; or

(B) The foreign corporation is authorized to conduct affairs in this state;

(3) That all fees, taxes and penalties owed to this state have been paid, if:

(A) Payment is reflected in the records of the secretary of state or the department of revenue; and

(B) Nonpayment allows:

(i) Administrative dissolution of a domestic corporation; or

(ii) Administrative revocation of the certificate of authority of a foreign corporation;

(4) That its most recent annual report required by § 48-66-203 has been filed with the secretary of state;

(5) (A) For a domestic corporation:

(i) That articles of termination of existence have not been filed;

(ii) Whether or not articles of dissolution have been filed and remain effective;

(iii) Whether or not a certificate of dissolution has been filed and remains effective; and

(iv) That a decree of judicial dissolution has not been filed;

(B) For a foreign corporation:

(i) That a certificate of withdrawal has not been filed; and

(ii) Whether or not a certificate of revocation of certificate of authority has been filed and remains effective;

(6) That the certificate of existence or authorization is effective as of the date of the issuance of the certificate; and

(7) Other facts of record in the office of the secretary of state that may be requested by the applicant.

(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the secretary of state is effective as of the date on the certificate and may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state and is in good standing.



§ 48-51-310 - Penalty for signing false document.

A person who signs a document, knowing it to be false in any material respect, with intent that the document be delivered to the secretary of state for filing, commits a Class A misdemeanor.






Part 4 - Secretary of State

§ 48-51-401 - Powers.

The secretary of state has the power reasonably necessary to perform the duties required of the secretary of state by chapters 51-68 of this title, including, without limitation, the power to promulgate necessary and appropriate rules and regulations consistent with chapters 51-68 of this title, and the power to destroy any records in the secretary of state's office concerning the domestic or foreign corporation ten (10) years after such corporation has dissolved, withdrawn from the state, or has had its certificate of authority revoked.



§ 48-51-402 - Deputies of secretary of state.

An act of a duly authorized deputy of the secretary of state in the secretary of state's behalf under chapters 51-68 of this title is the equivalent of the act of the secretary of state; provided, that the name of the secretary of state is signed by such deputy as deputy.






Part 5 - Private Foundations

§ 48-51-501 - Private foundations.

(a) (1) Except when otherwise determined by a court of competent jurisdiction, a corporation which is a "private foundation," as defined in § 509(a) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 509(a):

(A) Shall distribute such amounts for each taxable year at such time and in such manner as not to subject the corporation to tax under § 4942 of the Code, codified in 26 U.S.C. § 4942;

(B) Shall not engage in any act of self-dealing as defined in § 4941(d) of the Code, codified in 26 U.S.C. § 4941(d);

(C) Shall not retain any excess business holdings as defined in § 4943(c) of the Code, codified in 26 U.S.C. § 4943(c);

(D) Shall not make any taxable expenditures as defined in § 4944 of the Code, codified in 26 U.S.C. § 4944; and

(E) Shall not make any taxable expenditures as defined in § 4945(d) of the Code, codified in 26 U.S.C. § 4945(d).

(2) All references in this section to sections of the Code shall be to such sections of the Internal Revenue Code of 1986, compiled in 26 U.S.C., as amended from time to time, or to corresponding provisions of subsequent internal revenue laws of the United States.

(b) Subsection (a) shall not apply to any corporation to the extent that a court of record having equity jurisdiction shall determine that such application would be contrary to the terms of the charter or other instrument governing such corporation or governing the administration of charitable funds held by it and that the same may not be properly changed to conform to such sections.






Part 6 - Judicial Relief

§ 48-51-601 - Judicial relief.

(a) If for any reason it is impractical or impossible for any corporation to call or conduct a meeting of its members, delegates, or directors, or otherwise obtain their consent, in the manner prescribed by its charter, bylaws, or chapters 51-68 of this title, then upon petition of a director, officer, delegate, member or the attorney general and reporter, any court of record having equity jurisdiction in the county where the corporation's principal office is located (and if not in this state, in Davidson County) may order that such a meeting be called or that a written ballot or other form of obtaining the vote of members, delegates, or directors be authorized, in such a manner as the court finds fair and equitable under the circumstances.

(b) The court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held pursuant to the charter, bylaws and chapters 51-68 of this title, whether or not the method results in actual notice to all such persons or conforms to the notice requirements that would otherwise apply. In a proceeding under this section, the court may determine who the members or directors are.

(c) The order issued pursuant to this section may dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirement as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by the charter, bylaws, or chapters 51-68 of this title.

(d) Whenever practical, any order issued pursuant to this section shall limit the subject matter of meetings or other forms of consent authorized to items, including amendments to the charter or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section; provided, that an order under this section may also authorize the obtaining of whatever votes and approvals are necessary for a dissolution, merger or sale of assets.

(e) Any meeting or other method of obtaining the vote of members, delegates, or directors conducted pursuant to an order issued under this section, and which complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the charter, bylaws and chapters 51-68 of this title.






Part 7 - Attorney General and Reporter

§ 48-51-701 - Attorney general and reporter.

(a) The attorney general and reporter shall be given notice of the commencement of any proceeding which chapters 51-68 of this title authorize the attorney general and reporter to bring but which has been commenced by another person.

(b) Whenever any provision of chapters 51-68 of this title requires that notice be given to the attorney general and reporter or permits the attorney general and reporter to commence a proceeding:

(1) If no proceeding has been commenced, the attorney general and reporter may take appropriate action including, but not limited to, seeking injunctive relief;

(2) If a proceeding has been commenced by a person other than the attorney general and reporter, the attorney general and reporter, as of right, may intervene in such proceeding.

(c) Whenever any provision of chapters 51-68 of this title requires or authorizes any act or transaction upon a corporation providing written notice to the attorney general and reporter or obtaining prior review, approval, consent, or waiver of the attorney general and reporter, with respect to such act or transaction, then:

(1) The party seeking such approval, consent, or waiver shall make full, true and timely disclosure with respect to the proposed act or transaction, including the production of any relevant data, documents, and detailed statements of any and all collateral or oral understandings or agreements;

(2) The party seeking consent, approval, or waiver is obligated to produce in a timely fashion any additional information or documents the attorney general and reporter may thereafter request in order to review the matter, and the attorney general and reporter may also conduct whatever independent investigation the attorney general and reporter believes is appropriate;

(3) No oral clearance, release, or other oral statement purporting to bind the attorney general and reporter may be given, and the requesting party may rely only upon a written consent, approval, or waiver signed by the attorney general and reporter or the attorney general and reporter's designee;

(4) The attorney general and reporter may decline to consider the request for consent, approval, or waiver, and inaction by the attorney general and reporter, within the statutory period of notice, or otherwise, shall not be construed as consent to or approval of the act or transaction, or construed to waive, estop, or in any other way restrict the attorney general and reporter from exercising the attorney general and reporter's authority under chapters 51-68 of this title; and

(5) Any written consent, approval, or waiver given by the attorney general and reporter under chapters 51-68 of this title shall be deemed only to state the enforcement intention of the attorney general and reporter as of the date of such written statement. The attorney general and reporter retains the right to bring whatever action or proceeding the attorney general and reporter subsequently comes to believe is required by the public interest; provided, that if the attorney general and reporter in writing approves, consents to, or waives enforcement with respect to an act or transaction, the attorney general and reporter will not exercise the attorney general and reporter's right to bring an enforcement action hereunder when:

(A) There has been full and true disclosure at the time the request was presented; and

(B) Each request, if any, for additional information or documents by the attorney general and reporter as set forth in this section has been met fully, truthfully and timely.









Chapter 52 - Incorporation

§ 48-52-101 - Incorporators.

One (1) or more persons may act as the incorporator or incorporators of a corporation by delivering a charter to the secretary of state for filing. If any incorporator dies or is for any reason unable to act, the other incorporators, if any, may act. If there is no incorporator able to act, any person for whom an incorporator was acting as agent may act in the incorporator's stead or, if such other person also dies or is for any reason unable to act, or the incorporator was not acting as an agent, the incorporator's legal representative may act.



§ 48-52-102 - Charter.

(a) The charter must set forth:

(1) A corporate name for the corporation that satisfies the requirements of § 48-54-101;

(2) One (1) of the following statements:

(A) This corporation is a public benefit corporation; or

(B) This corporation is a mutual benefit corporation;

(3) If the corporation is a religious corporation, a statement to that effect;

(4) The street address and zip code of the corporation's initial registered office, the county in which the office is located, and the name of its initial registered agent at that office;

(5) The name, address and zip code of each incorporator;

(6) The street address and zip code of the initial principal office, and a mailing address if the United States Postal Service does not deliver to the principal office, of the corporation;

(7) A statement that the corporation is not for profit;

(8) A statement that the corporation will or will not have members; and

(9) Provisions not inconsistent with law regarding the distribution of assets upon dissolution.

(b) The charter may set forth:

(1) The names and addresses of the individuals who are to serve as the initial directors;

(2) Provisions not inconsistent with law:

(A) Stating the purpose or purposes for which the corporation is organized;

(B) Regarding the management of the business and regulating the affairs of the corporation; and

(C) Defining, limiting and regulating the powers and rights of the corporation, its board of directors and members or any class thereof;

(3) (A) A provision eliminating or limiting the personal liability of a director to the corporation or its members for monetary damages for breach of fiduciary duty as a director; provided, that such provision shall not eliminate or limit the liability of a director:

(i) For any breach of the director's duty of loyalty to the corporation or its members;

(ii) For acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or

(iii) Under § 48-58-302;

(B) (i) No such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective;

(ii) All references in this subsection (b) to a "director" are also deemed to refer to a member of the governing body of a corporation which dispenses with or limits the authority of the board of directors pursuant to § 48-58-101(c);

(4) Any provision that under chapters 51-68 of this title is required or permitted to be set forth in the bylaws;

(5) (A) A provision permitting or making obligatory indemnification of a director for liability to any person for any action taken, or any failure to take any action, as a director, except liability for:

(i) Receipt of a financial benefit to which the director is not entitled;

(ii) An intentional infliction of harm;

(iii) A violation of § 48-58-302; or

(iv) An intentional violation of criminal law; and

(B) For purposes of subdivision (b)(5)(A):

(i) "Liability" means the obligation to pay a judgment, settlement, penalty, fine, including excise tax assessed with respect to an employee benefit plan, as reasonable expenses incurred with respect to a proceeding; and

(ii) "Proceeding" includes a threatened, pending or completed proceeding;

(6) That the liability of a director of a corporation that is not a public benefit corporation may be eliminated or limited by a provision of the charter that a director shall not be liable to the corporation or its members for money damages for any action taken, or any failure to take any action, as a director, except liability for:

(A) The amount of a financial benefit received by the director to which the director is not entitled;

(B) An intentional infliction of harm;

(C) A violation of § 48-58-302; or

(D) An intentional violation of criminal law.

(c) The charter need not set forth any of the corporate powers enumerated in chapters 51-68 of this title.



§ 48-52-103 - Incorporation.

(a) Unless a delayed effective date is specified, the corporate existence begins when the charter is filed by the secretary of state.

(b) The secretary of state's filing of the charter is conclusive proof that the incorporators satisfied all conditions precedent to incorporation, except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.



§ 48-52-104 - Liability for preincorporation transactions.

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under chapters 51-68 of this title, are jointly and severally liable for all liabilities created while so acting, except for any liability to any person who knew or reasonably should have known that there was no incorporation.



§ 48-52-105 - Organization of corporation.

(a) After incorporation:

(1) If initial directors are named in the charter, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;

(2) If initial directors are not named in the charter, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators and upon two (2) days' notice of the date, time, and place of the meeting to:

(A) Elect directors and complete the organization of the corporation; or

(B) Elect a board of directors who shall complete the organization of the corporation.

(b) Action required or permitted by chapters 51-68 of this title to be taken by incorporators at an organizational meeting may be taken without a meeting. If all incorporators consent to taking such action without a meeting, the affirmative vote of the number of incorporators that would be necessary to authorize or take such action at a meeting is the act of the incorporators. The action must be evidenced by one (1) or more written consents describing the action taken, signed by each incorporator in one (1) or more counterparts, indicating each signing incorporator's vote or abstention on the action, and shall be included in the minutes or filed with the corporate records reflecting the action taken.

(c) An organizational meeting may be held in or out of this state.



§ 48-52-106 - Bylaws -- Limitations on liability.

(a) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

(b) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the charter.

(c) (1) The bylaws may contain a provision permitting or requiring indemnification of a director for liability to any person for any action taken, or any failure to take any action, as a director, except liability for:

(A) Receipt of a financial benefit to which the director is not entitled;

(B) An intentional infliction of harm;

(C) A violation of § 48-58-302 (unlawful distribution); or

(D) An intentional violation of criminal law; and

(2) For purposes of this subsection (c):

(A) "Liability" means the obligation to pay a judgment, settlement, penalty, fine, including excise tax assessed with respect to an employee benefit plan, as reasonable expenses incurred with respect to a proceeding; and

(B) "Proceeding" includes a threatened, pending or completed proceeding.

(d) The liability of a director of a nonprofit corporation that is not a public benefit corporation may be eliminated or limited by a provision of the bylaws that a director shall not be liable to the corporation or its members for money damages for any action taken, or any failure to take any action, as a director, except liability for:

(1) The amount of a financial benefit received by the director to which the director is not entitled;

(2) An intentional infliction of harm;

(3) A violation of § 48-58-302; or

(4) An intentional violation of criminal law.



§ 48-52-107 - Emergency bylaws.

(a) Unless the charter provides otherwise, the board of directors or the incorporators of a corporation may adopt bylaws to be effective only in an emergency. The emergency bylaws, which are subject to amendment or repeal by the members, may make all provisions necessary for managing the corporation during the emergency, including:

(1) Procedures for calling a meeting of the board of directors;

(2) Quorum requirements for the meeting; and

(3) Designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with the emergency bylaws:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee or agent.






Chapter 53 - Purposes and Powers

§ 48-53-101 - Purposes.

(a) Every corporation incorporated under chapters 51-68 of this title has the purpose of engaging in any lawful business unless a more limited purpose is set forth in the charter.

(b) A corporation engaging in an activity that is subject to regulation under another statute of this state may incorporate under chapters 51-68 of this title only if permitted by, and subject to all limitations of, the other statute.



§ 48-53-102 - General powers.

(a) Unless its charter provides otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its affairs, including, without limitation, power to:

(1) Sue and be sued, complain, and defend in its corporate name;

(2) Have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(3) Make and amend bylaws, not inconsistent with its charter or with the laws of this state, for regulating and managing the affairs of the corporation;

(4) Purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(5) Sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of, or grant a security interest in, all or any part of its property;

(6) Purchase, receive, subscribe for, or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, or grant a security interest in; and deal in and with shares of other interests in, or obligations of, any other entity;

(7) Make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations, (which may be convertible into or include the option to purchase other securities of the corporation), and secure any of its obligations or those of any other person by mortgage, pledge of, or security interest in, any of its property, franchises, or income;

(8) Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(9) Be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(10) Conduct its activities, locate offices, and exercise the powers granted by chapters 51-68 of this title within or without this state;

(11) Elect, appoint, and designate directors and appoint officers, employees, and agents of the corporation, define their duties, and fix their compensation;

(12) Pay pensions and establish pension plans, pension trusts, profit sharing plans, and benefit or incentive plans for any or all of the current or former directors, officers, employees, and agents;

(13) Make donations for the public welfare or for charitable, scientific, or educational purposes;

(14) Make payments or donations, or do any other act, not inconsistent with law, that furthers the corporate interest;

(15) Accept gifts, devises, and bequests subject to any conditions or limitations contained in such gift, devise, or bequest, so long as such conditions or limitations are not contrary to chapters 51-68 of this title or the purposes for which the corporation is organized;

(16) Impose dues, assessments, admission, service and transfer fees upon its members;

(17) Establish conditions for admission to membership, admit members, and issue memberships;

(18) Carry on a business; and

(19) Do all things necessary or convenient, not inconsistent with law, to further the activities and affairs of the corporation.

(b) A nonprofit corporation shall not have or issue shares of stock.



§ 48-53-103 - Emergency powers.

(a) In anticipation of or during an emergency, the board of directors of a corporation may:

(1) Modify lines of succession to accommodate the incapacity of any director, officer, employee or agent; and

(2) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b) During an emergency, unless emergency bylaws provide otherwise:

(1) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2) One (1) or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this section to further the ordinary affairs of the corporation:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee, or agent.



§ 48-53-104 - Ultra vires actions.

(a) Except as provided in subsection (b), the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation's power to act may be challenged in a proceeding against the corporation to enjoin an act where a third party has not acquired rights. The proceedings may be brought by the attorney general and reporter, a director, or by a member or members in a derivative proceeding.

(c) A corporation's power to act may be challenged in a proceeding against an incumbent or former director, officer, employee or agent of the corporation. The proceeding may be brought by a director, the attorney general and reporter, or the corporation, directly, derivatively, or through a receiver, a trustee or other legal representative.






Chapter 54 - Name

§ 48-54-101 - Corporate name.

(a) A corporate name may not contain language stating or implying that the corporation:

(1) Transacts or has power to transact any affairs for which authorization in whatever form and however denominated is required under the laws of this state, unless the appropriate commission or officer has granted such authorization and certifies that fact in writing;

(2) Is organized as, affiliated with, or sponsored by, any fraternal, veterans', service, religious, charitable or professional organization, unless that fact is certified in writing by the organization with which affiliation or sponsorship is claimed;

(3) Is an agency or instrumentality of, affiliated with, or sponsored by the United States or the state of Tennessee or a subdivision or agency thereof, unless such fact is certified in writing by the appropriate official of the United States or the state of Tennessee or subdivision or agency thereof; or

(4) Is organized for a purpose other than that permitted by § 48-53-101 and its charter.

(b) Except as authorized by subsection (c), the name of a corporation, shall be distinguishable upon the records of the secretary of state from the respective names of or for every other entity, whether true, assumed, reserved or registered, to the extent the use or reservation of such names is evidenced by a filing with the secretary of state under applicable law.

(c) A domestic corporation, or person acting on behalf of a corporation not yet formed, may apply to the secretary of state for authorization to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (b). The secretary of state shall authorize use of the indistinguishable name applied for, if:

(1) The person holding the right to use the previously filed name described in subsection (b) consents to the use in writing and submits an undertaking, in a form satisfactory to the secretary of state, to cancel its reservation of such name or change such name to a name that is distinguishable upon the records of the secretary of state from the name of the applicant;

(2) The applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state; or

(3) The person holding the right to use the previously filed name described in subsection (b) consents in writing to the use of such name by the applicant, and both the other person and the applicant consent in a form satisfactory to the secretary of state to use the same registered agent.

(d) (1) A domestic corporation or a foreign corporation authorized to conduct affairs or applying for a certificate of authority to conduct affairs may elect to adopt an assumed corporate name that complies with the requirements of subsections (a), (b) and (c).

(2) As used in chapters 51-68 of this title, "assumed corporate name" means any name used by the corporation other than its true corporate name, except that the following shall not constitute the use of an assumed corporate name under chapters 51-68 of this title:

(A) The identification by a corporation of its business with a trademark or service mark of which it is the owner or licensed user; and

(B) The use of a name of a division, not separately incorporated; provided, that the corporation also clearly discloses its corporate name.

(3) Before conducting affairs in this state under an assumed corporate name or names, the corporation shall, for each assumed corporate name, pursuant to resolution by its board of directors, execute and file in accordance with chapter 51, part 3 of this title, an application setting forth:

(A) The true corporate name;

(B) The state or country under the laws of which it is organized;

(C) That it intends to transact business under an assumed corporate name; and

(D) The assumed corporate name which it proposes to use.

(4) The right to use an assumed corporate name shall be effective for five (5) years from the date of filing by the secretary of state. A corporation may reserve or use no more than five (5) assumed names during the same period.

(5) A corporation shall renew the right to use its assumed corporate name or names, if any, within the two (2) months preceding the expiration of such right, for a period of five (5) years, by filing an application to renew each assumed name and paying the renewal fee as prescribed by § 48-51-303(a).

(e) Any domestic or foreign corporation may, pursuant to resolution by its board of directors, change or cancel any or all of its assumed corporate names by executing and filing, in accordance with chapter 51, part 3 of this title, an application setting forth:

(1) The true corporate name;

(2) The state or country under the laws of which it is organized;

(3) That it intends to cease conducting affairs under an assumed corporate name by changing or cancelling it;

(4) The assumed corporate name to be changed from or cancelled; and

(5) If the assumed corporate name is to be changed, the assumed corporate name which the corporation proposes to use.

(f) Upon the filing of an application to change an assumed corporate name, the corporation shall have the right to use such assumed corporate name for the period authorized by subsection (d).

(g) The right to use an assumed corporate name shall be cancelled by the secretary of state:

(1) If the corporation fails to renew an assumed corporate name;

(2) If the corporation has filed an application to change or cancel an assumed corporate name;

(3) If a domestic corporation has been dissolved; or

(4) If a foreign corporation has had its certificate of authority to conduct affairs in this state revoked or has withdrawn its certificate of authority.

(h) Nothing in this section or in § 48-54-102, § 48-54-103 or § 48-65-106 shall abrogate or limit the law as to unfair competition or unfair trade practice, or derogate from the common law, the principles of equity, or the statutes of this state or of the United States with respect to the right to acquire and protect trade names and trademarks.



§ 48-54-102 - Reserved name.

(a) A person may reserve the exclusive use of a corporate name, including an assumed corporate name for a foreign corporation whose corporate name is not available, by delivering an application to the secretary of state for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the corporate name applied for meets the requirements of § 48-54-101 and is available, the secretary of state shall reserve the name for the applicant's exclusive use for a four-month period. Upon the expiration of the four-month period, the same or any other party may apply to reserve the same name.

(b) The owner of a reserved corporate name, including an assumed corporate name, may transfer the reservation to another person by delivering to the secretary of state a notice of the transfer signed by the owner that states the name and address of the transferee.

(c) The reservation of a specific name may be cancelled by filing with the secretary of state a notice, executed by the applicant or transferee, specifying the name reservation to be cancelled and the name and address of the applicant or transferee.



§ 48-54-103 - Registered name.

(a) A foreign corporation may register its corporate name, or an assumed corporate name under which it conducts affairs, if the name is distinguishable upon the records of the secretary of state from the corporate names that are not available under § 48-54-101(b).

(b) A foreign corporation registers its corporate name, or its assumed corporate name, or its corporate name with any changes required by § 48-65-106, by delivering to the secretary of state for filing an application:

(1) Setting forth its corporate name, or its corporate name with any changes required by § 48-65-106, the state or country and date of its incorporation, and a brief description of the activities in which it is engaged; and

(2) Accompanied by a certificate of existence (or a document of similar import) from the state or country of incorporation. The certificate shall not bear a date of more than one (1) month prior to the date the application is filed in this state.

(c) The name is registered for the applicant's exclusive use upon the effective date of the application and until the end of the calendar year in which such registration occurs.

(d) A foreign corporation whose registration is effective may renew it for successive years by delivering to the secretary of state for filing a renewal application, which complies with the requirements of subsection (b), between October 1 and December 31 of the preceding year. The renewal application renews the registration for the following calendar year.

(e) A foreign corporation whose registration is effective may thereafter qualify as a foreign corporation under that name or consent in writing to the use of that name by a corporation thereafter incorporated under chapters 51-68 of this title or by another foreign corporation thereafter authorized to transact business in this state. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.






Chapter 55 - Office and Agent

§ 48-55-101 - Registered office and registered agent.

(a) Each corporation must continuously maintain in this state:

(1) A registered office that may be the same as any of its places of business; and

(2) A registered agent, who may be:

(A) An individual who resides in this state and whose business office is identical with the registered office;

(B) A for-profit domestic corporation or nonprofit domestic corporation whose business office is identical with the registered office; or

(C) A for-profit foreign corporation or nonprofit foreign corporation authorized to transact business or conduct affairs in this state whose business office is identical with the registered office.

(b) If a registered agent resigns or is unable to perform the registered agent's duties, the designating corporation shall promptly designate another registered agent to the end that it shall at all times have a registered agent in this state.



§ 48-55-102 - Change of registered office or registered agent.

(a) A corporation may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth:

(1) The name of the corporation;

(2) If the current registered office is to be changed, the street address of the new registered office and the zip code for such office and the county in which the office is located;

(3) If the current registered agent is to be changed, the name of the new registered agent; and

(4) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(b) If a registered agent changes the street address of such registered agent's business office, such registered agent may change the street address of the registered office of any corporation for which such registered agent is the registered agent by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the secretary of state for filing a statement that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change.



§ 48-55-103 - Resignation of registered agent.

(a) A registered agent may resign the registered agent's agency appointment by signing and filing with the secretary of state an original statement of resignation, accompanied by the registered agent's certification that the registered agent has mailed a copy thereof to the principal office of the corporation by certified mail. The statement may include a statement that the registered office is also discontinued.

(b) The agency appointment is terminated, and the registered office discontinued if so provided, on the date on which the statement is filed by the secretary of state.



§ 48-55-104 - Service on corporation.

(a) A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation.

(b) Whenever a domestic or foreign corporation authorized to transact business or conduct affairs in this state fails to appoint or maintain a registered agent in this state, whenever its registered agent cannot be found with reasonable diligence, whenever a foreign corporation shall transact business or conduct affairs in this state without first procuring a certificate of authority to do so from the secretary of state, or whenever the certificate of authority of a foreign corporation shall have been withdrawn or revoked, then the secretary of state shall be an agent of such corporation upon whom any such process, notice, or demand may be served.

(c) This section does not prescribe the only means, or necessarily the required means, of serving a corporation.



§ 48-55-105 - Procedure for service on domestic or foreign corporation by service on secretary of state.

(a) Service on the secretary of state, when the secretary of state is an agent for a domestic or foreign corporation as provided in § 48-55-104(b), of any process, notice, or demand shall be made by delivering to the secretary of state the original and one (1) copy of such process, notice, or demand, duly certified by the clerk of the court in which the suit or action is pending or brought, together with the proper fee. A statement which identifies which of the grounds, as listed in § 48-55-104(b), for service on the secretary of state is applicable, must be included. The secretary of state shall endorse the time of receipt upon the original and copy and immediately shall send the copy, along with a written notice that service of the original was also made, by registered or certified mail, with return receipt requested, addressed to such corporation at its registered office or principal office as shown in the records on file in the secretary of state's office or as shown in the official registry of the state or country in which such corporation is incorporated. If none of the previously mentioned addresses are available to the secretary of state, service may be made on any one (1) of the incorporators at the address set forth in the charter. The secretary of state may require the plaintiff (or complainant as the case may be) or such person's attorney to furnish the latter address.

(b) The refusal or failure of such corporation to accept delivery of the registered or certified mail provided for in subsection (a), or the refusal or failure to sign the return receipt, shall not affect the validity of such service; and any such corporation refusing or failing to accept delivery of such registered or certified mail shall be charged with knowledge of the contents of any process, notice, or demand contained therein.

(c) When the registered or certified mail return receipt is received by the secretary of state or when a corporation refuses or fails to accept delivery of the registered or certified mail and it is returned to the secretary of state, the secretary of state shall forward the receipt or such refused or undelivered mail to the clerk of the court in which the suit or action is pending, together with the original process, notice, or demand, a copy of the notice sent to the defendant corporation and the secretary of state's affidavit setting forth the secretary of state's compliance with this section. Upon receipt thereof, the clerk shall copy the affidavit on the rule docket of the court and shall mark it, the receipt or refused or undelivered mail, and the copy of notice as of the day received and place them in the file of the suit or action where the process and pleadings are kept, and such receipt or refused or undelivered mail, affidavit, and copy of notice shall be and become a part of the technical record in the suit or action and thereupon service on the defendant shall be complete. Service made under this section shall have the same legal force and validity as if the service had been made personally in this state.

(d) Subsequent pleadings or papers permitted or required to be served on such defendant domestic or foreign corporation may be served on the secretary of state as agent for such defendant corporation in the same manner, at the same cost and with the same effect as process, notice, or demand are served on the secretary of state as agent for such defendant corporation under this section.

(e) No appearance shall be required in the suit or action by the defendant domestic or foreign corporation nor shall any judgment be taken against the defendant domestic or foreign corporation in less than one (1) month after the date service is complete under this section.

(f) The secretary of state shall keep a record of all processes, notices, and demands served upon the secretary of state under this section, which record shall include the time of such service and the secretary of state's action with reference thereto.






Chapter 56 - Members and Memberships

Part 1 - Admission of Members

§ 48-56-101 - Admission.

(a) A corporation may admit any person as a member. If there are to be criteria or procedures for admission as a member, then such criteria or procedures shall be established by the charter or bylaws.

(b) No person shall be admitted as a member without the person's consent.

(c) A corporation may issue certificates evidencing membership therein, but such certificates shall not include provisions inconsistent with the charter, bylaws, or chapters 51-68 of this title.



§ 48-56-102 - Consideration.

Except as provided in its charter or bylaws, a corporation may admit members for no consideration or for such consideration as is determined by the board.



§ 48-56-103 - No members required.

A corporation is not required to have members.






Part 2 - Types of Memberships -- Members' Rights and Obligations

§ 48-56-201 - Differences in rights and obligations of members.

All members have the same rights and obligations with respect to voting, dissolution, redemption and transfer, unless the charter or bylaws establish classes of membership with different rights or obligations. All members have the same rights and obligations with respect to any other matters, except as set forth in or authorized by the charter or bylaws.



§ 48-56-202 - Transfers.

(a) Except as set forth in or authorized by the charter or bylaws, no member of a corporation may transfer a membership or any right arising therefrom.

(b) Where transfer rights have been provided, no restriction on them shall be binding with respect to a member holding a membership issued prior to the adoption of the restriction unless the restriction is approved by the members and the affected member.



§ 48-56-203 - Member's liability to third parties.

A member of a corporation is not, as such, personally liable for the acts, debts, liabilities, or obligations of the corporation.



§ 48-56-204 - Member's liability for dues, assessments and fees.

(a) A member may become liable to the corporation for dues, assessments or fees by consenting (expressly or impliedly) to such obligation; provided, that a charter or bylaw provision or a resolution adopted by the board authorizing or imposing dues, assessments or fees does not, of itself, create liability.

(b) Nothing in this section shall prevent a corporation from terminating or suspending a member's membership for nonpayment of dues, assessments or fees, even though the member is not liable to the corporation, pursuant to this section, for payment of such dues, assessments or fees.



§ 48-56-205 - Creditor's action against member.

(a) No proceeding may be brought by a creditor of a corporation to reach the liability, if any, of a member to the corporation unless final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part or unless such proceeding would be useless.

(b) All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any creditor's proceeding brought under subsection (a) to reach and apply unpaid amounts due the corporation. Any or all members who owe amounts to the corporation may be joined in such proceeding.

(c) Nothing provided in subsection (a) or (b) is intended to preclude the availability of other remedies to a creditor.






Part 3 - Resignation and Termination

§ 48-56-301 - Resignation.

(a) A member may resign at any time.

(b) The resignation of a member does not relieve the member from any obligations the member may have to the corporation.



§ 48-56-302 - Termination.

(a) Unless the charter provides for the removal of a member and termination of a membership without cause, no member may be expelled or suspended, and no membership or memberships may be terminated or suspended except pursuant to a procedure which is fair and reasonable and is carried out in good faith.

(b) A procedure is fair and reasonable when either:

(1) The charter or bylaws set forth a procedure which provides:

(A) Not less than fifteen (15) days' prior written notice of the expulsion, suspension, or termination and the reasons therefor; and

(B) An opportunity for the member to be heard, orally or in writing, not less than five (5) days before the effective date of the expulsion, suspension, or termination by a person or persons authorized to decide that the proposed expulsion, suspension, or termination not take place; or

(2) It is fair and reasonable taking into consideration all of the relevant facts and circumstances.

(c) A procedure is not necessarily unfair nor unreasonable:

(1) If a member's attorney is excluded from the hearing;

(2) If the member is not allowed to cross-examine adverse witnesses; or

(3) If the person or persons authorized to make the decision consider matters and evidence which would be inadmissible in a court of law.

(d) Any written notice given by mail must be given by first class or certified mail sent to the last address of the member shown on the corporation's records.

(e) Any proceeding challenging an expulsion, suspension or termination, including a proceeding in which defective notice is alleged, must be commenced within one (1) year after the effective date of the expulsion, suspension or termination.

(f) A member who has been expelled or suspended may be liable to the corporation for dues, assessments or fees.

(g) This section shall not apply to any amendment of the charter or bylaws meeting the requirements of chapters 51-68 of this title and § 48-60-302.



§ 48-56-303 - Purchase of memberships.

(a) A public benefit corporation may not purchase any of its memberships or any right arising therefrom.

(b) A mutual benefit corporation may purchase the membership of a member who resigns or whose membership is terminated for the amount and pursuant to the conditions set forth in or authorized by its charter. No payment shall be made in violation of chapter 63 of this title.






Part 4 - Derivative Suits

§ 48-56-401 - Derivative suits.

(a) A proceeding may be brought in the right of a domestic or foreign corporation to procure a judgment in its favor by:

(1) Any member or members having five percent (5%) or more of the voting power or by fifty (50) members, whichever is less; or

(2) Any director.

(b) In any such proceeding, each plaintiff shall be a member or director at the time of bringing the proceeding.

(c) A complaint in a proceeding brought in the right of a corporation must be verified and allege with particularity the demand made, if any, to obtain action by the directors and either why the plaintiffs could not obtain the action or why they did not make the demand. If a demand for action was made and the corporation's investigation of the demand is in progress when the proceeding is filed, the court may stay the suit until the investigation is completed.

(d) A proceeding commenced under this section may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporation's members or a class of members, the court shall direct that notice be given the members affected. If notice is so directed to be given, the court may determine which party or parties to the suit shall bear the expense of giving such notice, in such proportion as the court finds to be reasonable in the circumstances, and the amount of such expense shall be awarded as special costs of the suit and recoverable in the same manner as other taxable costs.

(e) On termination of the proceeding, the court may require the plaintiffs to pay any defendant's reasonable expenses (including counsel fees) incurred in defending the suit if it finds that the proceeding was commenced frivolously or in bad faith.

(f) If the proceeding on behalf of the corporation results in the corporation taking some action requested by the plaintiffs or otherwise was successful, in whole or in part, or if anything was received by the plaintiffs as a result of a judgment, compromise, or settlement of an action or claim, the court may award the plaintiffs reasonable expenses (including counsel fees).

(g) The plaintiffs shall notify the attorney general and reporter within ten (10) days after commencing any proceedings under this section if the proceeding involves a public benefit corporation or assets held in charitable trust by a mutual benefit corporation.






Part 5 - Delegates

§ 48-56-501 - Delegates.

(a) A corporation may provide in its charter or bylaws for delegates having some or all of the authority of members.

(b) The charter or bylaws may set forth provisions relating to:

(1) The characteristics, qualifications, rights, limitations and obligations of delegates, including their selection and removal;

(2) Calling, noticing, holding and conducting meetings of delegates; and

(3) Carrying on corporate activities during and between meetings of delegates.









Chapter 57 - Meetings and Voting

Part 1 - Meetings and Action Without Meetings

§ 48-57-101 - Annual meeting.

(a) At a time stated in or fixed in accordance with the bylaws, a corporation with members shall hold annually a meeting of its members.

(b) Annual membership meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation's principal office.

(c) At the annual meeting:

(1) The president and chief financial officer shall report on the activities and financial condition of the corporation; and

(2) The members shall consider and act upon such other matters as may be raised consistent with the notice requirements of § 48-57-105.

(d) The failure to hold an annual meeting at a time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.



§ 48-57-102 - Special meeting.

(a) A corporation with members shall hold a special meeting of members:

(1) On call of its board of directors or the person or persons authorized to do so by the charter or bylaws; or

(2) Unless the charter otherwise provides, if the holders of at least ten percent (10%) of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation's secretary one (1) or more written demands for the meeting describing the purpose or purposes for which it is to be held.

(b) If not otherwise fixed under § 48-57-103 or § 48-57-107, the record date for determining the members entitled to demand a special meeting is the date the first member signs the demand.

(c) If a notice for a special meeting demanded under subdivision (a)(2) is not given pursuant to § 48-57-105 within one (1) month after the effective date of the written demand or demands under § 48-51-202, regardless of the requirements of subsection (d), any person or persons signing the demand or demands may set the time and place of the meeting and give notice pursuant to § 48-57-105.

(d) Special meetings of members may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.

(e) Only business within the purpose or purposes described in the meeting notice required by § 48-57-105 may be conducted at a special meeting of members.



§ 48-57-103 - Court-ordered meeting.

(a) A court of record having equity jurisdiction in the county where a corporation's principal office (or, if none in this state, its registered office) is located may summarily order a meeting to be held on application of:

(1) Any member or other person entitled to participate in the annual meeting, and in the case of a public benefit corporation, the attorney general and reporter, if an annual meeting was not held within the earlier of six (6) months after the end of the corporation's fiscal year or fifteen (15) months after its last annual meeting; or

(2) A member who signed a demand for a special meeting valid under § 48-57-102, or a person or persons entitled to call a special meeting and in the case of a public benefit corporation, the attorney general and reporter, if:

(A) Notice of the special meeting was not given within one (1) month after the date the demand was delivered to the corporation's secretary; or

(B) The special meeting was not held in accordance with the notice.

(b) The court may fix the time and place of the meeting, determine the members entitled to participate and vote at the meeting, specify a record date for determining members entitled to notice of the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting (or direct that the votes represented at the meeting constitute a quorum for action on those matters), and enter other orders necessary to accomplish the purpose or purposes of the meeting.

(c) If the court orders a meeting, it may also order the corporation to pay the member's costs (including reasonable counsel fees) incurred to obtain the order.



§ 48-57-104 - Action by written consent.

(a) Action required or permitted by chapters 51-68 of this title to be taken at a meeting of members may be taken without a meeting if all members entitled to vote on the action consent in writing to taking such action without a meeting. If all members entitled to vote on the action consent in writing to taking such action without a meeting, the affirmative vote of the number of votes that would be necessary to authorize or take such action at a meeting shall be the act of the members. The action must be evidenced by one (1) or more written consents describing the action taken, signed by each member entitled to vote on the action in one (1) or more counterparts, indicating each signing member's vote or abstention on the action and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) The charter may provide that any action required or permitted by chapters 51-68 of this title to be taken at a members' meeting may be taken without a meeting, and without prior notice, if consents in writing setting forth the action so taken are signed by the members having not less than the minimum number of votes that would be required to authorize or take the action at a meeting at which all memberships entitled to vote on the action were present and voted. The written consent shall bear the date of signature of the member who signs the consent and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(c) If not otherwise determined under § 48-57-103 or § 48-57-107, the record date for determining members entitled to take such action without a meeting is the date the first member signs the consent under subsection (a).

(d) A consent signed under this section has the effect of a meeting vote and may be described as such in any document. Unless the charter, bylaws or a resolution of the board of directors provides for a reasonable delay to permit tabulation of written consents, the action taken by written consent shall be effective when written consents signed by sufficient members to take the action are delivered to the corporation.

(e) If chapters 51-68 of this title or the charter requires that notice of proposed action be given to nonvoting members and the action is to be taken by consent of the voting members, then the corporation must give its nonvoting members written notice of the proposed action at least ten (10) days before the action is taken. The notice must contain or be accompanied by the same material that under chapters 51-68 of this title would have been required to be sent to nonvoting members in a notice of meeting at which the proposed action would have been submitted to the members for action.

(f) (1) If action is taken by less than unanimous written consent of the voting members, the corporation must give its non-consenting voting members written notice of the action not more than ten (10) days after:

(A) Written consents sufficient to take the action have been delivered to the corporation; or

(B) Such later date that tabulation of consents is completed pursuant to an authorization under subsection (d).

(2) The notice must reasonably describe the action taken and contain or be accompanied by the same material of this title, as would have been required to be sent to voting members in a notice of a meeting at which the action would have been submitted to the members for action.

(g) The notice requirements in subsections (e) and (f) shall not delay the effectiveness of actions taken by written consent, and a failure to comply with such notice requirements shall not invalidate actions taken by written consent; provided, that this subsection (g) shall not be deemed to limit judicial power to fashion any appropriate remedy in favor of a member adversely affected by a failure to give such notice within the required time period.

(h) An electronic transmission may be used to consent to an action, if the electronic transmission contains or is accompanied by information from which the corporation can determine the date on which the electronic transmission was signed and that the electronic transmission was authorized by the member, the member's agent or the member's attorney-in-fact.

(i) Delivery of a written consent to the corporation under this section is delivery to the corporation's registered agent at its registered office or to the secretary of the corporation at its principal office (or to a designated mailing address such as a post office box if the United States Postal Service does not deliver to the corporation's principal office).



§ 48-57-105 - Notice of meeting.

(a) A corporation shall give notice consistent with its charter or bylaws of meetings of members in a fair and reasonable manner.

(b) Any notice which conforms to the requirements of subsection (c) is fair and reasonable, but other means of giving notice may also be fair and reasonable when all the circumstances are considered.

(c) Notice is fair and reasonable if:

(1) The corporation notifies its members of the place, date and time of each annual and special meeting of members no fewer than ten (10) days nor more than two (2) months before the meeting date;

(2) Notice of an annual meeting includes a description of any matter or matters which must be approved by the members under § 48-58-302, § 48-58-507, § 48-60-103, § 48-60-202, § 48-61-103, § 48-62-102 or § 48-64-102; and

(3) Notice of a special meeting includes a description of the matter or matters for which the meeting is called.

(d) Unless the bylaws require otherwise, if an annual or special meeting of members is adjourned to a different date, time or place, notice need not be given of the new date, time or place, if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under § 48-57-107, however, notice of the adjourned meeting must be given under this section to the members of record of the new record date.

(e) When giving notice of an annual or special meeting of members, a corporation shall give notice of a matter a member intends to raise at the meeting if:

(1) Requested in writing to do so by a person entitled to call a special meeting; and

(2) The request is received by the secretary or president of the corporation at least ten (10) days before the corporation gives notice of the meeting.

(f) A certificate of the secretary or other person giving the notice that the notice required by this section has been given shall, in the absence of fraud, be prima facie evidence of the facts stated therein.



§ 48-57-106 - Waiver of notice.

(a) A member may waive any notice required by chapters 51-68 of this title, the charter, or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the member entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A member's attendance at a meeting:

(1) Waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting (or promptly upon the member's arrival) objects to holding the meeting or transacting business at the meeting; and

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented.



§ 48-57-107 - Record date -- Determining members entitled to notice and vote.

(a) The bylaws may fix or provide the manner of fixing the record date for determining the members entitled to notice of a members' meeting. If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date. If no such record date is fixed, members at the close of business on the business day preceding the day on which notice is given, or if notice is waived, at the close of business on the business day preceding the day on which the meeting is held, are entitled to notice of the meeting.

(b) The bylaws may fix or provide the manner of fixing a date as the record date for determining the members entitled to vote at a member's meeting. If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date. If no such record date is fixed, members on the date of the meeting who are otherwise eligible to vote are entitled to vote at the meeting.

(c) The bylaws may fix or provide the manner for determining a date as the record date for the purpose of determining the members entitled to exercise any rights in respect of any other lawful action. If the bylaws do not fix or provide for fixing such a record date, the board may fix in advance such a record date. If no such record date is fixed, members at the close of business on the day on which the board adopts the resolution relating thereto, or the sixtieth day prior to the date of such other action, whichever is later, are entitled to exercise rights.

(d) A record date fixed under this section may not be more than seventy (70) days before the meeting or action requiring a determination of members occurs.

(e) A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board fixes a new date for determining the right to notice or the right to vote, which it must do if the meeting is adjourned to a date more than four (4) months after the record date for determining members entitled to notice of the original meeting.

(f) If a court orders a meeting adjourned to a date more than four (4) months after the date fixed for the original meeting, it may provide that the original record date for notice or voting continues in effect or it may fix a new record date for notice or voting.



§ 48-57-108 - Action by written ballot.

(a) Except as otherwise restricted by the charter or bylaws, any action that may be taken at any annual, regular, or special meeting of members may be taken without a meeting if the corporation having members delivers a ballot to every member entitled to vote on the matter.

(b) A ballot must:

(1) Be in the form of a document;

(2) Set forth each proposed action;

(3) Provide an opportunity to vote for, or withhold a vote for, each candidate for election as a director; and

(4) Provide an opportunity to vote for or against or abstain from each proposed action.

(c) Approval by ballot pursuant to this section of action, unless the charter, bylaws, or chapters 51-68 of this title require a greater number of affirmative votes, is valid only when the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

(d) All solicitations for votes by ballot must:

(1) Indicate the number of responses needed to meet the quorum requirements;

(2) State the percentage of approvals necessary to approve each matter other than election of directors; and

(3) Specify the time by which a ballot must be received by the corporation having members in order to be counted.

(e) Except as otherwise permitted by the charter, bylaws or ballot, a ballot may not be revoked.






Part 2 - Voting

§ 48-57-201 - Members' list for meeting.

(a) After fixing a record date for a notice of a meeting, a corporation shall prepare an alphabetical list of the names of all its members who are entitled to notice of a meeting. The list must show the address and number of votes each member is entitled to vote at the meeting. The corporation shall prepare on a current basis through the time of the membership meeting a list of members, if any, who are entitled to vote at the meeting, but not entitled to notice of the meeting. This list shall be prepared on the same basis and be part of the list of members.

(b) The list of members must be available for inspection by any member for the purpose of communication with other members concerning the meeting, beginning two (2) business days after notice is given of the meeting for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a reasonable place identified in the meeting notice in the city where the meeting will be held. A member, a member's agent, or attorney is entitled on written demand to inspect and, subject to the limitations of §§ 48-66-102(c) and 48-66-105, to copy the list, at a reasonable time and at the member's expense, during the period it is available for inspection.

(c) The corporation shall make the list of members available at the meeting, and any member, a member's agent, or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

(d) If the corporation refuses to allow a member, a member's agent, or attorney to inspect the list of members before or at the meeting (or copy the list as permitted by subsection (b)), a court of record having equity jurisdiction in the county where a corporation's principal office (or if none in this state, its registered office) is located, on application of the member, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

(e) Refusal or failure to make available the members' list does not affect the validity of action taken at the meeting.



§ 48-57-202 - Voting entitlement generally.

(a) Unless the charter or bylaws provide otherwise, each member is entitled to one (1) vote on each matter voted on by the members.

(b) Unless the charter or bylaws provide otherwise, if a membership stands of record in the names of two (2) or more persons, their acts with respect to voting shall have the following effect:

(1) If only one (1) vote, such act binds all; and

(2) If more than one (1) vote, the vote shall be divided on a pro rata basis.

(c) Memberships standing in the name of another nonprofit or for-profit corporation, domestic or foreign, may be voted by such officer, agent or proxy as the bylaws of such corporation may prescribe or, in the absence of a bylaw provision, as the board of directors of such corporation may determine. The corporation whose membership is being voted may rely on the representations of such officer, agent, or proxy as to the authority unless such authority is questioned.



§ 48-57-203 - Quorum requirements.

(a) Unless chapters 51-68 of this title or the charter or bylaws provide for a higher or lower quorum, ten percent (10%) of the votes entitled to be cast on a matter must be represented at a meeting of members to constitute a quorum on that matter.

(b) An amendment to the charter or bylaws that adds, changes, or deletes a greater quorum or voting requirement shall meet the same quorum requirement in subsection (a) and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.

(c) When a quorum is once present to organize a meeting, a meeting may be adjourned despite the absence of a quorum caused by the subsequent withdrawal of any of those present.



§ 48-57-204 - Voting requirements.

If a quorum exists, action on a matter by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the charter, bylaws or chapters 51-68 of this title require a greater number of affirmative votes.



§ 48-57-205 - Proxies.

(a) Unless the charter or bylaws prohibit or limit proxy voting, a member may vote in person or by proxy.

(b) Without limiting the manner in which a member may authorize another person or persons to act for the member as proxy pursuant to this section, the following shall constitute a valid means by which a member may grant such authority:

(1) A member may execute a writing authorizing another person or persons to act for the member as proxy. Execution may be accomplished by the member personally signing such writing or by an attorney-in-fact in the case of an individual member or by an authorized officer, director, employee, agent or attorney-in-fact in the case of any other member signing such writing or causing the member's signature to be affixed to such writing by any reasonable means, including, but not limited to, facsimile signature;

(2) A member may authorize another person or persons to act for the member as proxy by transmitting or authorizing the transmission of a telegram, cablegram, or electronic transmission to the person who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization or like agent duly authorized by the person who will be the holder of the proxy to receive such transmission; provided, that any such telegram, cablegram, or electronic transmission shall either set forth or be submitted with information from which it can be determined that the telegram, cablegram, or electronic transmission was authorized by the member. If it is determined that such telegrams, cablegrams, or electronic transmissions are valid, the inspectors or, if there are no inspectors, such other persons making such determination shall specify the information upon which they relied;

(3) Any copy, electronic transmission or other reliable reproduction of such writing or transmission may be substituted or used in lieu of the original writing or transmission for any and all purposes for which the original writing or transmission could be used; provided, that such copy, electronic transmission or other reproduction shall be a complete reproduction of the entire original writing or transmission.

(c) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for eleven (11) months unless another period is expressly provided in the appointment form.

(d) An appointment of a proxy is revocable by the member unless the appointment form conspicuously states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:

(1) A pledgee;

(2) A person who purchased or agreed to purchase the membership;

(3) A creditor of the corporation who extended it credit under terms requiring the appointment;

(4) An employee of the corporation whose employment contract requires the appointment; or

(5) A party to a voting agreement created under § 48-57-301.

(e) In the case of a proxy not made irrevocable under subsection (d), the death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment.

(f) An appointment made irrevocable under subsection (d) becomes revocable when the interest with which it is coupled is extinguished.

(g) A transferee for value of the membership subject to an irrevocable appointment may revoke the appointment if the transferee did not know of its existence when such transferee acquired the membership, and the existence of the irrevocable appointment was not noted conspicuously on the document or documents representing the membership or the right to transfer the membership.

(h) Subject to § 48-57-208 and to any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment.

(i) Each fiduciary, including such acting as executor, administrator, guardian, committee, agent, or trustee, owning memberships registered in such person's name as fiduciary, or in the name of another for the convenience of the fiduciary, whether the corporation issuing such memberships is foreign or domestic, may, in addition to exercising the voting rights vested in such fiduciary, execute and deliver, or cause to be executed and delivered, a proxy or proxies in accordance with this section to others for the voting of such memberships, but subject always to the following limitations:

(1) If there are two (2) or more fiduciaries acting, the proxy shall be executed by, and voting instructions shall be issued by, agreement of all fiduciaries or a majority of them, and in the event of failure to obtain a majority, each of the fiduciaries shall vote the number of memberships held by the fiduciaries divided by the number of fiduciaries; and

(2) In the event the rights, manner or method of voting or the purpose to be accomplished is fixed by the instrument or instruments appointing the fiduciaries, the directions therein shall govern.



§ 48-57-206 - Voting for directors -- Cumulative voting.

(a) Unless otherwise provided in the charter or the bylaws, directors are elected by a plurality of the votes cast by the members entitled to vote in the election at a meeting at which a quorum is present.

(b) Members do not have a right to cumulate their votes for directors unless the charter or the bylaws so provide.

(c) If the charter or the bylaws provide for cumulative voting by members, members may so vote, by multiplying the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote, and cast the product for a single candidate or distribute the product among two (2) or more candidates.

(d) Members otherwise entitled to vote cumulatively may not vote cumulatively at a particular meeting unless:

(1) The meeting notice or statement accompanying the notice states conspicuously that cumulative voting is authorized; or

(2) A member who has the right to cumulate the member's votes gives notice during the meeting and before the vote is taken of the member's intent to cumulate votes, and if one (1) member gives this notice, all other members participating in the election are entitled to cumulate their votes without giving further notice.

(e) Members may not cumulatively vote if the directors and members are identical.



§ 48-57-207 - Other methods of electing directors.

A corporation may provide in its charter or bylaws for election of directors by members or delegates:

(1) On the basis of chapter or other organizational unit;

(2) By region or other geographic unit;

(3) By preferential voting; or

(4) By any other reasonable method.



§ 48-57-208 - Corporation's acceptance of votes.

(a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member.

(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the record name of a member, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member if:

(1) The member is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3) The name signed purports to be that of a receiver or trustee in bankruptcy of the member, and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(4) The name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the member and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the member has been presented with respect to the vote, consent, waiver, or proxy appointment; or

(5) Two (2) or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one (1) of the coholders and the person signing appears to be acting on behalf of all the coholders.

(c) The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has a reasonable basis for doubt about the validity of the signature or about the signatory's authority to sign for the member.

(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

(f) The grounds for acceptance of votes set out in subsection (b) do not constitute the exclusive basis on which a corporation may accept votes.



§ 48-57-209 - Inspectors.

(a) A corporation with members may appoint one (1) or more inspectors to act at a meeting of members and make a report in the form of a document of the inspectors' determinations. Each inspector shall execute the duties of inspector impartially and according to the best of the inspector's ability.

(b) The inspectors shall:

(1) Ascertain the number of members and their voting power;

(2) Determine the members present at a meeting;

(3) Determine the validity of proxies and ballots;

(4) Count all votes; and

(5) Determine the result.

(c) An inspector may, but need not, be a director, member, officer, or employee of the membership corporation. A person who is a candidate for office to be filled at the meeting shall not be an inspector.






Part 3 - Voting Agreements

§ 48-57-301 - Voting agreements.

(a) An agreement between two (2) or more members, if in writing and signed by the parties thereto, may provide the manner in which the parties to the agreement will exercise their voting rights. Nothing in this subsection (a) shall impair the right of the corporation to treat the members of record as entitled to exercise their voting rights.

(b) No written agreement to which all or less than all the members have actually assented, whether embodied in the charter or bylaws or in any agreement in writing signed by all the parties thereto, which agreement relates to any phase of the affairs of the corporation, whether to its management or otherwise, shall be invalid as between the parties thereto on the ground that it is an attempt by the parties thereto to restrict the discretion of the board of directors in its management of the corporation or to treat the corporation as if it were a partnership or to arrange their relationships in a manner that would be appropriate only between parties.

(c) The duration of any agreement permitted by subsection (a) shall not exceed twenty (20) years. Failure to state a period of duration or stating a period of duration in excess of twenty (20) years shall not invalidate the agreement, but in either case the period of duration of the agreement shall be twenty (20) years. Any such agreement shall be renewable at any time before the expiration of such twenty-year period by agreement of all members bound thereby at the date of renewal.

(d) A transferee of a membership in a corporation whose members have entered into an agreement authorized by subsection (a) or (b) shall be bound by such agreement or any renewal of such agreement authorized by subsection (c) if the transferee takes the membership with notice thereof. A transferee shall be deemed to have notice of any such agreement or any such renewal if the existence thereof is noted on the face or the back of the certificate representing such membership.

(e) The effect of any agreement authorized by subsection (b) or any renewal thereof authorized by subsection (c) shall be to relieve the directors and impose upon the members assenting thereto the liability for managerial acts or omissions that is imposed on directors by law, to the extent that and so long as the discretion or powers of the board of directors, in its management of corporate affairs, are controlled by any such agreement.

(f) A voting agreement created under this section is specifically enforceable, except that a voting agreement is not enforceable to the extent that enforcement of the agreement would violate the purposes of the corporation with members.









Chapter 58 - Directors and Officers

Part 1 - Board of Directors

§ 48-58-101 - Requirement for and duties of board of directors.

(a) Each corporation must have a board of directors.

(b) Except as provided in chapters 51-68 of this title or subsection (c), all corporate powers shall be exercised by or under the authority of, and the affairs of the corporation managed under the direction of, its board.

(c) The charter of a mutual benefit corporation may authorize a person or persons to exercise some or all of the powers which would otherwise be exercised by a board. To the extent so authorized, any such person or persons shall have the duties and responsibilities of the directors, and the directors shall be relieved to that extent from such duties and responsibilities.

(d) The charter of a public benefit corporation may authorize no less than three (3) individuals to exercise some or all of the powers which would otherwise be exercised by a board. If individuals are authorized to exercise powers pursuant to this subsection (d), any and all such individuals shall have the duties and responsibilities of the directors, and the directors shall be relieved from such duties and responsibilities; provided, however, if the charter of a public benefit corporation that is in existence and not administratively dissolved on July 1, 2014, contains a provision on or before July 1, 2014, that authorizes less than three (3) individuals or an entity or entities to exercise some or all of the powers that would otherwise be exercised by a board, that provision shall remain valid and effective until the first occurrence of one of the following:

(1) The provision is amended or modified to conform with this section;

(2) All individuals authorized to exercise powers of the board cease to serve in such a capacity; or

(3) The dissolution, resignation or removal of all of the entities authorized to exercise powers of the board.



§ 48-58-102 - Qualifications of directors.

All directors must be natural persons. The charter or bylaws may prescribe other qualifications for directors. A director need not be a resident of this state or a member of the corporation unless the charter or bylaws so prescribe.



§ 48-58-103 - Number of directors.

(a) A board of directors must consist of three (3) or more natural persons, with the number specified in or fixed in accordance with the charter or bylaws.

(b) The number of directors may be increased or decreased (but to no fewer than three (3)) from time to time by amendment to, or in the manner prescribed in, the charter or bylaws.



§ 48-58-104 - Election, designation, and appointment of directors.

(a) If the corporation has members, all directors (except the initial directors) shall be elected at the first annual meeting of members, and at each annual meeting thereafter, unless the charter or bylaws provide some other time or method of election, or provide that some of the directors are appointed by some other person or designated.

(b) If the corporation does not have members, all directors (except the initial directors) shall be elected, appointed or designated as provided in the charter or bylaws. If no method of designation or appointment is set forth in the charter or bylaws, the directors (other than the initial directors) shall be elected by the board.



§ 48-58-105 - Terms of directors generally.

(a) The charter or bylaws must specify the terms of directors. Except for designated or appointed directors, the terms of directors may not exceed five (5) years. In the absence of any term specified in the charter or bylaws, the term of each director shall be one (1) year. Directors may be elected for successive terms.

(b) Except in the case of designated or appointed directors, a decrease in the number of directors or term of office does not shorten an incumbent director's term.

(c) Except as provided in the charter or bylaws:

(1) The term of a director filling a vacancy in the office of a director elected by members expires at the next election of directors by members; and

(2) The term of a director filling any other vacancy expires at the end of the unexpired term which such director is filling.

(d) Despite the expiration of a director's term, the director continues to serve until a successor is elected, designated or appointed and qualifies, or until there is a decrease in the number of directors.



§ 48-58-106 - Staggered terms for directors.

The charter or bylaws may provide for dividing the total number of directors into groups and staggering the terms of directors. The terms of office of the several groups need not be uniform.



§ 48-58-107 - Resignation of directors.

(a) A director may resign at any time by delivering written notice to the board of directors, its chair or president, or to the corporation.

(b) A resignation is effective when the notice is effective unless the notice specifies a later effective date. If a resignation is made effective at a later date, the board may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.



§ 48-58-108 - Removal of directors elected by members or directors.

(a) The members may remove one (1) or more directors elected by them with or without cause, unless the charter provides that directors may be removed only for cause. The charter or bylaws may specify what constitutes cause for removal.

(b) If a director is elected by a class, chapter or other organizational unit or by region or other geographic grouping, the director may be removed only by the members of that class, chapter, unit or grouping.

(c) Except as provided in subsection (i), a director may be removed under subsection (a) or (b) only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.

(d) If cumulative voting is authorized, a director may not be removed if the number of votes, or if the director was elected by a class, chapter, unit or grouping of members, the number of votes of that class, chapter, unit or grouping, sufficient to elect the director under cumulative voting is voted against the director's removal.

(e) A director elected by members may be removed by the members only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one (1) of the purposes, of the meeting is removal of the director.

(f) In computing whether a director is protected from removal under subsections (b)-(d), it should be assumed that the votes against removal are cast in an election for the number of directors of the class to which the director to be removed belonged on the date of that director's election.

(g) An entire board of directors may be removed under subsections (a)-(e).

(h) The board of directors of a corporation may remove a director without cause who has been elected by the board by the vote of two thirds (2/3) of the directors then in office or such greater number as is set forth in the charter or bylaws.

(i) If at the beginning of a director's term on the board, the charter or bylaws provide that the director may be removed for missing a specified number of board meetings, the board may remove the director for failing to attend the specified number of meetings. The director may be removed only if a majority of the directors then in office vote for the removal.



§ 48-58-109 - Removal of designated or appointed directors.

(a) A designated director may be removed by an amendment to the charter or bylaws deleting or changing the designation.

(b) Except as otherwise provided in the articles or bylaws, an appointed director may be removed without cause by the person appointing the director. The person removing the director shall do so by giving written notice of the removal to the director and either the presiding officer of the board or the corporation's president or secretary. A removal is effective when the notice is effective unless the notice specifies a future effective date.



§ 48-58-110 - Removal of directors by judicial proceeding.

(a) Any court of record having equity jurisdiction in the county where a corporation's principal office (or if none in this state, its registered office) is located may remove any director of the corporation from office in a proceeding commenced either by the corporation, its members holding at least ten percent (10%) of the voting power of any class or the attorney general and reporter in the case of a public benefit corporation if the court finds that:

(1) The director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation, or a final judgment has been entered finding that the director has violated a duty set forth in part 3 of this chapter; and

(2) Removal is in the best interest of the corporation.

(b) The court that removes a director may bar the director from serving on the board for a period prescribed by the court.

(c) If members or the attorney general and reporter commence a proceeding under subsection (a), the corporation shall be made a party defendant.

(d) If a public benefit corporation or its members commence a proceeding under subsection (a), they shall give the attorney general and reporter written notice of the proceeding.



§ 48-58-111 - Vacancy on board.

(a) Unless the charter or bylaws provide otherwise, and except as provided in subsections (b) and (c), if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors or a vacancy resulting from a removal with or without cause:

(1) The members, if any, may fill the vacancy. If the vacant office was held by a director elected by a class, chapter or other organizational unit or by region or other geographic grouping, only members of that class, chapter, unit or grouping are entitled to vote to fill the vacancy if it is filled by the members;

(2) The board of directors may fill the vacancy; or

(3) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b) Unless the charter or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

(c) If a vacant office was held by a designated director, the vacancy shall be filled as provided in the charter or bylaws. In the absence of an applicable charter or bylaw provision, the vacancy may not be filled by the board.

(d) A vacancy that will occur at a specific later date (by reason of a resignation effective at a later date under § 48-58-107(b) or otherwise) may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.



§ 48-58-112 - Compensation of directors.

Unless the charter or bylaws provide otherwise, the board of directors may fix the compensation of directors.






Part 2 - Meetings and Action of Board

§ 48-58-201 - Regular and special meetings.

(a) If the time and place of a directors' meeting is fixed by the bylaws or the board, the meeting is a regular meeting. All other meetings are special meetings.

(b) A board of directors may hold regular or special meetings in or out of this state. Unless the charter or bylaws otherwise provide, special meetings of the board of directors may be called by the presiding officer of the board, the president, or any two (2) directors.

(c) Unless the charter or bylaws provide otherwise, a board may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.



§ 48-58-202 - Action without meeting.

(a) Unless the charter or bylaws provide otherwise, action required or permitted by chapters 51-68 of this title to be taken at a board of directors' meeting may be taken without a meeting. If all directors consent to taking such action without a meeting, the affirmative vote of the number of directors that would be necessary to authorize or take such action at a meeting is the act of the board. The action must be evidenced by one (1) or more written consents describing the action taken, signed by each director, and included in the minutes filed with the corporate records reflecting the action taken.

(b) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.

(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.



§ 48-58-203 - Notice of meetings.

(a) Unless the charter, bylaws or subsection (c) provide otherwise, regular meetings of the board may be held without notice.

(b) Unless the charter, bylaws or subsection (c) provide otherwise, special meetings of the board must be preceded by at least two (2) days' notice to each director of the date, time, and place, but not the purpose, of the meeting.

(c) In corporations without members, any board action to remove a director or to approve a matter, which would require approval by the members if the corporation had members, shall not be valid unless each director is given at least seven (7) days' written notice that the matter will be voted upon at a directors' meeting or unless notice is waived pursuant to § 48-58-204.

(d) Notice of an adjourned meeting need not be given if the time and place to which the meeting is adjourned are fixed at the meeting at which the adjournment is taken and if the period of adjournment does not exceed one (1) month in any one (1) adjournment.



§ 48-58-204 - Waiver of notice.

(a) A director may waive any notice required by chapters 51-68 of this title, the charter or bylaws before or after the date and time stated in the notice. Except as provided in subsection (b), the waiver must be in the form of a document, signed by the director entitled to the notice, and filed with the minutes or the corporate records.

(b) A director's attendance at or participation in a meeting waives any required notice of the meeting unless the director at the beginning of the meeting (or promptly upon the director's arrival) objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.



§ 48-58-205 - Quorum and voting.

(a) Except as otherwise provided in chapters 51-68 of this title, the charter or bylaws, a quorum of a board of directors consists of a majority of the directors in office immediately before a meeting begins. In no event may the charter or bylaws authorize a quorum of fewer than the greater of one third (1/3) of the number of directors in office or two (2) directors. When a quorum is once present to organize a meeting, a meeting may be later adjourned despite the absence of a quorum caused by the subsequent withdrawal of any of those present.

(b) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board unless chapters 51-68 of this title, the charter or bylaws require the vote of a greater number of directors.

(c) A director who is present at a meeting of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

(1) The director objects at the beginning of the meeting (or promptly upon the director's arrival) to holding it or transacting business at the meeting;

(2) The director's dissent or abstention from the action taken is entered in the minutes of the meeting; or

(3) The director delivers notice in the form of a document of the director's dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.



§ 48-58-206 - Committees.

(a) Unless the charter or bylaws provide otherwise, a board of directors may create one (1) or more committees of the board. A committee may consist of one (1) natural person. Except as provided in § 48-58-703, members of committees of the board of directors may be members of the board of directors or other natural persons, and they shall serve at the pleasure of the board of directors.

(b) The creation of a committee and appointment of members to it must be approved by the greater of:

(1) A majority of all the directors in office when the action is taken; or

(2) The number of directors required by the charter or bylaws to take action under § 48-58-205.

(c) Sections 48-58-201 -- 48-58-205, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board, apply to committees of the board and their members as well.

(d) To the extent specified by the board of directors or in the charter or bylaws, each committee of the board may exercise the board's authority under § 48-58-101.

(e) A committee may not, however:

(1) Authorize distributions;

(2) Approve or recommend to members dissolution, merger or the sale, pledge or transfer of all or substantially all of the corporation's assets;

(3) Elect, appoint or remove directors or fill vacancies on the board or on any of its committees; or

(4) Adopt, amend or repeal the charter or bylaws.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in § 48-58-301.

(g) The board of directors may appoint one (1) or more directors as alternate members of any committee to replace any absent or disqualified committee member during the member's absence or disqualification.

(h) The corporation may create or authorize the creation of one (1) or more advisory committees whose members need not be directors. An advisory committee is not a committee of the board and may not exercise any of the powers of the board.






Part 3 - Standards of Conduct

§ 48-58-301 - General standards for directors.

(a) A director shall discharge all duties as a director, including duties as a member of a committee:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner the director reasonably believes to be in the best interests of the corporation.

(b) In discharging such duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One (1) or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, public accountants or other persons as to matters the director reasonably believes are within the person's professional or expert competence;

(3) A committee of the board of directors of which the director is not a member, as to matters within its jurisdiction, if the director reasonably believes the committee merits confidence; or

(4) One (1) or more volunteers of the corporation whom the director reasonably believes to be reliable and competent in the matters presented.

(c) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d) A director is not liable for any action taken as a director or any failure to take action, if the director performed the duties of the office in compliance with this section, or if the director is immune from suit under § 48-58-601.

(e) A director shall not be deemed to be a trustee with respect to the corporation or with respect to any property held or administered by the corporation, including without limitation, property that may be subject to restrictions imposed by the donor or transferor of such property.

(f) In discharging board or committee duties a director must disclose, or cause to be disclosed, to the other board or committee members information not already known by the other board or committee members but known by the director to be material to the discharge of their decision-making or oversight functions, except that disclosure is not required to the extent that the director reasonably believes that doing so would violate a duty imposed by law, a legally enforceable obligation of confidentiality, or a professional ethics rule.

(g) A director may rely, in the case of a corporation engaged in religious activity, on religious authorities, religious leaders or other persons whose positions or duties the director reasonably believes justify reliance and confidence and whom the director believes to be reliable and competent in the matters presented.



§ 48-58-302 - Personal liability of director -- Enforcement.

(a) Unless the director complies with the applicable standards of conduct described in § 48-58-301, a director who votes for or assents to a distribution made in violation of chapters 51-68 of this title or the charter is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating chapters 51-68 of this title or the charter.

(b) A director held liable for an unlawful distribution under subsection (a) is entitled to contribution from:

(1) Every other director who voted for or assented to the distribution without complying with the applicable standards of conduct described in § 48-58-301; and

(2) Each person who received an unlawful distribution for the amount of the distribution, whether or not the person receiving the distribution knew it was made in violation of chapters 51-68 of this title or the charter.

(c) A proceeding to enforce:

(1) The liability of a director under subsection (a) is barred unless it is commenced within two (2) years after the liability of such director has been finally adjudicated; and

(2) Contribution or recoupment under subsection (b) is barred unless it is commenced within one (1) year after the liability of the claimant has been finally adjudicated.

(d) Commencement of actions described in § 48-58-601 shall be governed by such section.



§ 48-58-303 - Loans to or guarantees for directors and officers.

(a) A corporation may not lend money to or guarantee the obligation of a director or officer of the corporation.

(b) This section does not apply to loans and guarantees authorized or permitted by any other statute that regulates any special class of corporation.

(c) This section does not apply to:

(1) Advances to pay reimbursable expenses reasonably expected to be incurred by a director or officer;

(2) Advances to pay premiums on life insurance if the advance is secured by the cash value of the policy;

(3) Advances pursuant to part 5 of this chapter;

(4) Loans or advances pursuant to employee benefit plans; or

(5) Loans to pay relocation expenses.

(d) Neither a sale on credit in the ordinary course of business nor a life insurance policy loan shall be subject to the restrictions of this section.

(e) The fact that a loan or guarantee is made in violation of this section does not affect the borrower's liability on the loan.



§ 48-58-304 - [Repealed.]

HISTORY: Acts 1987, ch. 242, § 8.33; repealed by Acts 2014, ch. 899, § 41, effective January 1, 2015.






Part 4 - Officers

§ 48-58-401 - Required officers.

(a) A corporation has the officers described in its bylaws or designated by its board of directors in accordance with the bylaws; provided, that every corporation shall have a president and a secretary. Unless the charter or bylaws provide otherwise, officers shall be elected or appointed by the board of directors.

(b) A duly appointed officer may appoint one (1) or more officers or assistant officers if authorized by the bylaws or the board of directors.

(c) The bylaws or the board of directors shall delegate to one (1) of the officers responsibility for preparing minutes of the directors' and members' meetings and for authenticating records of the corporation.

(d) The same individual may simultaneously hold more than one (1) office in a corporation, except the offices of president and secretary.



§ 48-58-402 - Duties of officers.

Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties and authority of other officers.



§ 48-58-403 - Standards of conduct for officers.

(a) An officer with discretionary authority shall discharge all duties under that authority:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner the officer reasonably believes to be in the best interests of the corporation.

(b) In discharging such duties, an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One (1) or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

(2) Legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence.

(c) The duty of an officer includes the obligation to inform:

(1) The superior officer to whom, or the board of directors or the committee thereof to which, the officer reports, of information about the affairs of the nonprofit corporation known to the officer, within the scope of the officer's functions and known to the officer to be material to the superior officer, board or committee; and

(2) The officer's superior officer, or another appropriate person within the nonprofit corporation, or the board of directors, or a committee thereof, of any action or probable material violation of law involving the corporation or material breach of duty to the corporation by an officer, employee, or agent of the corporation, that the officer believes has occurred or is likely to occur.

(d) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(e) An officer is not liable for any action taken as an officer or any failure to take any action, if the officer performed the duties of office in compliance with this section.



§ 48-58-404 - Resignation and removal of officers.

(a) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is effective unless the notice specifies a later effective date. If a resignation is made effective at a later date and the corporation accepts the later effective date, its board of directors may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.

(b) A board may remove any officer at any time with or without cause and any officer or assistant officer, if appointed by another officer, may likewise be removed by such officer.



§ 48-58-405 - Contract rights of officers -- Removal.

(a) The appointment of an officer does not itself create contract rights.

(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.

(c) Except as provided in the charter or bylaws, an officer may be removed at any time with or without cause by the appointing officer unless the board provides otherwise. In this section, "appointing officer" means the officer (including any successor to that officer) who appointed the officer resigning or being removed.



§ 48-58-406 - Release or assignment of life insurance on officers.

When a corporation, organized under the laws of this state, has caused or shall cause to be insured the life of any director, officer, agent, or employee, or when such corporation is named as a beneficiary in or assignee of any policy of life insurance, due authority to effect, assign, release, relinquish, convert, surrender, change the beneficiary, or to take any other action with reference to such insurance shall be sufficiently evidenced to the insurance company by a written statement to that effect, signed by the president or secretary or other corresponding officer of such corporation. Such statement shall be binding upon such corporation, and any act done or suffered to be done by it upon the faith thereof shall protect the insurance company concerned, without further inquiry into the validity of the corporate authority or the regularity of the corporate proceedings. No person shall be disqualified, by reason of interest in the subject matter, from acting as a director or as a member of the executive committee of such corporation, on any corporate procedure touching such insurance.






Part 5 - Indemnification

§ 48-58-501 - Part definitions.

In this part:

(1) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction;

(2) "Director" means an individual who is or was a director of a corporation, is or was a member of a committee of the board, or an individual who, while a director of a corporation or an individual serving on a committee of the board, is or was serving at the corporation's request as a director, member of a committee of the board, officer, partner, trustee, employee, or agent of another foreign or domestic for-profit or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on or otherwise involve services by the director to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the contract requires otherwise, the estate or personal representative of a director;

(3) "Expenses" include counsel fees;

(4) "Liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses actually incurred with respect to a proceeding;

(5) "Official capacity" means:

(A) When used with respect to a director, the office of director in a corporation; and

(B) When used with respect to an individual other than a director, as contemplated in § 48-58-507, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation. "Official capacity" does not include service for any other foreign or domestic profit or nonprofit corporation or any partnership, joint venture, trust, employee benefit plan, or other enterprise;

(6) "Party" includes an individual who was, is, or is threatened to be made, a named defendant or respondent in a proceeding; and

(7) "Proceeding" means any threatened, pending, or completed action, suit or proceeding whether civil, criminal, administrative, or investigative and whether formal or informal.



§ 48-58-502 - Authority to indemnify.

(a) Except as provided in subsection (d), a corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:

(1) The individual's conduct was in good faith; and

(2) The individual reasonably believed:

(A) In the case of conduct in the individual's official capacity with the corporation, that the individual's conduct was in its best interest; and

(B) In all other cases, that the individual's conduct was at least not opposed to its best interests; and

(3) In the case of any criminal proceeding, the individual had no reasonable cause to believe the individual's conduct was unlawful.

(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in, and beneficiaries of, the plan is conduct that satisfies the requirements of subdivision (a)(2)(B).

(c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(d) A corporation may not indemnify a director under this section:

(1) In connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation;

(2) In connection with any other proceeding charging improper personal benefit to the director, whether or not involving action in the director's official capacity, in which the director was adjudged liable on the basis that personal benefit was improperly received by the director;

(3) For any breach of the director's duty of loyalty to the corporation or its members;

(4) For acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or

(5) Under § 48-58-302.



§ 48-58-503 - Mandatory indemnification.

Unless limited by its charter, a corporation shall indemnify a director to the extent the director was successful, on the merits or otherwise, or who is immune from suit under § 48-58-601, in the defense of any proceeding to which the director was a party because the director is or was a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding.



§ 48-58-504 - Advance for expenses.

(a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

(1) The director furnishes the corporation a document of the director's good faith belief that the director has met the standard of conduct described in § 48-58-502 or is immune from suit under § 48-58-601;

(2) The director furnishes the corporation a document, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director is not entitled to indemnification; and

(3) A determination is made that the facts then known to those making the determination would not preclude indemnification under this part.

(b) The undertaking required by subdivision (a)(2) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(c) Determinations and authorizations of payments under this section shall be made in the manner specified in § 48-58-506.



§ 48-58-505 - Court-ordered indemnification.

Unless a corporation's charter provides otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court, after giving any notice the court considers necessary, may order indemnification in the amount it considers proper if it determines the director is:

(1) Entitled to mandatory indemnification under § 48-58-503, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or

(2) Fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in § 48-58-502(a) or was adjudged liable as described in § 48-58-502(d), but, if the director was adjudged so liable, indemnification is limited to reasonable expenses incurred.



§ 48-58-506 - Determination and authorization of indemnification.

(a) A corporation may not indemnify a director who is not a qualified director under § 48-58-502 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in § 48-58-502.

(b) The determination shall be made by:

(1) The board of directors by majority vote of a quorum consisting of directors whether or not at the time are parties to the proceeding;

(2) If a quorum cannot be obtained under subdivision (b)(1), majority vote of a committee duly designated by the board of directors (in which designation directors who are parties may participate), consisting solely of two (2) or more directors not at the time parties to the proceedings;

(3) Independent special legal counsel:

(A) Selected by the board of directors or its committee in the manner prescribed in subdivision (b)(1) or (b)(2); or

(B) If a quorum of the board cannot be obtained under subdivision (b)(1) and a committee cannot be designated under subdivision (b)(2), selected by majority vote of the full board of directors (in which selection directors who are parties may participate); or

(4) The members, but directors who are at the time parties to the proceeding may not vote on the determination; or

(5) Qualified directors as provided in § 48-58-703.

(c) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by independent special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subdivision (b)(3) to select counsel.



§ 48-58-507 - Indemnification of officers, employees, and agents.

Unless a corporation's charter provides otherwise:

(1) An officer of the corporation who is not a director is entitled to mandatory indemnification under § 48-58-503, and is entitled to apply for court-ordered indemnification under § 48-58-505 in each case, to the same extent as a director;

(2) The corporation may indemnify and advance expenses under this part to an officer, employee, or agent of the corporation who is not a director to the same extent as to a director; and

(3) A corporation may also indemnify and advance expenses to an officer, employee, or agent who is not a director to the extent, consistent with public policy, that may be provided by its charter, bylaws, general or specific action of its board of directors, or contract.



§ 48-58-508 - Insurance.

A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by the individual in that capacity or arising from the individual's status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify the individual against the same liability under § 48-58-502 or § 48-58-503.



§ 48-58-509 - Applicability of part.

(a) (1) The indemnification and advancement of expenses granted pursuant to, or provided by, chapters 51-68 of this title shall not be deemed exclusive of any other rights to which a director or officer seeking indemnification or advancement of expenses may be entitled, whether contained in chapters 51-68 of this title, the charter, or the bylaws or, when authorized by such charter or bylaws, in a resolution of members, a resolution of directors, or an agreement providing for such indemnification; provided, that no indemnification may be made to or on behalf of any director or officer if a judgment or other final adjudication adverse to the director or officer establishes the director's or officer's liability:

(A) For any breach of the duty of loyalty to the corporation or its members;

(B) For acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

(C) For a director's or officer's conflicting interest transaction under part 7 of this chapter; or

(D) Under § 48-58-302.

(2) Nothing contained in chapters 51-68 of this title shall affect any rights to indemnification to which corporate personnel, other than directors and officers, may be entitled by contract or otherwise under law. If the charter limits indemnification or advancement for expenses, indemnification and advancement for expenses are valid only to the extent consistent with the charter.

(b) This part does not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with appearing as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to the proceeding.

(c) This part does not limit a corporation's power to indemnify, advance expenses to, or provide or maintain insurance on behalf of an employee, agent, or volunteer.






Part 6 - Limitation of Actions and Immunity

§ 48-58-601 - Limitation of and immunity from actions for breach of fiduciary duty.

(a) Any action alleging breach of fiduciary duties by directors or officers, including alleged violations of the standards established in § 48-58-301, §§ 48-58-701 -- 48-58-704, or § 48-58-403, must be brought within one (1) year from the date of such breach or violation. In the event the alleged breach or violation is not discovered nor reasonably should have been discovered within that one-year period, the period of limitation shall be one (1) year from the date such was discovered or reasonably should have been discovered. In no event shall any such action be brought more than three (3) years after the date on which the breach or violation occurred, except where there is fraudulent concealment on the part of the defendant, in which case the action shall be commenced within one (1) year after the alleged breach or violation is, or should have been, discovered.

(b) The general assembly finds and declares that the services of nonprofit boards are critical to the efficient conduct and management of the public and charitable affairs of the citizens of this state. Members of such nonprofit boards must be permitted to operate without concern for the possibility of litigation arising from the discharge of their duties as policy makers.

(c) All directors, trustees or members of the governing bodies of nonprofit cooperatives, corporations, clubs, associations and organizations described in subsection (d), whether compensated or not, shall be immune from suit arising from the conduct of the affairs of such cooperatives, corporations, clubs, associations or organizations. Such immunity from suit shall be removed when such conduct amounts to willful, wanton or gross negligence. Notwithstanding other provisions of this subsection (c) to the contrary, all directors, trustees or members of the governing bodies of nonprofit cemetery corporations, associations and organizations referred to in subdivision (d)(6) shall be immune from personal liability only if such cemetery corporations, associations or organizations carry liability insurance coverage in an amount to be determined by the department of commerce and insurance; provided, that such requirement shall not apply in any county having a population of not less than six thousand (6,000) nor more than six thousand one hundred twenty-five (6,125) according to the 1980 federal census or any subsequent federal census. Nothing in chapters 51-68 of this title shall be construed to grant immunity to the nonprofit cooperative, corporation, association or organization.

(d) Subsection (c) shall apply to the following:

(1) Electric membership corporations organized under former title 65, chapter 24 [repealed];

(2) Electric cooperatives organized under title 65, chapter 25, part 2;

(3) Nonprofit corporations, associations and organizations which are exempt from federal income taxation under § 501(c)(3) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 501(c)(3), as amended;

(4) Not-for-profit civic leagues or organizations which are exempt from federal income taxation under § 501(c)(4) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c)(4), as amended;

(5) Nonprofit corporations, associations and organizations which are exempt from federal income taxation under § 501(c)(6) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 501(c)(6), as amended;

(6) Not-for-profit cemetery corporations, associations and organizations which are exempt from federal income taxation under § 501(c)(13) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(13), as amended;

(7) Not-for-profit agricultural or horticultural organizations which are exempt from federal income taxation under § 501(c)(5) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 501(c)(5), as amended;

(8) Nonprofit corporations, associations and organizations that are exempt from federal income taxation under § 115 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 115, as amended;

(9) Telephone cooperatives organized or, by virtue of conversion or otherwise, operating under title 65, chapter 29;

(10) Public broadcast stations, as defined in 47 U.S.C. § 397(6);

(11) Workers' compensation self-insurers pools established in compliance with § 50-6-405(c), by ten (10) or more employers of the same trade or professional association if such trade or professional association is exempt from federal taxation under § 501(c)(6) of the Internal Revenue Code, codified in 26 U.S.C., § 501(c)(6);

(12) Not-for-profit corporations or associations which are exempt from federal income taxation under Internal Revenue Code of 1954, § 501(c)(7), codified in 26 U.S.C. § 501(c)(7), as amended, but only if general liability insurance in a reasonable amount is carried by or on behalf of any such club; and

(13) Workers' compensation self-insurance pooling arrangements between municipal electric systems and rural electric cooperatives established in compliance with title 50, chapter 6, part 7.

(e) In order for the immunity granted by subsection (c) to apply to workers' compensation self-insurers, such insurers must notify in writing each participating employer and applicant for membership in such self-insurance pool of the immunity from liability granted by this section to the directors, trustees or members of the governing bodies of such nonprofit organization. Notification of such immunity shall be given each time an employer makes application for membership in the pool.






Part 7 - Director's or Officer's Conflicting Interest Transactions

§ 48-58-701 - Part definitions.

As used in this part:

(1) "Control" or "controlled by" means:

(A) Having the power, directly or indirectly, to elect or remove a majority of the members of the board of directors or other governing body of an entity, whether through the ownership of voting memberships, voting rights or interests, by contract, or otherwise; or

(B) Being subject to a majority of the risk of loss from the entity's activities or entitled to receive a majority of the entity's residual returns;

(2) "Director's or officer's conflicting interest transaction" means a transaction effected or proposed to be effected by the corporation (or by an entity controlled by the corporation):

(A) To which, at the relevant time, the director or officer is a party;

(B) Respecting which, at the relevant time, the director or officer had knowledge and a material financial interest known to the director or officer; or

(C) Respecting which, at the relevant time, the director or officer knew that a related person was a party or had a material financial interest;

(3) "Fair to the corporation" means, for purposes of § 48-58-702(b)(3), that the transaction as a whole was beneficial to the corporation, taking into appropriate account whether it was:

(A) Fair in terms of the director's or officer's dealings with the corporation; and

(B) Comparable to what might have been obtainable in an arm's length transaction, given the consideration paid or received by the corporation;

(4) "Material financial interest" means a financial interest in a transaction that would reasonably be expected to impair the objectivity of the director's or officer's judgment when participating in action on the authorization of the transaction;

(5) "Material relationship" means a familial, financial, professional, employment or other relationship that would reasonably be expected to impair the objectivity of the director's judgment when participating in the action to be taken;

(6) (A) "Qualified director" means a director who, at the time action is to be taken under § 48-58-703, is not a director:

(i) As to whom the transaction is a director's or officer's conflicting interest transaction; or

(ii) Who has a material relationship with another director as to whom the transaction is a director's or officer's conflicting interest transaction;

(B) The presence of one (1) or more of the following circumstances shall not automatically prevent a director from being a qualified director:

(i) Nomination or election of the director to the current board by any director who is not a qualified director with respect to the matter (or by any person that has a material relationship with that director), acting alone or participating with others; or

(ii) Service as a director of another corporation of which a director who is not a qualified director with respect to the matter (or any individual who has a material relationship with that director), is or was also a director;

(7) "Related person" means:

(A) The director's or officer's spouse;

(B) A child, stepchild, grandchild, parent, stepparent, grandparent, sibling, stepsibling, half-sibling, aunt, uncle, niece or nephew (or spouse of any thereof) of the director or officer or of the director's or officer's spouse;

(C) An individual living in the same home as the director or officer;

(D) An entity (other than the corporation or an entity controlled by the corporation) controlled by the director or officer or any person specified in subdivisions (7)(A)-(C);

(E) A domestic or foreign:

(i) Business or nonprofit corporation (other than the corporation or an entity controlled by the corporation) of which the director or officer is a director but only with respect to a transaction or proposed transaction to which the corporation and the other business or nonprofit corporation are parties or proposed parties and that is a transaction or proposed transaction that is or should be considered by the board of directors of the corporation;

(ii) Unincorporated entity of which the director or officer is a general partner or a member of the governing body; or

(iii) Individual, trust or estate for whom or of which the director or officer is a trustee, guardian, personal representative or like fiduciary; or

(F) A person that is or an entity that is controlled by an employer of the director or officer;

(8) "Relevant time" means:

(A) The time at which directors' action respecting the transaction is taken in compliance with § 48-58-703; or

(B) If the transaction is not brought before the board of directors of the corporation (or its committee) for action under § 48-58-703, at the time the corporation (or an entity controlled by the corporation) becomes legally obligated to consummate the transaction; and

(9) "Required disclosure" means disclosure of:

(A) The existence and nature of the director's or officer's conflicting interest; and

(B) All facts known to the director or officer respecting the subject matter of the transaction that a director or officer free of such conflicting interest would reasonably believe to be material in deciding whether to proceed with the transaction.



§ 48-58-702 - Conflicting interest transaction may be subject of equitable relief or give rise to damages award or sanctions -- Circumstances when conflicting interest transaction may not be subject of equitable relief or give rise to damages award or sanctions.

(a) A transaction effected or proposed to be effected by the corporation (or by an entity controlled by the corporation) may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against a director or officer of the corporation, in a proceeding by a member or by or in the right of the corporation, on the ground that the director or officer has an interest respecting the transaction, if it is not a director's or officer's conflicting interest transaction.

(b) A director's or officer's conflicting interest transaction may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against a director or officer of the corporation, in a proceeding by a member or by or in the right of the corporation, on the ground that the director or officer has an interest respecting the transaction, if:

(1) Directors' action respecting the transaction was taken in compliance with § 48-58-703 at any time;

(2) Member's action respecting the transaction was taken in compliance with § 48-58-704 at any time;

(3) The transaction, judged according to the circumstances at the relevant time, is established to have been fair to the corporation; or

(4) Approval of the transaction is obtained from:

(A) The attorney general and reporter; or

(B) A court of record having equity jurisdiction in an action in which the attorney general and reporter is joined as party.



§ 48-58-703 - When director's or officer's action respecting conflicting interest transaction is effective -- Required disclosures -- Quorum.

(a) Directors' action respecting a director's or officer's conflicting interest transaction is effective for purposes of § 48-58-702 if the transaction has been authorized by the affirmative vote of a majority (but no fewer than two (2)) of the qualified directors who voted on the transaction, after required disclosure by the conflicted director or officer of information not already known by such qualified directors, or after modified disclosure in compliance with subsection (b); provided, that:

(1) The qualified directors have deliberated and voted without the participation by any other director; and

(2) Where the action has been taken by a committee, all members of the committee were qualified directors, and either:

(A) The committee was composed of all the qualified directors on the board of directors; or

(B) The members of the committee were appointed by the affirmative vote of a majority of the qualified directors on the board.

(b) Notwithstanding subsection (a), when a transaction is a director's or officer's conflicting interest transaction only because a related person described in § 48-58-701(7)(E) or (7)(F) is a part to or has a material financial interest in the transaction, the conflicted director or officer is not obligated to make required disclosure to the extent that the director or officer reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality, or a professional ethics rule; provided, that the conflicted director or officer discloses to the qualified directors voting on the transaction:

(1) All the information required to be disclosed that is not so violative;

(2) The existence and nature of the director's or officer's conflicting interest; and

(3) The nature of the conflicted director's or officer's duty not to disclose the confidential information.

(c) (1) A majority (but no fewer than two (2)) of all the qualified directors on the board of directors, or on the committee, constitutes a quorum for purposes of action that complies with this section.

(2) Where directors' action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the charter, the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the board of directors or a committee, in which action directors who are not qualified directors may participate.



§ 48-58-704 - When members' action respecting a director's or officer's conflicting interest transaction is effective -- Disclosure of nonqualified memberships -- Quorum -- Procedure for noncompliant member votes.

(a) Members' action respecting a director's or officer's conflicting interest transaction is effective for purposes of § 48-58-702(b)(2) if a majority of the votes cast by the holders of all qualified memberships are in favor of the transaction after:

(1) Notice to members describing the action to be taken respecting the transaction;

(2) Provision to the corporation of the information referred to in subsection (b); and

(3) Communication to the members entitled to vote on the transaction of the information that is the subject of required disclosure, to the extent the information is not known by them.

(b) A director or officer who has a conflicting interest respecting the transaction shall, before the members' vote, inform the secretary or other officer or agent of the corporation authorized to tabulate votes, in writing, of the number of memberships that the director or officer knows are not qualified memberships under subsection (c), and the identity of the holders of those memberships.

(c) For purposes of this section:

(1) "Beneficial member" means the person who is a beneficial owner of a membership interest held by a nominee as the record member;

(2) "Holder" means, and "held by" refers to, memberships held by both a record member and a beneficial member;

(3) "Qualified memberships" means all memberships entitled to be voted with respect to the transaction except for memberships that the secretary or other officer or agent of the corporation authorized to tabulate votes either knows, or under subsection (b) is notified, are held by:

(A) A director or officer who has a conflicting interest respecting the transaction; or

(B) A related person of the director or officer (excluding a person described in § 48-58-701(7)(F)); and

(4) "Record member" means the person in whose name a membership interest is registered in the records of a corporation or the beneficial owner of the membership interest to the extent of the rights granted by a nominee certificate or other document on file with the corporation.

(d) A majority of the votes entitled to be cast by the holders of all qualified memberships constitutes a quorum for purposes of compliance with this section. Subject to subsection (e), members' action that otherwise complies with this section is not affected by the presence of holders, or by the voting, of memberships that are not qualified memberships.

(e) If a member's vote does not comply with subsection (a) solely because of a director's or officer's failure to comply with subsection (b), and if the director or officer establishes that the failure was not intended to influence and did not in fact determine the outcome of the vote, the court may take such action respecting the transaction and the director or officer, and may give such effect, if any, to the members' vote, as the court considers appropriate in the circumstances.

(f) Where members' action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the charter, the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the members, in which action memberships that are not qualified memberships may participate.









Chapter 60 - Amendment of Charter and Bylaws

Part 1 - Amendment of Charter

§ 48-60-101 - Authority to amend.

(a) A corporation may amend its charter at any time to add or change a provision that is required or permitted in the charter or to delete a provision not required in the charter. Whether a provision is required or permitted in the charter is determined as of the effective date of the amendment.

(b) Except as provided in § 48-56-202(b), a member of the corporation does not have a vested property right resulting from any provision in the charter or bylaws.



§ 48-60-102 - Amendment by board of directors.

(a) Unless the charter provides otherwise, a corporation's board of directors may adopt one (1) or more amendments to the corporation's charter without member approval to:

(1) Delete the names and addresses of the initial directors;

(2) Delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the secretary of state;

(3) Designate or change the address of the principal office of the corporation and a mailing address if the United States Postal Service does not deliver to the principal office;

(4) Change the corporate name by substituting the word "corporation," "incorporated," "company," or the abbreviation "corp.," "inc.," "co.," for a similar word or abbreviation in the name, or by adding, deleting or changing a geographical attribution to the name;

(5) Designate the street address and zip code of the corporation's current registered office, the county in which the office is located, and the name of its current registered agent at that office, as required by § 48-68-101(b);

(6) Delete the initial principal office, if an annual report is on file with the secretary of state;

(7) Make any other change expressly permitted by chapters 51-68 of this title to be made by director action without member action;

(8) Restate without change all of the then operative provisions of the charter; or

(9) Extend the duration of the corporation, including perpetual duration, if it was incorporated at a time when limited duration was required by law.

(b) If a corporation has no members, its incorporators, until directors have been chosen, and thereafter its board of directors may adopt one (1) or more amendments to the corporation's charter subject to any approval required pursuant to § 48-60-301. The corporation shall provide notice of any meeting at which an amendment is to be voted upon. The notice shall be in accordance with § 48-58-203. The notice must also state that the purpose, or one (1) of the purposes, of the meeting is to consider a proposed amendment to the charter and contain or be accompanied by a copy or summary of the amendment. The amendment must be approved by a majority of the directors in office at the time the amendment is adopted.



§ 48-60-103 - Amendment by board of directors and members.

(a) Unless chapters 51-68 of this title, the charter, bylaws, the members (acting pursuant to subsection (b)), or the board of directors (acting pursuant to subsection (c)) require a greater vote or voting by class, an amendment to a corporation's charter to be adopted must be approved:

(1) Except as provided in § 48-60-102, by the members by two thirds (2/3) of the votes cast or a majority of the voting power, whichever is less; and

(2) In writing by any person or persons whose approval is required by a provision of the charter authorized by § 48-60-301.

(b) The members may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis.

(c) If the board initiates an amendment to the charter or board approval is required by the charter or bylaws to adopt a charter amendment, the board may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis.

(d) If the board or the members seek to have the amendment approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in writing in accordance with § 48-57-105. The notice must state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e) If the board or the members seek to have the amendment approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.

(f) The board must transmit to the members a recommendation that the members approve the amendment, unless the board makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board must transmit to the members the basis for that determination.



§ 48-60-104 - Voting on amendments by members of a class.

(a) The members of a class are entitled to vote as a class on a proposed amendment to the charter if the amendment would:

(1) Affect the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer of memberships in a manner different than the amendment would affect another class;

(2) Change the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class;

(3) Increase or decrease the number of memberships authorized for that class;

(4) Increase the number of memberships authorized for another class;

(5) Effect an exchange or reclassification, or create the right of exchange, of all or part of the memberships of another class into memberships of the class;

(6) Authorize a new class of memberships; or

(7) Effect a termination of the memberships of that class.

(b) If a class is to be divided into two (2) or more classes as a result of an amendment to the charter, the amendment must be approved by the members of each class that would be created by the amendment.

(c) If a class vote is required to approve an amendment to the charter, the amendment must be approved by the members of the class by two thirds (2/3) of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(d) A class of members is entitled to the voting rights granted by this section although the charter and bylaws provide that the class may not vote on the proposed amendment.



§ 48-60-105 - Articles of amendment.

A corporation amending its charter shall deliver to the secretary of state for filing articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment adopted;

(3) If an amendment provides for an exchange, reclassification, or cancellation of memberships, provisions for implementing the amendment if not contained in the amendment itself;

(4) The date of each amendment's adoption;

(5) If approval of members was not required, a statement to that effect and a statement that the amendment was duly adopted by the incorporators or board of directors;

(6) If approval by members was required, a statement that the amendment was duly adopted by the members; and

(7) A statement as to whether or not approval of the amendment by some person or persons other than the members, the board, or the incorporators is required pursuant to § 48-60-301; and if such approval is required, a statement that the approval was obtained.



§ 48-60-106 - Restated charter.

(a) A corporation's board of directors may restate its charter at any time with or without approval by members or any other person.

(b) The restatement may include one (1) or more amendments to the charter. If the restatement includes an amendment requiring approval by the members or any other person, it shall be adopted as provided in § 48-60-103.

(c) If the restatement includes an amendment requiring approval by members, the board must submit the restatement to the members for their approval.

(d) If the board of directors submits a restatement for member action, the corporation shall notify each member, whether or not entitled to vote, of the proposed members' meeting in accordance with § 48-57-105. The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the charter.

(e) If the board seeks to have the restatement approved by the members by written ballot or written consent, the material soliciting the approval shall contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the charter.

(f) A restatement requiring approval by the members must be approved by the same vote as a charter amendment under § 48-60-103.

(g) If the restatement includes an amendment requiring approval pursuant to § 48-60-301, the board must submit the restatement for such approval.

(h) A corporation restating its charter shall deliver to the secretary of state the restated charter, setting forth the name of the corporation and the text of the restated charter, together with a certificate setting forth:

(1) Whether the restatement contains an amendment to the charter requiring approval by the members or any person other than the board of directors and, if it does not, that the board of directors adopted the restatement; or

(2) If the restatement contains an amendment to the charter requiring approval by the members, the information required by § 48-60-105; and

(3) If the restatement contains an amendment to the charter requiring approval by a person whose approval is required pursuant to § 48-60-301, a statement that such approval was obtained.

(i) If the restatement contains an amendment to the charter, it shall be designated in the heading as an "Amended and Restated Charter."

(j) The restated charter must contain all the requirements of a charter as set out in § 48-52-102(a) unless the corporation is exempt from any of those requirements pursuant to § 48-68-101(b).

(k) A duly adopted restated charter supersedes the original charter and all prior amendments thereto.

(l) The secretary of state may certify a restated charter as the charter currently in effect, without including the certificate information required by subsection (h).



§ 48-60-107 - Amendment of charter pursuant to reorganization.

(a) A corporation's charter may be amended without action by the board of directors, members or any other person pursuant to § 48-60-301 to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under the authority of a law of the United States if the charter after amendment contains only provisions required or permitted by § 48-52-102.

(b) The individual or individuals designated by the court shall deliver to the secretary of state for filing articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment approved by the court;

(3) The date of the court's order or decree approving the articles of amendment;

(4) The title of the reorganization proceeding in which the order or decree was entered; and

(5) A statement that the court had jurisdiction of the proceeding under federal statute.

(c) This section does not apply after entry of a final decree in the reorganization proceedings, even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



§ 48-60-108 - Effect of amendment.

(a) Except as provided in subsections (b), (c), and (d), an amendment to the charter does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than members of the corporation or persons referred to in the charter. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.

(b) Property held in trust by a corporation or otherwise dedicated to a charitable purpose may not be diverted from its purpose by an amendment of its charter unless the corporation obtains an appropriate order of a court of competent jurisdiction to the extent required by and pursuant to the law of this state on cy pres or otherwise dealing with the nondiversion of charitable assets.

(c) Unless a corporation obtains an appropriate order of a court of competent jurisdiction under the law of this state on cy pres or otherwise dealing with the nondiversion of charitable assets, an amendment of its charter may not affect:

(1) Any restriction imposed upon property held by the corporation by virtue of any trust under which it holds that property; or

(2) The existing rights of persons other than its members.

(d) A person who is a member or otherwise affiliated with a public benefit corporation may not receive a direct or indirect financial benefit in connection with an amendment of the charter unless the person is itself a public benefit corporation or an unincorporated entity with a charitable purpose. This subsection (d) does not apply to the receipt of reasonable compensation for services rendered.






Part 2 - Amendment of Bylaws

§ 48-60-201 - Amendment of bylaws by board of directors.

If a corporation has no members, its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one (1) or more amendments to the corporation's bylaws, subject to any approval required pursuant to § 48-60-301. The corporation shall provide notice of any meeting of directors at which an amendment is to be approved. The notice shall be in accordance with § 48-58-203. The notice must also state that the purpose, or one (1) of the purposes, of the meeting is to consider a proposed amendment to the bylaws and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment must be approved by a majority of the directors in office at the time the amendment is adopted.



§ 48-60-202 - Amendment of bylaws by board of directors or members.

(a) A corporation's board of directors may amend or repeal the corporation's bylaws unless:

(1) The charter or chapters 51-68 of this title reserve this power exclusively to the members in whole or in part; or

(2) The members in amending or repealing a particular bylaw provide expressly that the board of directors may not amend or repeal that bylaw.

(b) A corporation's members may amend or repeal the corporation's bylaws even though the bylaws may also be amended or repealed by its board of directors. An amendment to the bylaws shall be approved by members by two thirds (2/3) of the votes cast or a majority of the voting power, whichever is less. An amendment to the bylaws which relates solely to the dues required for membership and which establishes or changes a specific amount for dues shall be approved by a majority of the members present and voting unless the charter or bylaws specify a higher voting percentage.

(c) An amendment or repeal of a bylaw requires the written approval of a third person or persons if the charter so provides in accordance with § 48-60-301.



§ 48-60-203 - Bylaw increasing quorum or voting requirement for members.

(a) If expressly authorized by the charter, the members may adopt or amend a bylaw that fixes a greater quorum or voting requirement for members (or voting groups of members) than is required by chapters 51-68 of this title. The adoption or amendment of a bylaw that adds, changes, or deletes a greater quorum or voting requirement for members must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

(b) A bylaw that fixes a greater quorum or voting requirement for members under subsection (a) may not be adopted, amended or repealed by the board of directors.

(c) Except as provided in the charter or bylaws, the board of directors of a corporation that has one (1) or more members at the time may not adopt or amend a bylaw under:

(1) Section 48-56-201 providing differences in rights and obligations of members;

(2) Section 48-56-204 addressing member's liability for dues, assessments and fees;

(3) Section 48-56-302 relating to termination;

(4) Section 48-56-303 authorizing the purchase of memberships;

(5) Section 48-58-108(a) requiring cause to remove a director;

(6) Section 48-58-108(a) specifying what constitutes cause to remove a director;

(7) Section 48-58-109 relating to removal of designated or appointed directors; or

(8) Section 48-58-101(c) authorizing persons to exercise powers otherwise exercised by the board.



§ 48-60-204 - Bylaw increasing quorum or voting requirement for directors.

(a) A bylaw that fixes a greater quorum or voting requirement for the board of directors may be amended or repealed:

(1) By written approval of any person or persons whose approval is required by a charter provision authorized by § 48-60-301;

(2) If originally adopted by the members, only by the members; and

(3) If originally adopted by the board of directors, either by the members or by the board of directors.

(b) A bylaw adopted or amended by the members that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the members or the board of directors.

(c) Action by the board of directors under subdivision (a)(3) to adopt or amend a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.



§ 48-60-205 - Class voting by members on amendments.

(a) The members of a class in a corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would:

(1) Affect the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer of memberships in a manner different than the amendment would affect another class;

(2) Change the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class;

(3) Increase or decrease the number of memberships authorized for that class;

(4) Increase the number of memberships authorized for another class;

(5) Effect an exchange, reclassification or termination of all or part of the memberships of that class; or

(6) Authorize a new class of memberships.

(b) If a class is to be divided into two (2) or more classes as a result of an amendment to the bylaws, the amendment must be approved by the members of each class that would be created by the amendment.

(c) If a class vote is required to approve an amendment to the bylaws, the amendment must be approved by the members of the class by two thirds (2/3) of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(d) A class of members is entitled to the voting rights granted by this section although the charter and bylaws provide that the class may not vote on the proposed amendment.



§ 48-60-206 - Amendment to charter may not divert property held in trust for charitable purpose from that purpose -- Exception -- Financial benefit in connection with charter amendment prohibited -- Exception.

(a) Property held in trust by a corporation or otherwise dedicated to a charitable purpose may not be diverted from its purpose by an amendment of its charter unless the corporation obtains an appropriate order of a court of competent jurisdiction to the extent required by and pursuant to the law of this state on cy pres or otherwise dealing with the nondiversion of charitable assets.

(b) Unless a corporation, after notifying the attorney general and reporter obtains an appropriate order of a court of competent jurisdiction under the law of this state on cy pres or otherwise dealing with the nondiversion of charitable assets, an amendment of its charter may not affect:

(1) Any restriction imposed upon property held by the corporation by virtue of any trust under which it holds that property; or

(2) The existing rights of persons other than its members.

(c) A person who is a member or otherwise affiliated with a public benefit corporation may not receive a direct or indirect financial benefit in connection with an amendment of the charter unless the person is itself a public benefit corporation or an unincorporated entity with a charitable purpose. This subsection (c) does not apply to the receipt of reasonable compensation for services rendered.






Part 3 - Charter and Bylaws

§ 48-60-301 - Approval by third persons.

The charter may require an amendment to the charter or bylaws to be approved in writing by a specified person or persons other than the board or members. Such a charter provision may only be amended with the approval of such person or persons in the form of a document.



§ 48-60-302 - Amendment terminating members or redeeming or cancelling memberships.

(a) Any amendment to the charter or bylaws which would terminate all members or any class of members or redeem or cancel all memberships of any class of memberships must meet the requirements of chapters 51-68 of this title and this section.

(b) Before adopting a resolution proposing such an amendment, the board of a mutual benefit corporation shall give notice of the general nature of the amendment to the members.

(c) After the board has adopted a resolution proposing such an amendment, the notice to members proposing such amendment shall include one (1) statement of up to five hundred (500) words opposing the proposed amendment if such statement is submitted by any five (5) members or members having three percent (3%) or more of the voting power, whichever is less, not later than twenty (20) days after the board has voted to submit such amendment to the members for their approval. In public benefit corporations, the production and mailing costs shall be paid by the requesting members. In mutual benefit corporations, the production and mailing costs shall be paid by the corporation.

(d) Any such amendment shall be approved by the members by two thirds (2/3) of the voting power.

(e) Section 48-56-302 shall not apply to any amendment meeting the requirements of chapters 51-68 of this title and this section.









Chapter 61 - Mergers, Membership Exchanges, Entity Conversions, and For-Profit Conversions

§ 48-61-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Converted entity" means the domestic corporation or domestic unincorporated entity that adopts a plan of entity conversion or the foreign unincorporated entity converting to a domestic corporation;

(2) "Eligible entity" means a domestic or foreign unincorporated entity or a domestic or foreign business corporation;

(3) "Eligible interests" means interests or shares;

(4) "Filing entity" means an unincorporated entity that is of a type that is created by filing a public organic document;

(5) "Foreign business corporation" means a corporation for-profit incorporated under an organic law other than the laws of this state;

(6) "Foreign unincorporated entity" means an unincorporated entity whose internal affairs are governed by an organic law other than the laws of this state;

(7) "Interest" means either or both of the following rights under the organic law of an unincorporated entity:

(A) The right to receive distributions from the entity either in the ordinary course or upon liquidation; or

(B) The right to receive notice or vote on issues involving its internal affairs, other than as an agent, assignee, proxy, or person responsible for managing its business and affairs;

(8) "Interest holder" means a person who holds of record an interest;

(9) "Membership" means the rights of a member in a domestic or foreign nonprofit corporation and includes the rights and obligations a member has pursuant to a corporation's charter, bylaws and chapters 51-68 of this title;

(10) "Party to a merger or membership exchange" means any domestic or foreign nonprofit corporation, or eligible entity that will:

(A) Merge in a plan of merger;

(B) Acquire memberships or eligible interests of another domestic or foreign corporation, or an eligible entity in a membership exchange; or

(C) Have all of its memberships or eligible interests of one (1) or more classes or series acquired in membership exchange;

(11) "Survivor" means the corporation or unincorporated entity that is in existence immediately after consummation of a merger or entity conversion pursuant to this chapter; and

(12) "Voting memberships" means memberships that entitle their holders to vote unconditionally in the election of directors.



§ 48-61-102 - Permitted mergers -- Plan of Merger.

(a) Subject to the limitations on public benefit corporations in § 48-61-122, one (1) or more domestic nonprofit corporations may merge with one (1) or more domestic or foreign nonprofit corporations or eligible entities pursuant to a plan of merger, or two (2) or more foreign nonprofit corporations or domestic or foreign eligible entities may merge into a new domestic nonprofit corporation to be created in the merger in the manner provided in this chapter. The merger shall result in a single survivor.

(b) A foreign nonprofit corporation, or a foreign eligible entity, may be a party to a merger with a domestic nonprofit corporation, or may be created by the terms of the plan of merger, only if the merger is permitted by the organic law of the foreign nonprofit corporation or eligible entity. If the organic law of a domestic eligible entity does not prohibit a merger with a domestic nonprofit corporation but does not provide procedures for the approval of a merger, a plan of merger may be adopted and approved, and the merger effectuated, in accordance with the procedures in this chapter. For the purposes of applying this chapter:

(1) The eligible entity, its members or interest holders, eligible interests, and organic documents, taken together shall be deemed to be a domestic nonprofit corporation, members, memberships, charter and bylaws, respectively and vice versa, as the context may require; and

(2) If the business and affairs of the eligible entity are managed by a group of persons that is not identical to the members or interest holders, that group shall be deemed to be the board of directors.

(c) The plan of merger must be in the form of an organic document and set forth:

(1) The name of each domestic or foreign nonprofit corporation or eligible entity planning to merge and the name of each domestic or foreign nonprofit corporation or eligible entity that shall survive the merger;

(2) The terms and conditions of the merger;

(3) The manner and basis of converting the memberships of each merging domestic or foreign nonprofit corporation and eligible interests of each merging domestic or foreign eligible entity into memberships or other securities, eligible interests, obligations, rights to acquire memberships, other securities or eligible interests, cash, other property, or any combination of the foregoing;

(4) The charter of any domestic or foreign business corporation or nonprofit corporation, or the organic documents of any domestic or foreign unincorporated entity, to be created by the merger, or if a new domestic or foreign nonprofit corporation or unincorporated entity is not to be created by the merger, any amendments to the survivor's charter and bylaws or organic documents; and

(5) Any other provision required or permitted by the organic law under which any party to the merger is organized or by which it is governed, or by the charter or organic documents of any such party.

(d) The plan of merger may set forth any other provisions relating to the merger.

(e) Terms of a plan of merger may be made dependent on facts objectively ascertainable outside the plan in accordance with § 48-51-301(j).

(f) The plan of merger may also include a provision that the plan may be amended prior to filing articles of merger, but if the members of a domestic nonprofit corporation that is a party to the merger are required or permitted to vote on the plan, the plan must provide that subsequent to approval of the plan by such members the plan may not be amended to change the following:

(1) The amount or kind of memberships or other securities, eligible interests, obligations, rights to acquire memberships, other securities, or eligible interests, cash, or other property to be received under the plan by the members of or owners of eligible interests in any party to the merger;

(2) The charter of any corporation, or the organic documents of any unincorporated entity, that will survive or be created as a result of the merger, except for changes permitted by § 48-60-102 or by comparable provisions of the organic laws of any such foreign corporation or domestic or foreign unincorporated entity; or

(3) Any of the other terms or conditions of the plan if the change would adversely affect such members in any material respect.

(g) Property held in trust or for charitable purposes under the laws of this state by a domestic or foreign eligible entity shall not be diverted by a merger from the objects for which it was donated, granted, or devised, unless and until the eligible entity obtains a court order specifying the disposition of the property to the extent required by and pursuant to § 35-15-413 or enters into a nonjudicial settlement agreement pursuant to § 35-15-111.



§ 48-61-103 - Plan of membership exchange.

(a) Subject to the limitations on public benefit corporations in § 48-61-122, through a membership exchange:

(1) A domestic nonprofit corporation may acquire all of the memberships of one (1) or more classes or series of memberships of another domestic or foreign nonprofit corporation or all of the interests of one (1) or more classes or series of interests of a domestic or foreign other entity, in exchange for memberships, other securities, interests, obligations, rights to acquire memberships, other securities, or interests, cash, other property, or any combination of the foregoing, pursuant to a plan of membership exchange; or

(2) All of the memberships of one (1) or more classes or series of memberships of a domestic nonprofit corporation may be acquired by another domestic or foreign nonprofit corporation or other entity, in exchange for memberships, other securities, interests, obligations, rights to acquire memberships, other securities or interests, cash, other property, or any combination of the foregoing, pursuant to a plan of membership exchange.

(b) A foreign nonprofit corporation or eligible entity may be a party to a membership exchange only if the membership exchange is permitted by the organic law under which the corporation or other entity is organized or by which it is governed. If the organic law of a domestic other entity does not prohibit a membership exchange with a domestic nonprofit corporation but does not provide procedures for the approval of a membership exchange, a plan of membership exchange may be adopted and approved and the membership exchange effectuated in accordance with the procedures, if any, for a merger. If the organic law of a domestic other entity does not provide procedures for the approval of either a membership exchange or an exchange of interests similar to a membership exchange or a merger, a plan of membership exchange may be adopted and approved and the membership exchange effectuated in accordance with the procedures in this chapter. For the purposes of applying this chapter:

(1) The other entity, its interest holders, interests, and organic documents taken together shall be deemed to be a domestic nonprofit corporation, members, memberships, charter and bylaws, respectively and vice versa, as the context may require; and

(2) If the business and affairs of the other entity are managed by a group of persons that is not identical to the interest holders, that group shall be deemed to be the board of directors.

(c) The plan of membership exchange must be in the form of an organic document and set forth:

(1) The name of each corporation or other entity whose memberships or interests will be acquired and the name of the acquiring corporation or other entity;

(2) The terms and conditions of the membership exchange;

(3) The manner and basis of exchanging memberships of each corporation or interests in another entity whose memberships or interests will be acquired under the membership exchange into memberships, other securities, interests, obligations, rights to acquire memberships, other securities or interests, cash, other property, or any combination of the foregoing; and

(4) Any other provisions required by the organic law under which any party to the membership exchange is organized or by which it is governed, or by the charter or organic document of any such party.

(d) The plan of membership exchange may set forth other provisions relating to the membership exchange.

(e) This section does not limit the power of a domestic nonprofit corporation to acquire all or part of the memberships of one (1) or more classes or series of another corporation or interests of another entity through a voluntary exchange or otherwise.



§ 48-61-104 - Approval and adoption of plan of merger or membership exchange.

In the case of a domestic nonprofit corporation that is a party to a merger or membership exchange:

(1) The plan of merger or membership exchange shall be adopted by the board of directors of each party to the merger or membership exchange and approved by the members, if any, of each party;

(2) Except as provided in subdivision (7) and in § 48-61-105, after adopting the plan of merger or membership exchange, the board of directors shall submit the plan of merger or membership exchange for approval to the members if there are members entitled to vote on the plan. The board of directors must also transmit to the members a recommendation that the members approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors must transmit to the members the basis for that determination;

(3) The board of directors may condition its submission of the plan of merger or membership exchange to its members on any basis;

(4) If the plan of merger or membership exchange is required to be approved by the members, and if the approval is to be given at a meeting, the corporation shall notify each member, whether or not entitled to vote, of the members' meeting at which the plan is to be submitted for approval. The notice shall state that the purpose, or one (1) of the purposes, of the meeting is to consider the plan of merger or membership exchange and shall contain or be accompanied by a copy or summary of the plan. If the corporation is to be merged into an existing corporation or other entity, the notice shall also include or be accompanied by a copy or summary of the charter or organic documents of that corporation or other entity. If the corporation is to be merged into a corporation or other entity that is to be created pursuant to the merger, the notice shall include or be accompanied by a copy or a summary of the charter or organizational documents of the new corporation or other entity;

(5) Unless chapters 51-68 of this title, the charter, the organic documents or the board of directors acting pursuant to subdivision (3) requires a greater vote or a vote by voting groups, the plan of merger or membership exchange to be authorized must be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group;

(6) Separate voting by voting groups is required:

(A) On a plan of merger, by each class or series of memberships that would be entitled to vote as a separate group on a provision in the plan that, if contained in a proposed amendment to the charter or bylaws, would entitle the class of members to vote as a class on the proposed amendment under § 48-60-104 or § 48-60-205;

(B) On a plan of membership exchange, by each class or series of memberships included in the exchange, with each class or series constituting a separate voting group; or

(C) On a plan of merger or membership exchange, if the voting group is entitled under the charter or by agreement to vote as a voting group to approve a plan of merger or membership exchange;

(7) Unless the charter otherwise provides, approval by the members of a domestic corporation of a plan of merger or membership exchange shall not be required if:

(A) The corporation will survive the merger or is the acquiring corporation in a membership exchange;

(B) Except for amendments enumerated in § 48-60-102, its charter will not differ from the charter before the merger;

(C) Each member of the corporation whose memberships were outstanding immediately before the effective date of the merger or exchange will hold the same number of memberships, with identical designations, preferences, limitations and relative rights, immediately after the effective date of the merger or exchange;

(D) The voting power of the members and memberships outstanding immediately after the merger or exchanging, plus the voting power of the memberships issuable as a result of the merger or exchange (either by the conversion of memberships, rights or eligible interests issued pursuant to the merger or exchange or by the exercise of rights or contracts issued pursuant to the merger or exchange), will not exceed by more than twenty percent (20%) the voting power of the total memberships of the corporation immediately before the merger or exchange; and

(E) The number of participating memberships immediately after the merger or exchange, plus the number of participating memberships issuable as a result of the merger or exchange (either by the conversion of memberships, rights or eligible interests issued pursuant to the merger or exchange by the exercise of rights or options issued pursuant to the merger or exchange), will not exceed by more than twenty percent (20%) the total number of participating memberships immediately before the merger or exchange; and

(8) If as a result of a merger or membership exchange, one (1) or more members of a domestic corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of merger or membership exchange shall require the execution, by each member, of a separate written consent to become subject to such owner liability.



§ 48-61-105 - Merger between parent and subsidiary corporations -- Plan of merger -- Approval.

(a) Subject to the limitations on public benefit corporations in § 48-61-122, a domestic parent corporation owning at least ninety percent (90%) of the voting memberships or eligible interests of each class and series of a domestic or foreign subsidiary corporation or eligible interests of another controlled eligible entity may either:

(1) Merge the subsidiary corporation or other entity into the parent corporation;

(2) Merge the parent corporation into the subsidiary corporation or other eligible entity; or

(3) Merge two (2) or more subsidiary or controlled corporations or other controlled eligible entities with and into each other.

(b) The board of directors of the parent corporation shall adopt a plan of merger that sets forth:

(1) The name of the parent corporation owning at least ninety percent (90%) of the outstanding voting memberships of the subsidiary or controlled corporation or eligible interests of the other controlled eligible entity and the name of the subsidiary corporation or corporations or other controlled eligible entity or entities to be a party to the merger, and the name of the corporation or other entity that is to survive the merger;

(2) The terms and conditions of the merger;

(3) The manner and basis of converting the memberships of each corporation or eligible interests of the controlled other entity into memberships, eligible interests, obligations or other securities of the survivor or of any other corporation or other entity or into cash or other property or any combination of the foregoing; and

(4) Such other provisions with respect to the proposed merger as the board considers necessary or desirable.

(c) No vote of the members of a subsidiary corporation or approval of interest holders of a subsidiary or controlled other entity shall be required with respect to such a merger. If the parent corporation will be the survivor, no vote of its members shall be required. If the subsidiary corporation or other controlled eligible entity will be the survivor, the approval of the members of the parent corporation shall be obtained in the manner provided in § 48-61-104.

(d) If under subsection (c) approval of a merger by the subsidiary's or eligible entity's members or interest holders is not required, the parent corporation shall, within ten (10) days after the effective date of the merger, notify each of the subsidiary's or eligible entity's members or interest holders that the merger has become effective.

(e) Except as provided in subsections (a)-(d), a merger between a parent and a subsidiary shall be governed by the provisions of this chapter applicable to mergers generally.



§ 48-61-106 - Abandonment of merger or membership exchange -- Certificate of abandonment.

(a) After a plan of merger or membership exchange has been adopted and approved as required by chapters 51-68 of this title, and at any time before the merger or membership exchange has become effective, the merger or membership exchange may be abandoned (subject to any contractual rights) by any corporation or other entity that is a party to the merger or membership exchange, without action by the members or interest holders of such party, in accordance with the procedures set forth in the plan of merger or membership exchange or, if no such procedures are set forth in the plan, in the manner determined by the board of directors of such corporation or the managers of such other entity subject to any contractual rights of other parties to the merger or membership exchange.

(b) If the merger or membership exchange is abandoned after articles of merger or membership exchange have been filed with the secretary of state but before the merger or membership exchange has become effective, a statement, executed on behalf of each party to the merger or membership exchange by an officer or other duly authorized representative, stating that the merger or membership exchange has been abandoned in accordance with the plan and this section, shall be filed with the secretary of state prior to the effectiveness of the merger or membership exchange.

(c) The secretary of state shall, when all fees have been paid as required by law:

(1) Endorse on the original and each copy the word "filed" and the month, day, and year of the filing thereof;

(2) File the original in the office of the secretary of state; and

(3) Issue a certificate of abandonment to each party to the merger or membership exchange.

(d) Upon the filing of such statement by the secretary of state, the merger or membership exchange shall be deemed abandoned and shall not become effective.



§ 48-61-107 - Articles of merger or membership exchange -- Contents -- Filing.

(a) After a plan of merger or membership exchange has been adopted and approved as required by this chapter, articles of merger or membership exchange shall be executed on behalf of each party to the merger or membership exchange by an officer or other duly authorized representative and shall set forth:

(1) The names of the parties to the merger or membership exchange and the date on which the merger or membership exchange occurred or is to be effective;

(2) If the charter or organic documents of the survivor of a merger are amended, or if a new corporation is created as a result of a merger, the amendments to the survivor's charter or organic documents or the charter of the new corporation;

(3) If approval by the members of a domestic corporation that is a party to the merger or membership exchange is not required by this chapter, a statement to that effect and the date on which the plan was adopted by the board of directors;

(4) If approval by the members of a domestic corporation that is a party to the merger or membership exchange is required by this chapter, a statement to that effect and a statement that the plan was approved by the affirmative vote of the required percentage of all of:

(A) The votes entitled to be cast if there is no voting by voting groups; or

(B) The votes entitled to be cast by each voting group having the right to vote separately on the plan and the votes cast by the outstanding memberships otherwise entitled to vote on the plan;

(5) If the corporation is a public benefit corporation, a statement that notice of the plan of merger or membership exchange was given to the attorney general and reporter in the manner required by § 48-61-123 and that either:

(A) The plan of merger or membership exchange was approved by order of a court of record of this state; or

(B) The corporation received a written statement of no enforcement intent with respect to the plan from the attorney general and reporter; and

(6) As to each foreign corporation and each other entity that was a party to the merger or membership exchange, a statement that the plan and performance of its terms were duly authorized by all action required by the laws under which it was organized and by its charter or organic documents.

(b) The original of the articles of merger or membership exchange shall be delivered to the secretary of state for filing together with the required filing fee. A merger or membership exchange takes effect upon the effective date of the articles of merger or membership exchange.



§ 48-61-108 - Effect of merger or membership exchange.

(a) When a merger becomes effective:

(1) The corporation or eligible entity that is designated in the plan of merger as an entity surviving the merger shall survive, and the separate existence of every other corporation or eligible entity that is a party to the merger shall cease;

(2) All property owned by, and every contract right possessed by, each corporation or eligible entity that is merged into the survivor shall be vested in the survivor without reversion or impairment;

(3) All liabilities of each corporation or eligible entity that is merged into the survivor shall be vested in the survivor;

(4) A proceeding pending against any corporation or eligible entity that is a party to the merger may be continued as if the merger did not occur or the name of the survivor may be substituted in the proceeding for any corporation or eligible entity whose existence ceased in the merger;

(5) The charter or organic document of the survivor shall be amended to the extent provided in the plan of merger;

(6) The charter or organic documents of a survivor created by the plan of merger shall become effective; and

(7) The memberships of each corporation and the interests of each eligible entity that are to be converted into memberships, other securities, interests, obligations, rights to acquire memberships, other securities or eligible interests, cash, other property, or any combination of the foregoing in the merger shall be converted or exchanged, and the former holders of such memberships or eligible interests shall be entitled only to the rights provided to them in the plan of merger or to their rights under the organic law of the eligible entity.

(b) When a membership exchange takes effect, the memberships of each corporation that are to be exchanged for memberships, other securities, interests, obligations, rights to acquire memberships, other securities or eligible interests, cash, other property or any combination of the foregoing in the membership exchange shall be exchanged, and the former holders of such memberships shall be entitled only to the rights provided in the plan of membership exchange.

(c) Upon a merger becoming effective, a foreign corporation, or a foreign eligible entity, that is the survivor of the merger is deemed to:

(1) Appoint the secretary of state as its agent for service of process in a proceeding to enforce the rights of members of each domestic corporation that is a party to the merger; and

(2) Agree that it will promptly pay the amount, if any, to which such members are entitled under the plan of merger.

(d) The effect of a merger or membership exchange on the owner liability of a person who had owner liability for some or all of the debts, obligations or liabilities of a party to the merger or membership exchange shall be as follows:

(1) The merger or membership exchange does not discharge any owner liability under the organic law of the entity in which the person was a member or interest holder to the extent any such owner liability arose before the effective time of the articles of merger or membership exchange;

(2) The person shall not have owner liability under the organic law of the entity in which the person was member or eligible interest holder prior to the merger or membership exchange for any debt, obligation or liability that arises after the effective time of the articles of merger or membership exchange;

(3) The provisions of the organic law of any entity for which the person had owner liability before the merger or membership exchange shall continue to apply to the collection or discharge of any owner liability preserved by subdivision (d)(1), as if the merger or membership exchange had not occurred; and

(4) The person shall have whatever rights of contribution from other persons are provided by the organic law of the entity for which the person had owner liability with respect to any owner liability preserved by subdivision (d)(1), as if the merger or membership exchange had not occurred.

(e) A merger or membership exchange shall take effect upon the date the articles of merger or membership exchange are filed as provided in § 48-61-107(b) or on such later date as may be specified in the plan of merger or share exchange.



§ 48-61-109 - Plan of entity conversion.

(a) Subject to the limitations on public benefit corporations in § 48-61-122, a domestic nonprofit corporation may become a domestic unincorporated entity pursuant to a plan of entity conversion.

(b) Subject to the limitations on public benefit corporations in § 48-61-122, a domestic nonprofit corporation may become a foreign unincorporated entity if the entity conversion is permitted by the laws of the foreign jurisdiction.

(c) A domestic unincorporated entity may become a domestic nonprofit corporation. If the organic law of a domestic unincorporated entity does not provide procedures for the approval of an entity conversion, the conversion shall be adopted and approved, and the entity conversion effectuated, in the same manner as a merger of the unincorporated entity. If the organic law of a domestic unincorporated entity does not provide procedures for the approval of either an entity conversion or a merger, a plan of entity conversion shall be adopted and approved, and the entity conversion effectuated, in accordance with the procedures in this chapter. Without limiting the provisions of this subsection (c), a domestic unincorporated entity whose organic law does not provide procedures for the approval of an entity conversion shall be subject to subsection (e) and § 48-61-111(7). For purposes of applying this chapter:

(1) The unincorporated entity, its interest holders, interests, and organic documents taken together, shall be deemed to be a domestic nonprofit corporation, members, memberships and charters, respectively, and vice versa, as the context may require; and

(2) If the business and affairs of the unincorporated entity are managed by a group of persons that is not identical to the interest holders, that group shall be deemed to be the board of directors.

(d) A foreign unincorporated entity may become a domestic nonprofit corporation if the organic law of the foreign unincorporated entity authorizes it to become a nonprofit corporation in another jurisdiction.

(e) If any provision of a debt security, note or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred or executed by a domestic nonprofit corporation before January 1, 2015, applies to a merger of the corporation and the document does not refer to an entity conversion of the corporation, the provision shall be deemed to apply to an entity conversion of the corporation until such time as the provision is amended on or subsequent to January 1, 2015.

(f) If a plan of entity conversion includes a for-profit conversion of the corporation, the corporation must also comply with §§ 48-61-116 -- 48-61-121.



§ 48-61-110 - Contents of plan of entity conversion.

(a) A plan of entity conversion must include:

(1) A statement of the type of other entity the survivor will be and, if it will be a foreign other entity, its jurisdiction of organization;

(2) The terms and conditions of the conversion;

(3) The manner and basis of converting the memberships of the domestic nonprofit corporation following its conversion into interests or other securities, obligations, rights to acquire interests or other securities, cash, other property, or any combination of the foregoing; and

(4) The full text, as they will be in effect immediately after consummation of the conversion, of the organic documents of the survivor.

(b) The plan of entity conversion may also include a provision that the plan may be amended prior to filing articles of entity conversion, except that subsequent to approval of the plan by the members, the plan may not be amended to change:

(1) The amount or kind of memberships or other securities, interests, obligations, rights to acquire memberships, other securities or interests, cash or other property to be received under the plan by the members;

(2) The organic documents that will be in effect immediately following the conversion, except for changes permitted by a provision of the organic law of the survivor comparable to § 48-60-102; or

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the members in any material respect.

(c) Terms of a plan of entity conversion may be made dependent upon facts objectively ascertainable outside the plan in accordance with § 48-51-301.



§ 48-61-111 - Approval of entity conversion of a domestic nonprofit corporation to a domestic or foreign unincorporated entity.

In the case of an entity conversion of a domestic nonprofit corporation to a domestic or foreign unincorporated entity:

(1) The plan of entity conversion must be adopted by the board of directors;

(2) After adopting the plan of entity conversion, the board of directors must submit the plan to the members for their approval if there are members entitled to vote on the plan. The board of directors must also transmit to the members a recommendation that the members approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors must transmit to the members the basis for that determination;

(3) The board of directors may condition its submission of the plan of entity conversion to the members on any basis;

(4) If the approval of the members is to be given at a meeting, the corporation must notify each member, whether or not entitled to vote, of the meeting of members at which the plan of entity conversion is to be submitted for approval. The notice must state that the purpose, or one (1) of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a full text copy of the organic documents as they will be in effect immediately after the entity conversion;

(5) Unless chapters 51-67 of this title, the charter, or the board of directors acting pursuant to subdivision (3) requires a greater vote or a vote by voting groups, the plan of conversion to be authorized must be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group;

(6) If any provision of the charter, bylaws or an agreement to which any of the directors or members are parties, adopted or entered into before January 1, 2015, applies to a merger of the corporation and the document does not refer to an entity conversion of the corporation, the provision shall be deemed to apply to an entity conversion of the corporation until such time as the provision is subsequently amended; and

(7) If as a result of the conversion one (1) or more members of the corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of conversion shall require the execution, by each such member, of a separate written consent to become subject to such owner liability.



§ 48-61-112 - Articles of entity conversion.

(a) After the conversion of a domestic nonprofit corporation to a domestic unincorporated entity has been adopted and approved as required by this chapter, articles of entity conversion shall be executed on behalf of the corporation by any officer or other duly authorized representative. The articles shall:

(1) Set forth the name of the corporation immediately before the filing of the articles of entity conversion and the name to which the name of the corporation is to be changed, which shall be a name that satisfies the organic law of the survivor;

(2) State the type of unincorporated entity that the survivor will be;

(3) Set forth a statement that the plan of entity conversion was duly approved by the members in the manner required by this chapter and the charter;

(4) If the survivor is a filing entity, have attached the applicable public organic document; except that provisions that would not be required to be included in a restated public organic document may be omitted; and

(5) If the corporation is a public benefit corporation, have a statement that notice of the plan of entity conversion was given to the attorney general and reporter in the manner required by § 48-61-123 and that either:

(A) The plan of entity conversion was approved by order of a court of record of this state; or

(B) The corporation received a written statement of no enforcement intent with respect to the plan from the attorney general and reporter.

(b) After the conversion of a domestic unincorporated entity to a domestic nonprofit corporation has been adopted and approved as required by the organic law of the unincorporated entity, articles of entity conversion shall be executed on behalf of the unincorporated entity by any officer or other duly authorized representative. The articles shall:

(1) Set forth the name of the unincorporated entity immediately before the filing of the articles of entity conversion and the name to which the name of the unincorporated entity is to be changed, which shall be a name that satisfies the requirements of § 48-54-101;

(2) Set forth a statement that the plan of entity conversion was duly approved in accordance with the organic law of the unincorporated entity; and

(3) Have attached a charter; except that provisions that would not be required to be included in a restated charter of a domestic nonprofit corporation may be omitted.

(c) After the conversion of a foreign unincorporated entity to a domestic nonprofit corporation has been authorized as required by the laws of the foreign jurisdiction, articles of entity conversion shall be executed on behalf of the foreign unincorporated entity by any officer or other duly authorized representative. The articles shall:

(1) Set forth the name of the unincorporated entity immediately before the filing of the articles of entity conversion and the name to which the name of the unincorporated entity is to be changed, which shall be a name that satisfies the requirements of § 48-54-101;

(2) Set forth the jurisdiction under the laws of which the unincorporated entity was organized immediately before the filing of the articles of entity conversion and the date on which the unincorporated entity was organized in that jurisdiction;

(3) Set forth a statement that the conversion of the unincorporated entity was duly approved in the manner required by its organic law; and

(4) Have attached a charter; except that provisions that would not be required to be included in a restated charter of a domestic nonprofit corporation may be omitted.

(d) The articles of entity conversion shall be delivered to the secretary of state for filing, together with the required filing fee, and shall take effect at the effective time provided in § 48-51-304. Articles of entity conversion filed under subsection (a) or (b) may be combined with any required conversion filing under the organic law of the domestic unincorporated entity if the combined filing satisfies the requirements of both this section and the other organic law. The public organic document required by subsection (a) to be attached shall be delivered to the secretary of state for filing, and shall take effect at the effective time of the articles of entity conversion. A filing fee for the public organic document shall be paid to the secretary of state in the amount specified for such public organic document by the applicable law governing the formation of such domestic unincorporated entity. The charter required by subsection (b) or (c) to be attached shall be delivered to the secretary of state for filing, and shall take effect at the effective time of the articles of entity conversion. A filing fee for the charter shall be paid in accordance with § 48-51-303.

(e) If the converting entity is a foreign unincorporated entity that is authorized to transact business in this state under a provision of law similar to chapter 65 of this title, its certificate of authority or other type of foreign qualification shall be cancelled automatically on the effective date of its conversion.



§ 48-61-113 - Entity conversion of domestic nonprofit corporation to foreign unincorporated entity -- Articles of charter surrender.

(a) Whenever a domestic nonprofit corporation has adopted and approved, in the manner required by this chapter, a plan of entity conversion providing for the corporation to be converted to a foreign unincorporated entity, articles of charter surrender shall be executed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender shall set forth:

(1) The name of the corporation;

(2) A statement that the articles of charter surrender are being filed in connection with the conversion of the corporation to a foreign unincorporated entity;

(3) A statement that the conversion was duly approved by the members or the board of directors or otherwise in the manner required by this chapter and the charter;

(4) The jurisdiction under the laws of which the survivor will be organized; and

(5) If the survivor will be a nonfiling entity, the address of its executive office immediately after the conversion.

(b) The articles of charter surrender shall be delivered by the corporation to the secretary of state for filing together with the required filing fee. The articles of charter surrender shall take effect on the effective time provided in § 48-51-304.



§ 48-61-114 - Effect of entity conversion.

(a) When a conversion under § 48-61-111 takes effect:

(1) All title to real and personal property, both tangible and intangible, of the converting entity remains in the survivor without reversion or impairment;

(2) All obligations and liabilities of the converting entity continue as obligations and liabilities of the survivor;

(3) An action or proceeding pending against the converting entity continues against the survivor as if the conversion had not occurred;

(4) In the case of a survivor that is a filing entity, its charter or public organic documents and its private organic documents become effective;

(5) In the case of a survivor that is a nonfiling entity, its private organic documents become effective;

(6) The memberships or interests of the converting entity are reclassified into memberships, interests, other securities, obligations, rights to acquire memberships, interests, or other securities, or into cash or other property in accordance with the plan of conversion; and the members or interest holders of the converting entity are entitled only to the rights provided to them under the terms of the conversion and to any appraisal rights they may have under the applicable organic law of the converting entity if it is other than a corporation; and

(7) The survivor is deemed to:

(A) Be incorporated or organized under and subject to the organic law of the converting entity for all purposes;

(B) Be the same corporation or unincorporated entity without interruption as the converting entity; and

(C) Have been incorporated or otherwise organized on the date that the converting entity was originally incorporated or organized.

(b) When a conversion of a domestic nonprofit corporation to a foreign other entity becomes effective, the surviving entity is deemed to:

(1) Appoint the secretary of state as its agent for service of process in a proceeding to enforce the rights of members or interest holders who exercise appraisal rights that they may have under the applicable organic law of the converting entity if it is other than a corporation in connection with the conversion; and

(2) Agree that it will promptly pay the amount, if any, to which such members are entitled under the applicable law of the converting entity if it is other than a corporation.

(c) A member who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the survivor shall be personally liable only for those debts, obligations, or liabilities of the survivor that arise after the effective time of the articles of entity conversion.

(d) The owner liability of an interest holder in an unincorporated entity that converts to a domestic nonprofit corporation shall be as follows:

(1) The conversion does not discharge any owner liability under the organic law of the unincorporated entity to the extent any such owner liability arose before the effective time of the articles of entity conversion;

(2) The interest holder shall not have owner liability under the organic law of the unincorporated entity for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of entity conversion;

(3) The provisions of the organic law of the unincorporated entity shall continue to apply to the collection or discharge of any owner liability preserved by subdivision (d)(1), as if the conversion had not occurred; and

(4) The interest holder shall have whatever rights of contribution from other interest holders are provided by the organic law of the unincorporated entity with respect to any owner liability preserved by subdivision (d)(1), as if the conversion had not occurred.

(e) The converting entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and such conversion shall not be deemed to constitute a dissolution of such entity.

(f) The interests of the interest holders of the converting entity, unless otherwise agreed, shall be cancelled and become of no effect whatsoever, with respect to the survivor, and the former holders of such interests shall be entitled only to the rights provided in the plan of conversion or the organic documents for the conversion of memberships into interests in the survivor.

(g) A conversion shall take effect upon the date the articles of conversion are filed, as provided in § 48-61-112, or on such later date as may be specified in the plan of conversion.

(h) Notwithstanding any other law to the contrary, this section and § 48-61-109 shall have no effect on the application of title 67 and other state and federal tax statutes. Any tax consequences of the conversion as referenced herein shall continue to be controlled by applicable state and federal tax statutes as they may be amended from time to time.



§ 48-61-115 - Abandonment of plan of entity conversion -- Filing of statement of abandonment.

(a) Unless otherwise provided in a plan of entity conversion of a domestic nonprofit corporation, after the plan has been adopted and approved as required by § 48-61-111, and at any time before the entity conversion has become effective, it may be abandoned by the board of directors without action by the members.

(b) If an entity conversion is abandoned after articles of entity conversion or articles of charter surrender have been filed with the secretary of state but before the entity conversion has become effective, a statement that the entity conversion has been abandoned in accordance with this section, executed by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing, together with the required filing fee, prior to the effective date of the entity conversion. Upon filing, the statement shall take effect and the entity conversion shall be deemed abandoned and shall not become effective.



§ 48-61-116 - Plan of for-profit conversion -- Contents of plan

(a) Subject to the limitations on public benefit corporations in § 48-61-122, a domestic nonprofit corporation may become a domestic business corporation pursuant to a plan of for-profit conversion.

(b) Subject to the limitations on public benefit corporations in § 48-61-122, a domestic nonprofit corporation may become a foreign business corporation if the for-profit conversion is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of for-profit conversion, the foreign for-profit conversion shall be approved by the adoption by the domestic nonprofit corporation of a plan of for-profit conversion in the manner provided in this section.

(c) The plan of for-profit conversion must include:

(1) The terms and conditions of the conversion;

(2) The manner and basis of:

(A) Issuing at least one (1) share in the corporation following its conversion, and

(B) Reclassifying the memberships of the corporation following its conversion into shares, if any, or securities, obligations, rights to acquire shares or securities, cash, other property, or any combination of the foregoing;

(3) Any desired amendments to or restatements of the charter or organic documents of the corporation following its conversion; and

(4) If the domestic nonprofit corporation is to be converted to a foreign for-profit corporation, a statement of the jurisdiction in which the corporation will be incorporated after the conversion.

(d) The plan of for-profit conversion may also include a provision that the plan may be amended prior to filing articles of for-profit conversion, except that subsequent to approval of the plan by the members the plan may not be amended to change:

(1) The amount or kind of shares or securities, obligations, rights to acquire shares or securities, cash, or other property to be received by the members under the plan;

(2) The charter as it will be in effect immediately following the conversion, except for changes permitted by § 48-60-102; or

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the members in any material respect.

(e) Terms of a plan of for-profit conversion may be made dependent upon facts objectively ascertainable outside the plan in accordance with § 48-51-301.

(f) If any debt security, note or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred or executed by a domestic nonprofit corporation before January 1, 2015, contains a provision applying to a merger of the corporation and the document does not refer to a for-profit conversion of the corporation, the provision shall be deemed to apply to a for-profit conversion of the corporation until such time as the provision is amended on or subsequent to January 1, 2015.



§ 48-61-117 - Approval of conversion of a domestic nonprofit corporation to a domestic or foreign for-profit corporation.

In the case of a conversion of a domestic nonprofit corporation to a domestic or foreign for-profit corporation:

(1) The plan of for-profit conversion must be adopted by the board of directors;

(2) After adopting the plan of nonprofit conversion, the board of directors must submit the plan to the members for their approval if there are members entitled to vote on the plan. The board of directors must also transmit to the members a recommendation that the members approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors must transmit to the members the basis for that determination;

(3) The board of directors may condition its submission of the plan of for-profit conversion to the members on any basis;

(4) If the approval of the members is to be given at a meeting, the corporation must notify each member of the meeting of members at which the plan of for-profit conversion is to be submitted for approval. The notice must state that the purpose, or one (1) of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a copy of the charter as it will be in effect immediately after the for-profit conversion and full text copy of the bylaws and other organic documents as they will be in effect immediately after the for-profit conversion;

(5) Unless chapters 51-68 of this title, the charter, or the board of directors acting pursuant to subdivision (3) requires a greater vote or a vote by voting groups, the plan of for-profit conversion to be authorized must be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group; and

(6) If any provision of the charter, bylaws, or an agreement to which any of the directors or members are parties, adopted or entered into before January 1, 2015, applies to a merger of the corporation and the document does not refer to a for-profit conversion of the corporation, the provision shall be deemed to apply to a for-profit conversion of the corporation until such time as the provision is amended on or subsequent to January 1, 2015.



§ 48-61-118 - Articles of for-profit conversion -- Contents.

(a) After a plan of for-profit conversion providing for the conversion of a domestic nonprofit corporation to a domestic business corporation has been adopted and approved as required by this chapter, articles of for-profit conversion shall be executed on behalf of the corporation by any officer or other duly authorized representative. The articles shall set forth:

(1) The name of the corporation immediately before the filing of the articles of for-profit conversion and if that name does not satisfy the requirements of § 48-14-101, or the corporation desires to change its name in connection with the conversion, a name that satisfies the requirements of § 48-14-101;

(2) A statement that the plan of for-profit conversion was duly approved by the members in the manner required by this chapter and the charter if there are members entitled to vote on the plan or, if there are no members entitled to vote on the plan, by the board of directors in the manner required by this chapter and the charter; and

(3) If the corporation is a public benefit corporation, a statement that notice of the plan of for-profit conversion was given to the attorney general and reporter in the manner required by § 48-61-123 and that either:

(A) The plan of for-profit conversion was approved by order of a court of record of this state; or

(B) The corporation received a written statement of no enforcement intent with respect to the plan from the attorney general and reporter.

(b) The articles of for-profit conversion shall have attached a charter that satisfies the requirements of § 48-12-102. Provisions that would not be required to be included in a charter of a domestic business corporation may be omitted.

(c) The articles of for-profit conversion shall be delivered to the secretary of state for filing, together with the required filing fee, and shall take effect at the effective time provided in § 48-51-304. The attached charter shall be delivered to the secretary of state for filing and a fee therefor shall be paid in accordance with § 48-11-303.



§ 48-61-119 - Conversion of domestic nonprofit corporation to foreign for-profit corporation -- Articles of charter surrender.

(a) Whenever a domestic nonprofit corporation has adopted and approved, in the manner required by this chapter, a plan of for-profit conversion providing for the corporation to be converted to a foreign for-profit corporation, articles of charter surrender shall be executed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender shall set forth:

(1) The name of the corporation;

(2) A statement that the articles of charter surrender are being filed in connection with the conversion of the corporation to a foreign for-profit corporation;

(3) A statement that the foreign for-profit conversion was duly approved by the members in the manner required by this section and the charter; and

(4) The corporation's new jurisdiction of incorporation.

(b) The articles of charter surrender shall be delivered by the corporation to the secretary of state for filing together with the required filing fee in accordance with § 48-51-303. The articles of charter surrender shall take effect on the effective time provided in § 48-51-304.



§ 48-61-120 - Effect of for-profit conversion.

(a) When a conversion of a domestic nonprofit corporation to a domestic business corporation becomes effective:

(1) The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without reversion or impairment;

(2) The liabilities of the corporation remain the liabilities of the corporation;

(3) An action or proceeding pending against the corporation continues against the corporation as if the conversion had not occurred;

(4) The charter of the domestic or foreign for-profit corporation becomes effective;

(5) The memberships of the corporation are reclassified into shares, interests, securities, obligations, rights to acquire shares or securities, or into cash or other property in accordance with the plan of for-profit conversion, and the members are entitled only to the rights provided in the plan of for-profit conversion or to any rights they may have under charter or organic documents of the corporation; and

(6) The corporation is deemed to:

(A) Be a domestic business corporation for all purposes;

(B) Be the same corporation without interruption as the corporation that existed prior to the conversion; and

(C) Have been incorporated on the date it was originally incorporated as a domestic nonprofit corporation.

(b) When a conversion of a domestic nonprofit corporation to a foreign for-profit corporation becomes effective, the foreign for-profit corporation is deemed to:

(1) Appoint the secretary of state as its agent for service of process in a proceeding to enforce the rights of members who exercise appraisal rights in connection with the conversion; and

(2) Agree that it will promptly pay the amount, if any, to which such members are entitled under the charter or organic documents of the corporation.

(c) The owner liability of a member in a domestic nonprofit corporation that converts to a domestic business corporation shall be as follows:

(1) The conversion does not discharge any owner liability of the member as a member of the nonprofit corporation to the extent any such owner liability arose before the effective time of the articles of for-profit conversion;

(2) The member shall not have owner liability for any debt, obligation, or liability of the for-profit corporation that arises after the effective time of the articles of for-profit conversion;

(3) The laws of this state shall continue to apply to the collection or discharge of any owner liability preserved by subdivision (c)(1), as if the conversion had not occurred and the business corporation were still a nonprofit corporation; and

(4) The member shall have whatever rights of contribution from other members are provided by the laws of this state with respect to any owner liability preserved by subdivision (c)(1), as if the conversion had not occurred and the business corporation was still a nonprofit corporation.

(d) A member who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the business corporation shall have owner liability only for those debts, obligations, or liabilities of the business corporation that arise after the effective time of the articles of for-profit conversion.



§ 48-61-121 - Abandonment of for-profit conversion -- Filing of statement of abandonment.

(a) Unless otherwise provided in a plan of for-profit conversion of a domestic nonprofit corporation, after the plan has been adopted and approved as required by this section, and at any time before the for-profit conversion has become effective, it may be abandoned by the board of directors without action by the members.

(b) If a for-profit conversion is abandoned under subsection (a) after articles of for-profit conversion or articles of charter surrender have been filed with the secretary of state but before the for-profit conversion has become effective, a statement that the for-profit conversion has been abandoned in accordance with this section, executed by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing, together with the required filing fee, prior to the effective date of the for-profit conversion. The statement shall take effect upon filing, and the for-profit conversion shall be deemed abandoned and shall not become effective.



§ 48-61-122 - Limitations on entities with which a public benefit corporation may be a party to a merger, membership exchange, entity conversion or for-profit conversion transaction.

(a) Without the prior approval of a court of record of this state having equity jurisdiction in a proceeding of which the attorney general and reporter has been given written notice of a plan of merger or membership exchange, a plan of entity conversion, or a plan of for-profit conversion in accordance with § 48-61-123; or unless the attorney general and reporter, after receiving written notice to the attorney general in accordance with § 48-61-123, has issued a written statement of no enforcement intent with respect to the plan, a public benefit corporation may be a party to a merger, membership exchange, entity conversion or for-profit conversion transaction described in this chapter only with:

(1) A domestic nonprofit public benefit corporation;

(2) A foreign nonprofit corporation which would qualify under chapters 51-68 of this title as a public benefit corporation;

(3) A foreign or domestic corporation for profit; provided, that the public benefit corporation is the surviving corporation and continues to be a public benefit corporation after the transaction; or

(4) A foreign or domestic corporation for profit that is the surviving corporation; provided that:

(A) On or prior to the effective date of the transaction, assets with a value equal to the greater of the fair market value of the net tangible and intangible assets (including good will) of the public benefit corporation, or the fair market value of the public benefit corporation if it were to be operated as a business concern, are transferred or conveyed to one (1) or more persons who would have received its assets under § 48-64-106(a)(5) and (a)(6) had it dissolved;

(B) It shall return, transfer or convey any assets held by it upon condition requiring return, transfer or conveyance, which condition occurs by reason of the transaction, in accordance with such condition;

(C) The transaction is approved by a majority of directors of the public benefit corporation who are not and will not become shareholders in or officers, employees, agents or consultants of the for-profit corporation; and

(D) A copy of the plan of transaction is submitted to the attorney general and reporter not less than forty-five (45) days prior to the effective date of the transaction.

(b) A public benefit corporation must give written notice to the attorney general and reporter in accordance with § 48-61-123.

(c) In a transaction to which subdivisions (a)(1), (a)(2) or (a)(3) applies, when a public benefit corporation with members consummates the transaction, each member of the public benefit corporation may only receive or keep a membership or membership interest in the surviving public benefit corporation if the surviving public benefit corporation has memberships or membership interests in accordance with the plan.

(d) Unless a public benefit corporation that is a party to a transaction under this chapter has obtained an order of a court of record in this state having equity jurisdiction to the extent required by the law of this state regarding cy pres or otherwise dealing with the nondiversion of charitable assets, the transaction may not alter, amend, or change the following:

(1) Any restriction or limitation imposed on the public benefit corporation by its documents that may not be altered, amended or changed by its officers, board of directors, members or interest holders;

(2) Any restriction imposed on any assets or property held by the public benefit corporation by virtue of any trust under which it holds the assets or property; or

(3) The existing rights and interests of persons other than members or interest holders in the public benefit corporation.

(e) In any transaction in which a public corporation is a party to a merger, membership exchange, entity conversion or for-profit conversion transaction under this chapter, the public benefit corporation must comply with § 48-62-103(a) with respect to the corporation's assets and property.

(f) A person who is a member, interest holder or is otherwise affiliated with a public benefit corporation or an unincorporated entity with a charitable purpose may not receive a direct or indirect financial benefit in connection with a transaction under this chapter to which the public benefit corporation is a party unless the party is itself a public benefit corporation or a charitable corporation or unincorporated entity with a charitable purpose. This subsection (f) does not apply to the receipt of reasonable compensation for services rendered.



§ 48-61-123 - Public benefit corporation to provide notice to attorney general and reporter of intent to consummate any merger, membership exchange, or conversions -- Time after notice for consummation of transaction.

(a) A public benefit corporation shall give the attorney general and reporter written notice that it intends to consummate any merger, membership exchange or conversions. The notice shall include a copy or summary of the plan of merger, membership exchange or conversion.

(b) No merger, membership exchange or conversion shall be consummated, including any transfer of assets until forty-five (45) days after it has given the written notice required by subsection (a) to the attorney general and reporter or until the attorney general and reporter has consented in writing to, or indicated in writing that the attorney general and reporter will take no action in respect to, the transfer or conveyance, whichever is earlier.



§ 48-61-124 - Bequests, devises and gifts.

Any bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance, which is made to a corporation that is a party to a transaction under this chapter and which takes effect or remains payable after the transaction, inures to the surviving entity with a charitable purpose unless the will or other instrument otherwise specifically provides.






Chapter 62 - Sale of Assets

§ 48-62-101 - Sale of the assets in regular course of activities and mortgage of assets.

(a) A corporation may on the terms and conditions and for the consideration determined by the board of directors:

(1) Sell, lease, exchange, or otherwise dispose of any or all of the corporation's assets in the usual and regular course of its activities;

(2) Mortgage, pledge, dedicate to the repayment of indebtedness (whether with or without recourse), or otherwise encumber any or all of the corporation's assets, whether or not in the usual and regular course of business; or

(3) Transfer any or all of the corporation's assets to one (1) or more corporations or other entities all of the memberships or interests of which are owned by the corporation.

(b) Unless the charter or bylaws requires, approval of the members or any other person of a transaction described in subsection (a) is not required.



§ 48-62-102 - Sale of assets other than in regular course of activities.

(a) (1) A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property (with or without the good will) other than in the usual and regular course of its activities, on the terms and conditions and for the consideration determined by the corporation's board, if the proposed transaction is authorized by subsection (b).

(2) The sale, lease, exchange or other disposition of all, or substantially all, of the properties (with or without good will) of one (1) or more subsidiaries of a corporation in which such corporation possesses at least eighty percent (80%) of the total combined voting power of the corporation, or of all classes of membership otherwise entitled to vote for the election of directors, otherwise than in the usual and regular course of business, shall be treated as a disposition within the meaning of this subsection (a) if the subsidiary or subsidiaries constitute all, or substantially all, of the properties of the corporation.

(b) Unless chapters 51-68 of this title, the charter, bylaws, or the board of directors or members (acting pursuant to subsection (d)) require a greater vote or voting by class, the proposed transaction to be authorized must be approved:

(1) By the board;

(2) By the members by two-thirds (2/3) of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by the charter authorized by § 48-60-301 for an amendment to the charter or bylaws.

(c) If the corporation does not have members, the transaction must be approved by a vote of a majority of the directors in office at the time the transaction is approved and be approved in writing by any person or persons whose approval is required by the charter. The notice required by § 48-58-203(c) of any directors' meeting at which such approval is to be obtained must state that the purpose, or one (1) of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(d) The board may condition its submission of the proposed transaction, and the members may condition their approval of the transaction, on receipt of a higher percentage of affirmative votes or on any other basis.

(e) If the corporation seeks to have the transaction approved by the members at a membership meeting, the notice required by § 48-57-105 must state that the purpose, or one (1) of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(f) If approval by the members by written consent or written ballot is required, the material soliciting the approval shall contain or be accompanied by a copy or summary of a description of the transaction.

(g) A public benefit corporation must give written notice to the attorney general and reporter at least forty-five (45) days before it sells, leases, exchanges or otherwise disposes of all, or substantially all, of its property in a transaction not in the usual and regular course of its activities unless the attorney general and reporter has given the corporation a written waiver of this subsection (g).

(h) After a sale, lease, exchange or other disposition of property is authorized, the transaction may be abandoned (subject to any contractual rights), without further action by the members or other person who approved the transaction in accordance with the procedure set forth in the resolution proposing the transaction or, if none is set forth, in the manner determined by the board of directors.



§ 48-62-103 - Property held in trust or otherwise dedicated to charitable purpose not to be diverted from its purpose -- Financial benefit in connection with disposition prohibited -- Notice required of transactions not in usual and regular course of activities.

(a) Property held in trust or otherwise dedicated to a charitable purpose may not be diverted from its purpose by a transaction described in § 48-62-101 or § 48-62-102 unless the corporation complies with subsection (c) to the extent required by and pursuant to the law of this state on cy pres or otherwise dealing with the nondiversion of charitable assets.

(b) A person who is a member or otherwise affiliated with a public benefit corporation may not receive a direct or indirect financial benefit in connection with a disposition of assets unless the person is a public benefit corporation or an unincorporated entity that has a charitable purpose. This subsection (b) does not apply to the receipt of reasonable compensation for services rendered.

(c) A public benefit corporation must give written notice to the attorney general and reporter at least forty-five (45) days before it sells, leases, exchanges or otherwise disposes of all, or substantially all, of its property in a transaction not in the usual and regular course of its activities unless the corporation obtains an appropriate order from the court of competent jurisdiction.






Chapter 63 - Distributions

§ 48-63-101 - Prohibited distributions.

Except as authorized by § 48-63-102, a corporation shall not make any distributions.



§ 48-63-102 - Authorized distributions.

(a) A mutual benefit corporation may purchase its memberships if after the purchase is completed:

(1) The corporation would be able to pay its debts as they become due in the usual course of its activities; and

(2) The corporation's total assets would at least equal the sum of its total liabilities.

(b) A public benefit corporation may make distributions to its members who are public benefit corporations if the distributions are in conformity with its charitable purposes.

(c) A public benefit corporation and a mutual benefit corporation may make distributions upon dissolution in conformity with chapter 64 of this title.






Chapter 64 - Dissolution

Part 1 - Voluntary Dissolution

§ 48-64-101 - Dissolution by incorporators or directors.

(a) A majority of the incorporators or directors of a corporation that has no members may, subject to any approval required by the charter or bylaws, dissolve the corporation by delivering to the secretary of state for filing articles of dissolution and termination that set forth:

(1) The name of the corporation;

(2) The date of its incorporation;

(3) A statement that the corporation has no members; and

(4) A statement that a majority of the incorporators or directors authorized the dissolution and the date dissolution was thus authorized.

(b) The corporation shall give notice of any meeting at which dissolution will be approved. The notice shall be in accordance with § 48-58-203(c). The notice must also state that the purpose, or one (1) of the purposes, of the meeting is to consider dissolution of the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(c) The incorporators or directors in approving dissolution shall adopt a plan of dissolution indicating to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.

(d) If the secretary of state finds that the articles of dissolution and termination of corporate existence comply with the requirements of subsection (a), and if the articles are accompanied by a tax clearance for termination or withdrawal relative to such corporation, then the secretary of state shall file the articles of dissolution and termination of corporate existence. Upon such filing, the existence of the corporation shall cease. Unless a claim is barred pursuant to § 48-64-107 or § 48-64-108, the termination of corporate existence shall not take away or impair any remedy to or against the corporation, its directors, officers or members, for any right or claim existing or any liability incurred, prior to such termination. Any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The members, directors, and officers shall have the power to take such corporate or other action as may be appropriate to protect such remedy, right, or claim.



§ 48-64-102 - Dissolution by board of directors, members and third persons.

(a) A corporation may be voluntarily dissolved by the written consent of its members in accordance with § 48-57-104 or at a special meeting called in accordance with § 48-57-102.

(b) A corporation's board of directors may propose dissolution for submission to the members. Notice of any meeting of the directors to approve such action shall be in accordance with § 48-64-101(b).

(c) For a proposal to dissolve to be adopted:

(1) The board of directors shall recommend dissolution to the members unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the members;

(2) The members entitled to vote shall approve the proposal to dissolve as provided in subsection (f); and

(3) Any person or persons whose approval is required by a charter provision authorized by § 48-60-301 for a charter or bylaw amendment shall approve the dissolution in writing.

(d) The board of directors or members may condition its submission of the proposal for dissolution on any basis.

(e) The corporation shall notify its members, whether or not entitled to vote, of the proposed members' meeting in accordance with § 48-57-105. The notice must also state that the purpose, or one (1) of the purposes, of the meeting is to consider dissolving the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(f) Unless the charter, bylaws, the board of directors, or members (acting pursuant to subsection (c)) require a greater vote or voting by class, the proposal to dissolve to be adopted shall be approved by two thirds (2/3) of the votes cast by members or a majority of the voting power, whichever is less.

(g) If the board seeks to have dissolution approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan of dissolution.

(h) The plan of dissolution shall indicate to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.



§ 48-64-103 - Notices to the attorney general and reporter.

(a) A public benefit corporation shall give the attorney general and reporter written notice that it intends to dissolve at or before the time it delivers the articles of dissolution to the secretary of state. The notice shall include a copy or summary of the plan of dissolution.

(b) No assets shall be transferred or conveyed by a public benefit corporation as part of the dissolution process until forty-five (45) days after it has given the written notice required by subsection (a) to the attorney general and reporter or until the attorney general and reporter has consented in writing to, or indicated in writing that the attorney general and reporter will take no action in respect to, the transfer or conveyance, whichever is earlier.

(c) When all or substantially all of the assets of a public benefit corporation have been transferred or conveyed following approval of dissolution, the board shall deliver to the attorney general and reporter a list showing those (other than creditors) to whom the assets were transferred or conveyed. The list shall indicate the address of each person (other than creditors) who received assets and indicate what assets each received.



§ 48-64-104 - Articles of dissolution.

(a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the secretary of state for filing articles of dissolution setting forth:

(1) The name of the corporation;

(2) The date dissolution was authorized;

(3) A statement that the resolution was duly adopted by the members;

(4) If approval by members was not required, a statement that the resolution was duly adopted by a majority of the board of directors;

(5) A copy of the resolution or the written consent authorizing the dissolution;

(6) If approval of dissolution by some third person or persons other than the members, directors, or incorporators was required, a statement that such approval was obtained; and

(7) If the corporation is a public benefit corporation, a statement that the notice to the attorney general and reporter required by § 48-64-103(a) has been given.

(b) Unless a delayed effective date is specified in the articles of dissolution, a corporation is dissolved when the articles of dissolution are filed.



§ 48-64-105 - Revocation of dissolution.

(a) A corporation may revoke its dissolution at any time prior to filing the articles of termination of corporate existence with the secretary of state.

(b) Revocation of dissolution shall be authorized in any manner that dissolution may be authorized under § 48-64-102, unless the authorization for dissolution permitted revocation by action by the board of directors alone, in which event the board of directors may revoke the dissolution without action by the members or any other person.

(c) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the secretary of state for filing articles of revocation of dissolution that set forth:

(1) The name of the corporation;

(2) The effective date of the dissolution that was revoked;

(3) The date that the revocation of dissolution was authorized;

(4) If the corporation's board of directors (or its incorporators) revoked the dissolution, a statement to that effect;

(5) If the corporation's board of directors revoked a dissolution authorized by the members alone or in conjunction with another person or persons, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6) If member or third person action was required to revoke the dissolution, the information required by § 48-64-104(a)(3), (5) and (6).

(d) Revocation of dissolution is effective when the articles of revocation of dissolution are filed.

(e) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its activities as if dissolution had never occurred.



§ 48-64-106 - Effect of dissolution.

(a) A dissolved corporation continues its corporate existence, but may not carry on any activities except those appropriate to wind up and liquidate its affairs, including:

(1) Collecting its assets;

(2) Conveying and disposing of its properties that will not be distributed in kind;

(3) Discharging or making provision for discharging its liabilities;

(4) Returning, transferring or conveying assets held by the corporation upon a condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, in accordance with such condition;

(5) Transferring, subject to any contractual or legal requirements, its assets as provided in or authorized by its charter or bylaws;

(6) If the corporation is a public benefit corporation, and no provision has been made in its charter or bylaws for distribution of assets on dissolution, transferring, subject to any contractual or legal requirement, its assets to:

(A) One (1) or more persons recognized as exempt under Section 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3);

(B) If the dissolved corporation is not recognized as exempt under Section 501(c)(3) of the Internal Revenue Code, one (1) or more public benefit corporations; or

(C) The state of Tennessee or any county, municipality, or political subdivision thereof;

(7) If the corporation is a mutual benefit corporation and no provision has been made in its charter or bylaws for distribution of assets on dissolution, transferring its assets to its members or, if it has no members, those persons whom the corporation holds itself out as benefitting or serving; and

(8) Doing every other act necessary to wind up and liquidate its assets and affairs.

(b) Dissolution of a corporation does not:

(1) Transfer title to the corporation's property;

(2) Subject its directors or officers to standards of conduct different from those prescribed in chapter 58 of this title;

(3) Change quorum or voting requirements for its board of directors or members; change provisions for selection, resignation, or removal of its directors or officers, or both; or change provisions for amending its bylaws;

(4) Prevent commencement of a proceeding by or against the corporation in its corporate name;

(5) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(6) Terminate the authority of the registered agent of the corporation.



§ 48-64-107 - Known claims against dissolved corporation.

(a) A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

(b) The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

(1) Describe information that must be included in a claim;

(2) State whether the claim is admitted, or not admitted, and if admitted:

(A) The amount that is admitted, which may be as of a given date; and

(B) Any interest obligation if fixed by an instrument of indebtedness;

(3) Provide a mailing address where a claim may be sent;

(4) State the deadline, which may not be fewer than four (4) months from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(5) State that, except to the extent that any claim is admitted, the claim will be barred if written confirmation of the claim is not received by the deadline.

(c) A claim against the dissolved corporation is barred to the extent that it is not admitted:

(1) If the dissolved corporation delivered written notice to the claimant in accordance with subsection (b) and the dissolved corporation does not receive a written notice of the claim by the deadline set out in subdivision (b)(4); or

(2) If the dissolved corporation delivered written notice to the claimant that the claimant's claim is rejected, in whole or in part, and the claimant does not commence a proceeding to enforce the claim within three (3) months from the effective date of the rejection notice.

(d) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.



§ 48-64-108 - Unknown claims against dissolved corporation.

(a) A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(b) The notice must:

(1) Be published one (1) time in a newspaper of general circulation in the county where the dissolved corporation's principal office (or, if none in this state, its registered office) is or was last located;

(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within two (2) years after the publication of the notice.

(c) If the dissolved corporation publishes a newspaper notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within two (2) years after the publication date of the newspaper notice:

(1) A claimant who did not receive written notice under § 48-64-107;

(2) A claimant whose claim was timely sent to the dissolved corporation but not acted on; and

(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim may be enforced under this section:

(1) Against the dissolved corporation, to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against any person other than a creditor of the corporation, to whom the corporation distributed its property to the extent of the distributee's pro rata share of the claim or the corporate assets distributed to the distributee in liquidation, whichever is less, but the distributee's total liability for all claims under this section may not exceed the total amount of assets distributed to the distributee.



§ 48-64-109 - Articles of termination of corporate existence.

(a) When a corporation has distributed all its assets to its creditors and other parties authorized by chapters 51-68 of this title and voluntary dissolution proceedings have not been revoked, it shall deliver to the secretary of state for filing articles of termination of corporate existence. The articles shall set forth:

(1) The name of the corporation;

(2) That all the assets of the corporation have been distributed to its creditors and other parties authorized by chapters 51-68 of this title; and

(3) That the dissolution of the corporation has not been revoked.

(b) If the secretary of state finds that the articles of termination of corporate existence comply with the requirements of subsection (a), and if the articles are accompanied by a tax clearance for termination or withdrawal relative to such corporation, then the secretary of state shall file the articles of dissolution and termination of corporate existence. Upon such filing, the existence of the corporation shall cease. Unless a claim is barred pursuant to § 48-64-107 or § 48-64-108, the termination of corporate existence shall not take away or impair any remedy to or against the corporation, its directors, officers, or members, for any right or claim existing or any liability incurred, prior to such termination. Any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The members, directors, and officers have the power to take such corporate or other action as may be appropriate to protect such remedy, right, or claim.



§ 48-64-110 - Directors to cause dissolved corporation to discharge or make reasonable provision for payment of claims and distributions of assets thereafter -- Liability for breach.

(a) Directors shall cause the dissolved corporation to discharge or make reasonable provision for the payment of claims and make distributions of assets after payment or provision for claims.

(b) Directors of a dissolved corporation that has disposed of claims under § 48-64-107 or § 48-64-108 shall not be liable for breach of § 48-64-110(a) with respect to claims against the dissolved corporation that are barred or satisfied under § 48-64-107 or § 48-64-108.






Part 2 - Administrative Dissolution

§ 48-64-201 - Grounds for administrative dissolution.

The secretary of state may commence a proceeding under § 48-64-202 to administratively dissolve a corporation if the:

(1) Corporation does not deliver its properly completed annual report to the secretary of state within two (2) months after it is due;

(2) Corporation is without a registered agent or registered office in this state for two (2) months or more;

(3) Name of a corporation contained in a document filed after the enactment of chapters 51-68 of this title fails to comply with § 48-54-101;

(4) Corporation does not notify the secretary of state within two (2) months that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued;

(5) Corporation's period of duration, if any, stated in its charter expires; or

(6) Corporation submits to the secretary of state's office a check, bank draft, money order or other such instrument, for payment of any fee and it is dishonored upon presentation for payment.



§ 48-64-202 - Procedure for and effect of administrative dissolution.

(a) If the secretary of state determines that one (1) or more grounds exist under § 48-64-201 for dissolving a corporation, the secretary of state shall serve the corporation with written notice of the secretary of state's determination under §§ 48-55-104 and 48-55-105, except that such determination may be sent by first class mail, and in the case of a public benefit corporation, shall notify the attorney general and reporter in writing.

(b) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within two (2) months after service of the notice is perfected under §§ 48-55-104 and 48-55-105, the secretary of state shall administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the corporation under §§ 48-55-104 and 48-55-105, except that the certificate may be sent by first class mail.

(c) A corporation administratively dissolved continues its corporate existence but may not carry on any activities except that necessary to wind up and liquidate its assets and affairs under § 48-64-106 and notify claimants under §§ 48-64-107 and 48-64-108.

(d) The administrative dissolution of a corporation does not terminate the authority of its registered agent.



§ 48-64-203 - Reinstatement following administrative dissolution.

(a) A corporation administratively dissolved under § 48-64-202 may apply to the secretary of state for reinstatement. The application must:

(1) Contain a confirmation of good standing relative to such foreign corporation;

(2) Recite the name of the corporation at its date of dissolution;

(3) State that the ground or grounds for dissolution either did not exist or have been eliminated; and

(4) State a corporate name that satisfies the requirements of § 48-54-101.

(b) (1) If the secretary of state determines that the application contains the confirmation of good standing and information required by subsection (a), and that such information is correct, then the secretary of state shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites the secretary of state's determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under §§ 48-55-104 and 48-55-105.

(2) If the corporate name in subdivision (a)(4) is different than the corporate name in subdivision (a)(2), the application for reinstatement shall constitute an amendment to the charter insofar as it pertains to the corporate name.

(c) When the reinstatement hereunder or under § 48-64-204 is effective, it relates back to and takes effect as of the effective date of the administrative dissolution, and the corporation resumes carrying on its activities as if the administrative dissolution had never occurred.



§ 48-64-204 - Appeal from denial of reinstatement.

(a) If the secretary of state denies a corporation's application for reinstatement following administrative dissolution, the secretary of state shall serve the corporation under §§ 48-55-104 and 48-55-105 with a written notice that explains the reason or reasons for denial.

(b) The corporation may appeal the denial of reinstatement to the chancery court of Davidson County within thirty (30) days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the secretary of state's certificate of dissolution, the corporation's application for reinstatement, and the secretary of state's notice of denial.

(c) The court may summarily order the secretary of state to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.



§ 48-64-205 - Articles of termination following administrative dissolution or revocation.

(a) When a corporation, which has been administratively dissolved or has had its charter revoked, wishes to terminate its corporate existence, it may do so without first being reinstated by delivering to the secretary of state for filing articles of termination following administrative dissolution or revocation setting forth:

(1) The name of the corporation;

(2) The date that termination of corporate existence was authorized;

(3) A statement that the resolution authorizing termination was duly adopted by the members or that approval by the members was not required, and that the resolution authorizing termination was adopted by a majority of the board of directors;

(4) A copy of the resolution or the written consent authorizing the termination;

(5) If approval of dissolution by some third person or persons other than the members, directors, or incorporators was required, a statement that such approval was obtained;

(6) If the corporation is a public benefit corporation, a statement that notice to the attorney general and reporter required by § 48-64-103(a) has been given; and

(7) A statement that all the assets of the corporation have been distributed to its creditors and other parties authorized by chapters 51-68 of this title.

(b) If the secretary of state finds that the articles of termination following administrative dissolution or revocation comply with the requirements of subsection (a), and if the articles are accompanied by a tax clearance for termination or withdrawal, then the secretary of state shall file the articles of termination following administrative dissolution or revocation. Upon such filing, the existence of the corporation shall cease. Unless a claim is barred pursuant to § 48-64-107 or § 48-64-108, the termination of corporate existence shall not take away or impair any remedy to or against the corporation, its directors, officers or members, for any right or claim existing or any liability incurred, prior to such termination. Any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The members, directors, and officers have the power to take such corporate or other action as may be appropriate to protect such remedy, right, or claim.






Part 3 - Judicial Dissolution

§ 48-64-301 - Grounds for judicial dissolution.

(a) Any court of record with proper venue in accordance with § 48-64-302(a) may dissolve a corporation:

(1) In a proceeding by the attorney general and reporter if it is established that the corporation:

(A) Obtained its charter through fraud;

(B) Has exceeded or abused the authority conferred upon it by law;

(C) Has violated any provision of law resulting in the forfeiture of its charter;

(D) Has carried on, conducted, or transacted its business or affairs in a persistently fraudulent or illegal manner;

(E) Is a public benefit corporation and the corporate assets are being misapplied or wasted; or

(F) Is a public benefit corporation and is no longer able to carry out its purposes;

provided, that the enumeration of these grounds for dissolution shall not exclude actions or special proceedings by the attorney general and reporter or other state officials for the dissolution of a corporation for other causes as provided in this chapter or in any other statute of this state;

(2) In a proceeding by fifty (50) members or members holding five percent (5%) of the voting power, whichever is less, or any person specified in this chapter, if it is established that:

(A) The directors are deadlocked in the management of the corporate affairs, the members are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be generally conducted because of the deadlock;

(B) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(C) The members are deadlocked in voting power and have failed, for a period that includes at least two (2) consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election of their successors;

(D) The corporate assets are being misapplied or wasted; or

(E) The corporation is a public benefit corporation and is no longer able to carry out its purposes;

(3) In a proceeding by a creditor if it is established that:

(A) The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(B) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; and

(4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

(b) With respect to actions based on subdivision (a)(2), (a)(3) or (a)(4), prior to dissolving a corporation, the court shall consider whether:

(1) There are reasonable alternatives to dissolution;

(2) Dissolution is in the public interest, if the corporation is a public benefit corporation; and

(3) Dissolution is the best way of protecting the interests of members, if the corporation is a mutual benefit corporation.



§ 48-64-302 - Procedure for judicial dissolution.

(a) Venue for a proceeding by the attorney general and reporter to dissolve a corporation lies in Davidson County. Venue for a proceeding brought by any other party named in § 48-64-301 lies in the county where a corporation's principal office (or, if none in this state, its registered office) is or was last located.

(b) It is not necessary to make directors or members parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

(d) A person other than the attorney general and reporter who brings an involuntary dissolution proceeding for a public benefit corporation shall forthwith give written notice of the proceeding to the attorney general and reporter who may intervene.



§ 48-64-303 - Receivership or custodianship.

(a) A court of record having equity jurisdiction in a judicial proceeding brought to dissolve a corporation may appoint one (1) or more receivers to wind up and liquidate, or one (1) or more custodians to manage, the affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(b) The court may appoint an individual or a domestic or foreign corporation (authorized to transact business in this state), whether a nonprofit corporation or a corporation for-profit, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(1) The receiver may:

(A) Dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and

(B) Sue and defend in the receiver's own name as receiver of the corporation in all courts of this state; and

(2) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its members and creditors.

(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its members, and creditors.

(e) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver's or custodian's counsel from the assets of the corporation or proceeds from the sale of the assets.



§ 48-64-304 - Decree of dissolution.

(a) If after a hearing the court determines that one (1) or more grounds for judicial dissolution described in § 48-64-301 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the secretary of state, who shall file it.

(b) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's assets and affairs in accordance with § 48-64-105 and the notification of claimants in accordance with §§ 48-64-106 and 48-64-107.









Chapter 65 - Foreign Corporations

Part 1 - Certificate of Authority

§ 48-65-101 - Authority to transact business required.

(a) A foreign corporation may not transact business in this state until it obtains a certificate of authority from the secretary of state.

(b) The following activities, among others, do not constitute transacting business within the meaning of subsection (a):

(1) Maintaining, defending, or settling any proceeding, claim, or dispute;

(2) Holding meetings of the board of directors or members or carrying on other activities concerning internal corporate affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of memberships or securities or appointing and maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) Creating or acquiring indebtedness, deeds of trust, mortgages, and security interests in real or personal property;

(8) Securing or collecting debts or enforcing mortgages, deeds of trust, and security interests in property securing the debts;

(9) Owning, without more, real or personal property; provided, that for a reasonable time the management and rental of real property acquired in connection with enforcing a mortgage or deed of trust shall also not be considered transacting business if the owner is attempting to liquidate the owner's investment and if no office or other agency therefor, other than an independent agency, is maintained in this state;

(10) Conducting an isolated transaction that is completed within one (1) month that is not one in the course of repeated transactions of a like nature; and

(11) Transacting business in interstate commerce.

(c) The list of activities in subsection (b) is not exhaustive, and is applicable solely to determine whether a foreign corporation must procure a certificate of authority and for no other purpose.



§ 48-65-102 - Consequences of transacting business without authority.

(a) A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(b) The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

(c) A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(d) A foreign corporation which transacts business or conducts affairs in this state without a certificate of authority shall be liable to this state, for the years or parts thereof during which it transacted business or conducted affairs in this state without a certificate of authority, in an amount equal to treble the amount of all fees, penalties and taxes, plus interest, which would have been imposed by the laws of this state upon such corporation had it duly applied for and received a certificate of authority as required by this chapter, and thereafter had failed to file all reports required.

(e) An application for a certificate of authority by a foreign corporation which has transacted business in this state without a certificate of authority shall not be filed by the secretary until all amounts due under subsection (d) shall have been paid.

(f) Notwithstanding subsections (a) and (b), the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.



§ 48-65-103 - Application for certificate of authority.

(a) A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the secretary of state for filing. The application must set forth:

(1) The name of the foreign corporation, and, if different, the name under which the certificate of authority is to be obtained pursuant to § 48-65-106;

(2) The name of the state or the country under whose law it is incorporated;

(3) Its date of incorporation and period of duration, if other than perpetual;

(4) The street address, including the zip code, of its principal office (and a mailing address such as a post office box if the United States Postal Service does not deliver to the principal office);

(5) The street address, including the zip code, of its registered office in this state, the county in which the office is located, and the name of its registered agent at that office;

(6) The names and business addresses, including the zip code of its current directors and officers;

(7) Whether the foreign corporation has members;

(8) A statement that the corporation is not for-profit; and

(9) Whether the corporation, if it had been incorporated in this state, would be a public benefit or mutual benefit corporation.

(b) The foreign corporation shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated. The certificate shall not bear a date of more than two (2) months prior to the date the application is filed in this state.

(c) If the secretary of state determines upon application that a foreign corporation has been transacting business in this state without a certificate of authority for a period of one (1) year or more, then the application shall not be issued by the secretary of state until the foreign corporation submits a confirmation of good standing relative to such foreign corporation.



§ 48-65-104 - Amended certificate of authority.

(a) A foreign corporation authorized to transact business in this state must obtain an amended certificate of authority from the secretary of state if it changes:

(1) Its corporate name;

(2) The period of its duration; or

(3) The state or country of its incorporation.

(b) The requirements of § 48-65-103 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.



§ 48-65-105 - Effect of certificate of authority.

(a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in chapters 51-68 of this title.

(b) A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by chapters 51-68 of this title, is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

(c) Chapters 51-68 of this title do not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.

(d) This state does hereby release its right of escheat by virtue of the alien origin of such foreign corporation, or the alienage or nonresidence of the members of such foreign corporation, or any of them, in accordance with the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29, part 1.



§ 48-65-106 - Corporate name of foreign corporation.

(a) A foreign corporation may obtain or maintain a certificate of authority to transact business in this state under any of the following names:

(1) The corporate name of the foreign corporation; provided, that such name complies with § 48-54-101; or

(2) An assumed corporate name which meets the requirements of § 48-54-101.

(b) Except as authorized by subsections (c) and (d), the name of a foreign corporation that is authorized to transact business in this state or is applying for a certificate of authority to transact business in this state, shall be distinguishable upon the records of the secretary of state from the respective names of or for every other entity, whether true, assumed, reserved or registered, to the extent the use or reservation of such names is evidenced by a filing with the secretary of state under applicable law.

(c) A foreign corporation, or person acting on behalf of a corporation not yet authorized to transact business in this state, may apply to the secretary of state for authorization to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (b). The secretary of state shall authorize use of the indistinguishable name applied for, if:

(1) The person holding the right to use the previously filed name described in subsection (b) consents to the use in writing and submits an undertaking, in a form satisfactory to the secretary of state, to cancel its reservation of such name or change such name to a name that is distinguishable upon the records of the secretary of state from the name of the applicant;

(2) The applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state; or

(3) The person holding the right to use the previously filed name described in subsection (b) consents in writing to the use of such name by the applicant, and both the other person and the applicant consent in a form satisfactory to the secretary of state to use the same registered agent.

(d) A foreign corporation may use in this state the name (including the assumed corporate name) of another domestic or foreign nonprofit or business corporation that is used in this state if the other corporation is incorporated or authorized to transact business in this state and the foreign corporation has:

(1) Merged with the other corporation;

(2) Been formed by reorganization of the other corporation; or

(3) Acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(e) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of § 48-54-101, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of § 48-54-101 and obtains an amended certificate of authority under § 48-65-104.



§ 48-65-107 - Registered office and registered agent of foreign corporation.

Each foreign corporation authorized to transact business in this state must continuously maintain in this state:

(1) A registered office that may be the same as its place of business; and

(2) A registered agent, who may be:

(A) An individual who resides in this state and whose office is identical with the registered office;

(B) A domestic for-profit or nonprofit corporation whose office is identical with the registered office; or

(C) A foreign for-profit or nonprofit corporation authorized to transact business in this state whose business office is identical with the registered office.



§ 48-65-108 - Change of registered office or registered agent of foreign corporation.

(a) A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth:

(1) Its name;

(2) If the current registered office is to be changed, the street address, including the zip code, of its new registered office and the county in which the office is located;

(3) If the current registered agent is to be changed, the name of its new registered agent; and

(4) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(b) If a registered agent changes the street address of such registered agent's business office, such registered agent may change the street address of the registered office of any foreign corporation for which such registered agent is the registered agent by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the secretary of state for filing a statement of change that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change.

(c) Each foreign corporation authorized to transact business in this state shall comply with § 48-55-101(b).



§ 48-65-109 - Resignation of registered agent of foreign corporation.

(a) A registered agent may resign the agency appointment by signing and filing with the secretary of state an original statement of resignation accompanied by the agent's certification that the agent has mailed a copy thereof to the principal office of the corporation by certified mail. The statement may include a statement that the registered office is also discontinued.

(b) The agency is terminated, and the registered office discontinued if so provided, on the date on which the statement is filed by the secretary of state.



§ 48-65-110 - Service on foreign corporation.

(a) The registered agent of a foreign corporation authorized to transact business in this state is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.

(b) Service on a foreign corporation when the secretary of state is its agent for service of process may be obtained pursuant to § 48-55-105.

(c) This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.






Part 2 - Withdrawal

§ 48-65-201 - Withdrawal of foreign corporation.

(a) A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the secretary of state.

(b) A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the secretary of state for filing. The application shall set forth:

(1) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it either continues its registered agent in this state or revokes the authority of its registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(4) A mailing address to which the secretary of state may mail a copy of any process served on the secretary of state under subdivision (b)(3); and

(5) A commitment to notify the secretary of state in the future of any change in the mailing address.

(c) The foreign corporation shall provide any additional information in its application requested by the commissioner of revenue or the secretary of state in order to determine and assess any unpaid taxes and fees payable under the laws of this state.

(d) The secretary of state shall not file an application for a certificate of withdrawal unless it is accompanied by a tax clearance for termination or withdrawal relative to such foreign corporation.

(e) After the withdrawal of the corporation is effective, service of process on the secretary of state or the continued registered agent under this section is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign corporation at the mailing address set forth under subsection (b).






Part 3 - Revocation of Certificate of Authority

§ 48-65-301 - Grounds for revocation.

The secretary of state may commence a proceeding under § 48-65-302 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) The foreign corporation does not deliver its properly completed annual report to the secretary of state within two (2) months after it is due;

(2) The foreign corporation is without a registered agent or registered office in this state for two (2) months or more;

(3) The foreign corporation does not inform the secretary of state under § 48-65-108 or § 48-65-109 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within two (2) months of the change, resignation or discontinuance;

(4) An incorporator, director, officer, or agent of the foreign corporation signed a document knowing it was false in any material respect with intent that the document be delivered to the secretary of state for filing;

(5) The secretary of state receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or has disappeared as the result of a merger;

(6) The foreign corporation is exceeding the authority conferred upon it by this chapter;

(7) The name of a foreign corporation contained in a document filed after January 1, 1988, fails to comply with provisions of § 48-65-106; or

(8) The foreign corporation submits to the secretary of state's office a check, bank draft, money order or other such instrument, for payment of any fee and it is dishonored upon presentation for payment.



§ 48-65-302 - Procedures for and effect of revocation.

(a) If the secretary of state determines that one (1) or more grounds exist under § 48-65-301 for revocation of a certificate of authority, the secretary of state shall serve the foreign corporation with written notice of the secretary of state's determination under § 48-65-110, except that such determination may be sent by first class mail. Notice need not be sent if the grounds for revocation are pursuant to § 48-65-301(5) and a certificate of revocation may be sent without the two-month waiting period required by subsection (b).

(b) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within two (2) months after service of the communication is perfected under § 48-65-110, the secretary of state may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the foreign corporation under § 48-65-110, except that the certificate may be sent by first class mail.

(c) The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(d) The secretary of state's revocation of a foreign corporation's certificate of authority appoints the secretary of state as the foreign corporation's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state. Service of process on the secretary of state under this subsection (d) is service on the foreign corporation. Upon receipt of process, the secretary of state shall comply with § 48-55-105.

(e) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.



§ 48-65-303 - Reinstatement following administrative revocation.

(a) A foreign corporation whose certificate of authority is administratively revoked under § 48-65-302 may apply to the secretary of state for reinstatement. The application must:

(1) Contain a confirmation of good standing relative to such foreign corporation;

(2) Recite the name of the corporation at its date of revocation;

(3) State that the ground or grounds for revocation either did not exist or have been eliminated; and

(4) State a corporate name that satisfies the requirements of § 48-54-101.

(b) (1) If the secretary of state determines that the application contains the confirmation of good standing and information required by subsection (a), and that such information is correct, then the secretary of state shall reinstate the certificate of authority, prepare a certificate that recites this determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under § 48-55-104.

(2) If the corporate name in subdivision (a)(4) is different than the corporate name in subdivision (a)(2), the application for reinstatement shall constitute an amendment to its certificate of authority insofar as it pertains to the corporate name.

(c) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation and the corporation resumes carrying on its business as if the administrative revocation had never occurred.



§ 48-65-304 - Appeal from denial of reinstatement.

(a) If the secretary of state denies a foreign corporation's application for reinstatement following administrative revocation, the secretary of state shall serve the corporation under §§ 48-55-104 and 48-55-105 with a written communication that explains the reason or reasons for denial.

(b) The corporation may appeal the denial of reinstatement to the chancery court of Davidson County within one (1) month after service of the communication of denial is perfected. The corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of the secretary of state's communication of denial.

(c) The court may summarily order the secretary of state to reinstate the revoked corporation or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.



§ 48-65-305 - Certificate of withdrawal following administrative revocation.

(a) When a foreign corporation, which has had its certificate of authority revoked, wishes to withdraw from the state, it may do so without first being reinstated by delivering to the secretary of state for filing an application for a certificate of withdrawal following administrative revocation of the certificate of authority. The application shall set forth:

(1) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it either continues its registered agent in this state or revokes the authority of its registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(4) A mailing address to which the secretary of state may mail a copy of any process served on the secretary of state under subdivision (a)(3); and

(5) A commitment to notify the secretary of state in the future of any change in its mailing address.

(b) The foreign corporation shall provide any additional information in its application requested by the commissioner of revenue or the secretary of state in order to determine and assess any unpaid taxes and fees payable under the laws of this state.

(c) The secretary of state shall not file an application for a certificate of withdrawal following administrative revocation unless it is accompanied by a tax clearance for termination or withdrawal relative to such foreign corporation.

(d) After the withdrawal of the corporation is effective, service of process on the secretary of state or the continued registered agent under this section is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign corporation at the mailing address set forth under subsection (a).









Chapter 66 - Records and Reports

Part 1 - Records

§ 48-66-101 - Corporate records.

(a) A corporation shall keep as permanent records minutes of all meetings of its members and board of directors, a record of all actions taken by the members or directors without a meeting, and a record of all actions taken by committees of the board of directors in place of the board of directors as authorized by § 48-58-206(d).

(b) A corporation shall maintain appropriate accounting records.

(c) A corporation or its agent shall maintain a record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class showing the number of votes each member is entitled to vote.

(d) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(e) A corporation shall keep a copy of the following records at its principal office:

(1) Its charter or restated charter and all amendments to it currently in effect;

(2) Its bylaws or restated bylaws and all amendments to them currently in effect;

(3) Resolutions adopted by its board of directors relating to the characteristics, qualifications, rights, limitations and obligations of members or any class or category of members;

(4) The minutes of all meetings of members and records of all actions approved by the members for the past three (3) years;

(5) All written communications to members generally within the past three (3) years, including the financial statements furnished for the past three (3) years under § 48-66-201;

(6) A list of the names and business or home addresses of its current directors and officers; and

(7) Its most recent annual report delivered to the secretary of state under § 48-66-203.



§ 48-66-102 - Inspection of records by members.

(a) Subject to § 48-66-103(c), a member is entitled to inspect and copy, during regular business hours and at a reasonable location specified by the corporation, any of the records of the corporation described in § 48-66-101(e) if the member gives the corporation a written demand at least five (5) business days before the date on which the member wishes to inspect and copy.

(b) A member is entitled to inspect and copy, during regular business hours and at a reasonable location specified by the corporation, any of the following records of the corporation if the member meets the requirements of subsection (c) and gives the corporation written notice at least five (5) business days before the date on which the member wishes to inspect and copy:

(1) Excerpts from any records required to be maintained under § 48-66-101(a), to the extent not subject to inspection under subsection (a);

(2) Accounting records of the corporation; and

(3) Subject to § 48-66-105, the membership list.

(c) A member may inspect and copy the records identified in subsection (b) only if:

(1) The member's demand is made in good faith and for a proper purpose;

(2) The member describes with reasonable particularity the purpose and the records the member desires to inspect; and

(3) The records are directly connected with the purpose for which the demand is made.

(d) The right of inspection granted by this section may not be abolished or limited by a corporation's charter or bylaws.

(e) This section does not affect:

(1) The right of a member to inspect records under § 48-57-201 or, if the member is in litigation with the corporation, to the same extent as any other litigant; or

(2) The power of a court, independently of chapters 51-68 of this title, to compel the production of corporate records for examination.



§ 48-66-103 - Scope of inspection rights.

(a) A member's agent or attorney has the same inspection and copying rights as the member the agent or attorney represents.

(b) The right to copy records under § 48-66-102 includes, if reasonable, the right to receive copies made by photographic, xerographic or other means.

(c) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production, reproduction or transmission of the records.

(d) The corporation may comply with a member's demand to inspect the record of members under § 48-66-102(b)(3) by providing the member with a list of its members that was compiled no earlier than the date of the member's demand.

(e) Copies may be provided through an electronic transmission if available and requested by the member.



§ 48-66-104 - Court-ordered inspection.

(a) If a corporation does not allow a member who complies with § 48-66-102(a) to inspect and copy any records required by that subsection to be available for inspection, a court of record having equity jurisdiction in the county where the corporation's principal office (or, if none in this state, its registered office) is located may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the member.

(b) If a corporation does not within a reasonable time allow a member to inspect and copy any other record, the member who complies with § 48-66-102(b) and (c) may apply to a court of record having equity jurisdiction in the county where the corporation's principal office (or, if none in this state, its registered office) is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection (b) on an expedited basis.

(c) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the member's costs (including reasonable counsel fees) incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the member to inspect the records demanded.

(d) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.



§ 48-66-105 - Limitations on use of membership list.

Without the consent of the board, a membership list or any part thereof may not be obtained or used by any person for any purpose unrelated to a member's interest as a member. Without limiting the generality of the foregoing, without the consent of the board a membership list or any part thereof may not be:

(1) Used to solicit money or property unless such money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;

(2) Used for any commercial purpose; or

(3) Given or sold to or purchased by any person.



§ 48-66-106 - Notice excused as to members whose prior notices were returned as undeliverable -- Reinstatement of notice requirement.

(a) Whenever notice would otherwise be required to be given under any provision of chapters 51-68 of this title to a member, the notice need not be given if notice of two (2) consecutive annual meetings, and all notices of meetings during the period between such two (2) consecutive annual meetings have been returned undeliverable or could not be delivered.

(b) If a member delivers to the nonprofit corporation a notice setting forth the member's then-current address, the requirement that notice be given to that member is reinstated.



§ 48-66-107 - Prohibited uses of membership lists -- Mutual benefit corporation's election to proceed under § 48-57-201.

(a) Without the consent of the board, a membership list or any part thereof may not be obtained or used by any person for any purpose unrelated to a member's interest as a member. Without limiting the generality of the foregoing, without the consent of the board a membership list or any part thereof may not be:

(1) Used to solicit money or property unless such money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;

(2) Used for any commercial purpose; or

(3) Given or sold to or purchased by any person.

(b) Instead of making a membership list available for inspection and copying pursuant to this part, a mutual benefit corporation may elect to proceed under the procedures set forth in § 48-57-201.



§ 48-66-108 - Inspection rights of director of corporation.

(a) A director of a corporation is entitled to inspect and copy the books, records and documents of the corporation at any reasonable time but not for any purpose or in any manner that would violate any duty to the corporation.

(b) The chancery court of the county where the corporation's principal office (or if none in this state, its registered office) is located may order inspection and copying of the books, records and documents at the corporation's expense, upon application of a director who has been refused such inspection rights, unless the corporation establishes that the director is not entitled to such inspection rights. The court shall dispose of an application under this subsection (b) on an expedited basis.

(c) If an order is issued, the court may include provisions protecting the corporation from undue burden or expense, and prohibiting the director from using information obtained upon exercise of the inspection rights in a manner that would violate a duty to the corporation, and may also order the corporation to reimburse the director for the director's expenses incurred in connection with the application.






Part 2 - Reports

§ 48-66-201 - Financial statements for members.

(a) A corporation shall prepare annual financial statements, which may be consolidated or combined statements of the corporation and one (1) or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year and a statement of operations for the year. If the financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis. On demand in the form of a document from a member, a corporation must furnish that member with its latest annual financial statements as set out in subsection (c).

(b) If annual financial statements are reported upon by a public accountant, the public accountant's report must accompany them. If not, the statements must be accompanied by the statement of the president or the person responsible for the corporation's financial accounting records:

(1) Stating the president's or other person's reasonable belief as to whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2) Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.

(c) A corporation shall deliver in the form of a document the annual financial statements to each requesting member within one (1) month after notice of the demand; provided, that with respect to the financial statements for the most recently completed fiscal year, the statements shall be delivered in the form of a document to the member within four (4) months after the close of the fiscal year.



§ 48-66-202 - Report of indemnification to members.

If a corporation indemnifies or advances expenses to a director under § 48-58-502, § 48-58-503, § 48-58-504 or § 48-58-505 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the members with or before the notice of the next meeting of members.



§ 48-66-203 - Annual report for secretary of state.

(a) Each domestic corporation, and each foreign corporation authorized to transact business in this state, shall deliver to the secretary of state an annual report that sets forth:

(1) The name of the corporation and the state or country under whose law it is incorporated;

(2) The street address, including the zip code, of its registered office, the county in which the office is located, and the name of its registered agent at that office in this state;

(3) The street address, including the zip code, of its principal office (and a mailing address such as a post office box if the United States Postal Service does not deliver to the principal office);

(4) The names and business addresses, including the zip code, of its directors and principal officers; provided, that corporations which are exempt from the payment of income tax under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3) and are currently operating shall not be required to comply with this subdivision (a)(4);

(5) If a domestic corporation, a statement that the corporation is a public benefit corporation or a mutual benefit corporation;

(6) If a foreign corporation, a statement whether the corporation, if it had been incorporated in this state, would be a public benefit or mutual benefit corporation;

(7) If a domestic religious corporation, a statement to that effect; and

(8) The federal employer identification number (FEIN) of the corporation, or its corporation control number as assigned by the secretary of state.

(b) The information in the annual report shall be current as of the date the annual report is executed on behalf of the corporation. An annual report of a domestic corporation that sets forth a change of the principal office of the domestic corporation shall be deemed to be an amendment to the charter of the domestic corporation, and the domestic corporation shall not be required to take any further action to amend the charter of the domestic corporation under chapter 60 of this title with respect to such amendment. An annual report of a foreign corporation that sets forth a change of the principal executive office of the foreign corporation shall be deemed to be an amendment to the certificate of authority of the foreign corporation, and the foreign corporation shall not be required to take any further action to amend the certificate of authority of the foreign corporation under § 48-65-104 with respect to such amendment. An annual report of a domestic or foreign corporation that sets forth a change of the registered office or registered agent of the domestic or foreign corporation shall be deemed to be a statement of change for purposes of §§ 48-55-102 and 48-65-108, respectively, and the domestic or foreign corporation shall not be required to take any further action under §§ 48-55-102 and 48-65-108, respectively, with respect to such change.

(c) Every corporation shall file the annual report with the secretary of state on or before the first day of the fourth month following the close of the corporation's fiscal year, if a domestic corporation or a foreign corporation.

(d) The secretary of state shall make a report to the commissioner of revenue, by the fifteenth day of each month, of any and all new corporations that have been licensed or authorized to operate in the state during the preceding month, giving the name and address of each new corporation, foreign or domestic.

(e) The secretary of state shall furnish the commissioner of revenue, by the fifteenth day of each month, a list of all corporations that have surrendered their charters, have had their charters revoked, or have ceased to do business in the state during the preceding month.









Chapter 67 - Religious Corporations

§ 48-67-101 - Chapters 51-68 applicable to religious corporations.

Except as provided in § 48-67-102, chapters 51-68 of this title apply to religious corporations.



§ 48-67-102 - Provisions not applicable to religious corporations.

(a) The following provisions of chapters 51-68 of this title shall not apply to religious corporations unless otherwise provided in their articles or bylaws:

(1) Section 48-56-202;

(2) Section 48-56-302;

(3) Section 48-58-110(d);

(4) Section 48-58-303; and

(5) Section 48-64-303.

(b) If religious doctrine or canon law governing the affairs of a religious corporation is inconsistent with chapters 51-68 of this title on the same subject, the religious doctrine or canon law shall control to the extent, and only to the extent, required by the constitution of the United States or the constitution of this state, or both.






Chapter 68 - Transition Provisions

Part 1 - General Provisions

§ 48-68-101 - Application to existing domestic corporations.

(a) Chapters 51-68 of this title apply to all domestic nonprofit corporations in existence on January 1, 1988, that were incorporated under any general statute of this state providing for incorporation of nonprofit corporations. Chapters 51-68 of this title shall, however, not apply to corporations, the charters of which were granted by special legislative act prior to the adoption of the Constitution of 1870. Such corporations may amend their charters for any purposes consistent with chapters 51-68 of this title and in the manner set out in chapters 51-68 of this title. Such amendments and the particular rights, obligations, duties, and privileges conferred or imposed by the amendments shall be subject to § 48-51-102.

(b) Section 48-52-102(a) does not apply to the charter of any corporation existing on January 1, 1988, unless and until a charter amendment is filed. The first charter amendment filed by a corporation following January 1, 1988, shall include any information required by § 48-52-102(a) not otherwise on file in the office of the secretary of state, except that the name and address of each incorporator may be excluded, and the information required by § 48-52-102(a)(4) shall be provided for the current registered agent and registered office. Until such a charter amendment is filed, a corporation's registered agent shall be that agent specified in the office of the secretary of state on January 1, 1988, and such corporation's registered office shall be deemed to be that office specified as the address of its registered agent unless such agent or office is changed thereafter pursuant to chapter 55 or 65 of this title.

(c) Chapters 51-68 of this title shall not apply to municipal corporations; provided, that this chapter shall apply to any public governmental corporation or authority created by or established under the authority of a municipal corporation or county or both for the performance of public functions, including industrial development boards created pursuant to title 7.

(d) Chapter 523, § 1 (3.06 - 3.11) of the Acts of 1968, as amended, in effect on January 1, 1988, shall apply to any claims, applications, or proceedings for indemnification, or any corporate action authorizing indemnification, made or begun before January 1, 1988.

(e) Chapter 523, § 1 (12.01 - 12.12, 12.14) of the Acts of 1968 and chapter 66, §§ 1 and 2 of the Acts of 1969, in effect on January 1, 1988, shall apply to any dissolution as to which a statement of intent to dissolve has been filed or a court proceeding filed before January 1, 1988.



§ 48-68-102 - Application to qualified foreign corporations.

A foreign corporation authorized to transact business in this state on January 1, 1988, is subject to chapters 51-68 of this title but is not required to obtain a new certificate of authority to transact business under chapters 51-68 of this title.



§ 48-68-103 - Saving provisions.

(a) Except as provided in subsection (b), the repeal of a statute by chapters 51-68 of this title does not affect:

(1) The operation of the statute or any action taken under it before its repeal and if any certificate or document is required to be filed in any public office of this state relating to such action, it may be filed after January 1, 1988, in accordance with the prior statute; provided, that such certificate or document is received by the secretary of state or other recording official on or before April 30, 1988. Any certificate or document recorded or filed pursuant to this subdivision (a)(1) shall pay the fee required by chapters 51-68 of this title for such recording or filing;

(2) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(3) Any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal; or

(4) Any proceeding commenced, or reorganization or dissolution authorized by the board of directors, under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed.

(b) If a penalty or punishment imposed for violation of a statute repealed by chapters 51-68 of this title is reduced by chapters 51-68 of this title, the penalty or punishment if not already imposed shall be imposed in accordance with chapters 51-68 of this title.



§ 48-68-104 - Public benefit and mutual benefit corporations.

On January 1, 1988, each domestic corporation existing on January 1, 1988, that is or becomes subject to chapters 51-68 of this title, shall be designated as a public benefit or a mutual benefit corporation as follows:

(1) Any corporation designated by statute as a public benefit corporation or a mutual benefit corporation is the type of corporation designated by statute;

(2) Any corporation which does not come within subdivision (1) but which is recognized as exempt under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3), or any successor section, is a public benefit corporation;

(3) Any corporation which does not come within subdivision (1) or (2), but which is organized for a public or charitable purpose and which upon dissolution must distribute its assets to the United States, a state or a person which is recognized as exempt under § 501(c)(3) of the Internal Revenue Code, or any successor section, is a public benefit corporation; and

(4) Any corporation which does not come within subdivision (1), (2) or (3) is a mutual benefit corporation.



§ 48-68-105 - Administrative procedures.

The secretary of state is authorized to prescribe forms and to promulgate regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 2 - Public Benefit Hospital Sales and Conveyance Act of 2006

§ 48-68-201 - Short title.

This part shall be known and may be cited as the "Public Benefit Hospital Sales and Conveyance Act of 2006."



§ 48-68-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Acquiring entity" means the person who gains ownership or control of a public benefit hospital entity as a result of a public benefit hospital conveyance transaction;

(2) "Person" means any individual, partnership, trust, estate, corporation, association, joint venture, joint stock company or other organization;

(3) (A) "Public benefit hospital conveyance transaction" means:

(i) The sale, transfer, lease, exchange, optioning, conveyance or other disposition of a material amount of the assets or operations of any public benefit hospital entity to an entity or person other than another public benefit hospital entity that controls, is controlled by or is under common control with such public benefit hospital entity; and

(ii) The transfer of control or governance of a public benefit hospital entity to an entity or person other than another public benefit hospital entity that controls, is controlled by or is under common control with such public benefit hospital entity.

(B) "Public benefit hospital conveyance transaction" includes any transaction described in subdivision (3)(A)(i) or (3)(A)(ii) that is entered into by the public benefit hospital entity or by any entity that controls, is controlled by or is under common control with such public benefit hospital entity.

(4) "Public benefit hospital entity" means any public benefit corporation, as defined in chapter 51, part 2 of this title, or any governmental entity that is licensed as a hospital under title 68, chapter 11, part 2, or considered a hospital under title 33, chapter 1, including entities affiliated with any of these through ownership, governance, or membership, such as a holding company or subsidiary.



§ 48-68-203 - Written notice prior to entering into public benefit hospital conveyance transaction.

(a) Notwithstanding chapters 61 and 64 of this title, any public benefit hospital entity shall be required to provide written notice to the attorney general and reporter, prior to entering into any public benefit hospital conveyance transaction. At the time of providing notice to the attorney general and reporter, the public benefit hospital entity shall provide the attorney general and reporter with written certification that a copy of this part has been given in its entirety to each member of the board of trustees of the public benefit hospital entity.

(b) The notice to the attorney general and reporter provided for in this section shall include and contain all the information the attorney general and reporter determines is required. No notice shall be effective until the attorney general and reporter has acknowledged receipt of a complete notice, in accordance with protocol established by the attorney general and reporter.

(c) This part shall not apply to a public benefit hospital entity, if the public benefit hospital conveyance transaction is in the usual and regular course of its activities, and if the attorney general and reporter has given the public benefit hospital entity a written waiver of this part as to the public benefit hospital conveyance transaction.



§ 48-68-204 - Notification by attorney general and reporter of action.

Within forty-five (45) days of receipt of a complete written notice as required by § 48-68-203, the attorney general and reporter shall notify the public benefit hospital entity in writing of the attorney general and reporter's decision to object to the proposed public benefit hospital conveyance transaction or to take no action. The attorney general and reporter may extend this period for an additional thirty (30) days; provided, that the extension is necessary to obtain information pursuant to §§ 48-68-206, 48-68-208 and 48-68-209.



§ 48-68-205 - Published written notice.

(a) Within five (5) days after giving written notice pursuant to § 48-68-203, the public benefit hospital entity shall cause the written notice to be published in one (1) or more newspapers of general circulation that are published in the county of the public benefit hospital entity. The published written notice shall contain:

(1) The text of the written notice provided to the attorney general and reporter under § 48-68-203; and

(2) The following statements:

(A) "This notice is provided pursuant to Tennessee Code Annotated, Title 48, Chapter 68, Part 2"; and

(B) "Any interested party wishing to provide written comment may submit the written comment directly to the Attorney General and Reporter, Antitrust Division, 425 Fifth Avenue North, Nashville, Tennessee 37243".

(b) A failure by the public benefit hospital entity giving notice under § 48-68-203 to provide a published written notice as required by subsection (a) shall be a sufficient ground for the attorney general and reporter to object to the proposed public benefit hospital conveyance transaction.



§ 48-68-206 - Considerations in making decision regarding proposed transaction.

In making a decision whether to object to a proposed public benefit hospital conveyance transaction, the attorney general and reporter shall consider:

(1) Whether the public benefit hospital entity will receive full and fair market value for its charitable or social welfare assets;

(2) Whether the fair market value of the public benefit hospital entity's assets to be transferred has been manipulated by the actions of the parties in a manner that causes the fair market value of the assets to decrease;

(3) Whether the proceeds of the proposed public benefit hospital conveyance transaction will be used consistent with the trust under which the assets are held by the public benefit hospital entity;

(4) Whether the proceeds are used by a county or municipality for general or special revenue obligations not expressly provided for when the hospital was established;

(5) Whether the proceeds will be controlled as funds independently of the acquiring or related entities; provided, however, no proceeds shall be returned to any county or municipal government except to the extent necessary to pay lawful obligations to such county or municipal government;

(6) Whether the proposed public benefit hospital conveyance transaction will result in a breach of fiduciary duty, as determined by the attorney general and reporter, including conflicts of interest related to payments or benefits to officers, directors, board members, executives and experts employed or retained by the parties;

(7) Whether the governing body of the public benefit hospital entity exercised due diligence in deciding to dispose of the public benefit hospital entity's assets, selecting the acquiring entity, and negotiating the terms and conditions of the disposition;

(8) Whether the public benefit hospital conveyance transaction will result in private inurement to any person;

(9) Whether health care providers will be offered the opportunity to invest or own an interest in the acquiring entity or a related party, and whether procedures or safeguards are in place to avoid conflict of interest in patient referrals;

(10) Whether the terms of any management or services contract negotiated in conjunction with the proposed public benefit hospital conveyance transaction are reasonable;

(11) Whether any foundation established to hold the proceeds of the public benefit hospital conveyance transaction will be broadly based in the community and be representative of the affected community, taking into consideration the structure and governance of the foundation;

(12) Whether the attorney general and reporter has been provided with sufficient information and data by the public benefit hospital entity to adequately evaluate the proposed public benefit hospital conveyance transaction or the effects of the transaction on the public; provided, that the attorney general and reporter has notified the public benefit hospital entity or the acquiring entity of any inadequacy of the information or data and has provided a reasonable opportunity to remedy the inadequacy; and

(13) Any other criteria the attorney general and reporter considers necessary to determine whether the public benefit hospital entity will receive full and fair market value for its assets to be transferred, as required in rules adopted by the attorney general and reporter under § 48-68-208.



§ 48-68-207 - Determination of whether the transaction will have effect on availability or accessibility to health care services.

In making a decision whether to object to a public benefit hospital conveyance transaction, the attorney general and reporter shall also determine whether the proposed public benefit hospital conveyance transaction may have a significant effect on the availability or accessibility of health care services to the affected community. In making this determination, the attorney general and reporter shall consider:

(1) Whether sufficient safeguards are included to assure the affected community continued access to affordable care;

(2) Whether the proposed public benefit hospital conveyance transaction creates or has the likelihood of creating an adverse effect on the access to or availability or cost of health care services to the community;

(3) Whether the acquiring entities have made a commitment, at least comparable to the public benefit hospital entity, to provide health care to the disadvantaged, the uninsured and the underinsured, and to provide benefits to the affected community to promote improved health care. Activities and funding provided by the public benefit hospital entity or its successor public benefit hospital entity or foundation to provide such health care or to provide support or medical education and teaching programs or medical research programs shall be considered in evaluating compliance with this commitment;

(4) Whether the public benefit hospital conveyance transaction will result in the revocation of hospital privileges;

(5) Whether sufficient safeguards are included to maintain appropriate capacity for health science research and health care provider education; and

(6) Whether the proposed public benefit hospital conveyance transaction demonstrates that the public interest will be served considering the essential medical services needed to provide safe and adequate treatment, appropriate access and balanced health care delivery to the residents.



§ 48-68-208 - Providing sufficient information to complete review of the transaction.

The attorney general and reporter may demand that the public benefit hospital entity giving notice under § 48-68-203 provide such information as the attorney general and reporter reasonably deems necessary to complete the review of any proposed public benefit hospital conveyance transaction described in §§ 48-68-206 and 48-68-207. A failure by the public benefit hospital entity giving notice under § 48-68-203 to provide timely information as required by the attorney general and reporter shall be a sufficient ground for the attorney general and reporter to object to the proposed public benefit hospital conveyance transaction.



§ 48-68-209 - Permitted action to assist in review of proposed transaction.

(a) Within the time periods designated in § 48-68-204, the attorney general and reporter may do any of the following to assist in the review of the proposed public benefit hospital conveyance transaction described in this part:

(1) Contract with, consult, and receive advice from any agency of the state or the United States on such terms and conditions the attorney general and reporter deems appropriate; or

(2) At the attorney general and reporter's sole discretion, contract with experts or consultants the attorney general and reporter deems appropriate to assist the attorney general and reporter in reviewing the proposed public benefit hospital conveyance transaction.

(b) Any contract costs incurred by the attorney general and reporter pursuant to this section shall not exceed an amount that is reasonable and necessary to conduct the review of the proposed public benefit hospital conveyance transaction. The attorney general and reporter shall be exempt from the provisions of all state procurement for competitive bidding for purposes of entering into contracts pursuant to this section. The acquiring entity, upon request, shall pay the attorney general and reporter promptly for all costs of contracts entered into by the attorney general and reporter pursuant to this section.

(c) The attorney general and reporter shall be entitled to reimbursement from the acquiring entity for all reasonable and actual costs incurred by the attorney general and reporter in reviewing any proposed public benefit hospital conveyance transaction under this part, including attorney fees at the billing rate used by the attorney general and reporter to bill state agencies for legal services. The acquiring entity, upon request, shall pay the attorney general and reporter promptly for all costs, but in no event shall reimbursement associated with reviewing a proposed public benefit hospital conveyance transaction exceed fifty thousand dollars ($50,000). The attorney general and reporter shall not be entitled to reimbursement for expenses incurred for any legal services rendered by external legal counsel.

(d) The failure by the acquiring entity to promptly reimburse the attorney general and reporter for all costs pursuant to this section shall be sufficient ground for the attorney general and reporter to object to the proposed public benefit hospital conveyance transaction.



§ 48-68-210 - Public records.

Unless subject to title 8, chapter 6, part 4, all documents submitted to the attorney general and reporter by any person, including public benefit hospital entities giving notice under § 48-68-203, in connection with the attorney general and reporter's review of the proposed public benefit hospital conveyance transaction pursuant to this part, shall be public records subject to title 10, chapter 7.



§ 48-68-211 - Violations -- Penalties -- Remedies.

(a) Any public benefit hospital conveyance transactions entered into in violation of this part shall be null and void, and each member of the governing boards and the chief financial officers of the parties to the public benefit hospital conveyance transaction may be subject to a civil penalty of up to one million dollars ($1,000,000), the amount to be determined by a court of competent jurisdiction in Davidson County. The attorney general and reporter shall institute proceedings to impose such a penalty. In addition, no license to operate a hospital may be issued or renewed under title 68, chapter 11, part 2, or applicable regulation, if there is a public benefit hospital conveyance transaction entered into in violation of the notice, public hearing, and review requirements of this part.

(b) Nothing in this section shall be construed to limit the common law authority of the attorney general and reporter to protect charitable trusts and charitable assets in this state. These penalties and remedies are in addition to, and not a replacement for, any other civil or criminal actions that the attorney general and reporter may file under either the common law or statutory law, including rescinding the public benefit hospital conveyance transaction, granting injunctive relief, or any combination of these and other remedies available under common law or statutory law.









Chapter 69 - Electric G&T Cooperative Act

§ 48-69-101 - Short title.

This chapter shall be known and may be cited as the "Electric G&T Cooperative Act."



§ 48-69-102 - Legislative findings.

(a) The general assembly finds that a need has developed for electric utility systems engaged in the distribution of electric power and energy in this state and adjoining states to have additional sources of electrical energy through traditional sources of generation and through renewable, clean and passive sources of electrical energy, as well as through other sources known and those sources yet to be known and discovered.

(b) The general assembly finds that because of economies of scale needed for many forms of electrical energy supply resources, there are opportunities to acquire and operate these additional sources of energy on a cooperatively owned basis from owned or leased facilities to fulfill growing needs in and around this state.

(c) The general assembly finds a need to provide a statutory framework for the creation and operation of nonprofit cooperative entities to allow groups of nonprofit cooperatives and municipally, county or other governmentally owned electric utility systems to make electrical power available at the lowest feasible cost, consistent with sound business principles, for wholesale sales to retail suppliers in communities within and without this state.



§ 48-69-103 - Chapter definitions.

As used in this chapter:

(1) "Area" or "TVA area" means the area of the Tennessee Valley authority as described in § 15(d)(a) of the Tennessee Valley Authority Act of 1933, codified in 16 U.S.C. § 831n-4;

(2) "Board" means a G&T cooperative's board of directors or the necessary number of the board of directors to take action;

(3) "Distribution cooperative" means an electric cooperative that has been heretofore incorporated under the former Electric Cooperative Law, formerly compiled in title 65, chapter 25, part 1, or that has been or hereafter is incorporated under the Rural Electric and Community Services Cooperative Act, compiled in title 65, chapter 25, part 2, or that has been or is created as an electric cooperative, electric power association or other similar nonprofit organization or association under the laws of another state, and that is also engaged, in whole or in part, in the distribution of electrical power at retail to its members as the ultimate end-users of such electrical power and energy;

(4) "Energy acquisition corporation" means an entity created and operating pursuant to the authority established in the Energy Acquisitions Corporation Act, compiled in title 7, chapter 39;

(5) "Existing G&T cooperative" means a nonprofit corporation created, under chapters 51-68 of this title, title 65, chapter 25, part 2, or by a charter of incorporation relying upon both or parts of either of these statutes that, as of June 23, 2009, does not have retail residential, commercial or industrial customers and that, as of June 23, 2009, has secured a determination of exemption from taxation as a § 501(c)(12) organization under the federal Internal Revenue Code, codified in 26 U.S.C. § 501(c)(12);

(6) "Governmental electric system" means a state, municipal, county or other political subdivision or local governmental entity of this state or of any other state that is engaged, in whole or in part, in the distribution of electrical power at retail to its customers as the ultimate end-users of the electrical power and energy, and "governmental electric system" may, at the election of the G&T cooperative for purposes of membership in the G&T cooperative, include the Tennessee Valley authority, all as provided in the bylaws of the G&T cooperative;

(7) "G&T cooperative" or "G&T cooperatives" means one (1) or more nonprofit cooperative membership corporations organized under or otherwise subject to this chapter;

(8) "Lease-sale" means an agreement whereby the possession and use of assets and properties would be transferred to a lessee-purchaser for a stated or determinable period in time, during or at the end of which the lessee-purchaser would have the right and be obligated, or would have the option, to purchase and acquire, or would without further act acquire fee simple title to the assets and properties for a price expressly stated in the agreement or for a price determinable by a formula contained in the agreement, whether or not any portion of any lease-hold or rental payments would be creditable as a part of the price;

(9) "Member" means a distribution cooperative or governmental electric system, as applicable, having the right through its duly appointed agent or representative to vote for the directors of a G&T cooperative and upon other matters as provided in this chapter and as provided in a G&T cooperative's charter or bylaws, and includes each incorporator of a G&T cooperative. Each such cooperative or system shall exercise its respective voting rights through its duly appointed or designated agent or representative. The rights shall be exercised as prescribed in the charter, bylaws or other organizational or governance instruments of a G&T cooperative;

(10) "Patron" means a person agreeing to receive or already receiving, or who in the past has received, one (1) or more of the services rendered by a G&T cooperative, whether the person is a member or not. "Nonmember patron" means a person who or that is not or was not a member; and

(11) "Person" includes any natural person, firm, association, corporation, cooperative, membership corporation, distribution cooperative, electric power association, business trust, partnership and federal, state or local governments, or departments, agencies or any other political subdivision thereof, including, without limitation, an energy acquisition corporation.



§ 48-69-104 - Operation as a nonprofit membership cooperative corporation.

Any corporation hereafter created, organized and operated pursuant to this chapter shall be operated as a nonprofit membership cooperative corporation.



§ 48-69-105 - Existing cooperatives.

Any existing G&T cooperative shall be deemed to have been created, organized and operating under this chapter without further action by its members or board of directors and shall have all the rights, privileges, duties and obligations provided in this chapter.



§ 48-69-106 - Purposes of cooperatives -- Powers.

(a) A G&T cooperative shall have the following purposes:

(1) To supply or furnish at wholesale electric power and energy services to one (1) or more patrons;

(2) To own, lease, construct, acquire, operate or otherwise have control, either alone or with others, plants, equipment, facilities, lines and all property necessary to transmit, generate, supply or otherwise furnish electrical energy and power for the needs of its wholesale customers;

(3) To supply, furnish or exchange wholesale electrical power, capacity and energy to or with any other entity;

(4) To provide management or operating services by contract with any distribution cooperative, energy acquisition corporation or governmental electric system or other cooperatively organized or governmentally-owned utility system; and

(5) Other purposes that may be prescribed in the charter of the G&T cooperative to the extent the purposes are for the benefit of the members of the G&T cooperative and are not prohibited by this chapter or any other laws.

(b) In addition to the powers set forth in chapter 53 of this title, and subject only to the limitations provided in this chapter, a G&T cooperative shall have the powers to:

(1) Have a corporate seal and alter the seal at will; provided, that it need not have, nor shall it for any purpose be necessary for the cooperative to use the seal;

(2) Become a member in or stockholder of one (1) or more other nonprofit cooperatives, corporations or other legal entities and to own the other cooperatives, corporations or other legal entities, wholly or in part;

(3) Solely on its own, or jointly, as tenant in common or as a partner with one (1) or more other entities, construct, purchase, take, receive, lease as lessee or lessor, or otherwise acquire and own, hold, use, equip, maintain and operate and sell, assign, transfer, convey, exchange, lease back, mortgage, pledge or otherwise dispose of or encumber any and all property, of whatever kind or nature and of whatever estate, real and personal, tangible and intangible, including choses in action;

(4) Purchase or otherwise acquire, and own, lease as lessor or lessee, lease back, hold, use, and exercise, and sell, assign, transfer, convey, mortgage, pledge, hypothecate, or otherwise dispose of or encumber, franchises, rights, privileges, licenses, rights-of-way and easements;

(5) Incur indebtedness in the form of notes, bonds, loans or other evidence of indebtedness and secure any of its liabilities or obligations by mortgage, pledge, deed of trust or any other encumbrance upon any or all of its then-owned or after-acquired real or personal property, assets, franchises, revenues or income;

(6) Make any and all contracts necessary or convenient for the full exercise of the powers in this chapter granted, including, but not limited to, contracts with any person, federal agency or municipality for the purchase or sale of electric power and energy and, in connection with any such electric power and energy contract, stipulate and agree to such covenants, terms and conditions as the board may deem appropriate, including covenants, terms and conditions with respect to resale rates, financial and accounting methods, services, operation and maintenance practices and, consistent with § 48-69-113, the manner of disposing of the revenues of the properties operated and maintained by the cooperative;

(7) Conduct its business and exercise any or all of its powers within or without this state;

(8) Adopt, amend, and repeal bylaws;

(9) Organize and promote and otherwise foster and participate in, through membership or ownership, including stock ownership, community, regional or statewide or national organizations whose purposes are or include the promotion and assistance of economic, industrial or commercial development that the board of the cooperative determines will, or likely will, result in economic benefits to the cooperative or its members;

(10) Do and perform any and all other acts and things and have and exercise any and all other powers that may be necessary, convenient or appropriate to accomplish the cooperative's purpose or purposes;

(11) Construct, maintain and operate electric transmission and distribution lines or other conducting facilities along, upon, under and across all public thoroughfares, including, without limitation, all roads, highways, streets, alleys, bridges and causeways, and upon, under and across all publicly owned lands; provided, that the respective authorities having jurisdiction shall consent thereto; provided, further, that such consent shall not be unreasonably withheld or conditioned or withheld or conditioned for the purpose of enabling such an authority to gain competitive advantage with respect to the rendition by itself or any other entity of a service that the cooperative also has a right to render;

(12) Without limiting the generality or particularity of subdivisions (b)(1)-(11):

(A) Generate, manufacture, purchase, acquire and transmit, and transform, supply, distribute, furnish, deliver, sell and dispose of, electric power and energy; and

(B) Condemn either the fee or such other right, title, interest or easement in and to property as the board may deem necessary, and such property or interest in such property may be so acquired, whether or not the property or interest in property is owned or held for public use by corporations, associations, cooperatives or persons having the power of eminent domain, or otherwise held or used for public purposes, and the power of condemnation may be exercised in the mode of procedure prescribed by title 29, chapter 16, in the mode of procedure prescribed by title 65, chapter 22, or in the mode or method of procedure prescribed by any other applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain; provided, that no property that is owned or held for public use, nor any interest in the property, shall be condemned if, in the judgment of the court the condemnation of the property or interest in the property will obstruct, prevent, burden, interfere with or unduly inconvenience the continued use of the property for the public use to which it is devoted at the time the property is sought to be condemned; provided, further, that where title to any property sought to be condemned is defective, it shall be passed by decree of court; provided, further, that where condemnation proceedings become necessary, the court in which the proceedings are filed shall, upon application by the cooperative and upon the posting of a bond with the clerk of the court in such amount as the court may deem commensurate with the value of the property, order that the right of possession shall issue immediately or as soon and upon such terms as the court, in its discretion, may deem proper and just; but, provided further, that in cases where condemnation of property already devoted to a public use is sought, no order as to right of possession shall issue until it is finally determined that the condemnor is entitled to condemn the property. The power of eminent domain provided by this subdivision (b)(12)(B) shall be supplemental to, not in lieu of or in conflict with, § 48-51-103; and

(13) Enter into one (1) or more agreements providing for the making of payments in lieu of taxation to any state or local taxing jurisdiction within or outside this state to the extent that the G&T cooperative's wholesale sale of capacity and energy to a member or patron of the G&T cooperative results in a diminution in payments in lieu of taxation from the Tennessee Valley authority to such state and local governments. For purposes of this subdivision (b)(13), "payments in lieu of taxation" means payments made by the Tennessee Valley authority to state and local governments on account of its gross proceeds under § 13 of the Tennessee Valley Authority Act of 1933, compiled in 16 U.S.C. § 831l. All such payments shall be ordinary operating expenses of the G&T cooperative.

(c) Neither this chapter nor any other law of this state shall be construed to authorize a G&T cooperative to own or otherwise acquire a legal or beneficial interest in a governmental electric system or in a distribution cooperative, except such interest as the G&T cooperative may acquire as a member-customer of a distribution cooperative.



§ 48-69-107 - Bylaws.

(a) The original bylaws adopted by a board of directors of a G&T cooperative created or operating and subject to this chapter shall continue in effect until at any time thereafter the bylaws are changed by adoption, amendment or repeal by the members by the process as established in the bylaws, except that:

(1) The members may, by bylaw provision, delegate to the board the power to change all or any specified provision of the bylaws, but the delegation shall not forfeit or restrict any right of the members thereafter as may be established in the bylaws to change the provision whether or not the board has exercised the delegated power; and

(2) Either the board or the members of a G&T cooperative may change any bylaw provision when, as established by law, the provision is illegal or has become a legal nullity.

(b) The bylaws shall provide for a process that permits the members to amend or repeal such provisions that are established in the original bylaws or as may have been thereafter amended, repealed or otherwise modified by the board of directors or the members.

(c) The bylaws shall specify the rules of parliamentary procedure applicable to meetings of its board of directors and members; provided, that in the absence of such a specification the then-current edition of Robert's Rules of Order shall apply.



§ 48-69-108 - Board of directors.

(a) The business and affairs of a G&T cooperative shall be managed under the direction of a board of directors of not less than five (5) directors or such greater number as may be prescribed by the bylaws of the G&T cooperative. All of the powers of a G&T cooperative shall be vested in and exercised by the board of directors, except those that are conferred upon or reserved to the members pursuant to this chapter, the charter, bylaws or any other applicable law.

(b) To be eligible to serve, a director shall be a full-time employee of a patron member of the G&T cooperative and shall have senior management level managerial, financial, engineering or administrative responsibilities for the electric system of a patron member of the G&T cooperative. No person holding elective office of any state, county or municipal entity or other political subdivision of any state or of the federal government, and no person whose employment or appointed responsibilities are not principally limited to utility operations of a patron member shall be eligible to serve as a director. Additional eligibility requirements for directors may be established pursuant to the bylaws of the G&T cooperative.

(c) The bylaws shall prescribe the number of directors, their qualifications, if any, in addition to those provided for in subsection (b), the manner of holding meetings of the board and of the election and appointment of successors to directors who shall resign, die or otherwise be incapable of or disqualified from acting, and any other rule, manner, procedure or matter relating to the board and its exercise of the powers conferred upon it by this chapter or by other law, the charter of the G&T cooperative or the bylaws.

(d) The bylaws shall provide the manner and method by which directors shall be elected or appointed, as applicable. The bylaws may establish classes of directors to be elected and divide them into classes for terms of office that permit either approximately one half (1/2), one third (1/3), or one fourth (1/4) to be elected each year by the members; provided, that the initial bylaws may provide for a period of time during which the initial board of directors specified in the charter or the initial bylaws shall serve for the purposes of allowing continuity during a start-up period specified in the bylaws, which start-up period may be contingent upon the anticipated date of commencement of both ownership and direct operations and direct control of a plant for the generation of electrical power and energy to be acquired, constructed or operated, all as may be more specifically described in the bylaws.

(e) Directors may, but only if so provided in a G&T cooperative's bylaws, be removed and their successors elected under such process as may be provided in the bylaws.



§ 48-69-109 - Election of directors -- Composition of districts or divisions.

(a) Notwithstanding any other provision of this chapter or other laws of this state, the bylaws may provide that a G&T cooperative may elect its directors on an at-large basis or by districts or divisions, or by a combination of some number of directors to be elected at-large and some number by districts or divisions, all as the bylaws shall provide.

(b) The composition of districts or divisions shall have an equitable regard for the aggregate number of end-users of the electrical power and energy served by all of the patron members in such district or division, and the amount of electrical power and energy consumed by the end-users served by each of the patron members, other communities of interest and any boundaries or other aggregations of patron members into districts or divisions. Districts or divisions may, but are not required to, be contained in the bylaws of the G&T cooperative; but if not contained in the bylaws shall be ascertainable in a reasonable form and accessible for inspection by members at the offices of the corporation upon reasonable notice and request. The boundaries of districts and divisions and the members to be contained in the districts and divisions may, but are not required to, be contiguous.

(c) To be eligible for election as a district or division director, a person shall meet the qualifications for director as prescribed by § 48-69-108(b) and, in addition, the patron member for whom the person is a full-time employee shall satisfy the eligibility requirements by having its principal office within the district or division for which the person is seeking or has been nominated for election to the office of director.



§ 48-69-110 - Principal officers.

The principal officers of the G&T cooperative shall be a chair of the board of directors, a vice chair of the board of directors, a secretary and a treasurer and such other officers as may be determined from time to time by the bylaws or the board of directors; provided, that the other officers appointed are not in conflict with any provision of the bylaws. The offices of secretary and treasurer may be held by the same person.



§ 48-69-111 - Chief executive officer.

The board of directors of the G&T cooperative may, but is not required to, appoint a chief executive officer who may have the title of president, and may further appoint one (1) or more vice presidents, one (1) or more assistant secretaries, and one (1) or more assistant treasurers, and may by resolution provide for the creation, appointment and designation of title of other officers that it deems to be necessary or advisable to efficiently conduct the business of the G&T cooperative.



§ 48-69-112 - Membership in cooperative.

(a) Only distribution cooperatives, governmental electric systems, energy acquisition corporations, another G&T cooperative and joint action agencies created under the laws of any state shall be eligible to be members of a G&T cooperative. Members must meet such other qualifications and criteria for membership as may be established in the bylaws of the G&T cooperative. To the extent not inconsistent with this chapter, member classifications, qualifications, rights and obligations may be established for patron members and for nonpatron members as the bylaws shall provide.

(b) Members that are governmental electric systems shall act through the board or supervisory body having responsibility for the members' electric systems or pursuant to ordinances or resolutions adopted by such governing boards, which may include ordinances or resolutions that delegate the authorization to act on behalf of the governmental electric system to one (1) or more employees or officials of the system.

(c) Members shall be subject to any other qualifications, limitations, rights and obligations with respect to membership and to other provisions with respect to a member's admission, resignation, withdrawal, suspension, expulsion and termination as the board of directors or the members shall establish through the G&T cooperative's bylaws.



§ 48-69-113 - Accounting of revenues -- Distribution of excess revenues -- Prepayment.

(a) With respect to the supplying or furnishing of service by a G&T cooperative, there shall be an accounting of the revenues for any fiscal year that are in excess of the amount necessary to:

(1) Defray expenses of the G&T cooperative, including the operation and maintenance of its facilities during the fiscal year;

(2) Pay interest and principal obligations of the G&T cooperative coming due in the fiscal year;

(3) Finance, or to provide a reserve to finance, the construction or acquisition by the G&T cooperative of additional facilities to the extent determined by the board;

(4) Provide a reasonable reserve for working capital;

(5) Provide a major maintenance reserve; and

(6) Provide a reserve for the payment of indebtedness of the G&T cooperative maturing more than one (1) year after the date of the incurrence of the indebtedness in an amount up to the maximum amount of interest and principal payments to be made during any future fiscal year.

(b) Any funds in excess of revenues as described in subsection (a) shall be distributed by the cooperative to patrons in the manner provided for in the bylaws, either:

(1) As patronage refunds prorated in accordance with the patronage of the cooperative by the respective patrons paid for during or with respect to the fiscal year;

(2) By way of general reductions of rates or other charges;

(3) By crediting patrons with having furnished the cooperative capital in amounts equal to the amounts of their patronage not refunded pursuant to subdivision (b)(1) and not used for general reduction of rates or other changes pursuant to subdivision (b)(2), all or any portion of the capital to be redeemable and to be retired at such later time as the board in its sole discretion determines that such will not impair the cooperative's financial condition and will be in the cooperative's best interests; or

(4) By any combination of the methods described in subdivisions (b)(1)-(3).

(c) Nothing contained in subsection (a) shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the payment becomes due.



§ 48-69-114 - Liens -- Recordation.

(a) Any mortgage, deed of trust or other instrument executed by a G&T cooperative that, by its terms, creates a lien upon real and personal property, then owned or after-acquired, and that is recorded as a mortgage of real property in any county in which the property is located or is to be located, shall have the same force and effect as if the mortgage, deed of trust or other instrument were also recorded or filed in the proper office in the county as a mortgage of personal property.

(b) Recordation of any such mortgage, deed of trust or other instrument shall cause the lien to attach to all after-acquired property of the mortgagor described as being mortgaged or pledged immediately upon the acquisition of the property by the mortgagor, and the lien shall be superior to all claims of creditors of the mortgagor and purchasers of the property and to all other liens, except liens of prior record and tax liens, affecting the property.



§ 48-69-115 - Dissolution of cooperative.

(a) A G&T cooperative that has not commenced business may dissolve voluntarily by delivering to the secretary of state articles of dissolution, executed and acknowledged on behalf of the G&T cooperative by a majority of the incorporators, which shall state:

(1) The name of the G&T cooperative;

(2) The address of its principal office;

(3) That the G&T cooperative has not commenced business;

(4) That the amount, if any, actually paid in on account of membership fees, less any part disbursed for necessary expenses, has been returned to those entitled to the return and that all easements have been released to the grantors;

(5) That no debt of the G&T cooperative remains unpaid; and

(6) That a majority of the incorporators elect that the G&T cooperative be dissolved.

(b) The articles of dissolution shall be submitted to the secretary of state for filing as provided in this chapter.

(c) A G&T cooperative that has commenced business may dissolve voluntarily and wind up its affairs in the following manner:

(1) The board shall first recommend that the G&T cooperative be dissolved, which recommendation shall be submitted to the members of the G&T cooperative at any annual or special meeting, the notice of which shall set forth the proposition. The proposed voluntary dissolution shall be deemed approved upon the affirmative votes of:

(A) If dissolution is or will be an incident of the sale, lease-sale or other disposition of the assets and properties of the G&T cooperative, as many as, but not fewer than, the percentage of the G&T cooperative's members required to authorize the sale, lease-sale or other disposition as provided in the G&T cooperative's bylaws; or

(B) If dissolution is or will be from any other cause, the number or percentage of its members, or of those voting, whichever may be the case, as provided in the cooperative's charter or bylaws; and

(2) Any assets remaining after the discharge or provision for the discharge of all of the G&T cooperative's liabilities and the distribution of any patronage capital still outstanding on its books shall be distributed on a pro rata basis and without priority to all present and former members of the cooperative to the extent practicable, as determined by the board; provided, that if the board determines that the amount of the surplus is so small in relation to the administrative cost of distributing it as to be prohibited, the surplus may be donated by the board to one (1) or more charitable or educational organizations that are exempt from federal income taxation.



§ 48-69-116 - Transaction of business by foreign corporations in adjacent states.

(a) Any corporation organized on a nonprofit or a cooperative basis for one (1) or more of the purposes outlined in § 48-69-106(a) and operating in a state adjacent to this state shall be permitted to transact business in this state without complying with any statute of this state pertaining to the qualification of foreign corporations for the transaction of business.

(b) A foreign corporation transacting business in this state, as a prerequisite to its transaction of business in this state, shall, by an instrument executed and acknowledged in its behalf by its president or vice president and attested to by its secretary, designate to the secretary of state its agent to accept service of process in its behalf. In the event any such process is served upon the secretary of state, the secretary of state shall forward the process by registered mail to the corporation at the address specified in the instrument.

(c) A foreign corporation transacting business in this state may sue and be sued in the courts of this state to the same extent that a cooperative under this chapter may sue or be sued in such courts.

(d) A foreign corporation transacting business in this state may secure its notes, bonds or other evidences of indebtedness by mortgage, pledge, deed of trust or other encumbrance of any or all of its then-owned or after-acquired real or personal property, assets or franchise located or to be located in this state, and also upon its revenues and income.



§ 48-69-117 - No exemption from ad valorem property taxes.

Nothing in this chapter shall be construed to exempt cooperatives and foreign corporations transacting business in this state pursuant to this chapter from ad valorem property taxes. Assessment schedules for such property that is devoted to and used or useful in pursuance of the purposes of the G&T cooperative shall be filed with the comptroller of the treasury, and the payment of such taxes shall be in lieu of all other taxes of every kind or nature, unless it is otherwise specifically provided by law that such other tax or taxes shall be applicable to cooperatives formed or foreign corporations transacting business pursuant to this chapter.



§ 48-69-118 - Restrictions on services of cooperatives.

(a) No G&T cooperative shall provide electrical power and energy services to retail customers in the Tennessee Valley authority (TVA) area.

(b) No G&T cooperative shall provide telephony, cable television, video programming, Internet access or other telecommunications services to retail customers in the TVA area; provided, however, that nothing in this section shall preclude or prevent a G&T cooperative from owning, leasing, operating and maintaining equipment or facilities for its own purposes or for the purpose of enabling one (1) or more members to provide or utilize advance metering infrastructure, load control, appliance monitoring, power exchange, billing, electric services or functions or any other similar or component service now or hereafter developed in connection with the provision of electricity to end-use customers.



§ 48-69-119 - Exemption from control of the Tennessee regulatory authority.

G&T cooperatives and foreign corporations transacting business in this state pursuant to this chapter shall be deemed to be nonprofit cooperatives and non-utilities and exempt in all respects from the jurisdiction and control of the Tennessee regulatory authority.



§ 48-69-120 - Chapter 16 of this title not applicable to any note, bond or evidence of indebtedness.

Chapter 16 of this title shall not apply to any note, bond or other evidence of indebtedness issued by any G&T cooperative or foreign corporation transacting business in this state pursuant to this chapter, to the United States or any agency or instrumentality of the United States, or to any mortgage or deed of trust executed to secure the indebtedness. This chapter shall not apply to the issuance of membership certificates by any G&T cooperative or any such foreign corporation.



§ 48-69-121 - Utility districts created under title 7, chapter 82 exempt from chapter.

Notwithstanding any provision of this chapter to the contrary, it is the specific intent of this chapter that all utility districts hereafter created under title 7, chapter 82, or any similar provision, shall be specifically exempt from this chapter.



§ 48-69-122 - Applicability of certain statutory provisions.

(a) The following provisions in this title shall not be applicable to G&T cooperatives incorporated under or otherwise subject to this chapter: §§ 48-56-103 and 48-56-204, chapter 56, part 3 of this title, §§ 48-56-501, 48-57-102 -- 48-57-105, 48-57-108, 48-57-201, 48-57-203 -- 48-57-209, 48-57-301, 48-58-103 -- 48-58-106, 48-58-108, 48-58-109, 48-58-302, 48-60-103, 48-60-202 -- 48-60-204, 48-60-302, chapter 61 of this title, §§ 48-62-101, 48-62-102, 48-63-101, 48-63-102, 48-64-102, and 48-66-108.

(b) The following provisions contained in this title shall, but only as qualified in this subsection (b), be applicable to G&T cooperatives incorporated under or otherwise subject to this chapter:

(1) Section 48-51-201, except as provided in § 48-51-201(13) and (31) and in the second sentence of § 48-51-201(15); § 48-51-202, except that § 48-51-202(c) shall apply also as notice to directors of board meetings; § 48-51-601, except that the words "impractical or" in § 48-51-601(a) shall not be in effect;

(2) Section 48-52-101, except that incorporators under this chapter may be one (1) or more distribution cooperatives or one (1) or more governmental electric systems whose principal places of business are located in this state;

(3) Chapter 55 shall apply to G&T cooperatives:

(A) Unless and until changed, the registered offices and addresses of cooperatives shall be their principal offices and addresses and their registered agents shall be their general or acting managers or authorized individuals or entities, by whatever title known, and the agents' addresses shall be that of the registered offices; and

(B) The G&T cooperatives need not file any statement of their registered offices or agents or of the addresses of such offices or agents until they otherwise are required to file an amendment of their respective charters pursuant to § 48-68-101(b); provided, that if the registered offices or agents or their addresses are changed after July 1, 2009, the G&T cooperatives shall file a statement with the secretary of state pursuant to § 48-68-102;

(4) Section 48-58-303, except that a G&T cooperative may make loans to guarantee the obligations of a member who is also a member of the G&T cooperative in the ordinary course of business for the same purposes on the same basis and the same manner and to the same extent as such loans may be made to, or obligation may be guaranteed on behalf of, other members of the G&T cooperative; and

(5) Only § 48-60-101(a), and not subsection (b), shall be applicable.

(c) The non-applicability and qualified applicability set forth in subsections (a) and (b) shall not be exclusive. Chapters 51-68 of this title shall or shall not be applicable, wholly or on a qualified basis, to G&T cooperatives incorporated subject to this chapter, depending upon whether the provisions are consistent with or different from the provisions of this chapter, as provided for in § 48-51-104.



§ 48-69-123 - Liberal construction of chapter.

(a) This chapter shall be construed liberally. The enumeration of any object, purpose, power, manner, method or thing shall not be deemed to exclude like or similar objects, purposes, powers, manner, methods or things. The authority and powers granted pursuant to this chapter may be exercised in accordance with the terms of this chapter, notwithstanding any other requirements, restrictions or procedural provisions contained in any general law, private act or home rule charter, and notwithstanding any other provisions to the contrary contained in any general law, private act or home rule charter.

(b) Notwithstanding this section or any other provisions in this chapter to the contrary, this chapter shall not be construed to affect the powers conferred or the limitations imposed upon annexing municipalities and electric cooperatives in § 6-51-112.









Miscellaneous Corporation Provisions

Chapter 101 - Special Purpose Corporations and Associations

Part 1 - Development Credit Corporation Act

§ 48-101-101 - Short title.

This part shall be known as the "Development Credit Corporation Act."



§ 48-101-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board of directors" means the board of directors of a corporation created under this part;

(2) "Corporation" means a development credit corporation created under this part;

(3) "Financial institution" means any banking corporation or institution, trust company, savings bank, cooperative bank, savings and loan association, insurance company, or related corporation, partnership, foundation, or other institution engaged primarily in lending or investing funds;

(4) "Loan limit" means, for any member, the maximum amount permitted to be outstanding at one (1) time on loans made by such member to the corporation, as determined under this part; and

(5) "Member" means any financial institution authorized to do business within this state which shall undertake to lend money to a corporation created under this part, upon its call, and in accordance with this part.



§ 48-101-103 - Persons entitled to incorporate -- Certificate of incorporation.

Twenty-five (25) or more persons, a majority of whom shall be residents of this state, who may desire to form a development credit corporation under this part, for the purpose of promoting, developing, and advancing the prosperity and economic welfare of the state and, to that end, to exercise the powers and privileges hereinafter provided, may be incorporated by making, subscribing, acknowledging, and filing, in the manner hereinafter provided, in the office of the secretary of state and of the register of the county in which the corporation elects to have its principal office, a certificate setting forth:

(1) The name of the corporation, which shall include the words "Development Credit Corporation of Tennessee";

(2) The location of the principal office of the corporation;

(3) The purpose for which the corporation is founded, which shall include the following:

(A) To assist, promote, encourage, and, through the cooperative efforts of the institutions and corporations which shall, from time to time, become members thereof, develop and advance the business prosperity and economic welfare of the state;

(B) To encourage and assist in the location of new business and industry in the state and to rehabilitate existing business and industry; to stimulate and assist in the expansion of all kinds of business activity which will tend to promote the business development and maintain the economic stability of the state, provide maximum opportunities for employment, encourage thrift, and improve the standard of living of the citizens of the state;

(C) To cooperate and act in conjunction with other organizations, public or private, the objects of which are the promotion and advancement of industrial, commercial, agricultural, and recreational developments in the state; and

(D) To furnish money and credit to approved and deserving applicants for the promotion, development, and conduct of all kinds of business activity in the state, thereby establishing a source of credit not otherwise readily available therefor;

(4) (A) The total amount of authorized capital stock and the number of shares in which it is divided;

(B) That all stock shall be common with a par value of ten dollars ($10.00) per share;

(C) That shares shall be issued only upon receipt by the corporation of cash in amount of no less than the par value;

(D) That the minimum capital stock shall be one hundred thousand (100,000) shares; and

(E) That at least twenty percent (20%) of the capital stock shall be paid into the treasury of the corporation before it shall be authorized to transact any business other than such as relates to its organization;

(5) (A) Whether or not the corporation is to have perpetual existence, and if not, the time its existence is to cease;

(B) That if such corporation fails to subscribe the minimum stock within two (2) years from the filing of the certificate, its existence shall terminate; and

(6) Any other provision or provisions, not contrary to law, which the incorporators may choose to insert for further regulation of the conduct of the corporation, or any provision or provisions creating, dividing, limiting, and regulating the powers of the directors, officers, and stockholders.



§ 48-101-104 - Completion of corporate entity.

The forms and procedure for completing the corporate entity shall be as provided in §§ 48-11-302, 48-12-103 -- 48-12-105 or §§ 48-51-302, 48-52-103 -- 48-52-105, as appropriate. Filing and recording fees shall be as provided in § 48-11-303 or § 48-51-303, as appropriate. Before the certificate of incorporation shall become effective, it must be approved by the commissioner of commerce and insurance, and from the date the certificate of incorporation is filed in the office of the secretary of state, with such approval, the stock subscribers, their successors and assigns, shall become a body corporate.



§ 48-101-105 - Powers.

Subject to the limitations of this part and the certificate of incorporation, every corporation incorporated under this part has all the powers, privileges, and immunities of private corporations incorporated under the general laws of this state and, in addition, has the powers to:

(1) (A) Borrow money for any of the purposes of the corporation;

(B) Issue therefor its bonds, debentures, notes, or other evidences of indebtedness, whether secured or unsecured; and

(C) Secure the same by mortgage, pledge, deed of trust, or other lien on its property, franchises, rights and privileges of every kind and nature or any part thereof or interest therein;

(2) Lend money to, and to guarantee, endorse, or act as surety on the bonds, notes, contracts, or other obligations of, or otherwise assist financially any person, firm, corporation, joint stock company, association, or trust, and to establish and regulate the terms and conditions with respect to any such loans or financial assistance and the charges for interest and service connected therewith; provided, that the corporation shall not approve any application for a loan unless and until the person, firm, corporation, joint stock company, association, or trust applying for the loan shall show that such person or entity has applied for the loan through ordinary banking channels and that the loan has been refused by at least one (1) bank or other financial institution that would be qualified by statute to make such a loan, it not being the intention hereof to take from any banking organizations any such loans or commitments as may be desired by such organizations generally in the ordinary course of their business;

(3) Purchase, receive, hold, lease, or otherwise acquire, and to sell, convey, transfer, mortgage, lease, pledge, or otherwise dispose of, upon such terms and conditions as its board of directors may deem advisable, real and personal property, together with such rights and privileges as may be incidental and appurtenant thereto and the use thereof, including, but not restricted to, any real or personal property acquired by such corporation from time to time in the satisfaction of debts or enforcement of obligations;

(4) (A) Acquire the goodwill, business, rights, real and personal property and other assets, or any part thereof, or interest therein, of such persons, firms, corporations, joint stock companies, and to assume, undertake, guarantee, or pay the obligations, debts, and liabilities of any such person, firm, corporation, joint stock company, association, or trust;

(B) Acquire improved or unimproved real estate for the purpose of constructing industrial plants or other business establishments thereon or for the purpose of disposing of such real estate to others for the construction of industrial plants or other business establishments; and

(C) Acquire, construct, or reconstruct, alter, repair, maintain, operate, sell, convey, transfer, lease, or otherwise dispose of industrial plants or business establishments;

(5) Acquire, subscribe for, own, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of the stock, shares, bonds, debentures, notes, or other securities and evidences of interest in, or indebtedness of, any person, firm, corporation, joint stock company, association, or trust, and while the owner or holder thereof, to exercise all the rights, powers and privileges of ownership, including the right to vote thereon;

(6) Mortgage, pledge, or otherwise encumber any property, right or thing of value, acquired pursuant to the powers contained in subdivision (3), (4) or (5) as security for the payment of any part of the purchase price thereof;

(7) Cooperate with and avail itself of the facilities of the small business administration and the Small Business Investment Company Act of 1958, compiled in 15 U.S.C. § 661 et seq., or any similar federal agencies or programs;

(8) Cooperate with and avail itself of the facilities of the former Tennessee board for economic growth [repealed] and any similar governmental agencies, and to cooperate with and assist, and otherwise encourage, local organizations in the various communities in the state in the promotion, assistance and development of the business prosperity and economic welfare of such communities or of the state, or of any part thereof; and

(9) Do all acts and things necessary or convenient to carry out the powers expressly granted in this part.



§ 48-101-106 - First meeting and organization.

(a) The first meeting of the corporation shall be called by a notice signed by three (3) or more of the incorporators, stating the time, place, and purpose of the meeting, a copy of which notice shall be mailed, or delivered, to each incorporator at least five (5) days before the day appointed for the meeting. The first meeting may be held without such notice upon agreement in writing to that effect, signed by all the incorporators. There shall be recorded in the minutes of the meeting a copy of the notice or of such unanimous agreement of the incorporators.

(b) At such first meeting, the incorporators shall organize by choice by ballot of a temporary clerk, by the adoption of bylaws, by the election by ballot of directors, and by action upon such other matters within the powers of the corporation as the incorporators may see fit. The temporary clerk shall be sworn and shall make and attest a record of the proceedings. Ten (10) of the incorporators shall be a quorum for the transaction of business.



§ 48-101-107 - Board of directors and officers.

(a) (1) The business and affairs of the corporation shall be managed and conducted by a board of directors, a president and treasurer, and such other officers and such agents as the corporation by its bylaws shall authorize.

(2) The board of directors shall consist of such number, not less than fifteen (15) nor more than twenty-one (21), as shall be determined in the first instance by the incorporators and thereafter annually by the members and the stockholders of the corporation.

(3) The board of directors may exercise all the powers of the corporation, except such as are conferred by law or by the bylaws of the corporation upon the stockholders or members, and shall choose and appoint all the agents and officers of the corporation and fill all vacancies, except vacancies in the office of director which shall be filled as hereinafter provided.

(4) The board of directors shall be elected as hereinafter provided. The board of directors shall be elected in the first instance by the incorporators and thereafter at each annual meeting of the corporation, or, if no annual meeting shall be held in any year at the time fixed by the bylaws, at a special meeting held in lieu of the annual meeting. At each annual meeting, or at each special meeting held in lieu of the annual meeting, the members of the corporation shall elect two thirds (2/3) of the board of directors and the stockholders shall elect the remaining directors.

(5) The directors shall hold office until the next annual meeting of the corporation or special meeting held in lieu of the annual meeting after their election and until their successors are elected and qualified, unless sooner removed in accordance with the provisions of the bylaws.

(6) Any vacancy in the office of a director elected by the members shall be filled by the directors elected by the members, and any vacancy in the office of a director elected by the stockholders shall be filled by the directors elected by the stockholders.

(b) Directors and officers shall not be responsible for losses unless the same shall have been occasioned by the willful misconduct of such directors and officers.



§ 48-101-108 - Right to purchase or transfer capital stock or obligations of corporation -- Membership.

(a) Notwithstanding any rule of common law or any provision of any general or special law or any provision in their respective charters, agreements of association, articles of organization, or trust indentures:

(1) All domestic corporations organized for the purpose of carrying on business within this state, including, without implied limitation, any public utility companies and insurance and casualty companies and foreign corporations licensed to do business in the state, and all trusts, are hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities, or other evidences of indebtedness created by, or the shares of the capital stock of, the corporation, and while owners of the stock to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the state;

(2) All financial institutions are hereby authorized to become members of the corporation and to make loans to the corporation as provided herein;

(3) A financial institution which does not become a member of the corporation shall not be permitted to acquire any shares of the capital stock of the corporation; and

(4) Each financial institution which becomes a member of the corporation is hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of, any bonds, securities, or other evidences of indebtedness created by, or the shares of the capital stock of, the corporation and, while owners of the stock, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the state; provided, that the amount of the capital stock of the corporation which may be acquired by any member pursuant to the authority granted herein shall not exceed ten percent (10%) of the loan limit of such member. The amount of capital stock of the corporation which any member is authorized to acquire pursuant to the authority granted herein is in addition to the amount of capital stock in corporations which such member may otherwise be authorized to acquire.

(b) Counties and incorporated cities and towns are hereby authorized to purchase capital stock of development credit corporations organized under the laws of this state. Surplus funds may be used or the governing body may levy a tax for such purpose. No stock shall be purchased or tax levied for this purpose except upon an election to be first held for the qualified voters of such county, city, or town, and the assent of three fourths (3/4) of the votes cast at the election. An election for this purpose shall be held by the county election commission when requested to do so by a resolution of the governing body of the county, city, or town and after publication of three (3) notices in a newspaper circulating in the county, city, or town, the last publication to be not less than twenty (20) days next preceding the day of the election.



§ 48-101-109 - No preemptive rights respecting unissued stock.

No stockholder shall be entitled as of right to purchase or subscribe for any unissued stock of the corporation, whether now or hereafter authorized, or whether of a class not existing or of a class hereafter created, or to purchase or subscribe for any bonds, certificates of indebtedness, debentures, or other obligations convertible into stock of the corporation.



§ 48-101-110 - Membership of financial institutions.

Any financial institution may request membership in the corporation by making application to the board of directors on such form and in such manner as the board of directors may require, and membership shall become effective upon acceptance of such application by the board.



§ 48-101-111 - Duration of membership -- Withdrawal.

Membership in the corporation shall be for the duration of the corporation; provided, that upon written notice given to the corporation three (3) years in advance, a member may withdraw from membership in the corporation at the expiration date of such notice. A member shall not be obligated to make any loans to the corporation pursuant to calls made subsequent to the withdrawal of the member.



§ 48-101-112 - Powers of stockholders and members -- Voting.

(a) The stockholders and members of the corporation have the following powers of the corporation, to:

(1) Determine the number of the elected directors as provided in § 48-101-107;

(2) Make, amend, and repeal bylaws;

(3) Amend the charter as provided in § 48-101-119; and

(4) Exercise such other of the powers of the corporation as may be conferred on the stockholders and the members by the bylaws.

(b) As to all matters requiring action by the stockholders and members of the corporation, the stockholders and the members shall vote separately thereon by classes and, except as otherwise herein provided, such matters shall require the affirmative vote of the majority of the votes to which the stockholders present or represented at the meeting shall be entitled, and the affirmative vote of a majority of the votes to which the members present or represented at the meeting shall be entitled. Each stockholder shall have one (1) vote, in person or by proxy, for each share of capital stock held by the stockholder and each member shall have one (1) vote, in person or by proxy, except that any member having a loan limit of more than one thousand dollars ($1,000) shall have one (1) additional vote, in person or by proxy, for each additional one thousand dollars ($1,000) which such member is authorized to have outstanding on loans to the corporation at any one (1) time as determined under § 48-101-113.



§ 48-101-113 - Loans to the corporation.

Each member of the corporation shall make loans to the corporation as and when called upon by it to do so on such terms and other conditions as shall be approved from time to time by the board of directors, subject to the following conditions:

(1) All loan limits shall be established at the thousand-dollar ($1,000) amount nearest to the amount computed in accordance with this section;

(2) No loan to the corporation shall be made if immediately thereafter the total amount of the obligations of the corporation would exceed ten (10) times the amount then paid in on the outstanding capital stock of the corporation;

(3) The total amount outstanding on loans to the corporation made by any member at any one time, when added to the amount of the investment in the capital stock of the corporation then held by such member, shall not exceed:

(A) Twenty percent (20%) of the total amount then outstanding on loans to the corporation by all members, including in the total amount outstanding, amounts validly called for loan but not yet loaned;

(B) The following limit, to be determined as of the time such member becomes a member on the basis of the audited balance sheet of such member at the close of its fiscal year immediately preceding its application for membership:

(i) Two percent (2%) of the capital and surplus of commercial banks and trust companies;

(ii) One percent (1%) of the total outstanding loans made by a savings and loan association; provided, that any credit corporation created pursuant to this part may in its certificate of incorporation, or by appropriate amendment thereto, provide that the loan limit of a savings and loan association member shall be only one half of one percent (0.5%) of the total outstanding loans made by such savings and loan association member;

(iii) One percent (1%) of the capital and unassigned surplus of stock insurance companies, except fire insurance companies;

(iv) One percent (1%) of the unassigned surplus of mutual insurance companies, except fire insurance companies;

(v) One tenth of one percent (0.1%) of the assets of fire insurance companies; and

(vi) Such limits as may be approved by the board of directors of the corporation for other financial institutions;

(4) Subject to subdivision (3)(A), each call made by the corporation shall be prorated among the members of the corporation in substantially the same proportion that the adjusted loan limit of each member bears to the aggregate of the adjusted loan limits of all members. The adjusted loan limit of a member shall be the amount of such member's loan limit, reduced by the balance of outstanding loans made by such member to the corporation and the investment in capital stock of the corporation held by such member at the time of such call; and

(5) All loans to the corporation by members shall be evidenced by bonds, debentures, notes, or other evidences of indebtedness of the corporation, which shall be freely transferable at all times, and which shall bear interest at a rate of not less than one quarter of one percent (0.25%) in excess of the rate of interest determined by the board of directors to be the prime rate prevailing at the date of issuance thereof on unsecured commercial loans.



§ 48-101-114 - Obligations of corporation are legal investments for members.

Notwithstanding any other law, general or special, the notes or other interest-bearing obligations of such corporation, issued in accordance with and by virtue of this part and the bylaws of such corporation, shall be legal investments for the banking, insurance, and surety organizations which become members of such corporation, up to but in no event exceeding the loan limits established herein.



§ 48-101-115 - Limit on total obligations.

At no time shall the total obligations of such corporation exceed ten (10) times the amount of its paid-in capital and surplus, not including therein the earned surplus.



§ 48-101-116 - Earned surplus.

The corporation shall set apart as an earned surplus all of its net earnings in each and every year until such earned surplus shall equal the total of the paid-in capital and paid-in surplus then outstanding. The earned surplus shall be held in a depository, invested in United States government bonds, or as provided in such corporation's bylaws, and shall be kept and used to meet losses and contingencies of such corporation and, whenever the amount of earned surplus shall become impaired, it shall be built up again to the required amount in the manner provided for its original accumulation.



§ 48-101-117 - Deposit of funds.

(a) The corporation shall not deposit any of its funds in any banking institution, unless such institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated.

(b) The corporation shall not receive money on deposit.



§ 48-101-118 - Supervision over corporation -- Reports.

The corporation shall be subject to the supervision of and be examined by the commissioner of commerce and insurance and shall make such report of its condition and furnish such other information from time to time as the commissioner shall require.



§ 48-101-119 - Amendment of charter.

The charter may be amended by the votes of the stockholders and members of the corporation, voting separately by classes, and such amendments shall require approval by the affirmative vote of two thirds (2/3) of the votes to which the stockholders shall be entitled and two thirds (2/3) of the votes to which the members shall be entitled; provided, that no amendment of the charter which is inconsistent with the general purposes expressed herein or which authorizes any additional class of capital stock to be issued or which increases the obligation of a member to make loans to the corporation, or makes any change in the principal amount, interest rate, maturity date, or in the security or credit position, of any outstanding loan of a member to the corporation, or affects a member's right to withdraw from membership of the corporation as provided in § 48-101-111, or affects a member's voting rights as provided in § 48-101-112, shall be made without the consent of each member affected by such amendment. Amendment of the charter shall be completed in the same manner as provided for the corporate entity in § 48-101-104.



§ 48-101-120 - State credit not pledged.

Under no circumstances is the credit of the state pledged herein.






Part 2 - Massachusetts Trust Act of 1961

§ 48-101-201 - Short title.

This part may be known and cited as the "Massachusetts Trust Act of 1961."



§ 48-101-202 - Definition -- Levy of tax authorized.

(a) A Massachusetts trust is an unincorporated business association created at common law by an instrument under which property is held and managed by trustees for the benefit and profit of such persons as may be or may become the holders of transferable certificates evidencing beneficial interests in the trust estate, the holders of which certificates are entitled to the same limitation of personal liability extended to stockholders of private corporations.

(b) Nothing contained in this chapter shall be construed or held to authorize the levy of any tax on earnings or distributions from an investment fund organized as a unit investment trust taxable as a grantor trust under 26 U.S.C. §§ 671-677 (whether or not such trust would otherwise constitute a business trust); provided, that not less than seventy-five percent (75%) of the value of the investments of such investment fund shall be in any combination of bonds of the United States, state of Tennessee, or any county or any municipality or political subdivision of the state, including any agency, board, authority, or commission of the state or its subdivisions.



§ 48-101-203 - Recognized form of association.

A Massachusetts trust is permitted as a recognized form of association for the conduct of business within the state of Tennessee.



§ 48-101-204 - Filing of trust instrument.

Any Massachusetts trust desiring to do business in this state shall file with the secretary of state a verified copy of the trust instrument creating such trust and any amendment thereto, the assumed business name, if any, and the names and addresses of its trustees; it shall also file true copies of the foregoing with the county register in the county in which it has its principal place of business in this state, and also in any county in which it owns any real property.



§ 48-101-205 - Binding effect of trust instrument.

Any person dealing with such Massachusetts trust shall be bound by the terms and conditions of the trust instrument and any amendments thereto so filed.



§ 48-101-206 - Taxation and fees.

Any Massachusetts trust created under this part or entering this state pursuant thereto shall pay such taxes and fees as are imposed by the laws, ordinances, and resolutions of the state of Tennessee, and any counties and municipalities thereof, on domestic and foreign corporations, respectively, on an identical basis therewith. In computing such taxes and fees, the shares of beneficial interest of such a trust shall have the character for tax purposes of shares of stock in private corporations.



§ 48-101-207 - Corporation laws applicable.

Any Massachusetts trust shall be subject to such applicable provisions of law, now or hereafter enacted, with respect to domestic and foreign corporations, respectively, as relate to the issuance of securities, filing of required statements or reports, service of process, general grants of power to act, right to sue and be sued, limitation of individual liability of shareholders, rights to acquire, mortgage, sell, lease, operate and otherwise to deal in real and personal property, and other applicable rights and duties existing under the common law and statutes of this state in a manner similar to those applicable to domestic and foreign corporations.






Part 3 - Health, Educational and Housing Facility Corporations

§ 48-101-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Bonds" means bonds, notes, interim certificates, or other obligations of a corporation issued pursuant to this part;

(2) "Clinic," except in the context of a hospital-based facility, means a not for profit, out-patient, non-hospital facility providing:

(A) Primary health care;

(B) Dental care;

(C) Eye care;

(D) Child delivery or birthing facilities; or

(E) Any other out-patient healthcare service;

(3) "Contracting party" or "other contracting party" means any party to a sale contract or loan agreement except the corporation;

(4) "Corporation" means any corporation organized pursuant to this part;

(5) "Educational institutions for individuals with physical and/or intellectual disability" means any institution organized for-profit or not for profit authorized by law to provide a program for educating and training individuals with physical and/or intellectual disability;

(6) "Enterprise" means the health, educational or housing operations to be carried on with the facilities of a project;

(7) "Governing body" means the legislative body of a county or the board or other body in which the general legislative powers of a city or town are vested;

(8) "Hospital institution" means any city, county, metropolitan government, or other local governmental entity, or any institution organized for-profit or not for profit authorized by law to provide congregate elderly facilities or extended care, hospital, or nursing home facilities in this state, or any finance subsidiary of such hospital institution;

(9) "Housing" means any multi-family housing facilities to be occupied by persons of low and/or moderate income, and/or elderly, and/or handicapped persons as may be determined by the board of directors, which determination shall be conclusive;

(10) "Institution for higher education" means any institution organized for-profit or not for profit authorized by law to provide a program of education at the primary level, secondary level or beyond the secondary level in this state;

(11) "Lease" includes a lease containing an option to purchase the project for a nominal sum upon payment in full, or provision therefor, of all bonds issued in connection with the project and all interest thereon and all other expenses in connection with the project, and a lease containing an option to purchase the project at any time, as provided therein, upon payment of the purchase price which shall be sufficient to pay all bonds issued in connection with the project and all interest thereon and all other expenses incurred in connection with the project, but which payment may be made in the form of one (1) or more notes, debentures, bonds, or other secured or unsecured debt obligations of the lessee providing for timely payments, including, but not limited to, interest thereon sufficient for such purposes and delivered to the corporation or to the trustee under the indenture pursuant to which the bonds were issued;

(12) "Loan agreement" means an agreement providing for a corporation to loan the proceeds derived from the issuance of bonds pursuant to this part to one (1) or more contracting parties to be used to pay the cost of one (1) or more projects and providing for the repayment of such loan by the other contracting party or parties, and which may provide for such loans to be secured or evidenced by one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of the contracting party or parties, delivered to the corporation or to the trustee under the indenture pursuant to which the bonds were issued;

(13) "Multi-family housing facilities" or "Multi-family residential units" for a project in the case of a housing facility may include or consist of single family structures, on contiguous or non contiguous sites for such a project located in counties having a population in excess of eight hundred thousand (800,000) according to the 1990 federal census or any subsequent federal census;

(14) "Municipality" means any county or incorporated city or town in this state with respect to which a corporation may be organized;

(15) (A) "Project," in the case of an institution for higher education, means a structure, facility, machinery, equipment or other property suitable for use by an institution for higher education in connection with its operations or proposed operations, including, but not limited to, a site therefor, an academic facility, administrative facility, agricultural facility, assembly hall, athletic facility, auditorium, campus, communication facility, computer facility, continuing education facility, classroom, dining hall, dormitory, exhibition hall, firefighting facility, fire prevention facility, food service and preparation facility, gymnasium, health care facility, hospital, housing, laboratory, laundry, maintenance facility, medical facility, museum, offices, parking area, physical education facility, recreational facility, research facility, storage facility, student union, study facility, theatre, utility or any combination of the foregoing;

(B) "Project," in the case of a private institution for higher education, also means, if such institution is organized not for profit, costs and expenses incurred by such institution in connection with the operation thereof, including, but not necessarily limited to, maintenance costs, heating and lighting expenditures, repair and replacement expenses, faculty salaries and administrative costs and expenses; provided, that any agreements entered into between the corporation and the institution as security for the payment of principal and interest on bonds issued to finance such a project must require that a borrowing institution shall repay all amounts received by it for such projects within two (2) years from the date such funds are received by it; provided, that the foregoing two-year limitation shall not apply in the case of bonds issued for the purpose of refinancing, or reimbursing, costs and expenses incurred by a private institution for higher education in connection with the operation by it of hospital and related facilities for the training of students enrolled in its medical education program; and provided further, that bonds for such refinancing or reimbursement purpose are not to be issued after July 1, 1994, but bonds, if any, issued for such purpose before such date shall, if issued in compliance with the other provisions hereof, be and remain valid, from and after such issuance termination date and shall not in any manner be limited or affected by such termination of issuance authority; provided, that the foregoing two-year limitation shall not apply in the case of bonds issued for the purpose of refinancing, or reimbursing, costs and expenses incurred by a private institution for higher education in connection with the operation by it of hospital and related facilities for the training of students enrolled in its medical education program; and provided further, that bonds for such refinancing or reimbursement purpose shall not be issued after July 1, 1995, but bonds, if any, issued for each purpose before such date shall, if issued in compliance with the other provisions hereof, be and remain valid, from and after such issuance termination date and shall not in any manner be limited or affected by such termination of issuance authority;

(C) "Project" shall also include loans to a nonprofit corporation by any corporation receiving from the Tennessee state school bond authority pursuant to § 49-3-1210 allocation for the issuance of Qualified Zone Academy Bonds within the meaning of § 1397E of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 1397E, as amended, when the proceeds of which are granted to or spent on behalf of one or more public institutions for higher education to pay costs of developing course materials for education and to train teachers and other school personnel. Such nonprofit corporation shall be deemed an institution for higher education for purposes of this part;

(D) "Project," in the case of a hospital institution, means a structure, facility, machinery, equipment or other property suitable for use by a hospital institution in connection with its operations or proposed operations, including, without limitation, a site therefor, a communication facility, clinic, computer facility, congregate elderly facilities, dining hall, elderly housing, extended care facilities, firefighting facility, fire prevention facility, food service and preparation facility, health care facility, hospital, interns' residence, laboratory, laundry, maintenance facility, nurses' residence, nursing home, nonprofit home for the aged, nursing school, offices, parking area, pharmacy, recreational facility, research facility, storage facility, utility, x-ray facility, or any combination of the foregoing; and, also, funds to be used by any hospital institution organized not for profit in connection with the operation thereof, including, but not limited to, maintenance and supply costs, heating, lighting and other utility expenditures, repair and replacement expenses, employee compensation and administrative costs and expenses; furthermore, in the case of a hospital institution, "project" means the purchase of the accounts receivable of any hospital institution;

(E) "Project," in the case of an educational facility for individuals with physical and/or intellectual disability, means a structure, facility, machinery, equipment or other property suitable for use by an educational facility for individuals with physical and/or intellectual disability in connection with its operation or proposed operations, including, without limitation, a site therefor, an academic facility, administrative facility, assembly halls, athletic facility, auditorium, campus, communications facility, continuing education facility, classrooms, dining halls, dormitory, exhibition halls, firefighting and fire prevention facility, food service and preparation facility, gymnasium, health care facility, hospital, housing, laboratory, laundry, maintenance facility, medical facilities, museum, offices, parking area, physical education facility, recreation facility, research facilities, storage, student union, study facility, theatre, utility, residence halls, or any combination of the foregoing;

(F) "Project" also means a structure, facility, machinery, equipment or other property suitable for use by a not for profit blood bank or blood center in connection with its operations or proposed operations;

(G) "Project," in the case of a housing facility, means a structure, facility, machinery, equipment or other property suitable for use by a housing facility in connection with its operation or proposed operations, including, but not limited to, a site therefor, multi-family residential units, administrative facility, assembly halls, athletic facility, communications facility, dining and food service and preparation facility, gymnasium, health care facility, laundry, maintenance facility, parking area, recreation facility, storage, theatre, utility, or any combination of the foregoing;

(H) "Project," in the case of a housing facility, also means single family residential units for purchase where such units are financed by a for-profit, not-for-profit or governmental entity or any combination of such entities where payments to affected tax jurisdictions are made in lieu of property taxes in amounts equal to the property taxes which would be due if the property were fully taxable, and the bonds or notes for such financing shall:

(i) Be purchased, guaranteed, or otherwise supported by a government sponsored mortgage entity participating in the residential mortgages market that are formed under a federal charter, whether owned by the federal government or by stockholders; and

(ii) Not be exempt from taxation under the Internal Revenue Code of 1986, compiled in 26 U.S.C.; and

(I) "Project," in the case of a clinic, means a structure, facility, machinery, equipment or other property suitable for use by a clinic, including, without limitation, supporting facilities, including a site therefor, a computer facility, a laboratory, a maintenance facility, administrative offices, parking facilities, x-ray facilities, facilities for specialized diagnostic or out-patient treatment or any combination of the foregoing; and, funds to be used by any such clinic in connection with the operation thereof, including, but not limited to, maintenance and supply costs, heating, lighting and other utility expenditures, repair and replacement expenses, employee compensation and administrative costs and expenses; furthermore, in the case of a clinic, "project" means the purchase of the accounts receivable of any aforedescribed institution;

(16) "Revenues" of a project, or derived from a project, include payments under a lease or sale contract and repayments under a loan agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of a lessee or contracting party delivered as herein provided; and

(17) "Sale contract" means a contract providing for the sale of one (1) or more projects to one (1) or more contracting parties and includes a contract providing for payment of the purchase price in one (1) or more installments. If the sale contract permits title to the project to pass to the other contracting party or parties prior to payment in full of the entire purchase price, it shall also provide for the other contracting party or parties to deliver to the corporation or to the trustee under the indenture pursuant to which the bonds were issued one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of such contracting party or parties providing for timely payments, including, without limitation, interest thereon for the balance of the purchase price at or prior to the passage of such title.



§ 48-101-302 - Purpose of part -- Liberal construction.

(a) It is hereby determined and declared that for the benefit of the people of the state of Tennessee, the increase of their commerce, welfare and prosperity and the improvement and maintenance of their health and living conditions, it is essential that the people of this state have access to adequate medical care and hospital facilities, that the elderly residents of the state be assisted, and that the youth of this state be given the fullest opportunity to learn and to develop their intellectual and mental capacities; that it is essential that hospital institutions and institutions for higher education within the state be provided with appropriate additional means to assist in the development and maintenance of the public health, especially for the elderly, and to assist such youth in achieving a higher level of learning and the development of their intellectual and mental capacities; that it is the purpose of this part to provide a measure of assistance and an alternative method to enable hospital institutions and institutions for higher education in the state of Tennessee to provide the facilities which are sorely needed to accomplish the purposes of this part, all to the public benefit and good, as more fully provided herein; and it is the intent of the general assembly by the passage of this part to authorize the incorporation in the several municipalities in this state of public corporations to finance, acquire, own, lease and/or dispose of properties to the end that such corporations may be able to promote the health and higher education of the people of this state, and to vest such corporations with all powers that may be necessary to enable them to accomplish such purposes. It is not intended hereby that any such corporation shall itself be authorized to operate any such enterprise. This part shall be liberally construed in conformity with such intention.

(b) In conjunction with the above purposes of this part, it is further determined and declared that it is for the benefit of the people of the state of Tennessee, the increase of their commerce, welfare and prosperity and the improvement and maintenance of their health and living conditions, that provision be made for additional facilities for educational training and related facilities for individuals with physical and/or intellectual disability; that provision should be made for appropriate educational means to assist in the development and maintenance of the physical and mental health of the affected individuals and the development of their mental and intellectual capacities to the extent that they may be actively involved and participate in the normal day-to-day functions of the citizens of the state of Tennessee, and that it is the intent of the general assembly by the passage of this part to facilitate the foregoing purposes stated herein and above.

(c) In conjunction with the above purposes of this part, it is further determined and declared that it is for the benefit of the people of the state of Tennessee, the increase of their commerce, welfare and prosperity and the improvement and maintenance of their health and living conditions, that provision be made for additional safe and sanitary multi-family housing facilities to be used by persons of low and/or moderate income; that provisions should be made for appropriate safe and sanitary housing of the affected individuals and the improvement of their living standards to the extent that they may be actively involved and participate in the normal day-to-day functions of the citizens of the state of Tennessee, and that it is the intent of the general assembly by the passage of this part to facilitate the foregoing purposes stated herein to the fullest extent allowed the several states of the union pursuant to the laws and regulations of the United States.



§ 48-101-303 - Application for incorporation.

(a) Whenever any number of natural persons, not less than three (3), each of whom shall be a duly qualified elector of and taxpayer in the municipality, shall file with the governing body thereof an application in writing seeking permission to apply for the incorporation of a health, educational and housing facility corporation of such municipality, the governing body shall proceed to consider such application.

(b) If the governing body shall, by appropriate resolution duly adopted, find and determine that it is wise, expedient, necessary or advisable that the corporation be formed and shall authorize the persons making such application to proceed to form such corporation and shall approve the form of certificate of incorporation proposed to be used in organizing the corporation, then the persons making such application shall execute, acknowledge and file a certificate of incorporation for the corporation as hereinafter provided.

(c) No corporation may be formed unless such application shall have first been filed with the governing body of the municipality and the governing body shall have adopted a resolution as provided in this section.



§ 48-101-304 - Certificate of incorporation.

(a) The certificate of incorporation shall set forth:

(1) The names and residences of the applicants, together with a recital that each of them is an elector of and taxpayer in the municipality;

(2) The name of the corporation which shall be The Health, Educational and Housing Facility Board of the ____________________ of ____________________ (the blanks to be filled in with the name of the municipality), if such name shall be available for use by the corporation and if not available then the incorporators shall designate some other similar name that is available;

(3) A recital that permission to organize the corporation has been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of such resolution;

(4) The location of the principal office of the corporation (which shall be in the municipality);

(5) The purposes for which the corporation is proposed to be organized;

(6) The number of directors of the corporation;

(7) The period, if any, for the duration of the corporation; and

(8) Any other matter which the applicants may choose to insert therein which shall not be inconsistent with this part or with the laws of the state of Tennessee.

(b) The certificate of incorporation shall be subscribed and acknowledged by each of the applicants before an officer authorized by the laws of Tennessee to take acknowledgments to deeds.



§ 48-101-305 - Filing of certificate of incorporation.

When executed and acknowledged in conformity with § 48-101-304, the certificate of incorporation shall be filed with the secretary of state. The secretary of state shall thereupon examine the certificate of incorporation and, if the secretary of state finds that the recitals contained therein are correct, that the requirements of § 48-101-304 have been complied with, and that the name is not identical with or so nearly similar to that of another corporation already in existence in this state as to lead to confusion and uncertainty, the secretary of state shall approve the certificate of incorporation and record it in an appropriate book or record in the secretary of state's office. When such certificate has been so made, filed and approved, the applicants shall constitute a public corporation under the name set out in the certificate of incorporation.



§ 48-101-306 - Amendment of certificate of incorporation.

(a) The certificate of incorporation may at any time and from time to time be amended so as to make any changes therein and add any provisions thereto which might have been included in the certificate of incorporation in the first instance. Any such amendment shall be effected in the following manner:

(1) The members of the board of directors of the corporation shall file with the governing body of the municipality an application in writing seeking permission to amend the certificate of incorporation, specifying in such application the amendment proposed to be made;

(2) Such governing body shall consider such application and, if it shall by appropriate resolution duly find and determine that it is wise, expedient, necessary or advisable that the proposed amendment be made and shall authorize the same to be made, and shall approve the form of the proposed amendment, then the persons making such application shall execute an instrument embodying the amendment specified in such application, and shall file the same with the secretary of state;

(3) The proposed amendment shall be subscribed and acknowledged by each member of the board of directors before an officer authorized by the laws of Tennessee to take acknowledgments to deeds;

(4) The secretary of state shall thereupon examine the proposed amendment and, if the secretary of state finds that the requirements of this section have been complied with and the proposed amendment is within the scope of what might be included in an original certificate of incorporation, the secretary of state shall approve the amendment and record it in an appropriate book in the secretary of state's office;

(5) When such amendment has been so made, filed and approved, it shall thereupon become effective and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment.

(b) No certificate of incorporation shall be amended except in the manner provided in this section.



§ 48-101-307 - Board of directors.

(a) The corporation shall have a board of directors in which all powers of the corporation shall be vested and which shall consist of any number of directors, not less than seven (7), all of whom shall be duly qualified electors of and taxpayers in the municipality.

(b) The directors shall serve as such without compensation except that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties hereunder.

(c) No director shall be an officer or employee of the municipality.

(d) The directors shall be elected by the governing body of the municipality, and they shall be so elected that they shall hold office for staggered terms. At the time of the election of the first board of directors, the governing body of the municipality shall divide the directors into three (3) groups containing as near equal whole numbers as may be possible. The first term of the directors included in the first group shall be two (2) years, the first term of the directors included in the second group shall be four (4) years, the first term of the directors included in the third group shall be six (6) years, and thereafter the terms of all directors shall be six (6) years; provided, that if at the expiration of any term of office of any director a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until a successor shall be so elected.

(e) The directors shall meet and organize as a board and shall elect one (1) of its members as chair, one (1) as vice chair, one (1) as treasurer and one (1) as secretary and such officers shall annually be elected thereafter in like manner.

(f) The duties of secretary and treasurer may be performed by the same director.

(g) Any action taken by the directors under this part may be authorized by resolution at any regular or special meeting, and such resolution shall take effect immediately and need not be published or posted.

(h) Any meeting held by the board of directors for any purpose whatsoever shall be open to the public.



§ 48-101-308 - Powers of corporations.

(a) The corporation has the following powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated, to:

(1) Have succession by its corporate name for the period specified in the certificate of incorporation, unless sooner dissolved as hereinafter provided;

(2) Sue and be sued and prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Have and use a corporate seal and alter the same at pleasure;

(4) Acquire, whether by purchase, construction, exchange, gift, lease, or otherwise, and improve, maintain, extend, equip and furnish one (1) or more projects, which projects may be either within or without the corporate limits of the municipality with respect to which the corporation was organized, including all real and personal properties which the board of directors of the corporation may deem necessary in connection therewith and regardless of whether or not any such projects shall then be in existence;

(5) Finance or undertake one (1) or more projects, which may be located in one (1) or more municipalities in this state or outside this state, for one (1) or more institutions described in § 48-101-301. However:

(A) No project located in this state, but outside the corporate limits of the municipality with respect to which the corporation was organized, may be financed or undertaken except after the approval of the financing or undertaking thereof by appropriate resolution duly adopted by either:

(i) A corporation organized pursuant to this part by any municipality within the corporate limits of which the project is located; or

(ii) The governing body of any municipality within the corporate limits of which the project is located; and

(B) No project located outside this state may be financed or undertaken unless the hospital institution or institution of higher education for which the project is financed or undertaken maintains its principal place of business in this state prior to issuance of the debt and throughout the entire life of the debt;

(6) Lease to a hospital institution, clinic, not for profit blood bank or blood center, or an institution for higher education or a housing facility, one (1) or more projects upon such terms and conditions as the board of directors shall deem proper and charge and collect rent therefor and terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; and include in any such lease, if desired, provisions that the lessee thereof shall have options to renew the term of the lease for such period or periods and at such rent as shall be determined by the board of directors of the corporation and/or to purchase any or all of its projects or that, upon payment of all of the indebtedness of the corporation, it may lease or convey any or all of its projects to the lessees thereof with or without consideration;

(7) Sell to a hospital institution, clinic, not for profit blood bank or blood center, or an institution for higher education or a housing facility or educational institution for individuals with physical and/or intellectual disability, one (1) or more projects for such payments and upon such terms and conditions as the board of directors of the corporation may deem advisable in accordance with the provisions of sale contracts entered into pursuant to this part;

(8) Enter into loan agreements with a hospital institution, clinic, not for profit blood bank or blood center, or an institution for higher education or educational institutions for individuals with physical and/or intellectual disability or a housing facility with respect to one (1) or more projects for such payments and upon such terms and conditions as the board of directors of the corporation may deem advisable in accordance with this part;

(9) Sell, exchange, donate and convey any or all of its properties whenever its board of directors shall find any such action to be in furtherance of the purposes for which the corporation was organized;

(10) Borrow money and issue its bonds for the purpose of carrying out any of its powers;

(11) As security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection therewith, mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and pledge the revenues and receipts therefrom or from any thereof, and/or assign and pledge all or any part of its interest in and rights under the leases, sale contracts or loan agreements relating thereto or to any thereof;

(12) Employ and pay compensation to such employees and agents, including attorneys, as the board of directors shall deem necessary for the business of the corporation;

(13) Exercise all powers expressly given in its certificate of incorporation and establish bylaws and make all rules and regulations not inconsistent with the certificate of incorporation or the provisions of this part, deemed expedient for the management of the corporation's affairs; and

(14) Provide information in accordance with § 9-21-151.

(b) The corporation does not have power to operate any project financed under this part as a business or in any manner except as specifically provided in this part.



§ 48-101-309 - Terms of contracts.

Any lease, sale contract or loan agreement with respect to a project entered into pursuant to this part shall be for a term not shorter than the longest maturity of any bonds issued to finance such project, and shall provide for revenues adequate to pay principal of and interest on such bonds as the same falls due and to pay such portion of the operating expenses of the corporation as the board of directors shall determine to be necessary.



§ 48-101-310 - Bonds of corporation.

(a) (1) Except as herein otherwise expressly provided, all bonds issued by the corporation shall be payable solely out of revenues and receipts derived from the corporation's projects or of any thereof as may be designated in the proceedings of the board of directors under which the bonds shall be authorized to be issued, including debt obligations of the lessee or contracting party obtained from or in connection with the financing of a project; provided, that notes issued in anticipation of the issuance of bonds may be retired out of the proceeds of such bonds.

(2) Such bonds may be executed and delivered by the corporation at any time and from time to time, may be in such form and denominations and of such terms and maturities, may be in fully registered form or in bearer form registrable either as to principal or interest, or both, may bear such conversion privileges and be payable in such installments and at such time or times not exceeding forty (40) years from the date thereof, may be payable at such place or places whether within or without the state of Tennessee, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the corporation, and may contain such provisions not inconsistent herewith, all as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued.

(3) If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the corporation are authorized to be issued, an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited in the face of the bonds, but nothing herein contained shall be construed to confer on the corporation any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued.

(4) Any bonds of the corporation may be sold at public or private sale for such price and in such manner and from time to time as may be determined by the board of directors of the corporation to be most advantageous, and the corporation may pay all expenses, premiums and commissions which its board of directors may deem necessary or advantageous in connection with the issuance of such bonds.

(5) Issuance by the corporation of one (1) or more series of bonds for one (1) or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds.

(b) (1) Proceeds of bonds issued by the corporation may be used for the purpose of constructing, acquiring, incurring, reconstructing, improving, equipping, furnishing, bettering, or extending any project or projects, including the payment of interest on the bonds during construction of any such project and for two (2) years after the estimated date of completion, the refinancing of any of the foregoing, the payment of engineering, fiscal, architectural, and legal expenses incurred in connection with such project and the issuance of the bonds, and the establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds in the event of a deficiency in the revenues and receipts available for such payment.

(2) Notwithstanding any provision of this part to the contrary, proceeds of bonds or notes issued by the corporation may be used to provide funds to any hospital institution organized not for profit to be used in connection with the operation thereof; provided, that any loan, note, pledge or other obligation under which such funds are provided shall require that a borrowing hospital institution which is in operation on the date it receives such funds shall repay all amounts received for use in connection with its operation within no longer than one (1) year from the date such funds are received by it or that a hospital institution which commences operation after the date it receives such funds shall repay all amounts received for use in connection with its operation within no longer than three (3) years from the date such funds are received by it.

(c) Any bonds or notes of the corporation at any time outstanding may at any time and from time to time be refunded by the corporation by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding the sum of the following:

(1) The principal amount of the obligations being refinanced;

(2) Applicable redemption premiums thereon;

(3) Unpaid interest on such obligations to the date of delivery or exchange of the refunding bonds;

(4) In the event the proceeds from the sale of the refunding bonds are to be deposited in trust as hereinafter provided, interest to accrue on such obligations from the date of delivery to the first or any subsequent available redemption date or dates selected, in its discretion, by the board of directors, or to the date or dates of maturity, whichever shall be determined by the board of directors to be most advantageous or necessary to the corporation;

(5) A reasonable reserve for the payment of principal of and interest on such bonds and/or a renewal and replacement reserve;

(6) If the project to be constructed from the proceeds of the obligations being refinanced has not been completed, an amount sufficient to meet the interest charges on the refunding bonds during the construction of such project and for two (2) years after the estimated date of completion (but only to the extent that interest charges have not been capitalized from the proceeds of the obligations being refinanced); and

(7) Expenses, premiums and commissions of the corporation, including bond discount, deemed by the board of directors to be necessary for the issuance of the refunding bonds. A determination by the board of directors that any refinancing is advantageous or necessary to the corporation, or that any of the amounts provided in the preceding sentence should be included in such refinancing, or that any of the obligations to be refinanced should be called for redemption on the first or any subsequent available redemption date or permitted to remain outstanding until their respective dates of maturity, shall be conclusive.

(d) Any such refunding may be effected whether the obligations to be refunded shall have then matured or shall thereafter mature, either by the exchange of the refunding bonds for the obligations to be refunded thereby with the consent of the holders of the obligations so to be refunded, or by sale of the refunding bonds and the application of the proceeds thereof to the payment of the obligations to be refunded thereby, and regardless of whether or not the obligations to be refunded were issued in connection with the same projects or separate projects, and regardless of whether or not the obligations proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(e) If, at the time of delivery of the refunding bonds, the obligations to be refunded will not be retired or a valid and timely notice of redemption of the outstanding obligations is not given in accordance with the resolution, indenture or other instrument governing the redemption of the outstanding obligations, then, prior to the issuance of the refunding bonds, the board of directors shall cause to be given a notice of its intention to issue the refunding bonds. The notice shall be given either by mail to the owners of all of the outstanding obligations to be refunded at their addresses shown on the bond registration records for the outstanding obligations or given by publication one (1) time each in the newspaper having a general circulation in the municipality with respect to which the corporation was organized and in a financial newspaper published in New York, New York, having a national circulation. The notice shall set forth the estimated date of delivery of the refunding bonds and identify the obligations, or the individual maturities thereof, proposed to be refunded; provided, that if portions of individual maturities are proposed to be refunded, the notice shall identify the maturities subject to partial refunding in the aggregate principal amount to be refunded within each maturity. If the issuance of the refunding bonds does not occur as provided in the notice, the board of directors shall cause notice thereof to be given as provided above. Except as otherwise set forth in this section, the notice required pursuant to this section shall be given whether or not any of the obligations to be refunded are to be called for redemption.

(f) If any of the obligations to be refunded are to be called for redemption, the board of directors shall cause notice of redemption to be given in the manner required by the resolution or ordinance authorizing such outstanding obligations.

(g) The principal proceeds from the sale of any refunding bonds shall be applied only as follows: either,

(1) To the immediate payment and retirement of the obligations being refunded; or

(2) To the extent not required for the immediate payment of the obligations being refunded, then such proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded and to pay any expenses incurred in connection with such refunding, but provision may be made for the pledging and disposition of any surplus, including, without limitation, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of, or obligations the principal of and interest on which are guaranteed by, the United States government, or obligations of any agency or instrumentality of the United States government, or in certificates of deposit issued by a bank or trust company located in the state of Tennessee if such certificates shall be secured by a pledge of any obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing herein shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.



§ 48-101-311 - Security for bonds.

(a) The principal of and interest on any bonds issued by the corporation shall be secured by a pledge of the revenues and receipts out of which the same shall be made payable, and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made, and by an assignment and pledge of all or any part of the corporation's interest in and rights under the leases, sale contracts or loan agreements relating to such projects, or any thereof.

(b) The resolution under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered thereby; the fixing and collection of rents or payments with respect to any projects or portions thereof covered by such resolution, mortgage or deed of trust, the creation and maintenance of special funds from such revenues and from the proceeds of such bonds, and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this part.

(c) Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the corporation shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid. In the event of default in such payment or in any agreement of the corporation made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security therefor, the payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage and deed of trust, or any one (1) or more of these remedies.



§ 48-101-312 - Exemption from taxation -- Payments in lieu of taxes -- Reporting.

(a) The corporation is hereby declared to be performing a public function in behalf of the municipality with respect to which the corporation is organized and to be a public instrumentality of such municipality. Accordingly, the corporation and all properties at any time owned by it and the income and revenues therefrom and all bonds issued by it and the income therefrom shall be exempt from all taxation in the state of Tennessee. Also, for purposes of the Securities Act of 1980, compiled in chapter 1, part 1 of this title, and any amendment thereto or substitution therefor, bonds issued by the corporation shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state of Tennessee.

(b) (1) The municipality may delegate to a corporation the authority to negotiate and enter into with a corporation's lessees, payments in lieu of ad valorem taxes; provided, that such authorization shall be granted only upon a finding that such payments are deemed to be in furtherance of the corporation's public purposes as defined in this subsection (b). The legislative body of the municipality making such delegation may, in its sole discretion, require the corporation to submit any such agreement to the legislative body for its approval.

(2) If the project is located within the corporate limits of a municipality, the payments shall be apportioned between the municipality and the county in the same manner as ad valorem taxes are apportioned on the date of execution of the agreement for payments in lieu of taxes.

(3) The trustee shall bill and collect all in lieu of tax payments based on the agreement and the apportioned taxes.

(4) (A) Notwithstanding this section to the contrary, and unless the municipality adopts an ordinance or resolution requiring that any agreement with respect to the payments in lieu of taxes entered into pursuant to this subdivision (b)(4) be approved by the municipality, a corporation may negotiate and receive from any lessee of the corporation, without any delegation from the municipality, payments in lieu of taxes with respect to a tax-credit housing project; provided, that:

(i) The payments in lieu of taxes are payable to all applicable taxing jurisdictions in which the project is located and are not less than the taxes that would have been paid to each such taxing jurisdiction for the tax year prior to the year the project became a tax-credit housing project; and

(ii) The chief executive officer of the municipality has executed a letter supporting the project that is filed with the corporation.

(B) As used in this subdivision (b)(4), "tax-credit housing project" or "project" means a project that has received an allocation of low-income housing tax credits under Section 42 of the Internal Revenue Code of 1986 (26 U.S.C. § 42), or any successor provision, from the Tennessee housing development agency or is otherwise eligible for the tax credits as the result of the issuance of bonds, the interest on which is not subject to federal income taxation.

(C) In any municipality in which a corporation does not exist or has been administratively dissolved, a housing authority formed by the municipality pursuant to the Housing Authorities Law, compiled in title 13, chapter 20, may negotiate and receive from any lessee payments in lieu of taxes with respect to a tax-credit housing project in accordance with this subdivision (b)(4), and in that case, the housing authority shall have all rights and powers granted to the corporation pursuant to this chapter necessary to acquire and lease a tax-credit housing project in order to effectuate this subdivision (b)(4).

(D) Nothing in this subdivision (b)(4) shall limit the authority of a corporation to negotiate and receive from a lessee of the corporation payments in lieu of taxes with respect to a tax-credit housing project when that authority has been delegated to the corporation by a municipality.

(c) An agreement for payment in lieu of taxes shall contain such terms and conditions as the corporation may determine, which may include, but shall not be limited to, provisions to:

(1) Defer and/or subordinate payment of all or a portion of the payment in lieu of taxes to such future time as the corporation may determine;

(2) Require interest to accrue on such deferred amount;

(3) Require that payments in lieu of taxes, including any interest, expenses or costs of collection of same, shall be secured by a deed of trust upon the project; or

(4) Provide that such deed of trust may be subordinate to other liens or indebtedness of the project.

(d) On or before October 1 each year, the corporation lessee or sublessee shall file with the state board of equalization a report listing leased properties and details of the lease and payment in lieu of tax (PILOT) agreements in the format provided in § 7-53-305. A copy of the report shall be filed with the assessor of property on or before October 15. The assessor may audit or review the report and conduct comparative analysis to ensure that all agreements and reports are filed. Failure to timely complete and file the report with the board shall subject the lessee or sublessee to a late filing fee of fifty dollars ($50.00) payable to the board. In addition, failure to file the report with the board or assessor within thirty (30) days after written demand for the report shall subject the lessee or sublessee to an additional payment in lieu of tax in the amount of five hundred dollars ($500).

(e) For purposes of this part, the corporation or municipality shall at all times be immune from suit, and any legal and financial obligations whatsoever pertaining to the subject of real property, while the corporation is performing its public function by holding legal title to real property pursuant to a lease and payment in lieu of tax (PILOT) agreement; provided, that the person who transferred title to the corporation or municipality pursuant to such PILOT agreement shall remain liable for suits, and any legal and financial obligations whatsoever, pertaining to the real property.



§ 48-101-313 - Nonliability of municipality.

The municipality shall not in any event be liable for the payment of the principal of or interest on any bonds of the corporation, or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever, which may be undertaken by the corporation, and none of the bonds of the corporations or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever.



§ 48-101-314 - Disposition of earnings.

The corporation shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors of the corporation shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the corporation, then any net earnings of the corporation thereafter accruing shall be paid to the municipality with respect to which the corporation was organized; provided, that nothing herein contained shall prevent the board of directors from transferring all or any part of its properties in accordance with the terms of any lease, sale contract, loan agreement, mortgage or deed of trust entered into by the corporation.



§ 48-101-315 - Completion of corporate purpose -- Dissolution.

(a) Whenever the board of directors of the corporation shall by resolution determine that the purposes for which the corporation was formed have been substantially complied with and all bonds theretofore issued and all obligations theretofore incurred by the corporation have been fully paid, the then members of the board of directors of the corporation shall thereupon execute and file for record in the office of the secretary of state a certificate of dissolution reciting such facts and declaring the corporation to be dissolved. Such certificate of dissolution shall be executed under the corporate seal of the corporation.

(b) Upon the filing of such certificate of dissolution, the corporation shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the municipality, and possession of such funds and properties shall forthwith be delivered to such municipality.



§ 48-101-316 - Joint operation.

The authorities and powers herein conferred upon corporations created under this part may be exercised by two (2) or more such corporations acting jointly. Two (2) or more municipalities may by acting jointly incorporate a public corporation to effectuate the purposes of this part. When two (2) or more municipalities incorporate such a public corporation, each and every requisite pertaining to the application for incorporation, qualifications of applicants, certificate of incorporation and amendment of certificate shall be incumbent in like manner upon each municipality joining in the creation of this public corporation. Officers, but not employees, of a municipality within a public corporation organized among two (2) or more municipalities may serve as directors of such a corporation.



§ 48-101-317 - Transfer of project sites.

Any municipality may acquire a project site by gift, purchase or lease, and may transfer any project site to a corporation by sale, lease, or gift. Such transfer may be authorized by a resolution of the governing body of the municipality without submission of the question to the voters, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law. Such project site may be within or without the municipality or partially within and partially without the municipality.



§ 48-101-318 - Construction with other laws -- Severability.

(a) Neither this part nor anything herein contained shall be construed as a restriction or limitation upon any powers which the corporation might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice or approval shall be required for the organization of the corporation or the issuance of any bonds or any instrument as security therefor, except as herein provided, any other law to the contrary notwithstanding; provided, that nothing herein shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the corporation, or to impair any power thereover of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law.

(b) The powers conferred by this part shall be in addition and supplementary to, and the limitations by this part shall not affect the powers conferred by, any other general, special or local law. Projects may be acquired, purchased, constructed, reconstructed, improved, bettered and extended and bonds may be issued under this part for these purposes, notwithstanding that any other general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.

(c) If any one (1) or more sections or provisions of this part (including, without limitation, the provisions of § 48-101-317 authorizing the transfer of a project site by a municipality to a corporation and the provisions of § 48-101-312 exempting the corporation and its properties from taxation), or the application thereof to any person or circumstance, shall ever be held by any court of competent jurisdiction to be invalid, the remaining provisions of this part and the application thereof to persons or circumstances, other than those to which it is held to be invalid, shall not be affected thereby, it being the intention of the general assembly to enact the remaining provisions of this part, notwithstanding such invalidity.

(d) If any provision of § 48-101-301(8) or § 48-101-301(15)(D), as amended by Acts 1988, ch. 1014, or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of § 48-101-301(8) or § 48-101-301(15)(D), as amended by chapter 1014 of the Acts of 1988, which can be given effect without the invalid provision or application, and to that end § 48-101-301(8) or (15)(D), as amended by chapter 1014 of the Acts of 1988, are declared to be severable.






Part 4 - Professional Corporations [Repealed]



Part 5 - Solicitation of Charitable Funds

§ 48-101-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Charitable organization" means a group which is or holds itself out to be a benevolent, educational, voluntary health, philanthropic, humane, patriotic, religious or eleemosynary organization, or for the benefit of law enforcement personnel, firefighters, or other persons who protect the public safety, or any person who solicits or obtains contributions solicited from the public for charitable purposes. A chapter, branch, area, office or similar affiliate or any person soliciting contributions within the state for a charitable organization which has its principal place of business outside the state shall be a charitable organization for the purposes of this part. "Charitable organization" does not include any authorized individual who solicits, by authority of the organization, solely on behalf of a registered or exempt organization, or on behalf of an organization excluded from the definition of charitable organization;

(2) "Commercial co-venturer" means any person who:

(A) Is organized for profit;

(B) Is regularly and primarily engaged in trade or commerce, other than in connection with soliciting for charitable or civic organizations or charitable purposes; and

(C) Conducts an advertised charitable sales promotion for a specified limited period of time;

(3) "Contributions" means the promise or grant of any money or property of any kind or value, including the payment or promise to pay in consideration of a sale, performance or show of any kind which is advertised or offered in conjunction with the name of any charity. "Contribution" does not include bona fide fees, dues or assessments paid by members; provided, that membership is not conferred solely as consideration for making a contribution in response to a solicitation;

(4) "Disaster" means any natural, technological, or civil emergency that causes damage of sufficient severity and magnitude to result in a declaration of a state of emergency by a county, the governor, or the president of the United States;

(5) "Federated fund raising organization" means a federation of independent charitable organizations which have voluntarily joined together, including, but not limited to, a united fund or community chest, for purposes of raising and distributing money for and among themselves, and where membership does not confer operating authority and control of the individual agencies upon the federated group organization;

(6) "Knowingly" or "knowing" means actual awareness of the falsity or deception, but actual awareness may be inferred when objective manifestations indicate that a reasonable person would have known or would have reason to know of the falsity or deception;

(7) "Person" means any individual, organization, trust, foundation, group, association, partnership, corporation, society or any combination of them;

(8) "Professional fund raising counsel" means any person who, for compensation, plans, manages, advises, consults or prepares material for a charitable organization for the solicitation of contributions in this state, but who does not solicit contributions and does not employ, procure, or engage any person to solicit contributions on behalf of a charitable organization. "Professional fund raising counsel" does not include an attorney, investment counselor, or banker who in the conduct of such person's profession advises a client. "Professional fund raising counsel" does not include a bona fide salaried officer, employee, or volunteer of a charitable organization;

(9) "Professional solicitor" means any person who, for a financial or other consideration, solicits contributions for, or on behalf of, a charitable organization, whether such solicitation is performed personally or through such person's agents, servants or employees or through agents, servants or employees specially employed by or for a charitable organization, who are engaged in the solicitation of contributions under the direction of such person, or a person who plans, conducts, manages, carries on or advises a charitable organization in connection with the solicitation of contributions. Any independent marketing agent or entity to whom a professional solicitor assigns fund raising or solicitation responsibilities shall be deemed to be a professional solicitor for purposes of this part. A salaried officer or permanent employee of a charitable organization is not deemed to be a professional solicitor. However, any salaried officer or employee of a charitable organization that engages in the solicitation of contributions for compensation in any manner for more than one (1) charitable organization is deemed a professional solicitor. A professional solicitor does not include an attorney, investment counselor, or banker who in the conduct of such person's profession advises a client;

(10) "Secretary of state" means the secretary of state or the secretary of state's authorized representative;

(11) "Solicit" or "solicitation" means any oral or written request, however communicated, whether directly or indirectly, for a contribution; and

(12) "Solicitee" or "donor" means any person from whom a charitable contribution or donation is solicited, directly or indirectly, by whatever means by any professional solicitor, a charitable organization or other person, whether any contribution is received in response to the solicitation.



§ 48-101-502 - Exemptions.

(a) The registration requirements of this part do not apply to:

(1) Bona fide religious institutions, educational institutions, or cooperative scholarship corporations regulated by title 49, chapter 4, part 1;

(2) A charitable organization which does not intend to solicit and receive and does not actually raise or receive gross contributions (total solicited revenue before any solicitation expenses have been deducted) from the public in excess of thirty thousand dollars ($30,000) during a fiscal year; provided, that if the contributions raised from the public by any charitable organization during any fiscal year shall be in excess of thirty thousand dollars ($30,000), the charitable organization shall, within thirty (30) days after the date it shall have received total contributions in excess of thirty thousand dollars ($30,000), register with, and report to, the secretary of state as required by this part;

(3) Volunteer fire departments, rescue squads or local civil defense organizations;

(4) Community fairs, county fairs, district fairs and division fairs, as defined in § 43-21-104, that have been qualified by the commissioner of agriculture to receive state aid grants, pursuant to title 43, chapter 21, part 1;

(5) Political parties, candidates for federal or state office, and political action committees required to file financial information with federal or state election commissions;

(6) Hospitals and nursing homes that are subject to regulation by the Tennessee department of health; and

(7) Any corporation established by an act of congress of the United States that is required by federal law to submit annual reports of its activities to congress containing itemized accounts of all receipts and expenditures after being fully audited by the department of defense.

(b) "Educational institution," for the purposes of this section, means an organization organized and operated exclusively for educational purposes and which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on, and which is accredited by a recognized accrediting agency. Included in such definition are organizations composed of parents of students and other persons connected with the institution, which are organized and operated for the purpose of conducting activities in support of the operations or extracurricular activities of such institutions. "Educational institution" also includes private foundations soliciting contributions exclusively for such organizations.

(c) "Bona fide religious institutions," for the purpose of this part, includes:

(1) Ecclesiastical or denominational organizations, churches or established physical places for worship in this state, at which nonprofit religious services and activities are regularly conducted and carried on, and also includes those bona fide religious groups which do not maintain specific places of worship and which are not subject to federal income tax and are not required to file an IRS Form 990 under any circumstance; and

(2) Such separate groups or corporations which form an integral part of those institutions which are exempt from federal income tax as exempt organizations under § 501(c)(3), of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c)(3), or of a corresponding section of any subsequently enacted federal revenue act, and which are not required to file an IRS Form 990 under any circumstance, and which are not primarily supported by funds solicited outside their own membership or congregation; and

(3) Such institutions soliciting contributions for the construction and maintenance of a house of worship or residence of a clergy member.

(d) (1) Any charitable organization that claims to be exempt from the registration provisions pursuant to subdivision (a)(2) and that intends to or does solicit charitable contributions shall submit, to the secretary of state, a statement of the name, address and purpose of the organization and a statement setting forth the reason for the claim for exemption. This statement shall be on a form prescribed by the secretary of state and shall be sworn to or affirmed by the principal officer of the charitable organization. No registration fee shall be required of any exempt charitable organization.

(2) Each organization claiming to be exempt pursuant to subdivision (a)(2) shall file annually the form required by this part with the secretary of state within six (6) months of the close of its fiscal year.

(e) Exemption from the registration requirements of this part shall not limit the applicability of other provisions of this part to a charitable organization.



§ 48-101-503 - Secretary of state's duties.

(a) The secretary of state may review registrations and enforce registration requirements for charitable organizations, professional fund raising counsel, and professional solicitors.

(b) The secretary of state shall prescribe a uniform system of accounting to determine "fund-raising costs" and "gross contributions" and may adopt rules and regulations to carry out the provisions of this part. Rules and regulations shall be adopted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The secretary of state is authorized to promulgate rules and regulations as the secretary of state may deem necessary to effectuate the purposes of Acts 1989, ch. 285. All such rules and regulations shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The secretary of state shall make such individual investigations of all applicants for registration and of any violations of this part as the secretary of state may deem necessary and impose authorized and appropriate sanctions.



§ 48-101-504 - Filing of registration statement -- Initial registration -- Fee.

(a) (1) Every charitable organization which intends to solicit contributions from or within this state, or have funds solicited on its behalf, shall, prior to any solicitation, file a registration statement with the secretary of state, upon forms prescribed by the secretary of state. Any registration statement which contains false, misleading, deceptive or incomplete information or documentation shall not be considered sufficient, except as specifically otherwise provided in this part.

(2) The initial registration statement shall contain the following information:

(A) The name of the organization and the purpose for which it was organized;

(B) The principal address of the organization and the address of any offices in this state. If the organization does not maintain an office, the name and address of the person having custody of its financial records;

(C) The names and addresses of any chapters, branches or affiliates in this state;

(D) The place where, and the date when, the organization was legally established, the form of its organization, and a reference to any determination of its tax exempt status under the Internal Revenue Code, compiled in 26 U.S.C.;

(E) The names and addresses of the officers, directors, trustees and the principal salaried executive staff officer;

(F) A statement as to whether the organization intends to solicit contributions from the public directly or have such done on its behalf by others and submit a true copy of any contract or agreement with any professional solicitor, fundraising counsel, or any other person who is directly or indirectly involved with the solicitation of contributions;

(G) A statement as to whether the organization is authorized by any other governmental authority to solicit contributions and whether it is or has ever been enjoined by any court from soliciting contributions;

(H) The general purpose or purposes for which the contributions to be solicited shall be used;

(I) The name or names under which it intends to solicit contributions;

(J) The names of the individuals or officers of the organization who will have final responsibility for the custody of the contributions;

(K) The names of the individuals or officers of the organization responsible for the final distribution of the contributions; and

(L) A statement as to whether any officer, director, manager, operator, or principal of the charitable organization has been the subject of an injunction, judgment, or administrative order or has been convicted of a felony.

(b) Except as otherwise herein provided, the registration forms and any other documents prescribed by the secretary of state shall be signed by two (2) authorized officers of the charitable organization, and such forms and documents shall be accompanied by an initial registration fee of fifty dollars ($50.00); provided, that bona fide Indian organizations whose principal purpose is to assist and promote the welfare of Indians shall be exempt from the registration fee. For the purposes of this subsection (b), a bona fide Indian organization shall be one that has been in existence for more than twenty (20) years and that carries out programs and provides services to federally recognized Indians.

(c) During its first year of operation, a newly registered charitable organization shall provide quarterly financial reports, due within thirty (30) days after the end of each quarter of its current fiscal year, containing the following information:

(1) The gross amount of contributions received;

(2) The amount of contributions disbursed or to be disbursed to each charitable organization or charitable purpose represented;

(3) The aggregate amounts paid to any professional solicitor and/or fund raising counsel; and

(4) The amounts spent for overhead, expenses, commissions and similar purposes.

(d) Every charitable organization required to register pursuant to this part, having completed a fiscal year of operation, shall file with the secretary of state a financial report for its most recently completed fiscal year, in accordance with § 48-101-506(b)(1) and (2) or (b)(3) [repealed].

(e) Any organization which has applied for but not received a determination of tax exempt status shall file a copy of the completed application which has been submitted to the internal revenue service, and any letters received from the internal revenue service acknowledging receipt of the application.

(f) Any senior citizen center that obtains funding for the operation of its programs with funds provided through a contract with the state of Tennessee or through the federal government, as provided by the Older Americans Act of 1965, compiled in 42 U.S.C. § 3001 et seq., or other contracts primarily designed for the benefit of aged persons, is exempt from the annual registration fee of this section, if the center attaches a complete copy of the contract to the registration form, and the secretary of state certifies the contract is valid. For the purposes of this subsection (f), "senior citizen center" means a charitable organization represented and held out to the general public as a facility which contracts for meals, education, physical fitness, social contact and comfort to be provided to aged persons for the general welfare of the local community.



§ 48-101-505 - Affiliates of parent organization -- Filing registration statement -- Fee.

(a) Each chapter, branch or affiliate of a parent organization or independent member agency of a federated fund-raising organization, may separately report the information required by § 48-101-504, or report the information to its parent organization or to the federated fund-raising organization with which it is affiliated, which shall then transmit such information as to its affiliates, branches, chapters or independent agency members to the secretary of state along with its own statement.

(b) A parent organization filing the registration statements of one (1) or more of its chapters, branches, or affiliates along with its own statement, and a federated fund-raising organization filing the statements of one (1) or more of its independent member agencies along with its own statement, shall pay a single registration fee in accordance with the schedule as provided in § 48-101-504(b) for itself and for such chapters, branches, affiliates or independent member agencies whose statements are filed by it at the same time as its own statement. However, when an independent member agency of a federated fund-raising organization solicits or receives contributions from any source other than the federated fund-raising organization or a governmental agency, such independent member agency shall be required to register independently and pay its own filing fee, unless otherwise exempt by this part. When a chapter, branch, or affiliate of a parent organization solicits or receives contributions from any source other than the parent organization or a governmental agency, such chapter, branch, or affiliate shall register independently and pay its own filing fee, unless otherwise exempt by this part.



§ 48-101-506 - Issuance of registration -- Renewal -- Withdrawal of registration.

(a) The secretary of state shall examine each application for conformity with the requirements of this part and all relevant rules and regulations.

(b) A renewal of registration shall be made in the same manner as the initial registration. The renewal registration shall be accompanied by the following:

(1) (A) A copy of a financial statement on forms approved by the secretary of state. Such report shall also specifically identify the amount of funds raised and all costs and expenses incidental thereto, all publicity costs, and costs of allocation or disbursement of funds raised. This report shall be signed by at least two (2) authorized officers of the organization, one of whom shall be the chief fiscal officer. Such officers shall certify that such report is true and correct to the best of their knowledge; and

(B) The secretary of state may require, by regulation, a copy of any and all forms required to be filed by the organization with the United States internal revenue service, and any other information the secretary deems appropriate to substantiate how funds were raised and spent by the organization.

(2) (A) The annual report of every charitable organization which received in excess of five hundred thousand dollars ($500,000) in gross revenue during the most recently completed fiscal year shall be accompanied by:

(i) An audited financial statement, presented in accordance with generally accepted accounting principles which has been examined by an independent certified public accountant for the purpose of expressing an opinion thereon; and

(ii) Any and all forms required to be filed by a charitable organization with the United States internal revenue service.

(B) For the purpose of determining gross revenue for this subdivision (b)(2) only, grants received from government agencies and private foundations, designated by the internal revenue service as § 501(c)(3) organizations, codified in 26 U.S.C. § 501(c)(3), shall be excluded.

(c) (1) The registration renewal statement shall be signed by two (2) authorized officers of the charitable organization, one (1) of whom shall be the chief fiscal officer, and such forms and documents shall be accompanied by a registration renewal fee in accordance with the following schedule: Click here to view image.

(2) For purposes of this subsection (c), "organization's gross revenue" means the latest figures for annual gross revenue from whatever source reported by the organization to the secretary of state pursuant to subsection (b).

(d) Each charitable organization shall file all information required by this part with the secretary of state within six (6) months of the close of its fiscal year. The last day of the sixth month following the month in which the fiscal year of the organization ends shall be the anniversary date of the organization. All registrations shall expire each year on the anniversary date of the organization. Each annual registration application shall be received by the secretary of state on or before the anniversary date. Each charitable organization shall be required to supplement its registration application during the registration period as changes occur which affect the documentation required by § 48-101-504(a).

(e) For good cause shown, the secretary of state may extend the time for filing a renewal application for a period not to exceed ninety (90) days, during which time the previous registration remains in effect. "Good cause" includes, but is not limited to, filing an application for extension of time to file an exempt organization return with the internal revenue service.

(f) Applications received after the expiration of the current registration period shall be assessed a late fee of twenty-five dollars ($25.00) for each month, or portion thereof, that the report is late filed. The late filing fee shall accompany every late filed application. In addition to the late fee provided for herein, any organization which files a late application is also subject to the imposition of civil penalties for violation of any portion of this part.

(g) Any person that intends to continue to solicit contributions after its anniversary date and fails to renew its registration by the time of the expiration thereof is in violation of this part.

(h) Any person that ceases solicitation activities after registration must notify the secretary of state of such fact within thirty (30) days after solicitation activities end. Within ninety (90) days after the end of the solicitation activities or ninety (90) days after its fiscal year ends, that person shall file with the secretary financial documentation, pursuant to subsection (b).



§ 48-101-507 - Professional solicitor -- Fund raising counsel -- Registration -- Qualifications -- Employees -- Bond -- Fee -- Reports.

(a) (1) No person shall act as a professional solicitor for any charitable organization, whether exempt from this part or not, unless such person has first registered with the secretary of state. Registration shall include the filing of a complete application, bond and filing fee.

(2) No person who has been convicted within the past five (5) years for a violation of any provision of this part, and no person convicted of a felony in this or any other state, shall serve as an employee, member, officer or agent of any professional solicitor until such person's civil rights have been restored. The professional solicitor shall maintain during each solicitation campaign and for three (3) years after its completion the name and address of each employee, agent, or other person involved in the solicitation campaign.

(3) Application for registration shall be in writing in the form prescribed by the secretary of state and contain such information as the secretary of state may require. A registration application that contains false, misleading, deceptive or incomplete information or document shall not be considered sufficient or complete. All registrations for professional solicitors shall expire on December 31 of the year for which they are issued.

(4) Applications received after December 31 shall be assessed a late fee of twenty-five dollars ($25.00) for each month, or portion thereof, that the report is late filed. The late filing fee shall accompany every late-filed application. In addition to the late fee provided for herein, any organization which files a late application is also subject to the imposition of civil penalties for violation of any portion of this section.

(5) A bond in the sum of twenty-five thousand dollars ($25,000) shall be filed with the registration application and shall be approved by the secretary of state. The bond shall name the applicant as the principal obligor with one (1) or more sureties, satisfactory to the secretary of state, whose liability in the aggregate as such sureties will at least equal that sum. It shall be payable to the State of Tennessee for the use of the secretary of state and any person who may have a cause of action against the obligor of the bond for any violations under this part or for any losses resulting from malfeasance, nonfeasance or misfeasance in the conduct of solicitation activities. An individual, partnership or corporation, which is a professional solicitor, may file a consolidated bond on behalf of all its members, officers and employees. The bond shall continue in effect so long as a registration is in effect.

(6) The annual registration fee for every person who is a professional solicitor shall be two hundred fifty dollars ($250).

(b) (1) No person shall act as a fundraising counsel for any charitable organization, whether exempt from this part or not, unless such person has first registered with the secretary of state. Registration shall include the filing of a complete application and filing fee.

(2) Application for registration shall be in writing in the form prescribed by the secretary of state and contain such information as the secretary of state may require. A registration application that contains false, misleading, deceptive or incomplete information or document shall not be considered sufficient or complete. All registrations for fundraising counsel shall expire on December 31 of the year for which they are issued.

(3) Applications received after December 31 shall be assessed a late fee of twenty-five dollars ($25.00) for each month, or portion thereof, that the application is late filed. The late filing fee shall accompany every late-filed application. In addition to the late fee provided for herein, any person who files a late application is also subject to the imposition of civil penalties for violation of any portion of this section.

(4) The annual registration fee for every person who is a fundraising counsel shall be one hundred dollars ($100).

(c) (1) A professional solicitor shall file a financial report for a solicitation campaign with the secretary of state within ninety (90) days after a solicitation campaign has been completed or within ninety (90) days after the end of the fiscal year end of any campaign which lasts for more than one (1) year. The financial report shall include gross revenue and an itemization of all expenditures from those funds. The report shall be completed on a form prescribed by the secretary of state and signed by an authorized official of the professional solicitor and two (2) authorized officials of the charitable organization, who shall certify that such report is true and complete to the best of their knowledge. The financial report shall be audited by an independent certified public accountant in accordance with generally accepted auditing standards or regulations which may be issued by the secretary of state. If the solicitation campaign which is conducted by a professional solicitor is one conducted nationally or regionally and is not confined only to this state, the financial information required to be filed pursuant to this subsection (c) shall be inclusive of the national or regional campaign. Each charitable organization shall make available to its professional solicitor any necessary fiscal or other records needed to enable the professional solicitor to comply with this subsection (c).

(2) Financial reports for solicitation campaigns shall be assessed a late fee of twenty-five dollars ($25.00) for each month, or portion thereof, that the report is late filed. The late filing fee shall accompany every late-filed campaign report. In addition to the late fee provided for herein, any person who files a late financial report is also subject to the imposition of civil penalties for violation of any portion of this section.

(3) A professional solicitor or fund-raising counsel who, by contractual agreement with a charitable organization, does not receive donations on behalf of a charitable organization, does not have access to the funds raised and does not make deposits to and does not have signature authority with, or any other authority over, a charitable organization's bank accounts, shall not be required to file an audited financial statement as set forth in subdivision (c)(1). In lieu of the audited financial statement, the professional solicitor or fund-raising counsel shall be required to file with the secretary of state, on a form approved by the secretary of state, a financial report which provides an itemization of expenses, costs, reimbursements and fees the charitable organization is charged for each solicitation campaign performed. The form shall be due within ninety (90) days after the completion of any campaign or within ninety (90) days after the end of the fiscal year of any campaign which lasts longer than one (1) year. The report shall be signed by an authorized official of the professional solicitor and two (2) authorized officials of the charitable organization, who shall certify under oath that such report is true and complete to the best of their knowledge.



§ 48-101-508 - Denial of exemption or registration -- Hearing -- Review.

(a) The division shall examine each registration statement and supporting documents filed by all applicants and shall determine whether the registration requirements are satisfied. If the division determines that the registration requirements are not satisfied, the department shall notify the applicant within ten (10) working days of its receipt of its registration statement or the registration statement is deemed to be approved. Within seven (7) days after receipt of notification that the regulation requirements are not satisfied, the applicant may request a hearing. The hearing shall be held within seven (7) days of receipt of the request, and a determination shall be rendered within three (3) business days of the hearing.

(b) Judicial review of final decisions shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 48-101-509 - Fiscal records -- Charitable campaign records -- Inspection.

(a) Every charitable organization and professional solicitor, subject to this part, shall, as to their activities in Tennessee as may be covered by this part and in accordance with the rules and regulations prescribed by the secretary of state, keep:

(1) True and accurate fiscal records, including, but not limited to, all income and expenses; and

(2) True records regarding the conduct of any solicitation campaigns, including records of any documents, information, notices or applications required to be prepared or filed pursuant to § 48-101-513. Unless otherwise provided, such records shall be retained for a period of at least three (3) years after the end of the period of registration to which they relate.

(b) Upon request and at a reasonable time and place within Tennessee, such records, as well as any other records regarding solicitation campaigns within this state, shall be made available to the secretary of state, the attorney general and reporter or an appropriate district attorney general for inspection.



§ 48-101-510 - Reciprocity.

(a) The secretary of state may enter into reciprocal agreements with the appropriate authority of any other state for the purpose of exchanging information with respect to charitable organizations. Pursuant to such agreements, the secretary of state may accept information filed by a charitable organization with the appropriate authority of another state, in lieu of the information required to be filed in accordance with this part, if such information is substantially similar to the information required under this part.

(b) The secretary of state shall also grant an exemption from the requirement for the filing of the annual registration statement to charitable organizations organized under the laws of another state, having their principal place of business outside the state, whose funds are derived principally from sources outside the state, and which have been granted exemption from the filing of registration statements by the state under whose laws they are organized, if such state has a statute similar in substance to this part.



§ 48-101-511 - Documents and records as public records -- Inspection.

Registration statements and applications, reports, and all other documents and information required to be filed under this part or by the secretary of state shall be public records in the office of the secretary of state and shall be open to the general public for inspection at such time and under such conditions as the secretary of state may prescribe. The secretary of state, in the secretary of state's discretion, may compile, summarize, publish or otherwise release to the public any information contained in applications and any other documents filed with or received by the secretary of state under this part.



§ 48-101-512 - Identification of solicitor.

It is the duty of every charitable organization to furnish identification to persons who solicit contributions from the public on behalf of the charitable organization, including, but not limited to, those persons soliciting on behalf of an exempt organization or nonexempt organization and all professional solicitors. The solicitor shall be required to have and produce or display, on demand, identification indicating that the solicitor has been duly authorized by the organization for which the solicitor is soliciting. Such identification shall include, but not be limited to, the name of the holder of the identification and the name and the registration number of the charitable organization.



§ 48-101-513 - Violations -- Required notices, disclosures, records.

(a) No charitable organization subject to this part shall solicit funds from the public, except for charitable purposes, or expend funds raised for charitable purposes for noncharitable purposes.

(b) Unfair, false, misleading or deceptive acts and practices affecting the conduct of solicitations for contributions are declared unlawful. No person shall use or intend to use false or materially misleading advertising or promotional material in connection with any solicitation for a charitable organization or a charitable purpose. It is the intent of the general assembly that the courts in interpreting this provision should look to the judicial interpretations given the Tennessee Consumer Protection Act, compiled in title 47, chapter 18, part 1, and § 5(A)(1) of the Federal Trade Commission Act, codified in 15 U.S.C. § 45(a)(1), for guidance.

(c) No charitable organization subject to this part shall use or exploit the fact of registration so as to lead the public to believe that such registration in any manner constitutes an endorsement or approval by the state, but the use of the following statement shall not be deemed a prohibited exploitation: "Registered with the Tennessee Secretary of State as required by law. Registration No. ____________________."

(d) No person shall, in connection with the solicitation of contributions for or the sale of goods or services of, a person other than a charitable organization, misrepresent to or mislead anyone by any manner, means, practice or device whatsoever, to believe that the person on whose behalf such solicitation or sale is being conducted is a charitable organization, or that the proceeds of such solicitation or sale will be used for charitable purposes, if such is not the fact.

(e) No person shall, in connection with the solicitation of contributions or the sale of goods or services for charitable purposes, represent to or lead anyone by any manner, means, practice or device whatsoever, to believe that any other person sponsors or endorses such solicitation of contributions, sale of goods or services for charitable purposes or approves of such charitable purposes, or a charitable organization connected therewith, when such person has not given written consent to the use of such person's name for these purposes; any member of the board of directors or trustees of a charitable organization or any other person who has agreed either to serve or to participate in any voluntary capacity in the campaign shall be deemed thereby to have given such member's consent to the use of such member's name in the campaign.

(f) No person shall make any representation that such person is soliciting contributions for or on behalf of a charitable organization or shall use or display any emblem, device or printed matter belonging to or associated with a charitable organization for the purpose of soliciting or inducing contributions from the public without first being authorized to do so by the charitable organization.

(g) No professional solicitor shall solicit, in any manner whatsoever, in the name of a charitable organization, whether exempt from this part or not, unless:

(1) Prior to the commencement of each solicitation campaign, a completed solicitation campaign notice has been filed by a professional solicitor with the secretary of state on forms prescribed by the secretary of state. Such notice shall include, but not be limited to, a description of the solicitation event or campaign, the location and the telephone number from which the solicitation is to be conducted, the names and residence addresses of each employee or other person who is working in connection with such campaign, and the account number and location of all bank accounts where receipts from such campaign will be deposited. An authorized official of the charitable organization on whose behalf the professional solicitor is acting, as well as an authorized official of the professional solicitor, shall certify that the solicitation campaign notice is true and complete. Within seventy-two (72) hours after any modifications or changes in the information or documentation required herein, the secretary of state shall be notified in writing of such changes;

(2) (A) Prior to beginning any solicitation, such professional solicitor has filed with the secretary of state a true copy of any written agreement or contract which may have been entered into between a charitable organization and the professional solicitor, which shall state the minimum amount or percentage, if any, which a charitable organization shall receive of revenues solicited, after solicitation expenses, as a result of a solicitation campaign;

(B) If any agreement or contract between a professional solicitor and a charitable organization is oral, a written summary of the agreement or contract which sets forth the terms, conditions, fees, percentage splits and costs of the oral agreement or contract must be submitted to the secretary of state prior to beginning any solicitation or sales promotion campaigns;

(C) Within seven (7) days of any change, modification or termination of any agreement or contract that a professional solicitor has entered into with a charitable organization, a notice of such change, modification or termination must be filed with the secretary of state, along with a true copy of the new agreement which includes the changes and modifications in the terms, conditions, fees, percentage splits and costs.

(h) (1) A fund-raising counsel, upon entering into an agreement with any charitable organization, whether exempt from this part or not, must submit to the secretary of state a true copy of any written agreement or contract with a charitable organization prior to beginning any consultation services. If the agreement or contract is oral, a written summary of the agreement or contract which sets forth the terms, conditions and consulting fees of the agreement or contract must be submitted to the secretary of state prior to beginning any consultation services.

(2) Within seven (7) days of any change, modification or termination of any agreement or contract a fund-raising counsel has entered into with a charitable organization, a notice of such change, modification or termination must be filed with the secretary of state, along with a true copy of the new agreement which includes the changes and modifications in the terms, conditions or consulting fees.

(i) (1) A paid solicitor shall be responsible for complying with, or for causing compliance with, each of the following requirements:

(A) Prior to orally requesting a contribution, or contemporaneously with a written request for a contribution, it shall be clearly and conspicuously disclosed at the point of solicitation the name of the paid solicitor as on file with the division and that the solicitation is being conducted by a paid solicitor;

(B) In the case of a solicitation campaign conducted orally, whether by telephone or otherwise, a written confirmation shall be sent to each person who has contributed or pledged to contribute, within five (5) days after that person has been solicited, which shall include a clear and conspicuous disclosure of the information required by subdivision (i)(1)(A); and

(C) It shall not be represented that tickets to events will be donated for use by another, unless the following requirements have been met:

(i) The paid solicitor has commitments in writing from charitable organizations stating that they will accept donated tickets and specifying the number of tickets they are willing to accept; and

(ii) No more contributions for donated tickets shall be solicited than the number of ticket commitments received from charitable organizations.

(2) The professional solicitor shall maintain a record of the names of donors, their addresses and the date that their donations were received for a three-year period after a solicitation campaign has been completed. No donor list, information or documentation, required to be maintained under this subsection (i), which is obtained by the secretary of state pursuant to this part, unless otherwise ordered by a court for good cause shown, shall be produced for inspection, copied by or its contents disclosed to any person other than an authorized representative of the secretary of state, the attorney general and reporter or the attorney general and reporter's representative, or other proper law enforcement officials for the purpose of enforcing this part or prosecuting other criminal or civil violations, without the consent of the person who produced the information or documentation. The secretary of state, the attorney general and reporter or the attorney general and reporter's representative or other proper law enforcement officials may use such information or documentation as determined necessary in the enforcement of this part or other criminal or civil laws, including the presentation as part of any administrative or judicial proceedings.

(3) Prior to the commencement of each solicitation campaign, a professional solicitor shall file with the secretary of state copies, or samples, of each type of solicitation campaign literature or promotional materials utilized in the solicitation campaign, including, but not limited to, the text of any solicitation scripts or pitches made to the public orally, which is utilized in the campaign. Within seven (7) days after any modification or changes in campaign solicitation literature or promotional materials utilized by the professional solicitor, the secretary of state shall be notified in writing and be given samples or copies of such changes and modifications.

(j) No person shall, in connection with the solicitation of contributions or the sale of goods, magazines, newspaper advertising, or any other service, use the name "POLICE," "FIREFIGHTER," or "FIREMEN," unless properly authorized by a bona fide police or firefighter organization or police or fire department. Such authorization must bear the signatures of two (2) bona fide members of the organization or department.

(k) (1) No person or organization, subject to this part, who fails to file any registration application, statement, report, or other information required to be filed with the secretary of state under this part as a prerequisite to registration shall engage in any of the activities permitted duly registered persons or organizations under this part. No person or organization shall engage in charitable solicitation without a current registration; and

(2) No professional solicitor shall engage in solicitations on behalf of a nonexempt charitable organization, if such professional solicitor has knowledge that such nonexempt organization has failed to file a registration application with the secretary of state.

(l) A professional solicitor, such professional solicitor's agent, servant or employee shall disclose upon request by the solicitee the percentage of gross contributions raised by the professional solicitor which shall be received by the charitable organization after solicitation expenses, if known, or otherwise disclose the guaranteed minimum contract amount, which the charitable organization shall receive as a result of the solicitation campaign.

(m) (1) Any charitable organization that places or maintains a collection receptacle in public view for the purpose of collecting donated clothing, household items, or similar goods shall clearly and conspicuously display on two (2) sides, including the front, of each collection receptacle a permanent sign or label with the charitable organization's name, address, phone number, electronic mail address, and a statement expressing the charitable purpose for which the charitable organization exists.

(2) Any person who is not a charitable organization and who places or maintains a collection receptacle in public view for the purpose of collecting donated clothing, household items, or similar goods, for resale for the purpose of retaining the proceeds of the sale of the items, shall clearly and conspicuously display on two (2) sides, including the front, of each collection receptacle a permanent sign or label with the person's name, address, phone number, electronic mail address, and the following statement:

THIS IS NOT A CHARITY. DONATIONS MADE HERE WILL BE SOLD BY A FOR-PROFIT BUSINESS AND ARE NOT TAX-DEDUCTIBLE.

(3) (A) Any person who is not a charitable organization and who places or maintains a collection receptacle in public view for the purpose of collecting donated clothing, household items, or similar goods, for resale for the purpose of paying over all or a portion of the proceeds from the sales to a charitable organization, shall display on two (2) sides, including the front, of each collection receptacle a permanent sign or label with the following statement:

DONATIONS MADE HERE WILL BE SOLD BY A FOR-PROFIT BUSINESS, AND A PORTION OF THE PROCEEDS WILL BE PAID TO [NAME OF CHARITABLE ORGANIZATION]. FURTHER INFORMATION ABOUT THESE PAYMENTS CAN BE OBTAINED FROM [NAME OF PERSON OPERATING COLLECTION RECEPTACLE] AT [PHONE NUMBER AND ELECTRONIC MAIL ADDRESS] AND FROM [NAME OF CHARITABLE ORGANIZATION] AT [PHONE NUMBER AND ELECTRONIC MAIL ADDRESS].

(B) The provisions of § 48-101-507 regarding professional solicitors shall apply to any person who places or maintains a collection receptacle pursuant to this subdivision (m)(3).

(C) Any person who places or maintains a collection receptacle pursuant to this subdivision (m)(3) is not required to comply with the recordkeeping requirements of subdivision (i)(2).

(4) The sign or labels required by this subsection (m) shall be placed on two (2) sides of the collection receptacle, including the front, with the required information printed in letters that are at least two inches (2") in height or as large as the largest letter on the box, whichever is greater, and in a color that contrasts with the color of the collection receptacle so that the sign or label is clearly visible.

(5) (A) Prior to placing any collection receptacle that is subject to this subsection (m), the person placing the collection receptacle shall obtain notarized written permission to place and operate the collection receptacle from the owner or all leaseholders of the property where the collection receptacle is to be located. Copies of the notarized written permission shall be maintained by the person placing the collection receptacle and provided to the owner or any leaseholder of the property at any time upon request. If the notarized written permission to place and operate the collection receptacle is obtained from the property owner, the person placing the collection receptacle shall notify all leaseholders, tenants, or other occupants of the property owner's consent to the placement of the collection receptacle on the property.

(B) The notarized written permission required by this subdivision (m)(5) shall include the signature of the person placing the collection receptacle, or that person's authorized agent, and of the owner or all leaseholders of the property who have the authority to permit or allow structures, such as collection receptacles, to be placed on the property.

(6) The person placing the collection receptacle shall maintain the collection receptacle in a structurally sound, clean, and sanitary condition, and regularly empty the collection receptacle at least every two (2) weeks. The person placing the collection receptacle shall also be responsible for ensuring that no donations are present on the ground area surrounding the collection receptacle for a time period exceeding twenty-four (24) hours.

(7) (A) The owner or any one (1) leaseholder of the property may request removal of a collection receptacle by submitting a written request and sending it to the address listed on the collection receptacle pursuant to subdivision (m)(1), (m)(2), or (m)(3), as applicable. The owner or leaseholder of the property shall also send a copy of the written request to the office of the secretary of state.

(B) The person placing the collection receptacle shall remove the collection receptacle as well as any contents left in and around the collection receptacle within thirty (30) days of receiving written notification of removal from the owner or any one (1) leaseholder of the property.

(C) If the person placing the collection receptacle fails to remove the collection receptacle following the expiration of the thirty-day period, the owner or any one (1) leaseholder of the property shall have the right, without providing any additional notice to the person who placed the collection receptacle on the property, to take possession of, remove, and dispose of the collection receptacle and the contents thereof without incurring any civil or criminal liability for such actions. Any charges incurred in the removal and disposal of the collection receptacle by the owner or leaseholder of the property shall be invoiced to, and paid by, the person who placed the collection receptacle on the property.

(D) Notwithstanding subdivisions (m)(7)(A)-(C), the owner or any one (1) leaseholder of the property may request immediate removal of a collection receptacle if the person who placed the collection receptacle on the property never received notarized written permission pursuant to subdivision (m)(5).

(8) (A) Any violation of subdivisions (m)(1)-(5) constitutes a solicitation of contributions by unfair, false, misleading, or deceptive means or manner, and may be investigated under § 48-101-514.

(B) The secretary of state may impose a civil penalty of not more than five thousand dollars ($5,000) for any violation of this subsection (m).

(C) Any person who is sanctioned by the secretary of state for a violation of this subsection (m) may seek review of the secretary of state's decision by requesting a contested case hearing, which shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(D) Civil penalties imposed under this subsection (m) shall be enforced in the manner prescribed by § 48-101-514.

(9) (A) Any owner or leaseholder of the property who suffers loss of money for removing or disposing of any collection receptacle or its contents following the expiration of the thirty-day period referred to in subdivision (m)(7)(B), or for any violation of subdivision (m)(6), may bring an action individually to recover actual damages.

(B) The action may be brought in a court of competent jurisdiction in the county where the collection receptacle was removed, in the county in which the person who placed the collection receptacle conducts, transacts, or has transacted business, or, if the person who placed the collection receptacle cannot be found in any of the foregoing locations, in the county in which the person who placed the collection receptacle can be found.



§ 48-101-514 - Enforcement by secretary of state.

(a) (1) The secretary of state, upon the secretary of state's own motion or upon complaint of any person, if the secretary of state has reasonable ground to suspect any violation of this part or any rule thereunder or to aid in enforcement of this part, may publicly or privately investigate as the secretary of state deems necessary any charitable organization, professional solicitor or other person to determine whether such person or organization has filed any registration application or other information required under this part that contains false or misleading statements, has conducted any solicitation of contributions by any unfair, false, misleading or deceptive means or manner, or has otherwise violated any provision of this part. If the secretary of state finds that any application or other information contains false or misleading statements or that a registrant under this part has violated the provisions thereof, the secretary of state may find that such registrant's registration is improper or unlawful. Further, the secretary of state, or the secretary of state's authorized representative, may impose a civil penalty of not more than five thousand dollars ($5,000) for each and any violation of this part or a rule thereunder. Upon notice to the affected parties of an order by the secretary of state that registration is improper or unlawful and/or that sanctions should be imposed, including civil penalties, the affected party may seek review of that decision by requesting a contested case hearing, which shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(2) Any civil penalty shall be enforced in the following manner:

(A) If a petition for review of the assessment of a penalty through a contested case hearing is not filed within thirty (30) days after the date the assessment is served, the affected party shall be deemed to have consented to the assessment and it shall become final;

(B) Whenever any assessment has become final, because of a person's failure to appeal the secretary of state's assessment or otherwise, the secretary of state, in the name of the state, may apply to the appropriate court for a judgment and seek execution on such judgment. The court, in such proceedings, shall treat the failure to appeal such assessment as a confession of judgment in the amount of the assessment; and

(C) The secretary of state may institute proceedings for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violation or failure to comply occurred, or in the county in which such person resides, has such person's principal place of conducting solicitations, or has conducted or transacted business or solicitation campaigns.

(b) (1) In conducting a public or private investigation as set forth in this part, the secretary of state or the secretary of state's authorized representative may issue subpoenas and summon witnesses, administer oaths to such witnesses, take the depositions of witnesses, compel the production of documents, exhibits, records or things, and require testimony on any issue related to the investigation.

(2) The secretary of state may visit, investigate or place investigative personnel in the office or places of operation of a charitable organization or professional solicitor.

(3) In addition to the authority to inspect fiscal or other records set forth in § 48-101-509, the secretary of state, in conducting a public or private investigation, may compel by either a request for production of documents, exhibits or things or subpoena duces tecum the presentation or delivery of all books, records, documents or other tangible items, by any person, which the secretary of state believes to be pertinent to the conduct of such investigation.

(4) Subpoenas under this part may be served by registered mail, return receipt requested, to the addressee's registered mailing address, or by such personnel as the secretary of state may designate, or shall be directed for service to the sheriff of the county where such witness resides is conducting a solicitation campaign or is found or where such person in custody of any books, records or papers resides or is found.

(5) In case of a refusal to obey a subpoena issued to any person under this part, any circuit or chancery court of this state within the jurisdiction in which the person refusing to obey the subpoena resides or is found may issue to such person, upon application by the secretary of state, an order requiring such person to appear before the court to show cause why such person should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished by the court as a contempt of court.

(6) At any time prior to the return date specified in the secretary of state's subpoena or request for production of documents, exhibits, or things pursuant to this subsection (b), or within the ten (10) days following service of such subpoena or request, whichever is shorter, any person from whom information has been requested may petition the circuit or chancery court of Davidson County, stating good cause, for a protective order to extend the return date for a reasonable time, or to modify or set aside the subpoena or request for production. The secretary of state shall receive at least one (1) day's notice of such a petition and shall be given an opportunity to respond.

(7) Any person who has received a subpoena or request for production pursuant to this part, and who, with intent to avoid, evade or prevent compliance, in whole or in part, removes from any place, conceals, withholds, destroys, mutilates, falsifies or by any other means alters any documentary material in the possession, custody or control of any person subject to such notice, is subject to a civil penalty of not more than two thousand five hundred dollars ($2,500) recoverable by the state in addition to any other appropriate sanction.

(c) (1) Whenever it appears to the secretary of state that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this part or any rule or order hereunder, and that proceeding would be in the public interest, the secretary of state may in the secretary of state's discretion bring an action, in the name of the state, through the attorney general and reporter in the circuit or chancery court of any county of this state, to:

(A) Enjoin the acts, practices or violations of this part;

(B) Impose civil penalties;

(C) Appropriately remedy damages caused directly or indirectly by any violations of this part;

(D) Prohibit the disposing of any contributions or altering in any other way the financial status of that person or organization;

(E) Enforce compliance with this part or any rule or order hereunder; and

(F) Provide other appropriate relief for violations of this part.

(2) The action may be brought in a court of competent jurisdiction in the county where the alleged violation of this part took place, is taking place, or is about to take place, or in the county in which such person resides, has such person's principal place of conducting solicitations, conducts, transacts, or has transacted solicitations or, if the person cannot be found in any of the foregoing locations, in the county in which such person can be found.

(3) Upon a showing of a violation of this part, the courts are authorized to:

(A) Issue orders to restrain or enjoin, temporarily or permanently, violations of this part;

(B) Disgorge proceeds from unlawful solicitations;

(C) Provide restitution to solicitees or injured charitable organizations;

(D) Forfeit to the state any unlawfully obtained contributions;

(E) Prohibit the disposal of assets or any contributions or the altering of the financial status of any person or organization in violation of this part;

(F) Appoint a receiver or conservator of a defendant's assets; and

(G) Grant other proper equitable relief.

(4) The court may not require the secretary of state to post a bond, and no costs shall be taxed to the secretary of state in actions commenced under this part.

(5) Whenever any order for injunctive relief or other relief is granted in an action, or pursuant to an application by the secretary of state in the name of the state under this part, reasonable costs, including the costs of investigation, and attorney's fees may be awarded to the secretary of state, for use by the secretary of state in defraying the costs of administering this part.

(6) Any knowing violation of the terms of an injunction or order for other relief issued pursuant to subdivision (3) shall be prima facie evidence of a violation of this part in any action brought pursuant to this section and is punishable by a civil penalty of not more than ten thousand dollars ($10,000) recoverable by the state for each violation, in addition to any other appropriate relief.

(d) The secretary of state, or the secretary of state's designee, may appear before any court of competent jurisdiction empowered to issue warrants of arrest in criminal cases and request the issuance of a warrant; upon presentation of probable cause, the court shall issue a warrant directed to any sheriff, deputy sheriff, or police officer.



§ 48-101-515 - Penalties.

Any person who willfully and knowingly violates any provisions of this part or who willfully and knowingly gives false or incorrect information to the secretary of state, in filing statements or reports required by this part, whether such report or statement is verified or not, commits a Class B misdemeanor for the first offense, punishable as provided in § 40-35-111, and for the second and any subsequent offense commits a Class E felony.



§ 48-101-516 - Foreign organizations and solicitors -- Service of process.

(a) Any charitable organization or professional solicitor which has its principal place of business without the state, or which is organized under and by virtue of the laws of a foreign state, and which solicits contributions from people in this state, shall be subject to this part and shall be deemed to have irrevocably appointed the secretary of state as its agent upon whom may be served any summons, subpoena duces tecum or other process directed to such charitable organization or professional solicitor or any partner, principal officer or director thereof in any action or proceeding brought under this part.

(b) Service of such process upon the secretary of state shall be made by personally delivering to and leaving with the secretary of state a copy thereof at the capitol in Nashville. Such service shall be sufficient service; provided, that notice of such service and a copy of such process are forthwith sent to such charitable organization or professional solicitor by registered or certified mail with return receipt requested at its office, as set forth in the registration form required to be filed with the secretary of state pursuant to this part or, in default of the filing of such forms, at the last address known.



§ 48-101-517 - Use of funds.

Funds collected under this part shall be used by the secretary of state to defray the cost of administering this part.



§ 48-101-518 - Construction of part.

(a) The powers and remedies provided in this part shall be cumulative and supplementary to all other powers and remedies otherwise provided by law. The invocation of one (1) power or remedy herein shall not be construed as excluding or prohibiting the use of any other available remedy.

(b) This part shall not be construed to preempt any more stringent county or municipal provisions or to restrict local units of government from adopting more stringent provisions, and, in such case, such provisions shall be complied with if the registrant desires to solicit within the geographic district of the local unit of government.

(c) Nothing in this part shall be construed to preempt any municipality from exercising general police powers of municipalities by ordinance or otherwise over organizations which are excluded from the application of this part or from organizations which are included within this part.

(d) In the event this part, insofar as prohibited practices are concerned, conflicts with any ordinance or regulation of any municipality, the most restrictive provisions shall apply; further, such regulations or ordinances adopted by a municipality may be broader in scope and more restrictive in their application than this part.

(e) Insofar as reporting or disclosure of financial reports is concerned, the right to require information not included in this part is hereby expressly reserved unto the municipalities of this state. Any municipality in this state is authorized to accept financial reports to the secretary of state as financial reports which may be required by municipal ordinances or regulations.

(f) Nothing in this part shall be construed to require any municipality which has adopted, prior to July 1, 1977, ordinances or regulations controlling, omitting, or prohibiting certain types of solicitation practices to adopt the accounting practices provided for in this part; provided, that any municipality which adopts such ordinances after July 1, 1977, shall conform to the accounting practices as provided for in this part.



§ 48-101-519 - Registration -- Written agreement.

(a) No commercial co-venturer shall conduct any charitable sales promotion in this state on behalf of a charitable or civic organization unless the charitable or civic organization is duly registered or granted the appropriate exemption.

(b) Prior to any charitable sales promotion in this state, the commercial co-venturer shall have a written agreement with the charitable or civic organization on whose behalf the charitable sales promotion is to be conducted. The agreement shall be signed by an authorized representative of the commercial co-venturer and two (2) officers of the charitable or civic organization.

(c) The commercial co-venturer shall maintain all records in connection with the charitable sales promotion for a period of three (3) years after the end date of the charitable sales promotion. All charitable sales promotion records shall be made available to the division upon request.



§ 48-101-520 - Recovery of damages -- Actions -- Treble damages -- Settlement -- Attorney's fees.

(a) (1) Any solicitee or person who suffers an ascertainable loss of money or property, real, personal, or mixed, or any other article, commodity, or thing of value wherever situated, as a result of the use or employment by another person of an unfair, false, misleading or deceptive act or practice declared to be unlawful by this part or any other violation of this part, may bring an action individually to recover actual damages.

(2) The action may be brought in a court of competent jurisdiction in the county where the alleged unfair, false, misleading or deceptive act or practice, or other violation of this part, took place, is taking place, or is about to take place, or in the county in which such person conducting solicitations resides, has such person's principal place of conducting solicitations, conducts, transacts, or has transacted solicitations, or, if the person cannot be found in any of the foregoing locations, in the county in which such person can be found.

(3) Any private action commenced under this part shall be brought within one (1) year from a person's discovery of the violation of this part, but in no event shall an action under this part be brought after four (4) years from the date of the solicitation giving rise to the claim for relief.

(b) (1) If the court finds that the use or employment of the unfair, false, misleading or deceptive act or practice or other violation was a willful or knowing violation of this part, the court may award three (3) times the actual damages sustained and may provide such other relief as it considers necessary and proper.

(2) In determining whether treble damages should be awarded, the trial court may consider, among other things:

(A) The competence of the solicitee;

(B) The nature of the deception or coercion practiced upon the solicitee;

(C) The damage to the solicitee; and

(D) The good faith of the person found to have violated this part.

(c) Without regard to any other remedy or relief to which a person is entitled, anyone affected by a violation of this part may bring an action to obtain a declaratory judgment that the act or practice violates this part and to enjoin the person who has violated, is violating or who is otherwise likely to violate this part; provided, that such action shall not be filed once the secretary of state has commenced a proceeding pursuant to § 48-101-514(c).

(d) Any person who has been affected by an act or practice declared to be a violation of this part may accept any written reasonable offer of settlement made by the person or persons considered to have violated this part; provided, that the tender of acceptance of such a settlement offer shall not abate any proceeding commenced by the secretary of state pursuant to § 48-101-514(c).

(e) Any permanent injunction, judgment, or final court order made pursuant to § 48-101-514(c), which has not been complied with, shall be prima facie evidence of the violation of this part in any action brought pursuant to this section.

(f) Upon a finding by the court that a provision of this part has been violated, the court may award to the person bringing such action reasonable attorney's fees and costs.

(g) Upon the commencement of any action brought under subsections (a) and (b), the clerk of the court shall mail a copy of the complaint or other initial pleading to the secretary of state and, upon the entry of any judgment, order, or decree shall mail a copy to the secretary of state.



§ 48-101-522 - Requirement of filing financial reports by charitable organizations soliciting and receiving contributions for disasters.

(a) Any charitable organization, other than a bona fide religious institution, that solicits and receives contributions exceeding twenty-five thousand dollars ($25,000) for a charitable purpose related to a disaster in this state shall file quarterly financial reports with the secretary of state, on forms prescribed by the secretary of state, detailing the money raised and expended by the organization as a result of the solicitation, until the funds are expended. The first quarterly report shall be filed on the last day of the third month following the commencement of solicitations.

(b) Any charitable organization other than a bona fide religious institution, which solicited and received contributions exceeding twenty-five thousand dollars ($25,000) for a charitable purpose related to a disaster in this state between May 1, 2010, and May 20, 2011, shall file a financial report with the secretary of state, on a form prescribed by the secretary of state, on June 30, 2011. The report shall detail all funds received and expended by the organization as a result of the solicitation. After June 30, 2011, the organization shall file quarterly financial reports with the secretary of state, on forms prescribed by the secretary of state, detailing the money raised and expended by the organization as a result of the solicitation, until the funds are expended.






Part 6 - Tennessee Professional Corporation Act

§ 48-101-601 - Short title.

This part shall be known and may be cited as "the Tennessee Professional Corporation Act."



§ 48-101-602 - Applicability of Tennessee Business Corporation Act.

The Tennessee Business Corporation Act, compiled in chapters 11-27 of this title, applies to professional corporations, both domestic and foreign, to the extent not inconsistent with this part.



§ 48-101-603 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Disqualified person" means an individual or entity that for any reason is or becomes ineligible under this part to be issued shares by a professional corporation;

(2) "Domestic professional corporation" means a professional corporation;

(3) "Foreign professional corporation" means a corporation or association for profit incorporated for the purpose of rendering professional services under a law other than the law of this state;

(4) "Law" includes rules promulgated in accordance with § 48-101-630;

(5) "Licensing authority" means the officer, board, agency, court or other authority in this state empowered to license or otherwise authorize the rendition of a professional service;

(6) "Professional corporation" means a corporation for profit, other than a foreign professional corporation, subject to this part;

(7) "Professional service" means a service that may be lawfully rendered only by a person licensed or otherwise authorized by a licensing authority in this state to render the service, and that may not be lawfully rendered by a corporation under the Tennessee Business Corporation Act, compiled in chapters 11-27 of this title; and

(8) "Qualified person" means an individual, general partnership or professional corporation to whom shares under this part may be issued.



§ 48-101-604 - Incorporation.

(a) One (1) or more persons may incorporate a professional corporation by delivering to the secretary of state for filing a charter that states:

(1) It is a professional corporation; and

(2) Its purpose is to render the specified professional services.

(b) A corporation incorporated under a general law of this state whose charter has not been repealed by this part may elect professional corporation status by amending its charter to comply with subsection (a) and § 48-101-609.



§ 48-101-605 - Election.

(a) Except to the extent authorized by subsection (b), a corporation may elect professional corporation status under § 48-101-604 solely for the purpose of rendering professional services (including services ancillary to it) and solely within a single profession.

(b) A corporation may elect professional corporation status under § 48-101-604 for the purpose of rendering professional services within two (2) or more professions, and for the purpose of engaging in any lawful business authorized by the Tennessee Business Corporation Act, compiled in chapters 11-27 of this title, only if the combination of professional purposes or of professional and business purposes is specifically authorized by the licensing law of this state applicable to each profession in the combination.



§ 48-101-606 - Powers -- Professional services.

(a) Except as provided in subsection (b), a professional corporation has the powers enumerated in chapter 13 of this title.

(b) A professional corporation may be a promoter, general partner, member, associate or manager of a partnership, joint venture, trust or other entity only if the entity is engaged solely in rendering professional services or in carrying on business authorized by the professional corporation's charter.



§ 48-101-607 - Rendering professional services in this state -- Requirements.

(a) A domestic or foreign corporation may render professional services in this state only through individuals licensed or otherwise authorized in this state to render the services.

(b) Subsection (a) does not:

(1) Require an individual employed by a professional corporation to be licensed to perform services for the corporation if a license is not otherwise required;

(2) Prohibit a licensed individual from rendering professional services in such person's individual capacity although such person is a shareholder, director, officer, employee or agent of a domestic or foreign professional corporation; or

(3) Prohibit an individual licensed in another state from rendering professional services for a domestic or foreign professional corporation in this state if not prohibited by the licensing authority.



§ 48-101-608 - Professional services limited by charter.

(a) A professional corporation may not render any professional service or engage in any business other than the professional service and business authorized by its charter.

(b) Subsection (a) does not prohibit a professional corporation from investing its funds in real estate, mortgages, securities or any other type of investment.



§ 48-101-609 - Name.

(a) The name of a domestic professional corporation and of a foreign professional corporation authorized to transact business in this state, in addition to satisfying the requirements of chapter 14 (except for § 48-14-101(a)(1)) and chapter 25 of this title:

(1) Must contain the words "professional corporation," "professional association," or "service corporation" or the abbreviation "P.C.," "P.A.," or "S.C."; and

(2) May not contain language stating or implying that it is incorporated for a purpose other than that authorized by § 48-101-605 and its charter.

(b) Chapters 14 and 25 of this title do not prevent the use of a name otherwise prohibited by those sections if it is the personal name of a shareholder or former shareholder of the domestic or foreign professional corporation or the name of an individual who was associated with a predecessor of the corporation.



§ 48-101-610 - Stock -- Limitations on ownership.

(a) (1) A professional corporation may issue shares, fractional shares, and rights to purchase shares.

(2) A professional corporation may only issue shares for sale to other persons not licensed to practice such profession in Tennessee if the licensing authority which licenses the professionals forming such corporations specifically authorizes the issuance of such shares. If permitted by the authority which licenses such professionals, and if such professionals form corporations, such corporations may issue such shares, fractional shares and rights or options to purchase shares only to:

(A) Individuals who are authorized by law in this or another state to render a professional service described in the corporation's charter;

(B) General partnerships in which all the partners are qualified persons with respect to the professional corporation and in which at least one (1) partner is authorized by law in this state to render a professional service described in the corporation's charter;

(C) Professional corporations, domestic or foreign, authorized by law in this state to render a professional service described in the corporation's charter; or

(D) Professional limited liability companies, domestic or foreign, authorized by law in this state to render a professional service described in the professional limited liability company's articles.

(b) If a licensing authority with jurisdiction over a profession considers it necessary to prevent violation of the ethical standards of the profession, the authority may by rule restrict or condition, or revoke in part, the authority of professional corporations subject to its jurisdiction to issue shares. A rule promulgated under this section does not, of itself, make a shareholder of a professional corporation at the time the rule becomes effective a disqualified person.

(c) Shares issued in violation of this section or a rule promulgated under this section are void.

(d) (1) Notwithstanding any other provision of this chapter, the following health care professionals shall have a right to form and own shares in the same professional corporation formed pursuant to this part:

(A) Optometrists licensed under title 63, chapter 8, and ophthalmologists licensed under title 63, chapter 6 or 9;

(B) Podiatrists licensed under title 63, chapter 3, and physicians licensed under title 63, chapter 6 or 9, except radiologists, pathologists, or anesthesiologists;

(C) Doctors of chiropractic licensed under title 63, chapter 4, and physicians licensed under title 63, chapter 6 or 9, except radiologists, pathologists, and anesthesiologists; and

(D) Physician assistants licensed under title 63, chapter 19, part 1, and physicians licensed under title 63, chapter 6 or 9, except radiologists, pathologists, and anesthesiologists.

(2) The services rendered by these health care professionals are considered related and complementary to one another; provided, that nothing in this chapter shall be construed to alter the lawful scope of practice of a professional forming a professional corporation pursuant to this subsection (d); and provided further, that nothing in this part shall be construed to allow any professional forming a professional corporation pursuant to this subsection (d) to conduct the professional's practice in a manner contrary to the standards of ethics applicable to the profession. Such individual shall accurately state the individual's professional credentials on any advertisement to the public.



§ 48-101-611 - Required statement to appear on each share certificate.

(a) The following statement must appear conspicuously on each share certificate issued by a professional corporation:

The transfer of shares of a professional corporation is restricted by the Tennessee Professional Corporation Act, and is subject to further restriction imposed from time to time by the licensing authority. Shares of a professional corporation are also subject to a statutory compulsory repurchase obligation.

(b) Within a reasonable time after the issuance or transfer of shares of a professional corporation that do not contain such statement, the corporation shall send the shareholders a written notice containing the statement required by subsection (a).



§ 48-101-612 - Transfer or pledge of shares.

(a) (1) A shareholder of a professional corporation may transfer or pledge shares, fractional shares, and rights or options to purchase shares of the corporation only to individuals, general partnerships, professional limited liability companies and professional corporations qualified under § 48-101-610 to be issued shares.

(2) Nothing in this section shall be construed as prohibiting such a shareholder from pledging shares to a financial institution as collateral for a loan.

(b) A transfer of shares made in violation of subsection (a), except one made by operation of law or court judgment, is void.



§ 48-101-613 - When professional corporation must acquire the shares of its stockholder.

(a) A professional corporation must acquire (or cause to be acquired by a qualified person) the shares of its shareholder, at a price the corporation believes represents their fair value as of the date of death, disqualification, transfer, retirement or termination of employment, if:

(1) The shareholder dies;

(2) The shareholder becomes a disqualified person, except as provided in subsection (c);

(3) The shares are transferred by operation of law or court judgment to a disqualified person, except as provided in subsection (c); or

(4) The shareholder retires, withdraws from or terminates employment with the professional corporation.

(b) If a price for the shares is fixed in accordance with the charter or bylaws or by private agreement, that price controls. If the price is not so fixed, the corporation shall acquire the shares in accordance with § 48-101-614. If the disqualified person rejects the corporation's purchase offer, either the person or the corporation may commence a proceeding under § 48-101-615 to determine the fair value of the shares.

(c) This section does not require the acquisition of shares in the event of disqualification if the disqualification lasts no more than five (5) months from the date the disqualification or transfer occurs.

(d) This section and § 48-101-614 do not prevent or relieve a professional corporation from paying pension benefits or other deferred compensation for services rendered to a former shareholder if otherwise permitted by law.

(e) A provision for the acquisition of shares contained in a professional corporation's charter or bylaws, or in a private agreement, is specifically enforceable.



§ 48-101-614 - Notice of acquisition of shares -- Acceptance -- Termination of interest.

(a) If shares must be acquired under § 48-101-613, the professional corporation shall deliver a written notice to the personal representative of the estate of its deceased shareholder, or to the disqualified person, the transferee, the retiree, or the shareholder terminating such shareholder's employment with the corporation, offering to purchase the shares at a price the corporation believes represents their fair value as of the date of death, disqualification, transfer, retirement or termination. The offer notice must be accompanied by the corporation's balance sheet for a fiscal year ending not more than sixteen (16) months before the effective date of the offer notice, an income statement for that year, a statement of changes in shareholders' equity for that year, and the latest available interim financial statements, if any.

(b) The disqualified person has thirty (30) days from the effective date of the notice to accept the corporation's offer or demand that the corporation commence a proceeding under § 48-101-615 to determine the fair value of such person's shares. If such person accepts the offer, the corporation shall make payment for the shares within sixty (60) days from the effective date of the offer notice (unless a later date is agreed on) upon the disqualified person's surrender of such person's shares to the corporation.

(c) After the corporation makes payment for the shares, the disqualified person has no further interest in them.



§ 48-101-615 - Commencement of proceedings to determine fair value of shares.

(a) If the disqualified shareholder does not accept the professional corporation's offer under § 48-101-614(b) within the thirty-day period, the shareholder during the following thirty-day period may deliver a written notice to the corporation demanding that it commence a proceeding to determine the fair value of the shares. The corporation may commence a proceeding at any time during the sixty (60) days following the effective date of its offer notice. If it does not do so, the shareholder may commence a proceeding against the corporation to determine the fair value of the shareholder's shares.

(b) The corporation or disqualified shareholder shall commence the proceeding in the chancery or circuit court of the county where the corporation's principal office (or, if none in this state, its registered office) is located. The corporation shall make the disqualified shareholder a party to the proceeding court in which the proceeding is commenced is plenary and exclusive.

(c) The court may appoint one (1) or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers have the power described in the order appointing them, or in any amendment to it.

(d) The disqualified shareholder is entitled to judgment for the fair value of such shareholder's shares determined by the court as of the date of death, disqualification, transfer, retirement or termination of employment, together with interest from that date at a rate found by the court to be fair and equitable.

(e) The court may order the judgment paid in installments determined by the court.



§ 48-101-616 - Assessment of proceeding costs.

(a) The court in an appraisal proceeding commenced under § 48-101-615 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court, and shall assess the costs against the professional corporation. But the court may assess costs against the disqualified shareholder, in an amount the court finds equitable, if the court finds the shareholder acted arbitrarily, vexatiously or not in good faith in refusing to accept the corporation's offer.

(b) The court may also:

(1) Assess the fees and expenses of counsel and experts for the disqualified shareholder against the corporation and in favor of the shareholder if the court finds that the fair value of such shareholder's shares substantially exceeded the amount offered by the corporation or that the corporation did not make an offer; or

(2) Assess the fees and expenses of counsel and experts for the corporation against the disqualified shareholder and in favor of the corporation if the court finds that the fair value of such shareholder's shares did not substantially exceed the amount offered by the corporation.



§ 48-101-617 - Shares of a disqualified person.

If the shares of a disqualified person are not acquired under § 48-101-614 or § 48-101-615 within ten (10) months after the death of the shareholder or within five (5) months after the disqualification, transfer, retirement or termination of employment, the professional corporation shall immediately cancel the shares on its books, and the disqualified person has no further interest as a shareholder in the corporation other than such disqualified person's right to payment of the fair value of the shares under § 48-101-614 or § 48-101-615.



§ 48-101-618 - Officers and directors.

If persons other than qualified persons are permitted by the licensing authority to serve as officers or directors, not less than one half (1/2) of the directors of a professional corporation and all of its officers, except the secretary and assistant secretary, and treasurer (if any) and any assistant treasurer (if any), of any professional corporation shall be qualified persons with respect to the corporation.



§ 48-101-619 - Proxy to vote shares.

(a) Only a qualified person may be appointed a proxy to vote shares of a professional corporation.

(b) A voting trust with respect to shares of a professional corporation is not valid unless all of its trustees and beneficiaries are qualified persons. But if a beneficiary who is a qualified person dies or becomes disqualified, a voting trust valid under this subsection (b) continues to be valid for ten (10) months after the date of death or for five (5) months after the disqualification occurred.



§ 48-101-620 - Privileged communications.

A privilege applicable to communications between an individual rendering professional services and the person receiving the services recognized under the statutes or common law of this state is not affected by this part. The privilege applies to a domestic or foreign professional corporation and to its employees in all situations in which it applies to communications between an individual rendering professional services on behalf of the corporation and the person receiving the services.



§ 48-101-621 - Liability.

(a) Each individual who renders professional services as an employee of a domestic or foreign professional corporation is liable for such individual's own negligent or wrongful acts or omissions to the same extent as if that individual rendered the services as a sole practitioner. An employee of a domestic or foreign professional corporation is not liable, however, for the conduct of other employees of the corporation unless that employee is also at fault.

(b) A domestic or foreign professional corporation whose employees perform professional services within the scope of their employment or of their apparent authority to act for the corporation is liable to the same extent as its employees.

(c) Except as otherwise provided by statute, the personal liability of a shareholder of a domestic or foreign professional corporation is no greater in any respect than the liability of a shareholder of a corporation incorporated under the Tennessee Business Corporation Act, compiled in chapters 11-27 of this title.



§ 48-101-622 - Merger.

(a) If all the shareholders of the disappearing and surviving corporations are qualified to be shareholders of the surviving corporation, a professional corporation may merge with another domestic or foreign professional corporation or with a domestic or foreign business corporation.

(b) If the surviving corporation is to render professional services in this state, it must comply with this part.



§ 48-101-623 - Where professional corporation ceases to render professional services.

If a professional corporation ceases to render professional services, it must amend or restate its charter to delete references to rendering professional services and to conform its corporate name to the requirements of chapter 14 of this title. After the amendment becomes effective, the corporation may continue in existence as a business corporation under the Tennessee Business Corporation Act, compiled in chapters 11-27 of this title, and it is no longer subject to this part.



§ 48-101-624 - Dissolution of professional corporations.

The attorney general and reporter may commence a proceeding under chapter 24, part 3 of this title to dissolve a professional corporation if:

(1) The secretary of state or a licensing authority with jurisdiction over a professional service described in the corporation's charter serves written notice on the corporation under § 48-15-104, that it has violated or is violating a provision of this part;

(2) The corporation does not correct each alleged violation, or demonstrate to the reasonable satisfaction of the secretary of state or licensing authority that it did not occur, within sixty (60) days after service of the notice is perfected under § 48-15-104; and

(3) The secretary of state or licensing authority certifies to the attorney general and reporter a description of the violation, that it notified the corporation of the violation, and that the corporation did not correct it, or demonstrate that it did not occur, within sixty (60) days after perfection of service of the notice.



§ 48-101-625 - Foreign professional corporation -- Requirements for obtaining a certificate of authority.

(a) Except as provided in subsection (c), a foreign professional corporation may not transact business in this state until it obtains a certificate of authority from the secretary of state.

(b) A foreign professional corporation may not obtain a certificate of authority unless:

(1) Its corporate name satisfies the requirements of § 48-101-609;

(2) It is incorporated for one (1) or more of the purposes described in § 48-101-605; and

(3) All of its shareholders, not less than one half (1/2) of its directors, and all of its officers other than its secretary and any assistant secretary and treasurer (if any) and any assistant treasurer are licensed in one (1) or more states to render a professional service described in its charter.

(c) A foreign professional corporation is not required to obtain a certificate of authority to transact business in this state unless it maintains or intends to maintain an office in this state for conduct of business or professional practice.



§ 48-101-626 - Foreign professional corporation -- Application for certificate of authority.

The application of a foreign professional corporation for a certificate of authority to render professional services in this state shall contain the information required in § 48-25-103, state its purpose to render a specified professional service, and include a statement that all of its shareholders, not less than one half (1/2) of its directors, and all of its officers other than its secretary and any assistant secretary and treasurer (if any) and any assistant treasurer, are qualified persons with respect to the corporation.



§ 48-101-627 - Foreign professional corporation -- Revocation of certificate of authority.

The secretary of state may administratively revoke under chapter 25, part 3 of this title the certificate of authority for a foreign professional corporation authorized to transact business in this state if a licensing authority with jurisdiction over a professional service described in this corporation's charter certifies to the secretary of state that the corporation has violated or is violating a provision of this part and describes the violation in the certificate.



§ 48-101-628 - Filing of charter with licensing authorities required.

A domestic or foreign professional corporation authorized to transact business in this state may not render professional services in this state until it delivers a certified copy of its charter for filing to each licensing authority with jurisdiction over a professional service described in the charter if required by a rule promulgated by the licensing authority having authority over professional services rendered by employees of the corporation.



§ 48-101-629 - Annual statement of qualifications -- When required -- Contents.

(a) If required by a rule promulgated by the licensing authority having authority over professional services rendered by employees of the corporation, each domestic professional corporation, and each foreign professional corporation authorized to transact business in this state, shall deliver for filing to each licensing authority having jurisdiction over a professional service described in the corporation's charter an annual statement of qualification setting forth:

(1) The names and usual business addresses of its directors and officers; and

(2) Information required by rule promulgated by the licensing authority to determine compliance with this part and other rules promulgated under it.

(b) The first qualification statement required under this section must be delivered to the licensing authority between January 1 and April 1 of the year following the adoption of a rule requiring such statements and the calendar year in which a domestic corporation became a professional corporation or a foreign professional corporation was authorized to transact business in this state. Subsequent qualification statements must be delivered to the licensing authority between January 1 and April 1 of the following calendar years.

(c) Any information required by a licensing authority pursuant to this section shall be submitted in the annual statement of qualification, and the licensing authority shall have no authority to require the professional corporation to include in its charter filed pursuant to § 48-12-101 any information other than that which is specifically prescribed by § 48-12-102 or other statutes.



§ 48-101-630 - Power of licensing authority to promulgate rules.

Each licensing authority is empowered to promulgate rules expressly authorized by this part if the rules are consistent with the public interest or required by the public health or welfare or by generally recognized standards of professional conduct.



§ 48-101-631 - Jurisdiction of licensing authority and laws pertaining to standards of professional conduct not restricted.

This part does not restrict the jurisdiction of a licensing authority over individuals rendering a professional service within the jurisdiction of the licensing authority, nor does it affect the interpretation or application of any law pertaining to standards of professional conduct.



§ 48-101-632 - Offense -- Penalty.

(a) A person commits an offense if such person signs a document such person knows is false in any material respect with intent that the document be delivered to the licensing authority for filing.

(b) An offense under this section is a Class A misdemeanor.

(c) The offense created by this section is in addition to any other offense created by law for the same conduct.



§ 48-101-633 - Applicability.

(a) This part applies to all professional corporations in existence on July 1, 1993, that were incorporated under any general statute of this state providing for incorporation of corporations for profit.

(b) Section 48-101-609(a)(1) does not apply to the charter of any corporation existing on July 1, 1993, unless and until a charter amendment is filed. The first charter amendment filed after June 30, 1993, by a corporation whose charter does not comply with § 48-101-609(a)(1) shall include provisions complying with such section.

(c) Section 48-101-611(a) does not apply to shares outstanding on July 1, 1993, until such shares are transferred by the shareholder or otherwise reissued by the corporation. Upon such transfer or reissuance, such section shall apply.

(d) This part does not affect an existing or future right or privilege to render professional services through the use of any other form of business entity.



§ 48-101-634 - Reservation of power to amend or repeal.

The general assembly has the power to amend or repeal all or part of this part at any time, and all domestic and foreign professional corporations subject to this part are governed by the amendment or repeal.



§ 48-101-635 - Repeal of a statute by this part -- Severability.

(a) Except as provided in subsection (b), the repeal of a statute by this part does not affect:

(1) The operation of the statute or any action taken under it before its repeal;

(2) Any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under the statute before its repeal;

(3) Any violation of the statute or any penalty, forfeiture or punishment incurred because of the violation, before its repeal; or

(4) Any proceeding, reorganization or dissolution commenced under the statute before its repeal and the proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been repealed.

(b) If a penalty or punishment imposed for violation of a statute repealed by this part is reduced by this part, the penalty or punishment if not already imposed shall be imposed in accordance with this part.






Part 7 - Nonprofit Limited Liability Company Act of 2001

§ 48-101-701 - Short title.

This part shall be known and may be cited as the "Nonprofit Limited Liability Company Act of 2001."



§ 48-101-702 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Limited liability company" or "LLC" means a limited liability company, foreign or domestic, organized under or subject to the Tennessee Limited Liability Company Act, compiled in chapters 201-248 of this title;

(2) "Nonprofit corporation," for the purposes of this part, means a nonprofit corporation, foreign or domestic, incorporated under or subject to chapters 51-68 of this title and exempt from franchise and excise tax as not-for-profit as defined in § 67-4-2004;

(3) "Nonprofit limited liability company" or "nonprofit LLC" means a limited liability company:

(A) That is disregarded as an entity for federal income tax purposes; and

(B) Whose sole member is a nonprofit corporation, foreign or domestic, incorporated under or subject to chapters 51-68 of this title and who is exempt from franchise and excise tax as not-for-profit as defined in § 67-4-2004;

(4) "Parent nonprofit corporation" means a nonprofit corporation that is the sole member of a nonprofit corporation; and

(5) "Subsidiary nonprofit corporation" means a nonprofit corporation whose sole member is a nonprofit corporation.



§ 48-101-703 - Application.

The Tennessee Limited Liability Company Act, compiled in chapters 201-248 of this title shall apply to nonprofit limited liability companies, both domestic and foreign, to the extent not inconsistent with this part.



§ 48-101-704 - Organization as a nonprofit LLC.

A nonprofit corporation may organize a nonprofit LLC by filing articles of organization prominently designating it as a nonprofit limited liability company with the office of the secretary of state consistent with the Tennessee Limited Liability Company Act; provided, that an LLC shall qualify as a nonprofit LLC only if the LLC is disregarded as an entity for federal income tax purposes. No more than one (1) nonprofit corporation may be a member of a nonprofit LLC.



§ 48-101-705 - Standard of conduct for LLC members -- Indemnification -- Limitation on actions -- Application to private foundations.

(a) The standards of conduct established in §§ 48-58-301, 48-58-302, 48-58-303, and 48-58-403 applicable to the directors, officers, employees and agents of the nonprofit corporation that is the sole member of a nonprofit LLC shall likewise apply to the governors, managers, employees and agents of the nonprofit LLC.

(b) The indemnification provisions of chapter 58, part 5 of this title applicable to the directors, officers, employees and agents of the nonprofit corporation that is the sole member of a nonprofit LLC shall likewise apply to the governors, managers, employees and agents of the nonprofit LLC.

(c) The limitation of actions and immunity from actions provided in chapter 58, part 6 of this title applicable to the directors, officers, trustees and members of the nonprofit corporation that is the sole member of a nonprofit LLC shall likewise apply to the governors and managers of the nonprofit LLC.

(d) The attorney general and reporter shall have such authority, rights and obligations over nonprofit LLCs as the attorney general and reporter has over nonprofit corporations pursuant to chapters 51-68 of this title.

(e) If the nonprofit corporation that is the sole member of the nonprofit LLC is a "private foundation" as defined in § 509(a) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 509(a), the requirements of § 48-51-501 shall likewise apply to the nonprofit LLC.



§ 48-101-706 - Limitation on tax liability -- Annual filings.

Consistent with § 67-4-2007(d) for excise tax purposes and § 67-4-2106(c) for franchise tax purposes, a nonprofit LLC shall be disregarded as an entity separate from the nonprofit corporation that is the sole member of the nonprofit LLC for purposes of all state and local Tennessee taxes. The nonprofit LLC shall file annual reports and other filings with the office of the secretary of state as required of all LLCs.



§ 48-101-707 - Conversion of subsidiary nonprofit corporations.

(a) A subsidiary nonprofit corporation incorporated in this state may be converted to a nonprofit LLC pursuant to this section.

(b) The terms and conditions of a conversion of a subsidiary nonprofit corporation to a nonprofit LLC must be approved by the board of directors of the subsidiary nonprofit corporation and the parent nonprofit corporation.

(c) After the conversion is approved under subsection (b), the subsidiary nonprofit corporation shall file articles of conversion with the office of the secretary of state that satisfy the requirements of § 48-205-101, and designate the LLC as a nonprofit limited liability company. Such articles shall also include:

(1) A statement that the nonprofit corporation was converted to a nonprofit LLC;

(2) The name and principal address of the former nonprofit corporation; and

(3) A statement that the terms and conditions of the conversion have been approved by the board of directors of the subsidiary nonprofit corporation and the parent nonprofit corporation.

(d) The conversion is effective when the articles of conversion are filed with the secretary of state or at any later date on or before ninety (90) days from filing of the articles of conversion if specified in such articles. The filing of articles of conversion with the secretary of state, in compliance with this section, shall constitute and, for purposes of chapter 64 of this title, be deemed to be a certificate of cancellation of the subsidiary nonprofit corporation.

(e) Articles of conversion shall be amended in the same manner as the articles of organization of a limited liability company.



§ 48-101-708 - Effect of conversion.

(a) Upon the effective date of the conversion from a subsidiary nonprofit corporation to a nonprofit LLC:

(1) All property owned by the converting nonprofit corporation remains vested in the nonprofit LLC;

(2) All obligations of the converting nonprofit corporation continue as obligations of the nonprofit LLC; and

(3) An action or proceeding pending against the converting nonprofit corporation may be continued as if the conversion had not occurred.

(b) The converting nonprofit corporation shall not be required to wind up its affairs or to pay its liabilities and distribute its assets, and such conversion shall be deemed to constitute a dissolution of such subsidiary nonprofit corporation.

(c) The ownership interests or membership of the parent nonprofit corporation in the subsidiary nonprofit corporation shall become membership interests in the nonprofit LLC.






Part 8 - Tennessee Revised Nonprofit Limited Liability Company Act

§ 48-101-801 - Short title.

This part shall be known and may be cited as the "Tennessee Revised Nonprofit Limited Liability Company Act."



§ 48-101-802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "LLC" means a limited liability company, whether foreign or domestic, that is formed under, that is subject to, or that has elected to be governed by, as applicable, the Tennessee Revised Limited Liability Company Act, compiled in chapter 249 of this title, except where expressly indicated otherwise;

(2) "Nonprofit corporation," means a nonprofit corporation, whether foreign or domestic, incorporated pursuant to or subject to chapters 51-68 of this title and exempt from franchise and excise tax as not-for-profit as defined in § 67-4-2004;

(3) "Nonprofit LLC" means an LLC that has complied with the requirements of this part;

(4) "Parent nonprofit corporation" means a nonprofit corporation that is the sole member of a nonprofit corporation; and

(5) "Subsidiary nonprofit corporation" means a nonprofit corporation, the sole member of which is also a nonprofit corporation.



§ 48-101-803 - Application of the Tennessee Revised Limited Liability Company Act.

The Tennessee Revised Limited Liability Company Act, compiled in chapter 249 of this title, shall apply to nonprofit LLCs, both domestic and foreign, to the extent not inconsistent with this part.



§ 48-101-804 - Organization as a nonprofit LLC.

A nonprofit corporation may form a domestic nonprofit LLC that meets the requirements of § 48-101-805, by filing articles of organization with the secretary of state that prominently designate it as a nonprofit LLC and that comply with the Tennessee Revised Limited Liability Company Act, compiled in chapter 249 of this title. A foreign nonprofit LLC may obtain a certificate of authority to transact business in this state under the Tennessee Revised Limited Liability Company Act and thereby become subject to and governed by this part as a nonprofit LLC, only if the foreign nonprofit LLC meets the requirements of § 48-101-805.



§ 48-101-805 - Requirements of domestic and foreign LLCs.

A domestic or foreign nonprofit LLC under this part must:

(1) Be disregarded as an entity for federal income tax purposes; and

(2) Have as its sole member a nonprofit corporation, whether foreign or domestic, that is incorporated under or subject to chapters 51-68 of this title and that is exempt from franchise and excise tax as not-for-profit as defined in § 67-4-2004.



§ 48-101-806 - Standards of conduct -- Indemnification -- Limitation on actions and immunity -- Authority of attorney general and reporter -- Application to private foundations.

(a) The standards of conduct established in §§ 48-58-301 -- 48-58-303 and 48-58-403 that are applicable to the directors, officers, employees and agents of the nonprofit corporation that is the sole member of a domestic nonprofit LLC shall likewise apply to the directors, managers, officers, employees and agents, as applicable, of the domestic nonprofit LLC.

(b) The indemnification provisions of title 48, chapter 58, part 5 that are applicable to the directors, officers, employees and agents of the nonprofit corporation that is the sole member of a domestic nonprofit LLC shall likewise apply to the directors, managers, officers, employees and agents, as applicable, of the domestic nonprofit LLC.

(c) The limitation of actions and immunity from actions provided in title 48, chapter 58, part 6 that are applicable to the directors, officers, trustees and members of the nonprofit corporation that is the sole member of a domestic nonprofit LLC shall likewise apply to the directors and managers, as applicable, of the domestic nonprofit LLC.

(d) The attorney general and reporter shall have any authority, rights and obligations over nonprofit LLCs that the attorney general and reporter have over nonprofit corporations pursuant to chapters 51-68 of this title.

(e) If the nonprofit corporation that is the sole member of a domestic nonprofit LLC is a private foundation as defined in § 509(a) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 509(a), or any successor provision thereof, the requirements of § 48-51-501 shall likewise apply to the domestic nonprofit LLC.



§ 48-101-807 - Limitation on tax liability -- Annual filings.

Consistent with § 67-4-2007(d) for excise tax purposes and § 67-4-2106(c) for franchise tax purposes, a nonprofit LLC shall be disregarded as an entity separate from the nonprofit corporation that is the sole member of the nonprofit LLC for purposes of all state and local taxes. The nonprofit LLC shall file annual reports and other filings with the office of the secretary of state as required of all LLCs.



§ 48-101-808 - Conversion of subsidiary nonprofit corporations.

(a) A subsidiary nonprofit corporation incorporated in this state may be converted to a domestic nonprofit LLC pursuant to this section.

(b) The terms and conditions of a conversion of a subsidiary nonprofit corporation to a domestic nonprofit LLC must be approved by the board of directors of the subsidiary nonprofit corporation and the parent nonprofit corporation.

(c) After the conversion is approved under subsection (b), the converting subsidiary nonprofit corporation shall file with the secretary of state a certificate of conversion that satisfies the requirements of § 48-249-703 and articles of organization that satisfy the requirements of § 48-101-804. The certificate of conversion shall prominently designate the LLC as a nonprofit LLC and shall also include:

(1) A statement that the converting subsidiary nonprofit corporation is being converted to a nonprofit LLC;

(2) The name of the converting subsidiary nonprofit corporation and the address of its principal office; and

(3) A statement that the terms and conditions of the conversion have been approved by the board of directors of the converting subsidiary nonprofit corporation and the parent nonprofit corporation.

(d) The conversion is effective when the certificate of conversion is filed with the secretary of state or at any future effective date or time specified in the certificate of conversion. The filing of a certificate of conversion with the secretary of state, in compliance with this section, shall constitute and, for purposes of chapter 64 of this title, be deemed to be articles of termination of corporate existence of the subsidiary nonprofit corporation.

(e) When any conversion of a subsidiary nonprofit corporation to a domestic nonprofit LLC has become effective under this section, for all purposes of the laws of this state:

(1) The domestic nonprofit LLC shall be deemed to be the same entity as the converting subsidiary nonprofit corporation;

(2) All of the rights, privileges and powers of the converting subsidiary nonprofit corporation, and all property, real, personal and mixed, of and all debts due to the converting subsidiary nonprofit corporation, as well as all other things and causes of action belonging to the converting subsidiary nonprofit corporation, shall be and remain vested in the domestic nonprofit LLC and shall be the property of the domestic nonprofit LLC;

(3) Title to any real property vested by deed or otherwise in the converting nonprofit subsidiary corporation shall not revert or be in any way impaired by reason of this section;

(4) All rights of creditors and all liens upon any property of the converting subsidiary nonprofit corporation shall be preserved unimpaired;

(5) All debts, liabilities, and obligations of the converting subsidiary nonprofit corporation shall remain attached to the domestic nonprofit LLC, and may be enforced against it to the same extent as if the debts, liabilities, and obligations had originally been incurred or contracted by it in its capacity as a domestic nonprofit LLC;

(6) Any action or proceeding pending against the converting subsidiary nonprofit corporation may be continued against the domestic nonprofit LLC as if the conversion had not occurred; and

(7) The rights, privileges, powers and interests in property of the converting subsidiary nonprofit corporation, as well as the debts, liabilities, and obligations of the converting subsidiary nonprofit corporation, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic nonprofit LLC for any purpose of the laws of this state.

(f) The converting subsidiary nonprofit corporation shall not be required to wind up its affairs or to pay its liabilities and distribute its assets, and the conversion of the converting subsidiary nonprofit corporation to the domestic nonprofit LLC shall not be deemed to constitute a dissolution of the converting subsidiary nonprofit corporation.

(g) The ownership interests or membership of the parent nonprofit corporation in the converting subsidiary nonprofit corporation shall become membership interests in the domestic nonprofit LLC.



§ 48-101-809 - Applicability of part -- Election to be governed by part.

(a) (1) This part applies to:

(A) Every domestic nonprofit LLC formed on or after July 1, 2006; and

(B) Any domestic nonprofit LLC that was formed prior to July 1, 2006, and that has elected to be governed by the Tennessee Revised Limited Liability Company Act, compiled in chapter 249 of this title, pursuant to § 48-249-1002.

(2) If there are other specific statutory provisions that govern the formation of, impose restrictions or requirements on, confer special powers, privileges or authorities on or fix special procedures or methods for special categories of LLCs, then to the extent those provisions are inconsistent with or different from this part, those provisions shall prevail.

(3) A domestic nonprofit LLC that was formed between December 31, 2005, and July 1, 2006, may elect to be governed by the Tennessee Revised Limited Liability Company Act, compiled in chapter 249 of this title, pursuant to § 48-249-1002, to the same extent as a domestic nonprofit LLC that was formed prior to January 1, 2006.

(b) Any domestic nonprofit LLC that was formed prior to July 1, 2006, under the Nonprofit Limited Liability Company Act of 2001, compiled in chapter 101, part 7 of this title, and that does not voluntarily elect to be governed by the Tennessee Revised Limited Liability Company Act, compiled in chapter 249 of this title, as provided in subsection (a), shall continue to be governed by the Nonprofit Limited Liability Company Act of 2001.

(c) This part applies to every foreign nonprofit LLC that first files an application for a certificate of authority under the Tennessee Revised Limited Liability Company Act, compiled in chapter 249 of this title, on or after July 1, 2006. With respect to each foreign nonprofit LLC that first filed an application for a certificate of authority prior to July 1, 2006, the Nonprofit Limited Liability Company Act of 2001 shall apply to the foreign nonprofit LLC, until the due date of the first annual report required to be filed by the foreign nonprofit LLC on or after July 1, 2006, after which due date this part shall apply to the foreign nonprofit LLC, except that the foreign nonprofit LLC shall not be required to obtain a new certificate of authority.

(d) This part does not affect an action or proceeding commenced or right accrued under the Nonprofit Limited Liability Company Act of 2001.






Part 9 - Neighborhood Preservation Nonprofit Corporation Act

§ 48-101-901 - Short title.

This part shall be known and may be cited as the "Neighborhood Preservation Nonprofit Corporation Act."



§ 48-101-902 - Part definitions.

As used in this part:

(1) "Bylaws" means the code or codes of rules, other than the charter, adopted pursuant to chapters 51-68 of this title for the regulation or management of the affairs of the corporation irrespective of the name or names by which such rules are designated;

(2) "Corporation" means a public benefit or mutual benefit corporation which is not a foreign corporation, incorporated under or subject to chapters 51-68 of this title, and is recognized as exempt under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3), or any successor section;

(3) "Foreign corporation" means a nonprofit corporation incorporated under a law other than the law of this state, which would be a nonprofit corporation if formed under the laws of this state;

(4) "Mutual benefit corporation" means a domestic corporation which becomes by operation of law a mutual benefit corporation pursuant to § 48-68-104 or is formed as a mutual benefit corporation pursuant to chapter 52 of this title; and

(5) "Public benefit corporation" means a domestic corporation which becomes by operation of law a public benefit corporation pursuant to § 48-68-104 or is formed as a public benefit corporation pursuant to chapter 52 of this title.



§ 48-101-903 - Registration of neighborhood preservation nonprofit corporation -- Filing of plat for subject real property.

(a) A corporation seeking designation as a neighborhood preservation nonprofit corporation under this part shall register with the secretary of state by requesting the designation of neighborhood preservation nonprofit corporation in its charter.

(b) In addition to any other fee for registering the corporation pursuant to applicable law, the secretary of state may also require a fee for acquiring the designation as a neighborhood preservation nonprofit corporation.

(c) Prior to registering with the secretary of state as set forth in subsection (a), a corporation shall file in the office of the register of deeds in the county that the real property is located a plat that shows the real property that the corporation shall apply its assets towards to preserve and protect from blight, crime, and other purposes.



§ 48-101-904 - Required contents of bylaws for designation as neighborhood preservation nonprofit corporation.

In order to qualify for the designation as a neighborhood preservation nonprofit corporation under this part, a corporation shall first include in its bylaws:

(1) That all members shall be owners of real property located within the area designated in the plat described in § 48-101-903(c);

(2) That decisions of the corporation involving the protection or preservation of real property within the area designated in the plat described in § 48-101-903(c) shall be made by a two-thirds (2/3) vote of its members;

(3) That each member shall pay a minimum monthly amount in dues of twenty-five dollars ($25.00) to the corporation and agree, prior to membership, to pay any outstanding dues prior to selling the member's real property located within the area designated in the plat described in § 48-101-903(c);

(4) That all assets of the corporation, minus those needed for administrative purposes, shall be applied towards preserving and protecting the real property designated in the plat described in § 48-101-903(c);

(5) That an itemized financial accounting of assets used for administrative purposes shall be made available to members upon request; and

(6) That copies of the bylaws shall be provided to members upon becoming members and at any time that the bylaws are changed.



§ 48-101-905 - Eligibility for housing trust fund competitive grants and other applicable grants -- Assistance of housing development agency in applying for grants.

(a) Notwithstanding any law to the contrary, a corporation that receives a designation as a neighborhood preservation nonprofit corporation shall be eligible to apply for and receive housing trust fund competitive grants and any other applicable grants from the Tennessee housing development agency; provided, that the corporation meets all requirements for the grants.

(b) Upon request from a neighborhood preservation nonprofit corporation, the Tennessee housing development agency shall provide assistance in making an application for the grants described in subsection (a) in the same manner in which the Tennessee housing development agency assists other qualifying entities, including, at a minimum, providing a list of all grants that the entity qualifies for and the steps necessary to apply for the listed grants.



§ 48-101-906 - Reports of suspicious activity to law enforcement in area designated in subject plat.

Notwithstanding any law to the contrary, an individual member of a neighborhood preservation nonprofit corporation may report suspected suspicious activity to the local law enforcement entity responsible for the area designated in the plat described in § 48-101-903(a). The local law enforcement entity is encouraged to investigate the reported activity and may provide a report upon request; provided, that it does not impede an ongoing investigation.



§ 48-101-907 - Compliance with federal law.

This part shall be interpreted so as to be fully consistent with applicable federal law.









Chapter 102 - Fraternal and Patriotic Organizations

Part 1 - Odd Fellows

§ 48-102-101 - General powers of grand lodge.

(a) The officers of the grand lodge of the state of Tennessee, of the Independent Order of Odd Fellows, and their regular successors, are a body politic and corporate, by the name and style of "The Grand Lodge of the Independent Order of Odd Fellows of the State of Tennessee" and, by that name, are invested with power to acquire, possess, occupy, and enjoy real and personal estate, and to sell and convey, or otherwise dispose of the same under the bylaws, rules, and regulations of the lodge; provided, that such bylaws, rules and regulations shall not be contrary to the constitutions of the United States and of this state.

(b) The corporation, in its name, shall be competent to contract and be contracted with; to sue and be sued, plead and be impleaded, in all courts; to have and use a common seal and to alter the same at its pleasure.

(c) The right of any future general assembly to alter, repeal, or amend this part is expressly reserved.



§ 48-102-102 - Power of grand lodge over property.

The grand lodge is empowered to acquire by purchase, deed, gift, devise, bequest, or otherwise, and to hold, sell, convey, mortgage, bond or otherwise dispose of or encumber any and all property, real and personal, that it may deem necessary for any legitimate purpose of its organization; provided, that such property is, in the opinion of the grand lodge, necessary or convenient in the execution of the objects and purposes of the grand lodge.



§ 48-102-103 - Subordinate lodges -- Power to acquire and hold or convey property.

(a) The various subordinate lodges of the grand lodge shall be, and each thereof is, empowered to acquire and hold by purchase, deed, gift, devise, bequest, or otherwise any and all property, real and personal, necessary or deemed expedient or proper by the subordinate lodges for the legitimate and proper execution of their objects and purposes, and each and all of the subordinate lodges are empowered to sell, convey, mortgage, bond, or otherwise convey or encumber for lodge purposes, any and all of such property.

(b) The subordinate lodges may sell or convey their real property only by and with the permission of the grand lodge, or the grand master.



§ 48-102-104 - Separate property of subordinate lodges.

Whenever the grand lodge shall establish or charter a subordinate lodge, the subordinate lodge is invested with the separate right to an amount of real and personal property, to the same extent and under the restrictions of § 48-102-101. The subordinate lodges have the power, and are specifically authorized, to mortgage or convey in trust their real estate for the purpose of securing the payment of notes or bonds for borrowed money or for other purposes, and it shall be sufficient to bind any lodge in such transaction when a mortgage or deed of trust shall be duly executed by the noble grand and secretary of the lodge.



§ 48-102-105 - Control of property -- Conveyances.

(a) Any and all property, real or personal, owned or held by the grand lodge, and all subordinate lodges thereof, irrespective of the amount of property, shall be held, owned, controlled, enjoyed, and disposed of, or encumbered by those bodies, with all the rights and privileges provided for herein, and no question shall be made of the amount, kind, or character of such property, or the manner of its acquisition or its right to hold the same according to the title or interest vested in the body or bodies.

(b) The subordinate lodges may sell or convey their real property only by and with the permission of the grand lodge or the grand master.



§ 48-102-106 - Execution and record of evidences of indebtedness.

It shall be sufficient for any mortgages, notes, bonds, debentures, or other evidence of indebtedness, or any security executed for or on behalf of the lodges, grand or subordinate, to be executed by such officers as their bylaws may provide, or such officers as the lodges may direct by appropriate action, a record of which shall be made on the minutes or records of the lodge or lodges.



§ 48-102-107 - Construction and maintenance of buildings by lodges.

The grand lodge and each subordinate lodge are empowered to erect and maintain all necessary and suitable buildings, halls, lodge rooms, hospitals, homes for widows and orphans of deceased members, and all other buildings or plants necessary or deemed expedient in the execution of the objects and purposes of the organization, and to collect and apply all rents and income derived from any and all such property; provided, that the application be had in furtherance of the objects and purposes of the organization.



§ 48-102-108 - Liquidation of subordinate lodges.

Whenever the authority establishing the subordinate lodge is withdrawn, and the separate existence of the subordinate lodge is destroyed, the property of the lodge shall be placed in the hands of a trustee appointed by the grand lodge from the members of the subordinate lodge or from the members of any other subordinate lodge in Tennessee, to pay its debts and liabilities. The residue of the real estate, if there is any, shall be applied by the trustee, as may be prescribed by the bylaws or resolutions of the grand lodge.






Part 2 - Freemasons

§ 48-102-201 - Privileges and benefits generally.

The order of freemasons shall be entitled to all the privileges and benefits of part 1 of this chapter to the same extent and upon the same conditions, except that the subordinate lodges of Free and Accepted Masonry, as chartered by the grand lodge of the state of Tennessee, are authorized to sell and convey their real property without the permission of the grand lodge or the grand master.



§ 48-102-202 - Ownership of real property.

The officers and members of a masonic lodge may purchase or take by deed such quantity of ground for the purpose of building a hall or temple, or for a burial place, as may be necessary. The deed shall vest the legal title to the same in such officers and members and their successors.



§ 48-102-203 - Coupon bonds for construction.

(a) All masonic lodges which hold real estate to the value of ten thousand dollars ($10,000) or more have the power to issue coupon bonds from time to time to an amount not exceeding a total of forty thousand dollars ($40,000), bearing six percent (6%) interest per annum, payable semiannually, for the purpose of erecting a building or hall upon same.

(b) The coupon bonds may be issued in sums of twenty-five dollars ($25.00), fifty dollars ($50.00), one hundred dollars ($100), five hundred dollars ($500), and one thousand dollars ($1,000), as may be desired.

(c) The coupon bonds shall not have more than twenty (20) years in which to mature, and may be taken up by the lodge at any time after five (5) years from their issuance.

(d) Any masonic lodge which shall issue coupon bonds under this section may execute a mortgage upon its real estate to secure the payment of the bonds and coupons.

(e) The worshipful master and wardens or other proper officers of the lodge have the power to issue the bonds and coupons and execute the mortgage provided for in this section whenever they have been instructed by a meeting of their lodge to do so.






Part 3 - Knights of Pythias

§ 48-102-301 - Ownership of real property.

The officers and members of a lodge of the order of Knights of Pythias may purchase, own, hold, or take, by deed or otherwise, such quantity of ground or real estate for the purpose of building a hall, or edifice, or for a burial place, as may be deemed necessary by such officers and members, or to purchase, own, hold, or take, by deed or otherwise, a lot and building, or lots and buildings, for the purpose of converting the same into and using the same as a suitable hall. The deed, or other instrument, shall vest the legal and equitable title to the real estate in such officers and members and their successors, in the name of the lodge, and for its use and benefit.



§ 48-102-302 - Debt incurred for purchase or improvement of realty.

(a) All such lodges have the power to issue evidences of indebtedness, bearing legal interest, secured by a mortgage or deed of trust on the real estate, for the purpose of purchasing a suitable building or buildings for hall purposes or of erecting a building or hall upon their lots, or for the purpose of converting a building or buildings into a suitable hall, or for the purpose of improving or repairing the same, or furnishing the same, or for the purchasing and paying for grounds for burial purposes. All of the lodges which shall issue evidences of indebtedness under this part are empowered to execute a mortgage or deed of trust upon the real estate to secure and make certain the payment of the indebtedness thereby secured.

(b) Such lodges are further empowered, through their proper officials, to execute a mortgage or deed of trust upon any real estate owned by them for the purpose of borrowing money to purchase ground for such burial place, or ground for erecting or remodeling, improving, or repairing a building suitable for hall purposes, as provided for in this part, or for repairing or improving the same whenever it may become necessary, or to secure the payment of any indebtedness already contracted for, as authorized under the terms of this part.



§ 48-102-303 - Execution of mortgages and evidences of indebtedness -- Liability of members.

(a) The chancellor commander of the lodge has the power to execute and issue the evidences of indebtedness, and to execute any mortgage, deed of trust, transfer, or other conveyance provided for in this part, whenever the chancellor has been instructed by a meeting of the chancellor's lodge to do so. All such evidences of indebtedness, mortgages, deeds of trust, or other conveyances provided for in this part shall be executed by such chancellor commander in the name of the lodge, and shall be attested by the keeper of records and seal of such lodge under its seal.

(b) Neither the chancellor commander, nor the keeper of records and seal, nor any member of the lodge, shall be individually liable for any of the indebtedness incurred by authority of this part.






Part 4 - Veterans' Organizations

§ 48-102-401 - Ownership of realty.

The officers and members of a post of the American Legion, Veterans of Foreign Wars, Disabled American Veterans, American Veterans of World War II, Veterans of World War I of the U.S.A., Inc., or any other veterans' organization operating in this state and chartered by the congress of the United States may purchase, own, hold, or take by deed, or otherwise, such quantity of ground or real estate for the purpose of building a hall, or for a burial place, or otherwise, as may be deemed necessary by such officers and members, or may purchase, own, hold, or take by deed or otherwise a lot and building or lots and buildings, for the purpose of converting into and using the same as a suitable hall, or otherwise. The deed or other instrument shall vest title to the real estate, in the name of the post and for its use and benefit and that of its members.



§ 48-102-402 - Debts for purchase or improvement of realty.

(a) Posts of the American Legion, Veterans of Foreign Wars, Disabled American Veterans, American Veterans of World War II, Veterans of World War I of the U.S.A., Inc., or any other veterans' organization operating in this state and chartered by the congress of the United States have the authority and power to issue evidence of indebtedness, bearing legal interest, secured by a mortgage or deed of trust on the real estate, for the purpose of purchasing a suitable building or buildings for hall purposes or of erecting a building or hall upon their lots or for the purpose of converting a building or buildings into a suitable hall, or for the purpose of improving or repairing the same, or furnishing the same, or for purchasing and paying for grounds for burial purposes, or otherwise. All the posts which shall issue evidence of indebtedness under this part are empowered to execute a mortgage or deed of trust upon the real estate to secure and make certain the payment of the indebtedness thereby secured.

(b) Such posts are further empowered, through their proper officials, to execute a mortgage or deed of trust upon any property or real estate owned by them, for the purpose of borrowing money to purchase ground for such burial place, or ground for erecting or remodeling, improving, or repairing a building suitable for hall purposes, or for repairing, or improving the same, whenever it may become necessary, or to secure the payment of any indebtedness.



§ 48-102-403 - Execution of mortgages and evidences of indebtedness -- Liability of members.

(a) The commander of the post has the authority and power to execute and issue the evidence of indebtedness and to execute any mortgage, deed of trust, transfer, or other such conveyance, whenever the commander has been instructed by a regular meeting or meetings called upon ten (10) days' written notice to all members of the post, for that purpose, so to do. All such evidence of indebtedness, mortgages, deeds of trust, or other conveyances shall be executed by such commander in the name of the post, and shall be attested by the adjutant of such post.

(b) Neither the commander, nor the adjutant, nor any member of the post, shall be individually liable for any of the indebtedness incurred by authority of this part.



§ 48-102-404 - Sale of property.

All posts of the American Legion, Veterans of Foreign Wars, Disabled American Veterans, American Veterans of World War II, Veterans of World War I of the U.S.A., Inc., or any other veterans' organization operating in this state and chartered by the congress of the United States have the power, after having acquired any land or property by virtue of this part, to sell, and convey the same, or any part of the same, by proper deed, whenever in their opinion such sale is deemed advisable or necessary; provided, that the sale or sales be authorized at a regular meeting of such post, or at a special meeting of such post, upon ten (10) days' written notice to all members of the post, the notice stating the purpose of the special meeting.



§ 48-102-405 - Authority of commander to implement sale.

The commander of the post has the full power to execute in the name of the post and deliver all deeds of conveyance necessary to put into effect the sale or sales whenever the commander has been so instructed and directed by the post, and the deed of conveyance shall be attested by the adjutant of the post.









Chapter 103 - Corporate Takeovers

Part 1 - Tennessee Investor Protection Act

§ 48-103-101 - Short title.

This part shall be known and may be cited as the "Tennessee Investor Protection Act."



§ 48-103-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Affiliate" of a person means any person controlling, controlled by or under common control with such person. For purposes of this section, "control" means the possession, direct or indirect, of the power to direct or cause the direction of the management or policies of a person, whether through the ownership of voting securities, by contract, or otherwise;

(2) "Associate" of a person means:

(A) Any corporation or other organization of which such person is an officer or partner or is directly or indirectly the beneficial owner of ten percent (10%) or more of any class of equity securities;

(B) Any person who is directly or indirectly the beneficial owner of ten percent (10%) or more of any class of equity securities of such person;

(C) Any trust or other estate in which such person has a substantial beneficial interest or as to which such person serves as a trustee or in a similar fiduciary capacity; and

(D) Any relative or spouse of such person or any relative of such spouse, any one (1) of whom has the same home as such person;

(3) "Broker-dealer" means any person engaged, directly or indirectly, as agent, broker or principal, in the business of purchasing, offering, selling or otherwise dealing or trading in securities for the account of others or for such person's own account. "Broker-dealer" includes "broker-dealer" as defined in § 48-1-102;

(4) "Commissioner" means the commissioner of commerce and insurance;

(5) "Equity security" means any share of stock or similar securities, or any securities convertible into such securities, or carrying any warrant or right to subscribe to or purchase such securities, or any such warrant or right, or any other security which the commissioner shall consider necessary or appropriate, by such rules and regulations as the commissioner may prescribe in the public interest or for the protection of investors, to deem to be an equity security;

(6) "Offeree" means the record holder and beneficial owner of equity securities which an offeror acquires or offers to acquire in connection with a takeover offer;

(7) "Offeree company" means a corporation or other issuer of equity securities which is incorporated or organized under the laws of this state or has its principal office in this state, which has substantial assets located in this state, and which is or may be involved in a takeover offer relating to any class of its equity securities;

(8) (A) "Offeror" means a person who makes or in any way participates in making a takeover offer, and includes all affiliates and associates of that person and all persons acting jointly or in concert for the purpose of acquiring, holding or disposing of or exercising any voting rights attaching to the equity securities for which a takeover offer is made;

(B) "Offeror" does not include any bank or broker-dealer loaning funds to an offeror in the ordinary course of its business, or any bank, broker-dealer, attorney, accountant, consultant, employee, or other person furnishing information or advice to or performing ministerial duties for an offeror and not otherwise participating in the takeover offer;

(9) "Person" means any individual, partnership, limited partnership, syndicate, corporation, joint-stock company, unincorporated organization, trust or association; and

(10) (A) "Takeover offer" means the offer to acquire or the acquisition of any equity security of an offeree company, pursuant to a tender offer or request or invitation for tenders, if after the acquisition thereof the offeror would be directly or indirectly a beneficial owner of more than ten percent (10%) of any class of the outstanding equity securities of the offeree company;

(B) "Takeover offer" does not include an offer to acquire or acquisition of any equity security of an offeree company pursuant to:

(i) Broker transactions effected by or through a broker-dealer in the ordinary course of its business when such transactions are not entered into for the purpose of, and not having the effect of, changing or influencing the control or management of the offeree company;

(ii) An exchange offer for equity securities of another issuer if the offer is for the sole account of the offeror, is in good faith and not for the purpose of avoiding this section, and is exempt pursuant to § 4 of the Securities Act of 1933, codified in 15 U.S.C. § 77d, as amended, and does not involve any public offering;

(iii) An offer made in isolated transactions, for the sole account of the offeror, in good faith and not for the purpose of avoiding this section, to not more than fifteen (15) persons in this state during any period of twelve (12) consecutive months;

(iv) An offer made on substantially equal terms to holders of record of any class of the equity securities of the offeree company, if the number of such holders does not exceed fifty (50) at the time of the offer; or

(v) An offer made on substantially equal terms to all shareholders and as to which the offeree company, acting through its board of directors, has recommended acceptance to such shareholders, if the terms thereof, including any inducements to officers or directors which are not available to all shareholders, have been disclosed to such shareholders.



§ 48-103-103 - Limitations on offerors.

(a) No offeror shall make a takeover offer if the offeror beneficially owns, directly or indirectly, five percent (5%) or more of any class of the equity securities of the offeree company, any of which were purchased within one (1) year before the proposed takeover offer, unless the offeror, before making such purchase, has made a public announcement of the offeror's intention with respect to changing or influencing the management or control of the offeree company, has made a full, fair and effective disclosure of such intention to the persons from whom the offeror intends to acquire such securities, and has filed with the commissioner and with the offeree company a statement signifying such intentions and containing such additional information as the commissioner by rule prescribes.

(b) No offeror may make a takeover offer involving an offeree company which is not made to the holders of record or beneficial owners of the equity securities of the offeree company who reside in this state, or which is not made to such persons on substantially the same terms as the offer is made to those holders or owners who reside outside this state.

(c) An offeror shall provide that any equity securities of an offeree company deposited or tendered pursuant to a takeover offer may be withdrawn by or on behalf of any offeree at any time within seven (7) days from the date the offer has become effective under this part, or after sixty (60) days from the date the offer has become effective under this part, except as the commissioner may otherwise prescribe by rule or order for the protection of investors.

(d) If an offeror makes a takeover offer for less than all the outstanding equity securities of any class, and if the number of securities deposited or tendered pursuant thereto within ten (10) days after the offer has become effective under this part and copies of the offer or notice of any increase in the consideration offered, are first published or sent or given to offerees is greater than the number the offeror has offered to accept and pay for, the securities shall be accepted pro rata, disregarding fractions, according to the number of securities deposited or tendered by or on behalf of each offeree.

(e) If an offeror varies the terms of a takeover offer before its expiration date by increasing the consideration offered to offerees, the offeror shall pay the increased consideration for all equity securities accepted, whether such securities have been accepted by the offeror before or after the variation in the terms of the offer.

(f) No offeror may acquire, remove or exercise control, directly or indirectly, over any assets of an offeree company located in this state in connection with a takeover offer unless the takeover offer is effective or exempt under this part, except as permitted by order of the commissioner.



§ 48-103-104 - Registration of takeover offers.

(a) It is unlawful for any person to make a takeover offer involving an offeree company or to acquire any equity security of an offeree company pursuant to a takeover offer, unless such offer is effective under this part or is exempted by rule or order of the commissioner. Before a takeover offer can become effective under this part, the offeror shall file with the commissioner a registration statement containing the information prescribed in subsection (b) and, not later than the date of filing the registration statement, send a copy of the registration statement by certified mail to the offeree company at its principal office and publicly disclose the material terms of the proposed offer.

(b) The registration statement shall be filed on forms prescribed by the commissioner and shall be accompanied by the consent to service of process specified in § 48-103-107, and the filing fee specified in § 48-103-109, and shall contain the following information and such additional information as the commissioner by rule or order prescribes:

(1) The identity and background of all persons by whom or on whose behalf the acquisition of any equity security of the offeree company has been or is to be effected;

(2) The course and amount of funds or other consideration used or to be used in acquiring any equity security, including a statement describing any securities which are being offered in exchange for the equity securities of the offeree company, and if any part of the acquisition price is or will be represented by borrowed funds or other consideration, a description of the transaction and the names of the parties thereto, except that where a source of funds is a loan made in the ordinary course of business by a bank, if the person filing such statement so requests, the name of the bank shall not be made available to the public;

(3) If the purpose of the acquisition is to gain control of the offeree company, a statement of any plans or proposals which such person has, upon gaining control, to liquidate the offeree company, relocate any operations of the company, sell its assets, effect its merger or consolidation, or make any other changes in its business, corporate structure, management or personnel;

(4) The number of shares or units of any equity security of the offeree company of which each such person and each associate of such person and each person included as an offeror is the beneficial owner or which each such person has a right to acquire, directly or indirectly, together with the name and address of each such person;

(5) Material information as to any contracts, arrangements or understanding with any person with respect to any equity security of the offeree company, including transfers of any equity security, joint ventures, loan or option agreements, puts and calls, guarantees of loan, guarantees against loss, guarantees of profits, division of losses or profits, or the giving or withholding of proxies, naming the persons with whom such contracts, arrangements or understanding have been entered into;

(6) Material information concerning the organization and operations of any offeror which is a corporation, including the year, form and jurisdiction of its organization, a description of the business done by the offeror and any material changes therein during the past three (3) years, a description of each class of the offeror's capital stock and its long-term debt, a description of the location and character of the principal properties of the offeror and its subsidiaries, a description of any pending legal or administrative proceedings which is material to the offer in which the offeror or any of its subsidiaries is a party, the names of all directors and executive officers of the offeror and their material business activities and affiliations during the past three (3) years, and financial statements of the offeror for its three (3) most recent annual accounting periods and most recent quarterly period;

(7) Material information concerning the identity and background of any offeror who is not a corporation, including the offeror's material business activities and affiliations during the past three (3) years, such financial statements of the offeror as may be prescribed by rule or order of the commissioner, and a description of any material pending legal or administrative proceedings in which the offeror is a party; and

(8) Three (3) copies of the proposed takeover offer, including all material terms thereof, in the form proposed to be published, sent or delivered to offerees.

(c) The commissioner may require the offeror to file any other documents, exhibits and information that the commissioner deems material to the takeover offer, and the commissioner may permit the omission of any of the information specified in subsection (b) if the commissioner determines that such information is not required for the protection of offerees.



§ 48-103-105 - Filing of solicitation materials.

(a) Copies of all advertisements, circulars, letters or other materials of the offeror or the offeree company, soliciting or requesting the acceptance or rejection of the takeover offer, shall be filed with the commissioner and sent to the offeree company or offeror, respectively, not later than the time copies of such solicitation materials are first published or used or sent to offerees.

(b) Solicitation materials used in connection with a takeover offer shall not contain any false statement of a material fact or omit to state a material fact necessary to make any statement made therein not misleading. The commissioner may by rule or order prohibit the use of any solicitation material deemed by the commissioner to be false or misleading.



§ 48-103-106 - Fraudulent and deceptive practices.

It is unlawful for any offeror or offeree company, or any affiliate or associate of an offeror or offeree company, or any broker-dealer acting on behalf of any offeror or offeree company to engage in any fraudulent, deceptive or manipulative acts or practices in connection with a takeover offer. Fraudulent, deceptive and manipulative acts or practices include, but shall not be limited to, the following:

(1) Publication, or use in connection with the offer, of any false statement of a material fact or omitting to state a material fact necessary to make any statement made by such entity which is not misleading, but not including the mailing by an offeree company to its shareholders of solicitation materials published by an offeror;

(2) Sale by an officer, director, affiliate or associate of an offeree company in connection with a takeover offer of all or part of their equity securities to the offeror at a price higher than that to be paid to other offerees pursuant to the offer;

(3) Refusal by an offeree company to permit, if required to do so by the applicable state corporation statute, an offeror who is a shareholder of record to examine its list of shareholders and to make extracts therefrom for the purpose of making a takeover offer in compliance with this part; and

(4) Acquisition by or through a broker-dealer acting on behalf of an offeror of any equity security of the offeree company in connection with a takeover offer, unless such takeover offer is effective under this part or exempted by rule or order of the commissioner, or unless the broker-dealer did not know, and in the exercise of reasonable care could not have known, that the person for whom it acted was an offeror or that the acquisition was in connection with a takeover offer. The provisions and penalties of §§ 48-1-112 and 48-1-118 shall apply to broker-dealers who engage in any fraudulent, deceptive or manipulative acts or practices in connection with a takeover offer and who are registered as broker-dealers pursuant to chapter 1 of this title.



§ 48-103-107 - Consent to service.

(a) Upon any application for registration of a takeover offer, there shall be filed with the application the irrevocable written consent of the offeror that in suits, proceedings and actions growing out of this part, the service on the commissioner of any notice, process or pleading therein authorized by the laws of this state shall be as valid and binding as if due service had been made on the offeror.

(b) The form of such consent shall be prescribed by the commissioner.

(c) Service of any notice, process or pleadings in any suits, proceedings and actions growing out of the violation of this part against an offeror who has filed a consent to service with the commissioner shall, if made on the commissioner, be by duplicate copies, one (1) of which shall be filed in the office of the commissioner and the other immediately forwarded by the commissioner by registered mail to the principal office of the offeror against which the notice, process or pleadings are directed.



§ 48-103-108 - Administration -- Rules and orders -- Hearings.

(a) (1) This part shall be administered by the commissioner, who may exercise all powers granted to the commissioner by chapter 1 of this title which are not inconsistent with this part.

(2) The commissioner is authorized to promulgate such rules and regulations, consistent with this part, as are necessary to the administration thereof in carrying out the powers and duties vested in the commissioner by this part.

(3) The commissioner may by rule or order exempt from any provisions of this part takeover offers that the commissioner determines are not made for the purpose or do not have the effect of changing or influencing the control of an offeree company or where compliance with this part is not necessary for the protection of the shareholders of the offeree company, and the commissioner may similarly exempt any persons from the filing of statements under this part.

(4) The commissioner may by order direct any person to file any statement provided for in this part, if it appears that such person is delinquent in the filing of such statement.

(b) All hearings before the commissioner shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and each party to such proceeding shall have all the procedural rights set out therein including, but not limited to, the right to proper notice, the right to confront witnesses and examine the evidence against the party, the right to cross-examine witnesses, the right to counsel, the right to present evidence in the party's own behalf and the right to subpoena witnesses, books, records, papers and other objects. Such hearing may, at the option of the agency and upon agreement by the secretary of state or the secretary of state's designee, be conducted by a hearing officer from the administrative procedures division of the secretary of state's office. Judicial review of the final agency decision in a contested case shall also be in accordance with the Uniform Administrative Procedures Act.

(c) The commissioner has the authority to promulgate rules in order to effectuate the purposes and objectives set out in this part, and such rules shall be promulgated and published in accordance with the Uniform Administrative Procedures Act. As provided in that chapter, any interested person has the right to petition the agency for the adoption, amendment or repeal of a rule or to petition the agency involved for a ruling on the applicability of a rule to any person, property or state of facts.



§ 48-103-109 - Fees and expenses.

(a) The commissioner shall charge a filing fee of one hundred dollars ($100) for a registration statement filed by an offeror and one hundred dollars ($100) for a request for hearing filed by an offeree company.

(b) The expenses reasonably attributable to any hearing held under this part shall be charged ratably to the offeror and the offeree company, unless otherwise ordered by the commissioner.



§ 48-103-110 - Injunction.

Whenever it appears to the commissioner that any person, including an affiliate or associate of an offeror or offeree company, has engaged or is about to engage in any act or practice constituting a violation of this part or any rule or order hereunder, the commissioner may apply for equitable relief to the chancery court of Davidson County, or any other chancery court having jurisdiction. Upon a proper showing, the court may grant a permanent or temporary injunction or restraining order, or may order recision of any sales or purchases of securities determined to be unlawful under this part or any rule or order hereunder. The court shall not require the commissioner to post a bond.



§ 48-103-111 - Criminal penalties.

(a) (1) Any person, including an affiliate or associate of an offeror or offeree company, who knowingly violates any provision of this part, or any rule promulgated under this part, or any order issued by the commissioner under any provision of this part, commits a Class A misdemeanor.

(2) Any person who knowingly engages in a fraudulent practice declared unlawful in § 48-103-106 commits a Class E felony.

(b) The commissioner may transmit such evidence as may be available concerning violations of this part or of any rule or order hereunder to the district attorney general in the district in which the offense was committed who may, in the district attorney general's discretion, institute criminal proceedings to enforce the penalties prescribed in this part.

(c) Nothing in this part limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.



§ 48-103-112 - Civil liabilities.

(a) Any offeror, who purchases a security in connection with a takeover offer not in compliance with this part or by means of any false statement of a material fact or omission to state a material fact necessary to make any statement made by the offeror not misleading, shall be liable to the person selling the security to the offeror, who may sue either at law or in equity to recover the security, plus any income received by the offeror thereon, upon tender of the consideration received, or for damages. Damages are the excess of either the value of the security on the date of purchase or its present value, whichever is greater, over the present value of the consideration received for the security. Tender requires only notice of willingness to pay the amount specified in exchange for the security. Any notice may be given by service as provided in § 48-103-107 or by certified mail to the last known address of the person liable.

(b) Every person who directly or indirectly controls a person liable under subsection (a), every partner, principal executive officer or director of such person, every person occupying a similar status or performing similar functions, every employee of such person who materially aids in the act or transaction constituting the violation, and every broker-dealer or agent who materially aids in the act or transaction constituting the violation, is also liable jointly or severally with and to the same extent as such person, unless the person liable hereunder proves that the person liable did not know, and in the exercise of reasonable care could not have known, of the existence of facts by reason of which the liability is alleged to exist. There is contribution as in cases of contract among the several persons so liable.

(c) No action may be maintained under this section unless commenced before the expiration of two (2) years after the act or transaction constituting the violation.

(d) The rights and remedies under this part are in addition to any other rights or remedies that may exist in law or equity.



§ 48-103-113 - Applicability of part.

(a) This part does not apply to "state banks" as defined in § 45-1-103, to "savings and loan associations," as defined by § 45-3-104, or to "public utilities," as defined by § 65-4-101.

(b) If the offeree company is a domestic insurance company whose takeover is subject to title 56, chapter 10, part 2, this part shall not apply and title 56, chapter 10, part 2 shall control. For purposes of this section, "domestic insurance company" has the meaning as that set forth in § 56-10-201.

(c) This part shall not apply to public utilities, public utility holding companies, national banking associations, bank holding companies or savings and loan associations subject to regulation by a federal agency.

(d) This part shall not apply to any offer involving a vote by holders of equity securities of the offeree company, pursuant to its charter or articles of incorporation or the applicable corporation statute, on a merger, consolidation or sale of corporate assets in consideration of the issuance of securities of another corporation, or on a sale of its securities in exchange for cash or securities of another corporation.






Part 2 - Tennessee Business Combination Act

§ 48-103-201 - Short title -- Part supplemental.

(a) This part shall be known and may be cited as the "Tennessee Business Combination Act."

(b) The requirements of this part and parts 3-5 of this chapter shall be in addition to the requirements of applicable law, including chapters 11-27 of this title and to the applicable requirements contained in the charter or bylaws of a resident domestic corporation.



§ 48-103-202 - Public policy.

The general assembly hereby finds and declares the following to be the public policy of this state:

(1) "Resident domestic corporations," as defined by this part, represent and affect, through their ongoing business operations, a variety of constituencies including Tennessee shareholders, employees, customers, suppliers, and local communities and their economies whose welfare is vital to this state's interests;

(2) In order to promote such welfare, the regulation of the internal affairs of resident domestic corporations as reflected in the laws of the state should allow for the stable long-term growth of resident domestic corporations;

(3) Business combinations involving Tennessee's resident domestic corporations can impair local employment conditions and disrupt local commercial activity. These business combinations often prevent shareholders from realizing the full value of their holdings through forced mergers in which long-term investors can be subjected to the compulsory surrender of their shares with only limited rights to dissent. The threat of these business combinations also deprives shareholders of value by encouraging the adoption of short-term business strategies which may not be in the long-term interest of the corporation or this state;

(4) Present Tennessee laws facilitate business combinations which left unbalanced could harm the economy of this state by weakening corporate performance and causing unemployment, plant closings, reduced charitable donations, a declining population base, reduced income to fee-supported local government services, a reduced tax base, and reduced income to other businesses;

(5) Tennessee has a substantial and legitimate interest in regulating the internal affairs of its resident domestic corporations which have significant business contacts with this state, including regulating business combinations involving its resident domestic corporations which, individually or in the aggregate, employ a large number of citizens of the state, pay significant taxes, and have a substantial economic base in Tennessee; and

(6) The general assembly intends this part to balance the substantial and legitimate interests of Tennessee in regulating the internal affairs of its resident domestic corporations as they impact upon the various constituencies and to promote and encourage long-term corporate growth.



§ 48-103-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Affiliate," when used to indicate a relationship with an interested shareholder, means a person that directly or indirectly through one (1) or more intermediaries, controls, or is controlled by, or is under common control with, or is acting in concert with, a specified person;

(2) "Announcement date," when used in reference to any business combination, means the date of the first public announcement of a final definitive proposal for such business combination;

(3) "Associate," when used to indicate a relationship with an interested shareholder, means:

(A) Any domestic or foreign corporation, partnership, syndicate, joint venture or other unincorporated organization of which such person is an officer, director, manager or partner (either general or limited) or is, directly or indirectly, the beneficial owner of ten percent (10%) or more of any class of voting stock;

(B) All members or investors in any partnership (either general or limited), syndicate or other unincorporated organization described in subdivision (3)(A);

(C) Any trust or other estate in which such person has at least a ten percent (10%) beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity; or

(D) Any parent, child, sibling, in-law (mother, father, sons and daughters), of such person or any relative of such person who has the same residence as such person;

(4) "Beneficial owner," when used with respect to any class or series of shares or other securities, means a person that:

(A) Individually, or with or through any of its affiliates or associates, beneficially owns such shares or other securities, directly or indirectly;

(B) Individually, or with or through any of its affiliates or associates, has or shares with others:

(i) The right to acquire or dispose of, or direct the disposition of such shares or other securities (whether such right is exercisable immediately or only after the passage of time or the satisfaction of one (1) or more other conditions), pursuant to any agreement, arrangement or understanding (whether or not in writing), or upon the exercise of conversion rights, exchange rights, warrants or options or otherwise; provided, that a person shall not be deemed the beneficial owner of any shares or other securities tendered pursuant to a tender or exchange offer made by such person or any of such person's affiliates or associates until such tendered shares or other securities are accepted for purchase or exchange; or

(ii) The right to vote or direct the voting of such shares or other securities pursuant to any agreement, arrangement or understanding (whether or not in writing); provided, that a person shall not be deemed the beneficial owner of any shares or other securities under this subdivision (4)(B)(ii) if the agreement, arrangement or understanding to vote such shares or other securities:

(a) Arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act; and

(b) Is not then reportable on a Schedule 13D or 13G under the Exchange Act (or any comparable or successor report); or

(C) Has any agreement, arrangement or understanding (whether or not in writing), for the purpose of acquiring, holding, voting (except voting pursuant to a revocable proxy or consent as described in subdivision (4)(B)) or disposing of such shares or other securities with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, such shares;

(5) "Business combination," when used in reference to any resident domestic corporation and any interested shareholder of such resident domestic corporation or any affiliate or associate of such interested shareholder, means:

(A) Any merger or consolidation of such resident domestic corporation or any subsidiary of such resident domestic corporation with:

(i) An interested shareholder or any affiliate or associate of such interested shareholder; or

(ii) Any other corporation (whether or not itself an interested shareholder of such resident domestic corporation) which is, or after such merger or consolidation would be, an affiliate or associate of such interested shareholder;

(B) Any exchange of shares or securities convertible into shares of the resident domestic corporation with:

(i) An interested shareholder or any affiliate or associate of such interested shareholder; or

(ii) Any other domestic or foreign corporation (whether or not itself an interested shareholder of the resident domestic corporation) which is, or after the exchange would be, an affiliate or associate of the interested shareholder;

(C) Any sale, lease, exchange, mortgage, pledge, transfer or other disposition (in one (1) transaction or a series of transactions) to, with or proposed by or on behalf of an interested shareholder, or any affiliate or associate of such interested shareholder, of assets of such resident domestic corporation or any subsidiary of such resident domestic corporation:

(i) Having an aggregate market value equal to ten percent (10%) or more of the aggregate market value of all the assets, determined on a consolidated basis, of such resident domestic corporation;

(ii) Having an aggregate market value equal to ten percent (10%) or more of the aggregate market value of all the outstanding shares of such resident domestic corporation; or

(iii) Representing ten percent (10%) or more of the net income determined on a consolidated basis of such resident domestic corporation;

(D) Any transaction which results in the issuance or transfer by such resident domestic corporation or any subsidiary of such resident domestic corporation (in one (1) transaction or a series of transactions) of any shares or securities convertible into shares of such resident domestic corporation or any subsidiary of such resident domestic corporation to such interested shareholder or any affiliate or associate of such interested shareholder except pursuant to the exercise of warrants or rights to purchase shares or securities convertible into shares, or a dividend or distribution paid or made pro rata to all shareholders of such resident domestic corporation, or in connection with the exercise or conversion of securities exercisable for or convertible into shares of such resident domestic corporation (or any subsidiary of such resident domestic corporation) which securities were issued and outstanding prior to the interested shareholder's share acquisition date;

(E) The adoption of any plan or proposal for the liquidation or dissolution of such resident domestic corporation, or any reincorporation of the resident domestic corporation in another state or jurisdiction, proposed by or on behalf of, or pursuant to any agreement, arrangement or understanding (whether or not in writing) with, an interested shareholder or any affiliate or associate of such interested shareholder;

(F) Any transaction (whether or not with or into or otherwise involving such interested shareholder), proposed by or on behalf of, or pursuant to any agreement, arrangement or understanding (whether or not in writing) with, an interested shareholder or any affiliate or associate of such interested shareholder, which has the effect, directly or indirectly, of increasing the proportionate share of the outstanding shares of any class or series of shares or securities convertible into shares entitled to vote or securities that are exchangeable for, convertible into, or carry a right to acquire shares entitled to vote, of such resident domestic corporation or any subsidiary of such resident domestic corporation which are, directly or indirectly, owned or controlled by such interested shareholder or any affiliate or associate of such interested shareholder, except as a result of immaterial changes due to fractional share adjustments; or

(G) Any loans, advances, guarantees, pledges, financial assistance, security arrangements, restrictive covenants or any tax credits or other tax advantages provided by, through or to such resident domestic corporation or any subsidiary of the resident domestic corporation as a result of which an interested shareholder or any affiliate or associate of such interested shareholder receives a benefit, directly or indirectly, except proportionately as a shareholder of such resident domestic corporation;

(6) "Consummation date," with respect to any business combination, means the date of consummation of such business combination;

(7) "Continuing shares" means shares held continuously of record in the name of the beneficial owner or the beneficial owner's trustee, guardian, administrator, executor, conservator or similar fiduciary on behalf of such beneficial owner, on the resident domestic corporation's stock transfer records or reported to the securities and exchange commission on a Schedule 13D or 13G or Form 3 or 4 filing pursuant to the Exchange Act for one (1) year or more prior to the date of the shareholders' meeting at which the charter or bylaw amendment is considered;

(8) "Control," including the terms "controlling," "controlled by" and "under common control with," means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting stock, by contract or otherwise. A person's beneficial ownership of ten percent (10%) or more of the voting power of a corporation's outstanding voting stock shall create a presumption that such person has control of such corporation. Notwithstanding the foregoing, a person shall not be deemed to have control of a corporation if such person holds voting power, in good faith and not for the purpose of circumventing this part, as an agent, bank, broker, nominee, custodian or trustee or one (1) or more beneficial owners who do not individually or as a group have control of such corporation;

(9) "Exchange" means any share exchange whether pursuant to a plan of exchange under §§ 48-21-102, 48-21-104, and 48-21-105 or any successor or related statute, rule or law of this state or the comparable statute, rule or law of any other state or jurisdiction;

(10) "Exchange Act" means the Act of Congress known as the Securities Exchange Act of 1934, compiled in 15 U.S.C. § 78a et seq., as the same has been or hereafter may be amended from time to time;

(11) "Interested shareholder," when used in reference to any resident domestic corporation, means any person (other than such resident domestic corporation or any subsidiary of such resident domestic corporation) that:

(A) (i) Is the beneficial owner, directly or indirectly, of ten percent (10%) or more of the voting power of any class or series of the then outstanding voting stock of such resident domestic corporation; or

(ii) Is an affiliate or associate of such resident domestic corporation and at any time within the five-year period immediately prior to the date in question was the beneficial owner, directly or indirectly, of ten percent (10%) or more of the voting power of any class or series of the then outstanding stock of such resident domestic corporation;

(B) For the purpose of determining whether a person is an interested shareholder, the number of shares of voting stock of such resident domestic corporation deemed to be outstanding shall include shares deemed to be beneficially owned by such person through application of subdivision (4), but shall not include any other unissued shares of voting stock of such resident domestic corporation which may be issuable pursuant to any agreement, arrangement or understanding, or upon exercise of conversion rights, warrants or options, or otherwise;

(12) "Market value," when used in reference to property of any resident domestic corporation, means:

(A) In the case of shares, the highest closing sale price during the thirty-day period immediately preceding the date in question of a share of such shares on the composite tape for New York Stock Exchange-listed stocks, or, if such shares are not quoted on such composite tape or if such shares are not listed on such exchange, on the principal United States securities exchange registered under the Exchange Act on which such shares are listed or, if such shares are not listed on any such exchange, the highest closing sale price (or bid quotation if no such sale price exists) with respect to such shares during the thirty-day period preceding the date in question on the National Association of Securities Dealers, Inc., Automated Quotations System or any successor system then in use, or if no such price or quotation is available, the fair market value on the date in question of a share of such resident domestic corporation's stock as determined by the board of directors of such resident domestic corporation in good faith; or

(B) In the case of property other than cash or shares, the fair market value of such property on the date in question as determined by the board of directors of such resident domestic corporation in good faith;

(13) "Merger" means any merger whether pursuant to a plan of merger under §§ 48-21-102, 48-21-104, 48-21-105 and 48-21-109 or any successor or related statute, rule or law of this state or the comparable statute, rule or law of any other state or jurisdiction respecting mergers or consolidations;

(14) "Person" means any individual, domestic or foreign corporation, partnership (general or limited), syndicate, joint venture, trust estate, unincorporated association or other entity;

(15) "Resident domestic corporation" means an issuer of voting stock which, as of the share acquisition date in question, is organized under the laws of Tennessee and meets two (2) or more of the following requirements:

(A) (i) The corporation has more than either ten thousand (10,000) or ten percent (10%) of its shareholders resident in Tennessee or more than ten percent (10%) of its outstanding shares held by resident Tennessee shareholders;

(ii) For purposes of this subdivision (15), the record date for determining the percentage, number and residency of the outstanding shares and shareholders shall be the last record date before the event requiring that the determination be made. Residence of each shareholder shall be presumed to be the address appearing in the records of the corporation. Shares held of record by brokers or nominees shall be disregarded if the address of the beneficial owner is known. Shares allocated to the account of an employee or former employee or beneficiaries of employees or former employees of a corporation and held in a plan that is qualified under § 401(a) of the federal Internal Revenue Code of 1986, codified in 26 U.S.C. § 401(a), as amended, and is a defined contribution plan within the meaning of § 414(i) of such Code, codified in 26 U.S.C. § 414(i), shall be deemed, for purposes of this subdivision (15), to be held of record by the employee to whose account such shares are allocated. Any shares which are not allocated under any such plan and which are held by trustees, custodians, administrators or other fiduciaries under the terms of such plan shall be deemed to be held of record by the trustee, custodian, administrator or other fiduciary with residency to be determined by home address in the case of an individual, and principal place of business in the case of a corporation;

(B) The corporation has its principal office or place of business located in this state;

(C) The corporation has the principal office or place of business of a significant subsidiary, representing not less than twenty-five percent (25%) of the issuer's consolidated net sales, located in this state;

(D) The corporation employs more than two hundred fifty (250) individuals in this state or has a combined annual payroll paid to residents of this state which is in excess of five million dollars ($5,000,000);

(E) The corporation produces goods and/or services in this state which result in annual gross receipts in excess of ten million dollars ($10,000,000); or

(F) The corporation has physical assets and/or deposits, including those of any subsidiary, located within this state which exceed ten million dollars ($10,000,000) in value;

(16) "Share" or "shares" means:

(A) Any stock or other equity interest in any class or series of stock designated in the charter of the resident domestic corporation or its subsidiaries, any certificate of interest, any participation in any profit sharing agreement, any voting trust certificate, or any certificate of deposit for stock in any class or series; and

(B) Any security convertible, with or without consideration, into stock or other equity interest in any class or series, or any warrant, call or other option or privilege of buying stock without being bound to do so, or any other security carrying any right to acquire, subscribe to or purchase stock in any class or series;

(17) "Share acquisition date," with respect to any person and any resident domestic corporation, means the date that such person first becomes an interested shareholder of such resident domestic corporation;

(18) "Subsidiary" or "subsidiaries," with respect to any resident domestic corporation, means any other corporation which is wholly owned by the resident domestic corporation or which is organized under the laws of this state in which a majority of the shares entitled to vote are owned or controlled, directly or indirectly, by such resident or domestic corporation; and

(19) "Voting stock" means all shares of the resident domestic corporation entitled to vote generally in the election of directors.



§ 48-103-204 - Corporation not liable for resisting merger, exchange, etc.

No resident domestic corporation which has a class of voting stock registered or traded on a national securities exchange or registered with the securities and exchange commission pursuant to § 12(g) of the Exchange Act, codified in 15 U.S.C. § 78l(g), nor any of its officers and directors shall be held liable at law or in equity for either having failed to approve the acquisition of shares by an interested shareholder on or before such interested shareholder's share acquisition date, or for seeking to enforce or implement this part and part 3 of this chapter, or for failing to adopt or recommend any charter or bylaw amendment or provision respecting this part and parts 3-5 of this chapter, or for opposing any proposed merger, exchange, tender offer or significant disposition of the assets of the resident domestic corporation or any subsidiary of such resident domestic corporation because of a good faith belief that such merger, exchange, tender offer or significant disposition of assets would adversely affect the resident domestic corporation's employees, customers, suppliers, the communities in which such resident domestic corporation or its subsidiaries operate or are located or any other relevant factor if such factors, including those factors specifically enumerated in this section, are permitted to be considered by the board of directors under the charter for such resident domestic corporation in connection with a merger, exchange, tender offer or significant disposition of assets.



§ 48-103-205 - Business combination prohibited for five-year period -- Exceptions.

Notwithstanding any other applicable provisions which may be contained in the Tennessee Business Corporation Act, compiled in chapters 11-27 of this title, or other Tennessee statutes to the contrary, no resident domestic corporation shall engage in any business combination, or vote, consent, or otherwise act to authorize a subsidiary of the resident domestic corporation to engage in any business combination, with, with respect to, proposed by or on behalf of, or pursuant to any agreement, arrangement or understanding (whether or not in writing) with any interested shareholder of such resident domestic corporation or any affiliate or associate of such interested shareholder for a period of five (5) years following such interested shareholder's share acquisition date unless:

(1) Such business combination or the transaction which resulted in the shareholder becoming an interested shareholder is approved by the board of directors of such resident domestic corporation prior to such interested shareholder's share acquisition date, and the proposed business combination satisfies any additional applicable requirements imposed by law and by the charter or bylaws of such resident domestic corporation; or

(2) The business combination is not subject to regulation under this part by virtue of § 48-103-207.



§ 48-103-206 - Requirements for business combination.

If a business combination is subject to regulation under this part and the requisite approval for the business combination or acquisition of shares has not been obtained from the resident domestic corporation board of directors under § 48-103-205 prior to such interested shareholder's share acquisition date, a resident domestic corporation shall only engage in a business combination, or vote, consent or otherwise act to authorize a subsidiary of the resident domestic corporation to engage in any business combination, with, with respect to, proposed by or on behalf of, or pursuant to any agreement, arrangement or understanding (whether or not in writing) with, any interested shareholder of the resident domestic corporation or any affiliate or associate of such interested shareholder after the expiration of a period of five (5) years commencing as of such interested shareholder's share acquisition date, if such business combination satisfies all applicable requirements contained in the resident domestic corporation's charter or bylaws, the applicable provisions of the Tennessee Business Corporation Act, compiled in chapters 11-27 of this title, or other Tennessee statutes and is additionally either:

(1) A business combination which has been approved by the affirmative vote of the holders of two thirds (2/3) of the voting stock not beneficially owned by such interested shareholder and the affiliates and associates of such interested shareholder at a meeting called for such purpose no earlier than five (5) years after such interested shareholder's share acquisition date; or

(2) A business combination, with respect to which the consummation date is no earlier than five (5) years after the interested shareholder's share acquisition date; provided, that such business combination meets all of the following conditions:

(A) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of each outstanding class or series of shares of such resident domestic corporation in such business combination is at least equal to the higher of the following:

(i) The highest per share price (including any brokerage commissions, transfer taxes and soliciting dealers' fees) paid by such interested shareholder for any shares of the same class or series acquired by it:

(a) Within the five-year period immediately prior to the announcement date with respect to such business combination; or

(b) Within the five-year period immediately prior to the transaction in which such interested shareholder became an interested shareholder; whichever is higher; plus, in either case, interest compounded annually from the earliest date on which such highest per share acquisition price was paid through the consummation date at the rate for one-year United States treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid and the market value of any dividends paid other than in cash per share since such earliest date, up to the amount of such interest;

(ii) The highest preferential amount per share to which the holders of shares of such class or series of shares are entitled in the event of any liquidation, dissolution or winding up of such resident domestic corporation, plus the aggregate amount of any dividends declared or due as to which such holders are entitled prior to payment of dividends on some other class or series of shares (unless the aggregate amount of such dividends is included in such preferential amount); or

(iii) The market value per share of each class or series of shares on the announcement date with respect to such business combination or on such interested shareholder's share acquisition date, whichever is higher; plus interest compounded annually from such date through the consummation date at the rate for one-year United States treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid and the market value of any dividends paid other than in cash per share on each class or series of shares since such date, up to the amount of such interest;

(B) The consideration to be received by holders of a particular class or series of outstanding shares of such resident domestic corporation in such business combination is in cash or in the same form as the interested shareholder used to acquire the largest number of shares of such class or series of shares previously acquired by the interested shareholder and such consideration shall be distributed as soon as practical;

(C) The holders of all outstanding shares of each class or series of shares of such resident domestic corporation not beneficially owned by such interested shareholder immediately prior to the consummation of such business combination (except those who may perfect their rights of dissent) are entitled to receive in such business combination cash or other consideration for such shares in compliance with subdivisions (2)(A) and (B); and

(D) After such interested shareholder's share acquisition date and prior to the consummation date with respect to such business combination, such interested shareholder has not become the beneficial owner of any additional shares of such resident domestic corporation except:

(i) As part of the transaction which resulted in such interested shareholder becoming an interested shareholder;

(ii) By virtue of proportionate share splits, share dividends or other distributions of shares in respect of shares not constituting a business combination under § 48-103-203(5)(F); or

(iii) Through purchase by such interested shareholder at any price which, if such price had been paid in an otherwise permissible business combination, would have satisfied the requirements of subdivisions (2)(A)-(C).



§ 48-103-207 - Exemptions.

Business combinations which would otherwise be subject to regulation under § 48-103-205 or § 48-103-206 shall be exempt from regulation thereunder if one (1) or more of the following subdivisions are applicable:

(1) Unless the charter of the resident domestic corporation provides otherwise, §§ 48-103-205 and 48-103-206 shall not apply to any business combination of a resident domestic corporation with, or proposed by or on behalf of, an interested shareholder or any associate or affiliate of such interested shareholder:

(A) If the resident domestic corporation did not have, on such interested shareholder's share acquisition date, a class of voting stock registered or traded on a national securities exchange or registered with the securities and exchange commission pursuant to § 12(g) of the Exchange Act, codified in 15 U.S.C. § 78l(g); or

(B) Regardless of such registration, if the resident domestic corporation was, on such interested shareholder's share acquisition date, a holding company whose principal subsidiary was a domestic life insurance company;

(2) Unless the charter of the resident domestic corporation provides otherwise, §§ 48-103-205 and 48-103-206 shall not apply to any business combination of a resident domestic corporation with, or proposed by or on behalf of, an interested shareholder who was an interested shareholder prior to March 11, 1988, unless subsequent thereto such interested shareholder increased such interested shareholder's proportion of the voting power of the resident domestic corporation's outstanding voting stock to a proportion in excess of the proportion of voting power such interested shareholder held prior to March 11, 1988, without prior board approval;

(3) Sections 48-103-205 and 48-103-206 shall not apply to any business combination of a resident domestic corporation, the original charter or original bylaws of which contain a provision, or whose board of directors or shareholders adopt an amendment to the resident domestic corporation's bylaws within ninety (90) days of March 11, 1988, or, if no class or series of its voting stock is registered or traded on a national securities exchange or registered with the securities and exchange commission pursuant to § 12(g) of the Exchange Act within ninety (90) days of March 11, 1988, prior to the issuance of any voting stock registered or traded on a national securities exchange or registered with the securities and exchange commission pursuant to § 12(g) of the Exchange Act, expressly electing not to be governed by §§ 48-103-205 and 48-103-206;

(4) Sections 48-103-205 and 48-103-206 shall not apply to any business combination of a resident domestic corporation with, or proposed by or on behalf of, an interested shareholder of such corporation who became an interested shareholder inadvertently, if such interested shareholder:

(A) As soon as practicable divests itself of a sufficient amount of the voting stock of such resident domestic corporation so that it no longer is the beneficial owner, directly or indirectly, of ten percent (10%) or more of the voting power of the outstanding voting stock of such corporation; and

(B) Would not at any time within the five-year period preceding the announcement date with respect to such business combination have been an interested shareholder but for such inadvertent acquisition;

(5) Sections 48-103-205 and 48-103-206 shall not apply to a resident domestic corporation otherwise subject to this part if an amendment to the charter or bylaws of the resident domestic corporation is approved by a majority of the continuing shares, which amendment expressly provides that such resident domestic corporation shall not be subject to §§ 48-103-205 and 48-103-206, and such amendment further expressly provides that it is not to be effective until two (2) years after the vote of the continuing shares.



§ 48-103-208 - Actions for damages, injunctions, or other relief.

(a) Actions for damages or other relief, including an injunction, against any proposed business combination which is or would be in violation of this part, may be brought by one (1) or more of the following parties:

(1) The resident domestic corporation or any of its subsidiaries which are a party to such business combination;

(2) Any one (1) or more of the shareholders of the voting stock of such resident domestic corporation or any of its subsidiaries which are a party to such business combination who, individually or in the aggregate with other shareholders joining in such action, hold five percent (5%) or more of any class or series of the issued and outstanding voting stock of such resident domestic corporation (or any of its subsidiaries if a party to such business combination) which are not beneficially owned by the interested shareholder and the affiliates and associates of such interested shareholder as of the time the action is instituted; or

(3) By the attorney general and reporter.

(b) No action alleging a violation of this part may be instituted more than one (1) year after the consummation date for the business combination which is allegedly in violation of this part.

(c) No bond or other security shall be required as a condition for the issuance of any restraining order or other injunctive relief ordered by any court of competent jurisdiction in connection with any action brought to enforce this part.

(d) Actions may be brought in any court of competent jurisdiction for violations of this part in the same manner as any other civil action.



§ 48-103-209 - Severability -- Construction with other laws.

(a) If any clause, sentence, subparagraph, paragraph, subsection, section, article or other portion of this part or the application thereof to any person or circumstances shall be held invalid, such holding shall not affect, impair or invalidate the remainder of this part or the application of such portion held invalid to any other person or circumstances, but shall be confined in its operation to the clause, sentence, subparagraph, paragraph, subsection, section, article or other portion thereof directly involved in such holding or to the person or circumstances therein involved.

(b) If any provision of this part is inconsistent with, in conflict with, or contrary to any other provision of Tennessee law, such provision of this part shall prevail over such other provision and such other provision shall be deemed to be amended, superseded or repealed to the extent of such inconsistency or conflict.






Part 3 - Tennessee Control Share Acquisition Act

§ 48-103-301 - Short title.

This part shall be known and may be cited as the "Tennessee Control Share Acquisition Act."



§ 48-103-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Associate," when used to indicate a relationship with any person means:

(A) A person that directly or indirectly controls, or is controlled by, or is under common control with, the person specified or who is or intends to act jointly or in concert with such specified person;

(B) Any corporation or organization of which such person is an officer, director or partner or which corporation or organization is, directly or indirectly, the beneficial owner of ten percent (10%) or more of any class of equity securities of such person;

(C) Any trust or other estate in which such person has a beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity; and

(D) Any parent, child, sibling, in-law (mother, father, sons and daughters), of such person, or any relative of such person who has the same residence as such person;

(2) "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management or policies of a person whether through the ownership of voting securities, by contract or otherwise;

(3) (A) "Control share acquisition" means the acquisition, directly or indirectly, by any person of ownership of, or the power to direct the exercise of voting power with respect to, issued and outstanding control shares. All shares acquired within ninety (90) days and all shares acquired pursuant to a plan to make a control share acquisition shall be deemed to have been acquired in the same acquisition for purposes of this subdivision (3);

(B) "Control share acquisition" does not include:

(i) Shares acquired for the benefit of others by a person acting in the ordinary course of business, in good faith and not for the purpose of circumventing this part, to the extent that such person may not exercise or direct the exercise of the voting power of such shares except upon the instruction of others;

(ii) Shares or shares issuable upon conversion, exchange or exercise of securities convertible into or exchangeable or exercisable for shares acquired:

(a) Before the date on which the issuing corporation becomes subject to this part;

(b) Pursuant to a contract existing before the date on which the issuing corporation becomes subject to this part;

(c) Pursuant to the laws of descent and distribution;

(d) Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing this section;

(e) Pursuant to a merger or share exchange effected in compliance with chapter 21 of this title if the issuing public corporation is a party to the agreement of merger or consolidation;

(iii) Shares with respect to which voting rights are held pursuant to a revocable proxy conferring the right to vote on any matter, including a vote of shareholders under § 48-103-307, or pursuant to written consent; or

(iv) Any acquisition described in subdivision (3)(C);

(C) Unless the acquisition, when added to the shares previously held by the acquiring person would entitle the acquiring person to exercise or direct the exercise of voting power in a range in excess of a range of voting power previously authorized pursuant to § 48-103-307 or subdivision (3)(B)(ii) the acquisition of shares, or of securities convertible into shares, does not constitute a control share acquisition if the acquisition is made:

(i) By or from a person whose voting rights previously were authorized by the shareholders of the corporation in compliance with this part;

(ii) By or from a person whose acquisition of shares of the corporation would have constituted a control share acquisition but for the application of any of the exceptions set forth in subdivision (3)(B)(ii); or

(iii) By a person who acquires any of the shares that were previously transferred pursuant to subdivision (3)(B)(ii);

(4) "Control shares" means shares which, but for this part, would have voting power with respect to shares of a corporation that, when added to all other shares of the corporation owned by a person or with respect to which that person may exercise or direct the exercise of voting power, except by virtue of a revocable proxy or written consent, would entitle that person, immediately upon acquisition of the shares, to exercise or direct the exercise of voting power of the corporation in the election of directors within any of the following ranges of voting power:

(A) One fifth (1/5) or more but less than one third (1/3) of all voting power;

(B) One third (1/3) or more but less than a majority of all voting power; or

(C) A majority or more of all voting power;

provided, that "control shares" includes such shares only to the extent to which their acquisition causes the acquiring person to exceed any threshold of voting power set forth above for which approval has not been obtained previously pursuant to § 48-103-307;

(5) "Corporation" means a corporation organized under the laws of Tennessee which has become subject to this part pursuant to § 48-103-310 and which has:

(A) One hundred (100) or more shareholders;

(B) Its principal place of business, its principal office, or substantial assets within Tennessee; and

(C) Either:

(i) More than ten percent (10%) of its shareholders resident in Tennessee;

(ii) More than ten percent (10%) of its shares owned by shareholders resident in Tennessee; or

(iii) Ten thousand (10,000) or more shareholders resident in Tennessee;

(6) "Interested shares" means the shares of a corporation which are owned, or with respect to which an irrevocable proxy is held, by:

(A) An acquiring person;

(B) Any officer of the corporation; or

(C) Any employee of the corporation who is also a director of the corporation; and

(7) "Person" means any individual, corporation, partnership, unincorporated association or other entity and any "associate" (as defined in subdivision (1)) of such individual or entity.



§ 48-103-303 - Voting rights generally.

Control shares of a corporation that are acquired in a control share acquisition shall have only such voting rights as shall be conferred pursuant to § 48-103-307.



§ 48-103-304 - Control share acquisition statement.

Any person who has made a control share acquisition or who holds of record ten percent (10%) or more of the outstanding shares of the corporation and who announces a good faith intention to make a control share acquisition may deliver to the corporation personally or by registered mail at its principal place of business and at its registered office in this state, a control share acquisition statement which shall contain the following:

(1) The identity of the acquiring person and any associate of the acquiring person;

(2) A statement that it is being made and delivered pursuant to the Tennessee Control Share Acquisition Act;

(3) If the acquiring person is not a resident of this state, an agreement that the acquiring person may be served with process in this state in any proceeding arising out of or relating to the control share acquisition and irrevocably appointing the secretary of state as its agent to accept service of process in any such proceeding, specifying the address to which a copy of such process shall be mailed by the secretary of state;

(4) The number and class or series of shares of the corporation owned, directly or indirectly, by the acquiring person and each associate of the acquiring person prior to the control share acquisition;

(5) The number and class or series of shares acquired or proposed to be acquired pursuant to the control share acquisition and the range of voting power within which the control share acquisition is or, if consummated, would be, as such ranges are defined in § 48-103-302(4); and

(6) A description of the terms and conditions of the proposed or completed control share acquisition including, but not limited to, the prices paid by the acquiring person in a control share acquisition, the dates upon which the shares were acquired, and if the control share acquisition has not taken place, a statement by the acquiring person with respect to the acquiring person's financial capacity to consummate the proposed control share acquisition together with a concise description of the material facts upon which the statement is based.



§ 48-103-305 - Meeting to consider control share voting rights.

(a) (1) If the acquiring person so demands contemporaneously with the delivery of a control share acquisition statement, the board of directors of the corporation, within twenty (20) days of the receipt of the demand, shall call a special meeting of shareholders for the purpose of considering the voting rights to be accorded the control shares acquired or to be acquired in the control share acquisition. The demand will not be effective unless accompanied by an undertaking to pay the corporation's reasonable expenses in connection with noticing and holding the special meeting, which expenses shall not include any expenses of the corporation in opposing a resolution to accord voting rights to the acquiring person.

(2) Promptly after the board has called the special meeting, the corporation shall give written notice of the special meeting to shareholders. Such notice shall be given not less than twenty (20) days before the date of the special meeting.

(3) Unless the acquiring person and the corporation shall agree in writing to a later date, the special meeting shall be held not more than fifty (50) days after the receipt by the corporation of the demand. If the acquiring person so requests in the demand, the special meeting will be held no sooner than thirty (30) days after receipt by the corporation of the demand.

(b) If no demand respecting a special meeting of the corporation's shareholders is made in accordance with subsection (a), consideration of the voting rights to be accorded the shares acquired or to be acquired in the control share acquisition shall be presented at the next annual or special meeting of the corporation's shareholders as to which notice has not been given prior to the receipt by the corporation of the control share acquisition statement.



§ 48-103-306 - Notice of meeting.

The notice to the corporation's shareholders of any annual or special meeting at which the voting rights to be accorded shares acquired or to be acquired in a control share acquisition shall be directed to all shareholders of record of the corporation as of the record date set for such meeting, whether or not such shareholders shall be entitled to vote at such meeting, and shall include or be accompanied by a copy of the acquiring person's control share acquisition statement received by the corporation pursuant to this part.



§ 48-103-307 - Shareholder approval of voting rights.

Control shares acquired in a control share acquisition shall have the same voting rights as all other shares of the same class or series only if approved by resolution of the corporation's shareholders at an annual or special meeting convened pursuant to § 48-103-306. Such resolution must be approved at such meeting by the holders of a majority of all of the shares entitled to vote generally with respect to the election of directors except interested shares, which shall not be entitled to vote with respect to such resolution. If no such resolution is approved, such shares shall regain their voting rights upon transfer to another person unless such transfer constitutes a control share acquisition by the aquistor, in which case the voting rights of such shares shall be subject to the provisions hereof. Sections 48-17-104 and 48-17-208 shall not apply to the shareholder approval contemplated by this part.



§ 48-103-308 - Redemption of control shares.

(a) Notwithstanding §§ 48-16-101 and 48-16-102, but subject to §§ 48-16-302 and 48-16-401, charter or bylaw provisions effective prior to the occurrence of a control share acquisition may authorize the redemption, at the option of the corporation, of all but not less than all control shares acquired in a control share acquisition, at any time during the period ending sixty (60) days after the last acquisition of control shares by an acquiring person, from the acquiring person for the fair value of such shares if:

(1) No control acquisition statement has been filed; or

(2) A control acquisition statement has been filed and the shares are not accorded voting rights by the shareholders pursuant to § 48-103-307.

(b) For purposes of this section, fair value shall be determined as of the effective date of the vote of the shareholders denying voting rights to the acquiring person if a control acquisition statement is filed or, if no control acquisition statement is filed, as of the date of the last acquisition of control shares by the acquiring person in a control share acquisition. Such value shall be determined without regard to the effect of the denial of voting rights hereunder.



§ 48-103-309 - Appraisal of shares of dissenting shareholders.

(a) (1) A charter or bylaw provision effective prior to the occurrence of a control share acquisition may provide that, in the event control shares acquired in a control share acquisition are accorded voting rights and the acquiring person has acquired control shares that confer upon such person a majority or more of all voting power entitled to vote generally with respect to the election of directors, all shareholders of record of the corporation, other than the acquiring person, who have not voted in favor of granting such voting rights to the acquiring person shall be entitled to an appraisal of the fair value of their shares in accordance with chapter 23 of this title.

(2) For purposes of this section, fair value shall be determined as of the date of the approval of voting rights by the shareholders and in accordance with chapter 23 of this title which shall apply as nearly as practicable except that:

(A) Dissenting shareholders shall be provided with copies of all valuations, projections and estimates of the value of the corporation in the possession, custody, or control of the acquiring person or such acquiring person's associates or advisors; and

(B) Fair value includes consideration of the valuations, future events or transactions bearing upon the corporation's value to the acquiring shareholder as described in any valuations, projections or estimates made by or on behalf of the acquiring person or the acquiring person's associates.

(b) The corporation, not less than twenty (20) days prior to the meeting convened pursuant to § 48-103-306, shall notify each of its shareholders that appraisal rights may be available for any or all shares of the corporation, and shall include in such notice a copy of this section and an accurate summary of chapter 13 of this title.

(c) Each shareholder electing to demand the appraisal of the shareholder's shares shall deliver to the corporation, before the taking of the vote described in § 48-103-307, a written demand for appraisal of the shareholder's shares. A proxy or vote against the voting rights of an acquiring person shall not constitute such a demand. A shareholder electing to take such action must do so by a separate written demand as herein provided.

(d) Within ten (10) days after any vote in favor of a resolution granting voting rights to an acquiring person, the corporation shall notify each shareholder who has complied with this subsection (d) that the resolution has been adopted.

(e) The corporation shall deliver to the acquiring person, within five (5) days of the taking of the vote under § 48-103-307, a statement setting forth the aggregate number of shares not voted in favor of the resolution and with respect to which demands for appraisal have been received and the aggregate number of holders of such shares.



§ 48-103-310 - Applicability.

(a) This part shall be applicable to any corporation as defined in § 48-103-302 whose charter or bylaws contain an express declaration that control share acquisitions respecting the shares of the corporation are governed by and subject to this part.

(b) Sections 48-103-308 and 48-103-309, or either of them, shall apply to such corporation only if the charter or bylaw declaration under subsection (a) explicitly so provides.



§ 48-103-311 - Actions for violations of part.

Actions may be brought in any court of competent jurisdiction for violations of this part, in the same manner as any other civil action, by the corporation, the interested shareholder, by the other shareholders of issued and outstanding voting stock of the corporation, or by the attorney general and reporter.



§ 48-103-312 - Severability -- Construction with other laws.

(a) If any clause, sentence, subparagraph, paragraph, subsection, section, article or other portion of this part, or the application thereof to any person or circumstances, shall be held invalid, such holding shall not affect, impair or invalidate the remainder of this part or the application of such portion held invalid to any other person or circumstances, but shall be confined in its operation to the clause, sentence, subparagraph, paragraph, subsection, section, article or other portion thereof directly involved in such holding or to the person or circumstances therein involved.

(b) If any provision of this part is inconsistent with, in conflict with, or contrary to any other provision of Tennessee law, such provision of this part shall prevail over such other provision, and such other provision shall be deemed to be amended, superseded or repealed to the extent of such inconsistency or conflict.






Part 4 - Tennessee Authorized Corporation Protection Act

§ 48-103-401 - Short title.

This part shall be known and may be cited as the "Tennessee Authorized Corporation Protection Act."



§ 48-103-402 - Public policy.

The general assembly hereby finds and declares the following to be the public policy of this state:

(1) "Authorized corporations," as defined in § 48-103-403, have a substantial presence in Tennessee and, through their ongoing business operations in Tennessee, represent and affect a variety of constituencies, including shareholders, employees, customers, suppliers and local communities and their economies, whose welfare is vital to this state's interest;

(2) Takeovers of such authorized corporations can harm the economy of this state by weakening corporate performance and causing unemployment, plant closings, reduced charitable donations, declining population base, reduced income to fee-supported local government services, reduced tax base and reduced income to other businesses;

(3) The state has a substantial and legitimate interest in providing to these authorized corporations the benefits of the Tennessee Business Combination Act, compiled in part 2 of this chapter, and the Tennessee Control Share Acquisition Act, compiled in part 3 of this chapter, which promote and encourage long-term growth and stability of such authorized corporations;



§ 48-103-403 - "Authorized corporation" defined.

"Authorized corporation" means a foreign corporation which is required to obtain a certificate of authority from the Tennessee secretary of state and which meets two (2) or more of the following tests:

(1) The corporation has its principal place of business located in this state;

(2) The corporation has the principal office or offices or place or places of business of significant subsidiaries, representing in the aggregate not less than twenty (20%) of such corporation's consolidated net sales, located in this state;

(3) A majority of such corporation's fixed assets, including those of any subsidiary, located in the United States, as valued by reference to the balance sheet at the end of its most recent fiscal year, are located in this state;

(4) More than ten percent (10%) of the beneficial owners of the voting stock or more than ten percent (10%) of such corporation's shares of voting stock are beneficially owned by residents of this state;

(5) The corporation, including any significant subsidiary, employs more than two hundred fifty (250) individuals in this state or has a combined annual payroll paid to residents of this state which is in excess of five million dollars ($5,000,000);

(6) The corporation, including any significant subsidiary, produces goods and/or services in this state which result in annual gross receipts in excess of ten million dollars ($10,000,000);

(7) The corporation, including any significant subsidiary, has physical assets and/or deposits, including those of any subsidiary, located within this state which exceed ten million dollars ($10,000,000) in value.



§ 48-103-404 - Applicability of certain provisions concerning business combinations and control share acquisitions.

(a) Sections 48-103-203 -- 48-103-209 shall apply to an authorized corporation to the same extent as such provisions apply to a "resident domestic corporation," as defined therein; provided, that the board of directors or shareholders of such foreign corporation have adopted a bylaw or charter provision specifying that the authorized corporation shall be subject to this subsection (a).

(b) Sections 48-103-304 and 48-103-311 shall apply to an authorized corporation to the same extent as such provisions apply to a "corporation," as defined therein; provided, that the board of directors or shareholders of such authorized corporation have adopted a bylaw or charter provision specifying that such authorized corporation shall be subject to this subsection (b).



§ 48-103-405 - Construction with laws of other jurisdictions.

If any jurisdiction under the laws of which an authorized corporation is organized adopts any laws containing provisions that are expressly inconsistent with this part as applicable to such authorized corporation, this part shall be inapplicable to such authorized corporation to the extent necessary to resolve such inconsistency.



§ 48-103-406 - Severability.

If any provision or clause of this part or application thereof to any corporation, person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this part which can be given effect without the invalid provision or application, and to this end this part is declared to be severable.






Part 5 - Greenmail Act

§ 48-103-501 - Short title -- Applicability.

(a) This part shall be known and may be cited as the "Tennessee Greenmail Act."

(b) The requirements of this part shall be applicable to any corporation chartered under the laws of Tennessee which has a class of voting stock registered or traded on a national securities exchange or registered with the securities and exchange commission pursuant to § 12(g) of the Securities Exchange Act of 1934, codified in 15 U.S.C. § 781(g),as amended.



§ 48-103-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Associate," when used to indicate a relationship with any person, means:

(A) A person that, directly or indirectly, controls, or is controlled by, or is under common control with, the person specified or who is or intends to act jointly or in concert with such specified person;

(B) Any corporation or organization of which such person is an officer, director or partner or which corporation or organization is, directly or indirectly, the beneficial owner of ten percent (10%) or more of any class of equity securities of such person;

(C) Any trust or other estate in which such person has a beneficial interest or as to such person serves as trustee or in a similar fiduciary capacity; and

(D) Any parent, child, sibling, in-law (mother, father, sons and daughters), of such person, or any relative of such person who has the same residence as such person;

(2) "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management or policies of a person whether through the ownership of voting securities, by contract or otherwise;

(3) "Person" means any individual, corporation, partnership, unincorporated association or other entity and any "associate" (as defined in subdivision (1)) of such individual or entity; and

(4) "Subsidiary" means any corporation in which a majority of the shares entitled to vote are owned or controlled, directly or indirectly, by a corporation subject to this part.



§ 48-103-503 - Corporation's purchase of own shares at price above market value.

(a) It is unlawful for any corporation subject to this part, including any subsidiary of such corporation, to purchase, directly or indirectly, any of its shares at a price above the market value of such shares from any person who holds more than three percent (3%) of the class of the securities to be purchased if such person has held such shares for less than two (2) years, unless such purchase has been approved by the affirmative vote of a majority of the outstanding shares of each class of voting stock issued by such corporation or the corporation makes an offer, of at least equal value per share, to all holders of shares of such class.

(b) For the purposes of this section, the market value of such shares shall be the average of the highest and lowest closing market price for such shares during the thirty (30) trading days preceding the purchase and sale of the shares subject to this section; provided, that if the seller of such shares has commenced a tender offer or has announced an intention to seek control of the corporation, such market price shall be based upon the average of the highest and lowest closing price for such shares during the thirty (30) trading days preceding the commencement of such tender offer or the making of such announcement.



§ 48-103-504 - Action against seller -- Attorney's fees.

(a) Any person who sells securities to a corporation or any subsidiary of such corporation in violation of this part shall be liable to the corporation for damages equal to two (2) times the amount by which the aggregate sum paid for the purchase of such shares exceeds the maximum amount otherwise permitted to be paid for such shares under this part; provided, that a civil action is instituted for the recovery thereof in a court of competent jurisdiction within two (2) years of such sale.

(b) Reasonable attorneys' fees may be granted, at the discretion of the court, to the prevailing party in any civil action instituted under this section if the court finds that the action was either instituted without good faith or that the sale of securities was undertaken with intentional or reckless indifference to the requirements of this part.



§ 48-103-505 - Severability -- Construction with other laws.

(a) If any clause, sentence, subparagraph, paragraph, subsection, section, article or other portion of this part or the application thereof to any person or circumstances shall be held invalid, such holding shall not affect, impair or invalidate the remainder of this part or parts 2-4 of this chapter or the application of such portion held invalid to any other person or circumstances, but shall be confined in its operation to the clause, sentence, subparagraph, paragraph, subsection, section, article or other portion thereof directly involved in such holding or to the person or circumstances therein involved.

(b) If any provision of this part is inconsistent with, in conflict with, or contrary to any other provision of Tennessee law, such provision of this part shall prevail over such other provision and such other provision shall be deemed to be amended, superseded or repealed to the extent of such inconsistency or conflict.












Limited Liability Companies

Chapter 201 - General Provisions

§ 48-201-101 - Short title.

Chapters 201-248 of this title shall be known and may be cited as the "Tennessee Limited Liability Company Act."



§ 48-201-102 - Reservation of power to amend or repeal.

The general assembly has the power to amend or repeal all or part of chapters 201-248 of this title at any time and all domestic and foreign LLCs subject to chapters 201-248 of this title shall be governed by the amendment or repeal.



§ 48-201-103 - Applicability.

Chapters 201-248 of this title apply to every LLC for profit now existing or hereafter formed, and to the outstanding and future interests in such LLCs; provided, that if there are other specific statutory provisions which govern the formation of, impose restrictions or requirements on, confer special powers, privileges or authorities on, or fix special procedures or methods for, special categories of LLCs, then to the extent such provisions are inconsistent with or different from chapters 201-248 of this title, such provisions shall prevail.






Chapter 202 - Definitions and Notice

§ 48-202-101 - Limited liability company definitions.

As used in chapters 201-248 of this title, unless the context otherwise requires:

(1) "Affiliate" of a specific person means a person that directly, or indirectly through one (1) or more intermediaries, controls, or is controlled by, or is under common control with, the person specified;

(2) "Articles" or "articles of organization" means in the case of an LLC organized under chapters 201-248 of this title, articles of organization, articles of amendment, articles of correction, certificates of merger, and all similar documents required to be filed with any of the foregoing as part of the formation and continuation of an LLC. In the case of a foreign limited liability company, "articles" or "articles of incorporation" includes all documents serving a similar function required to be filed with the secretary of state or other state office of the LLC's jurisdiction of organization;

(3) "Articles of conversion" means the form of articles provided for in chapter 204 of this title creating a new LLC and evidencing the conversion of an existing partnership or corporation to the new LLC which shall have all of the assets and liabilities of the former partnership;

(4) "Board" or "board of governors" means the board of governors of an LLC electing to be board-managed or, in the case of a foreign limited liability company, its equivalent;

(5) "Board-managed" means an LLC organized pursuant to this title that elected pursuant to § 48-205-101(5), to be governed by a board of governors;

(6) "Business" includes every trade, occupation, profession, investment activity and other lawful purpose for gain or the preservation of assets whether or not carried on for profits;

(7) "Class," when used with reference to membership interests, means a category of membership interests that differs in one (1) or more rights or preferences from another category of membership interests of the LLC;

(8) "Confirmation of good standing" means confirmation by the commissioner of revenue issued through electronic communication to the secretary of state or a certificate of tax clearance that at the time such confirmation is issued an LLC or a foreign LLC is current on all taxes and penalties to the satisfaction of the commissioner;

(9) "Contribution agreement" means a binding agreement between a person and an LLC under which:

(A) The person has an obligation to make a contribution to the LLC in the future; and

(B) The LLC agrees that, if the person makes the specified contribution at the time and in the manner specified for the contribution in the future, the LLC will accept the contribution, and reflect the contribution in the required records;

(10) "Contribution allowance agreement" means an agreement between a person and an LLC, under which:

(A) The person has the right, but not the obligation, to make a contribution to the LLC in the future; and

(B) The LLC agrees that, if the person makes the specified contribution at the time and in the manner specified for the contribution in the future, the LLC will accept the contribution, and reflect the contribution in the required records;

(11) "Corporation" or "domestic corporation" means a corporation for profit, which is not a foreign corporation, incorporated under or subject to the Tennessee Business Corporation Act, compiled in chapters 11-27 of this title, as amended;

(12) "Court" includes every court and judge having jurisdiction in the case;

(13) "Dissolution" means that the LLC has incurred an event under § 48-245-101;

(14) "Dissolution avoidance consent" means the consent to continue the existence and business of the LLC without dissolution, which consent is given as provided in § 48-245-101(b) by the members whose membership has not terminated or as otherwise allowed by this chapter and which consent is given after the occurrence of any event that otherwise dissolves the LLC;

(15) "Distribution" means a direct or indirect transfer of money or other property (except its own membership interests) with or without consideration, or an incurrence or issuance of indebtedness, (whether directly or indirectly, including through a guaranty) by an LLC to or for the benefit of any of its members in respect of membership interests. A distribution may be in the form of an interim distribution or a liquidation distribution; a purchase, redemption, or other acquisition of its membership interests; a distribution of indebtedness (which includes the incurrence of indebtedness, whether directly or indirectly, including through a guaranty, for the benefit of the members) or otherwise;

(16) "Entity" includes the following, whether foreign or domestic: LLCs; corporations; not-for-profit corporations; profit and not-for-profit unincorporated associations; business trusts; estates; general partnerships, limited partnerships, registered or unregistered limited liability partnerships or similar organizations; trusts; joint ventures; and two (2) or more persons having a joint or common economic interest; and also includes local, municipal, state, United States, and foreign governments;

(17) "Financial rights" means a member's rights to:

(A) Share in profits and losses as provided in § 48-220-101;

(B) Share in distributions as provided in § 48-236-101;

(C) Receive interim distributions as provided in § 48-236-102; and

(D) Receive liquidation distributions as provided in § 48-245-1101;

(18) "Foreign corporation" means a corporation for profit incorporated under a law other than the laws of this state;

(19) "Foreign LLC" means an entity that is:

(A) Not incorporated;

(B) Organized under laws of a jurisdiction other than the laws of this jurisdiction, or under the laws of any foreign country;

(C) Organized under a statute which affords to each of its members limited liability with respect to some or all of the obligations and liabilities of the entity; and

(D) Is not required to be registered or organized under any statute of this state other than chapters 201-248 of this title;

(20) "Governance rights" means a right to vote on one (1) or more matters and all a member's rights as a member in the LLC other than financial rights and the right to assign financial rights;

(21) "Governing body" means the board of governors in the case of a board-managed LLC, the members in the case of a member-managed LLC, and the board of directors in the case of a corporation;

(22) "Governor" means a natural person or entity serving on the board of governors of a board-managed LLC;

(23) "Limited liability company" or "LLC" means a limited liability company, organized under chapters 201-248 of this title;

(24) "Majority vote" means with respect to a vote of the members, if voting on a per capita basis, a majority in number of the members entitled to vote on a specific matter, or if the voting is determined otherwise, a majority of the voting interest (which may be expressed as a percentage) entitled to vote on a specific matter, and with respect to a vote of the governors, a majority in number of the governors entitled to vote on a specific matter;

(25) "Manager" means a person elected, appointed, or otherwise designated as a manager by the governing body, and any other person considered elected as a manager pursuant to § 48-241-106;

(26) "Member" means a person reflected in the required records of an LLC as the owner of some governance rights of a membership interest of the LLC. With respect to a foreign LLC, "member" means an individual or entity recognized under the laws of the jurisdiction of organization of the foreign LLC as an owner of a governance interest (or its equivalence) in the foreign LLC;

(27) "Member-managed" means an LLC organized pursuant to this title that has elected pursuant to § 48-205-101(5) to be governed by its members, without a board of governors;

(28) "Membership interest" means a member's interest in an LLC consisting of a member's financial rights, a member's right to assign financial rights as provided in § 48-218-101, a member's governance rights, and a member's right to assign governance rights as provided in § 48-218-102. If a member has assigned some or all of its financial rights, then, with respect to that member, "membership interest" means the member's governance rights, the member's right to assign governance rights, any remaining financial rights of the member, and the member's right to assign any remaining financial rights;

(29) "Notice" under this title has the meaning given it in § 48-202-102;

(30) "Operating agreement" means a written agreement described in § 48-206-101 among the members concerning the LLC;

(31) "Owners" means members in the case of an LLC, shareholders in the case of a corporation, partners in the case of general or limited partnerships and the equivalent with respect to other entities;

(32) "Ownership interests" means membership interests in the case of an LLC, shares in the case of a corporation, partnership interests in the case of general or limited partnerships and the equivalent with respect to other entities;

(33) "Person" includes individual and entity;

(34) "Principal executive office" means an office, in or out of this state, where the principal office of the chief manager of the LLC or foreign LLC is located. If the LLC has no chief manager, "principal executive office" means the registered office of the LLC;

(35) "Proceeding" includes civil suit and criminal, administrative, and investigatory action;

(36) "Professional limited liability company" or "professional LLC" or "PLLC" has the meaning given in § 48-248-102(6);

(37) "Registered office" means the place in this state designated in the articles as the registered office of the LLC;

(38) "Representative" means a governor, manager, employee or other agent of a foreign LLC;

(39) "Required records" are those records required to be maintained under § 48-228-101;

(40) "Secretary of state" means the person who holds the office of secretary of state of Tennessee. A filing with the secretary of state occurs by a proper filing with the office of the secretary of state. An action required by the secretary of state may be performed by employees or agents of the office of the secretary of state;

(41) "Series" means a category of membership interests, within a class of membership interests, that have some of the same rights and preferences as other membership interests within the same class, but that differ in one (1) or more rights and preferences from another category of membership interests within that class;

(42) "Surviving entity" or "resulting entity" means the entity resulting from a merger;

(43) "Tax clearance for termination or withdrawal" means confirmation by the commissioner of revenue issued through electronic communication to the secretary of state or a certificate of tax clearance that an LLC or a foreign LLC has filed all applicable reports, including, but not limited to, a final report, and has paid all fees, penalties and taxes as required by the revenue laws of this state;

(44) "Termination" means the end of an LLC's existence as a legal entity and occurs when the articles of termination are filed with the secretary of state under § 48-245-701 or is considered filed with the secretary of state under § 48-244-103 or § 48-244-104(b); and

(45) "Written action" means a written document signed by those persons required to take the action described.



§ 48-202-102 - Notice.

(a) General. Notice under chapters 201-248 of this title shall be in writing except that oral notice is effective if it is reasonable under the circumstances and not prohibited by the articles or operating agreement.

(b) Methods of Notice. Notice may be communicated in person; by telephone, telegraph, teletype, or other form of wire or wireless communication; or by mail or private carrier. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published; or by radio, television, or other form of public broadcast communication.

(c) Effectiveness of Notice to Members by Mail. Written notice by a domestic LLC to its members, if in a comprehensible form, is effective when mailed, if mailed postpaid and correctly addressed to the member's address shown in the LLC's current record of members.

(d) Notice to LLC. Written notice to a domestic or foreign LLC (authorized to transact business in this state) may be addressed to its registered agent at its registered office or to the LLC or its secretary at its principal office (or to a designated mailing address such as a post office box if the United States postal service does not deliver to the principal office) shown in its most recent annual report or, in the case of a foreign LLC that has not yet delivered an annual report, in its application for a certificate of authority.

(e) General Effectiveness of Notice. Except as provided in subsection (c), written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) When received;

(2) Five (5) days after its deposit in the United States mail, if mailed correctly addressed and with first class postage affixed thereon;

(3) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee; or

(4) Twenty (20) days after its deposit in the United States mail, as evidenced by the postmark if mailed correctly addressed, and with other than first class, registered or certified postage affixed.

(f) Oral notice is effective when communicated if communicated in a comprehensible manner.

(g) If chapters 201-248 of this title prescribe notice requirements for particular circumstances, those requirements govern. If the articles or operating agreement prescribe notice requirements, not inconsistent with this section or other provisions of chapters 201-248 of this title, those requirements govern.






Chapter 203 - Formation

§ 48-203-101 - Purposes.

(a) Any Lawful Purpose. Every LLC organized under chapters 201-248 of this title has the purpose of engaging in any lawful business unless a more limited purpose is set forth in its articles.

(b) Regulation by Another Statute. An LLC engaging in a business that is subject to regulation under another statute of this state may organize under chapters 201-248 of this title only if permitted by, and subject to all limitations of, the other statute.



§ 48-203-102 - Organizers and formation.

(a) One (1) or more individuals may, acting as organizers, form an LLC, by filing with the secretary of state articles for the LLC which contain the information required by § 48-205-101 and admitting the initial members. Unless a delayed effective date is specified in the articles, the LLC is formed and its existence begins when the articles are filed with the secretary of state. Subject to subsection (c), if a delayed effective date is specified in the manner permitted by § 48-205-101(8), the LLC is formed and its existence begins at a future specific date or on the occurrence of a future specific event, neither one of which shall be or occur more than ninety (90) days from the initial filing of the articles.

(b) Immediate Effective Date. If the date of formation is the date of filing of the articles, the secretary of state's acceptance for filing of the articles is conclusive proof that the organizers satisfied all conditions precedent to formation except in a proceeding by the state to cancel or revoke the formation or existence of the LLC or to dissolve the LLC involuntarily.

(c) Deferred Effective Date. If the date of formation of the LLC is later than the date of filing of the initial articles with the secretary of state, the organizers or any member may, within thirty (30) days after the date of actual formation, file a certificate of formation which states that the LLC was formed and the date of formation. If a certificate of formation is not filed within one hundred twenty (120) days from the date of initial filing of the articles, the presumed effective date of the formation shall be on the ninetieth day following the date of filing of the articles. The presumption, however, can be rebutted.

(d) If the date of formation of the LLC is later than the date of filing of the initial articles with the secretary of state, the secretary of state's acceptance for filing of the certificate of formation is conclusive proof that the organizers satisfied all conditions precedent to formation except in a proceeding by the state to cancel or revoke the formation or existence of the LLC or to dissolve the LLC involuntarily.






Chapter 204 - Conversion of Partnership to an LLC

§ 48-204-101 - Conversion of a general partnership or limited partnership to an LLC.

(a) Conversion. A general or limited partnership organized in this state may be converted to an LLC pursuant to this section.

(b) Terms and Conditions. The terms and conditions of a conversion of a general or limited partnership to an LLC must, in the case of a general partnership, be approved by all the partners or by a number or percentage specified for conversion in the partnership agreement or, in the case of a limited partnership, by all of the partners, notwithstanding any provision to the contrary in the limited partnership agreement, unless such limited partnership was formed after December 31, 1993, and the original agreement of limited partnership provided for a conversion or a procedure of conversion of the limited partnership to an LLC without the consent of all partners, in which case the approval or procedure under the original limited partnership agreement shall be sufficient.

(c) Filing. After the conversion is approved under subsection (b), the general or limited partnership shall file articles of conversion with the office of the secretary of state which satisfy the requirements of § 48-205-101 and also shall include:

(1) A statement that the general or limited partnership was converted to a limited liability company from a general or limited partnership, as the case may be;

(2) The name and principal business address of the former general or limited partnership;

(3) In the case of a general partnership, the name of each of the partners, and in the case of a limited partnership, the name of each of the limited partnership's general partners;

(4) In the case of a general or limited partnership, a statement that the terms and conditions of the conversion have been approved by the unanimous vote of the partners or by the number or percentage specified for conversion in the partnership agreement;

(5) In the case of a limited partnership formed under Tennessee law prior to January 1, 1989, that has not elected to be governed by title 61, chapter 2, as amended, a statement indicating in which county register of deeds office the certificate of limited partnership and all amendments thereto were filed, including the date of the filings and the books and pages or other file reference numbers; and

(6) The number of members of the LLC at the date of conversion.

(d) Effective Date. In the case of a general partnership, the conversion takes effect when the articles of conversion are filed with the secretary of state or at any later date on or before ninety (90) days from filing of the articles of conversion if specified in such articles. The same presumptions that apply to the filing of the articles under chapter 203 of this title apply to the filing of the articles of conversion. In the case of a limited partnership, the filing of the articles of conversion with the office of the secretary of state, in compliance with this section, shall constitute and, for purposes of title 61, chapter 2, be deemed to be a certificate of cancellation of the limited partnership. In the case of a limited partnership formed under Tennessee law prior to January 1, 1989, that has not elected to be governed by title 61, chapter 2, as amended, a copy of the articles of conversion shall be filed in the register of deeds office in the county in which the certificate of limited partnership of the limited partnership was filed; provided, that the failure to make such filing shall not prevent the conversion from becoming effective as provided in this subsection (d). The register of deeds may charge five dollars ($5.00) plus fifty cents (50cent(s)) per page in excess of five (5) pages for such filing.

(e) Continuing Liability for Pre-LLC Liabilities. In the case of a general partnership, a partner, or in the case of a limited partnership, a general partner who becomes a member of an LLC as a result of the conversion, remains liable as a general partner for all obligations and liabilities incurred by the general partnership or limited partnership before the conversion takes effect. The former general partner's liability for all other obligations and liabilities of the LLC incurred after the conversion takes effect is that of a member as provided in chapters 201-248 of this title.

(f) Amendment of Articles of Conversion. Articles of conversion shall be amended in the same manner as articles of organization.



§ 48-204-102 - Effect of conversion.

(a) A general or limited partnership that has been converted pursuant to § 48-204-101 shall be deemed for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) All property owned by the converting general or limited partnership remains vested in the converted entity;

(2) All obligations of the converting general or limited partnership continue as obligations of the converted entity; and

(3) An action or proceeding pending against the converting general or limited partnership may be continued as if the conversion had not occurred.

(c) The converting general or limited partnership shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and such conversion shall not be deemed to constitute a dissolution of such general or limited partnership.

(d) The partnership interests of the partners in the converting partnership, including interests in capital accounts, profits, losses and distributions, unless otherwise agreed to by the unanimous consent of all partners or such other number or percentage as provided in the partnership agreement, shall become the membership interests of the members in the converted entity, unless the articles of conversion or the operating agreement otherwise provide.



§ 48-204-103 - Conversion to a professional LLC.

A partnership which converts into a domestic LLC under this chapter may, if the membership and other requirements of chapter 248 of this title are met, be a PLLC.






Chapter 205 - Articles of Organization

§ 48-205-101 - Articles of organization.

The articles must set forth:

(1) A name for the LLC that satisfies the requirements of § 48-207-101;

(2) The street address and zip code of the initial registered office of the LLC, the county in which the office is located and the name of its initial registered agent at that office;

(3) The name and address of each organizer;

(4) If, pursuant to § 48-217-101(f), one (1) or more members are personally liable for all of the debts, obligations and liabilities of the LLC, the articles must set forth the information required in § 48-217-101(f);

(5) A statement as to whether the LLC will be board-managed or whether the LLC will be member-managed;

(6) The number of members at the date of the filing of the articles;

(7) If the LLC is board-managed, and dissolution events may be triggered by an action approved by the governors or a subset of the governors and/or that transfers of governance rights may be permitted only by consent of the governors or a subset of the governors, either of such provisions must be set forth in the articles or the articles must contain a statement that the operating agreement may so provide;

(8) If the existence of the LLC is to begin upon a future date or the happening of a specific event, the articles must state the future date or describe the happening of the specific event. In no event can the future date or the actual occurrence of the specific event be more than ninety (90) days from the proper filing of the articles in compliance with § 48-203-102;

(9) The street address and zip code of the principal executive office of the LLC and the county in which the office is located;

(10) If the LLC has the power to expel a member, a statement that such power exists;

(11) If the duration of the LLC is to be limited to a specific period of time or term of years, such limitation and the future date on which dissolution is to occur or the term of years shall be stated in the articles;

(12) The articles may contain provisions not inconsistent with law relating to the management of the business or the regulation of the affairs of the LLC;

(13) It is not necessary to set forth in the articles any of the LLC powers granted by chapters 201-248 of this title;

(14) If the members or parties (other than the LLC) to a contribution agreement or a contribution allowance agreement have preemptive rights, a statement that such rights exist;

(15) The articles may contain a grant of authority to one (1) or more members, managers or governors to execute instruments for the transfer of real property, and any restrictions and conditions with respect to such authority. In the event the articles name one (1) or more persons who are granted authority to execute instruments for the transfer of real property with any restrictions and conditions with respect to such authority so listed, such grant shall be conclusive in favor of a person who gives value without knowledge to the contrary. However, such designation, unless it expressly states that it is exclusive, shall not override § 48-238-103 or § 48-238-104; and

(16) If the LLC, while being formed under Tennessee law, is not to engage in business in Tennessee, a statement that the LLC is prohibited from engaging in business in Tennessee.






Chapter 206 - Operating Agreement

§ 48-206-101 - Operating agreement.

(a) Generally. Each board-managed LLC shall have an operating agreement. A member-managed LLC may, but need not, have an operating agreement. If an LLC has an operating agreement, the operating agreement must be in writing. Except for those matters required to be provided for in the articles under chapters 201-248 of this title, an operating agreement may contain any rules, regulations, or provisions regarding the management of the business of the LLC, the regulation of the affairs of the LLC, the governance of the LLC, the conduct of its business, and the rights and privileges of members (financial rights, governance rights and membership rights of members), to the extent that such provisions are not inconsistent with the laws of this state or the articles. The operating agreement shall contain a statement of all membership interests in the LLC, which shall include, but not be limited to, the following:

(1) The identity of all of the members and their membership interests and the identity of all persons or entities bound by a contribution agreement or the owner of a contribution allowance agreement and the membership interest that will be acquired upon the satisfaction of the terms of such agreement;

(2) The amount of cash and a description and statement of the agreed value of any other property or services contributed for each membership interest;

(3) The amount and value of any contributions which any member or potential member has agreed pursuant to a contribution agreement to contribute and the time or times at which or events on the happening of which any additional contributions agreed to be made by any member are to be made;

(4) The amount and value of any contributions which any member or potential member has the right pursuant to a contribution allowance agreement to contribute and the time or times at which or events on the happening of which such contribution must be made or the right lapses;

(5) Any right of a member to receive, or of the LLC to make, distributions to a member;

(6) The time or times at which or events on the happening of which the LLC shall be dissolved, to the extent that any such matters are not set forth in the articles and are not identical to the statutory events of § 48-245-101;

(7) Any other provisions that are required by the terms of chapters 201-248 of this title to be included in an operating agreement and any provisions which the members wish to state in the operating agreement.

(b) Writing Constituting Operating Agreement. The operating agreement may consist of one (1) or more written agreements or counterparts that are, by express statements, intended to constitute and be a part of the operating agreement.

(c) Binding Effect. Unless otherwise provided in the articles or in an operating agreement adopted or agreed to by all members and holders of binding contribution agreements, an operating agreement that has been adopted or agreed to by the required vote of the members and person or entity bound by a contribution agreement shall be binding on the LLC and its members, and any person or entity becoming a member or entering into a contribution agreement or a contribution allowance agreement and such person shall be deemed to have adopted and agreed to it.



§ 48-206-102 - Adoption and amendment of operating agreement.

(a) Adoption of Operating Agreement. Except as otherwise provided in the articles, an operating agreement must initially be agreed to by all members or the organizer or organizers. Any person becoming a member after an operating agreement has been adopted by the organizers or the members will be deemed to have agreed to the operating agreement.

(b) Amendment of Operating Agreement. Unless otherwise provided in the articles or the operating agreement, the amendment of the operating agreement shall require the vote of members necessary to amend the articles.

(c) Enforcement of Operating Agreement. (1) A court of equity may enforce an operating agreement by injunction or by such other equitable relief as the court in its discretion determines to be fair and appropriate in the circumstances.

(2) As an alternative to injunctive or other equitable relief, when § 48-245-801 is applicable, a court of equity may conduct or continue the dissolution and winding up of the LLC.

(3) Notwithstanding anything to the contrary, any agreement to give dissolution avoidance consent, whether or not contained in the articles, the operating agreement or other agreement entered into before the event of dissolution, is not specifically enforceable.






Chapter 207 - Name

§ 48-207-101 - LLC name.

(a) Name Requirements. An LLC name:

(1) Must contain the words "limited liability company," or the abbreviation "L.L.C." or "LLC," or words or abbreviations of like import in another language; provided, that they are written in roman characters or letters; and provided further, that, in the case of a foreign LLC, the name may contain, in lieu of the foregoing, the designations allowed by the jurisdiction in which the foreign LLC was formed or organized. An organization formed pursuant to chapter 248 of this title must contain the words or the abbreviation as required by § 48-248-301. Notwithstanding the foregoing, the name of an LLC or foreign LLC must not contain the word "corporation" or "incorporated" or an abbreviation of either or both these words; and

(2) May not contain language stating or implying that the LLC:

(A) Transacts or has the power to transact any business for which authorization in whatever form and however denominated is required under the laws of this state, unless the appropriate commission or officer has granted such authorization and certifies that fact in writing;

(B) Is organized as, affiliated with, or sponsored by, any fraternal, veterans', service, religious, charitable, or professional organization, unless that fact is certified in writing by the organization with which affiliation or sponsorship is claimed;

(C) Is an agency or instrumentality of, affiliated with or sponsored by the United States or any state thereof or a subdivision or agency thereof, unless such fact is certified in writing by the appropriate official of the United States or the state or subdivision or agency thereof; or

(D) Is organized for a purpose other than that permitted by § 48-203-101 and the LLC's articles.

(b) Name Must Be Distinguishable. Except as authorized by subsection (c), the name of a domestic LLC, and the name of a foreign LLC that is authorized to transact business in this state or is applying for a certificate of authority to transact business in this state, shall be distinguishable upon the records of the secretary of state from the respective names of or for every other entity, whether true, assumed, reserved or registered, to the extent the use or reservation of such names is evidenced by a filing with the secretary of state under applicable law.

(c) Nondistinguishable Name of Entity Under Common Control. A domestic or foreign LLC, or person acting on behalf of an LLC not yet formed, may apply to the secretary of state for authorization to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (b). The secretary of state shall authorize use of the indistinguishable name applied for, if:

(1) The person holding the right to use the previously filed name described in subsection (b) consents to the use in writing and submits an undertaking, in a form satisfactory to the secretary of state, to cancel its reservation of such name or change such name to a name that is distinguishable upon the records of the secretary of state from the name of the applicant;

(2) The applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state; or

(3) The person holding the right to use the previously filed name described in subsection (b) consents in writing to the use of such name by the applicant, and both the other person and the applicant consent in a form satisfactory to the secretary of state to use the same registered agent.

(d) Assumed Name. (1) An LLC or a foreign LLC authorized to transact business or applying for a certificate of authority to transact business may elect to adopt an assumed name that complies with the requirements of subsections (a)-(c), except that such name need not contain the designations contained in subdivision (a)(1).

(2) As used in chapters 201-248 of this title, "assumed name" means any name used by the LLC, other than the LLC's true name, except that the following shall not constitute the use of an assumed name:

(A) The identification by an LLC of its business with a trademark or service mark of which it is the owner or licensed user; and

(B) The use of a name of a division, not separately organized and not containing the words "limited liability company" or an abbreviation of such words; provided, that the LLC also clearly discloses its name.

(3) Before transacting any business in this state under an assumed name or names, the LLC shall, for each assumed name, pursuant to resolution by its governing body, execute and file in accordance with §§ 48-247-101 and 48-247-103, an application setting forth:

(A) The true LLC name;

(B) The state or country under the laws of which it is organized;

(C) That it intends to transact business under an assumed name; and

(D) The assumed name which it proposes to use.

(4) The right to use an assumed name shall be effective for five (5) years from the date of filing by the secretary of state. An LLC may reserve or use no more than five (5) assumed names during the same period.

(5) An LLC shall renew the right to use its assumed name or names, if any, within the two (2) months preceding the expiration of such right, for a period of five (5) years, by filing an application to renew each assumed name and paying the renewal fee as prescribed by § 48-247-103(a).

(e) Cancellation of Assumed Name. Any LLC or foreign LLC may, pursuant to resolution by its governing body, change or cancel any or all of its assumed names by executing and filing, in accordance with §§ 48-247-101 and 48-247-103, an application setting forth:

(1) The true LLC name;

(2) The state or country under the laws of which it is organized;

(3) That it intends to cease transacting business under an assumed name by changing or cancelling it;

(4) The assumed name to be changed from or cancelled; and

(5) If the assumed name is to be changed, the assumed LLC name which the LLC proposes to use.

(f) Upon the filing of an application to change an assumed name, the LLC shall have the right to use such assumed name for the period authorized by subsection (d).

(g) Cancellation of Assumed Name by Secretary of State. The right of a foreign or domestic LLC to use an assumed name shall be cancelled by the secretary of state if:

(1) The LLC fails to renew an assumed name;

(2) The LLC has filed an application to change or cancel an assumed name;

(3) A domestic LLC has been dissolved; or

(4) A foreign LLC has had its certificate of authority to transact business in this state revoked.

(h) Unfair Competition. Nothing in this section, or in § 48-207-102 or § 48-207-103 shall abrogate or limit the law as to unfair competition or unfair trade practice, or derogate from the common law, the principles of equity, or the statutes of this state or of the United States with respect to the right to acquire and protect trade names and trademarks.



§ 48-207-102 - Reserved name.

(a) Reserving a Name. A person may reserve the exclusive use of an LLC name, including an assumed name, by delivering an application to the secretary of state for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the LLC name applied for meets the requirements of § 48-207-101 and is available, the secretary of state shall reserve the name for the applicant's exclusive use for a four-month period. Upon the expiration of the four-month period, the same or any other party may apply to reserve the same name.

(b) Transfer of Reserved Name. The owner of a reserved LLC name, including an assumed name, may transfer the reservation to another person by delivering to the secretary of state a notice of the transfer signed by the owner that states the name and address of the transferee.

(c) Cancellation of Reserved Name. The reservation of a specific name may be cancelled by filing with the secretary of state a notice, executed by the applicant or transferee, specifying the name reservation to be cancelled and the name and address of the applicant or transferee.



§ 48-207-103 - Registered name.

(a) Registration of Name. A foreign LLC may register its name, or an assumed name under which it transacts business, or its name with any addition pursuant to § 48-207-101(a), if the name is distinguishable upon the records of the secretary of state as required by § 48-207-101(b).

(b) Process for Registration. A foreign LLC registers its name, or its assumed name, or its name with any addition pursuant to § 48-207-101(a), by delivering to the office of the secretary of state for filing an application:

(1) Setting forth its name, its assumed name, or its name with any addition pursuant to § 48-207-101(a), the state or country and date of its organization, and a brief description of the nature of the business in which it is engaged; and

(2) Accompanied by a certificate copy of existence (or a document of similar import) from the state or country of organization, which certificate shall bear a date of not more than one (1) month prior to the date the application is filed in this state.

(c) Effective Date of Registration. The name is registered for the applicant's exclusive use upon the effective date of the application and until the end of the calendar year in which such registration occurs.

(d) Renewal of Registered Name. A foreign LLC whose registration is effective may renew it for successive years by delivering to the office of the secretary of state for filing a renewal application, which complies with the requirements of subsection (b), between October 1 and December 31 of the preceding year. The renewal application renews the registration for the following calendar year.

(e) Use of Registered Name. A foreign LLC whose registration is effective may thereafter qualify as a foreign LLC under that name or consent in writing to the use of that name by an LLC thereafter organized under this title or by another foreign LLC thereafter authorized to transact business in this state. The registration terminates when the domestic LLC is organized or the foreign LLC qualifies or consents to the qualification of another foreign LLC under the registered name.






Chapter 208 - Registered Agent

§ 48-208-101 - Registered office and registered agent.

(a) Registered Office and Agent. Each foreign and domestic LLC must continuously maintain in this state:

(1) A registered office that may be the same as any of its places of business; and

(2) A registered agent, who may be: an individual who resides in this state, a domestic corporation, a not-for-profit domestic corporation, an LLC, or a foreign corporation, not-for-profit foreign corporation, or foreign LLC authorized to transact business in this state. The registered agent must maintain a business office that is identical with the registered office.

(b) New Registered Agent Required. If a registered agent resigns or is unable to perform such agent's duties, the foreign or domestic designating LLC shall promptly designate another registered agent to the end that it shall at all times have a registered agent in this state.



§ 48-208-102 - Change of registered office or registered agent.

(a) Change in Registered Office and/or Agent by LLC. A foreign or domestic LLC may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth:

(1) The name of the LLC;

(2) If the current registered office is to be changed, the street address of the new registered office and the zip code for such office and the county in which the office is located;

(3) If its current registered agent is to be changed, the name of its new registered agent; and

(4) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(b) Change in Registered Office by Registered Agent. If a registered agent changes the street address of such registered agent's business office, such registered agent may change the street address of the registered office of any LLC for which such registered agent is the registered agent by notifying the LLC in writing of the change and signing (either manually or in facsimile) and delivering to the secretary of state for filing a statement that complies with the requirements of subsection (a) and recites that the LLC has been notified of the change.



§ 48-208-103 - Resignation of registered agent.

(a) Resignation of Registered Agent. A registered agent of a foreign or domestic LLC may resign such agent's agency appointment by signing and filing with the secretary of state an original statement of resignation accompanied by such agent's certification that such agent has mailed a copy thereof to the principal office of the LLC by certified mail. The statement may include a statement that the registered office is also discontinued.

(b) Effective Date of Resignation. The agency appointment is terminated, and the registered office discontinued if so provided, on the date on which the statement is filed by the secretary of state.



§ 48-208-104 - Service on LLC.

(a) Agent for Service of Process. A foreign or domestic LLC's registered agent is the LLC's agent for service of process, notice, or demand required or permitted by law to be served on the LLC.

(b) Secretary of State Is Default Agent. Whenever a domestic or foreign LLC authorized to do business in this state fails to appoint or maintain a registered agent in this state, whenever its registered agent cannot be found with reasonable diligence, whenever a foreign LLC shall transact business or conduct affairs in this state without first obtaining a certificate of authority from the secretary of state, or whenever the certificate of authority of a foreign LLC shall have been cancelled or revoked, then the secretary of state shall be an agent of such LLC upon whom any such process, notice or demand may be served.

(c) Special Agent for Workers' Compensation. Whenever a domestic or foreign LLC authorized to do business in this state is an employer within the meaning of the Workers' Compensation Law and such LLC is, for the purpose of such Workers' Compensation Law, self-insured or a part of a self-insurance pool as provided in title 50, chapter 6, part 4, such LLC shall, for workers' compensation actions only, be required to appoint the commissioner of commerce and insurance and such commissioner's chief deputy, or their successors, as its true and lawful attorneys upon either of whom all lawful process in any such action or legal proceeding against it may be served as is required of insurance companies by § 56-2-103.

(d) Not Exclusive Means of Service. This section does not prescribe the only means, or necessarily the required means, of service on a domestic or foreign LLC.



§ 48-208-105 - Procedure for service on domestic or foreign LLC by service on secretary of state.

(a) Service on the secretary of state, when the secretary of state is an agent for a domestic or foreign LLC as provided in § 48-208-104(b), of any process, notice, or demand shall be made by delivering to the office of the secretary of state the original and one (1) copy of such process, notice, or demand, duly certified by the clerk of the court in which the suit or action is pending or brought, together with the proper fee. A statement which identifies which of the grounds, as listed in § 48-208-104(b), for service on the secretary of state is applicable, must be included. The office of the secretary of state shall endorse the time of receipt upon the original and copy and immediately shall send the copy, along with a written notice that service of the original was also made, by registered or certified mail, with return receipt requested, addressed to such LLC at its registered office or principal office (or designated alternative mailing address) as shown in the records on file in the secretary of state's office or as shown in the official registry of the state or country in which such LLC is organized. If none of the previously mentioned addresses are available to the secretary of state, service may be made on any one (1) of the organizers at the address set forth in the articles. The secretary of state may require the plaintiff (or complainant, as the case may be) or plaintiff's attorney to furnish the latter address.

(b) Refusal of Service Ineffective. The refusal or failure of such LLC to accept delivery of the registered or certified mail provided for in subsection (a), or the refusal or failure to sign the return receipt, shall not affect the validity of such service; and any such LLC refusing or failing to accept delivery of such registered or certified mail shall be charged with knowledge of the contents of any process, notice, or demand contained therein.

(c) Receipt Received by Secretary of State. When the registered or certified mail return receipt is received by the office of the secretary of state or when a foreign or domestic LLC refuses or fails to accept delivery of the registered or certified mail and it is returned to the office of the secretary of state, the office of the secretary of state shall forward the receipt or such refused or undelivered mail to the clerk of the court in which the suit or action is pending, together with the original process, notice, or demand, a copy of the notice the secretary of state sent to the defendant LLC and the secretary of state's affidavit setting forth the secretary of state's compliance with this section. Upon receipt thereof, the clerk shall copy the affidavit on the rule docket of the court and shall mark it, the receipt or refused or undelivered mail, and the copy of notice as of the day received and place them in the file of the suit or action where the process and pleadings are kept, and such receipt or refused or undelivered mail, affidavit, and copy of notice shall be and become a part of the technical record in the suit or action, and thereupon service on the defendant shall be complete. Service made under this section shall have the same legal force and validity as if the service had been made personally in this state.

(d) Subsequent Pleadings. Subsequent pleadings or papers permitted or required to be served on such defendant domestic or foreign LLC may be served on the secretary of state as agent for such defendant LLC in the same manner, at the same cost and with the same effect as process, notice, or demand are served on the secretary of state as agent for such defendant LLC under this section.

(e) Minimum Time for Appearance. No appearance shall be required in the suit or action by the defendant domestic or foreign LLC nor shall any judgment be taken against the defendant domestic or foreign LLC in less than one (1) month after the date service is completed under this section.

(f) Record Retained. The secretary of state shall keep a record of all processes, notices, and demands served upon the secretary of state under this section, which record shall include the time of such service and the secretary of state's action with reference thereto.






Chapter 209 - Amendment of Articles

§ 48-209-101 - Authority to amend.

(a) An LLC may amend its articles at any time to add or change a provision that is required or permitted in the articles or to delete a provision not required in the articles. Whether a provision is required or permitted in the articles is determined as of the effective date of the amendment.

(b) A member of an LLC does not have a vested property right resulting from any provision in the articles or operating agreement, including provisions relating to management, control, capital structure, distribution entitlement or purpose or duration of the LLC.



§ 48-209-102 - Amendment by board of governors.

Unless the articles provide otherwise, the board of governors of a board-managed LLC may adopt one (1) or more amendments to the LLC's articles without member action to:

(1) Delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the secretary of state;

(2) Designate or change the address of the principal office of the LLC;

(3) Change the LLC's name by substituting the words "limited liability company" or the abbreviation "LLC," for a similar word or abbreviation in the name, or by adding, deleting or changing a geographical attribution for the name;

(4) Designate the street address and zip code of the LLC's current registered office, the county in which the office is located, and the name of its current registered agent at the office;

(5) Delete the initial principal office, if an annual report is on file with the secretary of state; or

(6) Make any other change expressly permitted by chapters 201-248 of this title to be made without member action.



§ 48-209-103 - Amendment by board of governors and members.

(a) The board of governors of a board-managed LLC may propose one (1) or more amendments to the articles for submission to the members.

(b) For the amendment to be adopted:

(1) The board of governors shall recommend the amendment to the members, unless the board of governors determines that because of conflict of interest or other special circumstances, it should make no recommendation and communicate the basis for its determination to the members with the amendment; and

(2) The members entitled to vote on the amendment shall approve the amendment as provided in subsection (f).

(c) The board of governors may condition its submission of the proposed amendment on any basis.

(d) Notwithstanding the above, unless the articles or operating agreement provide otherwise, any member or group of members of either a board-managed or member- managed LLC entitled to call a meeting may propose an amendment to the articles and call a meeting of the members to consider such amendment.

(e) The LLC shall notify each member, whether or not entitled to vote, of the proposed members' meeting in accordance with § 48-222-102. The notice of meeting must also state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(f) Unless chapters 201-248 of this title, the articles, or the board of governors (acting pursuant to subsection (c)) requires a greater vote, the amendment to be adopted must be approved by a majority vote of the members entitled to vote thereon.



§ 48-209-104 - Articles of amendment.

An LLC amending its articles shall deliver to the secretary of state for filing articles of amendment setting forth:

(1) The name of the LLC;

(2) The text of each amendment adopted;

(3) The date of each amendment's adoption;

(4) If an amendment was duly adopted by the board of governors without member action, a statement to that effect and that member action was not required; and

(5) If an amendment was duly adopted by the members, a statement to that effect.



§ 48-209-105 - Restated articles.

(a) An LLC's board of governors may restate its articles at any time with or without member action.

(b) The restatement may include one (1) or more amendments to the articles. If the restatement includes an amendment requiring member approval, it shall be adopted as provided in § 48-209-103.

(c) If the board of governors submits a restatement for member action, the LLC shall notify each member, whether or not entitled to vote, of the proposed members' meeting in accordance with § 48-222-102. The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles.

(d) An LLC restating its articles shall deliver to the secretary of state the restated articles, setting forth the name of the LLC and the text of the restated articles, together with a certificate setting forth:

(1) Whether the restatement contains an amendment to the articles requiring member approval and, if it does not, that the board of governors adopted the restatement; or

(2) If the restatement contains an amendment to the articles requiring member approval, the information required by § 48-209-104.

(e) If the restatement contains an amendment to the articles, it shall be designated in the heading as "Amended and Restated Articles."

(f) The restated articles must contain all the requirements of articles as set out in § 48-205-101.

(g) Duly adopted and restated articles supersede the original articles and all prior amendments thereto.

(h) The secretary of state may certify restated articles as the articles currently in effect, without including the certificate information required by subsection (d).



§ 48-209-106 - Amendment to articles pursuant to reorganization.

(a) An LLC's articles may be amended without action by the board of governors or members to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute, if the articles after amendment contain only provisions required or permitted by § 48-205-101.

(b) The individual or individuals designated by the court shall deliver to the secretary of state for filing articles of amendment setting forth:

(1) The name of the LLC;

(2) The text of each amendment approved by the court;

(3) The date of the court's order or decree approving the articles of amendment;

(4) The title of the reorganization proceeding in which the order or decree was entered; and

(5) A statement that the court had jurisdiction of the proceeding under federal statute.

(c) Members of an LLC undergoing reorganization do not have dissenters' rights except as and to the extent provided in the reorganization plan.

(d) This section does not apply after entry of a final decree in the reorganization proceedings, even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



§ 48-209-107 - Effect of amendment.

An amendment to the articles does not affect a cause of action existing against or in favor of the LLC, a proceeding to which the LLC is a party or the existing rights of persons other than members of the LLC. An amendment changing an LLC's name does not abate a proceeding brought by or against the LLC in its former name.






Chapter 211 - Classification for Tax Purposes

§ 48-211-101 - LLC classification.

For purposes of all state and local Tennessee taxes, a foreign or domestic LLC shall be treated as a partnership or an association taxable as a corporation as such classification is determined for federal income tax purposes. The members of a foreign LLC treated as a partnership are subject to all state and local Tennessee taxes in the same manner and extent as partners in a foreign partnership. The members of a domestic LLC are subject to all state and local Tennessee taxes in the same manner and extent as partners in a domestic partnership.






Chapter 212 - General Powers of LLC

§ 48-212-101 - General powers.

The LLC has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation, power to:

(1) Sue and be sued, complain and defend in its LLC name;

(2) Make and amend an operating agreement not inconsistent with its articles or with the laws of this state, for managing the business and regulating the affairs of the LLC;

(3) Purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(4) Sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of, or grant a security interest in, all or any part of its property;

(5) Purchase, receive, subscribe for, or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, or grant a security interest in; and deal in and with shares or other interests in, or obligations of, any other entity;

(6) Make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations (which may be convertible into or include the option to purchase other securities of the LLC), and secure any of its obligations or those of any other person by mortgage, pledge of, or security interest in, any of its property, franchises, or income;

(7) Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(8) Be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(9) Conduct its business, locate offices, and exercise the powers granted by chapters 201-248 of this title within or without this state;

(10) Elect governors, if board-managed, and appoint managers, employees, and agents of the LLC, define their duties, fix their compensation, lend them money and credit, and guarantee debt on their behalf;

(11) Pay pensions and establish pension plans, pension trusts, profit-sharing plans, and benefit or incentive plans for any or all of the current or former governors, managers, employees, and agents of the LLC or any of its subsidiaries;

(12) Make donations for the public welfare or for charitable, scientific or educational purposes;

(13) Make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the LLC;

(14) Procure for its benefit insurance on the life of any of its governors, managers or employees, to insure the life of any member for the purpose of acquiring at the member's death the membership interest owned by such member and to continue such insurance after the relationship terminates;

(15) Accept gifts, devises, and bequests subject to any conditions or limitations contained in such gift, devise, or bequest so long as such conditions or limitations are not contrary to any provisions of chapters 201-248 of this title or the purposes for which the LLC is organized;

(16) Accept contributions under § 48-232-101 and enter into contribution agreements under § 48-233-101 and contribution allowance agreements under § 48-234-101; and

(17) Have and exercise all other powers necessary or convenient to effect any or all of the business purposes for which the LLC is organized.






Chapter 213 - Ultra Vires Actions

§ 48-213-101 - Ultra vires actions.

(a) Limit on Power to Challenge. Except as provided in subsection (b), the validity of an LLC's action may not be challenged on the ground that the LLC lacks or lacked the power to act.

(b) Challenge of Power. An LLC's power to act may be challenged in a proceeding by:

(1) A member against the LLC to enjoin the act;

(2) The LLC, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former governor (if board-managed), manager, employee, or agent of the LLC; or

(3) The attorney general and reporter under § 48-245-902.

(c) Derivative Action. In a member's proceeding under subdivision (b)(1) to enjoin an unauthorized LLC act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss (other than anticipated profits) suffered by the LLC or another party because of enjoining the unauthorized act.






Chapter 214 - Transaction of Business Outside Tennessee

§ 48-214-101 - Transaction of business outside Tennessee.

(a) Transaction of Business Outside Tennessee. By enacting chapters 201-248 of this title the general assembly recognizes the LLC as an important and constructive form of business organization. The general assembly understands that:

(1) Businesses organized under chapters 201-248 of this title will often transact business in other states;

(2) For businesses organized under chapters 201-248 of this title to function effectively and for such chapters to be a useful enactment, such chapters must be accorded the same comity and full faith and credit that states typically accord to each other's corporate laws; and

(3) Specifically, it is essential that other states recognize both the legal existence of limited liability companies formed under chapters 201-248 of this title and the legal status of all members of these limited liability companies.

(b) The general assembly, therefore, specifically seeks that, subject to any reasonable registration requirements, other states extend to chapters 201-248 of this title the same full faith and credit under article IV, section 1 of the United States Constitution, and the same comity, that Tennessee extends to statutes that other states enact to provide for the establishment and operation of business organizations.



§ 48-214-102 - Governing law.

(a) The liability of a member, holders of financial interest, governor, employee, or agent of a limited liability company formed and existing under chapters 201-248 of this title shall at all times be governed by chapters 201-248 of this title and the laws of this state.

(b) If a conflict arises between the laws of this state and the laws of any other jurisdiction with regard to the liability of a member, holder of financial interest, governor, employee, or agent of a limited liability company formed and existing under chapters 201-248 of this title for the debts, obligations and liabilities of the limited liability company, or for the acts or omissions of another member, holder of financial interest, governor, employee or agent of the limited liability company, chapters 201-248 of this title and the laws of this state shall govern in determining such liability.






Chapter 215 - Members and Membership Interests

§ 48-215-101 - Nature of a membership interest and statement of interest owned.

(a) Generally. A membership interest in an LLC is personal property. A member has no interest in specific LLC property. All property transferred to or acquired by an LLC is property of the LLC itself.

(b) Statement of Membership Interest. At the request of any member, the LLC shall state in writing the particular membership interest owned by that member as of the time the LLC makes the statement. The statement must describe the member's rights to vote, to share in profits and losses, and to share in distributions, as well as any assignment of the member's rights then in effect. The statement shall not be deemed to be a "security," as defined in § 47-8-102, except as provided in § 47-8-103(c), shall not be a "negotiable instrument," shall not be deemed to be a "bond" or "stocks," as those terms are used in § 67-2-101, and shall not be a vehicle by which a transfer of any membership interest may be effected.






Chapter 216 - Termination of Membership Interest

§ 48-216-101 - Termination of membership interest.

(a) Member's Power to Terminate Membership. If an LLC formed prior to July 1, 1999, has, pursuant to § 48-245-101(c)(1), eliminated as events of dissolution all of the events enumerated in § 48-245-101(a)(5)(A)-(J), unless otherwise provided by the articles or operating agreement, no member shall have the power or right to perform an event enumerated in § 48-245-101(a)(5)(B), (a)(5)(C), or (a)(5)(J) or the right to perform an event enumerated in § 48-245-101(a)(5)(G) or (a)(5)(H). Except as provided above, a member always has the power, though not necessarily the right, to terminate membership by withdrawing at any time. Unless otherwise provided in chapters 201-248 of this title, the articles, operating agreement, or the events enumerated in § 48-245-101(a)(5)(A), (D), (E) and (I), any other withdrawal or termination shall be deemed wrongful.

(b) When Expulsion Permitted. Unless otherwise provided in the articles, a member may not be expelled.

(c) Effect of Termination of Membership on the Governance Rights of the Terminated Member. If, for any reason, the continued membership of a member is terminated:

(1) If the existence and business of the LLC is continued, then the member whose membership has terminated loses all governance rights and will be considered merely an assignee of the financial rights owned before the termination of membership; and

(2) Unless the articles or operating agreement provide otherwise, if the existence and business of the LLC is not continued, the member whose continued membership has terminated, except through wrongful withdrawal or wrongful termination, retains all governance rights owned before the termination of the membership and may exercise those rights through the winding up and termination of the LLC.

(d) Additional Effects If Termination of Membership Is Wrongful. If a member withdraws in contravention of the articles or an operating agreement then:

(1) The member who has wrongfully withdrawn forfeits governance rights in the winding up and termination process or in the continued business; and

(2) The member who has wrongfully withdrawn is liable to all the other members and to the LLC to the extent damaged, including the loss of foregone profits, by the wrongful withdrawal. Such damages may be offset against any amount to be paid to the wrongfully withdrawing or terminating member by the LLC.

(e) Value If LLC Is Continued. If the business and existence of the LLC are continued, any withdrawing or terminating member, whether such withdrawal or termination was wrongful or otherwise, is entitled to receive, subject to subsection (d), the lesser of the fair market value of the withdrawing or terminating member's interest determined on a going concern basis or the fair market value of the withdrawing member's interest determined on a liquidation basis.

(f) Value If LLC Terminates. Except as provided in subsection (d), if the business and existence of the LLC are not continued, then any withdrawing or terminating member, whether such withdrawal or termination was wrongful or otherwise, is entitled to receive that member's distribution under § 48-245-1101.

(g) Terms of Payment. Except as provided in the articles or operating agreement, any amount to which a withdrawing or terminating member is entitled under subsection (e) or (f) shall be paid to such withdrawing or terminating member within six (6) months of the determination of such amount.

(h) Modification by Articles or Operating Agreement. Notwithstanding other provisions in this section, the articles or operating agreement may establish the amount to be paid a withdrawing or terminating member or a method for establishing such amount and may also establish the terms of payment of such amount. Such established amount, or the method of determining such amount, and such established terms of payment shall control.






Chapter 217 - Absence of Personal Liability

§ 48-217-101 - Personal liability.

(a) Limited Liability Rule. (1) Except as provided in subsections (e) and (f), a member, holder of financial interest, governor, manager, employee or other agent of an LLC does not have any personal obligation and is not otherwise personally liable for the acts, debts, liabilities, or obligations of the LLC whether such arise in contract, tort or otherwise.

(2) A member, holder of financial interest, governor, manager, employee or other agent of an LLC does not have any personal obligation and is not otherwise personally liable for the acts or omissions of any other member, manager, governor, employee or other agent of the LLC.

(3) Notwithstanding subdivisions (a)(1) and (2), a member, holder of financial interest, governor, manager, employee or other agent may become personally liable in contract, tort or otherwise by reason of such person's own acts or conduct.

(b) Limited Liability after Dissolution. The limited liability described in subsection (a) continues in full force regardless of any dissolution, winding up, and termination of an LLC.

(c) Member Not a Proper Party to Proceeding. A member, holder of financial interest, governor, or manager of an LLC is not a proper party to a proceeding by or against an LLC except:

(1) Where the object of the proceeding is to enforce such person's right against or liability to the LLC;

(2) In a derivative action brought pursuant to chapters 201-248 of this title, the articles or the operating agreement; or

(3) Where the proceeding asserts personal liability of such member, holder of financial interest, governor, or manager as described in subdivision (a)(3).

(d) Sales Tax Liability. Notwithstanding any other provision of chapters 201-248 of this title to the contrary, each person, member, or employee required to collect, truthfully account for, and pay over to the department of revenue any tax collected from the customers of an LLC shall be personally liable for such taxes in the same manner as responsible persons of a corporation under § 67-1-1443.

(e) Failure to Follow Formalities Not to Generate Personal Liability. The failure of an LLC to observe the usual company formalities or requirements relating to the exercise of its LLC powers or management of its business is not a ground for imposing personal liability on the members, governors, managers, employees or other agents of the LLC.

(f) Voluntary Unlimited Liability. (1) Notwithstanding anything to the contrary in this section, the articles may provide that one (1) or more specifically identified members, as named in the articles, will be personally liable for all of the debts, obligations and liabilities of the LLC and, if so, each such specifically identified member shall be liable to the same extent as a general partner in a general partnership; provided, that:

(A) In order to be effective, each member so identified must sign the articles, or an amendment to the articles containing this provision; and

(B) Each such member shall continue to be personally liable for debts, obligations and liabilities of the LLC until the articles are amended to strike such member's name, but the amendment must be signed by the chief manager or secretary and any remaining members who continue to be identified in the articles as being personally liable for the debts, obligations and liabilities of the LLC.

(2) A member who is identified in the articles as being personally liable has the power, but not necessarily the right, to withdraw from the LLC by filing an amendment to the articles stating that such member has withdrawn from the LLC and will not be liable for any future debts, obligations and liabilities of the LLC; provided, that such an amendment to the articles shall be effective immediately except with respect to parties that have reasonably relied upon the articles naming such person as individually liable for the debts, obligations and liabilities of the LLC.

(3) An amendment to the articles filed pursuant to subdivisions (f)(1) and (2) is not effective against such parties reasonably relying upon such articles until the passage of ninety (90) days from the filing of the amendment to the articles. Notwithstanding the preceding, such member or former member will continue to be liable for all debts and obligations of the LLC incurred by the LLC while such member assumed liability.






Chapter 218 - Assignment

§ 48-218-101 - Assignment of financial rights.

(a) Assignment of Financial Rights Permitted. Except as provided in subsection (c), a member's financial rights are transferable in whole or in part.

(b) Effect of Assignment of Financial Rights. An assignment of a member's financial rights entitles the assignee to receive, to the extent assigned, only the share of profits and losses and the distributions to which the assignor would otherwise be entitled. An assignment of a member's financial rights does not dissolve the LLC and does not entitle or empower the assignee to become a member, to cause a dissolution, to exercise any governance rights, or, except as specifically provided by chapters 201-248 of this title, to receive any notices from the LLC, or to cause dissolution. The assignment may not allow the assignee to control the member's exercise of governance rights, and any attempt to do so shall be null and void.

(c) Restrictions on Assignment of Financial Rights. (1) A restriction on the assignment of financial rights may be imposed in the articles, in the operating agreement, by a written resolution adopted by the members, or by a written agreement among, or other written action by, members, or among them and the LLC.

(2) A restriction on the assignment of financial rights referenced in subdivision (c)(1) that is not manifestly unreasonable under the circumstances is enforceable against the owner of the restricted financial rights. A written restriction on the assignment of financial rights that is not manifestly unreasonable under the circumstances and is noted in the articles or operating agreement may be enforced against a successor or transferee of the owner of the restricted financial rights, including a pledgee or a legal representative, whether or not such successor or transferee of the owner had actual notice thereof. Unless noted in the articles or operating agreement, a restriction, even though permitted by this section, is ineffective against a person without knowledge of the restriction.



§ 48-218-102 - Assignment of a membership interest or governance rights.

(a) Transfer of Membership Interests Restricted. A member may assign the member's full membership interest only by assigning all of the member's governance rights coupled with an assignment to the same assignee of all the member's financial rights. A member's governance rights are assignable only as provided in this section. A member or holder of a financial right has no power to assign all or any part of the member's membership interest or financial rights, except as provided in § 48-218-101 and this section.

(b) Consents Required. (1) Except as otherwise provided in the articles or the operating agreement, a member may, without the consent of any other member, assign governance rights to another member.

(2) (A) Except as provided in subdivisions (b)(2)(B) and (C), any other assignment of any governance rights is effective only if all the members, other than the member seeking to make the assignment, approve the assignment by unanimous consent or if the articles or operating agreement so permit, if the assignment is approved in accordance with § 48-232-102. The consent of a member may be evidenced in any manner specified in the articles or operating agreement, but in the absence of such specification, consent shall be evidenced by a written instrument, dated and signed by such person. The giving of consent is at the discretion of the consenting party and may be unreasonably withheld.

(B) If the articles or operating agreement so provide, the governors who are members may approve, by a majority or greater in number of the non-assigning governors who are members, the assignment of governance rights to a nonmember. In the event there are no non-assigning governors who are members, the assignment must be approved by unanimous consent of the governors or, if the articles or operating agreement so permit, the assignment shall be approved by at least a majority vote of the members exclusive of the member seeking to make the assignment.

(C) Pursuant to § 48-232-102(a), if permitted in the articles or operating agreement, the governance rights associated with membership interests or classes of membership interests may be assigned without the consent of the members or the governors who are members.

(c) Effect on Membership. When an assignment of governance rights is effective under subsection (b):

(1) The assignee becomes a member, if not already a member;

(2) If the assignor does not retain any governance rights, the assignor ceases to be a member, and the consent required under subsection (b), shall, if applicable, also constitute the consent to avoid dissolution that would otherwise result under § 48-245-101(a)(5); and

(3) An assignee who has become a member has, to the extent assigned, the rights and powers and is subject to the restrictions and liabilities, of a member under the articles, any operating agreement and chapters 201-248 of this title.

(d) Effect on Liability for Contributions and Illegal Distributions. When an assignment is effective under subsection (a):

(1) The assignee is liable for any obligations of the assignor under § 48-232-101 existing at the time of transfer, except to the extent that, at the time the assignee became a member, the liability was unknown to the assignee, and could not be ascertained from the required records of the LLC;

(2) Notwithstanding subdivision (d)(1), the assignee shall not be liable for the obligations of the assignor under § 48-237-101; and

(3) The assignor is not released from liability to the LLC for obligations of the assignor existing at the time of transfer under §§ 48-232-101 and 48-237-101.

(e) Pledge of Membership Interest. Unless otherwise provided in the articles or an operating agreement, the pledge of, or granting of a security interest, lien or other encumbrance in or against, any or all of the membership interest of a member is not an assignment and shall not cause the member to cease to be a member or to cease to have the power to exercise any rights or powers of a member.

(f) Consequences of Ineffective Assignment. If any purported or attempted assignment of governance rights is ineffective for failure to obtain the consent required in subsection (b):

(1) The purported or attempted assignment is ineffective in its entirety; and

(2) Any assignment of financial rights that accompanied the purported or attempted assignment of governance rights is void.



§ 48-218-103 - Consensual restrictions on assignment of governance rights.

In addition to restrictions set forth in this chapter, restrictions on the assignment of governance rights may be imposed in accordance with the procedures and under the same conditions as stated in § 48-218-101(c), for restricting the assignment of financial rights.



§ 48-218-104 - Effective date of assignments.

Any permissible assignment of financial rights under § 48-218-101 and of governance rights under § 48-218-102 will be effective as to and binding on the LLC only when the assignee's name, address, social security or taxpayer identification number and the nature and extent of the assignment are reflected in the required records of the LLC.



§ 48-218-105 - Rights of judgment creditor.

On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge such person's financial rights with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of such person's financial rights under § 48-218-101. This section does not deprive any member or assignee of financial rights of the benefit of any exemption laws applicable to the membership interest. This section is the sole and exclusive remedy of a judgment creditor with respect to the judgment debtor's membership interest.






Chapter 219 - Powers of Estate of Deceased or Incompetent Member

§ 48-219-101 - Powers of estate of a deceased or incompetent member.

(a) General Rule. If a member who is an individual dies or a court of competent jurisdiction adjudges the member to be incompetent to manage the member's person or property, or the court places the individual in bankruptcy, the member's executor, administrator, guardian, conservator, trustee, or other legal representative, except as otherwise provided in the articles or operating agreement, may exercise all of the member's rights, except voting rights, for the purpose of settling the estate or administering the member's property. If a member is a corporation, trust, or other entity and is dissolved, terminated, or placed by a court in receivership or bankruptcy, the powers of that member, except as otherwise provided in the articles or operating agreement, may be exercised by its legal representative or successor, except the interest shall be a non-voting interest.

(b) When Membership Is Terminated. If an event referred to in subsection (a) causes the termination of a member's membership interest and the business of the LLC is continued, then:

(1) As provided in § 48-216-101(c), the terminated member's interest will be considered to be merely that of an assignee of the financial rights owned before the termination of membership; and

(2) The rights to be exercised by the legal representative of the successor will be limited accordingly.






Chapter 220 - Sharing of Profits and Losses

§ 48-220-101 - Sharing of profits and losses.

Unless otherwise provided in the articles or operating agreement, the profits and losses of an LLC must be allocated equally among the members.






Chapter 221 - Preemptive Rights

§ 48-221-101 - Preemptive rights.

(a) Presumption and Modification. Unless otherwise provided in the articles, members and parties, other than the LLC, to a contribution agreement or a contribution allowance agreement shall not have preemptive rights. If the articles provide for the possibility of preemptive rights, such rights shall be granted on the terms and conditions prescribed in the articles or operating agreement to provide a fair and reasonable opportunity to exercise the rights to acquire additional proportional interests.

(b) Definition. A preemptive right is the right of a member to make contributions of a certain amount or to make a contribution allowance agreement specifying future contributions of a certain amount before the LLC may accept new contributions from other persons or to make contribution allowance agreements with other persons.

(c) Exemptions. No preemptive rights arise as to contributions to be accepted from others or as to contribution allowance agreements to be made with others when the contribution is to be made:

(1) In a form other than money;

(2) Reflected pursuant to a plan of merger or exchange;

(3) Reflected pursuant to an employee or incentive benefit plan approved at a meeting by the affirmative vote of the owners of a majority of the voting power of all membership interests entitled to vote;

(4) Pursuant to a previously made contribution allowance agreement; or

(5) Reflected pursuant to a plan of reorganization approved by a court of competent jurisdiction pursuant to a statute of this state or of the United States.






Chapter 222 - Membership Meetings

§ 48-222-101 - Meetings of members.

(a) Frequency -- Member-Managed. Unless the LLC has elected in its articles to be board-managed, meetings of members may but need not be held unless required by the articles or operating agreement. Unless otherwise provided by the articles, operating agreement or by chapters 201-248 of this title, no particular business is required to be transacted at a meeting, and any business appropriate for action by the members may be transacted at any meeting.

(b) Frequency -- Board-Managed. If the LLC has elected in its articles to be board-managed, unless the articles or operating agreement provide for more frequent meetings, there shall be an annual meeting of the members. At such annual meeting, the governors shall be elected and any other proper business may be conducted.

(c) Demand for Meeting. Unless otherwise provided by the articles or operating agreement, a meeting of the members of an LLC may be called by any one (1) or more of the following persons:

(1) The chief manager, the secretary or any member; or

(2) If the LLC is board-managed, in addition to those persons in subdivision (c)(1), a meeting of the members of the LLC may be called by any governor of the LLC.

(d) Calling of Meeting. (1) The person having the authority to call a meeting under subsection (c) may call the meeting by:

(A) Giving written notice of demand to the members in accordance with § 48-222-102; or

(B) Giving written notice of demand to the secretary of the LLC who shall give such notice to the members, in accordance with § 48-222-102, at the expense of the LLC, within seven (7) days after receipt of the demand.

(2) If the secretary fails to cause a meeting to be called and held as required by this subsection (d), the person making that demand may call the meeting by giving notice as required by § 48-222-102, all at the expense of the LLC. In any case, the notice of a meeting of members must be given no fewer than ten (10) days nor more than two (2) months before the meeting date.

(e) Time and Place. Meetings must be held on the date and at the time and place fixed by the person authorized by chapters 201-248 of this title or by the articles or operating agreement to call a meeting, except that a meeting called by or at the demand of any member pursuant to subsection (c) must be held in the county in which the principal executive office is located or, if there is no principal executive office, in the county in which the registered office is located unless the articles or operating agreement provide for a specific county, in or out of the state, in which such meeting must be held. A meeting by electronic conference will be deemed to be held at the principal executive office or registered office, as required by chapters 201-248 of this title or at the place properly named in the notice calling the meeting.

(f) Business Limited. Except for the annual meeting required in subsection (b) for a board-managed LLC, or as otherwise provided in the articles or operating agreement, the business transacted at a meeting is limited to the purposes stated in the notice of the meeting.

(g) Validity of Actions. The failure for any reason to hold any regularly scheduled meeting on the date stated in the articles or operating agreement does not affect the validity of any action taken by the LLC.



§ 48-222-102 - Notice.

(a) To Whom Given. Except as otherwise provided in this chapter or in the articles, written notice of all meetings of members must be given to every member entitled to vote on the matters to be considered, unless:

(1) The meeting is an adjourned meeting and the date, time, and place of the meeting were announced at the time of adjournment; or

(2) (A) The following have been mailed by first class, certified or registered mail to a member at the address in the LLC records and returned undeliverable:

(i) Two (2) consecutive meeting notices; and

(ii) All payments of distributions for the greater of a twelve-month period or two (2) distributions;

(B) An action or meeting that is taken or held without notice under this subdivision (a)(2) has the same force and effect as if notice was given. If the member delivers a written notice of the member's current address to the LLC, the notice requirement is reinstated;

(3) Unless otherwise provided in the articles or operating agreement, the record date for the determination of the owners of membership interests entitled to notice of and to vote at any meeting of members is the close of business on the date before the first notice is sent to the members;

(b) Contents. The notice must contain the date, time, and place of the meeting, and any other information required by this chapter. In the case of a meeting, other than the required annual meeting of a board-managed LLC, the notice must contain a statement of the purposes of the meeting. The notice may also contain any other information required by the articles or operating agreement or considered necessary or desirable by the person or persons calling the meeting.

(c) Prima Facie Evidence of Notice. A certificate of the secretary or other person giving the notice that the notice required by this section has been given, in the absence of fraud, shall be prima facie evidence of the facts stated therein.

(d) Waiver and Objections. A member may waive any notice required by this chapter. Except as otherwise provided herein, a waiver of notice by a member entitled to notice is effective, whether given before or after the meeting or other balloting, if such notice is given in writing. If a written waiver is given, the secretary shall place such written waiver in the records of the LLC. Attendance by a member at a meeting is a waiver of notice of that meeting, except where the member objects at the beginning of the meeting to the transaction of business because the meeting is not lawfully called or convened, or objects before a vote on an item of business because the item may not lawfully be considered at that meeting and does not participate in the consideration of the item at that meeting. The secretary is required to note the objection in the minutes of the meeting.

(e) Required Notice to Members. (1) Notwithstanding provisions in the articles or operating agreement to the contrary, all members and parties to contribution agreements and/or contribution allowance agreements shall be entitled to receive notices of the annual meetings of the members of a board-managed LLC and notices of all meetings of an LLC called for the purpose of considering any of the following actions:

(A) Dissolution;

(B) Liquidation;

(C) Sale of all or substantially all of the assets of the LLC outside the ordinary course of business; or

(D) Merger.

(2) The failure of the LLC to properly notify the parties not entitled to vote on a matter shall not invalidate or void any action described above taken at such meeting.



§ 48-222-103 - Electronic communications.

Unless otherwise provided in the articles or operating agreement, a conference among members (or governors, if any) by any means of communication through which the participants may simultaneously hear each other during the conference constitutes attendance at the meeting in person or by proxy if all the other requirements for a meeting of this chapter are met.






Chapter 223 - Member Actions Without a Meeting

§ 48-223-101 - Actions without a meeting.

(a) General. Unless the articles provide otherwise, any action required or permitted to be taken at a meeting of the members may be taken without a meeting by action on written consent as provided in § 48-223-102 or on recommendation of the board of governors or chief manager as provided in § 48-223-103. Any action taken pursuant to § 48-223-102 or § 48-223-103 has the effect of a meeting and vote and may be described as such in any document. Any requirement in chapters 201-248 of this title for action at a meeting will be satisfied by an action taken in accordance with § 48-223-102 or § 48-223-103.

(b) Notice to Members. If chapters 201-248 of this title, the articles or operating agreement require that notice of proposed action be given to members and the action is to be taken by members pursuant to § 48-223-102 or § 48-223-103, then the LLC must give its members who would not be entitled to vote on such matter a written notice of the proposed action at least ten (10) days before action is taken on written consent or at the same time notice is given to the members entitled to vote under § 48-223-103. The notice must contain or be accompanied by the same material that would have been required to be sent to members in a notice of meeting at which the proposed action would have been submitted to the members for action.



§ 48-223-102 - Action on written consent.

(a) Procedure. To take action on written consent:

(1) A written waiver of acting at a meeting must be signed by all members, or such smaller number or percentage interest as provided for in the articles or operating agreement (but not less than a majority in voting power); and

(2) A written consent must be signed by members who own membership interests with voting power equal to the voting power that would be required to take the same action at a meeting of the members at which all members are present.

(b) Execution. The action must be evidenced by one (1) or more instruments evidencing the waiver and consent, which shall be delivered to the secretary for inclusion in the records of the LLC. All such instruments may be signed in counterparts.

(c) Record Date. If not otherwise determined under § 48-224-104, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection (a).

(d) Effective Time. Unless otherwise provided in the articles or the operating agreement, the action on written consent is effective when the last required member signs the waiver and written consent, unless a different effective time is provided in the instrument evidencing the written consent itself.



§ 48-223-103 - Action on recommendation of the board of governors or chief manager.

(a) Except with respect to dissolution avoidance consent, the board of governors, for a board-governed LLC, or the chief manager, for a member-managed LLC, may, acting on such board's or person's own initiative, make a proposal to the members to take an action without a meeting. All members entitled to vote shall be given written notice of such proposal. Such notice shall require a written response within a specified time but not less than thirty (30) days from the effective date of the notice and shall contain the recommendation of the board of governors or the chief manager. The failure of a member to respond within the time specified in the notice shall constitute a vote in favor of the recommendation of the board of governors or chief manager, as the case may be. The notice shall contain a statement concerning the voting effect of the failure of a member to timely respond to the proposal. Except as provided in subsection (b), if the voting power of the members responding in favor of the recommendation as to the proposal, combined with the voting power of the members failing to respond, is equal to the voting power that would be required to take the same action at a meeting of the members at which all members are present, then such proposal shall become the action of the members of the LLC effective as of the expiration of the notice period.

(b) Notwithstanding subsection (a), if members with twenty percent (20%) of the aggregate voting power of the LLC or the class, series, or group of the members entitled to vote on the specific matter notify the secretary in writing within fifteen (15) days of the giving of the notice that a meeting should be called to consider one (1) or more of the matters on which the board of governors or chief manager has made recommendation, the vote may not be taken as provided in this section, but a meeting of the members shall be called to consider and to take action on such matter.






Chapter 224 - Voting

§ 48-224-101 - Members vote.

Unless otherwise provided in the articles or operating agreement, each member shall have equal voting power per capita with each other member.



§ 48-224-102 - Quorum.

Except as otherwise provided in chapters 201-248 of this title, the members holding majority of the voting interest of the membership interests entitled to vote at a meeting are a quorum for the transaction of business, unless a larger proportion is provided in the articles or operating agreement. Once a membership interest is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.



§ 48-224-103 - Act of members.

(a) Majority Required. Except where chapters 201-248 of this title, the articles or the operating agreement requires a larger proportion, the members shall take action by the affirmative vote of the members holding a majority of the voting power present and entitled to vote on that item of business in a meeting in which a quorum is present.

(b) Voting by Class or by Voting Group. The articles or operating agreement may establish classes, series or voting groups and provide the voting interests and the terms and conditions of exercising such voting interests.

(c) Quorum Requirement. An amendment to the articles or operating agreement that adds, changes, or deletes a greater quorum or voting requirement shall meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.



§ 48-224-104 - Record date and voting list.

(a) The articles or operating agreement may fix a date ("record date") for the determination of the owners of membership interests entitled to notice of and entitled to vote at a meeting, to demand a meeting, to vote or to take any other action. When a date is so fixed, only members on that date are entitled to notice of and permitted to vote at that meeting of members or to take such other action on the subject of this notice. If no date is so fixed, the record date is the close of business the business day before the first notice is sent.

(b) The secretary of the LLC shall prepare a list of the names of all members who are entitled to vote at the meeting of the members and show the address of and membership interest or interests held by each member as reflected in the records of the LLC.

(c) The list must be available for inspection and copying by any member, beginning two (2) business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the LLC's principal executive office or at a place identified in the meeting notice in the city where the meeting will be held. The violation of this provision entitles any member seeking to inspect such list to equitable relief under § 48-230-105.



§ 48-224-105 - Miscellaneous voting.

(a) Membership Interests Held by Subsidiary. Membership interests of an LLC reflected in the required records as being owned by a subsidiary of the LLC are not entitled to vote on any matter and are excluded from the calculation of membership interests for all purposes related to voting or the existence of a quorum.

(b) Redeemable Interests after Notice of Redemption. Redeemable membership interests are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the interests has been deposited with the bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the membership interests, and no such membership interests shall be counted in determining the total number of outstanding membership interests of the LLC at any given time or within any class, series or voting group.






Chapter 225 - Proxies

§ 48-225-101 - Proxies.

The articles or operating agreement may provide for proxies with terms and conditions consistent with the proxy provisions applicable to shareholders under § 48-17-203. The person to whom proxies may be given and the purposes of such proxies is limited in the same manner as voting agreements under § 48-226-101(b).






Chapter 226 - Member Voting Agreements

§ 48-226-101 - Voting agreements.

(a) General Rule. An agreement between two (2) or more persons who are members or are parties to binding contribution agreements, if in writing and signed by the parties thereto, may provide that, in exercising any voting rights, the interests held by them or to be acquired by them shall be voted as therein provided or as they may agree or as determined in accordance with a procedure agreed upon by them. Such agreement shall be subject to the conditions and limitations set forth in § 48-17-302 with respect to voting agreements between shareholders.

(b) Limitation on Voting Agreements. Any assignee of any member's financial rights may not be a party to an agreement under subsection (a), unless that assignee is also a member or person or entity bound by a binding contribution agreement at the time the agreement is entered into. A voting agreement may not relate to the consents referred to in § 48-218-102(b), § 48-232-101, § 48-232-102, § 48-234-101(c) or § 48-245-101(b).

(c) Automatic Termination. Unless otherwise provided in the articles, operating agreement or the voting agreement, the voting agreement will not terminate if the LLC is combined into a new LLC pursuant to merger whether by a merger in dissolution or otherwise. Any other termination of the LLC's existence will automatically terminate the voting agreement.






Chapter 228 - Records and Reports

Part 1 - Required Records and Information

§ 48-228-101 - Required records and information.

(a) Board-Managed LLC. If an LLC has elected to be board-managed, it shall keep at its principal executive office, or at another place or places within the United States determined by the board of governors:

(1) A current list of the full name and last-known business, residence, or mailing address of the chief manager, secretary and each member and governor;

(2) A current list of the full name and last-known business, residence, or mailing address of each assignee of financial rights and a description of the rights assigned;

(3) A copy of the articles and all amendments to the articles;

(4) Copies of the currently effective operating agreement and/or any agreements concerning classes or series of membership interests;

(5) Copies of the LLC's federal, state, and local income tax returns and reports, if any, for the three (3) most recent years;

(6) Financial statements required by § 48-228-201 and accounting records of the LLC;

(7) Records of all proceedings of members, if any;

(8) Any written consents obtained from members under chapters 201-248 of this title;

(9) Records of all proceedings of the board of governors for the last three (3) years;

(10) A statement of all contributions accepted under § 48-232-101, the identity of the contribution and the agreed value of the contribution;

(11) A copy of all contribution agreements and contribution allowance agreements; and

(12) A copy of the LLC's most recent annual report delivered to the secretary of state under § 48-228-203.

(b) Member-Managed LLC. If an LLC has elected to be governed by the members directly, it shall keep at its principal executive office, or at another place or places within the United States determined by its members:

(1) All records required by subsection (a), except for subdivision (a)(6) and other records relating solely to a board of governors, the identity of governors, or actions of a board of governors; and

(2) Financial information sufficient to provide true and full information regarding the status of the business and financial condition of the LLC.



§ 48-228-102 - Inspection of records by members.

(a) Right of Inspection. A member of an LLC is entitled to inspect and copy, during regular business hours at the LLC's principal executive office, any of the records of the LLC described in § 48-228-101, if the member gives the LLC written notice of such demand at least five (5) business days before the date on which the member wishes to inspect and copy.

(b) No Limitation. The right of inspection granted by this section may not be abolished or limited by an LLC's articles or operating agreement.

(c) Other Rights and Powers Unaffected. This section does not affect:

(1) The right of a member to inspect records, if the member is in litigation with the LLC, to the same extent as any other litigant; or

(2) The power of a court to compel the production of records for examination.



§ 48-228-103 - Scope of inspection right.

(a) Agent or Attorney. A member's agent or attorney has the same inspection and copying rights as the member such agent or attorney represents.

(b) Right to Copy. The right to copy records under § 48-228-102 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(c) Reasonable Charge Allowed. The LLC may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.



§ 48-228-104 - Court-ordered inspection.

(a) If an LLC does not allow a member who complies with § 48-228-102(a) to inspect and copy any records required by that subsection to be available for inspection, a court in the county where the LLC's principal executive office (or, if none in this state, its registered office) is located may summarily order inspection and copying of the records demanded at the LLC's expense upon application of the member.

(b) If the court orders inspection and copying of the records demanded, it shall also order the LLC to pay the member's costs (including reasonable counsel fees) incurred to obtain the order if the member proves that the LLC refused inspection without a reasonable basis for doubt about the right of the member to inspect the records demanded.

(c) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.






Part 2 - Reports

§ 48-228-201 - Financial statements for members.

(a) A board-managed LLC shall prepare financial statements at least annually, which may be consolidated or combined statements of the LLC and one (1) or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the reporting period and an income statement for that period. If financial statements are prepared for the LLC on the basis of generally accepted accounting principles, the financial statements must also be prepared on that basis. If requested in writing by any member or holder of financial rights, the LLC shall furnish such statements to such person as set out in subsection (c).

(b) If the annual financial statements are reported upon by a public accountant, the accountant's report must accompany them. If not, the statements must be accompanied by a statement of the chief manager or the person responsible for the LLC's accounting records:

(1) Stating such person's reasonable belief whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2) Describing any respects in which the statements were not prepared on a basis for accounting consistent with the statements prepared for the preceding year.

(c) An LLC shall mail the annual financial statements to each requesting member or holder of financial rights, within one (1) month after notice of the request; provided, that with respect to the financial statements for the most recently completed fiscal year, the statements shall be mailed to the member within four (4) months after the close of the fiscal year.



§ 48-228-202 - Financial statements for member-managed LLCs.

A member or holder of financial rights of a member-managed LLC shall have access to true and full information regarding the status of the business and financial condition of the LLC.



§ 48-228-203 - Annual report for secretary of state.

(a) Each domestic LLC, and each foreign LLC authorized to transact business in this state, shall deliver to the secretary of state for filing an annual report that sets forth:

(1) The name of the LLC and the jurisdiction under whose law it is incorporated;

(2) The street address and zip code of its registered office and the name of its registered agent at that office in this state;

(3) The street address, including the zip code, of its principal executive office (and a mailing address such as a post office box if the United States postal service does not deliver to the principal executive office);

(4) If the LLC is board-managed (or its equivalent), the names and business addresses, including the zip code, of its governors (or their equivalent);

(5) The names and business addresses, including the zip code, of its managers (or equivalent);

(6) The federal employer identification number (FEIN) of the LLC, or if such number has not been obtained, a representation that it has been applied for; and

(7) The number of members of the LLC at the date of filing.

(b) Information in the annual report shall be current as of the date the annual report is executed on behalf of the LLC.

(c) Every LLC shall file the annual report with the secretary of state on or before the first day of the fourth month following the end of the close of the LLC's fiscal year.









Chapter 230 - Derivative Actions and Equitable Remedies

§ 48-230-101 - Actions.

(a) Board-managed Action. A member may not commence a proceeding in the right of a domestic (or foreign) LLC unless the member was a member of such LLC when the transaction complained of occurred or unless the member becomes a member through transfer by operation of law from one who was a member at that time.

(b) Member-managed Action. Notwithstanding subsection (a), if the articles or operating agreement of a domestic (or foreign) member-managed LLC permit derivative actions, a member may commence a proceeding to the same extent as a member of a board-managed LLC.



§ 48-230-102 - Complaint.

A complaint in a proceeding brought in the right of an LLC must allege with particularity the demand made, if any, to obtain action by the board of governors or managers and either that the demand was refused or ignored or why the member did not make the demand.



§ 48-230-103 - Discontinuance.

A proceeding commenced under this section may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the LLC or a class of members and/or holders of financial rights, the court shall direct that notice be given the members and/or holders of financial rights affected. If notice is so directed to be given, the court may determine which one (1) or more parties to the suit shall bear the expense of giving such notice, in such proportions as the court finds to be reasonable in the circumstances, and the amount of such expense shall be awarded as special costs of the suit and recoverable in the same manner as other taxable costs.



§ 48-230-104 - Award of expenses.

(a) On termination of the proceeding, the court may require the plaintiff to pay any defendant's reasonable expenses (including counsel fees) incurred in defending the proceeding if it finds that the proceeding was commenced without reasonable cause.

(b) If a derivative action is successful in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorneys' fees. If anything is so received by the plaintiff, the court shall make such award of the plaintiff's expenses payable out of those proceeds and direct the plaintiff to remit to the LLC the remainder thereof, and if those proceeds are insufficient to reimburse the plaintiff's reasonable expenses, the court may direct that any such award of the plaintiff's expenses or portion thereof be paid by the LLC.



§ 48-230-105 - Equitable remedies.

If an LLC or a manager or governor of the LLC violates a provision of chapters 201-248 of this title, a court in this state may, in an action brought by a member of the LLC, grant any equitable relief it considers just and reasonable in the circumstances and award expenses, including counsel fees and disbursements, to the member.






Chapter 231 - Dissenters' Rights

Part 1 - Definitions

§ 48-231-101 - Chapter definitions.

As used in this chapter:

(1) "Dissenter" means a member who is entitled to dissent from LLC action under § 48-231-201(a) and who exercises that right when and in the manner required under this chapter;

(2) "Fair value" means the value of the dissenter's membership interest of an LLC immediately before the effective date of the LLC action referred to in § 48-231-201(a), excluding any appreciation or depreciation in anticipation of the LLC action;

(3) "Interest" means interest from the effective date of the action referred to in § 48-231-201(a) that gave rise to the member's right to dissent until the date of payment, at the average auction rate paid on United States treasury bills with a maturity of six (6) months (or the closest maturity thereto) as of the auction date for such treasury bills closest to such effective date;

(4) "LLC" means an LLC whose members have obtained rights to dissent under § 48-231-201(a), and includes any successor by merger;

(5) "Member" includes a former member when dissenters' rights exist because:

(A) The membership of that former member has terminated causing dissolution; and

(B) The dissolved LLC has then entered into a merger under § 48-244-101 or § 48-244-201.






Part 2 - Right to Dissent

§ 48-231-201 - Right to dissent.

(a) A member of an LLC is entitled to dissent from, and obtain payment of the fair value, as determined under § 48-231-206, of the member's membership interests in the event of, any of the following LLC actions:

(1) Consummation of a plan of merger to which the LLC is a party;

(2) Consummation of a sale, lease, transfer, or other disposition of all or substantially all of the property and assets of the LLC not made in the usual or regular course of its business, but not including a disposition in dissolution described in § 48-245-501(d), or a disposition pursuant to an order of a court, or a disposition for cash on terms requiring that all or substantially all of the net proceeds of disposition be distributed to the members in accordance with their respective membership interests within one (1) year after the date of disposition;

(3) Except as provided in the articles or operating agreement in effect when the person becomes a member or placed in such agreement without the opposing vote of the member, an amendment of the articles or operating agreement that materially and adversely affects the rights or preferences of the membership interests of the dissenting member because it:

(A) Alters or abolishes a preferential right of the membership interests;

(B) Alters or abolishes a preemptive right of the owner of the membership interests to make a contribution;

(C) Excludes or limits the right of a member to vote on a matter, or to cumulate votes, except as the right may be excluded or limited through the acceptance of contributions or the making of contribution agreements pertaining to membership interests with similar or different voting rights; or

(D) Establishes or changes the conditions for or consequences of expulsion;

(4) An amendment to the articles or operating agreement that materially and adversely affects the rights or preferences of the membership interests of the dissenting member because it:

(A) Changes a member's right to resign or retire; or

(B) Alters or abolishes a right in respect of the redemption of the membership interests, including a provision respecting a sinking fund for the redemption or repurchase of such membership interests;

(5) Any other LLC action taken pursuant to a member vote to the extent the articles, the operating agreement, or a resolution approved by the members provides that dissenting members are entitled to dissent and obtain payment for their membership interests.

(b) A member entitled to dissent and obtain payment for such member's membership interest under this chapter may not challenge the LLC action creating such member's entitlement unless the action is unlawful or fraudulent with respect to the member or the LLC.



§ 48-231-202 - Notice of dissenters' rights.

(a) If proposed LLC action creating dissenters' rights under § 48-231-201 is submitted to a vote at a members' meeting, the meeting notice must state that members are or may be entitled to assert dissenters' rights under this chapter and be accompanied by a copy of this chapter.

(b) If LLC action creating dissenters' rights under § 48-231-201 is taken without a vote of the members, the LLC shall notify in writing all members entitled to assert dissenters' rights that the action was taken and send them the dissenters' notice described in § 48-231-204.

(c) An LLC's failure to give notice pursuant to this section will not invalidate the LLC action.



§ 48-231-203 - Notice of intent to demand payment.

(a) If proposed LLC action creating dissenters' rights under § 48-231-201 is submitted to a vote at a members' meeting, a member who wishes to assert dissenters' rights:

(1) Must deliver to the LLC, before the vote is taken, written notice of such member's intent to demand payment for such member's membership interest if the proposed action is effectuated; and

(2) Must not vote such member's membership interest in favor of the proposed action. No such written notice of intent to demand payment is required of any member to whom the LLC failed to provide the notice required by § 48-231-202.

(b) A member who does not satisfy the requirements of subsection (a) is not entitled to payment for such member's membership interest under this chapter.



§ 48-231-204 - Dissenters' notice.

(a) If proposed LLC action creating dissenters' rights under § 48-231-201 is authorized at a members' meeting, the LLC shall deliver a written dissenters' notice to all members who satisfied the requirements of § 48-231-203.

(b) The dissenters' notice must be sent no later than ten (10) days after the LLC action was authorized by the members or effectuated, whichever is the first to occur, and must:

(1) State where the payment demand must be sent;

(2) Supply a form for demanding payment that includes the date of the first announcement to news media or to members of the principal terms of the proposed LLC action and requires that the person asserting dissenters' rights certify whether or not the member acquired membership interest before that date;

(3) Set a date by which the LLC must receive the payment demand, which date may not be fewer than one (1) nor more than two (2) months after the date required in subsection (a) is delivered; and

(4) Be accompanied by a copy of this chapter, if the LLC has not previously sent a copy of this chapter to the member pursuant to § 48-231-202.



§ 48-231-205 - Duty to demand payment.

(a) A member sent a dissenters' notice described in § 48-231-204 must demand payment and certify whether the member acquired the membership interest before the date required to be set forth in the dissenters' notice pursuant to § 48-231-204(b)(2).

(b) The member who demands payment under subsection (a) retains all other rights of a member until these rights are cancelled or modified by the effectuation of the proposed LLC action.

(c) A member who does not demand payment by the date set in the dissenters' notice is not entitled to payment for such member's membership interest under this chapter.

(d) A demand for payment filed by a member may not be withdrawn unless the LLC with which it was filed, or the surviving LLC, consents to such withdrawal.



§ 48-231-206 - Payment.

(a) Except as provided in § 48-231-208, as soon as the proposed LLC action is effectuated, or upon receipt of a payment demand, whichever is later, the LLC shall pay each dissenter who complied with § 48-231-205 the amount the LLC estimates to be the fair value of such dissenter's partnership interest, plus accrued interest.

(b) The payment must be accompanied by:

(1) The LLC's balance sheet as of the end of a fiscal year ending not more than sixteen (16) months before the date of payment, an income statement for that year, and the latest available interim financial statements, if any;

(2) A statement of the LLC's estimate of the fair value of the membership interests;

(3) An explanation of how the value of the membership interest was calculated;

(4) A statement of the dissenter's right to demand payment under § 48-231-209; and

(5) A copy of this chapter, if the LLC has not previously sent a copy of this chapter to the member pursuant to § 48-231-202 or § 48-231-204.



§ 48-231-207 - Failure to take action.

If the LLC does not effectuate the proposed action that gave rise to the dissenters' rights within two (2) months after the date set for demanding payment, it must send a new dissenters' notice under § 48-231-203 and repeat the payment demand procedure if it effectuates the proposed action.



§ 48-231-208 - After-acquired membership interests.

(a) An LLC may elect to withhold payment required by § 48-231-206 from a dissenter unless the dissenter was a member before the date set forth in the dissenters' notice as the date of the first announcement to news media or to members of the principal terms of the proposed LLC action.

(b) To the extent the LLC elects not to withhold payment under subsection (a), after effectuating the proposed LLC action, it shall estimate the fair value of the membership interest, plus accrued interest, and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of the dissenter's demand. The LLC shall send with its offer a statement of its estimate of the fair value of the membership interest, an explanation of how the interest was calculated, and a statement of the dissenter's right to demand payment under § 48-231-209.



§ 48-231-209 - Procedure if member dissatisfied with payment or offer.

(a) A dissenter may notify the LLC in writing of the dissenter's own estimate of the fair value of such dissenter's membership interest and amount of interest due, and demand payment of the dissenter's estimate (less any payment under § 48-231-206), or reject the LLC's offer under § 48-231-208 and demand payment of the fair value of membership interest and interest due, if:

(1) The dissenter believes that the amount paid under § 48-231-206 or offered under § 48-231-208 is less than the fair value of such dissenter's membership interest or that the interest due is incorrectly calculated; or

(2) The LLC fails to make payment under § 48-231-206 within two (2) months after the date set for demanding payment.

(b) A dissenter waives the right to demand payment under this section unless the dissenter notifies the LLC of such dissenter's demand in writing under subsection (a) within one (1) month after the LLC made or offered payment for such dissenter's membership interest.






Part 3 - Court Action

§ 48-231-301 - Court action.

(a) If a demand for payment under § 48-231-209 remains unsettled, the LLC shall commence a proceeding within two (2) months after receiving the payment demand and petition the court to determine the fair value of the membership interest and accrued interest. If the LLC does not commence the proceeding within the two-month period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

(b) The LLC shall commence the proceeding in a court of record having equity jurisdiction in the county where the LLC's principal executive office (or, if none in this state, its registered office) is located. If the LLC is a foreign LLC without a registered office in this state, it shall commence the proceeding in the county in this state where the registered office of the domestic LLC merged with, or whose membership interests were acquired by, the foreign LLC was located.

(c) The LLC shall make all dissenters (whether or not residents of this state) whose demands remain unsettled, parties to the proceeding as in an action against their membership interests, and all parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

(d) The jurisdiction of the court in which the proceeding is commenced under subsection (b) is plenary and exclusive. The court may appoint one (1) or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the order appointing them, or in any amendment to it. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

(e) Each dissenter made a party to the proceeding is entitled to judgment:

(1) For the amount, if any, by which the court finds the fair value of the dissenter's membership interest plus accrued interest exceeds the amount paid by the LLC; or

(2) For the fair value, plus accrued interest, of such dissenter's after-acquired membership interests for which the LLC elected to withhold payment under § 48-231-208.

(f) The LLC is entitled to judgment against each specific dissenter for the amount, if any, by which the court finds the fair value of such dissenter's membership interest, plus accrued interest, is less than the amount paid by the LLC to each dissenter.



§ 48-231-302 - Court costs and counsel fees.

(a) The court in an appraisal proceeding commenced under § 48-231-301 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the LLC, except that the court may assess costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds the dissenters acted arbitrarily, vexatiously, or not in good faith in demanding payment under § 48-231-209.

(b) The court may also assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable:

(1) Against the LLC and in favor of any or all dissenters if the court finds the LLC did not substantially comply with the requirements of part 2 of this chapter;

(2) Against either the LLC or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this chapter.

(c) If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the LLC, the court may award to these counsel reasonable fees to be paid out of the amounts awarded to the dissenters who were benefited.






Part 4 - Procedures as to Assignees of Financial Rights

§ 48-231-401 - Procedures as to assignees of financial rights.

When an assignment of some or all of the financial rights of a membership interest is in effect and a copy delivered to the LLC prior to the time described in § 48-231-206, then as to that membership interest parts 1-3 of this chapter must be followed subject to the following revisions:

(1) All rights to be exercised and actions to be taken by a member under parts 2 and 3 of this chapter shall be taken by the member and not by any assignee of the member's financial rights as between the LLC and the assignees, the actions taken or omitted by the member bind the assignees;

(2) Instead of remitting a payment under § 48-231-206, the LLC shall forward to the dissenter member:

(A) The materials described in § 48-231-206(b);

(B) An offer to pay the amount listed in the materials, with that amount to be allocated among and paid to the member and the assignees of financial rights according to the terms of the assignments reflected in the required records; and

(C) A statement of that allocation;

(3) If the dissenter member accepts the amount of the offer made under subdivision (2) but disputes the allocation, the dissenter shall promptly so notify the LLC and promptly after the notification bring an action to determine the proper allocation. The suit must be filed in the county in which the registered office of the LLC is located, or in the case of a surviving foreign LLC or other entity that is complying with this section following a merger with a constituent LLC, the suit must be filed in the county in this state in which the last registered office of the constituent LLC was located. The suit must name as parties the member, the LLC and all assignees of the member's financial rights. Upon being served with the action, the LLC shall promptly pay into the court the amount offered under subdivision (2) and shall then be dismissed from the action;

(4) If the dissenter considers the amount offered under subdivision (2) inadequate, the dissenter may decline the offer and demand payment under § 48-231-209. If the dissenter makes demand, part 3 of this chapter applies, with the court having jurisdiction also to determine the correctness of the allocation;

(5) If the member fails to take action under either subdivision (3) or (4), then:

(A) As to the LLC, both the member and the assignees of the member's financial rights are limited to the amount and allocation offered under subdivision (2); and

(B) The LLC discharges its obligation of payment by making payment according to the amount and allocation offered under subdivision (2).









Chapter 232 - Contributions and Admission of Members

§ 48-232-101 - Authorization, form and acceptance of contributions.

(a) Permissible Forms. The contributions of a member to an LLC may be in cash, property, or services rendered or a promissory note.

(b) Authority. Subject to any restrictions in the articles or operating agreement, an LLC through its organizers, members or board of governors may accept contributions, make contribution agreements under § 48-233-101, and make contribution allowance agreements under § 48-234-101. The action of the members or board of governors shall be by such number or interest as required to admit a member under § 48-232-102.

(c) Obligation to Perform. Except as provided in the articles or an operating agreement, a member or a party to a contribution agreement is obligated to the LLC to perform any enforceable promise to contribute cash or property, even if the member or a party to a contribution agreement is unable to perform because of death, disability or any other reason. If a member or a party to a contribution agreement does not make the required contribution of property or services, such person is obligated at the option of the LLC to contribute cash equal to that portion of the value of such contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the LLC may have against such person under the articles or the operating agreement or applicable law.

(d) Compromise of Obligation. Unless otherwise provided in the articles or an operating agreement, the obligation of a member or party to a contribution agreement to make a contribution may be compromised only by consent of all the members or the board of governors (if the LLC is board-managed). Notwithstanding the compromise, a creditor of an LLC who extends credit after the filing of articles or execution of an operating agreement or an amendment thereto which, in either case, reflects the obligation, and before the amendment thereof to reflect the compromise, may enforce the original obligation to the extent that, in extending credit, the creditor reasonably relied on the obligation of a member or party to a contribution agreement to make a contribution. A conditional obligation of a member to make a contribution to an LLC may not be enforced unless the conditions to the obligation have been satisfied or waived as to or by such member. Conditional obligations include contributions payable upon a discretionary call of the members of an LLC or the board of governors, if applicable, prior to the time the call occurs.

(e) Remedies upon Default. The articles or an operating agreement may provide that the interest of any member who fails to make any contribution that the member is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of:

(1) Reducing or eliminating the defaulting member's proportional interest in the LLC;

(2) Subordinating the member's membership interest to that of non-defaulting members;

(3) A forced sale of the member's membership interest;

(4) Forfeiture of the member's membership interest;

(5) The lending by other members of the amount necessary to meet the member's commitment and the charging of interest thereon of up to the highest rate allowed by law with the repayments of such made from the first distributions from the member's interest;

(6) A fixing of the value of the member's membership interest by appraisal or by formula and redemption or sale of the member's membership interest at such value; or

(7) Other penalty or consequence.



§ 48-232-102 - Admission of members.

(a) Approval of a New Member. Except as otherwise provided in the articles or operating agreement after an LLC is formed, all members must approve the admission of a new person or entity as a member, the interest of such member and the contribution of such member. The articles or operating agreement may delegate the authority to approve the identity of a new member, such member's contribution and/or such member's interest to the board of governors. The sole member of an LLC may freely assign governance rights and/or membership interests in the LLC at any time. The articles or operating agreement may provide that the governance rights associated with membership interests or classes of membership interests may be transferred to persons who will become members upon such transfer without requiring consent of the members or governors.

(b) Minimum Approval of Members. Except in the case of a single-member LLC or as provided in subdivision (d), if approval of the admission of a new member is by the members, neither the articles nor the operating agreement may reduce the vote of the members required to approve the admission of a new member to less than either a per capita majority of the non-transferring members or a majority of the profits interest of the non-transferring members or a majority of the capital interest of the non-transferring members. With respect to a single-member LLC, the transferring member may approve the admission of one (1) or more new members.

(c) Minimum Approval of Governors. If approval of the admission of a new member of a board-managed LLC is by the board of governors, neither the articles nor the operating agreement may reduce the vote of the governors required to approve the admission of a new member to less than a majority in number of the non-transferring governors who are members.

(d) Consent Is Discretionary. All consents under this section may be unreasonably withheld and are in the sole discretion of the member or governor.






Chapter 233 - Contribution Agreements

§ 48-233-101 - Contribution agreements.

(a) Signed Writing. (1) A contribution agreement, whether made before or after the formation of the LLC, is not enforceable against the prospective contributor unless it is in writing and signed by the prospective contributor.

(2) A contribution agreement made after the formation of the LLC is not enforceable against the LLC unless it is approved by the required members or the board of governors sufficient to admit a new member under the articles or operating agreement and § 48-232-102.

(3) If the consideration to be contributed to the LLC for the membership interest is other than money, the contribution agreement shall state the value being accorded such consideration.

(b) Irrevocable Period. A contribution agreement is irrevocable for a period of six (6) months, unless the contribution agreement provides for, or unless all other prospective contributors who are a party to a contribution agreement consent to, a different duration.

(c) Current and Deferred Payment. A contribution agreement, whether made before or after the formation of an LLC, must be paid or performed in full at the time or times, or in the installments, if any, specified in the contribution agreement. In the absence of a provision in the contribution agreement specifying the time at which the contribution is to be paid or performed, the contribution must be paid or performed at the time or times determined by the members or the board of governors. If a call is made for payment or performance of contributions, the contributions must be uniform for all membership interests of the same class or for all membership interests of the same series.

(d) Restrictions on Assignment. The rights of a party to a contribution agreement may not be assigned, in whole or in part, to a person who was not a member or a party to a contribution agreement or a party to a contribution allowance agreement at the time of the assignment, unless all the members approve the assignment by unanimous written consent or, if the articles or operating agreement so permit, by the written consent of the members or governors sufficient to approve the admission of a new member under the articles or operating agreement and in accordance with § 48-232-102.






Chapter 234 - Contribution Allowance Agreements

§ 48-234-101 - Contribution allowance agreements.

(a) Agreements Permitted. Subject to any restrictions in the articles, an LLC may enter into contribution allowance agreements under the terms, provisions, and conditions, including the value being accorded such consideration called for in the contribution allowance agreement, fixed by the board of governors or the members by an action of the members or governors as required for the admission of a new member under § 48-232-102 and permitted under the articles or operating agreement.

(b) Writing Required and Terms to Be Stated. A contribution allowance agreement must be in writing, and the writing must state in full, summarize, or incorporate by reference all the agreement's terms, provisions, and conditions. A contribution allowance agreement made after the formation of the LLC is not enforceable against the LLC unless it is approved by the required members or the board of governors, if applicable, sufficient to admit a new member under the articles or operating agreement and § 48-232-102.

(c) Restrictions on Assignment. The rights of a party to a contribution allowance agreement may not be assigned in whole or in part to a person who was not a member or a party to a contribution agreement or a party to a contribution allowance agreement at the time of the assignment, unless all the members approve the assignment by unanimous written consent or, if the articles or the operating agreement so permit, by the written consent of the members or the board of governors as required under § 48-232-101 and as permitted in the articles or operating agreement.






Chapter 235 - Financial Provisions

§ 48-235-101 - Special provisions.

(a) Acceptance of Contributions. Except as provided in the articles or operating agreement, no purported contribution must be treated as a contribution, unless:

(1) The board of governors in a board-managed LLC or members accept the contribution on behalf of the LLC and in that acceptance describe the contribution, if any, and state the value being accorded to the contribution; and

(2) The fact of contribution and the contribution's accorded value are both reflected in the required records of the LLC.

(b) Valuation. The determinations of the board of governors in a board-managed LLC or members as to the amount or fair value or the fairness to the LLC of the contribution accepted or to be accepted by the LLC or the terms of payment or performance, including under a contribution agreement in § 48-233-101, and a contribution allowance agreement in § 48-234-101, are valid and binding if they are made in good faith and on the basis of accounting methods, or a fair valuation or other method, reasonable in the circumstances.

(c) Terms of Membership Interests. All the membership interests of an LLC must:

(1) Be of one (1) class, without series, unless the articles or operating agreement establish, or authorize the establishment of more than one (1) class or series within classes; and

(2) Share profits and losses as provided in § 48-220-101, and be entitled to distributions as provided in §§ 48-236-101, 48-236-102 and 48-245-1101(a)(1)(C).

(d) Procedure for Fixing Terms. Subject to any restrictions in the articles or operating agreement, the power granted in § 48-232-101(b) may be exercised by a resolution or resolutions establishing a class or series, setting forth the designation of the class or series, and fixing the relative rights and preferences of the class or series. Any of the rights and preferences of a class or series may:

(1) Be made dependent upon facts ascertainable outside the articles or operating agreement, or outside the resolution or resolutions establishing the class or series, if the manner in which the facts operate upon the rights and preferences of the class or series is clearly and expressly set forth in the articles, operating agreement or in the resolution or resolutions establishing the class or series; and

(2) Incorporate by reference some or all of the terms of any agreements, contracts, or other arrangements entered into by the LLC in connection with the establishment of the class or series if the LLC retains at its principal executive office a copy of the agreements, contracts, or other arrangements or the portions incorporated by reference.

(e) Specific Terms. Without limiting the authority granted in this section, an LLC may have membership interests of a class or series:

(1) Subject to the right of the LLC to redeem any of those membership interests at the price fixed for their redemption by the articles or operating agreement or by the board of governors;

(2) Entitling the members to cumulative, partially cumulative, or noncumulative distributions;

(3) Having preference over any class or series of membership interests for the payment of distributions of any or all kinds;

(4) Convertible into membership interests of any other class or any series of the same or another class; or

(5) Having full, partial or limited voting rights.



§ 48-235-102 - Restatement of value of previous contributions.

(a) Definition. As used in this section, an "old" contribution is a contribution reflected in the required records of an LLC before the time the LLC accepts a new contribution.

(b) Restatement Required. Whenever an LLC accepts a new contribution, the board of governors of a board-governed LLC or the members shall restate the value of all old contributions if and as required by applicable federal tax law.






Chapter 236 - Distributions

§ 48-236-101 - Sharing of distributions.

Unless otherwise provided in or through the articles or operating agreement, distributions of cash or other assets of an LLC, including distributions on termination of the LLC except as provided in § 48-245-1101, must be allocated equally among the members.



§ 48-236-102 - Interim distributions.

Except as provided in or through the articles or operating agreement or by a majority vote of the members, a member is entitled to receive distributions before the LLC's termination only as specified in the articles or operating agreement.



§ 48-236-103 - Distribution in kind.

Except as provided in the articles or an operating agreement, a member, regardless of the nature of the member's contribution, has no right to demand and receive any distribution from an LLC in any form other than cash. Except as provided in the articles or an operating agreement, a member may not be compelled to accept a distribution of any asset in kind from an LLC to the extent that the percentage of the asset distributed to the member exceeds a percentage of that asset that is equal to the percentage in which the member shares in distributions from the LLC.



§ 48-236-104 - Status as a creditor.

At the time a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a general, unsecured creditor of the LLC with respect to the distribution. The articles or an operating agreement may provide for the establishment of a record date with respect to allocations and distributions by an LLC.



§ 48-236-105 - Limitations on distribution.

(a) Rule. No distribution may be made by an LLC if, after giving effect to the distribution:

(1) The LLC would not be able to pay its debts as they became due in the normal course of business; or

(2) The LLC's total assets would be less than the sum of its total liabilities plus, unless the articles or an operating agreement permit otherwise, the amount that would be needed, if the LLC were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of members whose preferential rights are superior to the rights of members receiving the distribution and excluding liabilities for which the recourse of creditors is limited to specified property of the LLC, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the LLC only to the extent that the fair value of the property exceeds that liability.

(b) Determination. The LLC may base a determination that a distribution is not prohibited under subsection (a) either on:

(1) Financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances; or

(2) A fair valuation or other method that is reasonable in the circumstances.

(c) General Measuring Date. The effect of a distribution under subsection (a) is measured as of:

(1) The date the distribution is authorized if the payment occurs within four (4) months after the date of authorization; or

(2) The date the payment is made if it occurs more than four (4) months after the date of authorization.

(d) Special Measuring Date. If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is actually made.

(e) Status of LLC Indebtedness for Distributions. An LLC's indebtedness to a member incurred by reason of a distribution made in accordance with this section is at parity with the LLC's indebtedness to its general unsecured creditors, except to the extent subordinated by agreement and except to the extent provided otherwise by § 48-245-1101(a).






Chapter 237 - Liability upon Wrongful Distribution

§ 48-237-101 - Liability upon wrongful distribution.

(a) Personal Liability. Unless such person complies with the applicable standards of conduct set forth in § 48-240-103 and § 48-241-111, a member or governor who votes for or assents to a distribution made in violation of § 48-236-105 or the articles or operating agreement is personally liable to the LLC for the amount of the distribution that exceeds what could have been distributed without violating § 48-236-105 or the articles or operating agreement.

(b) Right of Contribution. A governor or member held liable for an unlawful distribution under subsection (a) is entitled to contribution:

(1) From every other governor and member who voted for or assented to the distribution; and

(2) From each member for the amount the member accepted, knowing the distribution was made in violation of § 48-236-105 or the articles or operating agreement.

(c) Section Not a Limitation on Liability. Subject to subsection (d), this section shall not affect any obligation or liability of a governor or member under the articles or operating agreement or other applicable law for the amount of a distribution.

(d) Member's Liability. Unless otherwise agreed, a member who receives a distribution from an LLC or a manager or governor who votes for or assents to such distribution shall have no liability under this section or other applicable law for the amount of the distribution after the expiration of three (3) years from the date of the distribution.






Chapter 238 - Governance

§ 48-238-101 - Management -- Authorized signature.

(a) Management. (1) If the LLC is member-managed, all powers shall be exercised by or under the authority of, and the business and affairs of the LLC shall be managed by or under the direction of its members.

(2) If the LLC is board-managed, all powers shall be exercised by or under the authority of, and the business and affairs of the LLC shall be managed by or under the direction of the board of governors, subject to subsection (b) and any limitations set forth in the articles or operating agreement. An LLC shall be either member-managed or board-managed, as designated in its articles. Unless otherwise provided in the articles or operating agreement, each governor shall have equal voting power per capita with each other governor.

(b) Authorized Signature. For convenience, one (1) or more managers, members or governors may be designated in the articles as persons authorized to execute instruments transferring real property held in the name of the LLC and may set forth any limitations on such authority. This designation, however, in the absence of a clear statement that the named person or persons are the only person or persons authorized to execute instruments transferring real property, does not imply that other members, managers or governors do not have the authority to execute such instruments under § 48-238-103 or § 48-238-104. A grant of authority contained in the current articles is conclusive in favor of a person who gives value without knowledge to the contrary.



§ 48-238-103 - Agency of members in a member-managed LLC.

(a) Unless the articles otherwise provide, if an LLC is member-managed, every member is an agent of the LLC for the purpose of its business, and the act of every member, including the execution in the LLC name of any instrument, for apparently carrying on in the usual way the business of the LLC of which such member is a member, binds the LLC, unless the member so acting has in fact no authority to act for the LLC in the particular matter, and the person with whom the member is dealing has knowledge of the fact that the member has no such authority.

(b) An act of a member which is not apparently for carrying on of the business of the LLC in the usual way does not bind the LLC unless authorized by the other members.

(c) Unless authorized by the other members, no single member or group of members less than all the members shall have authority to:

(1) Dispose of the goodwill of the business;

(2) Do any other act which would make it impossible to carry on the ordinary business of the LLC;

(3) Confess a judgment; or

(4) Submit an LLC claim or liability to arbitration or reference.

(d) No act of a member in contravention of a restriction on such member's authority shall bind the LLC to persons having knowledge of the restriction.



§ 48-238-104 - Agency of members in a board-managed LLC.

(a) Unless the articles provide otherwise, if the LLC is board-managed, no member is an agent of the LLC for the purpose of its business, other than a member designated by the board of governors, including the execution in the LLC name of any instrument, for apparently carrying on in the usual way the business of the LLC of which such person is a member, does not bind the LLC, unless the member so acting has in fact the authority to act for the LLC in the particular matter.

(b) Unless the articles provide otherwise, if the LLC is board-managed, the following persons are agents of the LLC and may legally bind the LLC, subject to the limitation on such persons contained in chapters 201-248 of this title:

(1) The chief manager;

(2) A person designated in the articles or the operating agreement as being so authorized; and

(3) A person designated in writing by action of the governors as being so authorized.






Chapter 239 - Governor Management

§ 48-239-101 - Board of governors.

(a) General. In the event the LLC is board-managed, the initial board of governors may be named in the articles or may be elected by the members. The board of governors must consist of one (1) or more entities which are members or individuals. The number of governors must be fixed by or in the manner provided in the articles or the operating agreement. The number of governors may be increased or, subject to § 48-239-103(b), decreased at any time by amendment to or in the manner provided in the articles or the operating agreement.

(b) Size. The articles or operating agreement may establish a variable range for the size of the board of governors by fixing a minimum and maximum number of governors. If a variable range is established, the number of governors may be fixed or changed from time to time, within the minimum and maximum, by the members or the board of governors as provided in the articles or the operating agreement. Unless the articles or operating agreement specifically provides otherwise, only the members may change the range for the size of the board or change from a fixed to a variable-range size board or vice versa.



§ 48-239-102 - Qualifications and election.

(a) Natural Person. Governors must be natural persons. The method of election and any additional qualifications for governors may be imposed by or in the manner provided in the articles or operating agreement.

(b) Nonresident. Unless the articles or operating agreement provides otherwise, a governor need not be a resident of this state or a member of the LLC.

(c) Governor Other Than a Natural Person. Except for members, all governors shall be natural persons. In the event an entity that is a member is elected governor, the entity shall exercise its duties and authority by such officer or agent as the bylaws or equivalent of such entity may prescribe or, in the absence of such a provision, as the board of directors, board of governors or equivalent of such entity may determine. The secretary of the LLC shall be provided with written directions as to whom the designated natural person is that is to function on behalf of the entity. This designation may be changed from time to time. The LLC may rely upon the representations of such officer or agent as to the authority unless such authority is questioned.

(d) Deemed Resignation of a Governor Other Than a Natural Person. In the event a governor, other than a natural person, bankrupts or dissolves, such governor is deemed to have immediately resigned as a governor.



§ 48-239-103 - Terms.

(a) General. Unless fixed terms (including staggered terms) are provided for in the articles or operating agreement, a governor serves for an indefinite term that expires at the next regular meeting of the members. A fixed term of a governor must not exceed three (3) years. A governor holds office for the term for which the governor was elected and until a successor is elected and has qualified, or until the earlier death, resignation, removal, or disqualification of the governor.

(b) Decrease in Number. A decrease in the number of governors does not shorten an incumbent governor's term.

(c) Vacancy Term. The term of a governor elected to fill a vacancy expires at the next members' meeting at which governors are elected.



§ 48-239-104 - Acts not void or voidable.

The expiration of a governor's term with or without the election of a qualified successor does not make prior or subsequent acts of the governors or the board of governors void or voidable.



§ 48-239-105 - Compensation.

Subject to any limitations in the articles or operating agreement, the board of governors may fix the compensation of governors for the following board. Such compensation is subject to approval by the members. If the initial board of governors is selected by the organizers, that board's compensation, if any, shall be retroactively established by the members at the first meeting of the members.



§ 48-239-106 - Classification of governors.

Governors may be divided into classes as provided in the articles or operating agreement.



§ 48-239-107 - Voting for governors.

(a) Plurality. Unless otherwise provided in the articles or operating agreement, governors are elected by a plurality of the voting power exercised in the election at a meeting at which a quorum is present.

(b) Noncumulative Voting. Members do not have a right to cumulate their votes for governors unless the articles or operating agreement so provides.

(c) Cumulative Voting. A statement included in the articles or operating agreement that "(all) (a designated voting group of) members are entitled to cumulate their votes for governors" (or words of similar import) means the members designated are entitled to multiply the number of votes they are entitled to cast by the number of governors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two (2) or more candidates.

(d) Notice of Cumulative Voting. Membership interests otherwise entitled to vote cumulatively may not be voted cumulatively at a particular meeting unless:

(1) The meeting notice states conspicuously that cumulative voting is authorized; or

(2) A member who has the right to cumulate such member's votes gives notice to the secretary of the LLC no fewer than forty-eight (48) hours before the time set for the meeting of such member's intent to cumulate such member's votes during the meeting, and if one (1) member gives this notice, all other members in the same voting group participating in the election are entitled to cumulate their votes without giving further notice. The secretary shall announce before the election that cumulative voting is in effect.



§ 48-239-108 - Resignation.

A governor may resign at any time by giving a written resignation to the secretary or chief manager of the LLC. The resignation is effective without acceptance when such resignation is actually received by the secretary or chief manager of the LLC, unless a later effective time is specified in such resignation.



§ 48-239-109 - Removal of governors.

(a) The members may remove one (1) or more governors with or without cause at any time unless the articles or operating agreement provide that governors may only be removed for cause.

(b) If a governor is elected by a voting group of members, only the members of that voting group may participate in the vote to remove the governor without cause.

(c) Cumulative voting and removal. If cumulative voting is authorized, a governor may not be removed if the number of votes sufficient to elect the governor under cumulative voting is voted against the governor's removal. If cumulative voting is not authorized, a governor may be removed only if the number of votes cast to remove the governor exceeds the number of votes cast not to remove the governor.

(d) If the articles or operating agreement so provide, any or all of the governors may be removed for cause by a vote of a majority of the entire board of governors.

(e) Meeting for removal. A governor may be removed by the members or governors only at a meeting called for the purpose of removing the governor and the meeting notice must state that the purpose, or one (1) of the purposes, of the meeting is removal of one (1) or more governors.

(f) Removal of governor by judicial proceeding. (1) A court of record having equity jurisdiction in the county where an LLC's principal executive office (or, if none in this state, its registered office) is located may remove a governor of the LLC from office in a proceeding commenced either by the LLC or by such number of its members as represent at least ten percent (10%) of the outstanding voting power of the members of the LLC if the court finds that:

(A) The governor engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the LLC; and

(B) Removal is in the best interest of the LLC.

(2) The court that removes a governor may bar the governor from reelection for a period prescribed by the court.

(3) If removal is by a court, the secretary or the court on its own motion may call a meeting of the members to elect one (1) or more new governors.



§ 48-239-110 - Vacancy on board.

(a) Unless the articles or operating agreement provide otherwise, if a vacancy occurs on a board of governors, including a vacancy resulting from an increase in the number of governors or a vacancy resulting from a removal with or without cause:

(1) The members may fill the vacancy;

(2) The board of governors may fill the vacancy; or

(3) If the governors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the governors remaining in office.

(b) If the vacant office was held by a governor elected by a voting group of members, only members within that voting group are entitled to vote to fill the vacancy if it is filled by the members.

(c) A vacancy that will occur at a specific later date (by reason of a resignation effective at a later date under § 48-239-108 or otherwise) may be filled before the vacancy occurs but the new governor may not take office until the vacancy occurs.



§ 48-239-111 - Board of governors meetings.

(a) Time and Place. Meetings of the board of governors may be held from time to time as provided in the articles or operating agreement at any place within or without the state that the board of governors may select or by any means described in subsection (b). If the board of governors fails to select a place for a meeting, the meeting must be held at the principal executive office, unless the articles or operating agreement provides otherwise.

(b) Electronic Communications. (1) Unless the articles or operating agreement provides otherwise, the board of governors may permit any or all governors to participate by or conduct the meeting through the use of any means of communication by which all governors participating may simultaneously hear each other during the meeting. A governor participating in a meeting by this means is deemed to be present in person at the meeting and the minutes may reflect such.

(2) A meeting held by electronic communication shall be deemed held at the location required by this section, articles or operating agreement.

(c) Calling Meetings and Notice. Unless the articles or operating agreement provides otherwise, the chief manager or the lesser of a majority of the governors or two (2) governors may call a special meeting of the board of governors by giving two (2) days' notice to all governors of the date, time, and place of the meeting. The notice need not state the purpose of the meeting unless chapters 201-248 of this title, the articles or the operating agreement requires it.

(d) Previously Scheduled Meetings. If the day or date, time, and place of a board of governors meeting have been provided in the articles or operating agreement, or a regular meeting date, time and place have been established by the board of governors, no notice of such meeting is required. Notice of an adjourned meeting need not be given other than by announcement at the meeting at which adjournment is taken; provided, that the period of adjournment does not exceed one (1) month for any one (1) adjournment.

(e) Waiver of Notice. (1) A governor may waive any notice required by this section, the articles or operating agreement before or after the date and time stated in the notice. Except as provided in subdivision (e)(2), the waiver must be in writing, signed by the governor entitled to the notice, and filed with the minutes or other records of the LLC.

(2) A governor's attendance at or participation in a meeting waives any required notice to the governor of the meeting unless the governor at the beginning of the meeting (or promptly upon arrival) objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to any action taken at the meeting.



§ 48-239-112 - Quorum and voting of board of governors.

(a) Unless the articles or operating agreement requires a different number, a quorum of a board of governors consists of:

(1) A majority of the fixed number of governors, if the LLC has a fixed board size;

(2) A majority of the number of governors prescribed under § 48-239-101, or if no number is prescribed, the number in office immediately before the meeting begins, if the LLC has a variable-range board.

(b) The articles or operating agreement may authorize a quorum of a board of governors to consist of no fewer than one third (1/3) of the fixed or prescribed number of governors determined under subsection (a).

(c) If a quorum is present, the affirmative vote of a majority of governors present is the act of the board of governors unless the act, articles or operating agreement requires the vote of a greater number of governors.

(d) If a quorum is present when a duly called or held meeting is convened, the governors present may continue to transact business until adjournment, even though the withdrawal of a number of governors originally present leaves less than the proportion or number otherwise required for a quorum.

(e) A governor who is present at a meeting of the board of governors when LLC action is taken is deemed to have assented to the action taken unless:

(1) The governor objects at the beginning of the meeting (or promptly upon the governor's arrival) to holding it or transacting business at the meeting;

(2) The governor's dissent or abstention from the action taken is entered in the minutes of the meeting; or

(3) The governor delivers written notice of dissent or abstention to the presiding officer of the meeting before its adjournment or to the LLC immediately after adjournment of the meeting. The right of dissent or abstention is not available to a governor who votes in favor of the action taken.



§ 48-239-113 - Action without a meeting.

(a) Method. (1) Unless the articles or operating agreement provides otherwise, an action required or permitted to be taken at a board of governors meeting may be taken without a meeting. If all governors consent to taking such action without a meeting, the affirmative vote of the number of governors that would be necessary to authorize or take such action at a meeting is the act of the board of governors. The action must be evidenced by one (1) or more written consents describing the action taken, signed by each governor in one (1) or more counterparts, indicating the signing governor's vote or abstention on the action, and shall be included in the minutes or filed with the LLC's records reflecting the action taken.

(2) Notwithstanding subdivision (a)(1), the articles or operating agreement may provide for written governor action to be taken without all governors consenting to the waiver of actual meeting, but such consent must be of at least two thirds (2/3) of the governors.

(b) Effective Time. The written action is effective when the last required governor signs the action, unless a different effective time is provided in the written action.

(c) Notice and Liability. If the articles or operating agreement permits written action and waiver of meetings by less than all governors, all governors must be notified immediately of the action's text and effective date. Failure to provide the notice does not invalidate the written action. A governor who does not sign or consent to the written action has no liability for the action or actions taken by this written action.

(d) Consent Equals Meeting. A consent signed under this section has the effect of a meeting vote and may be described as such in any document. Any action requiring a meeting by the board of governors is satisfied by a consent signed under this section.



§ 48-239-114 - Committees established by the board of governors.

(a) Generally. With respect to a board-managed LLC, a resolution approved by the affirmative vote of a majority of the board of governors may establish committees having the authority of the board in the management of the business of the LLC only to the extent provided in the resolution, including special litigation committees to consider legal rights or remedies of the LLC and whether those rights and remedies should be pursued. Committees other than special litigation committees are subject at all times to the direction and control and serve at the pleasure of the board of governors.

(b) Membership. With respect to a board-managed LLC, unless the articles or operating agreement provides for a different membership or manner of appointment, a committee consists of one (1) or more persons appointed by affirmative vote of a majority of the governors in office when the action is taken. Each member of a committee must be a member of the board of governors of the LLC; provided, that unless the articles or operating agreement provides otherwise, non-governors may serve on the special litigation committee.

(c) Procedure. Sections 48-239-111 -- 48-239-113 apply to committees and members of committees to the same extent as those sections apply to the board of governors and governors.

(d) Minutes. Minutes, if any, of committee meetings must be made available upon request to members of the committee and to any governor.

(e) Standard of Conduct. The establishment of, delegation of authority to, and action by a committee does not alone constitute compliance by a governor with the standard of conduct set forth in § 48-239-115.

(f) Committee Authority. To the extent specified by the board of governors or in the articles or operating agreement, each committee may exercise the authority of the board of governors under § 48-238-101(a)(2).

(g) Limitations on Committee Authority. A committee may not, however:

(1) Authorize distributions, except according to a formula or method prescribed by the board of governors;

(2) Approve or propose to members actions that chapters 201-248 of this title requires to be approved by members;

(3) Fill vacancies on the board of governors or on any of its committees;

(4) Adopt a plan of merger not requiring member approval;

(5) Authorize or approve reacquisition of membership interest, except according to a formula or method prescribed by the board of governors; or

(6) Authorize or approve the issuance or sale or contract for sale of membership interest, or determine the designation and relative rights, preferences, and limitations of a class or series of membership interests, except that the board of governors may authorize a committee (or chief manager of the LLC) to do so within limits specifically prescribed by the board of governors.

(h) Standard of Conduct for Committee Members. Each governor serving on a committee and each person not a governor serving on a special litigation committee shall be subject to the standard of conduct set forth in § 48-239-115 and shall be subject to the same conflict of interest rules and exemptions as found in § 48-239-116.



§ 48-239-115 - Standard of conduct.

(a) Standard and Liability. A governor shall discharge the duties of the position as a governor, including duties as a member of a committee, in good faith, in a manner the governor reasonably believes to be in the best interests of the LLC, and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(b) Reliance. (1) A governor is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(A) One (1) or more managers or employees of the LLC whom the governor reasonably believes to be reliable and competent in the matters presented;

(B) Legal counsel, public accountants, or other persons as to matters that the governor reasonably believes are within the person's professional or expert competence; or

(C) A committee of the board of governors of which the governor is not a member, if the governor reasonably believes the committee merits confidence.

(2) A governor is not acting in good faith if the governor has knowledge concerning the matter in question that makes reliance otherwise permitted by subdivision (b)(1) unwarranted.

(c) Limitation on Liability. A governor is not liable for any action taken as a governor, or any failure to take action, if the governor performed the duties of the office in compliance with subsections (a) and (b).

(d) Elimination or Limitation of Liability. A governor's personal liability to the LLC or its members for monetary damages for breach of fiduciary duty as a governor may be eliminated or limited in the articles or operating agreement; such provisions shall not eliminate or limit the liability of a governor for the following:

(1) For any breach of the governor's duty of loyalty to the LLC or its members; however, the articles or operating agreement may define the duty of loyalty in a manner to reflect the understanding of the parties, provided such definition is not manifestly unreasonable under the circumstances;

(2) For acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law;

(3) Under § 48-237-101; or

(4) For any act or omission occurring before the date when the provision in the articles eliminating or limiting liability becomes effective.

(e) Modification of Standard of Conduct in Articles or Operating Agreement. Notwithstanding anything to the contrary in this section, the articles or operating agreement may define the standard of conduct for governors in a manner to reflect the understanding of the parties; provided, that such definition is not manifestly unreasonable under the circumstances.

(f) Burden of Proof. A person alleging a violation of this section has the burden of proving the violation.



§ 48-239-116 - Governor and manager conflict of interest.

(a) Definition and Scope. A conflict of interest transaction is a transaction with the LLC in which a governor, manager or non-governor member of a special litigation committee of the LLC has a direct or indirect interest. A conflict of interest transaction is not voidable by the LLC solely because of the governor's or manager's interest in the transaction if any one (1) of the following is true:

(1) The material facts of the transaction and the governor's or manager's interest were disclosed or known to the board of governors or a committee of the board of governors and the board of governors or committee authorized, approved, or ratified the transaction;

(2) The material facts of the transaction and governor's or manager's interest were disclosed or known to the members entitled to vote and they authorized, approved, or ratified the transaction;

(3) The transaction was fair to the LLC; or

(4) The transaction was of a nature in which the conflict of interest is waived by the articles or operating agreement. Such waiver shall be upheld unless manifestly unreasonable under the circumstances.

(b) For purposes of this section, a governor or manager of the LLC has an indirect interest in a transaction if, but not only if:

(1) Another entity in which the governor or manager has a material financial interest or in which the governor or manager is a general partner is a party to the transaction; or

(2) Another entity of which the governor or manager is a governor, director, manager, officer, or trustee is a party to the transaction and the transaction is or should be considered by the board of governors of the LLC.

(c) Authorization, Approval and Ratification Under Subdivision (a)(1). For purposes of subdivision (a)(1), a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the governors on the board of governors (or on the committee) who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single governor. If a majority of the governors who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a governor with a direct or indirect interest in the transaction does not affect the validity of any action taken under subdivision (a)(1) if the transaction is otherwise authorized, approved, or ratified as provided in that subsection.

(d) Authorization, Approval and Ratification Under Subdivision (a)(2). For purposes of subdivision (a)(2), a conflict of interest transaction is authorized, approved, or ratified if it receives the vote of a majority of the membership interests entitled to be counted under this subsection (d). Membership interests owned by or voted under the control of a governor or manager who has a direct or indirect interest in the transaction, and membership interests owned by or voted under the control of an entity described in subdivision (b)(1), may not be counted in a vote of members to determine whether to authorize, approve or ratify a conflict of interest transaction under subdivision (a)(2). The vote of those membership interests, however, shall be counted in determining whether the transaction is approved under other provisions of chapters 201-248 of this title. A majority of the membership interests, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection (d) constitutes a quorum for the purpose of taking action under this section.






Chapter 240 - Member Management

§ 48-240-101 - Member-managed.

If the LLC has elected to be member-managed, any actions that would require the action of the board of governors shall be made by the members. Unless chapters 201-248 of this title, the articles or operating agreement require otherwise, decisions shall be made and actions taken by a majority vote of the members acting in their capacity as members present at a meeting at which a quorum is established.



§ 48-240-102 - Standard of member conduct in a member-managed LLC.

(a) Fiduciary Duty of Members of Member-Managed LLC. Except as provided in the articles or operating agreement, every member of a member-managed LLC must account to the LLC for any benefit, and hold as trustee for it any profits derived by the member without the consent of the other members from any transaction connected with the formation, conduct, or liquidation of the LLC or from any use by the member of its property including, but not limited to, confidential or proprietary information of the LLC or other matters entrusted to the member as a result of such person's status as a member.

(b) Standard of Conduct. A member of a member-managed LLC shall discharge such member's duties as a member, including all duties as a member of a committee:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner the member reasonably believes to be in the best interest of the LLC.

(c) Reliance. A member of a member-managed LLC is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

(1) One (1) or more managers or employees of the LLC whom the member reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, public accountants or other persons as to matters the member reasonably believes are within the person's professional or expert competence; or

(3) A committee of the members of which such member is not a member, if the member reasonably believes the committee merits confidence.

(d) Good Faith Requirement. The member is not acting in good faith if the member has knowledge concerning the matter in question that makes reliance otherwise committed by subsection (c) unwarranted.

(e) Limitation of Liability for Action. A member is not liable for any action taken as a member, or any failure to take any action, if the member performed the duties of the position as a member in compliance with this section.

(f) Burden of Proof. A person alleging a violation of this section has the burden of proving the violation.

(g) Modification of Standard of Conduct in Articles or Operating Agreement. Notwithstanding anything to the contrary in this section, the articles or operating agreement may define the standard of conduct in a manner to reflect the understanding of the parties provided such definition is not manifestly unreasonable under the circumstances.



§ 48-240-103 - Member conflicts of interest.

(a) Conflict and Procedure When Conflict Arises. A contract or other transaction between an LLC and one (1) or more of its members, or between a member-managed LLC and an organization in or of which one (1) or more of its members are governors, directors, managers, officers, partners, fiduciaries or similar equivalent or have a material financial interest, is not voidable because the member or members or the other organizations are parties or because the member or members are present at the meeting of the members or a committee at which the contract or transaction is authorized, approved, or ratified, if:

(1) The contract or transaction was, and the person asserting the validity of the contract or transaction sustains the burden of establishing that the contract or transaction was, fair and reasonable as to the LLC at the time it was authorized, approved, or ratified;

(2) The material facts as to the contract or transaction and as to the member's or members' interest are fully disclosed or known to the members and, unless the articles or operating agreement requires the specific approval of subdivision (a)(2)(A) or (a)(2)(B), the contract or transaction is approved in good faith by either:

(A) The owners of a majority of the voting power of the membership interests entitled to vote that are owned by persons other than the interested member or members; or

(B) The owners of a majority of the financial interest of the membership interests that are owned by persons other than the interested member or members;

(3) The material facts as to the contract or transaction and as to the member's or members' interest are fully disclosed or known to the members or a committee, and the members or committee authorizes, approves, or ratifies the contract or transaction in good faith by a majority of the membership interest entitled to vote or committee members, but the interested member or members must not be counted in determining the presence of a quorum and must not vote;

(4) The material facts of the transaction and the member's or members' interest were disclosed or known to a committee of not less than three (3) members, none of whom had a direct or indirect interest in the transaction, and such committee authorized, approved or ratified the transaction;

(5) The contract or transaction is a distribution described in chapter 236 of this title or a merger or sale of assets described in chapter 244 of this title; or

(6) Notwithstanding anything to the contrary in this section, the articles or operating agreement may define the standard of conduct of the members in a manner to reflect the understanding of the parties; provided, that such definition is not manifestly unreasonable under the circumstances.

(b) Material Financial Interest. For purposes of this section:

(1) A member does not have a material financial interest in a resolution fixing the compensation of a manager, employee, or agent of the LLC, even though the member is also receiving compensation from the LLC; and

(2) A member has a material financial interest in each organization in which the member, or the spouse, parents, children and spouses of children, brothers and sisters and spouses of brothers and sisters of the member, or other lineal descendants of the member, or any combination of them, has a material financial interest.






Chapter 241 - Managers

§ 48-241-101 - Managers required.

An LLC must have individuals exercising the functions of the offices, however designated, of chief manager and secretary.



§ 48-241-102 - Duties of required managers.

(a) Presumption and Modification. Unless:

(1) The articles or the operating agreement provide otherwise;

(2) If the LLC is board-managed, a resolution of the board of governors providing otherwise; or

(3) If the LLC is member-managed, a written resolution of the members providing otherwise;

the chief manager and secretary have the duties specified in this section.

(b) Chief Manager. The chief manager shall:

(1) See that all orders and resolutions of the board of governors or members are carried into effect;

(2) Sign and deliver in the name of the LLC any deeds, mortgages, bonds, contracts or other instruments pertaining to the business of the LLC, except in cases in which the authority to sign and deliver is required by law to be exercised by another person or is expressly delegated:

(A) By the articles or operating agreement;

(B) The board of governors if the LLC is board-managed; or

(C) Members if the LLC is member-managed to some other manager or agent of the LLC;

(3) Perform other duties prescribed by the board of governors or the members; and

(4) In the event the LLC has a vacancy in the office of secretary, any notices, documents or other matters that otherwise are required to go to the secretary may be delivered to the chief manager.

(c) Secretary. The secretary shall:

(1) Keep accurate membership records for the LLC;

(2) Maintain records of and, whenever necessary, certify all proceedings of the board of governors, members or committees of the LLC;

(3) Receive notices required to be sent to the secretary and to keep a record of such notices in the records of the LLC; and

(4) Perform other duties prescribed by the board of governors, the members or by the chief manager.



§ 48-241-103 - Election or appointment of managers.

(a) Board of Governors Form. If the LLC is board-managed, the board of governors shall elect or appoint, in a manner set forth in the articles or operating agreement or in a resolution approved by the affirmative vote of a majority of the governors present, the chief manager, secretary and any other managers or agents the board of governors considers necessary or desirable for the operation and management of the LLC. These managers and agents have the powers, rights, duties, responsibilities, and terms in office provided for in the articles or operating agreement or determined by the board of governors.

(b) Member-Managed Form. If the LLC is member-managed, the members shall elect or appoint, in a manner set forth in the articles or operating agreement or in a resolution approved by the affirmative vote of a majority of the voting power at a duly held meeting, the chief manager, secretary and any other managers or agents the members consider necessary or desirable for the operation of the LLC. These managers and agents have the powers, rights, duties, responsibilities, and terms in office provided for in the articles, operating agreement or as determined by the members and set forth in the resolution establishing the other manager positions.



§ 48-241-104 - Qualifications of managers.

Managers need not be residents of this state or members of the LLC unless the articles or operating agreement so require. The articles or operating agreement may prescribe other qualifications for managers.



§ 48-241-105 - Multiple managerial positions.

Any number of managerial positions or functions of those positions other than those of chief manager and secretary may be held or exercised by the same person. If a document must be signed by persons holding different positions or functions and a person holds or exercises more than one (1) of those positions or functions, that person may sign the document in more than one (1) capacity, but only if the document indicates each capacity in which the person signs.



§ 48-241-106 - Managers considered elected.

If the LLC is board-managed, in the absence of an election or appointment of managers by the board of governors, or if the LLC is member-managed in the absence of an election or appointment of managers by the members, then the person or persons exercising the principal functions of the chief manager or the secretary are considered to have been elected to those offices, except for the purpose of determining the location of the principal executive office, which in that case is the registered office of the LLC.



§ 48-241-107 - Removal of a manager.

(a) Unless otherwise provided in the articles or operating agreement, if the LLC is board-managed:

(1) A manager serves at the pleasure of the board of governors;

(2) The board of governors may remove a manager at any time with or without cause; and

(3) The board of governors may eliminate any manager position other than chief manager or secretary at any time.

(b) Unless otherwise provided in the articles or operating agreement, if the LLC is member-managed:

(1) A manager serves at the pleasure of the members;

(2) The members may remove a manager at any time with or without cause; and

(3) The members may eliminate any manager position other than chief manager or secretary at any time.

(c) The removal of a manager under subsection (a) or (b) is without prejudice to the contractual rights of the manager, if any.



§ 48-241-108 - Contract rights.

(a) Board-Managed. With respect to a board-managed LLC, the election or appointment of a person as a manager or agent does not, of itself, create contract rights. An LLC may enter into a contract with a manager or agent for any period of time if, in the board of governors' judgment, the contract would be in the best interests of the LLC. The fact that the contract may be for a term longer than the terms of the governors who authorized or approved the contract does not make the contract void or voidable.

(b) Member-Managed. With respect to a member-managed LLC, the election or appointment of a person as a manager or agent does not, of itself, create contract rights. An LLC may enter into a contract with a manager or agent for any period of time if, in the members' judgment, the contract would be in the best interest of the LLC.

(c) Removal or Resignation Does not Affect Contract Rights. A manager's removal does not affect the manager's contract rights, if any, with the LLC. A manager's resignation does not affect the LLC's contract rights, if any, with the manager.



§ 48-241-109 - Resignation and vacancy.

(a) Resignation. Unless otherwise provided in an employment contract or an agreement with the LLC, a manager may resign at any time by giving written notice to the LLC. The resignation is effective without acceptance when the notice is delivered to the LLC, unless a later effective date is specified in the notice.

(b) Vacancy. A vacancy in an office because of death, resignation, removal, disqualification, or other cause may, or in the case of a vacancy in the office of chief manager or secretary, must be filled for the unexpired portion of the term in the manner provided in the articles or operating agreement, or, if the LLC is board-managed, as determined by the board of governors, or, if the LLC is member-managed, as determined by the members. If a vacancy will be created by a resignation which is made effective at a later date and the LLC accepts the future effective date, the board of governors of a board-managed LLC or the members of a member-managed LLC may fill the pending vacancy before the effective date if the action provides that the successor does not take office until the effective date.



§ 48-241-110 - Delegation.

Unless prohibited by the articles, the operating agreement, or by a resolution:

(1) Adopted by the affirmative vote of the governors present at a duly held meeting of a board-managed liability company; or

(2) Approved by the affirmative vote of a majority of the membership interest entitled to vote at a duly held meeting of the members of a member-managed LLC;

a manager elected or appointed may, without further approval, delegate some or all of the duties and powers of an office to other persons. A manager who delegates the duties or powers of an office remains subject to the standard of conduct for a manager with respect to the discharge of all duties and powers so delegated.



§ 48-241-111 - Standard of conduct.

(a) General. A manager shall discharge the duties of an office in good faith, in a manner the manager reasonably believes to be in the best interests of the LLC, and with the care an ordinarily prudent person in a like position would exercise under similar circumstances. Notwithstanding anything to the contrary in this section, the articles or operating agreement may define the standard of conduct of the managers in a manner to reflect the understanding of the parties; provided, that such definition is not manifestly unreasonable under the circumstances.

(b) Reliance Permitted. In discharging such duties, a manager is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One (1) or more managers or employees of the LLC whom the member reasonably believes to be reliable and competent in the matters presented; or

(2) Legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence.

(c) Where Reliance not Permitted. A manager is not acting in good faith who has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d) Limitation on Liability. A manager is not liable for any action taken as a manager, or any failure to take any action, if the manager performed the duties of the office in compliance with this section.

(e) Effect of Delegation. A person exercising the principal functions of an office or to whom some or all of the duties and powers of an office are delegated pursuant to § 48-241-110 is considered a manager for purposes of this section.






Chapter 242 - Loans and Obligations

§ 48-242-101 - Loans, guarantees and suretyship.

(a) Prerequisites. Unless otherwise provided in chapters 201-248 of this title or the articles or operating agreement, an LLC may lend money to, guarantee an obligation of, become a surety for, or otherwise financially assist a person:

(1) In the usual and regular course of business of the LLC;

(2) With, or for the benefit of, a related LLC, an organization in which the LLC has a financial interest, an organization with which the LLC has a business relationship, or an organization to which the LLC has the power to make donations; or

(3) With, or for the benefit of, a manager or other employee of the LLC or a subsidiary, including a manager or employee who is a member but not a governor of the LLC or a subsidiary, and may reasonably be expected, in the judgment of the body giving the requisite approval, to benefit the LLC. In the case of a loan or guarantee which is with, or for the benefit of, a person who is a governor, approval by a majority of the membership interests of disinterested members entitled to vote is required.

(b) Interest and Security. A loan, guaranty, surety contract, or other financial assistance under subsection (a) may be with or without interest and may be unsecured or may be secured in any manner, including, without limitation, a grant of a security interest in a member's financial rights in the LLC.

(c) Banking Authority not Granted. This section does not grant any authority to act as a bank or to carry on the business of banking.

(d) Requisite Approval. (1) Except as otherwise provided in this section, for purposes of this section, "requisite approval" means:

(A) If the LLC is board-managed, an action taken at a duly held meeting and approved by a majority of the disinterested governors or by a majority of the disinterested members at a duly held meeting of the members; or

(B) If the LLC is member-managed, an action taken at a duly held meeting and approved by a majority of the voting interest of members entitled to vote which are held by disinterested persons.

(2) For purposes of this section, a "disinterested person" is a person other than:

(A) A person who receives a direct or indirect benefit from receipt of the loan or guarantee;

(B) The spouse, parents, children and spouses of children, brothers and sisters, other lineal descendants and spouses of brothers and sisters of such person; or

(C) Any entity in which any of the people, or any combination of the people, in subdivisions (d)(2)(A) and (B) have a material financial interest.

(e) Validity of Obligation of Borrower. The fact that a loan or guarantee is made in violation of this section does not affect the borrower's liability on the loan.

(f) Exception for Sales on Credit. A sale on credit in the ordinary course of business shall not be subject to the restrictions of this section.



§ 48-242-102 - Advances.

Unless otherwise provided in the articles or the operating agreement, an LLC may, without a vote of the governors or its members, advance money to its governors, managers, or employees to cover expenses that can reasonably be anticipated to be incurred by them in the ordinary course of the performance of their duties and for which they would be entitled to reimbursement in the absence of an advance.






Chapter 243 - Indemnification

§ 48-243-101 - Indemnification.

(a) Definitions. As used in this chapter, unless the context otherwise requires:

(1) "Expenses" include counsel fees;

(2) "Liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses incurred with respect to a proceeding;

(3) "LLC" includes any domestic or foreign predecessor of an LLC in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction;

(4) (A) "Official capacity" means:

(i) With respect to a governor in a board-managed LLC, the position of governor;

(ii) With respect to a member in a member-managed LLC, a member who took an action of management as a member; and

(iii) With respect to a person in a capacity not described in subdivision (a)(4)(A)(i) or (a)(4)(A)(ii), the elective or appointive office or position held by a manager, member of a committee of the board of governors or member of a committee of the members, or the employment or agency relationship undertaken by an employee or agent on behalf of the LLC;

(B) "Official capacity" does not include service for any other foreign or domestic corporation, LLC, partnership, joint venture, trust, employee benefit plan, or other enterprises;

(5) "Party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding;

(6) "Proceeding" means any threatened, pending, or completed action, suit or proceeding, whether civil, criminal, administrative, or investigative, and whether formal or informal;

(7) "Responsible person" means an individual who is or was a governor of a board-managed LLC or a member of a member-managed LLC acting pursuant to chapter 238, 239 or 240 of this title or an individual who, while a governor of a board-managed LLC or member of a member-managed LLC, is or was serving at the LLC's request as a governor, manager, director, officer, partner, trustee, employee, or agent of another foreign or domestic LLC, corporation, partnership, joint venture, employee benefit plan or other enterprise. A governor of a board-managed or member of a member-managed LLC is considered to be serving an employee benefit plan at the LLC's request if the governor's or member's duties to the LLC also impose duties on, or otherwise involve services by the governor or member to the plan or to participants in or beneficiaries of the plan. "Responsible person" includes, unless the context requires otherwise, the estate or personal representative of a responsible person; and

(8) "Special legal counsel" means counsel who has not represented the LLC or a related LLC, or a governor, manager, member of a committee of the board of governors, member of a committee of the members, agent or employee, whose indemnification is in issue.

(b) Authority to Indemnify. (1) Except as provided in subsection (d), an LLC may indemnify an individual made a party to a proceeding because such individual is or was a responsible person against liability incurred in the proceeding if the individual:

(A) Acted in good faith; and

(B) Reasonably believed:

(i) In the case of conduct in such individual's official capacity with the LLC that such individual's conduct was in its best interest; and

(ii) In all other cases, that such individual's conduct was at least not opposed to its best interests; and

(C) In the case of any criminal proceeding, had no reasonable cause to believe such individual's conduct was unlawful.

(2) A responsible person's conduct with respect to an employee benefit plan for a purpose such person reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subdivision (b)(1)(B).

(3) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the responsible person did not meet the standard of conduct described in this section.

(4) Except as provided in subsection (e), an LLC may not indemnify a responsible person under this section:

(A) In connection with a proceeding by or in the right of the LLC in which the responsible person was adjudged liable to the LLC; or

(B) In connection with any other proceeding charging improper personal benefit to such responsible person, whether or not involving action in such person's official capacity, in which such person was adjudged liable on the basis that personal benefit was improperly received by such person.

(c) Mandatory Indemnification. Unless limited by its articles, an LLC shall indemnify a responsible person who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the person was a party because the person is or was a responsible person of the LLC against reasonable expenses incurred by the person in connection with the proceeding.

(d) Advances for Expenses. (1) An LLC may pay for or reimburse the reasonable expenses incurred by a responsible person who is a party to a proceeding in advance of final disposition of the proceeding if:

(A) The responsible person furnishes the LLC a written affirmation of good faith belief that the person has met the standard of conduct described in subsection (b);

(B) The responsible person furnishes the LLC a written undertaking, executed personally or on such person's behalf, to repay the advance if it is ultimately determined that the person is not entitled to indemnification; and

(C) A determination is made that the facts then known to those making the determination would not preclude indemnification under this part.

(2) The undertaking required by subdivision (d)(1)(B) must be an unlimited general obligation of the responsible person but need not be secured and may be accepted without reference to financial ability to make repayment.

(3) Determinations and authorizations of payments under this section shall be made in the manner specified in subsection (f).

(e) Court-Ordered Indemnification. Unless an LLC's articles provide otherwise, a responsible person of the LLC who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court, after giving any notice the court considers necessary, may order indemnification if it determines:

(1) The responsible person is entitled to mandatory indemnification under subsection (c), in which case the court shall also order the LLC to pay the responsible person's reasonable expenses incurred to obtain court-ordered indemnification; or

(2) The responsible person is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the person met the standard of conduct set forth in subdivision (b)(1) or was adjudged liable as described in subdivision (b)(4), but if the person was adjudged so liable the person's indemnification is limited to reasonable expenses incurred.

(f) Determination and Authorization of Indemnification. (1) Except as provided in subsection (e), an LLC may not indemnify a responsible person under subsection (b) unless authorized in the specific case after a determination has been made that indemnification of the responsible person is permissible in the circumstances because the person has met the standard of conduct set forth in subdivision (b)(1).

(2) The determination shall be made:

(A) By the board of governors in the case of a board-managed LLC or by the members of a member-managed LLC by majority vote of a quorum consisting of governors or members, as the case may be, not at the time parties to the proceeding;

(B) If a quorum cannot be obtained under subdivision (f)(2)(A), by majority vote of a committee duly designated by the board of governors in the case of a board-managed LLC or by the members of a member-managed LLC (in which designation governors or members as applicable who are parties may participate), consisting solely of two (2) or more governors or members (as applicable) not at the time parties to the proceeding;

(C) By independent special legal counsel:

(i) Selected by the board of governors in the case of a board-managed LLC or by the members of a member-managed LLC or by a committee in the manner prescribed in subdivision (f)(2)(A) or (f)(2)(B); or

(ii) If a quorum of the board of governors in the case of a board-managed LLC or a quorum of the members of a member-managed LLC cannot be obtained under subdivision (f)(2)(A) and a committee cannot be designated under subdivision (f)(2)(B), selected by majority vote of the full board of governors in the case of a board-managed LLC or by the members of a member-managed LLC (in which selection governors or members, as appropriate, who are parties may participate); or

(D) By the members of a board-managed LLC, but ownership interests owned by or voted under the control of members who are at the time parties to the proceeding may not be voted on the determination.

(3) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subdivision (f)(2)(C) to select counsel.

(g) Indemnification of Managers, Employees and Agents. Unless the articles provide otherwise:

(1) A manager of the LLC who is not a responsible person is entitled to mandatory indemnification under subsection (c), and is entitled to apply for court-ordered indemnification under subsection (e), in each case to the same extent as a responsible person;

(2) The LLC may indemnify and advance expenses to a manager, employee, independent contractor or agent of the LLC who is not a responsible person to the same extent as a responsible person;

(3) An LLC may also indemnify and advance expenses to a manager, employee, independent contractor or agent who is not a responsible person to the extent, consistent with public policy, that may be provided by its articles, operating agreement, general or specific action of its board of governors of a board-managed LLC or by members of a member-managed LLC, or by contract.

(h) Insurance. An LLC may purchase and maintain insurance on behalf of an individual who is or was a responsible person, manager, employee, independent contractor, or agent of the LLC, or who, while a responsible person, manager, employee, independent contractor, or agent of the LLC, is or was serving at the request of the LLC as a responsible person, manager, partner, trustee, employee, independent contractor, or agent of another foreign or domestic LLC, corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by such person in that capacity or arising from such person's status as a responsible person, manager, officer, employee, independent contractor, or agent, whether or not the LLC would have power to indemnify such person against the same liability under subsection (b) or (c).

(i) Application of Part. (1) The indemnification and advancement of expenses granted pursuant to, or provided by, this section shall not be deemed exclusive of any other rights to which a responsible person seeking indemnification or advancement of expenses may be entitled, whether contained in this section, the articles, or the operating agreement, or when authorized by such articles or operating agreement, in a resolution of members, a resolution of governors, or an agreement providing for such indemnification; provided, that no indemnification may be made to or on behalf of any responsible person if a judgment or other final adjudication adverse to the responsible person or officer establishes such person's liability:

(A) For any breach of the duty of loyalty to the LLC or its members;

(B) For acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or

(C) Under § 48-237-101.

(2) Nothing contained in this section shall affect any rights to indemnification to which the LLC's personnel, other than responsible persons, may be entitled by contract or otherwise under law. If the articles limit indemnification or advances for expenses, indemnification and advances for expenses are valid only to the extent consistent with the articles.

(3) This section does not limit an LLC's power to pay or reimburse expenses incurred by a responsible person in connection with such person's appearance as a witness in a proceeding at a time when such person has not been made a named defendant or respondent to the proceeding.






Chapter 244 - Merger and Transfer of Assets

Part 1 - Merger

§ 48-244-101 - Merger.

(a) Merger. With or without a business purpose and pursuant to a plan of merger, a domestic LLC may merge with or into one (1) or more entities formed or organized under the laws of this state or foreign jurisdiction, with the domestic LLC or such other entity, as the plan of merger shall provide, being the surviving or resulting domestic LLC or other entity.

(b) After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.



§ 48-244-102 - Approval of merger.

(a) LLC Organized Under the Law of the State of Tennessee. In the case of an LLC organized under the law of this state, unless the articles or operating agreement provide otherwise, the plan must be approved by:

(1) A majority of the board of governors, if the LLC is board-managed; and

(2) Whether or not the LLC is member-managed or board-managed, by the members holding a greater than sixty-six and two-thirds percent (66 2/3%) voting interest of all members entitled to vote and of each class or group entitled to vote. In no event may the articles or operating agreement provide for approval by less than fifty percent (50%) in voting interest in the aggregate.

(b) Other Entities in General. As to entities other than domestic LLCs which are parties to the merger, the plan of merger must be approved by a vote of a majority in voting interest of all owners entitled to vote, except as otherwise specifically provided by the law of this state or of the foreign jurisdiction in which the entity is organized or by the articles, bylaws, partnership agreement or similar equivalent of such entity. In no case may the articles, bylaws, partnership agreement or similar equivalent require less than a fifty percent (50%) in voting interest vote unless the applicable law of the state or foreign jurisdiction specifically provides otherwise.



§ 48-244-103 - Certificate of merger.

If a domestic LLC is merging under this section, the domestic LLC or business entity surviving or resulting in or from the merger shall file a certificate of merger in the office of the secretary of state. The certificate of merger must be executed by a duly authorized person and set forth:

(1) The name, jurisdiction and date of formation or organization of each of the LLCs or other entities which is a party to the merger;

(2) That a plan of merger has been approved and executed by each of the LLCs and other business entities which are a party to the merger;

(3) The name and address of the principal executive office or equivalent thereof, of the surviving or resulting entity into which the other entities will merge;

(4) Whether the surviving entity is an LLC, general partnership, limited partnership, corporation or form of other entity;

(5) The future effective date or time, which shall be a date or time certain and which shall comply with § 48-247-109(b) of the merger if it is not to be effective upon the filing of the plan of merger;

(6) That the plan of merger is on file at a place of business of the surviving or resulting entity, and shall state the address thereof;

(7) That a copy of the plan of merger will be furnished by the surviving or resulting entity, on request and without cost, to any member of any domestic LLC or any persons holding an interest in any other entity which is or was a party to the merger; and

(8) If the surviving or resulting entity is not a domestic LLC, or an entity other than a general partnership organized under the laws of this state, a statement that such surviving or resulting entity agrees that it may be served with process in this state in any action, suit or proceeding for the enforcement of any obligation of any entity which is a party to the merger, irrevocably appointing the secretary of state as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the secretary of state. In the event of service hereunder upon the secretary of state, the procedures set forth in § 48-208-105 shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the secretary of state with the address specified in the certificate of merger provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the secretary of state, and the secretary of state shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 48-208-105.



§ 48-244-104 - Filing and effect of certificate of merger.

(a) Effective Date of Merger. Unless a future effective date or time complying with § 48-247-109(b) is provided in the certificate of merger, in which event the merger shall be effective at any such future effective date or time, a merger shall be effective upon the filing in the office of the secretary of state of the plan of merger.

(b) LLC Effect. The articles of merger as filed with the office of the secretary of state shall act as notice of dissolution and articles of termination for a domestic LLC which is not the surviving or resulting entity in the merger.

(c) General Effect of Merger. When any merger shall have become effective under this part:

(1) Every entity which is a party to the merger other than the surviving entity ceases to exist;

(2) All property, real, personal, tangible and intangible, owned by each of the merged entities vests in the surviving or resulting entity;

(3) All obligations and duties of every entity that is a party to the merger become the obligations and duties of the surviving or resulting entity and all liens upon any property of any of the merged business entities shall be preserved unimpaired and may be enforced against the surviving or resulting entity to the same extent as if the debts, liabilities and duties had been incurred or contracted by the surviving or resulting entity;

(4) An action or proceeding pending against an entity which is a party to the merger may be continued as if the merger had not occurred or the surviving entity may be substituted as a party to the action or proceeding;

(5) Unless otherwise provided in the certificate of merger or as may be required by applicable law, a domestic entity which is not the surviving or resulting entity in the merger shall not be required to wind up its affairs or pay its liabilities and distribute its assets; and

(6) If obligations incurred before the merger by a party to the merger are not able to be satisfied out of the property of the surviving entity, all partners, members or shareholders of such party immediately before the effective date of the merger shall be obligated to contribute to the surviving entity to the extent and in the manner such persons would have been obligated to contribute to such party in the event such obligations of such party could not have been satisfied out of the property of such party.

(d) Personal Liabilities of a Member. A member of the surviving LLC is liable for:

(1) All obligations of a party to the merger for which the member was personally liable before the merger; and

(2) All obligations of the surviving entity incurred after the merger takes effect, to the extent imposed under applicable law or by contract executed by such member.






Part 2 - Transfer of Assets and When Permitted

§ 48-244-201 - Transfer of assets and when permitted.

(a) Member Approval and When not Required. Unless otherwise provided in the articles or operating agreement, an LLC, by affirmative vote of a majority of the governors present at a duly called and held meeting, if board-managed, or by a majority vote, if member-managed, may sell, lease, transfer, or otherwise dispose of all or substantially all of its property and assets in the usual and regular course of its business and grant a security interest in all or substantially all of its property and assets whether or not in the usual and regular course of its business, upon those terms and conditions and for those considerations, which may be money, securities, or other instruments for the payment of money or other property.

(b) Member Approval and When Required. (1) Unless otherwise provided in the articles or in an operating agreement, a board-managed LLC, by affirmative vote of a majority of the governors present at a duly called and held meeting, may sell, lease, transfer, or otherwise dispose of all or substantially all of its property and assets, including its goodwill, not in the usual and regular course of its business, upon those terms and conditions and for those considerations, which may be money, securities, or other instruments for the payment of money or other property, as the board of governors considers expedient.

(2) In the case of a board-managed LLC, the action of the board of governors in subdivision (b)(1) must be approved by the members or, in the case of a member-managed LLC, the members must approve the sale, lease, transfer or other disposition of all or substantially all of the LLC's property and assets not in the usual and regular course of business at a regular or special meeting of the members by majority vote. Written notice of the meeting must be given to all members whether or not they are entitled to vote at the meeting. The written notice must state that a purpose of the meeting is to consider the sale, lease, transfer, or other disposition of all or substantially all of the property and assets of the LLC not in the usual and regular course of business.

(c) Signing of Documents. Confirmatory deeds, assignments, or similar instruments to evidence a sale, lease, transfer, or other disposition may be signed and delivered at any time in the name of the transferor by any one (1) of its current managers or, if the LLC no longer exists, by any one (1) of its last managers.

(d) Transferee Liability. The transferee is liable for the debts, obligations, and liabilities of the transferor only to the extent provided in the contract or agreement between the transferee and the transferor or to the extent provided by chapters 201-248 of this title or other statutes of this state.









Chapter 245 - Dissolution Generally

Part 1 - Dissolution

§ 48-245-101 - Dissolution.

(a) Dissolution Events. Except as stated in subsection (b) or (c), an LLC is dissolved upon the occurrence of any of the following events:

(1) If a period is fixed in the articles for the duration of the LLC, upon the expiration of that period;

(2) By action of the organizers pursuant to § 48-245-201 or by the members pursuant to § 48-245-202, or upon the occurrence of an event specified in the articles or operating agreement;

(3) By order of a court pursuant to § 48-245-901 and § 48-245-902;

(4) By action of the secretary of state pursuant to § 48-245-302;

(5) Except as provided in subdivision (a)(6) for LLCs created prior to July 1, 1999, upon the occurrence of any of the following events, unless the articles or operating agreement provide that one or more of the following events will not constitute an event of dissolution:

(A) Death of any member;

(B) Retirement from membership of any member;

(C) Resignation or other withdrawal of any member;

(D) Acquisition of a member's complete membership interest by the LLC;

(E) Assignment of a member's governance rights under § 48-218-102 which leaves the assignor with no governance rights;

(F) Expulsion of any member if expulsion is permitted by the articles;

(G) Bankruptcy of any member;

(H) Dissolution of any member;

(I) Insanity of any member; or

(J) The occurrence of any other event that terminates the continued membership of a member in the LLC;

(6) For LLCs formed on or after July 1, 1999, or for LLCs formed prior to July 1, 1999, that elect by providing in their articles for the amendments by Acts 1999, ch. 455, regarding dissolution events to apply to such LLC, the LLC shall be dissolved upon the occurrence of:

(A) In accordance with § 48-245-202 or any event specified in the articles or operating agreement including, but not limited to, events of withdrawal by a member or action or procedure as set forth in the articles or operating agreement; or

(B) A merger in which the LLC is not the surviving organization.

(b) Notwithstanding subdivisions (a)(5)(A)-(J), including if and as modified by subsection (c), the LLC is not dissolved and is not required to be wound up by reason of any event that terminates the continued membership of a member if there is at least one (1) remaining member and the existence and business of the LLC are continued by the consent of a majority vote of the remaining members or such greater vote of the remaining members as provided in the articles. Such consent must be obtained no later than ninety (90) days after the dissolution event. The granting of consent is at the discretion of each member and may be unreasonably withheld.

(c) Reduction or Elimination of Dissolution Events. (1) With respect to LLCs created prior to July 1, 1999, the articles or operating agreement may specify that none or less than all of the events listed in subdivisions (a)(5)(A)-(J) constitute a dissolution event or events.

(2) With respect to LLCs created prior to July 1, 1999, and which do not elect under § 48-245-101(a)(6) to have the amendments by Acts 1999, ch. 455, regarding dissolution events apply, the articles or the operating agreement of a board-managed LLC may provide that the events of dissolution enumerated in subdivisions (a)(5)(A)-(J) may be limited to one (1) or more events that are applicable only to one (1) or more members.

(d) Procedures Following Dissolution. An LLC dissolved by one (1) of the dissolution events specified in subsection (a), as modified by subsection (c) if applicable, unless subsection (b) applies, must be wound up and terminated as provided in this chapter.






Part 2 - Nonjudicial Dissolution

§ 48-245-201 - Nonjudicial termination by organizers.

(a) Manner. An LLC that has not accepted contributions may be dissolved and terminated by the organizers in the manner set forth in this section.

(b) Articles of Termination. A majority of the organizers shall sign and file with the secretary of state articles of termination containing:

(1) The name of the LLC;

(2) The date of organization;

(3) A statement that contributions have not been accepted; and

(4) A statement that no debts remain unpaid.

(c) The secretary of state shall file the articles of termination of existence of the LLC if the secretary of state finds that the articles:

(1) Comply with subsection (b); and

(2) Are accompanied by a tax clearance for termination or withdrawal relative to such LLC.

(d) When the articles of termination have been filed in accordance with subsection (c), the existence of the LLC is terminated.



§ 48-245-202 - Nonjudicial dissolution by members.

(a) Manner. An LLC may be dissolved by the members:

(1) Upon any event of dissolution set forth in the articles, operating agreement, or the Tennessee Limited Liability Company Act, compiled in chapters 201-248 of this title, requiring member action;

(2) By any procedures set forth in the articles or operating agreement; or

(3) By the members when authorized in the manner set forth in this section.

(b) Notice and Approval. (1) The proposed dissolution must be submitted for approval at a meeting of members. Written notice shall be given to each member, whether or not entitled to vote at a meeting of members, within the time and in the manner provided in § 48-222-101 for meetings of members, and whether the meeting is a regular or a special meeting, must state that a purpose of the meeting is to consider dissolving the LLC and that dissolution must be followed by the winding up and termination of the LLC.

(2) If the proposed dissolution is approved at a meeting by a majority vote or such greater vote as may be provided for in the articles or operating agreement, the LLC must be dissolved and notice of dissolution shall be filed with the office of the secretary of state pursuant to § 48-245-401.






Part 3 - Administrative Dissolution

§ 48-245-301 - Grounds for administrative dissolution.

The secretary of state may commence a proceeding under § 48-245-302 to administratively dissolve the LLC if:

(1) The LLC does not deliver its properly completed annual report to the secretary of state within two (2) months after it is due;

(2) The LLC is without a registered agent or registered office in this state for two (2) months or more;

(3) The name of an LLC contained in a document filed pursuant to chapters 201-248 of this title fails to comply with § 48-207-101;

(4) The LLC does not notify the secretary of state within two (2) months that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued;

(5) The LLC submits to the secretary of state's office a check, bank draft, money order or other such instrument, for payment of any fee and it is dishonored upon presentation for payment; or

(6) A governor, manager, member or other representative of an LLC signed a document such person knew was false in any material respect with the intent that the document be delivered to the secretary of state for filing.



§ 48-245-302 - Procedure for and effect of administrative dissolution.

(a) If the secretary of state determines that one (1) or more grounds exist under § 48-245-301 for dissolving an LLC, the secretary of state shall serve the LLC with written communication of the secretary of state's determination in accordance with §§ 48-208-104 and 48-208-105, except that such determination may be sent by first class mail.

(b) If the LLC does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within two (2) months after service of the communication in accordance with §§ 48-208-104 and 48-208-105, the secretary of state shall administratively dissolve the LLC by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the LLC in accordance with §§ 48-208-104 and 48-208-105, except that the certificate may be sent by first class mail.

(c) An LLC administratively dissolved continues its existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under § 48-245-501 and notify claimants under § 48-245-502.

(d) The administrative dissolution of an LLC does not terminate the authority of its registered agent.



§ 48-245-303 - Reinstatement following administrative dissolution.

(a) An LLC administratively dissolved under § 48-245-302 may apply to the secretary of state for reinstatement following administrative dissolution. The application must:

(1) Be accompanied by a confirmation of good standing relative to such LLC;

(2) Recite the name of the LLC at its date of administrative dissolution;

(3) State that the ground or grounds for dissolution either did not exist or have been eliminated; and

(4) State an LLC name that satisfies the requirements of § 48-207-101;

(b) (1) If the secretary of state determines that the application is accompanied by the confirmation of good standing and contains the information required by subsection (a), and that such information is correct, then the secretary of state shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites the secretary of state's determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the LLC in accordance with § 48-208-104.

(2) If the LLC name in subdivision (a)(4) is different than the LLC name in subdivision (a)(2), the application for reinstatement shall constitute an amendment to the articles insofar as it pertains to the LLC's name.

(c) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the LLC resumes carrying on its business as if the administrative dissolution had never occurred.



§ 48-245-304 - Appeal from denial of reinstatement.

(a) If the secretary of state denies an LLC's application for reinstatement following administrative dissolution, the secretary of state shall serve the LLC in accordance with §§ 48-208-104 and 48-208-105 with a written notice that explains the reason or reasons for denial.

(b) The LLC may appeal the denial of reinstatement to the chancery court of Davidson County within thirty (30) days after service of the notice of denial. The LLC appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the secretary of state's certificate of dissolution, the LLC's application for reinstatement, and the secretary of state's notice of denial.

(c) The court may summarily order the secretary of state to reinstate the dissolved LLC or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.



§ 48-245-305 - Articles of termination following administrative dissolution.

(a) When an LLC, which has been administratively dissolved, wishes to terminate its existence, it may do so without first being reinstated by delivering to the secretary of state for filing articles of termination following administrative dissolution setting forth:

(1) The name of the LLC;

(2) The date that termination of LLC existence was authorized;

(3) That the resolution authorizing termination was duly adopted by the members;

(4) A copy of the resolution or the written consent authorizing the termination; and

(5) That all the assets of the LLC have been distributed to its creditors and members.

(b) (1) The secretary of state shall file the articles of termination following administrative dissolution if the secretary of state finds that the articles:

(A) Comply with the provisions of subsection (a); and

(B) Are accompanied by a tax clearance for termination or withdrawal relative to such LLC.

(2) Upon such filing, the existence of the LLC shall cease, except that the termination of LLC existence shall not take away or impair any remedy to or against the LLC or its members, governors, or managers for any right or claim existing or any liability incurred prior to such termination. Any such action or proceeding by or against the LLC may be prosecuted or defended by the LLC in its LLC name. The members, governors, or managers shall have the power to take such LLC or other action as may be appropriate to protect such remedy, right, or claim.






Part 4 - Notice of Dissolution

§ 48-245-401 - Filing notice of dissolution and effect.

(a) Contents. If dissolution of the LLC is approved pursuant to § 48-245-202(a), or it occurs under § 48-245-101(a)(1) or (a)(5), the LLC shall file with the secretary of state a notice of dissolution, unless the existence and business of the LLC is continued pursuant to § 48-245-101(b). The notice must contain:

(1) The name of the LLC;

(2) (A) If the dissolution is approved pursuant to § 48-245-202(b), the date of the meeting at which the resolution was approved, and a statement that the requisite vote of the members was received, or that members validly took action without a meeting;

(B) If the dissolution occurs under § 48-245-101(a)(1), by the expiration of the LLC's duration, a statement of the expiration date; and

(C) If the dissolution occurs under § 48-245-101(a)(5), by the termination of a membership interest of a member, a statement that the continued membership of a member has terminated and the date of that termination.

(b) Winding Up. When the notice of dissolution has been filed with the secretary of state, the LLC shall cease to carry on its business, except to the extent necessary (or appropriate) for the winding up of the business of the LLC. The members shall retain the right to revoke the dissolution in accordance with § 48-245-601 and the right to remove or appoint governors or managers. The LLC's existence continues to the extent necessary to wind up the affairs of the LLC until the dissolution is revoked or articles of termination are filed with the secretary of state.

(c) Certain Mergers Permitted During Winding Up. As part of winding up, the LLC may participate in a merger with another LLC or one (1) or more foreign or domestic business entities under chapter 244 of this title, but the dissolved LLC shall not be the surviving business entity.

(d) Remedies Continued. The filing with the secretary of state of a notice of dissolution does not affect any remedy in favor of the LLC or any remedy against it or its members, governors, or managers in those capacities, except as provided in § 48-245-502.






Part 5 - Procedure in Winding Up

§ 48-245-501 - Procedure in winding up.

(a) Procedures to Be Followed Where Winding Up Accomplished by Merger. If the business of the LLC is wound up and terminated by merging the dissolved LLC into a surviving business entity:

(1) The procedures stated in §§ 48-244-101 -- 48-244-104 must be followed; and

(2) Sections 48-245-502, 48-245-503 and 48-245-1101 do not apply.

(b) Procedures to Be Followed Otherwise. If the business of the LLC is to be wound up and terminated other than by merging the dissolved LLC into a surviving business entity, the procedures stated in subsections (c)-(e) must be followed.

(c) Collection and Payment. When a notice of dissolution has been filed with the secretary of state, the board of governors of a board-managed LLC, the members of a member-managed LLC, or the managers acting under the direction of the members or board of governors (as applicable), shall proceed as soon as possible to:

(1) Collect or make provision for the collection of all known debts due or owing to the LLC, including unperformed contribution agreements; and

(2) Except as provided in § 48-245-502, pay or make provision for the payment of all known debts, obligations, and liabilities of the LLC according to their priorities under § 48-245-1101.

(d) Transfer of Assets. Notwithstanding § 48-244-201, when a notice of dissolution has been filed with the secretary of state, the governors of a board-managed LLC may sell, lease, transfer, or otherwise dispose of all or substantially all of the property and assets of a dissolved LLC without a vote of the members.

(e) Distribution to Members. All tangible or intangible property, including money, remaining after the discharge of the debts, obligations, and liabilities of the LLC must be distributed to the members in accordance with § 48-236-103 and § 48-245-1101.



§ 48-245-502 - Known and unknown claims against LLC.

(a) General. When a notice of dissolution has been filed with the secretary of state, and the business of the LLC is not to be wound up and terminated by merging the dissolved LLC into a successor organization under § 48-245-501(a), then the LLC may give notice of the filing to each creditor of and claimant against the LLC, known or unknown, present or future, and contingent or noncontingent, in accordance with subsections (b) and (c).

(b) Known Claims Against Dissolved LLC -- Notice of Dissolution. (1) An LLC may dispose of the known claims against it by following the procedure described in this subsection (b).

(2) The dissolved LLC shall notify its known claimants in writing of the dissolution at any time after the effective date of the dissolution. The written notice must:

(A) Describe information that must be included in a claim;

(B) State whether the claim is admitted, or not admitted, and if admitted:

(i) The amount that is admitted, which may be as of a given date; and

(ii) Any interest obligation if fixed by an instrument of indebtedness;

(C) Provide a mailing address where a claim may be sent;

(D) State the deadline, which may not be fewer than four (4) months from the effective date of the written notice, by which the dissolved LLC must receive the claim; and

(E) State that, except to the extent that any claim is admitted, the claim will be barred if written notice of the claim is not received by the deadline.

(3) A claim against the dissolved LLC is barred to the extent that it is not admitted:

(A) If the dissolved LLC delivered written notice to the claimant in accordance with subdivision (b)(2) and the claimant does not deliver a written notice of the claim to the dissolved LLC by the deadline; or

(B) If the dissolved LLC delivered written notice to the claimant that the claimant's claim is rejected, in whole or in part, and the claimant does not commence a proceeding to enforce the claim within three (3) months from the effective date of the rejection notice.

(4) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

(5) For purposes of this section, written notice is effective at the earliest of the following:

(A) When received;

(B) Five (5) days after its deposit in the United States mail, if mailed correctly addressed and with first class postage affixed thereon;

(C) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee; or

(D) Twenty (20) days after deposit in the United States mail, as evidenced by the postmark if mailed correctly addressed, and with other than first class, registered or certified postage affixed.

(c) Unknown Claims Against Dissolved LLC -- Notice -- Limitations. (1) A dissolved LLC may also publish notice of its dissolution and request that persons with claims against the LLC present them in accordance with the notice.

(2) The notice must:

(A) Be published one (1) time in a newspaper of general circulation in the county where the dissolved LLC's principal executive office is or was last located;

(B) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(C) State that a claim against the LLC will be barred unless a proceeding to enforce the claim is commenced within two (2) years after the publication of the notice.

(3) If the dissolved LLC publishes a newspaper notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved LLC within two (2) years after the publication date of the newspaper notice:

(A) A claimant who did not receive written notice under subsection (b);

(B) A claimant whose claim was timely sent to the dissolved LLC but not acted on; or

(C) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(4) A claim may be enforced under this subsection (c):

(A) Against the dissolved LLC, to the extent of its undistributed assets; or

(B) If the assets have been distributed in liquidation, against a member of the dissolved LLC to the extent of the member's pro rata share of the claim or the LLC assets distributed to the member in liquidation, whichever is less, but a member's total liability for all claims under this subsection (c) may not exceed the total amount of assets distributed to the member.

(d) If Notice is Not Given. If the dissolved LLC does not comply with subsections (b) and (c), then claimants against the LLC may enforce their claims:

(1) Against the dissolved LLC to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against a member of the dissolved LLC to the extent of the member's pro rata share of the claim or the LLC assets distributed to the member in liquidation, whichever is less, but a member's total liability for all claims under this section may not exceed the total amount of assets distributed to the member; provided, that a claim may not be enforced against a member of a dissolved LLC who received a distribution in liquidation after three (3) years from the date of the filing of articles of termination.



§ 48-245-503 - Articles of termination.

(a) The articles of termination shall be filed with the secretary of state upon the dissolution and the completion of winding up of the LLC.

(b) Articles of termination shall set forth:

(1) The name of the LLC;

(2) The date of filing of its articles of organization;

(3) The reason for the filing of the articles of termination;

(4) Whether known and potential creditors and claimants have been notified of the dissolution under § 48-245-502; and

(5) Any other information which the person filing the articles of termination determines necessary or desirable to include.

(c) The secretary of state shall file the articles of termination if the secretary of state finds that the articles of termination:

(1) Comply with subsection (b); and

(2) Are accompanied by a tax clearance for termination or withdrawal relative to such LLC.






Part 6 - Revocation of Dissolution

§ 48-245-601 - Revocation of dissolution.

(a) Generally. In the case of dissolution by the members as provided in § 48-245-101(a)(2), an LLC may revoke its dissolution at any time prior to the filing of the articles of termination with the secretary of state, except as provided in subsection (d).

(b) Approval. Revocation of dissolution shall be authorized by the same vote of the members required to approve the dissolution, unless the authorization for dissolution permitted revocation by action by the board of governors alone, in which event the board of governors may revoke the dissolution without member action.

(c) Articles of Revocation of Dissolution. After the revocation of dissolution is authorized, the LLC may revoke the dissolution by delivering to the office of the secretary of state for filing articles of revocation of dissolution that set forth:

(1) The name of the LLC;

(2) The effective date of the dissolution that was revoked;

(3) The date that the revocation of dissolution was authorized;

(4) If the LLC's governors of a board-managed LLC revoked a dissolution authorized by the members, a statement that revocation was permitted by action by the board of governors alone pursuant to that authorization; and

(5) If member action was required to revoke the dissolution, a statement that the resolution was duly adopted by the members and a copy of the resolution or the written consent authorizing the revocation of dissolution.

(d) Restrictions on Revocation. If a dissolved LLC is being wound up and terminated by being merged into a successor organization under § 48-245-501(a), and the plan of merger has been approved under § 48-244-102(a), then the dissolution may be revoked under this section only after the plan of merger has been properly abandoned under § 48-244-101(b).






Part 7 - Effective Date of Termination and Certificate

§ 48-245-701 - Effective date of articles of termination.

When the articles of termination have been filed with the secretary of state, the existence of the LLC is terminated.






Part 8 - Supervised Winding Up and Termination

§ 48-245-801 - Supervised winding up and termination following a nonjudicial dissolution.

After an event of dissolution has occurred and before a certificate of termination has been issued, the LLC or, for good cause shown, a member or creditor may apply to a court within the county in which the registered office of the LLC is situated to have the dissolution conducted or continued under the supervision of the court as provided in part 9 of this chapter.






Part 9 - Judicial Intervention

§ 48-245-901 - Judicial intervention and dissolution.

A court may grant any equitable relief it considers just and reasonable in the circumstances or may dissolve an LLC and/or direct that the dissolved entity be merged into another or new LLC or other entity on the terms and conditions the court deems equitable.



§ 48-245-902 - Judicial dissolution.

(a) On application by the attorney general and reporter or by or for a member, the court may decree dissolution, winding up and termination of an LLC whenever it is not reasonably practicable to carry on the business in conformity with the articles and/or the operating agreement.

(b) The dissolution is effective upon the decree of dissolution becoming final and non-appealable. Such decree shall be filed with the office of the secretary of state and shall serve as a notice of dissolution.

(c) The termination is effective upon a decree of termination becoming final and non-appealable. Such decree shall be filed with the office of the secretary of state and shall serve and have the same effect as articles of termination.



§ 48-245-903 - Procedure for judicial dissolution.

(a) Venue. Venue for a proceeding by the attorney general and reporter to dissolve an LLC lies in Davidson County. Venue for a proceeding brought by any other party lies in the county where the LLC's principal executive office is or was last located.

(b) Parties. It is not necessary to make members parties to a proceeding to dissolve an LLC unless relief is sought against them individually.

(c) Injunctions. A court in a proceeding brought to dissolve an LLC may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the LLC's assets wherever located, and carry on the business of the LLC until a full hearing can be held.

(d) Bond and Expenses. In a proceeding for dissolution by a member, the petitioner shall execute and file in the proceeding a bond, with sufficient surety, to cover the defendant's probable costs, including reasonable attorney fees, in defending the petition. The court shall determine the amount of the bond and may award to any party its reasonable costs, including attorney fees, if it finds for such party in the proceeding.



§ 48-245-904 - Receivership or custodianship.

(a) A court having equity jurisdiction in a judicial proceeding brought to dissolve an LLC may appoint one (1) or more receivers to wind up and liquidate, or one (1) or more custodians to manage the business and affairs of the LLC. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the LLC and all of its property wherever located.

(b) The court may appoint an individual or a domestic or foreign business entity (authorized to transact business in this state) as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(1) The receiver may:

(A) Dispose of all or any part of the assets of the LLC wherever located, at a public or private sale, if authorized by the court; and

(B) Sue and defend in the receiver's own name as receiver of the LLC in all courts of this state;

(2) The custodian may exercise all of the powers of the LLC, through or in place of its board of governors or managers, to the extent necessary to manage the affairs of the LLC in the best interests of its shareholders and creditors.

(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the LLC and its members and creditors.

(e) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver's or custodian's counsel from the assets of the LLC or proceeds from the sale of the assets.






Part 11 - Disposition upon Liquidation

§ 48-245-1101 - Disposition upon liquidation.

(a) (1) Distribution of assets in winding up. Upon the winding up of an LLC, the assets shall be distributed as follows:

(A) To creditors, including members who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the LLC (whether by payment or the making of reasonable provisions for payment thereof) other than:

(i) Liabilities for which reasonable provision for payment has been made; and

(ii) Liabilities for distributions to members under § 48-236-102;

(B) Unless otherwise provided in the articles or operating agreement, to members and former members in satisfaction of liabilities for distributions under § 48-236-102; and

(C) Unless otherwise provided in the articles or operating agreement, to members, first, for the return of their contributions including any restated value thereof under § 48-235-102(b), and, second, respecting their membership interests, in the proportions in which the members share in distributions.

(2) Any distributions in any form other than cash shall be in accordance with § 48-236-103.

(b) Insufficient assets to pay creditors . An LLC which has dissolved shall pay or make reasonable operating provision to pay all claims and obligations, including all contingent, conditional or unmatured claims and obligations, known to the LLC and all claims and obligations which are known to the LLC but for which the identity of the claimant is unknown. If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims and obligations of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in articles or operating agreement, any remaining assets shall be distributed as provided in chapters 201-248 of this title. Any liquidating trustee winding up an LLC's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved LLC by reason of such person's actions in winding up the LLC.

(c) Obligations incurred during proceedings. All known contractual debts, obligations, and liabilities incurred in the course of winding up and terminating the LLC's affairs must be paid or provided for by the LLC before the distribution of assets to a member. A person to whom this kind of debt, obligation, or liability is owed but not paid may pursue any remedy before the expiration of the applicable statute of limitations against the managers and governors of the LLC who are responsible for, but who fail to cause, the LLC to pay or make provision for payment of the debts, obligations, and liabilities or against members to the extent permitted under § 48-237-101. This subsection (c) does not apply to dissolution and/or termination under the supervision or order of a court.



§ 48-245-1102 - Omitted assets.

Title to assets remaining after payment of all debts, obligations, or liabilities and after distributions to members may be transferred by a court in this state.






Part 12 - Right to Sue

§ 48-245-1201 - Right to sue or defend after termination.

After an LLC has been terminated, any of its former managers, governors, or members may assert or defend, in the name of the LLC, any claim by or against the LLC.









Chapter 246 - Foreign Limited Liability Companies

Part 1 - General

§ 48-246-101 - Governing law.

Subject to the Constitution of Tennessee:

(1) The laws of the jurisdiction under which a foreign LLC is formed or organized govern its formation or organization and internal affairs and the liability of its members and representatives, regardless of whether the foreign LLC procured or should have procured a certificate of authority under this chapter; and

(2) Except as provided in § 48-248-501, a foreign LLC may not be denied a certificate of authority to transact business in this state by reason of any difference between the laws of the jurisdiction of its organization and the laws of this state.



§ 48-246-102 - Transactions not constituting transacting business.

(a) The following activities of a foreign LLC, among others, do not constitute transacting business within the meaning of this chapter or § 48-247-110:

(1) Maintaining, defending, or settling any proceeding, claim, or dispute;

(2) Holding meetings of its members or representatives or carrying on any other activities concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of the foreign LLC's own securities or appointing and maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through representatives or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) Creating or acquiring indebtedness, deeds of trust, mortgages, and security interests in real or personal property;

(8) Securing or collecting debts or enforcing mortgages, deeds of trust, and security interests in property securing the debts;

(9) Owning, without more, real or personal property; provided, that for a reasonable time the management and rental of real property acquired in connection with enforcing a mortgage or deed of trust shall also not be considered transacting business if the owner is attempting to liquidate the investment and if no office or other agency therefor, other than an independent agency, is maintained in this state;

(10) Conducting an isolated transaction that is completed within one (1) month and that is not one in the course of repeated transactions of a like nature; or

(11) Transacting business in interstate commerce.

(b) An organization formed or organized under the laws of any foreign jurisdiction or the laws of any jurisdiction other than the state of Tennessee shall not be deemed to be doing business in Tennessee for purposes of obtaining a certificate of authority to do business solely by reason of its being or acting in its capacity as a member of a foreign or domestic LLC.

(c) The list of activities in subsection (a) is not exhaustive, and is applicable solely to determine whether a foreign LLC must procure a certificate of authority and for no other purpose. This section does not apply in determining the contacts or activities that may subject a foreign LLC or its members to service of process or taxation in this state or to regulation under any other law of this state.






Part 2 - Name

§ 48-246-201 - Name.

(a) A foreign LLC name must meet the requirements of § 48-207-101.

(b) A foreign LLC may apply to the office of the secretary of state under § 48-207-101 to utilize a nondistinguishable name.

(c) A foreign LLC may elect to adopt an assumed name under § 48-207-101 and to renew such assumed name.

(d) A foreign LLC may, pursuant to § 48-207-101, cancel an assumed name.

(e) A foreign LLC may, pursuant to § 48-207-102, reserve a name, renew a reserved name and transfer or cancel a reserved name.

(f) A foreign LLC may obtain and retain a registered name by complying with § 48-207-103.






Part 3 - Certificate of Authority

§ 48-246-301 - Application for certificate of authority.

(a) Before doing business in this state, a foreign LLC shall obtain a certificate of authority. An applicant for the certificate shall file with the office of the secretary of state an original copy of the application executed by the foreign LLC and setting forth:

(1) The name of the foreign LLC;

(2) The jurisdiction and date of its organization;

(3) The street address, including zip code, of its registered office in this state and the name of its registered agent at that office;

(4) The street address, including zip code, of the office required to be maintained in the jurisdiction of its organization by the laws of that jurisdiction or, if not so required, of the principal executive office of the foreign LLC or its equivalent; and

(5) The number of members of the LLC at the date of filing the application for the certificate of authority.

(b) The foreign LLC shall deliver with the completed application a certificate of existence (or document of similar import) duly authenticated by the secretary of state or other official having custody of LLC records in the jurisdiction of its organization. The certificate shall not bear a date of more than two (2) months prior to the date the application is filed in this state.



§ 48-246-302 - Certificate of authority.

(a) If a document delivered to the office of the secretary of state conforms to the requirement of § 48-246-301(a) and all fees have been paid, the secretary of state shall:

(1) Endorse on the application the word "Filed" and the date and time of the filing of it;

(2) File the original of the application; and

(3) Return the original of the application, together with the filing fee receipt, to the person who filed it and such document shall constitute a certificate of authority issued by the secretary of state.

(b) The certificate of authority is effective from the date the application is filed with the secretary of state, as evidenced by the secretary of state's date and time endorsement on the original document, accompanied by the payment of the requisite fee.

(c) If the secretary of state determines upon application that a foreign LLC has been transacting business in this state without a certificate of authority for a period of one (1) year or more, then the secretary of state shall not file the application until the foreign corporation submits a confirmation of good standing relative to such foreign LLC.



§ 48-246-303 - Amendments to the certificate of authority.

If any statement in the application for a certificate of authority by a foreign LLC was false when made or any matter described in the application has changed, making the application inaccurate in any respect, the foreign LLC shall promptly file with the secretary of state an application for amendment to the certificate of authority, executed by an authorized person correcting the statement; provided, that changes in the registered office or registered agent shall be made in accordance with § 48-246-301. The application for amendment to the certificate of authority shall be processed in the same manner as provided in § 48-246-302 for a certificate of authority.






Part 4 - Cancellation of Certificate of Authority

§ 48-246-401 - Cancellation of certificate of authority.

(a) A foreign LLC may cancel its certificate of authority by filing with the secretary of state a certificate of cancellation of authority executed by the foreign LLC, setting forth:

(1) The name of the foreign LLC, and, if different, the name under which it does business in Tennessee;

(2) The name of the jurisdiction under whose law it was organized;

(3) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(4) That it either continues its registered agent in this state or revokes the authority of the registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(5) A mailing address to which the secretary of state may mail a copy of any process served on the secretary of state under subdivision (a)(4); and

(6) A commitment to notify the secretary of state in the future of any change in mailing address.

(b) The secretary of state shall file the certificate of cancellation of authority if the secretary of state finds that the certificate of cancellation of authority:

(1) Complies with subsection (a); and

(2) Is accompanied by a tax clearance for termination or withdrawal relative to such foreign LLC.

(c) When the cancellation of certificate of authority has been filed in accordance with subsection (b), the certificate of authority of the foreign LLC is cancelled. After cancellation of the certificate of authority of the foreign LLC, service of process on the secretary of state or the continued registered agent under this section is service on the foreign LLC. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign LLC at the mailing address set forth under subdivision (a)(5).






Part 5 - Revocation of Certificate of Authority

§ 48-246-501 - Revocation of certificate of authority.

The secretary of state may commence a proceeding under § 48-246-502 to revoke the certificate of authority of a foreign LLC authorized to transact business in this state if:

(1) The foreign LLC does not deliver its annual report to the secretary of state within two (2) months after it is due;

(2) The foreign LLC is without a registered agent or registered office in this state for two (2) months or more;

(3) The foreign LLC does not inform the secretary of state under § 48-208-102 or § 48-208-103 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within two (2) months of the change, resignation, or discontinuance;

(4) The name of the foreign LLC contained in a document filed pursuant to this title fails to comply with § 48-246-201;

(5) A member or representative of the foreign LLC signed a document such person knew was false in any material respect with the intent that the document be delivered to the secretary of state for filing;

(6) The secretary of state receives a duly authenticated certificate from the secretary of state or other official having custody of the foreign LLC's records in the jurisdiction under whose law the foreign LLC is organized, stating that it has been terminated or has disappeared as the result of a merger;

(7) The foreign LLC is exceeding the authority conferred upon it by this chapter; or

(8) The foreign LLC submits to the office of the secretary of state a check, bank draft, money order or other such instrument for payment of any fee and it is dishonored upon presentation for payment.



§ 48-246-502 - Procedure for and effect of revocation.

(a) If the secretary of state determines that one (1) or more grounds exist under § 48-246-501 for revocation of a certificate of authority, the secretary of state shall serve the foreign LLC with written communication of the secretary of state's determination, except that such determination may be sent by first class mail. Notice need not be sent if the grounds for revocation are pursuant to § 48-246-501(5) and a certificate of revocation may be sent without the two (2) month waiting period required by subsection (b).

(b) If the foreign LLC does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within two (2) months after service of the communication, the secretary of state may revoke the foreign LLC's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the foreign LLC, except that the certificate may be sent by first class mail.

(c) The authority of a foreign LLC to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(d) The secretary of state's revocation of a foreign LLC's certificate of authority appoints the secretary of state the foreign LLC's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign LLC was authorized to transact business in this state. Service of process on the secretary of state under this subsection (d) is service on the foreign LLC. Upon receipt of process, the secretary of state shall comply with § 48-208-105.

(e) Revocation of a foreign LLC's certificate of authority does not terminate the authority of the registered agent of the LLC.



§ 48-246-503 - Reinstatement following administrative revocation.

(a) A foreign LLC whose certificate of authority is administratively revoked under § 48-246-502 may apply to the secretary of state for reinstatement. The application must:

(1) Be accompanied by a confirmation of good standing relative to such foreign LLC;

(2) Recite the name of the foreign LLC at its date of revocation;

(3) State that the ground or grounds for revocation either did not exist or have been eliminated; and

(4) State a foreign LLC name that satisfies the requirements of § 48-246-201.

(b) (1) If the secretary of state determines that the application is accompanied by the confirmation of good standing and contains the information required by subsection (a), and that such information is correct, then the secretary of state shall reinstate the certificate of authority, prepare a certificate that recites the secretary of state's determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the foreign LLC; and

(2) If the foreign LLC name in subdivision (a)(4) is different than the foreign LLC name in subdivision (a)(2), the application for reinstatement shall constitute an amendment to its certificate of authority insofar as it pertains to the foreign LLC name.

(c) When the reinstatement is effective, it relates back and takes effect as of the effective date of the administrative revocation and the foreign LLC resumes carrying on its business as if the administrative revocation had never occurred.



§ 48-246-504 - Appeal from denial of foreign LLC's reinstatement.

(a) If the secretary of state denies a foreign LLC's application for reinstatement following administrative revocation, the secretary of state shall serve the foreign LLC with a writing that explains the reason or reasons for denial.

(b) The foreign LLC may appeal the denial of reinstatement to the chancery court of Davidson County within one (1) month after service of the writing by petitioning the court to set aside the revocation and attaching to the petition copies of the secretary of state's writing.

(c) The court's final decision may be appealed as in other civil proceedings.



§ 48-246-505 - Cancellation of certificate of authority following administrative revocation.

(a) When a foreign LLC, which has had its certificate of authority revoked, wishes to withdraw from the state, it may do so without first being reinstated by delivering to the secretary of state for filing a certificate of cancellation of authority following administrative revocation of the certificate of authority. The application shall set forth:

(1) The name of the foreign LLC and the date of revocation, its current name, if different, and the name of the jurisdiction under whose law it is organized;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it either continues its registered agent in this state or revokes the authority of its registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(4) A mailing address to which the secretary of state may mail a copy of any process served on the secretary of state under subdivision (a)(3); and

(5) A commitment to notify the secretary of state in the future of any change in its mailing address.

(b) The secretary of state shall file the certificate of cancellation of authority of the foreign LLC if the secretary of state finds that the application:

(1) Complies with subsection (a); and

(2) Is accompanied by a tax clearance for termination or withdrawal relative to such foreign LLC.

(c) After cancellation of the certificate of authority of the foreign LLC, service of process on the secretary of state or the continued registered agent under this section is service on the foreign LLC. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign LLC at the mailing address set forth under subdivision (a)(4).






Part 6 - Consequences of Transacting Business Without Certificate of Authority

§ 48-246-601 - Transaction of business without certificate of authority.

(a) A foreign LLC transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(b) The successor to a foreign LLC that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding on behalf of its predecessor based on an assigned cause of action in any court in this state until the foreign LLC or its successor obtains a certificate of authority.

(c) A court may stay a proceeding commenced by a foreign LLC, its successor or assignee, until it determines whether the foreign LLC or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign LLC or its successor obtains the certificate.

(d) A foreign LLC doing business in this state without first having obtained a certificate of authority shall be fined and shall pay to the secretary of state three (3) times the otherwise required filing fee for each year or part thereof during which the foreign LLC failed to have such certificate of authority.

(e) An application for a certificate of authority by a foreign LLC which has transacted business in this state without a certificate of authority shall not be filed by the secretary of state until all amounts due under subsection (d) have been paid.

(f) Notwithstanding subsections (a) and (b), the failure of a foreign LLC to obtain a certificate of authority does not impair:

(1) The validity of any contract or act of the foreign LLC;

(2) The right of any other party to the contract to maintain any action, suit, or proceeding on the contract; or

(3) The foreign LLC from defending any action, suit, or proceeding in any court of the state of Tennessee.

(g) A member or representative of a foreign LLC is not liable for the debts and obligations of the foreign LLC solely by reason of the company's having transacted business in this state without a valid certificate of authority.



§ 48-246-602 - Enjoined from doing business.

The attorney general and reporter shall, upon the attorney general and reporter's own motion or upon the relation of proper parties, proceed by complaint in the chancery court of Davidson County or in the chancery court of any county in which such foreign LLC is doing or has done business to enjoin any foreign LLC, or any representative thereof, from doing any business in the state of Tennessee if such foreign LLC has failed to obtain or maintain a certificate of authority or if such foreign LLC has secured a certificate of authority from the secretary of state under § 48-246-301 on the basis of false or misleading representations. The reasonable attorney fees and expenses of such an action by the attorney general and reporter may be recovered from the foreign LLC at the discretion of the court if an injunction is obtained.









Chapter 247 - Filing Documents and Secretary of State

Part 1 - Filing Documents

§ 48-247-101 - Filing requirements.

(a) A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the secretary of state.

(b) Chapters 201-248 of this title must require or permit filing the document in the office of the secretary of state.

(c) The document must contain the information required by chapters 201-248 of this title. It may contain other information as well.

(d) The document must be typewritten or printed in ink in a clear and legible fashion on one (1) side of letter size paper.

(e) The document must be in the English language. An LLC's or other business entity's name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence or equivalent required of foreign business entities need not be in English, if accompanied by a reasonably authenticated English translation.

(f) The document must be executed:

(1) By the chair of the board of directors of a domestic or foreign corporation, by its president, or by another of its authorized officers if a corporate action is taken, by the chief manager, a governor or another authorized manager if an LLC action is taken, by a general partner if a partnership action is taken or by the equivalent person of another business entity;

(2) If directors of a corporation or governors of a board-governed LLC have not been selected or the corporation or LLC has not been formed, by an incorporator or organizer; or

(3) If the business entity is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(g) The person executing the document shall sign it and state beneath or opposite the signature the person's name and the capacity in which the person signs. The document may but need not contain:

(1) An attestation by the secretary or an assistant secretary;

(2) An acknowledgment, verification, or proof; or

(3) The date the document is signed, except that such date shall be required for the annual report for the secretary of state.

(h) If the secretary of state pursuant to statutory authority has prescribed a mandatory form for the document, the document must be in or on the prescribed form.

(i) The document must be delivered to the office of the secretary of state for filing and must be accompanied by the current filing fee, and any tax, license fee, interest, or penalty required by chapters 201-248 of this title.

(j) The document must contain a statement which makes it clear that it is being filed pursuant to the Tennessee Limited Liability Company Act.

(k) The secretary of state has the power to promulgate appropriate rules and regulations establishing acceptable methods for execution of any document to be filed with the secretary of state.

(l) Notwithstanding any other law to the contrary, whenever this title requires that an application or other document submitted to the secretary of state for filing be accompanied by a confirmation of good standing, tax clearance for termination or withdrawal, or other similar communication of taxpayer status by the commissioner of revenue, then such requirement shall be met, and a paper certificate need not accompany the application or other document, if the commissioner provides to the secretary of state electronic verification of the required information. Upon request of the person seeking certificate information, the commissioner shall provide to the secretary of state electronic verification in lieu of a paper certificate.

(m) Any Tennessee LLC that has not timely filed with the department of revenue such information as has been required by the commissioner of revenue under prior law, chapter 421, § 1 of the Acts of 1997, shall be subject to administrative dissolution in accordance with the procedures specified in § 48-245-302. The certificate of authority of any foreign LLC that has not timely filed such information with the department shall be subject to revocation as provided in § 48-246-502. Upon certification by the commissioner that it has complied with the information reporting requirements that were required under prior law, a LLC that has been administratively dissolved or that has had its certificate of authority revoked for failure to timely file such information may be reinstated.



§ 48-247-102 - Forms.

(a) (1) Mandatory Forms. The secretary of state may prescribe and furnish on request forms for:

(A) Articles of organization;

(B) Certificate of conversion;

(C) A foreign LLC's application for a certificate of authority to transact business in this state;

(D) A foreign LLC's application for a cancellation of a certificate of authority; and

(E) The annual report.

(2) If the secretary of state so requires, use of these forms shall be mandatory.

(b) Optional Forms. The secretary of state may prescribe and, if prescribed by the secretary of state, shall furnish on request forms for other documents required or permitted to be filed by chapters 201-248 of this title but their use is not mandatory.



§ 48-247-103 - Filing, service and copying fees.

(a) The office of the secretary of state shall collect the following fees when the documents described in chapters 201-248 of this title are delivered for filing, and for purposes of chapters 201-248 of this title, no document is considered delivered to the office of the secretary of state for filing unless accompanied by such fee: Click here to view image.

(b) The secretary of state shall collect a fee of twenty dollars ($20.00) each time process is served on the secretary of state under chapters 201-248 of this title. The party to a proceeding causing service of process is entitled to recover this fee as costs if it prevails in the proceeding.

(c) The secretary of state shall collect a fee of twenty dollars ($20.00) for copying all filed documents relating to a domestic or foreign LLC. All such copies will be certified or validated by the secretary of state.

(d) The secretary of state shall collect from each LLC or foreign LLC, if applicable, an annual fee equal to fifty dollars ($50.00) per each LLC member in existence on the date of the initial filing, and each year thereafter based on the number of LLC members in existence on the date of the filing for the annual report, with a minimum fee of three hundred dollars ($300) and a maximum fee of three thousand dollars ($3,000). Notwithstanding this subsection (d), if the LLC is prohibited by its articles from doing business in Tennessee, the filing fee shall be three hundred dollars ($300) regardless of the number of members in existence on the date of filing.

(e) In addition to the other filing requirements of chapters 201-248 of this title, a copy of all documents specified in subdivisions (a)(1), (12), (13), (14), (15), (16), (18), (19) and (20) shall also be filed in the office of the register of deeds in the county wherein an LLC has its principal office, if such principal office is in Tennessee, and in the case of a merger, in the county in which the new or surviving LLC shall have its principal office, if such principal office is in Tennessee. The register of deeds may charge five dollars ($5.00) plus fifty cents (50cent(s)) per page in excess of five (5) pages for such filing.



§ 48-247-104 - Correcting filed document.

(a) A domestic or foreign LLC may correct a document filed with the office of the secretary of state if the document:

(1) Contains an incorrect statement; or

(2) Was defectively executed, attested, sealed, certified, or acknowledged.

(b) A document is corrected:

(1) By preparing articles of correction that:

(A) Describe the document (including its filing date) or attach a copy of it to the articles;

(B) Specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(C) Correct the incorrect statement or defective execution; and

(2) By delivering the articles of correction to the office of the secretary of state for filing.

(c) Articles of correction are effective on the effective time and date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



§ 48-247-105 - Filing duty of secretary of state.

(a) If a document delivered to the office of the secretary of state for filing satisfies the requirements of § 48-247-101, the secretary of state shall file it.

(b) The secretary of state files a document by stamping or otherwise endorsing "Filed," together with the secretary of state's name and official title and the date and time of receipt, on such document. After filing a document, except for filings pursuant to §§ 48-208-103 and 48-228-203, the secretary of state shall deliver the document, with the filing fee receipt (or acknowledgment of receipt if no fee is required) attached, to the domestic or foreign LLC or its representative in due course. A domestic or foreign LLC or its representative may present to the office of the secretary of state an exact or conformed copy of the document presented for filing together with such document, and, in that event, the secretary of state shall stamp or otherwise endorse the exact or conformed copy filed, together with the secretary of state's name and official title and the date and time of receipt, and immediately return the exact or conformed copy to the party filing the original of such document.

(c) If the secretary of state refuses to file a document, the secretary of state shall return it to the domestic or foreign LLC or its representative immediately after the document was received for filing, together with a brief, written explanation of the reason for such refusal.

(d) The secretary of state's duty to file documents under this section is ministerial. The secretary of state's filing or refusing to file a document does not:

(1) Affect the validity or invalidity of the document in whole or in part;

(2) Relate to the correctness or incorrectness of information contained in the document;

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect; or

(4) Establish that a document purporting to be an exact or conformed copy is in fact an exact or conformed copy.

(e) Any LLC document which meets the requirements of chapters 201-248 of this title for filing and recording shall be received, filed and recorded by the appropriate office, upon payment of the appropriate fee and taxes, if any, notwithstanding any contrary requirements found in any other provision of the laws of this state.



§ 48-247-106 - Appeal from secretary of state's refusal to file document.

(a) If the secretary of state refuses to file a document delivered to the office of the secretary of state for filing, the domestic or foreign LLC may appeal the refusal to the chancery court of Davidson County. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the secretary of state's explanation of the refusal to file.

(b) The court may summarily order the secretary of state to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.

(d) Any judicial review of the secretary of state's refusal to file a document shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 48-247-107 - Evidentiary effect of copy of filed document.

A certificate attached or certification affixed to a copy of a document filed by the secretary of state, bearing the secretary of state's signature (which may be in facsimile) and the seal of this state, is conclusive evidence that the original document is on file with the secretary of state.



§ 48-247-108 - Penalty for signing false document.

(a) A person commits a Class B misdemeanor, punishable by a fine not to exceed five hundred dollars ($500), if the person signs a document, knowing it to be false in any material respect, with intent that the document be delivered to the office of the secretary of state or other required office for filing.

(b) The offense created by this section is in addition to any other offense created by law for the same conduct.



§ 48-247-109 - Effective time and date of document.

(a) Effective Date. Except as provided in subsection (b), §§ 48-203-102 and 48-247-104(c), a document accepted for filing is effective:

(1) At the time of filing on the date it is filed by the secretary of state, as evidenced by the office of the secretary of state's date and time endorsement on the original document; and

(2) At the time specified in the document as its effective time on the date it is filed.

(b) Delayed Effective Date. A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed with the office of the secretary of state.

(c) Requirement of Registered Agent. The office of the secretary of state shall not file any articles or application for a certificate of authority unless that document designates the registered agent and registered office of such domestic or foreign LLC in accordance with § 48-208-101. The office of the secretary of state shall not file any other document presented by the LLC for filing under chapters 201-248 of this title if at the time of filing the domestic or foreign LLC does not have a registered agent and registered office designated at such time, unless at the time such document is received for filing the office of the secretary of state also receives for filing a statement designating such registered agent or registered office or both.



§ 48-247-110 - Penalty for transacting business in Tennessee in violation of articles.

In the event that the LLC is prohibited from transacting business in Tennessee by its articles but actually transacts business in Tennessee and but for § 48-247-103(d) it would have paid a larger filing fee, the LLC shall be fined an amount equal to three (3) times the annual filing fee, less the amount actually paid, for each year or part thereof in which it actually does business in Tennessee.



§ 48-247-111 - Certificate of existence.

(a) Any person may apply to the secretary of state to furnish a certificate of existence for a domestic LLC or a certificate of authorization for a foreign LLC authorized to transact business in this state.

(b) A certificate of existence or authorization sets forth:

(1) The domestic LLC's name or the foreign LLC's name used in this state;

(2) That:

(A) The domestic LLC is a limited liability company formed under the laws of this state, the effective date of its initial filing, and the period of its duration if less than perpetual; or

(B) The foreign LLC is authorized to transact business in this state;

(3) That all fees, taxes and penalties owed to this state have been paid, if:

(A) Payment is reflected in the records of the secretary of state or the department of revenue; and

(B) Nonpayment allows:

(i) Administrative dissolution of a domestic LLC; or

(ii) Administrative revocation of the certificate of authority of a foreign LLC;

(4) That its most recent annual report required by § 48-228-203 has been filed with the secretary of state;

(5) (A) For a domestic LLC:

(i) That articles of termination have not been filed and a decree of termination has not been filed; and

(ii) Whether or not a notice of dissolution, certificate of dissolution or decree of dissolution has been filed and remains effective;

(B) For a foreign LLC:

(i) That a certificate of cancellation of certificate of authority has not been filed; and

(ii) Whether or not a certificate of revocation of certificate of authority has been filed and remains effective;

(6) That the certificate of existence or authorization is effective as of the date of the issuance of the certificate; and

(7) Other facts of record in the office of the secretary of state that may be requested by the applicant.

(c) Subject to any qualifications stated in the certificate, a certificate of existence or authorization issued by the secretary of state may be relied upon as conclusive evidence that the domestic or foreign LLC is in existence or is authorized to transact business in this state and is in good standing.






Part 2 - Secretary of State

§ 48-247-201 - Powers.

The secretary of state has the power reasonably necessary to perform the duties required of the secretary of state by chapters 201-248 of this title, including, without limitation, the power to promulgate necessary and appropriate rules and regulations consistent with chapters 201-248 of this title, and the power to destroy any records in the secretary of state's office concerning a domestic or foreign LLC ten (10) years after such LLC has dissolved, withdrawn from the state, or has had its certificate of authority revoked.



§ 48-247-202 - Deputies of secretary of state.

An act of a duly authorized deputy of the secretary of state in the secretary of state's behalf under chapters 201-248 of this title is the equivalent of the act of the secretary of state; provided, that the deputy signs the name of the secretary of state by such deputy as deputy.









Chapter 248 - Professional Limited Liability Companies

Part 1 - General

§ 48-248-101 - Applicability.

Chapters 201-248 of this title apply to professional limited liability companies, both domestic and foreign, to the extent not inconsistent with this chapter.



§ 48-248-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Disqualified person" means an individual or entity that for any reason is or becomes ineligible under this chapter to be a member of a PLLC;

(2) "Domestic professional LLC" means a professional LLC formed under chapters 201-248 of this title;

(3) "Foreign professional LLC" means a foreign LLC formed for the purpose of rendering professional services under a law other than the law of this state;

(4) "Law" includes rules promulgated in accordance with § 48-248-603;

(5) "Licensing authority" means the officer, board, agency, court or other authority in this state empowered to license or otherwise authorize the rendition of a professional service;

(6) "Professional LLC" or "PLLC" means an LLC, other than a foreign professional LLC, which has elected to become subject to this chapter;

(7) "Professional service" means a service that may be lawfully rendered only by a person licensed or otherwise authorized by a licensing authority in this state to render the service and that may not be lawfully rendered by a corporation under the Tennessee Business Corporation Act, compiled in chapters 11-27 of this title or by an LLC under chapters 201-248 of this title; and

(8) "Qualified person" means an individual, general partnership, professional corporation, professional association or PLLC that is eligible under § 48-248-401 to be a member of a PLLC.



§ 48-248-103 - Formation.

(a) One (1) or more persons acting as organizers may form a PLLC by delivering to the secretary of state for filing articles that also state it is a PLLC; its purpose is to render specified professional services; and a statement that the PLLC has one (1) or more qualified persons as members and no disqualified persons as members.

(b) An LLC organized under a general law of this state whose articles have not been repealed by chapters 201-248 of this title may elect professional LLC status by amending its articles to comply with subsection (a) and § 48-248-301.



§ 48-248-104 - Purposes.

(a) Except to the extent authorized by subsection (b), an LLC may elect professional LLC status under § 48-248-103 solely for the purpose of rendering professional services (including services ancillary to them) and solely within a single profession.

(b) An LLC may elect professional LLC status under § 48-248-103(b) for the purpose of rendering professional services within two (2) or more professions, and for the purpose of engaging in any lawful business authorized by chapters 201-248 of this title, only if the combination of professional purposes or of professional and business purposes is specifically authorized by the licensing law of this state applicable to each profession in the combination.

(c) Notwithstanding subsections (a) and (b), if an LLC is formed to provide professional services in states other than Tennessee, such LLC may elect professional LLC status under § 48-248-103 for the purpose of rendering professional service or services as permitted by the licensing boards of the states in which it will operate. Such PLLC shall, nevertheless, be required to file reports and other information as may be required by the applicable licensing boards of Tennessee to establish or confirm that the PLLC is not providing professional services in Tennessee.






Part 2 - Powers

§ 48-248-201 - Powers.

(a) Except as provided in subsection (b) or otherwise limited by this chapter, a PLLC has the powers enumerated in § 48-212-101.

(b) A PLLC may be a promoter, general partner, member, associate or manager of a partnership, joint venture, trust or other entity only if the entity is engaged solely in rendering professional services or in carrying on business authorized by the PLLC's articles.



§ 48-248-202 - Rendering of professional services.

(a) A domestic or foreign LLC may render professional services in this state only through individuals licensed or otherwise authorized in this state to render the services.

(b) Subsection (a) does not:

(1) Require an individual employed by a PLLC to be licensed to perform services for the PLLC if a license is not otherwise required;

(2) Prohibit a licensed individual from rendering professional services in the individual's individual capacity, although the individual is a member, manager, employee or agent of a domestic or foreign PLLC; or

(3) Prohibit an individual licensed in another state from rendering professional services for a domestic or foreign PLLC in this state, if not prohibited by the licensing authority.



§ 48-248-203 - Professions and other business allowed to be rendered.

(a) A PLLC may not render any professional service or engage in any business other than the professional service and business authorized by its articles.

(b) Subsection (a) does not prohibit a PLLC from investing its funds in real estate, mortgages, securities or any other type of investment.






Part 3 - Name

§ 48-248-301 - Name.

(a) The name of a domestic PLLC and of a foreign PLLC registered in this state, in addition to satisfying the requirements of chapters 207 and 246 of this title (except the requirement that the name include the words "limited liability company" or "LLC"):

(1) Must contain the words "professional limited company," "professional limited liability company" or "professional LLC," "limited liability professional company" or the abbreviations "P.L.C.," "P.L.L.C.," or such abbreviations without punctuation, or "L.L.P.C." except in the case of a foreign PLLC, the name may contain, subject to subdivision (a)(2), and in lieu of the foregoing, the designations allowed by the jurisdiction in which the PLLC was formed or organized;

(2) Must not contain the word "corporation" or "incorporated" or an abbreviation of either or both of these words;

(3) May not contain language stating or implying that it is organized for a purpose other than that authorized by § 48-248-104 and its articles.

(b) Chapters 207 and 246 of this title do not prevent the use of a name otherwise prohibited by those sections if it is the personal name of a member or former member of the domestic or foreign PLLC or the name of an individual who was associated with a predecessor of the PLLC.






Part 4 - Eligible Members, Transfers, Etc

§ 48-248-401 - Eligible members.

(a) A PLLC may have persons not licensed to practice a profession described in the PLLC's articles in Tennessee as members only if the licensing authority which licenses the professionals forming such PLLCs specifically so authorizes. If permitted by the authority which licenses such professionals and if such professionals form PLLCs, such PLLCs may have as members only the following:

(1) Individuals who are authorized by law in this or another state to render a professional service described in the PLLC's articles;

(2) General partnerships in which all the partners are qualified persons with respect to the PLLC and in which at least one (1) partner is authorized by law in this state to render a professional service described in the PLLC's articles;

(3) Professional corporations, domestic or foreign, authorized by law in this state to render a professional service described in the PLLC's articles; and/or

(4) PLLCs, domestic or foreign, authorized by law in this state to render a professional service described in the PLLC's articles.

(b) If a licensing authority with jurisdiction over a profession considers it necessary to prevent violation of the ethical standards of the profession, the authority may by rule restrict or condition, or revoke in part, the authority of PLLCs subject to its jurisdiction to have the members described in subsection (a). A rule promulgated under this section does not, of itself, make a member of a PLLC at the time the rule becomes effective a disqualified person.

(c) The membership interest purported to be held by a person in violation of this section or a rule promulgated under this section is void.

(d) (1) Notwithstanding any other provision of this chapter, the following health care professionals shall have a right to form and become members of the same professional limited liability company formed pursuant to this chapter:

(A) Optometrists licensed under title 63, chapter 8, and ophthalmologists licensed under title 63, chapter 6 or 9;

(B) Podiatrists licensed under title 63, chapter 3, and physicians licensed under title 63, chapter 6 or 9, except radiologists, pathologists, or anesthesiologists;

(C) Doctors of chiropractic licensed under title 63, chapter 4, and physicians licensed under title 63, chapter 6 or 9, except radiologists, pathologists, and anesthesiologists; and

(D) Physician assistants licensed under title 63, chapter 19, part 1, and physicians licensed under title 63, chapter 6 or 9, except radiologists, pathologists, and anesthesiologists.

(2) The services rendered by these health care professionals are considered related and complementary to each other; provided, that nothing in this chapter shall be construed to alter the lawful scope of practice of a professional forming a professional limited liability company pursuant to this subsection (d); and further provided that nothing in this chapter shall be construed to allow any professional forming a professional limited liability company pursuant to this subsection (d) to conduct the professional's practice in a manner contrary to the standards of ethics applicable to the profession. Such individual shall accurately state the individual's professional credentials on any advertisement to the public.



§ 48-248-402 - Transfers.

(a) Subject to §§ 48-218-101 and 48-218-102, a member of a PLLC may transfer, assign or pledge such member's financial rights, governance rights, or membership interest in the PLLC only to individuals, general partnerships, professional corporations, and other PLLCs qualified under § 48-248-401; provided, that nothing in this section shall be construed as prohibiting such a member from pledging the financial rights of that member's membership interest to a financial institution as collateral for a loan.

(b) A transfer, assignment or pledge of the financial rights, governance rights or membership interests made in violation of subsection (a), except one made by operation of law or court judgment, is void.



§ 48-248-403 - Disqualification of members.

If any member of a PLLC becomes disqualified to render those professional services for which it was formed within the state, such member shall be deemed to have resigned and wrongfully withdrawn from the PLLC and shall have no further interests as a member in the PLLC other than the right to receive any distribution to which such member may be entitled under the articles or an operating agreement or § 48-216-101(d). If any member, manager, agent or employee of a PLLC organized under this chapter who has been rendering professional service to the public becomes legally disqualified to render those professional services within this state, that member, manager, agent or employee shall immediately sever all professional employment and professional relationships with, and financial interests in, that PLLC. A PLLC's failure to require compliance with this provision shall constitute a ground for the forfeiture of its articles and its dissolution by the secretary of state or, in the case of a foreign professional PLLC, for the revocation of its certificate of authority in this state.



§ 48-248-404 - Managers.

If persons other than qualified persons are permitted by the licensing authority to serve as governors, if any, or managers of a PLLC, not less than one half (1/2) of the governors, if any, and all managers except the secretary and treasurer, if any, of a PLLC shall be qualified persons with respect to the PLLC.



§ 48-248-405 - Privilege.

A privilege applicable to communications between an individual rendering professional services and the person receiving the services recognized under the statutes or common law of this state is not affected by this chapter. The privilege applies to a domestic or foreign PLLC and to its members and employees in all situations in which it applies to communications between an individual rendering professional services on behalf of the PLLC and the person receiving the services.



§ 48-248-406 - Liability.

(a) Each individual who renders professional services as a member, holder of financial interest, governor, manager, employee or other agent of a domestic or foreign PLLC is liable for such person's own negligent or wrongful acts or omissions to the same extent as if the person rendered the services as a sole practitioner. A member, holder of financial interest, governor, manager, employee or other agent of a domestic or foreign PLLC is not liable, however, for the conduct of other members, holders of financial interests, governors, managers, employees or agents of the PLLC unless such person is also at fault.

(b) A domestic or foreign PLLC whose members, governors, managers, employees or other agents perform professional services within the scope of their employment or of their apparent authority to act for the PLLC is liable to the same extent as such members, governors, managers, employees or other agents.

(c) Except as otherwise provided by this chapter, the personal liability of a member, holder of financial interests, governor, manager, employee or other agent of a domestic or foreign PLLC is no greater in any respect than the liability of a member, holder of financial interests, governor, manager, employee or other agent of an LLC organized under chapters 201-248 of this title.



§ 48-248-407 - Mergers.

(a) A PLLC may merge with or into any other business entity permitted to render the professional services of the PLLC in this state in the same manner and to the same extent as LLCs under chapter 244, part 1 of this title.

(b) If the surviving business entity is an LLC and is to render professional services in this state, it must comply with this chapter.



§ 48-248-408 - Cessation of professional services.

If a PLLC ceases to render professional services, it must amend or restate its articles to delete references to rendering professional services and to conform its name to the requirements of chapters 207 and 246 of this title. After the amendment becomes effective, the PLLC may continue in existence as an LLC under chapters 201-248 of this title and it is no longer subject to this chapter.



§ 48-248-409 - Dissolution.

The attorney general and reporter may commence a proceeding under § 48-245-902 to dissolve a PLLC if:

(1) The secretary of state or a licensing authority with jurisdiction over a professional service described in the PLLC's articles serves written notice on the PLLC in accordance with § 48-208-104, that it has violated or is violating a provision of this chapter;

(2) The PLLC does not correct each alleged violation, or demonstrate to the reasonable satisfaction of the secretary of state or licensing authority that it did not occur, within sixty (60) days after service of the notice in accordance with § 48-208-104; and

(3) The secretary of state or licensing authority certifies to the attorney general and reporter a description of the violation, that it properly notified the PLLC of the violation, and that the PLLC did not correct it, or demonstrate that it did not occur, within sixty (60) days after service of the notice, in accordance with § 48-208-104.






Part 5 - Foreign Professional Limited Liability Companies

§ 48-248-501 - Foreign professional limited liability companies.

(a) Except as provided in subsection (c), a foreign PLLC may not transact business in this state until it obtains a certificate of authority from the secretary of state.

(b) A foreign PLLC may not register unless:

(1) Its name satisfies the requirements of § 48-248-301;

(2) It is organized for one (1) or more of the purposes referenced in and satisfies the requirements of § 48-248-104; and

(3) All of its members, all of its governors (or their equivalent), if any, and all managers (or their equivalent) are licensed in one (1) or more states to render a professional service described in its articles; provided, that if the licensing authority of this state permits persons other than qualified persons to serve as governors, if any, or managers of a PLLC, not less than one half (1/2) of its governors, if any, and all managers except the secretary and treasurer, if any, of a PLLC shall be qualified persons with respect to the PLLC.

(c) A foreign PLLC is not required to obtain a certificate of authority in this state unless it maintains or intends to maintain an office in this state for conduct of business or professional practice.



§ 48-248-502 - Application for a certificate of authority.

The application of a foreign PLLC for a certificate of authority in this state shall contain the information required in § 48-246-301; state it is a PLLC; state its purpose is to render specified professional services; and include a statement that the requirements of § 48-248-501(b)(3) are satisfied.



§ 48-248-503 - Revocation.

The secretary of state may administratively revoke the certificate of authority of a foreign PLLC authorized to transact business in this state if a licensing authority with jurisdiction over a professional service described in the PLLC's articles certifies to the secretary of state that the PLLC has violated or is violating a provision of this chapter and describes the violation in the certification.



§ 48-248-504 - Offense -- Penalty.

(a) A person commits a Class B misdemeanor, punishable by a fine of not more than five hundred dollars ($500), if such person signs a document such person knows is false in any material respect with intent that the document be delivered to the licensing authority for filing.

(b) The offense created by this section is in addition to any other offense created by law for the same conduct.






Part 6 - Delivery of Articles

§ 48-248-601 - Delivery of articles to licensing authority.

A domestic or foreign PLLC may not render professional services in this state until it delivers a certified copy of its articles (or equivalent) and, if a foreign PLLC, a certified copy of its certificate of authority to transact business in this state to each licensing authority with jurisdiction over a professional service described in the articles.



§ 48-248-602 - Annual statement.

(a) If required by a rule promulgated by the licensing authority having authority over professional services rendered by employees and/or members of the PLLC, each domestic PLLC, and each foreign PLLC registered in this state, shall deliver for filing to each licensing authority having jurisdiction over a professional service described in the PLLC's articles an annual statement of qualification setting forth:

(1) The names and usual business addresses of its members, managers and governors (or their equivalent), if any; and

(2) Information required by rule promulgated by the licensing authority to determine compliance with this chapter and other rules promulgated under it.

(b) The first qualification statement required under this section must be delivered to the licensing authority between January 1 and April 1 of the year following the adoption of a rule requiring such statements and the calendar year in which a domestic LLC became a PLLC, or a foreign PLLC was authorized to transact business in this state. Subsequent qualification statements must be delivered to the licensing authority between January 1 and April 1 of the following calendar years.



§ 48-248-603 - Rules.

Each licensing authority is empowered to promulgate rules expressly authorized by this chapter if the rules are consistent with the public interest or required by the public health or welfare or by generally recognized standards of professional conduct.



§ 48-248-604 - Jurisdiction of licensing authority.

This chapter does not restrict the jurisdiction of a licensing authority over individuals rendering a professional service within the jurisdiction of the licensing authority, nor does it affect the interpretation or application of any law pertaining to standards of professional conduct except, notwithstanding any other provision of chapters 201-248 of this title, this chapter expressly provides that persons engaged in a professional service are expressly authorized to form a PLLC in which to conduct their business and limit their liability for the acts of others.



§ 48-248-605 - Amendment of existing laws and right to practice profession in other forms.

Notwithstanding any other provision of chapters 201-248 of this title, the laws of this state relating to the regulation of professional services are hereby amended and superseded to the extent such laws are inconsistent as to form of organization with the provision of chapters 201-248 of this title, and are deemed amended to permit the provision of professional services within this state by PLLCs. This chapter does not affect an existing or future right or privilege to render professional services through the use of any other form of business entity.



§ 48-248-606 - Reservation of power to amend or repeal.

The general assembly has the power to amend or repeal all or part of this chapter at any time and all domestic and foreign professional limited liability companies subject to this chapter are governed by the amendment or repeal.









Chapter 249 - Tennessee Revised Limited Liability Company Act

Part 1 - General Provisions

§ 48-249-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Revised Limited Liability Company Act."



§ 48-249-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Annual report" means the form required by § 48-249-1017;

(2) "Articles" or "articles of organization" means, in the case of an LLC, articles of organization or, to the extent applicable with respect to an LLC initially formed under and governed by the Tennessee Limited Liability Company Act, compiled in chapters 201-248 of this title, articles of conversion, taken together with all of the following, to the extent they modify, correct, restate or otherwise affect the articles of organization or articles of conversion: articles of amendment, articles of correction, certificates of merger and all documents required to be filed with any of the articles of amendment, articles of correction and certificates of merger, as part of the formation and continuation of an LLC. In the case of a foreign LLC, "articles" or "articles of organization" means all documents serving a similar function required to be filed with the secretary of state or other state office of the foreign LLC's jurisdiction of formation;

(3) "Business" means every trade, occupation, profession, investment activity, and other lawful purpose for gain or the preservation of assets, whether or not carried on for profit;

(4) "Code" means the Internal Revenue Code of 1986, compiled in 26 U.S.C., including all successor provisions to the sections referenced in this chapter;

(5) "Confirmation of good standing" means confirmation by the commissioner of revenue issued through electronic communication to the secretary of state or a certificate of tax clearance that at the time such confirmation is issued an LLC or a foreign LLC is current on all taxes and penalties to the satisfaction of the commissioner;

(6) "Director" means an individual who is vested with authority as a director under § 48-249-401(c);

(7) "Director-managed LLC" means an LLC that is so designated in its articles;

(8) "Distribution" means a direct or indirect transfer of money or other property by an LLC, except for the issuance of its own membership interests or financial rights, with or without consideration, or an incurrence or issuance of indebtedness, whether directly or indirectly, including through a guaranty, to or for the benefit of any of its members or holders of financial rights, as applicable, in respect of membership interests or financial rights. A distribution may be in the form of an interim distribution under § 48-249-305 or a liquidation distribution under § 48-249-620; of a purchase, redemption, or other acquisition of its membership interests or financial rights; of a distribution of indebtedness, which includes the incurrence of indebtedness, whether directly or indirectly, including through a guaranty, for the benefit of the LLC's members or holders of financial rights, as applicable; or of any other transaction. "Distribution" does not mean amounts paid to or for the benefit of members, or holders of financial rights as compensation or benefits for services rendered by them in their capacities as members, holders, officers, managers, directors or agents;

(9) "Entity" means, whether foreign or domestic and whether for profit or not-for-profit, limited liability companies, corporations, unincorporated associations, real estate investment trusts, statutory or business trusts or associations, estates, general partnerships, limited partnerships, registered or unregistered limited liability partnerships, limited liability limited partnerships or similar organizations, trusts, joint ventures, two (2) or more persons having a joint or common economic interest, and local, municipal, state, United States and foreign governments;

(10) (A) "Family LLC" means an LLC in which, at the relevant time, members of the same family hold, in the aggregate, whether as members or holders of financial rights, at least fifty percent (50%) of the financial rights in the LLC. "Members of the same family," as used in this subdivision (10) means two (2) or more individuals as to one (1) of whom, referred to as the "common relative," each of the others bears one (1) of the following relationships:

(i) A spouse or former spouse of the common relative;

(ii) An ancestor or lineal descendant of the common relative;

(iii) An ancestor of the spouse or former spouse of the common relative;

(iv) A brother or sister of the common relative;

(v) A lineal descendant of any individual described in subdivision (10)(A)(iv);

(vi) A spouse or former spouse of any individual described in subdivisions (10)(A)(ii)-(v);

(vii) A lineal descendant of any individual described in subdivision (10)(A)(vi);

(B) (i) For the purpose of determining "members of the same family":

(a) Relationship by adoption shall be treated the same as relationship by blood;

(b) Financial rights held by any entity that is related, within the meaning of §§ 267(b) and 707(b) of the Code, codified in 26 U.S.C. §§ 267(b) and 707(b), respectively, to any individual shall be deemed to be held by such individual;

(c) The common relative need not be a member of or holder of financial rights in the LLC; and

(d) The common relative need not be living, but, if deceased, may not be more than four (4) generations removed from the youngest generation of individuals who would, but for this subdivision (10)(B)(i), be members of the same family;

(ii) For purposes of the proviso in subdivision (10)(B)(i)(d), a spouse, or former spouse, shall be treated as being of the same generation as the individual to whom such spouse is, or was, married;

(iii) For purposes of this subdivision (10), the word "fiduciary," as used in § 267(b) of the Code, shall be treated as a trust and an entity;

(11) "Financial rights" means a member's or holder's rights to:

(A) Share in profits and losses, as provided in § 48-249-304;

(B) Share in and receive distributions, as provided in § 48-249-305;

(C) Receive liquidation distributions, as provided in § 48-249-620; and

(D) Transfer the financial rights described in subdivisions (11)(A)-(C), as provided in § 48-249-507;

(12) "Foreign LLC," or an LLC that is designated as "foreign," means a limited liability company that is formed under the laws of a jurisdiction other than this state;

(13) "Governance rights" means a member's right to vote on one (1) or more matters, all of a member's other rights as a member in the LLC under the LLC documents or this chapter, other than financial rights, and the right to transfer the voting and other rights described in this subdivision (13);

(14) "Holder of financial rights" or "holder" means a person, other than a member, owning any financial rights in an LLC. A holder of financial rights may acquire its financial rights, either by transfer of ownership from a member or other holder, or directly from the LLC;

(15) "LLC," sometimes referred to as a "domestic LLC" or an LLC that is designated as "domestic," means a limited liability company formed under this chapter, or a limited liability company formed under the Tennessee Limited Liability Company Act, compiled in chapters 201-248 of this title, that has elected to be governed by this chapter, or, where expressly indicated, a limited liability company formed under and governed by the Tennessee Limited Liability Company Act;

(16) "LLC documents" means either, or both:

(A) An LLC's articles; and

(B) If the LLC has an operating agreement, whether written or oral, its operating agreement;

(17) "Majority vote" means, with respect to a vote of the members, managers, or directors, as applicable:

(A) If voting on a per capita basis, a majority in number of the members, managers or directors, as applicable, entitled to vote on a specific matter; or

(B) If voting is determined otherwise under the LLC documents, a majority in voting interest of the members, managers or directors, as applicable, entitled to vote on a specific matter, as determined under the LLC documents;

(18) "Manager" means a person who is vested with authority as a manager under § 48-249-401(b);

(19) "Manager-managed LLC" means an LLC that is so designated in its articles;

(20) "Member" means a person that has been admitted to an LLC as a member, as provided in § 48-249-501. With respect to a foreign LLC, "member" means a person recognized as a member of the foreign LLC, under the laws of the jurisdiction of formation of the foreign LLC;

(21) "Member-managed LLC" means an LLC that is so designated in its articles;

(22) "Membership interest" means a member's interest in an LLC, which shall consist of the member's financial rights and governance rights;

(23) "Officer" means an individual, who is vested with authority as an officer under § 48-249-401(e);

(24) "Operating agreement" means an agreement described in § 48-249-203(a);

(25) "Person" means an individual or an entity;

(26) "Personal representative" means, as to an individual, the executor, administrator, guardian, conservator, trustee or other legal representative of the individual, and, as to an entity, the legal representative or successor of the entity;

(27) "Principal executive office" means the office, in or out of this state, that is designated as the principal executive office of a domestic or foreign LLC in its articles or in an application for a certificate of authority, as applicable, as thereafter changed from time to time in accordance with this chapter;

(28) "Proceeding" means any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, and whether formal or informal;

(29) "Professional limited liability company," "professional LLC" or "PLLC" has the meaning set forth in § 48-249-1102;

(30) "Record" means information that is inscribed in a tangible medium, or that is stored in an electronic or other medium, and is retrievable in perceivable form;

(31) "Registered agent" means the person designated as the registered agent of a domestic or foreign LLC in its articles or in an application for a certificate of authority, as applicable, as thereafter changed from time to time in accordance with this chapter;

(32) "Registered office" means the office in this state that is designated as the registered office of a domestic or foreign LLC in its articles or in an application for a certificate of authority, as applicable, as thereafter changed from time to time in accordance with this chapter;

(33) "Representative" means, as to a foreign LLC, a director, manager, officer, employee or other agent of a foreign LLC;

(34) "Secretary of state" means the individual who holds the office of secretary of state of this state;

(35) "State," when referring to a part of the United States other than this state, means a state, a commonwealth, the District of Columbia and a territory and insular possession of the United States, and their respective agencies and governmental subdivisions;

(36) "Tax clearance for termination or withdrawal" means confirmation by the commissioner of revenue issued through electronic communication to the secretary of state or a certificate of tax clearance that an LLC or a foreign LLC has filed all applicable reports, including, but not limited to, a final report, and has paid all fees, penalties, and taxes as required by the revenue laws of this state; and

(37) "Transfer" means an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift and transfer by operation of law.



§ 48-249-103 - Notice.

(a) General; Methods of notice. Notice under this chapter or under the LLC documents, to an LLC or to a foreign LLC authorized to transact business in this state, or by an LLC to its managers, directors, officers, employees, agents, members and holders of financial rights, as applicable, shall be in writing, except that oral notice is effective, if it is reasonable under the circumstances. Such notice may be communicated to or by an LLC, or to a foreign LLC, in person; by telephone, telegraph, teletype, electronic mail or other form of wire or wireless communication; or by mail or private carrier. If these forms of personal notice are impracticable, notice may be communicated by publication in a newspaper of general circulation, or by radio, television or other form of public broadcast communication, published or broadcast in the county where the principal executive office of the LLC is or was last located, or in such other geographic areas as may be required under the LLC documents.

(b) Effectiveness of notice. Written notice by a domestic LLC to its managers, directors, officers, employees, agents, members and holders of financial rights, as applicable, if in a comprehensible form, is effective when mailed, if mailed postpaid and correctly addressed to the recipient's address shown in the LLC's current records.

(c) Notice to LLC. Written notice to a domestic LLC, or a foreign LLC authorized to transact business in this state, may be addressed to its registered agent at its registered office or to the domestic or foreign LLC or its secretary, if any, at its principal executive office (or to a designated mailing address such as a post office box if the United States postal service does not deliver to the principal executive office).

(d) General effectiveness of written notice. Except as provided in subsection (b), written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) When received;

(2) Five (5) days after its deposit in the United States mail, if mailed correctly addressed and with first class postage affixed;

(3) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee; or

(4) Twenty (20) days after its deposit in the United States mail, as evidenced by the postmark if mailed correctly addressed, and with other than first class, registered or certified postage affixed.

(e) Oral notice. Oral notice is effective when communicated, if communicated in a comprehensible manner.

(f) Notice by publication or broadcast. Notice by publication or public broadcast, as provided in subsection (a), is effective upon publication or broadcast, as applicable.

(g) Governing requirements. Notwithstanding this section, if another provision of this chapter prescribes notice requirements for particular circumstances, those requirements shall govern.



§ 48-249-104 - Purposes and powers.

(a) Any lawful purpose. Every LLC has the purpose of engaging in any lawful business, unless a more limited purpose is set forth in its LLC documents.

(b) Regulation by another statute. An LLC engaging in a business that is subject to regulation under another statute of this state may form under or elect to be governed by this chapter, only to the extent not prohibited by, and subject to any limitations of, the other statute.

(c) General powers. An LLC has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including, without limitation, power to:

(1) Sue and be sued, complain and defend in the LLC's name;

(2) Make and amend an operating agreement with its members, not inconsistent with its articles or with the laws of this state, for managing the business and regulating the affairs of the LLC;

(3) Purchase, receive, lease or otherwise acquire, own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(4) Sell, convey, mortgage, pledge, lease, exchange and otherwise dispose of, or grant a security interest in, all or any part of its property;

(5) Purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, or grant a security interest in, and deal in and with shares or other interests in, or obligations of, any other entity;

(6) Make contracts, including without limitation, contracts of guaranty and suretyship, incur liabilities, borrow money, issue its notes, bonds, and other obligations, which may be convertible into or include the option to purchase other rights or securities of, or other interests in, the LLC, and secure any of its obligations or those of any other person by mortgage, pledge of, or security interest in, any of its property;

(7) Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(8) Be a promoter, partner, member, shareholder, associate, trustee or manager of any partnership, joint venture, trust or other entity;

(9) Conduct its business, locate offices and exercise the powers granted by this chapter, within or without this state;

(10) Elect or appoint directors, managers, officers, employees, and agents of the LLC, as applicable, define their duties, fix their compensation, lend them money and credit, and guarantee debt, or act as surety on their behalf;

(11) Pay pensions and establish pension plans, pension trusts, profit-sharing plans and retirement or welfare benefit or incentive plans, for any or all of the current or former members, directors, managers, officers, employees and agents of the LLC, or any of its affiliates;

(12) Make donations for the public welfare or for charitable, scientific or educational purposes;

(13) Make payments or donations, or do any other act not inconsistent with law, that furthers the business and affairs of the LLC;

(14) Procure, for its benefit, insurance on the life of any of its existing members, holders, directors, managers, officers or employees or other agents for any lawful purpose, including, without limitation, for the purpose of acquiring, at a member's or holder's death, the membership interest or financial rights owned by such member or holder of financial rights, as applicable, and to continue any such insurance after the LLC's relationship with the insured terminates;

(15) Accept gifts, devises and bequests, subject to any conditions or limitations contained in such gift, devise or bequest, so long as such conditions or limitations are not contrary to any provisions of this chapter, or the purposes for which the LLC is formed;

(16) Accept contributions under § 48-249-301; and

(17) Have and exercise all other powers necessary or convenient to effect any or all of the purposes for which the LLC is formed.



§ 48-249-105 - Ultra vires actions.

(a) Limit on power to challenge. Except as provided in subsection (b), the validity of an LLC's action may not be challenged on the ground that the LLC lacks or lacked the power to act.

(b) Challenge of power. An LLC's power to act may be challenged in a proceeding by:

(1) A member against the LLC to enjoin the act;

(2) The LLC, directly, derivatively or through a receiver, trustee or other personal representative, against an incumbent or former director, manager, employee, agent or member of the LLC, as applicable; or

(3) The attorney general and reporter under § 48-249-617.

(c) Derivative action. In a member's proceeding, under subdivision (b)(1), to enjoin an unauthorized LLC act, the court may enjoin or set aside the act, if equitable, and if all affected persons are parties to the proceeding, and may award damages for loss suffered by the LLC or another party because of enjoining the unauthorized act.



§ 48-249-106 - LLC name.

(a) Name requirements. An LLC name and, to the extent required by this section and § 48-249-903, a foreign LLC name:

(1) Shall contain the words "limited liability company," the abbreviation "L.L.C." or "LLC," or words or abbreviations of like import in another language; provided, that they are written in roman characters or letters; and provided, further, that, in the case of a foreign LLC, the name may contain, in lieu of the provisions of this subdivision (a)(1), the designations allowed by the jurisdiction in which the foreign LLC was formed. A PLLC formed under part 11 of this chapter shall contain the words or the abbreviation as required by § 48-249-1108. Notwithstanding this subdivision (a)(1), the name of an LLC or foreign LLC shall not contain the word "corporation" or "incorporated," or an abbreviation of either or both of these words; and

(2) May not contain language stating or implying that the domestic or foreign LLC:

(A) Transacts or has the power to transact any business for which authorization, in whatever form and however denominated, is required under the laws of this state, unless the appropriate commission or official has granted such authorization and certifies that fact to the secretary of state in writing;

(B) Is formed as, affiliated with or sponsored by, any fraternal, veterans', service, religious, charitable or professional organization, unless the formation, affiliation or sponsorship is certified in writing to the secretary of state by the body authorizing the formation or the organization with which affiliation or sponsorship is claimed, as applicable;

(C) Is an agency or instrumentality of, affiliated with or sponsored by the United States or any state, subdivision or agency of the United States, unless such fact is certified in writing to the secretary of state by the appropriate official of the United States or the state, subdivision or agency, as applicable; or

(D) Is formed for a purpose other than that permitted by § 48-249-104 and its LLC documents, or, in the case of a foreign LLC, its similar formation and operating documents.

(b) Name shall be distinguishable. Except as authorized by subsection (c), the name of a domestic LLC, and the name of a foreign LLC that is authorized to transact business in this state or is applying for a certificate of authority to transact business in this state, shall be distinguishable upon the records of the secretary of state from the respective names of or for every other entity, whether true, assumed, reserved or registered, to the extent the use or reservation of such names is evidenced by a filing with the secretary of state under applicable law.

(c) Indistinguishable name of entity under common control. A domestic or foreign LLC, or person acting on behalf of an LLC not yet formed, may apply to the secretary of state for authorization to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (b). The secretary of state shall authorize use of the indistinguishable name applied for, if:

(1) The person holding the right to use the previously filed name described in subsection (b) consents to the use in writing and submits an undertaking, in a form satisfactory to the secretary of state, to cancel its reservation of such name or change such name to a name that is distinguishable upon the records of the secretary of state from the name of the applicant;

(2) The applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state; or

(3) The person holding the right to use the previously filed name described in subsection (b) consents in writing to the use of such name by the applicant, and both the other person and the applicant consent in a form satisfactory to the secretary of state to use the same registered agent.

(d) Assumed name. (1) A domestic LLC, or a foreign LLC authorized to transact business or applying for a certificate of authority to transact business in this state, may elect to adopt an assumed name that complies with the requirements of subsections (a)-(c), except that the assumed name need not contain the designations contained in subdivision (a)(1).

(2) As used in this chapter, the "assumed name" of a domestic or foreign LLC means any name used by the LLC, other than the LLC's true name, except that the following shall not constitute the use of an assumed name:

(A) The identification by a domestic or foreign LLC of its business with a trademark or service mark of which it is the owner or licensed user; and

(B) The use of a name of a division, not separately formed and not containing the words "limited liability company" or an abbreviation of such words; provided, that the domestic or foreign LLC's name is also clearly disclosed with the division name.

(3) Before transacting any business in this state under an assumed name or names, the domestic or foreign LLC shall, for each assumed name, execute and file, in accordance with §§ 48-249-1005 and 48-249-1007 an application setting forth:

(A) The true name of the applicant;

(B) The jurisdiction in which the applicant is formed;

(C) The applicant's intention to transact business under an assumed name; and

(D) The assumed name that the applicant proposes to use.

(4) The right to use an assumed name shall be effective for five (5) years from the date of filing with the secretary of state.

(5) A domestic or foreign LLC may renew the right to use its assumed name or names, if any, for successive five-year periods, by filing an application to renew the assumed name or names and paying the renewal fee as prescribed by § 48-249-1007(a), within the two (2) months preceding the expiration of the then current period.

(e) Cancellation or change of assumed name. Any domestic or foreign LLC may change or cancel any or all of its assumed names, by filing, in accordance with §§ 48-249-1005 and 48-249-1007, an application setting forth:

(1) The true name of the applicant;

(2) The jurisdiction in which the applicant is formed;

(3) The applicant's intention to cease transacting business in this state under the specified assumed name, by changing or canceling the assumed name;

(4) The assumed name to be changed or cancelled; and

(5) If the assumed name is to be changed, the new assumed name that the applicant proposes to use.

(f) Use of changed name. Upon the filing of an application to change an assumed name, the applicant shall have the right to use the new assumed name for a new five-year period, subject to the same renewal procedures authorized by subsection (d).

(g) Cancellation of assumed name by secretary of state. The right of a domestic or foreign LLC to use an assumed name shall be cancelled by the secretary of state, if:

(1) The domestic or foreign LLC fails to renew its right to use the assumed name before the right expires;

(2) The domestic or foreign LLC has filed an application to change the assumed name, or to cancel its right to use the assumed name;

(3) In the case of a domestic LLC, the LLC has been dissolved; or

(4) In the case of a foreign LLC, the foreign LLC has had its certificate of authority to transact business in this state revoked.

(h) Unfair competition. Nothing in this section, or in §§ 48-249-107 or 48-249-108, shall abrogate or limit the law as to unfair competition or unfair trade practice, or derogate from the common law, the principles of equity or the statutes of this state, or of the United States, with respect to the right to acquire and protect trade names, trademarks and service marks.

(i) Limited liability. A domestic or foreign LLC acting under an assumed name or registered name shall be deemed to have given notice to all third parties that it is a domestic or foreign LLC, as applicable, and its members, managers, directors, officers and agents shall have the same limitations on liability as if the domestic or foreign LLC operated under its true name.



§ 48-249-107 - Reserved name.

(a) Reserving a name. A person may reserve the exclusive right to use a name for a domestic or foreign LLC, including an assumed name, by filing an application with the secretary of state. The application shall set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the name applied for meets the requirements of § 48-249-106 and is available, the secretary of state shall reserve the name for the applicant's exclusive use for a four-month period. Upon the expiration of the four-month period, the same party, or any other party, may apply to reserve the same name.

(b) Transfer of reserved name. The person holding the right to use a name reserved under this section, including an assumed name, may transfer the reservation to another person by filing a notice of the transfer with the secretary of state, signed by the person holding the right to use the reserved name, that states the reserved name being transferred and the name and address of the transferee.

(c) Cancellation of reserved name. The reservation of a specific name may be cancelled by filing a notice with the secretary of state, executed by the person holding the right to use the reserved name, specifying the reserved name being cancelled and the name and address of the person holding the right to use the reserved name.



§ 48-249-108 - Registered name.

(a) Name registration. A foreign LLC may register its name, an assumed name under which it transacts business, or its name with any addition under § 48-249-106(a), if the name is distinguishable upon the records of the secretary of state, as required by § 48-249-106(b).

(b) Process for name registration. A foreign LLC may register its name, its assumed name, or its name with any addition under § 48-249-106(a), by filing an application with the secretary of state:

(1) Setting forth the applicant's name, its assumed name, or its name with any addition under § 48-249-106(a) and the jurisdiction of its formation; and

(2) Accompanied by a certificate of existence, or a document of similar import, from the jurisdiction of formation, bearing a date that is not more than one (1) month prior to the date the application is filed with the secretary of state.

(c) Effective date of registration. The name is registered for the applicant's exclusive use upon the effective date of the application, and until the end of the calendar year in which the registration occurs.

(d) Renewal of registered name. A foreign LLC for which a name registration is effective may renew the registered name for successive years, by filing a renewal application with the secretary of state that complies with the requirements of subsection (b), between October 1 and December 31 of the year prior to the year for which the renewal will be effective.

(e) Use of registered name. A foreign LLC for which a name registration is effective may apply for authority to transact business in this state as a foreign LLC under that name, or consent in writing to the use of that name by a domestic LLC, or another foreign LLC authorized or applying for authority to transact business in this state. The registration terminates when the foreign LLC becomes authorized to transact business in this state, or when the consent to the use of the registered name becomes effective.



§ 48-249-109 - Registered office and registered agent.

(a) Registered office and agent. Each domestic and foreign LLC shall continuously maintain in this state:

(1) A registered office, which may be the same as any of its places of business; and

(2) A registered agent, who may be an individual who resides in this state, a domestic corporation, a not-for-profit domestic corporation, a domestic LLC or a domestic registered limited liability partnership; or a foreign corporation, a not-for-profit foreign corporation, a foreign LLC or a foreign registered limited liability partnership, in each case authorized to transact business in this state. The registered agent shall maintain a business office at the same street address as the registered office.

(b) New registered agent required. If a registered agent resigns or is unable to perform the required duties, the affected domestic or foreign LLC shall promptly designate another registered agent, to the end that each domestic LLC and each foreign LLC authorized to transact business in this state shall at all times have a registered agent in this state.



§ 48-249-110 - Change of registered office or registered agent.

(a) Change in registered office or agent by LLC. A domestic or foreign LLC may change its registered office or registered agent by filing a statement of change with the secretary of state that sets forth:

(1) The name of the domestic or foreign LLC;

(2) If the current registered office is to be changed, the street address of the new registered office, including the zip code, and the county in which the office is located;

(3) If the current registered agent is to be changed, the name of the new registered agent; and

(4) A statement that, after the change or changes are made, the street addresses of the registered office and the business office of its registered agent will be identical.

(b) Change in registered office by registered agent. If a registered agent changes the street address of such registered agent's business office, the registered agent may change the street address of the registered office of any domestic or foreign LLC for which the registered agent is the registered agent, by notifying the affected domestic or foreign LLC in writing of the change, and by signing, either manually or by facsimile, and by filing a statement with the secretary of state that complies with the requirements of subsection (a), and that recites that the affected domestic or foreign LLC has been notified of the change.



§ 48-249-111 - Resignation of registered agent.

(a) Resignation of registered agent. A registered agent of a domestic or foreign LLC may resign the appointment, by filing a statement of resignation with the secretary of state, signed by the registered agent, that includes a certification that the agent has mailed a copy of the statement of resignation to the principal executive office of the affected domestic or foreign LLC by certified mail. The statement may indicate that the registered office is also discontinued.

(b) Effective date of resignation. The agency appointment is terminated, and the registered office discontinued, if so provided, on the date on which the statement described in subsection (a) is filed with the secretary of state.



§ 48-249-112 - Service on LLC.

(a) Agent for service of process. A domestic or foreign LLC's registered agent is the agent for the domestic or foreign LLC for service of process, notice or demand, required or permitted by law to be served on the domestic or foreign LLC.

(b) Secretary of state is default agent. Whenever a domestic or foreign LLC authorized to transact business in this state fails to appoint or maintain a registered agent in this state, whenever the registered agent of a domestic or foreign LLC cannot be found with reasonable diligence, whenever a foreign LLC transacts business or conducts affairs in this state without first obtaining a certificate of authority from the secretary of state, or whenever the certificate of authority of a foreign LLC has been cancelled or revoked, then the secretary of state shall be an agent of such LLC upon whom any process, notice or demand may be served.

(c) Special agent for workers' compensation. Whenever a domestic or foreign LLC authorized to transact business in this state is an employer, within the meaning of the Workers' Compensation Law, compiled in title 50, chapter 6, and the domestic or foreign LLC is, for the purpose of the Workers' Compensation Law, self-insured or a part of a self-insurance pool as provided in title 50, chapter 6, part 4, the domestic or foreign LLC shall, for workers' compensation actions only, be required to appoint the commissioner of commerce and insurance and such commissioner's chief deputy, or their successors, as its true and lawful attorneys upon either of whom all lawful process in any workers' compensation action or legal proceeding against it may be served, as is required of insurance companies by § 56-2-103.

(d) Not exclusive means of service. This section does not prescribe the only means, or necessarily the required means, of service on a domestic or foreign LLC.



§ 48-249-113 - Procedure for service on domestic or foreign LLC by service on secretary of state.

(a) Service on secretary of state. When the secretary of state is an agent for a domestic or foreign LLC, as provided in § 48-249-112(b), service on the secretary of state of any process, notice or demand shall be made by delivering the original and one (1) copy of such process, notice or demand to the office of the secretary of state, duly certified by the appropriate official, together with the proper fee. A statement that identifies which of the grounds, as listed in § 48-249-112(b), for service on the secretary of state is applicable shall be included. The office of the secretary of state shall endorse the time of receipt upon the original and copy, and shall immediately send the copy, along with a written notice that service of the original also was made, by registered or certified mail, with return receipt requested, addressed to the domestic or foreign LLC at its registered office or principal office (or designated alternative mailing address) as shown in the records on file in the secretary of state's office, or as shown in the official registry of the state or country in which the foreign LLC is formed. The secretary of state may require the person seeking to serve the process, notice or demand, or the person's attorney, if any, to furnish the latter address.

(b) Refusal of service ineffective. The refusal or failure of the domestic or foreign LLC to accept delivery of the registered or certified mail provided for in subsection (a), or the refusal or failure to sign the return receipt, shall not affect the validity of the service. Any domestic or foreign LLC refusing or failing to accept delivery of such registered or certified mail shall be charged with knowledge of the contents of any process, notice or demand contained in the registered or certified mail.

(c) Receipt received by secretary of state. When the registered or certified mail return receipt is received by the office of the secretary of state, or when a domestic or foreign LLC refuses or fails to accept delivery of the registered or certified mail, and it is returned to the office of the secretary of state, the office of the secretary of state shall forward the receipt or such refused or undelivered mail to the clerk of the court in which the proceeding is pending, or other appropriate official or person, together with the original process, notice or demand, a copy of the notice the secretary of state sent to the defendant LLC and the secretary of state's affidavit setting forth the secretary of state's compliance with this section. Service made under this section shall have the same legal force and validity as if the service had been made personally in this state.

(d) Subsequent pleadings. Subsequent pleadings or papers permitted or required to be served on a domestic or foreign LLC may be served on the secretary of state as agent for the domestic or foreign LLC in the same manner, at the same cost and with the same effect, as process, notice or demand is served on the secretary of state as agent for the domestic or foreign LLC under this section.

(e) Minimum time for appearance. No appearance shall be required in the proceeding by the domestic or foreign LLC on which service is completed under this section, nor shall any judgment be taken against such domestic LLC in less than one (1) month after the date service is completed under this section.

(f) Record retained. The secretary of state shall keep a record of all processes, notices, demands and subsequent pleadings or papers served upon the secretary of state under this section, which record shall include the time of each service and the secretary of state's action with reference to the service.



§ 48-249-114 - Personal liability.

(a) Limited liability rule. (1) Except as provided in subsections (d) and (f):

(A) The debts, obligations and liabilities of an LLC, whether arising in contract, tort or otherwise, are solely the debts, obligations and liabilities of the LLC;

(B) A member, holder, director, manager, officer, employee or other agent of an LLC does not have any personal obligation, and is not otherwise personally liable, for the acts, debts, liabilities or obligations of the LLC; and

(C) A member, holder, director, manager, officer, employee or other agent of an LLC does not have any personal obligation, and is not otherwise personally liable, for the acts or omissions of any other member, holder, manager, officer, director, employee or other agent of the LLC.

(2) Notwithstanding subdivisions (a)(1)(B) and (C), a member, holder of financial rights, director, manager, officer, employee or other agent may be personally liable by reason of such person's own acts or omissions.

(b) Limited liability after dissolution. The limitation on liability described in subsection (a) continues in full force, regardless of any dissolution, winding up or termination of an LLC.

(c) Member not a proper party to proceeding. A member, holder, director, manager, officer, employee or other agent of an LLC is not a proper party to a proceeding by or against an LLC, except:

(1) Where the object of the proceeding is to enforce such person's right against, or liability to, the LLC;

(2) In a derivative proceeding brought under this chapter or the LLC documents; or

(3) Where the proceeding asserts personal liability of such person, as described in subsection (a).

(d) Sales tax liability. Notwithstanding any other provision of this chapter to the contrary, each member, manager, director, officer, employee, agent or other person required to collect, truthfully account for and pay over to the department of revenue any tax collected from the customers of a domestic or foreign LLC shall be personally liable for those taxes, in the same manner as responsible persons of a corporation under § 67-1-1443.

(e) Failure to follow formalities not to generate personal liability. The failure of a domestic or foreign LLC to observe the usual entity formalities or requirements relating to the exercise of its powers or management of its business is not a ground for imposing personal liability on the members, holders, managers, directors, officers, employees or other agents of the domestic or foreign LLC.

(f) Voluntary unlimited liability. (1) Notwithstanding anything to the contrary in this section, the articles may provide that one (1) or more specifically identified members, as named in the articles, will be personally liable for all of the debts, obligations and liabilities of the LLC. If that provision is made, each such specifically identified member shall be liable to the same extent as a general partner in a general partnership; provided, that:

(A) In order to be effective, each member so identified shall sign the articles or an amendment to the articles containing this provision; and

(B) Each member identified in the articles shall continue to be personally liable for debts, obligations and liabilities of the LLC until the articles are amended to delete the member's name, but, except as provided in subdivision (f)(2), the amendment shall be signed by a person authorized to bind the LLC under § 48-249-402, and by any remaining members who continue to be identified in the articles as being personally liable for the debts, obligations and liabilities of the LLC.

(2) A member who is identified in the articles as being personally liable has the power, but not necessarily the right, to file an amendment to the articles, stating that such member will not be liable for any future debts, obligations and liabilities of the LLC, except with respect to persons that have reasonably relied upon the articles.

(3) (A) An amendment to the articles filed under subdivisions (f)(1) and (2) shall be effective immediately, except that such an amendment is not effective against persons reasonably relying upon the articles naming the member as individually liable for the debts, obligations and liabilities of the LLC, until the passage of ninety (90) days from the filing of the amendment to the articles.

(B) Notwithstanding this subdivision (f)(3)(A), such member shall continue to be liable for all debts and obligations of the LLC incurred by the LLC during the time that the member was identified in the articles as being personally liable.



§ 48-249-115 - Indemnification.

(a) Definitions. As used in this section, unless the context otherwise requires:

(1) "Expenses" means, without limitation, counsel fees;

(2) "Liability" means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses incurred with respect to a proceeding;

(3) "LLC" includes any domestic LLC and any domestic or foreign predecessor of an LLC in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction;

(4) (A) "Official capacity" means:

(i) With respect to a director in a director-managed LLC, the position of director;

(ii) With respect to a manager in a manager-managed LLC, the position of manager;

(iii) With respect to a member in a member-managed LLC, a member who took an action of management as a member; and

(iv) With respect to a person in a capacity not described in subdivision (a)(4)(A)(i), (a)(4)(A)(ii) or (a)(4)(A)(iii), the elective or appointive office or position held by an officer, member of a committee of the board of directors or member of a committee of the managers or members or the employment or agency relationship undertaken by an employee or agent on behalf of the LLC; and

(B) "Official capacity" does not mean service for any other foreign or domestic entity;

(5) "Party" means an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding;

(6) "Responsible person" means an individual who is or was a director of a director-managed LLC, a manager of a manager-managed LLC or a member of a member-managed LLC, or an individual who, while a director of a director-managed LLC, a manager of a manager-managed LLC, or a member of a member-managed LLC, is or was serving at the LLC's request as a director, manager, officer, partner, trustee, employee or agent of an employee benefit plan or any other foreign or domestic entity. For purposes of this subdivision (a)(6), a director of a director-managed LLC, a manager of a manager-managed LLC or a member of a member-managed LLC is considered to be serving an employee benefit plan at the LLC's request, if the director's, manager's or member's duties to the LLC also impose duties on, or otherwise involve services by, the director, manager or member to the plan or to participants in or beneficiaries of the plan. "Responsible person" includes, unless the context requires otherwise, the estate or personal representative of a responsible person; and

(7) "Special legal counsel" means counsel who has not represented the LLC or a related LLC, or a member, director, manager, member of a committee of the board of directors, member of a committee of the managers, member of a committee of the members, officer, agent or employee, whose indemnification is in issue.

(b) Authority to indemnify. (1) Except as provided in subsection (d), an LLC may indemnify an individual made a party to a proceeding, because such individual is or was a responsible person against liability incurred in the proceeding, if the individual:

(A) Acted in good faith;

(B) Reasonably believed:

(i) In the case of conduct in such individual's official capacity with the LLC, that such individual's conduct was in the LLC's best interest; and

(ii) In all other cases, that such individual's conduct was at least not opposed to the LLC's best interests; and

(C) In the case of any criminal proceeding, had no reasonable cause to believe such individual's conduct was unlawful.

(2) A responsible person's conduct, with respect to an employee benefit plan for a purpose such person reasonably believed to be in the best interests of the participants in and beneficiaries of the plan, is conduct that satisfies the requirement of subdivision (b)(1)(B).

(3) The termination of a proceeding by judgment, order, settlement or conviction or upon a plea of nolo contendere, or its equivalent, is not, of itself, determinative that the responsible person did not meet the standard of conduct described in this section.

(4) Except as provided in subsection (e), an LLC may not indemnify a responsible person under this section:

(A) In connection with a proceeding by, or in the right of, the LLC in which the responsible person was adjudged liable to the LLC; or

(B) In connection with any other proceeding charging improper personal benefit to such responsible person, whether or not involving action in such person's official capacity, in which such person was adjudged liable on the basis that personal benefit was improperly received by such person.

(c) Mandatory indemnification. An LLC shall indemnify a responsible person who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the person was a party, because the person is or was a responsible person, against reasonable expenses incurred by the person in connection with the proceeding.

(d) Advances for expenses. (1) An LLC may pay for or reimburse the reasonable expenses incurred by a responsible person who is a party to a proceeding, in advance of final disposition of the proceeding, if:

(A) The responsible person furnishes the LLC a written affirmation of good faith belief that such responsible person has met the standard of conduct described in subsection (b);

(B) The responsible person furnishes the LLC a written undertaking, executed personally or on such responsible person's behalf, to repay the advance, if it is ultimately determined that the responsible person is not entitled to indemnification; and

(C) A determination is made that the facts then known to those making the determination would not preclude indemnification under this section.

(2) The undertaking required by subdivision (d)(1)(B) shall be an unlimited general obligation of the responsible person, but need not be secured, and may be accepted without reference to financial ability to make repayment.

(3) Determinations and authorizations of payments under this section shall be made in the manner specified in subsection (f).

(e) Court ordered indemnification. A responsible person who is a party to a proceeding may apply for indemnification to the court conducting the proceeding, or to another court of competent jurisdiction. On receipt of an application, the court, after giving any notice the court considers necessary, may order indemnification, if it determines:

(1) The responsible person is entitled to mandatory indemnification under subsection (c), in which case the court shall also order the LLC to pay the responsible person's reasonable expenses incurred to obtain court ordered indemnification; or

(2) The responsible person is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the responsible person met the standard of conduct set forth in subdivision (b)(1), or was adjudged liable as described in subdivision (b)(4). If the responsible person was adjudged so liable, the responsible person's indemnification is limited to reasonable expenses incurred.

(f) Determination and authorization of indemnification. (1) Except as provided in subsection (e), an LLC may not indemnify a responsible person under subsection (b), unless authorized in the specific case, after a determination has been made that indemnification of the responsible person is permissible in the circumstances, because the responsible person has met the standard of conduct set forth in subdivision (b)(1).

(2) Such determination shall be made:

(A) By the board of directors of a director-managed LLC, by the managers of a manager-managed LLC, or by the members of a member-managed LLC, as applicable, by majority vote of a quorum consisting of directors, managers or members, as applicable, not at the time parties to the proceeding;

(B) If a quorum cannot be obtained under subdivision (f)(2)(A), by majority vote of a committee duly designated by the board of directors of a board-managed LLC, by the managers of a manager-managed LLC, or by the members of a member-managed LLC, as applicable, in which designation directors, managers or members, as applicable, who are parties may participate, consisting solely of two (2) or more directors, managers or members, as applicable, who are not at the time parties to the proceeding;

(C) By special legal counsel:

(i) Selected by the board of directors of a director-managed LLC, by the managers of a manager-managed LLC, or by the members of a member-managed LLC, as applicable, or by a committee in the manner prescribed in subdivision (f)(2)(A) or (f)(2)(B); or

(ii) If a quorum of the board of directors of a director-managed LLC, the managers of a manager-managed LLC, or the members of a member-managed LLC, as applicable, cannot be obtained under subdivision (f)(2)(A) and a committee cannot be designated under subdivision (f)(2)(B), selected by majority vote of the full board of directors of a director-managed LLC, by the managers of a manager-managed LLC, or by the members of a member-managed LLC, in which selection directors, managers or members, as applicable, who are parties to the proceeding may participate; or

(D) By a majority vote of the members of a director-managed LLC or a manager-managed LLC, but voting rights owned or controlled by members who are at the time parties to the proceeding may not be voted on the determination.

(3) Authorization of indemnification, and evaluation as to reasonableness of expenses, shall be made in the same manner as the determination that indemnification is permissible, except that, if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subdivision (f)(2)(C) to select counsel.

(g) Indemnification of officers, employees and agents. (1) An officer of the LLC who is not a responsible person is entitled to mandatory indemnification under subsection (c), and is entitled to apply for court-ordered indemnification under subsection (e), in each case, to the same extent as a responsible person.

(2) The LLC may indemnify and advance expenses to an officer, employee, independent contractor or agent of the LLC who is not a responsible person, to the same extent as a responsible person.

(3) An LLC may also indemnify and advance expenses to an officer, employee, independent contractor or agent who is not a responsible person, to the extent, consistent with public policy, that may be provided by its LLC documents, by general or specific action of the board of directors of a director-managed LLC, by the managers of a manager-managed LLC, by the members of a member-managed LLC, or by contract.

(h) Insurance. An LLC may purchase and maintain insurance on behalf of a person who is or was a responsible person, officer, employee, independent contractor or agent of the LLC, or who, while a responsible person, officer, employee, independent contractor or agent of the LLC, is or was serving at the request of the LLC as a responsible person, officer, partner, trustee, employee, independent contractor or agent of an employee benefit plan or any other domestic or foreign entity, against liability asserted against or incurred by such person acting in that capacity, or arising from the person's status as a responsible person, officer, employee, independent contractor or agent, whether or not the LLC would have power to indemnify the person against the same liability under subsection (b), (c) or (g).

(i) Nonexclusivity. (1) The indemnification and advancement of expenses, granted under or provided by this section, shall not be deemed exclusive of any other rights to which a responsible person seeking indemnification or advancement of expenses may be entitled, whether contained in this section, the LLC documents, or, when authorized by such LLC documents, action of the members, directors or managers or an agreement providing for such indemnification; provided, that no indemnification may be made to or on behalf of any responsible person, if a judgment, or other final adjudication adverse to the responsible person or officer, establishes such person's liability:

(A) For any breach of the duty of loyalty to the LLC or its members;

(B) For acts or omissions not in good faith, or that involve intentional misconduct or a knowing violation of law; or

(C) Under § 48-249-307.

(2) Nothing contained in this section shall affect any rights to indemnification to which the LLC's personnel, other than responsible persons, may be entitled by contract or otherwise under law. If the LLC documents limit indemnification or advances for expenses, indemnification and advances for expenses are valid only to the extent consistent with the LLC documents.

(3) This section does not limit an LLC's power to pay or reimburse expenses incurred by a responsible person, officer, employee, independent contractor or agent, in connection with such person's appearance as a witness in a proceeding, at a time when such person has not been made a named defendant or respondent to the proceeding.



§ 48-249-116 - LLC as legal entity.

An LLC is a legal entity distinct from its members.






Part 2 - Formation, Articles of Organization and Operating Agreement

§ 48-249-201 - Formation.

(a) Formation. One (1) or more persons acting as organizers may form an LLC by filing articles for the LLC with the secretary of state that contain the information required by § 48-249-202. Unless a delayed effective date, or an occurrence of a future event, is specified in the articles, the LLC is formed and its existence begins when the articles are filed with the secretary of state. Subject to subsection (c), if a delayed effective date, or an occurrence of a future event, is specified in the manner permitted by § 48-249-202(a)(7), the LLC is formed and its existence begins at the future date specified in the articles, or on the occurrence of the future event specified in the articles, neither of which may be or may occur more than ninety (90) days from the initial filing of the articles.

(b) Conclusive proof of formation. If the date of formation is the date of filing of the articles, or a later date specified in the articles at the time of filing, filing of the articles with the secretary of state is conclusive proof that the organizers satisfied all conditions precedent to formation as of the date of filing, or the specified later date, except in a proceeding by the state to cancel or revoke the formation or existence of the LLC, or to dissolve the LLC involuntarily.

(c) Certificate of formation. If the date of formation of the LLC is to be the date of a future event specified in the articles, the organizers or any member may, within thirty (30) days after the date the future event occurs, file a certificate of formation that states that the LLC was formed and that sets forth the date of formation. The filing of the certificate of formation with the secretary of state is conclusive proof that the organizers satisfied all conditions precedent to formation, except in a proceeding by the state to cancel or revoke the formation or existence of the LLC, or to dissolve the LLC involuntarily. If a certificate of formation is not filed within one hundred twenty (120) days from the date of initial filing of the articles, the effective date of the formation, and the conclusive effect of the filing, pursuant to this subsection (c), shall be presumed to have occurred on the ninetieth day following the date of filing of the articles. Such presumption, however, may be rebutted.



§ 48-249-202 - Articles of organization.

(a) Mandatory contents. The articles shall set forth:

(1) A name for the LLC that satisfies the requirements of § 48-249-106;

(2) The street address and zip code of the initial registered office of the LLC, the county in which the office is located, and the name of its initial registered agent at that office;

(3) The street address and zip code of the principal executive office of the LLC (and a mailing address such as a post office box if the United States postal service does not deliver to the principal executive office), and the county in which the office is located;

(4) A statement as to whether the LLC will be member-managed, manager-managed, or director-managed;

(5) If the LLC will have more than six (6) members at the date of filing of the articles, a statement of the number of members at the date of the filing of the articles;

(6) If, under § 48-249-114(f), one (1) or more members are personally liable for all of the debts, obligations and liabilities of the LLC, the information required in § 48-249-114(f);

(7) If the existence of the LLC is to begin upon a future date, or the occurrence of a specific event, the future date or a description of the specific event; except that, in no event may the future date, or the actual occurrence of the specific event, be more than ninety (90) days after the filing of the articles in compliance with § 48-249-201;

(8) If the LLC, while being formed under Tennessee law, is not to engage in business in Tennessee, a statement that the LLC is prohibited from engaging in business in Tennessee; and

(9) If the duration of the LLC is to be limited to a specific period of time or term of years, such limitation and the future date on which dissolution is to occur or the term of years shall be stated in the articles.

(b) Optional contents. (1) The articles may set forth:

(A) Provisions permitted to be set forth in an operating agreement;

(B) Other provisions not inconsistent with law, relating to the management of the business or the regulation of the affairs of the LLC;

(C) If the LLC is director-managed, a provision eliminating or limiting the personal liability of a director to the LLC or its members for monetary damages for breach of fiduciary duty as a director; provided, that such provision shall not eliminate or limit the liability of a director:

(i) For any breach of the director's duty of loyalty to the LLC or its members;

(ii) For acts or omissions not in good faith, or that involve intentional misconduct or a knowing violation of law; or

(iii) Under § 48-249-307; and

(D) A statement to the effect that § 48-249-503(b)(2) shall not apply to the LLC, regardless of whether the LLC falls within the definition of a "family LLC" under § 48-249-102(10).

(2) No provision included in the articles under subdivision (b)(1)(C) shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective. All references in subdivision (b)(1)(C) to a "director" are also deemed to refer to a member who, under the operating agreement, has been delegated some or all of the rights of a director in the management and conduct of the LLC's business, as set forth in § 48-249-403(i)(2). If the secretary of state prescribes a form for articles, such form shall contain substantially the following statement: "If the LLC desires that § 48-249-503(b)(2), which restricts withdrawals from a 'family LLC', NOT apply to the LLC, regardless of whether the LLC falls within the definition of a 'family LLC', place an 'x' in the following space: _____."

(c) Statement of powers not necessary. It is not necessary to set forth in the articles any of the LLC powers granted by this chapter.

(d) Nonwaivable provisions; conflict with operating agreement. The articles may not contain any provisions prohibited by § 48-249-205(b). As to all other matters, if the articles are inconsistent with any provision of an operating agreement, the articles shall control.



§ 48-249-203 - Operating agreement.

(a) General. Except as otherwise provided in § 48-249-205, all members of an LLC may enter into an operating agreement to regulate the affairs of the LLC and the conduct of its business, and to govern relations between or among the members, holders, managers, directors, officers and the LLC, as applicable. Persons other than members, including holders of financial rights, may, but need not, also enter into the operating agreement. The LLC also may be a party to the operating agreement. An operating agreement may be entered into either before, after or at the time of filing of articles of organization, and, whether entered into before, after or at the time of such filing, may be made effective as of the formation of the LLC, or at a later time or date provided in the operating agreement. Except to the extent the articles of organization or a written provision of an operating agreement specifically require otherwise, an operating agreement need not be in writing. The written provisions of an operating agreement need not be set out in a single integrated document.

(b) Judicial remedy. A court of equity may enforce an operating agreement by injunction, or by other equitable relief determined by the court, in its discretion, to be fair and appropriate in the circumstances. As an alternative to injunctive or other equitable relief, when § 48-249-601 is applicable, a court of equity may conduct or continue the dissolution, winding up and termination of the LLC.

(c) Single-member LLC. An LLC with a single member may adopt, and, if so, shall be bound by, an operating agreement between the member and the LLC.

(d) LLC bound. An LLC is bound by the provisions of an operating agreement, even if the LLC is not a signatory to the agreement.

(e) Binding on subsequent members and holders. The articles or the written provisions of an operating agreement of an LLC adopted under subsection (a) may provide that the written provisions of the LLC's operating agreement shall be binding upon a person who thereafter becomes a member or holder, without executing an existing operating agreement, if the new member or holder otherwise complies with the conditions for becoming a member or holder, as set forth in the LLC documents of such LLC.



§ 48-249-204 - Amendment or restatement of articles of organization -- Amendment of operating agreement.

(a) Amendment procedure. Articles of organization of an LLC may be amended at any time, by filing articles of amendment with the secretary of state. The articles of amendment shall set forth the:

(1) Name of the LLC;

(2) Date of each amendment's adoption; and

(3) Text of each amendment to the articles.

(b) Restatement. An LLC may restate its articles of organization at any time. Restated articles of organization shall be designated as such in the heading; provided, that, if the restatement also contains one (1) or more amendments to the articles, the restatement shall be designated in the heading as "Amended and Restated Articles of Organization." An LLC restating its articles shall file the restated articles with the secretary of state, together with a certificate setting forth the name of the LLC and the date of approval by the LLC of the restatement. If the restatement contains any amendments to the articles, such certificate shall also set forth the text of each amendment and the date of its adoption. The restated articles shall contain all the requirements of articles as set out in § 48-249-202. Duly adopted and restated articles supersede the original articles and all prior amendments to the articles. The secretary of state may certify restated articles as the articles currently in effect, without including the certificate information required by this subsection (b).

(c) Approval. Any amendment to an LLC's articles shall be approved by all of the members; provided, however, that amendment of any of the matters set forth in the articles under any of § 48-249-202(a)(1), (a)(2), (a)(3) or (a)(5) only need be approved by a majority vote of the members. A restatement of the articles, to the extent not also involving an amendment of the articles, may be approved by action under § 48-249-401(a)(2), (b)(2) or (c)(2), as applicable. Any amendment to an LLC's operating agreement shall be approved by the method provided in its LLC documents. If the LLC documents do not provide for the method by which an operating agreement may be amended, all of the members shall approve any amendment to the operating agreement.



§ 48-249-205 - Waivable and nonwaivable provisions.

(a) Provisions generally waivable. To the extent the LLC documents do not otherwise provide, this chapter governs relations among the members, holders of financial rights, managers, directors, officers and the LLC, as applicable. It is the express intent of the legislature of this state that members of an LLC may modify, alter or waive any provisions of this chapter in the LLC documents, except as otherwise set forth in subsection (b).

(b) Nonwaivable provisions. The LLC documents may not:

(1) Vary the requirement under § 48-249-102(6) that a director be an individual or vary the requirement under § 48-249-102(23) that an officer be an individual;

(2) Vary the notice requirements under § 48-249-103, or under the other provisions of this chapter, in a manner that is manifestly unreasonable;

(3) Vary the requirements with respect to the LLC's name under § 48-249-106;

(4) Vary the requirements under § 48-249-112(c), regarding the Workers' Compensation Law, compiled in title 50, chapter 6;

(5) Eliminate or vary the potential for personal liability under § 48-249-114(a)(2) or (d);

(6) Eliminate or vary the restrictions on indemnification in § 48-249-115(i)(1)(A), (i)(1)(B) or (i)(1)(C);

(7) Eliminate or vary any restrictions in § 48-249-202(b)(1)(C)(i), (b)(1)(C)(ii) or (b)(1)(C)(iii), on the elimination or limitation of the personal liability of a director under § 48-249-202(b)(1)(C);

(8) Eliminate or vary this section;

(9) Eliminate or vary the restrictions on distributions in § 48-249-306;

(10) Eliminate or vary the liability for unlawful distributions in § 48-249-307;

(11) Authorize a director to appoint a proxy;

(12) Unreasonably restrict a right to information or access to records under § 48-249-308;

(13) Eliminate the duty of loyalty under § 48-249-403(b)(1) or (b)(2), but the LLC documents may:

(A) Identify specific types or categories of activities that do not violate the duty of loyalty under § 48-249-403(b)(1) or (b)(2), if not manifestly unreasonable; and

(B) Specify the number or percentage of members, disinterested managers or disinterested directors, which may be greater or lesser than the number or percentage required under § 48-249-404, if applicable, that may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(14) Unreasonably reduce the duty of care under § 48-249-403(c), (h)(2), (i)(4)(B), (i)(4)(C), (j)(2) or (j)(3);

(15) Eliminate the obligation of good faith and fair dealing under § 48-249-403(d), but the LLC documents may determine the standards by which performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(16) Eliminate the obligation of good faith under § 48-249-403(i)(4)(A) or (j)(1), but the LLC documents may determine standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(17) Vary the right to expel a member in an event specified in § 48-249-503(a)(6);

(18) Vary the requirement to wind up the LLC's business in an event specified in § 48-249-601(a)(5);

(19) Eliminate or vary the provisions of § 48-249-401(f)(7), part 10 or part 11 of this chapter;

(20) Vary any requirements relating to documents required to be filed with the secretary of state or any register of deeds, or otherwise vary or restrict any other rights of the secretary of state or any register of deeds; or

(21) Otherwise vary or restrict any rights of any other person under this chapter, other than rights of a manager, director, officer, employee, agent, member or holder of financial rights.






Part 3 - Finance

§ 48-249-301 - Contribution and acceptance.

(a) Permissible forms. A contribution to an LLC may consist of tangible or intangible property or other benefit to the LLC, including money, a promissory note, services performed, or an obligation or agreement to contribute money or property, or to perform services.

(b) Signed writing required. A contribution agreement, whether made before or after the formation of the LLC, is not enforceable against the prospective contributor, unless it is in writing and signed by the prospective contributor.

(c) Acceptance required. Neither a purported contribution nor an offer of consideration to make a contribution shall be treated as a contribution to an LLC until:

(1) The contribution is accepted by the members, in the case of a member-managed LLC, by both the members and the managers, in the case of a manager-managed LLC, or by both the members and the directors, in the case of a director-managed LLC; and

(2) The amount and value of the contribution are recorded in the LLC documents or the records of the LLC.

(d) Required determinations. The amount, the terms and conditions of payment or performance, and the value and adequacy of the consideration to an LLC for each contribution, shall be determined by the members, in the case of a member-managed LLC, by both the members and the managers, in the case of a manager-managed LLC, or by both the members and the directors, in the case of a director-managed LLC. The determination of the amount, value and adequacy of the consideration to an LLC for a contribution is valid and binding, if made in good faith and on the basis of accounting methods or a fair valuation or other method, including agreement as to value by the contributor and the LLC, as provided in this section, reasonable in the circumstances. Inclusion of the amount of a contribution and the value of the consideration for a contribution in the LLC documents or the records of the LLC is evidence of the acceptance of the amount and the value of a contribution.

(e) Required approval. The vote or consent of the members required to accept a contribution shall be the same as the vote or consent required to admit a member under § 48-249-501.



§ 48-249-302 - Liability for contributions.

(a) Obligation to perform. A member or other person who has agreed in writing to make a contribution of tangible or intangible property or other benefit to, or to perform services for, an LLC is obligated to make that contribution, even if the member or other person is unable to perform personally because of death, disability or any other reason.

(b) Option to require cash. If a member or other person does not make a required contribution of property or services, then, at the option of the LLC to which the member or other person is obligated, the member or the other person shall be obligated to contribute money equal to the value, as stated in the LLC documents or the records of the LLC, of the portion of the required contribution that has not been made. This option of the LLC is in addition to, and not in lieu of, any other rights and remedies, including the right to specific performance, that the LLC or its members may have against such member or other person, whether under this chapter, under the LLC documents, or otherwise.

(c) Enforcement by creditor. A creditor of an LLC that extends credit or otherwise acts in reliance on an obligation described in subsection (a), and without notice of any compromise under § 48-249-401(f)(3), may enforce the original obligation.

(d) Remedies on default. The LLC documents may provide that the interest of any member or other person who fails to make any contribution that the member or other person is obligated to make to an LLC shall be subject to specified penalties for, or specified consequences of, such failure. Such a penalty or consequence may take the form of:

(1) Reducing or eliminating the defaulting member's or person's proportional interest in the LLC;

(2) Subordinating the interest of the defaulting member or other person to that of nondefaulting members or other persons;

(3) Forcing a sale of the interest of the defaulting member or other person;

(4) Causing forfeiture of the interest of the defaulting member or other person;

(5) Permitting other members or persons to lend to the LLC the amount necessary to satisfy the obligation of the defaulting member or other person, and charging interest on the borrowed amount, at a rate up to the highest rate allowed by law, with repayments of the loans being made from the distributions allocable to the interest of the defaulting member or other person;

(6) Fixing the value of the interest of the defaulting member or other person by appraisal or by formula and redemption, or selling the interest of the defaulting member or other person at that fixed value; or

(7) Any other penalty or consequence.



§ 48-249-303 - Interests in LLC.

(a) Classification of interests. The LLC documents may provide for classes or groups of directors, managers, members or holders of financial rights, having the relative rights, preferences, limitations, powers and duties provided in the LLC documents, and may make provision for the future creation, in the manner provided in the LLC documents, of additional classes or groups of directors, managers, members or holders of financial rights having the relative rights, powers and duties from time to time established, including financial rights, preferences, limitations, powers and duties that are senior or subordinate to existing classes and groups of directors, managers, members or holders of financial rights. The LLC documents may provide for the taking of an action, including the amendment of the LLC documents, without the vote or approval of any director, manager, member or holder of financial rights or of any class or group of directors, managers, members or holders of financial rights, including an action to create a class or group of directors, managers, members or holders of financial rights under the provisions of the LLC documents. The LLC documents may denominate membership interests or financial rights as units, shares, percentages, participations, distribution interests, ownership or economic interests, with or without voting rights, and with or without fixed or variable rights to participate in distributions, assets and properties, allocations of profits and losses and fixed or variable obligations to the LLC or any combination of these things.

(b) Voting rights. The LLC documents may grant to all or certain identified directors, managers, members or holders of financial rights, or to one (1) or more specified classes or groups of the directors, managers, members or holders of financial rights, the right to vote separately or to vote with all or any other classes or groups of directors, managers, members or holders of financial rights, on any matter. The voting rights of directors, managers, members and holders of financial rights may be per capita, or by number, unit, share, percentage, participation, economic interest or financial rights, or by one (1) or more classes or groups, or on any other basis. The LLC documents may provide that any director, manager, member or holder of financial rights, or any class or group of directors, managers, members or holders of financial rights, shall have full, partial, limited or no voting rights with respect to any or all matters.

(c) Financial rights nonvoting. Except as otherwise provided in the LLC documents, a holder of financial rights that is not also a member does not have a right to vote by reason of, or with respect to, such financial rights.

(d) Parity of interests. Except as otherwise provided in the LLC documents, all membership interests and financial rights shall be of the same class and group, with the same relative rights, powers and duties, and without preferences, subordinations or limitations.



§ 48-249-304 - Sharing of and rights to profits and losses.

(a) LLC documents control. Any profits and losses of an LLC shall be allocated among the members and holders of financial rights in the manner provided in the LLC documents.

(b) LLC documents silent. If the LLC documents do not provide for allocations of profits and losses, profits and losses shall be allocated among the members and holders of financial rights in equal shares.

(c) Record date. The LLC documents may provide for a record date with respect to allocations of profits and losses.



§ 48-249-305 - Sharing of and rights to distributions.

(a) LLC documents control. Any distributions by an LLC shall be allocated and distributed among the members and holders of financial rights in the manner provided in the LLC documents.

(b) LLC documents silent. If the LLC documents do not provide for the allocations of distributions, then distributions, including distributions on termination of the LLC, except as provided in § 48-249-620, shall be allocated among the members and holders of financial rights in equal shares.

(c) Record date. The LLC documents may provide for a record date with respect to distributions.

(d) In kind distributions. Neither a member nor a holder has a right to demand or receive a distribution in kind, regardless of the contribution of the member or holder. Neither a member nor a holder may be compelled to accept a distribution of any asset in kind from an LLC, to the extent that the percentage of the asset distributed to the member or holder exceeds a percentage of that asset that is equal to the percentage in which the member or holder shares in distributions from the LLC.

(e) Status of recipient. If a member or holder of financial rights becomes entitled to receive a distribution, the member or holder of financial rights has the status of, and is entitled to all remedies available to, a general, unsecured creditor of the LLC with respect to the distribution.

(f) Entitlement to receive distributions. A member or holder of financial rights is entitled to receive distributions before dissolution, only as provided by the LLC documents or by a majority vote of the members of a member-managed LLC, the managers of a manager-managed LLC, or the directors of a director-managed LLC, as applicable.



§ 48-249-306 - Limitations on distributions.

(a) Restriction on distributions. No distribution may be made by an LLC, if, after giving effect to the distribution:

(1) The LLC would not be able to pay its debts as they become due in the ordinary course of business; or

(2) The LLC's total assets would be less than the sum of its total liabilities, other than liabilities for which the recourse of creditors is limited to specified property, plus the amount that would be needed, if the LLC were to be dissolved, wound up and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up and termination of members and holders of financial rights, whose preferential rights are superior to those receiving the distribution; provided, however, that the value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the total assets of the LLC, only to the extent that the value of the property exceeds such liability.

(b) Basis for determination. An LLC may base a determination that a distribution is not prohibited under subsection (a) on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances, or on a fair valuation or other method that is reasonable in the circumstances.

(c) Timing of determination. Except as otherwise provided in subsection (f), the effect of a distribution under subsection (a) is measured:

(1) In the case of distribution by purchase, redemption or other acquisition of a membership interest or financial rights in an LLC, as of the date money or other property is transferred or debt incurred by the LLC; and

(2) In all other cases, as of the date the:

(A) Distribution is authorized, if the payment occurs within four (4) months after the date of authorization; or

(B) Payment is made, if it occurs more than four (4) months after the date of authorization.

(d) Parity of indebtedness. Indebtedness of an LLC to a member or holder of financial rights, or indebtedness incurred by reason of a distribution made in accordance with this section, is at parity with the LLC's indebtedness to its general, unsecured creditors, except to the extent such indebtedness is subordinated by agreement, or, in the event of dissolution and liquidation, to the extent otherwise provided in § 48-249-620.

(e) Status as liability. Indebtedness of an LLC, including indebtedness issued in connection with, or as part of, a distribution, is not considered a liability for purposes of determinations under subsection (a), if its terms provide that payment of principal and interest are made only if, and to the extent that, payment of a distribution to members and holders of financial rights could then be made under this section.

(f) Treatment of payments. If the indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.



§ 48-249-307 - Liability for unlawful distributions.

(a) Personal liability for approving. A member, manager or director of an LLC who votes for or consents to a distribution made in violation of § 48-249-306 or the LLC documents is personally liable to the LLC for the amount of the distribution that exceeds the amount that could have been distributed without violating § 48-249-306 or the LLC documents, if such member, manager or director did not comply with the applicable standards of conduct for such member, manager or director, as set forth in § 48-249-403.

(b) Personal liability for receiving. A member or holder of financial rights who receives a distribution, and who knows the distribution was made in violation of § 48-249-306 or the LLC documents, is personally liable to the LLC, but only to the extent that the distribution received by the member or holder of financial rights exceeded the amount that could have been properly distributed under § 48-249-306 or the LLC documents.

(c) Permitted impleader. A member, holder of financial rights, manager or director against whom an action is brought under this section may implead in the action all:

(1) Other members, holders of financial rights, managers and directors who voted for or consented to the distribution in violation of subsection (a), and may compel contribution from them; and

(2) Members and holders of financial rights who received a distribution in violation of subsection (b), and may compel contribution from the members or holders of financial rights in the amount received in violation of subsection (b).

(d) Time limitation. A member or holder of financial rights who receives a distribution from an LLC or a member, manager or director who votes for or consents to the distribution shall have no liability under this section or other applicable law for the amount of the distribution after the expiration of three (3) years from the date of the distribution.



§ 48-249-308 - Right to information.

(a) General. An LLC shall provide members, and their agents and attorneys, access to its records at the LLC's principal executive office or other reasonable location specified in the LLC documents. An LLC shall provide former members, and their agents and attorneys, access to records for proper purposes pertaining to the periods during which they were members. The right of access provides the opportunity to inspect or copy records during ordinary business hours, if the member, or its agent or attorney, gives the LLC written notice of such demand at least five (5) business days before the date on which the member, or its agent or attorney, wishes to inspect or copy. An LLC may impose a reasonable charge, limited to the costs of labor and material, for copies of records furnished under this subsection (a), except that copies of the LLC documents and records required to be maintained under § 48-249-406 shall be copied upon demand and at the LLC's expense.

(b) Members. An LLC shall furnish to a member and to the personal representative of a deceased member or member under legal disability:

(1) Without demand, information reasonably required to comply with the requirements of either federal or state tax laws concerning the member's financial rights, if any, and information concerning the LLC's business or affairs reasonably required for the proper exercise of the member's rights and performance of the member's duties under the LLC documents or this chapter; and

(2) On written demand, other information concerning the LLC's business or affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(c) Holders of financial rights. Holders of financial rights, and their agents and attorneys, shall have a limited right of access, in order to obtain information reasonably required to comply with the requirements of either federal or state tax laws concerning their financial rights. The right of access provides the opportunity to inspect or copy records for such purpose during ordinary business hours, if the holder of financial rights, or its agent or attorney, gives the LLC written notice of a demand to inspect or copy the records at least five (5) business days before the date on which the holder of financial rights, or its agent or attorney, wishes to inspect or copy. An LLC may impose a reasonable charge, limited to the costs of labor and material, for copies of records furnished.

(d) Remedies. If an LLC does not allow a member that complies with subsection(a), or a holder of financial rights that complies with subsection (c), as applicable, to inspect or copy any records required by the applicable subsection to be available for inspection, a court in the county in which the principal executive office of the LLC, or, if none in this state, its registered office, is located may summarily order inspection or copying of the records demanded, at the expense of the LLC, on application of such member or holder of financial rights, as applicable. If the court orders inspection or copying of the records demanded, it shall also order the LLC to pay the costs, including reasonable attorneys fees, of the member or holder of financial rights, as applicable, incurred to obtain the order, if the member or holder of financial rights proves that the LLC refused inspection without a reasonable basis for doubt regarding the right of the member or holder of financial rights to inspect the records demanded. If the court orders inspection or copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member or holder of financial rights, as applicable.



§ 48-249-309 - Series of members, holders, managers, directors, membership interests or financial rights.

(a) Establishment of series. The LLC documents may establish, or provide for the establishment of, one (1) or more designated series of members, holders, managers, directors, membership interests or financial rights having separate rights, powers or duties, with respect to specified property or obligations of the LLC, or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Separateness of series. (1) Notwithstanding anything to the contrary set forth in this chapter, or under other applicable law, the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing, with respect to a particular series established under subsection (a), shall be enforceable against the assets of such series only, and not against the assets of the LLC generally, or any other series of the LLC, and, unless otherwise provided in the LLC documents, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the LLC generally, or any other series of the LLC, shall be enforceable against the assets of such series, in the event that:

(A) The LLC documents establish or provide for the establishment of one (1) or more series;

(B) Separate and distinct records are maintained for any such series, and the assets associated with any such series are reflected and held in such separate and distinct records, directly or indirectly, including through a nominee or otherwise, and accounted for in such separate and distinct records separately from the other assets of the LLC and the assets of any other series of the LLC; and

(C) Notice of the limitation on liabilities of a series, as referenced in this subsection (b) is set forth in the articles of the LLC.

(2) Notice in the articles of the limitation on liabilities of a series as provided in this subsection (b) shall be sufficient for all purposes of this chapter, whether or not the LLC has established any series, when such notice is included in the articles, and there shall be no requirement that any specific series of the LLC be referenced in such notice. The fact that articles that contain the notice of the limitation on liabilities of a series is on file with the secretary of state shall constitute notice of such limitation on liabilities of a series.

(c) Voluntary personal liability. Notwithstanding § 48-249-114(a), a member may agree to be liable for all of the debts, liabilities and obligations of one (1) or more specified series of an LLC, by provision in the articles with respect to such specified series in the manner set forth in § 48-249-114(f). Such provision in the articles with respect to one (1) or more specified series of an LLC shall not cause the member to be liable for the debts, liabilities and obligations of any of the other series of the LLC.

(d) Classification of interests and voting rights. The LLC documents may include the provisions authorized under § 48-249-303(a) or (b), or both, as to the directors, members, managers or holders of financial rights associated with a particular series, as if the series were a separate LLC.

(e) Distributions. Sections 48-249-304 -- 48-249-306 shall apply to a series of an LLC, as if the series were a separate LLC.

(f) Management duties; admission of members; transfer. Parts 4 and 5 of this chapter shall apply to a series of an LLC, as if the series were a separate LLC.

(g) Termination. A series of an LLC may be terminated and its affairs wound up without causing the dissolution of the LLC or the termination of any other series of the LLC and without affecting the limitation on liability of the terminated series or any other series of the LLC. All provisions of this chapter regarding dissolution or winding up of an LLC, including the rights of members, directors or managers to cause a dissolution of an LLC, shall apply to a series of an LLC, as if the series were a separate LLC.

(h) Events of termination. A series of an LLC shall be terminated and its affairs shall be wound up upon the occurrence of the same events or reasons as are provided in this chapter for an LLC.

(i) Series of foreign LLCs. If a foreign LLC that is applying for a certificate of authority to transact business in this state, or is authorized to transact business in this state, is governed by articles, an operating agreement or similar equivalent documents that establish or provide for the establishment of designated series of members, directors, managers or interests having separate rights, powers or duties with respect to specified property or obligations of the foreign LLC or profits and losses associated with specified property or obligations, that fact shall be so stated in the foreign LLC's application for a certificate of authority to transact business in this state, or an amendment of such certificate of authority. In addition, the foreign LLC shall state in such application or amendment, as applicable, whether the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign LLC generally or any other series of the foreign LLC, and, unless otherwise provided in such application or amendment, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign LLC generally, or any other series of the foreign LLC, shall be enforceable against the assets of such series.






Part 4 - Management

§ 48-249-401 - Management of LLC.

(a) Member-managed LLC. In a member-managed LLC:

(1) Each member has equal rights in the management and conduct of the LLC's business; and

(2) Except as otherwise provided in subsection (e) or (f), any matter relating to the business of the LLC shall be decided by a majority vote of the members.

(b) Manager-managed LLC. In a manager-managed LLC:

(1) Each manager has equal rights in the management and conduct of the LLC's business;

(2) Except as otherwise provided in subsection (e) or (f), any matter relating to the business of the LLC shall be exclusively decided by the manager, or, if there is more than one (1) manager, by a majority vote of the managers; and

(3) A manager:

(A) Shall be designated, appointed, elected, removed, or replaced by a majority vote of the members;

(B) Holds office until a successor has been designated, appointed or elected and qualified, unless the manager sooner resigns or is removed; and

(C) Need not be a member of the LLC.

(c) Director-managed LLC. In a director-managed LLC:

(1) All LLC powers shall be exercised under the authority of, and the business and affairs of the LLC shall be managed under the direction of, its board of directors;

(2) Except as otherwise provided in subsection (e) or (f), any matter relating to the business of the LLC shall be exclusively decided by the director, or, if there is more than one (1) director, by a majority vote of the directors; and

(3) A director:

(A) Shall be designated, appointed, elected, removed, or replaced by a majority vote of the members;

(B) Holds office until a successor has been designated, appointed or elected and qualified, unless the director sooner resigns or is removed; and

(C) Need not be a member of the LLC.

(d) President of director-managed LLC. A director-managed LLC shall have a president who is appointed or elected by a majority vote of the directors and is authorized to act as an agent of the LLC under § 48-249-402(d).

(e) Delegation. The LLC documents or the members, managers or directors of an LLC, by a resolution or other writing, may delegate rights and powers to manage and control the business and affairs of the LLC to one (1) or more officers, agents or employees, who need not be members of the LLC; provided, that such delegation is reasonable under the circumstances and made in good faith.

(f) When unanimous consent required. The only matters of an LLC's business requiring the consent of all of the members are:

(1) The amendment of an LLC's operating agreement, if the LLC documents do not provide for the method by which the operating agreement may be amended, as provided in § 48-249-204(c);

(2) Any amendment of an LLC's articles of organization that requires approval of all the members under § 48-249-204(c);

(3) The compromise of an obligation to make a contribution under § 48-249-302(a);

(4) The compromise, as among members, of an obligation of a member to make a contribution or return money or other property paid or distributed in violation of this chapter;

(5) The admission of a new member, including without limitation by transfer of any of a member's governance rights to any person not a member, as provided in § 48-249-508(b)(3);

(6) The use of the LLC's property to redeem an interest subject to a charging order; and

(7) An election by an LLC formed prior to January 1, 2006, to be governed by this chapter, as provided in § 48-249-1002(b).

(g) Proxies. A member or manager may appoint a proxy to vote or otherwise act for the member or manager, by signing an appointment instrument.



§ 48-249-402 - Agency of members, managers, directors and officers.

(a) Member-managed LLC. Subject to subsections (d) and (e), in a member-managed LLC:

(1) Each member is an agent of the LLC for the purpose of its business, and an act of a member, including the signing of an instrument in the LLC's name, that is apparently for carrying on in the ordinary course the LLC's business, or business of the kind carried on by the LLC, binds the LLC, unless the member had no authority to act for the LLC in the particular matter, and the person with whom the member was dealing knew or had notice that the member lacked authority; and

(2) An act of a member that is not apparently for carrying on in the ordinary course the LLC's business, or business of the kind carried on by the LLC, binds the LLC only if the act was authorized by the other members.

(b) Manager-managed LLC. Subject to subsections (d) and (e), in a manager-managed LLC:

(1) A member is not an agent of the LLC for the purpose of its business solely by reason of being a member. Each manager is an agent of the LLC for the purpose of its business, and an act of a manager, including the signing of an instrument in the LLC's name, that is apparently for carrying on in the ordinary course the LLC's business, or business of the kind carried on by the LLC, binds the LLC, unless the manager had no authority to act for the LLC in the particular matter, and the person with whom the manager was dealing knew or had notice that the manager lacked authority; and

(2) An act of a manager that is not apparently for carrying on in the ordinary course the LLC's business, or business of the kind carried on by the LLC, binds the LLC only if the act was authorized under § 48-249-401.

(c) Director-managed LLC. Subject to subsections (d) and (e), in a director-managed LLC, no member or director is an agent of the LLC for the purpose of its business solely by reason of being a member or a director. The president and any other authorized officers of a director-managed LLC shall be agents of the LLC, as described in subsection (d).

(d) Authority of officers. In a director-managed LLC, or any other LLC with a president, the president is an agent of the LLC for the purpose of its business, and an act of the president, including the signing of an instrument in the LLC's name, that is apparently for carrying on in the ordinary course the LLC's business, or business of the kind carried on by the LLC binds the LLC, unless the president had no authority to act for the LLC in the particular matter, and the person with whom the president was dealing knew or had notice that the president lacked authority. If, under § 48-249-401(e), any other officer of the LLC is authorized by the LLC documents or by the members, managers or directors, as applicable, of an LLC, by a resolution or other writing, then the authorized officer is an agent of the LLC for the purpose of its business, and an act of the authorized officer, including the signing of an instrument in the LLC's name, that is apparently for carrying on in the ordinary course the LLC's business, or business of the kind carried on by the LLC, binds the LLC.

(e) Real property authority. The articles may contain a grant of authority to one (1) or more members, managers, directors or officers to execute instruments for the transfer of real property, and any restrictions and conditions with respect to such authority. In the event the articles name one (1) or more persons who are granted authority to execute instruments for the transfer of real property with any restrictions and conditions with respect to such authority so listed, such grant shall be conclusive in favor of a person who gives value, unless the person knew or had notice that such grant of authority had been rescinded by the LLC. However, such designation, unless it expressly states that it is exclusive, shall not override subsection (a), (b), (c) or (d).

(f) Knowledge; notice. For purposes of this section:

(1) A person knows a fact if the person has actual knowledge of it;

(2) A person has notice of a fact, if:

(A) The person knows the fact;

(B) The person has received a notification of the fact;

(C) The person has reason to know the fact exists from all of the facts known to the person at the time in question; or

(D) The fact is contained in the articles of organization;

(3) A person notifies or gives a notification of a fact to another, by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person knows the fact;

(4) A person receives a notification of a fact when the notification:

(A) Comes to the person's attention; or

(B) Is duly delivered at the person's place of business, or at any other place held out by the person as a place for receiving communications; and

(5) An entity knows, has notice, or receives a notification of a fact for purposes of a particular transaction, when the individual conducting the transaction for the entity knows, has notice or receives a notification of the fact, or, in any event, when the fact would have been brought to the individual's attention had the entity exercised reasonable diligence. An entity exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction for the entity, and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the entity to communicate information unless the communication is part of the individual's regular duties, or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.



§ 48-249-403 - General standards of conduct for members, managers, directors and officers.

(a) Member-managed LLC. The only fiduciary duties a member owes to a member-managed LLC and the LLC's other members and holders are the duty of loyalty and the duty of care imposed by subsections (b) and (c). A holder of financial rights owes no duties to the LLC, or to the other members or holders, solely by reason of being a holder of financial rights.

(b) Duty of loyalty. A member's duty of loyalty to a member-managed LLC and the LLC's other members and holders of financial rights is limited to the following:

(1) To account to the LLC and to hold as trustee for it any property, profit or benefit derived by the member in the conduct or winding up of the LLC's business, or derived from a use by the member of the LLC's property, including the appropriation of any opportunity of the LLC;

(2) Subject to § 48-249-404, to refrain from dealing with the LLC in the conduct or winding up of the LLC's business as, or on behalf of, a person having an interest adverse to the LLC; and

(3) To refrain from competing with the LLC in the conduct of the LLC's business before the termination of the LLC.

(c) Duty of care. A member's duty of care to a member-managed LLC, and the LLC's other members and holders of financial rights in the conduct of and winding up of the LLC's business, is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law.

(d) Good faith and fair dealing. A member shall discharge the member's duties to a member-managed LLC and its other members and holders of financial rights under this chapter or under the LLC documents, and shall exercise any rights with respect to the LLC consistently with the obligation of good faith and fair dealing.

(e) Furtherance of member's own interest. A member of a member-managed LLC does not violate a duty or obligation under this chapter or under the LLC documents, merely because the member's conduct also furthers the member's own interest.

(f) Dealings with LLC. A member of a member-managed LLC may lend money to and transact other business with the LLC. As to each loan or transaction, the rights and obligations of the member are the same as those of a person who is not a member, subject to other applicable law.

(g) Representative of surviving member. This section applies to a person winding up the LLC's business as the personal representative of the last surviving member, as if the person were a member.

(h) Manager-managed LLC. In a manager-managed LLC:

(1) A member owes no duties to the LLC, or to the other members or holders of financial rights, solely by reason of being a member;

(2) A manager is held to the same standards of conduct prescribed for members in subsections (b)-(f);

(3) A member that, under the LLC documents, exercises some or all of the rights of a manager in the management and conduct of the LLC's business is held to the standards of conduct prescribed for a member in subsections (b)-(f) to the extent that the member exercises the managerial authority vested in a manager by this chapter; and

(4) A manager is relieved of liability imposed by law for violation of the standards prescribed by subsections (b)-(f) to the extent of the managerial authority delegated to the members by the LLC documents.

(i) Director-managed LLC. In a director-managed LLC:

(1) A member owes no duties to the LLC, or to the other members or holders of financial rights, solely by reason of being a member;

(2) A member that, under the LLC documents, exercises some or all of the rights of a director in the management and conduct of the LLC's business is held to the standards of conduct prescribed for a director in this subsection (i), to the extent that the member exercises the managerial authority vested in a director by this chapter;

(3) A director is relieved of liability imposed by law for violation of the standards prescribed by this subsection (i), to the extent of the managerial authority of the director delegated to the members by the LLC documents; and

(4) A director shall discharge all duties as a director, including duties as a member of a committee of the board of directors of the LLC:

(A) In good faith;

(B) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(C) In a manner the director reasonably believes to be in the best interests of the LLC.

(j) Officers. An officer of an LLC shall discharge all duties as an officer:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner the officer reasonably believes to be in the best interests of the LLC.

(k) Reliance on others. In discharging the duties described in this section, a member, manager, director or officer is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

(1) One (1) or more officers or employees of the LLC whom the member, manager, director or officer reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, public accountants or other persons as to matters the member, manager, director or officer reasonably believes are within the person's professional or expert competence; or

(3) In the case of a director only, a committee of the board of directors of which the director is not a member, if the director reasonably believes the committee merits confidence.

(l) Unwarranted reliance. A member, manager, director or officer is not acting in good faith, if the member, manager, director or officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (k) unwarranted.

(m) Limitation on liability. A member, manager, director or officer is not liable for any action taken as a member, manager, director or officer, or any failure to take any action, if the member, manager, director or officer performs its duties in compliance with this section.

(n) Effect of delegation. Any officer, agent or employee who exercises some or all of the rights of a member, manager, or director, pursuant to a delegation of rights and power under § 48-249-401(e) is held to the same standards of conduct set forth in this section, for members, managers or directors, as applicable, to the extent that such officer, agent or employee exercises the delegated rights and powers. A member, manager or director is relieved of liability imposed by law for the standards prescribed in this section to the extent that such person's managerial authority is vested in an officer, agent or employee, pursuant to a delegation of rights and power under § 48-249-401(e).



§ 48-249-404 - Conflict of interest transactions.

(a) Definition. A conflict of interest transaction is a transaction with the LLC in which a member, manager, director or officer, as applicable, of the LLC has a direct or indirect interest. A conflict of interest transaction is not void and is not voidable by the LLC, and does not violate the duty of loyalty in § 48-249-403(b)(2), solely because of the interest of a member, manager, director or officer in the transaction, if any one (1) of the following is true:

(1) The material facts of the transaction and the interest of the member, manager, director or officer, as applicable, were disclosed or known to the managers or board of directors, as applicable, and the managers or board of directors, as applicable, authorized, approved or ratified the transaction;

(2) The material facts of the transaction and the interest of the member, manager, director or officer, as applicable, were disclosed or known either to:

(A) The members entitled to vote and they authorized, approved or ratified the transaction; or

(B) All the members and all the members authorized, approved or ratified the transaction, even if one (1) or more, or all, the members have a conflict of interest;

(3) The transaction was fair to the LLC; or

(4) The transaction was of such a nature that the conflict of interest is waived by the LLC documents. Such waiver shall be upheld, unless manifestly unreasonable under the circumstances.

(b) Indirect interest. For purposes of this section, a member, manager, director or officer of the LLC has an indirect interest in a transaction, if, but not only if:

(1) Another entity in which the member, manager, director or officer has a material financial interest, or in which the member, manager, director or officer, as applicable, is a general partner, is a party to the transaction; or

(2) Another entity for which the member, manager, director, or officer is a member, governor, director, manager, officer or trustee is a party to the transaction, and the transaction is, or should be, considered by the members, managers or directors, as applicable, of the LLC.

(c) Approval by managers or directors. For purposes of subdivision (a)(1), a conflict of interest transaction is authorized, approved or ratified, if it receives the affirmative majority vote of the managers or of the directors on the board of directors, as applicable, who have no direct or indirect interest in the transaction, and a transaction may be authorized, approved or ratified under this section by a single manager or director, as applicable. If a majority of the managers or the directors, as applicable, who have no direct or indirect interest in the transaction vote to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a manager or director, as applicable, with a direct or indirect interest in the transaction, does not affect the validity of any action taken under subdivision (a)(1), if the transaction is otherwise authorized, approved or ratified as provided in that subdivision (a)(1).

(d) Approval by members. For purposes of subdivision (a)(2)(A), a conflict of interest transaction is authorized, approved or ratified, if it receives a majority vote of the membership interests entitled to be counted under this subsection (d). Membership interests owned by or voted under the control of a member, director or manager who has a direct or indirect interest in the transaction, and membership interests owned by or voted under the control of an entity described in subdivision (b)(1), may not be counted in a vote of members to determine whether to authorize, approve or ratify a conflict of interest transaction under subdivision (a)(2)(A). The vote of those membership interests, however, shall be counted in determining whether the transaction is approved under other provisions of this chapter.

(e) Approval by sole member of single-member LLC. For purposes of subdivision (a)(2)(B), a conflict of interest transaction may be authorized, approved or ratified by the sole member of a single-member LLC.



§ 48-249-405 - Voting and meetings.

(a) Voting power. Each member, manager or director, as applicable, of an LLC shall have equal voting power per capita with each other member, manager or director.

(b) Procedures. The LLC documents may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on, consented to or approved by any members, managers or directors, as applicable, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, in the case of members or managers, or any other matter with respect to the exercise of any such right to vote.

(c) Action on written consent. (1) On any matter that, under this chapter or under the LLC documents, is to be voted on, consented to or approved by members, managers or directors, as applicable, the members, managers or directors, as applicable, may take such action without a meeting, without prior notice and without a vote, if consent or consents in writing, setting forth the action so taken is signed:

(A) In the case of the members or managers, by the members or managers, as applicable, having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all members or managers, as applicable, entitled to vote on the matter were present and voted; or

(B) In the case of the directors, by all directors entitled to vote on the matter.

(2) A consent transmitted by electronic transmission by a member, manager or director, or by a person or persons authorized to act for the member or manager, as applicable, shall be deemed to be written and signed for purposes of this subsection (c). For purposes of this subsection (c), the term "electronic transmission" means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient of the communication, and that may be directly reproduced in paper form by such a recipient through an automated process. Prompt notice of the taking of LLC action without a meeting by less than unanimous written consent of the members or managers, as applicable, shall be given to any member or manager, as applicable, entitled to vote on the matter that did not sign such written consent; provided, however, that the failure to give such notice shall not affect the validity of the action taken.



§ 48-249-406 - Required records.

An LLC shall keep, at its principal executive office or at another place or places within the United States determined by the members of a member-managed LLC, the managers of a manager-managed LLC, or the directors of a director-managed LLC:

(1) A current list of the full name and last known business, residence or mailing address of each member, each manager or director, as applicable, and each officer, if any, of the LLC, together with the taxpayer identification number of each member of the LLC;

(2) A current list of the full name and last known business, residence or mailing address of each holder of financial rights of the LLC, and a description of the financial rights held, together with the taxpayer identification number of each holder of financial rights of the LLC;

(3) A copy of the articles of the LLC and all amendments to the articles;

(4) A copy of any currently effective written operating agreement of the LLC;

(5) Copies of the LLC's federal, state and local income tax returns and reports, if any, for the three (3) most recent years;

(6) Financial information sufficient to provide true and full information regarding the status of the business and financial condition of the LLC for the three (3) most recent fiscal years;

(7) Records of all proceedings of the members and of the holders, if any, of the LLC;

(8) Any written consents obtained from the members or from the holders, if any, of the LLC;

(9) Records of all proceedings of the managers or board of directors, as applicable, of the LLC for the last three (3) years;

(10) A statement of all contributions accepted by the LLC under § 48-249-301, the identity of the contributor and the agreed value of each contribution;

(11) A copy of all contribution agreements created under § 48-249-301 to which the LLC is bound; and

(12) A copy of the LLC's most recent annual report filed with the secretary of state under § 48-249-1017.



§ 48-249-407 - Limitation on actions for breach of fiduciary duties.

Any action alleging breach of fiduciary duties by members, managers, directors or officers, including alleged violations of the standards established in § 48-249-403 or § 48-249-404, must be brought within one (1) year from the date of the breach or violation; provided, that in the event the alleged breach or violation is not discovered nor reasonably should have been discovered within the one-year period, the period of limitation shall be one (1) year from the date the alleged breach or violation was discovered or reasonably should have been discovered. In no event shall any such action be brought more than three (3) years after the date on which the breach or violation occurred, except where there is fraudulent concealment on the part of the defendant, in which case the action shall be commenced within one (1) year after the alleged breach or violation is, or should have been, discovered.






Part 5 - Admission of Members -- Membership Interests -- Transferees and Creditors of Members

§ 48-249-501 - Admission of members.

(a) Admission at formation. In connection with the formation of an LLC, a person is admitted as a member of the LLC upon the later to occur of:

(1) The formation of the LLC under § 48-249-201; or

(2) The time provided in and upon compliance with the LLC documents, or, if the LLC documents do not so provide, the time at which the person's admission is reflected in the records of the LLC.

(b) Admission after formation. After an LLC is formed, all members shall approve the admission of a new person as a member, the membership interest of such person and the contribution of such person. All consents under this subsection (b) may be unreasonably withheld and are in the sole discretion of the members.

(c) Single member LLCs. An LLC may have one (1) or more members.



§ 48-249-502 - Nature of membership interest and statement of interest owned.

(a) Nature of membership interest. A membership interest in an LLC is personal property. A member has no interest in specific LLC property. All property transferred to or acquired by an LLC is property of the LLC.

(b) Statement of interest owned. At the request of any member or holder of financial rights in an LLC, the LLC shall state in writing the particular membership interest or financial rights, or portion of the membership interest or financial rights, owned by such member or holder as of the time the LLC makes the statement. The statement shall describe such person's rights, if any, to vote, to share in profits and losses, and to share in distributions, as well as any transfer of the member's or holder's rights then in effect. The statement shall not be deemed to be a security, as defined in § 47-8-102(a)(15), except as provided in § 47-8-103(c), shall not be a negotiable instrument, shall not be deemed to be a bond or stocks, as those terms are used in § 67-2-101, and shall not be a vehicle by which a transfer of any membership interest or financial rights may be effected.



§ 48-249-503 - Termination of membership interest.

(a) Events constituting termination. A member's membership interest in an LLC is terminated upon the occurrence of any of the following events:

(1) The LLC receives written notice from the member of the member's express will to withdraw upon the date of the notice, or on a later date specified by the member in the notice;

(2) An event specified in the LLC documents as causing the member's membership interest to terminate;

(3) The transfer of all of the member's financial rights, unless the transfer is for security purposes, and has not been foreclosed or is under a court order charging the member's financial rights;

(4) The member is expelled under the LLC documents;

(5) The member is expelled by unanimous vote of the other members entitled to vote, if:

(A) It is unlawful to carry on the business of the LLC with the member;

(B) (i) The member is a corporation or an LLC;

(ii) Within ninety (90) days after the LLC notifies the member that it will be expelled, because it has filed a certificate of dissolution, or the equivalent, its charter or articles of organization, or the equivalent, have been revoked, or its right to conduct business has been suspended by the jurisdiction of its formation; and

(iii) The member fails to obtain a revocation of the certificate of dissolution or a reinstatement of its charter or articles of organization, or the equivalent, or its right to conduct business within such ninety-day period; or

(C) The member is a general or limited partnership and has been dissolved and its business is being wound up;

(6) On application by the LLC or another member, the member is expelled by judicial determination, because the member:

(A) Engaged in wrongful conduct that adversely and materially affected the LLC's business;

(B) Willfully or persistently committed a material breach of the LLC documents, or of a duty owed under § 48-249-403 to the LLC or to other members or to holders; or

(C) Engaged in conduct relating to the LLC's business that makes it not reasonably practicable to carry on the business with the member;

(7) The member:

(A) Files a petition as a debtor in bankruptcy;

(B) Executes an assignment for the benefit of creditors;

(C) Seeks, consents to, or acquiesces in the appointment of a trustee, receiver or liquidator for or of the member, or for or of all or substantially all of the member's property; or

(D) Fails, within ninety (90) days after the filing or appointment, to have dismissed the filing against the member of an involuntary petition in bankruptcy, or to have vacated or stayed the appointment of a trustee, receiver or liquidator for or of the member, or for or of all or substantially all of the member's property obtained without the member's consent or acquiescence, or fails within ninety (90) days after the expiration of a stay, to have the appointment vacated;

(8) In the case of a member who is an individual:

(A) The member dies;

(B) A personal representative is appointed for the member; or

(C) A judicial determination that the member has become incapable of performing the member's duties under the LLC documents;

(9) In the case of a member that is a trust or is acting as a member by virtue of being a trustee of a trust, the distribution of all of the trust's financial rights, but not merely by reason of the substitution of a successor trustee; provided, however, that a distribution to a beneficiary of a trust established under § 2503(c) of the Code, codified in 26 U.S.C. § 2503(c), or a trust that is treated under § 676 of the Code, codified in 26 U.S.C. § 676, as owned by the settlor of the trust, shall not be considered to be a distribution of financial rights under this subdivision (a)(9);

(10) In the case of a member that is an estate, or is acting as a member by virtue of being a personal representative of an estate, distribution of all of the estate's financial rights, but not merely the substitution of a successor personal representative or beneficiary;

(11) In the case of a custodianship under the Uniform Transfers to Minors Act, compiled in title 35, chapter 7, part 2, or the equivalent law of any foreign jurisdiction, a transfer of the financial rights held by the custodian, but not a transfer to the beneficiary for whom the custodian is holding the financial rights; or

(12) Termination of the existence of a member, if the member is an entity other than an estate, or trust, other than a business trust.

(b) Power to terminate. (1) Except as otherwise provided in subdivision (b)(2), and subject to § 48-249-504, a member has the power and right to terminate such member's membership interest at any time, including, without limitation, upon withdrawal by express will under subdivision (a)(1). A provision in the LLC documents that negates any right of a member to terminate the member's membership interest shall also automatically negate the corresponding power of the member to terminate the member's membership interest, unless the corresponding power of the member to terminate the member's membership interest is expressly reserved. Any attempted termination of a member's membership interest as to which the power to terminate has been negated shall be null and void.

(2) No member of a family LLC has either the power or the right to terminate the membership interest or financial rights of such member in such family LLC. No event specified in subdivisions (a)(1), (a)(3), (a)(7), (a)(8), (a)(9), (a)(10), (a)(11) or (a)(12) shall result in the termination of the membership interest or financial rights of a member of a family LLC. In the event that a member of a family LLC attempts to terminate the member's membership interest or financial rights by withdrawal by express will under subdivision (a)(1), such attempted termination shall be null and void.



§ 48-249-504 - Termination of membership interest in contravention of LLC documents.

(a) If the membership interest of a member is terminated by the member in contravention of the LLC documents, then:

(1) Forfeiture of governance rights. The member forfeits all the member's governance rights in the LLC, including in the winding up and termination process of the LLC; and

(2) Liability for damages. The member is liable for damages incurred by all the other members, holders and the LLC due to the wrongful termination. Such damages and all other amounts owing to the LLC, whether or not currently due, arising from the wrongful termination, may be offset against any amount owing from the LLC to the wrongfully terminating member.

(b) Nothing in this section shall be deemed to provide a member with the power to terminate the member's membership interest, if the LLC documents negate or, pursuant to § 48-249-503(b)(1), are deemed to negate the power.



§ 48-249-505 - Effect of termination of membership interest.

(a) Termination other than under § 48-249-503(a)(8). If a member's membership interest terminates for any reason other than as the result of an event specified in § 48-249-503(a)(8), then:

(1) If the existence and business of the LLC are continued, the member whose membership interest has terminated loses all governance rights and will be considered merely a holder of the financial rights owned before the termination of the membership interest, other than any financial rights transferred by the member in connection with the termination of the membership interest; and

(2) If the existence and business of the LLC are not continued, the member whose membership interest has terminated retains all governance rights owned before the termination, and may exercise those rights through the winding up and termination of the LLC, except as otherwise provided under § 48-249-504, in the case of termination in contravention of the LLC documents.

(b) Termination under § 48-249-503(a)(8). If the membership interest of a member terminates as a result of an event specified in § 48-249-503(a)(8):

(1) If the existence and business of the LLC are continued, then, effective as of the date of the applicable termination event, the governance rights associated with the affected membership interest are suspended and may not be exercised thereafter, unless and until restored under subdivision (b)(2). So long as such suspension remains in effect, such member, or the personal representative of such member, shall be considered merely the holder of the financial rights owned before the termination under § 48-249-503(a)(8);

(2) If the existence and business of the LLC are continued, for a period of sixty (60) days following the event specified in § 48-249-503(a)(8) that results in the suspension of governance rights under subdivision (b)(1), the personal representative of the affected member shall have the option, exercisable by giving written notice to the LLC, to require the LLC to purchase the membership interest of the member whose membership interest has terminated under subsection (c) and § 48-249-506. If the personal representative fails to make such election within such period, then the LLC shall have the option for a period of sixty (60) days following expiration of the personal representative's option, or, if earlier, following the date of written notice from the personal representative that such option will not be exercised, to give written notice to the personal representative that the LLC will purchase the membership interest in accordance with subsection (c) and § 48-249-506. If neither the personal representative nor the LLC elects to exercise their respective options to cause the LLC to purchase the membership interest, the governance rights associated with the membership interest shall be restored, effective as of the first day following expiration of the LLC's option period, and the personal representative shall be automatically admitted and substituted as a member of the LLC without further action. If either the personal representative or the LLC elects to cause the LLC to purchase the membership interest, the suspension of governance rights associated with such membership interest shall continue through the time the purchase is consummated; and

(3) If the existence and business of the LLC are not continued, the personal representative of the member whose membership interest has terminated retains all governance rights owned by the affected member before the termination of the membership interest, and may exercise those rights through the winding up and termination of the LLC, except as otherwise provided under § 48-249-504, in the case of termination in contravention of the LLC documents.

(c) Purchase at fair value. If the existence and business of the LLC are continued following the termination of a membership interest under § 48-249-503(a), other than terminations arising under § 48-249-503(a)(3), (a)(9), (a)(10) or (a)(11), then, regardless whether such termination of membership interest was wrongful, any member whose membership interest has so terminated, other than a member for whom a personal representative has been automatically substituted and admitted as a member under subdivision (b)(2), is entitled, subject to the offset provisions of § 48-249-504(2), to receive from the LLC the fair value of the terminated membership interest as of the date of termination of such membership interest, calculated as set forth in § 48-249-506, in consideration for all such membership interest.

(d) Distribution if business not continued. Subject to § 48-249-504(2), if the business and existence of the LLC are not continued, any member whose membership interest has terminated, regardless of whether such termination was wrongful or otherwise, is entitled to receive that member's distribution under § 48-249-620.



§ 48-249-506 - Determination of fair value.

If an LLC is required or elects to purchase a membership interest at fair value under § 48-249-505, then:

(1) Communication by LLC. The LLC shall communicate its determination of fair value, and its proposed terms of payment, to the member, or the member's personal representative, who is entitled to receive payment in consideration for the member's terminated membership interest, not later than thirty (30) days after the date of termination, or, if applicable, thirty (30) days after the later date of an election made under § 48-249-505(b)(2). Such communication shall be accompanied by:

(A) A statement of the LLC's assets and liabilities as of the date of termination;

(B) The LLC's latest available balance sheet and income statement, if any; and

(C) An explanation of how the determination of fair value was made.

(2) LLC documents govern. If the amount of fair value and other terms of payment are fixed or are to be determined by the LLC documents, the amount and terms so fixed or determined govern; and

(3) Judicial determination of fair value. (A) If an agreement as to the amount of fair value and payment terms is not made within one hundred twenty (120) days after the termination date, or, if applicable, the later date of an election made under § 48-249-505(b)(2), either the member whose membership interest has terminated, or the member's personal representative, or the LLC may, within another one hundred twenty (120) days, commence a proceeding against the other to determine the fair value and payment terms. Any such proceeding shall be brought in a court of record having equity jurisdiction in the county where the LLC's principal executive office, or, if not in this state, its registered office is located. The LLC, at its expense, shall notify all of the remaining members in writing, and any other person the court directs, of the commencement of the proceeding. The jurisdiction of the court in which the proceeding is commenced under this subdivision (3) is plenary and exclusive. The court shall determine the fair value of the membership interest, in accordance with the standards set forth in subdivision (3)(B) together with the terms for payment; and

(B) In a proceeding brought to determine the fair value of a membership interest in an LLC, the court:

(i) Shall enforce any governing terms in the LLC documents as to the amount of fair value and other terms of payment as provided in subdivision (2);

(ii) In the absence of any such governing terms in the LLC documents, shall determine the fair value of the membership interest, considering, among other relevant evidence, the going concern value of the LLC, any other agreement among any members fixing the price or specifying a formula for determining value of membership interests for any other purpose, the recommendations of an appraiser appointed by the court, if any, the recommendations of any of the appraisers of the parties to the proceeding, and any legal or financial constraints on the ability of the LLC to purchase the membership interest;

(iii) Shall specify the terms of the purchase, including, if appropriate, terms for installment payments, subordination of the purchase obligation to the rights of the other creditors of the LLC, security, including the purchased membership interest, for a deferred purchase price, and a covenant not to compete or other restriction on the member whose membership interest has terminated;

(iv) Shall require, subject to retention of any security interest by the member whose membership interest has terminated under subdivision (3)(B)(iii) the member whose membership interest has terminated to deliver an instrument of transfer of the membership interest to the LLC upon receipt of the purchase price or the first installment of the purchase price;

(v) May award one (1) or more other parties their reasonable expenses, including attorney's fees and the expenses of appraisers or other experts, incurred in the proceeding, if the court finds that a party to the proceeding violated such party's obligations to act in good faith and to engage in fair dealing set forth in § 48-249-403(d); and

(vi) Shall order that interest, at the rate specified for judgments under § 47-14-121, shall be paid on such amount, from the date such amount was determined to be due through the date of payment, if the court determines that all or any installment of the amounts to be paid in respect of the terminating member's membership interest should have been paid prior to the date of judgment.



§ 48-249-507 - Transfer of financial rights.

(a) Transferability of financial rights. Except as provided in subsection (c) the financial rights of a member or a holder of financial rights are transferable in whole or in part.

(b) Effect of transfer of financial rights. A transfer of the financial rights of a member or a holder of financial rights entitles the transferee to receive, to the extent transferred, only the share of profits and losses and the distributions to which the transferor would otherwise be entitled, together with the right to transfer further the financial rights so transferred. A transfer of the financial rights of a member or a holder of financial rights does not dissolve the LLC and does not entitle or empower the transferee to become a member, to cause a dissolution, or to exercise any governance rights. Any attempt by the transferee to become a member, cause a dissolution or exercise any governance rights shall be null and void.

(c) Restrictions on transfer of financial rights. (1) A restriction on the transfer of financial rights may be imposed in the LLC documents, by a written resolution adopted by all the members, or by a written agreement among, or other written action by, all the members, and, if so provided in the LLC documents, holders of financial rights.

(2) A restriction on the transfer of financial rights referenced in subdivision (c)(1) is enforceable against the owner of the restricted financial rights. A written restriction on the transfer of financial rights that is set forth in the LLC documents may be enforced against a successor or transferee of the owner of the restricted financial rights, including a pledgee or a personal representative, whether or not such successor or transferee of the owner had actual notice of the restricted financial rights. Except for a written restriction in the LLC documents, a restriction, even though permitted by this section, is ineffective against a person without knowledge of the restriction.

(d) Effective date of transfer. Any permissible transfer of financial rights under this section shall be effective as to and binding on the LLC, only when the transferee's name, address, taxpayer identification number and the nature and extent of the transfer are reflected in the LLC documents or the records of the LLC.



§ 48-249-508 - Transfer of a membership interest or governance rights.

(a) Transferability of governance rights. A member may transfer ownership of the member's full membership interest, only by transferring all of the member's governance rights, coupled with a transfer to the same transferee of all of the member's financial rights. A member's governance rights are transferable only as provided in this section. A member has no power to transfer all or any part of the member's membership interest, except as provided in §§ 48-249-505 -- 48-249-507 and this section.

(b) Consents required for transfer of governance rights. (1) A member may, without the consent of any other member, transfer governance rights to another member.

(2) With respect to a single-member LLC, the single member may freely transfer governance rights or membership interests, or both, in the LLC to any other person at any time.

(3) Any other transfer of any governance rights is effective only if all of the members, other than the member seeking to make the transfer, approve the transfer by unanimous consent. The consent of a member may be evidenced in any manner specified in the LLC documents, but, in the absence of such specification, consent shall be evidenced by a written instrument, dated and signed by such member. The giving of consent is at the sole discretion of the consenting party and may be unreasonably withheld.

(4) If any purported or attempted transfer of governance rights is ineffective for failure to obtain the required consents, the purported or attempted transfer is ineffective in its entirety, and any transfer of financial rights that accompanied the purported or attempted transfer of governance rights is null and void.

(c) Effect of transfer of governance rights. When a transfer, other than a transfer for security purposes, of governance rights is effective:

(1) The transferee becomes a member, if not already a member;

(2) If the transferor does not retain any governance rights, the transferor ceases to be a member;

(3) A transferee that has become a member has, to the extent transferred, the rights and powers, and is subject to the restrictions and liabilities, of a member under the LLC documents and this chapter;

(4) Any obligations of the transferor existing at the time of transfer to make contributions to the LLC under § 48-249-302 are not binding on a transferee without knowledge of such obligations at the time the transferee became a member;

(5) Any obligations of the transferor under § 48-249-307 to return wrongful distributions are not binding on a transferee without knowledge of such obligations at the time the transferee became a member; and

(6) The transferor is not released from liability to the LLC for obligations of the transferor existing at the time of transfer under §§ 48-249-302 or 48-249-307.

(d) Pledges of membership interests. The pledge of, or granting of a security interest, lien or other encumbrance in or against all or any portion of the membership interest of a member, is not a transfer of ownership and shall not cause the member to cease to be a member, or to cease to have the power to exercise any rights or powers of a member. The foreclosure of such a pledge, security interest, lien or other encumbrance shall have the effect of the transfer of the financial rights derived from such membership interest and is subject to § 48-249-507(b).

(e) Consensual restrictions on transfer of governance rights. In addition to restrictions set forth in this part, restrictions on the transfer of governance rights may be imposed in accordance with the procedures and under the same conditions as stated in § 48-249-507, for restricting the transfer of financial rights.

(f) Effective date of transfer. Any permissible transfer of governance rights or membership interests under this section shall be effective as to and binding on the LLC, only when the transferee's name, address, taxpayer identification number and the nature and extent of the transfer are reflected in the LLC documents or the records of the LLC.



§ 48-249-509 - Rights of judgment creditor.

On application to a court of competent jurisdiction by any judgment creditor of a member or holder of financial rights, the court may charge such person's financial rights with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of a transferee of such person's financial rights under § 48-249-507. This section does not deprive any member, holder or transferee of financial rights of the benefit of any exemption laws applicable to the membership interest or financial rights. This section is the sole and exclusive remedy of a judgment creditor with respect to the judgment debtor's membership interest or financial rights.






Part 6 - Dissolution and Winding Up of the LLC

§ 48-249-601 - Dissolution.

(a) Events causing dissolution. An LLC is dissolved upon the first to occur of the following:

(1) If a period is fixed in the articles for the duration of the LLC, upon the expiration of that period, but if no such period is set forth in the articles, then the LLC shall have a perpetual existence;

(2) The occurrence of an event specified in the LLC documents;

(3) An action of the members in accordance with § 48-249-603;

(4) An action of the organizers under § 48-249-602;

(5) An order of a court under § 48-249-616 or 48-249-617;

(6) An action of the secretary of state under § 48-249-605; or

(7) At any time there are no members if:

(A) The LLC files a notice of dissolution as provided in § 48-249-609, within ninety (90) days after the occurrence of the event that terminated the membership interest of the last remaining member, which notice of dissolution may be signed on behalf of the LLC by the personal representative of the last remaining member; and

(B) The LLC documents specify that the termination of the membership interest of the last remaining member dissolves the LLC; provided, that if such notice of dissolution is not filed or the LLC documents do not provide for dissolution in that event, the LLC is not dissolved and is not required to be wound up and the personal representative of the last remaining member is automatically substituted as a member for the last remaining member, effective as of the occurrence of the event that terminated the membership interest of the last remaining member. Notwithstanding this subdivision (a)(7)(B), the LLC documents may specify that any person may be substituted as a member for the last remaining member, effective as of the date of the event that causes the termination of membership interest of the last remaining member.

(b) Events not causing dissolution. The termination, dissociation, death, incapacity, withdrawal, retirement, resignation, expulsion, bankruptcy or dissolution of any member, or the occurrence of any other event that terminates the membership interest of any member, shall not cause the LLC to be dissolved or its affairs to be wound up, and upon the occurrence of any such event, the LLC shall be continued without dissolution.

(c) Effect of dissolution. An LLC dissolved by any of the dissolution events specified in subsection (a) shall be wound up, and its existence shall be terminated as provided in this part.



§ 48-249-602 - Nonjudicial termination by organizers.

(a) Articles of termination. An LLC that has not accepted contributions may be dissolved and its existence terminated by the organizers, if a majority of the organizers sign and file articles of termination with the secretary of state containing:

(1) The name of the LLC;

(2) The date of formation of the LLC;

(3) A statement that contributions have not been accepted by the LLC; and

(4) A statement that no debts of the LLC remain unpaid.

(b) The secretary of state shall file the articles of termination of the LLC if the secretary of state finds that the articles:

(1) Comply with subsection (a); and

(2) Are accompanied by a tax clearance for termination or withdrawal relative to such LLC.

(c) When the articles of termination have been filed in accordance with subsection (b), the existence of the LLC is terminated.



§ 48-249-603 - Nonjudicial dissolution by members.

(a) Manner of dissolution. An LLC may be dissolved by the members:

(1) Upon any event of dissolution set forth in the LLC documents or this chapter requiring member action;

(2) By any procedures set forth in the LLC documents; or

(3) By the members, when authorized in the manner set forth in this section.

(b) Approval. (1) The proposed dissolution of the LLC shall be submitted for approval at a meeting of members. Notice, in accordance with this chapter and the LLC documents, shall be given to each member, whether or not entitled to vote at a meeting of members, and whether the meeting is a regular or a special meeting. Such notice shall state that a purpose of the meeting is to consider dissolving the LLC, and that dissolution shall be followed by the winding up and termination of the LLC.

(2) If the proposed dissolution of the LLC is approved at a meeting of the members by a majority vote, or such other vote as may be provided for in the LLC documents, the LLC shall be dissolved and notice of dissolution shall be filed with the office of the secretary of state under § 48-249-609.



§ 48-249-604 - Grounds for administrative dissolution.

The secretary of state may commence a proceeding under § 48-249-605, to administratively dissolve the LLC, if:

(1) The LLC does not deliver its properly completed annual report to the secretary of state within two (2) months after it is due;

(2) The LLC is without a registered agent or registered office in this state for two (2) months or more;

(3) The name of an LLC contained in a document filed under this chapter fails to comply with § 48-249-106;

(4) The LLC does not notify the secretary of state within two (2) months that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued;

(5) The LLC submits to the secretary of state's office a check, bank draft, money order or other such instrument, for payment of any fee and it is dishonored upon presentation for payment; or

(6) A director, officer, manager, member or other representative of an LLC signed a document such person knew was false in any material respect, with the intent that the document be filed with the secretary of state.



§ 48-249-605 - Procedure for and effect of administrative dissolution.

(a) Notice of grounds. If the secretary of state determines that one (1) or more grounds exist under § 48-249-604 for dissolving an LLC, the secretary of state shall serve the LLC with written communication of the secretary of state's determination, in accordance with § 48-249-113(a), except that determination may be sent by first class mail.

(b) Dissolution after notice. If the LLC does not correct each ground for administrative dissolution or demonstrate, to the reasonable satisfaction of the secretary of state, that each ground determined by the secretary of state does not exist, within two (2) months after the secretary of state's service of the communication of the determination in the same manner as is permitted under subsection (a), the secretary of state shall administratively dissolve the LLC, by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the LLC, in the same manner as is permitted under subsection (a).

(c) Effect of administrative dissolution. An LLC that has been administratively dissolved continues its existence, but may not carry on any business except that necessary to wind up and liquidate its business and affairs under § 48-249-601 and notify claimants under § 48-249-611.

(d) Effect on registered agent and registered office. The administrative dissolution of an LLC does not terminate the designation or authority of its registered agent or registered office.



§ 48-249-606 - Reinstatement following administrative dissolution.

(a) Application for reinstatement. An LLC administratively dissolved under § 48-249-605 may apply to the secretary of state for reinstatement following administrative dissolution. The application shall:

(1) Be accompanied by a confirmation of good standing relative to such LLC;

(2) State the name of the LLC at its date of administrative dissolution;

(3) State that the ground or grounds for dissolution either did not exist or have been eliminated; and

(4) State a name for the LLC that satisfies the requirements of § 48-249-106.

(b) Certificate of reinstatement. (1) If the secretary of state determines that the application is accompanied by the confirmation of good standing and contains the information required by subsection (a), and that such information is correct, then the secretary of state shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites the secretary of state's determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the LLC in accordance with § 48-249-113(a), except that the copy of the certificate may be sent by first class mail.

(2) If the LLC name in subdivision (a)(4) is different than the LLC name in subdivision (a)(2), the application for reinstatement shall constitute an amendment to the articles of the LLC insofar as it pertains to the LLC's name.

(c) Relation back of reinstatement. When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution, and the LLC resumes carrying on its business as if the administrative dissolution had never occurred.



§ 48-249-607 - Appeal from denial of reinstatement.

(a) Notice of denial. If the secretary of state denies an LLC's application for reinstatement following administrative dissolution, the secretary of state shall serve the LLC, in accordance with § 48-249-113(a) with a written notice that explains the reason or reasons for denial.

(b) Appeal procedure. The LLC may appeal the denial of reinstatement to the chancery court of Davidson County within thirty (30) days after service of the notice of denial. The LLC shall appeal by petitioning the court to set aside the dissolution and attaching to the petition copies of the secretary of state's certificate of dissolution, the LLC's application for reinstatement, and the secretary of state's notice of denial.

(c) Order of reinstatement. The court may summarily order the secretary of state to reinstate the dissolved LLC, or may take other action the court considers appropriate.

(d) Appeal of court decision. The court's final decision may be appealed as in other civil proceedings.



§ 48-249-608 - Articles of termination following administrative dissolution.

(a) Submission of articles of termination. When an LLC that has been administratively dissolved wishes to terminate its existence, it may do so without first being reinstated, by delivering articles of termination to the secretary of state for filing following administrative dissolution, setting forth:

(1) The name of the LLC;

(2) The date that termination of the LLC existence was authorized;

(3) That the resolution authorizing termination was duly adopted by the members;

(4) A copy of the resolution or the written consent authorizing the termination; and

(5) That all the assets of the LLC have been distributed to its creditors, members and holders.

(b) (1) The secretary of state shall file the articles of termination following administrative dissolution if the secretary of state finds that the articles:

(A) Comply with subsection (a); and

(B) Are accompanied by a tax clearance for termination or withdrawal relative to such LLC.

(2) Upon such filing, the existence of the LLC shall cease, except that the termination of LLC existence shall not take away or impair any remedy to or against the LLC or its members, directors, managers or officers for any right or claim existing or any liability incurred, prior to such termination. Any such action or proceeding by or against the LLC may be prosecuted or defended by the LLC in its LLC name. The members, directors, managers or officers shall have the power to take such LLC or other action, as may be appropriate, to protect such remedy, right or claim.



§ 48-249-609 - Filing notice of dissolution and effect.

(a) Notice of dissolution. If dissolution of the LLC is approved under § 48-249-603, or if it occurs under § 48-249-601(a)(1), (a)(2) or (a)(7), the LLC shall file a notice of dissolution with the secretary of state. The notice shall contain:

(1) The name of the LLC; and

(2) (A) If the dissolution is approved under § 48-249-603(b), a statement that the requisite vote of the members was received, or that members validly took action without a meeting;

(B) If the dissolution occurs under § 48-249-601(a)(1), by the expiration of the LLC's duration, a statement of the expiration date; or

(C) If the dissolution occurs under § 48-249-601(a)(2) or (a)(7), a brief statement of the event that caused the dissolution and the date of that event.

(b) Effect of dissolution. When the notice of dissolution has been filed with the secretary of state, the LLC shall cease to carry on its business, except to the extent necessary or appropriate for the winding up and termination of the business and affairs of the LLC. The members shall retain the right to revoke the dissolution in accordance with § 48-249-613, and the right to remove or appoint directors, managers or officers. The LLC's existence shall continue to the extent necessary to wind up the affairs of the LLC, until the dissolution is revoked or articles of termination are filed with the secretary of state.

(c) Merger of dissolved LLC. As part of winding up, the LLC may participate in a merger under part 7 of this chapter, but the dissolved LLC shall not be the surviving entity.

(d) Remedies preserved. The filing of a notice of dissolution with the secretary of state does not affect any remedy in favor of the LLC, or any remedy against it or its members, directors, managers or officers in those capacities, except as provided in § 48-249-611.



§ 48-249-610 - Procedure in winding up.

(a) Winding up by merger. If the business of the LLC is wound up and terminated by the merger of the dissolved LLC into a surviving entity:

(1) The procedures stated in § 48-249-702 shall be followed; and

(2) Sections 48-249-609, 48-249-611, 48-249-612, 48-249-613 and 48-249-620 do not apply.

(b) Winding up other than by merger. If the business of the LLC is to be wound up and terminated, other than by the merger of the dissolved LLC into a surviving entity, the procedures stated in subsections (c)-(e) shall be followed.

(c) Debts of dissolved LLC. When a notice of dissolution has been filed with the secretary of state, the members of a member-managed LLC, the managers of a manager-managed LLC, or the board of directors of a director-managed LLC, as applicable, shall proceed as soon as possible to:

(1) Collect, or make provision for the collection of, all known debts due or owing to the LLC, including unperformed contribution agreements; and

(2) Except as provided in § 48-249-611, pay, or make provision for the payment of, all known debts, obligations, and liabilities of the LLC, according to their priorities under § 48-249-620.

(d) Sale of assets. Notwithstanding § 48-249-705, when a notice of dissolution has been filed with the secretary of state, the managers of a manager-managed LLC or the board of directors of a director-managed LLC may sell, lease, transfer or otherwise dispose of all, or substantially all, of the property and assets of a dissolved LLC, without a vote of the members.

(e) Distribution of remaining assets. All tangible or intangible property, including money, remaining after the discharge of the debts, obligations, and liabilities of the LLC shall be distributed to the members and holders of financial rights, in accordance with § 48-249-620, subject to § 48-249-305(d).



§ 48-249-611 - Known and unknown claims against LLC.

(a) Notice to creditors. When a notice of dissolution has been filed with the secretary of state, and the business of the LLC is to be wound up and terminated by other than merger of the dissolved LLC into a successor entity under § 48-249-610(a), then the LLC may give notice of the filing to each creditor of, and claimant against, the LLC, known or unknown, present or future, and contingent or noncontingent, in accordance with subsections (b) and (c).

(b) Disposition of known claims. (1) An LLC may dispose of the known claims against it by following the procedure described in this subsection (b).

(2) The dissolved LLC shall notify its known claimants in writing of the dissolution, at any time after the effective date of the dissolution. The written notice shall:

(A) Describe information that is required to be included in a claim;

(B) State whether the claim is admitted or not admitted, and, if admitted:

(i) The amount that is admitted, which may be as of a given date; and

(ii) Any interest obligation, if fixed by an instrument of indebtedness;

(C) Provide a mailing address where a claim may be sent;

(D) State the deadline, which may not be fewer than four (4) months from the effective date of the written notice, by which the dissolved LLC shall receive the claim; and

(E) State that, except to the extent that any claim is admitted, the claim will be barred, if written notice of the claim is not received by the deadline.

(3) A claim against the dissolved LLC is barred, to the extent that it is not admitted:

(A) If the dissolved LLC delivered written notice to the claimant in accordance with subdivision (b)(2), and the claimant does not deliver a written notice of the claim to the dissolved LLC by the deadline; or

(B) If the dissolved LLC delivered written notice to the claimant that the claimant's claim is rejected, in whole or in part, and the claimant does not commence a proceeding to enforce the claim within three (3) months from the effective date of the rejection notice.

(4) For purposes of this subsection (b), "claim" does not include a contingent liability, or a claim based on an event occurring after the effective date of dissolution.

(5) For purposes of this subsection (b), written notice is effective at the earliest of the following:

(A) When received;

(B) Five (5) days after its deposit in the United States mail, if mailed correctly addressed and with first class postage affixed;

(C) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee; or

(D) Twenty (20) days after deposit in the United States mail, as evidenced by the postmark, if mailed correctly addressed, and with other than first class, registered or certified postage affixed.

(c) Notice by publication. (1) A dissolved LLC may also publish notice of its dissolution and request that persons with claims against the LLC present them in accordance with the notice.

(2) The notice shall:

(A) Be published one (1) time in a newspaper of general circulation in the county where the dissolved LLC's principal executive office is or was last located;

(B) Describe the information that is required to be included in a claim and provide a mailing address where the claim may be sent; and

(C) State that a claim against the LLC will be barred, unless a proceeding to enforce the claim is commenced within two (2) years after the publication of the notice.

(3) If the dissolved LLC publishes a newspaper notice as provided in this subsection (c), the claim of each of the following claimants is barred, unless the claimant commences a proceeding to enforce the claim against the dissolved LLC within two (2) years after the publication date of the newspaper notice:

(A) A claimant who did not receive written notice under subsection (b);

(B) A claimant whose claim was timely sent to the dissolved LLC, but not acted on; or

(C) A claimant whose claim is contingent, or based on an event occurring after the effective date of dissolution.

(4) A claim may be enforced under this subsection (c):

(A) Against the dissolved LLC, to the extent of its undistributed assets; or

(B) If the assets have been distributed in liquidation, against a member or holder of financial rights of the dissolved LLC, to the extent of the member's or holder's pro rata share of the claim or the LLC assets distributed to the member or holder in liquidation, whichever is less, but a member's or holder's total liability for all claims under this subsection (c) may not exceed the total amount of assets distributed to the member or holder.

(d) Effect of noncompliance. If the dissolved LLC does not comply with subsection (b) or (c), then claimants against the LLC not barred by this section may enforce their claims:

(1) Against the dissolved LLC, to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against a member or holder of financial rights of the dissolved LLC to the extent of the member's or holder's pro rata share of the claim, or the LLC assets distributed to the member or holder in liquidation, whichever is less, but a member's or holder's total liability for all claims under this section may not exceed the total amount of assets distributed to the member or holder; provided, that a claim may not be enforced against a member or holder of a dissolved LLC who received a distribution in liquidation after three (3) years from the date of the filing of articles of termination.



§ 48-249-612 - Articles of termination.

(a) When filed. Articles of termination shall be filed with the secretary of state upon the dissolution and the completion of winding up of the LLC.

(b) Contents. Articles of termination shall set forth:

(1) The name of the LLC;

(2) The date of filing of its articles of organization;

(3) The reason for the filing of the articles of termination;

(4) Whether known and potential creditors and claimants have been notified of the dissolution under § 48-249-611; and

(5) Any other information that the person filing the articles of termination determines necessary or desirable to include.

(c) The secretary of state shall file the articles of termination if the secretary of state finds that the articles of termination:

(1) Comply with subsection (b); and

(2) Are accompanied by a tax clearance for termination or withdrawal relative to such LLC.



§ 48-249-613 - Revocation of dissolution.

(a) When revocation permitted. In the case of dissolution by the members, as provided in § 48-249-601(a)(3), an LLC may revoke its dissolution at any time prior to the filing of the articles of termination with the secretary of state, except as provided in subsection (d).

(b) Approval. Revocation of dissolution shall be authorized by the same vote of the members required to approve the dissolution, unless the authorization for dissolution permitted revocation by action by the board of directors or managers alone, as applicable, in which event the board of directors or managers, as applicable, may revoke the dissolution without member action.

(c) Articles of revocation. After the revocation of dissolution is authorized, the LLC may revoke the dissolution, by filing articles of revocation of dissolution with the secretary of state, that set forth:

(1) The name of the LLC;

(2) The effective date of the dissolution that was revoked;

(3) The date that the revocation of dissolution was authorized;

(4) If the directors of a director-managed LLC or the managers of a manager-managed LLC revoked a dissolution authorized by the members, a statement that revocation was permitted by action by the board of directors or managers alone, as applicable, pursuant to that authorization; and

(5) If member action was required to revoke the dissolution, a statement that the resolution was duly adopted by the members, and a copy of the resolution or the written consent authorizing the revocation of dissolution.

(d) Revocation where LLC winding up by merger. If a dissolved LLC is being wound up and terminated by being merged into a successor entity under § 48-249-610(a), under an agreement or plan of merger under § 48-249-702, then the dissolution may be revoked under this section, only if the merger has been properly abandoned, as expressly provided for under § 48-249-702(k).



§ 48-249-614 - Effective date and effect of articles of termination.

When the articles of termination have been filed with the secretary of state, the existence of the LLC is terminated, except that the termination of the LLC existence shall not take away or impair any remedy of or against the LLC or its members, directors, managers or officers for any right or claim existing, or any liability incurred, prior to such termination. Any such action or proceeding by or against the LLC may be prosecuted or defended by the LLC in its LLC name. The members, directors, managers or officers, as applicable, shall have the power to take such LLC or other action, as may be appropriate, to protect such remedy, right or claim.



§ 48-249-615 - Supervised winding up and termination following a nonjudicial dissolution.

After an event of dissolution has occurred, and before articles of termination have been filed, the LLC or, for good cause shown, a member or creditor, may apply to a court within the county in which the LLC's principal executive office is or was last located to have the dissolution conducted or continued under the supervision of the court as provided in §§ 48-249-616 - 48-249-619.



§ 48-249-616 - Judicial intervention.

A court may grant any equitable relief it considers just and reasonable under the circumstances, may dissolve an LLC or may direct that the dissolved LLC be merged into another or new LLC or other entity, or otherwise be terminated, on the terms and conditions the court deems equitable.



§ 48-249-617 - Judicial dissolution and termination.

(a) Judicial decree. On application by the attorney general and reporter, or by or for a member, the court may decree dissolution, winding up and termination of an LLC whenever it is not reasonably practicable to carry on the business in conformity with the LLC documents.

(b) Effectiveness of dissolution. The dissolution is effective upon the decree of dissolution becoming final and nonappealable. Such decree shall be filed with the secretary of state and shall serve as a notice of dissolution.

(c) Effectiveness of termination. The termination is effective upon a decree of termination becoming final and nonappealable. Such decree shall be filed with the secretary of state and shall serve and have the same effect as articles of termination.



§ 48-249-618 - Procedure for judicial dissolution and termination.

(a) Venue. Venue for a proceeding by the attorney general and reporter to dissolve, wind up and terminate an LLC lies in Davidson County. Venue for a proceeding brought by any other person lies in the county where the LLC's principal executive office is or was last located.

(b) Members not necessary parties. It is not necessary to make members parties to a proceeding to dissolve, wind up and terminate the existence of an LLC, unless relief is sought against them individually.

(c) Remedies. A court, in a proceeding brought to dissolve, wind up and terminate an LLC, may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, as provided in § 48-249-619, take other action required to preserve the LLC's assets, wherever located, and carry on the business of the LLC until a full hearing can be held.

(d) Bond. In a proceeding for dissolution, winding up and termination of the existence of an LLC by a member, the petitioner shall execute and file a bond in the proceeding, with sufficient surety, to cover the defendant's probable costs, including reasonable attorney fees, in defending the petition. The court shall determine the amount of the bond and may award to any party its reasonable costs, including attorney fees, if it finds for such party in the proceeding.



§ 48-249-619 - Receivership or custodianship.

(a) Judicial appointment. A court having equity jurisdiction in a judicial proceeding brought to dissolve, wind up and terminate the existence of an LLC may appoint one (1) or more receivers to wind up and liquidate, or one (1) or more custodians to manage the business and affairs of the LLC. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the LLC and all of its property, wherever located.

(b) Eligibility. The court may appoint an individual or a domestic or foreign entity, authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) Powers and Duties. The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(1) A receiver may:

(A) Dispose of all or any part of the assets of the LLC, wherever located, at a public or private sale, if authorized by the court; and

(B) Sue and defend in the receiver's own name, as receiver of the LLC, in all courts of this state; and

(2) A custodian may exercise all of the powers of the LLC, through or in place of its members, board of directors, managers, or officers, as applicable, to the extent necessary to manage the affairs of the LLC in the best interests of its members, holders and creditors.

(d) Combined functions. The court, during a receivership, may redesignate the receiver a custodian, and, during a custodianship, may redesignate the custodian a receiver, if doing so is in the best interests of the LLC and its members, holders and creditors.

(e) Compensation. The court, from time to time during the receivership or custodianship, may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver's or custodian's counsel from the assets of the LLC or proceeds from the sale of the assets.



§ 48-249-620 - Disposition upon liquidation.

(a) Distribution of Assets. (1) Upon the winding up of an LLC, the assets shall be distributed as follows:

(A) First, to creditors, including members and holders of financial rights who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the LLC, whether by payment or the making of reasonable provisions for payment of such liabilities, other than liabilities:

(i) For which reasonable provision for payment has been made; and

(ii) For distributions to members and holders of financial rights under § 48-249-305;

(B) Second, to members, former members and holders of financial rights, in satisfaction of liabilities for distributions under § 48-249-305; and

(C) Third, to members and holders of financial rights, first, for the return of their contributions that have not previously been returned, and, second, respecting the membership interests of members and the financial rights of holders of financial rights, as applicable, in the proportions in which the members and holders of financial rights, as applicable, share in distributions under § 48-249-305.

(2) Any distributions in any form other than cash shall be subject to § 48-249-305(d).

(b) Provisions for claims. An LLC that has dissolved shall pay, or make reasonable operating provision to pay, all claims and obligations, including all contingent, conditional or unmatured claims and obligations, known to the LLC, regardless of whether the identity of the claimant is known. If there are sufficient assets, such claims and obligations shall be paid in full, and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority, and, among claims and obligations of equal priority, ratably, to the extent of assets available for payment. Any remaining assets shall be distributed as provided in this chapter. Any receiver or custodian winding up an LLC's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved LLC by reason of the receiver's or custodian's actions in winding up the LLC.

(c) Debts incurred during winding up. All known contractual debts, obligations, and liabilities incurred in the course of winding up and terminating the LLC's affairs shall be paid or provided for by the LLC before the distribution of assets to a member or holder of financial rights. A person to whom this kind of debt, obligation, or liability is owed but not paid may pursue any remedy, before the expiration of the applicable statute of limitations, against the members, directors, managers or officers of the LLC, as applicable, who are responsible for, but who fail to cause, the LLC to pay or make provision for payment of the debts, obligations, and liabilities, or against members or holders of financial rights to the extent permitted under § 48-249-307. This subsection (c) does not apply to dissolution, winding up or termination of the existence of the LLC under the supervision or order of a court.



§ 48-249-621 - Omitted assets.

Title to assets remaining after payment of all debts, obligations, and liabilities, and after distributions to members and holders of financial rights, may be transferred by a court in this state.



§ 48-249-622 - Right to sue or defend after termination.

After the existence of an LLC has been terminated, any of its former managers, directors, officers or members may assert or defend, in the name of the LLC, any claim by or against the LLC.






Part 7 - Merger, Conversion and Transfer of Assets

§ 48-249-701 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Other entity" and "another entity" mean any domestic entity, other than a domestic LLC, or foreign entity, whether formed under the laws of this state, the laws of any other state, the laws of the United States or the laws of any foreign country or other foreign jurisdiction;

(2) "Domestic entity" means any entity formed under the laws of this state; and

(3) "Foreign entity" means any entity formed under the laws of any state of the United States other than this state, the laws of the United States or the laws of any foreign country or other foreign jurisdiction.



§ 48-249-702 - Merger.

(a) General. One (1) or more domestic LLCs may, under an agreement or plan of merger, merge with or into one (1) or more domestic LLCs or other entities by complying with this section. Any constituent party to the merger may be the surviving entity, as the agreement or plan of merger shall provide.

(b) Compliance with other applicable law. If any constituent party to a merger is a foreign entity, the merger shall be permitted under the laws of the jurisdiction of the foreign entity, and the foreign entity shall comply with such laws. If any constituent party to a merger is a domestic entity, the merger shall be permitted under the other laws of this state that apply to the domestic entity, and the domestic entity shall comply with such laws. Notwithstanding the absence of any express provision in the Revised Uniform Partnership Act, compiled in title 61, chapter 1, permitting or authorizing a partnership formed under that act to merge with or into an LLC, a partnership formed under the Revised Uniform Partnership Act is authorized to merge with or into one (1) or more LLCs, upon the approval by all of the partners of the partnership or by the number or percentage of partners specified for merger in the partnership agreement of the partnership.

(c) Approval. (1) The agreement or plan of merger shall be approved on behalf of any domestic LLC that is a constituent party to the merger, by:

(A) A majority vote of the managers, if the LLC is a manager-managed LLC, or a majority vote of the directors, if the LLC is a director-managed LLC; and

(B) A majority vote of the members, whether the LLC is a member-managed LLC, a manager-managed LLC or a director-managed LLC.

(2) In the event a domestic LLC merges with or into a domestic or foreign partnership or limited partnership and the partnership or limited partnership is the surviving entity, the agreement or plan of merger shall be subject to the approval of any member or holder of the domestic LLC who, at the effective date or time of the merger, becomes a partner of the domestic or foreign partnership or a general partner of the domestic or foreign limited partnership, as applicable.

(d) Merger consideration. In connection with a merger under this section, rights or securities of, or other equity interests in, a domestic LLC or other entity that is a constituent party to the merger may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving domestic LLC or other entity, or, in addition to or in lieu of that merger consideration, may be exchanged for or converted into cash, property, rights or securities of or interests in a domestic LLC or other entity that is not the surviving domestic LLC or other surviving entity in the merger.

(e) Certificate of merger. A domestic LLC merging under this section shall file a certificate of merger with the secretary of state. The certificate of merger shall state the following:

(1) The name and jurisdiction of each constituent party to the merger;

(2) That an agreement or plan of merger has been approved and executed by each constituent party to the merger;

(3) The name of the surviving constituent party;

(4) In the case of a merger in which a domestic LLC is the surviving entity, such amendments, if any, to the articles of organization of the surviving domestic LLC as are desired to be effected by the merger;

(5) The future effective date or time of the merger, if it is not to be effective upon the filing of the certificate of merger;

(6) That the agreement or plan of merger is on file at a place of business of the surviving constituent party, and the address of that place of business;

(7) That a copy of the agreement or plan of merger shall be furnished by the surviving constituent party, on request and without cost, to any person holding an interest in a constituent party to the merger; and

(8) If the surviving entity is a foreign entity, a statement that the surviving foreign entity agrees that it may be served with process in this state in any proceeding for the enforcement of any obligation of any domestic LLC that is a constituent party to the merger, irrevocably appointing the secretary of state as its agent to accept service of process in any such proceeding, and specifying the address to which a copy of such process shall be mailed to it by the secretary of state. In the event of service under this subdivision (e)(8) upon the secretary of state, the procedures set forth in § 48-249-113 shall be applicable, except that the plaintiff in any such proceeding shall furnish the secretary of state with the address specified in the certificate of merger provided for in this subdivision (e)(8), and any other address that the plaintiff may elect to furnish, together with copies of the process as required by the secretary of state, and the secretary of state shall notify the surviving other entity at all the addresses furnished by the plaintiff, in accordance with the procedures set forth in § 48-249-113.

(f) Effective time. Unless a future effective date or time is provided in a certificate of merger, in which event a merger shall be effective at that future effective date or time, a merger shall be effective upon filing a certificate of merger with the secretary of state.

(g) Effect on nonsurviving domestic LLC. A certificate of merger, as filed with the secretary of state, shall act as notice of dissolution and articles of termination for a domestic LLC that is not the surviving entity in the merger. A merger of a domestic LLC, including a domestic LLC that is not the surviving entity in the merger, shall not require the domestic LLC to wind up its affairs under § 48-249-610, or to pay its liabilities and distribute its assets under § 48-249-620.

(h) Amendment of articles of organization. A certificate of merger that sets forth any amendment, in accordance with subdivision (e)(4), shall be deemed to be an amendment to the articles of organization of the surviving domestic LLC, and the surviving domestic LLC shall not be required to take any further action to amend its articles of organization under § 48-249-204, with respect to the amendments set forth in the certificate of merger.

(i) Amendment of operating agreement. An agreement or plan of merger approved in accordance with subsection (c) may effect any amendment to the operating agreement of the surviving LLC in the merger, or the adoption of a new operating agreement for the surviving LLC in the merger; provided, that the amendment or new operating agreement receives the approval required for amendment of the operating agreement under § 48-249-204(c). Any amendment to an operating agreement or adoption of a new operating agreement made pursuant to this subsection (i) shall be effective at the effective date and time of the merger.

(j) Effect of merger. When any merger has become effective under this section, for all purposes of the laws of this state:

(1) All of the rights, privileges and powers of each constituent party to the merger and all property, real, personal and mixed, of, and all debts due to, any constituent party to the merger, as well as all other things and causes of action belonging to each constituent party to the merger, shall be vested in the surviving constituent party, and thereafter shall be the property of the surviving constituent party as they were of each constituent party to the merger prior to the merger;

(2) The title to any real property vested, by deed or otherwise, in any constituent party to the merger shall not revert or be in any way impaired by reason of this section;

(3) All rights of creditors, and all liens upon any property of any constituent party to the merger, shall be preserved unimpaired;

(4) All debts, liabilities and obligations of each of the constituent parties that have merged shall thenceforth attach to the surviving constituent party and may be enforced against it to the same extent as if the debts, liabilities and obligations had been incurred or contracted by it; and

(5) A proceeding pending against an entity that is a constituent party to the merger may be continued as if the merger had not occurred, or the surviving entity may be substituted as a party for any entity whose existence ceased in the merger.

(k) Abandonment of merger. (1) After an agreement or plan of merger has been approved as required by this section, and at any time before the merger has become effective, the merger may be abandoned, subject to any contractual rights, by any entity that is a constituent party to the merger, in accordance with the procedures set forth in the agreement or plan of merger, or, if no such procedures are set forth in the agreement or plan of merger by:

(A) Any domestic LLC that is a constituent party to the merger, in a manner determined by the members with respect to a member-managed LLC, by the managers with respect to a manager-managed LLC, or by the directors with respect to a director-managed LLC; and

(B) Another entity that is a constituent party to the merger in accordance with applicable law with respect to the other entity.

(2) If the merger is abandoned after the certificate of merger has been filed with the secretary of state, but before the merger has become effective, a statement, executed by each constituent party to the merger, stating that the merger has been abandoned in accordance with the agreement or plan of merger or this section, shall be filed with the secretary of state prior to the effectiveness of the merger.

(l) Nonexclusivity. This section is nonexclusive. A domestic LLC may be merged in any other manner provided by law.



§ 48-249-703 - Conversion to LLC.

(a) General. Any other entity may convert to a domestic LLC, by complying with this section and by filing with the secretary of state:

(1) A certificate of conversion to a domestic LLC; and

(2) Articles of organization that comply with § 48-249-202.

(b) Contents of certificate of conversion. The certificate of conversion to a domestic LLC shall state the following:

(1) The jurisdiction, date of formation and type of entity of the converting other entity immediately prior to its conversion to a domestic LLC;

(2) The name of the converting other entity immediately prior to the filing of the certificate of conversion to a domestic LLC;

(3) The name of the domestic LLC, as set forth in its articles of organization filed in accordance with subsection (a);

(4) That all required approvals of the conversion have been obtained by the converting other entity; and

(5) The future effective date or time of the conversion to a domestic LLC, if it is not to be effective upon the filing of the certificate of conversion to a domestic LLC and the articles of organization.

(c) Status of converted entity. Upon the filing of the certificate of conversion to a domestic LLC and the articles of organization of the domestic LLC with the secretary of state, or upon the future effective date or time of the certificate of conversion to a domestic LLC and the articles of organization of the domestic LLC, the other entity shall be converted into a domestic LLC, and the domestic LLC shall thereafter be subject to all of the provisions of this chapter, except that, notwithstanding § 48-249-201, the existence of the domestic LLC shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first formed.

(d) Result of conversion. The conversion of any other entity into a domestic LLC shall not be deemed to affect any debts, liabilities, and obligations of the other entity incurred prior to its conversion to a domestic LLC, or the personal liability of any person incurred prior to the conversion.

(e) Effects of conversion. When any conversion of another entity to a domestic LLC has become effective under this section, for all purposes of the laws of this state:

(1) The domestic LLC shall be deemed to be the same entity as the converting other entity;

(2) All of the rights, privileges and powers of the converting other entity and all property, real, personal and mixed, of, and all debts due to, the converting other entity, as well as all other things and causes of action belonging to the converting other entity, shall be and remain vested in the domestic LLC and shall be the property of the domestic LLC;

(3) The title to any real property vested by deed, or otherwise, in the converting other entity shall not revert, or be in any way impaired, by reason of this section;

(4) All rights of creditors, and all liens upon any property of the converting other entity, shall be preserved unimpaired;

(5) All debts, liabilities and obligations of the converting other entity shall remain attached to the domestic LLC, and may be enforced against it to the same extent as if the debts, liabilities and obligations had originally been incurred or contracted by it in its capacity as a domestic LLC;

(6) Any proceeding pending against the converting other entity may be continued against the domestic LLC as if the conversion had not occurred; and

(7) The rights, privileges, powers and interests in property of the converting other entity, as well as the debts, liabilities and obligations of the converting other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic LLC for any purpose of the laws of this state.

(f) No dissolution or winding up. The converting other entity shall not be required to wind up its affairs or to pay its liabilities and distribute its assets. The conversion shall not be deemed to constitute a dissolution of the converting other entity, and shall constitute a continuation of the existence of the converting other entity in the form of a domestic LLC.

(g) Compliance with other applicable law. If the converting other entity is a foreign entity, the conversion shall be permitted under the laws of the jurisdiction of the converting other entity, and the converting other entity shall comply with such laws. If the converting other entity is a domestic entity, the conversion shall be permitted under the other laws of this state that apply to the domestic entity, and the domestic entity shall comply with such laws. Notwithstanding the absence of any express provision in the Revised Uniform Partnership Act, compiled in title 61, chapter 1, or the Revised Uniform Limited Partnership Act, compiled in title 61, chapter 2, permitting or authorizing a partnership formed pursuant to the Revised Uniform Partnership Act or a limited partnership formed pursuant to the Revised Uniform Limited Partnership Act to convert to an LLC, each of a partnership formed pursuant to the Revised Uniform Partnership Act and a limited partnership formed pursuant to the Revised Uniform Limited Partnership Act is authorized to convert to an LLC upon the approval by all of the partners of the partnership or limited partnership, as applicable, or by the number or percentage of partners specified for conversion in the partnership agreement of the partnership or the limited partnership agreement of the limited partnership, as applicable.

(h) Approval. Prior to filing a certificate of conversion of another entity to a domestic LLC with the secretary of state:

(1) The conversion shall be approved in the manner provided by any document, instrument, agreement or other writing governing the internal affairs of the converting other entity and the conduct of its business, as appropriate, and if:

(A) The converting other entity is a partnership formed pursuant to the Revised Uniform Partnership Act, compiled in title 61, chapter 1, or a limited partnership formed pursuant to the Revised Uniform Limited Partnership Act, compiled in title 61, chapter 2, in the manner provided for in subsection (g); or

(B) The converting other entity is other than a partnership formed pursuant to the Revised Uniform Partnership Act, compiled in title 61, chapter 1, or a limited partnership formed pursuant to the Revised Uniform Limited Partnership Act, compiled in title 61, chapter 2, in the manner provided by applicable laws of the jurisdiction of the converting other entity; and

(2) The articles of organization and operating agreement, as applicable, for the domestic LLC, shall be approved by the same authorization required for the converting other entity to approve the conversion.

(i) Exchange or conversion of interests. In connection with a conversion of another entity to a domestic LLC under this section, rights or securities of or interests in the converting other entity may be exchanged for or converted into cash, property or rights or securities of or interests in the domestic LLC, or, in addition to or in lieu of such exchange or conversion, may be exchanged for or converted into cash, property or rights or securities of or interests in another domestic LLC or other entity, or may be cancelled.

(j) Nonexclusivity. This section is nonexclusive. Any other entity may be converted to a domestic LLC in any other manner provided by law.



§ 48-249-704 - Conversion of LLC.

(a) General. Upon compliance with this section, a domestic LLC may convert to another entity, by filing with the secretary of state:

(1) A certificate of conversion, pursuant to subsection (f); and

(2) If the other entity into which the domestic LLC is to be converted is an entity formed under the laws of this state, the formational document, if any, required to be filed with the secretary of state by other laws of this state in connection with the formation of the other domestic entity, which formational document has been executed in accordance with the applicable law of this state with respect to such formational document.

(b) Compliance with other applicable law. If the domestic LLC is to be converted into a foreign entity, the conversion shall be permitted under the laws of the jurisdiction of the foreign entity, and the foreign entity shall comply with such laws. If the domestic LLC is to be converted into a domestic entity, other than a domestic LLC, the conversion shall be permitted under the other laws of this state that apply to the domestic entity, and the domestic entity shall comply with such laws. Notwithstanding the absence of any express provision in the Tennessee Business Corporation Act, compiled in chapters 11-27 of this title, the Revised Uniform Partnership Act, compiled in title 61, chapter 1, or the Revised Uniform Limited Partnership Act, compiled in title 61, chapter 2, permitting or authorizing an LLC to convert to a corporation formed pursuant to the Tennessee Business Corporation Act, a partnership formed pursuant to the Revised Uniform Partnership Act, or a limited partnership formed pursuant to the Revised Uniform Limited Partnership Act, an LLC is authorized to convert to a corporation formed pursuant to the Business Corporation Act, a partnership formed pursuant to the Revised Uniform Partnership Act, or a limited partnership formed pursuant to the Revised Uniform Limited Partnership Act.

(c) Approval. (1) The conversion of a domestic LLC to another entity shall be approved by:

(A) A majority vote of the managers, if the LLC is a manager-managed LLC, or a majority vote of the directors, if the LLC is a director-managed LLC; and

(B) A majority vote of the members, whether the LLC is a member-managed LLC, a manager-managed LLC or a director-managed LLC.

(2) In the event a domestic LLC converts to a domestic or foreign partnership or to a domestic or foreign limited partnership, the conversion shall be subject to the approval of any member or holder of the domestic LLC who, at the effective date or time of the conversion, becomes a partner of the domestic or foreign partnership or a general partner of the domestic or foreign limited partnership, as applicable.

(d) Winding up not required. The conversion of a domestic LLC to another entity, in accordance with this section, shall not require the domestic LLC to wind up its affairs under § 48-249-610, or to pay its liabilities and distribute its assets under § 48-249-620.

(e) Exchange or conversion of interests. In connection with the conversion of a domestic LLC to another entity, in accordance with this section, rights or securities of or interests in the domestic LLC may be exchanged for, or converted into cash, property, rights or securities of or interests in, the other entity into which the domestic LLC is being converted, or, in addition to or in lieu of such exchange or conversion, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity, or may be cancelled.

(f) Contents of certificate of conversion. The certificate of conversion shall state the following:

(1) The name of the domestic LLC, and, if it has been changed, the name under which its articles of organization were originally filed;

(2) The date of filing of the original articles of organization of the domestic LLC with the secretary of state;

(3) The name of the other entity into which the domestic LLC is to be converted, and the jurisdiction and type of entity of the other entity;

(4) The future effective date or time of the conversion, if it is not to be effective upon the filing of the certificate of conversion;

(5) That all required approvals of the conversion have been obtained by the domestic LLC; and

(6) If the domestic LLC is converted to a foreign entity, a statement that the foreign entity agrees that it may be served with process in this state in any proceeding for the enforcement of any obligation of the domestic LLC arising prior to the date of the conversion, irrevocably appointing the secretary of state as its agent to accept service of process in any such proceeding, and specifying the address to which a copy of such process shall be mailed to it by the secretary of state. In the event of service under this subdivision (f)(6) upon the secretary of state, the procedures set forth in § 48-249-113 shall be applicable, except that the plaintiff in any such proceeding shall furnish the secretary of state with the address specified in the certificate of conversion provided for in this subdivision (f)(6), and any other address that the plaintiff may elect to furnish, together with copies of the process as required by the secretary of state, and the secretary of state shall notify the converted entity at all the addresses furnished by the plaintiff in accordance with the procedures set forth in § 48-249-113.

(g) Result of conversion. The conversion of a domestic LLC to another entity in accordance with this section, and the resulting cessation of its existence as a domestic LLC pursuant to a certificate of conversion, shall not be deemed to affect any debts, liabilities and obligations of the domestic LLC incurred prior to the conversion or the personal liability of any person incurred prior to the conversion, nor shall it be deemed to affect the law applicable to the domestic LLC with respect to matters arising prior to the conversion.

(h) Effects of conversion. When any conversion of a domestic LLC to another entity has become effective under this section, for all purposes of the laws of this state:

(1) The converted other entity shall be deemed to be the same entity as the domestic LLC;

(2) All of the rights, privileges and powers of the domestic LLC and all property, real, personal and mixed, of and all debts due to the domestic LLC, as well as all other things and causes of action belonging to the domestic LLC, shall be and remain vested in the converted other entity, and shall be the property of the converted other entity;

(3) The title to any real property vested by deed or otherwise in the domestic LLC shall not revert, or be in any way impaired, by reason of this section;

(4) All rights of creditors, and all liens upon any property of the domestic LLC, shall be preserved unimpaired;

(5) All debts, liabilities and obligations of the domestic LLC shall remain attached to the converted other entity, and may be enforced against it to the same extent as if the debts, liabilities and obligations had originally been incurred or contracted by it in its capacity as the converted other entity;

(6) Any proceeding pending against the domestic LLC may be continued against the converted other entity as if the conversion had not occurred; and

(7) The rights, privileges, powers and interests in property of the domestic LLC, as well as the debts, liabilities and obligations of the domestic LLC, shall not be deemed, as a consequence of the conversion, to have been transferred to the converted other entity for any purpose of the laws of this state.

(i) Nonexclusivity. This section is nonexclusive. Any domestic LLC may be converted to another entity in any other manner provided by law.



§ 48-249-705 - Transfer of assets not in the ordinary course.

(a) Approval of transfer. The sale, lease, transfer or other disposition by an LLC of all, or substantially all, of its property and assets not in the usual and regular course of business shall be approved by:

(1) A majority vote of the managers, if the LLC is a manager-managed LLC, or a majority vote of the directors, if the LLC is a director-managed LLC; and

(2) A majority vote of the members, whether the LLC is a member-managed LLC, a manager-managed LLC or a director-managed LLC.

(b) Liability of transferee. The transferee of assets under this section is liable for the debts, obligations and liabilities of the transferor, only to the extent provided in the contract or agreement between the transferee and the transferor, with respect to the transfer of assets or to the extent provided by this chapter or other applicable law.



§ 48-249-706 - Contractual appraisal rights.

The LLC documents, or an agreement or plan of merger, may provide that contractual appraisal rights, with respect to a membership interest, financial rights or another interest in the LLC, shall be available for any class or group of members or holders of financial rights in the LLC, in connection with any amendment of the LLC documents, any merger in which the LLC is a constituent party to the merger, any conversion of the LLC to another entity, any sale, lease, transfer or other disposition by the LLC of all or substantially all of its property and assets not in the usual and regular course of business, or any other action or event affecting the LLC.






Part 8 - Derivative Proceedings and Equitable Remedies

§ 48-249-801 - Right to bring proceeding.

(a) Manager-managed or director-managed LLC. A member or holder of financial rights of a director-managed LLC, or of a manager-managed LLC, may bring a proceeding in the right of an LLC to recover a judgment in its favor, if:

(1) The member or holder of financial rights, as applicable, was a member or holder of financial rights of the LLC when the transaction complained of occurred; or

(2) The member or holder of financial rights, as applicable, became a member or holder of financial rights through transfer by operation of law, from a person who was a member or holder of financial rights, as applicable, when the transaction complained of occurred.

(b) Member-managed LLC. A member or holder of financial rights of a member-managed LLC may bring a proceeding in the right of an LLC to recover a judgment in its favor, if members or other persons with authority to do so have refused to bring the proceeding, or if an effort to cause those members or other persons to bring the proceeding is not likely to succeed.



§ 48-249-802 - Complaint.

A complaint in a proceeding brought in the right of an LLC shall allege with particularity the demand made, if any, to obtain action by the directors, managers, officers, members or other persons with the authority to act, as applicable, and either that the demand was refused or ignored, or why the member or holder of financial rights, as applicable, did not make the demand.



§ 48-249-803 - Discontinuance.

A proceeding commenced under this part may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the LLC or a class of members or holders of financial rights, the court shall direct that notice be given to the members or holders of financial rights affected. If notice is so directed to be given, the court may determine which one (1) or more parties to the proceeding shall bear the expense of giving the notice, in such proportions as the court finds to be reasonable in the circumstances, and the amount of such expense shall be awarded as special costs of the proceeding and recoverable in the same manner as other taxable costs.



§ 48-249-804 - Award of expenses.

(a) Defendant's expenses. On termination of the proceeding, the court may require the plaintiff to pay any defendant's reasonable expenses, including attorneys' fees, incurred in defending the proceeding, if it finds that the proceeding was commenced without reasonable cause.

(b) Plaintiff's expenses. If a derivative proceeding is successful in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of any such proceeding, the court may award the plaintiff its reasonable expenses, including reasonable attorneys' fees. If anything is so received by the plaintiff, the court shall make such award of the plaintiff's expenses payable out of those proceeds and direct the plaintiff to remit to the LLC the remainder of anything received, and if those proceeds are insufficient to reimburse the plaintiff's reasonable expenses, the court may direct that any such award of the plaintiff's expenses, or portion of the expenses, be paid by the LLC.



§ 48-249-805 - Equitable remedies.

If an LLC, or any officer, manager, director or member, as applicable, of the LLC, or other person with the authority to act for the LLC, violates a provision of this chapter, a court in this state may, in a proceeding brought by a member or holder of financial rights of the LLC, grant any equitable relief it considers just and reasonable in the circumstances, and, award expenses, including attorneys' fees and disbursements, to the member or holder of financial rights, as applicable.






Part 9 - Foreign Limited Liability Companies

§ 48-249-901 - Governing law.

Subject to the Constitution of Tennessee:

(1) The laws of the jurisdiction under which a foreign LLC is formed govern its formation, internal affairs and dissolution, and the liability of its members and representatives, regardless of whether the foreign LLC procured, or should have procured, a certificate of authority under this part; and

(2) Except as provided in § 48-249-1123, a foreign LLC may not be denied a certificate of authority to transact business in this state by reason of any difference between the laws of the jurisdiction of its formation and the laws of this state.



§ 48-249-902 - Transactions not constituting transacting business.

(a) General. The following activities of a foreign LLC, among others, do not constitute transacting business within the meaning of this part:

(1) Maintaining, defending or settling any proceeding, claim or dispute;

(2) Holding meetings of its members or representatives, or carrying on any other activities concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange and registration of the foreign LLC's own securities, or appointing and maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through representatives or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) Creating or acquiring indebtedness, deeds of trust, mortgages and security interests in real or personal property;

(8) Securing or collecting debts or enforcing mortgages, deeds of trust and security interests in property securing the debts;

(9) Owning, without more, real or personal property; provided, that, for a reasonable time, the management and rental of real property acquired in connection with enforcing a mortgage or deed of trust shall also not be considered transacting business, if the owner is attempting to liquidate the investment, and if no office or other agency therefor, other than an independent agency, is maintained in this state;

(10) Conducting an isolated transaction that is completed within one (1) month and that is not a transaction in the course of repeated transactions of a like nature; or

(11) Transacting business in interstate commerce.

(b) Entity not transacting business. An entity formed under the laws of any jurisdiction other than this state shall not be deemed to be transacting business in this state for purposes of obtaining a certificate of authority to transact business, solely by reason of its being or acting in its capacity as a member or manager of a domestic or foreign LLC.

(c) Nonexhaustive enumeration. The enumeration of activities in subsections (a) and (b) is not exhaustive, and is applicable solely to determine whether a foreign LLC is required to procure a certificate of authority and for no other purpose. This section does not apply in determining the contacts or activities that may subject a foreign LLC or its members to service of process or taxation in this state, or to regulation under any other law of this state.



§ 48-249-903 - Name.

(a) Foreign LLC name. A foreign LLC's name, to the extent used in this state, shall meet the requirements of § 48-249-106.

(b) Indistinguishable name. A foreign LLC may apply to the secretary of state under § 48-249-106, to utilize an indistinguishable name.

(c) Assumed name. A foreign LLC may elect to adopt an assumed name under § 48-249-106, and to renew the assumed name.

(d) Change or cancellation of assumed name. A foreign LLC may, pursuant to § 48-249-106, change or cancel an assumed name.

(e) Reserved name. A foreign LLC may, pursuant to § 48-249-107, reserve a name and transfer or cancel a reserved name.

(f) Registered name. A foreign LLC may obtain and retain a registered name by complying with § 48-249-108.



§ 48-249-904 - Application for certificate of authority.

(a) Application requirements. Before transacting business in this state, a foreign LLC shall obtain a certificate of authority. A foreign LLC may obtain a certificate of authority by complying with this section and filing with the secretary of state an application for certificate of authority setting forth the following:

(1) The name of the foreign LLC;

(2) The name of the jurisdiction under the laws of which it is formed and the date of its formation;

(3) The street address, including the zip code, of its registered office in this state, and the name of its registered agent at that office;

(4) The street address, including the zip code, of the principal executive office of the foreign LLC (and a mailing address such as a post office box if the United States postal service does not deliver to the principal executive office);

(5) If § 48-249-309(i) is applicable to the foreign LLC, the information required under § 48-249-309(i); and

(6) If the foreign LLC has more than six (6) members at the date of the filing of the application for the certificate of authority, the number of members of the LLC at the date of filing the application for the certificate of authority.

(b) Submission of application. The foreign LLC shall deliver with the completed application a certificate of existence, or document of similar import, duly authenticated by the secretary of state or other official having custody of limited liability company records in the jurisdiction of its formation. The certificate shall not bear a date of more than two (2) months prior to the date the application for the certificate of authority is filed in this state.



§ 48-249-905 - Certificate of authority.

(a) Filing of application. If a document filed with the secretary of state conforms to the requirements of § 48-249-904(a), the secretary of state shall:

(1) Endorse on the application the word "Filed" and the date and time of the filing of it;

(2) File the original of the application; and

(3) Return the original of the application, together with the filing fee receipt, to the person who filed it, and such document shall constitute a certificate of authority issued by the secretary of state.

(b) Effectiveness of application. The certificate of authority is effective from the date the application is filed with the secretary of state, as evidenced by the secretary of state's date and time endorsement on the original document.

(c) If the secretary of state determines upon application that a foreign LLC has been transacting business in this state without a certificate of authority for a period of one (1) year or more, then the secretary of state shall not file the application until the foreign corporation submits a confirmation of good standing relative to such foreign LLC.



§ 48-249-906 - Amendments to the certificate of authority.

If any statement in the application for a certificate of authority by a foreign LLC was false when made, or if any matter described in the application has changed, making the application inaccurate in any respect, the foreign LLC shall promptly file an application for amendment to the certificate of authority with the secretary of state, correcting the statement; provided, that changes in the registered office or registered agent shall be made in accordance with § 48-249-110. The application for amendment to the certificate of authority shall be processed in the same manner as provided in § 48-249-905 for a certificate of authority.



§ 48-249-907 - Cancellation of certificate of authority.

(a) Certificate of cancellation. A foreign LLC may cancel its certificate of authority by filing a certificate of cancellation of certificate of authority with the secretary of state accompanied by a tax clearance for termination or withdrawal relative to such foreign LLC. The certificate of cancellation of certificate of authority shall set forth:

(1) The current name of the foreign LLC, and, if different, the name under which it transacts business in this state;

(2) The name of the jurisdiction under the laws of which it is formed;

(3) That it is not transacting business in this state, and that it surrenders its authority to transact business in this state;

(4) That it either continues its registered agent in this state, or revokes the authority of the registered agent to accept service on its behalf, and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(5) A mailing address to which the secretary of state may mail a copy of any process served on the secretary of state under subdivision (a)(4); and

(6) A commitment to notify the secretary of state in the future of any change in the mailing address set forth under subdivision (a)(5).

(b) Service After Cancellation. After cancellation of the certificate of authority of the foreign LLC, service of process on the secretary of state, or the continued registered agent under this section, is service on the foreign LLC. Upon receipt of process, the secretary of state shall comply with § 48-249-113; provided, however, that the mailing address set forth under subdivision (a)(5), as it may be changed under subdivision (a)(6), shall be deemed to be the principal executive office of the foreign LLC for purposes of the compliance with § 48-249-113 by the secretary of state.



§ 48-249-908 - Revocation of certificate of authority.

The secretary of state may commence a proceeding under § 48-249-909, to administratively revoke the certificate of authority of a foreign LLC authorized to transact business in this state, if:

(1) The foreign LLC does not deliver its annual report to the secretary of state within two (2) months after it is due;

(2) The foreign LLC is without a registered agent or registered office in this state for two (2) months or more;

(3) The foreign LLC does not inform the secretary of state, under §§ 48-249-110 or 48-249-111, that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued, within two (2) months of the change, resignation or discontinuance;

(4) The name of the foreign LLC contained in a document filed pursuant to this chapter fails to comply with § 48-249-903;

(5) A member or representative of the foreign LLC signed a document such person knew was false in any material respect, with the intent that the document be delivered to the secretary of state for filing;

(6) The secretary of state receives a duly authenticated certificate from the secretary of state or other official having custody of the foreign LLC's records in the jurisdiction under the laws of which the foreign LLC is formed, stating that it has been terminated, or has been a constituent party to a merger and was not the surviving entity of the merger;

(7) The foreign LLC is exceeding the authority conferred upon it by this part; or

(8) The foreign LLC submits to the secretary of state a check, bank draft, money order or other such instrument for payment of any fee, and it is dishonored upon presentation for payment.



§ 48-249-909 - Procedure for and effect of administrative revocation.

(a) Notice of revocation. If the secretary of state determines that one (1) or more grounds exist under § 48-249-908 for revocation of a certificate of authority, the secretary of state shall serve the foreign LLC with written communication of the secretary of state's determination, except that the determination may be sent by first class mail. If the grounds for revocation are pursuant to § 48-249-908(6), notice need not be sent, and a certificate of revocation may be sent without the two-month waiting period required by subsection (b).

(b) Certificate of revocation. If the foreign LLC does not correct each ground for administrative revocation, or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist, within two (2) months after service of the communication of the determination, the secretary of state may revoke the foreign LLC's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The secretary of state shall file the original of the certificate and shall serve a copy on the foreign LLC, except that the copy of the certificate may be sent by first class mail.

(c) Effective date of administrative revocation. The authority of a foreign LLC to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(d) Service of process on secretary of state. The secretary of state's revocation of a foreign LLC's certificate of authority appoints the secretary of state as the foreign LLC's agent for service of process in any proceeding based on a cause of action that arose during the time the foreign LLC was authorized to transact business in this state. Service of process on the secretary of state under this subsection (d) is service on the foreign LLC. Upon receipt of process, the secretary of state shall comply with the provisions of § 48-249-113.

(e) Effect on registered agent and registered office. The administrative revocation of a foreign LLC's certificate of authority does not terminate the designation or authority of the registered agent or registered office of the LLC.



§ 48-249-910 - Reinstatement following administrative revocation.

(a) Application for reinstatement. A foreign LLC whose certificate of authority is administratively revoked under § 48-249-909 may apply to the secretary of state for reinstatement. The application shall:

(1) State the name of the foreign LLC at its date of administrative revocation;

(2) State that the ground or grounds for revocation either did not exist or have been eliminated; and

(3) State a name for the foreign LLC that satisfies the requirements of § 48-249-903.

(b) Certificate of Reinstatement. (1) If the secretary of state determines that the application:

(A) Is accompanied by a confirmation of good standing relative to such foreign LLC; and

(B) Contains the information required by subsection (a), and that the information is correct;

then the secretary of state shall reinstate the certificate of authority, prepare a certificate that recites the secretary of state's determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the foreign LLC, except that the copy of the certificate may be sent by first class mail.

(2) If the foreign LLC name in subdivision (a)(3) is different from the foreign LLC name in subdivision (a)(1), the application for reinstatement shall constitute an amendment to the foreign LLC's certificate of authority, insofar as it pertains to the foreign LLC's name.

(c) Relation Back of Reinstatement. When the reinstatement is effective, it relates back to, and takes effect as of, the effective date of the administrative revocation, and the foreign LLC resumes carrying on its business as if the administrative revocation had never occurred.



§ 48-249-911 - Appeal from denial of foreign LLC's reinstatement.

(a) Notice of denial. If the secretary of state denies a foreign LLC's application for reinstatement following administrative revocation, the secretary of state shall serve the foreign LLC with a writing that explains the reason or reasons for denial.

(b) Appeal of denial. The foreign LLC may appeal the denial of reinstatement to the chancery court of Davidson County, within thirty (30) days after service of the writing, by petitioning the court to set aside the revocation, and by attaching to the petition copies of the secretary of state's certificate of revocation, the foreign LLC's application for reinstatement, and the secretary of state's writing explaining the reason or reasons for denial.

(c) Order of Reinstatement. The court may summarily order the secretary of state to reinstate the certificate of authority of the foreign LLC, or may take other action the court considers appropriate.

(d) Appeal of Court Decision. The court's final decision may be appealed as in other civil proceedings.



§ 48-249-912 - Cancellation of certificate of authority following administrative revocation.

(a) Certificate of cancellation. When a foreign LLC that has had its certificate of authority revoked desires to withdraw from this state, it may do so without first being reinstated, by filing with the secretary of state a certificate of cancellation of certificate of authority following administrative revocation of a certificate of authority accompanied by a tax clearance for termination or withdrawal relative to such foreign LLC. The certificate of cancellation of certificate of authority shall set forth:

(1) The current name of the foreign LLC and, if different, the name under which it transacts business in this state, the date of revocation of its certificate of authority, and the name of the jurisdiction under the laws of which it is formed;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it either continues its registered agent in this state, or revokes the authority of its registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(4) A mailing address to which the secretary of state may mail a copy of any process served on the secretary of state under subdivision (a)(3); and

(5) A commitment to notify the secretary of state in the future of any change in the mailing address set forth under subdivision (a)(4).

(b) Service of process after cancellation. After cancellation of the certificate of authority of the foreign LLC, service of process on the secretary of state or the continued registered agent under this section is service on the foreign LLC. Upon receipt of process, the secretary of state shall comply with § 48-249-113; provided, however, that the mailing address set forth under subdivision (a)(4), as it may be changed under subdivision (a)(5), shall be deemed to be the principal executive office of the foreign LLC, for purposes of the compliance with § 48-249-113 by the secretary of state.



§ 48-249-913 - Transaction of business without certificate of authority.

(a) Access to courts. A foreign LLC transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(b) Successors and transferees. The successor to a foreign LLC that transacted business in this state without a certificate of authority, and the transferee of a cause of action arising out of that business, may not maintain a proceeding on behalf of its predecessor or transferor based on a cause of action of its predecessor or transferor in any court in this state, until the foreign LLC or its successor obtains a certificate of authority.

(c) Stay of proceedings. A court may stay a proceeding commenced by a foreign LLC, its successor or transferee, until it determines whether the foreign LLC or its successor is required to obtain a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign LLC or its successor obtains the certificate of authority.

(d) Fine. A foreign LLC transacting business in this state without first having obtained a certificate of authority shall be fined and shall pay to the secretary of state three (3) times the otherwise required filing fee for each year or part of each year during which the foreign LLC failed to have such certificate of authority.

(e) Payment of fines before filing of application. An application for a certificate of authority by a foreign LLC that has transacted business in this state without a certificate of authority shall not be filed with the secretary of state until all amounts due under subsection (d) have been paid.

(f) Nonimpairment. Notwithstanding subsections (a) and (b), the failure of a foreign LLC to obtain a certificate of authority does not impair:

(1) The validity of any contract or act of the foreign LLC;

(2) The right of any other party to the contract to maintain any proceeding on the contract; or

(3) The foreign LLC from defending any proceeding in any court of this state.

(g) Liability for debts. A member or representative of a foreign LLC is not liable for the debts and obligations of the foreign LLC, solely by reason of the foreign LLC's having transacted business in this state without a valid certificate of authority.



§ 48-249-914 - Enjoined from doing business.

The attorney general and reporter shall, upon the attorney general and reporter's own motion, or upon the relation of proper parties, proceed by complaint in the chancery court of Davidson County or in the chancery court of any county in which a foreign LLC is transacting or has transacted business, to enjoin the foreign LLC, or any representative of the foreign LLC, from transacting any business in this state, if the foreign LLC has failed to obtain or maintain a certificate of authority, or if the foreign LLC has secured a certificate of authority from the secretary of state under § 48-249-904 on the basis of false or misleading representations. The reasonable attorney fees and expenses of such proceeding by the attorney general and reporter may be recovered from the foreign LLC, at the discretion of the court, if an injunction is obtained.






Part 10 - Miscellaneous

§ 48-249-1001 - Reservation of power to amend or repeal.

The general assembly has the power to amend or repeal all or part of this chapter at any time, and all domestic and foreign LLCs subject to this chapter shall be governed by the amendment or repeal.



§ 48-249-1002 - Applicability -- Savings clause.

(a) Effective date; Savings clause. (1) This chapter applies to:

(A) Every domestic LLC formed on or after January 1, 2006;

(B) Any domestic LLC that was formed prior to January 1, 2006, and that has elected to be governed by this chapter pursuant to subsection (b); and

(C) The outstanding and future interests in the respective domestic LLCs described in subdivisions (a)(1)(A) and (B).

(2) If there are other specific statutory provisions that govern the formation of, impose restrictions or requirements on, confer special powers, privileges or authorities on or fix special procedures or methods for special categories of LLCs, then, to the extent such provisions are inconsistent with or different from this chapter, such provisions shall prevail.

(b) Voluntary election by pre-2006 LLCs. On or after January 1, 2006, a domestic LLC formed prior to January 1, 2006, under the Tennessee Limited Liability Company Act, compiled in chapters 201-248 of this title, may voluntarily elect to be governed by this chapter by amending its articles of organization to include the statement "This LLC elects to be governed by the Tennessee Revised Limited Liability Company Act," or a statement of like import. Such election and amendment to the articles of organization shall be approved by consent of all the members of the domestic LLC.

(c) Governance of pre-2006 LLCs. Any domestic LLC that was formed prior to January 1, 2006, under the Tennessee Limited Liability Company Act, compiled in chapters 201-248 of this title, and that does not voluntarily elect to be governed by this chapter pursuant to subsection (b), shall continue to be governed by the Tennessee Limited Liability Company Act, compiled in chapters 201-248 of this title.

(d) Foreign LLCs. This chapter applies to every foreign LLC that first files an application for a certificate of authority on or after January 1, 2006, to every foreign LLC that registers a name in this state on or after January 1, 2006, and to every foreign LLC that has registered a name in this state prior to January 1, 2006, pursuant to the Tennessee Limited Liability Company Act, compiled in chapters 201-248 of this title. With respect to each foreign LLC that first filed an application for a certificate of authority prior to January 1, 2006, the Tennessee Limited Liability Company Act, compiled in chapters 201-248 of this title, shall apply to such foreign LLC until the due date of the first annual report required to be filed by such foreign LLC on or after January 1, 2006, after which due date this chapter shall apply to such foreign LLC, except that such foreign LLC shall not be required to obtain a new certificate of authority.

(e) Pre-2006 proceeding preserved. This chapter does not affect an action or proceeding commenced, or right accrued, under the Tennessee Limited Liability Company Act, compiled in chapters 201-248 of this title.



§ 48-249-1003 - LLC tax classification.

For purposes of all state and local Tennessee taxes, a domestic or foreign LLC shall be treated as a partnership or an association taxable as a corporation, as such classification is determined for federal income tax purposes. The members, and any other equity owners of a foreign LLC treated as a partnership, are subject to all state and local Tennessee taxes, in the same manner and extent as partners in a foreign partnership. The members and holders of financial rights of a domestic LLC are subject to all state and local Tennessee taxes, in the same manner and extent as partners in a domestic partnership.



§ 48-249-1004 - Governing law.

(a) Liability of members and others. The liability of a member, holder of financial rights, director, manager, officer, employee, or agent of an LLC formed and existing under this chapter shall at all times be governed by this chapter and the laws of this state.

(b) Conflict with other law. If a conflict arises between the laws of this state and the laws of any other jurisdiction, with regard to the liability of a member, holder of financial rights, director, manager, officer, employee or agent of an LLC for the debts, obligations and liabilities of the LLC, or for the acts or omissions of another member, holder of financial rights, director, manager, officer, employee or agent of the LLC, this chapter and the laws of this state shall govern in determining such liability.



§ 48-249-1005 - Filing requirements.

(a) Eligibility for filing. A document shall satisfy the requirements of this section, and of any other section of this chapter, that adds to or varies these requirements, in order to be entitled to filing with the secretary of state.

(b) Permitted or required. This chapter requires or permits filing the document with the secretary of state.

(c) Required and permissive information. The document shall contain the information required by this chapter. The document may contain other information as well.

(d) Format. The document shall be typewritten or printed in ink, in a clear and legible fashion, on one (1) side of letter size paper.

(e) English language. The document shall be in the English language. An LLC's or other entity's name need not be in English, if it is written in English letters or Arabic or Roman numerals, and the certificate of existence, or equivalent document of a foreign entity, need not be in English, if it is accompanied by a reasonably authenticated English translation.

(f) Execution. The document shall be executed by, or by an authorized representative of, the person submitting the document for filing.

(g) Form of execution. The person executing the document shall sign it and state, beneath or opposite the signature, the person's name and the capacity in which the person signs, if other than the person's individual capacity. The document may, but need not, contain:

(1) An attestation by the secretary or an assistant secretary of a corporation;

(2) An acknowledgment, verification or proof; or

(3) The date the document is signed, except that such date shall be required for the annual report for the secretary of state.

(h) Mandatory form. If the secretary of state, pursuant to statutory authority, has prescribed a mandatory form for the document, the document shall be in or on the prescribed form.

(i) Delivery to Secretary of State. The document shall be delivered to the secretary of state for filing and shall be accompanied by the current filing fee and any tax, license fee, interest or penalty required by this chapter.

(j) Required statement. The document shall contain a statement that makes it clear that the document is being filed pursuant to this chapter.

(k) Power to promulgate rules. The secretary of state has the power to promulgate appropriate rules and regulations establishing acceptable methods for execution of any document to be filed with the secretary of state.

(l) Verification by commissioner of revenue. Notwithstanding any other provision of the law to the contrary, whenever this chapter requires that an application or other document submitted to the secretary of state for filing be accompanied by a confirmation of good standing, tax clearance for termination or withdrawal, or other similar communication of taxpayer status by the commissioner of revenue, then such requirement shall be met, and a paper certificate need not accompany the application or other document, if the commissioner provides to the secretary of state electronic verification of the required information. Upon request of the person seeking certificate information, the commissioner shall provide to the secretary of state electronic verification in lieu of a paper certificate.

(m) Prior law. Any LLC that has not timely filed with the department of revenue such information as has been required by the commissioner of revenue under prior law, chapter 421, § 1 of the Acts of 1997, shall be subject to administrative dissolution in accordance with the procedures specified in § 48-249-605. The certificate of authority of any foreign LLC that has not timely filed such information with the department shall be subject to revocation as provided in § 48-249-909. Upon certification by the commissioner of revenue that a domestic LLC or foreign LLC has complied with the information reporting requirements that were required under prior law, the domestic LLC or foreign LLC that has been administratively dissolved, or that has had its certificate of authority revoked for failure to timely file such information, may be reinstated.



§ 48-249-1006 - Forms.

(a) Annual report. The secretary of state may prescribe a form for the annual report. If the secretary of state prescribes a form for the annual report, the use of the prescribed form for the annual report shall be mandatory, and the secretary of state shall furnish the prescribed form for the annual report on request.

(b) Other forms. The secretary of state may prescribe forms for other documents that are required or permitted to be filed with the secretary of state by this chapter. If the secretary of state prescribes forms for other documents that are required or permitted to be filed with the secretary of state by this chapter, the secretary of state shall furnish the prescribed forms for the other documents on request; however, the use of the prescribed forms for the other documents shall not be mandatory.



§ 48-249-1007 - Filing, service and copying fees.

(a) Filing fees. When the documents described in this chapter are filed with the secretary of state, the secretary of state shall collect the respective fees for such documents, as are specified in this subsection (a). For purposes of this chapter, no document is considered to be filed with the secretary of state unless such document is accompanied by the following fee:

Document ......................Fee..................

(1) Articles organization ......................As provided in ......................subsection (d)

(2) Certificate of formation ......................$20.00

(3) Certificate of conversion ......................$20.00

(4) Application for reserved name ......................$20.00

(5) Application for use of indistinguishable name ......................$20.00

(6) Notice of transfer or cancellation of reserved name ......................$20.00

(7) Application for or renewal of registered name ......................$20.00

(8) Application for or change, cancellation, or renewal of assumed name ......................$20.00

(9) Statement of change of registered agent, registered office, or both by domestic or foreign LLC ......................$20.00

(10) Statement of change of registered office by registered agent $5.00 per domestic or foreign LLC, but not less than ......................$20.00

(11) Registered agent's statement of resignation ......................$20.00

(12) Articles of amendment ......................$20.00

(13) Restated or amended and restated articles of organization ......................$20.00

(14) Articles of correction ......................$20.00

(15) Certificate of merger ......................$100.00

(16) Statement of abandonment of merger ......................$20.00

(17) Articles of termination by organizers ......................$20.00

(18) Notice of dissolution ......................$20.00

(19) Articles of revocation of dissolution ......................$20.00

(20) Articles of termination ......................$20.00

(21) Certificate of administrative dissolution ......................No fee

(22) Application for reinstatement following administrative dissolution ......................$70.00

(23) Articles of termination following administrative dissolution ......................$100

(24) Certificate of reinstatement ......................No fee

(25) Decree of judicial dissolution ......................No fee

(26) Application for certificate of authority ......................As provided in ......................subsection (d)

(27) Application for amendment to certificate of authority ......................$20.00

(28) Certificate of cancellation of certificate of authority ......................$20.00

(29) Certificate of administrative revocation of certificate of authority ......................No fee

(30) Certificate of cancellation of certificate of authority following administrative revocation ......................$100.00

(31) Application for reinstatement following administrative revocation ......................$70.00

(32) Application for certificate of existence or authorization ......................$20.00

(33) Annual report ......................As provided in ......................subsection (d)

(34) Any other document required or permitted by this chapter to be filed with the secretary of state ......................$20.00

(b) Fee for Service of Process. The secretary of state shall collect a fee of twenty dollars ($20.00) each time process is served on the secretary of state under this chapter. The party to a proceeding causing service of process is entitled to recover this fee as costs if it prevails in the proceeding.

(c) Fee for copying. The secretary of state shall collect a fee of twenty dollars ($20.00) for copying all filed documents relating to a domestic or foreign LLC. All such copies shall be certified or validated by the secretary of state.

(d) Initial and annual fee. The secretary of state shall collect from each domestic LLC and each foreign LLC that is applying for a certificate of authority or is authorized to transact business in this state, as applicable, an initial filing fee in an amount equal to fifty dollars ($50.00) multiplied by the number of members of the domestic or foreign LLC, as specified in the articles of organization or application for certificate of authority, as applicable, and each year thereafter an annual filing fee in an amount equal to fifty dollars ($50.00) multiplied by the number of members of the domestic or foreign LLC, as specified in the annual report; provided, however, that the amount of each initial filing fee and annual filing fee required under this subsection (d) shall be no less than three hundred dollars ($300), and no more than three thousand dollars ($3,000). Notwithstanding this subsection (d), if the LLC is prohibited by its articles from transacting business in this state, the amount of the initial filing fee or the annual filing fee, as applicable, required under this subsection (d) shall be three hundred dollars ($300) regardless of the number of members of the LLC, as specified in the articles of organization or the annual report; provided, further, that the secretary of state shall collect from each domestic and foreign LLC an additional filing fee of twenty dollars ($20.00), for any annual report that sets forth any change of the registered office or registered agent of the domestic or foreign LLC.

(e) Filing with register of deeds. In addition to the other filing requirements of this chapter, a copy of all documents specified in subdivisions (a)(1) and (12)-(19) shall also be filed in the office of the register of deeds in the county in which an LLC has its principal executive office, if such principal executive office is in this state, and in the case of a merger, in the county in which the surviving LLC or other entity shall have its principal executive office, if such principal executive office is in this state. The register of deeds may charge five dollars ($5.00), plus fifty cents (50cent(s)) per page for each page in excess of five (5) pages, for such filing. Notwithstanding this subsection (e), the failure to file a copy of a document in the office of the register of deeds under this subsection (e) shall not affect the validity or effectiveness of the document.



§ 48-249-1008 - Correcting filed document.

(a) When permitted. A domestic or foreign LLC, or other person required or permitted by this chapter to file a document, may correct a document filed with the secretary of state, if the document:

(1) Contains an incorrect statement; or

(2) Was defectively executed, attested, sealed, certified, or acknowledged.

(b) Articles of Correction. A document is corrected:

(1) By preparing articles of correction that:

(A) Describe the document, including its filing date, or have attached to the articles of correction a copy of the document;

(B) Specify the incorrect statement and the reason it is incorrect, or the manner in which the execution, attestation, seal, certification or acknowledgment was defective; and

(C) Correct the incorrect statement or defective execution, attestation, seal, certification or acknowledgment; and

(2) By filing the articles of correction with the secretary of state.

(c) When effective. Articles of correction are effective on the effective time and date of the document they correct, except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



§ 48-249-1009 - Filing duty of secretary of state.

(a) Requirement to complete filing. If a document that is delivered to the office of the secretary of state for filing satisfies the requirements of § 48-249-1005, and is accompanied by the required filing fee for the document under § 48-249-1007, the secretary of state shall complete the filing of the document as provided in this section.

(b) Procedure. The secretary of state completes the filing of a document by stamping or otherwise endorsing "Filed," together with the secretary of state's name and official title and the date and time of receipt, on the document. After completing the filing of a document, except for filings pursuant to §§ 48-249-111 and 48-249-1017, the secretary of state shall deliver, in due course, the document, with the filing fee receipt attached, or acknowledgment of receipt if no fee is required, to the domestic or foreign LLC, other person required or permitted by this chapter to file the document, or representative of such domestic or foreign LLC, or other person that delivered the document for filing. A domestic or foreign LLC, other person or representative of such domestic or foreign LLC, or other person may deliver to the office of the secretary of state an exact or conformed copy of the document delivered for filing, together with such document, and, in that event, the secretary of state shall stamp or otherwise endorse the exact or conformed copy "Filed," together with the secretary of state's name and official title and the date and time of receipt, and immediately return the exact or conformed copy to the person filing the original of such document.

(c) Refusal to file. If the secretary of state refuses to complete the filing of a document, the secretary of state shall return it to the domestic or foreign LLC, other person or representative of such domestic or foreign LLC, or other person that delivered the document for filing immediately after the document was received for filing, together with a brief, written explanation of the reason for such refusal.

(d) Effect of filing or refusal to file. The secretary of state's duty to complete the filing of documents under this section is ministerial. The secretary of state's completing the filing or refusing to complete the filing of a document does not:

(1) Affect the validity or invalidity of the document in whole or in part;

(2) Relate to the correctness or incorrectness of information contained in the document;

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect; or

(4) Establish that a document purporting to be an exact or conformed copy is in fact an exact or conformed copy.

(e) Conflict with other law. Any document that meets the requirements of this chapter for filing and recording shall be received, filed or recorded by the appropriate office upon payment of the appropriate fee and taxes, if any, notwithstanding any contrary requirements found in any other provision of the laws of this state.



§ 48-249-1010 - Appeal from secretary of state's refusal to complete the filing of a document.

(a) Appeal. If the secretary of state refuses to complete the filing of a document delivered to the office of the secretary of state for filing, the domestic or foreign LLC or other person that delivered the document for filing may appeal the refusal to the chancery court of Davidson County. The appeal is commenced by petitioning the court to compel the filing of the document and by attaching to the petition the document and the secretary of state's explanation of the reason for the refusal to complete the filing of the document.

(b) Court-ordered filing. The court may summarily order the secretary of state to file the document or may take other action the court considers appropriate.

(c) Appeal of court decision. The court's final decision may be appealed as in other civil proceedings.

(d) Standard of review. Any judicial review of the secretary of state's refusal to complete the filing of a document shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 48-249-1011 - Evidentiary effect of copy of filed document.

A certificate attached or certification affixed to a copy of a document filed with the secretary of state, bearing the secretary of state's signature, which may be in facsimile, and the seal of this state, is conclusive evidence that the original document is on file with the secretary of state.



§ 48-249-1012 - Penalty for signing false document.

(a) Fine. A person commits a Class B misdemeanor, punishable by a fine, not to exceed five hundred dollars ($500), if the person signs a document, knowing it to be false in any material respect, with intent that the document be delivered to the office of the secretary of state or other required office for filing.

(b) Nonexclusivity. The offense created by this section is in addition to any other offense created by law for the same conduct.



§ 48-249-1013 - Effective time and date of document.

(a) General. Except as provided in subsection (b) and §§ 48-101-808, 48-249-201, 48-249-702, 48-249-703, 48-249-704, and 48-249-1008(c), a document accepted for filing is effective:

(1) At the time of filing on the date it is filed with the secretary of state, as evidenced by the office of the secretary of state's date and time endorsement on the original document; or

(2) At the time specified in the document as its effective time on the date it is filed with the secretary of state.

(b) Delayed effectiveness. A document may specify a delayed effective time or date. If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date, but does not specify a delayed effective time, the document is effective at the close of business on the date specified. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed with the secretary of state, except in the case of a certificate of merger filed under § 48-249-702, or a certificate of conversion and the accompanying articles of organization or other formational document, as applicable, filed under §§ 48-101-808, 48-249-703, or 48-249-704. Notwithstanding this subsection (b), documents specified in § 48-249-1007(a)(2), (4), (6), (7), (8), (14), (19), (20), (24), (30) and (33) may not specify a delayed effective time or date.

(c) Requirement for registered agent and office. The secretary of state shall not complete the filing of any articles of organization of a domestic LLC, or application for a certificate of authority of a foreign LLC, unless that document designates the registered agent and registered office of such domestic or foreign LLC in accordance with § 48-249-109. The secretary of state shall not complete the filing of any other document delivered by a domestic or foreign LLC for filing under this chapter if the domestic or foreign LLC does not have a registered agent and registered office designated at the time the document is delivered for filing, unless, at the time the document is received for filing, the secretary of state also receives for filing a statement designating such registered agent or registered office or both, as applicable.



§ 48-249-1014 - Penalty for transacting business in Tennessee in violation of articles.

In the event an LLC is prohibited from transacting business in this state by its articles but actually transacts business in this state, and, but for § 48-249-1007(d), the LLC would have paid a larger initial or annual filing fee under § 48-249-1007(d), the LLC shall be fined an amount equal to three (3) times the initial or annual filing fee, less the amount actually paid, for each year, or part of each year, in which it actually transacts business in this state.



§ 48-249-1015 - Powers.

The secretary of state has the power reasonably necessary to perform the duties required of the secretary of state by this chapter, including, but not limited to, the power to promulgate necessary and appropriate rules and regulations consistent with this chapter and the power to destroy any records in the secretary of state's office concerning a domestic or foreign LLC ten (10) years after such domestic or foreign LLC has terminated, withdrawn from this state or had its certificate of authority revoked.



§ 48-249-1016 - Deputies of secretary of state.

An act of a duly authorized deputy of the secretary of state in the secretary of state's behalf under this chapter is the equivalent of the act of the secretary of state; provided, that the deputy signs the name of the secretary of state by such deputy as deputy.



§ 48-249-1017 - Annual report for secretary of state.

(a) Required contents. Each domestic LLC and each foreign LLC authorized to transact business in this state shall file with the secretary of state an annual report that sets forth the following:

(1) The name of the domestic or foreign LLC and the jurisdiction under the laws of which it is formed;

(2) The street address and zip code of its registered office and the name of its registered agent at that office in this state;

(3) The street address, including the zip code, of its principal executive office (and a mailing address such as a post office box if the United States postal service does not deliver to the principal executive office);

(4) If the domestic or foreign LLC is a director-managed LLC or a manager-managed LLC, or its equivalent, the names and business addresses, including the zip code, of its directors or managers, or their equivalents, as applicable;

(5) The names and business addresses, including the zip code, of its officers, or their equivalents, if any;

(6) The federal employer identification number (FEIN) of the domestic or foreign LLC, or if such number has not been obtained, a representation that it has been applied for; and

(7) If the domestic or foreign LLC will have more than six (6) members as of the date the annual report is executed on behalf of the domestic or foreign LLC, the number of members of the domestic or foreign LLC as of the date the annual report is executed on behalf of the domestic or foreign LLC.

(b) Information to be current. Information in the annual report shall be current as of the date the annual report is executed on behalf of the domestic or foreign LLC. An annual report of a domestic LLC that sets forth a change of the principal executive office of the domestic LLC shall be deemed to be an amendment to the articles of organization of the domestic LLC, and the domestic LLC shall not be required to take any further action to amend the articles of organization of the domestic LLC under § 48-249-204(a) with respect to such amendment. An annual report of a foreign LLC that sets forth a change of the principal executive office of the foreign LLC shall be deemed to be an amendment to the certificate of authority of the foreign LLC, and the foreign LLC shall not be required to take any further action to amend the certificate of authority of the foreign LLC under § 48-249-906 with respect to such amendment. An annual report of a domestic or foreign LLC that sets forth a change of the registered office or registered agent of the domestic or foreign LLC shall be deemed to be a statement of change for purposes of § 48-249-110(a), and the domestic or foreign LLC shall not be required to take any further action under § 48-249-110(a) with respect to such change.

(c) Filing date. Each domestic LLC and each foreign LLC authorized to transact business in this state shall file the annual report with the secretary of state on or before the first day of the fourth month following the end of the close of the domestic or foreign LLC's fiscal year.



§ 48-249-1018 - Construction.

No strict construction. The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.



§ 48-249-1019 - Certificate of existence.

(a) Any person may apply to the secretary of state to furnish a certificate of existence for a domestic LLC or a certificate of authorization for a foreign LLC authorized to transact business in this state.

(b) A certificate of existence or authorization sets forth:

(1) The domestic LLC's name or the foreign LLC's name used in this state;

(2) That:

(A) The domestic LLC is a limited liability company formed under the laws of this state, the effective date of its initial filing, and the period of its duration if less than perpetual; or

(B) The foreign LLC is authorized to transact business in this state;

(3) That all fees, taxes and penalties owed to this state have been paid, if:

(A) Payment is reflected in the records of the secretary of state or the department of revenue; and

(B) Nonpayment allows:

(i) Administrative dissolution of a domestic LLC; or

(ii) Administrative revocation of the certificate of authority of a foreign LLC;

(4) That its most recent annual report required by § 48-249-1017 has been filed with the secretary of state;

(5) (A) For a domestic LLC:

(i) That articles of termination have not been filed and a decree of termination has not been filed; and

(ii) Whether or not a notice of dissolution, certificate of dissolution or decree of dissolution has been filed and remains effective;

(B) For a foreign LLC:

(i) That a certificate of cancellation of certificate of authority has not been filed; and

(ii) Whether or not a certificate of revocation of certificate of authority has been filed and remains effective;

(6) That the certificate of existence or authorization is effective as of the date of the issuance of the certificate; and

(7) Other facts of record in the office of the secretary of state that may be requested by the applicant.

(c) Subject to any qualifications stated in the certificate, a certificate of existence or authorization issued by the secretary of state may be relied upon as conclusive evidence that the domestic or foreign LLC is in existence or is authorized to transact business in this state and is in good standing.






Part 11 - Professional Limited Liability Companies

§ 48-249-1101 - Applicability.

Parts 1-10 of this chapter apply to domestic and foreign PLLCs to the extent not inconsistent with this part.



§ 48-249-1102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Disqualified person" means an individual or entity that for any reason is or becomes ineligible under this part to be a member of a PLLC or holder of financial rights of a PLLC;

(2) "Foreign professional LLC," "foreign PLLC" or a PLLC that is otherwise designated as "foreign" means a foreign LLC that is formed under a law other than the law of this state for the purpose of rendering professional services under a law other than the law of this state;

(3) "Law" includes rules promulgated in accordance with §§ 48-249-1109 and 48-249-1129;

(4) "Licensing authority" means the officer, board, agency, court or other authority in this state empowered to license or otherwise authorize the rendition of a professional service;

(5) "Professional LLC," "PLLC," "domestic professional LLC," "domestic PLLC" or a professional LLC or PLLC that is otherwise designated as "domestic," means a professional LLC that is formed under this chapter, an LLC for which professional LLC status has been elected under this part or, where expressly indicated, a professional LLC that is formed under the Tennessee Limited Liability Company Act, compiled in chapters 201-248 of this title, or an LLC that is formed under the Tennessee Limited Liability Company Act, compiled in chapters 201-248 of this title, for which professional LLC status has been elected under the Tennessee Limited Liability Company Act, compiled in chapters 201-248 of this title;

(6) "Professional service" means a service that may be lawfully rendered only by a person licensed or otherwise authorized by a licensing authority in this state to render the service; and

(7) "Qualified person" means an individual, general partnership, limited liability partnership, professional corporation, professional association or domestic or foreign PLLC that is eligible to be a member of or holder of financial rights in a PLLC under § 48-249-1109.



§ 48-249-1103 - Formation and election.

(a) Formation. One (1) or more persons may, acting as organizers, form a PLLC, by filing articles of organization with the secretary of state, that comply with the applicable provisions of this chapter, including § 48-249-1108, and that also state that:

(1) It is a PLLC;

(2) Its purpose is to render specified professional services; and

(3) The PLLC has one (1) or more qualified persons as members and no disqualified persons as members or holders.

(b) Election. An LLC may elect professional LLC status by amending its articles to comply with subsection (a).



§ 48-249-1104 - Purposes.

(a) Single profession. Except to the extent authorized by subsection (b) and § 48-249-1109, a PLLC may be formed, and professional LLC status of an LLC may be elected, solely for the purpose of rendering professional services, including services ancillary to them, and solely within a single profession.

(b) Multiple professions. A PLLC may be formed, and professional LLC status of an LLC may be elected, for the purpose of rendering professional services within two (2) or more professions and for the purpose of engaging in any lawful business authorized by this chapter, only if the combination of professional purposes or of professional and business purposes is specifically authorized by the licensing law of this state applicable to each profession in the combination.

(c) Other states. Notwithstanding subsections (a) and (b), if a PLLC is formed, or professional LLC status of an LLC is elected, to provide professional services in states other than this state, such PLLC may be formed, or professional LLC status of such LLC may be elected, for the purpose of rendering professional services permitted by the licensing boards of the other states in which it will operate. Such PLLC, or LLC for which professional LLC status has been elected, shall, nevertheless, be required to file reports and other information, as may be required by the applicable licensing authorities of this state, to establish or confirm that such PLLC, or LLC for which professional LLC status has been elected, is not providing unauthorized professional services in this state.



§ 48-249-1105 - Power.

(a) General powers. Except as provided in subsection (b), or otherwise limited by this part, a PLLC has the powers enumerated in § 48-249-104.

(b) Other professional entities. A PLLC may be a promoter, general partner, member, holder of financial rights, associate or manager of a PLLC, professional corporation, partnership, joint venture, trust or other entity, only if the other entity is engaged solely in rendering professional services, or in carrying on business authorized by the PLLC's articles.



§ 48-249-1106 - Rendering of professional services.

(a) Licensed individuals. A domestic or foreign PLLC may render professional services in this state only through individuals licensed or otherwise authorized in this state to render the services.

(b) Nonapplicability. Subsection (a) does not:

(1) Require an individual employed by a PLLC to be licensed to perform services for the PLLC, if a license is not otherwise required;

(2) Prohibit a licensed individual from rendering professional services in the individual's individual capacity, although the individual is a member, holder of financial rights, manager, director, officer, employee or agent of a domestic or foreign PLLC; or

(3) Prohibit an individual licensed in another state from rendering professional services for a domestic or foreign PLLC in this state, if not prohibited by the licensing authority.



§ 48-249-1107 - Professions and other business allowed to be rendered.

(a) Limitation by articles. A PLLC may not render any professional service, or engage in any business, other than the professional service and business authorized by its articles.

(b) Other investments. Subsection (a) does not prohibit a PLLC from investing its funds in real estate, mortgages, securities or any other type of investment.



§ 48-249-1108 - Name.

(a) Name requirements. The name of a domestic PLLC and of a foreign PLLC that is applying for a certificate of authority or is authorized to transact business in this state, in addition to satisfying the requirements of §§ 48-249-106 and 48-249-903, except the requirement that the name include the words "limited liability company" or "LLC":

(1) Shall contain the words "professional limited company," "professional limited liability company," "professional LLC," "limited liability professional company" or the abbreviations "P.L.C.," "P.L.L.C." or "L.L.P.C.," or such abbreviations without punctuation; provided, however, that, in the case of a foreign PLLC, the name may contain, subject to subdivision (a)(2), and in lieu of the words or abbreviations provided for in this subdivision (a)(1), the designations allowed by the jurisdiction in which the foreign PLLC was formed;

(2) Shall not contain the word "corporation" or "incorporated," or an abbreviation of either or both of these words; and

(3) May not contain language stating or implying that the domestic or foreign PLLC is formed or has elected professional LLC status for a purpose other than a purpose authorized by § 48-249-1104 and its articles.

(b) Personal Name. Sections 48-249-106 and 48-249-903 do not prevent the use of a name otherwise prohibited by those sections, if it is the personal name of a member or former member of the domestic or foreign PLLC, or the name of an individual who was associated with a predecessor of the domestic or foreign PLLC.



§ 48-249-1109 - Eligible members and holders.

(a) Members and holders. A PLLC may have both members and holders of financial rights, and may issue both membership interests to members and financial rights to holders.

(b) General eligibility. A PLLC may have persons who are not licensed to practice a profession described in the PLLC's articles in this state as members or holders of financial rights, only if the licensing authority that licenses the professionals who are members or holders of such a PLLC specifically so authorizes. Otherwise, a PLLC may have as members and holders of financial rights only the following:

(1) Individuals who are authorized by law in this or another state to render a professional service described in the PLLC's articles;

(2) General partnerships in which all the partners are qualified persons with respect to the PLLC and in which at least one (1) partner is authorized by law in this state to render a professional service described in the PLLC's articles;

(3) Professional corporations and professional associations, whether domestic or foreign, authorized by law in this state to render a professional service described in the PLLC's articles; and/or

(4) PLLCs, whether domestic or foreign, authorized by law in this state to render a professional service described in the PLLC's articles.

(c) Licensing authority eligibility rules. If a licensing authority with jurisdiction over a profession considers it necessary to prevent violation of the ethical standards of the profession, the licensing authority may, by rule, restrict or condition, or revoke in part, the authority of PLLCs subject to its jurisdiction to have the members or holders of financial rights described in subsection (b). A rule promulgated under this section does not, of itself, make a member or holder of financial rights of a PLLC, at the time the rule becomes effective, a disqualified person.

(d) Void interests. Any membership interest, governance rights or financial rights purported to be held by a person in violation of this section, or a rule promulgated under this section, is void.

(e) Specified health care professionals. (1) Notwithstanding any other provision of this part, the following health care professionals shall have a right to be members or holders of financial rights of the same PLLC:

(A) Optometrists licensed under title 63, chapter 8, and ophthalmologists licensed under title 63, chapter 6 or 9;

(B) Podiatrists licensed under title 63, chapter 3, and physicians licensed under title 63, chapter 6 or 9, except radiologists, pathologists and anesthesiologists;

(C) Doctors of chiropractic licensed under title 63, chapter 4, and physicians licensed under title 63, chapter 6 or 9, except radiologists, pathologists and anesthesiologists;

(D) Physician assistants licensed under title 63, chapter 19, part 1, and physicians licensed under title 63, chapter 6 or 9, except radiologists, pathologists, and anesthesiologists; and

(E) Advance practice nurses licensed under title 63, chapter 7, part 1, and physicians licensed under title 63, chapter 6 or 9, except radiologists, pathologists and anesthesiologists.

(2) The services rendered by these health care professionals are considered related and complementary to each other; provided, that nothing in this part shall be construed to alter the lawful scope of practice of a professional who is a member or holder of financial rights of a PLLC under this subsection (e); and provided, further, that nothing in this part shall be construed to allow any professional who is a member or holder of financial rights of a PLLC under this subsection (e) to conduct the professional's practice in a manner contrary to the standards of ethics applicable to the professional's profession. Such individual shall accurately state such individual's professional credentials on any advertisement to the public.



§ 48-249-1110 - Transfers.

(a) Qualified persons only. Subject to §§ 48-249-507 and 48-249-508, a member or holder of financial rights of a PLLC may transfer such member's or holder's membership interest, governance rights or financial rights, as applicable, in the PLLC, only to qualified persons; provided, that nothing in this section shall be construed as prohibiting such a member or holder from transferring such member's or holder's financial rights to a financial institution as collateral for a loan.

(b) Prohibited transfers void. A transfer of a membership interest, governance rights or financial rights that is made in violation of subsection (a), except one made by operation of law or court judgment, is void.



§ 48-249-1111 - Required purchase of membership interest and financial rights.

(a) Purchase obligation. A PLLC shall purchase, or cause to be purchased by a qualified person, the membership interest of any member and the financial rights of any holder of financial rights, at a price that represents the fair value of the membership interest or financial rights as of the date of the occurrence of the event giving rise to the PLLC's purchase obligation under this subsection (a), from the personal representative of the member or holder of financial rights, the member or holder of financial rights or the disqualified person to whom the membership interest or financial rights has or have been transferred, as applicable, in accordance with this section, if:

(1) The member or holder of financial rights dies;

(2) The member or holder of financial rights becomes a disqualified person, except as provided in subsection (c);

(3) The membership interest of a member or the financial rights of a holder is or are transferred by operation of law or court judgment to a disqualified person, except as provided in subsection (c); or

(4) The member or holder of financial rights retires, withdraws from or terminates employment with the PLLC.

(b) Purchase terms. If the amount of fair value and other terms of payment for the membership interest or financial rights are fixed, or are to be determined by the LLC documents or a private agreement, the amount and terms so fixed or determined govern. If the amount of fair value and other terms of payment are not so fixed or determined by the LLC documents or a private agreement, the PLLC shall purchase the membership interest or financial rights in accordance with § 48-249-1112.

(c) Limited disqualification. This section does not require the purchase of a membership interest or financial rights in the event a member or holder of financial rights becomes a disqualified person, if the disqualification lasts no more than five (5) months from the date the disqualification occurs.

(d) Other benefits. This section and § 48-249-1112 do not prevent or relieve a PLLC from paying to a former member or holder pension benefits or other deferred compensation for services rendered by the former member or holder, if otherwise permitted by law.

(e) Specific enforcement. Any governing terms contained in the LLC documents of a PLLC or a private agreement as to the amount of fair value and other terms of payment for a membership interest or financial rights are specifically enforceable.



§ 48-249-1112 - Purchase notice, acceptance and termination of interest.

(a) Purchase notice. If a membership interest or financial rights is required to be purchased under § 48-249-1111, the PLLC shall deliver a written notice to the person who is entitled to receive payment in respect of the membership interest or financial rights under § 48-249-1111(a), offering to purchase the membership interest or financial rights at a price the PLLC believes to represent its fair value as of the date of the occurrence of the event giving rise to the PLLC's purchase obligation under § 48-249-1111(a). The notice shall be accompanied by the PLLC's balance sheet for a fiscal year ending not more than sixteen (16) months before the effective date of the notice, the PLLC's income statement for that year, a statement of changes in equity of the PLLC for that year, and the PLLC's latest available interim financial statements, if any.

(b) Acceptance. The person who is entitled to receive payment in respect of a membership interest or financial rights under § 48-249-1111(a) has thirty (30) days after the effective date of the notice to accept the PLLC's offer, or to demand that the PLLC commence a proceeding under § 48-249-1113, to determine the fair value of the membership interest or financial rights. If such person accepts the offer, the PLLC shall make payment for the membership interest or financial rights within sixty (60) days after the effective date of the notice, unless a later date is agreed on, upon the transfer of the membership interest or financial rights from such person to the PLLC.

(c) Termination. After the PLLC makes payment for the membership interest or financial rights, the person who was entitled to receive payment in respect of the membership interest or financial rights under § 48-249-1111(a), as well as the member or holder of financial rights whose membership interest or financial rights have been purchased, if different from such person, has no further membership interest or financial rights in the PLLC.



§ 48-249-1113 - Commencement of fair value determination proceeding.

(a) Right to commence proceeding. If the person who is entitled to receive payment in respect of a membership interest or financial rights under § 48-249-1111(a) does not accept the PLLC's offer under § 48-249-1112(b), within the thirty-day period specified in § 48-249-1112(b), such person may, during the following thirty-day period, deliver a written notice to the PLLC demanding that the PLLC commence a proceeding to determine the fair value of the membership interest or financial rights. The PLLC may commence a proceeding to determine the fair value of the membership interest or financial rights at any time during the sixty (60) days following the effective date of the PLLC's notice under § 48-249-1112(a). If the PLLC does not do so, the person who is entitled to receive payment in respect of the membership interest or financial rights under § 48-249-1111(a) may commence a proceeding against the PLLC to determine the fair value of the membership interest or financial rights.

(b) Jurisdiction. A proceeding brought to determine the fair value of a membership interest or financial rights under subsection (a) shall be brought in a court of record having equity jurisdiction in the county where the PLLC's principal executive office, or, if not in this state, its registered office, is located. The PLLC and the person who is entitled to receive payment in respect of the membership interest or financial rights under § 48-249-1111(a) shall each be made a party to the proceeding. The PLLC, at its expense, shall notify, in writing, all of the other members and any other person the court directs of the commencement of the proceeding. The jurisdiction of the court in which the proceeding is commenced is plenary and exclusive.

(c) Appraisers. The court may appoint one (1) or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers have the power described in the order appointing them, or in any amendment to such order.

(d) Right to judgment. The person who is entitled to receive payment in respect of a membership interest or financial rights under § 48-249-1111(a) is entitled to judgment for the fair value of the membership interest or financial rights determined by the court as of the date of the occurrence of the event giving rise to the PLLC's purchase obligation under § 48-249-1111(a), together with interest from that date at a rate determined by the court to be fair and equitable.

(e) Installment payments. The court may order the judgment paid in such installments as may be determined by the court.



§ 48-249-1114 - Assessment of proceeding costs.

(a) Determination and assessment. In a fair value proceeding commenced under § 48-249-1113, the court shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court, and the court shall assess the costs against the PLLC. Notwithstanding this subsection (a), the court may assess those costs in an amount the court determines to be equitable against the person who is entitled to receive payment in respect of the membership interest or financial rights under § 48-249-1111(a), if the court determines that such person acted arbitrarily, vexatiously or not in good faith in refusing to accept the PLLC's offer.

(b) Other fees and expenses. The court may also:

(1) Assess the fees and expenses of counsel and experts for the person who is entitled to receive payment in respect of the membership interest or financial rights under § 48-249-1111(a) against the PLLC, and in favor of such person, if the court determines that the fair value of the membership interest or financial rights substantially exceeded the amount offered by the PLLC or that the PLLC did not make an offer; or

(2) Assess the fees and expenses of counsel and experts for the PLLC against the person who is entitled to receive payment in respect of the membership interest or financial rights under § 48-249-1111(a), and in favor of the PLLC, if the court finds that the fair value of the membership interest or financial rights did not substantially exceed the amount offered by the PLLC.



§ 48-249-1115 - Termination of membership interest or financial rights of a disqualified person.

If the membership interest or financial rights of a member or holder of financial rights is not or are not purchased under § 48-249-1112 or 48-249-1113 within ten (10) months after the death of the member or holder, or within five (5) months after the occurrence of any other event giving rise to the PLLC's purchase obligation under § 48-249-1111(a), the PLLC shall immediately terminate the membership interest or financial rights on the PLLC's books, and the person who is entitled to receive payment in respect of the membership interest or financial rights under § 48-249-1111(a), as well as the member or holder of financial rights, if different from such person, has no further membership interest or financial rights in the PLLC, other than such person's right to payment of the fair value of the membership interest or financial rights under § 48-249-1112 or 48-249-1113.



§ 48-249-1116 - Disqualification of members and other persons.

If any member or holder of financial rights of a PLLC becomes disqualified to render those professional services for which the PLLC was formed, or has elected professional LLC status within this state, such member or holder shall be deemed to have resigned and withdrawn from the PLLC, and shall have no further interests as a member or holder in the PLLC, other than the right to receive any distribution to which such member or holder may be entitled as a member or holder under the LLC documents or §§ 48-249-1111 -- 48-249-1115, if applicable. If any member, manager, director, officer, agent or employee of a domestic or foreign PLLC who is rendering professional service to the public within this state becomes legally disqualified to render those professional services within this state, that member, manager, director, officer, agent or employee shall immediately sever all professional employment and professional relationships with, and financial interests in, that domestic or foreign PLLC. A domestic PLLC's failure to require compliance with this provision shall constitute a ground for the dissolution of the PLLC by the secretary of state, and a foreign PLLC's failure to require compliance with this provision shall constitute a ground for the revocation of the foreign PLLC's certificate of authority in this state by the secretary of state.



§ 48-249-1117 - Directors, managers and officers.

If persons other than qualified persons are permitted by the licensing authority to serve as directors, managers or officers of a PLLC, not less than one half (1/2) of the directors, if any, all managers, if any, and all officers, if any, except the secretary, assistant secretary and treasurer, if any, of a PLLC, shall be qualified persons with respect to the PLLC.



§ 48-249-1118 - Privilege.

A privilege applicable to communications between an individual rendering professional services and the person receiving the services recognized under the statutes or common law of this state is not affected by this part. The privilege applies to a domestic or foreign PLLC and to its members, holders of financial rights, directors, managers, officers and employees in all situations in which it applies to communications between an individual rendering professional services on behalf of the PLLC and the person receiving the services.



§ 48-249-1119 - Liability.

(a) Individual professional liability. Each individual who renders professional services as a member, holder of financial rights, director, manager, officer, employee or other agent of a domestic or foreign PLLC is liable for such person's own negligent or wrongful acts or omissions, to the same extent as if the person rendered the services as a sole practitioner. A member, holder of financial rights, director, manager, officer, employee or other agent of a domestic or foreign PLLC is not liable, however, for the conduct of other members, holders of financial rights, directors, managers, officers, employees or agents of the PLLC, unless such person is also at fault.

(b) PLLC professional liability. A domestic or foreign PLLC whose members, holders of financial rights, directors, managers, officers, employees or other agents perform professional services within the scope of their employment, or of their apparent authority to act for the domestic or foreign PLLC, is liable to the same extent as such members, holders of financial rights, directors, managers, officers, employees or other agents.

(c) General limited liability. Except as otherwise provided by this part, the personal liability of a member, holder of financial rights, director, manager, officer, employee, or other agent of a domestic or foreign PLLC, is no greater, in any respect, than the liability of a member, holder of financial rights, director, manager, officer, employee or other agent of an LLC formed under this chapter.



§ 48-249-1120 - Mergers and conversions.

(a) Mergers and conversions permitted. A PLLC may merge with or into, or convert into, any other entity permitted to render the professional services of the PLLC in this state, in the same manner and to the same extent as LLCs under part 7 of this chapter, and any entity permitted to render professional services of a PLLC in this state may convert into a PLLC, in the same manner and to the same extent as other entities under part 7 of this chapter.

(b) Compliance. If the surviving entity or entity resulting from the conversion is an LLC and is to render professional services in this state, it shall comply with this part.



§ 48-249-1121 - Cessation of professional services.

If a domestic PLLC ceases to render professional services, it shall amend or restate its articles to delete references to rendering professional services and to conform its name to the requirements of § 48-249-106. After the amendment or restatement becomes effective, the domestic PLLC may continue in existence as an LLC under this chapter, and it is no longer subject to this part. If a foreign PLLC that is authorized to transact business in this state ceases to render professional services in this state, it shall amend its certificate of authority to delete references to rendering professional services and to conform its name to the requirements of § 48-249-903. After the amendment becomes effective, the foreign PLLC may continue its authority to transact business in this state as a foreign LLC, and it is no longer subject to this part.



§ 48-249-1122 - Dissolution.

The attorney general and reporter may commence a proceeding to dissolve a PLLC under § 48-249-617, if:

(1) The secretary of state or a licensing authority with jurisdiction over a professional service described in the PLLC's articles serves written notice on the PLLC, in accordance with § 48-249-112, that it has violated or is violating a provision of this part;

(2) The PLLC does not correct each alleged violation, or demonstrate to the reasonable satisfaction of the secretary of state or licensing authority that such violation did not occur, within sixty (60) days after service of the notice, in accordance with § 48-249-112; and

(3) The secretary of state or licensing authority certifies to the attorney general and reporter a description of the violation, that it properly notified the PLLC of the violation, and that the PLLC did not correct such violation, or demonstrate that it did not occur, within sixty (60) days after service of the notice, in accordance with § 48-249-112.



§ 48-249-1123 - Foreign PLLCs.

(a) Certificate of authority required. Except as provided in subsection (c), a foreign PLLC may not transact business in this state until it obtains a certificate of authority from the secretary of state.

(b) Requirements. A foreign PLLC may not obtain a certificate of authority, unless:

(1) Its name satisfies the requirements of § 48-249-1108;

(2) It is formed for one (1) or more of the purposes referenced in, and satisfies the requirements of § 48-249-1104; and

(3) All of its members, holders of financial rights, or their equivalent, if any, directors, or their equivalent, if any, managers, or their equivalent, if any, and officers, or their equivalent, if any, are licensed in one (1) or more states to render a professional service described in its articles; provided, however, that, if the licensing authority of this state permits persons other than qualified persons to serve as directors, managers or officers of a PLLC, not less than one half (1/2) of its directors, or their equivalent, if any, all of its managers, or their equivalent, if any, and all of its officers, or their equivalent, if any, except the secretary, assistant secretary and treasurer, if any, shall be qualified persons with respect to the foreign PLLC.

(c) Exception. A foreign PLLC is not required to obtain a certificate of authority in this state, unless it maintains, or intends to maintain an office, in this state for conduct of business or professional practice.



§ 48-249-1124 - Application for a certificate of authority.

The application of a foreign PLLC for a certificate of authority in this state shall:

(1) Contain the information required in § 48-249-904;

(2) State that it is a foreign PLLC;

(3) State that its purpose is to render specified professional services; and

(4) Include a statement that the requirements of § 48-249-1123(b)(3) are satisfied.



§ 48-249-1125 - Revocation.

The secretary of state may administratively revoke the certificate of authority of a foreign PLLC authorized to transact business in this state, if a licensing authority with jurisdiction over a professional service described in the foreign PLLC's certificate of authority certifies to the secretary of state that the foreign PLLC has violated or is violating a provision of this part, and describes the violation in the certification.



§ 48-249-1126 - Offense -- Penalty.

(a) False document. A person commits a Class B misdemeanor, punishable by a fine of not more than five hundred dollars ($500), if such person signs a document such person knows is false in any material respect, with intent that the document be delivered to the licensing authority for filing.

(b) Other offenses. The offense created by this section is in addition to any other offense created by law for the same conduct.



§ 48-249-1127 - Delivery of articles or certificate of authority to licensing authority.

A domestic PLLC may not render professional services in this state until it delivers a certified copy of its articles to each licensing authority with jurisdiction over a professional service described in the articles, and a foreign PLLC may not render professional services in this state until it delivers a certified copy of its certificate of authority to transact business in this state to each licensing authority with jurisdiction over a professional service described in the certificate of authority.



§ 48-249-1128 - Annual qualification statement.

(a) Statement if required by licensing authority. If required by a rule promulgated by the licensing authority having jurisdiction over a professional service described in the articles of a domestic PLLC or certificate of authority of a foreign PLLC, each such domestic PLLC and each such foreign PLLC that is authorized to transact business in this state shall deliver, for filing to each licensing authority having jurisdiction over a professional service described in the domestic PLLC's articles or foreign PLLC's certificate of authority, an annual statement of qualification setting forth:

(1) The names and usual business addresses of its members, holders of financial rights, or their equivalents, if any, directors, or their equivalents, if any, managers, or their equivalents, if any, and officers, or their equivalents, if any; and

(2) Information required by rule promulgated by the licensing authority to determine compliance with this part and other rules promulgated under this part.

(b) Delivery date. The first qualification statement of a domestic or foreign PLLC required under this section shall be delivered to the licensing authority between January 1 and April 1 of the year following the adoption of a rule requiring such statements and the calendar year in which the domestic PLLC was formed, professional LLC status was elected for the PLLC, or the foreign PLLC was authorized to transact business in this state, as applicable. Subsequent qualification statements shall be delivered to the licensing authority between January 1 and April 1 of the following calendar years.

(c) No additional information. Any information required by a licensing authority, pursuant to this section, shall be submitted in the annual statement of qualification, and the licensing authority shall have no authority to require a domestic PLLC to include in its articles, filed pursuant to §§ 48-249-201, 48-249-202 and 48-249-1103, any information other than that which is specifically prescribed by §§ 48-249-201, 48-249-202 and 48-249-1103, or to require a foreign PLLC to include in its application for certificate of authority, filed pursuant to §§ 48-249-904 and 48-249-1124, or any amendment of such certificate of authority, any information other than that which is specifically prescribed by §§ 48-249-904 and 48-249-1124.



§ 48-249-1129 - Rules.

Each licensing authority is empowered to promulgate rules expressly authorized by this part if the rules are consistent with the public interest or required by the public health or welfare, or by generally recognized standards of professional conduct.



§ 48-249-1130 - Jurisdiction of licensing authority.

This part does not restrict the jurisdiction of a licensing authority over individuals rendering a professional service within the jurisdiction of the licensing authority, nor does it affect the interpretation or application of any law pertaining to standards of professional conduct, except that, notwithstanding any other provision of this chapter, this part expressly provides that persons engaged in a professional service are expressly authorized to form or elect professional LLC status for a PLLC in which to conduct their business and limit their liability for the acts of others.



§ 48-249-1131 - Amendment of existing laws and right to practice profession in other forms.

Notwithstanding any other provision of this chapter, the prior laws of this state, with respect to the practice and regulation of professional services rendered by or through a domestic or foreign PLLC and the laws of this state relating to the regulation of professional services, are hereby amended and superseded to the extent such laws are inconsistent as to form of organization with this chapter and are deemed amended to permit the provision of professional services within this state by domestic PLLCs and foreign PLLCs that are authorized to transact business in this state. This part does not affect an existing or future right or privilege to render professional services through the use of any other form of entity.



§ 48-249-1132 - Reservation of power to amend or repeal.

The general assembly has the power to amend or repeal all or part of this part at any time, and all domestic and foreign PLLCs that are subject to this part are governed by the amendment or repeal.



§ 48-249-1133 - Applicability -- Savings clause.

Section 48-249-1002 applies to domestic PLLCs, including domestic PLLCs formed under the Tennessee Limited Liability Company Act, compiled in chapters 201-248 of this title, and LLCs formed under the Tennessee Limited Liability Company Act, for which professional LLC status has been elected under the Tennessee Limited Liability Company Act, and foreign PLLCs to the same extent as those provisions apply to other domestic and foreign LLCs.















Title 49 - Education

Chapter 1 - State Administration

Part 1 - General Provisions

§ 49-1-101 - System established.

There is established a system of public education.



§ 49-1-102 - Administration generally.

(a) The system of public education in this state shall be governed in accordance with laws enacted by the general assembly and under policies, standards, and guidelines adopted by the state board of education that are necessary for the proper operation of public education in kindergarten through grade twelve (K-12). The policies, standards and guidelines shall be formulated by the state board of education, with such assistance from the commissioner of education as the state board may request.

(b) The commissioner shall perform such duties as are assigned to the commissioner by law and is responsible for the administration, implementation, supervision and enforcement of the policies, standards and guidelines of the state board of education.

(c) There shall be a local public school system operated in each county or combination of counties. There may be a local public school system operated in a municipality or special school district. Any local public school system shall be administered by:

(1) A local board of education; and

(2) A director of schools.

(d) In the event the local public school system is a multi-county system, the system shall be administered by an elected nine-member board of education and a director appointed by the board.



§ 49-1-103 - Title definitions.

As used in this title, unless the context otherwise requires:

(1) "Board," "local board," or "local board of education" means the board of education that manages and controls the respective local public school system; and

(2) "Local education agency (LEA)," "school system," "public school system," "local school system," "school district," or "local school district" means any county school system, city school system, special school district, unified school system, metropolitan school system or any other local public school system or school district created or authorized by the general assembly.



§ 49-1-104 - Maximum class size -- Waiver -- Split-grade classes.

(a) It is the intent of the general assembly that every LEA move expeditiously and promptly toward the goals established in this section, and to that end, neither the commissioner nor the state board of education shall grant waivers from the maximum class sizes established in this section. Every public local school system shall have as a policy that pupil-teacher ratios should not exceed the averages prescribed in this section. In no school building shall the average size of any grade level unit prescribed in this section exceed the stated average, though any individual class within that unit may exceed the average; provided, that no class shall exceed the prescribed maximum size. Click here to view image.

(b) The state board of education, in consultation with the state department of education, shall establish class size standards and case load standards for instructional personnel and teachers having the primary responsibility for the development, implementation and updating of a student's individualized education plan (IEP). In addition to case load requirements, these standards shall address class size in all classrooms that include students with disabilities and students eligible for special education services.

(c) The average pupil/teacher ratios in this section shall establish the minimum number of regular classroom teaching positions in a school exclusive of the principal, assistant principal, counselor, elementary art, elementary music, elementary physical education, librarian, special education or other specialized positions.

(d) Class size limits may be exceeded in such areas as typewriting, junior reserve officers' training corps (JROTC) and instrumental and vocal music classes; provided, that the effectiveness of the instructional program in these areas is not impaired.

(e) (1) No local school system shall establish split-grade classes for the purpose of complying with this section. This subsection (e) does not prevent school systems from using transitional, ungraded or unstructured classes.

(2) No local school system shall establish split-grade classes for any purpose without the approval of the local board of education.

(3) The average size specified for the grade levels involved in split-grade classes will be the maximum size allowed in such classes, notwithstanding the maximum size otherwise allowed by this section.

(f) In the event of a natural disaster that results in the enrollment of displaced students, the commissioner of education may grant a waiver from the maximum class sizes established in this section.

(g) (1) The Metropolitan Nashville public school system in Davidson County is authorized to continue the pilot initiative begun on July 1, 2008, that allows class sizes in career and technical education classes to be extended; provided, that the class sizes do not exceed the limit set for academic classes in grades seven through twelve (7-12) and that the pilot initiative is only implemented in schools or programs that use the career academy or small learning community model. The extension of class sizes shall be granted by the commissioner.

(2) The department of education shall convene a committee for the purpose of reviewing and making recommendations based on the pilot initiative, assessing potential statewide implications for career and technical education funding within the BEP. The committee shall be comprised of, but not limited to, representation from the department of education, the state board of education, private industry, local career and technical education directors and higher education.

(3) The committee shall submit recommendations to the speakers of the senate and the house of representatives, the chair of the education committee of the senate, the chair of the education administration and planning committee of the house of representatives and the BEP review committee no later than December 1, 2015, and triennially thereafter as long as the pilot initiative continues in existence.

(h) Any LEA operating a virtual school or virtual education program shall not exceed the teacher/pupil ratio for virtual schools set by the state board of education.



§ 49-1-105 - Completion of school year when parent relocated.

It is the intent of the general assembly that every child have an opportunity to succeed educationally. An LEA may permit a child who is legally enrolled in a school within the LEA to complete the year in that school when, during the school year, the custodial parent or parent's residence has been relocated due to active military duty or other hardship and is to be reviewed on a case-by-case basis by the LEA.



§ 49-1-106 - Requirement that the office of research and education accountability compile activities and recommendations of statewide education reform initiatives -- Reporting.

(a) The office of research and education accountability (OREA) in the office of the comptroller of the treasury shall compile the activity, reports and recommendations of the following education initiatives currently involved in education reforms:

(1) Race to the Top;

(2) Tennessee First to the Top;

(3) Hyde family foundation education partnerships;

(4) Niswonger foundation school partnership program;

(5) State collaborative on reforming education (SCORE);

(6) Center for Charter School Excellence in Tennessee (CCSETN);

(7) No child left behind (NCLB);

(8) Diploma project;

(9) International Baccalaureate Organization (IBO); and

(10) Any other statewide education initiative in this state.

(b) OREA shall report to the governor and the education committees of the house of representatives and the senate, as requested, concerning the actions of each initiative and detail the extent to which initiatives align educational concerns.



§ 49-1-107 - Best practices clearinghouse.

(a) The general assembly finds and declares that teaching practices in educational institutions that receive public funding for kindergarten through grade twelve (K-12) education should embrace and implement the best practices of models of K-12 education reform including those developed by charter schools, virtual schools, schools participating in voucher programs and other reform models that may arise. Such best practices should be implemented to:

(1) Encourage the use of different and innovative teaching methods proven to be effective through education reform models;

(2) Improve learning opportunities for all students; and

(3) Close the achievement gap between high-performing and low-performing students.

(b) In order to effectively identify and disseminate best practices of education reform, the state board of education, the department of education and the office of research and education accountability in the office of the comptroller of the treasury, shall confer with other education stakeholders and determine the best means of organizing and operating a best practices clearinghouse.

(c) The purpose of the best practices clearinghouse shall be to collaborate and cooperate with schools using models of education reform to identify their best practices, to implement a system for dissemination of such practices, to permit all public schools to learn from these best practices, and to assist public schools in the use of best practices. The best practices clearinghouse shall be charged with studying models of education reform to identify, develop and share best practices of these models with public schools. No later than the second Tuesday in January of each year, beginning in the second year after its creation, the best practices clearinghouse shall present a report of its work to the education committee of the senate and the education administration and planning committee of the house of representatives.

(d) By October 1, 2014, the state board of education, the department of education and the office of research and education accountability shall report jointly, in writing, to the government operations committees of the house of representatives and the senate and the education committees of the house of representatives and the senate on their progress towards determining the best means of organizing and operating a best practices clearinghouse. The state board of education, the department of education and the office of research and education accountability shall include in their report recommendations for any legislation necessary to create the best practices clearinghouse.






Part 2 - Department of Education

§ 49-1-201 - Powers and duties of the commissioner.

(a) The commissioner of education is responsible for the implementation of law or policies established by the general assembly or the state board of education.

(b) The commissioner shall attend all meetings of the state board of education and may speak at the meetings and make recommendations. Any recommendations made by the commissioner shall be made a part of the minutes of the meeting.

(c) The commissioner shall provide direction through administrative and supervisory activities designed to build and maintain an effective organization as follows:

(1) Employ and supervise the personnel within the department;

(2) Collect and publish, in accordance with the rules, regulations, policies and procedures of the state publications committee, statistics and other information relative to the public school system;

(3) Make tours of inspection and survey among the public schools throughout the state and to direct supervision through the divisions of the department;

(4) Require all teachers to attend county institutes or educational meetings on the date, at the hour and place designated by the county director of schools; provided, that schools shall not be suspended for more than ten (10) days in one (1) year; and provided further, that the place of the meeting shall be in the county where the school is located;

(5) See that the school laws and the regulations of the state board of education are faithfully executed;

(6) Prepare and distribute blank forms for all reports required by law or by the commissioner to be made by teachers, boards of education, directors of schools, county trustees and all other state, county and city officers;

(7) Distribute in electronic format to the local boards of education, at the conclusion of each regular session of the general assembly, copies of newly enacted public chapters pertaining to public education;

(8) Require all state and local public school officers and heads of state educational institutions under the department or the state board of education to submit detailed reports annually; and, in case of emergency, the commissioner may require special reports at any time of any officer connected with the public school system;

(9) Appoint someone to make reports required to be made by the state or local public school officers and heads of state institutions named in this section when such officers fail to make full and accurate reports at the time designated, and to allow the appointee compensation not to exceed five dollars ($5.00) per day for the time actually employed in making the reports for the appointee's service, which shall be paid by the delinquent public school officer or the head of the state educational institution. Upon the refusal of the delinquent officer or head of the state educational institution to pay the compensation, the commissioner shall deduct that amount out of the state supplement to the delinquent officer's or head's salary or compensation and require the county trustee or other custodian of public school funds to withhold that amount out of any salary that may be due the delinquent officer;

(10) Preserve in the commissioner's office all official documents and matters in relation to educational subjects that may come into it;

(11) Report to the comptroller of the treasury, on July 1 of each year, the average daily attendance of the preceding year, as determined and taken from the daily attendance reports of the teachers and other officers of the various cities and counties, and on July 1 of odd years, biennially, the school census, as determined by the scholastic census enumeration;

(12) Submit annually to the governor a detailed report of the commissioner's official acts for the year ending June 30 preceding, exhibiting a full statistical account of the receipts and disbursements of the public school funds, the condition and progress of the public schools and making recommendations for improvements of the public school system;

(13) Prepare and furnish high school diplomas for graduates of senior, public high schools, approved by the state board of education;

(14) Revoke, when charges are made and approved by the director of schools and local board of education upon sufficient evidence, the license of any teacher, principal, supervisor or other school official who is guilty of immoral conduct; provided, that the teacher, principal, supervisor or other official shall be given ten (10) days' notice in writing and an opportunity to appear in defense;

(15) (A) Whenever it appears to the commissioner from the report of any school official or from any other reliable source that any portion of the school fund has been lost, misappropriated or in any way illegally disposed of or not collected, or is in danger of loss, misappropriation, illegal disposition or failure of collection, the commissioner may call upon the district attorney general, the county mayor or the county attorney to protect, recover or force collection of the funds; provided, that the governor shall first give approval to such action. This subdivision (c)(15)(A), however, shall not prohibit suits by one political subdivision against another political subdivision in the same county, or against the county, when the consent of the commissioner and the governor has not been obtained. The commissioner, with the consent of the governor and with the approval of the attorney general and reporter, is authorized to employ private legal counsel in order to protect, recover or force collection of any school funds; and

(B) The commissioner has authority to send a supervisor or supervisors, as provided for in this section, to any local school system to make investigation of public school accounts, records and files of any official handling the school funds or administering the public school system, and to enforce all school laws and regulations of the commissioner; provided, that the duty of the commissioner shall not be exercised until the local board of education has requested the investigation;

(16) Supervise high schools and furnish blank forms in accord with this title;

(17) Prescribe regulations regarding the display of flags on public school buildings;

(18) Require the heads of divisions under the commissioner's direction who handle state funds to give bonds sufficient to cover any liability to the state;

(19) Inspect, approve and classify such private schools of grades one through twelve (1-12), as well as nursery schools or kindergartens, or any combination of these, as shall request such inspection, approval and classification; provided, that the same standards as are used for the approval and classification of the public schools shall be used for such inspection, approval and classification;

(20) (A) Prepare and present to the state board of education for its approval, disapproval or amendment rules and regulations that are necessary to implement the policies, standards or guidelines of the state board or the education laws of the state;

(B) In the absence of the state board, the commissioner shall have, if necessary, the emergency rule-making authority provided for in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5; and

(C) The commissioner may prepare and promulgate, without board approval, rules and regulations that are solely necessary for the administrative operation and functions of the department; however, this authority shall not supersede the powers of the state board in policy matters and may be used only in performance of the commissioner's administrative responsibilities;

(21) Conduct, subject to approval of the state board of education, a program of public information concerning public schools, kindergarten through grade twelve (K-12);

(22) Approve evaluation plans developed by LEAs;

(23) Purchase a uniform liability insurance policy for the benefit of personnel employed by LEAs who are not required by state law or rules of the state board of education for the performance of their duties to hold a teacher's or administrator's certificate or permit issued under chapter 5, part 1 of this title or under the Comprehensive Education Reform Act of 1984, compiled in chapter 5, parts 50-57 of this title. The purchase of the policy shall be based upon a procedure requiring the submission and review of competitive proposals and must be approved by the commissioner of finance and administration before it is effective. Nothing in this subdivision (c)(23) prohibits LEAs from purchasing any other insurance in addition or supplemental to the insurance purchased pursuant to this subdivision (c)(23);

(24) Inspect and approve child care centers operated by church-related schools, as defined by § 49-50-801, in accordance with the same health, fire and safety standards as are used in inspecting and approving child care centers operated in public schools;

(25) Develop a system to monitor compliance with § 49-6-1006, and to ensure that this legislative mandate is being followed;

(26) Construct an annotated bibliography of sources of information, materials, catalogs, audiovisual aids and other activities about the contributions of African-Americans to the development of this state, the United States and the world;

(27) Authorize and administer a contract between the department of education and Miss Tennessee regarding safe and drug-free schools, subject to availability of federal funds that may be used for this purpose;

(28) Authorize and approve cooperative career and technical training programs, including work experience and career exploration programs, meeting the policies and guidelines of the state board for career and technical education that LEAs or public charter schools propose to operate. The commissioner shall monitor the operation of the programs and shall require periodic reporting by the LEAs or public charter schools conducting the programs as the commissioner deems appropriate, reasonable and necessary to evaluate the operation and the effectiveness of the programs;

(29) File, by January 1, 2009, with the administrator of the wage and hour division of the United States department of labor a letter of application for participation in the federal work experience and career exploration program; and

(30) Require each LEA's director of schools to submit to the department of education an annual personnel report, which shall include all non-certificated personnel, part-time or full-time, employed by the school system. The report shall contain, but not be limited to, name, work location, level of education, level of experience, highly qualified status, hourly wage, number of contract days, number of paid holidays, hours per day worked, paid leave accumulation and annual salary.

(d) (1) Upon application by the LEA for one (1) or more of its schools, the commissioner of education may waive any state board rule or statute that inhibits or hinders the LEA's ability to meet its goals or comply with its mission. However, the commissioner may not waive regulatory or statutory requirements related to:

(A) Federal and state civil rights;

(B) Federal, state and local health and safety;

(C) Federal and state public records;

(D) Immunizations;

(E) Possession of weapons on school grounds;

(F) Background checks and fingerprinting of personnel;

(G) Federal and state special education services;

(H) Student due process;

(I) Parental rights;

(J) Federal and state student assessment and accountability;

(K) Open meetings;

(L) Educators' due process rights;

(M) Reductions in teachers' salaries;

(N) Employee rights, salaries and benefits; and

(O) Licensure of employees.

(2) No provisions of subdivision (d)(1) shall be construed to impact memoranda of understanding under the Professional Educators Collaborative Conferencing Act of 2011, compiled in chapter 5, part 6 of this title.

(e) Notwithstanding any law to the contrary, the commissioner shall assist the council on children's mental health care in developing a plan that will establish demonstration sites in certain geographic areas where children's mental health care is child-centered, family-driven and culturally and linguistically competent and that provides a coordinated system of care for children's mental health needs in this state.

(f) (1) The commissioner of education, in collaboration with the state-level school safety team established under § 49-6-802, shall develop guidelines and training for all public school administrators and human resource personnel regarding the prevention of workplace violence. Such guidelines and training shall include outlines and related materials for use in the delivery of in-service training activities for teachers and other school personnel, and to further include materials and training or recognizing and responding to employee alcohol and substance abuse.

(2) The commissioner is authorized to direct up to five percent (5%) of the funds appropriated for the Safe Schools Act of 1998, codified in § 49-6-4302(c), to the Tennessee school safety center for the development and delivery of training materials and guidelines as specified under § 49-6-4302(a).



§ 49-1-202 - Divisions.

(a) The department of education shall be organized in divisions that the commissioner, with the approval of the governor, finds necessary, except that there shall be a division of career and technical education, the head of which shall be an assistant commissioner. The assistant commissioner for career and technical education shall be responsible for the management of all career and technical education matters as governed by policies, guidelines, rules and regulations promulgated by the federal government and the state board for career and technical education.

(b) All references to or duties or powers of the former division of vocational education or to the division of vocational-technical education shall be deemed to be references to or powers or duties of the division of career and technical education.



§ 49-1-203 - Waiver of state board rules.

(a) The commissioner of education is authorized to grant waivers to a school that does not comply with the rules and regulations of the state board of education only when officially requested by action of the local board of education.

(b) Waivers may be granted for no more than two (2) years in succession for the same violation in the same school. The waiver may be extended for an additional period by the commissioner if, in the commissioner's judgment, additional time is required by the local board of education to secure the necessary funding for the removal of the condition that necessitated the waiver.

(c) The department shall include on its web site:

(1) Any rules, regulations or policies of the state board that are waived by the local board of education within five (5) business days of the commissioner's approval; and

(2) An explanation from the local board of education for the waiver.



§ 49-1-204 - Driver education and training courses in public schools.

(a) In order to expand driver education throughout the public schools of this state and to promote safety on the highways, the department of education is directed to promote and expand driver education and training courses throughout the public schools of this state. The courses shall include an area of instruction dealing with the effects of the consumption of alcoholic beverages on driving abilities.

(b) To the amount apportioned to the department to promote and expand driver education throughout the public schools of this state and promote safety on the highways, pursuant to §§ 67-4-602 -- 67-4-606, shall be added the annual appropriation of state funds for the driver education program. The funds appropriated to the department may be used for matching any federal funds that may become available for driver education under the Highway Safety Act of 1966, P.L. 89-564, compiled in 23 U.S.C. § 401 et seq.



§ 49-1-205 - Support and assistance for family life education.

(a) The department of education shall develop a program of technical support and assistance for LEAs that initiates implementation of family life education in conformity with the guidelines established by the state board of education.

(b) The program of technical support and assistance shall include:

(1) Suggested methods for maintaining a high level of parental and community support for family life education;

(2) Workshops, seminars or other training opportunities for family life instructors;

(3) Assistance in selecting family life textbooks and resource materials most suitable for the special needs of the community that the LEA serves;

(4) Recommended mechanisms for effectively monitoring and evaluating implementation of family life courses; and

(5) Other similar services to assist the LEA.

(c) The program of technical support and assistance developed pursuant to this section shall be provided upon request of an LEA.



§ 49-1-206 - Preschool/parenting learning centers for teen parents.

The departments of education and human services shall develop and implement statewide a joint program of technical assistance, consultative services, workshops, seminars, training opportunities and other appropriate methods of encouragement and support for any LEA that establishes, or that is considering establishment of, a public school based preschool/parenting learning center to provide child care and parenting training for teen parents who are enrolled as students and to reduce dropout rates among such parents. The joint program shall also provide assistance to any such agency in developing a transportation plan that will enable and encourage teen parents and their children to fully participate and benefit from the center. Additionally, the joint program shall provide assistance to any such agency in utilizing the center for parenting and child development course electives for students who are not parents, in order to instruct such students on the realities and difficulties associated with early parenthood. The departments shall jointly undertake continuing activities to inform and remind all LEAs of the program established pursuant to this section. To the extent that funding is available for such purpose as contained within the general appropriations act, other appropriate methods of encouragement and support may include state implementation grants awarded on a matching fund basis, the dollar amount of any state implementation grant to be determined by the department of education, acting in consultation with the department of human services.



§ 49-1-207 - Innovative educational programs.

(a) The commissioner of education may authorize up to twenty-four (24) school systems or any part thereof to operate as innovative educational programs that emphasize school-based decision making and the creation of small learning communities. Upon authorization of the local board of education, the director of schools on behalf of the school system or the principal on behalf of an individual public school may apply to the commissioner to operate the system or school in accordance with an alternative plan approved under this section by the commissioner. The principal may be authorized by the principal's performance contract to develop such a plan. Prior to application, the principal shall consult with the principal's faculty. Subject to the implementation and funding of the relevant federal program, additional individual schools that emphasize school-based decision making may be approved.

(b) The schools and systems shall be distributed throughout the state and not concentrated in any grand division. The commissioner has the discretion to approve the entire alternative plan or any part of it.

(c) (1) The commissioner, in the commissioner's discretion, is authorized to waive any rules and regulations necessary to accommodate the implementation of a local plan. In exercising such discretion, the commissioner shall consider whether the proposed waiver will improve the educational opportunities and performance of the subject students by the application of a nonconventional curriculum and operational methods in innovative school programs developed by the use of local initiative and decision making.

(2) In these alternative programs, the commissioner may waive certain rules and regulations, including, but not limited to, regulations relative to reporting requirements and premium pay for educators, without giving rise to any contractual right to such pay.

(3) The commissioner of education shall only be authorized to waive regulations relative to health and safety after consultation with either the commissioner of health or the state fire marshal, or both, as appropriate. The commissioner of health or the state fire marshal, as appropriate, must determine that the proposed waiver does not constitute a threat to the health and safety of students and staff and must notify the commissioner of education in writing of such determination.

(d) No local plan approved by the commissioner of education shall reduce the level of state funding to an LEA under this title.

(e) At any time before the end of an approved alternative plan, the school principal on behalf of the principal's school or the local board of education acting through the director of schools may elect to terminate the alternative program and to return to operation under all applicable rules and regulations. The principal or the director of schools shall provide thirty (30) days' notice to the commissioner of an intent to withdraw from the alternative program.

(f) A local school board shall comply with the open meetings law, compiled in title 8, chapter 44, when it considers any alternative plan under this section.

(g) A school operating an innovative education program in accordance with this section is not a charter school and cannot convert to a charter school after being authorized under this section to conduct an innovative education program.



§ 49-1-208 - Standards for parental involvement in public schools.

The department of education shall develop standards for parental involvement in public schools and shall include in the Tennessee report card for schools each school district's and each school's compliance with the standards. Reporting shall begin with the report card issued for the 2010-2011 school year.



§ 49-1-209 - Management information system.

The commissioner of education is authorized to prescribe a management information system through which local school systems maintain, record and report information to the department and information for internal school and system management. The system shall be established by the commissioner in accordance with the standards and policies and procedures established by the information system council.



§ 49-1-210 - Standards of fiscal accountability.

The commissioner shall recommend standards of fiscal accountability and soundness for local school systems to the state board of education, and the state board shall promulgate rules based on these standards to be used in evaluating the fiscal operations of local school systems.



§ 49-1-211 - Annual report by commissioner.

(a) The commissioner of education shall publish an annual report as of each November 1, which shall include, but not be limited to:

(1) The results of state-conducted compliance and performance audits of local school systems;

(2) Value-added assessment as organized by class, schools and local school systems;

(3) School performance indicators including performance on the Tennessee comprehensive assessment program (TCAP), dropout rates, numbers of waivers, local financial contribution to education, local wealth factors related to tax paying ability, attendance rates, and others as adopted by the state board of education;

(4) Incentives and sanctions applied to local school systems;

(5) Exit assessments of high school graduates, including college entrance examinations, work readiness examinations and the TCAP minimum proficiency standards;

(6) A comparison of expenditures by category and program for each school system with statewide averages;

(7) (A) Overall student dropout rates organized by schools and local school systems; and

(B) Student dropout rates also organized by schools and local school systems, but subdivided by gender and race;

(8) (A) Overall student suspension and expulsion rates organized by schools and local school systems; and

(B) Student suspension and expulsion rates also organized by schools and local school systems, but subdivided by gender and race;

(9) (A) Overall high school graduation rates organized by high schools and local school systems; and

(B) High school graduation rates also organized by high school and local school system, presented by gender and subgroup, pursuant to applicable federal law. The high school graduation information shall be placed on the annual state, system and school level report cards posted on the Internet;

(10) Alternative school performance indicators as reported to the department by LEAs pursuant to § 49-6-3405;

(11) A survey of the LEAs to determine what extended learning programs are being used by LEAs or in communities to integrate school and nonschool learning opportunities to ensure that students receive the skills they need for success. The survey shall be disseminated to all LEAs in order that programs successful in one LEA may be considered by other LEAs for replication. Such dissemination may be done electronically;

(12) A list of the advanced placement (AP) courses offered in each LEA and a list of the AP courses offered in each of the LEA's schools that serve grades in which AP courses could be taken. The number of students taking AP courses and the percentage of students scoring three (3) or above on AP exams shall be reported by LEA and by school;

(13) A list of the dual enrollment courses taken by students in each LEA and a list of the dual enrollment courses taken by students in each of the LEA's schools that serve grades in which dual enrollment courses could be taken. The number of students taking dual enrollment courses and the percentage of students successfully completing dual enrollment courses shall be reported by the LEA and by the school;

(14) ACT academic achievement data including the number and percentage of students with a twenty-one (21) composite score or higher and the number and percentage of students meeting the college readiness benchmark in English, mathematics, reading, and science for each LEA and high school with at least ten (10) students taking the exam. This data shall not contain private or individual student information. The ACT data shall be included on the department's website; provided, that it is received by the department from ACT;

(15) SAT college-bound seniors district profile for each LEA with at least twenty-five (25) students taking the SAT. This data shall not contain private or individual student information. This data shall be included on the department's website; provided, that it is received by the department from the college board; and

(16) (A) Overall student referrals by the LEAs to juvenile court organized by schools and local school systems; and

(B) Student referrals by the LEAs to juvenile court also organized by schools and local school systems, but subdivided by gender and race.

(b) This report shall be distributed to:

(1) The governor;

(2) The members of the general assembly;

(3) The members of the state board of education;

(4) State and local news media;

(5) Local directors of schools;

(6) Local boards of education;

(7) Presidents of state and local education associations;

(8) Presidents of state and local school board associations;

(9) State and local parent-teacher organizations;

(10) County mayors;

(11) Mayors;

(12) Local chambers of commerce;

(13) Members of local legislative bodies; and

(14) Local public libraries.

(c) Before TCAP scores are released pursuant to subdivision (a)(3), or otherwise, they shall be disaggregated.



§ 49-1-212 - Fiscal analysis required of any policy, rule, or regulation that will financially impact an LEA

(a) The state board of education shall establish guidelines whereby the department shall prepare a fiscal analysis of any policy, rule or regulation proposed to the state board by the department if such proposal will financially impact an LEA.

(b) The analysis shall, if possible, include an estimate in dollars of the anticipated impact on expenditures or fiscal liability along with an explanation of the basis or reasoning on which the estimate is founded, including any assumptions involved.



§ 49-1-213 - Technical assistance.

Within available resources, the department may provide technical assistance to LEAs through the implementation of a trainer of trainers model. Each LEA may identify its own technical assistance persons from general and special education to serve local schools. Technical assistance persons would serve as trainers to the district's local technical assistance persons. Local technical assistance persons may then provide hands-on consultation in the classrooms and in school in-services related to the needs of children having behavioral or emotional disorders.



§ 49-1-214 - Safe schools -- Advisory guidelines.

(a) The commissioner of education, in consultation with the commissioner of safety, shall develop advisory guidelines for LEAs to use in developing safe and secure learning environments in schools. Such guidelines shall emphasize consultation at the local level with appropriate law enforcement authorities.

(b) The department of education may prepare and distribute to LEAs guidelines for incorporating into local staff development and in-service training the materials and speakers necessary to help educators reduce gang and individual violence, to assist in drug and alcohol abuse prevention and to provide educators with the tools for nonintrusive identification of potentially violent individuals in and around schools. The department may, upon request, assist LEAs in developing comprehensive violence, drug and alcohol abuse prevention in-service training programs. Department guidelines shall encourage the sharing of resources, the development of joint or collaborative programs and the coordination of efforts with local health departments, county and city law enforcement agencies and other public agencies providing health, drug, alcohol, gang violence prevention and other related services.

(c) The department may assist LEAs in qualifying for the receipt of federal and state funds that may support local efforts to provide the in-service training programs in this section. The department shall encourage LEAs to provide written materials to assist teachers and parents working to develop a safe and secure learning environment in system schools. Within available resources, the department may provide technical assistance directly to LEAs seeking to expand teacher and student safety programs.

(d) The state board of education, in consultation with the commissioner of safety, shall develop advisory guidelines for the administration, faculty and staff of the Alvin C. York Institute, the School for the Blind and the School for the Deaf to use in developing a safe and secure learning environment at such schools. The guidelines shall emphasize consultation at the local level with appropriate law enforcement authorities.



§ 49-1-215 - Training for teachers relating to attention deficit disorder and hyperactivity.

As part of the county institutes or educational meetings provided for in § 49-1-201(c)(4), the commissioner shall provide for multisensory interactive training for teachers to develop awareness and knowledge of students with attention deficit disorder (ADD) and hyperactivity, and how to identify and best deal with and instruct such students.



§ 49-1-216 - Plan to reduce variance between dropout rates of African-American students and the general student population.

If, pursuant to § 49-1-211(a)(7), a local school system is reported to possess an average variance of five percent (5%) or more over a three-year period between its systemwide student dropout rate and its systemwide African-American dropout rate, and if the local school system has an enrollment of African-American students in excess of one hundred (100), then the local school system is urged to develop a reasonable plan to reduce the variance to less than five percent (5%). A copy of the plan shall be filed with the commissioner of education for evaluation. On or before September 30 each year, the local school system shall also file with the commissioner a progress report concerning implementation of the plan.



§ 49-1-217 - Survey of students to be conducted to determine proportion with Internet access at home.

(a) Within one (1) month of the commencement of the 2014-2015 school year, each LEA shall conduct a survey of the students who attend schools within the LEA to ascertain the proportion of students who have access to the Internet in their homes as compared to the overall student population of the LEA. Each LEA shall report the results of the survey in a statistical format that does not identify individual students to the department no later than November 1, 2014.

(b) The department shall report the results of the surveys required by subsection (a), in a format that clearly states the proportion of students who have access to the Internet in their homes as compared to the overall student population at both the LEA level and at the state level, to the governor and to the education committee of the house of representatives and the education committee of the senate no later than December 15, 2014.



§ 49-1-218 - Establishment of guidelines for release of education data for research purposes.

The commissioner of education shall establish guidelines regarding the timely and responsible release of education data for research purposes.



§ 49-1-219 - Advisory guidelines for reporting DUI-related deaths of minors.

The commissioner of education, in consultation with the commissioner of safety, shall develop advisory guidelines for LEAs to use in developing an annual report to inform high school students of any death of a person eighteen (18) years of age or younger that resulted from a motor vehicle accident in which a driver eighteen (18) years of age or younger was driving under the influence of an intoxicant or drug. The guidelines shall emphasize consultation at the local level with appropriate authorities.



§ 49-1-220 - Sexual violence awareness and prevention curriculum.

(a) Subject to the guidance and approval of the state board of education, the department of education is urged to develop a sexual violence awareness curriculum for presentation at least once in grades seven (7) and eight (8) and at least once, preferably twice, in grades nine through twelve (9-12), as part of the wellness, family life, safety or other existing curricula. The curriculum should include instruction to increase students' awareness and understanding of teen dating violence and sexual violence, including, but not limited to, date rape, acquaintance rape, stranger rape and statutory rape, rape prevention strategies, resources and support available to victims of teen dating violence and sexual violence, and prosecution of crimes associated with teen dating and sexual violence.

(b) The curriculum should address, in age appropriate language, topics including, but not limited to:

(1) What teen dating violence is;

(2) What sexual violence is and specifically what date rape, acquaintance rape, stranger rape and statutory rape are and the dangers of sexual violence;

(3) What are the methods and means of avoiding and preventing victimization from teen dating violence or sexual violence;

(4) How alcohol and other drugs are used to facilitate date rape or acquaintance rape, and the dangers of these substances;

(5) Why there is a need for prompt medical attention and medical evaluation of victims of sexual violence;

(6) What is the nature and prevention of AIDS and other sexually transmitted diseases;

(7) How to preserve forensic evidence of sexual violence and specifically what victims should and should not do after being sexually assaulted;

(8) Who are the authorities to whom teen dating violence and sexual violence should be reported in a timely manner, including, but not limited to, identification of and telephone numbers for local law enforcement personnel to whom sexual crimes should be reported;

(9) What persons, including school personnel, and organizations provide support and resources for victims of teen dating violence and sexual violence; and

(10) What are the penalties and long-term consequences resulting from conviction of sexual crimes, including, but not limited to, rape and statutory rape.

(c) The department of education is urged to develop and implement the curriculum no later than July 1, 2007. In developing and implementing the curriculum, the department and the state board are authorized to draw upon the expertise and resources of organizations such as the Victims of Crime State Coordinating Council and the Tennessee Coalition Against Domestic and Sexual Violence for assistance in the development of the curriculum, in the provision of training and resources for teachers and for service as a delivery system of the curriculum, as appropriate; provided, that the assistance is furnished at no added cost to the state.

(d) The state board and the department shall report to the select oversight committee on education by July 1, 2007, as to the actions taken to implement this section. If the curriculum is implemented, but is later withdrawn, then the state board and the department shall notify the education committee of the senate and the education instruction and programs committee of the house of representatives.



§ 49-1-221 - Policy on use of Internet -- Filing of policy -- Contents.

(a) (1) Every two (2) years, each director of schools shall file with the commissioner of education an acceptable use policy, approved by the local school board, for the international network of computer systems commonly known as the Internet. At a minimum, the policy shall contain provisions that:

(A) Are designed to prohibit certain inappropriate use by school district employees and students of the school district's computers via the Internet;

(B) Seek to prevent access by students to material that the school district deems to be harmful to juveniles;

(C) Select a technology for the school district's computers having Internet access to filter or block Internet access through the computers to child pornography and obscenity;

(D) Establish appropriate measures to be taken against persons who violate the policy;

(E) Include a component on Internet safety for students that is integrated in a school district's instructional program; and

(F) Encourage communications with parents that raise awareness about Internet safety using existing avenues of communication, such as parent-teacher conferences.

(2) The policy may include such other terms, conditions and requirements as deemed appropriate, such as requiring written parental authorization for Internet use by juveniles or differentiating acceptable uses among elementary, middle and high school students.

(b) The director of schools shall take such steps as appropriate to implement and enforce the school district's policy.

(c) On or before December 1, 2008, and biennially thereafter, the commissioner of education shall submit a report to the chair of the education committee of the senate and the chair of the instruction and programs committee of the house of representatives that summarizes the acceptable use policies filed with the commissioner pursuant to this section and the status of those policies. In lieu of submitting the biennial report to the chair of the education committee of the senate and the chair of the instruction and programs committee of the house of representatives, the commissioner is authorized to post the report on the department's web site and give notice of the posting via email to the chairs.

(d) In addition to the requirements of subsections (a)-(c) regarding public school Internet use policies, the principal or other chief administrator of all category 1-3 nonpublic schools approved by the department of education shall select a technology for such school's computers having Internet access to filter or block Internet access through the computers to child pornography.

(e) The commissioner of education shall issue guidelines to school districts regarding instructional programs related to Internet safety. Within forty-five (45) days of July 1, 2008, the commissioner shall issue a memorandum advising school districts of this section and encourage cooperation with local law enforcement agencies in its implementation.

(f) The attorney general and reporter shall work with the department of education to assist local school districts in developing their own methods for teaching Internet safety to elementary and secondary students, as well as parents, that are within the guidelines established by the department of education.

(g) The attorney general and reporter shall also work with the department of education to establish best practices for teaching Internet safety and make those best practices and other resources, including sample curricula on Internet safety, available to public and private schools throughout the state.



§ 49-1-222 - Children's mental health care -- Development of interagency projects and programs.

The department shall involve the council on children's mental health care in the development of interagency projects and programs, whether state or federally funded, related to children's mental health care, except where otherwise prohibited by state or federal law.



§ 49-1-223 - Asthma -- Development of comprehensive state plan -- Report.

The department of health, in consultation with the department of education and the bureau of TennCare, shall develop a comprehensive state plan to reduce the burden of asthma on school children in this state. The comprehensive plan shall, at a minimum:

(1) Promote the development of school asthma action plans between LEAs and local health agencies. School asthma action plans shall include emergency protocols for medical emergencies due to asthma complications;

(2) Encourage schools to have individual asthma action plans for students with asthma;

(3) Encourage in-service training for teachers, and encourage athletic coaches and athletes to participate in the American Lung Association's asthma treatment training;

(4) Encourage the development of education for local boards of education and the public concerning self-administration of asthma medications; and

(5) Promote procedures to reduce exposure to smoke, allergens and other irritants in school buildings, on school grounds and at school events.



§ 49-1-224 - Education Pays Act -- Award of rewards -- Funding -- Study of effects.

(a) As used in this section, "education pays reward" means a reward of cash or other thing of value given to either an individual student or the student's custodial parent or guardian, or both, in recognition of academic achievement.

(b) Each LEA is encouraged to develop an education pays pilot program for at-risk students to encourage student academic achievement through the award of education pays rewards.

(c) An education pays pilot program may be funded through private donations. Any LEA for which a private foundation or other organization expresses willingness to fund an education pays pilot program shall work with such organization in developing an education pays pilot program in order to encourage at-risk students to achieve greater academic success through participation in the program.

(d) The state board of education is encouraged to study the effects of education pays rewards in this state and similar programs in other states and report its findings to the education committee of the senate and the education instruction and programs committee of the house of representatives.



§ 49-1-225 - Review of measures to prevent breaches in security of standardized tests -- Report of findings and recommendations.

The department shall review all measures that are in place to prevent breaches in the security of standardized tests administered in grades kindergarten through twelve (K-12) in the public schools. The state board of education shall assist the department, as requested, in the review. The department shall consult with the providers of the standardized tests to determine if the providers are aware of issues with security or can recommend changes that need to be made to improve test security. The department shall report its findings and recommendations for improvement of test security to the general assembly before the second Tuesday in January 2014.



§ 49-1-226 - Administration of TCAP tests -- Request for proposal for assessments in English language arts and math -- Adoption of core standards in subjects beyond math and English language arts prohibited.

(a) The Tennessee comprehensive assessment program (TCAP) tests, inclusive of achievement, end of course and the comprehensive writing assessments, shall be administered in the subjects of English language arts and math in grades three through eleven (3-11) during the 2014-2015 school year.

(b) (1) Prior to the 2015-2016 school year, the department of education shall issue a request for proposals and, through competitive bidding, contract with one (1) or more entities to provide assessments in English language arts and math, which shall be aligned to state standards and fully implemented during the 2015-2016 school year. Prior to the 2015-2016 school year, such tests shall be field tested and shall replace the existing assessments in the applicable subject area. The request for proposals issued by the department shall be prepared in consultation with the comptroller and in compliance with state procurement requirements, including those relative to conflicts of interest.

(2) The fiscal review committee shall, by December 31, 2014, review all contracts awarded pursuant to such requests for proposals and shall annually report to the full education committee of the senate and the full education instruction and programs committee of the house of representatives as to the terms and performance thereof.

(c) The state shall not adopt common core state standards in any subject matter beyond math and English language arts.






Part 3 - State Board of Education

§ 49-1-301 - Composition -- Chair -- Meetings.

(a) (1) The state board of education shall be composed of nine (9) appointed members, one (1) public high school student member and one (1) ex officio member. One (1) appointed member shall be appointed from, and represent, each congressional district. The member shall reside within the congressional district from which the member is appointed as such district is apportioned at the time of the member's appointment. The position of any member shall become vacant when the member ceases to reside in such district. Appointments from reapportioned congressional districts shall be made as vacancies occur. No incumbent member shall be removed from the incumbent member's seat prior to the expiration of the incumbent member's current term as a result of changes in congressional districts occasioned by reapportionment. The position of any member shall become vacant when the member misses, without cause, more than two (2) consecutive meetings within any twelve-month period. Cause shall be determined by the board.

(2) The terms for all members shall begin April 1, 1984. The terms of the initial nine (9) appointments shall be three (3) years for three (3) members, six (6) years for three (3) members, and nine (9) years for three (3) members as designated by the governor in the governor's appointments. As the terms expire, successors shall be appointed for five-year terms. Vacancies shall be filled for the remainder of the unexpired term. At least three (3) members shall be appointed from both the majority and minority parties, as defined in § 2-1-104. At least one (1) member shall be a member of the minority race. Board members may be reappointed. In making appointments to the board, the governor shall strive to ensure that at least one (1) person appointed to serve on the board is sixty (60) years of age or older. Appointments made after January 1, 1995, shall alternate such that every other appointment of a new member to the board shall be a female until the membership of the board reflects the percentage of females in the population generally, after which the provisions of this sentence shall cease to be effective.

(3) All appointive members shall be appointed by the governor subject to confirmation by the senate and house of representatives, but appointments shall be effective until adversely acted upon by the senate and house of representatives. Members of the existing board of education shall continue to serve until their successors are appointed and confirmed.

(4) No appointed member of the board shall be an elected official or employee of the federal, state or a local government. Beginning with appointments made on or after January 1, 2004, at least one (1), but not more than one (1), appointed member of the board shall be employed, at the time of the appointment, as a kindergarten through grade twelve (K-12) public school teacher.

(5) The executive director of the higher education commission shall be an ex officio, nonvoting member of the board.

(6) The high school student shall be of superlative standing and shall serve for a one-year term in an ex officio capacity. The student member shall be appointed each year from nominees chosen by the local board of education in each school system at each board's discretion, with no more than one (1) student from each school system being nominated, and with the students having reached their junior or senior year in high school.

(b) The chair of the board shall be elected by the members of the board for a term of four (4) years. A chair may be reelected. The chair of the board shall appoint the chair and members of any committee of board members.

(c) Each member shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) (1) The board shall meet at least quarterly, with at least two (2) meetings held in Nashville. Other meetings may be held at the capital, or at such other location within the state as the board may determine.

(2) The chair may call special meetings whenever necessary for the transaction of urgent business. The chair of the board shall notify each member of the board and the commissioner of education of any special meeting before the time fixed for the special meeting.

(3) A majority of the board may petition the chair to call a special meeting in accordance with subdivision (d)(2).

(4) Meetings of the board shall be made available for viewing by the public over the Internet by streaming video accessible from the board's web site. Archived videos of the board's meetings shall also be available to the public through the board's web site.

(e) For administrative purposes, the board shall be housed in the department of education, but this shall not allow the commissioner of education any administrative or supervisory authority over the board or its staff.



§ 49-1-302 - Powers and duties of board -- Confidentiality of records -- Standards, policies, recommendations and actions subject to appropriations -- Duty-free teacher time -- Confidentiality and integrity of statewide tests -- Ungraded and unstructured classes -- Limits on local costs of special education -- Recruitment, employment and retention of African-American teachers -- Uniform clothing -- Railroad crossing safety -- Standards of care and other educational endeavors.

(a) It is the duty of the board, and it has the power to:

(1) (A) Study programs of instruction in public schools, kindergarten through grade twelve (K-12);

(B) Analyze the needs of such public schools;

(C) Study the use of public funds for such public schools; and

(D) Include the conclusions of the studies and analyses in its annual recommendations to the governor and general assembly for the funding of public education;

(2) Set policies for:

(A) The completion of elementary, middle, junior high and senior high schools as structured in each school district;

(B) Evaluating individual student progress and achievement;

(C) Evaluating individual teachers; and

(D) Measuring the educational achievement of individual schools;

(3) Develop and maintain current a master plan for the development of public education, kindergarten through grade twelve (K-12), and provide recommendations to the executive branch, the general assembly and the local boards of education and directors of schools regarding the use of public funds for education;

(4) (A) Develop and adopt policies, formulas and guidelines for the fair and equitable distribution and use of public funds among public schools and for the funding of all requirements of state laws, rules, regulations and other required expenses, and to regulate expenditures of state appropriations for public education, kindergarten through grade twelve (K-12). The policies, formulas and guidelines may be changed as necessary, but not more often than once per appropriation period, and shall not be considered rules subject to promulgation under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The policies, formulas and guidelines adopted by the board shall consider and include provisions for current operation and maintenance, textbooks and instructional materials, school food services, pupil transportation, career and technical education, number of programs of pupils served, measurable pupil improvement, reduction of pupil dropouts, teacher training, experience and certification, pupil-teacher ratio, substitute teacher reimbursement, requirements prescribed by state laws, rules, regulations or other required costs, and inflation, and may include other elements deemed by the board to be necessary. Any changes in the basic education program components of the formula as approved by the board for the 1992-1993 fiscal year must first be approved by the commissioners of education and finance and administration;

(B) The board shall establish a review committee for the Tennessee basic education program (BEP). The committee shall include the executive director of the state board of education, the commissioner of education, the commissioner of finance and administration, the comptroller of the treasury, the director of the Tennessee advisory commission on intergovernmental relations, the chair of the education committee of the senate, the chair of the education administration and planning committee of the house of representatives, and the director of the office of legislative budget analysis, or their designees. The board shall appoint at least one (1) member from each of the following groups: teachers, school boards, directors of schools, county governments, municipal governments that operate LEAs, finance directors of urban school systems, finance directors of suburban school systems, and finance directors of rural school systems. The BEP review committee shall meet at least four (4) times a year and shall regularly review the BEP components, as well as identify needed revisions, additions, or deletions to the formula. The committee shall annually review the BEP instructional positions component, taking into consideration factors including, but not limited to, total instructional salary disparity among LEAs, differences in benefits and other compensation among LEAs, inflation, and instructional salaries in states in the southeast and other regions. The committee shall prepare an annual report on the BEP and shall provide the report on or before November 1 of each year, to the governor, the state board of education, the education committee of the senate, and the education administration and planning committee of the house of representatives. This report shall include recommendations on needed revisions, additions, and deletions to the formula, as well as an analysis of instructional salary disparity among LEAs, including an analysis of disparity in benefits and other compensation among LEAs;

(5) (A) Adopt policies governing:

(i) The qualifications, requirements and standards of and provide the licenses and certificates for all public school teachers, principals, assistant principals, supervisors and directors of schools;

(ii) [Deleted by 2014 amendment, effective July 1, 2015.]

(iii) Evaluation of teachers, principals, assistant principals, supervisors and directors of schools;

(iv) Retraining and professional development; and

(v) The revocation of licenses and certificates for misconduct;

(B) The board may adopt a policy establishing levels of compensation that are correlated to levels and standards of teacher competency approved by the board;

(6) Set policies for graduation requirements in kindergarten through grade twelve (K-12);

(7) Set policies for the review, approval or disapproval and classification of all public schools, kindergarten through grade twelve (K-12), or any combination of these grades;

(8) Set policies governing all curricula and courses of study in the public schools;

(9) Prescribe the use of textbooks and other instructional materials, based on recommendations of the state textbook and instructional materials quality commission, for the various subjects taught or used in conjunction with the public schools;

(10) Meet jointly with the higher education commission and the commissioner of education at least annually for the purpose of reviewing the expenditures and programs of public education. Not later than February 1 of each year, the state board of education and the higher education commission shall jointly provide a report to the governor and to the general assembly, all public schools and institutions of higher learning and their respective governing boards. The report shall include, but not be limited to:

(A) The extent of duplication in elementary, secondary and postsecondary education;

(B) The extent of compatibility in high school graduation requirements and admission requirements of postsecondary institutions;

(C) The extent to which respective master plans of the board and the higher education commission are being fulfilled; and

(D) The extent to which state needs in public education are being met as determined by such board and commission;

(11) Approve, disapprove or amend rules and regulations prepared by the commissioner to implement policies, standards or guidelines of the board in order to effectuate this section;

(12) Determine the ways and means of improving teacher, student and school performances, and to set policies to accomplish such improvements;

(13) Provide, in association with the commissioner, an annual report, no later than February 1, on teacher, student and school performance to the governor and to the general assembly;

(14) Prescribe rules and regulations to establish a program whereby a local school may withhold all grade cards, diplomas, certificates of progress or transcripts of a student who has incurred a debt to the school or a student who has taken property that belongs to a local school or any agency of the school until the student makes restitution to the school for the debt. The rules and regulations shall not permit the imposition of sanctions against a student who is without fault;

(15) (A) Develop a professional credentialing program for school principals that includes professional training and testing components. LEAs shall have the option of participating in the program; provided, that all school principals employed for the first time by LEAs for the 1994-1995 school year shall have attended the program and shall have received the full credential offered through the program;

(B) Persons having an endorsement in administration/supervision, supervisor of instruction or principal on August 31, 1994, shall maintain that credential and shall not be required to complete the professional credentialing program as provided in this subdivision (a)(15);

(C) Any person who performs the duties of a supervisor of instruction, regardless of the title of the person's position, must have the credential required for a supervisor of instruction;

(D) Persons having an endorsement as a supervisor of instruction on August 31, 1994, shall maintain the credential and shall not be required to complete the professional credentialing program as provided in this subdivision (a)(15);

(16) (A) Promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, rules requiring each LEA that has a jurisdiction that lies entirely or partially within one hundred (100) miles of the New Madrid fault line to implement earthquake preparedness drills in each of the schools administered by that LEA. In developing the rules, the board shall consult and collaborate with the Tennessee emergency management agency and the state fire marshal. The rules shall include a model plan for earthquake preparedness drills in schools, and the model plan shall be suitable for adoption or modification by affected LEAs;

(B) The drills shall be conducted at least twice every school year. A record of all earthquake preparedness drills, including the time and date, shall be kept in the respective schools and shall be made available for review upon request by the board;

(17) The general assembly finds that, given the fact that the state provides substantial financial academic assistance to students of the state based on cumulative grade point averages and the fact that LEAs currently use a variety of grading scales, it is in the best interest of the students of the public schools that a uniform grading system be developed and adopted by the state board of education to be implemented in all public schools of the state. The state board of education is authorized to promulgate rules and regulations for the administration of this subdivision (a)(17). The comptroller of the treasury's office of research and education accountability is directed to evaluate the uniform grading system four (4) years after its implementation and to report its findings to the education committees of the senate and house of representatives. The evaluation shall include an analysis of the relationship of grade point averages to ACT and SAT scores of high school students;

(18) Develop guidelines for the establishment by LEAs of differentiated pay plans, including plans that offer bonuses, including performance bonuses, that are supplemental to the salary schedules required under § 49-3-306. The plans shall address additional pay for teaching subjects or teaching in schools for which LEAs have difficulty hiring and retaining highly qualified teachers;

(19) Develop guidelines for the use of LEAs to foster foreign language fluency as part of holistic education for all students in kindergarten through grade twelve (K-12); and

(20) Develop guidelines for the use of LEAs to strengthen personal finance standards, based on recommendations by the financial literacy commission pursuant to § 49-6-1704, and require that certain financial literacy concepts are included as a part of the standards for social studies approved by the board.

(b) All records, reports, studies, statistics and other information and materials of the department relative to the public school system shall be available upon request to the board and its executive director and other staff personnel, except such records as may be confidential by law.

(c) Standards, policies, recommendations and actions of the board shall be subject in all cases to availability of funds as appropriated by law.

(d) (1) There is hereby created the teacher evaluation advisory committee. The committee shall consist of fifteen (15) members. The commissioner of education, the executive director of the state board of education and the chairpersons of the education committees of the senate and the house of representatives shall be members. One (1) member shall be a kindergarten through grade twelve (K-12) public school teacher appointed by the speaker of the house of representatives and one (1) member shall be a kindergarten through grade twelve (K-12) public school teacher appointed by the speaker of the senate. The remaining nine (9) members shall be appointed by the governor and shall consist of three (3) public school teachers, two (2) public school principals, one (1) director of a school district and three (3) members representing other stakeholders' interests; provided, that at least one (1) member of the committee shall be a parent of a currently enrolled public school student. The membership of the committee shall appropriately reflect the racial and geographic diversity of this state. The commissioner of education shall serve as the chairperson of the committee. All appointments to the teacher evaluation advisory committee shall be made within thirty (30) days of January 16, 2010. If the commissioner of education who is initially appointed to the committee as chairperson ceases to be the commissioner of education because of resignation or retirement, then such former commissioner shall remain a member of the committee until the committee ceases to exist. The total number of members of the committee shall thereby be increased to sixteen (16).

(2) (A) The committee shall develop and recommend to the board guidelines and criteria for the annual evaluation of all teachers and principals employed by LEAs, including a local level evaluation grievance procedure. This grievance procedure shall provide a means for evaluated teachers and principals to challenge only the accuracy of the data used in the evaluation and the adherence to the evaluation policies adopted pursuant to this subdivision (d)(2). Following the development of these guidelines and criteria, the board shall adopt guidelines and criteria. The evaluations shall be a factor in employment decisions, including, but not necessarily limited to, promotion, retention, termination, compensation and the attainment of tenure status; however, nothing in this subdivision (d)(2)(A) shall require an LEA to use student achievement data based on state assessments as the sole factor in employment decisions.

(B) (i) Fifty percent (50%) of the evaluation criteria developed pursuant to this subdivision (d)(2) shall be comprised of student achievement data.

(ii) Thirty-five percent (35%) of the evaluation criteria shall be student achievement data based on student growth data as represented by the Tennessee Value-Added Assessment System (TVAAS), developed pursuant to part 6 of this chapter, or some other comparable measure of student growth, if no such TVAAS data is available.

(iii) Fifteen percent (15%) shall be based on other measures of student achievement selected from a list of such measures developed by the teacher evaluation advisory committee and adopted by the board. For each evaluation, the teacher or principal being evaluated shall mutually agree with the person or persons responsible for conducting the evaluation on which such measures are employed. If the teacher or principal being evaluated and the person or persons responsible for conducting the evaluation do not agree on the measures that are to be used, the teacher or principal shall choose the evaluation measures. The evaluation measures shall be verified by the department of education to ensure that the evaluations correspond with the teaching assignment of each individual teacher and the duty assignments of each individual principal.

(iv) Notwithstanding subdivisions (d)(2)(B)(ii) and (iii), if a particular teacher's or principal's student growth data, as described in subdivision (d)(2)(B)(ii), reflects attainment of a specific achievement level, to be recommended by the teacher evaluation advisory committee and adopted by the board, then such student growth data may, at the choice of the individual being evaluated, comprise fifty percent (50%) of their evaluation.

(v) Notwithstanding subdivision (d)(2)(B)(iv), if an individual teacher's student growth data, as described in subdivision (d)(2)(B)(ii), reflects attainment of an achievement level demonstrating an effectiveness level of above expectations or significantly above expectations as provided in the evaluation guidelines adopted by the board pursuant to this subdivision (d)(2), then such student growth data may, at the discretion of the LEA and upon request of the teacher, comprise one hundred percent (100%) of the teacher's final evaluation score. If the LEA chooses to implement this subdivision (d)(2)(B)(v), it must do so for all teachers with individual growth data who request its implementation.

(vi) Notwithstanding subdivisions (d)(2)(B)(i) and (ii), for teachers without access to individual growth data representative of student growth as specified in subdivision (d)(2)(B)(ii), thirty percent (30%) of the evaluation criteria shall be composed of student achievement data with fifteen percent (15%) of the evaluation criteria based on student growth data as represented by TVAAS, or some other comparable measure, if no such TVAAS data is available; however, in the 2015-2016 school year, no more than ten percent (10%) of the evaluation criteria shall be based on TVAAS data.

(vii) The board shall have the ultimate authority to determine, identify and adopt measures of student growth that are comparable to the TVAAS.

(C) Other mandatory criteria for the evaluations shall include, but not necessarily be limited to, the following:

(i) Review of prior evaluations;

(ii) Personal conferences to include discussion of strengths, weaknesses and remediation;

(iii) Relative to teachers only, classroom or position observation followed by written assessment; and

(iv) Relative to principals only, additional criteria pursuant to § 49-2-303(a)(1).

(D) No rules, policies, or guidelines shall be established that require the classroom or position observation results pursuant to subdivision (d)(2)(C) to be aligned with TVAAS data.

(E) For teachers with access to individual data representative of student growth as specified in subdivision (d)(2)(B)(ii), the following provisions shall apply:

(i) In the 2015-2016 school year, the evaluation criteria identified in subdivision (d)(2)(B)(ii) shall be adjusted so that student growth data generated by assessments administered in the 2015-2016 school year shall account for ten percent (10%) of the overall evaluation criteria identified in subdivision (d)(2)(B).

(ii) In the 2016-2017 school year, the evaluation criteria identified in subdivision (d)(2)(B)(ii) shall be adjusted so that student growth data generated by assessments administered in the 2015-2016 and 2016-2017 school years shall account for twenty percent (20%) of the overall evaluation criteria identified in subdivision (d)(2)(B).

(iii) In the 2017-2018 school year and thereafter, the student growth component of the evaluation criteria shall be determined under subdivision (d)(2)(B)(ii).

(iv) For the 2015-2016 through 2017-2018 school years, the most recent year of student growth data shall account for the entire percentage of growth data required in a teacher's evaluation if such use results in a higher evaluation score.

(3) The policies adopted pursuant to subdivision (d)(2) shall be effective no later than July 1, 2011, in order to be implemented prior to the 2011-2012 academic year. Prior to the implementation of these policies, the existing guidelines and criteria for the evaluation of certificated persons employed by LEAs shall continue to be utilized.

(4) The evaluation procedure created by this subsection (d) shall not apply to teachers who are employed under contracts of duration of one hundred twenty (120) days per school year or less or who are not employed full-time.

(5) The committee shall be subject to the governmental entity review law, compiled in title 4, chapter 29, and shall terminate on July 1, 2011.

(6) If an LEA determines that it is necessary to assign an individual to teach in an area for which the individual is not endorsed, any evaluation conducted for the course outside the area of endorsement shall relate only to the improvement of teaching skills and strategies and not a determination of competency. The board shall include as a part of its evaluation guidelines a specific reference to this use of its evaluation procedures.

(7) Pursuant to state board of education rules and policies, an LEA may utilize either the state board adopted model plan for the qualitative portion of teacher evaluation or an evaluation model that has been proposed by the LEA and approved by the state board of education. Evaluation models approved by the state board of education may, with local board approval, be utilized in any LEA.

(e) (1) The board shall develop and adopt rules and regulations to achieve a duty-free lunch period for all teachers, kindergarten through grade twelve (K-12), of at least the length of the student lunch period, during which time the teacher has no other assigned responsibilities.

(2) The board shall develop and adopt rules and regulations providing teachers in kindergarten through grade twelve (K-12) with individual duty-free planning periods during the established instructional day. The rules shall provide for annual reporting to the state department of LEA compliance by board policy or negotiations with a recognized professional employees' organization. At least two and one half (2 1/2) hours of individual planning time shall be provided each week during which teachers have no other assigned duties or responsibilities, other than planning for instruction. The two and one half (2 1/2) hours may be divided on a daily or other basis. Duty-free planning time shall not occur during any period that teachers are entitled to duty-free lunch. Any LEA that is providing a duty-free planning period by extending the school day by thirty (30) minutes as of the beginning of the 2000-2001 school year may continue that practice and satisfy the requirements of this section.

(f) All statewide tests developed or provided by the department to measure individual student progress and achievement, all banks of questions, all field testing documents used as background for the development of the tests, and all answers shall be kept confidential when and for so long as is necessary to protect the integrity of the tests.

(g) The commissioner shall recommend, and the board shall adopt, rules permitting local boards of education to operate ungraded or unstructured classes in the primary grades, kindergarten through grade three (K-3). Operation of such classes under board rules shall not impair the LEA's participation in the basic education program.

(h) The state board of education is directed to establish a limit on local costs of special education and provide for state assumption of costs in excess of this limit.

(i) The commissioner shall recommend, and the board shall adopt, rules urging each local board of education to establish reasonable, incremental goals for recruitment, employment and retention of African-American teachers in numbers that at least reflect the percentage of African-Americans within the community served by the LEA. The rules shall also urge each local board of education to develop and implement a reasonable plan of action for attaining such goals, and shall further urge that a copy of the plan be timely filed with the commissioner for evaluation and approval. The rules shall also urge periodic filing of progress reports to indicate the level of success in attaining the goals.

(j) The board shall develop guidelines and criteria for local adoption and enforcement of uniform clothing for public school students. These guidelines and criteria shall require that uniform clothing be simple, appropriate, readily available and inexpensive. The board shall disseminate these guidelines and criteria to LEAs. These guidelines and criteria can be used as a tool for LEAs that may adopt uniform clothing policies. Adoption of uniform clothing policies shall be at the discretion of the local board of education.

(k) The board may also develop guidelines and criteria for the inclusion of instruction on railroad crossing safety in appropriate grades and curricula.

(l) (1) The board, through the state department of education, shall enforce standards for:

(A) Care of children in any before or after school child care programs operated pursuant to § 49-2-203(b)(11);

(B) Child care provided by church affiliated schools as defined by § 49-50-801;

(C) Public school administered early childhood education programs;

(D) Child care provided in federally regulated programs including Title I preschools, all school administered head start and even start programs;

(E) State approved Montessori school programs; and

(F) Programs operated by private schools as defined by § 49-6-3001(c)(3).

(2) (A) The board shall promulgate regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2, to establish standards for those programs described in subdivision (l)(1).

(B) The regulations shall provide equivalent protection for the health, safety and welfare of children, and shall use the same criteria for development of such protection as are used by the department of human services and that are set forth in § 71-3-502(a)(3). Although the standards and regulations need not be identical in all respects, the standards and regulations shall parallel, in a substantial manner, the child care standards and regulations promulgated by the department of human services for child care agencies that the department of human services licenses.

(3) Certificates of approval shall be issued pursuant to those regulations by the commissioner of education, pursuant to part 11 of this chapter, to those child care programs that meet the standards as adopted by the board.

(4) (A) There is established a child care advisory council, which shall advise the state board of education regarding the establishment of child care standards and regulations for child care programs subject to the board's jurisdiction and to act as a hearing tribunal for appeals from actions of the state department of education regarding the certificate of approval issued to child care programs.

(B) (i) The council shall consist of a director of a local school system, a representative of a private, church related school organization as defined in § 49-50-801, a representative from an institution of higher education with expertise in early childhood development, a parent of a child in a child care program, a coordinator of child care programs, a representative of the department of education, a representative from the child care services staff of the department of human services as designated by the state board of education, and four (4) other members as may be designated by the board of education. The council shall fairly represent the racial and ethnic composition of the state. Members shall serve until replaced by the board. The representative of the department of education shall serve as chair of the council until the council elects a chair. The chair shall sign the orders of the council regarding certificate actions taken by the council.

(ii) The council shall elect a vice chair who shall serve in the absence of the chair. If the chair resigns, is unable to perform the duties of the chair, is removed or the chair's term on the council expires, the chair of the state board of education shall appoint a new chair until the board can elect a chair. The vice chair shall have authority to sign all orders of the council in the absence of the chair and for actions of the panels under subdivision (l)(4)(E)(iii).

(C) The members of the council shall serve without reimbursement except for their travel expenses as may be established by state travel regulations.

(D) The council shall act as an advisory council to the state board of education regarding the development of child care standards for child care programs subject to the board's jurisdiction and shall review the standards on a formal basis at least every four (4) years, but may be requested more frequently by the board to conduct such further reviews as may be necessary or to otherwise provide periodic advice to the board regarding child care programs subject to the board's jurisdiction.

(E) (i) The council shall act as a hearing tribunal for all actions of the department of education regarding the denial or revocation of a certificate of approval for the operation of a child care program under the jurisdiction of the state board of education; provided, that the council shall not hear issues regarding the summary suspension of a certificate of approval, which shall be heard by a department hearing officer.

(ii) For purposes of acting as a hearing tribunal, a quorum for the hearing shall consist of a majority of the members of the council.

(iii) In order to complete the work of the council, the chair may appoint one (1) or more panels of the council with a quorum of five (5) members, at least one (1) of whom shall be randomly selected at-large members selected by the chair. The chair of the council shall appoint the chair of the panel. The panel shall have complete authority to hear any case under the council's jurisdiction and shall have complete authority to enter any necessary orders concerning certificate actions conducted before the council. Any orders of the panel shall be signed by the chair of the panel or by the council chair or vice chair.

(F) Rules for its operation as a hearing tribunal shall be adopted by the state board of education in accordance with the Uniform Administrative Procedures Act.

(G) An existing member of the professional staff of the department of education shall serve as recording secretary of the council and shall assist in the arrangement of meetings of the council and the setting and processing of appeal hearings regarding certificates of approval for child care programs.

(m) The board shall develop guidelines and criteria for the inclusion of foreign language instruction in grades kindergarten through six (K-6).

(n) The board shall develop guidelines, criteria and administrative rules as necessary to assure the payment of career ladder supplements to eligible recipients so long as they remain in positions in the public schools that qualify for such supplements. The board shall notify the commissioner of finance and administration at such time as the last eligible recipient separates from service to a local board of education. At the time of the notice to the commissioner of finance and administration, all rules, regulations and policies pertaining to the career ladder program shall become void and of no effect.



§ 49-1-303 - Lease of land to fraternities and sororities.

(a) The state board of education or the state board of regents may authorize the leasing of public lands under its jurisdiction to fraternities and sororities for a nominal consideration for a term not exceeding ninety-nine (99) years. A majority of the state governing board is authorized and empowered to direct the chair or chancellor to execute the leases for and on behalf of the state; provided, that they are approved by the governor and the attorney general and reporter. The lease shall not be assigned; neither shall the premises be sublet nor subleased without the prior written consent of the board or its designee. Prior to the commencement of the construction or installation of any improvement, the plans and specifications pertaining to the improvement shall be approved by the state governing board or its designee. Material alterations and all additions to the improvements constructed or installed on the premises must be approved by the state governing board or its designee prior to the commencement of the alteration or additions. The properties shall be operated and maintained in accordance with the rules and regulations promulgated by the state governing board. At the end of the term of any lease, and in the event that any lessee violates its lease agreement or any rule or regulation adopted pursuant to this section, or violates this section, the lease shall terminate by operation of law and the improved premises shall become the exclusive property of the state, and the state shall immediately enter and take possession of the property. The lease may contain a provision for an option to renew the lease upon the conditions that the premises are not needed to be used for other purposes in connection with the state's educational program when the lease expires or the building and improvements are in such a state of repair as to be suitable for occupancy without major repairs, remodeling or alterations in accordance with the generally accepted standards for housing prevailing at institutions of higher learning when the lease expires. If any lease is not renewed at the end of the term, the board may pay the lessee the reasonable value of the improvements; however, in the event that the lease is not renewed, the title to the improvements shall vest in the state, which shall take possession of the premises including the improvements upon the expiration of the term.

(b) Any construction or installation of any improvements upon the property of the state board of education or the state board of regents by a fraternity or sorority pursuant to a lease agreement with such board shall be exempt from § 4-15-102(c), and from title 12, chapter 4, part 4; provided, that the fraternity or sorority shall solicit competitive bids for the construction or installation and shall award the construction or installation contract to the lowest qualified bidder unless the fraternity or sorority can secure the work from alumni or supporters at a lesser cost than the lowest qualified bid.



§ 49-1-304 - Acquisition of federal surplus property.

(a) The state board of education is authorized to cooperate with the federal government in the transfer of government surplus property, to any and all eligible departments and agencies of the state and local government, and to any and all other agencies eligible to receive surplus property under Public Law 152, 81st Congress (Act June 30, 1949, ch. 288, 63 Stat. 377), compiled in 40 U.S.C. § 751 et seq., and any and all other statutory laws now in effect or that may be enacted by the congress of the United States covering the disposal of United States government surplus property.

(b) The state board is authorized to take any and all action necessary for the proper administration of the surplus property program in the acquisition of and the distribution of government surplus properties to eligible claimants in this state, in accordance with the appropriate controlling federal statutes and regulations.

(c) The state board is authorized to collect fees for the transfer of such properties in an amount necessary for the reimbursement of freight, handling and warehousing.



§ 49-1-305 - Executive director -- Staff.

(a) The state board of education is authorized to employ an executive director and other personnel it determines are necessary to provide it with staff support. The staff shall provide the necessary services to the board for the board to perform its duties. The executive director shall be hired by the board. Other staff personnel shall be hired by the executive director with the approval of the board. The position of executive director cannot be filled by an employee or official of any other department, agency or board, but must be responsible solely to the state board. The staff will be independent of all agencies or departments of state government and shall be subject only to the state board. For administrative purposes, however, the executive director and staff shall be administratively housed in the department of education. The executive director and staff shall have no responsibility for administering policies, rules or regulations, or the education laws of the state.

(b) The staff shall be subject to personnel regulations and policies that are applicable to state employees in general, such as leave, compensation, classification, travel regulations, etc. The sole authority to appoint, terminate and control staff employees shall remain with the board and the executive director as set out in this section, and the employees of the board shall not have state service status.

(c) The compensation of the executive director shall be fixed by the state board and the compensation shall not be less than the compensation provided for an assistant commissioner in the department of education. The compensation of other employees of the board shall be set by the executive director with the approval of the state board.

(d) The executive director shall be an ex officio, nonvoting member of the Tennessee higher education commission.



§ 49-1-306 - Goals.

It is the legislative intent that the state board of education develop measurable goals or benchmarks, or both, and submit the goals or benchmarks to the education committee of the senate and the education committees of the house of representatives.



§ 49-1-307 - Review of policies concerning employees or contractors recommending psychotropic drugs.

The state board of education shall review the policies of LEAs concerning employees or persons under contract with the LEA recommending the use of psychotropic drugs to treat children enrolled in elementary or secondary schools. "Psychotropic drugs" means prescription medications for behavioral or social-emotional concerns, such as attention deficit, impulsivity, anxiety, depression and thought disorders. "Psychotropic drugs" include such medications as ritalin, adderall, dexadrine and other stimulant medication, and antidepressants. The state board shall report to the education committee of the senate and the education administration and planning committee of the house of representatives concerning its findings and recommendations.



§ 49-1-308 - Pilot program on enhanced accessibility of advanced placement and career and technical certification courses.

(a) (1) There is established a two-year pilot project to be operated by the department of education. The purpose of the project shall be to determine whether enhanced accessibility of advanced placement (AP) courses and examinations and career and technical certification examinations encourages students to pursue completion of rigorous course work and successfully pass AP examinations and career and technical certification examinations.

(2) Pilot project participants enrolled in AP courses shall not be required to pay any fee to take the AP examination.

(3) Pilot project participants enrolled in career and technical courses leading to certification or licensure in the field of study shall not be required to pay any fee to take the certification or licensure examination.

(4) The cost of the examination shall be the responsibility of the state, regardless of the score achieved on the examination by the student.

(b) The pilot project shall be conducted in high schools to be selected by the commissioner of education. The high schools shall be selected so that the cost of the pilot project is no more than one hundred thousand dollars ($100,000) per year.

(c) (1) The office of research and education accountability (OREA) in the office of the comptroller of the treasury, with the assistance of the department of education, shall study the pilot project and shall report on the effectiveness of the project after the initial year of the project and at the conclusion of the project. In its report at the conclusion of the pilot project, OREA shall make findings as to whether the project encouraged students to pursue completion of rigorous course work and successfully pass AP examinations and career and technical certification examinations. OREA shall make recommendations as to the potential of the project for expansion statewide. OREA shall submit its initial report to the education committees of the senate and the house of representatives by November 1, 2014, and its final report to the education committee of the senate and the education instruction and programs committee of the house of representatives by November 1, 2015.

(2) If OREA, in consultation with the department, finds that the results of the two-year pilot project are promising, but that more study needs to be done before a final recommendation is issued, then the department is authorized to continue the pilot program for an additional two (2) years, if funded.



§ 49-1-309 - No educational standards to be imposed by federal government -- Adoption of state educational standards -- Joining testing consortium -- Use of collected data.

(a) No educational standards shall be imposed on the state by the federal government. Any adoption of educational standards for the public schools of the state shall be done freely by the state board of education which, except as provided in subsection (b), may change, adjust or recede from a standard at any time.

(b) A proposed change or addition to an educational standard, including, but not limited to, the Next Generation Science Standards, the National Curriculum Standards for Social Studies, the National Health Education Standards, or the National Sexuality Education Standards shall be posted for public review on the state board's web site and submitted to the education committee of the senate and the education instruction and programs committee of the house of representatives at least sixty (60) days before the state board meeting during which the final adoption of the proposed standard is to be considered. The state board may vote on adoption of standards or proposed changes or additions only at a public meeting at which a quorum is in attendance.

(c) The state board shall not join a testing consortium inclusive of multiple states that requires the adoption of common standards in social studies or science subjects, unless the board provides at least sixty (60) days notice to the education committee of the senate and the education instruction and programs committee of the house of representatives and posts such notice on its web site at least sixty (60) days before officially joining any such consortium.

(d) Data collected from the use of or testing under educational standards adopted by the state board shall be used for the sole purpose of tracking the academic prowess and needs of students.



§ 49-1-310 - Implementation of process to review and replace Common Core State Standards -- Cancellation of memorandum of understanding.

(a) The state board of education shall implement a process whereby the set of standards known as the Common Core State Standards adopted in 2010 will be reviewed and shall be replaced with new sets of standards adopted to fit the needs of Tennessee students. These postsecondary-and-workforce-ready standards shall be adopted through an open, transparent process that allows all Tennesseans an opportunity to participate. These standards shall be adopted and fully implemented in Tennessee public schools in the 2017-2018 school year.

(b) The state board of education or the department of education shall cancel any memorandum of understanding concerning the Common Core State Standards entered into with the National Governor's Association and the Council of Chief State School Officers.



§ 49-1-311 - Appointment of standards review and development committees and advisory teams -- Web site for public comment -- Recommendations.

As required by the current established process:

(1) The state board shall appoint two (2) standards review and development committees. One (1) committee shall be an English language arts standards review and development committee, and one (1) committee shall be a mathematics standards review and development committee. Each committee shall be composed of two (2) representatives from institutions of higher education located in the state and six (6) educators who reside in the state and work in grades kindergarten through twelve (K-12);

(2) The state board shall also appoint six (6) advisory teams. Three (3) advisory teams shall advise and assist the English language arts standards review and development committee, and three (3) advisory teams shall advise and assist the mathematics standards review and development committee. The advisory teams shall be structured by grade levels, so that one (1) advisory team reviews standards for kindergarten through grade five (K-5), one (1) for grades six through eight (6-8), and one (1) for grades nine through twelve (9-12) in each subject. Each advisory team shall be composed of one (1) representative from an institution of higher education located in the state and six (6) educators who reside in the state and work in the appropriate grade levels and subject;

(3) The public's assistance in reviewing the current standards and suggesting changes to the current standards shall be elicited through a web site that shall allow comment by the public, as well as by educators, on the current standards. A third-party, independent educational resource, selected by the state board, shall collect all of the data and transmit all of the information gathered to the state board for dissemination to the appropriate advisory team for review and consideration;

(4) Each advisory team shall review the current standards for its subject matter and grade level together with the comments and suggestions gathered from the public and educators. After an advisory team has conducted its review, the team shall make recommendations for changes to the current standards to the appropriate standards review and development committee; and

(5) Each standards review and development committee shall review its advisory teams' reports and make recommendations for the new set of standards to the standards recommendation committee created in § 49-1-312(a).



§ 49-1-312 - Standards recommendation committee -- English language arts and mathematics -- Confirmation of appointments.

(a) There is created a standards recommendation committee. The committee shall be composed of ten (10) members. The governor shall appoint four (4) members, the speaker of the senate shall appoint three (3) members, and the speaker of the house of representatives shall appoint three (3) members. The standards recommendation committee shall review and evaluate the recommendations of the two (2) standards review and development committees and post the recommendations to the web site created pursuant to § 49-1-311(3) for the purpose of gathering additional feedback from the public. The standards recommendation committee shall make the final recommendations as to the new set of standards to the state board, which shall adopt sets of standards in English language arts and mathematics that fit the needs of Tennessee students in kindergarten through grade twelve (K-12).

(b) All appointments made pursuant to subsection (a) for the standards recommendation committee shall be subject to confirmation by the senate and the house of representatives, but appointments shall be effective until adversely acted upon by the senate and the house of representatives.



§ 49-1-313 - Standards recommendation committee -- Science and social studies.

Prior to the next adoption of academic standards in the subjects of science and social studies, the state board of education shall establish a process whereby the board shall receive recommendations from a standards recommendation committee appointed in the same manner as the standards recommendation committee created in § 49-1-312. The standards recommendation committee shall make the final recommendations as to the revision and replacement of the current sets of standards in these subject areas to the state board, which shall adopt sets of standards in science and social studies that fit the needs of Tennessee students in kindergarten through grade twelve (K-12);



§ 49-1-314 - Responsibility of LEAs in developing instructional programs under state standards.

Each LEA shall be responsible for developing and implementing the instructional programs under the state standards adopted by the state board that best fit its students' educational needs, that achieve levels of proficiency or advanced mastery, and that vigorously promote individual teacher creativity and autonomy.






Part 4 - Tennessee Drug Abuse Resistance Education Act of 1989

§ 49-1-401 - Short title.

This part shall be known and may be cited as the "Tennessee Drug Abuse Resistance Education (DARE) Act of 1989."



§ 49-1-402 - Implementation of program -- Methods and materials.

(a) The state board of education, in conjunction with the department of safety, may implement the curriculum for a statewide drug abuse resistance education (DARE) program to be taught by qualified and trained law enforcement officers in local schools within the state.

(b) The state board and the department may consider and adopt training methods and materials developed for the DARE America program or a comparable program approved by the department.

(c) The state board shall strive to see that the hazards of nicotine abuse are included in the drug-free alliance program. The state board shall encourage the use of culturally relevant educational methods and materials in the drug-free alliance program to inform persons of the hazards of nicotine abuse.



§ 49-1-403 - Training of law enforcement officers.

(a) The department of safety shall adopt standards and qualifications, in accordance with the requirements of the DARE America program, of law enforcement officers who apply for training as instructors in the DARE program.

(b) The department shall also provide for the training of law officers as DARE instructors. The department may contract with agencies of other states for the training of law enforcement officers as DARE instructors.



§ 49-1-404 - State board of education -- Powers.

The state board of education may:

(1) Provide for appropriate DARE training for students before entering middle school. The training may be conducted at the sixth grade level or at such other time as is necessary for students to receive training before entering middle school;

(2) Approve the usage of textbooks and other educational materials to be used by students enrolled in DARE courses; and

(3) Authorize LEAs to include DARE curricula among the courses offered within area schools.



§ 49-1-405 - Similar and comparable programs.

This part shall not supersede or disallow any similar and comparable programs already in place; provided, that nothing in this part shall prevent the similar and comparable programs from participating in the funding of the DARE program in the manner provided for within this part.



§ 49-1-406 - Use of funds.

Notwithstanding any provision of this part or any other law to the contrary, any LEA may use any funds received under the "Drug Free Tennessee" program in a sum sufficient to implement the drug abuse resistance program developed and established by this part.



§ 49-1-407 - Duties of department of safety -- Drug abuse programs.

It is the responsibility of the department of safety to:

(1) Periodically check persons serving as DARE instructors to ensure that they have been properly trained to do so in accordance with the standards and qualifications adopted by the department or with comparable standards; and

(2) Monitor the content of the drug abuse resistance material currently being taught students to ensure that it is compatible with or comparable to the curriculum adopted and implemented by the state board of education for DARE program instruction.



§ 49-1-408 - Statewide DARE club established -- Purpose.

(a) The state board of education, in consultation with the commissioner of safety, shall establish a statewide DARE club in which any student in grades six through twelve (6-12) may join and participate. Each LEA, middle school, junior high school or high school desiring to do so may form a chapter of the statewide DARE club.

(b) The primary purpose of the DARE club shall be to continue and reinforce the drug abuse resistance education the students may have received in kindergarten through grade six (K-6).

(c) The state board may pattern the organization, rules, bylaws and similar procedural requirements of the club after other successful statewide clubs, such as Future Farmers of America, Future Homemakers of America and 4-H clubs.






Part 5 - Dropout Prevention

§ 49-1-501 - Model teen learning centers -- Short title.

Sections 49-1-501 -- 49-1-508 shall be known and may be cited as the "Dropout Prevention Act of 1990."



§ 49-1-502 - Model teen learning centers -- Program authorized.

In order to reduce the number of teen parents who drop out of school, to improve the long-term employability of teen parents, to reduce welfare dependency, to enhance parenting skills, to increase the availability of quality child care and to improve student awareness of the realities and difficulties inherent in parenthood at an early age, the department of education is authorized to establish the model teen learning center program.



§ 49-1-503 - Model teen learning centers defined.

As used in §§ 49-1-501 -- 49-1-508, "teen learning center" means a public school based facility that provides child care and parenting training services for teen parents who are enrolled as students.



§ 49-1-504 - Model teen learning centers -- Grants -- Budgets.

(a) If the most recent annual data maintained by the department of health, state center for health statistics, indicates for any county that the pregnancy rate exceeded sixty-eight (68) pregnancies per one thousand (1,000) females aged fifteen (15) through seventeen (17), then each LEA within the county may apply to the department of education for a one-time, start-up grant to provide first year funding for planning, implementation and operation of a model teen learning center.

(b) During the second and subsequent years following establishment of a model teen learning center, the LEA may annually apply to the department of education for an operating grant to assist in defrayal of the center's expenses. The operating grant shall not exceed one half (1/2) of the difference between the center's annual income and annual operating expenses. If, after establishment of a model teen learning center, a reduction in the teen pregnancy rate occurs within the county, an LEA shall not be rendered ineligible to apply for and receive the operating grants.

(c) Each application for a start-up grant or for an operating grant shall include a two-year projected budget. The projected budget shall include the center's anticipated income from local, state, federal and other sources. The departments of education and human services shall jointly undertake appropriate actions to assure full receipt and utilization of family support funds as well as any other federal, state or other funding sources available to defray the expense of child care for the teen parents of children who are enrolled in model teen learning centers.

(d) Sections 49-1-501 -- 49-1-508 shall not be construed as constituting an appropriation of public funds.



§ 49-1-505 - Model teen learning centers -- Child care services -- Technical assistance and services.

(a) Each model teen learning center shall operate child care services in accordance with standards identical to the child care standards adopted and otherwise enforced by the department of human services. For the duration of the grant period or periods, state child care inspection and enforcement responsibilities and powers with respect to a model teen learning center shall be vested in and performed by the department of education, and the responsibilities and powers shall be the same as established by law for the department of human services.

(b) The children of teen parents who enroll or who are enrolled as students shall be given priority for child care services within a model teen learning center. In enrolling children for child care services, model teen learning centers may give priority to children who are between the ages of six (6) weeks and thirty-six (36) months and may also give priority to the children of first-time teen mothers.

(c) Upon request of an LEA, the departments of education and human services shall provide the joint program of technical assistance and services established pursuant to § 49-1-206.



§ 49-1-506 - Model teen learning centers -- Child care and instruction program.

(a) In order to learn and enhance child development and parenting skills, the mother of a child enrolled within a model teen learning center shall participate in the center's program of child care and instruction.

(b) The department of education may require model teen learning centers to offer one (1) or more elective courses for any interested students in order to provide the students with instruction and direct experience concerning child development and parenting skills.



§ 49-1-507 - Model teen learning centers -- Rules and regulations.

In accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the department of education shall promulgate rules necessary to implement and administer §§ 49-1-501 -- 49-1-508 in an efficient and effective manner.



§ 49-1-508 - Model teen learning centers -- Reports -- Evaluation.

On or before January 15, the department of education, after consultation with the department of human services, shall annually report to the governor and to each member of the general assembly the department's findings and recommendations concerning the efficiency and effectiveness of the model teen learning centers in achieving the objectives set forth in § 49-1-502.



§ 49-1-520 - Tennessee model dropout prevention program.

(a) In order to encourage and support locally-based, interdisciplinary initiatives to combat the many complex problems that lead Tennessee children and youth to drop out of school, there is created the Tennessee model dropout prevention program. After consultation with the executive director of the commission on children and youth, the executive secretary of the council of juvenile and family court judges, the executive director of the state board of education, the commissioners of health and environment, human services, mental health and substance abuse services, intellectual and developmental disabilities, and youth development, the commissioner of education shall, on or before November 15 each year, designate up to ten (10) publicly or privately supported, locally-based, interdisciplinary initiatives within the state as model dropout prevention programs. Any initiative so designated as a model program shall be worthy and capable of emulation with respect to one (1) or more activities designed to:

(1) Improve public awareness, within the student population and within the population at large, regarding the individual and societal consequences of the school dropout problem; or

(2) Combat one (1) or more of the many complex problems which lead Tennessee children and youth to drop out of school, including, but not limited to:

(A) Poor self-esteem;

(B) Lack of ambition or motivation;

(C) Poorly defined goals;

(D) Substance abuse;

(E) Delinquency;

(F) Emotional distress;

(G) Classroom misconduct;

(H) Teen pregnancy;

(I) Academic failure or sub-par performance;

(J) Poverty;

(K) Poor nutrition;

(L) Poor health;

(M) Insufficient parental encouragement;

(N) Lack of parental involvement in academic matters;

(O) Learning disabilities;

(P) Physical or mental handicapping conditions; and

(Q) Alternative schools remands.

(b) Prior to designating model programs each year, nominations shall be actively solicited from across the state. In selecting model programs, due consideration shall be given to the level of acceptance and support for such programs within the school system or systems and within the community-at-large and also to the techniques by which such acceptance and support have been achieved. Furthermore, due consideration shall be given to the tangible impact the programs have achieved in dropout prevention.

(c) To the extent that funding is available for such purpose within the state's general appropriations act, on each occasion that an initiative is selected as a model dropout prevention program, the model program shall receive from the department of education a state grant in the amount of six thousand dollars ($6,000). The grant shall be paid in addition to all other funds that the program may otherwise receive from or through state government and shall be used exclusively for improvement or expansion of dropout prevention services, outreach, program evaluation or payment of expenses incurred in assisting others to replicate one (1) or more components of the model program. Payment of each such state grant shall be conditional upon the model program's agreement to provide, upon request, technical assistance to others who are interested in replicating one (1) or more components of the model program. In any case in which a state grant is awarded to an LEA or other agency of local government, payment of the grant shall also be conditional upon the agency's written agreement that the state grant will not be used to supplant locally provided funding and resources for dropout prevention. Nothing contained within this section shall be construed to prohibit the commissioner from designating more than one (1) model program within a county, municipality or LEA.

(d) (1) Each year, the commissioner shall undertake appropriate actions to publicize, statewide, all activities to implement this section, as well as the activities and achievements of the model dropout prevention programs. The commissioner may undertake other appropriate actions that may be necessary to encourage and support locally-based, interdisciplinary initiatives to combat the many complex problems which lead Tennessee children and youth to drop out of school.

(2) The commissioner shall annually conduct regional conferences or workshops across the state to improve public awareness of the individual and societal consequences of the dropout problem, to showcase the activities and achievements of the model programs, to provide encouragement and support for replication of the programs, and to improve public awareness of the system of competitive grants provided under the authority of subsection (e). Children, youth, parents, educators, school administrators, taxpayers, business organizations, civic groups, community organizations, religious institutions, officials of local government and other concerned persons shall be invited to attend the conferences or workshops.

(e) (1) Acting in consultation with each of the state officials listed in subsection (a), the commissioner of education shall develop and implement each year on or before November 15, to the extent that funding is provided for such purpose within the general appropriations act, a system of competitive state grants to financially encourage and support creation or expansion of locally based programs or projects that seek to replicate components of those initiatives designated as model programs pursuant to subsection (a). The system of competitive grants shall require each recipient to match on a dollar-per-dollar basis, from locally generated public or private resources, the amount of the competitive state grant.

(2) Prior to receiving a grant to replicate components of model dropout prevention programs, each program or project shall:

(A) Demonstrate a broad base of support within the community-at-large and within the local school system;

(B) Propose a funding plan whereby continuation of the program or project, beyond the period of the grant, is probable;

(C) Submit a written agreement to the effect that, if the program or project will be administered by an LEA or other agency of local government, the state grant will not be used to supplant locally provided funding and resources for dropout prevention; and

(D) Agree to accept the grant subject to reasonable and appropriate conditions and restrictions established by the commissioner.

(3) In awarding the grants, the commissioner shall exercise due care to discourage dependence upon the grant system as a source of recurring financial support for the program or project.






Part 6 - Performance Goals and Assessment

§ 49-1-601 - [Repealed.]

HISTORY: Acts 1992, ch. 535, § 4; 2004, ch. 832, § 1; 2004, ch. 928, §§ 1-5; repealed by Acts 2012, ch. 962, § 1, effective May 10, 2012.



§ 49-1-602 - Placement in improvement status for schools and LEAs.

(a) (1) The state board of education, in consultation with the commissioner, shall establish appropriate performance goals and measures. By September 1 of each year, the commissioner shall present to the state board for approval annual measurable objectives for achievement and achievement gap closures for the state and LEAs. Every LEA shall be evaluated based on the combination of overall student achievement data and achievement gap closure targets as set by the state board.

(2) If an LEA achieves both the achievement and achievement gap closure targets set by the state board, it shall:

(A) Be identified by the department as an exemplary LEA;

(B) Be permitted to develop and maintain school improvement plans at the LEA level without approval by the department; and

(C) When permissible by law, rule or regulation, be granted increased latitude in funding flexibility by the department.

(3) If an LEA misses the achievement target, achievement gap closure target or both, the LEA shall be subject to at least one (1) of the following, subject to the rules, regulations and performance standards of the state board:

(A) Placement on a public list of LEAs in need of improvement;

(B) Creation of an aggressive plan for corrective action and submission of such plan to the commissioner for approval; and

(C) Preparation and submission of a detailed analysis of its student achievement results to the commissioner, along with a plan to achieve its annual measurable objectives, subject to the approval of the commissioner.

(b) (1) By September 1, 2012, and at a minimum every three (3) years thereafter, based on an evaluation of all schools' achievement data, the commissioner of education shall recommend for approval to the state board a listing of all schools to be placed in priority, focus or reward status pursuant to the rules, regulations and performance standards of the state board. Once approved by the state board, priority, focus and reward schools shall be publicly identified by the commissioner.

(2) Schools identified as priority schools shall represent the bottom five percent (5%) of schools in overall achievement as determined by the performance standards and other criteria set by the state board and shall be subject to one (1) of the following interventions as determined by the commissioner:

(A) Turnaround through LEA adoption of an identified school improvement grant (SIG) intervention model or other LEA-led school improvement process, subject to approval by the commissioner;

(B) School turnaround under the governance of an LEA innovation zone pursuant to § 49-1-602(c); or

(C) Placement in the achievement school district as defined in § 49-1-614; provided, however, that no school identified as a priority school shall be placed in the achievement school district if, after the school is identified as a priority school, but before the commissioner determines that the school should be assigned to the achievement school district, the school demonstrates student achievement growth at a level of "above expectations" or greater, as represented by the Tennessee Value-Added Assessment System (TVAAS) developed pursuant to this part.

(3) By October 1 of the year prior to the public identification of priority schools pursuant to subdivision (b)(1), the commissioner shall notify any school and its respective LEA if the school is among the bottom ten percent (10%) of schools in overall achievement as determined by the performance standards and other criteria set by the state board.

(4) An LEA with a school or schools identified as focus schools shall submit a plan to the commissioner, subject to the commissioner's approval, outlining how the LEA shall address the factors leading the school or schools to be placed in focus status.

(5) Reward schools shall be recognized by the department for outstanding achievement or progress and provided opportunities to serve as strategic partners with the department to raise student achievement levels throughout the state by analyzing and sharing best practices.

(c) An LEA may develop a plan for the creation of an LEA innovation zone for the purpose of monitoring, overseeing and improving schools within the LEA that are designated as priority schools pursuant to subsection (b) and approved for inclusion in the innovation zone by the commissioner. Upon approval of such plan by the commissioner, an LEA innovation zone may be established. Notwithstanding any other provision to the contrary, an LEA creating an LEA innovation zone shall:

(1) Establish an innovation zone office; appoint a leader for such office; and provide such leader with sufficient management authority to appoint and dismiss staff for the office as well as appoint a leader for each school placed in the innovation zone; and

(2) Allow schools under the governance of the innovation zone office to have maximum autonomy over financial, programmatic and staffing decisions.



§ 49-1-603 - Value added assessment system.

(a) "Value added assessment" means:

(1) A statistical system for educational outcome assessment that uses measures of student learning to enable the estimation of teacher, school and school district statistical distributions; and

(2) The statistical system will use available and appropriate data as input to account for differences in prior student attainment, such that the impact that the teacher, school and school district have on the educational progress of students may be estimated on a student attainment constant basis. The impact that a teacher, school or school district has on the progress, or lack of progress, in educational advancement or learning of a student is referred to hereafter as the "effect" of the teacher, school, or school district on the educational progress of students.

(b) The statistical system shall have the capability of providing mixed model methodologies that provide for best linear unbiased prediction for the teacher, school and school district effects on the educational progress of students. It must have the capability of adequately providing these estimates for the traditional classroom of one (1) teacher teaching multiple subjects to the same group of students, as well as team taught groups of students or other teaching situations, as appropriate.

(c) The metrics chosen to measure student learning must be linear scales covering the total range of topics covered in the approved curriculum to minimize ceiling and floor effects. These metrics should have strong relationship to the core curriculum for the applicable grade level and subject.



§ 49-1-604 - Mixed model methodologies.

As used in this part, "mixed model methodologies that provide for best linear unbiased prediction," or similar language setting forth the methodology used for evaluating measured progress of students, teachers, schools or school districts, has the meaning and shall be interpreted as set forth in the following references:

(1) "A Unified Approach to Mixed Linear Models," McLean, Sanders, and Stroup; The American Statistician, February 1991; Vol. 45, No. 1;

(2) "Extension of the Gauss-Markov Theorem to Include the Estimation of Random Effects," Harville; The Annals of Statistics, 1976; Vol. 4, No. 2, 384-395;

(3) "Analysis of Variance in the Mixed Model: Higher Level, Nonhomogeneous, and Random Regressions," Henderson; Biometrics, September 1982; No. 38, 623-640;

(4) "Maximum Likelihood Approaches to Variance Component Estimation and to Related Problems," Harville; Journal of the American Statistical Association, July 1977; Vol. 72, No. 358;

(5) "Approximations for Standard Errors of Estimators of Fixed and Random Effects in Mixed Linear Models," Kackar and Harville; Journal of the American Statistical Association, December 1984; Vol. 79, No. 388; and

(6) "The Analysis of Unbalanced Linear Models with Variance Components," Engel; Statistica Neerlandica, 1990; Vol. 44, No. 4.



§ 49-1-605 - Annual estimates of school district effects on student progress in grades three through eight (3-8).

(a) By July 1 of each year, data from the Tennessee comprehensive assessment program (TCAP) tests, or their future replacements, will be used to provide an estimate of the statistical distribution of school district effects on the educational progress of students for grades three through eight (3-8).

(b) By July 1 of each year, data from the TCAP tests, or their future replacements, will be used to provide an estimate of the statistical distribution of school effects on the educational progress of students for grades three through eight (3-8).



§ 49-1-606 - Annual estimates of teacher effects on student progress in grades three through eight (3-8).

(a) Annually, data from the Tennessee comprehensive assessment program (TCAP) tests, or their future replacements, will be used to provide an estimate of the statistical distribution of teacher effects on the educational progress of students within school districts for grades three through eight (3-8). Teacher effect data shall not be retained for use in evaluations for more than the most recent five (5) years. A student must have been present for one hundred fifty (150) days of classroom instruction per year or seventy-five (75) days of classroom instruction in a block schedule before that student's record is attributable to a specific teacher.

(b) The estimates of specific teacher effects on the educational progress of students will not be a public record, and will be made available only to the specific teacher, the teacher's appropriate administrators as designated by the local board of education and school board members. The state department of education shall provide raw test score data to LEAs as soon as practicable after receipt of the data, but in no case later than June 30. The estimates of specific teacher effects may also be made available to the state board approved teacher preparation programs of individual teachers. The estimates made available to the preparation programs shall not be a public record and shall be used only in evaluation of the respective teacher preparation programs. Each institution or postsecondary system receiving the estimates shall develop a policy to protect the confidentiality of the data.



§ 49-1-607 - Noncompliance with security guidelines for TCAP or successor test.

Any person found to have not followed security guidelines for administration of the Tennessee comprehensive assessment program (TCAP) test, or a successor test, including making or distributing unauthorized copies of the test, altering a grade or answer sheet, providing copies of answers or test questions or otherwise compromising the integrity of the testing process shall be placed on immediate suspension, and such actions will be grounds for dismissal, including dismissal of tenured employees. Such actions shall be grounds for revocation of state license.



§ 49-1-608 - Subject matter tests for secondary schools -- Initiation of value added assessment.

The development of subject matter tests shall be initiated to measure performance of high school students in subjects designated by the state board of education and reviewed by the education committee of the senate and the education instruction and programs committee of the house of representatives. These tests shall reflect the complete range of topics covered within the list of state-approved textbooks and instructional materials for that subject. As soon as valid tests have been developed, the testing of students shall be initiated to provide for value-added assessment. Value-added assessment shall be conducted annually. Value-added assessment may be initiated in other subjects designated by the state board of education and reviewed by the education committee of the senate and the education instruction and programs committee of the house of representatives at such times as valid tests are developed that effectively measure performance in such subjects.



§ 49-1-609 - System performing above base requirements not to be penalized.

This part shall not be applied so as to penalize any school system on the grounds that it is performing above the base requirements established by the state board of education for the approval of schools.



§ 49-1-610 - New tests to be used.

All tests used in accordance with this part shall be equivalent tests. Each year, at least seventy percent (70%) of items on each test must be fresh, nonredundant items that did not appear on that test in the previous four (4) years in grades three through eight (3-8) and the previous three (3) years in subject-specific high school tests. The commissioner shall ensure that assessments used to measure academic progress required by this chapter meet acceptable standards of reliability and appropriately measure students at all levels of achievement.



§ 49-1-611 - Reports -- Removal or appointment of school board members.

The commissioner shall make periodic reports to the state board, the education committee of the senate, and the education administration and planning committee of the house of representatives on the progress of any local school system or school placed on probation. Whenever it appears to the commissioner that a local school system or school placed on probation pursuant to § 49-1-602 is not taking action necessary to resolve the deficiencies identified in any report or study of the system or school, the commissioner may with the approval of the state board order the removal of some or all of the members of the local board and the director of schools and appoint an agent to direct all operations of the system. Before the removal or appointment functions are exercised, the commissioner shall also appear before the education committee of the senate and the education administration and planning committee of the house of representatives for that purpose and present the reasons for the proposed actions. The committees may either endorse or refuse to endorse the proposed actions. The agent shall have all authority and powers previously vested in the local board and director of schools and such other powers as may be granted by law or regulation.



§ 49-1-612 - Alternative assessment for students with disabilities.

(a) The state department of education shall develop or revise, or both, the alternative assessment for students with disabilities, or TCAP-Alt, to consist of the following two (2) options for types of alternative assessments:

(1) An academic skills assessment to be administered at an appropriate level of academic abilities; or

(2) A portfolio-based assessment containing only curriculum frameworks required by the rules of the state board of education.

(b) Content area requirements for the portfolio assessment shall correspond to curriculum content areas assessed by the Tennessee comprehensive assessment program (TCAP). Content entry requirements at the elementary and middle school levels shall be limited to content areas measured by the TCAP achievement assessment. Content entry requirements at the high school level shall be limited to content areas measured by the end-of-course assessments and TCAP writing assessment. High school portfolio entry requirements shall correspond with the typical grade level in which the TCAP assessments in subsection (a) are administered. Baseline data points shall be established for the fall and winter, but shall not exceed any federally required minimum.



§ 49-1-613 - Annual school improvement plans.

(a) Effective with school year 2007-2008, each school and LEA shall include in their annual school improvement plans specific goals for improvement, including, but not limited to, school performance on value added assessment and other benchmarks for student proficiency, graduation rates, ACT scores where applicable and student attendance. School improvement plans shall also identify areas of strengths and weakness, as well as strategies to improve areas of weakness, how additional funds provided through the basic education program (BEP) as the result of changes made in the BEP formula for school year 2007-2008 will be used to address these areas and how the LEA will measure the improvements supported by these funds. The strategies may include, but are not limited to:

(1) Developing school or content-based professional development;

(2) Developing teacher induction programs;

(3) Increasing the number of reading and math specialists;

(4) Increasing classroom equipment and supplies;

(5) Reducing class size;

(6) Using targeted tutoring and remediation;

(7) Increasing numbers of school counselors and social workers;

(8) Providing principal professional development;

(9) Using enhanced technology for remediation and retesting;

(10) Employing school attendance officers;

(11) Reorganizing the school day instructional time; and

(12) Implementing a standards-based curriculum and associated instructional strategies.

(b) The department of education shall have the primary responsibility for collecting, evaluating, approving and monitoring system and school improvement plans. The office of research and education accountability shall review a sample of the plans periodically and determine what actions were taken in response to the annual plans. The office of research and education accountability shall report the results of its review to the education committee of the senate and the education administration and planning committee of the house of representatives.



§ 49-1-614 - Achievement school districts.

(a) The "achievement school district" or "ASD" is an organizational unit of the department of education, established and administered by the commissioner for the purpose of providing oversight for the operation of schools assigned to or authorized by the ASD.

(b) The commissioner shall have the authority to directly operate or contract with one (1) or more individuals, governmental entities or nonprofit entities to manage the day-to-day operations of any or all schools placed in the ASD, including, but not limited to, providing direct services to students.

(c) The commissioner shall have the authority to assign any school or grade configuration within a school to the ASD at any time such school is designated to be in priority status pursuant to § 49-1-602.

(d) (1) The ASD may receive, control, and expend local and state funding for schools placed under its jurisdiction, and shall have the authority to seek, receive, expend, manage, and retain federal funding and grant funding and to otherwise seek, obtain, expend, manage, and retain funding with the same authority as an LEA. The ASD shall receive from the department or LEA, as appropriate, an amount equal to the per student state and local funds received by the department or LEA for the students enrolled in the ASD school. ASD schools shall also receive all appropriate allocations of federal funds as other LEAs under federal law or regulation, including, but not limited to, Title I and ESEA funds. All funding allocations and disbursements shall be in accordance with procedures developed by the department.

(2) The ASD shall have the authority to receive donations of money, property or securities from any source for the benefit of the ASD and schools within the ASD. All such funds shall, in good faith, be disbursed in accordance with the conditions of the gifts.

(3) To the extent that any state and local funds allocated to the ASD are not used to support a school or LEA in the ASD, they shall be allocated to a state reserve fund to be distributed to the appropriate LEA upon approval of the commissioner and upon the removal of the school from the ASD.

(e) The ASD may require any LEA to provide school support or student support services for a school transferred from the LEA's jurisdiction including, but not limited to, student transportation, school food service, alternative schools or student assessment for special education eligibility that are compliant with all laws and regulations governing such services. In such cases, the ASD shall reimburse the actual cost to the LEA providing such services.

(f) The ASD shall have the right to use any school building and all facilities and property otherwise part of the school and recognized as part of the facilities or assets of the school prior to its placement in the ASD and shall have access to such additional facilities as were typically available to the school, its students, faculty and staff prior to its placement in the ASD. Such use shall be unrestricted and free of charge, except that the ASD shall be responsible for and obligated to provide for routine maintenance and repair such that the facilities and property are maintained in as good order as when the right of use was acquired by the ASD. The ASD shall also be responsible for paying all utilities in use at ASD-utilized facilities. Extensive repairs to buildings or facilities considered capital expenses shall be the responsibility of the LEA and not the ASD. Any fixtures, improvements or tangible assets added to a school building or facility by the ASD shall remain at the school building or facility upon its return to the LEA.

(g) (1) If it is determined that the ASD shall directly operate a school within the ASD, the employees hired to work in schools directly operated by the ASD may be deemed employees of the ASD and such employees shall be under the exclusive control of the ASD. The ASD shall develop written procedures, subject to the approval of the commissioner, for employment and management of personnel as well as the development of compensation and benefit plans. Within the limits of the budget, staffing needs of any school within the ASD shall be exclusively determined by the ASD with approval of the commissioner.

(2) The ASD, or the entity under contract to operate schools within the ASD, shall have the authority to determine whether any teacher who was assigned to such school prior to the school's transfer into the ASD shall have the option of continuing to teach at that school as an employee of either the ASD or the operating entity. Any tenured teacher not given that option shall remain an employee of the LEA, subject to § 49-5-511. The LEA, if it so chooses, may continue the employment of a nontenured teacher not given that option. Moreover, any teacher who accepts that option may, at the discretion of the LEA, return as an employee of the LEA, should the ASD or operating entity later determine not to continue to employ such teacher.

(3) With the exception of the provisions protecting teachers' rights to accumulated sick leave, retirement benefits, pension and tenure status within an LEA, § 49-5-203, and the Education Professional Negotiations Act, compiled in chapter 5, part 6 of this title, prior to June 1, 2011, shall not apply to teachers who accept the option of continuing to teach at a school placed in the ASD.

(h) Notwithstanding any law to the contrary, the ASD shall, at a minimum, have the same authority and autonomy afforded to LEAs under state law regarding the procurement of property, goods and services, including, but not limited to, personal, professional, consulting, and social services. The ASD shall develop written procedures for the procurement of all goods and services in compliance with the expenditure thresholds for competitive bidding outlined or permitted in § 49-2-203. Such procedures shall be submitted to and approved by the commissioner.

(i) Notwithstanding title 12, chapter 7, part 1, or any other law to the contrary, the ASD shall have the authority to authorize the preparation and use of publications and other media for the marketing and public education needs of the ASD in order to effectively carry out its mission.

(j) The ASD or any entity the ASD contracts with to operate or manage schools that have been placed in the ASD may apply to the commissioner for a waiver of any state board rule that inhibits or hinders the ability of the school to increase student achievement. Notwithstanding this subsection (j), the commissioner shall not waive rules related to the following:

(1) Federal and state civil rights;

(2) Federal, state and local health and safety;

(3) Federal and state public records;

(4) Immunizations;

(5) Possession of weapons on school grounds;

(6) Background checks and fingerprinting of personnel;

(7) Federal and state special education services;

(8) Student due process;

(9) Parental rights;

(10) Federal and state student assessment and accountability;

(11) Open meetings; and

(12) At least the same equivalent time of instruction as required in regular public schools.

(k) (1) A school that has been removed from the LEA and placed in the ASD shall remain in the ASD for a minimum of five (5) years. After the school improves student performance for two (2) consecutive years such that the school would no longer be identified as a priority school pursuant to § 49-1-602, the commissioner shall develop a transition plan for the purpose of planning the school's return to the LEA. Implementation of this plan shall begin after the school achieves the required improvements for three (3) consecutive years. The plan shall be fully implemented and the transition shall be completed after the school achieves the required improvements for five (5) consecutive years, unless the LEA is identified as an LEA in need of improvement pursuant to § 49-1-602(a) and the parents of sixty percent (60%) of the children enrolled at the school demonstrate support for remaining in the ASD by signing a petition. Such school shall return to the LEA after the LEA is no longer identified as in need of improvement; provided, that the school is not identified as a priority school pursuant to § 49-1-602.

(2) Notwithstanding subdivision (k)(1) or any other provision to the contrary, if a school enters the ASD and is operated as a charter school through authorization by the ASD pursuant to § 49-13-106, the ASD shall remain the chartering authority through the duration of the charter agreement and the school shall remain under the authority of the ASD. Upon expiration of the charter agreement, and provided the conditions set forth in subdivision (k)(1) are met, the school shall return to the LEA and the terms of the charter agreement may be renewed upon submission of a renewal application by the governing body of the charter school to the LEA under the provisions outlined in § 49-13-121.

(3) Notwithstanding subdivision (k)(1) or any other provision to the contrary, the commissioner shall have the authority to remove any school from the jurisdiction of the ASD at any time.

(l) Any individuals, governmental entities or nonprofit entities contracting with the commissioner to operate any school under this section shall provide timely information to the LEA and director of schools regarding the operation of such schools, including, but not limited to, matters relating to employment of personnel at the school as provided for in this section. The LEA may continue to support the educational improvement of the school under the direction and guidance of the commissioner and in accordance with any contracts entered into in accordance with this section. In addition, any individuals, governmental entities or nonprofit entities contracting with the commissioner may voluntarily work with the LEA in providing to the schools professional development or technical assistance, instructional and administrative support and facilitating any other support that may be beneficial to academic progress of the school.

(m) Any contracts to operate schools that have been placed in the ASD shall require expenditure reports for funds received and expended pursuant to such contracts. Such reports shall be provided to the department of education and comptroller of the treasury for review.

(n) The department of education shall establish within the school system with the most schools operated by the ASD a four-year pilot program of assessment of kindergarten students. The pilot program shall begin with the 2012-2013 school year. Students entering kindergarten in such system in schools operated by the ASD shall be assessed by an appropriate standardized test or tests. The test shall measure the present educational levels of the students to determine how instruction should be targeted to best meet the learning needs of the students and to eliminate disparities in learning backgrounds, if any.

(o) The ASD shall adopt an appropriate dress code for its professional employees.



§ 49-1-615 - Establishment of the teacher professional development fund.

The teacher professional development fund is established, into which only federal monies shall be deposited, for the purposes of improved teaching, pedagogical skills and classroom instruction.



§ 49-1-616 - Report on Race to the Top funds.

The department of education shall annually report to the general assembly the amount of Race to the Top funds awarded to each LEA and achievement school district.



§ 49-1-617 - Development of policy by which student scores on achievement tests comprise percentage of final grade in certain subjects in grades three through eight.

(a) Each local board of education shall develop a policy by which student scores on the Tennessee comprehensive assessment program's grades three through eight (3-8) achievement tests shall comprise a percentage of the student's final grade for the spring semester in the subject areas of mathematics, reading/language arts, science and social studies. The percentage shall be determined by the local board from a range of no less than fifteen percent (15%) and no more than twenty-five percent (25%). The policy shall utilize performance levels determined by the state board of education and be developed and implemented for the spring semester of 2011.

(b) Notwithstanding subsection (a), if an LEA does not receive its students' TCAP scores at least five (5) instructional days before the end of the school year, then the LEA may choose not to include its students' TCAP scores in the students' final grades in the subject areas of mathematics, English language arts, science, and social studies.






Part 7 - Data Accessibility, Transparency and Accountability Act

§ 49-1-701 - Short title.

This part shall be known and may be cited as the "Data Accessibility, Transparency and Accountability Act."



§ 49-1-702 - Part definitions.

As used in this part:

(1) "Aggregate data" means data collected or reported at the group, cohort or institutional level;

(2) "Biometric record" means a record of one (1) or more measurable biological or behavioral characteristics that can be used for automated recognition of an individual;

(3) "Data system" means the body of student data collected by the department of education;

(4) "De-identified data" means a student dataset in which parent and student identifying information, including the personal identification number, has been removed;

(5) "Department" means the department of education;

(6) "FERPA" means the federal Family Educational Rights and Privacy Act, codified at 20 U.S.C. § 1232g;

(7) "Personal identification number" means the unique student identifier assigned to a student under § 49-6-5101;

(8) "State board" means the state board of education;

(9) (A) "Student data" means data collected or reported at the individual student level that is included in a student's educational record;

(B) "Student data" includes:

(i) State and national assessment results, including information on untested public school students;

(ii) Course taking and completion, credits earned and other transcript information;

(iii) Course grades and grade point average;

(iv) Date of birth, grade level and expected graduation date or graduation cohort;

(v) Degree, diploma, credential attainment and other school exit information such as receipt of the GED(R) and drop-out data;

(vi) Attendance and mobility;

(vii) Data required to calculate the federal four-year adjusted cohort graduation rate, including sufficient exit and drop-out information;

(viii) Discipline reports limited to objective information sufficient to produce the federal Title IV annual incident report;

(ix) Remediation;

(x) Special education data; and

(xi) Demographic data and program participation information; and

(C) Unless included in a student's educational record, "student data" does not include:

(i) Juvenile delinquency records;

(ii) Criminal records;

(iii) Medical and health records;

(iv) Student social security number; and

(v) Student biometric information; and

(10) "Teacher data" means personal summative and evaluation scores, the access to which is limited to the department, LEA administrators, local boards of education or those with direct supervisory authority who require such access to perform their assigned duties. Nothing in this part shall restrict the availability of information pursuant to § 49-1-606.



§ 49-1-703 - Duties of board.

The state board of education shall:

(1) Create, publish and make publicly available a data inventory and dictionary or index of data elements with definitions of individual student data fields currently in the student data system along with the purpose or reason for inclusion in the data system;

(2) Develop, publish and make publicly available policies and procedures to comply with FERPA, § 10-7-504 and other relevant privacy laws and policies. These policies and procedures shall, at a minimum, require that:

(A) Access to student and de-identified data in the student data system is restricted to:

(i) The authorized staff of the department and the department's contractors who require access to perform their assigned duties;

(ii) LEA administrators, teachers, school personnel and the LEA's contractors who require access to perform their assigned duties;

(iii) Students and their parents; provided, however, that a student or the student's parents may only access the student's individual data;

(iv) The authorized staff of other state agencies as permitted by law; provided, however, that within sixty (60) days of providing such access, the department shall provide notice of the release to the state board, the education committee of the senate, and the education administration and planning committee of the house of representatives, and post such notice on the department's web site;

(v) Parties conducting research for or on behalf of the department or an LEA; provided, that such access is granted in compliance with FERPA and other relevant state and federal privacy laws and policies and that the department shall provide notice of the release to the state board, the education committee of the senate, and the education administration and planning committee of the house of representatives, and post such notice on the department's web site;

(vi) Appropriate entities in compliance with a lawfully issued subpoena or court order; or

(vii) Appropriate officials in connection with an interagency audit or evaluation of a federal or state supported education program;

(B) The department uses only aggregate data in public reports or in response to public record requests in accordance with subdivision (3);

(C) (i) The commissioner develops criteria for the approval of research and data requests from state and local agencies, the general assembly, researchers and the public; provided, however, that:

(a) Unless otherwise approved by the state board or permitted in this part, student data maintained by the department shall remain confidential; and

(b) Unless otherwise permitted in this part or approved by the state board to release student or de-identified data in specific instances, the department may only use aggregate data in the release of data in response to research and data requests;

(ii) Unless otherwise approved in this part or by the state board, the department shall not transfer student or de-identified data deemed confidential under subdivision (2)(C)(i)(a) to any federal agency or other organization or entity outside the state, except when:

(a) A student transfers out of state or an LEA seeks help with locating an out-of-state transfer;

(b) A student leaves the state to attend an out-of-state institution of higher education or training program;

(c) A student registers for or takes a national or multistate assessment;

(d) A student voluntarily participates in a program for which such data transfer is a condition or requirement of participation;

(e) The department enters into a contract that governs databases, assessments, special education or instructional supports with an out-of-state vendor; or

(f) A student is classified as "migrant" for federal reporting purposes; and

(D) Students and parents are notified of their rights under federal and state law;

(3) Develop a detailed data security plan that includes:

(A) Guidelines for authorizing access to the teacher data system and to individual teacher data including guidelines for authentication of authorized access;

(B) Guidelines for authorizing access to the student data system and to individual student data including guidelines for authentication of authorized access;

(C) Privacy compliance standards;

(D) Privacy and security audits;

(E) Breach planning, notification and procedures; and

(F) Data retention and disposition policies;

(4) Ensure routine and ongoing compliance by the department with FERPA, § 10-7-504, other relevant privacy laws and policies, and the privacy and security policies and procedures developed under the authority of this part, including the performance of compliance audits;

(5) Ensure that any contracts that govern databases, assessments or instructional supports that include student or de-identified data and are outsourced to private vendors include express provisions that safeguard privacy and security and include penalties for noncompliance; and

(6) Notify the governor and the general assembly within sixty (60) days of the following:

(A) Any new student data fields included in the state student data system;

(B) Changes to existing data collections required for any reason, including changes to federal reporting requirements made by the United States department of education;

(C) Any exceptions granted by the state board in the past year regarding the release or out-of-state transfer of student or de-identified data accompanied by an explanation of each exception; and

(D) The results of any and all privacy compliance and security audits completed in the past year. Notifications regarding privacy compliance and security audits shall not include any information that would itself pose a security threat to the state or local student information systems or to the secure transmission of data between state and local systems by exposing vulnerabilities.



§ 49-1-704 - Right of parents and guardians to inspect their children's educational records -- Model student records policy for LEAs.

(a) Parents and guardians have the right to inspect and review their children's education records maintained by the school.

(b) Parents and guardians have the right to request student data specific to their children's educational records.

(c) LEAs shall provide parents or guardians with a copy of their children's educational records upon request.

(d) (1) The department shall develop a model student records policy for LEAs that requires an LEA to:

(A) Annually notify parents and guardians of their right to request student information;

(B) Ensure security when providing student data to parents or guardians;

(C) Ensure student data is provided only to authorized individuals;

(D) Set the timeframe within which record requests must be provided; and

(E) Consider implementation of a plan to allow parents and guardians to view online, download, and transmit data specific to their children's educational records.

(2) The department shall develop the model student records policy by December 31, 2014. An LEA shall adopt the model policy or develop its own policy prior to the beginning of school for the 2015-2016 school year. Before implementing a policy other than the model policy, an LEA shall submit the policy to the department for approval.



§ 49-1-705 - LEAS and schools not to collect certain individual student data.

LEAs and schools shall not collect individual student data on:

(1) Political affiliation;

(2) Religion;

(3) Voting history; and

(4) Firearms ownership.



§ 49-1-706 - Written consent required prior to collection of certain individual student biometric data.

(a) Unless explicitly mandated by state or federal law, a state agency or educational institution shall obtain written consent from parents or students, in the case of students eighteen (18) years of age or older, before collecting any individual student biometric data, student data relative to analysis of facial expressions, EEG brain wave patterns, skin conductance, galvanic skin response, heart-rate variability, pulse, blood volume, posture, and eye-tracking.

(b) No state agency or educational institution shall pursue or accept any grant whether from the federal government or any private entity that requires collecting or reporting information in violation of subsection (a).

(c) No state or national student assessment shall be adopted or administered in this state that requires collecting or reporting information in violation of subsection (a).



§ 49-1-707 - Status of collection of student data existing on July 1, 2014.

Any collection of student data by the department existing on July 1, 2014, shall not be considered a new student data collection in accordance with § 49-1-703(6)(A).






Part 8 - Model Laboratory School Program

§ 49-1-801 - Advisory committee established.

There is established an advisory committee to the department of education for the purpose of creating a model laboratory school program to explore the best methods of meeting the needs of students who do not thrive in a traditional school setting.



§ 49-1-802 - Members -- Annual report.

The committee shall consist of seven (7) members to be appointed by the commissioner of education to include representatives from the department of education, state board of education, teaching profession and children's advocacy organizations. The committee shall report annually to the commissioner.



§ 49-1-803 - Duties.

The duties of the committee include the development of innovative model classrooms with components that may include, but are not limited to:

(1) Diagnostic educational evaluation processes, the application of appropriate teaching techniques and follow-up data collection;

(2) Updated texts, teaching materials and equipment to maximize classroom learning for students at different levels of achievement and ability;

(3) Appropriate behavioral management techniques; and

(4) Family counseling and parental skills.



§ 49-1-804 - Development of program to obtain grant funding.

The committee's duties shall also include developing a program to seek federal or philanthropic grant funding for implementation and operation of the experimental classrooms established within the model laboratory school program.






Part 9 - Tennessee Literacy Initiative Act of 1999

§ 49-1-901 - Short title.

This part shall be known and may be cited as the "Tennessee Literacy Initiative Act of 1999."



§ 49-1-902 - Policy statement.

It is the policy of this state that LEAs and the department of education move toward the goal of every public school student being able to read at an appropriate level before being promoted beyond the third grade.



§ 49-1-904 - Identification of schools with low reading scores.

The department of education shall identify schools with consistently low reading scores in kindergarten through grade twelve (K-12) and assure that measures for improvement are addressed in the schools' improvement plans.



§ 49-1-906 - Determination of funding for English as second language teachers and specialists.

The basic education program (BEP) review committee, created by § 49-1-302(a)(4)(B), shall examine whether English as second language (ESL) teachers and reading specialists should be included in the BEP funding formula created by § 49-1-302(a)(4)(B).



§ 49-1-907 - Annual report to the education committees of the senate and the house of representatives.

(a) The state board of education, the higher education commission and the department of education shall report at least annually to the education committee of the senate and the education instruction and programs committee of the house of representatives as to what actions are being taken to implement this part.

(b) The report shall also include a more general report on the number, status and funding of reading programs in kindergarten through grade three (K-3) in public schools in this state. This general report shall include:

(1) The number of identifiable reading programs being conducted in this state;

(2) The LEAs that are conducting such programs and the number of programs in each LEA;

(3) The number of students served in each program;

(4) The number of hours such programs are conducted, either by the week or school term;

(5) The source of funding for such programs, whether federal, state, local, or private;

(6) The amount spent on reading programs by each LEA, from all sources;

(7) The testing procedures used to evaluate students before, during, and after such programs;

(8) The number of teachers certified as reading specialists in each LEA; and

(9) Other information that either the education committee of the senate or the education instruction and programs committee of the house of representatives may request.



§ 49-1-908 - Report on status of literacy initiatives.

The office of research and education accountability shall assist with the formulation and presentation of the report required by § 49-1-907(b).






Part 10 - Connie Hall Givens Coordinated School Health Improvement Act

§ 49-1-1001 - Short title.

This part shall be known and may be cited as the "Connie Hall Givens Coordinated School Health Improvement Act."



§ 49-1-1002 - Guidelines and standards -- Requirements.

(a) The commissioner of education, in consultation with the department of health and in accordance with its duties under title 68, chapter 1, part 12, shall develop guidelines based on the federal centers for disease control and prevention model for the implementation of a coordinated school health program. It is the intent that these guidelines serve as a model for LEAs in addressing the health needs of their students and improving student opportunities for academic achievement. Components of a coordinated school health program shall include, but not be limited to, health services, health education, school nutrition services, physical education, healthy school environment, school counseling, school psychological and social services, staff health and wellness, and family and community involvement to enhance student health. In formulating this program, the commissioner shall consider existing local school/local health departments and community collaborations to promote and support student health and wellness, as well as other state and local programs and initiatives in this area.

(b) In developing the guidelines and standards, the following components must be included, notwithstanding the fact that the centers for disease control model for the implementation of a coordinated school health program contains such requirements:

(1) Section 49-6-1005(a) [repealed] and the family life curriculum contained in title 49, chapter 6, part 13, shall continue to be observed;

(2) A parent shall have the same right to exempt that parent's child from participation as provided for in §§ 49-6-1005(a) [repealed] and 49-6-1303 [repealed]; and

(3) To the extent permitted by state or federal law, any aspect of family planning or contraception shall be governed by § 68-1-1205 and the policies set by the local boards of education.



§ 49-1-1003 - State grant program.

(a) Subject to available funding, the department of education shall establish the Connie Hall Givens coordinated school health grant program to assist LEAs in implementing a coordinated school health program. In order to qualify for a coordinated school health grant, an LEA shall submit a detailed plan of how the agency currently addresses the health needs of school children, who would serve as school health coordinator, and how the agency would use the state grant to augment what it is currently doing.

(b) The plan shall give priority to school health as a means to assist in meeting the education performance indicators of § 49-1-211(a)(3). The plan shall be developed in accordance with the guidelines for a coordinated school health program developed by the commissioner. In developing the guidelines for the program, the commissioner is requested to consult with appropriate organizations involved in the areas of student health, health care and fitness. The guidelines and any proposed forms for applications shall be offered to the education committee of the senate and the education administration and planning committee of the house of representatives for review and comment. Copies of local education plans may be offered to the education committee of the senate and the education administration and planning committee of the house of representatives for informational purposes. The goal of the grant program shall be to help the LEAs establish a bona fide coordinated school health program that improves the overall health and wellness of students.

(c) The annual report on school health to the governor and general assembly required by § 49-5-415(a)(4) shall include information on progress toward the goal.



§ 49-1-1004 - Amount and availability of funds.

(a) The amount in the Connie Hall Givens coordinated school health grant program shall be limited to the amount appropriated and shall be available to LEAs based on the guidelines developed by the commissioner of education.

(b) The amount that each LEA is eligible to receive shall be subject to a local match, following the funding model set forth in § 49-6-4302(c)(2).

(c) Any grants made to an LEA shall be expended in addition to any funds already expended as school health programs. For this purpose, expenditures of components enumerated in § 49-1-1002 for the 1998-1999 fiscal year shall be considered the base expenditure on school health, and any LEA receiving grant funds shall maintain this base.



§ 49-1-1005 - Authorized uses for funds.

(a) State grants are only for coordination and improvement of school health programs in accordance with the detailed plan submitted in accordance with § 49-1-1003.

(b) The department of education and the department of health shall coordinate existing school health programs, grants and initiatives. To the extent possible in light of existing contracts and waiver requirements, funding, including TennCare funding, shall likewise be coordinated. Schools should be encouraged and permitted to perform health screening services under TennCare contracts.



§ 49-1-1006 - Funds subject to audit.

The use of grant funds shall be subject to audit by the office of the comptroller of the treasury.






Part 11 - Child Care Programs

§ 49-1-1101 - Approval of certain child care programs by commissioner.

(a) The commissioner of education, acting through the commissioner's authorized agents and pursuant to regulations of the state board of education that are adopted pursuant to § 49-1-302(l), shall be responsible for inspecting and approving those child care programs subject to the state board's jurisdiction pursuant to § 49-1-302(l).

(b) The commissioner has the authority to issue certificates of approval from the department of education for those child care programs that meet the child care standards of the board, and the commissioner shall be responsible for enforcing the board's standards for such programs.



§ 49-1-1102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Care giver," "care givers," "care provider" or "care providers" means the person, persons, entity or entities directly responsible for providing for the supervision, protection and basic needs of the child;

(2) "Child care" means the provision of supervision, protection and, at a minimum, the basic needs of a child or children for three (3) or more hours a day, but less than twenty-four (24) hours a day. Care for a child of twenty-four (24) hours duration is "residential child care," which is licensed by the department of children's services pursuant to title 37, chapter 5, part 5. The department of human services licenses "child care agencies" providing child care in "child care centers," "group child care homes" or "family child care homes" as defined in § 71-3-501;

(3) "Child care program" means any place or facility operated by any person or entity that provides child care for children in a before or after school based program operated by a local board of education pursuant to § 49-2-203(b)(11), a public school administered early childhood education program, a church affiliated program operated pursuant to § 49-50-801, or a federally funded early childhood education program such as a Title I program, a school-administered head start or an even start program, state-approved Montessori school programs and a program operated by a private school as defined by § 49-6-3001(c)(3)(A)(iii);

(4) "Child or children" means a person or persons under eighteen (18) years of age;

(5) "Commissioner" means the chief administrative officer in charge of the department of education; and

(6) "Department" means the department of education.



§ 49-1-1103 - Basis for approval -- Regulations -- Certificate application -- Temporary certificate -- Non-transferability of certificate -- Transfer of operation to circumvent approval laws or regulations -- Issuance of extended certificate.

(a) (1) All persons or entities operating a child care program must be certified by the department of education as provided by this part.

(2) (A) The state board of education has authority to issue regulations pursuant to the Uniform Administrative Procedures Act, compiled at title 4, chapter 5, part 2, for the issuance of certificates of approval of any persons or entities subject to this part and enforcement of appropriate standards for the health, safety and welfare of children in their care.

(B) To the extent not inconsistent with this part, the regulations of the department that are in effect on July 1, 2000, shall remain in force and effect until modified by regulatory action of the department.

(3) The state board of education's regulations of child care programs shall be developed and the continued approval of the certification status of a child care program shall be based upon the following criteria:

(A) The safety, welfare and best interests of the children in the care of the program;

(B) The capability, training and character of the persons providing or supervising the care to the children;

(C) The quality of the methods of care and instruction provided for the children;

(D) The suitability of the facilities provided for the care of the children; and

(E) The adequacy of the methods of administration and the management of the child care program, the program's personnel policies and the financing of the program.

(b) (1) The department shall assist applicants or certificate holders in meeting the child care standards of the department, unless the circumstances demonstrate that further assistance is not compatible with the continued safety, health or welfare of the child in the program's care and that disapproval of the program's certificate is warranted.

(2) If a certificate holder is denied the renewal of a certificate or if the certificate is revoked, or if any applicant for a certificate cannot meet the standards, then the department shall offer reasonable assistance to the parents, guardians or custodians of the child in the planning for the placement of the child in other child care programs, in licensed child care agencies or in other suitable care.

(c) Application for a certificate to operate a child care program shall be made in writing to the department in the manner that the department determines.

(d) (1) If the department determines that the applicant has presented satisfactory evidence that the facility that is proposed for the care of children has received fire safety and environmental safety approval, that the applicant and the personnel who will care for the children are capable in all substantial respects to care for the children and that the applicant has the ability and intent to comply with the certificate of approval law and regulations, the department shall issue a temporary certificate of approval to the applicant.

(2) (A) The purpose of the temporary certificate is to permit the certificate applicant to demonstrate to the department that it has complied with all approval laws and regulations applicable to its classification prior to issuance of an initial annual certificate of approval.

(B) If the department determines that the conditions of the applicant's facility, its methods of care or other circumstances warrant, it may issue a restricted certificate that limits the program's authority in one (1) or more areas of operation.

(C) Within ninety (90) days of the issuance of the temporary certificate, the department shall determine if the applicant has complied with all regulations governing the classification of the child care program for which the application was made.

(3) The department may extend the temporary certificate for a period of forty-five (45) days if the department determines that the applicant has clearly demonstrated that it intends to, and will be able to, achieve compliance with all approval laws and regulations within the forty-five-day extension period and if the safety and welfare of the children in care of the applicant are not compromised by the extension.

(4) (A) (i) If the department determines that the applicant for any certificate of approval has complied with all licensing regulations for the classification of child care program for which application was made, the department shall issue an annual certificate of approval.

(ii) If the department determines that the conditions of the applicant's facility, its methods of care or other circumstances warrant, it may issue a restricted certificate that limits the agency's authority in one (1) or more areas of operation.

(B) The certificate holder shall post the certificate in a clearly visible location as determined by the department so the parents or other persons visiting the program can readily view the certificate and all of the information on the certificate.

(C) (i) The certificate shall describe the ownership or controlling entity of the child care program, the person who is charged with the day-to-day management of the child care program, and, if the program is owned by a person other than the director or if the program is under the ownership, direction or control of any person or entity who is not also the on-site director or manager of the program, the certificate shall also state the corporate or other name of the controlling person or entity, its address and telephone number where the parents, guardians or custodians may have contact regarding the program's operations.

(ii) If the child care program is operated by a public school or a private nonprofit entity and is subject to the control or direction of a school board, or board of directors or other oversight authority, the certificate shall list the name, address and telephone number of the administrative officer in charge of the program or the administrative officer's designee or, if the child care program is not operated by a school system, the chair of the board or other chief executive officer of such controlling body.

(5) In granting any certificate, the department may limit the total number of children who may be enrolled in the program, regardless of the program's physical capacity or the size of its staff.

(6) If the department fails to issue or deny an annual certificate or extend the temporary certificate within ninety (90) days of the granting of the temporary certificate, the temporary certificate shall continue in effect, unless suspended, as provided in § 49-1-1107, until such determination is made. If an annual certificate of approval is denied following the issuance of a temporary certificate of approval, and if a timely appeal is made of the denial of the annual certificate of approval, the temporary certificate of approval shall remain in effect, unless suspended, until the advisory council renders a decision regarding the denial of the annual certificate of approval.

(7) If a temporary certificate is denied, or if an annual certificate is denied or restricted, the applicant may appeal the denial or restriction as provided in § 49-1-1107.

(e) (1) Except as provided in this subsection (e), no certificate for a child care program shall be transferable, and the transfer by sale or lease, or in any other manner, of the operation of the program to any other person or entity shall void the existing certificate immediately and any pending appeal involving the status of the certificate and the program shall be required to close immediately. If the transferee has made application for and is granted a temporary certificate, the program may continue operation under the direction of the new certificate holder. The new certificate holder in such circumstances may not be the transferor or any person or entity acting on behalf of the transferor.

(2) If the department determines that any person or entity has transferred nominal control of a program to any persons or entities who are determined by the department to be acting on behalf of the purported transferor in order to circumvent a history of violations of the certificate law or regulations or to otherwise attempt to circumvent the certificate law or regulations or any prior certificate actions instituted by the department, the department may deny the issuance of any certificate to the applicant. The denial of the certificate may be appealed as provided in § 49-1-1107.

(3) (A) The certificate of any program shall not be voided nor shall any pending appeal be voided pursuant to this subsection (e) solely for the reason that the program is subject to judicial orders directing the transfer of control or management of a child care program or its certificate to any receiver, trustee, administrator or executor of an estate, or any similarly situated person or entity.

(B) If the current certificate holder dies, and provided that no certificate violations require the suspension, denial or revocation of the agency's certificate, the department may grant family members of the certificate holder, or administrators or executors of the certificate holder, a temporary certificate to continue operation for a period of ninety (90) days. At the end of such period, the department shall determine whether an annual or extended certificate should be granted to a new certificate holder as otherwise provided in this section.

(C) Nothing in this subsection (e) shall be construed to prevent the department from taking any regulatory or judicial action as may be required pursuant to the certificate laws and regulations that may be necessary to protect the children in the care of such program.

(f) (1) Following the expiration of a least one (1) annual certificate, the department may issue an extended certificate to a certificate holder who seeks renewal of an existing certificate, if the department determines that the certificate holder has demonstrated that its methods of child care and its adherence to laws and regulations governing certificates for child care programs are clearly appropriate to justify an extended certificate period. An extended certificate of approval may not be granted as the first certificate immediately following any temporary certificate of approval.

(2) The department may by rule establish any criteria for the issuance of an extended certificate; provided, that no extended certificate shall exceed three (3) years' duration.

(3) At the time renewal of the certificate is sought, or at any other time during the certificate period, the department may reduce the period of the extended certificate to a shorter period if it determines that the certificate holder has failed to demonstrate continued adherence to the requirements for the issuance of the extended certificate. The certificate holder may appeal such action as provided in § 49-1-1107.

(4) The issuance of an extended certificate shall not be construed in any manner to prevent the department from suspending or revoking the certificate, or placing a child care program on probation, if it determines that such action is appropriate.



§ 49-1-1104 - Injunctions against unapproved operations.

(a) The department may, in accordance with the laws of this state governing injunctions, maintain an action in the name of the state to enjoin any person, partnership, association, corporation or other entity from establishing, conducting, managing or operating any place or facility providing services to children without having a certificate as required by law, or from continuing to operate any such place or facility following suspension of a certificate or following the effective date of the denial or revocation of a certificate.

(b) In charging any defendant in a complaint for injunction, it shall be sufficient to charge that the defendant did, upon a certain day and in a certain county, establish, conduct, manage or operate a place, home or facility of any kind that is a child care program as defined in this part or to charge that the defendant is about to do so without having in effect a certificate as required by law, or that the defendant continues to operate any such place or facility following suspension of a certificate, or following the effective date of the denial or revocation of a certificate, without averring any further or more particular facts concerning the case. Refusal to obey the inspection order may be punished as contempt.



§ 49-1-1105 - Criminal violations.

(a) Any person or entity operating a child care program without being certified by the department or who continues to operate such program while a suspension of the certificate is in effect, or who operates a child care program following the effective date of a denial or revocation of a certificate, commits a Class A misdemeanor.

(b) Each day of operation without an effective certificate constitutes a separate offense.

(c) (1) It is unlawful for any person who is an operator, certificate holder or employee of a child care program to make any statement, whether written or verbal, to a parent or guardian of a child in the care of such program, to any state or local official having jurisdiction over such program, or to any law enforcement officer, knowing the statement is false, including, but not limited to, statements regarding:

(A) The number of children in the child care program;

(B) The area of the child care program used for child care; or

(C) The credentials, licensure or qualification of any care giver, employee, substitute or volunteer of the child care program.

(2) In order for subdivision (c)(1) to apply, the falsity of the statement must place at risk the health or safety of a child in the care of the child care program.

(3) A violation of subdivision (c)(1) is a Class A misdemeanor.

(4) This subsection (c) includes statements made in any child care program certificate application that misrepresents or conceals a material fact that would have resulted in the certificate being denied.

(5) In addition to any punishment authorized under this subsection (c), the department may also take any certificate action authorized under this part.



§ 49-1-1106 - Inspection of persons or entities providing child care.

(a) It is the duty of the department, through its duly authorized agents, to inspect at regular intervals, without previous notice, all child care programs or suspected child care programs.

(b) (1) The department is given the right of entrance, privilege of inspection, access to accounts, records and information regarding the whereabouts of children under care for the purpose of determining the kind and quality of the care provided to the children and to obtain a proper basis for its decisions and recommendations.

(2) If refused entrance for inspection of a certified or suspected child care program, the chancery or circuit court of the county where the approved or suspected child care program may be located may issue an immediate ex parte order permitting the department's inspection upon a showing of probable cause, and the court may direct any law enforcement officer to aid the department in executing the order and inspection. Refusal to obey the inspection order may be punished as contempt.

(3) Except where court orders prohibit or otherwise limit access, parents or other caretakers of children in the care of a child care program certified pursuant to this part shall be permitted to visit and inspect the facilities and observe the methods for the care of their children at any time during which the children are in the care of the program and, except those records of other children and their parents or caretakers, shall further be permitted to inspect any records of the program that are not privileged, or are not otherwise confidential, as provided by law or regulation, and the parents' or caretakers' access for these purposes shall not be purposely denied by the program.

(c) Any violation of the rights given in this section is a Class A misdemeanor.



§ 49-1-1107 - Investigation of complaints regarding violations -- Probation -- Appeal procedures -- Orders of assessment -- Civil penalties, suspension, denial, and revocation of certificates.

(a) If any complaint is made to the department concerning any alleged violation of the laws or regulations governing a child care program, the department shall investigate the complaint and shall take such action as it deems necessary to protect the children in the care of the program.

(b) (1) If, during the certificate period, the department determines that a child care program is not in compliance with the laws or regulations governing its operation, and if after reasonable written notice to the program of the violation, the department determines that the violation remains uncorrected, the department may place the certified program on probation for a definite period of not less than thirty (30) days nor more than sixty (60) days as determined by the department, and the department shall require the posting by the program of the notice of probation. The department shall provide the program a written basis describing the violation of the certificate rules that support the basis for the probationary status.

(2) (A) If placed on probation, the program shall immediately post a copy of the probation notice, together with a list provided by the department of the violations that were the basis for the probation, in a conspicuous place as directed by the department and with the program's certificate, and the program shall immediately notify in writing the custodians of each of the children in its care of the program's status, the basis for the probation and of the program's right to an informal review of the probationary status.

(B) If the program requests an informal review within two (2) business days of the imposition of probation, either verbally or in writing, to the department's program staff that imposed the probation, the department shall informally review the probationary status by a child care program staff person or other designee who was not involved in the decision to impose the probation. The program may submit any written or oral statements as argument to the child care program staff person or designee within five (5) business days of the imposition of the probation. Written and oral statements may be received by any available electronic means. The child care program staff person or designee shall render a decision in writing upholding, modifying or lifting the probationary status within seven (7) business days of the imposition of the probation.

(3) If the child care program staff person or designee did not lift the probation under subdivision (b)(2)(B), the program may also appeal such action in writing to the commissioner within five (5) business days of the receipt of the notice of the child care program staff's or designee's decision regarding the program's probationary status as determined in subdivision (b)(2)(B). If timely appealed, the department shall conduct an administrative hearing pursuant to the contested case provisions of the Uniform Administrative Procedures Act, compiled at title 4, chapter 5, part 3, concerning the department's action within fifteen (15) business days of receipt of the appeal, and shall render a decision in writing within seven (7) business days following conclusion of the hearing. The hearing officer may uphold, modify or lift the probation.

(4) This subsection (b) shall be discretionary with the department, and shall not be a prerequisite to any certificate action, to impose a civil penalty or to suspend, deny or revoke a certificate of a child care program.

(c) (1) If the department determines that there exists any violation with respect to any person or entity required to be approved pursuant to this part, the department may assess a civil penalty against such person or entity for each separate violation of a statute, rule or order pertaining to such person or entity in an amount ranging from fifty dollars ($50.00) for minor violations up to a maximum of one thousand dollars ($1,000) for major violations or violations resulting in death or injury to a child as defined in the rules of the department. Each day of continued violation constitutes a separate violation.

(2) The department shall by rule establish a graduated schedule of civil penalties designating the minimum and maximum civil penalties that may be assessed pursuant to this subsection (c). In developing the graduated civil penalty procedure, the following factors may be considered:

(A) Whether the amount imposed will be a substantial economic deterrent to the violator;

(B) The circumstances leading to the violation and the program's history of violations;

(C) The extent of deviation from the statutes, rules or orders governing the operation of the child care program, the severity of the violation, including specifically the level of risk of harm to the children in care of the person or entity caused by the violation, and the penalty may be further classified based upon whether the violation resulted in the issuance of an order of summary suspension, denial or revocation of the certificate of the program and whether death or injury of a child occurred as a result of violation;

(D) The economic benefits gained by the violator as a result of noncompliance;

(E) The program's efforts to comply with the licensing requirements; and

(F) The interest of the public.

(3) The department shall assess the civil penalty in an order that states the reasons for the assessment of the civil penalty, the factors used to determine its assessment and the amount of the penalty.

(4) The order may be served on the certificate holder personally by an authorized agent of the department who shall complete an affidavit of service, or the order may be served by certified mail, return receipt requested.

(5) The certificate holder may appeal the penalty to the child care advisory council by filing a request for an appeal in writing with the commissioner within ten (10) days of the service of the order.

(6) (A) Civil penalties assessed pursuant to this subsection (c) shall become final ten (10) days after the date an order of assessment is served if not timely appealed, or, if timely appealed, within seven (7) days following entry of the child care advisory council's order unless the order is stayed.

(B) If the violator fails to pay an assessment when it becomes final, the department may apply to the chancery court for a judgment and seek execution of the judgment.

(C) Jurisdiction for recovery of such penalties shall be in the Chancery Court of Davidson County.

(7) All sums recovered pursuant to this subsection (c) shall be paid into the state treasury, but shall be earmarked to be used by the department exclusively to improve child care quality in this state by funding activities that include, but are not limited to, child care provider training activities, but excluding any costs associated with conducting criminal background checks.

(8) The provisions of this subsection (c) relative to civil penalties shall be discretionary with the department, and shall not be a prerequisite to any certificate action to suspend, deny or revoke a certificate of a child care program. Civil penalties may also be imposed in conjunction with the probation, suspension, denial or revocation of a certificate.

(d) (1) If the department determines that any applicant for a conditional certificate or for the renewal of an existing certificate has failed to attain, or an existing certificate holder has failed to maintain, compliance with certificate laws or regulations after reasonable notice of such failure and a reasonable opportunity to demonstrate compliance with certificate laws or regulations, the department may deny the application for the new or renewed certificate or may revoke the existing certificate; provided, that the department at any time may deny a conditional certificate if the applicant fails to meet the initial requirements for its issuance; and provided, further, if the department determines that repeated or serious violations of certificate laws or regulations warrant the denial or revocation of the certificate, then, notwithstanding any provisions of § 4-5-320 or this subsection (d) to the contrary, the department may seek denial or revocation of the certificate regardless of the program's demonstration of compliance either before or after the notice of denial of the application or after notice of the revocation.

(2) Notwithstanding § 4-5-320, the notice of denial or revocation may be served personally by an authorized representative of the department who shall verify service of the notice by affidavit, or the notice may be served by certified mail, return receipt requested.

(3) If application for the temporary, annual or extended certificate is denied or if an existing certificate is revoked, the applicant may appeal the denial or revocation by requesting in writing to the department a hearing before the child care advisory council within ten (10) days of the personal delivery or mailing date of the notice of denial or revocation. Failure to timely appeal shall result in the expiration of any existing certificate immediately upon the expiration of the time for appeal.

(4) The hearing upon the denial or revocation shall be heard by the child care advisory council within thirty (30) days of the date of service of the notice of denial or revocation; provided, that, for good cause as stated in an order entered on the record, the council or the administrative law judge may continue the hearing. In order to protect the children in the care of the program from any risk to their health, safety and welfare, the council or administrative law judge shall reset the hearing at the earliest date that circumstances permit.

(5) (A) If timely appeal is made, pending the hearing upon the denial or revocation, the child care program may continue to operate pending the decision of the council unless the certificate is summarily suspended as provided in subsection (e).

(B) The council, as part of its decision regarding the status of the applicant's application for a certificate or the certificate holder's certificate, may direct that the child care program be allowed to operate on a probationary or conditional status, or may grant or continue the certificate with any restrictions or conditions on the program's authority to provide care.

(e) (1) Subject to this subsection (e), if the department determines at any time that the health, safety or welfare of the children in care of the child care program imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of the certificate may be ordered by the department pending any further proceedings for revocation, denial or other action. If the department determines that revocation or denial of the certificate is warranted following suspension, those proceedings shall be promptly instituted and determined as authorized by this part.

(2) The department shall set forth with specificity in its order the legal and factual basis for its decision stating in the order the specific laws or regulations that were violated by the program, and shall state with specificity in the order the reasons that the issuance of the order of summary suspension is necessary to adequately protect the health, safety or welfare of children in the care of the child care program. Summary suspension may be ordered in circumstances that have resulted in death, injury or harm to a child or that have posed or threatened to pose a serious and immediate threat of harm or injury to a child based upon the intentional or negligent failure to comply with licensing laws or regulations.

(3) In issuing an order of summary suspension of a certificate the department shall use, at a minimum, the following procedures:

(A) The department shall proceed with the summary suspension of the program's certificate and shall notify the certificate holder of the opportunity for an informal hearing within three (3) business days of the issuance of the order of summary suspension before the department;

(B) The notice provided to the certificate holder may be provided by any reasonable means and, consistent with subdivision (e)(2), shall inform the certificate holder of the reasons for the action or intended action by the department and of the opportunity for an informal hearing as permitted by subdivision (e)(3)(C);

(C) The informal hearing described by this subdivision (e)(3) shall not be required to be held under the contested case provisions of the Uniform Administrative Procedures Act, compiled at title 4, chapter 5, part 3. The hearing is intended to provide an informal, reasonable opportunity for the certificate holder to present to the hearing official the certificate holder's version of the circumstances leading to the suspension order. The sole issues to be considered are whether the public health, safety or welfare imperatively required emergency action by the department and what, if any, corrective measures have been taken by the child care agency following the violation of licensing laws or regulations and prior to the issuance of the order of summary suspension that eliminate the danger to the health, safety or welfare of the children in the care of the agency. The hearing official may lift, modify or continue the order of summary suspension; and

(D) Subsequent to the hearing on the summary suspension, the department may proceed with revocation or denial of the certificate or other action as authorized by this part, regardless of the decision concerning summary suspension of the certificate.

(4) The department shall by rule establish any further necessary criteria that it determines are required for the determination of circumstances that warrant imposition of the summary suspension order and any other necessary procedures for implementation of the summary suspension process.

(5) If the conditions existing in the child care program present an immediate threat to the health, safety or welfare of the children in care, the department may also seek a temporary restraining order from the chancery or circuit court of the county in which the child care program is located seeking immediate closure of the program to prevent further harm or threat of harm to the children in care, or immediate restraint against any violations of the certificate laws or regulations that are harming or that threaten harm to the children in care. The department may seek any further injunctive relief as permitted by law in order to protect children from the violations, or threatened violations of the certificate laws or regulations. The use of injunctive relief as provided by this subdivision (e)(5) may be used as an alternative, or supplementary measure, to the issuance of an order of summary suspension or any other administrative proceeding.

(f) (1) In determining whether to deny, revoke or summarily suspend a certificate, the department may choose to deny, revoke or suspend only certain authority of the certificate holder to operate and may permit the certificate holder to continue operation, but may restrict or modify the certificate holder's authority to provide certain services or perform certain functions, including, but not limited to transportation or food service, enrollment of children at the program, the program's hours of operation, the program's use of certain parts of the program's physical facilities or any other function of the child care program that the department determines should be restricted or modified to protect the health, safety or welfare of the children. The child care advisory council, in considering the actions to be taken regarding the certificate, may likewise restrict a certificate or place whatever conditions on the certificate and the certificate holder it deems appropriate for the protection of children in the care of the program.

(2) The actions by the department or the council authorized by subdivision (f)(1) may be appealed as otherwise provided in this part for any denial, revocation or suspension.

(g) (1) When an application for a certificate has been denied, or a certificate has been revoked, on one (1) occasion, the child care program may not reapply for a certificate for a period of one (1) year from the effective date of the denial or revocation order if not appealed, or, if appealed, from the effective date of the council's or reviewing court's order.

(2) If application for a certificate has been denied, or a certificate has been revoked, on two (2) occasions, the child care program may not reapply for a certificate for a period of two (2) years from the effective date of the denial or revocation if not appealed or, if appealed, from the effective date of the council's or reviewing court's order.

(3) If an application for a certificate has been denied, or a certificate has been revoked on three (3) occasions, the child care program shall not receive another certificate for the care of children.

(4) No person who served as full or part owner or as director or as a member of the management of a child care program shall receive a certificate to operate a child care program if that person participated in such capacity in a child care program that has been denied a certificate, or that had a certificate revoked, on three (3) occasions.

(5) (A) The time restrictions of subdivisions (g)(1) and (2) may be waived by the child care advisory council in the hearing in which the denial or revocation is sustained, or, if requested by the former certificate holder in writing to the commissioner, in a separate subsequent hearing before the child care advisory council or, in the discretion of the commissioner, upon review by the commissioner.

(B) The program must show to the council's or the commissioner's satisfaction that the program has corrected the deficiencies that led to the denial or revocation, and that the child care program can demonstrate that it has the present and future ability, and is willing, to maintain compliance with certificate laws or regulations. The decision of the council or the commissioner shall be reduced to an order, which shall be a final order pursuant to the Uniform Administrative Procedures Act, compiled at title 4, chapter 5, part 3, and may be appealed pursuant to § 4-5-322.

(C) No waiver may be granted for any permanent restriction that has been imposed pursuant to subdivision (g)(3).

(h) (1) In conducting hearings before the child care advisory council on the appeal of the denial or revocation of a certificate or for review of summary suspension orders, it is the legislative intent that such hearings be promptly determined consistent with the safety of the children in the care of the child care program appealing the department's certificate action and with the due process rights of the certificate applicants or certificate holders.

(2) If, however, the administrative procedures division of the office of the secretary of state certifies by letter to the recording secretary of the child care advisory council that the division's contested case docket prevents the scheduling of a hearing on the appeal of a denial or revocation of a certificate before the child care advisory council within the initial time frames set forth in this part, then the department shall have the authority to appoint a hearing officer to conduct the proceedings before the council. The substitute hearing officer shall have all authority as an administrative law judge of the department of state. The hearing may be continued by order of the council for the purpose of obtaining a substitute hearing officer.

(3) Hearings on summary suspension orders shall be heard by a hearing officer of the department. Such hearing officer shall have authority, as otherwise permitted in this section, to enter orders binding on the department resulting from show cause hearings involving summary suspension orders.

(i) Rules shall be promulgated pursuant to the Uniform Administrative Procedures Act, compiled at title 4, chapter 5.



§ 49-1-1108 - Annual report.

(a) Each child care program shall submit to the commissioner an annual report.

(b) The report shall consist of:

(1) Identification information;

(2) Current enrollment figures;

(3) Self-reporting on mandatory regulations;

(4) Current certification status; and

(5) Additional information as determined by the department.

(c) Any entity not completing the annual report by October 1, shall receive notice of such failure and, if the report is not filed within thirty (30) days of the date of mailing of the notice, the certificate of approval shall be suspended immediately, pending receipt of the report.



§ 49-1-1109 - Collaboration with department of human services for training -- Funding and technical assistance.

(a) The departments of education and human services shall collaborate regarding the following areas relative to child care:

(1) Access to appropriate training opportunities that are provided through the Tennessee early childhood training alliance;

(2) Representation in committees and work groups that are responsible for planning funding allocations for child care development block grant funds;

(3) Recognition of department of education programs on the department of human services' resource and referral system;

(4) Eligibility of department of education-monitored programs for child care certificate funds;

(5) Dual access to child care provider data in order to maintain the current status of child care service broker information;

(6) The planning and coordination of annual meetings between staff of the child care services division of the department of human services and the department of education for the purpose of advancing the quality of child care in this state;

(7) Access to training and technical assistance from the child care resource center; and

(8) Training that might be developed through any of the child care programs monitored by the department of education.

(b) The department of education shall require departmental employees who conduct on-site inspections of child care programs to periodically participate in the training activities conducted by the department of human services for inspectors of that department's child care programs.









Chapter 2 - Local Administration

Part 1 - General Provisions

§ 49-2-101 - County legislative bodies -- Powers and duties.

The duties of the county legislative body shall be to:

(1) (A) Consider, in those counties not having adopted the Local Option Budgeting Law of 1993, compiled in title 5, ch. 12, part 2, and not included in chapter 550, §§ 7-21 of the Public Acts of 1989, on the recommendation of the county board of education, school budgets for the county elementary and county high schools, and provide necessary funds to enable the county board to meet all obligations under the adopted budgets;

(B) Adopt a budget for the operation of county schools in accordance with chapter 550, §§ 7-21 of the Public Acts of 1989, in those counties included in chapter 550, §§ 7-21 of the Public Acts of 1989, or in any county that, by private act, adopts similar provisions to those contained in chapter 550, §§ 7-21 of the Public Acts of 1989; and

(C) Adopt a budget for the operation of county schools in accordance with the Local Option Budgeting Law of 1993, compiled in title 5, chapter 12, part 2, if applicable. Notwithstanding any other law to the contrary, any budget approved under the Local Option Budgeting Law of 1993, shall also be approved by the local board of education prior to becoming effective;

(2) Require the county board of education, through the county director of schools, to make a quarterly report of the receipts and expenditures of the public school funds, the needs of the county elementary and the county high schools, the progress made in their development and other information as to the administration of the public schools that it may require;

(3) Require its finance committee to examine the accounts of the county board of education quarterly, or at any other time it may appear that the county board is misusing any of the public school funds, or exceeding the budget adopted by the county legislative body; or it may appoint a competent auditor to make the examination, the cost of the examination to be paid out of county funds;

(4) Submit to the voters of the county, at any regular session, or at any special session called for that purpose, the proposition to issue bonds for the purpose of purchasing grounds, erecting and furnishing school buildings, and, upon the affirmative vote of the majority cast in the election, issue the bonds in accord with the proposition;

(5) Levy such tax as may be necessary to pay interest on bonds and provide a sinking fund to retire the bonds at maturity;

(6) Levy such taxes for county elementary and county high schools as may be necessary to meet the budgets submitted by the county board of education and adopted by the county legislative body;

(7) Levy sufficient taxes or provide funds by bond issues by the voters for the purchase of school grounds, the erection and repair of school buildings and for equipping the same; provided, that the same shall have been provided for by the county legislative body, or that the county legislative body shall have approved the authorization of the same by the county board of education; and

(8) Provide sufficient funds to erect a suitable building and maintain at least one (1) first-class four-year high school according to this title.



§ 49-2-102 - County mayors -- Powers and duties.

It is the duty of the county mayor to:

(1) Approve the bond of the county director of schools; and

(2) Make quarterly settlements with the county trustee and the county board of education of the elementary and the high school funds.



§ 49-2-103 - County trustees -- Powers and duties.

(a) It is the duty of the county trustee or individual having similar responsibilities and duties in counties where such responsibilities and duties are vested in another office by law to:

(1) Keep all public school funds separate and apart from all other funds coming into the trustee's or individual's hands. It is unlawful to pay out any elementary school funds for high school purposes or high school funds for elementary school purposes, or either fund for any other purpose than that for which it was levied or collected;

(2) Make a settlement with the county mayor of all elementary school funds and high school funds from all sources, quarterly, within ten (10) days after the close of the quarters ending with March, June, September and December, which settlement shall include all receipts and expenditures within the quarter. This settlement shall be included in the next quarterly report of the county director of schools to the county legislative body and to the commissioner of education;

(3) Make annual reports, on or before July 10 each year, to the commissioner of all receipts and expenditures of all elementary and all high school funds within the year ending June 30 preceding, on forms supplied by the commissioner;

(4) Require the county director of schools to attach a voucher to every school warrant amounting to five hundred dollars ($500) or more drawn by the county board of education for any purpose other than the salaries of the supervisors and teachers, showing that the board has complied with the law requiring contracts to be let on competitive bids. Nothing in this subdivision (a)(4) shall be construed to remove the requirement of competitive bidding prior to the letting of such contracts; and

(5) Make quarterly distribution of all state and county elementary school funds between the county and incorporated city or cities of the county on the basis of average daily attendance immediately after each quarterly settlement with the county mayor; provided, that the state school fund designated as the equalizing fund shall not be distributed on such basis, but shall be placed to the credit of the county elementary school fund to be disbursed by the county board of education as provided in this title.

(b) A violation of subsection (a) is a Class C misdemeanor.



§ 49-2-104 - Inspection of local records.

Supervisors, under the direction of the commissioner of education, shall have the authority to inspect the records of local boards of education, the school accounts of county trustees and the administration of public schools, to make recommendations covering all the foregoing, and to perform other duties that may be assigned them.



§ 49-2-105 - Individual right to select physician preserved.

Nothing in this title shall be construed to empower the department of health or its representatives to interfere in any manner with the individual's right to select the physician or mode of treatment of the individual's choice; provided, that there is compliance with the sanitary laws, rules and regulations.



§ 49-2-106 - Creation or expansion of city or special school districts.

(a) No city school system or special district school system shall be created or reactivated for the purpose of operating a system of schools, unless the school system is large enough to offer adequate educational opportunities for the pupils of grades one through twelve (1-12) in keeping with standards established by the state board of education.

(b) In establishing the standards, the state board is authorized and directed to take into consideration such factors as:

(1) The scholastic population of the city or special school district according to the most recent census;

(2) The financial ability per pupil of scholastic population; and

(3) The expressed willingness of the people of the city or special school district, as indicated by a majority of its legal voters in a referendum, to raise local funds, which, together with school funds received from the state and other sources, shall be sufficient to provide adequate educational opportunities for their children.



§ 49-2-107 - Special school districts -- Taxes.

Any person owning property located in special school districts in this state that were created by a private act shall be required to pay such taxes as are levied by the private act creating or amending the school district.



§ 49-2-108 - Separate-sex schools.

(a) The local school boards are authorized to provide separate schools for persons of the male sex and persons of the female sex. The determination of the necessity for such separate schools is vested in the exclusive discretion of the school board.

(b) Nothing in this section shall be construed to amend existing laws relative to the issuance of school bonds nor otherwise alter the laws pertaining to school construction.



§ 49-2-109 - Contracts with private, city or special district schools.

(a) (1) The county board of education has the power to make contracts with the proper authorities of private schools or with city or special school district boards of education whereby the county public elementary and high schools may be taught in the private or city schools.

(A) Such public elementary and high school branches shall be taught free of charge to all pupils of the county entitled thereto.

(B) The contract may provide that:

(i) The school shall be administered by either the city, special school district or county board of education upon the condition that the board charged with administration of the school shall employ duly licensed teachers, comply with other state laws pertaining to education and not interfere with the powers devolved upon the commissioner of education in connection with the county public elementary and high schools; and

(ii) In the event of contracts with private schools, no teacher shall be employed in the private school unless the teacher has a teacher's license of such grade as may be prescribed for the teacher's employment and unless the employment of the teacher is approved by the county board of education.

(2) The authority of the commissioner, county director of schools and all public school officers shall be as full and ample in such private schools as in other county public elementary and high schools.

(b) This section shall not be construed as authorizing a contract by a county board of education with a church-sponsored, church related or a parochial school.



§ 49-2-110 - Student activity funds.

(a) The several schools may, if authorized by the particular board of education having jurisdiction over the school or schools, receive funds for student activities as provided in this section and for events held at or in connection with the school, including contracts with other schools for interschool events; and funds derived from such sources shall be the property of the respective schools; however, the board of education granting the authorization shall provide for its school system reasonable regulations, standards, procedures and an accounting manual covering the various phases of student body activity funds and other internal school funds accounting, including, but not limited to:

(1) The bonding of those who are responsible for handling the funds;

(2) The proper handling of cash receipts, the making of deposits, the management of funds, the expenditures of funds and the accounting for funds;

(3) The auditing of funds;

(4) The making of financial reports;

(5) The carrying of necessary insurance;

(6) The use of proper business and accounting forms;

(7) The collection of state and federal taxes;

(8) The purchase of supplies and equipment;

(9) The powers and responsibilities of the principal of the school in connection with the handling of student body activity funds and other internal school funds;

(10) The preparation of a student body activity fund budget and the budgetary control of expenditures; and

(11) Ways and means of evaluating and improving all phases of student body financial activities and the handling of other internal school funds in accordance with accounting practices and procedures as are generally recognized in public school systems.

(b) The manual referenced in subsection (a) shall be published in accordance with the rules, regulations, policies and procedures of the state publications committee.

(c) The school shall not require any student to pay a fee to the school for any purpose, except as authorized by the board of education, and no fees or tuitions shall be required of any student as a condition to attending the public school or using its equipment while receiving educational training.

(d) The principal of each school shall have the duty of instituting and following the reasonable regulations, standards, procedures and the accounting manual adopted by the board of education having jurisdiction over the school.

(1) The principal shall be liable to account for the safekeeping and handling of all funds of every character raised by student activities, school services and school events, regardless of the sources of the funds or the purpose for which they were raised.

(2) The principal shall not be liable to account for the safekeeping and handling of funds raised by organizations excluded from the record keeping requirements of this section unless the funds are in the principal's sole custody.

(e) The department of education shall prepare a uniform accounting policy manual for local school systems, subject to the approval of the comptroller of the treasury and the commissioner of finance and administration, and each local school system is required to adopt the manual when issued and maintain all activity fund books and records in accordance with the requirements of the manual.

(f) Organizations composed of parents and teachers or parents and students working in coordination, including, but not limited to, parent-teacher associations, parent-teacher organizations, band booster clubs and athletic support organizations, shall not be required to utilize or conform to any record keeping or accounting requirements provided for in the policy manuals or otherwise, and are excluded from the accounting, record keeping and other requirements of this section.

(g) (1) If funds raised by organizations composed of parents and teachers or parents and students are used in a manner that benefits less than the student body as a whole, then no provision of § 49-2-203 or the uniform accounting policy manual for local school systems shall be construed to prohibit such use of funds; provided, that such use:

(A) Benefits the overall school program; and

(B) Is subject to the policies of the local board of education.

(2) This subsection (g) shall not be construed to prohibit the use of funds in any manner that was authorized prior to April 17, 1995, under § 49-2-203 and the uniform accounting policy manual for local school systems.



§ 49-2-111 - Reapportionment -- Effect on school districts.

(a) In all counties wherein the school commission, school board, board of education or other designated agency governing the school affairs of the county is, by the terms and provisions of any private or local act of the general assembly applicable to such county, elected from more than one (1) voting district by the persons entitled to vote in the district, and where by decree or judgment of any court of the United States or any court of this state the scheme of apportionment of the membership of such school commission, school board, board of education or other agency as provided by such act heretofore has been declared to be in violation of any provision of the United States Constitution or the Constitution of Tennessee, the school commission, school board, board of education or other agency governing the school affairs of such county is abolished, effective September 1 of the year in which a general election is next held in the county following the entry of the decree or judgment.

(b) In all such counties within the purview of subsection (a), there is created and established a board of education, effective September 1 of the year in which a general election is next held in such counties following the entry of a decree of judgment of any such court that the scheme of apportionment of the existing school commission, school board, board of education or the other agency is unconstitutional, to be known as the board of education of ____________________ County, which shall consist of five (5), seven (7) or nine (9) members to be elected by popular vote of the people of the county, as provided in this section, whose initial members shall be those persons elected by popular vote by the people of the county in the general election to be held in August following the entry of such decree or judgment in the manner provided in this section.

(c) Boards of education created and established under this section shall have and possess and shall exercise all of the rights, duties, powers and privileges and shall discharge all of the duties and obligations imposed upon the school boards, school commissions, boards of education or other agencies governing the school affairs of the counties by any such private act applicable to the counties, and are entitled to the same compensation payable to the members of the school boards, school commissions, boards of education or such other agencies of the several counties under the terms of any such private act or acts and that are abolished by the terms of this section.

(d) (1) The county legislative body of any county within the purview of subsection (a) is authorized, empowered and directed to cause an accurate census or other determination of population to be taken and reported of the population of the various civil districts in the county or otherwise adopt and pursue a method of determination of population that will permit with a reasonable degree of accuracy the formation of districts with substantially equal population as provided in this section, which census or other determination of population shall be taken and reported no later than the first Monday in April of the year in which a general election is next held in the county following the entry of such decree or judgment of a court, as provided in subsection (a), as the county legislative body shall provide in a proper resolution adopted for that purpose.

(2) The county legislative body is further authorized, empowered, and directed to appropriate and expend out of the general funds of the county such sums as may be necessary to defray the cost and expense of taking and reporting the census or other determination of population that it causes to be made.

(e) (1) Upon receipt of the report of the census or other determination of population, the county legislative bodies shall, at their regular meeting to be held on the first Monday in April of the year in which a general election is next held in the counties following the entry of the decree or judgment of a court, as provided in subsection (a), or at any adjourned session of the county legislative body, or at any duly called special meeting thereafter, but in any event not later than June 1 of the year, adopt a resolution establishing three (3), five (5), seven (7) or nine (9) school zones or districts, the boundaries of which shall be so geographically arranged in the county that according to the census or other determination of population provided for in subsection (d), each of the three (3), five (5), seven (7) or nine (9) school zones or districts shall have and contain substantially equal numbers of people; provided, that in the establishment of the school zones or districts, no civil district of the county shall be divided unless simultaneously such civil district is divided for all county purposes in the manner provided by law.

(2) Whenever a private act applicable to any such county, within the purview of subsection (a), establishes in and for the county the school zones or districts required in this section, which school zones and districts meet the requirement of containing substantially equal population as required in subdivision (e)(1), the county legislative body of the county may, in lieu of establishing the school zones or districts, by census or other method as provided in subsection (d), adopt such districts or zones as established in the private act, but in doing so, it shall be required to make a determination that the districts or zones contain substantially equal population and otherwise meet the requirements of this section.

(f) When the county legislative bodies of the several counties within the purview of subsection (a) have complied with this section and established the school zones or districts as provided in subsection (e), there shall be elected from each of the school zones or districts, either by a popular vote of the qualified voters of the county at large or by a popular vote of the qualified voters of each of the school zones or districts, as the county legislative body shall specify in the resolution or private act establishing the districts, one (1) member of the board of education created and established by the terms of this section; provided, that the member elected from any school district or zone must have been a resident for more than one (1) year next preceding the member's election of one (1) or another of the civil districts comprising the school district or zone.

(g) The persons who are elected at the August general election next held after the entry of the decree or judgment of any court, as provided in subsection (a), by a popular vote of the qualified voters of the county, shall be elected in accordance with the terms and provisions of § 49-2-201.

(h) No person shall be eligible to be elected as a member of the board of education unless the person has and possesses all of the qualifications required by the general law and by the terms and provisions of any private or local act applicable to the county, with the exception of any qualification based upon residency in any geographical district or zone established in the private or local act.

(i) In the event the county legislative body of any county within the purview of subsection (a) fails to comply with this section and causes the census or other determination of population to be taken and reported and thereafter creates the various school zones or districts not later than June 1 of the year in which a general election is next held after the entry of a decree or judgment of any court, as provided in subsection (e), the three (3), five (5), seven (7) or nine (9) members of the board of education created and established in the counties to which this section is applicable shall be elected by the qualified voters of the counties at large without regard to geographical districts, and any person who possesses the qualifications provided by law for membership upon the board of education shall be eligible for election to the board of education without regard to the geographical location of the person's residence in the county. The general election commissions of the several counties within the purview of subsection (a) and wherein the county legislative body of those counties has failed to comply with this section shall hold and conduct an election at the time fixed for the general election of county offices in August next following the entry of a decree or judgment of any court, as provided in subsection (a), for the three (3), five (5), seven (7) or nine (9) members of the board of education at large, and the three (3), five (5), seven (7) or nine (9) persons receiving the highest number of votes at the election shall be declared and certified by the election commission of the county to be the duly elected members of the board of education.

(j) (1) At any time after the general election to be held in August next following the entry of a decree or judgment of any court, as provided in subsection (a), the county legislative bodies of the several counties within the purview of subsection (a) may, if they have not previously done so, in compliance with this section, as provided in subsection (d), cause a census or other determination of population of the several civil districts of the county to be taken, and, at any regular meeting of the county legislative body following the reporting of the census or other determination of population to it, shall have the power to adopt an appropriate resolution establishing three (3), five (5), seven (7) or nine (9) school zones or districts as provided in subsection (e); provided, that the resolution shall not impair or shorten the terms of office of any of the members of the board of education who are elected under the authority of this section, and shall provide that members of the board of education to be elected thereunder shall first be elected no sooner than the expiration of the terms of members previously elected under the authority of this section.

(2) At any time that the county legislative body has established the school zones or districts as provided in this section, a certified copy of the resolution establishing the school zones or districts shall be officially filed with the election commission of the county, which shall thereafter hold and conduct elections for the newly created board of education of the county in accordance with this section and the school zones or districts as established by the county legislative body of the county. In any case where the county legislative body of any county, in accordance with the authority contained in this subsection (j), has not established the school zones or districts of a county not later than June 1 of any year in which a general election is required to be held for the election of some or all of the members of the then existing school commission, school board, board of education or other designated agency governing the school affairs of the county, the resolution establishing the school zones or districts shall not take effect until after the general election held during that year and the members of the then existing school commission, school board, board of education or other designated agency, including those who are elected at the general election to be held during the year, shall continue to hold their offices and govern the school affairs of the county until the next general election held thereafter, at which time elections shall be had for the three (3), five (5), seven (7) or nine (9) members of the board of education created by this section and from the three (3), five (5), seven (7) or nine (9) school zones or districts established by the county legislative body as provided in this section.



§ 49-2-112 - School audits.

(a) (1) The local board of education shall cause an annual audit to be made of the accounts and records of all schools under its jurisdiction that receive and disburse funds.

(2) The audit shall include, but not be limited to, the activity funds described in § 49-2-110.

(b) (1) The comptroller of the treasury, through the department of audit, shall be responsible for ensuring that the audits are prepared in accordance with generally accepted governmental auditing standards and for determining if the audits meet minimum audit standards and regulations, which shall be prescribed by the comptroller of the treasury.

(2) No audit may be accepted as meeting the requirements of this section until the audit has been approved by the comptroller of the treasury.

(c) (1) The audits may be prepared by certified public accountants, public accountants or by the department of audit.

(2) In the event the board of education fails or refuses to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant or public accountant or direct the department of audit to prepare the audit. The cost of the audit to be paid by the board of education.

(d) (1) The audits shall be completed as soon as practicable after June 30 of each year.

(2) One (1) copy of each audit shall be furnished to the director of schools, each member of the board of education and the comptroller of the treasury. Copies of each audit shall also be made available to the press.

(e) All audits performed by the internal audit staffs of any such schools shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 49-2-113 - Mechanical signing of warrants.

A board of education, with the permission of its chair, is empowered to authorize, with the consent of the commissioner of education and the comptroller of the treasury, the use of mechanical signing equipment approved by the commissioner and comptroller of the treasury, to affix the signature of the chair of the board of education and of the director of schools to the original of a public school warrant; provided, that a clear duplicate of the warrant is kept on file in the office of the director of schools, together with the proper supporting papers to justify the issuance of the warrant.



§ 49-2-114 - Waiver of school fees.

(a) LEAs shall establish, pursuant to rules promulgated by the state board of education, a process by which to waive all school fees for students who receive free or reduced price school lunches.

(b) "School fees" means:

(1) Fees for activities that occur during regular school hours;

(2) Fees for activities and supplies required to participate in all courses offered for credit or grade;

(3) Fees or tuition applicable to courses taken during the summer by a student, except that nonresident students regularly enrolled in another school system may be required to pay fees or tuition for such summer courses; and

(4) Fees required for graduation ceremonies.



§ 49-2-115 - Family resource centers.

(a) Family resource centers may be established by any LEA in order to coordinate state and community services to help meet the needs of families with children. An LEA may directly operate its own family resource centers or may contract with a locally based nonprofit agency, including a community action agency, to operate one (1) or more such centers on behalf of the LEA. Each center shall be located in or near a school. The local school board shall appoint community service providers and parents to serve on an advisory council for each family resource center. Parents shall comprise a majority of each advisory council.

(b) Upon approval by the department of education, classroom support and pupil contact funds may be expended by an LEA to plan and implement a family resource center. The application for such approval shall identify a full-time director and other professional staff from the school or community, or both, which may include psychologists, school counselors, social workers, nurses, instructional assistants and teachers. In establishing family resource centers, the department shall consult with the departments of health, mental health and substance abuse services, intellectual and developmental disabilities and children's services.

(c) The commissioner of education is authorized to award grants of up to fifty thousand dollars ($50,000) to LEAs for the purpose of planning, implementing and operating family resource centers. All LEAs, upon receiving such grants for a period of three (3) school years, shall be evaluated by the commissioner to determine progress in attaining objectives set forth within this section. Those LEAs awarded satisfactory evaluations shall be eligible to continue receiving such grants for a period of three (3) additional school years. Beginning with the 1995-1996 school year, the number of family resource centers receiving such planning, implementation and operation grants shall be increased at least fifty percent (50%) above the number of centers receiving grants during the 1994-1995 school year.

(d) LEAs with state approved family resource centers may be given priority in receiving additional state funding for:

(1) Formal parent involvement programs in elementary schools;

(2) Early childhood programs for children at-risk;

(3) Programs for parents with preschool at-risk children;

(4) Learning centers in urban housing projects;

(5) Programs in high schools for pregnant teenagers; and

(6) "Jobs for Tennessee Graduates" in high schools.

(e) (1) Family resource centers shall provide interagency services/resources information on issues such as parent training, crisis intervention, respite care and counseling needs for families of children with behavioral/emotional disorders.

(2) Family resource centers shall serve the function of being the center of information sharing and resource facilitation for such families.

(3) Family resource centers shall also serve the function of helping families answer questions regarding funding for the options of service their child or family requires.

(f) The purpose of each family resource center shall be to maximize the potential learning capacity of the child by ensuring that school environments and neighborhoods are safe and socially enriching, that families are strong and able to protect children and meet their basic needs and that children are physically healthy, emotionally stable, socially well-adjusted and able to connect with enriching opportunities and experiences in their schools and communities. In order to enable children to attain the most benefit possible from the time they spend in educational settings, the family resource centers shall focus on providing information to families about resources, support and benefits available in the community and on developing a coordinated system of care for children in the community in order to effectuate this purpose.

(g) The department of education and the department of children's services shall jointly develop guidelines for the operation of family resource centers, focusing on the requirements of this section, including the stated purpose of family resource centers in subsection (f). The guidelines shall be used by all family resource centers established pursuant to this section. The guidelines shall be reviewed and updated jointly by the departments of education and children's services no less frequently than every three (3) years.



§ 49-2-116 - School safety zones.

(a) Any county or municipality is authorized to establish school safety zones.

(b) As used in this section, unless the content otherwise requires:

(1) "School" means any public or private elementary, secondary school or state college of applied technology; and

(2) "School property" means all property used for school purposes, including, but not limited to, school playgrounds.

(c) A school safety zone is the territory located within one thousand feet (1,000') of school property.

(d) The director of schools, with the approval of the board of education, may develop a method of marking school safety zones, including the use of signs. Signs or other markings shall be located in a visible manner on or near each school indicating that such area is a school safety zone, that such zone extends one thousand feet (1,000') from school property and that the delivery or sale of a controlled substance or controlled substance analogue to a minor in the school safety zone will subject the offender to an enhanced punishment. The state board of education shall assist the LEA in complying with the posting provisions of this subsection (d).



§ 49-2-117 - Funding for school building improvements.

(a) Whenever the commissioner of education is authorized by the state board of education to take responsibility for the operation of any local school system or school that has been placed on probation pursuant to § 49-1-602, the state acting under the authority of the state building commission may require the county legislative body to appropriate and expend funds necessary to fund school building improvements, demolition or new construction as approved by the commissioner and the state board of education pursuant to chapter 3, part 1 of this title.

(b) Notwithstanding subsection (a), before the state building commission can take any such action, the commissioner shall give the appropriate legislative body or special school district board written notice that action may be taken at least ninety (90) days prior to any such action by the commission. If, before expiration of that period, the legislative body adopts and submits a plan for building improvements, demolition or new construction and the funding of the improvements, demolition or new construction that is acceptable to the commissioner, then subsection (a) shall not apply. However, if the plan is not acceptable to the commissioner, no further notice need be given.



§ 49-2-118 - Conflict resolution intervention programs -- Yearly effectiveness report.

(a) Each LEA shall implement for grades one through six (1-6) an intervention program that utilizes conflict resolution and decision-making strategies aimed at preventing occurrences of disruptive acts by students within the school and on school property.

(b) Each year the commissioner of education shall require a report from each LEA, to be submitted to the commissioner on or before November 1 of each year, on the conflict resolution intervention programs implemented during the previous school year. The programs must be in accordance with subsection (a). The commissioner will annually report the summary of the findings to the governor and to the education committee of the senate and the education administration and planning committee of the house of representatives on or before February 15. The report at a minimum shall include the number of students who participated in the program, the conflict resolution and decision-making strategies employed, the number of times and the manner in which the program was presented, observations as to whether the program affected or altered occurrences of disruptive acts by students within the schools of each respective LEA and on school property, and any other information that would be useful to the governor and the general assembly in evaluating the overall effectiveness of such a program.



§ 49-2-119 - Diplomas for World War, Korean War or Vietnam War veterans.

(a) (1) Each LEA may issue high school diplomas to veterans who failed to receive diplomas due to an interruption of their education by service in World War I, World War II, the Korean War or the Vietnam War.

(2) An LEA shall not require that the veteran be a current resident of this state at the time of the veteran's request for issuance of a high school diploma.

(b) (1) Each LEA may issue a high school diploma authorized by subsection (a) to an eligible deceased veteran, upon the request of the veteran's surviving spouse, if any, or other immediate family members.

(2) An LEA shall not require that a deceased veteran's spouse or immediate family be current residents of this state at the time of the spouse's or immediate family's request for issuance of the deceased veteran's high school diploma.



§ 49-2-120 - Prohibition against hazing.

(a) As used in this section, unless the context otherwise requires, "hazing" means any intentional or reckless act in this state, on or off LEA property, by one (1) student acting alone or with others, that is directed against any other student, that endangers the mental or physical health or safety of that student or that induces or coerces a student to endanger that student's mental or physical health or safety. "Hazing" does not include customary athletic events or similar contests or competitions and is limited to those actions taken and situations created in connection with initiation into or affiliation with any organization.

(b) The governing body of each LEA shall adopt a written policy prohibiting hazing by any student or organization operating under the sanction of the LEA. The policy shall be distributed or made available to each student at the beginning of each school year. During the first month of each new school year, time shall be set aside to specifically discuss the policy and its ramifications as a criminal offense and the penalties that may be imposed by the LEA.



§ 49-2-121 - Inspection and evaluation program for indoor air quality in schools.

(a) Each LEA is encouraged to conduct an inspection and evaluation program, such as the environmental protection agency's indoor air quality tools for schools program, for its facilities. Such program may include, but shall not be limited to, the following measures:

(1) Ensuring that an adequate amount of outdoor air is being supplied;

(2) Testing for radon;

(3) Separating students and staff from construction and renovation areas;

(4) Reducing use of products, such as adhesives, floor-care products and pesticides that require ventilation during use; and

(5) Maintaining relative humidity to an appropriate level during hot and humid summers.

(b) School districts and schools shall encourage:

(1) The scheduling of maintenance, cleaning, and repair projects and other works that trigger indoor air pollutants, environmental safety and other pollution concerns in schools at times when students and teachers will not be impacted through chemicals, fumes, exhaust fumes from cars and school buses, room fresheners, aerosol sprays and other chemicals and health damaging elements and particulate matter;

(2) The application of products in a manner that conforms to regulations and safety recommendations; and

(3) The protection of children from the exposure of health harming substances and chemicals at school.



§ 49-2-122 - Placement of automated external defibrillator (AED) devices in schools.

(a) LEAs are encouraged, within existing budgetary limits, to place automated external defibrillator (AED) devices in schools.

(b) Any school that receives an AED shall comply with all provisions of title 68, chapter 140, part 4 relative to training, establishment of a written plan that complies with § 68-140-404, notification and other requirements. Any LEA that places AEDs in schools shall comply with § 68-140-404 as to the maintenance and testing of the AEDs to ensure that the devices are in optimal operating condition.

(c) Each placement of an AED shall be supervised and endorsed by a physician with an unrestricted license to practice medicine or osteopathy in this state. When a school receives its first AED, it shall place the AED in a location that may be accessed readily from any area of the school, which may include those areas of the school that are used for physical education or activity. Subsequently, additional AEDs shall be placed in locations that are accessible during emergency situations. AEDs shall not be placed in an office that is not accessible to any person who might need to use the AED or in any location that is locked during times that students, parents or school employees are present at school or school events.

(d) AEDs placed in schools shall be registered with local emergency medical services providers as required by §§ 68-140-403(2) and 68-140-404(6).

(e) LEAs and schools responsible for an AED program pursuant to § 68-140-404(1) shall not be liable for any civil liability for any personal injury that results from an act or omission that does not amount to willful or wanton misconduct or gross negligence if the applicable provisions and program established under § 68-140-404 and the rules adopted by the department pursuant to § 68-140-405 have been met by the LEA and school and have been followed by the individuals using the AED.

(f) A teacher, school employee or other person employed by the LEA responsible for an AED program pursuant to § 68-140-404(1) shall not be liable for any civil liability for any personal injury that results from an act or omission that does not amount to willful or wanton misconduct or gross negligence if the applicable provisions and program established under § 68-140-404 and the rules adopted by the department pursuant to § 68-140-405 have been met by the LEA and school and have been followed by the individuals using the AED.

(g) Misuse or abuse of any AED device on school property by a student is disorderly conduct and the student shall be subject to disciplinary action.



§ 49-2-123 - Work experience and career exploration program.

Any LEA or public charter school desiring to offer a work experience and career exploration program meeting the requirements of the state board for career and technical education shall apply to the commissioner of education for approval of the program.



§ 49-2-124 - Universal mental health or socioemotional screening.

(a) As used in this section:

(1) "Mental health screening" or "socioemotional screening" means, for the purposes of this chapter, the use of one (1) or more brief, structured questionnaires designed to identify the possibility that an individual has a mental health problem;

(2) "Psychotropic medication" means a drug that exercises a direct effect upon the central nervous system and that is capable of influencing and modifying behavior. Psychotropic medication includes, but is not limited to:

(A) Antipsychotics;

(B) Antidepressants;

(C) Agents for control of mania and depression;

(D) Antianxiety agents;

(E) Psychomotor stimulants; and

(F) Hypnotics; and

(3) "Universal mental health or socioemotional screening" means, for the purposes of this chapter, any mental health screening program in which a group of individuals is automatically screened without regard to whether there was a prior indication of a mental health problem.

(b) Universal mental health or socioemotional screening is only permitted under the following circumstances:

(1) A parent, guardian, legal custodian or caregiver under the Power of Attorney for Care of a Minor Child Act, compiled in title 34, chapter 6, part 3, of a child under sixteen (16) years of age has provided written, active, informed and voluntarily signed consent that may be withdrawn at any time by the parent, guardian, legal custodian or caregiver under the Power of Attorney for Care of a Minor Child Act;

(2) A court requires the mental health evaluation, examination or testing;

(3) Emergency screening, evaluation, examination or testing of an individual under the Power of Attorney for Care of a Minor Child Act or screening done in connection with a disaster or epidemic; or

(4) Screening required pursuant to the early periodic screening, diagnosis, and treatment (EPSDT) program with active, written, informed, voluntarily signed consent as outlined in subdivision (b)(1) that may be withdrawn at any time by the parent, legal guardian, custodian or caregiver under the Power of Attorney for Care of a Minor Child Act who gave the consent.

(c) Notwithstanding any law to the contrary, a local education agency (LEA) may not use the parent's refusal to consent to administration of a psychotropic medication to a student or to a mental health screening, evaluation, testing or examination of a child or student as grounds for prohibiting the child from attending class or participating in a school-related activity or as the basis of reporting or charging child abuse, child neglect, educational neglect or medical neglect. An LEA shall not use nor threaten use of school sanctions to a student to coerce parental consent to a mental health screening, evaluation, testing or examination. A person employed by an LEA may not require that a student be evaluated or treated with any psychotropic medication or for a particular mental health diagnosis. Only the following LEA personnel may perform an evaluation for psychiatric diagnosis or treatment, or both, with written, informed, voluntarily signed consent as outlined in subdivision (b)(1) that may be withdrawn at any time by the parent, legal guardian, custodian or caregiver under the Power of Attorney for Care of a Minor Child Act who gave the consent:

(1) A psychiatrist;

(2) A physician with expertise in psychiatry as determined by training, education or experience;

(3) An advanced practice nurse with special certification in mental health or psychiatric nursing;

(4) An advanced practice nurse with expertise in mental health or psychiatric nursing as determined by training, education or experience;

(5) A psychologist with health service provider designation;

(6) A senior psychological examiner;

(7) A licensed professional counselor;

(8) A licensed clinical social worker; or

(9) A school psychologist.

(d) Written, informed, active, voluntary consent as outlined in subdivision (b)(1) that may be withdrawn at any time by the parent, legal guardian, custodian or caregiver under the Power of Attorney for Care of a Minor Child Act must also be obtained before proceeding with any psychiatric treatment recommendations resulting from any mental health screening, evaluation, testing or examination.

(e) Subsections (b) and (c) shall not be construed to:

(1) Prevent an appropriate referral under the child find system required under 20 U.S.C. § 1412, with appropriate parental consent procedures as required under 20 U.S.C. § 1414(a)(1)(D)(i);

(2) Prohibit an LEA employee from discussing any aspect of a child's behavior or academic progress with the child's parent or guardian or another appropriate school district employee, consistent with federal and state law, including the requirement of prior parental consent for the disclosure of any education records. Nothing in this subdivision (e)(2) shall be construed to modify or affect parental notification requirements for programs authorized under the Elementary and Secondary Education Act of 1965, as amended by the No Child Left Behind Act of 2001, Public Law 107-110;

(3) Prohibit an LEA employee from referring a child to LEA personnel specified in subsection (c);

(4) Prohibit referrals, counseling or support in the event of an emergency or urgent situation to include, but not be limited to, the death, suicide, attempted suicide, murder, attempted murder, serious injury or serious illness of a student, teacher, staff, member of the administration, superintendent or any other school personnel or significant individual; or

(5) Prohibit testing that is a part of a course of treatment, rehabilitation or service plan for children in the legal custody of a state agency or required by federal law applicable to such children, or as otherwise authorized under title 37, including, but not limited to, child protective services assessments or evaluations.

(f) Each LEA shall inform each parent, legal guardian, custodian or caregiver of their rights pursuant to this section and shall provide a copy of the LEA policy on the rights of parents and students as required in § 49-2-211 and a copy of the Protection of Pupil Rights, codified in 20 U.S.C. § 1232h, commonly referred to as the Tiahrt Amendment, as amended by the Parents Rights Restoration Amendment to Goals 2000, March 31, 1994, Public Law 103-227, § 1017, and included in the No Child Left Behind Law, compiled in 20 U.S.C. § 6301 et seq.

(g) The local board of education of each LEA shall adopt policies that may be reasonable and necessary to ensure implementation and enforcement of this section.



§ 49-2-125 - Archival Protection Act of 2009.

(a) This section shall be known and may be cited as the "Archival Protection Act of 2009."

(b) Upon determination to close a public school, the LEA is urged to employ or contract with a professional archivist to review all personal property contained in the school buildings for historic significance. The LEA is encouraged to preserve appropriately all personal property of the school deemed historically significant. The property may be made available for display at any public institution in the discretion of the LEA.



§ 49-2-126 - Establishment of funds for academic enhancement.

A school may establish an international baccalaureate programme fund or an advanced placement fund to receive donations or grants from individuals or from private corporations, associations or other artificial entities, both nonprofit and for profit, who desire to help support an international baccalaureate programme or an advanced placement program offered or attempted to be established by the school. Monies in such fund shall be used solely for academic enhancement in support of the program for which the fund was created. The principal of each school establishing a fund shall appoint a committee which shall be responsible for the determination of the use of funds for the program for which the fund was created.



§ 49-2-127 - Authority for certain municipalities to request county election commission to conduct a referendum regarding creation of new school in certain circumstances.

(a) If a municipality seeks to create a city school system; and if the municipality is authorized by its charter, as set forth by statute or private act, to operate a city school system; and if the proposed city school system would possess a student population of sufficient size to comply with state requirements; then the governing body of the municipality may request the county election commission to conduct a referendum pursuant to § 49-2-106; however, if a special election is requested, then the municipality shall pay the costs of the election.

(b) If a majority of the voters participating in the referendum elect to raise local funds to support the proposed city school system, then the governing body of the municipality shall, by ordinance, establish a city board of education in compliance with § 49-2-201; however, there shall be not less than three (3) nor more than eleven (11) members, and the members may be elected in the same manner, either from districts or at large, or a combination of both, used to elect members of the governing body of the municipality. In order to comply with the § 49-2-201 requirement for staggered four-year terms, the governing body of the municipality shall establish initial terms that vary in length; however, all subsequently elected members, other than members elected to fill a vacancy, shall be elected to four-year terms. If a special election is requested to elect members of the initial board of education, then the municipality shall pay the costs of the election. The members shall take office on the first day of the first month following certification of the election results.

(c) The initial board of education shall plan and manage the formation of the new city school system and, subsequently, shall manage and operate the system when student instruction commences. The board shall possess all powers and duties granted to or required of boards of education as set forth by § 49-2-203 or other statute, including, but not limited to, employment of a full-time director of schools and other personnel; and construction, acquisition, lease, or modification of buildings and facilities.

(d) The new city school system shall commence student instruction no earlier than August 1 following the commissioner's determination that:

(1) Rights and privileges protected by § 49-5-203 will not be impaired, interrupted or diminished;

(2) There is, or will be, timely compliance with state law pertaining to creation of city school systems, including § 49-2-106 and state board of education rules promulgated pursuant thereto; and

(3) The system has demonstrated, to the commissioner's satisfaction, its general readiness to commence student instruction.



§ 49-2-128 - Policy to provide for an open enrollment period for transfer to schools with available space.

Each LEA shall develop a policy whereby the LEA shall provide for an open enrollment period during which parents or guardians may choose from a list of the LEA schools with available space and request a transfer. The policy shall be developed and implemented to provide an open enrollment period for the 2014-2015 school year and every school year thereafter. If the transfer is granted, the parents or guardians are responsible for transportation to the new school. The student shall maintain satisfactory attendance, behavior and effort to remain in the new school.



§ 49-2-129 - Information on firearm ownership by student, parent, teacher, or LEA employee.

(a) No school administrator, teacher, or other employee of an LEA shall require a student or the student's parent to provide information on firearm ownership by the student's family.

(b) No school administrator or other employee of an LEA shall require a teacher or other school employee to provide information on firearm ownership by the teacher or school employee.

(c) Any information on firearm ownership that is voluntarily provided by a student, parent, teacher, or LEA employee shall not be the basis for adverse disciplinary action against a student or adverse employment action against a teacher or LEA employee; provided, however, that this subsection (c) shall not prohibit adverse disciplinary or employment action based on a violation of title 39, chapter 17, part 13.



§ 49-2-130 - Policy excusing student to attend released time course in religious moral instruction authorized -- Requirements -- Liability -- Credit.

(a) As used in this section, "released time course" means a period of time during which a student is excused from school to attend a course in religious moral instruction taught by an independent entity off school property.

(b) A local board of education may adopt a policy that excuses a student from school to attend a released time course in religious moral instruction for up to one (1) class period during each school week; provided, that:

(1) The student's parent or legal guardian signs a written consent form prior to the student's participation in the released time course;

(2) The released time course shall be conducted off public school property;

(3) The independent entity maintains attendance records and makes the records available to the LEA and the local board of education;

(4) Any transportation to and from the place of instruction, including transportation for students with disabilities, is the responsibility of the independent entity, parent, legal guardian, or student;

(5) The independent entity assumes liability for the student attending the released time course from the time that the student leaves the school until the student returns to the school;

(6) No public funds are expended and no public school personnel are involved in providing the instruction for released time courses;

(7) The student assumes responsibility for any missed schoolwork;

(8) The principal of the school, or the principal's designee, shall determine the classes from which the student may be excused to participate in the released time course; provided, that the student may not be excused to participate in a released time course during any class in which subject matter is taught for which the state requires an examination for state or federal accountability purposes; and

(9) The released time courses shall coincide with school class schedules.

(c) The LEA, the local board of education, the local governing authority, and the state shall not be liable for the student who participates in the released time course.

(d) The written consent form under subdivision (b)(1) shall provide a disclaimer that:

(1) Eliminates any actual or perceived affirmative school sponsorship or attribution to the LEA of an endorsement of a religious instruction; and

(2) Waives any right of the student's parent or legal guardian to hold the school, the LEA, the employees of the school or LEA, or the state liable for the student participating in a released time course.

(e) Instructors of released time courses are not required to be licensed or certificated pursuant to chapter 5 of this title. Instructors and other employees of the released time courses shall be hired by the independent entity.

(f) A student who attends a released time course shall be credited with time spent as if the student attended school, and the time shall be calculated as part of the actual school day.






Part 2 - Boards of Education

§ 49-2-201 - Election or appointment.

(a) (1) Notwithstanding any other law to the contrary, there shall be a board of education elected by the people. Except in counties with a county charter or metropolitan government charter, the board shall consist of no more members than the number of members authorized by general law or private act for boards of education in existence on January 1, 1992, or the number of members actually serving on a board on January 1, 1993, except during transition periods following district reapportionment. In addition to the membership existing on boards as of January 1, 1992, or January 1, 1993, the general assembly may authorize by private act any number of school board members that is no less than three (3) nor more than eleven (11). The members of the board shall be elected for a term of four (4) years, and may succeed themselves. For the first election held pursuant to this section, in order to establish staggered terms of office, the members from even-numbered districts shall be elected for a term of two (2) years, and the members of odd-numbered districts shall be elected for four (4) years. Members of county boards of education shall be residents of and elected from districts of substantially equal population established by resolution of the local legislative body. Members of special school district boards of education shall be elected according to special or private act, but shall be popularly elected on a staggered term basis. Vacancies occurring on the board shall be filled by the local legislative body. In special school districts, vacancies on the board arising from death or resignation shall be filled by the special school district school board. Any person so appointed shall serve until a successor is elected and qualifies according to law. The successor shall be elected at the next general election for which candidates have a sufficient time to qualify under the law. All elections for school board members shall be conducted on a nonpartisan basis, and no person seeking a position on a board shall campaign as the nominee or representative of any political party.

(2) Notwithstanding the four-year term set out in this section for school boards, any special school district with a different term established by private act shall retain the existing board term.

(3) To implement subdivision (a)(1), the general assembly by private act, or the local legislative body by resolution, may adopt a plan to accomplish a transition from a method of selecting school board members authorized under prior law to an elected school board that is in compliance with subdivision (a)(1). Nothing in this section shall be construed to require simultaneous election of board members, nor to prevent board members selected under prior law or during a transition period from serving the full term for which they were selected. As part of the implementation process under subdivision (a)(1), the local legislative body may renumber existing school districts. During the transition period, the number of school board members may exceed the number authorized under subdivision (a)(1). A transition plan may not be validly enacted or adopted under this section after September 1, 1996.

(4) A private act enacted by the general assembly or a resolution adopted by a local legislative body prior to March 27, 1995, that established a transition plan as described in subdivision (a)(3), is declared to be in full compliance with the laws of this state. Any and all otherwise valid actions taken by a school board composed of members selected pursuant to such private acts or resolutions are ratified and confirmed.

(5) For any LEA that has failed to implement this section, the general assembly by private act, or the local legislative body by resolution, may adopt a plan to implement four-year staggered terms of election for a local board of education by July 31, 2005. Any plan for staggered terms of election implemented pursuant to this subdivision (a)(5) shall otherwise comply with the requirements of this section, but may vary the staggered sequence provided for in subdivision (a)(1).

(6) Any municipal board of education that, as authorized by private act, implemented a transition plan to bring the election of the board members into compliance with subdivision (a)(1), but that failed to comply with the election cycle established by the private act, may, by private act enacted by the general assembly and approved by the municipal legislative body, adopt a plan to restore the election of the board to compliance with subdivision (a)(1); provided, that the plan is adopted and implementation begun prior to January 1, 2009. Any plan for staggered four-year terms of election implemented pursuant to this subdivision (a)(6) shall otherwise comply with the requirements of this section, but may vary the staggered sequence provided for in subdivision (a)(1). Any and all otherwise valid actions taken by the school board during the period of noncompliance with the election cycle required by the private act are ratified and confirmed.

(7) Any municipal board of education that, as authorized by private act, implemented a transition plan to bring the election of the board members into compliance with subdivision (a)(1), but currently has an election cycle in June, may, by private act enacted by the general assembly and approved by the municipal legislative body, adopt a plan to elect board members in the August general elections by extending the terms of the current school board members; provided, that the plan is adopted and implementation begun prior to January 1, 2015. Any plan implemented pursuant to this subdivision (a)(7) may extend the terms of any current board of education members, but shall otherwise comply with the requirements of this section.

(b) Only persons who are residents of the area served by an LEA are eligible to serve on the school board in counties with populations of seven hundred thousand (700,000) or more, according to the 1990 federal census or any subsequent federal census.

(c) (1) Except as provided in subdivision (c)(2), members of municipal boards of education may be elected in the same manner, either from districts or at large, or a combination of both, used to elect members of the municipality's governing body, except that municipal school districts whose current board members have been elected from districts as of June 6, 1995, shall continue that method of election.

(2) Subdivision (c)(1) does not apply in counties having a population of not less than five hundred thousand (500,000) nor more than five hundred fifty thousand (550,000), or in counties having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000), according to the 1990 federal census or any subsequent federal census.

(d) (1) (A) Beginning with the election for members of boards of education to be held in the year 2000, a local governing body in a county that would otherwise conduct a county primary election may elect, by a two-thirds (2/3) vote, to have a nonpartisan primary election for members of the school board at that primary election.

(B) If one (1) candidate for a board of education election receives a majority of votes cast in the nonpartisan primary, then that candidate's name shall appear on the ballot in the general election. If no candidate for a board of education election receives a majority of votes cast in the nonpartisan primary, then the two (2) candidates receiving the two (2) highest vote totals shall run against one another in the regular election.

(2) This subsection (d) shall apply only to counties having a unified school system and a charter form of government.

(3) This subsection (d) shall not apply in any county having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000), according to the 1990 federal census or any subsequent federal census.



§ 49-2-202 - Members and meetings.

(a) (1) Members of the board shall be residents and voters of the county in which they are elected and shall be citizens of recognized integrity, intelligence and ability to administer the duties of the office.

(2) No member of the county legislative body nor any other county official shall be eligible for election as a member of the county board of education.

(3) (i) Each member of the board of education who has a relative employed by the board shall declare such relationship prior to voting on any matter of business that shall have an effect upon the employment of the relative. In making the declaration, such board member shall certify that the vote that is about to be cast on the pending matter is in the best interest of the school system. Such matters shall include, but shall not be limited to, the school system annual budget, tenure considerations and personnel policies. The director of schools shall give notice to the board each time there is intent to employ a relative of a school board member. The director of schools of a county school system shall also give notice to the county school board each time there is intent to employ a relative of an elected county official. The director of schools of a city school system shall also give notice to the city school board each time there is intent to employ a relative of an elected city official. In giving such notice, the director of schools shall certify that the prospective employee is duly qualified by training and licensure to occupy the position.

(ii) As used in this subdivision (a)(3), unless the context otherwise requires, "relative" means a spouse, parent, parent-in-law, child, son-in-law, daughter-in-law, grandparent, grandchild, brother, sister, uncle, aunt, nephew, niece, or any person who resides in the same household as any of the officials referenced in subdivision (a)(3)(i).

(iii) This subdivision (a)(3) shall not be construed to prohibit two (2) or more relatives from working for the LEA. If two (2) or more employees who are relatives are within the same direct line of supervision, or become within the same direct line of supervision by marriage or promotion, then the director of schools shall attempt to resolve this issue by transfer of one (1) of the employees. If the director finds that transfer is not feasible or is not in the best interest of students, then an alternate evaluation plan shall be devised for one (1) of the employees.

(4) No person shall be eligible to serve on the board unless the person is a bona fide resident of the county and has a practical education; provided, that beginning on October 1, 1990, except in counties having a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census, no person shall qualify as a candidate for a position on a county board of education until the person has filed with the county election commission proof that the candidate graduated from high school or received a GED[(R)], evidenced by a diploma or other documentation satisfactory to the commission. Any person serving on a school board as of October 1, 1990, shall be allowed to continue to serve and to seek reelection or reappointment to one (1) additional term even though the person may not have graduated from high school or received a GED[(R)].

(5) If any member ceases to reside in the county, the office of the member shall become vacant.

(6) All board members shall be properly trained during their service on the board of education. The minimum requirements for this training shall be established by the state board of education and shall include an annual session for all board members.

(b) All members of the local board of education shall take oath to discharge faithfully the duties of the office.

(c) It is the duty of the board of education to:

(1) Hold regular meetings at least quarterly for the purpose of transacting public school business; provided, that the chair may call special meetings whenever in the chair's judgment the interest of the public schools requires it, or when requested to do so by a majority of the board. The chair or the chair's designee shall give reasonable notice of the time and location of all meetings to the president of the local education association or the president's designee; and

(2) Elect one (1) of its members as chair annually.

(d) The compensation of members of the county board shall be fixed by the county legislative body for their services when attending regular and special meetings and discharging the duties imposed by this title; provided, that the county trustee shall pay no voucher issued to members unless the voucher has been approved by the county mayor; and provided, further, that no member of any board shall receive less than four dollars ($4.00) per day for the member's services.

(e) (1) When a vacancy occurs, the unexpired term shall be filled at the next regular meeting of the county legislative body or at a special meeting of the county legislative body.

(2) Vacancies shall be declared to exist, on account of death, resignation or removal from the county.

(3) A temporary absence of a county board member to serve in the military shall not constitute a vacancy in office and such absence shall not be subject to the requirements of § 8-48-205(5).

(f) Notwithstanding any law to the contrary, the board of education for each LEA that operates one (1) or more high schools may annually select, prior to commencement of the new school year, no less than four (4) high school students to serve as advisory, nonvoting members of the board. One half (1/2) of the students so selected shall be enrolled in the college preparatory track and one half (1/2) of the students so selected shall be enrolled in the technology track. The students shall serve without compensation but may, at the discretion of the board, be reimbursed for reasonable and necessary expenses incurred while engaged in board business.

(g) A majority of all of the members constituting the board, and not merely a majority of the quorum, shall be required to transact all business coming before the board in regular or special meetings.



§ 49-2-203 - Duties and powers.

(a) It is the duty of the local board of education to:

(1) Elect, upon the recommendation of the director of schools, teachers who have attained or are eligible for tenure and fix the salaries of and make written contracts with the teachers;

(A) No individual shall be elected to an interim contract unless the individual so elected is to fill a vacancy created by a leave of absence as set forth in § 49-5-702;

(B) All contracts with educational assistants will be for nonteaching positions;

(C) Educational assistants shall be subject to direct supervision of certificated teachers when directly involved in the instructional program;

(D) No member of any local board of education shall be eligible for election as a teacher or any other position under the board carrying with it any salary or compensation;

(2) Manage and control all public schools established or that may be established under its jurisdiction;

(3) Purchase all supplies, furniture, fixtures and material of every kind through the executive committee;

(A) All expenditures for such purposes may follow the prescribed procedures of the LEA's respective local governing body, so long as that body, through its charter, private act or ordinance has established a procurement procedure that provides for advertisement and competitive bidding, except that, if a newspaper advertisement is required, it may be waived in case of emergency. If the LEA chooses not to follow the local governing body's purchasing procedures, all expenditures for such purposes estimated to exceed ten thousand dollars ($10,000) or more shall be made on competitive bids, which shall be solicited by advertisement in a newspaper of general circulation in the county, except that the newspaper advertisement may be waived in the event of emergency. School districts that have a purchasing division may use a comprehensive vendor list for the purpose of soliciting competitive bids; provided, that the vendors on the list are given notice to bid; and provided, further, that the purchasing division shall periodically advertise in a newspaper of general circulation in the county for vendors and shall update the list of vendors following the advertisement;

(B) If the LEA chooses not to follow the local governing body's purchasing procedures, all purchases of less than ten thousand dollars ($10,000) may be made in the open market without newspaper notice, but shall, whenever possible, be based upon at least three (3) competitive bids;

(C) (i) For construction of school buildings or additions to existing buildings, the LEA may follow prescribed procedures of its respective local governing body, so long as that body, through its charter, private act or ordinance has established a procurement procedure that provides for advertisement and competitive bidding. If the LEA chooses not to follow the local governing body's procedure, the board shall contract, following open bids, for the construction of school buildings or additions to existing buildings, the expenditure for which is in excess of ten thousand dollars ($10,000). Public notice shall be given at least ten (10) days in advance of accepting bids for the construction, and the board shall award the contract to the lowest and best bidder. Whether following local governing body procedures or those set forth in this subdivision (a)(3)(C)(i), in the event no bid is within the budgetary limits set by the board for the construction, the board may negotiate with the lowest and best bidder to bring the cost of the construction within the funds available, with the approval of the commissioner of education;

(ii) Construction management services that are provided for a fee and that involve preconstruction and construction administration and management services are deemed to be professional services and may be performed by a qualified person licensed under title 62, chapter 6. Construction management services are to be procured for each project through a written request for proposals process through advertisement made pursuant to subdivision (a)(3)(A). A board may include, in a single written request for proposal process, new school construction or renovation projects at up to three (3) sites, if construction at all sites will occur at substantially the same time. The written request for proposals process will invite prospective proposers to participate and will indicate the service requirements and the factors used for evaluating the proposals. The factors shall include the construction manager's qualifications and experience on similar projects, qualifications of personnel to be assigned to the project, fees and costs or any additional factors deemed relevant by the procuring entity for procurement of the service. Cost is not to be the sole criterion for evaluation. The contract for such services shall be awarded to the best qualified and responsive proposer. A construction manager is prohibited from undertaking actual construction work on a project over which the construction manager coordinates or oversees the planning, bid or construction phases of the project, except in instances where bids have been solicited twice and no bids have been submitted. If the construction manager can document that a good faith effort was made in each bid solicitation to obtain bids and no bids were received, then the construction manager may perform the construction work at a price agreed upon by the construction manager, the architect and the owner of the project. A school system, at its own discretion, may perform work on the project with its own employees, and may include the coordination and oversight of this work as part of the services of the construction manager. Sealed bids for actual construction work shall be opened at the bid opening and the names of the contractors and their bid amounts shall be announced;

(iii) Construction management agent or advisor services for the construction of school buildings or additions to existing buildings in accordance with subdivision (a)(3)(C)(ii) may be performed by:

(a) A general contractor licensed in Tennessee pursuant to title 62, chapter 6; provided, that none of such services performed by a general contractor involve any of the services exempt from the requirements of title 62, chapter 6 as "normal architectural and engineering services" under § 62-6-102(4)(B) or (C), unless, with regard to the performance of any services defined as normal architectural and engineering services, the general contractor is also licensed as an architect or engineer under title 62, chapter 2; or

(b) An architect or an engineer licensed pursuant to title 62, chapter 2; provided, that none of such services performed by an architect or engineer involve any of the services required to be performed by a contractor within the definition of "contractor" under § 62-6-102, unless with regard to the performance of any services included within the definition of contractor, the architect or engineer is also licensed as a contractor under title 62, chapter 6.

(iv) Construction work that is under the coordination and oversight of a construction manager shall be procured through competitive bids as provided in this subsection (a);

(D) No board of education shall be precluded from purchasing materials and employing labor for the construction of school buildings or additions to school buildings;

(E) Subdivisions (a)(3)(A), (B) and (D) apply to local boards of education of all counties, municipalities and special school districts; provided, however, that subdivisions (a)(3)(A) and (B) shall not apply to purchases by or for a county's or metropolitan government's board of education in counties with a population of not less than two hundred thousand (200,000), according to any federal census, so long as the county, through county or metropolitan government charter, private act, or ordinance, establishes a procedure regarding purchasing that provides for advertisement and competitive bidding and sets a dollar amount for each purchase requiring advertisement and competitive bidding; and provided, further, that purchases of less than the dollar amount requiring advertisement and competitive bidding shall, wherever possible, be based upon at least three (3) competitive bids. Subdivision (a)(3)(C) applies to county and municipal boards of education;

(F) (i) Notwithstanding any law to the contrary, contracts for energy-related services that include both engineering services and equipment, and have as their purpose the reduction of energy costs in public schools or school facilities shall be awarded on the basis of recognized competence and integrity and shall not be competitively bid;

(ii) In the procurement of engineering services under this subdivision (a)(3)(F), the local board may seek qualifications and experience data from any firm or firms licensed in Tennessee and interview such firm or firms. The local board shall evaluate statements of qualifications and experience data regarding the procurement of engineering services, and shall conduct discussions with such firm or firms regarding the furnishing of required services and equipment and then shall select the firm deemed to be qualified to provide the services and equipment required;

(iii) The local board shall negotiate a contract with the qualified firm for engineering services and equipment at compensation which the local board determines to be fair and reasonable to the LEA. In making such determination, the local board shall take into account the estimated value of the services to be rendered, the scope of work, complexity and professional nature thereof and the value of the equipment;

(iv) Should the local board be unable to negotiate a satisfactory contract with the firm considered to be qualified, at a price determined to be fair and reasonable, negotiations shall continue with other qualified firms until an agreement is reached;

(v) A local board having a satisfactory existing working relationship for engineering services and equipment under this subdivision (a)(3)(F) may expand the scope of the services; provided, that they are within the technical competency of the existing firm, without exercising this subdivision (a)(3)(F); and

(vi) This subdivision (a)(3)(F) shall not prohibit or prevent the energy efficient schools council from establishing required design criteria in accordance with industry standards;

(4) Order warrants drawn on the county trustee on account of the elementary and the high school funds, respectively;

(5) Visit the schools whenever, in the judgment of the board, such visits are necessary;

(6) Except as otherwise provided in this title, dismiss teachers, principals, supervisors and other employees upon sufficient proof of improper conduct, inefficient service or neglect of duty; provided, that no one shall be dismissed without first having been given in writing due notice of the charge or charges and an opportunity for defense;

(7) Suspend, dismiss or alternatively place pupils, when the progress, safety or efficiency of the school makes it necessary or when disruptive, threatening or violent students endanger the safety of other students or school system employees;

(8) Have enumerated the scholastic population of the local school district in May of every odd-numbered year;

(9) Provide proper record books for the director of schools, and should the appropriate local legislative body fail or refuse to provide a suitable office and sufficient equipment for the director of schools, the local board of education may provide the office and equipment out of the elementary and the high school funds in proportion to their gross annual amounts;

(10) (A) (i) Require the director of schools and chair of the local board to prepare a budget on forms furnished by the commissioner, and when the budget has been approved by the local board, to submit it to the appropriate local legislative body;

(ii) No LEA shall submit a budget to the local legislative body that directly or indirectly supplants or proposes to use state funds to supplant any local current operation funds, excluding capital outlay and debt service;

(B) (i) Notwithstanding any other law to the contrary, for any fiscal year, if state funding to the county for education is less than state funding to the county for education during the fiscal year 1990-1991 or less than the previous fiscal year's state funding to the county for education, except that a reduction in funding based on fewer students in the county rather than actual funding cuts shall not be considered a reduction in funding for purposes of this subdivision (a)(10)(B)(i), local funds that were appropriated and allocated to offset state funding reductions during any previous fiscal year are excluded from this maintenance of local funding effort requirement;

(ii) It is the intent of subdivision (a)(10)(B)(i) to allow local governments the option to appropriate and allocate funds to make up for state cuts without being subject to a continuation of funding effort requirement as to those funds for any year during which the state reinstates the funding or restores the previous cuts, and during any subsequent year should the state fail to restore the funding cuts;

(C) Subdivision (a)(10)(A)(ii) shall not apply to a newly created LEA in any county where the county and city schools are being combined for a period of three (3) years after the creation of the LEA. The county board of education shall submit its budget to the county legislative body no later than forty-five (45) days prior to the July term or forty-five (45) days prior to the actual date the budget is to be adopted by the county legislative body if the adoption is scheduled prior to July 1;

(11) Prepare, or have prepared, a copy of the minutes of each meeting of the board of education, and mail a copy of the minutes no more than thirty (30) days after the board meeting or at the time they are mailed to or otherwise provided to members of the board, if such is earlier, to the president of each local education association. Any subsequent corrections, modifications or changes shall be distributed in the same manner;

(12) Adopt and enforce, in accordance with guidelines prescribed by the state board of education pursuant to § 49-6-3002, minimum standards and policies governing student attendance, subject to availability of funds;

(13) Develop and implement an evaluation plan for all certificated employees in accordance with the guidelines and criteria of the state board of education, and submit the plan to the commissioner for approval;

(14) (A) Notwithstanding any other public or private act to the contrary, employ a director of schools under a written contract of up to four (4) years' duration, which may be renewed. No school board, however, may either terminate, without cause, or enter into a contract with any director of schools during a period extending from forty-five (45) days prior to the general school board election until thirty (30) days following the election. Any vacancy in the office of the director that occurs within this period shall be filled on a temporary basis, not extending beyond sixty (60) days following the general school board election. An option to renew a contract that exists on May 22, 2001, may be exercised within the time period set out in this subdivision (a)(14)(A). Any such person transferred during the term of the person's contract shall not have the person's salary diminished for the remainder of the contract period. The board may dismiss the director for cause as specified in this section or in chapter 5, part 5 of this title, as appropriate. The director of schools may be referred to as the superintendent and references to or duties of the former county superintendents shall be deemed references to or duties of the director of schools employed under this section. The school board is the sole authority in appointing a director of schools;

(B) Each school board shall adopt a written policy regarding the method of accepting and reviewing applications and interviewing candidates for the position of director of schools;

(C) No school board shall extend the contract of a director of schools without giving notice of the intent to do so at least fifteen (15) calendar days prior to the scheduled meeting at which action shall be taken. Further, except in cases concerning allegations of criminal or professional misconduct, no school board shall terminate the contract or remove a director of schools from office without giving notice at least fifteen (15) calendar days prior to the scheduled meeting at which action shall be taken. Notice of extension or termination of a contract of a director of schools shall include the date, time and place of the meeting, and shall comport with all other requirements of §§ 8-44-103 and 49-2-202(c)(1). The proposed action shall be published as a specific, clearly stated item on the agenda for the meeting. Such item, for the convenience of the public attending the meeting, shall be the first item on the agenda;

(15) Adopt policies on the employment of substitute teachers. The policies shall, at a minimum, address qualifications and training and shall ensure substitute teachers are subject to investigation pursuant to § 49-5-413. The policies shall also prohibit hiring any substitute teacher whose records with the state department of education indicate a license or certificate currently in revoked status; and

(16) Develop and implement an evaluation plan to be used annually for the director of schools. The plan shall include, but shall not be limited to, sections regarding job performance, student achievement, relationships with staff and personnel, relationships with board members, and relationships with the community.

(b) The local board of education has the power to:

(1) Consolidate two (2) or more schools whenever in its judgment the efficiency of the schools would be improved by the consolidation;

(2) Require school children and any employees of the board to submit to a physical examination by a competent physician whenever there is reason to believe that the children or employees have tuberculosis or any other communicable disease, and upon certification from the examining physician that the children or employees have any communicable disease, to exclude them from school or service until the child or children, employer or employers, employee or employees furnish proper certificate or certificates from the examining physician or physicians showing the communicable disease to have been cured;

(3) Establish night schools and part-time schools whenever in the judgment of the board they may be necessary;

(4) Permit school buildings and school property to be used for public, community or recreational purposes under rules, regulations and conditions as prescribed from time to time by the board of education;

(A) No member of the board or other school official shall be held liable in damages for any injury to person or property resulting from the use of school buildings or property;

(B) The local board of education may lease buildings and property or the portions of buildings and property it determines are not being used or are not needed at present by the public school system to the owners or operators of private child care centers and kindergartens for the purpose of providing educational and child care services to the community. The leases may not be entered for a term exceeding five (5) years and must be on reasonable terms that are worked out between the school board and the owner or operator. The leasing arrangement entered into in accordance with this subdivision (b)(4)(B) shall not be intended or used to avoid any school integration requirement pursuant to the fourteenth amendment to the Constitution of the United States. The local board of education shall not execute any lease pursuant to this subdivision (b)(4) that would replace or supplant existing kindergarten programs or kindergarten programs maintained pursuant to the Minimum Kindergarten Program Law, codified in § 49-6-201. This subdivision (b)(4) shall also apply to municipal boards of education;

(5) Employ legal counsel to advise or represent the board;

(6) Make rules providing for the organization of school safety patrols in the public schools under its jurisdiction and for the appointment, with the permission of the parents, of pupils as members of the safety patrols;

(7) Establish minimum attendance requirements or standards as a condition for passing a course or grade; provided, that the requirements or standards are established prior to any school year in which they are to be applicable, are recorded in board minutes and publicized through a newspaper of general circulation prior to implementation and are printed and distributed to students prior to implementation; and provided, further, that the requirements or standards shall not violate § 49-6-3002(b);

(8) Provide written notice to probationary teachers of specific reasons for failure of reelection pursuant to this title; provided, that any teacher so notified shall be given, upon request, a hearing to determine the validity of the reasons given for failure of reelection; provided, that:

(A) The hearings shall occur no later than thirty (30) days after the teacher's request;

(B) The teacher shall be allowed to appear, call witnesses and plead the teacher's cause in person or by counsel;

(C) The board of education shall issue a written decision regarding continued employment of the teacher; and

(D) Nothing contained in this subdivision (b)(8) shall be construed to grant tenure or the expectation of continued employment to any person;

(9) Offer and pay a bonus or other monetary incentive to encourage the retirement of any teacher or other employee who is eligible to retire. For purposes of this subdivision (b)(9), "local board of education" means the board of education of any county, municipal or special school system;

(10) Lease or sell buildings and property or the portions of buildings or property it determines are not being used or are not needed at present by the public school system in the manner deemed by the board to be in the best interest of the school system and the community that the system serves. In determining the best interest of the community, the board may seek and consider recommendations from the planning commission serving the community. No member of the local or county board or other school official shall be held liable in damages for any injury to person or property resulting from the use of the school buildings or property. No lease or sale shall be used to avoid any school integration requirement. A local board of education may also dispose of surplus property as provided in §§ 49-6-2006 and 49-6-2007, it being the legislative intent that a local board at its discretion may dispose of surplus property to private owners as well as civic or community groups as provided by this subdivision (b)(10);

(11) Establish and operate before and after school care programs in connection with any schools, before and after the regular school day and while school is not in session. No Tennessee foundation program school funds or any required local matching funds shall be used in connection with the operation of these programs, but the board may charge a fee of any child attending a before and after school care program. In these programs, the board may use teachers on such extended program assignments as may be authorized by § 49-5-5209 [repealed] and policies established pursuant to § 49-5-5209 [repealed];

(12) Contract for the management and operation of the alternative schools provided for in § 49-6-3402 with any other agency of local government;

(13) Include in student handbooks, or other information disseminated to parents and guardians, information on contacting child advocacy groups and information on how to contact the state department of education for information on student rights and services;

(14) Cooperate with community organizations in offering extended learning opportunities; and

(15) Apply for and receive federal or private grants for educational purposes. Notwithstanding title 5, chapter 9, part 4, except for grants requiring matching funds, in-kind contributions of real property or expenditures beyond the life of the grant, appropriations of federal or private grant funds shall be made upon resolution passed by the local board of education and shall comply with the requirements established by the granting entity. A county board of education or city board of education shall provide a copy of such resolution to the local legislative body as notice of the board's actions within seven (7) days of the resolution's passage.

(c) (1) (A) Notwithstanding title 8, chapter 44, part 1, a local board of education may conduct a scheduled board meeting by electronic means as long as the member can be visually identified by the chair, including, but not limited to, telephone, videoconferencing or other web-based media, if a member is absent because the member is required to be out of the county in which the LEA is located for the member's work, the member is dealing with a family emergency as determined by the LEA, or because of the member's military service. Only members who are out of the county for work, family emergency or military service may attend and participate in the meeting electronically.

(B) No board meeting shall be conducted with electronic participation unless a quorum of members is physically present at the location of the meeting.

(C) A board member wishing to participate in a scheduled board meeting electronically who is or will be out of the county because of work shall give at least five (5) days notice prior to the scheduled board meeting of the member's intention to participate electronically.

(D) No board member shall participate electronically in board meetings more than two (2) times per year; except, that this limitation shall not apply to a board member who is out of the county due to military service.

(E) The local board of education shall develop a policy for conducting such meetings.

(2) Subdivision (c)(1) shall not apply in any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census.

(d) (1) (A) Notwithstanding any law to the contrary, the local boards of education, the municipal legislative bodies, and the county legislative body are authorized to negotiate and enter into a binding agreement that addresses the municipality's or county's responsibility to remit certain gross receipt taxes owed by the municipality or county, under § 57-4-306(a)(2), as such subdivision existed prior to July 1, 2014, if:

(i) At any time prior to entering the binding agreement authorized in subdivision (d)(1)(A), a municipality or county has received from the commissioner of revenue gross receipt taxes collected by the department under § 57-4-301(c) and as authorized by § 57-4-306(a)(2), as such subdivision existed prior to July 1, 2014; and

(ii) Thereafter the municipality or county, acting in good faith did not remit the proceeds to the appropriate school fund, system, or systems as required by § 57-4-306(a)(2), as such subdivision existed prior to July 1, 2014.

(B) Such agreement, in determining the municipality's or county's responsibility to remit certain gross receipt taxes owed by the municipality or county, under § 57-4-306(a)(2), as such subdivision existed prior to July 1, 2014, may permit the municipality or county to offset its liability in whole or in part by past, present or future appropriations, expenditures, allocation of revenue, gifts, capital projects or other similar payments, grants, or any consideration made by the municipality or county to the school system, on behalf of the school system, or otherwise directly benefitting the school system.

(2) Such agreement shall be entered into and approved no later than August 31, 2014, and shall be the final understanding of the obligations between the parties and shall not be subject to additional requests or demands. A copy of this agreement shall be filed with the comptroller of the treasury and the commissioner of revenue. If any party defaults, then the aggrieved party shall notify the comptroller of the default. The comptroller shall deliver by certified mail a written notice of such default to the defaulting party within five (5) business days of receiving the notice. In the event the defaulting party fails to cure the default within sixty (60) days of the receipt of such notice, the comptroller shall direct the commissioner to withhold future distributions of proceeds authorized under § 57-4-306(a)(2), as such subdivision existed prior to July 1, 2014, to the defaulting party. Upon the commissioner's withholding of the proceeds, an aggrieved party shall have the authority to pursue equitable relief against the defaulting party in the chancery court of Davidson County. Upon receipt of a copy of the final judgment of the court, the commissioner shall distribute all withheld proceeds to the defaulting party, which shall remit such proceeds to the aggrieved party pursuant to the judgment. If the amount of the judgment is not satisfied by the withheld proceeds, the defaulting party shall be solely responsible for remitting future proceeds to the aggrieved party pursuant to the judgment.

(3) (A) If by September 1, 2014, the local boards of education, the municipal legislative bodies, and the county legislative body fail to enter into a binding agreement as authorized under subdivision (d)(1)(A), then any party may:

(i) Seek equitable relief in the chancery court of Davidson County; or

(ii) Request the comptroller to undertake binding arbitration to resolve any disagreements. The comptroller shall select the arbitrator.

(B) Such equitable relief shall be limited to those proceeds received by the local political subdivision pursuant to § 57-4-306(a)(2), as such subdivision existed prior to July 1, 2014, and not remitted to the proper fund, system or systems as required by § 57-4-306(a)(2), as such subdivision existed prior to July 1, 2014, from July 1, 1999, to June 30, 2014. The amount owed the appropriate school fund, system, or systems may be paid in equal installments, but not to exceed ten (10) years.

(C) All costs incurred by the comptroller of the treasury and the department of revenue under this subdivision (d)(3) shall be born equally by the parties.

(D) In the event a party fails to pursue the remedies available pursuant to subdivision (d)(3)(A)(i) or (d)(3)(A)(ii) by December 31, 2014, then the party shall be barred from any other relief for proceeds received by a local political subdivision prior to July 1, 2014.

(4) As the historical records of the comptroller of the treasury and the department of revenue permit, the comptroller of the treasury is authorized to provide to the local boards of education, the municipal legislative bodies, and the county legislative body the amount of the proceeds distributed to the local political subdivisions by the department under § 57-4-306(a)(2), as such subdivision existed prior to July 1, 2014.

(5) This subsection (d) shall not apply to any action, case, or proceeding commenced prior to June 1, 2014.

(6) Any agreement to address a municipality's or county's responsibility to remit certain gross receipt taxes owed by the municipality or county under § 57-4-306(a)(2) entered into prior to May 13, 2014, is hereby ratified and this subsection (d) shall not apply to such agreements.

(7) This subsection (d) shall not apply in counties having a population, according to the 2010 federal census or any subsequent federal census of: Click here to view image.



§ 49-2-204 - Debts.

Any member of the board who votes to create debts beyond the legitimate income provided in the school budget for any school year or in any way misappropriates or misuses school funds commits a Class A misdemeanor and shall forfeit office.



§ 49-2-205 - Chair -- Powers and duties.

It is the duty of the chair of the local board of education to:

(1) Preside at all meetings of the board;

(2) Appoint committees authorized by the board;

(3) Serve as chair of the executive committee; and

(4) Countersign all warrants authorized by the board of education and issued by the director of schools for all expenditures of the school system.



§ 49-2-206 - Executive committee -- Powers and duties.

(a) The chair of the board of education and director of schools constitute the executive committee of the board of education.

(b) The duties of the executive committee are to:

(1) Meet at the office of the director as often as necessary to perform the duties required;

(2) Advertise for bids and let contracts authorized by the board of education;

(3) Serve as the purchasing agent for the board; provided, that this shall not apply to counties having a purchasing board nor to counties having a purchasing agent created by a private or local act;

(4) Examine all accounts authorized by the board and see that the budget approved by the legislative body is not exceeded;

(5) Submit at each regular meeting of the board for approval a full report of all business transacted since the last regular meeting, which report shall be recorded as a part of the minutes of the board of education; and

(6) Transact any other business assigned to the committee by the board.



§ 49-2-207 - Policy pamphlets.

(a) The local board of education shall compile and publish an official operating policy pamphlet, which shall contain, but not be limited to, such procedures as have been established by letter, directive, written or verbal memorandum, custom or tradition, and by which schools are managed, operated or controlled. Such policy pamphlet shall be updated every two (2) years.

(b) "Pamphlet" may mean a loose-leaf binder.

(c) A copy of the updated board of education operating policy pamphlet shall be distributed to each principal of each local school system to be kept on file and available in each school library during and immediately after normal school hours. Board of education operating policies kept in electronic format and available in each school library shall satisfy the requirements of this subsection (c).

(d) The local board of education shall file with the commissioner of education a copy of the updated board of education operating policy pamphlet.

(e) Added or amended policies and a notice of each deleted policy shall be kept on file and available in each school library, and a copy shall be filed with the commissioner.

(f) If a local board's operating policies are kept in electronic format, and if the board also maintains an Internet web site, then the board shall make its operating policies available and accessible on that web site.

(g) The commissioner shall be authorized and directed to take appropriate action to enforce this section.



§ 49-2-208 - Tax-sheltered annuities.

(a) A local board of education is authorized to enter into written agreements with any of its employees to pay, at the request of its employees, a part of the incomes of the employees for the purchase of annuity or other contracts which meet the requirements of § 403(b) of the Internal Revenue Code. The amount of the reduction may not exceed the amount excludable from income under § 403(b), § 415, or § 402(g) of the Internal Revenue Code and shall be considered a part of the employee's salary for all purposes other than federal income tax. The annuity or other contracts shall only be purchased from:

(1) An insurance or annuity company authorized to do business in this state; or

(2) Any broker or dealer licensed to sell shares of regulated investment companies to be held in custodial accounts as authorized by § 403(b)(7) of the Internal Revenue Code.

(b) A local board of education that elects to provide a 403(b) plan pursuant to this section must extend membership eligibility in the plan to all of its teachers, or to all of its full-time non-teachers, or both. If the board extends membership eligibility in the plan to any teacher, then all of its teachers must be given the option of participating in the plan under the same terms and conditions. If the board extends membership eligibility in the plan to any full-time non-teachers, then all of its full-time non-teachers must be given the option of participating in the plan under the same terms and conditions. The board may further extend membership eligibility in the plan to its part-time non-teachers; provided, that all of its part-time non-teachers are given the option of participating under the same terms and conditions. For purposes of this subsection (b), "teacher" means those persons included within the definition in § 8-34-101 who are participating members of the Tennessee consolidated retirement system. In addition, "same terms and conditions" includes, but is not limited to, any employer matching of contributions made by the local board of education pursuant to subdivision (f)(1).

(c) Any agreement entered into between a local board of education and an employee pursuant to this section shall specify the amount and the effective date of the reduction, be legally binding and irrevocable with respect to the amounts earned while the agreement is in effect and state that the agreement shall impose no liability or responsibility whatsoever on the board except to show that the payments have been remitted for the purposes for which deducted.

(d) Upon entering into such an agreement, the board shall thereafter pay the deductions while the annuity or other investment contract is in force and while the employee is actively employed by the board. Upon advance written notice duly given to the board by the employee, the board shall make any changes in the manner or amount of deductions required under the terms of the agreement and shall stop the deductions when so notified in advance by the employee.

(e) Notwithstanding any other law to the contrary, any compensation deferred under this section shall be considered part of an employee's compensation for purposes of any other employee retirement, pension or benefit program. No deferral of income under this section shall effect a reduction of any retirement, pension or other benefit program provided by law.

(f) (1) Each local board of education that administers the purchase of annuity or other contracts under this section may elect to provide for employer matching of contributions made by employees under this section; provided, that the employer matching is included in the board's budget and is ratified by the local board of education and the appropriate local legislative body. Before making the contributions, the board shall select, through competitive bidding and contracts, one (1) or more insurance companies or mutual fund managers from which contracts are to be purchased for the purpose of depositing and investing employer contributions. In evaluating the bids, the board shall consider:

(A) The financial condition and operating performance of the entity;

(B) The long term performance of the investment products offered by the entity; and

(C) The fund expense ratios, administrative fees and any other charges or penalties affecting investment return.

(2) Any entity selected to receive and administer employer contributions must meet the following minimum qualifications and standards:

(A) The entity must offer a range of investment choices, including, at a minimum, a money market fund, a bond fund and a stock fund;

(B) The entity shall not apply sales loads, deferred sales charges, surrender fees or early withdrawal penalties; furthermore, the combined total of any mortality and expense risk fees and separate account charges imposed by the entity prior to annuitization of the account balance shall not exceed one percent (1%) of assets on an annualized basis;

(C) The entity shall not impose minimum contribution requirements on employees or the board; and

(D) The entity must have been in business for at least five (5) years and have a minimum of one billion dollars ($1,000,000,000) in assets. If the entity is an insurance company, the entity must also be rated by two (2) or more nationally recognized rating services as being within the three (3) highest rating categories for financial condition and operating performance.

(3) Employer contributions made under this subsection (f) shall not be considered part of an employee's compensation for purposes of any other employee retirement, pension or benefit program.

(g) Any annuity or other contract entered into under the authority of this section shall conform to all applicable laws, rules and regulations of the internal revenue service that will qualify the contracts for income tax benefits provided for under the Internal Revenue Code of 1986, § 403(b), or any subsequent corresponding Internal Revenue Code of the United States.



§ 49-2-209 - Insurance.

(a) Notwithstanding any other provision to the contrary, local boards of education are authorized to provide group life, hospitalization, disability or medical insurance for teachers, principals and other employees.

(b) For the purpose of financing the insurance programs, the employees who choose to participate may be required to bear a percentage of the expense of the coverages by having deducted such amounts from their salary.

(c) The budget of the local board of education shall include an amount sufficient to pay the board's portion of the insurance premium.

(d) The funds provided by the board of education and the amounts, if any, deducted from the employees' salaries shall be accounted for by creating a special account within the regular school fund.

(e) The director of schools or a delegated committee of the board may prepare and present to the board for approval a contract or contracts with one (1) or more insurance companies or other corporation that may exist under title 56, chapters 27-29, authorized to do business in this state or to one (1) or more insurance trusts that have contracted with such an insurance company or companies or corporations authorized to do business in this state for a policy or policies of group insurance to provide for the payment of group life, hospitalization, disability or medical expenses for designated school board employees.

(f) Approval shall be by majority vote of the board of education and shall be executed in the name of the board of education.

(g) The contracts may from time to time be amended, modified or changed by majority vote of the board.

(h) The policy or policies shall conform to the standard provisions of group insurance policies as set forth in this code.

(i) Notwithstanding any law to the contrary, the county board of education may use the county's system of centralized purchasing to provide a life insurance plan for designated school board employees.



§ 49-2-210 - School-based decision making.

(a) Any local board of education may initiate a program of school based decision making and may designate areas including, but not limited to, management, curriculum, classroom management, professional development and budget to be decided at the school by school personnel, including classroom teachers.

(b) Any board of education establishing a program of school based decision making shall define the procedures for implementation of its policies. Policies should recognize that school based decision making is a collaborative approach to planning and problem solving. Board policies may include guidelines for the participation of school personnel and others, including teachers, students, parents of students and other persons in the local community.

(c) The board may permit such decisions as are made locally to be at variance with board policies. If the local decisions impact rules and policies of the state board of education or the commissioner of education, they shall be implemented pursuant to § 49-1-207, except that there shall be no limit to the number of systems participating. No such local decisions shall have the effect of nullifying requirements of law.



§ 49-2-211 - Policy for student surveys, analyses or evaluations.

(a) Every LEA shall develop a policy setting forth the rights of parents and students and guidelines for teachers and principals with respect to the administration of surveys, analyses or evaluations of students.

(b) (1) The policy set forth in subsection (a) shall allow a parent or legal guardian access to review all surveys, analyses or evaluations, prior to being administered to the parent or legal guardian's child. The policy shall enable a parent or legal guardian to opt their student out of participating in a survey, analysis, or evaluation.

(2) Notwithstanding subdivision (b)(1), the policy shall require a parent, legal guardian or student, in the case of students eighteen (18) years of age or older, to provide written consent before the collection of individual student biometric data.

(c) The LEA shall also disclose to the parent or legal guardian of the student the purpose for the survey, analysis, or evaluation materials as well as who will have access to the results.



§ 49-2-212 - Professional associations and lobbying expenditures to be included in board's budget -- Required information. [Effective on July 1, 2016.]

(a) For purposes of this section, "lobbying expenditures" means funds used to lobby, as defined in § 3-6-301, and also includes any dues paid to associations or membership organizations that lobby.

(b) A local board of education shall include in its budget for each fiscal year a line item for professional associations and lobbying expenditures that includes the total amount to be spent on lobbying expenditures by the board during that fiscal year.

(c) When any local board of education of a county or city school system submits its budget to the appropriate local legislative body for approval, the budget shall have attached a form that details all professional associations and lobbying expenditures included in the budget. The form shall at a minimum specify:

(1) The total amount anticipated to be spent on professional associations and lobbying expenditures;

(2) The amount of any dues to be paid to entities that lobby, along with the names of such entities;

(3) The amount of any funds to be used to hire contract lobbyists; and

(4) For the fiscal year beginning in 2017, the actual amount spent on items listed in subdivisions (c)(1)-(3) for the previous fiscal year.






Part 3 - County Administration

§ 49-2-301 - Director of schools.

(a) Each local board of education is authorized to employ a director of schools, as provided for in § 49-2-203, subject to requirements of law. This director of schools may be referred to as superintendent, but all references to or duties or powers of the former county superintendents of public instruction shall be deemed to be references to or powers or duties of the director of schools. Failure to change a reference to county superintendent to superintendent or director of schools shall not be deemed to continue to revive the former office or position of county superintendent, it being the intention in this part to convert the former elected office of superintendent of public instruction to an administrative position filled by the applicable local board of education.

(b) (1) It is the duty of the board of education to assign to its director of schools the duty to:

(A) Act for the board in seeing that the laws relating to the schools and rules of the state and the local board of education are faithfully executed;

(B) Attend all meetings of the board and to serve as a member of the executive committee of the board, without additional compensation;

(C) Keep on electronic disks and in well bound books, furnished by the board, a complete and accurate record of the proceedings of all meetings of the board and of the director's official acts;

(D) Keep on electronic disks and in well bound books, furnished by the board and arranged according to the regulations prescribed by the commissioner of education, a detailed and accurate account of all receipts and disbursement of the public school funds;

(E) Issue, within ten (10) days, all warrants authorized by the board for expenditures for public school funds;

(F) Make such recommendations to the board as the director deems for the best interest of the public schools, but in no case shall the director have a vote on any question coming before the board;

(G) Have general supervision of all schools, and visit the schools from time to time, and advise with the teachers and members of the board as to their condition and improvement;

(H) Require the use of the state course of study for all the public schools and the system of promoting pupils through the several grades of the public schools in accordance with regulations of the commissioner, as approved by the state board;

(I) Sign all certificates and diplomas of pupils who complete the courses of study prescribed for the elementary and high schools;

(J) Recommend to the board teachers who are eligible for tenure or notify such teachers of their failure of reelection pursuant to § 49-5-409;

(K) Recommend to the board salaries for teachers in accordance with the salary schedule and the salaries and wages of all other employees nominated by the director of schools;

(L) Assign teachers and educational assistants to the several schools;

(M) Require all teachers to submit to the director for record their licenses or authority to teach, given by the state board, and keep a complete record of same;

(N) File all contracts entered into with teachers and employees of the board, before they begin their services in the public schools;

(O) Furnish to teachers or principals the names of pupils belonging to their respective schools, the list to be taken from the census enumeration or other reliable records on file in the director of schools' office;

(P) Issue certificates relative to the employment of minors who are enrolled as students in the director of schools' district;

(Q) Prepare reports of attendance to be assembled by the director; provided, that the director shall report to the commissioner any failure on the part of any principal or director of schools of any school system within the county to make the reports of attendance;

(R) Report to the county trustee and the commissioner, on or before July 1 of each year, the attendance;

(S) Make a written report, quarterly, to the appropriate local legislative body, for the board, of all receipts and expenditures of the public school funds, which accounts shall contain full information concerning the conditions, progress and needs of the schools of the school system and which shall be audited by the appropriate fiscal officer and local legislative body;

(T) Be present at all quarterly and annual settlements of the county trustee with the county mayor covering all school funds arising from state apportionments, county levies and all other sources, and report the director's acts to the director of schools' board;

(U) Report to the local legislative body and the commissioner, whenever it appears to the director that any portion of the school fund has been, or is in danger of being, misappropriated or in any way illegally disposed of or not collected;

(V) Make reports to the commissioner of education when requested by the commissioner;

(W) Prepare, annually, a budget for the schools in the director's school system, submit the budget to the board for its approval and present it to the county or other appropriate local legislative body for adoption as provided for by charter or private legislative act; provided, that:

(i) The budget shall set forth in itemized form the amount necessary to operate the schools for the scholastic year beginning on July 1, following, or on such date as provided for by charter or private legislative act; and

(ii) Any change in the expenditure of money as provided for by the budget shall first be ratified by the local board and the appropriate local legislative body;

(X) Give the director's full time and attention to the duties of the director's position;

(Y) Deliver to the director's successor all records and official papers belonging to the position. It is a Class C misdemeanor to refuse to deliver the records and files on demand of the director's successor. It is a separate offense for each month during which the director persists in withholding the records and files;

(Z) File with the commissioner of education a copy of the budget adopted by the county or other appropriate local legislative body within ten (10) days after its adoption;

(AA) Furnish to the commissioner a list of the teachers elected by the board and their respective salaries, on forms furnished by the commissioner;

(BB) Grant any licensed employee, or any other person considered as a professional employee, access at any reasonable time to the employee's personnel file or files, whether maintained by the employee's principal, supervisor, director, board or any other official of the school system;

(CC) Give any licensed or professional employee, on request and on payment of reasonable compensation, a copy of specified documents in the employee's personnel file;

(DD) Establish a procedure whereby an updated copy of the rules, regulations and minimum standards of the state board shall be kept on file in an easily accessible place in each school library during normal school hours;

(EE) Within the approved budget and consistent with existing state laws and board policies, employ, transfer, suspend, non-renew and dismiss all personnel, licensed or otherwise, except as provided in § 49-2-203(a)(1) and in chapter 5, part 5 of this title;

(FF) All persons who are employed in a position for which no teaching license is required shall be hired at the will of the director of schools. The local board of education shall develop a policy for dismissing such employees;

(GG) (i) The director may dismiss any nontenured, licensed employee under the director's jurisdiction for incompetence, inefficiency, insubordination, improper conduct or neglect of duty, after giving the employee, in writing, due notice of the charge or charges and providing a hearing; provided, that no nontenured, licensed employee under the director's jurisdiction shall be dismissed without first having been given, in writing:

(a) Notice of the charge or charges;

(b) An opportunity for a full and complete hearing before an impartial hearing officer selected by the board;

(c) An opportunity to be represented by counsel;

(d) An opportunity to call and subpoena witnesses;

(e) An opportunity to examine all witnesses; and

(f) The right to require that all testimony be given under oath;

(ii) Factual findings and decisions in all dismissal cases shall be reduced to written form and delivered to the affected employee within ten (10) working days following the close of the hearing;

(iii) Any nontenured, licensed employee desiring to appeal from a decision rendered in favor of the school system shall first exhaust the administrative remedy of appealing the decision to the board of education within ten (10) working days of the hearing officer rendering written findings of fact and conclusions to the affected employee;

(iv) Upon written notice of such appeal being given to the director, the director shall prepare a copy of the proceedings, transcript, documentary and other evidence presented, and transmit the copy of the proceedings, transcript, documentary and other evidence presented within twenty (20) working days of receipt of notice of appeal to the board;

(v) The board shall hear the appeal on the record and no new evidence shall be introduced. The affected employee may appear in person or by counsel and argue why the decision should be modified or reversed. The board may sustain the decision, send the record back if additional evidence is necessary, revise the penalty or reverse the decision. Before any such charges shall be sustained or punishment inflicted, a majority of the membership of the board shall concur in sustaining the charges. The members of the board shall render the decision on the appeal within ten (10) working days after the conclusion of the hearing;

(vi) The director of schools shall also have the right to appeal any adverse ruling by the hearing officer to the board under the same conditions as are set out in this subdivision (b)(1)(GG);

(vii) Any party dissatisfied with the decision rendered by the board shall have the right to appeal to the chancery court in the county where the school system is located within twenty (20) working days after receipt of notice of the decision of the board. It shall be the duty of the board to cause to be transmitted the entire record and other evidence in the case to the court. The review of the court shall be de novo on the record of the hearing held by the hearing officer and reviewed by the board;

(HH) All actions of the directors or their designees shall be consistent with the existing board policies, rules, contracts and regulations;

(II) Perform such other official duties as may be prescribed by law;

(JJ) Each LEA shall submit a report to the education committee of the senate and the education administration and planning committee of the house of representatives by January 1 each year of the number of places that are required in alternative schools within that system to accommodate students in that system placed in alternative schools; and

(KK) Authorize each principal to make staffing decisions regarding administrative personnel for the principal's school.

(2) The records required to be maintained pursuant to this subsection (b) shall be kept in a location that is secure from the effects of natural disasters, to include fires, earthquakes, tornadoes and other catastrophic events.

(c) It is a Class C misdemeanor for any director to take any other contract under the board of education or to perform any other service for additional compensation, or for any director to act as principal or teacher in any school or to become the owner of a school warrant other than that allowed for the director's service as director. A director who violates this subsection (c) shall also be dismissed from the director's position.

(d) Any director of schools who is appointed by the local board of education elected by the general public is only required to have a baccalaureate degree.



§ 49-2-303 - School principals.

(a) (1) Each director of schools shall employ principals for the public schools. The employment contract with each principal shall be in writing, shall not exceed the contract term of the current director of schools, and may be renewed. The contract shall specify duties other than those prescribed by statute and shall contain performance standards including the requirement that the principal's annual evaluation be based on student achievement data, with a significant portion, as defined by the guidelines and criteria adopted by the board in accordance with § 49-1-302(d)(2), being student growth data as reflected in teacher effect data and Tennessee Value-Added Assessment System (TVAAS) data, as such data is developed pursuant to chapter 1, part 6 of this title. Other standards that may be considered in the evaluation shall include, but not be limited to, other benchmarks for student proficiency, graduation rates, ACT scores where applicable and student attendance. The contract shall provide for consequences when the standards are not met. The performance contract may provide for bonuses beyond base salary, if performance standards are met or exceeded. Reasons for the nonrenewal of a contract may include, but are not limited to, inadequate performance as determined by the evaluations. A principal who has tenure as a teacher shall retain all rights of such status, expressly including those specified in § 49-5-510.

(2) The recommendation and employment shall be without discrimination on account of age, race, sex or creed.

(3) The individual designated as principal shall hold a valid license as approved by the state board of education for the type of school to which assigned.

(b) It is the duty of the principal to:

(1) Supervise the operation and management of the personnel and facilities of the school or schools of which the principal is principal as the local board of education determines;

(2) Assume administrative responsibility and instructional leadership under the supervision of the director of schools and in accordance with the written policies of the local board of education for the planning, management, operation and evaluation of the education program of the schools to which assigned;

(3) Submit recommendations to the director of schools regarding the appointment and dismissal of all personnel assigned to the school or schools under the principal's care, and make decisions regarding the specific duties of all personnel assigned to the school or schools under the principal's care; provided, that the duties of teachers shall be within their area of licensure and consistent with the policies, rules or contracts of the board of education;

(4) Administer and implement the school behavior and discipline code and require guest passes for all persons other than enrolled students and employees of the school;

(5) Perform such other duties as may be assigned by the director of schools pursuant to the written policies of the local board of education;

(6) Observe all other rules and regulations relative to the operation of public schools as established by law and as contained in the rules, regulations and minimum standards of the state board of education;

(7) (A) Assign educational assistants to noninstructional supervision of students, which may include, but is not limited to:

(i) Lunchroom duty;

(ii) Bus duty;

(iii) Recess or playground duty;

(iv) Before or after school duty; or

(v) Other related duties.

(B) The board of education shall specifically authorize such use of educational assistants in written school board policy and shall indemnify educational assistants in the performance of their duties; and

(8) Prepare, annually, a budget request for the school under the principal's care and submit the budget request to the director of schools. The budget request shall set forth a plan for the cost of operation of the school for the school year beginning July 1, following, or on such date as otherwise provided by charter or act of the legislature, public or private. Upon approval of the LEA's budget, the director of schools shall assign to each principal the responsibility for and authority over the cost of operation of the principal's school.

(c) Principals are encouraged to improve school security by limiting school access during school hours to monitored entrances.



§ 49-2-304 - Teaching supervisors.

(a) Directors of schools may employ one (1) or more supervisors for the supervision of teaching in grades one through twelve (1-12), or any combination of these grades, in the respective school systems.

(b) Any person employed as supervisor for the supervision of teaching shall have a license of qualification issued by the state board of education. The state board of education, in its discretion, may waive the requirement as to supervisors who were employed and serving in that capacity in nonequalizing local school districts as of January 1, 1957.



§ 49-2-305 - Development and adoption of program to promote involvement of parents and guardians.

(a) The LEA, in consultation with parents, teachers and administrators, shall develop and adopt a policy to promote the involvement of parents and guardians of children enrolled in the schools within the school district. The plan shall be submitted to the commissioner of education as part of the district's school improvement plans and shall be consistent with the Tennessee parent/family involvement policy of the state board of education. The plan shall include:

(1) A plan for parent participation in the schools which is designed to improve parent and teacher cooperation in such areas as homework, attendance, discipline, and planning for higher education opportunities for students; and

(2) Procedures by which parents may learn about the course of study for their children and have access to all learning materials.

(b) The policy adopted by the LEA pursuant to this section may also include the following components:

(1) A plan by which parents will be made aware of the district's parental involvement policy and this section, including:

(A) Rights under the Family Educational Rights and Privacy Act of 1974, compiled in 20 U.S.C. § 1232 et seq., relating to access to children's official records; and

(B) Information through which parents may access LEA policies and curriculum;

(2) Efforts to encourage the development of parenting skills;

(3) The communication to parents of techniques designed to assist the child's learning experience in the home;

(4) Efforts to encourage access to community and support services for children and families;

(5) The promotion of communication between the school and parents concerning school programs and the academic progress of the parents' children;

(6) Identifying opportunities for parents to participate in and support classroom instruction in the school, including:

(A) Organizing fundraising initiatives;

(B) Volunteering as a field trip chaperone;

(C) Assisting in the library, computer lab or on the playground;

(D) Offering after school clubs; and

(E) Recycling clothes;

(7) Efforts to support parents as shared decision-makers and to encourage membership on school advisory committees;

(8) The recognition of the diversity of parents and the development of guidelines that promote widespread parental participation and involvement in the school at various levels;

(9) The development of preparation programs and specialized courses for certified employees and administrators that promote parental involvement; and

(10) The development of strategies and programmatic structures at schools to encourage and enable parents to participate actively in their children's education.

(c) For the purposes of this section, "parent" means the parent, guardian, person who has custody of the child or individual who has caregiving authority under § 49-6-3001.






Part 4 - Municipal Schools

§ 49-2-401 - Municipal school tax.

(a) Every incorporated municipality is empowered, through its governing board, to submit a proposition to the qualified voters to levy and collect a school tax, not exceeding the tax levied by the state for state purposes, on each one hundred dollars ($100) of the taxable property of the city or town submitting the proposition.

(b) If two thirds (2/3) of the qualified voters voting at the election vote for the tax, then the tax shall be levied and collected for the purpose of establishing a system of common schools in the city or town.

(c) No tax shall be levied and collected in the municipality for and in any year unless the county in which the municipality is situated fails or refuses, on or before the April term of each year, to levy a county tax for common school purposes. Nothing in this section shall be construed to prohibit any municipality from levying a school tax additional to the county school tax.



§ 49-2-402 - Control of municipal schools.

The board of each municipality voting for and collecting the tax provided for in § 49-2-401 shall have exclusive control and management over such common schools.



§ 49-2-403 - State funding.

All municipalities establishing common schools under this part shall be entitled to receive their proportions of the general school fund of the state, to be applied with the fund collected under §§ 49-2-401 and 49-2-402.



§ 49-2-404 - Charter powers.

Cities and incorporated towns operating systems of public schools under provisions of their respective charters and levying an additional elementary school tax for operating expenses other than for grounds, buildings and equipment are empowered to continue the operation of the system of public schools under the provisions of their respective charters; provided, that no transfer of children between city and county schools shall be made except by agreement between the respective boards of education.



§ 49-2-405 - Use of property.

(a) The boards of education of the respective municipalities shall have the right to permit municipal school buildings and municipal school property to be used for public, community or recreational purposes under such rules, regulations and conditions as may be prescribed from time to time by the boards of education; provided, that this right shall not extend to the use of the school buildings and property for private profit.

(b) No such board of education, whether incorporated or unincorporated, and no member of any such boards of education, or other municipal or county school official, shall be held liable in damages for any injury to person or property resulting from the use of school buildings or property authorized by subsection (a).



§ 49-2-406 - Reports to state.

Any city director of schools or secretary of the town or city board of education who does not make all reports required by the commissioner of education, on or before July 10 for the fiscal year ending June 30 preceding, shall be considered delinquent and the commissioner shall appoint a competent person to make the delinquent report and allow a reasonable sum for the service, which amount shall not exceed ten dollars ($10.00) a day for the time actually required to make the report, together with transportation and subsistence.






Part 5 - Special School Districts

§ 49-2-501 - Abolition of special districts on petition of voters -- Maximum number of school districts within county.

(a) (1) All special school districts that are not taxing districts are abolished.

(2) Taxing districts that are not encumbered by debts or bonds may at any time, on ten (10) days' notice, hold an election, and upon the affirmative vote of a majority of the legal voters of such districts, abolish the taxing district or taxing districts and place the school or schools of the district under the management of the county board of education, and the county board shall become the successor of the taxing district board and shall administer the school or schools of the taxing district or districts as other county schools are administered by the board; provided, that the county election commission is so requested by at least twenty-five (25) legal voters of the taxing district; and provided, further, that the election in any taxing district shall be held according to the general method of holding elections as provided by law.

(3) Any taxing district having outstanding financial obligations, such as warrants, notes or bonds for building, equipment or other improvement, may at any time after the discharge of the obligations become a part of the county system of public schools as provided in this section for taxing districts not encumbered by debts.

(b) (1) [Deleted by 2013 amendment, effective April 29, 2013.]

(2) (A) As of April 30, 1982, all special school districts in the counties affected by this section that are not currently operating schools or that do not have outstanding bonded indebtedness are abolished. Any special school district that is not recorded with the department of education as currently operating schools must prove to the satisfaction of the commissioner that it is operating a school system or has outstanding bonded indebtedness incurred prior to April 30, 1982.

(B) Special school districts in the counties affected by this section that are not operating schools, but that have outstanding bonded indebtedness, are abolished upon repayment of the indebtedness.

(C) Notwithstanding any other provision of this title, in those counties in which all students in grades kindergarten through twelve (K-12) are eligible to be served by city and special school systems, the county shall not be required to operate a separate county school system, nor shall it be necessary that a county school board be elected or otherwise constituted.

(3) No additional special school districts may be created after April 30, 1982, but existing operating districts may merge or consolidate. This shall not affect the powers of cities under part 4 of this chapter if the county in which the city is located has fewer districts than those permitted in subdivision (b)(1).

(4) Any operating districts in a county in excess of the number permitted in subdivision (b)(1) are abolished on July 1, 1983, and shall be consolidated into not more than the permitted number of districts by July 1, 1983. This consolidation shall be accomplished in the following manner:

(A) The districts that continue to operate in each county shall be the three (3) or six (6) largest, as applicable, in each county as of January 1, 1982, as determined from the average daily attendance figures previously submitted to the commissioner of education for the 1981-1982 school year;

(B) (i) Any other district in a county may merge with any contiguous system that will continue to operate under subdivision (b)(4)(A). The merger shall occur no later than July 1, 1983, and shall be accomplished by majority vote of the board of education of the system to be abolished. The merger shall not be effective unless the board of education of the system with which merger is sought approves the merger by a majority vote of the board, and unless the city governing body by a majority vote approves the merger in the case of a merger with a city school system;

(ii) If a district that will be abolished on July 1, 1983, has not merged into a continuing system by July 1, 1983, it shall be merged into the county system on that date;

(C) The continuing system that acquires an abolished district by merger shall succeed to all funds, property and liabilities of the abolished district, specifically including repayment of all bonded indebtedness;

(D) Any tax for current operation levied by a special school district abolished under this section shall, until the repeal of the private act authorizing such tax, be collected and turned over to the successor school system for the use and benefit of the schools formerly operated by the special school district;

(E) Any city government that continues to levy a current operation school tax for the benefit of a school system abolished by this subsection (b) is authorized to turn such tax receipts over to the successor school system for the use and benefit of the schools formerly operated by the city;

(F) This section shall not be construed to rescind, impair or affect any contracts in effect April 30, 1982, dealing with the operation or organization of schools in any affected county; and

(G) Rights and privileges of teachers in districts merged, abolished, or consolidated pursuant to this section shall be protected as provided in § 49-5-203 and nothing in this section shall be construed to change or repeal § 49-5-203.

(5) Elementary schools operated by any school system abolished under this subsection (b) shall continue to be operated as elementary schools by the successor system following the abolishment of any system under this part; provided, that this shall not be construed to require the continuance of such schools if they should be destroyed or become unusable because of fire or safety violations or should fail to meet the minimum standards of the state board of education.

(6) The county board of education of any county affected by this subsection (b) shall include persons representing and residing in the area served by every school district that is abolished under this part in the same percentage that such districts relate to the total number of public school systems in such county.

(7) In the event of consolidation of districts in accordance with this subsection (b), the consolidated system shall continue to operate grades kindergarten through eight (K-8) by local instruction in local school buildings. This subdivision (b)(7) shall only apply to counties having a population of not less than fourteen thousand nine hundred forty (14,940) nor more than fifteen thousand (15,000), according to the 1980 federal census or any subsequent federal census.

(c) In any county affected by subsection (b), the authority of the boards of education or municipal governments to rescind or withdraw from any contract in effect on February 1, 1982, relative to the operation of high schools as defined in § 49-6-401 or waiving their rights to high school bond proceeds, or waiving their share of proceeds of sales taxes levied to liquidate debts incurred for high schools, is removed. High schools in districts abolished by subsection (b) shall continue to be operated by their respective boards of education until abolition.



§ 49-2-502 - Abolition of special district on initiative of school officials -- Transition plans.

(a) The school board, school commissioners, school trustees or other duly constituted administrative officials of any special school district are authorized and empowered to transfer the administration of the schools in the special school district to the county board of education of the county in which the special school district is located. Before a transfer is effectuated, however, a referendum shall first be conducted on the subject, and the school system of the special school district shall not be transferred to the county unless a majority of the voters who cast votes in the referendum vote in favor of the transfer. The referendum shall be held by the county election commission when requested by the school board of the special school district, and the expenses of the election shall be paid from the funds of the special school district.

(b) (1) Notwithstanding subsection (a) or any other law to the contrary, if the proposed transfer of the administration of the schools in the special school district to the county board of education would result in an increase in student enrollment within the county school system of one hundred percent (100%) or more, and if a majority of the voters who cast votes in the referendum vote in favor of the transfer, then a comprehensive transition plan shall be developed, and the transfer shall take effect at the beginning of the third, full school year immediately following certification of the election results.

(2) The comprehensive transition plan shall be developed by a transition planning commission. The transition plan shall consider and provide for each of the matters set forth in §§ 49-2-1201(i) and 49-2-1204. Prior to its implementation, the transition plan shall be submitted to the department of education for review and comments. The transition planning commission shall consist of twenty-one (21) members, as follows:

(A) The county mayor, the chair of the county board of education and the chair of the board of education of the special school district shall serve as ex officio members of the commission;

(B) The county mayor, the chair of the county board of education and the chair of the board of education of the special school district shall each appoint five (5) competent citizens to serve as members of the transition planning commission; and

(C) The governor, the speaker of the senate and the speaker of the house of representatives shall jointly appoint three (3) competent citizens to also serve as members of the transition commission.

(3) From and after the effective date of the transfer of the administration of the schools in the special school district to the county board of education, the restrictions imposed on the creation of municipal school districts, in § 6-58-112(b) [see the Compiler's Notes], and special school districts, in § 49-2-501(b)(3), shall no longer apply in such county.



§ 49-2-503 - Disposition of special school district funds.

(a) The county trustees of the several counties of this state are authorized to pay over to the county board of education of their respective counties any balance of funds in the hands of the trustees that have been derived from special school district taxes, when and if the law or laws creating the special school district have been repealed.

(b) When any funds have been paid over to the county board of education under subsection (a), the funds shall be applied and expended by the county board of education only in accord with the limitations and provisions of §§ 49-2-502 and 49-2-1002.



§ 49-2-504 - Persons residing outside boundaries -- Eligibility to vote.

A special school district may, by legislative act, establish eligibility and procedures for nonresident property owners.






Part 6 - School Support Organization Financial Accountability Act

§ 49-2-601 - Short title.

This part shall be known and may be cited as the "School Support Organization Financial Accountability Act."



§ 49-2-602 - Legislative intent.

The general assembly recognizes the importance of school support organizations in providing financial support to help carry out academic, arts, athletic, and social programs to further educational opportunities for the children of this state. The general assembly also recognizes concerns that parents and other persons who support these organizations have in ensuring that money raised by these organizations is safeguarded by them and used to further the activities for which the money is raised. It is, therefore, the intent of the general assembly to ensure the continued support of academic, arts, athletic and social programs, which help to educate the children of this state, while also ensuring fiscal accountability of school support organizations.



§ 49-2-603 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Donation" means any gift or contribution of money, materials, property or securities from any nongovernmental source received by a school official or employee for the benefit of a school district, school, school club, or academic, arts, athletic or social activity related to a school;

(2) "Internal school funds" mean any and all money received and accounted for at individual schools, and specifically include, but are not limited to:

(A) Any donation or grant made to the school, a school club, or any academic, arts, athletic or social activity related to a school;

(B) Funds for cafeteria services operated at the school;

(C) Fees collected by the school;

(D) Funds transferred to the local school from the school board that are to be accounted for at the local school level;

(E) Funds raised through cooperative agreements with outside organizations;

(F) Rental fees charged outside entities for use of school facilities; and

(G) Student activity funds;

(3) (A) "School representative" means:

(i) When a school support organization's primary purpose is to support a school system or an individual school:

(a) A school board member;

(b) The director of schools;

(c) A principal; and

(d) Any individual who is primarily responsible for accounting for school system funds or the funds of an individual school; and

(ii) When a school support organization's primary purpose is to support a local school club or academic, arts, athletic, or social activity related to a school:

(a) A school board member;

(b) The director of schools;

(c) A principal;

(d) Any individual who is primarily responsible for accounting for school system funds or the funds of an individual school; and

(e) Any individual who works for the school system and who as part of the individual's employment by the school system is charged with directing or assisting in directing the related school club or activity;

(B) "School representative" shall specifically include, but shall not be limited to, coaches, assistant coaches, band directors, or any other school sponsor of a related club or activity;

(4) (A) "School support organization" means a booster club, foundation, parent teacher association, parent teacher organization, parent teacher support association, or any other nongovernmental organization or group of persons whose primary purpose is to support a school district, school, school club, or academic, arts, athletic or social activities related to a school, that collects or receives money, materials, property or securities from students, parents or members of the general public;

(B) For the purposes of this part, a group of persons who merely request that students, parents, or members of the general public make donations to a school district, school, school club, or academic, arts, athletic or social activity related to a school or assist in the raising of funds for a specified purpose under the sponsorship of a school employee where the funds are turned over to the school to be used for the specific purpose for which the funds were raised, shall not be considered a school support organization;

(5) "School support organization funds" include all money, materials, property or securities raised by a school support organization or any organization that represents itself to students, parents or members of the general public to be a school support organization; and

(6) "Student activity funds" include all money received from any source for school-sponsored student activities or school-sponsored events held at or in connection with a school, and specifically include, but are not limited to, any money:

(A) Derived from a school-sponsored academic, art, athletic or social event involving students;

(B) Raised by school-sponsored clubs involving students;

(C) Raised by school-sponsored fundraisers involving students who are under the supervision of a school employee;

(D) Received from a commission for the direct sale of items to students pursuant to a cooperative agreement between the school and an outside organization;

(E) Received for the direct sale of items to students from a school-run bookstore located on school grounds;

(F) Raised from fees charged students;

(G) Obtained from interest from any account that contains student activity funds; or

(H) (i) Obtained from any related school-sponsored activity that involves the use of school personnel, students, and property during the school day;

(ii) For the purpose of subdivision (6)(H)(i), "school day" means the regular hours of operation of the school during which classes are conducted.



§ 49-2-604 - Adoption of policy concerning fundraising.

(a) A group or organization may not use a school district's or school's name, mascot or logos, property or facilities for the raising of money, materials, property or securities until a policy has been adopted by the local board of education concerning cooperative agreements, school support organizations and the use of school facilities for fundraising purposes.

(b) The policy that a school board adopts pursuant to subsection (a) shall, at a minimum, include, in substance, the following provisions:

(1) (A) Prior to soliciting, raising or collecting money, materials, property or securities to support a school district, school, school club or any academic, arts, athletic or social activity or event related to a school, a school support organization shall submit to the director of schools or the director's designee a form that, at a minimum, documents the following:

(i) The organization's status as a nonprofit organization, foundation or a chartered member of a nonprofit organization or foundation; provided, however, that nothing in this section shall require that the organization be a 501(c)(3) organization under the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3);

(ii) The goals and objectives of the organization; and

(iii) The telephone number, address and position of each officer of the organization;

(B) Thereafter, a school support organization shall annually, at a time designated before the beginning of the school year, submit a form to the director of schools or the director's designee verifying its continued existence as a nonprofit organization and documenting, at a minimum, the goals and objectives of the organization, and the current telephone number, address and position of each officer of the organization. The organization shall file a statement of total revenues and disbursements before the end of the school year; and

(2) The approval of the director of schools or the director's designee shall be required before a school support organization undertakes any fundraising activity to assure that scheduling of fundraisers does not conflict with the school district's or school's fundraising efforts and that the fundraising process is consistent with the goals and mission of the school or school district. The approval shall not make the fundraising activity a school-sponsored activity.

(c) A school support organization shall maintain, at a minimum, detailed statements of receipts and disbursements, minutes of any meetings, a copy of its charter, bylaws and documentation of its recognition as a nonprofit organization. The statements and records shall be maintained for a period of at least four (4) years and be available upon request by any member of the organization, principal, director of schools or the director's designee or the office of the comptroller of the treasury.

(d) A school support organization shall operate within the applicable standards and guidelines set by a related state association, if applicable, and shall not promote, encourage or acquiesce in any violation of student or team eligibility requirements, conduct codes or sportsmanship standards.

(e) A school support organization's officers shall ensure that school support organization funds are safeguarded and are spent only for purposes related to the goals and objectives of the organization. The organization shall adopt and maintain a written policy that specifies reasonable procedures for accounting, controlling and safeguarding any money, materials, property or securities collected or disbursed by it.

(f) A school support organization shall provide, upon request, to officials of the local school board, local school principal or auditors of the office of the comptroller of the treasury access to all books, records and bank account information for the organization.

(g) A school representative may not act as a treasurer or bookkeeper for a school support organization. A school representative may not be a signatory on the checks of a school support organization. A majority of the voting members of any school support organization board should not be composed of school representatives.

(h) A local board of education may adopt a policy that is more restrictive than the requirements of subsection (b).

(i) The local board of education, director of schools, local school principal or any other school official shall not incur any liability for the failure of a school support organization to safeguard school support organization funds.



§ 49-2-605 - Posting or publication of recognized school support organizations -- Public inspection of forms, reports or financial statements.

(a) The director of schools or the director's designee shall annually post or publish a list of organizations that have complied with § 49-2-604(b). This posting or publication may be made by written or electronic means. The school board shall determine the appropriate method of posting or publishing this information.

(b) Any local board of education is authorized to develop a process to certify that an organization has been recognized as a school support organization; however, a local board of education shall not incur any liability for the recognition.

(c) Any forms, annual reports, or financial statements required to be submitted according to the policy adopted by the board pursuant to § 49-2-604(b) to the director of schools or the local school principal shall be open to public inspection.



§ 49-2-606 - Collection of money.

(a) Any individual who collects or receives any student activity or other internal school funds shall turn over to the properly designated school official or employee all student activity or other internal school funds. The funds shall be considered student activity or other internal school funds for the purpose of § 49-2-110. That a member of a school support organization or a person claiming to be a member of a school support organization collected the money is immaterial to the determination as to its status as student activity or other internal school funds.

(b) A local board of education may grant the principal of a school the authority to enter into an agreement with a school support organization to operate and collect money for a concession stand or parking at a related school academic, arts, athletic, or social event on school property where any money it collects or any portion designated by the agreement shall be considered as school support group funds and not as student activity funds; provided, that:

(1) The board has adopted a policy concerning school support organizations pursuant to § 49-2-604(b); and

(2) The school support organization provides the school with the relevant collection documentation that would have been required pursuant to the provisions of the manual produced under § 49-2-110 for student activity funds.

(c) Nothing in this section diminishes the authority of a local board of education to enter into an agreement with a civic organization for the operation of concessions or parking at school sponsored events. The civic organization shall not be subject to this part.

(d) A local board of education may grant the principal of a school the authority to enter into an agreement with a school support organization to operate a bookstore located on school grounds that makes direct sales of items to students where any money the school support organization collects or any portion designated by the agreement shall be considered as school support group funds and not as student activity funds; provided, that:

(1) The board has adopted a policy concerning school support organizations pursuant to § 49-2-604(b);

(2) One hundred percent (100%) of the profits of the operation of the bookstore are used for support of the school; and

(3) The school support organization provides the school with the relevant collection documentation that would have been required pursuant to the provisions of the manual produced under § 49-2-110 for student activity funds.

(e) A principal may allow funds raised by fundraisers conducted by a school support organization outside the school day and involving students to be collected during the school day by the school support organization. The funds shall be school support organization funds; provided, that school employees are not involved in the accounting of the funds and the funds are turned in using sealed envelopes.



§ 49-2-607 - Disbursement of donations.

(a) Donations to a board of education shall be received and disbursed in accordance with § 49-6-2006.

(b) In addition to any requirements established by § 49-6-2006(a), the following specific conditions shall apply:

(1) Any donation made by a school support organization to a board of education or school shall be disbursed only in accordance with any written conditions that the school support organization may place upon the disbursement of the funds and shall be in accordance with the goals and objectives of the school support organization;

(2) School support organization funds that are donated to an individual school shall not be considered as student activity funds. These funds shall be considered instead as internal school funds from the point of their donation to the respective school; and

(3) Any disbursements of donated funds by a school official or employee shall be made in accordance with any relevant federal, state, or local government laws, including any relevant purchasing laws or requirements of the accounting policy manual produced according to § 49-2-110(e).



§ 49-2-608 - Prohibited actions.

A nongovernmental group or organization, including all school support organizations, may not:

(1) Use the school's or school district's sales tax exemption to purchase items;

(2) Represent or imply that its activities, contracts, purchases, or financial commitments are made on behalf of or binding upon any school or school district;

(3) Use school support organization funds for a purpose other than purposes related to the goals and objectives of the school support organization that relate to supporting a school district, school, school club or school academic, arts, athletic or social activity; or

(4) Maintain or operate a bank account that bears the employer identification number of a school board, school, or any other school related governmental entity. From July 1, 2007, any funds deposited into the bank account shall be presumed to be a donation to the entity whose employer identification number is used and shall be treated as student activity funds.



§ 49-2-609 - Audit.

A school support organization or any group or organization that collects and raises money, materials, property or securities while representing itself to be a school support organization shall be subject to audit by the office of the comptroller of the treasury.



§ 49-2-610 - Development of model financial policy.

The office of the comptroller of the treasury is authorized to adopt a model financial policy for school support organizations.



§ 49-2-611 - Initial registration and renewal fees.

Notwithstanding § 48-51-303(a)(1) to the contrary, a school support organization that is required to register as a nonprofit organization, foundation or chartered member of a nonprofit organization or foundation by a policy adopted in accordance with this part shall be exempt from any initial registration fee by the secretary of state for the registration if the school support organization is an educational institution as defined in § 48-101-502(b). The school support organization shall pay any renewal fee required by the secretary of state to maintain valid annual registration as a nonprofit organization, foundation or chartered member of a nonprofit organization or foundation.



§ 49-2-612 - Charitable school foundation.

(a) A public school or its administrators or supporters are authorized to form, or caused to be formed, a charitable school foundation for the sole purpose of supporting the school by raising and administering funds for the school and its programs. A school foundation shall be broad based in its support of the school and shall not limit its support to a single program or activity. A school foundation shall be a school support organization under this part.

(b) To be a school foundation under this section, the foundation shall apply for and receive exemption from federal income taxation under § 501(a) of the Internal Revenue Code, codified in 26 U.S.C. § 501(a), as an organization described in § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3).

(c) The school foundation shall be open to parents, students, faculty, staff, alumni and members of the community who are interested in supporting the school and its programs.

(d) The bylaws of the school foundation shall require the director of schools and the principal of the school to serve as ex officio members on the foundation's board of directors.

(e) An organization in existence on April 16, 2012, that meets the requirements of this section, on or after April 16, 2012, shall be recognized as a school foundation.






Part 7 - High Performing School Districts Flexibility Act

§ 49-2-701 - Short title.

This part shall be known and may be cited as the "High Performing School Districts Flexibility Act".



§ 49-2-702 - Part definitions -- Criteria considered when calculating whether an LEA is eligible to be declared a high performing school district.

(a) As used in this part, unless the context otherwise requires:

(1) "Department" means the department of education; and

(2) "High performing school district" means any LEA in the state that satisfies a majority of the following criteria, if applicable to that LEA, according to the state report card:

(A) Reaches a graduation rate of ninety percent (90%) or higher;

(B) Exhibits an average student ACT score of 21 or higher or an average student SAT score of 980 or higher; provided, that prior to an LEA using the average student ACT or SAT score, at least thirty (30) students within the LEA or at least twenty-five percent (25%) of the graduating class, whichever is larger, took the ACT or SAT;

(C) Exhibits a TCAP three-year average composite normal curve equivalent (NCE) score of 55 or higher;

(D) Exhibits a TVAAS three-year average composite NCE gain of 1.75 or higher; or

(E) Meets or exceeds achievement and gap closure annual measurable objectives and receives an exemplary or similar status from the department.

(b) Only those criteria in the list in subdivision (a)(2) that apply to a particular LEA and are reported on the state report card shall be considered when calculating whether an LEA is eligible to be declared a high performing school district under this part. If a criterion does not apply to a particular LEA, it shall be removed from consideration for that LEA and a majority of the remaining criteria must be met. Should any of the criteria cease being reported on the state report card, the department shall designate a replacement measure for purposes of this part. An LEA scoring in the top fifteen percent (15%) of all LEAs in the state under the replacement measure shall meet that criterion.



§ 49-2-703 - Designation as a high performing school district.

Any LEA meeting a majority of the applicable criteria in § 49-2-102 may, by action of its local board of education, declare itself to be a high performing school district. Such designation shall be in effect beginning July 1 following the local board action. The designation shall last for three (3) years, at which time the LEA shall be eligible to declare itself a high performing school district under this part again if a majority of the criteria are met.



§ 49-2-704 - Permitted and prohibited actions without approval when district designated as a high performing school district.

(a) A high performing school district may, during any year in which the designation is in effect, without first seeking or obtaining approval from any other state or local governmental agency or unit:

(1) Appropriate additional funds as needed from the fund balance of self-sustaining or self-sufficient funds, including, but not limited to, the central cafeteria fund and the extended school program fund;

(2) Utilize a teacher evaluation system which varies from the evaluation system established by the department as though a flexibility waiver had been applied for and granted to the district. Notwithstanding the foregoing, the alternative teacher evaluation system used shall comply with all rules of the state board. The high performing school district shall submit the evaluation system it plans to use to the department; and

(3) Add educational days to that district's school calendar, so long as the minimum number of school days required by law is met.

(b) A high performing school district, during any year in which the designation is in effect, may apply to the commissioner of education for a waiver of any state board rule, regulation or statute that inhibits or hinders the district's ability to meet its goals or comply with its mission statement. At the discretion of the commissioner the waiver may be granted, but the commissioner shall not grant a waiver where waivers are otherwise prohibited in this title 49, and shall not waive regulatory or statutory requirements related to:

(1) Federal and state civil rights;

(2) Federal, state, and local health and safety;

(3) Federal and state public records;

(4) Immunizations;

(5) Possession of weapons on school grounds;

(6) Background checks and fingerprinting of personnel;

(7) Federal and state special education services;

(8) Student due process;

(9) Parental rights;

(10) Federal and state student assessment and accountability;

(11) Open meetings; and

(12) At least the same equivalent time of instruction as required in regular public schools.






Part 10 - Transfer and Joint Operation of Schools Generally

§ 49-2-1001 - Operation of municipal or special district schools by county.

County and town boards of education and special school district boards, whenever they deem it advisable for the purpose of a more economical administration and the improvement of the efficiency of the schools, may make a contract to operate the school or schools of such town under the general supervision of the county director of schools; provided, that nothing in this section shall be construed to change the general method of distribution of county and state school funds between the county and such towns on the basis of average daily attendance as provided in this title; and provided, further, that nothing in this title shall be construed to change or repeal 1915 Private Acts ch. 160.



§ 49-2-1002 - Transfer of municipal or special district schools to county.

(a) (1) The city council, board of mayor and aldermen or other duly constituted governing body of any town or city in this state maintaining a separate school system is authorized and empowered to transfer the administration of the town or city school system to the county board of education of the county in which the town or city is located. Before the transfer is effectuated, however, a referendum shall first be conducted on the subject, and the school system of the town or city shall not be transferred to the county unless a majority of the voters who cast votes in the referendum vote in favor of the transfer.

(2) The referendum required by subdivision (a)(1) shall be held by the county election commission when requested by the governing body of the town or city, and the expenses of the election shall be paid by the town or city.

(b) A town, city or special school district transferring the administration of schools to the county board of education by authority of § 49-2-502 and this section is authorized to devote the school funds of the town, city or special school district to the payment of the proportionate part of the cost of the maintenance and operation of the schools.

(c) The county board of education shall perform the same duties with respect to the schools of the town, city or special school district as they are required by law to perform with respect to county schools.

(d) The county board of education shall operate the schools of any town, city, or special school district transferred to them by authority of § 49-2-502 and this section as a coordinated part of the county school system, to the end that a unified and balanced school system may be maintained in the county. All school funds belonging to the town, city or special school district, including state funds allocated to the town, city or special school district, shall be expended entirely for the benefit of the schools of the town, city or special school district. Where there is any school indebtedness owed by the town, city or special school district at the time the transfer of administration is effectuated, the indebtedness shall remain the obligation of the town, city or special school district, and existing arrangements for the retirement of the indebtedness shall be continued until the indebtedness is retired and paid in full, unless the county legislative body, by resolution adopted by a majority of the members, agrees to assume the school indebtedness owed by the town, city or special school district.

(e) (1) Towns and cities transferring the administration of schools to the county board of education pursuant to this section are authorized and empowered to take such action as necessary and to make such payments as required to provide credit for service, for any or all school employees of the transferring town or city who elect to receive the credit, in any pension or retirement plan or plans in which the employees are entitled to participate after the transfer, for the period of service that was credited to the employees under the pension or retirement plan of the transferring town or city.

(2) Any such school employee transferring to a new plan pursuant to the terms of subdivision (e)(1) shall not, as a result of this subsection (e), be entitled to receive a benefit from both the pension or retirement plan of the transferring town or city and any successor pension or retirement plan based upon the same credited service.

(3) The towns and cities are further authorized to issue bonds or notes for the purpose of obtaining funds to make any such payments and to pay costs of effecting such payment and of issuance of such bonds or notes in accordance with title 9, chapter 21.

(4) The pension board or other agency administering the pension or retirement plan of any such town or city, upon direction of the town or city by resolution of the governing body of the town or city, is authorized to transfer employee contributions of any or all of the transferring employees, together with earnings on the employee constributions, directly to the plan or plans in which the employees are entitled to participate after the transfer.

(5) A transfer is authorized by this subsection (e) only if the pension or retirement plan of the town or city expressly provides for the return or refund of employee contributions and earnings on the employee contributions to employees or the transfer of such amounts to a successor plan upon an employee's termination of employment.






Part 11 - Contractual Joint Operation of Schools

§ 49-2-1101 - Contracts authorized.

(a) The boards of education of any two (2) or more school systems are authorized and empowered to establish, maintain and operate a public school or schools jointly by entering into contracts for that purpose.

(b) Upon the execution of contracts under this part by the respective boards of education, the contracts shall be binding upon the boards of education and upon the counties, cities and special school districts involved.

(c) In cities that are authorized by their charters to operate school systems, either the board of education or the city governing body, if the city does not have a board of education, may exercise any authorities or rights granted by parts 5 and 10-13 of this chapter, specifically including contracting with the county for operation, maintenance or improvement of schools within the city.



§ 49-2-1102 - Powers of contracting boards.

All schools established, maintained and operated pursuant to a contract entered into under this part shall be considered for all purposes as integral parts of the school systems of each of the counties, cities or special school districts that are parties to the contracts. The board of education of each county, city or special school district that is a party to the contract shall have the same powers with respect to the assignment, placement, expulsion, suspension and transfer of pupils residing in its respective jurisdiction in and to such schools and with respect to the employment and assignment of teachers for such schools as it may possess with respect to other schools under its supervision, control and jurisdiction, except insofar as such powers may be limited by the provisions of the contract.



§ 49-2-1103 - Administration of schools -- Funds.

(a) The administration of schools established, maintained and operated pursuant to a contract entered into under this part may be placed under the board of education of the county, city or special school district in which the school is located; or the administration of the schools may be placed under a board of control created pursuant to the terms of the contract.

(b) In the event a board of control is created, it shall elect its own chair and secretary and may designate as ex officio secretary the director of schools of the county, city or special school district in which the school is located. The board of control shall exercise all the administrative powers and functions with respect to the school that county boards of education are authorized to perform and exercise with respect to the operation of county schools.

(c) The schools may be administered by such other persons and in such other manner as the terms of the contract may provide.

(d) The county trustee or treasurer or other fiscal or disbursing officer, as the case may be, of the county, city or special school district in which the school is located, or such other disbursing officer as may be designated by the contract, shall have the same powers, rights and duties with respect to the receipt, protection and disbursement of the funds allocated to or for the use of the school as provided by law for other school funds.



§ 49-2-1104 - Assistance of state officials.

It is the duty of the attorney general and reporter and the commissioner of education, upon the request of any county, city or special school district or the board of education of any of those, to render advice and assistance in the preparation, execution and interpretation of contracts proposed or executed under this part.






Part 12 - Consolidation of Systems

§ 49-2-1201 - Planning commission.

(a) (1) In all counties of this state wherein separate school systems are maintained by the county and by one (1) or more incorporated municipalities or one (1) or more special school districts, there may be created and established a unification educational planning commission, sometimes called "the planning commission" in this part.

(2) It is the duty of the planning commission to study and consider the need for and problems in conjunction with the consolidation of all public schools within the county into a unified school system, and to make and file a written report as provided in this section. If the report recommends consolidation, it may be accompanied by a proposed plan of consolidation, as provided in this section.

(b) (1) The county mayor, the mayor of each municipality operating a school system and the chair of the board of education of each special school district may each appoint five (5) competent citizens as members of the planning commission.

(2) The names of all appointees, other than those made by the county mayor, shall be certified to the county mayor by the appointing authority.

(3) The county mayor shall furnish the commissioner of education with a certified list of all members of the planning commission promptly after all appointments have been made; or, if the appointments are incomplete, the county mayor shall furnish to the commissioner, within one (1) year from the date on which the first member of the planning commission was appointed, a certified list of all members who have been appointed to the planning commission.

(4) The certified list, whether complete or incomplete, together with the appointing officials, who shall be ex officio voting members, shall constitute the planning commission, subject to the right of the appointing authority thereafter to fill any vacancies not originally filled or that may subsequently occur.

(c) (1) Within thirty (30) days after the planning commission has been constituted, its members shall hold an organizational meeting at a time and place fixed by the county mayor, with notice of the organizational meeting to all members.

(2) The planning commission shall elect a chair, a secretary and other officers as it deems necessary.

(3) Future meetings of the planning commission shall be held at times and places it may determine, with special or additional meetings to be held upon call of its chair.

(d) (1) Members of the planning commission shall not receive per diem or other compensation for their services but shall be reimbursed for necessary expenses incurred by them.

(2) The expenses and other necessary expenses of the planning commission shall be paid from funds appropriated for those expenses by the county, together with other funds made available by municipalities and school districts.

(e) (1) The planning commission shall make or cause to be made a complete and comprehensive study of the needs for, issues in and problems of consolidation of the various school systems operating within the boundaries of the county.

(2) The study shall be completed and a written report made and filed with the commissioner within one (1) year after the first meeting of the commission, except as otherwise provided in this section.

(3) Where any study of consolidating school systems in a particular county has been made within five (5) years prior to the organizational meeting of a planning commission, and the planning commission determines that the study is sufficiently complete and comprehensive, the study may, in the discretion of the planning commission, be used as the study contemplated in this subdivision (e), as part of its written report and as the basis for its plan for consolidation, if any, as provided for in this part.

(f) (1) The planning commission shall be authorized, but not required, to prepare a plan for the consolidation of such school systems.

(2) The plan as agreed upon by a majority of the planning commission, or a report on its studies and findings, if no plan is prepared, shall be submitted to the department of education for appraisal.

(3) Recommendations that the department, through its commissioner, sees fit to make shall be received and considered by the planning commission and the plan of consolidation, if any, may be revised in the light of the recommendations.

(g) (1) In the event that the planning commission determines that it cannot complete an adequate study or report, or both, within one (1) year, it may, upon written request addressed to the commissioner, be permitted such additional time, not to exceed one (1) year, as in the commissioner's judgment the circumstances warrant.

(2) In the event the planning commission fails or refuses to make its report within the time specified, including any extension of time granted to it, then the planning commission may be terminated and discharged by notice to it from any original appointing authority; and after such notice, a new planning commission may be appointed to proceed with the study and make recommendations accordingly.

(h) (1) Before presentation of any proposed plan of consolidation or report to the department, the planning commission shall hold at least one (1) public hearing duly advertised at least one (1) week prior to the hearing in a newspaper of general circulation throughout the county.

(2) At any public hearing so conducted by the planning commission, minutes of the proceedings shall be recorded and preserved and a copy filed with the commissioner.

(i) In developing any consolidation plan, the planning commission shall consider and provide for the following:

(1) Administrative organization of the proposed consolidated system;

(2) A method to ensure no diminution in the level of the educational service in the schools in any of the systems involved;

(3) Appropriate means for the transfer of assets and liabilities of municipal and special school district systems;

(4) Plans for disposition of existing bonded indebtedness that shall not impair the rights of any bondholder;

(5) Plans for preserving the existing pension rights of all teachers and nonteaching personnel in the respective systems;

(6) Plans for preserving the existing tenure rights, sick leave rights and salary schedule rights of all teachers and nonteaching personnel in the respective systems;

(7) Appropriate plans for contributions by municipalities or special school districts to the county for the operation of a unified system of schools during the period of transition following unification, which period shall not exceed three (3) years;

(8) Appropriate plans for reapportionment after each federal decennial census of districts for election of members of the school board; and

(9) Any other matters deemed by the planning commission to be pertinent.



§ 49-2-1202 - Consolidated board.

(a) Any plan of consolidation shall provide for a consolidated board of education, sometimes called "the board" in this part, to be composed of five (5), seven (7) or nine (9) members whose terms of office shall be either four (4) years or six (6) years, as the plan may determine.

(b) Alternative 1. (1) The plan may provide that the members of the board shall be elected at the general election in August and as determined by the plan, in one (1) of three (3) following modes:

(A) The plan may provide for the election by popular vote of five (5) or seven (7) board members who shall be bona fide residents of the county, without further restriction as to place of residence;

(B) The plan may provide for the election of five (5) or seven (7) board members representing five (5) or seven (7) school districts of approximately equal population, each district board member to be voted upon and elected by the voters in the particular school district of which the board member is a bona fide resident; or

(C) The plan may provide for the election of five (5) or seven (7) board members by popular vote of the entire electorate of the county, but with the requirement that all five (5) or seven (7) members shall be bona fide residents of different school districts, in which event that person shall be elected who receives more votes county wide than any other person residing in the same district.

(2) In the event the plan adopts the option provided for in subdivision (b)(1)(B) or (b)(1)(C), the plan shall create five (5) or seven (7) school districts of approximately equal population and shall prescribe the boundaries of the school districts. The plan shall also provide appropriate plans for reapportionment of districts after each federal decennial census, so that members of the board may continue to be elected by or from districts of approximately equal population.

(3) Terms of office of members of the board shall be staggered.

(A) To bring about such staggered terms, there shall be elected five (5) or seven (7) members of the board at the first general election held subsequent to the adoption of the plan.

(B) If the plan provides for full terms of six (6) years, then of the seven (7) members originally elected, those three (3) who receive the higher number of votes shall serve for terms of six (6) years, those two (2) who receive the next higher number of votes shall serve for terms of four (4) years, and the remaining members shall serve for terms of two (2) years.

(C) If the plan provides for five (5) members and full terms of six (6) years, then of the five (5) members originally elected, those two (2) who receive the higher number of votes shall serve for terms of six (6) years. Those two (2) who receive the next higher number of votes shall serve for terms of four (4) years, and the remaining member shall serve for a term of two (2) years.

(D) If the plan provides for full terms of four (4) years, then of the seven (7) members originally elected, those four (4) who receive the higher number of votes shall serve for terms of four (4) years and the remaining members shall serve for terms of two (2) years.

(E) If the plan provides for five (5) members and full terms of four (4) years, then of the five (5) members originally elected, those three (3) who receive the higher number of votes shall serve for a term of four (4) years and the remaining members shall serve for terms of two (2) years.

(F) In the event of a tie vote, the board shall designate the respective terms of those receiving the same number of votes.

(G) Subsequent to the first election, members of the board shall be elected for the full term provided in the plan.

(4) All vacancies on the board shall be filled for the unexpired term at the next regular general election occurring more than thirty (30) days subsequent to the vacancy.

(A) Immediately after the vacancy occurs, the remaining members of the board shall fill the vacancy on an interim basis by the selection of a person qualified under this part to fill the vacancy on a permanent basis.

(B) The interim member shall hold office until the vacancy is permanently filled at the next general election.

(c) Alternative 2. (1) As another alternative, the plan may provide for the election of five (5) or seven (7) board members representing five (5) or seven (7) school districts of approximately equal population, to be chosen in the following manner:

(A) Where one (1) or more school districts are wholly within the corporate limits of a municipality, members of the consolidated board of education from such districts shall be selected by the governing body of the municipality;

(B) Where one (1) or more school districts are wholly outside of the corporate limits of a municipality, the members of the board representing such districts shall be selected by the governing body of the county;

(C) Where one (1) or more school districts are partly within and partly outside of the corporate limits of a municipality, the board members representing such districts shall be selected by the governing body of the municipality or by the governing body of the county, depending upon whether a majority of the population of the school district resides within the municipality or without the municipality.

(2) Terms of board members under this alternative shall be so staggered as the plan may determine.

(3) All vacancies on the board under this alternative shall be filled for the unexpired term by the appointing authority with respect to the members of the board from such district.

(d) Alternative 3. (1) As a third alternative, the plan may provide for the election of five (5), seven (7) or nine (9) board members by popular vote at the August general election, with the requirements that at least a majority of the number of board members be bona fide residents of particular districts and elected from such districts, and the remaining number of members being bona fide residents of the county and elected from the county at-large.

(2) The plan may further provide that a certain number of districts be completely within the largest municipality in the county and certain districts completely within the county outside of such largest municipality, and a certain number of districts be coincident with the boundaries of the entire county, including the largest municipality.

(3) Electors within the city may be permitted to vote for candidates from all districts within the city and for candidates at-large.

(4) Electors outside of the city may be permitted to vote for candidates from all districts outside the city and for candidates at-large.

(5) The plan shall provide that no more than one (1) member from the county at-large shall be a resident of the same geographical district.

(6) The districts provided by the plan shall be of approximately equal population and the boundaries of the districts shall be described in the plan.

(7) The plan shall also provide appropriate procedures for the reapportionment of districts after each federal decennial census, so that members of the board may continue to be elected by or from districts of approximately equal population.

(8) Terms of board members shall be staggered.

(e) Every consolidated board of education shall have all powers and duties conferred by general law upon county boards of education or city boards of education. The board is also authorized to do all things necessary or proper for the establishment, operation and maintenance of an efficient and accredited consolidated school system, not inconsistent with this part or other general law.



§ 49-2-1203 - Director.

(a) Any plan of consolidation shall provide that the consolidated board of education is authorized to designate a person experienced in public school management and supervision and possessing the qualifications required of a director of schools pursuant to § 49-2-301 as the chief administrative employee of the board, and to enter into an employment contract with such person for a period not to exceed five (5) years and for a compensation to be determined in the contract.

(b) The person so employed shall be designated director of consolidated schools.

(c) The consolidated board of education is authorized to assign to the director such duties and responsibilities as are necessarily, usually or properly assigned to a city director of schools or to a county director of schools.



§ 49-2-1204 - Rights of employees.

(a) (1) Any plan of consolidation shall require continuation of a local retirement system for all officers, teachers and other employees who elect to remain in the system.

(2) The plan shall also provide:

(A) For continuation of the local retirement system for new officers, teachers and other employees; or

(B) For a new retirement system or coverage under the Tennessee consolidated retirement system for all new officers, teachers and other employees and those present officers, teachers and other employees who elect to be transferred to the other system.

(b) No plan of consolidation adopted under this part shall in any way abridge, diminish or impair any tenure right or sick leave right that an officer, teacher or other employee may have earned during service in any component system.

(c) Any plan of consolidation shall guarantee that the salary schedule under which the teachers and other employees of a component part of any consolidated school system were employed shall continue to apply for the teachers and other employees, and no such salary schedule may be lower than it was prior to consolidation. The plan shall provide that within three (3) years after the establishment of the new consolidated school system, a new salary schedule shall be established for the consolidated school system, which shall be no lower than the highest salary schedule maintained by a component part of the system prior to the establishment of the new consolidated school system.



§ 49-2-1205 - Transitional board.

(a) Any plan of consolidation shall provide for a transitional school board in the event the plan makes consolidation of schools effective at a date prior to September 1 next after the general election in August when members of the consolidated board of education are to be elected.

(b) The transitional board shall be composed of all members of the boards of education of school systems consolidated under the plan of consolidation.

(c) The transitional board shall have all powers and duties of the permanent consolidated board, except that the transitional board shall not make an employment contract with a director of consolidated schools for a period extending beyond the date when the terms of members of the consolidated board begin.



§ 49-2-1206 - Consolidation plan.

(a) (1) Where the planning commission has submitted a plan of consolidation to the department of education and has thereafter approved the plan with or without revision, after receiving the recommendations of the department, the proposed plan of consolidation shall be submitted to the governing body of the county and of all affected municipalities, and to the boards of education of all affected special school districts.

(2) Before taking action upon the proposed plan of consolidation, each of the governing bodies and boards of education shall hold at least one (1) public hearing duly advertised one (1) week or more prior to the hearing, in a newspaper of general circulation throughout the county.

(3) Subsequent to the public hearing, each governing body and affected board of education shall consider and act upon the proposed plan of consolidation at its next regular meeting or at an adjourned session of the regular meeting.

(4) The governing body is authorized to:

(A) Approve the proposed plan of consolidation and recommend its adoption to the electorate; or

(B) Disapprove the proposed plan of consolidation and recommend its rejection by the electorate.

(5) Where the governing body of any affected county or municipality or the board of education of any affected special school district has approved the proposed plan of consolidation, the proposed plan of consolidation shall be voted upon at a referendum election as provided in subsection (b), and may be adopted by the result of the election as provided in subsection (b).

(6) Where the governing bodies of the affected county and of all affected municipalities and the boards of education of all affected special school districts have disapproved the proposed plan of consolidation, the proposed plan of consolidation shall be deemed rejected and finally disposed of, unless a referendum is called by petition as provided in subsection (c).

(7) Those counties with metropolitan governments in which the principal city is not the county seat shall be permitted to adopt a consolidation plan for school systems with approval of the governing body of the metropolitan government and approval by all affected school boards.

(b) (1) Any governing body or board of education that approves a plan of consolidation shall cause to be certified to the county election commission a copy of its resolution of approval, together with a copy of the plan of consolidation, unless it has knowledge that another governing body or board of education has previously so caused the copy of its resolution of approval to be certified.

(2) After certification, it is the duty of the county election commission to hold a special referendum election for the ratification or rejection of the proposed plan of consolidation.

(3) The special referendum election shall be held on the date fixed by the county election commission, not less than fifty (50) days nor more than seventy (70) days subsequent to the date the county election commission receives a certified resolution of approval from a governing body or board of education.

(4) The date of the special election so fixed may but need not coincide with the date of a regular general election.

(5) In a referendum election, voters residing in the county and qualified to vote for members of the general assembly shall be qualified to vote in the referendum election; and in any such election, the general laws with respect to elections shall be applicable except as otherwise provided in this section.

(6) Notice of the special referendum election shall be given as provided by § 2-12-111(b).

(7) (A) Ballots shall be in the form prescribed by the general election laws, except as otherwise provided in this section, and the only questions submitted to the voters shall be in the following form, with blanks appropriately filled in:

For Plan of Consolidating Schools in

____________________ County ______________________

Against Plan of Consolidating Schools in

____________________ County ______________________

(B) Where voting machines are used, suitable arrangements shall be made to permit the use of the machines.

(8) The county election commission shall canvass the returns and certify the results as if separate elections were being held within each incorporated municipality or special school district that maintains a separate school system, and also within the area of the county outside of municipalities and special school districts maintaining separate school systems.

(9) For the purpose of determining whether the proposed plan of consolidation has been accepted or rejected, the county election commission shall canvass the returns and certify the results for:

(A) Each city maintaining its separate school system;

(B) Each special school district maintaining its separate school system; and

(C) The entire area of the county outside of the city or cities and the special school district or districts maintaining their own separate school system.

(10) The proposed plan of consolidation shall be deemed ratified and adopted if the proposed plan of consolidation is approved by a majority of those voting within each city and each special school district maintaining its own school system and also in the area of the county outside the municipalities and special school districts.

(11) The proposed plan of consolidation shall be deemed rejected and shall not become effective if the proposed plan of consolidation is disapproved by a majority of those voting in any city or special school district maintaining its separate school system, or by a majority of those voting in the county outside the areas of the municipalities and special school districts.

(12) Whenever a plan of consolidation has been adopted, the county election commission shall proclaim that fact and shall deliver a copy of the plan of consolidation previously furnished to them to the consolidated board of education or transitional board when the consolidated board of education or transitional board has become constituted.

(c) (1) Within sixty (60) days after disapproval of the proposed plan of consolidation by the last governing body or board of education empowered to act on the plan, there may be filed with the county election commission a petition or petitions, signed by a number of registered voters at least equal to ten percent (10%) of the total votes cast in the county for governor at the then last preceding gubernatorial election, requesting a referendum election to vote upon the question of whether the plan of consolidation shall become effective.

(2) Persons signing the petition must be registered voters. In addition to their signatures, they shall write upon the petition their ages and specific addresses at the time of signing the petition.

(3) The person circulating each petition shall execute an affidavit at the end of the petition that all signatures on the petition were signed in that person's presence by the persons whose names the signatures purport to be.

(4) The referendum election shall be held not less than fifty (50) nor more than seventy (70) days after filing of the petition, and the results of the election shall be determined as provided in subsection (b).



§ 49-2-1207 - Powers of state regarding consolidation.

The department of education and the commissioner of education are vested with the following powers and duties respecting the consolidation of school systems as provided in this part:

(1) Formulate recommended policies and practices for conducting the consolidation programs;

(2) Develop suggested methods of procedure and a manual as guides for use by the planning commissions;

(3) Provide professional assistance in consolidation studies and development of consolidation proposals;

(4) Appraise reports of studies made by the planning commissions and examine plans for consolidation, recommending changes or modifications where deemed desirable; and

(5) Afford financial assistance that may be required by counties in effecting consolidation, within the limits of funds available for such purposes.



§ 49-2-1208 - Construction.

(a) This part is declared to be remedial legislation to be liberally construed for the purpose of increased economy and efficiency in the operation of public schools; and, after any plan of consolidation provided for in this part has become effective, no officer or agency of any constituent school system shall retain any power or duty where such retention would be inconsistent with this part or with the plan of consolidation.

(b) Nothing in this part shall be construed to alter or repeal any other law prescribing methods and procedures, contractual, cooperative, unilateral or otherwise by which schools or school systems may be operated.



§ 49-2-1251 - Multi-county consolidated school systems -- Creation authorized.

County boards of education, whenever they deem it advisable for the purpose of a more economical administration and the improvement of the efficiency of the schools, may combine with another county or counties to operate the schools of the counties as a single multi-county consolidated school system.



§ 49-2-1252 - Multi-county consolidated school systems -- Unification educational planning commission.

(a) (1) In all counties in this state there may be created a unification educational planning commission, sometimes called the "commission" in §§ 49-2-1251 -- 49-2-1266.

(2) It is the duty of the planning commission to study and consider the need for and problems in conjunction with the consolidation of all county schools within the subject counties into a unified school system, and to make and file a written report as provided in this part. If the report recommends consolidation, it shall be accompanied by a proposed plan of consolidation, as provided in §§ 49-2-1251 -- 49-2-1266.

(b) (1) The county mayor, the chair of the county commission and the chair of the board of education of each county may each appoint three (3) competent citizens as members of the planning commission.

(2) The names of all appointees, other than those made by the county mayor, shall be certified to the county mayor by the appointing authority.

(3) The county mayor of one (1) of the counties, which one (1) shall be determined by mutual agreement of the counties, shall furnish the commissioner of education with a certified list of all members of the planning commission promptly after all appointments have been made.

(4) The certified list, together with the appointing officials who shall be ex officio voting members, shall constitute the planning commission, subject to the right of the appointing authorities thereafter to fill any vacancies that may subsequently occur.

(c) (1) Within thirty (30) days after the planning commission has been constituted, its members shall hold an organizational meeting at a time and place fixed by one (1) of the county mayors, which one (1) to be determined by mutual agreement of the counties, with notice of the meeting to all members.

(2) The planning commission shall elect a chair, a secretary and other officers as it deems necessary.

(3) Future meetings of the planning commission shall be held at such times and places as may be determined.

(d) (1) Members of the planning commission shall not receive per diem or other compensation for their services but shall be reimbursed for necessary expenses incurred by them.

(2) The expenses and other necessary expenses of the planning commission shall be paid from funds appropriated for those expenses by the participating counties.



§ 49-2-1253 - Multi-county consolidated school systems -- Comprehensive study.

(a) The planning commission shall make a comprehensive study of the need for, issues in, and problems of consolidation of the various county school systems.

(b) The study shall be completed and a written report made and filed with the commissioner of education within one (1) year after the first meeting of the planning commission.



§ 49-2-1254 - Multi-county consolidated school systems -- Preparation of consolidation plan.

(a) (1) The planning commission shall be authorized to prepare a plan for the consolidation of such county school systems.

(2) The plan as agreed upon by a majority of the planning commission shall be submitted to the department of education for appraisal.

(3) The recommendations that the department sees fit to make shall be considered by the planning commission and the plan of consolidation may be revised in the light of the recommendations.

(b) (1) Before presentation of any proposed plan of consolidation to the department, the planning commission shall hold at least one (1) public hearing duly advertised at least one (1) week prior to the hearing in a newspaper or newspapers of general circulation in each of the counties involved.

(2) A record shall be kept of the public hearing in each county and a copy filed with the department.

(c) In developing any consolidation plan, the planning commission shall consider and provide for the following:

(1) Administrative organization of the proposed consolidated system;

(2) A method to ensure no diminution in the level of the educational service in the schools in any of the county systems involved;

(3) Appropriate means for the transfer of all assets and liabilities, including title to all school property, real and personal, of the county systems to the consolidated system;

(4) Plans for disposition of existing bonded indebtedness, which shall not impair the rights of any of the bond holders;

(5) Plans for the preservation of the existing pension rights of all teachers and nonteaching personnel in the respective systems;

(6) Plans for preserving the existing tenure rights, sick leave rights and salary schedule rights, of all teachers and nonteaching personnel in the respective systems;

(7) Appropriate plans for contributions by counties to the consolidated system for the operation of a unified system of schools during the period of transition following consolidation, which period shall not exceed three (3) years;

(8) Appropriate plans for reapportionment after each federal decennial census of districts for election of members of the consolidated school board; and

(9) Any other matter deemed by the planning commission to be pertinent.



§ 49-2-1255 - Multi-county consolidated school systems -- Consolidated boards of education.

(a) Any plan of consolidation shall provide for a consolidated board of education, sometimes referred to as the "board" in §§ 49-2-1251 -- 49-2-1266, to be composed of nine (9) members whose terms of office shall be four (4) years.

(b) (1) The plan shall provide for the election of nine (9) board members by popular vote at the August general election, with the requirement that all of the board members be bona fide residents of particular districts and elected from such districts.

(2) Members elected at the regular August election shall take office on September 1, following their elections.

(3) The nine (9) districts shall be described by the plan, shall cover all of the counties, may cross county lines and shall be of substantially equal population.

(4) The districts shall be apportioned after every federal decennial census, so that members of the board may continue to be elected from districts of substantially equal population.

(5) The terms of the board members shall be staggered as the plan may determine.

(c) Every consolidated board of education has all powers and duties conferred by general law upon county boards of education. The board is authorized to do all things necessary or proper for the establishment, operation and maintenance of an efficient and accredited consolidated school system.



§ 49-2-1256 - Multi-county consolidated school systems -- Director.

(a) Any plan of consolidation shall provide that the consolidated board of education is authorized to designate a person experienced in public school management and supervision and possessing a license of qualification issued by the state board of education pursuant to § 49-2-301 as the chief administrative employee of the board, and to enter into an employment contract with that person for a period not to exceed five (5) years and for compensation to be determined in the contract.

(b) The person so employed shall be designated director of consolidated schools.

(c) The board is authorized to assign to the director duties and responsibilities that are necessarily, usually or properly assigned to a county director of schools.



§ 49-2-1257 - Multi-county consolidated school systems -- Approval or rejection of plan.

(a) Where the planning commission has submitted a plan of consolidation to the department of education and has thereafter approved the plan, the proposed plan of consolidation shall be submitted to the governing bodies of the counties involved.

(b) Before taking action upon the proposed plan, each of the governing bodies shall hold at least one (1) public hearing duly advertised one (1) week or more prior to the hearing, in a newspaper or newspapers of general circulation throughout the county.

(c) Subsequent to the public hearing, each governing body shall consider and act upon the proposed plan of consolidation at its next regular meeting.

(d) The governing body is authorized to:

(1) Approve the proposed plan of consolidation; or

(2) Disapprove the proposed plan of consolidation.

(e) Where the governing bodies of all the counties have disapproved the proposed plan of consolidation, the proposed plan of consolidation shall be deemed rejected and finally disposed of.

(f) Whenever a plan of consolidation has been approved by all counties involved, a copy of the plan of consolidation shall be delivered to the consolidated school board.



§ 49-2-1258 - Multi-county consolidated school systems -- Issuance of bonds.

Any consolidated board of education created under §§ 49-2-1251 -- 49-2-1266 has the authority to issue bonds as a separate and independent local government under the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21.



§ 49-2-1259 - Multi-county consolidated school systems -- Audit of boards.

Consolidated boards of education shall be subject to the audit provisions of § 49-2-112.



§ 49-2-1260 - Multi-county consolidated school systems -- Adoption of local option sales tax rate.

Prior to or in conjunction with the adoption of a multi-county school system, the counties that adopt a multi-county school system shall adopt the same local option sales tax rate and distribute according to law.



§ 49-2-1261 - Multi-county consolidated school systems -- Budgeting, fiscal and purchasing procedures.

A multi-county school system created pursuant to this part shall budget according to the County Budgeting Law of 1957, compiled in title 5, chapter 12, part 1. The school system shall follow the fiscal procedures of the County Fiscal Procedure Law of 1957, compiled in title 5, chapter 13. The school system shall follow the purchasing process of the County Purchasing Law of 1957, compiled in title 5, chapter 14, part 1.



§ 49-2-1262 - Multi-county consolidated school systems -- Funding bonus.

To aid in the offset of the expenses incurred in the consolidation process, the state shall supplement combining systems with a five percent (5%) funding bonus for the first five (5) years of the existence of the combined system. This five percent (5%) bonus shall be over and above the funds received from the state under this title. Funds distributed under this title for administrative purposes shall continue to be distributed as if each school system were still a separate entity.



§ 49-2-1263 - Multi-county consolidated school systems -- Powers and duties of department of education.

The department of education and the commissioner of education are vested with the following powers and duties respecting the consolidation of school systems:

(1) Formulate recommended policies and practices for conducting the consolidation programs;

(2) Develop suggested methods of procedure and a manual as guides for use by the planning commissions;

(3) Provide professional assistance in consolidation studies and development of consolidation proposals;

(4) Appraise reports of studies made by the planning commissions and examine plans for consolidation, recommending changes or modifications where deemed desirable; and

(5) Afford financial assistance that may be required by counties in effecting consolidation, within limits of funds available for such purposes.



§ 49-2-1264 - Multi-county consolidated school systems -- Participation by municipal or special school districts.

(a) Any municipal or special school district within a county contemplating consolidation may participate in the consolidation process. The municipal or special school district shall notify the county commission of their respective county of their wish to consolidate with the county systems.

(b) The chair of the board of education of each municipal or special school district may appoint three (3) competent citizens as members of the consolidation planning commission. The chair of the respective boards of education shall be ex officio voting members of the commission.

(c) If the municipal or special school district wishes to withdraw from the consolidation process, it may do so at any time prior to submittal of the plan to the local governing bodies.



§ 49-2-1265 - Multi-county consolidated school system -- Property tax.

(a) In addition to any other tax applicable to property located within the consolidated school district created pursuant to this part, there shall be levied a property tax sufficient to fund the consolidated school district. The tax rate shall be set by the general assembly by private act.

(b) The board of education of the consolidated school district shall have the authority to set the tax rate lower than that imposed by any private act setting a tax rate for the school district, but shall not have the power to impose a tax in excess of any statutory levy nor shall it have the power to lower any special levy assessed for the purpose of bond repayment. In order to change the rate of taxation, the board must certify, on or before September 1, to the county trustees the new school district tax rate not to exceed the rate imposed by the legislative act, and the county trustees shall collect the taxes based on the rates so certified.



§ 49-2-1266 - Construction of §§ 49-2-1251 -- 49-2-1265.

(a) Sections 49-2-1251 -- 49-2-1265 are declared to be remedial legislation to be liberally interpreted for the purpose of increased economy and efficiency in the operation of public schools and after any plan of consolidation provided for shall become effective, no officer or agency of any constituent school system shall retain any power or duty where such retention would be inconsistent with §§ 49-2-1251 -- 49-2-1265 or with the plan of consolidation.

(b) Nothing in §§ 49-2-1251 -- 49-2-1265 shall be construed to alter or repeal any other law prescribing methods and procedures, contractual, cooperative, unilateral or otherwise by which schools or school systems may be operated.






Part 13 - Educational Cooperation Act

§ 49-2-1301 - Short title.

This part shall be known and may be cited as the "Educational Cooperation Act."



§ 49-2-1302 - Purpose.

It is the purpose of this part to permit local governmental units and boards of education the most efficient use of their powers by enabling them to cooperate with other localities on a basis of mutual advantage and to thereby provide educational services and facilities in a manner that will accord best with geographic, economic, population and other factors influencing the needs and development of local educational facilities and services.



§ 49-2-1303 - "Public agency" defined.

As used in this part, "public agency" includes:

(1) A board of education of any county, city or special school district or school system;

(2) A county or municipal governing body; and

(3) A director of schools.



§ 49-2-1304 - Joint action -- Agreements -- State approval and monitoring.

(a) (1) Any power or powers, privileges or authority exercised or capable of exercise by a public agency of this state may be exercised and enjoyed jointly with any other public agency of this state having the same powers, privileges or authority.

(2) Any agency of the state government when acting jointly with any like public agency may exercise and enjoy all of the powers, privileges and authority conferred by this part upon a like public agency.

(3) The authority for joint or cooperative action of political subdivisions shall apply only to such powers, privileges or authority vested in their governing bodies, and no joint or cooperative agreement shall be entered into affecting or relating to the constitutional or statutory powers, privileges or authority of officers of political subdivisions, or of agencies of political subdivisions having powers granted by statute independent of the governing body.

(b) (1) Any two (2) or more public agencies may enter into agreements with one another for joint or cooperative action in accordance with this part.

(2) Appropriate action by ordinance, resolution or otherwise pursuant to law of the governing bodies of such participating public agencies shall be necessary before any such agreement may become effective.

(c) Any such agreement shall specify the following:

(1) Its duration;

(2) The precise organization, composition and nature of any separate legal or administrative entity created by the agreement, together with the powers delegated to such entity;

(3) The purpose or purposes of the joint or cooperative action;

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for the joint or cooperative undertaking;

(5) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination; and

(6) Any other necessary and proper matters.

(d) If the agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, the agreement shall, in addition to the information required by subsection (c), contain the following:

(1) Provision for an administrator or a joint board responsible for administering the joint or cooperative undertaking;

(A) In the case of a joint board, all public agencies party to the agreement shall be represented.

(B) (i) The administration of any schools, facilities and services may be placed under a board of control created pursuant to the terms of the agreement;

(ii) If such a board of control is created, it shall elect its own chair and secretary;

(iii) The board of control shall exercise all the administrative powers and functions with respect to the school facility or service that county boards of education are authorized to perform and exercise with respect to the operation of county schools;

(iv) However, the schools, facilities or services may be administered by such other persons and in such other manner as the terms of the agreement may provide; and

(2) The manner of acquiring, holding and disposing of real and personal property used in the joint or cooperative undertaking.

(e) No agreement made under this part shall relieve any public agency of any obligation or responsibility imposed upon it by law, except that to the extent of actual and timely performance thereof by a joint board or other legal or administrative entity created by an agreement made under this part, the performances may be offered in satisfaction of the obligation or responsibility.

(f) (1) Every agreement made under this part shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general and reporter and to the commissioner of education who shall determine whether the agreement is in proper form and compatible with the laws of this state.

(2) The attorney general and reporter and the commissioner shall each approve any agreement submitted to them under this part, unless they shall find that it does not meet the conditions set forth in this part and shall detail in writing addressed to the governing bodies of the public agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law.

(3) Failure to disapprove an agreement submitted under this part within forty-five (45) days of its submission shall constitute approval of the agreement by the individual who fails to disapprove.

(g) Financing of joint projects by agreement shall be as provided by law.

(h) (1) The governing body of any such joint or cooperative entity of any two (2) or more political subdivisions as provided by subsections (b) and (c) with respect to funds under its control shall cause an annual audit to be made of the books and records of the organization.

(2) It is the duty of the governing body to order and pay for the audit, and to contract with certified public accountants, public accountants or the department of audit to make the audit.

(3) The comptroller of the treasury, when the comptroller of the treasury deems it necessary, may require the audit to be conducted by the department of audit, the cost of the audit to be paid by the governing body.

(4) The comptroller of the treasury, through the department of audit, shall be responsible for determining that the audit is prepared in accordance with generally accepted governmental auditing standards and that the audit meets the minimum standards prescribed by the comptroller of the treasury.

(5) The comptroller of the treasury shall promulgate rules and regulations required to assure that the books and records are kept in accordance with generally accepted accounting procedures and that audit standards prescribed by the comptroller of the treasury are met.

(i) (1) The department of education shall monitor educational cooperatives.

(2) The department may enjoin the participating school district from expending state funds on the cooperatives if deemed necessary by the commissioner.

(3) The department may withhold funds from school districts that continue to expend funds on educational cooperatives that, in the commissioner's opinion, are not providing an adequate and economic service to the school districts.

(4) Each such cooperative shall furnish to the commissioner an annual report upon its activities. The report shall show:

(A) What services were performed;

(B) The number and type of clientele served;

(C) The actual cost of providing each service in terms of personnel used; and

(D) A breakdown of operating expenditures.



§ 49-2-1305 - Ancillary powers.

(a) (1) Counties and municipalities are authorized and empowered to levy taxes and issue bonds for all joint or cooperative undertakings authorized by this part.

(2) Counties, municipalities and school districts are authorized and empowered to expend funds, acquire property through purchase, employ teachers, provide for the transportation of school children and do any and all other acts necessary or expedient for entering into and consummating all joint or cooperative undertakings authorized by this part.

(3) Existing school plants and facilities may be used or new plants may be acquired or constructed.

(4) Agreements for joint ownership or use of real and personal property are authorized.

(b) (1) If agreements made pursuant to this part establish legal entities to conduct joint or cooperative undertakings, the commissioner of education may consider applications from and allocate funds to such legal entities, at the commissioner's discretion, pursuant to special grant programs administered by the department.

(2) However, nothing in subdivision (b)(1) shall be construed to authorize the distribution of Tennessee foundation program funds directly to such legal entities.

(3) Such legal entities are authorized to accept grants of funds from any public or private organization including the state and the federal government.

(c) Any public agency entering into an agreement under this part may appropriate funds and may sell, lease, give or otherwise supply the administrative joint board or other legal or administrative entity created to operate the joint or cooperative undertaking by providing the personnel or services therefor as may be within its legal power to furnish.

(d) (1) Any public agency may contract with any other agency or agencies to perform any governmental service, activity or undertaking that each public agency entering into the contract is authorized by law to perform, if the contract is authorized by the governing body of each party to the contract.

(2) The contract shall set forth fully the purposes, powers, rights, objectives and responsibilities of the contracting parties.



§ 49-2-1306 - Recording of agreement -- Legal actions involving parties.

(a) Before its entry into force, an agreement made under this part shall be filed with the custodian of local public records and with the secretary of state.

(b) (1) In any case or controversy involving performance or interpretation of an agreement made under this part or liability under the agreement, the public agencies party thereto shall be real parties in interest, and the state may maintain an action to recoup or otherwise make itself whole for any damages or liability that it may incur by reason of being joined as a party therein.

(2) Such action shall be maintainable against any public agency or agencies whose default, failure of performance or other conduct caused or contributed to the incurring of damage or liability by the state.



§ 49-2-1307 - Additional approval of affected agencies.

(a) If an agreement made under this part addresses in whole or in part the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its becoming effective, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by the state officer or agency as to all matters within the state officer's or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorney general and reporter and the commissioner of education as contained in § 49-2-1304.

(b) The requirement of submission and approval shall be in addition to, and not in substitution for, the requirement of submission to and approval by the attorney general and reporter and the commissioner.



§ 49-2-1308 - Rights preserved.

Nothing in this part shall prohibit any public agency from contracting with other public agencies under existing statutory or charter authority.






Part 20 - School Boards Association

§ 49-2-2001 - General provisions.

(a) The Tennessee school boards association is recognized as the organization and representative agency of the members of school boards of this state.

(b) (1) The commissioner of education, the department of education, the state board of education and the boards of education of counties, cities and special school districts are authorized and empowered to cooperate with the Tennessee school boards association in its in-training programs for school board members and in encouraging and fostering cooperation among the school boards of this state.

(2) Any board of education is authorized to become affiliated with the Tennessee school boards association.

(3) The various boards of education are authorized to use the organization of the Tennessee school boards association in coordinating the policies, control and management of the schools under their respective jurisdictions.

(c) Membership dues and necessary traveling expenses of school board members and directors of schools incurred in attending meetings of the Tennessee school boards association may be paid as other expenses are paid by boards of education.

(d) The Tennessee school boards association is authorized to receive funds in the form of dues from its members and contributions from individuals, organizations and agencies for the purposes of carrying on its program.






Part 21 - Directors of Schools Association

§ 49-2-2101 - General provisions.

(a) The chief administrative officers of the public school systems, called directors of schools in this section, are authorized to form and join an organization whose membership shall be limited to directors of schools in service, but membership in the organization shall not be required.

(b) (1) The organization, if formed pursuant to this section and before entering upon any other activities, shall adopt a constitution, which may be amended subsequently, setting forth its purposes, which shall include, but not be limited to:

(A) The advancement of public education;

(B) The promotion of the work and interests of the directors of schools;

(C) The gathering and circulation of information on general school matters;

(D) The provision of pertinent information on sound education legislation to the general assembly; and

(E) The cooperation with the department of education and other agencies and organizations interested in public education.

(2) The organization may adopt bylaws and from time to time revise the bylaws.

(c) (1) The organization is authorized to perform all reasonable acts necessary or incidental to carrying out its purposes.

(2) It may receive funds in the form of dues from its members and contributions from individuals, organizations and agencies, public and private, and may expend the funds for the purposes of carrying on its program, including the employment of necessary staff.

(3) Members' dues shall be in an amount set by the organization's constitution and may be paid from any local school funds budgeted for this purpose, but shall not be includable in any matching funds otherwise required for participation in the state minimum foundation school program.

(4) No direct state appropriation or grant of state funds shall be made to this organization; however, departments and agencies of state and local governments may contract for services with the organization for which state and local revenues may be used.

(d) The organization shall not be in lieu of or infringe upon the existing superintendents' study council, which is authorized to continue as an in-service education effort of the department of education.









Chapter 3 - Finances

Part 1 - State School Fund

§ 49-3-101 - General provisions.

(a) The state school fund consists of all funds appropriated or allocated from the state treasury for the operation and maintenance of the public schools or that may derive from any state taxes, the proceeds of which are devoted to public school purposes.

(b) The state school fund shall be administered and distributed in accordance with the applicable provisions of this title, or, if not controlled in the provisions of this title, then in accordance with the provisions of the general appropriations act that may be applicable.






Part 2 - Administration of Federal Funds

§ 49-3-201 - General provisions.

(a) (1) In case the United States congress enacts any legislation of any character making grants of public moneys to the states for the purpose of promoting the cause of public education, the state board of education is designated as the authority to administer the funds, and the commissioner of education shall represent this state in the administration of the federal legislation.

(2) All funds received by this state under and by virtue of the act of congress, as stated in subdivision (a)(1), shall be apportioned to the public schools of less than college grade of the state; provided, that funds so apportioned to the public schools of less than college grade of the state shall be distributed to the several local school systems according to a plan drawn up by the state board of education, which plan shall be compatible with the act of congress.

(b) Nothing in this section shall interfere with the allocation and administration of federal funds specifically appropriated to institutions of higher education, or for specific purposes; provided, that the funds shall be allocated and administered in accordance with applicable federal law.

(c) In case federal legislation makes funds available for public schools, for extended services of public schools, for providing local and state supervisory services for public schools, or in case funds are made available through federal legislation previously passed for public schools, the state board of education shall have authority to distribute these funds according to the provisions of the federal act applying to the funds; and the commissioner shall act as the administrator for the state.

(d) The state board of education and the state board for vocational education are authorized and empowered to serve as the sole agencies of the state for administering any federal funds having to do with education that may be allocated to the state board of education or the state board for vocational education under any present or future acts of the congress.



§ 49-3-202 - Refusal of federal funding by local board.

(a) A local board of education, by the adoption of a resolution, may refuse to accept federal funding for any education program without a penalty being assessed by any state agency or state official, unless refusal of such funding would cause a loss of federal funding for all participating LEAs in the program.

(b) A local board of education shall notify the department that the local board intends to refuse to accept federal funding before the local board acts to refuse the funding.






Part 3 - Tennessee Education Finance Act of 1977

§ 49-3-301 - Short title.

This part shall be known and may be cited as the "Tennessee Education Finance Act of 1977."



§ 49-3-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Average daily attendance" or "ADA" means the aggregate days' attendance of a given school during a given reporting period divided by the number of days school is in session during this period as provided in the rules and regulations of the state board;

(2) "Average daily membership" or "ADM" means the sum of the total number of days enrolled divided by the number of days school is in session during this period as provided in the rules and regulations of the state board;

(3) "Basic education program" or "BEP" is the funding formula for the calculation of kindergarten through grade twelve (K-12) education funding necessary for our schools to succeed;

(4) "Board" means the board of education of any LEA;

(5) "Commissioner" means the commissioner of education;

(6) "Contact hour" means an hour of student time that is supervised by licensed personnel;

(7) "Cost differential" means that factor establishing a rate of reimbursement for a program relative to the reimbursement of one (1) FTEADA in grades four through six (4-6) as established in § 49-3-306(g)(1);

(8) "Full-time equivalent" or "FTE" means the total number of contact hours in attendance in a program during one (1) school week divided by the number of hours required for a school week as established by the state board for kindergarten through grade twelve (K-12) in an LEA;

(9) "Full-time equivalent average daily attendance" or "FTEADA" means the average of the aggregated FTEs in attendance in one (1) program during the given reporting periods;

(10) "Licensed personnel" means any person employed by an LEA and for whom licensure is required as a condition of employment by law;

(11) "Local education agency" or "LEA" means any county, city, or special school district, unified school district, school district of any metropolitan form of government or any other school system established by law;

(12) "Rules and regulations" means those rules and regulations that the state board may adopt as provided in § 49-3-305;

(13) "State board" means the state board of education or the state board for vocational education;

(14) "State education agency" or "SEA" means the department of education;

(15) "State salary schedule" means the salary schedule adopted by the state board for licensed personnel, which is based on training and experience;

(16) "State training and experience factor" means the average training and experience of all licensed personnel in the state based upon the table of training and experience factors adopted by the state board;

(17) "Training and experience factor" means the average training and experience of all licensed personnel in each LEA based upon the table of training and experience factors adopted by the state board;

(18) "Weighted full-time equivalent average daily attendance" or "WFTEADA" means one (1) full-time equivalent average daily attendance multiplied by the cost differential for a program; and

(19) "Weighted identified and served student with a disability" means one (1) identified and served student with a disability multiplied by the cost differential for special education.



§ 49-3-303 - Funding procedure established.

(a) There is established a procedure for the funding of education for the public schools, kindergarten through grade twelve (K-12).

(b) The amount of funding allocated to each LEA shall be determined in accordance with this part for all programs, notwithstanding any other law to the contrary.



§ 49-3-304 - Part exclusive.

Notwithstanding any other provision of this title to the contrary, the only procedure for funding of education for any student in the public schools, kindergarten through grade twelve (K-12), excluding state funds allocated to LEAs for the current operation of student transportation, shall be as provided in this part and to the extent that funds are appropriated for such purpose by the general assembly.



§ 49-3-305 - Rules and regulations.

(a) The state board is authorized to promulgate rules and regulations for the administration of this part.

(b) The commissioner shall recommend the rules and regulations to the state board.

(c) The commissioner shall prescribe the forms on which reports shall be submitted to the SEA.



§ 49-3-306 - Computation -- Pay supplement -- Licensed personnel salaries.

(a) (1) (A) The commissioner, as approved by the state board of education, shall annually formulate a table of training and experience factors and a state salary schedule to be effective for each school year, which shall be applicable to all licensed personnel in every LEA, and which shall include an established base salary per school year consisting of a term of two hundred (200) days for beginning licensed personnel with a bachelor's degree and zero (0) years of experience. Licensed personnel having more training and experience shall receive more than the established base per school year. Certified personnel having less training and experience shall receive less than the established base per school year. The salary schedule shall not be applicable to substitute personnel. In the alternative, an LEA may submit to the commissioner its own proposed salary schedule, subject to collective bargaining where applicable. Implementation of such a salary schedule shall be subject to approval by the commissioner and the state board. In no case shall a salary schedule adopted pursuant to this subdivision (a)(1) result in the reduction of the salary of a teacher employed by the LEA at the time of the adoption of the salary schedule. Any additional expenditure incurred as a result of any such salary schedule shall be subject to appropriation by the governing body empowered to appropriate the funds.

(B) An LEA may adopt a salary schedule that is identical in either structure or designated salary levels or both to the salary schedule the LEA had in place during the 2012-2013 school year, with such schedule containing steps for each year of service up to and including twenty (20) years and for the attainment of advanced degrees at the level of masters, masters plus forty-five (45) hours of graduate credit, specialist in education and doctor of education or doctor of philosophy. In no case shall a salary schedule adopted pursuant to this subdivision (a)(1)(B) result in the reduction of the salary of a teacher employed by the LEA at the time of the adoption of the salary schedule.

(2) In addition to the state salary schedule developed by the commissioner for fiscal year 2004-2005 pursuant to subdivision (a)(1), the commissioner shall develop a local salary schedule for each LEA for fiscal year 2004-2005. Notwithstanding this section or any other law to the contrary, the local salary schedule shall provide that the LEA adopt a local salary supplement for fiscal year 2004-2005 that is lower than the supplement paid in fiscal year 2003-2004, so long as any such reduction by a LEA in the local salary supplement is not larger in amount than any increase in the state minimum salary for that LEA for fiscal year 2004-2005 resulting from appropriations made pursuant to this subdivision (a)(2). Any reduction by a LEA of the local salary supplement for fiscal year 2004-2005 shall be subject to existing collective bargaining agreements to which such LEA is a party. In the event the agreement bars a reduction in local salary supplements and the LEA is unable to reach an agreement permitting the reduction, the commissioner shall reduce the state minimum salary for that LEA in an appropriate amount for fiscal year 2004-2005. Nothing in this subdivision (a)(2) shall be construed to diminish or in any way serve to reduce any general state salary schedule increase that may be provided outside the parameters of chapter 670 of the Public Acts of 2004. Nothing in this subdivision (a)(2) shall be construed to prohibit or modify the mandatory nature of negotiations of salary for fiscal year 2004-2005 where such supplements or improvements in salary are implemented subsequent to the commissioner's recalibration or possible reduction of some local salary supplements as they existed on the 2003-2004 local salary schedules.

(b) (1) Salaries shall be payable in at least ten (10) monthly installments during any school year.

(2) State education funds received by any LEA for the state salary schedule shall be payable in equal installments starting with the first regular pay period.

(3) The salary for part-time personnel shall be proportionately less than that provided for full-time personnel.

(4) (A) Nothing in this section shall prevent any LEA from supplementing salaries from its own local funds when the funds are in addition to the local contribution of the LEA.

(B) When any LEA allowed any licensed personnel at the beginning of or during the preceding school term, an amount in addition to the salary that was required for such personnel under the state salary schedule in effect at the beginning of or during the preceding school term and which additional amount is paid entirely out of local funds, then the LEA shall continue to pay the additional amount out of local funds.

(C) Subdivision (b)(4)(B) shall not prohibit a reduction in local salary supplements pursuant to subdivision (a)(2).

(c) A board may, with the approval of the commissioner, make such readjustment in the salary of licensed personnel as may be necessary to place the salary in fair relation to the salaries of other licensed personnel in the same LEA with comparable tenure, responsibility, training and experience; except that the affected licensed personnel shall be entitled to a hearing before the board. In computing the salaries required to be maintained by this subsection (c), only the part of the salaries paid under the authority of any LEA need be maintained. No LEA shall be required to supply any decrease in funds formerly available to supplement salaries from other than local sources.

(d) Notwithstanding any other law to the contrary, any board may increase the salaries of its employees at any time during the school year, upon the basis of a new or amended contract, if in so doing it does not exceed its budget as adopted or amended. For an LEA that meets class size requirements under § 49-1-104, nothing in this subsection (d) shall be construed to prohibit BEP funds generated in salary components for nonlicensed personnel to be used to increase salaries for currently employed nonlicensed personnel except where the funds are generated for new or additional positions.

(e) Each LEA shall establish a local salary schedule for all licensed personnel in the LEA, and the schedule shall include, as a minimum, the same salary level or levels based upon college preparation as established by the state board in the state salary schedule. For fiscal year 2004-2005, the schedule shall include, as a minimum, the schedule recommended by the commissioner for salary equalization purposes under subdivision (a)(2).

(f) The LEA's training and experience factor shall be calculated by the SEA as follows: by using the table of training and experience factors adopted by the state board, the SEA will classify all licensed personnel employed by the LEA on December 1, or the first full teaching day thereafter, according to training and experience as provided in the rules and regulations and compute the average training and experience factor for such personnel.

(g) (1) Establishment of programs and cost differentials shall be as follows:

(A) Regular academic:

Kindergarten (K) through grade three (3) ..................... 1.20

Grades four (4) through six (6) ..................... 1.00

Grades seven (7) and eight (8) ..................... 1.10

Grade nine (9) ..................... 1.20

Grades ten (10) through twelve (12) ..................... 1.30

(B) Career and technical education:

Agriculture ..................... 2.62

Consumer and homemaking, health occupations ..................... 2.10

Trade and industrial ..................... 2.48

Related trade and industrial ..................... 1.84

Office and distributive education ..................... 2.04

(C) Special education:

Identified and served handicapped ..................... 1.07

(2) Identified and served students with a disability shall be included in the program attendance surveys in the appropriate regular academic and career and technical education programs as provided in the rules and regulations. The special education cost differential is supplemental to the regular academic and career and technical education programs and is based on the preceding year's identified and served students with a disability.

(3) This table of programs and cost differentials shall apply to educational programs as of the opening of schools for the 1977-1978 school year. At its quarterly meeting in February 1978, and annually thereafter, the state board, as approved by the commissioner, shall establish both the education programs and the cost differentials of the programs applicable to the following school year, which may vary from the table in this subsection (g).

(h) Notwithstanding any other provision of this section to the contrary, an LEA shall develop, adopt and implement a differentiated pay plan under guidelines established by the state board of education to aid in staffing hard to staff subject areas and schools and in hiring and retaining highly qualified teachers. The plan shall be reviewed and evaluated annually to consider any change in circumstances regarding the hiring and retention of highly qualified teachers in the LEA's schools and subjects taught or any necessary revision or restructuring of the plan. No plan or revised plan shall be implemented prior to approval of the plan by the department of education. Each LEA shall implement a differentiated pay plan prior to the beginning of the 2008-2009 school year.



§ 49-3-307 - Basic education program calculation.

(a) Notwithstanding § 49-1-302, § 49-3-351, or any other law or rule to the contrary, effective with fiscal year 2007-2008, the Tennessee BEP shall be calculated using the following criteria:

(1) BEP appropriations to LEAs for the 2006-2007 school year, plus appropriations to LEAs generated for annual BEP component cost adjustments based on the 2006-2007 school year, shall constitute a base amount of funding;

(2) The state shall provide seventy-five percent (75%) of the funds generated for instructional positions within the classroom component;

(3) The dollar value of the BEP instructional positions component shall be thirty-eight thousand dollars ($38,000) for fiscal year 2007-2008, and shall be adjusted in subsequent fiscal years in accordance with the general appropriations act;

(4) The cost differential factor (CDF) shall be eliminated from the formula;

(5) (A) The formula shall provide one hundred percent (100%) funding for at-risk students in kindergarten through grade twelve (K-12).

(B) "At-risk student" means a student who is eligible for free or reduced price lunch pursuant to 42 U.S.C. §§ 1751-1769;

(6) The formula shall provide funding for English language learner students at a ratio of one to twenty (1:20) and one to two hundred (1:200) for teachers and translators, respectively;

(7) The formula shall recognize the ability of local jurisdictions to raise local revenues by measuring the ability to generate local revenues from property tax and local option sales tax. This calculation shall be based on applying the statewide average property tax rate for education and the statewide average local option sales tax rate for education to the respective tax bases of each local jurisdiction. No reduction shall be made in any calculation of a local jurisdiction's ability to raise local revenues from property taxes for agreements entered into by the local jurisdiction that result in payments in lieu of taxes being made to the local jurisdiction;

(8) Each LEA shall receive no less than a twenty-five percent (25%) state share in the nonclassroom components;

(9) No LEA's measurement of ability to raise local revenue shall be adjusted more than forty percent (40%) within the BEP formula in any single year; and

(10) The formula shall provide fifty percent (50%) funding for medical insurance premiums for instructional positions.

(b) Notwithstanding §§ 49-1-302, 49-3-351 and any other law to the contrary, the changes in components or factors of the BEP implemented under chapter 369 of the Public Acts of 2007 shall be phased in, in accordance with funding as made available each fiscal year through the general appropriations act.



§ 49-3-309 - Transportation services.

(a) Student transportation services shall be defined by the commissioner, as approved by the state board.

(b) State funds for student transportation shall be included in the transportation component of the BEP funding formula. In making the calculation, only the ADA of students transported at public expense who live one and one half (1 1/2) miles or more from the school to which they are assigned by the respective board and in which they are enrolled shall be taken into account. However, the board may, in its discretion, provide, at local expense, student transportation services for children who live less than one and one half (1 1/2) miles from the school to which they are assigned and in which they are enrolled. State funds shall be generated under the rules and regulations for the transportation of students with a physical disability who are transported less than one and one half (1 1/2) miles.



§ 49-3-310 - Textbooks and other instructional materials.

Funding for textbooks and other instructional materials shall be provided through the BEP, subject to the following minimum amounts and conditions:

(1) (A) It is the legislative intent that the board shall purchase the necessary textbooks, instructional materials and kindergarten materials early enough that the students shall have the textbooks, instructional materials and kindergarten materials available to them when the schools open. The board shall furnish the textbooks and instructional materials that are listed by the state textbook and instructional materials quality commission for adoption and that have been adopted by the board as are required for the use of students by the board. The director of schools and the chair of the board of each LEA shall certify to the commissioner on or before October 15 of the current school year that all children enrolled in that LEA have been furnished all required textbooks and instructional materials, as determined by the commissioner.

(B) All textbooks and instructional materials purchased with state school funds under this section are, and shall remain, the property of the board purchasing them. The board shall establish policies it deems necessary for the care and protection of its textbooks and instructional materials. The policies may include any of the following sanctions against a pupil who fails or refuses to pay for a lost or damaged textbook and instructional materials at the replacement cost less reasonable depreciation:

(i) Refusal to issue any additional textbooks and instructional materials until restitution is made;

(ii) Withholding of all grade cards, diplomas, certificates of progress or transcripts until restitution is made;

(iii) Not allowing the pupil to take interim or final examinations or to earn course credit in the course for which the textbook and instructional materials are prescribed until restitution is made; or

(iv) Reducing the pupil's grade in the course for which the textbook and instructional materials are prescribed by one (1) letter grade or ten (10) percentage points until restitution is made.

(C) No board of education of any public school system shall require any pupil or parent to purchase any textbook or instructional materials except in cases where the pupil or parent damages, loses or defaces the textbook or instructional materials either through willful intent or neglect. Nothing in this section shall prohibit any pupil or parent from voluntarily purchasing textbooks and instructional materials. The commissioner may collect from LEAs the data needed to administer this section effectively.

(2) For the purpose of this part or chapter 6, part 22 of this title, "textbook and instructional materials" mean any medium or manual of instruction that contains a systematic presentation of the principles of a subject and that constitutes a major instructional vehicle for that subject.



§ 49-3-311 - Capital outlay.

The state board shall establish minimum standards for school sites, including locations, school attendance centers, the construction of buildings for school purposes, the remodeling or renovation of buildings for school purposes of a capital outlay nature and for equipment for buildings for school purposes. No board shall obligate or expend any state or local school funds for any project of a capital outlay nature that does not conform to the standards adopted by the state board as authorized in this section.



§ 49-3-312 - Substitute teachers.

(a) A substitute teacher substituting for a regular teacher on leave authorized for a period not exceeding twenty (20) consecutive teaching days is not required to possess a teacher's certificate or permit.

(b) A substitute teacher who is a retired teacher is not required to continue to renew the teacher's certification in order to work as a substitute teacher.



§ 49-3-313 - School lunch program.

(a) The state matching funds for the school lunch program, as defined in this section, shall be distributed to every participating LEA.

(b) Appropriations for the school lunch program shall be used as matching requirements prescribed by Public Law 91-248, compiled in 42 U.S.C. § 1752 et seq., for disbursement to LEAs for lunches that meet national nutritional requirements as prescribed by the United States department of agriculture and as approved by the commissioner, served to eligible children in all grades that are approved to participate in the national school lunch program.

(c) The amount so disbursed shall not exceed the required matching amount as prescribed by Public Law 91-248.

(d) The state matching funds shall be distributed only to a participating LEA that is in compliance with the Tennessee School Nutrition Standards Act, compiled in chapter 6, part 23 of this title.

(e) At least ten percent (10%) of the state matching funds distributed to a participating LEA shall be applied to the costs of one (1) or more of the following:

(1) Employment of a certified school food service supervisor;

(2) Employment of cafeteria managers or assistant managers accredited by the Tennessee School Food Service Association or working toward that accreditation; or

(3) Professional training programs for nonaccredited personnel.



§ 49-3-314 - Distribution of state funds.

(a) (1) State education finance funds shall be distributed annually to the LEAs by the commissioner according to the plan set out in subsection (b) and subject to all restrictions provided by law.

(2) In making distribution of state funds to the LEAs, no allowance shall be made by the state for any school in which the right to exercise authority of the respective local director of schools and the board is not as full and ample in all phases of the school program as in any other school of the LEA.

(b) (1) Approximately one tenth (1/10) of the estimated total of the state funds annually appropriated for the BEP shall be distributed on or about August 15, and on or about the fifteenth day of each succeeding month through April 15, and the amount of the remainder due each LEA for the school year shall be determined during June of such school year. The amount of the remainder due shall be determined on the basis of the records that each LEA has furnished the commissioner. The actual delivery of the warrant covering the final distribution to an LEA shall not be made until after all records required by the commissioner have been furnished. Before a full and complete settlement is made with any LEA for any year, all records and reports required by the commissioner shall be filed with the commissioner by the LEA.

(2) The disbursement of state funds annually appropriated for the school lunch program, as defined in § 49-3-313, shall be under rules and regulations prescribed by the commissioner, as approved by the state board.

(c) (1) In order for any LEA to receive state education finance funds as set forth in this part, the system shall meet the conditions and requirements set out in subdivisions (c)(2) and (3). In order to enforce those conditions and requirements, the commissioner may, in the commissioner's discretion, withhold a portion or all of the state education finance funds that the LEA is otherwise eligible to receive.

(2) No LEA shall use state funds to supplant total local current operating funds, excluding capital outlay and debt service. This subdivision (c)(2) shall not apply to a newly created LEA in any county where the county and city schools are being combined for a period of three (3) years after the creation of the LEA.

(3) (A) Notwithstanding any other law to the contrary, for fiscal year 1992-1993 and any subsequent fiscal year, if state funding to the county for education is less than state funding to the county for education during the previous fiscal year, except that a reduction in funding based on fewer students in the county rather than actual funding cuts shall not be considered a reduction in funding for purposes of this subdivision (c)(3)(A), local funds that were appropriated and allocated to offset state funding reductions during any previous fiscal year are excluded from this maintenance of local funding effort requirement.

(B) It is the intent of subdivision (c)(3)(A) to allow local governments the option to appropriate and allocate funds to make up for state cuts without being subject to a continuation of funding effort requirement as to those funds for any year during which the state reinstates the funding, or restores the previous cuts, and during any subsequent year should the state fail to restore the funding cuts.

(4) Notwithstanding any other law to the contrary, if in any fiscal year a local government appropriates funds for education for nonrecurring expenditures evidenced by a written agreement with the LEA establishing the nonrecurring use of the funds, such funds shall be excluded from this maintenance of local funding requirement and from any apportionment requirement under § 49-3-315(a). Before any such agreement takes effect, it shall be subject to review by the department to ensure the nonrecurring nature of the expenditures.



§ 49-3-315 - Local tax levy -- Special transportation tax levy and fund.

(a) For each LEA there shall be levied for current operation and maintenance not more than one (1) school tax for all grades included in the LEA. Each LEA shall place in one (1) separate school fund all school revenues for current school operation purposes received from the state, county and other political subdivisions, if any. However, any county in which only one (1) pupil transportation system is operated, and that has within its borders a city or special district operating a system of public schools and which county in the current school year operates a system of public school transportation, may levy a special tax to cover that portion of the total cost of the public school transportation system that is in excess of the state funds generated for student transportation of the county. The proceeds of the special transportation tax levy shall be set up in a special account to be known as the public school pupil transportation fund and shall be disbursed on order of the county board for public school transportation services only. Any county that elects to operate a public transportation fund may elect to apportion transportation funds for public school transportation service to a city or special district operating a system of public schools within the county. This election must be approved by the county legislative body and shall remain in effect until specifically rescinded. Apportionment shall thereafter be made without further approval. All school funds for current operation and maintenance purposes collected by any county, except the funds raised by any local special student transportation tax levy as authorized in this subsection (a), shall be apportioned by the county trustee among the LEAs in the county on the basis of the WFTEADA maintained by each, during the current school year. For the purposes of making the apportionment of local school funds as set forth in this subsection (a), and in defining the WFTEADA for the current school year, the county director of schools and the county trustee shall be guided by the following procedure:

(1) The county director of schools shall recertify to the county trustee at the end of the first quarter of the current fiscal year the WFTEADA during the preceding school year;

(2) During each of the first and second quarters of the current school year, the county trustee shall use the WFTEADA figure for the preceding school year as recertified to the county trustee by the county director of schools in making the tentative apportionments of the school funds as provided for in this subsection (a) during the first and second quarters of the current school year;

(3) Before the end of the third quarter of the current school year, the county director of schools shall certify to the county trustee the best estimate the county director of schools can make of the WFTEADA in the schools of the LEAs in the county, during the current school year; and upon this best estimate, the county trustee shall make the tentative apportionments of school funds for the third quarter of the current school year;

(4) As early as possible before the close of the current school year, the county director of schools shall certify to the county trustee the correct WFTEADA for the entire current school year; and

(5) Thereupon, the county trustee shall apportion the entire amount of county school funds for the current school year in keeping with this subsection (a), on the basis of the correct total WFTEADA during the current school year in the LEAs, making adjustments as may be necessary on account of the tentative apportionments made to the LEAs during the first three (3) quarters of the current school year.

(b) (1) The state school funds distributed under this part to a county for county schools shall be paid to the county trustee in the amounts as certified under the authority of the commissioner.

(2) Such funds for an LEA other than a county LEA shall be distributed directly to the treasurer or proper fiscal agent of the LEA in the amounts as certified under the authority of the commissioner.

(3) The county trustee shall be properly bonded as now provided by law; the treasurer or fiscal agent of LEAs, other than a county LEA, shall be bonded in an amount, in the manner and in the form and be conditioned as prescribed by law for county trustees. Immediately upon receipt of a properly executed bond, the office of the county clerk shall notify the commissioner.

(c) Notwithstanding any other law to the contrary, including any requirement of this section, any interest earned on funds that have previously been apportioned to the LEAs within the county is not subject to apportionment.



§ 49-3-316 - Local fiscal accounting.

(a) (1) The commissioner, in consultation with the comptroller of the treasury, shall develop, revise as necessary and prescribe a standardized system of financial accounting and reporting for all LEAs, including appropriate forms or other documentation. This system shall be designed to facilitate year-to-year and agency-to-agency comparison, as well as adequately indicating the sources and uses of all funds received by each LEA. The commissioner shall review the fiscal public school records in all LEAs to the end that the expenditure of funds, whether for current operation and maintenance purposes, capital outlay purposes and other school purposes, shall be properly accounted for and safeguarded.

(2) Each LEA shall, within thirty (30) days after the beginning of each fiscal year, submit to the commissioner a complete and certified copy of its entire school budget for the current school year.

(3) Each LEA shall, on or before August 1 of each year, submit to the commissioner a correct and accurate financial report of the receipts and expenditures for all public school purposes in the LEA during the school year ending on June 30 next preceding the August 1 set forth in this part.

(4) On or before July 15 of each school year, the county trustee of each county or the treasurer or fiscal agent of any other LEA shall submit to the commissioner a complete certified copy of the financial report of the respective LEA.

(5) Each LEA shall deliver to the commissioner, within ten (10) days of receiving the audit report, a copy of the audit report required by law to be made of the school funds of the LEA.

(6) No distribution of state funds shall be made to any LEA that has not furnished the commissioner with all records and reports required by this part and by other laws for the current or the preceding school year.

(7) Any records or reports provided to the commissioner by any LEA shall be made available to the comptroller of the treasury upon request.

(b) (1) Each board shall issue school warrants or checks on or before June 30 of each fiscal year, for all contracts and other fiscal transactions for current operation and maintenance purposes for the current school year that have been completed by June 15 of the current school year.

(2) Outstanding school warrants and obligations of a preceding school year or years shall not be paid out of either the state education funds for the current school year or the local funds required to be raised during the current fiscal year for participation in the state funds.

(3) State education funds received by an LEA shall be used exclusively for the operation and maintenance of the schools during the fiscal year, unless otherwise provided by law.

(c) (1) Should it develop that by error an allocation of funds has been made to any LEA not entitled to receive the funds by virtue of a failure to comply with the requirements of this part, or otherwise, or if it should develop that more funds have been distributed to any LEA than the LEA is entitled to receive under this part, the amount erroneously distributed shall be returned to the state treasury by the LEA; and upon a failure to do so, the commissioner shall retain and withhold the amount from any funds available for distribution to the LEA in the current or any subsequent school year.

(2) If any school funds are misappropriated or illegally expended by an LEA, an amount equivalent to the funds misappropriated or illegally expended shall be returned to the proper school fund; and upon a failure to do so, the commissioner may retain and withhold the amount from any funds available for distribution to the LEA in the current or any subsequent school year.

(d) (1) In the event that the local fiscal body has not adopted a budget for the operation of the public schools by July 1 of any year, the school budget for the year just ended shall continue in effect until a new school budget has been approved.

(2) However, expenditures mandated by this part and implemented by rules, regulations and minimum standards of the state board shall be incorporated into this continuing budget.

(3) Any continuing budget adopted by the local fiscal body shall not be valid beyond October 1 of the current fiscal year for purposes of the LEA's eligibility to receive state school funds.



§ 49-3-317 - Adjustments to reflect local changes.

(a) Whenever the operation of schools in any LEA is suspended by reason of epidemic, natural disaster or other justifiable cause, if so determined by the state board upon the written petition of the board, the suspension shall not operate to deprive the LEA of state funds to which it would be entitled, if the LEA otherwise meets the requirements of law.

(b) Whenever the schools in any LEA are conducted on a year-round basis, the year-round basis shall not operate to reduce the level of state support to the LEA, and the commissioner shall make adjustments necessary to accommodate the year-round operation so as not to diminish state financial support.

(c) (1) If, as of July 1 of any school year, there has been a change since the beginning of the previous school term in the boundaries of an LEA or, pursuant to § 49-2-106, the creation or reactivation of an LEA, that involves the shifting of students from one LEA to another, or two (2) or more LEAs enter into a joint agreement that results in the shifting of students from one LEA to another, then, in the distribution of state education funds, the commissioner shall determine, on the basis of information submitted to the commissioner by the appropriate boards, the ADM of students residing in the affected area, involved in the shift.

(2) If, as of July 1 of any school year, there has been a change since the beginning of the previous school term in the boundaries of an LEA or, pursuant to § 49-2-106, the creation or reactivation of an LEA, that involves the shifting of students from one LEA to another, or two (2) or more LEAs enter into a joint agreement that results in the shifting of students from one LEA to another, the commissioner shall upwardly adjust the ADM in favor of the LEA receiving students based on the number of students shifted; and the adjusted ADM shall be used in making the apportionment and distribution of state education funds.

(3) Notwithstanding any law to the contrary, if there has been a change since the beginning of the previous school term in the boundaries of an LEA or if, due to the creation or reactivation of an LEA, students are shifted from one LEA to another, the LEAs may adjust the salary schedules of persons employed by the LEAs in nonteaching positions based upon a compensation study.

(d) Allowed costs of educating students in other states under § 49-6-3108 shall be included in the state education funds of affected LEAs, as determined by the commissioner.



§ 49-3-318 - Vocational or technical education.

(a) (1) Annual appropriations that are made for career and technical education, including all of the related programs for which funds have been or may be authorized or appropriated by any present or future federal act or acts having to do with or related to career and technical education, shall be administered by the state board for career and technical education, through its executive officer, in accordance with the state plan for career and technical education adopted by the board and approved by the United States department of education.

(2) Funds generated by the career and technical education components of the state funding formula may be used to match, as required by federal statute or statutes, funds appropriated and paid over by the federal government for the same purpose as the appropriation made for career and technical education, as referred to in this section.

(3) All expenses of administration of funds appropriated for career and technical education, as referred to in this section, shall be paid from funds generated by the career and technical components of the state funding formula as supplemented by funds received from the federal government.

(4) The state board, through its executive officer, is authorized to expend funds generated by the career and technical education components of the state funding formula for any phase of career and technical education, as referred to in this section, in any proportionate amounts for each program as it deems necessary in order to effectuate a unified program of career and technical education in the state.

(b) (1) Notwithstanding subsection (a) or other law to the contrary, in any fiscal year in which funds are appropriated for career and technical education above and beyond the funds available through the Tennessee BEP for career and technical education, the additional funds shall be used to provide a system of grants to improve and enhance career and technical education. The department of education through its division of career and technical education shall establish, develop, administer and monitor the system of grants. Guidelines for the system of grants shall be developed by the division of career and technical education in consultation with the Tennessee directors of career and technical education. The system shall consist of three (3) grant programs as follows:

(A) (i) Annual grants to each LEA that provides a program of career and technical education for:

(a) Acquisition, replacement, upgrade, maintenance and repair of materials, supplies and equipment necessary to provide, enhance and improve career and technical education programs that meet or exceed current industry standards; and

(b) If provided in the guidelines adopted by the division of career and technical education, enhancement of employment opportunities for career and technical education directors;

(ii) All funds appropriated for grants under this subdivision (b)(1)(A) shall be allocated and credited for distribution through the grant program in the same manner in which state funds are allocated and distributed to LEAs through the BEP funding formula in effect for that fiscal year;

(B) Competitive grants awarded by the department to LEAs to provide funding for:

(i) Starting new career and technical education programs that meet current industry standards, particularly in high demand, high wage industries;

(ii) Maintaining and enhancing high quality career and technical education programs that lead directly to employment or to postsecondary education; and

(iii) Implementing innovative exemplary career and technical programs that have potential for replication in other areas of the state; and

(C) Grants awarded by the department with representation from the Tennessee council of career and technical education to public four-year institutions of higher education for research in career and technical education, including, but not limited to, development of innovative programs and best practices to meet the needs of Tennessee students and industries. The grants shall be made, as nearly as practicable, to public four-year institutions in each of the three (3) grand divisions. Institutions receiving grants shall report to the speaker of the house of representatives, the speaker of the senate, the education administration and planning committee of the house of representatives, and the education committee of the senate concerning the results obtained through the grant funding no later than October 1 in each of the four (4) years following the year in which the grant was made.

(2) The program of competitive grants instituted pursuant to subdivision (b)(1)(B) shall assure that all applicant LEAs receive at least one (1) grant in any three-year period.

(3) If during a fiscal year no public four-year institution of higher education is awarded a grant under subdivision (b)(1)(C), then any funds allocated for that purpose shall be used for grants to LEAs under subdivision (b)(1)(B). If during a fiscal year not all funds allocated for grants under subdivision (b)(1)(B) are expended, then all such funds together with any remaining funds that have not been allocated and expended under subdivision (b)(1)(C) shall be allocated and expended in that fiscal year to increase the amounts of all grants awarded under subdivision (b)(1)(A).

(4) The commissioner of education annually shall measure the success of programs started with grants awarded pursuant to this subsection (b) and shall report in writing the grants awarded in the previous fiscal year, the amount of the grants, the programs started in each fiscal year as the result of the grants, outcomes of the programs and other information necessary to evaluate the effectiveness of the grants. The report shall be filed with the speaker of the house of representatives, the speaker of the senate, the education administration and planning committee of the house of representatives and the education committee of the senate by October 1 of each year.

(5) The use of grant funds shall be subject to audit by the office of the comptroller of the treasury.

(6) The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this section. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) Annual appropriations of state funds that are made for the current operation or capital improvement of state colleges of applied technology and regional technical institutes shall be administered by the state board of regents and may be used for any purpose set forth in this subsection (c) including, but not limited to, the matching, as required by federal statute or statutes, of any funds appropriated and paid over by the federal government for any purpose or purposes related to area vocational school and technical institute programs.



§ 49-3-319 - Adult basic education.

Appropriations of state funds made for adult basic education may be used for the purpose of meeting matching requirements under the Economic Opportunity Act of 1964, the Vocational Education Act of 1963 or other pertinent federal statute or statutes as may exist or be enacted.



§ 49-3-320 - Grants-in-aid.

Appropriations of state funds made for educational grants-in-aid shall be expended under allotments of the commissioner of finance and administration for the following purposes:

(1) Tennessee Academy of Science;

(2) U.D.C. scholarships;

(3) Girls' Blind Home;

(4) State Aid for Youth, Inc.;

(5) Spencer T. Hunt Trust Fund;

(6) Cumberland Museum and Science Center;

(7) Student's Museum of Knoxville; and

(8) Memphis Pink Palace Museum.



§ 49-3-321 - Inservice training.

Appropriations of state funds for inservice training for the SEA shall be used for the purpose of providing for:

(1) An inservice training program for school personnel; and

(2) The upgrading of the professional personnel of the SEA and LEA.



§ 49-3-322 - Contracts -- Small businesses -- Minority owned businesses.

(a) Notwithstanding any law to the contrary, an LEA may set aside an amount not to exceed ten percent (10%) of the total amount of funds allocated for the procurement of personal property and services for the purpose of entering into contracts with small businesses and minority owned businesses. The contracts shall be competitively bid among small businesses and minority owned businesses.

(b) For the purposes of this section, "small businesses" and "minority owned businesses" mean a business that is solely owned, or at least fifty-one percent (51%) of the outstanding stock of which is owned, by a person who is impeded from normal entry into the economic mainstream because of past practices of discrimination based on race, religion, ethnic background, sex or service in the armed forces during the Vietnam War; provided, that it is not the policy of the state to encourage employment outside the home of mothers of minor children.



§ 49-3-324 - Loan for transportation services.

In any fiscal year in which an LEA is unable to operate, or to continue to operate, transportation services with available funds, the LEA may request a loan from any county or municipal fund that has sufficient anticipated end of year fund balance to finance the loan during the fiscal year, or from the state, in an amount adequate to operate transportation services for the school year. The loan must be approved by the county legislative body if a county board of education makes the request, or the municipal legislative body if a municipal board of education makes the request, and the comptroller of the treasury or the comptroller's designee, in either case. The loan shall be with interest at the formula rate pursuant to § 47-14-105. The loan, both principal and interest, shall be repaid from the school operating funds of the LEA in the next fiscal year. If the state makes the loan and principal and interest are not repaid by the end of the fiscal year in which repayment is due, then the state shall withhold the amount due from state-shared revenue that would otherwise be distributed to the county, municipality or special school district.



§ 49-3-351 - Basic education program -- Funding procedure.

(a) State funds appropriated for the BEP, kindergarten through grade twelve (K-12), shall be allocated pursuant to the formula devised by the state board of education pursuant to § 49-1-302. The programs funded through this formula are the Tennessee BEP.

(1) The formula shall also include increased funding for inclusion of a capital outlay component and cost of operations adjustments. This requirement shall be implemented the first year of the Tennessee BEP.

(2) The Tennessee BEP shall include requirements prescribed by state law, regulations, rules and other required costs.

(3) Before any subsequent amendment or revision to the components of the formula of the Tennessee BEP shall become effective, it shall be submitted to the education committee of the senate and the education administration and planning committee of the house of representatives for review and recommendation, and shall be approved by resolutions of the senate and house of representatives, but approval shall be on the complete plan or revision and shall not be subject to amendment of the plan or revision.

(4) [Deleted by 2013 amendment, effective July 1, 2013.]

(b) Notwithstanding any other law to the contrary, except for direct appropriations in support of the career ladder program, compiled in chapter 5, part 50 of this title, the only procedure for the funding of the BEP, kindergarten through grade twelve (K-12), shall be as provided in the formula prescribed in this section, and to the extent that funds are appropriated for that purpose by the general assembly.

(c) All funds generated for the BEP shall be spent on BEP components.

(d) Notwithstanding any other section or law to the contrary, the BEP of every LEA will be calculated on the basis of prior year ADM, or FTEADM, or identified and served special education students (I&S), with the following exceptions: if the LEA's current year ADM, FTEADM, and I&S, taken as a whole, exceeds by more than two percent (2%) the prior year's ADM, FTEADM, and I&S, taken as a whole, then that LEA's allocation of state funds shall be calculated on the basis of the current year's ADM, FTEADM, and I&S less the first two percent (2%) by which it exceeds the prior year's ADM, FTEADM, and I&S. The increased amount so calculated shall be distributed to the extent funds are appropriated for that specific purpose. If the funds appropriated for that purpose are insufficient to provide for the LEA's increased allocations, the commissioner shall apply a pro rata reduction to the increased amount each LEA is otherwise eligible to receive. If the funds appropriated for that purpose exceed the amount required to fund growth in excess of two percent (2%), then that percentage may be lowered to a percentage that may ensure that all funds appropriated are allocated and disbursed to LEAs. An estimated fifty percent (50%) of the appropriated amount shall be distributed to such an eligible LEA by February 1, with the remainder, subject to any adjustment of numbers by the department of education that may affect the remaining amount, to be distributed by the following June 30. In calculating the allocations under the BEP formula, the commissioner, with the approval of the state board of education and the commissioner of finance and administration, shall establish definitions of ADM, FTEADM, and I&S, which will be used to determine each LEA's BEP funding. It is the legislative intent that the definitions so established approximate as closely as possible full year ADM, FTEADM, and I&S.



§ 49-3-352 - Dedicated education fund.

(a) There is established within the general fund of each LEA a special revenue account to be known as the dedicated education fund.

(b) All appropriations from all sources intended to fund any function or expense of the LEA shall be appropriated to this account and an affirmative vote by a majority of the membership of the board shall be required to disburse funds from the account. Money in the dedicated education fund shall be invested as provided by law.

(c) Any fund balance remaining unexpended at the end of a fiscal year in the general fund of the local public education system shall be carried forward into the subsequent fiscal year. The fund balance shall be available to offset shortfalls of budgeted revenues or, subject to § 49-2-301(b)(1)(W), shall be available to meet unforeseen increases in operating expenses. Any accumulated fund balance in excess of three percent (3%) of the budgeted annual operating expenses for the current fiscal year may be budgeted and expended for any education purposes, but must be recommended by the board of education prior to appropriation by the local legislative body. Notwithstanding this section or any other law to the contrary, in any fiscal year in which state-shared revenues distributed to counties are reduced below the levels distributed to counties in the 2002-2003 fiscal year, any or all of the accumulated fund balance may be used for education purposes without restrictions; provided, however, that for the 2004-2005 fiscal year only, if an LEA submits to the department for approval a budget that contains the use of unrestricted accumulated funds under this subsection (c) and it is subsequently determined that state-shared revenues distributed to counties are equal to or greater than levels distributed to counties in the 2002-2003 fiscal year, the commissioner shall have the authority to approve the unrestricted use of the accumulated funds.

(d) Subsection (b) shall not apply in counties having a population of not less than seventy-five thousand one hundred (75,100) nor more than seventy-five thousand two hundred (75,200), according to the 2010 federal census or any subsequent federal census, and that contain a national laboratory. In any such county, all appropriations from all sources to fund public education shall be deposited into the dedicated education fund. Money in the dedicated education fund shall be invested as provided by law.



§ 49-3-353 - Conditions for receiving BEP funds.

(a) In order for any local public school system to receive Tennessee BEP funds, the system shall meet the conditions and requirements set out in this section. In order to enforce the conditions and requirements, the commissioner may, in the commissioner's discretion, withhold a portion or all of the Tennessee BEP funds that the system is otherwise eligible to receive.

(b) Every local public school system shall meet the requirements of state law as to the operation of the system and of the rules, regulations, and minimum standards of the state board for the operation of schools.



§ 49-3-354 - Distribution of BEP funds.

(a) Tennessee BEP funds shall be distributed by the commissioner periodically throughout the school year according to a schedule established by the commissioners of education and finance and administration, subject to all restrictions prescribed by law.

(b) BEP funds that are earned in classroom components, which include pupil contact and classroom support as defined by the state board, must be spent in the classroom.

(c) Tennessee foundation program appropriations to LEAs for the 1990-1991 school year shall be a base, and no LEA shall receive in subsequent years from the BEP a lesser amount of funds, adjusted for changes in student enrollment, than it received in the 1990-1991 school year under the Tennessee foundation program.

(d) Before a full and complete settlement is made with any system for any year, all records and reports required by the commissioner shall be filed with the commissioner by the system.

(e) If state funds available for distribution are insufficient to meet the local public school systems' entitlements, the commissioner shall apply a pro rata reduction to the amount for which each system is eligible. The pro rata reduction shall be applied to the state increased amount needed to fully fund the BEP compared to the base year.

(f) In any year in which state funds available for distribution must be prorated under subsection (e), the BEP formula shall be calculated for each LEA on the basis of prior year ADM or FTEADM or identified and served special education students (I&S) with the following exception: if the LEA's current year ADM, FTEADM, and I&S, taken as a whole, exceeds by more than two percent (2%) the prior year ADM, FTEADM, and I&S, taken as a whole, then that LEA's allocation of state funds shall be calculated on the basis of the current year ADM, FTEADM, and I&S less the first two percent (2%) by which it exceeds the prior year ADM, FTEADM, and I&S. The increased amount so calculated shall be distributed to the extent funds are appropriated for that specific purpose. If the funds appropriated for that purpose are insufficient to provide for the LEA's increased allocations, the commissioner shall apply a pro rata reduction to the increased amount each LEA is otherwise eligible to receive.

(g) If such action is necessary, the commissioner, with the approval of the state board, may waive any requirements prescribed by law, rule, regulation or otherwise until the state provides the required funding.

(h) Funds shall be distributed pursuant to the BEP.



§ 49-3-355 - Pupil transportation services -- Funding through BEP.

(a) Pupil transportation services shall be as defined by the commissioner and approved by the state board. State funds for pupil transportation shall be appropriated as determined by the formula established by the commissioner and distributed through the Tennessee BEP.

(b) The formula should encourage the most efficient usage of transportation services by local boards.

(c) Wherever possible, the aggregate purchasing power of LEAs should be consolidated, and transportation equipment and supplies purchased through statewide contracts issued by the department of general services.



§ 49-3-356 - State and local contributions to BEPs funds -- Equalization -- Determination of fiscal capacity.

(a) The state shall provide seventy-five percent (75%) of the funds generated by the Tennessee BEP formula in the classroom components and fifty percent (50%) in the nonclassroom components as defined by the state board. Every local government shall appropriate funds sufficient to fund the local share of the BEP. No LEA shall commence the fall term until its share of the BEP has been included in the budget approved by the local legislative body. From the local portion of such revenues, there shall be a distribution of funds for equalization purposes pursuant to a formula adopted by the state board, as approved by the commissioners of education and finance and administration. It is the intent of the general assembly to provide funding on a fair and equitable basis by recognizing the differences in the ability of local jurisdictions to raise local revenues.

(b) The fiscal capacity of each LEA for purposes of allocating BEP funding during a school year shall be determined by May 1 preceding the school year. Once the fiscal capacity of an LEA is determined for a school year, neither the department nor the Tennessee advisory commission on intergovernmental relations shall change or revise the fiscal capacity of the LEA for that school year.



§ 49-3-357 - Education trust fund of 1992.

There is created the education trust fund of 1992. The commissioner of finance and administration is authorized and directed to deposit into this fund all revenues earmarked and allocated specifically and exclusively for educational purposes under this part, §§ 57-4-306, 67-4-1025, 67-6-103, and any other statute providing for the collection of state taxes allocated for educational purposes. All expenditures from this fund shall only be made upon appropriations for educational purposes duly enacted by the general assembly. Educational purposes shall include, but not be limited to, payment of principal and interest on general obligation bonds authorized to fund capital projects for institutions of higher education. Any unencumbered funds and any unexpended balances of the fund remaining at the end of any fiscal year shall not revert to the general fund of the state, but shall be carried forward until expended for educational purposes pursuant to appropriations duly enacted by the general assembly.



§ 49-3-358 - BEP account -- Exemption from trustee's commission.

(a) There is established within the education trust fund of 1992, created by this part, a special revenue account to be known as the basic education program (BEP) account.

(b) All appropriations from the education trust fund of 1992, and such other appropriations as may be provided by law, will be credited to the BEP account. The appropriations will be credited to the account on the fifteenth day of the second month of each quarter or on such other schedule approved by the commissioners of education and finance and administration.

(c) The principal and interest of the BEP account, and any part of the BEP account, will be subject to payment under this chapter. The commissioner shall administer the BEP account and is authorized to make disbursements from the account in accordance with § 9-4-601.

(d) Money in the BEP account shall be invested by the state treasurer for the benefit of the account pursuant to § 9-4-603. Interest accruing on investments and deposits to the account shall be returned to the account and become part of the account.

(e) Any unencumbered funds or any unexpended balance of the BEP account remaining at the end of any fiscal year shall not revert to the general fund of the state or the education trust fund of 1992, but shall be carried forward until expended in accordance with this chapter.

(f) All state funds available to any LEA that exceed the amount of state funds provided for public education in each respective LEA in the 1991-1992 fiscal year shall be exempt from the trustee's commission authorized by § 8-11-110.



§ 49-3-359 - BEP funding for teacher's supplies, duty-free lunch periods, school nurses and reading coordinators.

(a) There is included in the Tennessee BEP an amount of money sufficient to pay two hundred dollars ($200) for every teacher in kindergarten through grade twelve (K-12). This money shall be used by the teachers for instructional supplies. One hundred dollars ($100) shall be given to each teacher by October 31 of each school year so that the teacher may spend it at any time during that school year on instructional supplies as determined necessary by the teacher. The second one hundred dollars ($100) shall be pooled with all such teachers in a school and spent as determined by a committee of the teachers for such purpose. The purpose of this pool is to permit purchase of items or equipment that may exceed an individual teacher's allocation, for the benefit of all teachers at the school and the enhancement of the instructional program, and shall not be used for basic building needs such as HVAC, carpets, furniture, items or equipment for the teachers' lounge, or the like. Each LEA that does not disperse the money as described in this subsection (a) to teachers by the date prescribed in this subsection (a) shall send a written detailed explanation to the education committee of the senate, the education administration and planning committee of the house of representatives, and the commissioner of education as to the reasons why the LEA has not complied with the law.

(b) Each LEA shall be entitled to receive funding of no less than two dollars ($2.00) per ADM in kindergarten through grade twelve (K-12) to be used for the purpose of providing a duty-free lunch period for each teacher.

(c) (1) There is included in the Tennessee BEP an amount of money sufficient to fund one (1) full-time public school nurse position for each three thousand (3,000) students or one (1) full-time position for each LEA, whichever is greater. An LEA may use the funds to directly employ a public school nurse or to contract with the Tennessee public school nurse program, created by § 68-1-1201(a), for provision of school health services; provided, that after the BEP is fully funded, an LEA must use the funds to directly employ or contract for a public school nurse as provided for in this subsection (c) or must advise the department of education that the LEA has affirmatively determined not to do so, in which case the LEA shall notify the department of the election against providing the service and the alternative arrangement that the LEA has made to meet the health needs of its students.

(2) Each public school nurse employed by or provided to an LEA, pursuant to subsection (a), shall meet or exceed the minimum qualifications and standards established pursuant to § 68-1-1204(a), and shall perform the duties and responsibilities enumerated within § 68-1-1202. Each public school nurse employed by an LEA shall maintain current certification through a certifying cardiopulmonary resuscitation course consistent with the scientific guidelines of the American Heart Association in collaboration with the International Liaison Committee on Resuscitation.

(d) The amounts provided in this section may be reduced pro rata by the commissioner during any year in which the BEP appropriation is insufficient to fully fund the program.



§ 49-3-360 - Incentive grants.

There shall be an amount of money above and beyond the Tennessee BEP to be used as incentive funding to reward those schools that exceed the performance standards recommended by the commissioner and set by the state board. The amount of the individual incentive grant for each school shall be set by the commissioner. The grants shall be contingent on the commissioner's development of an appropriate data management system but shall not be available before the 1994-1995 school year.



§ 49-3-361 - Implementation of at-risk class size program.

The department of education and the state board are directed to implement the kindergarten through grade three (K-3) at-risk class size program in accordance with policies developed by the department and approved by the state board.



§ 49-3-362 - Division of BEP funds allocated for county director of schools.

Any funds allocated under the BEP for compensation of a director of schools in a county shall be divided among all LEAs in that county on the basis of ADM.



§ 49-3-363 - Children for whose education the state is directly responsible.

Whenever the education of a child becomes the state's direct responsibility for any reason, the commissioner shall pay to the state agency responsible for the child, or as may be otherwise directed in the general appropriations act, an amount equal to the state funds, plus the local funds that would otherwise be expended on the child had the child not been placed under state care. The total amount of the payments shall be deducted by the commissioner from the total state payments that would otherwise be made under this part to the LEA that would be responsible for the child's education had the child not been placed under the state's direct responsibility.



§ 49-3-364 - Employing building manager.

Notwithstanding any other law to the contrary, nothing shall be construed to prevent an LEA from expending BEP funds earned for non-classroom components for the purpose of employing a building manager for a school.



§ 49-3-365 - Break-the-mold schools.

(a) In addition to BEP funds otherwise available under this chapter, there is authorized an additional fund for the purpose of establishing break-the-mold schools, contingent upon federal implementation of such schools. The additional fund shall be subject to annual appropriation and may be supplemented or provided exclusively by federal funds appropriated for this purpose.

(b) Break-the-mold schools shall be public schools established in conformance with any federal program guidelines so as to be eligible to participate in the federal program. In addition, they shall achieve geographical, socioeconomic and urban-rural diversity. Any such school, with local board approval, shall be entitled to all financial and support services available to other schools under the jurisdiction of the local board, including, but not limited to, teacher salary supplements, textbooks, pupil transportation, maintenance and operation; however, the break-the-mold school shall not be subject to the rules and regulations or policies of either the state board or the local board.

(c) Each break-the-mold school shall be approved by the commissioner according to a plan submitted on behalf of the school. This plan shall specify the management and governance of the school, its location, program descriptions, outcome objectives and reporting, admission policies, financial audits, assumption of liability and insurance coverage. The school may be discontinued by the commissioner for failure to meet its approved plan, including pupil performance standards, or for failure to meet generally accepted standards of fiscal management or for violation of law.

(d) The local board shall assist, where it is able, in providing space and facilities either within existing schools or in surplus space or buildings.



§ 49-3-366 - Funds for teachers' salary equity.

(a) Notwithstanding any other law to the contrary, effective with the 2004-2005 fiscal year, the dollar value of the BEP instructional positions component shall be thirty-four thousand dollars ($34,000) per instructional position. In subsequent fiscal years, the dollar value of the instructional positions component in the BEP shall be set in accordance with § 49-3-351.

(b) No LEA shall receive from the BEP in fiscal year 2004-2005 and in subsequent fiscal years a lesser amount of state funds for instructional salaries, benefits, insurance, and unit costs adjusted for any mandatory increases in these categories and adjusted for any changes in average daily membership, than it received for such purposes in the 2003-2004 fiscal year.

(c) The commissioner shall provide to each LEA, as appropriate, a state funding plan to transition from prior appropriations pursuant to chapter 356, § 11, items 4(a) and (b) of the Public Acts of 2003, to funding under the BEP for the instructional positions component. In developing the plan, the commissioner shall consider the applicable local salary schedules for instructional positions, the fiscal capacity of the LEA and the local effort in raising revenue. The department shall provide each LEA notice of its obligations and anticipated revenues under the transition plan.



§ 49-3-367 - Access to Internet services -- Legislative intent.

It is the intent of the general assembly that adequately-funded access to Internet services be maintained for the public school systems in the state to enhance instructional capabilities and e-learning opportunities. It is further the intent of the general assembly that the funding for Internet services authorized by this part be maintained and adequately funded for the purpose of data transmission among sites located within LEAs, between LEAs and the state, and between LEAs and educational sites on the Internet. It is further the intent of the general assembly that LEAs shall have the choice to select any Internet service provider that meets the needs of the LEA as defined by each agency's local procurement processes, in compliance with all requirements of federal and state laws, rules, and regulations governing the processes.



§ 49-3-368 - Funds for Internet funding or connectivity -- Administration -- Eligibility -- Rules and regulations.

(a) Beginning with the 2008-2009 fiscal year, all funds appropriated for Internet funding or Internet connectivity funding shall be administered by the department of education and shall be distributed to LEAs pursuant to an equitable formula adopted by the department that recognizes the impact of federal E-Rate funding. This formula shall be used to distribute all funds designated for Internet services in lieu of the BEP funding formula.

(b) LEAs shall have the authority to expend the funds authorized by this part for services provided by any qualified vendor properly selected in accordance with local procurement regulations.

(c) The state board of education and the department of education shall review the funding for Internet funding, Internet connectivity funding and e-learning on an annual basis and make recommendations to the education committee of the senate and the education administration and planning committee of the house of representatives on the adequacy of the funding and the need for additional funds.

(d) To be eligible for any funding distributed under this part, technology, Internet, Internet connectivity, or e-learning services shall be purchased pursuant to a competitive process prescribed by a request for proposal (RFP).

(e) The state board of education is authorized to promulgate rules and regulations to effectuate the purposes of this part. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-3-369 - Funding of special school districts.

Any city which provides funding to a special school district, the borders of which are coterminous with the borders of the city, may provide such funding through a contract with the school district that provides that one half (1/2) of the funds shall be used for the operation of the school system and one half (1/2) of the funds shall be used for the issuance of bonds. Upon agreement of both the city legislative body and the board of education of the special school district, proceeds from the bond issue shall be used only for maintenance of or construction at schools in existence in the district at the time of the issuance of the bonds.



§ 49-3-370 - Funding of educational services to children in residential mental health facilities.

(a) A local board of education (LEA) shall allocate funding in an amount equal to the per pupil state and local funds received by the LEA to state licensed residential mental health facilities on a prorated daily basis for the student's length of stay; provided, that all of the following criteria have been met:

(1) The residential mental health facility operates as a Category I special purpose school pursuant to state board of education rules and regulations and provides a minimum of sixteen and one half (161/2) hours per week of educational instructional services to the students admitted pursuant to this part;

(2) The student admitted to the residential mental health facility was enrolled in an LEA in the academic year immediately preceding admission to the mental health facility and is a currently enrolled student in an LEA; and

(3) The student is admitted to the residential mental health facility under a signed, written order of a qualified physician licensed to practice medicine in this state, such order being based upon medical necessity. An LEA may require a physician attestation form including the patient's name, the dates of admission, and the signature of the physician to be submitted to the LEA prior to disbursement of funds to the facility.

(b) The funding specified in subsection (a) shall be in addition to funds allocated pursuant to federal law and regulation, including, but not limited to, Title I and ESEA funds.

(c) This part shall not be used or construed to circumvent the requirements of Individuals with Disabilities Education Act, compiled in 20 U.S.C. § 1400 et seq.

(d) The state board of education shall promulgate rules and regulations that provide for the determination of the allocation of funding as provided in this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 4 - Volunteer Public Education Trust Fund Act of 1985

§ 49-3-401 - Short title.

This part shall be known and may be cited as the "Volunteer Public Education Trust Fund Act of 1985."



§ 49-3-402 - Legislative intent and declaration.

The general assembly recognizes the inherent value of education and encourages its support. Through this part, the general assembly recognizes, as did our forefathers, that knowledge, learning and virtue are essential to the preservation of our institutions of government, and the diffusion of the opportunities and advantages of education should be paramount in our concerns. To that end, the general assembly declares its support for public education through the trust fund established by this part by establishing a mechanism for the encouragement and acceptance of voluntary contributions for public education.



§ 49-3-403 - Establishment of fund -- Deposits, investments and expenditures.

(a) There is established within the state treasury a special trust fund for education.

(b) (1) The state treasurer is authorized to accept funds from any person, association or corporation wishing to contribute voluntarily to the special trust fund for education.

(2) Any person, association or corporation may deposit funds for the special trust fund for education to the credit of the state treasurer in the appropriately designated state depositories, and in every such case, the depositor shall send to the state treasurer a statement of each deposit certified by the bank receiving it.

(c) Funds in the special trust fund for education established by this part shall be invested by the state treasurer pursuant to policy guidelines, established by resolution of the funding board established by § 9-9-101, within the laws, guidelines and policies that govern investments of the Tennessee consolidated retirement system.

(d) Income from the investment of the special trust fund for education shall be expended solely in accordance with §§ 49-3-404 and 49-3-405, except that reasonable expenses for investment of the trust may be deducted from income. The principal, as set forth in § 49-3-405, may not be expended for any purpose.



§ 49-3-404 - Duties of state board of education.

(a) The state board of education shall establish operational guidelines for the expenditure of the income from the special trust fund for education. The operational guidelines shall include, but not be limited to, special projects or programs that would not otherwise be funded that are deemed by the state board of education to improve the overall quality of the total educational program and provisions for participation in the programs funded by the trust fund by all LEAs participating in the Tennessee foundation program.

(b) The state board of education shall develop and promote campaigns for contributions to the trust fund and promotional programs to make the public aware of the purpose and operation of the volunteer public education trust fund.

(c) The state board of education may, from time to time, request the assistance of the Tennessee Education Association and other persons or organizations in an ongoing effort to effectuate the intent of this part.

(d) The state board of education shall submit a written plan to implement the requirements of this section to the education committee of the senate and the education administration and planning committee of the house of representatives.

(e) No funds shall be expended from the special trust fund for education until the state board of education and the state treasurer have received the written comments of the education committee of the senate and the education administration and planning committee of the house of representatives.

(f) Under no circumstances shall any of the funds of the volunteer public education trust fund be used for any purpose other than public education.



§ 49-3-405 - Contributions -- Minimum trust fund amount.

The state treasurer shall add all voluntary contributions to the special trust fund for education. The state board of education shall establish a minimum trust fund amount pursuant to the plan required by § 49-3-404. Interest accruing on voluntary contributions shall be deposited in the special trust fund by the state treasurer until the minimum trust fund amount is met and such interest shall be considered as principal. When the minimum trust fund amount is met, interest income on the minimum trust fund amount will be available for disbursement from the fund pursuant to the plan required by § 49-3-404. Voluntary contributions received after the minimum trust fund amount is met, as well as unexpended interest income at the end of each fiscal year, shall be added to the special trust fund as principal and shall serve to increase the minimum trust fund amount established by the state board of education.



§ 49-3-406 - Rules and regulations.

The state board of education is authorized to promulgate rules and regulations necessary to perform its responsibilities under this part. The state treasurer is authorized to promulgate rules and regulations necessary to perform the state treasurer's responsibilities under this part.



§ 49-3-407 - Addition of state general fund surplus.

The general assembly may annually provide for the addition of an appropriate percentage of the state general fund surplus to be added to the trust fund.



§ 49-3-408 - Nonprofit corporation for administrative services.

(a) The state board of education is authorized to create a nonprofit corporation in accordance with the laws of this state and for the purpose of providing administrative services relative to the special trust fund for education.

(b) The corporation shall have such powers as are necessary to carry out the intent of this part, including, though not limited to, the solicitation of contributions and disbursement of funds.






Part 10 - Bonds Generally

§ 49-3-1001 - Provisions supplementary.

This part shall not constitute an exclusive method of issuing bonds by counties for school purposes. The bonds may be authorized and issued under any pertinent public or private act of this state now existing or hereafter enacted.



§ 49-3-1002 - Issuance and sale.

(a) (1) The counties, through their respective county legislative bodies, are authorized to issue and sell bonds for the purposes and in the manner provided in this part.

(2) All bonds issued under the authority of this part shall be sold for no less than ninety-eight percent (98%) of par value and accrued interest as the governing body of the county may direct.

(b) (1) The bonds may be issued by the county legislative body of any county by resolution adopted by a majority of the members of the county legislative body at any regular, special or adjourned meeting of the county legislative body.

(2) "A majority of the members of the county legislative body" means a majority of the duly qualified and acting members of the county legislative body; and where a vacancy or vacancies exist in the county legislative body, the vacancy or vacancies shall not be included in determining the membership of the county legislative body within the meaning of this subsection (b).

(c) The bonds shall not be issued for any other purpose than expressed in this part, and any bonds issued pursuant to this part and the income from the bonds shall be exempt from all state, county and municipal taxation except for inheritance, transfer and estate taxes and except as otherwise provided in this code.

(d) The bonds shall be known as school bonds or as general obligation school bonds, and shall bear interest at a zero (0) rate or at such rate or rates, which may vary from time to time, not exceeding the maximum rate provided in the resolution authorizing the bonds, payable at such time or times as may be provided in the resolution authorizing the bonds; and the bonds shall be due and payable in not more than forty (40) years from the date of their issuance.

(e) The bonds shall be issued in such denominations and numbers, may be payable in such place or places, may carry such registration privileges, may be subject to such terms of redemption, with or without premium, all as may be provided in the resolution authorizing the bonds. Each bond shall recite on its face that it is issued pursuant to this part.

(f) Each of the bonds shall be executed in such manner and by such officials as may be provided by resolution of the county legislative body of the county.

(g) (1) The bonds shall be sold for cash by the county mayor; provided, that the sale shall be advertised for a period of not less than five (5) days next preceding the date of the sale.

(2) The county legislative bodies are authorized to pay out of the bond proceeds the necessary expenses in the issuance and sale of the bonds.

(h) With respect to all or any portion of any issue of bonds issued or anticipated to be issued under this part, at any time during the term of the bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this subsection (h) are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in subsection (i), a county by resolution may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the county may determine, including, but not limited to, provisions permitting the county to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination of the agreement or default under the agreement.

(i) The governing body of a county may enter into an agreement to sell its bonds, other than its refunding bonds, under this chapter providing for delivery of its bonds on a date greater than ninety (90) days and not greater than five (5) years, or such greater period of time if approved by the comptroller of the treasury or the comptroller's designee, from the date of execution of the agreement or to sell its refunding bonds under this chapter providing for delivery of its refunding bonds on a date greater than ninety (90) days from the date of execution of the agreement and not greater than the first optional redemption date on which the bonds being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the agreement or contract of a county to sell its bonds as authorized in this subsection (i) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with subsection (j). Agreements to sell bonds and refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement do not require a report of the comptroller of the treasury or the comptroller's designee.

(j) The state funding board shall establish guidelines, rules or regulations with respect to the agreements and contracts referenced in subsections (h) and (i), which may include, but shall not be limited to:

(1) The conditions under which the agreements or contracts can be entered into;

(2) The methods by which the contracts are to be solicited and procured;

(3) The form and content the contracts shall take;

(4) The aspects of risk exposure associated with the contracts;

(5) The standards and procedures for counterparty selection, including rating criteria;

(6) The procurement of credit enhancement, liquidity facilities or the setting aside of reserves in connection with the contracts or agreements;

(7) The methods of securing the financial interest in the contracts;

(8) The methods to be used to reflect the contracts in the county's financial statements;

(9) Financial monitoring and periodic assessment of the contracts by the county;

(10) The application and source of nonperiodic payments; and

(11) (A) Educational requirements for officials of any county responsible for approving any such contract or agreement;

(B) Prior to the adoption by the governing body of the county of a resolution authorizing the contract or agreement, a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that the contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines, rules or regulations and shall report on the determination to the county. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury or the comptroller's designee fails to report within the fifteen-day period, then the county may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement is not in compliance with the guidelines, rules or regulations, then the county is not authorized to enter into the contract or agreement. The guidelines, rules or regulations shall provide for an appeal process to a determination of noncompliance.

(k) When entering into any contracts or agreements facilitating the issuance and sale of bonds, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, and agreements with the purchaser of the bonds authorized under this section evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the county may agree in the written contract or agreement that the rights and remedies of the parties to the contract or agreement shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over any county against which an action on such a contract or agreement is brought shall lie solely in a court in this state that would otherwise have jurisdiction of actions brought in contract against such county.



§ 49-3-1003 - Deposit and payment of funds.

(a) (1) The money arising from the sale of school bonds shall be turned over to the trustee of the county, and shall be kept separate and apart from all other funds, and shall be paid out only for the purposes and in the manner provided in this part, and the trustee shall be allowed no commission for receiving or disbursing the funds.

(2) Any bond funds not put to immediate use shall be deposited at interest by the trustee until needed. The interest arising from the bond funds shall be used only towards retiring the school bond indebtedness or, upon recommendation of the county board of education and concurrence of the county legislative body, shall become a part of the proceeds of the sale of the bonds to be used for the purposes authorized by this part.

(b) (1) In counties having a city or cities operating schools independent of the county, the trustee of the county shall pay over to the treasurer of the city that amount of the funds that bear the same ratio to the entire amount arising from this part as the average daily attendance of the year ending June 30 next preceding the sale of the bonds of the city or cities bears to the entire average daily attendance of the year ending June 30 next preceding the sale of the bonds of the county; provided, that the funds paid over to the city treasurer shall be kept separate from all other funds in the manner and for the purposes provided in this part for the county funds to be used.

(2) The governing body of any city may, by ordinance regularly adopted, waive its right to all or a part of any funds due to it under this subsection (b) and return the funds to the trustee of the county for the purposes originally provided.

(c) (1) In counties that have special school districts operating schools, the trustee of the county shall pay over to the special school district, provided the school district has a bonded treasurer, that amount of the funds that shall bear the same ratio to the entire amount arising from this part as the average daily attendance of the year ending June 30 next preceding the sale of the bonds of the respective special school district bears to the entire average daily attendance of the year ending June 30 next preceding the sale of the bonds of the county; provided, further, that the funds paid over to the special school district shall be kept separate from all other funds in the manner and for the purposes provided in this part for the county funds to be used.

(2) The governing body of the special school district may, by resolution regularly adopted, waive its right to all or a part of any funds due to it under this subsection (c) and return the funds to the trustee of the county for the purposes originally provided.



§ 49-3-1004 - Use of funds.

(a) The proceeds from the sale of school bonds issued under § 49-3-1002 constitute a special fund to be known as the special school fund, except funds for aiding this state in the construction of state education facilities or institutions as provided for in subsection (b), which shall be kept by the trustees of such county and the treasurer of the city schools separate and apart from all other funds and shall be applied exclusively to purchase property for school purposes, to purchase sites for school buildings, to erect or repair school buildings, to furnish and equip school buildings and to refund, call or make principal and interest payments on bonds or other obligations previously issued for the same purposes, and to be used for no other purposes by the county board of education of the county, the city board of education or the governing board of the city. The city board shall have a right to draw warrants on the funds only for the purposes mentioned in this subsection (a).

(b) (1) Funds may also be raised by counties in this state in accordance with this part for the purpose of contributing or granting the funds to the state to aid in the constructing and equipping of any type of state educational facilities or institutions within the boundaries of such counties, or neighboring counties nearby enough so that the contributing county will be directly benefited by the facilities or institutions, either separately or in conjunction with other political subdivisions.

(2) Funds raised for the purposes listed in subdivision (b)(1) shall be paid to the state immediately upon the sale of bonds for that purpose by such counties rather than being kept by the trustee in such counties as a part of the special school fund provided for in subsection (a).

(c) Section 49-3-1003(b) shall not apply when the proceeds from the bonds are to be used for the purpose mentioned in subdivision (b)(1).



§ 49-3-1005 - Payment of bonds.

(a) Upon their issuance, these school bonds are binding obligations and debts upon the county, and the county legislative body of the county shall levy annually a tax on all the taxable property of the county for the purpose of paying interest on the bonds as it becomes due and to create a sinking fund with which to retire and pay off the bonds when they mature. In counties having no sinking fund commission, the county mayor shall loan out the school bond sinking fund upon first mortgage real estate security, approved by the county clerk and county director of schools.

(b) (1) In the event that there exists any incorporated city or town or special school district within the county that operates its schools independently of the county, the county legislative body, in its discretion, may provide that the bonds shall be payable from taxes levied only upon that portion of taxable property within the county lying outside the territorial limits of the incorporated cities or towns or special school districts so independently operating their schools; and taxes sufficient to pay principal of and interest on the bonds shall be so levied upon such portion of the taxable property lying outside the territorial limits of the incorporated cities or towns or special school districts.

(2) In the event that the bonds being issued are payable from a tax levied only on that portion of the taxable property within the county lying outside the territorial limits of incorporated cities or towns, or special school districts that operate their own schools independently of the county, then no part of the proceeds of the bond issue shall be paid over to any such city or town or special school district or districts.

(c) The county legislative body of any county issuing bonds under this part, and levying a tax for the retirement of the principal and interest on such bonds only upon that portion of the taxable property within the county lying outside the territorial limits of incorporated cities or towns independently operating their schools, is further authorized in addition to the levy of taxes for the payment of principal and interest on the bonds, to pledge and use for such purpose the proceeds of the county's share of the state sales tax distributed to the county under title 67, chapter 6 or, except in counties with a population of eight hundred thousand (800,000) or more, according to the 1990 federal census or any subsequent federal census, a portion of the non-classroom component of the BEP funding generated for capital outlay purposes.

(d) The county mayor may purchase bonds at no more than par value on approval of the county clerk and county director of schools; provided, that the school bond sinking fund shall not be loaned for a rate of interest less than the rate of interest on the bonds themselves, and in amounts not exceeding fifty percent (50%) of the value of the real estate security, the interest to be added semiannually to the sinking fund.

(e) The county mayor of the county shall give, within sixty (60) days immediately preceding maturity of the bonds or any of them, notice to the holders of the bonds, through some newspaper published in the county seat of the county, for a period of thirty (30) days, stating in the notice the numbers of the bonds and when they shall become due, requesting that they shall be presented for payment or redemption on the date at the place designated in the bonds; and if the bonds are not presented for payment or redemption at the time and place so designated, then the interest on the bonds shall cease.



§ 49-3-1006 - Bonds for purchase of buses.

(a) The various counties of the state, through their respective county legislative bodies, are authorized and empowered to issue and sell bonds for the purchase of school buses and appurtenances necessary to operate them.

(b) The bonds may be known as school bonds and shall be issued in accordance with the provisions for the issuance of other school bonds as set out in this part; provided, that bonds issued under this section shall mature within a time or times not to exceed eight (8) years from the date of issuance.

(c) The provisions of § 49-3-1003(b) providing for the proration of the proceeds of the bonds between county and city school systems shall not apply to bonds issued under authority of this section.

(d) The county legislative bodies are authorized and empowered to set aside into a sinking fund the necessary amounts each year from the regular school transportation allotment to retire the bonds upon their date of maturity.

(e) The full faith and credit of a county issuing bonds under this section shall be pledged to the retirement of the bonds.



§ 49-3-1007 - Special school district bonds -- Adjustment in tax rate.

If any special school district has bonds outstanding payable from taxes levied by special act of the general assembly, and if at any time the amount on deposit in the special fund created solely for the purpose of paying principal of and interest on the bonds is equal to at least two hundred percent (200%) of the amount of the principal and interest coming due on the bonds in the next twelve (12) months next succeeding, excluding any portion of principal and interest budgeted at the beginning of each fiscal year to be paid from sales tax revenues, BEP funds, or a combination of sales tax revenues or BEP funds, hereinafter referred to as annual debt service requirements, the special district by resolution may, on or before September 1 of any year, certify to the county trustee the special school district tax rate, not to exceed the rate imposed by existing legislative act, necessary to raise the amount of taxes that must be collected in order to maintain the special fund during the succeeding year in an amount equal to at least two hundred percent (200%) of annual debt service requirements, and the county trustee shall collect only the taxes based on the rate so certified.



§ 49-3-1008 - Allocation of county proceeds to special school districts.

(a) The proceeds of bonds, notes and other debt obligations issued by counties under this part for school purposes shall be shared with special school district systems in the county on the same basis provided for sharing the proceeds of school bonds under this part. The trustee of the county shall pay over to the treasurer of the special school district that amount of the funds that bears the same ratio to the entire amount arising from this part as the average daily attendance of the year ending June 30 next preceding the sale of the bonds, notes or other debt obligations of the special school district bears to the entire average daily attendance of the year ending June 30 next preceding the sale of the bonds, notes or other debt obligation of the county.

(b) The governing body of any special school district may, by resolution regularly adopted, waive its right to all or a part of any funds due to it under this part and return the funds to the trustee of the county for the purposes originally provided.

(c) (1) If there exists any special school district within the county that operates independently of the county, the county legislative body, in its discretion, may provide that the bonds, notes or other debt obligations shall be payable from taxes levied only upon that portion of taxable property within the county lying outside the territorial limits of the special school district so independently operated, and taxes sufficient to pay principal and interest on the bonds, notes and other debt obligations shall be so levied upon such portion of the taxable property lying outside the territorial limits of the special school district. However, except as provided in subdivision (c)(2), in no event shall funds that have not previously been apportioned to the special school districts within the county be used for the retirement of the principal or interest on the bonds, notes or other debt obligations.

(2) If the bonds, notes or other debt obligations being issued are payable from a tax levied only on that portion of the taxable property within the county lying outside the territorial limits of a special school district that operates independently of the county, then no part of the proceeds of the bonds, notes or other debt obligations shall be paid over to the special school district.

(d) This section shall be applicable only in counties of Class 3, subclass B, as established by § 8-24-101.






Part 11 - Educational Institutions Law of 1943

§ 49-3-1101 - Short title.

This part shall be known and may be cited as the "Educational Institutions Law of 1943."



§ 49-3-1102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means both the board of trustees of the University of Tennessee and the state board of education, or either of them;

(2) "Bonds" means any bonds of the board issued pursuant to this part;

(3) "Federal agency" means the United States, the president of the United States, the administrator of general services or such other agency or agencies as may be designated or created to make loans or grants or both pursuant to the recovery act or any further acts;

(4) "Institution" means any one of the East Tennessee State University, Middle Tennessee State University, the University of Memphis, the Tennessee Technological University, the University of Tennessee and the University of Tennessee, Martin branch;

(5) "Project" means and includes buildings, structures, improvements and equipment of every kind, nature and description that may be required by or convenient for the purpose of an institution, including, without limiting the generality of the foregoing, administration, dining, exhibition, lecture, recreational and teaching halls, or parts of or additions to them; heat, light, sewer and waterworks plants or systems, or parts of or extensions to them; commons, dining halls, dormitories, auditoriums, libraries, infirmaries, laundries, laboratories, metallurgical plants, museums, swimming pools, water towers, fire prevention and fire fighting systems, gymnasia, stadia, dwellings, greenhouses, farm buildings and stables, or parts of or additions to them; or any one (1) or more than one (1) or all of the projects listed in this subdivision (5), or any combination of the projects listed in this subdivision (5), acquired pursuant to this part;

(6) "Recovery act" means all acts or resolutions of the congress of the United States to encourage public works, to provide relief, work relief, or to increase employment by providing for useful projects and providing for the making of loans or grants or both; and

(7) "To acquire" includes to purchase, erect, build, construct, reconstruct, repair, replace, extend, better, equip, develop or improve a project.



§ 49-3-1103 - Construction with other statutes.

(a) The powers conferred by this part are in addition to the powers conferred by other laws; and the limitations imposed by this part shall not affect the powers conferred by any other law, general or special. Bonds may be issued under this part, notwithstanding any such other law, and without regard to the procedure required by any other such law.

(b) (1) Insofar as this part is inconsistent with any other law, general or special, this part is controlling.

(2) Subdivision (b)(1) does not apply to the board of trustees of the University of Tennessee.



§ 49-3-1104 - General powers of board.

The board has the power and is authorized to:

(1) Acquire by purchase, gift or the exercise of the right to eminent domain and hold real or personal property or rights or interests in real or personal property and water rights;

(2) Make contracts and execute all instruments necessary or convenient to effectuate the purposes of this part;

(3) Acquire by contract or contracts or by its own agents and employees, or otherwise than by contract, any project or projects, and operate and maintain the projects;

(4) Accept grants of money or materials or property of any kind from a federal agency, upon such terms and conditions as such federal agency may impose;

(5) With prior approval of the state school bond authority, borrow money and issue bonds and provide for the payment of the bonds and for the rights of the holders of the bonds as provided in this part; and

(6) Perform all acts and do all things necessary or convenient to carry out the powers granted in this part, obtain loans, with prior approval of the state school bond authority, or grants or both from any federal agency, and accomplish the purposes of this part and secure the benefits of the recovery act.



§ 49-3-1105 - Bond issuance and sale.

(a) (1) Bonds issued under this part shall be authorized by resolution of the board.

(2) These bonds shall bear interest at such rate or rates, payable semiannually, may be issued in one (1) or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times, not exceeding fifty (50) years from their respective dates, may be in such form, either coupon or registered, may carry such registration privileges, may be executed in such manner, may be payable in such medium of payment, at such place or places, may be subject to such terms of redemption, with or without premium, may contain such terms, covenants and conditions, and may be declared or become due before the maturity date of the bonds, as such resolution or other resolutions may provide.

(3) The bonds may be sold at public or private sale at not less than par.

(4) Pending the preparation of the definitive bonds, interim receipts or certificates, in such form and with such provisions as the board may determine, may be issued to the purchaser or purchasers of bonds sold pursuant to this part.

(5) These bonds and interim receipts and certificates shall be fully negotiable within the meaning and for all the purposes of the Uniform Commercial Code, compiled in title 47, chapters 1-9.

(b) (1) The bonds bearing the signature of officers in office on the date of the signing of the bonds shall be valid and binding obligations, notwithstanding that before the delivery of the bonds and payment for the bonds any or all of the persons whose signatures appear on the bonds have ceased to be officers of the board.

(2) The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire the project financed by the bonds or taken in connection with the bonds.



§ 49-3-1106 - State approval for bond issuance.

Notwithstanding any other law, neither the board nor any institution that is authorized under this part to borrow money, issue bonds or notes or obtain loans shall do so without first securing the approval of the state school bond authority.



§ 49-3-1107 - Security for bonds.

The board, in connection with the issuance of bonds to acquire any project for an institution or in order to secure the payment of the bonds and interest on the bonds, shall have power by resolution to:

(1) Fix and maintain:

(A) Fees, rentals and other charges from students, faculty members and others using or being served by, or having the right to be served by, the project;

(B) Matriculation, hospital, laboratory, athletic, admission and other fees from students, faculty members and others matriculated, attending or employed at the institution, and from the public in general for facilities afforded by the institution, which shall be uniform for all those similarly situated; and

(C) Fees, rentals and other charges from students, faculty members and others using or being served by, or having the right to use, or having the right to be served by, existing buildings, stadia, and other structures at the institutions, which fees, rentals and other charges shall be the same as those applicable to the project and if it is similar in nature and purpose to such existing buildings, stadia and other structures at the institution, there may be allowed reasonable differentials based on the conditions, type, location and relative convenience of the project and the existing buildings, stadia and other structures, but the differentials shall be uniform as to all such students or faculty members and others similarly accommodated;

(2) Provide that the bonds shall be secured by a first and paramount lien on the income and revenue, but not the real property of the institution, derived from, and which shall be payable from:

(A) Fees, rentals, and other charges from students, faculty members and others using or being served by, or having the right to use, or having the right to be served by, the project, and any existing buildings, stadia, and other structures; and

(B) Matriculation, hospital, laboratory, athletic, admission and other fees from students, faculty members and others matriculated, attending or employed at the institution, and from the public in general, for the facilities afforded by the institution;

(3) Pledge and assign to, or in trust for the benefit of, the holder or holders of the bonds an amount of the income and revenue derived from:

(A) Fees, rentals and other charges from students, faculty members and others using or being served by, or having the right to use, or having the right to be served by, the project, and any existing buildings, stadia and other structures; and

(B) Matriculation, hospital, laboratory, athletic, admission and other fees from students, faculty members and others matriculated, attending or employed at the institution, and from the public in general, for the facilities afforded by the institution, which shall be sufficient to pay when due the bonds issued under this part to acquire the project, and interest on the bonds, and to create and maintain reasonable reserves for the bonds;

(4) Covenant with or for the benefit of the holder or holders of the bonds that, so long as any of the bonds remain outstanding and unpaid, the institution will fix, maintain and collect in such installments as may be agreed upon, an amount of the fees, rentals and other charges from students, faculty members and others using or being served by, or having the right to use, or having the right to be served by, the project, and any existing buildings, stadia and other structures that, together with an amount of the matriculation, hospital, laboratory, athletic, admission and other fees from students, faculty members and others matriculated, attending or employed at the institution, and from the public in general, for the facilities afforded by the institution, shall be sufficient to pay when due the bonds and interest on the bonds, and to create and maintain reasonable reserves for the bonds, and to pay the costs of operation and maintenance of the project, including, but not limited to, reserves for extraordinary repairs, insurance and maintenance, which costs of operation and maintenance shall be determined by the board in its absolute discretion;

(5) Make and enforce and agree to make and enforce parietal rules that ensure the use of the project by all students in attendance at the institution to the maximum extent to which the project is capable of serving the students, or if the project is designed for occupancy as living quarters for the faculty members, by as many faculty members as may be served by the project;

(6) Covenant that so long as any of the bonds remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined:

(A) Voluntarily create or cause to be created any debt, lien, pledge, assignment, encumbrance or other charge having priority to or being on a parity with the lien of the bonds upon any of the income and revenues derived from fees, rentals and other charges from students, faculty members and others using or being served by, or having the right to use, or having the right to be served by, the project and any existing buildings, stadia and other structures, and from matriculation, hospital, laboratory, athletic admission and other fees from students, faculty members and others matriculated, attending or employed at the institution, and from the public in general, for the facilities afforded by the institution;

(B) Convey or otherwise alienate the project or the real estate upon which the project is located, except at a price sufficient to pay all the bonds then outstanding and interest accrued on the bonds, and then only in accordance with any agreements with the holder or holders of the bonds; or

(C) Mortgage or otherwise voluntarily create or cause to be created any encumbrance on the project or the real estate upon which it is located;

(7) Covenant as to the procedure by which the terms of any contract with the holder or holders of the bonds may be amended or abrogated, the amount or percentage of bonds the holder or holders of which must consent to the amendment or abrogation, and the manner in which consent may be given;

(8) Invest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of, the holder or holders of the bonds and to hold, apply and dispose of the income and revenue and the right to enforce any covenant made to secure or pay or in relation to the bonds; execute and deliver a trust agreement or trust agreements that may set forth the powers and duties and the remedies available to the trustee or trustees and limiting the liabilities of the trustee or trustees and describing what occurrences constitute events of default, and prescribing the terms and conditions upon which the trustee or trustees or the holder or holders of bonds of any specified amount or percentage of the bonds may exercise such rights and enforce any and all such covenants and resort to such remedies as may be appropriate;

(9) Vest in a trustee or trustees or the holder or holders of any specified amount or percentage of bonds the right to apply to any court of competent jurisdiction for and have granted the appointment of a receiver or receivers of the income and revenue pledged and assigned to or for the benefit of the holder or holders of the bonds, which receiver or receivers may have and be granted such powers and duties as the court may order or decree for the protection of the bondholders; and

(10) Make covenants with any federal agency to perform any and all acts and to do any and all things as may be necessary or convenient or desirable in order to secure the bonds, or as may in the judgment of the board tend to make the bonds more marketable, notwithstanding that the acts or things may not be enumerated in this section, it being the intention of this section to give the board power to make all covenants, to perform all acts and to do all things, not inconsistent with the constitution of this state, in the issuance of the bonds and for their security, that a private business corporation might do.



§ 49-3-1108 - Funds obligated by bonds.

(a) (1) All bonds issued pursuant to this part shall be obligations of the board, payable only in accordance with the terms of the bonds, and shall not be obligations general, special or otherwise of the state.

(2) The bonds shall not be a debt of the state, and shall not be enforceable against the state, nor shall payment for the bonds be enforceable out of any funds of the board other than the income and revenue pledged and assigned to, or in trust for the benefit of, the holder or holders of the bonds.

(b) Nothing contained in this part shall be construed to authorize the board to contract a debt on behalf of, or in any way to obligate the state, or to pledge, assign or encumber in any way, or to permit the pledging, assigning, or encumbering in any way of, appropriations made by the general assembly, or revenue derived from the investment of the proceeds of the sale, and from the rental of such lands as have been set aside by legislative enactments of the United States, for the use and benefit of the respective state educational institutions.



§ 49-3-1109 - Proceeds of grants and loans.

(a) No moneys derived from the sale of bonds or otherwise borrowed under this part, or received as a grant, shall be required to be paid into the state treasury, but shall be deposited by the treasurer or other fiscal officer of the board in a separate bank account or accounts in such bank or banks or trust company or trust companies as may be designated by the board.

(b) The separate bank account or accounts shall be designated with the name of the institution where the project is acquired.

(c) All deposits of such moneys shall, if acquired by the board, be secured by obligations of the United States, of a market value equal at all times to the amount of the deposit; and all banks and trust companies are authorized to give such security.

(d) The money shall be disbursed as directed by the board and in accordance with the terms of any agreements with the holder or holders of any bonds.

(e) This action shall not be construed as limiting the power of the board to agree in connection with the issuance of any of its bonds, or the receipt of any grant, as to the custody and disposition of the moneys received from the sale of the bonds or as the payment of any such grant or the income and revenue of the institution pledged and assigned to or in trust for the benefit of the holder or holders of the bonds.



§ 49-3-1110 - Bondholders' remedies.

Any holder or holders of bonds, including a trustee or trustees for holders of the bonds, shall have the right, in addition to all other rights:

(1) By mandamus or other suit, action or proceeding in any court of competent jurisdiction to enforce the holder's or holders' rights against the board and any officer, agent or employee of the board to fix and collect such rentals and other charges adequate to carry out any agreement as to or pledge of fees, rentals or other charges, and require the board and any of its officers, agents or employees to carry out any other covenants and agreements and to perform their duties under this part; and

(2) By action to enjoin any acts or things that may be unlawful or a violation of the rights of the holders of bonds.






Part 12 - Tennessee State School Bond Authority Act

§ 49-3-1201 - Short title.

This part shall be known and may be cited as the "Tennessee State School Bond Authority Act."



§ 49-3-1202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authority" means the Tennessee state school bond authority created by § 49-3-1204;

(2) "Board" means the board of trustees of the University of Tennessee or the board of regents of the state university and community college system, or both, as the case may be;

(3) "Bonds" and "notes" mean bonds and notes, respectively, issued by the authority pursuant to this part;

(4) "Institution" means:

(A) The University of Tennessee system, including all of its branches and divisions wherever located, and the services, programs and activities provided therein, and the board of trustees of the University of Tennessee, in the aggregate; and

(B) The state university and community college system, including all of its constituent institutions wherever located (whether or not conferring degrees), and the services, programs and activities provided therein, and the board of regents of the state university and community college system, in the aggregate;

(5) "Loan agreement" means an agreement providing for the authority to loan the proceeds derived from the issuance of bonds, notes or other debt obligations pursuant to this chapter to a local government to be used to pay the cost of one (1) or more qualified zone academy projects;

(6) "Local government" means any county, metropolitan government, incorporated city or town or special school district in this state and the state board of education acting on behalf of any special school listed in § 49-50-1001;

(7) "Project" means and includes buildings, structures, improvements and equipment of every kind, nature and description, that may be required by or convenient for the purpose of an institution, or a combination of two (2) or more such buildings, structures, improvements and equipment. "Project" also means agricultural land related to educational purposes of an institution purchased from a governmental entity prior to October 1, 2005. "Project" also includes a program of educational loans pursuant to the Tennessee educational loan program established by chapter 4 of this title, and in connection with any such program, "charges" to borrowers includes, without limitation except for insurance premiums assessed by the Tennessee student assistance corporation, interest and other fees payable by or on account of such borrowers upon or in connection with loans made to them by an eligible institution or by the Tennessee student assistance corporation;

(8) "School credit bond project" means and includes the acquisition of land for, and the construction, renovation, repair, rehabilitation, improving or equipping of, school facilities for a local government or a public charter school, as defined in § 49-13-104, if such project qualifies to be financed through the issuance of qualified zone academy bonds as defined in § 54E of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54E, or qualified school construction bonds, as defined in § 54F of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54F, or both; and

(9) "Tennessee student assistance corporation" or "corporation" means the corporation created by § 49-4-201.



§ 49-3-1203 - Construction with other statutes.

(a) The powers conferred by this part shall be in addition to the powers conferred by other laws, and the limitations imposed by this part shall not affect the powers conferred by any other law, general or special, and notes and bonds may be issued under this part notwithstanding any other such law and without regard to the procedure required by any other such law. The authority may sell bonds pursuant to the Baccalaureate Education Savings for Tennessee Act, compiled in chapter 7, part 9 of this title.

(b) Insofar as this part is inconsistent with any other law, general or special, this part shall be controlling.



§ 49-3-1204 - Composition of authority.

(a) (1) There is created the Tennessee state school bond authority.

(2) The authority shall be a corporate governmental agency and instrumentality of this state.

(b) (1) Its membership shall consist of the governor, the state treasurer, the secretary of state, the commissioner of finance and administration, the comptroller of the treasury, the chief executive officer of the state university and community college system and the president of the University of Tennessee.

(2) The governor shall serve as chair of the authority and the comptroller of the treasury shall serve as secretary.

(c) (1) The members shall serve without salary, but each member shall be entitled to reimbursement for the member's actual and necessary expenses incurred in the performance of the member's official duties.

(2) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) (1) The authority and its corporate existence shall continue until terminated by law; provided, that no such law shall take effect so long as the authority has bonds, notes or other obligations outstanding.

(2) Upon termination of the existence of the authority, all its rights and properties shall pass to and be vested in the state.

(e) (1) The powers of the authority shall be vested in and exercised by no less than three (3) of the members of the authority.

(2) The authority may delegate to one (1) or more of its members or its officers such powers and duties as it may deem proper.

(f) (1) Written minutes covering all meetings and actions of the authority shall be prepared by the secretary of the authority and shall be kept on file, open to public inspection.

(2) The minutes and all other records of the authority shall be kept in the office of the comptroller of the treasury.

(g) A member of the authority may designate a member of the member's respective staff to attend meetings of the authority or its committees and to exercise the member's right to vote in the member's absence. The designation must be made in writing addressed to the secretary of the authority specifying the meeting for which the designation is effective and filed with the secretary of state.



§ 49-3-1205 - Powers and duties generally.

Except as otherwise limited by this part, the authority has the power to:

(1) Sue and be sued;

(2) Have a seal and alter the seal at pleasure;

(3) Make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this part;

(4) Subject to agreements with bondholders or noteholders, make rules and regulations governing the conduct of its meetings and the use and application of its moneys and properties;

(5) Borrow money and issue negotiable bonds, notes or other obligations and to provide for the rights of the holders of the bonds, notes and other obligations;

(6) Invest any funds held in reserve or sinking funds, or any moneys not required for immediate use or disbursement at the discretion of the authority, in obligations of the state or the United States government or obligations the principal and interest of which are guaranteed by the state or the United States government, obligations of the United States or its agencies under flexible repurchase agreements that are fully collateralized by obligations of the United States or obligations the timely payment of the principal of and interest on that are guaranteed by the United States, the state investment pool as provided in § 9-4-603 and any other investment authorized by the state investment policy adopted by the state funding board pursuant to § 9-4-602;

(7) Upon request of a board, finance projects for the institution or institutions governed by the board; upon request by a local government, to finance school credit bond projects; and, upon request of the Tennessee student assistance corporation, to finance projects for the corporation undertaken pursuant to chapter 4 of this title. In connection with projects undertaken pursuant to chapter 4 of this title, the corporation shall be required to present evidence acceptable to the authority, which acceptance shall be conclusive, that adequate funds for these projects are unavailable from private financial institutions;

(8) Make and collect such fees and charges, including, but not limited to, reimbursement of all costs of financing by the authority as the authority determines to be reasonable and required;

(9) Accept any gifts or grants or loans of funds or financial or other aid in any form from the federal government or any agency or instrumentality of the federal government, from the state or from any other source and to comply, subject to this part, with the terms and conditions thereof;

(10) Engage the services of attorneys and consultants on a fee or contract basis for the rendering of professional and technical assistance and advice;

(11) Approve or disapprove actions taken under this chapter and chapters 4 and 7-9 of this title by the Tennessee student assistance corporation, the board of regents of the state university and community college system, the energy institute of the University of Tennessee space institute, the board of trustees of the University of Tennessee, or any institution under the jurisdiction of either board with respect to the borrowing of money for any purpose, whether by the issuance of bonds or notes or by any other method;

(12) When entering into any contracts or agreements authorized under this chapter, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, agree in the written contract or agreement that the rights and remedies of the parties to the contract or agreement shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over the authority against which an action on such a contract or agreement is brought shall lie solely in a court located in this state that would otherwise have jurisdiction of actions brought in contract against the authority; and

(13) Do any and all things necessary or convenient to carry out its purposes and exercise the powers expressly given and granted in this part.



§ 49-3-1206 - Project financing agreements.

(a) (1) The authority has the power to finance projects for the Tennessee student assistance corporation or for institutions under an agreement or agreements with the corporation or with the board governing the institution for which the project is to be provided, and the corporation and each of the boards shall have the power and authority to undertake such an agreement or agreements.

(2) Each such agreement shall provide that the authority shall make available to the corporation or the board that is a party to the agreement, under such terms and conditions as shall be agreed upon in the agreement, such portion or portions of the proceeds of sale of the bonds and notes issued by the authority to finance the project or projects to which the agreement relates as the authority shall determine to be available for the purpose of financing the costs of the project or projects.

(b) The corporation or a board is authorized and empowered, in connection with any agreement undertaken pursuant to this section to which it is a party, and subject to such agreements with third parties as may then exist, to:

(1) Pledge or assign to the authority all or any portion of the revenues, fees, rentals and other charges and moneys received or to be received by or for the institution or the corporation for which the project is undertaken pursuant to the agreement, which may be available for the purpose of paying the fees and charges due the authority under the agreement, so that the payment of the fees and charges may be fully secured and protected;

(2) Deduct from amounts appropriated by the general assembly for the operation and maintenance of the institution for which the project is undertaken pursuant to the agreement, or from amounts appropriated for the operation of an educational loan program established pursuant to chapter 4 of this title, for which the project is undertaken pursuant to the agreement, and pay to the authority such amount or amounts as may be required to make up any deficiencies in the revenues, fees, rentals and other charges and moneys available to the board or the corporation for the purpose of paying the fees and charges due the authority under the applicable agreement;

(3) Set aside reserves and agree to the maintenance, regulation and disposition of the reserves;

(4) Agree to limitations on the purpose to which the proceeds of sale of authority notes and bonds may be applied and the manner in which the notes and bonds shall be disbursed and applied and the pledging of such proceeds to secure the payment of authority notes or bonds or of any issue of the notes or bonds;

(5) Agree to limitations on the undertaking of additional obligations payable from the revenues, fees, rentals and other charges and moneys of the applicable institution or the corporation with the authority, or with others, and the terms upon which the additional obligations may be undertaken;

(6) Upon receipt of any notice of assignment by the authority of the fees and charges payable to the authority under an agreement, recognize and give effect to the assignment, and pay to the assignee the fees and charges then due or that may become due under the agreement that have been so assigned by the authority; and

(7) Agree to any other matters, of like or different character, that in any way affect the security or protection of the fees and charges required to be made under the terms of an agreement with the authority.

(c) In order to comply with the terms and provisions of any agreement undertaken by it with the authority pursuant to this section, the Tennessee student assistance corporation, to the extent authorized by other statutes and regulations, or a board shall have power to:

(1) Fix and maintain:

(A) Fees, rentals and other charges from students, faculty members and others using or being served by, or having the right to be served by, a project;

(B) Matriculation, hospital, laboratory, athletic, admission and other fees from students, faculty members and others matriculated, attending or employed at an institution, which shall be uniform for all those similarly situated; and

(C) Fees, rentals and other charges from students, faculty members and others using or being served by, or having the right to use, or having the right to be served by, existing buildings, stadia and other structures at the applicable institution, which fees, rentals and other charges shall be uniform for all those similarly situated or accommodated; and

(2) Covenant with the authority as to the fixing, maintaining and collecting of the fees, rentals and other charges.

(d) (1) The authority has the power and authority to finance school credit bond projects for a local government under a loan agreement for the sole purpose of enabling the local government or public charter school to benefit from the issuance of qualified zone academy bonds, as defined in § 54E of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54E, or qualified school construction bonds, as defined in § 54F of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54F, or both. The authority shall develop the application and review procedure for the loans and bonds. The authority, and to the extent requested by the authority, the department of education, shall have such other powers as may be necessary and appropriate for the exercise of the powers and duties conferred by this part.

(2) Any local government is authorized by resolution of its governing body to enter into such loan agreement with the authority with respect to a school credit bond project upon such terms and conditions as may be determined by the authority pursuant to subdivision (d)(1) in such agreement and by the governing body of such local government, notwithstanding and without regard to the restrictions, prohibitions or requirements of any other law, whether public or private. Counties having a city or cities operating schools independent of the county or having special school districts operating schools independent of the county shall not be required to share proceeds of any loan agreement for a school credit bond project, notwithstanding any other law to the contrary.

(3) Each such loan agreement shall provide the terms and conditions under which the authority shall lend to the local government such portion or portions of the proceeds of the sale of the bonds and notes issued by the authority to finance the school credit bond project to which the loan agreement relates. The conditions may include the pledging by the local government of state-shared taxes. The loan may cover cost of issuance.

(e) (1) Whenever, and as often as, a local government enters into a loan agreement with the authority under this chapter, the governing body of the local government shall provide by resolution for the levy and collection of a tax upon all taxable property within the local government sufficient to pay when due all amounts payable under the loan agreement as and when such amounts become due and payable, including all fees and charges due the authority under the loan agreement and, furthermore, to pledge such tax and the full faith and credit of the local government to the payments; provided, that a special school district shall provide for the collection of such a tax upon the levy of the tax by the general assembly. The tax shall be assessed, levied, collected and paid in like manner as other taxes of the local government. The tax shall not be included within any statutory or other limitation of rate or amount for the local government, but shall be excluded from and be in addition to and in excess of the statutory or other limitation of rate or amount for the local government, notwithstanding and without regard to the prohibitions, restrictions or requirements of any other law, whether public or private. There shall be set aside from the tax levy into a special fund an amount sufficient for the payment of the annual amount due under any such loan agreement, and the money in the fund shall be used exclusively for such purpose and shall not be used for any other purpose until such amount has been paid in full.

(2) The local government shall have the power and authority by resolution of the governing body of the local government to pledge or assign to the authority all or any portion of such taxes, in addition to its share of the state-shared taxes as the meaning is established by § 4-31-102, that are not otherwise obligated. In the event any local government having entered into a loan agreement pledging state-shared taxes pursuant to this part fails to remit funds in accordance with the payments established by the authority, the commissioner of finance and administration, after notice from the authority of such event, shall, without further authorization, deduct from any state-shared taxes that are otherwise apportioned to the local government the amount required to make the local government current with respect to the unpaid amounts due the authority under the loan agreement and pay such amount to the authority. The authority shall deliver by certified mail to the local government a written notice of the deduction. Furthermore, such local government failing to remit funds in accordance with the payments established by the authority shall levy and assess the additional tax as provided in subdivision (e)(1) necessary to meet the obligation of the local government according to its loan agreement.

(3) The local government is authorized to:

(A) Set aside reserves and agree to the maintenance, regulation and disposition of the reserves;

(B) Agree to limitations on the purpose to which the proceeds of the sale of the authority notes and bonds may be applied and the manner in which the proceeds shall be disbursed and applied and the pledging of the proceeds to secure the payment of authority notes or bonds or of any issue of the notes or bonds;

(C) Upon receipt of any notice of assignment by the authority of the fees and charges payable to the authority under a loan agreement, recognize and give effect to the assignment, and pay to the assignee the fees and charges then due or that may become due under the loan agreement that have been so assigned by the authority; and

(D) Agree to any other matters of like or different character that in any way affect the security or protection of the fees and charges required to be made under the terms of an agreement with the authority.

(4) The state board of education, jointly with the state funding board, may enter into a loan agreement with the authority under this chapter and title 9, chapter 9.



§ 49-3-1207 - Issuance of bonds and notes.

(a) (1) Subject to this part, the authority shall have power and is authorized from time to time to issue its negotiable bonds and notes in such principal amount, as, in the opinion of the authority, is necessary to provide sufficient funds for achieving its corporate purposes, including the financing of projects, the financing of school credit bond projects, the payment of interest on bonds and notes of the authority, the establishment of reserves to secure the bonds and notes and all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

(2) The authority shall have the power, from time to time, to issue renewal notes, to issue bonds to pay notes and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other purpose. The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(3) Except as may otherwise be expressly provided by the authority, every issue of its notes or bonds shall be general obligations of the authority payable out of any revenues or moneys of the authority, subject only to any agreements with the holders of particular notes or bonds pledging any particular receipts or revenues.

(4) Whether or not the notes or bonds are of such form and character as to be negotiable instruments under the Uniform Commercial Code, compiled in title 47, chapters 1-9, the notes or bonds shall be and are made negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code, compiled in title 47, chapters 1-9, subject only to the provisions of the notes or bonds for registration.

(b) (1) The notes and bonds shall be authorized by resolution of the members, shall bear such date or dates, and shall mature at such time or times, in the case of any such note, or any renewals of the note, not exceeding eight (8) years, from the date of issue of the original note, and in the case of any such bond not exceeding fifty (50) years from the date of issue, as the resolution or resolutions may provide.

(2) The notes and bonds shall bear interest at such rate or rates, including at a zero (0) rate, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places and be subject to such terms of redemption as such resolution or resolutions may provide.

(3) The notes and bonds of the authority may be sold by the authority, at public or private sale, at such price or prices as the authority shall determine.

(c) If the board has entered into a project financing agreement with the authority containing an agreement pursuant to § 49-3-1206(b)(2) to deduct from amounts appropriated by the general assembly for the operation and maintenance of the institution and pay to the authority the amount required to make the board current with respect to unpaid fees and charges, and has failed to pay fees and charges to the authority when due, then the commissioner of finance and administration, after notice from the authority of such event, shall deduct from the amounts appropriated by the general assembly for the operation and maintenance of the institution the amount required to make the board current with respect to the unpaid fees and charges due the authority under the project financing agreement and pay such amount to the authority.

(d) Any resolution or resolutions authorizing any notes or bonds or any issue of notes or bonds may contain provisions, which shall be a part of the contract with the holders of the notes or bonds, as to:

(1) Pledging all or any part of the fees and charges made or received by the authority, and other moneys received or to be received, to secure the payment of the notes or bonds or of any issue of the notes or bonds, subject to such agreements with bondholders or noteholders as may then exist;

(2) Pledging all or any part of the assets of the authority to secure the payment of the notes or bonds or of any issue of the notes or bonds, subject to such agreements with noteholders or bondholders as may then exist;

(3) The setting aside of reserves or sinking funds and the regulation and disposition of the reserves or sinking funds;

(4) Limitations on the purpose to which the proceeds of sale of notes or bonds may be applied and pledging the proceeds to secure the payment of the notes or bonds or of any issue of the notes or bonds;

(5) Limitations on:

(A) The issuance of additional notes or bonds;

(B) The terms upon which additional notes or bonds may be issued and secured; and

(C) The refunding of outstanding or other notes or bonds;

(6) The procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended or abrogated, the amount of notes or bonds the holders of which must consent to the amendment or abrogation, and the manner in which consent may be given;

(7) Limitations on the amount of moneys to be expended by the authority for operating, administrative or other expenses of the authority;

(8) Vesting in a trustee or trustees such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to this part, and limiting or abrogating the right of the bondholders to appoint a trustee under this part or limiting the rights, powers and duties of the trustee; or

(9) Any other matters, of like or different character, that in any way affect the security or protection of the notes or bonds.

(e) (1) It is the intention of this section that:

(A) Any pledge made by the authority shall be valid and binding from the time the pledge is made;

(B) The moneys or property so pledged and thereafter received by the authority shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act; and

(C) The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, regardless of whether the parties have notice thereof.

(2) Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(f) Neither the members of the authority nor any person executing the notes or bonds shall be liable personally on the notes or bonds or be subject to any personal liability or accountability by reason of the issuance of the notes or bonds.

(g) The authority, subject to such agreements with noteholders or bondholders as may then exist, shall have power, out of any funds available for the purchase of the notes or bonds, to purchase notes or bonds of the authority, which shall thereupon be cancelled, at a price not exceeding:

(1) If the notes or bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date on the notes or bonds; or

(2) If the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest to such date.

(h) The state shall not be liable on notes or bonds of the authority and the notes and bonds shall not be a debt of the state; and the notes and bonds shall contain on the face of the notes and bonds a statement to that effect.

(i) Bonds or notes issued pursuant to this part to provide funds to make educational loans may be issued in a principal amount not to exceed five million dollars ($5,000,000) and shall be issued and secured separate and apart from any bonds or notes of the authority issued pursuant to this part to provide funds to finance other projects for institutions.

(j) (1) The state does pledge to and agree with the holders of any notes or bonds issued under this part that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreements made with the holders of the notes or bonds, or in any way impair the rights and remedies of the holders until the notes or bonds, together with the interest on the notes or bonds, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders, are fully met and discharged.

(2) The authority is authorized to include this pledge and agreement of the state in any agreement with the holders of the notes or bonds.

(k) For the enforcement of any loan agreement, the authority shall have all remedies provided to bondholders pursuant to § 9-21-216 with respect to the local governments as defined by § 49-3-1202.

(l) With respect to all or any portion of any issue of bonds issued or anticipated to be issued under this part, the authority may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements and options in respect to the bonds, from time to time and under such terms and conditions as the authority may determine, including, without limitation, provisions permitting the authority to pay to or receive from any person or entity for any loss of benefits under the agreement upon early termination of the agreement or default under the agreement.

(m) The authority may enter into an agreement to sell its bonds under this part providing for delivery of its bonds not more than five (5) years, or such greater period of time if approved by the comptroller of the treasury, from the date of execution of the agreement or in the case of refunding bonds the earlier of the first date on which the bonds being refunded can be optionally redeemed resulting in cost savings or be optionally redeemed at par.



§ 49-3-1208 - Bondholders' remedies.

(a) In the event that the authority defaults in the payment of principal of or interest on any issue of notes or bonds after the notes or bonds become due, whether at maturity or upon call for redemption, and the default continues for a period of thirty (30) days, or in the event the authority fails or refuses to comply with this part, or defaults in any agreement made with the holders of any issue of notes or bonds, the holders of twenty-five percent (25%) in aggregate principal amount of the notes or bonds of the issue then outstanding, by instrument or instruments filed in the office of the comptroller of the treasury and approved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the notes or bonds for the purposes provided in this part.

(b) The trustee may, and upon written request of the holders of twenty-five percent (25%) in principal amount of the notes or bonds then outstanding shall, in the trustee's own name:

(1) By suit, action or proceeding at law or in equity in any court of competent jurisdiction, enforce all rights of the noteholders or bondholders, including the right to require the authority to collect fees and charges adequate to carry out any agreement as to, or pledge of, the fees and charges and other properties and to require the authority to carry out any other agreements with the holders of the notes or bonds and to perform its duties under this part;

(2) Bring suit upon the notes or bonds;

(3) By action or suit, require the authority to account as if it were the trustee of an express trust for the holders of the notes or bonds;

(4) By action or suit, enjoin any acts or things that may be unlawful or in violation of the rights of the holders of the notes or bonds; and

(5) Declare all of the notes or bonds due and payable, and if all defaults are made good, then, with the consent of the holders of twenty-five percent (25%) of the principal amount of the notes or bonds then outstanding, to annul the declaration and its consequences.

(c) The trustee shall, in addition to the powers provided in subsection (b), have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth in this part or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.



§ 49-3-1209 - Bonds tax exempt.

The state covenants with the purchasers and all subsequent holders and transferees of notes and bonds issued by the authority, in consideration of the acceptance of and payment for the notes and bonds, that the notes and bonds of the authority, issued pursuant to this part, and the income from the notes and bonds, and all its fees, charges, gifts, grants, revenues, receipts and other moneys received or to be received, pledged to pay or secure the payment of the notes or bonds, shall at all times be free from taxation by the state or any county, municipality or political subdivision of the state, except for estate and gift taxes and taxes on transfers.



§ 49-3-1210 - Designation of authority as the state education agency -- Delegation to the agency the authority to allocate on behalf of the state the limitation amount allocated to the state and large local education agencies.

(a) The state designates the authority as the state education agency within the meaning of § 54E(c)(2) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54E(c)(2), and delegates to the agency the authority to allocate on behalf of the state the national zone academy bond limitation allocated to the state among the state, local governments and public charter schools in any manner that the authority determines best supports public education in the state, and directs the authority to adopt such rules and regulations with respect to the allocation process as it deems necessary or appropriate.

(b) The state delegates to the agency the authority to allocate on behalf of the state the limitation amount allocated to the state under § 54F(d)(1) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54F(d)(1), and any limitation amount allocated to a Tennessee large local education agency within the meaning of § 54F(d)(2)(E) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54F(d)(2)(E), and reallocated by such large local education agency to the state pursuant to § 54F(d)(2)(D) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54F(d)(2)(D), among the state, local governments and public charter schools in any manner that the authority determines best supports public education in the state, and directs the authority to establish procedures with respect to the allocation process as it deems necessary or appropriate.



§ 49-3-1211 - Sharing of proceeds of county school credit bonds not required.

Notwithstanding anything in this chapter to the contrary, counties having a city or cities operating schools independently of the county or having special school districts operating schools independently of the county shall not be required to share proceeds of any county school credit bonds.



§ 49-3-1212 - Exclusive power of authority to issue bonds for school credit bond project.

The authority shall have power and is authorized to issue its negotiable bonds for a school credit bond project, as such term is defined in § 49-3-1202. Bonds for school credit bond projects may be issued only by the authority.






Part 20 - Tennessee Intercollegiate State Legislature Foundation

§ 49-3-2001 - Legislative findings.

The general assembly finds that the Tennessee Intercollegiate State Legislature Foundation, a 501(c)(3) corporation, serves and benefits the state of Tennessee and the students of its private and public colleges and universities by conducting educational programs on the legislative process and current public issues for college students, by providing them with opportunities for leadership in debate and discussion of such issues and by publishing research on public issues; and further, that the organization is directly related to the functions of government.



§ 49-3-2002 - Eligibility to receive appropriations -- Disposition of funds.

(a) The Tennessee Intercollegiate State Legislature Foundation is eligible to receive appropriations for its endowment fund from the state general fund subject to the following conditions:

(1) Neither an appropriation nor the income from an appropriation may be spent for any organization other than the Tennessee Intercollegiate State Legislature (TISL);

(2) Any appropriation shall be returned to the state general fund if the TISL general assembly fails to meet in any three (3) consecutive school years;

(3) Any appropriation shall be released to the foundation only as a dollar-for-dollar match of private contributions to the endowment fund; and

(4) Any appropriation shall not revert to the general fund at the end of any fiscal year prior to December 31, 2012, but shall be carried over from year-to-year for the purpose of accomplishing this part.

(b) It is the legislative intent that any funds appropriated to TISL be used by the foundation to eliminate fees paid by colleges and universities to participate in TISL.



§ 49-3-2003 - Free or discounted services to the Tennessee Intercollegiate State Legislature Foundation.

State agencies may provide free and discounted services to the Tennessee Intercollegiate State Legislature Foundation to support its mission of education, leadership and public research; provided, however, that any cost associated with the operation of the chambers of the senate and the house of representatives shall be borne by the Tennessee Intercollegiate State Legislature Foundation.









Chapter 4 - Financial Aid

Part 1 - Cooperative Scholarship Plans

§ 49-4-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of commerce and insurance;

(2) "Corporation" means a corporation or association not for profit authorized to administer a plan in the state;

(3) "Fiscal year" means the period beginning January 1 and ending December 31 of each year;

(4) "Member" means any person who is accepted as a member by the plan and who may later become eligible for a scholarship as provided in the charter and bylaws of the plan;

(5) "Plan" means any educational cooperative plan or scholarship plan subject to this part;

(6) "Recipient of scholarship" means any member who has been granted a scholarship by the plan;

(7) "Scholarship" means educational benefits payable pursuant to a plan which shall not be deemed to be distribution of income to a member of a corporation; and

(8) "Trustee of member" means the person or persons, including corporations, partnerships or other entities, that, on behalf of a minor, executes an application for membership in the plan.



§ 49-4-102 - Plans subject to law.

(a) Any educational cooperative plan or scholarship plan shall be deemed a plan subject to this part if the principal features of the plan consist of:

(1) Participation by a specific person based on contributions made on behalf of that person; and

(2) Qualification for participation in whole or in part based upon amount and duration of the contribution.

(b) Any person, firm, corporation or corporation for profit may advertise or solicit funds for the plans if employed by the corporation not for profit; provided, that the person, firm, corporation or corporation for profit complies fully with the provisions set out in this part.



§ 49-4-103 - Regulation of plans.

(a) The commissioner is authorized to regulate the operation and administration of any plan or plans, as provided in this section, and to adopt and promulgate reasonable regulations as necessary to the exercise of the powers vested in the commissioner. In the adoption of regulations, the commissioner shall give paramount consideration to the safeguarding of funds and the protection of scholarship recipients.

(b) No plan shall be approved by the commissioner that does not comply with regulations relating to the following:

(1) Rights to withdrawal of principal investment;

(2) Enrollment fees and dues in an amount reasonably necessary to administer the plan as determined by the commissioner and pursuant to recommendation of the board of directors of the nonprofit corporation;

(3) Incorporation and qualification with the secretary of state by a corporation;

(4) Security of funds for scholarships;

(5) Qualifications of institutions in which scholarships may be granted;

(6) Maximum duration of scholarship;

(7) Scholastic achievement as qualification for commencement or continuation of scholarship not exceeding average passing grade in institution;

(8) Amount of contributions and duration necessary to participation in benefits of plan;

(9) Good moral character of management personnel; and

(10) Voting rights of members or trustees of members.



§ 49-4-104 - Unauthorized solicitation or advertising.

It is unlawful for any person, firm, corporation or corporation for profit to:

(1) Solicit funds for the operation of any plan, except as provided in this part; or

(2) Advertise any plan prior to the approval of the advertisement by the commissioner, to prevent material misrepresentation of law or fact with regard to the plan.



§ 49-4-105 - Corporations administering plans.

(a) Any five (5) or more persons may, pursuant to title 48, chapters 51-68, form a corporation not for profit for the purpose of establishing, maintaining and operating a plan or plans subject to regulation under this part. Every corporation so organized and licensed under this part shall be deemed to be a charitable and benevolent institution.

(b) Each corporation shall have all the powers provided by law for corporations not for profit not inconsistent with this part, but the exercise of such powers shall be subject to the approval of the commissioner where, in the opinion of the commissioner, any such exercise of powers may impair or interfere with the ability of the corporation properly to execute, administer or operate any of the plans approved by the commissioner.

(c) The charter of each corporation shall provide for a board of directors of no fewer than seven (7) persons.

(d) The dissolution or liquidation of any corporation shall be under the supervision of the commissioner and pursuant to regulations promulgated by the commissioner for the protection of members and trustees of members. The commissioner shall have the same powers in connection with the dissolution or liquidation of the corporation granted the commissioner under the laws respecting the dissolution and liquidation of insurance companies.



§ 49-4-106 - Participation by financial institutions.

All banks and trust companies, industrial savings banks, building and loan associations and savings and loan associations are authorized to participate in scholarship plans operating under this part.



§ 49-4-107 - Plan authorization.

(a) (1) No corporation shall commence or continue operation in this state or advertise any plan subject to regulation under this part prior to the issuance to it of a certificate of authority by the commissioner.

(2) Applications for a certificate of authority shall be made on forms prescribed by the commissioner and shall contain such information as the commissioner deems necessary to determine compliance with this part and regulations adopted pursuant to this part.

(b) (1) Applications shall be accompanied by such supplemental data as the commissioner requires, including, but not limited to:

(A) A charter certified by the secretary of state, together with all amendments to the charter as of the date of the certification;

(B) The bylaws of the corporation;

(C) The proposed plan or plans for payment of scholarships;

(D) Copies of membership certificates, applications and other documents to be used in connection with the operation and administration of the plan;

(E) A financial statement of the corporation; and

(F) The names and addresses of officers and directors of the corporation.

(2) All such data shall be submitted under oath, to be prescribed by the commissioner, taken and subscribed by two (2) officers of the corporation that the facts are true and that documents submitted are truly representative and in use or to be put in use. Proposed changes in the charter, bylaws or forms used, including contracts with educational institutions, shall be submitted to the commissioner for the commissioner's approval at least ten (10) days before the proposed change or use.

(c) The commissioner shall issue a certificate of authority to each qualified applicant if the commissioner finds that:

(1) The applicant has been organized bona fide for the purpose of establishing, maintaining and operating a nonprofit plan in accordance with regulations promulgated by the commissioner;

(2) The plan is fair and reasonable and actuarially capable of providing all or a substantial portion of the educational scholarship needs of members in accordance with representations contained in the plan;

(3) The operation of the plan complies with § 49-4-108 and regulations of the commissioner respecting the security of scholarship funds; and

(4) The applicant has paid a filing fee of ten dollars ($10.00), which fee shall be deposited in the general revenue fund unallocated.



§ 49-4-108 - Deposit of funds.

(a) All scholarship funds shall be deposited in special funds or trust funds established for the purpose of depositing all funds, contributions, donations, pledged earnings, interest, income and dividends, except enrollment fees and dues as set forth in § 49-4-103(b)(2), to be used exclusively and solely for scholarships and educational benefits for members found eligible and uses set out in the plan.

(1) The deposits or payments into the special funds or trust funds, and disbursements out of the funds, shall not be subject to levy, attachment or garnishment on account of any debts or liabilities of the corporation or of any member, trustee of member or recipient.

(2) The special fund is to be deposited in and managed by an insured bank or banks having trust powers, as trustees.

(b) The trustees shall be selected or appointed by the corporation and approved by the commissioner.

(c) The commissioner is authorized to adopt regulations respecting such security by the depository that is necessary for the protection of the funds and to assure their availability for the purposes set forth in the plan or plans under which the moneys are received.

(d) Operating capital of the corporation shall not be deemed trust funds. Operating capital shall consist of enrollment fees and annual dues of members. Advancements to the corporation for working capital shall be deemed operating capital repayable from the fees and dues only.



§ 49-4-109 - Financial statements and examinations.

(a) Each corporation shall annually, on or before March 1 after the end of the fiscal year, file with the commissioner a statement showing the financial condition of the corporation as of the last day of the fiscal year in the form and containing the information the commissioner requires. The report shall be verified by a certified public accountant or be submitted under oath subscribed by two (2) officers of the corporation.

(b) The commissioner shall have the power of visitation and examination into the affairs of the corporation. All of the books and records of the corporation shall be available to the commissioner for examination by the commissioner. The commissioner and any deputy shall have the power to summon and examine under oath any person in relation to the affairs, transactions and conditions of any corporation and to require the production of books, records, papers and other documents relating to any of the activities of the corporation. The corporation shall pay for the examinations the fees prescribed by the commissioner, which shall not be less than one hundred dollars ($100).



§ 49-4-110 - Revocation of authorization.

The commissioner shall have the power to revoke the certificate of authority or bring proceedings for the dissolution or liquidation of a corporation pursuant to regulations promulgated by the commissioner relating to notice, hearing and opportunity for review, whenever the commissioner finds that:

(1) The corporation is being operated for profit;

(2) The affairs of the corporation are being fraudulently conducted;

(3) The corporation is guilty of a violation of any of this part;

(4) The certificate of authority was obtained by fraud;

(5) The corporation is guilty of false or misleading advertising;

(6) Trust funds have been or are being used for purposes other than scholarships;

(7) There has been a material variance between any plan or plans as filed with the commissioner and the actual administration of the plan or plans to the detriment of any member, trustee of member or class of member;

(8) The corporation has willfully failed to file reports required by the commissioner pursuant to this part; or

(9) The corporation has refused or prevented examination of its books and records by the commissioner.



§ 49-4-111 - Tax exemption.

Every corporation holding a certificate of authority under this part and its officers, agents and solicitors shall be exempt from the payment of any occupational license taxes levied by virtue of any of its activities or those of its officers, agents or solicitors authorized under this part.



§ 49-4-112 - Violations -- Penalties.

(a) Any person, firm or corporation that violates this part commits a Class C misdemeanor.

(b) The willful making of any false and material statement on any report to or required by the commissioner constitutes perjury and is punishable as perjury.






Part 2 - Tennessee Student Assistance Corporation -- General Provisions

§ 49-4-201 - Creation.

There is created a nonprofit corporation, which shall be known as the Tennessee student assistance corporation, to administer student assistance programs authorized by law, which corporation shall be registered with the secretary of state, and shall be subject to the corporate laws of this state, except as provided in parts 2-7 of this chapter.



§ 49-4-202 - Administration.

(a) The Tennessee student assistance corporation shall be governed by a board of directors consisting of the governor, the commissioner of education, the state treasurer, the comptroller of the treasury, the commissioner of finance and administration, the director of the higher education commission, the president of the Tennessee Independent Colleges and Universities, the president of the Tennessee Proprietary Business School Association, the chair of the Tennessee Independent Colleges and Universities, the president of the University of Tennessee, the chancellor of the board of regents, the president of the Tennessee Association of Student Financial Aid Administrators, a representative of a commercial lender, two (2) students enrolled in an institution of higher education in Tennessee, and three (3) private citizens involved in the field of education, but not employed by or professionally affiliated with any institution of higher education in the state.

(b) (1) The three (3) private members of the board shall be appointed by the governor for three-year terms and shall be eligible for reappointment.

(2) All appointments of citizen members made subsequent to the expiration of the initial terms shall be for three (3) years. In appointing citizen members to the board, the governor shall strive to ensure that at least one (1) private citizen serving on the board is sixty (60) years of age or older and that at least one (1) private citizen serving on the board is a member of a racial minority.

(3) Vacancies created by the death or resignation of the student member or any of the three (3) private members of the board shall be filled by gubernatorial appointment for the remainder of the unexpired term.

(c) (1) The student members shall be enrolled full-time in public or private institutions of higher education in Tennessee.

(2) The student member shall be or have been a recipient of financial aid from one (1) or more of the programs administered by the Tennessee student assistance corporation.

(3) One (1) student member shall be selected by the governor each year. The governor may select from candidates produced by the following procedures:

(A) On or before September 1 of each year, the Tennessee Intercollegiate State Legislature Foundation shall notify its members, the presidents of eligible colleges or universities, and the student government organizations of all institutions with eligible students, that students may apply to run in a general election at the Tennessee Intercollegiate State Legislature annual general assembly. The candidates shall alternate between public and private institutions each year. The Tennessee Intercollegiate State Legislature shall conduct the election pursuant to its constitution and rules of order and shall be responsible for funding the election;

(B) On April 1, the Tennessee Intercollegiate State Legislature shall present the governor with the names of the three (3) candidates with the most votes from the general election. The governor may select one (1) student from the three (3) candidates. The presidents of the eligible colleges and universities shall be notified by the Tennessee Intercollegiate State Legislature of the outcome of the election and subsequent appointment.

(4) The governor shall appoint the selected student to the board for a term of two (2) years. The student shall be a nonvoting member for the fiscal year beginning July 1 immediately following the student's appointment. After the student has served on the board as a nonvoting member for one (1) year, the student shall serve the second year of the student's term as a voting member.

(5) If a vacancy is created by the death or resignation of the voting student member, the nonvoting student member shall fill the vacancy. If a vacancy is created by the death, resignation, or promotion of the nonvoting member, the vacancy shall be filled by gubernatorial appointment for the remainder of the unexpired term.

(6) Notwithstanding the provisions of subdivisions (c)(2) and (3) to the contrary, to establish two-year staggered terms for the student members, the governor may select two (2) students from the six (6) candidates. Three (3) candidates shall be from private institutions and three (3) candidates shall be from public institutions. The candidates shall be chosen according to the procedures of subdivision (c)(2). The governor shall appoint one (1) student from a private institution as a voting member to a one-year term beginning on July 1, 2012. The governor shall appoint one (1) student from a public institution to a two-year term beginning on July 1, 2012, according to subdivision (c)(3).

(d) (1) The representative of a commercial lender shall be appointed by the governor for a three-year term and shall be eligible for reappointment.

(2) A vacancy created by death or resignation of the representative of a commercial lender shall be filled by gubernatorial appointment for the remainder of the unexpired term.

(e) The governor, the commissioner of education, the state treasurer, the comptroller of the treasury, the commissioner of finance and administration, the director of the higher education commission, the president of the University of Tennessee, the president of the Tennessee Proprietary Business School Association, the president of the Tennessee Association of Student Financial Aid Administrators, the chair of the Tennessee Independent Colleges and Universities and the chancellor of the board of regents are authorized to designate an alternate representative who shall have full authority to vote and participate in all other activities of the board under parts 2-7 of this chapter. The designations must be made in writing to the chair of the board of directors, with copies filed with the executive director and with the secretary of state. The board of directors has the authority to issue regulations implementing provisions concerning designations in such a manner as to provide for maximum continuity of representation.

(f) The board shall elect its own chair.

(g) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(h) The executive director of the Tennessee higher education commission, appointed pursuant to § 49-7-205, shall serve as the executive director of the Tennessee student assistance corporation and shall have the responsibility, including employment of other personnel, to carry out the purposes of parts 2-7 of this chapter.

(i) The Tennessee student assistance corporation is authorized and empowered to expend for the necessary administration of parts 2-7 of this chapter any funds appropriated, received or allocated for the purposes of parts 2-7 of this chapter.



§ 49-4-203 - Purpose and duties.

It is the purpose and duty of the Tennessee student assistance corporation to:

(1) Receive state funds appropriated for the purpose of guaranteeing student loans, to receive any federal funds that may be made available to the corporation for student assistance purposes, and guarantee loans made to worthy and needy students or their parents who are bona fide residents of this state. Loans may be guaranteed for nonresidents of this state if they are enrolled in an eligible educational institution located in this state or parents of dependent nonresidents enrolled in an eligible educational institution located in this state. Loans may also be guaranteed under the Higher Education Act of 1965, compiled in 20 U.S.C. § 1001 et seq., for students who are nonresidents of this state or their parents if they are made through an approved Tennessee lender;

(2) Administer the provisions under law of state awards of financial assistance to needy students who are residents of the state under the terms and conditions prescribed in this part;

(3) (A) Receive any gifts, contributions and donations from groups or individuals or from corporations or foundations or from Tennessee student assistance corporation program-generated revenues and administer those funds in accordance with rules and regulations promulgated by the corporation;

(B) The Tennessee student assistance corporation shall have authority to establish endowments for the purpose of funding scholarships and name scholarships or programs funded pursuant to gifts, contributions, or donations received pursuant to subdivision (3)(A) for distinguished United States citizens;

(C) All funds received pursuant to subdivision (3)(A) shall be invested as directed by the state treasurer in investments, including, but not limited to, the state pooled investment fund established by § 9-4-603 and the intermediate-term investment fund established by § 9-4-608 for the benefit of the programs established pursuant to subdivision (3)(A).

(4) Administer the loan and loan scholarship programs established under parts 2-7 of this chapter;

(5) (A) Administer the Tennessee academic scholars program in accordance with guidelines recommended by the Tennessee higher education commission and approved by the Tennessee student assistance corporation;

(B) All funds appropriated for the Tennessee academic scholars program shall be placed in an endowment fund, the income from which shall be used to provide scholarships for superior students in accordance with program guidelines established pursuant to subdivision (5)(A). The corpus of the endowment shall not be expended. Public and private institutions will participate and will match program funds on a dollar-for-dollar basis. Matching funds may be, but are not required to be, placed into the endowment;

(C) The Tennessee academic scholars program endowment shall be invested as directed by the state treasurer in investments, including, but not limited to, the state pooled investment fund established by § 9-4-603 and the intermediate-term investment fund established by § 9-4-608; and

(6) Carry out the other purposes of parts 2-7 of this chapter.



§ 49-4-204 - Rules and regulations.

The Tennessee student assistance corporation is authorized and directed to make rules and regulations governing the making and the guaranteeing of student or parent loans and the making of awards of financial assistance to students it deems necessary to carry out and to make effective the purposes of parts 2-7 of this chapter.



§ 49-4-205 - Contracts with other student assistance corporations or organizations.

The Tennessee student assistance corporation is authorized and empowered to enter into a contract with any existing nonprofit corporation or organization, created and operated for the purpose of making available an adequate supply of low-cost, long-term banking credit to needy students at a minimum of cost to the student and where loan administration and collection responsibility would be assumed by the nonprofit corporation or organization; provided, that the corporation or organization is approved by the department of commerce and insurance.



§ 49-4-206 - Investment and deposit of funds.

(a) The Tennessee student assistance corporation is authorized and empowered to:

(1) Invest and reinvest any funds of the corporation in treasury notes, bonds or other securities of the United States, or bonds of this state; and

(2) Deposit on interest any funds of the corporation in a bank or banks in this state, in which bank or banks the deposits are guaranteed by the federal deposit insurance corporation or collateralized in compliance with § 9-4-105, applicable to deposits of public funds.

(b) Any interest or other earnings received by the corporation shall be added to and shall be made a part of the funds and assets of the corporation.



§ 49-4-207 - Requests for appropriations.

Requests for appropriations to support the programs of the Tennessee student assistance corporation mentioned in this part shall be presented to the higher education commission and, in the form and to the extent approved by the higher education commission, shall be submitted to the governor for consideration and inclusion in the budget document for the next fiscal year.



§ 49-4-208 - Employee benefits.

The employees of the Tennessee student assistance corporation shall be entitled to the same employee benefits as state employees. The required employees' contributions shall be paid by the participating employees, and the employers' contributions and any other costs shall be paid by the Tennessee student assistance corporation rather than by the funds of the state.



§ 49-4-209 - State financial aid to be applied to tuition and room and board.

Notwithstanding any law to the contrary, all state financial aid granted to students, whether in the form of a grant or loan, shall be first applied to tuition, room and board and the excess, if any, shall be distributed to the recipient.



§ 49-4-210 - Authority to promulgate rules and regulations to determine whether licensed lawyers or persons licensed by any state agency are delinquent or in default on student loans.

In addition to the authority to promulgate the rules and regulations to effectuate chapter 519 of the Public Acts of 2012 relative to determinations of delinquency or default for student loans, the Tennessee student assistance corporation (TSAC) is authorized to promulgate necessary rules and regulations to determine whether any lawyer who is licensed by the Tennessee supreme court, or any person who is licensed in any other profession, trade, occupation, business or industry licensed by any agency in Tennessee is delinquent or in default on any service obligation or repayment under any federal family education loan program, the federal Higher Education Act of 1965, compiled in 20 U.S.C. § 1001 et seq., as amended, a student loan guaranteed or administered by TSAC or any other state or federal educational loan or service-conditional scholarship program. Such rules and regulations shall provide for notice and a hearing to determine the amount of the debt, whether the debt is delinquent or in default on any repayment or service obligation, whether the debtor has entered into a payment plan or service obligation approved by the guarantee agency, is willing to enter into a payment plan or service obligation plan approved by TSAC or the guarantee agency or is eligible for deferment or forbearance. TSAC shall notify the supreme court or the licensing agency if the debtor is delinquent or in default, or if the debtor, without good cause, fails to respond to the notice of intent to file an order seeking the suspension, denial or revocation of the debtor's license, fails to timely request a hearing, or fails to appear at a scheduled hearing. The rules and regulations shall also provide that when TSAC determines that a debt or service obligation has been satisfied in full that TSAC shall notify the supreme court or licensing agency that the debtor is no longer delinquent or in default.



§ 49-4-212 - Tennessee Teaching Scholars Act.

(a) This section shall be known and may be cited as the "Tennessee Teaching Scholars Act."

(b) The Tennessee student assistance corporation shall administer the Tennessee teaching scholars program for exemplary students who desire to enter the teaching force in this state. Participation in this program is limited to college juniors, seniors and post baccalaureate candidates admitted to teacher education programs in this state and who pledge to teach in Tennessee public schools for up to four (4) years.

(c) (1) The Tennessee student assistance corporation, in conjunction with the state board of education and the Tennessee higher education commission, is authorized to promulgate rules and regulations for the management of the program and the selection of recipients, taking into consideration such factors as the academic record of the applicant, teacher shortage in subject areas and the balance of majority/minority representation in the teaching force. The Tennessee student assistance corporation shall provide the department of education with rosters of program participants completing teacher education programs and their areas of teaching endorsements. The department shall use these rosters for assisting in job placement and in considering waiver requests from LEAs.

(2) All scholarship loans shall be evidenced by notes made payable to the corporation that shall bear interest at the rate of nine percent (9%) per year beginning September 1 after completion of the program, or immediately after termination of the scholarship loan, whichever is earlier. The scholarship loan may be terminated by the recipient's withdrawing from school or by the recipient's not meeting the standards set by the corporation.

(d) (1) Each program award shall be renewable up to three (3) times, contingent upon satisfactory academic performance. Persons receiving program awards who become public school teachers in this state shall receive forgiveness of the program award balance based on one (1) year's teaching service for each year an award was made. Any program award balance not forgiven in the manner prescribed in this subdivision (d)(1) shall be paid with interest by the recipient.

(2) The corporation shall also forgive the loan if, within seven (7) years after graduation, the recipient teaches for three (3) consecutive years, unless the recipient takes an approved leave of absence, at a Tennessee public school in a local school administrative unit that, at the time the recipient accepts employment with the unit, is a high priority school system or is on warning status as defined by the commissioner or board of education. The corporation shall also forgive the loan if it finds that it is impossible for the recipient to teach for four (4) years, within seven (7) years after graduation, at a Tennessee public school because of the death or permanent disability of the recipient.

(e) This program shall be available for participants beginning July 1, 1996. The availability of loans shall be subject to the appropriation of funds in each year's general appropriations act.






Part 3 - Tennessee Student Assistance Corporation -- Student Assistance Awards

§ 49-4-301 - Program established -- Eligibility.

(a) There is established the Tennessee student assistance program, which shall be administered by the Tennessee student assistance corporation, referred to in this part as TSAC, under the following terms and conditions:

(1) TSAC shall make awards of nonrepayable financial assistance, from funds appropriated for that purpose, directly to needy undergraduate students who:

(A) Are residents of this state, as defined by regulations promulgated by the board of regents for the state university and community college system, under the authority of § 49-8-104 where applicable;

(B) Are enrolled or intend to enroll as full-time or part-time students in an institution of postsecondary education in this state that is either:

(i) A public college or university;

(ii) A public vocational or technical institute;

(iii) A nonprofit institution of higher education in this state as defined under regulations promulgated by TSAC; or

(iv) Are enrolled in a private business school located in this state accredited by the Southern Association of Colleges and Schools or by the Accrediting Council for Independent Colleges and Schools or are enrolled in private trade or technical schools located in this state accredited by the Southern Association of Colleges and Schools or by the Council on Occupational Education or by the Accrediting Commission of Career Schools and Colleges of Technology, all of which private business, trade and technical schools, accredited as provided in this subdivision (a)(1)(B)(iv), have been authorized to operate by the Tennessee higher education commission pursuant to the Postsecondary Education Authorization Act of 1974, compiled in chapter 7, part 20 of this title. If a school is organized as a profit-making entity, it shall comply with the terms and conditions that the board of directors of TSAC determines to be necessary to ensure that the availability of assistance under this program to students has not and will not cause an increase in tuition, fees, or other charges assessed by the school;

(C) Have complied with the applicable provisions of parts 2-7 of this chapter and the rules and regulations adopted by TSAC; and

(D) Are not incarcerated;

(2) Awards of student assistance shall be available for residents of the state generally, without regard to county or other area of residence, race, color, creed, sex or national origin or ancestry; and

(3) Students who are citizens of the United States shall receive priority in the making of awards of student assistance.

(b) If subdivision (a)(1)(D) is in conflict with federal law to the extent that subdivision (a)(1)(D) would jeopardize the receipt of federal funds, subdivision (a)(1)(D) is void.



§ 49-4-302 - Payment of award.

(a) Students who enroll in a public or nonpublic college or university shall have payments of their awards made directly to the college or university. The college or university shall promptly credit the payments to individual student accounts, if the student owes the institution for any educational expenses. If the student does not owe the institution for any educational expenses, the award proceeds shall be promptly disbursed to the student by the institution.

(b) Payments of all awards shall be made in approximately equal installments after the beginning of each academic term, upon receipt by TSAC of evidence that the student is officially enrolled in an eligible institution. All payments shall be transmitted by TSAC to the director of financial aid or other designated official at each college or university to ensure proper handling and distribution.



§ 49-4-303 - Amount of award.

All awards of student assistance shall be based on the financial need of the student as measured by the parents' ability, or the student's ability if the student is emancipated and not receiving any financial assistance from the student's parents or guardian, to contribute to the student's educational expenses, as determined by guidelines established by TSAC. The maximum student assistance award shall not be greater than the total amount of tuition and mandatory fees charged by the postsecondary institution. Financial need of less than one hundred dollars ($100) shall render an applicant ineligible for an award.



§ 49-4-304 - Renewal of award.

(a) (1) Each award of student assistance is renewable by TSAC annually for the equivalent of four (4) academic years or until such earlier time as a student receives a baccalaureate degree or has expended eight (8) semesters or twelve (12) quarter terms of enrollment. TSAC shall renew an award only upon the student's application and upon verification that the applicant has completed satisfactorily the work of the preceding year, that the applicant remains a resident of the state, and that the applicant's financial situation continues to warrant the award under the applicable provisions of parts 2-7 of this chapter and the policies of TSAC.

(2) TSAC may grant a leave of absence to recipients entering military service.

(b) Each grant for students attending private business schools or private trade and technical schools is renewable by TSAC annually for the equivalent of two (2) academic years, or until such earlier time as a student receives a degree or has expended six (6) quarter terms of enrollment, or until such time as the student receives a diploma or has expended twelve (12) months' time in pursuance of a diploma or expended six (6) months' time in pursuance of a certificate.



§ 49-4-305 - Recipient free to choose school.

It is expressly provided that no attempt shall be made by any official or agency concerned with the administration of the Tennessee student assistance corporation to influence the selection by an applicant of the institution that the applicant might attend.



§ 49-4-307 - Revocation of award.

If the recipient of an award fails to comply with the rules of TSAC with respect to the use of such assistance, fails to attain the minimum level of achievement prescribed for the retention of the assistance, fails to observe the rules, regulations or conditions prescribed or imposed by the institution attended on students, or for any reason is expelled or suspended from the institution attended or is absent without leave, TSAC may, upon evidence, revoke the award, and the person holding the award shall not thereafter be entitled to further payment or benefits.



§ 49-4-308 - Transfer students.

(a) Any award recipient who desires to transfer from one institution to another must notify TSAC and secure its authorization to transfer.

(b) Failure to notify TSAC and secure its authorization may result in the loss of the award.






Part 4 - Tennessee Student Assistance Corporation -- Student Loans Generally

§ 49-4-401 - Loan guarantees authorized.

(a) The Tennessee student assistance corporation, referred to in this part as "TSAC", is given full power and authority to guarantee one hundred percent (100%) of any student loan, or one hundred percent (100%) of any loan made to a student's parent under the federal Higher Education Act of 1965, compiled in 20 U.S.C. § 1001 et seq.

(b) Loans guaranteed by TSAC shall be evidenced by a note or contract that is valid and fully enforceable in a court of law or equity.

(c) A student receiving a loan guarantee provided by the corporation shall be without recourse to plead minority in any court of law or equity.

(d) The total reserve funds available for purposes of parts 2-7 of this chapter shall be maintained at least at the minimum level required by the federal Higher Education Act of 1965.



§ 49-4-402 - Liability of corporation.

No individual member of the Tennessee student assistance corporation, nor its agent or agents, shall be held answerable to any charge or action involving the guaranteeing of student or parent loans under parts 2-7 of this chapter, or for any charge or action resulting from default on the part of any person in repaying a loan guaranteed under parts 2-7 of this chapter. Each bank or other eligible lender that makes a loan or loans to a student or parent under parts 2-7 of this chapter shall in each case exhaust all reasonable means of collecting the loan or loans before requesting repayment by the corporation.



§ 49-4-403 - Liability of state.

The state shall in no event be held liable for any loss of funds nor shall the state be in any way liable for the acts of the Tennessee student assistance corporation.



§ 49-4-404 - Collection.

(a) TSAC is given full power and authority to use the due processes of law to collect any and all loans made pursuant to parts 2-7 of this chapter, as the loan or loans may become due.

(b) The attorney general and reporter shall assume the legal responsibility for enforcement of the collection of any such indebtedness against the individual. The attorney general and reporter may appoint a private attorney to bring a collection action or may engage the services of a commercial collection agency. Compensation for the appointment or service shall be on a contingency fee or percentage of recovery basis at no direct cost to the state.






Part 5 - Tennessee Student Assistance Corporation -- Student Loan Program

§ 49-4-501 - Creation.

There is established the Tennessee educational loan program, which shall be administered by the Tennessee student assistance corporation, referred to in this part as "TSAC", for residents of Tennessee, under the terms and conditions of this part.



§ 49-4-502 - Loans to eligible institutions -- Funding by school bond authority.

(a) From sums received by or appropriated to TSAC for educational loans, including, but not limited to, sums received from the Tennessee state school bond authority under chapter 3, part 12 of this title, TSAC shall make repayable advances to postsecondary educational institutions in this state that have been declared eligible to participate as lenders in the guaranteed student loan program or the auxiliary loans to assist students program by and under regulations promulgated by the United States department of education and TSAC.

(b) In connection with any sums so received from the Tennessee state school bond authority, TSAC is authorized and empowered to make any agreements with such authority as a board is authorized and empowered to make by § 49-3-1206, and shall have the powers in connection with such agreements that a board has under § 49-3-1206.



§ 49-4-503 - Loan agreements required.

Before making the advances, TSAC shall require each eligible institution to enter into a written agreement stating that it will make loans under the guaranteed student loan program or the auxiliary loans to assist students program, and that it will abide by all applicable state and federal regulations governing the guaranteed student loan program or the auxiliary loans to assist students program, in the same manner as participating commercial lenders.



§ 49-4-504 - Loan insurance.

TSAC shall extend its program of loan insurance to loans made by participating educational institution lenders, in the same manner as it insures commercial lenders against loss.



§ 49-4-505 - Disposition of income.

Interest income and all other income derived from the operation of the Tennessee educational loan program shall be added to the assets of the program. It is the intent of the general assembly that the program be operated as a revolving fund and TSAC shall institute appropriate accounting methods to carry out this intent.



§ 49-4-506 - Reallocation of surplus funds.

Whenever, in the judgment of TSAC, loan moneys advanced to an educational institution exceed the demand for loans at that institution, TSAC is authorized to recall that portion of the advance not needed, plus any amounts of interest earned, and make it available to an institution where it is needed.



§ 49-4-507 - Noncompliance by institution.

Should an educational institution not abide by its agreement with TSAC or should it fail to comply with all applicable state and federal regulations governing the guaranteed student loan program or the auxiliary loans to assist students program, TSAC shall cease making advances to that institution and shall recall all earlier advances as the educational loans are repaid.



§ 49-4-508 - Direct loans to borrowers -- Sale of loans.

(a) To the extent authorized by federal law and regulation governing the guaranteed student loan program and the auxiliary loans to assist students program, TSAC may choose to make educational loans directly to borrowers using any or all assets of the Tennessee educational loan program, including specifically any sums received from the Tennessee state school bond authority under chapter 3, part 12 of this title.

(b) TSAC may sell loans made by it to the student loan marketing association or to any other organization authorized to purchase and hold loans insured by TSAC, and may likewise require institutions to sell all or a portion of their educational loans to one (1) or more of the same organizations.






Part 6 - Forfeiture of State Assistance

§ 49-4-601 - Forfeiture upon criminal conviction.

Any part-time or full-time student who is convicted of any criminal offense growing out of any student riot, protest or disturbance shall forfeit any further right to any student loan or grant as provided in this chapter, or any other financial assistance supported by state funds. Should any such student so convicted be, at that time, receiving such aid, the aid shall be immediately terminated.






Part 7 - Miscellaneous Scholarship and Loan Programs

§ 49-4-702 - Loan-scholarship program for graduate nursing students.

(a) The Tennessee student assistance corporation (TSAC) shall administer a loan-scholarship program for graduate students in professional nursing under the following terms and conditions:

(1) Any resident of this state who becomes a candidate for a master's degree in nursing, or any resident with a master's degree in nursing who becomes a candidate for a doctoral degree program in nursing or a related field that would qualify the person to become a teacher, administrator or supervisor in nursing, shall be eligible to apply to TSAC for a loan-scholarship in an amount established by TSAC, not to exceed the cost of attendance for an academic year to attend an approved graduate school of nursing or an approved doctoral program in nursing or a related field. The loan-scholarship may be received for a maximum of four (4) years. Preference in awarding loan-scholarships shall be given to persons who can enter faculty or administrative positions in this state immediately upon completion of their master's or post-master's degree program;

(2) For each year of continuous full-time teaching service in a nursing school in this state that has been approved by the state board of nursing in this state, the student shall receive a credit of twenty-five percent (25%) of the amount borrowed plus interest, or proportionate credit for part-time teaching service as defined by rules; and

(3) All loan-scholarships shall be evidenced by notes payable to TSAC, which shall bear interest at an annual rate of interest to be determined by TSAC from and after the completion of the educational program. The notes shall be executed pursuant to the rules and regulations of TSAC. If the recipient does not remain in, or return to, this state to teach or practice, the person shall be required to repay the full value of loan-scholarship funds received at an annual rate of interest to be determined by TSAC from the date of completion of the educational program. The permanent withdrawal or dismissal of any recipient, or the failure of any recipient to do college work in a manner acceptable to TSAC, shall immediately forfeit the recipient's right to retain the loan-scholarship. Any loan made under this section shall be cancelled by the death or the permanent and total disability of the recipient.

(b) TSAC, in conjunction with the Tennessee board of nursing, is authorized to promulgate rules and regulations for the management of the program and the selection of recipients, taking into consideration such factors as academic record of the applicant and shortage areas in the nursing force in this state.

(c) TSAC may receive contributions from outside sources for funding the loan-scholarship program under conditions prescribed by TSAC, with the understanding that the funds will be used solely for awards under this section and unused funds shall not revert to the general fund, but shall be carried forward for future student awards.

(d) Funding from the state shall not revert to the general fund but shall be carried forward to the next fiscal year for future student awards.

(e) This program shall be available for participants beginning July 1, 2006, after rules have been promulgated. TSAC is authorized to use emergency rulemaking in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The availability of scholarships shall be subject to the appropriation of funds in each year's general appropriations act.



§ 49-4-704 - Short title -- Section definitions -- Scholarships for dependent children -- Application.

(a) This section shall be known and may be cited as the "Dependent Children Scholarship Act."

(b) As used in this section, unless the context otherwise requires:

(1) "Corporation" means the Tennessee student assistance corporation;

(2) "Dependent child" means a natural child, stepchild or adopted child who is either living with or receiving regular support contributions from a law enforcement officer, firefighter or emergency medical service technician at the time of the employee's death or total and permanent disability. "Dependent child" also means a posthumous child;

(3) "Educational institution" or "institution" means any institution in this state offering postsecondary vocational or undergraduate education that has been authorized to enroll students receiving grants of financial assistance from the corporation under the Tennessee student assistance program;

(4) "Emergency medical service technician" means an individual who possesses a valid certificate issued pursuant to title 68, chapter 140;

(5) "Firefighter" is defined as in § 4-24-201 or a bona fide member of a volunteer fire department;

(6) "Law enforcement officer" means any police officer of a Tennessee municipality, any commissioned member of the department of safety, the wildlife resources agency, or the Tennessee bureau of investigation, and any Tennessee county sheriff or deputy sheriff actually engaged in law enforcement, or any correctional officer employed by the department of correction or the department of children's services;

(7) "Resident" means a person who was a resident of this state at the time the law enforcement officer, firefighter or emergency medical service technician died or became totally and permanently disabled, or a person who meets the standards established by the board of regents under the authority of § 49-8-104 for determining a student's residency for tuition purposes; and

(8) "Totally and permanently disabled" means unable to engage in any substantial gainful activity because of a medically determinable impairment that is certified by a licensed physician and is expected to continue for a long and indefinite period of time or to result in death.

(c) A Tennessee resident who is a dependent child of a law enforcement officer, firefighter or emergency medical service technician who has been killed or totally and permanently disabled while performing duties within the scope of such employment may receive a scholarship provided by this section, except to the extent the dependent child receives educational benefits or scholarship aid from other sources. The corporation shall require a dependent child to also apply to other government programs of student grant assistance for which, in the judgment of the corporation, the dependent child is eligible.

(d) Every dependent child desiring a scholarship under this section shall make application to the corporation. The application shall be accompanied by evidence satisfactory to the corporation that the law enforcement officer, firefighter or emergency medical service technician was killed or totally and permanently disabled while performing duties within the scope of such employment. The application shall also be accompanied by the certification of the financial aid officer of the institution the dependent child plans to attend, stating that the dependent child has been accepted for admission and setting forth the costs of attending the institution and the amount of financial assistance to be provided from other sources.

(e) To the extent funds are available, the corporation shall award a scholarship to any eligible applicant for full-time postsecondary undergraduate or vocational study at an eligible educational institution. If funds are insufficient to provide scholarships to all eligible applicants, awards shall be based on the financial need of the student as determined by guidelines established by the corporation. Except as provided by other scholarship or educational aid programs, the scholarship award shall include tuition and other required fees and allowances for books, supplies and room and board.

(f) The duration of a scholarship award shall be four (4) academic years or the period required for the completion of the appropriate course of study, whichever is less; provided, that a scholarship recipient enrolled in an undergraduate degree program that requires more than four (4) academic years for completion may apply to the corporation during the fourth year for an extension of the scholarship award to the fifth year, in which event duration of the award shall not exceed five (5) years. Upon certification by the educational institution that the recipient has successfully completed the fourth year of study of an approved five-year program, the corporation shall extend the scholarship award to the fifth year.

(g) Payment of scholarships shall be made directly to the recipient in approximately equal installments at the beginning of each academic term upon receipt by the corporation of evidence that the recipient is officially enrolled in an eligible educational institution.

(h) Payment of scholarships shall immediately terminate if at any time the recipient ceases to continue as a full-time student in good standing and ceases making satisfactory progress in the institution in which the recipient is enrolled. With the approval of the corporation, the recipient may transfer to another educational institution if the course of study so requires or if it appears to the corporation that it is in the best interest of the recipient to make a transfer.

(i) The corporation is authorized and directed to make such rules and regulations governing the making of scholarships as it deems necessary to carry out and to make effective the purposes of this section.



§ 49-4-705 - Christa McAuliffe scholarships.

The Tennessee student assistance corporation (TSAC) shall administer a scholarship program for Tennesseans who aspire to be exemplary teachers under the following terms and conditions:

(1) Awards made through this program shall be known as the Christa McAuliffe Scholarships;

(2) Funds for the scholarships will be made available through the annual accrued interest from the principal;

(3) TSAC shall develop criteria for the selection of Tennessee citizens with the abilities, interest and enthusiasm for teaching as a career; and

(4) Recipients of awards through the Christa McAuliffe Scholarship program shall apply such funds toward the cost of education at any public or private institution of higher education in this state offering a program of teacher education approved by the department of education for purposes of teacher certification.



§ 49-4-706 - Minority teaching fellows program.

(a) The Tennessee student assistance corporation (TSAC) shall administer a minority teaching fellows program, not to exceed thirty-five (35) persons per class level per year, for talented Tennesseans who aspire to be teachers. Participation in the program at any time shall be limited to one hundred sixteen (116) fellows.

(1) Recipients must attend a higher education institution within the state, which institution must have an approved teacher education program as determined by the state board of education, or must enroll initially in a two-year college program that has transfer agreements with an approved teacher education program in this state.

(2) Recipients must pursue a baccalaureate degree program leading to licensure as a teacher.

(3) Each fellowship award shall be in the amount of five thousand dollars ($5,000) and shall be renewable up to three (3) times, contingent upon satisfactory academic performance.

(4) (A) Recipients who become public school teachers in this state shall receive forgiveness of the fellowship balance based on one (1) year's teaching service for each year the fellowship was awarded.

(B) TSAC shall also forgive the loan if, within seven (7) years after graduation, the recipient teaches for three (3) consecutive years, unless the recipient takes an approved leave of absence, at a Tennessee public school in a local school administrative unit that, at the time the recipient accepts employment with the unit, is a high priority school system or is on warning status as defined by the commissioner or board of education. TSAC shall also forgive the loan if it finds that it is impossible for the recipient to teach for four (4) years, within seven (7) years after graduation, at a Tennessee public school because of the death or permanent disability of the recipient.

(b) (1) TSAC, in conjunction with the state board of education and the Tennessee higher education commission, shall develop rules, regulations and criteria for the selection of minority Tennessee citizens and for the management of the program.

(2) All scholarship loans shall be evidenced by notes made payable to TSAC, which shall bear interest at the rate of nine percent (9%) per year beginning September 1 after completion of the program, or immediately after termination of the scholarship loan, whichever is earlier. The scholarship loan may be terminated by the recipient withdrawing from school or by the recipient not meeting the standards set by TSAC.



§ 49-4-708 - Tennessee Promise Scholarship Act of 2014.

(a) This section shall be known and may be cited as the "Tennessee Promise Scholarship Act of 2014".

(b) As used in this section:

(1) "Continuous enrollment" has the same meaning as defined in § 49-4-902; except that a student enrolled in a Tennessee college of applied technology shall be enrolled in accordance with the institution's requirements;

(2) "Eligible high school" has the same meaning as defined in § 49-4-902;

(3) "Eligible postsecondary institution" means a postsecondary institution that was eligible for the Tennessee education lottery scholarship, as defined in § 49-4- 902, on July 1, 2013, and remains eligible thereafter;

(4) "Eligible postsecondary program" means a curriculum of courses leading to a certificate, diploma, or associate degree at an eligible postsecondary institution. Courses taken at a four-year postsecondary institution prior to admission in, or that fulfill prerequisite requirements for, an eligible postsecondary program shall not be considered part of the eligible postsecondary program;

(5) "Full-time student" means a student who is enrolled in a minimum of twelve (12) semester hours, or a student who is enrolled in a full-time program at a Tennessee college of applied technology;

(6) "Gift aid" means financial aid received from the federal Pell grant, the Tennessee education lottery scholarship, or the Tennessee student assistance award;

(7) "Home school student" means a student who completed high school in a Tennessee home school associated with a church-related school as defined by § 49-50-801, or an independent home school student whose parent or guardian has given notice to the local director of a Tennessee school district under § 49-6-3050(b)(1) of intent to conduct a home school;

(8) "Resident" means a student as defined by regulations promulgated by the board of regents under § 49-8-104;

(9) "Semester" has the same meaning as defined in § 49-4-902;

(10) "Tennessee Promise scholarship student" means a student admitted to and enrolled in an eligible postsecondary program; and

(11) "TSAC" means the Tennessee student assistance corporation.

(c) TSAC shall administer the Tennessee Promise scholarship program for Tennessee residents seeking an associate's degree, certificate or diploma from an eligible postsecondary institution under the following terms and conditions:

(1) To be eligible for the scholarship a student shall be admitted to, and enrolled full-time in, an eligible postsecondary program in the fall term following graduation from an eligible high school, or completion of high school as a Tennessee home school student, or obtaining a GED(R) or HiSET(R) diploma; provided, that the student obtains the GED(R) or HiSET(R) diploma prior to the student reaching nineteen (19) years of age. Exceptions to initial enrollment may be made for students not directly admitted into an eligible postsecondary program at a four-year institution and for extenuating circumstances as provided in rules promulgated by TSAC;

(2) Students applying for the scholarship shall complete the Tennessee Promise scholarship application for their initial year of enrollment in accordance with the schedule determined by TSAC. Students shall complete the free application for federal student aid (FAFSA) each academic year in which they seek to receive the Tennessee Promise scholarship;

(3) To continue to receive a Tennessee Promise scholarship at an eligible two-year or four-year postsecondary institution, a student shall maintain a minimum cumulative grade point average of 2.0 as set forth in the rules promulgated by TSAC. To continue to receive a Tennessee Promise scholarship at a Tennessee college of applied technology, a student shall maintain satisfactory academic progress as determined by the institution;

(4) Scholarship recipients shall participate in mentoring and community service programs under the rules promulgated by TSAC. TSAC shall develop the selection and renewal criteria for students and shall have the authority to work with outside organizations to develop the most effective means for delivering the scholarships. In selecting outside organizations for participation in the Tennessee Promise scholarship program, TSAC shall give preference to locally established entities that meet designated standards specified by the program's promulgated rules;

(5) A Tennessee Promise scholarship at a Tennessee public two-year postsecondary institution or Tennessee college of applied technology shall be the cost of tuition and mandatory fees at the eligible postsecondary institution attended less all other gift aid. Gift aid shall be credited first to the student's tuition and mandatory fees;

(6) Notwithstanding subdivision (c)(5), the amount of the Tennessee Promise scholarship at an eligible four-year public postsecondary institution or an eligible private institution shall be the average cost of tuition and mandatory fees at the public two-year postsecondary institutions less all other gift aid. Gift aid shall be credited first to the average tuition and mandatory fees as described in subdivision (c)(5);

(7) A Tennessee Promise scholarship student who has an approved medical or personal leave of absence from an eligible postsecondary institution may continue to receive the scholarship upon resuming the student's education at an eligible postsecondary institution so long as the student continues to meet all applicable eligibility requirements. The sum of all approved leaves of absence shall not exceed six (6) months, except as provided for in rules promulgated by TSAC;

(8) A student shall be eligible for the Tennessee Promise scholarship until the occurrence of the first of the following events:

(A) The student has earned a diploma or associate degree; or

(B) The student has attended an eligible postsecondary institution as a Tennessee Promise scholarship student for five (5) semesters if the institution is on a semester system, or its equivalent if the institution is on a system other than a semester system. Such semester limit shall not include an approved leave of absence;

(9) (A) To be eligible for a Tennessee Promise scholarship, a student shall maintain continuous enrollment as a full-time student in each semester while receiving the scholarship;

(B) The requirement of subdivision (c)(9)(A) that a Tennessee Promise scholarship student maintain continuous enrollment does not apply to a Tennessee Promise scholarship student who is on a medical or personal leave, as approved by the student's eligible postsecondary institution;

(10) Notwithstanding the requirement of subdivisions (c)(1) and (c)(9)(A) that a Tennessee Promise scholarship student maintain full-time enrollment, a student may enroll in fewer than twelve (12) semester hours if required by the academic program in which the student is enrolled; and

(11) TSAC is authorized to promulgate rules to establish deadlines for applications, and appeal procedures for the denial or revocation of the scholarship, and to otherwise effectuate the purposes of this part. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) The Tennessee Promise scholarship endowment fund is created. The Tennessee Promise scholarship endowment fund shall be established and funded under the following terms and conditions:

(1) This fund shall be an irrevocable trust that the state treasurer shall administer. The attorney general and reporter shall approve the terms of the trust instrument. The trust shall consist of the Tennessee Promise endowment account and the Tennessee Promise scholarship special reserve account;

(2) The trustees of the trust shall be as follows:

(A) The governor, or a member of the governor's cabinet or a cabinet-level staff member who is designated by the governor;

(B) The state treasurer;

(C) The comptroller of the treasury;

(D) The secretary of state;

(E) The commissioner of finance and administration;

(F) The chair of the finance, ways and means committee of the house of representatives;

(G) The chair of the finance, ways and means committee of the senate; and

(H) One (1) member appointed by the governor who shall serve at the pleasure of the governor;

(3) The state treasurer shall serve as the chair of the trustees and shall preside over all meetings and proceedings of the trustees;

(4) The trust may invest in any security or investment in which the Tennessee consolidated retirement system is permitted to invest; provided, that investments by the trust shall be governed by the investment policies and guidelines adopted by the trustees of the trust in accordance with this part. The state treasurer shall be responsible for the investment and reinvestment of trust funds in accordance with the policies and guidelines established by the trustees;

(5) The trust shall be initially funded in fiscal year 2014-2015 by a deposit of:

(A) The program-generated revenues of TSAC invested as a part of the chairs of excellence endowment fund established by § 49-7-501 and pursuant to Chapter 98 of the Public Acts of 2013, and any income earned from the investment of such funds; and

(B) The balance of the lottery for education account established in accordance with § 4-51-111 (b), but excluding the general shortfall reserve subaccount provided in § 4-51-111 (b )(3) and the sum of ten million dollars ($10,000,000);

(6) The initial deposit shall constitute the principal of the trust. Subsequent transfers to the trust and trust income, as defined in this section, shall not increase, or constitute an addition to, the principal of the trust, but shall be placed in the Tennessee Promise scholarship special reserve account provided in subdivision (d)(9);

(7) Beginning in fiscal year 2014-2015, all funds in the lottery for education account, established in § 4-51-111(b), in excess of the sum of the general shortfall reserve subaccount provided in § 4-51-111 (b)(3) and ten million dollars ($10,000,000), shall be transferred on at least an annual basis to the Tennessee Promise scholarship special reserve account, or more frequently as determined by the state treasurer and the commissioner of finance and administration. Such transfers shall occur after all required expenditures have been made for Tennessee education lottery scholarship programs, Tennessee student assistance awards, and administrative expenses, and after any required deposits into the general shortfall reserve subaccount have been made. The Tennessee Promise scholarship special reserve account shall be a part of the trust, and the funds in the special reserve account may be commingled with, co-invested with, and invested or reinvested with the other assets of the trust;

(8) The principal of the trust shall not be expended for any purpose. Trust income shall be expended only to fund the Tennessee Promise scholarship program and pay expenses incurred in administering and investing the trust assets. Trust income means the income from the trust's investment portfolio from whatever source derived, including, but not limited to, interest, dividends, and realized capital gains or losses;

(9) Any trust income not allocated or distributed to the beneficiaries of the Tennessee Promise scholarship program shall be maintained in a Tennessee Promise scholarship special reserve account and may be subject to future allocations and distributions in accordance with this section;

(10) Any funds transferred for the Tennessee Promise scholarship program after the initial deposit in subdivision (d)(5), including matching funds or future appropriations made by the general assembly, shall be placed in the Tennessee Promise scholarship special reserve account of the trust. Unexpended funds remaining in the trust in any fiscal year, whether principal or funds in the Tennessee Promise scholarship special reserve account shall not revert to the general fund;

(11) The funds transferred to this trust may be commingled with, co-invested with, and invested or reinvested with other assets transferred to the trust. All or a portion of the trust may be invested, reinvested and co-invested with other funds, not a part of the trust, which are held by the state treasurer, including, but not limited to, assets of the Tennessee consolidated retirement system and the state pooled investment fund established pursuant to title 9, chapter 4, part 6. The state treasurer shall account for such trust funds in one (1) or more separate accounts in accordance with this section and other law;

(12) Notwithstanding any law to the contrary, all funds placed in the Tennessee Promise scholarship special reserve account shall be available for allocation and distribution as authorized herein only to the extent that funds are available in the Tennessee Promise scholarship special reserve account, and the state shall not be liable for any amount in excess of such sum. All requests for withdrawals for the payment of program funding that are presented to the state treasurer shall be used only to fund the Tennessee Promise scholarship program. Such requests for withdrawals shall not be commingled with requests for withdrawals presented to the state treasurer for any other purpose, and the individual or entity requesting the withdrawal of funds shall attest to the same upon presentation of the request for withdrawal to the state treasurer; and

(13) The provisions of the irrevocable trust are provided in this subsection (d), but the trust shall not include the provisions contained in other subsections of this act, which shall be subject to amendment by legislative enactment.

(e) TSAC and the Tennessee higher education commission shall provide assistance to the general assembly by researching and analyzing data concerning the scholarship program created under this part, including, but not limited to, student success and scholarship retention. TSAC shall report its findings annually to the education committee of the senate and the education administration and planning committee of the house of representatives by March 15.

(f) The comptroller of the treasury, through the comptroller's office of research and education accountability, shall review and study the Tennessee Promise scholarship program to determine the effectiveness of the program. The study shall be done in the third year of the program and every four (4) years thereafter. The comptroller of the treasury shall report the findings and conclusions of the study to the speakers of the senate and house of representatives and the members of the education committee of the senate and the education administration and planning committee of the house of representatives.

(g) The TSAC board of directors shall appoint a special advisory committee comprised of representatives from existing college access programs in the state. The committee shall take steps necessary to eliminate barriers to access to scholarships and hold mentoring organizations to the highest standard in serving the students receiving the scholarship. Members of the committee shall serve without compensation.






Part 8 - Senator Ben Atchley Opportunity Grant Act

§ 49-4-801 - Short title.

This part shall be known and may be cited as the "Senator Ben Atchley Opportunity Grant Act."



§ 49-4-802 - Purpose.

The purpose of this part is to restore the value of the Tennessee student assistance award maximum grant to provide financially needy students enrolled at Tennessee independent colleges and universities with a state grant of sufficient size to reduce the impact of institutional price on their higher education enrollment decision.



§ 49-4-803 - Grants to students at certain colleges and universities.

The state shall grant an amount as provided in this part to Tennessee resident students enrolled at independent, nonprofit colleges and universities accredited by the College Commission of the Southern Association of Colleges and Schools.



§ 49-4-804 - Amount of grants.

The amount of the maximum grant for students enrolled at the eligible institutions of higher learning shall be determined by guidelines established by the Tennessee student assistance corporation.






Part 9 - State Lottery Proceeds

§ 49-4-901 - Disposition of lottery proceeds.

Net proceeds of the state lottery shall be used exclusively for the purposes set out in article XI, § 5 of the Tennessee Constitution and this part. The net proceeds shall be used to supplement, not supplant, existing resources for educational purposes, projects and programs. It is the intent of the general assembly that if there exist net proceeds of the state lottery in excess of those allocated to provide financial assistance to citizens of this state to enable such citizens to attend postsecondary educational institutions located in this state, then the excess net proceeds shall be allocated first to early learning programs. It is further the intent of the general assembly that the scholarship and grant programs established under this part shall not create an entitlement to financial assistance to enable attendance at a postsecondary institution for any student.



§ 49-4-902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Academic requirement" means a requirement of a specified grade point average, ACT or SAT score or cumulative grade point average that determines either initial or continuing eligibility for postsecondary financial assistance from net lottery proceeds;

(2) "Academic year" means:

(A) For students who first received the Tennessee HOPE scholarship, the Tennessee HOPE access grant or Tennessee HOPE scholarship for nontraditional students in the fall semester 2009 or thereafter, three (3) consecutive semesters beginning with a fall semester and including the immediately following spring and summer semesters. This definition shall apply to the award of the Tennessee HOPE scholarship, the Tennessee HOPE access grant or Tennessee HOPE scholarship for nontraditional students beginning with the fall semester 2011 for students;

(B) For students who first received the Tennessee HOPE scholarship, the Tennessee HOPE access grant or Tennessee HOPE scholarship for nontraditional students prior to the fall semester 2009, a period of time, typically nine (9) months, in which a full-time student is expected to complete the equivalent of at least two (2) semesters of academic work;

(3) "ACT" means the ACT assessment administered by ACT;

(4) "Adjusted gross income attributable to the student" or "student's adjusted gross income" means:

(A) The adjusted gross income of the student's parent or parents as reported on the student's FAFSA and used by TSAC in determinations of eligibility for federal or state financial aid, if the student is a dependent of a parent or parents; or

(B) The adjusted gross income of the student and, if applicable, the student's spouse as reported on the student's FAFSA and used by TSAC in determinations of eligibility for federal or state financial aid, if the student is financially independent of parents;

(5) "Advanced degree" means a master's degree, a doctorate or other degree conferred by an eligible postsecondary institution upon completion of a unified program of study at the graduate level;

(6) "Certificate" or "diploma" means a credential, other than a degree, the receipt of which indicates satisfactory completion of training in a program of study offered by a Tennessee college of applied technology operated by the board of regents of the state university and community college system;

(7) "Continuous enrollment" means a student is enrolled in the fall and spring semesters of a single academic year. Enrollment in summer semester or inter-session terms is not required;

(8) "Cost of attendance" means the combined cost of tuition, mandatory fees, room and board, books and other educational expenses as determined by the financial aid office of the eligible postsecondary institution;

(9) "Dual enrollment grant" means a grant for study at an eligible postsecondary institution that is funded from net proceeds of the state lottery and awarded to students who are attending high school and who are also enrolled in college courses at eligible postsecondary institutions for which they will receive college credit;

(10) "Eligible high school" means:

(A) A Tennessee public secondary school;

(B) A private secondary school that is located in this state and is approved by the state board of education as a Category 1, 2 or 3 secondary school in accordance with the applicable rules and regulations;

(C) A secondary school operated by the United States department of defense on a military base that is located in whole or in part in this state;

(D) An out-of-state public secondary school located in a county bordering this state that Tennessee residents are authorized to attend under § 49-6-3108; or

(E) An out-of-state boarding school attended by a bona fide Tennessee resident that is accredited by:

(i) A regional accrediting association; or

(ii) A member of the National Association of Independent Schools Commission on Accreditation;

(11) "Eligible independent postsecondary institution" means:

(A) An institution created by testamentary trust for which the state acts by statute as trustee and for which the governor is authorized to appoint commissioners with the advice and consent of the senate and that offers courses leading to undergraduate degrees;

(B) (i) A private postsecondary institution accredited by a regional accrediting association that has its primary campus domiciled in this state; provided, however, that a postsecondary institution that was an eligible independent postsecondary institution and whose students received funds from the Tennessee education lottery scholarships prior to the amendment of this subdivision (11)(B) by the enactment of chapter 1142 of the Public Acts of 2008 shall remain an eligible postsecondary institution, until June 30, 2016, so long as the institution remains accredited by the Southern Association of Colleges and Schools;

(ii) A postsecondary institution that, pursuant to this subdivision (11)(B), shall cease to be an eligible independent postsecondary institution after June 30, 2016, shall include on its web site and in any literature for students or prospective students a statement that students attending the institution after June 30, 2016, shall not be able to receive Tennessee HOPE scholarships for study at the institution. TSAC shall include the same information on its web site and in any Tennessee HOPE scholarship informational brochures in which the eligible postsecondary institutions are listed. Such information shall be posted on the institution's web site and on TSAC's web site within thirty (30) days of May 21, 2012, and in any literature published by the institution or in any brochure with a list of eligible postsecondary institutions published by TSAC after May 21, 2012;

(C) A private, four-year or two-year postsecondary institution that:

(i) Has been chartered in this state as a not-for-profit entity for at least thirty (30) consecutive years;

(ii) Has had its primary campus domiciled in this state for at least thirty (30) consecutive years;

(iii) Is a member of an accrediting agency that is recognized by the United States department of education and the Council on Higher Education Accreditation;

(iv) Awards associate or baccalaureate degrees; and

(v) Has an articulation agreement with an institution of the state university and community college system or the University of Tennessee system; or

(D) A private four-year postsecondary institution that:

(i) Has been chartered in this state as a not-for-profit entity for at least one hundred (100) years;

(ii) Has had its primary campus domiciled in this state for at least one hundred twenty-five (125) years;

(iii) Awards baccalaureate degrees; and

(iv) Requires all students to participate in a four-level college work program in which students provide services to the institution and to the community;

(12) "Eligible postsecondary institution" means an eligible independent postsecondary institution or an eligible public postsecondary institution;

(13) "Eligible public postsecondary institution" means:

(A) An institution operated by the board of regents of the state university and community college system; or

(B) An institution in the University of Tennessee system;

(14) "Entering freshman" means a student entering a postsecondary institution who has not attempted any semester hours at any postsecondary institution after graduating from high school, completing high school in a home school program or obtaining a GED(R) or HiSET(R);

(15) "FAFSA" means the Free Application for Federal Student Aid;

(16) "Freshman student" means a student at a postsecondary institution who is in the first two (2) semesters of full-time attendance or the equivalent, if the student attends part-time;

(17) "Full-time equivalent semester" means any semester in which a student is enrolled full-time and receives a Tennessee HOPE scholarship. A semester in which a part-time student attempts six (6), seven (7) or eight (8) semester hours and receives a Tennessee HOPE scholarship shall be counted as one-half (1/2) of a full-time equivalent semester. A semester in which a part-time student attempts nine (9), ten (10), or eleven (11) semester hours and receives a Tennessee HOPE scholarship shall be counted as three-fourths (3/4) of a full-time equivalent semester;

(18) "Full-time student" means a student attending a postsecondary educational institution and enrolled for at least twelve (12) semester hours during each semester of attendance;

(19) "GED(R)" means a general educational development credential awarded by a state-approved institution or organization;

(20) "General assembly civic education scholarship" means the scholarship funded from net lottery proceeds and awarded under § 49-4-939 to meet the goals of the general assembly to promote and encourage civic learning and participation in community and government by high school students;

(21) "General assembly merit scholarship" means the scholarship that is awarded for academic excellence under § 49-4-916. A "General assembly merit scholarship" consists of two (2) parts, a Tennessee HOPE scholarship and a General assembly merit scholar supplemental award;

(22) "Gift aid" means scholarships and grants from any source that do not require repayment, including funds provided through the federal Foster Care Independence Act of 1999, compiled generally in title 42 U.S.C., and other similar programs. Student loans and work-study awards shall not be considered gift aid;

(23) "Grade point average" means the numbered grade average calculated using a 4.0 scale;

(24) "HiSET(R)" means the High School Equivalency Test credential awarded by a state-approved institution or organization;

(25) "Home school student" means a student who completed high school in a Tennessee home school program meeting the requirements of § 49-6-3050(a)(2) or (a)(3) or § 49-6-3050(b). For one (1) year immediately preceding completion of high school as a home school student, the student shall have been a student in a home school;

(26) [Deleted by 2014 amendment, effective July 1, 2015.]

(27) "Nonacademic requirement" means any scholarship eligibility requirement other than an academic requirement;

(28) "Nontraditional student" means a student who is at least twenty-five (25) years of age and who enrolls in an eligible postsecondary institution:

(A) As an entering freshman; or

(B) At least two (2) years after last attending any postsecondary institution;

(29) "Parent" means the parent or guardian of a student;

(30) "Part-time student" means a student attending a postsecondary educational institution and enrolled for at least six (6) semester hours, but less than twelve (12) semester hours, during a semester of attendance;

(31) "Regional accrediting association" means:

(A) The Middle States Association of Colleges and Schools;

(B) The New England Association of Schools and Colleges;

(C) The North Central Association of Colleges and Schools;

(D) The Northwestern Association of Schools and Colleges;

(E) The Southern Association of Colleges and Schools; or

(F) The Western Association of Schools and Colleges;

(32) "SAT" means the Scholastic Aptitude Test administered by the College Board;

(33) "Scholarship" means a Tennessee HOPE scholarship or a Tennessee HOPE access grant;

(34) "Semester" means fall, spring, or summer semester at a postsecondary institution, if the institution is on a semester system, or the equivalent, if the institution is on a system other than a semester system;

(35) "Semester hour" means the credit hour used by a postsecondary institution, if the institution is on a semester system, or its equivalent, if the institution is on a system other than a semester system. "Semester hour" includes each semester hour attempted, whether remedial or for credit toward a degree, but shall not include any semester hour attempted before graduating from high school or earning a GED(R) or HiSET(R);

(36) "Student who has obtained a GED(R) or HiSET(R)" means a student who was a Tennessee resident for at least one (1) year prior to obtaining a GED(R) or HiSET(R);

(37) "Tennessee HOPE access grant" means a grant for study in pursuit of an associate or baccalaureate degree at an eligible postsecondary institution that is funded from net proceeds of the state lottery and awarded to freshman students meeting the requirements of § 49-4-920;

(38) "Tennessee HOPE scholarship" means a scholarship for study in pursuit of an associate or baccalaureate degree at an eligible postsecondary institution that is funded from net proceeds of the state lottery and awarded under this part;

(39) "THEC" means the Tennessee higher education commission;

(40) "Title IV" means Title IV of the Higher Education Act of 1965, 20 U.S.C. § 1070 et seq.;

(41) "TSAC" means the Tennessee student assistance corporation;

(42) "Unweighted grade point average" means grade point average on a 4.0 scale calculated without additional points awarded for advanced placement, honors or other similar courses;

(43) "Weighted grade point average" means grade point average on a 4.0 scale calculated with additional points awarded for advanced placement, honors or other similar courses, according to the uniform system of weighting of courses adopted by the state board of education, under § 49-1-302(a)(17); and

(44) "Wilder-Naifeh technical skills grant" means a grant for study in pursuit of a certificate or diploma at a Tennessee college of applied technology operated by the board of regents of the state university and community college system that is funded from net proceeds of the state lottery and awarded under this part.



§ 49-4-903 - Administration of scholarship and grant programs.

(a) The scholarship and grant programs established by this part shall be administered by TSAC, which shall be responsible for determination of eligibility of students and for the distribution of funds appropriated by the general assembly for scholarships and grants awarded under the program. In the event net proceeds from lottery revenues are insufficient to fund fully the scholarships and grants created by this part, then TSAC is authorized to review and reduce the amounts to be awarded for such scholarships and grants pro rata.

(b) THEC shall provide assistance to the general assembly and to TSAC by researching and analyzing data concerning the scholarship and grant programs created under this part, including, but not limited to, student success and scholarship retention. THEC shall report its findings annually to the education committee of the senate and the education committees of the house of representatives by March 15.

(c) Postsecondary educational institutions that enroll students receiving scholarships or grants under this part shall provide all information required by TSAC and THEC that is necessary for administering, reviewing, and evaluating such programs. TSAC and THEC may choose to collect data from higher education institutions or through the University of Tennessee system, board of regents or the Tennessee Independent Colleges and Universities Association. TSAC and THEC shall maintain confidentiality of individual student records in accordance with the Family Educational Right to Privacy Act, codified in 20 U.S.C. § 1232g.

(d) THEC shall study and include in its report required under subsection (b) an analysis of the general assembly merit scholarship program and its success in promoting exceptional academic achievement in college. Specifically, THEC shall report the number of students in each class who retain general assembly merit scholarships throughout their college careers and the number of students who do not retain general assembly scholarships and the reasons therefore. THEC shall analyze whether the retention standards for general assembly scholarships should be increased to promote further exceptional academic achievement in college.

(e) In light of the stated intention of the American Council on Education to create a new GED(R) test aligned with the common core state standards, THEC shall study whether any changes should be made to the requirements for receipt of Tennessee HOPE lottery scholarships by recipients of GED(R) diplomas under § 49-4-908. The department of labor and workforce development, division of adult education, the department of education and the office of research and education accountability in the office of the comptroller of the treasury shall assist THEC. THEC shall report its progress in determining whether any changes should be made to the requirements for receipt of Tennessee HOPE lottery scholarships by recipients of GED(R) diplomas to the education committees of the house of representatives and the senate by February 1, 2013. THEC shall report its final findings and conclusions and make any recommendations for changes to the statute to the general assembly by January 14, 2014.



§ 49-4-904 - Student ineligibility.

A student is ineligible for any scholarship or grant described in this part if the student:

(1) Is not a Tennessee citizen;

(2) Has not complied with United States selective service system requirements for registration, if such requirements are applicable to the student;

(3) Is in default on a federal Title IV educational loan or Tennessee educational loan;

(4) Owes a refund on a federal Title IV student financial aid program or a Tennessee student financial aid program;

(5) Is not in compliance with federal drug-free rules and laws for receiving financial assistance;

(6) Is incarcerated; or

(7) Does not meet each qualification relating to the relevant scholarship or grant that is applicable to the student.



§ 49-4-905 - Student eligibility.

(a) To be eligible for a Tennessee HOPE scholarship, Tennessee HOPE access grant, Tennessee HOPE teacher's scholarship or a Wilder-Naifeh technical skills grant, a student shall have:

(1) Been a Tennessee resident, as defined by regulations promulgated by the board of regents under § 49-8-104, for one (1) year immediately preceding the date of application for a scholarship or grant or for the renewal of a scholarship or grant;

(2) Made application for a Tennessee HOPE scholarship, Tennessee HOPE access grant, Tennessee HOPE teacher's scholarship or Wilder-Naifeh technical skills grant; and

(3) Been admitted to an eligible postsecondary institution.

(b) (1) Notwithstanding anything in this part to the contrary, any person who, after December 1, 2003, enrolled in an eligible postsecondary institution in lieu of graduating from an eligible high school, and is otherwise qualified, shall be eligible for a Tennessee HOPE scholarship.

(2) To be eligible for a Tennessee HOPE scholarship, a student shall have graduated from an eligible high school, graduated from a high school located in Tennessee that is not an eligible high school, completed high school in a Tennessee home school program or obtained a GED(R) or HiSET(R). To be eligible for a Tennessee HOPE access grant a student shall have graduated from an eligible high school. This subsection (b) shall not apply to those students applying for Wilder-Naifeh technical skills grants.



§ 49-4-906 - Eligibility not restricted by student income.

Except for the ASPIRE award under § 49-4-915 and the Tennessee HOPE access grants under § 49-4-920, eligibility for scholarships or grants awarded under this part shall not be restricted or limited by the adjusted gross income attributable to a student. Students applying for the ASPIRE award under § 49-4-915 and students applying for a Tennessee HOPE access grant under § 49-4-920 shall file a FAFSA with TSAC.



§ 49-4-907 - Eligibility requirements.

To be eligible for a Tennessee HOPE scholarship as an entering freshman, a student who graduated from an eligible high school after December 1, 2003, upon having completed curriculum requirements of the high school for graduation, shall:

(1) Meet the requirements of §§ 49-4-904 and 49-4-905;

(2) Be admitted to and enroll in an eligible postsecondary institution no later than sixteen (16) months after graduation from high school; and

(3) (A) Achieve a final overall weighted high school grade point average of at least 3.0; or

(B) Attain a composite ACT score of at least 21 on any single ACT test date or a combined SAT score of at least 980 on any single SAT test date.



§ 49-4-908 - Requirements for home schooled students, GED(R) or HiSET(R) recipients or graduates of ineligible high schools.

(a) To be eligible for a Tennessee HOPE scholarship as an entering freshman, a student who completes high school in a Tennessee home school program, who graduates from a high school located in Tennessee that is not an eligible high school, or who obtains a GED(R) or HiSET(R) credential shall:

(1) Not be ineligible for the scholarship under § 49-4-904;

(2) Meet the requirements of § 49-4-905;

(3) (A) Attain a composite ACT score of at least 21 on any single ACT test date or a combined SAT score of at least 980 on any single SAT test date, if the student completed high school in a Tennessee home school program or graduated from a high school located in Tennessee that is not an eligible high school; or

(B) Pass the GED(R) tests with an average score of at least 525, the revised GED(R) tests with an average score of at least 170, or the HiSET(R) tests with an average score of at least 15, and attain a composite ACT score of at least 21 on any single ACT test date or a combined SAT score of at least 980 on any single SAT test date; and

(4) Be admitted to and enroll in an eligible postsecondary institution no later than sixteen (16) months after completing high school in a Tennessee home school program, obtaining a GED(R) or HiSET(R), or graduating from high school.

(b) A student who, after January 1, 2014, met the requirements of subdivision (a)(3)(B) shall be awarded a Tennessee HOPE scholarship in the 2014-2015 academic year for the 2013-2014 academic year; provided, that the student:

(1) Was not ineligible for the scholarship under § 49-4-904 and met the requirements of § 49-4-905 in the 2013-2014 academic year while enrolled at an eligible institution;

(2) Did not receive the Tennessee HOPE scholarship in the 2013-2014 academic year; and

(3) Is enrolled in the 2014-2015 academic year in an eligible postsecondary institution.

(c) A student who met the requirements of subdivision (a)(3)(B) shall be awarded a Tennessee HOPE scholarship in the 2014-2015 academic year; provided, that the student:

(1) Is not ineligible for the scholarship under § 49-4-904;

(2) Meets the requirements of § 49-4-905; and

(3) Is enrolled in the 2014-2015 academic year in an eligible postsecondary institution.



§ 49-4-910 - HOPE scholarship -- Transfers between eligible postsecondary institutions.

A student who receives a Tennessee HOPE scholarship and attends an eligible postsecondary institution may transfer to another eligible postsecondary institution without loss of the scholarship; provided, that the student continues to meet all requirements for the scholarship. The scholarship award shall be the award applicable to the eligible postsecondary institution to which the student transferred.



§ 49-4-911 - HOPE scholarship -- Continuation requirements.

(a) (1) To continue to receive a Tennessee HOPE scholarship, a student at an eligible postsecondary institution shall continue to meet all applicable nonacademic requirements for the scholarship and shall reapply for the scholarship upon attempting twenty-four (24), forty-eight (48), seventy-two (72), ninety-six (96) or any subsequent multiple of twenty-four (24) semester hours. At the end of the semesters in which the student has attempted a total of twenty-four (24) and forty-eight (48) semester hours, the student shall have achieved a cumulative grade point average of at least 2.75 to continue to receive the Tennessee HOPE scholarship. At the end of any subsequent semester at which continuing eligibility for the scholarship is reviewed under this subdivision (a)(1), a student shall achieve a cumulative grade point average of at least 3.0 to continue to receive the Tennessee HOPE scholarship.

(2) Notwithstanding the provisions of subdivision (a)(1) to the contrary, a student who fails to achieve a cumulative grade point average of at least 3.0 when continuing eligibility is reviewed at the end of seventy-two (72) semester hours or at a subsequent semester when continuing eligibility is reviewed under subdivision (a)(1), but who has a cumulative grade point average of at least 2.75 and a semester grade point average of at least 3.0 for the semester in which continuing eligibility under subdivision (a)(1) was reviewed, shall be eligible to continue to receive a Tennessee HOPE scholarship for one (1) additional semester; provided, that the student enrolls full-time in that semester and the student is still eligible for a scholarship under § 49-4-913. Subsequently, the student shall be eligible to receive the scholarship, if the student maintains both full-time and continuous enrollment, a cumulative grade point average of at least 2.75 and a grade point average of at least 3.0 in the last semester in which the student attended full-time. If, however, the student achieves a cumulative grade point average of at least 3.0 at any time when continuing eligibility is reviewed under subdivision (a)(1), then the student's continuing eligibility for a Tennessee HOPE scholarship shall be reviewed under subdivision (a)(1) at the next benchmark.

(b) A student receiving a Tennessee HOPE scholarship who ceases to be academically eligible for the scholarship because the student fails to meet the requirements of either subdivision (a)(1) or (a)(2) at the end of a semester at which continuing eligibility is reviewed pursuant to the applicable subdivision (a)(1) or (a)(2) may regain the HOPE scholarship if the student continues to meet all applicable nonacademic requirements for the scholarship, attends an eligible postsecondary institution without the HOPE scholarship, meets the requirements of either subdivision (a)(1) or (a)(2) at the end of a subsequent semester when continuing eligibility is reviewed under the applicable subdivision (a)(1) or (a)(2) and reapplies for the scholarship. A student who regains the scholarship and then loses the scholarship a second time by failing to meet the requirements of either subdivision (a)(1) or (a)(2) at the end of a subsequent semester in which academic qualifications are reviewed, may not regain the scholarship. No retroactive award of a Tennessee HOPE scholarship shall be made under this subsection (b) for semester hours attempted in order to regain the scholarship.

(c) If a student ceases to be eligible for a Tennessee HOPE scholarship at any time for any nonacademic reason, then the student shall not be able to regain the Tennessee HOPE scholarship.

(d) Notwithstanding subsection (a) and § 49-4-902 to the contrary, a student may choose to repeat one (1) course one (1) time, and have the student's cumulative grade point average or semester grade point average, or both, calculated as if the only attempt at the course was the attempt in which the higher grade was achieved for the purposes of determining whether the student meets the continuation requirements of subdivision (a)(1) or (a)(2). Only one (1) course may be repeated for favorable treatment in calculating a grade point average under this subsection (d). TSAC shall promulgate rules and regulations to effectuate the purposes of this subsection (d). The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-4-912 - HOPE scholarship -- Contingencies.

(a) The receipt of a Tennessee HOPE scholarship is contingent upon admission to an eligible postsecondary institution. Academically qualifying for a Tennessee HOPE scholarship does not guarantee admission to an eligible postsecondary institution.

(b) Tennessee HOPE scholarship students may enroll as full-time students or part-time students at an eligible postsecondary institution. A student who enrolls as a full-time student at the beginning of a semester may not drop to part-time status in that semester, unless the student requests and the institution approves part-time status based on documented medical or personal grounds. TSAC shall promulgate rules and regulations for attendance as a part-time student, payment of awards to part-time students, change from full-time to part-time status based on documented medical or personal grounds, and the grounds for which such change from full-time to part-time status may be granted. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-4-913 - HOPE scholarship -- Terminating events.

(a) Except as set forth in §§ 49-4-919, 49-4-930, 49-4-931 and 49-4-937, a student may receive a Tennessee HOPE scholarship until the first of the following events:

(1) The student has earned a baccalaureate degree; or

(2) Five (5) years have passed from the date of the student's initial enrollment at any postsecondary institution.

(b) Notwithstanding subsection (a), and except as set forth in subsections (c) and (d) and §§ 49-4-919, 49-4-920 and 49-4-941, a student who first receives a Tennessee HOPE scholarship in the fall semester of 2009 or later, may receive the scholarship until the first of the following events occurs:

(1) The student has earned a baccalaureate degree;

(2) Five (5) years have passed from the date of the student's initial enrollment at any postsecondary institution; or

(3) The student has attempted a total of one hundred twenty (120) semester hours or has received the Tennessee HOPE scholarship for eight (8) full-time equivalent semesters at any postsecondary institution, whichever occurs later.

(c) A student who first receives a Tennessee HOPE scholarship in the fall semester of 2009 or later and who is enrolled in an undergraduate degree program required to be more than one hundred twenty (120) semester hours in length may receive a Tennessee HOPE scholarship until the first of the following events occurs:

(1) The student has earned a baccalaureate degree;

(2) Five (5) years have passed from the date of the student's initial enrollment at any postsecondary institution; or

(3) The latter of the following events has occurred:

(A) The student has attempted the number of semester hours required to earn the undergraduate degree or a total of one hundred thirty-six (136) semester hours at any postsecondary institution, whichever is less; or

(B) The student has completed eight (8) full-time equivalent semesters.

(d) Notwithstanding subsections (b) and (c), the five-year, total full-time equivalent semester, and total semester hour limitations for a student who first receives a Tennessee HOPE scholarship for nontraditional students pursuant to § 49-4-931 beginning with the fall semester of 2009 or thereafter, shall be based on the sum of years, total full-time equivalent semesters, or total semester hours attempted while receiving the Tennessee HOPE scholarship or the Tennessee HOPE scholarship for nontraditional students.

(e) Notwithstanding the provisions of this section to the contrary limiting the receipt of a HOPE scholarship to a five-year period beginning at the time of a student's initial enrollment at any postsecondary institution, a student who has a documented medical disability and whose eligibility for a HOPE scholarship has not terminated due to meeting another limitation on eligibility applicable to the student under this section, may petition for an extension of the five-year period if, because of the disability, the student can only attend an eligible postsecondary institution part-time. Such extension shall not extend beyond ten (10) years from the date of the student's initial enrollment at any postsecondary institution. TSAC shall promulgate rules and regulations for the approval of extensions of time for receipt of a HOPE scholarship because of medical disabilities. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-4-914 - Scholarships awards.

(a) Subject to the amounts appropriated by the general assembly and any provision of law relating to a shortfall in funds available for postsecondary financial assistance from the net proceeds of the state lottery, the amount of a Tennessee HOPE scholarship and Tennessee HOPE scholarship for nontraditional students awarded to a student attending an eligible four-year postsecondary institution shall be one thousand seven hundred fifty dollars ($1,750) for full-time attendance for each semester. This award amount shall apply to each entering freshman in the fall term of 2015, and thereafter, and shall continue through the final semester of such student's sophomore year. The determination of a student's status as a freshman or sophomore shall be made by the postsecondary institution attended.

(b) Subject to the amounts appropriated by the general assembly and any provision of law relating to a shortfall in funds available for postsecondary financial assistance from the net proceeds of the state lottery, for a student described in subsection (a) the award amount shall increase to two thousand two hundred fifty dollars ($2,250) per semester beginning in the student's junior year, as determined by the postsecondary institution attended, and shall continue until the student is no longer eligible for a Tennessee HOPE scholarship under § 49-4-913(b) and (c).

(c) Subject to the amounts appropriated by the general assembly and any provision of law relating to a shortfall in funds available for postsecondary financial assistance from the net proceeds of the state lottery, a Tennessee HOPE scholarship and Tennessee HOPE scholarship for nontraditional students awarded to a student attending an eligible two-year postsecondary institution shall be one thousand five hundred dollars ($1,500) for full-time attendance for each semester. This award amount shall apply to the initial entering freshman class beginning in the fall term of 2015 and to each entering class thereafter.

(d) A student who first received the Tennessee HOPE scholarship, Tennessee HOPE access grant or Tennessee HOPE scholarship for nontraditional students in the fall semester of 2009 or later may receive such scholarship or grant in the summer semester of an academic year as defined in § 49-4-902(2)(A) in addition to the receipt of the scholarship or grant in the fall and spring semesters of an academic year.

(e) The amount of a Tennessee HOPE scholarship awarded to a student attending an eligible two-year postsecondary institution that provides on-campus housing shall be the same as the amount provided in subsection (c).

(f) Subject to the amounts appropriated by the general assembly and any law relating to a shortfall in funds available for postsecondary financial assistance from the net proceeds of the state lottery, the amount of a Tennessee HOPE scholarship and Tennessee HOPE scholarship for nontraditional students, who enroll in an eligible postsecondary institution prior to the fall term of 2015, shall be determined in accordance with § 4-51-111 and shall be set in the general appropriations act.



§ 49-4-915 - ASPIRE awards.

(a) To be eligible for an ASPIRE award, a student shall:

(1) Be eligible for a Tennessee HOPE scholarship; and

(2) Have an adjusted gross income attributable to the student that does not exceed thirty-six thousand dollars ($36,000).

(b) The student shall receive the Tennessee HOPE scholarship award under § 49-4-914 and an ASPIRE award. Subject to the amounts appropriated by the general assembly, and any law relating to a shortfall in funds available for postsecondary financial assistance from the net proceeds of the state lottery, the ASPIRE award for full-time students shall be determined in accordance with § 4-51-111 and shall be set in the general appropriations act. Both the Tennessee HOPE scholarship and the ASPIRE award are subject to the amounts appropriated by the general assembly and any law relating to a shortfall in funds available for postsecondary financial assistance from the net proceeds of the state lottery.

(c) The adjusted gross income attributable to the student shall be reviewed each academic year to determine continuing eligibility for the ASPIRE award.



§ 49-4-916 - Merit scholarship.

(a) To be eligible for a general assembly merit scholarship as an entering freshman, a student who graduates from an eligible high school after December 1, 2003, upon meeting all curriculum requirements of the high school for graduation and who is seeking an associate or baccalaureate degree at an eligible postsecondary institution, shall:

(1) Meet all requirements for a Tennessee HOPE scholarship;

(2) Achieve a final overall weighted high school grade point average of at least 3.75;

(3) Attain a composite ACT score of at least 29 on any single ACT test date or a combined SAT score of at least 1280 on any single SAT test date;

(4) Apply for a general assembly merit scholarship; and

(5) Be admitted to and enroll in an eligible postsecondary institution no later than sixteen (16) months after graduating from high school.

(b) To be eligible for a general assembly merit scholarship as an entering freshman, a student who completes high school in a Tennessee home school program after December 1, 2003, or who graduates from a high school located in Tennessee that is not an eligible high school after December 1, 2003, shall:

(1) Meet all requirements for a Tennessee Hope scholarship that are applicable to the student;

(2) Attain a composite ACT score of at least 29 on any single ACT test date or a combined SAT score of at least 1280 on any single SAT test date;

(3) During the course of a home school program or while attending high school, enroll in at least four (4) courses totaling at least twelve (12) semester hours credit at an eligible postsecondary institution. Such courses shall meet or be equivalent to courses meeting the minimum degree requirements of the board of regents, other than the minimum degree requirements pertaining to physical education;

(4) Achieve a cumulative grade point average of at least 3.0 for all courses attempted at any eligible postsecondary institution during the course of a home school program or while attending high school;

(5) Apply for a general assembly merit scholarship; and

(6) Be admitted to and enroll in an eligible postsecondary institution no later than sixteen (16) months after completing high school in a Tennessee home school program, or graduating from high school.

(c) A student, who receives a general assembly merit scholarship as an entering freshman shall continue to be eligible for a general assembly merit scholarship, if the student meets all requirements of § 49-4-911 for continuation of a Tennessee HOPE scholarship.

(d) If a student receiving a general assembly merit scholarship ceases to be academically eligible for the general assembly merit scholarship, by failing to maintain the required cumulative grade point average at the end of any semester in which academic eligibility is reviewed under § 49-4-911, then the student may regain the Tennessee HOPE scholarship award under § 49-4-911(b), but may not regain the general assembly merit scholar supplemental award. If a student receiving a general assembly merit scholarship ceases to be eligible for a general assembly merit scholarship at any time, for any reason other than failure to maintain the required cumulative grade point average, then the student shall not be able to regain either the Tennessee HOPE scholarship or the general assembly merit scholar supplemental award.

(e) A student who meets the requirements for a general assembly merit scholarship shall receive a Tennessee HOPE scholarship award under § 49-4-914 and a general assembly merit scholar supplemental award. The general assembly merit scholar supplemental award for full-time students shall be determined in accordance with § 4-51-111 and shall be set in the general appropriations act. Both the Tennessee HOPE scholarship award and the general assembly merit scholar supplemental award are subject to the amounts appropriated by the general assembly and any law relating to a shortfall in funds available for postsecondary financial assistance from the net proceeds of the state lottery.



§ 49-4-917 - Choice of ASPIRE award or supplemental award.

Students may receive either the ASPIRE award, under § 49-4-915, or the supplemental award as a general assembly merit scholar, but not both.



§ 49-4-918 - Military service.

(a) A student who enters the United States armed services within two (2) years after the student graduates from an eligible high school, graduates from a high school located in Tennessee that is not an eligible high school, completes high school in a Tennessee home school program or obtains a GED(R) or HiSET(R) may apply for a Tennessee HOPE scholarship within seven (7) years of the student's date of entry into military service; provided, that the student did not attend a postsecondary institution before entering military service. If, however, the student is separated from active duty under a fully honorable discharge before applying for a Tennessee HOPE scholarship, then the student shall apply for a scholarship within one (1) year of the date of separation from active duty under a fully honorable discharge or within seven (7) years of the student's date of entry into military service, whichever occurs first.

(b) To be eligible for a Tennessee HOPE scholarship, the student shall:

(1) Meet the requirements of § 49-4-907, other than any requirements pertaining to deadlines for application for a Tennessee HOPE scholarship if the student graduated from an eligible high school before entering military service; or

(2) Meet the requirements of § 49-4-908, other than any requirements pertaining to deadlines for application for a Tennessee HOPE scholarship if the student completed high school in a Tennessee home school program, graduated from a high school located in Tennessee that is not an eligible high school or obtained a GED(R) or HiSET(R).

(c) To continue to receive the scholarship, the student shall maintain satisfactory academic progress in accordance with the standards and practices used for federal Title IV programs by the institution at which the student is enrolled, shall continue to meet all eligibility requirements, shall reapply for the scholarship each academic year and shall meet the continuation requirements of § 49-4-911.

(d) This section shall not apply to any person whose discharge is not fully honorable. Discharges under honorable conditions and general discharges do not establish eligibility for a Tennessee HOPE scholarship under this section.



§ 49-4-919 - Medical or personal leave of absence.

(a) A Tennessee HOPE scholarship student who has an approved medical or personal leave of absence from an eligible postsecondary institution may continue to receive the scholarship upon resuming the student's education at an eligible postsecondary institution so long as the student continues to meet all applicable eligibility requirements. The student shall be eligible for the scholarship until the first of the following events:

(1) The student has earned a baccalaureate degree; or

(2) The sum of the number of years the student attended a postsecondary institution prior to the leave of absence and the number of years of attendance after the leave of absence equals five (5) years.

(b) Notwithstanding subsection (a), a student who first receives a Tennessee HOPE scholarship in the fall semester of 2009 or later, may receive the scholarship until the first of the terminating events described in § 49-4-913(b) and (c).

(c) Except for approved medical or personal leaves of absence, a Tennessee HOPE scholarship student, including a part-time student, shall be enrolled continuously as a student at an eligible postsecondary institution.

(d) TSAC shall promulgate rules and regulations for approval of medical or personal leave and the grounds for which the leave may be granted. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-4-920 - HOPE access grant.

(a) To be eligible for a Tennessee HOPE access grant, an entering freshman student shall:

(1) Meet all requirements of §§ 49-4-904 and 49-4-905;

(2) Have an adjusted gross income attributable to the student that does not exceed thirty-six thousand dollars ($36,000);

(3) Apply for a Tennessee HOPE access grant and file a FAFSA;

(4) Graduate from an eligible high school after December 1, 2003, upon having completed curriculum requirements of the high school for graduation;

(5) Achieve a final overall weighted high school grade point average of at least 2.75;

(6) Attain a composite ACT score of at least 18 on any single ACT test date or a combined SAT score of at least 860 on any single SAT test date; and

(7) Be admitted to, and enroll in, an eligible postsecondary institution no later than sixteen (16) months after graduation from an eligible high school.

(b) (1) A Tennessee HOPE access grant shall be awarded to an eligible student only until the end of the semester in which the student has attempted a total of twenty-four (24) semester hours. A student who is eligible for a Tennessee HOPE Scholarship shall be ineligible for a Tennessee HOPE access grant.

(2) A student receiving a Tennessee HOPE access grant shall maintain continuous enrollment at an eligible postsecondary institution.

(3) If a student ceases to be eligible for a Tennessee HOPE access grant at any time for any reason, then the student may not regain the Tennessee HOPE access grant and shall not be eligible for a Tennessee HOPE scholarship.

(c) The receipt of a Tennessee HOPE access grant is contingent upon admission to an eligible postsecondary institution. Financially and academically qualifying for a Tennessee HOPE access grant does not guarantee admission to an eligible postsecondary institution.

(d) Subject to the amounts appropriated by the general assembly and any law relating to a shortfall in funds available for postsecondary assistance from the net proceeds of the state lottery, a Tennessee HOPE access grant shall be fifty percent (50%) of the combined award of the ASPIRE award under § 49-4-915 and the Tennessee HOPE scholarship awarded under § 49-4-914 that is applicable to Tennessee HOPE scholarship recipients at the eligible postsecondary institution at which the Tennessee HOPE access grant recipient is enrolled.

(e) (1) TSAC shall review a student's eligibility at the end of the semester in which the student has attempted twenty-four (24) semester hours. If a student receiving a Tennessee HOPE access grant has achieved a cumulative grade point average of at least 2.75 at the end of the semester in which the student has attempted twenty-four (24) semester hours, then the student shall be eligible for a Tennessee HOPE scholarship. If the student meets the requirements of § 49-4-915(a)(2), the student shall be eligible for an ASPIRE award.

(2) If a student receiving a Tennessee HOPE access grant does not achieve a cumulative grade point average of at least 2.75 at the end of the semester in which the student has attempted twenty-four (24) semester hours, but the student, without financial assistance from lottery proceeds, continues to attend an eligible postsecondary institution and meets the requirements of § 49-4-911(a)(1) at the end of the semester in which the student has attempted forty-eight (48), seventy-two (72), ninety-six (96) or any subsequent multiple of twenty-four (24) semester hours or the requirements of § 49-4-911(a)(2) at the end of forty-eight (48) semester hours or at the end of any subsequent semester, then the student shall be eligible for a Tennessee HOPE scholarship if the student meets all other applicable requirements. If, at that time, the student meets the requirements of § 49-4-915(a)(2), the student shall be eligible for an ASPIRE award.

(f) A student may receive a Tennessee HOPE scholarship after having received a Tennessee HOPE access grant until the first of the following events:

(1) The student has earned a baccalaureate degree; or

(2) Five (5) years have passed from the date of the student's initial enrollment at any postsecondary institution.

(g) Notwithstanding subsection (f), a student who first receives a Tennessee HOPE scholarship after having received a Tennessee HOPE access grant in the fall semester of 2009 or later may receive the scholarship until the first of the terminating events described in § 49-4-913(b) and (c).



§ 49-4-921 - Wilder-Naifeh technical skills grant.

(a) To be eligible for a Wilder-Naifeh technical skills grant, a student seeking a diploma or certificate at a Tennessee college of applied technology operated by the board of regents of the state university and community college system shall:

(1) Meet the requirements of §§ 49-4-904 and 49-4-905(a); and

(2) Be admitted to the institution in a program of study leading to a certificate or diploma.

(3) [Deleted by 2014 amendment, effective July 1, 2015.]

(b) No minimum number of hours of enrollment is required for eligibility for a Wilder-Naifeh technical skills grant under this section, but a student receiving a grant shall maintain satisfactory academic progress in accordance with the standards and practices used for federal Title IV programs by the institution at which the student is enrolled to continue the grant. If a student fails to maintain satisfactory academic progress, then the student shall lose the Wilder-Naifeh technical skills grant. Once a student loses a Wilder-Naifeh technical skills grant, no additional award under this section shall be made.

(c) A student who has been awarded a Wilder-Naifeh technical skills grant shall maintain continuous enrollment at the institution in accordance with the institution's requirements.

(d) Until receipt of the certificate or diploma, a student shall reapply each academic year for the Wilder-Naifeh technical skills grant.

(e) An eligible student may receive a Wilder-Naifeh technical skills grant for all course work required by the institution for a program of study leading to a certificate or diploma. Wilder-Naifeh technical skills grants may not be used for continuing education courses.

(f) Subject to the amounts appropriated by the general assembly and any law relating to a shortfall in funds available for postsecondary financial assistance from the net proceeds of the state lottery, a Wilder-Naifeh technical skills grant awarded under this section shall be determined in accordance with § 4-51-111, and shall be set in the general appropriations act.

(g) No student shall be eligible for more than one (1) Wilder-Naifeh technical skills grant.



§ 49-4-922 - Financial assistance reduction.

If the sum of all financial aid, including a Tennessee HOPE scholarship, a Tennessee HOPE access grant, a general assembly merit scholarship, an ASPIRE award, under § 49-4-915 or a Wilder-Naifeh technical skills grant, for which a student qualifies exceeds the institutionally defined total cost of education at the eligible postsecondary institution the scholarship or grant recipient is attending, then the student's financial assistance provided shall be reduced so that the financial aid actually received by the student does not exceed the institutionally defined total cost of education.



§ 49-4-923 - Wilder-Naifeh reconnect grant.

(a) This section shall be known and may be cited as the "Wilder-Naifeh reconnect grant."

(b) To be eligible for a Wilder-Naifeh reconnect grant, a student seeking a diploma or certificate at a Tennessee college of applied technology operated by the board of regents of the state university and community college system shall:

(1) Meet the requirements of §§ 49-4-904 and 49-4-905(a);

(2) Be admitted to the institution in a program of study leading to a certificate or diploma;

(3) Complete and file the FAFSA. Students shall complete the FAFSA each academic year in which they seek to receive the Wilder-Naifeh reconnect grant; and

(4) Be an independent student as determined by the FAFSA.

(c) A student who receives a Wilder-Naifeh reconnect grant under this section shall be enrolled full-time as defined in § 49-4-708. If a student fails to maintain satisfactory academic progress, then the student shall lose the Wilder-Naifeh reconnect grant. Once a student loses a Wilder-Naifeh reconnect grant, no additional award under this section shall be made.

(d) A student who has been awarded a Wilder-Naifeh reconnect grant shall maintain continuous enrollment at the institution in accordance with the institution's requirements.

(e) A student shall reapply each academic year for the Wilder-Naifeh reconnect grant.

(f) An eligible student may receive a Wilder-Naifeh reconnect grant for all course work required by the institution for a program of study leading to a certificate or diploma. Wilder-Naifeh reconnect grants may not be used for continuing education courses.

(g) Subject to the amounts appropriated by the general assembly and any law relating to a shortfall in funds available for postsecondary financial assistance from the net proceeds of the state lottery, a Wilder-Naifeh reconnect grant awarded under this section shall be for independent students as determined by the FAFSA, and shall be the cost of tuition and mandatory fees at the Tennessee college of applied technology attended less all other gift aid, which shall be credited first to the student's tuition and mandatory fees. Notwithstanding § 49-4-902, "gift aid" as used in this section shall be financial aid received from a federal Pell grant, a Tennessee student assistance award, and any scholarship or grant funded from net lottery proceeds under this part.

(h) No student shall be eligible for more than one (1) Wilder-Naifeh reconnect grant.



§ 49-4-924 - Promulgation of rules and regulations.

(a) TSAC is authorized to promulgate rules and regulations to establish deadlines for applications, appeal procedures for the denial or revocation of scholarships and grants, methods of paying scholarship awards to part-time students and to otherwise effectuate the purposes of this part. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) TSAC shall promulgate rules and regulations to provide for repayment or partial repayment of a scholarship or grant awarded to a student who subsequently withdraws from courses or from the postsecondary institution. The rules shall be comparable to rules for repayment of other financial aid available to postsecondary students. No repayment shall be required if a full-time student withdraws from a course and the withdrawal does not reduce the student's course load below twelve (12) semester hours. All students shall be notified of the consequences of withdrawing from courses or from the institution when notified of the award of a scholarship or grant. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) THEC is authorized to promulgate rules and regulations to effectuate the purposes of this part. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) Notwithstanding the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, or any other law to the contrary, TSAC and THEC are authorized to promulgate emergency rules to implement this part.

(e) Costs incurred by TSAC and THEC in administering the educational programs created under this part that provide financial assistance to enable citizens of this state to attend postsecondary educational institutions shall be funded from the lottery for education account as part of the programs.



§ 49-4-925 - Construction.

The provisions of this part providing for postsecondary financial assistance from the net proceeds of the state lottery shall not be construed to be an appropriation of funds and no funds shall be obligated or expended pursuant to this part unless the funds are specifically appropriated by the general appropriations act.



§ 49-4-926 - Dependent child of active member of armed forces and national guard.

(a) Notwithstanding any provision of this part to the contrary, a student who is a Tennessee citizen and a dependent child of a military parent shall be eligible for a Tennessee HOPE scholarship as an entering freshman, if the student meets all eligibility requirements for the scholarship, except that, while the parent is a military parent, the student does not reside in Tennessee immediately preceding the date of application for financial assistance; and the student did not graduate from an eligible high school, as defined in § 49-4-902, graduate from a Tennessee high school that is not an eligible high school, complete high school in a Tennessee home school program or obtain a GED(R) or HiSET(R) from a state-approved institution or organization. If the student graduated from a high school outside of this state, then the high school shall be considered an eligible high school for purposes of determining the student's eligibility for a scholarship, if the school was operated by the government of the United States, accredited by the appropriate regional accrediting association for the state in which the school is located, or accredited by an accrediting association recognized by the foreign nation in which the school is located. If the student graduated from a high school outside of this state that does not meet the requirements of this section to be considered an eligible high school, completed high school in a home school program or obtained a GED(R) or HiSET(R), then the student shall meet the eligibility requirements for Tennessee HOPE scholarships for students graduating from Tennessee high schools that are not eligible high schools.

(b) As used in this section:

(1) "Dependent child" means a natural or adopted child or stepchild whom a military parent claims as a dependent for federal income tax purposes; provided, however, that the child is under twenty-one (21) years of age and resides in another state or nation only while the military parent is engaged in active military service, on full-time national guard duty or actively employed by the department of defense;

(2) "Military parent" means a parent of a dependent child who is:

(A) A member of the armed forces engaged in active military service of the United States and stationed on active duty outside of this state;

(B) A member of the Tennessee national guard engaged in active military service of the United States and stationed on active duty outside of this state; or

(C) A full-time civilian employee of the department of defense working outside of this state; and

(3) "Tennessee national guard" means any federally recognized unit of the Tennessee army and air national guard.

(c) This section shall only apply to:

(1) (A) A dependent child of a member of the armed forces or Tennessee national guard whose parent's home of record, at the time of entry into military service, was determined to be Tennessee; or

(B) A dependent child of a member of the armed forces or Tennessee national guard who qualifies to be classified as an in-state student under regulations promulgated by the board of regents pursuant to § 49-8-104, at the time of application to the eligible postsecondary institution; and

(2) Dependent children of full-time civilian employees of the United States department of defense, who are legal residents of this state.



§ 49-4-927 - Community College Reconnect Grant. [Effective on July 1, 2016.]

(a) This section shall be known and may be cited as the "Community College Reconnect Grant."

(b) To be eligible for a Community College Reconnect Grant, a student shall:

(1) Not be ineligible for the grant under § 49-4-904;

(2) Have been a Tennessee resident, as defined by regulations promulgated by the board of regents under § 49-8-104, for one (1) year immediately preceding the date of application for the grant;

(3) Not have been enrolled in or attended any postsecondary institution for at least twenty-four (24) months immediately preceding the date of initial enrollment in the Community College Reconnect Grant program;

(4) Have earned a minimum of thirty (30) semester hours toward completion of an associate of applied science degree as determined by the postsecondary institution attended;

(5) File the FAFSA by March 1 prior to the beginning of each academic year;

(6) Be an independent student as determined by the FAFSA;

(7) Apply for the grant by filing a Community College Reconnect Grant application as required by TSAC by June 1 prior to the beginning of each academic year;

(8) For the 2016-2017 academic year, be admitted to and enroll in a public two-year postsecondary institution; and

(9) Have an adjusted gross income attributable to the student that does not exceed thirty-six thousand dollars ($36,000).

(c) To be eligible for a Community College Reconnect Grant, a student shall not be required to meet any academic standard at the time of enrollment in the eligible public two-year postsecondary institution; except, that the student shall be mathematically able at the time of enrollment to achieve any grade point average required for graduation with the degree sought, as determined by the postsecondary institution attended.

(d) To continue to be eligible for a Community College Reconnect Grant, a student shall:

(1) Enroll in classes that lead to completion of an associate of applied science degree;

(2) Maintain satisfactory academic progress and a minimum cumulative grade point average of 2.0 as determined by the institution attended;

(3) Maintain continuous enrollment at an eligible public postsecondary institution;

(4) Reapply for the scholarship as specified by TSAC; and

(5) Enroll in at least nine (9) semester hours per semester during any fall or spring semester, unless otherwise required by the specific academic program in which the student is enrolled. The student may enroll in fewer than nine (9) semester hours in a summer semester.

(e) If a student ceases to be eligible for the Community College Reconnect Grant at any time for any reason, then the student shall not be able to regain the grant.

(f) (1) A student may receive a Community College Reconnect Grant under this section until the occurrence of the first of the following events:

(A) The student has earned an associate of applied science degree;

(B) The student has attempted the total number of semester hours necessary for completion of the degree; or

(C) Two (2) years have passed since the initial date of enrollment as a Community College Reconnect Grant student, exclusive of an approved leave of absence.

(2) A student who has an approved medical or personal leave of absence from the eligible public two-year postsecondary institution may continue to receive the scholarship upon resuming the student's education at the eligible public two-year postsecondary institution; provided, that the student continues to meet all applicable eligibility requirements.

(g) A student who receives a Community College Reconnect Grant may transfer from one eligible public two-year postsecondary institution to another eligible public two-year postsecondary institution without loss of the scholarship; provided, that the student:

(1) Continues to meet all requirements for the scholarship;

(2) Applies and is admitted to the eligible public two-year postsecondary institution to which the student seeks to transfer;

(3) Shall be able to complete the degree before reaching a terminating event; and

(4) Notifies TSAC of the transfer as required by TSAC.

(h) Subject to the amounts appropriated by the general assembly and any law relating to a shortfall in funds available for postsecondary financial assistance from the net proceeds of the state lottery, the amount of a Community College Reconnect Grant shall not exceed the cost of tuition and mandatory fees at the eligible public two-year postsecondary institution attended less all other gift aid, which shall be credited first to the student's tuition and mandatory fees. In the semester of attendance in which the degree is obtained, the grant amount shall not exceed the amount required for the student to complete the degree.

(i) Notwithstanding § 49-4-902, gift aid under this section shall include financial aid received from a federal Pell grant, a Tennessee student assistance award, and any scholarship or grant funded from net lottery proceeds under this part.

(j) Notwithstanding § 49-4-903(a), TSAC shall award Community College Reconnect Grants on a first-come, first-served basis; provided, however, that no more than a total of one million five hundred thousand dollars ($1,500,000) of net lottery proceeds shall be expended for Community College Reconnect Grants during the life of the program, should such amount be available as determined by the general assembly.

(k) Only students obtaining a Community College Reconnect Grant during the 2016-2017 academic year shall be eligible to receive the grant in any academic year beyond the 2016-2017 academic year.

(l) The comptroller of the treasury, through the comptroller's office of research and education accountability, shall review and study the Community College Reconnect Grant program to determine the effectiveness of the program in encouraging independent students to complete their associate of applied science degree. The office of research and education accountability shall report its findings and conclusions to the speakers of the senate and house of representatives and the education committees of the senate and house of representatives before December 31, 2017.



§ 49-4-928 - HOPE scholarship for dependent children of certain military veterans.

(a) As used in this section, unless the context otherwise requires:

(1) "Dependent child" means a natural or adopted child of a service member whom such service member claimed as a dependent for federal income tax purposes; provided, however, that the child is under twenty-one (21) years of age;

(2) "Member of the armed services" means a citizen of this state who is a member of the armed forces of the United States or a member of a reserve or Tennessee national guard unit who is called into active military service of the United States, as defined in § 58-1-102, and is stationed outside the United States during hostilities in which military personnel are entitled to combat compensation as determined by the United States department of defense; and

(3) "Serving honorably" means the character of service condition as reported on certificate of release or discharge from active duty (department of defense form 214).

(b) Notwithstanding any provision of this part to the contrary, a student who is a dependent child or spouse of a member of the armed services who, while serving honorably, was killed in action, died as a direct result of injuries received from a service connected, combat-related cause, or was officially reported as being either a prisoner of war or missing in action shall be eligible for a Tennessee HOPE scholarship if the student meets the requirements of §§ 49-4-904(1)-(6), 49-4-905(a)(2) and (a)(3), and 49-4-907(3) and the student was a citizen of Tennessee at the time the member of the armed forces died, was imprisoned, or was reported missing in action.

(c) A student claiming eligibility under this section shall present the documentation required by § 49-7-102(b)(1).

(d) (1) A student receiving a Tennessee HOPE scholarship under this section shall meet the requirements of § 49-4-911 to continue to receive the scholarship.

(2) A student who qualifies for a Tennessee HOPE scholarship under this section as a spouse of a member of the armed services shall apply for a scholarship and enroll in an eligible postsecondary institution within ten (10) years of the date of death, imprisonment or report that the member of the armed services is missing in action. If the spouse remarries prior to the receipt of the scholarship, then the spouse's eligibility under this section shall terminate.

(e) If a student eligible for a Tennessee HOPE scholarship under this section attends an eligible public postsecondary institution and receives a waiver of tuition and fees under § 49-7-102, then, notwithstanding any provision of this part to the contrary, the scholarship may be used for the cost of room and board, which shall not exceed the maximum cost of room and board provided through the facilities of the eligible public postsecondary institution.



§ 49-4-929 - Hope scholarship -- Eligibility of transfer students from postsecondary institutions outside of state.

(a) To be eligible for a Tennessee HOPE scholarship as a transfer student from a regionally accredited postsecondary institution located outside of this state, a student shall:

(1) Not be ineligible for the scholarship under § 49-4-904;

(2) Meet the requirements of § 49-4-905;

(3) Be admitted to and enroll in a regionally accredited postsecondary institution located outside of this state;

(4) Maintain satisfactory progress in a course of study, in accordance with the standards and practices used for federal Title IV programs by the regionally accredited postsecondary institution in which the student is enrolled;

(5) Apply for a Tennessee HOPE scholarship; and

(6) Be admitted to and enroll in an eligible postsecondary institution.

(b) This section shall only apply to a student who is eligible for a Tennessee HOPE scholarship as an entering freshman, but who chooses to attend a regionally accredited postsecondary institution located outside of this state without a HOPE scholarship; provided, that the student enrolls in the regionally accredited postsecondary institution located outside of this state no later than sixteen (16) months after graduating from an eligible high school, graduating from a high school located in this state, completing high school in a Tennessee home school program or obtaining a GED(R) or HiSET(R).

(c) If the student transfers to an eligible postsecondary institution, then the student shall be eligible academically for a Tennessee HOPE scholarship if the student meets the requirements of:

(1) Section 49-4-911(a)(1) and the student transfers before attempting forty-eight (48) semester hours; or

(2) Section 49-4-911(a)(1) or (a)(2) and the student transfers after attempting forty-eight (48) or more semester hours.

(d) To continue to receive a Tennessee HOPE scholarship, the student shall meet the requirements of § 49-4-911. A HOPE scholarship awarded under this section shall be subject to § 49-4-913.

(e) A student who is eligible for a Tennessee HOPE scholarship under this section and who also meets the qualifications for a general assembly merit scholar supplemental award shall be eligible for the supplemental award. A student whose adjusted gross income does not exceed the amount set in § 49-4-915(a)(2) shall be eligible for an ASPIRE award for need. Pursuant to § 49-4-917, a student may not receive both the ASPIRE award for need and the supplemental award as a general assembly merit scholar.



§ 49-4-930 - Dual enrollment grant for high school students.

(a) A high school student who is also enrolled in an eligible postsecondary institution shall be eligible for a dual enrollment grant if the student:

(1) Is not ineligible for the grant under § 49-4-904;

(2) Is a Tennessee resident and has been a Tennessee resident, as defined by regulations promulgated by the board of regents under § 49-8-104, for at least one (1) year immediately preceding the date of application for a grant or for the renewal of a grant;

(3) Is admitted to an eligible postsecondary institution as a dual enrollment student; and

(4) Makes application for the dual enrollment grant.

(b) A student who receives a dual enrollment grant for one (1) semester shall reapply for a dual enrollment grant for the student's next semester of attendance at an eligible postsecondary institution. To be eligible for a dual enrollment grant for a semester beyond the first semester of receipt, the student shall continue to meet all eligibility requirements for the grant and shall achieve a cumulative grade point average of 2.75 for all postsecondary courses attempted under a dual enrollment grant.

(c) A student receiving a dual enrollment grant may enroll for one (1) course per semester at an eligible postsecondary institution. Courses attempted as a dual enrollment student under this subsection (c) shall not count toward the limitation under § 49-4-913 on the receipt of a HOPE scholarship.

(d) If a student:

(1) Is a junior or senior in high school;

(2) Is receiving a dual enrollment grant; and

(3) (A) Has qualified academically for a Tennessee HOPE scholarship by attaining the required composite ACT score or the combined SAT score; or

(B) Has achieved an overall weighted high school grade point average of at least 3.0 for all high school work completed prior to the semester of enrollment as a dual enrollment student, if the student is enrolled in an eligible high school; then, notwithstanding the provisions of subsection (c) to the contrary, the student may enroll in one (1) additional course per semester at an eligible postsecondary institution as a dual enrollment student. Financial assistance received for courses attempted under this subsection (d) shall reduce the amount of any subsequent award of the Tennessee HOPE scholarship on a dollar per dollar basis.

(e) If a dual enrollment student enrolls in an eligible public postsecondary institution after graduation from high school, then such institution shall not deny credit towards an associates or baccalaureate degree for any college course taken as a dual enrollment student if the student successfully completed the course, and, if the course was not taken at the institution in which the student enrolls after graduation from high school, the course qualifies for transfer credit.

(f) It is the intent of the general assembly that funding for Tennessee HOPE scholarships, Tennessee HOPE access grants and Wilder-Naifeh technical skills grants take priority over funding for dual enrollment grants. Subject to the amounts appropriated by the general assembly and any law relating to a shortfall in funds available for postsecondary financial assistance from the net proceeds of the state lottery, the award for a credit hour taken under a dual enrollment grant shall be determined by TSAC and shall not exceed the cost per credit hour of courses taken at community colleges in the state university and community college system.

(g) Courses for which a dual enrollment grant is received may be taken at any time during the junior or senior year in high school.



§ 49-4-931 - HOPE scholarship -- Nontraditional students.

(a) To be eligible for a Tennessee HOPE scholarship, a nontraditional student shall:

(1) Not be ineligible for the scholarship under § 49-4-904;

(2) Meet the requirements of § 49-4-905(a). Section 49-4-905(b) shall not apply to nontraditional students seeking Tennessee HOPE scholarships;

(3) Meet the requirements of § 49-4-915(a)(2);

(4) Attend an eligible postsecondary institution and attempt at least twelve (12) semester hours;

(5) Maintain satisfactory progress in a course of study, in accordance with the standards and practices used for federal Title IV programs at the postsecondary institution attended;

(6) Subject to § 49-4-919, maintain continuous enrollment at the eligible postsecondary institution attended as a nontraditional student; and

(7) Apply for a Tennessee HOPE scholarship.

(b) A nontraditional student shall be eligible for the award of a Tennessee HOPE scholarship at the end of the semester in which the student has attempted a total of twelve (12) semester hours if the student has a cumulative grade point average of at least 2.75. A nontraditional student who does not achieve a cumulative grade point average of at least 2.75 at the end of the semester in which the student has attempted a total of twelve (12) semester hours shall be eligible for a Tennessee HOPE scholarship if the student achieves a cumulative grade point average of at least 2.75 at the end of the semester in which the student has attempted a total of twenty-four (24) semester hours. A nontraditional student who does not have a cumulative grade point average of at least 2.75 at the end of the semester in which the student has attempted a total of twelve (12) semester hours or twenty-four (24) semester hours shall be eligible for a Tennessee HOPE scholarship if the student meets the requirements of § 49-4-911(a)(1) at the end of a subsequent semester at which continuing eligibility for a Tennessee HOPE scholarship is reviewed under § 49-4-911(a)(1) or the requirements of § 49-4-911(a)(2) at the end of any semester after the student has attempted forty-eight (48) or more semester hours.

(c) To continue to receive a Tennessee HOPE scholarship, the student shall meet the applicable requirements of § 49-4-911.

(d) A student may receive a Tennessee HOPE scholarship for nontraditional students under this section until the first of the following events:

(1) The student has earned a baccalaureate degree;

(2) If the student previously received a Tennessee HOPE scholarship, the sum of the number of years during which the nontraditional student has received a Tennessee HOPE scholarship for nontraditional students and a Tennessee HOPE scholarship equals five (5) years; or

(3) Five (5) years have passed since the student enrolled in an eligible postsecondary institution as a nontraditional student.

(e) A nontraditional student shall not be eligible for an ASPIRE award for need under § 49-4-915 or a general assembly merit scholar supplemental award under § 49-4-916.

(f) No retroactive award of a Tennessee HOPE scholarship shall be made under this section.

(g) Notwithstanding the provisions of subsection (d) to the contrary, a student who first receives a Tennessee HOPE scholarship for nontraditional students in the fall semester of 2009 or thereafter may receive the scholarship for nontraditional students until the first of the applicable events as outlined in § 49-4-913 occurs.



§ 49-4-932 - Lottery scholarship day to inform students and parents of financial assistance available from lottery proceeds.

(a) TSAC may conduct a lottery scholarship day each school year. The purpose of the lottery scholarship day shall be to inform high school students and their parents of financial assistance available from net lottery proceeds for attendance at eligible postsecondary institutions. The Tennessee higher education commission, the University of Tennessee system and the state university and community college system shall provide assistance to TSAC in planning and conducting the event. TSAC may also seek assistance from community groups, churches and the eligible independent postsecondary institutions in the planning and conducting of an annual lottery scholarship day and in encouraging students and parents to attend.

(b) TSAC shall enlist the assistance of the department of education, LEAs, and local schools in informing students on its lottery scholarship day of HOPE scholarship eligibility requirements.

(c) At the conclusion of any lottery scholarship day conducted by TSAC, TSAC shall provide to the high school a list of the school's students who attended the day.

(d) (1) TSAC, with the assistance of the department of education, shall develop and provide grade appropriate information concerning, but not limited to:

(A) Eligibility requirements for the various lottery scholarships;

(B) Admission standards for eligible postsecondary institutions, the differences between the standards and the eligibility requirements for scholarships, and the differences in admission standards among the eligible postsecondary institutions;

(C) Computation of grade point averages for lottery scholarship eligibility, both high school grade point averages for initial eligibility, and college grade point averages for retention of scholarships; and

(D) Testing dates for the ACT and SAT, the differences between these tests, and the use of the tests in admission decisions by eligible postsecondary institutions.

(2) The information provided for in subdivision (d)(1) shall be provided to students on any lottery scholarship day conducted by TSAC and to the department of education for dissemination to schools conducting lottery scholarship days.

(e) TSAC shall provide a summary of the information required to be developed under subsection (d) in a format suitable for inclusion in student handbooks to the department of education for dissemination to schools educating students in grades eight through twelve (8-12). The schools shall include the information in school handbooks together with community-specific information concerning tutoring and test-taking development in subjects covered by the ACT and SAT examinations, college preparatory and advanced placement courses provided by high schools in the LEA and the importance of early planning for college. TSAC shall annually update the summary of information to be included in student handbooks.

(f) Each school year, before students in grades eight through eleven (8-11) schedule their courses for the following school year, each school educating the students shall conduct at least one (1) lottery scholarship day for students and their parents. On lottery scholarship day, the eligibility requirements for lottery scholarships shall be discussed with students and their parents and the information required to be developed under subsection (d) shall be given to students and their parents. Additionally, each school shall provide community-specific information to students and their parents regarding opportunities for tutoring and test-taking skills development in subjects covered by the ACT and SAT examinations, after-school educational enrichment programs, the academic value of enrollment and success in college preparatory and advanced placement courses in high school and the importance of early providence and planning for future college participation. Each school shall inform students on lottery scholarship day of the necessity of passing Gateway tests for graduation from high school and the consequences of failure to pass the tests with respect to further educational opportunities.

(g) Each high school shall provide workshops on completing college admissions and financial aid applications for tenth through twelfth grade students and their parents. Considerable attention shall be given to providing guidance to twelfth grade students and their parents at the workshops. The workshops may be conducted in conjunction with the school's lottery scholarship day.

(h) Parents of students in grades eight through eleven (8-11) shall acknowledge that they have received the information concerning lottery scholarships that is required to be provided under this section when they sign students' course schedules for the following school year.

(i) Before June 1 each year, each LEA shall report to the department of education when each school's lottery scholarship day was conducted, the number of students participating, the percentage of students participating in each grade and the activities that occurred during that day. LEAs shall also report when each school conducted college admissions workshops, the number of students participating, the percentage of students participating in each grade and the activities that occurred at such workshops. The department of education shall compile and evaluate the data collected from the LEAs and submit a report concerning lottery scholarship days and college admission workshops to the education committees of the senate and of the house of representatives before October 1 of each year.

(j) The administrative costs incurred by the department of education and TSAC in administering the programs established by this section, which provides information to students about lottery scholarships consistent with article XI, § 5 of the Tennessee Constitution shall be funded from the lottery for education account created by § 4-51-111.

(k) The Tennessee higher education commission, the University of Tennessee system, and the state university and community college system may also provide information on financial assistance available from net lottery proceeds for attendance at eligible postsecondary institutions in the normal course of their business of development and recruitment of Tennessee students.



§ 49-4-933 - HOPE scholarship -- Foster child tuition grant.

(a) To be eligible for a Tennessee HOPE foster child tuition grant, a student shall:

(1) Not be ineligible for the grant under § 49-4-904;

(2) Meet the requirements of § 49-4-905;

(3) Meet the applicable academic requirements for a Tennessee HOPE scholarship or Tennessee HOPE access grant that apply to the method by which the student completed high school;

(4) Apply for a Tennessee HOPE foster child tuition grant and file a FAFSA; and

(5) Be admitted to and enroll in an eligible postsecondary institution.

(b) This section shall apply to a student who:

(1) Was in state custody for at least one (1) year after reaching fourteen (14) years of age;

(2) Was in state custody for at least one (1) year after reaching fourteen (14) years of age and was placed for adoption by the department of children's services or one of its adoption contract agencies, and the adoption was finalized; or

(3) Was in state custody for at least one (1) year and was placed in permanent guardianship by the department of children's services after reaching fourteen (14) years of age.

(c) The student shall present TSAC with official certification from the department of children's services that the student meets the eligibility requirements of subsection (b) for the tuition grant.

(d) The student shall be eligible for the Tennessee HOPE foster child tuition grant:

(1) For entrance to an eligible postsecondary institution for a period of no more than four (4) years after the date of graduation from high school or its equivalent; and

(2) For a period of six (6) years after admittance to an eligible postsecondary institution if satisfactory progress is achieved and maintained.

(e) The Tennessee HOPE foster child tuition grant shall be the cost of attendance less any gift aid, with the total HOPE foster child tuition grant amount not to exceed the cost of tuition and mandatory fees at the eligible postsecondary institution attended. Additionally, at an eligible independent postsecondary institution, the Tennessee HOPE foster child tuition grant shall not exceed the statewide average public tuition and mandatory fee rate for the type of institution, two-year or four-year, attended.

(f) Nothing in this section shall be construed to:

(1) Guarantee acceptance by, or entrance into, any eligible postsecondary institution for youth in, or formerly in, the custody of the state; or

(2) Limit the participation of a youth in, or formerly in, the custody of the state in any other program of financial assistance for postsecondary education.



§ 49-4-934 - HOPE scholarship -- Dependent child of full-time religious worker.

(a) Notwithstanding any provision of this part to the contrary, a student who is a Tennessee citizen and a dependent child of a full-time religious worker shall be eligible for a Tennessee HOPE scholarship as an entering freshman if the student meets all eligibility requirements for the scholarship, except that, while the parent is serving in another nation as a religious worker, the student does not reside in Tennessee immediately preceding the date of application for financial assistance and the student does not meet the requirements of § 49-4-905(b)(2). To be eligible under this section, the student shall:

(1) Graduate from a high school in the foreign nation where the student's parent is a religious worker that is accredited by a regional accrediting association as defined by § 49-4-902 and meet the academic eligibility requirements of § 49-4-907(3); or

(2) Complete high school in a home school in the foreign nation where the student's parent is a religious worker and meet the academic eligibility requirements of § 49-4-908(a)(3).

(b) As used in this section:

(1) "Dependent child" means a natural or adopted child or stepchild whom the parent who is a religious worker claims as a dependent for federal income tax purposes; provided, however, that the child is under twenty-one (21) years of age and resides in another nation only while the parent is actively engaged in full-time religious work; and

(2) "Religious worker" means a person sent to another country by a church, religious denomination or other religious organization to spread its faith or to do social or medical work.

(c) This section shall only apply to dependent children of religious workers who are engaged in full-time religious work in another nation for more than one (1) year and who were Tennessee residents before leaving the United States to do religious work and intend to return to Tennessee upon completion of their assignment as a religious worker.



§ 49-4-935 - HOPE scholarship -- Residents graduating from high school located in contiguous county of neighboring state.

(a) Notwithstanding the provisions of § 49-4-905(b)(2) to the contrary, a student who graduates from a high school located in a neighboring state in a county contiguous to this state shall be eligible for a Tennessee HOPE scholarship as an entering freshman if the student:

(1) Has been a Tennessee resident, as defined by regulations promulgated by the board of regents under § 49-8-104, for one (1) year immediately preceding the date of graduation from high school and remains a Tennessee resident between graduation from high school and enrollment in an eligible postsecondary institution;

(2) Is not ineligible for the scholarship under § 49-4-904;

(3) Attains a composite ACT score of at least 21 on any single ACT test date or a combined SAT score of at least 980 on any single SAT test date;

(4) Applies for a Tennessee HOPE scholarship; and

(5) Is admitted to and enrolls in an eligible postsecondary institution no later than sixteen (16) months after graduation from high school.

(b) If a student meets the eligibility requirements of subsection (a), but chooses to attend a regionally accredited postsecondary institution located outside of this state without a Tennessee HOPE scholarship, then the student shall be eligible for a HOPE scholarship as a transfer student; provided, that the student meets all requirements of § 49-4-929, other than any requirement pertaining to the type of high school from which the student graduated.

(c) A student who is eligible for a Tennessee HOPE scholarship under this section shall not be eligible for a general assembly merit scholar supplemental award under § 49-4-916.

(d) No retroactive award of a Tennessee HOPE scholarship shall be made under this section.



§ 49-4-936 - Eligibility for HOPE teacher's scholarship.

(a) To be eligible for a Tennessee HOPE teacher's scholarship, a teacher shall:

(1) Be a tenured teacher teaching in a Tennessee public school system;

(2) Not be ineligible for the scholarship under § 49-4-904;

(3) Meet the requirements of § 49-4-905(a). Section 49-4-905(b) shall not apply to teachers seeking Tennessee HOPE teacher's scholarships;

(4) Be admitted to and attend an eligible postsecondary institution seeking an advanced degree in mathematics or a science or certification to teach mathematics or a science;

(5) Maintain satisfactory progress in the teacher's program of study;

(6) Agree to teach mathematics or a science in a Tennessee public school system two (2) academic years for each year of funding provided by a Tennessee HOPE teacher's scholarship and sign a promissory note that stipulates the cash repayment obligation incurred if the teaching service is not fulfilled. If a teacher fails to teach mathematics or a science in a Tennessee public school system for the number of years required to fulfill the teacher's obligation pursuant to the award of a Tennessee HOPE teacher's scholarship, then all funds obtained from the award of the scholarship shall be repaid; provided, however, that no repayment shall be due if TSAC finds that it is impossible for the teacher to fulfill the obligation because of the death or permanent disability of the teacher; and

(7) Apply for a Tennessee HOPE teacher's scholarship.

(b) (1) Except as provided in subdivisions (b)(2) and (3), no minimum number of hours of enrollment is required for eligibility for a Tennessee HOPE teacher's scholarship.

(2) The program of study a teacher is attempting shall be completed within five (5) years, beginning with the first term for which scholarship funds are awarded.

(3) A teacher's eligibility for a Tennessee HOPE teacher's scholarship expires if the teacher has a break in enrollment at an eligible postsecondary institution of more than twelve (12) months.

(c) Subject to the amounts appropriated by the general assembly and any law relating to a shortfall in funds available for postsecondary financial assistance from the net proceeds of the state lottery, a Tennessee HOPE teacher's scholarship awarded to a teacher shall be two thousand dollars ($2,000) per year. The total amount of a Tennessee HOPE teacher's scholarship awarded to a teacher shall not exceed ten thousand dollars ($10,000) for all years required for the teacher's program of study.

(d) No retroactive award of a Tennessee HOPE teacher's scholarship shall be made under this section.

(e) Scholarships awarded under this section shall not commence prior to fall semester, 2006.



§ 49-4-937 - HOPE scholarship -- For students who complete diploma from a Tennessee college of applied technology.

(a) Notwithstanding any provision of this part to the contrary, a student who is eligible for a Tennessee HOPE scholarship upon graduation from high school, completion of high school in a Tennessee home school or obtaining a GED(R) or HiSET(R), but who, instead of applying for a Tennessee HOPE scholarship, applies to and enrolls in a Tennessee college of applied technology and receives a Wilder-Naifeh technical skills grant, shall continue to be eligible for a Tennessee HOPE scholarship; provided, that the student:

(1) Applies for a HOPE scholarship and enrolls in an eligible postsecondary institution within three (3) years of completing a diploma from a Tennessee college of applied technology consisting of at least nine hundred (900) clock hours;

(2) Is not ineligible for a HOPE scholarship under § 49-4-904; and

(3) Meets the requirements of § 49-4-905(a).

(b) This section shall also apply to students who are eligible for general assembly merit scholarships and Tennessee HOPE access grants.

(c) Enrollment at a Tennessee college of applied technology by a student working toward a diploma before receiving a Tennessee HOPE scholarship, general assembly merit scholarship or Tennessee HOPE access grant under this section shall not count under § 49-4-913 or § 49-4-920 toward the limitation on receipt on a Tennessee HOPE scholarship, general assembly merit scholarship or Tennessee HOPE access grant.



§ 49-4-938 - Helping Heroes Act of 2008.

(a) This section shall be known and may be cited as the "Helping Heroes Act of 2008."

(b) As used in this section, unless the context otherwise requires:

(1) "Successful completion of a course" means that the student received a non-failing grade as the final grade for the course; and

(2) "Veteran" means a former member of the United States armed forces or a former or current member of a reserve or Tennessee National Guard unit who was called into active military service of the United States, as defined in § 58-1-102.

(c) To be eligible for a helping heroes grant, a veteran shall:

(1) Have received an honorable discharge;

(2) Have been a Tennessee resident, as defined by regulations promulgated by the board of regents under § 49-8-104, for one (1) year immediately preceding the date of application for a helping heroes grant;

(3) Have been awarded:

(A) The Iraq campaign medal;

(B) The Afghanistan campaign medal; or

(C) On or after September 11, 2001, the global war on terrorism expeditionary medal;

(4) Not be ineligible for a grant under § 49-4-904;

(5) Be admitted to and enroll in an eligible postsecondary institution seeking an associate or baccalaureate degree;

(6) Have not received a baccalaureate degree; and

(7) Make application for a helping heroes grant for any semester in which the veteran successfully completes six (6) or more semester hours.

(d) A veteran who qualifies for a helping heroes grant under this section shall not be required to meet any academic standard at the time of enrollment in an eligible postsecondary institution to be eligible to receive the grant.

(e) Award of a helping heroes grant shall be made after the completion of a semester. If a student successfully completes twelve (12) or more semester hours, then the student shall receive the full amount of the grant as provided in subsection (f). If a student successfully completes six (6) to eleven (11) semester hours, then the student shall receive one half (1/2) of the full grant. A student successfully completing fewer than six (6) semester hours in a semester shall not be eligible for the grant for that semester, but may subsequently be eligible for the grant in a semester in which the student successfully completes at least six (6) semester hours; provided, that the student meets all other eligibility requirements during that semester.

(f) Subject to the amounts appropriated by the general assembly and any law relating to a shortfall in funds available for postsecondary financial assistance from the net proceeds of the state lottery, a helping heroes grant awarded to a student shall be determined in accordance with § 4-51-111 and shall be set in the general appropriations act.

(g) A student may receive a helping heroes grant for a maximum of eight (8) semesters. In calculating the total number of semesters a student may receive a helping heroes grant, semesters for which a student receives a helping heroes grant and in which the student successfully completes six (6) to eleven (11) semester hours shall count as one-half (1/2) semester in the total.

(h) A veteran shall be eligible for a helping heroes grant for any semester for which the veteran meets all qualifications for the grant and that commences prior to the eighth anniversary of the veteran's honorable discharge from military service.

(i) A helping heroes grant shall be awarded in addition to any other financial aid for which the recipient veteran qualifies.

(j) Helping heroes grants shall not be awarded for any semester prior to fall semester 2008.

(k) Notwithstanding the provisions of § 49-4-903 to the contrary, TSAC shall award helping heroes grants each year on a first come, first served basis; provided, however, that no more than seven hundred fifty thousand dollars ($750,000) shall be expended for helping heroes grants per year.

(l) The comptroller of the treasury, through the comptroller's office of research and education accountability, shall review and study the Tennessee helping heroes scholarship program to determine the effectiveness of the program in educating veterans. The study shall be done in the fifth year of the program and every four (4) years thereafter. The comptroller of the treasury shall report the findings and conclusions of the study to the speakers of the senate and house of representatives and the chairs of the education committees of the senate and the house of representatives.



§ 49-4-939 - Tennessee Rural Health Act of 2008.

(a) This section shall be known and may be cited as the "Tennessee Rural Health Act of 2008."

(b) There shall be established a five-year pilot program to encourage health care providers and dentists to locate and practice in Tennessee health resource shortage areas after becoming licensed to practice by providing financial assistance for medical or dental education through Tennessee rural health scholarships funded from net lottery proceeds.

(c) As used in this section, "health resource shortage area" means an area determined as a health resource shortage area by the department of health, office of rural health.

(d) To be eligible for a Tennessee rural health scholarship, a student shall:

(1) Not be ineligible for the scholarship under § 49-4-904;

(2) Be classified as an in-state student under the rules of the board of regents or the University of Tennessee system on the date of application for the scholarship and on the date of reapplication for the scholarship each academic year;

(3) Be admitted to and enroll in an eligible postsecondary institution that:

(A) Has a school of medicine providing a program of study accredited by the Liaison Committee on Medical Education, or its successor, as a full-time student seeking the degree doctor of medicine (M.D.);

(B) Has a school of medicine providing a program of study accredited by the Bureau of Professional Education of the American Osteopathy Association, or its successor, as a full-time student seeking the degree doctor of osteopathic medicine (D.O.);

(C) Offers a physician assistant program that is accredited by the Accreditation Review Commission on Education for the Physician Assistant, or its successor, as a full-time student seeking to become a physician assistant;

(D) Offers a nurse practitioner program that is accredited by the National League for Nursing Accrediting Commission, Inc., or its successor, or the Commission on Collegiate Nursing Education, or its successor, as a full-time student seeking to become a nurse practitioner; or

(E) Has a school of dentistry providing a program of study accredited by the Commission on Dental Accreditation, or its successor, as a full-time student seeking the degree doctor of dental surgery (D.D.S.) or the degree doctor of dental medicine (D.M.D.);

(4) Maintain satisfactory progress in the program of study in which the student is enrolled;

(5) (A) Agree to practice medicine in a health resource shortage area after becoming a Tennessee licensed physician, osteopathic physician or physician assistant or receiving a Tennessee certificate of fitness as a nurse practitioner one (1) year for each year of funding provided by a Tennessee rural health scholarship; or

(B) Agree to practice dentistry in a health resource shortage area after becoming a Tennessee licensed dentist one (1) year for each year of funding provided by a Tennessee rural health scholarship;

(6) Not accept any other financial assistance that carries with it a service obligation after graduation and receipt of the applicable license to practice medicine or dentistry, except for a service obligation in the United States armed forces reserve or the national guard; and

(7) Sign a promissory note each year the scholarship is awarded that stipulates the cash repayment obligation incurred if the medical or dental service is not fulfilled. If a scholarship recipient obligates to a service commitment under another loan-scholarship program other than a service commitment permitted under subdivision (d)(6), fails to complete the medical or dental program the recipient enrolled in or fails to practice medicine or dentistry in a health resource shortage area for the number of years required to fulfill the recipient's obligation pursuant to the award of a Tennessee rural health scholarship, then all funds obtained from the award of the scholarship shall be repaid with interest; provided, however, that no repayment shall be due if TSAC finds that it is impossible for the recipient to fulfill the service obligation because of death or permanent disability of the recipient.

(e) A scholarship recipient shall not be required to fulfill the service requirement of subdivision (d)(5) or make any repayment of scholarship funds during any period of training required for licensure, including, but not limited to, internship or residency, or during active duty service in the United States armed forces or mobilization as a member of the reserve components, but the period shall not exceed six (6) years.

(f) A Tennessee rural health scholarship shall not exceed twelve thousand dollars ($12,000) per academic year or the cost of tuition, mandatory fees, books and equipment for the program of study in which the recipient is enrolled, whichever is less.

(g) No more than twenty-five (25) students shall be awarded Tennessee rural health scholarships in the first year of the pilot program and no more than fifty (50) students shall be awarded Tennessee rural health scholarships in the second year of the program. No student shall be awarded a rural health scholarship if the program of study in which the student is enrolled cannot be completed by the end of the fifth year of the pilot program.

(h) In the first and fifth years of the pilot program, no more than three hundred thousand dollars ($300,000) shall be expended from the lottery for education account to fund the program. In the second, third and fourth years of the pilot program, no more than six hundred thousand dollars ($600,000) shall be expended from the lottery for education account to fund the program.

(i) TSAC, in consultation with the department of health, the board of medical examiners, the board of osteopathic examination, the committee on physician assistants, the board of nursing and the board of dentistry, is authorized to promulgate rules and regulations for the management and administration of the program, including the payment of the awards, execution of appropriate contracts and promissory notes, the terms of promissory notes, cancellation of the notes and deferment of repayment and, should a scholarship recipient be required to repay a promissory note, the rate of interest and terms of repayment, and to otherwise effectuate the purposes of this section. Notwithstanding the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, TSAC is authorized to promulgate emergency rules to implement this section.

(j) THEC and the department of health shall study and evaluate the effectiveness of the Tennessee rural health scholarship pilot program and shall report to the education committees of the senate and the house of representatives. A preliminary report shall be filed with the committees by October 1, 2010. Additional reports shall be filed with the committees by October 1, 2012, and October 1, 2013.

(k) No retroactive award of a Tennessee rural health scholarship shall be made under this section.

(l) Scholarships awarded under this section shall commence with the 2008-2009 academic year.



§ 49-4-940 - Adoption of investment and funds allocation policies -- Transfer of excess lottery earnings to energy efficient schools fund.

(a) The state funding board created by § 9-9-101 shall adopt an investment policy and a funds allocation policy for the lottery for education account established in § 4-51-111 designed to maximize recurring revenues available for appropriation. An amount of funds in the lottery for education account, as determined by the state funding board, may be invested pursuant to this section. The funds may be invested in the state pooled investment fund established by § 9-4-603, the intermediate-term investment fund established by § 9-4-608, the chairs of excellence endowment fund established by § 49-7-501, any securities authorized in § 9-4-602 or in any securities or classes of securities not specifically authorized in § 9-4-602 that are approved by resolution of the state funding board. All earnings attributable to the investments shall be credited to the lottery for education account.

(b) TSAC shall not draw funds from the lottery for education account that are invested pursuant to this section unless no other lottery revenues are available to make payments of the scholarships and grants established pursuant to this part. If TSAC anticipates that it may need to draw funds from the lottery for education account that are invested pursuant to this section, then TSAC shall notify the general assembly, the state treasurer, the state funding board and the Tennessee higher education commission at least ninety (90) days before the date the need for such funds is expected to occur.

(c) If for fiscal year 2008-2009 the board determines that earnings on the lottery for education account will be sufficient to meet the funding requirements for scholarships for that fiscal year, the board is authorized to transfer an amount not to exceed ten million dollars ($10,000,000) from the lottery for education account to the energy efficient schools fund, if the fund is created by law.



§ 49-4-941 - Terminating events for receipt of lottery scholarships.

Notwithstanding any provision of this part concerning the terminating events for receipt of Tennessee HOPE scholarships, Tennessee HOPE access grants or Tennessee HOPE scholarships for nontraditional students to the contrary, semester hours attempted by a student in the summer semester 2011 for which the student did not receive postsecondary financial assistance from net lottery proceeds shall not be credited against the limitation on the number of semester hours under §§ 49-4-913, 49-4-920 or 49-4-931 that the student may receive such scholarships or grants.



§ 49-4-942 - Eligibility for HOPE scholarship of Tennessee citizen who is dependent child of a headquarters staff employee working full time in foreign nation.

(a) As used in this section:

(1) "Dependent child" means a natural or adopted child or stepchild:

(A) Whose parent is a headquarters staff employee;

(B) Whose parent claims the child as a dependent for federal income tax purposes;

(C) Who is under twenty-one (21) years of age; and

(D) Who resides in another nation only while the parent is on full-time work assignment as a headquarters staff employee;

(2) "Headquarters staff employee" has the same meaning as defined in § 67-6-224(b); and

(3) "Qualified headquarters facility" has the same meaning as defined in § 67-6-224(b).

(b) Notwithstanding any provision of this part to the contrary, a student who is a Tennessee citizen and a dependent child of a headquarters staff employee who is on full-time work assignment in a foreign nation shall be eligible for a Tennessee HOPE scholarship as an entering freshman if the student meets all eligibility requirements for the scholarship, except that, while the parent is on full-time work assignment in another nation, the student does not reside in Tennessee immediately preceding the date of application for financial assistance and the student does not meet the requirements of § 49-4-905(b)(2). To be eligible under this section, the student shall:

(1) Graduate from a high school that is accredited by a regional accrediting association as defined in § 49-4-902 in the foreign nation where the student's parent is on work assignment and meet the academic eligibility requirements of § 49-4-907(3); or

(2) Complete high school in a home school in the foreign nation where the student's parent is on work assignment and meet the eligibility requirements of § 49-4-908(a)(3).

(c) This section shall only apply to dependent children of headquarters staff employees who are on full-time work assignment in another nation for more than one (1) year and who were Tennessee residents before leaving the United States and intend to return to Tennessee upon completion of their assignment.



§ 49-4-943 - Postsecondary financial assistance from net lottery proceeds for students with intellectual disabilities -- Eligibility for STEP UP scholarship.

(a) As used in this section, an "eligible postsecondary program" means a postsecondary program recognized by the Postsecondary Educational Alliance and offered by an eligible postsecondary institution that assists students with intellectual disabilities, as defined in § 33-1-101, who have completed high school, but who need a strong system of education supports and services to access and obtain postsecondary education. To be an eligible postsecondary program, a program shall consist of a two-year individualized program of study designed to provide meaningful postsecondary activities, including academic, career development and exploration and independent living skills, on the postsecondary campus.

(b) To be eligible for a Tennessee STEP UP scholarship, a student with a documented intellectual disability shall:

(1) Not be ineligible for the scholarship under § 49-4-904;

(2) Have been a Tennessee resident, as defined by regulations promulgated by the board of regents under § 49-8-104, for one (1) year immediately preceding the date of application for a scholarship or the renewal of a scholarship;

(3) Complete high school in a Tennessee high school in accordance with the requirements of the student's individualized education program (IEP) and receive a high school diploma or certificate, a special education diploma, a transition certificate or an IEP certificate;

(4) Be admitted to and enroll in an eligible postsecondary institution in an eligible postsecondary program no later than sixteen (16) months after completing high school; and

(5) Apply for a Tennessee STEP UP scholarship.

(c) (1) To continue to be eligible for a Tennessee STEP UP scholarship, a student shall:

(A) Maintain continual enrollment in the eligible postsecondary program as defined by the eligible postsecondary institution; and

(B) Make satisfactory academic progress in the student's program of study as determined by the eligible postsecondary institution.

(2) If a student ceases to be eligible for the Tennessee STEP UP scholarship at any time for any reason, then the student shall not be able to regain the scholarship.

(d) (1) A student may receive a Tennessee STEP UP scholarship under this section until the first of the following events:

(A) The student receives a credential signifying completion of the eligible postsecondary program; or

(B) Two (2) years have passed from the date of the student's initial enrollment in the eligible postsecondary program.

(2) A Tennessee STEP UP scholarship student who has an approved medical or personal leave of absence from an eligible postsecondary program may continue to receive the scholarship upon resuming the student's education in the eligible postsecondary program; provided, that the student continues to meet all applicable eligibility requirements. A student who takes an approved leave of absence shall be eligible for the scholarship until the first of the following events:

(A) The student has received a credential signifying completion of the eligible postsecondary program; or

(B) The sum of the number of years that the student attended the eligible postsecondary program prior to the leave of absence and the number of years of attendance after the leave of absence equals two (2) years.

(e) Subject to the amounts appropriated by the general assembly and any law relating to a shortfall in funds available for postsecondary financial assistance from the net proceeds of the state lottery, the amount of a Tennessee STEP UP scholarship shall be the same as the amount of a Tennessee HOPE scholarship awarded under § 49-4-914(a) to students attending eligible four-year postsecondary institutions.

(f) If the sum of all financial aid, including a Tennessee STEP UP scholarship, for which a student qualifies exceeds the institutionally defined total cost of education at the eligible postsecondary institution the scholarship recipient is attending, then the student's Tennessee STEP UP scholarship shall be reduced so that the financial aid actually received by the student does not exceed the institutionally defined total cost of education.






Part 10 - Tennessee National Guard Tuition Assistance Act

§ 49-4-1001 - Short title.

This part shall be known and may be cited as the "Tennessee National Guard Tuition Assistance Act."



§ 49-4-1002 - Purpose.

The purpose of this part is to encourage non-prior service persons to become members of the Tennessee national guard and to encourage retention of those members already serving in the Tennessee national guard.



§ 49-4-1003 - Part definitions.

As used in this part:

(1) "Educational institution" means any state-supported university, community college or vocational or technical school or any private college or university located within this state;

(2) "Member" means an active member of a federally recognized unit of the Tennessee national guard who is maintaining satisfactory membership as defined by regulations of the department of the United States army and the department of the United States air force;

(3) "Tennessee national guard" means the federally recognized units of the Tennessee army and air national guard; and

(4) "Tuition" means the total semester, quarter or classroom hour cost of instruction delineated in the catalog of an educational institution.



§ 49-4-1004 - Program creation -- Rules and regulations.

The Tennessee national guard tuition assistance program, referred to as the "program", is created to provide members of the Tennessee national guard with the opportunity to attend an educational institution. The program shall be established under the authority of the adjutant general of Tennessee who shall promulgate administrative rules and regulations, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to establish eligibility requirements for participation in the program and to provide for the financial management of the program.



§ 49-4-1005 - Certification of eligibility.

Upon certification by the adjutant general that the member is eligible, the military department, to the extent that funds have been appropriated by the general appropriations act and are available to the program, shall pay the cost of the member's tuition at an educational institution, on behalf of and for the benefit of the eligible member, in such manner and with such documentation as required by the educational institution and on such forms as may be established and required by rule or regulation promulgated by the adjutant general.



§ 49-4-1006 - Qualification of nonresidents for benefits.

Any active member of the Tennessee national guard who is not a Tennessee resident shall qualify for the tuition assistance benefits provided by this part subject to the following conditions:

(1) The member is enrolled in an educational institution within the state;

(2) The tuition assistance benefits provided to the member who is an out-of-state resident shall not exceed the amount of in-state tuition assistance the member would receive if the member were a Tennessee resident; and

(3) The tuition assistance benefits provided to the member who is enrolled at a private college or university shall not exceed the amount of in-state tuition assistance the member would receive if the member were enrolled at a state-supported educational institution.









Chapter 5 - Personnel

Part 1 - Qualifications Generally

§ 49-5-101 - Basic requirements.

(a) No person shall be employed as principal, teacher or supervisor of any public elementary or high school by any local school district, or receive any pay for such services out of the public school funds of the local school district until the person presents to the director of schools a valid license as prescribed in this part. It is unlawful for any board of education to issue any warrant or check to such persons for services as principal, teacher or supervisor until the person has presented for record a license valid for the term of employment.

(b) As used in this part, "employ," and all derivatives of "employ," mean to put to work in a position compensated from public funds and are not to be construed to preclude election by the local board of education of a teacher prior to the teacher's having received a license, in accordance with the rules and regulations of the state board of education.

(c) No person under eighteen (18) years of age shall receive a license to teach in the public schools; and no one who has less than eight (8) months of experience as a teacher or who is under eighteen (18) years of age shall receive pay out of the public school funds as the principal of any school having more than one (1) teacher.

(d) No person shall receive a license to teach unless the person has a good moral character and under no circumstances shall licenses be granted to persons addicted to the use of intoxicants or narcotics. All applicants for licenses shall satisfy the state board of education that they meet the requirements of this part.

(e) The state board of education shall not issue professional licenses upon the work done in any college or university, except from a list of standard teacher-training institutions, colleges and universities that shall be approved by the state board of education after inspection as may be provided by the board.

(f) (1) Licenses to teach shall be uniform for all the local school systems and shall be issued by the state board of education in accordance with the requirements set out in this part.

(2) Credits earned through correspondence work or class extension work from the University of Tennessee and other colleges, with approval by the state board of education to offer correspondence and extension credits, shall be accepted as credit for licensing of directors of schools, supervisors, high school principals and teachers and elementary school principals and teachers in the same manner and to the same extent as such credits are accepted towards degrees in the University of Tennessee and other approved Tennessee colleges. In computing credits for a license, one (1) quarter hour of credit earned through correspondence work or class extension work shall connote a credit of one (1) week of residence.

(g) Nothing in this part shall be construed to render void, alter or change any valid license in force September 1, 1951, issued under the Code of Tennessee of 1932.

(h) (1) The state board of education, in consultation with the department of education, is directed to review current policies, rules and regulations pertaining to transitional licensure options and make recommendations relative to the following:

(A) The clarification of provisions applicable to transitional license education providers affiliated with Tennessee institutions of higher education and providers that are not affiliated with a Tennessee institution of higher education, such as out-of-state or online education-related organizations;

(B) The process by which providers or transitional licensure programs receive approval by the state, and specifically such process for those providers that have been approved for an existing partnership with an LEA; and

(C) Informing LEAs of the availability of transitional licensure options, including the feasibility of higher education institutions providing information relative to the requirements, cost and performance of transitional licensure programs.

(2) The state board of education shall report its findings and recommendations to the education committees of the senate and house of representatives by February 1, 2012.



§ 49-5-102 - Alternative licensure for instructors who have taught for military community college.

The department of education shall develop an alternative program for obtaining a license to teach by which instructors for any branch of the military service of the United States who have taught for a community college of a branch of the military service may satisfy the requirements prescribed in this part and rules and regulations of the board.



§ 49-5-104 - Director of schools.

The standards for a license of qualification for a director of schools shall be in accordance with § 49-2-301.



§ 49-5-105 - Alteration of licenses.

The holder of a license who changes or alters the holder's license in any way, or who permits any other person to change or alter the license, commits a Class C misdemeanor and shall have such holder's license revoked.



§ 49-5-106 - Temporary permits.

(a) (1) Whenever any director of schools and the chair of the respective board of education certify to the commissioner of education that the school system is unable to secure a qualified teacher with a valid license for the type and kind of school in which a vacancy exists, the commissioner may grant, on behalf of the state board of education, under conditions prescribed in its rules and regulations, a permit to teach in the unfilled position to a person recommended by the director of the respective local school district and approved by the commissioner, which permit shall be valid only until June 30 following the date of issuance.

(2) The permit may be renewed by the commissioner on conditions prescribed by the state board of education in its rules and regulations, upon the recommendation of the director of schools of the local school district and when the director and the chair of the respective board of education certify that the school system is unable to secure a qualified teacher with a valid license for the type and kind of school in which a vacancy exists.

(b) A local school district board of education may contract with a teacher holding a permit, but not holding a valid license, only for such period of time for which the respective board of education is unable to secure a qualified teacher with a valid license for the type and kind of school.

(c) It is the intent of the general assembly to urge local boards of education and their respective directors of schools to make every effort to staff kindergarten through grade twelve (K-12) teaching positions with personnel fully licensed and endorsed for those grades.



§ 49-5-107 - Blind or visually limited teachers.

No person otherwise qualified shall be denied the right to enter training in any college or university or engage in practice teaching for the purpose of becoming a teacher on the ground the person is totally blind or visually limited; nor shall any local board of education refuse to employ a licensed teacher on those grounds; provided, that the blind or visually limited person is able to carry out the duties of the position for which the person applies.



§ 49-5-108 - Jurisdiction of state board of education.

(a) (1) Complete jurisdiction over the issuance and administration of licenses for supervisors, principals and public school teachers for kindergarten through grade twelve (K-12), including teachers in preschools operated under the authority of chapter 6, part 1 of this title, shall be vested in the state board of education.

(2) Notwithstanding subdivision (a)(1), the state board of education shall not deny instructional leader licensure based solely on the applicant completing a leadership preparation program located outside of this state.

(b) The licenses shall be uniform for all the school systems in the state.

(c) The state board of education is authorized, empowered and directed to set up rules and regulations governing the issuance of licenses for supervisors, principals and public school teachers. These rules and regulations shall prescribe standards controlling the issuance and renewal of all licenses and permits; provided, that:

(1) If a license is issued, it shall not be to an applicant who has less than four (4) years of general or technical and professional training beyond the twelfth grade;

(2) No increase in the minimum requirements for licenses shall become effective until at least one (1) year after promulgation of the increase by the state board of education;

(3) Vocational or trades teachers shall be certified on the basis of qualifications prescribed in the state plan for vocational education prepared by the state board for vocational education and approved by the United States department of education;

(4) Active or retired military personnel who seek to serve as junior reserve officers' training corps (JROTC) instructors shall be licensed to teach JROTC and military science in grades nine through twelve (9-12) based on documented military JROTC certification issued upon successful completion of all JROTC preparation requirements specific to the person's branch of military service. JROTC instructors so licensed shall not be licensed to teach courses other than JROTC and military science, and LEAs shall not employ persons licensed only as JROTC instructors to teach courses other than JROTC or military science. Such restrictions to licensure, however, shall not impinge the granting of state-approved equivalency credits received through a JROTC or military science course; and

(5) A supervisor's, principal's or teacher's license shall not be nonrenewed or revoked by the department of education based on student growth data as represented by the Tennessee value-added system (TVAAS), developed pursuant to chapter 1, part 6 of this title, or some other comparable measure of student growth, if no such TVAAS data is available.

(d) (1) The state board of education has the authority to promulgate rules and regulations prescribing minimum standards for licenses and certificates differing from the requirements prescribed in this chapter.

(2) The state board of education shall establish guidelines, through the promulgation of rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to suspend, deny or revoke the license or certificate of a teacher who is delinquent or in default on a repayment or service obligation under a guaranteed student loan or if such teacher has failed to enter into a payment plan or comply with a payment plan or service obligation previously approved by TSAC or a guarantee agency. This subdivision (d)(2) shall apply to any federal family education loan program, the federal Higher Education Act of 1965, compiled in 20 U.S.C. § 1001 et seq., a student loan guaranteed or administered by TSAC, or any other state or federal educational loan or service-conditional scholarship program.

(e) The department of education shall encourage institutions with authorized teacher training programs to evaluate all the teacher training programs to assure that persons seeking licensure in this state will have had appropriate instruction in the teaching of reading.

(f) (1) The state board of education, with the assistance of the department of education and the Tennessee higher education commission, shall develop a report card or assessment on the effectiveness of teacher training programs. The state board of education shall annually evaluate performance of each institution of higher education providing an approved program of teacher training and other state board approved teacher training programs. The assessment shall focus on the performance of each institution's graduates and shall include, but not be limited to, the following areas:

(A) Placement and retention rates;

(B) Performance on PRAXIS examinations or other tests used to identify teacher preparedness; and

(C) Teacher effect data created pursuant to § 49-1-606.

(2) Each teacher training institution and each LEA shall report all data as requested by the state board of education that the board needs to make the evaluation. The report card or assessment shall be issued no later than November 1 of each year.



§ 49-5-109 - Reciprocity.

The state board of education may enter into reciprocal agreements with the certifying or licensing authorities of other states whereby holders of certificates or licenses in other states may be issued licenses in this state.



§ 49-5-110 - [Repealed.]

HISTORY: Acts 1951, ch. 58, § 5 (Williams, § 2365.9); Acts 1976, ch. 806, § 1(65); T.C.A. (orig. ed.), § 49-1240; Acts 1984 (1st E.S.), ch. 7, § 83; repealed by Acts 2015, ch. 190, § 2, effective April 22, 2015.



§ 49-5-111 - Educational assistants.

(a) Educational assistants shall have, at a minimum, a high school diploma or a GED(R) equivalent and shall show demonstrable proficiency in reading and writing skills.

(b) If a licensed teacher to whom an educational assistant has been assigned is required to be absent from the classroom, the educational assistant may assume responsibility for the classroom in lieu of a substitute teacher. However, no educational assistant shall assume responsibility for the classroom for more than three (3) consecutive school days.

(c) This section shall not apply to educational assistants hired on or before July 1, 2006.



§ 49-5-112 - Licensure to teach in grades nine through twelve for person who has taught at eligible postsecondary institution.

(a) Notwithstanding any law to the contrary, the department shall issue a license to teach in grades nine through twelve (9-12) to any person who has taught at an eligible postsecondary institution as defined in § 49-4-902 and who meets the qualifications listed in this section. The license shall bear an endorsement to teach only in the subject area in which the person taught at the eligible postsecondary institution.

(b) Any applicant seeking teacher licensure pursuant to this section shall:

(1) (A) Have been a full-time college professor or instructor for at least two (2) of the last five (5) years at an eligible postsecondary institution that is accredited by a regional accrediting association, as defined by § 49-4-902; or

(B) Have been a part-time college professor or instructor, teaching at least one (1) course per semester, for at least three (3) of the last five (5) years at an eligible postsecondary institution that is accredited by a regional accrediting association, as defined by § 49-4-902;

(2) Submit for review by the department or a partnering institution of higher education at least three (3) years of documented teaching evaluations that rate the applicant for licensure as proficient or better in the subject area in which the applicant is seeking licensure. The teaching evaluations required by this subdivision (b)(2) shall have been administered by the institution at which the applicant taught. The department is authorized to promulgate rules and regulations to define proficiency in evaluations;

(3) Attend in-service training sessions, both before and during licensure, as required by the state board of education in consultation with institutions of higher education;

(4) Participate in a mentoring program to be established by the state board of education throughout the first school year during which the applicant is licensed; and

(5) Successfully complete all exams required for licensure for the subject area in which the applicant is seeking licensure.



§ 49-5-113 - Petition for waiver of requirement for renewal of teacher's license.

A teacher who, on each of the teacher's last three (3) evaluations conducted pursuant to § 49-1-302(d), received an evaluation demonstrating an overall performance effectiveness level of "significantly above expectations" may petition the commissioner of education for a waiver of any requirement for renewal of the teacher's license. If the commissioner grants the waiver, the teacher need not meet the requirement that was waived to receive a renewal of the teacher's license.






Part 2 - Teachers' Rights and Duties Generally

§ 49-5-201 - Duties of teachers.

(a) It is the duty of the teacher to:

(1) Open and close the school each day at the time fixed by the board of education;

(2) Give instruction to the pupils only in the subjects covered by the license that the teacher holds;

(3) Supervise educational assistants when they are working with pupils;

(4) Keep the register at the school and record accurately the number of pupils present and the number absent each day before leaving the school building;

(5) Give instruction in physical education as provided by law and official regulations;

(6) Give the following:

(A) One (1) fire drill requiring full evacuation every month during the school year, with an additional fire drill to be conducted within the first fifteen (15) days of operation;

(B) One (1) intruder drill to be conducted within the first thirty (30) days of operation; and

(C) Three (3) additional safety drills during the school year, which may include inclement weather, earthquake, intruder or other emergency drills not requiring full evacuation;

(7) Teach the constitutions of the United States and of Tennessee for the purpose of instructing all the children as to their privileges and duties under the constitutions and for the promotion of good citizenship;

(8) Follow the state course of study and the rules and regulations for the promotion of pupils furnished by the commissioner of education;

(9) Serve as custodian of the school property during the public school term, report in writing to the director of schools any misuse of school property or repairs needed on school property and, at the close of the term, furnish the director an inventory of equipment and supplies on hand and a list of supplies and equipment that will be needed for the opening of the succeeding term;

(10) Furnish the director of schools at the end of each week a complete list of pupils within the province of the teacher's school who were absent during the week;

(11) Make a report promptly at the close of the term on all items included in the abstract in the teacher's register and certify its correctness by affidavit; and

(12) Observe any other rules and regulations relative to the service of teachers that may be made by the county board of education.

(b) It is unlawful for any teacher to keep the doors or windows of the school building locked while the pupils are assembled in the school or to permit any screens to be fastened in windows of the building that would prevent the egress of pupils in case of fire or other emergency.



§ 49-5-202 - Advocacy of revolution.

(a) No person who advocates the overthrow of the American form of government or who is a member of a political party subscribing to a political faith that advocates the overthrow of the American form of government shall be employed on either a temporary or permanent basis in any school in this state financed in whole or in part with public funds.

(b) Any person who violates this section commits a Class C misdemeanor and shall also forfeit office.



§ 49-5-203 - Change in school organization -- Teacher's rights preserved.

(a) The change in the governmental structure of a school system or institution through the process of annexation, unification, consolidation, abolition, reorganization, transfer of the control and operation of a school system or institution to a different type governmental structure, organization or administration, or creation of a city school system shall not impair, interrupt or diminish the rights and privileges of a then existing teacher; and such rights and privileges shall continue without impairment, interruption or diminution.

(b) If the teacher becomes the employee of another school system or institution as a result of a change in the governmental structure, then the rights and privileges of the teacher shall continue without impairment, interruption or diminution as obligations of the new government, organization or administration.

(c) "Rights and privileges," as used in this section, includes, but is not limited to, salary, pension or retirement benefits, sick leave accumulation, tenure status and contract rights, whether granted by statute, private act or governmental charter.

(d) Prior to the change in any governmental structure or organization becoming effective, the commissioner of education shall determine that the rights and privileges protected by this section are not impaired, interrupted or diminished. In addition to the remedies available to a teacher aggrieved by a change in the governmental structure, organization or administration of a school system or institution, the commissioner is authorized to withhold state funds in the enforcement of this section.



§ 49-5-204 - Tuition reimbursement for licensing renewal courses.

(a) Any educator required to complete one (1) academic course or one (1) professional education course focusing on methodology or teaching skills as part of the license renewal process shall be eligible for tuition reimbursement for course work taken at a state-supported or a private college or university at a rate not to exceed the maximum rate that would be charged for that course work, or similar course work, at a state-supported college or university, upon successful completion of the course work and submission of a transcript to the department of education.

(b) For purposes of this section, "educator" means any teacher, principal, supervisor or other individual required by law to hold a valid license of qualification for employment in the public schools of this state.



§ 49-5-205 - Professional leave to serve on boards or commissions.

(a) A teacher shall be allowed to use up to two (2) days of the professional leave provided for by § 49-5-711 in each year of employment to serve on boards and commissions that meet during daytime hours and to which a teacher has been appointed by a mayor, city council, county mayor or county commission. The days shall be taken at the discretion of the teacher, and the local board of education may require verification of a teacher's attendance at the meetings in all cases deemed proper by the local board.

(b) A teacher shall be granted leave to serve on any board or commission of the state, the appointment to which is by the governor or the general assembly, without forfeiture of accumulated leave credits of any type, tenure status or other benefit.



§ 49-5-206 - Service on state boards without loss of compensation or benefits.

(a) If any statute creating a state board, commission or committee specifies or authorizes a teacher or other certificated employee of an LEA to serve as a member, then any teacher or other certificated employee shall be eligible to serve on the state board, commission or committee without the loss of compensation, personal or professional leave, sick leave, compensatory time or any other benefit accorded to the teacher or employee as part of the teacher's or employee's employment as a teacher by the respective LEA.

(b) This section applies to, but is not limited to, §§ 8-27-301, 8-34-302, 49-1-301, and 49-6-2201.

(c) Any additional costs incurred by LEAs as a result of the implementation of subsection (a) shall be reimbursed from the funds apportioned as state-shared taxes to county and municipal governments, as set out in § 9-4-5301.



§ 49-5-207 - Loans to teachers for master or doctoral level degrees.

(a) Each LEA may offer interest-free loans to a teacher for the purpose of obtaining a master's or doctoral level degree at any state college or university in the subject area or field of study in which the person teaches or plans to teach in the public elementary or secondary schools of this state.

(b) If the LEA elects to offer interest-free loans as provided in subsection (a), the LEA shall establish an education loan revolving fund from revenues received from gifts, grants and state and local government appropriations made for this purpose and provide the loans from such fund. The legislative body of any county or municipality may appropriate funds for the purpose of establishing such funds for its LEA. No state funds appropriated for education shall be obligated or expended to offer the interest-free loans.

(c) The loans shall be available to any person who has taught in a public elementary or secondary school in this state for at least two (2) years prior to requesting a loan authorized by subsection (a).

(d) The loans shall not be due and payable until the person obtains the degree being sought. Repayment shall be made by applying two thirds (2/3) of any annual salary increase the person receives from the LEA for obtaining the advanced degree. The LEA is authorized to withhold such amounts from the teacher's pay to be applied to the loan repayment until the loan is paid. All funds received for the loan repayment shall be deposited in the education loan revolving fund established pursuant to subsection (b).

(e) If the person obtains a loan under this section and does not continue to teach in the public elementary or secondary schools of this state, the LEA has the option of requiring the loan be paid in full at the time the person is no longer teaching as required in this section or allowing repayment of the loan in an amount that would equal two thirds (2/3) of any annual salary the person would have received from the LEA for obtaining the advanced degree had the person remained in teaching plus any interest that may be due. If the LEA retains the loan, the loan shall begin to accrue interest annually at the formula rate established in § 47-14-102(6) at the time the person is no longer employed as a teacher.

(f) If the person continues to teach in the public elementary or secondary schools of this state but in a different LEA from the LEA that advanced the loan, the appropriate LEAs are authorized to enter into an agreement to withhold the amount established in subsection (d) from the person's salary to be forwarded to the LEA that advanced the loan, to be applied to the loan payment in accordance with subsection (d). In the absence of such agreement, the LEA that authorized the loan is authorized to proceed with collecting the remaining balance due in accordance with the previously established repayment schedule and shall have the authority to enforce the payment of the loan and collect the balance due in the same manner as provided by law for the collection of debts.

(g) The interest free loan program authorized by this section shall be subject to the prior approval of the local school board and the applicable county or municipal legislative body. Nothing in this section shall require the approval of individual loans.



§ 49-5-208 - Reporting inaccuracies, errors, or potentially inflammatory material in textbooks and instructional materials.

No teacher or other educator shall be discouraged or disciplined by any supervisor, including a principal, the director of schools, or the local board of education, for reporting inaccuracies, errors, or potentially inflammatory material in textbooks and instructional materials or content to a supervisor, an elected official, or a parent or guardian of a student. No teacher or other educator shall be asked or required to waive the right to report inaccuracies, errors, or potentially inflammatory material in textbooks and instructional materials or content to a supervisor, an elected official, or a parent or guardian of a student as a condition of employment or continuing employment.






Part 3 - Rights and Duties of Other Personnel Generally

§ 49-5-301 - Nonteachers eligible for public office.

Notwithstanding any law except §§ 8-23-201 and 49-2-203 to the contrary, noninstructional personnel employed by any public school in this state shall be eligible to run for public office.



§ 49-5-302 - School counselors and school teachers.

(a) A school counselor or school teacher is responsible solely for providing counseling and guidance to students at the school or schools at which the counselor is employed. If a counselor is employed as such on a less than full-time basis, those hours devoted to guidance and counseling shall be specified and adhered to closely. A school counselor is not responsible for general school administration or reports, except such reports as may be connected with the school's guidance program.

(b) Counseling and guidance include, but are not limited to:

(1) Counseling on academic problems or decisions;

(2) Counseling on social or peer-group pressure problems;

(3) Career counseling and guidance;

(4) Guidance on socialization and group interaction;

(5) Motivational guidance;

(6) Behavioral guidance; and

(7) Counseling on personal problems.



§ 49-5-303 - LEA employees -- Service on state boards without loss of compensation or benefits.

(a) If any statute creating a state board, commission or committee specifies or authorizes an employee of an LEA to serve as a member, then the employee shall be eligible to serve on the state board, commission or committee without the loss of compensation, annual leave, sick leave, compensatory time or any other benefit accorded to the teacher or employee as part of the teacher's or employee's employment by the respective LEA.

(b) This section applies to, but is not limited to, §§ 8-27-301, 8-34-302, 49-1-301, and 49-6-2201.

(c) Any additional costs incurred by LEAs as a result of the implementation of subsection (a) shall be reimbursed from funds apportioned as state-shared taxes to county and municipal governments, as set out in § 9-4-5301.






Part 4 - Employment and Assignment of Personnel

§ 49-5-401 - Employment and assignment generally.

(a) All educators and other school personnel to be employed for the following school year shall be assigned to the several schools by June 15 next preceding the school year for which those persons are employed.

(b) If a sufficient number of educators and other personnel are not available for employment by May 15, the director of schools shall employ and assign to the several schools such educators and other personnel as are necessary to meet the needs and programs authorized by the board of education.

(c) The various directors of schools shall, on or before June 1 next following the election and assignment of such personnel, file with the commissioner of education, on forms prescribed by the commissioner, a complete list of all personnel employed for the ensuing school year.



§ 49-5-402 - Salary ratings.

(a) After the election of teachers, the director of schools shall establish the salary rating of each person employed as teacher or principal-teacher, and also the director of schools and other school personnel employed on a system-wide basis in the public schools, using for this purpose the established training and experience of the school personnel and the respective state salary schedule for the school year, as prescribed by the state board of education and approved by the commissioner of education.

(b) The salary rating and other information as called for on forms prescribed by the commissioner shall be filed with the commissioner on or before December 1 of the school year for which the personnel are elected.

(c) The salary ratings of principal-teachers, teachers and the director of schools and other personnel employed on a system-wide basis shall be determined on the basis of information available in the office of the commissioner on December 1 of the current school year. In the event there is no information available in the office of the commissioner on December 1 of the current year on which to rate any teacher, principal-teacher, director of schools or other school personnel employed on a system-wide basis, the salary rating of the teacher, principal-teacher, director of schools or other personnel employed on a system-wide basis shall be the minimum salary as provided by the applicable state salary schedule.

(d) Where a high school counselor is required to serve more than one (1) school, the school counselor shall, in addition to regular salary, be reimbursed at the rate of fifteen cents (15cent(s)) per mile for the expense of traveling between schools; provided, that this subsection (d) shall apply only to counties with a population, according to the 1970 federal census or any subsequent federal census, of not more than twenty-three thousand three hundred (23,300) nor less than twenty-three thousand six hundred (23,600).

(e) Notwithstanding any provision of this section to the contrary, any principal-teacher, teacher, director of schools, or other school personnel employed on a system-wide basis who completes additional academic training after the beginning of a school year but prior to January 1 of that school year, that would qualify the employee for a higher salary rating, shall be eligible to have the employee's salary rating redetermined as of January 1 of the school year. To receive the adjustment in salary rating, the employee shall give notice in writing of the employee's intention to complete academic training that may qualify the employee for a higher salary rating after the beginning of the school year immediately subsequent to the date of the notice and prior to January 1 of such school year. The written notice shall be given to the director of schools and to the chair of the local board of education prior to submission of the LEA's budget to the local legislative body pursuant to § 49-2-203(a)(10). After completing the academic training, the employee shall provide, by February 1 of the school year, all documentation, as required by the LEA and the commissioner, necessary to establish the completion of the training. The increased salary rating and other information, as called for on forms prescribed by the commissioner, shall be filed with the commissioner by February 15 of the school year.

(f) Military personnel who have served as junior reserve officers' training corps (JROTC) instructors in accordance with § 49-5-108(c)(4) for not less than two (2) years and who currently teach in subject areas other than JROTC or military science, for which they are properly licensed, shall be credited with their years of experience in teaching JROTC or military science for the purpose of determining salary ratings.



§ 49-5-403 - Teachers -- Licenses required.

(a) No person shall be employed to teach in any public elementary or high school or receive pay for teaching out of the public funds of any school system until the person has received a license from the commissioner or state board of education.

(b) As used in parts 2, 4 and 7 of this chapter, "employ," and all derivatives of "employ," means to put to work in a position compensated from public funds, and shall not be construed to preclude election by the local board of education of a teacher prior to that teacher's having received a license, in accordance with the rules and regulations of the state board of education.

(c) This section does not apply to a student teacher. As used in this section, "student teacher" means a student enrolled in an institution of higher learning approved by the state board of education for teacher training, who is jointly assigned by the institution of higher learning and the local board of education to perform practice teaching under the direction of a regularly employed and licensed teacher. A student teacher, while serving a nonsalaried internship under the supervision of a licensed teacher, shall be accorded the same protection of the laws as that accorded a licensed teacher, and shall, while acting as a student teacher, comply with all rules and regulations of the state and applicable local board of education and observe all duties of teachers as set forth in § 49-5-201. A student teacher who has been jointly assigned to a before-and-after school care program and who performs in a nonsalaried internship under the direction of a regularly employed teacher shall, while serving in this position, be accorded the same protection of the laws as is accorded a licensed teacher, specifically including protections under title 29, chapter 20.

(d) Since preschool and early childhood special education require very specialized curriculum and practicum experience, the state board of education shall establish licensing requirements and procedures for preschool and early childhood special education teachers. Such licensing requirements and procedures shall be submitted to the education committee of the senate and the education administration and planning committee of the house of representatives for review prior to their implementation.



§ 49-5-404 - Teachers -- Physical examination.

No person who has any contagious or communicable disease in a form that might endanger the health of school children shall teach in any school, and any teacher must submit to a physical examination by competent physicians when so required by the local board of education.



§ 49-5-405 - Teachers -- Loyalty oaths.

(a) All persons now teaching or who may hereafter be employed as teachers in any school supported in whole or in part by public funds of the state, county or municipality shall be required to take and subscribe to an oath to support the constitutions of the United States and Tennessee.

(b) Any person who is an applicant for a position as a teacher in the schools referred to in subsection (a) who refuses to take the oath shall not be employed, and those who are now employed and who refuse to take the oath referred to in subsection (a) shall be immediately dismissed from the service.



§ 49-5-406 - Employment application, offer and acceptance.

(a) (1) Each local board of education or director of schools, as appropriate, shall require all persons applying for a position as a teacher as defined in § 49-5-501, or for any other position requiring proximity to school children, to file, in writing, in advance of employment, on forms supplied by the commissioner of education or on forms provided by the local board of education or director of schools, as appropriate, an application stating whether the applicant:

(A) Has been convicted of a misdemeanor or a felony in this state or in any other state;

(B) Has been dismissed for any of the causes enumerated in § 49-2-203 or § 49-5-511; and

(C) Has or will provide a copy of a written resignation to the most recent local board where the person was employed at least thirty (30) days prior to the beginning date of the person's employment with the board to which application is being made; provided, that the thirty-day notice may be waived by the local board or director of schools, as appropriate, from which the person is resigning employment. The employing local board or director of schools, as appropriate, may rely upon the information submitted in writing by the applicant relative to the applicant's contractual or resignation status as being valid and accurate to meet the requirements of this section.

(2) (A) Knowingly falsifying information required by subdivision (a)(1) shall be sufficient grounds for termination of employment and shall also constitute a Class A misdemeanor that must be reported to the district attorney general for prosecution.

(B) The provisions of subdivision (a)(2)(A) shall be conspicuously displayed on forms supplied for implementation of subdivision (a)(1).

(C) Language conspicuously displayed on such forms shall also advise applicants that the accuracy of the information may be verified by fingerprint and criminal history records check conducted by the Tennessee bureau of investigation pursuant to § 49-5-413(a).

(3) Subdivision (a)(1) shall not be construed or implemented to compel disclosure of a parking or moving traffic violation if the maximum sanction provided by law for the violation does not include a period of confinement.

(b) Upon the initial employment of a teacher, the local board or director of schools, as appropriate, shall notify the person, in writing, of the person's employment and the conditions of employment. Upon receipt of the employment notification, the person shall have fourteen (14) days within which to accept or reject, in writing, the offered employment. From the date of the written acceptance, the person is considered to be under employment with the local board or director of schools, as appropriate, and is subject to all rights, privileges and duties of this title.

(c) Each local board of education or director of schools, as appropriate, shall provide a copy of subsections (a) and (b) to each teacher upon the person's initial employment or return from leave.

(d) Any person seeking employment in a state educational institution as a director of schools, principal, professor, teacher, tutor, instructor or any other person having in any way the custody and care of students of the public educational institutions of this state is required to make a full disclosure of any prior criminal record and any prior dismissals from employment for cause. A person who violates this subsection (d) commits a Class A misdemeanor. The person shall not be employed and, if employed despite a violation of this subsection (d), shall forfeit office.



§ 49-5-407 - Employment of teacher under contract elsewhere.

(a) Any local board of education or director of schools that knowingly employs a teacher who is under contract with another local board of education or director of schools or who has not complied with § 49-5-406(a) shall be penalized as set forth in this section.

(b) Upon the findings of the commissioner of education or upon the filing of a complaint with the commissioner by a local board of education or director of schools charging that another school system in the state has employed a teacher while under contract with the school system of the complaining school board or director of schools, the commissioner shall determine whether the accused school system did knowingly employ the teacher while under contract and, if the accused school system did, the commissioner shall reduce the amount of state funds allocated to the school system equal to the amount of state funds that would have been payable to the teacher in question under the basic education program (BEP) for one (1) year.



§ 49-5-408 - Teachers -- Contracts.

All teachers must make a written contract with the director of schools or board of education at a fixed salary per month before entering upon their duties in any public elementary or high school. The contracts shall be in such form as may be furnished by the commissioner of education and shall be signed in duplicate, each party holding a copy. Failure to comply with this section by either or both parties shall subject the teacher and the director of schools or board of education to a fine of not less than twenty-five dollars ($25.00).



§ 49-5-409 - Teachers -- Continuing contract law -- Termination of contracts.

(a) Teachers in service and under control of the public elementary and high schools of this state shall continue in such service until they have received written notice from their board of education or director of schools, as appropriate, of their dismissal or failure of reelection.

(b) The notice must be received within five (5) business days following the last instructional day for the school year to be applicable to the next succeeding school year; provided, that the director of schools may transfer any teacher from one (1) position to another at the director's option. Nothing contained in this section shall affect any rights that may have accrued, or may hereafter accrue, on behalf of any teachers or principals in any local school system under any law providing a tenure of office for the teachers and principals.

(c) Nothing in this section shall prohibit a board from abolishing a position after June 15, for sufficient, just and nondiscriminatory reasons; provided, that the person holding the position is notified immediately in writing stating the reasons for abolishing the position and the person is entitled to the next position that the person is qualified to hold and that opens within the school system during the remainder of the school year. The determination of whether a teacher is qualified for an open position shall be made by the director of schools, and the teacher's most recent evaluations may be a factor in such determination.



§ 49-5-410 - Teachers -- Moonlighting.

(a) A teacher employed full time by any institution of public education, including higher education, may be employed and paid by the same or another institution for additional part-time work outside the teacher's regular hours, not to exceed fifteen (15) clock hours beyond the teacher's regular employment per week and not to exceed four hundred (400) clock hours out of any nine-month period.

(b) If the additional part-time work is or includes teaching in an institution of higher education, the teacher shall be limited to teaching no more than two (2) courses per quarter or semester.

(c) Such employment shall be approved by the governing board of each institution and the commissioner of human resources where applicable.



§ 49-5-411 - Teachers -- Resignations -- Breach of contract.

(a) The conditions under which it is permissible to break a contract with a local board of education are as follows:

(1) The incapacity on the part of the teacher to perform the contract as evidenced by the certified statement of a physician approved by the local board of education;

(2) The drafting of a teacher into military service by a selective service board; and

(3) The release, by written mutual consent, by the local board of education of the teacher from the contract that the teacher has entered into with the local board of education.

(b) A teacher shall give the director of schools written notice of resignation at least thirty (30) days in advance of the effective date of the resignation. A teacher who breaks a contract with a local board of education without a justifiable reason as listed in this section shall be subject to the following penalty:

(1) The local board of education, upon a motion recorded in its minutes, may file a complaint with the commissioner of education and request a suspension of the teacher's license;

(2) The request shall be supported by facts documenting the charge that the teacher broke the contract contrary to this section;

(3) The teacher shall receive a copy of the charges and facts at the same time they are filed with the commissioner;

(4) If the commissioner finds that, in fact, the contract was broken, the commissioner shall suspend the teacher's license for no less than thirty (30) and no more than three hundred sixty-five (365) days;

(5) The suspension of a license according to this section shall occur only after the commissioner has provided the teacher an opportunity for defense, in person or by counsel, against the charges during a full and complete hearing within thirty (30) days following the filing of the complaint; and

(6) A license that has been suspended because of breach of contract shall have recorded on it the date the suspension was in effect and the cause for the suspension.



§ 49-5-412 - Schools required to have principal.

Each school having nine (9) or more teachers shall have at least one (1) full-time supervising principal.



§ 49-5-413 - Investigation of applicants for teaching or child care positions.

(a) In addition to the requirements of § 49-5-406, a local board of education or any child care program, as defined in § 49-1-1102, shall require any person applying for a position as a teacher and any person applying for any other position requiring proximity to school children or to children in a child care program to:

(1) Agree to the release of all investigative records to the board or child care program for examination for the purpose of verifying the accuracy of criminal violation information as required by § 49-5-406(a)(1)(A); and

(2) Supply a fingerprint sample and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation.

(b) Any retired teacher applying for a position as a teacher in accordance with title 8, chapter 36, part 8 shall not be required to comply with this section if the application is being made to the local board of education from which the teacher retired.

(c) Any reasonable costs incurred by the Tennessee bureau of investigation in conducting the investigation of an applicant shall be paid by the applicant the first time the applicant applies for a position with a local board of education or a child care program. The applicant shall be provided a copy of all criminal history records check documentation provided to the local board of education or child care program to which the applicant first applies. In lieu of additional criminal history records checks for subsequent applications, the applicant may submit copies of the applicant's initial criminal history records check documentation and shall not be required to pay any additional costs. Any local board of education or child care program may reimburse the applicant for the costs of the investigation if the applicant accepts a position as a teacher or any other position requiring proximity to school children or children in a child care program. Any local board of education or child care program may establish a policy authorizing payments for investigations of an applicant who provides school maintenance, clean up, food service and other such functions other than administrative or teaching functions or duties. A local board of education or child care program may pay for an investigation of the applicant regardless of whether the applicant accepts an offer for employment with the board of education or child care program.

(d) (1) (A) Any person, corporation or other entity that enters into or renews a contract, or contracts with any person, corporation, or other entity that enters into or renews a contract, with a school, local board of education or child care program as defined in § 49-1-1102, on or after May 30, 2008, shall be required to comply with this subsection (d) if the contract requires:

(i) The person or an employee of the person, corporation or other entity to have direct contact with school children or to children in a child care program; or

(ii) The person or employee to have access to the grounds of a school or child care center when children are present.

(B) Any person, corporation or other entity that, on or after September 1, 2007, but prior to May 30, 2008, entered into or renewed an applicable contract or contracts with a school, local board of education or child care program as defined in § 49-1-1102, and the contract remains in effect on May 30, 2008, shall be governed by this subsection (d) as it existed prior to May 30, 2008. However, all parties to any such contract may agree to come within subsection (d), even if the contracts were entered into or renewed prior to May 30, 2008.

(2) (A) It is the duty of the person, corporation or other entity that employs a person described in subdivision (d)(1) to require the applicant to supply a fingerprint sample and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation and the federal bureau of investigation prior to permitting the person to have contact with the children or enter school grounds.

(B) If the person, corporation or other entity is an out-of-state employer, the requirements of subdivision (d)(2)(A) are satisfied if the employer presents proof that a criminal history records check that is comparable to that required by subdivision (d)(2)(A) has been conducted on the employee described in subdivision (d)(1). To qualify as a comparable criminal history records check, it must include a fingerprint-based criminal history records check that is conducted by the federal bureau of investigation.

(C) Notwithstanding subdivision (d)(2)(A), a person, corporation or entity that, for one (1) employee, satisfies the requirements of this subsection (d) for one (1) school, one (1) local board of education or one (1) child care program shall be deemed to have satisfied the requirements for any other school, board of education or child care program, as long as the employee remains in the continuous employment of the same person, corporation or entity.

(D) Notwithstanding subdivision (d)(2)(A), a person, corporation or other entity that, for one (1) contract, satisfies the requirements of this subsection (d) shall be deemed to have satisfied the requirements of this subsection (d) for any subsequent contract, as long as the employee servicing or working on that contract remains in the continuous employment of the same person, corporation or entity.

(3) (A) No employer, or employee of the employer to whom this subsection (d) applies, shall come in direct contact with school children or with children in a child care program or enter the grounds of a school or child care center when children are present until the criminal history records check has been conducted on the person.

(B) No employer, or employee of the employer to whom this subsection (d) applies, shall come in direct contact with school children or with children in a child care program or enter the grounds of a school or child care center when children are present if the criminal history records check indicates that the employer or employee has ever been convicted of any of the following offenses, or the same or similar offense in any jurisdiction, including convictions for the solicitation of, attempt to commit, conspiracy, or acting as an accessory to:

(i) A sexual offense or a violent sexual offense as defined in § 40-39-202;

(ii) Any offense in title 39, chapter 13;

(iii) §§ 39-14-301 and 39-14-302;

(iv) §§ 39-14-401 -- 39-14-404;

(v) §§ 39-15-401 and 39-15-402;

(vi) § 39-17-417;

(vii) § 39-17-1320; or

(viii) Any other offense in title 39, chapter 17, part 13.

(C) (i) If an employee is convicted of any of the offenses in subdivision (d)(3)(B) after the employer has conducted a criminal history records check on the employee, the employee shall notify the employer of the conviction within seven (7) days from the date of conviction.

(ii) An employee commits a Class A misdemeanor, punishable by fine only, who knowingly fails to disclose to the employer within seven (7) days as required under subdivision (d)(3)(C)(i) that the employee has been convicted of an offense specified in subdivision (d)(3)(B).

(4) This subsection (d) shall only apply if the employer or employee of the employer comes in direct contact with school children, children in a child care program or enters the grounds of a school or child care center when children are present during the ordinary course of performing a function required or permitted by the terms of the contract. Any action involving direct contact or entry by an employee that is outside the ordinary course of performing a function required or permitted by the terms of the contract shall not in any way be deemed to be authorized or approved by the employer and the employer shall not in any way be deemed to be liable for the contact or entry, vicariously or otherwise. However, nothing in this subsection (d) shall authorize contact or entry by an employer or employee of the employer if contact or entry is prohibited by any other law; provided, that, with respect to the contact or entry, the person, corporation or other entity that employs a person described in subdivision (d)(1) shall not in any way be deemed to be liable, vicariously or otherwise, for any actions taken by the employee, unless the employer has actual knowledge that the other law prohibits contact or entry by an employee.

(5) (A) This subsection (d) shall not apply to:

(i) Government personnel engaged in law enforcement, medical or emergency health services;

(ii) Utility personnel, where utility means any entity created or authorized by law to provide electricity, gas, water, wastewater services or telecommunications services or any combination of these services;

(iii) Delivery or pick-up service providers where those services involve only scheduled visits under the supervision of school personnel; or

(iv) A person whose contract is for the performance of a service at a school-sponsored activity, assembly or event at which school officials or employees are present when the service is performed and where the activity, assembly or event is conducted under the supervision of school officials or employees.

(B) Nothing in this subsection (d) shall be construed to prevent any person, corporation or other entity that employs a person described in subdivision (d)(1) from directly receiving, upon payment of the appropriate fee, information indicating whether the employee meets or does not meet the criteria set out in this subsection (d).

(e) (1) The department of education, the state board of education, local boards of education, and LEAs are prohibited from hiring or retaining any individual whom the department of children's services has found to have committed child abuse, severe child abuse, child sexual abuse, or child neglect pursuant to title 37, except that no individual or employee shall be reported as a perpetrator by the department of children's services unless the department of children's services has determined that the due process rights of the individual or employee were either offered but not accepted, or were fully concluded, pursuant to the department of children's services rules and regulations and state and federal law.

(2) Any individual who is currently employed with, or has been conditionally offered employment with, the department of education, any local board of education, or any LEA, and has ever been found by the department of children's services to have committed child abuse, severe child abuse, child sexual abuse, or child neglect, shall be offered due process rights. Once the due process rights of the individual or employee have either been offered but not accepted, or have been fully concluded and the finding upheld, the department of children's services shall disclose such finding to the department of education, local board of education, or LEA.

(3) If an individual is currently employed with, or has been conditionally offered employment with, the department of education, any local board of education, or any LEA, and the department of children's services has ever found the individual to have committed child abuse, severe child abuse, child sexual abuse, or child neglect, but the due process rights of the individual or employee have not yet been offered or are still pending, the department of children's services shall conduct an emergency file review to determine if the individual poses an immediate threat to the health, safety, or welfare of children. If the emergency file review results in a finding that the individual poses an immediate threat to the health, safety or welfare of children, the department of children's services shall disclose the threat to the department of education, local board of education, or LEA.

(4) If an individual is currently employed with, or has been conditionally offered employment with, the department of education, any local board of education, or any LEA, and the department of children's services has commenced an investigation of the individual that has not yet been concluded, the department of children's services shall conduct an emergency file review to determine if the individual poses an immediate threat to the health, safety, or welfare of children. If the emergency file review results in a finding that the individual poses an immediate threat to the health, safety or welfare of children, the department of children's services shall disclose the threat to the department of education, local board of education, or LEA.

(5) If due process proceedings have been stayed due to a pending criminal charge against an individual who is currently employed or has been conditionally offered employment by the department of education, any local board of education, or any LEA, the department of children's services shall notify the department of education, local board of education, or LEA of the pending criminal charge.

(6) The department of education, the state board of education and the department of children's services, in consultation, shall develop a procedure whereby local boards of education or LEAs may submit to the department of children's services the names of current employees and individuals who have been conditionally offered employment with the local board of education or LEA, to determine if the employee or individual has been found by the department of children's services to have committed child abuse, severe child abuse, child sexual abuse, or child neglect, or to pose an immediate threat to the health, safety, or welfare of children. Upon submission by the local board of education or LEA of the names of current employees and individuals who have been conditionally offered employment, the department of children's services shall timely provide the local board of education or LEA with the information in subdivisions (e)(2)-(5).

(7) The department of education, local board of education, and LEAs shall not hire or retain any individual whose name has been placed on the state's vulnerable person's registry or the state's sex offender registry.

(8) The department of children's services shall have authority to promulgate as emergency rules the procedures described in subdivisions (e)(2)-(5) and shall promulgate such rules within sixty (60) days of May 14, 2013.



§ 49-5-414 - Emergency first-aid personnel -- Employee volunteers -- Training -- Survey.

Every public elementary and secondary school in this state is encouraged to have in its employ, or as a volunteer, at least one (1), preferably more, persons who are currently certified by the American Red Cross or another qualified certifying agency approved by the department of education, as qualified to administer emergency first aid and cardiopulmonary resuscitation (CPR). The local board of education is authorized to allocate up to six and one half (6.5) hours a year of in-service days established pursuant to § 49-6-3004 to conduct training programs for teachers and other personnel who have expressed an interest in becoming qualified to administer emergency first aid and CPR.



§ 49-5-416 - Agricultural education programs on twelve-month basis.

(a) Any person employed in a public high school as an agriculture education teacher may be employed on a twelve-month contract, or as recommended by the local agricultural education craft advisory committee. These contracts shall be subject to approval by the local board of education.

(b) All high school agricultural education programs that were twelve-month programs for the 1992-1993 fiscal year, or any fiscal year thereafter, shall be maintained as twelve-month programs by the local board of education, so long as a quality agricultural education program, as determined by criteria established by the career and technical education division, agriculture education program, of the department of education, is maintained.



§ 49-5-417 - Automatic revocation of licensure for certain criminal offenses.

(a) The state board of education shall automatically revoke the license of a licensed teacher or administrator without the right to a hearing upon receiving verification of the identity of the teacher or administrator together with a certified copy of a criminal record showing that the teacher or school administrator has been convicted of any offense listed in § 39-13-532, § 39-17-417, or § 40-35-501(i)(2).

(b) The board shall notify persons whose licenses are subject to automatic revocation at least thirty (30) days prior to the board meeting at which the revocation shall occur.



§ 49-5-418 - Granting of release-time to professional employees to hold office as a representative of a local professional employees' organization.

(a) An LEA may grant release-time to a professional employee to hold office as a representative of a local professional employees' organization as defined in § 49-5-602. Release-time may be granted if the local board approves the request or if release-time is agreed to as part of a memorandum of understanding under the Professional Educators Collaborative Conferencing Act of 2011, compiled in part 6 of this chapter. Release-time may be granted for a portion of the year or for an entire year. If the release is granted for an entire year, the release-time shall be granted from a date certain to a date certain.

(b) If an LEA grants release-time, the professional employees' organization shall:

(1) Reimburse the LEA the full per diem salary of the professional employees' organization representative for each day of service the employee is released from duty, or the LEA shall deduct the day from the employee's accumulated personal leave, if the release is granted for less than the entire school year; or

(2) Reimburse the LEA the full cost of the employee's salary and benefits, if the release is granted for an entire school year.

(c) If release-time is granted to a professional employee for more than ninety (90) days, the LEA shall maintain the employee's position without advancement on the salary scale.

(d) An LEA may allow a teacher representative of a professional employees' organization whose presence has been requested by another teacher participating in a grievance procedural meeting or a disciplinary or employment rights meeting to attend the meeting. The teacher representative's attendance shall be considered as engaging in school duties.

(e) This section does not apply if an agreement is made between a professional employees' organization and the LEA granting release-time of less than one (1) full day per week to perform organizational duties.

(f) This section does not apply to an LEA, in which a collective bargaining agreement between the LEA and its professional employees is in effect on July 1, 2013, until the collective bargaining agreement's scheduled expiration.






Part 5 - Teachers' Tenure

§ 49-5-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Abolition of position" means a regular bona fide elimination of a position for sufficient, just and nondiscriminatory reasons;

(2) "Board" means the local board of education holding jurisdiction in its respective territory. In the event that a school system operates without a board of education, the authority that performs the functions usually performed by a board shall be indicated by the word "board";

(3) "Conduct unbecoming to a member of the teaching profession" may consist of, but not be limited to, one (1) or more of the following:

(A) Immorality;

(B) Conviction of a felony or a crime involving moral turpitude;

(C) Dishonesty, unreliability, continued willful failure or refusal to pay one's just and honest debts;

(D) Disregard of the teacher code of ethics in part 10 of this chapter, in such manner as to make one obnoxious as a member of the profession; or

(E) Improper use of narcotics or intoxicants;

(4) "Director of schools" refers to the local director of schools, or to any other officer performing the functions of a director of schools;

(5) "Incompetence" means being incapable, lacking adequate power, capacity or ability to carry out the duties and responsibilities of the position. This may apply to physical, mental, educational, emotional or other personal conditions. It may include lack of training or experience, evident unfitness for service, a physical, mental or emotional condition making the teacher unfit to instruct or associate with children or the inability to command respect from subordinates or to secure cooperation of those with whom the teacher must work;

(6) "Inefficiency" means being below the standards of efficiency maintained by others currently employed by the board for similar work, or habitually tardy, inaccurate or wanting in effective performance of duties. The definition of inefficiency includes, but is not limited to, having evaluations demonstrating an overall performance effectiveness level that is "below expectations" or "significantly below expectations" as provided in the evaluation guidelines adopted by the state board of education pursuant to § 49-1-302;

(7) "Insubordination" may consist of:

(A) Refusal or continued failure to obey the school laws of this state, to comply with the rules and regulations of the board or to carry out specific assignments made by the board, the director of schools or the principal, each acting within its own jurisdiction, when the rules, regulations and assignments are reasonable and not discriminatory;

(B) Failure to participate in an in-service training program as set up by the local board of education and approved by the state board of education;

(C) Treason, or any effort to sabotage or overthrow the government of the United States; or

(D) Refusal by the teacher to disclose to the board whether or not the teacher is, or has been, a member of the communist or any other party that advocates the overthrow of the government;

(8) "Neglect of duty" means gross or repeated failure to perform duties and responsibilities that reasonably can be expected of one in such capacity or continued unexcused or unnecessary absence from duty;

(9) "Probation" is a condition and period of trial during which a teacher is under observation to determine the teacher's fitness for tenure status;

(10) "Teacher" includes teachers, supervisors, principals, director of schools and all other certificated personnel employed by any local board of education, for service in public, elementary and secondary schools in this state, supported in whole or in part by state or federal funds;

(11) (A) "Tenure" is the employment status other than probation that a teacher may be under while teaching in the public schools.

(B) (i) A teacher has no property right in the teacher's tenure status and must sustain a specified performance effectiveness level on evaluations, as provided in this part, to achieve and maintain tenure status. If a teacher acquires tenure, the teacher shall remain under that status until such time as the teacher resigns, retires, is dismissed or the teacher is returned to probationary status by the director of schools under this part.

(ii) No teacher who acquired tenure status prior to July 1, 2011, shall be returned to probationary status.

(C) No teacher, including administrative and supervisory personnel, who has acquired tenure status is entitled to any specific position; and

(12) "Transfer" means removal from one (1) position to another position under jurisdiction of the same board.



§ 49-5-502 - Construction with other statutes.

(a) The teachers' continuing contract law, codified in § 49-5-409, shall not be construed to be affected by this part, except that the continuing contract law shall not apply to teachers who have acquired tenure under this part.

(b) (1) This part shall not affect the operation of local or private tenure acts in operation on March 1, 1951, applying to counties, municipalities or special school districts.

(2) This part shall not be operative in any such county, municipality or special school district so long as the local or private act remains in effect.

(3) This part shall become operative in any system where there is, on March 1, 1951, a local tenure law in effect, if and when the local law becomes inoperative.



§ 49-5-503 - Tenure.

Any teacher who meets all of the following requirements is eligible for "tenure":

(1) Has a degree from an approved four-year college or any career and technical teacher who has the equivalent amount of training established and licensed by the state board of education;

(2) Holds a valid teacher license, issued by the state board of education, based on training covering the subjects or grades taught;

(3) Has completed a probationary period of five (5) school years or not less than forty-five (45) months within the last seven-year period, the last two (2) years being employed in a regular teaching position rather than an interim teaching position;

(4) Has received evaluations demonstrating an overall performance effectiveness level of "above expectations" or "significantly above expectations" as provided in the evaluation guidelines adopted by the state board of education pursuant to § 49-1-302, during the last two (2) years of the probationary period; provided, however, that a teacher who has met all other requirements for tenure eligibility but has not acquired an official evaluation score during the last one (1) or two (2) years of the probationary period due to an approved extended leave; transfer to another school or position within the school district; or invalidated data due to a successful local level evaluation grievance pursuant to § 49-1-302(d)(2)(A) may utilize the most recent two (2) years of available evaluation scores achieved during the probationary period to meet the provisions of this subdivision (4); and

(5) Is reemployed by the director of schools for service after the probationary period.



§ 49-5-504 - Probation.

(a) Any teacher, otherwise qualified for tenure status, shall meet the following requirements prior to becoming eligible for tenure status:

(1) Served five (5) school years or not less than forty-five (45) months within a seven-year period as a probationary teacher; and

(2) Received evaluations demonstrating an overall performance effectiveness level of "above expectations" or "significantly above expectations" provided by the evaluation guidelines adopted by the state board of education pursuant to § 49-1-302, during the last two (2) years of their probationary period; provided, however, that a teacher who has met all other requirements for tenure eligibility but has not acquired an official evaluation score during the last one (1) or two (2) years of the probationary period due to an approved extended leave; transfer to another school or position within the school district; or invalidated data due to a successful local level evaluation grievance pursuant to § 49-1-302(d)(2)(A) may utilize the most recent two (2) years of available evaluation scores achieved during the probationary period to meet the provisions of this subdivision (a)(2).

(b) Notwithstanding any other law to the contrary, once a teacher is eligible for tenure, the teacher shall be either recommended by the director of schools for tenure or nonrenewed; provided, however, that the teacher cannot be continued in employment if tenure is not granted by the board of education.

(c) Time spent on leave of absence, except sick leave as provided in § 49-5-710, shall not be counted as a part of the probationary period.

(d) A teacher who has attained tenure status in a school system and later resigns from the system shall serve a two-year probationary period upon reemployment by the system, unless the probationary period is waived by the board of education upon request of the director of schools. Upon completion of the two-year probationary period, the teacher shall be eligible for tenure and shall be either recommended by the director of schools for tenure or nonrenewed; provided, however, that the teacher cannot be continued in employment if tenure is not granted by the board of education.

(e) Any teacher who, after acquiring tenure status, receives two (2) consecutive years of evaluations demonstrating an overall performance effectiveness level of "below expectations" or "significantly below expectations," as provided by the evaluation guidelines adopted by the state board of education pursuant to § 49-1-302, shall be returned to probationary status by the director of schools until the teacher has received two (2) consecutive years of evaluations demonstrating an overall performance effectiveness level of "above expectations" or "significantly above expectations." When a teacher who has returned to probationary status has received two (2) consecutive years of evaluations demonstrating an overall performance effectiveness level of "above expectations" or "significantly above expectations," the teacher is again eligible for tenure and shall be either recommended by the director of schools for tenure or nonrenewed; provided, however, that the teacher cannot be continued in employment if tenure is not granted by the board of education.

(f) Subsection (e) does not apply to teachers who acquired tenure prior to July 1, 2011.



§ 49-5-506 - Local standards may apply.

The local board of education has the authority to set standards of employment or to maintain educational requirements of the personnel in service over and above those required by the state board of education whenever the board is in position to support the superior program; provided, that the requirements are general in their application and have the approval of the state board of education.



§ 49-5-508 - Breach of contract -- Effect on tenure.

(a) A teacher shall give the director of schools notice of resignation at least thirty (30) days in advance of the effective date of the resignation. A teacher who fails to give such notice, in the absence of justifiable mitigating circumstances, shall forfeit all tenure status under this part; provided, that the board may waive the thirty (30) days' notice requirement and permit a teacher to resign in good standing.

(b) Any teacher who breaks a contract with a board of education without a justifiable reason as listed in subsection (c) shall not be given permanent tenure status in any other school system in this state, until such teacher has met all of the requirements in such system for attaining permanent status plus the serving of five (5) continuous years in lieu of the three (3) continuous years required in § 49-5-503; provided, that the local board of education against which the teacher has broken a contract informs the commissioner of education of the breach of contract and requests the commissioner to so notify all local boards of education in this state. The local board of education may later inform the commissioner that it is no longer holding the breach of contract against the teacher, in which event the local board of education shall request the commissioner to so notify all local boards of education in this state. If and when the local board of education informs the commissioner that it is no longer holding the breach of contract against the teacher, the penalty in this subsection (b) against the teacher shall immediately become ineffective, null and void.

(c) The conditions under which it is permissible to break a contract with a local board of education are as follows:

(1) The incapacity on the part of the teacher to perform the contract as evidenced by the certified statement of a physician approved by the local board of education;

(2) The drafting of the teacher into military service by a selective service board; or

(3) The release by the local board of education of the teacher from the contract that the teacher has entered into with the local board of education.



§ 49-5-509 - Teacher transferred to another system.

(a) If a teacher transfers from one LEA in this state to another LEA, the LEA from which the teacher transfers shall send to the LEA to which the teacher transfers the results of the teacher's last five (5) evaluations or the results of all evaluations, if fewer than five (5) are available.

(b) A transferring teacher who is tenured or a transferring teacher who is nontenured and has five (5) or more years of prior service shall serve the regular probationary period in the new LEA, unless the local board of education, upon the recommendation of the director of schools, waives the probationary period requirement and grants tenure status or shortens the probationary period.

(c) If a nontenured teacher who does not have five (5) years of prior service transfers to an LEA, then tenure shall not be granted until the teacher has served at least five (5) years when service in both LEAs is counted.

(d) All tenure decisions made under this section are subject to the requirements of § 49-5-504 concerning overall performance effectiveness levels.



§ 49-5-510 - Transfers within system.

The director of schools, when necessary to the efficient operation of the school system, may transfer a teacher from one location to another within the school system, or from one type of work to another for which the teacher is qualified and licensed; provided, that transfers shall be acted upon in accordance with board policy.



§ 49-5-511 - Dismissal or suspension of teachers -- Causes for dismissal -- Position reduction -- Written notice -- Preferred list for employment -- Convictions -- License revocation.

(a) (1) No teacher shall be dismissed or suspended except as provided in this part.

(2) The causes for which a teacher may be dismissed or suspended are: incompetence, inefficiency, neglect of duty, unprofessional conduct, and insubordination, as defined in § 49-5-501.

(3) A director of schools may suspend a teacher at any time that may seem necessary, pending investigation or final disposition of a case before the board or an appeal. If the matter under investigation is not the subject of an ongoing criminal investigation or a department of children's services investigation, and if no charges have been made pursuant to subdivision (a)(4), a suspension pending investigation shall not exceed ninety (90) days in duration. If vindicated or reinstated, the teacher shall be paid the full salary for the period during which the teacher was suspended.

(4) When charges are made to the board of education against a teacher, charging the teacher with offenses that would justify dismissal of the teacher under the terms of this part, the charges shall be made in writing, specifically stating the offenses that are charged, and shall be signed by the party or parties making the charges.

(5) If, in the opinion of the board, charges are of such a nature as to warrant the dismissal of the teacher, the director of schools shall give the teacher a written notice of this decision, together with a copy of the charges and a copy of a form, which shall be provided by the commissioner of education, advising the teacher as to the teacher's legal duties, rights, and recourse under the terms of this part.

(b) (1) When it becomes necessary to reduce the number of teaching positions or nonlicensed positions in the system because of a decrease in enrollment or for other good reasons, the board shall be empowered to dismiss such teachers or nonlicensed employees based on their level of effectiveness determined by the evaluation pursuant to § 49-1-302 for licensed employees and an evaluation of work performance for nonlicensed employees.

(2) The board shall give the teacher or nonlicensed employee written notice of dismissal explaining fully the circumstances or conditions making the dismissal necessary.

(3) A teacher rated in the three (3) highest categories based on evaluations pursuant to § 49-1-302 who has been dismissed because of abolition of a position shall be placed on a list for reemployment. Nothing in this subsection (b) shall be construed to deprive the director of schools of the power to determine the filling of such vacancy on the basis of the director of schools' evaluation of the teacher's competence, compatibility, and suitability to properly discharge the duties required for the vacant position considered in the light of the best interest of the students in the school where the vacancy exists. A principal may refuse to accept the placement or transfer of a teacher by the director of schools to the principal's school. The teacher's most recent evaluations shall be a factor in such determination.

(4) The right to remain on the preferred list for employment shall remain in effect until:

(A) The teacher accepts a bona fide offer of reemployment for a comparable position within the LEA; or

(B) The teacher rejects four (4) bona fide offers of reemployment for comparable positions within the LEA.

(c) (1) Notwithstanding subsection (a), but subject to the appeal and review provisions of §§ 49-5-512 and 49-5-513, any teacher convicted of a felony listed in § 40-35-501(i)(2) or convicted of an offense listed in § 39-17-417 shall be immediately suspended, and dismissed subject to subdivision (c)(2).

(2) If the dismissal of the teacher is upheld in the board and court reviews provided for in §§ 49-5-512 and 49-5-513, the director shall notify in writing the commissioner of education who shall begin licensure revocation proceedings under applicable rules of the state board of education.



§ 49-5-512 - Dismissal or suspension -- Hearing -- Appeal.

(a) A tenured teacher who receives notification of charges pursuant to § 49-5-511 may, within thirty (30) days after receipt of the notice, demand a full and complete hearing on the charges before an impartial hearing officer selected by the board, as follows:

(1) The teacher shall give written notice to the director of schools of the teacher's request for a hearing;

(2) The director of schools shall, within five (5) days after receipt of the request, name an impartial hearing officer who shall be responsible for notifying the parties of the hearing officer's assignment. The hearing officer shall direct the parties or the attorneys for the parties, or both, to appear before the hearing officer for simplification of issues and the scheduling of the hearing, which in no event shall be set later than thirty (30) days following receipt of notice demanding a hearing. In the discretion of the hearing officer, all or part of any prehearing conference may be conducted by telephone if each participant has an opportunity to participate, to be heard and to address proof and evidentiary concerns. The hearing officer is empowered to issue appropriate orders and to regulate the conduct of the proceedings;

(3) For the purposes of this part, "impartial" means that the selected hearing officer shall have no history of employment with the board or director of schools, no relationship with any board member and no relationship with the teacher or representatives of the teacher;

(4) All parties shall have the right to be represented by counsel, the opportunity to call and subpoena witnesses, the opportunity to examine all witnesses, the right to require that all testimony be given under oath and the right to have evidence deemed relevant by the submitting party included in the record of the hearing, even if objected to by the opposing party;

(5) All witnesses shall be entitled to the witness fees and mileage provided by law, which fees and mileage shall be paid by the party issuing a subpoena or calling the witnesses to testify;

(6) The impartial hearing officer shall administer oaths to witnesses, who testify under oath;

(7) A record of the hearing, either by transcript, recording or as is otherwise agreed by the parties shall be prepared if the decision of the hearing officer is appealed, and all decisions of the hearing officer shall be reduced to writing and included in the record, together with all evidence otherwise submitted;

(8) On request of either party to the hearing, witnesses may be barred from the hearing except as they are called to testify. The hearing may be private at the request of the teacher or in the discretion of the hearing officer; and

(9) At appropriate stages of the hearing, the hearing officer may give the parties the full opportunity to file briefs, proposed findings of fact and conclusions of law and proposed initial or final orders. The hearing officer shall, within ten (10) days of closing the hearing, decide what disposition to make of the case and shall immediately thereafter give the board and the teacher written findings of fact, conclusions of law and a concise and explicit statement of the outcome of the decision.

(b) The director of schools or other school officials shall not be held liable, personally or officially, when performing their duties in prosecuting charges against any teacher or teachers under this part.

(c) (1) If the affected teacher desires to appeal from a decision rendered in whole or in part in favor of the school system, the teacher shall first exhaust the administrative remedy of appealing the decision to the board of education within ten (10) working days of the hearing officer's delivery of the written findings of fact, conclusions and decision to the affected employee.

(2) Upon written notice of appeal, the director of schools shall prepare a copy of the proceedings, transcript, documentary and other evidence presented and transmit the copy to the board within twenty (20) working days of receipt of notice of appeal.

(3) The board shall hear the appeal on the record and no new evidence shall be introduced. The affected employee may appear in person or by counsel and argue why the decision should be modified or reversed. The board may sustain the decision, send the record back if additional evidence is necessary, revise the penalty or reverse the decision. Before any findings and decision are sustained or punishment inflicted, a majority of the membership of the board shall concur in sustaining the charges and decision. The board shall render its decision on the appeal within ten (10) working days after the conclusion of the hearing.

(4) Any party dissatisfied with the decision rendered by the board shall have the right to appeal to the chancery court in the county where the school system is located within thirty (30) days after receipt of the dated notice of the decision of the board. It shall be the duty of the board to cause the entire record and other evidence in the case to be transmitted to the court. The review of the court shall be de novo on the record of the hearing held by the hearing officer and reviewed by the board.

(5) The director of schools shall also have the right to appeal any adverse ruling by the hearing officer to the board under the same conditions as set out in this subsection (c).

(d) Subsections (a) and (c) shall not apply to a disciplinary suspension of a teacher by the director of schools that is for a period of three (3) days or less and that is not made in anticipation of dismissal. For such suspensions of three (3) days or less, the following shall apply:

(1) The director of schools shall provide written notice of suspension and the reasons for the suspension to the teacher, along with an explanation of the evidence supporting the decision to suspend and copies of any documents relied upon by the director in reaching that decision;

(2) Upon request made in writing within five (5) days from the date of the suspension letter or the date it was received, whichever is later, the director shall provide a conference with the director at which the teacher may offer rebuttal to the charges or any information the teacher wishes the director to consider. Both the LEA and the teacher may be represented by an attorney or other representative;

(3) The meeting shall be recorded by the director of schools, and a copy shall be provided to the teacher upon request;

(4) The director shall issue a written decision within ten (10) days from the date of the conference. The director may not impose any additional punishment beyond that described in the notice of suspension; and

(5) The teacher, if dissatisfied with the decision of the director, may pursue appeal of the director's decision pursuant to § 49-5-513.



§ 49-5-513 - Judicial review.

(a) A tenured teacher who is dismissed or suspended by action of the board pursuant to § 49-5-512(c)(3), or suspended by action of the director pursuant to § 49-5-512(d)(4), may petition for a writ of certiorari from the chancery court of the county where the teacher is employed.

(b) The petition shall be filed within thirty (30) days from the receipt by the teacher of notice of the decision of the board. The petition shall state briefly the issues involved in the cause, the substance of the order of the board, or the respects in which the petitioner claims the order of the board is erroneous, and praying for an accordant review. The petition shall be addressed to the presiding chancellor and shall name as defendants the members of the board and such other parties of record, if such, as were involved in the hearing before the board.

(c) The petitioner shall give bond for costs as in other chancery suits or oaths of paupers in lieu.

(d) Upon the filing of the petition, the clerk and master shall immediately send, by registered return receipt mail, to the chair of the board, a notice of the filing of the petition and a certified copy of the petition. The clerk shall also send a similar notice to the last known post office address of each other party named as defendant. In lieu of notice by registered mail, subpoena to answer may be served personally on each defendant, as in other chancery cases.

(e) The filing of the petition shall suspend the order of the board pending a decision by the chancellor, but the teacher shall not be permitted to return to teaching pending final disposition of the appeal.

(f) All defendants named in the petition desiring to make defense shall do so by answer, in which grounds of demurrer shall be incorporated, to the petition within thirty (30) days from the date of the filing of the petition, unless the time be extended by the court. Any other person who may be affected by the decision to be made by the court may, upon proper leave given, intervene and file an answer in the cause. Amendments may be granted as in other chancery procedures.

(g) The cause shall stand for trial and shall be heard and determined at the earliest practical date, as one having precedence over other litigation, except suits involving state, county or municipal revenue. The review of the court shall be limited to the written record of the hearing before the board and any evidence or exhibits submitted at the hearing. Additional evidence or testimony shall not be admitted except as to establish arbitrary or capricious action or violation of statutory or constitutional rights by the board.

(h) The chancellor shall reduce the chancellor's findings of fact and conclusions of law to writing and make them parts of the record.

(i) Any party dissatisfied with the decree of the court may appeal as provided by the Tennessee rules of appellate procedure, where the cause shall be heard on the transcript of the record from the chancery court.



§ 49-5-514 - Merger of local with state tenure system.

(a) (1) Should it be desired to incorporate any local teacher tenure system into the state system, the board having jurisdiction over the teachers under the local system shall publish in some newspaper of general circulation in the town or county in which the local tenure system is located a notice of its intent to apply for admission to the state teacher tenure system, and, in the notice, shall fix the date for a hearing thereon, which date shall not be less than ten (10) days after the first publication of the notice.

(2) Upon the day fixed by the notice for the hearing, which hearing may be adjourned from time to time if deemed necessary, the board shall hear interested parties who shall have the right to appear in person or by counsel upon the advisability of the entry or merger into the state system.

(3) After the local board of education concludes its hearing, the board shall conduct a referendum of the teachers within the local teacher tenure system, and if a majority of the teachers vote in favor of merging with the state system, then the board shall request the merger and shall forward a certified copy of the result of the referendum to the commissioner of education for consideration.

(4) If the commissioner approves the merger, then the commissioner shall give proper notice of the merger and, at the end of ten (10) days from the giving of the public notice of acceptance, the local tenure system shall be merged with and become a part of the state teacher tenure system, and the members of the local tenure system shall thereupon be entitled to all the benefits of the state tenure system to the same extent as though they had been members of the state tenure system from its inception.

(b) As used in this section:

(1) "Board" means any county board of education in a county operating under a local teacher tenure act or any municipal board of education in a city operating under such act; and

(2) "Local teacher tenure systems" means any teacher tenure system applicable only to a county or to a city or town and authorized by special act of the general assembly.



§ 49-5-515 - Establishment of system for teachers not previously covered.

(a) The state board of education is authorized and directed to establish a system of tenure for teachers in schools and institutions under its jurisdiction.

(b) The board shall promulgate and publish reasonable rules and regulations for the establishment of a tenure system for such teachers, and has the power to promulgate and publish the rules and regulations as are deemed reasonably necessary for the establishment of the tenure system, which shall include, but not be limited to, standards and requirements concerning:

(1) The minimum qualifications of teachers eligible for tenure;

(2) The types of tenure;

(3) Leaves of absence;

(4) Time of termination of tenure;

(5) Transfers within the system;

(6) Credit for time served in other school systems within the state;

(7) Grounds and procedures concerning suspensions and dismissals;

(8) Investigations;

(9) Suspensions pending investigations; and

(10) Other subjects deemed by the board to be reasonably related to teacher's tenure.

(c) The rules and regulations shall be adopted by a formal resolution by a majority of the membership, and the resolution shall be signed by a majority of the members of the state board of education as certified by the chair and attested by the executive secretary of the board, and otherwise they shall be approved and filed in the manner required by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) After giving written notice of charges against any teacher, the board shall hold a hearing in the same manner and shall have the same powers as provided in § 49-5-512; provided, that where § 49-5-512 refers to the director of schools, for the purpose of this part, reference shall be made to the chair of the state board of education.

(e) A teacher shall be entitled to a judicial review of the action of the board for the same purposes and in the same manner provided by § 49-5-513.

(f) As used in this section, "teacher" means any person employed by the state board of education in a full-time position as an administrative officer or teacher in a school or other educational institution except a college or university; provided, that "teacher," does not apply to the principal or chief administrative officer of the school or institution.

(g) No teacher under this section shall be guaranteed continuity of employment in a particular assignment or position.






Part 6 - Professional Educators Collaborative Conferencing Act of 2011

§ 49-5-601 - Short title -- Statement of purpose.

(a) This part shall be known and may be cited as the "Professional Educators Collaborative Conferencing Act of 2011."

(b) (1) Local boards of education and their professional employees have an obligation to the public to exert their full and continuing efforts to achieve the highest possible education standards in the institutions that they serve. This requires establishment and maintenance of an educational climate and working environment that will attract and retain a highly qualified professional staff and foster open, collaborative relationships between boards of education and their professional employees based upon mutual respect, in order to stimulate optimum performance by the staff and encourage each and every professional employee to contribute the employee's best to the enhancement of public schools. In order to best achieve these ends, it is the purpose of this part to set forth and recognize the legitimate rights and obligations of boards of education and their professional employees, to establish procedures governing their respective roles and the important relationships between them, and to promote a professional climate based upon mutual interest in order to focus efforts on teaching and learning for all students of the public schools.

(2) Experience has shown that boards of education and their professional employees can best reach the objectives described in subdivision (b)(1), if each considers the ability, experience and judgment of the other in formulating policies and making decisions that involve the operations of this state's public schools through a collaborative effort of mutual interest and mutual gain. It also has been shown that professional employees can perform at their best when goals and expectations as to the terms and conditions of professional service are set forth with clarity, reliability and fairness to all in a manner demonstrating concern and respect for the interests of the individual employee.

(3) It is the purpose and policy of this part to recognize the interests of individual employees in their relations with boards of education and to recognize certain rights, but not obligations, of professional employees to form, join and assist professional employees' organizations, such rights and responsibilities to include meeting, consulting and conferencing with boards of education in order to discuss matters relating to specific terms and conditions of professional service. Furthermore, in order to foster trust and mutual respect among the parties, and to provide an open and collaborative problem-solving approach to such conferencing, it is the purpose and policy of this part to recognize and adopt the principles and techniques known as interest-based collaborative problem-solving for use in conferences conducted pursuant to this part.

(c) A training program in the principles and techniques of interest-based collaborative problem-solving for use in collaborative conferencing pursuant to this part shall be developed by the Tennessee Organization of School Superintendents in conjunction with representative organizations of school leaders and administrators and professional employees' organizations by January 1, 2012, at which time a summary report of the training program and related materials, if any, shall be presented to the education committees of the senate and the house of representatives. Such training program shall be implemented, as appropriate, within each local education agency no later than July 1, 2012.

(d) Any and all bargaining being conducted pursuant to the Education Professional Negotiations Act on June 1, 2011, shall be suspended indefinitely.

(e) No collaborative conferencing pursuant to this part shall be conducted by a local board of education until the training developed under this part has been implemented within the local education agency.



§ 49-5-602 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board of education" or "local board of education" has the same meaning as the term is defined in § 49-1-103;

(2) "Collaborative conferencing" means the process by which the chair of a board of education and the board's professional employees, or such representatives as either party or parties may designate, meet at reasonable times to confer, consult and discuss and to exchange information, opinions and proposals on matters relating to the terms and conditions of professional employee service, using the principles and techniques of interest-based collaborative problem-solving;

(3) "Management personnel" means those professional employees certified by the local board of education to represent the board in the collaborative conferencing process;

(4) "Management team" means employees who devote a majority of their time to the system-wide area or areas of professional personnel management, fiscal affairs or general management and shall specifically include principals, assistant principals, supervisors and others whose principal responsibilities are administration rather than teaching;

(5) "Memorandum of understanding" means the written document that memorializes and records the understanding reached by the board of education and its professional employees, or their respective representatives, if so designated, as to the terms and conditions of professional services set forth in this part. The memorandum shall be presented in its entirety to the board of education, to all professional employees covered by the memorandum and to the public, upon request;

(6) "Person" means one (1) or more individuals, organizations, associations, or their representatives;

(7) "Political activity" includes, but is not limited to:

(A) Lobbying as defined in § 3-6-301;

(B) Making contributions to any entity which engages in any form of political communication, including communications which mention the name of a political candidate;

(C) Engaging in or paying for public opinion polling;

(D) Engaging in or paying for any form of political communication, including communications which mention the name of a political candidate;

(E) Engaging in or paying for any type of political advertising in any medium;

(F) Telephone communication for any political purpose;

(G) Distributing political literature of any type; or

(H) Providing any type of in-kind help or support to or for a political candidate;

(8) "Professional employee" means any person employed by any local board of education in a position that requires a license issued by the department of education for service in public elementary and secondary schools of this state, supported, in whole or in part, by local, state or federal funds, but shall not include any member of the management team, as defined in this part, or a retired teacher who is employed as a teacher in accordance with title 8, chapter 36, part 8;

(9) "Professional employees' organization" means any organization with membership open to professional employees, as defined in subdivision (8), in which the professional employees participate and that exists for the purpose of promoting the professional status and growth of educators and the welfare of students;

(10) "Representative" includes any person, or group of persons, organization or association that is designated and authorized by professional employees or local board of education to act for the professional employees or the local board, respectively, under this part;

(11) "Strike" means the failure with others to report for duty, the willful absence from one's position, the stoppage of work or the abstinence in whole or in part from the full, faithful and proper performance of the duties of employment, and without the lawful approval of one's superior; or in any manner interfering with the operation of the public school system, for the purpose of inducing or coercing the recognition of any employee organization or a change in the conditions or compensation or the rights, privileges or obligations of employment;

(12) "Supervisor" means any professional employee of a local board of education whose full-time job responsibilities consist of oversight of other professional employees or curriculum development or both; and

(13) "Working conditions of professional employees" or "terms and conditions of professional service" means those fundamental matters that affect a professional employee financially or the employee's employment relationship with the board of education and that are specifically designated as such under this part. The term "working conditions" or "terms and conditions of professional service" is intended to be narrowly defined and does not include any matters not specifically designated under this part.



§ 49-5-603 - Rights of professional employees.

Professional employees have the right to self-organization, to form, join or be assisted by organizations, to participate in collaborative conferencing with local boards of education through representatives of their own choosing and to engage in other concerted activities for the purpose of other mutual aid and benefit; provided, that professional employees also have the right to refrain from any or all such activities.



§ 49-5-604 - Rights preserved.

(a) Those rights and responsibilities of boards of education, directors of schools and professional employees as contained in this title are not statutorily modified or repealed by this part.

(b) This part shall not operate so as to annul or modify any recognition heretofore entered into between a board of education and a professional employees' organization until the termination of an existing agreement between a local board of education and a professional employees' organization. Upon the termination of any existing agreement, subsequent professional employee relationships between the respective board of education and its professional employees shall be governed by this part.



§ 49-5-605 - Representatives.

(a) Experience has shown that efforts to confer, consult, discuss, and to exchange information, opinions, and proposals on terms and conditions of professional service are most efficient and effective when conducted by participants who are selected and authorized to represent individual professional employees or groups of employees. It is the policy and purpose of this part to ensure the rights of professional employees to participate in collaborative conferencing with boards of education through representatives of their own choosing. No professional employee, group of professional employees, or professional employee organization shall be denied the opportunity to represent themselves or groups of professional employees in discussions authorized under this part.

(b) (1) Upon the submission by fifteen percent (15%) or more of the professional employees in an LEA of a written request to conduct collaborative conferencing with a board of education between October 1 and November 1 of any year, the board of education shall appoint an equal number of its professional employees and board members to serve on a special question committee for the purpose of conducting a confidential poll of all eligible professional employees as provided in subdivision (b)(2).

(2) (A) The confidential poll shall be by secret ballot and shall require the employee to respond to two (2) questions. The first question shall request the employee to respond "YES" or "NO" to the question:

Shall the professional employees of this LEA undertake collaborative conferencing with the board of education?

(B) If the employee responds "YES" to the first question, then the second question shall request that the employee indicate which organization the employee prefers to represent the employee in collaborative conferencing by checking the box related to one (1) of the professional employees' organizations having a presence in the LEA. The second question shall also include a box for the response of "unaffiliated", if an employee does not have a preference as to a professional employees' organization. If the employee responds "NO" to the first question, then the second question shall request the employee to express a preference for one (1) of the professional employees' organizations. The second question shall also provide for a response of "unaffiliated", if an employee does not have a preference of a professional employees' organization, or a response of "none of the above", if the employee does not want to be represented in collaborative conferencing, if such conferencing should occur.

(3) No board of education shall have a duty or obligation to engage in collaborative conferencing with its professional employees pursuant to this part unless a majority of those eligible to vote in the poll under subdivision (b)(2) respond "YES" to the first question.

(4) Upon receiving the results of the poll in which the majority of those eligible to vote respond "YES" to the first question, the board of education shall appoint at least seven (7), but no more than eleven (11) persons, to serve as management personnel. The professional employees shall be entitled to the same number of representatives as the number of management personnel selected by the board of education. The professional employee representatives shall be selected according to each organization's proportional share of the responses to the second question; provided, however, that only those professional employees' organizations receiving fifteen percent (15%) or more of the responses to the second question shall be entitled to representation. The category of "unaffiliated" as a response to the second question, but not the category of "none of the above", shall be considered a professional employees' organization for the purposes of this subdivision (b)(4).

(5) If fifteen percent (15%) or more of the professional employees polled indicate a preference for an unaffiliated representative, then the special question committee shall select and appoint a person or persons to serve as an unaffiliated representative or representatives according to the proportional share of responses to the second question in the category "unaffiliated".

(6) (A) The term of the members of the panel constituted as the result of a poll in which the majority of those eligible to vote respond "YES" to the first question shall be three (3) years. If a vacancy occurs on the panel, then the appointing body which appointed the member to the position that became vacant shall appoint a replacement for the remainder of the term. Prior to expiration of the terms of the members of the panel, a new poll shall be conducted under this subsection (b) to determine whether the professional employees want to continue to engage in collaborative conferencing.

(B) Notwithstanding the provisions of subdivision (b)(6)(A) to the contrary, a memorandum of understanding may provide for polls after a poll in which the majority of those eligible to vote responded "YES" to the first question to occur more frequently than once every three (3) years. The term of the members selected for the panel after such poll shall be the length of time specified by the memorandum of understanding between two (2) polls.

(c) Each professional employees' organization receiving fifteen percent (15%) or more of the responses shall select and appoint the appropriate number of persons to serve as representatives of the professional employees preferring that organization. The board of education shall select and appoint its representatives. Representatives shall be appointed no later than December 1.

(d) If a majority vote to conduct collaborative conferencing is not secured, then during any subsequent year, the professional employees may again seek to engage in collaborative conferencing pursuant to subsection (b).

(e) The results of the confidential poll and the names and positions of the appointed representatives shall be transmitted to the board, professional employees and professional employee organizations prior to January 1 next.

(f) Those persons or organizations initiating the poll shall be assessed the reasonable costs necessitated in conducting the poll by the chair of the special question committee.



§ 49-5-606 - Unlawful acts.

(a) It is unlawful for a board of education or its management personnel to:

(1) Impose or threaten to impose reprisals on professional employees or discriminate against professional employees by reason of their exercise of rights guaranteed by this part;

(2) Interfere with, restrain or coerce employees in the exercise of the rights guaranteed in § 49-5-603;

(3) Refuse or fail to participate in collaborative conferencing under this part;

(4) Refuse to permit any professional employees' organization to have access at reasonable times before or after the instructional day to areas in which professional employees work, to use institutional bulletin boards, mail boxes or other communication media or to use institutional facilities as permitted by a local board's policy or procedure for community use at reasonable times for the purpose of holding a meeting concerned with the exercise of the rights guaranteed by this part;

(5) Encourage or discourage membership in any organization by discrimination in hiring, granting of tenure or other terms or conditions of employment. The board of education or management personnel may express any views or opinions on the subject of employer-employee relations; provided, however, that such expression shall contain no threat of reprimand, discharge or promise of benefits;

(6) Discharge or discriminate against an employee because the employee has filed an affidavit, petition, or complaint or given any information or testimony under this part; or

(7) Dominate, interfere or assist in the administration of any professional employee organization.

(b) It is unlawful for a professional employees' organization or its representatives to:

(1) Cause or attempt to cause a board of education to engage in conduct violative of this part; provided, that this subdivision (b)(1) shall not be construed to impair the right of professional employees' organizations to prescribe their own rules with respect to operation involving the acquisition or retention of membership;

(2) Refuse or fail to participate in collaborative conferencing under this part with a board of education;

(3) Interfere with, restrain or coerce professional employees or a board of education in the exercise of rights granted in this part;

(4) Engage in a strike;

(5) Urge, coerce or encourage others to engage in unlawful acts as defined in this part;

(6) Enter onto the school grounds for the purpose of contacting professional employees in such a manner and at such times as will interfere with the normal operations of the school; or

(7) Coerce or attempt to intimidate professional employees who choose not to join a professional employee organization.

(c) (1) A complaint of an unlawful act shall be filed with, or initiated by the board of education. If no reasonable resolution is reached between the parties, a complaint may be filed in the chancery court of the county where the local education agency is located.

(2) No complaint shall issue based upon any unlawful act occurring more than three (3) months prior to the filing of the complaint.

(3) The court is empowered to prevent any board of education or its agents, or organizations, associations, professional employees, or their agents, from engaging in any unlawful act.

(4) If, upon the preponderance of the evidence taken, the court is of the opinion that a party named in the complaint has engaged in or is engaging in any such unlawful act, then the court shall state its findings of fact, issue an order requiring the party to cease and desist from the unlawful act, and take affirmative action including resumption of collaborative conferencing or reinstatement of employees. The order may further require the party to make reports from time-to-time showing the extent to which it has complied with the order.

(5) If, upon the preponderance of the testimony taken, the court is not of the opinion that a party named in the complaint has engaged in or is engaging in any such unlawful act, then the court shall state its findings of fact and shall issue an order dismissing the complaint.



§ 49-5-607 - Strikes -- Remedies.

(a) (1) If a strike occurs, the board of education may apply to the chancery court in the county to enjoin the strike. The application shall set forth the facts constituting the strike.

(2) If the court finds, after a hearing, that a strike has occurred, the court shall enjoin the employees from participating in the strike.

(b) When local boards of education have determined which employees have engaged in or participated in a strike, the employees may be subject to dismissal and, further, shall forfeit their claim to tenure status, if they have attained tenure, and shall revert to probationary status for the next five-year period. Any professional employee who engaged in, or participated in, a strike and who is not a tenured teacher may also be subject to dismissal.

(c) No penalty, forfeiture of rights or privileges or other sanction or fine imposed on a professional employees' organization, its officers or members, as the result of a strike, shall be subject to collaborative conferencing by the organization and a board at any time.



§ 49-5-608 - Scope of conferencing.

(a) A local board of education shall be required to participate in collaborative conferencing with professional employees, or their designated representatives, if any, with respect to only those terms and conditions of employment that are specified in this section. Such terms and conditions include and are limited to the following:

(1) Salaries or wages;

(2) Grievance procedures;

(3) Insurance;

(4) Fringe benefits, but not to include pensions or retirement programs of the Tennessee consolidated retirement system or locally authorized early retirement incentives;

(5) Working conditions; except those working conditions which are prescribed by federal law, state law, private act, municipal charter or rules and regulations of the state board of education, the department of education or any other department or agency of state or local government;

(6) Leave; and

(7) Payroll deductions; except as provided in subsection (b).

(b) No other terms or conditions of employment shall be the subject of collaborative conferencing between the board of education and the professional employees or their representatives and no collaborative conferencing shall be conducted on the following subjects:

(1) Differentiated pay plans and other incentive compensation programs including stipends and associated benefits that are based on professional employee performance that exceeds expectations, or that aid in hiring and retaining highly qualified teachers for hard-to-staff schools and subject areas;

(2) Expenditure of grants or awards from federal, state or local governments and foundations or other private organizations that are expressly designated for specific purposes;

(3) Evaluation of professional employees pursuant to federal or state law or state board of education policy;

(4) Staffing decisions and state board of education or local board of education policies relating to innovative educational programs under § 49-1-207; innovative high school programs under chapter 15 of this title; virtual education programs under chapter 16 of this title; and other programs for innovative schools or school districts that may be enacted by the general assembly;

(5) All personnel decisions concerning assignment of professional employees, including, but not limited to, filling of vacancies, assignments to specific schools, positions, professional duties, transfers within the system, layoffs, reductions in force, and recall. No agreement shall include provisions that require personnel decisions to be determined on the basis of tenure, seniority or length of service; and

(6) Payroll deductions for political activities.

(c) The director of schools shall be permitted to communicate with professional employees employed by the local board of education concerning any subject relevant to the operation of the school system, including the terms and conditions of professional service that are subject to collaborative conferencing, through any means, medium or format the director chooses.



§ 49-5-609 - Memorandum of understanding.

(a) The scope of a memorandum shall extend to those matters of mutual agreement between the board of education and the professional employees; provided, that its scope shall not include proposals contrary to:

(1) Federal or state law or applicable municipal charter;

(2) Professional employee rights defined in this part; or

(3) Board of education rights contained in this title.

(b) If agreement is reached by the management personnel of the board of education and the representatives of its professional employees, they shall jointly prepare a proposed memorandum of understanding. The board of education may enter into the memorandum for a period not to exceed three (3) years. Any items included within the memorandum that require funding shall not be considered effective until such time as the body empowered to appropriate the funds has approved a budget that includes sufficient funding. If the amount of funds appropriated is less than the amount required to address the matters of collaborative conferencing, then the parties may continue to confer to reach agreement within the amount of funds appropriated.

(c) A memorandum of understanding shall be binding on the parties from the date of its approval by the board of education as an item on the agenda of a regular or special called board meeting or at a later effective date that is explicitly stated in the memorandum of understanding.

(d) Nothing in this part shall be construed to require collaborative conferencing, agreement on any terms and conditions of employment, or, if agreement has not been reached between the board of education and the representatives of the professional employees, a memorandum of understanding. Absent an agreement and memorandum of understanding on terms and conditions specified for collaborative conferencing in this part, the board of education shall have the authority to address such terms and conditions through board policy.






Part 7 - State Leave Plan

§ 49-5-701 - State board of education -- Rules and regulations.

(a) The state board of education shall adopt rules and regulations setting up sick leave and personal and professional leave for the teachers in the public schools of this state, and for payment of substitute teachers. Every LEA shall participate in the state leave plan as established in this part.

(b) The state board of education shall prescribe forms and procedures to be followed by the local boards of education participating in the state leave plan. The commissioner of education may withhold state leave funds from any participating system that fails to comply with this section or the implementing rules and regulations of the state board of education.



§ 49-5-702 - Application for leave.

(a) Any person holding a position that requires a teacher's license shall be granted leave for military service, legislative service, maternity, adoption, recuperation of health or visitation of a spouse, child or parent deployed for military duty out of the country who has been granted rest and recuperation leave and may be granted leave for educational improvements or other sufficient reason without forfeiture of accumulated leave credits, tenure status or other fringe benefits. Local boards of education may compensate teachers the difference between their regular pay and their military pay while engaged in military service. Nothing in this subsection (a) shall be construed to affect any rights granted public employees under title 8, chapter 33.

(b) All leaves shall be requested in writing at least thirty (30) days in advance on forms adopted by the local board of education and uniformly used throughout the school system. The thirty-day notice may be waived or reduced by the director of schools or upon a certified statement of a physician approved by the director of schools.

(c) The teacher's application for leave forms shall require, but not be limited to:

(1) A description of the type of leave requested;

(2) The requested dates for beginning and ending the leave; and

(3) A statement of intent to return to the position from which leave is granted.



§ 49-5-703 - Director's action on application.

Each request for leave must be acted upon in accordance with board policy, any negotiated contract or applicable state or federal law by the director of schools within fifteen (15) days. Each applicant shall be notified in writing of the action of the director of schools, and the beginning and ending dates of the leave that is granted.



§ 49-5-704 - Term and extension of leave.

All leaves, except military leave, shall be from a date certain to a date certain; however, any leave may be extended to a later specified date upon written request from the teacher. The procedure for extending a leave and the conditions under which a leave may be extended are the same as those used when originally requesting and granting the leave. Military leave and leave to hold legislative office shall be granted for whatever period may be required. Leave to visit a spouse, child or parent deployed for military duty out of the country who has been granted rest and recuperation leave shall be granted for no longer than ten (10) days.



§ 49-5-705 - Teacher's reinstatement after leave.

Positions vacated for less than twelve (12) months by teachers on leave shall be filled with an interim teacher for such time as the teacher is on leave. Upon return of the teacher within the twelve (12) months, the interim teacher shall relinquish the position, and the teacher shall return to the position. If the leave exceeds twelve (12) months, the teacher shall be placed in the same or a comparable position upon return from leave.



§ 49-5-706 - Teacher not returning after leave.

Any teacher on leave shall, at least thirty (30) days prior to the date of return, notify the director of schools in writing if the teacher does not intend to return to the position from which the teacher is on leave. Failure to render such notice may be considered breach of contract.



§ 49-5-707 - Pay while on leave.

The regularly employed teacher who is on leave authorized by § 49-5-701, § 49-5-710 or § 49-5-711 shall receive the pay prescribed by the teacher's contract during such absence, but the right to receive such pay shall be subject to all the conditions set forth in §§ 49-5-701, 49-5-710 and 49-5-711.



§ 49-5-708 - Effect of leave on teacher's rights.

Any teacher on leave shall retain any accumulated tenure, salary or fringe benefit credits; and the leave shall not be construed to work a forfeiture of any accumulated tenure, salary or fringe benefit credits.



§ 49-5-709 - Substitute teachers.

Substitute teachers are those teachers used to replace teachers on leave authorized by § 49-5-701, § 49-5-710 or § 49-5-711, or to fill temporary vacancies as defined by the state board of education and granted under written local school board policies. Substitute teachers may be employed and paid directly by a local education agency or by a third party public or private employer through an agreement between such third party employer and the local education agency. Substitute teachers employed by third party entities shall be subject to the same unemployment benefit eligibility conditions as substitute teachers employed directly by local education agencies.



§ 49-5-710 - Sick leave -- Accumulation and use.

(a) (1) The time allowed for sick leave within the meaning of this section for any teacher shall be one (1) day for each month employed plus any personal and professional leave transferred to sick leave. Sick leave shall be cumulative for all earned or transferred days not used.

(2) Upon written request of the teacher accompanied by a statement from the teacher's physician verifying pregnancy, any teacher who goes on maternity leave shall be allowed to use all or a portion of the teacher's accumulated sick leave for maternity leave purposes during the period of the teacher's physical disability only, as determined by a physician. Upon verification by a written statement from an adoption agency or other entity handling an adoption, a teacher may also be allowed to use up to thirty (30) days of accumulated sick leave for adoption of a child. If both adoptive parents are teachers, only one (1) parent is entitled to leave under this subsection (a).

(3) When first employed in a system, a teacher shall be allowed an initial allotment of up to five (5) days of sick leave, but not exceeding the number the teacher could earn during the school year in which the teacher is first employed. If a teacher uses a part or all of this initial allotment, these days shall be charged to sick leave later accumulated by the same teacher.

(4) At the termination of the employment of any teacher, all unused sick leave accumulated by the teacher shall be terminated.

(5) However, a local board of education shall grant to any teacher, upon the teacher's employment or reemployment, the accumulated sick leave that the teacher lost by previous termination of employment in a public school system of this state; except that a teacher terminated for cause, as defined in § 49-5-501, shall not be granted, upon further employment, the sick leave days lost; and except that a teacher who breaks a contract with the board of education without a justifiable reason and without giving at least thirty (30) days' advance notice shall be granted previously accumulated, unused leave only if the board whose employ the teacher left permits the teacher to resign in good standing under the terms of § 49-5-508. This grant of previously accumulated, unused sick leave days shall be made only upon application of the teacher and only upon written verification notarized by the director of schools of the system in which the accumulated sick leave was held. The grant of previously accumulated, unused sick leave days provided for under this subdivision (a)(5) shall be available to any teacher and state employee.

(6) Every local board of education shall keep a record of the accumulated sick leave for each eligible teacher in its employ and shall provide a verified copy to the teacher or other board of education for purposes of implementing this section.

(7) The local board of education may require that a physician's certificate be furnished by the teacher in all cases deemed proper by the local board.

(8) In case of doubt, the local board of education shall have final authority as to who is entitled to leave under this section and the time for which the leave may be allowed.

(9) A teacher in need of sick leave shall be allowed to use unearned sick leave up to the amount of days that the teacher may accumulate during the remainder of the school year in which the teacher is employed. Such advance use of sick leave shall be charged to sick leave accumulated in the same school year. Upon termination of the employment of the teacher before the days are earned or at the end of the school year, there shall be deducted from the final salary of the teacher an amount based on the teacher's daily rate of pay sufficient to cover the excess sick leave days used by the teacher, and if the final salary is insufficient for this purpose, the teacher shall be liable for reimbursement of any amount in excess of the teacher's final salary.

(b) Any person employed by any agency, office, department or institution of the state or any state college or university, and who participates in the sick leave program provided in title 8, chapter 50, part 8, who leaves such employment and within two (2) years becomes a teacher employed by any local board of education, shall be allowed to convert all accumulated state sick leave into sick leave under this section. Any person may waive such conversion by notice to the authority responsible for the person's appointment. The previous employer shall certify to the new employer that the sick leave for which credit is being sought actually is accrued and due and is substantiated by records of the agency compiled during the course of such employment and not from records compiled solely for purposes of establishing leave credit. The conversion of sick leave under this subsection (b) shall be available to any employee who has transferred employment from any state agency named in this subsection (b) to any local school system.



§ 49-5-711 - Personal and professional leave -- Accumulation and use.

(a) Under policies adopted by the local board of education, a teacher shall be allowed personal and professional leave earned at the rate of one (1) day for each one half (1/2) year employed. A teacher may take not more than two (2) days of personal or professional leave prior to having earned it, but it shall be charged against the teacher's year's allowance. Any personal and professional leave remaining unused at the end of a year shall be credited to that teacher as sick leave.

(b) If, at the termination of a teacher's services, the teacher has been absent for more days than the teacher had accumulated or earned leave, there shall be deducted from the final salary warrant of the teacher an amount sufficient to cover the excess days used by the teacher.

(c) (1) Personal leave is intended to be used for personal reasons. Subject to the following conditions, it can be taken at the discretion of a teacher, who shall not be required to give reasons for the use of any personal leave. The approval of the director of schools or the director's designee shall be required under the following conditions:

(A) If more than ten percent (10%) of the teachers in any given school request its use on the same day; provided, that on making this calculation, any major fraction shall be considered as one (1); and in schools of five (5) teachers or less, one (1) teacher may take personal leave at the teacher's discretion;

(B) If personal leave is requested during any prior established student examination period;

(C) If personal leave is requested on the day immediately preceding or following a holiday or vacation period;

(D) If personal leave is requested for days scheduled for professional development or in-service training, according to a school calendar adopted by the local board of education prior to the commencement of the school year; or

(E) If personal leave is requested for days scheduled for parent-teacher conferences, according to a school calendar adopted by the local board of education prior to the commencement of the school year.

(2) Except in an emergency, a teacher shall give at least one (1) day's advance notice of intent to take personal leave.



§ 49-5-712 - Part-time leaves.

Part-time leaves may be granted upon written request with the conditions prevailing as recorded in the minutes of the board of education.



§ 49-5-713 - Legislative service leave.

Leave to hold legislative office shall not be granted for more than any portion of four (4) calendar years without the consent of the local board of education. Nothing contained in this section shall be construed to require the board or school system to pay the teacher during the leave of absence.



§ 49-5-714 - Injuries in course of employment by violent criminal act.

(a) Whenever a teacher is absent from assigned duties as a result of personal injury caused by a physical assault or other violent criminal act committed against the teacher in the course of the teacher's employment activities, the teacher shall receive benefits, comparable to a workers' compensation program, for up to one (1) year after the injury, if the LEA has workers' compensation coverage. If the LEA does not have workers' compensation coverage, the benefits, procedures and standards for determining eligibility shall be the same as if the LEA had workers' compensation. A leave of absence for personal injury resulting from an assault or other violent criminal act shall not be charged to the teacher's sick leave, personal leave or professional leave accumulated or granted pursuant to this part. The state board of education shall adopt rules and regulations for the implementation of personal injury leave resulting from assault or other violent criminal acts.

(b) In the event a teacher is absent from assigned duties as a result of personal injury caused by a physical assault or other violent criminal act committed against the teacher in the course of the teacher's employment activities, the LEA shall continue to pay the teacher's full benefits including, but not limited to, health insurance benefits, until the earlier of the date on which the teacher is released by the teacher's physician to return to work or the date on which the teacher is determined by the teacher's physician to be permanently disabled from returning to work.

(c) Nothing in this section shall be construed to discourage, diminish, invalidate or supersede any LEA's policy, benefit package or contract providing greater benefits or leave for teachers injured in the course of employment activities.



§ 49-5-715 - Leave to hold statewide office of a professional employees' association.

(a) Leave to hold statewide office as an officer, director, trustee or agent of a professional employees' association may be granted if the local board approves the leave after the person requesting the leave provides the director of schools with proof of election and proof of the term of office. Acceptable proof of election shall include, but not be limited to, certification by the professional employees' association of the date of the election and the results of the election. Leave shall be granted from a date certain to a date certain pursuant to § 49-5-704.

(b) For purposes of this section only, "professional employees' association" or "association" means any organization or association granting membership to professional employees of LEAs and professionals employed by the state department of education; provided, however, that membership in the organization or association statewide exceeds one thousand (1,000) dues-paying members.

(c) Any person on leave under this section shall retain all rights enumerated in § 49-5-708.

(d) Association service leave shall be leave without pay. The person on leave is entitled to maintain benefits only if the full cost of the benefits is paid by either the person on leave or the association for which the person is serving as an officer, director, trustee or agent. During the leave period, the person's position with the LEA shall be maintained without advancement on the salary scale and with no accrual of sick leave or personal and professional leave. At the end of leave taken pursuant to this section, the person taking the leave shall be returned to the person's former position or a comparable position. Leave shall only be granted with the understanding that the recipient, immediately following the leave of absence, will return to the LEA for a period at least equal to the period of the leave. Prior to the person being allowed to return to a position in the LEA, the person or the association shall reimburse the LEA for any additional expenses incurred in staffing the position while the person was on leave.

(e) Any president of a professional employees' association who was granted leave from an LEA to hold the office prior to April 25, 2013, may continue to hold the office of president with leave from the LEA until the end of the leave and termination of the agreement that covers the leave; provided, however, that the agreement shall not be modified or extended after April 25, 2013. If a person who was president of an association before April 25, 2013, is re-elected after April 25, 2013, then any new agreement between an LEA and a person who is re-elected shall be entered in accordance with subsections (a)-(d).



§ 49-5-716 - Leave not charged when school closed for unexpected events.

A teacher, including a teacher on pre-approved leave or other type of leave, shall not be charged with a day of leave for any day on which the teacher's school or the school district is closed due to natural disaster, inclement weather, serious outbreak of contagious illness, or other unexpected event.






Part 8 - Tennessee Teachers' Sick Leave Bank Act

§ 49-5-801 - Short title.

This part shall be known and may be cited as the "Tennessee Teachers' Sick Leave Bank Act."



§ 49-5-802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Employee organization" means any organization with membership open to teachers in which the teachers participate and that exists for the purpose, in whole or in part, of representing teachers' interest to boards of education of local public school systems;

(2) "Local school system" or "system" means any local public school system, as defined in § 49-1-103;

(3) "Member" or "participant" means any teacher who has joined the bank by making the initial donation of the minimum number of days necessary and has donated the subsequently assessed days;

(4) "Sick leave" means a designated amount of compensation leave accumulated pursuant to § 49-5-710 that is to be granted to a member who, through personal illness, injury, disability or quarantine, is unable to perform the duties of the teaching position. Sick leave may not be granted for the period of disability when moneys are paid to the member under the Workers' Compensation Law under title 50, chapter 6, part 2;

(5) "Sick leave bank" or "bank" means a local system accounting of voluntarily pooled and irrevocably donated accumulated personal sick leave that is collected for the purpose of providing sick leave to members of the program who have suffered an unplanned personal illness, injury, disability or quarantine and whose personal sick leave is exhausted;

(6) "Sick leave bank trustees" or "trustees" means those persons appointed to administer a local school system sick leave bank; and

(7) "Teacher" means all persons entitled to sick leave under § 49-5-710.



§ 49-5-803 - Establishment.

(a) Notwithstanding any other provision to the contrary, a sick leave bank may be established in any local school system.

(b) Sick leave accumulated under § 49-5-710 may be donated to the bank.

(c) Only one (1) bank shall be allowed per system.

(d) To form a sick leave bank in a local school system, a minimum of twenty (20) teachers from that system shall petition the local board of education for permission to establish a sick leave bank in accordance with this part. Upon approval by the local board of education, the request, along with the proposed operating guidelines, shall be submitted to the commissioner of education. Upon the commissioner's determination that the proposed operating guidelines are consistent with this title, the commissioner shall officially authorize the establishment of a sick leave bank within the system effective the next August 1.

(e) To form a sick leave bank in a local school system in any county having a population of not less than forty-four thousand five hundred (44,500) nor more than forty-five thousand (45,000) or not less than six thousand seven hundred (6,700) nor more than six thousand nine hundred fifty (6,950), according to the 1990 federal census or any subsequent federal census, a minimum of ten (10) teachers from that system shall petition the local board of education for permission to establish a sick leave bank in accordance with this part. Upon approval by the local board of education, the request, along with the proposed operating guidelines, shall be submitted to the commissioner. Upon the commissioner's determination that the proposed operating guidelines are consistent with this title, the commissioner shall officially authorize the establishment of a sick leave bank within the system effective August 1, following the date of such decision.



§ 49-5-804 - Trustees.

When permission to establish a sick leave bank in a local school system has been granted, the sick leave bank trustees shall be established as follows:

(1) Not later than thirty (30) days following the commissioner's authorization, the board of education and the employee organization shall each appoint from their membership two (2) persons to serve as trustees. The fifth trustee shall be the director of schools who shall serve as chair;

(2) In the event any member is unable to be present at any meeting of the sick leave bank trustees, the member may appoint a representative to serve during a particular meeting if authorization is given in writing by the absent trustee;

(3) In the event the professional employees are recognized for the purpose of negotiating, such recognized professional employees' organization shall appoint two (2) persons to serve. In the event there is no recognized professional employees' organization for the purpose of negotiating or the previously recognized organization subsequently loses recognition, the organization that documents the largest number of paid professional employees as members on June 30 past shall be the organization to initially appoint or subsequently reappoint or replace the trustees at the end of a term;

(4) All appointments shall be for three-year staggered terms and can be replaced only because of death, retirement, resignation or discontinuation of employment with the board of education or at the expiration of a term;

(5) Any vacancy shall be filled for the remainder of the term by the appointing authority in the same manner as the original appointments were made;

(6) Trustees are eligible to succeed themselves; and

(7) The four (4) trustees originally appointed by the board of education and the employee organization shall draw lots for two (2) positions for three (3) years, and two (2) positions for two (2) years, to become effective August 1 next. Thereafter all terms begin on August 1.



§ 49-5-805 - Rules and regulations.

(a) The trustees shall provide for rules and regulations not inconsistent with this part.

(b) These rules and regulations shall be filed with the office of the commissioner of education and the local school system within sixty (60) days of authorized establishment of the bank pursuant to § 49-5-803 and shall be available for public inspection during regular office hours.



§ 49-5-806 - Participation.

(a) All persons employed in the school system who are entitled to sick leave under § 49-5-710 are eligible to participate in the sick leave bank of that school system.

(b) Upon the establishment of a sick leave bank and the selection of the trustees for the sick leave bank, the trustees shall notify all teachers in the system that they are eligible to participate in the sick leave bank. Following such notice, any teacher in the school system may indicate on forms prepared and approved by the trustees a desire to participate in the bank by submitting the forms to the office that handles records for sick leave for the school system.

(c) Teachers electing to participate shall do so during the months of August, September or October of any year.

(d) By written notice to the trustees, a member may withdraw from bank participation on any June 30. Membership withdrawal results in forfeiture of all days contributed.



§ 49-5-807 - Leave contributions.

(a) Any teacher who elects to participate in the bank shall initially have a maximum of three (3) days of sick leave deducted from such teacher's personal accumulation and donated to the sick leave bank.

(b) Donations of sick leave to the bank are nonrefundable and nontransferable.

(c) At any time the number of days in the sick leave bank is less than twenty (20), or one (1) per member if there are more than twenty (20) members, or at any time deemed advisable, the trustees shall assess each member one (1) or more days of accumulated sick leave. If a member has no accumulated sick leave at the time of assessment, the first earned days shall be donated as they are accrued by the teacher.



§ 49-5-808 - Use of bank.

(a) The sick leave bank trustees shall administer the sick leave bank and approve or reject each request for additional sick leave. All actions of the trustees will require three (3) affirmative votes.

(b) The form and manner of application for use of leave from the bank shall be prescribed by the trustees.

(c) The trustees shall act either affirmatively or negatively on all applications within ten (10) calendar days of the application.

(d) Members of the sick leave bank shall be eligible to make application to the bank for sick leave only after having been a member of the bank for thirty (30) calendar days.

(e) A participant shall not receive any sick leave from the bank until after having exhausted all accumulated sick and personal leave, including all paid board extensions.

(f) The trustees may establish regulations restricting the number of days that may be withdrawn from the bank by one (1) member on account of one (1) illness, particularly any known illness existing at the time the teacher elected to participate in the bank.

(g) Grants of sick leave from the bank shall not be made to any member on account of any elective surgery or illness of any member of the participant's family, or during any period the member is receiving disability benefits from social security or the state or local teachers' retirement plan.

(h) Leave grants from the bank, approved by the trustees, shall not be more than twenty (20) consecutive days for which the individual applicant would have otherwise lost pay. Applicants may submit requests for extensions of such leave grants before or after their prior grants expire. The maximum number of days any participant may receive in any fiscal year is sixty (60). The maximum number of days any participant may receive as a result of any one (1) illness, recurring diagnosed illness or accident is ninety (90).

(i) In the event a member is physically or mentally unable to make a request to the sick leave bank for use of sick leave days, a family member or agent may file the request.

(j) If the trustees determine it necessary, they may require a physician's certificate of condition from any member requesting additional leave. Refusal to comply will result in denial of the pending request for use of sick leave days from the bank.

(k) Sick leave granted a member from the bank need not be repaid by the individual except as all members are uniformly assessed.

(l) All records of the sick leave bank shall be kept in or by the office of the school system that handles regular sick leave records. The trustees shall inform this office of all applications they approve and the amount of additional leave granted the member.



§ 49-5-809 - Loss of benefits.

A member shall lose the right to obtain the benefits of the sick leave bank by:

(1) Resignation or termination of employment with the local school system;

(2) Cancellation of participation that is effective only on June 30 next;

(3) Refusal to honor such assessment as may be required from time to time by the trustees to maintain an adequate number of reserve days in the bank;

(4) Being on approved leave of absence with the exception of personal illness or disability leave; or

(5) Retirement.



§ 49-5-810 - Dissolution of bank.

In the event the sick leave bank is dissolved, the total days on deposit shall be returned to the then participating members and credited to their personal sick leave accumulation in proportion to the number of days each has contributed individually. Days returned under this section and credited to the individual participant's accumulation shall be rounded to the nearest one half (1/2) day.



§ 49-5-811 - Participation of non-teacher employees of LEA in teachers' sick leave bank.

Notwithstanding any provision of this part to the contrary, if an LEA has established a teachers' sick leave bank, then the LEA may permit any employee of the LEA who is not a teacher to participate in either the teachers' sick leave bank or a classified employee sick bank; provided, that the employee is eligible to accrue sick leave under the employee's contract of employment. The requirements for teachers' participation in the sick leave bank in §§ 49-5-806, 49-5-807, 49-5-808 and 49-5-809 shall apply to an employee who is not a teacher and who is seeking to participate in the sick leave bank. Nothing in this section shall be construed to interfere with existing LEA policies relative to the sick leave bank that are in effect on May 1, 2014.






Part 9 - Teachers' Local Retirement Systems

§ 49-5-901 - Establishment of fund.

(a) The board of education or school board of any town, city, county or district shall have the power to establish what shall be known as "a public school teachers' retirement fund."

(b) Where the school board of any city, town, county or district determines to establish the fund, it shall be put into operation and be authorized by ordinance or resolution of the school board, and adopted by the city or town governing authorities in cases of towns and cities, and by the county legislative body in cases of county and district schools.



§ 49-5-902 - Rules and regulations.

(a) The school boards shall adopt the necessary rules and regulations, fix the basis or amounts of the annuities and the contributions made and prescribe all other necessary provisions to put this part into operation.

(b) Any rule or regulation that affects either the collections or expenditures of the fund shall be approved by the municipal governing authorities in case of city or town schools, and by the county court in case of county or district schools.



§ 49-5-903 - "Teacher" defined.

As used in this part, "teacher" means and includes any director of schools, assistant director of schools, principal, assistant principal, supervisor, assistant supervisor, persons in charge of any special department of instruction, and any teacher or instructor regularly employed as such by the school board of such city or county, town or district.



§ 49-5-904 - Maximum annuity -- Contribution rates.

(a) No pension or annuity shall be provided exceeding three fourths (3/4) of the salary paid the teacher at the time of retirement, and in no event shall it exceed the sum of six hundred dollars ($600) per annum.

(b) The maximum assessment on any teacher coming under the operation of this part shall not exceed two and one half percent (2.5%) per annum of the salary agreed to be paid the teacher, and a minimum of one percent (1%) per annum.



§ 49-5-905 - Deficiencies in contributions.

Any teacher who has not contributed to the minimum amount may make up the deficiency by a cash payment in full with principal and interest or by having it deducted in equal amounts from the annuity installments.



§ 49-5-906 - Eligibility for benefits.

Every teacher who has annually contributed to the fund in accordance with this part for at least five (5) years and has taught in the public schools not less than twenty-five (25) years, fifteen (15) years of which have been in the public schools of a city, town, county or district, may be retired by the board of education, and shall have the right to voluntarily retire from such service and become the beneficiary of this part. Every such teacher so retiring or retired shall be entitled to an annuity for the remainder of the teacher's life, to be paid out of the fund, an amount as provided by § 49-5-904.



§ 49-5-907 - Retirement because of incapacity.

Every teacher in the public schools of a city, town, county or district who has taught in the schools not less than ten (10) years, has contributed for not less than five (5) years annually to the fund, as may be provided under this part, and has become, without the fault of the teacher, mentally or physically incapacitated from such service, may be retired by the school board and become a beneficiary of the fund in the same manner as provided in this part, but such annuity shall cease when the incapacity ceases; however, such incapacity does not include temporary illness.



§ 49-5-908 - Insufficiency of fund to pay annuities.

In case the fund is insufficient to pay the annuity provided for in this part, there shall be a ratable distribution among such beneficiaries who may be entitled to the annuity, and there shall be no claim for any deficiency.



§ 49-5-909 - Exemption of benefits from process -- Nonassignability.

All annuities granted and payable out of the teachers' retirement fund shall be and are exempt from seizure or levy upon attachment, execution, supplemental process and all other process, whether mesne or final. The annuities or any payment of the annuities shall not be subject to sale, assignment or transfer by any beneficiary, and such transfer shall be absolutely void.



§ 49-5-910 - Board of trustees.

(a) There shall be a board of trustees for each city, town, county or district established, which shall be known as the public school teachers' retirement fund board, and shall be composed of nine (9) members who shall serve without compensation.

(b) The board shall consist of five (5) teachers, who shall be elected by the teachers of the city, town, county or district, as the case may be, the director of schools of the city, town, county or district and three (3) members of the school board of the city, town, county or district, elected by such board. The manner of election of the elective members shall be determined by the rules prescribed for the government of such bodies as heretofore provided.



§ 49-5-911 - Rules of trustees -- Quorum.

(a) The board of trustees is authorized to make rules and regulations for the government of the body, subject to the limitations of this part.

(b) (1) Six (6) members of the board constitute a quorum, one (1) of whom shall be a member of the school board.

(2) No official act of the board can be performed except by at least five (5) votes.



§ 49-5-912 - Delegation of duties by trustees.

The board of trustees shall have authority to elect one (1) or more of its body whose duty it shall be to actually attend to the duties and obligations of the trust, and to make an adequate solvent bond for the faithful performance of its duties and the safekeeping of the fund.



§ 49-5-913 - Management and investment of fund.

(a) The board shall manage, lend, maintain, keep or deposit such funds for the benefit and uses of the public school teachers' retirement fund.

(b) The board shall receive all moneys from donations, legacies, gifts, bequests, and any surplus that may remain at the end of any fiscal year, from the sum or sums contributed and paid by both the teachers and by the school boards.

(c) The fund shall be invested in solvent and approved interest-bearing securities or well-secured mortgages or municipal bonds.



§ 49-5-914 - Receipt and delivery of contributions.

(a) The city, town, or county treasurer or trustee shall receive and retain on deposit to the credit of the public school teachers' retirement fund each annual contribution made, as provided in this part, until the end of the fiscal year.

(b) At the end of the fiscal year the contributions shall be delivered to the board of trustees, who shall receipt the treasurer or county trustee for such delivery.



§ 49-5-915 - Sinking fund -- Purposes.

The public school teachers' retirement fund held in trust by the board of trustees shall be known as the sinking fund of the public school teachers' retirement fund, and is created and held for the purposes and uses of supplementing any deficiencies that may occur in the fund or account in the hands or under the control of the public treasurer.



§ 49-5-916 - Deficiencies supplied from sinking fund.

At any time that the funds in the hands of the public treasury to the credit of the fund become insufficient, the board of trustees shall assign, as soon and so far as can practically be done, from the sinking fund under its control, to the city or town treasurer, or county trustee, so that the deficiency shall be supplied.






Part 10 - Teacher Code of Ethics

§ 49-5-1001 - Short title.

This part shall be known and may be cited as the "Teacher Code of Ethics."



§ 49-5-1002 - Legislative findings.

The general assembly finds and declares that:

(1) An educator, believing in the worth and dignity of each human being, recognizes the supreme importance of the pursuit of truth, devotion to excellence, and the nurture of democratic principles. Essential to these goals is the protection of freedom to learn and to teach and the guarantee of equal educational opportunity for all. An educator accepts the responsibility to adhere to the highest ethical standards; and

(2) An educator recognizes the magnitude of the responsibility inherent in the teaching process. The desire for the respect and confidence of one's colleagues, of students, of parents and of the members of the community provides the incentive to attain and maintain the highest possible degree of ethical conduct.



§ 49-5-1003 - Educator's obligations to students.

(a) An educator shall strive to help each student realize the student's potential as a worthy and effective member of society. An educator therefore works to stimulate the spirit of inquiry, the acquisition of knowledge and understanding, and the thoughtful formulation of worthy goals.

(b) In fulfillment of this obligation to the student, an educator shall:

(1) Not unreasonably restrain the student from independent action in the pursuit of learning;

(2) Not unreasonably deny the student access to varying points of view;

(3) Not deliberately suppress or distort subject matter relevant to the student's progress;

(4) Make reasonable effort to protect the student from conditions harmful to learning or to health and safety;

(5) Not intentionally expose the student to embarrassment or disparagement;

(6) Not on the basis of race, color, creed, sex, national origin, marital status, political or religious beliefs, family, social or cultural background or sexual orientation unfairly:

(A) Exclude any student from participation in any program;

(B) Deny benefits to any student; or

(C) Grant any advantage to any student;

(7) Not use professional relationships with students for private advantage; and

(8) Not disclose information about students obtained in the course of professional service, unless disclosure serves a compelling professional purpose or is required by law.



§ 49-5-1004 - Educator's obligations to the education profession.

(a) The education profession is vested by the public with a trust and responsibility requiring the highest ideals of professional service. In the belief that the quality of the services of the education profession directly influences the nation and its citizens, the educator shall exert every effort to raise professional standards, to promote a climate that encourages the exercise of professional judgment, to achieve conditions which attract persons worthy of the trust to careers in education, and to assist in preventing the practice of the profession by unqualified persons.

(b) In fulfillment of this obligation to the profession, an educator shall not:

(1) Deliberately make a false statement or fail to disclose a material fact related to competency and qualifications in an application for a professional position;

(2) Misrepresent the educator's professional qualifications;

(3) Assist entry into the profession of a person known to be unqualified in respect to character, education, or other relevant attribute;

(4) Knowingly make a false statement concerning the qualifications of a candidate for a professional position;

(5) Assist a non-educator in the unauthorized practice of teaching;

(6) Disclose information about colleagues obtained in the course of professional service unless the disclosure serves a compelling professional purpose or is required by law;

(7) Knowingly make false or malicious statements about a colleague; and

(8) Accept any gratuity, gift, or favor that might impair or appear to influence professional decisions or actions.



§ 49-5-1005 - Public access to teacher code of ethics.

The state board of education shall post the teacher code of ethics on its web site.






Part 50 - General Provisions [Repealed]

§ 49-5-5001 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5002 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5003 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5004 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5005 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5006 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5007 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5008 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5009 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5010 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5011 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5012 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5013 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5014 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5015 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5016 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 59-5-5017 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 59-5-5018 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 59-5-5019 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 59-5-5020 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5021 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5022 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5023 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5024 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 1-7, 10, 11, 13, 24, 25, 89, 90, 91, 101, 103; 1984, ch. 829, § 1, 3, 4, 38, 45; 1985, ch. 465, §§ 3-7, 29, 30; 1986, ch. 826, § 2; 1986, ch. 933, §§ 1-4, 8, 10, 15, 16, 24, 25, 43, 44; 1987, ch. 308, §§ 34, 35, 41-43, 50; 1989, ch. 133, § 1; 1989, ch. 278, § 74; 1990, ch. 948, §§ 5, 18; 1991, ch. 505, § 2; 1993, ch. 32, §§ 1-5, 41-44; 1994, ch. 754, § 1; 1996, ch. 1079, § 140; 1997, ch. 424, §§ 1, 3; 1998, ch. 716, § 1; 1999, ch. 34, § 1-4; 2000, ch. 583, § 1; 2000, ch. 635, §§ 1, 2; 2011, ch. 158, § 25; 2011, ch. 410, § 4(n); 2012, ch. 575, § 1; 2012, ch. 1009, § 1; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.






Part 52 - Career Ladder for Teachers [Repealed]

§ 49-5-5201 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5202 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5203 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5204 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5205 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5206 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5207 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5208 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5209 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5210 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5211 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5212 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5213 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5214 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5215 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5216 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5217 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5218 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5219 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5220 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5221 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5222 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5223 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5224 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5225 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5226 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5227 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5228 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5229 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5230 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5231 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5232 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5233 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5234 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5235 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5236 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5237 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5238 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5239 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5240 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5241 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 26-39; 1984, ch. 829, §§ 15-20; 1985, ch. 465, §§ 8, 10-13, 31-34; 1986, ch. 933, §§ 4-7; 1987, ch. 26, § 1; 1987, ch. 308, §§ 38, 39, 44-49, 51-54, 60, 61; 1988, ch. 740, §§ 1-9; 1988, ch. 777, §§ 1, 2, 6, 7; 1989, ch. 37, §§ 3, 4; 1990, ch. 948, §§ 9, 20, 27, 28; 1993, ch. 32, §§ 10-21; 1993, ch. 62, § 1; 1994, ch. 929, §§ 1, 2; 1997, ch. 424, § 2; 1998, ch. 997, § 1; 1999, ch. 34, §§ 5-9; 1999, ch. 75, § 1; 2005, ch. 218, § 1; 2007, ch. 376, § 10; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.






Part 53 - Career Ladder for Principals [Repealed]

§ 49-5-5301 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 40-45, 54, 55; 1984, ch. 829, §§ 21, 22, 26-29; 1985, ch. 465, §§ 14-18; 1986, ch. 933, §§ 3, 4, 9, 28-32; 1987, ch. 308, §§ 46, 55; 1988, ch. 740, § 10; 1992, ch. 535, § 26; 1993, ch. 32, §§ 22-25; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5302 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, § 41; 1985, ch. 465, §§ 16-18; 1986, ch. 933, § 29; 1993, ch. 32, § 23; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5303 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 40-45, 54, 55; 1984, ch. 829, §§ 21, 22, 26-29; 1985, ch. 465, §§ 14-18; 1986, ch. 933, §§ 3, 4, 9, 28-32; 1987, ch. 308, §§ 46, 55; 1988, ch. 740, § 10; 1992, ch. 535, § 26; 1993, ch. 32, §§ 22-25; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5304 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 40-45, 54, 55; 1984, ch. 829, §§ 21, 22, 26-29; 1985, ch. 465, §§ 14-18; 1986, ch. 933, §§ 3, 4, 9, 28-32; 1987, ch. 308, §§ 46, 55; 1988, ch. 740, § 10; 1992, ch. 535, § 26; 1993, ch. 32, §§ 22-25; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5305 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 40-45, 54, 55; 1984, ch. 829, §§ 21, 22, 26-29; 1985, ch. 465, §§ 14-18; 1986, ch. 933, §§ 3, 4, 9, 28-32; 1987, ch. 308, §§ 46, 55; 1988, ch. 740, § 10; 1992, ch. 535, § 26; 1993, ch. 32, §§ 22-25; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5306 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 40-45, 54, 55; 1984, ch. 829, §§ 21, 22, 26-29; 1985, ch. 465, §§ 14-18; 1986, ch. 933, §§ 3, 4, 9, 28-32; 1987, ch. 308, §§ 46, 55; 1988, ch. 740, § 10; 1992, ch. 535, § 26; 1993, ch. 32, §§ 22-25; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5307 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 40-45, 54, 55; 1984, ch. 829, §§ 21, 22, 26-29; 1985, ch. 465, §§ 14-18; 1986, ch. 933, §§ 3, 4, 9, 28-32; 1987, ch. 308, §§ 46, 55; 1988, ch. 740, § 10; 1992, ch. 535, § 26; 1993, ch. 32, §§ 22-25; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5308 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 40-45, 54, 55; 1984, ch. 829, §§ 21, 22, 26-29; 1985, ch. 465, §§ 14-18; 1986, ch. 933, §§ 3, 4, 9, 28-32; 1987, ch. 308, §§ 46, 55; 1988, ch. 740, § 10; 1992, ch. 535, § 26; 1993, ch. 32, §§ 22-25; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.






Part 54 - Career Ladder for Assistant Principals [Repealed]

§ 49-5-5401 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 46-53; 1984, ch. 829, §§ 23-25; 1985, ch. 465, §§ 19-23; 1986, ch. 933, §§ 3, 4, 11, 12, 33-37; 1987, ch. 308, §§ 46, 56; 1988, ch. 740, § 10; 1993, ch. 32, § 26-32; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5402 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 46-53; 1984, ch. 829, §§ 23-25; 1985, ch. 465, §§ 19-23; 1986, ch. 933, §§ 3, 4, 11, 12, 33-37; 1987, ch. 308, §§ 46, 56; 1988, ch. 740, § 10; 1993, ch. 32, § 26-32; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5403 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 46-53; 1984, ch. 829, §§ 23-25; 1985, ch. 465, §§ 19-23; 1986, ch. 933, §§ 3, 4, 11, 12, 33-37; 1987, ch. 308, §§ 46, 56; 1988, ch. 740, § 10; 1993, ch. 32, § 26-32; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5404 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 46-53; 1984, ch. 829, §§ 23-25; 1985, ch. 465, §§ 19-23; 1986, ch. 933, §§ 3, 4, 11, 12, 33-37; 1987, ch. 308, §§ 46, 56; 1988, ch. 740, § 10; 1993, ch. 32, § 26-32; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5405 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 46-53; 1984, ch. 829, §§ 23-25; 1985, ch. 465, §§ 19-23; 1986, ch. 933, §§ 3, 4, 11, 12, 33-37; 1987, ch. 308, §§ 46, 56; 1988, ch. 740, § 10; 1993, ch. 32, § 26-32; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5406 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 46-53; 1984, ch. 829, §§ 23-25; 1985, ch. 465, §§ 19-23; 1986, ch. 933, §§ 3, 4, 11, 12, 33-37; 1987, ch. 308, §§ 46, 56; 1988, ch. 740, § 10; 1993, ch. 32, § 26-32; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5407 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 46-53; 1984, ch. 829, §§ 23-25; 1985, ch. 465, §§ 19-23; 1986, ch. 933, §§ 3, 4, 11, 12, 33-37; 1987, ch. 308, §§ 46, 56; 1988, ch. 740, § 10; 1993, ch. 32, § 26-32; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5408 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 46-53; 1984, ch. 829, §§ 23-25; 1985, ch. 465, §§ 19-23; 1986, ch. 933, §§ 3, 4, 11, 12, 33-37; 1987, ch. 308, §§ 46, 56; 1988, ch. 740, § 10; 1993, ch. 32, § 26-32; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.






Part 55 - Career Ladder for Supervisors [Repealed]

§ 49-5-5501 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 56-64; 1984, ch. 829, §§ 30, 31; 1985, ch. 465, §§ 24-28; 1986, ch. 933, §§ 3, 4, 13, 14, 38-42; 1987, ch. 308, §§ 46, 57; 1988, ch. 740, § 10; 1993, ch. 32, §§ 33-37; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5502 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 56-64; 1984, ch. 829, §§ 30, 31; 1985, ch. 465, §§ 24-28; 1986, ch. 933, §§ 3, 4, 13, 14, 38-42; 1987, ch. 308, §§ 46, 57; 1988, ch. 740, § 10; 1993, ch. 32, §§ 33-37; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5503 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 56-64; 1984, ch. 829, §§ 30, 31; 1985, ch. 465, §§ 24-28; 1986, ch. 933, §§ 3, 4, 13, 14, 38-42; 1987, ch. 308, §§ 46, 57; 1988, ch. 740, § 10; 1993, ch. 32, §§ 33-37; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5504 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 56-64; 1984, ch. 829, §§ 30, 31; 1985, ch. 465, §§ 24-28; 1986, ch. 933, §§ 3, 4, 13, 14, 38-42; 1987, ch. 308, §§ 46, 57; 1988, ch. 740, § 10; 1993, ch. 32, §§ 33-37; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5505 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 56-64; 1984, ch. 829, §§ 30, 31; 1985, ch. 465, §§ 24-28; 1986, ch. 933, §§ 3, 4, 13, 14, 38-42; 1987, ch. 308, §§ 46, 57; 1988, ch. 740, § 10; 1993, ch. 32, §§ 33-37; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5506 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 56-64; 1984, ch. 829, §§ 30, 31; 1985, ch. 465, §§ 24-28; 1986, ch. 933, §§ 3, 4, 13, 14, 38-42; 1987, ch. 308, §§ 46, 57; 1988, ch. 740, § 10; 1993, ch. 32, §§ 33-37; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5507 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 56-64; 1984, ch. 829, §§ 30, 31; 1985, ch. 465, §§ 24-28; 1986, ch. 933, §§ 3, 4, 13, 14, 38-42; 1987, ch. 308, §§ 46, 57; 1988, ch. 740, § 10; 1993, ch. 32, §§ 33-37; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5508 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 56-64; 1984, ch. 829, §§ 30, 31; 1985, ch. 465, §§ 24-28; 1986, ch. 933, §§ 3, 4, 13, 14, 38-42; 1987, ch. 308, §§ 46, 57; 1988, ch. 740, § 10; 1993, ch. 32, §§ 33-37; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.



§ 49-5-5509 - [Repealed.]

HISTORY: Acts 1984 (1st E.S.), ch. 7, §§ 56-64; 1984, ch. 829, §§ 30, 31; 1985, ch. 465, §§ 24-28; 1986, ch. 933, §§ 3, 4, 13, 14, 38-42; 1987, ch. 308, §§ 46, 57; 1988, ch. 740, § 10; 1993, ch. 32, §§ 33-37; 1997, ch. 424, § 2; repealed by Acts 2013, ch. 214, § 1, effective April 23, 2013.






Part 56 - Teacher Training

§ 49-5-5601 - Legislative intent relative to teacher education.

The general assembly recognizes the vital position occupied by institutions of higher education in the training of teachers and the improvement in the quality of the education profession. In acting to support these functions in public institutions of higher education, the general assembly must maintain a proper balance between the academic freedom of higher education and the need to respond to the public's expectations of quality in the state's teacher training programs. Therefore, the general assembly does not seek to impose restrictions on the philosophy or course selection of teacher training programs. The general assembly does, however, reserve the authority to require of each teacher training institution reasonable admission and graduation standards for prospective teachers in accordance with this part.



§ 49-5-5602 - Tests required for entrance to approved teacher training programs.

All students wishing to enter approved teacher training programs shall be required to submit a score on a secure standardized test or tests chosen by the state board of education. The board is authorized to promulgate rules and regulations listing the test or tests authorized for this purpose, minimum acceptable cutoff scores for the test or tests and any other relevant criteria necessary to meet the requirements of this part. The test or tests shall be used as part of the admission process to teacher training programs at approved teacher training institutions. The test or tests shall be made available through the regular administration offered by a national testing organization or shall be developed, validated and administered by the department of education.



§ 49-5-5603 - Licenses to teach granted only to graduates of qualifying institutions.

(a) In order to assure the public that every teacher has been adequately trained, licenses to teach shall be issued only to those students who have been graduated from a Tennessee institution certified by the department of education or from an out-of-state institution certified by the state in which it is located.

(b) If the state in which an institution is located does not certify its institutions, then the department may do so consistent with standards applicable to Tennessee institutions.



§ 49-5-5604 - Student teaching requirements.

A student shall spend a significant portion of three (3) academic quarters involved in classroom observation and teaching. The observation shall begin in the sophomore year, unless the student has transferred from a two (2) year institution with which the teacher training institution has a transfer agreement, but which two (2) year junior or community college has no programs of classroom observation or student teaching. Each student shall be assigned to a tenured teacher for guidance, evaluation and instruction.



§ 49-5-5605 - Proficiency tests.

(a) All students desiring a license to teach must pass both a test that measures professional knowledge and a standardized or criterion-referenced test for each desired area of endorsement. These tests shall be developed or acquired by the department of education, validated and administered by the department at each institution or made available through the regular administration offered by a national testing organization. These tests shall be secure. Before the tests are placed in use, the board shall submit the tests to the education committee of the senate and the education administration and planning committee of the house of representatives for review and comment.

(b) The department shall allow an extra year for an applicant to be administered the state teachers certification test and shall make special accommodation in administration of the tests provided for by this section under the following circumstances:

(1) The applicant has been employed by an LEA for one (1) year or more;

(2) The applicant has favorable recommendations from the local board and local director of schools;

(3) The applicant has a handicapping condition, including dyslexia, that adversely affects the applicant's ability to successfully complete the test;

(4) The applicant has previously been unsuccessful in achieving a passing score on the test; and

(5) In previous testing, the applicant has demonstrated a probable likelihood of success in passing the test, given additional time, reading assistance, oral administration of or response to test questions or other reasonable measures that would not compromise validity of the test.



§ 49-5-5606 - Passing scores on exams -- Eligibility for license and employment.

Those students who achieve a passing score on the state teacher's examination required by § 49-5-5605 are eligible to be awarded a license by the state board of education and may apply for employment in the school system of their choice.



§ 49-5-5607 - State board review of teacher training institutions -- Revocation and reinstitution of certificates.

(a) The state board of education shall review the scores on the state teachers examination from each public and private teacher training institution. Any institution that had thirty percent (30%) or more of its students fail the examination in the previous year shall be informed and placed on temporary probation. Any institution that has thirty percent (30%) or more of its students fail in two (2) consecutive years shall have its state certification revoked by the state board of education. Any institution may regain its certification when seventy percent (70%) of those students taking the examination in an academic year achieve a passing score.

(b) Notwithstanding subsection (a), the state board of education may continue to place on temporary probation any institution that has thirty percent (30%) or more of its students fail in two (2) consecutive years when there are fewer than ten (10) students taking any single initial licensing examination for a reporting year. In determining whether to continue temporary probation for an institution, the state board shall consider action taken by the teacher training institution to improve candidates' passage rate on state teachers' examinations.



§ 49-5-5608 - Training for teaching children with behavioral or emotional disorders.

All teacher training institutions are encouraged to offer, and encourage all students to take, a course specifically designed for prevention and intervention strategies in behavioral/emotional disorders. This course should include information from the fields of psychology and education.



§ 49-5-5609 - Encouragement of teacher certification by National Board for Professional Teaching Standards -- Reimbursement of fees.

It is the legislative intent to encourage Tennessee teachers to seek voluntary national certification by the National Board for Professional Teaching Standards. The commissioner of education shall provide reimbursement to no more than twenty-five (25) teachers to cover the evaluation fees. In order to be eligible for reimbursement, teachers must apply to the commissioner for state funding and have completed the National Board for Professional Teaching Standards evaluation. The commissioner shall report to the state board of education regarding the number of Tennessee candidates and the number attaining certification.



§ 49-5-5610 - Requirements for entering teacher training programs.

(a) All students wishing to enter approved teacher training programs shall be required to:

(1) Supply a fingerprint sample and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation (TBI) and the federal bureau of investigation (FBI); and

(2) Agree that the TBI may send to the teacher training program information indicating the results of the criminal history records check. The results will indicate whether the applicant has a criminal conviction that would result in automatic revocation of a teacher's license pursuant to this chapter and under the rules of the state board of education.

(b) Any reasonable costs incurred by the TBI or FBI, or both, in conducting an investigation of an applicant shall be paid by the applicant. In lieu of additional criminal history records checks for subsequent applications to the selected teacher training program, the applicant may submit copies of the applicant's initial criminal history records check documentation and shall not be required to pay any additional costs.

(c) The criminal history records check performed pursuant to this section shall meet all requirements for criminal history records checks related to observations or teaching as part of the teacher training program.

(d) Any criminal history records check performed pursuant to this section shall not be submitted and used for the criminal history records check required under § 49-5-413 for employment by an LEA or child care program as defined in § 49-1-1102.



§ 49-5-5611 - Allowing equal access for domestic professional educators' organizations.

(a) Public institutions of higher education that provide teacher training programs shall allow equal access to any domestic professional educators' organization.

(b) As used in this section:

(1) "Domestic professional educators' organization" means an organization that:

(A) Is incorporated under title 48, chapter 52;

(B) Solicits professional membership from all certificated employees of LEAs;

(C) Grants the same rights and privileges of membership to all its professional members; and

(D) Provides equal services to its professional members; and

(2) "Equal access" includes, but is not limited to, the following types of activities:

(A) Distributing information on the campus of a public institution of higher education;

(B) Recruiting and speaking on campus to groups of students who are in teacher training programs at a public institution of higher education;

(C) Using meeting rooms of a public institution of higher education to meet with students in teacher training programs; and

(D) Posting information, if permitted, on a public institution's campus bulletin boards.

(c) Use of campus facilities by a professional educators' organization shall be governed by the rules and regulations on access and use of campus property and facilities adopted by the governing body of the public institution of higher education.



§ 49-5-5612 - Coursework on neurological and brain science research.

Teacher training programs at public institutions of higher education are authorized and encouraged to offer coursework on neurological or brain science research.



§ 49-5-5622 - Requirements for teacher endorsement.

All courses taken toward meeting the requirement for a teacher endorsement shall be selected from those courses required for an academic major in the various fields of the arts and sciences or from colleges of business or engineering, if applicable. This requirement shall not apply to standard methods courses or other courses designed especially for training elementary teachers.



§ 49-5-5631 - Teacher training faculty involvement in kindergarten through grade twelve.

(a) All full-time college of education faculty members, including deans of such colleges and universities, shall further their professional development through direct personal involvement in the public school setting of kindergarten through grade twelve (K-12) on a periodic basis.

(b) The faculty involvement shall take the form of in-service training activities for public school teachers, observation and evaluation of student teachers or classroom instruction in a public school.

(c) This program shall be developed by the state board of education, acting in concert with the University of Tennessee board of trustees, the state board of regents and the Tennessee higher education commission. The Tennessee council of private colleges and universities shall be invited to participate.

(d) After initial implementation, the state board of education, the Tennessee higher education commission, the state board of regents and the University of Tennessee board of trustees shall designate subcommittees to meet jointly at least annually for structured meetings to coordinate policy on matters of mutual interest. An appropriate representative body of the approved private colleges and universities training teachers in this state shall be invited to participate.






Part 57 - Principal-Administrator Academy

§ 49-5-5701 - Principal-administrator academy created.

(a) There is created the Tennessee principal-administrator academy under the auspices of the department of education. The academy is not a single institution, but an organizational framework for a wide array of educational and training programs for school leaders, conducted at several sites in the three (3) grand divisions of the state by the department.

(b) The academy shall be a program of the department and shall be under the management and control of the commissioner.



§ 49-5-5702 - Purpose and duties of academy.

(a) Training opportunities for principals and appropriate supervisory and administrative staff shall be made available through the academy within the limits of the approved budget of the department of education. The purpose of the academy is to instill and reinforce instructional leadership for educational effectiveness. The academy will consist of, but not be limited to, seminars and symposia for provisional principals and supervisors, special topic workshops, skill-building programs, advanced leadership training, appropriate programs for central office personnel and such other programs as may be devised by the department.

(b) The academy shall also offer training to educators in evaluation techniques and procedures consistent with the evaluation processes provided for in parts 50 and 52-55 of this chapter.

(c) The commissioner shall approve all training activities of the academy, which will be provided by department staff, university-based experts, outstanding school practitioners, the professional associations and such others as determined by the commissioner.

(d) The academy will include summer institutes especially for school principals and administrators provided at several sites in the three (3) grand divisions.

(e) The academy shall also offer training to educators on the various needs of children with behavioral and emotional disorders as they relate to discipline policies and procedures.



§ 49-5-5703 - Principals and administrators to attend academy.

(a) Each principal and administrator shall be required to attend the principal-administrator academy for instruction at least once every five (5) years; provided, that the commissioner may, at the commissioner's discretion, grant an extension not to exceed one (1) additional year to any principal or administrator who has not satisfied the attendance requirements of this subsection (a). The commissioner shall prescribe procedures to review and evaluate the various components of the academy to ensure a high level of instruction for the participants. The requirement for attendance at the principal-administrator academy shall be optional to any principal, supervisor, or other administrator who would otherwise be required to attend, however classified, with fifteen (15) or more years of experience as a principal, supervisor or other administrator unless the local board of education requires such attendance.

(b) In order to provide for orderly admission of principals and administrators within the requirements of subsection (a), the commissioner shall establish admission procedures for the academy.



§ 49-5-5704 - Costs of academy attendance.

The institutes shall be provided without cost to those attending; however, participant travel, living and incidental costs may be at the expense of the participant; or if the LEA so determines, it may reimburse from school funds its participants for their reasonable expenses, not exceeding amounts authorized for state employees in the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.









Chapter 6 - Elementary and Secondary Education

Part 1 - Preschools

§ 49-6-101 - Preschools generally -- Special services.

(a) Any board of education operating public elementary or secondary systems of education under the laws of this state may provide for, establish and maintain schools for children under six (6) years of age under such rules and regulations as may be prescribed by the state board of education.

(b) The school boards shall be authorized to receive and accept any federal funds or state funds that hereafter may be specifically appropriated for preschool purposes, or gifts, donations or grants that may be received for such purposes, and to expend the funds in conformity with the provisions that may be set forth in the appropriations, grants, gifts or donations.

(c) (1) Schools for preschool children organized as public schools or as public school classes under parts 1 and 2 of this chapter shall be maintained and supported from local taxes or from such local tax funds supplemented by any federal funds or state funds that hereafter may be appropriated specifically for preschool purposes, or from such gifts, donations or grants as may be received for preschool purposes.

(2) No state funds appropriated for grades one through twelve (1-12) or any local funds that are required for participation in the state funds shall be used for preschool purposes.

(3) In the event that an appropriation is made by the state for preschool purposes, the average daily attendance of the preschool age pupils shall be reported to the department of education in such manner and on such forms as shall be prescribed by the commissioner.

(d) Except as otherwise provided in this part, the state board of education, through the commissioner, shall exercise general control over all schools or classes operated under parts 1 and 2 of this chapter, and the school board, having immediate control of such schools or classes, shall at all times have complete jurisdiction and control over such schools, including the employment of teachers, attendants and any other employees, and shall have complete control, subject to the supervision of the commissioner, of the expenditure of such funds in connection with the establishment and maintenance of such schools.

(e) This part and part 2 of this chapter shall not apply to any preschool age units now being operated by any incorporated city for the benefit of children of working mothers, without the approval of the city officials.

(f) (1) Through a system of competitive grants and technical assistance provided as funding is available, the department of education may establish, administer, and monitor programs of community-based early childhood education and pre-kindergarten programs to serve at least five thousand (5,000) children; provided, that the pilot pre-kindergarten programs established pursuant to this section shall be funded at the same level as the funding for pre-kindergarten programs implemented pursuant to the Voluntary Pre-K for Tennessee Act of 2005, compiled in this part. Such programs shall be designed to address comprehensively the educational needs, including cognitive, physical, social and emotional, of children who are not otherwise eligible for similar programs or who do not have access to such programs. The programs shall serve:

(A) Dependent children, as defined by § 49-7-102(c), who are four (4) years of age whose parent was killed, died as a direct result of injuries received or has been officially reported as being either a prisoner of war or missing in action while serving honorably as a member of the United States armed forces during a qualifying period of armed conflict as defined by § 49-7-102(c), or was formerly a prisoner of war or missing in action under such circumstances, who can present the following:

(i) Official certification from the United States government that the parent veteran was killed or died as a direct result of injuries received while serving honorably as a member of the United States armed forces during a qualifying period of armed conflict; or

(ii) Official certification from the United States government that the parent veteran has been officially reported as being a prisoner of war or missing in action while serving honorably as a member of the United States armed forces during a qualifying period of armed conflict or was formerly a prisoner of war or missing in action under such circumstances as appropriate within one hundred and eighty (180) days prior to applying for services under this subdivision (f)(1);

(B) Children who are four (4) years of age on or before August 15 and from families with incomes that meet the eligibility requirements for free and reduced lunch as determined pursuant to 42 U.S.C. § 1771; and

(C) Subject to availability of space and resources:

(i) Children who are three (3) and four (4) years of age and who are screened and identified as educationally at-risk, determined pursuant to 20 U.S.C. § 1400 et seq.;

(ii) Children who are three (3) and four (4) years of age who have been in the Tennessee Early Intervention Program (TEIS) or Even Start program; and

(iii) Children three (3) years of age and from families with incomes that meet the eligibility requirements for free and reduced lunch as determined pursuant to 42 U.S.C. § 1771.

(2) Enrollment in the program shall be voluntary.

(3) LEAs may contract and enter into collaborative agreements for operation of these programs with non-school system entities in the geographical area served by the LEA, including, but not limited to, nonprofit and for-profit childcare providers and Head Start programs. LEAs shall not contract or collaborate with any childcare provider licensed by the department of human services, unless that provider has attained the highest designation under the rated licensing system administered by the department of human services pursuant to title 71, chapter 3, part 5.

(4) The distribution of early childhood education and pre-kindergarten programs shall be developed in phases based on availability of funding and resources. Selection of early childhood education and pre-kindergarten program sites shall take into consideration the areas of greatest need, which may be determined by, but not limited to:

(A) School service areas with high percentages of children from families with incomes that meet the eligibility requirements for free and reduced lunch as determined pursuant to 42 U.S.C. § 1771;

(B) Access to early childhood education and pre-kindergarten programs within the county; or

(C) Service areas of schools that have been determined to be on notice or probation, as defined by § 49-1-602.

(5) All early childhood education and pre-kindergarten programs established under this subsection (f) shall be developed through a collaborative effort of the departments of education, health, mental health and substance abuse services, intellectual and developmental disabilities, children's services and human services, and shall build upon resources and services within the community. Efforts should be made by the interdepartmental group to inform eligible families about enrollment in the early childhood education and pre-kindergarten programs, to address the health and social needs of children and to assist working families to meet extended day child care needs.

(6) Effective with fiscal year 2005-2006, the LEA may include in its application a request for funding pursuant to the requirements of §§ 49-6-103 -- 49-6-110, for any existing pilot pre-kindergarten program established under this subsection (f); provided, however, that no state funds received for pre-kindergarten programs pursuant to §§ 49-6-103 -- 49-6-110 shall be used to supplant any other state or local funds for pre-kindergarten programs.

(7) All provisions of this subsection (f) are subject to appropriation of funds for that purpose. No provision of this subsection (f) shall be considered an entitlement to any service or program authorized by this subsection (f) unless funds are appropriated for such purpose.



§ 49-6-102 - Short title for §§ 49-6-103 -- 49-6-110.

Sections 49-6-103 -- 49-6-110 shall be known and may be cited as the "Voluntary Pre-K for Tennessee Act of 2005."



§ 49-6-103 - Legislative intent -- Construction -- Implementation.

(a) It is the legislative intent that, based on the success of Tennessee's existing pilot pre-kindergarten programs, these programs be expanded on a voluntary basis by LEAs and the communities they serve to provide more opportunities for quality early childhood education and pre-kindergarten experiences.

(b) Nothing in this section and §§ 49-6-104 -- 49-6-110 shall be construed to make enrollment in these programs mandatory, nor shall anything in this section and §§ 49-6-104 -- 49-6-110 be construed to be an entitlement to any service or program authorized by §§ 49-6-104 -- 49-6-110.

(c) Implementation of these programs by LEAs shall be voluntary.



§ 49-6-104 - Enrollment in pre-kindergarten programs for at risk children --Requirements of programs.

(a) Each LEA is authorized to and may provide for enrollment in prekindergarten programs for any at-risk child residing in the geographic area served by the LEA who is four (4) years of age, or who will become four (4) years of age, on or before August 31 for the 2013-2014 school year and on or before August 15 for all school years thereafter. Any child may enroll in a program when an insufficient number of at-risk children are enrolled to fill a specific classroom.

(b) Programs operated pursuant to §§ 49-6-103-- 49-6-110 shall comply with the following requirements:

(1) A maximum class size of twenty (20);

(2) At least one (1) licensed teacher per classroom certified in early childhood education;

(3) At least one (1) educational assistant per classroom who holds a child development associate credential (CDA) or associate degree in early childhood education, or who is actively working toward acquiring such credentials; provided, however, that if no person with such credentials is available, then educational assistants who hold a high school diploma and have relevant experience working with children in pre-kindergarten or other early childhood programs may be employed;

(4) A daily minimum of five and one half (5 1/2) hours of quality instructional time;

(5) Use of an educational, age-appropriate curriculum that is aligned with the state department of education approved early learning standards and that includes, but is not limited to, literacy, writing, math and science skills;

(6) A developmental learning program that addresses the cognitive, physical, emotional, social and communication areas of child development; and

(7) Rules promulgated and policies adopted by the state board of education related to early childhood education and pre-kindergarten programs.



§ 49-6-105 - Application for funding and approval -- Collaborative agreements.

(a) LEAs may apply to the department of education for funding and approval of one (1) or more pre-kindergarten programs. LEAs may contract and enter into collaborative agreements for operation of these programs with non-school system entities in the geographical area served by the LEA, including, but not limited to, nonprofit and for-profit child care providers and Head Start programs. LEAs shall not contract or collaborate with any child care provider licensed by the department of human services, unless that provider has attained the highest designation under the rated licensing system administered by the department of human services, pursuant to title 71, chapter 3, part 5.

(b) As part of the application process, the LEA shall include a statement that it has given consideration to how to serve all children four (4) years of age within the geographical area served by the LEA, in the event programs are later authorized for all children, regardless of at risk status. The long range plan shall include the proposed sources of local matching funds required under §§ 49-6-103 -- 49-6-110. Where applicable, the LEA is encouraged to include a resolution of support from the local governing body indicating intent to appropriate the required local matching funds. Applications that target establishing programs for at-risk children not served by an existing program shall be given preference in the application process. Documentation of local financial support shall also be considered as a factor in the application process. LEAs are encouraged to collaborate with non-school system entities where such collaboration provides an efficient means for expansion of pre-kindergarten classrooms authorized under §§ 49-6-103 -- 49-6-110.

(c) The commissioner of education shall establish the system for submitting applications and, subject to available funding, programs shall be approved on a competitive basis.



§ 49-6-106 - Community pre-k advisory council -- Input on application by council.

(a) Each LEA applying for programs under §§ 49-6-103 -- 49-6-105, this section and §§ 49-6-107 -- 49-6-110 shall create and appoint a community pre-k advisory council. The director of schools, or the director's designee, shall serve as chair and coordinate the activities of the council. The council shall include, but not be limited to, members representing the local school board, parents, teachers, nonprofit providers, for-profit providers, Head Start, the business community and local government funding bodies, where applicable. The council shall provide input to the local board of education in creating the board's application for programs, taking into consideration the number and type of existing programs currently serving children four (4) years of age within the geographical area served by the LEA.

(b) While the content of the final application for programs shall be within the sole authority of the local school board, no board shall submit an application without first allowing the council to provide input, either in writing or otherwise, and without first giving due consideration to the council's input and recommendations. The board's application shall include a description of the extent to which the council was afforded an opportunity to provide input in the application process.



§ 49-6-107 - Programs subject to annual appropriations -- Matching funds -- Fees and tuition.

(a) Programs established under §§ 49-6-103 -- 49-6-110 shall be subject to annual appropriations.

(b) The commissioner of education shall annually recommend a funding amount per classroom for those classrooms established under §§ 49-6-103 -- 49-6-110. The commissioner shall take into account the necessary components required to operate such classrooms and, to the extent such components are also reflected in the Basic Education Program (BEP) funding formula, shall include the same costs per component in recommending the amount of funding per classroom.

(c) As a condition of receiving state funds for classrooms pursuant to §§ 49-6-103 -- 49-6-110, the LEA shall provide a matching amount of funds, based on the applicable state and local BEP classroom component ratio in effect for the LEA in which the program is located. In addition, other sources of funds, such as grants, federal funds and private funds may be used by the LEA to meet the matching funds requirement under this section. The LEA may also meet the matching funds requirement under this section through in-kind matches, including, but not limited to, the use of non-LEA owned physical facilities, instructional materials, equipment and supplies, food and nutrition services and transportation services. Funds used by the LEA to meet the matching requirements of this section, regardless of their source, shall not be used in calculating the maintenance of the local funding effort requirement, pursuant to § 49-3-314. Any local funding shall be subject to annual appropriations by the local governing body.

(d) No child shall be required to pay tuition or fees solely for the purpose of enrolling in or attending a pre-kindergarten program established under §§ 49-6-103 -- 49-6-110. Nothing in this section prohibits charging fees for childcare that is provided outside the times of the instructional day provided in these programs.

(e) No state funds received for pre-kindergarten programs pursuant to §§ 49-6-103 -- 49-6-110 shall be used to supplant any other state or local funds for pre-kindergarten programs.



§ 49-6-108 - Office of early learning.

There is established within the department of education an office of early learning. The office shall:

(1) Administer the pre-kindergarten classroom application process;

(2) Provide oversight, monitoring, technical assistance, coordination and training for pre-kindergarten classroom providers;

(3) Serve as a clearinghouse for information and best practices related to pre-kindergarten programs;

(4) Coordinate activities and promote collaboration with other departments of state government in developing and supporting pre-kindergarten programs;

(5) Review existing regulations and standards, and recommend needed changes, to promote a consistent approval, assessment and monitoring process for providers of pre-kindergarten programs established under §§ 49-6-103 -- 49-6-110; and

(6) Provide an annual report to the governor and the general assembly on the status of pre-kindergarten programs, which shall include, at a minimum, the number, location and types of providers of pre-kindergarten classrooms and the number of at risk students served. The annual report shall be posted on the department of education, office of early learning web site to provide public access to the report.



§ 49-6-109 - Study of the effectiveness of the programs.

(a) The office of research and education accountability shall coordinate a study of the effectiveness of pre-kindergarten programs authorized under §§ 49-6-103 -- 49-6-110. The study shall specifically assess the effectiveness of the pre-kindergarten programs on student achievement, both short term effects and long term effects. Effectiveness may be assessed by analyzing data, including test scores, readiness assessments, curriculum evaluations or other relevant data sources, gathered and maintained in a statistically valid manner. At a minimum student achievement shall be determined by analysis of:

(1) Data from norm-referenced test scores from standardized tests administered in kindergarten through grade two (K-2);

(2) Data from criterion-referenced test scores from standardized tests administered in grades three through five (3-5); and

(3) Variables related to student achievement, student demographic characteristics, pre-kindergarten program characteristics and elementary school characteristics.

(b) The office is authorized to engage one (1) or more independent evaluators to assess the effectiveness of the pre-kindergarten programs.



§ 49-6-110 - Lottery proceeds.

For the programs authorized by §§ 49-6-103 -- 49-6-110, the appropriation from excess net education lottery proceeds available under title 4, chapter 51 and title 49, chapter 4, part 9 shall not exceed twenty-five million dollars ($25,000,000) in any fiscal year.






Part 2 - Kindergarten

§ 49-6-201 - Minimum Kindergarten Program Law.

(a) This section shall be known and may be cited as the "Minimum Kindergarten Program Law."

(b) The minimum standards for kindergarten programs in the public school system shall be as follows:

(1) The kindergarten program shall offer only the conventional five-day week and shall coincide as nearly as practical with the school term of the local school system;

(2) The length of the kindergarten day shall not be less than four (4) hours; however, if one (1) individual teaches kindergarten more than one (1) session per day, the total number of students shall not exceed the number otherwise permitted by § 49-1-104 for one (1) kindergarten class;

(3) Children entering kindergarten shall be five (5) years of age on or before August 31 for the 2013-2014 school year and on or before August 15 for all school years thereafter;

(4) Teachers of kindergarten shall hold a valid Tennessee license in accordance with the rules and regulations of the state board of education;

(5) The employment of adult aides or teacher's aides for kindergarten shall be within the discretion of the local board of education. No salaries or other costs of adult aides or teacher's aides shall be paid from state education funds. The cost shall be paid from local school system funds;

(6) State funds for kindergarten purposes shall be apportioned between the school systems in accordance with the basic education program (BEP). Each school system shall notify the commissioner of education by no later than August 1 of each year of the number of kindergarten classes that it will provide for the next school term. The amount of kindergarten funds that are allocated to a school system but not claimed by the system in any school term shall be apportioned for one (1) year only among the school systems that have qualified for more kindergarten classes than the initial allocation provided;

(7) The state funds for the kindergarten program shall be determined in accordance with the guidelines in effect for the school year 1972-1973; and

(8) Any school system with an adequate number of kindergarten classrooms that conform to the standards of the state board of education, in effect on May 8, 1973, for the classrooms and with the approval of the commissioner may use state funds for kindergarten capital outlay for operating expenses of its kindergarten program. Capital outlay funds shall be used by school systems to provide kindergarten classrooms that conform to all such standards for such classrooms prior to the use of the funds by any school system for operating expenses. Any school system having existing classrooms that conform to the standards of the state board of education for first grade classrooms on May 8, 1973, may use such classrooms as kindergarten classrooms upon approval of the commissioner. The commissioner shall not approve or grant a waiver to any local school system for the use of kindergarten capital outlay funds for operating expenses unless the kindergarten classrooms of the system fully comply with this section.

(c) Each LEA operating elementary schools under the laws of this state shall establish and maintain kindergarten programs in accordance with subsection (b) and rules and regulations promulgated by the state board of education.

(d) No child shall be eligible to enter first grade after July 1, 1993, without having attended an approved kindergarten program; provided, that a child meeting the requirements of the state board of education for transfer or admission, as determined by the commissioner, may be admitted by an LEA, notwithstanding any other provision or act to the contrary.






Part 3 - Elementary, Middle and Secondary Schools Generally

§ 49-6-301 - "Schools" defined.

(a) "Elementary schools" are schools serving any combination of kindergarten through grade six (K-6).

(b) "Middle schools" are schools designed to serve grades five through eight (5-8) only, or any combination of grades five through eight (5-8).

(c) "Elementary and secondary" and "elementary or secondary" include elementary, middle and high school grades.



§ 49-6-302 - Attendance and length of term.

(a) There shall be established and maintained in each local school district as many elementary schools as necessary for the instruction of all the children in the school district. This shall not be construed as to invalidate §§ 49-2-501 -- 49-2-503 or § 49-2-1001.

(b) It is the duty of the respective board of education to run all schools of the local school district as nearly as practicable the same length of time.

(c) (1) If the average daily attendance of any school falls below the minimum fixed by the respective board of education for as much as two (2) consecutive weeks, the schools shall be suspended until an attendance of the minimum as fixed by the board of education can be assured.

(2) The minimum in the schools shall not be less than ten (10).

(3) However, in unusual circumstances, a school with an average daily attendance of less than ten (10) may be maintained; provided, that prior approval for the operation of the school is granted by the commissioner and the state board of education upon the request of the local board of education. The commissioner and the state board of education may, in their discretion, instead of granting approval for the continuance of the school, include in the basic education program (BEP) the cost for transporting the students involved to other available schools.

(d) Local school district boards of education shall designate the schools that pupils shall attend.

(e) The board of education shall have due regard to increasing the length of the school terms for the benefit of the school district by limiting the number of schools and by consolidation whenever practicable.

(f) Any county board of education may admit to the elementary schools pupils resident in another county, as provided in § 49-6-3104.



§ 49-6-303 - School counselors.

(a) (1) Each LEA shall employ or contract with school counselors for pre-kindergarten through grade twelve (pre-K-12).

(2) The school counseling program shall be established and operated under guidelines adopted by the state board of education.

(3) The state board of education shall report on the implementation and effectiveness of the program in its annual report to the general assembly.

(b) School counselors shall provide preventive and developmental counseling to school students in order to prepare them for their school responsibilities and their social and physical development. In providing these services, school counselors shall:

(1) Aid children in academic development through the use and interpretation of test scores, improved pupil self-concept and early identification and attention to problems that are deterrents to learning and development;

(2) Act in a consultative role to teachers relative to the use of test scores and improvement of the learning environment, use of out-of-school resources and agencies and development of a home-school liaison;

(3) Offer services related to the identification and placement of children with handicapping conditions;

(4) Serve in a consultative role to parents, in a liaison capacity, as a resource in understanding growth and development problems and as an aid in understanding how some nonschool factors affect learning and achievement of children;

(5) Serve as a resource in decreasing discipline problems through an understanding of peer relations, teacher-pupil relations, social awareness and drug awareness;

(6) Aid in improving school attendance and retention by implementing an early identification and prevention program for potential attendance and retention problems;

(7) Serve as a resource in decreasing the incidence of juvenile delinquency by early intervention through guidance and counseling services;

(8) Act as a resource and consultant to teachers in implementing a career development program that, at the elementary school level, includes self-awareness, job awareness and pre-vocational orientation;

(9) Provide an available source for youngsters needing someone to just listen to their problems or concerns; and

(10) Serve as a resource and consultant to teachers in implementing an intervention program that utilizes conflict resolution and decision-making strategies aimed at preventing occurrences of disruptive acts by students within the school and on school property.

(c) The minimum requirement to be employed as a school counselor shall be an appropriate license granted by the state board of education.






Part 4 - Junior and Senior High Schools Generally

§ 49-6-401 - "Junior high schools" and "senior high schools" defined.

(a) "Junior high schools" are schools in which are taught any combination of grades corresponding to grade seven through grade ten (7-10); however, the school must include grade nine (9).

(b) "Senior high schools" are schools in which are taught any combination of grades corresponding to grade nine through grade twelve (9-12); however, the school must include grade twelve (12).



§ 49-6-402 - Schools authorized.

Local boards of education are authorized and empowered to establish and maintain junior and senior high schools when, in the judgment of the boards, the system of public schools over which they exercise lawful control will, by the employment of this type of school organization, better serve the educational needs of the pupils enrolled in the schools.



§ 49-6-403 - Attendance and length of term.

(a) There shall be maintained in each county of the state one (1) senior high school, which shall give at least one (1) full course of study approved by the state board of education. Local boards of education may establish additional high schools.

(b) (1) No junior high school shall be established and maintained with fewer than one hundred (100) pupils in average daily attendance.

(2) (A) No senior high school shall be established and maintained with fewer than three hundred (300) pupils in average daily attendance.

(B) Any senior high school in a state of transition may be initially established with fewer than three hundred (300) pupils in average daily attendance; provided, that as soon as the period of transition has been completed, the senior high school shall not have fewer than three hundred (300) pupils in average daily attendance.

(C) Nothing in this part shall prohibit the consolidation of any two (2) or more high schools now established into one (1) high school, even though the combined average daily attendance of the pupils in the consolidated high school is less than that required in this part.

(D) Nothing in this part shall be construed as abolishing any high school now established.

(E) Local boards of education may, in unusual circumstances, establish and maintain high schools with fewer pupils in average daily attendance than is prescribed in this section; provided, that prior approval is granted by the commissioner of education and the state board of education upon request of the respective local board of education.

(c) Local boards of education shall designate the schools that the pupils shall attend.

(d) Any high school operated by a local board of education, sharing in state and local school funds, shall be open without tuition to all resident students eligible to attend under policies of the local board of education.

(e) High school pupils residing in one county may be admitted to the high schools of another county, as provided by § 49-6-3104.

(f) Every local board of education shall collect tuition from pupils who are not living in Tennessee, at the same rate as the average cost per pupil in the system attended; however, pursuant to board policy, a child of a teacher residing outside the state may attend a school within the school district where the nonresident teacher is employed at no tuition charge. This tuition shall be paid to the bonded fiscal agent of the respective school system to be placed to the credit of the respective school fund. These pupils shall not be counted in computing the average daily attendance for purposes of receiving state school funds.

(g) The term of high schools provided for in this part shall be at least nine (9) months, or thirty-six (36) weeks, in which time shall be completed one (1) year of the adopted course of study.

(h) No high school shall be approved or its graduates given diplomas or statements of credits by the commissioner, or the average daily attendance of its students be counted in the distribution of the state and county high school funds, that does not meet the provisions of this part as to number and qualifications of teachers, number of students, school term, course of study and such other conditions as may be prescribed by the state board of education under this part.



§ 49-6-404 - Teacher qualifications.

All teachers of any type of high school provided in this part shall be qualified by education or otherwise for giving instruction in the subjects of the course of study, and no person shall be employed to teach any subject or subjects in the schools who does not hold a license issued by the commissioner of education authorizing the person to teach those subjects.



§ 49-6-405 - Promotion and graduation.

(a) Upon the completion of a junior high school course of study, pupils shall be given certificates of promotion to the next grade of the school system.

(b) (1) On completion of a course of study in a senior high school, as provided in this part, pupils shall be given diplomas of high school graduation.

(2) If a high school pupil of senior class status is within two (2) or fewer credits of completion of a course of study that qualifies the pupil for high school graduation at the time of the high school graduation ceremony, the high school may compile a list of those pupils who may be recognized at the graduation ceremony in accordance with policy established by the local school board.

(c) If there are foreign exchange students in a high school, the local school board shall provide for the recognition of those students during the high school graduation ceremony.



§ 49-6-406 - Military career information.

If a high school provides access to the campus or to student directory information to persons or groups that make students aware of occupational or educational options, the school shall provide access on the same basis to official recruiting representatives of the military forces of the state and the United States for the purpose of informing students of educational and career opportunities available in the military.



§ 49-6-407 - Uniform grading system.

(a) Each LEA shall adopt and use the uniform grading system developed by the state board of education for students enrolled in grades nine through twelve (9-12). Students' grades shall be reported for the purposes of application for postsecondary financial assistance administered by the Tennessee student assistance corporation using the uniform grading system.

(b) The state board of education shall develop a uniform grading system for students enrolled in grades kindergarten through eight (K-8) that LEAs may adopt and implement.



§ 49-6-408 - Administration of United States civics test. [Effective on January 1, 2017.]

(a) Beginning January 1, 2017, except as provided in subsection (c), a student, during the student's high school career, shall be given a United States civics test composed of questions from the one hundred (100) questions that are set forth within the civics test administered by the United States citizenship and immigration services to persons seeking to become naturalized citizens.

(b) An LEA shall prepare a test for its students composed of at least twenty-five (25) questions and no more than fifty (50) questions from those questions described in subsection (a). The LEA may prepare multiple versions of the test for use in different schools and at different times.

(c) A public high school may provide each student with the opportunity to take the test as many times as necessary for the student to pass the test. A student who has an individualized education program (IEP) under which the civics test is determined to be an inappropriate requirement for the student shall not be required to take and pass the civics test.

(d) A student shall pass the test if the student correctly answers at least seventy percent (70%) of the questions.

(e) A school all of whose seniors receiving a regular diploma, except for those exempted from taking the test under subsection (c), make a passing grade on the United States civics test required under subsection (a) shall be recognized on the department's web site as a United States civics all-star school for that school year.



§ 49-6-409 - Adult education -- Minimum number of contact hours.

The department of education shall develop alternative methods by which adult students attending adult high schools may meet requirements that condition the receipt of credit for a course on a minimum number of contact hours. The alternative methods may be in lieu of all or part of the required contact hours. The alternative methods may include learning programs such as independent study under the guidance of a teacher at the adult high school, computer-assisted learning programs, on-line or distance learning programs, and work experience, if appropriate, for a particular course. Any student pursuing an alternate method of satisfying a contact hours requirement shall demonstrate mastery of the course content prior to receiving credit for the course.



§ 49-6-410 - "Secondary education" defined -- Secondary school.

(a) "Secondary education" means education normally available and required by state standards to be taught to children enrolled in grades seven through twelve (7-12).

(b) A secondary school is a school that provides secondary education.



§ 49-6-411 - Immunization records for dual enrollment students.

(a) Upon receiving a written request from the parent or guardian of a high school student, or a high school student who is eighteen (18) years of age or older, who is attempting to enroll in a postsecondary institution for the purpose of taking one (1) or more postsecondary courses while the student is still enrolled in high school, the high school shall forward to the postsecondary institution to which the student is seeking enrollment a copy of the complete immunization record for such student that is on file with the high school.

(b) The state board of education is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-6-412 - Interest and career inventories.

An interest inventory such as the Kuder assessment, Myers-Briggs Type Indicator personality inventory, the ASVAB, the EXPLORE administered by ACT, Inc., or MyRoad provided by the College Board, or other interest or career inventory shall be available to all public middle schoolers or ninth graders to assist students in determining their interests and in making career decisions. Summary data obtained from the interest inventories and personality profiles administered under this section shall be sent annually by the LEAs to the state board of education. The state board shall consider the data in making decisions concerning curricula for public school students that is relevant to their career decisions and academic strengths and weaknesses.



§ 49-6-451 - Juvenile Offender Act -- Informing pupils of provisions.

(a) At or near the beginning of each school year, the board of education of each LEA shall be responsible for informing all pupils in grades seven through twelve (7-12), inclusive, of the Juvenile Offender Act, compiled in title 55, chapter 10, part 7. This shall be accomplished both orally by teachers and through the distribution of a pamphlet.

(b) Failure of an LEA to comply with this section is not a defense to the issuance of an order of denial.






Part 5 - Night Schools

§ 49-6-501 - Night schools generally.

(a) Boards of education are authorized to establish and maintain night schools for persons who are over eleven (11) years of age, under rules and regulations prescribed by the state board of education.

(b) Boards of education are authorized to establish and maintain night schools for students suspended for misconduct from the public schools, under such rules and regulations as prescribed by the state board of education.

(c) The night schools, when established, shall be a part of the public school system, and any funds that are available for the maintenance of that system shall be for the establishment and maintenance of night schools at the discretion of the board of education.

(d) In the apportionment of all state and county school funds, the average number in attendance each night shall form the basis of distribution, and such students shall be recorded as constituting a part of the public school attendance in the same manner as pupils who attend day schools.

(e) Boards of education shall, in accordance with rules and regulations prescribed by the state board of education, adopt courses of study that will best serve the locality at which the night school is located.

(f) Full and complete reports of all night schools shall be made by the boards of education on forms furnished by the board of education.






Part 6 - Summer School

§ 49-6-601 - Transfer of credit earned.

Any course work successfully completed in accordance with rules of the state board of education in a summer program of a school approved by the commissioner of education under § 49-1-201 is fully transferable to any other approved school.






Part 7 - After School Educational Programs

§ 49-6-701 - Grants and technical assistance -- LEAP grant fund.

(a) The department of education shall establish, administer and monitor a system of competitive grants and technical assistance for eligible organizations providing after school educational programs consistent with article XI, § 5 of the Tennessee Constitution. The grants and technical assistance shall supplement, not supplant, non-lottery educational resources for after school educational programs and purposes.

(b) There is created within the state treasury a fund to be administered by the department of education and to be known as the lottery for education after school programs grant fund, referred to as the LEAP grant fund in this section.

(c) In any fiscal year in which the financial assistance program for attendance at postsecondary educational institutions located within this state is funded pursuant to chapter 4, part 9 of this title, and funds are available in the after school account established in § 4-51-111(f), the governor shall recommend and the general assembly may appropriate moneys in the after school account to the department of education for deposit in the LEAP grant fund.

(d) (1) Moneys in the LEAP grant fund shall be available to the department of education to make grants and fund technical assistance for after school programs. An after school program grant shall be awarded for a period of three (3) years with moneys for such grant earmarked in the LEAP grant fund and disbursed annually during the life of the grant according to the terms of the grant.

(2) The department of education shall establish a method whereby it converts grant funding for after school programs from annual grants to grants awarded for three-year periods. The method may include a phase-in of the award of three-year grants so that not all grants expire at the same time or any other process that the department finds to be most efficacious in the administration of the grant program. Grants shall only be awarded to those programs that comply with § 49-6-702 or § 49-6-705 and meet adequate performance levels as determined by the department of education.

(e) The award of grants in any fiscal year is subject to the availability of funds in the LEAP grant fund for the grants. Amounts remaining in the LEAP grant fund at the end of each fiscal year shall not revert to the general fund or to the after school account, but shall be carried forward into the subsequent fiscal year and remain available for use by the department for after school programs and technical assistance for such programs. Moneys in the fund shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6 for the sole benefit of the fund. All earnings attributable to such investments shall be credited to the fund.



§ 49-6-702 - Awards -- Eligibility -- Focus of programs -- Lottery-funded programs.

(a) In accordance with rules and regulations promulgated by the state board of education and on the recommendation of the commissioner of education, grants and technical assistance shall be awarded to public and not-for-profit organizations that provide, or propose to provide, after school educational programs in this state.

(b) An organization shall be eligible if the organization operates, or proposes to operate, a program that is available to students on an average of fifteen (15) hours per week and includes, at a minimum:

(1) Reading skills development and enhancement;

(2) Math or science skills development and enhancement;

(3) Academic mentoring or tutorial assistance; and

(4) Sports or leisure opportunities.

(c) Programs shall be designed to comprehensively address the educational, health and social service needs of children who are five (5) years of age or older and enrolled in the elementary or secondary grades. The program shall maintain an enrollment of children of which at least fifty percent (50%) of the students enrolled meet one (1) of the following requirements; provided, however, that preference shall be given to programs that maintain an enrollment of children of which at least eighty percent (80%) of the students meet one (1) of the following requirements:

(1) Qualify for free and reduced lunch pursuant to 42 U.S.C. § 1771;

(2) Are at risk of educational disadvantage and failure due to circumstances of abuse, neglect or disability;

(3) Are at risk of state custody due to family dysfunction;

(4) Are enrolled in and attending a public school failing to make adequate yearly progress;

(5) Are attending a public school, including a public charter school, instead of a public school failing to make adequate yearly progress as a result of parent choice; or

(6) Are at risk of failing one (1) or more subjects or are behind grade level by at least one (1) year.

(d) The commissioner of education shall encourage lottery-funded after-school programs to provide extended learning that is complementary to school curricula.



§ 49-6-703 - Report on funds and recommendations.

At least once each year, the commissioner shall report findings and recommendations concerning the system of competitive grants and technical assistance established pursuant to this part to the governor, speaker of the senate, speaker of the house of representatives, the chair of the education administration and planning committee of the house of representatives, the chair of the education committee of the senate, the chair of the state and local government committee of the senate and the chair of the state government committee of the house of representatives.



§ 49-6-704 - Rules and regulations.

The state board of education, on the recommendation of the commissioner of education, is authorized to promulgate rules and regulations to effectuate this part. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-6-705 - Pilot after school programs.

(a) As used in this section, unless the context otherwise requires:

(1) "ACT" means the ACT assessment administered by ACT;

(2) "EXPLORE" means the EXPLORE assessment for students in the eighth and ninth grades administered by the ACT;

(3) "PLAN" means the PLAN assessment for students in the tenth grade administered by the ACT;

(4) "PSAT/NMSQT" means the Preliminary SAT/National Merit Scholarship Qualifying Test administered by the College Board and National Merit Scholarship Corporation; and

(5) "SAT" means the Scholastic Aptitude Test administered by the College Board.

(b) (1) The department of education shall establish, administer and monitor a system of competitive grants for eligible organizations providing pilot after school educational programs consistent with article XI, § 5 of the Tennessee Constitution.

(2) The grants shall be available in any fiscal year in which funds are available in the LEAP grant fund for such grants.

(3) The grants shall supplement, not supplant, non-lottery educational resources for after school educational programs and purposes.

(c) (1) The purpose of the pilot after school educational programs shall be to increase performance for at-risk students on the ACT or SAT examinations, in order to expand the number of students in the at-risk population eligible for lottery scholarships and to increase the abilities of students to excel in postsecondary education. The programs shall serve at-risk students in grades seven through nine (7-9). The programs shall prepare students to take the EXPLORE and PLAN ACT preparatory examinations or the PSAT/NMSQT preparatory examination and eventually to take the ACT or SAT examinations.

(2) Six (6) pilot after school educational programs shall be established with two (2) programs in each grand division of the state. One (1) program in each grand division shall be in a rural area. The other program in each grand division shall be in an urban area. Each pilot program shall serve no more than sixty (60) students.

(d) (1) In accordance with rules and regulations promulgated by the state board of education and on the recommendation of the commissioner of education, grants shall be awarded to public schools, public charter schools or public and not-for-profit organizations that propose to provide pilot after school educational programs. A pilot after school educational program grant shall be awarded for a period of three (3) years with moneys for the grant earmarked in the LEAP grant fund and disbursed annually during the life of the grant according to the terms of the grant in accordance with the method of administration of the grant program adopted by the department of education pursuant to § 49-6-701(d)(2).

(2) An organization shall be eligible if the organization proposes to operate a program that provides:

(A) Academic tutoring and skills development in subjects covered by EXPLORE, PLAN, and ACT examinations or PSAT/NMSQT and SAT examinations; and

(B) Test taking skills and strategies.

(e) (1) At least once each year, the commissioner shall report findings and recommendations concerning the pilot after school educational programs established pursuant to this section to the governor, speaker of the senate, speaker of the house of representatives, the education committee of the senate, and the education administration and planning committee of the house of representatives.

(2) As students participating in the pilot after school programs created under this section graduate from high school or reach the time at which they should graduate from high school, the commissioner is urged to evaluate the effectiveness of the program in increasing ACT and SAT scores, eligibility for lottery scholarships and enrollment in postsecondary institutions as compared to such student's peers who did not participate in the pilot after school programs and include the evaluation in the report required under subdivision (e)(1).

(f) The state board of education, on the recommendation of the commissioner of education, is authorized to promulgate rules and regulations to effectuate this part. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-6-706 - Funding for costs incurred in administering programs.

Costs incurred by the department in administering the programs established by this part that provide a system of competitive grants and technical assistance for eligible organizations providing after school educational programs consistent with article XI, § 5 of the Tennessee Constitution shall be funded from the LEAP grant fund as part of such programs.



§ 49-6-707 - Program funding.

Programs funded under this part shall be subject to the school administered child care rules established under § 49-1-302(l).






Part 8 - Schools Against Violence in Education (SAVE) Act

§ 49-6-801 - Short title.

This part shall be known and may be cited as the "Schools Against Violence in Education Act" or the "SAVE Act."



§ 49-6-802 - State-level safety team -- Template for safety and emergency response plans.

(a) The commissioner of education shall establish a state-level safety team, which shall assist LEAs and schools with compliance with this part as reasonably necessary. As part of the assistance, the state-level safety team shall publish a template for use by districts in preparing their district-level safety plans and building-level emergency response plans, which template shall outline the responsibilities of the LEAs and individual schools in complying with this part. The state-level safety team shall regularly review and update the template.

(b) The commissioner shall appoint the members of the state-level safety team, including:

(1) A representative of the department of safety;

(2) A representative of the Tennessee bureau of investigation;

(3) A representative of homeland security;

(4) A representative of the department of mental health and substance abuse services;

(5) A representative of the emergency medical services of the department of health;

(6) A representative of the state board of education;

(7) A representative of the Tennessee association of school resource officers; and

(8) A representative of the department of intellectual and developmental disabilities.

(c) The commissioner may also appoint a representative from each of the following:

(1) Directors of schools;

(2) Members of local boards of education;

(3) The Tennessee alternative education association;

(4) Public school teachers;

(5) The Tennessee association of mental health organizations;

(6) School counselors and psychologists;

(7) Parents of students enrolled in public schools;

(8) Tennessee students between sixteen (16) and twenty-four (24) years of age; and

(9) The Tennessee school health coalition.



§ 49-6-803 - Direction of safety team.

The state-level safety team shall be directed by the director of the Tennessee school safety center established in § 49-6-4302.



§ 49-6-804 - Adoption of comprehensive plans.

(a) Each LEA shall adopt a comprehensive district-wide school safety plan and building-level school safety plans regarding crisis intervention, emergency response and emergency management. The plans shall be developed by a district-wide school safety team and a building-level school safety team established pursuant to this part and shall follow the template developed by the state-level safety team. An LEA having only one (1) school building shall develop a single building-level school safety plan, which shall also fulfill all requirements for development of a district-wide plan.

(b) Any meeting concerning school security, the district-wide school safety plans or the building-level school safety plans shall not be subject to the open meetings laws compiled in title 8, chapter 44. Though closed to the general public, reasonable notice shall be provided to the general public prior to such a meeting. The board shall not discuss or deliberate on any other issues or subjects during such a meeting.

(c) Each LEA shall provide to the local law enforcement agency with jurisdiction the LEA's plans regarding school security, district-wide school safety plans and building-level school safety plans, as well as information, records, and plans that are related to school security.



§ 49-6-805 - Template minimum requirements.

At a minimum, the template prepared by the state-level safety team shall include:

(1) The designation of an emergency response team;

(2) Policies and procedures for communication with law enforcement officials, parents and guardians in the event of emergencies and incidents of or threats of violence;

(3) Policies and procedures relating to school building security, including, where appropriate, the use of school resource officers, security devices or security procedures, and addressing, where appropriate, the use of the building by the public for events other than school activities and the impact the other use may have on building security;

(4) Procedures for assuring that crisis response and law enforcement officials have access to floor plans, blueprints, schematics or other maps of the school interior, school grounds and road maps of the immediate surrounding area;

(5) Procedures for coordination of the school safety plan with the resources available through the department of mental health and substance abuse services, the department of intellectual and developmental disabilities or a similar local agency to assure that the school has access to federal, state or local mental health resources in the event of a violent incident;

(6) Appropriate violence prevention and intervention strategies such as:

(A) Collaborative arrangements with state and local law enforcement officials, designed to ensure that school resource officers and other security personnel are adequately trained, including being trained to de-escalate potentially violent situations, and are effectively and fairly recruited;

(B) Dissemination of informative materials regarding the early detection and identification of potentially threatening behaviors and violent acts to teachers, administrators, school personnel, parents or guardians and students;

(C) Nonviolent conflict resolution training programs;

(D) Peer mediation programs and youth courts;

(E) Extended day and other school safety programs; and

(F) Comprehensive school counseling and mental health programs;

(7) Policies and procedures for annual school safety training for all students, teachers, and other school personnel; and

(8) Policies and procedures for the safe evacuation of all students, teachers, other school personnel and visitors to the school in the event of a serious violent incident or other emergency.



§ 49-6-806 - Appointments to district-wide school safety team.

(a) Each district-wide school safety team shall be appointed by the district's director of schools and shall include, but not be limited to, representatives of the school board, representatives of student, teacher, administrator and parent organizations, and school personnel including school safety personnel.

(b) Each building-level school safety team shall be appointed by the building principal, in accordance with regulations or guidelines prescribed by the district's director of schools. Such building-level teams shall include, but not be limited to, representatives of teacher, administrator and parent organizations, and school personnel including school safety personnel, as well as community members, local law enforcement officials, local ambulance or other emergency response agencies, and any other representatives the district's director of schools deems appropriate.



§ 49-6-807 - Annual review of safety plans -- Updates.

Each safety plan shall be reviewed by the appropriate school safety team on at least an annual basis, and updated as needed.



§ 49-6-808 - Hearings on safety plans -- Filing of plan and amendments -- Confidentiality.

(a) Each LEA shall make each district-wide and building-level school safety plan available for public comment at least thirty (30) days prior to its adoption; provided, that only a summary of each building-level emergency response plan shall be made available for public comment. The district-wide and building-level plans may be adopted by the LEA only after at least one (1) public hearing that provides for the participation of school personnel, parents, students and any other interested parties.

(b) Each LEA shall file a copy of its district-wide comprehensive safety plan with the commissioner and all amendments to the plan shall be filed with the commissioner no later than thirty (30) days after their adoption. A copy of each building-level safety plan and any amendments to the plan shall be filed with the appropriate local law enforcement agency and with the department of safety within thirty (30) days of its adoption.

(c) Building-level emergency response plans shall be confidential and shall not be subject to any open or public records requirements.

(d) If the LEA fails to file the plan as required by subsection (b), the commissioner may withhold state funds, in an amount determined by the commissioner, from the LEA until the LEA is in compliance.



§ 49-6-810 - Annual report to governor and general assembly.

Annually on or before February 1 of each year, the commissioner of education shall report to the governor and the general assembly on implementation of and compliance with this part.



§ 49-6-811 - Grant funding.

An LEA may seek grant funding from the school safety center to assist with compliance with this part according to § 49-6-4302.



§ 49-6-812 - Consistency with harassment and bullying policies.

Each LEA shall ensure that the district-wide safety plans and building-level emergency response plans required by this part are developed in such a manner as to be consistent with the district's harassment and bullying policies developed pursuant to § 49-6-4503.



§ 49-6-813 - County and municipal appropriations.

The legislative body of any county or municipality may appropriate funds for the purpose of providing resources for district-wide school safety plans, building-level school safety plans and district-wide school safety teams. Federal, state and local funds designated for such purposes may be used to provide funds for the purpose of providing resources for district-wide school safety plans, building-level school safety plans and district-wide school safety teams.



§ 49-6-814 - Rules and regulations.

The commissioner of education is authorized to promulgate rules and regulations to effectuate the purposes of this part and § 49-6-4301(c)-(e). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-6-815 - People permitted to possess and carry a firearm on school grounds.

(a) Notwithstanding § 39-17-1309 or any other provision of title 39, chapter 17, part 13 to the contrary, the following people are permitted to possess and carry a firearm on the grounds of the school at which they are assigned:

(1) A person employed by an LEA as a faculty or staff member at a school within the LEA; or

(2) A person assigned to a school in accordance with a memorandum of understanding between the chief of the appropriate law enforcement agency and the LEA.

(b) In order to possess and carry a firearm on the grounds of the school pursuant to subsection (a), the person must:

(1) Be authorized to possess and carry a firearm pursuant to § 39-17-1351;

(2) Have the joint written authorization of the director of schools in conjunction with the principal of the school to carry or possess a firearm on school property; and

(3) Be a law enforcement officer, or have prior service as a law enforcement officer, as defined in § 39-11-106, and be in compliance with all laws, rules and regulations of the peace officer standards and training (POST) commission, and have successfully completed forty (40) hours in basic training in school policing as required by § 49-6-4217. Any such training shall be approved by the LEA and the cost of the training, firearm and ammunition shall be at the expense of the person seeking authorization and not the LEA.

(c) (1) Within ten (10) days after the director of schools has authorized a person to carry or possess a firearm on school property pursuant to subdivision (a)(1) or (a)(2), the director shall notify the chief of the appropriate law enforcement agency of each such authorization.

(2) The notification pursuant to this subsection (c) shall contain basic information about each such person including name, address, contact information and whether the person is authorized under subdivision (a)(1) or (a)(2).

(d) The joint written authorization of the director of schools and the principal of the school given pursuant to subdivision (b)(2), the notification transmitted to the chief of the appropriate law enforcement agency pursuant to subdivision (c)(1), the names and contact information of any person authorized to carry or possess a firearm on school property pursuant to subdivision (c)(2), any listing or compilation of names or individual names of persons who are authorized to carry or possess a firearm on school property, whether the director of schools and the principal of the school have or have not issued joint written authorization to carry or possess a firearm on school property, or any other document, file, record, information or material relating to the carrying or possessing of a firearm on school property pursuant to this section that is received by, transmitted to, maintained, stored or compiled by the director of schools, the principal of the school, any LEA, or city, county or municipal law enforcement agency, shall be confidential and not open for public inspection.

(e) Nothing in § 49-3-315 shall be construed to require an LEA or a law enforcement agency of the county to assign or provide funding for a school resource officer as defined in § 49-6-4202 to any city school system within that county on the basis of the WFTEADA as defined by § 49-3-302. The providing of security or school resource officers by a sheriff shall be considered a law enforcement function and not a school operation or maintenance purpose that requires the apportionment of funds pursuant to § 49-3-315.






Part 9 - Report Cards

§ 49-6-901 - Copies to parents.

A copy of a student's report card shall be furnished by the LEA to the parent or parents of the student.



§ 49-6-902 - Copies to noncustodial or nonresident parents or department of children's services for in custody children.

(a) Any parent who does not have custody of a child, or in the case of parents having joint custody of a child, the parent not residing with the child, or in the case of a child in the custody of a legal guardian, both parents, may request in writing that a copy of the child's report card, notice of school attendance, names of teachers, class schedules, standardized test scores and any other records customarily available to parents be furnished directly to the noncustodial or nonresident parent. The request shall be accompanied by the parent's or parents' current mailing address and the LEA shall send a copy of the report card, notice of school attendance, names of teachers, class schedules, standardized test scores and any other records customarily available to parents to that address.

(b) Any judge having jurisdiction over the custody of such a child may upon a showing of good cause deny any information concerning the residence of the child to the noncustodial or nonresident parent.

(c) Upon written request from the department of children's services, LEAs shall provide the department of children's services all school records for a child in custody of the department of children's services or receiving foster care services. These records may include, but are not limited to, a copy of the child's report card, notice of school attendance, names of teachers, class schedules, standardized test scores, and any other records customarily available to parents. LEAs shall not charge the department of children's services any cost for the records, even in instances where a debt or restitution is owed to the school by the student. The release of the records to the department of children's services shall not waive or reduce any debt or restitution owed to the school. The student's records shall be made available to the department of children's services no later than five (5) business days from the date the LEA received the records request from the department.






Part 10 - Curriculum Generally

§ 49-6-1001 - Flag -- Recitation of the Pledge of Allegiance.

(a) All boards of education shall direct and all teachers employed by the public schools shall give instructions to the pupils of the schools, and shall have the pupils study as a part of the curriculum, the uses, purposes and methods of displaying the American flag and other patriotic emblems, and the history and usage of the pledge of allegiance to the flag of the United States of America.

(b) In recognition of the civic heritage of the United States of America, all students shall be required to learn the Pledge of Allegiance and to demonstrate such knowledge.

(c) (1) Each board of education shall require the daily recitation of the Pledge of Allegiance in each classroom in the school system in which a flag is displayed. Each LEA is encouraged to have a flag in each classroom and patriotic, fraternal and other organizations or individuals are encouraged to donate flags to schools to enable them to have the flag of the United States of America present in each classroom. Each board of education shall determine the appropriate time during the school day for the recitation of the Pledge of Allegiance. At the time designated for the recitation of the Pledge of Allegiance, students shall stand and recite the Pledge of Allegiance while facing the flag with their right hands over their hearts or in an appropriate salute if in uniform; provided, however, that no student shall be compelled to recite the Pledge of Allegiance if the student or the student's parent or legal guardian objects on religious, philosophical or other grounds to the student participating in such exercise. Students who are thus exempt from reciting the pledge of allegiance shall remain quietly standing or sitting at their desks while others recite the Pledge of Allegiance and shall make no display that disrupts or distracts others who are reciting the Pledge of Allegiance. Teachers or other school staff who have religious, philosophical or other grounds for objecting are likewise exempt from leading or participating in the exercise. If a teacher chooses not to lead the Pledge, another suitable person shall be designated either by the teacher or principal to lead the class. Each board of education shall provide appropriate accommodations for students, teachers or other staff who are unable to comply with the procedures described in this subdivision (c)(1) due to disability.

(2) The board of education's code of conduct shall apply to disruptive behavior during the recitation of the Pledge of Allegiance in the same manner as provided for other circumstances of such behavior.

(d) (1) To promote compliance with constitutional restrictions, as well as observance of constitutional rights, the state board of education shall, in consultation with the attorney general and reporter, develop guidelines on constitutional rights and restrictions relating to the recitation of the Pledge of Allegiance to the American flag in public schools.

(2) The state board of education's guidelines shall include, but shall not be limited to, provisions that address the following:

(A) The initiative and involvement of local boards of education and individual schools, administrators, teachers and students;

(B) The propriety and constitutionality of any recitation or participation requirements;

(C) Appropriate etiquette and conventions for respecting the dignity and appropriate display of the flag of the United States; and

(D) Relevant state and federal constitutional concerns, such as freedom of speech and religion.



§ 49-6-1002 - Use of school time for athletics -- Teacher salaries.

(a) It is unlawful for any president, principal or teacher of any educational institution under the control of the state board of education or any local board of education to dismiss the school or any group of students or pupils of the school for the purpose of permitting them to practice or play baseball, football, basketball or any other similar game within the regular school hours of any school day of the week, without written permission from the governing board of the institution.

(b) Nothing in this section shall be construed to preclude regular physical training lessons as a part of the daily program of the school.

(c) The salaries of the teachers are left to the discretion of and are to be set by the local board of education.



§ 49-6-1003 - Safety instruction -- Bicycle safety curriculum.

(a) Whenever any state funds are used in any of the public schools of the state, it is the duty of the principal of the school or schools, including all subprincipals and teachers, to instruct pupils in the art of safety against injury on the public thoroughfares, highways and streets of the state and other places where the students may come in contact with, or be in danger of, bodily injury, for at least fifteen (15) minutes in each week during the time the school is in session.

(b) It is the duty of the school board, school commissioners or other persons who have power to regulate and control the schools to make rules and regulations with reference to the teaching of the art of safety to the pupils of the schools as they deem wise and prudent from time to time, and transmit the rules and regulations to the principals or teachers in charge of the schools, so that the teaching of the art of safety on the public thoroughfares, highways and other places may be taught and carried out according to the rules and regulations.

(c) The department of education is urged to pilot the development of a bicycle safety curriculum for distribution to LEAs, which may include it in the safety instruction otherwise required by this section.



§ 49-6-1004 - Period of silence or prayer.

(a) In order for all students and teachers to prepare themselves for the activities of the day, a period of silence of approximately one (1) minute in duration shall be maintained in each grade in public schools at the beginning of each school day. At the opening of the first class each day, it is the responsibility of each teacher in charge of each class to call the students to order and announce that a moment of silence is to be observed. The teacher shall not indicate or suggest to the students any action to be taken by them during this time, but shall maintain silence for the full time. At the end of this time, the teacher shall indicate resumption of the class in an appropriate fashion, and may at that time make school announcements or conduct any other class business before commencing instruction.

(b) It is lawful for any teacher in any of the schools of the state that are supported, in whole or in part, by the public funds of the state, to permit the voluntary participation by students or others in prayer. Nothing contained in this section shall authorize any teacher or other school authority to prescribe the form or content of any prayer.

(c) Notwithstanding subsections (a) and (b), nonsectarian and nonproselytizing voluntary benedictions, invocations or prayers that are initiated and given by a student volunteer or student volunteers may be permitted on public school property during school-related noncompulsory student assemblies, school-related student sporting events and school-related commencement ceremonies. Such permission shall not be construed to indicate any support, approval or sanction by the state or any governmental personnel or official of the contents of the benedictions, invocations or prayers or to be the promotion or establishment of any religion, religious belief or sect.



§ 49-6-1005 - [Repealed.]

HISTORY: Acts 1969, ch. 304, §§ 1, 2; T.C.A., § 49-1924; Acts 1987, ch. 388, § 1; 1987, ch. 427, § 1; 1989, ch. 591, § 113; repealed by Acts 2012, ch. 973, § 1, effective July 1, 2012.



§ 49-6-1006 - Black history and culture.

(a) The course of instruction in all public schools should include, at some appropriate grade level or levels, as determined by the local board of education, courses and content designed to educate children in black history and culture and the contribution of black people to the history and development of this country and of the world. The general assembly finds that the goal of curriculum shall include the history, heritage, culture, experience and ultimate destiny of all social, ethnic, gender and national groups and individuals, and that such are represented as interdependent, interactive and complementary. The state board of education shall include multicultural diversity when developing frameworks and curricula to be taught at appropriate grade levels kindergarten through grade twelve (K-12).

(b) The commissioner of education shall annually advise all school district boards of education of this section.

(c) The study materials used in the course of instruction authorized by this section shall follow the state board of education's guidelines concerning pornography.



§ 49-6-1007 - Character education.

(a) The course of instruction in all public schools shall include character education to help each student develop positive values and improve student conduct as students learn to act in harmony with their positive values and learn to become good citizens in their school, community and society. Public schools are urged to include the use of nonviolence as a means of conflict resolution within character education.

(b) (1) The department of education shall provide the appropriate method of instruction in kindergarten through grade twelve (K-12), in conformity with the elementary school curriculum provided for in subsection (c).

(2) Local boards of education may implement additional courses and materials in character education at their discretion.

(c) Each LEA shall provide the character education curriculum set forth in the curriculum provided by the department or a comparable program approved by the department.

(d) (1) The department shall annually appear before the education committee of the senate and the education instruction and programs committee of the house of representatives to report the following:

(A) The number of schools in which character education was an integral part of the curriculum in the most recent academic year;

(B) The number of students receiving character education in the most recent academic year;

(C) A sample teaching method of character education used in the most recent academic year; and

(D) A summary of the effectiveness of such teaching methods.

(2) Based upon the findings of the annual report required by subdivision (d)(1), the department of education shall institute a program to recognize those schools that have developed model instructional methods and administrative policies for the delivery of character education and provide professional development opportunities for the dissemination of these best practices to LEAs statewide. The department will utilize existing resources in the implementation of this subdivision (d)(2).

(e) Human resource agencies created pursuant to title 13, chapter 26 may serve as the service delivery system for the character education program.

(f) Local education agencies are authorized and encouraged to adopt as their course of instruction in character education the Congressional Medal of Honor Character Development Program. This program may be adopted for the appropriate grade levels and integrated into a number of academic subjects, including, but not limited to, government, contemporary issues, history, sociology, psychology, language arts, leadership, and mathematics.



§ 49-6-1008 - AIDS education programs -- Prevention of AIDS or other sexually transmitted diseases.

(a) All material that includes information pertaining to the prevention of acquired immune deficiency syndrome (AIDS) or other sexually transmitted diseases that is written, published, distributed or used by any public entity or is paid for, in whole or in part, with any public moneys, and that is directed to children in kindergarten through grade twelve (K-12), shall place primary emphasis on abstinence from premarital intimacy and on the avoidance of drug abuse in controlling the spread of AIDS.

(b) Adoption of any program of AIDS education shall be permissive and shall not be required in any LEA until adopted by the local board of education.



§ 49-6-1009 - American sign language.

(a) American sign language is recognized and adopted as the official and native sign language of the deaf in this state.

(b) It is the intent of the general assembly to:

(1) Formally express its respect for American sign language;

(2) Promote public awareness of and appreciation for American sign language, its use and its benefits;

(3) Preserve the culture and heritage of American sign language; and

(4) Encourage Tennessee schools to offer courses in American sign language and to accept these courses as satisfying foreign language requirements.



§ 49-6-1010 - Computer education.

In order that every pupil for whom it is appropriate receives instruction in the use of computers sufficient to enable that pupil to communicate and participate in the twenty-first century, the state board of education shall require every candidate for a full high school diploma to receive a full year of computer education at some time during the candidate's educational career. Pupils who transfer from another state to a Tennessee school during their senior year are exempt from this requirement.



§ 49-6-1011 - Historical documents, writings and records -- Use in classrooms -- Censorship prohibited.

(a) No teacher or administrator in an LEA shall be prohibited from using or reading from, during the course of educational instruction, or from posting in a public school building, classroom or event, any of the following or any excerpts or portions of the following:

(1) The national motto;

(2) The national anthem;

(3) The Pledge of Allegiance;

(4) The Constitution of Tennessee;

(5) The Declaration of Independence;

(6) The writings, speeches, documents and proclamations of the founders or presidents of the United States or the founders or governors of this state;

(7) Opinions of the United States and Tennessee supreme courts;

(8) Acts of the United States congress and acts of the Tennessee general assembly; and

(9) The United States Constitution.

(b) The list of historically significant or venerated documents, writings or records set out in subsection (a) shall not be construed to be exclusive, and the doctrine of ejusdem generis shall not be applied to prohibit the use, reading or posting of other such documents, writings or records.

(c) The use, reading or posting of the types of documents, writings and records authorized by this section shall be undertaken for educational purposes only and shall not be used to promote or establish any religion or religious belief.

(d) There shall be no content-based censorship of American or Tennessee history or heritage based on any religious references contained in such documents, writings or records.

(e) Each student shall be taught the documents, writings or records set out in subsection (a).

(f) The documents, writings or records set out in subsection (a) shall be taught at an age appropriate time prior to graduation from high school as determined by the state board of education.



§ 49-6-1012 - Promotion of organ and tissue donation and transplantation.

Every LEA is encouraged to promote educational opportunities to inform students about organ and tissue donation and transplantation. These opportunities should include curricula content as appropriate to provide:

(1) Information about the need for organ and tissue donation and the benefits of donation to recipients; and

(2) Information about Tennessee law relative to organ and tissue donation, including how to become a donor.



§ 49-6-1013 - Textbooks or instructional materials covering personal finance.

Each LEA is encouraged when selecting textbooks or instructional materials for economics or similar courses to select those textbooks or instructional materials that contain substantive provisions on personal finance, including personal budgeting, credit and debt management and similar personal financial topics.



§ 49-6-1020 - Recycling program.

(a) Each public school, under the guidance of its LEA, is encouraged to adopt a recycling program for the school that is appropriate for the recycling options available in its community. The recycling program should promote student involvement in the recycling process, in order to inculcate, as early as possible, awareness of the benefits of recycling and lifelong habits of recycling. The program may include a partnership with a parent-teacher organization, service organization or other nonprofit group, to provide additional opportunities for instruction about recycling and recycling processes and to provide opportunities for community service by students.

(b) Each LEA is encouraged to set an example for the students and schools within its jurisdiction by adopting a recycling program for LEA administrative offices that is appropriate for the recycling options in its community.

(c) The department of education shall provide links on its web site to appropriate Internet recycling resources for the purpose of providing schools and LEAs with information on recycling programs.



§ 49-6-1021 - Opportunities for physical activity.

(a) In accordance with § 49-6-1022, it shall be the duty of each LEA to integrate a minimum of ninety (90) minutes of physical activity per week into the instructional school day for elementary and secondary school students. Opportunities to engage in physical activity may include walking, jumping rope, playing volleyball or other forms of physical activity that promote fitness and well-being; however, walking to and from class shall not be considered physical activity for the purposes of this section.

(b) The office of coordinated school health in the department of education shall report by August 1, 2012, to the general assembly on the implementation of subsection (a). The report shall contain at least the following information:

(1) The percentage of public schools that integrate a minimum of ninety (90) minutes of physical activity per week into the instructional school day in compliance with subsection (a);

(2) The types of physical activities that are used to meet the physical activity requirement;

(3) Any barriers that have limited full compliance with the physical activity requirement;

(4) Innovative methods that schools use to comply with the physical activity requirement;

(5) The ranking of Tennessee schools in providing physical activity and physical education as compared to other states;

(6) Relevant data or studies that link physical activity or physical education to academic performance in students;

(7) Relevant data or studies showing whether increased physical activity or physical education lead to better health outcomes;

(8) The annual percentage of increase or decrease in compliance with the physical activity requirement in school districts with average daily membership of twenty-five thousand (25,000) or more students; and

(9) An overall summary and a set of recommendations to promote active living in the youth of this state, including, but not limited to, suggestions for increasing compliance with the physical activity requirement that can be implemented with minimal cost.



§ 49-6-1022 - School health program -- School health coordinator and specialist in physical education.

(a) Each LEA is authorized to implement a coordinated school health program under the guidelines developed by the commissioner of education, in consultation with the department of health, pursuant to § 49-1-1002, during the 2006-2007 school year, and shall implement the program by the 2007-2008 school year.

(b) To assist with the implementation and support of coordinated school health programs, there are created in the department of education the positions of school health coordinator and specialist in physical education. The school health coordinator shall coordinate and oversee the implementation of coordinated school health programs in LEAs, provide continuing support for coordinated school health programs and perform other duties that may be assigned by the commissioner. The specialist in physical education shall serve as a resource and support person for any LEA with regard to implementation of physical education programs, provide information to LEAs relating to physical education and relating to professional development for physical education instructors and perform other duties that may be assigned by the commissioner.



§ 49-6-1023 - Guidelines for materials regarding voluntary surrender of unharmed newborn infant.

The state board of education is urged to develop guidelines for the appropriate study materials and method of instruction for inclusion of instruction in all public schools that advises pupils of § 68-11-255, relating to parents who voluntarily surrender physical custody of an unharmed infant seventy-two (72) hours or younger at a hospital or other designated location without being subject to prosecution for a violation of certain criminal provisions such as child abandonment. LEAs are urged to include the instruction in the lifetime wellness curriculum for grades nine through twelve (9-12).



§ 49-6-1024 - Instruction in school safety issues.

(a) In reviewing the lifetime wellness curriculum, the department of education shall consider including instruction in current and appropriate school safety issues, to include drugs, alcohol, weapons, bomb threats, emergency evacuations and violent school incidents.

(b) The department is encouraged to collaborate with the University of Tennessee in developing school safety instructional materials and course objectives.

(c) The department shall review the United States department of homeland security's guidelines and other topically-relevant issues for inclusion in school safety programs.



§ 49-6-1025 - Art and music education.

(a) The course of instruction in all public schools for kindergarten through grade eight (K-8) shall include art and music education to help each student foster creative thinking, spatial learning, discipline, craftsmanship and the intrinsic rewards of hard work.

(b) Local boards of education are encouraged to fully implement the art and music curriculum adopted by the board of education through both art and music classes, as well as integration into other core academic subjects.



§ 49-6-1026 - Approval for elective state funded course for nonsectarian, nonreligious academic study of the Bible -- Course requirements.

(a) The state board of education is authorized to approve a curriculum for an elective state funded course consisting of a nonsectarian, nonreligious academic study of the Bible. The course may include the impact of the Bible on literature, art, music, culture and politics. The curriculum and associated textbooks and instructional materials shall meet academic rigor and standards of the state board of education in the same manner as required for approval of any other elective course, textbook and instructional materials approved by the state board and shall meet the requirements of the constitutions of the United States and of this state. The course provided for in this section shall:

(1) Be taught in an objective and nondevotional manner with no attempt made to indoctrinate students;

(2) Not include teaching of religious doctrine or sectarian interpretation of the Bible or of texts from other religious or cultural traditions; and

(3) Not disparage or encourage a commitment to a particular set of religious beliefs.

(b) All courses that were taught in the 2007-2008 school year under a special course number in any LEA in the state for an elective course consisting of an academic study of the Bible shall be an approved curriculum by the department of education.

(c) Any course for an academic study of the Bible using a curriculum developed by an LEA that has been approved by the department of education may be adopted by another LEA without further approval by the department.

(d) An LEA that elects to offer a course and utilize an associated textbook or instructional materials approved in accordance with subsection (a) shall implement the course in accordance with the constitutions of the United States and of this state, including the manner in which the course is taught in the classroom and the assignment by the LEA of the individual teaching the course. The individual assigned to teach the course shall meet all certification requirements and all other provisions of this chapter relating to personnel employed by local units of administration. In addition, no person shall be assigned to teach the course based in whole or in part on any religious test, profession of faith or lack of faith, prior or present religious affiliation or lack of affiliation, or criteria involving particular beliefs or lack of beliefs about the Bible or in violation of § 49-6-2906 or part 80 of this chapter.

(e) Nothing in this section shall be construed as mandating that an LEA use the curriculum developed under subsection (a) for an academic study of the Bible or prohibiting an LEA from adopting its own curriculum for an academic study of the Bible; provided, that any academic study of the Bible so offered shall be approved as a special course according to the rules of the state board of education and in compliance with the constitutions of the United States and of this state.



§ 49-6-1027 - Gang awareness education.

Each LEA, in consultation with local law enforcement, shall annually evaluate the threat to and influence on school children by gangs in the community. If the LEA finds that there is a substantial threat to or influence on school children by gangs, then the LEA shall institute gang awareness education for elementary and middle school students and their parents in schools in neighborhoods with gang activity or the potential for gang activity. The purpose of such curriculum shall be to strengthen students' abilities to resist engagement in gangs and gang-like activities and to help parents guide their children away from gangs and gang influence by providing information and understanding of gangs and gang activities. The curriculum for elementary and middle school students shall be a part of the regular curriculum of such schools. The department of education shall assist LEAs in development of curricula appropriate to each LEA's circumstances.



§ 49-6-1028 - Legislative findings -- Public school courses and content to educate children in the United States and Tennessee governments.

(a) The general assembly finds that:

(1) Effective and responsible participation in political life as competent citizens requires the acquisition of a body of knowledge and of intellectual and participatory skills;

(2) It is essential to the future health of our republic that all citizens be knowledgeable about democratic principles and practices, including fundamental documents such as the state and federal constitutions, the Declaration of Independence, and the Gettysburg Address;

(3) Individuals who have a clear and full understanding of the rights and responsibilities of citizens in a republic are more likely to exercise and defend those rights and responsibilities; and

(4) Providing civic education and promoting good citizenship and understanding fundamental democratic principles should be core missions of Tennessee secondary schools.

(b) (1) The state board of education shall include in the social studies curriculum standards, at the appropriate grade level or levels in high school, as determined by the state board of education through curriculum standards and the local board of education through curriculum, courses and content designed to educate children about the United States and Tennessee governments. The curriculum standards shall include the three (3) branches of government, the fundamental documents identified in § 49-6-1011(a) that underpin our form of government, an understanding of how laws are enacted, and ways citizens shape and influence government and governmental actions.

(2) Students shall be taught about the formation of the governments of the United States and Tennessee using federal and state foundational documents. They shall also be taught the significance and relevance of those federal and state foundational documents today. This instruction shall include:

(A) The historical and present-day significance of the Declaration of Independence;

(B) How the United States Constitution establishes the federal government and the characteristics of the republic created by it;

(C) How the United States Constitution with the Bill of Rights and the Tennessee Constitution with the Declaration of Rights are applicable in today's society;

(D) How the United States Constitution is changed and the changes that have been made to it since 1787;

(E) Why Tennessee has had three (3) constitutions, the Constitutions of 1796, 1834, and 1870, and how changes have been made to the Tennessee Constitution of 1870; and

(F) How other foundational documents of the United States and Tennessee aided in the formation of the federal and state governments.

(c) The commissioner of education shall advise all local boards of education of the requirements of this section.

(d) The state board of education shall submit a report to the members of the general assembly concerning implementation of this act by August 1, 2014, and each year thereafter. The report may be sent to the members electronically or in an existing annual report.

(e) (1) Beginning with the 2012-2013 school year, in conjunction with the social studies curriculum, all LEAs shall implement a project-based assessment in civics at least once in grades four through eight (4-8) and at least once in grades nine through twelve (9-12). The assessments shall be developed by the LEA and designed to measure the civics learning objectives contained in the social studies curriculum and to demonstrate understanding and relevance of public policy, the structure of federal, state and local governments and both the Tennessee and the United States constitutions.

(2) The department of education may seek the assistance of appropriate outside entities, including the Tennessee Center for Civic Learning and Engagement, to assist it with the implementation of any necessary professional development on the use of project-based assessments of civics learning.

(3) For the purposes of this section, "project-based" means an approach that engages students in learning essential knowledge and skills through a student-influenced inquiry process structured around complex, authentic questions and carefully designed products and tasks.

(4) LEAs shall submit verification of implementation of this section to the department of education.



§ 49-6-1029 - Mastery of and proficiency in foreign languages.

(a) The department of education, working with the Confucius Institute at the University of Memphis and the Confucius Institute at Middle Tennessee State University, shall study and assess the Hanyu Shuiping Kaoshi (HSK) proficiency tests, which were developed using the latest research methodology in foreign language testing for non-native speakers. The HSK tests measure non-native speakers' ability to use the Chinese language in work, studies and personal life situations. The department shall specifically study the development of the young learners' test (YCT), which measures proficiency in Chinese for students fifteen (15) years of age or younger, and its standards. Such study shall be performed for the purpose of establishing a pilot program modeled on the development of HSK testing that will aid in the construction of diagnostic tools for the determination of mastery and proficiency in other foreign languages at the elementary and secondary levels.

(b) The Confucius Institute at the University of Memphis and the Confucius Institute at Middle Tennessee State University, shall study and assess the HSK proficiency tests, which were developed using the latest research methodology in foreign language testing for non-native speakers. The HSK tests measure non-native speakers' ability to use the Chinese language in work, studies and personal life situations. The institutes shall specifically study the development of the proficiency tests for non-native speakers (HSK) and the business Chinese test (BCT) and their standards. Such study shall be performed for the purpose of establishing a pilot program modeled on the development of the HSK testing that will aid in the construction of diagnostic tools for the determination of mastery and proficiency in other foreign languages at the postsecondary level.



§ 49-6-1030 - Teaching scientific subjects in public schools.

(a) The state board of education, public elementary and secondary school governing authorities, directors of schools, school system administrators, and public elementary and secondary school principals and administrators shall endeavor to create an environment within public elementary and secondary schools that encourages students to explore scientific questions, learn about scientific evidence, develop critical thinking skills, and respond appropriately and respectfully to differences of opinion about scientific subjects required to be taught under the curriculum framework developed by the state board of education.

(b) The state board of education, public elementary and secondary school governing authorities, directors of schools, school system administrators, and public elementary and secondary school principals and administrators shall endeavor to assist teachers to find effective ways to present the science curriculum taught under the curriculum framework developed by the state board of education as it addresses scientific subjects that may cause debate and disputation.

(c) Neither the state board of education, nor any public elementary or secondary school governing authority, director of schools, school system administrators, or any public elementary or secondary school principal or administrators shall prohibit any teacher in a public school system of this state from helping students understand, analyze, critique, and review in an objective manner the scientific strengths and scientific weaknesses of existing scientific theories covered in the course being taught within the curriculum framework developed by the state board of education.

(d) This section only protects the teaching of scientific information, and shall not be construed to promote any religious or nonreligious doctrine, promote discrimination for or against a particular set of religious beliefs or nonbeliefs, or promote discrimination for or against religion or nonreligion.



§ 49-6-1031 - Extracurricular activities.

(a) Each school shall notify the parents or legal guardians of all clubs and organizations available to students attending such school by prominently displaying the information in the school's student handbook, or other standard or policy guidebook that contains the policies and procedures of the school and is distributed annually. The list shall include:

(1) The names of the clubs and organizations, including any abbreviations or acronyms;

(2) The mission and purpose of the clubs and organizations;

(3) All financial requirements associated with membership in the club or organization; and

(4) Notification of the option set forth in subsection (b) to prohibit a student from participating in any club or organization.

(b) No school shall permit a student to become a member or participate in any activities of a club or organization if the parent or legal guardian of such student has tendered a written communication prohibiting such student from such membership or participation. In order to be valid, the written communication shall be signed and dated by the parent or legal guardian.



§ 49-6-1032 - Program to promote participation of K-12th grade students in community gardening -- Elective credit permitted.

In cooperation and consultation with the department of health and the department of finance and administration, the state board of education shall develop and implement a program to promote the participation of students in kindergarten through grade 12 (K-12) in the development and maintenance of community gardens, as defined in § 43-24-102. Such program may include, but is not limited to, offering elective credits for students' participation in community gardening.



§ 49-6-1033 - Recognition of and education regarding traditional winter celebrations.

(a) An LEA may educate students about the history of traditional winter celebrations and allow students and LEA staff to offer traditional greetings regarding the celebrations, including, but not limited to:

(1) "Merry Christmas";

(2) "Happy Hanukkah"; and

(3) "Happy holidays".

(b) Except as provided in subsection (c), an LEA may display on school property scenes or symbols associated with traditional winter celebrations, including a menorah or a Christmas image such as a nativity scene or Christmas tree, if the display includes a scene or symbol of:

(1) More than one (1) religion; or

(2) One (1) religion and at least one (1) secular scene or symbol.

(c) A display relating to a traditional winter celebration may not include a message that encourages adherence to a particular religious belief.



§ 49-6-1034 - Cursive writing to be included in public school course of instruction.

(a) The state board of education shall include cursive writing in the course of instruction in all public schools through the curriculum standards, at the appropriate grade level, as determined by the state board of education. The local board of education, in providing instruction in cursive writing, shall design curriculum, courses and content to enable students to create readable documents through legible cursive handwriting.

(b) The commissioner of education shall advise all local boards of education of the requirements of this section.



§ 49-6-1035 - Domestic violence awareness education programs.

Each LEA, in consultation with local law enforcement, is strongly encouraged to institute domestic violence awareness education programs for middle and high school students. The domestic violence awareness programs shall provide information on and understanding of domestic violence prevention to increase awareness of resources available to victims of domestic violence. An LEA shall ensure that each program instituted is developmentally appropriate for the age and maturity levels of the students who will take part in the program. LEAs instituting domestic violence programs are strongly encouraged to provide opportunities for participation by all middle and high school students in at least one (1) domestic violence awareness program per year.






Part 11 - STEM Education

§ 49-6-1101 - Part definitions.

As used in this part:

(1) "STEM" means science, technology, engineering, and mathematics;

(2) "STEM innovation hub" means a regional partnership of LEAs, institutions of higher education, STEM businesses, and community organizations that have formally committed to amplifying and accelerating the impact of STEM programs in the region; and

(3) "TSIN" means the Tennessee STEM innovation network established in 2010 by executive order number 68 as a project within the department of education under an agreement with Battelle Memorial Institute, which is designated as the manager of TSIN and its activities.



§ 49-6-1102 - Establishment of STEM innovation hubs.

(a) TSIN shall establish a STEM innovation hub specifically dedicated to serving the rural areas of the state.

(b) TSIN shall also establish a STEM innovation hub located in Northwest Tennessee.



§ 49-6-1103 - STEM leadership training.

TSIN shall implement STEM leadership training in all STEM innovation hubs.



§ 49-6-1104 - Curriculum in middle schools to educate students on STEM careers.

TSIN shall make available to all middle schools in the state a curriculum to educate students on the variety and benefits of STEM careers. The curriculum shall:

(1) Emphasize the benefits of STEM careers in helping people;

(2) Not be limited to science classrooms, but be applicable in multiple classrooms;

(3) Automatically produce reports detailing the academic skills of students without requiring teachers to separately analyze these skills; and

(4) Be available through the Internet without requiring additional materials so that rural schools may easily access the curriculum.



§ 49-6-1105 - STEM partner organizations.

TSIN shall seek STEM partner organizations, such as the American Chemical Society, to find ways to collaborate on STEM education programs and opportunities.






Part 12 - Junior and Senior High Schools -- Curriculum

§ 49-6-1201 - General provisions.

The course of study to be taught in every high school authorized by part 4 of this chapter shall be adopted by the board of education on the recommendation of the director of schools; provided, that the course or courses shall be in accord with those adopted by the state board of education and should include character education as specified in § 49-6-1007.



§ 49-6-1202 - American history and government.

(a) (1) Every four-year high school that receives public funds from city, county or state governments shall require every student to have at least one (1) year of instruction in American history and government, preferably in the fourth year.

(2) Any student in any of the designated schools who fails or refuses to take the subjects named in subdivision (a)(1) shall not be admitted to the University of Tennessee or the state university and community college system of Tennessee unless and until the student agrees to earn credit in these subjects in the first or second year of attendance.

(b) (1) Every private high school in Tennessee that gives a four-year course in literary branches is subject to the same requirements as are the public high schools in this state with regard to teaching American history and government.

(2) Failure or refusal to comply with subsection (a) and subdivision (b)(1) by private high schools will automatically remove them from the list of accredited high schools in Tennessee.

(c) Failure to carry out subsection (a) constitutes a Class A misdemeanor on the part of any principal of a public high school in this state and causes the school to be removed from the accredited list of high schools, and the teaching license of the teacher to be revoked.

(d) Any dean of the University of Tennessee or dean of any state college who violates this section shall be removed from such position and shall not be permitted to engage in any form of public school or college work in this state for the five (5) years next succeeding such dismissal. This subsection (d) also applies to any person who may be substituting for any of the deans.



§ 49-6-1203 - Federal and state constitutions.

(a) A treatise on the history and interpretation of the constitution of the United States approved or adopted by the state board of education is required to be taught in the high schools of this state.

(b) (1) It is the duty of the state board of education and all local boards of education to cause to be taught in each public high school in this state the constitution of Tennessee.

(2) The state board of education shall determine the nature and extent of the instruction to be given on the constitutions and the credits to be given for the course; provided, that the course need not extend for more than one (1) year.



§ 49-6-1204 - Driver education.

(a) The state board of education may require that all public secondary schools of the state offering driver education courses include in the curriculum a minimum defensive driver education course.

(b) The state board of education shall review the defensive driver education course every three (3) years for inclusion of any improvements.



§ 49-6-1205 - Free enterprise system.

(a) The state board of education shall establish a program of instruction for the public high schools on the essentials of the free enterprise system. Instruction shall be given in accordance with the course of study prescribed by the state board of education for at least one (1) semester, equal to one-half (1/2) unit of credit. The state board of education shall prescribe suitable teaching material for the instruction.

(b) As used in this section, "instruction on the essentials of the free enterprise system" may be construed to include a minimum of thirty (30) weeks participation in the Junior Achievement Program, and such participation shall render the student eligible for the one-half (1/2) unit of credit granted under this section.

(c) As used in this section, "free enterprise" means an economic system characterized by private or corporate ownership of capital goods, by investments that are determined by private decision rather than by state control and by prices, production and the distribution of goods that are determined in a free manner.



§ 49-6-1206 - Reserve officer training.

In high schools offering programs of reserve officer training, a student may, at the student's discretion, substitute credit earned in the reserve officer training program for required credit in lifetime wellness.



§ 49-6-1207 - Elective credits in association with nonprofit organizations.

(a) LEAs are authorized to offer elective credits or credits in the technical prep high school curriculum through cooperative agreements with nonprofit organizations under the following terms and conditions:

(1) The local board of education must approve all cooperative agreements, which must be in writing and must include, but not be limited to:

(A) The name of the course;

(B) The minimum number of student contact hours;

(C) Whether the course is offered as an elective or as part of the technical prep high school curriculum;

(D) The qualifications of the instructor; and

(E) Any funding provided to the nonprofit organization by the local board of education;

(2) Only courses for which no state board of education approved teaching endorsement exists may be approved for credit under this section;

(3) Local boards of education may enter into such agreements only with nonprofit organizations that are located in the geographical area served by the LEA and whose primary purpose is to promote educational programs with an emphasis on state-of-the-art technology;

(4) Any course offered under this section must have prior approval of the department of education acting in accordance with the state board of education policy on special courses; and

(5) Any funding provided to a nonprofit organization under this section shall not exceed, on a per pupil basis, the regular tuition charged other attendees for the same or similar classes.

(b) It is the intention and purpose of the general assembly that LEAs be authorized and encouraged to work with local nonprofit educational organizations to offer classes for high school credit in areas where no teaching endorsement is recognized. Further, it is the intention and purpose of the general assembly that the primary emphasis of courses offered under this section be technology-based courses, including, but not limited to, industry recognized certifications in areas such as software engineering, computer programming, computer graphics and design and computer-aided design.

(c) The local board of education shall not enter into agreements under this section if the agreements directly result in the elimination of an existing course offering of the local board of education.



§ 49-6-1208 - Cardiopulmonary resuscitation (CPR) program for junior or senior high schools curriculum.

(a) The state board of education may provide for a program of instruction on cardiopulmonary resuscitation (CPR) techniques commensurate with the learning expectations within the lifetime wellness curriculum for public junior or senior high schools. All students should participate in this introduction at least once during their attendance in junior or senior high school.

(b) It is not the intention of this section to require full certification in CPR. It is the intention of the section that students will learn the techniques and practice the psychomotor skills associated with performing CPR. For the purposes of this section, "psychomotor skills" means the use of hands-on practice and skills testing to support cognitive learning and shall not include cognitive-only training.



§ 49-6-1209 - High school credit for military basic training.

If, during high school, a student enlists in a branch of the United States military or in the national guard through the military delayed entry program, the national guard split training option or other similar early entry program and completes basic training before graduation from high school, then the student shall receive high school credit towards graduation for basic training. Credit for basic training may be substituted, upon the choice of the student, for the required credit in lifetime wellness and credit in one (1) elective course or for credit in two (2) elective courses.






Part 13 - Family Life Curriculum

§ 49-6-1301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Abstinence" means not participating in any activity that puts an individual at risk for pregnancy or a sexually transmitted disease;

(2) (A) "Abstinence-based" or "abstinence-centered" means an approach that promotes sexual risk avoidance, or primary prevention, and teaches vital life skills that empower youth to identify healthy and unhealthy relationships, accurately understand sexually transmitted diseases and contraception, set goals, make healthy life decisions, and build character;

(B) Abstinence-centered education is a holistic approach that addresses the physical, social, emotional, psychological, economic and educational consequences of non-marital sexual activity;

(3) "Abstinence-centered curriculum" means that the majority of the content of a curriculum promotes sexual risk avoidance as the primary goal. Supplemental topics in the curriculum, such as healthy relationships and substance abuse, reinforce the goal of primary prevention;

(4) "Age-appropriate" means designed to teach concepts, information and skills based on the social, cognitive, emotional and experience level of most students at a particular age level;

(5) "Evidence-based approach" means an approach:

(A) That has a clear theoretical base that integrates research findings with practical implementation expertise that is relevant to the field;

(B) That matches the needs and desired outcomes for the intended audience; and

(C) That if implemented well, demonstrates improved outcomes for the intended audience;

(6) "Family life education" means an abstinence-centered sex education program that builds a foundation of knowledge and skills relating to character development, human development, decision-making, abstinence, contraception and disease prevention;

(7) "Gateway sexual activity" means sexual contact, as defined in subdivision (12), that could precipitate engagement in a non-abstinent behavior. A person promotes a gateway sexual activity by encouraging, advocating, urging or condoning gateway sexual activities;

(8) "Medically accurate" means information that is grounded in evidence-based, peer-reviewed science and research;

(9) (A) "Puberty" means a developmental stage during which the pituitary gland triggers the production of testosterone in boys and the production of estrogen and progesterone in girls;

(B) Puberty typically begins in girls between nine (9) and twelve (12) years of age, and in boys between eleven (11) and fourteen (14) years of age;

(C) Puberty is the period during which adolescents become capable of reproduction and experience various bodily changes;

(10) "Risk avoidance" means an approach that encourages the prevention of participation in risk behaviors as opposed to merely reducing the consequences of those risk behaviors;

(11) "Sexual activity" means sexual penetration or sexual contact, or both;

(12) "Sexual contact" means sexual contact as defined under § 39-13-501;

(13) "Sexual intercourse" means that a male reproductive organ is inserted into any bodily orifice; and

(14) "Sexually transmitted disease" (STD) means a disease that is caused by bacteria, virus or parasite that is transmitted from one person to another during sexual contact. A sexually transmitted disease is also referred to as a sexually transmitted infection (STI).



§ 49-6-1302 - Curriculum for family life education.

(a) (1) Beginning with the 1991-1992 school year, if the most recent, annual data maintained by the department of health, state center for health statistics, indicate that pregnancy rates in any county exceeded nineteen and five tenths (19.5) pregnancies per one thousand (1,000) females fifteen (15) through seventeen (17) years of age, then every LEA within the county shall locally devise, adopt, and implement a program of family life education in conformance with the curriculum guidelines established for such programs by this section.

(2) Each LEA that offers a program, course or instruction in sex education shall locally develop and adopt a family life curriculum in compliance with the requirements of this part, or shall adopt the family life curriculum adopted by the state board of education.

(3) Each LEA shall prescribe policies and procedures for the implementation, evaluation, and periodic review of the family life curriculum.

(4) Notwithstanding any other law to the contrary, failure of an LEA to comply with this subsection (a) shall subject the LEA to the withholding of state funds by the commissioner.

(b) The state board of education shall adopt a complete family life curriculum suitable for implementation by an LEA that fails to develop, adopt, and implement a local curriculum of family life under subsection (a).

(c) (1) Prior to adopting a family life curriculum adopted by the LEA or the state board of education, each LEA shall conduct at least one (1) public hearing, at which time the program shall be explained to members of the public and the public shall have the opportunity to speak and express their opinions and concerns. The LEA shall schedule a public hearing not less than once each September.

(2) Each LEA shall undertake appropriate measures, whether in a public hearing or in parent conferences, to ensure and maintain the highest level of community and parental support for family life.



§ 49-6-1303 - Assistance in teaching family life.

(a) Nothing in this part shall prohibit an LEA from utilizing the services of a qualified healthcare professional or social worker to assist in teaching family life.

(b) An LEA shall not utilize the services of any individual or organization to assist in teaching family life if that individual or organization endorses student nonabstinence as an appropriate or acceptable behavior, or if that individual or organization promotes gateway sexual activity.



§ 49-6-1304 - Family life instruction.

(a) A family life curriculum shall, to the extent that the topic and the manner of communication is age-appropriate:

(1) Emphatically promote only sexual risk avoidance through abstinence, regardless of a student's current or prior sexual experience;

(2) Encourage sexual health by helping students understand how sexual activity affects the whole person including the physical, social, emotional, psychological, economic and educational consequences of nonmarital sexual activity;

(3) Teach the positive results of avoiding sexual activity, the skills needed to make healthy decisions, the advantages of and skills for student success in pursuing educational and life goals, the components of healthy relationships, and the social science research supporting the benefits of reserving the expression of human sexual activity for marriage;

(4) Provide factually and medically-accurate information;

(5) Teach students how to form pro-social habits that enable students to develop healthy relationships, create strong marriages, and form safe and stable future families;

(6) Encourage students to communicate with a parent, guardian, or other trusted adult about sex or other risk behaviors;

(7) Assist students in learning and practicing refusal skills that will help them resist sexual activity;

(8) Address the benefits of raising children within the context of a marital relationship and the unique challenges that single teen parents encounter in relation to educational, psychological, physical, social, legal, and financial factors;

(9) Discuss the interrelationship between teen sexual activity and exposure to other risk behaviors such as smoking, underage drinking, drug use, criminal activity, dating violence, and sexual aggression;

(10) Educate students on the age of consent, puberty, pregnancy, childbirth, sexually transmitted diseases, including but not limited to HIV/AIDS, and the financial and emotional responsibility of raising a child;

(11) Teach students how to identify and form healthy relationships, and how to identify and avoid unhealthy relationships; and

(12) Notwithstanding § 49-6-1302(a)(1), inform students, in all LEAs, concerning the process of adoption and its benefits. The state board of education, with the assistance of the department of education, shall develop guidelines for appropriate kindergarten through grade twelve (K-12) instruction on adoption, what adoption is, and the benefits of adoption. The guidelines shall be distributed by the department of education to each LEA by the start of the 2015-2016 school year.

(b) Instruction of the family life curriculum shall not:

(1) Promote, implicitly or explicitly, any gateway sexual activity or health message that encourages students to experiment with noncoital sexual activity;

(2) Provide or distribute materials on school grounds that condone, encourage or promote student sexual activity among unmarried students;

(3) Display or conduct demonstrations with devices specifically manufactured for sexual stimulation; or

(4) Distribute contraception on school property; provided, however, that medically-accurate information about contraception and condoms may be provided so long as it is presented in a manner consistent with the preceding provisions of this part and clearly informs students that while such methods may reduce the risk of acquiring sexually transmitted diseases or becoming pregnant, only abstinence removes all risk.



§ 49-6-1305 - Notification of parents and legal guardians -- Excusing students from family life instruction.

(a) Not less than thirty (30) days prior to commencing instruction of the family life curriculum, each LEA shall notify parents or legal guardians of students whom the LEA anticipates will be present for instruction in sex education that:

(1) The LEA is using a family life curriculum that meets the requirements of state law; and

(2) The parent or legal guardian shall have the right to examine the grade level instructional materials and confer with the student's instructor, school counselor or principal, as designated by the LEA, regarding any or all portions of family life.

(b) A parent or guardian who wishes to excuse a student from any portion of family life shall submit a request, in writing, to the student's instructor, school counselor, or principal. A parent or guardian who wishes to excuse a student from all portions of family life shall submit a request in writing to the student's principal. A student who is excused from any or all portions of family life shall not be penalized for grading purposes if the student satisfactorily performs alternative health lessons.



§ 49-6-1306 - Complaint by parent or legal guardian -- Cause of action by parent or guardian.

(a) Notwithstanding any other law to the contrary, a parent or legal guardian of a student enrolled in family life may file a complaint with the director of schools if the parent or legal guardian believes that a teacher, instructor, or representative of an organization has not complied with the requirements of this part. The director shall investigate the complaint and report such director's findings, along with any recommendations for disciplinary action, to the local board for further action. The local board shall file, in a timely manner, a report with the commissioner regarding any action or inaction taken. On an annual basis, the commissioner shall transmit those filings to the chair of the education committee of the senate and the chair of the education instruction and programs committee of the house of representatives.

(b) (1) If a student receives instruction by an instructor or organization that promotes gateway sexual activity or demonstrates sexual activity, as prohibited under this part, then the parent or legal guardian shall have a cause of action against that instructor or organization for actual damages plus reasonable attorney's fees and court costs; provided, however, that this subdivision (b)(1) shall not apply to instruction by teachers employed by the LEA.

(2) If the parent or legal guardian is the prevailing party to the action, the court may impose a civil fine in an amount not to exceed five hundred dollars ($500).

(3) An action brought under this subsection (b) shall be commenced within one (1) year after the alleged violation occurred.

(c) This section shall not apply to instruction by any teacher, instructor, or organization, who, with respect to a course or class otherwise offered in accordance with the requirements of this part, verbally answers in good faith any question, or series of questions, germane and material to the course, asked of the instructor and initiated by a student or students enrolled in the course.



§ 49-6-1307 - Instruction of sexual education to comply with part -- Scientific study of reproductive system permitted.

Notwithstanding any other law to the contrary, and regardless of the title or designated name of a particular class or course, any instruction in sex education or sexual activity shall comply with the requirements of this part; provided, however, that nothing in this part shall be construed so as to prohibit the scientific study of the sexual reproductive system through coursework in biology, physiology, anatomy, health, or physical education.






Part 14 - Children at Risk for Obesity

§ 49-6-1401 - Implementation of program -- Requirements -- Reporting of data.

(a) LEAs are authorized to implement a program that identifies public school children who are at risk for obesity. Those schools systems that choose to carry out such a program shall:

(1) Have sufficient number of current school staff or school volunteers trained in taking a body mass index (BMI) to meet the requirements of this part. The department of health shall develop and provide training materials to the LEAs;

(2) Complete a body mass index for age (BMI-for-age), as defined by the centers for disease control and prevention, on every child enrolled for classes in the school system whose parents or guardians have not requested exclusion from the testing; and

(3) Provide each student's parents or guardians with a confidential health report card that represents the result of the child's BMI-for-age screening, along with basic educational information on what the results mean and what the parents or guardians should do with the information.

(b) School systems that carry out the program shall transmit the results of the testing for each student to the department of health.



§ 49-6-1402 - Program components.

(a) The department of health, with the assistance of the department of education, shall provide a framework for LEAs to use in developing a program that shall include, but not be limited to:

(1) Providing standard practices for maintaining confidentiality;

(2) Providing necessary information to LEAs annually, explaining the method for determining a BMI-for-age and the tables that should be used to determine if a child may be at risk of being overweight, or if the child is overweight or underweight based upon the BMI-for-age.

(3) Developing and disseminating to LEAs annually a form that should be used to report the student results from individual schools and from the LEA to the department of health;

(4) Developing and disseminating a sample notification to all LEAs that can be used as the model for the health report card to notify parents or guardians of the child's BMI results, along with basic educational information on what the results mean, the applicable health risks for a child who is overweight and what the parents or guardians should do with the information; and

(5) Working with representatives from the department of education, state health professional associations and national health related organizations in the design of the form and sample notification.



§ 49-6-1403 - Tabulation and reporting of results.

(a) The department of health is authorized to accept and tabulate the results of any BMI screenings completed by school systems and to distribute only aggregate results at a grade, school, county or statewide level.

(b) The department of health shall provide the governor's office, the speaker of the senate and the speaker of the house of representatives a report of the aggregate results of all BMI screenings performed in the previous calendar year by January 31st of each year.



§ 49-6-1404 - Nutrition and physical activity programs in schools where aggregate data suggests high rates of obesity.

Schools where aggregate data suggests that high rates of overweight children may be a problem are encouraged to expand existing or implement new school-based nutrition and physical activity programs designed to reduce those rates. The effectiveness of these results could be determined by completing a BMI-for-age on the school's students whose parents or guardians have not requested exclusion from the testing at the end of the school year.



§ 49-6-1405 - Funding.

The activities described in § 49-6-1403 shall occur if, and only if, advance funding sufficient to pay the total cost of such activities is received in the form of gifts, grants and donations from individuals, private organizations, foundations or governmental units other than the state of Tennessee. However, no such gift, grant or donation may be accepted for such purpose if the gift, grant or donation is subject to any condition or restriction that is inconsistent with this part or any other law of this state. The department of health, in consultation with the department of education, shall have the power to direct the disposition of any such gift, grant or donation for the purposes of this part.






Part 15 - Students Charged with or Convicted of Violent Felonies

§ 49-6-1501 - Part definitions.

As used in this part:

(1) "Director of schools" or "director" means the director of schools, or the director's designee, in the county, city, town, or special school district;

(2) "Expel" or "expulsion" means removal from attendance for more than ten (10) consecutive days or more than fifteen (15) days in a month of school attendance;

(3) "Principal":

(A) Means the administrative head of a public school, by whatever title the person may be known; and

(B) Includes the principal, principal-teacher, assistant principal, or principal's designee;

(4) "Remand" means assignment to an alternative school; and

(5) "Violent felony" has the same meaning as defined in § 40-35-321(e).



§ 49-6-1502 - Authority to expel or remand student charged with violent felony or violent felony delinquency.

Upon the issuance of a criminal complaint charging a student with a violent felony or upon the issuance of a violent felony delinquency complaint against a student, the director of schools of a school in which the student is enrolled may expel or remand the student to an alternative school for a period of time determined appropriate by the director of schools if the director determines that the student's continued presence in school would have a substantial detrimental effect on the general welfare of the school.



§ 49-6-1503 - Expulsion of student upon conviction or adjudication or admission in court of guilt with respect to violent felony or violent felony delinquency.

Upon a student being convicted of a violent felony or upon an adjudication or admission in court of guilt with respect to a violent felony or violent felony delinquency, the director of schools of a school in which the student is enrolled shall expel the student if the director of schools determines that the student's continued presence in school would have a substantial detrimental effect on the general welfare of the school.



§ 49-6-1504 - Notice of right to appeal expulsion or remand -- Time for appeal -- Appeal to board or disciplinary hearing authority.

(a) Upon the occurrence of § 49-6-1502 or § 49-6-1503, the director of schools shall immediately give written or actual notice to the parent or guardian and the student of the right to appeal the decision to expel or remand the student to an alternative school. All appeals shall be filed, orally or in writing, within five (5) days after receipt of the notice and may be filed by the parent or guardian, the student, or any person holding a teaching license who is employed by the school system if requested by the student.

(b) The appeal from this decision shall be to the board of education or to a disciplinary hearing authority appointed by the board. The disciplinary hearing authority, if appointed, shall consist of at least one (1) licensed employee of the LEA, but no more than the number of members of the local board.



§ 49-6-1505 - Hearing -- Notice -- Disposition following hearing.

(a) The hearing shall be held no later than ten (10) days after the beginning of the expulsion or remand. The local board of education or the disciplinary hearing authority shall give written notice of the time and place of the hearing to the parent or guardian, the student, principal, and director of schools who ordered the expulsion or remand. Notice shall also be given to the LEA employee referred to in § 49-6-1504(a) who requests a hearing on behalf of a student who is expelled or remanded.

(b) After the hearing, the board of education or the disciplinary hearing authority may affirm the decision of the director of schools, order removal of the expulsion, remand unconditionally, or, upon such terms and conditions as it deems reasonable, assign the student to an alternative program or night school, or suspend the student for a specified period of time.



§ 49-6-1506 - Procedure when decision determined by disciplinary hearing authority -- Hearing by board -- Disposition -- Closed hearings.

(a) If the decision is determined by a disciplinary hearing authority, a written record of the proceedings, including a summary of the facts and the reasons supporting the decision, shall be made by the disciplinary hearing authority. The student or principal may, within five (5) days of the decision, request review by the board of education; provided, that local school board policy may require an appeal to the director of schools prior to a request for review to the board. Absent a timely appeal, the decision shall be final. The board of education, based upon a review of the record, may grant or deny a request for a board hearing and may affirm or overturn the decision of the disciplinary hearing authority with or without a hearing before the board; provided, that the board may not impose a more severe penalty than that imposed by the disciplinary hearing authority without first providing an opportunity for a hearing before the board.

(b) If the board conducts a hearing as a result of a request for review by a student, principal, principal-teacher, or assistant principal, then, notwithstanding the open meetings laws, compiled in title 8, chapter 44, or other law to the contrary, the hearing shall be closed to the public, unless the student or student's parent or guardian requests in writing within five (5) days after receipt of written notice of the hearing that the hearing be conducted as an open meeting.

(c) If the board conducts a hearing as a result of a request for review by a student or principal that is closed to the public, then the board shall not conduct any business, discuss any subject, or take a vote on any matter other than the appeal to be heard.

(d) Nothing in this section shall exclude the department of children's services from the disciplinary hearings when the department is exercising its obligations under § 37-1-140. The action of the board of education shall be final.



§ 49-6-1507 - Expulsion or remand during last ten days of term.

In the event the expulsion or remand occurs during the last ten (10) days of any term or semester, the student may be permitted to take final examinations or submit required work that is necessary to complete the course of instruction for that term or semester, subject to the action of the director or the final action of the board of education upon any appeal from an order of a principal continuing an expulsion or remand.



§ 49-6-1508 - Authority to readmit student.

The director of schools shall have the sole authority to readmit a student who is expelled or remanded to an alternative school pursuant to § 49-6-1502 or § 49-6-1503 to the school in which the student was enrolled prior to the expulsion or remand.



§ 49-6-1509 - Enrollment of student expelled or remanded by another LEA.

Nothing in this part shall require an LEA to enroll a student who is expelled or remanded in an LEA in either this state or another state. The director of schools for the school system in which the expelled or remanded student requests enrollment shall make a recommendation to the local board of education to approve or deny the request. The recommendation shall occur only after investigation of the facts surrounding the expulsion or remand from the former school system. If the recommendation is to deny admission and if the local board approves the director of schools' recommendation, the director of schools shall, on behalf of the board of education, notify the commissioner of the decision. Nothing in this section shall affect children in state custody or their enrollment in any LEA. Any LEA that accepts enrollment of a student from another LEA may dismiss the student if it is determined subsequent to enrollment that the student had been expelled or remanded by the other LEA.



§ 49-6-1510 - Effect of part with respect to juvenile found delinquent pursuant to § 37-1-131.

Nothing in this part shall interfere with requirements or consultations between the juvenile, the court, and an LEA pursuant to title 37 if the court finds a juvenile to be delinquent as a result of an act pursuant to § 37-1-131.






Part 16 - Child Abuse or Child Sexual Abuse on School Grounds

§ 49-6-1601 - Reporting suspected abuse -- Notice to parent or guardian -- Confidentiality -- Publication of requirements.

(a) Notwithstanding § 37-5-107 or § 37-1-612 or any other law to the contrary, if a school teacher, school official or any other school personnel has knowledge or reasonable cause to suspect that a child who attends the school may be a victim of child abuse or child sexual abuse sufficient to require reporting pursuant to § 37-1-403 or § 37-1-605 and that the abuse occurred on school grounds or while the child was under the supervision or care of the school, then the principal or other person designated by the school shall verbally notify the parent or legal guardian of the child that a report pursuant to this section has been made and shall provide other information relevant to the future well being of the child while under the supervision or care of the school. The verbal notice shall be made in coordination with the department of children's services to the parent or legal guardian within twenty-four (24) hours from the time the school, school teacher, school official or other school personnel reports the abuse to the department, judge or law enforcement; provided, that in no event may the notice be later than twenty-four (24) hours from the time the report was made. The notice shall not be given to any parent or legal guardian if there is reasonable cause to believe that the parent or legal guardian may be the perpetrator or in any way responsible for the child abuse or child sexual abuse.

(b) Once notice is given pursuant to this section, the principal or other designated person shall provide to the parent or legal guardian all school information and records relevant to the alleged abuse or sexual abuse, if requested by the parent or legal guardian; provided, that the information is edited to protect the confidentiality of the identity of the person who made the report, any other person whose life or safety may be endangered by the disclosure and any information made confidential pursuant to federal law or § 10-7-504(a)(4). The information and records described in this section shall not include records of other agencies or departments.

(c) For purposes of this section, "school" means any public or privately operated child care agency, as defined in § 71-3-501, preschool, nursery school, kindergarten, elementary school or secondary school.

(d) Each LEA shall publish the requirements of this section in the LEA's policies and procedures manual.






Part 17 - Financial Literacy Program Act of 2010

§ 49-6-1701 - Short title.

This part shall be known and may be cited as the "Financial Literacy Program Act of 2010."



§ 49-6-1702 - Creation -- Administration -- Powers.

(a) There is hereby created the Tennessee financial literacy commission for the purpose of raising funds, developing, managing and implementing the plans and programs described in this part. Such educational programs include, but are not limited to, financial literacy education programs for elementary school students and their parents and the promotion of financial literacy in college savings.

(b) The commission shall be administered by a board of directors, which shall be selected pursuant to this part.

(c) In addition to the powers granted by any other provisions of this part, the board shall have the powers necessary or convenient to carry out the purposes and provisions of this part, the purposes and objectives of the commission and the powers delegated by any other law of this state including, but not limited to, the following express powers:

(1) Incorporate the commission as a nonprofit corporation under the Tennessee Nonprofit Corporation Act, compiled in title 48, chapters 51-68, and after such incorporation, to apply for tax exempt status under 26 U.S.C. § 501(c)(3);

(2) Upon such incorporation, have all the rights and powers of a nonprofit corporation under the Tennessee Nonprofit Corporation Act;

(3) Request from any branch, department, division, board, bureau, commission or other agency of the state or any entity that receives state funds, such information as will enable the commission to perform the duties required by this part;

(4) Enter into mutual agreements with any state or local government, or subdivision thereof, or any for-profit or not-for-profit entity authorizing the commission to use any facility within the control or jurisdiction of such entity; or for the rendering of any services by any such entity to the commission or by the commission to any such entity, which are for or in connection with the commission's activities;

(5) Make, execute and deliver contracts, conveyances and other instruments necessary to the exercise and discharge of the powers and duties of the board;

(6) Contract for the provision of all or any part of the services necessary for the management and operation of the commission, and for the development, management and implementation of the plans and programs described in this part;

(7) Contract with consultants as necessary or desirable to carry out its responsibilities under this part;

(8) Promote, advertise and publicize the commission;

(9) Coordinate and promote financial literacy and education efforts at the state and local level, including promoting partnerships among state, and local governments, nonprofit organizations, including the commission, and private enterprises; and

(10) Procure and enter into any personal, professional or other type services contract in such manner and under such terms as may be prescribed by the board without regard to the requirements or the provisions of title 12, chapter 4.



§ 49-6-1703 - Board of directors.

(a) The commission's board of directors shall be composed of eleven (11) members, three (3) of whom shall be the state treasurer, ex officio; the commissioner of financial institutions, ex officio; and the commissioner of education, ex officio.

(b) The non-ex officio members shall be appointed as follows: four (4) members shall be chosen by the speaker of the senate and four (4) members shall be chosen by the speaker of the house of representatives. In making appointments to the board, the speaker of the house of representatives and the speaker of the senate shall appoint individuals who are actively involved in financial literacy; provided, however, that one (1) such individual appointed by the speaker of the house of representatives shall be a teacher or administrator of a Tennessee public elementary school. The speaker of the house of representatives may consider for appointment the names of individuals recommended by the following boards: Tennessee Bankers Association board of directors; Tennessee Credit Union League board of directors; Tennessee Consumer Finance Association board of directors; and Tennessee Education Association board of directors. The speaker of the senate may consider for appointment the names of individuals recommended by the following boards: Tennessee Society of Certified Public Accountants board of directors; Tennessee Jump

art Coalition board of directors; Tennessee Cash Advance Association board of directors; and Tennessee State Parent Teacher Association board or other governing board of a Tennessee state parent-teacher organization or association. The speaker of the house of representatives and the speaker of the senate shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older or is female and that at least one (1) person serving on the board is a member of a racial minority.

(c) The term of office for each appointed director shall be four (4) years; provided, however, that in order to stagger such terms, two (2) of the speaker of the senate's initial appointees shall serve terms of four (4) years, two (2) of the speaker of the house of representatives' initial appointees shall serve terms of four (4) years, one (1) of the speaker of the senate's initial appointees shall serve a term of three (3) years, one (1) of the speaker of the house of representatives' initial appointees shall serve a term of three (3) years, one (1) of the speaker of the senate's initial appointees shall serve a term of two (2) years, and one (1) of the speaker of the house of representatives' initial appointees shall serve a term of two (2) years. Each director shall serve until the director's successor is appointed, and if a vacancy occurs on the board, it shall be filled in the same manner as the original appointment. An appointment to fill a vacancy occurring before the expiration of a term is for the remainder of the unexpired term.

(d) Each ex officio member of the board may designate a member of the ex officio member's respective staff to attend meetings of the commission or its committees and to exercise the ex officio member's right to vote in the ex officio member's absence.

(e) The state treasurer shall serve as the chair of the commission. The board shall annually elect a vice-chair, a secretary and such other officers as it deems necessary from its membership to perform the business of the commission. Such officers and the ex-officio members, or the ex-officios' designees, shall comprise the executive committee. The board may also appoint advisory boards or committees to report to the executive committee as deemed necessary.

(f) A majority of the members of the board serving shall constitute a quorum for the transaction of business at a meeting of the board. Voting upon action taken by the board shall be conducted by a majority vote of the members present at the meeting of the board. The board shall meet at the call of the chair and as may be otherwise provided in any bylaws, rules or regulations promulgated by the board. Meetings of the board may be held anywhere within the state.

(g) The business of the board shall be conducted at meetings of the board held in compliance with title 8, chapter 44. All records of the board shall be made available to the public in compliance with title 10, chapter 7.

(h) The board is attached to the department of the treasury for all administrative purposes, including fiscal and personnel operations. Further, nothing in this part or any other law, except title 9, chapter 8, shall be construed as a waiver of the state's eleventh amendment immunity or of the state's sovereign immunity for the commission, the corporation, its directors, officers or employees.

(i) The directors shall serve without compensation but shall receive reasonable reimbursement for actual and necessary travel expenses in accordance with the travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 49-6-1704 - Purpose -- Authority.

(a) The purposes of the commission are to:

(1) Formulate and implement educational programs to improve the financial literacy of the citizens of the state of Tennessee, including, but not limited to, elementary school students and parents;

(2) Educate the public in Tennessee about effective personal management of financial resources including, but not limited to, college savings and retirement savings;

(3) Design, implement and disseminate publications and web site media to promote financial literacy education;

(4) Establish and maintain a web site that would serve as a clearinghouse and coordinated entry point for assessing information about financial literacy programs as well as publications, grants, and materials promoting enhanced financial literacy and education;

(5) Make grants and awards to implement and improve programs for financial literacy education;

(6) Initiate educational programs and campaigns deemed advisable by the board that are designated to promote financial literacy education;

(7) Conduct a formal review of the current personal finance standards taught in grades kindergarten through eight (K-8) and recommend revisions, including, but not limited to, integrating financial education into reading, language arts and math. Such recommendations shall be presented to the department of education and the state board of education for consideration of statewide applicability; and

(8) Develop, and report to the department of education and the state board of education, the means to include in existing standardized achievement testing for grades five (5) and eight (8), as an additional social studies component, the following personal finance concepts:

(A) Decision-making;

(B) Earning an income;

(C) Saving and spending;

(D) Use of credit; and

(E) Budgeting.

(b) The board of directors has the authority to adopt a charter, bylaws and to promulgate such reasonable substantive and procedural rules, regulations and policies as the board deems necessary to further the purposes of the commission. Any rules and regulations proposed by the board of directors shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The commission has the authority to raise funds, including corporate funding, and to solicit and accept monetary gifts, including monetary gifts made by will, trust or disposition, grants, and other monetary aids from any personal source, to promote its activities and to support its ongoing programs; provided, that the commission does not have the authority to borrow money or guarantee any obligation without the express, prior approval of the state funding board.



§ 49-6-1705 - Attorney to the commission.

(a) Counsel for the treasury department shall serve as the attorney to the commission.

(b) Notwithstanding subsection (a) or any other law to the contrary, in cases where the interest of the commission requires additional counsel, the treasurer, with the approval of the attorney general and reporter, is authorized to contract with such additional counsel, who shall be paid such compensation for services as the treasurer may deem just.



§ 49-6-1706 - Funds.

(a) Funds of the commission shall be used exclusively for the purposes and activities sets forth in this part and shall be invested by the state treasurer in accordance with § 9-4-603.

(b) Any reserve balance remaining unexpended at the end of a fiscal year in the commission's account shall not revert to the general fund but shall be carried forward into the subsequent fiscal year.

(c) Notwithstanding any law to the contrary, interest accruing on investments and deposits of the commission shall be credited to the commission's account, shall not revert to the general fund, and shall be carried forward into the subsequent fiscal year.



§ 49-6-1707 - Examination and audit.

The commission shall be subject to examination and audit by the comptroller of the treasury in the same manner as prescribed for the department of the treasury.



§ 49-6-1708 - Annual report.

The commission shall report annually to the general assembly on the activities of the commission for the preceding year. The first such report shall be due not later than February 1, 2011.






Part 18 - Religious Viewpoints Antidiscrimination Act

§ 49-6-1801 - "Limited public forum" defined for purposes of part.

As used in this part, "limited public forum" means public property that the LEA provides for students as a place for expressive activity which may impose reasonable, content-neutral time, place and manner restrictions on certain groups or topics of speech; provided, that the restriction is necessary and narrowly tailored to serve a compelling state interest



§ 49-6-1802 - Discrimination against students' voluntary expression of a religious viewpoint prohibited -- Applicable law -- Legislative intent.

(a) An LEA shall treat a student's voluntary expression of a religious viewpoint, if any, on an otherwise permissible subject in the same manner in which the LEA treats a student's voluntary expression of a secular or other viewpoint on an otherwise permissible subject and may not discriminate against the student based on a religious viewpoint, if any, expressed by the student on an otherwise permissible subject.

(b) This part shall comply with § 4-1-407, § 49-6-2904, any applicable state or federal laws, the Constitution of Tennessee and the United States Constitution. It is the intent of this part to allow LEAs to develop policies that ensure an LEA shall not discriminate against a student's voluntary expression of a faith based viewpoint, if any.



§ 49-6-1803 - Establishment of limited public forum -- Requirements -- LEA disclaimer.

(a) An LEA shall not be required to provide a limited public forum pursuant to this part. If the LEA determines that it is appropriate to allow a student speaker at a school event, then this part shall apply.

(b) To ensure that an LEA does not discriminate against a student's publicly stated voluntary expression of a religious viewpoint, if any, and to eliminate any actual or perceived affirmative school sponsorship or attribution to the LEA of a student's expression of a religious viewpoint, if any, an LEA shall adopt a policy, such as the model policy for student expression as created by the Tennessee School Boards Association, or the LEA may develop a policy that is in compliance with this part. The policy shall include the establishment of a limited public forum for student speakers at school events at which a student is to publicly speak. The policy regarding the limited public forum shall also require the LEA to:

(1) Provide the forum in a manner that does not discriminate against a student's voluntary expression of a religious viewpoint, if any, on an otherwise permissible subject;

(2) Provide a method, based on neutral criteria, for the selection of student speakers at school events and graduation ceremonies;

(3) Ensure that a student speaker does not engage in speech that is obscene, vulgar, offensively lewd, indecent or promotes illegal drug use; and

(4) State, in writing, orally, or both, that the student's speech does not reflect the endorsement, sponsorship, position, or expression of the LEA.

(c) The LEA disclaimer required by subdivision (b)(4) shall be provided at all applicable circumstances at school events. The LEA shall also provide the disclaimer for any communications in which a student makes a public expression, for as long as a need exists to dispel confusion over the LEA's nonsponsorship of the student's communications.

(d) Student expression on an otherwise permissible subject may not be excluded from the limited public forum because the subject is expressed from a religious viewpoint.



§ 49-6-1804 - Discrimination based on religious content of student's written or oral assignments or submissions prohibited -- Penalty or reward prohibited.

Students may express their written beliefs about religion in homework, artwork, and other written and oral assignments free from discrimination based on the religious content of the student's submissions. Homework and classroom assignments shall be judged by ordinary academic standards of substance and relevance and against other legitimate academic concerns identified by the LEA. Students may not be penalized or rewarded based on the religious content of the student's work.



§ 49-6-1805 - Organization of religious student groups permitted -- Access to school facilities -- Advertisements or announcements of meetings.

Students may organize religious student groups, religious clubs, "see you at the pole" gatherings, or other religious gatherings before, during, and after school to the same extent that students are permitted to organize other noncurricular student activities and groups. Religious groups shall be given the same access to school facilities for assembling as is given to other noncurricular groups without discrimination based on the religious content of the students' expression. If student groups that meet for nonreligious activities are permitted to advertise or announce meetings of their groups, then the LEA may not discriminate against groups that meet for prayer or other religious speech. An LEA may disclaim school sponsorship of noncurricular groups and events in a manner that neither favors nor disfavors groups that meet to engage in expressions of faith or religious speech






Part 20 - School Property

§ 49-6-2001 - Eminent domain.

(a) County and city boards of education are empowered to exercise the right of eminent domain and to take and use the property of individuals or private corporations for public school purposes as provided in this section.

(b) The county mayor or mayor of the city shall appoint not exceeding seven (7) freeholders, who shall constitute a board of appraisers and whose duty it shall be to determine the cash value of the land as provided in subsection (c).

(c) In case the owner of the property and the board of education fail to agree on the price to be paid for the property, it is the duty of the board of appraisers, at the request of either the owner or the board of education, to go upon the land and, under oath, fix a fair cash valuation upon the land.

(d) (1) In case the owner or the board of education fails to concur in the findings of the board of appraisers, and appeal as they may to the circuit court where the cause will be tried de novo, the board of education, upon deposit with the county trustee of good and solvent bond to indemnify the owner in double the amount of the value fixed for the land in question by the board of appraisers, may proceed with the construction of the schoolhouse or other necessary building.

(2) When a court of competent jurisdiction has passed upon the case, on payment to the owner of the amount decreed by the court, the decree of the court vesting title in the board of education and their successors in office shall be a muniment of title as in other eminent domain cases, and if necessary, the court so rendering judgment is required to render judgment against the county or city, and the judgment shall be paid out of the general fund of the county or city or any other fund available.



§ 49-6-2002 - Condemnation.

(a) All municipal corporations establishing or having a free public school or free public high school are empowered to take and condemn the lands, property, property rights, privileges and easements of individuals and private corporations, in the mode and on the terms provided in this section, for the purpose of school sites or the extension or enlargement of grounds upon which to build schoolhouses or free public high school buildings and the necessary ground appurtenant thereto.

(b) The municipal corporations shall so take and condemn by making compensation to the owner of the lands, property, property rights, privileges and easements. The compensation shall be paid to the owner by the municipal corporations.

(c) The compensation shall be determined in the mode and manner provided by §§ 7-31-107 -- 7-31-112.



§ 49-6-2003 - Conflicts of interest -- Exception.

(a) It is unlawful for any teacher, supervisor, commissioner, director of schools, member of a board of education or other school officer in the public schools to have any pecuniary interest, directly or indirectly, in supplying books, maps, school furniture or apparatus to the public schools of the state, or to act as agent for any author, publisher, bookseller or dealer in such school furniture or apparatus on promise of reward for the person's influence in recommending or procuring the use of any book, map, school apparatus or furniture of any kind, in any public school; provided, that nothing in this section shall be construed to include authors of books.

(b) Nothing in this section shall preclude a spouse or family member of a principal, teacher or other school administrative employee from participating in business transactions with the school system where a sealed competitive bid system is used; provided, that the principal, teacher or other school administrative employee does not have discretion in the selection of bids or specifications.



§ 49-6-2004 - Custody of school property.

(a) The custody of all county school property shall be with the county board of education.

(b) The board may designate the principal teacher of the local school, during the school term, or the truancy officer, to look after the protection and preservation of school grounds, houses and equipment. The board may appoint a capable person other than the attendance officer as custodian to take care of such school property during the year or the vacation period; provided, that the person shall not be employed unless the county legislative body first approves the expenditure of money for that purpose.



§ 49-6-2005 - School flags.

(a) The United States flag shall be displayed on every public school building. It is the duty of the board of education to purchase at wholesale prices, on competitive bids, as many flags as needed for the various schools and to pay for them out of the public school funds.

(b) In order that uniformity in the quality of flags and their adaptability to the size of the building may be secured, it is the duty of the commissioner of education to specify the size and quality of flags to be purchased and to outline rules and regulations for the proper care, display and observance of the flag.



§ 49-6-2006 - Powers of school board to buy, sell, acquire by gift or transfer.

(a) The board of education is authorized to receive donations of money, property or securities from any source for the benefit of the public schools, which funds it shall, in good faith, disburse in accordance with the conditions of the gifts.

(b) (1) The board has the power to purchase land subject to the laws of this state, to erect buildings for public school purposes and to equip them on such terms as it deems advisable and advantageous, subject to the laws of this state, and to pay for the property out of funds appropriated or donated for the public schools.

(2) The board shall be vested with the title to property so purchased or acquired.

(3) The board has the power to dispose of any property the title to which is vested in the board.

(c) (1) The board of education may dispose of any property to which it has title and upon which it has constructed a building under its career and technical education program, such sale to be a public sale or a negotiated sale, notwithstanding any public or private act of the general assembly. The public sale may be a sale by Internet auction, which may be through a web site maintained by the LEA or the local government. If, in the opinion of a majority of the board members, a negotiated sale will realize the best price obtainable for any property, the board shall advertise in a newspaper of general circulation in the county that the property is for sale and a negotiated sale shall not be completed until thirty (30) days after the publication of the legal notice. The board shall by a majority vote of the members at a regular meeting approve and record the price and name of the purchaser of any property so sold.

(2) For a sale by Internet auction, the board shall advertise the sale in a newspaper of general circulation, and include in the advertisement the Internet web site address and other necessary information concerning the sale, and may advertise the sale and information on a web site maintained by the LEA or the local government.

(d) The board of education may also transfer surplus real or personal school property to the county or to any municipality within the county for public use, without the requirement of competitive bidding or sale.



§ 49-6-2007 - Sale or transfer of surplus property.

(a) It is the expressed legislative intent that surplus property in local school systems acquired by taxpayers' dollars, instead of being destroyed, should be sold or transferred to a local government, as provided in § 49-6-2006.

(b) All local school systems that receive any state funds shall sell all surplus property within ninety (90) days of its being declared surplus, to the highest bidder after advertising in a newspaper of general circulation at least seven (7) days prior to the sale. The property may be sold by Internet auction, which may be through a web site maintained by the LEA or the local government. Advertisements for the sale shall be in accordance with § 49-6-2006(c)(2).

(c) As used in this section, "surplus property" is that personal property no longer having an intended use by the system or no longer capable of being used because of its condition.

(d) (1) Surplus personal property in local school systems that has no value or has a value less than two hundred fifty dollars ($250) may be disposed of without the necessity of bids as required by this section.

(2) In order for disposal without bids, the principal of the school with the surplus personal property, the director of schools of the local school system and the chair of the local board of education must all agree in written form that the property is of no value or is of a value less than two hundred fifty dollars ($250).

(e) This section shall not apply to property leased or sold pursuant to § 49-2-203(b)(10).

(f) Notwithstanding any provision of this section or other law to the contrary, an LEA may donate computers that have been removed from inventory in its schools to low-income families in the school district. The memory hard drives of all computers to be donated under this subsection (f) shall have been sanitized. The department of education shall provide guidance to LEAs as to the donation of such computers, including, but not limited to, setting standards for determining whether a family qualifies for the donation of a computer.



§ 49-6-2008 - Persons improperly on school premises -- Assault upon educational personnel.

(a) In order to maintain the conditions and atmosphere suitable for learning, no person shall enter onto school buses, or during school hours, enter upon the grounds or into the buildings of any school, except students assigned to that bus or school, the staff of the school, parents of students and other persons with lawful and valid business on the bus or school premises.

(b) Any person improperly on the premises of a school shall depart on the request of the school principal or other authorized person.

(c) A violation of subsection (a) is a Class A misdemeanor.

(d) In addition to any criminal penalty provided by law, there is created a civil cause of action for an intentional assault upon educational personnel by any person during school hours or during school functions, if the parties are on school grounds or in vehicles owned, leased or under contract by the LEA and used for transporting students or faculty. A person who commits such assault shall be liable to the victim for all damages resulting from the assault, including compensatory and punitive damages. Upon prevailing, a victim shall be entitled to three (3) times the amount of the actual damages and shall be entitled to reasonable attorney fees and costs.



§ 49-6-2009 - Displays in support of or opposition to referendum or initiative prohibited.

No sign or message in support of or opposition to a referendum or initiative placed before the voters shall be displayed on a sign owned by an LEA or its schools or attached to LEA-owned buildings. No audio or video messages in support of or opposition to a referendum or initiative shall be dispersed using LEA or school telephonic or electronic equipment or accounts.






Part 21 - Transportation

§ 49-6-2101 - Power of boards to provide transportation.

(a) Boards of education may provide school transportation facilities for children who live more than one and one half (11/2) miles by the nearest accessible route from the school to which they are assigned by the board of education and in which they are enrolled.

(b) Boards of education may, in their discretion, provide school transportation facilities for children who live less than one and one half (11/2) miles by the nearest accessible route from the school in which they are enrolled, but the county shall not be entitled to receive state transportation funds for any student, other than children with physical disabilities, who live less than one and one half (11/2) miles by the nearest accessible route from the school in which they are enrolled.

(c) Nothing in this part shall be construed to prevent a board of education from transporting children with physical disabilities, regardless of the distance they live from school, under rules and regulations adopted by the state board of education with the approval of the commissioner of education.

(d) Boards shall have power to purchase school transportation equipment, employ school transportation personnel, contract for transportation services with persons owning equipment and pay for such out of funds duly authorized in the budget approved by the county legislative body.

(e) Appointed directors of schools, in employing school transportation personnel, and boards of education, in contracting for transportation services with persons owning equipment, are authorized to enter into contracts for such services for periods of time as long as, but not exceeding, four (4) years from the date of making the contracts, it being the purpose of this section to permit a reasonable degree of employment security for such school transportation personnel.

(f) (1) No board of education shall use or authorize the use of any school transportation facilities for the purpose of achieving a racial balance or racial imbalance in any school by requiring the transportation of any student or pupil from one school to another or from one school district established for such student or pupil's neighborhood to another.

(2) If the local board of education adopts any transportation plan or directive for the purpose of achieving racial balance, the governor may order that any or all parts of the state transportation funds shall be withheld from the local school board.

(3) If the governor so orders, the commissioner and the state board of education shall withhold, or cause to be withheld, state transportation funds to local boards of education to the extent ordered by the governor.

(g) Each LEA is encouraged to conduct an investigation to determine if any special hazard zones are present within all walking routes children commonly utilize going to and returning from schools. For the purposes of this subsection (g), special hazards shall include an absence of sidewalks, a highway with four (4) or more lanes, an intersection where right turn on red is prohibited, one (1) or more sexual offenders as defined in § 40-39-202 or violent sexual offenders as defined in § 40-39-202 reside in the area or any other condition that could affect the safety and well-being of children walking to school. If the LEA determines a special hazard zone is present, it shall submit its findings to the entity responsible for the road or highway. The entity responsible for the road or highway is encouraged to cooperate with the LEA to devise methods to minimize the hazardous conditions.



§ 49-6-2102 - Rules and regulations.

The state board of education is directed to formulate rules and regulations governing school transportation as needed to protect the lives and welfare of school children.



§ 49-6-2103 - Transportation free.

No pupil shall be charged a fee by the county board of education or by any employee of the board for the privilege of being transported with public funds to any public school.



§ 49-6-2104 - Payments in lieu of transportation.

(a) All pupils within a county shall be provided equal opportunity to attend school with any other pupil transported at public expense, except as conditions of roads or remoteness may prevent.

(b) In all cases where transportation cannot be furnished to a child because of the condition of roads or the remoteness of the home of the child, the local boards of education may, at their discretion, pay to the parents or guardian of the child an amount equal to the average per capita cost of transporting one (1) pupil, such calculation to be based upon the cost determined during the preceding school year.

(c) Before any child shall be eligible to receive any amount under this section, the following conditions must be met:

(1) The child must maintain regular attendance in a public school;

(2) The child must live more than one and one fourth (11/4) miles from the school that the child is required to attend under this chapter; and

(3) It must be established to the satisfaction of the local school board that such child lives more than one and one fourth (11/4) miles from the nearest daily route of a school bus.



§ 49-6-2105 - Maximum time in transit.

No pupil shall be allowed to remain in transit to or from school on a school bus more than one and one half (1 1/2) hours in the morning or one and one half (1 1/2) hours in the afternoon.



§ 49-6-2106 - Approval of routes.

School bus routes shall be subject to the approval of the commissioner of education in order that the most efficient and economical services may be rendered. This section only applies where specific request for approval is made by the county board of education where the school bus routes are located.



§ 49-6-2107 - Certification of drivers and equipment.

(a) No person shall be authorized to drive a school bus in this state unless the person possesses a certificate issued by the county board of education.

(b) The county board of education is authorized to adopt rules and regulations prescribing the qualifications of school bus drivers in the interest of the safety and health of school pupils.

(c) No person shall be issued a certificate until an investigation has been made to determine whether or not the person has been found guilty of any criminal offense and until the criminal records are made a part of the person's permanent file.

(d) In the event it should develop that school bus drivers and school bus equipment cannot be obtained in conformity with all the provisions of this part, the state board of education shall be authorized to issue temporary certificates to school bus drivers and to permit the use of equipment on a temporary basis that does not meet the requirements of this part, to the end that school transportation may be provided to all the children of this state at all times and through any emergency that might develop.

(e) (1) Notwithstanding any other law or rules and regulations adopted pursuant to subsection (b) to the contrary, no person shall be issued a certificate to drive a school bus in this state who, within five (5) years of the person's request for a certificate, has been convicted in this state, or in any other jurisdiction pursuant to a law prohibiting the same conduct, of a violation of any of the following:

(A) Driving under the influence of an intoxicant as prohibited by § 55-10-401;

(B) Vehicular assault as prohibited by § 39-13-106;

(C) Vehicular homicide as prohibited by § 39-13-213(a)(2);

(D) Aggravated vehicular homicide as prohibited by § 39-13-218;

(E) Manufacture, delivery, sale or possession of a controlled substance as prohibited by § 39-17-417; or

(F) Manufacture, delivery, sale or possession of a controlled substance analogue as prohibited by § 39-17-454.

(2) If the request for a certificate to drive a school bus in this state occurs five (5) years or more after the date of any such conviction, the board of education, in its discretion, may issue the person a certificate.



§ 49-6-2108 - Drivers -- Physical examinations.

(a) The state board of education shall require annual physical and mental examinations of school bus drivers and require reports to be made on forms prescribed by the board.

(b) It is the duty of the board to revoke the certificate of any school bus driver found to be physically, mentally or morally unfit to operate a school bus, or who has been guilty of operating a school bus while under the influence of intoxicating beverages.



§ 49-6-2109 - Equipment -- Commercial advertising.

(a) Pupils shall be transported in safe equipment constructed of steel or materials providing similar safety, as determined by the state board of education, and other safety features shall be included according to specifications for school buses as adopted from time to time by the board.

(b) (1) Except as otherwise provided in this subsection (b), conventional and Class D school buses may be used until the buses reach the eighteenth year from the in-service date of the buses, and neither the state board of education nor the commissioner of safety shall limit the use of conventional or Class D school buses by mileage driven.

(2) The commissioner of safety, through the inspection process, may approve additional years of service beyond the eighteenth year from the in-service date for conventional and Class D buses on a year-to-year basis. The owner of a bus may receive approval for additional years of service beyond the eighteenth year only if any conventional or Class D school bus being operated in the eighteenth year or beyond has less than two hundred thousand (200,000) miles of recorded travel; provided, however, that after the bus reaches two hundred thousand (200,000) miles of recorded travel the owner of the bus shall be allowed to operate the bus throughout the remainder of the school year and at the conclusion of the school year, the owner shall replace the bus. The bus shall meet all requirements for continued safe use and operation during the remainder of the school year and the owner of the bus shall notify the department of safety in writing, via certified mail, that the bus has reached two hundred thousand (200,000) miles of recorded travel.

(3) If a bus reaches the eighteenth year following its in-service date requiring discontinuance of its use during a school year, the owner of the bus shall be allowed to operate the bus throughout the remainder of the school year. The bus shall meet all requirements for continued safe use and operation during the remainder of the school year and the owner of the bus shall immediately notify the department of safety in writing, via certified mail, when the bus reaches the eighteenth year requiring discontinuance.

(4) Any conventional or Class D bus that is in use for more than fifteen (15) years from its in-service date, but not more than eighteen (18) years from such date, shall be inspected by the commissioner or the commissioner's designee at least twice annually.

(5) No bus purchased from an out-of-state entity that has been in use for more than fifteen (15) years from its in-service date may be in use unless it has been in service in this state for a minimum period of two (2) consecutive years.

(6) The owner of any bus shall maintain records of all maintenance actions and safety inspections performed on a bus from its in-service date and these records shall be available at all times to the commissioner of safety or the commissioner's designee.

(7) The commissioner, or the commissioner's designee, shall make no less than one (1) inspection annually of each school bus that has been in use for fifteen (15) years or less from the in-service date and that transports school children, in order to determine whether it can be used safely to protect properly the lives of school children. At any inspections under this subsection (b), the inspector shall have the authority to require repairs or reconditioning to be made that the inspector considers necessary for the continued safe use and operation of the bus. If the local authority or owner refuses to take the required action or if the inspector considers continued use of the bus to be unsafe, the inspector shall order its removal from service.

(8) Boards of education are encouraged to make full use of federal funds, while available, for retrofitting diesel school buses to improve both cabin air quality and lower emissions.

(9) The commissioner of safety is authorized to promulgate rules to effectuate the purposes of this subsection (b). All such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(10) The department of safety is authorized to collect a fee for additional inspections conducted for buses that are used in the sixteenth year or beyond following the in-service date. The fee shall be paid by the owner of the bus requesting the additional year or years of service on an inspection-by-inspection basis; provided, however, that the LEA may pay the fee for any bus servicing the LEA.

(c) (1) School buses shall be of uniform approved color with the necessary marking easily to identify them in accordance with requirements of the state board of education. This requirement does not apply to a van type vehicle used only to transport students to and from school-related activities.

(2) No other motor carrier, for hire or otherwise, shall bear the same color or markings as designated by the state board of education for school buses.

(3) A violation of this subsection (c) is a Class C misdemeanor.

(d) [Deleted by 2014 amendment, effective April 21, 2014.]

(e) Nothing in this title shall prohibit a local school district from allotting space on the exterior or interior of a school bus for the purpose of commercial advertising. After consultation with the department of safety, the state board of education is directed to promulgate rules and regulations to effectuate this subsection (e). Commercial advertising shall be permitted only on the rear quarter panels of the school bus of a size not to exceed thirty-six inches (36") in height and ninety inches (90") in length and shall not advertise alcohol or tobacco products. Commercial advertising permitted by this subsection (e) shall not include campaign advertising as prohibited in § 2-19-144, and any such campaign advertising shall be expressly prohibited. Commercial advertising permitted by this subsection (e) shall not include individual food items that, pursuant to § 49-6-2307, cannot be sold or offered for sale to pupils in pre-kindergarten through grade eight (pre-K-8) through vending machines.



§ 49-6-2110 - Safe operation of buses.

(a) A school bus shall at no time transport more pupils than the manufacturer's rated capacity for the bus, allowing no less than thirteen linear inches (13'') of seat space for each pupil. The commissioner of education may, under rules and regulations prepared by the commissioner and approved by the state board of education, issue permits to a local board of education allowing the number of pupils transported on a school bus to exceed the limit prescribed in this subsection (a), up to, but not to exceed, twenty percent (20%) of the manufacturer's rated capacity. In no event shall a permit be issued authorizing the loading of a school bus beyond the limits of safety.

(b) A school bus transporting pupils to and from school or on school-sponsored activity trips shall not exceed posted speed limits or a maximum speed of thirty-five miles per hour (35 mph) on unpaved roadways.



§ 49-6-2111 - School bus insurance.

No school bus shall be operated to transport pupils to and from school unless the school bus is insured for liability and property damage according to rules and regulations of the state board of education.



§ 49-6-2112 - School bus tax exemption.

(a) No privilege tax shall be collected from any school bus operator or from any board of education for operating a vehicle to transport children to and from school unless the vehicle is used for profit in transporting other than school pupils.

(b) No owner or operator of a school bus used to transport children to or from school shall be liable for any privilege tax, other than registration fees for the bus, for transporting school children to or from any activity, during the normal school term, sponsored by or participated in by any public school or its students.



§ 49-6-2113 - Penalty for violations.

A willful violation of this part is a Class C misdemeanor.



§ 49-6-2114 - Tennessee Children with Disabilities Transportation Act.

(a) This section shall be known and may be cited as the "Tennessee Children with Disabilities Transportation Act of 1991."

(b) (1) School districts and other entities entitled by the laws of this state to receive school aid for educational and related services provided by them for children with disabilities shall not be entitled to receive the aid under § 49-10-113, unless a person, in addition to the driver of any motor vehicle or bus utilized for the transportation of the children with disabilities, is designated to check each vehicle or bus at the central bus depot, bus facility or parking area each time the vehicle or bus returns from transporting the children to their respective destinations, to ensure that all children have left the vehicle or bus.

(2) Bus drivers who do not return to a central depot, including drivers, shall have as a part of their employment contract a provision stipulating that all buses will be checked at the end of every run to make sure that no person remains on the bus. The contracting party shall be responsible for supplying the name, address and telephone number of the checker to the local board of education.

(c) The name, address and telephone number of the persons designated to check the bus shall be supplied to the LEA on or before August 1 each year. If the designated persons are changed during the interim period between the annual report, then the name, address and telephone number of the new designee must be submitted during the interim and within ten (10) days of the change in designation.



§ 49-6-2115 - Compliance with school bus and motor vehicle safety standards.

Notwithstanding any rule of the state board of education to the contrary, all school buses purchased by an LEA or private contractor to transport school students shall meet national minimum school bus standards and all applicable federal motor vehicle safety standards. A van type vehicle used only to transport students to and from school-related activities is not required to comply with former 23 CFR 1204-4 Guide 17 or any other federal standards, guidelines, or recommendations, but shall comply with applicable rules and regulations promulgated by the state board of education.



§ 49-6-2117 - Prohibition against non-public schools employing or permitting driver convicted of violations.

(a) Notwithstanding any other law to the contrary, no private school, as defined in § 49-6-3001, or church related school, as defined in § 49-50-801(a), shall employ or permit a person to drive a school bus in this state who, within five (5) years of the person's application to be employed or serve as a school bus driver, has been convicted in this state, or in any other jurisdiction pursuant to a law prohibiting the same conduct, of a violation of any of the following:

(1) Driving under the influence of an intoxicant as prohibited by § 55-10-401;

(2) Vehicular assault as prohibited by § 39-13-106;

(3) Vehicular homicide as prohibited by § 39-13-213(a)(2);

(4) Aggravated vehicular homicide as prohibited by § 39-13-218;

(5) Manufacture, delivery, sale or possession of a controlled substance as prohibited by § 39-17-417; or

(6) Manufacture, delivery, sale or possession of a controlled substance analogue as prohibited by § 39-17-454.

(b) It shall be the responsibility of the private school or church related school to determine whether any person employed by the school to drive a school bus is in compliance with this section.



§ 49-6-2118 - Policies and procedures for students exiting school bus at stop other than regular bus stop -- Bus drivers' responsibilities -- Unruly students.

(a) (1) Each LEA shall adopt policies and procedures for transportation of students that include policies and procedures concerning the exiting of a school bus by a student at a point other than the student's destination for the trip. The policies and procedures shall at least require that a student whom a parent or guardian desires to exit a school bus at a destination other than the student's regular bus stop on the student's return bus route after dismissal of school shall provide the bus driver with a signed note from the parent or guardian informing the driver of the change in the student's bus stop for that day. The driver shall be required to turn the signed note over to the student's school principal or other school authority as soon as practicable after completion of the route.

(2) An LEA may adopt more stringent policies and procedures than the requirements of subdivision (a)(1) with respect to a student's exiting the bus at a point other than the student's regular bus stop, including a policy that does not permit a student to exit at a point other than the student's regular bus stop.

(b) Each LEA, prior to the beginning of each school year or upon hire of a school bus driver during the school year, shall assure that every school bus driver knows and understands the LEA's policies and procedures concerning transportation, including, but not limited to, bus drivers' responsibilities and duties with regard to a student exiting a bus at a point other than the student's destination for the trip.

(c) No school bus driver shall require or permit a student to exit a bus in violation of the LEA's policies and procedures. However, nothing in this section shall prevent an LEA from adopting policies and procedures for management of unruly students on school buses, including the ejection of a student when necessary for the safety of other student passengers or the bus driver; provided, that the driver secures the safety of that student for the uncompleted trip. The director of schools shall immediately review the fitness to drive of a school bus driver who permits or requires a student to exit a bus in violation of the LEA's policies and procedures.

(d) A driver shall report to school authorities as soon as possible, but no later than the end of the route, any student refusing to obey the driver and exiting the bus without the driver's permission at a point other than the student's destination for that trip.






Part 22 - Textbooks and Instructional Materials

§ 49-6-2201 - State textbook and instructional materials quality commission.

(a) (1) There is created a state textbook and instructional materials quality commission composed of ten (10) members, nine (9) of whom shall be appointed as follows:

(A) The speaker of the senate shall appoint one (1) member from each grand division of the state;

(B) The speaker of the house of representatives shall appoint one (1) member from each grand division of the state; and

(C) The governor shall appoint one (1) member from each grand division of the state.

(2) The commissioner of education, a deputy commissioner or an assistant commissioner of education serving as the commissioner's designee, shall be an ex officio secretary of the commission, with the right to vote, and shall serve without additional compensation for such service.

(b) (1) One (1) member of the commission shall be appointed from each of the following groups:

(A) County directors of schools;

(B) Directors of city school systems or special school districts;

(C) School principals;

(D) Teachers and instructional supervisors in the lower grades, grades kindergarten through three (K-3);

(E) Teachers and instructional supervisors in the intermediate grades, grades four through eight (4-8); and

(F) Teachers and instructional supervisors in the upper grade subjects, grades nine through twelve (9-12).

(2) The three (3) remaining members shall be citizens of this state who are not employed in the public kindergarten through grade twelve (K-12) educational system but who are knowledgeable of education issues in this state. These three (3) members shall reside in different grand divisions.

(3) There shall be three (3) appointed members from each grand division on the commission.

(c) The appointing authorities shall consult with each other prior to appointing any member to the commission to ensure that appointments are made in accordance with subsections (a) and (b).

(d) (1) Except as otherwise provided in this subsection (d), each member, prior to beginning a term of office, shall be confirmed by joint resolution of the general assembly upon the recommendation of the education committee of the senate and the education administration and planning committee of the house of representatives.

(2) If the general assembly is not in session at the time a member is appointed to fill a vacancy resulting from the expiration of a term, the member of the commission whose term has expired shall serve until a new appointee is confirmed as provided in subdivision (d)(1).

(3) If the general assembly is not in session at the time a member is appointed to fill a vacancy not resulting from the expiration of a term, the new appointee shall serve for the term appointed unless such appointment is not confirmed within sixty (60) calendar days after the general assembly next convenes in regular session following such appointment.

(4) If the general assembly is not in session when initial appointments are made, all initial appointments shall serve the terms prescribed pursuant to subdivision (f)(2), unless such appointments are not confirmed within sixty (60) calendar days after the general assembly next convenes in regular session following such appointments.

(e) Except as provided in subsection (f), the terms of the members of the commission shall be three (3) years.

(f) (1) The entire membership of the commission as comprised on December 31, 2014, shall be vacated on January 1, 2015, and new members shall be appointed in accordance with subsections (a) and (b).

(2) In order to stagger the terms of the newly appointed commission members, initial appointments shall be made as follows:

(A) Each of the three (3) appointing authorities shall make an initial appointment for a term of one (1) year, which shall expire on December 31, 2015;

(B) Each of the three (3) appointing authorities shall make an initial appointment for a term of two (2) years, which shall expire on December 31, 2016; and

(C) Each of the three (3) appointing authorities shall make an initial appointment for a term of three (3) years, which shall expire on December 31, 2017.

(g) (1) Following the expiration of members' initial terms as prescribed in subdivision (f)(2), all three-year terms shall begin on January 1 and terminate on December 31, three (3) years thereafter.

(2) All members shall serve until the expiration of the term to which they were appointed and until their successors are appointed and qualified.

(3) A vacancy occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

(4) Successors shall be appointed from the same grand divisions of the state in which the members they are replacing reside.

(5) Members shall be eligible for reappointment to the commission following the expiration of their terms, but shall serve no more than two (2) consecutive three-year terms.

(h) At the first regular meeting in each calendar year, the members of the commission shall elect a chair for one (1) year.

(i) (1) Before members of the commission begin to discharge their duties, they shall take and subscribe to the following oath: "I do hereby declare that I am not now directly or indirectly financially interested in, or employed by, any textbook or instructional materials publisher or agency, and that I will not become directly or indirectly financially interested in any of the proposed contracts, nor in any book or instructional materials, nor in any publishing concern handling or offering any books or other publications to the commission, of which I am a member, for listing and adoption, and I do hereby promise that I will act honestly, faithfully and conscientiously, and in all respects will discharge my duty as a member of this commission to the best of my skill and ability."

(2) A violation of the oath taken pursuant to subdivision (i)(1) as determined by the state board of education, in consultation with the commission, shall be grounds for the removal of a member by the respective appointing authority. A violation of the oath taken pursuant to subdivision (i)(1) may subject the commission member to criminal prosecution pursuant to applicable criminal statutes.

(j) The department of education shall assist the commission by providing mandatory training to newly appointed members on the textbook and instructional materials review process and the completion of their assigned tasks, including, but not limited to, the following:

(1) The delivery of quality textbook and instructional materials programs to the LEAs of the state, as fulfilled through the development of rules for the bidding and contracting of textbook and instructional materials programs;

(2) The adoption of physical standards and specifications that assure suitable durability of the textbooks, instructional materials and supplemental materials;

(3) The review of programs bid against the curriculum standards approved by the state board of education;

(4) The establishment of contracts that guarantee the availability of adopted programs to all LEAs at the lowest price;

(5) The authority, responsibility and duties of the commission, which shall include a review of the statutes and rules that govern the commission and the textbook and instructional materials review process;

(6) The time frame for the textbook and instructional materials review process;

(7) The process of appointing members to the advisory panels and expectations of the members of the panels;

(8) The First Amendment to the United States Constitution as it applies to the textbook and instructional materials adoption process;

(9) The goals of the textbook and instructional materials book review process. No textbook or any instructional materials shall be approved by the commission for adoption by LEAs unless the textbook or instructional materials:

(A) Conform to the standards for its subject area or grade level;

(B) Are free of any clear, substantive, factual or grammatical error;

(C) Comply with and reflect the values expressed in § 49-6-1028(b), if the textbook or instructional materials are being considered for adoption as a textbook or instructional materials for education of students in general studies and specifically in United States history and this nation's republican form of government; and

(D) Nothing in this part shall prohibit the use of or apply to supplemental instructional materials.

(k) (1) No member of the commission shall receive any gift, reward, present or emolument from any author, publisher or distributor of a textbook or textbooks or instructional materials, except copies of textbooks and instructional materials offered for listing and adoption.

(2) No member or employee of the commission shall accept any employment as agent, attorney, subagent, employee or representative of any author, publisher or distributor of textbooks or instructional materials during the person's term of service on the commission, nor within twelve (12) months after the expiration of the person's term of office.

(3) (A) No author, publisher, agent, attorney, employee or representative of any author, publisher or distributor shall give any present, reward, gift or emolument to any member of the commission nor make any offer of employment to a member of the commission during the member's term of service whereby the member is to become the agent, employee, attorney or representative of the author or publisher.

(B) Any contract, expressed or implied, made by any person, firm, or corporation in violation of subdivision (k)(3)(A) is declared to be illegal and void and no recovery thereon shall be had.

(4) A commission member who knowingly violates subdivision (k)(1) or (k)(2) may be subject to criminal prosecution pursuant to applicable criminal statutes.

(l) Members of the commission shall not be compensated for their services but may be reimbursed for travel expenses in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(m) (1) Seven (7) members of the commission shall constitute a quorum for the purpose of meeting and conducting business.

(2) No action of the commission shall be valid unless authorized by the affirmative vote of a majority of the members of the commission.

(3) The commission shall have two (2) regular meetings each school year to be held on the dates determined and announced by the commission. Notice of each regular meeting of the commission shall be posted on the department's web site within three (3) full business days of the setting of the meeting dates.

(4) The commission may have as many special meetings as it deems necessary; provided, that in no case shall any member or members of this commission receive traveling expenses for more than three (3) special meetings in one (1) school year.

(5) Public notice of the call for the special meetings shall be made by the secretary of the commission at least ten (10) business days in advance of the date set for the special meeting and shall be posted within one (1) full business day of the call.

(6) All meetings shall be held in the office of the commissioner of education or at such place as designated by the commission.

(7) Meetings of the commission shall be made available for viewing by the public over the Internet by streaming video accessible from the web site of the department of education. Archived videos of the commission's meetings shall also be available to the public through the department's web site.

(n) (1) (A) The commission, through its chair, may recruit and appoint an advisory panel of expert teachers and other experts in each subject area or grade level to advise the commission on textbook and instructional material selections.

(B) At least one (1) teacher shall be appointed to each advisory panel. Teachers appointed to the advisory panels shall possess a license to teach with an endorsement in the subject area or grade level for which they shall review textbooks or instructional materials.

(C) Experts, who are not public school teachers, may include college professors and credentialed subject matter specialists.

(D) All members of advisory panels shall have a specific knowledge of and expertise in the content of the subject matter contained in the textbooks or instructional materials they review.

(2) The department of education shall assist the commission by providing mandatory training to members of advisory panels on the review process and the completion of their assigned tasks. The mandatory training shall include:

(A) The requirements for performing a thorough review of all textbooks or instructional materials assigned to a member for review. The review shall include an examination as to whether the textbooks or instructional materials:

(i) Conform to the standards for their subject areas or grade levels;

(ii) Are free of any clear, substantive, factual or grammatical errors;

(iii) Comply with and reflect the values expressed in § 49-6-1028(b), if the textbook or instructional materials are being considered for adoption as a textbook or instructional materials for education of students in general studies and specifically in United States history and this nation's republican form of government; and

(iv) Nothing in this part shall prohibit the use of or apply to supplemental instructional materials;

(B) The use of any forms developed by the commission for making a review; and

(C) The time frame for completing their tasks.

(3) The advisory panelists shall individually make their recommendations and shall not be convened except upon the call of the chair of the commission. If convened, the panelists may be reimbursed from funds available to the commission for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(4) The names of the reviewers, their positions, employers and the panels on which they serve shall be identified on the department's web site. The reviews of the members of an advisory panel shall be posted on the department's web site without any information that would identify the reviewers.

(5) Each textbook or any instructional materials proposed for approval shall be reviewed by multiple members of the panel.

(6) Before issuing a recommendation on a textbook or on instructional materials, each advisory panelist shall review the public comments on the textbook or instructional materials posted on department's web site, pursuant to § 49-6-2203(d)(4). Each advisory panelist shall consider the public comments in making the panelist's recommendation.

(7) The commission shall evaluate all reviews submitted by the members of the advisory panel for each textbook or any instructional materials proposed for approval. The commission shall also review the public comments posted on the department's web site, pursuant to § 49-6-2203(d)(4). If the reviews by the members of the advisory panel for a specific textbook or instructional materials do not lead to a clear recommendation as to the approval or rejection of the textbook or instructional materials or if the commission finds that the public comments indicate that further review of a textbook or any instructional materials is called for, then the commission shall conduct a public hearing as to whether the textbook or instructional materials should be approved. Notice of the public hearing shall be prominently posted on the home page of the department's web site at least thirty (30) days prior to the meeting of the commission at which the textbook or instructional materials are to be considered.

(8) The commission is authorized to promulgate rules and regulations for the recruitment and appointment of members to the advisory panels and the process by which the members review their assigned texts.



§ 49-6-2202 - Listing of approved textbooks and instructional materials.

(a) It is the duty of the commission to prepare a list of standard editions of textbooks and instructional materials for approval by the state board of education for use in the public schools of the state. The commission shall prepare a list of at least four (4) books or sets of instructional materials in each subject and grade for which textbooks or instructional materials are to be adopted, if four (4) or more textbooks or sets of instructional materials in that subject or grade are available and of sufficient merit to warrant being listed. The list shall be published in accordance with the rules, regulations, policies and procedures of the state publications committee. The proposed textbook and instructional materials list shall also be posted on the web site of the department of education.

(b) (1) The commission has the authority to recommend to the state board of education which textbooks and instructional materials may be added to the list for adoption.

(2) The commission shall only recommend textbooks and instructional materials that comply with and reflect the values expressed in § 49-6-1028(b), if the textbook or instructional materials are being considered for adoption as a textbook or instructional materials for education of students in general studies and specifically in United States history and this nation's republican form of government.

(3) Nothing in this part shall prohibit the use of or apply to supplemental instructional materials.

(4) In recommending textbooks and instructional materials for use in social studies, Tennessee history, American history or any related subject, the commission shall strive to recommend textbooks and instructional materials that accurately and comprehensively portray the full range of diversity and achievement of racial and ethnic minorities as well as the role and importance of religion in history.

(c) A publisher submitting a textbook or instructional materials for possible approval shall execute an agreement:

(1) Ensuring the book's or the materials' accuracy;

(2) Certifying that the textbook or the instructional materials have been thoroughly examined and reviewed by qualified content experts for factual accuracy. The publisher shall also list the professional credentials for at least three (3) content review experts who have thoroughly examined the textbook or instructional materials for content accuracy;

(3) Certifying that the textbook or instructional materials have been thoroughly examined and reviewed by qualified editors for typographical errors and errors in grammar, written expression, spelling, formatting and other substantive elements that may affect student learning; and

(4) Agreeing to correct all factual and editing errors found in a textbook or instructional materials, at the publisher's expense. The publisher shall submit a corrective action plan to the department, for review and approval by the state board, within thirty (30) days of the department's notification of the existence of errors in the textbook or instructional materials.

(d) The commission shall not proceed with undue haste to accomplish the work of the commission, but, with the assistance of the state board and the department, shall establish appropriate deadlines for the review of textbooks and instructional materials by advisory panels and for its own review of textbooks and instructional materials. Upon the appropriate approval of the state board, the commission shall publish the list of textbooks and instructional materials that may be adopted by local boards of education for use in the schools of this state. The list shall contain the title of the textbooks and instructional materials listed for adoption, the names of the publishers and the prices at which the books and materials are available, as provided for in this chapter.

(e) As used in this part or elsewhere in this title, "textbook" or "textbooks" includes "electronic textbook" or "electronic textbooks," which means computer software, interactive videodisc, magnetic media, CD-ROM, computer courseware, local and remote computer assisted instruction, online service, electronic medium or other means of conveying information to the student or otherwise contributing to the learning process through electronic means. Electronic textbooks may be recommended, adopted and purchased in the same fashion as provided for textbooks in this part.

(f) The state board of education shall assess the age and physical status of textbooks currently used in the public schools of the state and shall submit a written report to the members of the general assembly no later than January 1, 2016. The report shall detail the average age of textbooks by subject that are used in the public schools of the state, the physical condition of the books by subject, the cost of replacing outdated textbooks, and solutions to avoiding the use of textbooks that are over ten (10) years old.



§ 49-6-2203 - Contracts with publishers.

(a) The commission may promulgate rules establishing minimum manufacturing standards and specifications for textbooks and instructional materials and establishing the conditions under which it contracts with publishers. The commission may make contracts with the publishers for a period of no less than thirty-six (36) months nor more than seventy-three (73) months. The commission may extend any existing contracts entered after April 27, 1984, for one (1) additional year if it notifies the affected publishers at least one (1) year prior to the beginning of the extension period. With the advice and consent of the state board of education, in order to implement the board's curricula and courses of study, the commission may prescribe minimum content and reading level of textbooks and instructional materials.

(b) No less than thirty (30) days prior to the deadline for receipt of bids, the commission shall give notice to school book publishers when bids must be received on all books to be listed, the contracts of which expire or are to be terminated on June 30 of the succeeding year and when it will meet to consider the bids received. The commission shall meet on the day designated to consider the bids received, shall read them publicly and shall then proceed to select books for the approved lists on which bids have been requested. The commission shall promulgate rules and regulations governing bids and any additional information that will be required to be submitted with the bids.

(c) All bids shall be made on uniform blanks, which are to be supplied by the commission and shall be filed with the secretary of the commission on or before ten o'clock a.m. (10:00 a.m.) on the day designated for the call of bids. Each bid shall be accompanied by a certified check of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), the amount of the check to be determined at the rate of one thousand dollars ($1,000) for each book bid, but in no event to exceed ten thousand dollars ($10,000) for any one (1) bidder. The checks shall be payable to the state treasurer and shall be forfeited to the state if the bidder, whose bid or part of the bid is accepted, fails, within thirty (30) days after the award, to execute the contract and bond, as provided in this part. The checks of unsuccessful bidders shall be returned immediately after the listing. The checks of successful bidders shall be returned upon proper execution of the contract and bond. An acceptable performance bond may be filed with the commission in lieu of a certified check.

(d) (1) Copies of all textbooks and instructional materials bid shall be filed with the secretary of the commission on or before a date specified by the commission, but no later than the date of the start of the review by the advisory panels. A publisher shall not submit draft copies of textbooks, instructional materials or other supplemental materials. All textbooks, instructional materials and accompanying manuals, workbooks and other supplemental materials shall be submitted in finished form no later than the start of the review period. If a complete copy of any textbooks, instructional materials or any of their supplemental materials is not filed prior to the date specified by the commission, then the textbook or instructional materials shall not be considered for adoption. The textbooks and instructional materials shall be accompanied by a list stating the edition, title and author of each textbook or any instructional materials offered.

(2) No textbook or instructional materials shall be listed for adoption unless they have been filed as provided in subdivision (d)(1). Textbooks and instructional materials listed for adoption shall be retained by the commissioner for the period of the adoption.

(3) In addition to the finished textbooks and instructional materials required to be filed with the secretary of the commission, publishers shall make all textbooks and instructional materials proposed for adoption available for inspection online by LEAs and the public. The online inspection shall allow inspection of both the textbook or instructional materials and all accompanying manuals, workbooks and other supplemental materials. The commission shall require that a publisher in its bid document agree to provide complete online copies of the textbooks or instructional materials bid during the review process by the advisory panels, but in no case shall the textbooks or instructional materials be available for less than ninety (90) days.

(4) The department shall develop a procedure by which members of the public may comment on the books proposed for adoption. Comments shall be accepted by regular mail, email or in another electronic format as determined by the department. Public comments received by the department shall be posted on the department's web site; provided, that any comment posted shall pertain only to the review of a textbook or any instructional materials being proposed for adoption. The department shall distribute the public comments on a textbook or any instructional materials to the advisory panelists prior to the making of their recommendations on the textbook or instructional materials and to the commission before its approval of the textbook or instructional materials for inclusion on the textbook list.

(e) In all future contracts entered into on behalf of the state with publishers and distributors of approved elementary and high school textbooks and instructional materials, provision shall be made, at the discretion of the governor or the adopting authority, for the establishment, maintenance and operation of at least one (1) depot or distributing agency in each of the three (3) grand divisions, which shall be located as near the center of each grand division as is practical.

(f) It shall be a part of the terms and conditions of every contract made under this part that the state shall not be liable to any contractor or the contractor's agent in any manner or for any sum whatever. The contractors and agents shall receive their pay and compensation solely and exclusively from the proceeds of the sale of books under their contract.

(g) In the adoption of textbooks and instructional materials by boards of education as provided in this part, the committees appointed by these respective boards of education shall first determine, from the published list of textbooks and instructional materials provided for in § 49-6-2202(a), what book or books shall be changed and request samples of the various publishers for books only that are to be changed, the samples to remain property of the respective publishers, who shall have the right to claim the books within thirty (30) days after any adoption. Books not claimed within thirty (30) days by the publishers shall become the property of the respective boards of education and shall be used for library purposes only.

(h) Contracts for the books listed shall be executed in duplicate by the commissioner as secretary of the commission, on forms prepared and approved by the attorney general and reporter. One (1) copy of the contract shall be retained by the publisher and one (1) copy shall be kept on file in the office of the secretary of the commission. Each contract shall state that the prices contained in the contract do not exceed prices offered currently elsewhere.

(i) The commission may require the publisher to print or affix in each book the retail price of the book as fixed by the commission.

(j) The contractor shall file with the contract a good and sufficient bond with a surety company authorized to do business in this state in the sum to be determined by the commission but no less than two thousand dollars ($2,000) nor more than ten thousand dollars ($10,000) and conditioned upon the faithful performance of all conditions of the contract and this part.



§ 49-6-2204 - Distribution of contracted textbooks and instructional materials.

The commission has full authority to make regulations governing distribution of all textbooks and instructional materials under contract.



§ 49-6-2205 - Emergency rules for adoption of textbooks and instructional materials.

In the event that any bidder fails to execute the contract and bond as required under this part, in the event any contractor fails to carry out the provisions of the contract, in the event all bids are unsatisfactory or in the event of the invalidation of any adoption, the state textbook and instructional materials quality commission is specifically authorized to proceed at once to make such rules and regulations concerning the filing of bids and samples as are necessary for an immediate listing for adoption in the subjects for which no adoption exists. The commission shall then proceed to make recommendations of books for adoption to the state board of education, after which the state board shall select and list certain books for adoption. Upon completion of the procedures in this section, the commission shall contract for textbooks and instructional materials in the subjects on which no adoption exists.



§ 49-6-2206 - Use of unapproved books and instructional materials.

No teacher or principal in any of the public schools of this state shall use or permit to be used in the person's school any textbooks and instructional materials upon any subject to the exclusion of the textbooks and instructional materials listed by the commission; provided, that this does not apply to textbooks and instructional materials previously listed and purchased with public funds. Upon application of the local board of education, the commissioner of education may waive this restriction when, in the commissioner's judgment, the unique or unusual needs of the school system require it. Any teacher or principal violating this section shall be punished by a fine of not less than ten dollars ($10.00) nor more than fifty dollars ($50.00).



§ 49-6-2207 - Adoption of textbooks and instructional materials by local board.

(a) (1) The local boards of education are authorized and required to adopt textbooks and instructional materials to be used in the public schools of their school districts, from the list of textbooks and instructional materials listed for adoption by the commission, the adoption to be for a period of no less than three (3) years, but not exceeding the period agreed to in the state contract approved by the commission. The commission is authorized to develop guidelines under which this restriction may be waived.

(2) Boards are encouraged to adopt and make available for use by every student at least one (1) textbook or instructional materials in each subject at grade reading level in every grade.

(b) Cities or special school districts may adopt the same textbooks and instructional materials that are used in the county in which the city or district is located.

(c) (1) Local boards of education shall appoint review committees to review the textbooks and instructional materials proposed for adoption and shall make their adoption upon recommendations of such committees. These committees shall be set up by grade and subject matter fields and composed of teachers, or supervisors and teachers, and parents with children enrolled in the LEA at the time of appointment to a committee. The local board may also appoint experts in the grade level or subject matter field for which textbooks and instructional materials are to be reviewed. Experts may be college professors or credentialed subject matter specialists. The board shall determine the number of members of the committee based upon the relative size of the LEA.

(2) Teachers and supervisors who serve on a committee shall be teaching or supervising the respective grade or subject at the time of appointment. Committees shall be composed by grade or groups of grades arranged so that a committee may consider an entire series of books if it should so desire; provided, that in all cases, the teachers and supervisors appointed to the committees shall be licensed to teach in the state with endorsements in the subject matter or grade level for which textbooks or instructional materials are being reviewed. Teachers and supervisors shall have three (3) or more years of experience as teachers or supervisors in the public schools.

(3) The members of the committee authorized in this section shall serve for the length of time that the adoption process for which they are appointed lasts.

(d) (1) All members appointed on the committees shall subscribe to the oath as set out in § 49-6-2201(f).

(2) The oath shall be administered by the county mayor or by some authorized official empowered to administer an oath.

(e) The director of schools in the LEA adopting textbooks or instructional materials under this part shall serve as an ex officio member of all committees appointed under subsection (c). The director of schools shall record a list of all textbooks or instructional materials adopted by the local board of education. Immediately, at the completion of the adoption process, the director shall forward a copy of the recorded adoption to the commissioner of education and shall post on the LEA's web site the list of all books adopted.

(f) As provided in § 49-6-2202(d), a local board may furnish electronic textbooks and instructional materials to pupils attending the public schools; provided, that the electronic textbooks and instructional materials are furnished free of charge. A board that chooses to furnish electronic textbooks and instructional materials to pupils attending school in the district shall provide reasonable access to the electronic textbooks and instructional materials and other necessary computer equipment to pupils in the district who are required to complete homework assignments and to teachers providing homework assignments utilizing electronic textbooks and instructional materials furnished by the board.



§ 49-6-2208 - Disposal of surplus textbooks and instructional materials.

(a) When textbooks and instructional materials are replaced or otherwise become unusable, they may be declared surplus property by the local board or director of schools, and may be disposed of by any of the methods provided by § 12-2-403(a)(1)-(4) or by other methods approved by the local board of education.

(b) The proceeds from disposals shall be utilized to supplement textbook and instructional materials purchasing funds.



§ 49-6-2209 - Existing contracts preserved.

Nothing in this part shall be construed as cancelling or in any manner modifying any existing contract with a publisher, or changing the period covered by such contract.



§ 49-6-2211 - Student access to textbooks.

Every student shall be permitted to take any textbook or instructional materials specifically issued to the student home for the purpose of studying the textbook or instructional materials. Nothing in this section shall be construed to prevent a school or teacher from requiring a student to return the textbook or instructional materials to the classroom during school hours.






Part 23 - Tennessee School Nutrition Standards Act

§ 49-6-2301 - Short title.

This part shall be known and may be cited as the "Tennessee School Nutrition Standards Act."



§ 49-6-2302 - Establishment of nutritional breakfast and lunch programs.

(a) Unless a waiver is granted pursuant to § 49-6-2303(10), and only to the extent federal funds are available for free or reduced price meals:

(1) Each school board shall establish a school lunch program in every school under its jurisdiction in accordance with rules and regulations established under § 49-6-2303; and

(2) Each school board shall establish a school breakfast program in the following schools based on the cumulative analysis of school lunch participation for the month of April of the preceding school year:

(A) Every school that contains kindergarten through grade eight (K-8) in which twenty-five percent (25%) or more of the students participated in the school lunch program at a free or reduced price; and

(B) In every school that does not contain a kindergarten through grade eight (K-8) in which forty percent (40%) or more of the students participated in the school lunch program at a free or reduced price.

(b) Each LEA operating a school breakfast program pursuant to this part shall be reimbursed by the state for any additional expenses to that agency that are incurred as a result of implementation of this part.

(c) The school breakfast program shall automatically terminate if federal funding for such program ceases.



§ 49-6-2303 - Rules and regulations.

The commissioner of education shall recommend and the state board of education shall adopt rules that:

(1) Establish minimum nutrition requirements for school breakfast and school lunch programs;

(2) Establish standards of income eligibility for free or reduced price meals for disadvantaged children;

(3) Prescribe uniform methods for determining eligibility for free or reduced price meals;

(4) Require that each school board establish a method to regularly notify students and parents of the availability of free or reduced price meals and to encourage participation in the breakfast program;

(5) Establish a uniform reporting system for the collection and compilation of data on the administration of this part, including a report on each individual school, regardless of its participation;

(6) Require each local school board to submit to the commissioner a plan for compliance with this part sixty (60) days prior to the beginning of the school year. For each subsequent school year, require each local school board to submit modifications to the plan sixty (60) days prior to the beginning of the school year. The plan for compliance shall:

(A) Require that availability of local agriculture products, freshness and transportation cost be considered;

(B) Allow flexible bidding processes to assist farmers to bid competitively on portions of a given nutrition plan, rather than an entire nutrition plan; and

(C) Require that all food provided for public school use meet or exceed food safety standards for commercial food operations;

(7) Require each local school board to certify to the commissioner compliance with the plan as submitted or modified within thirty (30) days after the beginning of the school year;

(8) Provide that compliance with the standards and requirements of the federal National School Lunch Act, compiled in 42 U.S.C. §§ 1751-1769, and the federal Child Nutrition Act of 1966, compiled in 42 U.S.C. §§ 1771-1789, shall be deemed compliance with these requirements;

(9) Permit, in accordance with federal requirements, reimbursement for supervision of students participating in a meals program required by this part;

(10) Allow the local school board to waive the requirements of § 49-6-2302(a)(2), for any individual school for each year that the board determines at a public meeting of the board, with notice and right to be heard, to any person who has, in writing, requested to be notified of the consideration of such waivers:

(A) That the implementation of a school breakfast program would cause an unavoidable and unreasonable disruption of schedule that would substantially impair the ability of the school to maintain a proper educational program;

(B) The cumulative annualized participation in the school breakfast program is less than fifty (50) students and the school has complied with § 49-6-2302(a)(2); or

(C) That the implementation of the program would cause the expenditure of state or local education funds for which reimbursement under the federal Child Nutrition Act of 1966 is unavailable or inadequate;

(11) Not permit the limitation of the full six and one half (61/2) hours instructional school time required by statute; and

(12) Provide that the established work day of licensed personnel shall not, without compensation, be lengthened as a result of this part and that the principal not be in charge of the lunch program in any county where a system-wide school food service manager is available, unless the local board of education specifically provides for a principal to be in charge of the lunch program.



§ 49-6-2304 - Review of compliance with laws and regulations -- Report to general assembly.

(a) Within thirty (30) days prior to the beginning of the school year, the commissioner shall review each plan and subsequent modifications submitted under § 49-6-2303(7) and determine whether the plan complies with this part.

(b) The commissioner shall investigate and promptly act upon any allegation of noncompliance within this part or the rules and regulations established under this part.

(c) In January of each year, the commissioner shall make a report to the education committee of the senate and the education administration and planning committee of the house of representatives, detailing for each individual school whether that school participates in the programs required under this part, if not, the reason for not participating and, if a waiver was granted, the reason for the waiver, along with the number and percentage of student participation for each school participating.



§ 49-6-2305 - Reserve fund.

(a) Each LEA that operates a child nutrition program may maintain a three-month reserve fund for operating expenses. The revenue for the reserve fund shall come from the unexpended balance of the program.

(b) The LEA shall project the reserve fund for the child nutrition program at its annual budgetary planning meeting. LEAs can recover indirect costs only from the reserve fund that exceeds three (3) months' operating expenses.



§ 49-6-2306 - Eligibility of school nutrition program supervisors for career ladder program.

(a) State licensed school nutrition program supervisors shall be eligible for participation in the career ladder program as part of the state model for special groups.

(b) This section shall not be construed to reduce the compensation of any school nutrition program employee, nor exclude the employee from any future salary increase or improvement.

(c) The department of education shall promulgate all necessary rules and regulations to effectuate the purposes of this section. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-6-2307 - Minimum nutritional standards for individual food items.

(a) The state board of education, in consultation and cooperation with the department of education and the department of health, shall promulgate rules to establish minimum nutritional standards for individual food items sold or offered for sale to pupils in pre-kindergarten through grade eight (pre-K-8) through vending machines or other sources, including school nutrition programs.

(b) The rules shall address, but shall not be limited to, the following:

(1) The establishment of minimum nutritional standards and nutritionally sound portion sizes for individual food items sold or offered for sale to pupils in pre-kindergarten through grade eight (pre-K-8) and standards governing the time, place and circumstances of any such sale or offer to sell; and

(2) A requirement that a noncompliant vendor, individual or entity shall reimburse a school nutrition program for any penalties assessed against the school nutrition program for any violation of the rules committed by the noncompliant vendor, individual or entity.

(c) Nothing in this section, or any rule promulgated pursuant to this section, shall be construed to prohibit a school nutrition program from selling or serving federally reimbursable meals to pupils in pre-kindergarten through grade eight (pre-K-8).

(d) Nothing in this section, or any rule promulgated under § 49-6-2303, shall be construed to prevent an LEA or a school from utilizing a request for proposals for any proposed contract for vending machines or vending services, pursuant to school board policy.






Part 24 - Tennessee Community Schools Act

§ 49-6-2401 - Short title.

This part shall be known and may be cited as the "Tennessee Community Schools Act."



§ 49-6-2402 - Legislative findings.

The general assembly finds and declares that:

(1) All children are capable of success;

(2) Schools are the centers of vibrant communities;

(3) Strong families build strong educational communities;

(4) Children succeed when adults work together to foster positive educational outcomes;

(5) Schools work best when families take active roles in the education of children;

(6) Schools today are limited in their ability to dedicate time and resources to provide a wide range of educational opportunities to students because of the focus on standardized test outcomes;

(7) By providing learning opportunities outside of normal school hours, including programs on life skills and health, students are more successful academically, more engaged in their communities, safer, and better prepared to make a successful transition from school to adulthood;

(8) A community school is a traditional school that actively partners with its community to leverage existing resources and identify new resources to support the transformation of the school to provide enrichment and additional life skill opportunities for students, parents, and community members at large. Each community school is unique because its programming is designed by and for the school staff, in partnership with parents, community stakeholders, and students;

(9) Successful community schools currently exist in this state. Such schools should be models for replication;

(10) Research shows that community schools have a powerful positive impact on students, as demonstrated by increased academic success, a positive change in attitudes toward school and learning, and decreased behavioral problems;

(11) After-school and evening programs offered by community schools provide academic enrichment consistent with state standards and general school curriculum; an opportunity for physical fitness activities for students, fine arts programs, structured learning "play" time, and other recreational opportunities; a safe haven for children and teens; and work supports for working families; and

(12) Community schools are cost-effective because they leverage existing resources provided by local, state, federal, and private sources and bring programs to the schools, where the students are already congregated.



§ 49-6-2403 - Part definitions.

As used in this part:

(1) "Community consortium" means a partnership established between an LEA and one (1) or more community partners for purposes of establishing, operating, and sustaining a community school;

(2) "Community partner" means a provider of one (1) or more community services or a community organization or for-profit or nonprofit entity with a desire to improve conditions in the community;

(3) "Community school" means a public and private partnership to coordinate educational, developmental, family, health, and before-school and after-school-care programs during school and non-school hours for students, families, and local communities at a public school with the objectives of improving academic achievement, reducing absenteeism, building stronger relationships between schools, students, parents, and communities, and improving the skills, capacity, and well-being of the surrounding community residents; and

(4) "Community services" include:

(A) Primary medical and dental care that is available to students and community residents;

(B) Mental health prevention and treatment services that are available to students and community residents;

(C) Academic-enrichment activities designed to promote a student's cognitive development and provide opportunities to practice and apply academic skills;

(D) Programs designed to increase school attendance, including reducing early chronic absenteeism rates;

(E) Youth development programs designed to promote young people's social, emotional, physical, and moral development, including arts, sports, physical fitness, youth leadership, community service, and service-learning opportunities;

(F) Early childhood education, including the voluntary pre-K, Head Start and Early Head Start programs;

(G) Programs designed to:

(i) Facilitate parental involvement in, and engagement with, their children's education, including parental activities that involve supporting, monitoring, and advocating for their children's education;

(ii) Promote parental leadership in the life of the school; and

(iii) Build parenting skills;

(H) School-age child-care services, including before-school and after-school services and full-day programming that operates during school holidays, summers, vacations, and weekends;

(I) Programs that provide assistance to students who have been truant, suspended, or expelled and that offer multiple pathways to high school graduation, a GED(R) or other alternatives to high school completion;

(J) Youth and adult job-training services and career-counseling services;

(K) Nutrition-education services;

(L) Adult education, including instruction in English as a second language, adult literacy, computer literacy, financial literacy, and hard-skills training; and

(M) Programs that provide remedial education and enrichment activities.



§ 49-6-2404 - LEAs and schools authorized to form community consortiums to establish community schools.

(a) LEAs and schools are authorized and encouraged to form community consortiums with a variety of community partners to establish a community school or schools with an integrated focus on academics, health and social services, youth and community development and community engagement that will lead to improved student learning, stronger families and healthier communities.

(b) The community schools, formed pursuant to subsection (a), shall strive to become centers of their communities providing programs and services for persons of all ages. They shall be open to everyone throughout each day, including in the evenings, on weekends and in the summer.



§ 49-6-2405 - Board and department to support and encourage LEAs in creation of community schools -- Funding -- Qualifications for community school grant -- Duties of grant recipients.

(a) The state board of education and the department shall support and encourage LEAs in the creation of community schools. All policies, guidelines, and rules and regulations adopted by the state board pursuant to this part shall actively foster the formation, development and operation of community schools. Such policies, guidelines, or rules and regulations shall permit teachers to receive in-service credit for teaching classes for parents, such as parenting classes, at the community school outside of normal school hours.

(b) (1) The department may seek funds from private donors and through grants to fund LEAs' efforts to create community schools and to support the schools.

(2) The department shall assist LEAs and schools in writing grants for funding of community schools by providing technical assistance directly or through a resource and referral directory established and maintained by the department.

(c) (1) Subject to the availability of funding from private sources for creation and support of community schools, the department shall make community school grants available to fund community schools and to enhance programs at community schools. If funding is available for community school grants, then a request-for-proposal process shall be used in awarding the grants. Proposals may be submitted on behalf of a school, an LEA, or a consortium of two (2) or more schools or LEAs. Proposals shall be evaluated and scored on the basis of criteria consistent with this part and other factors developed and adopted by the state board.

(2) No funds shall be appropriated for the 2014-2015 fiscal year for the creation and support of community schools. However, nothing in this part shall prohibit the general assembly from appropriating funds in fiscal years subsequent to the 2014-2015 fiscal year for creation and support of community schools.

(d) In order to qualify for a community school grant under this section, a school shall have, at a minimum, the following components:

(1) Before and after-school programming each school day to meet the identified needs of students;

(2) Weekend programming;

(3) At least four (4) weeks of summer programming;

(4) A local advisory group comprised of school leadership, parents, and community stakeholders that establishes school-specific programming goals, assesses program needs, and oversees the process of implementing expanded programming;

(5) A program director or resource coordinator who is responsible for establishing the local advisory group, assessing the needs of students and community members, identifying programs to meet those needs, developing the before and after-school, weekend and summer programming and overseeing the implementation of programming to ensure high quality, robust participation;

(6) Programming that includes academic excellence aligned with the curriculum, life skills, healthy minds and bodies, parental support and community engagement and that promotes staying in school, nonviolent behavior and nonviolent conflict resolution;

(7) Maintenance of attendance records in all programming components;

(8) Maintenance of measurable data showing annual participation and the impact of programming on the participating children and adults;

(9) Documentation of true collaboration between the school and community stakeholders, including local governmental units, civic organizations, families, businesses, and social service providers; and

(10) A non-discrimination policy ensuring that the community school does not condition participation upon race, ethnic origin, religion, sex, or disability.

(e) Each grant recipient under subsection (c) shall:

(1) Conduct periodic evaluations of the progress achieved with funds allocated under a grant, consistent with the purposes of this part;

(2) Use the evaluations to refine and improve activities conducted with the grant and the performance measures for the activities;

(3) Make the results of the evaluations publicly available, including providing public notice of the availability; and

(4) Identify best practices and lessons learned for the purpose of helping other LEAs and schools in the formation of community schools and to revise the community school policies of the state board and the department.



§ 49-6-2406 - Study and report.

The office of research and education accountability (OREA) in the office of the comptroller of the treasury shall study and report on the formation and operation of community schools. OREA shall specifically identify best practices that can be replicated by other LEAs and schools desiring to form community schools. OREA shall examine whether community schools have improved student learning, family engagement with the schools and the communities, school effectiveness in decreasing the dropout rate and increasing the graduation rate, and physical and mental health of the students and other members of the community. OREA shall examine whether community schools have met their educational and community goals. OREA shall file its report containing its findings and conclusions and any recommendations concerning community schools with the education committee of the senate and the education administration and planning committee of the house of representatives by November 1, 2018.






Part 29 - Tennessee Student Religious Liberty Act of 1997

§ 49-6-2901 - Short title.

This part shall be known and may be cited as the "Tennessee Student Religious Liberty Act of 1997."



§ 49-6-2902 - Legislative findings.

(a) The general assembly finds the following:

(1) Judicial decisions concerning religion, free speech and public education are widely misunderstood and misapplied;

(2) Confusion surrounding these decisions has caused some to be less accommodating of the religious liberty and free speech rights of students than permitted under the first amendment to the United States constitution;

(3) Confusion surrounding these decisions has resulted in needless litigation and conflicts;

(4) The supreme court of the United States has ruled that the establishment clause of the first amendment to the United States constitution requires that public schools neither advance nor inhibit religion. Public schools should be neutral in matters of faith and treat religion with fairness and respect;

(5) Neutrality to religion does not require hostility to religion. The establishment clause does not prohibit reasonable accommodation of religion, nor does the clause bar appropriate teaching about religion;

(6) Accommodation of religion is required by the free speech and free exercise clauses of the first amendment as well as by the Equal Access Act, compiled in 20 U.S.C. § 4071 et seq. and the Religious Freedom Restoration Act of 1993, compiled in 42 U.S.C. § 2000bb et seq.; and

(7) Setting forth the religious liberty rights of students in a statute would assist students and parents in the enforcement of the religious liberty rights of the students and provide impetus to efforts in public schools to accommodate religious belief in feasible cases.

(b) The purpose of this part is to create a safe harbor for schools desiring to avoid litigation and to allow the free speech and religious liberty rights of students to the extent permissible under the establishment clause.



§ 49-6-2903 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Establishment clause" means the portion of the first amendment to the United States constitution that forbids laws respecting an establishment of religion;

(2) "Free exercise clause" means the portion of the first amendment to the United States constitution that forbids laws prohibiting the free exercise of religion;

(3) "Free speech clause" means the portion of the first amendment to the United States constitution that forbids laws abridging the freedom of speech;

(4) "Public school" means any school that:

(A) Is operated by the state, a political subdivision of the state or governmental agency within the state; and

(B) Receives state financial assistance; and

(5) "Student" means an individual attending a public school.



§ 49-6-2904 - Rights of students.

(a) A student shall have the right to carry out an activity described in any of subdivisions (b)(1)-(4), if the student does not:

(1) Infringe on the rights of the school to:

(A) Maintain order and discipline;

(B) Prevent disruption of the educational process; and

(C) Determine educational curriculum and assignments;

(2) Harass other persons or coerce other persons to participate in the activity; or

(3) Otherwise infringe on the rights of other persons.

(b) Subject to subsection (a), a student shall be permitted to voluntarily:

(1) Pray in a public school, vocally or silently, alone or with other students to the same extent and under the same circumstances as a student is permitted to vocally or silently reflect, meditate or speak on nonreligious matters alone or with other students in the public school;

(2) Express religious viewpoints in a public school to the same extent and under the same circumstances as a student is permitted to express viewpoints on nonreligious topics or subjects in the school;

(3) Speak to and attempt to share religious viewpoints with other students in a public school to the same extent and under the same circumstances as a student is permitted to speak to and attempt to share nonreligious viewpoints with other students;

(4) Possess or distribute religious literature in a public school, subject to reasonable time, place and manner restrictions to the same extent and under the same circumstances as a student is permitted to possess or distribute literature on nonreligious topics or subjects in the school; and

(5) Be absent, in accordance with LEA attendance policy, from a public school to observe religious holidays and participate in other religious practices to the same extent and under the same circumstances as a student is permitted to be absent from a public school for nonreligious purposes.

(c) No action may be maintained pursuant to this part unless the student has exhausted the following administrative remedies:

(1) The student or the student's parent or guardian shall state their complaint to the school's principal;

(2) If the concerns are not resolved, then the student or the student's parent or guardian shall make complaint in writing to the director of schools with the specific facts of the alleged violation;

(3) The director of schools shall investigate and take appropriate action to ensure the rights of the student are resolved within thirty (30) days of receiving the written complaint; and

(4) Only after the director of schools' investigation and action may a student or the student's parent or guardian pursue any other legal action pursuant to this part.

(d) If a right of a student established under this section is violated by a public school, the student may assert the violation as a cause of action or a defense in a judicial proceeding and obtain appropriate relief against the public school. The action shall be brought in the circuit or chancery court where the violation occurred or where the student resides. Standing to assert a cause of action or defense under this section shall be governed by the Tennessee rules of civil procedure and common law interpretations of those rules.

(e) A student prevailing in a claim brought against a public school for a violation of this section or an action brought by a public school against a student for conduct covered by this section shall be entitled to reasonable attorney fees, court costs and the cost of bringing or defending the action.



§ 49-6-2905 - Construction with first amendment establishment clause.

(a) Nothing in this part shall be construed to affect, interpret or in any way address the establishment clause.

(b) The specification of religious liberty or free speech rights in §§ 49-6-2901 -- 49-6-2906 shall not be construed to exclude or limit religious liberty or free speech rights otherwise protected by federal, state or local law.



§ 49-6-2906 - Teachers and administrators not to violate the first amendment establishment clause.

Nothing in this part shall be construed to support, encourage or permit a teacher, administrator or other employee of the public schools to lead, direct or encourage any religious or antireligious activity in violation of that portion of the first amendment of the United States constitution prohibiting laws respecting an establishment of religion.



§ 49-6-2907 - Voluntary participation of personnel in religious activities on school grounds.

(a) LEAs and school administrators may not prohibit personnel from participating in religious activities on school grounds that are initiated by students at reasonable times before or after the instructional day so long as such activities are voluntary for all parties and do not conflict with the responsibilities or assignments of such personnel.

(b) Nothing in this section shall prohibit LEAs and school administrators from allowing personnel to participate in other constitutionally permissible religious activities on school grounds.






Part 30 - Attendance

§ 49-6-3001 - School age -- Entrance -- Attendance -- Withdrawal.

(a) The public schools shall be free to all persons residing within the state who are above five (5) years of age or who will become five (5) years of age on or before August 31 for the 2013-2014 school year and on or before August 15 for all school years thereafter.

(b) (1) Any child residing within the state who is five (5) years of age or who will become five (5) years of age on or before August 31 for the 2013-2014 school year and on or before August 15 for all school years thereafter may enter at the beginning of the term the public school designated by the local board of education having appropriate jurisdiction; provided, that the child enters within thirty (30) days after the opening day of the term.

(2) (A) Any child who will not become five (5) years of age until after December 31 shall not enter school during that school year; provided, that school systems having semiannual promotions may admit at the beginning of any semester children who will become five (5) years of age within sixty (60) days following the opening of the semester.

(B) Notwithstanding subdivision (b)(2)(A), if the director of schools finds through evaluation and testing, at the request of the parent or legal guardian, that a child who is five (5) years of age on or before September 30 is sufficiently mature emotionally and academically, then the child may be permitted to enter kindergarten.

(3) Where a pupil meets the requirements of the state board of education for transfer or admission purposes, as determined by the commissioner of education, the pupil may be admitted by a local board of education, notwithstanding any other provision or act to the contrary.

(c) (1) Every parent, guardian or other legal custodian residing within this state having control or charge of any child or children between six (6) years of age and seventeen (17) years of age, both inclusive, shall cause the child or children to attend public or nonpublic school, and in event of failure to do so, shall be subject to the penalties provided in this part. If a student transfers from a school to another school in the same LEA, the LEA shall remit copies of the student's records, including the student's disciplinary records, to the school to which the student transfers. If a student transfers from an LEA to another LEA, then the LEA from which a student transfers shall remit copies of the student's records, including the student's disciplinary records, to the LEA to which the student transfers. All records shall be remitted in accordance with the Family Education Rights and Privacy Act, codified at 20 U.S.C. § 1232g.

(2) Subdivision (c)(1) does not apply to any child who:

(A) Has received a diploma or other certificate of graduation issued to the person from a secondary high school of this state or any other state;

(B) Is enrolled and making satisfactory progress in a course leading to a general educational development certificate (GED(R)) from a state-approved institution or organization or who has obtained a GED(R). Any institution or organization that enrolls a child who is under eighteen (18) years of age shall provide a report to the local board of education at least three (3) times each year relative to the progress of all such persons under eighteen (18) years of age. If the local board of education determines any child under eighteen (18) years of age is not making satisfactory progress, then the child shall be subject to subdivision (c)(1);

(C) Is six (6) years of age or younger and whose parent or guardian has filed a notice of intent to conduct a home school with the director of the LEA or with the director of a church-related school; or

(D) A student enrolled in a home school who has reached seventeen (17) years of age.

(3) As used in this part, "public school" and "nonpublic school" are defined as follows:

(A) "Non-public school" means a church-related school, home school or private school;

(i) "Church-related school" means a school as defined in § 49-50-801;

(ii) "Home school" means a school as defined in § 49-6-3050; and

(iii) "Private school" means a school accredited by, or a member of, an organization or association approved by the state board of education as an organization accrediting or setting academic requirements in schools, or that has been approved by the state, or is in the future approved by the commissioner in accordance with rules promulgated by the state board of education; and

(B) "Public school" means any school operated by an LEA or by the state with public funds.

(4) A parent or guardian with any good and substantial reason as determined by the parent or other person having legal custody of a child, and agreed to by the respective local board of education, may withdraw the parent's or other person's child from a public school; provided, that within thirty (30) days the parent or person having legal custody of the child places the child in a public school designated by the local board of education or in a non-public school.

(5) A parent or guardian who believes that the parent's or guardian's child is not ready to attend school at the designated age of mandatory attendance may make application to the principal of the public school that the child would attend for a one (1) semester or one (1) year deferral in required attendance. The deferral shall be reported to the director of the LEA by the principal.

(6) Notwithstanding any other law to the contrary, a person designated as a caregiver with the power of attorney for care of a minor child pursuant to title 34, chapter 6, part 3 shall have the right to enroll the minor child in the LEA serving the area where the caregiver resides. The LEA shall allow a caregiver with a properly executed power of attorney for care of a minor child, pursuant to title 34, chapter 6, part 3, to enroll the minor child, but may require documentation of the minor child's residence with a caregiver or documentation or other verification of the validity of the stated hardship prior to enrollment. If the minor child ceases to reside with the caregiver, then the caregiver shall notify any person, school or health care provider that has been provided documentation of the power of attorney for care of a minor child. Except where limited by federal law, the caregiver shall be assigned the rights, duties and responsibilities that would otherwise be assigned to the parent, legal guardian or legal custodian pursuant to this title. If at any time the parent or legal guardian disagrees with the decision of the caregiver or chooses to make any educational decisions for the minor child, then the parent must revoke the power of attorney and provide the LEA written documentation of the revocation.

(d) Notwithstanding any other law to the contrary, children who participate in an LEA-administered prekindergarten program, a prekindergarten program administered by a private school as defined by § 49-6-3001(c)(3)(A)(iii) or a Head Start program in a Head Start classroom as defined in 42 U.S.C. § 9832 during the 2012-2013 or 2013-2014 school years may enter kindergarten in the 2013-2014 , 2014-2015, or 2015-2016 school years; provided, that such children shall be five (5) years of age on or before August 31, 2015.



§ 49-6-3002 - State attendance guidelines -- No penalty for period of hospital or homebound instruction.

(a) The state board of education shall promulgate rules, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that prescribe guidelines for use by local boards of education in establishing standards and policies governing student attendance, subject to availability of funds. The guidelines shall include, but not be limited to, the following stipulations:

(1) Attendance policies shall be firm but fair so that each student has a reasonable opportunity to meet the minimum requirements;

(2) Effective accounting and reporting procedures shall be developed to keep parents or guardians informed of a student's absence from class;

(3) Policies shall accommodate extenuating circumstances created by emergencies over which the student has no control;

(4) Appeal procedures shall be included to assure the student's right of due process; and

(5) Alternative programs shall be established to provide educational options for any student who severely fails to meet minimum attendance requirements.

(b) Notwithstanding any law to the contrary, if a student is unable to attend regular classes because of illness, injury or pregnancy and if the student has participated in a program of hospital or homebound instruction administered or approved by the LEA, then the student shall not be penalized for grading purposes nor be denied course completion, grade level advancement or graduation solely on the basis of the student's absence from the regular classroom during the period of the hospital or homebound instruction.

(c) (1) Notwithstanding any law to the contrary, if a student is unable to attend regular classes pursuant to a summons, subpoena, court order, statute or rule, then the student's absence shall be an excused absence and the student shall be afforded the opportunity to complete all assignments missed for this purpose.

(2) Subdivision (c)(1) shall not apply if a student's absence is:

(A) The result of a commission of a delinquent act and notice of intent to transfer the student to criminal court has been provided pursuant to § 37-1-134; or

(B) For detention purposes pursuant to § 37-1-114(c).



§ 49-6-3003 - Tuition or other fees.

(a) (1) No tuition or fee shall be charged by any city or special school district except to pupils residing outside the city or district.

(2) Tuition or fees that may be charged to pupils residing outside the city or district but within the county shall not exceed per pupil, per annum, an amount equal to the amount of funds actually raised and used for school purposes from the city or special school district sources during the preceding school year, including tuition and fees, divided by the number of pupils in average daily attendance in the public schools of the city or district during the preceding school year.

(b) (1) Tuition and fees may be charged by any county to pupils not residing in that county. Tuition and fees may also be charged by any county to all pupils for voluntary programs that occur outside the required one hundred eighty (180) instructional days, unless the state funds the entire cost of the instruction.

(2) Tuition and fees charged by a county may not exceed per pupil, per annum, an amount equal to the amount of funds actually raised and used for school purposes by the county, divided by the number of pupils in average daily attendance in the county schools during the preceding school year. Any per pupil tuition payment shall be reduced by any amount of funds transferred by the transferring pupil's county of residence under § 49-6-3104.

(c) (1) (A) Any parent, guardian or other legal custodian who enrolls an out-of-district student in a school district and fraudulently represents the address for the domicile of the student for enrollment purposes is liable for restitution to the school district for an amount equal to the local per pupil expenditure identified by the Tennessee department of education for the district in which the student is fraudulently enrolled.

(B) Any parent, guardian or other legal custodian who enrolls an out-of-state student in a school district and fraudulently represents the address for the domicile of the student for enrollment purposes is liable for restitution to the school district for an amount equal to the state and local per pupil expenditure identified by the Tennessee department of education for the district in which the student is fraudulently enrolled.

(2) (A) Restitution shall be cumulative for each year the child has been fraudulently enrolled in the system. The restitution shall be payable to the school district and, when litigation is necessary to recover restitution, the parent, guardian or other legal custodian shall be liable for costs and fees, including reasonable attorneys' fees, incurred by the school district.

(B) An action for restitution shall be brought by or on behalf of the district in the circuit or chancery court in which the district is located within one (1) year of the date the fraudulent representation occurred or was discovered, whichever is later. In no event shall the action be brought more than six (6) years after the date on which the fraudulent enrollment occurred.



§ 49-6-3004 - School term.

(a) Each public school system shall maintain a term of no less than two hundred (200) days, divided as follows:

(1) One hundred eighty (180) days for classroom instruction;

(2) Ten (10) days for vacation with pay for a two hundred-day term, eleven (11) days for vacation with pay for a two hundred twenty-day term, and twelve (12) days for vacation with pay for a two hundred forty-day term;

(3) Five (5) days for in-service education;

(4) One (1) day for teacher-parent conferences;

(5) Four (4) other days as designated by the local board of education upon the recommendation of the director of schools; and

(6) In the event of a natural disaster or serious outbreaks of illness affecting or endangering students or staff during a school year, the commissioner of education may waive for that school year the requirement under subdivision (a)(1) of one hundred eighty (180) days of classroom instruction, if a request is submitted to the commissioner by the director of schools. The waiver request may be for the entire LEA or for individual schools within the LEA.

(b) Vacation days shall be in accordance with policies recommended by the local director of schools and adopted by the local board of education.

(c) (1) In-service days shall be used according to a plan recommended by the local director of schools in accordance with this section and other applicable statutes and adopted by the local board of education, a copy of which plan shall be filed with the commissioner of education on or before June 1 of the preceding school year and approved by the commissioner. The commissioner shall require that in-service training include the teaching of the components of the Juvenile Offender Act, compiled in title 55, chapter 10, part 7, to all teachers and principals in grades seven through twelve (7-12). The commissioner shall require that in-service training include at least two (2) hours of suicide prevention education for all teachers and principals each school year. This education may be accomplished through self-review of suitable suicide prevention materials. The commissioner shall also encourage the use of two (2) of the in-service training days to provide training to teachers, principals and other school personnel, and, to the extent possible, school board members, on issues of prevention and intervention strategies for students in the area of behavioral/emotional disorders. The training shall place an emphasis on understanding the warning signs of early-onset mental illness in children and adolescents and may be conducted by school counseling personnel, such as psychologists, social workers, guidance counselors or health faculty, by mental health clinicians or by approved personnel from mental health advocacy organizations using curricula approved by the departments of education and mental health and substance abuse services. In addition to other training and resources authorized by this chapter, the department of education shall, within available resources, collaborate with institutions of higher education to formally address dyslexia and similar reading disorders by providing kindergarten through twelfth grade (K-12) educators and teachers web-based or in-person training providing effective instruction for teaching students with dyslexia using appropriate scientific research and brain-based multisensory intervention methods and strategies.

(2) The needs of apprentice teachers shall be given priority in the planning of in-service activities. Apprentice teachers shall be assisted by supervising teachers in the development of competencies required by the local board of education.

(3) The plan shall also give priority to staff development activities. Staff development activities shall include an assessment of teacher and administrator evaluations made previously by the local school system. Career level III teachers and career level III supervisors shall be assigned to aid those teachers seeking to improve teaching competencies.

(d) The state board of education shall develop a policy governing professional development activities during in-service education within the guidelines adopted by the general assembly.

(e) (1) A local board of education or private or church-related school that exceeds the full six and one half (61/2) hours instructional time required by law by one half (1/2) hour daily for the full academic year shall be credited with the additional instructional time. The excess instructional time shall be accumulated in amounts up to, but not exceeding, thirteen (13) instructional days each year, and applied toward meeting instructional time requirements missed due to dangerous or extreme weather conditions. Upon approval by the commissioner, the excess instructional time may be used in case of natural disaster, serious outbreaks of illness affecting or endangering students or staff or dangerous structural or environmental conditions rendering a school unsafe for use. This excess accumulated instructional time may be used for early student dismissal for faculty professional development under rules promulgated by the board of education. Such time may be used in whole day (six and one half (61/2) hour) increments and may be used for faculty professional development, M-team meetings, S-team meetings, parent-teacher conferences or other similar meetings. The board shall consult with the commissioner in developing the rules. All proposals for use of excess time for professional development shall be approved by the commissioner. Additionally, the commissioner is authorized to approve directly proportional variations from the one-half-hour extension of the school day and the corresponding accumulation of thirteen (13) days of adjustments to the instructional time requirements.

(2) Any unused accumulated days for excess instructional time shall not carry over to a school year other than the year in which the time was accumulated.

(f) Beginning with the 2010-2011 school year and every year thereafter, LEAs shall commence the school year no earlier than August 1 unless the LEA's board of education votes by a majority of its membership to establish a year-round or alternative calendar for all or any of the schools within its jurisdiction in accordance with department of education attendance policies.

(g) The length of term selected by a local board, and the length of the school day corresponding to that term, shall not affect either the amount or timing of payments made to the LEA under the basic education program (BEP) or otherwise, if the LEA operates for the full chosen term. Equally, the length of term and the length of day shall not affect the compensation of any teacher employed for the length of that term.

(h) Any LEA operating a virtual school or virtual education program shall make available the same length of time for learning opportunities per academic year as required under this section to any student participating in its program. The LEA shall, however, also permit a student to move at the student's own pace. The student shall demonstrate mastery, competency and completion of a course or subject area to be given credit for the course or subject area. If a student successfully completes a course or grade level more than thirty (30) days before the end of the term, the student shall begin work in the next appropriate course or grade. The academic program shall continue until the end of the academic year.



§ 49-6-3005 - Children excused from compulsory attendance.

(a) The following classes of children between six (6) and seventeen (17) years of age, both inclusive, shall be temporarily excused from complying with this part, the local board of education to be sole judge in all such cases involving children who are enrolled in a public school and, as to children enrolled in a nonpublic school, as defined by § 49-6-3001(c)(3), the director of schools of the school to be the sole judge in all such cases:

(1) Children mentally or physically incapacitated to perform school duties, such disability to be attested by a duly licensed physician in all cases;

(2) Children who have completed high school and hold a high school diploma;

(3) Children temporarily excused from attendance in school under rules and regulations promulgated by the state board of education, which rules and regulations shall not be in conflict with § 50-5-103 or any other law governing child labor in this state;

(4) Children six (6) years of age or under whose parent or guardian have filed a notice of intent to conduct a home school as provided by § 49-6-3001 or who are conducting a home school as provided by § 49-6-3050; and

(5) Children who have attained their seventeenth birthday and whose continued compulsory attendance, in the opinion of the board of education in charge of the school to which the children belong and are enrolled, results in detriment to good order and discipline and to the instruction of other students and is not of substantial benefit to the children.

(b) In all cases described in subsection (a), the board shall first obtain the recommendation in writing from the director of schools of the system and the principal of the school to which the child or children belong.

(c) No child who is refused attendance in a school nearer to the child's residence having equivalent grade levels and curriculum shall be required to attend public or nonpublic school as provided in § 49-6-3001.

(d) In addition to the categories of children specified in subsection (a), the local board of education may excuse children from attendance in accordance with guidelines developed by the state board of education for this purpose. The state board of education shall have the guidelines approved by the education committee of the senate and the education administration and planning committee of the house of representatives before implementation.



§ 49-6-3006 - Attendance officers.

(a) The sole responsibility and authority for the enforcement of the compulsory attendance laws, compiled in this part, are placed in the local board of education and its designated employees and officers.

(b) To facilitate the enforcement of this part, each local board of education or appointed director of schools, where appropriate, may employ at least one (1) qualified full-time attendance teacher, whose duty it shall be to assist the board, under the direction of the director of schools, to enforce the compulsory attendance laws of the state and to discharge such other duties as are usually performed by, or delegated to, attendance teachers.

(c) Any local school system that, because of its size, the paucity of its school population or other good cause, does not need the services of a full-time attendance teacher, may, with the approval of the commissioner, employ either a part-time attendance teacher or join with a neighboring school system in the joint employment of an attendance teacher, as authorized by the commissioner of education; provided, that no such authorization shall be valid for a longer period than one (1) year, but it may be renewed as often as conditions justify.

(d) (1) Each local board of education shall fix the compensation of each attendance teacher employed, payable from the school funds of the school system, and shall prescribe the duties of the attendance teacher and make rules and regulations for the performance of the duties not inconsistent with law or the rules and regulations of the state board of education that will promote the purposes of this part.

(2) Two (2) or more school systems, served by one (1) attendance teacher, shall jointly fix the compensation of the attendance teacher, payable from the school funds of the school systems concerned. The local boards of education shall prescribe the duties of the attendance teacher, jointly employed, and make rules and regulations for the performance of the duties that are not in conflict with law or with the rules and regulations of the state board of education.

(e) Training, certification and employment qualifications of attendance teachers shall be in compliance with rules and regulations prescribed by the commissioner and approved by the state board.

(f) Attendance teachers appointed under this part or other persons authorized to serve under this section shall have all the powers and duties now vested, or that hereafter may be vested, in attendance teachers by the compulsory attendance laws of this state.

(g) In the discharge of the duties of their office, attendance teachers or other persons authorized to serve under this section shall work under the direction and supervision of the director of schools and shall comply with the rules and regulations of the local board of education and of the commissioner, as approved by the state board of education.

(h) Attendance teachers employed under this part shall have the same status with respect to tenure and teacher retirement as other public school personnel under the laws of this state.

(i) Local school systems participating in the state equalizing funds may, with the approval of the commissioner, include attendance teachers in the minimum program under the rules and regulations prescribed by the state board of education.



§ 49-6-3007 - Attendance and truancy reports -- Enforcement of compulsory attendance.

(a) On or before the beginning of the school term each year, the director of schools of each school district shall furnish to the principal teacher in each school, or cause to be furnished, through any duly elected attendance teacher, as provided in this part, the names of children depending on their schools for instruction, together with the names of the parents or guardians of the children, the lists to be taken from the census enumeration on file in the office of the director of schools, or from any other available and reliable sources.

(b) It is the duty of every principal or teacher of a public school to report to the director of schools, immediately after the opening of school, the names of all children on the list furnished to the director of schools who have not appeared for enrollment.

(c) It is the duty of the principals and teachers of all schools, public, private, denominational or parochial, to report in writing to the director of schools of the system in which the school is located the names, ages and residences of all pupils in attendance at their schools and classes within thirty (30) days after the beginning of the school year, and to make such other reports of attendance in their schools or classes, including transfers of pupils, as may be required by rule or regulation of the local board of education and of the state board of education. Notwithstanding subsection (g), this subsection (c) shall apply to any child less than six (6) years of age who is enrolled in any school to which this subsection (c) is applicable.

(d) All public, private and parochial schools shall keep daily reports of attendance, verified by the teacher making the record, which shall be open to inspection at all reasonable times, to the director of schools of the system in which the school is located or to the director of schools' duly authorized representative. Notwithstanding subsection (g), this subsection (d) shall apply to any child less than six (6) years of age who is enrolled in any school to which this subsection (d) is applicable.

(e) (1) It is the duty of the principal or teacher of every public, private or parochial school to report promptly to the director of schools, or the director of schools' designated representative, the names of all children who have withdrawn from school, or who have been absent five (5) days without adequate excuse. This means an aggregate of five (5) days during the school year and not necessarily five (5) consecutive days. Each successive accumulation of five (5) unexcused absences by a student shall also be reported.

(2) The director of schools shall thereupon serve, or cause to be served, upon the parent, guardian or other person in this state in parental relation to such children unlawfully absent from school, written notice that attendance of the children at school is required. A new notice shall be sent after each successive accumulation of five (5) unexcused absences.

(3) If it appears that, within three (3) days after receipt of the notice, any child, parent, guardian or other person in parental relation has failed to comply with this part, the director of schools, in the name of the local school system, shall report the facts of the unlawful attendance to the sheriff, constable, city police officer, district attorney general or the foreman of the grand jury, who shall proceed against the parent, guardian or other person in parental relation in accordance with this part, unless the parent, guardian or person having charge and control of the child shall at once place the child in some day school.

(f) The director of schools of any local school system, after written notice to the parent or guardian of a child, shall report any child who is habitually and unlawfully absent from school to the appropriate judge having juvenile jurisdiction in that county, each case to be dealt with in such manner as the judge may determine to be in the best interest of the child, consistent with §§ 37-1-132, 37-1-168 and 37-1-169 and in the event the child is adjudicated to be unruly, the judge may assess a fine of up to fifty dollars ($50.00) or five (5) hours of community service, in the discretion of the judge, against the parents or legal guardians of children in kindergarten through grade twelve (K-12) if the child is absent more than five (5) days during any school year.

(g) Except as otherwise provided by § 49-6-3001 or § 49-6-3005, this section shall be applicable to children less than six (6) years of age and their parent, guardian or other person in a parental relation when the parent, guardian or other person in a parental relation has enrolled the child in any school that receives funding based on average daily membership; provided, that a child may be withdrawn within six (6) weeks of initial enrollment without penalty.

(h) For the purposes of this part, for recording and coding student absences from school because of disciplinary actions, the following definitions shall apply:

(1) "Expulsion" is defined as removal from attendance for more than ten (10) consecutive days or more than fifteen (15) days in a month of school attendance. Multiple suspensions that occur consecutively shall constitute expulsion. The school district shall not be eligible to receive funding for an expelled student;

(2) "Remand" is defined as assignment to an alternative school. The student so assigned shall be included in ADA/ADM and will continue to be counted as present for funding purposes. The department of education shall establish a set of codes to be used for reporting reasons for students on remand to an alternative school; and

(3) "Suspension" is defined as dismissed from attendance at school for any reason not exceeding ten (10) consecutive days. Multiple suspensions shall not run consecutively nor shall multiple suspensions be applied to avoid expulsion from school. The school district shall remain eligible to receive funding for a suspended student.

(i) (1) (A) An LEA may enter into an agreement with the local law enforcement agency serving the area of the LEA and the appropriate local government in that area to assist in the enforcement of compulsory attendance upon complying with the following conditions:

(i) Creation by the local school board of an advisory council to assist the board in formulating the agreement. The board shall include representatives of teachers, parents, administrators and other community representatives;

(ii) Receipt of input from neighborhood groups and other interested parties;

(iii) At least one (1) public hearing on the proposed plan prior to its adoption by the board;

(iv) Provisions for training teachers, principals, social workers and other personnel involved in the schools in truancy issues;

(v) Provisions for assuring the training of involved law enforcement personnel in the truancy law, including categories of students to which the law does not apply, such as private school students or home school students; and

(vi) Inclusion in the agreement of safeguards to protect students from discriminatory or selective enforcement and to protect the civil rights of students and parents.

(B) If such an agreement is entered into, then it shall be the duty of the principal or teacher of every public school to report promptly to the director of schools, or the director of schools' designated representative, the names of all children who have been absent two (2) days without adequate excuse and shall continue to report each subsequent absence without adequate excuse. This means an aggregate of two (2) days during the school year and not necessarily two (2) consecutive days.

(2) The director of schools shall thereupon serve, or cause to be served, upon the parent, guardian or other person in this state in parental relation to the children unlawfully absent from school, written notice that attendance of the children at school is required and of the provisions of this subsection (i).

(3) Under the provisions of such an agreement, and for purposes of this section and § 37-1-102(b)(25)(A)(i), a student who has been absent an aggregate three (3) days without adequate excuse may be deemed habitually truant.

(4) The director of schools or director of schools' representative may issue a list of such truant students to the local law enforcement agency for the purpose of allowing the law enforcement agency to take the student into temporary custody when the student is found away from the school premises during school hours, in a public place, in any public or private conveyance or in any public place of business open to the public, without adequate excuse, unless accompanied by a parent, foster parent or legal guardian. The agreement shall further specify that the law enforcement officer's sole function shall be to deliver the child to:

(A) The parent, foster parent, legal guardian or other person having control or custody of the child;

(B) The principal of the school in which the child is enrolled;

(C) A truancy center established by the LEA; or

(D) The juvenile court, if there has been a local interagency agreement entered into by the juvenile court and the local law enforcement agency.

(5) The powers conferred under such agreements may be exercised without warrant and without subsequent legal proceedings.

(6) This subsection (i) shall not apply to students enrolled in home or nonpublic schools in accordance with § 49-6-3050 or § 49-50-801.

(7) Upon issuance of a standing order by the juvenile court, LEA officials shall be allowed to release student record information to local law enforcement agencies and to juvenile justice system officials to assist the officials in effectively serving the student whose record is released. Officials and authorities receiving the information shall not disclose the information to any other party without prior written consent of the parent.



§ 49-6-3008 - Truancy -- Inspections and investigations.

(a) The director of schools of any local school system, or the director of schools' designated representative, has the right to visit and enter any office, factory or business house employing children belonging to schools within the director of schools' jurisdiction and to require properly attested certificates of attendance or employment permit of any child in a day school or a valid work permit for the child.

(b) When reasonable doubt exists as to the age of any child who violates this part, the director of schools or the director of schools' designated representative shall require satisfactory proof of age.

(c) Any parent, guardian or other person having charge or control of any child embraced within this part who makes a false statement concerning the age of the child or the time that the child has attended school commits a Class C misdemeanor.



§ 49-6-3009 - Penalty for violations -- Alternative program -- Truancy.

(a) Any parent, guardian or other person who has control of a child, or children, and who violates this part commits educational neglect, which shall be a Class C misdemeanor.

(b) Each day's unlawful absence constitutes a separate offense.

(c) As an alternative to prosecution for educational neglect, at the prosecutor's discretion, parents, guardians or any other person who has control of a child or children against whom a petition of truancy has been brought for being absent more than five (5) days during the school year, may participate in parent education training and parent-teacher conferences. The prosecutor may provide the parent, guardian or other person with the option to participate in such alternative program prior to filing the criminal charge. Failure of the parent, guardian or other person to timely respond to such option shall result in the revocation of the option and immediate filing of the criminal charge.

(d) Parents, guardians or other persons having control of a child who is required to attend remedial instruction under § 49-6-3021 commit educational neglect as defined in subsection (a), if the child is truant from the instruction.



§ 49-6-3010 - Jurisdiction of school attendance cases.

(a) Each judge of a juvenile court or court of general sessions is vested with the power to hear all cases coming within this part; provided, that in all cities maintaining a separate system of schools, the city recorder or city judge may try such cases coming within the official's jurisdiction.

(b) Any party aggrieved may appeal to the circuit or criminal court from the action of the judge of the juvenile court or court of general sessions or city recorder.



§ 49-6-3011 - Disposition of fines.

All moneys collected as fines for violations of this part shall be placed in the public school fund of the local school system in which the child resides. Fines may be recovered by rule or in any way that a court of law enforces its orders or decrees.



§ 49-6-3012 - Truancy schools.

(a) The board of education having charge of the public schools of any local school system having a population of ten thousand (10,000) or more, according to the federal census of 1950 or any subsequent federal census, may establish a truancy school, either within or without the city limits, for children who are between seven (7) and sixteen (16) years of age, both inclusive, and who are habitual truants, or while in attendance at school are incorrigible, vicious, immoral or who habitually wander or loiter about without lawful employment.

(b) Such children shall be deemed disorderly juvenile persons, and may be compelled by the board to attend the truancy school or any department of the public school as the board may direct.

(c) Any board of education having charge of schools affected by this part shall have authority to exclude any delinquent pupil whose influence is deemed by the board to be demoralizing or injurious to other pupils attending the schools.



§ 49-6-3013 - Children unable to buy books.

If satisfactory proof is presented that any child is unable to attend school as required by this part because the child is not able to procure books, the local board of education having charge of the school to which the child belongs shall purchase the books out of the public school fund of the local district and lend the books to the child under regulations prescribed by the board during the term the books are needed.



§ 49-6-3014 - Children lacking clothing or food.

(a) If it is ascertained by any local board of education that any child who is required under this part to attend a school under the control of the board is unable to do so on account of lack of clothing or food, such case shall be reported to the welfare agency in the school district.

(b) Any worthy case not receiving immediate relief shall be reported by the board to the officials having charge of such work for investigation and relief.



§ 49-6-3015 - Blind children.

(a) As used in this section, "blind children" means children who are totally blind, partially blind or whose vision is so impaired by reason of temporary or permanent trouble with their eyes as to render their study by methods ordinarily used by sighted children likely to cause further injury to their vision.

(b) Compulsory school attendance is required of all blind children between six (6) and seventeen (17) years of age, both inclusive.

(c) Blind children coming under this section have the option of attending:

(1) The regular schools for sighted children;

(2) Any private school or instructor teaching the course of study used in the public schools, or a course of study peculiarly adapted for the blind, and that has been approved by the commissioner; or

(3) The Tennessee School for the Blind.

(d) It is the duty of the local director of schools to certify to the department blind students in their schools who are not in regular attendance or who are not capable of making satisfactory progress under the methods used for the sighted.

(e) (1) Any director of schools may certify to the judge of the court having juvenile jurisdiction in that county the fact that any blind child enrolled in one of the director's schools is incapable of learning and progressing in a satisfactory manner in a school for the sighted and under methods ordinarily used for the training of the sighted.

(2) Upon certification, the judge may try the case and order the attendance of the child at the Tennessee School for the Blind during the regular term, summer vacation excepted, until the child has completed the course of study in the school or reached eighteen (18) years of age.

(3) Any party aggrieved by such assignment may appeal to the circuit court.

(f) Blind children shall be subject to the truancy laws in the same manner as sighted children, and attendance officers shall enforce their attendance at school in the same manner as is provided for other children; provided, that the authorities of the Tennessee School for the Blind shall have power to reject any child sent to that institution who is mentally or physically defective to the extent that the child is unable to carry on the prescribed work of the school or to benefit from prescribed work, and to expel or send home any child who becomes unmanageable and incorrigible when the child becomes a detriment to the welfare and progress of other students. Such action by the school authorities shall be reported within twenty (20) days to the juvenile judge of the child's home county.

(g) (1) Any parent, guardian or any other person having charge of any child coming under this section who makes a false statement concerning the age of the child, or the time that the child has attended such school, commits a Class C misdemeanor.

(2) Any parent, guardian or other person failing to comply with this section commits a Class C misdemeanor.

(3) Any fine imposed for violation of subdivision (g)(1) may be suspended and finally remitted by the court trying the case with or without payment of costs, in the discretion of the court, if the child is immediately placed in regular attendance in some approved school, and if that fact is proven subsequently to the satisfaction of the court by an attested certificate of attendance by the local director of schools or teacher of the school.

(h) If it is shown that any parent, guardian or other person having charge of any child embraced within this section is unable to compel the child to attend school, that person may thereupon be discharged from further liability, and the child shall be proceeded against as a delinquent child under title 37, chapter 1, part 1; provided, that no delinquent or incorrigible child, after being certified incorrigible by the juvenile court, can be sent to the Tennessee School for the Blind without consent of the authorities of that school.

(i) Any judge having juvenile jurisdiction is empowered to hear all cases coming within this section.



§ 49-6-3016 - Special days and holidays.

(a) Thanksgiving Day and December 25 are set apart as holidays for all the public schools, and boards of education are authorized to pay the salary of teachers of all schools that have not closed their term for the year at the same rate as if the teachers had taught school on those holidays; provided, that the failure to teach on any other day or days within the scholastic term shall not be counted as time for which salary shall be allowed.

(b) The governor shall proclaim February of each year as American history month in this state. The governor shall issue a proclamation calling upon all elementary school teachers and all teachers of American history in secondary schools to arrange special programs at some time during American history month, and calling upon the people of the entire state to observe it in some fitting manner, having as their objectives the advancement of the study of American history and the promotion of American heritage.

(c) The month of February of each and every year is officially recognized and designated as "Tennessee and American History Month," and the public schools, colleges and universities shall give due regard to such.



§ 49-6-3017 - Minors withdrawn from secondary school -- Denial of motor vehicle license or permit.

(a) For purposes of this section:

(1) Suspension or expulsion from school or confinement in a correctional institution is not a "circumstance beyond the control of the person";

(2) "Satisfactory academic progress" means making a passing grade in at least three (3) full unit subjects or their equivalency at the conclusion of any grading period; and

(3) "Withdrawal" means more than ten (10) consecutive or fifteen (15) days total unexcused absences during a single semester.

(b) In accordance with title 55, chapter 50, the department of safety shall deny a license or instruction permit for the operation of a motor vehicle to any person under eighteen (18) years of age who does not at the time of application for a driver license present a diploma or other certificate of graduation issued to the person from a secondary high school of this state or any other state, or documentation that the person is:

(1) Enrolled and making satisfactory progress in a course leading to a general educational development certificate (GED(R)) from a state-approved institution or organization, or has obtained a GED(R);

(2) Enrolled and making satisfactory academic progress in a secondary school of this state or any other state; or

(3) Excused from such requirement due to circumstances beyond the applicant's control.

(c) The attendance teacher or director of schools shall provide documentation of enrollment status on a form approved by the department of education to any student fifteen (15) years of age or older upon request, who is properly enrolled in a school under the jurisdiction of the official for presentation to the department of safety on application for or reinstatement of an instruction permit or license to operate a motor vehicle. Whenever a student fifteen (15) years of age or older withdraws from school, except as provided in subsection (d), the attendance teacher or director of schools shall notify the department of safety of such withdrawal. Within five (5) days of receipt of the notice, the department shall send notice to the licensee that the license will be suspended under title 55, chapter 50, on the thirtieth day following the date the notice was sent, unless documentation of compliance with this section is received by the department before that time. After having withdrawn from school for the first time for the purpose of this section, a student may not be considered as being in compliance with this section until the student returns to school and makes satisfactory academic progress or attains eighteen (18) years of age. For second or subsequent withdrawals, a student shall have all driving privileges suspended until the student attains eighteen (18) years of age. When a student licensed to operate a motor vehicle is enrolled in a secondary school and fails to maintain satisfactory academic progress based on end of semester grading, the attendance teacher or director of schools shall follow the procedure set out in this subsection (c) to notify the department of safety. A student who fails to maintain satisfactory academic progress based on end of semester grading may not be considered as being in compliance with this section until such student makes a passing grade in at least three (3) full unit subjects or their equivalency at the conclusion of any subsequent grading period.

(d) Whenever the withdrawal from school of the student, the student's failure to enroll in a course leading to a GED(R) or high school diploma or the student's failure to maintain satisfactory academic progress based on end of semester grading is beyond the control of the student, or is for the purpose of transfer to another school as confirmed in writing by the student's parent or guardian, no notice shall be sent to the department to suspend the student's motor vehicle driver license. If the student is applying for a license, the attendance teacher or director of schools shall provide the student with documentation to present to the department of safety to excuse the student from this section. The school district director of schools, or the appropriate school official of any private secondary school, with the assistance of the attendance teacher and any other staff or school personnel, shall be the sole judge of whether withdrawal or the student's failure to maintain satisfactory academic progress based on end of semester grading is due to circumstances beyond the control of the person.

(e) A copy of the notice sent to the department of safety by the attendance teacher or the director of schools upon failure of a student to maintain satisfactory academic progress shall also be mailed to that student's parents or guardian.

(f) Notwithstanding any provision of this section to the contrary, any student under eighteen (18) years of age enrolled in a course leading to a GED(R) who has more than ten (10) consecutive or fifteen (15) days total unexcused absences in a semester shall not be considered as making satisfactory academic progress and the student's motor vehicle driver license shall be suspended; or if the student does not have a motor vehicle driver license, the student shall be ineligible to obtain a motor vehicle driver license until the student reaches eighteen (18) years of age. The attendance teacher, director of schools or director of a GED(R) program shall notify the department of safety whenever any student under eighteen (18) years of age enrolled in a course leading to a GED(R) has more than ten (10) consecutive or fifteen (15) days total unexcused absences in a semester.

(g) By September 1 of each year, the department of safety shall report to the education committee of the senate and the education administration and planning committee of the house of representatives the number of students whose driver licenses were suspended in accordance with this section and title 55, chapter 50 during the school year immediately preceding the report date. The department of safety shall also report the number of students whose licenses were reinstated during such school year after such students had their licenses suspended and the total number of licenses granted to students during the school year.



§ 49-6-3018 - Children serving as pages for general assembly.

Notwithstanding any other law to the contrary, children who serve as pages for the general assembly during the school year, either at regular or special sessions, may be granted excused absences for the day or days missed from school while serving as pages. Approval or disapproval shall be at the discretion of the principal of the school in which they are enrolled. If the absences are approved, the children shall be credited as present.



§ 49-6-3019 - Excused absence for deployment or return from deployment of parent or guardian in armed forces.

(a) Notwithstanding any other law to the contrary, if a student's parent, custodian or other person with legal custody or control of the student is a member of the United States armed forces, including a member of a state national guard or a reserve component called to federal active duty, a public school principal shall give the student:

(1) An excused absence for one (1) day when the member is deployed;

(2) An additional excused absence for one (1) day when the service member returns from deployment;

(3) Excused absences for up to ten (10) days for visitation when the member is granted rest and recuperation leave and is stationed out of the country; and

(4) Excused absences for up to ten (10) days cumulatively within the school year for visitation during the member's deployment cycle. Total excused absences under subdivisions (a)(3) and (4) shall not exceed a total of ten (10) days within the school year. The student shall provide documentation to the school as proof of the service member's deployment.

(b) Students receiving an excused absence under this section shall have the opportunity to make up school work missed and shall not have their class grades adversely affected for lack of class attendance or class participation due to the excused absence.



§ 49-6-3020 - Documentation of student's withdrawal and transfer.

(a) An LEA shall document a student's withdrawal from a school and transfer to another school, system or state through the best information available. Such information may include documentation provided by relatives or community contacts, court documents, requests for records from a school to which the student transferred and other reasonable means of determining whether the withdrawing student enrolled in another school or program leading to a high school diploma. A permanent record containing all pertinent information with regard to a student's withdrawal from school, including the signature of the parent or guardian requesting withdrawal, and, to the extent possible, the student's future destination shall be kept.

(b) The department of education shall require an LEA to obtain formal written proof that a child who has moved out-of-state has enrolled in a school or program leading to the award of a regular high school diploma in order not to count such student as a dropout.



§ 49-6-3021 - Remedial instruction outside of regular school day.

(a) This part shall apply to a student's attendance at any remedial instruction that is required by the student's school including, but not limited to, programs conducted during the summer and after the conclusion of the regular school day. The decision to require a student's attendance at such instruction shall be made by the principal of the student's school in coordination with any teachers who provide instruction to the student and any other appropriate school faculty. The principal shall make the decision as to when the student shall be released from the requirement of attending the remedial instruction. Students may be suspended or expelled from the program under § 49-6-3401.

(b) In making the determination under subsection (a) to require a student to attend a remediation program offered outside the regular school day, the principal shall consider the type of transportation available to the student and whether the student would face hardship in attending the program due to lack of transportation.

(c) (1) The principal of a school shall report promptly to the director of schools, or the director's designated representative, the name of any student required to attend a remedial program who has been absent from the remedial program five (5) times without adequate excuse. The principal shall make the report after the fifth unexcused absence whether the absences have been consecutive or not. The principal shall also report each successive accumulation of five (5) unexcused absences by the student.

(2) If a student's unexcused absences from remedial instruction are reported to the director of schools, or the director's representative, then the director, or the director's representative, shall proceed, pursuant to § 49-6-3007, in the same manner as required for unexcused absences from the regular school day. The appropriate judge having juvenile jurisdiction in the county shall deal with the case in such manner as the judge may determine to be in the best interest of the child, consistent with §§ 37-1-132, 37-1-168 and 37-1-169 and in the event the child is adjudicated to be unruly, the judge may assess a fine of up to fifty dollars ($50.00) or five (5) hours of community service, in the discretion of the judge, against the parents or legal guardians of such student.

(3) This subsection (c) shall only apply to remedial programs that are offered at no cost to the parent; provided, that prior to the LEA requiring the student to attend the remedial program, the LEA commits to provide transportation to those students in the remedial program who qualify for transportation to and from school.



§ 49-6-3022 - Excused absence for participation in non-school-sponsored extracurricular activity.

(a) A school principal or the principal's designee may excuse a student from school attendance to participate in a non-school-sponsored extracurricular activity, if the following conditions are met:

(1) The student provides documentation to the school as proof of the student's participation in the non-school-sponsored extracurricular activity; and

(2) The student's parent, custodian, or other person with legal custody or control of the student, prior to the extracurricular activity, submits to the principal or the principal's designee a written request for the excused absence. The written request shall be submitted no later than seven (7) business days prior to the student's absence. The written request shall include:

(A) The student's full name and personal identification number;

(B) The student's grade;

(C) The dates of the student's absence;

(D) The reason for the student's absence; and

(E) The signature of both the student and the student's parent, custodian, or other person with legal custody or control of the student.

(b) The principal or the principal's designee shall approve, in writing, the student's participation in the non-school-sponsored extracurricular activity.

(c) The principal may limit the number and duration of non-school-sponsored extracurricular activities for which excused absences may be granted to a student during the school year.

(d) Notwithstanding subsection (c), the principal shall excuse no more than ten (10) absences each school year for students participating in non-school-sponsored extracurricular activities.



§ 49-6-3050 - Home schools.

(a) (1) A "home school" is a school conducted or directed by a parent or parents or a legal guardian or guardians for their own children. Public school facilities may be used by home school participants with the approval of the principal of the school, but this permissive authority shall not be construed to confer any right upon the participants to use public school facilities. If approved, use shall be in accordance with rules established by the local board of education.

(2) (A) Home schools that teach kindergarten through grade twelve (K-12), where the parents are associated with and where students are enrolled with a church-related school, as defined by § 49-50-801, that are supervised by the church-related school's director and that administer or offer standardized achievement tests, are exempt from this section.

(B) Parent-teachers who register with an organization, as defined by § 49-50-801, for conducting a home school for students in grades nine through twelve (9-12) shall possess at least a high school diploma or general education development certificate (GED(R)).

(3) A parent-teacher may enroll the parent's home school student or students in a church-related school, as defined in § 49-50-801, and participate as a teacher in that church-related school. Such parent-teacher shall be subject to the requirements established by the church-related school for home school teachers and exempt from the rest of this section.

(b) Except for home schools operated under subdivision (a)(2) or (a)(3), a parent-teacher conducting a home school shall comply with the following requirements:

(1) Provide annual notice to the local director of schools prior to each school year of the parent-teacher's intent to conduct a home school and, for purpose of reporting only, submission to the director of schools of the names, number, ages and grade levels of the children to be home schooled, the location of the school, the proposed curriculum to be offered, the proposed hours of instruction and the qualifications of the parent-teacher relative to subdivision (b)(4). Information contained in the reports may be used only for record keeping and other purposes for which similar information on public school students may be used in accordance with guidelines, rules and regulations of the state board of education. The director of schools or the director's designee shall ensure that attendance teachers are informed of parents' rights to conduct a home school pursuant to § 49-6-3001(c)(4), subsection (a) and § 49-50-801 upon employment of the attendance teachers and at the beginning of each school year;

(2) Maintenance of attendance records, subject to inspection by the local director of schools, and submission of these records to the director of schools at the end of each school year;

(3) Instruction for at least four (4) hours per day for the same number of instructional days as are required by state law for public schools;

(4) Possession of a high school diploma or GED(R) by the parent-teacher;

(5) (A) Administration by the commissioner of education, or the commissioner's designee, or by a professional testing service that is approved by the LEA, to home school students of the same state board approved secure standardized tests required of public school students in grades five (5), seven (7) and nine (9); however, the test for grade nine (9) shall not be the high school proficiency test required by § 49-6-6001;

(B) (i) Tests administered by the commissioner or the commissioner's designee shall be at the same time tests are administered to public school students, and shall be administered in the public school that the home school student would otherwise be attending, or at whatever location students at such school are tested. Tests administered by the commissioner, or the commissioner's designee, shall be administered without charge. The parent-teacher may be present when the home school student is tested in grade five (5). Both parent-teacher and home school student shall be under the supervision of the test administrator;

(ii) Tests administered by a professional testing service shall be administered within thirty (30) days of the date of the statewide test. Tests administered by a professional testing service shall be administered at the expense of the parent-teacher;

(iii) All test results from either administration by the commissioner or the commissioner's designee, or by a professional testing service, shall be provided to the parent-teacher, the director of schools and the state board of education;

(6) (A) Consultation between the director of schools and the parent-teacher if the home school student falls three (3) to six (6) months behind the home school student's appropriate grade level, based on the test required in subdivision (b)(5);

(B) If a home school student falls six (6) to nine (9) months behind the home school student's appropriate grade level in the home school student's reading, language arts, mathematics or science test scores or such of these areas, regardless of the term used on the test, as are actually tested for the student's grade level, based on the tests required in subdivision (b)(5), the parent shall consult with a teacher licensed by the state board of education and having a certificate or endorsement in the grade level or course or subject matter in which consultation is sought. The parent and teacher shall design a remedial course to help the child obtain the child's appropriate grade level. The parent shall report the remedial course for the child to the local director of schools;

(C) (i) If a home school student falls more than one (1) year behind the home school student's appropriate grade level in the home school student's comprehensive test score for two (2) consecutive tests based on the tests required in subdivision (b)(5) and if the child is not learning disabled in the opinion of a teacher licensed to teach at the child's grade level, the local director of schools may require the parents to enroll the child in a public, private or church-related school, in accordance with this part, and the parents shall have all rights provided by law to respond to this requirement;

(ii) If a test indicates that a home school student is one (1) year or more behind the home school student's appropriate grade level, the same test shall be administered to the child not more than one (1) year later, notwithstanding the required testing schedule in subdivision (b)(5)(A);

(7) Proof shall be submitted to the local director of schools that the home school student has been vaccinated as required by § 49-6-5001 and has received any other health services or examinations as may be required by law generally for children in this state; and

(8) Submission by the home school student entering public schools to the evaluation test provided for in § 49-50-801, if the local system requires the test, or the tests required by the state board of education for transfer students.

(c) In the event of the illness of a parent-teacher, or at the discretion of the parent-teacher, a tutor, having the same qualifications that would be required of a parent-teacher teaching the grade level or course, may be employed by the parent-teacher.

(d) The department of education shall provide annually to home schools with which they have contact information about meningococcal disease and the effectiveness of vaccination against meningococcal disease at the beginning of every school year. This information shall include the causes, symptoms and the means by which meningococcal disease is spread and the places where parents and guardians may obtain additional information and vaccinations for their children. This information may be provided electronically or on the department's web site. Nothing in this subsection (d) shall be construed to require the department of education to provide or purchase vaccine against meningococcal disease.

(e) (1) If any of the public schools established under the jurisdiction of an LEA are members of an organization or an association that regulates interscholastic athletic competition, and if such organization or association establishes or maintains eligibility requirements for home school students desiring to participate in interscholastic athletics at a member school, then the LEA shall permit participation in interscholastic athletics at those schools by home school students who satisfy the eligibility requirements established by the organization or association.

(2) This subsection (e) does not guarantee that a home school student trying out for an interscholastic athletics team will make the team or supplant the authority of coaches or other school officials in deciding who makes the team. This subsection (e) is intended to guarantee only that the home school student shall not be prohibited from trying out for an interscholastic athletics team, if the student is eligible under the rules of the organization or association, solely by reason of the student's status as a home school student.

(3) This subsection (e) shall not be construed to limit or supplant the authority of the organization or association to determine eligibility and to establish, modify and enforce its rules and eligibility requirements, including those applicable to home school students.



§ 49-6-3051 - Parental or guardian notice to school of child's criminal offenses -- List of goals -- Confidentiality -- Violations and penalties.

(a) Notwithstanding any law to the contrary, if a student has at any time been adjudicated delinquent for any offense listed in subsection (b), the parents, guardians or legal custodians, including the department of children's services acting in any capacity and a school administrator of any school having previously received the same or similar notice from the juvenile court or another source, shall provide to a school principal, or a principal's designee, the abstract provided under § 37-1-153 or § 37-1-154 or other similar written information when any such student:

(1) Initially enrolls in an LEA;

(2) Resumes school attendance after suspension, expulsion or adjudication of delinquency; or

(3) Changes schools within this state.

(b) The parents, guardians or legal custodians, including the department of children's services acting in any capacity, shall provide notification as required by subsection (a) if the student has been adjudicated delinquent for:

(1) An offense involving:

(A) First degree murder;

(B) Second degree murder;

(C) Rape;

(D) Aggravated rape;

(E) Rape of a child;

(F) Aggravated rape of a child;

(G) Aggravated robbery;

(H) Especially aggravated robbery;

(I) Kidnapping;

(J) Aggravated kidnapping;

(K) Especially aggravated kidnapping;

(L) Aggravated assault;

(M) Felony reckless endangerment; or

(N) Aggravated sexual battery;

(2) A violation of:

(A) Voluntary manslaughter, as defined in § 39-13-211;

(B) Criminally negligent homicide, as defined in § 39-13-212;

(C) Sexual battery by an authority figure, as defined in § 39-13-527;

(D) Statutory rape by an authority figure, as defined in § 39-13-532;

(E) Prohibited weapon, as defined in § 39-17-1302;

(F) Unlawful carrying or possession of a firearm, as defined in § 39-17-1307;

(G) Carrying weapons on school property, as defined in § 39-17-1309;

(H) Carrying weapons on public parks, playgrounds, civic centers, and other public recreational buildings and grounds, as defined in § 39-17-1311;

(I) Handgun possession, as defined in § 39-17-1319;

(J) Providing handguns to juveniles, as defined in § 39-17-1320; or

(K) Any violation of § 39-17-417 that constitutes a Class A or Class B felony; or

(3) An offense not listed in this subsection (b) for which a court has ordered school notification based on the circumstances surrounding the offense.

(c) When the principal or the principal's designee is notified of the student's adjudication pursuant to subsection (a), the principal or the principal's designee may convene a meeting to develop a plan to set out a list of goals to provide the child an opportunity to succeed in school and provide for school safety, a schedule for completion of the goals and the personnel who will be responsible for working with the child to complete the goals.

(d) The abstract and information shall be shared only with the employees of the school having responsibility for classroom instruction of the child and the school counselor, social worker or psychologist who is involved in developing a plan for the child while in the school, and with the school resource officer, and any other person notified pursuant to this section. The information is otherwise confidential and shall not be shared by school personnel with any other person or agency, except as may otherwise be required by law. The abstract or other similar information provided pursuant to subsection (a) and the plan shall not become a part of the child's student record.

(e) Notwithstanding any other state law to the contrary, the department of children's services shall develop a written policy consistent with federal law detailing the information to be shared by the department with the school for children in its legal custody when notification is required.

(f) It is an offense for any school personnel to knowingly share information provided pursuant to subsection (a) with any person other than those listed in subsection (d). A violation of this subsection (f) is a Class C misdemeanor, punishable by a fine only.

(g) It is an offense for a parent or guardian to knowingly fail to provide notification as required by subsection (a). A violation of this subsection (g) is a Class C misdemeanor, punishable by a fine only. For purposes of this subsection (g), parent or legal guardian does not include the department of children's services.

(h) If it becomes apparent that any employee of the department of children's services knowingly failed to notify the school as required by subsection (a), the commissioner of children's services shall be notified and take appropriate action against the employee.






Part 31 - Assignment of Students Generally

§ 49-6-3102 - Assignment of students by local board.

(a) (1) The board of education of each local school system, with respect to the schools under its jurisdiction, is authorized and required to provide for the enrollment in a public school of each student who is eligible for enrollment within the schools of the local school system.

(2) The board of education of each local school system is not required to provide for the enrollment in a public school system under its jurisdiction of a student for whom a transition plan is required pursuant to § 37-1-131 or § 49-6-3114, unless the transition plan has been developed, but in no event shall a student be delayed from attending school for more than five (5) school days from the date of the notice.

(b) Except as otherwise provided in this part, part 32 of this chapter, and in the McKinney-Vento Homeless Assistance Act, 42 U.S.C. § 1141 et seq., the authority of each and every local school board in the matter of enrollment of pupils within its local school system shall be full and complete and its decision as to the enrollment of any pupil in any such school shall be final.

(c) Pursuant to 42 U.S.C. § 675, any student placed in the custody of the department of children's services shall remain enrolled in the same public school the student attended prior to entering custody. The department of children's services shall decide if the student's school is in the student's best interest. If the department of children's services determines that enrollment in the public school, which the student attended prior to entering care, is not in the student's best interest, the student shall be enrolled in the local school system where the student is placed or where the parent resides.

(d) No pupil shall be enrolled in, admitted to, or entitled or permitted to attend any public school in the local school system other than the public school to which the pupil may be assigned pursuant to the rules, regulations and decisions of the board of education.

(e) (1) Subject to review as provided in part 32 of this chapter, the board of education may exercise the powers and duties granted by parts 31 and 32 of this chapter directly, or may delegate its authority to other persons employed by the board under such rules and regulations as the board may adopt, subject to final decision and action by the board itself.

(2) Subject to review as provided in part 32 of this chapter, the board of education may exercise the powers and duties granted by parts 31 and 32 of this chapter directly, or may delegate its authority to a three-member committee consisting of at least one (1) current board member with all remaining members as employees of the board under such rules and regulations as the board may adopt, subject to final decision and action either by the board or its designee. This subdivision (d)(2) shall only apply in any county having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census.

(f) In the exercise of the authority conferred by parts 31 and 32 of this chapter, the boards of education may prescribe general rules governing admission to schools within their jurisdiction, subject to parts 31 and 32 of this chapter, and may adopt such other reasonable rules and regulations as in the opinion of the board shall best accomplish the purposes of parts 31 and 32 of this chapter.

(g) In determining the classroom assignments of multiple birth siblings, no school or board of education shall separate such multiple birth siblings into different classrooms solely due to such children being multiple birth siblings.

(h) If a child who attends a public school is the suspected victim of child sexual abuse as defined in § 37-1-602(a)(3) and the abuse occurred while the child was under the supervision or care of the school, then the school shall make reasonable accommodations to separate the alleged victim of child sexual abuse from the alleged perpetrator.

(i) If available and appropriate, the local school board shall, upon request by the parent of the child, reassign a child who attends a public school and is the victim of child sexual abuse as defined in § 37-1-602(a)(3) when:

(1) The abuse occurred while the child was under the supervision or care of the school; and

(2) The perpetrator of the abuse is:

(A) Substantiated by the department of children's services;

(B) Adjudicated by a juvenile court to have committed the child sexual abuse; or

(C) Criminally charged.



§ 49-6-3103 - Factors in determining assignment.

In determining the particular public school to which pupils shall be assigned, the board of education may consider and base its decision on any one (1) or more of the following factors:

(1) Available room and teaching capacity in the various schools;

(2) The geographical location of the place of residence of the pupil as related to the various schools of the system;

(3) The availability of transportation facilities;

(4) The effect of the enrollment on the welfare and best interests of the pupil and all other pupils in the school as well as the effect on the efficiency of the operation of the school;

(5) The effect of the admission of new pupils upon established or proposed academic programs;

(6) The suitability of established curricula for particular pupils;

(7) The adequacy of the pupil's academic preparation for admission to a particular school and curriculum;

(8) The scholastic aptitude and relative intelligence or mental energy or ability of the pupil;

(9) The psychological qualifications of the pupil for the type of teaching and associations involved;

(10) The effect of admission of the pupil upon the academic program of other students in a particular school or facility;

(11) The effect of admission upon prevailing academic standards at a particular school;

(12) The psychological effect upon the pupil of attendance at a particular school;

(13) The effect of any disparity between the physical and mental ages of any pupil to be enrolled, especially when contrasted with the average physical and mental ages of the group with which the pupil may be placed;

(14) The sociological, psychological and like intangible social scientific factors as will prevent, as nearly as possible, a condition of socioeconomic class consciousness among the pupils;

(15) The possibility or threat of friction or disorder among pupils or others;

(16) The possibility of breaches of the peace or ill will or economic retaliation within the community;

(17) The home environment of the pupil;

(18) The maintenance or severance of established social and psychological relationships with other pupils and with teachers;

(19) The choice and interests of the pupil;

(20) The sex, morals, conduct, health and personal standards of the pupil;

(21) The request or consent of parents or guardians and the reasons assigned therefor; and

(22) All other factors that the board may consider pertinent, relevant or material in their effect upon the welfare and best interest of the applicant, other pupils of the school district as a whole and the inhabitants of the school district.



§ 49-6-3104 - Transfer of students.

(a) Local boards of education may admit pupils from outside their respective local school systems without the approval of the LEA that the pupil previously attended up to two (2) weeks before the beginning of the school year in the LEA the pupil wishes to attend. Within two (2) weeks of the beginning of the school year and during the school year, the approval of both the sending and the receiving LEAs is required. Local boards of education may also arrange for the transfer of pupils residing within their systems to schools located outside their districts, and enter into agreements with other local boards of education for the admission or transfer of pupils from one school system to another.

(b) State school funds shall follow the student into the school system to which the student is transferring under this section.

(c) Tuition may be charged by a local school system to which a student transfers as provided in § 49-6-3003.

(d) Subject to the restrictions in § 49-6-3105, an adult pupil or the parent or guardian of a minor pupil may transfer the pupil to a school system outside the one serving the pupil's place of residence at the discretion of the receiving board of education.

(e) Each local board of education may permit adult students or the parents or guardian of a minor student to choose the school the student is to attend. If the choice is for a school other than the one to which the student is normally zoned, the student may be required to provide personal transportation.

(f) Transfers authorized by this section shall be exercised within the limitations of any existing court order or plan developed to comply with the state or federal constitution.



§ 49-6-3105 - Applications for transfer.

A local board of education may, by action duly recorded in the board minutes, prescribe a date reasonably in advance of or after the opening of school for the filing of applications for transfer of nonresident pupils into that system and refuse to consider applications filed after that date for the current year. Any transfer student who is admitted to the school system consistent with a policy deadline established according to this section shall be enrolled for one (1) complete school year. School board policies adopted consistent with this section shall establish a date upon which the parent, guardian, or student, as appropriate, shall receive notice of eligibility for re-enrollment.



§ 49-6-3106 - Direct advancement from kindergarten to second grade.

Any local board of education may provide a procedure for determining the competency of students who have attended kindergarten (K) to advance directly to grade two (2). Any such procedure when developed shall be submitted to the state board of education for approval. Those students who are determined to be competent under an approved procedure may be allowed to advance directly to grade two (2) if they meet the age requirements for entry into grade one (1), as provided in § 49-6-3001.



§ 49-6-3107 - Notice of student assignment.

In assigning students, the board of education may give individual written notice of assignment on each pupil's report card or by written notice by any other feasible means to the parent, or may give notice by publication.



§ 49-6-3108 - Attendance in adjoining states.

Boards of education located in counties that are adjacent to other states may contract with the appropriate local or state officials in the adjoining state for the education of children in kindergarten through grade twelve (K-12); provided, that the board of education of the Tennessee school district and the commissioner of education determine that such an arrangement is the most economical way of providing a reasonable education for children under the jurisdiction of such boards. The contract shall be executed by the appropriate board of education and approved by the commissioner and the attorney general and reporter prior to the enrollment of the children in the schools of the other state. The cost of educating the children in accordance with the terms of such contracts shall constitute a part of the costs of the basic education program (BEP) of the respective school district. Any local board of education entering such contract shall be relieved of all liability for the subject children during the term of the contract. The contract may be renewed annually at the discretion of the board.



§ 49-6-3109 - Unlawful discrimination.

(a) No person shall be refused admission into or be excluded from any public school in this state on account of race, creed, color, sex or national origin.

(b) (1) No student shall be assigned or compelled to attend any school on account of race, creed, color or national origin, or for the purpose of achieving equality in attendance or increased attendance or reduced attendance, at any school, of persons of one (1) or more particular races, creeds, colors or national origins.

(2) No school district, school zone or attendance unit, by whatever name known, shall be established, reorganized or maintained for any such purpose.

(3) Nothing contained in this subsection (b) shall prevent the assignment of a pupil in the manner requested or authorized by the pupil's parents or guardian.

(4) Nothing in this section shall be deemed to affect, in any way, the right of a religious or denominational educational institution to select its pupils exclusively or primarily from members of that religion or denomination, or from giving preference in selection to such members or to make such selection of its pupils as is calculated to promote the religious principle for which it is established.



§ 49-6-3110 - Limits on class size.

(a) It is the purpose and intent of the general assembly to provide for a standardized and efficient administration of the public school systems throughout this state.

(b) The commissioner shall publish, in accordance with the rules, regulations, policies and procedures of the state publications committee, maximum school class size limits before August 1 of the school year.

(c) The director of each school district shall submit to the commissioner requests for waivers on class size limits before November 15 of the school year.

(d) Following November 15, if monthly attendance reports reveal that additional classrooms do not comply with state class size maximum limits, the directors shall request from the commissioner a waiver on class size limits by the fifteenth day of the next calendar month.

(e) Waivers, if granted by the commissioner, shall be made available by the commissioner to local news media and to state and local education associations.



§ 49-6-3111 - Enrollment of secondary students in postsecondary institutions.

(a) Academically talented or gifted students enrolled in grades nine (9), ten (10), eleven (11) or twelve (12) in public or private high schools in this state may, with the recommendation and approval of the high school principal and appropriate higher education institution personnel, enroll in and receive regular college degree credit from a Tennessee postsecondary institution, if the student has a grade point average equivalent to three point two (3.2) on a four point zero (4.0) maximum basis and if such placement is a part of the student's planned Individual Educational Placement (IEP) as established by the multidisciplinary team process.

(b) (1) Students enrolled in grades eleven (11) and twelve (12) may also be allowed to enroll in courses at institutions operated by the board of regents and the University of Tennessee board of trustees, in accordance with regulations governing such attendance promulgated by the state board of education, after consultation with the board of regents and the University of Tennessee board of trustees.

(2) Subdivision (b)(1) shall not be construed to be an appropriation of funds, and no state funds shall be obligated or expended to implement or administer this subsection (b).



§ 49-6-3112 - Children residing on property located in two counties.

(a) (1) Whenever county boundary lines cross through a farm being operated as a single unit, leaving the farm in two (2) separate counties, the children of the families residing on the farms shall be eligible to attend either county's school system. Eligibility to attend school in the county other than the county in which the family resides or the farm is taxed shall be based on local board of education policy and availability of space in the county school system as determined by the director of schools in such system and shall be subject to payment of tuition pursuant to § 49-6-3003(b) to the same extent permitted for pupils not residing in that county.

(2) (A) Whenever county boundary lines cross through a town or city, leaving the town or city in two (2) or more counties, the children of the families residing in the town or city shall be eligible to attend school in the county school system of any county that is located partially within the town or city. Eligibility to attend school shall be based on availability of space in the county school system as determined by the director of schools of such system.

(B) If any student attends a school in other than the student's county of residence and the local cost of the student's education exceeds the average in that county, then the transfer is subject to agreement between the directors of schools involved on the payment of the excess cost for the student.

(C) This subdivision (a)(2) applies only in counties with a population, according to the 1980 federal census or any subsequent federal census, of: Click here to view image.

(b) Attendance under this section by children in an LEA other than that in which they reside shall not affect any law otherwise applicable regarding payment of tuition by nonresident students, nor shall attendance under this section require an LEA to provide transportation outside of the boundaries of that LEA.

(c) Whenever county boundary lines cross through a parcel of property, the children of the families residing on the property shall be eligible to attend either county's school system. Eligibility to attend school in the county other than the county in which the family resides or the residence is taxed shall be based on local board of education policy and availability of space in the county school system as determined by the director of schools in such system and shall be subject to payment of tuition pursuant to § 49-6-3003(b) to the same extent permitted for pupils not residing in that county. An LEA shall not be required to provide transportation to the children outside of the boundaries of that LEA.



§ 49-6-3113 - Dependents of teachers -- Attendance at parent's school.

(a) Notwithstanding any provision of this part to the contrary, if a parent of a student teaches at a school located outside the school system of their residence, the student may attend that school and must adhere to that school system's tuition requirements. This section is subject to the procedures in §§ 49-6-3104 and 49-6-3105.

(b) (1) Pursuant to board policy, a parent or guardian teaching in the school system of the parent's or guardian's residence shall be allowed to enroll the parent's or guardian's child at the school where the parent or guardian teaches. This subdivision (b)(1) does not apply to children of teachers teaching at magnet schools. Nothing in this subdivision (b)(1) shall be construed to limit the board's authority in student assignment as set forth in this part.

(2) If a teacher teaches at a grade's or grades' specific school and a child of that teacher is not within that age group, that teacher's child shall be eligible to attend a school of appropriate grade within the LEA by which the parent is employed. This subdivision (b)(2) does not apply to children of teachers teaching at magnet schools.



§ 49-6-3114 - Development of transition plan when treatment program believes child leaving treatment poses threat of serious harm -- Confidentiality -- Violation.

(a) If a hospital or treatment resource is of the belief that a child leaving a treatment program poses a substantial likelihood of serious harm as defined in § 33-6-501, in addition to the duties in § 33-3-207, it is the duty of the hospital or treatment resource to warn the principal of the school the child will be attending of that belief, so the principal or principal's designee may convene a meeting to develop the transition plan accordingly.

(b) (1) The information shall be shared only with the employees of the school having responsibility for classroom instruction of the child and school counselor, social worker or psychologist, if involved in developing or implementing the plan for the child while in the school. The information is otherwise confidential and shall not be shared by school personnel with any other person or agency, except as may otherwise be required by law.

(2) Notification in writing of the nature of the offense committed by the child and any probation requirements and the transition plan developed pursuant to subsection (a) shall not become a part of such child's student record.

(3) A violation of the confidentiality provisions of subdivisions (b)(1) and (2) is a Class C misdemeanor.



§ 49-6-3115 - Promotion of students from third grade.

(a) Beginning with the 2011-2012 school year, a student in the third grade shall not be promoted to the next grade level unless the student has shown a basic understanding of curriculum and ability to perform the skills required in the subject of reading as demonstrated by the student's grades or standardized test results. However, such student may be promoted if the student participates in an LEA approved research-based intervention prior to the beginning of the next school year. This section shall not apply to students who have IEPs pursuant to 20 U.S.C. § 1400 et seq.

(b) Notwithstanding subsection (a), charter schools may promote or retain students based upon the students' demonstrated skills on the Tennessee comprehensive assessment program (TCAP) tests or upon their grades.






Part 32 - Challenges to Student Assignments

§ 49-6-3201 - Application for hearing.

(a) Both parents, if living, or the parent, guardian, legal custodian, guardian ad litem or attorney of any student assigned pursuant to part 31 of this chapter who is dissatisfied with the assignment of the student may, within ten (10) days of the order making the assignment, make written application to the board for a hearing before the board as to the reasonableness of the assignment and asking for a transfer to another school.

(b) The application for transfer shall state the specific reasons why the applicant contends that the student should not attend the school assigned and the specific reasons why the student should be assigned to the different school named in the application.

(c) Upon the receipt of the application for hearing, the board shall set a date for the hearing of the protest and the hearing shall be held within a reasonable time after receipt of the written application for the hearing.

(d) Written notice of the date and place of the hearing shall be given by the board or its secretary to the parents, guardian or legal custodian of the student by mailing a notice of hearing to the party at the party's last known mailing address at least ten (10) days before the date of the hearing.

(e) The applicant shall be entitled to appear in the person's own behalf or to be represented by counsel upon the hearing of the protest.



§ 49-6-3202 - Decision of board.

(a) The board shall consider and decide each individual case separately on its merits, and its decision shall be based upon a consideration of the factors set forth in § 49-6-3103.

(b) Within a reasonable time after the completion of the hearing, the board shall enter a written order either granting or denying the protest.

(c) A copy of the order and the findings of the board shall be mailed by the board or its secretary to all parties appearing at the hearing at their last known mailing address within five (5) days from the date of the order.

(d) In any county having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census, if the board delegates its authority to a committee pursuant to § 49-6-3102(d)(2) to consider and decide an individual case, then the committee shall comply with subsections (a)-(c).



§ 49-6-3203 - Evidence.

(a) (1) In conducting hearings provided in part 31 of this chapter and this part, the board shall not be bound by the rules of evidence applicable in a court, but it may admit and give probative effect to any evidence that possesses such probative value as would entitle it to be accepted by reasonable prudent persons in the conduct of their affairs; provided, that the board shall give effect to the rules of privilege recognized by law and may exclude incompetent, irrelevant, immaterial or unduly repetitious evidence.

(2) All evidence, including records and documents in the possession of the board of which it desires to avail itself, shall be offered and made a part of the record in the cause.

(3) No factual information or evidence other than that contained in the record shall be considered in the determination of the cause.

(4) Documentary evidence may be received in the form of copies or excerpts or by incorporation by reference.

(5) Each party shall have the right of cross-examination of witnesses who testify and shall have the right to submit rebuttal evidence.

(6) The board may take notice of judicially cognizable facts.

(7) In addition to the oral testimony of witnesses appearing at the hearing, the testimony of witnesses may be taken by deposition or upon interrogatories.

(b) (1) In conducting hearings under part 31 of this chapter and this part, the board shall have the power to administer oaths and affirmations and the power to issue subpoenas in the name of the state to compel the attendance of witnesses and the production of documentary evidence.

(2) The subpoenas shall be served by the sheriff or any deputy of the county to which the subpoena is directed, and the sheriff or deputy shall be entitled to the same fees for serving such the subpoenas as in the case of the service of subpoenas from a court of record of the state.

(3) In the event any person fails or refuses to obey a subpoena issued under this subsection (b), any court of record of this state within the jurisdiction of which the hearing is held or within the jurisdiction of which the person is found or resides, upon application by the board or its representatives, shall have the jurisdiction to attach the body of such person and compel the person to appear before the board and to give testimony or produce evidence as ordered. Any failure to obey such an order of the court may be punished by the court issuing the order as a contempt of the order.

(c) Witnesses shall be entitled to the same fees as provided by law for witnesses in courts of record, which fees shall be paid as a part of the costs of the proceeding.

(d) (1) In conducting hearings under part 31 of this chapter and this part, the board may employ counsel as provided in § 49-6-3206 to appear at and participate in the hearings on behalf of the board.

(2) The board or its counsel may introduce evidence in support of the actions of the board.

(3) Members of the board may cross-examine any witness testifying at the hearings.

(e) The burden of proof in all proceedings under part 31 of this chapter and this part shall be upon the person challenging the action of the board.



§ 49-6-3204 - Hearing by examiners -- Decision by board.

(a) The board of education is authorized to designate one (1) or more of its members or one (1) or more competent examiners to conduct the hearings, to take testimony and to make a report of the hearings to the entire board for its determination.

(b) Before the board enters a final order in such cases, the members of the board shall personally consider the entire record and the board shall make its decision on the basis of the record.

(c) (1) In any county having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census, if the board delegates its authority to a committee pursuant to § 49-6-3102(e)(2) to consider and decide an individual case, then the member or examiner designated pursuant to subsection (a) shall make a report of the hearings to the committee for determination.

(2) Before the committee shall enter a final order in such case, the committee shall personally consider the entire record and the committee shall make a decision on the basis of the record.



§ 49-6-3205 - Judicial review.

(a) Both parents, if living, or the parent, guardian or legal custodian of a child so assigned by final order of the board, may, at any time within thirty (30) days from the date of the final order, obtain a judicial review of the order by filing a petition for review in the chancery court of the county where the board of education is located.

(b) (1) The petition shall state briefly the issues involved in the cause, the substance of the order of the board and the respects in which the petitioner claims the order of the board is erroneous, and pray for an accordant review.

(2) The petition shall be addressed to the presiding chancellor and shall name the board of education as defendant.

(c) (1) The petitioner shall file with the petition a copy of the decision of the board of education and a transcript of the proceedings and evidence before the board, authenticated by the person presiding over the hearing.

(2) In the event a copy of the transcript is not available within the period provided in this section for the filing of such petitions, the court may, upon application of the petitioner within the time prescribed in this section, grant an extension of the time within which the petition may be filed.

(d) The petitioner shall give bond for costs as in other chancery suits or oath of paupers in lieu of the bond.

(e) (1) Upon the filing of the petition, the clerk and master shall immediately send by registered or certified mail to the chair of the board a notice of the filing of the petition and a certified copy of the petition.

(2) In lieu of notice by registered or certified mail, subpoena to answer may be personally served on each defendant as in other chancery cases.

(f) The filing of a petition for review shall not suspend or supersede an order of the board. Nor shall the court have any power or jurisdiction to suspend or supersede an order of the board issued under part 31 of this chapter and this part prior to the entry of a final decree in the proceeding, except that the court may suspend such an order upon application by the petitioner made at the time of the filing of the petition for review, after a preliminary hearing, and upon a prima facie showing by the petitioner that the board has acted arbitrarily, fraudulently or unlawfully to the manifest detriment of the child who is the subject of the proceeding.

(g) (1) The defendants named in the petition shall make defense as in other chancery cases within thirty (30) days from the date of the filing of the petition, unless the time be extended by the court.

(2) Amendments may be granted as in other chancery proceedings.

(h) The cause shall stand for trial and shall be heard and determined at the earliest practicable date and shall be heard exclusively upon the proof introduced before the board contained in the transcript.

(i) (1) No person shall be authorized to offer or introduce new or additional evidence before the court, except that in cases of alleged irregularities in procedure before the board, not shown in the record, testimony on the irregularities may be taken before the court; provided, that if, before the date set for the hearing, application is made to the court for leave to present additional evidence going to the merits of the cause, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the board, the court may order that the additional evidence be taken before the board upon such conditions as the court deems proper.

(2) Upon hearing the additional evidence, the board may modify its findings and decisions by reason of the additional evidence and shall file with the court, to become a part of the record, the additional evidence, together with any modifications or new findings or decisions.

(j) Upon the hearing, the court may dismiss the petition or vacate the order complained of in whole or in part; but, in case the order of the board is wholly or partly vacated, the court may, at its discretion, remand the case to the board of education for further proceedings not inconsistent with the decree of the court.

(k) The findings of fact of the board of education shall be considered final if supported by substantial evidence on the entire record.

(l) The review of the chancery court as provided for in this section shall not extend further than to determine whether the board of education has acted illegally, fraudulently or in excess of its jurisdiction, including a determination of whether the order of the board under review violated any right of the aggrieved party under the constitution of the United States or the constitution of Tennessee.

(m) The chancellor shall reduce findings of fact and conclusions of law to writing and make them a part of the record.

(n) From the final decree of the chancery court, an appeal may be taken by both parents, if living, or by the parent, guardian or legal custodian of the child in question, or by the board of education to the court of appeals or supreme court as provided in the Tennessee rules of appellate procedure.

(o) The rules of pleading, practice and procedure ordinarily followed in chancery cases will be followed in the review of orders of boards of education under this section, except as otherwise provided in part 31 of this chapter and this part.

(p) (1) Actions for the review of the decisions of the board of education in assigning a child to a school shall be filed and maintained only by both parents, if living, or by the parent, guardian or legal custodian of the child so assigned.

(2) The court shall consider and decide each individual case separately on its merits.

(3) The assignment of each child shall be considered to be an individual case, and no class actions shall be maintained.



§ 49-6-3206 - Rights of board members.

(a) Each board of education shall be authorized to employ counsel to represent the board in any matters arising under part 31 of this chapter and this part, to employ court reporters for the purpose of preserving evidence at hearings conducted under part 31 of this chapter and this part and preparing transcripts of hearings, and to employ such other personnel and incur such other expenses as the board may find to be necessary for the efficient administration of part 31 of this chapter and this part.

(b) Any judgments, liabilities and court costs adjudged against the board of education or the members of the board, the fees of attorneys employed by the board, and any and all other expenses and liabilities incurred under part 31 of this chapter and this part, shall be the obligation of the school district involved, and shall be paid from the funds of the school district.

(c) No board of education or member of the board, nor its agents or examiners, shall be answerable to a charge of libel, slander or other action, whether civil or criminal, by reason of any finding or statement contained in the written findings of fact or decisions or by reason of any written or oral statements made in the course of the proceedings or deliberations provided for under part 31 of this chapter and this part.






Part 33 - Enforcement Powers of Education Department

§ 49-6-3301 - Department supervises census and attendance.

(a) The commissioner of education is authorized to appoint a supervisor of census and attendance in the department of education whose primary responsibility shall be to supervise and enforce the census and compulsory school attendance laws.

(b) The supervisor of census and attendance shall have general supervision over census enumerators and attendance officers and other persons authorized to perform the duties of census enumerators and attendance officers.

(c) The commissioner is authorized to prescribe the duties of the supervisor and to make rules and regulations for the performance of the duties, not inconsistent with law, that will promote the purposes of the census and compulsory school attendance laws.

(d) The supervisor shall cooperate fully with directors of schools and boards of education in the enforcement of the census and compulsory school attendance laws, and shall furnish to boards of education ratings relative to the efficiency of local school attendance officials.



§ 49-6-3302 - Withholding state funds for noncompliance.

The commissioner, upon due hearing after two (2) weeks' written notice to the board of education affected, may withhold and declare forfeited any part or all state school funds due any school district that refuses or neglects to comply with and to enforce the census or compulsory school attendance laws.






Part 34 - Suspension of Students

§ 49-6-3401 - Suspension of students -- Expulsion of students -- Exception for self-defense.

(a) Any principal, principal-teacher or assistant principal of any public school in this state is authorized to suspend a pupil from attendance at the school, including its sponsored activities, or from riding a school bus, for good and sufficient reasons. Good and sufficient reasons for suspension include, but are not limited to:

(1) Willful and persistent violation of the rules of the school;

(2) Immoral or disreputable conduct or vulgar or profane language;

(3) Violence or threatened violence against the person of any personnel attending or assigned to any public school;

(4) Willful or malicious damage to real or personal property of the school, or the property of any person attending or assigned to the school;

(5) Inciting, advising or counseling of others to engage in any of the acts enumerated in subdivisions (a)(1)-(4);

(6) Marking, defacing or destroying school property;

(7) Possession of a pistol, gun or firearm on school property;

(8) Possession of a knife and other weapons, as defined in § 39-17-1301 on school property;

(9) Assaulting a principal, teacher, school bus driver or other school personnel with vulgar, obscene or threatening language;

(10) Unlawful use or possession of barbital or legend drugs, as defined in § 53-10-101;

(11) One (1) or more students initiating a physical attack on an individual student on school property or at a school activity, including travel to and from school or a school activity;

(12) Making a threat, including a false report, to use a bomb, dynamite, any other deadly explosive or destructive device, including chemical weapons, on school property or at a school sponsored event;

(13) Any other conduct prejudicial to good order or discipline in any public school; and

(14) Off campus criminal behavior that results in the student being legally charged with an offense that would be classified as a felony if the student was charged as an adult or if adjudicated delinquent for an offense that would be classified as a felony if the student was an adult, or if the student was convicted of a felony, and the student's continued presence in school poses a danger to persons or property or disrupts the educational process. Notwithstanding § 37-1-131 or any other law to the contrary, the principal of the school in which the student is enrolled and the director of schools shall determine the appropriate educational assignment for the student released for readmission.

(b) (1) Any principal, principal-teacher or assistant principal may suspend any pupil from attendance at a specific class, classes or school-sponsored activity without suspending the pupil from attendance at school pursuant to an in-school suspension policy adopted by the local board of education. Good and sufficient reasons for in-school suspension include, but are not limited to, behavior:

(A) That adversely affects the safety and well-being of other pupils;

(B) That disrupts a class or school sponsored activity; or

(C) Prejudicial to good order and discipline occurring in class, during school-sponsored activities or on the school campus.

(2) In-school suspension policies shall provide that pupils given an in-school suspension in excess of one (1) day from classes shall attend either special classes attended only by students guilty of misconduct or be placed in an isolated area appropriate for study. Students given in-school suspension shall be required to complete academic requirements.

(c) (1) Except in an emergency, no principal, principal-teacher or assistant principal shall suspend any student until that student has been advised of the nature of the student's misconduct, questioned about it and allowed to give an explanation.

(2) Upon suspension of any student other than for in-school suspension of one (1) day or less, the principal shall, within twenty-four (24) hours, notify the parent or guardian and the director of schools or the director of schools' designee of:

(A) The suspension, which shall be for a period of no more than ten (10) days;

(B) The cause for the suspension; and

(C) The conditions for readmission, which may include, at the request of either party, a meeting of the parent or guardian, student and principal.

(3) If the suspension is for more than five (5) days, the principal shall develop and implement a plan for improving the behavior, which shall be made available for review by the director of schools upon request.

(4) (A) If, at the time of the suspension, the principal, principal-teacher or assistant principal determines that an offense has been committed that would justify a suspension for more than ten (10) days, the person may suspend a student unconditionally for a specified period of time or upon such terms and conditions as are deemed reasonable.

(B) The principal, principal-teacher or assistant principal shall immediately give written or actual notice to the parent or guardian and the student of the right to appeal the decision to suspend for more than ten (10) days. All appeals must be filed, orally or in writing, within five (5) days after receipt of the notice and may be filed by the parent or guardian, the student or any person holding a teaching license who is employed by the school system if requested by the student.

(C) The appeal from this decision shall be to the board of education or to a disciplinary hearing authority appointed by the board. The disciplinary hearing authority, if appointed, shall consist of at least one (1) licensed employee of the LEA, but no more than the number of members of the local board.

(D) The hearing shall be held no later than ten (10) days after the beginning of the suspension. The local board of education or the disciplinary hearing authority shall give written notice of the time and place of the hearing to the parent or guardian, the student and the school official designated in subdivision (c)(4)(A) who ordered the suspension. Notice shall also be given to the LEA employee referred to in subdivision (c)(4)(B) who requests a hearing on behalf of a suspended student.

(5) After the hearing, the board of education or the disciplinary hearing authority may affirm the decision of the principal, order removal of the suspension unconditionally or upon such terms and conditions as it deems reasonable, assign the student to an alternative program or night school or suspend the student for a specified period of time.

(6) If the decision is determined by a disciplinary hearing authority, a written record of the proceedings, including a summary of the facts and the reasons supporting the decision, shall be made by the disciplinary hearing authority. The student, principal, principal-teacher or assistant principal may, within five (5) days of the decision, request review by the board of education; provided, that local school board policy may require an appeal to the director of schools prior to a request for review to the board. Absent a timely appeal, the decision shall be final. The board of education, based upon a review of the record, may grant or deny a request for a board hearing and may affirm or overturn the decision of the hearing authority with or without a hearing before the board; provided, that the board may not impose a more severe penalty than that imposed by the hearing authority without first providing an opportunity for a hearing before the board. If the board conducts a hearing as a result of a request for review by a student, principal, principal-teacher or assistant principal, then, notwithstanding any provision of the open meetings laws compiled in title 8, chapter 44, or other law to the contrary, the hearing shall be closed to the public, unless the student or student's parent or guardian requests in writing within five (5) days after receipt of written notice of the hearing that the hearing be conducted as an open meeting. If the board conducts a hearing as a result of a request for review by a student, principal, principal-teacher, or assistant principal that is closed to the public, then the board shall not conduct any business, discuss any subject or take a vote on any matter other than the appeal to be heard. Nothing in this subdivision (c)(6) shall act to exclude the department of children's services from the disciplinary hearings when the department is exercising its obligations under § 37-1-140. The action of the board of education shall be final.

(d) In the event the suspension occurs during the last ten (10) days of any term or semester, the pupil may be permitted to take final examinations or submit required work that is necessary to complete the course of instruction for that semester, subject to the action of the principal, or the final action of the board of education upon any appeal from an order of a principal continuing a suspension.

(e) Students under in-school suspension shall be recorded as constituting a part of the public school attendance in the same manner as students who attend regular classes.

(f) Nothing in this title shall require an LEA to enroll a student who is under suspension or expelled in an LEA either in Tennessee or another state. The director of schools for the school system in which the suspended student requests enrollment shall make a recommendation to the local board of education to approve or deny the request. The recommendation shall occur only after investigation of the facts surrounding the suspension from the former school system. If the recommendation is to deny admission and if the local board approves the director of schools' recommendation, the director of schools shall, on behalf of the board of education, notify the commissioner of the decision. Nothing in this subsection (f) shall affect children in state custody or their enrollment in any LEA. Any LEA that accepts enrollment of a student from another LEA may dismiss the student if it is determined subsequent to enrollment that the student had been suspended or expelled by the other LEA.

(g) Notwithstanding this section or any other law to the contrary, a pupil determined to have brought to school or to be in unauthorized possession on school property of a firearm, as defined in 18 U.S.C. § 921, shall be expelled for a period of not less than one (1) calendar year, except that the director may modify this expulsion on a case-by-case basis. In addition to the other provisions of this part, a student committing aggravated assault as defined in § 39-13-102 upon any teacher, principal, administrator, any other employee of an LEA or school resource officer, or unlawfully possessing any drug including any controlled substance, as defined in §§ 39-17-403 -- 39-17-415, controlled substance analogue, as defined by § 39-17-454, or legend drug, as defined by § 53-10-101, shall be expelled for a period of not less than one (1) calendar year, except that the director may modify this expulsion on a case-by-case basis. For purposes of this subsection (g), "expelled" means removed from the pupil's regular school program at the location where the violation occurred or removed from school attendance altogether, as determined by the school official. Nothing in this section shall be construed to prohibit the assignment of such students to an alternative school. Disciplinary policies and procedures for all other student offenses, including terms of suspensions and expulsions, shall be determined by local board of education policy.

(h) The commissioner of education shall report on a semi-annual basis to the education committee of the senate and the education administration and planning committee of the house of representatives regarding disciplinary actions in Tennessee schools. The reports shall include the reason for the disciplinary action, the number of such students suspended or expelled and the number of such students who have been placed in an alternative educational setting. Data shall be sorted by school as well as by various demographic factors, including grade, race and sex.

(i) Notwithstanding subsection (a) or (b) or any other law to the contrary, if a pupil is determined, via a fair and thorough investigation made by the principal or the principal's appointed representative, to have acted in self-defense under a reasonable belief that the student, or another to whom the student was coming to the defense of, may have been facing the threat of imminent danger of death or serious bodily injury, which the student honestly believed to be real at that time, then, at the principal's recommendation, the student may not face any disciplinary action.



§ 49-6-3402 - Alternative schools for suspended or expelled students -- Mandated attendance.

(a) Local boards of education may establish alternative schools for students in grades one through six (1-6) who have been suspended or expelled from the regular school program. At least one (1) alternative school shall be established and available for students in grades seven through twelve (7-12) who have been suspended or expelled as provided in this part. In providing alternative schools, any two (2) or more boards may join together and establish a school attended by students of any such school system; furthermore, any board may, by mutually acceptable agreement with another board, send its suspended or expelled students to any alternative school already in operation.

(b) Alternative schools shall be operated pursuant to rules of the state board of education pertaining to them, and instruction shall proceed as nearly as practicable in accordance with the instructional programs at the student's home school. All course work completed and credits earned in the alternative schools shall be transferred to and recorded in the student's home school, which shall grant credit earned and progress thereon as if earned in the home school.

(c) Attendance in an alternative school shall be voluntary unless the local board of education adopts a policy mandating attendance in either instance. The student shall be subject to all rules pertaining thereto. A violation of the rules by a student may result in the student's removal from this school for the duration of the original suspension or expulsion, but shall not constitute grounds for any extension of the original suspension or expulsion. The final decision on removal shall be made by the chief administrator of the alternative school.

(d) Any student attending an alternative school shall continue to earn state education funds in the student's home school system and shall be counted for all school purposes by that system as if still in attendance there.

(e) A pupil who has been properly found to be eligible for special education and related services shall be placed and served in accordance with the laws and rules relating to special education.

(f) (1) The state board of education, in its rules and regulations for the operation of alternative schools, shall require documentation of the reasons for a student attending an alternative school and provide safeguards to assure that no child with disabilities or other special student is arbitrarily placed in an alternative school. The state board of education, in its rules and regulations, shall require that all alternative school classrooms have working two-way communication systems making it possible for teachers or other employees to notify a principal, supervisor or other administrator that there is an emergency. Teachers and other employees shall be notified of emergency procedures prior to the beginning of classes for any school year.

(2) The state board of education shall provide a curriculum for alternative schools to ensure students receive specialized attention needed to maximize student success. Alternative schools shall offer alternative learning environments in which students are offered a variety of educational opportunities, such as learning at different rates of time or utilizing different, but successful, learning strategies, techniques and tools.

(g) Notwithstanding this section or other law to the contrary, local boards of education may establish evening alternative schools for students in grades six through twelve (6-12).

(h) (1) LEAs establishing alternative schools or contracting for the operation of alternative schools shall develop and implement formal transition plans for the integration of students from regular schools to alternative schools and from alternative schools to regular schools. The plans shall be targeted to improve communication between regular and alternative school staff, provide professional development opportunities shared by regular school staff and alternative school staff, align curricula between regular schools and alternative schools, develop quality in-take procedures for students returning to regular school and provide student follow-up upon return to regular school.

(2) The state board of education shall adopt policies or guidelines to assist LEAs in developing transition plans.



§ 49-6-3404 - Advisory council for alternative education.

(a) There is established an advisory council for alternative education that shall advise, assist and consult with the governor, the commissioner of education and the state board of education.

(b) (1) The advisory council shall be composed of a maximum of ten (10) members, including parents of children attending alternative schools or who have attended alternative schools, teachers or principals serving in alternative schools, members of local boards of education, at least one (1) community representative concerned with alternative education and at least one (1) representative of an educators' association concerned with alternative education.

(2) The governor shall appoint the members of the advisory council for three-year terms, except for the appointment of the initial members. In appointing the initial members to the advisory council, each member shall be designated as filling an odd-numbered seat or an even-numbered seat. The members appointed to the odd-numbered seats shall serve three-year terms and the members appointed to the even-numbered seats shall serve two-year terms.

(3) Vacancies shall be filled for an unexpired term in the same manner as original appointments.

(c) (1) The advisory council shall elect its own chair and vice chair annually.

(2) A representative of the commissioner of education shall meet with and act as secretary to the advisory council. The commissioner, within available personnel and appropriations, shall furnish meeting facilities and staff services for the advisory council.

(d) All members of the advisory council shall serve without compensation, but shall be eligible for reimbursement for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The advisory council shall:

(1) Consider any issue, problem or matter related to alternative education presented to it by the governor, the commissioner or the state board of education, and give advice on any issue, problem or matter;

(2) Study proposed plans for alternative education programs or curricula to determine if the plans or curricula should be adopted;

(3) Study alternative education programs or curricula implemented in Tennessee school systems to determine the effectiveness of the programs or curricula, and alternative education programs or curricula implemented in other states to determine if the programs or curricula should be adopted in Tennessee schools;

(4) Consider rules of governance of alternative schools and make recommendations concerning rules of governance; and

(5) Make an annual report to the governor, the education committee of the senate, the education administration and planning committee of the house of representatives, the commissioner of education and the state board of education on the state of alternative education in this state. The report shall be submitted prior to February 1 each year.



§ 49-6-3405 - Alternative school success.

(a) Each LEA shall track the operation and performance of alternative school programs operated by the LEA or contractually operated for the LEA. LEAs shall measure and report to the department of education alternative school success through academic indicators and behavior indicators.

(1) Academic indicators shall include, but not be limited to, grade point averages or other student academic performance measures, performance on the Tennessee comprehensive assessment program (TCAP), performance on the end-of-course assessments, attendance, dropout rates and graduation rates, for students in alternative schools or who have been in alternative schools.

(2) Behavioral indicators shall include, but not be limited to, disciplinary reports and subsequent remands to alternative schools.

(3) The department of education shall provide guidance in the reporting of the required data.

(b) The state board of education shall seek to improve performance of alternative school programs by promulgating or revising rules and regulations requiring greater accountability by the department of education and LEAs for outcomes of students served by alternative schools.






Part 35 - Class Size Reduction

§ 49-6-3501 - Establishment of demonstration projects and centers.

In order to study the effects of a reduced pupil-teacher ratio on the achievement of students in public school, there is created a demonstration project in which demonstration centers are established in varied environments across Tennessee, to be staffed as set out in this part.



§ 49-6-3502 - Guidelines.

The demonstration centers shall be established and operated under guidelines recommended by the commissioner of education and approved by the state board of education. The guidelines shall include, but not be limited to:

(1) Demonstration centers, to be operated by local boards of education, shall be established in inner city schools, in urban schools, in suburban schools and in rural schools;

(2) Demonstration centers shall be established in the three (3) grand divisions of this state;

(3) Every class in the teacher/pupil ratio demonstration project shall have a maximum enrollment of seventeen (17). If the enrollment should decrease below thirteen (13) through loss of students, additional pupils may be added at the beginning of each six-week grading period to bring enrollment up to thirteen (13); and

(4) Different models may be authorized to study and measure the relative effects of providing planning time to teachers, staff development programs for teachers, the use of teacher aides, the use of teachers with various levels of training and experience and other concepts approved by the board.



§ 49-6-3503 - Teachers -- Positions, costs, compensation, support and supplies.

(a) Approximately two hundred (200) teaching positions, as determined by the commissioner, shall be utilized and funded in the demonstration centers.

(b) All costs for these teachers shall be borne by the department, including the local salary supplement otherwise required by law to be paid from local funds, but not including fringe benefits to which other teachers in the local school system are entitled.

(c) Every teacher in a demonstration project under this part shall receive the same compensation, given the teacher's training, experience and certification, as the teacher would otherwise receive as a regular teacher in the local school system.

(d) No demonstration teacher shall receive less instructional support and supplies than teachers not in demonstration projects at the same grade level in the same school system.

(e) The LEAs participating in the demonstration projects shall provide classroom space for the projects.



§ 49-6-3504 - Administrative costs.

Five percent (5%) of the total appropriation for the demonstration project shall be allocated to the department for administrative costs. The commissioner may allocate to every local school system participating in this demonstration project an amount not exceeding five percent (5%) of the cost of the center for the system for administrative costs incurred in operating the center.






Part 40 - Student and Employee Safe Environment Act of 1996

§ 49-6-4001 - Short title.

This part shall be known and may be cited as the "Student and Employee Safe Environment Act of 1996."



§ 49-6-4002 - Formulation and administration of behavior and discipline codes.

(a) The governing body of each LEA shall be responsible for formulating a code of acceptable behavior and discipline to apply to the students in each school operated by the LEA.

(b) The director of schools or other administrative head of the LEA shall be responsible for overall implementation and supervision, and each school principal shall be responsible for administration and implementation within that school.

(c) In formulating the behavior and discipline codes, the governing body of each LEA shall seek recommendations from parents, employees, law enforcement personnel and youth-related agencies in the community.



§ 49-6-4003 - Code contents.

(a) Each code shall contain the type of behavior expected from each student, the consequences of failure to obey the standards, and the importance of the standards to the maintenance of a safe learning environment where orderly learning is possible and encouraged. Each code shall address the topics of language used by students, respect for all school employees, fighting, threats, weapons on school property or at school functions, damage to the property or person of others, misuse or destruction of school property, drug or alcohol abuse, the sale or distribution of drugs or alcohol, student conduct on school property, conduct in classes and on school buses and other subjects that the local governing body chooses to include.

(b) Each code shall state that a teacher, principal, school employee or school bus driver may use reasonable force in compliance with § 49-6-4107.



§ 49-6-4004 - Uniform and fair application of codes.

The principal of each school shall apply the code uniformly and fairly to each student at the school without partiality or discrimination.



§ 49-6-4005 - Different codes for different classes of schools.

The governing body of the LEA may choose to adopt different but consistent codes of behavior and discipline to apply to different classes of schools, such as elementary, middle, junior high and senior high, under its jurisdiction. The codes shall be uniform to the extent of maximum consideration for the safety and well-being of students and employees.



§ 49-6-4006 - Civil liability.

(a) In addition to criminal penalties provided by law, there is created a civil cause of action for an intentional assault, personal injury or injury to the personal property of students or school employees when the assault occurs during school hours, on school property or during school functions, including travel to and from school on school buses. A person who commits such an assault or injury shall be liable to the victim for all damages resulting from the assault, including compensatory and punitive damages. Upon prevailing, the victim shall be entitled to treble damages and reasonable attorney fees and costs.

(b) It is a defense against a civil action for damages under this section that a teacher, principal, school employee or school bus driver in the exercise of the person's lawful authority used reasonable force under § 49-6-4107 that was necessary to restrain the student or to prevent bodily harm or death to another person.



§ 49-6-4007 - Code distribution and posting.

When a code of behavior and discipline has been adopted by the governing body of an LEA, a copy of the code shall be posted at each school, and school counselors shall be supplied copies for discussion with students. The code shall be referenced in all school handbooks. All teachers, administrative staff and parents shall be provided copies of the code.



§ 49-6-4008 - Policy regarding teacher's ability to relocate student for safety reasons.

(a) Each local board of education shall adopt a complete policy regarding a teacher's ability to relocate a student from the student's present location to another location for the student's safety or the safety of others. The use of reasonable or justifiable force, as defined in §§ 39-11-603, 39-11-609, 39-11-610, 39-11-612, 39-11-613, 39-11-614, 39-11-621, and 39-11-622, if required to accomplish this task due to the unwillingness of the student to cooperate, is allowed. If steps beyond the use of reasonable or justifiable force are required, the student shall be allowed to remain in place until such a time as local law enforcement officers or school resource officers can be summoned to relocate the student or take the student into custody until such a time as a parent or guardian can retrieve the student. This policy shall also cover teachers' authorization to intervene in a physical altercation between two (2) or more students, or between a student and LEA employees using reasonable or justifiable force upon a student, if necessary to end the altercation by relocating the student to another location.

(b) This policy shall be in effect on school property, as well as at official school functions, including, but not limited to, sporting events and approved field trips, taking place away from the local school property. Those covered by this policy shall include LEA employees who are directly responsible for the student's education or who otherwise interact with the student on a professional basis while acting within the scope of their assigned duties, including, but not limited to, administrators, teachers, school support staff, bus drivers, cafeteria workers, and school resource officers.

(c) The policy shall require a teacher to file a brief report with the principal detailing the situation that required the relocation of the student. Either the report shall be kept in a student discipline file and shall not become a part of the student's permanent record or it shall be filed in the student's permanent record, if the student's behavior violated the LEA's zero tolerance policy. The student is then subject to additional disciplinary action that may include suspension or expulsion from the school. The principal or the principal's designee shall notify the teacher involved of the actions taken to address the behavior of the relocated student.

(d) Each principal shall fully support the authority of every teacher in the principal's school to relocate a student under this section. Each school principal shall implement the policies and procedures of the local board of education relating to the authority of every teacher to relocate a student and shall disseminate such policies and procedures to the students, faculty, staff, and parents or guardian of students. The policy shall comply with state and federal laws regarding the placements of students.



§ 49-6-4009 - Student discipline code to include provision prohibiting indecent clothing.

(a) An LEA shall include in its student discipline code a provision prohibiting students from wearing, while on the grounds of a public school during the regular school day, clothing that exposes underwear or body parts in an indecent manner that disrupts the learning environment.

(b) An LEA shall specify in its student discipline code the disciplinary actions that shall be taken against a student for a violation of subsection (a).

(c) Subsection (a) shall not be enforced in a manner that discriminates against a student on the basis of race, color, religion, sex, disability, or national origin.






Part 41 - School Discipline Act

§ 49-6-4101 - Short title.

This part shall be known and may be cited as the "School Discipline Act."



§ 49-6-4102 - Students accountable for conduct.

(a) Every teacher is authorized to hold every pupil strictly accountable for any disorderly conduct in school or on the playground of the school, during intermission or recess period or on any school bus going to or returning from school.

(b) Every school bus driver is authorized to hold every pupil strictly accountable for any disorderly conduct on any school bus going to or returning from school or a school activity.



§ 49-6-4103 - Corporal punishment.

Any teacher or school principal may use corporal punishment in a reasonable manner against any pupil for good cause in order to maintain discipline and order within the public schools.



§ 49-6-4104 - Rules and regulations.

Each local board of education shall adopt rules and regulations it deems necessary to implement and control any form of corporal punishment in the schools in its district.



§ 49-6-4105 - Arrest and prosecution for injury to student.

(a) No action taken by a teacher or principal pursuant to this part shall be grounds for the issuance of an arrest warrant or for the pressing of criminal charges against the teacher or principal, unless a report of an investigation by appropriate law enforcement officials along with independent medical verification of injury is presented to the judge or magistrate prior to issuing the warrant. The investigative findings shall be presented to the judge or magistrate within fifteen (15) days of receipt of notification. The law enforcement agency shall give notice to the director of schools or the director of schools' designee at the time it is notified of the allegations.

(b) When an arrest warrant has been issued against a teacher for action taken pursuant to this part, the teacher shall be summoned to an administrative office or to a location other than on school grounds, so that students shall not be present, and shall be arrested there. The teacher is not to be arrested in the classroom or before any assembly of students. This subsection (b) shall not apply if a law enforcement officer reasonably believes that the teacher will flee from arrest or attempt to leave the jurisdiction of the court that issued the warrant.



§ 49-6-4106 - Disciplinary referrals.

When a member of a school's faculty or staff disciplines a student by issuing a written referral for the student's behavior, the referral shall be returned to the member of the faculty or staff with a notation of the action taken. The referral shall be kept in a student discipline file and shall not become a part of the student's permanent record. If a school district or a school has adopted an electronic system of making disciplinary referrals instead of using written referrals, then the member of the faculty or staff making the referral shall be notified of the action taken, but the notification may be made either electronically or in writing.



§ 49-6-4107 - Use of reasonable force.

(a) A teacher, principal, school employee or school bus driver, in exercising the person's lawful authority, may use reasonable force when necessary under the circumstances to correct or restrain a student or prevent bodily harm or death to another person.

(b) Subsection (a) does not authorize use of corporal punishment by a person not permitted to administer corporal punishment under § 49-6-4103 or chapter 6, part 44 of this title.

(c) Subsection (a) does not authorize restraint or isolation of students for whom restraint or isolation is prohibited under chapter 10, part 13 of this title.






Part 42 - School Security Act of 1981

§ 49-6-4201 - Short title.

This part shall be known and may be cited as the "School Security Act of 1981."



§ 49-6-4202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Dangerous weapon" or "weapon" means any dangerous instrument or substance that is capable of inflicting any injury on any person;

(2) "Drug" means any controlled substance, controlled substance analogue, marijuana, alcohol, legend drug or any other substance the possession or use of which is regulated in any manner by any governmental authority, including the school system;

(3) "Drug paraphernalia" means all equipment, products and materials of any kind that are used, intended for use or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body a drug, as defined in subdivision (2). An electronic pager in the possession of a student shall be included in this definition if used or intended for use as defined by this subdivision (3);

(4) "School" means all public schools that conduct classes in any grade from kindergarten through grade twelve (K-12);

(5) "School principal" or "principal" means the administrative head of a public school, by whatever title the person may be known;

(6) "School resource officer" means a law enforcement officer, as defined under § 39-11-106, who is in compliance with all laws, rules and regulations of the peace officers standards and training commission and who has been assigned to a school in accordance with a memorandum of understanding between the chief of the appropriate law enforcement agency and the LEA;

(7) "Student" means any person, regardless of age, enrolled in the public school; and

(8) "Visitor" means any person who is on school property, except for certificated personnel employed by the state or local board of education.



§ 49-6-4203 - Legislative intent.

(a) It is the intent of the general assembly in enacting this part to secure a safe environment in which the education of the students of this state may occur.

(b) The general assembly recognizes the position of the schools in loco parentis and the responsibility this places on principals and teachers within each school to secure order and to protect students from harm while in their custody.

(c) It is the intent of this part to extend further, rather than limit, the authority of principals and teachers to secure order and provide protection of students within each school.

(d) The general assembly further recognizes that a rising level of violent activity and use of drugs is occurring in some public schools, especially in urban areas, and that these activities threaten the well-being of all students in those schools.

(e) The general assembly further finds that:

(1) The removal of dangerous weapons, drug paraphernalia and drugs from school property is necessary to lessen hazards to students and that removal can only be accomplished by searches of areas of the school buildings or grounds where those materials may be stored;

(2) On occasions when the use of dangerous weapons or drugs has reached a life or health threatening level, searches of students themselves may be necessary to protect the larger student body, and that often the searches must be conducted in emergency situations;

(3) Individual circumstances and local particularities require that individual principals must be relied on to exercise their professionally trained judgments in determining what action is appropriate within this part; and

(4) The presence on school property of students with drugs in their bodies may pose a threat to the safety and well-being of that student and other students, may be disruptive of school classes and other programs and may interfere with the educational opportunities and progress of all students.



§ 49-6-4204 - Search of lockers, vehicles, and other property.

(a) When individual circumstances in a school dictate, a principal may order that vehicles parked on school property by students or visitors, containers, packages, lockers or other enclosures used for storage by students or visitors, and other areas accessible to students or visitors be searched in the principal's presence or in the presence of other members of the principal's staff.

(b) Individual circumstances requiring a search may include incidents on school property, including school buses, involving, but not limited to, the use of dangerous weapons, drugs or drug paraphernalia by students that are known to the principal or other staff members, information received from law enforcement, juvenile or other authorities indicating a pattern of drug dealing or drug use by students of that school, any assault or attempted assault on school property with dangerous weapons or any other actions or incidents known by the principal that give rise to reasonable suspicion that dangerous weapons, drugs or drug paraphernalia are held on school property by one (1) or more students.

(c) A notice shall be posted in the school that lockers and other storage areas, containers, and packages brought into the school by students or visitors are subject to search for drugs, drug paraphernalia, dangerous weapons or any property that is not properly in the possession of the student.

(d) A notice shall be posted where it is visible from the school parking lot that vehicles parked on school property by students or visitors are subject to search for drugs, drug paraphernalia or dangerous weapons.



§ 49-6-4205 - Search of persons and containers.

(a) A student may be subject to physical search because of the results of a locker search, or because of information received from a teacher, staff member, student or other person if such action is reasonable to the principal.

(b) All of the following standards of reasonableness shall be met:

(1) A particular student has violated school policy;

(2) The search will yield evidence of the violation of school policy or will lead to disclosure of a dangerous weapon, drug paraphernalia or drug;

(3) The search is in pursuit of legitimate interests of the school in maintaining order, discipline, safety, supervision and education of students;

(4) The search is not conducted for the sole purpose of discovering evidence to be used in a criminal prosecution; and

(5) The search shall be reasonably related to the objectives of the search and not excessively intrusive in light of the age and sex of the student, as well as the nature of the infraction alleged to have been committed.



§ 49-6-4207 - Use of metal detectors.

To facilitate a search that is found to be necessary of students, school visitors, containers or packages, metal detectors and other devices designed to indicate the presence of dangerous weapons, drug paraphernalia or drugs may be used in searches, including hand-held models that are passed over or around a student's or visitor's body, and students, visitors, containers and packages may be required to pass through a stationary detector.



§ 49-6-4208 - Use of animals.

To facilitate a search that is found to be necessary, dogs or other animals trained to detect drugs or dangerous weapons by odor or otherwise may be used in conducting searches, but the animals shall be used only to pinpoint areas needed to be searched and shall not be used to search the persons of students or visitors.



§ 49-6-4209 - Report of reasonable suspicion by principal to law enforcement officer.

(a) It is the duty of a school principal who has reasonable suspicion to believe, either as a result of a search or otherwise, that any student is committing or has committed any violation of title 39, chapter 17, part 4, § 39-17-1307, or § 39-17-1309 upon the school grounds or within any school building or structure under the principal's supervision, to report the reasonable suspicion to the appropriate law enforcement officer.

(b) School personnel have the duty to report any reasonable suspicion that a student is committing or has committed any violation of title 39, chapter 17, part 4 or § 39-17-1307 to the principal, or, if the principal is not available, to the principal's designee. If neither the principal nor the designee is available, school personnel may report violations of title 39, chapter 17, part 4 or § 39-17-1307 committed on school property to the appropriate authorities.



§ 49-6-4210 - Disposal of contraband.

Any dangerous weapon or drug located by the principal or other staff member in the course of a search shall be turned over to the appropriate law enforcement officer for proper disposal.



§ 49-6-4211 - Defense of school personnel by LEA -- Indemnity.

(a) The LEA shall defend principals and teachers against whom suit is brought on account of any action taken in accordance with this part if:

(1) The employees cooperate in the defense of the suit; and

(2) In the opinion of the LEA, the actions taken were not the result of willful, wanton or malicious wrongdoing.

(b) Each LEA shall indemnify principals and teachers from judgment against them if:

(1) The judgments result from actions or omissions arising out of performance of the duties imposed by this part and do not result from willful, wanton or malicious wrongdoing; and

(2) The employees have cooperated with the LEA in the defense of the suit.

(c) This section shall not be construed to indicate any waiver by the state of sovereign immunity or to make the state any insurer of the public officials mentioned in this section.



§ 49-6-4212 - Training program for school principals -- Notice of policies to parents and students.

(a) The LEA and the local law enforcement agency shall establish and maintain an orientation and training program designed to familiarize school principals with this part and with local policies and procedures for implementing and enforcing this part.

(b) The LEA shall provide parents and students with reasonable notice of the local policies and procedures.



§ 49-6-4213 - Testing of students for drugs -- Referral information and assistance for students testing positive.

(a) (1) A student may be subject to testing for the presence of drugs in the student's body in accordance with this section and the policy of the LEA if there are reasonable indications to the principal that such student may have used or be under the influence of drugs. The need for testing may be brought to the attention of the principal through a search authorized by § 49-6-4204 or § 49-6-4205, observed or reported use of drugs by the student on school property, or other reasonable information received from a teacher, staff member or other student. All of the following standards of reasonableness shall be met:

(A) A particular student has violated school policy;

(B) The test will yield evidence of the violation of school policy or will establish that a student either was impaired due to drug use or did not use drugs;

(C) The test is in pursuit of legitimate interests of the school in maintaining order, discipline, safety, supervision and education of students;

(D) The test is not conducted for the sole purpose of discovering evidence to be used in a criminal prosecution; and

(E) Tests shall be conducted in the presence of a witness. Persons who shall act as witnesses shall be designated in the policy of the local board of education.

(2) A student participating in voluntary extracurricular activities may be subject to random drug testing in the absence of individualized reasonable suspicion provided the standards set forth in subdivisions (a)(1)(B)-(E) are met.

(b) As used in this section and § 49-6-4203, "drugs" means:

(1) Any scheduled drug as specified in §§ 39-17-405 -- 39-17-416; and

(2) Alcohol.

(c) Before a drug testing program is implemented in any LEA, the local board of education in that LEA shall establish policies, procedures and guidelines to implement this section within that LEA. The state board of education shall prepare a model policy, procedure and guidelines that may be adopted by local boards of education.

(d) Tests shall be conducted by properly trained persons in circumstances that ensure the integrity, validity and accuracy of the test results but are minimally intrusive and provide maximum privacy to the tested student. All tests shall be performed by an accredited laboratory. Specimens confirmed as positive shall be retained for at least ten (10) days for possible retesting or reanalysis.

(e) Students shall be advised in writing at the time of their enrollment that they are subject to testing. Notice to each student shall include grounds for testing, the procedures that will be followed and possible penalties. Students shall be advised of their right to refuse to undergo drug testing and the consequences of refusal.

(f) (1) A parent of the student or a person legally responsible for the student shall be notified before any drug test is administered to the student.

(2) If an LEA adopts a policy permitting random drug testing of students in voluntary extracurricular activities, then, prior to a student participating in an extracurricular activity, the LEA shall notify the parents and guardians of any such student that the student may be subjected to random drug testing. A parent or guardian of a student participating in a volunteer extracurricular activity shall provide written consent for random drug testing prior to the student participating in the voluntary extracurricular activity.

(g) The LEA shall pay the cost of any testing required under this section.

(h) In any school where LEA or school policy allows tests provided for by this section, in-service training of principals and teachers will be conducted in signs and symptoms of student drug use and abuse and in the school policy for handling of these students. The department of mental health and substance abuse services shall cause qualified trainers to be available to the schools to conduct this training.

(i) Test reports from laboratories shall include the specimen number assigned by the submitting LEA, the drug testing laboratory accession number and results of the drug tests. Certified copies of all analytical results shall be available from the laboratory when requested by the LEA or the parents of the student. The laboratory shall not be permitted to provide testing results verbally by telephone.

(j) (1) All specimens testing negative on the initial screening test or negative on the confirmatory test shall be reported as negative.

(2) If a student is tested and the results of the test are negative, all records of the test, request for a test or indication a student has been tested shall be expunged from all records, including school records.

(k) (1) If a student is tested in a drug testing program and the results of the test are positive, all records of the test, request for a test or indication a student has been tested shall be confidential student records in accordance with § 10-7-504(a)(4)(A).

(2) No student who is tested under a random drug testing program and who tests positive shall be suspended or expelled from school solely as the result of the positive test.

(3) The principal or school counselor of the school in which a student who tests positive in a drug testing program is enrolled shall provide referral information to the student and to the student's parents or guardian. The information shall include information on inpatient, outpatient and community-based drug and alcohol treatment programs.

(l) Each LEA participating in the drug testing of students authorized in subsection (a) of this section shall promulgate policies and procedures to ensure that those students testing positive receive the assistance needed. The assistance shall include an assessment to determine the severity of the student's alcohol and drug problem and a recommendation for referral to intervention or treatment resources as appropriate. Nothing in this section shall be construed to require LEAs to administer drug tests to students. Any system that elects to participate shall supply the testing materials and any subsequent counseling within existing local funds.

(m) Malicious use of authority granted by this section may be grounds for dismissal of the person so acting.



§ 49-6-4214 - Possession of pagers by students.

Possession of an electronic pager by a student on school property, without the permission of the school principal or the principal's designated representative, is prima facie evidence of its intended use in violation of this part.



§ 49-6-4215 - Activities of criminal gangs on school property -- Promulgation of rules and regulations.

(a) The LEAs of this state are authorized to promulgate and adopt rules and regulations to prohibit the activities of criminal gangs on school property. The rules and regulations may prohibit students in grades six through twelve (6-12) from:

(1) Wearing, while on school property, any type of clothing, apparel or accessory that denotes the students' membership in or affiliation with any criminal gang;

(2) Any activity that encourages participation in a criminal gang or facilitates illegal acts of a criminal gang; and

(3) Any conduct that is seriously disruptive to the educational process or endangers persons or property.

(b) The local law enforcement agency shall advise the local board, upon request, of criminal gangs and associated criminal gang activity.

(c) As used in this section, "criminal gang" means a formal or informal ongoing organization, association or group consisting of three (3) or more persons that has:

(1) As one (1) of its activities the commission of criminal acts; and

(2) Two (2) or more members who, individually or collectively, engage in or have engaged in a pattern of criminal gang activity.



§ 49-6-4216 - School policies and procedures -- Contents -- Notice to students and parents.

(a) Each local and county board of education shall file annually with the commissioner of education written policies and procedures developed and adopted by the board:

(1) To ensure safe and secure learning environments free of drugs, drug paraphernalia, violence and dangerous weapons; and

(2) To impose swift, certain and severe disciplinary sanctions on any student:

(A) Who brings a drug, drug paraphernalia or a dangerous weapon onto a school bus, onto school property or to any school event or activity;

(B) Who, while on a school bus, on school property or while attending any school event or activity:

(i) Is under the influence of a drug;

(ii) Possesses a drug, drug paraphernalia or dangerous weapon; or

(iii) Assaults or threatens to assault a teacher, student or other person; or

(C) Who transmits by an electronic device any communication containing a credible threat to cause bodily injury or death to another student or school employee and the transmission of such threat creates actual disruptive activity at the school that requires administrative intervention.

(b) (1) It is the legislative intent that any rule or policy designated as a zero tolerance policy means that violations of that rule or policy will not be tolerated, and that violators will receive certain, swift and reasoned punishment. Reasoned punishment may include a spectrum of disciplinary measures designed to correct student misbehavior and promote student respect and compliance with codes of conduct and board policies. A zero tolerance violation shall not necessarily result in a presumptive one (1) calendar year expulsion except for those types of student misconduct set forth in § 49-6-3401(g). It is the legislative intent that the local school boards shall retain responsibility for development of disciplinary policies and student codes of conduct including assurances that students are afforded fair due process procedures. Nothing in this section shall be construed to prohibit assignment to an alternative school for those students under suspension or expulsion including students engaging in misconduct set forth in § 49-6-3401(g).

(2) Nothing in this section shall be construed to alter, diminish or supersede the director's authority to modify expulsion on a case-by-case basis under § 49-6-3401(g).

(c) At the beginning of fall classes each school year, each local and county board of education shall provide students and their parents with written notification of the policies and procedures. Additionally, each school shall conspicuously post a summary of the policies and procedures within each school.

(d) (1) The state board of education shall develop a standard form for collection of statistical information relative to zero tolerance violations in local school systems. In developing the form, the state board of education shall consult the local school boards, the Tennessee school board association, the office of research and education accountability and the department of education.

(2) The form shall include, but shall not be limited to, grade level, age, gender, race, offense, disposition of each zero tolerance violation and any modification in penalty.

(3) The form shall be completed annually by the director of schools of each school system or the director's designee, and copies of the form shall be filed with the department of education and the state board of education by July 1 of each school year.

(4) The office of research and education accountability shall analyze the forms collected by the department of education and shall periodically report the results specified in subdivision (d)(2) to the education committee of the senate, the education administration and planning committee of the house of representatives, the governor and the state board of education.

(e) The department of education shall track all students expelled from their home school and report on their progress, and include such information in the report required to be filed under subdivision (d)(4).



§ 49-6-4217 - Employment standards for school resource officers.

(a) Training courses for school resource officers shall be designed specifically for school policing and shall be administered by an entity or organization approved by the peace officers standards and training (POST) commission.

(b) School resource officers shall participate in forty (40) hours of basic training in school policing within twelve (12) months of assignment to a school. Every year thereafter they shall participate in a minimum of sixteen (16) hours of training specific to school policing that has been approved by the POST commission.

(c) Within thirty (30) days of the beginning of the school term, each LEA shall publish and deliver to the commissioner an annual report of the employment standards adopted by the LEA. The report shall include a description of the LEA's methods of enforcing the employment standards.



§ 49-6-4218 - Posting of speed limits on school grounds and parking lots.

Each LEA is encouraged to cause proper signs to be posted on school grounds and school parking lots that prohibit any person from operating or driving a motor vehicle or truck at a rate of speed in excess of ten miles per hour (10 mph).



§ 49-6-4219 - Policy regulating use of electronic control devices.

Any law enforcement agency providing a school resource officer, school security officer or other law enforcement officer providing security at a school shall have a policy regulating the use of electronic control devices, which policy shall address training in the proper use of such devices, as well as investigation, documentation and review of such use, to include final approval of any report documenting such use by the agency's chief executive officer or sheriff.






Part 43 - Reporting Student Offenses

§ 49-6-4301 - School officials to report student offenses.

(a) Every teacher observing or otherwise having knowledge of an assault and battery or vandalism endangering life, health or safety committed by a student on school property shall report such action immediately to the principal of the school. Every principal having direct knowledge of an assault and battery or vandalism endangering life, health or safety committed by a student on school property or receiving a report of such action shall report the action immediately to the municipal or metropolitan police department or sheriff's department having jurisdiction. Any fight not involving the use of a weapon as defined in § 39-17-1309, or any fight not resulting in serious personal injury to the parties involved, shall be reported only to the school administrator.

(b) The report made to the law enforcement agency shall include, if known, the name and address of the offender, and the name and address of the victim, if any. The report shall also contain a description of the action and whatever additional information is requested by the law enforcement agency.

(c) The commissioner of education, in conjunction with the commissioner of safety, shall establish a statewide uniform violent incident reporting system that all LEAs shall follow. The uniform violent incident reporting system shall require all LEAs to report annually to the commissioner in a form and by a date prescribed by the commissioner, the following information concerning violent and disruptive incidents, as defined by the commissioner, that occurred in the prior school year:

(1) The type of offenders;

(2) If an offender is a student, the age and grade of the student;

(3) The location at which the incident occurred;

(4) The type of incident;

(5) Whether the incident occurred during or outside of regular school hours;

(6) Where the incident involved a weapon, whether the weapon was a firearm, knife or other weapon;

(7) The actions taken by the school in response to the incident, including when the incident was reported to law enforcement officials and whether disciplinary action was taken against the offenders by law enforcement;

(8) Any student discipline or referral action taken against a student offender and the duration of the action; and

(9) The nature of the victim and the victim's age and grade where appropriate.

(d) The commissioner shall require a summary of the information from subsection (c) to be included, in a form prescribed by the commissioner, in the annual report published by the commissioner each year pursuant to § 49-1-211.

(e) Annually on or before February 1 of each year, the commissioner shall report to the governor and the general assembly concerning the prevalence of violent and disruptive incidents in the public schools and the effectiveness of school programs undertaken to reduce violence and assure the safety and security of students and school personnel. The report shall summarize the information available from the incident reporting system and identify specifically the schools and school districts with the least and greatest incidence of violent incidents and the least and most improvement since the previous year or years.



§ 49-6-4302 - Tennessee school safety center.

(a) The department of education shall establish a Tennessee school safety center to develop and evaluate training materials and guidelines on school safety issues, including behavior, discipline and violence prevention.

(b) The Tennessee school safety center shall be responsible for the collection and analysis of data related to school safety, including alleged violent or assaultive acts against school employees and students. Analysis of data shall include the number of arrests, the charges and whether civil damages were pursued by the injured party or school system. The center shall make periodic reports to the education committee of the senate and the education administration and planning committee of the house of representatives on the status of school safety efforts.

(c) (1) The Tennessee school safety center, within the limit of appropriations for the center, may establish grants to LEAs for the development of innovative violence prevention programs, conflict resolution, disruptive or assaultive behavior management, improved school security, peer mediation and training for employees on the identification of possible perpetrators of school related violence.

(2) The grants provided for in subdivision (c)(1) shall be distributed as follows:

(A) Funding would be available to each LEA in the same percentage that the LEA's share of basic education program (BEP) funding bears to statewide BEP funding.

(B) Funding would be subject to a twenty-five percent (25%) match by the LEA, adjusted for the LEA's fiscal capacity under the BEP formula. The match requirement could be satisfied by local or contributed funds or by personnel or other in-kind expenses assumed by the LEA.

(C) State funding would also be subject to submission by the LEA to the school safety center of a proposed plan of expenditures to accomplish one (1) or more of the provisions specified in subdivision (c)(1) and approval of that plan by the center. The center should not unreasonably withhold funding, but should allow LEAs adequate flexibility to experiment so long as the basic requirements of this section are satisfied.

(D) Any funds appropriated for this program in any fiscal year and not expended shall be carried forward for such purposes in future fiscal years. Any allocation for an LEA that is not applied for or is not successfully applied for in any fiscal year shall not be carried forward for the benefit of that LEA in subsequent fiscal years, but shall be carried forward for future expenditures under this program in future fiscal years.

(d) LEAs are authorized to act in partnership with local law enforcement agencies for the purpose of hiring school resource officers under the state grant program set forth in § 38-8-115.






Part 44 - School Discipline in Special School Districts

§ 49-6-4401 - Students accountable for conduct.

Every teacher in the special school district created by § 37-5-119 is authorized to hold every juvenile pupil strictly accountable for any disorderly conduct in school.



§ 49-6-4402 - Corporal punishment.

(a) The chief administrative officer, or the chief administrative officer's designee, of any institution in which the schools are located, may use corporal punishment in a reasonable manner and in accordance with this part against any pupil for good cause in order to maintain discipline and order within such schools.

(b) Corporal punishment may be administered only in a classroom situation and only in the presence of the director of schools or chief administrative officer of the school and one (1) other faculty witness.



§ 49-6-4403 - Rules and regulations.

(a) The department of children's services shall adopt rules and regulations that specifically designate the method of imposing corporal punishment and the circumstances that warrant corporal punishment in the schools within its special school district. The rules and regulations shall provide for only corporal punishment that is reasonably necessary for the proper education of the pupil.

(b) No corporal punishment shall be imposed until the rules and regulations have been promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The rules and regulations shall provide for a written record to be kept of all use of corporal punishment, including the name of the person requesting the punishment and a brief description of the circumstances warranting its use.



§ 49-6-4404 - Physical examination of student -- Student's remedies.

(a) Within forty-eight (48) hours of the imposition of corporal punishment within the special school district, the pupil shall have the right to be examined by a physician to determine if the punishment was excessive.

(b) In any case in which the punishment is excessive, the pupil shall have the same civil and criminal remedies as any other pupil in the public schools.






Part 45 - Harassment, Intimidation, Bullying and Cyber-Bullying.

§ 49-6-4501 - Legislative findings -- Safety and civility.

The general assembly finds and declares that:

(1) A safe and civil environment is necessary for students to learn and achieve high academic standards;

(2) Harassment, intimidation, bullying or cyber-bullying, like other disruptive or violent behavior, is conduct that disrupts a student's ability to learn and a school's ability to educate its students in a safe environment;

(3) Students learn by example. School administrators, faculty, staff and volunteers who demonstrate appropriate behavior, treating others with civility and respect and refusing to tolerate harassment, intimidation, bullying or cyber-bullying, encourage others to do so as well; and

(4) The use of telephones, cellular phones or other wireless telecommunication devices, personal digital assistants (PDAs), computers, electronic mail, instant messaging, text messaging, and web sites by students in a manner that is safe and secure is essential to a safe and civil learning environment and is necessary for students to successfully use technology.



§ 49-6-4502 - Part definitions.

(a) As used in this part:

(1) "Cyber-bullying" means bullying undertaken through the use of electronic devices;

(2) "Electronic devices" include, but are not limited to, telephones, cellular phones or other wireless telecommunication devices, personal digital assistants (PDAs), computers, electronic mail, instant messaging, text messaging, and web sites;

(3) "Harassment, intimidation or bullying" means any act that substantially interferes with a student's educational benefits, opportunities or performance; and:

(A) If the act takes place on school grounds, at any school-sponsored activity, on school-provided equipment or transportation or at any official school bus stop, the act has the effect of:

(i) Physically harming a student or damaging a student's property;

(ii) Knowingly placing a student or students in reasonable fear of physical harm to the student or damage to the student's property;

(iii) Causing emotional distress to a student or students; or

(iv) Creating a hostile educational environment; or

(B) If the act takes place off school property or outside of a school-sponsored activity, it is directed specifically at a student or students and has the effect of creating a hostile educational environment or otherwise creating a substantial disruption to the education environment or learning process.



§ 49-6-4503 - Development of policy regarding harassment, intimidation, bullying or cyber-bullying.

(a) Each school district shall adopt a policy prohibiting harassment, intimidation, bullying or cyber-bullying. School districts are encouraged to develop the policy after consultation with parents and guardians, school employees, volunteers, students, administrators and community representatives.

(b) School districts shall include in the policies:

(1) A statement prohibiting harassment, intimidation, bullying or cyber-bullying;

(2) A definition of harassment, intimidation, bullying or cyber-bullying;

(3) A description of the type of behavior expected from each student;

(4) A statement of the consequences and appropriate remedial action for a person who commits an act of harassment, intimidation, bullying or cyber-bullying;

(5) A procedure for reporting an act of harassment, intimidation, bullying or cyber-bullying, including a provision that permits a person to report an act of harassment, intimidation, bullying or cyber-bullying anonymously. Nothing in this section may be construed to permit formal disciplinary action solely on the basis of an anonymous report;

(6) A procedure for prompt investigation of a report of an act of harassment, intimidation, bullying or cyber-bullying;

(7) A statement of the manner in which a school district shall respond after an act of harassment, intimidation, bullying or cyber-bullying is reported, investigated and confirmed;

(8) A statement of the consequences and appropriate remedial action for a person found to have committed an act of harassment, intimidation, bullying or cyber-bullying;

(9) A statement prohibiting reprisal or retaliation against any person who reports an act of harassment, intimidation, bullying or cyber-bullying and stating the consequences and appropriate remedial action for a person who engages in such reprisal or retaliation;

(10) A statement of the consequences and appropriate remedial action for a person found to have falsely accused another of having committed an act of harassment, intimidation, bullying or cyber-bullying as a means of reprisal or retaliation or as a means of harassment, intimidation, bullying or cyber-bullying;

(11) A statement of how the policy is to be publicized within the district, including a notice that the policy applies to behavior at school-sponsored activities;

(12) The identification by job title of school officials responsible for ensuring that the policy is implemented; and

(13) A procedure for discouraging and reporting conduct aimed at defining a student in a sexual manner or conduct impugning the character of a student based on allegations of sexual promiscuity.

(c) (1) Each LEA shall, at the beginning of each school year, provide teachers and school counselors a copy of the policy along with information on the policy's implementation, bullying prevention and strategies to address bullying and harassment when it happens. In addition, each LEA shall provide training to teachers and counselors regarding the policy and appropriate procedures relative to implementation of the policy. The department of education shall provide guidelines for such training and provide recommendations of appropriate, available and free bullying and harassment prevention resources.

(2) Each LEA shall also:

(A) At the beginning of the school year, make available to students and parents information relative to bullying prevention programs to promote awareness of the harmful effects of bullying and to permit discussion with respect to prevention policies and strategies;

(B) Beginning August 1, 2013, and annually thereafter, prepare and provide to the department of education a report concerning the number of bullying cases brought to the attention of school officials during the preceding year and the manner in which they were resolved or the reason they are still pending.

(3) The department shall annually submit a report to the education committee of the senate and the education administration and planning committee of the house of representatives updating membership on the number of bullying cases reported statewide, the number of LEAs implementing this part and any other information relating to the subject of bullying and harassment as will be helpful to the committee in establishing policy in this area.

(d) (1) The principal of a middle school, junior high school, or high school, or the principal's designee, shall investigate harassment, intimidation, bullying or cyber-bullying when a student reports to any principal, teacher or guidance counselor that physical harm or a threat of physical harm to such student's person or property has occurred.

(2) Following any investigation required by this part, the principal or such principal's designee shall report the findings, along with any disciplinary action taken, to the director of schools and the chair of the local board of education.



§ 49-6-4504 - Adoption of policy -- Transmission of copy of policy to the commissioner of education.

Each LEA shall adopt a policy prohibiting harassment, intimidation, bullying or cyber-bullying and transmit a copy of the policy to the commissioner of education by January 1, 2006.



§ 49-6-4505 - Reprisal or retaliation prohibited -- Reporting harassment, intimidation, bullying or cyber-bullying -- Immunity from damages.

(a) A school employee, student or volunteer may not engage in reprisal or retaliation against a victim of, witness to, or person with reliable information about an act of harassment, intimidation, bullying or cyber-bullying.

(b) A school employee, student or volunteer who witnesses or has reliable information that a student has been subjected to an act of harassment, intimidation, bullying or cyber-bullying is encouraged to report the act to the appropriate school official designated by the school district's policy.

(c) A school employee who promptly reports an act of harassment, intimidation, bullying or cyber-bullying to the appropriate school official in compliance with the procedures set forth in the school district's policy is immune from a cause of action for damages arising from any failure to remedy the reported act.

(d) Notwithstanding subsections (b) and (c), a school employee, student or volunteer who witnesses or possesses reliable information that a student has transmitted by an electronic device any communication containing a credible threat to cause bodily injury or death to another student or school employee, as prohibited by § 49-6-4216, shall report such information to the appropriate school official designated by the policy of the school district. Such school official shall make a determination regarding the administration of the report.



§ 49-6-4506 - Task forces, programs or other initiatives.

School districts are encouraged to form harassment, intimidation, bullying or cyber-bullying prevention task forces, programs and other initiatives involving school employees, students, administrators, volunteers, parents, guardians, law enforcement and community representatives.






Part 50 - Immunization of School Children

§ 49-6-5001 - General provisions.

(a) The commissioner of health is authorized, subject to the approval of the public health council, to designate diseases against which children must be immunized prior to attendance at any school, nursery school, kindergarten, preschool or child care facility of this state.

(b) (1) It is the responsibility of the parents or guardian of children to have their children immunized, as required by subsection (a).

(2) In the absence of an epidemic or immediate threat of an epidemic, this section shall not apply to any child whose parent or guardian files with school authorities a signed, written statement that the immunization and other preventive measures conflict with the parent's or guardian's religious tenets and practices, affirmed under the penalties of perjury.

(c) (1) No children shall be permitted to attend any public school, nursery school, kindergarten, preschool or child care facility until proof of immunization is given the admissions officer of the school, nursery school, kindergarten, preschool or child care facility except as provided in subsection (b).

(2) No child shall be denied admission to any school or school facility if the child has not been immunized due to medical reasons if the child has a written statement from the child's doctor excusing the child from the immunization.

(3) No child or youth determined to be homeless shall be denied admission to any school or school facility if the child or youth has not yet been immunized or is unable to produce immunization records due to being homeless. The enrolling school shall comply with any and all federal laws pertaining to the educational rights of homeless children and youth, including the McKinney-Vento Homeless Assistance Act, compiled in 42 U.S.C. § 1141 et seq.

(d) Each child attending any school, nursery school, kindergarten, preschool or child care facility without furnishing proof of immunization or exception under subsection (b) or (e), shall not be counted in the average daily attendance of students for the distribution of state school funds.

(e) Any immunization specified under this part shall not be required if a qualified physician certifies that administration of the immunization would be in any manner harmful to the child involved.

(f) The commissioner shall promulgate rules and regulations necessary to carry out this section.

(g) By October 1 of each year, the commissioner shall report the number of children in the state during the preceding school year who were determined to be homeless and who enrolled in public schools without being immunized or being able to produce immunization records and the average length of time required for these children to be immunized or to obtain their immunization records. The report shall be submitted to the education committee of the senate and the education administration and planning committee of the house of representatives.



§ 49-6-5002 - Certificate of immunization.

(a) Proof of immunization shall be established by a certificate of immunization listing all immunizations that a child has received. The certificates shall be signed by a physician or a health care provider administering immunizations. All certificates of immunization shall be on forms furnished by the department of health.

(b) The certificate of immunizations required of any child who has not received all immunizations required by the commissioner of health under § 49-6-5001(a) shall be forwarded to the commissioner. The commissioner shall be responsible for monitoring the health records and notifying the student's legal guardian or guardians and the local school system in the case of noncompliance with immunization requirements.



§ 49-6-5003 - Hepatitis B immunization.

(a) The department of health shall create a plan to protect young Tennesseans against Hepatitis B by immunization and to prevent the spread of the disease.

(b) The department shall also promulgate the necessary rules to add Hepatitis B to the schedule of immunizations required for kindergarten entry.



§ 49-6-5004 - Promotion of eye, hearing and dental care awareness.

(a) Upon registration or as early as is otherwise possible and appropriate, public schools, nursery schools, kindergartens, preschools or child care facilities are encouraged to make reasonable efforts to apprise parents of the health benefits of obtaining appropriate eye, hearing and dental care for children.

(b) A health care professional is authorized to indicate the need for an eye, hearing or dental examination on any report or form used in reporting the immunization status for a child as required under this part. Health care professionals shall provide a copy of the report or form to the parents or guardians indicating the need to seek appropriate examinations for the child.

(c) If the parent or guardian of a child with a need for an eye or hearing examination is unable to afford the examination, an LEA of a county or municipality may use revenues from gifts, grants and state and local appropriations to provide the eye or hearing examinations.

(d) LEAs are encouraged to seek free or reduced-cost eye examinations from optometrists or ophthalmologists and free or reduced-cost hearing examinations from physicians or audiologists willing to donate their services for children who are unable to afford the eye or hearing examinations.

(e) The commissioner shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that are necessary to carry out this section.



§ 49-6-5005 - Information about meningococcal disease and the effectiveness of vaccination.

LEAs shall ensure that schools provide parents and guardians with information about meningococcal disease and the effectiveness of vaccination against meningococcal disease at the beginning of every school year. This information shall include the causes, symptoms and means by which meningococcal disease is spread and the places where parents and guardians may obtain additional information and vaccinations for their children. Nothing in this section shall be construed to require an LEA or school to provide or purchase vaccine against meningococcal disease.






Part 51 - Student Identification

§ 49-6-5101 - Assignment of personal identification numbers -- Identification and tracking of students with active duty military or reserve parents or guardians.

(a) To facilitate the identification and tracking of students from school to school and LEA to LEA, and to facilitate and make more efficient the keeping of records, all students shall be assigned a personal identification number upon entry into a Tennessee public school.

(b) To facilitate the identification and tracking of students with active duty military or reserve component parents or guardians from school to school, LEA to LEA, and state to state, and to facilitate and make more efficient the keeping of records, the personal identification number assigned to students with active duty military or reserve component parents or guardians shall be maintained by the department of education.

(c) The department shall:

(1) Create a data entry point that identifies students with active duty military parents or guardians;

(2) Disaggregate data to identify students with active duty parents and guardians and children of parents or guardians of the national guard or reserves as separate groups;

(3) Prescribe a uniform program for the collection, maintenance, and transfer of data that each LEA must adopt;

(4) Prescribe the format for the data; and

(5) Prescribe the date by which each LEA shall report the data to the department.

(d) The information collected pursuant to subsections (b) and (c) shall be utilized as cohort data as a report-only subgroup and not for the purposes of school, LEA, or teacher evaluations.

(e) The department shall establish, to the extent authorized by the Family Education Rights and Privacy Act (FERPA), codified in 20 U.S.C. § 1232g, and any regulations adopted pursuant thereto, a mechanism for a person or entity to have different types of access to the information contained in the database, to the extent that such information is necessary for the performance of a duty or that such information may be made available without posing a threat to the confidentiality of a student.

(f) For the purposes of subsection (e), "person or entity" includes state officers who are members of the executive or legislative branch, administrators of public schools and school districts, teachers and other educational personnel, and parents and guardians.



§ 49-6-5104 - Lists to be provided to department of education.

It is the responsibility of the director of schools or chief administrative officer in every LEA to forward to the department of education a complete listing of the names and identification numbers of each student in attendance at the time and in the manner specified by the commissioner.



§ 49-6-5105 - Identification numbers -- Limitations on use -- Confidentiality.

The commissioner shall use the identification numbers furnished under this part for the purpose of tracking students and for other statistical reports or surveys, but for no other purpose. Listings of student names and identification numbers shall not be public records.



§ 49-6-5106 - Use of name on birth certificate.

A student shall be enrolled in the name that appears on the student's certificate of live birth or certificate of birth by adoption if the adoption occurs prior to the child's entrance into school. The student shall be known by that lawful name in all facets of school records, report cards, student testing and any school activities. Name changes due to marriage of a student will be entered on the student's record upon receipt of a marriage certificate. Court-ordered name changes will be entered on the student's record upon receipt of the appropriate court document.






Part 60 - Proficiency Testing

§ 49-6-6001 - Graduation requirements.

(a) To receive a full diploma upon graduation from high school, a student must meet requirements as set forth by the state board of education.

(b) As a strategy for assessing student readiness to enter and succeed in postsecondary training, every public school student shall take a series of three (3) examinations, one (1) administered at grade eight (8), one (1) administered at grade ten (10), and one (1) at grade eleven (11). These assessments shall be approved by the commissioner of education and provide educators with diagnostic information to assist in developing interventions for the purpose of increasing high school graduation rates and improving student preparation for postsecondary achievement. Each year, the results of the examinations shall be analyzed and reported by the commissioner of education to the education committee of the senate and the education committees of the house of representatives.

(c) All tests developed or used to implement this section, all banks of questions, all field testing documents used as background for the development of the tests and all answers shall be kept confidential when and for as long as necessary to protect the integrity of the tests, and accordingly, are exempt from the requirements of § 10-7-503.

(d) The board shall require each LEA to provide remediation services to any student who fails a portion of any examination required under this section for the portion of the examination that the student failed.

(e) Each LEA shall, by September 30 of each year, submit a report to the commissioner of education that details interventions as required by subsection (d) and the Official Compilation of Rules and Regulations of the State of Tennessee rule 0520-1-3-.06, 1(d)2(ii). The report shall include the types of interventions made available, the number of students participating in the interventions, the success rate of participating students and strategies used to make parents and students aware of the interventions available.

(f) Each LEA shall include the information contained in the report from subsection (e) as part of the school improvement planning process as required by the board of education.

(g) In addition to a full diploma, a certificate of attendance, or a special education diploma, the board shall adopt an occupational diploma for students with disabilities. The board shall set appropriate standards and benchmarks of attendance, academic achievement, and job readiness skills for the occupational diploma. A student is not required to comply with the testing requirements of subdivision (a)(1) in order to receive an occupational diploma.

(h) The commissioner of education is directed to establish dates for the administration of assessments required for graduation that provide the maximum instructional days possible prior to testing while maintaining compliance with all relevant federal law.

(i) Students who, in lieu of graduating from high school, obtain a general equivalency development credential (GED(R)) shall be counted as a high school graduate of the high school that they attended or were eligible to attend for the purpose of calculating graduation rates; provided, however, that such students shall not be counted as graduates for purposes pursuant to which such inclusion in a graduation rate calculation is prohibited by federal law.

(j) No LEA shall require any enrolling or transferring student, who is in grade eleven (11) or higher and in the custody of the department of children's services or exiting its custody, to meet more than the minimum requirements "for graduation set forth by the state board of education. The LEA shall issue a full diploma to any such student who meets the minimum requirements.



§ 49-6-6002 - Tests not to be conducted earlier than grade three (3) -- Test dates.

(a) No state-mandated test shall be conducted earlier than grade three (3), except that when the first and second grade tests provided for in chapter 434, § 7 of the Public Acts of 1997 are available, these tests shall be conducted.

(b) The commissioner of education shall establish a schedule for the administration of the Tennessee comprehensive assessment program assessments and meet the provisions of § 49-1-226. The commissioner shall have the authority to adjust the schedule for reasons including, but not limited to, natural disaster, prolonged inclement weather, or serious outbreaks of contagious illness.



§ 49-6-6003 - Comprehensive writing assessment.

A comprehensive writing assessment shall be conducted in at least one (1) grade within each of the following grade spans: elementary, middle grades and high school, as determined by the state board of education.



§ 49-6-6005 - Special education diplomas.

A special education diploma shall be awarded to students who have satisfactorily completed an individualized education program and who have satisfactory records of attendance and conduct, but who have not met the proficiency testing requirements established under § 49-6-6001.



§ 49-6-6006 - Teacher endorsement for course requiring end of course examination to satisfy graduation requirements.

A teacher shall not teach a course in which an end of course examination is required for students to satisfy graduation requirements set by the state board of education pursuant to § 49-6-6001(a), if the teacher's license does not carry a subject specific endorsement for the subject area of the course; unless the teacher demonstrates sufficient content knowledge in the course material by taking, at the teacher's own expense, and by passing a standardized or criterion-referenced test for the content area. A teacher who has passed a content area test shall not be required to retake the test or take any additional content area test, if subsequently assigned to teach the course; unless the teacher's evaluation performed pursuant to § 49-1-302(d) immediately preceding the new assignment demonstrates an overall performance effectiveness level of "below expectations" or "significantly below expectations." Teachers who teach in multiple subject areas in which end of course examinations are required for students to satisfy graduation requirements, including special education teachers and alternative school teachers, shall have until January 1, 2014, to pass the test in each content area in which they are teaching.



§ 49-6-6007 - Annual notification of parents by department and LEAs as to mandated tests to be administered in the upcoming school year -- Information to be posted -- Methods for notification.

(a) No later than July 15 of each year, the department of education shall post on its web site information about state mandated tests that shall be administered in the upcoming school year. The information shall include the name of the test, the purpose and use of the test, the grade or class in which the test is to be administered, the tentative date or dates on which the test will be administered and how and when parents and students will be informed of the results of the tests.

(b) No later than July 31 of each year, each LEA shall post on its web site information about state mandated tests and tests mandated by the LEA that shall be administered in the upcoming school year. The information shall include the name of the test, the purpose and use of the test, the grade or class in which the test is to be administered, the tentative date or dates on which the test will be administered and how and when parents and students will be informed of the results of the test. An LEA is encouraged to disseminate annually this information to parents by other methods that the LEA finds reasonable and feasible, such as, posting on a school's web site the information for tests that will be administered to students attending the school, discussion of state and LEA mandated tests at parent/teacher organization meetings or sending the information home with students. Beginning with the 2015-2016 school year and for school years thereafter, an LEA shall also disseminate the testing information to parents by placing the information in each school's student handbook, or other standard or policy guidebook that contains the policies and procedures of the school and is distributed annually.






Part 61 - Behavioral And Emotional Disorders

§ 49-6-6101 - Improvement and coordination of services.

The state departments of education, mental health and substance abuse services, and intellectual and developmental disabilities shall take the following actions to improve and coordinate services for behavioral/emotionally disordered children. Any policy change required as a result of these actions will be presented to the state board of education for review and approval:

(1) Delineation of each state and local agency's responsibilities;

(2) Development of joint agency planning and training, especially between Tennessee's state and local agencies of mental health and substance abuse services, intellectual and developmental disabilities and education;

(3) Development of a systematic process for securing funding for a continuum of related service options;

(4) Development of a definition of the target population;

(5) Development of ongoing needs assessment process that addresses:

(A) The complex and diverse needs of the children and their families; and

(B) The resources of schools, mental health/intellectual and developmental disabilities providers, and public/private agencies;

(6) Prepare an inventory of a continuum of existing services and options, known private or public agencies and families;

(7) Development of an interagency agreement on the principles to be included in a plan of care as they relate to intervention or treatment goals. The plan of care shall have:

(A) Child involvement if developmentally appropriate;

(B) Measurable outcomes;

(C) Identification of agency or agencies that shall monitor the plan of care;

(D) Family involvement; and

(E) Sensitivity to unique cultural needs; and

(8) Development of interagency training plan in the area of truancy prevention.






Part 70 - Parent Educational Participation Act

§ 49-6-7001 - General provisions.

(a) This section shall be known and may be cited as the "Parent Educational Participation Act."

(b) (1) It may be the duty of the board of education of each school district to develop a program for the voluntary participation of parents in the educational and teaching process at the school in which the parent has a child enrolled in school.

(2) It may include, but shall not be limited to, such activities as educational assistant, library assistant, hall monitor, recreation supervisor and any other activity that enables the parent to more fully observe and understand the school, the faculty, the students and the educational and teaching activities.

(3) The parent's participation shall be varied.

(4) In any school having a full-time principal with no teaching duties and a school secretary, the principal may maintain records on the program at the school and submit conclusions and recommendations to the board on the effectiveness of the program as to the student and parent.

(5) State employees with children enrolled in schools may, subject to department approval or the approval of the employees' immediate supervisor, take off up to one (1) day a month from work to voluntarily participate in the educational and teaching process described in this subsection (b). Upon request of a state employee, a school shall provide documentation verifying the employee's participation in the educational and teaching process.

(6) Private employers, subject to the constraints and resources of their workplaces, are urged to develop programs that permit their employees with children in school to take time from work to voluntarily participate in the educational and teaching process described in this subsection (b).

(c) The state board of education may establish guidelines for the development of programs by the local board of education and may assure that each school district has such a program.

(d) The board of education of each school district may periodically schedule alternate meetings to the regular parent-teachers association meeting to permit working parents to attend.



§ 49-6-7002 - Parent-teacher meetings.

(a) This section shall be known and may be cited as the "Parent-Teacher Partnership Act of 1989."

(b) It is the duty of the board of education of each school district to develop a program whereby parents or guardians and appropriate faculty members may meet at least two (2) times per school year to discuss any pertinent problems or other matters of concern regarding the development and education of each student who is enrolled in the school system. However, these meetings shall not occur during school hours of any day that is counted for purposes of meeting the one hundred eighty (180) days of classroom instruction required by § 49-6-3004, nor shall the meetings be substituted for a day of classroom instruction; provided, that these restrictions on meetings shall not bar any LEA from scheduling the meetings at a time beyond the six and one-half (6.5) hour classroom instructional time or during any free time that a teacher might have available during the six and one-half (6.5) hours.

(c) LEAs are urged to consider the work schedules and needs of working parents when scheduling parent-teacher meetings.



§ 49-6-7003 - Parental inspection of school instructional materials.

(a) The board of education shall adopt and file in its official operating policy pamphlet its policy on inspection of school instructional materials by parents or legal guardians of students enrolled in that LEA.

(b) The policy shall provide that a parent or legal guardian is entitled to:

(1) Review all teaching materials, instructional materials, and other teaching aids used in the classroom of the parent or legal guardian's child; and

(2) Review tests that are developed by and graded by a teacher of the parent or legal guardian's child.

(c) The LEA shall make all teaching materials, including handouts readily available for review upon request by the parents or legal guardians.



§ 49-6-7004 - Parental involvement contracts.

(a) As used in this section, "parent" means the parent, guardian or person who has custody of the child or individual who has caregiving authority under § 49-6-3001.

(b) LEAs are encouraged to develop and implement parental involvement contracts with parents of students. These parental involvement contracts will be voluntary and should be designed to encourage and facilitate a parent's involvement with the parent's child's education.

(c) The department of education shall develop a model parental involvement contract that may be used by LEAs. The model parental involvement contract shall provide that a parent will commit to do at least the following:

(1) Review homework assignments and offer assistance when needed;

(2) Sign report cards;

(3) Ensure that the student gets to school each day, on time and ready to learn;

(4) Demonstrate interest in the student's well-being by attending school functions and supporting the student's school activities; and

(5) Make every effort to attend parent-teacher conferences.

(d) In signing a contract, the parent shall agree to maintain within the parent's best efforts involvement with the parent's child's education to the extent required by the contract. The contract should include a means for a parent to explain any obstacles that may prevent the parent from complying with the contract. If a contract includes an explanation of obstacles that may prevent the parent from complying with the contract, then school employees shall consider accessing possible resources to help overcome the obstacles identified.

(e) Each LEA developing and implementing a parental involvement contract shall submit a copy of the contract to the department. LEAs shall report to the department the number of parents and percentage of parents signing parental involvement contracts in each class by May 1 of each school year. The department of education shall include the data on parental involvement contracts on the annual report card required under § 49-1-211.



§ 49-6-7005 - Improving parental involvement in children's education.

(a) As used in this section, "parent" means parent, guardian or legal custodian who is required under § 49-6-3001 to enroll the child in school.

(b) LEAs are authorized and encouraged to partner with individuals, community and faith-based groups and organizations and nonprofit and for-profit entities to design and implement programs to improve parental involvement in their children's education and schools, particularly in high priority schools or school systems.

(c) LEAs shall identify or encourage development of parenting classes that are provided at low or no cost to parents by organizations within the community and that are designed to improve parental involvement in their children's education.

(d) Parenting classes in these parent involvement programs should provide parents with information and skills related to improving student performance. For example, these classes may address:

(1) How to be a positive role model for children in motivating them to do well in school;

(2) How to maximize the benefits of parent-teacher conferences;

(3) The importance of sleep and good nutrition in school performance;

(4) How to help with homework assignments and to establish an environment conducive to completion of homework assignments;

(5) Techniques that can be taught students to improve studying and classroom performance;

(6) How to access and use technology provided by the LEA or school that furnishes information about school assignments, activities and events and about student attendance and performance;

(7) The importance of school attendance and the consequences of truancy;

(8) How to help students prepare for entrance into college or the workforce; and

(9) Ways of becoming involved in a child's school, including opportunities to volunteer in the school.

(e) LEAs may solicit donations from its partners to fund rewards for schools or classes in which a high percentage of parents participate in at least two (2) parenting classes to learn skills related to improving student performance. Rewards may include equipment and supplies for the school or the class being rewarded or for specific programs offered by the school and field trips and other educational activities that would benefit the school or the class of students being rewarded. LEAs may devise ways of providing recognition to schools or classes in which a high percentage of parents participate in at least two (2) parenting classes, as well as recognizing the parents who participated.

(f) LEAs shall encourage parents who participate in the parenting classes to be a positive influence on parents, whose children enter the school for the first time during the next school year, and on parents who have not attended the parenting classes, to promote participation in the parental involvement program.



§ 49-6-7006 - Pilot program to increase parent involvement.

The department of education shall establish in the school system with the most schools in the achievement school district (ASD) a four-year pilot program to increase parent involvement in schools as set forth in §§ 49-6-7007 -- 49-6-7009. The pilot program shall begin with the 2012-2013 school year and shall be limited to schools operated by the ASD that serve kindergarten through grade three (K-3) or any combination thereof. The office of research and education accountability shall study the ASD.



§ 49-6-7007 - "Parent" defined.

As used in §§ 49-6-7006 -- 49-6-7009, unless the context requires otherwise, "parent":

(1) Means a parent whose parental rights have not been terminated, or a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of a child; and

(2) Does not mean a guardian ad litem or the state.



§ 49-6-7008 - Sharing information.

Any current information packets, forms, videos or other means used for sharing information with a parent by a school in the achievement school district that is in the pilot program under § 49-6-7006 shall include the following information:

(1) Expectations of parents concerning their responses to requests for meetings and communications from the school or teachers;

(2) Expectations of parents concerning their children's academic work, including time set aside for daily homework and reading, nightly checks of homework completion and preparation for tests, early preparation of assigned school projects, signatures on required forms, and checks of the contents of their children's school backpacks;

(3) Expectations of parents concerning their children's physical readiness for school, including provision for adequate night-time sleep, necessary school supplies, meals, and immunizations and medical care; provided, that necessary school supplies may be obtained through various organizations and meals may be obtained through the school's free or reduced-priced meal program if certain qualifications are met; and

(4) Expectations of parents concerning their children's school attendance.



§ 49-6-7009 - Parent involvement report cards -- Incentives for parents to self-evaluate.

(a) Schools in the pilot project shall issue to parents whose children are in kindergarten through grade three (K-3) blank parent involvement report cards, when the children are given their report cards.

(b) Each parent whose child is in the pilot project shall self-evaluate the parent's involvement in the child's education and assign to himself or herself a grade of excellent, satisfactory, needs improvement or unsatisfactory on each of the following:

(1) The parent's response to requests by the school or the child's teachers for meetings or communication;

(2) The parent's efforts in ensuring that the child completed homework assignments, was prepared for tests and otherwise was academically ready to learn;

(3) The parent's efforts in ensuring the child's physical preparation for school; and

(4) The parent's efforts in ensuring the child was on time for school and was absent only when excused.

(c) The report card shall also contain space in which the parent can report in writing on other efforts by the parent to be involved in the parent's child's education and to express the means by which the parent intends to address areas that the parent has evaluated as less than satisfactory or to ask for help in improving the parent's involvement.

(d) The achievement school district and the schools in the pilot project shall create appropriate incentives to encourage parents to self-evaluate and return the parent involvement report cards to the schools.






Part 80 - Tennessee School Employee Religious Liberty Act of 1999

§ 49-6-8001 - Short title.

This part shall be known and may be cited as the "Tennessee School Employee Religious Liberty Act of 1999."



§ 49-6-8002 - Legislative findings.

(a) The general assembly finds the following:

(1) Judicial decisions concerning religion, free speech and public education are widely misunderstood and misapplied;

(2) Confusion surrounding these decisions has resulted in needless litigation and conflicts;

(3) The supreme court of the United States has ruled that the establishment clause of the first amendment to the United States constitution requires that public schools neither advance nor inhibit religion. Public schools should be neutral in matters of faith and treat religion with fairness and respect;

(4) Neutrality to religion does not require hostility to religion. The establishment clause does not prohibit reasonable accommodation of religion, nor does the clause bar appropriate teaching about religion; and

(5) Accommodation of religion is required by the free speech and free exercise clauses of the first amendment as well as by the Equal Access Act, compiled in 20 U.S.C. § 4071 et seq.

(b) The purpose of this part is to create a safe harbor for schools desiring to avoid litigation and to allow the free speech and religious liberty rights of school employees to the extent permissible under the establishment clause.



§ 49-6-8003 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Establishment clause" means the portion of the first amendment to the United States constitution that forbids laws respecting an establishment of religion;

(2) "Free exercise clause" means the portion of the first amendment to the United States constitution that forbids laws prohibiting the free exercise of religion;

(3) "Free speech clause" means the portion of the first amendment to the United States constitution that forbids laws abridging the freedom of speech;

(4) "Public school" means any school that:

(A) Is operated by the state, a political subdivision of the state or governmental agency within the state; and

(B) Receives state financial assistance; and

(5) "School employee" means an individual employed on a full-time or part-time basis by a public school.



§ 49-6-8004 - Rights of employees.

(a) A school employee shall have the right to carry out an activity described in any of subdivisions (b)(1)-(4); provided, that the school employee:

(1) Does not interfere with the rights of other school employees;

(2) Does not disrupt the educational process;

(3) Does not harass other persons or coerce other persons to participate in the activity; and

(4) Does not otherwise infringe on the rights of other persons.

(b) Subject to subsection (a), a school employee shall be permitted to voluntarily:

(1) Read a religious book during non-instructional time;

(2) Quietly say grace before a meal;

(3) Wear religious garb or jewelry that does not disrupt the school environment; and

(4) Meet with other school employees for prayer or scriptural study before or after school or during the employee's lunch period.

(c) No action may be maintained pursuant to this part unless the school employee has exhausted the following administrative remedies:

(1) The school employee states the employee's complaint to the school's principal;

(2) If the concerns are not resolved, then the school employee shall make complaint in writing to the director of schools with the specific facts of the alleged violation;

(3) The director of schools shall investigate and take appropriate action to ensure that the rights of the school employee are resolved within thirty (30) days of receiving the written complaint; and

(4) Only after the director of schools' investigation and action may a school employee pursue any other legal action pursuant to this part.

(d) If a right of a school employee established under this section is violated by a public school, the employee may assert the violation as a cause of action or a defense in a judicial proceeding, administrative or disciplinary hearing and obtain injunctive relief against the public school. The action shall be brought in the circuit or chancery court where the violation occurred or where the employee resides. Standing to assert a cause of action or defense under this section shall be governed by the Tennessee rules of civil procedure and common law interpretations of those rules.

(e) A school employee prevailing in a claim brought against a public school for a violation of this section may be awarded reasonable attorney fees and costs.



§ 49-6-8005 - Construction with first amendment establishment clause.

(a) Nothing in this part shall be construed to affect, interpret or in any way address the establishment clause.

(b) The specification of religious liberty or free speech rights in this part shall not be construed to exclude or limit religious liberty or free speech rights otherwise protected by federal, state or local law.



§ 49-6-8006 - Employees should not violate first amendment establishment clause.

Nothing in this part shall be construed to support, encourage or permit a school employee to lead, direct or encourage any religious or antireligious activity in violation of that portion of the first amendment of the United States constitution prohibiting laws respecting an establishment of religion.






Part 81 - Neighborhood School Program [Obsolete]



Part 82 - Demonstration Project for Distance Learning [Obsolete]



Part 83 - Move On When Ready Act

§ 49-6-8301 - Short title.

This part shall be known and may be cited as the "Move on When Ready Act."



§ 49-6-8302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "AP" means the advanced placement program offered by the college board;

(2) "Conditional entry" means a student has met the requirements of § 49-6-8303, but the student is subject to completing existing academic requirements for admission into a specific program at the public four-year institution in which the student enrolls. A public four-year institution shall not impose additional course requirements beyond what is specified in § 49-6-8303 for general admission to the institution, except a student shall meet the required composite ACT score for general admission to the institution; and

(3) "IB" means the international baccalaureate programme.



§ 49-6-8303 - Early high school graduation program.

(a) Beginning with the 2012-2013 school year, a public school student may complete an early high school graduation program and be eligible for unconditional entry into a public two-year institution of higher education or conditional entry into a public four-year institution of higher education, if the student meets the requirements of this section.

(b) Each student desiring to complete an early graduation program shall indicate to the high school principal the student's intent prior to the beginning of grade nine (9) or as soon thereafter as the intent is known. The intent shall be indicated on a form provided by the department of education and signed by the parent.

(c) For early graduation and unconditional entry into a public two-year institution or conditional entry into a public four-year institution, a student shall:

(1) Achieve a benchmark score as determined by the state board of education for each subject area in which end-of-course examinations are administered;

(2) Successfully complete eighteen (18) credits to include:

(A) English I, II, III, and IV;

(B) Algebra I and II;

(C) Geometry;

(D) United States history;

(E) Two (2) courses in the same foreign language;

(F) One (1) course selected from the following:

(i) Economics;

(ii) Government;

(iii) World civilization; or

(iv) World geography;

(G) One (1) course selected from the following:

(i) History and appreciation of visual and performing arts; or

(ii) A standards-based arts course, which may include studio art, band, chorus, dance, or other performing arts;

(H) Health;

(I) Physical Education;

(J) Biology;

(K) Chemistry;

(3) Have a cumulative grade point average of at least 3.2 on a 4-point scale;

(4) Score on either the ACT or the SAT at or above benchmarks set by the Tennessee higher education commission for mathematics and English;

(5) Obtain a qualifying benchmark score as determined by the state board of education on a world language proficiency assessment approved by the board; and

(6) Complete at least two (2) courses from the following types of courses:

(A) AP;

(B) IB;

(C) Dual enrollment; or

(D) Dual credit.

(d) The courses specified in subsection (c) may be dual enrollment or dual credit courses, AP or IB courses, or standard courses for which high school credit is granted. Selected courses, as determined by the state board of education, may be completed at the middle school level.

(e) A student in the early graduation program may take two (2) high school English courses in an academic year.

(f) A student who completes the early graduation program under this section qualifies for unconditional admittance to all public two-year institutions of higher education. A public four-year institution may accept a student who completes the early graduation program.

(g) A student pursuing early graduation under this section is exempt from additional graduation requirements established by the state board of education. A student who completes the early graduation program shall be awarded a high school diploma.

(h) Under subsection (c), the state board of education and the Tennessee higher education commission shall set the required benchmarks at scores that demonstrate exemplary high school performance and are indicative of an ability to perform college-level work.

(i) This section shall not apply in any county having a population of not less than one hundred eighty-three thousand one hundred (183,100) nor more than one hundred eighty-three thousand two hundred (183,200), according to the 2010 federal census or any subsequent federal census.



§ 49-6-8304 - No graduation requirement to prevent early graduation.

(a) The state board of education or a local board of education shall not impose graduation requirements that would prohibit a student who is pursuing an early graduation program under § 49-6-8303 from completing high school in less than four (4) years.

(b) This section shall not apply in any county having a population of not less than one hundred eighty-three thousand one hundred (183,100) nor more than one hundred eighty-three thousand two hundred (183,200), according to the 2010 federal census or any subsequent federal census.



§ 49-6-8305 - Eligibility for Tennessee HOPE scholarship.

A student who meets the requirements of the early high school graduation program under this part shall be eligible for a Tennessee HOPE scholarship; provided, that the student meets all nonacademic requirements for the scholarship of chapter 4, part 9 of this title that are applicable to the student.



§ 49-6-8306 - Rules and regulations.

The state board of education and the Tennessee higher education commission are authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Chapter 7 - Postsecondary and Higher Education Generally

Part 1 - Miscellaneous Provisions

§ 49-7-101 - Rules and regulations for admissions.

(a) The board of trustees of the University of Tennessee and the state university and community college system are authorized and empowered to prescribe rules and regulations and requirements for the admission of students to colleges and universities and to programs of instruction offered by the colleges, universities, branches or units of the colleges and universities under the control and direction of the respective board and system.

(b) Students shall be entitled to admission to the colleges and universities only in accordance with the rules and regulations and requirements as prescribed by the board and system.



§ 49-7-102 - Waiver of fees and tuition for dependents of POW's or deceased veterans -- Requirements.

(a) Except as provided in subsection (e), every dependent child in this state under twenty-three (23) years of age, whose parent was killed, died as a direct result of injuries received or has been officially reported as being either a prisoner of war or missing in action while serving honorably as a member of the United States armed forces during a qualifying period of armed conflict or was formerly a prisoner of war or missing in action under such circumstances, or the spouse of such veteran, is entitled to a waiver of tuition, maintenance fees, student activity fees and required registration or matriculation fees and shall be admitted without cost to any of the institutions of higher education owned, operated and maintained by the state.

(b) (1) To be eligible for the educational assistance benefits established by this section, the dependent child or spouse shall:

(A) Present official certification from the United States government that the parent (father or mother) or spouse veteran was killed or died as a direct result of injuries received while serving honorably as a member of the United States armed forces during a qualifying period of armed conflict;

(B) Present official certification from the United States government that the parent (father or mother) or spouse veteran has been officially reported as being a prisoner of war or missing in action while serving honorably as a member of the United States armed forces during a qualifying period of armed conflict or was formerly a prisoner of war or missing in action under such circumstances as appropriate; or

(C) Present certificate of release or discharge from active duty, department of defense form 214 (DD 214), for the veteran or service member from whom the eligibility for the benefits established by this section derives.

(2) The deceased veteran, prisoner of war or missing in action service member from whom eligibility derives shall have been a citizen of this state at the time the veteran was killed, at the time the fatal injury was sustained by the veteran or at the time the service member was officially reported as being a prisoner of war or missing in action. The former prisoner of war from whom eligibility derives shall be a citizen of this state at the time the person's dependent child or spouse applies for the educational assistance benefits established by this section.

(3) The dependent child or spouse, prior to receiving the educational assistance benefits established by this section, shall have or possess the necessary qualifications required for admission to the appropriate state institution of higher education. To maintain eligibility for benefits, the dependent child or spouse shall be in active pursuit of a specific and declared degree or certificate program at the institution.

(4) A veteran's spouse's eligibility for the educational assistance benefits established by this section shall terminate ten (10) years after the death of the veteran from whom the eligibility for benefits derives; provided, that a veteran's spouse's eligibility for benefits shall terminate immediately upon the person's remarriage within the ten-year period.

(5) In cases where a student qualifies for the educational assistance benefits established by this section after the student has paid tuition and fees for a term, there shall be no refund of any moneys by the institution of higher education, including, but not limited to, paid tuition and fees.

(c) As used in this section, unless the context otherwise requires:

(1) "Dependent child" means a natural or adopted child or stepchild of a veteran or service member whom the veteran or service member claims as a dependent for federal income tax purposes;

(2) "Parent" means the father or mother of a natural or adopted child or stepchild whom the parent claims as a dependent for federal income tax purposes;

(3) "Qualifying period of armed conflict" means any hostile military operation for which the following United States military campaign medals are individually authorized:

(A) Armed Forces Expeditionary Medal;

(B) Navy Expeditionary Medal;

(C) Marine Corps Expeditionary Medal;

(D) Combat Action Ribbon (Navy, Marine Corps and Coast Guard);

(E) Army Combat Infantryman Badge;

(F) Kosovo Campaign Medal with at least one (1) bronze star appurtenance for specific military campaign participation by the veteran;

(G) Southwest Asia Service Medal with at least one (1) bronze star appurtenance for specific military campaign participation by the veteran;

(H) Vietnam Service Medal with at least one (1) bronze star appurtenance for specific military campaign participation by the veteran;

(I) United States Department of Defense Prisoner of War Medal for former prisoners of war;

(J) Global War on Terrorism Expeditionary Medal;

(K) Air Force Expeditionary Medal;

(L) Combat Medic Badge;

(M) Afghanistan Campaign Medal;

(N) Iraq Campaign Medal;

(O) Army Combat Action Badge; and

(P) Navy Submarine Combat Patrol & SSBN Deterrent Patrol Insignia;

(4) "Served honorably" means the character of service condition as reported on certificate of release or discharge from active duty, department of defense form 214;

(5) "Service member" means a Tennessee resident who is engaged in active military service of the United States;

(6) "State institution of higher education" means any postsecondary institution operated by the board of trustees of the University of Tennessee system or the board of regents that offers courses of instruction leading to a certificate or degree; and

(7) "Veteran" means a Tennessee resident who has entered and served honorably in the United States armed forces.

(d) This section shall apply to all state institutions of higher education beginning with the next registration or enrollment period for the next complete term after July 1, 2000.

(e) The age limitation provided for dependent children in subsection (a) shall not be strictly applied. To be eligible for the educational assistance benefits established by this section, a dependent child shall be matriculated as a full-time student at a state institution of higher education prior to attaining twenty-three (23) years of age. Once declared eligible, a dependent child shall remain eligible until one (1) of the following events has occurred:

(1) Prior to attaining twenty-three (23) years of age, the dependent child earns an undergraduate degree or certificate;

(2) The dependent child has earned one hundred thirty-five (135) semester hours, or the equivalent, excluding required remedial or developmental hours; or

(3) The dependent child has attempted one hundred fifty (150) semester hours, or the equivalent, inclusive of required remedial or developmental hours.

(f) A spouse eligible for the benefits established by this section shall complete an undergraduate degree or certificate program within the ten-year period established by subdivision (b)(4); provided, that the spouse's eligibility shall extend to the end of the term in which the ten-year period expires. A spouse who has previously earned an undergraduate degree or certificate shall not be eligible for benefits. Otherwise, the spouse shall be eligible for benefits until one (1) of the following events has occurred:

(1) Prior to the expiration of benefits, the spouse earns an undergraduate degree or certificate;

(2) The spouse has earned one hundred thirty-five (135) semester hours, or the equivalent, excluding required remedial or developmental hours; or

(3) The spouse has attempted one hundred fifty (150) semester hours, or the equivalent, inclusive of required remedial or developmental hours.

(g) (1) All public institutions of higher education shall publish notice of the veterans' dependents' education benefit program pursuant to this section in their catalogs and schedules of classes.

(2) Inclusion of the information shall be subject to annual review by the veterans' education division of the Tennessee higher education commission.



§ 49-7-103 - Student loans.

(a) State colleges and universities operating under the state board of regents and the University of Tennessee operating under the board of trustees of the University of Tennessee are authorized to use funds resulting from state appropriations or student fees for the purpose of participating in college loan funds under the National Defense Education Act of 1958, compiled in 20 U.S.C. §§ 401-602, and other loan programs; provided, that the state university and community college system and the University of Tennessee are empowered to take any and all action deemed necessary to collect all loans extended to students or former students by the institutions.

(b) The proper administrative official of any state or private college or university within this state, if authorized by its particular controlling board having jurisdiction over the state or private college or university, may accept the note or contract of a college student applying for a student loan or aid under the National Defense Education Act student loan program, or other bona fide, established student loan program of the state or private college or university. The note or contract shall be valid and fully enforceable in a court of law or equity, and the college student in such circumstances shall be without recourse to plead minority in any court of law or equity.



§ 49-7-104 - Deferred payments by students receiving assistance.

(a) (1) The board of trustees of the University of Tennessee and the board of regents shall adopt procedures whereby a Tennessee resident who is enrolled at an institution of higher education within their jurisdictions under educational assistance benefits administered and provided by the United States department of veterans affairs or under other governmentally funded educational assistance benefits may elect, upon formal application to the institution, to defer payment of the required tuition and fees until the student's monetary benefits from the department or other governmental agency have been received. Application for deferment shall be made by the student prior to the commencement of the academic term for which deferment is being requested; however, if the student can prove to the institution that the student could not have reasonably made application prior to the commencement of the academic term, application for deferment may be made no later than fourteen (14) days following the start of the term.

(2) Deferment shall not extend beyond the final day of the term for which the educational assistance benefits are being provided or until all monetary benefits are received from the department or other governmental agency, whichever occurs first; however, a further extension may be granted upon a finding of extenuating circumstances related to the delay of delivery of benefits through no fault of the student. In no instance shall deferment be extended for more than one (1) academic term after the academic term in which deferment was initially granted, if the student receiving the deferment has an outstanding balance of unpaid tuition or fees from the academic term in which deferment was initially granted.

(3) The amount of tuition and fees deferred shall not exceed the total anticipated monetary benefits to be received by the student from the department or other governmental agency for the term.

(4) Eligibility for deferment shall terminate if the student fails to abide by any applicable rule or regulation or fails to act in good faith in the timely payment of required tuition and fees that have been deferred pursuant to this section.

(5) Except as provided by subdivisions (a)(2)-(4), deferment shall not be grounds for a state institution of higher education to:

(A) Deny or otherwise encumber a student's request for academic transcripts or term grade reports;

(B) Prohibit or otherwise encumber a student from registering for courses at the institution for the academic term immediately following the deferment or extension of deferment or from reenrolling at the institution at a subsequent date; or

(C) Prohibit or otherwise encumber a student from graduating from the institution or from participating in graduation ceremonies conducted by the institution; provided, that all degree requirements have been met.

(6) No additional fees or service charges shall be imposed against a student by a state institution of higher education for deferred payments of tuition and fees made pursuant to this section; however, all other policies and procedures relevant to the payment of fees and tuition and refunds of fees and tuition shall be applicable to a student who is deferring payment.

(7) A student veteran classified as a resident for tuition and fee purposes under the Academic Common Market Agreement, as codified in § 49-7-301, is eligible for deferment of tuition and fees under this section.

(8) A student veteran cannot be in an overpayment status to the United States department of veterans affairs to an extent of such that the student cannot be expected to receive the amount of tuition and fees due.

(b) All procedures adopted pursuant to this section are subject to the approval of the commissioner of finance and administration and shall be filed with the comptroller of the treasury.

(c) (1) All public institutions of higher education shall publish notice of entitlement to veterans' educational benefits in their catalogues and schedules of classes.

(2) Inclusion of the information shall be subject to review by the veterans' education division of the Tennessee higher education commission.



§ 49-7-105 - Campus traffic control.

(a) A municipal corporation in which a state college or university is located is authorized to prescribe and enforce traffic ordinances on the campus of the institution.

(b) A municipal corporation shall not begin to prescribe and enforce traffic ordinances on the campus of the state institution within its borders until thirty (30) days after the date on which the state university and community college system, for a state college or university under its control, or the board of trustees of the University of Tennessee, for the University of Tennessee, requests the governing body of the municipal corporation to begin to prescribe and enforce traffic ordinances on the campus of the state institution.

(c) The municipal corporation shall cease to prescribe and enforce traffic ordinances on the campus of the state institution within thirty (30) days after the date upon which the state university and community college system, for the state colleges and universities under its control, or the board of trustees of the University of Tennessee, for the University of Tennessee, requests the governing body of the municipal corporation to cease prescribing and enforcing traffic ordinances on the campus of the state institution.

(d) Nothing in this section shall be construed as preventing a municipal corporation from enforcing traffic ordinances on its streets within the campus.



§ 49-7-106 - Urban renewal adjacent to campus.

(a) The board of trustees of the University of Tennessee and the state university and community college system, or either of them, are authorized to enter into all necessary or proper contracts with the federal government or any of its agencies, bureaus or departments, and with local housing authorities, other local agencies and others, for the undertaking and completion of urban renewal projects adjacent to the campus of any institution of higher education under the jurisdiction of the board or system pursuant to the urban renewal provisions of § 112 of Title 1 of the Federal Housing Act of 1949, or pursuant to any other act of congress heretofore or hereafter enacted.

(b) (1) The board of trustees or the state university and community college system, or both of them, are authorized and empowered to make application to the appropriate federal, state and local agencies and authorities for funds for surveys of areas for urban renewal projects adjacent to campuses of state-supported colleges and universities and for undertaking and completing urban renewal projects that may be mutually agreed upon by the board or system and the appropriate federal, state and local agencies and authorities.

(2) The proceeds of the bonds authorized by Acts 1961, ch. 208, or any part of the proceeds as may be necessary, shall be used and expended to defray the institution's share of the net project cost and the cost of the purchase of the renewed land, as required by the federal statutes and regulations, in the event that federal matching funds shall be made available for an urban renewal project or projects.



§ 49-7-107 - Establishment of foundations -- Code of ethics.

(a) The state university and community college system and the board of trustees of the University of Tennessee are authorized and empowered to take such steps, to enter into such agreements and to do whatever they deem necessary to the establishment of foundations for the state colleges and universities under their control.

(b) All annual reports and all books of accounts and financial records of a foundation created for the benefit of a state college or university shall be subject to audit by the comptroller of the treasury.

(c) Any foundation created pursuant to this section shall establish and adopt a code of ethics that shall apply to and govern the conduct of all members of the foundation board.

(d) (1) Notwithstanding any other law to the contrary, by a two-thirds (2/3) vote of its membership, the foundation board may remove any appointed member of the foundation board for a material violation of the code of ethics.

(2) A foundation board vote to remove a member shall only be taken after the accused member has been afforded an opportunity to address the board in connection with the alleged violation.

(3) If a member is removed in accordance with this subsection (d), the position shall be considered vacant and the vacancy shall be filled as provided by the foundation's bylaws.



§ 49-7-108 - Donations by local governments.

(a) The county legislative body of any county or the governing body of any city of this state may contract with and make donations or contributions to any public or tax-supported college, university or other public institution of higher education, or any nonprofit general welfare private corporation established for the specific purpose of promoting and supporting literary, scientific, educational, scholarship, research, charitable and developmental purposes and objects at or under the supervision, authority and direction of the college, university or other public institution of higher education, whereby the college, university or other public institution may provide programs of study and research that will be a benefit to the counties and municipalities and surrounding territory.

(b) The county legislative body of any county or the governing body of any city may levy taxes that are necessary to provide for the payments, donations or contributions.



§ 49-7-109 - In-service training funds.

(a) For the purpose of providing an in-service training program to upgrade the professional personnel of the state colleges and universities operating under the state university and community college system, and to upgrade the professional personnel of the University of Tennessee, operating under the board of trustees of the University of Tennessee, the state university and community college system and the board of trustees of the University of Tennessee are authorized to allocate an in-service training fund to each of the state colleges and universities operating under the respective control of each board or system.

(b) The amount of each in-service training fund shall be paid solely out of the state appropriations made to the respective state colleges and universities and expendable receipts.

(c) Expenditures from the fund shall be made only under policies approved by the respective governing boards or system.



§ 49-7-110 - Curriculum -- American history.

(a) No person shall be granted a baccalaureate degree of any kind from any institution of higher learning supported or maintained by the state, or from any community college supported or maintained by the state, unless the person has earned credit in American history, consisting of six (6) semester hours or nine (9) quarter hours. Persons who pursue baccalaureate degrees in those areas of study exempted either by regulation of the board of regents or by regulations or delegated authority of the board of trustees of the University of Tennessee, are not required to meet the requirements of this section if they have successfully completed a course in American history in high school.

(b) Any student shall have the option, at the student's request, to substitute three (3) semester or three (3) quarter hours of Tennessee history for three (3) of the semester or quarter hours in American history required by the terms of this section if offered by the institution.

(c) (1) Courses in American history taught under the terms of this section shall include the contributions of all people in the history of the United States without regard to race, sex or creed.

(2) Courses in Tennessee history taught under the terms of this section shall include the contributions of all people in the history of Tennessee without regard to race, sex or creed.



§ 49-7-111 - Military career information.

If an institution of higher education provides access to the campus or to student directory information to persons or groups that make students aware of occupational or educational options, the institution of higher education shall provide access on the same basis to official recruiting representatives of the military forces of the state and the United States for the purpose of informing students of educational and career opportunities available in the military.



§ 49-7-112 - Skills for Jobs Act -- Annual report regarding state workforce need projections and credential production.

(a) This section shall be known and may be cited as the "Skills for Jobs Act".

(b) To the extent practicable within available resources and subject to the availability of data currently collected by and accessible to state agencies, the Tennessee higher education commission, in consultation with the department of labor and workforce development and any other entity the commission deems appropriate, shall produce an annual report regarding state workforce need projections and credential production. The report shall:

(1) Indicate the state's anticipated workforce needs and the number of degrees, certificates, and other credentials that public and private institutions of higher education, including schools authorized under the Postsecondary Education Authorization Act, compiled in chapter 7, part 20 of this title, expect to issue;

(2) To the extent provided by sources external to the commission, indicate the state's anticipated number of degrees, certificates, and other credentials that high school career and technical programs, apprenticeship programs, and other public or private workforce training programs expect to issue;

(3) Identify any workforce needs, including areas of specialization within a particular vocation, that may not be met by the education, training, and apprenticeship programs; and

(4) Identify institutions, public or private, that may meet projected workforce needs.

(c) The department of labor and workforce development shall provide data on the state's anticipated workforce needs and other information, as requested by the Tennessee higher education commission, that is necessary to produce the report under subsection (b) by October 1, 2013, and by October 1 of each year thereafter.

(d) The commission, by January 15, 2014, and by January 15 of each year thereafter, shall provide a copy of the report to the education committee of the senate and the education administration and planning committee of the house of representatives, the business and utilities committee of the house of representatives, the commerce and labor committee of the senate and the governor. The commission shall send the report to the board of regents, the University of Tennessee board of trustees and the Tennessee Independent Colleges and Universities Association. The commission shall work with the department of education to provide the report to the state's public school districts and private elementary, middle, and high schools. The report may be provided electronically.



§ 49-7-113 - Disabled and elderly persons -- Auditing or enrollment.

(a) (1) Disabled persons suffering from a permanent total disability that totally incapacitates the person from working at an occupation that brings the person an income, and persons who have retired from state service with thirty (30) or more years of service, regardless of age, or persons who will become sixty (60) years of age or older during the academic quarter or semester, whichever is applicable, in which such persons begin classes and, who are domiciled in Tennessee, may audit courses at any state-supported college or university without paying tuition charges, maintenance fees, student activity fees or registration fees; however, this privilege may be limited or denied by the college or university on an individual classroom basis according to space availability.

(2) This section shall not apply at medical schools, dental or pharmacy schools, and no institution of higher education shall be required to make physical alterations of its buildings or other facilities to comply with this section.

(3) Prior to admittance, the university or college involved may require an affidavit or certificate from a physician or an agency charged with compensating the disabled person or adjudicating the permanent total disability of the person who is requesting admittance to classes that the person is permanently totally disabled as set forth in subdivision (a)(1).

(4) A student who is receiving services under federal or state vocational rehabilitation programs is not eligible for a waiver of tuition and fee benefits under this section.

(b) Subject to the same terms and conditions as provided in subsection (a), disabled persons, as defined in subsection (a), and persons who will become sixty-five (65) years of age or older during the academic quarter or semester, whichever is applicable, in which such persons begin classes and, who are domiciled in this state, may be enrolled in courses for credit at state-supported colleges and universities without payment of tuition charges, maintenance fees, student activity fees or registration fees, except that the board of trustees of the University of Tennessee and the board of regents of the state university and community college system may provide for a service fee that may be charged by the institutions under their respective jurisdictions, the fee to be for the purpose of helping to defray the cost of keeping the records of such students and not to exceed forty-five dollars ($45.00) a quarter or seventy dollars ($70.00) a semester.



§ 49-7-114 - Draft registration prerequisite to enrollment.

(a) No person who is required to register for the federal draft under 50 U.S.C. § 453 shall be eligible to enroll in any state postsecondary school until the person has registered for the draft.

(b) The state board of regents and the board of trustees of the University of Tennessee are authorized to promulgate rules and regulations to effectuate the purposes of this section. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-7-115 - Bartending schools -- Instruction in alcohol abuse and effect.

(a) Any educational institution that provides instruction in the management, operation, procedures or practice of the dispensing of alcoholic beverages or bartending shall include in the instruction the teaching of the problems of alcohol abuse and the effect of alcohol consumption on highway safety.

(b) Any institution to which this section applies that fails to provide the instruction required by this section shall, upon hearing by the Tennessee higher education commission, have its authorization to operate revoked.



§ 49-7-116 - Full-time university and college employees -- Tuition-free courses.

(a) Full-time employees of the state university and community college system and the University of Tennessee shall be eligible for enrollment in one (1) course per term at any state supported college or university or state college of applied technology without paying tuition charges, maintenance fees, student activity fees or registration fees.

(b) Enrollment privileges may be limited or denied by the college or university on an individual classroom basis according to space availability. No tuition paying student shall be denied enrollment in a course because of faculty enrollment pursuant to this section.

(c) Courses taken under this section shall be governed by the academic rules and regulations of the institution or school offering the course or courses.

(d) This section shall have no effect on existing staff development programs at the institutions and schools of the state university and community college system and the University of Tennessee.

(e) It is the legislative intent that the fees waived by this section shall not be deducted from the institution's budgets recommended by the Tennessee higher education commission.



§ 49-7-117 - Child sexual abuse courses.

The board of regents and the University of Tennessee board of trustees shall require that courses in the detection and treatment of child sexual abuse be included in the curriculum of disciplines that include the training of physicians, pediatricians, psychiatrists, nurses, psychologists and sociologists.



§ 49-7-118 - Police and other law enforcement officers.

(a) The board of regents of the state university and community college system and the board of trustees of the University of Tennessee are authorized to establish policies pursuant to which a suitable number of persons may be employed or commissioned, or both, as police officers, public safety officers and security officers by institutions and schools governed by the respective boards.

(b) In addition to the minimum requirements under regulation by the peace officer standards and training commission, each board or institution may establish additional qualifying factors, training standards, and policies for employees holding a police officer's commission.

(c) The board of regents and the board of trustees are authorized to establish such other minimum qualifications for employment as security officers as they deem appropriate; however, the qualifications for security officers permitted to carry firearms or other arms while on duty shall be at least equivalent to the certification requirements of the peace officers standards and training commission.

(d) When properly commissioned and qualified in accordance with the policies of the board of regents and board of trustees, the police officers shall have all the police powers necessary to enforce all state laws as well as rules and regulations of the board of regents and the board of trustees. The authority granted extends to all facilities or property owned, leased or operated by the board of regents or the board of trustees, including any public roads or rights-of-way that are contiguous to, within the perimeter of or connect between the facilities, property or interests of a particular institution.

(e) (1) A law enforcement agency may enter into such written mutual assistance or other agreements with other law enforcement agencies, including a county sheriff's department, municipal police department, judicial district drug task force, Tennessee bureau of investigation or Tennessee highway patrol, as are necessary to preserve and protect the property, students and employees of the college or university employing the officers and to otherwise perform their duties. The agreements may provide for the exchange of law enforcement officers and security officers when required for a particular purpose or for mutual assistance to effectuate arrests, execute search warrants and perform other law enforcement functions when the law enforcement agency finds it necessary to act outside of their statutory jurisdiction.

(2) When acting pursuant to a written mutual assistance or other agreement, a police officer shall have the same legal status and immunity from suit as officers of the agency the officer is assisting. A police officer acting pursuant to an assistance agreement shall be covered by the liability insurance policy of the agency of the officer's regular employment.

(f) (1) Private universities having an enrollment of at least nine thousand (9,000) students and nine thousand (9,000) or more employees, and located within counties having a metropolitan form of government, or private universities or colleges accredited by the Southern Association of Colleges and Schools and located within a county with a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, may also employ and commission police officers under the conditions described in this section; provided, that the chief law enforcement officer of the metropolitan government or municipal law enforcement agency in which the private university or college is located has appointed the police officer a special deputy in accordance with § 8-8-212, or has appointed the police officer a special police officer.

(2) The municipal law enforcement agency having jurisdiction where the private university or college is located shall define any geographical limitation on the exercise of police power of the special deputy or special police officer.

(3) Notwithstanding any law to the contrary, the law enforcement agency having jurisdiction where the private university or college is located shall be immune from any suit by anyone incurring any wrong, injury, loss, damage, or expense resulting from any act or failure to act on the part of any special deputy or special police officer commissioned a police officer by a private university or college.

(4) No person shall be appointed a special deputy or a special police officer or be commissioned a police officer by a private university or college, unless the person proves to the law enforcement agency having jurisdiction where the private university or college is located that the person's financial responsibility is in accordance with the terms of § 8-8-303(c).

(5) This subsection (f) shall not entitle the officers to any public funding, for training or otherwise.

(g) (1) Private universities or colleges having a main campus of one thousand (1,000) acres or more that is located in an incorporated municipality which does not operate a police force may employ and commission campus police officers for the main campus under the conditions of this section; provided, that the sheriff of the county in which the main campus is located has appointed the police officer as a special deputy in accordance with § 8-8-212.

(2) The sheriff of the county in which the main campus is located shall define any geographical limitation on the exercise of police power of the special deputy.

(3) Notwithstanding any law to the contrary, the sheriff's department of the county in which the main campus is located shall be immune from any suit by anyone incurring any wrong, injury, loss, damage, or expense resulting from any act or failure to act on the part of any special deputy commissioned as a campus police officer by a private university or college.

(4) No person shall be appointed as a special deputy or be commissioned as a campus police officer by a private university or college under this subsection (g), unless the person proves to the sheriff of the county in which the main campus is located that the person's financial responsibility is in accordance with the terms of § 8-8-303(c) and the person has successfully completed the certification requirements of the peace officers standards and training commission (POST), or at least the equivalent thereof.

(5) This subsection (g) shall not entitle the campus police officers to any public funding, for training or otherwise.

(h) (1) Private universities or colleges that are accredited by the Southern Association of Colleges and Schools and that have an enrollment which is thirty percent (30%) or more of the population of the municipality in which the main campus is located may employ and commission campus police officers for the main campus under the conditions of this section; provided, that the chief law enforcement officer of the municipality has appointed the police officer as a special deputy in accordance with § 8-8-212 or has appointed the police officer as a special police officer.

(2) The chief law enforcement officer of the municipality in which the main campus is located shall define any geographical limitation on the exercise of police power of the special deputy or special police officer.

(3) Notwithstanding any law to the contrary, the law enforcement agency having jurisdiction where the private university or campus is located shall be immune from any suit by anyone incurring any wrong, injury, loss, damage, or expense resulting from any act or failure to act on the part of any special deputy or special police officer commissioned as a campus police officer by a private university or college.

(4) No person shall be appointed as a special deputy or a special police officer or be commissioned as a campus police officer by a private university or college under this subsection (h), unless the person proves to the chief law enforcement officer in which the main campus is located that the person's financial responsibility is in accordance with § 8-8-303(c) and the person has successfully completed the certification requirements of the peace officers standards and training commission (POST), or at least the equivalent thereof.

(5) This subsection (h) shall not entitle the campus police officers to any public funding, for training or otherwise.

(i) As used in this section, unless the context clearly requires otherwise:

(1) "Campus police officer" means a person commissioned by an employing institution and rendered an oath to provide police services, enforce law, exercise arrest authority and carry firearms, and thus is subject to the provisions of the Tennessee peace officer standards and training commission;

(2) "Campus security officer" means a person employed by an institution to provide non-police, security-related services and as such is not commissioned to exercise arrest authority nor carry firearms without additional provision of law, nor is subject to the provisions of the Tennessee peace officer standards and training commission;

(3) "Law enforcement agency" means an institution employing one (1) or more commissioned police officers; and

(4) "Public safety officer" means a person who, in addition to being a commissioned, campus police officer under subdivision (i)(1), performs other significant duties, such as certified firefighter, medical first responder or other tasks associated with homeland security based on the needs of a particular institution.



§ 49-7-119 - Children of public school teachers -- Tuition discount.

(a) Every child in Tennessee under twenty-four (24) years of age whose parent is employed as a full-time certified teacher in any public school in Tennessee or as a full-time technology coordinator in any LEA in Tennessee shall receive a twenty-five percent (25%) discount on tuition to any state operated institution of higher learning. Every child in Tennessee under twenty-four (24) years of age whose parent is a retired teacher who retired after a minimum of thirty (30) years of full-time creditable service in Tennessee public schools or who received disability retirement after a minimum of twenty-five (25) years of full-time creditable service in Tennessee public schools shall receive a twenty-five percent (25%) reduction on tuition to any state-operated institution of higher learning. Any child who is receiving the discount provided for by this section but whose parent dies during the time the child is enrolled and receiving the discount is eligible to continue to receive the discount as provided in this section.

(b) The Tennessee higher education commission is directed, authorized and empowered to promulgate and adopt rules and regulations necessary to implement this section, including rules and regulations for the allocation of appropriations specifically appropriated for the implementation of this section.

(c) Any reimbursements to a state operated institution of higher learning for the tuition discounts provided by this section shall be limited to those funds specifically appropriated for that purpose in the general appropriations act. Reimbursement shall be limited to providing for the discount on tuition provided for in this section.



§ 49-7-120 - Confidentiality of research records and materials.

(a) As used in this section, unless the context otherwise requires:

(1) "Patentable materials" means inventions, processes, discoveries or other subject matter that the public higher education institution or the sponsor reasonably believes to be patentable under 35 U.S.C.;

(2) "Proprietary information" means:

(A) Any information used directly or indirectly in the business of any person or entity that gives the person or entity an advantage or an opportunity to obtain an advantage over competitors who do not know or use the information and that is disclosed by the person or entity to the public higher education institution; or

(B) Any information received, developed, generated, ascertained or discovered by the public higher education institution under terms of a contract for the development thereof that recognizes the proprietary interest of the person or entity in the information;

(3) "Sponsored research or service" means any research, analysis, or service conducted pursuant to grants or contracts between the public higher education institution and a person or entity. "Sponsored research or service" does not include research, analysis or service conducted under an agreement with other agencies of the state, unless the research, analysis or service is a subcontract to a sponsored research or service contract with a person or entity; and

(4) "Trade secrets" means any information, knowledge, items or processes used directly or indirectly in the business of a person or entity that give the person or entity an advantage or an opportunity to obtain an advantage over competitors who do not know or use them.

(b) The following records or materials, regardless of physical form or characteristics, received, developed, generated, ascertained or discovered during the course of sponsored research or service conducted by a public higher education institution, or in the course of fulfilling a grant agreement between a public higher education institution and the Tennessee department of economic and community development, shall not be open for public inspection:

(1) Patentable material or potentially patentable material;

(2) Proprietary information;

(3) Trade secrets or potential trade secrets, including, but not limited to, manufacturing and production methods, processes, materials and associated costs;

(4) Business transactions, commercial or financial information about or belonging to research subjects or sponsors;

(5) Summaries or descriptions of sponsored research or service, unless released by the sponsor;

(6) Personally identifiable information; and

(7) Any other information that reasonably could affect the conduct or outcome of the sponsored research or service, the ability to patent or copyright the sponsored research or any other proprietary rights any person or entity might have in the research or the results of the research, including, but not limited to, protocols, notes, data, results or other unpublished writing about the research or service.

(c) Nothing in this section shall prohibit voluntary disclosure of the records or materials by the sponsor or by the public higher education institution with the consent of the sponsor.

(d) The public higher education institution shall make available, upon request by a citizen of this state, the titles of sponsored research or service projects, names of the researchers and the amounts and sources of funding for the projects.

(e) All records or materials, regardless of physical form or characteristics, received, developed, generated, ascertained or discovered during the course of research or service that is not sponsored research or service, as defined in subdivision (a)(3), shall not be open for public inspection if the disclosure of the information reasonably could affect the conduct or outcome of the research or service, the ability of the public higher education institution to patent or copyright the research or any other proprietary rights any person or entity might have in the research or the results of the research, including, but not limited to, proprietary information and trade secrets received from a person or entity cooperating in the research, protocols, notes, data, results or other unpublished writing about the research or service.

(f) Upon agreement of a subject and the clinical study physician assigned to the human subject and upon the withdrawal, termination or conclusion of the research project, the assigned clinical study physician shall, upon notification and request of the human subject, disclose all pertinent medical information in that human subject's research records. Disclosure shall take place as soon as reasonably practical, not to exceed three (3) business days.



§ 49-7-121 - Annual source reduction, recycling and waste management plan.

Each institution governed by the board of regents of the state university and community college system and the University of Tennessee board of trustees shall develop an annual source reduction, recycling and waste management plan consistent with the state solid waste plan.



§ 49-7-122 - Sexual harassment training -- Hearing process.

The board of regents of the state university and community college system and the board of trustees of the University of Tennessee shall provide training on sexual harassment for their campuses and shall provide a hearing process according to law.



§ 49-7-123 - Hazing prohibited.

(a) As used in this section, unless the context otherwise requires:

(1) "Hazing" means any intentional or reckless act in this state on or off the property of any higher education institution by one (1) student acting alone or with others that is directed against any other student, that endangers the mental or physical health or safety of that student or that induces or coerces a student to endanger the student's mental or physical health or safety. "Hazing" does not include customary athletic events or similar contests or competitions and is limited to those actions taken and situations created in connection with initiation into or affiliation with any organization; and

(2) "Higher education institution" means a public or private college, community college or university.

(b) Each higher education institution shall adopt a written policy prohibiting hazing by any student or organization operating under the sanction of the institution. The policy shall be distributed or made available to each student at the beginning of each school year. Time shall be set aside during orientation to specifically discuss the policy and its ramifications as a criminal offense and the institutional penalties that may be imposed by the higher education institution.



§ 49-7-124 - Jacob Nunley Act -- Requirement of proving immunization against meningococcal disease -- Exemptions.

(a) This section shall be known and may be cited as the "Jacob Nunley Act".

(b) New incoming students at any public institution of higher learning in this state who live in on-campus student housing shall be required to produce proof of adequate immunization against meningococcal disease as recommended for adults in the current advisory committee on immunization practices "Recommended Adult Immunization Schedule" published by the centers for disease control and prevention.

(c) A student may be exempted from the requirements of this section only under the following circumstances:

(1) Where a physician licensed by the board of medical examiners, the board of osteopathic examiners or a health department certifies in writing that a particular vaccine is contraindicated for one (1) of the following reasons:

(A) The individual meets the criteria for contraindication set forth in the manufacturer's vaccine package insert;

(B) The individual meets the criteria for contraindication published by the centers for disease control or the advisory committee on immunization practices; or

(C) In the best professional judgment of the physician, based upon the individual's medical condition and history, the risk of harm from the vaccine outweighs the potential benefit;

(2) Where a parent or guardian or, in the case of an adult student, the student provides to the school a written statement, affirmed under penalties of perjury, that vaccination conflicts with the religious tenets and practices of the parent or guardian or, in the case of an adult student, the student.

(d) Nothing in this section shall be construed to require a public institution of higher learning to provide or purchase vaccine against meningococcal disease.

(e) The Tennessee higher education commission is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-7-125 - Hepatitis B waiver form.

(a) New incoming students at any public or private institution of higher learning in this state shall return a completed waiver form pursuant to this section. A waiver form shall indicate that the institution has provided detailed information to the student concerning the risk factors for hepatitis B infection and the availability and effectiveness of vaccine for persons who are at-risk of the disease; and that the student, parent or guardian has received and reviewed the information and has chosen to have the student vaccinated or not to have the student vaccinated. In order to complete a waiver form, a student who is eighteen (18) years of age or older may sign a waiver or, for minors, the student's parent or guardian may sign the waiver.

(b) Nothing in this section shall be construed to require a school to provide or purchase vaccine against hepatitis B infection.

(c) The Tennessee higher education commission is authorized to promulgate rules and regulations to effectuate the purposes of this section. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-7-126 - Campus residential houses -- Fraternities and sororities.

If an institution of higher education in this state permits a fraternity to locate and maintain a residential house on the campus of the institution, then the institution shall not prohibit a sorority from locating and maintaining a residential house on the campus of the institution. Any rules applying to a sorority house shall be no less stringent than those applying to a fraternity house.



§ 49-7-127 - Section definitions -- Group purchasing program.

(a) For purposes of this section:

(1) "Governing board" means, as appropriate, either the board of trustees of the University of Tennessee or the board of regents of the state university and community college system;

(2) "Group purchasing program" means any plan, program or method that is intended to provide the opportunity for institutions of higher education to obtain goods or services at a discount or savings not otherwise available through the purchasing practices of the institutions;

(3) "Institutions of higher education" and "institutions" mean the University of Tennessee, the state university and community college system and the constituent schools, colleges, universities and centers of each; and

(4) "Services" means those routine, nonprofessional services otherwise purchased by the state pursuant to title 12, chapter 3. "Services" does not mean those services procured pursuant to former § 12-4-109 [See the Compiler's Notes].

(b) Notwithstanding any other the law, institutions of higher education may make purchases of goods and services through a group purchasing program; provided, that:

(1) (A) Any contract with a group purchasing program is not an exclusive contract, permits purchasing from other lawful sources and by other lawful means and does not require payment or compensation by the governing board or institution to the group purchasing program;

(B) For purposes of this section, membership in and the payment of reasonable dues to a not-for-profit buying cooperative shall not be considered as a payment or compensation and shall not be construed as prohibiting an institution of higher education from making purchases of goods and services through a group purchasing program;

(2) The supplier contracts within the group purchasing program result from a competitive process and represent the most competitive supplier bids or proposals, considering price, quality and service for the goods or services to be purchased;

(3) The group purchasing program certifies to the governing board that it uses effective competitive procedures to obtain quotations or contracts for goods or services to be purchased by institutions of higher education, so as to obtain the most competitive bid or proposal available to the group purchasing program for the goods or services made available for purchase and the procedures and prices resulting from the purchases are capable of being audited by the institutions;

(4) The officials responsible for administering the purchasing function at the University of Tennessee or the board of regents of the state university and community college system shall provide annually a summary and evaluation report of the results of the purchases made utilizing a group purchasing program to the comptroller of the treasury and the commissioner of general services by October 1 of each year with regard to purchases made in the preceding fiscal years; and

(5) The price quotation or contracts for goods or services under the group purchasing program is lower than the price available on state contracts in the department of general services.

(c) This section shall be construed as authority supplemental to purchasing authority provided under any other public or private act. In the event of conflict between this section and any other public or private act, this section shall prevail.

(d) The comptroller of the treasury is directed to report to the general assembly on the success or failure of group purchasing programs authorized by this section eighteen (18) months after the implementation of a group purchasing program by institutions of higher education. The comptroller's report shall analyze the costs incurred, if any, in implementing the programs, calculate the savings, if any, attributable to the programs and suggest any modifications that are deemed advisable to the programs.

(e) Any institutions of higher education that have entered group purchasing arrangements under title 68, chapter 11, part 12 shall not be precluded from continuing the arrangements.



§ 49-7-128 - Fulfillment of obligations as president emeritus.

Notwithstanding § 8-36-714 to the contrary, upon mutual agreement between the Tennessee higher education commission and the University of Tennessee or Tennessee board of regents, as appropriate, an individual holding the title of president emeritus may apply service to the Tennessee higher education commission toward fulfillment of the individual's obligations as president emeritus.



§ 49-7-129 - Short title -- Notification of law enforcement agency of a medically unattended death or of a report alleging rape -- Joint investigation -- Penalty.

(a) This section shall be known and may be cited as the "Robert 'Robbie' Nottingham Campus Crime Scene Investigation Act of 2004."

(b) Regardless of whether a public or private institution of higher education has entered into a mutual assistance agreement with a law enforcement agency pursuant to § 49-7-118, the chief security officer or chief law enforcement officer of the institution shall immediately notify, unless otherwise provided by federal law, the local law enforcement agency with territorial jurisdiction over the institution, if the medically unattended death of a person occurs on the property of the institution, or if the officer is in receipt of a report from the victim alleging that any degree of rape has occurred on the property of the institution. The chief security officer or chief law enforcement officer shall designate one (1) or more persons who shall have the authority and duty to notify the appropriate law enforcement agency in the absence of the chief security officer or chief law enforcement officer.

(c) Upon notification pursuant to subsection (b), it shall be the duty of each law enforcement agency to participate in a joint investigation of the death or alleged rape reported pursuant to subsection (b). In the case of a medically unattended death, the local law enforcement agency shall lead the investigation. In the case of an alleged rape, the institution's law enforcement agency shall lead the investigation.

(d) After notifying the local law enforcement agency pursuant to subsection (b), the security officers or law enforcement officers and all other employees of the institution shall cooperate in every respect with the investigation conducted by the law enforcement agency.

(e) Any official of a public or private institution of higher education receiving a report from a victim of rape occurring on the property or in the vicinity of the institution shall refer the victim to a sexual assault program or other service on campus or in the community. Sexual assault programs shall report annually, by January 31, to the chief security or law enforcement officer of the institution of the number of requests for assistance received from victims who were raped on or in the vicinity of a public or private institution of higher education during the preceding calendar year.

(f) As used in this section, "local law enforcement agency" means:

(1) Within the territory of a municipality, the municipal police force;

(2) Within the territory of a county having a metropolitan form of government, the metropolitan police force; and

(3) Within the unincorporated territory of a county, the sheriff's office.

(g) A knowing violation of this section is a Class C misdemeanor.



§ 49-7-130 - Reimbursement for airplane travel limited to standard coach fare.

No official, officer, or employee of the state board of regents or the University of Tennessee board of trustees, or any institution under their control, shall be reimbursed for airplane travel in an amount in excess of standard coach fare for the applicable flight. Unless an emergency situation arises and the purchase or reimbursement for the purchase of tickets for travel by air in excess of the standard coach fare for the emergency situation is approved by the comptroller, no state appropriated or university funds shall be otherwise used to purchase air travel at rates in excess of standard coach fare for the applicable flight.



§ 49-7-131 - Eligibility for employment or promotion after serving on presidential search committee.

No person acting on a presidential search committee for any public higher education system or institution in this state shall be eligible for initial employment or for promotion by that system or institution of higher education for a period of twelve (12) months after the completion of the committee's business. This section shall not apply to any person who is a full-time student at the time of service on the committee.



§ 49-7-132 - Approval of expenditures by state building commission.

Any expenditure or combination of separate expenditures in excess of one hundred thousand dollars ($100,000), or any subsequent threshold established by the state building commission, made in any six-month period on a single building or structure owned or leased by a state institution of higher education or governing board of the institution shall be subject to the approval of the state building commission.



§ 49-7-133 - Misrepresentation of academic credentials -- Penalty.

(a) A person commits the offense of misrepresentation of academic credentials who, knowing that the statement is false and with the intent to secure employment at or admission to an institution of higher education in Tennessee, represents, orally or in writing, that the person:

(1) Has successfully completed the required course work for and has been awarded one (1) or more degrees or diplomas from an accredited institution of higher education;

(2) Has successfully completed the required course work for and has been awarded one (1) or more degrees or diplomas from a particular institution of higher education; or

(3) Has successfully completed the required course work for and has been awarded one (1) or more degrees or diplomas in a particular field or specialty from an accredited institution of higher education.

(b) Misrepresentation of academic credentials is a Class A misdemeanor.

(c) Each institution of the University of Tennessee system and the state university and community college system shall include in any catalog, on the institution's web site and in any contract for employment in a position requiring academic credentials a warning that the offense of misrepresentation of academic credentials constitutes a Class A misdemeanor. The warning shall define the offense of misrepresentation of academic credentials.



§ 49-7-134 - Reduction in work force.

The board of trustees of the University of Tennessee and the Tennessee board of regents shall adopt policies to govern reductions in force that could result in employee layoffs or terminations at their respective institutions of higher education. The policies shall provide a consistent and equitable method of reducing the work force when a reorganization or curtailment of operations becomes necessary. The policies shall, at a minimum:

(1) Apply to regular, non-faculty employees;

(2) Provide for a written rationale for any reduction in the work force;

(3) Include identification of functional areas affected, a review of the budget implications involved and the development of specific written criteria to be used in identifying duties that will be reassigned or eliminated;

(4) Provide for the application of such factors as length of service in the position and at the institution, functional needs of the unit in selecting the affected employees and the qualifications needed to perform the remaining duties of the affected unit;

(5) Require written notification to the affected employees of a reduction in force as far in advance as possible; and

(6) Provide an opportunity for affected employees to receive notification when vacancies for similar positions at their former campuses occur.



§ 49-7-135 - Policies on smoking in student dormitories.

(a) The University of Tennessee and the board of regents may adopt uniform policies prohibiting smoking in all student dormitories.

(b) With respect to public institutions of higher education, upon the adoption of smoking policies by the administrative head of the institution, the administrative head is not required to provide an indoor smoking area in each student dormitory or other facility. The administrative head of each institution is encouraged to provide for reasonable smoke-free zones at all building entrances and exits.



§ 49-7-136 - Emergency keyed lock boxes in all student dormitories and other university housing next to functioning elevators.

(a) The board of trustees of the University of Tennessee and the board of regents shall adopt uniform rules requiring the placement of an emergency keyed lock box in all student dormitories and other university housing with functioning elevators. The emergency keyed lock box must be installed by each bank of elevators in student dormitories and other university housing. The lock boxes shall be permanently mounted seventy-two inches (72'') from the floor to the center of the box, be operable by a universal key, no matter where the box is located and shall contain only fire service keys and drop keys to the appropriate elevators. General standards for the design of the boxes shall be approved by the department of labor and workforce development not later than July 31, 2005; provided, however, that the standards must be consistent with all applicable building and life safety standards governing student dormitories.

(b) Failure to comply with this section shall be a Class C misdemeanor and shall be punishable by a fine only of not more than two hundred fifty dollars ($250).



§ 49-7-137 - Instruction to raise awareness and prevent hate crimes and sexual offenses.

The board of regents and the University of Tennessee board of trustees are strongly encouraged to offer instruction aimed at increasing the awareness and prevention of hate crime offenses, sexual battery, sexual harassment and date rape to all entering freshmen during orientation or introductory studies.



§ 49-7-138 - Preference for admission to state residents.

The institutions of the University of Tennessee system and the state university and community college system shall adopt a policy concerning preference for admission to residents of this state.



§ 49-7-139 - Wireless Internet access in public postsecondary institutions.

(a) Every public postsecondary institution is authorized to provide campus-wide wireless Internet access to students, faculty, staff and the general public without charge.

(b) For purposes of this section, "public postsecondary institution" means:

(1) An institution operated by the board of regents of the state university and community college system; or

(2) An institution in the University of Tennessee system.



§ 49-7-140 - Confidentiality of gift records.

Records and information that concern gifts to public institutions of higher education or foundations established under § 49-7-107, and that include the name, address, telephone number, social security number, driver license information, or any other personally identifiable information about the donor or members of the donor's family, shall not be open for public inspection. Public institutions of higher education and foundations established under § 49-7-107 shall create an annual report of gifts received during each twelve-month period, including the amount of the gift and a general description of its use, but not including any personally identifiable information about the donor or members of the donor's family. Upon request, the annual report of gifts shall be made available for inspection by any citizen of Tennessee. Upon request, the attorney general and reporter may review all records or information concerning gifts to public institutions of higher education, and to foundations established under § 49-7-107, including all personally identifiable information about the donor or members of the donor's family.



§ 49-7-141 - Minimizing cost of textbooks and course materials.

(a) The University of Tennessee system and the Tennessee board of regents shall develop policies for minimizing the cost of textbooks and course materials used at public institutions of higher education while maintaining quality of education and academic freedom. These policies shall require that:

(1) Faculty members submit lists of required textbooks and course materials to any on-campus bookstore in a timely manner to ensure that a sufficient quantity of the textbooks and materials are available for purchase when courses begin and that the lists, along with other relevant information concerning textbooks and course materials, including, but not limited to any International Standard Book Number (ISBN), are made available to students on the institution's web site, using existing computer software;

(2) Any on-campus bookstore disclose to faculty members on a per course basis the costs to students of purchasing the required textbooks and course materials and that faculty members affirmatively acknowledge the price of the textbooks and materials before an order is completed;

(3) Faculty members consider the least costly practices in assigning textbooks and course materials, such as adopting the least expensive edition of a textbook available when educational content is comparable to a more costly edition as determined by the faculty member and working closely with publishers and bookstores to create bundles and packages only if they deliver cost savings to students;

(4) Any on-campus bookstore selling textbooks to students as part of a bundled package with other study products recommended by the publisher also provide students the option of purchasing the textbooks and other study products separately from each other, if possible;

(5) Any on-campus bookstore actively promote and publicize book buy-back programs;

(6) Copies of textbooks shall be made available for student use at no cost through the academic department or through the reserve system of the institution's library; provided, that the textbooks have been furnished at no charge by the publisher for this purpose; and

(7) All textbook inventory and monitoring required of any on-campus bookstore by any policy adopted shall be accomplished by existing bookstore staff.

(b) As used in subsection (a), "bundled" means a group of objects joined together by packaging or required to be purchased as an indivisible unit.



§ 49-7-142 - Computer and network usage -- Policy and deterrents to copyright infringement.

(a) Each public and private institution of higher education in the state that has student residential computer networks shall:

(1) Adopt and reasonably implement a policy defining computer and network usage and ethics that applies to students, staff, and faculty that clearly describes and prohibits the infringement of copyrighted works over the school's computer and network resources, and that details the penalties for infringement provided under both federal law and the school code;

(2) Make reasonable efforts to post signs in appropriate locations to remind students, staff, and faculty of the policy; and

(3) Subject to subsection (b), reasonably attempt to prevent the infringement of copyrighted works over the institution's computer and network resources, if the institution receives fifty (50) or more legally valid notices of infringement as prescribed by the Digital Millennium Copyright Act of 1998, compiled in 17 U.S.C. § 101 et seq., within the preceding year.

(b) Nothing in this section shall:

(1) Prohibit the non-infringing use of copyrighted material by students, staff, and faculty;

(2) Restrict an educational institution's use of copyrighted material under 17 U.S.C. § 107;

(3) Waive the protections available to Internet service providers under 17 U.S.C. § 512;

(4) Subject public institutions of higher education to any suit, whether for monetary damages, injunctive relief or any cause of action whatsoever; or

(5) Be deemed or construed to waive or abrogate in any way the sovereign immunity of the state, the public institutions of higher education, or any officer or employee of the state or the public institutions of higher education or waive or abrogate in any way the immunity of the state, the public institutions of higher education, or any officer or employee of the state or the public institution of higher education from suit under the eleventh amendment to the United States constitution.

(c) By April 1, 2009, the board of regents, the University of Tennessee, and the Tennessee Independent Colleges and Universities Association shall provide a report to the Tennessee higher education commission on the reasonable efforts their institutions have taken to attempt to deter infringement of copyrighted works over the school's computer and network resources. Thereafter, if an institution has fifty (50) or more legally valid notices of infringement as prescribed by the Digital Millennium Copyright Act of 1998, compiled in 17 U.S.C. § 1201 et seq., within the preceding year, the board of regents, the University of Tennessee, and the Tennessee Independent Colleges and Universities Association shall provide a report to the Tennessee higher education commission that details the actions taken by the institution, including, but not limited to, the implementation of technology based deterrents pursuant to subdivision (a)(3).



§ 49-7-143 - Information in student directories -- Solicitations and issuance of credit cards.

(a) Any institution of the University of Tennessee system or the state board of regents system that collects personal information from students, including, but not limited to, names, campus or home addresses, telephone numbers, or other identifying information, for the purpose of using this information in student or campus directories shall include on forms used for such purposes a provision whereby the student may indicate that the student does not wish to receive solicitations, offers, or other advertisements by mail or otherwise based on the directory listing. If a student indicates that the student does not wish to receive solicitations or other such offers, then the student's preference shall be marked by the student's name and the directory shall contain an explanation of the marking.

(b) It is unlawful for any credit card issuer to recruit potential student cardholders or customers for credit card business on campus or at college or university facilities, or through student organizations; provided, however, that colleges and universities may allow recruitment on days when there are athletic events, so long as the recruitment is in accordance with college or university policies.

(c) It is unlawful to knowingly offer gifts or any other promotional incentives to students on campus or at college or university facilities in order to entice the students to apply for credit cards.

(d) Any institution of the University of Tennessee system or the state board of regents system that receives funds from the distribution of credit cards to students or any percentage from the use of cards bearing the college or university name or logo shall report the amount of such funds or percentage that it received as well as how the funds were expended during the previous fiscal year to the education committee of the senate and the education administration and planning committee of the house of representatives by October of each year.

(e) Nothing in this section is intended to or shall impair the obligations, terms, conditions, or value of contracts between credit card companies and public colleges or universities that exist on July 1, 2008.



§ 49-7-144 - Disclosure about transferability of credits.

(a) No person, agent, group or entity of whatever kind, alone or in concert with others, shall operate in this state a postsecondary educational institution unless, prior to a student signing an enrollment contract or agreement, the institution provides any prospective student a written disclosure about transferability of credits in the form set forth in subdivision (b)(2).

(b) (1) The disclosure required by this section shall be on a document containing no other disclosures and shall be printed in a type not less than sixteen (16) point font. The student shall initial and date a copy of the written information to indicate that the student was given the required disclosures prior to executing an enrollment contract or agreement.

(2) The disclosure on the transferability of credits shall be as follows:

Credits earned at [name of institutions giving disclosure] may not transfer to another educational institution. Credits earned at another educational institution may not be accepted by [name of institutions giving disclosure]. You should obtain confirmation that [name of institutions giving disclosure] will accept any credits you have earned at another educational institution before you execute an enrollment contract or agreement. You should also contact any educational institutions that you may want to transfer credits earned at [name of institutions giving disclosure] to determine if such institutions will accept credits earned at [name of institutions giving disclosure] prior to executing an enrollment contract or agreement. The ability to transfer credits from [name of institutions giving disclosure] to another educational institution may be very limited. Your credits may not transfer and you may have to repeat courses previously taken at [name of institutions giving disclosure] if you enroll in another educational institution. You should never assume that credits will transfer to or from any educational institution. It is highly recommended and you are advised to make certain that you know the transfer of credit policy of [name of institutions giving disclosure] and of any other educational institutions you may in the future want to transfer the credits earned at [name of institutions giving disclosure] before you execute an enrollment contract or agreement.

(c) If a postsecondary institution does not require a student to sign an enrollment contract or agreement, then information on how to obtain the institution's transfer of credit policy shall be included in the letter of acceptance or other such document sent by the postsecondary institution to the student. The information shall be sent to the student prior to the institution's requesting any payment from the student other than an application fee or a housing deposit.

(d) Information required under this section to be disclosed in writing to prospective students shall also be posted on the institution's web site.



§ 49-7-145 - Development of student disclosure form.

The Tennessee student assistance corporation shall develop a student disclosure form to provide notice of the specifics of loans consistent with state and federal law on the subject.



§ 49-7-146 - Disciplinary violations for use or possession of alcohol, controlled substance or controlled substance analogue -- Notice to parents.

A public institution of higher education shall notify a parent or legal guardian of a student under twenty-one (21) years of age, if the student has committed a disciplinary violation with respect to the use or possession of alcohol, a controlled substance, or a controlled substance analogue that is in violation of any federal, state or local law, or of any rule or policy of the institution, except as prohibited by the Family Educational Rights and Privacy Act (FERPA), compiled in 20 U.S.C. § 1232g.



§ 49-7-147 - Remedial and developmental courses -- Coordination with two-year institutions.

Notwithstanding any law to the contrary, after July 1, 2012, four-year institutions governed by the board of regents and the University of Tennessee board of trustees shall not offer remedial or developmental courses, as those terms are defined by the higher education commission, to any student; however, any such four-year institution may coordinate efforts with any two-year institution governed by the board of regents so that the two-year institution may provide the remedial or developmental courses.



§ 49-7-148 - Comparative education concepts.

Institutions of higher education offering approved teacher training programs under chapter 5, part 55 of this title are urged to explore ways in which research methodologies related to comparative education concepts that study and examine teaching practices and learning outcomes in other countries can be incorporated into existing curriculum.



§ 49-7-149 - Kristen Azevedo Act -- Criminal history check for employees of student housing.

(a) This section shall be known as and may be cited as the "Kristen Azevedo Act."

(b) All persons applying at public institutions of higher education for employment in housing facilities owned or operated by such institutions, who shall have access to student rooms or apartments, including students applying to become resident assistants or resident directors, before being employed in such position, shall be required to:

(1) Supply a fingerprint sample and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation (TBI) and the federal bureau of investigation (FBI) or other vendor contracted for the same purposes; and

(2) Agree that the results of the criminal history records check will be sent to the institution.

(c) No person whose name is reported to be on the state's or another state's sex offender registry shall be hired to work in a position permitting such person access to students' rooms or apartments in a student housing facility owned or operated by a public institution of higher education.



§ 49-7-150 - Reverse articulation or reverse transfer agreements between universities and community colleges.

The community colleges of the board of regents system are authorized and encouraged to enter into reverse articulation or reverse transfer agreements with the universities of the board of regents and the University of Tennessee systems and with private institutions of higher education that are accredited by the Southern Association of Colleges and Schools. The universities of the board of regents and the University of Tennessee systems are authorized and encouraged to enter into reverse articulation or reverse transfer agreements with the community colleges of the board of regents system.



§ 49-7-151 - Physical quorum not required at meetings of the board of trustees of the University of Tennessee and of the board of regents of the state university and community college system.

(a) Notwithstanding any law to the contrary, the board of trustees of the University of Tennessee and the board of regents of the state university and community college system shall not be subject to the requirement of § 8-44-108(b)(1) that a physical quorum be present at the location specified in the notice of the meeting as the location of the meeting in order to allow participation by electronic or other means of communication for the benefit of the public and the governing body in connection with any meeting authorized by law.

(b) Notwithstanding any law to the contrary, the board of trustees of the University of Tennessee and the board of regents of the state university and community college system shall not be subject to the requirements of § 8-44-108(b)(2) or (3).



§ 49-7-152 - Early registration for military veterans.

(a) As used in this section, "military veteran" means a person who has entered and served honorably in the United States armed forces on active duty, active national guard or active reserves.

(b) A military veteran who is a current resident of this state or whose home of record for military purposes is Tennessee and who is a student at a public institution of higher education shall be allowed to register for classes prior to the general student population at any public institution of higher education. Early registration shall occur using the same procedure used by student athletes, disabled students and honor students, if such groups are permitted to early register.



§ 49-7-153 - Interest and career inventories.

An interest inventory such as the Kuder assessment, Myers-Briggs Type Indicator personality inventory, the ASVAB or other interest or career exploration inventory shall be available to all public postsecondary students beginning in their freshman year as a follow up to the interest inventory available to all public middle schoolers or ninth graders and to further assist students in determining their interests and in making career decisions. Summary data obtained from the interest inventories and personality profiles administered under this section shall be sent annually by the postsecondary institutions to the state board of education. The state board shall consider the data in making decisions concerning curricula for public school students that is relevant to their career decisions and academic strengths and weaknesses.



§ 49-7-154 - Confidentiality of application and materials submitted with application for position of chief executive officer of public institution of higher education -- Records of finalists.

(a) Notwithstanding any law to the contrary, an application for a position of chief executive officer of a public institution of higher education, materials submitted with an application, letters of recommendation or references concerning an applicant, and any other records or information relating to or arising out of the process of searching for and selecting an individual for a position of chief executive officer of a public institution of higher education shall be treated as confidential and shall not be open for public inspection, if the records could be used to identify a candidate for the position; provided, however, that after a search committee has selected candidates as finalists for a position of chief executive officer of a public institution of higher education, which shall occur no later than fifteen (15) calendar days before the final vote of the governing board to appoint or elect a person to fill the position, a record relating exclusively to the candidates selected as finalists shall not be confidential and shall be open for public inspection, except for a record otherwise confidential under state or federal law. This section shall not apply to information relating to a candidate who did not expressly request that the candidate's information be kept confidential.

(b) As used in this section:

(1) "Chief executive officer of a public institution of higher education" includes:

(A) The president of the University of Tennessee system;

(B) The chancellor of the state university and community college system;

(C) A chancellor of a University of Tennessee campus or institute; and

(D) A president or director of an institution of the state university and community college system; and

(2) "Finalists" means no less than three (3) candidates selected by a search committee as the group from which one (1) or more candidates shall be recommended to the governing board of the public institution of higher education.



§ 49-7-155 - Dual credit courses.

(a) (1) When the consortium approves a dual credit class that is accepted for credit by a four-year institution of higher education in either the board of regents system or the University of Tennessee system, then, upon approval by the state board of education of the class's curriculum standards, any high school in the state may replicate the class. Dual credit shall be granted to a student by a four-year institution offering a program for which the class is designed, if the student completes the course and successfully passes the challenge examination with a score equal to or higher than the cut score required by the institution.

(2) When the consortium approves a dual credit class that is accepted for credit by a two-year institution of higher education in the board of regents system, then, upon approval by the state board of education of the class's curriculum standards, any high school in the state may replicate the class. Dual credit shall be granted to a student by a two-year institution offering a program for which the class is designed, if the student completes the course and successfully passes the challenge examination with a score equal to or higher than the cut score required by the institution.

(3) When the consortium approves a dual credit class that is accepted for credit by a Tennessee college of applied technology in the board of regents system, then, upon approval by the state board of education of the class's curriculum standards, any high school in the state may replicate the class. Dual credit shall be granted to a student by a Tennessee college of applied technology offering a program for which the class is designed, if the student completes the course and successfully passes the challenge examination with a score equal to or higher than the cut score required by the institution.

(4) Prior to the consortium approving a dual credit class, the consortium shall direct its representatives from the University of Tennessee and the board of regents to consult with faculty members who teach at institutions in the major or program for which the class is designed as to whether the approval of the class would have any negative consequences on the accreditation of the institution or the program. The representatives shall report concerns of the faculty members to the consortium within a reasonable time frame as set by the consortium. The consortium shall consider the report in making its determination as to approval of classes and cut scores.

(5) Any dual credit class designed and approved by the consortium under this section shall include a postsecondary challenge examination. The successful passing of a postsecondary challenge examination, with a score equal to or higher than the cut score determined by a receiving higher education institution, is a requirement for the award of postsecondary credit.

(6) The governing board of the higher education institutions shall assign common numbers for the courses for which statewide challenge examinations are developed under chapter 15 of this title.

(b) The high school at which the student takes the class shall record the completion of the class including the student's grade, the postsecondary challenge examination score and the course number assigned by the appropriate postsecondary governing board on the student's secondary transcript. Where common numbering of a course is indicated within the Tennessee transfer pathway that common number shall be used on the secondary transcript.

(c) Each higher education institution awarding the credit for a postsecondary class, based upon a challenge examination, may determine whether the class credit shall be accepted for credit toward a major or the requirements of a specific program or as an elective. A postsecondary institution may also set the cut score on the challenge examination results that is required for the award of credit in a major or a specific program or as an elective at the institution. Each higher education institution shall inform the consortium of its requirements for awarding dual credit in a major, a specific program or as an elective. The office of postsecondary coordination and alignment shall provide high schools offering the class with information specific to the acceptance of challenge examinations and of each postsecondary institution's requirement for the awarding of postsecondary credit within a major or as an elective. High schools shall disseminate the information to students taking the class.

(d) Any public institution of higher education may, at any time, request that the consortium review a dual credit class or a replicated class offered by a high school, if the institution perceives the class to possess deficiencies. The consortium shall review the class and work with the high school or high schools to alter the class to remove any deficiencies as the consortium determines to be in the best interests of strengthening the class. The consortium may also request that the class at a high school be withdrawn for the dual credit process until such deficiencies are corrected.

(e) Notwithstanding any provision of this part to the contrary, the consortium shall not approve an early postsecondary credit class if the class in any way affects the accreditation of the postsecondary institutions or their programs.

(f) The office of postsecondary coordination and alignment shall encourage LEAs throughout the state, including those in rural areas, to offer early postsecondary credit classes.



§ 49-7-156 - No discrimination or denial of recognition to student organization on basis of religious content of organization's speech -- Restricting membership to persons professing the faith of the group is allowed.

(a) No state higher education institution that grants recognition to any student organization shall discriminate against or deny recognition to a student organization, or deny to a student organization access to programs, funding, or facilities otherwise available to another student organization, on the basis of:

(1) The religious content of the organization's speech including, but not limited to, worship; or

(2) The organization's exercise of its rights pursuant to subsection (b).

(b) A religious student organization may determine that the organization's religious mission requires that only persons professing the faith of the group and comporting themselves in conformity with it qualify to serve as members or leaders.

(c) As used in this section, "state higher education institution" means any higher education institution governed by chapter 8 or 9 of this title.



§ 49-7-157 - Adoption of policies that substantially burden students' free exercise of religion prohibited.

The governing board or government entity, as defined in § 4-1-407(a)(5), of a public institution of higher education operating under chapter 8 or 9 of this title shall not adopt policies, rules or directives that substantially burden students' free exercise of religion, but shall comply with the requirements of § 4-1-407.



§ 49-7-158 - Brian Byrge Act -- Free tuition for certain community college system and colleges of applied technology employees.

(a) This section shall be known and may be cited as the "Brian Byrge Act."

(b) As used in this section, "space availability" means the maximum possible enrollment for the class has not been reached.

(c) Temporary part-time employees and regular part-time employees of the community college system or Tennessee colleges of applied technology shall be eligible for enrollment in one (1) course, consisting of no more than four (4) credit hours or one hundred twenty (120) clock hours, per term at any community college or Tennessee college of applied technology, at which such temporary part-time employee or regular part-time employee is employed, without paying tuition charges or maintenance fees. However, temporary part-time employees and regular part-time employees shall be responsible for fees, other than maintenance fees, associated with their enrollment and attendance.

(d) Enrollment privileges may be limited or denied by the community college or Tennessee college of applied technology on an individual classroom basis according to space availability. No tuition paying student shall be denied enrollment in a course because of part-time employee enrollment pursuant to this section.

(e) Courses taken under this section shall be governed by the academic rules and regulations of the institution or school offering the course or courses.

(f) This section shall have no effect on existing staff development programs at the institutions and schools of the state university and community college system.

(g) It is the legislative intent that the fees waived by this section shall not be deducted from the institution's budgets recommended by the Tennessee higher education commission.

(h) This section shall not apply to:

(1) Adjunct faculty; or

(2) Temporary part-time employees who are hired through a temporary work agency or temporary staffing firm, where the temporary work agency or temporary staffing firm pays the employee.



§ 49-7-159 - Reporting requirements for institution accepting nonimmigrant students with F-1 or M-1 student visas.

(a) Each institution that accepts nonimmigrant students possessing either an F-1 or M-1 student visa for instruction in this state shall report to the department of safety the following information:

(1) The number of nonimmigrant students enrolled at the institution at the beginning of each period of study; and

(2) The number of nonimmigrant students enrolled at the institution at the end of each period of study.

(b) For the purposes of this section:

(1) "Institution" means a college, university, seminary, vocational or technical school, or any other entity that offers a postsecondary course of study. "Institution" does not include elementary, middle, or secondary schools; and

(2) "Period of study" means a quarter, semester, or the duration of a program that is not otherwise divided.

(c) The department, in consultation with the Tennessee higher education commission, shall develop a form that shall be available to institutions for reporting purposes.



§ 49-7-160 - Observances for Veterans Day on campuses of public higher education institutions.

(a) All campuses of public higher education institutions operated by the board of regents or University of Tennessee board of trustees shall hold observances for Veterans Day on or near the day recognized as the national day of observance.

(b) It is the intent of the general assembly that students, faculty, and staff who are veterans be afforded the opportunity to participate in the campus observances without adverse action or absence.






Part 2 - Tennessee Higher Education Commission

§ 49-7-201 - Creation.

In order to achieve coordination and unity in the program of public higher education, there is created the Tennessee higher education commission, called the commission in this part.



§ 49-7-202 - Duties.

(a) It is the duty of the commission on a continuing basis to study the use of public funds for higher education in this state and to analyze programs and needs in the field of higher education.

(b) The commission shall, in addition, undertake specific duties that are directed by resolution of the general assembly or are requested by the governor.

(c) In the discharge of its duties pursuant to subsections (a) and (b), it is also the duty of the commission to:

(1) Develop a statewide master plan for future development of public universities, community colleges and colleges of applied technology with input from the board of regents and the University of Tennessee board of trustees. The commission shall engage public universities, community colleges and colleges of applied technology for input during the creation of the master plan. The commission shall construct a statewide master plan that directs higher education to be accountable for increasing the educational attainment levels of Tennesseans. This master plan shall be reviewed and revised as deemed appropriate by the commission. This plan shall include, but not be limited to, the consideration of the following provisions:

(A) Addressing the state's economic development, workforce development and research needs;

(B) Ensuring increased degree production within the state's capacity to support higher education; and

(C) Using institutional mission differentiation to realize statewide efficiencies through institutional collaboration and minimized redundancy in degree offerings, instructional locations and competitive research;

(2) In consultation with the respective governing boards, approve institutional mission statements concurrent with the adoption of each revised statewide master plan. An institutional mission statement shall characterize the institution by stating its distinctiveness in degree offerings by level and focus and student characteristics, including, but not limited to, nontraditional students and part-time students, and shall address institutional accountability for the quality of instruction, student learning and, where applicable, research and public service to benefit Tennessee citizens. Nothing contained in this section shall prohibit any institution from pursuing research and related activities that are consistent with the institution's mission;

(3) Make recommendations to the governing boards of the various institutions and the governor, as well as the general assembly, through the education committee of the senate and the education administration and planning committee of the house of representatives on the implementation of the master plan. Funding recommendations made by the commission shall reflect the priorities of the approved master plan. In developing the master plan, the commission shall engage regional and statewide constituencies to ensure that the document supports the development of a public agenda to provide higher education opportunities to benefit Tennessee citizens. In doing so, the commission shall establish a master plan that requires a broad degree of regional cooperation between postsecondary institutions with secondary institutions and business, civic and community leaders;

(4) Develop, after consultation with the board of regents and the University of Tennessee board of trustees, policies and formulae or guidelines for fair and equitable distribution and use of public funds among the state's institutions of higher learning that are consistent with and further the goals of the statewide master plan. The policies and formulae or guidelines shall result in an outcomes-based model. In developing an outcomes-based model, the commission shall consider factors unique to community colleges. This model shall emphasize outcomes across a range of variables that shall be weighted to reinforce each institution's mission and provide incentives for productivity improvements consistent with the state's higher education master plan. These outcomes shall include end of term enrollment for each term, student retention, timely progress toward degree completion and degree production and may also include, but not necessarily be limited to, student transfer activity, research and student success, as well as compliance with transfer and articulation principles in subsection (e);

(A) The policies and formulae or guidelines as are developed by the commission shall include provisions for capital outlay programs and operating expenses and shall be utilized to determine the higher education appropriations recommendation. The commission shall submit the revised higher education funding formula to the office of legislative budget analysis and the comptroller of the treasury no later than December 1 of each year. The commission shall also report any projected tuition increases for the next academic year to the office of legislative budget analysis and the comptroller of the treasury no later than December 1 of each year. The office of legislative budget analysis and the comptroller of the treasury shall each provide comments on the higher education funding formula to the chairs of the education and finance, ways and means committees of the senate and the chairs of the education administration and planning and finance, ways and means committees of the house of representatives;

(B) Additionally, the policies and formulae or guidelines shall provide for the consideration of the impact of tuition, maintenance fees and other charges assessed by each institution in determining the fair and equitable distribution of public funds as required by this subdivision (c)(4). The commission shall therefore review tuition, maintenance fees and other charges assessed by each institution and make recommendations to the governing boards of the various institutions regarding adjustments;

(C) In the implementation of this function, the commission, in cooperation with the commissioner of finance and administration and the comptroller of the treasury, shall establish uniform standards of accounting, records and statistical reporting systems in accordance with accepted national standards, which standards shall be adhered to by the various institutions in preparing for submission to the commission statistical data and requests for appropriations;

(D) The commission shall have no authority for recommending individual colleges of applied technology's operating budgets nor in approving or disapproving the transfer of any funds between colleges of applied technology deemed necessary by the board of regents to carry out the provisions of chapter 181 of the Public Acts of 1983. For fiscal years ending on and after June 30, 2013, the commission shall have no authority for recommending individual community colleges operating budgets or in approving or disapproving the transfer of any funds between community colleges as may be determined necessary by the board of regents;

(E) (i) The commission shall establish a review committee to aid in development or revision of the higher education master plan and funding formula. The committee shall include the executive director of the higher education commission, the chancellor of the board of regents, the president of the University of Tennessee, the commissioner of finance and administration, the comptroller of the treasury, the chairs of the standing committees on education and finance, ways and means of the senate, the chairs of the standing committees on education administration and planning and finance, ways and means of the house of representatives, and the director of the office of legislative budget analysis, or their designees. The review committee shall meet at least annually.

(ii) As part of the commission's master planning and funding formula responsibilities, as outlined in this section, the committee shall regularly review the funding formula components, as well as identify needed revisions, additions, or deletions to the formula. The committee shall also ensure that the funding formula is linked to the goals and objectives of the master plan.

(iii) The committee shall prepare an annual report on its recommendations and shall make that report to the governor, the members of the education and finance, ways and means committees of the senate, and the members of the education administration and planning and finance, ways and means committees of the house of representatives by November 1 of each year.

(iv) Before any amendment or revision to the formula or guidelines for fair and equitable distribution and use of public funds among the state's institutions of higher education shall become effective, the amendment or revision shall be presented to the education and finance, ways and means committees of the senate and the education administration and planning and finance, ways and means committees of the house of representatives for review and recommendation;

(5) Study the need for particular programs, departments, academic divisions, branch operations, extension services, adult education activities, public service activities and work programs of the various institutions of higher learning, with a particular view to their cost and relevance and to make recommendations to the respective governing boards of the various institutions for the purpose of minimizing duplication and overlapping of functions and services and to foster cooperative programs among the various institutions;

(A) The commission is authorized to make recommendations to the governing boards for the termination of existing on-campus and off-campus programs of those institutions set forth in § 49-7-203 that are determined by the commission to be unnecessarily duplicative. A copy of the recommendations shall be filed with the education committee of the senate and the education administration and planning committee of the house of representatives;

(B) The governing boards of the institutions shall make a report annually on any such program terminations to the education committee of the senate and the education administration and planning committee of the house of representatives, and a copy of the report shall be filed with the Tennessee higher education commission;

(C) This subdivision (c)(5) shall apply to area vocational-technical schools;

(6) Review and approve or disapprove all proposals for new degrees or degree programs or for the establishment of new academic departments or divisions within the various institutions of higher learning;

(A) Determination of specific courses or course content, however, shall continue to be the exclusive function of the governing boards of the various institutions;

(B) This subdivision (c)(6) shall apply to state colleges of applied technology only if the schools grant degrees and shall apply only to those schools granting degrees, unless the system as a whole grants degrees;

(7) Conduct a program of public information concerning higher education in this state. This subdivision (c)(7) shall apply to state colleges of applied technology;

(8) Study and make determinations concerning the establishment of new institutions of higher learning, as to the desirability or undesirability of their establishment, their location, standards, functions, financing and source of governance. This subdivision (c)(8) shall apply to area vocational-technical schools; and

(9) Review and approve or disapprove all proposals by any existing higher education institution to establish a physical presence at any location other than its main campus or to extend an existing location that will be utilized for administrative purposes or to offer courses for which academic credit is offered. If the new location will create or expand a physical presence out of state, the higher education institution shall, through its governing board, file with the commission a notice of intent to initiate out of state instructional activity prior to the development of the proposal. The commission shall, no later than February 15 of each year, report to the chairs of the fiscal review committee, the education committee of the senate, and the education administration and planning committee of the house of representatives of any such notices filed in the previous year and the status of that application. The commission shall develop policies and procedures governing the process outlined in this subdivision (c)(9). This subdivision (c)(9) shall apply to state colleges of applied technology.

(d) The commission shall establish and ensure that all postsecondary institutions in this state cooperatively provide for an integrated system of postsecondary education. The commission shall guard against inappropriate and unnecessary conflict and duplication by promoting transferability of credits and easy access of information among institutions.

(e) (1) The commission shall require the University of Tennessee and the Tennessee board of regents systems to collaborate and develop a transfer pathway for at least the fifty (50) undergraduate majors for which the demand from students is the highest and in those fields of study for which the development of a transfer pathway is feasible based on the nature of the field of study.

(2) (A) A transfer pathway shall consist of sixty (60) hours of instruction that a student can transfer and apply toward the requirements for a bachelor's degree at a public institution that offers the transfer pathway. The sixty (60) hours of instruction in a transfer pathway shall consist of forty-one (41) hours of general education courses instruction and nineteen (19) hours of pre-major courses instruction, or elective courses instruction that count toward a major, as prescribed by the commission, which shall consider the views of chief academic officers and faculty senates of the respective campuses. Courses in a transfer pathway shall transfer and apply toward the requirements for graduation with a bachelor's degree at all public universities.

(B) An associate of science or associate of arts degree graduate from a Tennessee community college shall be deemed to have met all general education and university parallel core requirements for transfer to a Tennessee public university as a junior. Notwithstanding this subdivision (e)(2)(B), admission into a particular program, school or college within a university or into the University of Tennessee, Knoxville shall remain competitive in accordance with generally applicable policies.

(C) The forty-one-hour lower division general education core common to all state colleges and universities shall be fully transferable as a block to, and satisfy the general education core of, any public community college or university. A completed subject category, for example, natural sciences or mathematics, within the forty-one-hour general education core shall also be fully transferable and satisfy that subject category of the general education core at any public community college or university.

(D) The nineteen-hour lower division AA/AS area of emphasis articulated to a baccalaureate major shall be universally transferable as a block satisfying lower division major requirements to any state university offering that degree program major.

(3) It is the legislative intent that community college students who wish to earn baccalaureate degrees in the state's public higher education system be provided with clear and effective information and directions that specify curricular paths to a degree. To meet the intent of this section, the commission, in consultation with the board of regents and the University of Tennessee board of trustees, shall develop, and the board of regents and the University of Tennessee board of trustees shall implement, the following:

(A) A common course numbering system, taking into consideration efforts already undertaken, within the community colleges to address the requirements of subdivision (e)(1); and

(B) Listings of course offerings that clearly identify courses that are not university parallel courses and therefore not designed to be transferable under subdivision (e)(1).

(4) This subsection (e) shall be fully implemented no later than the fall 2015 semester. Until this subsection (e) is fully implemented, prior to the beginning of each semester, the commission shall report to the chairs of the education and finance, ways and means committees of the senate and the chairs of the education administration and planning and finance, ways and means committees of the house of representatives on the progress made toward completion of the nineteen (19) pre-major course blocks provided in subdivision (e)(2)(D).

(f) The commission shall have ongoing responsibility to update and revise the plans implemented pursuant to subsections (d) and (e) and report to the chairs of the education and finance, ways and means committees of the senate and the chairs of the education administration and planning and finance, ways and means committees of the house of representatives no later than October 1 of each year on the progress made toward full articulation between all public institutions.

(g) Notwithstanding any law or rule to the contrary, the commission, in consultation with the board of regents and the University of Tennessee board of trustees, shall develop policies under which a person who satisfies the admissions requirements of a two-year institution governed by the board of regents and a four-year institution governed by the board of regents or the University of Tennessee board of trustees may be admitted to both such institutions. The commission shall identify those institutions for which such dual admission is appropriate, based on geographic or programmatic considerations. These policies shall be adopted and implemented by the board of regents and the University of Tennessee board of trustees no later than July 1, 2015.

(h) (1) The commission, with the assistance of the University of Tennessee system and the state university and community college system, shall develop information concerning the potential career opportunities in each curriculum or major field of study leading to a baccalaureate degree that is offered at a state institution of higher education. The information shall include, but not be limited to, the potential job market in this state in the major field or curriculum after graduation, the median income or an income range for jobs in the major field or curriculum in this state and whether an advanced degree in the major field or curriculum is required to obtain employment in that field.

(2) The commission may use the expertise of volunteers or committees of volunteers to develop the information required by this subsection (h). No volunteer shall be paid or reimbursed for any expenses incurred in assisting the commission in its efforts to develop the information.

(3) The information developed concerning career opportunities for curricula and major fields of study under subdivision (h)(1) shall be posted on the commission's web site. A link to the information developed by the commission, together with a brief description of the type of information available, shall be posted on the web site of each state institution of higher education offering baccalaureate degrees. The institutions shall not be required to publish the information developed by the commission in school catalogs, but school catalogs shall include, in a prominent location, the URL for the information and a brief description of the type of information that is available.

(4) The information shall be updated at least annually.



§ 49-7-203 - Schools within commission's jurisdiction -- Contracts with private schools.

(a) The commission's studies and recommendations shall encompass the programs and authorities of the University of Tennessee, Tennessee Technological University, Austin Peay State University, Tennessee State University, the University of Memphis, East Tennessee State University, Middle Tennessee State University, the community junior colleges and the state's technical institutes.

(b) (1) The commission shall consider Tennessee's private institutions of higher education in its continuous studies of the immediate and future needs of the state in the area of higher education.

(2) These studies shall consider the place of the private institutions in relation to the public institutions.

(3) If these studies show that accredited private institutions in this state can provide either the facility or program needs of the state, the commission is authorized to contract with accredited private institutions in this state for the provision of those educational programs and facilities that will serve to meet the needs of the people of the state.



§ 49-7-204 - Composition.

(a) (1) The commission shall consist of a total of ten (10) voting members. The governor shall appoint the members. The comptroller of the treasury, the secretary of state and the state treasurer shall serve as ex officio, voting members of the commission. The executive director of the state board of education shall serve as an ex officio, nonvoting member of the commission. In addition, the governor shall appoint two (2) student members. One (1) student member shall be a voting member and one (1) student member shall be an ex officio, nonvoting member. The student appointed pursuant to subdivision (d)(2)(A) will be the first voting student member for a term of one (1) year, followed by the student member appointed pursuant to subdivision (c)(2), who shall serve a term of one (1) year as a voting member. Thereafter, the voting student membership shall be rotated between the student representing the University of Tennessee system and the student representing the board of regents system, it being the legislative intent that a student member serve one (1) year as a nonvoting, ex officio member before becoming a voting member, and that the voting position rotate between representatives of the two (2) systems.

(2) (A) Membership shall be for a six-year term. In making appointments to the commission, the governor shall strive to ensure that at least one (1) person appointed to the commission is sixty (60) years of age or older and that at least one (1) person appointed to the commission is a member of a racial minority.

(B) Appointments made after January 1, 1995, shall alternate such that every other appointment of a new member to the commission shall be a female until the membership of the commission reflects the percentage of females in the population generally, after which this subdivision (a)(2)(B) shall cease to be effective.

(3) Each congressional district in the state shall be represented by at least one (1) member of the commission.

(4) When any vacancy occurs, the governor shall appoint a person from any district unrepresented at that time so that each district shall always be represented by at least one (1) person.

(5) Members shall be eligible for reappointment.

(6) At least one third (1/3) of the appointive members shall be members of the principal minority political party in the state. Additionally, at least one (1) of the appointive members shall be a member of the principal racial minority in the state.

(b) (1) Any vacancy on the commission shall be filled by appointment of the governor.

(2) Vacancies except for expiration of term shall be filled for the unexpired term only.

(3) The place of any member on the commission shall be vacated at such time as the member ceases to reside in the congressional district in which the member resided at the time of appointment; however, no incumbent member shall be removed from the member's seat prior to the expiration of the member's current term as a result of changes in congressional districts occasioned by a reapportionment.

(c) (1) One (1) member of the commission shall be a student who shall be appointed by the governor from a list of three (3) nominees selected and submitted no later than April 15 by the presidents of the student government associations and associated student bodies of all technical schools, colleges and universities in the state university and community college system.

(2) The student member shall serve for a term of two (2) years beginning on July 1 after the student member's appointment by the governor. The student shall continue as a student in good standing within the state university and community college system during the student's term on the board.

(3) The list of nominees referenced in subdivision (c)(1) shall be selected in accordance with the following provisions:

(A) (i) One (1) nominee shall be enrolled as a full-time student at a four (4) year institution at the time of nomination and shall maintain enrollment as a full-time student at an institution that is a member of the state university and community college system;

(ii) One (1) nominee shall be enrolled as a full-time student at a two (2) year institution at the time of nomination and shall maintain enrollment as a full-time student at an institution that is a member of the state university and community college system; and

(iii) One (1) nominee shall be enrolled as a full-time student at the time of nomination at any institution that is a member of the state university and community college system;

(B) The nominees may not be enrolled at the same institution;

(C) All nominees for student commission member shall be residents of this state; and

(D) A majority of the student government association/associated student body presidents of all technical institutions, community colleges and universities in the state university and community college system constitutes a quorum for nomination purposes. A majority vote of those present and voting is necessary to effect a nomination.

(4) The chancellor of the board of regents shall notify all student government association and associated student body presidents in the state university and community college system of the necessity for the nominating procedure described in subdivision (c)(3).

(d) (1) (A) One (1) member of the commission shall be a student who shall be appointed by the governor from a list of three (3) nominees prepared and submitted by the governing body of the student government association from one (1) of the following branches of the University of Tennessee:

(i) The University of Tennessee at Knoxville;

(ii) The University of Tennessee at Martin;

(iii) The University of Tennessee at Chattanooga; and

(iv) The University of Tennessee Medical Units at Memphis.

(B) The term is for two (2) years beginning July 1.

(2) (A) Effective June 1, 1994, a student at the University of Tennessee at Knoxville shall be chosen and shall serve until July 1, 1995; effective July 1, 1995, a student at the University of Tennessee at Martin shall be chosen and shall serve until July 1, 1997; effective July 1, 1997, a student at the University of Tennessee at Chattanooga shall be chosen and shall serve until July 1, 1999; effective July 1, 1999, a student at the University of Tennessee Medical Units at Memphis shall be chosen and shall serve until July 1, 2001.

(B) The student membership shall be filled on a biennial rotating basis and maintain the sequence established in subdivision (d)(2)(A). The names of the three (3) nominees chosen as set out in this subsection (d) shall be certified to the governor by the chancellor of the appropriate branch of the University of Tennessee.

(e) Except as provided in subsection (a), no commission member shall be an elected or appointed official or employee of the state, nor a trustee, officer or employer of a public institution of higher learning in this state while a member of the commission. A student member is exempt from this subsection (e).

(f) (1) The commission's first meeting after all members have been appointed shall be upon the call of the governor.

(2) The commission thereafter shall meet at least four (4) times each year.

(3) Meetings of the commission shall be made available for viewing by the public over the Internet by streaming video accessible from the commission's web site. Archived videos of the commission's meetings shall also be available to the public through the commission's web site.

(g) The commission shall elect from its number a chair and such other officers as it deems appropriate, shall determine their terms as officers of the commission and shall adopt rules for its organization and the conduct of its business.

(h) Commission members shall receive no compensation for their services, but shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 49-7-205 - Staff.

(a) (1) The governor shall appoint an executive director.

(2) The executive director shall serve at the pleasure of the governor.

(3) The governor may define the executive director's duties and, within budgetary limitations, fix the executive director's compensation.

(4) The executive director must have the educational preparation and experience that qualifies the executive director, in the governor's judgment, to understand and evaluate the problems and needs of the state's institutions of higher learning and to direct the studies of the commission.

(b) Within budgetary limitations, and subject to the approval of the commissioner of human resources, the executive director may employ other professional and staff employees necessary to efficiently discharge the duties of the agency.

(c) The executive director and all other employees shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) [Deleted by 2013 amendment, effective April 29, 2013.]



§ 49-7-206 - Rights and status of other bodies preserved.

(a) (1) The University of Tennessee shall retain its identity and status as a legal entity, a body politic and corporate and as one of the state's federal land-grant institutions.

(2) Except as expressly provided in this part, its board of trustees shall retain and exercise all the authority, rights, powers and duties, express or implied, vested in it by legislative charter and enactments and other applicable laws. Nothing in this part shall be construed to deprive the board of the authority, rights, powers and duties conferred upon it by law in the government of the institutions, branches, colleges, divisions and departments now under its control, except those duties that by this part are expressly vested in the commission.

(b) Except for the powers that are vested in the commission by this part, nothing in this part shall be construed to deprive the board of regents of the authority, rights, powers and duties conferred upon it by law, express or implied, in the government, control and operation of Austin Peay State University, East Tennessee State University, the University of Memphis, Middle Tennessee State University, Tennessee State University, Tennessee Technological University or in the operation and control of the community junior colleges.



§ 49-7-207 - Committee on postsecondary educational institutions.

(a) There is created, under the auspices of the Tennessee higher education commission, a committee on postsecondary educational institutions, which shall have responsibility for oversight and regulation of institutions pursuant to part 20 of this chapter. The committee shall be composed of the executive director of the Tennessee higher education commission, who shall serve as chair, the executive director of the Tennessee student assistance corporation and eleven (11) persons appointed by the commission. Persons appointed by the commission shall be broadly representative of the geographical characteristics of the state. Five (5) members of the committee shall be employed by, hold an ownership interest in or otherwise be affiliated with an institution or other entity subject to the committee's supervision and oversight. Four (4) members shall be representative of the public interest and shall have no association or relationship with the institutions. Two (2) members shall be representative of community based organizations that have an interest in postsecondary occupational education. The commission may receive lists of nominees from the postsecondary institutions or from other sources to fill vacancies on the committee, which nominees shall be considered by the commission in making its appointments.

(b) Members of the committee shall serve three-year terms, or until their successors are appointed, except that the initial eleven (11) appointments shall include five (5) appointments for three-year terms, three (3) appointments for two-year terms, and three (3) appointments for a one-year term. Members may be reappointed. A member may be removed without cause by the commission if removal is required to avoid having more than five (5) members of the committee who are affiliated with an institution subject to the committee's supervision and oversight. Members may also be removed by the commission for failure to attend official meetings of the committee, for failure to perform duties related to their position or for other reasonable cause.

(c) The committee shall hold its first meeting prior to September 1, 1992, at the call of the chair. At its first meeting, and annually thereafter, the committee shall elect from its members such other officers as it deems necessary. The committee shall from time to time promulgate bylaws or other rules of procedure that are proper to effectively discharge its duties, including the time and frequency of its regular meetings. Special meetings of the committee may be convened at the call of the chair.

(d) The committee shall exercise the powers and undertake the obligations that are delegated to it by the commission under part 20 of this chapter. The delegations shall include the authority to initiate and conduct on-site institutional reviews and investigations and the formulation of rules of procedure and performance standards for authorization and institutional performance, which actions shall be subject to review, approval or disapproval by the commission. Committee members shall receive no compensation for their services, but shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) Neither the committee nor the commission is required to approve any institution or program submitted to them for approval under part 20 of this chapter, if, in their judgment, adequate provisions for the institution or program exists within the proposed service area. Furthermore, except with regard to regionally accredited, degree granting institutions, neither the committee nor the commission is required to approve any institution or program, if, in their judgment, there is insufficient evidence that adequate employment opportunities exist in the related occupations for persons successfully completing the program and that the costs of the program are reasonable in relation to the reasonably expected earnings in occupations for which the program is designed. Institutions whose primary campus is located in this state and that have been domiciled in this state for at least ten (10) consecutive years and that are accredited by the commission on colleges of the Southern Association of Colleges and Schools at the baccalaureate level shall be exempt from this subsection (e).

(f) When the committee or the commission receives a request for authorization of an institution or a program under part 20 of this chapter, it shall provide timely notice of the application and the programs that are proposed to be offered to state institutions of higher education within whose service area the proposed institution or program is to be located. Any affected state institution may comment on the proposal to the committee or commission.



§ 49-7-208 - Program -- Recognition of university students for community involvement.

(a) The executive director of the commission shall develop, implement and publicize a program to recognize university students who have a record of outstanding community involvement. The program shall honor students at both public and private two-year and four-year colleges and universities who have displayed a high level of community service, including volunteer work, community organization, public service, charitable service and leadership roles in these areas. The executive director shall conduct an annual program at which outstanding students are publicly recognized for community service. Nominations for recognition may be received from college and university administrators and teachers, students or members of the public. The executive director shall report the names and accomplishments of those recognized to the governor, general assembly, and press.

(b) The award shall be known as the Representative Harold Love Outstanding Community Involvement Award.



§ 49-7-209 - Program -- Recognition of college and university teachers for community involvement.

(a) The executive director of the commission shall develop, implement and publicize a program to recognize university teachers who have a record of outstanding community involvement. The program shall honor teachers at both public and private two-year and four-year colleges and universities who have displayed a high level of community service, including volunteer work, community organization, public service, charitable service and leadership roles in these areas. The executive director shall conduct an annual program at which outstanding teachers are publicly recognized for community service. Nominations for recognition may be received from college and university administrators and teachers, students or members of the public. The executive director shall report the names and accomplishments of those recognized to the governor, general assembly and press.

(b) The award shall be known as the Representative Harold Love Outstanding Community Involvement Award.



§ 49-7-210 - Annual report.

(a) The Tennessee higher education commission shall submit an annual report on the condition of Tennessee higher education to the governor and the general assembly.

(b) This report, which shall be known as the Tennessee Postsecondary Education Fact Book, shall use data from the board of regents system, the University of Tennessee system and their governing bodies and, to the extent possible, from the Tennessee Independent Colleges and Universities Association. The fact book shall also use available regional and national information to put Tennessee's data in context.

(c) The fact book shall address the topics of access, efficiency, productivity, and quality as indicated by the following performance categories and illustrative indicators:

(1) Student preparation, such as admission rates, freshman class profiles, and learning support placement and success rates, by subject area;

(2) Student participation, such as college-going rates, overall enrollment, and enrollment by critical student subpopulations;

(3) Student progression, such as end-of-term enrollment counts, freshman-to-sophomore retention rates, the number of students passing credit hour benchmarks under the higher education funding formula and lottery scholarship renewal rates;

(4) Student success and completion, such as student transfer activity and subsequent academic performance, graduation rates, time to degree, credentials awarded, and credentials awarded per one hundred (100) full-time equivalent enrolled students;

(5) Workforce participation, such as labor market supply and demand, employer satisfaction survey results, job placement rates, and licensure passage rates;

(6) Academic trends, such as student engagement survey results, changes to the academic program inventory, low-producing academic programs, the number and percentage of accredited programs, and the percentage of lower division instructional courses taught by full-time faculty, part-time faculty and graduate assistants;

(7) Financing trends, such as state appropriation levels and net tuition revenues, state and total subsidies per student, and degree costs; and

(8) Affordability trends, such as in-state and out-of-state tuition rates, net costs of attendance, and need-based and merit-based student financial aid.

(d) The fact book shall be published prior to March 15 each year, or as soon as practicable upon receipt of necessary student data from the systems and other sources. The fact book shall be made available in web-based and printable formats.



§ 49-7-211 - Financial disclosure of student activity fees.

(a) Each institution of higher education shall report to the Tennessee higher education commission, on an annual basis, an accounting of student activity fees.

(b) The Tennessee higher education commission shall publish, as part of the Tennessee Postsecondary Education Fact Book, a financial disclosure statement for student activity fees.

(c) The financial disclosure statement shall account for the student activity fees on a campus-by-campus basis. At a minimum the following information shall also be included with the financial disclosure statement:

(1) The number of undergraduate and graduate students enrolled;

(2) Source of any student activity fees according to the number of students enrolled as undergraduate or graduate students;

(3) The expenditure of the student activity fees; and

(4) Funds not expended during the disclosure period.

(d) This section shall only apply to public institutions of higher education operated by the board of regents or the University of Tennessee board of trustees.



§ 49-7-212 - Code of ethics -- Material violation -- Hearing -- Vacancy.

(a) The commission shall establish and adopt a code of ethics that shall apply to and govern the conduct of all appointed members of the commission.

(b) Notwithstanding any other law to the contrary, by a two-thirds (2/3) vote of its membership, the commission may remove any appointed member of the commission for a material violation of the code of ethics.

(c) A commission vote to remove one of its members shall only be taken after the accused member has been afforded a due process contested case hearing in accordance with the Tennessee Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and a finding has been made that the member did violate the commission's code of ethics.

(d) If a member is removed in accordance with this section, the position shall be considered vacant and the vacancy shall be filled as provided by law.



§ 49-7-213 - Development of institute of public health.

The Tennessee higher education commission, in consultation with the department of health, the University of Tennessee system, the Tennessee board of regents and private colleges and universities in this state shall develop an institute of public health.



§ 49-7-214 - Comparative analysis of funding.

On or before December 1, 2010, the Tennessee higher education commission shall submit to the chairs of the education and finance, ways and means committees of both the senate and the house of representatives a side-by-side comparative analysis of the funds projected to be received by each public institution of higher education for the 2011-2012 fiscal year under both the revised funding formula and the old formula, as if the old formula were still in effect for the 2011-2012 fiscal year.



§ 49-7-215 - Audit of efficiencies.

An audit of the Tennessee higher education commission, the University of Tennessee board of trustees and the board of regents may be conducted by the comptroller of the treasury. If such audit is conducted, the audit shall specifically focus on overlap in mission, cost inefficiencies, management practices and the restructuring of higher education stipulated by the implementation of Acts 2010 (1st Ex. Sess.), ch. 3. If such audit is conducted, the audit shall be submitted to the education committee of the senate and the education administration and planning committee of the house of representatives for review and recommendation.



§ 49-7-216 - Confidential data or records of students enrolled in TICUA institutions.

(a) When the Tennessee Independent Colleges and Universities Association (TICUA) or any of its member institutions provide to the Tennessee higher education commission, another state agency, or a third party acting on behalf of the state, confidential student data or records concerning students enrolled in TICUA institutions, neither TICUA nor a member institution shall be held liable in any court of law for any breach of confidentiality of such information, if the breach resulted from actions of the commission, another state agency, a third party acting on behalf of the state, or their staff and not from the transmission of the data or records by TICUA or its member institutions before the data or records reached the commission.

(b) This section shall apply to any student data or records that are confidential under any law of this state or any federal law, including, but not limited to, the federal Family Educational Rights and Privacy Act, compiled in 20 U.S.C. § 1232g.






Part 3 - Arrangements for Students Studying Outside State

§ 49-7-301 - Academic Common Market.

(a) (1) The commission, acting through its duly appointed representative, is authorized to enter into an agreement on behalf of the state and the public higher education institutions of the state with representatives of other member states of the southern regional education board for participation in the Academic Common Market.

(2) The instrument of agreement shall become effective upon execution by the representatives of five (5) member states of the southern regional education board.

(3) The instrument of agreement shall be effective for an initial period of three (3) years and may be subject to renewal. The commission may rescind the agreement of participation by the state at any time in accordance with the instrument of agreement.

(b) Nonresident fees shall not be charged to residents of other states who are admitted under the terms of the instrument of agreement to programs offered by higher education institutions of the state through the Academic Common Market.

(c) (1) The commission is designated the administrative agency for the state for the Academic Common Market.

(2) For the purpose of administration, the duties of the commission are to:

(A) Submit annually to the southern regional education board a list of programs offered by public higher education institutions of this state that the state is prepared to have included in the Academic Common Market;

(B) Maintain and disseminate a list of programs offered through the Academic Common Market by institutions in other states and available to Tennessee residents;

(C) Certify Tennessee residents for participation in the programs of the Academic Common Market in other states; and

(D) Perform other duties that may be necessary to comply with the instrument of agreement or that are otherwise necessary for administration.



§ 49-7-302 - Optometry students.

(a) As used in this section, unless the context otherwise requires:

(1) "School or college of optometry" means an accredited institution offering courses leading to the degree of doctor of optometry, acting through its governing body; and

(2) "Tennessee student" means any student who qualifies as a resident of the state for purposes of tuition according to rules and regulations of the board of trustees of the University of Tennessee or the board of regents of the state university and community college system.

(b) The Tennessee state contract administrator for the southern regional education board is authorized to contract with state or privately owned or endowed optometry schools or colleges within the southern regional education board region for the purpose of providing financial payments to the colleges in exchange for the colleges reserving places for Tennessee students at the rate per student approved by the southern regional education board.

(c) Any financial payment authorized under this section shall be made in accordance with the following provisions and limitations:

(1) Optometry colleges that annually enroll Tennessee students under the southern regional education board contract program may receive financial payments up to the total number specified in the contract, at the rate per student approved by the southern regional education board during any fiscal year; and

(2) The financial assistance shall be continued from year to year until the entering Tennessee student has been granted a degree in optometry, but not for more than four (4) years, and contracts provided for in this section may set forth the terms and provisions for continuation of the payments as provided by the southern regional education board.



§ 49-7-303 - Medical students.

(a) As used in this section, unless the context otherwise requires:

(1) "Additional Tennessee students" means an annual increase in the number of entering Tennessee students over the average number of entering Tennessee students for the immediate past ten (10) years;

(2) "Medical college" means an accredited institution offering courses leading to the degree of doctor of medicine acting through its governing body; and

(3) "Tennessee student" means any student who qualifies as a resident for purposes of tuition according to rules and regulations of the University of Tennessee.

(b) The commission is authorized to contract with privately owned or endowed medical colleges in this state for the purpose of providing financial payments to the colleges in exchange for the colleges' accepting additional Tennessee students.

(c) Any financial payment authorized under this section shall be made in accordance with the following provisions and limitations:

(1) Each medical college that annually enrolls additional Tennessee students may receive annual financial payments for each of the maximum of ten (10) entering Tennessee students;

(2) Financial payments may be made for each additional Tennessee student in an amount not to exceed the per student appropriation to the University of Tennessee College of Medicine for the fiscal year ending prior to the academic year in which the additional Tennessee student or students are enrolled in the medical school;

(3) The financial assistance may be continued from year to year until the entering Tennessee student has been granted a degree in medicine, and contracts provided for in this section may set forth the terms and provisions for continuation of the payments; and

(4) The total financial payments to each medical college shall not exceed payments for more than forty (40) Tennessee students at each medical college during any fiscal year.






Part 4 - State Assistance to Private Colleges

§ 49-7-401 - Family practice training programs.

(a) It is the intent and purpose of this section to promote the preparation, education and training of physicians for family practice in this state by encouraging Meharry Medical College to continue its efforts for the development of an expanded family practice residency that includes training in medically underserved middle Tennessee communities.

(b) (1) In addition to the medical programs already provided for and funded by the state, financial support shall also be provided for the development, enlargement and continuation of Meharry Medical College's graduate training program in family practice for physicians, which shall prepare them for the specialty of family practice.

(2) Funding for the Meharry family practice residency program shall not exceed fifty thousand dollars ($50,000) per year per resident in training.

(c) (1) Funding for the 1978-1979 academic school year shall be projected as not exceeding five hundred forty thousand dollars ($540,000) for the training of thirty-six (36) residents.

(2) Funding for succeeding years will provide for continuance at this same level, unless increased or decreased by specific legislation.

(d) Development and expansion of family practice resident training in various locations of middle Tennessee shall be the responsibility of Meharry Medical College.

(e) (1) This section does not constitute an appropriation of funds.

(2) No funds shall be expended under this section unless the funds are specifically appropriated in the general appropriations act pursuant to §§ 9-4-5101 -- 9-4-5105, 9-4-5108 -- 9-4-5114 or a specific amendment or supplement to the general appropriations act.



§ 49-7-402 - Preventive medicine training programs.

(a) It is the intent and purpose of this section to promote the preparation, education and training of physicians for preventive medicine in this state by encouraging Meharry Medical College to continue its efforts for the development of an expanded preventive medicine residency that includes training in medically underserved middle Tennessee communities.

(b) (1) In addition to the medical programs already provided for and funded by the state, financial support shall also be provided for the development, enlargement and continuation of Meharry Medical College's graduate training program in preventive medicine for physicians, which shall prepare them for the specialty of preventive medicine.

(2) Funding for the Meharry preventive medicine residency program shall not exceed fifty thousand dollars ($50,000) per year per resident in training.

(c) (1) For the 1981-1982 academic school year, one hundred thousand dollars ($100,000) shall be earmarked and shall not exceed that amount for the funding of the preventive medicine residency program at Meharry Medical College to enable the training of five (5) residents; funding for 1982-1983 shall be projected as not exceeding one hundred eighty thousand dollars ($180,000) for the training of nine (9) residents.

(2) Funding for succeeding years will provide for continuance at this same level unless increased or decreased by specific legislation.

(d) Development and expansion of preventive medicine resident training in various locations of middle Tennessee shall be the responsibility of Meharry Medical College.

(e) (1) This section does not constitute an appropriation of funds.

(2) No funds shall be expended under this section unless the funds are specifically appropriated in the general appropriations act pursuant to title 9, chapter 4, part 51, or a specific amendment or supplement to the general appropriations act.



§ 49-7-403 - Sickle cell anemia research.

The department of health shall negotiate a contract with Meharry Medical College for study, research and treatment of drepanocytemia, sickle cell anemia, on such terms and conditions as may be mutually agreeable; provided, that this section shall not take effect unless funds are appropriated in the general appropriations act to effectuate the purposes of this section.



§ 49-7-404 - General dentistry training programs.

(a) It is the intent and purpose of this section to promote the preparation, education and training of doctors for general dentistry in this state by encouraging Meharry Medical College to continue its efforts for the continuation of an expanded general dentist practice residency that includes training in medically underserved middle Tennessee communities.

(b) (1) In addition to the dental programs already provided for and funded by the state, financial support shall also be provided for the development, enlargement and continuation of Meharry Medical College's graduate training program in general practice for dentists, which shall prepare them for the general dentistry practice.

(2) Funding for the Meharry general dentistry residency program shall not exceed forty thousand dollars ($40,000) per year per resident in training.

(c) (1) For the 1981-1982 academic school year, funding shall not exceed ninety-two thousand dollars ($92,000), enabling six (6) residents to be trained; funding for 1982-1983 shall be projected as not exceeding one hundred thousand dollars ($100,000) for the training of six (6) residents.

(2) Funding for succeeding years will provide for continuance at this same level unless increased or decreased by specific legislation.

(d) This legislation will provide for Meharry Medical College to continue further development of general dentistry residency training in various locations of middle Tennessee.

(e) (1) This section does not constitute an appropriation of funds.

(2) No funds shall be expended under this section unless such funds are specifically appropriated in the general appropriations act pursuant to title 9, chapter 4, part 51, or a specific amendment or supplement to the general appropriations act.






Part 5 - Chairs of Excellence

§ 49-7-501 - Chairs of excellence endowment fund.

(a) The chairs of excellence endowment fund is created.

(b) This fund shall operate as an irrevocable trust fund within the state treasury and shall be administered by the state treasurer. The terms of the trust instrument shall be approved by the attorney general and reporter.

(c) The trustees of the trust fund shall be the members of the state school bond authority, or their designees, who shall serve in an ex officio capacity. The state treasurer shall serve as chair of the board.

(d) The trustees shall set the investment policy for the trust in accordance with the laws, guidelines and policies that govern investments by the Tennessee consolidated retirement system. The state treasurer shall be responsible for investment of trust funds in accordance with the policy established by the trustees.

(e) The trust shall include funds appropriated for the purpose of funding the trust, matching funds contributed by public universities and the earnings on the funds. Matching funds contributed by public universities may include funds from private sources made on behalf of the respective universities. Appropriations made to the trust shall be divided equally between the general accounts of the University of Tennessee and the board of regents, unless otherwise directed by law.

(f) The corpus of the trust shall not be expended for any purpose. Income from the trust shall be expended for the sole purpose of funding the chairs of excellence program; provided, that investment expenses may also be deducted from income of the trust. For purposes of this part, the corpus of the trust means the funds appropriated by the state for the purpose of funding the trust and the matching funds contributed by public universities and by private sources on behalf of the respective universities. Income from the trust means all earnings from the trust's investment portfolios from whatever source derived, including, but not limited to, interest, dividends, realized capital gains or losses and any income previously applied to the corpus of the trust. No funds may be expended for a chair until all requirements of § 49-7-502 have been met.

(g) (1) The trust shall be divided into two (2) general accounts:

(A) One (1) for the University of Tennessee; and

(B) One (1) for the board of regents.

(2) Each general account shall be divided into subaccounts for each chair established under § 49-7-502.

(3) Corpus shall be allocated to each subaccount in an amount sufficient to fund the chair. All income on the corpus allocated shall be paid to the subaccount.

(4) Income on the remaining corpus in each general account that has not been allocated shall be maintained in a special reserve at the general account level.

(5) Income in excess of the required funding for a subaccount shall be maintained in a special reserve at the subaccount level.

(6) Regardless of the allocation of funds, all moneys in the trust fund may be commingled for investment with other trust funds and other funds subject to investment by the state treasurer.



§ 49-7-502 - Chairs of excellence program.

(a) The chairs of excellence program is created.

(b) Institutions eligible to participate in the program shall be limited to Tennessee's four-year public universities that grant baccalaureate degrees and the University of Tennessee Space Institute.

(c) (1) It is the intent of the general assembly that all eligible institutions will receive at least one (1) chair of excellence.

(2) It is the intent of the general assembly that professors hired by the institutions under this program shall be persons of regional and, preferably, national eminence.

(d) In order for a chair to be established, the following criteria must be satisfied:

(1) Funds appropriated by the state must be matched on an equal basis by the institution with at least one half (1/2) of the institution's funding from private sources;

(2) The chair must satisfy criteria established by either the governing board of the University of Tennessee or the board of regents, whichever is appropriate;

(3) The institution must submit a proposal regarding the chair to the appropriate governing body; and

(4) The appropriate governing body must designate the chair;

(e) The Tennessee higher education commission shall have an advisory role with respect to the location of the chairs upon the recommendation of the governing boards of the University of Tennessee and the board of regents.

(f) The education committee of the senate and the education administration and planning committee of the house of representatives shall review the comments of the commission and the governing boards' decisions with respect to each chair. No funds shall be expended for the chairs of excellence authorized by this part until the governing boards have received the written comments of the education committee of the senate and the education administration and planning committee of the house of representatives on each specific chair established. In submitting a specific chair for review, the commission and appropriate governing board shall:

(1) Estimate the annual funding required, by source, to support operation of the chair;

(2) Describe the general qualifications of individuals that the institution intends to recruit to fill the chair;

(3) Comment on how establishment of the chair will assist the institution in achieving that institution's mission; and

(4) Comment on the impact the establishment of the chair will have on any other institutional programs.

(g) As chairs are filled, each governing board shall submit a report to the education committee of the senate and the education administration and planning committee of the house of representatives that includes the appointees' general background, experience and qualifications.

(h) The commission shall submit an annual report to the education committee of the senate and the education administration and planning committee of the house of representatives that addresses the general status of the chairs of excellence program, the impact that the chairs of excellence program has had on higher education institutions and programs and recommendations to enhance the effectiveness of the program.



§ 49-7-503 - Modification of the purpose for which chair established.

(a) Should the purpose for which a chair established pursuant to this part become unlawful, impracticable, impossible to achieve or wasteful, the designated purpose for which the chair was created may be modified pursuant to this section. It is the legislative intent that in such situations, institutions strive to redesignate the field of study supported by a chair, such that income from the chair of excellence be used by the institution to retain professors of regional and, preferably, national eminence in a given field of study in furtherance of the original legislative intent. However, under extraordinary circumstances, the purpose for an existing chair may be redesignated to support a scholarship program, when it is shown that redesignating the field of study supported by a chair will not serve to promote the best interest of the institution. Factors considered in making such a determination may include the existence of extensive periods of time during which the chair remains unfilled or the fulfillment of the academic purpose for which the chair was created has become impractical or unachievable.

(b) In order for the purpose of a chair to be modified, the following criteria must be satisfied:

(1) The new purpose of the chair must satisfy criteria established by either the governing board of the University of Tennessee or the board of regents, whichever is appropriate;

(2) The institution must submit a proposal regarding the chair to the appropriate governing body and the Tennessee higher education commission. The proposal shall specify:

(A) The factors supporting a conclusion that the purpose for which a chair established pursuant to this part has become unlawful, impracticable, impossible to achieve or wasteful;

(B) The intended purpose for the redesignated use of income from the chair;

(C) If possible, a statement from the donor of private funds shall be included that indicates support or opposition to the proposed change;

(D) The institution's observations on how the proposed change will assist the institution in achieving that institution's mission; and

(E) Any other information as the appropriate governing board may direct; and

(3) The appropriate governing body must agree to the modification in purpose of the chair; provided, that, if the proposal is to use chair income for scholarships, approval must be unanimous. The appropriate governing body shall not act on a proposal submitted pursuant to this part until the comments of the higher education commission have been received;

(c) No funds shall be expended for the proposed new purpose of a chair of excellence authorized by this section, unless the proposal is submitted to the education committee of the senate and the education administration and planning committee of the house of representatives for review and recommendation and is approved by resolutions of the senate and the house of representatives; provided, however, that the approval shall be on the complete plan or revision and shall not be subject to amendment of the plan or revision. In submitting a specific chair for review by the general assembly and its committees, the appropriate governing board shall:

(1) Estimate the annual funding required, by source, to support operation of the chair or scholarship program;

(2) Describe the general qualifications of individuals that the institution intends to recruit to fill the chair or, if a scholarship program, provide a description of the program, including the purpose and qualifications that students must meet to be eligible for the scholarships;

(3) Comment on how establishment of the chair or scholarship program will assist the institution in achieving that institution's mission; and

(4) Comment on the impact the establishment of the chair or scholarship program will have on any other institutional programs.

(d) The corpus that was allocated to the chair shall not be expended for any purpose. Income from the corpus shall be expended for the sole purpose of funding the scholarship program created pursuant to subsection (b); provided, that investment expenses may be deducted from the income. The corpus and the income from the corpus shall remain, and be invested as, a part of the chairs of excellence endowment fund.

(e) The state treasurer is directed to modify the terms of the trust instrument to reflect this section. The modified terms shall be approved by the attorney general and reporter.






Part 6 - Volunteer Trust Fund Act

§ 49-7-601 - Short title.

This part shall be known and may be cited as the "Volunteer Trust Fund Act."



§ 49-7-602 - Legislative declaration.

The general assembly recognizes the importance of creating a legal mechanism to safeguard and protect valuable rights and privileges sought to be created and protected by the framers of our constitution. Through this part, the general assembly recognizes, as did our forefathers, that knowledge, learning and virtue are essential to the preservation of our institutions of government and the diffusion of the opportunities and advantages of education should be paramount in our concerns. To that end, the general assembly declares its support for the establishment and formation of a trust corporation to act as trustee of a charitable trust for higher education and for the encouragement and acceptance of voluntary contributions for the benefit of the state and its citizens. Through the mechanism established by this part, the inherent values so essential for the general welfare of our state will be preserved for future generations.



§ 49-7-603 - Trust corporation -- Formation.

(a) (1) A trust corporation, which shall be chartered as a not-for-profit general welfare corporation under the laws of this state, may be formed for the sole purpose of administering and providing fiduciary services for a special educational trust created for higher education, thereby benefiting all the citizens of this state.

(2) The services performed by a trust corporation formed under this part are necessarily services not otherwise generally available for such purposes, and the commissioner of financial institutions shall exempt the corporation from any requirement of title 45, chapters 1 and 2 or the rules of the department of financial institutions that would threaten the viability of the corporation, including, but not limited to, capitalization requirements, fees and procedures that are not essential to the protection of the interests of the trust beneficiaries.

(3) The trust corporation shall file its charter with the secretary of state and shall also record its charter in the office of the register of deeds in the county in which its principal office is located. The trust corporation's existence shall continue until terminated by law.

(4) It is not the purpose of the corporation to engage in commercial banking activity or private fiduciary activity except to the limited extent of acting in a fiduciary capacity for a person who creates a trust for higher education and specifically designates a trust corporation formed under this part to serve in the capacity as trustee.

(b) In addition to the general duties and powers of corporations formed under the laws of this state, a trust corporation formed under this part is authorized to:

(1) Accept funds from any person, association or corporation wishing to contribute voluntarily to the trust for higher education under which it is serving as trustee;

(2) Accept gifts of land for the benefit of the trust;

(3) Enter into contracts, trust agreements and other fiduciary instruments;

(4) Adopt, use and display a corporate seal;

(5) Adopt and amend bylaws, rules and regulations for carrying out the purpose of this part;

(6) Manage and invest money and other property for the benefit of the trust;

(7) Act in a fiduciary capacity for a person creating a trust for higher education who specifically designates the trust corporation to act as trustee; and

(8) Have the powers that are necessary and convenient to carry out the purpose for which the trust corporation is organized, including, but not limited to, any necessary and appropriate actions to associate with or participate in transactions through the federal reserve system.

(c) As the trust corporation is formed for a valid public purpose and will exercise its powers for the benefit of the state, the trust corporation, and its capital stock, and all properties at any time owned or held by it in a fiduciary capacity, and the income therefrom, shall be exempt from taxation by the state or any local unit, subdivision or instrumentality of the state.

(d) Any capital stock of the trust corporation shall be held by the members of the board of directors and their successors in office, by virtue of their incumbency in such offices.



§ 49-7-604 - Trust corporation -- Board of directors.

(a) The trust corporation shall have a board of directors as provided in the document that creates the trust to be administered by the corporation. The board shall also serve as trustees of the trust. The board of directors and their successors shall be appointed in the manner provided in the document.

(b) The trust document shall also provide for the administration and maintenance of the trust funds and the manner in which funds shall be received and invested by the board acting as trustees for the trust, as well as the manner in which donations of real property may be made to the trust.

(c) Unless the trust document otherwise provides, investments of the trust funds shall be essentially the same as those authorized for the investment of trust funds in accordance with title 35, chapter 3.



§ 49-7-605 - Charitable trust -- Disposition of funds.

(a) Any trust for higher education created to be administered by a trust corporation formed under this part shall be a charitable trust for the general welfare of the citizens of this state. No funds shall be available for distribution from the trust until two hundred (200) years from the date the trust is created. All contributions to the trust shall be considered as principal and until the two hundredth year from the formation of the trust, all interest accruing on the principal amount shall be added to the trust funds and be considered as principal. After the two hundredth year from the formation of the trust, interest income from the trust fund will be available for disbursement for higher education pursuant to the plan required by the trust document creating the trust. The board of directors of the trust corporation shall establish guidelines for disbursement that are not inconsistent with this part or the trust document under which it operates as trustee for the trust.

(b) Income from the investment of the trust for higher education shall be expended solely in accordance with this part and the respective trust agreement, except that reasonable expenses for administration of the trust may be deducted from the income.



§ 49-7-606 - Contributions and gifts to fund.

(a) Any person, association or corporation may make contributions to the trust corporation for the benefit of the trust pursuant to this part, and the trust corporation is authorized to accept funds and deposit the funds in the trust for higher education.

(b) In addition, the trust corporation is authorized to accept gifts of land for the benefit of the trust. Gifts of land shall be made in the name of the trust corporation with appropriate language of limitation.






Part 7 - Promotion of Leadership in Agricultural and Home Economic Programs

§ 49-7-701 - Special endowment trust fund -- Contributions -- Interest -- Disposition of funds.

(a) There is created within the general fund a special endowment trust fund earmarked for the sole purpose of generating revenue to provide funds to promote leadership in agricultural and home economic programs in institutions of higher education.

(b) Any person, association, corporation or governmental entity may make contributions to the special endowment trust fund, and the treasurer is authorized to accept all gifts, grants or funds specifically appropriated for that purpose, and shall deposit such amounts in the special endowment trust fund. Funds in the special fund shall be consolidated with state funds under the control of the treasurer in the same manner and as provided in § 9-4-704.

(c) Except as provided in subsection (b), for administrative expenses, interest earned from funds deposited in the special fund shall be used for the purposes provided in subsection (a).

(d) The state treasurer has the authority to promulgate necessary and appropriate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to include, but not be limited to, guidelines relative to the manner in which deposits shall be accepted for and made to the special fund, and the manner in which applicable amounts will be distributed according to appropriate regulations promulgated pursuant to § 49-7-702 [repealed].






Part 8 - The Tennessee Baccalaureate Education System Trust Act

§ 49-7-801 - Short title.

This part shall be known and may be cited as the "Tennessee Baccalaureate Education System Trust Act."



§ 49-7-802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Account owner" means an individual, association, corporation, trust, charitable organization, or other such entity that establishes an educational investment trust account pursuant to this part or that is otherwise listed as the owner of an education investment trust account;

(2) "Beneficiary", for the purposes of the educational investment plan, means an individual designated by the account owner and who meets the requirements of the code. For the purposes of the educational services plan, "beneficiary" means an individual designated under a tuition contract as the individual entitled to apply tuition units purchased under the contract to the payment of that individual's undergraduate, graduate and professional tuition, and other educational costs. For purposes of the educational services plan, the beneficiary or the purchaser shall have been a resident of this state at the time the contract was entered into by the purchaser and the board;

(3) "Board" means the board of trustees of the baccalaureate education system trust fund program described in this part;

(4) "Code" means § 529 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 529, as amended and all rules, regulations, notices and interpretations released by the United States treasury, including the internal revenue service;

(5) "Contributor" means one (1) or more individuals, associations, corporations, trusts, charitable organizations, or other such entities that contributes money or makes a payment to an educational investment trust account established pursuant to this part;

(6) "Educational investment plan" means a plan that permits an account owner to establish an educational investment trust account and one (1) or more contributors to make contributions to an educational investment trust account that is intended to be applied to an account beneficiary's qualified higher education expenses;

(7) "Educational investment trust account" means an account that is established by an account owner intended to be applied to an account beneficiary's qualified higher education expenses;

(8) "Educational services plan" means a plan that permits individuals, associations, corporations, trusts or other organized entities to purchase a tuition unit or units under a tuition contract entered into between a purchaser and the board on behalf of a designated beneficiary that entitles the beneficiary to apply such units to the payment of that beneficiary's undergraduate, graduate and professional tuition, and other educational costs;

(9) "Eligible educational institution" shall have the same meaning as set forth in § 529 of the Internal Revenue Code of 1986, and the rules promulgated thereunder, or other applicable federal law;

(10) "Other educational costs" mean such other fees or expenses as may be determined by the board; provided, that the fees or expenses are included in the definition of qualified higher education expenses under the sections of the Internal Revenue Code that are applicable to the program;

(11) "Program" means the baccalaureate education system trust fund program created in this part. The program may be comprised of two (2) types of qualified tuition plans as defined by the code, including one (1) or more educational investment plan or plans, which may consist of several different investment offerings or one (1) or more educational services plan or plans. Except as otherwise provided, all terms, conditions and limitations shall apply equally to both types of qualified tuition plans;

(12) "Purchaser" means an individual, association, corporation, trust, charitable organization or other such entity that enters into a tuition contract under this part for the purchase of a tuition unit or units on behalf of a beneficiary relative to the educational services plan;

(13 "Qualified higher education expenses" shall have the same meaning as set forth in § 529 of the Internal Revenue Code of 1986, and the rules promulgated thereunder, or other applicable federal law;

(14) "Redemption value" means the cash value of the educational investment trust account attributable to the sum of the principal invested, the interest earned or losses incurred in the principal, less any fees imposed by rule of the board;

(15) "Refund recipient" means the person designated in a tuition contract by the purchaser as the person entitled to terminate the tuition contract and to receive refunds arising out of the contract pursuant to § 49-7-811;

(16) "State institution of higher education" means the colleges, universities, or branches or units of colleges or universities under the control and direction of either the board of trustees of the University of Tennessee or the board of regents of the state university and community college system;

(17) "Trust fund" means the educational investment trust fund or the educational services trust fund established pursuant to § 49-7-812;

(18) "Tuition" means the charges imposed to attend an institution of higher education as an undergraduate, graduate or professional student and all fees required as a condition of enrollment as determined by the board. "Tuition" does not include fees charged to out-of-state residents by institutions of higher education, laboratory fees, room and board or other similar fees and charges;

(19) "Tuition contract" means a contract entered into under this part by the board and a purchaser to provide for the payment of tuition and other educational costs, through either the educational savings plan or the educational services plan;

(20) "Tuition unit" means a unit of the educational services plan purchased under § 49-7-807 on behalf of a beneficiary; and

(21) "Weighted average tuition" means the tuition cost resulting from the following calculation:

(A) Add the products of the annual undergraduate tuition at each Tennessee four-year public university multiplied by that institution's total number of undergraduate full-time equivalent students; and

(B) Divide the gross total of the products from subdivision (21)(A) by the total number of undergraduate full-time equivalent students attending Tennessee's four-year public universities.



§ 49-7-803 - Purpose.

Article XI, § 12 of the Tennessee Constitution manifests the intention of the citizens of this state that the advancement and improvement of higher education in this state is an essential governmental function and purpose of this state. Therefore, the general assembly finds that the creation of a trust program, as an agency and instrumentality of the state, to assist students or their families in financing a portion of the costs of attending colleges and universities will increase the number of students who will seek to attend a college or university, and will, therefore, advance and improve higher education in this state. It is, therefore, the legislative intent of this part to establish an educational trust program as an agency and instrumentality of the state to assist families in saving and investing for the qualified higher education expenses of attending an eligible educational institution, and thereby to encourage such students to attend such institutions. In establishing the program, it is further the intent of the general assembly to encourage timely financial planning for higher education by the creation of tuition contracts and the creation of educational investment plan accounts, and to provide assistance and incentives for college savings for the benefit of the children of the people of the state. It is the legislative intent that the program be funded from fees assessed in accordance with § 49-7-805(10).



§ 49-7-804 - Board of trustees -- Creation -- Members.

(a) There is created a board of trustees of the program composed of nine (9) members as follows:

(1) The state treasurer, ex officio;

(2) The comptroller of the treasury, ex officio;

(3) The commissioner of finance and administration, ex officio;

(4) The secretary of state, ex officio;

(5) The chancellor of the state board of regents, ex officio;

(6) The president of the University of Tennessee system, ex officio;

(7) The executive director of the Tennessee student assistance corporation, ex officio;

(8) The executive director of the Tennessee higher education commission, ex officio; and

(9) One (1) representative of the Tennessee Independent Colleges and Universities Association appointed by the state treasurer from a list of two (2) nominees submitted by the board of directors of the Tennessee Independent Colleges and Universities Association. The representative shall be appointed for a term of three (3) years. Any person so appointed shall be eligible for reappointment and shall serve until a successor qualifies.

(b) Members of the board may designate members of their respective staffs to attend meetings of the board and to exercise their right to vote in their absence. The designations shall be in writing to the board chair and filed with the secretary of state. The state treasurer shall serve as chair of the board.

(c) Members of the board shall serve without compensation but shall receive reasonable reimbursement for actual and necessary travel expenses in accordance with the travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) A majority of the members of the board serving shall constitute a quorum for the transaction of business at a meeting of the board. Voting upon action taken by the board shall be conducted by a majority vote of the members present at the meeting of the board. The board shall meet at the call of the chair and as may be otherwise provided in any rules or regulations promulgated by the board pursuant to § 49-7-805(16). Meetings of the board may be held anywhere within the state.

(e) The business of the board shall be conducted at meetings of the board held in compliance with title 8, chapter 44. Except as provided in § 49-7-825, all records of the board shall be made available to the public in compliance with title 10, chapter 7.

(f) The board is attached to the department of the treasury, as a division of the department of the treasury, for all administrative purposes.

(g) The board may delegate to the state treasurer the duty to carry out the day-to-day operations and responsibilities of the program. In exercising the delegation, the state treasurer shall be authorized to exercise such powers as are vested in the board that are necessary to fulfill the delegated duties and responsibilities; may assign any duties and responsibilities to the state treasurer's staff or private vendors and contractors, as the state treasurer deems necessary and proper; and may consult with professionals as necessary about the administration of the program. The state treasurer may also establish policies, guidelines and operating procedures in exercising the state treasurer's delegation from the board.



§ 49-7-805 - Board of trustees -- Powers and duties.

In addition to the powers granted by any other provisions of this part, the board shall have, as agents of this state, the powers necessary or convenient to carry out the purposes and provisions of this part, the purposes and objectives of the program and the powers delegated by any other law of this state including, but not limited to, the following express powers:

(1) Invest any funds of the trust fund in any instrument, obligation, security or property that constitutes legal investments for assets of the Tennessee consolidated retirement system as described in § 8-37-104, and as may otherwise be provided herein or approved by the board;

(2) Purchase insurance from insurers licensed to do business in this state providing for coverage against any loss in connection with the program's property, assets or activities or to further ensure the value of tuition units and educational savings accounts;

(3) Make, execute and deliver contracts, conveyances and other instruments necessary to the exercise and discharge of the powers and duties of the board;

(4) Contract for the provision of all or any part of the services necessary for the management and operation of the program. The board may also contract with any other college savings program established pursuant to § 529 of the Internal Revenue Code, codified in 26 U.S.C. § 529, in order to provide similar benefits for Tennessee residents. The board may further establish, or contract for the establishment of, an incentive plan or plans to encourage Tennessee residents to participate in any such other college savings program or in any § 529 college savings program established by the state. The board may delegate to the state treasurer the authority to implement such incentives; such implementation shall include, but not be limited to determining the amount of the incentives not to exceed an amount approved by the board, the length of time the incentives shall be available and the method by which the incentives shall be provided. Through the board's delegation, the state treasurer may establish and administer a plan to implement the incentives which the state treasurer may change from time to time without additional board authorization. The incentive plan or plans may consist, in whole or in part, of rebates, grants, scholarships or tax incentives to individual savings accounts established by or on behalf of Tennessee residents in any such college savings program and tax incentives, including but not limited to, the income tax prescribed in § 67-2-102; the professional privilege tax prescribed in § 67-4-1702; the passenger motor vehicle registration renewal fee prescribed in title 55, chapter 4 or wheel tax prescribed in § 7-51-703, for Tennessee residents who establish individual savings accounts in any such college savings program. The board may approve the expenditure of such funds, or funds using other services or programs deemed necessary or appropriate by the board to encourage college savings by Tennessee residents within its approved annual budget. The state treasurer is authorized, but not required, to use forms of electronic payment, including, but not limited to, prepaid debit cards to provide such incentives. Notwithstanding this subdivision (4) or any other law to the contrary, the availability of the amount of the incentive or the cost to cover any other services or programs authorized by this subdivision (4) if intended to be funded by state funds shall be subject to the appropriation of funds in the general appropriations act for the purposes set forth in this subdivision (4) or from any amount collected by the board under subdivision (7);

(5) Contract with financial consultants, actuaries, auditors, investment managers and other consultants and professionals as necessary to carry out its responsibilities under this part. These services may be procured in the manner prescribed by the board without regard to the requirements of former § 12-4-109 [See the Compiler's Notes], if the board determines that the services are necessary or desirable for the efficient administration of the board programs. All expenses and fees incidental to securing these services shall be charged to and paid from earnings derived from the trust funds;

(6) Promote, advertise and publicize the program;

(7) Solicit and accept monetary gifts, including monetary gifts made by will, trust or other disposition, grants, loans and other monetary aids from any personal source or to participate in any other way in any federal, state or local governmental programs in carrying out the purposes of this part;

(8) Impose reasonable requirements on the eligibility of individuals to be designated as beneficiaries of tuition contracts, including, but not limited to, residency and age requirements;

(9) Impose reasonable limits on the number of contract participants in the educational services program at any given period of time;

(10) Impose and collect application fees and other administrative fees and charges in connection with any transaction under this part;

(11) Impose limits on the number of tuition units that may be purchased on behalf of any beneficiary under the educational services plan;

(12) Impose limits on the amount of contributions that may be made on behalf of any beneficiary under the educational investment plan or plans;

(13) Impose restrictions on the substitution of another individual for the original beneficiary;

(14) Define the terms and conditions under which payments may be withdrawn from the program and impose reasonable charges for withdrawal;

(15) Impose reasonable time limits on the use of the tuition benefits provided by the program;

(16) Promulgate reasonable substantive and procedural rules as are necessary to carry out the purpose and intent of this part and to ensure that the program is in compliance with the code and other applicable provisions of federal and state law. All such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(17) Enter into agreements with any public or private employer under which an employee may agree to have a designated amount deducted in each payroll period from the wages or salary due the employee for the purpose of purchasing tuition units pursuant to a tuition contract or for the purpose of making contributions to a savings account established pursuant to a tuition contract. The agreement shall be subject to the approval of the board and in conformity with such terms and conditions as determined by the board. In the event the agreement is approved by the board, the employer shall be responsible for submitting to the board such information and causing to be performed in respect to its employees such duties as prescribed by the board in order to carry out the purchase of tuition units or the making of contributions by payroll deduction. All costs and expenses incidental to implementing and administering a payroll deduction program shall be borne by the respective employer; and

(18) Operate and provide, itself or through its designees, for the operation of the educational investment plan or plans in a manner that qualifies the plan or plans under the code and takes any and all necessary action to maintain such qualification; provided, that the account owner's rights to fund the respective accounts shall not be limited or impaired.



§ 49-7-806 - Tuition contracts.

The board may enter into a tuition contract with a purchaser for the purchase of tuition units on behalf of a beneficiary through the educational services plan or for the creation and deposit of contributions to a savings account through the educational savings plan, or both; provided, that the total amount of contributions made to both plans on behalf of a single designated beneficiary does not exceed any limits imposed by the board pursuant to § 49-7-805.



§ 49-7-807 - Educational services plan tuition contract.

(a) An educational services plan tuition contract entered into between the board and a purchaser shall allow the purchaser to purchase tuition units on behalf of a beneficiary at the price determined by the board pursuant to subsection (c) for the year in which the tuition unit is purchased. Each tuition unit purchased on behalf of a beneficiary shall entitle the beneficiary to an amount equal to one percent (1%) of the weighted average tuition during the academic term in which it is used. Each tuition unit shall cover the cost of the beneficiary's tuition in an amount no greater than one percent (1%) of the weighted average tuition in effect at Tennessee's four-year public universities at the time of use.

(b) "Weighted average tuition" means the tuition cost resulting from the following calculation:

(1) Add the products of the annual undergraduate tuition at each Tennessee four-year public university multiplied by that institution's total number of undergraduate full-time equivalent students; and

(2) Divide the gross total of the products from subdivision (b)(1) by the total number of undergraduate full-time equivalent students attending Tennessee's four-year public universities.

(c) The board shall develop a plan for the sale of tuition units. The board shall determine annually the weighted average tuition of Tennessee's four-year public universities in the academic year that begins on or after August 1 of the then current calendar year, and shall establish the price of a tuition unit in the ensuing sales period. The price shall be based on sound actuarial principles, and shall, to the extent actuarially possible, reasonably approximate one percent (1%) of the weighted average tuition for the academic year, plus the costs of administering the educational services plan and any amount necessary to ensure the plan remains actuarially sound. The sales period to which the price applies shall consist of twelve (12) months, and the board shall establish the date on which the sales period begins. The board may impose and collect additional administrative fees and charges in connection with the sale of tuition units. To promote the purchase of tuition units and in accordance with actuarially sound principles, the board may adjust the sales price as part of incentive programs.



§ 49-7-808 - Educational investment plan.

(a) An educational investment plan is established whereby an account owner may participate to create an account in such plan and shall allow any contributor to make contributions to such an account intending for such contributions and any earnings thereon to be applied toward the qualified higher education expenses of a beneficiary.

(b) The account owner retains ownership of all amounts on deposit in such account unless otherwise provided herein. Earnings accrued to the account shall be considered to be held in trust in the same manner as contributions. Amounts on deposit therein shall be available for expenses and penalties imposed by the plan. An educational investment trust account created on behalf of a beneficiary under this part shall entitle the beneficiary to an amount equal to the funds on deposit in the account during the academic term in which the funds are needed to cover the beneficiary's tuition and other qualified higher education expenses at the eligible educational institution at which the beneficiary is enrolled, not to exceed the redemption value of the account.

(c) The board may develop one (1) or more plans for offering educational investment trust accounts. The plans shall include, but shall not be limited to, the investment vehicles for investing the contributions made to such accounts. The board may cause the imposition and collection of reasonable administrative fees and charges in connection with the creation and maintenance of such educational investment trust accounts.

(d) The funds from the small and minority-owned business assistance program that are transferred to the board pursuant to § 65-5-113(c) shall be used for the establishment of an incentive plan or plans as authorized in § 49-7-805(4) for the benefit of low-income individuals. The board shall have the authority to promulgate rules relative to the implementation and administration of the incentive plan or plans. The state treasurer shall be responsible for the day-to-day administration of such incentive plan or plans as established by the board.



§ 49-7-809 - Tuition contract terms, limitations and disclosures.

(a) The following information shall be disclosed in writing to each purchaser of a tuition contract:

(1) The terms and conditions for purchasing tuition units if the contract involves the educational services plan, or the terms and conditions for the making of contributions if the contract involves the educational savings plan;

(2) The name and date of birth of the beneficiary of the contract, and the terms and conditions under which another person may be substituted as the beneficiary;

(3) The name of the refund recipient;

(4) The terms and conditions under which the contract may be terminated by the refund recipient and the amount of the refund, if any, to which the refund recipient is entitled upon termination;

(5) The method by which tuition benefits under the program shall be applied toward payment of tuition and other educational costs;

(6) The period of time during which the beneficiary must claim benefits through the program;

(7) If the contract involves the educational services plan, the obligation of the board to make payments on behalf of a beneficiary under § 49-7-807(a) based upon the number of tuition units purchased on behalf of the beneficiary, or if the contract involves the educational savings plan, the obligation of the board to make payments on behalf of a beneficiary under § 49-7-808(a) based upon the redemption value accrued on behalf of the beneficiary;

(8) The terms and conditions under which money may be wholly or partially withdrawn from the program, including, but not limited to, any reasonable charges and fees that may be imposed for withdrawal;

(9) The obligation of the board to pay directly to the institution of higher education in which the beneficiary is enrolled the tuition benefits being used that term for tuition and other educational costs; and

(10) Other terms, conditions and provisions the board considers, in its sole discretion, to be necessary or appropriate.

(b) Notwithstanding any other law to the contrary, the board may provide in a tuition contract that the tuition benefits being used for the payment of tuition and other educational costs be paid directly to the beneficiary or to the entity to whom the charges are owed; provided, that the direct payments are authorized under the sections of the Internal Revenue Code that are applicable to the program.



§ 49-7-810 - No promise or guarantee of admission, attendance or graduation -- Costs covered.

(a) Nothing in this part nor in a tuition contract entered into pursuant to this part shall be construed as a promise or guarantee by the state, the board or any institution of higher education that a beneficiary will:

(1) Be admitted to an institution of higher education or to a particular institution of higher education;

(2) Be allowed to continue to attend an institution of higher education after having been admitted; or

(3) Graduate from an institution of higher education.

(b) Each tuition unit purchased under an educational services plan tuition contract shall cover the cost of the beneficiary's tuition in an amount no greater than one percent (1%) of the weighted average tuition in effect at Tennessee's four-year public universities at the time of use. There is no guarantee by the board, the state, the program or anyone that the contributions, together with the investment return on the contributions, if any, earned on the educational investment trust account will be adequate to pay qualified higher education expenses incurred for the beneficiary or that the amounts contributed to any such account is guaranteed or insured.



§ 49-7-811 - Contract termination or refund.

(a) (1) A tuition contract may be terminated by the refund recipient under any of the following conditions upon written request of the refund recipient to the board:

(A) The death or permanent disability of the beneficiary;

(B) The beneficiary is eighteen (18) years of age or older and has decided not to attend an institution of higher education;

(C) The beneficiary has completed the requirements for a degree that is less than a bachelor's degree at an institution of higher education and the beneficiary does not plan to pursue further education; or

(D) The beneficiary has completed the bachelor's degree requirements at an institution of higher education.

(2) A tuition contract may also be terminated upon the occurrence of other circumstances determined by the board to be grounds for termination.

(b) The board shall determine the amount of the refund to which the refund recipient is entitled upon a contract termination.

(c) The board shall further determine the method and schedule for payment of refunds upon termination of a tuition contract.

(d) If a beneficiary is the recipient of a scholarship, a waiver of tuition or similar subvention that the board determines cannot be converted into money by the beneficiary, the board shall, upon the request of the refund recipient and upon being furnished information about the scholarship, waiver or similar subvention:

(1) (A) Refund to the refund recipient an amount equal to the value of the tuition benefits in the beneficiary's account that are not needed to cover tuition or other educational costs on account of the scholarship, waiver or similar subvention and that would have otherwise been paid during that academic term at the institution of higher education where the beneficiary is enrolled. The board may, at its sole option, designate the institution of higher education at which the beneficiary is enrolled as the agent of the board for purposes of refunds pursuant to this subdivision (d)(1)(A);

(B) If the scholarship, waiver of tuition or similar subvention has a duration that extends beyond one (1) academic term, the refund recipient may request a refund in advance of the scholarship payment. The amount of the refund payable to the refund recipient shall equal the value of the tuition benefits in the beneficiary's account that are not needed to cover tuition or other educational costs on account of the scholarship, waiver or similar subvention. The refund provided by this subdivision (d)(1)(B) shall be determined without regard to any time limits on the use of tuition benefits;

(2) Retain the tuition benefits in the beneficiary's account for later use;

(3) Transfer the tuition benefits to another qualified tuition plan or program for the benefit of the beneficiary pursuant to rules and regulations promulgated by the board pursuant to § 49-7-805(16); or

(4) Transfer the tuition benefits to a new beneficiary pursuant to rules or regulations promulgated by the board pursuant to § 49-7-805(16).

(e) If, in any academic term for which tuition benefits under the program have been used to pay all or part of a beneficiary's tuition or other educational costs, the beneficiary withdraws from the institution of higher education at which the beneficiary is enrolled prior to the end of the academic term, a pro rata share of any refund of tuition or other educational costs as a result of the withdrawal equal to that portion of the tuition or costs paid with tuition benefits under the program shall be made to the board, unless the board designates a different procedure. The board shall credit any refund received, less any reasonable charges and fees provided for by the board, to the appropriate account established pursuant to § 49-7-812(b).

(f) If, after a specified period of time, the contract has not been terminated nor the beneficiary's rights exercised, the board may terminate the contract and report the refund amount to the state treasurer pursuant to title 66, chapter 29, part 1. The refund amount shall be determined by the board pursuant to subsection (b). Prior to termination, the board shall make a reasonable effort to contact the purchaser, the beneficiary and any person designated in the contract to act on behalf of the purchaser or the beneficiary.

(g) Unless otherwise provided for in the contract, a tuition contract entered into under this part through the educational savings plan may be terminated by the refund recipient for any reason upon written request of the refund recipient to the board. Termination shall occur no earlier than a maturity period as set by the board after the first contribution is made to the account. The board shall determine the refund amount and the method and schedule for payment of the refund.

(h) Notwithstanding any law to the contrary, the board may promulgate substantive and procedural rules to permit a refund recipient to withdraw part of the balance from an educational investment account established under the educational investment plan without causing termination of the tuition contract and without requiring the refund recipient to establish that the withdrawn amount will be used to pay the tuition or other educational costs of the beneficiary.



§ 49-7-812 - Creation of the Tennessee baccalaureate education system trust funds.

(a) There are created two (2) Tennessee baccalaureate education system trust funds, the educational investment trust fund and the educational services trust fund. The board, or if designated by the board, the state treasurer shall serve as trustee. These funds shall be held and maintained as separate accounts as provided in subdivisions (a)(1) and (2):

(1) The educational investment trust fund shall consist solely of:

(A) Contributions received by the board from account owners or contributors on behalf of beneficiaries for a particular educational investment trust account or from any other source public or private;

(B) All interest and investment income earned by such fund;

(C) Any monetary gift of any nature made by any individual by testamentary disposition, including, but not limited to, any specific monetary gift or bequeath made by will, trust or other disposition; and

(D) All other receipts of the board from any other source that the board determines appropriate;

(2) The educational services trust fund shall consist solely of:

(A) Payments received by the board from purchasers on behalf of beneficiaries pursuant to educational services plan contracts or from any other source, public or private;

(B) All interest and investment income earned by the fund;

(C) Any monetary gift of any nature made by any individual by testamentary disposition, including, but not limited to, any specific monetary gift or bequeath made by will, trust or other disposition; and

(D) All other receipts of the board from any other source that the board determines appropriate.

(b) The board shall maintain an account for each tuition contract showing the beneficiary of that educational services plan contract. The account shall also show the number of tuition units purchased pursuant to that contract if the contract involves the educational services plan.

(c) The assets of the educational services trust fund shall be preserved, invested and expended solely pursuant to and for the purposes of this part and shall not be loaned or otherwise transferred or used for any other purpose. The assets of the funds shall be expended solely to:

(1) Make payments to, or on behalf of, beneficiaries pursuant to §§ 49-7-807(a) and 49-7-808(a);

(2) Make refunds as provided in § 49-7-811; and

(3) Pay the investment fees and other costs of administering the funds.

(d) The amounts on deposit in the program shall not constitute property of the state. The assets of each of the educational investment trust fund and the educational services trust fund shall be preserved, invested and expended pursuant to and for the purposes set forth in this part, and the trust funds' moneys shall be held in trust for account owners, beneficiaries and purchasers, as applicable. Neither trust fund shall be construed to be a department, institution or agency of the state. Amounts on deposit in such trust funds shall not be commingled with state funds and the state shall have no claim to or against, or interest in, such funds. Any agreement entered into by or any obligation of such trust funds shall not constitute a debt or obligation of the state and the state shall have no obligation to any account owner, purchaser, contributor, beneficiary or any other person on account of such trusts and all amounts obligated to be paid from the trust funds shall be limited to amounts available for such obligation on deposit in such trusts. The amounts on deposit in any trust fund account may only be disbursed at the direction of the purchaser or account owner or otherwise in accordance with § 49-7-808. A trust fund shall continue in existence as long as they hold any contributions or has any obligations and until its existence is terminated by law, and upon termination any unclaimed assets shall return to the state.

(e) All revenues collected by the program shall not revert to the general fund but shall remain in the program and shall be used to fund the program or the Tennessee financial literacy commission, compiled in chapter 6, part 17 of this title.



§ 49-7-813 - Custodian of funds -- Disbursements.

The state treasurer shall be the custodian of the trust funds, and the facilities and employees of the state treasurer shall be used and employed in the administration of the funds, including, but not limited to, the keeping of records, the management of bank accounts and other investments, the transfer of funds and the safekeeping of securities evidencing investments and may delegate or subcontract any or all such functions to any entity that the state treasurer deems qualified for such purpose when the state treasurer determines such delegation to be necessary or desirable.



§ 49-7-814 - Investments.

(a) The board shall establish an investment policy for each trust fund. The board may authorize assets of the trust funds to be invested in any instrument, obligation, security or property that constitutes legal investments for assets of the Tennessee consolidated retirement system, or any other investment deemed appropriate by the board. The board may authorize assets of the funds for the educational services program to be pooled for investment purposes with the assets of the Tennessee consolidated retirement system or any other assets under the custody of the state treasurer.

(b) In conjunction with § 49-7-805(1) and subsection (a), the board shall cause the amounts on deposit in the educational investment program trust established under § 49-7-812(a)(1) to be invested in any instrument or investment vehicle that the board deems reasonable and appropriate to achieve the objectives of the trust, exercising the discretion and care of a prudent person in similar circumstances with similar objectives. The board shall not require the trust to invest directly in obligations of the state or any political subdivision of the state or in any investment or other fund administered by the state treasurer or any other state entity. The assets of the trust shall be continuously invested and reinvested in a manner consistent with the objectives of the trust until disbursed for qualified higher education expenses, expended on expenses incurred by the operations of such trust or distributed to the account owner in accordance with the participation agreement.



§ 49-7-815 - Powers of funds' trustees.

Subject to the limitations in § 49-7-814, the board, or its nominee, has full power to hold, purchase, sell, assign, transfer or dispose of any of the securities or investments in which the assets of the funds have been invested, as well as of the proceeds of the investments and any moneys belonging to the funds.



§ 49-7-816 - Transaction of business -- Nominees.

All of the board's business shall be transacted, all of its funds invested, all warrants for money drawn, any payments made and all of its cash and securities and other property shall be held:

(1) In the name of the board;

(2) In the name of its nominee; provided, that the nominee is authorized by board resolution solely for the purpose of facilitating the transfer of securities and restricted to members of the board, or a partnership composed of any such members; or

(3) For the account of the board or its nominee in such forms as are standard in the investment community for the timely transaction of business or ownership identification, such as book entry accounts.



§ 49-7-817 - Personal interest in investments prohibited.

Except as otherwise provided, no board member nor employee of the board shall have any personal interest in the gains or profits of any investment made by the board; nor shall any board member or employee of the board, directly or indirectly, for the member or employee or as an agent, in any manner for the member or employee or as an agent, in any manner use the gains or profits except to make the current and necessary payments authorized by the board; nor shall any member or employee of the board become an endorser or surety, or in any manner an obligor, for money loaned to or borrowed from the board.



§ 49-7-818 - Delegation to state treasurer for implementation of policies.

(a) Implementation of the policies established by the board may be delegated by the board to the state treasurer who shall put the policies into effect.

(b) Subject to the delegation of the board, the state treasurer shall have full power to invest and reinvest the assets of the trust funds.



§ 49-7-819 - Authorization to contract for investment management services.

(a) Notwithstanding any other law to the contrary, the board may, at its option, contract for investment management services for the assets of either or both of the trust funds and provide for the powers, duties, functions and compensation of any investment managers so engaged. Any contract for investment management services shall be procured in the manner prescribed by the board.

(b) All expenses and fees incidental to outside investment management may, at the board's sole discretion, be charged to and paid from the earnings of the respective fund.



§ 49-7-820 - Actuarial soundness of funds.

(a) The board shall obtain appropriate actuarial assistance to establish, and maintain, and certify a fund sufficient to defray the obligation of the educational services plan. The actuary shall recommend to the board, and the board shall adopt, actuarial assumptions and appropriate actuarial tables for use in all calculations in connection with such plan.

(b) At least once in each six-year period, the actuary shall make an actuarial investigation into the assumptions and tables used in the educational services plan, and taking into account the results of the investigation, the board shall adopt for the plan the actuarial assumptions and tables that are deemed necessary.

(c) The board of trustees shall keep in convenient form data necessary for actuarial valuation of the fund and for checking the experience of such plan.

(d) On the basis of the tables and assumptions the board of trustees adopts, the actuary shall make a valuation, at least once a year, of the assets and liabilities of the educational services program trust funds.



§ 49-7-821 - Cooperation from other state agencies.

The board may call upon other departments and agencies of this state for assistance in carrying out the purpose and intent of this part, including, but not limited to, the office of vital records. Notwithstanding any other law to the contrary, the office of vital records shall provide to the board, without charge, vital records' information.



§ 49-7-822 - Exemption of assets and benefits from taxation, execution, garnishment and assignment.

Notwithstanding any law to the contrary, all assets, income and distributions of qualified tuition plans as defined by the code authorized by federal law, this part, part 9 of this chapter or by the laws of another state are exempt from any state, county or municipal tax and shall not be subject to execution, attachment, garnishment, the operation of bankruptcy, the insolvency laws or other process whatsoever, nor shall any assignment thereof be enforceable in any court. This exemption shall include, but is not limited to, qualified tuition plans defined in § 529 of the Internal Revenue Code, codified in 26 U.S.C. § 529, accounts properly designated as education savings accounts, education IRAs or future tuition payment plans, however described, and shall include any properly authorized payments made to or by such funds.



§ 49-7-823 - Termination or modification of plans.

If the board determines that any of the educational investment plan or plans or the educational services plan is, for any reason, financially unfeasible, or is not beneficial to the citizens of this state or to the state itself, the board may suspend or terminate the plan immediately,



§ 49-7-824 - Effect of termination of plan on contract.

(a) A tuition contract terminates when the plan is terminated if the contract does not remain in effect under subsection (b). In that event, the purchaser must make a written request to the board to roll the tuition account over to another qualified tuition program established under § 529 of the Internal Revenue Code, codified in 26 U.S.C. § 529. If the purchaser does not make the request by the final plan termination date, a refund shall be made to the person designated in the contract to receive the refund. The board shall determine the amount payable pursuant to a rollover request and the amount of any refund upon termination of the plan. Any rollover under this section shall be administered in accordance with the applicable rollover provisions of the Internal Revenue Code.

(b) Unless otherwise provided by the board, an educational services plan tuition contract remains in effect after the plan is terminated if, when the plan is terminated, the beneficiary:

(1) Has been accepted by or is enrolled in an institution of higher education; or

(2) Is projected to graduate from high school no later than the third anniversary of the date the plan is terminated.

(c) Any assets remaining after all obligations of this section and the costs of administering the plan have been satisfied shall be transferred to the state general fund.



§ 49-7-825 - Disclosure of personal information.

(a) Notwithstanding any other law to the contrary, except as provided in subsections (b) and (c), the board and any officer, employee, agent or contractor of the board shall not disclose personal information about any person obtained by the board in connection with the purchase of tuition units or the making of contributions to any educational investment trust fund account under this part.

(b) The board and any officer or employee of the board may release information described in subsection (a) under the following circumstances:

(1) To an institution of higher education in which a beneficiary may enroll or is enrolled. The institution of higher education shall maintain the same level of confidentiality as that required under this section;

(2) To the extent that the beneficiary, purchaser or their respective legal representative consents to disclosure;

(3) In compliance with a subpoena or a court order;

(4) To the comptroller of the treasury or the comptroller's designees for the purpose of an audit of the board;

(5) To the internal revenue service for the purpose of filing reports of distributions made under the program; or

(6) In any administrative proceeding or court action between the purchaser, beneficiary or their respective legal representative and the board.

(c) Personal information referred to in subsection (a) may be disclosed to any requesting person, without regard to intended use, if the board has provided in a clear and conspicuous manner on tuition contracts that personal information collected by the board may be disclosed to any person making a request for the information, and has provided in a clear and conspicuous manner on the contracts an opportunity for the purchaser to prohibit the disclosure.



§ 49-7-826 - Scholarship programs.

(a) The state or any department, division or agency of the state may establish a scholarship program to award scholarships to students that consist of contributions and earnings accrued in a savings account created through the educational investment plan established pursuant to § 49-7-808. Any scholarship program established under this section shall be registered with the board.

(b) Notwithstanding any provision of this part to the contrary, the entity establishing and maintaining a scholarship program under this section shall not be required to select the scholarship beneficiary at the time the scholarship program is established. The entity establishing the scholarship program shall select the scholarship beneficiary and notify the board of the beneficiary by no later than thirty (30) calendar days prior to the start of the academic term in which the tuition benefits under the program are to be applied. The notification shall be in writing and shall include the name, address and social security number of the scholarship beneficiary, the amount of the redemption value of the account awarded and a statement specifying whether the scholarship beneficiary may receive a refund under this part. The entity establishing the scholarship program shall select the scholarship beneficiaries in accordance with criteria established by the entity.

(c) If a scholarship beneficiary does not use tuition benefits awarded under this section within a length of time specified under the scholarship program, the entity may select and award the benefits to a new beneficiary.

(d) The board may, through the promulgation of rules and regulations, authorize political subdivisions of the state and organizations that are exempt from federal income taxation under § 501(a) of the Internal Revenue Code and described in 26 U.S.C. § 501 (c)(3), to establish scholarship programs pursuant to this section.






Part 9 - Baccalaureate Education Savings for Tennessee Act

§ 49-7-901 - Short title.

This part shall be known and may be cited as the "Baccalaureate Education Savings for Tennessee Act."



§ 49-7-902 - Legislative findings.

The general assembly finds and declares that:

(1) It is an essential function of government to foster and encourage schools and the means of education, as provided in article XI, § 12 of the Tennessee Constitution;

(2) It is a responsibility of state government to maintain institutions of higher education;

(3) It is an essential function of state government to encourage attendance at institutions of higher education;

(4) Tuition costs at institutions of higher education are difficult for many to afford and it is difficult for individuals and families to plan for the costs of higher education;

(5) It is in the best interest of the people of this state to foster higher education in order to provide well-educated citizens;

(6) Students in elementary and secondary schools tend to achieve to a higher standard of performance when the payment of tuition for their higher education is secured; and

(7) Providing assistance in the higher education of the citizens of this state is necessary and desirable for the public health, safety and welfare.



§ 49-7-903 - Purposes of part.

In light of the findings described in § 49-7-902, the general assembly declares the purposes of this part to be to:

(1) Encourage education and the means of education;

(2) Encourage attendance at institutions of higher education;

(3) Provide students and their parents financing assistance for postsecondary education;

(4) Help provide the benefits of higher education to the people of this state; and

(5) Encourage elementary and secondary students in this state to achieve high standards of performance.



§ 49-7-904 - College savings bonds -- Authorized -- Taxation.

(a) Bonds issued by the state funding board pursuant to title 9, chapter 9, or by the Tennessee state school bond authority pursuant to chapter 3, part 12 of this title, may be designated by the appropriate issuer as college savings bonds and issued in accordance with this part.

(b) College savings bonds and the interest on the bonds shall be free from all taxation by the state or its political subdivisions, except for inheritance, transfer and estate taxes, and except to the extent the interest may be included within the measure of corporate privilege taxes imposed pursuant to state law.



§ 49-7-905 - College savings bonds -- Discount -- Maturity -- Sale.

(a) College savings bonds shall be sold at a discount to be determined by the issuer, shall bear no stated rate of interest and shall be payable in one (1) payment at maturity on a fixed date. The bonds shall mature no less than five (5) years nor more than twenty (20) years from the date of issuance, unless the issuer determines otherwise.

(b) College savings bonds may be sold either at a competitive or a negotiated sale, notwithstanding any law to the contrary. In the event college savings bonds shall be sold at a negotiated sale, the bonds shall be sold with yields no higher than the estimated yield that could be obtained at a competitive sale on the date the yields are established. The issuing agency shall document how the negotiated sales prices have been established and the documentation shall become a permanent record of the agency.

(c) For purposes of computing the aggregate principal of bonds issued or outstanding at any one time, college savings bonds shall be considered to be issued and outstanding in a principal amount equal to the price paid to the issuer for the bonds as of the date of their sale.

(d) All other provisions concerning the issuance of bonds prescribed in title 9, chapter 9, or in chapter 3, part 12 of this title, shall apply to college savings bonds issued by the state funding board or the Tennessee state school bond authority.



§ 49-7-906 - College savings bonds -- Plan of implementation.

(a) The state funding board and the Tennessee state school bond authority, when issuing college savings bonds, shall develop a plan of implementation for the sale and issuance of the bonds, including:

(1) Advertising to inform the public about the availability of college savings bonds;

(2) Marketing and financing of the issue and sale; and

(3) The specific increments, maturities and denominations in which to market the bonds in order to make the bonds affordable and funds available at the time when the funds are needed to meet higher education costs.

(b) Upon request by either the state funding board or the Tennessee state school bond authority, the Tennessee student assistance corporation, created in chapter 4, part 2 of this title, shall assist the requesting issuer in the preparation and implementation of the plan.



§ 49-7-907 - Evaluation of program.

After each sale and issue of college savings bonds pursuant to this part, the appropriate issuer shall report to the general assembly an evaluation of the sale of the college savings bonds and recommendations, if any, for improvements in the program.






Part 10 - Public Higher Education Funding Requests

§ 49-7-1001 - Purpose.

The purpose of this part is to protect and maintain the integrity of current prioritization and strategic planning processes established to best use limited state funds for public higher education toward greatest need and opportunity and to ensure prudent fiscal policy.



§ 49-7-1002 - Review of state legislative funding requests for public higher education.

(a) All legislative proposals or requests for state funding toward public higher education capital projects, maintenance, new academic programs, public service, research activities and engagement opportunities or operational support coming before the general assembly shall first be considered and acted upon through established processes and procedures to review such requests; provided, however, that if such consideration or action through established processes and procedures is not possible, then such legislative proposals or requests shall be made with the knowledge of the chancellor of the board of regents or the president of the University of Tennessee and the chief executive officer of the institution for which the proposal or request for state funding is made. The chancellor and the president shall be accountable for ensuring that the established processes for considering and evaluating such requests are followed to the greatest extent possible.

(b) At no time shall an employee of a board of regents or University of Tennessee member institution, campus or unit advance state legislative funding requests without the knowledge of the chancellor or president of the respective system for which the request is made and the chief executive officer of the institution, campus or unit.

(c) The chancellor and president are expected to advance such policies or proposals through existing processes and procedures established in the spirit to maximize the state's ability to strategically plan, execute and maintain the state's public higher education obligations.

(d) The board of regents and the board of trustees of the University of Tennessee shall be authorized to take such action as each board deems reasonable and appropriate to enforce this part and that is consistent with the purpose of this part.



§ 49-7-1003 - Part incorporated in policies and procedures of board of regents.

For the purpose of fulfilling the requirements of § 49-7-1002(a) and (b), it is the intent of the legislature that this part shall be made a formal part of the policies and procedures of the board of regents and the University of Tennessee.






Part 11 - Student Information in Higher Education Act of 2005

§ 49-7-1101 - Short title.

This part shall be known and may be cited as the "Student Information in Higher Education Act of 2005."



§ 49-7-1102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Institution of higher education" means any four-year college or university, whether public or private, located in this state;

(2) "Parent" means a parent of a student, and includes a natural parent, a guardian, or an individual acting as a parent in the absence of a parent or a guardian, who is paying or has paid any part of the tuition and fees of a student for the current academic year, as defined by the institution of higher education; and

(3) "Student" means any full-time or part-time student, twenty (20) years of age or younger, enrolled in courses at an institution of higher education, who physically attends class on the property of the institution and whose tuition and fees are being paid, even if only in part, by the student's parent. For purposes of this part, persons enrolled exclusively in distance education courses at an institution of higher education are not students.



§ 49-7-1103 - Consent forms for release of confidential records.

Institutions of higher education shall inform parents and students of students' option to execute consent forms authorizing the institution of higher education to release certain otherwise confidential education records, as defined by federal law, to a designated parent, upon request.



§ 49-7-1104 - Pilot program.

Middle Tennessee State University shall implement a pilot program to effectuate this part, for a period not to exceed one (1) academic year, as defined by Middle Tennessee State University. At the conclusion of the pilot program at Middle Tennessee State University, the program shall be evaluated by a committee, which shall be comprised of the sponsors of chapter 313 of the Public Acts of 2005, the chair of the senate education committee and the chair of the education committee of the house of representatives. This committee may solicit input from personnel of the state university and community college system and the University of Tennessee system. The committee shall make public its findings and recommendations regarding the evaluation of the pilot program. At the commencement of the academic year, as defined by the institution of higher education, following publication of the committee's findings and recommendations, institutions of higher education shall implement an equivalent program in compliance with the findings and recommendations of the committee. For the duration of Middle Tennessee State University's pilot program and the evaluation of the program, other institutions of higher education are not required to comply with this part.






Part 12 - Labor Education Alignment Program (LEAP)

§ 49-7-1201 - Legislative intent.

The purposes of this part are to establish a statewide, comprehensive labor education alignment program, also referred to as the "program" or "LEAP," to enable students in colleges of applied technology and community colleges to participate in employment training and to attain industry-recognized post-secondary credentials for sustaining gainful and quality employment in this state; and to enable students to more adequately meet the advanced technical training needs required by current and future employers of existing and prospective industries and businesses in this state.



§ 49-7-1202 - Purpose of LEAP.

The purpose of LEAP is to provide students at colleges of applied technology and community colleges the opportunity to combine occupational training in a high-skill or high-technology industry with academic credit and to apply that combined work and academic experience towards acquiring a post-secondary credential. Any college of applied technology or community college may establish a LEAP under this part, subject to the approval of the board of regents. The LEAP shall enable employers to employ a participating student on such basis as the employer determines appropriate, and to provide occupational training to the student during the period of employment; provided, that any cooperative education earnings, wages, salary, or other compensation received by the student shall not be included in any determination of the student's eligibility for any state financial assistance or grants. The LEAP shall also allow the transferability of the student's completed occupational training and academic hours at other colleges of applied technology, community colleges, and post-secondary institutions in this state in accordance with established transfer pathways, and institution and program accreditation requirements. Notwithstanding any provision of this part to the contrary, the LEAP shall not in any way adversely affect the accreditation of an institution.



§ 49-7-1203 - Coordination of efforts in developing, administering and implementing a LEAP -- Priorities.

The higher education commission shall coordinate efforts with the department of labor and workforce development and the department of economic and community development in developing, administering, and implementing a LEAP pursuant to this part. The higher education commission shall make specific efforts to encourage colleges of applied technology and community colleges in this state to offer a LEAP under this part, in an effort to train students in needed high-skill and high-technology industries in this state. The higher education commission shall coordinate the following priorities to the extent possible:

(1) Creating a LEAP at community colleges and colleges of applied technology in this state with students having the opportunity to participate;

(2) Planning and partnership with business, labor, education, government, community-based organizations, employers, and students;

(3) Providing training in regions identified in the report submitted by the department of economic and community development as workforce needs pursuant to § 49-7-1209;

(4) Career preparation and guidance incorporated in the curriculum and materials;

(5) Job placement and job retention support services;

(6) Applied learning experiences, including prior learning assessments;

(7) Integration of basic skills and work-readiness training with occupational skills training;

(8) Performance assessment of the programs created under this initiative; and

(9) Actual or simulated learning at the worksite;

(10) Curriculum and employment training for industries that promote high-skill jobs in high-technology areas, emerging occupations, or skilled manufacturing jobs, including, but not limited to, the following:

(A) Advanced manufacturing;

(B) Electronics;

(C) Information technology;

(D) Infrastructure engineering; and

(E) Transportation and logistics.



§ 49-7-1204 - Use of existing staff -- Encouragement of enrollment.

The department of labor and workforce development shall utilize existing staff to assist individuals interested in seeking post-secondary degrees. Efforts shall be made to encourage individuals to enroll in LEAPs offered at colleges of applied technology and community colleges, and to seek employment in high-skill or high-technology industries.



§ 49-7-1205 - Curriculum and materials.

The board of regents, with input from the higher education commission, shall coordinate curriculum development by the faculty and related resource materials to assist educators, employers, and students with workplace training and placement. The curriculum and materials shall, at a minimum, meet the necessary skill standards of high-skill and high-technology industries in this state. The curriculum and materials shall define courses that are necessary for each technical career field that may lead to a post-secondary credential. The curriculum shall be developed by faculty who teach within the field and shall outline the academic and technical courses that are necessary for each post-secondary award, credential or degree to be awarded under this part.



§ 49-7-1206 - Awarding grants.

Subject to appropriation by the general assembly in the annual appropriations act, the department of economic and community development, in consultation with the board of regents and higher education commission, may award a grant to any college of applied technology or community college in this state that is located in a region where advanced training opportunities or a highly-skilled workforce is lacking. The funds from such grant shall be used to establish and implement a LEAP under this part. The department shall establish procedures for grant applications, eligibility and reporting requirements, and the maximum amount of the grant authorized by this section.



§ 49-7-1207 - Authority to establish LEAPs -- Achievement of outcomes.

Each community college and college of applied technology in this state is authorized to establish a LEAP under this part, with the appropriate approvals as required by the higher education commission and the board of regents; provided, that the LEAP shall enable students to obtain a post-secondary credential; and to achieve one (1) or more of the following outcomes:

(1) Acquire and demonstrate competency in basic skills, including English and math;

(2) Acquire and demonstrate competency in a specified technical field; and

(3) Any other goals identified by the departments and the higher education commission, made in consultation and agreement with the board of regents.



§ 49-7-1208 - Creation in state treasury of a workforce advanced training fund -- Appropriation of funds -- Administration of fund.

There is created in the state treasury a "workforce advanced training fund," referred to in this part as the "fund." The fund shall consist of moneys appropriated to the fund by the general assembly. Interest accruing on investments and deposits of the fund shall be carried forward into the subsequent fiscal year. Any fund balance remaining unexpended at the end of a fiscal year shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year. Moneys in the fund shall be invested by the state treasurer in accordance with § 9-4-603. The fund shall be administered by the department of economic and community development. Moneys in the fund shall be subject to annual appropriation by the general assembly to the department of economic and community development to cover the costs associated with the establishment of the LEAP and any grants authorized pursuant to this part.



§ 49-7-1209 - Annual report by department of economic and community development to the higher education commission and the department of labor and workforce development on workforce needs.

On or before November 1, 2013, and on or before November 1 of each subsequent year, the department of economic and community development shall submit a report to the higher education commission and the department of labor and workforce development on any workforce needs within existing and prospective businesses or industries in this state, including any areas of specialization within a vocation, identified by the department to be necessary to attract, develop, and retain high-skill or high-technology businesses and industries in this state.



§ 49-7-1210 - Reports by the higher education commission.

On or before January 1, 2016, the higher education commission shall submit a report to the education committee of the senate and the education administration and planning committee of the house of representatives detailing degree completion of participants in each LEAP established in the state and the program goals for the upcoming year, in addition to any recommendations for legislation. On or before January 1, 2016, and on or before January 1 of each subsequent year, the higher education commission shall submit a report to the commerce and labor committee of the senate, and the consumer and human resources committee of the house of representatives, which shall include findings regarding job placement and any recommendations for legislation.



§ 49-7-1211 - Authority of the higher education commission to establish policies and guidelines and to promulgate rules and regulations.

The higher education commission, in consultation with the department of labor and workforce development and the department of economic and community development, is authorized to establish any policies and guidelines, and to promulgate rules and regulations, to effectuate the purposes of this part. Such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-7-1212 - Monitoring of program by the higher education commission -- Periodic reporting by colleges of applied technology and community colleges.

The higher education commission shall monitor the operation of the LEAP, and require periodic reporting by the colleges of applied technology and community colleges conducting the programs as the executive director deems appropriate, reasonable and necessary to evaluate the performance and effectiveness of the programs throughout the state.






Part 13 - Tennessee Veterans Education Transition Support (VETS) Act

§ 49-7-1301 - Short title.

This part shall be known and may be cited as the "Tennessee Veterans Education Transition Support Act" or the "Tennessee VETS Act."



§ 49-7-1302 - Legislative findings and intent.

The general assembly finds that veterans need comprehensive, statewide support to aid them in transitioning from military service to enrollment at public institutions of higher education. This support should encourage enrollment of veterans and address issues that may deter veterans' participation in public higher education, such as affordability, lack of awareness by faculty and staff of military and veterans' culture, the need for orientation and mentoring programs designed specifically for veterans and facilitation of credential completion by veterans as quickly as possible.



§ 49-7-1303 - Part definitions.

As used in this part:

(1) "THEC" means the Tennessee higher education commission;

(2) "Veteran" means a former member of the armed forces of the United States, or a former or current member of a reserve or Tennessee national guard unit who was called into active military service of the United States, as defined in § 58-1-102; and

(3) "Veterans education transition support campus" or "VETS campus" means a campus of a public institution of higher education that has demonstrated educational support for veterans and has been designated by THEC under this part as a campus supportive of veterans.



§ 49-7-1304 - Veterans exempt from payment of out-of-state tuition or fees under certain conditions.

A veteran, or any individual entitled to the veteran's educational benefits, enrolled in any public institution of higher education in this state shall not be required to pay out-of-state tuition or any out-of-state fee, if the veteran or the eligible individual:

(1) Is eligible for post-9/11 GI Bill benefits or Montgomery GI Bill benefits; and

(2) Enrolls in a public institution of higher education, after satisfying all admission requirements, within three (3) years from the date of discharge as reflected on the veteran's certificate of release or discharge from active duty, Form DD-214, or an equivalent document.



§ 49-7-1305 - Requirements for continued eligibility for in-state tuition and fees.

To continue to qualify for in-state tuition and fees after three (3) years have passed from the date of discharge as reflected on the veteran's certificate of release or discharge from active duty, Form DD-214, or an equivalent document, an eligible student shall:

(1) Maintain continuous enrollment as defined by the public institution of higher education at which the student is enrolled; and

(2) Demonstrate objective evidence of established residency in this state by presenting at least two (2) of the following:

(A) Proof of voter registration in this state;

(B) A Tennessee driver license;

(C) A Tennessee motor vehicle registration;

(D) Proof of established employment in this state; or

(E) Other documentation clearly evidencing domicile or residence in the state, as determined by THEC.



§ 49-7-1306 - Designation of VETS campuses.

THEC may designate public institutions of higher education as veterans education transition support campuses or VETS campuses. An institution seeking designation as a VETS campus shall apply by submitting a written request to the executive director of THEC. The request shall outline all services offered to veterans by the institution. THEC may conduct site visits to verify the services for veterans available at any prospective VETS campus.



§ 49-7-1307 - Qualification criteria for VETS campuses.

To become and continue to be a VETS campus, a campus of a public institution of higher education shall:

(1) Conduct an annual campus survey of students who are veterans to identify the views, needs, issues and suggestions of veterans;

(2) Provide information to faculty and staff about military and veterans' culture, including combat-related mental or physical disabilities or other challenges;

(3) Administer orientation programs for students who are veterans;

(4) Facilitate mentoring and support programs for students who are veterans;

(5) Develop outreach and communication strategies for military bases located near the campus, for the purpose of assessing veterans' educational goals and meeting their identified needs;

(6) Create and maintain a process for the assessment of prior learning that grants academic credit to veterans for transferable training and experience attained through service in the armed forces of the United States; and

(7) Provide, on the campus web site, information on the availability of prior learning assessments and potential program credit for skills, training or education obtained during military service.



§ 49-7-1308 - Listing of VETS campuses to be maintained on THEC web site.

THEC shall maintain a list of designated VETS campuses on its web site. For each designated VETS campus, THEC's web site shall include:

(1) A link to the campus' web site;

(2) Designated points of contact for academic and financial advising; and

(3) Veteran enrollment statistics.



§ 49-7-1309 - VETS campuses to provide annual data to THEC.

Any campus meeting the qualification criteria and attaining the VETS campus designation shall provide annual data to THEC on the number of veterans enrolled at its campus, their programs of study and their completion of degrees or other credentials.



§ 49-7-1310 - Identification and development of uniform methods to assess and maximize academic credit awarded for experience, education and training obtained during military service -- Deadline for adoption of policies.

(a) The executive director of the Tennessee higher education commission shall convene representatives from the University of Tennessee and the Tennessee board of regents systems to identify and develop uniform methods to assess and maximize academic credit awarded by public institutions of higher education to veterans and military service members for military experience, education, and training obtained during military service.

(b) The University of Tennessee and Tennessee board of regents systems shall thereafter, no later than September 1, 2016, adopt or revise policies relating to the assessment and award of academic credit for certain military education, training, or service.






Part 14 - Higher Education Foundation Investment Pool

§ 49-7-1401 - Higher Education Foundation Investment Pool created.

The higher education foundation investment pool is created for the purpose of receiving and investing a higher education foundation's money in the custody of any officer or officers of the state unless prohibited by statute to be invested. For the purposes of this section, "higher education foundation" means any foundation established for a state university, state college, or Tennessee college of applied technology pursuant to §§ 49-7-107 and 49-11-402.



§ 49-7-1402 - Request to participate in pool -- Discontinuation of participation.

(a) A higher education foundation may participate in the investment pool by submitting a request to the state treasurer to have some or all of its money invested in the investment pool.

(b) Should a participant wish to discontinue its participation in the investment pool, it may submit a request to the state treasurer for the return of its principal investment or investment income or both; however, a redemption of shares does not guarantee that a participant will receive the entire amount of the principal investment or investment income or both.



§ 49-7-1403 - Administration of pool.

The state treasurer shall be responsible for the day-to-day administration of the investment pool and for establishing policies and procedures to manage the operations and responsibilities of the investment pool, including, but not limited to, establishing criteria for participation in the investment pool, establishing accounts and different shares within the investment pool, transitioning participant assets into the investment pool, and establishing an investment policy for the investment pool. Either the state treasurer or participant shall have the authority to transfer and liquidate the assets that a participant wishes to invest in the investment pool. A participant may only invest its assets that are unencumbered or unrestricted in sale, transfer, or investment.



§ 49-7-1404 - Investment and management of funds.

(a) The investment pool shall be invested and managed solely in the interest of the participants in the investment pool in a manner consistent with § 35-14-107, the prudent investor rule pursuant to § 35-14-103, the standard of care pursuant to § 35-14-104, and the exercise of reasonable care in delegation of investment and management functions pursuant to § 35-14-111.

(b) All investments purchased belong jointly to the participants in the investment pool and the participants shall share capital gains, income, and losses pro rata.

(c) A participant's principal and income invested in the investment pool shall not constitute the property of the state. The principal and income in the investment pool shall not be commingled with state funds and the state shall have no claim to or against, or interest in such funds. The principal and income in the investment pool shall be preserved, invested, and expended for the benefit of the respective participants.

(d) The state treasurer shall keep a separate account, designated by name and number of each participant. Individual transactions and totals of all investments belonging to each participant shall be recorded in the accounts.

(e) The state treasurer shall report periodically to every participant having a beneficial interest in the investment pool.

(f) The participant shall enter into an agreement with the department of treasury for participation in the investment pool, which shall include fees and expenses assessed by the department against a participant for services related to the investment of the participant's assets.



§ 49-7-1405 - Revolving account established for administrative costs -- Administrative fees.

The state treasurer shall establish a revolving account, under the state treasurer's custody, to defray administrative costs of the investment pool. The state treasurer may deduct from each participant's pro rata earnings through the investment pool a reasonable charge for administering the investment pool. In the event that the state treasurer does deduct an administrative fee, it shall be deposited and expended through the revolving account.



§ 49-7-1406 - Electronic transfer of funds authorized.

As the administrator of the investment pool, the state treasurer is authorized to receive, invest, and distribute a participant's funds by means of an electronic transfer or other reasonable methods.






Part 15 - State Authorization Reciprocity Agreement Act

§ 49-7-1501 - Short title.

This part shall be known and may be cited as the "State Authorization Reciprocity Agreement Act."



§ 49-7-1502 - Purpose of part.

The purpose of this part is to authorize the state's participation in a state authorization reciprocity agreement relative to postsecondary distance education.



§ 49-7-1503 - Part definitions.

As used in this part:

(1) "Commission" means the Tennessee higher education commission;

(2) "Complaint" means a complaint or grievance against a Tennessee SARA institution filed by a non-Tennessee student residing in a member state other than Tennessee and whose complaint is relative to a distance education course or program offered by a Tennessee SARA institution;

(3) "Institution" means an accredited postsecondary degree-granting school, college, university, or other organization;

(4) "Member state" means a United States state, territory, or district currently approved to participate in the state authorization reciprocity agreement;

(5) "NC-SARA" means the National Council for State Authorization Reciprocity Agreements;

(6) "Non-Tennessee SARA institution" means an institution approved by a member state other than Tennessee for participation in SARA;

(7) "Portal agency" means the single agency designated by Tennessee to serve as the interstate point of contact for SARA questions, complaints, and other communications;

(8) "State authorization reciprocity agreement" or "SARA" means the agreement overseen by the National Council for SARA and administered by the Southern Regional Education Board;

(9) "SREB" means the Southern Regional Education Board; and

(10) "Tennessee SARA institution" means an institution approved by the commission for participation in SARA.



§ 49-7-1504 - Authority of commission.

The commission is authorized to:

(1) Enter into the interstate reciprocity agreement known as SARA, or any successor organization, which serves the purpose of approving institutions in Tennessee to participate in SARA;

(2) Serve as the portal agency for SARA;

(3) Act in accordance with the terms of the state authorization reciprocity agreement with regard to any member state, Tennessee SARA institution, or non-Tennessee SARA institution;

(4) Provide appropriate staff support as necessary to facilitate institution application, approval, and reporting in accordance with NC-SARA and SREB guidelines and policies;

(5) Provide appropriate staff support as necessary to facilitate complaint determination and resolution under § 49-7-1506;

(6) Promulgate rules and policies as necessary or appropriate for the conduct of its work and the implementation of this part, which rules shall have the force of law; and

(7) Exercise other powers and duties implied but not enumerated in this section that are in conformity with this part and, in the judgment of the commission, are determined necessary in order to carry out the intent of this part.



§ 49-7-1505 - Collection of annual fees.

(a) The commission is authorized to annually collect fees from each Tennessee SARA institution, based on full-time enrollment and commensurate with the costs of administering SARA, except that the fees shall be limited as follows:

(1) Initial application and subsequent annual renewal fees shall not exceed, by dollar amount, the respective individual institution fees assessed by NC-SARA or any successor organization; and

(2) In the event that NC-SARA determines to waive or terminate the assessment of fees for participating institutions, then the fee applicable to Tennessee SARA institutions shall be the same as those fees assessed in the prior fiscal year.

(b) All fees collected pursuant to this part shall be deposited in the state treasury and credited to a dedicated commission account.

(c) The fees to be collected by the commission shall accompany an application for voluntary participation in SARA and the annual renewal as a participating institution.

(d) Any reports generated in compliance with NC-SARA shall be similarly submitted to participating Tennessee SARA institutions for informational purposes.



§ 49-7-1506 - Complaint investigation and resolution.

(a) As applicable to Tennessee SARA institutions, complaint investigation and resolution under this part shall be limited to those complaints:

(1) Filed by a non-Tennessee student residing in a member state other than Tennessee and whose complaint is relative to a distance education course or program offered by a Tennessee SARA institution; and

(2) Concerning a subject matter under the provisions of the state authorization reciprocity agreement and associated provisions as determined by NC-SARA and the SREB.

(b) A complaint filed with the commission shall be in writing and shall set forth the grounds for the complaint, explain any steps taken to exhaust the Tennessee SARA institution grievance process, identify the basis for the commission's jurisdiction under SARA, include any relevant documents, and contain other information that is required by the commission.

(c) The commission shall refer any complaint initiated by a non-Tennessee student residing in a member state other than Tennessee and whose complaint is relative to a distance education course or program offered by a Tennessee SARA institution established, operated, and governed by this state to the board of trustees of the University of Tennessee or the board of regents, or the appropriate staff, as applicable. The applicable system board shall appropriately investigate and determine a final resolution to the complaint in accordance with applicable policies.

(d) The commission shall initially refer any complaint initiated by a non-Tennessee student residing in a member state other than Tennessee and whose complaint is relative to a distance education course or program offered by a Tennessee SARA institution not established, operated, and governed by this state to the Tennessee SARA institution indicated in the complaint.

(e) (1) In the event that a complaint initiated by a non-Tennessee student residing in a member state other than Tennessee and whose complaint is relative to a distance education course or program offered by a Tennessee SARA institution not established, operated, and governed by this state cannot be resolved through the existing complaint or grievance policies at the Tennessee SARA institution, then the commission shall request a copy of the complaint investigation file and any other related documents from the Tennessee SARA institution for further review.

(2) The commission may request from the complainant or the Tennessee SARA institution answers in writing to questions propounded by the commission. The answers shall be provided within fourteen (14) days of the request.

(3) The commission may, at its discretion, attempt to effectuate a settlement. In the event that a settlement is neither sought nor reached, commission staff shall recommend a resolution of the complaint to the executive director.

(4) In the event that a settlement is not reached or a party to the complaint disagrees with the determination of the executive director, the party may request a hearing before the commission. Upon receiving a request for hearing, the commission shall consider the request in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(5) If, upon all the evidence at a hearing, it is found that a Tennessee SARA institution has engaged in or is engaging in any act or practice contrary to SARA, this part, or the rules promulgated under this part, subject to the requirements of the Uniform Administrative Procedures Act, the commission may take such actions necessary to prevent the act or practice from continuing. If the commission finds that the complainant suffered loss or damage as a result of the act or practice, the commission, subject to the Uniform Administrative Procedures Act, may award the complainant full or partial restitution for the damage or loss.

(f) The commission shall also have the authority to assist or refer any Tennessee resident with a grievance against a non-Tennessee SARA institution to the appropriate agency in the other state, to follow up on the outcome of the grievance, and to assist the other state with the investigation and resolution.

(g) Apart from any rights or remedies created by this part, nothing in this part is intended to limit or restrict, or to create or expand, any right that any person may have under any existing common law or statute to seek any legal, equitable, or administrative remedy.



§ 49-7-1507 - Approval as SARA institution -- Revocation or withdrawal of approval -- Forfeiture of fees.

(a) Institutions in Tennessee that offer distance education may apply to the commission for approval to participate in SARA as a Tennessee SARA institution.

(b) The commission may commence an action to revoke a Tennessee SARA institution's approval as a participating SARA institution if it is determined that the institution is no longer in compliance with the state authorization reciprocity agreement.

(c) A Tennessee SARA institution may, on thirty (30) days' notice to the commission, withdraw its approval as a Tennessee SARA institution, after which the institution shall no longer be considered a participating institution for the purposes of this chapter.

(d) A withdrawing Tennessee SARA institution shall forfeit any fees previously collected by the commission for the purposes of initial authorization or annual renewal as a participating Tennessee SARA institution.






Part 20 - Postsecondary Education Authorization Act of 1974

§ 49-7-2001 - Short title.

This part shall be known and cited as the "Postsecondary Education Authorization Act of 1974."



§ 49-7-2002 - Legislative intent.

It is the purpose of this part to provide for the protection, education and welfare of the citizens of this state, its postsecondary educational institutions and its students, by:

(1) Establishing minimum standards concerning quality of education, ethical and business practices, health and safety and fiscal responsibility, to protect against substandard, transient, unethical, deceptive or fraudulent institutions and practices;

(2) Authorizing the granting of degrees, diplomas, certificates or other educational credentials by postsecondary educational institutions and prohibiting the granting of false or misleading educational credentials;

(3) Regulating the use of terminology in naming or otherwise designating educational institutions;

(4) Prohibiting misleading literature, advertising, solicitation or representation by educational institutions or their agents; and

(5) Providing certain rights and remedies to the consuming public and the commission necessary to effectuate the purposes of this part.



§ 49-7-2003 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agent" means any person owning any interest in, employed by or representing for remuneration a postsecondary educational institution, who, by solicitation in any form, enrolls or seeks to enroll a student for education offered by an authorized institution, or offers to award educational credentials, for remuneration, on behalf of the institution for any such purpose;

(2) "Agent's permit" means a nontransferable written authorization issued to a natural person by the commission that allows that person to solicit or enroll students for education in an authorized postsecondary educational institution;

(3) "Authorization to operate," or like term, means approval of the commission to operate or to contract to operate a postsecondary educational institution in this state;

(4) "College" means:

(A) A unit of a university offering specialized degrees; or

(B) A postsecondary educational institution offering courses of study leading to a degree;

(5) "Commission" means the Tennessee higher education commission;

(6) "Degree-granting postsecondary educational institution" includes institutions offering education or training above the high school level and where the institution awards degrees or similar credentials, such as associate, bachelors, masters, specialist or doctoral degrees;

(7) "Diploma mill" means a nontraditional, unaccredited postsecondary school that offers degrees for a relatively low flat fee, promotes the award of academic credits based on life experience and does not require any classroom instruction;

(8) "Education," "educational services" or like term includes, but is not limited to, any class, course or program of training, instruction or study;

(9) "Educational credentials" means degrees, diplomas, certificates, transcripts, reports, documents, or letters of designation, marks, appellations, series of letters, numbers or words which signify, purport or are generally taken to signify enrollment, attendance, progress or satisfactory completion of the requirements or prerequisites for education at a postsecondary educational institution;

(10) "Entity" includes, but is not limited to, any company, firm, society, association, partnership, corporation and trust;

(11) "Non-degree-granting postsecondary educational institution" includes all postsecondary educational institutions that do not meet the definition of a degree-granting postsecondary educational institution;

(12) "Postsecondary educational institution" includes, but is not limited to, an academic, vocational, technical, online/distance learning, business, professional or other school, college or university, or other organization or person, offering educational credentials, or offering instruction or educational services, primarily to persons who have completed or terminated their secondary education or who are beyond the age of compulsory high school attendance, for attainment of educational, professional or vocational objectives;

(13) "To grant" includes awarding, selling, conferring, bestowing or giving;

(14) "To offer" includes, in addition to its usual meanings, advertising, publicizing, soliciting or encouraging any person, directly or indirectly, in any form to perform the act described;

(15) "To operate" an educational institution, or like term, means to establish, keep or maintain any facility or location in this state where, from or through which education is offered or given or educational credentials are offered or granted, and includes contracting with any person, group or entity to perform any such act; and

(16) "Tuition guaranty fund" or "fund" means the tuition guaranty fund created by § 49-7-2018.



§ 49-7-2004 - Exempt institutions.

(a) The following education and educational institutions are exempted from this part:

(1) Institutions exclusively offering instruction at any or all levels from preschool through the twelfth grade;

(2) Education sponsored by a bona fide trade, business, professional or fraternal organization, so recognized by the commission, solely for that organization's membership or offered on a no-fee basis;

(3) Education solely avocational or recreational in nature, as determined by the commission, and institutions offering such education exclusively;

(4) Education offered by eleemosynary institutions, organizations or agencies, so recognized by the commission; provided, that the education is not advertised or promoted as leading toward educational credentials;

(5) Postsecondary educational institutions established, operated and governed by this state or its political subdivisions, including the colleges of applied technology established under authority of chapter 11, parts 3-5 of this title, which shall continue under the exclusive control and jurisdiction of the state board for vocational education. The board may contract with a local board of education for the operation of a college of applied technology, but the contract shall be reviewed each year to ensure the maintenance of a quality educational program; and upon cancellation of the contract, the operation of the college shall revert to the state board for vocational education;

(6) Any postsecondary educational institution that:

(A) Has had its primary campus domiciled in the same state for at least twenty (20) consecutive years and continues to have its primary campus domiciled in that state;

(B) Is accredited by an accrediting agency recognized by the United States department of education and has been accredited by a recognized accreditor for at least twenty (20) consecutive years;

(C) Is chartered where its primary campus is domiciled as a not-for-profit entity and has continuously been so chartered for at least twenty (20) consecutive years;

(D) Meets and maintains financial standards deemed acceptable by the accreditor for the purpose of maintaining accreditation and the United States department of education for the purpose of being a Title IV eligible institution; and

(E) Completes an information request form under subdivision (b)(3);

(7) (A) Institutions operated solely as auction schools, barber schools, schools of cosmetology, or schools of electrology; provided, that any barber school or school of cosmetology licensed or registered with the board of cosmetology and barber examiners that is eligible for or chooses to seek eligibility for federal student financial aid programs under the Higher Education Act of 1965, as amended (20 U.S.C. §§ 1001-1161aa-1) shall be subject to all requirements of this part;

(B) Any authorization to engage in postsecondary education issued by the board of cosmetology and barber examiners, or any predecessor board, shall be null and of no effect upon the granting of authorization by the commission or after June 30, 2016, whichever is earlier;

(8) Institutions operated solely as schools for the study of law and subject to the approval of the board of law examiners for this state;

(9) Educational programs conducted by state-licensed health care institutions;

(10) Educational instruction that:

(A) Does not lead to a degree;

(B) Is regulated by the federal aviation administration; and

(C) Is offered by a postsecondary educational institution that does not require students receiving the instruction to enter into written or oral contracts of indebtedness;

(11) A nonprofit, regionally accredited educational institution:

(A) Offering online, competency-based education to adult students;

(B) Led by a chief executive or chancellor domiciled in Tennessee; and

(C) With activities and operations limited to the scope of a memorandum of understanding executed with the state of Tennessee in 2013; and

(12) Education offered as intensive review courses designed solely to prepare students for graduate or professional school entrance examinations and professional licensure examinations. For the purposes of this subdivision (a)(12), "professional licensure examinations" includes, but is not limited to:

(A) Certified public accountancy tests;

(B) Examinations for insurance or securities licensure and registration;

(C) Examinations for a professional practice in psychology; and

(D) Bar examinations.

(b) (1) Any postsecondary educational institution exempt from this part by virtue of subdivision (a)(6) or (a)(11) shall lose the exemption upon the occurrence of one (1) of the following events, subject to appeal to the commission as provided at § 49-7-2010:

(A) Loss or failure to meet any of the listed criteria for exemption;

(B) Loss of Title IV federal student aid funding; or

(C) A three-year federal financial aid cohort default rate of thirty percent (30%) or higher for three (3) consecutive years or any single year over forty percent (40%) as reported by the United States department of education, office of postsecondary educational institutional data system.

(2) Any institution deemed to be exempt under subdivision (a)(6) as it existed prior to May 1, 2014, shall continue to be exempt as long as the institution registers with the commission under subdivision (b)(3).

(3) Postsecondary educational institutions that are exempt under subdivision (a)(6) shall annually complete an information request form. The information request form shall be created by the commission and shall require, at a minimum:

(A) The name of a contact person and related information such as an email address and telephone number;

(B) A description of the complaint process used by the postsecondary educational institution and the related complaint contact information;

(C) A brief description of the postsecondary educational institution's activities in Tennessee, including enrollment or recruitment;

(D) The number of Tennessee residents enrolled during the past fiscal year; and

(E) If applicable, documentation demonstrating that the postsecondary educational institution meets the exemption requirements of subdivision (a)(6).

(c) Notwithstanding any provision of this section to the contrary, an institution that has lost its exemption due to the occurrence of one (1) of the conditions listed in subdivisions (b)(1)(A)-(C) shall not be required to reestablish the twenty (20) consecutive year standards in order to regain its exempt status. Instead, the commission shall have the authority to reinstate the exemption once the condition that caused the loss of exemption has, in the opinion of the commission, been remedied.



§ 49-7-2005 - Commission -- Powers and duties.

(a) The commission has the power and duty to:

(1) Establish minimum criteria in conformity with § 49-7-2006, including quality of education, ethical and business practices, health and safety and fiscal responsibility, that applicants for authorization to operate, or for an agent's permit, shall meet before the authorization or permit may be issued, and to continue the authorization or permit in effect. The criteria to be developed shall effectuate the purposes of this part, but not unreasonably hinder legitimate educational innovation;

(2) Receive, investigate as it may deem necessary and act upon applications for authorization to operate postsecondary educational institutions and applications for agent's permits;

(3) Maintain a list of postsecondary educational institutions and agents authorized to operate in this state under this part. This list shall be available for the information of the public;

(4) Negotiate and enter into interstate reciprocity agreements with similar agencies in other states, if, in the judgment of the commission, the agreements are or will be helpful in effectuating the purposes of this part; provided, that nothing contained in the reciprocity agreement shall be construed as limiting the commission's powers, duties and responsibilities with respect to independently investigating or acting upon any application for authorization to operate or any application for renewal of the authorization to operate for a postsecondary educational institution or an application for issuance of or renewal of any agent's permit, or with respect to the enforcement of any provision of this part or any of the rules or regulations promulgated under this part;

(5) Receive and cause to be maintained as a permanent file, copies of academic records in conformity with § 49-7-2016;

(6) Promulgate rules, regulations, performance standards and procedures necessary or appropriate for the conduct of its work and the implementation of this part, which rules and regulations shall have the force of law, and to hold hearings as it deems advisable or as required by law in developing the rules, regulations and procedures or in aid of any investigation or inquiry;

(7) Investigate as it deems necessary, on its own initiative or in response to any complaint lodged with it, any person, group or entity subject to, or reasonably believed by the commission to be subject to, the jurisdiction of this part; and in connection with the investigation, to subpoena any persons, books, records or documents pertaining to the investigation, which subpoenas shall be enforceable by any court of this state, to require answers in writing under oath to questions propounded by the commission, and to administer an oath or affirmation to any person in connection with any investigation;

(8) Exercise other powers and duties implied but not enumerated in this subsection (a), but in conformity with this part that, in the judgment of the commission, are determined necessary in order to carry out this part; and

(9) May require as part of the application for initial authorization of a postsecondary educational institution a full set of fingerprints of all owners and directors of the institution to enable a criminal background investigation to be conducted. The commission shall submit the completed fingerprint card to the Tennessee bureau of investigation, which is authorized to submit the fingerprints to the federal bureau of investigation for a national criminal history record check. Dissemination of information provided to the commission as a result of this process shall be governed by Public Law 92-544.

(b) The commission may employ other employees it deems necessary to discharge the duties imposed by this part and shall prescribe their duties and, within budgetary limitations, fix their compensation, subject to the approval of the commissioners of finance and administration and personnel.

(c) To effectuate the purposes of this part, the commission may request from any department, division, board, bureau, agency or commission, and the department, division, board, bureau, agency or commission shall provide, information that will enable the commission to exercise properly its powers and perform its duties under this part.



§ 49-7-2006 - Minimum standards for authorization.

(a) In establishing the criteria required by § 49-7-2005(a), the commission shall observe and require compliance with the following minimum standards:

(1) A postsecondary educational institution must be maintained and operated, or, in the case of a new institution, demonstrate that it can be maintained and operated, in compliance with the following minimum standards:

(A) The quality and content of each course or program of instruction, training or study are such as may reasonably and adequately achieve the stated objective for which the course or program is offered;

(B) The institution has adequate space, equipment, instructional materials and personnel to provide education of good quality;

(C) The education and experience qualifications of directors, administrators, supervisors and instructors are such as may reasonably ensure that the students will receive education consistent with the objectives of the course or program of study;

(D) The institution provides students and other interested persons with a catalog or brochure containing information describing the programs offered, program objectives, length of program, schedule of tuition, fees, and all other charges and expenses necessary for completion of the course of study, cancellation and refund policies, and other material facts concerning the institution and the program or course of instruction that are reasonably likely to affect the decision of the student to enroll in the institution, together with any other disclosures specified by the commission or defined in the rules and regulations, and that such information is provided to prospective students prior to enrollment;

(E) Upon satisfactory completion of training, the student is given appropriate educational credentials by the institution, indicating that the course or courses of instruction or study have been satisfactorily completed by the student;

(F) Adequate records are maintained by the institution to show attendance, progress or grades, and that satisfactory standards are enforced relating to attendance, progress and performance;

(G) The institution is maintained and operated in compliance with all pertinent ordinances and laws, including rules and regulations adopted pursuant to the ordinances and laws, relative to the safety and health of all persons upon the premises;

(H) The institution is financially sound and capable of fulfilling its commitments to students;

(I) Neither the institution nor its agents engage in advertising, sales, collection, credit or other practices of any type that are false, deceptive, misleading or unfair;

(J) The chief executive officer, trustees, directors, owners, administrators, supervisors, staff and instructors are of good reputation and character;

(K) The student housing owned, maintained or approved by the institution, if any, is appropriate, safe and adequate;

(L) The institution has a fair and equitable cancellation and refund policy; and

(M) No principal party involved in the applicant institution has ever been associated as a principal party, owner or administrator in any postsecondary educational institution that ceased operation with a resulting loss of time or money for enrollees in the institution; and

(2) An applicant for an agent's permit shall be an individual of good reputation and character and shall represent only a postsecondary educational institution or institutions that meet the minimum standards established in this section and the criteria established under § 49-7-2005(a).

(b) (1) For postsecondary educational institutions, accreditation by an accrediting agency recognized by the United States department of education may be accepted by the commission as evidence of compliance with the minimum standards established under this section and the criteria to be established under § 49-7-2005(a); provided, that the commission may require further evidence and make further investigation that in its judgment may be necessary.

(2) Accreditation by a recognized accrediting agency may be accepted as evidence of compliance only as to the portion or program of an institution accredited by the agency if the institution as a whole is not accredited.



§ 49-7-2007 - Prohibited acts.

No person, agent, group or entity of whatever kind, alone or in concert with others, shall:

(1) Operate in this state a postsecondary educational institution not exempted from this part, unless the institution has a currently valid authorization to operate issued pursuant to this part;

(2) Offer, as or through an agent, enrollment or instruction in, or the granting of educational credentials from, a postsecondary educational institution outside this state that is not exempted from this part, unless the agent is a natural person and has a currently valid agent's permit issued pursuant to this part, nor accept contracts or enrollment applications from an agent who does not have a current permit as required by this part; provided, that the commission may promulgate rules and regulations to permit the rendering of legitimate public information services without the permit;

(3) Instruct or educate, or offer to instruct or educate, including advertising or soliciting for such purpose, enroll or offer to enroll, contract or offer to contract with any person for such purpose, or award any educational credential, or contract with any institution or party to perform any such act, in this state, whether the person, agent, group or entity is located within or without this state, unless the person, agent, group or entity observes and is in compliance with the minimum standards set forth in § 49-7-2006(a), the criteria established by the commission pursuant to § 49-7-2005(a)(1), and the rules and regulations adopted by the commission pursuant to § 49-7-2005(a)(6);

(4) Use "university" or other terminology that could mislead the general public without authorization to do so from the commission; or

(5) Grant, or offer to grant, educational credentials, without authorization to do so from the commission.



§ 49-7-2008 - Authorization to operate.

(a) (1) Each postsecondary educational institution desiring to operate in this state shall make application to the commission, upon forms to be provided by the commission.

(2) The application shall be accompanied by a catalog or brochure published, or proposed to be published, by the institution, containing the information specified in § 49-7-2006(a)(1)(D), including information required by rules and regulations of the commission.

(3) The application shall also be accompanied by evidence of a surety bond as required by this part and payment of the fees specified in the bond.

(b) (1) Following review of the application and any further information submitted by the applicant, or required by the commission, and the investigation of the applicant as the commission deems necessary or appropriate, the commission shall either grant or deny authorization to operate to the applicant.

(2) A grant of authorization to operate may be on the terms and conditions that the commission specifies. In the case of initial applications for new institutions, a temporary authorization of up to two (2) years may be issued. In the case of applications or reapplications for institutions or programs that were previously authorized but have lapsed or are deficient, a probationary authorization may be granted until the deficiencies are corrected.

(c) The authorization to operate shall be in a form recommended and approved by the commission and shall state in a clear and conspicuous manner at least the following information:

(1) The date of issuance, effective date and term of approval;

(2) The correct name and address of the institution so authorized;

(3) The authority for approval and conditions of approval; and

(4) Any limitation of the authorization, as deemed necessary by the commission.

(d) The term for which authorization is given shall not extend for more than six (6) years, and may be issued for a lesser period of time as provided in subdivision (b)(2) or as otherwise determined by the commission.

(e) (1) The authorization to operate shall be issued to the owner, or governing body, of the applicant institution and shall be nontransferable.

(2) In the event of a change in ownership of the institution, a new owner, or governing body, must, within ten (10) days after the change in ownership, apply for a new authorization to operate; and in the event of failure to do so, the institution's authorization to operate shall terminate.

(3) Application for a new authorization to operate by reason of change in ownership of the institution shall for purposes of § 49-7-2010(a)(2) be deemed an application for renewal of the institution's authorization to operate.

(4) "Ownership," for purposes of this section, means ownership of a controlling interest in the institution, or in the event the institution is owned or controlled by a corporation or other legal entity other than a natural person or persons, ownership of a controlling interest in the legal entity owning or controlling the institution.

(f) (1) Prior to the expiration of an authorization to operate, the institution shall complete and file with the commission an application form for renewal of its authorization to operate.

(2) A renewal application for authorization shall be acted on by the commission under the same procedures used in initial applications; but before any renewal is authorized, an institutional self-study using the standards of an appropriate accrediting authority shall be performed and the results filed with the commission. During the authorization period, with annual reports and fee payment, there shall be an on-site visit of the institution by at least one (1) external authority on that type of institution and a staff member of the commission. The self-study and site visit may be conducted in conjunction with a normally scheduled accreditation visit, but, in any event, the institution shall pay the reasonable honorarium compensation and travel expenses of the external authority, if requested.

(3) The commission may require an institution to publish placement rates and other information indicating actual employment and earnings in relevant occupations post successful completion of offered programs.

(g) (1) An institution not yet in operation when its application for authorization to operate is filed may not begin operation until receipt of authorization.

(2) An institution in operation when its application for authorization to operate is filed may continue operation until its application is acted upon by the commission, and thereupon its authority to operate shall be governed by the action of the commission.

(3) In any event, the commission may issue provisional authorization to operate, containing limitations as to time, procedures, functions or other conditions that the commission deems necessary.



§ 49-7-2009 - Agent's permit.

(a) (1) Each person desiring to solicit or perform the services of an agent shall make application to the commission, upon forms to be provided by the commission.

(2) The application shall be accompanied by evidence of the good reputation and character of the applicant, in a form to be prescribed by the commission, and shall state the institution or institutions the applicant intends to represent.

(3) An agent representing more than one (1) institution must obtain a separate agent's permit for each institution represented; provided, that when an agent represents institutions having a common ownership, only one (1) agent's permit shall be required with respect to the institutions.

(4) In the event any institution the applicant intends to represent does not have authorization to operate in this state, the application shall be accompanied by the information required of institutions making application for authorization.

(5) The application for an agent's permit shall also be accompanied by evidence of a surety bond as required by this part, and payment of the fees specified in the bond.

(b) Following review of the application and any further information submitted by the applicant, or required by the commission, and investigation of the applicant that the commission deems necessary or appropriate, the commission shall either grant or deny an agent's permit to the applicant.

(c) The agent's permit shall be in a form recommended and approved by the commission and shall state in a clear and conspicuous manner at least the following information:

(1) The date of issuance, effective date and term;

(2) The correct name and address of the agent; and

(3) The institution or institutions the agent is authorized to represent.

(d) The term for which an agent's permit is issued shall not extend for more than one (1) year, and the permit may be issued for a lesser period of time.

(e) (1) At least sixty (60) days prior to the expiration of an agent's permit, the agent shall complete and file with the commission an application form for renewal of the permit.

(2) The renewal application shall be reviewed and acted upon as provided in this section.



§ 49-7-2010 - Denial, revocation or conditional issuance of authorization or permit -- Noncompliance by institution.

(a) (1) If the commission, upon review and consideration of an application for authorization to operate or for an agent's permit, or for renewal of the authorization or the permit, determines that the applicant fails to meet the criteria established as provided in this part, the commission shall so notify the applicant, setting forth the reasons in writing and shall deny the application.

(2) The commission may grant to an applicant for renewal an extension of time of reasonable duration in which the applicant may eliminate the reason or reasons for denial contained in the statement of denial, if the applicant has demonstrated to the satisfaction of the commission the applicant's desire to meet the requirements of § 49-7-2006 and the criteria established pursuant to § 49-7-2005(a), and if, in the judgment of the commission, it would be reasonably possible for the applicant to meet the requirements and criteria within that time.

(3) In the event the commission denies an application for an agent's permit, or for renewal of an agent's permit, it shall notify the institution or institutions that the agent represented or proposed to represent, according to the records of the commission, including the reasons for the denial.

(b) Any person aggrieved by a decision of the commission respecting denial of an authorization to operate, or of an agent's permit, or the placing of conditions on the authorization or the permit, whether on initial application or an application for renewal, and any person aggrieved by the imposition of a penalty by the commission under § 49-7-2017 shall have the right to a hearing and review of the decision by the commission as provided in this subsection (b).

(1) If, upon written notification of any such action taken by the commission, the aggrieved party desires a hearing and review, the party shall notify the commission, in writing, within ten (10) days after the giving of notice of the action, otherwise the action shall be deemed final.

(2) Upon receiving notice from the aggrieved party, the commission shall fix the time and place for a hearing, and shall notify the aggrieved party of the time and place of the hearing.

(3) At the hearing, the party may employ counsel, shall have the right to hear the evidence upon which the action is based and present evidence in opposition or in extenuation. Any member of the commission may preside except where a clear conflict of interest may be demonstrated.

(4) A decision of the commission following hearing, or on expiration of the time for demand of a hearing if no demand is filed, shall be deemed final, subject to the right of judicial review provided in § 49-7-2012. All matters presented by hearing as provided in this subsection (b) shall be acted upon promptly by the commission; and the commission shall notify all parties in writing of its decision, which shall include a statement of findings and conclusions upon all material issues of fact, law or discretion presented at the hearing and the appropriate rule, order, sanction, relief or denial thereof.

(c) (1) An authorization to operate, or an agent's permit, may be revoked or made conditional after its issuance if the commission has reasonable cause to believe that the holder of the authorization or permit has violated or is violating this part or any rules and regulations promulgated under this part. Prior to the revocation or imposition of condition, the commission shall notify the holder of the authorization or permit in writing of the impending action, setting forth the grounds for the action contemplated to be taken and advising the holder of a permit that if a hearing is requested, in writing, within ten (10) days of receipt of the notice, the commission shall set a time and place for a hearing at which the holder of the authorization or permit may be heard in response to the allegation of noncompliance with this part.

(2) If a hearing is requested as described in subdivision (c)(1), the hearing shall be conducted as provided in subdivision (b)(3), and the holder of the authorization or permit shall have the rights set forth in subdivision (b)(3).

(A) The decision of the commission shall be made as provided in subdivision (b)(4) and shall be deemed final, subject to the right of judicial review provided in § 49-7-2012.

(B) In the event an agent's permit is revoked or condition imposed on the permit, the commission shall notify the institution or institutions that the agent was permitted to represent, as shown in the records of the commission, in addition to the notice required to be given to the agent and any other parties to the hearing.

(d) In the event a postsecondary educational institution is determined by the commission to be in noncompliance with one (1) or more of the minimum standards for authorization established by this part, including any implementing regulations promulgated by the commission pursuant to this part, the commission may direct, as an alternative to or in addition to revocation or making conditional its authorization to operate, the institution to cease admission of additional students at the institution or may direct other action that may be deemed necessary, until such time as, in the judgment of the commission, the institution is being maintained and operated in compliance with minimum standards. Nothing in this section shall be construed to absolve institutions of their educational and financial obligations to currently enrolled students. Actions under this section are subject to the hearing and review provisions of subsection (b).



§ 49-7-2011 - Complaints against institution or agent.

(a) (1) Any person claiming damage or loss as a result of any act or practice by a postsecondary educational institution or its agent, or both, that is a violation of this part or of the rules and regulations promulgated under this part, may file with the commission a verified complaint against the institution or against its agent, or both.

(2) The complaint shall set forth the alleged violation and shall contain other information that may be required by the commission.

(3) A complaint may also be filed with the commission by the executive director of the commission, or a commissioner, or the attorney general and reporter.

(4) A complainant may also file with the commission as a representative of a class of complainants.

(b) (1) The commission shall investigate the complaint and may, at its discretion, attempt to effectuate a settlement by persuasion and conciliation.

(2) The commission may consider a complaint after ten (10) days' written notice by registered mail, return receipt requested, to the institution or to the agent, or both, as appropriate, giving notice of a time and place for hearing on the complaint.

(c) (1) If, upon all the evidence at a hearing, the commission finds that a postsecondary educational institution or its agent, or both, has engaged in or is engaging in, any act or practice that violates this part or the rules and regulations promulgated under this part, the commission shall issue and cause to be served upon the institution or agent, or both, an order requiring the institution or agent, or both, to cease and desist from the act or practice.

(2) Additionally, if the commission finds that the complainant, or class of complainants, has suffered loss or damage as a result of the act or practice, the commission may, at its discretion, award the complainant, or class of complainants, full or partial restitution for the damage or loss and may impose the penalties provided for in § 49-7-2017(a).

(3) The commission may also, as appropriate, based on its own investigation or the evidence adduced at the hearing, commence an action to revoke an institution's authorization to operate or an agent's permit.

(d) Nothing in this section shall be construed to prohibit the use of nonbinding mediation to settle disputes arising between a postsecondary institution and its enrollees, nor the inclusion of a mediation clause in enrollment contracts.



§ 49-7-2012 - Judicial review.

(a) Any person aggrieved or adversely affected by any final commission action, or by any penalty imposed by the commission, may obtain judicial review of the action as provided in this section.

(b) (1) An action for judicial review may be commenced in any court of competent jurisdiction in accordance with the Tennessee rules of civil procedure within thirty (30) days after the commission action becomes effective.

(2) Upon a finding that irreparable injury would otherwise result, the commission, upon application therefor, shall postpone the effective date of its action pending judicial review; or the reviewing court, upon such security, if any, as the court shall find necessary, shall issue appropriate process to postpone the effective date of the commission's action or to preserve the rights of the parties pending conclusion of the review proceedings.

(3) The record on review, unless otherwise stipulated by the parties, shall include the original or certified copies of all pleadings, applications, evidence, exhibits and other papers presented to or considered by the commission, and the decision, findings and action of the commission. As to alleged procedural irregularities, evidence may be taken independently by the court.

(4) If the court finds no error, it shall affirm the commission's action. The court shall hold unlawful and set aside the commission action, and afford such relief as may be appropriate if it finds that the action was:

(A) Arbitrary or capricious;

(B) A denial of statutory right;

(C) Contrary to constitutional right, power, privilege or immunity;

(D) In excess of statutory jurisdiction, authority, purposes or limitation;

(E) Not in accordance with the procedures or procedural limitations of this part or otherwise required by law;

(F) An abuse or clearly unwarranted exercise of discretion;

(G) Unsupported by substantial evidence when the record is considered as a whole; or

(H) Otherwise contrary to law.

(5) The decision of the trial court shall be subject to appellate review in the same manner and with the same effect as in appeals from a final judgment or decree in any other civil action.



§ 49-7-2013 - Bond requirements.

(a) (1) At the time application is made for authorization to operate, or for renewal of the authorization, the commission may require the postsecondary educational institution making the application to file with the commission a good and sufficient surety bond in a penal sum in the amount of ten thousand dollars ($10,000) for in-state institutions and twenty thousand dollars ($20,000) for out-of-state postsecondary educational institutions that provide all or part of their instruction in this state, including out-of-state institutions that begin operation of branch campuses in this state after July 1, 1989, or such other sum as may be provided by the commission. Institutions providing primarily religious instruction or not organized as private postsecondary educational institutions shall maintain a ten thousand dollar ($10,000) institutional surety bond. The bond shall be executed by the applicant as principal and by a surety company qualified and authorized to do business in this state.

(2) A cash surety bond in the amount of ten thousand dollars ($10,000) or twenty thousand dollars ($20,000), as applicable, on deposit in this state in a bank or savings and loan association that is federally insured may be filed instead of the corporate bond, subject to approval by the commission. This cash surety bond shall be payable upon demand by the commission under the same conditions specified in this section for corporate bonds and not subject to withdrawal without the approval of the commission.

(3) The bond shall be conditioned to provide indemnification to any student or enrollee or the student's or enrollee's parents or guardian, or class thereof, determined to have suffered loss or damage as a result of any act or practice that is a violation of this part by the postsecondary educational institution, and that the bonding company shall pay any final, nonappealable judgment rendered by the commission or any court of this state having jurisdiction, upon receipt of written notification of the judgment.

(4) Regardless of the number of years that the bond is in force, the aggregate liability of the surety on the bond shall in no event exceed the penal sum of the bond.

(5) The bond may be continuous.

(b) (1) An application for each agent's permit for an out-of-state institution shall be accompanied by a good and sufficient surety bond in the penal sum of five thousand dollars ($5,000) for each agent. The bond shall be executed by the applicant as principal and by a surety company qualified and authorized to do business in this state. The bond may be in blanket form to cover more than one (1) agent for a postsecondary educational institution, but it shall cover each agent for the institution in a penal sum of five thousand dollars ($5,000), or other sum that may be provided by the commission.

(2) A cash surety bond in the amount of five thousand dollars ($5,000) for each agent of an out-of-state institution on deposit in this state in a bank or savings and loan association that is federally insured may be filed instead of the corporate bond, subject to approval by the commission. This bond shall be payable upon demand by the commission under the same conditions specified in this section for corporate bonds and not subject to withdrawal without the approval of the commission.

(3) The bond shall be conditioned to provide indemnification to any student, enrollee, or the student's or enrollee's parents or guardian, or class thereof, determined to have suffered loss or damage as a result of any act or practice that is a violation of this part by the agent, and that the bonding company shall pay any final, nonappealable judgment rendered by the commission or any court of this state having jurisdiction, upon receipt of written notification of the judgment.

(4) Regardless of the number of years that the bond is in force, the aggregate liability of the surety on the bond shall in no event exceed the penal sum of the bond.

(5) The bond may be continuous.

(c) (1) The corporate surety bond to be filed under this section shall cover the period of the authorization to operate or the agent's permit, as appropriate, except when a surety shall be released as provided in this section.

(2) A surety on any bond filed under this section may be released from the bond after the surety serves written notice of the release to the commission sixty (60) days prior to the release. The release shall not discharge or otherwise affect any claim theretofore or thereafter filed by a student or enrollee or the student's or enrollee's parents or guardian for loss or damage resulting from any act or practice that is a violation of this part alleged to have occurred while the bond was in effect, nor for an institution's ceasing operations during the term for which tuition has been paid while the bond was in force.

(3) A cash surety bond shall remain on file for one (1) year after the expiration of the period of authorization to operate or the agent's permit, as appropriate. The expiration or withdrawal of the cash bond shall not serve to diminish or nullify the rights of claimants. The claimants shall have the same rights as claimants have against a postsecondary educational institution or agent that filed a corporate bond that was subsequently released, as described in this section.

(d) Authorization for an institution to operate and an agent's permit shall be suspended by operation of law when the institution or agent is no longer covered by a surety bond as required by this section. The commission shall cause the institution or agent, or both, to receive at least thirty (30) days' written notice prior to the release of the surety, to the effect that the authorization or permit shall be suspended by operation of law until another surety bond is filed in the same manner and like amount as the bond being terminated.



§ 49-7-2014 - Fees.

(a) The commission is authorized to set fees annually based on the intent to collect revenues sufficient to cover the costs of this regulatory function, including, but not limited to, travel, employee costs, legal costs and expert fees.

(b) All fees collected pursuant to this part shall be deposited in the state treasury credited to a special agency account to administer this part.

(c) The fees to be collected by the commission shall accompany an application for authorization to operate an institution or an application for an agent's permit, or other application or request in accordance with the schedule set out in the administrative rules under this chapter. All fees shall be stated as a flat fee, with the exception of renewal fees, which shall be based upon an institution's annual gross tuition revenues.



§ 49-7-2015 - Student loans.

(a) (1) If the person to whom educational services are to be rendered or furnished by a postsecondary educational institution is a resident of this state at the time any contract relating to payment for the services, or any note, instrument or other evidence of indebtedness relating to the contract, is entered into, this subsection (a) shall govern the rights of the parties to the contract or evidence of indebtedness.

(2) In such event the following agreements entered into in connection with the contract or the giving of such evidence of indebtedness are invalid:

(A) That the law of another state shall apply;

(B) That the maker or any person liable on such contract or evidence of indebtedness consents to the jurisdiction of another state;

(C) That another person is authorized to confess judgment on the contract or evidence of indebtedness; or

(D) That fixes venue.

(3) No note, instrument or other evidence of indebtedness or contract relating to payment for education or educational services shall be enforceable in the courts of this state by any postsecondary educational institution operating in this state, unless the institution has received authorization to operate under this part, nor by any postsecondary educational institution having an agent or agents in this state, unless any and all agents who enrolled or sought to enroll the person to whom the services were to be rendered or to whom educational credentials were to be granted, had an agent's permit at the time of their contract with the person.

(b) (1) For purposes of this subsection (b), "lending agency" means any postsecondary educational institution, or any person, group or entity controlling, controlled by or held in common ownership with the institution, or regularly loaning money to, or to students of, the institution.

(2) Any lending agency extending credit or loaning money to any person for tuition, fees or any charges whatever of a postsecondary educational institution for educational or other services or facilities to be rendered or furnished by the institution, shall cause any note, instrument or other evidence of indebtedness taken in connection with the loan or extension of credit to be conspicuously marked on the face of the note, instrument or other evidence of indebtedness, "Student Loan." A lending agency that fails to do so is liable for any loss or damage suffered or incurred by any subsequent assignee, transferee or holder of the evidence of indebtedness on account of the absence of the notation.



§ 49-7-2016 - Closing of institution.

(a) In the event any postsecondary educational institution now or hereafter operating in this state proposes to discontinue its operation, the chief administrative officer, by whatever title designated, of the institution shall cause to be filed with the commission the original or legible true copies of all academic records of the institution as specified by the commission.

(b) The records shall include, at a minimum, the academic information that is customarily required by colleges when considering students for transfer or advanced study, and, as a separate document, the academic record of each former student.

(c) In the event it appears to the commission that the records of an institution discontinuing its operations are in danger of being destroyed, secreted, mislaid or otherwise made unavailable to the commission, the commission may seize and take possession of the records, on its own motion, and without order of court.

(d) The commission shall maintain, or cause to be maintained, a permanent file of the records coming into its possession.

(e) As an alternative to the deposit of the records with the commission, the institution may propose to the commission a plan for permanent retention of the records. The plan shall be put into effect only with the approval of the commission.

(f) When a postsecondary educational institution now or hereafter operating in this state proposes to discontinue its operation, the institution shall cause to be created a teachout plan, acceptable to the commission, by which its educational obligations to its students can be fulfilled.



§ 49-7-2017 - Fines, penalties and enforcement.

(a) (1) Any person, group or entity, or any owner, officer, agent or employee of any person, group or entity, that violates § 49-7-2007 or fails or refuses to deposit with the commission the records required by § 49-7-2016, is subject to a civil penalty not to exceed five hundred dollars ($500) for the violation.

(2) Each day's failure to comply with § 49-7-2007 or § 49-7-2016 is a separate violation.

(3) The fine may be imposed by the commission in an administrative proceeding or by any court of competent jurisdiction.

(b) (1) Any person, group or entity, or any owner, officer, agent or employee of any person, group or entity, that willfully violates § 49-7-2007 or willfully fails or refuses to deposit with the commission the records required by § 49-7-2016, commits a Class C misdemeanor.

(2) Each day's failure to comply with § 49-7-2007 or § 49-7-2016 is a separate violation.

(3) The criminal sanctions may be imposed by a court of competent jurisdiction in an action brought by the attorney general and reporter or a district attorney general pursuant to subsections (d) and (e).

(c) (1) Any postsecondary educational institution not exempt from this part, whether or not a resident of or having a place of business in this state, that instructs or educates or offers to instruct or educate, enrolls or offers to enroll, or contracts or offers to contract to provide instructional or educational services in this state, whether the instruction or services are provided in person or by correspondence, to a resident of this state, or that offers to award or awards any educational credentials to a resident of this state, submits the institution, and, if a natural person, the person's personal representative, to the jurisdiction of the courts of this state, concerning any cause of action arising therefrom, and for the purpose of enforcement of this part by injunction pursuant to subsections (d) and (e).

(2) Service of process upon any such institution subject to the jurisdiction of the courts of this state may be made by personally serving the summons upon the defendant within or outside this state, in the manner prescribed by the Tennessee rules of civil procedure.

(d) The attorney general and reporter, or the district attorney general of any district in which a postsecondary educational institution or an agent of the institution is found, at the request of the commission or on the attorney general and reporter's or district attorney general's own motion, may bring any appropriate action or proceeding, including injunctive proceedings, or criminal proceedings pursuant to subsection (b) in any court of competent jurisdiction for the enforcement of this part.

(e) (1) Whenever it appears to the commission that any person, agent, group or entity is, is about to or has been violating this part or any of the lawful rules, regulations or orders of the commission, the commission may, on its own motion or on the written complaint of any person, file a petition for injunction in the name of the commission in any court of competent jurisdiction in this state against the person, group or entity, for the purpose of enjoining the violation or for an order directing compliance with this part and all rules, regulations and orders issued under this part.

(2) It is not necessary that the commission allege or prove that it has no adequate remedy at law.

(3) The right of injunction provided in this subsection (e) shall be in addition to any other legal remedy the commission has, and shall be in addition to any right of criminal prosecution provided by law; provided, that the commission shall not obtain a temporary restraining order without notice to the person, group or entity affected.

(4) The existence of commission action with respect to alleged violations of this part shall not operate as a bar to an action for injunctive relief pursuant to this subsection (e).



§ 49-7-2018 - Tuition guaranty fund -- Establishment -- Board -- Fees.

(a) The general assembly recognizes the need to establish a fund from which reimbursement can be made to students, or an entity making loans to students, at private postsecondary education institutions that close without earning tuition collected from enrollees, and that the moneys for the fund can be most properly raised based on the level of tuition collections at each such education institution.

(b) There is established the tuition guaranty fund, which is established in the state treasury as a separate, revolving, nonreverting agency account for the purpose of receiving fees and paying claims authorized by this section. The moneys in the fund shall be invested by the state treasurer, as are other state funds, and any interest so obtained shall be added to the fund. Payments out of the fund shall be made by warrant of the state treasurer, as directed by the board of directors of the tuition guaranty fund.

(c) There is established the board of directors of the tuition guaranty fund, which shall be composed of the comptroller of the treasury, the commissioner of finance and administration, the state treasurer, the chair of the advisory committee on the postsecondary education institutions to the commission, a representative of the private postsecondary education industry named by the chair of the commission and the executive director of the Tennessee higher education commission, or their designees, so designated in writing. The state treasurer or the state treasurer's designee shall be chair. The board is authorized to take any actions necessary to administer the fund, including promulgation of rules, regulations and bylaws. The board shall report annually to the general assembly and governor on the condition of the fund.

(d) (1) There is imposed on each postsecondary educational institution authorized under this part, unless exempt under § 49-7-2004, a tuition guaranty fund fee in accordance with the schedule set out in the administrative rules under this chapter.

(2) The fee shall be based on tuition collections, however described, in the previous academic year, unless the board determines a different time measure is more appropriate for an institution. The fee shall be paid to the tuition guaranty fund at least thirty (30) days before the beginning of a new academic year; provided, that the board may establish alternate dates to account for variations in institutional programs and schedules. The board may also establish late payment penalties by regulation.

(e) At such time as the board, in its discretion, determines that the fund is adequately funded to insure against institutional closure, it may suspend collection of the fee, but may institute it at such time as the fund balance drops below a predetermined minimum balance. For a new postsecondary educational institution that begins operation in this state after July 1, 2006, the institution must meet bonding requirements as specified in § 49-7-2013, and pay guaranty fund assessments as specified in subsection (d) for at least six (6) years.

(f) In the event an institution participating in the fund goes into bankruptcy, or ceases operations without completing its educational obligations or reimbursing its students, the board may reimburse valid claims of students for tuition paid to that institution, in accordance with guidelines and regulations established by the board. If a student is attending on a loan, the board shall direct reimbursement to that lender rather than to the student. As a condition of receiving reimbursement from the fund, a student or lender shall agree to subrogate the person's right of recovery against the institution to the board.

(g) The board is authorized to audit the accounts of any institution covered under this section to ascertain the correctness of any tendered fee and to take appropriate actions, through the attorney general and reporter, to enforce its rights and responsibilities under this section.



§ 49-7-2019 - Notification and Internet posting of graduation, job placement and tuition information.

Information related to graduation, job placement and tuition costs required to be provided to the commission shall also be provided in writing to a prospective student for the specific field of study in which the student is considering enrolling. Tuition cost information shall also be posted on the institution's web site. Institutions subject to this section shall post a link to the commission's web site, which will provide job placement and graduation information for each program offered by the institution. The institutions shall include a clear reference on their web sites of the availability of the data on the commission's web site and shall provide a link to the commission's web site directly below such reference.



§ 49-7-2020 - Addendum to enrollment agreement regarding conditional basis of institution's authorization to operate.

(a) (1) A postsecondary institution authorized to operate in this state under § 49-7-2008 shall provide an addendum to any enrollment contract or agreement entered into, on or after notification is received by the institution of any final decision by the commission that its authorization or reauthorization is on a conditional basis; provided, that the final decision includes a determination by the commission that public disclosure of the limitation or restriction is necessary to protect the public interest. A decision of the commission shall not be a final decision until it is final under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The addendum shall notify the student of the conditional authorization. The addendum shall be entitled "Notice of Conditional Authorization" and shall be signed and dated by the student.

(2) If the institution has been notified of a final decision to place it on conditional authorization to operate as provided in subdivision (a)(1), the statement shall explicitly set forth the standards that the institution failed to meet and the conditions under which the executive director or the commission placed the institution on conditional authorization. The commission shall specify in the final decision the matters required to be disclosed in the statement. The statement shall also state that continued failure to meet the conditions may result in the school's loss of authorization to operate in this state. All information concerning conditional or probationary authorization shall be in bold face type.

(b) The information required under subsection (a) shall also be posted on the institution's web site in bold face type.



§ 49-7-2021 - Use of word "college" in institution's name.

An accredited postsecondary educational institution may not use the word "college" in its name without a qualifier, unless the institution:

(1) Meets the definition of "college" in § 49-7-2003;

(2) Has been approved by an accrediting body recognized by the United States department of education to offer degree level programs; and

(3) Offers or is seeking approval to offer at least one (1) degree program.






Part 21 - Athlete Agent Reform Act of 2011

§ 49-7-2101 - Short title.

This part shall be known and may be cited as the "Athlete Agent Reform Act of 2011."



§ 49-7-2102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency contract" means an agreement in which a student athlete authorizes a person to negotiate or solicit on behalf of the student athlete a professional sports services contract or an endorsement contract;

(2) (A) "Athlete agent" means an individual who enters into an agency contract with a student athlete or, directly or indirectly, recruits or solicits a student athlete to enter into an agency contract, or, for compensation or for anything of value, procures, offers, promises, negotiates, or attempts to procure, offer, promise, or negotiate on behalf of a student athlete, employment with a professional sports team or organization as a professional athlete or enrollment at any college, university, community or junior college that offers an athletic scholarship to the student athlete;

(B) "Athlete agent" includes, but is not limited to, actual agents; individuals commonly referred to as runners; managers; marketing representatives; financial advisors; and employees, independent contractors, or other persons acting on behalf of an athlete agent who participate in the activities included under this subdivision (2) and also includes an individual who:

(i) Is authorized by a student athlete to enter into an agreement;

(ii) Works for or on behalf of an athlete agent; or

(iii) Represents to the public that the individual is an athlete agent;

(C) "Athlete agent" does not include:

(i) A parent or legal guardian, unless the parent or legal guardian of the student athlete accepts a form of a financial benefit or gift on behalf of the student athlete or for himself or herself that is not allowed by the regulations or bylaws of the National Collegiate Athletic Association as such regulations or bylaws existed on January 1, 2011; or

(ii) Any individual acting solely on behalf of a professional sports team, professional sports organization or educational institution, unless that individual is acting in violation of the regulations or bylaws of the National Collegiate Athletic Association as such regulations or bylaws existed on January 1, 2011;

(3) "Athletic director" means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate;

(4) "Contact" means a communication, direct or indirect, between an athlete agent and a student athlete to recruit or solicit the student athlete to enter into an agency contract;

(5) "Endorsement contract" means an agreement under which a student athlete is employed or receives consideration to use on behalf of the other party any value that the student athlete may have because of publicity, reputation, following or fame obtained because of athletic ability or performance;

(6) "Intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student athlete are established by a national association for the promotion or regulation of collegiate athletics;

(7) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity;

(8) "Professional sports services contract" means an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization or as a professional athlete;

(9) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(10) "Registration" means registration as an athlete agent pursuant to this part;

(11) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States; and

(12) (A) "Student athlete" means an individual who engages in, is eligible to engage in or may be eligible in the future to engage in any intercollegiate sport; and

(B) For the purposes of this part, if an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student athlete for purposes of that sport.



§ 49-7-2103 - Secretary of state duties -- Consent to jurisdiction.

(a) The secretary of state shall administer this part.

(b) A person, resident or nonresident, who does business in this state as an athlete agent, regardless of whether such person is registered pursuant to this part, shall:

(1) By so doing, consent to the jurisdiction of the courts of this state;

(2) Be subject to suit in this state; and

(3) Be deemed to have appointed the secretary of state as such person's agent to accept service of process in any civil action related to such person doing business as an athlete agent that is commenced against such person in this state.

(c) The secretary of state may:

(1) Conduct public or private investigations, within or outside of this state, which the secretary deems necessary or appropriate to determine whether a person has violated, is violating, or is about to violate this part or a rule adopted under this part, or to aid in the enforcement of this part or in the adoption of rules and forms under this part;

(2) Require or permit a person to testify, file a statement, or produce a record, under oath or otherwise as the secretary determines, as to all the facts and circumstances concerning a matter to be investigated or about which an action or proceeding is to be instituted; and

(3) Publish a record concerning an action, proceeding, or an investigation under, or a violation of, this part or a rule adopted under this part, if the secretary determines it is necessary or appropriate in the public interest.

(d) For purposes of conducting an investigation under this chapter, the secretary or the secretary's designee may administer oaths and affirmations, subpoena witnesses, seek compulsion of attendance, take evidence, require the filing of statements, and require the production of any records that the secretary considers relevant or material to the investigation.



§ 49-7-2104 - Athlete agents required to register with state -- Violation.

(a) An individual may not act as an athlete agent in this state without holding a certificate of registration under § 49-7-2106 or § 49-7-2108.

(b) Before being issued a certificate of registration, an individual may act as an athlete agent for all purposes except signing an agency contract if, within seven (7) days after an initial act as an athlete agent, the individual submits an application to register as an athlete agent in this state.

(c) An agency contract resulting from conduct in violation of this section is void and the athlete agent shall return any consideration received under the contract to the individual or entity who tendered or paid the consideration.



§ 49-7-2105 - Application for registration.

(a) An applicant shall submit an application for registration to the secretary of state in a form prescribed by the secretary of state. An application filed under this section is a public record. The application shall be in the name of an individual and, except as otherwise provided in subsection (b), signed or otherwise authenticated by the applicant under penalty of perjury and shall include:

(1) The name of the applicant and the address of the applicant's principal place of business;

(2) The name of the applicant's business or employer, if applicable;

(3) Any business or occupation engaged in by the applicant for the last five (5) years prior to the date of submission of the application;

(4) A description of the applicant's:

(A) Formal training as an athlete agent;

(B) Practical experience as an athlete agent; and

(C) Educational background, including, but not limited to, degrees and courses relating to the applicant's activities as an athlete agent;

(5) The names and addresses of three (3) individuals not related to the applicant who are willing to serve as references;

(6) The name, sport and last known team for each individual for whom the applicant acted as an athlete agent during the last five (5) years prior to the date of submission of the application;

(7) The names and addresses of all persons who are:

(A) With respect to the athlete agent's business, if it is not a corporation, the partners, members, officers, managers, associates or profit sharers of the business; and

(B) With respect to a corporation employing the athlete agent, the officers, directors and any shareholder of the corporation having an interest of five percent (5%) or greater;

(8) Whether the applicant or any person named pursuant to subdivision (a)(7) has been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony; if so, the jurisdiction, offense and year of conviction;

(9) Whether there has been any administrative or judicial determination by any certifying organization or governmental entity that the applicant or any person named pursuant to subdivision (a)(7) has made a false, misleading, deceptive or fraudulent representation;

(10) Any instance in which the conduct of the applicant or any person named pursuant to subdivision (a)(7) resulted in the imposition of a sanction, suspension or declaration of ineligibility to participate in the interscholastic or intercollegiate athletic event by a student athlete or educational institution; if so, the name of the student athlete or educational institution and the year of the sanction, suspension or declaration of ineligibility;

(11) Any sanction, suspension or disciplinary action taken against the applicant or any person named pursuant to subdivision (a)(7) arising out of occupational or professional conduct;

(12) Whether there has been any denial of an application for, suspension or revocation of, or refusal to renew the registration or licensure of the applicant or any person named pursuant to subdivision (a)(7) as an athlete agent in any state; if so, the jurisdiction and year of denial, suspension, revocation or refusal to renew registration;

(13) A list of all student loans or loan or service-conditional scholarships that require a service obligation for forgiveness or repayment of all or part of the loan or service-conditional scholarship for which there is an outstanding balance owed by the applicant or for which the service obligation has not been completed by the applicant at the time of application;

(14) The applicant's date of birth; and

(15) The last four (4) digits of the applicant's social security number; provided, that such information is not a public record and shall only be used by the state or a local governmental entity for purposes related to the administration of § 49-7-2123.

(b) An individual who has submitted an application for, and holds a certificate of registration or licensure as an athlete agent in another state, may submit a copy of the application and certificate in lieu of submitting an application in the form prescribed pursuant to subsection (a). Except as otherwise provided in this part, the secretary of state shall accept the application and the certificate from the other state as an application for registration in this state if the application to the other state:

(1) Was submitted in the other state within six (6) months of the application submitted in this state and the applicant certifies that the information contained in the application is current;

(2) Contains information substantially similar to, or more comprehensive than, that required in an application submitted in this state; and

(3) Was signed by the applicant under penalty of perjury.

(c) An athlete agent must notify the secretary of state within thirty (30) days whenever the information contained in any application for registration as an athlete agent in this state changes in a material way or becomes inaccurate or incomplete in any respect. Events requiring notice shall include, but are not limited to, the following:

(1) Change in address of athlete agent's principal place of business;

(2) Conviction of a felony or any other crime involving moral turpitude by the athlete agent;

(3) Denial, suspension, refusal to renew, or revocation of a registration, certification, or license of the athlete agent as an athlete agent in any state or by any certifying organization; or

(4) Sanction, suspension, or other disciplinary action taken against the athlete agent arising out of occupational or professional conduct.



§ 49-7-2106 - Issuance of registration -- Renewal.

(a) Except as otherwise provided in subsections (b) and (i), the secretary of state shall issue a certificate of registration to an individual who has submitted the requisite fee in accordance with § 49-7-2109 and has complied with § 49-7-2105(a), or whose application has been accepted pursuant to § 49-7-2105(b).

(b) The secretary of state may refuse to issue a certificate of registration if the secretary of state determines that the applicant has engaged in conduct that has a significant adverse effect on the applicant's fitness to act as an athlete agent. In making the determination, the secretary of state may consider whether the applicant has:

(1) Been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony;

(2) Made a materially false, misleading, deceptive or fraudulent representation in the application or as an athlete agent;

(3) Engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity;

(4) Engaged in conduct prohibited pursuant to § 49-7-2114;

(5) Had a registration or licensure as an athlete agent suspended, revoked or denied or been refused renewal of registration or licensure as an athlete agent in any state;

(6) Engaged in conduct the consequence of which was that a sanction, suspension or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student athlete or educational institution; or

(7) Engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty or integrity.

(c) In making a determination under subsection (b), the secretary of state shall consider:

(1) How recently the conduct occurred;

(2) The nature of the conduct and the context in which it occurred; and

(3) Any other relevant conduct of the applicant.

(d) An athlete agent may apply to renew a registration by submitting the requisite fee in accordance with § 49-7-2109, and by submitting an application for renewal in a form prescribed by the secretary of state. An application filed under this section is public record. The application for renewal shall be signed by the applicant under penalty of perjury and shall contain current information on all matters required in an original registration.

(e) An individual who has submitted an application for renewal of registration or licensure in another state, in lieu of submitting an application for renewal in the form prescribed pursuant to subsection (d), upon submission of the requisite fee in accordance with § 49-7-2109, may file a copy of the application for renewal and a valid certificate of registration or licensure from the other state. Except as otherwise provided in this part, the secretary of state shall accept the application for renewal from the other state as an application for renewal in this state if the application to the other state:

(1) Was submitted in the other state within six (6) months of the filing in this state and the applicant certifies that the information contained in the application for renewal is current;

(2) Contains information substantially similar to, or more comprehensive than, that required in an application for renewal submitted in this state; and

(3) Was signed by the applicant under penalty of perjury.

(f) A certificate of registration or a renewal of registration is valid for two (2) years.

(g) Any registration pursuant to this part shall automatically expire, without notice, on the expiration date set forth on the registration.

(h) A certificate of registration issued to an athlete agent is not transferable.

(i) (1) Notwithstanding any provision of this part to the contrary, in reviewing an application for registration or a renewal of registration, the secretary of state may request clarifying information from the applicant, including, but not limited to:

(A) Information concerning any criminal conviction reported pursuant to § 49-7-2105(a)(8);

(B) Information concerning any conduct resulting in sanction, suspension or declaration of ineligibility of any student-athlete or educational institution reported pursuant to § 49-7-2105(a)(10); and

(C) Information concerning denial, suspension or revocation of registration or licensure reported pursuant to § 49-7-2105(12).

(2) Failure to submit the information within thirty (30) days of the request shall be grounds for denial, revocation or a refusal to renew a certificate of registration pursuant to this section.

(3) No person shall act as an athlete agent for any purpose within this state pending submission of the clarifying information. A violation of this subdivision (i)(3) is a Class D felony.



§ 49-7-2107 - Suspension or revocation of registration.

(a) After proper notice and an opportunity for hearing, the secretary of state has authority to suspend, revoke or refuse to renew a registration for any conduct that would have justified denial of registration pursuant to § 49-7-2106 or for any one (1) or more violations of this part.

(b) A violation of this part shall be brought to the attention of the secretary of state by written complaint filed by any educational institution or student athlete aggrieved by the violation. If the secretary of state finds from the complaint that there is reasonable cause to believe a violation of this part has occurred, the secretary of state shall commence an athlete agent registration revocation or suspension proceeding. Such a proceeding shall be considered a contested case hearing and shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-7-2108 - Temporary certificate of registration.

Except as provided in § 49-7-2106(i), the secretary of state may issue a temporary certificate of registration while an application for registration or renewal of registration is pending.



§ 49-7-2109 - Fees.

(a) An application for registration or renewal of registration shall be accompanied by a fee in the following amount:

(1) Five hundred dollars ($500) for an initial application for registration;

(2) Five hundred dollars ($500) for an application for registration based upon a certificate of registration or licensure issued by another state;

(3) Pursuant to § 49-7-2120, two hundred dollars ($200) for an application for registration based upon a permit in good standing issued in this state prior to July 1, 2001, at the time for the permit's annual renewal;

(4) Two hundred dollars ($200) for an application for renewal of registration; or

(5) Two hundred dollars ($200) for an application for renewal of registration based upon an application for renewal of registration or licensure submitted in another state.

(b) All fees submitted for registration or renewal of registration pursuant to this part are nonrefundable regardless of whether the secretary of state issues or denies registration or renewal of registration.

(c) All fees collected pursuant to this part shall be used by the secretary of state to defray the costs of administering this part.

(d) In addition to the fees provided in subsection (a), an athlete agent, registered pursuant to this part, is subject to § 67-4-1702.



§ 49-7-2110 - Agency contracts -- Required language.

(a) An agency contract shall be in writing and shall be signed, or otherwise authenticated, by the parties in the presence of a notary public who shall duly notarize the contract.

(b) An agency contract shall contain:

(1) The amount and method of calculating the consideration to be paid by the student athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received, or will receive, from any other source for entering into the contract or for providing the services;

(2) The name of any person not listed in the application for registration, or renewal of registration, who will be compensated because the student athlete signed the agency contract;

(3) A description of any expenses that the student athlete agrees to reimburse;

(4) A description of the services to be provided to the student athlete;

(5) The duration of the contract;

(6) The address of the athlete agent to which notices, including notice of cancellation pursuant to § 49-7-2112, shall be sent; and

(7) The date of execution.

(c) An agency contract shall contain, in at least ten-point, bold face type, the following language, which shall be read by the athlete agent to the student athlete and initialed and dated by the student athlete:

Click here to view form

(d) An agency contract that does not conform to this section is voidable by the student athlete. If a student athlete voids an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.

(e) A duly signed and notarized copy of the contract shall be furnished to the student athlete at the time of execution.

(f) Any contract executed pursuant to this section shall be governed by the laws of this state.



§ 49-7-2111 - Notification requirements.

(a) (1) Before an athlete agent, or their agent's employee or representative, may initiate first direct or indirect contact with any of the following individuals, with the intent or for the purpose of soliciting the student athlete or procuring employment from the student athlete, the athlete agent or their agent's employee or representative shall provide the athletic director of the educational institution at which the student athlete is enrolled with written notification forty-eight (48) hours prior to the planned contact with such individual or individuals:

(A) The student athlete;

(B) The student athlete's spouse, or the parent, foster parent, guardian, sibling, aunt, uncle, grandparent, child, or first cousin of the student athlete or the student athlete's spouse; or

(C) A representative of any of the individuals in subdivisions (a)(1)(A) and (B).

(2) A copy of the notice required pursuant to subdivision (a)(1) shall be provided to the educational institution's general counsel.

(3) If the educational institution does not have an athletic director, the notice required pursuant to subdivision (a)(1) shall be given to the president of the educational institution.

(b) (1) Within forty-eight (48) hours after entering into an agency contract or verbally agreeing to enter into an agency contract, or before the next scheduled athletic event in which the student athlete may participate, whichever occurs first, the athlete agent shall give written notice of the existence of the contract or verbal agreement to the athletic director of the educational institution at which the student athlete is enrolled or the athlete agent has reasonable grounds to believe the student athlete intends to enroll.

(2) A copy of the notice required pursuant to subdivision (b)(1) shall be provided to the educational institution's general counsel.

(3) If the educational institution does not have an athletic director, the notice required pursuant to subdivision (b)(1) shall be given to the president of the educational institution.

(c) (1) Within forty-eight (48) hours after entering into an agency contract or verbally agreeing to enter into an agency contract, or before the next athletic event in which the student athlete may participate, whichever occurs first, the student athlete shall give written notice to the athletic director or the educational institution at which the student athlete is enrolled that the student athlete has entered into an agency contract or has verbally agreed to enter into an agency contract.

(2) A copy of the notice required pursuant to subdivision (c)(1) shall be provided to the educational institution's general counsel.

(3) If the educational institution does not have an athletic director, the notice required pursuant to subdivision (c)(1) shall be given to the educational institution's general counsel, if known, or to the president of the educational institution.

(d) Failure by the student athlete to provide the notification required pursuant to subsection (c) may subject the student athlete to disciplinary action in accordance with the educational institution's rules and regulations for student conduct.



§ 49-7-2112 - Cancellation of contract.

(a) A student athlete may cancel an agency contract by giving written notice of the cancellation to the athlete agent within twenty (20) days after the contract is signed.

(b) A student athlete may not under any circumstances effect a waiver of the right to cancel, and any attempted waiver of the right to cancel shall be ineffective.

(c) If a student athlete cancels an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.



§ 49-7-2113 - Business records.

(a) An athlete agent shall retain the following records for a period of five (5) years:

(1) The name and address of each individual represented by the athlete agent;

(2) Any agency contract entered into by the athlete agent; and

(3) Any direct costs incurred by the athlete agent in the recruitment or solicitation of a student athlete to enter into an agency contract.

(b) Records required to be retained pursuant to subsection (a) are open to inspection by the secretary of state during normal business hours.



§ 49-7-2114 - Improper actions for athlete agents.

(a) An athlete agent, with the intent to induce a student athlete to enter into any agency contract, shall not:

(1) Give any materially false or misleading information or make a materially false promise or representation;

(2) Furnish anything of value to a student athlete before the student athlete enters into the agency contract; or

(3) Furnish anything of value to any individual other than the student athlete or another registered athlete agent.

(b) An athlete agent shall not:

(1) Initiate contact with a student athlete, or a student athlete's family and friends, unless registered under this part;

(2) Refuse to permit inspection of the records required to be retained pursuant to § 49-7-2113;

(3) Fail to provide to the secretary of state any statements, documents, records, or testimony required by the secretary pursuant to § 49-7-2103 or the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(4) Fail to retain the records required to be retained pursuant to § 49-7-2113;

(5) Fail to register when required pursuant to § 49-7-2104;

(6) Provide materially false or misleading information in an application for registration or renewal of registration; or

(7) Predate or postdate an agency contract.

(c) An athlete agent shall not:

(1) Fail to notify a student athlete before the student athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student athlete ineligible to participate as a student athlete in that sport;

(2) Fail to post the athlete agent's certificate of registration, or legible copy of the certificate, in each office in this state from which the athlete agent conducts business as an athlete agent; or

(3) Fail to provide proof of registration to any student athlete whom the athlete agent contacts.



§ 49-7-2115 - Violation -- Class E felony.

A violation of § 49-7-2114 is a Class E felony punishable by a fine of no more than twenty-five thousand dollars ($25,000) or confinement for no less than one (1) year nor more than six (6) years, or both.



§ 49-7-2116 - Legal remedies against violators.

(a) An educational institution has a right of action against an athlete agent or a current or former student athlete for damages caused by a violation of this part.

(b) Damages of an educational institution under subsection (a) include, but are not limited to, losses and expenses incurred because, as a result of the conduct of an athlete agent or a current or former student athlete, the educational institution was injured by a violation of this part or was penalized, disqualified or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by the organization.

(c) An educational institution that prevails in a suit brought under this section may recover:

(1) Actual damages;

(2) Punitive damages;

(3) Court costs;

(4) Reasonable attorney's fees; and

(5) Treble damages for any violation of this part that results in any ineligibility of a student athlete to compete, in an amount equal to three (3) times the value of the athletic scholarship furnished by the institution to the student athlete during the student athlete's period of eligibility.

(d) An action under this section shall be commenced by the aggrieved institution within three (3) years of the date damages to the institution resulting from a violation of this part are discovered or reasonably should have been discovered, whichever date is sooner.

(e) If both are at fault, the student athlete and athlete agent shall be jointly and severally liable for any damages awarded to an institution for a violation of this part that occurred during the student athlete's period of eligibility.

(f) This part does not restrict rights, remedies or defenses of any person under law or equity.



§ 49-7-2117 - Civil penalty.

The secretary of state may assess a civil penalty against an athlete agent not to exceed twenty-five thousand dollars ($25,000) for a violation of this part. Any hearing on the imposition of any fine pursuant to this section shall be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-7-2118 - Limitations of part.

Nothing in this part shall:

(1) Prevent a student athlete from relinquishing the athlete's eligibility to compete in intercollegiate athletics and then signing an agent contract; or

(2) Impair the validity of an agency contract entered into prior to July 1, 2001.



§ 49-7-2119 - Athlete agents registered prior to July 1, 2001.

Any person holding a permit in good standing as a sports agent in this state prior to July 1, 2001, shall be deemed an athlete agent and subject to this part. A permit in good standing shall be valid until the permit's regular annual renewal at which time the agent shall apply for a certificate of registration and shall pay all applicable fees pursuant to § 49-7-2109.



§ 49-7-2120 - Legislative intent.

It is the intent of the general assembly that in applying and construing this part, due deference be given to the need to promote uniformity of the law with respect to athlete agents among the several states to the extent consistent with this part.



§ 49-7-2121 - Violations.

(a) If the secretary of state determines that a person has engaged in or is engaging in an act, practice, or course of business constituting a violation of this part or a rule adopted or order issued under this part, or that a person has materially aided or is materially aiding in an act, practice, or course of business constituting a violation of this part or a rule adopted or order issued under this part, the secretary of state may:

(1) Issue an order directing the person to cease and desist from engaging in the act, practice, or course of business, or to take other action necessary or appropriate to comply with this part or any rule or order promulgated thereunder;

(2) Issue an order imposing an administrative penalty against an athlete agent who violated this part or any rule or order promulgated thereunder; and

(3) Take any other action permitted under this part.

(b) An order issued under subdivision (a)(1) is effective on the date of issuance by the secretary. Upon issuance of the order, the secretary of state shall promptly serve each person subject to the order with a copy of the order and a notice that the order has been entered. The order must include a statement of any civil penalty or other administrative remedy to be imposed under subdivision (a)(1), a statement of the costs of investigation the secretary of state will seek to recover, a statement of the reasons for the order, and a statement notifying the person of such person's right to a hearing under § 49-7-2107. If a person subject to the order does not request in writing a hearing within thirty (30) days of the date the order is issued and a hearing is not ordered by the hearing officer, the order, including the imposition of a civil penalty or requirement for payment of the costs of investigation, shall become final as to that person by operation of law.

(c) In a final order, the secretary of state may charge the actual cost of an investigation or proceeding for a violation of this part or a rule adopted or order issued under this part.

(d) If a petition for judicial review of a final order is not filed in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, or the petition is denied by the court, the secretary of state may file a certified copy of the final order with the clerk of a court in the jurisdiction where enforcement will be sought. The order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

(e) If a person does not comply with an order issued under this section, the secretary of state may petition a court of competent jurisdiction to enforce the order and collect administrative civil penalties and costs imposed under the final order. The court shall not require the secretary of state to post a bond in an action or proceeding under this section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in civil contempt of the order. The court may grant any relief the court determines is just and proper in the circumstances.



§ 49-7-2122 - Disclosure requirements.

(a) Any person who, in this state, knowingly influences, or attempts to influence, any student athlete to accept an athletic scholarship that is offered by a higher education institution from which such person receives any compensation or any other thing of value shall provide a written disclosure of such person's relationship with the higher education institution to the student athlete concurrently with initially making such influence or attempt to influence. Any person who is required to disclose a relationship with a higher education institution to a student athlete pursuant to this subsection (a) shall also provide, within forty-eight (48) hours of providing the written disclosure to the student athlete, a written disclosure of such relationship to the student athlete's parent or legal guardian, the secretary of state, and to the athletic director, president and the general counsel of the higher education institution from which such person has influenced or attempted to influence the student athlete to accept an athletic scholarship.

(b) This section shall not apply to any person who is an employee of the higher education institution for which such person influences or attempts to influence a student athlete to accept an athletic scholarship.

(c) Failure to provide a written disclosure as required by subsection (a) is a Class E felony punishable by a fine of no more than twenty-five thousand dollars ($25,000) or confinement for no less than one (1) year nor more than six (6) years, or both.

(d) In addition to the criminal penalty provided in subsection (c), the secretary of state may assess a civil penalty pursuant to § 49-7-2138. Any hearing on the imposition of any fine pursuant to this section shall be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-7-2123 - Registration of person in default on student loans.

(a) As used in this section, unless the context otherwise requires:

(1) "Guarantee agency" means a guarantor of student loans that has an agreement with the United States secretary of education; and

(2) "TSAC" means the Tennessee student assistance corporation.

(b) Upon receiving a copy of a final order as provided in subsection (c) from TSAC or a guarantee agency, the secretary of state shall suspend, deny or revoke the registration of any athlete agent or applicant who has defaulted on a repayment or service obligation under any federal family education loan program, the federal Higher Education Act of 1965, compiled in 20 U.S.C. § 1001 et seq., a student loan guaranteed or administered by TSAC, or any other state or federal educational loan or service-conditional scholarship program.

(c) (1) The secretary of state shall accept any determination of default from TSAC or a guarantee agency, after TSAC or the guarantee agency has afforded a debtor an opportunity to be heard in accordance with subdivision (c)(2); and the secretary of state shall rescind any disciplinary action and restore any registration upon receiving notice from TSAC or the guarantee agency that the debtor has agreed to serve the debtor's obligation or is in compliance with an approved repayment plan.

(2) (A) Unless a debtor has made satisfactory arrangements according to the lender, TSAC or the guarantee agency, which may include administrative wage garnishment, voluntary payment arrangements, deferment or forbearance, then the debtor shall be regarded as delinquent or in default. If a debtor is delinquent or in default on a repayment or service obligation under a guaranteed student loan identified in subsection (b), or the debtor has failed to enter into a payment plan, agreed to a service obligation or complied with a payment plan previously approved by TSAC or the guarantee agency, then TSAC or the guarantee agency shall issue to the debtor a notice of intent to file an order with the secretary of state to seek to suspend, deny or revoke the debtor's registration. The notice shall:

(i) Be served upon the debtor personally or by certified mail with return receipt requested; and

(ii) State that the debtor's registration shall be suspended, denied or revoked ninety (90) days after service unless within that time the debtor:

(a) Pays the entire debt stated in the notice;

(b) Enters into a payment plan, service obligation or complies with a payment plan previously entered into and approved by TSAC or the guarantee agency;

(c) Requests and qualifies for deferment, forbearance or other satisfactory compliance; or

(d) Requests a hearing before TSAC or the guarantee agency.

(B) The hearing request by the debtor shall be made in writing and must be received by TSAC or the guarantee agency within twenty (20) days of the date the notice is served.

(C) TSAC or the guarantee agency, upon receipt of a request for a hearing from the debtor, shall schedule a hearing to determine whether determination of delinquency or default which could result in suspension, denial or revocation of the debtor's registration. The debtor's registration may not be suspended, denied or revoked until a determination is reached following the hearing. The issues that may be determined in the hearing are:

(i) The amount of the debt, if any;

(ii) Whether the debtor is delinquent or in default;

(iii) Whether the debtor:

(a) Has entered into a payment plan or service obligation approved by TSAC or the guarantee agency;

(b) Is willing to enter into a payment plan or service obligation approved by TSAC or the guarantee agency; or

(c) Is willing to comply with a payment plan or service obligation previously entered into and approved by TSAC or the guarantee agency; and

(iv) Whether the debtor is eligible for deferment, forbearance or other satisfactory compliance.

(D) If a debtor, without good cause, fails to respond to the notice of intent, fails to timely request a hearing, or fails to appear at a regularly scheduled hearing, the debtor's defenses, objections, or request for a payment plan or compliance with a payment plan may be determined to be without merit; and TSAC or the guarantee agency shall enter a final decision and order, requesting suspension, denial or revocation and further requesting the secretary of state to order the debtor to refrain from engaging in athlete agent activities. TSAC or the guarantee agency shall send a copy of the order to the secretary of state and the debtor.

(E) The administrative hearings shall be conducted in accordance with rules and regulations adopted under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(F) (i) When TSAC or the guarantee agency determines that the debt is paid in full or the debtor has entered into a payment plan, has entered into a service obligation, is otherwise in satisfactory compliance or has complied with a payment plan previously approved by TSAC or the guarantee agency, TSAC or the guarantee agency shall enter an order requesting that the secretary of state terminate the order suspending, denying or revoking the registration. TSAC or the guarantee agency shall send a copy of the order to the secretary of state and the debtor. Notwithstanding any other law, rule or regulation to the contrary, when the registration is reinstated, the secretary of state shall not impose a reinstatement fee that exceeds fifty dollars ($50.00).

(ii) Entry of an order seeking to terminate suspension, denial or revocation of a registration does not limit the ability of TSAC or the guarantee agency to issue a new order which seeks to suspend, deny or revoke the registration of the same debtor in the event of another delinquency or default.

(G) TSAC is authorized to promulgate necessary rules and regulations to effectuate the purposes of this subsection (c). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act.

(d) The secretary of state is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act.






Part 22 - College and University Security Information Act

§ 49-7-2201 - Short title.

This part shall be known and may be cited as the "College and University Security Information Act."



§ 49-7-2202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Institution of higher education" includes any college, community college or university, including the state colleges of applied technology, whether public or private, that is required to submit a copy of the statistics of certain criminal offenses to the secretary of education under 20 U.S.C. § 1070 et. seq; and

(2) "Student housing" means all residence halls and sorority and fraternity residences owned or under the control of the institution of higher education.



§ 49-7-2203 - Reporting of crime statistics.

(a) Each institution of higher education shall report to the Tennessee bureau of investigation, on an annual basis, crime statistics for crimes occurring on the campus and in student housing, if applicable, of the institution for publication in an annual report on forms and in the format required by the bureau pursuant to this part. It is the duty of the director of the Tennessee bureau of investigation to adopt and promulgate rules and regulations prescribing the form, general content, time and manner of submission of the crime statistics. The rules so adopted and promulgated shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and shall have the force and effect of law.

(b) Each institution of higher education shall publish, in accordance with the rules, regulations, policies and procedures of the state publications committee, a report that shall be updated annually, and that shall include the crime statistics as reported under subsection (a) for the most recent three-year period. Crime rates shall also be included in the report. The crime rates reported shall be based on the numbers and categories of crimes reported under subsection (a) and the number of full-time equivalent undergraduate and graduate students and full-time equivalent employees at the institution of higher education. Upon request, the institution shall provide the report to every person who submits an application for admission to the institution and to each new employee at the time of employment. In its acknowledgment of receipt of the formal application of admission, the institution shall notify the applicant of the availability of the information. Upon request, the institution shall also provide the report to any student or employee of the institution. Institutions with more than one (1) campus shall provide the required information on a campus-by-campus basis.

(c) Upon the request of any applicant for admission or any new employee, each institution of higher education shall provide information regarding the institution's security policies and procedures. In its acknowledgment of receipt of an application for admission or in pre-admission materials, the institution shall notify the applicant of the availability of the information. Upon request, the institution shall also provide the information to any student or employee of the institution. The institution shall post public notices stating that the information described in this subsection (c) is available and explaining how it may be obtained. Institutions with more than one (1) campus shall provide the information on a campus-by-campus basis. The information for the most recent school year shall include, but not be limited to, the following:

(1) The number of undergraduate and graduate students enrolled;

(2) The number of undergraduate and graduate students living in student housing;

(3) The total number of nonstudent employees working on the campus;

(4) The administrative office responsible for security on the campus;

(5) A description of the type and number of security personnel utilized by the institution, including a description of their training;

(6) The enforcement authority of security personnel, including their working relationship with state and local law enforcement agencies;

(7) Policy on reporting criminal incidents to state and local law enforcement agencies;

(8) Policy regarding access to institutional facilities and programs by students, employees, guests and other individuals;

(9) Procedures and facilities for students and others to report criminal actions or other emergencies occurring on campus and policies concerning the institution's response to the reports;

(10) A statement of policy regarding the possession, use and sale of alcoholic beverages;

(11) A statement of policy regarding the possession, use and sale of illegal drugs;

(12) A statement of policy regarding the possession and use of weapons by security personnel and any other person;

(13) Any policy regarding students or employees with criminal records;

(14) Security considerations used in the maintenance of campus facilities, including landscaping, groundskeeping and outdoor lighting; and

(15) A description of the communication media used to inform the campus community about security matters as well as the frequency with which the information is usually provided.

(d) Institutions that maintain student housing facilities shall include in the information described in subsection (c) the following:

(1) Types of student housing available, such as on-campus, off-campus; single room, double, group; single sex, coed; undergraduate, graduate, married, or other types of student housing;

(2) Policies on housing assignments and requests by students for assignment changes;

(3) Policies concerning the identification and admission of visitors in student housing facilities;

(4) Measures to secure entrances to student housing facilities;

(5) Standard security features used to secure doors and windows in students' rooms;

(6) A description of the type and number of employees, including security personnel, assigned to the student housing facilities, which shall include a description of their security training;

(7) The type and frequency of programs designed to inform student housing residents about housing security and enforcement procedures;

(8) Policy and any special security procedures for housing students during low-occupancy periods such as holidays and vacation periods; and

(9) Policy on the housing of guests and others not assigned to the student housing or not regularly associated with the institution of higher education.



§ 49-7-2204 - Failure to comply with requirements -- Misdemeanor.

Any official charged with the responsibility of complying with an institution's obligations under this part who fails to do so commits a Class C misdemeanor.



§ 49-7-2205 - Compilation of crime statistics -- Distribution of annual report.

(a) The director of the Tennessee bureau of investigation shall compile the crime statistics reported pursuant to § 49-7-2203(a), and shall provide an annual report by April 30 of the statistics to the governor and to the state and local government and education committees of the senate and the state government and education administration and planning committees of the house of representatives.

(b) (1) The crime statistics shall also include crime data compilations, where available, for crimes against the students of institutions of higher education that are committed within the county where the school is located. The information shall be taken from incidence/complaint report forms used by state, county and municipal law enforcement agencies that are submitted pursuant to § 38-10-102, or voluntarily for purposes of this part. Such incidence/complaint report forms shall, when applicable, indicate whether the victim is a student attending an institution of higher education that is located in the county in which the crime occurred and the name of the school attended by the student.

(2) The crime statistics shall specifically include crime data compilations for crimes involving the unlawful possession or sale of controlled substances and controlled substance analogues.



§ 49-7-2206 - Crime records to be kept by colleges and universities.

Each institution of higher education that maintains either a police or security department comprised of state, private or contract employees shall make, keep and maintain a daily log, written in a form that can be easily understood, recording in chronological order all crimes against persons or property reported to its police or security department, the date, time and general location of the crimes and, if an arrest has been made, the names and addresses of all persons arrested and charges against the persons arrested. This section shall not be construed to require an institution to identify in its log, unless otherwise provided by law, the names of the persons reporting the crime, the victim or victims, any witnesses or suspects who have not been arrested or other information relating to any investigation of the crime. All entries in the daily logs shall, unless otherwise provided by state or federal law, be open to inspection without charge to the public during regular business hours.



§ 49-7-2207 - Reporting of students -- Exception.

(a) It is the duty of each institution of higher education that has probable cause to believe that any student is committing or has committed any offense, a violation of which is a Class A misdemeanor or any of the five (5) categories of felonies as classified under § 40-35-110, upon the institution's grounds or within any building or structure under its supervision, to report the probable cause to the appropriate law enforcement officer.

(b) Subsection (a) shall not apply if the offense the student is believed to have committed is a sexual assault of any kind and the victim of the assault does not consent to the reporting of the offense.






Part 23 - Tuition Credits or Refunds During Military Service

§ 49-7-2301 - Military reserve and national guard personnel.

Military reserve and national guard personnel who are students attending a state college or university located in this state and whose active military service occurring after August 1, 1990, mandates that they be away from the college or university during a school term shall be entitled to a credit for tuition or a refund for each credit hour paid by or on behalf of the student for that school term. Credit shall be given only if the reserve or national guard student did not receive a final grade in the class or course for which tuition credit is sought.



§ 49-7-2302 - Students at state college or university -- Absence for period in excess of thirty days because of active military service.

Students who are absent from a state college or university during any school term or portion of a school term in excess of thirty (30) days due to active military service shall be entitled to receive a tuition credit in the form of credit hours for each credit hour paid by or on behalf of the student from the college or university previously attended or a refund for any payments made. Credit shall be given only if the reserve or national guard student did not receive a final grade in the class or course for which tuition credit is sought.



§ 49-7-2303 - Tennessee higher education commission -- Rules.

The Tennessee higher education commission shall establish rules and procedures applicable to students who are seeking a tuition credit or refund as set forth in this part. The commission shall have the authority to establish the procedure for application by the student to receive a tuition credit or refund, to determine what type of documentation would be required to establish proof of active military duty and to establish any other requirements the commission determines necessary to determine the eligibility of students for a tuition credit or refund from state colleges or universities.



§ 49-7-2304 - Tuition and fees charged to military reserve and national guard personnel who are mobilized for service.

(a) Military reserve and national guard personnel who are mobilized to active military service within six (6) months of attendance at a state institution of higher education and whose mobilization lasts more than six (6) months shall be charged, upon reenrollment at the institution, the tuition, maintenance fees, student activity fees and required registration or matriculation fees that were in effect when the student was enrolled prior to mobilization. After reenrollment, no increase in tuition, maintenance fees, student activity fees or required registration or matriculation fees shall be assessed to the student until a period of time equal to one (1) year plus the combined length of all military mobilizations has elapsed. In no event, however, shall a student's tuition and fees be frozen after reenrollment for more than four (4) years.

(b) To be eligible for the tuition and fee freeze under this section, the student shall have completed military service under honorable conditions and shall reenroll in a state institution of higher education within six (6) months of release from active duty.

(c) A student eligible for the tuition and fee freeze under this section may transfer from one state institution of higher education to another state institution of higher education one (1) time with the student's tuition and fees calculated at the institution to which the student transfers as if the student had been in attendance at that institution before the mobilization that resulted in the student's tuition and fee freeze at the initial institution.






Part 24 - [Repealed, Obsolete]

§ 49-7-2402 - [Repealed.]

HISTORY: Acts 1991, ch. 446, § 3, repealed by Acts 2011, ch. 297, § 10, effective May 27, 2011.






Part 25 - Tuition Payment Program (Taylor Plan) [Repealed]



Part 26 - Report on Independent, Nonprofit Institutions [Repealed]

§ 49-7-2601 - [Repealed.]

HISTORY: Acts 1993, ch. 80, § 2; repealed by Acts 2011, ch. 297, § 11, effective May 27, 2011.



§ 49-7-2602 - [Repealed.]

HISTORY: Acts 1993, ch. 80, § 3; repealed by Acts 2011, ch. 297, § 11, effective May 27, 2011.



§ 49-7-2603 - [Repealed.]

HISTORY: Acts 1993, ch. 80, § 4; repealed by Acts 2011, ch. 297, § 11, effective May 27, 2011.



§ 49-7-2604 - [Repealed.]

HISTORY: Acts 1993, ch. 80, § 5; repealed by Acts 2011, ch. 297, § 11, effective May 27, 2011.






Part 27 - Hearing Centers

§ 49-7-2701 - Establishment and operation of clinical and dispensary programs in speech pathology, speech therapy and audiology in state colleges and universities.

(a) Notwithstanding any other law to the contrary, state public colleges and universities are permitted to establish and operate clinical and dispensary programs in speech pathology, speech therapy and audiology for the purpose of educating students and generating financial support necessary to operate and make necessary improvements to those programs.

(b) It is not the intent of the general assembly for such programs to compete directly with private hearing device retailers. Hearing centers operated and governed by public institutions of higher education shall not expand to operate satellite centers for the purpose of selling hearing aids, and shall not advertise the sale of hearing aids through any form of mass media, including, but not limited to, newspapers, magazines, billboards, phone directories, television, radio or Internet, or through mass mailings, either printed or electronic. Such clinics and programs are permitted to receive patient referrals, to treat patients wishing to receive services from the college or university and to dispense hearing aids to such patients.

(c) Each public institution of higher education operating a hearing center shall, by September 15 of each year, provide a written report to the Tennessee higher education commission and the education committee of the senate and the education administration and planning committee of the house of representatives. The report shall contain the following information relative to the prior year:

(1) The number of patients served;

(2) The number of patient-contact hours for which students received credit;

(3) The number of billed patient hours;

(4) The number of hearing aids dispensed to patients; and

(5) The revenues from clinical and dispensing operations.






Part 28 - Tennessee Student Employment Incentive Program [Repealed]



Part 29 - Consortium of Historically Black Colleges and Universities

§ 49-7-2901 - Legislative intent.

It is the intent and purpose of this part to promote and enhance the role of historically black colleges and universities located in this state as prime contributors to the economic growth of the state by encouraging the institutions to continue their efforts to organize a consortium for the purpose of strategically partnering with the state and private industry to effectively achieve superior economic development in this state.



§ 49-7-2902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commission" means the Tennessee higher education commission;

(2) "Commissioner" means the commissioner of economic and community development;

(3) "Department" means the department of economic and community development;

(4) "HBCU" means and includes any historically black college or university located in this state, namely Fisk University, Knoxville College, Lane College, LeMoyne-Owen College, Meharry Medical College and Tennessee State University;

(5) "Tennessee HBCU consortium" or "consortium" means an organization or association comprised of two (2) or more HBCU institutions, the purpose of which is to facilitate and implement the strategic plans and objectives developed by and between the consortium and the Tennessee HBCU technology partnership; and

(6) "Tennessee HBCU technology partnership" or "partnership" means an organization or association formed pursuant to the terms of a memorandum of cooperation by and among the department, the commission, the institutions participating in the consortium and participating organizations from private industry, the purpose of which is to develop certain strategic plans and key objectives to leverage the collective resources of each partnership participant to achieve superior economic growth in this state.



§ 49-7-2903 - Funding.

In addition to the educational programs already provided for and funded by the state, financial support may also be provided for the organization, operation and continuation of the Tennessee HBCU consortium. Funding for the consortium shall be in an amount appropriated by the general assembly, and the appropriation shall be expended for the equitable benefit of or distributed by the consortium in equal amounts to the HBCU institutions participating in the consortium to be used exclusively for meeting the key objectives of the consortium and the Tennessee HBCU technology partnership.



§ 49-7-2904 - Accomplishment of objectives -- Memorandum of cooperation.

(a) The commission is authorized and directed to provide all necessary and appropriate guidance, assistance and support to facilitate strategy development and coordinated implementation by the consortium and the partnership to accomplish their respective and mutual key objectives.

(b) In furtherance of subsection (a), the commission may enter into one (1) or more memoranda of cooperation with the consortium and the partnership on terms deemed by the commission to be appropriate, mutually beneficial and in the best interest of the consortium and the partnership.



§ 49-7-2905 - Construction -- Expenditure of funds.

This part shall not be construed to be an appropriation of funds and no funds shall be obligated or expended pursuant to this part unless the funds are specifically appropriated by the general appropriations act.






Part 30 - Higher Education Financial Accountability

§ 49-7-3001 - Risk-based internal financial audits.

(a) The trustees of the University of Tennessee shall require risk-based internal financial audits for the offices of the university president and the chancellors of the campuses comprising the system; provided, that at least thirty percent (30%) of such offices shall be audited in any given year. Such audits shall be reviewed by the board of trustees and the comptroller of the treasury.

(b) The board of regents of the state university and community college system shall require risk-based internal financial audits of the offices of the chancellor and the presidents of the institutions comprising the system; provided, that at least thirty percent (30%) of such offices shall be audited in any given year. The audits shall be reviewed by the board of regents and the comptroller of the treasury.

(c) The audits shall be performed for each fiscal year and shall be completed and furnished to the system's governing body and the comptroller of the treasury by December 1 following the close of each fiscal year.



§ 49-7-3002 - Flight log of state-owned airplane.

A flight log shall be maintained for each state-owned airplane used by officers or employees of the University of Tennessee system or its institutions or the state university and community college system or its institutions for travel related to the system or an institution. The log shall show the reason for each flight, the date and final destination of each flight, time of departure, time of arrival, all stops made prior to reaching the final destination, the length of time of each portion of a flight and the name of any person traveling on any portion of a flight and the position the person holds with the University of Tennessee system or the state university and community college system. If a person who is not an officer or employee of the University of Tennessee or the state university and community college system is a passenger on any portion of a flight, then the log shall clearly identify the person, the portion of the flight on which the person is a passenger and show the reason the person is a passenger.



§ 49-7-3003 - Restrictions on purchase of alcoholic beverages.

The University of Tennessee and the state university and community college system shall not purchase alcoholic beverages, beer or wine with funds derived from state taxes, tuition or student fees that are appropriated or reappropriated by the general assembly.









Chapter 8 - State University and Community College System

Part 1 - General Provisions

§ 49-8-101 - System established.

(a) There is established a state university and community college system to be composed of Austin Peay State University, Chattanooga State Community College, Cleveland State Community College, Columbia State Community College, Dyersburg State Community College, East Tennessee State University, Jackson State Community College, Middle Tennessee State University, Motlow State Community College, Nashville State Community College, Northeast State Community College, Pellissippi State Community College, Roane State Community College, Southwest Tennessee Community College, Tennessee State University, Tennessee Technological University, the University of Memphis, Volunteer State Community College, Walters State Community College, the statewide system of state colleges of applied technology established under chapter 11, part 4 of this title, including the state colleges of applied technology now established and located at Athens, Covington, Crossville, Dickson, Elizabethton, Harriman, Hartsville, Hohenwald, Jacksboro, Jackson, Knoxville, Livingston, McKenzie, McMinnville, Memphis, Morristown, Murfreesboro, Nashville, Newbern, Oneida, Paris, Pulaski, Ripley, Savannah, Shelbyville and Whiteville, and other community colleges and state colleges of applied technology that may be established.

(b) The government, management and control of the state university and community college system shall be vested in a board of regents, called the board in this part.

(c) Notwithstanding any law to the contrary, the board of regents, in consultation with the Tennessee higher education commission, shall establish a comprehensive statewide community college system of coordinated programs and services to be known as the Tennessee community college system.

(1) It is the legislative intent that the Tennessee community college system operate as a unified system with individual campuses, teaching centers and teaching sites as necessary to maximize the effectiveness of the system in enhancing student success and increasing the number of college degrees held by Tennesseans.

(2) In order to carry out this subsection (c), the board shall develop a plan to transition from the existing system of thirteen (13) independently managed institutions to a comprehensive statewide community college system managed as a unified system. Such plan shall identify any statutory changes needed to accomplish the transition.

(3) As part of its plan, the board shall identify and implement consolidation of services among institutions and standardization of processes between institutions in order to improve efficiency and effectiveness in all functional areas, including, but not limited to, student services, academic support and institutional support.

(4) The plan shall also incorporate the use of block scheduling and cohort programming as a means of delivering educational programs within the Tennessee community college system. Programs developed pursuant to this subdivision (c)(4) shall be developed in a manner that results in the opportunity for more rapid and significantly higher rates of program completion through structured degree programs that incorporate fixed course offerings that meet the requirements for the degree being offered on a predetermined schedule.

(5) In carrying out this subsection (c), the Tennessee community college system shall pursue strategies to create mutually beneficial relationships with colleges of applied technology such that certificate programs may be offered at community college sites and community college courses may be offered at colleges of applied technology.

(6) This this subsection (c) shall be fully implemented no later than July 1, 2012.



§ First - of 2 versions of this section

49-8-102. Admissions generally. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) (1) Persons who otherwise meet admission requirements shall be admitted to a state college or university, without tuition, if they are residents of the state, or if they are nonresidents whose bona fide place of residence is in a county of another state lying immediately adjacent to a county in this state in which the teacher college or normal school is situated, or if the bona fide residence is within thirty (30) miles of the teacher college or normal school.

(2) With respect to nonresidents, subdivision (a)(1) applies only to Austin Peay State University.

(b) (1) Nonresidents of the state who meet the conditions for entrance to any of the institutions under the control of the state university and community college system may be admitted on payment of tuition rates that the board prescribes.

(2) Persons who otherwise meet admissions requirements shall be admitted to Dyersburg State Community College with in-state tuition, if they are residents of the state or if they are nonresidents whose bona fide place of residence is in Mississippi County, Arkansas, or either Dunklin County or Pemiscot County, Missouri. However, those students shall not be counted in the consideration of any future capital construction.

(c) Nonresidents who otherwise meet requirements for admission to a two-year institution of the state university and community college system shall be admitted to the institution without tuition, subject to the following limitations:

(1) The nonresidents admitted without tuition shall not exceed three percent (3%) of the full-time equivalent attendance of the institution;

(2) The nonresident applicant must have a bona fide place of residence in a county that is adjacent to the Tennessee state line and also within a thirty-mile radius of the city in which the institution is located as determined by the Tennessee higher education commission;

(3) The Tennessee higher education commission has the authority to determine the number of affected students, and every three (3) years an adjustment shall be made to the number of nonresident students admitted according to this subsection (c); and

(4) In the case of any question of admission between applicants who are residents of this state and applicants who are not residents of this state, the preference in admission shall be given to Tennessee residents who are equally qualified relative to nonresident applicants.



§ Second - of 2 versions of this section

49-8-102. Admissions generally. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) (1) Persons who otherwise meet admission requirements shall be admitted to a state college or university, without tuition, if they are residents of the state, or if they are nonresidents whose bona fide place of residence is in a county of another state lying immediately adjacent to a county in this state in which the teacher college or normal school is situated, or if the bona fide residence is within thirty (30) miles of the teacher college or normal school.

(2) With respect to nonresidents, subdivision (a)(1) applies only to Austin Peay State University and the University of Memphis.

(b) (1) Nonresidents of the state who meet the conditions for entrance to any of the institutions under the control of the state university and community college system may be admitted on payment of tuition rates that the board prescribes.

(2) Persons who otherwise meet admissions requirements shall be admitted to Dyersburg State Community College with in-state tuition, if they are residents of the state or if they are nonresidents whose bona fide place of residence is in Mississippi County, Arkansas, or either Dunklin County or Pemiscot County, Missouri. However, those students shall not be counted in the consideration of any future capital construction.

(c) Nonresidents who otherwise meet requirements for admission to a two-year institution of the state university and community college system shall be admitted to the institution without tuition, subject to the following limitations:

(1) The nonresidents admitted without tuition shall not exceed three percent (3%) of the full-time equivalent attendance of the institution;

(2) The nonresident applicant must have a bona fide place of residence in a county that is adjacent to the Tennessee state line and also within a thirty-mile radius of the city in which the institution is located as determined by the Tennessee higher education commission;

(3) The Tennessee higher education commission has the authority to determine the number of affected students, and every three (3) years an adjustment shall be made to the number of nonresident students admitted according to this subsection (c); and

(4) In the case of any question of admission between applicants who are residents of this state and applicants who are not residents of this state, the preference in admission shall be given to Tennessee residents who are equally qualified relative to nonresident applicants.



§ 49-8-103 - Oath not required for admission.

No pledge or oath of any nature shall be required of any person before entering any school or university that is maintained in whole or in part by public funds of this state.



§ 49-8-104 - Rules and regulations for defining residency.

(a) The state university and community college system is authorized to establish from time to time reasonable and appropriate rules and regulations defining residency of students, which, when approved by the chancellor of the state university and community college system and the governor, shall be used for the purpose of determining whether or not out-of-state tuition shall be charged to a student enrolling in a state college or university operated under the state university and community college system.

(b) (1) The board of regents may classify a student as a Tennessee resident and charge the student in-state tuition, if the student is a citizen of the United States, has resided in Tennessee for at least one (1) year immediately prior to admission and has:

(A) Graduated from a Tennessee public secondary school;

(B) Graduated from a private secondary school that is located in this state; or

(C) Earned a Tennessee high school equivalency diploma.

(2) Subdivision (b)(1) shall not be construed to limit the authority of the board of regents under subsection (a) to establish other reasonable and appropriate rules and regulations defining additional categories of residents.



§ 49-8-105 - Training schools for practice teachers.

(a) Any state college or university under the direction of the state university and community college system is authorized to maintain a training school for grades one through twelve (1-12), or any combination of grades one through twelve (1-12), for the purpose of providing practice teaching experience for teachers in training, and the students enrolled in the school shall be taught the same course of study as prescribed by the state board of education for the public school system in grades one through twelve (1-12), or the grades appropriate for the particular school.

(b) The state university and community college system, acting through its chief executive officer and the president of the respective college or university, is authorized to make a contract with the county or city board of education in the county or city in which the college or university is located to provide for the teaching of the children of public school age in the training school, whereby the training school shall receive all state and federal funds received by the county or city board of education as a result of this contract for the operation of the school, including per capita allocations, equalization funds, capital outlay funds, textbook funds and any other funds that may be allocated for the operation of public schools of this state. The control of the training school shall be wholly under the direction of the state university and community college system through the president of the college.

(c) It shall not be mandatory for a state college or university under the direction of the state university and community college system to maintain a training school; provided, that arrangements can be worked out according to a plan approved by the state university and community college system by which practice teaching experience can be provided in the county and city school systems of the state.

(d) In the event the training school does not maintain a school for grades one through twelve (1-12), the contract between the state university and community college system and the county or city board of education shall direct the allocation of funds between the local boards of education and the training school, as the parties determine will best achieve the objective of providing practice teaching for teachers in training.



§ 49-8-106 - Reserve officer training.

(a) The state university and community college system is authorized and empowered to establish reserve officers training corps units in any public college or university under its jurisdiction, to execute and deliver bond, with or without surety, in such manner and on such terms and conditions as may be required by the United States, for the care and safekeeping of the transportation animals, arms, ammunition, supplies, tentage and equipment that may be necessary or desirable for the operation, conduct and training of any reserve officers training corps units of the armed forces of the United States authorized by law at any time, to be conducted in conjunction with any public college or university under its jurisdiction.

(b) The authority delegated in subsection (a) to the state university and community college system may, at its discretion, be redelegated by the system to the presidents of the several universities, colleges and institutions, now or hereafter under control of the system.

(c) Nothing in § 49-3-1106 shall limit the authority conferred in this section.

(d) Under authority of this section, suits may be brought by the United States against the state university and community college system of this state.



§ 49-8-107 - Fiscal procedures.

(a) (1) Austin Peay State University, East Tennessee State University, Middle Tennessee State University, Tennessee State University, Tennessee Technological University, the University of Memphis, and subject to prior approval of the commissioner of finance and administration and the comptroller of the treasury, the state technical institutes and community junior colleges, are authorized to maintain bank accounts in their own names and to draw vouchers and checks for their expenditures through their own disbursing officers to maintain their own fiscal procedure under rules and regulations prescribed by the state university and community college system or the state board of education as applicable.

(2) The colleges shall furnish monthly statements of their requirements to the commissioner of finance and administration, who shall draw a state warrant for the expenditures.

(b) The purpose of this section is to provide that the state colleges enumerated in subsection (a) shall enjoy under the state university and community college system the same privileges now enjoyed by the University of Tennessee under the direction and supervision of the board of trustees of the University of Tennessee.



§ 49-8-108 - Attaining university status.

(a) (1) The state university and community college system is authorized and empowered to promulgate reasonable and objective rules, regulations and standards for the purpose of determining when degree-granting institutions of higher learning under its jurisdiction have attained the status of a university.

(2) The rules, regulations and standards shall take into consideration such factors as variety and depth of instructional programs and the various resources of the institution.

(b) Whenever a degree-granting institution of higher learning under the jurisdiction of the state university and community college system has achieved the status of a university in accordance with the rules, regulations and standards authorized in subsection (a), the system may designate the degree-granting institution of higher learning a university.

(c) Neither this section nor the authorizations conveyed in this section shall have any effect on institutions of higher learning that have already been designated as universities by action of the general assembly.



§ 49-8-109 - Student access to facilities and functions.

(a) All facilities of and any and all social, athletic and cultural functions sponsored by a state institution of higher learning, industry, state universities and colleges, technical schools, community colleges and state colleges of applied technology shall be available to all students who are enrolled in at least six (6) hours or more of credit courses of the institutions.

(b) The facilities and functions shall be available to the students upon the payment of any regular activity fee that is required of full-time students for the enjoyment of the facilities and functions.

(c) Any student who is enrolled in at least six (6) hours or more of credit courses of the institutions shall be issued a student identification card if the card is required for identification and admission to the facilities and functions.



§ 49-8-110 - Student activity fee increases.

(a) A referendum providing for an increase in that portion of the activity or maintenance fee received by the student government association may be held for student body approval or rejection.

(b) The referendum shall be held at the election for student government association offices and shall be on the ballot with the candidates for the offices.

(c) The referendum shall be held if the student government association legislative body votes to hold such a referendum and if the administrative body of the state university or community college designated to supervise and advise the student government association approves the decision to hold a referendum.

(d) (1) In the event a majority of the students voting in the election approve the question submitted in the referendum, then that portion of the activity or maintenance fee allocated to the student government association shall be increased by the amount approved.

(2) The increased portion shall be used for student projects, student activities and student scholarships.

(3) The uses shall be approved by the administrative body of the state university or community college designated to supervise and advise the student government association.



§ 49-8-111 - Powers regarding property.

(a) Every college and university is authorized and empowered to sell or convey any lot, plot or tract of land that has been acquired through purchase, gift, devise or by any other means; provided, that:

(1) The land is unsuitable for use by the college or university at present or in the future, or not needed by the college or university;

(2) The state building commission approves of the sale or conveyance; and

(3) The college or university obtains certified appraisals of the land from two (2) recognized real estate appraisers in the locality of the college or university.

(b) The receipts from the sale or conveyance shall be deposited in the capital outlay fund of the selling college or university.

(c) Subsections (a) and (b) do not apply to the University of Tennessee system.

(d) (1) The board of regents is authorized to sell, upon approval of the state building commission, property which has been acquired for use by the central office. The proceeds from the sale may be used as the board determines; provided, that the use shall be for purposes that are long term and nonrecurring in nature and that are otherwise permitted by law.

(2) Funds shall only be expended pursuant to this subsection (d) if the expenditure is approved by the education committee of the senate and the education administration and planning committee of the house of representatives.



§ 49-8-112 - Employees -- Accrual of leave.

(a) Any person who has or who shall leave the employment of a public school system as defined in § 49-1-103 and become employed full time by a college or university as defined in § 49-8-101 shall be eligible to accrue annual leave from the date of employment by the college or university according to § 8-50-801, with the years of public school employment being used to determine the total full-time service, after employment for one (1) school year or its equivalent by the college or university; provided, that the employment by a college or university is within two (2) years from the date of termination with a public school system.

(b) The board of regents shall formulate rules and regulations to be followed by each college or university under its jurisdiction to uniformly implement this section.



§ 49-8-113 - Monthly payment for dormitory and cafeteria services.

(a) (1) The board of regents shall establish a program whereby each institution of higher education providing dormitory facilities and cafeteria services shall offer a room plan whereby students may pay for use of the facilities and services on a monthly basis.

(2) Any increase in funds necessary to fund the administration of the program shall be charged as a special service charge to students participating in the program.

(b) The board shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, which:

(1) Require the room deposit of any student participating in the program to be retained until the end of the quarter, semester or session, as is appropriate; and

(2) Deny readmittance to any student who participated in the program who left the institution without paying all charges pursuant to the program until all delinquent charges and interest on the charges are paid in full.



§ 49-8-114 - Contracts -- Small businesses -- Minority owned businesses.

(a) Notwithstanding any other law to the contrary, state universities and community colleges may set aside an amount not to exceed ten percent (10%) of the total amount of funds allocated for the procurement of personal property and services for the purpose of entering into contracts with small businesses and minority-owned businesses. The contracts shall be competitively bid among small businesses and minority-owned businesses.

(b) For the purposes of this section, "small businesses" and "minority-owned businesses" mean a business that is solely owned, or at least fifty-one percent (51%) of the outstanding stock of which is owned, by a person who is impeded from normal entry into the economic mainstream because of past practices of discrimination based on race, religion, ethnic background, sex or service in the armed forces during the Vietnam War; provided, that it is not the policy of the state to encourage employment outside the home of mothers of minor children. "Minority-owned businesses" includes a business that is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who is impeded from normal entry into the economic mainstream because of a disability as defined in § 4-26-102. "Minority owned businesses" also includes a business that is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who is impeded from normal entry into the economic mainstream because of past practices of racial discrimination against African-Americans.



§ 49-8-115 - Administrative judges and hearing officers -- Appointment.

The institutions of postsecondary and higher education in the state university and community college system are authorized to appoint administrative judges and hearing officers from among their employees to conduct contested cases under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-8-116 - Trenton community college facility.

(a) The community college satellite facility at Trenton, authorized by chapter 1085, § 41, item 6 of the Public Acts of 1990, is transferred to the ownership of the board of regents for the benefit of Dyersburg State Community College, which shall be responsible for the maintenance and upkeep of the Trenton facility.

(b) Ownership of the community college satellite facility at Trenton shall be relinquished by the board of regents and returned to the City of Trenton if the facility is used for other than educational purposes.



§ 49-8-117 - Support staff -- Grievance procedure.

(a) (1) The state university and community college system and the University of Tennessee shall establish a grievance procedure for all support staff employees.

(2) "Support staff" means employees who are neither faculty nor executive, administrative or professional staff of the state university and community college system and the University of Tennessee.

(3) Support staff shall be given every opportunity to resolve bona fide grievances through the grievance procedure. Every reasonable effort shall be made to resolve grievances at the lowest possible step in the procedure.

(4) Employees using or involved in the grievance procedure shall be entitled to pursue their grievances without fear, restraint, interference, discrimination or reprisal.

(b) (1) A grievance must be filed at the appropriate step in the grievance procedure within fifteen (15) working days after the employee receives notice or becomes aware of the action that is the basis for the grievance.

(2) "Grievance" means a complaint about one (1) or more of the following matters:

(A) Demotion, suspension without pay or termination for cause; or

(B) Work assignments or conditions of work that violate statute or policy.

(3) Any complaint about demotion, suspension without pay or termination for cause shall receive a hearing covered under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. In issues involving unlawful discrimination and harassment, the employee may choose a hearing under that act or the panel hearing.

(4) Standard grievance forms shall be developed and made available to support staff at each worksite. No grievance may be denied because a standard form has not been used.

(5) The grievance procedure shall include no more than four (4) steps to finality.

(6) The grievance procedure shall include the opportunity for a face-to-face meeting within fifteen (15) days after the grievance is filed, and within fifteen (15) days after each subsequent step in the procedure is initiated.

(7) The grievant shall receive a written decision with specific reasons stated for the decision within fifteen (15) working days after a face-to-face meeting occurs.

(8) The grievant and any material witnesses shall be allowed to testify fully at every step in the grievance procedure.

(9) The grievance procedure shall include an unbiased commission or panel as the final step for processing grievances regarding work assignments or conditions of work not otherwise covered in subdivision (b)(3). The decision of the panel is subject to review by the president.

(10) At every step in the grievance procedure other than a Uniform Administrative Procedures Act hearing, the grievant shall be entitled to be accompanied and represented by an employee representative from the institution. Other employee representatives may be allowed at the panel hearing at the discretion of the panel chair.

(c) The state university and community college system and the University of Tennessee shall provide an annual report to the education committee of the senate and the education administration and planning committee of the house of representatives summarizing grievance activities of the previous year.

(d) Each institution shall include information regarding the grievance procedure in employee orientations.



§ 49-8-118 - Contracting for vending operations.

(a) If the department of human services does not at any time exercise its preference under § 71-4-503, the board of regents may award a contract to any qualified third-party provider to provide vending operations located in a residence hall or similar housing facility that relies upon the profits of the vending operations for the facility's support and maintenance.

(b) If at any time a vending facility is established under § 71-4-503 in a self-supporting residence hall or similar housing facility, and when profits generated by the vending machines would otherwise be dedicated in substantial part to the financial support and maintenance of the residence halls, it is the responsibility and obligation of the particular college or university to contribute to the support and maintenance of the residence hall, using revenue derived from vending machines on other parts of the campus not already under the management of a licensed blind vendor, to offset in total the lost revenue.






Part 2 - Board of Regents

§ 49-8-201 - Composition.

(a) (1) The board shall consist of eighteen (18) members, including four (4) ex officio members who shall be the governor, the commissioners of education and agriculture and the executive director of the higher education commission.

(2) The executive director of the higher education commission shall serve as a nonvoting member.

(3) (A) Twelve (12) public members shall be appointed by the governor, one (1) of whom shall be from each congressional district, and three (3) at-large from different geographical areas of the state.

(B) In appointing public members to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(C) Appointments made after January 1, 1995, shall alternate such that every other appointment of a new member to the board shall be a female until the membership of the board reflects the percentage of females in the population generally, after which this subdivision (a)(3)(C) shall cease to be effective.

(D) (i) One (1) member shall be a current faculty member at an institution or college of applied technology of the board of regents. The faculty member shall be appointed for a one (1) year term. The governor shall appoint the faculty member from a list of three (3) nominees who shall be:

(a) The president of the faculty senate, or equivalent body, at a four-year institution;

(b) The president of the faculty senate, or equivalent body, at a two-year institution; and

(c) A representative of the faculty selected by the faculty, at a college of applied technology.

(ii) (a) The first nominee from a four-year institution shall be from Austin Peay State University, followed by East Tennessee State University, the University of Memphis, Middle Tennessee State University, Tennessee State University, and Tennessee Technological University. When a nominee has been submitted from each four-year institution, the cycle shall be repeated.

(b) The first nominee from a two-year institution shall be from Chattanooga State Community College, followed by Cleveland State Community College, Columbia State Community College, Dyersburg State Community College, Jackson State Community College, Motlow State Community College, Nashville State Community College, Northeast State Community College, Pellissippi State Community College, Roane State Community College, Southwest Tennessee Community College, Volunteer State Community College, and Walters State Community College. When a nominee has been submitted from each two-year institution, the alphabetical cycle shall be repeated.

(c) The first nominee from a college of applied technology shall be from the state college of applied technology located at Athens followed by the colleges of applied technology at Chattanooga, Covington, Crossville, Crump, Dickson, Elizabethton, Harriman, Hartsville, Hohenwald, Jacksboro, Jackson, Knoxville, Lexington, Livingston, McKenzie, McMinnville, Memphis, Morristown, Murfreesboro, Nashville, Newbern, Oneida, Paris, Pulaski, Ripley, Shelbyville, and Whiteville. When a nominee has been submitted from each college of applied technology, the alphabetical cycle shall be repeated.

(iii) The nominees from the applicable institutions each year shall be forwarded to the chancellor of the board of regents for submission to the governor no later than the month of April.

(4) The terms of the first at-large members shall be two (2), four (4) and six (6) years, with the terms of the remaining initial eight (8) members to be one (1), two (2), three (3), four (4), five (5), six (6), seven (7) and eight (8) years. The terms for all public members shall begin July 1, 1972. As their terms expire, successors shall be appointed for nine-year terms; provided, that on April 26, 1988, the term shall be for six (6) years, and as each current term expires the successor appointee shall be appointed for a six-year term.

(5) The appointed members shall be subject to confirmation by the senate, but appointments shall be effective until adversely acted upon by the senate.

(6) Members shall be eligible for reappointment.

(7) If a vacancy occurs, except by reason of expiration of term, it shall be filled for the remainder of the term.

(8) Each of the two (2) leading political parties shall be represented by at least three (3) appointive members.

(9) At least four (4) of the appointed members shall be alumni of the institutions governed by the board but not more than two (2) of the appointed members shall be alumni of the same institution.

(10) "Alumni," as used in this section, means a person who has attended the institution for at least two (2) years.

(11) At least one (1) of the appointed members shall be under thirty (30) years of age.

(12) The position of any at-large member of the board shall be vacated at such time as the member ceases to have the member's domicile in this state.

(13) The position of any member appointed from the congressional districts shall be vacated at such time as the member ceases to have the member's domicile in that district. However, no incumbent member shall be removed from the member's seat prior to the expiration of the member's current term as a result of changes in congressional districts occasioned by reapportionment.

(14) No employee of any public institution of higher education, any elected or appointed official or employee of the state or any member of a governing body for any institution of higher education may serve as a public member of the board while so employed.

(b) (1) One (1) member of the board shall be a student who shall be appointed annually by the governor from a list of three (3) nominees selected and submitted no later than the month of April by the presidents of the student government associations/associated student bodies of all state colleges of applied technology, colleges and universities in the state university and community college system.

(2) The student member shall serve for a term of one (1) year commencing on July 1 following the member's appointment by the governor, and must retain status as a student in good standing within the state university and community college system for the duration of the student's term on the board.

(3) The student regent nominee shall be selected in accordance with the following provisions:

(A) (i) One (1) nominee shall be enrolled as a full-time student at the time of nomination and shall maintain that status at a four-year institution that is a member of the state university and community college system;

(ii) One (1) nominee shall be enrolled as a full-time student at the time of nomination and shall maintain that status at a two-year institution that is a member of the state university and community college system; and

(iii) One (1) nominee shall be enrolled as a full-time student at the time of nomination at any institution that is a member of the state university and community college system, with the provision that neither of the other two (2) nominees is enrolled at the same institution;

(B) All nominees for the position of student regent shall be residents of this state; and

(C) A majority of the student government association/associated student body presidents of all state colleges of applied technology, community colleges and universities in the state university and community college system shall constitute a quorum for the purpose of conducting the business of the nomination. A two-thirds (2/3) vote of the quorum shall be required to effect all nominations.

(4) The chancellor of the board of regents shall notify all student government association/associated student body presidents in the state university and community college system of the necessity for the conference described in this subsection (b).

(c) (1) The board shall hold at least one (1) stated meeting annually on a day or days determined by the board from year to year and at called meetings that may be necessary, to be called by the secretary, giving at least five (5) days' notice to the board members, but the board may adjourn the stated or called meetings to any date that it may set for adjournment.

(2) Meetings of the board shall be made available for viewing by the public over the Internet by streaming video accessible from the board's web site. Archived videos of the board's meetings shall also be available to the public through the board's web site.

(d) The board shall elect from its members a chair and other officers it deems appropriate, shall determine their terms of office and shall adopt rules for the organization and conduct of business.

(e) Board members shall receive no compensation for their services, but shall be entitled to reimbursement for travel expenses incurred in the performance of their official duties, in conformity with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 49-8-202 - Chief executive officer -- Staff.

(a) (1) The board is empowered to employ a chief executive officer of the state university and community college system whose office shall be located in Nashville.

(2) The board shall define the chief executive officer's duties, and within budgetary limitations, fix the chief executive officer's compensation.

(3) The chief executive officer shall serve at the pleasure of the board and shall have educational preparation and experience that qualify the chief executive officer for leadership of a large complex system of public higher education.

(b) The board or its designated representative is empowered to employ additional professional and staff employees as may be appropriate for the efficient discharge of its duties.

(c) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 49-8-203 - Powers and duties.

(a) (1) The board has the power to:

(A) Select and employ the chief executive officers of the institutions upon the recommendation of the chief executive officer of the system and to confirm the appointment of administrative personnel, teachers and other employees of each state institution and to fix their salaries and terms of office;

(B) Prescribe curricula and requirements for diplomas and degrees;

(C) Approve the operating and capital budgets of each of the institutions and schools under its control and otherwise set policies for their fiscal affairs;

(D) Establish policies and regulations regarding the campus life of the institutions, including, but not limited to, the conduct of students, student housing, parking and safety; and

(E) Assume general responsibility for the operation of the institutions, delegating to the chief executive officer of the respective institutions such powers and duties as are necessary and appropriate for the efficient administration of the institution and its programs.

(2) The board has the power to receive donations of money, securities and property from any source on behalf of the institutions named in § 49-8-101, which gifts shall be used in accordance with the conditions set by the donor.

(3) The board has the power to purchase land subject to the terms and conditions of state regulations, to condemn land, to erect buildings and equip them for the institution subject to the terms and conditions of legislative appropriations. The board shall be vested with title to property so purchased or acquired. The title to property held on behalf of the institutions named in § 49-8-101 by the state board of education shall be transferred to the board on the effective date of transfer of responsibility for the government of the institutions named in § 49-8-101.

(4) The board has other powers, not otherwise prescribed by law, that are necessary to carry out this part, and it is the expressed legislative intent and purpose to vest similar and comparable responsibility and authority in the board as is authorized for the board of trustees of the University of Tennessee; provided, that in exercising any power to borrow money for any purpose, whether by the issuance of bonds or notes or by any other method, the board of regents shall first secure the approval of the state school bond authority.

(b) Notwithstanding any other law, neither the board of regents nor any institution under its jurisdiction is authorized to borrow money for any purpose, whether by the issuance of bonds or notes or by any other method, without first securing the approval of the state school bond authority.

(c) The board of regents of the state university and community college system, and institutions under its jurisdiction, shall not enter into any final agreement or other final arrangement for a merger or consolidation with a private institution of higher education without the authorization of the general assembly, acting through legislation, resolution or appropriations.

(d) It is unlawful for any member of the board to be financially interested in any contract or transaction affecting the interests of any institution governed by the board, to procure, or be a party in any way to procuring, the appointment of any relative to any position of financial trust or profit connected with the universities and colleges governed. A violation of this subsection (d) shall subject the member so offending to removal by the governor or the board.

(e) The board shall make and submit an annual report to the governor and general assembly at the end of each fiscal year.

(f) (1) Wherever in existing law, authority is granted to the state board of education to perform some duty in connection with the institutions named in § 49-8-101, the authority shall be transferred to and exercised by the board. In no case shall the board exercise authority inconsistent with chapter 7 of this title or this part.

(2) Transfer of the governing authority of the institutions named in § 49-8-101 shall be implemented as soon after the effective date as the board determines, but present policies of the board of education shall remain in effect until reviewed and adjusted by the board of regents.



§ 49-8-204 - Code of ethics -- Material violation -- Hearing -- Vacancy.

(a) The board shall establish and adopt a code of ethics that shall apply to and govern the conduct of all appointed members of the board.

(b) Notwithstanding any other law to the contrary, by a two-thirds (2/3) vote of its membership, the board may remove any appointed member of the board for a material violation of the code of ethics.

(c) A board vote to remove one of its members shall only be taken after the accused member has been afforded a due process contested case hearing in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5 and a finding has been made that the member did violate the board's code of ethics.

(d) If a member is removed in accordance with this section, the position shall be considered vacant and the vacancy shall be filled as provided by law.






Part 3 - Tenure

§ 49-8-301 - Authority of board.

(a) The board of regents shall promulgate a tenure policy or policies for faculty at institutions within the state university and community college system, which policy or policies shall ensure academic freedom and provide sufficient professional security to attract the best qualified faculty available for the institutions.

(b) Pursuant to this part, the board shall:

(1) Define the nature of tenure at institutions and the rights and responsibilities of faculty with tenure;

(2) Determine the minimum qualifications and requirements for eligibility of faculty for tenure and the conditions precedent to the award of tenure by the board;

(3) Provide for the termination of faculty with tenure by institutions for adequate cause, for retirement or disability and for financial reasons or curricular reasons in an institution in the discretion of the board or its designee; and

(4) Provide for all other matters relating to tenure deemed necessary by the board.

(c) (1) Tenure shall only be acquired by a faculty member in an institution upon positive approval by the board, and no other type of tenure or right similar to tenure shall be acquired by a faculty member.

(2) Faculty with tenure shall be subject to all reasonable changes in the tenure policy adopted by the board; provided, that faculty who have previously been awarded tenure shall retain their tenured status under any new policy. Present faculty in probationary employment shall be given credit for service in an institution toward completion of any new probationary period.



§ 49-8-302 - Action against tenured employee -- Grounds.

"Adequate cause" for termination of faculty with tenure includes the following:

(1) Incompetence or dishonesty in teaching or research;

(2) Willful failure to perform the duties and responsibilities for which the faculty member was employed or refusal or continued failure to comply with the policies of the board, institution or department or to carry out specific assignments, when the policies or assignments are reasonable and nondiscriminatory;

(3) Conviction of a felony or crime involving moral turpitude;

(4) Improper use of narcotics or intoxicants that substantially impairs the faculty member's fulfillment of departmental and institutional duties and responsibilities;

(5) Capricious disregard of accepted standards of professional conduct;

(6) Falsification of information on an employment application or other information concerning qualifications for a position; and

(7) Failure to maintain the level of professional excellence and ability demonstrated by other members of the faculty in the department or division of the institution.



§ 49-8-303 - Procedures for action against tenured employee.

(a) The board shall develop procedures for the termination of faculty with tenure for adequate cause by the institutions following a hearing that ensures due process, which procedures shall include the following minimum requirements:

(1) The faculty member shall be notified of the specific charges in writing, and shall be notified of the time, place and nature of the hearing at least twenty (20) days prior to the hearing;

(2) The faculty member shall have the right to be represented by counsel of the faculty member's own choice;

(3) A verbatim record of the hearing shall be made, and a typewritten copy made available to the faculty member for a reasonable fee at the faculty member's request;

(4) The burden of proof that adequate cause for termination exists shall be upon the institution and shall be satisfied only by clear and convincing evidence in the record considered as a whole;

(5) The faculty member shall have the right to confront and cross-examine all witnesses; and

(6) The findings of fact and the decision will be based solely on the hearing record.

(b) The board shall adopt all additional procedures it deems necessary for the hearings and may provide for review of the decision by the board or its designee based upon the record.

(c) A faculty member serving a probationary period shall be given an oral statement of the reason for nonappointment to the institution's faculty.



§ 49-8-304 - Judicial review.

(a) A faculty member who has been awarded tenure and who has been dismissed or suspended for cause may obtain de novo judicial review of the final decision by filing a petition in a chancery court having jurisdiction within thirty (30) days of the final decision and copies of the petition shall be served upon the board and all parties of record.

(b) Within forty-five (45) days after service of the petition, or within such further time allowed by the court, the board shall transmit to the court the original or a certified copy of the entire record of the proceeding.

(c) The chancellor shall reduce the chancellor's findings of fact and conclusions of law to writing and make them parts of the record.

(d) The chancellor may award back pay in the event a determination is made that dismissal was not appropriate.






Part 4 - Chattanooga State Community College

§ 49-8-401 - General provisions.

(a) Chattanooga State Community College is authorized to provide comprehensive one- and two-year occupational, college parallel, continuing education and community service programs.

(b) The school shall continue to provide high quality technical and scientific occupational programs and serve as a regional technical school to train engineering technicians for industry and prepare students to earn a living as technicians or technical workers in the fields of production, distribution or service.

(c) It is the further intent of the general assembly that in the geographical area served by Chattanooga State Community College, there shall be a coordinated program of postsecondary educational offerings provided without unnecessary duplication among the state colleges of applied technology, community colleges and the University of Tennessee at Chattanooga.






Part 5 - East Tennessee State University

§ 49-8-501 - Marshall T. Nave Paramedical School.

(a) The Marshall T. Nave Paramedical School located in Elizabethton, under the governance of the state board of education, which includes the school's facilities, funds, assets, properties and liabilities, is transferred to, in order to become a unit of, the East Tennessee State University.

(b) The transfer shall place the paramedical school under the control, direction and supervision of East Tennessee State University and the board of regents.






Part 6 - University of Memphis

§ 49-8-601 - Nuclear indemnity agreement.

Subject to approval by the board of regents, the University of Memphis is authorized to enter into an indemnity agreement with the United States nuclear regulatory commission, as required pursuant to 42 U.S.C. § 2210 and 10 C.F.R. § 140.95, in connection with its nuclear facility operating license.



§ 49-8-602 - Center for Earthquake Research and Information.

(a) There is established the Tennessee Center for Earthquake Research and Information, which shall operate as a division of the University of Memphis, to provide services such as the following:

(1) Accurate, immediate reports for individuals, governmental agencies and the news media on the occurrence of earthquakes;

(2) Background information on earthquakes for individuals, civic groups, schools, governmental agencies, the news media and others;

(3) Research related to the causes and consequences of local earthquakes, to develop the information as the precise locations of earthquakes, magnitude-frequency relationships, magnitude-duration relationships, source spectra studies, attenuation studies, bedrock structures studies and behavior of foundation materials studies;

(4) Studies of the desirability of earthquake resistant construction;

(5) Advice to governmental bodies, insurance groups and others on the methods and feasibility of reducing earthquake damage; and

(6) Earthquake prediction.

(b) The university is authorized to accept for the establishment, maintenance or operation of the center gifts, grants, funds and other assistance from any agency of state, federal or local governments, or private entities and individuals, and to use or spend the same on behalf of the center.



§ 49-8-603 - Small Business Development Center.

There is created a Small Business Development Center, which shall operate as a unit of the University of Memphis to conduct research and provide educational programs, technical assistance and general consultation to small businesses in Tennessee by utilizing cooperating institutions throughout the state.






Part 8 - Tennessee State University

§ 49-8-801 - General functions.

Tennessee State University shall be operated and maintained as an institution within the state university and community college system, with all programs available to all qualified citizens, and shall continue to function as the 1890 land grant institution of the state pursuant to federal laws.



§ 49-8-802 - Center on Aging -- Victimization prevention program.

(a) There is established, within Tennessee State University's Center for Aging, an extension of the center's program on the prevention and treatment of elderly abuse, neglect and criminal victimization. The program shall, upon request, receive technical assistance and support from the commission on aging and the departments of human services, health, mental health and substance abuse services, and intellectual and developmental disabilities. The program shall:

(1) Collect data to quantify and document the problems of elderly abuse, neglect and criminal victimization;

(2) Engage in prevention activities through presentations at churches, community centers, schools, senior citizen centers and other locations;

(3) Conduct workshops for local and state employees and law enforcement personnel as well as for the elderly and their family members; and

(4) Implement an advocacy program to assist victims in adequately and appropriately responding to and recovering from abuse, neglect and criminal victimization.

(b) The program shall be implemented in Davidson and Wilson counties.

(c) On or before December 31 of each year, a report shall be submitted to the governor and to each member of the general assembly. The report shall document implementation, activities and accomplishments of the program and shall include findings and recommendations pertaining to the prevention and treatment of elderly abuse, neglect and criminal victimization.






Part 9 - Pellissippi State Community College

§ 49-8-901 - Creation.

The State Technical Institute in Knoxville established pursuant to § 49-8-101 and the Oak Ridge Branch of the Roane State Community College located on the Pellissippi Parkway in Knox County shall become one (1) institution, which shall be known as the Pellissippi State Community College.



§ 49-8-902 - Board of regents.

(a) The institution shall be under the management and control of the board of regents.

(b) It is the legislative intent that the board of regents will maintain a permanent presence in Oak Ridge.



§ 49-8-903 - Programs authorized.

The institution is authorized to provide comprehensive one- and two-year occupational, college parallel, continuing education and community service programs.



§ 49-8-904 - Purpose of institution.

The institution shall continue to provide high quality technical and scientific occupational programs and serve as a regional technical school to train engineering technicians for industry and prepare students to earn a living as a technician or technical worker in the fields of production, distribution or service.



§ 49-8-905 - Allocation of funding, equipment and property.

The board of regents is authorized to allocate appropriate funding, equipment and property from the Oak Ridge Branch of Roane State Community College to the new institution.



§ 49-8-906 - Rank and tenure of employees.

Employees of affected institutions who have achieved rank and tenure under policies of the board of regents and who continue as employees of the board of regents without a break in service shall retain that rank and tenure as employees of the board of regents.






Part 10 - Northeast State Community College

§ 49-8-1001 - Mission of college expanded -- Change of name.

The mission of the Northeast State Community College includes comprehensive one- and two-year occupational, college parallel, continuing education and community service programs, and the institution shall be renamed the Northeast State Community College.



§ 49-8-1002 - Quality education -- Regional technical school -- Preparation of students.

The institution shall continue to provide high quality technical and scientific occupational programs and serve as a regional technical school to train engineering technicians for industry and prepare students to earn a living as a technician or technical worker in the fields of production, distribution or service.



§ 49-8-1003 - Effect of part -- Powers, duties and obligations.

Any legal, equitable or contractual rights, duties, obligations, evidences of debt, powers or authorities of the Tri-Cities State Technical Institute shall not be modified, altered, amended or abrogated by this part.






Part 11 - Joe L. Evins Appalachian Center for Crafts

§ 49-8-1101 - Joe L. Evins Appalachian Center for Crafts.

There is established the Joe L. Evins Appalachian Center for Crafts, which shall operate as a division of the Tennessee Technological University to:

(1) Continue ownership and operation of the Joe L. Evins Appalachian Center for Crafts at Center Hill Lake, transferred to the university on July 1, 1985;

(2) Develop, stimulate and preserve the tradition of crafts in Tennessee by offering not only professional crafts, but also experience in the areas of marketing, promotion, exhibition/display work, all of those skills necessary to help a craftsperson become an independent business person as well as a proficient and creative artist;

(3) Provide technical and artistic training to persons who want to work in any of the five (5) major media areas, clay, fibers, glass, metals and wood;

(4) Preserve through documentation and exhibition, the craft tradition of this state; and

(5) Continue to offer a bachelor of fine arts, a bachelor of science in crafts, a certificate program in crafts and an apprentice program in crafts.



§ 49-8-1102 - Operation.

The Joe L. Evins Appalachian Center for Crafts shall be operated as a free-standing unit of Tennessee Technological University with a separate budget but with the ability to draw on university managerial, financial, technical and instructional resources.






Part 12 - Southwest Tennessee Community College

§ 49-8-1201 - Creation.

There is created a new institution, which shall be known as the Southwest Tennessee Community College.



§ 49-8-1202 - Management and control.

The Southwest Tennessee Community College shall be under the management and control of the board of regents.



§ 49-8-1203 - Types of programs.

The Southwest Tennessee Community College is authorized to provide comprehensive one- and two-year occupational, college parallel, continuing education and community service programs.



§ 49-8-1204 - Technical and scientific occupational programs and preparation.

The Southwest Tennessee Community College shall provide high quality technical and scientific occupational programs, serve as a regional technical school to train engineering technicians for industry and prepare students to earn a living as technicians or technical workers in the fields of production, distribution or service.



§ 49-8-1205 - Retention of rank and tenure of continued employees.

Employees of affected institutions who have achieved rank and tenure under policies of the board of regents and who continue as employees of the board of regents without a break in service shall retain that rank and tenure as employees of the new institution.



§ 49-8-1206 - Abolition of former institute and community college -- Transfer of programs and assets.

The State Technical Institute at Memphis and Shelby State Community College, both established pursuant to § 49-8-101, are abolished. Their campuses, property, programs and assets shall be transferred to the Southwest Tennessee Community College.



§ 49-8-1207 - Continuation of legal and contractual rights and obligations.

Any legal or contractual rights, duties, obligations, or evidences of debt (powers and authorities) of Shelby State Community College and the State Technical Institute of Memphis shall not be modified, altered, amended or abrogated by this part and shall become the rights, duties, or obligations of the new institution.






Part 13 - Nashville State Community College

§ 49-8-1301 - Creation.

The Nashville State Technical Community College is renamed the Nashville State Community College.



§ 49-8-1302 - Board of regents.

Nashville State Community College shall be under the management and control of the Tennessee board of regents.



§ 49-8-1303 - Programs authorized.

Nashville State Community College is authorized to provide comprehensive one- and two-year occupational, college parallel, continuing education and community service programs.



§ 49-8-1304 - Purpose of institution.

Nashville State Community College shall continue to provide high quality technical and scientific occupational programs and serve as a regional technical school to train engineering technicians for industry, and prepare students to earn a living as a technician or technical worker in the fields of production, distribution or service.



§ 49-8-1305 - Continuation of legal and contractual rights and obligations.

Any legal or contractual rights, duties, obligations or evidences of debt of the Nashville State Technical Community College shall not be modified, altered, amended or abridged by this part and shall become the rights, duties or obligations of the Nashville State Community College.






Part 14 - Memphis Research Consortium

§ 49-8-1401 - Collaboration in the Memphis Research Consortium -- Strategies and plans -- Report on progress.

(a) Recognizing the potential leverage and synergy that can be achieved by collaboration among the public and private entities, it is hereby declared that the University of Memphis, the University of Tennessee Center for the Health Sciences and St. Jude Children's Research Hospital are lead collaborators in the Memphis Research Consortium.

(b) The Memphis Research Consortium, a collaborative venture with other leading research and business entities in Memphis created to promote long-term economic development and job creation, shall explore and develop strategies and plans for establishing and enhancing opportunities for research and development in industries, including public health, medical devices, medical and healthcare, bio-based products and chemical manufacturing, logistics and supply chain, computational and computer sciences and learning technologies and related fields. Such strategies and plans, and the development thereof, may include, but not be limited to, participation by other institutions of higher education, hospitals and other health services providers, organizations engaged in the promotion of public health, medical devices, medical and healthcare, bio-based products and chemical manufacturing, logistics and supply chain, computational and computer sciences, learning technologies, bioscience, and bioengineering and related business and research, as well as industrial and commercial enterprises engaged in business activities related to these areas.

(c) It is further declared to be the legislative intent that the University of Memphis, the University of Tennessee Center for the Health Sciences and other collaborators shall report progress toward developing such strategies and plans to the standing committees on education no later than February 1, 2011.









Chapter 9 - University of Tennessee

Part 1 - General Provisions

§ 49-9-101 - Treasurer and secretary.

(a) The offices of treasurer and secretary of the university may be held by persons who are not members of the board of trustees.

(b) It is lawful, however, for the offices of treasurer and secretary to be held by members of the board of trustees, who in such event shall be suitably compensated for their services at the discretion of the board.

(c) The offices of treasurer and secretary may be held by one (1) person if so ordered by the board of trustees.



§ 49-9-102 - Acceptance of federal donations.

(a) (1) The act of the congress of the United States, approved July 2, 1862 (ch. 130, 12 Stat. 503), and subsequent acts, entitled "An act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and the mechanic arts," and especially all the conditions set forth in the fifth section of the act, and numbered first, second, third, fourth, fifth, and sixth, are accepted by the state of Tennessee upon the conditions prescribed.

(2) It is the duty of the trustees of the university to conduct an agricultural college, so as to strictly conform to the congressional enactment making the appropriation. The appropriated fund shall be used only according to the terms of the congressional enactment making the appropriation to the state.

(b) (1) The state assents to the purpose of the act of the United States congress, approved August 30, 1890 (ch. 841, 26 Stat. 417), entitled "An act to apply a portion of the proceeds of the public lands to the more complete endowment and support of the college for the benefit of agriculture and the mechanics arts," established under an act of congress approved July 2, 1862, and empowers the treasurer of the University of Tennessee to accept the whole of the grants of money authorized by the act to be paid in this state, and to give official receipt for the grants.

(2) The grants of money to the state shall, as a part of the endowment and support of the college for the benefit of agriculture and the mechanic arts, established by contract of this state with the trustees of the University of Tennessee, be committed to the trustees of the university, in accordance with the requirements of the act of congress making the grants, to be applied by them as the act of congress directs. All results and expenditures shall be reported in accordance with the act making the grants, all of which are assented to and accepted for this state.

(c) (1) The state assents to the conditions of an act of the United States congress, approved March 2, 1887 (ch. 314, 24 Stat. 440), entitled "An act to establish agricultural experiment stations in connection with the colleges established in the several states under the provisions of an act approved July 2, 1862, and of acts supplementary thereto," and authorizes the treasurer of the university to accept any grants of money authorized by that act in this state, and to give official receipt for the grants.

(2) The grants of money to the state shall, as a part of the agricultural fund, be committed to the trustees of the university, in charge of the state experiment station, there to be applied as the act of congress directs, and all results and expenditures shall be reported in accordance with the act making the grants, which are hereby accepted.

(d) (1) The state assents to the conditions of the act of the United States congress, approved March 16, 1906 (ch. 951, 34 Stat. 63), entitled "An act to provide for an increased annual appropriation for agricultural experiment stations and regulating the expenditures thereof," and authorizes the treasurer of the university to accept any grants of money authorized by that act in this state and to give official receipt for the grants.

(2) The grants of money to the state shall be expended by the board of trustees of the University of Tennessee in carrying on scientific investigations in agriculture as the act of congress directs, and all results and expenditures shall be reported in accordance with the provisions of the act making the grants, which provisions are hereby accepted.



§ 49-9-103 - Loan powers.

(a) (1) The board of trustees of the University of Tennessee has the right to invest the fund derived from the Land Grant Act of congress, or any part of the act, in mortgage loans and such other safe securities that may be approved by the board or its executive committee as shall yield not less than five percent (5%) per annum upon the amounts so invested.

(2) The state engages that the fund so invested shall yield not less than five percent (5%) per annum upon the amounts so invested, and that the principal shall forever remain unimpaired.

(b) (1) With prior approval of the state school bond authority, the University of Tennessee shall have full authority at any stated or called meeting of its board of trustees to borrow money in sums sufficient to provide funds necessary to accomplish or execute the following powers and purposes:

(A) The cooperation with the general services administration and with other agencies of the United States;

(B) The erection from time to time of dormitories or other buildings as may be required for the good of this institution; and

(C) The acquisition of real estate.

(2) With prior approval of the state school bond authority, for any such purposes, the University of Tennessee is authorized to incur debt and as evidence of any such loan, to issue bonds, notes or certificates of indebtedness.

(3) In order to secure necessary loans, the University of Tennessee shall have full authority to pledge the rents, profits, income, or fees from the use of the buildings or improvements acquired with funds secured under subdivision (b)(1).

(4) With prior approval of the state school bond authority, the University of Tennessee may negotiate and dispose of the bonds, notes or certificates of indebtedness authorized by subdivision (b)(2) to be issued as it sees fit, from time to time, in whole or in part.

(5) The proceeds of any such loan or of the sale of the bonds, notes or certificates of indebtedness shall be applied to the purpose for which the debt is incurred by the University of Tennessee.

(6) No bonds, notes, certificates or other evidences of indebtedness issued under this subsection (b) shall constitute an indebtedness of the state, nor shall the faith and credit of the state be pledged for the payment of any such bonds, notes, certificates or other evidences of indebtedness; and any obligations issued under this subsection (b) shall contain a statement to that effect; and they shall be exempt from taxation.

(7) Nothing contained in this subsection (b) shall be construed as a limitation upon or as restricting in any wise powers otherwise possessed by the University of Tennessee and its board of trustees.



§ 49-9-104 - Merger with other institutions.

The board of trustees of the University of Tennessee, and each institution under its jurisdiction, shall not enter into any agreement or other arrangement for a merger or consolidation with a private institution of higher education without the authorization of the general assembly, acting through legislation, resolution or appropriations.



§ 49-9-105 - Residency -- Rules and regulations.

(a) The board of trustees of the University of Tennessee is authorized to establish from time to time reasonable and appropriate rules and regulations defining residency of students, which, when approved by the governor, shall be used for the purpose of determining whether or not out-of-state tuition shall be charged to a student enrolling in the University of Tennessee.

(b) (1) The board of trustees of the University of Tennessee may classify a student as a Tennessee resident and charge the student in-state tuition, if the student is a citizen of the United States, has resided in Tennessee for at least one (1) year immediately prior to admission and has:

(A) Graduated from a Tennessee public secondary school;

(B) Graduated from a private secondary school that is located in this state; or

(C) Earned a Tennessee high school equivalency diploma.

(2) Subdivision (b)(1) shall not be construed to limit the authority of the board of trustees under subsection (a) to establish other reasonable and appropriate rules and regulations defining additional categories of residents.



§ 49-9-106 - Tax sheltered annuities for employees.

The board of trustees of the University of Tennessee may make tax-sheltered annuities available to such of their respective employees as are eligible for the annuities under any pertinent federal statute or regulation.



§ 49-9-107 - Trusts.

(a) The University of Tennessee has express authority and power to act as trustee of charitable trusts, including annuity trusts, unitrusts and pooled income funds as defined in the Federal Tax Reform Act of 1969, heretofore or hereafter created pursuant to an agreement between the university and a donor or donors, by deed of gift to the university, or by a will, under or by which the university is a beneficiary or trustee of a charitable trust.

(b) (1) Any endowment fund of the University of Tennessee containing assets with a fair market value in excess of one million dollars ($1,000,000) and representing contributions from nongovernmental sources to or for the use of the University of Tennessee may, at the written request of the donor or donors of the fund, be treated in all respects as trust funds.

(2) Separate accounting may be set up to assure that the assets of the funds are at all times used in accordance with the deeds of gift accepted by the University of Tennessee or the contracts entered into by the University of Tennessee with respect to the funds.

(3) All transactions between donors and the University of Tennessee shall be on an arm's length basis; and no assets shall be diverted directly or indirectly from the trust funds, either by application or transfer to other University of Tennessee uses or purposes or to other University of Tennessee funds, that are not in accordance with the written gift instrument, will or other document except at fair cash market value based on qualified appraisals of disinterested parties.

(4) Where funds in a trust so established are specifically earmarked for the benefit of activities or branches of the University of Tennessee in a designated county of this state, the cash and assets of the fund will be recorded in separate accounts and accounted for in such a manner that the intent and purpose or purposes of such a trust will be accomplished.

(5) Anyone refusing or neglecting to comply with this subsection (b) commits a Class C misdemeanor.



§ 49-9-108 - Student loans -- Enforcement.

(a) The University of Tennessee and all its several branches and all colleges and universities of the state college and university system and technical institutes are authorized to issue diplomas, certificates of credit or grade reports only after the student involved has satisfied all debts or obligations owed to the university, college or technical institute or to any related institution of state government, including, but not limited to, college or university bookstores, libraries, food service centers, dormitories, infirmaries or hospitals. The limitation of this subsection (a) shall not apply to debts of less than twenty-five dollars ($25.00) that are more than ten (10) years old.

(b) The limitation in subsection (a) does not apply to debts or obligations evidenced by notes or other written contracts providing for future payment, such as, but not limited to, loans authorized under federal or state education or student assistance acts.



§ 49-9-109 - Monthly payment for dormitory and cafeteria services.

(a) (1) The board of trustees shall establish a program whereby each institution of higher education providing dormitory facilities and cafeteria services shall offer a room plan whereby students may pay for use of the facilities and services on a monthly basis.

(2) Any increase in funds necessary to fund the administration of the program shall be charged as a special service charge to students participating in the program.

(b) The board shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that:

(1) Require the room deposit of any student participating in the program to be retained until the end of the quarter, semester or session, as is appropriate; and

(2) Deny readmittance to any student who participated in the program who left the institution without paying all charges pursuant to the program until all delinquent charges and interest on the charges are paid in full.



§ 49-9-110 - Administrative judges and hearing officers -- Appointment.

The campuses, institutes and other units of the University of Tennessee are authorized to appoint administrative judges and hearing officers from among their employees to conduct contested cases under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-9-111 - Contracting for vending operations.

(a) If the department of human services does not, at any time, exercise its preference under § 71-4-503, the board of trustees of the University of Tennessee may award a contract to any qualified third-party provider to provide vending operations located in a residence hall or similar housing facility that relies upon profits from the vending operations for the facility's support and maintenance.

(b) If, at any time, a vending facility is established under § 71-4-503, in a self-supporting residence hall or similar housing facility, and when profits generated by the machines would otherwise be dedicated in substantial part to the financial support and maintenance of the residence hall, it is the responsibility and obligation of the particular college or university to contribute to the support and maintenance of the residence hall, using revenue derived from vending machines on other parts of the campus, not already under the management of a licensed blind vendor, to offset in total the lost revenue.



§ 49-9-112 - Leasing of employees to nonprofit hospital corporation.

(a) The University of Tennessee is expressly authorized to lease employees to any nonprofit corporation created under Tennessee law for the purpose of operating a hospital with which the university is affiliated through its medical education programs. Employees leased under the authority of this section shall remain eligible for all university benefits for which they are otherwise eligible and shall be subject to termination, layoff, suspension or demotion only in accordance with university personnel policies and procedures.

(b) An agreement for the lease of employees under the authority of subsection (a) shall be subject to the prior approval of the attorney general and reporter as to form and legality.



§ 49-9-113 - Foundations for the benefit of the University of Tennessee.

(a) The University of Tennessee board of trustees is expressly authorized and empowered to designate one (1) or more foundations established to support the university, pursuant to § 49-7-107, or any existing foundation created to support a campus of the university, to receive and hold private gifts for support of the university unless the donor has specifically directed in writing that a gift be received and held by the university.

(b) The University of Tennessee is expressly authorized and empowered to enter into a fee-for-services agreement with one (1) or more foundations established to support the university, pursuant to § 49-7-107, or any existing foundation created to support a campus of the university, under which the foundation will provide development and alumni services for the university. An agreement for services under this subsection (b) shall be subject to the prior approval of the University of Tennessee board of trustees and to all prior approvals required by state laws, rules, or regulations.

(c) The University of Tennessee is expressly authorized and empowered to enter into an agreement to lease university employees to one (1) or more foundations established to support the university, pursuant to § 49-7-107, or any existing foundation created to support a campus of the university, to carry out the mission of the foundation, including, but not limited to, providing development and alumni services for the university. Employees leased under the authority of this subsection (c) shall remain eligible for participation in all university benefit programs for which they are otherwise eligible. An agreement for the lease of employees under the authority of this subsection (c) shall be subject to the prior approval of the University of Tennessee board of trustees and to the prior approval of the attorney general and reporter as to form and legality.

(d) The University of Tennessee is expressly authorized and empowered to enter into a fee-for-services agreement to provide services, including, but not limited to, human resources services, information technology services, and accounting and financial services, to one (1) or more foundations established to support the university, pursuant to § 49-7-107, or any existing foundation created to support a campus of the university.

(e) (1) All full board meetings of any foundation established to support the University of Tennessee, pursuant to § 49-7-107, or any existing foundation created to support a campus of the University of Tennessee, shall be open to the public except for executive sessions that include, but are not limited to, any of the following matters: litigation; audits or investigations; human resource issues; gift acceptance deliberations; board training; governance; donor strategy sessions; and security measures.

(2) All expenditures by any foundation established to support the University of Tennessee, pursuant to § 49-7-107, or any existing foundation created to support a campus of the University of Tennessee, shall be open for public inspection upon specific request.

(f) Nothing in this section shall be deemed or construed to waive or abrogate in any way the sovereign immunity of the state, the university or any officer or employee of the state or the university or to deprive any officer or employee of the state or university of any other immunity to which the officer or employee is otherwise entitled under state law.






Part 2 - Board of Trustees

§ 49-9-201 - Ex officio members.

(a) The governor, the commissioners of agriculture and education and the president of the university shall be ex officio members of the board of trustees of the University of Tennessee.

(b) The executive director of the Tennessee higher education commission shall be an ex officio, nonvoting member of the board of trustees of the University of Tennessee.



§ 49-9-202 - Composition -- Appointive members -- Expenses.

(a) The board of trustees of the University of Tennessee shall consist of five (5) ex officio members, and twenty-two (22) additional appointed members.

(1) Of the twenty-two (22) additional members, one (1) shall be appointed from each congressional district. Each member shall reside within the congressional district from which the member is appointed as such district is apportioned at the time of the member's appointment. Appointments from reapportioned congressional districts shall be made as vacancies occur. No incumbent member shall be removed from the member's seat prior to the expiration of the member's current term as a result of changes in congressional districts occasioned by reapportionment.

(2) Two (2) additional members shall reside in Knox County.

(3) Two (2) additional members shall reside in Shelby County.

(4) One (1) additional member shall reside in Weakley County.

(5) One (1) additional member shall reside in Hamilton County.

(6) One (1) additional member shall reside in Davidson County.

(7) One (1) additional member shall reside in Anderson, Bedford, Coffee, Franklin, Lincoln, Moore or Warren County.

(8) Two (2) additional members shall be members of the faculty of the University of Tennessee who served as faculty senate president, or the equivalent, at a University of Tennessee institution during the academic year immediately preceding appointment as a trustee. One (1) faculty member shall be a voting member and one (1) faculty member shall be a nonvoting member, it being the legislative intent that a faculty member serve one (1) year as a nonvoting member before becoming the voting member. It being the further legislative intent that the voting position rotate among the institutions of the University of Tennessee, the voting and nonvoting faculty members shall be appointed in accordance with the following sequence:

(A) The faculty senate president, or the equivalent, who served in that capacity at the University of Tennessee at Chattanooga during the 2004-2005 academic year shall serve as the voting member for a one-year term from June 1, 2005, through May 31, 2006. The faculty senate president, or the equivalent, who served in that capacity at the University of Tennessee Health Science Center during the 2004-2005 academic year shall serve as the nonvoting member for a one-year term from June 1, 2005, through May 31, 2006, and shall serve as the voting member for a one-year term from June 1, 2006, through May 31, 2007.

(B) The faculty senate president, or the equivalent, who served in that capacity at the University of Tennessee, Knoxville during the 2005-2006 academic year shall serve as the nonvoting member for a one-year term from June 1, 2006, through May 31, 2007, and shall serve as the voting member for a one-year term from June 1, 2007, through May 31, 2008.

(C) The faculty senate president, or the equivalent, who served in that capacity at the University of Tennessee at Martin during the 2006-2007 academic year shall serve as the nonvoting member for a one-year term from June 1, 2007, through May 31, 2008, and shall serve as the voting member for a one-year term from June 1, 2008, through May 31, 2009.

(D) Beginning June 1, 2008, the nonvoting faculty position shall rotate annually to the faculty senate president, or the equivalent, who served in such capacity during the academic year immediately preceding appointment as a trustee, according to the following sequence: University of Tennessee at Chattanooga, University of Tennessee Health Science Center, University of Tennessee, Knoxville, and University of Tennessee at Martin. The nonvoting faculty member shall serve a one-year term before assuming the voting position. Each term shall begin June 1 and end the following May 31.

(9) At least one third (1/3) of the appointive members shall be members of the principal minority political party in the state.

(10) At least one third (1/3) of the appointive members shall be alumni of the University of Tennessee.

(11) All appointive members shall be appointed by the governor subject to confirmation by the senate, but appointments shall be effective until adversely acted upon by the senate.

(12) Two (2) additional members shall be students at a University of Tennessee institution. One (1) student member shall be a voting member and one (1) student member shall be a nonvoting member, it being the legislative intent that a student member serve one (1) year as a nonvoting member before becoming the voting member. It being the further legislative intent that the voting position rotate among the institutions of the University of Tennessee, the voting and nonvoting student members shall be appointed in accordance with the following sequence:

(A) Effective June 1, 2005, a student at the University of Tennessee at Chattanooga shall be appointed to serve a one-year term as the voting student member through May 31, 2006. The voting student shall be appointed by the governor from a list of three (3) nominees prepared and submitted by the governing body of the student government association at the University of Tennessee at Chattanooga. Effective June 1, 2005, a student at the University of Tennessee Health Science Center shall be appointed to serve a one-year term as the nonvoting member through May 31, 2006, and to serve a one-year term as the voting member from June 1, 2006, through May 31, 2007. The nonvoting student shall be appointed by the governor from a list of three (3) nominees prepared and submitted by the governing body of the student government association at the University of Tennessee Health Science Center. Only students who will be enrolled at the University of Tennessee Health Science Center through the 2006-2007 academic year shall be eligible for appointment to this nonvoting position.

(B) Effective June 1, 2006, a student at the University of Tennessee, Knoxville shall be appointed to serve a one-year term as the nonvoting student member through May 31, 2007, and to serve a one-year term as the voting member from June 1, 2007, through May 31, 2008. The nonvoting student shall be appointed by the governor from a list of three (3) nominees prepared and submitted by the governing body of the student government association at the University of Tennessee, Knoxville. Only students who will be enrolled at the University of Tennessee, Knoxville through the 2007-2008 academic year shall be eligible for appointment to this nonvoting position.

(C) Effective June 1, 2007, a student at the University of Tennessee at Martin shall be appointed to serve a one-year term as the nonvoting student member through May 31, 2008, and to serve a one-year term as the voting member from June 1, 2008, through May 31, 2009. The nonvoting student shall be appointed by the governor from a list of three (3) nominees prepared and submitted by the governing body of the student government association at the University of Tennessee at Martin. Only students who will be enrolled at the University of Tennessee at Martin through the 2008-2009 academic year shall be eligible for appointment to this nonvoting position.

(D) Beginning June 1, 2008, the nonvoting student position shall be appointed annually by the governor from a list of three (3) nominees prepared and submitted by the governing body of the student government association at a University of Tennessee institution according to the following sequence: University of Tennessee at Chattanooga, University of Tennessee Health Science Center, University of Tennessee, Knoxville, and University of Tennessee at Martin. The nonvoting student member shall serve a one-year term before assuming the voting position. Each term shall begin June 1 and end the following May 31. Only students who will be enrolled at the University of Tennessee institution from which they are appointed through the academic year in which they would be serving as the voting member are eligible for appointment to the nonvoting position.

(13) In making appointments to the board of trustees, the governor shall strive to ensure that at least one (1) person appointed to serve on the board is sixty (60) years of age or older, and that at least one (1) person appointed to serve on the board is a member of a racial minority. Appointments made after January 1, 1995, shall alternate such that every other appointment of a new member to the board shall be a female until the membership of the board reflects the percentage of females in the population generally, after which the provisions of this sentence shall cease to be effective.

(b) University of Tennessee board of trustee members shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 49-9-203 - Term of appointive trustees.

(a) Appointive members of the board of trustees of the University of Tennessee shall be appointed to serve terms of six (6) years beginning June 1 of the year of appointment.

(b) Members shall be eligible to succeed themselves.



§ 49-9-204 - Filling of vacancies.

(a) In all cases of vacancies for any cause, the governor shall appoint a successor to fill the unexpired term.

(b) The removal of any member from the city or congressional district that the member represents shall ipso facto vacate the member's position. Failure of a trustee to attend three (3) regular meetings of the board in succession shall be cause for the trustee's removal and shall authorize the board to call on the governor to appoint a successor.



§ 49-9-205 - Meetings.

(a) The board of trustees of the university shall hold at least one (1) stated meeting annually on a day or days determined by the board from year to year and at called meetings that may be necessary, to be called by the secretary, giving at least five (5) days' notice to the board members, but the board may adjourn the stated or called meetings to any date that it may set for adjournment.

(b) Seven (7) members constitute a quorum, and they are empowered to transact any business.

(c) The board has the authority to transact at any called meeting any business it is authorized to transact at stated meetings.

(d) Meetings of the board shall be made available for viewing by the public over the Internet by streaming video accessible from the board's web site. Archived videos of the board's meetings shall also be available to the public through the board's web site.



§ 49-9-206 - Committees.

(a) (1) The board may appoint an executive committee of five (5) members, which may meet as often as necessary, and which shall have full power to transact all business of the board specifically committed to it and any other necessary business in harmony with the general policy of the board made and determined at stated or called meetings.

(2) Four (4) members constitute a quorum of the executive committee.

(b) The board may appoint other committees for the transaction of business that it deems advisable.



§ 49-9-207 - Conflicts of interest.

It is unlawful for any member of the board of trustees to be financially interested in any contract or transaction affecting the interest of the university, or to procure or be a party in any way to procuring, the appointment of any relative to any position of trust or profit connected with the university. A violation of this section subjects the member so offending to removal by the governor or board of trustees.



§ 49-9-208 - Reports.

The board of trustees shall make and submit a report to the governor ten (10) days before the general assembly convenes, giving the number of students, together with a detailed statement of the workings of the institution, and of receipts and expenditures, which shall be transmitted by the governor, along with the governor's regular message.



§ 49-9-209 - Powers of the trustees.

(a) By the name of the "Trustees of the University of Tennessee," the trustees shall have perpetual succession and a common seal.

(b) (1) The trustees and their successors designated in subsection (a) shall be endowed with and receive in such manner as the general assembly may from time to time direct, that part of the donation specified in Acts 1807, chapter 64 that designed for the college in East Tennessee. They shall be capable in law to purchase, receive and hold to them and their successors forever, or for any less estate, any lands, tenements, goods or chattels that is given, granted or devised to them, or purchased by them for the use of the university, and to use and dispose of the lands, tenements, goods or chattels, in such manner as to them shall seem most advantageous for the use of the university.

(2) None of the real or personal estate belonging to the university shall be disposed of or appropriated at any session of the board, except at a stated session.

(c) The trustees and their successors may sue and be sued, plead and be impleaded, in any court of law or equity in this state or elsewhere.

(d) (1) The trustees at their stated sessions shall have full power and authority to elect a president and such professors, tutors and other officers in the university as they may judge necessary.

(2) No president or professor of the university shall ever be chosen except at a stated session of the board; but temporary appointments that will expire with the next stated session after they are made may be made at an adjourned or called session of the board.

(3) At any stated session, the board has power to remove the president, professors or any other officer of the university.

(4) At any stated session, the board has the power to fix and regulate the respective salaries of the president, professors or other officers.

(e) (1) The trustees at their stated sessions shall also have full power and authority to make bylaws, rules and regulations for the government of the university and the promotion of education in the university that in their opinion may be expedient or necessary.

(2) The bylaws, rules and regulations shall not be inconsistent with the constitution and laws of the United States or of this state.

(f) The president and professors of the university, with the advice and consent of a majority of the board, shall have full power and authority, at any stated session of the board, to confer on any student in the university, or any other person they may think proper, the degrees of Bachelor of Arts, Master of Arts or any other degree known and used in any college or university in any of the United States.



§ 49-9-210 - Code of ethics -- Material violation -- Hearing -- Vacancy.

(a) The board shall establish and adopt a code of ethics that will apply to and govern the conduct of all appointed members of the board.

(b) Notwithstanding any other law to the contrary, by a two-thirds (2/3) vote of its membership, the board may remove any appointed member of the board for a material violation of the code of ethics.

(c) A board vote to remove one of its members shall only be taken after the accused member has been afforded a due process contested case hearing in accordance with the Tennessee Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and a finding has been made that the member did violate the board's code of ethics.

(d) If a member is removed in accordance with this section, the position shall be considered vacant and the vacancy shall be filled as provided by law.

(e) This section shall be in addition to the prohibition against conflicts of interest by members of the board and possible punishment for violations set out in § 49-9-207.






Part 3 - Extension Department and Programs

§ 49-9-301 - General provisions.

(a) There is established a department of university extension for the purpose of training citizens of the state in vocational and industrial employments, which shall be a department of the university and be administered, operated and controlled by the trustees of the university.

(b) (1) The trustees are directed to set apart from the funds of the university derived from the revenues of the state sums equal to the amounts appropriated to the university by the state board for vocational education operating under the act passed by the 64th Congress of the United States, known as the Smith-Hughes Act, approved February 23, 1917 (ch. 114, 39 Stat. 929).

(2) The funds set apart shall be used solely for the promotion of trade and industrial education under the supervision of the state board for vocational education and the provisions of the federal statutes.

(c) (1) The extension courses shall be offered in the cities of this state having a population of more than twenty thousand (20,000) inhabitants by the 1950 federal census or any subsequent federal census and may also be offered, in the discretion of the trustees, in any industrial center of the state where classes of fifteen (15) or more shall petition the trustees for instruction in vocational and industrial training.

(2) Such subjects may mean any subject given to enlarge the civic and vocational intelligence of workers over sixteen (16) years of age, which shall not include subjects known as strictly academic studies.

(3) Such courses shall be such as the trustees of the university shall establish, by proper rules and regulations; and the trustees may charge a fee to be paid by those taking the courses, which fee shall not be greater than fifty cents (50cent(s)) per week per student to defray the incidental expenses of the course, including textbooks.

(4) There shall be no charge or cost of instructions other than as provided.

(d) The trustees of the university, for the purposes of the extension courses, may, with the consent of the proper city or town officials or school committee, use the school buildings or other public buildings or grounds in any city or town in the state. The board of trustees may also arrange for the use of other buildings, grounds and facilities that may prove to be necessary for the conduct of its work and may expend in rents funds that may be necessary.

(e) The trustees of the university shall, within thirty (30) days of the close of each calendar year, file with the commissioner of education, for the purpose of transmitting to the governor, a full report of the work done by them in the extension courses that are provided for in this section, giving a full and complete report of receipts and disbursements necessary in the conduct of the courses.

(f) No part of the appropriation provided for in this section shall be available for use by the trustees in any other matters than for the expense of conducting the extension courses.






Part 4 - Institute for Public Service

§ 49-9-401 - General provisions.

(a) There is established an Institute for Public Service, which shall operate as a division of the University of Tennessee, to provide continuing research and technical assistance to state and local government and industry and to meet more adequately the need for information and research in business and government.

(b) (1) It is the purpose of this institute to:

(A) Coordinate and promote departmental and contractual research and assistance to units of government and advise and consult with the general assembly, the governor, departments and agencies of federal, state and local government and public organizations and associations in the gathering and preparation of data and statistical materials necessary to the proper formulation of matters of public policy and the establishment, revision, expansion and contraction of programs of public service;

(B) Establish liaison with public and private institutions of higher education, research organizations and foundations and industry to the extent that the research facilities and capabilities of educational institutions are available to and concerned with the problems of business and industry and direct the activities of the Center for Industrial Services as described in § 49-9-403; and

(C) Cooperate with the office of legislative services, the office of legal services for the general assembly, the department of economic and community development and other state, local government and business or industrial agencies dedicated to the study and improvement of the problems of government, industry and law.

(2) The institute is authorized to use funds appropriated for such purpose by the general appropriations act for use by the Center for Government Training to fund training programs for county officials, in cooperation with the County Officials' Association of Tennessee and the Tennessee County Services Association.

(c) (1) The president of the University of Tennessee, with the advice of the governor, is authorized to appoint a general advisory committee to aid in directing the activities of the institute and other specific advisory committees that may be desirable to aid in accomplishing the several purposes of this part.

(2) The committees shall include, but not be limited to, a center for industrial services advisory committee, composed of representatives from public and private institutions of higher learning, members of the governor's staff, industry and other appropriate business and governmental organizations.

(3) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations, as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) An executive director shall be named by the president of the University of Tennessee to administer the institute and to coordinate the activities of the several university departments, bureaus and agencies operating in this general area. The qualifications for this position shall include both academic and governmental work experience.



§ 49-9-402 - County technical advisory service.

(a) As a part of the Institute for Public Service, there is created a county technical advisory service to provide studies and research in county government, publications, educational conferences and attendance at the conferences, and to furnish technical, consultative and field services to counties of the state in problems relating to fiscal administration, accounting, tax assessment and collection, law enforcement, improvements and public works, and in any and all matters relating to county government.

(b) This program shall be carried on in cooperation with and with the advice of counties in the state acting through the Tennessee County Services Association and its board of directors, which is recognized as their official agency or instrumentality.



§ 49-9-403 - Center for Industrial Services.

(a) As a part of this Institute for Public Service, there is created a Center for Industrial Services to render service to the industries in this state by:

(1) Providing information, data and materials relating to the needs and problems of industry that might be supplied and solved through research;

(2) Providing information about available research facilities and research personnel in Tennessee colleges and universities and in governmental and private research laboratories;

(3) Keeping Tennessee's industries informed about the supply of and demand for trained, qualified personnel; and

(4) Cooperating with the department of economic and community development in carrying out its duties.

(b) In addition to the services provided pursuant to subsection (a), the center shall develop and provide technical assistance services, programs and information to assist small manufacturers and small businesses with hazardous waste disposal. The center may contract within the University of Tennessee system and the state universities and college system to provide the services and information.



§ 49-9-404 - Residential building inspection assistance.

(a) The University of Tennessee, through the Institute for Public Service, may provide assistance to local governments for residential building inspection programs.

(b) Assistance shall be provided on both the technical and financial levels with regard to the administration of inspection services and enforcement of building and housing codes.

(c) Training programs for the personnel to staff local building inspection services, as well as minimum staffing requirements, shall be established for all local governments aided under this section.



§ 49-9-405 - Program director and waste audit engineers for industrial services center.

(a) Notwithstanding any law, regulation or personnel policy to the contrary, the following positions are authorized and established in the Center for Industrial Services:

(1) One (1) program director; and

(2) Two (2) waste audit engineers.

(b) The program director shall be located in Knoxville, to establish and manage the program established in § 49-9-403(b). One (1) waste audit engineer shall be assigned to work in the middle Tennessee area and one (1) waste audit engineer shall be assigned to work in the west Tennessee area. Appropriate travel expenses and support personnel shall be provided for all positions created in subsection (a).



§ 49-9-406 - Continuing education and training programs -- Waste audits -- Assistance from University of Tennessee.

(a) From available funds in the solid waste management fund, the institute for public service shall develop and offer short courses and workshop curricula concerning waste management, source reduction and recycling for continuing education and training programs for local government officials.

(b) The center for industrial services of the institute shall perform waste audits for private businesses pursuant to guidelines developed by the state planning office.

(c) From available funds in the solid waste management fund, the institute shall provide assistance to regions, counties and municipalities in all aspects of solid waste management consistent with title 68, chapter 211, part 8. This assistance may be provided through programs established under title 68, chapter 211, part 8 and shall include all of the following:

(1) Providing information on how to conduct a survey of the composition of solid waste;

(2) Providing solid waste generators with information on how to manage solid waste consistent with the state plan;

(3) Preparing sample ordinances, procedural handbooks and contracts;

(4) Identifying sources of information regarding the creation and operation of a municipal or county program; and

(5) Providing advice, upon the request of a region or county, on implementing the region's or county's solid waste management plan.



§ 49-9-407 - Municipal Technical Advisory Service.

(a) As part of the Institute for Public Service, the Municipal Technical Advisory Service exists to provide studies and research in municipal government, publications, and educational conferences and to furnish technical, consultative, and field services to municipalities of the state in problems relating to fiscal administration, accounting, tax assessment and collection, law enforcement, improvements and public works, and in any and all matters relating to municipal government.

(b) This program shall be carried on in cooperation with and with the advice of municipalities in the state acting through the Tennessee Municipal League and its board of directors, which is recognized as their official agency or instrumentality.



§ 49-9-408 - Law Enforcement Innovation Center.

(a) As a part of the Institute for Public Service, the Law Enforcement Innovation Center exists to provide studies and research in law enforcement and public safety and in educational conferences and training and to furnish technical, consultative, and field services to law enforcement agencies.

(b) This program shall be carried on in cooperation with and with the advice of law enforcement agencies.



§ 49-9-409 - Naifeh Center for Effective Leadership.

(a) As part of the Institute for Public Service, the Naifeh Center for Effective Leadership exists to provide studies and research in leadership and executive development and educational conferences and training and to furnish technical, consultative, and field services in these areas.

(b) This program shall be carried on in cooperation with and with the advice of professionals in the field of leadership and executive development.






Part 5 - Energy Institute [Repealed]



Part 6 - Space Institute

§ 49-9-601 - General provisions.

(a) The board of trustees of the University of Tennessee is authorized and empowered to:

(1) Acquire a suitable site at, near or in the vicinity of the Arnold Engineering Development Center near Tullahoma, and construct on the site buildings and related facilities to be known as the University of Tennessee Space Institute, which, when constructed, equipped and furnished, shall be operated as a part of the University of Tennessee, to train students in science and engineering at the master's, doctoral and post-doctoral level;

(2) Attract outstanding teachers, students and research workers interested in work related to aerospace science and engineering;

(3) Contract with both government and private agencies for research; and

(4) Provide services to aerospace industries through research and through education and training of potential workers.

(b) The board is authorized to accept funds from the federal government or any department or agency of the federal government, from any political subdivision of the state or from any individual, firm, corporation, foundation or other person to be used in carrying out this section and for the maintenance and operation of the University of Tennessee Space Institute. The board is authorized to acquire by gift, purchase or the exercise of its power of eminent domain a necessary site or sites for carrying out the purposes of this section.

(c) In the event that the federal government makes available to the University of Tennessee a suitable site for the institute, the board may, on behalf of and in the name of the University of Tennessee, accept the title to the site and expend funds for the construction of the institute on the site, upon such terms and conditions as may be agreed upon between the federal government and the board.






Part 7 - Medical Education

§ 49-9-701 - School of medicine -- General practice.

(a) The University of Tennessee school of medicine shall include in the curriculum a department of general practice of medicine under the direction and supervision of a qualified family practitioner.

(b) The minimum requirements for the department shall include courses of study in family care, including clinical experience, a program of preceptorships, a program of internships or general practice residences in a hospital and other teaching techniques that, in the judgment of the management of the school, are best suited to encourage and implement the preparation of students for the general practice of medicine.

(c) The University of Tennessee is authorized to use that portion of the funds appropriated to it by the general assembly that the board of trustees deems necessary to establish and operate a department of general practice of medicine in the University of Tennessee school of medicine.



§ 49-9-702 - Clinical medical education centers.

(a) (1) The establishment of clinical medical education centers in Washington and Sullivan counties and in Hamilton County are authorized.

(2) A clinical medical center shall include internship and residency training in medicine, as well as clinical training for advanced undergraduate medical students. It may also include training programs for other health professionals and short courses and continuing medical education for physicians residing in the area.

(b) The University of Tennessee medical units will be responsible for the planning and development of the centers, in a manner similar to the clinical center being developed at the Memorial Research Center and Hospital in Knoxville.

(c) The University of Tennessee medical units are responsible for planning the further development of other educational programs designed to achieve a better distribution of physicians into nonmetropolitan areas of the state where a shortage of doctors currently exists, and are authorized and directed to work with Vanderbilt University and Meharry Medical College to develop statewide programs for medical education that are designed to increase the supply and achieve a better distribution of physicians in Tennessee.



§ 49-9-703 - Family practice residency programs.

(a) There is created the Tennessee family practice residency program for the purpose of training resident physicians in the field of family practice, and to encourage family practice physicians to settle and establish private family practices in areas of the state with physician shortages.

(b) (1) The program shall be administered by the University of Tennessee College of Medicine in cooperation with the department of health and by East Tennessee State University in upper east Tennessee.

(2) The University of Tennessee and East Tennessee State University may contract with other accredited medical schools in the state to provide family resident training programs that are consistent with the overall objectives of this program.

(c) (1) The University of Tennessee College of Medicine and East Tennessee State University, in consultation with the appropriate officials of the department of health, will develop and implement a plan to establish family practice resident training programs in each of the grand divisions so that training opportunities for at least one hundred fifty (150) residents will be available within three (3) years, a minimum of thirty (30) residents being located in the tri-cities area.

(2) The program shall make maximum feasible use of non-state funds from the federal government, private sources, and fees for services in developing and implementing the program, consistent with the requirements for a high quality educational program that meets all of the standards for accreditation.

(3) The University of Tennessee and East Tennessee State University are authorized to use any and all non-state funds for the purposes specified in this section.

(4) In developing the family resident training program, the University of Tennessee and East Tennessee State University will develop or contract for the development of training programs in a number of different locations in the state to promote, to the maximum extent possible, the better distribution of family physicians within the state.

(d) (1) In connection with the purposes of this section, and to develop postgraduate medical education opportunities in primary care fields, the University of Tennessee is authorized and directed to establish a clinical medical education center at Jackson.

(2) The funds necessary for the planning of the clinical center may be expended from the appropriation provided in this section.



§ 49-9-704 - Encouragement of primary care and family practice medicine.

(a) The University of Tennessee and East Tennessee State University shall develop and implement a plan to encourage graduates of their respective colleges of medicine to become practitioners in the fields of primary care medicine or family practice medicine, or both, in this state. The plan shall be designed to ensure that the number of students from each graduating class entering such practice in this state shall be increased by ten percent (10%) over the number of graduates entering such practice prior to May 31, 1993. The requirement for a specific percentage increase shall not apply to any university graduating sixty percent (60%) of a class into family and primary care practices so long as at least sixty percent (60%) of each class continues to be in such practices; provided, that such university shall have in place the plan required by this section for emphasizing the education of doctors providing family practice and primary care in this state.

(b) The plan may include grants, fee waivers, partial or full tuition reimbursement or any other appropriate financial incentives for graduates from the respective colleges of medicine to pursue careers in primary care medicine or family practice medicine, or both.

(c) The cost of development and implementation of the plan shall be provided from within existing resources of the universities.






Part 8 - College of Veterinary Medicine

§ 49-9-801 - General provisions.

The board of trustees of the University of Tennessee shall establish the College of Veterinary Medicine in the Institute of Agriculture at the University of Tennessee, Knoxville, and shall provide for full joint utilization of the physical facilities, equipment and basic science staff of the College of Agricultural Sciences and Natural Resources and the University of Tennessee.






Part 9 - University of Tennessee at Chattanooga

§ 49-9-901 - General provisions.

(a) There is created and established by the state a campus of the University of Tennessee in Hamilton County, to be known as the University of Tennessee at Chattanooga.

(b) The trustees of the University of Tennessee are given the same power, authority and discretion to prescribe and offer courses, curricula and degree programs, acquire land and construct buildings, inaugurate and carry out all necessary supporting work and activities and award degrees of the University of Tennessee at the University of Tennessee at Chattanooga as the trustees now have and exercise at the other colleges and schools of the University of Tennessee.






Part 10 - University of Tennessee at Martin

§ 49-9-1001 - General provisions.

(a) There is created and established by the state of Tennessee a branch of the University of Tennessee at Martin, to be known as The University of Tennessee at Martin.

(b) The trustees of the University of Tennessee are given the same power, authority and discretion to prescribe and offer courses, curricula and degree programs, inaugurate and carry out all necessary supporting work and activities and award degrees of the University of Tennessee at the University of Tennessee at Martin as the trustees now have and exercise at the other colleges and schools of the University of Tennessee.

(c) The University of Tennessee at Martin is authorized to allow qualified students from the counties of Fulton, Hickman and Graves in the state of Kentucky to enroll without payment of out-of-state tuition, on the condition that Murray State University in Murray, Kentucky continue to admit Tennessee residents from selected Tennessee counties to enroll at that institution without payment of out-of-state tuition as is being done at this time.






Part 12 - Tennessee 4-H Club Foundation

§ 49-9-1201 - Endowment funds established.

There are established special district 4-H endowment funds in the Tennessee 4-H Club Foundation at the University of Tennessee Institute of Agriculture.



§ 49-9-1202 - State matching funds.

The state shall match the funds raised by each 4-H district up to one hundred thousand dollars ($100,000) as money in the endowment fund becomes available through the general appropriations act or grants. No district may receive matching funds totaling more than one sixth (1/6) of the amount of money in the endowment fund during any fiscal year. If at the end of a fiscal year there remains money in the fund, districts that have raised more than one sixth (1/6) of the money available during that year shall be entitled to a pro rata match of the money remaining in the fund. The funds raised by the 4-H district, together with the state matching funds, shall be deposited in the endowment fund for each district created by this part.



§ 49-9-1203 - Interest on funds.

Interest accruing on investments of the funds deposited to the credit of each 4-H district in the respective special endowment funds shall be used for the sole purpose of promoting 4-H projects in the district.






Part 13 - University of Tennessee Memorial Research Center and Hospital

§ 49-9-1301 - Authority of board of trustees.

(a) The board of trustees is authorized to:

(1) Take all steps necessary for the creation of a private nonprofit corporation under the Tennessee Nonprofit Corporation Act, compiled in title 48, chapters 51-68, for the purpose of operating the University of Tennessee Memorial Research Center and Hospital. Except as provided in subdivision (b)(2), the corporation shall have all the rights and powers of a nonprofit corporation under the Tennessee Nonprofit Corporation Act. The corporation shall not be an agency, department or political subdivision of the state. The charter of the nonprofit corporation shall include that its purpose is to operate the University of Tennessee Memorial Research Center and Hospital in a manner that will fulfill the hospital's mission statement of dedication to its continuation as the premier center to offer medical care to the underserved population of the thirteen-county area served by the hospital. The corporation shall not be subject to any law affecting only governmental or public entities;

(2) Enter into contracts with the corporation created under this section for goods, services and facilities in support of the programs of the university; and

(3) With prior approval of the attorney general and reporter and with prior approval of the state building commission in consultation with the majority and minority leaders of both houses of the general assembly, transfer to a corporation created under this section any or all assets used in or related to operation of the University of Tennessee Memorial Research Center and Hospital on such terms and conditions as the trustees deem in the best interest of the university and state; provided, however, that the trustees shall take action to provide for continued support of the education and research missions of the university in the health sciences, including, but not limited to, access to facilities that will offer clinical experience for students in the health sciences.

(b) (1) Debts or other obligations of a corporation created under this section shall be payable only from assets of the corporation and shall not be debts or obligations of the state. Neither the university nor the state shall have any legal or other obligation to finance the deficits of, or provide financial support to, the corporation. Effective on the date of transfer of operation of the hospital to a corporation created under this section, neither the state nor the university shall have any legal, financial or other responsibility or liability for the operation of the hospital or the corporation.

(2) In addition to any other law governing the conveyance of assets from a not-for-profit corporation to another entity or a dissolution of assets of a not-for-profit hospital, any subsequent conveyance by any private nonprofit corporation that has acquired all or part of the assets originally owned by the University of Tennessee Memorial Research Center and Hospital shall only be authorized with prior approval of the attorney general and reporter, with prior approval of the state building commission and with prior approval of the general assembly. It is the intent of the general assembly that any such subsequent conveyance by the private nonprofit corporation shall provide for the repayment of the sums of three million dollars ($3,000,000) to the state of Tennessee, two million dollars ($2,000,000) to Knox County and two million dollars ($2,000,000) to the City of Knoville.

(c) (1) Prior to entering into any contracts authorized pursuant to subdivision (a)(2) with the corporation created under this section, the board of trustees shall hold at least four (4) public hearings in the area served by the University of Tennessee Memorial Research Center and Hospital to explain the contents and conditions of each contract. The four (4) public hearings must be held at least thirty (30) days prior to entering into the contracts. Two (2) weeks' notice shall be given prior to each public hearing. The notice shall be:

(A) Published in one (1) or more newspapers of general circulation in the area served by the hospital;

(B) Posted in the emergency room and the hospital admissions area; and

(C) Posted in one or more public places in the area served by the hospital.

(2) At least one (1) of the public hearings must be held in Knox County.

(3) If the provisions of any of the contracts are materially revised following the public hearings, the revised contract or contracts shall be published in the same newspapers in which the notices of the public hearings were published at least one (1) week prior to being signed by the board.

(4) Any contract entered into in violation of this subsection (c) shall be null and void.



§ 49-9-1302 - Meetings.

All meetings of the board of trustees concerning actions authorized by this part shall be conducted as public meetings in accordance with title 8, chapter 44, part 1.



§ 49-9-1303 - Purpose of research center and hospital.

The University of Tennessee Memorial Research Center and Hospital and its successors shall remain committed to serving the hospital's traditional patients and the health care needs of the City of Knoxville, Knox County and the surrounding region.



§ 49-9-1304 - Transition from state to private nonprofit corporation employment.

(a) In carrying out any transfer of the University of Tennessee Memorial Research Center and Hospital under this part, the board of trustees shall make reasonable efforts to provide for the transition of employees from state to non-state employment in an orderly and equitable manner.

(b) With respect to employees previously employed by the University of Tennessee Memorial Research Center and Hospital, the private nonprofit hospital created pursuant to this part shall provide:

(1) A defined insurance and leave benefits package that is equivalent to or better than the benefits package previously enjoyed by employees of the University of Tennessee Memorial Research Center and Hospital; and

(2) A deferred compensation program and a defined fixed-benefits retirement plan that is equivalent to or better than the deferred compensation program and retirement plan available to participants within the Tennessee consolidated retirement system.

(c) Any person employed by the University of Tennessee Memorial Research Center and Hospital on June 13, 1997, shall continue to be eligible for the same tuition reduction authorized to any other employee of the University of Tennessee to the same extent the person was entitled to receive tuition reduction while employed by the University of Tennessee Memorial Research Center and Hospital as long as that person remains an employee of the private nonprofit hospital created pursuant to this part.

(d) For those employees employed by the University of Tennessee Memorial Research Center and Hospital, it is the legislative intent that the private nonprofit hospital created pursuant to this part shall provide compensation at least equivalent to their current compensation and shall make reasonable allowance for their accumulated benefits (i.e., sick leave, vacation, educational benefits, etc.) that the employees were eligible for at the time of the transfer.

(e) With respect to employees previously employed by the University of Tennessee Memorial Research Center and Hospital, the private nonprofit hospital created pursuant to this part shall only impose personnel terminations, layoffs, suspensions or demotions for cause and shall provide affected employees with due process rights and procedures that are equivalent to or better than the due process rights and procedures that the employees previously enjoyed as employees of the University of Tennessee Memorial Research Center and Hospital.



§ 49-9-1305 - Transfer of assets.

At least sixty (60) days prior to any transfer of assets under this part, the board of trustees shall notify the attorney general and reporter, the state building commission and the majority and minority leaders of both houses of the general assembly. In deciding whether to approve a transfer of assets under this part, the attorney general and reporter and the state building commission shall consider whether the transfer of assets will comply with § 49-9-1303, whether any illegal or improper conflicts of interest exist and whether the transaction is otherwise consistent with laws governing the transfer of state-owned assets.



§ 49-9-1306 - Sovereign immunity.

Nothing contained in this part shall be deemed or construed to waive or abrogate in any way the sovereign immunity of the state, the university or any officer or employee of the state or the university.



§ 49-9-1307 - Liberal construction.

This part shall constitute full and complete authority, without regard to any other law, for the doing of the acts and things authorized in this part and shall be liberally construed to effect the purposes of this part. Insofar as this part is inconsistent with any other law, general, specific or local, this part shall be controlling.



§ 49-9-1308 - Conflicts of interest prohibited.

No member of the board of trustees of the University of Tennessee Memorial Research Center and Hospital or the trustees' immediate family shall derive any financial benefit from the transfer of the hospital to a nonprofit corporation as authorized by this part.



§ 49-9-1309 - Compliance with Title VI.

No expenditure of public funds pursuant to this part shall be made in violation of Title VI of the Civil Rights Act of 1964, as codified in 42 U.S.C. 2000d.






Part 14 - Research and Development at the University of Tennessee

§ 49-9-1401 - Purpose -- Construction.

The purpose of this part is to enhance the competitive position of the University of Tennessee for research and development funding and otherwise to facilitate expanded research and development activities at the university, the premier public research university in this state. The further purpose of this part is to facilitate the commercialization of university research outcomes and the transfer of research-generated technology from the university to commercial and industrial enterprises in furtherance of the economic development of this state. This part shall be liberally construed in conformity with its purposes.



§ 49-9-1402 - Authority and powers of university.

(a) Without intending any limitation of the express and implied powers vested in the University of Tennessee, the general assembly expressly recognizes the university's authority to take whatever steps it deems necessary to form and participate in legal entities organized under the laws of this state for the purpose of promoting, supporting and carrying out the university's research mission, including, but not limited to, the commercialization of research outcomes and the transfer of research-generated products, ideas, processes and other technology from the university to commercial and industrial enterprises. The general assembly further expressly recognizes the university's authority to enter into joint ventures and other cooperative arrangements with those entities in furtherance of the purposes of this part.

(b) Entities described in subsection (a) may be vested with any power and charged with any responsibility necessary or desirable to facilitate research and development at the university, commercialization of university research outcomes and transfer of research generated technology from the university to commercial and industrial enterprises.



§ 49-9-1403 - Entities not affiliated with state.

An entity described in § 49-9-1402(a) shall not be deemed or construed to be an agency, department, instrumentality, political subdivision or other arm of the state.



§ 49-9-1404 - Annual audit.

The operations of entities described in § 49-9-1402(a) shall be audited annually by an independent certified public accountant, and copies of the audit shall be furnished to the comptroller of the treasury. An entity described in § 49-9-1402(a) shall also be subject to audit by the comptroller of the treasury, but nothing in this section shall be construed to mean that the entity is an agency, department, instrumentality, political subdivision or other arm of the state.



§ 49-9-1405 - Employment agreements.

Entities described in § 49-9-1402(a) may enter into agreements for the services of university employees and employees of other entities.



§ 49-9-1406 - Debts and liabilities.

Debts, liabilities and other obligations of an entity described in § 49-9-1402(a) shall not constitute debts, liabilities or obligations of the state or the university.



§ 49-9-1407 - Immunity applies.

Nothing contained in this part shall be deemed or construed to waive or abrogate in any way the sovereign immunity of the state, the university or any officer or employee of the state or university or to deprive any officer or employee of the state or university of any other immunity to which the officer or employee is otherwise entitled under state law.



§ 49-9-1408 - Liberal construction.

This part shall constitute full and complete authority, without regard to any other law, for the doing of the acts and things authorized in this part and shall be liberally construed to effect its purposes. If this part is inconsistent with any other law, this part shall be controlling; provided, that §§ 4-15-102, 12-2-112, 12-2-114 and 12-2-115 shall apply to transactions between the university and entities described in § 49-9-1402(a); and provided, further, that nothing in this part shall be construed to amend, repeal or supersede the provisions of or the obligations of the state or the university's board of trustees under § 9-9-113(b) and § 49-3-1206 or any agreements entered into by the board of trustees under § 49-3-1206.



§ 49-9-1409 - Use of proceeds derived from sale or liquidation of institute property.

Notwithstanding any other law to the contrary, any proceeds derived from the sale or liquidation of gifts, properties, holdings, mineral rights or other assets of value from within the University of Tennessee Institute of Agriculture shall remain within the institute's budget and purview and used at the discretion of the institute's chief officer toward the accomplishment of the institute's teaching, research or statewide public service mission. At no time shall the proceeds of the sale of such properties used for research, demonstration or youth programs be used to fund the general operations of the university.



§ 49-9-1410 - Feasibility study of statewide comprehensive energy policy.

(a) The Howard H. Baker Jr. Center for Public Policy at the University of Tennessee is directed to perform a study on the economic feasibility of creating and utilizing a statewide comprehensive energy policy. The study shall examine the state's current and future energy supply and demand needs, existing energy policies, and emerging energy challenges and opportunities. The objectives of the study shall include, but not be limited to the following:

(1) Increasing the exploration and use of in-state or domestic energy resources;

(2) Promoting job growth, energy production, energy use, and energy conservation in the state;

(3) Ensuring reliable, low-cost environmentally responsible energy supply;

(4) Gaining competitive advantages for Tennessee businesses and consumers in light of rising energy costs; and

(5) Positioning the state as a leader in the United States and world energy markets.

(b) The study shall focus on incentives and policies that the state may utilize to promote and enhance the most cost efficient and effective statewide comprehensive energy policy. The study shall include legislative and executive policy recommendations.

(c) All appropriate state departments and agencies are encouraged to provide assistance for the study.

(d) State funds in the amount of forty thousand dollars ($40,000) shall be made available to support the feasibility study. The Howard H. Baker Jr. Center for Public Policy is authorized to establish public and private partnerships for the study. Any funds made available from private, county, municipal or federal appropriations shall be used to match state appropriations.

(e) The Howard H. Baker Jr. Center for Public Policy shall report its preliminary findings to the energy task force of the house of representatives no later than October 15, 2014. A final report shall be provided to the energy task force no later than December 15, 2014.

(f) The Sparks Bureau of Business and Economic Research (SBBER) at the University of Memphis shall work in partnership with the Howard H. Baker Jr. Center for Public Policy at the University of Tennessee in the creation of the statewide comprehensive energy policy pursuant to subsection (a).






Part 15 - Collaboration with Oak Ridge National Laboratory

§ 49-9-1501 - Purpose of part.

The purpose of this part is to accomplish the following:

(1) Foster economic growth by significantly increasing the number of science, technology, engineering and mathematics doctoral students produced at the University of Tennessee, Knoxville and other state universities;

(2) Accelerate the state's economic and workforce development efforts in the field of energy sciences and engineering;

(3) Support the continued development of clean energy technologies and jobs in Tennessee;

(4) Leverage for the purposes set forth herein the existing capabilities of the University of Tennessee, Knoxville and Oak Ridge National Laboratory;

(5) Elevate the status of the University of Tennessee, Knoxville as a top tier national research institution through expanded collaboration with the laboratory;

(6) Encourage and facilitate the development of an interdisciplinary program in energy science and engineering at the University of Tennessee, Knoxville that shall provide students an opportunity to undertake transformative research activities;

(7) Promote and develop support for collaborative research and development by interdisciplinary teams of University of Tennessee, Knoxville, and other state university faculties and the Oak Ridge National Laboratory in energy-related fields;

(8) Foster and promote research in science, technology, engineering and mathematics that encourages entrepreneurial opportunities in Tennessee; and

(9) Expand the number of University of Tennessee, Knoxville graduate students conducting their graduate research and education at the Oak Ridge National Laboratory working with laboratory scientific staff and using the unique facilities of the laboratory.



§ 49-9-1502 - Establishment of academic unit in collaboration with the Oak Ridge National Laboratory.

(a) The University of Tennessee is authorized to establish an academic unit of the University of Tennessee, Knoxville for interdisciplinary research and education in collaboration with the Oak Ridge National Laboratory.

(b) The chancellor of the University of Tennessee, Knoxville and the director of the Oak Ridge National Laboratory are authorized to enter into an agreement concerning collaboration in interdisciplinary research and education designed to accomplish the purposes of this part. The provisions of this agreement shall address matters including, but not limited to, the appointment and oversight of graduate students, the appointment of ORNL staff as faculty, and the development of interdisciplinary curricula between the two (2) institutions. Nothing in this part shall limit in any way the authority of the United States department of energy with regard to the ownership and operation of the Oak Ridge National Laboratory.

(c) Notwithstanding any law to the contrary, nothing in this part shall be deemed or construed to abrogate in any way the applicability of federal law relative to the Oak Ridge National Laboratory, its management and operation.









Chapter 10 - Special Education

Part 1 - General Provisions

§ 49-10-101 - Legislative intent -- Application of parts 1-6.

(a) (1) It is the policy of this state to provide, and to require school districts to provide, as an integral part of free public education, special education services sufficient to meet the needs and maximize the capabilities of children with disabilities.

(2) The timely implementation of this policy to the end that all children with disabilities actually receive the special education services necessary to their proper development is declared to be an integral part of the policy of this state.

(b) This section applies to all children with disabilities regardless of the schools, institutions or programs by which those children are served.

(c) The state board of education shall adopt rules and regulations, which it may modify from time to time, to implement the policy established in parts 1-6 of this chapter.



§ 49-10-102 - Definitions for parts 1-6.

As used in parts 1-6 of this chapter:

(1) (A) "Child with disabilities" means children with disabilities and youth between three (3) and twenty-one (21) years of age, inclusive, who have been certified under regulations of the state board of education by a specialist as being unsuited for enrollment in regular classes of the public schools, or who are unable to be educated or trained adequately in such regular programs without the provision of special classes, instruction, facilities or related services, or a combination of special classes, instruction, facilities or related services. Any child with disabilities who turns twenty-two (22) years of age between the commencement of the school year in August and the conclusion of the school year the following June, will continue to be a child with disabilities for the remainder of that school year;

(B) "Child with disabilities" means a child with intellectual disability, hearing impairments, including deafness, speech or language impairments, visual impairments, including blindness, emotional disturbance, orthopedic impairments, autism, traumatic brain injury, other health impairments, specific learning disability, developmental delay, functional delay and the intellectually gifted;

(2) "School district" means either a school district or a political subdivision operating a public school or public school system;

(3) "Special education facility" means a school, or any portion of a school, remedial or supplemental facility or any other building or structure, or part of a building or structure, intended for use in meeting the educational, corrective and related needs of children with disabilities; and

(4) "Special education services" means:

(A) Classroom, home, hospital, institutional and administrative services needed to meet the needs of children with disabilities;

(B) Transportation of children with disabilities who are unable to use public transportation;

(C) Corrective and supporting services, including diagnostic and evaluation services, social services, physical and occupational therapy, job placement, orientation and mobility training, braillists, typists and readers for the blind, specified materials and equipment and other services approved by the division of special education and authorized by the state board of education; and

(D) Other services that may be approved by the state board of education to assist children with disabilities in taking advantage of or responding to educational programs and opportunities.



§ 49-10-103 - Special services to be provided -- Avoidance of separate schooling -- Exception for Tennessee School for the Blind and other exceptions.

(a) The state board of education shall provide, or cause to be provided, by school districts all regular and special education, corrective and supporting services required by children with disabilities, to the end that they shall receive the benefits of a free public education appropriate to their needs.

(b) (1) It is within the jurisdiction of the commissioner of education to organize and to supervise schools and classes according to the regulations and standards established for the conduct of schools and classes of the public school system in the state in all institutions wholly or partly supported by the state that are not supervised by public school authorities.

(2) Schools and classes established in wholly state-owned institutions shall be financed by the department of education.

(c) (1) To the maximum extent practicable, children with disabilities shall be educated along with children who do not have disabilities and shall attend regular classes.

(2) Impediments to learning and to the normal functioning of children with disabilities in the regular school environment shall be overcome by the provision of special aids and services rather than by separate schooling for the disabled.

(d) (1) As an exception to subdivision (c)(2), children who are legally blind, acting through their parents or guardians, shall have free choice between education in regular classes alongside children without visual handicaps and education at the Tennessee School for the Blind.

(2) The Tennessee School for the Blind shall continue to be staffed and equipped to provide educational services comparable to those of regular school programs leading to a high school diploma.

(3) In order that legally blind children might be able to make a knowledgeable free choice, the parents or guardians of the children shall be counseled concerning available special education programs for those children. The person counseling such parents and guardians concerning available programs shall reduce to writing a summary of the programs and obtain the signature of a parent or guardian of each child on a copy of the writing acknowledging receipt of the writing, the absence of which writing shall create a conclusive presumption that any choice made was not free and knowledgeable.

(4) Any election made pursuant to this subsection (d) shall relate only to each school year, and the right of free choice and election as provided in this subsection (d) shall pertain to each school year.

(e) Subject to the exception provided by subsection (d), special classes, separate schooling or other removal of children with disabilities from the regular educational environment shall occur only when, and to the extent that, the nature or severity of the disability is such that education in regular classes, even with the use of supplementary aids and services, cannot be accomplished satisfactorily.

(f) Physical aspects and specifications of schools, classrooms and other facilities for, or likely to be used by, children with disabilities, shall be related to their special physical, educational and psychological needs. To this end, school districts, special education services associations, agencies of the state and its subdivisions and any private persons or entities constructing, renovating or repairing facilities with or aided by public funds, which facilities are expressly intended for or are likely to be used by children with disabilities, shall plan, locate, design, construct, equip and maintain them with due regard for the special capabilities, disabilities and requirements of the children with disabilities to be accommodated in the facilities.

(g) (1) It is the responsibility of local governments and school districts to expend effort on behalf of the education of each child with disabilities equal to the effort expended on account of the education of each child who does not have a disability.

(2) Any additional effort necessary to provide supplemental aids and services shall be the ultimate responsibility of the state but shall, to the maximum extent practicable, be administered through the local school districts.

(h) (1) The responsibility of local governments, school districts and the state to provide a free public education for children with disabilities is not diminished by the availability of private schools and services.

(2) Whenever private schools and services are utilized, it continues to be the public responsibility to assure an appropriate quantity and quality of instructional and related services and the protection of all other rights and to ascertain that all children with disabilities receive the educational and related services and rights to which the laws of this state entitle them.



§ 49-10-104 - Division of special education.

(a) There is established in the department of education a division of special education.

(b) The division shall be headed by an assistant commissioner, who shall be qualified by education, training and experience to take responsibility for, and give direction to, the programs of the department relating to the disabled.

(c) This division has the duties and responsibilities formerly the function of the area of special education of the department, as well as those duties and responsibilities described in parts 1-6 of this chapter.

(d) (1) The assistant commissioner who heads the division shall be appointed by the commissioner, in accordance with rules, regulations and directives currently in effect.

(2) Recommendations of individuals deemed qualified for this position may be made by the advisory council for the education of students with disabilities described in § 49-10-105.



§ 49-10-105 - Advisory council for the education of students with disabilities.

(a) There shall be an advisory council for the education of students with disabilities, which shall advise and consult with the governor, the commissioner of education, the state board of education and the director of the division of special education and which shall engage in such other activities as are set forth in this part.

(b) (1) The majority of the advisory council shall be individuals with disabilities or parents of children with disabilities. The advisory council shall be composed of a maximum of twenty-five (25) members, including:

(A) Parents of children with disabilities, individuals with disabilities, teachers, and representatives of institutions of higher education that prepare special education and related services personnel;

(B) State and local education officials, administrators of programs for children with disabilities, representatives of other state agencies involved in the financing or delivery of related services to children with disabilities, representatives of private schools and representatives of public charter schools, if any;

(C) At least one (1) representative of a vocational, community or business organization concerned with the provision of transition services to children with disabilities; and

(D) Representatives from the state juvenile and adult corrections agencies.

(2) The governor shall appoint the members of the advisory council for three-year terms. In making appointments to the advisory council, the governor shall strive to ensure that at least one (1) person serving on the council is sixty (60) years of age or older and that at least one (1) person serving on the council is a member of a racial minority.

(3) Vacancies shall be filled for the unexpired term in the same manner as original appointments.

(4) The advisory council shall be composed of persons broadly representative of community organizations interested in the disabled, professions related to the educational needs of the disabled and the general public.

(c) (1) The advisory council annually shall elect its own chair and vice chair.

(2) The director of the division of special education shall meet with and act as secretary to the advisory council and, within available personnel and appropriations, shall furnish meeting facilities and staff services for the advisory council.

(d) (1) The department shall regularly submit, as part of its budget requests, an item or items sufficient to cover expenses of the operation of the advisory council and of its members in connection with their attendance at meetings of the advisory council and other advisory council activities.

(2) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The council shall:

(1) Have an opportunity to comment on rules and regulations proposed for issuance pursuant to parts 1-6 of this chapter;

(2) Consider any problems presented to it by the governor, the commissioner, the state board of education or the director of the division of special education and give advice on the problems;

(3) Review the state plan prepared pursuant to part 3 of this chapter prior to its submission to the governor and general assembly and comment on the plan to the governor, the commissioner, the state board of education and the director; and

(4) Make an annual report to the governor, the general assembly and the state board of education, which report shall be available to the general public and shall present its views of the progress or lack of progress made in special education by the state, its agencies and institutions and its school districts during the preceding year.



§ 49-10-106 - Local districts elect manner of providing services.

(a) Any school district may independently provide education, corrective and supporting services for children with disabilities, as set forth in parts 1-6 of this chapter, and in any other laws and regulations of the state board of education, or it may meet its obligation to provide these special education services by participating in a special education services association established and operated pursuant to parts 1-6 of this chapter.

(b) A special education services association may be the means whereby participating school districts perform all of their special education functions or perform only specified special education functions. In the latter case, participating school districts shall continue to provide special education and related services not provided by such an association on an individual district basis or in some other manner pursuant to law.



§ 49-10-107 - Inter-district contracts for services permitted.

Nothing in parts 1-6 of this chapter shall be construed to prevent a school district from providing educational, corrective or supporting services for children with disabilities by contracting with another school district to provide the services for children with disabilities from the other district.



§ 49-10-108 - Testing for disabilities.

(a) (1) Every school district shall test and examine, or cause to be tested and examined, each child attending the public and private schools within its boundaries in order to determine whether the child is disabled.

(2) The tests and examinations shall be administered on a regular basis in accordance with rules and regulations of the state board of education.

(3) As used in this section, "schools" means kindergarten (K) and grades one through twelve (1-12) and, if the school district provides educational programs below kindergarten (K) level or above grade twelve (12), to all children attending those programs.

(b) The requirements of subsection (a) shall not apply to children attending private schools if the children are not residents of this state; provided, that if the state or the school district had an agreement with another state or school district requiring the tests and examinations, the school district shall administer them and report the results to the school district of the child's residence.

(c) Every school district shall make and keep current a list of all children with disabilities required to be tested and examined pursuant to subsections (a) and (b) who are found to be disabled and of all children who are residents of the school district and who are receiving home, hospital, institutional or other special education services in other than the regular programs.



§ 49-10-109 - Denial of state aid for noncompliance -- Direct administration by state.

(a) (1) If a school district is found by the commissioner of education to have failed to provide necessary education to all children with disabilities who by law are entitled to receive the education from the school district, the commissioner may withhold all or such portion of the state aid for the regular public schools as, in the commissioner's judgment, is warranted.

(2) The denial of state aid under subdivision (a)(1) may continue until the failure to provide the special education required is remedied.

(3) Whether or not the commissioner elects to withhold aid pursuant to subdivision (a)(2), the commissioner may provide the education directly.

(b) No action pursuant to subsection (a) shall be taken by the commissioner, except after public hearing on due notice and on a record that establishes the failure of the school district to provide special education of adequate quantity and quality.

(c) If the commissioner acts to provide special education pursuant to this section, the action may include:

(1) The hiring, employment and direction of special education teachers and any necessary supporting professional and other personnel;

(2) The incorporation of the personnel into the affected school system;

(3) The procuring and employment of supplies, equipment and facilities that may be reasonably necessary or appropriate;

(4) The furnishing of administrative supervision and services that may be necessary to make the special education program effective;

(5) The direct supervision in state institutions or facilities of the special education, except that no child shall be removed from the school district in which the child would regularly be entitled to receive special education, without the consent of the child's parent or guardian; and

(6) Any other incidental matters reasonably necessary to implement any one (1) or more of subdivisions (c)(1)-(5).

(d) (1) Any costs incurred by the department in administering this section shall be direct charges against the school district and shall be paid by the school district.

(2) If a school district resists timely payment, the department may make payment and reimburse itself by appropriate judicial proceedings against the school district.

(e) (1) During any time when the commissioner is providing special education pursuant to this section, it shall be a purpose of the commissioner to assist the school district to assume or reassume its full responsibilities for the provision of education for children with disabilities.

(2) No state aid pursuant to § 49-10-113 shall be given to a school district during or for any period when the provision of special education on its account is being administered directly by the commissioner pursuant to this section.

(3) The commissioner shall return responsibility to the school district as soon as the commissioner finds that it is willing and able to fulfill its responsibilities pursuant to law.



§ 49-10-110 - Traineeships and fellowships.

(a) The division of special education, as authorized by the state board of education, may make traineeship or fellowship grants available to professional personnel who desire to work in programs for the education of children with disabilities, for either part-time or full-time study, to qualify them to meet professional requirements as required by the state board of education.

(b) (1) Persons, to qualify for a traineeship, must have earned at least sixty (60) semester hours of college credit and persons to qualify for a fellowship must be graduates of a recognized college or university.

(2) Traineeships and fellowships may be in amounts of no more than two thousand dollars ($2,000) per academic year for traineeships and no more than two thousand five hundred dollars ($2,500) per academic year for fellowships with seven hundred fifty dollars ($750) per year per local dependent, except an additional sum annually for each grantee may be allowed to any approved institution of higher learning in this state for the actual cost to the institution, as certified by the institution.

(3) Part-time students and summer session students may be awarded grants on a pro rata basis.

(c) The division shall be responsible for the administration of this program and shall maintain related records of each person approved for training pursuant to this section.

(d) (1) Working with the local school districts, the division shall provide training programs that will be directed toward meeting the needs of a particular school district or system.

(2) The training programs shall not be limited to new teacher recruits, but the experienced special education teacher must be included in well-planned, sequential training programs that emphasize the teacher as an educational diagnostician and a planner, utilizing educational assistants to assist in the implementation of the planned program.

(3) In every instance possible, training programs should be in-house, utilizing qualified local school staff as well as university personnel in the implementation of training program activities.

(4) These teacher training programs should demonstrate a philosophy in a school environment and atmosphere that minimizes "labeling" and emphasizes the child as "a part of rather than apart from."

(e) The division may contract with any approved institution of higher learning, as well as utilize qualified local school staff to offer courses and provide related training sessions for the training of special education personnel at such times and locations as may best serve the needs of children with disabilities in this state.

(f) (1) The grants described in this section may be approved for those personnel who are under contract to work in the exceptional child program in this state, the training schools and at the various residential facilities for exceptional children throughout the state for contractual periods that the state board of education may by regulation specify, or to those individuals who plan to work in the exceptional child program in this state and who sign a commitment satisfactory to the state board of education that they will take an appropriate available job within this state upon graduation or completion of their studies.

(2) Commitments shall be binding upon those who sign them and receive scholarship aid, but the state board of education may waive the enforceability of the commitments in the event of extreme and unforeseen hardship.

(g) (1) The state board of education is authorized to make training grants to personnel who are approved for participation as a paraprofessional in the exceptional child program in this state.

(2) These paraprofessional personnel shall meet professional and employment standards as set forth in the rules and regulations of the state board of education.

(3) The commissioner is responsible for the administration of this program working with the school boards in this state to meet the needs of a particular school district or school system.

(4) Grants are limited to personnel under contract to work with exceptional children in the exceptional child program in this state or those individuals who agree to work with exceptional children upon completion of their training period for contractual periods that the state board of education may by regulation specify.

(A) Those individuals participating in this training program shall sign a commitment satisfactory to the state board of education that they will take an appropriate available job within this state upon completion of their training period.

(B) Commitments shall be binding upon those who sign them and receive scholarship aid, but the state board of education may waive the enforceability of the commitments in the event of extreme and unforeseen hardship.

(5) The state board of education is authorized to develop a plan with the school boards in this state, which plan will provide for funding arrangements to support the training of the paraprofessional personnel, as well as other arrangements necessary for the operation of the training program.



§ 49-10-111 - School construction to serve special needs.

(a) (1) Every school system that constructs, remodels, renovates, expands or modifies school buildings or other structures intended as adjuncts to school buildings or structures shall plan, design, construct and equip the buildings and structures in a manner and with materials that will facilitate use by all children with disabilities who may reasonably be expected to enter upon the premises and to make use of them for instructional, remedial or supplementary services.

(2) Subdivision (a)(1) shall be interpreted and administered in the light of the policy of this state to educate and provide services for children with disabilities in or in close proximity to the regular schools to the maximum extent practicable.

(b) (1) The state board of education shall issue and may from time to time revise rules and regulations to implement this section.

(2) Rules and regulations shall include procedures for submission and review of plans and specifications and may include requirements for additional information to be furnished by school systems or other legal entities constructing or proposing to construct special education facilities.

(3) All plans and specifications shall be approved by the commissioner of education if they meet the rules and regulations of this subsection (b).

(c) (1) Public and private builders of special education facilities may consult with the commissioner or the commissioner's designated representative concerning any matter related to the administration of this section or its application to any special education facility proposed to be constructed or operated by them.

(2) No consultation and no representation made shall be construed as an approval of plans and specifications.

(3) Only plans and specifications that have been approved pursuant to this section shall be used in the construction, renovation, expansion or modification of public school buildings and special education facilities.



§ 49-10-112 - Federal financial aid.

(a) The state board of education may apply for, administer, receive and expend any federal aid for which this state may be eligible in the administration of parts 1-6 of this chapter.

(b) If such aid is available for a multistate or regional program in which this state participates pursuant to one (1) or more contracts in force pursuant to parts 1-6 of this chapter, the state board of education may apply for and devote all or a portion of the federal aid to the multistate or regional program.



§ 49-10-113 - State financial aid.

(a) (1) The state shall provide financial aid in each school year to school districts and other entities entitled by the laws of this state to receive school aid for educational and related services provided by them for children with disabilities.

(2) The aid shall be determined and paid in accordance with this section and rules and regulations set forth by the state board of education.

(b) State financial aid pursuant to parts 1-6 of this chapter may be claimed by and shall be paid to any public school district or other entities entitled by the laws of this state to receive school aid for each of the following elements:

(1) The education of children with disabilities in the regular school programs of the district or entity;

(2) The education of children with disabilities in special classes, schools and programs designed to meet their special needs and the furnishing of corrective or remedial services designed to ameliorate or eliminate physical, mental, emotional or learning disabilities or handicaps; and

(3) The furnishing of transportation.

(c) (1) For the purposes of entitlement to state aid, children with disabilities shall be counted in the same manner as other children.

(2) In addition to the state aid claimed and paid pursuant to this section, any school district or special education services association that has maintained an approved program of education for children with disabilities during any school year shall be entitled to and receive reimbursement from the state for the excess cost of the individuals in the program above the cost of pupils in the regular curriculum, which shall be determined in the following manner:

(A) Each district shall keep an accurate, detailed and separate account of all moneys paid out by it for the maintenance of each of the types of classes and schools for the instruction and care of pupils attending them and for the cost of their transportation, and shall annually report on the account, indicating the excess cost for elementary or high school pupils for the school year over the last ascertained average cost for the instruction of regular children in the elementary public schools or public high schools, as the case might be, of the school district for a like period of time of attendance;

(B) Each special education services association shall keep an accurate, detailed and separate account of all moneys paid out by it for the maintenance of each of the types of classes and schools for the instruction and care of pupils attending them and for the cost of their transportation, and shall annually report on the accounts, indicating the excess cost for elementary or high school pupils for the school year over the last ascertained average cost for the instruction of regular children in the elementary public schools or public high schools as the case might be, of the school districts served by the special education services association for a like period of attendance; and

(C) In addition to any state aid for the transportation of children to and from school and other transportation in connection with school-related activities, the department of education, upon a claim properly substantiated, shall pay one hundred percent (100%) of the costs of special buses and other special equipment actually employed in transporting children with disabilities.

(d) (1) If any of the educational or other services aided pursuant to this section are provided partly by one school district or other entitled entity and partly by another district or entity, and if there is no valid contract or agreement by which one of the districts or entities is the proper claimant for all the aid in question, each district and entity shall be entitled to claim and receive a proportionate share of state aid in accordance with its actual assumption of costs.

(2) The department shall provide for the calculation and apportionment of state aid in cases covered by subdivision (d)(1).



§ 49-10-114 - Individualized education programs for children with disabilities.

Except when a written explanation to the contrary is included, the individualized education program of a child with disabilities will include:

(1) Pre-vocational career education for pupils in kindergarten (K) and grades one to six (1-6), inclusive, or pupils of comparable chronological age; and

(2) Vocational education, career education, or work experience education, or any combination of these, including independent living skill training for pupils in grades seven to twelve (7-12), inclusive, or comparable chronological age.






Part 2 - Special Education Services Associations

§ 49-10-201 - Establishment.

A special education services association shall provide services for all the area included within the school districts participating in it. It may be established by resolution of each of the governing boards of the school districts participating in it.



§ 49-10-202 - Governing boards.

(a) The governing board of a special education services association shall consist of representatives of the participating school districts.

(b) Unless otherwise provided in a written agreement embodied in the resolution by which the special education services association is established, each participating school district shall have one (1) representative.

(c) The representative of each school district on the governing board shall be elected by the governing board of the school district from its own members.

(d) Each representative shall have one (1) vote on the governing board.



§ 49-10-203 - Administration -- Powers.

(a) The affairs of a special education services association shall be administered by its governing board and the officers and employees of the board.

(b) A special education services association has power to:

(1) Establish and operate programs and classes for the education of children with disabilities;

(2) Acquire, construct, maintain and operate facilities in which to provide education, corrective and supporting services for children with disabilities;

(3) Make arrangements with school districts participating in the special education services association for the provision of special education, corrective and supporting services to the children with disabilities of the school districts;

(4) Employ special education teachers and personnel required to furnish corrective or supporting services to children with disabilities;

(5) Acquire, hold and convey real and personal property;

(6) Provide transportation for children with disabilities in connection with any of its programs, classes or services;

(7) Receive, administer and expend funds appropriated for its use;

(8) Receive, administer and expend the proceeds of any issue of school bonds or other bonds intended wholly or partly for its benefit;

(9) Apply for, accept and utilize grants, gifts or other assistance, and, if not contrary to law, comply with the conditions, if any, attached to the grants, gifts or other assistance;

(10) Participate in, and make its employees eligible to participate in, any retirement system, group insurance system or other program of employee benefits, on the same terms as govern school districts and their employees; and

(11) Do other things that are necessary and incidental to the execution of any of the powers of this subsection (b) and of any other powers conferred upon special education services associations elsewhere in parts 1-6 of this chapter or in other laws of this state.



§ 49-10-204 - Special education centers.

(a) (1) A special education services association may establish and operate one (1) or more special education centers to provide diagnostic, therapeutic, corrective and other services on a more comprehensive, expert, economic and efficient basis than can reasonably be provided by a single school district.

(2) The services may be provided in the regular schools by personnel and equipment of a center; or, whenever it is impractical or inefficient to provide them on the premises of a regular school, the center may provide services in its own facilities.

(b) Centers established pursuant to this section also may contain classrooms and other educational facilities and equipment to supplement instruction and other services furnished to children with disabilities in the regular schools and to provide separate instruction to children whose degree or kind of disability makes it impracticable or inappropriate for them to participate in classes with normal children.

(c) Centers established pursuant to this section may include dormitory and related facilities and services in order to permit children with disabilities who may not reasonably go to and from home daily to receive educational and related services.

(d) (1) No facilities may be acquired or constructed pursuant to this section unless application for the facilities has been made by the special education services association to the division of special education and a permit for the facilities has been issued by the division.

(2) The permit may contain such conditions as the division may deem appropriate to assure conformity with the policy of parts 1-6 of this chapter.

(3) No permit shall be issued unless the division is satisfied that every effort has been and is being made to accommodate the educational or related services in a regular school building or on regular school premises and that separate facilities are necessary.



§ 49-10-205 - Functions.

(a) A special education services association shall provide education, corrective and supporting services for all children with disabilities who are residents of the association, except for special education, corrective and supporting services that are provided directly by the state or any special education, corrective and supportive services as, pursuant to the agreement under which the association functions, are expressly reserved for continued provision by the individual school districts.

(b) To the maximum extent practicable, a special education services association shall make such provision in the regular schools of the school districts served by the special education services association or in its own facilities established and operated pursuant to § 49-10-203.

(c) A special education services association shall make arrangements with and payments to private schools, institutions and agencies for services to children with disabilities only if it is unable to provide satisfactory service with its own facilities and personnel and the facilities and personnel of its member school districts.

(d) A special education services association shall provide home or hospital instruction, corrective and supporting services to children with disabilities, but only in cases where the nature and severity of the disability make the provision of education, corrective and supporting services in the regular schools or in other facilities of the special education services association, the state or in suitable private facilities impracticable.



§ 49-10-206 - Qualification of school district as association -- Application for qualification.

(a) (1) A school district may qualify, for the purposes of state aid, as a special education services association, if it provides a full complement of educational, corrective and supporting services, exclusive of services provided directly by the state, for all children with disabilities resident within its boundaries.

(2) Upon application made pursuant to subsection (b), the state board of education shall determine whether the applicant school district meets the requirements of this section.

(b) (1) A school district may apply for and receive the status of a special education services association by submitting to the state board of education an appropriate resolution of its governing board requesting the status.

(2) Section 49-10-207(a) shall not apply to an application submitted pursuant to this section, but the application shall not be approved unless the state board of education finds that the school district complies with § 49-10-208(1) and that it maintains a full complement of special education facilities and programs.



§ 49-10-207 - Inter-district agreements.

(a) (1) Each special education services association, other than one composed of a single school district, shall function pursuant to and in accordance with an inter-school district agreement, referred to as "the agreement" in this section.

(2) The agreement may be incorporated in the resolution or other action establishing the special education services association or may be a separate document. In any case, however, it shall be adopted either by affirmative vote of each of the governing boards of the school districts participating in the special education services association or by affirmative vote of the electors in each school district.

(b) An agreement shall contain:

(1) A precise identification of the party school districts;

(2) An enumeration or other precise delineation of the services to be provided by the special education services association;

(3) Provisions relating to the internal management and control of the special education services association;

(4) Provisions defining the relationships between the party school districts and the special education services association in regard to the responsibilities for regular education of children with disabilities and special education, corrective and supporting services for children with disabilities;

(5) Provisions fixing the financial responsibilities of each party school district to the special education services association or setting forth formulas, procedures and other specific methods for the calculation of the financial responsibilities;

(6) A minimum duration for the agreement;

(7) Provisions for amendment, renewal, withdrawal from or termination of the agreement;

(8) Provisions for the disposition of special education services association property upon dissolution of the association;

(9) Financial settlement, if any, with a withdrawing school district; and

(10) Any other necessary or appropriate provisions.

(c) (1) Prior to becoming effective, an agreement shall be submitted to the state board of education and the attorney general and reporter, and it shall not go into effect unless approved by them.

(2) Failure to respond to a submission within ninety (90) days shall constitute approval of the agreement.

(3) The state board of education shall approve a submitted agreement, unless it finds that the provisions of the agreement are not in accordance with parts 1-6 of this chapter and the policies set forth in this section, or unless it finds that the agreement does not contain sufficient evidence that the special education services association will have the means of providing the facilities, personnel and services necessary to fulfill its obligations toward children with disabilities.

(4) The attorney general and reporter shall approve a submitted agreement, unless the attorney general and reporter finds it to be in improper form or unless the attorney general and reporter finds one (1) or more of its provisions contrary to law.

(d) (1) Any special education services association that is in the process of formation and that proposes to qualify for state aid shall submit the inter-school district agreement pursuant to which it proposes to function to the state board of education.

(2) The submission may be either prior or subsequent to adoption of the agreement and the resolution required by § 49-10-106, but no special education services association shall receive state aid unless it has been approved for state aid by the state board of education.



§ 49-10-208 - Approval of association for state aid.

The state board of education shall approve a special education services association for state aid if it determines that:

(1) The association complies with all provisions of parts 1-6 of this chapter or, if the association is not yet in operation, that it will have the resources and authority to comply with parts 1-6 of this chapter; and

(2) The geographic area served or to be served by the special education services association is not so located or of such a configuration as to exclude one (1) or more other school districts from effective participation in a special education services association or from forming a viable association of their own.



§ 49-10-209 - Withdrawal from or dissolution of association.

(a) (1) A school district that is included in a special education services association may withdraw from participation in any part of the association only with the approval of the director of the division of special education after the director has conferred with the district and is satisfied that withdrawal is in the interest of the children with disabilities in the association and the school district affected.

(2) Withdrawal shall be effective only if the school board has the approval of the director to establish a comparable part of a program.

(3) Withdrawal shall not be effective until the end of the next full school year.

(4) The withdrawing school district shall be liable for its proportionate share of all operating costs until its withdrawal becomes effective, shall continue to be liable for its share of debt incurred while it was a participant and shall receive no share in the assets.

(b) (1) An association established under §§ 49-10-104 -- 49-10-106 and this part may be dissolved by action of its governing board, but the dissolution shall not take place until the end of the school year in which the action was taken.

(2) When an association is dissolved, assets and liabilities shall be distributed to all entities that participated in the association.






Part 3 - Special Education Services Planning

§ 49-10-301 - State plan.

(a) The commissioner of education, as head of the department of education and acting through its division of special education, shall make and keep current a plan for the implementation of the policy set forth in § 49-10-101.

(b) The plan shall include:

(1) A census of the children with disabilities in this state showing the total number of children with disabilities and the geographic distribution of children with disabilities as a whole;

(2) Provision for diagnosis and screening of children with disabilities;

(3) An inventory of the personnel and facilities available to provide instruction and other services for children with disabilities;

(4) An analysis of the present distribution of responsibility for special education between the state and local school systems and general units of local government, together with recommendations for any necessary or desirable changes in the distribution of responsibilities;

(5) Identification of the criteria for determining how children with disabilities are to be educated;

(6) Standards for the education to be received by each of the several categories of children with disabilities in regular schools or school districts and in state institutions, including methods of assuring that education afforded children with disabilities will be as nearly equivalent as may be to that afforded regular children and also will take account of their special needs;

(7) A program for the preparation, recruitment and in-service training of personnel in special education and allied fields, including participation, as appropriate, by institutions of higher learning, state and local agencies and any other public and private entities having relevant expertise;

(8) A program for the development, acquisition, construction and maintenance of facilities and new, enlarged, redesigned and replacement facilities needed to implement the policy of parts 1-6 of this chapter;

(9) A full description of the state plan for providing special education to all children with disabilities in this state, including each of the matters enumerated in this section, and any other necessary or appropriate matters; and

(10) Any additional matters that may be necessary or appropriate, including recommendations for amendment of laws, changes in administrative practices and patterns of organization and changes in levels and patterns of financial support.

(c) (1) Amendments to or revisions of the plan shall be submitted to the governor and general assembly and be made available for public distribution no less than ninety (90) days prior to the convening of each regular session of the general assembly.

(2) All amendments or revisions of the plan shall detail progress made in fulfilling the plan and in implementing the policy of parts 1-6 of this chapter.

(d) The publication of the plan or any amendments or revisions to the plan shall be made in accordance with the rules, regulations, policies and procedures of the state publications committee.



§ 49-10-302 - Local plans.

(a) (1) On or before July 1 of each year, each school district shall report to the commissioner of education and the state board of education the extent to which it is then providing the special education for children with disabilities necessary to implement fully the policy of parts 1-6 of this chapter.

(2) The report also shall detail the means by which the school district or political subdivision proposes to secure full compliance with the policy of parts 1-6 of this chapter, including:

(A) A precise statement of the extent to which the necessary education and services will be provided directly by the district pursuant to law requiring direct provision;

(B) A precise statement of the extent to which standards in force pursuant to § 49-10-301(b)(6) are being met; and

(C) An identification and description of the means the school district or political subdivision will employ to provide, at levels meeting standards in force pursuant to § 49-10-301(c), all special education not to be provided directly by the state.

(b) (1) After submission of the report required by this section, the school district shall submit any supplemental and additional reports the commissioner and department may require, in order to keep the plan current.

(2) By rule or regulation, the department shall prescribe the due dates, form and all other necessary or appropriate matters relating to the reports.

(c) (1) For the purposes of this section, children with disabilities being furnished special education in state facilities shall continue to be the planning responsibility of the school district in which they would be entitled to attend school if it were not for the direct provision of special education to them by the state.

(2) A record of each child with disabilities being furnished special education in state facilities, the nature and degree of the child's disability and of the way in which the child's educational needs are being met shall be kept by the school district.

(d) (1) The commissioner and the department, upon the request of any school district, shall provide technical assistance in the formulation of any plan or subsequent report required pursuant to this section.

(2) However, the assistance shall be only advisory and consultative in character and shall not be designed to transfer, either in whole or in part, the responsibility for or actual development of the plan or report.



§ 49-10-303 - State supervision of local plans.

(a) If the state board of education disapproves a plan submitted by a school board, representatives of the state school board shall consult and advise with the school board in an effort to formulate a plan that can be approved.

(b) (1) If no plan can be agreed upon, the state board of education shall, within thirty (30) days, provide a plan that shall be adhered to, unless the school board, within thirty (30) days thereafter, files a suit in the circuit court of Davidson County, in equity, to restrain the enforcement of the plan on the ground that it is arbitrary, impracticable, detrimental to the education of exceptional children or invalid.

(2) Only the circuit court of Davidson County shall have jurisdiction of the suits and the suits shall be given a preferred setting.



§ 49-10-304 - Cooperative undertakings to be considered.

Any state and local plans made pursuant to this part shall take into account the advantages and disadvantages in providing special education to particular kinds of children with disabilities through cooperative undertakings with other jurisdictions.



§ 49-10-305 - Interstate and inter-district agreements.

(a) In addition to any arrangements that may be made pursuant to this part and parts 1-6 of this chapter, the state or school district may enter into agreements with other school districts or states to provide such special education; provided, that a child receiving special education outside the school district in which the child would normally attend public school shall continue to be the responsibility of such school district, and nothing herein shall be deemed to relieve the school district from compliance with the requirements of parts 1-6 of this chapter.

(b) Agreements made pursuant to subsection (a) may include furnishing of educational and related services, payment of reasonable costs of furnishing of educational and related services, the making of capital contributions toward the construction or renovation of joint or common facilities or facilities regularly made available by one-party jurisdiction and furnishing of or responsibility for transportation, lodging, food and related living costs.



§ 49-10-306 - Rights of children and parents preserved.

(a) Any child given educational or related services and any parent or guardian of the child, pursuant to this part and any agreement made pursuant to this part, shall continue to have all civil and other rights that the child would have if receiving like education or related services within the subdivision or school district where the child would normally attend public school.

(b) No agreement made on the authority of this part shall be valid unless it contains a provision to such effect.






Part 4 - Special Education Materials and Training Unit

§ 49-10-401 - Creation.

There shall be in the division of special education a special education materials and training unit, called "the unit" in this part, for the purpose of assisting in the education of persons with disabilities.



§ 49-10-402 - General powers.

In addition to any functions in which it may engage pursuant to other provisions of parts 1-6 of this chapter or other laws, the unit may:

(1) Develop, test, demonstrate, maintain, purchase or otherwise acquire, store, produce if not reasonably obtainable from commercial sources and make available, equipment, materials and special supplies and devices particularly useful in connection with the education of persons with disabilities;

(2) Study, develop and disseminate information concerning techniques for teaching persons with disabilities;

(3) Collect, evaluate and disseminate research data and other information related to special equipment, materials, supplies, devices, techniques and training;

(4) Provide instruction in the operation or use of equipment, materials, supplies and devices of the type referred to in subdivision (1);

(5) Provide in-service training for teachers of persons with disabilities and other persons requiring special skills or understanding in connection with the education of persons with disabilities; and

(6) Accept, administer and utilize federal aid and any other grants, gifts or donations of funds, equipment, materials, supplies, facilities and services in connection with any of its authorized functions and comply with any requirements or conditions attached to the federal aid, grants, gifts or donations; provided, that the requirements or conditions are not inconsistent with law.



§ 49-10-403 - Unit to make equipment available.

(a) The unit shall furnish, lend or otherwise make available its equipment, materials, supplies and devices to public school systems, private nonprofit schools, special schools or institutions for children with disabilities and public and private nonprofit institutions of higher learning.

(b) Public and private nonprofit institutions and organizations operating programs of vocational rehabilitation recognized or approved pursuant to parts 1-6 of this chapter also shall be eligible in the same manner as institutions qualifying under subsection (a).

(c) Preschool public and private nonprofit programs for the education of children with disabilities also shall be eligible in the same manner as institutions qualifying under subsection (a), if approved by the unit.

(d) A person with disabilities may apply for and receive equipment, materials, supplies and devices on an individual basis if the unit has established loan or other services for making the equipment, materials, supplies and devices available to users not covered by subsections (a)-(c) and has provided appropriate procedures therefor.

(e) (1) The unit shall make equipment, materials, supplies or devices available pursuant to subsections (a)-(c) only on written application made in the form and manner that it may prescribe.

(2) The application shall be approved and equipment, materials, supplies or devices furnished only if the unit is satisfied that the applicant has a need for the equipment, materials, supplies and devices and is capable of putting them to appropriate use.

(3) Applications shall contain information concerning the number of children with disabilities for whom the applicant is providing instruction, or, in the case of a new institution or program, the number expected to be so served, the type or types of disability, and other information that the unit may require.

(f) Except as may be provided pursuant to § 49-10-404(a)-(d), the unit shall provide equipment, materials, supplies, devices and in-service training only to schools and school systems, institutions, organizations and persons in this state.



§ 49-10-404 - Contracts for provision or acquisition of equipment or services.

(a) In view of the specialized character of the functions of the unit, it is recognized that its support and utilization on a multistate or regional basis may promote efficiency and economy and may make it possible for more persons in need of special education to receive it. Accordingly, it is the policy of the state to encourage multistate and regional cooperation to that end.

(b) (1) The department of education may enter into contracts with other states or their appropriate educational agencies for the furnishing of services, equipment, materials, supplies or devices by the unit.

(2) The contracts may provide for the carrying on of any one (1) or more functions that the unit is authorized to perform in such manner as to serve schools and school systems, institutions, organizations and persons in the other state or states; provided, that unless the activities covered by the contract are financed entirely by the other state or states, including the maintenance of a separate staff or the pro rata contribution to the salaries and other compensation of staff partly employed for the benefit of one (1) or more other states and this state, no school or school system, institution, organization or person may be furnished with equipment, materials, supplies, devices or training who would be ineligible to receive the same under the laws of this state.

(c) Contracts made pursuant to subsections (a)-(d) shall provide for:

(1) Their duration;

(2) Appropriate consideration and the payment of consideration;

(3) The nature and extent of the equipment, materials, supplies, devices and training to be furnished and received;

(4) The performance of inspections and examinations and the making of reports, the evaluation thereof and the granting or denial of benefits on the basis thereof; and

(5) Any other necessary and appropriate matters.

(d) (1) Consideration provided by any contract made with the department pursuant to subsections (a)-(d) shall be at least sufficient to cover the cost of any equipment, materials, supplies or devices furnished and an equitable share of the operating costs in connection with any in-service training given to persons from other states.

(2) It shall be a guiding principle for the making of contracts pursuant to subsections (a)-(d) that if the use made or to be made of the unit by another state is in excess of ten percent (10%) of the use made by this state and schools and school systems, institutions, organizations or persons in this state, consideration required from the other state shall include an equitable contribution to overhead and capital costs, as well as to operating costs and costs of equipment, materials, supplies and devices furnished.

(e) (1) The commissioner or the commissioner's designated representative is authorized to enter into contracts for the furnishing of equipment, materials, supplies, devices and personnel training that are peculiarly useful in the teaching of children with disabilities.

(2) The commissioner or the commissioner's designated representative may pay the consideration, out of funds available for the consideration, as may be appropriate and equitable in the circumstances.

(3) If another state, public agency or private nonprofit agency establishes and maintains a substantial, specialized program for the development, production, procurement and distribution of special equipment, materials, supplies and devices or for the training of personnel useful in the teaching of children with disabilities, and if the contract or contracts entered into pursuant to this subsection (e) assure this state of substantial benefits therefrom on a continuing basis, consideration paid by the commissioner or the commissioner's designated representative may be calculated to include overhead and capital costs as well as more immediately operational costs and the costs of any articles or services furnished or to be furnished.

(f) (1) Any articles or services secured by or through the commissioner or the commissioner's designated representative pursuant to contracts made under authority of parts 1-6 of this chapter may be made available to any school system, special school or other person and entity entitled to participate in or receive benefits from special services to the disabled.

(2) The ultimate apportionment and bearing the costs as among this state, subdivisions of this state and other persons and entities shall be in accordance with law.



§ 49-10-405 - Inspection of records and facilities -- Reports.

(a) (1) The unit may inspect the facilities of any applicant for or recipient of its equipment, materials, supplies and devices and may examine any pertinent records in order to determine facts relevant to the administration of parts 1-6 of this chapter.

(2) For this purpose, the unit and its duly authorized representatives shall have access to the premises and any pertinent records of the applicant or recipient at all reasonable times.

(b) The unit may require reasonable reports from any recipient institution or program detailing the uses made of equipment, materials, supplies and devices made available pursuant to parts 1-6 of this chapter and of the workability or beneficial effects obtained from the equipment, materials, supplies and devices.

(c) The commissioner of education, with the approval of the governor, may provide for the consolidation of inspections, examinations of records and making of reports pursuant to this section with other inspections, examinations and reports made or required to be made by the department of education or may permit them to be separate, as in the commissioner's judgment, with the approval of the governor, is most appropriate to the proper administration of parts 1-6 of this chapter and the promotion of general efficiency.



§ 49-10-406 - In-service training programs.

(a) The in-service training programs of the unit shall be available to any teacher of persons with disabilities in the regular employ of any school system, institution, organization or program that could be an eligible applicant for equipment, materials, supplies or devices pursuant to § 49-10-403.

(b) The locations, times, duration and specific educational or experience prerequisites for particular training programs or courses shall be determined by the unit.






Part 5 - Special Education Resources Centers

§ 49-10-501 - General provisions.

(a) (1) Unless the function is performed for it by a special education services association, each school district and state institution shall establish and maintain a special education resources center, which shall perform the functions of procurement, maintenance, servicing and distribution of special education equipment, supplies and materials to the schools of the district and to any other persons or entities to which they are made available pursuant to law.

(2) Special education equipment, supplies and materials made available to schools and other entities shall be provided, made available and inventoried by the center.

(b) To the extent of its capabilities, a special education resources center may establish and operate or cooperate with others in establishing and operating programs of in-service training similar to those authorized for the unit by § 49-10-406.

(c) Centers established as required by this section shall cooperate with and may borrow or otherwise obtain from the unit, regional instructional materials centers, federal and other governmental agencies and appropriate private agencies equipment, supplies and materials that may be available from the unit, regional instructional materials centers, federal and other governmental agencies and appropriate private agencies and may be responsible for their proper distribution to and collection from schools and other entities entitled to receive and utilize them.

(d) It is the purpose of this section to promote the efficient and expert use of special education aids and to discourage their being positioned, kept or made available for use by persons and under conditions not conducive to their proper employment.

(e) The division of special education shall develop, revise and keep in force regulations and guidelines for the operation of centers and for their relationships to schools or other proper recipient entities.

(f) (1) The unit shall assist centers in their programs of training, equipment servicing, distribution and general administration.

(2) The unit shall encourage the maintenance of centers by special education services associations on behalf of their participating school districts, except in those instances where an individual school district has qualified as a special education services association.






Part 6 - Rights of Children and Parents

§ 49-10-601 - Administrative review.

(a) A child or the child's parent or guardian may obtain review of an action or omission by state or local authorities on the ground that the child has been or is about to be:

(1) Denied entry or continuance in a program of special education appropriate to the child's condition and needs;

(2) Placed in a special education program that is inappropriate to the child's condition and needs;

(3) Denied educational services because no suitable program of education or related services are maintained;

(4) Provided with special education or other education that is insufficient in quantity to satisfy the requirements of law;

(5) Provided with special education or other education to which the child is entitled only by units of government or in situations that are not those having the primary responsibility for providing the services in question; or

(6) Assigned to a program of special education when the child does not have disabilities.

(b) (1) The parent or guardian of a child placed or denied placement in a program of special education shall be notified promptly by certified mail, return receipt requested, of the placement, denial or impending placement or denial.

(2) The notice shall contain a statement informing the parent or guardian that the parent or guardian is entitled to a review of the determination and of the procedure for obtaining review.

(3) The notice shall contain the information that a hearing may be had upon written request, no less than fifteen (15) days nor more than thirty (30) days from the date on which the notice was received.

(c) (1) No change in the program assignment or status of a child with disabilities shall be made within the period afforded the parent or guardian to request a hearing, which period shall not be less than fourteen (14) days, except that the change may be made with the written consent of the parent or guardian.

(2) If the health or safety of the child or of other persons would be endangered by delaying the change in assignment, the change may be sooner made, but without prejudice to any rights that the child and the child's parent or guardian may have pursuant to this section or otherwise pursuant to law.

(d) (1) The parent or guardian shall have access to any reports, records, clinical evaluations or other materials upon which the determination to be reviewed was wholly or partially based or that could reasonably have a bearing on the correctness of the determination.

(2) At any hearing held pursuant to this part or § 49-10-109, the child and the child's parent or guardian shall be entitled to examine and cross-examine witnesses, to introduce evidence, to appear in person and to be represented by counsel.

(3) A full record of the hearing shall be made and kept, including a transcript of the hearing if requested by the parent or guardian.

(e) (1) A parent or guardian who believes the diagnosis or evaluation of the child, as shown in the records made available to the parent or guardian pursuant to subsection (d), to be in error may request an independent examination and evaluation of the child and shall have the right to secure the independent examination and evaluation and to have the report of the independent examination and evaluation presented as evidence in the proceeding.

(2) If the parent or guardian is financially unable to afford an independent examination or evaluation, it shall be provided at state expense.

(f) (1) The state board of education shall make and, from time to time, may amend or revise rules and regulations for the conduct of hearings authorized by this section and otherwise for the implementation of its purpose.

(2) Among other things, the rules and regulations shall:

(A) Require that the hearing officer or board be a person or composed of persons other than those who participated in the action or who are responsible for the omission being complained of;

(B) Fix the qualifications of the hearing officer or officers; and

(C) Provide that the hearing officer or board shall have authority to affirm, reverse or modify the action previously taken and to order the taking of appropriate action.

(3) The rules and regulations shall govern proceedings pursuant to this section whether held by the state board of education or by a county, city or special school district board of education.

(g) The determination of a hearing officer or board shall be subject to judicial review in the manner provided for judicial review of determinations of the state or local education agency, as the case may be.

(h) (1) If a determination of a hearing officer or board is not fully complied with or implemented, the aggrieved party may enforce it by a proceeding in the chancery or circuit court.

(2) Any action pursuant to this section shall not be a bar to any administrative or judicial proceeding by or at the instance of the department to secure compliance or otherwise to secure proper administration of laws and regulations relating to the provision of regular or special education.

(i) The remedies provided by this section are in addition to any other remedies that a child or the child's parent or guardian may otherwise have pursuant to law.



§ 49-10-602 - Enforcement of provisions -- Speedy implementation.

Nothing in parts 1-6 shall be construed to limit any right that any child or the child's parent or guardian may have to enforce the provision of any regular or special educational service, nor shall the time at which school districts are required to submit plans or proceed with implementation of special education programs be taken as authorizing any delay in the provision of education or related services to which a child may otherwise be entitled.



§ 49-10-603 - Enforcement of the Individuals with Disabilities Education Act and state special education laws.

The department of education shall enforce the federal Individuals with Disabilities Education Act, compiled in 20 U.S.C. § 1400 et seq., and state special education laws.



§ 49-10-604 - Investigation of complaints -- Administrative complaint process.

The department of education shall promptly investigate complaints filed regarding services to disabled students and shall enforce the Individuals with Disabilities Education Act, compiled in 20 U.S.C. § 1400 et seq., and state special education laws. The department shall carry out its obligation to enforce the laws through the administrative complaint process in the following manner:

(1) The department shall make available a complaint form on the departmental web site. In addition, the department shall supply any individual with a written copy of the complaint form via the United States mail when so requested. The department shall facilitate the submission of complaint forms via the Internet. If a complaint is filed via the Internet, the complaint shall be deemed signed so long as the name of the filer is indicated in the complaint. Anonymous complaints shall not be accepted for investigative purposes;

(2) If the complaint alleges that a school system has committed a procedural violation of the applicable laws, the department shall determine whether the allegation has basis in fact. If determined to have a basis in fact, the department shall issue, within ten (10) regular school business days of the finding, a written finding to the school system and the person making the complaint confirming the violation. The response shall state whether or not the department has determined that the procedural violation has resulted in a substantive denial of a free, appropriate public education;

(3) If the complaint alleges that a school system has committed a substantive violation that amounts to a denial of a free, appropriate public education, the department shall, within ten (10) regular school business days of the finding, issue a written finding to the school district and the person making the complaint confirming the violation and shall require the school system to take corrective action, including compensatory education where appropriate;

(4) The department shall require a school system that has committed a procedural violation of applicable law to correct the violation within ten (10) regular school business days;

(5) The department shall require a school system that has committed a violation that is determined to constitute a violation of a free, appropriate public education to correct the violation within ten (10) regular school business days. If the school system is unable to correct the violation within ten (10) regular school business days of notification, despite its diligent efforts, it shall be granted an extension of time for a reasonable period, not to exceed an additional ten (10) regular school business days to correct the violation;

(6) Any school system receiving notice from the department that measures are required to correct procedural or substantive violations of applicable law shall provide written notice of the corrective measures to the department and to the person making the complaint. The department shall determine whether the measures taken by the school system have resulted in compliance with the law and the regulations. The department shall provide written notice to the school system of its determination within ten (10) regular school business days; and

(7) Within thirty (30) business days after closing the investigation, the department shall publish all confirmed violations and determinations of findings of violations of statutes or regulations on its official state web site. The publication shall include the name of the school system, a description of the violation, a citation of the law or regulation determined to have been violated, the corrective measures proposed by the school system, and the final determination of the department. The department shall publish confirmed violations and determinations in a manner that protects the identity of the student.



§ 49-10-605 - Special education mediations.

(a) All special education mediations shall be conducted by mediators who have been trained in accordance with Tennessee Supreme Court Rule 31 requirements and who are employed by or contracted by the secretary of state.

(b) The mediators who conduct special education mediations shall receive legal training in special education law.

(c) All parties shall participate in mediation in good faith.



§ 49-10-606 - Conducting special education due process cases.

(a) Special education due process cases shall be heard by administrative law judges employed by the secretary of state. In addition, the secretary of state may contract with no more than three (3) administrative law judges who are currently serving under an appointment by the department of education to hear special education due process cases, to serve as part-time administrative law judges to hear special education due process cases. Administrative law judges shall have jurisdiction to hear complaints arising under the federal Individuals with Disabilities Education Act, compiled in 20 U.S.C. § 1400 et seq., and state special education laws.

(b) The administrative law judges assigned to hear special education due process cases shall receive training in special education law to comport with the requirements of 20 U.S.C. § 1415. Before hearing any special education due process cases, an administrative law judge shall receive intensive training in special education law. After receipt of this initial training, all administrative law judges hearing special education due process appeals shall undergo annual training in special education law.

(c) The school system shall provide a photocopy of all of the education records of the student in question within its control according to orders issued by the administrative law judges, but in no case later than ten (10) regular school business days following the failure to resolve the dispute following the federal resolution process or mediation between the parties.

(d) Final orders in special education cases shall include detailed findings of fact and conclusions of law. The findings of fact shall include a determination by the administrative law judge regarding meaningful participation by the parent in the development of the individualized education plan (IEP) for the student.

(e) Final orders include a determination of prevailing party status on an issue by issue basis.

(f) Administrative law judges shall provide a written final order signed by the judge. Final orders shall also be provided on electronic data disc or via electronic mail at the request of any party.

(g) An administrative law judge shall render a decision within the timelines established by federal law, unless the parties request an extension of time to attempt mediation or in the event of extraordinary circumstances determined acceptable by the administrative law judge.

(h) All decisions regarding special education due process hearings shall be published on the official state web site of the department of education. All student identifying information shall be excised from the publication.



§ 49-10-607 - Attorneys excluded from IEP team.

Neither an LEA attorney nor parent attorney shall be considered a member of an individualized education program (IEP) team.



§ 49-10-608 - [Repealed.]

HISTORY: Acts 2007, ch. 598, § 7; repealed by Acts 2013, ch. 381, § 1, effective May 14, 2013.



§ 49-10-609 - Rules and regulations.

The state board of education is authorized to promulgate rules and regulations to effectuate the purposes of §§ 49-10-603 -- 49-10-608 [repealed § 49-10-608]. . The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-10-610 - Approval of training by administrative office of the courts in consultation with department of education -- Payment.

All training in special education law for the administrative law judges provided for in this part shall be approved by the administrative office of the courts in consultation with the department of education. The training shall be paid for by the department of education.






Part 7 - General Powers of State Board of Education

§ 49-10-701 - General provisions.

The state board of education is authorized to do whatever it deems necessary in the area of special education to:

(1) Adopt plans for the establishment and maintenance of classes in public schools, homes, convalescent homes and hospitals, adopt teacher-pupil ratios for the classes, adopt methods of instruction for exceptional children and prescribe standards or qualifications for teachers and other personnel for whom certification has not been established by the state board of education;

(2) (A) Establish standards and policies for the minimum requirements for admission to, and discharge from, special schools and special classes and for providing special instruction to individual children;

(B) Study and prescribe modifications of curriculum as needed for adjustment to the needs of exceptional children in special schools, special classes and in special instruction for individual children; and

(C) Provide for the use of professional services for the purpose of determining the eligibility of exceptional children for admission to special schools, special classes, and individual instruction; provided, that the services are not available through other state or local agencies;

(3) Purchase or otherwise acquire, from funds provided for excess cost, as may be allocated by the general assembly for such purposes, special transportation, special equipment and special instructional materials and supplies for use in special education for exceptional children. The special equipment or instructional material that is not expendable may be provided on loan to local boards of education according to such terms as may be prescribed under the rules and regulations governing the use of the special equipment or instructional material as established by the state board of education;

(4) Provide out of appropriated funds an attendant or attendants in special schools or special classes, when, in the judgment of the commissioner of education, the physical condition of children in special schools or special classes makes it necessary for provision of the attendant or attendants;

(5) Assist local school system boards of education in establishing and maintaining services for children with disabilities and gifted children, and to assist two (2) or more local school system boards of education in establishing classes through cooperative contract in instances where there are not sufficient numbers of students in one local school system to warrant the establishment of such a class;

(6) Permit a local school system board of education to contract with a suitable private institution or organization located in the same county for the provision of approved facilities and services for exceptional children and to permit the expenditure of funds by the local school system board of education to constitute approved expenditures hereunder; provided, that the authority of the commissioner, the local director of schools and all public school officers shall be as full and ample in the private institution as in any school of the local school system; and provided, further, that the facilities and services of the private institution meet the minimum standards as prescribed by the state board of education;

(7) Cooperate with other state agencies, with private agencies and with state and private institutions that are concerned with the health, education and welfare of exceptional children as they relate to an effective integration of medical treatment, education and rehabilitation of exceptional children; and

(8) Adopt rules and regulations requesting local school system boards of education to provide vocational educational programs for exceptional children and to assist local school system boards of education in establishing and maintaining vocational educational programs for exceptional children.



§ 49-10-702 - Statewide early intervention program for infants and toddlers with disabilities and their families.

(a) In addition to other powers and duties as provided in § 49-10-701, the state board of education shall set policies and promulgate rules and regulations, with the assistance of the department of education and input from the interagency coordinating council for early childhood intervention, for the planning and development of a statewide system of coordinated, comprehensive and multidisciplinary, interagency programs for infants and toddlers with disabilities and their families, to include the following components, as prescribed by 20 U.S.C. §§ 1471-1485:

(1) A definition of developmentally delayed that will be used by the state in carrying out programs under this section;

(2) Timetables for ensuring that appropriate early intervention services will be available to all infants and toddlers with disabilities in this state before the beginning of the fifth year of the state's participation under this section;

(3) A timely, comprehensive, multidisciplinary evaluation of the functioning of each infant and toddler with a disability in this state and the needs of the family to appropriately assist in the development of the infant or toddler with a disability;

(4) For each infant and toddler with a disability in this state, an individualized family service plan, including case management services in accordance with the service plan;

(5) A comprehensive child-find system, including a system for making referrals to service providers that includes timelines and provides for the participation by primary referral sources;

(6) A public awareness program focusing on early identification of infants and toddlers with disabilities;

(7) A central directory which includes early intervention services, resources and experts available in the state and research and demonstration projects being conducted in the state;

(8) A comprehensive system of personnel development;

(9) A single line of responsibility in a lead agency designated or established by the governor for carrying out:

(A) The general administration, supervision and monitoring of programs and activities receiving assistance from the federal government to ensure compliance with federal law;

(B) The identification and coordination of all available resources within the state from federal, state, local and private sources;

(C) The assignment of financial responsibility to the appropriate agency;

(D) The development of procedures to ensure that services are provided to infants and toddlers with disabilities and their families, in a timely manner pending the resolution of any disputes among public agencies or service providers;

(E) The resolution of intra-agency and interagency disputes; and

(F) The entry into formal interagency agreements that define the financial responsibility of each agency for paying for early intervention services, consistent with state law, and procedures for resolving disputes and that include all additional components necessary to ensure meaningful cooperation and coordination;

(10) A policy pertaining to the contracting or making of other arrangements with service providers to provide early intervention services in this state, consistent with this section, including the contents of the application used and the conditions of the contract or other arrangements;

(11) A procedure for securing timely reimbursement of funds used for the program;

(12) Procedural safeguards with respect to this program;

(13) Policies and procedures relating to the establishment and maintenance of standards to ensure that personnel necessary to carry out this section are appropriately and adequately prepared and trained, including:

(A) The establishment and maintenance of standards that are consistent with any state approved or recognized certification, licensing, registration or other comparable requirements that apply to the area in which personnel are providing early intervention services; and

(B) To the extent the standards are not based on the highest requirements in the state applicable to a specific profession or discipline, the steps the state will take to require the retraining or hiring of personnel that meet appropriate professional requirements in the state; and

(14) A system for compiling data on the numbers of infants and toddlers with disabilities and their families in this state in need of appropriate early intervention services, which may be based on a sampling of data, the numbers of infants and toddlers and their families served and the types of services provided, which may be based on a sampling of data.

(b) As used in this section, "infants and toddlers" means individuals from birth to two (2) years of age, inclusive.

(c) (1) Beginning the fourth year of planning for implementation of the statewide system of coordinated, comprehensive and multidisciplinary, interagency programs for infants and toddlers with disabilities and their families, the state shall be required to conduct multidisciplinary assessments, develop individualized family service plans and make available case management services as prescribed by 20 U.S.C. §§ 1471-1485.

(2) In addition to the requirements of subdivision (c)(1), the department shall have in place the following components under the program:

(A) A child-find system;

(B) A public awareness program;

(C) A central directory;

(D) A comprehensive system of personnel development;

(E) Procedural safeguards related to assessment, evaluations and case management services; and

(F) Data collection.

(3) In no event shall the state be required to implement this subsection (c) beyond the date federal funds terminate.






Part 8 - Services for Blind Persons

§ 49-10-801 - Tennessee School for the Blind.

(a) The institution for the instruction of the blind in Nashville shall be a body corporate by the name of the "Tennessee School for the Blind."

(b) The corporation has the right to:

(1) Sue in law or equity;

(2) Take and hold property, real and personal, for its use and benefit as a school; and

(3) Have a seal and such corporate rights and powers as are necessary and proper to effect the end of its creation, the education of the blind.

(c) The land, buildings and appurtenances of the school are the property of the state, to be used as an asylum and school for the blind, who may be admitted into the school.

(d) The state board of education has the power and duty to:

(1) Appoint and remove, on the recommendation of the commissioner of education, all officers, teachers and other employees for the school;

(2) Prescribe, on the recommendation of the commissioner, the salaries of the officers, teachers and other employees;

(3) Set policies and operating guidelines for the school, including the establishment of curricula and graduation requirements;

(4) Adopt measures in establishing a work department and boarding the adult blind that it deems the interests of the institution demand, but it shall not expend for any pupil more than the amount now annually appropriated for each pupil at the school; and

(5) Take steps, enter into agreements and do whatever it deems necessary to the establishment of a foundation for the school.

(e) The state board is authorized to accept any grant, deed or conveyance of real estate, gift or appropriation of personal property for the use and benefit of the institution.

(f) The commissioner has the power and duty to:

(1) Recommend to the board the appointment or removal of officers, teachers and other employees;

(2) Recommend to the board the salaries of officers, teachers and other employees;

(3) Administer and manage the household and domestic affairs of the school; and

(4) Implement policies and guidelines of the board relative to the school.

(g) (1) Any blind child whose parents are citizens of this state may be placed in the institution at the expense of the state.

(2) All other pupils shall be admitted by or under the state board upon terms it deems proper, but pupils who cannot pay shall have preference over those whose parents or families are able to provide for them.

(h) The pupils shall be taught such branches of learning as they can acquire and as are usually taught to young persons, and such trades and handicrafts as the blind can learn and practice with safety and advantage.

(i) (1) The governing authority of the Tennessee School for the Blind is authorized to install facilities for training the blind in radio and television engineering and to install such course of training.

(2) The Tennessee School for the Blind has and possesses the power and authority to train not only its students but other blind persons who may undertake to enroll for such course, and may charge nonstudents for the training an amount adequate to cover the individual costs of the course.

(3) The school has the power to contract with the division of vocational rehabilitation for instruction of blind trainees who are subject to the jurisdiction of the division.

(4) Other persons with disabilities may be admitted under this subsection (i) at the discretion of the superintendent of the Tennessee School for the Blind when the class quota for blind persons has not been filled.



§ 49-10-802 - Scholarship fund for blind persons.

(a) There is created a scholarship fund for the blind, under the supervision of the state board of education.

(b) (1) All graduates of the Tennessee School for the Blind and all blind persons who are residents of this state at the time of application and who have graduated from either the Tennessee School for the Blind or from any accredited high school are eligible to receive the benefits from the scholarship fund; provided, that they meet the qualifications prescribed by the state board of education.

(2) The graduates shall be selected by the commissioners of education and human services after consultation with the superintendent of the Tennessee School for the Blind.

(3) Any graduate selected under this section may continue the study of any subject of art, science or profession in any school or institution that the graduate desires and that is approved by the commissioners of education and human services.

(4) Recipients may include candidates for any degree offered by the approved school.

(c) For the purpose of carrying out this section, there is appropriated an amount not to exceed ten thousand dollars ($10,000) for each biennium.



§ 49-10-803 - Training of children not attending Tennessee School for the Blind.

The commissioner of education has the power to provide for the suitable care, maintenance and instruction of blind children of school age who are not eligible to the Tennessee School for the Blind for lack of training, and who need special kindergarten training to prepare them for admission to the school and reside in this state, where by reason of lack of means the parent or parents of the children are unable to properly care for, maintain and educate the children.



§ 49-10-804 - Registration of blind persons.

(a) The commissioner of human services shall prepare and maintain a register of blind persons in this state, which shall describe their condition, cause of blindness and capacity for education and industrial training.

(b) Whenever, upon examination at a clinic, hospital or other institution or elsewhere within the state, by a physician or optometrist, the visual acuity of a person is found to be with correction 20/200 or less in the better eye, or the widest diameter of the person's field of vision is found to subtend an angle no greater than twenty degrees (20 degrees), the superintendent of the institution or the physician, optometrist or other person who conducted or was in charge of the examination if it took place elsewhere than in such an institution shall within thirty (30) days report to the register of the blind the result of the examination and that blindness of the person examined has been established.

(c) (1) The department of human services has the power to establish and to enforce reasonable rules and regulations governing the custody, use and preservation of the records, papers, files and communications of the department concerning blind persons.

(2) No other department, bureau or agency of the state or of any political subdivision thereof that, under any law, is furnished with the names of registered blind persons shall permit the publication of lists of the names or make use of the lists of names for purposes not directly connected with the administration of services or aid to blind persons.



§ 49-10-805 - Employment and home industry.

The commissioner of human services shall act as a bureau of information and industrial aid to aid the blind in finding employment and develop home industry.



§ 49-10-806 - Workshops for blind persons.

(a) The commissioner of human services, with the consent of the governor, shall establish one (1) or more schools for industrial training and workshops and shall equip and maintain the schools and pay employees suitable wages and devise means for the sale of products.

(b) The commissioner is authorized to receive into these schools pupils from other states upon the payment of fees that the commissioner may determine.

(c) The commissioner may temporarily provide board and lodging for workers or pupils received at any industrial school or workshop established by the commissioner.



§ 49-10-807 - Books -- Visits -- Miscellaneous services.

The commissioner of human services is authorized to devise some means to facilitate the circulation of books and promote visits among the aged or helpless blind in their homes and by any other method that may seem to be expedient; provided, that the commissioner shall not take over the permanent support of any blind person.



§ 49-10-808 - Appointment and compensation of personnel.

The commissioner of human services, with the approval of the department of human resources, is empowered to appoint and fix the compensation of officers, agents or members of the institutions that may be necessary to carry out §§ 49-10-804 -- 49-10-807, including their traveling and other necessary expenses.



§ 49-10-809 - Preschool training for blind children and their parents.

(a) This state, through the Tennessee School for the Blind, is authorized to provide training for preschool blind children and their parents as provided in this section.

(b) (1) The Tennessee School for the Blind, through its superintendent and with the approval of the state board of education, is authorized to provide and coordinate training for blind children of preschool age and their parents throughout the state.

(2) The training shall be of a type designed to instruct in physical and mental preparedness and to qualify the children for admission to the Tennessee School for the Blind.

(3) The training shall constitute a continuing program for the benefit of the children and their parents.

(c) (1) The state board of education, in its discretion, may employ and fix the pay of instructors who may be required to provide the authorized training.

(2) Personnel employed by the board shall be entitled to receive necessary travel expenses.






Part 9 - Services for Deaf Persons

§ 49-10-901 - Tennessee School for the Deaf.

(a) The state institution for the education of the deaf, located in the city of Knoxville, shall be known as "Tennessee School for the Deaf."

(b) The state board of education has the power and duty to:

(1) Appoint and remove, on the recommendation of the commissioner of education, all officers, teachers and other employees of the Tennessee School for the Deaf;

(2) Prescribe, on the recommendation of the commissioner, the salaries of officers, teachers and other employees;

(3) Make all bylaws proper for the control and regulation of the school;

(4) Adopt policies and operating guidelines for the school;

(5) Prescribe curricula and graduation requirements; and

(6) Take steps, enter into agreements and do whatever is necessary to the establishment of a foundation for the school.

(c) The commissioner has the power and duty to:

(1) Recommend to the board the appointment or removal of officers, teachers and other employees;

(2) Recommend to the board the salaries of officers, teachers and other employees;

(3) Administer and manage the household and domestic affairs of the school; and

(4) Implement policies and guidelines of the board relative to the school.

(d) The lot and buildings and appurtenances of the school are the property of the state.



§ 49-10-902 - Schools for deaf children -- West Tennessee and Davidson County.

(a) (1) The state, acting through the state board of education and the commissioner of education, shall establish, maintain and operate a school in Madison County for the hearing impaired children of west Tennessee.

(2) The West Tennessee School for the Deaf shall be located at either Arlington in Shelby County on a portion of that property now owned by the state and used by the school for people with intellectual disability or at such other site in Shelby County made available to the state board of education by the Shelby County legislative body and that is mutually agreeable.

(b) There shall also be a branch school for the deaf located in Davidson County in connection with the Tennessee School for the Blind.



§ 49-10-903 - Scholarship fund for deaf persons.

(a) There is created a scholarship fund for the deaf, under the supervision of the state board of education.

(b) (1) All graduates of the Tennessee School for the Deaf in this state are eligible to receive the benefits from the scholarship fund; provided, that they meet the qualifications prescribed by the state board of education.

(2) The graduates shall be selected by the commissioner of education and the superintendent of the Tennessee School for the Deaf.

(3) Any graduate selected under this section may continue the study of any subject of art or science in any school or institution that the graduate desires and that is approved by the commissioner and the superintendent of the Tennessee School for the Deaf.






Part 10 - Children With Multiple Disabilities

§ 49-10-1001 - General provisions.

(a) The commissioner of education is authorized to distribute to a county, city or special school district an amount of minimum school program excess costs funds not to exceed five dollars ($5.00) per day or one thousand dollars ($1,000) per year per child with multiple disabilities who has been approved by the commissioner under the rules and regulations of the state board of education, to help pay for educational services and facilities for the child, any provisions of the General Education Act or any other law notwithstanding; provided, that there are no state facilities in this state to provide for the child; and provided, further, that the county, city or special school district shall supplement the state funds in an amount necessary to provide adequate educational services and facilities for the child with multiple disabilities.

(b) (1) The maximum amount of one thousand dollars ($1,000) per year as set forth in subsection (a) shall be considered as being the amount to cover two hundred (200) days of instruction.

(2) State funds distributed for a lesser number of days shall be reduced proportionately.






Part 11 - Homebound Instruction for Pregnant Students

§ 49-10-1101 - Establishment of program.

(a) Each LEA shall establish a program of homebound instruction for pregnant students.

(b) In order to reduce the dropout rate among pregnant students, each LEA shall offer each pregnant student three (3) hours of homebound instruction per week throughout a six-week period of maternity leave.

(c) If, at the conclusion of the period of maternity leave, the student's physician certifies in writing that the student's medical condition prevents the student from returning to regular classes, then the LEA shall continue to offer three (3) hours of homebound instruction per week, subject to periodic recertification that the student remains medically unable to attend class because of health complications arising from the pregnancy.



§ 49-10-1102 - Reimbursement by state.

Each LEA shall be entitled to reimbursement from the state for providing the homebound instruction services required by this part, such reimbursement not to exceed three (3) hours of weekly instruction for each student who qualifies. The hourly reimbursement rate available from the state shall be determined by the department of education based upon the average state salary for teachers and shall be payable to an LEA on a monthly basis upon receipt of time sheets for each teacher providing homebound instruction services during the month. The time sheets shall be maintained and submitted by the LEA, which shall attest to the accuracy of the records.



§ 49-10-1103 - Rules and regulations.

The department of education shall promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, rules as are necessary to ensure that this part is implemented in an efficient and effective manner.



§ 49-10-1104 - Approval of expenditures.

The implementation of this part and the expenditure of any funds to implement this part shall be subject to the approval of the commissioner of finance and administration.






Part 12 - Pilot Program for African-American Males

§ 49-10-1201 - Legislative findings.

Numerous recent studies have highlighted the especial problems confronting African-American males in successfully achieving academic advancement in the public schools. Various strategies have been suggested and employed in enhancing success and encouraging achievement comparable or superior to other students. The general assembly finds that a pilot program implementing one (1) or more of these conceptualized methodologies offers a prospective benefit that should be pursued.



§ 49-10-1202 - Establishment.

There is established a pilot program to be implemented in the city of Memphis LEA, which shall develop and institute a holistic program to deal with the needs of African-American male students, utilizing successful methodologies heretofore implemented in other education agencies in the United States, with a particular emphasis on multicultural and ethnocentric education, which will enhance feelings of self-worth and positive achievement among African-American males and enable them to bring a confident sense of personal worth and value to their educational experiences.



§ 49-10-1203 - Funding -- Assistance.

This pilot program shall be implemented with funds appropriated for that purpose in the 1992-1993 general appropriations act. The department of education and the state board of education, together with state institutions of higher education in Shelby County, may provide assistance to the Memphis school board and director of schools in developing and implementing this program.






Part 13 - Special Education Behavioral Supports Act

§ 49-10-1301 - Short title.

This part shall be known and may be cited as the "Special Education Behavioral Supports Act."



§ 49-10-1302 - Purpose of part.

The purposes of this part are:

(1) To ensure that every student receiving special education services is free from the unreasonable, unsafe and unwarranted uses of isolation and restraint practices;

(2) To encourage the use of positive behavioral interventions and support methods in schools;

(3) To develop properly trained staff in order to promote positive behavioral supports that reduce dependence on isolation and restraint practices; and

(4) To ensure that teachers of students receiving special education services are properly trained to protect the student, teacher and others from physical harm, if isolation or restraint is necessary.



§ 49-10-1303 - Part definitions.

For the purposes of this part, unless the context otherwise requires:

(1) "Behavior intervention training program" means a training program in positive behavioral supports, crisis intervention and the safe use of restraint and isolation;

(2) "Chemical restraint" means a medication that is prescribed to restrict a student's freedom of movement for the control of extreme violent physical behavior. Chemical restraints are medications used in addition to, or in replacement of, a student's regular drug regimen to control extreme violent physical behavior. The medications that comprise the student's regular medical regimen, including PRN medications, are not considered chemical restraints, even if their purpose is to treat ongoing behavioral symptoms;

(3) "Emergency situation" means that a child's behavior poses a threat to the physical safety of the student or others nearby;

(4) "Isolation" or "seclusion":

(A) Means the confinement of a student alone in a room with or without a door, or other enclosed area or structure pursuant to § 49-10-1305(g) where the student is physically prevented from leaving; and

(B) Does not include time-out, a behavior management procedure in which the opportunity for positive reinforcement is withheld, contingent upon the demonstration of undesired behavior; provided, that time-out may involve the voluntary separation of an individual student from others;

(5) "Isolation room" means any space, structure, or area pursuant to § 49-10-1305(g) used to isolate a student;

(6) "Mechanical restraint" means the application of a mechanical device, material or equipment attached or adjacent to the student's body, including ambulatory restraints, which the student cannot easily remove and that restrict freedom of movement or normal access to the student's body. Mechanical restraint does not include the use of restraints for medical immobilization, adaptive support, or medical protection;

(7) "Noxious substance" means the use of any defense spray or substance as defined by departmental rule;

(8) "Physical holding restraint" means the use of body contact by school personnel with a student to restrict freedom of movement or normal access to the student's body;

(9) "Positive behavioral supports" means a systematic approach using evidence-based practices to improve school environments, and to prevent and respond to problem behavior that:

(A) Is proactive and instructional, rather than reactive and punitive;

(B) Operates on the following three (3) levels:

(i) Individual;

(ii) Group or classroom; and

(iii) The whole school;

(C) Includes a system of continual data collection;

(D) Utilizes data-based decision-making;

(E) Applies research-validated positive behavioral interventions; and

(F) Improves academic and social outcomes for all students, including those with the most complex and intensive behavioral needs; and

(10) "School personnel" means an individual employed on a full-time or part-time basis by a public school.



§ 49-10-1304 - Isolation or restraint of student -- Reports and record.

(a) A student receiving special education services, as defined by § 49-10-102, may be restrained or isolated only in emergency situations.

(b) Individualized education programs that provide for the use of restraint or isolation in emergency situations shall also contain a data driven functional behavior assessment and a plan for modification of the behavior developed and implemented by a qualified team of professionals.

(c) In the event that restraint or isolation is imposed on a student, it shall be imposed by:

(1) School personnel who have been certified for completing a behavior intervention training program; or

(2) Other school personnel when trained personnel are not immediately available.

(d) (1) If school personnel impose restraints or isolation in an emergency situation, the school shall immediately contact appropriate school personnel who are designated under department rules to authorize the isolation or restraint. Such school personnel authorized by department rules shall see and evaluate the student's condition within a reasonable time after the intervention and the student's parent or guardian shall be notified, orally or by written or printed communication, the same day the isolation or restraint was used. School personnel shall be held harmless for failure to notify if reasonable effort has been made to notify the student's parent or guardian in compliance with this subdivision (d)(1).

(2) If the student's individualized education program does not provide for the use of isolation or restraint for the behavior precipitating such action or if school personnel are required to use isolation or restraint over an extended period of time as determined by department rules, then an individual education program meeting shall be convened within ten (10) days following the use of the isolation or restraint. If the behavior precipitating such action also warrants a change of placement, the child will have all rights provided under applicable state and federal law.

(3) (A) School personnel may report a suspected crime by calling a law enforcement official;

(B) School personnel may file a juvenile petition against a student receiving special education, only after conducting a manifestation determination that results in a determination that the behavior that resulted in the act requiring disciplinary action was not caused by the student's disability; or

(C) A school resource officer (SRO), as defined by § 49-6-4202, may, upon witnessing an offense, take the student into custody.

(e) (1) School personnel who must isolate or restrain a student receiving special education services, as defined by § 49-10-102, shall report the incident to the school principal or the principal's designee who shall record the use of the isolation or restraint and the facts surrounding such use. The state board of education shall promulgate rules that mandate a standard reporting format to be used by LEAs.

(2) Whenever possible, an additional school staff member should serve as an observer to any act of physical restraint performed on a student to monitor the health and safety of all involved. School personnel shall maintain a continuous direct line of sight to a student who is in isolation to monitor the health and well-being of the student.

(f) To the extent possible within the local education agency's funds, the local board of education should address § 49-6-3004(c)(1) by incorporating the following components into its behavior intervention training program:

(1) Training in evidence-based techniques shown to be effective in the prevention of isolation and physical restraint;

(2) Training in evidence-based techniques shown to be effective in keeping both school personnel and students safe when imposing physical restraint or isolation;

(3) Evidence-based skills training on positive behavioral interventions and supports, conflict prevention, functional behavior assessments, de-escalation, and conflict management;

(4) Information describing state statutes, policies, rules, and procedures on restraint and isolation;

(5) Training in the identification and reporting of abuse and neglect in the school setting; and

(6) Certification for school personnel who have completed a behavior intervention training program which should be renewed on a periodic basis.



§ 49-10-1305 - Restrictions on administration of, or use of, isolation or restraint.

(a) Administering a chemical restraint to a student receiving special education services, as defined by § 49-10-102, is prohibited; provided, that nothing in this subsection (a) shall prohibit the administration of a chemical restraint when administered for therapeutic purposes under the direction of a physician and with the child's parent or guardian's consent to administer such chemical restraint.

(b) Administering a noxious substance to a student receiving special education services, as defined by § 49-10-102, is prohibited.

(c) The use of any mechanical restraint on any student receiving special education services, as defined by § 49-10-102, is prohibited.

(d) Any form of life threatening restraint, including restraint that restricts the flow of air into a person's lungs, whether by chest compression or any other means, to a student receiving special education services, as defined by § 49-10-102, is prohibited.

(e) (1) The use of isolation or physical holding restraint as a means of coercion, punishment, convenience or retaliation on any student receiving special education services, as defined by § 49-10-102, is prohibited.

(2) Removing or disabling any equipment or device that a student requires, including, but not limited to, a power wheelchair, brace, augmentative communication device, or walker, as a means of coercion, punishment, convenience, or retaliation on any student receiving special education services, as defined by § 49-10-102, is prohibited.

(3) (A) The use of physical holding restraint in the following circumstances is not prohibited:

(i) The brief holding by an adult in order to calm or comfort;

(ii) The minimum contact necessary to physically escort a student from one area to another;

(iii) Assisting a student in completing a task or response if the student does not resist, or resistance is minimal in intensity or duration; or

(iv) Holding a student for a brief time in order to prevent any impulsive behavior that threatens the student's immediate safety.

(B) The school is not required to notify the student's parent or guardian pursuant to § 49-10-1304 in any of the circumstances listed in subdivision (e)(3)(A).

(f) The use of a locked door, or any physical structure, mechanism, or device that substantially accomplishes the function of locking a student in a room, structure, or area, is prohibited.

(g) Any space used as an isolation room shall be:

(1) Unlocked and incapable of being locked;

(2) Free of any condition that could be a danger to the student;

(3) Well ventilated and temperature controlled;

(4) Sufficiently lighted for the comfort and well-being of the student;

(5) Where school personnel are in continuous direct visual contact with the student at all times;

(6) At least forty square feet (40 sq. ft.); and

(7) In compliance with all applicable state and local fire, health, and safety codes.

(h) Notwithstanding this section, actions undertaken by school personnel to break up a fight or to take a weapon from a student are not prohibited; however, these acts shall be reported.



§ 49-10-1306 - Promulgation of rules and regulations.

(a) Each school shall maintain all records of isolation and restraint.

(b) On a semiannual basis, using existing student-level data collection systems to the extent feasible, each school shall submit a report to the local education agency that includes:

(1) The number of incidents involving the use of isolation and restraint since the previous semiannual report;

(2) The number of instances in which the school personnel imposing physical restraint or isolation were not trained and certified;

(3) Any injuries, deaths, or property damage that occurred;

(4) The timeliness of parental notification; and

(5) Demographic information to determine whether disproportionate use of these interventions exists.

(c) The local education agency shall use the information obtained from records of isolation and restraint in developing its behavior intervention training program.

(d) The local education agency shall submit information to the department of education each year on the use of isolation and restraint in the school district.

(e) Annually, this information shall be reported to the state advisory council for the education of students with disabilities established pursuant to § 49-10-105. This information must also be made readily available to the public. The council shall use this information to report annually to the state board of education with recommendations to reduce the use of isolation and restraint in public education programs. The state board of education shall use these recommendations as well as data, documentation and reports to establish policy or strategies or both to reduce or eliminate the use of isolation and restraint in schools.

(f) The state board of education, in consultation with the departments of education, mental health and substance abuse services, intellectual and developmental disabilities, and children's services, shall promulgate rules and regulations concerning the use of isolation or restraint with students who receive special education services so that isolation or restraint is not used when such procedures are unsafe, unreasonable or unwarranted. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-10-1307 - Training and reporting on the use of restraint and isolation.

If a private school or agency contracts with an LEA to provide services for students with disabilities, then such private school or agency shall, in the contract for services, certify that the staff of the facility or program has received training in the appropriate use of restraint and isolation. Further, the contracting agency shall report to a designated LEA representative each instance of the use of restraint and isolation to accomplish the parental notification provided in this part.






Part 14 - Individualized Education Act [Effective on January 1, 2016.]

§ 49-10-1401 - Short title. [Effective on January 1, 2016.]

This part shall be known and may be cited as the "Individualized Education Act."



§ 49-10-1402 - Part definitions. [Effective on January 1, 2016.]

As used in this part, unless the context otherwise requires:

(1) "Department" means the department of education;

(2) "Eligible postsecondary institution" means a community college or university of the University of Tennessee system or the board of regents system or an accredited private postsecondary institution;

(3) "Eligible student" means a resident of this state who:

(A) Is a child with any of the following disabilities:

(i) Autism;

(ii) Deaf-blindness;

(iii) Hearing impairments;

(iv) Intellectual disability;

(v) Orthopedic impairments;

(vi) Traumatic brain injury; or

(vii) Visual impairments;

(B) Has an individualized education program (IEP) in effect at the time the department receives the request for participation in the program; and

(C) Meets at least one (1) of the following requirements:

(i) Was previously enrolled in a Tennessee public school during the two (2) semesters immediately preceding the semester in which the student receives an individualized education account (IEA);

(ii) Is attending a Tennessee public school for the first time; or

(iii) Received an individualized education account (IEA) in the previous school year;

(4) "IEA" means an individualized education account;

(5) "Parent" means the parent, legal guardian, person who has custody of the child, or person with caregiving authority for the child;

(6) "Participating school" means a nonpublic school that meets the requirements established in this part and seeks to enroll eligible students;

(7) "Participating student" means an eligible student whose parent is participating in the individualized education account (IEA) program; and

(8) "Program" means the individualized education account (IEA) program created in this part.



§ 49-10-1403 - Parental agreement for participation in individualized education account (IEA) program -- Requirements. [Effective on January 1, 2016.]

(a) A parent of an eligible student shall qualify to participate in the program if the parent signs an agreement promising:

(1) To provide an education for the participating student in at least the subjects of reading, grammar, mathematics, social studies, and science; and

(2) Not to enroll the parent's eligible student in a public school and to release the LEA in which the student resides and is zoned to attend from all obligations to educate the student. Participation in the program shall have the same effect as a parental refusal to consent to the receipt of services under 20 U.S.C. § 1414 of the Individuals with Disabilities Education Act (IDEA).

(b) Parents shall agree to use the funds deposited in a participating student's IEA for any, or any combination, of the following expenses of the participating student:

(1) Tuition or fees at a participating school;

(2) Textbooks required by a participating school;

(3) Tutoring services provided by a tutor accredited by a state, regional, or national accrediting organization;

(4) Payment for purchase of curriculum, including any supplemental materials required by the curriculum;

(5) Fees for transportation paid to a fee-for-service transportation provider;

(6) Tuition or fees for a nonpublic online learning program or course;

(7) Fees for nationally standardized norm-referenced achievement tests, Advanced Placement examinations, or any examinations related to college or university admission;

(8) Contributions to a Coverdell education savings account established under 26 U.S.C. § 530 for the benefit of the participating student, except that funds used for elementary or secondary education expenses shall be for expenses otherwise allowed under this section;

(9) Educational therapies or services for participating students from a licensed or accredited practitioner or provider, including licensed or accredited paraprofessionals or educational aides;

(10) Services provided under a contract with a public school, including individual classes and extracurricular programs;

(11) Tuition or fees at an eligible postsecondary institution;

(12) Textbooks required for courses at an eligible postsecondary institution;

(13) Fees for the management of the IEA by private financial management firms; or

(14) Computer hardware or other technological devices approved by the department or a physician, if the computer hardware or other technological device is used for the student's educational needs.

(c) Parents may make payments for the costs of educational programs and services not covered by the funds in their IEA.

(d) Parents are encouraged, when selecting appropriate educational placements for their students, to consider participating schools with inclusive educational settings that educate students with disabilities and students without disabilities together. A participating school shall notify the department whether the school provides inclusive educational settings. The department shall indicate those schools that provide inclusive educational settings in its posting of participating schools on its web site under § 49-10-1405(a)(7).

(e) For participating students in grades three through eight (3-8), a parent shall ensure that the student is annually administered either a nationally norm-referenced test identified by the department or the Tennessee comprehensive assessment program (TCAP) tests or any future replacements of the TCAP tests. The tests should, at a minimum, measure learning in mathematics and English language arts. Results of the testing shall be reported to the parent. Students with disabilities for whom standardized testing is not appropriate, as determined on the student's IEP, are exempt from this requirement.

(f) For purposes of continuity of educational attainment, a student who enrolls in the program shall remain eligible until the participating student returns to a public school, graduates from high school, or reaches twenty-two (22) years of age by August 15 for the next school year, whichever occurs first.

(g) Notwithstanding subdivision (a)(2) that requires a parent to agree not to enroll the parent's eligible student in a public school, a participating student may return to the student's LEA at any time after enrolling in the program in compliance with rules promulgated by the state board of education. The state board of education shall promulgate rules providing the least disruptive process for the return of a participating student to the student's LEA. Upon a participating student's return to the student's LEA, the student's IEA shall be closed, and any remaining funds shall be returned to the state treasurer to be placed in the basic education program (BEP) account of the education trust fund of 1992 under §§ 49-3-357 and 49-3-358.

(h) Any funds remaining in a student's IEA upon graduation from high school may be used to attend or take courses from an eligible postsecondary institution, with qualifying expenses subject to the applicable conditions of subsection (b).

(i) Upon a participating student's graduation from a postsecondary institution or after any period of four (4) consecutive years after high school graduation in which the student is not enrolled in an eligible postsecondary institution, the participating student's IEA shall be closed, and any remaining funds shall be returned to the state treasurer to be placed in the basic education program (BEP) account of the education trust fund of 1992 under §§ 49-3-357 and 49-3-358.

(j) Funds received pursuant to this part do not constitute income taxable to the parent of the participating student or to the student under title 67, chapter 2.



§ 49-10-1404 - Requirements for participating schools -- Penalties for noncompliance. [Effective on January 1, 2016.]

(a) A school, private tutor, eligible postsecondary institution, or other educational provider that serves a participating student shall not refund, rebate, or share funds from an IEA with a parent or participating student in any manner. The funds in an IEA may be used only for educational purposes. Participating schools, postsecondary institutions, and education providers that enroll participating students shall provide parents with a receipt for all qualifying expenses at the school or institution.

(b) To ensure that students are treated fairly and kept safe, all participating schools shall:

(1) Comply with all health and safety laws or codes that apply to nonpublic schools;

(2) Certify that they shall not discriminate against students or applicants on the basis of race, color, or national origin; and

(3) Conduct criminal background checks on employees. The participating school then shall:

(A) Exclude from employment any person not permitted by state law to work in a nonpublic school; and

(B) Exclude from employment any person who might reasonably pose a threat to the safety of students.

(c) The department may suspend or terminate a school from participating in the program, if the department determines the school has failed to comply with the requirements of this section. If the department suspends or terminates a school's participation, the department shall notify affected participating students and their parents of the decision. If a participating school is suspended or if a participating school withdraws from the program, affected participating students remain eligible to participate in the program.



§ 49-10-1405 - Administration of IEA program by department. [Effective on January 1, 2016.]

(a) In administering the IEA program, the department shall:

(1) Remit funds to a participating student's IEA account on a quarterly basis. Any funds awarded under this part shall be the entitlement of only the eligible student under the supervision of the student's parent. The maximum annual amount to which an eligible student is entitled under this part shall be equal to the amount representing the per pupil state and local funds generated and required through the basic education program (BEP) for the LEA in which the student resides and is zoned to attend plus the special education funds from the BEP that the participating student would otherwise be entitled to under the student's particular IEP. For the purpose of funding calculations, each eligible student who participates in the program shall be counted in the enrollment figures for the LEA in which the student resides and is zoned to attend. The IEA funds shall be subtracted from the state funds otherwise payable to the LEA;

(2) (A) Create a standard form that a parent of a student may submit to establish the student's eligibility for an IEA. The department shall make the supplication application readily available to interested families through various sources, including the Internet; and

(B) In accordance with state board of education rules promulgated in consultation with the department of education and the department of health, create an application and approval process for nonpublic schools and providers to become participating schools and participating providers;

(3) Establish application and participation timelines that shall maximize student and school participation;

(4) Provide parents of participating students with a written explanation of the allowable uses of lEAs, the responsibilities of parents, and the duties of the department;

(5) Ensure that lower-income families are made aware of the program and their children's potential eligibility;

(6) Adopt policies necessary for the administration of the IEA program, including:

(A) Policies for conducting or contracting for random, quarterly, and annual reviews of accounts;

(B) Policies for establishing or contracting for the establishment of an online anonymous fraud reporting service; and

(C) Policies for establishing an anonymous telephone hotline for reporting fraud; and

(7) Post on its web site a list of participating schools for each school year, the grades taught in the school. and other information that the department determines shall assist parents in selecting participating schools for their children.

(b) The department may deduct an amount up to four percent (4%) from appropriations used to fund IEAs to cover the costs of overseeing the funds and administering the program.

(c) In compliance with all state and federal student privacy laws, an LEA shall provide a participating school that has admitted an eligible student under this part with a complete copy of the student's school records in the possession of the LEA.



§ 49-10-1406 - Autonomy of participating schools. [Effective on January 1, 2016.]

(a) A participating school is autonomous and not an agent of the state or federal government.

(b) Neither the department nor any other state agency may regulate in any way the educational program of a participating nonpublic school or education provider that accepts funds from the parent of a participating student.

(c) The creation of the IEA program does not expand the regulatory authority of the state, its officers, or any LEA to impose any additional regulation of nonpublic schools or education providers beyond those necessary to enforce the requirements of the program.

(d) Participating nonpublic schools and education providers shall be given the maximum freedom to provide for the educational needs of their students without governmental control. Neither a participating nonpublic school nor an education provider shall be required to alter its creed, practices, admissions policies, or curriculum in order to accept participating students.

(e) In any legal proceeding challenging the application of this part to a participating school, the state bears the burden of establishing that the law is necessary and does not impose any undue burden on participating schools.









Chapter 11 - Career and Technical Education

Part 1 - General Provisions

§ 49-11-101 - Administration -- State board for career and technical education.

(a) (1) The state board of education is designated the state board for career and technical education and, as such, is authorized and empowered to accept on behalf of the state all acts of congress pertaining to career and technical education.

(2) The state board for career and technical education is designated the sole agency of the state for administering career and technical education programs in cooperation with LEAs and the federal government and its agencies and is authorized and empowered to make agreements with the federal government and local governmental units that may be deemed necessary to participate in federal career and technical education funding.

(3) The state board for career and technical education shall develop, by October 1, 2008, policies and guidelines for cooperative career and technical training programs that provide school-supervised and school-administered work experience and career exploration for students. The policies and guidelines shall comply with all state laws and federal laws and regulations concerning the employment of minors, but shall not be more restrictive concerning the employment of minors than those laws and regulations.

(b) The board of regents is designated the sole agency of the state for administering career and technical programs in the institutions and schools governed by the board of regents in cooperation with the federal government and its agencies and is authorized and empowered to make agreements with the federal government and local governmental units that may be deemed necessary to participate in federal career and technical funding.



§ 49-11-102 - Federal funding.

(a) The state treasurer is appointed custodian for the funds for career and technical education as provided in the several education acts of the federal congress and the laws of the state, and the state treasurer shall receive and provide for the custody of the funds that may come from the federal government and from other sources for career and technical education, together with state funds appropriated by the general assembly for these purposes. The state treasurer shall disburse any federal career and technical funds on the order of the state board of education through the commissioner of education as executive officer of the state board for career and technical education.

(b) (1) The state board of education shall prepare plans showing the kinds of career and technical education for which it is proposed that the appropriations shall be used, the kind of school equipment, courses of study, methods of instruction and the qualifications of teachers.

(2) Plans prepared by the state board of education shall also include plans for supervision of the several types of career and technical training the board proposes to operate, the qualifications of supervisors, plans for the training of teachers and the qualifications of teachers' trainers.



§ 49-11-103 - Agriculture education-- Funding.

(a) The state supervisor of agriculture education, after receiving the approval of the commissioner of education, is authorized to expend a sum of money not to exceed five thousand dollars ($5,000) per annum from the career and technical funds, appropriated by the state for the purpose of promoting agriculture education through the agriculture education students of this state.

(b) The money authorized in subsection (a) shall be used for:

(1) Offering scholarships to agriculture education students;

(2) Promoting contests in crops and livestock, including the expenses of the state's agriculture education livestock judging teams to the national shows;

(3) Maintaining and improving state summer training camp for the agriculture education students of the state;

(4) Providing expenses of the delegates of the agriculture education students to their national convention; and

(5) Providing expenses of Tennessee's master teacher of agriculture education to the southern regional conference of agriculture education workers.

(c) The amount of money set forth in subsection (a) shall become available on July 1 of each year.



§ 49-11-104 - Career and technical education in high schools.

(a) (1) It is declared to be the intent of the general assembly that comprehensive career and technical education be made available by the state and local education agencies in grades nine through twelve (9-12).

(2) The program shall be made accessible to all high school students and planned to serve at least fifty percent (50%) of the students in grades nine through twelve (9-12).

(b) (1) All capital costs and operating costs of the programs developed under this section shall be borne by the state, to the extent that appropriations are made for the programs.

(2) The operation of the facilities shall be by local boards of education or as joint facilities by two (2) or more local systems.

(3) Appropriate counseling and career and technical courses shall be made available in grades seven (7) and eight (8).

(4) The acquisition of necessary land, the construction or acquisition of adequate facilities and equipment and the training of an adequate number of career and technical instructors and counselors shall proceed as rapidly as possible after needs are determined in order to carry out the intent expressed in subsection (a).

(5) Counseling shall be provided in grades seven through twelve (7-12) at the ratio of one (1) counselor for two hundred (200) students, with special competence in career and technical guidance including some practical experience.

(6) In the selection of career and technical instructors, some practical experience shall be considered an essential qualification.

(c) After each county, including city and special school districts, is surveyed, facilities shall be planned by the board of career and technical education for comprehensive career and technical training for high school and post high school students in accordance with one (1) of the following alternatives:

(1) Comprehensive High Schools. Facilities will be utilized or expanded, or both, in school systems where schools have been consolidated sufficiently to provide comprehensive high schools for a minimum of about one thousand five hundred (1,500) students;

(2) State Colleges of Applied Technology. Facilities will be utilized or expanded, or both, in state colleges of applied technology, where properly located, to provide comprehensive high school career and technical training;

(3) Career and Technical Training Centers. In counties, including city and special school districts, with two (2) or more high schools, where students cannot be served under subdivision (c)(1) or (c)(2), a career and technical training center will be established separate from any existing school;

(4) Joint Facilities. Where practicable, and where school systems may not be served adequately by any of the alternatives in subdivisions (c)(1)-(3), joint facilities may be established and operated to serve two (2) or more counties or school systems, or both.

(A) The governing body of each joint facility that exists separately from any other local school system shall cause an annual audit to be made of the books and records of the facility, to order and pay for the audit and to contract with certified public accountants, public accountants or the department of audit to make the audit.

(B) The comptroller of the treasury, when the comptroller of the treasury deems it necessary, may require the audit to be conducted by the department of audit, the cost of the audit to be paid by the governing body.

(C) The comptroller of the treasury, through the department of audit, shall be responsible for determining that the audit is prepared in accordance with generally accepted governmental auditing standards and that the audit meets the minimum standards prescribed by the comptroller of the treasury.

(D) The comptroller of the treasury shall promulgate rules and regulations that are required to assure that the books and records are kept in accordance with generally accepted accounting procedures and that audit standards prescribed by the comptroller of the treasury are met; or

(5) In the event that it is found not to be economically or physically feasible to provide expanded career and technical programs by one (1) of the four (4) alternatives in subdivisions (c)(1)-(4), an alternate delivery procedure may be developed. The conditions that will authorize the development of an alternate delivery procedure include, but are not limited to, geographical barriers, low student population and excessive distances involved.

(d) (1) Career and technical training for the post high school student shall be planned and implemented through utilization of facilities provided by this section.

(2) The student shall have available to the student the programs of any facility.

(e) (1) The board of career and technical education shall, upon recommendation of the executive officer of the board, adopt the plan of career and technical education program for each county.

(2) The plan shall incorporate previous decisions of the general assembly for the establishment of career and technical training facilities and programs.



§ 49-11-105 - Unlawful discrimination.

(a) Any vocational, vocational-technical or technical institution offering training through courses of an academic or clinical or practical nature, or any combination of courses of an academic or clinical or practical nature, and supported in whole or in part by state funds, shall have and enforce a policy whereby all courses offered by the institution shall be offered and made available on an equal basis to any student, without regard to the race, creed, sex or national origin of the student.

(b) A violation of this section is a Class C misdemeanor.



§ 49-11-106 - Replacement or transfer of state-owned property.

(a) Any LEA that has received state-owned personal property for use in its career and technical education programs may request special approval from the commissioner of education permitting it to trade in for replacement equipment any state-owned item of career and technical equipment in its possession whose initial acquisition cost exceeded three hundred dollars ($300).

(b) Notwithstanding any other law to the contrary, the commissioner may grant the permission requested in subsection (a) under guidelines developed by the division of career and technical education. The guidelines shall include, but not be limited to, such matters as a replacement schedule, age, repair history and technical usefulness of the equipment. The cost difference of replacement equipment acquired under this plan shall be borne by the LEA, and title to the replacement equipment shall remain with the department.

(c) The commissioner's approval granted under subsections (a) and (b) is sufficient to convey clear title to any equipment traded in under this section. The division of career and technical education shall maintain an inventory of all equipment, individually identified by description and serial number, that has been traded in or acquired under this section.

(d) Any personal property now on state inventory and used by an LEA for career and technical education programs in a non-state-owned facility is transferred upon request to the respective custodial LEA, which is vested with clear title to the property.



§ 49-11-107 - Purchases for use by clients of program.

(a) Notwithstanding any law to the contrary, purchases of equipment, supplies or other goods and services for use by a client participating in a vocational rehabilitation or independent living program may be made by the director of vocational rehabilitation.

(b) It is the responsibility of the director to develop procedures to ensure, to the extent practicable, that purchases made on behalf of the state are at the lowest possible price while at the same time ensuring timely delivery of services.

(c) The director is authorized to make purchases that do not exceed five hundred dollars ($500) without the necessity of soliciting competitive bids, advertising for bids or other requirements applicable to governing the purchase of goods and services on behalf of the state.



§ 49-11-108 - Notification of prerequisites for career and technical education courses.

The state board of education shall notify local school systems no less than one (1) full year prior to the effective date of any academic prerequisite course requirements in career and technical education.






Part 2 - Tennessee Council for Career and Technical Education

§ 49-11-201 - Creation -- Membership.

(a) There is created the Tennessee council for career and technical education.

(b) The council shall consist of thirteen (13) members appointed by the governor and shall serve in an advisory capacity to the state board of education, the board of regents, the governor and the general assembly. Members of the council shall be appointed to serve terms of six (6) years. In the event a vacancy is created by the death or resignation of a member or by other cause, a successor shall be appointed within fifteen (15) days to serve for the remainder of the unexpired term. The governor shall appoint a person to fill each of the following categories:

(1) Seven (7) individuals who are representative of the private sector in the state who shall constitute a majority of the membership:

(A) Five (5) shall be representative of business, industry, trade organizations and agriculture; and

(B) Two (2) shall be representatives of labor organizations; and

(2) Six (6) individuals who are representative of secondary and postsecondary career and technical institutions, equitably distributed among the institutions, career guidance and counseling organizations within the state, individuals who have special knowledge and qualifications with respect to the special educational and career development needs of special populations, including women, the disadvantaged, the handicapped, individuals with limited English proficiency and minorities, and of whom one (1) member shall be representative of special education.



§ 49-11-202 - Duties

The Tennessee council for career and technical education shall:

(1) Meet with the state board of education or its representatives during the planning year to advise on the development of the state plan;

(2) Advise the state board of education and make reports to the governor, the business community and general public of the state concerning:

(A) Policies the state should pursue to strengthen career and technical education, with particular attention to programs for the handicapped; and

(B) Initiatives and methods the private sector could undertake to assist in the modernization of career and technical education programs;

(3) Analyze and report on the distribution of spending for career and technical education in the state and on the availability of career and technical education activities and services within the state;

(4) Furnish consultation to the state board of education on the establishment of evaluation criteria for career and technical education programs within the state;

(5) Submit recommendations to the state board of education on the conduct of career and technical education programs conducted in the state that emphasize the use of business concerns and labor organizations;

(6) Assess the distribution of financial assistance between secondary career and technical education programs and postsecondary career and technical education programs;

(7) Recommend procedures to the state board of education to ensure and enhance the participation of the public in the provision of career and technical education at the local level within the state, particularly the participation of local employers and local labor organizations;

(8) Report to the state board of education on the extent to which all persons are provided with equal access to quality career and technical education programs, including, but not limited to:

(A) Individuals with disabilities;

(B) Disadvantaged individuals;

(C) Adults who are in need of training and retraining;

(D) Individuals who are single parents or homemakers;

(E) Individuals who participate in programs designed to eliminate sex bias and stereotyping in career and technical education; and

(F) Criminal offenders who are serving in a correctional institution;

(9) Evaluate career and technical education program delivery systems at least once every two (2) years;

(10) Make recommendations to the state board of education on the adequacy and effectiveness of the coordination that takes place between career and technical education and other training programs; and

(11) Advise the governor, the general assembly, the Tennessee board of regents, and the state board of education of these findings and recommendations.



§ 49-11-203 - Funding -- Compensation -- Staff.

(a) Funds necessary to accomplish the mandates of federal legislation affecting career and technical education shall be provided from either federal or state funds, or both, through appropriation by the general assembly.

(b) Members of the council shall be entitled to receive per diem at the rate of fifty dollars ($50.00) per day for each day engaged in carrying out their responsibilities under this part, if funds are available.

(c) Members of the council are entitled to reimbursement for all actual reasonable and necessary expenses incurred for meals and lodging while attending to the official business of the council and mileage for attending council meetings and conducting other business of the council. Funds appropriated for the work of the council may be used to pay for meals of the members of the council and other persons authorized by the council to participate in meetings that assist the council to fulfill its obligations under state and federal legislation. The council is authorized to disburse funds for out-of-state travel as prescribed by state law.

(d) (1) In carrying out the purpose of the council, the governor may appoint an executive director to support the administrative functions of the council.

(2) The executive director serves at the pleasure of the governor.

(3) The governor shall set the salary for the executive director.

(4) The executive director is authorized to obtain the services of professional, technical and clerical personnel necessary to carry out the council's functions under this part and to contract for services necessary for the council to carry out its evaluation functions.

(5) The expenditure of funds paid pursuant to subdivision (d)(4) is to be determined solely by the state council, and these funds may not be diverted or reprogrammed for any other purpose by any state board, agency, or individual. The council is administratively attached to the department of education to receive funds pursuant to either federal or state law and to act as its fiscal agent for purposes of disbursement, accounting and auditing.



§ 49-11-204 - Administration.

The council for career and technical education shall be administratively attached to the department of education.






Part 3 - Career and Technical Education Centers Generally

§ 49-11-301 - Establishment authorized.

The establishment of career and technical education centers is authorized.



§ 49-11-302 - "Career and technical education center" defined -- Area covered.

(a) "Career and technical education center" means a training program or school organized to provide training in career and technical education to pupils in an area consisting of more than one (1) county.

(b) Such a school may be organized to serve both rural and urban areas, and its area shall consist of at least two (2) or more counties and may include the cities and special school districts in the counties.



§ 49-11-303 - Contracts for operation.

(a) The local boards of education participating in the operation of a career and technical education center are authorized to enter into contracts for the establishment, operation and maintenance of career and technical education centers.

(b) Contractual arrangements entered into in establishing a career and technical education center shall be for a period of no less than five (5) years nor more than ten (10) years, in order to guarantee efficient operation and continuity, and shall first be approved by the county legislative body or city governing body of each county and city participating in the establishment, operation and maintenance of the school.



§ 49-11-304 - Admission -- Tuition free.

(a) Pupils from the respective school districts in the area to be served shall be admitted upon the basis of the terms of the contract entered into between the respective boards of education, but in no event shall any tuition be charged.

(b) (1) Pupils admitted to the school shall be of sufficient age and maturity to be able to perform the vocation or craft selected at the time of completion of the course.

(2) Admission shall not be based on academic credits or college entrance requirements.



§ 49-11-305 - Use of school funds and facilities.

(a) The local boards of education participating in the operation, establishment and maintenance of the schools are authorized to use public school funds to contribute the share of the local school system in the cost of operation of the school, and the counties and cities participating in the program are authorized to levy and collect taxes and appropriate funds for that purpose.

(b) Existing school plants and facilities may be used, or new plants may be acquired or constructed.

(c) Funds allocated to a county by the state for the training of any student who attends a career and technical education center shall be transferred to the career and technical education center for use in defraying the cost of operating the school. By agreement between county and state authorities, the funds may be allocated directly to the area school by the state.

(d) Counties participating in the career and technical education center shall contribute to its support from local funds upon the basis of the per capita enrollment from the county in the area school, unless the school board of a local school district by contract assumes a larger portion of the cost of maintaining the school.



§ 49-11-306 - Administration.

(a) The contracts entered into between the local school districts maintaining the career and technical education center shall provide the method of administering the school.

(b) (1) The administration of the school may be placed under the county or city board of education in which the school is located.

(2) In the alternative, the administration of the school may be placed under a board of control consisting of representatives from each of the local school districts participating in the program.

(c) (1) The board of education of each local school district participating in the administration of the school may name one (1) or more persons to the board of control or may provide for a board of three (3), five (5) or seven (7) members, representing the various local school districts in such proportion as may be agreed upon in the contract.

(2) The board of control shall elect its own chair and secretary or may designate as ex officio secretary the director of schools of the county or city in which the school is located.

(3) The board of control for the career and technical education center shall exercise all the power and functions with respect to the career and technical education center that the county boards of education are authorized to perform with respect to the operation of county schools, except that it may not recommend tax levies or budgets for the support of an area school to the county legislative bodies of participating counties, but shall make the recommendations to the local boards of education of the participating counties, which will in turn include those amounts as items in the local school budget.

(d) (1) All the funds contributed by each local school district participating in the operation and maintenance of the school shall be deposited in a special fund by the county trustee of the county, or city treasurer of the city, in which the school is located.

(2) If the administration of the school is left under the local school board, the warrants for the expenditure of funds shall be drawn in the same manner as other school funds are expended in the county or city.

(3) If the operation of the school is placed under a board of control, as provided in subdivision (b)(2), warrants shall be signed by the chair and secretary of the board of control.



§ 49-11-307 - Purpose and curriculum.

(a) The purpose of a career and technical education center shall be to furnish that type of instruction necessary for the training of craftspersons, primarily in manipulative skills, trade knowledge and business practices.

(b) (1) Its curriculum shall be planned so as not to duplicate training available in the public high schools of this state, except where duplication is necessary for training in the vocations and crafts that are a part of the school curriculum.

(2) Work experiences, whenever feasible, shall be an integral part of the training for the occupation selected.



§ 49-11-308 - Transportation of students.

Transportation to and from a career and technical education center may be provided by the boards of education of the school districts participating in the career and technical education center from local school funds in the same manner as provided for students attending other public schools.






Part 4 - Statewide System of State Colleges of Applied Technology

§ 49-11-401 - Legislative intent.

(a) It is declared to be the intent of the general assembly to establish a statewide system of state colleges of applied technology to meet more adequately the occupational and technical training needs of citizens and residents of this state, including employees and future employees of existing and prospective industries and businesses in this state.

(b) The individual colleges of applied technology established by this part shall be known as "Tennessee College of Applied Technology - " followed by the name of the city, town or place in which or near which the college is located.



§ 49-11-402 - General powers and duties of board of regents.

(a) (1) In order to carry out the intent expressed in § 49-11-401 and to provide a unified, overall program of vocational education and technical training, including the vocational education training program, title 8 of the National Defense Education Act of 1958 (P.L. 85-864, 72 Stat. 1597) program, the Area Redevelopment Act of 1961 (P.L. 87-27, 75 Stat. 47) program, and the Manpower Development and Training Act of 1962 (P.L. 87-415, 76 Stat. 23) program, the board of regents is authorized and directed to take such steps and to do whatever it deems necessary, including the development of a comprehensive plan, to carry out the intent of the general assembly as stated in § 49-11-401; and particularly, the board of regents is authorized and directed to locate, establish, construct and operate a statewide system of state colleges of applied technology in the manner provided in this section.

(2) The state colleges of applied technology shall be so situated that ultimately all parts of the state shall be in a reasonable distance of a state college of applied technology or colleges. The state colleges of applied technology shall provide occupational training of less than university or community college grade for post high school youth, school dropouts, high school youth, adults needing retraining, handicapped, older workers, apprentices, other employed learners and employed workers.

(3) A state college of applied technology shall be established by the board of regents in a location or locations that it deems necessary to provide technical training, and the state college of applied technology shall function as a two-year terminal training college for the purpose of:

(A) Training engineering technicians for industry; and

(B) Preparing the student to earn a living as a technician or technical worker in the field of production, distribution or service.

(4) The board of regents may, in its discretion, take any appropriate action, enter into any agreements and do whatever it deems necessary to establish foundations for the state colleges of applied technology.

(b) (1) It is the intent of the general assembly that the board of regents will take the necessary steps to restructure the board and staff to carry out chapter 181 of the Public Acts of 1983, including the creation of a senior level staff position for vocational-technical education and additional staff that the chancellor deems necessary.

(2) The senior level staff member shall be knowledgeable in the field of vocational-technical education and the heads of the state colleges of applied technology will report directly to this board staff member.

(c) (1) Employees of institutions and state colleges of applied technology established pursuant to this part on July 1, 1983, shall become employees of the board of regents.

(2) Employees of institutions and state colleges of applied technology established pursuant to this part who have achieved rank and tenure under policies of the state board of education prior to July 1, 1983, and who continue as employees of the board of regents without a break in service shall retain that rank and tenure as employees of the board of regents.

(d) No state technical institute may be merged with a community college without approval by the general assembly.



§ 49-11-403 - Advisory committees.

The board of regents is authorized to appoint an advisory committee or committees, or a consultant or consultants, as the board may deem necessary, to advise the board in matters relating to the location, establishment and construction of state colleges of applied technology and on any other matters that the board may deem necessary in carrying out its duties under this part.



§ 49-11-404 - Contracts with local boards.

(a) The board of regents is authorized to enter into any contract or contracts that the state board of regents may deem necessary for the operation of state colleges of applied technology in order to carry out the provisions and purposes of this part with any:

(1) Local board or boards of education;

(2) County or counties, or municipality or municipalities;

(3) Other public or private body, board, foundation or agency; or

(4) Individual or group of individuals.

(b) The board of regents is also authorized, within its discretion, to locate, establish, control and operate directly, any state college of applied technology under this part.



§ 49-11-405 - Local boards may assist schools.

(a) Any local board of education within the limitations of its official, adopted school budget may offer and pay to the board of regents the amount or amounts of unspent and uncommitted capital outlay funds or general purpose school funds that the local board of education may deem necessary to assist the board of regents in the establishment, construction and operation of any state college of applied technology established under this part.

(b) No board of education shall use for the purposes of this section any state minimum foundation school program funds or any local funds required for participation in the state minimum foundation school program funds.



§ 49-11-406 - Grants of funds or property by local agencies.

(a) The board of regents is authorized to:

(1) Accept grants of funds from any county or municipality or from any public or private entity, to be used for the purposes authorized in this part; and

(2) Accept, purchase or lease from any local school system, or from any public or private entity, any school plant facilities or other property, including the land upon which the facilities or other property are located, that the board of regents may deem necessary in carrying out this part.

(b) Any local school system, upon a majority vote of its governing body, is authorized to donate, sell or lease to the board of regents, land or facilities, or both, or other property to be used for a state college of applied technology; provided, that the board of regents shall be vested with full, complete and clear title to the property that may be sold or donated to the board of regents.

(c) Any county or municipality, upon a majority vote of its governing body, is authorized to make an outright grant of funds to the board of regents for the purposes authorized in this part.



§ 49-11-407 - Utilization of existing centers.

The board of regents is authorized to accept any state college of applied technology already established and to utilize the center as one (1) of the state colleges of applied technology that the board may establish under this part.



§ 49-11-408 - Expenditure of funds.

To the end that it is the intent of the general assembly, and it is expressly declared, that there shall be a unified, overall program of vocational-technical education and technical training in this state, including all vocational purposes, all state colleges of applied technology, all vocational and technical training programs, and including the vocational education training program, title 8 of the National Defense Education Act of 1958 (P.L. 85-864, 72 Stat. 1597) program, the Area Redevelopment Act of 1961 (P.L. 87-27, 75 Stat. 47) program, and the Manpower Development and Training Act of 1962 (P.L. 87-415, 76 Stat. 23) program, the board of regents is authorized to expend or obligate, or both, for the purposes of this part:

(1) Funds that are appropriated or may be appropriated by the general assembly for the purposes of this part;

(2) Federal funds that are available or may be made available for the purposes of this part; and

(3) Local funds or contributions that may be made available for the purposes of this part.



§ 49-11-409 - Administrative expenditures.

The board of regents is authorized and empowered to expend for the necessary administration of this part any funds that may be appropriated, received or allocated to carry out the purposes of this part.



§ 49-11-410 - Construction with other statutes.

This part shall prevail, notwithstanding any provisions to the contrary in any other act of the general assembly.






Part 5 - Technical Community College Pilot Program

§ 49-11-501 - Legislative intent.

(a) The general assembly finds and declares that it is beneficial for educational institutions to be innovative and develop new programs to provide the best education possible for the citizens of this state.

(b) The general assembly further finds and declares that it is within the public interest to establish a program in Hamilton County to provide comprehensive educational opportunities to determine if this is a feasible alternative to separate institutions for specialized education.

(c) (1) It is the intent of the general assembly that such new approach to vocational education should not reduce or diminish the emphasis on vocational education.

(2) The program, under the guidance and authority of the board of regents, should be without reduction in the amount of time that the student spends in practical work and study in shop areas.

(3) The program should also be without increases in the admission standards or admission or enrollment fees that are equivalent to standards of colleges and universities.



§ 49-11-502 - Technical community college established -- Administration.

(a) On July 1, 1981, the Chattanooga State Technical Community College established pursuant to § 49-8-101, and the Chattanooga State Area Vocational-Technical School established pursuant to § 49-11-402 shall become one (1) institution, which shall be known as the Chattanooga State Community College.

(b) The institution shall be under the management and control of the board of regents.






Part 6 - Vocational Rehabilitation Law of Tennessee

§ 49-11-601 - Short title.

This part shall be known and may be cited as the "Vocational Rehabilitation Law of Tennessee."



§ 49-11-602 - Part definitions.

As used in this part, unless the content otherwise requires:

(1) "Director" means the director of the division;

(2) "Division" means the division of vocational rehabilitation;

(3) (A) "Eligible individual with a disability," when used with respect to diagnostic and related services, training, guidance and placement, means any person with a disability who is a bona fide resident of this state at the time of application, whose vocational rehabilitation is determined feasible by the division;

(B) When used with respect to other rehabilitation services, "eligible individual with a disability" means an individual meeting the requirements of subdivision (3)(A) who is also found by the division to require financial assistance with respect to rehabilitation services, after full consideration of the individual's eligibility for any similar benefit by the way of pension, compensation and insurance;

(4) "Establishment of a workshop or rehabilitation facility" means:

(A) In the case of a workshop, the expansion, remodeling or alteration of existing buildings necessary to adapt the buildings to workshop purposes or to increase the employment opportunities in workshops, and the acquisition of initial equipment necessary for new workshops, or to increase the employment opportunities in workshops; and

(B) In the case of a rehabilitation facility, the expansion, remodeling or alteration of existing buildings and initial equipment of the buildings, necessary to adapt the buildings to rehabilitation facility purposes or to increase their effectiveness for those purposes and initial staffing of the facility;

(5) "Executive officer" means the executive officer of the state board for vocational education;

(6) "Individual with a disability" means an individual of employable age who has a disability that constitutes a substantial barrier to employment, but that is of such a nature that appropriate vocational rehabilitation services may reasonably be expected to:

(A) Render the individual able to engage in a remunerative occupation; or

(B) Enable the individual to wholly or substantially achieve such ability of independent living as to dispense with the need of institutional care or to dispense or largely dispense with the need of an attendant at home;

(7) "Maintenance" means the provision of money to cover a handicapped individual's necessary living expenses and health maintenance essential to achieving the handicapped individual's vocational rehabilitation;

(8) "Nonprofit," when used with respect to a rehabilitation facility or a workshop, means a rehabilitation facility and a workshop, respectively, owned and operated by a corporation or association, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual and the income of which is exempt from taxation under § 501 of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501;

(9) "Physical restoration" includes:

(A) Corrective surgery or therapeutic treatment necessary to correct or substantially modify a physical or mental condition that is stable or slowly progressive and:

(i) Constitutes a substantial barrier to employment; or

(ii) Necessitates institutional care or attendant care, but is of such a nature that the correction or modification may reasonably be expected to eliminate or substantially reduce the barrier within a reasonable length of time and includes psychiatric treatment, dentistry, physical therapy, occupational therapy, speech or hearing therapy, treatment of medical complications and emergencies that are associated with or arise out of physical restoration services or are inherent in the conditions under treatment, and other medical services related to rehabilitation;

(B) Necessary hospitalization, either in patient or out patient, nursing or rest home care, in connection with surgery or treatment specified in subdivision (9)(A); and

(C) Prosthetic devices essential to:

(i) Obtaining or retaining employment; or

(ii) Achieving such ability of independent living as to dispense with the need for expensive institutional care or dispense with or largely dispense with the need of an attendant at home;

(10) "Prosthetic appliance" means any appliance designed to support or take the place of a part of the body or to increase the acuity of a sensory organ;

(11) "Rehabilitation facility" means a facility operated for the primary purpose of assisting in the rehabilitation of physically handicapped individuals:

(A) That provides one (1) or more of the following types of services:

(i) Testing, fitting or training in the use of prosthetic devices;

(ii) Pre-vocational or conditioning therapy;

(iii) Physical or occupational therapy;

(iv) Adjustment training; or

(v) Evaluation or control of special disabilities; or

(B) Through which is provided an integrated program of medical, psychological, social and vocational evaluation and services under competent professional supervision;

(12) "Remunerative occupation" includes employment as an employee or self-employed, practice of a profession, homemaking or farm and family work for which payment is in kind rather than cash, sheltered employment and home industry or other homebound work of a remunerative nature;

(13) "State board" means the state board of education in its capacity as the state board for vocational education;

(14) "Vocational rehabilitation" means making an individual able, or increasing the individual's ability, to:

(A) Engage in a remunerative occupation; or

(B) Dispense with or largely dispense with the need of an attendant at home or expensive institutional care, through providing the individual needed vocational rehabilitation services;

(15) "Vocational rehabilitation services" means:

(A) Diagnostic and related services, including transportation, incidental to the determination of whether an individual is a handicapped individual, and if so, the individual's eligibility for, and the nature and scope of, other vocational rehabilitation services to be provided; and

(B) The following services provided eligible handicapped individuals needing the services:

(i) Training;

(ii) Guidance;

(iii) Placement;

(iv) Maintenance, not exceeding the estimated costs of subsistence during vocational rehabilitation;

(v) Occupational licenses, tools, equipment, initial stocks and supplies, including equipment and initial stocks and supplies for vending stands, books and training materials;

(vi) Transportation, other than provided as diagnostic and related services; and

(vii) Physical restoration; and

(16) "Workshop" means a place where any manufacture or handiwork is carried on and that is operated for the primary purpose of providing remunerative employment to severely handicapped individuals who cannot be readily absorbed in the competitive labor market.



§ 49-11-603 - Director and division of vocational rehabilitation.

(a) (1) The division of vocational rehabilitation and the office of director of rehabilitation, the incumbent of which is called the director in this section, are established.

(2) The director shall be appointed, in accordance with established personnel standards, on the basis of the person's training, experience and demonstrated ability in the field of vocational rehabilitation, or related fields, with the approval of the state board by its executive officer and shall be the head of the division and subject only to the supervision and direction of the state board acting through the executive officer.

(b) Except as may be otherwise provided with respect to the blind, the division shall be the sole agency to supervise and administer vocational rehabilitation services authorized by this part under the state plan formulated and administered pursuant to this part, except the part or parts thereof may be administered in a political subdivision or subdivisions of this state by a sole local agency of the subdivision, and the division shall be the sole agency to supervise the local agency or agencies in the administration of such part or parts.

(c) (1) The director shall prepare, conformable to this part, the proposed regulations and a proposed state plan of vocational rehabilitation and, from time to time, prepare proposed changes that appear to be necessary or desirable.

(2) Upon approval of the proposals by the state board or by its executive officer when so authorized by the board, the approved proposals shall constitute the state plan and state regulations.



§ 49-11-604 - Administration.

(a) The state board is authorized to adopt and promulgate regulations with respect to methods of administration, use of medical and other records of individuals who have been provided vocational rehabilitation services and the establishment and maintenance of personnel standards, including provisions relating to the tenure, appointment and qualifications of personnel, which shall govern with respect to such matters notwithstanding any other law; however, such activities must conform with applicable rules and regulations of the department of human resources.

(b) The state board is also authorized and directed to adopt and promulgate regulations respecting:

(1) The establishment and maintenance of minimum standards governing the facilities and personnel utilized in the provision of vocational rehabilitation services; and

(2) The order to be followed in selecting those to whom vocational rehabilitation services are to be provided in situations where such services cannot be provided to all eligible physically handicapped people.

(c) Pursuant to the general policies of the state board, the director and the division are authorized to:

(1) Cooperate with and utilize services of the state agency or agencies administering the state's public assistance program, the federal bureau of old-age and survivors insurance, United States department of health and human services and other federal, state and local public agencies providing services relating to vocational rehabilitation and with the state system of public employment offices in this state, and shall make maximum feasible utilization of the job placement and employment counseling services and other services and facilities of such offices;

(2) Cooperate with political subdivisions and other public and nonprofit organizations and agencies in their establishment of workshops and rehabilitation facilities and, to the extent feasible in providing vocational rehabilitation services, shall utilize all such facilities meeting the standards established by the board;

(3) Enter into contractual arrangements with the federal bureau of old-age and survivors insurance with respect to certifications of disability and performance of other services and with other authorized public agencies for performance of services related to vocational rehabilitation for such agencies; and

(4) Contract with schools, hospitals and other agencies, and with doctors, nurses, technicians and other persons, for training, physical restoration, transportation and other vocational rehabilitation services.

(d) The state board, through its executive officer, shall administer and expend annual appropriations of state funds for vocational rehabilitation, in accordance with a state plan for vocational rehabilitation, adopted by the state board and approved by the social and rehabilitation services of the United States department of health and human services.



§ 49-11-605 - Cooperation with federal government.

(a) The state board, through the division, shall cooperate, pursuant to agreements with the federal government in carrying out the purposes of any federal statutes pertaining to vocational rehabilitation, and is authorized to adopt such methods of administration as are found by the federal government to be necessary for the proper and efficient operation of the agreements or plans for vocational rehabilitation and to comply with conditions that may be necessary to secure the full benefits of the federal statutes.

(b) Upon designation by the state board, the division may perform functions and services for the federal government relating to individuals under a physical or mental disability, the services and the individuals to be in addition to those enumerated in parts 6 and 7 of this chapter.



§ 49-11-606 - Cooperation in administering workers' compensation laws.

(a) The state board shall formulate a plan of cooperation in accordance with federal acts and this part with respect to the administration of the workers' compensation or liability laws.

(b) The plan may provide for full or partial recovery of any expenditures made by the division on behalf of a client with respect to treatment, therapy, medical or hospital services, prosthetic or orthotic devices or any payments that otherwise shall be provided or covered under § 50-6-204. Recovery may be from the client's employer if self-insured or from the employer's workers' compensation insurance carrier.



§ 49-11-607 - Scope of rehabilitation services -- Funding.

(a) All rehabilitation services, as defined in this part, may be provided to eligible individuals with disabilities; and in any event, the services shall include training, maintenance, placement, guidance and physical restoration services.

(b) (1) Within the limits and under the conditions that may be specified in appropriations for rehabilitation facilities and workshops, the state board may establish rehabilitation facilities and workshops.

(2) Appropriations, federal grants and donations for vocational rehabilitation services, unless otherwise restricted, shall be available for all vocational rehabilitation services provided under the state plan and for the acquisition of vending stands or other equipment and initial stocks and supplies for use by individuals with severe disabilities in any type of small business, the operation of which will be improved through management and supervision by the division.

(c) State appropriations and donations for vocational rehabilitation shall likewise be available for the purpose, whenever federal funds are made available to the state under any federal statute, for initiating projects for the extension and improvement of vocational rehabilitation services or for projects for research, demonstrations, training and traineeships, and for planning for and initiating expansion of vocational rehabilitation services under the state plan.

(d) (1) The acceptance of federal and other funds, and their use for vocational rehabilitation, subject to restrictions that may be imposed by the donor and that are not inconsistent with this part, is authorized.

(2) Funds appropriated by the general assembly for that purpose may be used to match the federal funds and private funds.

(e) The division shall not expend funds appropriated to it for the rehabilitation of individuals with disabilities as defined in § 49-11-602(6)(B), but may, from division funds, defray administration and counseling and guidance expenses only; provided, that other state agencies or local governments or private sources may make their funds available to the division so as to obtain federal aid or funds to purchase rehabilitation services for the rehabilitation of individuals with disabilities.



§ 49-11-608 - Gifts.

The state board is empowered to receive gifts and donations from either public or private sources, as may be offered unconditionally or under conditions related to vocational rehabilitation of persons disabled in industry or otherwise that, in the judgment of the state board, are proper and consistent with this part. All the moneys received as gifts or donations shall be deposited with the state treasurer and shall constitute a permanent fund to be called a special fund for vocational rehabilitation of disabled persons, to be used by the state board to defray the expenses of vocational rehabilitation in special cases, including the payment of necessary expenses of persons undergoing training. A full report of gifts and donations offered and accepted, together with the names of the donors and the respective amounts contributed by each, and all disbursements therefrom shall be submitted annually to the governor by the state board.



§ 49-11-609 - Custody of funds -- Disbursement.

The state treasurer is appointed custodian for the funds for vocational rehabilitation as provided by the laws of this state and shall receive and provide for the custody of the funds that may come from the federal government and from other sources for vocational rehabilitation, together with the state funds appropriated for this purpose. The state treasurer shall disburse the funds on the order of the state board through the director.



§ 49-11-610 - Eligibility for services.

Vocational rehabilitation services shall be provided to any individual with a disability in accordance with a policy or policies promulgated by the state board:

(1) Whose vocational rehabilitation the director determines, after full investigation, can be satisfactorily achieved; or

(2) Who is eligible for vocational rehabilitation under the terms of an agreement with the federal government.



§ 49-11-611 - Maintenance not assignable -- Exempt from claims.

The right of a disabled individual to maintenance under this part shall not be transferable or assignable at law or in equity and shall be exempt from the claims of creditors.



§ 49-11-612 - Hearings.

(a) (1) Any individual applying for or receiving vocational rehabilitation services who is aggrieved by any action of the division shall be entitled, in accordance with regulations, to a fair hearing, before a hearing officer appointed by the executive officer.

(2) The hearing officer shall receive compensation at the rate of fifty dollars ($50.00) per day payable out of the funds available to the division.

(b) The decision of the hearing officer may be reviewed by the state board either at the request of the individual requesting the hearing or on the motion of the board.

(c) The decision of the state board as the result of the hearing and review shall be final.



§ 49-11-613 - Confidentiality of records.

(a) It is unlawful, except for purposes directly connected with the administration of the vocational rehabilitation program and in accordance with regulations, for any person or persons to solicit, disclose, receive or make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of any list of or names of, or any information concerning, persons applying for or receiving vocational rehabilitation, directly or indirectly derived from the records, papers, files or communications of the state or subdivisions or agencies of the state or acquired in the course of the performance of official duties.

(b) A violation of this section is a Class C misdemeanor.



§ 49-11-614 - Legislative power reserved.

(a) The general assembly reserves the right to amend or repeal all or any part of this part at any time. There shall be no vested private right of any kind against such amendment or repeal.

(b) All the rights, privileges or immunities conferred by this part or by acts done pursuant to this part shall exist subject to the power of the general assembly to amend or repeal such sections at any time.






Part 7 - Rehabilitation Centers

§ 49-11-701 - Construction with other statutes.

(a) This part is intended to be supplemental to chapter 10, parts 1-7 of this title and parts 6 and 8 of this chapter and, insofar as those parts are not inconsistent with the purposes of this part, they shall govern the administration of the program of rehabilitation centers established in this part; but where inconsistent, this part shall govern the administration of the program.

(b) This part applies only to rehabilitation centers established pursuant to this part and does not apply in any manner to the statewide comprehensive rehabilitation and training center at Smyrna established pursuant to part 8 of this chapter.



§ 49-11-702 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Advisory board" means the state advisory board for the rehabilitation centers;

(2) "Commissioner" means the commissioner of human services;

(3) "Department" means the department of human services;

(4) "Director" means director of the division;

(5) "Division" means the division of vocational rehabilitation; and

(6) "Rehabilitation center" or "center" means a rehabilitation center authorized under this part.



§ 49-11-703 - Rehabilitation center system authorized.

(a) The commissioner is authorized to establish a system of rehabilitation training centers for the developmentally disabled and other persons with disabilities.

(b) The system shall include the ten (10) Volunteer State vocational centers operated on July 1, 1965, by the Tennessee Association for Retarded Children and Adults, Incorporated, under the terms of OVR grant 956d from the office of vocational rehabilitation of the United States department of human services, and any other existing centers furnishing the same training, and any other rehabilitation centers established pursuant to this part.

(c) Rehabilitation centers established pursuant to this part shall be designated as the "Tennessee Rehabilitation Center at __________" (name of city where located).

(d) (1) The department shall appoint an advisory board for each center that it establishes.

(2) The advisory board for each rehabilitation center shall be appointed by the commissioner or designee, with the advice of the statewide advisory board, from among the citizens of the county where the center is located.

(3) The boards shall be composed of twelve (12) members, who shall serve for staggered terms of four (4) years and shall receive no compensation for their services.

(4) Wherever possible, each rehabilitation center advisory board shall include among its members representation from the professional fields of education, vocational rehabilitation, human services, employment security, psychology, law and medicine. To achieve such representation, the commissioner or designee may appoint to any such board state personnel from any of the fields enumerated in this subdivision (d)(4) who are employed in or reside in a county where a rehabilitation center is located. When appointing members to the advisory board pursuant to this subsection (d), the department shall, to the extent possible, appoint the board's members to ensure appropriate representation on the board based upon gender and ethnicity.

(5) Not more than two (2) of the rehabilitation center advisory board members shall be parents of an individual with a disability.

(e) The advisory board shall have the following responsibilities:

(1) To provide advice, in cooperation with the center's director and the department, regarding the operation of the rehabilitation services program and the clients served by the center for that county;

(2) To assist in coordination of the rehabilitation center's program with the public school system for students enrolled in the center from the public schools of the county where the center is located;

(3) To promote community support and education concerning persons with disabilities and their employment;

(4) To provide placement coordination in the local community for the development of employment opportunities for persons with disabilities; and

(5) To assist the center manager in presenting the proposed local operating budget to the proper local officials for certification.

(f) Clients of the rehabilitation centers established pursuant to this part shall not be considered state employees for any purpose. Any funds paid to these clients for sheltered employment shall be paid out of a special fund established from the gross income to the center from contract work.



§ 49-11-704 - Advisory board.

(a) In order to coordinate the activities of the rehabilitation centers and to advise the commissioner and to better acquaint the public with the needs and activities of the program, the commissioner is authorized to create a statewide advisory board for the rehabilitation centers to be composed of sixteen (16) members as follows:

(1) There shall be one (1) ex officio member from each of the following departments and agencies of state government:

(A) The department of mental health and substance abuse services;

(B) The department of labor and workforce development;

(C) The department of human services;

(D) The division of vocational rehabilitation of the department of human services;

(E) The department of education;

(F) The Tennessee committee on employment of persons with disabilities; and

(G) The department of intellectual and developmental disabilities; and

(2) The remaining nine (9) members shall be appointed by the commissioner from among private organizations and agencies concerned with persons with disabilities, to serve for staggered terms of four (4) years each. In appointing the nine (9) remaining members to the board, to the extent possible, the assistant commissioner shall appoint the board's members to ensure appropriate representation on the board based upon gender and ethnicity.

(b) It is the duty of the advisory board to consider and advise the commissioner and the division on broad problems and policies, to review periodically the progress of the rehabilitation center program, and to help maintain coordination between the program and the related programs of the organizations and agencies represented on the board.

(c) (1) Members of the advisory board shall meet at least annually and at other times that may be necessary, upon call of the director of the division, and shall receive no compensation for their services.

(2) The appointed members shall be entitled to reimbursement for their expenses incurred in traveling to and from meetings, in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) The commissioner, through the division, shall, with the advice and assistance of the advisory board, set and enforce standards for the operation of the rehabilitation centers, assist communities in organizing local rehabilitation centers, develop and administer contractual arrangements between the centers and the division, secure contract work for the various rehabilitation centers from industry on a local, statewide and national basis in order to provide the type of work experience most needed by the clients and still provide income to the rehabilitation centers sufficient to adequately remunerate the clients.

(e) (1) The advisory board is transferred to the department. All functions of the advisory board are administered by and shall be under the control of the commissioner.

(2) The commissioner shall perform all such duties and has the responsibilities heretofore vested in the advisory board and the state board of education in accordance with this part.

(3) All rules, regulations, orders and decisions issued or promulgated by the advisory board prior to February 21, 1989, shall remain in full force and effect and be administered and enforced by the department. To this end, the department, through its chief executive officer, has the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred by this subsection (e) and other provisions in chapter 4 of the Public Acts of 1989, to modify or rescind orders or rules and regulations issued prior to February 21, 1989, and to adopt, issue or promulgate new orders or rules and regulations as may be necessary for the administration of the program or function transferred by this subsection (e) and other provisions in chapter 4 of the Public Acts of 1989.



§ 49-11-707 - Services provided.

(a) The vocational rehabilitation division is authorized, with the approval of the commissioner, to contract with any public or private entity to provide services to the clients of the rehabilitation centers or to provide contract work for clients served by the rehabilitation centers. The vocational rehabilitation division shall comply with all requirements of Title VI of the Civil Rights Act of 1964, compiled in 42 U.S.C. § 2000d et seq., in the award and administration, pursuant to this subsection (a), of any contracts for services to clients of the division or in the provision of contract work for the division's clients.

(b) (1) Each rehabilitation center shall be organized and administered for providing in the most efficient manner the following services:

(A) Evaluation of the individual trainee's strengths and weaknesses in terms of the abilities the individual must demonstrate on the job;

(B) Personal adjustment training for the individual;

(C) Occupational training aimed at specific types of jobs available in the area served by the rehabilitation center;

(D) Sheltered workshop employment for trainees awaiting placement in outside job situations, and for the individuals with more severe disabilities who are unable to obtain outside employment after completing all the training the center can provide but who are able to function satisfactorily in a sheltered employment situation;

(i) The manager of the center may make contracts as necessary to provide such sheltered employment or evaluation in a "real work" situation or both employment and evaluation;

(ii) Clients in sheltered employment status shall be entitled to pay social security taxes on the wages earned;

(iii) The center shall pay the employer's share;

(iv) No individuals enrolled in a Tennessee rehabilitation center in sheltered employment status or any active status shall be employees of the state; and

(E) Placement service for trainees, including such factors as surveys of the types of employment available in the community to persons with disabilities, promotional work with prospective employers, finding specific jobs for specific trainees, following up on the progress of each trainee placed in a job and the providing of additional training if necessary for satisfactory job performance.

(2) The rehabilitation center program shall be coordinated with the program of special educational classes operated by the various local school systems in order to adapt the school experience to meet the particular needs of students with disabilities, to secure their interest in remaining in the special classes until they obtain the maximum amount of academic training they are capable of absorbing and thus to achieve their maximum academic and vocational development and equip them for playing a productive role in society.



§ 49-11-708 - Personnel.

In order to carry out the purposes and functions of the rehabilitation center program, the department is authorized, with the approval of the appropriate state officials, to establish the appropriate positions and employ the personnel necessary to administer the program effectively and efficiently.



§ 49-11-709 - Funding.

(a) (1) The commissioner, through the division, is authorized to contract with the appropriate agencies of the federal government to secure the maximum benefits under current federal legislation concerning vocational rehabilitation, and to cooperate with the agencies in the adoption of methods of administration and the meeting of conditions that are necessary in order to secure the benefits.

(2) The commissioner, through the division, is authorized to accept local tax funds for the purposes of this part by direct transfer from local governmental units and to use the funds to match the federal funds that may be available under current federal legislation to finance the purposes of this part. When the local and federal funds are received, they shall be used for financing the rehabilitation centers authorized by this part; provided, that each center shall be entitled to receive no more than one dollar ($1.00) from the division for each thirty cents (30cent(s)) transferred to the division by the local governmental unit supporting the center; provided, further, that any remaining funds thereafter shall be used by the division to pay administrative expenses as provided for in § 49-11-704 and other program costs, including, but not limited to, case services to trainees. The division is not liable for the payment of any funds to a rehabilitation center or centers other than the funds that may accrue from the local tax funds and federal funds as described in this subdivision (a)(2). In hardship cases, the division, when authorized by the commissioner, may make reasonable payments not in excess of five percent (5%) over the amounts authorized in this subdivision (a)(2); provided, that the funds are available to the division and are not otherwise encumbered or committed.

(b) Each rehabilitation center shall pay into a fund for the use of all of the rehabilitation centers a reasonable amount, as determined by the commissioner, of any gross income from contract work, which reasonable amount shall not exceed twenty-five percent (25%) of the gross income. The sums, when paid to the division, shall be deposited as public funds to be used in developing other centers and to cover expenditures not specified in the budget or budgets of a local center or centers, and to assist any and all of the centers to secure the necessary equipment and machinery to increase rehabilitation services to persons with disabilities and to guarantee withholding payments for purposes of participation in the social security program of clients in sheltered employment status.

(c) (1) There is established a trust fund for the division to be held and controlled by the commissioner, into which trust fund any individual, organization, agency or institution, either public or private, may make contributions to be used by the division to provide rehabilitation services to Tennesseans with intellectual and other severe disabilities.

(2) The funds in the trust fund shall be considered public funds and may be used to match any federal funds to serve people with intellectual and other severe disabilities in this state.






Part 8 - Statewide Comprehensive Rehabilitation and Training Center at Smyrna

§ 49-11-801 - Establishment.

The division of vocational rehabilitation is authorized to establish and operate a statewide comprehensive rehabilitation and training center at Smyrna.



§ 49-11-802 - "Statewide comprehensive rehabilitation and training center" defined.

"Statewide comprehensive rehabilitation and training center" means a resident facility for people with disabilities where they may be provided rehabilitation services, including, but not limited to, physical and occupational therapy, vocational evaluation, personal and social evaluation, personal adjustment training and work conditioning and, where both resident and nonresident persons with disabilities and persons without disabilities not in residence may be provided evaluation and testing, counseling and guidance, and vocational training.



§ 49-11-803 - Funds.

(a) The general assembly shall appropriate each year funds that may be necessary for the operation of the statewide comprehensive rehabilitation and training center.

(b) The center shall utilize federal funds when the funds are available to the extent possible.

(c) The state shall appropriate annually whatever additional funds are necessary to carry out the program.

(d) The salary schedules for licensed teachers in the statewide comprehensive rehabilitation and training center shall be reasonably comparable to those currently in effect in the LEAs where the respective institution is located. The salary adjustments required by this subsection (d) shall be funded through the existing resources of the department of human services.



§ 49-11-804 - Jurisdiction and nature of center.

(a) The statewide comprehensive rehabilitation and training center shall accept clients from anywhere in the state.

(b) No person shall become a permanent resident of the center, since it is not an institution in the sense of providing custodial care, but rather is a place to prepare people with disabilities for gainful employment.



§ 49-11-805 - Vocational technical school.

(a) As a part of the statewide comprehensive rehabilitation and training center, there is authorized a vocational technical school operated by the division of vocational education under the general direction of the administrator of the center.

(b) Funding for the training shall also be provided by appropriations to the division of vocational technical education.









Chapter 12 - Interstate Compacts

Part 1 - Southern Regional Education Compact

§ 49-12-101 - Compact.

On February 8, 1948, the state of Tennessee and the states of Florida, Maryland, Georgia, Louisiana, Alabama, Mississippi, Arkansas, North Carolina, South Carolina, Texas, Oklahoma, West Virginia, and the commonwealth of Virginia, through and by their respective governors, entered into a written compact relative to the development and maintenance of regional educational services and schools in the southern states in the professional, technological, scientific, literary, and other fields, so as to provide greater educational advantages and facilities for the citizens of the several states who reside within such region.

The compact, as amended is as follows:

THE REGIONAL COMPACT

WHEREAS, the states who are parties hereto have during the past several years conducted a careful investigation looking toward the establishment and maintenance of jointly owned and operated regional educational institutions in the southern states in the professional, technological, scientific, literary and other fields, so as to provide greater educational advantages and facilities for the citizens of the several states who reside within such region; and

WHEREAS, Meharry Medical College, of Nashville, Tennessee, has proposed that its lands, buildings, equipment, and the net income from its endowment be turned over to the southern states, or to an agency acting in their behalf, to be operated as a regional institution for medical, dental and nursing education upon terms and conditions to be hereafter agreed upon between the southern states and Meharry Medical College, which proposal, because of the present financial condition of the institution, has been approved by the states who are parties hereto; and

WHEREAS, the states desire to enter into a compact with each other providing for the planning and establishment of regional educational facilities;

NOW, THEREFORE, in consideration of the mutual agreements, covenants and obligations assumed by the respective states who are parties hereto (hereinafter referred to as "states"), the several states do hereby form a geographical district or region consisting of the areas lying within the boundaries of the contracting states which, for the purposes of this compact, shall constitute an area for regional education supported by public funds derived from taxation by the constituent states and derived from other sources for the establishment, acquisition, operation and maintenance of regional educational schools and institutions for the benefit of citizens of the respective states residing within the region so established as may be determined from time to time in accordance with the terms and provisions of this compact.

The states do further hereby establish and create a joint agency which shall be known as the board of control for southern regional education (hereinafter referred to as the "board"), the members of which board shall consist of the governor of each state ex officio and four (4) additional citizens of each state to be appointed by the governor thereof, at least one (1) of whom shall be selected from the field of education, and at least one (1) of whom shall be a member of the legislature of the state. The governor shall continue as a member of the board during his tenure of office as governor of the state, but the members of the board appointed by the governor shall hold office for a period of four (4) years, except that in the original appointments one (1) board member so appointed by the governor shall be designated at the time of his appointment to serve an initial term of two (2) years, one (1) board member to serve an initial term of three (3) years, and the remaining board member to serve the full term of four (4) years, but thereafter the successor of each appointed board member shall serve the full term of four (4) years. Vacancies on the board caused by death, resignation, refusal or inability to serve shall be filled by appointment by the governor for the unexpired portion of the term. If the member of the board who represents the legislature discontinues service in the legislature for any reason, he shall be dropped from membership on the board, and a vacancy will occur. The officers of the board shall be a chair, a vice chair, a secretary, a treasurer, and such additional officers as may be created by the board from time to time. The board shall meet annually and officers shall be elected to hold office until the next annual meeting. The board shall have the right to formulate and establish bylaws consistent with the provisions of this compact to govern its own actions in the performance of the duties delegated to it, including the right to create and appoint an executive committee and a finance committee with such powers and authority as the board may delegate to them from time to time. The board may, within its discretion, elect as its chair a person who is not a member of the board, provided such person resides within a signatory state, and upon such election such person shall become a member of the board with all the rights and privileges of such membership.

It is the duty of the board to submit plans and recommendations to the states from time to time for their approval and adoption by appropriate legislative action for the development, establishment, acquisition, operation and maintenance of educational schools and institutions within the geographical limits of the regional area of the states, of such character and type and for such educational purposes, professional, technological, scientific, literary or otherwise, as they may deem and determine to be proper, necessary or advisable. Title to all such educational institutions when so established by appropriate legislative actions of the states and to all properties and facilities used in connection therewith shall be vested in the board as the agency of and for the use and benefit of the states and the citizens thereof, and all such educational institutions shall be operated, maintained and financed in the manner herein set out, subject to any provisions or limitations which may be contained in the legislative acts of the states authorizing the creation, establishment and operation of such educational institutions.

In addition to the power and authority heretofore granted, the board shall have the power to enter into such agreements or arrangements with any of the states and with educational institutions or agencies, as may be required in the judgment of the board, to provide adequate services and facilities for graduate, professional, and technical education for the benefit of the citizens of the respective states residing within the region, and such additional and general power and authority as may be invested in the board from time to time by legislative enactment of the states.

Any two (2) or more states who are parties of this compact shall have the right to enter into supplemental agreements providing for the establishment, financing and operation of regional educational institutions for the benefit of citizens residing within an area which constitutes a portion of the general region herein created, such institutions to be financed exclusively by such states and to be controlled exclusively by the members of the board representing such states, provided such agreement is submitted to and approved by the board prior to the establishment of such institutions.

Each state agrees that, when authorized by the legislature, it will from time to time make available and pay over to the boards such funds as may be required for the establishment, acquisition, operation and maintenance of such regional educational institutions as may be authorized by the states under the terms of this compact, the contribution of each state at all times to be in the proportion that its population bears to the total combined population of the states who are parties hereto as shown from time to time by the most recent official published report of the bureau of census of the United States, or upon such other basis as may be agreed upon.

This compact shall not take effect or be binding upon any state unless and until it shall be approved by proper legislative action of as many as six (6) or more of the states whose governors have subscribed hereto within a period of eighteen (18) months from the date hereof. When and if six (6) or more states shall have given legislative approval to this compact within the eighteen-month period, it shall be and become binding upon such six (6) or more states sixty (60) days after the date of legislative approval by the sixth state and the governors of such six (6) or more states shall forthwith name the members of the board from their states as hereinabove set out, and the board shall then meet on call of the governor of any state approving this compact, at which time the board shall elect officers, adopt bylaws, appoint committees and otherwise fully organize. Other states whose names are subscribed hereto shall thereafter become parties hereto upon approval of this compact by legislative action within two (2) years from the date hereof, upon such conditions as may be agreed upon at the time. With respect to any state whose constitution may require amendment in order to permit legislative approval of the compact, such state or states shall become parties hereto upon approval of this compact by legislative action within seven (7) years from the date hereof, upon such conditions as may be agreed upon at the time.

After becoming effective, this compact shall thereafter continue without limitation of time; provided, that it may be terminated at any time by unanimous action of the states; and provided further, that any state may withdraw from this compact if such withdrawal is approved by its legislature, such withdrawal to become effective two (2) years after written notice thereof to the board accompanied by a certified copy of the requisite legislative action, but such withdrawal shall not relieve the withdrawing state from its obligations hereunder accruing up to the effective date of such withdrawal. Any state so withdrawing shall ipso facto cease to have any claim to or ownership of any of the property held or vested in the board or to any of the funds of the board held under the terms of this compact.

If any state shall at any time become in default in the performance of any of its obligations assumed herein or with the respect to any obligation imposed upon the state as authorized by and in compliance with the terms and provisions of this compact, all rights, privileges and benefits of such defaulting state, its members on the board and its citizens shall ipso facto be and become suspended from and after the date of such default. Unless such default shall be remedied and made good within a period of one (1) year immediately following the date of such default, this compact may be terminated with respect to such defaulting state by an affirmative vote of three fourths (3/4) of the members of the board (exclusive of the members representing the state in default), from and after which time such state shall cease to be a party to this compact and shall have no further claim to or ownership of any of the property held by or vested in the board or to any of the funds of the board held under the terms of this compact, but such termination shall in no manner release such defaulting state from any accrued obligation or otherwise affect this compact or the rights, duties, privileges or obligations of the remaining states thereunder.

IN WITNESS WHEREOF this compact has been approved and signed by the governors of the several states, subject to the approval of their respective legislatures in the manner hereinabove set out, as of the 8th day of February, 1948.






Part 2 - Compact for Education

§ 49-12-201 - Compact.

The compact for education is hereby entered into and enacted into law with all jurisdictions legally joining therein, in the form substantially as follows:

COMPACT FOR EDUCATION

Article I. Purpose and Policy.

A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding among executive, legislative, professional, educational and lay leadership on a nationwide basis at the state and local levels.

2. Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

3. Provide a clearing house of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

4. Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

B. It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

C. The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states.

Article II. State Defined.

As used in this compact, "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

Article III. The Commission.

A. The education commission of the states, hereinafter called "the commission," is hereby established. The commission shall consist of seven (7) members representing each party state. One (1) of such members shall be the governor; two (2) shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine; and four (4) shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. If the laws of a state prevent legislators from serving on the commission, six (6) members shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one (1) shall be the head of a state agency or institution, designated by the governor, having responsibility for one (1) or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed ten (10) nonvoting commissioners selected by the steering committee for terms of one (1) year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

B. The members of the commission shall be entitled to one (1) vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to Article III (J).

C. The commission shall have a seal.

D. The commission shall elect annually, from among its members, a chair, who shall be a governor, a vice chair and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate, shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

E. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, subject to the approval of the steering committee, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

F. The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two (2) or more of the party jurisdictions or their subdivisions.

G. The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (F) of this Article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

I. The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

J. The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

Article IV. Powers.

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

1. Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

3. Develop proposals for adequate financing of education as a whole and at each of its many levels.

4. Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

Article V. Cooperation with Federal Government.

A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed ten (10) representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one (1) or more branches of the federal government, but no such representative shall have a vote on the commission.

B. The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

Article VI. Committees.

A. To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of thirty-two (32) members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One fourth (1/4) of the voting membership of the steering committee shall consist of governors, one fourth (1/4) shall consist of legislators, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two (2) years, except that members elected to the first steering committee of the commission shall be elected as follows: sixteen (16) for one (1) year and sixteen (16) for two (2) years. The chair, vice chair, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two (2) terms as a member of the steering committee; provided, that service for a partial term of one (1) year or less shall not be counted toward the two-term limitation.

B. The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one (1) or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two (2) or more of the party states.

C. The commission may establish such additional committees as its bylaws may provide.

Article VII. Finance.

A. The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

B. The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

C. The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III (G) of this compact; provided, that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to Article III (G) thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

D. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

E. The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

F. Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

Article VIII. Eligible Parties; Entry Into and Withdrawal.

A. This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term "governor," as used in this compact, shall mean the closest equivalent official of such jurisdiction.

B. Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same; provided, that in order to enter into initial effect, adoption by at least ten (10) eligible party jurisdictions shall be required.

C. Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided, that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

D. Except for a withdrawal effective on December 31, 1967, in accordance with paragraph (C) of this Article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article IX. Construction and Severability.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.



§ 49-12-203 - Cooperation of state agencies.

(a) All officers of this state are hereby authorized and directed to do all things, falling within their respective provinces and jurisdictions, necessary or incidental to the carrying out of the compact for education in every particular.

(b) All officers, agencies, divisions, departments and persons of and in the government and administration of this state are hereby authorized and directed, at convenient times and upon the request of the commissioners representing this state under the compact, to furnish the education commission with information and data possessed by them or any one of them, and to aid the commission by any means lying within their legal powers respectively.






Part 3 - Interstate Compact on Educational Opportunity for Military Children

§ 49-12-301 - Compact.

The Interstate Compact on Educational Opportunity for Military Children is hereby enacted into law and entered into with all other jurisdictions legally joining therein, in form substantially as follows:

Article I. Purpose

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district(s) or variations in entrance/age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

Article II. Definitions

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means full-time duty status in the active uniformed service of the United States, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. §§ 1209 and 1211.

B. "Children of military families" means a school-aged child(ren), enrolled in kindergarten through twelfth (K-12) grade, in the household of an active duty member.

C. "Compact commissioner" means the voting representative of each compacting state appointed pursuant to article VIII of this compact.

D. "Deployment" means the period one (1) month prior to the service members' departure from their home station on military orders though six (6) months after return to their home station.

E. "Education(al) records" means those official records, files, and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

F. "Extracurricular activities" means a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

G. "Interstate commission on educational opportunity for military children" means the commission that is created under article IX of this compact, which is generally referred to as interstate commission.

H. "Local education agency" means a public authority legally constituted by the state as an administrative agency to provide control of and direction for kindergarten through twelfth (K-12) grade public educational institutions.

I. "Member state" means a state that has enacted this compact.

J. "Military installation" means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the department of defense, including any leased facility, which is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Mariana Islands and any other United States territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. "Non-member state" means a state that has not enacted this compact.

L. "Receiving state" means the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M. "Rule" means a written statement by the interstate commission promulgated pursuant to article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the interstate commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state" means the state from which a child of a military family is sent, brought, or caused to be sent or brought.

O. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Mariana Islands and any other United States territory.

P. "Student" means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten through twelfth (K-12) grade.

Q. "Transition" means: (1) the formal and physical process of transferring from school to school; or (2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. "Uniformed service(s)" means the army, navy, air force, marine corps, coast guard as well as the commissioned corps of the national oceanic and atmospheric administration, and public health services.

S. "Veteran" means a person who served in the uniformed services and who was discharged or released therefrom under conditions other than dishonorable.

Article III. Applicability

A. Except as otherwise provided in section B, this compact shall apply to the children of:

1. Active duty members of the uniformed services as defined in this compact, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. §§ 1209 and 1211;

2. Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one (1) year after medical discharge or retirement; and

3. Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one (1) year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

1. Inactive members of the national guard and military reserves;

2. Members of the uniformed services now retired, except as provided in section A;

3. Veterans of the uniformed services, except as provided in section A; and

4. Other United States department of defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

Article IV. Educational Records and Enrollment

A. Unofficial or "hand-carried" education records. In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the interstate commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records/transcripts. Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten (10) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Immunizations. Compacting states shall give thirty (30) days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty (30) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and first grade entrance age. Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level, including kindergarten, from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on the student's validated level from an accredited school in the sending state.

Article V. Placement and Attendance.

A. Course placement. When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to honors, international baccalaureate, advanced placement, career and technical education courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B. Educational program placement. The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to: (1) gifted and talented programs; and (2) English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services. (1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq.; the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP); and (2) In compliance with the requirements of § 504 of the Rehabilitation Act, 29 U.S.C. § 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C. §§ 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility. Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities. A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

Article VI. Eligibility

A. Eligibility for enrollment. 1. Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

2. A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

3. A transitioning military child, placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation. State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

Article VII. Graduation

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

A. Waiver requirements. Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams. States shall accept: (1) exit or end-of-course exams required for graduation from the sending state; (2) national norm-referenced achievement tests; or (3) alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her senior year, then the provisions of article VII, section C shall apply.

C. Transfers during senior year. Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with sections A and B of this article.

Article VIII. STATE COORDINATION

A. Each member state shall, through the creation of a state council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and interstate commission activities. While each member state may determine the membership of its own state council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one (1) representative each from the legislative and executive branches of government, and other offices and stakeholder groups the state council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the state council.

B. The state council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the state council, unless either is already a full voting member of the state council.

Article IX. Interstate Commission on Educational Opportunity for Military Children

The member states hereby create the "interstate commission on educational opportunity for military children." The activities of the interstate commission are the formation of public policy and are a discretionary state function. The interstate commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one (1) interstate commission voting representative from each member state who shall be that state's compact commissioner.

1. Each member state represented at a meeting of the interstate commission is entitled to one (1) vote.

2. A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

3. A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the interstate commission, the governor or state council may delegate voting authority to another person from the state for a specified meeting.

4. The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or electronic communication.

C. Consist of ex-officio, non-voting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the United States department of defense, the education commission of the states, the interstate agreement on the qualification of educational personnel and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the interstate commission and such other members of the interstate commission as determined by the bylaws. Members of the executive committee shall serve a one-year term. Members of the executive committee shall be entitled to one (1) vote each. The executive committee shall have the power to act on behalf of the interstate commission, with the exception of rulemaking, during periods when the interstate commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The United States department of defense, shall serve as an ex-officio, nonvoting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Give public notice of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the interstate commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by federal and state statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing a person of a crime, or formally censuring a person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes; or

7. Specifically relate to the interstate commission's participation in a civil action or other legal proceeding.

H. Cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the interstate commission.

I. Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. Create a process that permits military officials, education officials and parents to inform the interstate commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the interstate commission or any member state.

Article X. Powers and Duties of the Interstate Commission

The interstate commission shall have the following powers:

A. To provide for dispute resolution among member states.

B. To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

D. To enforce compliance with the compact provisions, the rules promulgated by the interstate commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

E. To establish and maintain offices which shall be located within one (1) or more of the member states.

F. To purchase and maintain insurance and bonds.

G. To borrow, accept, hire or contract for services of personnel.

H. To establish and appoint committees including, but not limited to, an executive committee as required by article IX, section E, which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder.

I. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the interstate commission.

O. To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission.

P. To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q. To establish uniform standards for the reporting, collecting and exchanging of data.

R. To maintain corporate books and records in accordance with the bylaws.

S. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

Article XI. Organization and Operation of the Interstate Commission

A. The interstate commission shall, by a majority of the members present and voting, within twelve (12) months after the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1. Establishing the fiscal year of the interstate commission;

2. Establishing an executive committee, and such other committees as may be necessary;

3. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the interstate commission;

4. Providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each such meeting;

5. Establishing the titles and responsibilities of the officers and staff of the interstate commission;

6. Providing a mechanism for concluding the operations of the interstate commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations;

7. Providing "start up" rules for initial administration of the compact.

B. The interstate commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission; provided, that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the interstate commission.

C. Executive committee, officers and personnel. 1. The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the interstate commission in a manner consistent with the bylaws and purposes of the interstate commission;

b. Overseeing an organizational structure within, and appropriate procedures for the interstate commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the interstate commission.

2. The executive committee may, subject to the approval of the interstate commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, but shall not be a member of the interstate commission. The executive director shall hire and supervise such other persons as may be authorized by the interstate commission.

D. The interstate commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of interstate commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

1. The liability of the interstate commission's executive director and employees or interstate commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The interstate commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

2. The interstate commission shall defend the executive director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an interstate commission representative, shall defend such interstate commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3. To the extent not covered by the state involved, member state, or the interstate commission, the representatives or employees of the interstate commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

Article XII. Rulemaking Functions of the Interstate Commission

A. Rulemaking authority. The interstate commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the interstate commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the interstate commission shall be invalid and have no force or effect.

B. Rulemaking procedure. Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the interstate commission.

C. Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the interstate commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the interstate commission's authority.

D. If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

Article XIII. Oversight, Enforcement, and Dispute Resolution

A. Oversight. 1. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

2. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the interstate commission.

3. The interstate commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the interstate commission shall render a judgment or order void as to the interstate commission, this compact or promulgated rules.

B. Default, technical assistance, suspension and termination. If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the interstate commission shall:

1. Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the interstate commission. The interstate commission shall specify the conditions by which the defaulting state must cure its default.

2. Provide remedial training and specific technical assistance regarding the default.

3. If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

4. Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the interstate commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

5. The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

6. The interstate commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

7. The defaulting state may appeal the action of the interstate commission by petitioning the United States district court for the District of Columbia or the federal district where the interstate commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C. Dispute resolution. 1. The interstate commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and non-member states.

2. The interstate commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement. 1. The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. The interstate commission, may by majority vote of the members, initiate legal action in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

3. The remedies herein shall not be the exclusive remedies of the interstate commission. The interstate commission may avail itself of any other remedies available under state law or the regulation of a profession.

Article XIV. Financing of the Interstate Commission

A. The interstate commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The interstate commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, which shall promulgate a rule binding upon all member states.

C. The interstate commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the interstate commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

Article XV. Member States, Effective Date and Amendment

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten (10) of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the interstate commission on a non-voting basis prior to adoption of the compact by all states.

C. The interstate commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the interstate commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

Article XVI. Withdrawal and Dissolution

A. Withdrawal. 1. Once effective, the compact shall continue in force and remain binding upon each and every member state; provided, that a member state may withdraw from the compact by specifically repealing the statute, which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one (1) year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other member jurisdiction.

3. The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

B. Dissolution of compact. 1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one (1) member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

Article XVII. Severability and Construction

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

Article XVIII. Binding Effect of Compact and Other Laws

A. Other laws. 1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2. All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding effect of the compact. 1. All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the member states.

2. All agreements between the interstate commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.









Chapter 13 - Tennessee Public Charter Schools Act of 2002

§ 49-13-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Public Charter Schools Act of 2002."



§ 49-13-102 - Purpose.

(a) The purpose of this chapter is to:

(1) Improve learning for all students and close the achievement gap between high and low students;

(2) Provide options for parents to meet educational needs of students;

(3) Encourage the use of different and innovative teaching methods, and provide greater decision making authority to schools and teachers in exchange for greater responsibility for student performance;

(4) Measure performance of pupils and faculty, and ensure that children have the opportunity to reach proficiency on state academic assessments;

(5) Create new professional opportunities for teachers; and

(6) Afford parents substantial meaningful opportunities to participate in the education of their children.

(b) It is the intention of this chapter to provide an alternative means within the public school system for ensuring accomplishment of the necessary outcomes of education by allowing the establishment and maintenance of public charter schools that operate within a school district structure but are allowed maximum flexibility to achieve their goals.

(c) It is the intent of this chapter to provide both the state department of education and local school systems with options relative to the governance and improvement of high priority schools failing to meet adequate yearly progress as outlined in both § 49-1-602 and the federal Elementary and Secondary Education Act, compiled in 20 U.S.C. § 6301 et seq.

(d) It is the intent of this chapter to provide the state department of education and local school systems with options relative to the delivery of instruction for those students with special needs as specified in the federal IDEA.

(e) It is the intent of this chapter to provide local school systems the option to work in concert with the state's public higher education institutions to establish charter school "laboratories of teaching and learning" as a means of fostering educational innovations for implementation statewide.



§ 49-13-103 - Application.

This chapter applies only to schools formed and operated in accordance with this chapter.



§ 49-13-104 - Chapter definitions.

As used in this chapter:

(1) "Academic focus" means a distinctive, thematic program such as math, science, arts, general academics, or an instructional program such as Montessori or Paideia;

(2) "Academic plan" means a platform that supports the academic focus of the charter school and will include instructional goals and methods for the school, which, at a minimum, shall include teaching and classroom instruction methods, materials and curriculum that will be used to provide students with knowledge, proficiency and skills needed to reach the goals of the school;

(3) "Charter agreement" means a performance-based agreement between the sponsor of a public charter school and the chartering authority, the terms of which are approved by the chartering authority for an initial period of ten (10) years;

(4) "Charter management organization" or "CMO" means a nonprofit entity that operates multiple charter schools at least one (1) of which is in Tennessee;

(5) "Chartering authority" means:

(A) The local board of education or the achievement school district as defined in § 49-1-614 that approves, renews or decides not to revoke a public charter school application or agreement;

(B) The state board of education, if the state board approves a charter school:

(i) Under § 49-13-141 when an LEA is the sponsor of a charter school; or

(ii) Upon appeal from a denial of approval of a charter school application by an LEA that contains at least one (1) priority school on the current or last preceding priority school list;

(6) "Foreign" means a country or jurisdiction outside of any state or territory of the United States;

(7) "Governing body" means the organized group of persons who will operate a public charter school or schools by deciding matters, including, but not limited to, budgeting, curriculum and other operating procedures for the public charter school and by overseeing management and administration of a public charter school;

(8) "Licensed teacher" means a person over the age of eighteen (18) who meets the qualifications of chapter 5, part 1 of this title and has received a license to teach in the public school system in compliance with the rules and regulations of the state board of education;

(9) "Local education agency" or "LEA" has the same definition as used in § 49-3-302;

(10) "Public charter school" means a public school in this state that is established and operating under the terms of a charter agreement and in accordance with this chapter;

(11) "Sponsor" means any individual, group, or other organization filing an application in support of the establishment of a public charter school; provided, however, that a sponsor cannot be a for-profit entity, a private elementary or secondary school, a post-secondary institution not accredited by the Southern Association of Colleges and Schools, a religious or church school or promote the agenda of any religious denomination or religiously affiliated entity; and

(12) "Underutilized or vacant property" means an entire property or portion thereof, with or without improvements, which is not used or is used irregularly or intermittently by the LEA for instructional or program purposes. "Underutilized or vacant property" does not include real property on which no building or permanent structure has been erected.



§ 49-13-105 - Statutes, rules and regulations.

(a) Public charter schools shall be part of the state program of public education.

(b) Except where waivers are otherwise prohibited in this chapter, the sponsor of a proposed public charter school may apply to either the chartering authority or to the commissioner of education for a waiver of any state board rule or statute that inhibits or hinders the proposed charter school's ability to meets its goals or comply with its mission statement. Neither the chartering authority nor the commissioner shall waive regulatory or statutory requirements related to:

(1) Federal and state civil rights;

(2) Federal, state, and local health and safety;

(3) Federal and state public records;

(4) Immunizations;

(5) Possession of weapons on school grounds;

(6) Background checks and fingerprinting of personnel;

(7) Federal and state special education services;

(8) Student due process;

(9) Parental rights;

(10) Federal and state student assessment and accountability;

(11) Open meetings; and

(12) At least the same equivalent time of instruction as required in regular public schools.



§ 49-13-106 - Creation or conversion of charter schools.

(a) (1) Public charter schools may be formed to provide quality educational options for all students residing within the jurisdiction of the chartering authority; provided, however, that a chartering authority may authorize charters to enroll students residing outside the LEA in which the public charter school is located pursuant to the LEA out-of-district enrollment policy and in compliance with §§ 49-6-3003 and 49-6-403(f).

(2) (A) The achievement school district may authorize charter schools within the jurisdiction of the LEA for the purpose of providing opportunities for students within the LEA who are zoned to attend or enrolled in a school that is eligible to be placed in the achievement school district. For the purposes of this subdivision (a)(2), students shall not be considered "zoned" for a school that is open to all students within the LEA unless they are assigned to the school based on the LEA's geographic zoning policies.

(B) If the achievement school district (ASD) authorizes a charter school under § 49-1-614, the ASD shall receive an annual authorizer fee of up to three percent (3%) of the charter school's per student state and local funding as allocated under § 49-13-112(a). By May 1 of each year, the commissioner shall set the percentage of a charter school's per student state and local funding that the ASD shall receive as the annual authorizer fee for the next school year.

(3) (A) Charter schools authorized by the achievement school district shall conduct an initial student application period of at least thirty (30) days. During this period, all students zoned to attend or currently enrolled in a school that is eligible to be placed in the achievement school district may enroll. If, at the end of the initial student enrollment period, the number of eligible students seeking to be enrolled does not exceed the school's capacity or the capacity of a program, class, grade level, or building, then the charter school may enroll the child or children of a teacher, staff member, sponsor, or member of the governing body as well as students identified in subdivisions (b)(1)(C)(ii), (iii), and (iv) and in accordance with enrollment provisions contained in the charter agreement; provided, however, that no school's total enrollment of such students shall exceed twenty-five percent (25%) of the total school enrollment.

(B) Upon acquiring sufficient data to achieve a student achievement growth score as represented by the Tennessee Value-Added Assessment System (TVAAS), a charter school authorized by the ASD may not enroll additional students identified in subdivisions (b)(1)(C)(ii), (iii), and (iv) as permitted in subdivision (a)(3)(A) unless the school demonstrates student achievement growth at a level of "at expectations" or above. This restriction shall not affect students previously enrolled pursuant to subdivision (a)(3)(A).

(b) A public charter school may be formed by creating a new school or converting a school to charter status pursuant to this chapter.

(1) Newly created public charter schools:

(A) The sponsor of a public charter school must file a public charter school application with the chartering authority on or before April 1 of the year preceding the year in which the proposed public charter school plans to begin operation;

(B) Upon approval of a charter application, the sponsor shall authorize a governing body to operate the public charter school. A public charter school shall be operated by a not-for-profit organization with exemption from federal taxation under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3). No charter shall be granted to a for-profit corporation;

(C) In reviewing applications for newly created charter schools, the chartering authority, if an LEA, shall give preference to, and, if the achievement school district, shall exclusively accept, applications that demonstrate the capability to meet the needs of the following groups of students:

(i) Students who are assigned to, or were previously enrolled in, a school identified as a priority school, as defined by the state's accountability system;

(ii) Students who, in the previous school year, failed to test proficient in the subjects of reading/language arts or mathematics in grades three through eight (3-8) on the Tennessee comprehensive assessment program examinations;

(iii) Students who, in the previous school year, failed to test proficient in the subjects of reading/language arts or mathematics on the end of course assessments in grades nine through twelve (9-12); or

(iv) Students who are eligible for free or reduced price lunch;

(D) If an application with the focus of serving students from a group or groups set forth in subdivision (b)(1)(C) is approved, then the school shall give preference in enrollment to students from such group or groups. Such school shall include in the annual report under § 49-13-120 the number of students from such group or groups who are attending the school; and

(E) Preference for applications with the focus of serving students from a group or groups set forth in subdivision (b)(1)(C) shall not reduce the score of applications that demonstrate other strengths or focuses.

(2) Conversion of schools to charter status:

(A) A school may convert to a public charter school pursuant to this chapter if the parents of sixty percent (60%) of the children enrolled at the school or sixty percent (60%) of the teachers assigned to the school agree and demonstrate support by signing a petition seeking conversion and the LEA agrees to the conversion. The percentage of parents signing a petition shall be calculated on the basis of one (1) vote for each child enrolled in the school. Parents whose children are enrolled at the school shall have the option to enroll their child in another public school without penalty;

(B) (i) An LEA may convert a school to a public charter school. Parents whose children are enrolled at the school shall have the option to enroll their child in another public school without penalty. An LEA's decision on whether to convert a school may not be appealed to the state board of education;

(ii) Conversion of a public school to a public charter school at the request of the local board of education:

(a) Upon a local board's review of a charter school application, the local board may request that the sponsor amend the application to provide for the conversion of an existing public school;

(b) If the sponsor declines the request of the local board, then the local board shall proceed with the review of the application under § 49-13-108;

(C) (i) The conversion must occur at the beginning of an academic school year and shall be subject to compliance with this chapter; and

(ii) At the time of conversion to a charter school, any teacher or administrator in the charter school shall be allowed to transfer into vacant positions for which they are certified in other schools in the school system prior to the hiring of new personnel for those positions. Personnel who transfer into vacant positions in other schools in the school system shall suffer no impairment, interruption or diminution of the rights and privileges of a then existing teacher or administrator, and the rights and privileges shall continue without impairment, interruption or diminution with the local board of education. "Rights and privileges," as used in this subdivision (b)(2)(C)(ii), include, but are not limited to, salary, pension or retirement benefits, sick leave accumulation, tenure, seniority and contract rights with the local board of education. The director of schools shall have the option to specifically assign these teachers or administrators to those vacant positions;

(3) Conversion of a school to a charter school by a charter school sponsor:

(A) A charter school sponsor may apply to an LEA to convert an existing public school to a charter school to serve the students zoned to the school. A charter school sponsor shall submit its application to the LEA and the LEA shall act on the application within the time frames set under §§ 49-13-107 and 49-13-108;

(B) Students living in other school zones may enroll after those living in the school zone, but only if there is program, class, grade level and building capacity to serve the out-of-zone students. If applications by out-of-zone students exceed the charter school's capacity, then enrollment of out-of-zone students shall be determined on the basis of a lottery. Out-of-zone students who attended the school the previous school year and such students' siblings may be given preference in enrollment. Parents whose children are enrolled in the existing public school to be converted shall have the option to enroll their children in another public school operated by the LEA without penalty;

(C) The conversion shall occur at the beginning of an academic school year and shall be subject to compliance with this chapter;

(D) If the application to convert an existing public school to a charter school is approved, then the charter school shall occupy the existing public school's facility;

(E) (i) If the application to convert an existing public school to a charter school is approved, then any teacher or administrator in the school converted to a charter school may be allowed to transfer into vacant positions for which they are certified in other schools in the LEA. Personnel who transfer into vacant positions in other schools in the LEA shall suffer no impairment, interruption or diminution of the rights and privileges of a then existing teacher or administrator, and the rights and privileges shall continue without impairment, interruption or diminution with the local board of education;

(ii) "Rights and privileges," as used in this subdivision (b)(3)(E), include, but are not limited to, salary, pension or retirement benefits, sick leave accumulation and tenure with the local board of education. The director of schools shall have the option to specifically assign these teachers or administrators to those vacant positions;

(F) If the LEA denies the application, the LEA's decision is final and no appeal of the denial may be made.

(c) (1) No charter agreement shall be granted under this chapter that authorizes the conversion of any private, parochial, cyber-based or home-based school to charter status.

(2) No cyber-based public charter school may be authorized.

(d) Nothing in this chapter shall be construed to prohibit any individual or organization from providing funding or other assistance to the establishment or operation of a public charter school, but the funding or assistance shall not entitle the individual or organization to any ownership interest in the school other than a security interest for repayment of a loan or mortgage. The funding or assistance shall be disclosed as provided in § 49-13-107.



§ 49-13-107 - Application process.

(a) Sixty (60) days before the application process begins pursuant to subsection (b), a prospective charter school sponsor shall submit a letter of intent to the department of education and the chartering authority of its plan to submit an application to operate a charter school.

(b) On or before April 1 of the year preceding the year in which the proposed public charter school plans to begin operation, the sponsor seeking to establish a public charter school shall prepare and file with the chartering authority an application providing the following information and documents:

(1) A statement defining the mission and goals of the proposed charter school, including the proposed charter school's academic focus;

(2) A proposed academic plan, including the instructional goals and methods for each grade level the school will serve, which, at a minimum, shall include teaching and classroom instruction methods that will be used to provide students with the knowledge, proficiency and skills needed to reach the goals of the school;

(3) A plan for evaluating student academic achievement at the proposed public charter school and the procedures for remedial action that will be used by the school when the academic achievement of a student falls below acceptable standards;

(4) An operating budget based on anticipated enrollment; provided, however, that such operating budget shall not exceed a five-year projection;

(5) The method for conducting annual audits of the financial, administrative and program operations of the school;

(6) A timetable for commencing operations as a public charter school that shall provide for a minimum number of academic instruction days, which shall not be fewer than those required by statute;

(7) The proposed rules and policies for governance and operation of the school;

(8) The names and addresses of the members of the governing body;

(9) A description of the anticipated student enrollment and the nondiscriminatory admission policies;

(10) The code of behavior and discipline of the proposed public charter school;

(11) The plan for compliance with the applicable health and safety laws and regulations of the federal government and the laws of the state;

(12) The qualifications required of employees of the proposed public charter school;

(13) The identification of the individuals and entities sponsoring the proposed public charter school, including their names and addresses;

(14) The procedures governing the deposit and investment of idle funds, purchasing procedures and comprehensive travel regulations;

(15) The plan for the management and administration of the school;

(16) A copy of the proposed bylaws of the governing body of the charter school;

(17) A statement of assurance of liability by the governing body of the charter school;

(18) A statement of assurance to comply with this chapter and all other applicable laws;

(19) Types and amounts of insurance coverage to be held either by the charter school or approved by the chartering authority, including provisions for assuring that the insurance provider will notify the department of education within ten (10) days of the cancellation of any insurance it carries on the charter school;

(20) The plan for transportation for the pupils attending the charter school; and

(21) Information regarding financing commitments from equity investors or debt sources for cash or similar liquid assets sufficient to demonstrate that the charter school will have liquid assets sufficiently available to operate the school on an ongoing and sound financial basis. In lieu of cash or similar liquid assets, an applicant may provide a financial bond issued by a company authorized to issue surety bonds in this state.

(c) A charter school application and any renewal application under § 49-13-122 shall include a disclosure of all donations of private funding, if any, including, but not limited to, gifts received from foreign governments, foreign legal entities and, when reasonably known, domestic entities affiliated with either foreign governments or foreign legal entities.

(d) LEAs shall require no more than five (5) paper copies of the application in addition to an electronic version of the application.

(e) In reviewing an application, a chartering authority may take into consideration the past and current performance, or lack thereof, of any charter school operated by the sponsor.



§ 49-13-108 - Approval, denial of application.

(a) (1) This section shall apply only to applications for new charter schools under § 49-13-106(b)(1) that are submitted to an LEA.

(2) The local board of education shall have the authority to approve applications to establish public charter schools and renew public charter school agreements. The local board of education shall rule by resolution, at a regular or special called meeting, on the approval or denial of a charter application within ninety (90) days of receipt of the completed application. Should the local board of education fail to either approve or deny a charter application within the ninety-day time limit prescribed in this subdivision (a)(1), the application shall be deemed approved.

(3) The grounds upon which the local board of education based a decision to deny a public charter school application must be stated in writing, specifying objective reasons for the denial. Upon receipt of the grounds for denial, the sponsor shall have thirty (30) days within which to submit an amended application to correct the deficiencies. The local board of education shall have thirty (30) days either to deny or to approve the amended application. Should the local board of education fail to either approve or deny the amended application within thirty (30) days, the amended application shall be deemed approved.

(4) (A) A denial by the local board of education of an application to establish a public charter school may be appealed by the sponsor, within ten (10) days of the final decision to deny, to the state board of education. The appeal and review process shall be in accordance with this subdivision (a)(4).

(B) Within sixty (60) days after receipt of the notice of appeal or the making of a motion to review by the state board and after reasonable public notice, the state board, at a public hearing attended by the board or its designated representative and held in the school district in which the proposed charter school has applied for a charter, shall conduct a de novo on the record review of the proposed charter school's application and make its findings.

(C) The state board or its executive director, acting for the state board, may allow a sponsor to make corrections to its application on appeal, except for the elements of the application required under § 49-13-107(b)(1), (2), (4), (6), (9), (12), (13), (18) and (20).

(D) If the application is for a charter school in an LEA that does not contain a priority school on the current or last preceding priority school list and if the state board finds that the local board's decision was contrary to the best interests of the pupils, school district or community, the state board shall remand the decision to the local board of education with written instructions for approval of the charter. The grounds upon which the state board of education based a decision to remand the application shall be stated in writing, specifying objective reasons for the decision. The decision of the state board shall be final and not subject to appeal. The LEA, however, shall be the chartering authority.

(E) If the application is for a charter school in an LEA that contains at least one (1) priority school on the current or last preceding priority school list and if the state board finds that the local board's decision was contrary to the best interests of the pupils, school district or community, the state board may approve the application for the charter school. The decision of the state board shall be final and not subject to appeal. The state board shall be the chartering authority.

(5) LEAs may charge applicants an application fee in an amount approved by the local board of education. The application fee shall not exceed five hundred dollars ($500) per application.

(b) The local board of education may consider whether the establishment of the charter school will have a substantial negative fiscal impact on the LEA such that authorization of the charter school would be contrary to the best interest of the pupils, school district or community.

(c) (1) A chartering authority may disapprove a charter school application, if the proposed charter school plans to staff positions for teachers, administrators, ancillary support personnel or other employees by utilizing or otherwise relying on nonimmigrant foreign worker H1B or J1 visa programs in excess of three and one half percent (3.5%) of the total number of positions at any single school location for any school year.

(2) Notwithstanding subdivision (c)(1), a chartering authority may not deny a charter school application solely because the proposed school plans to exceed the limitation in subdivision (c)(1) in employing foreign language instructors who, prior to employment, meet and, during the period for which such instructors' H1B or J1 visas have been granted, will meet all Tennessee licensure requirements. If a chartering authority disapproves a charter school application under this subsection (c), the sponsor may appeal the decision to disapprove the application as provided in subsection (a).

(d) Except as otherwise provided in § 49-13-115, chartering authorities shall not approve an application based on conditions or contingencies.

(e) Prior to approving any charter school on appeal if the LEA's denial is based on substantial negative fiscal impact, the state board shall consider the financial impact of the charter school on the LEA. The state board may request additional information from the charter school sponsor and the LEA in regards to such consideration. The state board shall not approve for operation any charter school that is determined by the board to have a substantial negative fiscal impact on an LEA, such that authorization of the charter school would be contrary to the best interests of the pupils, school district or community.

(f) Chartering authorities are encouraged to adopt national authorizing standards for use in reviewing charter school applications. The state board shall adopt national authorizing standards.



§ 49-13-109 - Parent representative on governing body -- Advisory school council.

(a) The membership of a governing body shall include at least one (1) parent representative whose child is currently enrolled in a charter school operated by the governing body. The parent representative shall be appointed by the governing body within six (6) months of the school's opening date. A charter management organization may satisfy this requirement by establishing an advisory school council at each school that it operates. An advisory school council shall consist of no fewer than five (5) members and shall include the principal, at least one (1) parent and at least one (1) teacher representative.

(b) A local board of education shall not serve as the governing body of a public charter school.



§ 49-13-110 - Charter agreement.

(a) The approval by the chartering authority of a public charter school application shall be in the form of a written agreement signed by the sponsor and the chartering authority, which shall be binding upon the governing body of the public charter school. The charter agreement for a public charter school shall be in writing and contain all components of the application.

(b) The governing body of the charter school may amend the original charter by making petition to the chartering authority. Timelines for approval and the appeal process in § 49-13-108 shall apply to all petitions to amend the original charter; provided, that if the chartering authority is the state board, then no appeal may be made of the state board's decision to deny a petition to amend the charter. The governing body of a charter school may also request the chartering authority to allow a voluntary termination of the charter school prior to the expiration of the charter.

(c) (1) Upon dissolution of a charter school for any reason or if a charter is not renewed, any unencumbered public funds from the charter school shall revert to the LEA. In the event that a charter school is dissolved or otherwise terminated, all LEA property and improvements, furnishings and equipment purchased with public funds shall automatically revert to full ownership by the LEA, subject to complete satisfaction of any lawful liens or encumbrances.

(2) If a charter school is dissolved for any reason or a charter is not renewed, the charter school is responsible for all debts of the charter school. The LEA may not assume the debt from any contract for services made between the governing body of the school and a third party, except for a debt that is previously detailed and agreed upon in writing by both the LEA and the governing body of the school and that may not reasonably be assumed to have been satisfied by the LEA.



§ 49-13-111 - Compliance.

(a) A public charter school shall:

(1) Operate as a public, nonsectarian, nonreligious public school, with control of instruction vested in the governing body of the school under the general supervision of the chartering authority and in compliance with the charter agreement and this chapter;

(2) Meet the same performance standards and requirements adopted by the state board of education for public schools;

(3) Except as provided in § 49-13-142(d), receive state, federal, and local funds from the local board of education;

(4) Provide special education services for students as provided in chapter 10 of this title; and

(5) Administer state assessments as provided in chapter 1, part 6 of this title.

(b) A public charter school shall be subject to all federal and state laws and constitutional provisions prohibiting discrimination on the basis of disability, race, creed, color, national origin, religion, ancestry or need for special education services. A public charter school may not violate or be used to subvert any state or federal court orders in place in the local school district.

(c) (1) A public charter school shall comply with all applicable health and safety standards, regulations and laws of the United States and this state.

(2) The governing body of a public charter school shall ensure that the public charter school provides parents and guardians with information about meningococcal disease and the effectiveness of vaccination against meningococcal disease at the beginning of every school year. This information shall include the causes, symptoms, and the means by which meningococcal disease is spread and the places where parents and guardians may obtain additional information and vaccinations for their children. Nothing in this subdivision (c)(2) shall be construed to require a public charter school or its governing body to provide or purchase vaccine against meningococcal disease.

(d) A public charter school shall be accountable to the chartering authority for the purposes of ensuring compliance with the charter agreement and the requirements of this chapter.

(e) All contracts for goods in excess of ten thousand dollars ($10,000) shall be bid and must be approved by the governing body of each public charter school.

(f) A public charter school shall be governed and managed by a governing body in a manner agreed to by the sponsor and the chartering authority as provided in the charter agreement.

(g) With regard to conflicts of interest, the governing body of a public charter school shall be subject to §§ 12-4-101 and 12-4-102.

(h) The meetings of the governing body of a public charter school shall be deemed public business and must be held in compliance with title 8, chapter 44, part 1.

(i) All teachers in a public charter school must have a current valid Tennessee teaching license or meet the minimum requirements for licensure as defined by the state board of education.

(j) A public charter school is subject to state audit procedures and audit requirements.

(k) A public charter school shall not charge tuition; provided, however, that tuition may be charged if the governing body of the charter school approves a transfer from another district to a public charter school in its district pursuant to § 49-6-3003.

(l) A public charter school shall be operated on a July 1 to June 30 fiscal year and the governing body shall adopt and operate under an annual budget for the fiscal year. The budget shall be prepared in the same format as that required by the state department of education for LEAs.

(m) A public charter school shall maintain its accounts and records in accordance with generally accepted accounting principles and in conformance with the uniform chart of accounts and accounting requirements prescribed by the comptroller of the treasury. The charter school shall prepare and publish an annual financial report that encompasses all funds. The annual financial report shall include the audited financial statements of the charter school; however, the chartering authority shall not require additional financial reports more frequently than required by this subsection (m) unless the chartering authority has reason or reasons to believe a public charter school is not in compliance with this chapter and states the reason or reasons in writing to the public charter school sponsor.

(n) A public charter school shall require any member of the governing body, employee, officer or other authorized person who receives funds, has access to funds, or has authority to make expenditures from funds, to give a surety bond in the form prescribed by § 8-19-101. The cost of the surety bond shall be paid by the charter school and shall be in an amount determined by the governing body.

(o) The governing body shall conduct at least one (1) annual board training course and shall provide documentation of such training to the chartering authority. The training course shall be certified by the Tennessee Charter Schools Association.



§ 49-13-112 - Funding.

(a) A local board of education shall allocate to the charter school an amount equal to the per student state and local funds received by the LEA and all appropriate allocations under federal law or regulation, including, but not limited to, Title I and ESEA funds. The allocation shall be in accordance with rules and regulations promulgated by the department of education. Each LEA shall include as part of its budget submitted pursuant to § 49-2-203, the per pupil amount of local money it will pass through to charter schools during the upcoming school year. Allocations to the charter schools during that year shall be based on that figure. The LEA shall distribute the portion of local funds it expects to receive in no fewer than nine (9) equal installments to the charter schools in the same manner as state funds are distributed pursuant to chapter 3 of this title. If the amount of local funds received increases or decreases from the budgeted figure, the LEA may adjust payments to the charter schools in October, February, and June. Before adjusting payments to the charter schools, the LEA shall receive approval from the commissioner. All funds received by a charter school shall be spent according to the budget submitted or as otherwise revised by the public charter school governing body, subject to the requirements of state and federal law. At the request of the charter school governing body, a local board of education may act as fiscal agent for a public charter school in accordance with the charter agreement and applicable state and federal law.

(b) The department of education shall promulgate rules and regulations that provide for the determination of the allocation of state and local funds as provided in subsection (a). The department shall promulgate the rules and regulations effective for the 2010-2011 school years. Notwithstanding § 4-5-209, any rules promulgated under this subsection (b) may be promulgated as emergency rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2. At a minimum, the rules shall provide that:

(1) Allocations shall be based on one hundred percent (100%) of state and local funds received by the LEA, including current funds allocated for capital outlay purposes, excluding the proceeds of debt obligations and associated debt service;

(2) Student enrollments used in allocations shall be for the same period used in allocating state funds to the LEA under the basic education program (BEP); and

(3) (A) Allocations to the charter school may not be reduced by the LEA for administrative, indirect or any other category of cost or charge except as specifically provided in a charter agreement.

(B) If the charter school chooses to contract with the LEA for facilities or services, except for contract services for employee benefits or Tennessee Consolidated Retirement System contributions, then the charter agreement may permit and require that the LEA withhold up to one percent (1%) of funds that are due to the charter school in each year of the first four (4) years of the charter school's operation; provided, however, that such withholding shall not exceed twenty thousand dollars ($20,000) annually. These funds shall be placed into an account to be held to reimburse LEAs for any monies owed to it by the charter school for payment and for any outstanding debts of the charter school should the charter school close within the first four (4) years of operation. At the beginning of the charter school's fifth year of operation, the LEA shall remit the accumulated funds, including any interest earned, to the charter school. This subdivision (b)(3)(B) shall not apply to charter schools in existence on January 1, 2013, nor to new or expanded charter schools that are sponsored by a sponsor which has operated a charter school in the LEA for more than four (4) years.

(C) Notwithstanding subdivision (b)(3)(B), if the charter agreement includes an agreement with the chartering authority for services for employee benefits or retirement, then the chartering authority may withhold funds to cover the costs of those services. Notwithstanding subdivision (b)(3)(B), if the charter agreement includes an agreement with the chartering authority for administrative or other services, then the chartering authority may withhold funds to cover the costs of those services.

(D) Any fee for service that is agreed to by a charter school and the chartering authority shall be set forth in an addendum to the charter school agreement or in a separate document.

(c) (1) Notwithstanding any provisions of chapter 3, part 3 of this title or this section to the contrary, the department of education shall calculate the amount of state funding required under the BEP for capital outlay as a non-classroom component to be received in a fiscal year by an LEA in which one (1) or more charter schools operate. The department shall reserve from the sum for such LEA the funds that constitute the amount due to charter schools operating in the LEA and shall not distribute such reserved amount to the LEA. The department shall distribute from the reserved amount directly to each charter school its total per pupil share as determined by its average daily membership (ADM). The per pupil share of each charter school shall be based on prior year ADM, except that the per pupil share of any charter school in its first year of operation shall be based on the anticipated enrollment in the charter agreement.

(2) Notwithstanding subdivision (c)(1), the LEA shall include in the local share of funds paid to a charter school the required LEA match for the state funds generated under the BEP for capital outlay as a non-classroom component that are paid under this subsection (c) directly to a charter school as per pupil facilities aid.

(d) In order to comply with the requirements for allocating funds to the public charter school, the local board of education may provide liability or other forms of insurance pursuant to the charter agreement.

(e) A public charter school may also be funded by:

(1) (A) Federal grants;

(B) Grants, gifts, devises or donations from any private sources;

(C) State funds appropriated for the support of the public charter school, if any; and

(D) Any other funds that may be received by the local school district.

(2) Receipt of any such funds shall be reported to the chartering authority. Public charter schools, the local board of education and the state department of education are encouraged to apply for federal funds appropriated specifically for the support of public charter schools.



§ 49-13-113 - Enrollment.

(a) Participation in a public charter school shall be based on parental choice or the choice of the legal guardian or custodian.

(b) (1) A charter school shall enroll an eligible pupil who submits a timely application, unless the number of applications exceeds the capacity of a program, class, grade level or building.

(2) (A) If applications exceed the planned capacity of the public charter school, the following preferences shall apply:

(i) Pupils in attendance in the previous school year at any public school that converts to become a public charter school;

(ii) Pupils attending during the previous school year:

(a) Another charter school that has an articulation agreement with the enrolling public charter school; provided, that the articulation agreement has been approved by the chartering authority; or

(b) A pre-K program operated by the charter school sponsor;

(iii) Children residing within the LEA service area in which the public charter school is located, but who are not enrolled in public schools, if those children would otherwise be included in the area in which the public charter school will focus; and

(iv) Children residing outside the LEA in which the public charter school is located and whose needs would be included in the area in which the public charter school will focus.

(B) If enrollment within a group of preference set out in subdivision (b)(2)(A) exceeds the planned capacity of the school, enrollment within that group shall be determined on the basis of a lottery.

(c) Subject to the requirements of subsections (a) and (b), preference may be afforded to the children of a teacher, sponsor or member of the governing body of the charter school, not to exceed ten percent (10%) of total enrollment or twenty-five (25) students, whichever is less.

(d) Subject to the requirement of subsections (a) and (b), preference may be afforded to the siblings of a pupil who is already enrolled.

(e) (1) A charter school shall provide to the department of education certification by an independent accounting firm or by a law firm that each lottery conducted for enrollment purposes complied with the requirements of this section. In lieu of such certification, a charter school may request that the department of education review and approve the lottery process.

(2) The charter school shall comply with the Family Education Rights and Privacy Act, codified in 20 U.S.C. § 1232g, with respect to the publication of any list of students' names before, during or after the enrollment and lottery process.

(3) The state board of education shall promulgate rules and regulations concerning enrollment lotteries to be conducted under this subsection (e). The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(f) A charter school authorized by the state board may enroll any student in the LEA in which the charter school is located who is in the grades served by the school. However, if a charter school sponsor submits an application with the focus of serving students from a group or groups set forth in § 49-13-106(b)(1)(C), then the school shall give preference in enrollment to students from such group or groups; otherwise the charter school sponsor shall comply with subsection (a). A charter school authorized by the state board may accept students from outside the LEA as provided in subdivision (b)(2).



§ 49-13-114 - Transportation.

(a) If a public charter school elects to provide transportation for its pupils, the transportation shall be provided by the school or by agreement with the LEA within the district in which the school is located in accordance with chapter 6, part 21 of this title. If a public charter school elects to provide transportation other than through an agreement with the LEA, the school shall receive all funds that would have been spent by the LEA to provide such transportation. If a public charter school elects not to provide transportation for its pupils, the school shall not receive the funds that would otherwise have been spent to do so.

(b) For pupils who reside outside the district and who have been approved by the governing board of a charter school to attend a public charter school, the school is not required to provide or pay for transportation.

(c) At the time a pupil enrolls in a public charter school, the school shall provide the child's parent or guardian with information regarding transportation.

(d) Both the school and the LEA in which the school is located shall include in their annual reports what transportation plans are in effect for charter schools.



§ 49-13-115 - Conditional approval.

If approval is a prerequisite for the sponsor to raise working capital, a chartering authority may grant conditional approval for a charter application. The chartering authority shall grant full approval subject to the sponsor providing information regarding financing commitments from equity investors or debt sources for cash or working capital sufficient to demonstrate that the charter school will have liquid assets sufficiently available to operate the school on an ongoing and sound financial basis. In lieu of cash or similar liquid assets, an applicant may provide a financial bond issued by a company authorized to issue surety bonds in this state. The office of the comptroller shall verify the adequacy of any financial bond provided as assets.



§ 49-13-116 - Information on charter schools.

(a) The state department of education shall provide information to the public, directly and through the local board of education, on how to form and operate a public charter school. This information shall include a standard application format, which shall include the information specified in § 49-13-107.

(b) The state department of education shall monitor the status of charter school applications and shall maintain information on the total number of charter school applications, total number of charter school applications granted by type of school, total number of charter school applications denied and total number of charter school applications appealed and the status or outcome of the appeals.



§ 49-13-117 - Leaves of absence for teachers.

(a) If a teacher employed by an LEA makes a written request for an extended leave of absence to teach at a public charter school, the LEA may grant the leave. Any extensions are at the discretion of the LEA. The leave shall be governed by chapter 5, part 7 of this title, including, but not limited to, reinstatement, notice of intention to return, seniority, salary and insurance.

(b) (1) The years of service acquired by a teacher while on a leave of absence to teach at a public charter school shall be used by the local board to obtain or determine tenure status; provided, that when the teacher returns to the traditional LEA from the charter school, the teacher receives two (2) consecutive years of evaluations demonstrating an overall performance effectiveness level of "above expectations" or "significantly above expectations" as required by § 49-5-504.

(2) If a teacher does not receive two (2) consecutive years of evaluations demonstrating an overall performance effectiveness level of "above expectations" or "significantly above expectations" pursuant to subdivision (b)(1), then the time the teacher was on leave of absence to teach at the public charter school shall not be used by the local board to determine tenure status of the teacher.

(c) For salary rating purposes, a teacher shall receive credit for years of service acquired while teaching at a public charter school.

(d) This section shall apply to charter schools authorized by the local board of education, the achievement school district, or the state board of education.



§ 49-13-118 - [Repealed.]

HISTORY: Acts 2002, ch. 850, § 18, repealed by Acts 2011, ch. 378, § 11, effective June 1, 2011.



§ 49-13-119 - Group insurance.

Teachers, as defined in § 8-34-101, and other full-time permanent employees of a public charter school shall participate in the group insurance plans selected by the governing body of the public charter school.



§ 49-13-120 - Reporting requirements.

(a) The governing body of the public charter school shall make an annual progress report to the sponsor of the school, the chartering authority and the commissioner of education. The report shall contain the following information:

(1) The progress of the school towards achieving the goals outlined in its charter;

(2) The same information required in the reports prepared by local boards of education pursuant to state laws, rules and regulations; and

(3) Financial records of the school, including revenues and expenditures.

(b) The reports made pursuant to subsection (a) shall be public information pursuant to § 10-7-504(a)(4). Based on the information provided to the commissioner of education under subsection (a), the commissioner shall prepare and submit an annual report on charter schools to the education committee of the senate and the education administration and planning committee of the house of representatives.

(c) Each charter school shall provide in the report required under subsection (a) a detailed accounting, including the amounts and sources, of funds other than those funds received under § 49-13-112(a). The funds shall include, but not be limited to, any funds received from sources under § 49-13-112(e).



§ 49-13-121 - Term of charter -- Renewal.

(a) New public charter schools, conversion schools and all renewals of charter agreements shall be for ten-year periods.

(b) (1) No later than April 1 of the year prior to the year in which the charter expires, the governing body of a public charter school shall submit a renewal application to the LEA, if the LEA is the chartering authority, or to the state board of education or the LEA, if the state board is the chartering authority. On or before the following February 1, the chartering authority to which the renewal application was submitted shall rule by resolution on whether to approve or deny the renewal application. The decision of the chartering authority shall be based on the report and evaluation required under § 49-13-120.

(2) (A) A decision by an LEA to deny a renewal application may be appealed by the governing body, within ten (10) days of the decision to deny, to the state board of education.

(B) If the application is for a charter school in an LEA that does not contain a priority school on the current or last preceding priority school list and if the state board of education directs the chartering authority to approve the renewal of the charter agreement, the public charter school shall continue to operate for the prescribed period of ten (10) academic years.

(C) If the application is for a charter school in an LEA that contains at least one (1) priority school on the current or last preceding priority school list and if the state board approves the renewal of the charter agreement, the public charter school shall continue to operate for the prescribed period of ten (10) academic years and the state board shall be the chartering authority.

(D) A decision by the state board to deny the renewal of a charter agreement shall be final. No appeal may be taken.

(3) If the public charter school submits its renewal application directly to the state board pursuant to subdivision (b)(1), then the decision of the state board on the renewal application is final and may not be appealed.

(c) A public charter school renewal application shall contain a report of the school's operations, including students' standardized test scores, financial statements and performance audits of the nine (9) years preceding the date of the renewal application. The department of education shall develop guidelines that govern the charter renewal application process.

(d) An interim review of a charter school shall be conducted by the chartering authority under guidelines developed by the department of education in the fifth year of a charter school's initial period of operation and also in the fifth year following any renewal of a charter agreement. Such guidelines shall require a charter school to submit to the chartering authority a report on the progress of the school in achieving the goals, objectives, pupil performance standards, content standards and other terms of the approved charter agreement.

(e) One (1) year prior to the date on which a charter school is required to submit a renewal application, the chartering authority shall submit to the charter school a performance report that directly reflects the renewal evaluation.



§ 49-13-122 - Revocation or nonrenewal of charter -- Closure of schools.

(a) (1) A charter agreement shall be revoked or denied renewal by the final chartering authority if the department of education identifies the charter school as a priority school, as defined by the state's accountability system pursuant to § 49-1-602. The revocation shall take effect immediately following the close of the school year after the school is identified as a priority school.

(2) A charter agreement, including the charter agreement of any charter school identified as a priority school on the department's 2015 priority schools list approved by the state board of education on August 26, 2014, shall not be revoked or denied renewal under subdivision (a)(1) unless the department identifies the charter school as a priority school on a list approved by the state board in 2017 or in a year thereafter.

(3) Nothing in this subsection (a) shall prohibit a chartering authority from revoking or denying renewal of a charter agreement of a charter school that fails to meet the minimum performance requirements set forth in the charter agreement.

(4) This subsection (a) shall not apply to schools authorized by the achievement school district pursuant to § 49-1-614 or to schools converted to charter schools under § 49-13-106(b)(2) unless the school receives identification as a priority school as defined by the state's accountability system pursuant to § 49-1-602 for two (2) consecutive cycles beginning in 2015.

(b) A public charter school's identification as a priority school that is scheduled to close under subsection (a) shall be entitled to a review by the department of education to verify the accuracy of the data used to identify the school as a priority school.

(c) A public charter school agreement may be revoked or denied renewal by the final chartering authority if the chartering authority determines that the school did any of the following:

(1) Committed a material violation of any of the conditions, standards, or procedures set forth in the charter agreement;

(2) Failed to meet generally accepted standards of fiscal management; or

(3) Performed any of the acts that are conditions for nonapproval of the charter school under § 49-13-108(c).

(d) If the chartering authority revokes or does not renew a charter agreement, the chartering authority shall state its reasons for the revocation or nonrenewal.

(e) A decision not to renew or to revoke a charter agreement may be appealed to the state board of education within ten (10) days of the decision, except for revocations or failures to renew based on the violations specified in subsection (a). State board appeals shall be handled on the same bases as provided in § 49-13-108. This subsection shall apply only to decisions not to renew or to revoke a charter agreement where the LEA is the chartering authority.

(f) Except in the case of fraud, misappropriation of funds, flagrant disregard of the charter agreement or similar misconduct, a decision to revoke a charter agreement shall become effective at the close of the school year.

(g) The chartering authority shall have a procedure in place for the closure of a charter school prior to the decision to deny renewal or revoke a charter agreement. Closure of a charter school by the authorizer shall be in accordance with the following:

(1) Within two (2) calendar weeks of a decision to close a charter school, the chartering authority shall meet with the school's governing body and leadership to establish a transition team composed of staff from the charter school, staff from the chartering authority, and anyone else the chartering authority deems necessary, who shall attend to the closure, including:

(A) The transfer of students;

(B) The release and transfer of student records to the chartering authority or the department;

(C) The release and transfer of personnel records to the chartering authority or the department;

(D) The submission of financial statements to the appropriate chartering authority or department;

(E) The disposition of school funds;

(F) The disposition of school assets; and

(G) A school audit pursuant to § 49-2-112;

(2) The chartering authority and transition team shall, within thirty (30) days, communicate to the families of students enrolled in the school all other public school options for which the student is eligible to enroll;

(3) The chartering authority and transition team shall communicate regularly and effectively with the families of students enrolled in the school, as well as with school staff and other stakeholders, to keep the families, staff and other stakeholders apprised of key information regarding the school's closing;

(4) The chartering authority and transition team shall ensure that current instruction of students enrolled in the school continues, pursuant to the charter agreement, for the remainder of the school year unless an immediate closure is deemed necessary by the chartering authority;

(5) The chartering authority and transition team shall ensure that all agencies, employees, insurers, contractors, creditors, debtors and management organizations are properly notified of the closing of the charter school; and

(6) The governing body of the charter school shall continue to meet as necessary to wind down school operations, manage school finances, allocate resources and facilitate the closure.



§ 49-13-123 - Enrollment of students in terminated charter school.

If a charter agreement is not renewed or is terminated in accordance with § 49-13-122, a pupil who attended the school, siblings of the pupil, or another pupil who resides in the same place as the pupil may enroll in the resident district or may submit an application to a nonresident district according to § 49-6-3105 at any time. Applications and notices required by this section shall be processed and approved in a prompt manner.



§ 49-13-124 - Charter school powers.

(a) The governing body of a public charter school may sue and be sued. The governing body may not levy taxes or issue bonds except in accordance with state law. A public charter school may conduct activities necessary and appropriate to carry out its responsibilities such as:

(1) Contract for services, except for the management or operation of the charter school by a for-profit entity;

(2) Buy, sell or lease property;

(3) Borrow funds as needed; and

(4) Pledge its assets as security; provided, however, that those assets are not leased or loaned by the state or local government.

(b) The chartering authority may endorse the submission of the school credit bond application to the local taxing authority, if the project is a qualified project under § 54E(c)(2) or § 54F(d)(1) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54E(c)(2) and 26 U.S.C. § 54F(d)(1), respectively, and the Tennessee State School Bond Authority Act, compiled in chapter 3, part 12 of this title, and with respect to § 54E(c)(2), the applicant can demonstrate that the applicant meets the ten percent (10%) matching funds requirement, as prescribed by § 54E(c)(2).



§ 49-13-125 - Immunity.

The governing body of a charter school shall be subject to the same limits of liability as local school systems and shall provide insurance in accordance with § 49-13-107 for any liability exposure.



§ 49-13-126 - Promulgation of rules and regulations.

(a) The state board of education is authorized to promulgate rules and regulations for the administration of this chapter. Proposed rules and regulations shall be submitted by the state board to the education committee of the senate and the education administration and planning committee of the house of representatives for review and comment.

(b) Notwithstanding any other provision of this chapter to the contrary, the commissioner shall establish rules and procedures for the authorization of charter schools by the achievement school district pursuant to this chapter.



§ 49-13-127 - Audits.

(a) The comptroller of the treasury is authorized to audit any books and records, including internal school activity and cafeteria funds, of any charter school created under this chapter and by virtue of the statutes of this state when the audit is deemed necessary or appropriate by the comptroller of the treasury. The comptroller of the treasury shall have the full cooperation of officials of the charter school in the performance of the audit or audits.

(b) (1) The governing body of the charter school shall cause an annual audit to be made of the accounts and records, including internal school activity and cafeteria funds, of their school. The audits may be prepared by certified public accountants or by the department of audit.

(2) The audit shall be completed as soon as practical after June 30 of each year and a copy of the audit shall be furnished to the local board of education, the commissioner of education and the comptroller of the treasury.

(3) A CMO may comply with subdivision (b)(1) by submitting one (1) audit for all the charter schools operated in Tennessee by the CMO; provided, that such audit includes all information required under this section for each school.

(c) The comptroller of the treasury, through the department of audit, shall be responsible for ensuring that the audits are prepared in accordance with generally accepted auditing standards and determining if the audits meet minimum audit standards and regulations, which shall be prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until the audit has been approved by the comptroller of the treasury. In the event the governing body fails or refuses to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant or direct the department of audit to prepare the audit. The cost of the audit shall be paid by the governing body.



§ 49-13-129 - Study and evaluation of chapter -- Appointment of task force.

There is hereby created a task force to study and evaluate this chapter, to address, including, but not limited to, statutory inconsistencies and technical issues, fiscal issues, administrative compliance, identification and communication of charter schools' best practices, the design and method of training for charter schools' board members, facility needs, transportation, food services, communication between LEAs and charter schools' boards, principals and administrative staff, employee benefits and charter school boards' accountability. The task force shall include, at a minimum, two (2) representatives appointed by the superintendent of Memphis City Schools, two (2) charter school representatives appointed by the superintendent of Metropolitan Nashville Public Schools, two (2) representatives appointed by the superintendent of Hamilton County Schools, six (6) representatives appointed by the Tennessee Charter Schools Association, one (1) representative from the department of education and one (1) representative from the state board of education. The comptroller of the treasury shall be responsible for the coordination of the task force, including, but not limited to, facilitating communications among task force members. The comptroller shall report the task force's findings and recommendations, including recommended legislation or rules, to the general assembly by February 2, 2011; provided, however, that a public charter school's board shall issue an interim report of its most recent training to the LEA in which the public charter school is located no later than sixty (60) days after August 1, 2010.



§ 49-13-130 - [Repealed.]

HISTORY: Acts 2008, ch. 1133, § 2, repealed by Acts 2011, ch. 466, § 17, effective June 10, 2011.



§ 49-13-131 - Identification and implementation of system for dissemination of charter school most promising practices.

The department of education, in collaboration and cooperation with charter schools, shall identify charter school most promising practices and implement a system for dissemination of such practices. The system shall include identification of those schools that could benefit most directly from innovative practices in charter schools. The system of dissemination shall allow LEAs across the state and traditional public schools to learn from charter schools' most promising practices.



§ 49-13-132 - [Repealed.]

HISTORY: Acts 2009, ch. 555, § 15, repealed by Acts 2011, ch. 466, § 18, effective June 10, 2011.



§ 49-13-133 - Student tracking system to track students who leave charter schools -- Report to general assembly.

The department of education shall develop a student tracking system to be used to track students who leave charter schools. The system shall show when and why the student left the charter school. The system may be modeled on the current tracking system used to determine high school dropout rates. A charter school shall report the data required by the tracking system to the LEA. The department shall include such data in its annual report on charter schools required under § 49-13-120.



§ 49-13-134 - Establishment of non-charter public schools of innovation.

LEAs in which there exist charter schools or in which charter schools are proposed to be created are strongly encouraged to establish non-charter public schools of innovation using federal funding that is available for such purpose. Such non-charter public schools shall be designed to function as a control group to enable the effectiveness of charter schools to be more adequately assessed through comparative evaluations.



§ 49-13-135 - Method of calculating all terms and costs related to lease, lease-purchase agreement, or other contract or agreement between LEA and charter school.

An LEA shall establish a transparent and uniform method of calculating all terms and costs related to any lease, lease-purchase agreement, or other contract or agreement executed between the LEA and a charter school for the use of the LEA's educational facilities. The LEA shall retain and make available for audit, by the department of education, all records and any supporting documentation related to the execution of such a lease or agreement.



§ 49-13-136 - Use of capital outlay funds -- Contracting for goods and services -- Underutilized and vacant properties.

(a) Charter schools may use capital outlay funds for the following purposes:

(1) Purchase, lease-purchase, or lease of real property;

(2) Purchase, lease-purchase, or lease of school facilities;

(3) Construction or renovation of school facilities, including renovation, rehabilitation, or alteration of existing facilities to comply with applicable codes and health and safety standards necessary to use the property or facility, or to make the property or facility useful;

(4) Purchase, lease-purchase, or lease of any tangible or intangible property, including furniture, computers for a computer lab, science lab equipment, or other equipment if such purchase is necessary to use the property or facility, or to make the property or facility useful; and

(5) Pay debt service on any transaction authorized under this subsection (a).

(b) A public charter school may contract with the LEA or any third party for the provision of goods and services necessary to use the property or facility or to make the property or facility useful.

(c) (1) No later than October 1, in any LEA in which one (1) or more charter schools operates, the LEA shall catalog each year all underutilized and vacant properties owned or operated by the LEA and all underutilized and vacant properties within any educational facility owned or operated by the LEA. The LEA shall submit a comprehensive listing of all such properties to the department of education and the comptroller of the treasury. The department shall make an LEA's list available to any charter school operating in the LEA or to any sponsor seeking to establish a public charter school in the LEA.

(2) An LEA having underutilized and vacant properties shall make the underutilized and vacant properties available for use by charter schools operating in the LEA. Any lease agreement executed between a charter school and an LEA shall not reflect any outstanding bonded debt on the underutilized or vacant property, except as agreed upon to reflect any necessary costs associated with the occupation or remodeling of the facility.

(d) On or before October 11, 2011, the department shall adopt uniform guidelines to be used to determine what constitutes the irregular or intermittent use of property by an LEA. In any LEA in which one (1) or more charter schools operates, the LEA shall use such guidelines to catalog all underutilized and vacant properties owned or operated by the LEA.

(e) Nothing in this section is intended to frustrate an LEA's ability to plan for the use of underutilized or vacant properties owned or operated by the LEA. In any LEA in which one (1) or more charter schools operates, the LEA shall submit each year its plans for the use of underutilized or vacant properties owned or operated by the LEA in its annual report to the department of education and the comptroller of the treasury.



§ 49-13-137 - Delay in opening of new public charter school.

The sponsor of an approved charter application may delay, for a period not to exceed one (1) academic year, the initial opening of the public charter school. No later than ninety (90) days prior to the day the charter school plans to begin operation, the commissioner of education shall verify that no material changes have been made to the information and documents filed by the sponsor in accordance with the requirements prescribed in § 49-13-107.



§ 49-13-138 - Complying with requirements concerning open meetings.

(a) Each charter school shall comply with the requirements of title 8, chapter 44, part 1, concerning open meetings.

(b) The board of directors of a CMO may conduct a board meeting concerning a charter school located in this state by teleconference, videoconference or other electronic means in compliance with § 8-44-108; except that § 8-44-108(b)(2) and (3) shall not apply to such meeting, if a physical quorum is not present at the location stated in the notice of the meeting.



§ 49-13-139 - Maintenance of web site by public charter schools within an LEA.

(a) If an LEA maintains a web site on which the LEA posts the following information, then each public charter school within the LEA shall maintain a web site with the same information:

(1) Public notice of meetings of the governing board;

(2) Agendas for the meetings of the governing board;

(3) Policies adopted by the governing board;

(4) Names and contact information of governing board members.

(b) All information providing notice as required under § 8-44-103 shall be kept current by a public charter school maintaining a web site.

(c) Until such time that a charter school is able to maintain a web site, the school may arrange to post the required information on the LEA web site or a related web site; provided, that the location of the information is readily made known to the public.



§ 49-13-140 - Records of public charter school open records to same extent as records of public schools operated by an LEA.

All records of a public charter school shall be open for personal inspection and duplication by any citizen of this state to the same extent that records of public schools operated by an LEA are open.



§ 49-13-141 - LEAs sponsoring charter schools.

Notwithstanding § 49-13-104(11) to the contrary, an LEA may be the sponsor of a charter school. If an LEA seeks to sponsor a charter school, then the state board of education shall serve as the chartering authority.



§ 49-13-142 - Oversight and monitoring of charter schools authorized by state board upon appeal from denial of approval of a charter school application by certain LEAs.

(a) This section shall only apply to charter schools authorized by the state board of education upon appeal from a denial of approval of a charter school application by an LEA that contains at least one (1) priority school on the current or last preceding priority school list.

(b) (1) Except as provided in subdivision (b)(3), oversight and monitoring of charter schools authorized by the state board of education shall be performed by the state board. As requested, the department of education shall assist the state board with general oversight of any charter school authorized by the state board.

(2) A charter school authorized by the state board shall continue to be overseen and monitored by the state board notwithstanding the subsequent removal of all schools in an LEA from the priority school list; provided, however, that in the case of a charter school authorized by the state board but renewed by the LEA in accordance with § 49-13-121(b), the LEA becomes the chartering authority and shall be responsible for oversight and monitoring of the charter school.

(3) A charter school authorized by the state board and the LEA in which the charter school is located may, within thirty (30) calendar days of such authorization, mutually agree that the charter school shall be overseen and monitored by the LEA. Any such agreement shall be filed with the state board in a manner prescribed by the state board. This subdivision (b)(3) shall also apply to charter schools renewed on appeal by the state board.

(c) (1) Except as provided in subdivision (c)(2), for accountability purposes under § 49-1-602, the performance of a charter school authorized by the state board of education shall not be attributable to the LEA.

(2) If a charter school authorized by the state board and the LEA in which the charter school is located mutually agree that the charter school shall be overseen and monitored by the LEA pursuant to subdivision (b)(2), then, for accountability purposes under § 49-1-602, the performance of the charter school shall be attributable to the LEA.

(d) Funding for charter schools authorized by the state board shall be in accordance with § 49-13-112, except that the LEA in which the charter school operates shall pay to the department one hundred percent (100%) of the per student share of local funding and one hundred percent (100%) of any federal funding in the custody of the LEA that is due to the charter school. The department shall withhold from the LEA one hundred percent (100%) of the per student share of state funding that is due to the charter school as well as one hundred percent (100%) of all federal funding in the custody of the department that is due to the charter school. The department shall then allocate and disburse one hundred percent (100%) of these funds to the charter school in accordance with procedures developed by the department.

(e) The department shall determine the amount of the state BEP non-classroom component for capital outlay to be distributed, according to § 49-13-112(c), to a charter school authorized by the state board. The LEA shall pay to the department one hundred percent (100%) of the required local match under the BEP for capital outlay as a non-classroom component for distribution to the charter school.

(f) A charter school authorized by the state board may contract with the LEA in which the school operates for school support services or student support services, including, but not limited to, food services and transportation.






Chapter 14 - Higher Education Accountability Act of 2004

§ 49-14-101 - Short title.

This chapter shall be known and may be cited as the "Higher Education Accountability Act of 2004."



§ 49-14-102 - Creation of audit committee -- Employment of internal auditor.

(a) The board of regents created under chapter 8, part 2 of this title and the University of Tennessee board of trustees created under chapter 9, part 2 of this title shall each create an audit committee. Each board is authorized to select one (1) or more certified public accountants or other qualified citizens who are not members of such board to serve on the audit committee.

(b) Each audit committee shall employ a person qualified by training and experience to serve as an internal auditor. The internal auditor shall report directly to the audit committee and respective board and shall be removable only for cause by a majority vote of the respective board. The internal auditor shall file a report on the audit work with the audit committee at least annually.



§ 49-14-103 - Establishment of process for confidentially reporting misconduct.

(a) The internal auditor shall establish a process by which students, employees, taxpayers or other citizens may confidentially report suspected illegal, improper, wasteful or fraudulent activity. The detailed information received pursuant to such a report of illegal, improper, wasteful or fraudulent activity or any ongoing investigation of the activity shall be considered working papers of the internal auditor and shall be confidential under title 10, chapter 7. Each year the internal auditor shall include within the auditor's annual report a summary of all completed audit activities pursuant to this chapter.

(b) Section 8-50-116 shall apply to all higher education employees. In addition, no higher education employee shall suffer any of the actions specified in § 8-50-116 for reporting to or cooperating with auditors or for reporting any facts to the state board of regents or the University of Tennessee board of trustees or the audit committees of either board. Any person who knowingly and willingly retaliates or takes adverse action of any kind against any person for reporting alleged wrongdoing pursuant to this chapter commits a Class A misdemeanor.



§ 49-14-104 - Reports -- Legislative intent.

The board of regents created under chapter 8, part 2, of this title and the University of Tennessee board of trustees created under chapter 9, part 2, of this title shall establish a policy requiring that reports by their respective system president or chancellor, and presidents or chancellors detailing expenditures made by, at the direction of, or for the benefit of, the chancellor or president be filed with the board no less than annually. It is the legislative intent that the policy require the report of discretionary expenditures, which shall include, but not be limited to, unrestricted gifts, foundation funds, athletic funds, sponsorship fees, licenses and royalty funds and other such funds that would not be included in the operating budget for the chancellor's or the president's office. Chancellors or presidents shall not have the authority to grant themselves an exception to fiscal, spending or travel policies established by the board or by statute.



§ 49-14-105 - Removal of governing board members for neglect of duty.

Members of any governing board of public higher education shall be subject to removal from the board for neglect of duty. The governor may petition for a board member's removal due to neglect of duty and the removal shall be effective upon a majority vote of the voting board members.



§ 49-14-106 - Hiring of internal auditors -- Termination of employment.

The hiring of campus internal auditors shall be done upon the recommendation of the institutional presidents with the approval of the chancellor or the University of Tennessee president or designee as applicable. Termination of employment of campus internal auditors shall require prior approval by the chancellor or University of Tennessee president as applicable and the board audit committee. Annual or other periodic audits of chief executives shall be performed by an internal auditor or auditors who are not employees of the institution of the chief executive being audited.






Chapter 15 - Cooperative Innovative High School Programs

§ 49-15-101 - Purpose -- Requirements of programs.

(a) The purpose of this chapter is to authorize public postsecondary institutions and LEAs to jointly establish cooperative innovative programs in high schools and public postsecondary institutions, including, but not limited to, universities, community colleges and colleges of applied technology, that will expand students' opportunities for educational success through high quality instructional programming. These cooperative innovative high school programs shall target:

(1) High school students who are at risk of dropping out of school before attaining a high school diploma; or

(2) High school students who would benefit from accelerated academic instruction.

(b) All cooperative innovative high school programs established under this chapter shall:

(1) Prepare students adequately for future learning in the workforce or in an institution of higher education;

(2) Expand students' educational opportunities within the public school system;

(3) Be centered on the core academic standards represented by the preparatory pathway as defined by the state board of education that will adequately prepare the student to enter postsecondary education or the workplace without academic remediation;

(4) Encourage the cooperative or shared use of resources, personnel and facilities between public schools and postsecondary institutions;

(5) Integrate and emphasize both academic and technical skills necessary for students to be successful in a more demanding and changing workplace;

(6) Emphasize parental involvement and provide consistent counseling, advising and parent conferencing at the secondary level so that parents and students can make responsible decisions regarding course taking and can track the students' academic progress and success;

(7) Be held accountable for meeting measurable student achievement results as established by the state board of education, the University of Tennessee system, and the Tennessee board of regents;

(8) Encourage the use of different and innovative teaching methods;

(9) Establish joint institutional responsibility and accountability for support of students and their success;

(10) Effectively utilize existing funding sources for high school, college, university and career and technical programs and actively pursue new funding from other sources;

(11) Develop methods for early identification of potential participating students in the middle grades through high school; and

(12) Reduce the percentage of students needing remedial courses upon their initial entry from high school into a postsecondary institution.

(c) Programs developed under this chapter that target students who are at risk of dropping out of high school before attaining a high school diploma shall:

(1) Provide these students with the opportunity to graduate from high school possessing the core academic skills needed for postsecondary education and high-skilled employment;

(2) Enable students to complete a technical or academic program in a field that is in high demand and has high wages;

(3) Set and achieve goals that significantly reduce dropout rates and raise high school and college retention, certification and degree completion rates; and

(4) Enable students who complete these programs to pass employer exams, if applicable.

(d) Cooperative innovative high school programs that offer accelerated learning programs shall:

(1) Provide a flexible, customized program of instruction for students who would benefit from accelerated, higher level coursework or early graduation from high school;

(2) Enable students to obtain a high school diploma in less than four (4) years, to begin or complete an associate degree program, to master a certificate or diploma in a career or technical program or to earn up to two (2) years of postsecondary credit; and

(3) Offer a college preparatory academic core and in-depth studies in a career or technical field that will lead to advanced programs or employment opportunities in engineering, health sciences or teaching.

(e) Cooperative innovative high school programs may include, but shall not be limited to, the creation of a school within a school, a technical high school or a high school or technical center located on the campus of a postsecondary institution.

(f) Students shall be eligible to attend these programs as early as the ninth grade.



§ 49-15-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Consortium" means the consortium for cooperative innovative education created under § 49-15-103;

(2) "Dual credit program" means a postsecondary course, taught in a high school by certified secondary instructors, the successful completion of which prepares a secondary student to sit for a postsecondary challenge examination, administered under the supervision of postsecondary faculty or a consortium approved certified secondary instructor. The student's score on the challenge examination shall be used by a postsecondary institution for evaluation to determine the granting of postsecondary credit towards a diploma or a certificate or an associate or baccalaureate degree;

(3) "Dual enrollment program" means a program in which a secondary student is enrolled in a postsecondary course creditable toward high school completion and a postsecondary diploma or certificate or an associate or baccalaureate degree; and

(4) "Office of postsecondary coordination and alignment" means the office of postsecondary coordination and alignment in the division of career and technical education in the department of education.



§ 49-15-103 - Consortium for cooperative innovative education.

(a) The chancellor of the board of regents or the chancellor's designee, the president of the University of Tennessee system or the president's designee, the executive director of the Tennessee higher education commission or the executive director's designee, the executive director of the state board of education or the executive director's designee, and the commissioner of education or the commissioner's designee shall compose the consortium for cooperative innovative education.

(b) The consortium shall:

(1) Develop and put into effect a program to align secondary and postsecondary courses;

(2) Develop and implement early postsecondary credit opportunities; and

(3) Create marketing channels to advise students of early postsecondary education opportunities. Early postsecondary education opportunities may include, but are not limited to, dual enrollment, dual credit, Advanced Placement (AP), College-Level Examination Program (CLEP) and International Baccalaureate opportunities.

(c) The chancellor of the board of regents and the president of the University of Tennessee system, or their designees, shall be co-chairs of the consortium.

(d) The consortium may create an advisory committee to assist the consortium by examining best practices in cooperative innovative education, suggesting options for promotion of opportunities for early college credit and advising the consortium on workforce needs. The advisory committee shall invite and encourage the Tennessee Chamber of Commerce and Industry, the Tennessee Business Roundtable and the Tennessee Independent College and Universities Association to participate in the advisory committee's activities.

(e) The consortium may establish and appoint committees and subcommittees to perform its tasks or to otherwise assist the consortium as it deems necessary. It is the prerogative of the chancellor and the president of the respective postsecondary governing boards to convene postsecondary faculty.

(f) The board of trustees of the University of Tennessee and the board of regents shall develop, amend or adopt relevant policies and guidelines to realize dual credit or dual enrollment for postsecondary institutions with the secondary schools of the state.

(g) The state board and the department of education shall develop, amend or adopt relevant policies and guidelines to realize dual credit or dual enrollment in the public high schools.



§ 49-15-104 - Duties of consortium -- Development of plan for the establishment of statewide early postsecondary credit opportunities.

(a) By July 1, 2013, the consortium shall review existing dual credit pilot projects established under this chapter, determine the viability of those courses for statewide implementation and implement statewide those courses determined to be viable. Additionally, the consortium shall develop and implement statewide postsecondary courses, with accompanying challenge examinations, that reflect common learning outcomes established among the postsecondary institutions that have the course already in the individual institution's academic inventory. The initial statewide early postsecondary credit opportunities and their assessments shall be piloted on a statewide basis in the 2013-2014 school year in those high schools that choose to integrate the postsecondary curriculum into their secondary programs of study. In succeeding years additional early postsecondary credit opportunities, including dual enrollment, shall be developed as funds are made available for this purpose.

(b) (1) The consortium, in cooperation with the office of postsecondary coordination and alignment, shall develop a plan for the establishment of statewide early postsecondary credit opportunities through dual enrollment and dual credit, and for the other purposes of § 49-15-101. This plan shall not prevent an individual postsecondary institution from initiating dual credit or dual enrollment opportunities with individual high schools. Participating high schools and postsecondary institutions developing unique dual credit or dual enrollment opportunities shall notify students prior to such dual credit course being taught of the availability of transfer of the course.

(2) For the purpose of dual credit, the plan shall establish a process for the development of challenge examinations consistent with the most current "Standards for Educational and Psychological Testing" developed jointly by the American Educational Research Association, American Psychological Association and National Council on Measurement in Education and shall result in a statewide challenge examination program for designated postsecondary courses. Those dual credit courses identified within the plan that are part of the Tennessee transfer pathways shall be developed in alignment with the Complete College Act of 2010, codified in § 49-7-202(e)(1) and (2).

(3) Dual enrollment opportunities under this plan shall demonstrate equivalent postsecondary course learning outcomes and equivalent faculty preparation in order for the course to be taught in the high school.

(4) The chancellor of the board of regents and the president of the University of Tennessee, or their designees, shall be responsible for the convocation of postsecondary faculty to develop statewide early postsecondary credit opportunities within the plan developed under this section.

(c) The office of postsecondary coordination and alignment shall:

(1) Make recommendations to the consortium for the development of specific early postsecondary credit opportunities. Each recommendation shall demonstrate how the opportunity is integrated within a secondary college-and-career pathway of study;

(2) Provide such funds as are necessary for the implementation of the plan of the consortium;

(3) Develop a secure database to maintain escrowed assessment scores resulting from dual credit course challenge examinations. Additionally, the office shall provide a process for furnishing postsecondary institutions access to a student's score, for the purpose of evaluating the score for possible postsecondary credit; and

(4) Make available to students, their parents, and other stakeholders, prior to students enrolling in an early postsecondary credit course, the requirements for receipt of credit at each postsecondary institution and the transferability of credits among public postsecondary institutions.

(d) The state board of education, the board of regents and the board of trustees of the University of Tennessee shall have final approval of statewide early postsecondary credit initiatives relevant to their individual institutions.

(e) Funds appropriated prior to July 1, 2012, to the state board of education to fund the consortium that are unexpended shall be transferred by the state board of education to the department to fund activities of the office of postsecondary coordination and alignment and the consortium under this chapter.



§ 49-15-105 - Participation by education partners.

(a) Any or all of the following education partners may participate in the development of a cooperative innovative program under this chapter that is targeted to high school students who would benefit from accelerated academic instruction:

(1) A public postsecondary institution other than the applicant public postsecondary institution;

(2) A private college or university located in this state;

(3) A private business or organization;

(4) The county legislative body in the county in which the program is located; or

(5) A public charter school.

(b) (1) Remediation of students may occur through cooperative agreements between postsecondary and secondary institutions.

(2) A community college may participate in the development of a cooperative innovative program under this chapter that is targeted to high school students who need remediation upon enrollment in an institution of higher education. If the community college successfully remediates a student in such program then the student, upon certification by the community college of the student's successful participation and upon admittance to the postsecondary institution, shall be deemed to need no further remediation.

(3) A college of applied technology may participate in the development of a cooperative innovative program under this chapter that is targeted to high school students who may need remediation in technical math and reading upon enrollment in a college of applied technology. If the remediation is successful, upon admittance to any college of applied technology, the student shall be deemed to need no further remediation.



§ 49-15-106 - Dual enrollment and dual credit -- Accountabilities -- Operation.

(a) A program approved under this chapter shall provide for the award of dual credit for a high school course; provided, that the student successfully completes the high school requirements for the course and the student meets all postsecondary standards for validation of the credit. A program may provide opportunities for dual enrollment.

(b) A program approved under this chapter shall be accountable to the state board of education and the governing board of the postsecondary institution and shall conform to the regulations and guidelines of any relevant accrediting bodies.

(c) A program of early postsecondary credit approved under this chapter shall operate under the terms of a written agreement signed by the executive director of the board of education, the commissioner of education, the chancellor of the board of regents, the president of the University of Tennessee and the executive director of the Tennessee higher education commission. The agreement shall be reviewed on a periodic basis.

(d) A program may be operated in a facility owned or leased by the LEA, the applicant public postsecondary institution or an education partner, if any.

(e) A program approved under this chapter shall comply with the laws and policies of the respective campus on which the program resides relating to the education of students with disabilities and shall comply with all statutes, regulations, policies and guidelines regarding student discipline.

(f) A program approved under this chapter may use state, federal and local funds allocated or appropriated to the LEA and to the applicant public postsecondary institution or its governing board to implement the program. If there is an education partner and if it is a public body, the program may use state, federal and local funds allocated or appropriated to that body. Use of funds shall be subject to any limitations or restrictions placed on those funds by federal or state law or local ordinance.

(g) Except as provided in this chapter and under the terms of the agreement, the state board of education or the postsecondary governing board may waive any law or rule that inhibits or hinders the participating institutions' and schools' abilities to meet the goals of this chapter. Neither the state board of education nor the postsecondary governing boards of postsecondary institutions shall waive regulatory or statutory requirements related to:

(1) Federal and state civil rights;

(2) Federal, state and local health and safety;

(3) Federal and state public records;

(4) Immunizations;

(5) Possession of weapons on school grounds;

(6) Background checks and fingerprinting of personnel;

(7) Federal and state special education services;

(8) Student due process;

(9) Parental rights;

(10) Federal and state student assessment and accountability; and

(11) Open meetings.

(h) The LEA and the participating postsecondary institution shall determine for each course the length of time of instruction. Depending on the course and the institution that offers it, the length of time of instruction shall be that required for public schools or that required for the attainment of postsecondary learning outcomes.



§ 49-15-107 - Allocation of funds.

(a) The local board of education shall allocate one hundred percent (100%) of state and local education funds to a program approved under this chapter on the per pupil expenditure of the LEA. The per pupil expenditure shall be based on the prior year average daily membership (ADM) of the LEA, unless the LEA receives an increased allocation under § 49-3-351(d), in which case the per pupil expenditure shall take into consideration the increase in the LEA's funding. All funds shall be spent according to the budget submitted in the program agreement or as otherwise revised by the LEA or applicant public postsecondary institution, subject to the requirements of state and federal law.

(b) The public postsecondary institution and its governing board may allocate state and federal funds for a program that is approved under this chapter.

(c) An education partner under § 49-15-105(a) that is a public body may allocate state, federal and local funds for a program that is approved under this chapter.

(d) If not an education partner under § 49-15-105(a), the county governing body in a county where a program is located may nevertheless appropriate funds to a program approved under this chapter.

(e) The LEA and the cooperating public postsecondary institution are strongly encouraged to seek funds from sources other than state, federal and local appropriations.

(f) If a program is funded through local, state or federal funds appropriated to an LEA, then no fee shall be charged by the LEA or a public postsecondary institution to any student participating in the program.



§ 49-15-108 - Evaluation of programs -- Reporting.

(a) Success of a program shall be measured by high school retention rates, high school completion rates, high school dropout rates, certification and associate and baccalaureate degree completion, admission to four-year institutions, postgraduation employment in career or study-related fields, employer satisfaction of employees who participated in and graduated from the programs and other measures as the consortium finds appropriate. The consortium shall evaluate programs for success, shall establish best practices and lessons learned from successful programs and shall provide assistance to LEAs and postsecondary institutions seeking to implement a program by replicating or adapting a successful program designed elsewhere or through creation of a new program.

(b) The consortium and its constituent members shall report to the education committee of the senate and the education administration and planning committee of the house of representatives annually by February 15. The report shall include a description of each program and an evaluation of its success, if the evaluation can be made at the time of the report. Included in the report shall be a report by the board of regents and the trustees of the University of Tennessee of the number of students who, under the process created in this chapter, enroll in public postsecondary institutions and receive early postsecondary credit and who are retained and graduate. Also included in the report shall be a report by the office of postsecondary coordination and alignment of the effectiveness of the secondary institutions in meeting the purposes of § 49-15-101, including participation numbers, graduation rates of the participants, and the number of students continuing into postsecondary education within one (1) year of graduation.



§ 49-15-109 - Alignment of secondary and postsecondary programs -- Validation.

(a) To facilitate the creation of cooperative innovative high school programs and to provide a seamless transition process from secondary to postsecondary education, the consortium shall oversee the development of a statewide high school to postsecondary agreement that shall build on aligned, secondary college-and-career technical pathways to specific postsecondary programs of study and shall include early postsecondary credit.

(b) The chancellor of the board of regents and the president of the University of Tennessee, or their designees, shall be responsible for the convocation of postsecondary faculty to develop common learning outcomes, develop statewide challenge examinations, conduct reliability and validation activities to assure the quality and fairness of the examinations, establish cut scores, and report student scores resulting from the examinations to the division of career and technical education in the department of education. Validation requirements for postsecondary credit through a dual credit course shall be determined by the postsecondary institutions and their respective governing boards.

(c) The office of postsecondary coordination and alignment, with the cooperation of the postsecondary institutions, shall make students aware of the requirements for receiving postsecondary credit for a dual credit course prior to the students' enrolling in the course.

(d) Each private postsecondary institution located in this state is encouraged to assess the statewide agreement produced by the consortium and determine which courses, if any, qualify for award of college credit at such institution. If a private institution determines that a course qualifies for award of college credit at such institution, the institution, in addition to any institutional publication made of this fact, may notify the department of education of the potential for award of college credit for such course at the institution in order that the department may disseminate the information to LEAs for notification of high school students.



§ 49-15-110 - Compensation of consortium members -- Assistance.

Members of the consortium and any committees created by the consortium shall not receive compensation for serving on the consortium or its committees, but may be reimbursed for attendance at meetings in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter. All appropriate state agencies, the Tennessee board of regents and the University of Tennessee system shall provide assistance to the consortium and its committees.



§ 49-15-111 - Dual credit courses.

(a) When the consortium approves a program under this part and the program successfully provides a dual credit class that is accepted by an institution of higher education in either the board of regents system or the University of Tennessee system, then any high school in the state may replicate the class. Dual credit for the class shall be granted by public institutions of higher education offering a major or program for which the class is designed upon a student's completion of the course and successful passage of the challenge examination with a score equal to or higher than the cut score.

(b) Any public institution of higher education may, at any time, request the consortium to review a dual credit course and its challenge examination, if the institution perceives the course or its assessment to possess deficiencies. A public higher education institution may also challenge the right of a high school to continue offering a dual credit course to the consortium should a perceived deficiency be demonstrated within the high school. The consortium shall review the dual credit course, assessment or high school and may provide remedies to remove any deficiencies as it determines to be in the best interests of high schools or institutions of higher education, and their students.

(c) Notwithstanding this part to the contrary, the consortium shall not approve a program if the program in any way adversely affects the accreditation of an institution.






Chapter 16 - Virtual Education

Part 1 - Virtual Education Programs

§ 49-16-101 - Purpose of chapter.

The purpose of this chapter is to provide school districts and students in all grades with a broader range of educational opportunities through effective use of technology.



§ 49-16-102 - Promulgation of rules and regulations.

(a) The state board of education is authorized to promulgate rules and regulations to effectuate the purposes of this chapter. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The state board of education shall develop policies and guidelines for the operation of virtual education programs, including those operated by the department of education.



§ 49-16-103 - Use of funds.

(a) LEAs are authorized to use basic education program (BEP) funds in the implementation and operation of virtual education programs.

(b) The department of education and local education agencies may apply for and receive grants and accept donations to help fund virtual education programs, particularly in the startup phase.



§ 49-16-104 - Annual report.

(a) The department of education shall annually submit to the governor, the general assembly, the state board of education, and the basic education program (BEP) review committee a complete and detailed reporting of:

(1) The operation of virtual education programs;

(2) The number of students enrolling in these programs and the success of the students, including an analysis of the academic accountability of the school's students. The data shall be provided in total numbers and disaggregated and compared to corresponding data for students in traditional school settings;

(3) Efforts made to improve the programs and the delivery of classes, including new technologies examined or implemented;

(4) Funding received and the adequacy of the funding; and

(5) Such other information as the department finds necessary to account for the operation of virtual education programs.

(b) The report shall be submitted by July 1 of each year.



§ 49-16-105 - Construction of chapter.

Nothing in this chapter shall be construed to require local education agencies to offer or participate in a virtual education program. Participation in a virtual education program by a student shall be at the discretion of the LEA in which the student is enrolled or zoned to attend. Students who are receiving hospital or homebound instruction shall also be eligible to participate.






Part 2 - Virtual Public Schools Act [Effective until June 30, 2019]

§ 49-16-201 - Short title. [Effective until June 30, 2019.]

This part shall be known and may be cited as the "Virtual Public Schools Act."



§ 49-16-202 - Purpose. [Effective until June 30, 2019.]

The purpose of this part is to provide an LEA with an alternative choice to offer additional educational resources in an effort to improve academic achievement.



§ 49-16-203 - Part definitions. [Effective until June 30, 2019.]

As used in this part, unless the context otherwise requires:

(1) "Establisher" means an LEA; and

(2) "Virtual school" means a public school in which the school uses technology in order to deliver a significant portion of instruction to its students via the Internet in a virtual or remote setting.



§ 49-16-204 - Establishment of public school -- Resources. [Effective until June 30, 2019.]

Virtual schools may be established by an LEA. A virtual school shall be a public school and shall be provided resources as any other public school in the state.



§ 49-16-205 - What virtual school will provide students. [Effective until June 30, 2019.]

A virtual school shall provide each student enrolled in the school:

(1) Access to a sequential curriculum that meets or exceeds the curriculum standards adopted by the state board of education. The sequential curriculum shall have an interactive program with significant online components;

(2) The same length of time for learning opportunities per academic year that is required under § 49-6-3004 for public school students; provided, however, that a student, at the student's own pace, may demonstrate mastery or completion of a course or subject area and be given credit for the course or subject area; and

(3) Regular assessment in language arts, math, science and social studies.



§ 49-16-206 - What virtual school will provide families. [Effective until June 30, 2019.]

For each family with a student enrolled, the virtual school shall:

(1) Provide instructional materials; and

(2) Ensure materials and access to necessary technology such as computer, printer and Internet connection used for school work or, at minimum, through a physical computer lab that is available to the student through regularly scheduled times.



§ 49-16-207 - No assistance with purchase of instructional programs or materials -- Reimbursement for Internet connection. [Effective until June 30, 2019.]

Virtual schools shall not provide assistance to students or families to purchase instructional programs or materials. Nothing in this section shall prohibit virtual schools from reimbursing families for costs associated with their Internet connection for use in the virtual school program.



§ 49-16-208 - Qualifications of teachers. [Effective until June 30, 2019.]

Each teacher employed at a virtual school shall be qualified to teach in this state under existing law.



§ 49-16-209 - Computer-based and Internet-based instruction. [Effective until June 30, 2019.]

Nothing in this part shall preclude the use of computer-based and Internet-based instruction for students in a virtual or remote setting.



§ 49-16-210 - Administrative office as principal place of business. [Effective until June 30, 2019.]

A virtual school shall maintain an administrative office within the state. This office shall be considered its principal place of business.



§ 49-16-211 - Enrollment. [Effective until June 30, 2019.]

(a) Any student who is eligible for enrollment in a public school in this state may enroll in a virtual school as either a full-time virtual school student or as a part-time virtual school student taking some of the student's courses through the virtual school. An LEA is authorized to charge tuition to any person not enrolled in a public school within the LEA for attendance in an LEA established virtual school.

(b) Initial enrollment in a public virtual school shall be limited to one thousand five hundred (1,500) students; however, any public virtual school in operation as of January 1, 2013, may continue to serve the number of students enrolled in the school as of May 14, 2013. If a public virtual school demonstrates student achievement growth at a minimum level of "at expectations" as represented by the Tennessee Value-Added Assessment System (TVAAS) developed pursuant to chapter 1, part 6 of this title and guidelines adopted by the state board of education pursuant to chapter 1, part 3 of this title the school may exceed the enrollment cap.



§ 49-16-212 - Operation according to Educational Cooperation Act. [Effective until June 30, 2019.]

In order to encourage collaboration among LEAs, a virtual school is authorized to operate according to the authority granted by the Educational Cooperation Act, compiled in chapter 2, part 13 of this title.



§ 49-16-213 - Evaluation criteria. [Effective until June 30, 2019.]

(a) A virtual school shall be evaluated annually by its establisher based on the following criteria:

(1) The extent to which the school demonstrates increases in student achievement according to the goals of its authorizing contract and state academic standards; and

(2) The accountability and viability of the virtual school, as demonstrated by its academic, fiscal and operational performance.

(b) In addition to the intervention options available under § 49-1-602, if a public virtual school is identified as a priority school pursuant to § 49-1-602 or demonstrates student achievement growth at a level of "significantly below expectations" for any three (3) consecutive years of the school's operation, as represented by the Tennessee Value-Added Assessment System (TVAAS) developed pursuant to chapter 1, part 6 of this title and guidelines adopted by the state board of education pursuant to chapter 1, part 3 of this title the commissioner shall have the authority to reinstitute the enrollment cap specified in § 49-16-211(b) or direct the LEA to close the school. If the commissioner reinstitutes the enrollment cap pursuant to this subsection (b), such cap shall not affect students enrolled in the virtual school at the time of the department's action. Notwithstanding § 49-3-351(d), if a public virtual school is closed upon direction of the commissioner or the LEA, the basic education program (BEP) payments for the LEA that established the school shall be exclusive of any student who was enrolled in the school the prior year and did not remain enrolled in the LEA.



§ 49-16-214 - Contracting for services. [Effective until June 30, 2019.]

An establisher may contract for services with nonprofit and for-profit entities in the operation and management of the virtual school.



§ 49-16-215 - Rules and regulations. [Effective until June 30, 2019.]

The state board of education shall promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 49-16-216 - Part repealer. [Effective until June 30, 2019.]

This part is repealed effective June 30, 2019.









Chapter 17 - Energy Efficient Schools Initiative (EESI) of 2008

§ 49-17-101 - Short title.

This chapter shall be known and may be cited as the "Energy Efficient Schools Initiative (EESI) of 2008."



§ 49-17-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Council" means the twelve-member energy efficient schools council created by this chapter;

(2) "Energy audit" means any professional energy audit used to determine the energy efficiency of a structure that is performed by an energy auditor;

(3) "Energy auditor" means any person approved to perform professional energy audits;

(4) "Payback period" means the time within which the cost savings realized by incorporating energy efficient technologies equals the initial cost of the technology employed;

(5) "Qualifying capital outlay project" means any project for new or existing kindergarten through grade twelve (K-12) education facilities that satisfy the energy efficient schools council guidelines for improving energy efficiency as well as comply with the requirements article XI, § 5 of the Tennessee Constitution; and

(6) "Sustainable building design" means designing facilities using a strategy that takes into account approaches that benefit the environment and quality of life of a community.



§ 49-17-103 - Creation of energy efficient schools council.

(a) (1) There is created the energy efficient schools council. The council shall consist of twelve (12) members, including the commissioner of education, the commissioner of environment and conservation and the commissioner of economic and community development, or their designees, who shall serve as ex-officio members. The remaining members shall be appointed as follows:

(A) The governor shall appoint three (3) members as follows:

(i) One (1) member representing local governments, who shall serve an initial term of two (2) years;

(ii) One (1) member representing school systems, who shall serve an initial term of three (3) years; and

(iii) One (1) member representing the interests of the industries that provide natural gas and oil heating to school buildings;

(B) The speaker of the senate shall appoint three (3) members as follows:

(i) One (1) member who may be appointed from lists of qualified persons submitted by interested contractor groups, including, but not limited to, the board for licensing contractors, as provided for in title 62, chapter 6, who shall serve an initial term of two (2) years;

(ii) One (1) member representing local school systems in this state, who shall serve an initial term of three (3) years; and

(iii) One (1) member representing the Oak Ridge National Laboratory, who shall be an ex-officio, nonvoting member; and

(C) The speaker of the house of representatives shall appoint three (3) members as follows:

(i) One (1) member who may be appointed from lists of qualified persons submitted by interested architectural and engineering groups, including, but not limited to, the board of examiners for architects and engineers, as provided for in title 62, chapter 2;

(ii) One (1) member representing local governments in this state, who shall serve an initial term of three (3) years; and

(iii) One (1) member representing the Tennessee Valley authority, who shall be an ex-officio, nonvoting member.

(2) In making the appointments as provided in subdivisions (a)(1)(B)(i) and (C)(i), the appointing authorities shall consult with the interested contractor, architectural and engineering groups, including, but not limited to, the specific industries represented on the council to determine qualified persons to fill the positions.

(3) In making the appointments as provided in subdivision (a)(1), it is the legislative intent that the appointing authorities coordinate so that the membership of the council reflects the racial and social demographic makeup of this state.

(b) Each member shall serve a four-year term, unless otherwise provided in this chapter, and may be appointed for successive terms.

(c) The members of the council shall receive no compensation for their services; provided, that each member of the commission shall be eligible for reimbursement of expenses and mileage in accordance with the regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(d) The council shall elect one (1) member to serve as president. The president will serve for a term of one (1) year. The council shall also elect a vice president and secretary, as well as any other officers as it deems necessary to perform the business of the entity.

(e) The purposes of the council are to:

(1) Approve the design and technology guidelines as established by the technical advisory committee as provided in subsection (j);

(2) Award grants or loans to school systems for qualifying capital outlay projects, including projects where a provider has warranted predetermined energy use objectives under the criteria established by the technical advisory committee and approved by the council;

(3) Cause to be conducted verification of energy efficiencies achieved using the methodologies established by the technical advisory committee as provided in subsection (j);

(4) To the extent feasible, establish and support ongoing energy management programs; and

(5) Establish compensation policies for members of the technical advisory committee, unless otherwise prohibited in this chapter.

(f) The council shall have the authority to appoint a full-time executive director, who shall serve at the pleasure of the council. Other staff shall be employed on recommendation of the executive director with the approval of the council. Any employees under this section shall not have preferred service status, but council employees shall be subject to personnel policies applicable to state employees generally, such as leave, compensation, classification and travel requests.

(g) The council has the authority to raise funds, including, but not limited to, corporate funding and federal funding, to promote its activities and support ongoing programs; provided, that the council does not have the authority to borrow money without the express, prior approval of the state funding board.

(h) (1) Except as prohibited by law, the council shall have all other power and authority necessary and convenient to effect the purposes of this chapter.

(2) All members of the council shall be subject to the conflict of interest provisions set forth in §§ 12-4-101 and 12-4-102.

(i) For administrative purposes, the energy efficient schools council shall be attached to the department of education for all administrative matters relating to receipts, disbursements, expense accounts, budget, audit and other related items. The autonomy of the council and its authority are not affected by this subsection (i), and neither the commissioner nor any other departmental official or employee shall have or exercise any administrative or supervisory control over the council.

(j) The council shall establish a technical advisory committee.

(1) The purpose of the technical advisory committee is as follows:

(A) Establish energy efficient design and technology guidelines for all kindergarten through grade twelve (K-12) school facilities, including, but not limited to, lighting and HVAC guidelines, as well as establishing criteria whereby projects that have been warranted for a predetermined energy use shall be eligible;

(B) Establish methodology guidelines for post-audit verification of energy efficiencies achieved, if any, by qualifying capital outlay projects awarded by the council;

(C) Establish guidelines for commissioning verification controls to monitor on an ongoing basis the efficiency and effectiveness of qualifying capital outlay projects awarded by the council, including recommendations for utilization of energy managers where feasible; and

(D) Any additional duties required by the council in furtherance of the council's goals.

(2) The technical advisory committee shall be composed of seven (7) members as follows:

(A) The council members representing the interests of the Oak Ridge National Laboratory and the Tennessee Valley authority shall serve as ex-officio members and shall serve as co-chairs; and

(B) The council shall appoint the remaining five (5) members as follows:

(i) One (1) member shall have obtained a professional engineer certification, preferably with a background in mechanical engineering, but may be either active or retired;

(ii) Two (2) members shall have a background in sustainable building design, including, but not limited to, persons with LEED AP certification or background in Green Globes design and management;

(iii) One (1) member representing the Tennessee Valley Public Power Association; and

(iv) One (1) member shall have obtained a professional engineering certification and be experienced in performance-based energy accountable construction processes.

(3) The members appointed under subdivision (j)(2)(B) shall serve at the pleasure of the council, except for the ex-officio members who shall be appointed as provided in this chapter, and shall be provided access to staff resources serving the council.

(4) Non-ex-officio members shall be entitled to receive compensation determined by the council as provided in this chapter.



§ 49-17-104 - Authority and powers of energy efficient schools council.

(a) The council may award grants or loans to school systems for qualifying capital outlay projects as provided in § 49-17-103 after reviewing and approving:

(1) An energy audit performed by a qualified professional that is either chosen by the council or approved by the council; or

(2) A cost-benefit analysis that shows that incorporating energy efficient technologies provides a reasonable payback period.

(b) The council has the authority to adopt a charter and bylaws and shall promulgate rules, regulations and policies the council deems necessary to further the purposes and duties of the energy efficient schools council as defined in § 49-17-103 and this section. Any rules and regulations proposed by the council shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) It is the legislative intent that the council establish and operate its programs in a manner that makes funds available on an equitable basis for the benefit of LEAs of all sizes, characteristics and geographical locations.



§ 49-17-105 - Annual audit.

(a) All annual reports and all books of accounts and financial records of the energy efficient schools council shall be subject to audit annually by the comptroller of the treasury. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed independent public accountant selected by the council. If an independent public accountant is employed, the audit contract between the council and the independent accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the council.

(b) The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(c) One (1) copy of each audit shall be furnished to each member of the council and one (1) copy shall be furnished to the comptroller of the treasury.

(d) The comptroller of the treasury, or the comptroller of the treasury's designated representative, shall have access to the council's books, records and accounts whenever deemed necessary by the comptroller of the treasury or the comptroller of the treasury's designated representative.



§ 49-17-106 - Energy efficient schools council fund.

(a) An energy efficient schools council fund shall be established as a separate account in the state treasury. Amounts remaining in the fund at the end of each fiscal year shall not revert to the general fund. Moneys in the energy efficient schools council fund shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6, for the sole benefit of that fund.

(b) Funding for the account described in subsection (a) shall be subject to appropriations in the general appropriations act; provided, that this does not limit the ability to raise additional funding as described in § 49-17-103.

(c) All costs of administering the energy efficient schools initiative shall be funded from the energy efficient schools council fund as part of the program.






Chapter 50 - Miscellaneous

Part 1 - Agricultural Extension Services

§ 49-50-101 - Purpose.

The purpose of this part is to extend practical demonstration instruction in agriculture, home economics and marketing to boys, girls, men and women in rural communities in a greater number of counties and to make such instruction more permanent in the several counties through increased financial support and correspondingly reduced county appropriations, to carry on the work.



§ 49-50-102 - Nature of work.

This work shall be known as cooperative extension work, carried on in cooperation with the United States department of agriculture, provided for in the Smith-Lever Act, Public Act May 8, 1914, ch. 79, § 1, 38 Stat. 372, compiled in 7 U.S.C. §§ 341-349, and in accordance with the regulations provided for in that act for the conduct of this work, which provide that this work shall include:

(1) Practical demonstration instruction in agriculture and home economics;

(2) Conducting 4-H boys' and girls' clubs for teaching farm and home practices;

(3) Introducing new crops and new systems of farming in various areas of the state, as development in industry necessitates changes in existing crops and systems of farming;

(4) Developing improved methods of marketing farm products; and

(5) In general, improving rural life, with the object of making farming more prosperous and farm life more desirable and attractive.



§ 49-50-103 - Funding.

(a) In order to cooperate with the United States department of agriculture and the University of Tennessee in making available to boys, girls, men and women in the rural communities practical and useful instruction in agriculture, home economics and marketing as referred to in § 49-50-102, there is appropriated from moneys in the general treasury, not otherwise appropriated, for each fiscal year one hundred sixty thousand dollars ($160,000) to be used to match and supplement allotments of federal appropriations available to the state for carrying on this work under the Smith-Lever Act, compiled in 7 U.S.C. §§ 341-349, and made conditional on similar sums of money being appropriated by the state.

(b) The moneys so appropriated shall be paid each year in semiannual payments and applied and disbursed as provided in subsections (c) and (d), and in accordance with the plans and under the direction of the United States department of agriculture and the board of trustees of the University of Tennessee. On July 1 and January 1 of each year, the commissioner of finance and administration is authorized and directed to issue warrants in favor of the treasurer of the University of Tennessee for the amount due on those dates.

(c) The entire amount of this appropriation shall be known as the cooperative agricultural extension fund, and a separate accounting for its expenditure shall be made by the board of trustees of the University of Tennessee in the biennial report to the governor and the general assembly. Full and complete vouchers of all such expenditures shall be kept for auditing by proper national and state officials.

(d) If there should remain in any year a balance of the state appropriation after matching the federal allotments, it, together with interest earned on the unexpended balance, shall be added to the amount available for the ensuing year.



§ 49-50-104 - County agricultural extension committee.

(a) All counties cooperating with the University of Tennessee extension by making an appropriation for extension work shall elect an agricultural extension committee composed of seven (7) members. The committee shall be elected by the county legislative body.

(b) Three (3) of the members shall be elected from the membership of the county legislative body. There shall be elected to the committee four (4) members who are not members of the county legislative body. Two (2) shall be farmers and two (2) shall be farm women, residing in different civil districts.

(c) The members shall be elected for terms of two (2) years, except that if there are fewer than four (4) civil districts in a county, at least one (1) member shall come from each civil district. Two (2) of the members representing the county legislative body, one (1) farmer and one (1) farm woman, shall be elected in even-numbered years; the other members shall be elected in odd-numbered years. The elections shall be held at the first meeting of the county legislative body of each calendar year. No member may be elected for more than three (3) successive terms. In the event that there is a vacancy on the committee, the county legislative body shall fill the vacancy at its next regular meeting after the vacancy occurs; and the committee member filling the vacancy shall serve during the unexpired term of the member's predecessor.

(d) The functions of the committee shall be to:

(1) Act with duly authorized representatives of the University of Tennessee extension in the employment or removal of personnel receiving funds from county extension appropriations;

(2) Act with duly authorized representatives of the state agricultural extension service in formulating the county extension budget, and serve as liaison between the extension service and the county legislative body on financial and other matters relating to the work;

(3) Act in an advisory capacity on county extension program formulation; and

(4) Act in an advisory capacity on activities performed in connection with carrying out the program.

(e) In performing the functions under subsection (d), the committee shall meet with duly authorized representatives of the University of Tennessee extension on selected dates mutually agreed to by the chair of the committee and the representatives of the University of Tennessee extension during the months of February, May, August and November, and at other times deemed desirable by a majority of the members of the committee.



§ 49-50-105 - Intercounty cooperation.

(a) For participation in the benefits of this part, contiguous counties may cooperate and be regarded as one (1) county in the employment of either a county agricultural agent or county home demonstration agent, or both; provided, that the combined area of the counties cooperating does not exceed eight hundred square miles (800 sq. mi.) and that the assessed valuation of one (1) of the counties does not exceed five million dollars ($5,000,000).

(b) The plans for such cooperation shall be arranged by the county mayors of the respective counties involved, and approved by the director of extension work of the University of Tennessee.



§ 49-50-106 - Conflicts of interest.

It is a Class C misdemeanor for any person employed under this part to engage in the business of soliciting or selling any fertilizer, seed, farm machinery or any other merchandise to the people of the county or counties where they are so employed.



§ 49-50-107 - Agricultural financial and family counseling.

(a) (1) It is declared the intention of the general assembly to establish services for the well being of farmers and their families who are affected by farm credit problems and the financial difficulties currently existing in the agricultural and related business communities.

(2) The general assembly recognizes the economic and emotional stress being imposed on many of the farm owners and their families by the farm credit crisis that has been caused by the weakening of farm incomes coupled with the rising costs of farm operations.

(3) The general assembly finds that there is a need to provide a program for assisting and advising the individuals within the agricultural community who are experiencing stress and economic difficulties or dislocation caused by the current deteriorated market conditions for agricultural products and the resulting loss of farm income. The general assembly finds and declares that preservation of the family owned farms and farm-related businesses are in the interest of the health, safety and general welfare of the state.

(b) (1) The University of Tennessee, acting through its extension services, is directed to establish a farm credit counseling program to disseminate information to farmers concerning farm credit problems and to provide advice and counseling regarding other financial problems. The University of Tennessee is also directed to develop and provide a program in stress management and family counseling for individuals and families with farms and agricultural related businesses threatened by farm credit and financial problems.

(2) The department of agriculture, and any other department or agency of state government shall assist the University of Tennessee in establishing and providing the programs required by this section.

(3) In the development of the programs, the University of Tennessee is requested to consult with agricultural organizations.

(4) The University of Tennessee shall designate a coordinator of the financial and family counseling program to implement and manage the program.



§ 49-50-108 - Compensation of University of Tennessee extension employees holding joint appointments.

The University of Tennessee is authorized to provide employees of the University of Tennessee extension holding a joint appointment with the United States department of agriculture, salary increases and compensation commensurate with that received by other state employees and teachers employed by the University of Tennessee.






Part 2 - Community Education Programs

§ 49-50-201 - General provisions.

(a) In order to provide for increased involvement of citizens in their local schools through community schools advisory councils, to assure maximum use of public school facilities by the citizens of each community in this state and to encourage community educational programs on a county-wide or multicounty-wide basis to provide the best possible programs for the least cost without duplication of efforts, the state board of education may adopt appropriate rules and regulations for encouraging increased community involvement in public schools and the usage of the public school facilities as community educational centers. The rules and regulations may consider and include, but not necessarily be limited to, provisions for:

(1) The use of public school facilities by governmental, charitable or civic organizations for activities within the community;

(2) The utilization of the talents and abilities of volunteers within the community for the enhancement of public school programs, including tutoring, counseling and cultural programs and projects; and

(3) Increased communications between the staff and faculty of the public schools, other community institutions and agencies and citizens in the community.

(b) The state board of education may further establish guidelines governing the submission and approval of community educational programs prepared by local boards for encouraging increased community involvement in the public schools and use of public school facilities.

(c) Every local board of education may:

(1) Develop programs and plans for increased community involvement and learning opportunities in the public schools based upon rules and guidelines adopted by the state board of education;

(2) Develop programs and plans for increased community use of public school facilities based upon rules and guidelines adopted by the state board of education; and

(3) Establish rules governing the implementation of the programs and plans in its public schools and submit these rules along with adopted programs and plans to the state board of education for approval.






Part 3 - Educational Broadcasting

§ 49-50-301 - Legislative intent -- Construction.

(a) It is the intent of the general assembly to establish an educational television and radio network in this state to meet more adequately the educational needs of the pupils in the public schools of this state and to meet the educational needs of out-of-school adults.

(b) Wherever "and radio" are inserted in this part, they shall be construed to be permissive rather than mandatory in meaning; that is to say, the state board of education is authorized, but not required, to establish, operate, construct and to do or have done for it research and experimentation, to procure funds and facilities or to expend funds for radio purposes, it being the intent of the general assembly and it being so declared, that the state board of education is authorized to take such actions with reference to educational radio as this part may authorize and as the board may deem to be appropriate, useful and expedient. Furthermore, the state board of education may provide, in any place, educational television to the exclusion of educational radio, educational radio to the exclusion of educational television or both educational television and educational radio.

(c) This part shall prevail, notwithstanding any provisions to the contrary in any other act of the general assembly.



§ 49-50-302 - State board of education to operate network.

In order to carry out the intent expressed in § 49-50-301, the state board of education, through its executive officer, is authorized and directed to take such steps and to do whatever the board may deem necessary to carry out the intent of the general assembly as stated in § 49-50-301, and particularly, the state board of education, through its executive officer, is authorized and directed to locate, establish, construct and operate an educational television and radio network in a manner that each public school in the state may ultimately be within television and radio receiving distance of one (1) or more educational television and radio stations within the state educational television network.



§ 49-50-304 - Contracts.

The state board of education, through its executive officer, is authorized to enter into contract or contracts with either public or private television and radio stations, counties, municipalities, state colleges or universities or with any other public or private body, board, agency or foundation, as the state board of education, through its executive officer, may deem necessary in order to carry out the provisions and purposes of this part.



§ 49-50-305 - Research.

The state board of education, through its executive officer, is authorized to do, or have done for it, research and experimentation in the field of educational television and radio that it may deem necessary in order to carry out the provisions and purposes of this part.



§ 49-50-306 - Procurement of funds and facilities.

(a) The state board of education, through its executive officer, with the approval of the governor, is authorized to:

(1) Accept grants of funds from any county, municipality or public or private body to be used for the purposes of this part; and

(2) Accept, purchase or lease from any county, city or special school district, or from any public or private body, agency or foundation, any educational television and radio facilities or other property, including the land on which the educational television and radio facilities or other property stand, that the state board of education, through its executive officer, may deem necessary in carrying out the provisions and purposes of this part.

(b) Any county, city or special school district, upon a majority vote of its governing body, is authorized to donate, sell or lease to the state board of education land, facilities or other property to be used for an educational television and radio network in this state; provided, that the state shall be vested with full, complete and clear title to property that may be donated or sold to the state.

(c) Any county or municipality, upon a majority vote of its governing body, is authorized to make an outright grant of funds to the state to be used by the state board of education for the purposes authorized in this part.



§ 49-50-307 - Expenditures.

To the end that a unified state educational television network may be located, established, constructed and operated in this state for the benefit of the pupils in the public schools in this state and for the benefit of out-of-school adults, the state board of education, through its executive officer, is authorized to expend or obligate, or both, for the purposes of this part:

(1) Current funds or capital funds that may be appropriated or may hereafter be appropriated by the general assembly for the purposes of this part;

(2) Federal funds that are or may be made available for the purposes of this part; and

(3) Local funds or contributions that may be made available for the purposes of this part.






Part 4 - Federal Education Contracts

§ 49-50-401 - Veterans.

Any public board of education or the board of trustees of the University of Tennessee, or any collegiate institution, is authorized to contract, subject to the approval of the governor, with the veterans' administration, or other federal agencies, for instruction or supplies and equipment for the training of veterans or others in need of training in courses that the school, or those under the jurisdiction of such boards, may be qualified to offer. The contracts shall be upon terms that the governor and the appropriate governing body of the educational institution entering into the contract deem equitable.






Part 5 - Laboratory Safety

§ 49-50-501 - Eye protection for students and teachers.

(a) All students, teachers and others in attendance at the following courses or laboratories in schools, colleges or universities, and exposed to the risks incident to working with the materials, equipment or performing the acts described in subdivisions (a)(1) and (2), shall wear eye protective devices of industrial quality:

(1) Career and technical education courses or laboratories using or concerned with:

(A) Hot molten metals;

(B) Milling, sawing, turning, shaping, cutting, grinding or stamping of any solid materials;

(C) Heat treatment, tempering or kiln firing of any metal or other materials;

(D) Gas or electric arc welding;

(E) Repair or servicing of any vehicle; or

(F) Caustic or explosive materials; and

(2) Chemical or combined chemical-physical laboratories using caustic or explosive chemicals or hot liquids or solids.

(b) Eye protective devices shall be considered of industrial quality when they meet the standards of the American Standards Association Safety Code for Head, Eye, and Respiratory Protection promulgated by the American Standards Association, Inc., or other standards generally recognized by industry.






Part 6 - Legislative Internship Program

§ 49-50-601 - Creation.

There is created the legislative internship program, which shall be a continuing part of the general assembly's staff operation.



§ 49-50-602 - Participating students and schools.

(a) Upper division undergraduate and graduate students at cooperating public and private colleges and universities in Tennessee offering a program leading to a degree in law, political science, history, administration, social work, economics, sociology, journalism and related fields are entitled to participate.

(b) (1) The appropriate governing boards are authorized to designate as cooperating colleges or universities any of the qualified colleges and universities in the state college and university system.

(2) The designation of a private college or university as a cooperating college or university shall be by the board of trustees or a comparable governing body of the college or university.

(c) Each college or university desiring to participate shall appoint one (1) member of its faculty to function as its official representative to the program.

(d) Nothing in this part shall be interpreted to prohibit or restrict individual colleges or universities from providing interns to individual legislators or county legislative delegations if the interns are not compensated nor their expenses reimbursed under the terms of this part.



§ 49-50-603 - Sponsoring committee.

(a) There is established a legislative intern committee and an academic intern committee to be known collectively as the sponsoring committee.

(b) The legislative intern committee will consist of the following members:

(1) The speaker of the senate, the senate minority leader and two (2) senators to be appointed by the speaker of the senate, one (1) from the minority party and one (1) from the majority party;

(2) The speaker of the house of representatives, the minority leader of the house of representatives and two (2) representatives to be appointed by the speaker of the house of representatives, one (1) from the minority party and one (1) from the majority party; and

(3) The director of legislative services, or the director's designee, who shall be the program administrator.

(c) The legislative intern committee shall select from among the official representatives of cooperating colleges and universities, as defined in § 49-50-602, five (5) members to serve as an academic intern committee. Members of the academic intern committee shall serve for one (1) year and shall be eligible for reappointment. Any vacancy shall be filled by appointment by the legislative intern committee of an official representative for the remainder of the term. In selecting members of the academic intern committee, the legislative intern committee shall make every effort to assure minority group participation on the academic intern committee. An academic intern committee chair shall be selected from among the members.

(d) Members of the legislative intern committee shall serve without compensation, except for the mileage and per diem allowance that is provided by the general assembly. Compensation for members of the academic intern committee shall be provided by the various participating colleges and universities in accordance with their established policies and procedures.

(e) The sponsoring committee, the legislative committee and the academic committee shall meet at such times as necessary, upon the call of the chairs of the respective committees. The sponsoring committee shall hold at least two (2) regular meetings in each calendar year. One (1) meeting shall be held prior to September 1 for the purpose of making plans for the program for the next ensuing legislative session, reviewing policies and making changes that seem advisable to govern the program for the session, and transacting other business as necessary. The second meeting shall be held within the first three (3) days of the organizational session in odd-numbered years and within the first three (3) days of the regular session in even-numbered years for the purpose of making work assignments of interns.



§ 49-50-604 - Recruitment, selection and appointment of interns.

(a) The sponsoring committee shall recruit, select, appoint, fix the stipends for and assign interns to appropriate offices of the general assembly in the following manner:

(1) Applications for student internships will be submitted to the official representative of the participating college or university, by the date established by the sponsoring committee. The official representative shall conduct an initial screening procedure;

(2) The official representative shall forward appropriate applications to the academic intern committee for their consideration; and

(3) Applicants tentatively accepted by the academic intern committee will appear before the committee for an interview and final approval.

(b) In addition to its duties as a member of the sponsoring committee, the academic intern committee shall make recommendations to participating universities and colleges regarding academic credit, course content, seminars or other information designed to enhance intern effectiveness and involve the academic community.

(c) In addition, the sponsoring committee shall fix the number of hours to be devoted to its internship program by the interns. Should any intern fail to meet the standards set from time to time by the sponsoring committee, the intern's appointment may be terminated by a majority vote of the sponsoring committee.

(d) In recruiting, selecting and appointing legislative interns, the legislative intern committee, the academic intern committee and official faculty representatives shall make every effort to assure that minority group students may be included among those selected as interns for each legislative session.

(e) Student interns shall be appointed for each regular legislative session, for terms that the sponsoring committee may determine.



§ 49-50-605 - Program administrator -- Duties.

The program administrator or the program administrator's designee, as provided in § 49-50-603, shall perform the following duties:

(1) Maintain appropriate committee records;

(2) Maintain a file pertinent to each legislative staff intern during the period of internship;

(3) Coordinate the specific work assignment of legislative staff interns; and

(4) Coordinate the individual academic requirements of legislative interns with the chair of the academic intern committee.



§ 49-50-606 - Acceptance of grants and contributions.

The legislative internship program shall be permitted to accept foundation grants and private contributions and apply for and accept grants from any agency of the federal or state government.



§ 49-50-607 - Policy statement.

The committee shall adopt a statement of policy to be followed by the program administrator in the administration of the legislative intern program and for the guidance of legislative offices and committees desiring to utilize the services of legislative interns.






Part 7 - Literary and Scientific Institutions

§ 49-50-701 - Watkins Institute.

(a) It is the object of the trust established by the last will and testament of Samuel Watkins to promote the diffusion of knowledge among the people and to afford an opportunity to the youth of Nashville who are without the means to attend schools and colleges where the higher branches of education are taught, to acquire information upon such useful subjects as will be beneficial in the business of life.

(b) The governor is authorized to appoint, by and with the advice and consent of the senate, three (3) persons, to be known as commissioners of the Watkins Institute, who shall hold their office for four (4) years and until their successors are appointed as provided in this subsection (b).

(c) The commissioners are to receive no compensation for their services, are required to render biennial accounts to the governor of receipts, expenditures, and all other matters connected with the trust, and their management is at all times to be subject to inquiry by the authority of the state, under the protection of which the affairs of the institute are placed.

(d) The institute is intended to be a school for teaching science orally and by experiment. A large discretion is necessarily given to the commissioners as to the subjects to be treated, the number of lectures to be required on any branch of science, etc.

(e) The lecturers must be chosen with regard to their knowledge of the special branches that they profess to teach. The change of lecturers will likely be annually made, and locality, section, political or religious opinions, or personal preference, shall have no weight or influence in their selection by the commissioners.

(f) Discretion is left with the commissioners as to the means of obtaining revenue to carry out the provisions of the trust and as to the proper investment of any funds belonging to the institute. In exercising their discretion, the commissioners may sell or exchange any real or personal property belonging to the institute or held in trust by the state for the institute and may construct or lease property as needed for the purposes of the institute.

(g) Discretion is vested in the commissioners as to the purposes for which any hall to be erected in connection with the building may be used, as, on certain occasions, it may be a public convenience to rent or use it for purposes not literary or educational.

(h) The state accepts the Watkins trust, and the governor for the time being is authorized and required to appoint commissioners for the establishment and management of the Watkins Institute, in compliance with the request of Samuel Watkins, deceased, and in conformity with the provisions set forth and declared in Samual Watkins' last will and testament, and the codicils attached to the will.

(i) The institute shall annually provide an audited financial statement to the comptroller of the treasury and to the chairs of the government operations committees of the senate and the house of representatives.

(j) The institute shall annually provide a corporate financial statement prepared by a public accountant who holds a valid permit to practice in this state to the comptroller of the treasury and to the chairs of the government operations committee of the senate and the house of representatives.






Part 8 - Private Schools

§ 49-50-801 - Church-related schools.

(a) As used in this section, unless the context otherwise requires, "church-related school" means a school operated by denominational, parochial or other bona fide church organizations that are required to meet the standards of accreditation or membership of the Tennessee Association of Christian Schools, the Association of Christian Schools International, the Tennessee Association of Independent Schools, the Southern Association of Colleges and Schools, the Tennessee Association of Non-Public Academic Schools, the Tennessee Association of Church Related Schools or a school affiliated with Accelerated Christian Education, Inc.

(b) The state board of education and local boards of education are prohibited from regulating the selection of faculty or textbooks or the establishment of a curriculum in church-related schools.

(c) The state board of education and local boards of education shall not prohibit or impede the transfer of a student from a church-related school to a public school of this state. Local boards may, however, place students transferring from a church-related school to a public school in a grade level based upon the student's performance on a test administered by the board for that purpose. In local school systems where the local board of education requires tests for students transferring to that system from another public school system, the same test shall be administered to students transferring to such system from church-related schools.

(d) Church-related schools shall be conducted for the same length of term as public schools.

(e) Nothing in this section shall be interpreted as prohibiting church-related schools from voluntarily seeking approval by the state board of education nor prohibiting the state board of education from extending such approval when it is voluntarily sought.



§ 49-50-802 - Information about meningococcal disease and the effectiveness of vaccination.

Non-public schools shall provide parents and guardians with information about meningococcal disease and the effectiveness of vaccination against meningococcal disease at the beginning of every school year. This information shall include the causes, symptoms and the means by which meningococcal disease is spread and the places where parents and guardians may obtain additional information and vaccinations for their children. Nothing in this section shall be construed to require a non-public school to provide or purchase vaccine against meningococcal disease.






Part 9 - Tennessee Public Broadcasting Act of 1984

§ 49-50-901 - Short title.

This part shall be known and may be cited as the "Tennessee Public Broadcasting Act of 1984."



§ 49-50-902 - Legislative intent.

It is declared to be the intent of the general assembly in enactment of this part to bring about the orderly transfer of licenses and operational responsibilities for state-owned educational television stations to appropriate local community agencies, and to encourage the further development of public television broadcasting in Tennessee. The general assembly recognizes that successful implementation of this goal is contingent upon diligent efforts by the state board of education and the department of education, as well as upon successful appropriate local community agencies. It is the intent of the general assembly that all departments of state government cooperate with and assist in this process. The general assembly also recognizes the crucial importance of state funding resources to the continued viability and improvement of the state educational television system.



§ 49-50-903 - Stations eligible to receive grants -- State contracts for special services.

(a) Pursuant to the funding mechanisms specified in this part or later adopted, the following television stations shall be eligible to receive grants from the state:

(1) WSJK, Sneedville;

(2) WTCI, Chattanooga;

(3) WCTE, Cookeville;

(4) WLJT, Lexington/Jackson;

(5) WKNO, Memphis;

(6) WDCN, Nashville; and

(7) WKOP, Knoxville.

(b) No station not listed in this section shall be eligible for grants or financial support from the state.

(c) In addition to grants provided under this part, departments and agencies of the state are authorized to contract with the stations listed in this section for specific services that may be required by such departments.



§ 49-50-904 - Transfer of ownership and control.

Not later than July 1, 1986, ownership and control of the stations currently licensed to the state board of education shall be transferred to not-for-profit community corporations. Notwithstanding any other provision of this part and subject to the approval of the state board of education and the federal communications commission, any station may be transferred to a new not-for-profit corporation or to an existing not-for-profit corporation that is engaged in public broadcasting, and more than one (1) station may be operated by the not-for-profit broadcasting entity.



§ 49-50-905 - Tennessee public television council.

(a) There is created the Tennessee public television council.

(b) The membership of the council shall consist of the general manager of each of the eligible stations in this state as defined in this part. If a general manager has an impairment that prevents the general manager's attendance in work on the council, then the general manager may appoint a designee to attend as the general manager's representative.

(c) Any station failing to participate actively in the work of the council or attempting to subvert its joint corporate activity may be expelled from the council by majority vote of its members and may not participate in deliberations concerning the funding formula to be proposed by the council in the next year, as provided in this part. The exclusion shall be for a period of one (1) year, but may be renewed in the event the station fails to evidence cooperative and supportive activity. Notwithstanding any other provisions of this part, no station that has failed to participate in deliberations concerning the proposed funding formula, by virtue of expulsion, shall have any right to a grant unless a grant to the station is specifically included in the proposal of the council when the proposal is made to the general assembly. It is the intention of the general assembly to provide incentives to individual stations to support the joint corporate activity of the council and to discourage self-serving, noncooperative activity by individual stations.

(d) Beginning on July 1, 1987, the council shall have responsibility for:

(1) Coordinating and facilitating cooperation between Tennessee public television stations;

(2) Acting as liaison between the stations and the legislative and executive branches of government; and

(3) Submitting annual reports of service provided and requests for appropriations to the governor and the appropriate committees of the general assembly.



§ 49-50-906 - Implementation of part.

(a) The state board of education, through the commissioner of education, is authorized and directed to take such action as the board deems necessary to implement and to oversee implementation of this part in a thorough and cost-effective manner.

(b) Throughout the implementation phase of this part, the board shall periodically inform the appropriate committees of the senate and of the house of representatives, designated by the respective speakers, of actions planned or undertaken to implement these provisions.

(c) The state board shall also take appropriate steps to:

(1) Explore alternatives and undertake negotiations to effectuate this part;

(2) Effectuate, in coordination with other appropriate agencies, the lease or transfer of the state-owned real and personal property currently utilized for educational television purposes, as may be necessary to accomplish the purposes of this part;

(3) Encourage and assist in the creation and development of the Tennessee public television council;

(4) Explore alternative methods and undertake action to assist public television stations in the development of their fund-raising capabilities; and

(5) Study alternative formulas for distributing annual state educational television grants in order to achieve an equitable funding pattern and encourage local fund-raising efforts. The formula shall be fully implemented no later than July 1, 1987.



§ 49-50-908 - Development and expansion of service.

(a) Notwithstanding any provisions of this part to the contrary, the state board of education is authorized, during the implementation phase of this part, to undertake such action as may be necessary to assist in or encourage the development of public television service in the Johnson City-Kingsport-Bristol area.

(b) Notwithstanding any law to the contrary, and in keeping with the intention of the general assembly to foster the development of public television as a resource for Tennessee citizens and institutions, all units of state government are authorized and encouraged to extend to the eligible stations enumerated in § 49-50-903 all possible assistance and cooperation. Assistance may include, but is not limited to, allowing the eligible stations to use state facilities and property without charge when not needed for other purposes or to the extension of other services without charge when such assistance will not impair the ability of the providing agency to perform its usual and required functions.



§ 49-50-909 - Funding.

(a) Appropriations in the amounts to be determined annually by the general assembly are authorized for the purposes of carrying out this part.

(b) The Tennessee public television council, in accordance with § 49-50-905(d)(3), has the responsibility for submitting budgetary requests for appropriations for the stations to the governor and the proper committees of the general assembly. The council shall satisfy the appropriate committees of the general assembly that the stations are cooperating in providing high quality public television service to the people of this state, that the needs of the people of this state are being met through the provision of adequate instructional, cultural and informational programming and that the stations have implemented mechanisms for determining the needs of the citizens and institutions in their respective coverage areas.

(c) The commissioner of education may be requested by the general assembly to provide testimony concerning the adequacy of the educational television service being provided by the stations and the adequacy of the support services provided by the department of education.

(d) The general assembly shall appropriate funds it deems proper, to be disbursed by the commissioner to the eligible stations upon the terms set forth in this section.

(e) The commissioner shall make annual grants to the eligible stations under the terms of the grant formula that shall be provided by the Tennessee public broadcasting council. It is the responsibility of the commissioner to determine that each station requesting a grant under the terms of this part meets the grant criteria of the funding formula then in force. Having ascertained that each eligible station has met the criteria of the formula, the commissioner is authorized and directed to disburse grants to the stations as expeditiously as possible.

(f) The general assembly may appropriate from time to time capital improvement grants that it may deem proper. The grants shall be used for the purchase, replacement or improvement of the capital equipment of eligible stations and may be used to match grants received from other sources. Capital improvement grants are in addition to other grants that may be provided for station operations under any other provisions of this part.

(g) Capital improvement grants may be made by the general assembly upon the recommendation of the Tennessee public television council, the commissioner or upon the recommendation of other state officials, but no such grant may be made solely upon the recommendation or application of the station to whom the grant is to be awarded.

(h) The commissioner is authorized and directed to disburse sums appropriated for capital improvement grants to the grantee in accordance with the terms of the appropriation.



§ 49-50-910 - Records -- Audits.

(a) Any station that receives any grant under this part shall retain a complete set of business records for a period of not less than three (3) years following the date of the grant. These records are to be maintained in accordance with generally accepted accounting practices, and shall be in a form that is readily auditable.

(b) The commissioner or comptroller of the treasury may examine the records as necessary to ascertain that the sums appropriated by the general assembly are being used by the grantee stations for purposes of station operation or capital improvement and not for any private purpose.



§ 49-50-911 - Prohibited state influence -- Stations extended enumerated freedoms.

(a) No official of state government shall have the authority to attempt to influence the content of any individual program or series of programs or to influence the treatment of any subject by any eligible station as defined by this part.

(b) All eligible stations as defined in this part are extended the same protections of freedom of press and freedom from search and seizure as are extended to other journalistic enterprises in this state.



§ 49-50-912 - Transfer of employees' benefits.

(a) Any person who is employed by a state-owned educational television station as defined by § 8-35-119 may continue participation in the state insurance program by notifying the state insurance committee of the person's intent to participate and by making the required employee payments for coverage. Notice shall be given within ninety (90) days of the transfer of control of the employing station. The local community agency shall be responsible for all employer costs incurred as a result of the employee electing to remain a participant in the state insurance program. Contributions shall be made at the same rate as employer contributions for state employees.

(b) It is a condition of voluntary transfer of control of a public television station from the state to the control of another licensee that the new licensee establish a system of sick leave, annual leave and other benefits for its employees that it deems proper, the terms of which shall be entirely within the discretion of the new licensee. However, the new licensee must establish an individual account of benefits for each person employed at the time of transfer of control.

(c) At the time of transfer of control of a television station from the state to any other licensee, the state shall certify to the new licensee the number of days of sick leave, annual leave and compensatory time accrued by each employee while in state service, and the accrued benefits shall be recorded in the individual account of each employee by the new licensee.

(d) At the time accrued sick or annual leave benefits or compensatory time are used by an employee of a television station formerly under state control, the new licensee shall bill the state; and the state shall pay to the new licensee a sum equal to the value of the sick or annual leave or compensatory time used by the employee. These payments shall only be made in the case of use of leave or compensatory time accrued by former employees of the state while those persons were employed by the state.

(e) At the time of retirement of any employee of an eligible Tennessee public television station, the employer shall certify to the retirement system the balance of unused sick leave for purposes of calculating retirement credit; provided, that the retiring employee is a member of the state retirement system. A station employee shall be entitled to sick leave credit on the same basis as an employee of the state.






Part 10 - Special Schools

§ 49-50-1001 - Duties of state board -- Part definitions.

(a) It is the duty of the state board of education to:

(1) (A) Control the Tennessee School for the Blind, the Tennessee School for the Deaf and the Alvin C. York Agricultural Institute;

(B) Elect, on the recommendation of the commissioner, the president, superintendents, teachers, officers and other employees for those schools;

(C) Fix, on the recommendation of the commissioner, the salaries and terms of office of the officers and employees; and

(D) Prescribe curricula and other requirements for diplomas and degrees;

(2) Receive donations of money, property or securities from any source for the benefit of the institutions named in subdivision (a)(1)(A), which funds it shall, in good faith, disburse in accordance with the conditions of the gifts. Subject to the terms and conditions of legislative appropriations therefor, the board shall have the power to purchase land, to condemn land, erect buildings and equip the buildings for the schools on such terms as it may deem advisable and advantageous and to pay for the property out of funds appropriated or donated to or for the schools. The board shall be vested with title to property so purchased or acquired;

(3) Administer the Tennessee School for the Blind and the Tennessee School for the Deaf and to exercise with respect to these schools all the powers conferred upon it by § 12-1-109 and chapter 10, parts 8 and 9 of this title. Any funds or appropriations for the maintenance, improvement and operation of these institutions shall be added to those made for other educational purposes to be expended under the direction of the state board of education;

(4) Approve the budgets of the Tennessee School for the Blind and the Tennessee School for the Deaf, before they are submitted to the governor and commissioner of revenue for approval and transmission to the general assembly;

(5) Develop and adopt rules and regulations to achieve for the school year a duty-free lunch period for all teachers, kindergarten through grade twelve (K-12), of at least the length of the student lunch period, during which time the teacher has no other assigned responsibilities;

(6) Employ elementary guidance counselors consistent with the requirements for LEAs set forth in § 49-6-303;

(7) Have at each special school under the jurisdiction of the board that was created, or is created in the future, to serve students with a particular disability, at least one (1) employee who is a certified cardiopulmonary resuscitation (CPR) instructor. Such person shall be responsible for training other members of the school in CPR; and

(8) Promulgate rules providing employees of the Tennessee School for the Blind, the Tennessee School for the Deaf, the Alvin C. York Institute and any other special school hereafter established the right to appeal decisions of the commissioner relative to adverse job actions to the full board. Rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Appeals filed pursuant to rules promulgated in compliance with this section shall be contested cases under title 4, chapter 5, part 3.

(b) For the purposes of this part, the following definitions apply:

(1) "Commissioner" means the commissioner of education in any reference to the Tennessee School for the Blind, Tennessee School for the Deaf and the Alvin C. York Agricultural Institute; and

(2) "Department" means the department of education in any reference to the Tennessee School for the Blind, Tennessee School for the Deaf and the Alvin C. York Agricultural Institute.



§ 49-50-1002 - Budget and accounting.

(a) The department of finance and administration shall prescribe the budgetary, accounting and financial reporting procedures for the Tennessee School for the Blind, the Tennessee School for the Deaf and the Alvin C. York Agricultural Institute.

(b) (1) The state board of education shall have complete authority to modify the budget within a given year's appropriation and shall notify the department for accounting purposes.

(2) The state board of education is authorized to carry over a maximum of ten percent (10%) of the total appropriated funds for operation of the state special schools system. This shall not in any way affect the next year's appropriation. The state board of education is authorized to utilize a part of this budget for the purposes of securing and utilizing federal grants.



§ 49-50-1003 - Allocation of appropriations.

(a) The several appropriations of state funds annually made for the operation and maintenance of the Tennessee School for the Blind, the Tennessee School for the Deaf, the Alvin C. York Agricultural Institute and other special schools operated by the state board as may hereafter be created shall be administered and expended under budgets approved by the state board.

(b) (1) The schools, except for the York Institute, may allocate from their several appropriations and expendable receipts amounts that are recommended by their respective superintendents and approved by the state board for the purposes of providing scholarships for their graduates and for upgrading the training of their faculties.

(2) The sums shall be used to provide scholarships for those graduates who meet the qualifications prescribed by the state board, pursuant to law, and to upgrade the training of the faculty of the schools under policies adopted by the state board.

(3) The graduates, or persons otherwise legally eligible, shall be selected by the commissioner and the superintendents of the respective schools.

(4) The upgrading of the training of the faculties shall be administered by the superintendents of the respective schools under the approval of the commissioner.

(c) Appropriations for the capital improvement of these schools shall be obligated and expended by the state board through its chair.

(d) The salary schedules for teachers and other professional personnel in these schools shall be reasonably comparable to those currently in effect in the LEAs where the respective institution is located, but the salaries shall be paid solely out of the state appropriations made to the respective institutions.






Part 11 - Special Schools Sick Leave Bank [Repealed]



Part 12 - Toxic Art Supplies

§ 49-50-1201 - Legislative findings and declaration.

The general assembly finds and declares that art supplies that contain toxic substances pose a serious and significant danger to the health and safety of school children. The general assembly also finds that school children are not sufficiently protected by present health laws in that materials that may threaten adverse health effects are not so labeled and, therefore, children are not properly warned as to the dangers inherent in the use of those materials.



§ 49-50-1202 - Part definitions.

As used in this part, unless the content otherwise requires:

(1) "Art supplies" means any raw or processed material or manufactured product marketed or being represented by the manufacturer or repackager as being suitable for use in the demonstration or the creation of any work of visual or graphic art of any medium. These media may include, but shall not be limited to, paintings, drawings, prints, sculpture, ceramics, enamels, jewelry, stained glass, plastic sculpture, photographs and leather and textile goods; and

(2) "Toxic substance" means any substance that has the capacity to produce personal injury or illness to humans through ingestion, inhalation or absorption through any body surface.



§ 49-50-1203 - Certification of art supplies as nontoxic -- Examination.

(a) For each academic year, art supplies purchased by any school or school district for use by students in kindergarten (K) and grades one through six (1-6) shall be certified nontoxic by the Arts and Creative Materials Institute (ACMI) and shall bear the approved product (AP) or certified product (CP) seal certifying that the product is safe and contains no materials in sufficient quantities to be toxic or injurious to children.

(b) At the request of the commissioner of education, the commissioner of agriculture shall examine any art supply purchased by an LEA for unsafe levels of lead.



§ 49-50-1204 - Lists of prohibited supplies.

(a) The commissioner of education shall make access to the list of art supplies that are certified nontoxic by the Arts and Creative Materials Institute (ACMI) available to all school districts in this state and shall make the list available to preschools, childcare centers and other businesses and organizations that involve children in the use of art supplies.

(b) The commissioner of education shall inform school districts of the requirements of this part and shall encourage school districts to dispose of art supplies that do not bear the approved product (AP) or certified product (CP) seal certifying that the product is safe and contains no materials in sufficient quantities to be toxic or injurious to children.

(c) The commissioner of education shall post on the web site of the department appropriate resources for identifying whether a product is certified nontoxic by the Arts and Creative Materials Institute (ACMI) and other information concerning the safety of art supplies as deemed appropriate by the commissioner.






Part 13 - Tennessee Foreign Language Institute

§ 49-50-1301 - Establishment.

There is established a Tennessee Foreign Language Institute.



§ 49-50-1302 - Purpose.

The purposes of this institute shall include, but not be limited to:

(1) Coordination and provision of foreign language skills needed by state government for purposes of industrial recruitment, tourist development or any other state purpose;

(2) Original research into the most effective methods of foreign language instruction and the dissemination of that knowledge;

(3) Improvement of the language skills and teaching methods of foreign language instructors at all levels in the schools, colleges and universities of Tennessee; and

(4) Coordination and provision of foreign language instruction to the citizens of this state.



§ 49-50-1303 - Governing board.

The institute shall be governed by a board composed of the following members:

(1) The commissioner of economic and community development or the commissioner's designee;

(2) The commissioner of tourist development or the commissioner's designee;

(3) The chancellor of the state university and community college system or the chancellor's designee;

(4) The president of the University of Tennessee or the president's designee;

(5) Three (3) persons who shall be appointed by the governor;

(6) The executive director of the Tennessee higher education commission; and

(7) The commissioner of education.



§ 49-50-1304 - Executive director -- Staff.

The board shall hire an executive director to administer the institute. The executive director shall have demonstrated expertise in foreign language or cultural issues and programs. The institute shall hire other staff approved by the board.



§ 49-50-1305 - Endowment fund.

(a) There is created the Tennessee Foreign Language Institute endowment fund within the state treasury.

(b) The state treasurer is authorized to accept moneys from any person, association or corporation wishing to contribute voluntarily to the endowment fund and to invest the moneys for the benefit of the fund pursuant to § 9-4-603.

(c) The income from the endowment fund shall be used for the operation and maintenance of the institute. All interest and earnings on deposit in the fund shall become a part of and remain in the Tennessee Foreign Language Institute endowment fund. No funds in the Tennessee Foreign Language Institute endowment fund shall revert to the state general fund on June 30 of any year, but shall remain available for expenditure in accordance with this part.

(d) Subject to the general appropriations act, all private contributions to the fund shall be matched by the state on a dollar-for-dollar basis.



§ 49-50-1306 - Location.

(a) (1) The institute shall have its primary location in the state capital.

(2) Nothing in this part shall be construed to prevent the provision or coordination of services at other locations approved by the board.

(b) The institute shall be attached to the board of regents for administrative purposes.



§ 49-50-1307 - Powers and duties.

(a) The institute has the powers necessary to fulfill its mandate, including, but not limited to, the power to:

(1) Contract with colleges and universities to provide foreign language instructional services;

(2) Enter into contracts with colleges and universities to provide for the joint appointment of faculty members from colleges and universities at the institute and for institute personnel, including the executive director, at colleges and universities;

(3) Enter into contracts with elementary and secondary schools to provide foreign language instructional assistance to those schools and their teachers; and

(4) Accept gifts, grants, awards and other funds from private, or government or other sources.

(b) The institute shall report annually to the general assembly and the governor.



§ 49-50-1308 - Funding.

Funding for the institute shall be subject to the general appropriations act.






Part 14 - Education Truth in Reporting and Employee Protection Act of 1989

§ 49-50-1401 - Short title.

This part shall be known and may be cited as the "Education Truth in Reporting and Employee Protection Act of 1989."



§ 49-50-1402 - Purpose.

(a) The purpose of this part is to discourage persons, whether employed, elected or appointed, who are required to furnish statistical data, reports or other information to local or state departments, agencies or legislative bodies, from knowingly and willfully making or causing to be made any false or inaccurate compilation of statistical data, reports or information related to the operation of an LEA as defined in § 49-1-103. It is the intent of the general assembly to reduce the waste and mismanagement of public education funds, to reduce abuses in governmental authority and to prevent illegal and unethical practices.

(b) To help achieve these objectives, the general assembly declares that public education employees should be encouraged to disclose information on actions of LEAs that are not in the public interest and that legislation is needed to ensure that any employee making those disclosures shall not be subject to disciplinary measures, discrimination or harassment by any public official.



§ 49-50-1403 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Disciplinary action" means any direct or indirect form of discipline or penalty, including, but not limited to, dismissal, demotion, transfer, reassignment, suspension, reprimand, admonishment, reduction in force, withholding of work, unsatisfactory or below standard performance evaluation or the threat of such discipline or penalty;

(2) "Disclosure of information" means the written provision of evidence to any person, the department of education, a legislator or individual employee of the department or general assembly, or testimony before any committee of the general assembly, regarding any action, policy, regulation, practice or procedure, including, but not limited to, the waste of public education funds, mismanagement, falsification of state required reports, inaccurate compilation of statistical data or reports or abuse of authority by locally employed, elected or appointed officials or employees of an LEA; and

(3) "Person" or "persons" includes members of the local board of education, the director of the school system, supervisors, principals and other individual school system employees.



§ 49-50-1404 - False statements to state or government employees, officials or entities.

No person or persons required by state law, or rules or regulations promulgated pursuant to those laws to collect, manage, review and maintain accurate records pertaining to the operation of an LEA shall knowingly and willfully make or cause to be made any false statement in any detail of statistical or financial data, reports or other information requested or required by a state official, employee, agency, department, board, commission or other body in the executive branch of state government, or any board, commission, committee, member or employee of the legislative branch of state government.



§ 49-50-1405 - False statements to law enforcement agencies or the judiciary.

No person or persons required by state law, or rules or regulations promulgated pursuant to those laws, to collect, manage, review and maintain accurate records pertaining to the operation of an LEA shall knowingly and willfully make or cause to be made any false statement in any detail of statistical or financial data, reports, board minutes or other information requested or required by law enforcement agencies, the judiciary or any member or employee of a law enforcement agency or the judiciary.



§ 49-50-1406 - Penalties.

Should any person be found guilty of knowingly and willfully making or causing to be made any false statement or report or otherwise violating the requirements of §§ 49-50-1404 and 49-50-1405, that person shall forfeit all pay and compensation for the position held for a period not to exceed one (1) year, be subject to dismissal, removal or ouster from the office or position and be ineligible for election or appointment for the same or a similar position for five (5) years.



§ 49-50-1407 - Liability to agency or department.

Any person found to have personally profited from any violation of §§ 49-50-1404 and 49-50-1405 shall be liable to the affected LEA or state department or agency in an amount not to exceed actual money expended or lost and not administratively recoverable, plus the costs of any legal proceedings initiated by the affected LEA or state department or agency.



§ 49-50-1408 - Reports of alleged falsification, waste or mismanagement.

(a) Any person having knowledge of a knowing or willful falsification within the meaning of §§ 49-50-1404 and 49-50-1405 or the waste or mismanagement of public education funds may report or disclose the falsification, waste or mismanagement to the department of education or committee of the general assembly or individual official, member or employee of the department or committee.

(b) The department shall make a thorough investigation of any written report of falsification, waste or mismanagement. No investigation of anonymous reports shall be required by this part. Reports of alleged falsification, waste or mismanagement shall be confidential only to the extent the person reporting requests that the person's name not be revealed.

(c) No penalty shall attach to the failure to report and a person reporting shall be presumed to be acting in good faith and shall thereby be immune from any liability, civil or criminal, that might otherwise be incurred or imposed for the reporting.



§ 49-50-1409 - Civil action against party causing disciplinary action against reporting person.

(a) Any person reporting under this part shall have a civil cause of action against any person or employer who causes a disciplinary action or threat of disciplinary action against the reporting person. An action commenced pursuant to this part may seek appropriate injunctive relief or damages for each violation of this section.

(b) A court, in rendering a judgment over a disciplinary action against a person reporting pursuant to this part, shall order, as the court considers appropriate, reinstatement, payment of back wages, full reinstatement of fringe benefits and seniority rights, actual damages, or any combination of these remedies. A court may also award the complainant all or a portion of the costs of litigation, including reasonable attorney fees.



§ 49-50-1410 - Collective bargaining agreements and other statutes.

(a) This part shall not be construed to diminish or impair the rights of a person under any collective bargaining agreement or as repealing any law now in force making it illegal for public employees or officials, elected or appointed, to violate certain statutes and providing a punishment for the violation.

(b) Proceedings under this part shall not be a bar to proceedings under any criminal, removal or ouster statute now in force or that may be in force.



§ 49-50-1411 - Notice.

LEAs shall post notices and use other appropriate means to keep employees informed of their protections and rights under this part.






Part 15 - Educational Records as Evidence Act

§ 49-50-1501 - Short title.

This part shall be known and may be cited as the "Educational Records as Evidence Act."



§ 49-50-1502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Custodian" means the educational record practitioner and the administrator or other chief officer of an educational institution in this state and its proprietor, as well as their deputies and assistants, and any other persons who are official custodians or depositories of records;

(2) "Educational institution" means a public, private or parochial school providing education to students in the twelfth grade or below or a public or private postsecondary institution providing education to students at a level above the twelfth grade;

(3) "Eligible student" means a student who has reached eighteen (18) years of age or is attending a postsecondary institution;

(4) "Parent" means a parent of a student and includes a natural parent, a guardian, or an individual acting as a parent in the absence of a parent or a guardian; and

(5) "Student record" means an educational record that is directly related to a student and is maintained by an educational institution or by a party acting for the institution.



§ 49-50-1503 - Subpoena duces tecum service and filing.

(a) Except as provided in § 49-50-1508, when a subpoena duces tecum is served upon a custodian of records of any educational institution in this state in an action or proceeding in which the educational institution is neither a party nor the place where any cause of action is alleged to have arisen, and the subpoena requires the production of all or any part of the records of the educational institution or of the educational institution's present or past student, it shall be sufficient compliance with the subpoena if the custodian or other officer of the educational institution within twenty (20) days after being served with a subpoena duces tecum, shall, either by personal delivery or certified or registered mail, file with the court clerk or the officer, body or tribunal conducting the hearing, a true and correct copy, which may be a copy reproduced on film or other reproducing material by microfilming, photographing, photostating, or other approximate process, or a facsimile, exemplification, or copy of such reproduction or copy, of all records described in the subpoena. Before complying with a subpoena for student records, the educational institution shall make a reasonable effort to notify the parent or the eligible student of the subpoena, so that the parent or eligible student may seek protective action, unless the subpoena was issued by a federal grand jury or for a law enforcement purpose and the court or other issuing agency ordered that the existence or the contents of the subpoena or the information furnished in response to the subpoena not be disclosed.

(b) Any party intending to use this section shall furnish the adverse party or the adverse party's attorney a copy of the subpoena duces tecum no less than ten (10) days prior to the date set for the hearing of the matter for which the records may be subpoenaed.



§ 49-50-1504 - Production of subpoenaed records.

The copy of the records shall be separately enclosed in an inner envelope or wrapper, sealed, with the title and number of the action, name of witness and date of subpoena clearly inscribed thereon. The custodian of the record shall affix to the sealed envelope or wrapper containing student records an affidavit stating that each eligible student or parent of a student whose records are within the sealed envelope or wrapper was notified of the subpoena prior to compliance and the date on which the eligible student or parent was notified, unless the subpoena was issued by a federal grand jury or for a law enforcement purpose and the court or other issuing agency ordered that the existence or the contents of the subpoena or the information furnished in response to the subpoena not be disclosed. The sealed envelope or wrapper shall then be enclosed in an outer envelope or wrapper, sealed, and directed as follows:

(1) If the subpoena directs attendance in court, to the clerk of the court or to the judge of the court;

(2) If the subpoena directs attendance at a deposition, to the officer before whom the deposition is to be taken, at the place designated in the subpoena for the taking of the deposition, or at the officer's place of business; and

(3) In other cases, to the officer, body or tribunal conducting the hearing, at a like address.



§ 49-50-1505 - Unsealing subpoenaed records -- Duties of custodian and issuing attorney.

(a) (1) Unless the sealed envelope or wrapper is returned to a witness who is to appear personally, the copy of records shall remain sealed and shall be opened only at the time of trial, deposition or other hearing, upon the direction of the judge, court, officer, body or tribunal conducting the proceeding, in the presence of all parties who have appeared in person or by counsel at such trial, deposition or hearing. Before directing that the inner envelope or wrapper be opened, the judge, court, officer, body or tribunal shall first ascertain that:

(A) (i) The custodian's affidavit attesting notification of each eligible student or parent of a student whose records are contained within the sealed envelope or wrapper is affixed;

(ii) The eligible student or parent has had sufficient time in which to move to quash the subpoena; and

(iii) No motion to quash the subpoena is pending; and

(B) (i) The records have been subpoenaed at the instance of a student or parent of a student involved or the student's or parent's counsel of record;

(ii) The student or parent involved or someone authorized in the student's or parent's behalf to do so for the student or parent has consented thereto and waived any privilege of confidentiality involved; or

(iii) The records have been subpoenaed in a criminal proceeding.

(2) Records that are not introduced in evidence or required as part of the record shall be returned to the person or entity from whom they were received.

(b) (1) Upon receipt of a subpoena, the custodian shall send the records to the attorney responsible for the issuance of the subpoena at the place and on or before the date designated in the subpoena, if the subpoena:

(A) States conspicuously on its face that the records are required in a tort action or domestic relations proceeding in which the student or parent has raised the issue of the student's education level, performance or attendance; and

(B) Directs the custodian's attendance at a deposition.

(2) Before opening the sealed records, the attorney responsible for the issuance of the subpoena shall ascertain that:

(A) The custodian's affidavit attesting notification of each eligible student or parent of a student whose records are contained within the sealed envelope or wrapper is affixed;

(B) Each eligible student or parent has had sufficient time in which to move to quash the subpoena; and

(C) No motion to quash the subpoena is pending.

(3) The attorney responsible for the issuance of the subpoena need not meet the requirements of subdivision (a)(2) if the attorney furnishes a copy of the records to the adversary party or their counsel.



§ 49-50-1506 - Custodian affidavit -- Costs.

(a) The records shall be accompanied by an affidavit of a custodian stating in substance:

(1) That the affiant is the duly authorized custodian of the records and has authority to certify the records;

(2) That the copy is a true copy of all the records described in the subpoena;

(3) That the records were prepared by the personnel of the educational institution or persons acting under the educational institution's control in the ordinary course of business at or near the time of the act, condition or event reported therein; and

(4) Certifying the amount of the reasonable charges of the educational institution for furnishing the copies of the record.

(b) If the educational institution has none or only a portion of the records described, the custodian shall so state in the affidavit and file the affidavit and the records that are available in the manner described in §§ 49-50-1503 and 49-50-1504.

(c) The filing of the affidavit with respect to reasonable charges shall be sufficient proof of the expense, which shall be taxed as costs of court.



§ 49-50-1507 - Evidentiary value of record copies and affidavits.

(a) The copy of the record shall be admissible in evidence to the same extent as though the original of the record were offered and the custodian had been present and testified to the matters stated in the affidavit.

(b) (1) The affidavit shall be admissible in evidence and the matters stated in the affidavit shall be presumed true in the absence of a preponderance of evidence to the contrary.

(2) When more than one (1) person has knowledge of the facts, more than one (1) affidavit may be made.



§ 49-50-1508 - Requiring personal attendance of custodian -- Costs.

(a) Where the personal attendance of the custodian is required, the subpoena duces tecum shall contain a clause that reads: "The procedure authorized pursuant to § 49-50-1503 will not be deemed sufficient compliance with this subpoena."

(b) Where both the personal attendance of the custodian and the production of the original record are required, the subpoena duces tecum shall contain a clause that reads: "Original records are required, and the procedure authorized pursuant to § 49-50-1503 will not be deemed sufficient compliance with this subpoena."

(c) Where the personal attendance of the custodian is required, the reasonable cost of attendance and producing the records shall be taxed as costs of court.



§ 49-50-1509 - Substitution and preparation of record copies.

(a) In view of the property right of the educational institution in its records, original records may be withdrawn after introduction into evidence and copies substituted, unless otherwise directed for good cause by the court, judge, officer, body or tribunal conducting the hearing.

(b) The custodian may prepare copies of original records in advance of testifying for the purpose of making substitution of the original record, and the reasonable charges for making the copies shall be taxed as costs of court.

(c) If copies are not prepared in advance, they can be made and substituted at any time after introduction of the original record; and the reasonable charges for making the copies shall be taxed as costs of court.






Part 16 - Self-Administration of Prescribed Medications and Other Treatments

§ 49-50-1601 - Self-administration of pancreatic enzymes.

(a) As used in this section:

(1) "Emergency care plan" (ECP) means a child-specific action plan to facilitate quick and appropriate responses for an individual emergency in the school setting;

(2) "Individualized healthcare plan" (IHP) means a written plan of care developed at the local level to outline the provision of student healthcare services intended to achieve specific student outcomes. The IHP is part of the nursing process that is detailed in the National Association of School Nurses Position Statement: Individualized Healthcare Plans, The Role of the School Nurse (2013);

(3) "Pancreatic insufficiency" means a disorder of the digestive system. Pancreatic insufficiency may include the diagnosis of cystic fibrosis, a chronic disease that affects the lungs and digestive system.

(b) Self-administration in accordance with this section shall permit a student diagnosed with pancreatic insufficiency or cystic fibrosis to self-manage prescribed pancreatic enzyme therapy in the manner directed by the licensed healthcare provider without additional assistance or direction.

(c) An emergency care plan (ECP) may be a component of a student's individualized healthcare plan (IHP). The ECP shall specify when the emergency number (911) will be called and describe a plan of action when the student is unable to self-administer medication or self-manage treatment as prescribed.

(d) (1) An IHP under this section shall be developed by a registered nurse (RN) in collaboration with the family, student, student's healthcare providers, and school personnel for the management of pancreatic insufficiency or cystic fibrosis while in school, participating in school-sponsored activities, and in transit to or from school or school-sponsored activities.

(2) The IHP shall be child-specific and shall address or include:

(A) A written format for nursing assessment that includes health status, risks, concerns, and strengths;

(B) Nursing diagnoses;

(C) Interventions;

(D) Delegation;

(E) Training;

(F) Expected outcomes; and

(G) Goals to:

(i) Meet the healthcare needs of a student with pancreatic insufficiency or cystic fibrosis; and

(ii) Protect the safety of all students from the misuse or abuse of medication.

(e) With written authorization from the healthcare provider and parent, a student with pancreatic insufficiency or cystic fibrosis shall be allowed to carry and self-administer prescribed pancreatic enzymes.



§ 49-50-1602 - Assistance in self-administration of medications -- Administration of glucagons and anti-seizure medications by volunteers -- Possession and self-administration of asthma-reliever inhalers -- Diabetes care.

(a) Notwithstanding any law, policy or guideline to the contrary, a local board of education or a governing board for a nonpublic school may permit an employee or a person under contract to the board to assist in self-administration of medications, under the following conditions:

(1) (A) The student must be competent to self-administer nonprescription or prescription medication with assistance;

(B) The student's condition, for which the medication is authorized or prescribed, must be stable;

(C) The self-administration of the medication must be properly documented;

(D) Guidelines, not inconsistent with this section, for the assistance in self-administration of nonprescription or prescription medications by personnel in the school setting, developed by the departments of health and education and approved by the board of nursing, must be followed;

(E) The student's parent or guardian must give permission in writing for school personnel to assist with self-administration of medications. The written permission shall be kept in the student's school records; and

(F) Assistance with self-administration shall primarily include storage and timely distribution of medication.

(2) Health care procedures including administration of medications to students during the school day or at related events shall be performed by appropriately licensed health care professionals in accordance with applicable guidelines of their respective regulatory boards and in conformity with policies and rules of local boards of education or governing boards of nonpublic schools. The student's parent or guardian must give permission in writing for appropriately licensed health care professionals to perform health care procedures and administer medications. The written permission shall be kept in the student's school records.

(3) Any person assisting in self-administration of medication or performing health care procedures, including administration of medications under this section, and any local board of education or governing board for a nonpublic school authorizing the self-administration of medications or the performance of health care procedures shall not be liable in any court of law for injury resulting from the reasonable and prudent assistance in the self-administration of such medication or the reasonable performance of the health care procedures, including administration of medications, if performed pursuant to the policies and guidelines developed by the departments of health and education and approved by applicable regulatory or governing boards or agencies.

(4) The departments of education and health shall jointly compile an annual report of self-administered medications and health care procedures, including administration of medications as provided for in this part, to students served in all public and nonpublic accredited schools in this state. This report shall be provided to the governor and the general assembly by October 31 of each year and shall include recommendations for meeting the needs for comprehensive school health.

(b) In addition to assistance with self-administration of medications provided for in subsection (a), school personnel who volunteer under no duress or pressure and who have been properly trained by a registered nurse employed or contracted by the LEA may administer glucagon in emergency situations and may administer daily insulin to a student based on that student's individual health plan (IHP). However, if a public school nurse is available and on site, the nurse shall provide this service to the student. The public school nurse may train as many school personnel as volunteer and are willing to assist with the care of students with diabetes but should seek to ensure at least two (2) volunteers are available. The nurse shall be under no duress to qualify any volunteer unless such volunteer is trained and deemed by the nurse to be competent. In addition, in order to reduce the number of syringes present in schools, the nurse may encourage the use of an insulin pen, when available and deemed medically appropriate by the student's treating physician. The public school nurse employed or contracted by the LEA shall be responsible for updating and maintaining each IHP. The department of health and the department of education shall jointly amend current Guidelines for Use of Health Care Professionals and Health Procedures in a School Setting to reflect the appropriate procedures for use by registered nurses in training volunteer school personnel to administer glucagon and insulin. The board of nursing shall be afforded the opportunity to review and comment on the guidelines before they take effect and any training begins. The guidelines developed shall be used uniformly by all LEAs that choose to allow volunteer school personnel to administer glucagon and insulin. Training pursuant to subdivision (d)(3) to administer glucagon and insulin shall be repeated annually and competencies shall be documented at least twice a year in the employee's personnel file. The provisions of subdivision (a)(3) regarding protection from liability shall apply also to the volunteers who provide services pursuant to this subsection (b) and the registered nurses who provide their training.

(c) Notwithstanding any provision of this title or any other law or rule to the contrary:

(1) An LEA must permit possession and self-administration of a prescribed, metered dosage asthma-reliever inhaler by any asthmatic student if the student's parent or guardian:

(A) Provides to the school written authorization for student possession and self-administration of the inhaler; and

(B) Provides a written statement from the prescribing health care practitioner that the student suffers from asthma and has been instructed in self-administration of the prescribed, metered dosage asthma-reliever inhaler. The statement must also contain the following information:

(i) The name and purpose of the medication;

(ii) The prescribed dosage;

(iii) The time or times the prescribed inhaler is to be regularly administered, as well as any additional special circumstances under which the inhaler is to be administered; and

(iv) The length of time for which the inhaler is prescribed;

(2) The statements required in subdivision (c)(1) shall be kept on file in the office of the school nurse or school administrator;

(3) The LEA shall inform the student's parent or guardian that the school and its employees and agents shall incur no liability as a result of any injury sustained by the student or any other person from possession or self-administration of the inhaler. The student's parent or guardian shall sign a statement acknowledging that the school shall incur no liability and the parent or guardian shall indemnify and hold harmless the school and its employees against any claims relating to the possession or self-administration of the inhaler. Nothing in this subsection (c) shall be construed to relieve liability of the school or its employees for negligence;

(4) The permission for self-administration of the prescribed, metered dosage asthma-reliever inhaler shall be effective for the school year in which it is granted and must be renewed each following school year upon fulfilling the requirements of subdivisions (c)(1) and (3). The LEA may suspend or revoke the student's possession and self-administration privileges if the student misuses the inhaler or makes the inhaler available for usage by any other person; and

(5) Upon fulfilling the requirements of subdivision (c)(1), an asthmatic student may possess and use the prescribed, metered dose asthma-reliever inhaler when at school, at a school-sponsored activity or before or after normal school activities while on school properties, including school-sponsored child care or after-school programs.

(d) (1) Notwithstanding any law, policy, or guideline to the contrary, a local board of education or a governing board for a nonpublic school may permit school personnel to volunteer to assist with the care of students with diabetes under the following conditions:

(A) The student's parent or guardian and the student's personal health care team must have developed a medical management plan that lists the health services needed by the student at school and is signed by the student's physician, nurse practitioner or physician assistant;

(B) The student's parent or guardian shall have given permission for the school's trained volunteer or school nurse to participate in the care of the student with diabetes. The written permission shall be kept in the student's school records.

(C) Assistance in the care of students with diabetes must be documented in accordance with this subsection (d); and

(D) The department of education and the department of health shall, after considering recommendations from national organizations involved with diabetes care, jointly amend current "Guidelines for Use of Health Care Professionals and Health Care Procedures in a School Setting" to reflect the appropriate procedures for use by the school registered nurse (RN) in training school personnel who volunteer to assist with the care of students with diabetes. The guidelines may not take effect and no training under the guidelines may take place until the board of nursing has been afforded an opportunity to review and comment on the guidelines. The guidelines must be used uniformly by all LEAs that choose to allow school personnel to volunteer to assist with the care of students with diabetes.

(2) The guidelines for assistance with the care of students with diabetes must include the following:

(A) Guidelines for recognition, management and treatment of hypoglycemia and hyperglycemia;

(B) Guidelines for understanding the individual health plan (IHP) for a student with diabetes with regard to blood glucose level target ranges, schedules for meals and snacks and actions to be taken in the case of schedule disruption; and

(C) Guidelines for performing blood glucose monitoring, ketone checking and recording the results and also for performing insulin and glucagon administration.

(3) All school nurses must be educated in diabetes care and must have knowledge of the guidelines. School personnel, who volunteer under no duress to assist with the care of students with diabetes, must receive training pursuant to the guidelines from a school RN. The school RN may use certified diabetes educators and licensed nutritionists to assist with the training. All training must be renewed on an annual basis and competency must be noted in the personnel file. No school personnel shall be required to volunteer for the training. School personnel may not be reprimanded, subject to any adverse employment action or punished in any manner for refusing to volunteer.

(4) If a school nurse is on-site and available to assist, the school nurse must provide any needed diabetes assistance rather than other trained school personnel volunteering to assist the student. In addition, a school RN has primary responsibility for maintaining all student health records.

(5) The following persons shall not be liable in any court of law for injury resulting from reasonable assistance with the care of students with diabetes if performed pursuant to the guidelines developed by the departments of health and education:

(A) Any school RN who provides the training;

(B) Any person who is trained and whose competency is indicated in the person's personnel file as required in subdivision (d)(3); and

(C) Any local board of education or governing board for a nonpublic school that authorizes school personnel to volunteer to assist with the care of students with diabetes.

(6) The activities set forth in this subsection (d) shall not constitute the practice of professional nursing unless performed by an individual licensed by the board of nursing.

(7) Upon written request of the parent or guardian, and if included in the student's medical management plan and in the IHP, a student with diabetes shall be permitted to perform blood glucose checks, administer insulin, treat hypoglycemia and hyperglycemia and otherwise attend to the care and management of the student's diabetes in any area of the school or school grounds and at any school-related activity, and shall be permitted to possess on the student's person at all times all necessary diabetes monitoring and treatment supplies, including sharps. Any sharps involved in diabetes care and management for a student shall be stored in a secure but accessible location, including on the student's person, until use of the sharps is appropriate. Use and disposal of sharps shall be in compliance with the guidelines set forth by the Tennessee occupational safety and health administration (TOSHA).

(8) An LEA shall not assign a student with diabetes to a school other than the school for which the student is zoned or would otherwise regularly attend because the student has diabetes.

(9) School RNs who provide training to volunteers under this subsection (d) shall not be subject to any disciplinary or other adverse licensing action by the board of nursing for injury resulting from assistance with the care of students with diabetes if performed pursuant to the guidelines developed by the departments of health and education.

(e) (1) A student with anaphylaxis is entitled to possess and self-administer prescription anaphylaxis medication while on school property or at a school-related event or activity if:

(A) The prescription anaphylaxis medication has been prescribed for that student as indicated by the prescription label on the medication;

(B) The self-administration is done in compliance with the prescription or written instructions from the student's physician or other licensed health care provider; and

(C) A parent of the student provides to the school:

(i) Written authorization, signed by the parent, for the student to self-administer prescription anaphylaxis medication while on school property or at a school-related event or activity;

(ii) A written statement, signed by the parent, in which the parent releases the school district and its employees and agents from liability for an injury arising from the student's self-administration of prescription anaphylaxis medication while on school property or at a school-related event or activity, except in cases of wanton or willful misconduct; and

(iii) A written statement from the student's physician or other licensed health care provider, signed by the physician or provider, that:

(a) Supports a diagnosis of anaphylaxis;

(b) Identifies any food or other substances to which the student is allergic;

(c) Describes any prior history of anaphylaxis, if appropriate;

(d) Lists any medication prescribed for the child for the treatment of anaphylaxis;

(e) Details emergency treatment procedures in the event of a reaction;

(f) Lists the signs and symptoms of a reaction;

(g) Assesses the student's readiness for self-administration of prescription medication; and

(h) Provides a list of substitute meals that may be offered by school food service personnel.

(2) The physician's statement must be kept on file in the office of the school nurse of the school the student attends or, if there is not a school nurse, in the office of the principal of the school the student attends.

(3) If a student uses the medication in a manner other than prescribed, the student may be subject to disciplinary action under the school codes.

(f) (1) The department of education, in conjunction with the department of health, shall develop and make available guidelines for the management of students with life-threatening food allergies to each LEA. The guidelines shall include, but need not be limited to:

(A) Education and training for school personnel on the management of students with life-threatening food allergies, including training related to the administration of medication with a cartridge injector;

(B) Procedures for responding to life-threatening allergic reactions to food;

(C) Procedures for the maintenance of a file by the school nurse or principal for each student at risk for anaphylaxis;

(D) Development of communication strategies between individual schools and local providers of emergency medical services, including appropriate instructions for emergency medical response;

(E) Development of strategies to reduce the risk of exposure to anaphylactic causative agents in classrooms and common school areas such as the cafeteria;

(F) Procedures for the dissemination of information on life threatening food allergies to school staff, parents and students, if appropriate by law;

(G) Procedures for authorizing school personnel to administer epinephrine when the school nurse is not immediately available;

(H) Procedures for the timely accessibility of epinephrine by school personnel when the nurse is not immediately available;

(I) Development of extracurricular programs related to anaphylaxis, such as nonacademic outings and field trips, before and after school programs and school-sponsored programs held on weekends;

(J) Creation of an individual health care plan tailored to the needs of each individual child at risk for anaphylaxis, including any procedures for the self-administration of medication by the children in instances where the children are capable of self-administering medication and where such self-administration is otherwise in accordance with this title; and

(K) Collection and publication of data for each administration of epinephrine to a student at risk for anaphylaxis.

(2) Each LEA shall implement a plan based on the guidelines developed pursuant to subdivision (f)(1) for the management of students with life-threatening food allergies enrolled in the schools under its jurisdiction.

(3) (A) It is the intent of the general assembly that schools, both public and nonpublic, be prepared to treat allergic reaction in the event a student's personal epinephrine auto-injector is not available or the student is having a reaction for the first time.

(B) Each school in an LEA and each nonpublic school is authorized to maintain at the school in at least two (2) unlocked, secure locations, including, but not limited to, the school office and the school cafeteria, epinephrine auto-injectors so that epinephrine may be administered to any student believed to be having a life-threatening allergic or anaphylactic reaction.

(C) Notwithstanding any provision of title 63 to the contrary, a physician may prescribe epinephrine auto-injectors in the name of an LEA or nonpublic school to be maintained for use in schools when necessary.

(D) When a student does not have an epinephrine auto-injector or a prescription for an epinephrine auto-injector on file, the school nurse or other trained school personnel may utilize the LEA or nonpublic school supply of epinephrine auto-injectors to respond to an anaphylactic reaction, under a standing protocol from a physician licensed to practice medicine in all its branches.

(E) If a student is injured or harmed due to the administration of epinephrine that a physician has prescribed to an LEA or nonpublic school under this subdivision (f)(3), the physician shall not be held responsible for the injury unless the physician issued the prescription or standing protocol with intentional disregard for safety.

(F) Similarly, if a student is injured or harmed due to administration of epinephrine to the student by a school nurse or other trained school personnel under this subdivision (f)(3), the school nurse or school employee shall not be held responsible for the injury unless the school nurse or school employee administered the epinephrine injection with an intentional disregard for safety.

(g) (1) In addition to the assistance with self-administration of medications provided for in subsection (a), public and nonpublic school personnel who volunteer under no duress or pressure and who have been properly trained by a registered nurse employed or contracted by the LEA or governing board for a nonpublic school may administer anti-seizure medications, including diazepam gel, to a student in an emergency situation based on that student's IHP; however, if a school nurse is available, on site, and able to reach the student within the time limit for administration specified in the IHP, then the nurse shall provide this service to the student. All public schools are subject to all requirements in this subsection (g). Nonpublic schools whose governing boards choose to allow volunteer administration of anti-seizure medications are subject to all requirements of this subsection (g) except those in subdivisions (g)(2) and (7).

(2) A nurse employed or contracted by the LEA shall be responsible for updating and maintaining each IHP.

(3) The department of health and the department of education shall jointly amend current guidelines for use of health care professionals and health procedures in a school setting to reflect the appropriate procedures for use by registered nurses in training volunteer school personnel to administer anti-seizure medications, including diazepam gel, to a student in an emergency situation. The board of nursing and the Epilepsy Foundations of Tennessee shall be afforded the opportunity to review and comment on the guidelines before they take effect and any training begins. The guidelines developed shall be used uniformly by all LEAs and the governing boards of nonpublic schools that choose to allow volunteer school personnel to administer anti-seizure medications. In addition, the guidelines shall require at least one (1) school employee to serve as a witness on any occasion a volunteer administers anti-seizure medication during an emergency situation, unless a witness is not available within the time limit for administration specified in the IHP.

(4) Once a public or private school has determined to allow volunteer staff to administer anti-seizure medication in an emergency situation, the training referenced in subdivision (g)(3) shall be conducted as soon as possible, and shall be repeated annually thereafter. In addition, competencies to administer anti-seizure medications shall be documented in the personnel file of all volunteer school personnel. All volunteers trained to administer anti-seizure medications shall also be trained in cardiopulmonary resuscitation (CPR).

(5) Upon the decision of a trained volunteer to administer diazepam gel, school officials shall immediately summon local emergency medical services to the school to provide necessary monitoring or transport to safeguard the health and condition of the student.

(6) Trained volunteer school personnel administering anti-seizure medications under this subsection (g), any registered nurse who provides training to administer such medications and any local board of education or governing board for a nonpublic school authorizing the same shall not be liable in any court of law for injury resulting from the reasonable and prudent assistance in the administration of such medications, if performed pursuant to the policies and guidelines developed by the departments of health and education and approved by applicable regulatory or governing boards or agencies.

(7) An LEA shall not assign a student with epilepsy or other seizure disorder to a school other than the school for which the student is zoned or would otherwise regularly attend because the student has a seizure disorder.

(8) Prior to administration of an anti-seizure medication to a student by volunteer school personnel or a school nurse in an emergency situation, the student's parent or guardian shall provide:

(A) The school with a written authorization to administer the medication at school;

(B) A written statement from the student's health care practitioner, which statement shall contain the student's name, the name and purpose of the medication, the prescribed dosage, the route of administration, the frequency that the medication may be administered, and the circumstances under which the medication may be administered; and

(C) Prior to its date of expiration, the prescribed medication to the school in its unopened, sealed package with the intact label affixed by the dispensing pharmacy.

(9) The written authorization required by subdivision (g)(8)(A) shall be kept on file in the office of the school nurse or school administrator. Unless subsequently rescinded in writing, the authorization shall be effective for the entirety of the school year in which it is granted.

(10) The school nurse or school administrator shall check monthly the expiration date for each anti-seizure medication in possession of the school. At least one (1) month prior to the expiration date of each medication, the school nurse or administrator shall inform the student's parent or guardian of the expiration date.

(11) A student's parent or guardian who has given the student's school written authorization to administer anti-seizure medication shall, in accordance with the student's IHP, notify the school administrator or school nurse if anti-seizure medication or prescription or over-the-counter medicines are administered to the student at a time at which the student is not present at school. The student's IHP shall set forth with specificity the requirements of reporting administration of medication and for the dissemination of such information to volunteer school personnel trained to administer anti-seizure medication. The notification shall be given after administration of medication before or at the beginning of the next school day in which the student is in attendance.









APPENDIX Education Professional Negotiations Act

§ APPENDIX - Education Professional Negotiations Act

This Appendix sets out the former Education Professional Negotiations Act, §§ 49-5-601 -- 49-5-613, which has been repealed but which remains applicable to contracts or agreements governing terms and conditions of professional service that were negotiated and entered into by a board of education and a recognized professional employees' organization before June 1, 2011. For present law see the Professional Educators Collaborative Conferencing Act of 2011, compiled in title 49, chapter 5 part 6.



Education Professional Negotiations Act [Effective until June 1, 2011]

§ 49-5-601 - Short title -- Statement of purpose. [Effective until June 1, 2011. See Compiler's Notes concerning applicability.]

(a) This part shall be known and may be cited as the "Education Professional Negotiations Act."

(b) (1) It is the purpose of this part to prescribe the legitimate rights and obligations of boards of education and their professional employees and to establish procedures governing relationships between them that are designed to meet the special requirements and needs of public education.

(2) Boards of education and their professional employees have an obligation to the public to exert their full and continuing efforts to achieve the highest possible education standards in the institutions that they serve. This requires establishment and maintenance of an educational climate and working environment that will attract and retain a highly qualified professional staff and stimulate optimum performance by the staff.

(3) Experience has shown that boards of education and their professional employees can best reach these objectives if each utilizes the ability, experience and judgment of the other in formulating policies and making decisions that involve terms and conditions of professional service and other matters of mutual concern. It is the purpose and policy of this part, in order to protect the rights of individual employees in their relations with boards of education, and to protect the rights of the boards of education and the public in connection with employer-employee disputes affecting education, to recognize the rights of professional employees of boards of education to form, join and assist professional employee organizations to meet, confer, consult and negotiate with boards of education over matters relating to terms and conditions of professional service and other matters of mutual concern through representatives of their own choosing, to engage in other activities for the purpose of establishing, maintaining, protecting and improving educational standards and to establish procedures that will facilitate and encourage amicable settlements of disputes.

(4) The terms and conditions of professional service or working conditions of professional employees are those fundamental matters that affect a professional employee financially or the employee's employment relationship with the board of education. While a board of education is not required to agree or concede to any proposal, good faith negotiations of terms and conditions of employment or working conditions of employees shall be undertaken; provided, that no proposal may directly prevent the director of schools from transferring faculty and staff to address performance and accountability deficiencies as identified by state accountability standards. Basic education policy shall not be a mandatory subject of negotiations. "Basic education policy" is defined to include such things as the content of the curriculum, teaching strategies, class offerings, student placement and other things related to the policy's effect on the school system's overall ability to meet and maintain the state's student performance standards.

(5) Notwithstanding other provisions of this title to the contrary, directors of schools shall have the ultimate right to transfer all professional employees subject only to §§ 49-2-303 and 49-5-510. Nothing in this section shall be construed to make transfers or assignments mandatory subjects of negotiations.

(6) Notwithstanding any other provision to the contrary, nothing in subdivisions (b)(4)-(6) shall be construed to prevent a board of education or professional employee organization from engaging the services of qualified individuals for purposes of advice and consultation during the negotiations process. No such individual may directly serve as a negotiator as defined in § 49-5-602.



§ 49-5-602 - Part definitions. [Effective until June 1, 2011. See Compiler's Notes concerning applicability.]

As used in this part, unless the context otherwise requires:

(1) "Arbitration" means the process of determination of disputed matters by submission to private unofficial persons selected for a purpose and in a manner consistent with this part. Arbitration under this part is not governed by title 29, chapter 5;

(2) "Board of education" or "local board of education" means the local school district board of education, as defined in § 49-1-103;

(3) "Fact-finding" means investigation of an existing dispute by an individual panel or board with the fact-finder submitting a report to the parties describing the issues involved. The report may contain recommendations for settlement and may be made public after the parties to the dispute have had an opportunity to study it;

(4) "Management personnel" means those professional employees certified by the board of education to represent it in the negotiating process;

(5) "Mediation" means that process by which an impartial third party assists in reconciling a dispute regarding compensation, benefits, duties and other terms and conditions of employment and service between representatives of the board of education and the recognized professional employees' organization through interpretation, suggestion and advice;

(6) "Memorandum of agreement" means a written memorandum of understanding arrived at by the representatives of the board of education and a recognized professional employees' organization, which shall be presented to the board of education and to the membership of such organization for ratification or rejection;

(7) "Negotiating unit" means those professional employees in the respective school districts, as defined in subdivision (11), exclusive of those persons specifically named as management personnel;

(8) "Negotiations" means that process whereby the chief executive of a board of education, or such representatives as it may designate, and representatives of a recognized professional employees' organization meet at reasonable times and confer, consult, discuss, exchange information, opinions and proposals in a good faith endeavor to reach agreement on matters within the scope of discussions, and incorporate such agreements into a written agreement;

(9) "Negotiator" means the person or persons selected by the board of education and the professional employees' organization to do the negotiating. The board may select the director of schools, any member of the board or full-time system-wide employees as prescribed in § 49-5-608. The professional employees' organization may select from among those who are members of the organization;

(10) "Person" includes one (1) or more individuals, organizations, associations or their representatives;

(11) "Professional employee" includes any person employed by any local board of education in a position that requires a license issued by the department of education for service in public elementary and secondary schools of this state, supported, in whole or in part, by local, state or federal funds, but shall not include a retired teacher who is employed as a teacher in accordance with title 8, chapter 36, part 8;

(12) "Professional employees' organization" means any organization with membership open to professional employees, as defined in subdivision (11), in which the employees participate and that exists for the purpose, in whole or in part, of dealing with boards of education concerning, but not limited to, grievances, wages, hours of employment or conditions of work. The organizations may establish reasonable rules and regulations for conducting business, including provisions for the dismissal of individuals from membership;

(13) "Representative" includes any person, or group of persons, organization or association that is designated and authorized by the respective negotiating unit or local board of education to negotiate and act for it under this part; and

(14) "Strike" means the failure with others to report for duty, the willful absence from one's position, the stoppage of work or the abstinence in whole or in part from the full, faithful and proper performance of the duties of employment, and without the lawful approval of one's superior; or in any manner interfering with the operation of the public school system, for the purpose of inducing or coercing the recognition of any employee organization or a change in the conditions or compensation or the rights, privileges or obligations of employment.



§ 49-5-603 - Rights of professional employees. [Effective until June 1, 2011. See Compiler's Notes concerning applicability.]

Professional employees have the right to self-organization, to form, join or be assisted by organizations, to negotiate through representatives of their own choosing and to engage in other concerted activities for the purpose of professional negotiations or other mutual aid or protection; provided, that professional employees also have the right to refrain from any or all such activities.



§ 49-5-604 - Rights preserved. [Effective until June 1, 2011. See Compiler's Notes concerning applicability.]

(a) Those rights and responsibilities of boards of education, directors of schools and professional employees as contained in this title are not statutorily modified or repealed by this part.

(b) This part shall not operate so as to annul, modify or preclude the renewal or continuation of any recognition heretofore entered into between a board of education and a professional employees' organization. Upon the termination of an existing agreement, subsequent professional employee organization recognition shall be governed under this part; provided, that the time schedule established in § 49-5-605 shall not be applicable and recognition with all accompanying rights shall become available immediately upon the completion of the other required recognition procedures.



§ 49-5-605 - Organization recognition. [Effective until June 1, 2011. See Compiler's Notes concerning applicability.]

(a) Upon the submission, by one (1) or more professional employees' organizations to the appropriate local board of education between October 1 and November 1 of any year, of a request for recognition together with signed petition cards that constitute thirty percent (30%) or more of the professional employees, the board of education and the requesting employees' organization shall appoint persons to serve on a special election committee for the purpose of conducting an election as provided in subsection (b).

(b) (1) In the event one (1) or more professional employees' organizations submit a request for recognition as provided in subsection (a), a special secret ballot election will be conducted among the eligible professional employees to determine which requesting organization, if any, shall represent the employees.

(2) A special election committee shall be formulated to set the date, establish the times and places, establish the procedure and supervise the election process, supervise the counting of ballots and file the results with the board of education and the requesting professional employees' organizations.

(A) The election committee shall be composed of one (1) person selected by each professional employees' organization that has filed with the board of education a request for recognition as provided in subsection (a), plus an equal number of persons selected by the board of education.

(B) The requesting professional employees' organizations and the board of education shall select the persons to serve on this election committee and shall notify the other parties of the selection no later than November 15.

(C) These persons so selected shall select an additional person to serve as chair.

(D) In the event any party has not named the election committee persons or a majority agreement cannot be reached upon the person to serve as chair by November 20, upon request of any of the selected persons to serve on this committee, the commissioner of education shall within five (5) calendar days name those persons who otherwise should have been named.

(E) The election committee may, upon majority approval, appoint other persons to assist in conducting the election. Motions before the election committee shall require a majority vote of the membership of the full committee.

(F) The election committee persons or persons appointed to assist in conducting elections pursuant to this section shall not be compensated for this service.

(3) Voting places and times selected by the election committee shall be convenient and accessible for all eligible professional employees.

(4) A majority vote of those voting shall be required to secure representation by a professional employees' organization. The secret ballot shall provide for a person to vote for no representation by any professional employee organization.

(5) If a majority vote is not secured, a second election shall be held between those organizations or nonorganizations receiving the first and second largest number of votes.

(6) The secret ballot election shall be held and the results transmitted to the board and the respective professional employee organizations prior to January 1 next.

(7) Those persons or organizations initiating the election shall be assessed the costs necessitated in conducting the election by the chair of the election committee.

(8) The professional employees' organization receiving a majority vote shall be designated as exclusive representative effective January 1 next for a period of twenty-four (24) months.

(c) The initial recognition will be for twenty-four (24) months and will be automatically extended for additional twenty-four (24) month periods unless between October 1 and October 15 of the second twelve (12) months of any recognition period:

(1) The board of education challenges and substantiates that the recognized organization does not, in fact, possess a majority of the professional employees as paid members; or

(2) Another professional employees' organization files application for recognition with the board of education, together with signed petition cards that constitute a majority of the professional employees. In such event, an election between the competing organizations will be held according to subsection (b).

(d) When a professional employees' organization has met the requirements of recognition in this section as the exclusively recognized organization, the board of education and the organization shall, in good faith, enter into negotiations, and if agreement is reached, enter into a memorandum of agreement based upon the negotiations and comply with the agreement according to this part.



§ 49-5-606 - Status of recognized organizations. [Effective until June 1, 2011. See Compiler's Notes concerning applicability.]

A professional employees' organization recognized pursuant to this part shall be the exclusive representative of all the professional employees employed by that board of education for the purpose of negotiating. A challenge to recognition may be made only by the board of education or another professional employees' organization as provided in § 49-5-605.



§ 49-5-607 - Organization decertification. [Effective until June 1, 2011. See Compiler's Notes concerning applicability.]

(a) When the board of education and the recognized professional employees' organization are presented with petitions bearing the signatures of a majority of the professional employees in the negotiating unit indicating they no longer desire to be represented by the recognized organization, an election committee shall be established according to § 49-5-605, and the election committee shall conduct a decertification election by secret ballot in which all professional employees in the negotiating unit will have the choice of voting either for the continuation of recognition or for decertification of the recognized professional employees' organization.

(b) If a majority in the negotiating unit vote for decertification, the committee will thereupon notify the board of education and the recognized professional employees' organization that the organization is no longer the recognized representative.

(c) Those persons requesting a decertification election shall be assessed by the chair of the election committee an amount adequate to pay for conducting the election.

(d) The terms and conditions of any existing memorandum of agreement shall continue in existence for the terms of the memorandum, except that any reference to the recognized professional employees' organization shall mean the individual employee.

(e) The board of education shall not be required to negotiate with any subsequently recognized professional employees' organization for the remaining period of the existing memorandum of agreement, but shall negotiate at the appropriate time as set forth in this part with a subsequently recognized professional employees' organization for a future period.



§ 49-5-608 - Management personnel. [Effective until June 1, 2011. See Compiler's Notes concerning applicability.]

(a) (1) During the first month following the initial recognition of a professional employees' organization, and thereafter during the first two (2) months of each fiscal year, the board of education may designate and certify specific individuals as management personnel.

(2) The individuals shall be allowed to retain membership in the recognized professional employees' organization, but shall not be considered to be a part of the negotiating unit.

(3) Upon request, the designated management personnel shall represent the board of education in all negotiation activities.

(4) Management personnel shall not be eligible to represent the recognized professional employees' organization, to vote on whether to accept or reject items to be negotiated or items that have been negotiated or to derive benefits from the negotiation efforts, except those benefits that go to all professional employees of the school system.

(5) Management personnel must be designated by majority vote of the board of education from those employees who devote a majority of their time to the systemwide area or areas of professional personnel management, fiscal affairs or general management.

(b) All management personnel must be certified to the recognized organization within the first two (2) months of the school system's fiscal year. Those certified as management personnel shall be so classified through the current fiscal year only, but are subject to being recertified by the board of education for subsequent years. In the event a certified management person terminates employment or is transferred to a position that disqualifies the person, the board of education shall have thirty (30) days following the filling of the vacated position to name and certify a replacement. The board of education may name and certify management personnel not to exceed the schedule below according to the average daily attendance (ADA) of schools for the previous school year as used by the department of education in allocating state funds. Click here to view image.



§ 49-5-609 - Unlawful acts. [Effective until June 1, 2011. See Compiler's Notes concerning applicability.]

(a) It is unlawful for a board of education or its designated representative to:

(1) Impose or threaten to impose reprisals on professional employees or discriminate against professional employees by reason of their exercise of rights guaranteed by this part;

(2) Interfere with, restrain or coerce employees in the exercise of the rights guaranteed in § 49-5-603;

(3) Refuse or fail to negotiate in good faith or execute a written memorandum incorporating any agreements reached with representatives of a recognized professional employees' organization as provided in this part;

(4) Refuse to permit a professional employees' organization to have access at reasonable times to areas in which professional employees work, use institutional bulletin boards, mail boxes or other communication media or use institutional facilities at reasonable times for the purpose of holding a meeting concerned with the exercise of the rights guaranteed by this part; provided, that, if a representative has been selected or designated pursuant to this part, a board of education may deny such access or usage to any professional employees' organization other than the representative until such time as a lawful challenge to the majority status of the representative is sustained pursuant to this part;

(5) Encourage or discourage membership in any organization by discrimination in hiring, granting of tenure or other terms or conditions of employment; provided, that the board of education or its designated representative may express any views, arguments or opinions on the subject of employer-employee relations; provided, that such expression contains no threat of reprimand, discharge or promise of benefits;

(6) Discharge or discriminate against an employee because the employee has filed an affidavit, petition or complaint or given any information or testimony under this part;

(7) Dominate, interfere or assist in the administration of any professional employee organization; or

(8) Refuse to in good faith mediate, arbitrate or participate in fact-finding efforts pursuant to this part.

(b) It is unlawful for a recognized professional employees' organization or its representatives to:

(1) Cause or attempt to cause a board of education to engage in conduct violative of this part; provided, that this subdivision (b)(1) shall not be construed to impair the right of a professional employees' organization to prescribe its own rules with respect to operation involving the acquisition or retention of membership;

(2) Refuse or fail to negotiate in good faith with a board of education or to execute a written contract incorporating any agreements reached;

(3) Interfere with, restrain or coerce professional employees or a board of education in the exercise of rights granted in this part;

(4) Refuse to good faith mediate, arbitrate or participate in fact-finding efforts pursuant to this part;

(5) Engage in a strike;

(6) Urge, coerce or encourage others to engage in unlawful acts as defined in this part; or

(7) Enter onto the school grounds for the purpose of contacting professional employees in such a manner and at such times as will interfere with the normal operations of the school, except that agreement may be reached in any memorandum of agreement for grievance investigations and process by the recognized professional employees' organization.

(c) (1) A complaint of an unlawful act must be filed in the chancery court of the county where the professional employees' organization is seeking or has attained recognition.

(2) No complaint shall issue based upon any unlawful act occurring more than six (6) months prior to the filing of the complaint.

(3) The court is empowered to prevent any board of education or its agents, or organizations, associations, or their agents, from engaging in any unlawful act.

(4) If, upon the preponderance of the evidence taken, the court is of the opinion that a party named in the complaint has engaged in or is engaging in any such unlawful act, then the court shall state its findings of fact, issue an order requiring the party to cease and desist from the unlawful act, and take such affirmative action, including resumption of negotiations, reinstatement of employees with or without back pay or execution of a contract the terms of which have been agreed upon, as well as to effectuate the policies of this part. The order may further require the party to make reports from time to time showing the extent to which it has complied with the order.

(5) If, upon the preponderance of the testimony taken, the court is not of the opinion that a party named in the complaint has engaged in or is engaging in any such unlawful act, then the court shall state its findings of fact and shall issue an order dismissing the complaint.



§ 49-5-610 - Strikes -- Remedies. [Effective until June 1, 2011. See Compiler's Notes concerning applicability.]

(a) (1) If a strike occurs, the board of education may apply to the chancery court in the county to enjoin the strike. The application shall set forth the facts constituting the strike.

(2) If the court finds, after a hearing, that a strike has occurred, the court may enjoin the employees from participating in the strike.

(b) When local boards of education have determined which employees have engaged in or participated in a strike, the employees may be subject to dismissal or forfeit of their claim to tenure status if they presently have attained tenure, and the employees may revert to probationary teacher status for the next three-year period. Any employee who engaged in or participated in a strike who is not a tenured teacher may also be subject to dismissal.

(c) No penalty, forfeiture of rights or privileges or other sanction or fine imposed on a professional employees' organization, its officers or members, as the result of a strike, shall be negotiable by the organization and a board at any time.



§ 49-5-611 - Scope of negotiations. [Effective until June 1, 2011. See Compiler's Notes concerning applicability.]

(a) The board of education and the recognized professional employees' organization shall negotiate in good faith the following conditions of employment:

(1) Salaries or wages;

(2) Grievance procedures;

(3) Insurance;

(4) Fringe benefits, but not to include pensions or retirement programs of the Tennessee consolidated retirement system;

(5) Working conditions;

(6) Leave;

(7) Student discipline procedures; and

(8) Payroll deductions.

(b) Nothing shall prohibit the parties from agreeing to discuss other terms and conditions of employment in service, but it is not bad faith, as set forth in this part, to refuse to negotiate on any other terms and conditions. Either party may file a complaint in a court of record of any demands to meet on other terms and conditions and have an order of the court requiring the other party to continue to meet in good faith on the required items of this section only. Any negotiations under this part shall be meetings within title 8, chapter 44.



§ 49-5-612 - Agreements. [Effective until June 1, 2011. See Compiler's Notes concerning applicability.]

(a) The scope of a memorandum of agreement shall extend to all matters negotiated between the board of education and the professional employees' organization; provided, that the scope of the agreement shall not include proposals contrary to:

(1) Federal or state law or applicable municipal charter;

(2) Professional employee rights defined in this part; and

(3) Board of education rights contained in this title.

(b) When agreement is reached by the representatives of the board of education and the recognized professional employees' organization, they shall jointly prepare a memorandum of understanding, and, within fourteen (14) calendar days, present it to their appropriate governing authorities for ratification or rejection. These governing authorities, as soon as practical, shall consider the memorandum and take appropriate action. If either governing authority rejects or modifies any part of a proposed memorandum, the matter shall be returned to the parties for further negotiation. The board of education may enter into the memorandum for a period not in excess of three (3) years. Any items negotiated by a board of education and a professional employees' organization that require funding shall not be considered binding until such time as the body empowered to appropriate the funds has approved the appropriation. In the event the amount of funds appropriated is less than the amount negotiated, the board or its representatives and the professional employees' organization or its representatives shall renegotiate an agreement within the amount of funds appropriated.

(c) A board of education and a recognized professional employees' organization who enter into an agreement covering terms and conditions of professional service or other matters of mutual concern may include in the agreement procedures for final and binding arbitration of such disputes as may arise involving the interpretation, application or violation of the agreement.



§ 49-5-613 - Mediation and arbitration. [Effective until June 1, 2011. See Compiler's Notes concerning applicability.]

(a) Following reasonable efforts to reach agreement, either the board of education or the recognized professional employees' organization may, upon written notification to the other, request the services of the federal mediation and conciliation service. If such service is not available at a time agreeable to the requesting party, a mediator shall be selected by a three-member panel consisting of one (1) person selected by the board of education, one (1) person selected by the recognized professional employees' organization and one (1) person to serve as chair selected by these two (2) persons. The mediator shall meet with the parties or their representatives, or both, forthwith, either jointly or separately, and shall take such other steps as the mediator deems appropriate in order to persuade the parties to resolve their differences and effect a mutually acceptable agreement. The mediator shall not, without the consent of both parties, make findings of fact or recommend terms of settlement. The costs of the services of the mediator appointed by the panel shall be borne by the party requesting the mediator.

(b) If the mediator is unable to bring the parties to agreement, either party may, by written notification to the other, request that their differences be submitted to fact-finding advisory arbitration. Either party may request the American Arbitration Association to designate an arbitrator. The arbitrator so designated shall not, without the consent of both parties, be the same person who was appointed mediator pursuant to subsection (a).

(c) The arbitrator shall meet with the parties or their representatives, or both, either jointly or separately, make inquiries and investigations, hold hearings and shall take such other steps as the arbitrator deems appropriate. For the purpose of the hearings, investigations and inquiries, the arbitrator shall have the power to issue subpoenas requiring the attendance and testimony of witnesses or the production of evidence. The several departments, commissions, divisions, authorities, boards, bureaus, agencies and officers of the state or any political subdivisions or agencies thereof, including the board of education, shall furnish the arbitrator, upon the arbitrator's request, all records, papers and information in their possession relating to any matter under investigation by or in issue before the arbitrator. If the dispute is not settled prior thereto, the arbitrator shall make findings of fact and recommend terms of settlement, which recommendations shall be advisory only, and shall be made within thirty (30) calendar days after the arbitrator's appointment. Any findings of fact or recommended terms of settlement shall be submitted in writing to the parties. The arbitrator has the discretion to make such findings and recommendations public, and either the board of education or the professional employees' representative may make such findings and recommendations public if no agreement is reached within ten (10) calendar days after their receipt from the arbitrator. Upon completion of the processes of mediation, fact-finding and advisory arbitration, this part stipulates no additional recourses or actions. The costs for the services of the arbitrator shall be borne by the party requesting the arbitrator.












Title 50 - Employer And Employee

Chapter 1 - Employment Relationship And Practices

Part 1 - Hiring Practices

§ 50-1-101 - Memorandum of understanding with the department of homeland security for enforcement of federal immigration laws.

(a) For purposes of enforcing federal immigration laws, including, if applicable, federal laws relating to the employment of illegal aliens, the legislative body of a municipality or county, or the chief law enforcement officer of the county upon approval by the governing legislative body, may enter into a written agreement, in accordance with federal law, between the municipality or county and the United States department of homeland security concerning the enforcement of federal immigration laws, detention and removals, and investigations in the municipality or county.

(b) If a memorandum of understanding with the United States department of homeland security is executed pursuant to subsection (a), municipal and county law enforcement officers shall be designated from local law enforcement agencies who, by written designation and recommendation of a commanding officer, shall be trained pursuant to the memorandum of understanding. Funding for the training shall be provided pursuant to the federal Homeland Security Appropriation Act of 2006, P. L. 109-90, or subsequent federal funding sources.



§ 50-1-102 - False or deceptive representations in procuring employees -- Penalty -- Hiring armed guards -- Failure to have permit -- Penalty.

(a) (1) It is unlawful for any person to induce, influence, persuade or engage workers to change from one place to another in this state, or to bring workers of any class or calling into this state to work in any type of labor in this state through or by means of false or deceptive representations, false advertising or false pretenses, concerning the kind and character of the work to be done, or the amount and character of compensation to be paid for the work, or the sanitary or other conditions of the employment, or as to the existence or nonexistence of a strike or other trouble pending between employer and employees, at the time of or prior to the engagement.

(2) Failure to state in any advertisement, proposal or contract for the employment of workers that there is a strike, lockout or other labor trouble at the place of the proposed employment, when in fact the strike, lockout or other labor trouble then actually exists at the place of the proposed employment, is deemed false advertising and misrepresentation for the purposes of this section.

(b) A violation of subsection (a) is a Class B misdemeanor.

(c) (1) Any worker who is influenced, induced or persuaded to engage with any persons mentioned in subsection (a), through or by means of any of the things prohibited in subsection (a), has a right of action for all damages that the worker has sustained in consequence of the false or deceptive representations, false advertising, and false pretenses used to induce the worker to change the worker's place of employment, against any person who, directly or indirectly, causes the damage.

(2) In addition to all actual damages the worker may have sustained, the worker is entitled to recover such reasonable attorney's fees as the court shall fix, to be taxed as costs.

(d) (1) Any person who, in this or another state, hires, aids, abets, or assists in hiring, through agencies or otherwise, persons to guard with arms or deadly weapons of any kind for any such purpose, without a permit from the governor of this state, commits a Class E felony.

(2) Nothing contained in subdivision (d)(1) shall be construed to interfere with the right of any person, in guarding or protecting the person's private property or private interests, as is now provided by law.

(e) This section shall be construed only to apply in cases where workers are brought into this state, or induced to go from one place to another in this state by any false pretenses, false advertising or deceptive representations, or brought into this state under arms, or removed from one place to another in this state under arms.



§ 50-1-103 - Employment of illegal aliens.

(a) As used in this section, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of labor and workforce development;

(2) "Department" means the department of labor and workforce development;

(3) "Employ" or "employment" means any work engaged in for compensation in money or other valuable consideration and for which a person paying the compensation for the work performed is required to file a W-2 wage and tax statement with the federal internal revenue service;

(4) "Illegal alien" means a person who is, at the time of employment, neither an alien who is lawfully admitted for permanent residence in the United States pursuant to the federal Immigration and Naturalization Act, compiled in 8 U.S.C. § 1101 et seq., nor authorized to be employed by the federal Immigration and Naturalization Act or the United States attorney general;

(5) "Knowingly" means having actual knowledge that a person is an illegal alien or having a duty imposed by law to determine the immigration status of an illegal alien and failing to perform that duty;

(6) "Lawful resident alien" means a person who is entitled to lawful residence in the United States pursuant to the federal Immigration and Naturalization Act;

(7) "Lawful resident verification information" means the documentation that is required by the United States department of homeland security when completing the employment eligibility verification form commonly referred to as Form I-9. Documentation that later proves to be falsified, but that at the time of employment satisfies the requirements of Form I-9, is lawful resident verification information;

(8) "License" means any certificate, approval, registration or similar form of permission required by law; and

(9) "Person" means individual, corporation, partnership, association or any other legal entity.

(b) A person shall not knowingly employ, recruit or refer for a fee for employment an illegal alien.

(c) A person has not violated subsection (b) with respect to a particular employee if the person requested from the employee, received, and documented in the employee record, after commencement of employment, lawful resident verification information consistent with employer requirements under the Immigration Reform and Control Act of 1986, compiled in 8 U.S.C. § 1101 et seq.

(d) A person has not violated subsection (b) with respect to a particular employee if the person verified the work authorization status of the employee by using the federal electronic work authorization verification service provided by the United States department of homeland security pursuant to the federal Basic Pilot Program Extension and Expansion Act of 2003, P.L. 108-156, or any successor program thereto, and the verification service returned a confirmation showing that:

(1) Such employee was eligible to work;

(2) Such employee was ineligible to work, but the employee has appealed such confirmation and the appeal has not been resolved; or

(3) Such employee was ineligible to work, the employee has not appealed such confirmation and the time for such employee to appeal pursuant to federal law has not expired.

(e) (1) If any state or local governmental agency, officer, employee or entity has reason to believe that a violation of subsection (b) has occurred, the agency, officer, employee or entity shall file a complaint with the department. Upon receipt of a complaint by a federal, state or local governmental agency, officer, employee or entity, the commissioner shall conduct an investigation. If there is substantial evidence that a violation of subsection (b) has occurred, the commissioner shall conduct a contested case hearing pursuant to the Uniform Administrative Procedures Act, complied in title 4, chapter 5, on the question of whether the person has violated subsection (b). If the commissioner or the commissioner's designee determines that there is clear and convincing evidence that a person has violated subsection (b) and the violation occurred while the person was acting within the scope of practice of a license issued by the state or pursuant to title 67, chapter 4, the commissioner shall request an order consistent with § 4-5-320, requiring the appropriate regulatory board or local government with respect to business licensure pursuant to title 67, chapter 4, to revoke, suspend, or deny the person's license. The commissioner shall state in the commissioner's findings of fact and conclusions of law whether there have been previous violations of subsection (b).

(A) For the first violation of subsection (b), the commissioner shall order that the regulatory board or local government suspend the person's license until the person shows to the satisfaction of the commissioner that the person is no longer in violation of subsection (b). The showing may be made by the person filing a sworn statement with the commissioner stating that the person is no longer employing illegal aliens.

(B) For a second or subsequent violation of subsection (b) occurring within three (3) years from the issuance of the commissioner's first order, the commissioner shall order that the regulatory agency or local government suspend the license for one (1) year.

(2) Upon receiving a complaint pursuant to this section, consistent with this section, the commissioner or the commissioner's designee shall inform the person against whom the complaint is made that the person may request the name of the person filing the complaint, or if the complaint is filed by an agency or entity, the name of the person who caused the complaint to be filed. If the person requests the name, the commissioner or the commissioner's designee shall provide the name requested.

(f) The department shall notify the appropriate official making declarations pursuant to § 12-3-309 of a person's violation of this section.

(g) The department shall notify the department of homeland security of any person found in violation of this section.



§ 50-1-104 - State officials notified of plant closings or mass layoffs.

Upon being served with advance written notification of a plant closing or mass layoff pursuant to § 3(a)(2) of the Worker Adjustment and Retraining Notification Act, codified in 29 U.S.C. § 2102, the commissioner of labor and workforce development shall immediately advise the commissioners of economic and community development, education, health, human services, and mental health and substance abuse services, the executive director of the state board of education, and the chancellor of the state university and community college system concerning the circumstances of the plant closing or mass layoff, including the number of employees affected.



§ 50-1-105 - Providing employee information to prospective employers -- Good faith.

Any employer that, upon request by a prospective employer or a current or former employee, provides truthful, fair and unbiased information about a current or former employee's job performance is presumed to be acting in good faith and is granted a qualified immunity for the disclosure and the consequences of the disclosure. The presumption of good faith is rebuttable upon a showing by a preponderance of the evidence that the information disclosed was:

(1) Knowingly false;

(2) Deliberately misleading;

(3) Disclosed for a malicious purpose;

(4) Disclosed in reckless disregard for its falsity or defamatory nature; or

(5) Violative of the current or former employee's civil rights pursuant to current employment discrimination laws.



§ 50-1-106 - Immigration status.

(a) As used in this section, unless the context otherwise requires:

(1) "Individual taxpayer identification number" means a tax processing number issued by the federal internal revenue service for the purpose of facilitating federal tax reporting by those individuals who are not eligible to obtain a federal social security number. An individual taxpayer identification number is a nine-digit number that has the appearance of a federal social security number (xxx-xx-xxxx), but that always begins with the number nine (9) and includes the number seven (7) or eight (8) as the fourth digit (9xx-7x-xxxx). An individual taxpayer identification number is issued regardless of immigration status and is not a valid form of identification for any purpose other than federal tax processing;

(2) "Lawful resident verification information" means the documentation that is required by the United States department of homeland security when completing the employment eligibility verification form commonly referred to as Form I-9; and

(3) "Person" includes any individual, partnership, association, company, business or corporation of any size regulated by, doing business in or using the services of employees in this state, including entering into a contract for the provision of the services.

(b) For purposes of an application or offer of employment, no person in this state shall accept an individual taxpayer identification number as a form of identification. Any person, including any contractor, in this state who is presented with an individual taxpayer identification number by a potential employee or subcontractor as a form of identification or to prove immigration status shall reject the number and shall request the lawful resident verification information that the person is required to obtain pursuant to federal law.

(c) The commissioner of labor and workforce development is authorized to promulgate rules and regulations to effectuate the purposes of this section. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 2 - Right to Work

§ 50-1-201 - Denial of employment because of affiliation or nonaffiliation with labor union or employee organization.

It is unlawful for any person, firm, corporation or association of any kind to deny or attempt to deny employment to any person by reason of the person's membership in, affiliation with, resignation from, or refusal to join or affiliate with any labor union or employee organization of any kind.



§ 50-1-202 - Contracting for exclusion from employment because of affiliation or nonaffiliation with labor union or employee organization.

It is unlawful for any person, firm, corporation or association of any kind to enter into any contract, combination or agreement, written or oral, providing for exclusion from employment of any person because of membership in, affiliation with, resignation from, or refusal to join or affiliate with any labor union or employee organization of any kind.



§ 50-1-203 - Exclusion from employment for payment of or failure to pay union or employee organization dues.

It is unlawful for any person, firm, corporation or association of any kind to exclude from employment any person by reason of the person's payment of or failure to pay dues, fees, assessments or other charges to any labor union or employee organization of any kind.



§ 50-1-204 - Prohibition against execution of an agreement with union or employee organization that includes maintenance of membership clause.

It is unlawful for any person, firm, corporation or association of any kind operating in this state to execute an agreement with a union or employee organization of any kind that includes a maintenance of membership clause prohibiting employees from withdrawing from a union or employee organization prior to the agreement's expiration. This section shall not apply to a city, town, municipality or county, including a county having a metropolitan form of government.



§ 50-1-205 - Penalty.

(a) Any person, firm, corporation or association of any kind violating any of the provisions of this part commits a Class A misdemeanor.

(b) Each day that any person, firm, corporation or association of any kind remains in violation of this part is deemed to be a separate and distinct offense, punishable in accordance with this section.



§ 50-1-206 - Right to work.

(a) It is the public policy of this state that employees of this state have the right to:

(1) Employment without regard to any person's refusal to join or affiliate with, or decision to withdraw from or cease membership in, any labor union or employee organization of any kind;

(2) Be employed free from the restraints of any contract, combination or agreement, written or oral, that provides for exclusion from employment of any person due to their refusal to join or affiliate with, or decision to withdraw from or cease membership in, any labor union or employee organization of any kind;

(3) Be employed without regard to any person's refusal to pay dues, fees, assessments or other charges to any labor union or employee organization of any kind; and

(4) Decertify a union or other bargaining representative upon compliance with the applicable federal law.

(b) Private employers may physically post notice of the rights described in this section, at locations where notices are normally posted, informing employees about their rights under this section, or may physically disseminate such notice to employees if no such normal location for posting exists.

(c) To assist private employers in informing workers of their rights as described in this section, the commissioner of labor and workforce development shall create model notice language reiterating the public policies of this state espoused in this part, which may be used by private employers accordingly.

(d) The commissioner shall designate those persons in the department responsible for carrying out the commissioner's power, duties and responsibilities under this part.



§ 50-1-207 - Prohibition against requiring any employer or employee to waive their rights under the National Labor Relations Act or requiring acceptance or agreement to any provisions that are mandatory or non-mandatory subjects of collective bargaining under federal labor laws.

(a) For purposes of this section:

(1) "Employee" means a natural person who performs services for an employer for valuable consideration, and does not include a self-employed independent contractor;

(2) "Employer" means a person, association, or legal or commercial entity receiving services from an employee and, in return, giving compensation of any kind to such employee;

(3) "Federal labor laws" means the National Labor Relations Act, compiled in 29 U.S.C. § 151 et seq., and the Labor Management Relations Act, compiled in 29 U.S.C. § 141 et seq., as amended, presidential executive orders, and federal administrative regulations relating to labor and management or employee and employer issues, and the United States Constitution as amended;

(4) "Multi-employer association" means a bargaining unit composed of independent employers who associate together to negotiate jointly with one (1) or more labor organizations representing the employees of the independent employers within the bargaining unit;

(5) "Political subdivision" means any local governmental entity, including, but not limited to, any municipality, metropolitan government, county, utility district, school district, public building authority, and development district created and existing pursuant to the laws of this state, or any instrumentality of government created by any one (1) or more of the named local governmental entities; and

(6) "State" means the state of Tennessee and its political subdivisions, agencies and instrumentalities.

(b) No law, ordinance, or regulation shall impose any contractual, zoning, permitting, licensing, or other condition that requires any employer or employee to waive their rights under the National Labor Relations Act.

(c) No law, regulation, or ordinance shall require, in whole or in part, an employer or multi-employer association to accept or otherwise agree to any provisions that are mandatory or non-mandatory subjects of collective bargaining under federal labor laws, including but not limited to, any limitations on an employer or multi-employer association's rights to engage in collective bargaining with a labor organization, to lock out employees, or to operate during a work stoppage; provided, that this subsection (c) shall not invalidate or otherwise restrict the state from requiring the use of project labor agreements to the extent permissible under federal labor laws.

(d) This section shall be interpreted and enforced consistent with the National Labor Relations Act.

(e) (1) Any agreement, contract, understanding, or practice, written or oral, implied or expressed, between any employer and any labor organization required in violation of this section is declared to be unlawful, null, and void, and of no legal effect.

(2) An employer or employee may seek injunctive relief in the chancery court of Davidson county to prevent the state from violating this section.



§ 50-1-208 - Relationship between franchisee and franchisor.

(a) Notwithstanding any voluntary agreement entered into between the United States department of labor and a franchisee, neither a franchisee nor a franchisee's employee shall be deemed to be an employee of the franchisor for any purpose.

(b) For purposes of this section "franchisee" and "franchisor" have the same definitions as set out in 16 CFR 436.1.






Part 3 - Working Conditions Generally

§ 50-1-301 - Toilet facilities for female employees.

(a) All persons employing female employees in any manufacturing or mercantile establishment shall provide separate privies or water closets for the female employees.

(b) No male person shall enter the separate privies or water closets except for the purpose of repairing or cleaning the privies or water closets.

(c) A violation of this section is a Class C misdemeanor.



§ 50-1-302 - Interference with choice of physician -- Company doctors.

(a) It is unlawful for any employer, or agent, clerk or superintendent of the employer, to dictate or in any manner interfere with any employee or laborer in the employee's or laborer's rights to select the employee's or laborer's own family physician.

(b) It is unlawful for any employer, or agent, clerk or superintendent of the employer, to retain or withhold any part or portion of the wages due to the employee or laborer for the avowed purpose of paying the salary of any person claiming to be the company doctor without the full consent of the employee or laborer. The whole amount of any wages so retained by consent shall be paid to the company doctor or other physician employed by the employee.

(c) Any employer, or agent, clerk or superintendent of the employer, violating this section commits a Class C misdemeanor.



§ 50-1-303 - Employees required to leave premises upon ceasing work -- Penalty.

In all cases where an employee or employees ceases work for any employer, whether the severance is voluntary on the part of the employee or whether the employee is lawfully discharged, the employee or employees shall within a reasonable time thereafter withdraw from the premises of the employer in which they were employed. In the absence of other circumstances, twelve (12) hours from the date of the cessation of employment shall be a reasonable time. Any employee or employees failing and refusing to withdraw from the premises of the employer after the termination of employment commits a Class C misdemeanor.



§ 50-1-304 - Discharge for refusal to participate in or remain silent about illegal activities, or for legal use of agricultural product -- Damages -- Frivolous lawsuits.

(a) As used in this section:

(1) "Employee" includes, but is not limited to:

(A) A person employed by the state or any municipality, county, department, board, commission, agency, instrumentality, political subdivision or any other entity of the state;

(B) A person employed by a private employer; or

(C) A person who receives compensation from the federal government for services performed for the federal government, notwithstanding that the person is not a full-time employee of the federal government;

(2) "Employer" includes, but is not limited to:

(A) The state or any municipality, county, department, board, commission, agency, instrumentality, political subdivision or any other entity of the state;

(B) A private employer; or

(C) The federal government as to an employee who receives compensation from the federal government for services performed for the federal government, notwithstanding that the person is not a full-time federal employee; and

(3) "Illegal activities" means activities that are in violation of the criminal or civil code of this state or the United States or any regulation intended to protect the public health, safety or welfare.

(b) No employee shall be discharged or terminated solely for refusing to participate in, or for refusing to remain silent about, illegal activities.

(c) (1) Any employee terminated in violation of subsection (b) shall have a cause of action against the employer for retaliatory discharge and any other damages to which the employee may be entitled, subject to the limitations set out in § 4-21-313.

(2) Any employee terminated in violation of subsection (b) solely for refusing to participate in, or for refusing to remain silent about, illegal activities who prevails in a cause of action against an employer for retaliatory discharge for the actions shall be entitled to recover reasonable attorney fees and costs.

(d) (1) No employee shall be discharged or terminated solely for participating or engaging in the use of an agricultural product not regulated by the alcoholic beverage commission that is not otherwise proscribed by law, if the employee participates or engages in the use in a manner that complies with all applicable employer policies regarding the use during times at which the employee is working.

(2) No employee shall be discharged or terminated solely for participating or engaging in the use of the product not regulated by the alcoholic beverage commission that is not otherwise proscribed by law if the employee participates or engages in the activity during times when the employee is not working.

(e) (1) This section shall not be used for frivolous lawsuits, and anyone trying to do so is subject to sanction as provided in subdivision (e)(2).

(2) If any employee files a cause of action for retaliatory discharge for any improper purpose, such as to harass or to cause needless increase in costs to the employer, the court, upon motion or upon its own initiative, shall impose upon the employee an appropriate sanction, which may include an order to pay the other party or parties the amount of reasonable expenses incurred, including reasonable attorney's fees.

(f) In any civil cause of action for retaliatory discharge brought pursuant to this section, or in any civil cause of action alleging retaliation for refusing to participate in or remain silent about illegal activities, the plaintiff shall have the burden of establishing a prima facie case of retaliatory discharge. If the plaintiff satisfies this burden, the burden shall then be on the defendant to produce evidence that one (1) or more legitimate, nondiscriminatory reasons existed for the plaintiff's discharge. The burden on the defendant is one of production and not persuasion. If the defendant produces such evidence, the presumption of discrimination raised by the plaintiff's prima facie case is rebutted, and the burden shifts to the plaintiff to demonstrate that the reason given by the defendant was not the true reason for the plaintiff's discharge and that the stated reason was a pretext for unlawful retaliation. The foregoing allocations of burdens of proof shall apply at all stages of the proceedings, including motions for summary judgment. The plaintiff at all times retains the burden of persuading the trier of fact that the plaintiff has been the victim of unlawful retaliation.

(g) This section abrogates and supersedes the common law with respect to any claim that could have been brought under this section.



§ 50-1-305 - Breast milk expressing by employees -- Break time and place.

(a) As used in this section, "employer" means a person or entity that employs one (1) or more employees and includes the state and its political subdivisions.

(b) An employer shall provide reasonable unpaid break time each day to an employee who needs to express breast milk for that employee's infant child. The break time shall, if possible, run concurrently with any break time already provided to the employee. An employer shall not be required to provide break time under this section if to do so would unduly disrupt the operations of the employer.

(c) The employer shall make reasonable efforts to provide a room or other location in close proximity to the work area, other than a toilet stall, where the employee can express breast milk in privacy. The employer shall be held harmless if reasonable efforts have been made to comply with this subsection (c).



§ 50-1-306 - Authorization of patient to market or sell medical information.

(a) As used in this section, "medical information" includes lists of employees or family members receiving health insurance. "Medical information" does not include information that does not identify the patient.

(b) It is unlawful for any employer, or an agent, contractor or employee of an employer, to market or sell medical information that directly identifies an employee, unless the patient has authorized the release in written, electronic or other form that indicates the patient's consent, including records for medical services provided or paid for by the employer for purposes unrelated to:

(1) The provision of health care to the employee or family members receiving health insurance;

(2) Payment for health care to the employee or family members receiving health insurance; or

(3) Administration of any health plan or program offered by the plan.

(c) A violation of this section shall be punished as a Class C misdemeanor.

(d) This section shall not apply to information for which the employee or family member has executed a voluntary waiver or release.



§ 50-1-307 - Volunteer firefighters -- Rights against termination.

(a) No employer shall terminate an employee who is a volunteer firefighter solely because the employee, when acting as a volunteer firefighter, is absent or late to the employee's employment in order to respond to an emergency prior to the time the employee is to report to employee's place of employment.

(b) An employer may charge against the employee's regular pay any time that an employee who is a volunteer firefighter loses from employment because of the employee's response to an emergency.

(c) An employer has the right to request an employee who loses time from the employee's employment to respond to an emergency to provide the employer with a written statement from the supervisor or acting supervisor of the volunteer fire department stating that the employee responded to an emergency and list the time and date of the emergency.

(d) Any employee who is absent or late to the employee's employment in order to respond to an emergency shall make a reasonable effort to notify the employee's employer that the employee may be absent or late.

(e) Any employee terminated in violation of this section may bring a civil action against the employee's employer. The employee may seek reinstatement to the employee's former position, payment of back wages, reinstatement of fringe benefits, and where seniority rights are granted, the reinstatement of seniority rights. The employee has one (1) year from the date of a violation of this section to file an action.



§ 50-1-308 - Payroll deductions for health insurance premiums.

Notwithstanding any other law, any employer, including, but not limited to, state and local government employers, that offers health insurance regulated under title 56 to its employees, may provide a payroll deduction for the employee portion of the health insurance premiums on the request of any employee who participates in the health insurance program.



§ 50-1-309 - Volunteer firefighters -- Permission to leave work -- Allowance for time off following response to fire call.

(a) (1) Notwithstanding § 50-1-307, any employee who is an active volunteer firefighter may be permitted to leave work in order to respond to fire calls during the employee's regular hours of employment without loss of pay, vacation time, sick leave or earned overtime accumulation. The employee may be permitted to take off the next scheduled work period within twelve (12) hours following the response as a vacation day or sick leave day without loss of pay, if the employee assisted in fighting the fire for more than four (4) hours. If the employee is not entitled to a vacation day or sick leave day, then the employee may be permitted to take off the work period without pay.

(2) In addition to subdivision (a)(1), any employee who is an active volunteer firefighter and who worked for more than four (4) hours the prior day or night as a volunteer firefighter in an emergency may be permitted to take off the next scheduled work period within twelve (12) hours following the emergency as a vacation day or sick leave day without the loss of pay. If the employee is not entitled to a vacation day or sick leave day then the employee may be permitted to take off the work period without pay.

(b) The employer may require the employee to submit a written statement from the chief of the volunteer fire department verifying that the employee responded to a fire or was on-call and specifying the date, time and duration of the response.



§ 50-1-310 - Discharge of teacher for refusal to participate in or remain silent about illegal activities -- Damages -- Frivolous lawsuits.

(a) No teacher employed by a local education agency shall be discharged, terminated, or otherwise discriminated against with respect to compensation, terms, conditions or privileges of employment solely for refusing to participate in, or for refusing to remain silent about, illegal activities.

(b) As used in this section, "illegal activities" means activities that are in violation of the criminal or civil code of this state or the United States or any regulation intended to protect the public health, safety or welfare.

(c) (1) Any teacher terminated or discriminated against in violation of subsection (a) shall have a cause of action against the employer for violation of this section and any other damages to which the employee may be entitled.

(2) Any teacher terminated or discriminated against in violation of subsection (a) solely for refusing to participate in, or for refusing to remain silent about, illegal activities who prevails in a cause of action against an employer for such prohibited actions shall be entitled to recover reasonable attorney fees and costs.

(d) (1) This section shall not be used for frivolous lawsuits and anyone who files a frivolous lawsuit is subject to sanction as provided in subdivision (d)(2).

(2) If any teacher files a cause of action for retaliatory discharge for any improper purpose, such as to harass or to cause needless increase in costs to the employer, the court, upon motion or upon its own initiative, shall impose upon the teacher an appropriate sanction, which may include an order to pay the other party or parties the amount of reasonable expenses incurred, including reasonable attorney's fee.



§ 50-1-311 - Employer prohibited from using results of voice stress analysis to prove misconduct by employee.

(a) As used in this section, "voice stress analysis" means the use of a device that has the ability to electronically analyze the responses of an individual to a specific set of questions and to record the analysis, both digitally and on a graph.

(b) At any hearing or other employment procedure in which an employee is entitled to due process, no employer shall introduce the results of a voice stress analysis performed on an employee to prove misconduct by the employee.



§ 50-1-312 - Adverse employment action for transporting or storing firearm or ammunition in employer parking area prohibited -- Cause of action.

(a) For the purposes of this section:

(1) "Employee" means a natural person who performs services for an employer for valuable consideration and who possesses a valid handgun carry permit recognized in this state; and

(2) "Employer" means a person, association, or legal or commercial entity receiving services from an employee and, in return, giving compensation of any kind to the employee.

(b) (1) (A) No employer shall discharge or take any adverse employment action against an employee solely for transporting or storing a firearm or firearm ammunition in an employer parking area in a manner consistent with § 39-17-1313(a).

(B) An employee discharged, or subject to an adverse employment action, in violation of subdivision (b)(1)(A) shall have a cause of action against the employer to enjoin future acts in violation of this section and to recover economic damages plus reasonable attorney fees and costs.

(C) Any action brought under this section shall be filed in the chancery or circuit court having jurisdiction in the county where the alleged violation of subdivision (b)(1)(A) occurred.

(2) In any action brought pursuant to this section, the employee shall have the burden of establishing a prima facie case of discharge, or adverse employment action, based solely on the employee's transporting or storing a firearm or firearm ammunition in the employer's parking area in a manner consistent with § 39-17-1313(a). If the employee satisfies this burden, the burden shall then be on the employer to produce evidence that one (1) or more legitimate reasons existed for the employee's discharge or adverse employment action. The burden on the employer is one of production and not persuasion. If the employer produces such evidence, the presumption of discharge, or adverse employment action, raised by the employee's prima facie case is rebutted, and the burden shifts to the employee to demonstrate that the reason given by the employer was not the true reason for the employee's discharge, or adverse employment action, and that the stated reason was a pretext for discharge or adverse employment action. The allocations of burdens of proof set out in this subdivision (b)(2) shall apply at all stages of the proceedings, including motions for summary judgment. The employee at all times retains the burden of persuading the trier of fact that the employee has been the victim of discharge, or adverse employment action, based solely on the employee's adherence with § 39-17-1313(a).

(3) The employee has one (1) year from the date of termination of employment, or the date of adverse employment action, to file an action pursuant to this section.

(c) The presence of a firearm or ammunition within an employer's parking area in accordance with § 39-17-1313 does not by itself constitute a failure by the employer to provide a safe workplace.

(d) Except as otherwise provided in § 39-17-1313 for parking areas, nothing in this section shall be construed as prohibiting an employer from prohibiting firearms or firearm ammunition on the premises of the employer.






Part 4 - Private Pensions and Retirement Plans

§ 50-1-401 - "Private pension and retirement plan" defined -- Separate trust account established for employee contributions.

(a) As used in this part, "private pension and retirement plan" means any plan not covered by the federal employee retirement income security program, the Tennessee consolidated retirement system, or any other governmentally regulated pension and retirement fund.

(b) (1) Any person maintaining a private pension and retirement plan that receives its funding either partially or totally from the employees' pay shall deposit all money received for the plan in a separate trust account.

(2) The funds in this separate account can only be used for the costs of administering the plan and for providing the benefits that accrue to the members of the plan.



§ 50-1-402 - Violation -- Penalty.

A violation of § 50-1-401, requiring all funds in a private pension and retirement fund to be deposited in a separate trust account, is a Class E felony.






Part 5 - Healthy Workplace Act

§ 50-1-501 - Short title.

This part shall be known and may be cited as the "Healthy Workplace Act."



§ 50-1-502 - Part definitions.

As used in this part:

(1) "Abusive conduct" means acts or omissions that would cause a reasonable person, based on the severity, nature, and frequency of the conduct, to believe that an employee was subject to an abusive work environment, such as:

(A) Repeated verbal abuse in the workplace, including derogatory remarks, insults, and epithets;

(B) Verbal, nonverbal, or physical conduct of a threatening, intimidating, or humiliating nature in the workplace; or

(C) The sabotage or undermining of an employee's work performance in the workplace;

(2) "Agency" means any department, commission, board, office or other agency of the executive, legislative or judicial branch of state government; and

(3) "Employer" means any agency, county, metropolitan government, municipality, or other political subdivision of this state.



§ 50-1-503 - Development of model policy for employers to prevent abusive conduct in the workplace -- Requirements of policy.

(a) No later than March 1, 2015, the Tennessee advisory commission on intergovernmental relations (TACIR) shall create a model policy for employers to prevent abusive conduct in the workplace. The model policy shall be developed in consultation with the department of human resources and interested municipal and county organizations including, but not limited to, the Tennessee municipal league, the Tennessee county services association, the municipal technical advisory service (MTAS), and the county technical assistance service (CTAS).

(b) The model policy created pursuant to subsection (a) shall:

(1) Assist employers in recognizing and responding to abusive conduct in the workplace; and

(2) Prevent retaliation against any employee who has reported abusive conduct in the workplace.

(c) Each employer may adopt the policy created pursuant to subsection (a) as a policy to address abusive conduct in the workplace.



§ 50-1-504 - Immunity of employer when model policy adopted.

Notwithstanding § 29-20-205, if an employer adopts the model policy created by TACIR pursuant to § 50-1-503(a) or adopts a policy that conforms to the requirements set out in § 50-1-503(b), then the employer shall be immune from suit for any employee's abusive conduct that results in negligent or intentional infliction of mental anguish. Nothing in this section shall be construed to limit the personal liability of an employee for any abusive conduct in the workplace.






Part 6 - Plant Closings and Reduction in Operations

§ 50-1-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Employer" means any person, corporation or other entity that employs at least fifty (50) but not more than ninety-nine (99) full-time employees at a workplace located within this state, and that is not excluded or exempt from the requirements of the Employment Security Law, compiled in chapter 7 of this title;

(2) "Reduction in operations" means:

(A) The closure of a workplace, or a portion of the operations in the workplace, whereby the number of employees working within the workplace is permanently or indefinitely reduced by fifty (50) or more during any three-month period;

(B) The modernization of a workplace, or a portion of the operations in the workplace, whereby the number of employees working within the workplace is permanently or indefinitely reduced by fifty (50) or more during any three-month period;

(C) The relocation of a workplace, or a portion of the operations in the workplace, to another site located more than fifty (50) miles from the workplace, whereby the number of employees working within the workplace is permanently or indefinitely reduced by fifty (50) or more during any three-month period; or

(D) The implementation or application of any management policy within a workplace, whereby the number of employees working within the workplace is permanently or indefinitely reduced by fifty (50) or more during any three-month period; and

(3) "Workplace" means a factory, plant, office or other facility where employees produce goods or provide services.



§ 50-1-602 - Notification of employees and state.

(a) Upon notifying affected employees of a reduction in operations, the employer shall then notify state government by telephoning the commissioner of labor and workforce development and informing the commissioner of the circumstances of the reduction in operations, as well as the number of employees affected.

(b) (1) The commissioner of labor and workforce development shall obtain and operate a toll-free telephone line for the purpose of receiving and encouraging employer compliance with subsection (a).

(2) The commissioner shall regularly undertake appropriate activities to inform and remind employers of the existence of the toll-free telephone line and of the requirements contained in subsection (a).

(c) Upon receiving initial notification of a reduction in operations, the commissioner shall immediately advise the commissioners of economic and community development, education, health, human services, and mental health and substance abuse services, the executive director of the state board of education, and the chancellor of the board of regents of the state university and community college system, concerning the circumstances of the reduction in operations and the number of affected employees.



§ 50-1-603 - Provisions not applicable in certain situations.

Section 50-1-602(a) shall not apply to any reduction in operations that:

(1) Results solely from a labor dispute;

(2) Occurs at a construction site or other temporary workplace; or

(3) Results from seasonal factors, as determined by the rules of the commissioner of labor and workforce development to be customary within the business or industry.



§ 50-1-604 - Rules.

The commissioner of labor and workforce development shall promulgate rules necessary to implement this part in an orderly and efficient manner, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 7 - Tennessee Lawful Employment Act

§ 50-1-701 - Short title.

This part shall be known and may be cited as the "Tennessee Lawful Employment Act."



§ 50-1-702 - Part definitions.

As used in this part:

(1) "Commissioner" means the commissioner of labor and workforce development, or the commissioner's designee;

(2) "Department" means the department of labor and workforce development, unless the context provides otherwise;

(3) "Department of homeland security" means the United States department of homeland security, or the appropriate agency or division within such department, or any successor department, agency, or division thereto;

(4) "Economic development incentive" means any grant, loan or performance-based incentive from any governmental entity;

(5) "Employee" means any individual for whom an employer must complete a Form I-9 pursuant to federal law and regulations, and does not include an independent contractor as defined by 8 U.S.C. § 1324a and its regulations;

(6) "Employer" means private employers and governmental entities;

(7) "E-Verify program" means the federal electronic work authorization verification service provided by the department of homeland security pursuant to the federal Basic Pilot Program Extension and Expansion Act of 2003, P.L. 108-156, or any successor program thereto;

(8) "Governmental entity" means this state or any political subdivision which exercises governmental powers under the laws of this state and uses tax revenues;

(9) "Internet access" means Internet service that is installed and accessible at an employer's place of business;

(10) "License" means any certificate, approval, registration, or similar form of permission issued by a local government with respect to business licensure as described in title 67, chapter 4;

(11) "Non-employee" means any individual, other than an employee, paid directly by the employer in exchange for the individual's labor or services;

(12) "Person" means an individual, corporation, partnership, or other legal entity;

(13) "Private employer" means any person who is required by federal law and regulations to report, for any purpose, remuneration paid to at least six (6) employees; and

(14) "Tax form" means any form issued by the United States internal revenue service, including, but not limited to, Form W-2, Form-1099 or Form-1040.



§ 50-1-703 - Duties of employers -- Office of employment verification assistance -- Application -- Complaints for violations -- Commissioner's order on finding of violation -- Penalties.

(a) (1) Employers shall:

(A) For non-employees, request and maintain a copy, pursuant to subdivision (a)(4), of any one (1) of the following documents prior to the non-employee providing labor or services on or after the phase-in period applicable to the particular size employer described in subsection (b):

(i) A valid Tennessee driver license or photo identification license issued by the department of safety;

(ii) A valid driver license or photo identification license issued by another state where the issuance requirements are at least as strict as those in this state, as determined by the department. The commissioner, in consultation with the department of safety, shall determine which states have issuance requirements that are at least as strict as this state, and shall develop, and periodically update, a publicly accessible list of such states on the department's web site;

(iii) An official birth certificate issued by a United States state, jurisdiction or territory;

(iv) A United States government-issued certified birth certificate;

(v) A valid, unexpired United States passport;

(vi) A United States certificate of birth abroad (DS-1350 or FS-545);

(vii) A report of birth abroad of a citizen of the United States (FS-240);

(viii) A certificate of citizenship (N560 or N561);

(ix) A certificate of naturalization (N550, N570 or N578);

(x) A United States citizen identification card (I-197 or I-179); or

(xi) Valid alien registration documentation or other proof of current immigration registration recognized by the United States department of homeland security that contains the individual's complete legal name and current alien admission number or alien file number (or numbers if the individual has more than one (1) number); and

(B) For employees, either:

(i) Request and maintain a copy, pursuant to subdivision (a)(4), of any one (1) of the documents described in (a)(1)(A)(i)-(xi) prior to the employee providing labor or services on or after the phase-in period applicable to the particular size employer described in subsection (b); or

(ii) (a) Enroll in the E-Verify program prior to hiring an employee on or after the applicable phase-in period described in subsection (b);

(b) Verify the work authorization status of the employee hired by using the E-Verify program; and

(c) Maintain a record of any results generated by the E-Verify program for that particular employee in a manner consistent with subdivision (a)(4).

(2) (A) An employer who verifies the work authorization status of an employee pursuant to subdivision (a)(1)(B)(ii) has not violated § 50-1-103(b) with respect to the particular employee if the employer meets the requirements in § 50-1-103(d).

(B) No employer shall prevail in any proceeding where a violation of § 50-1-103 is alleged if the sole evidence presented by the employer is evidence of compliance with subdivisions (a)(1)(A) or (a)(1)(B)(i).

(3) No employer shall be in violation of subdivision (a)(1)(B) if the employer has requested, but has not received, assistance pursuant to subdivision (a)(6).

(4) An employer shall maintain:

(A) A record of results generated by the E-Verify program pursuant to (a)(1)(B)(ii) with respect to an employee for three (3) years after the date of the employee's hire or for one (1) year after the employee's employment is terminated, whichever is later; and

(B) Documentation received pursuant to subdivisions (a)(1)(A) and (a)(1)(B)(i) for three (3) years after the documentation is received by the employer or for one (1) year after the employee or non-employee ceases to provide labor or services for the employer, whichever is later.

(5) Nothing in this section shall be construed to prevent an employer from contracting with or otherwise obtaining the services of an E-Verify employer agent, or similar third party, for the purpose of complying with subdivision (a)(1)(B)(ii).

(6) There is created within the department the office of employment verification assistance. The department is authorized to enter into any memorandum of understanding or other agreement required by the E-Verify program to operate this office, and shall create no more than one (1) full-time administrative position to staff the office. If an employer does not have Internet access, then the office shall, at no charge to the employer, enroll the employer in the E-Verify program or conduct work authorization status checks of the employer's employees by using the E-Verify program; provided, that the employer signs a prescribed form, under penalty of perjury, attesting to the employer's lack of Internet access and completes any paperwork required by the E-Verify program to permit the office to provide such assistance.

(7) Except as otherwise provided in subsection (c), the department shall conduct an inquiry concerning an employer's compliance with subdivision (a)(1) in conjunction with any pending inquiry, investigation, or inspection of the employer by the department's division of labor standards or workers' compensation division, or any successor divisions thereto. When conducting an inquiry, the commissioner shall provide written notification to the employer of the inquiry and a request for documentation establishing compliance with subdivision (a)(1). The employer shall provide such documentation to the commissioner within thirty (30) days from the date the employer received the department's request. If the employer fails to respond with documentation establishing compliance with subdivision (a)(1) within the thirty-day period, then the commissioner shall issue an initial order pursuant to subsection (d).

(b) (1) On or after January 1, 2012, subsection (a) shall apply to:

(A) Governmental entities; and

(B) Private employers with employees of five hundred (500) or more.

(2) On or after July 1, 2012, subsection (a) shall apply to private employers with employees of two hundred (200) to four hundred ninety-nine (499).

(3) On or after January 1, 2013, subsection (a) shall apply to private employers with employees of six (6) to one hundred ninety-nine (199).

(c) (1) Any lawful resident of this state or employee of a federal agency may file a complaint alleging a violation of subdivision (a)(1) to the department. The complaint shall, at a minimum, include the name of the individual filing the complaint, and satisfactory evidence of a violation as determined by the commissioner.

(2) On receipt of a complaint, the commissioner shall determine if the complaint contains satisfactory evidence of a violation of subdivision (a)(1); provided, that the commissioner shall inform the individual filing the complaint the basis for such determination. The commissioner shall not investigate complaints that are based solely on race, color or national origin.

(3) If the commissioner determines that the complaint contains satisfactory evidence of a violation of subdivision (a)(1), then the commissioner shall conduct an inquiry. When conducting an inquiry, the commissioner shall provide written notification to the employer of the alleged violation of subdivision (a)(1) and a request for documentation establishing compliance with subdivision (a)(1). The employer shall provide such documentation to the commissioner within thirty (30) days from the date the employer received the department's request. Upon request by the employer, the department shall provide the employer with the name of the individual filing a complaint.

(4) Upon the expiration of the thirty-day period in subdivision (c)(3), the commissioner shall make a determination of whether a violation of subdivision (a)(1) occurred. If the employer fails to provide documentation establishing compliance with subdivision (a)(1) within the thirty-day period, then the commissioner shall issue an initial order pursuant to subdivision (d)(1). If documentation is submitted within the thirty-day period, then the commissioner shall determine whether there is clear and convincing evidence of a violation of subdivision (a)(1) based on the documentation submitted, the evidence from the complaint, and other applicable evidence.

(d) (1) If the commissioner determines that an employer has violated subdivision (a)(1) pursuant to subdivision (a)(7) or (c)(4), or determines that an employer has violated § 50-1-704, then the commissioner shall issue an initial order that shall include, at a minimum:

(A) The commissioner's findings and determinations;

(B) The penalties that will apply if a final order is issued;

(C) The process to request a contested case hearing; and

(D) The process by which the commissioner shall waive all penalties for a first violation as provided in subdivision (d)(3).

(2) An employer shall have the right to appeal, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, an initial order issued by the commissioner pursuant to this section; provided, that the employer sends written notice to the commissioner within thirty (30) days of the date of the initial order. If the employer fails to send such written notice, then the contested case hearing process is waived.

(3) The commissioner shall issue a warning in lieu of all penalties for a first violation of subdivision (a)(1) if:

(A) The employer complies with all remedial action requested by the department to remedy the violation of subdivision (a)(1) within sixty (60) days of the date of the initial order; and

(B) The commissioner determines that the violation of subdivision (a)(1) was not a knowing violation.

(e) If the commissioner does not issue a warning in lieu of penalties pursuant to subdivision (d)(3), then the commissioner shall issue a final order on the date the contested case hearing concludes or is waived and assess penalties in accordance with subsections (f)-(j). The final order shall include, at a minimum, the types of evidence required from the private employer in order to avoid suspension of the private employer's license under subdivision (f)(3).

(f) (1) If the commissioner issues a final order for a violation of subdivision (a)(1) by a private employer, or a violation of § 50-1-704, then the commissioner shall assess the following civil penalties:

(A) Five hundred dollars ($500) for a first violation;

(B) One thousand dollars ($1,000) for a second violation; or

(C) Two thousand five hundred dollars ($2,500) for a third or subsequent violation.

(2) In addition to the civil penalties provided in subdivision (f)(1), the commissioner shall also assess the following civil penalties:

(A) For a first violation, five hundred dollars ($500) for each employee or non-employee not verified pursuant to subdivisions (a)(1)(A) and (B);

(B) For a second violation, one thousand dollars ($1,000) for each employee or non-employee not verified pursuant to subdivisions (a)(1)(A) and (B); or

(C) For a third or subsequent violation, two thousand five hundred dollars ($2,500) for each employee or non-employee not verified pursuant to subdivisions (a)(1)(A) and (B).

(3) The private employer shall submit to the commissioner evidence of compliance with subdivision (a)(1) within sixty (60) days of the final order. If the private employer fails to submit such documentation, then the commissioner shall request an order consistent with § 4-5-320, requiring the appropriate local government with respect to business licensure pursuant to title 67, chapter 4, to suspend the private employer's license until the employer remedies the violation; provided, however, if the private employer's license has also been suspended pursuant to § 50-1-103(e)(1)(A) or (B), then the license shall remain suspended until the expiration of the period provided for in § 50-1-103(e)(1)(A) or (B).

(g) A second or subsequent violation of subdivision (a)(1) shall accrue from a separate inquiry conducted under subdivision (a)(7) or (c)(3).

(h) All moneys collected pursuant to this section shall be deposited into the lawful employment enforcement fund created by § 50-1-708.

(i) The penalties described in this section shall not be mutually exclusive, and may be imposed in conjunction with any applicable penalties as provided by law.

(j) If the commissioner issues a final order for a violation of subdivision (a)(1) by a governmental entity, then the commissioner shall post the violation on the department's web site as provided in § 50-1-705.



§ 50-1-704 - Employer's knowing misclassification to avoid requirements.

(a) If the department determines that an employer knowingly misclassified an individual in order to avoid the requirements of this part or chapters 1, 2, 6 or 7 of this title, then the department shall:

(1) Share the findings and information from its investigations with divisions within the department and with the department of commerce and insurance; and

(2) Pursue appropriate sanctions against the employer as provided by law including, but not limited to, sanctions provided in this part and chapters 1, 2, 6 and 7 of this title.

(b) The department and its divisions are hereby authorized to execute any necessary memorandums of understanding to allow the sharing of such findings and information as required by this section.



§ 50-1-705 - Posting of list of employers against whom final orders issued.

(a) Beginning February 1, 2012, and on a monthly basis thereafter, the department shall post a publicly accessible list on the department's web site of any employer against whom a final order has been issued pursuant to this part.

(b) The list required to be posted pursuant to this section shall state, at a minimum, the employer's name, the place of business of a private employer where the violation occurred, a brief description of the violation, a designation of the violation as a first or subsequent violation, and any penalties that have been assessed against the employer.

(c) The list shall remain on the web site for such time as determined by the commissioner.



§ 50-1-706 - Protection against retaliation.

Any individual alleging a violation of this part shall have all protections under §§ 8-50-116 and 50-1-304, and any other applicable protections as provided by law.



§ 50-1-707 - Compliance deadline.

On or after January 1, 2012, in addition to any other requirement to receive an economic development incentive, a private employer shall be in compliance with this part.



§ 50-1-708 - Lawful employment enforcement fund.

(a) There is created in the state treasury a fund to be known as the lawful employment enforcement fund. Moneys collected by the department pursuant to this part shall be deposited in this fund and shall only be used by the department to implement and administer the purposes set forth in this part, including, but not limited to, enforcement and education. Moneys in the fund shall not revert to the general fund of the state, but shall remain available to be used as provided for in this section.

(b) Interest accruing on investments and deposits of the lawful employment enforcement fund shall be credited to such account, shall not revert to the general fund, and shall be carried forward into each subsequent fiscal year.

(c) Moneys in the lawful employment enforcement fund account shall be invested by the state treasurer in accordance with § 9-4-603.



§ 50-1-709 - Termination of employment of illegal aliens.

If an employer fails to terminate the employment of any individual for whom the employer receives a final non-confirmation result from the E-Verify program, then the department may consider such fact when making a determination pursuant to § 50-1-103.



§ 50-1-710 - Enforcement without prejudice.

This part shall be enforced without regard to race, color, or national origin.



§ 50-1-711 - Compliance with federal immigration law.

Nothing in this part shall be construed to abrogate any obligations by an employer to comply with federal immigration law, including, but not limited to, the proper completing and maintaining of federal employment eligibility verification forms or documents.



§ 50-1-712 - Interpretation as fully consistent with federal immigration and labor laws.

This part shall be interpreted so as to be fully consistent with all federal laws, including, but not limited to, federal laws regulating immigration and labor.



§ 50-1-713 - Exemption when E-Verify program suspended or not operational.

An employer shall not be in violation of this part during any time period in which the E-Verify program is suspended or not operational.



§ 50-1-714 - Rules and regulations.

The commissioners of labor and workforce development and safety are authorized to promulgate rules and regulations to effectuate the purposes of this part. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 50-1-715 - Expiration of federal electronic work authorization verification system.

If the federal electronic work authorization verification service provided by the United States department of homeland security pursuant to the federal Basic Pilot Program Extension and Expansion Act of 2003, P.L. 108-156, or any successor program, expires and a successor program is not implemented prior to such expiration date, then this part shall cease to be effective as of such expiration date.






Part 8 - Retaliatory Discharge

§ 50-1-801 - Burden of proof in case of retaliatory discharge.

In any civil cause of action alleging wrongful discharge in violation of Tennessee public policy, including, but not limited to a discharge in retaliation for the exercise of rights under the Tennessee workers' compensation law, the plaintiff shall have the burden of establishing a prima facie case of retaliatory discharge. If the plaintiff satisfies this burden, the burden shall then be on the defendant to produce evidence that one (1) or more legitimate, nondiscriminatory reasons existed for the plaintiff's discharge. The burden on the defendant is one of production and not persuasion. If the defendant produces such evidence, the presumption of discrimination raised by the plaintiff's prima facie case is rebutted, and the burden shifts to the plaintiff to demonstrate that the reason given by the defendant was not the true reason for the plaintiff's discharge and that the stated reason was a pretext for unlawful retaliation. The foregoing allocations of burdens of proof shall apply at all stages of the proceedings, including motions for summary judgment. The plaintiff at all times retains the burden of persuading the trier of fact that the plaintiff has been the victim of unlawful retaliation or wrongful discharge.






Part 9 - Exclusive Bargaining Representative

§ 50-1-901 - Designating an exclusive bargaining representative.

(a) All employees and employers in this state, when seeking to designate an exclusive bargaining representative through an election permitted by state or federal law, have the right to make such designation by secret ballot, when secret ballot is permitted by such law; under such circumstances, no alternative means of designation shall be used in this state as convincing evidence of employee majority support.

(b) Any agreement, understanding, or practice, written or oral, implied or expressed, between any labor organization and an employer that violates the rights of employees as guaranteed by this section shall be null and void.

(c) This section shall not apply to employee representation agreements:

(1) Entered into prior to July 1, 2011; or

(2) Involving both employees within and without this state when the employer conducted business within this state prior to July 1, 2011.






Part 10 - Employee Online Privacy Act of 2014 [Effective on January 1, 2015]

§ 50-1-1001 - Short title. [Effective on January 1, 2015.]

This part shall be known and may be cited as the "Employee Online Privacy Act of 2014."



§ 50-1-1002 - Part definitions. [Effective on January 1, 2015.]

As used in this part:

(1) "Adverse action" means to discharge, threaten, or otherwise discriminate against an employee in any manner that affects the employee's employment, including compensation, terms, conditions, location, rights, immunities, promotions, or privileges;

(2) "Applicant" means an individual who has applied for employment with an employer;

(3) "Employer" means a person or entity that employs one (1) or more employees and includes the state and its political subdivisions and an agent, representative, or designee of the employer;

(4) "Law enforcement agency" has the same meaning as defined in § 39-17-314; and

(5) "Personal Internet account":

(A) Means an online account that is used by an employee or applicant exclusively for personal communications unrelated to any business purpose of the employer; and includes any electronic medium or service where users may create, share or view content, including, emails, messages, instant messages, text messages, blogs, podcasts, photographs, videos or user-created profiles; and

(B) Does not include an account created, maintained, used, or accessed by an employee or applicant for business-related communications or for a business purpose of the employer.



§ 50-1-1003 - Prohibited actions by employers -- Permissible actions. [Effective on January 1, 2015.]

(a) An employer shall not:

(1) Request or require an employee or an applicant to disclose a password that allows access to the employee's or applicant's personal Internet account;

(2) Compel an employee or an applicant to add the employer or an employment agency to the employee's or applicant's list of contacts associated with a personal Internet account;

(3) Compel an employee or an applicant to access a personal Internet account in the presence of the employer in a manner that enables the employer to observe the contents of the employee's or applicant's personal Internet account; or

(4) Take adverse action, fail to hire, or otherwise penalize an employee or applicant because of a failure to disclose information or take an action specified in subdivisions (a)(1)-(3).

(b) Unless otherwise provided by law, an employer is not prohibited from:

(1) Requesting or requiring an employee to disclose a username or password required only to gain access to:

(A) An electronic communications device supplied by or paid for wholly or in part by the employer; or

(B) An account or service provided by the employer that is obtained by virtue of the employee's employment relationship with the employer, or used for the employer's business purposes;

(2) Disciplining or discharging an employee for transferring the employer's proprietary or confidential information or financial data to an employee's personal Internet account without the employer's authorization;

(3) Conducting an investigation or requiring an employee to cooperate in an investigation if:

(A) There is specific information on the employee's personal Internet account regarding compliance with applicable laws, regulatory requirements, or prohibitions against work-related employee misconduct; or

(B) The employer has specific information about an unauthorized transfer of the employer's proprietary information, confidential information, or financial data to an employee's personal Internet account;

(4) Restricting or prohibiting an employee's access to certain web sites while using an electronic communications device supplied by or paid for wholly or in part by the employer or while using an employer's network or resources, in accordance with state and federal law;

(5) Monitoring, reviewing, accessing, or blocking electronic data stored on an electronic communications device supplied by or paid for wholly or in part by the employer, or stored on an employer's network, in accordance with state and federal law;

(6) Complying with a duty to screen employees or applicants before hiring or to monitor or retain employee communications:

(A) That is established under federal law or by a "self-regulatory organization", as defined in the Securities and Exchange Act of 1934, 15 U.S.C. § 78c(a);

(B) For purposes of law enforcement employment; or

(C) For purposes of an investigation into law enforcement officer conduct performed by a law enforcement agency; or

(7) Viewing, accessing, or using information about an employee or applicant that can be obtained without violating subsection (a) or information that is available in the public domain.

(c) Conducting an investigation or requiring an employee to cooperate in an investigation as specified in subdivision (b)(3) includes requiring the employee to share the reported content or information in order to make a factual determination.

(d) (1) This part does not create a duty for an employer to search or monitor the activity of a personal Internet account.

(2) An employer is not liable under this part for a failure to request or require that an employee or applicant grant access to, allow observation of, or disclose information that allows access to or observation of the employee's or applicant's personal Internet account.



§ 50-1-1004 - Severability. [Effective on January 1, 2015.]

If any provision of this part or the application of any provision of this part to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the part that can be given effect without the invalid provision or application, and to that end, the provisions of this part are declared to be severable.









Chapter 2 - Wage Regulations

Part 1 - General Provisions

§ 50-2-101 - Prospective employee to be informed as to wages -- Exceptions -- Enforcement.

(a) As used in this section, "workshops and factories" includes manufacturing, mills, mechanical, electrical, mercantile, art, and laundering establishments, printing, telegraph, and telephone offices, department stores, or any kind of establishment where labor is employed or machinery is used; provided, that domestic service and agricultural pursuits are excluded.

(b) It is unlawful for any proprietor, foreman, owner or other person to employ, permit or suffer to work for hire, in, about, or in connection with any workshop or factory any person whatsoever without first informing the employee of the amount of wages to be paid for the labor. This shall not apply to farm labor. Nothing in this section shall apply to railroad companies engaged in interstate commerce and subject to the federal Railway Labor Act, compiled in 45 U.S.C. § 151 et seq.

(c) (1) The failure on the part of any proprietor, foreman, owner or other person in charge of any industry named in subsection (a) to inform any employee of the wages to be paid as provided in this section is a Class C misdemeanor.

(2) Nothing in this section shall be so construed to preclude the employment of any person or persons on a piece-work basis or on a commission basis.

(d) The department of labor and workforce development shall enforce this section.



§ 50-2-102 - Redemption of coupons or scrip.

(a) All persons, firms and corporations using coupons, scrip, punchouts, store orders or other evidence of indebtedness to pay their laborers and employees, for labor or otherwise, shall, if demanded, redeem the coupons, scrip, punchouts, store orders or other evidence of indebtedness in the hands of the laborer, employee or bona fide holder, in good and lawful money of the United States; provided, that the coupons, scrip, punchouts, store orders or other evidence of indebtedness is presented and redemption demanded of the person, firm or corporation issuing the coupons, scrip, punchouts, store orders or other evidence of indebtedness, as mentioned in this subsection (a), at a regular pay day of the person, firm or corporation to laborers or employees; or, if presented and redemption demanded by the laborers, employees or bona fide holders at any time not less than thirty (30) days from the issuance or delivery of the coupon or other evidence of indebtedness to the employees, laborers or bona fide holder. Redemption shall be at the face value of the coupon or other evidence of indebtedness; provided, that the face value shall be in cash the same as its purchasing power in goods, wares and merchandise at the commissary store or other repository of the company, firm, person or corporation.

(b) Any employee, laborer or bona fide holder, upon presentation and demand for redemption of the coupon or other evidence of indebtedness, and upon refusal of the person, firm or corporation to redeem the coupon or other evidence of indebtedness in good and lawful money of the United States, may maintain in the employee's, laborer's or bona fide holder's own name an action before any court of competent jurisdiction against the person, firm or corporation, issuing the coupon or other evidence of indebtedness, pursuant to subsection (a), for the recovery of the value of the coupon or other evidence of indebtedness; and, if the plaintiff recovers judgment in the case, it shall include a penalty of twenty-five percent (25%) of the amount due and a reasonable fee for the plaintiff's attorney for the attorney's services in the suit, all of which, as well as the costs, shall be taxed against the defendant.

(c) Nothing in this section is to be construed as to legalize the issuance or use of scrip.



§ 50-2-103 - Payment of employees in private employments.

(a) All wages or compensation of employees in private employments shall be due and payable as follows:

(1) All wages or compensation earned and unpaid prior to the first day of any month shall be due and payable not later than the twentieth day of the month following the one in which the wages were earned;

(2) All wages or compensation earned and unpaid prior to the sixteenth day of any month shall be due and payable not later than the fifth day of the succeeding month; and

(3) For the purposes of this subsection (a), the final wages of an employee who quits or is discharged shall include any vacation pay or other compensatory time that is owed to the employee by virtue of company policy or labor agreement. This subdivision (a)(3) does not mandate employers to provide vacations, either paid or unpaid, nor does it require that employers establish written vacation pay policies.

(b) "Private employment," as used in subsection (a), means and includes all employments in concerns where five (5) or more employees are employed, except those under the direct management, supervision and control of the United States, this state, any county, incorporated city or town, or other municipal corporation or political subdivision of the state, or any office or department of the state or general government.

(c) Nothing contained in this section shall be construed as prohibiting the payment of wages at more frequent periods than semimonthly.

(d) Every employer shall establish and maintain regular pay days as provided in this section, and shall post and maintain notices, printed or written in plain type or script, in at least two (2) conspicuous places where the notices can be seen by the employees as they go to and from work, setting forth the regular pay day as prescribed in subsection (a).

(e) (1) The payment of wages or compensation of employees in the employments defined in this section shall be made as follows:

(A) In lawful money of the United States;

(B) By a good and valid negotiable check or draft, payable on presentation of the check or draft at some bank or other established place of business without discount, exchange or cost of collection, in lawful money of the United States;

(C) Electronic automated fund transfer in lawful money of the United States; or

(D) Credit to a prepaid debit card issued through a network system from which the employee is able to withdraw or transfer funds, subject to the limitations contained in subdivisions (e)(2) and (3).

(2) An employer who chooses to compensate its employees using prepaid debit cards under subdivision (e)(1)(D) shall also give employees the choice of being paid by electronic transfer under subdivision (e)(1)(C). If after the employer has explained this system to an employee and provided full written disclosure of any applicable fees associated with the prepaid debit card and the employee does not designate an account at a financial institution in advance and as required by the employer for the payroll transfer to occur, then the employer may arrange to pay such employee by prepaid debit card pursuant to subdivision (e)(1)(D).

(3) If an employer pays its employees their wages on a prepaid debit card pursuant to subdivision (e)(1)(D), then such employer shall ensure that each employee shall have the ability to make at least one (1) withdrawal or transfer from the prepaid debit card per pay period without cost to the employee for any amount contained on the card.

(f) In case an employee in the employments defined in this section is absent from the usual place of employment at the time the payment of wages or compensation is due and payable, the employee shall be paid the wages or compensation within a reasonable time after making a demand for the wages or compensation.

(g) Any employee who leaves or is discharged from employment shall be paid in full all wages or salary earned by the employee no later than the next regular pay day following the date of dismissal or voluntary leaving, or twenty-one (21) days following the date of discharge or voluntary leaving, whichever occurs last. No employer shall, by any means, secure an exemption from this subsection (g).

(h) (1) (A) Except as provided in subdivision (h)(2), each employee shall have a thirty-minute unpaid meal break if scheduled to work six (6) hours consecutively, except in workplace environments that by their nature of business provide ample opportunity to take an appropriate meal break. The meal break shall not be scheduled during or before the first hour of scheduled work activity.

(B) For purposes of this subsection (h), "meal break" means a rest break or meal period.

(2) (A) At the discretion of an employer, an employee who is principally employed in the service of food or beverages to customers and who, in the course of such employment, receives tips and reports the tips to the employer may waive the employee's right to a thirty-minute unpaid meal break.

(B) To waive the meal break, an employee shall submit a waiver request to the employer in writing on a form established by the employer as provided in subdivision (h)(C)(i). For the waiver to be effective:

(i) The employee must submit the request knowingly and voluntarily; and

(ii) The employer and employee must both consent to the waiver.

(C) An employer who intends to enter into waiver agreements with employees subject to this subdivision (h)(2) shall establish a reasonable policy that permits employees to waive the meal break subject to the demands of the employees' work environment. This policy shall be in writing and posted in at least one (1) conspicuous place in the workplace. The policy shall include, but not be limited to, the following:

(i) A waiver form that contains a statement that the employee acknowledges the employee's right, under state law, to receive an unpaid meal break of not less than thirty (30) minutes during a six-hour work period and that the employee is knowingly and voluntarily waiving this right;

(ii) The length of time the waiver will be in effect; and

(iii) Procedures for rescission of the waiver agreement by the employee or employer.

(D) An employer or employee may rescind a waiver agreement after providing notice to the other party. Such notice must be provided at least seven (7) calendar days prior to the date that the waiver will no longer be in effect.

(E) No employer shall coerce an employee into waiving a meal break.

(i) A violation of this section is a Class B misdemeanor, punishable by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500). Further, every employer, partnership or corporation willfully violating this section is subject to a civil penalty of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) at the discretion of the commissioner or the commissioner's designated representative. Each and every infraction constitutes a separate and distinct offense. If the commissioner, or the commissioner's designated representative, determines that the violation was unintentional, there shall be a warning, in lieu of a penalty, on the first offense. On second or subsequent violations, the civil penalty is applicable and may be assessed at the discretion of the commissioner or the commissioner's designated representative. It shall be at the sole discretion of the commissioner to elect to proceed either civilly or criminally upon any violation of this part; however, the employer shall not be charged both civilly and criminally for the same violation.

(j) The department of labor and workforce development shall enforce this section. Each employer, during normal business hours, shall make available to inspectors of the department specific wage and payroll records of its employees maintained on the premises that are pertinent to a written complaint. Records that are maintained off the premises or inaccessible shall be made available to the inspectors on a timely basis as agreed upon by the inspector and the employer.



§ 50-2-104 - Misrepresenting wages in new employment.

Any employer who misrepresents to any employee the amount of wages that the employee is to receive on entering into a new contract of employment commits a Class C misdemeanor. Further, any employer who misrepresents to any employee the amount of wages that the employee is to receive on entering into a new contract of employment shall be subject to a civil penalty of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) at the discretion of the commissioner or the commissioner's designated representative. If the commissioner or the commissioner's designated representative determines that the violation was unintentional, there shall be a warning, in lieu of a penalty, on the first offense. On second or subsequent violations, the civil penalty is applicable and may be assessed at the discretion of the commissioner, or the commissioner's designated representative. It shall be at the sole discretion of the commissioner to elect to proceed either civilly or criminally upon any violation of this part; however, the employer shall not be charged both civilly and criminally for the same violation.



§ 50-2-105 - Restrictions on assignment of income -- Court orders.

(a) As used in this section:

(1) "Court" and "clerk" are defined as set out in § 26-2-201; and

(2) "Employer" includes the state and any political subdivision of the state.

(b) (1) No action shall be brought to charge any employer upon any assignment by any clerk, servant or employee of the employer to any person of any wages or salaries unearned at the time of the assignment, unless the assignment at the time of the execution of the assignment has been assented to in writing by the employer, or unless the assignment is to enforce support orders as provided in title 36, chapter 5, part 5.

(2) "Support," "order of support" or "child support" includes child support, and support for a spouse or ex-spouse if the obligor is legally responsible for the support of a child residing with the spouse or ex-spouse.

(c) Assignment of income by a court for child support or spousal support shall be made according to title 36, chapter 5. If an employer fails to comply with the order, a judgment may be entered against the employer in the same manner as set forth in title 26, chapter 2, part 2.

(d) An order for the assignment of income entered by a court under subsections (b) and (c) for child support entered before October 1, 1985, shall remain in full force and effect, and any new orders for assignment of income or for modification or termination of assignments of income shall be as provided in title 36, chapter 5.



§ 50-2-106 - Company stores.

(a) It is not lawful for any employer, or agent, clerk or superintendent of the employer, who owns or controls a store for the sale of general merchandise in connection with the employer's manufacturing or other business, to attempt to control the employer's employees or laborers in the purchase of goods and supplies at the store, by withholding the payment of wages longer than the usual time of payment, whereby the employee would be compelled to purchase supplies at the employer's store.

(b) No employee shall be required, as a condition of employment, to trade at a store specified by the employer.

(c) Any person violating this section commits a Class C misdemeanor.



§ 50-2-107 - Distribution of service charges or gratuities.

(a) (1) If a business, including a private club, lounge, bar or restaurant, includes on the bill presented to and paid by a customer, member or patron an automatic percentage or specific dollar amount denominated as a service charge, tip, gratuity, or otherwise, which amount is customarily assumed to be intended for the employee or employees who have served the customer, member or patron, that amount shall be paid over to or distributed among the employee or employees who have rendered that service. The payment shall be made at the close of business on the day the amount is received or at the time the employee is regularly paid, or, in the case of a bill for which credit is extended to a customer, member or patron, payment shall be made at the close of business on the day the amount is collected or on the first day the employee is regularly paid occurring after the amount is collected.

(2) The payment shall not be reduced, docked or otherwise diminished to penalize an employee for any actions in connection with the employee's employment, if it is derived from a mandatory service charge or tip collected from customers, members or patrons.

(3) (A) This section does not apply to bills for food or beverage served in a banquet, convention or meeting facility segregated from the public-at-large, except banquet, convention or meeting facilities that are on the premises of a private club.

(B) (i) This section does not apply to bills presented to or charges paid by guests for accommodations and activities at a guest ranch.

(ii) For purposes of subdivision (a)(3)(B)(i), "guest ranch" means a facility segregated from the public-at-large:

(a) Offering accommodations for overnight stays and activities typical of western ranching;

(b) That may provide other recreational activities exclusively for guests in conjunction with the ranching activities, including, but not limited to, fishing, hiking, horseback riding, rafting and swimming; and

(c) At which food services are incidental to the operation of the guest ranch, are only for the guests of the guest ranch and the cost of which are included in the fee to stay.

(b) A violation of this section is a Class C misdemeanor. Each failure to pay an employee constitutes a separate offense.



§ 50-2-108 - Collection of claims and judgments for wages.

(a) In addition to the powers and duties of the commissioner of labor and workforce development specified elsewhere in this code, the commissioner is authorized and empowered to enter into reciprocal agreements with the labor department or corresponding agency of any other state or with the person, board, officer or commission authorized to act on behalf of the department or agency, for the collection in the other state of claims and judgments for wages based upon claims assigned to the commissioner.

(b) The commissioner may, to the extent provided for by any reciprocal agreement entered into by law or with any agency of another state as provided in this section, maintain actions in the courts of the other state for the collection of claims and judgments for wages, and may assign the claims and judgments to the labor department or agency of the other state for collection to the extent that the assignment may be permitted or provided for by the law of the state or by reciprocal agreement.

(c) The commissioner may, upon the written consent of the labor department or other corresponding agency of any other state or of any person, board, officer or commission of the state authorized to act on behalf of the labor department or corresponding agency, maintain actions in the courts of this state upon assigned claims and judgments for wages arising in the other state in the same manner and to the same extent that such actions by the commissioner are authorized when arising in this state. However, the actions may be maintained only in cases where the other state by law or reciprocal agreement extends a like comity to cases arising in this state.



§ 50-2-109 - Assessment of penalties.

(a) If, within thirty (30) days from the receipt of written notification of penalties assessed pursuant to this part, an employer fails to notify the commissioner in writing of its intent to contest the imposition of the penalty, the assessment of a penalty as stated in the notification shall be deemed a final order of the commissioner and not subject to further review.

(b) All penalties owed under this part shall be paid to the commissioner.



§ 50-2-110 - Offset of moneys owed by employee to employer.

(a) Except as provided in subsection (b), an employer may offset an employee's wages due and owing for an amount the employee owes the employer if:

(1) An employer enters into an agreement with an employee to advance the employee wages prior to the date the wages are due and owing, agrees to otherwise lend the employee money, or permits the employee to charge personal items on the business or corporate credit card issued to the employee;

(2) The employee signs a written agreement prior to any actions occurring pursuant to subdivision (a)(1) allowing the employer to offset the employee's wages for any amount the employee owes the employer, and the employer has in its possession at the time of the offset a copy of such signed agreement;

(3) The employer notifies the employee in writing fourteen (14) days prior to the payment of wages due and owing that:

(A) There is an amount the employee owes the employer;

(B) The employee's wages may be offset if the amount owed is not paid prior to the payment of wages due and owing; and

(C) The employee may submit an affidavit as described in subsection (b); and

(4) The employee has not paid the amount owed the employer that was described in the notice sent pursuant to subdivision (a)(3).

(b) The employer shall not be entitled to offset an employee's wages due and owing if the employee sends a sworn affidavit to the employer, and a copy of such affidavit to the department of labor and workforce development, no later than seven (7) days after receiving notification pursuant to subdivision (a)(3), contesting the amount owed. If an employee contests an amount owed pursuant to this subsection (b), then the employer may commence an appropriate civil action to recover the amount the employer alleges that the employee owes the employer.

(c) For purposes of this section:

(1) "Amount the employee owes the employer" means any specific dollar amount the employer loaned or advanced the employee, including, but not limited to, any amount the employee charged for personal items to a business or corporate credit card issued to the employee; and

(2) "Wages" means any remuneration owed to an employee for services, including, but not limited to, commissions, bonuses, incentive program rewards and tips.



§ 50-2-111 - Application of chapter.

This chapter shall not apply to any individual who provides services as a leased-operator or an owner-operator of a motor vehicle or vehicles under contract to a common carrier doing an interstate business while engaged in interstate commerce regardless of whether the common law relationship of master and servant exists; provided, that this chapter shall apply to those employees of the common carrier who do not provide services as a leased-operator or an owner-operator of a motor vehicle or vehicles under contract to a common carrier doing interstate business while engaged in interstate commerce.



§ 50-2-112 - Restrictions on local government authority regarding requiring private employers to pay wages in excess of federal and state minimum hourly wage laws.

(a) (1) Notwithstanding any charter, ordinance or resolution to the contrary, no local government, as a condition of doing business within the jurisdictional boundaries of the local government or contracting with the local government, has the authority to require a private employer to pay its employees a hourly wage in excess of the minimum hourly wage required to be paid by such employer under applicable federal or state law.

(2) With respect to construction contracts, a local government has no authority to require a prevailing wage be paid in excess of the wages established by the prevailing wage commission for state highway construction projects in accordance with title 12, chapter 4, part 4 or the Tennessee occupational wages prepared annually by the department of labor and workforce development, employment security division, labor market information for state building projects.

(b) As used in this section, "local government" means a county, including any county having a metropolitan form of government, or municipal government, or any agency or unit thereof or any other political subdivision of the state.

(c) If compliance with this section by a local government relative to a specific contract, project, or program would result in the denial of federal funds that would otherwise be available to the local government, then the local government may require a private employer to pay its employees a wage necessary to meet the federal requirements to obtain the federal funds, but only relative to such contract, project, or program.



§ 50-2-113 - State preemption of wage theft laws, ordinances or rules.

(a) This section shall be known and may be cited as the "Tennessee Wage Protection Act."

(b) The general assembly finds as a matter of public policy that it is necessary to declare the theft of wages and the denial of fair compensation for work completed to be against the laws and policies of this state.

(c) Employers and employees alike benefit from consistent and established standards of wage theft regulation. Existing federal and state laws, including, but not limited to, the Fair Labor Standards Act, compiled in 29 U.S.C. § 201 et seq., the Davis-Bacon Act, compiled in 40 U.S.C. § 3141 et seq., the McNamara-O'Hara Service Contract Act, compiled in 41 U.S.C. § 6701 et seq., the Migrant and Seasonal Agricultural Protection Act, compiled in 29 U.S.C. § 1801 et seq., the Contract Work Hours and Safety Standards Act, compiled in 29 CFR 5.1 et seq., the Copeland Anti-Kickback Act, codified primarily in 18 U.S.C. § 874 and 40 U.S.C. § 3145, and this chapter, seek to protect employees from predatory and unfair wage practices while also providing appropriate due process to employers.

(d) A county, municipality, or political subdivision of the state shall not adopt or maintain in effect any law, ordinance, or rule that creates requirements, regulations, or processes for the purpose of addressing wage theft. Any additional wage theft ordinance or regulation that exceeds the designated state and federal laws in subsection (c) shall be explicitly preempted by the state.






Part 2 - Sex Discrimination

§ 50-2-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of labor and workforce development;

(2) "Employ" includes to suffer or permit to work;

(3) "Employee" means any individual employed by any employer within the state, including individuals employed by the state but not by its political subdivisions, but does not include any individual who is entitled to the equal pay provisions of the Fair Labor Standards Act of 1938, compiled in 29 U.S.C. § 201 et seq.;

(4) "Employer" includes any person acting in the interest of any employer, directly or indirectly, and includes the state but not its political subdivisions; and

(5) "Wage rate" means all compensation for employment, including payments in kind and amounts paid by employers for employee benefits as defined by the commissioner in regulations issued under this part.



§ 50-2-202 - Prohibited acts.

(a) No employer shall discriminate between employees in the same establishment on the basis of sex by paying any employee salary or wage rates less than the rates the employer pays to any employee of the opposite sex for comparable work on jobs the performance of which require comparable skill, effort and responsibility, and that are performed under similar working conditions; however, nothing in this part shall prohibit wage differentials based on a seniority system, a merit system, a system that measures earnings by quality or quantity of production, or any other reasonable differential that is based on a factor other than sex.

(b) An employer who is paying a wage differential in violation of this part shall not, in order to comply with this part, reduce the wage rate of any employee.

(c) No employer may discharge or discriminate against any employee by reason of any action taken by the employee to invoke or assist in any manner the enforcement of this part.



§ 50-2-203 - Commissioner to administer law.

(a) The commissioner has the power and duty to carry out and administer this part, including the power to issue regulations, not inconsistent with the purpose of this part, that the commissioner considers necessary or appropriate to carry out this part.

(b) The commissioner is authorized to endeavor to eliminate pay practices unlawful under this part by informal methods of conference, conciliation and persuasion, and to supervise the payment of wages owing to any employee under this part.



§ 50-2-204 - Employee remedies.

(a) (1) Any employer who violates § 50-2-202 shall be liable to the employee or employees affected in the amount of their unpaid wages, and in instances of an employer knowingly violating § 50-2-202 in employee suits under subsection (b), up to an additional equal amount of unpaid wages as liquidated damages.

(2) For the second established violation of this part in a separate judicial proceeding distinct from the first, any employer who violates § 50-2-202 shall be liable to the employee or employees affected in the amount of their unpaid wages, and instances of an employer knowingly violating § 50-2-202 in employee suits under subsection (b), up to an additional two (2) times the amount of unpaid wages as liquidated damages.

(3) For the third established violation of this part in a separate judicial proceeding distinct from the first and second, any employer who violates § 50-2-202 shall be liable to the employee or employees affected in the amount of their unpaid wages, and instances of an employer knowingly violating § 50-2-202 in employee suits under subsection (b), up to an additional three (3) times the amount of unpaid wages as liquidated damages.

(b) Action to recover wages may be maintained in any court of competent jurisdiction by any one (1) or more employees. The court shall, in cases of violation, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney's fee and cost of the action to be paid by the defendant.

(c) No agreement by any employee to work for less than the wages to which the employee is entitled under this part shall be a bar to an action to recover wages, or to a voluntary wage restitution of the full amount due under this part.

(d) At the written request of any employee claiming to have been paid less than the wage to which the employee is entitled under this part, the commissioner may bring any legal action necessary on behalf of the employee to collect the claim for unpaid wages. The commissioner shall not be required to pay any filing fee, or other cost in connection with the action. The commissioner shall have the power to join various claims against the employer in one (1) cause of action.



§ 50-2-205 - Limitation of actions.

Court action under this part may be commenced no later than two (2) years after the cause of action occurs.



§ 50-2-206 - Penalty.

Any employer who violates this part, or who discharges or in any other manner discriminates against any employee because the employee has made a complaint to that employee's employer, the commissioner, or any other person, or instituted or caused to be instituted any proceedings under or related to this part, or has testified or is about to testify in any such proceeding, commits a Class A misdemeanor.



§ 50-2-207 - Research on wage disparities.

(a) Commencing on June 7, 2004, and as funds become available, the economic council on women may conduct research to determine:

(1) What wage disparities exist between men and women assigned to the same job classifications and minorities and non-minorities assigned to the same job classifications;

(2) Those factors that cause, or that tend to cause, disparities, including segregation of women and men, and of minorities and non-minorities within the same job classifications;

(3) The consequences of disparities on the economy and on affected families; and

(4) Recommendations that are likely to lead to the elimination of disparities.

(b) The council shall make its report to the commissioner of labor and workforce development, who may in turn transmit it to the governor and the speakers of both houses of the general assembly.

(c) The council's research may include the results of its findings as well as recommendations, legislative and otherwise, for the elimination and prevention of disparities in wages between men and women, and between minorities and non-minorities.









Chapter 3 - Occupational Safety and Health Act of 1972

Part 1 - General Provisions

§ 50-3-101 - Short title.

This chapter shall be known and may be cited as the "Occupational Safety and Health Act of 1972."



§ 50-3-102 - Purpose.

(a) The general assembly finds that:

(1) The burden on employers and employees of this state resulting from personal injuries and illnesses arising out of work situations is substantial;

(2) The prevention of these injuries and illnesses is an important objective of the government of this state;

(3) The greatest hope of attaining this objective lies in programs of research and education, and in the earnest cooperation of government, employers and employees; and

(4) A program of regulation and enforcement is a necessary supplement to these more basic programs.

(b) The general assembly declares it to be its purpose and policy through the exercise of its powers to assure so far as possible every working man and woman in the state safe and healthful working conditions and to preserve our human resources by:

(1) Encouraging employers and employees in their efforts to reduce the number of occupational safety and health hazards at their places of employment, and to stimulate employers and employees to institute new, and to perfect existing, programs for providing safe and healthful working conditions;

(2) Providing that employers and employees have separate but dependent responsibilities and rights with respect to achieving safe and healthful working conditions;

(3) Authorizing the commissioner of labor and workforce development to develop occupational safety and health standards applicable to business, giving consideration to the needs of employees and employers and to standards promulgated from time to time by the secretary of labor under the Occupational Safety and Health Act of 1970, compiled in 29 U.S.C. § 651 et seq., and by creating an occupational safety and health review commission for carrying out adjudicatory functions under this chapter;

(4) Building upon advances already made by federal laws and regulations and state laws and regulations for providing safe and healthful working conditions;

(5) Providing criteria that will assure, insofar as practicable, that no employee will suffer diminished health, functional capacity or life expectancy as a result of the employee's work experience;

(6) Providing for education and training of personnel for the fair and efficient administration of occupational safety and health standards;

(7) Providing for education and training of employers and employees in occupational safety and health;

(8) Providing an effective enforcement program, which shall include a prohibition against giving advance notice of an inspection and sanctions for any individual violating this prohibition;

(9) Providing for appropriate reporting procedures with respect to occupational safety and health, which procedures will help achieve the objectives of this chapter and accurately describe the nature of the occupational safety and health problem; and

(10) Encouraging joint labor-management efforts to reduce injuries and diseases arising out of employment.



§ 50-3-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Administrator" means the chief administrative officer of the division of occupational safety and health of the department of labor and workforce development. For the purposes of all sections of this chapter other than §§ 50-3-902 and 50-3-903, "administrator" includes any person appointed, designated or deputized to perform any duties under this chapter or to exercise the powers assigned to the administrator of the division of occupational safety and health under this chapter;

(2) "Commission" means the occupational safety and health review commission established pursuant to § 50-3-801;

(3) "Commissioner" or "commissioner of labor and workforce development" means the chief executive officer of the department of labor and workforce development. For the purposes of all sections of this chapter other than §§ 50-3-902 and 50-3-903, it includes any person appointed, designated or deputized to perform the duties or to exercise the powers assigned to the commissioner of labor and workforce development under this chapter, but does not include the person appointed as administrator;

(4) "Committee" means the occupational safety and health advisory committee established pursuant to § 50-3-204;

(5) "Department" means the department of labor and workforce development;

(6) "Division" or "division of occupational safety and health" means the division of occupational safety and health of the department;

(7) "Employee" means any person performing services for another under a contract of hire, including minors, whether lawfully or unlawfully employed, persons in executive positions, and shall include county, metropolitan and municipal government employees;

(8) "Employer" means a person engaged in a business who has one (1) or more employees and includes county, metropolitan and municipal governments;

(9) "Federal standard" means a standard adopted by a rule promulgated under § 6 of the federal Occupational Safety and Health Act of 1970, codified as 29 U.S.C. § 655;

(10) "Issue" means a category of like industrial, occupational or hazard groupings that affects the safety and health of employment or place of employment and is suggested by the groupings in the Code of Federal Regulations, title 29, chapter XVII, part 1910;

(11) "Person" means one (1) or more individuals, partnerships, associations, corporations, business trusts, legal representatives or any organized group of persons; and

(12) "Standard" means an occupational safety and health standard promulgated by the commissioner that requires conditions or the adoption or the use of one (1) or more practices, means, methods, operations or processes reasonably necessary or appropriate to provide safe and healthful employment and places of employment.



§ 50-3-104 - Scope of chapter.

This chapter or any standard or regulation promulgated pursuant to this chapter shall apply to all employers and employees except:

(1) The federal government, including its departments, agencies and instrumentalities;

(2) Employees whose safety and health are subject to protection under the Atomic Energy Act of 1954, compiled in 42 U.S.C. §§ 2011-2296;

(3) Employees whose safety and health are subject to protection under the federal Coal Mine Health and Safety Act of 1969, compiled in 30 U.S.C. § 801 et seq., the federal Metal and Nonmetallic Mine Safety Act, codified as 30 U.S.C. § 725 [repealed], or title 59 of this code;

(4) Railroad employees whose safety and health are subject to protection under the federal Safety Appliances Act, compiled in 45 U.S.C. § 1 et seq. [repealed], or the federal Railroad Safety Act of 1970, compiled in 45 U.S.C. §§ 431-441 [repealed];

(5) Domestic workers; and

(6) [Deleted by 2015 amendment, effective July 1, 2015.]

(7) Any employee engaged in agriculture who is employed on a farm, each of the employees of which is related to the employer as spouse, child, parent, grandparent or grandchild.



§ 50-3-105 - Employers' rights and duties.

Rights and duties of employers include, but are not limited to, the following:

(1) Each employer shall furnish to each of its employees conditions of employment and a place of employment free from recognized hazards that are causing or are likely to cause death or serious injury or harm to its employees;

(2) Each employer shall comply with occupational safety and health standards or regulations promulgated pursuant to this chapter;

(3) Each employer shall refrain from any unreasonable restraint on the right of the commissioner to inspect the employer's place of business. Each employer shall assist the commissioner in the performance of the commissioner's inspection duties by supplying or by making available information, personnel or inspection aids reasonably necessary to the effective conduct of the inspection;

(4) Any employer, or association of employers, is entitled to participate in the development of standards by submission of comments on proposed standards, participation in hearings on proposed standards, or by requesting the development of standards on a given issue, under § 50-3-201;

(5) Any employer is entitled, under § 50-3-307, to a review of any citation issued because of the employer's alleged violation of any standard promulgated under this chapter;

(6) Any employer is entitled, under §§ 50-3-402 -- 50-3-408, to a review of any penalty in the form of civil damages assessed against the employer because of the employer's alleged violation of this chapter;

(7) Any employer is entitled, under part 6 of this chapter, to seek an order granting a variance from an occupational safety or health standard; and

(8) Any employer is entitled, under § 50-3-914, to protection of the employer's trade secrets and other legally privileged communications.



§ 50-3-106 - Employees' rights and duties.

Rights and duties of employees include, but are not limited to, the following:

(1) Each employee shall comply with occupational safety and health standards and all rules, regulations and orders issued pursuant to this chapter that are applicable to the employee's own actions and conduct;

(2) Each employee shall be notified by the employee's employer of any application for a temporary order granting the employer a variance from this chapter or standard or regulation promulgated pursuant to this chapter;

(3) Each employee shall be given the opportunity to participate in any hearing that concerns an application by the employee's employer for a variance from a standard promulgated under this chapter;

(4) Any employee who may be adversely affected by a standard or variance issued pursuant to this chapter may file a petition with the commissioner;

(5) Any employee who has been exposed or is being exposed to toxic materials or harmful physical agents in concentrations or at levels in excess of that provided for by any applicable standard shall be provided by the employee's employer with the opportunities provided in § 50-3-203;

(6) Subject to regulations issued pursuant to this chapter, any employee or authorized representative of employees shall be given the right to request an inspection and to consult with the commissioner at the time of the physical inspection of any workplace, as provided in part 3 of this chapter;

(7) No employee shall be discharged or discriminated against because the employee has filed a complaint, instituted, or caused to be instituted a proceeding or inspection under or related to this chapter, or testified, or is about to testify, in a proceeding or because of the exercise by the employee on behalf of the employee or others of any right afforded by this chapter;

(8) Any employee who believes that the employee has been discriminated against or discharged in violation of subdivision (7) may, within thirty (30) days after the violation occurs, file a complaint with the commissioner alleging the discrimination. The commissioner shall act promptly on the complaint to determine whether to seek imposition of the sanction provided in § 50-3-409;

(9) Any employee or representative of employees who believes that any period of time fixed in the citation given to the employee's employer by the commissioner for correction of a violation is unreasonable has the right to contest the time for correction by filing a notice with the commissioner within twenty (20) days of the date the citation was issued;

(10) Nothing in this chapter or this section shall be deemed to authorize or require medical examination, immunization or treatment for those who object to the medical examination, immunization or treatment on religious grounds, except where the medical examination, immunization or treatment is necessary for the protection of the health or safety of others; and

(11) Any affected employee shall be notified by the employee's employer and shall be given the opportunity to participate in negotiations on alleged violations of occupational safety and health standards.



§ 50-3-107 - Unpaid fines and penalties -- Interest -- Additional penalties for late payment.

(a) The commissioner shall refer any fine or penalty assessed under this chapter that remains unpaid for more than six (6) months from the date the order against the violator becomes final to the attorney general and reporter for enforcement. The attorney general and reporter is authorized to contract with one (1) or more private entities or individuals for the collection of these fines and penalties.

(b) When any person or entity is assessed a fine or penalty under this chapter, and the fines or penalties are not paid on or before the date they are due, as established in the final order or otherwise, interest shall be added to the amount due, in addition to any further penalty provided by law, at the rate established pursuant to § 67-1-801(a)(1).

(c) In addition to the interest assessed pursuant to subsection (b), there shall be imposed a penalty in the amount of ten percent (10%) of the unpaid fine or penalty amount for each thirty (30) days or fraction of the thirty-day period that the fine or penalty remains unpaid after becoming due, up to a maximum of thirty percent (30%) of the unpaid amount.

(d) Any interest or penalty imposed due to failure to pay a fine or penalty assessed under this chapter shall be considered a part of the delinquent fine or penalty and shall be collectible in the same manner as the fine or penalty.

(e) Any interest or penalty imposed and collected pursuant to this section shall be used to offset the cost of collection of the fines and penalties assessed under this chapter.

(f) The commissioner shall include within the department's annual report to the general assembly and the governor a listing of employers whose penalties remain unpaid more than one (1) year after a final order has been entered. The listing shall include the amount of any unpaid penalty for each employer.



§ 50-3-108 - Full payment required except in case of compromise and settlement.

The commissioner shall require the full amount of any penalty assessed by a final order of the department to be paid, unless the commissioner receives approval to compromise and settle the amount to be paid pursuant to § 20-13-103.






Part 2 - Standards

§ 50-3-201 - Regulations authorized.

(a) It is the responsibility of the commissioner of labor and workforce development to develop and promulgate regulations that adopt occupational safety and health standards.

(b) The commissioner may adopt as an occupational safety or health standard the federal standard relating to the same issue.

(c) The commissioner may, by regulation, promulgate, modify or revoke any occupational safety and health standard in the manner provided in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) The decision of an individual, corporation, business entity or local, state or federal government entity, or agent thereof, not to post property pursuant to § 39-17-1359, thereby allowing persons with handgun permits to carry a handgun on such property, does not constitute an occupational safety and health hazard within the jurisdiction of this chapter.



§ 50-3-202 - Criteria for standards.

(a) Regulations issued under § 50-3-201 shall provide, insofar as possible, the highest degree of health and safety protection for the employee; other considerations shall be the latest available scientific data in the field, the feasibility of the standard and experience gained under this and other health and safety laws.

(b) Whenever practical, the standard promulgated shall be expressed in terms of objective criteria and of the performance desired.

(c) In promulgating standards dealing with toxic materials or harmful physical agents, the commissioner shall set a standard that most adequately assures, to the extent possible, on the basis of the best available evidence, that no employee will suffer material impairment of health or functional capacity even if the employee has regular exposure to the hazard dealt with by the standard for the period of the employee's working life.



§ 50-3-203 - Protective measures.

(a) Where appropriate, any standard promulgated under § 50-3-201 may prescribe the use of labels or other appropriate forms of warning to the extent necessary to ensure that employees are informed of any significant hazards to which they are exposed, relevant symptoms and proper conditions for safe use or exposure.

(b) Where appropriate, the standards may also prescribe suitable protective equipment, but not as a substitute for appropriate control techniques, as well as control or technological procedures to be used in connection with the hazards.

(c) (1) Where appropriate, the administrator shall require the monitoring or measuring of employee exposure at the locations and intervals, and in the manner, necessary for the protection of the employees.

(2) Any employee who has been or is being exposed in a biologically significant manner to harmful agents or materials in excess of the applicable standard shall be promptly notified by the employee's employer, and informed of corrective action being taken.

(d) In addition, where appropriate, the standard shall prescribe the type and frequency of medical examinations or other tests that shall be made available, by the employer or at the employer's cost, to employees exposed to the hazards, in order to most effectively determine whether the health of the employees is adversely affected by the exposure.

(e) (1) Where appropriate, the standards shall reduce the transmission of bloodborne pathogens through needles. The commissioners of labor and workforce development and health shall jointly review sharps injury prevention technology to include needleless systems and needles with engineered sharps injury protection.

(2) The commissioners shall jointly determine those environments where standards require that sharps injury prevention technology be employed. Sharps injury prevention technology shall not be required wherever the employer or other appropriate party demonstrates that the technology is medically contraindicated or is not more effective than alternative measures used by an employer to prevent exposure incidents.

(3) The standard shall require written exposure control plans be adopted by employers. Written exposure control plans shall be revised to reflect improvements in sharps injury prevention technology. Written exposure control plans shall include the type and brand of device used in an incident of exposure.

(4) The departments of labor and workforce development and health shall jointly compile and maintain a list of existing needleless systems and sharps with engineered sharps injury protection, that shall be available to assist employers in complying with the requirements of the bloodborne pathogen standards promulgated pursuant to this section. The list may be developed from existing sources of information, including, but not limited to, the federal food and drug administration, the federal centers for disease control, the national institute for occupational safety and health, and the United States department of veterans affairs.



§ 50-3-204 - Advisory committee.

(a) The commissioner may appoint an advisory committee to assist the commissioner in the development and review of regulations prescribing standards under § 50-3-201.

(b) (1) The committee shall consist of an uneven number of persons, not to exceed seven (7), appointed by the commissioner, engaged in the development of the regulation.

(2) Membership on the committee shall include representatives qualified by experience and affiliation to present the diverse viewpoint of persons and groups most likely to be affected by the standards, and may include representatives of employers, employees, the insurance industry, the health professions and the safety professions.

(3) In the selection of members, the commissioner shall consider such criteria as special expertise in the health and safety fields, geographical distribution of members within the three (3) grand divisions of the state, the interests of state and local government and the interests of the public.

(c) Members of the advisory committee shall be reimbursed for their expenses and shall be paid on a per diem basis for days actually and necessarily employed in the discharge of official duties of the committee at a rate to be determined by the commissioner and approved by the department of finance and administration.

(d) (1) Administrative and technical assistance reasonably required by the advisory committee shall be provided by the commissioner.

(2) The committee may seek advice and information from interested and knowledgeable parties and governmental agencies to assist it in the determination of its recommended standards.






Part 3 - Inspections

§ 50-3-301 - Inspections authorized.

In order to carry out the purposes of this chapter, the commissioner of labor and workforce development, upon presenting appropriate credentials to the owner, operator or agent in charge, is authorized to:

(1) Enter without delay and at any reasonable time any factory, plant, establishment, construction site, or other area, workplace or environment where work is performed by an employee of an employer; and

(2) Inspect and investigate during regular working hours and at other reasonable times, and within reasonable limits and in a reasonable manner, the places of employment and all pertinent conditions, processes, structures, machines, apparatus, devices, equipment and materials in the places of employment, and question privately any employer, owner, operator, agent or employee.



§ 50-3-302 - Witnesses.

(a) In making inspections and investigations under this chapter, the commissioner may issue subpoenas to require the attendance and testimony of witnesses and the production of evidence under oath.

(b) Witnesses shall be reimbursed for all travel and other necessary expenses that shall be claimed and paid in accordance with the prevailing travel regulations of the state.

(c) In case of a failure or refusal of any person to obey a subpoena issued under §§ 50-3-301 -- 50-3-306, the chancery court of the county in which the inspection or investigation is conducted shall have jurisdiction, upon application of the commissioner, to issue an order requiring the person to appear and testify or produce evidence as the case may require, and any failure to obey the order of the court may be punished by the court as contempt of the order.

(d) The name, job title and other information that may be used to identify a witness who is interviewed during the course of an investigation shall be considered confidential and shall not be a public record pursuant to title 10, chapter 7.



§ 50-3-303 - Representation of employers and employees during inspection.

(a) Subject to regulations issued by the commissioner of labor and workforce development, a representative of the employer and a representative authorized by the employer's employees shall be given an opportunity to accompany the commissioner or the commissioner's authorized representative during the physical inspection of any workplace under § 50-3-301 for the purpose of aiding the inspection.

(b) Where there is no authorized employee representative, the commissioner or the commissioner's authorized representative shall consult with a reasonable number of employees concerning matters of health and safety in the workplace.



§ 50-3-304 - Notice by employees of dangerous conditions or violations.

(a) (1) Any employees or representative of employees who believes that a violation of a safety or health standard exists that threatens physical harm, or that an imminent danger exists, may request an inspection by giving notice of the violation or danger to the commissioner.

(2) The notice shall be in writing, shall set forth with reasonable particularity the grounds for the notice, and shall be signed by employees or representative of employees, and a copy shall be provided the employer or the employer's agent no later than at the time of inspection.

(3) Upon the request of the person giving the notice, the person's name and the names of individual employees referred to in the notice shall not appear in the copy or on any record published, released or made available pursuant to § 50-3-305.

(4) If upon receipt of the notification the commissioner determines there are reasonable grounds to believe that the violation or danger exists, the commissioner shall make a special investigation in accordance with §§ 50-3-301 -- 50-3-306 as soon as practicable, to determine if a violation or danger exists.

(5) If the commissioner determines there are not reasonable grounds to believe that a violation or danger exists, the commissioner shall notify the employees or representative of the employees in writing of the determination.

(b) Prior to or during any inspection of a workplace, any employees or representative of employees employed in the workplace may notify the commissioner, in writing, of any violation of this chapter that they have reason to believe exists in the workplace. The commissioner shall, by regulation, establish procedures for informal review of any refusal by a representative of the commissioner to issue a citation with respect to the alleged violation and shall furnish the employees or representative of employees requesting the review a written statement of the reasons for the commissioner's final disposition of the case.



§ 50-3-305 - Reports of inspections and investigations.

The commissioner of labor and workforce development is authorized to compile, analyze and publish, either in summary or detailed form, all reports or information obtained under §§ 50-3-301 -- 50-3-306, subject to the restriction of § 50-3-915.



§ 50-3-306 - Advance notice of inspections prohibited -- Exceptions.

(a) Inspections conducted under §§ 50-3-301 -- 50-3-306 shall be accomplished without advance notice, subject to the exceptions in subsection (b).

(b) The commissioner may authorize the giving to any employer or employee advance notice of an inspection only when the giving of notice is essential to the effectiveness of the inspection, and in keeping with regulations issued by the commissioner.



§ 50-3-307 - Citation of violations.

(a) (1) If, upon an inspection or investigation, the commissioner believes that an employer is not in compliance with any standard or regulation promulgated by the commissioner pursuant to this chapter, the commissioner shall, with reasonable promptness and in no event later than six (6) months following the inspection, issue to the employer by certified mail, by delivery service with delivery receipt, or via hand delivery, a written citation that states the nature and location of the violation, including a reference to the chapter, standard or regulation alleged to have been violated.

(2) In addition, the citation shall fix a reasonable time for abatement of the violation.

(3) If the commissioner has reason to believe that the violation, or the failure to abate the violation, should result in the assessment of a penalty under §§ 50-3-402 -- 50-3-408, the citation may so state.

(4) A copy of each citation shall immediately be posted by the employer at or near each location referred to in the citation.

(5) Whenever the abatement or correction requirements of this chapter conflict with any local zoning ordinance, this chapter shall govern.

(6) A citation issued pursuant to this chapter shall become a final order of the department twenty (20) days after its receipt by the employer.

(b) (1) At any time within twenty (20) days after receipt of the citation, an employer or affected employee, or group of employees or their representative, may advise the commissioner of objections to the terms and conditions of the citation.

(2) Upon receipt of the objections, the commissioner shall notify the occupational safety and health review commission of the receipt of the objections, and the commission shall afford an opportunity for a hearing.

(3) The commission shall thereafter issue an order affirming, modifying or vacating the citation.

(4) The order shall become final thirty (30) days after its issuance, unless within that period judicial review of the order has been sought pursuant to § 50-3-806.






Part 4 - Civil Remedies

§ 50-3-401 - Injunctive relief.

(a) (1) Where the commissioner of labor and workforce development has reason to believe that any condition or practice in any place of employment could reasonably be expected to cause death or serious physical harm immediately or before the imminence of the danger can be eliminated through the enforcement procedures otherwise provided by this chapter, the commissioner may institute proceedings to prevent, correct or remove the conditions or practice in any court having statutory power to enjoin or restrain in the county in which the condition or practice exists.

(2) Injunctive relief granted under this subsection (a) may require the removal of all individuals from the place of employment except those individuals required to prevent, correct or remove the imminent danger.

(3) In the event that cessation of employment operations is necessary, the injunctive relief may require the cessation to be accomplished in a safe and orderly manner.

(b) For the purpose of Rule 65.03 of the Tennessee Rules of Civil Procedure, the commissioner, when seeking relief under subsection (a), shall be considered to represent the interest of any employee affected by the condition or practice referred to by subsection (a).

(c) Institution of a proceeding for injunctive relief under this section shall not in any way bar the institution or continuation of proceedings for the imposition of monetary penalties under §§ 50-3-402 -- 50-3-408.

(d) Any employee or group of employees affected by a condition or practice referred to in subsection (a) may be permitted to intervene in an action brought by the commissioner pursuant to this section; provided, that the intervention is subject to the discretion of the court in which the action is brought.



§ 50-3-402 - Authority of commissioner.

(a) The commissioner has the authority to assess monetary penalties as provided in this section and §§ 50-3-403 -- 50-3-408 for any violation of this chapter or of any standard, rule or order adopted by regulation promulgated by the commissioner pursuant to this chapter.

(b) In making the assessment, the commissioner shall give due consideration to the appropriateness of the penalty with respect to the size of the business of the employer charged, the gravity of the violation, the good faith of the employer and the employer's history of previous violations.



§ 50-3-403 - Knowledge of conditions endangering health or safety -- Penalty.

If an employer knows or has reason to know that an employment condition or practice in the employer's business seriously endangers the health or safety of the employer's employees, and if the condition or practice is not in compliance with any standard promulgated pursuant to this chapter, a penalty of up to seven thousand dollars ($7,000) shall be assessed for each violation.



§ 50-3-404 - Failure to correct violation of standard or regulation -- Penalty.

(a) Any employer who has received a citation for a violation of this chapter or standard or regulation promulgated pursuant to this chapter, and has failed to correct the violation within the period of correction of the citation, shall be assessed a penalty of up to seven thousand dollars ($7,000) for each day the violation exists.

(b) The period of correction may be suspended or lengthened by the commissioner upon a showing by the employer of a good faith effort to comply with the correction requirements, and that failure to comply with the correction requirements is due to factors beyond the employer's reasonable control.



§ 50-3-405 - Violation of standard or regulation -- Nonserious violation -- Willful or repeat violations -- Penalties.

(a) Any employer who has received a citation for a violation of this chapter or standard or regulation promulgated pursuant to this chapter, and the violation is specifically determined not to be of a serious nature, may be assessed a penalty of up to seven thousand dollars ($7,000) for each violation.

(b) Any employer who willfully or repeatedly violates the requirements of this chapter or standard or regulation promulgated pursuant to this chapter may be assessed a penalty of up to seventy thousand dollars ($70,000) for each violation.



§ 50-3-406 - Violation of posting requirements.

Any employer who violates any of the posting requirements, as prescribed in this chapter, shall be assessed a penalty of up to seven thousand dollars ($7,000) for each violation.



§ 50-3-407 - Manner of imposing penalties.

(a) Penalties provided for by §§ 50-3-402 -- 50-3-408 shall be imposed in the following manner: whenever the commissioner has determined that a penalty should be assessed against an employer, the commissioner shall issue a written notification to the employer by certified mail, stating the amount of the penalty to be assessed, the reason for the assessment, which may be done by reference to citations issued prior to or simultaneously with the notification, and informing the employer of the employer's right to appeal to the occupational safety and health review commission.

(b) If, within twenty (20) days from the receipt of notification, the employer fails to notify the commissioner that the employer intends to contest the imposition of the penalty, the assessment of a penalty as stated in the notification shall be deemed a final order of the commissioner, and shall not be subject to further review.

(c) (1) If an employer notifies the commissioner within twenty (20) days of receipt of notification of a penalty that the employer intends to contest the penalty, the commissioner shall advise the commission of the notification, and the commission shall afford an opportunity for a hearing.

(2) The commission shall thereafter issue an order, based on findings of fact, affirming, modifying or vacating the commissioner's citation or assessment of penalty.

(3) The order shall become final thirty (30) days after its issuance, unless within that period judicial review of the order has been sought pursuant to § 50-3-806.



§ 50-3-408 - Payment of penalties -- Action to recover.

All penalties owed under this chapter shall be paid to the commissioner for deposit into the state treasury in the general fund and shall be earmarked for expenditure solely for use in the division of occupational safety and health equally between enforcement activities and the safety consulting service conducted under this chapter, and may be recovered in a civil action in the name of the state, in the county where the violation is alleged to have occurred or where the employer has its principal office.



§ 50-3-409 - Discrimination against employee.

(a) No person shall discharge or in any manner discriminate against any employee because the employee has filed any complaint or instituted or caused to be instituted any proceeding under or related to this chapter, or has testified or is about to testify in any such proceeding, or because of the exercise by the employee on behalf of the employee or others of any rights afforded by this chapter.

(b) (1) Any employee who believes that the employee has been discharged or otherwise discriminated against by any person in violation of this section may, within thirty (30) days after the violation occurs, file a complaint with the commissioner of labor and workforce development alleging the discrimination.

(2) Upon receipt of the complaint, the commissioner shall cause an investigation to be made that the commissioner deems appropriate.

(3) (A) If, upon investigation, the commissioner determines that this section has been violated, the commissioner shall bring an action in any appropriate chancery court against the person.

(B) In any such action, the chancery courts shall have jurisdiction, for cause shown, to restrain violations of subsection (a) and order all appropriate relief, including rehiring or reinstatement of the employee to the employee's former position with back pay.

(c) Within ninety (90) days of the receipt of a complaint filed under this section, the commissioner shall notify the complainant of the commissioner's determination under subsection (b).






Part 5 - Criminal Offenses and Penalties

§ 50-3-501 - Unauthorized advance notice of inspection.

Any person who, without proper authorization, gives advance notice of any inspection to be conducted under this chapter commits a Class C misdemeanor.



§ 50-3-502 - False statements or representations in applications, records, reports or documents.

Any person who knowingly makes any false statement, representation or certification in any application, record, report or other document filed or required to be filed or maintained pursuant to this chapter commits a Class C misdemeanor.



§ 50-3-503 - Death of employee caused by willful violation of standard.

Any employer who willfully violates any standard adopted by regulation promulgated pursuant to § 50-3-201, which violation causes the death of any employee, commits a Class A misdemeanor.



§ 50-3-504 - Disclosure of trade secrets or privileged information.

A representative of the commissioner of labor and workforce development who publishes, divulges, discloses, or makes known in any manner or to any extent not authorized by law any information coming to the representative in the course of the representative's employment or official duties or by reason of any examination or investigation made by, or return, report, or record made to or filed with the representative, which information contains or might reveal a trade secret or is otherwise privileged, commits a Class A misdemeanor.



§ 50-3-505 - Enforcement of part and criminal penalties.

The commissioner of labor and workforce development may seek enforcement of this part, and may offer to any district attorney general assistance that may be appropriate and feasible for the purpose of giving effect to this part, including the services of staff attorneys.



§ 50-3-506 - Grand jury -- Enforcement duties.

The grand jury of each county is given inquisitorial power for the purpose of the enforcement of this part, and shall inquire promptly into any alleged violation brought to the attention of the grand jury by the commissioner of labor and workforce development.






Part 6 - Variances

§ 50-3-601 - Temporary variances authorized.

(a) The commissioner of labor and workforce development may, upon written application by an employer, issue an order granting the employer a temporary variance from standards promulgated under this chapter.

(b) The order shall prescribe the practices, means, methods, operations and processes that the employer must adopt or use while the variance is in effect and state in detail a program for coming into compliance with the standard.



§ 50-3-602 - Temporary variances -- Notice -- Duration -- Renewals.

(a) The temporary variance provided for in § 50-3-601 may be granted only after notice to employees and interested parties and opportunity for hearing.

(b) The variance may be for a period of no longer than required to achieve compliance or one (1) year, whichever is shorter.

(c) The variance may be renewed only once; provided, that longer variances may be granted in the case of employers who undertake experimental programs in safety and health that are either in cooperation with state or federal agencies or approved by the commissioner.

(d) Application for renewal of a variance must be filed in accordance with provisions in the initial grant of the variance.



§ 50-3-603 - Temporary variances -- Grounds.

An order granting a temporary variance shall be issued only if the employer establishes that:

(1) (A) The employer is unable to comply with the standard by the effective date because of the unavailability of professional or technical personnel or materials and equipment required or necessary construction or alteration of facilities or technology;

(B) All available steps have been taken to safeguard the employer's employees against the hazards covered by the standard; and

(C) The employer has an effective program for coming into compliance with the standard as quickly as practicable; or

(2) The employer is engaged in an experimental program as described in § 50-3-602.



§ 50-3-604 - Temporary variances -- Applications.

An application for a temporary variance shall contain:

(1) A specification of the standard or portion of the standard from which the employer seeks a variance;

(2) A detailed statement of the reasons why the employer is unable to comply with the standard, supported by representations by qualified personnel having firsthand knowledge of the facts represented;

(3) A statement of the steps the employer has taken and will take with specified dates, to protect employees against the hazard covered by the standard;

(4) A statement of when the employer expects to comply and what steps the employer has taken or will take with specified dates to come into compliance with the standard; and

(5) A certification that the employer has informed the employer's employees of the application by giving a copy of it to their authorized representatives, posting a statement summarizing the application, to include the location of a copy available for examination, at the places where employee notices are normally posted and by other appropriate means. The certification shall contain a description of the means actually employed to inform employees and that employees have been informed of their right to petition the commissioner for a hearing.



§ 50-3-605 - Permanent variances.

(a) (1) Any affected employer may apply to the commissioner for a rule or order for a variance from a standard.

(2) Affected employees shall be given notice of each application and an opportunity to participate in a hearing.

(b) The commissioner shall issue the rule or order if the commissioner determines on the record, after opportunity for an inspection where appropriate and a hearing, that the proponent of the variance has demonstrated by a preponderance of the evidence that the conditions, practices, means, methods, operations or processes used or proposed to be used by an employer will provide employment and places of employment to the employer's employees that are as safe and healthful as those that would prevail if the employer complied with the standard.

(c) The rule or order issued shall prescribe the conditions the employer must maintain, and the practices, means, methods, operations and processes that the employer must adopt and utilize, to the extent they differ from the standard in question.

(d) The rule or order may be modified or revoked upon application by an employer, employees, or by the commissioner on the commissioner's own motion, in the manner prescribed for its issuance under this section at any time after six (6) months from its issuance.



§ 50-3-606 - Interim variances.

(a) Upon receipt of an application for an order granting a variance, the commissioner may issue an interim order granting the variance for the purpose of permitting time for an orderly consideration of the application.

(b) No interim order may be effective for longer than one hundred eighty (180) days.






Part 7 - Records and Reports

§ 50-3-701 - Records and reports generally.

Each employer shall make available to the commissioner of labor and workforce development, in the manner the commissioner requires, copies of the same records and reports regarding the employer's activities relating to this chapter as are required to be made, kept or preserved by 29 U.S.C. § 657(c) and regulations made pursuant to 29 U.S.C. § 657(c).



§ 50-3-702 - Accident reports.

(a) (1) Each employer shall, in addition to making available to the commissioner the records and reports required by § 50-3-701, report each and every accident resulting in a work-related death or personal injury as defined in § 50-6-102.

(2) Reports of accidents that result in death or personal injury of a nature that the injured person does not return to the person's employment within seven (7) days after the occurrence of the accident shall be submitted to the bureau of workers' compensation as soon as possible, but not later than fourteen (14) days after the accident. Reports of all accidents causing seven (7) days of disability or fewer shall be submitted to the bureau of workers' compensation on or before the fifteenth day of the month following the month covered by the report.

(3) The information required in the reports provided for in subdivision (a)(1) shall be prescribed by the commissioner and forms for making the reports shall be available on request.

(4) Special or additional reports shall be furnished, on written request of the commissioner, to provide any other necessary information.

(5) No report required by § 50-3-701 and this section shall be used in any judicial proceeding.

(b) The employer's first report of work injury records that are maintained by the bureau are confidential. After completing a standard authorization form, which shall be provided by the bureau, an employee or an employee's attorney may obtain a copy of any report that concerns the employee's work injury. An employer may inquire in writing of the bureau to determine whether a job applicant has responded truthfully concerning any prior work injury. Nothing contained in this subsection (b) shall be construed or implemented to alter or amend existing law pertaining to Occupational Safety and Health Administration (OSHA) Form 300 reports. This section does not apply to a collective bargaining agent as certified by the national labor relations board (NLRB).






Part 8 - Occupational Safety and Health Review Commission

§ 50-3-801 - Creation -- Members.

(a) There is created the occupational safety and health review commission, consisting of three (3) members to be appointed by the governor, each member to serve for a period of three (3) years.

(b) The governor shall designate one (1) member to serve as chair.

(c) The members shall be chosen from persons qualified by education, training or experience to carry out the functions of the commission.

(d) Service on the commission for a term shall not render a person ineligible for reappointment.

(e) Each member shall be reimbursed for travel in accordance with the comprehensive travel regulations as approved by the attorney general and reporter and the commissioner of finance and administration.

(f) A per diem allowance of fifty dollars ($50.00) shall only be paid to members for meetings at which a quorum is present.

(g) In the event a member is unable to complete the member's term, the member's replacement shall serve only the remainder of the term of the member the replacement replaces, unless reappointed.



§ 50-3-802 - Functions.

(a) The function of the commission shall be to review citations issued under § 50-3-307 and monetary penalties assessed under §§ 50-3-402 -- 50-3-408.

(b) The commission may affirm, modify or revoke a citation or a monetary penalty.



§ 50-3-803 - Hearings.

(a) The commission or its appointed hearing examiners may hold hearings at places of convenience to the parties concerned.

(b) The powers of the commission in the conduct of hearings, including the power to administer oaths and subpoena persons, may be exercised on its behalf by a member, members or a hearing examiner appointed by the chair of the commission.

(c) Hearings may be conducted on the basis of oral or written evidence.

(d) The commission may administer oaths and subpoena persons, including parties, as witnesses and may compel them to produce documentary evidence for hearings.

(e) Timely notice of the hearing and its time and place, as well as the future storage place for the hearing record, shall be given to the parties, and copies of the notice of the hearing shall be posted by the employer at places the commission shall require.

(f) The hearings shall be open to the public and the records of hearings shall be maintained and available for examination.

(g) For the orderly transaction of the hearings, the Tennessee Rules of Civil Procedure shall be used unless a different rule is adopted by the commission.

(h) The rules of the commission shall provide affected employees or their representatives an opportunity to participate as parties.



§ 50-3-804 - Quorum.

For the purpose of carrying out its functions under this chapter, two (2) members of the commission shall constitute a quorum, and official action can be taken only on the affirmative vote of at least two (2) members.



§ 50-3-805 - Facilities.

It is the duty of the department of labor and workforce development to provide equipment, supplies, clerical assistance, and the like, that the commission reasonably requires.



§ 50-3-806 - Appeals.

(a) An appeal may be taken from any final order or other final determination of the commission by any person, including the commissioner, who is or may be adversely affected by the final order or other final determination.

(b) The appeal shall be processed in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 9 - Miscellaneous Administrative and Enforcement Provisions

§ 50-3-901 - Delegation of powers and duties by the commissioner.

(a) The commissioner shall designate those persons in the commissioner's department responsible for carrying out the commissioner's powers, duties and responsibilities under this chapter.

(b) The persons designated shall be qualified by education, training and experience to ensure the effectiveness of this chapter.



§ 50-3-902 - Delegation of power of inspection.

The commissioner of labor and workforce development may delegate the power to conduct inspections under §§ 50-3-301 -- 50-3-306 to any other department of state government or to any local or regional health agency; provided, that the procedures employed by the department or agency are as effective as those employed by the commissioner.



§ 50-3-903 - Limitation on delegation of powers.

(a) The commissioner of labor and workforce development shall not designate any person of a rank below division administrator to:

(1) Determine to institute an action under § 50-3-401;

(2) Seek judicial review under § 50-3-806;

(3) Recommend to a district attorney general the institution of a criminal proceeding under § 50-3-409 or part 5 of this chapter; or

(4) Permit the giving of advance notice of an inspection under §§ 50-3-301 -- 50-3-306.

(b) The commissioner shall not designate any person of a rank below division director to assess penalties under §§ 50-3-402 -- 50-3-408.



§ 50-3-904 - Educational programs authorized.

The commissioner of labor and workforce development may engage in educational programs to provide an adequate supply of qualified personnel to carry out the purposes of this chapter, and is authorized to conduct, directly or by grants or contracts, training of personnel engaged in work related to the commissioner's responsibilities under this chapter. In carrying out the commissioner's responsibilities under this chapter, the commissioner is authorized to:

(1) Use, with the consent of any state agency or agency of county or municipal government, the services, facilities and personnel of the agency, with or without reimbursement in accordance with existing regulations and procedures;

(2) Employ experts and consultants or organizations of experts and consultants; and compensate the individuals employed at rates determined by the commissioner and approved by the department of finance and administration, including travel time, and allow them travel expenses while employed;

(3) Engage in programs of research, demonstrations and experiments, directly, or by grant or contract, relating to occupational safety and health; and

(4) Provide to employers or employees, to the extent feasible, advice and assistance to enable them to improve occupational safety and health in their work places.



§ 50-3-905 - Duties of attorney general and reporter and district attorneys general.

It is the duty of the attorney general and reporter and of the district attorneys general in the various districts of the state to assist the commissioner of labor and workforce development, upon the commissioner's request, and to act promptly upon the commissioner's recommendations for the prosecution of persons alleged to be subject to sanctions under § 50-3-409 or part 5 of this chapter.



§ 50-3-906 - State departments and agencies -- Responsibilities.

It is the responsibility of each administrative department, commission, board, division or other agency of the state to establish and maintain an effective and comprehensive occupational safety and health program consistent with the standards promulgated under this chapter. The head of each agency shall, in consultation with employees or representatives of employees of the agency:

(1) Provide a safe and healthful place and conditions of employment;

(2) Acquire, maintain and require the use of safety equipment, personal protective equipment and devices reasonably necessary to protect employees;

(3) Make, keep, preserve and make available to the commissioner of labor and workforce development, the commissioner's designated representative or persons within the agency to whom the responsibilities have been delegated, adequate records of all occupational accidents and personal injuries for proper evaluation and necessary corrective action as required under §§ 50-3-701 and 50-3-702;

(4) Consult with the commissioner with regard to the adequacy of the form and content of records kept pursuant to subdivision (3);

(5) By agreement with the commissioner, devise a program of inspection and sanctions required to carry out the purposes of the chapter;

(6) Consult with the commissioner regarding health and safety problems of the agency that are considered to be unusual or peculiar to its activities, or responsibilities that cannot be achieved under a standard required under this chapter;

(7) Make an annual report to the commissioner with respect to accidents and personal injuries and the agency's program under the chapter; and

(8) Provide reasonable opportunity for the participation of employees in the effectuation of the objectives of this section, including the opportunity to make anonymous complaints concerning conditions or practices injurious to employee safety and health.



§ 50-3-907 - Annual report of state department and agency programs.

The commissioner shall submit annually to the governor and the general assembly a summary or digest of reports submitted to the commissioner under § 50-3-906(7), together with the commissioner's evaluations of the progress toward achievement of the purposes of this chapter, the needs and requirements in the field of occupational safety and health, any other relevant information, and the commissioner's recommendations derived from these reports.



§ 50-3-908 - Violations by state departments or agencies -- Notice.

(a) Whenever the commissioner has reason to believe that an agency or department is failing reasonably to abide by §§ 50-3-906 -- 50-3-913, the commissioner may issue to the head of the agency or department a written notification stating in what respects the agency or department has not adequately met its responsibilities.

(b) If the agency or department does not advise the commissioner within twenty (20) days of its intention to contest the notification, the commissioner shall submit a copy of the notification to the governor, together with a request that action be taken to bring the agency or department into compliance with this chapter.

(c) If, within twenty (20) days of receipt of notification, the agency or department advises the commissioner of its intention to contest the notification, the commissioner shall promptly notify the commission, which shall afford an opportunity for a hearing and shall thereafter issue to the governor its findings of fact and recommendations for action.



§ 50-3-909 - Conditions or practices by state departments or agencies endangering health -- Abatement.

Whenever the commissioner of labor and workforce development has reason to believe that failure of an agency or department to meet its responsibilities under this chapter creates imminent danger of death or serious physical injury to any employee of this state, the commissioner shall immediately submit to the governor a statement of the reasons for the commissioner's belief, together with recommendations for the immediate abatement of the hazard.



§ 50-3-910 - Local governments' duty to employees -- Treatment as private employer.

(a) It is the duty of county, municipal and other local governments to provide their employees with conditions of employment consistent with the objectives of this chapter, and to comply with standards developed under § 50-3-201.

(b) On or before July 1, 2006, or in the case of local governments created after July 1, 2004, within two (2) years following the creation of the local government, each local government shall elect whether to:

(1) Be treated as a private employer; or

(2) Develop its own program of compliance.

(c) If a local government elects to develop its own program of compliance, it shall prepare a statement in writing of the program, including a description of methods of inspection, and shall register the program with the commissioner of labor and workforce development, by sending to the commissioner by certified mail a written notification that includes:

(1) A statement that the local government elects to develop its own program of compliance;

(2) A statement that the program has been developed and has been reduced to writing;

(3) A statement of where the writing may be inspected;

(4) A statement that employees of the local government have been informed of the program and have access to the writing;

(5) An assurance that the program incorporates standards developed under § 50-3-201; and

(6) An assurance that the program includes provisions for inspection and record keeping as effective as the provisions of this chapter.

(d) If a local government does not file the notification, it shall be considered to have elected to be treated as a private employer.

(e) On or before July 1, 2016, each utility district created by private act shall elect to either:

(1) Be treated as a private employer; or

(2) Develop its own program of compliance.



§ 50-3-911 - Inspection and enforcement of local government programs.

No action shall be taken with reference to an employer that is a local government, other than the performance of inspections under §§ 50-3-301 -- 50-3-306 performed for the purpose of determining the effectiveness of programs developed and registered by the employers under § 50-3-910, and other than investigation and enforcement actions under § 50-3-409, unless the local government has elected to be treated as a private employer.



§ 50-3-912 - Report of failure of government programs.

If the commissioner has reason to believe that any local government program of compliance is ineffective, the commissioner shall, after unsuccessfully seeking by negotiation to abate the failure, include this fact in the commissioner's annual report to the governor and the general assembly, together with the reasons for the belief that the local government program of compliance is ineffective, and may recommend legislation intended to correct the condition.



§ 50-3-913 - Local governments as private employers -- Enforcement not affected by notice to develop own program.

If proceedings under §§ 50-3-307, 50-3-401 -- 50-3-404, 50-3-407 and 50-3-408 or 50-3-409, 50-3-501 -- 50-3-503, 50-3-505 and 50-3-506 have been commenced with reference to a local government that has elected to be treated as a private employer, the proceedings, including subsequent review, shall not be terminated by the filing of a notification of an election to develop its own program of compliance.



§ 50-3-914 - Trade secrets confidential.

(a) All information obtained by or reported to the commissioner pursuant to any section of this chapter that contains or might reveal a trade secret or is otherwise privileged shall be considered confidential for the purpose of that section. The information may be disclosed to other officers or employees concerned with carrying out this chapter or when relevant in any proceeding under this chapter.

(b) A violation of this section is a Class A misdemeanor.



§ 50-3-915 - Compliance with chapter -- Relation of chapter to other laws.

(a) Compliance with any other state law that regulates safety and health in employment and places of employment shall not excuse any employer or employee or any other person from compliance with this chapter or any standard or regulation promulgated pursuant to this chapter.

(b) Compliance with this chapter or any standard or regulation promulgated pursuant to this chapter shall not excuse any employer or employee or any other person from compliance with any state law regulating and promoting safety and health unless the state law is specifically repealed by this chapter or is repealed by subsequent legislation pursuant to this chapter.



§ 50-3-916 - Minimizing report burden.

(a) Records and reports required by this chapter shall be obtained with a minimum burden on employers, especially those operating small businesses.

(b) Unnecessary duplication will be avoided by encouraging and approving the use of existing substitute records for those required under §§ 50-3-701 and 50-3-702 to the maximum extent possible.



§ 50-3-917 - Cooperation with federal government.

The commissioner of labor and workforce development, subject to the direction and designation of the governor under § 4-4-116, is authorized, in accordance with § 18 of the federal Occupational Safety and Health Act of 1970, codified as 29 U.S.C. § 667 to:

(1) Submit a state plan for the state that provides for safe and healthful employment by the adoption of standards and means for enforcement of the standards that are at least as effective as those standards and means for enforcement of the standards as are provided by the federal Occupational Safety and Health Act of 1970, compiled in 29 U.S.C. §§ 651-678;

(2) Accept funds made available under that act and similar or related acts;

(3) Enter into agreements and make reports necessary to the acceptance of the funds; and

(4) Cooperate with the federal government in ways that are reasonably designed to carry out the purposes of the act.



§ 50-3-918 - Hazardous condition -- Action by commissioner -- Emergency stop orders.

(a) If the commissioner of labor and workforce development, upon inspection or investigation, finds a hazardous condition at a place of employment that presents an imminent threat to life or limb of an employee, the commissioner may issue an emergency stop order requiring the immediate alleviation of the condition. This may require the discontinuation of a practice or the removal of all individuals from the threatened area. The stop order shall be in writing and is effective from the time it is posted in the place where the condition exists. Immediately after the order is posted, a copy shall be given to the employer. The commissioner shall fix a place and time, not later than twenty-four (24) hours thereafter, for a hearing to be held before the commissioner. Not more than twenty-four (24) hours after the start of the hearing, and without adjournment of the hearing, the commissioner shall affirm, modify or set aside the commissioner's previous order. The commissioner shall cause a transcript to be made of the proceedings in the hearing, copies of which shall be made available to all parties affected, at a reasonable cost.

(b) The action taken by the commissioner shall be subject to review by the chancery or circuit court of the county in which the condition is found to exist, upon petition for certiorari in the manner now provided for review of actions of boards and commissions in title 27, chapter 9. The review shall take precedence over all other matters on the docket except application for extraordinary process. Upon petition for certiorari, the stop order may be vacated by the reviewing court upon the giving of a bond as the court may find appropriate in the circumstances by the party seeking review.

(c) Should the commissioner fail to abide by the provision for affirming, modifying or setting aside of the commissioner's order, any work or project halted by the stop order may resume, it being the legislative intent that the stop order shall not serve to be a device to be used arbitrarily.



§ 50-3-919 - [Repealed.]

HISTORY: Acts 1988, ch. 722, § 1; 1999, ch. 520, §§ 41, 52, repealed by Acts 2011, ch. 61, § 3, effective April 11, 2011.



§ 50-3-920 - No regulation and enforcement of changes in federal regulations relating to child labor performed on farms.

On or after April 16, 2012, no public funds of this state or any political subdivision of this state shall be allocated to the regulation or enforcement of any change made after December 1, 2011, to the United States department of labor's Hazardous Occupations Orders for Agricultural Employment relating to children, compiled in 29 CFR part 570.






Part 10 - High-Voltage Lines

§ 50-3-1001 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Approved" means approved by the commissioner;

(2) "Commissioner" means the commissioner of labor and workforce development or any of the commissioner's authorized representatives;

(3) "Department" means the department of labor and workforce development;

(4) "High-voltage" means a voltage in excess of seven hundred fifty (750) volts between conductors or from any conductor to ground; and

(5) "Overhead lines" means all bare or insulated electrical conductors installed above ground, except those conductors that are enclosed in approved metal covering.



§ 50-3-1002 - Guarding against accidental contact by employee.

No person, firm, or corporation, or agent of a person, firm or corporation, shall require or permit any employee to perform any function in proximity to high-voltage overhead lines; to enter upon any land, building, or other premises and engage in any excavation, demolition, construction, repair or other operation; or to erect, install, operate, or store in or upon such premises any tools, machinery, equipment, materials, or structures, including house moving, well drilling, pile driving or hoisting equipment, unless and until danger from accidental contact with such high-voltage overhead lines has been effectively guarded against in the manner prescribed in this part.



§ 50-3-1003 - Clearance or safeguard required.

(a) The operation, erection or transportation of any tools, machinery, or equipment, or any part of any tools, machinery, or equipment, capable of vertical, lateral or swinging motion, the handling, transportation or storage of any supplies, materials or apparatus, or the moving of any house or other building, or any part of any house or building, under, over, by or near high-voltage overhead lines, is expressly prohibited, if at any time during such operation, transportation or other manipulation it is possible to bring the equipment, tools, materials, building, or any part of the equipment, tools, materials or building, within ten feet (10') of the high-voltage overhead lines, or the distance required by an applicable standard of the Tennessee occupational health administration, except where the high-voltage overhead lines have been effectively guarded against danger from accidental contact, by either:

(1) The erection of mechanical barriers to prevent physical contact with high-voltage conductors;

(2) De-energizing the high-voltage conductors and grounding where necessary; or

(3) By insulating the lines.

(b) Only in the case of an exception referenced in subdivision (a)(1), (a)(2) or (a)(3) may the clearance required by subsection (a) be reduced. The clearance required by subsection (a) shall not be provided by movement of the conductors through strains impressed, by attachments or otherwise, upon the structures supporting the high-voltage overhead line nor upon any equipment, fixtures or attachments on the structures.

(c) If temporary relocation of the high-voltage conductors is necessary, appropriate arrangements shall be made with the owner or operator of the overhead line for such temporary relocation.



§ 50-3-1004 - [Repealed.]

HISTORY: Acts 1955, ch. 289, § 4; T.C.A., §§ 53-2804, 68-21-104, repealed by Acts 2011, ch. 157, § 5, effective May 5, 2011; transferred by Acts 2012, ch. 681, § 4 from § 68-103-104, effective July 1, 2012.



§ 50-3-1005 - Notification to power company and responsibility for safeguards.

When any operations are to be performed, tools or materials are to be handled, or equipment is to be moved or operated, within ten feet (10'), or the distance required by an applicable standard of the Tennessee occupational health administration, of any high-voltage overhead line, the person or persons responsible for the work to be done shall promptly notify the operator of the high-voltage overhead line of the work to be performed, and such person shall be responsible for the completion of the safety measures that are required by §§ 50-3-1002 and 50-3-1003, before proceeding with any work that would impair the clearance.



§ 50-3-1006 - Enforcement.

The commissioner shall administer and enforce this part and the commissioner is empowered to prescribe and promulgate rules and regulations consistent with this part.



§ 50-3-1007 - Violation of part.

A violation of any provision of this part is a violation of § 50-3-105(1).



§ 50-3-1008 - Operations exempt.

This part shall not be construed as applying to, shall not apply to, and is not intended to apply to, the construction, reconstruction, operation, and maintenance of overhead electrical conductors and their supporting structures and associated equipment by authorized and qualified electrical workers; nor to the authorized and qualified employees of any person, firm or corporation engaged in the construction, reconstruction, operation, and maintenance of overhead electrical circuits or conductors and their supporting structures and associated equipment of rail transportation systems, or electrical generating, transmission, distribution, and communication systems. This exception, when applied to railway systems, shall be construed as permitting operation of standard rail equipment that is normally used in the transportation of freight or passengers or both and the operation of relief trains, or other equipment in emergencies, or in maintenance of way service, at a distance of less than ten feet (10'), or the distance required by an applicable standard of the Tennessee occupational health administration, from any high-voltage overhead conductor of such railway system; but this part shall be construed as prohibiting normal repair or construction operations at a distance of less than ten feet (10'), or the distance required by an applicable standard of the Tennessee occupational health administration, from any high-voltage overhead conductor by other than properly qualified and authorized persons or employees under the direct supervision of an authorized person who is familiar with the hazards involved, unless there has been compliance with the safety provisions of §§ 50-3-1002 -- 50-3-1005.






Part 20 - Hazard Communication

§ 50-3-2001 - Employer compliance with the federal hazard communication standard for chemicals and other compliance requirements.

Each employer shall comply with all of the requirements of the federal hazard communication standard codified in 29 CFR 1910.1200. In addition to the requirements set forth in 29 CFR 1910.1200 each employer must also comply with the following:

(1) (A) Employers shall keep a record of the dates of training sessions given to their employees;

(B) The hazard communication program and employee information and training required of employers pursuant to 29 CFR 1910.1200 and the education and training program pursuant to subdivision (1) shall require annual refresher training after the initial training pursuant to 29 CFR 1910.1200 is conducted, unless the commissioner grants an exemption from annual refresher training. The exemption may be granted if the commissioner determines that the nature of the work assignment, the level of exposure or the nature of the hazardous chemical involved would not reasonably require annual refresher training;

(2) (A) For the purposes of this section only, "workplace" means any workplace as defined in 29 CFR 1910.1200(c) that is located within the fire chief's actual jurisdiction or that is located in a jurisdiction to which the fire chief responds pursuant to a mutual aid pact;

(B) Employers and distributors who normally store a hazardous chemical in excess of fifty-five gallons (55 gal.) or five hundred pounds (500 lbs.) shall provide the fire chief, in writing, the names and telephone numbers of knowledgeable representatives of the manufacturing employer, non-manufacturing employer or distributor who can be contacted for further information or in the event of an emergency;

(C) Each employer and distributor shall provide a copy of the workplace chemical list to the fire chief and shall thereafter notify the fire chief of any significant changes that occur in the workplace chemical list;

(D) The fire chief or the fire chief's representative, upon request, shall be permitted on-site inspections of the hazardous chemicals on the workplace chemical list during normal business hours for the sole purpose of preplanning emergency fire department activities;

(E) Employers and distributors, upon written request, shall provide the fire chief a copy of the safety data sheet (SDS) for any chemical on their workplace chemical list;

(F) The fire chief shall, upon request, make the workplace chemical list and SDSs available to members of the fire chief's fire company having jurisdiction over the workplace, or their designated representatives, but shall not otherwise distribute the information without written approval of the manufacturing employer, nonmanufacturing employer or distributor who provided the workplace chemical list or SDSs; except that approval shall not be required in an emergency situation in which human life is at stake. In the event the workplace chemical list or SDSs are released under an emergency situation, the fire chief shall promptly notify the supplier of the workplace chemical list or SDSs, in writing, as to whom the information was released and the circumstances of the emergency. Persons receiving workplace chemical lists or SDSs from the fire chief shall hold the information contained in the workplace chemical lists or SDSs in confidence;

(G) (i) Employers and distributors shall place one (1) sign in accordance with the NFPA704M series on the outside of any building that contains a class A explosive, class B explosive, poison gas (poison A), water-reactive flammable solid (flammable solid W), or radioactive material as listed in Table 1 of the federal department of transportation (DOT) regulations at 49 CFR, Part 172, and further defined in federal DOT regulations at 49 CFR, Part 173, or any other hazardous chemical in excess of the amounts listed in subdivision (2)(B);

(ii) The commissioner shall promulgate rules in accordance with § 50-3-102(b)(3) to establish specifications on the size, color, lettering and posting requirements pursuant to the series. The regulations shall provide that the number used shall be determined by the hazardous chemical that presents the greatest danger;

(iii) The commissioner shall exempt an employer from this subdivision (2)(G) who can satisfactorily demonstrate that:

(a) The employer maintains a trained fire or emergency preparedness team considered capable of handling workplace chemical or fire emergencies without external assistance; or

(b) The employer maintains twenty-four (24) hour security personnel who maintain accurate records of the location of chemicals and who can readily direct emergency personnel from outside sources to affected company facilities;

(H) The department of labor and workforce development shall assist employers and fire personnel to effectuate the purposes of this section;

(3) (A) (i) Manufacturing employers shall compile and maintain a list of the hazardous chemicals known to be present using a product identifier that is referenced on the appropriate safety data sheet and the work area or workplace in which the hazardous chemical is normally used or stored;

(ii) The manufacturing employer shall maintain the workplace chemical list for no less than thirty (30) years. The manufacturing employer shall send complete records pertinent to the workplace chemical list to the commissioner if the manufacturing employer generating the list ceases to operate a business within the state;

(iii) The workplace chemical list shall be filed with the commissioner within ninety-six (96) hours of a request by an authorized representative of the commissioner;

(B) (i) Nonmanufacturing employers shall compile and maintain a list of the hazardous chemicals known to be present using a product identifier that is referenced on the appropriate safety data sheet and the work area or workplace in which the hazardous chemical is normally used or stored. This subdivision (3)(B)(i) shall apply to employers who store such chemicals in excess of fifty-five gallons (55 gal.) or five hundred pounds (500 lbs.);

(ii) The nonmanufacturing employer shall maintain the workplace chemical list for no less than thirty (30) years. The nonmanufacturing employer shall send complete records pertinent to the workplace chemical list to the commissioner if the nonmanufacturing employer generating the list ceases to operate a business within the state;

(iii) The nonmanufacturing employer shall notify new or newly assigned employees about the workplace chemical list and its contents before working in a work area containing hazardous chemicals; and

(iv) The nonmanufacturing employer shall file the workplace chemical list with the commissioner within ninety-six (96) hours of a request by an authorized representative of the commissioner.

(C) The workplace chemical list may consist of either a single listing prepared for the workplace as a whole or a collection of lists prepared for each work area individually;

(D) The department of labor and workforce development shall provide the following information and services:

(i) The CAS number for any hazardous chemical on the workplace chemical list that is not included by the manufacturing or nonmanufacturing employer pursuant to subdivision (3)(D)(i)(a) or (b), if:

(a) The chemical is not a mixture; and

(b) A CAS number exists for the chemical;

(ii) The employer shall make available a copy of the workplace chemical list for inspection by the public during regular office hours at the division's central office or any division field office. The copy must be requested by the public and received by the division as specified by this section;

(iii) Copies of any workplace chemical list may be obtained from the division of occupational safety and health upon written request and payment of a reasonable copying and mailing fee. The division shall provide the list within ten (10) business days of receipt of the written request;

(E) It is the intention of the general assembly, pursuant to this section, to provide access to information concerning hazardous chemicals used and stored in this state to the citizens of this state who live and work in proximity to the chemicals to enable the citizens to make informed decisions concerning their health, safety and welfare.



§ 50-3-2002 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2003 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2004 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2005 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2006 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2007 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2008 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2009 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2010 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2011 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2012 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2013 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2014 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2015 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2016 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2017 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2018 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.



§ 50-3-2019 - [Repealed.]

HISTORY: Acts 1985, ch. 417, §§ 1-17, 19, 20; 1989, ch. 490, § 1; 1999, ch. 520, § 41; 2003, ch. 83, §§ 1-4; repealed by Acts 2013, ch. 257, § 2, effective April 23, 2013.









Chapter 4 - Administrative Inspections

§ 50-4-101 - Administrative inspection warrant available to department of labor and workforce development.

In the event that an employee or official of the department of labor and workforce development authorized to conduct inspections is denied permission to make that inspection, and a warrant is required by the constitution of the United States or the state of Tennessee, the employee or official may obtain an administrative inspection warrant in accordance with the procedures outlined in this chapter. Section 39-16-402 and title 40, chapter 6, part 1, do not apply to warrants issued pursuant to this chapter.



§ 50-4-102 - "Issuing officer" defined.

As used in this chapter, "issuing officer," means either:

(1) Any official authorized by law to issue search warrants; or

(2) Any court of record in the county of residence of the agency making application for an administrative inspection warrant.



§ 50-4-103 - Grounds for issuing administrative inspection warrants -- Probable cause.

The issuing officer is authorized to issue administrative inspection warrants authorizing an employee or official of the department of labor and workforce development to inspect named premises and seize certain items. In so doing, the issuing officer must determine from the affidavits filed by the agency requesting the warrant that:

(1) The agency and employee or official has the statutory authority to conduct the inspection;

(2) Probable cause exists to believe that a violation of law has occurred or is occurring. Probable cause in these cases is not the same standard as used in obtaining criminal search warrants. In addition to a showing of specific evidence of an existing violation, probable cause can be found upon a showing of facts justifying further inquiry, by inspection, to determine whether a violation of law is occurring. This finding can be based upon a showing that:

(A) The inspection of the premises in question was to be made pursuant to an administrative plan containing neutral criteria supporting the need for the inspection;

(B) Previous inspections have shown violations of law and the present inspection is necessary to determine whether those violations have been abated;

(C) The business, occupation, product, equipment, materials, wastes or other characteristics of a particular enterprise or class of enterprises, including the named premises, present a probability of violation of the law in excess of the general business community;

(D) Complaints have been received by the agency and presented to the issuing officer from persons who, by status or position, have personal knowledge of violations of law occurring on the named premises; or

(E) Any other showing consistent with constitutional standards for probable cause in administrative inspections;

(3) The inspection is reasonable and not intended to arbitrarily harass the persons or business involved;

(4) The areas and items to be inspected or seized are accurately described and are consistent with the statutory inspection authority; and

(5) The purpose of the inspection is not criminal in nature and the agency is not seeking sanctions against the person or business for refusing entry.



§ 50-4-104 - Issuance of warrant -- Notice not required.

(a) The issuing officer shall immediately make a finding as to whether an administrative inspection warrant should be issued and if the issuing officer so determines, issue the warrant.

(b) No notice shall be required prior to the issuance of the warrant.



§ 50-4-105 - Contents of warrant.

All warrants shall include at least the following:

(1) The name of the agency and employee or official requesting the warrant;

(2) The statutory authority for the inspection;

(3) The name of the person or persons submitting affidavits in support of the issuance of the warrants;

(4) The names of the persons who will conduct the inspection;

(5) A reasonable description of the property and items to be inspected and seized;

(6) A brief description of the purposes of the inspection; and

(7) Any other requirements or particularity required by the constitutions of the United States and the state of Tennessee, regarding administrative inspections.



§ 50-4-106 - Assistance of department of labor and workforce development representative -- Execution of warrant.

(a) It is the duty of any representative of the department of labor and workforce development charged with the enforcement of the Occupational Safety and Health Act, compiled in chapter 3 of this title, upon the request of the inspecting person or persons, to accompany the person or persons and assist in the service and execution of an administrative inspection warrant issued pursuant to this chapter.

(b) All warrants shall be executed within ten (10) days of issuance.



§ 50-4-107 - Obstruction of inspection -- Misdemeanor.

Any person who willfully refuses to permit inspection, obstructs inspection or aids in the obstruction of an inspection of property described in an administrative inspection warrant commits a Class C misdemeanor.



§ 50-4-108 - Suppression of evidence seized during unlawful inspection.

(a) Any person aggrieved by an unlawful inspection of premises named in an administrative inspection warrant may in any judicial or administrative proceeding move to suppress any evidence or information received, or move for the return of any item seized, by the agency pursuant to the inspection.

(b) If the court or the administrative agency finds that the inspection was unlawful, the evidence and information shall be suppressed and any item seized returned and not considered in the proceeding.






Chapter 5 - Child Labor

Part 1 - Child Labor Act of 1976

§ 50-5-101 - Short title.

This part shall be known and may be cited as the "Child Labor Act of 1976."



§ 50-5-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agricultural work" includes farming in all its branches, and, among other things, includes the cultivation and tillage of the soil, dairying, the production, cultivation, growing and harvesting of any agricultural or horticultural commodities, the raising of livestock or poultry, and any practices performed by a farmer or on a farm as an incident to or in conjunction with the farming operations, including preparation for market, delivery to storage or to market or to carriers for transportation to market;

(2) "Commissioner" means the commissioner of labor and workforce development or the commissioner's designated representative;

(3) "Department" means the department of labor and workforce development;

(4) "Director of schools" means the director of schools, or the director's designee, in the county, city, town or special school district in which a minor seeking employment resides or is to be employed; provided, that, with respect to a home school, as defined in § 49-6-3050, "director of schools" means the director of the local education agency (LEA) where the child who has been registered as a home schooled child would otherwise attend; and with respect to a home school that teaches kindergarten through grade twelve (K-12) where the parents are associated with an organization that conducts church-related schools, as defined in § 49-50-801, the "director of schools" means the director of the church-related school;

(5) "Employ" means to permit or suffer to work in employment or a gainful occupation;

(6) "Employer" includes, but is not limited to, any individual, partnership, association, corporation, business trust, legal representative or any organized group of persons, acting directly or indirectly in the interest of an employer in relation to an employee;

(7) "Employment or gainful occupation" means any work engaged in for compensation in money or other valuable consideration, whether paid to the minor or some other person, including, but not limited to, work as a servant, agent, subagent or independent contractor;

(8) "Minor" means a person of either sex under eighteen (18) years of age, unless otherwise provided;

(9) "School days" means any day when normal classes are in session during the regular school year in the school district;

(10) "School hours" means that period of time during a school day when school is in session and students are required to attend classes;

(11) "Self-employed" means earning income directly from one's own business, trade or profession rather than as a specified salary or wages from an employer;

(12) "Sexual conduct" means actual or simulated sexual intercourse, sodomy, sexual bestiality, masturbation, sadomasochistic abuse, excretion, or the exhibition of the male or female genitals;

(13) "Week" means a fixed and regularly recurring period of seven (7) consecutive days; and

(14) "Youth peddling" means the selling of merchandise by a minor under sixteen (16) years of age to customers at the customer's residence, at a customer's place of business, or in public places such as street corners or public transportation stations. "Youth peddling" does not include the activities of individuals who are self-employed or who volunteer to sell goods or services on behalf of not-for-profit organizations or governmental entities or for school functions.



§ 50-5-103 - Employment of minor under 14 years of age -- Penalty.

(a) A minor under fourteen (14) years of age may not be employed in any gainful occupation except as otherwise provided in § 50-5-107.

(b) Any person who violates subsection (a) commits a Class D felony.



§ 50-5-104 - Employment of minors fourteen or fifteen years of age.

(a) A minor who is either fourteen (14) or fifteen (15) years of age may be employed in connection with any gainful occupation that:

(1) Does not interfere with the minor's schooling, health or well-being;

(2) Is not prohibited by subsection (b); or

(3) Is not prohibited by § 50-5-106.

(b) A minor who is either fourteen (14) or fifteen (15) years of age may not be employed:

(1) During school hours;

(2) Between the hours of seven o'clock p.m. (7:00 p.m.) and seven o'clock a.m. (7:00 a.m.), if the next day is a school day;

(3) Between the hours of nine o'clock p.m. (9:00 p.m.) and six o'clock a.m. (6:00 a.m.);

(4) More than three (3) hours a day on school days;

(5) More than eighteen (18) hours a week during a school week;

(6) More than eight (8) hours a day on nonschool days; or

(7) More than forty (40) hours a week during nonschool weeks.



§ 50-5-105 - Employment of minors sixteen or seventeen years of age.

(a) A minor who is sixteen (16) or seventeen (17) years of age may be employed in connection with any gainful occupation that:

(1) Does not interfere with the minor's health or well-being;

(2) Is not prohibited by subsection (b); or

(3) Is not prohibited by § 50-5-106.

(b) A minor who is sixteen (16) or seventeen (17) years of age and is enrolled in school may not be employed:

(1) During those hours when the minor is required to attend classes; or

(2) Between the hours of ten o'clock p.m. (10:00 p.m.) and six o'clock a.m. (6:00 a.m.), Sunday through Thursday evenings preceding a school day.

(A) If the parents or guardians of the minor submit to the employer a signed and notarized statement of consent, then the minor may be employed between the hours of ten o'clock p.m. (10:00 p.m.) and twelve o'clock midnight (12:00 a.m.), Sunday through Thursday evenings preceding a school day; provided, that under no circumstances shall the minor be employed between those hours on those evenings on more than three (3) occasions during any week.

(B) Each statement of consent shall be submitted to the employer on a carbonized form provided for the purpose by the department. Upon accepting the form, the employer shall promptly mail the carbon copy of the form to the commissioner.

(C) The form shall remain valid until the end of the school year during which it is submitted or until termination of the minor's employment, or until the minor reaches the age of majority, whichever occurs first; and the original copy of the form shall be maintained for the period of its effectiveness by the employer at the location of the minor's employment.

(D) At any time, consent may be rescinded by submission to the employer of a statement of rescission, signed by the parents or guardians of the minor.

(c) With respect to a student enrolled with a church-related school as defined in § 49-50-801, or who is home schooled in accordance with § 49-6-3050 and has the consent of the parent conducting the home school, subdivision (b)(1) shall not apply. However, to work during the hours identified in subdivision (b)(1), the student shall also present to the employer a letter signed by the director, as defined in § 50-5-102, confirming the student's enrollment and the authorization to work. The director of the church-related school shall send a copy of the letter to the director of the LEA of the school district in which the child resides.

(d) If the department discovers that an employer has violated this section or has violated § 50-5-111, by failing to maintain the required file record, including an accurate time record showing the hours of a minor's beginning and ending of work each day, then the department shall promptly take appropriate actions to ensure imposition of the sanctions prescribed by § 50-5-112.



§ 50-5-106 - Prohibited employment for minors.

A minor may not be employed in connection with the following:

(1) Occupations in or about plants or establishments manufacturing or storing explosives or articles containing explosive components;

(2) Motor vehicle driving occupations;

(3) Coal mine occupations;

(4) Logging occupations and occupations in the operation of any sawmill, lath mill, shingle mill or cooperage-stock mill;

(5) Occupations involved in the operation of power-driven woodworking machines;

(6) Occupations involving exposure to radioactive substances and to ionizing radiations;

(7) Occupations involved in the operation of elevator and other power-driven hoisting apparatus;

(8) Occupations involved in the operation of power-driven metal-forming, punching and shearing machines;

(9) Occupations in connection with mining elements other than coal;

(10) Occupations involving slaughtering, meat-packing, processing or rendering;

(11) Occupations involved in the operation of hazardous power-driven bakery machines;

(12) Occupations involved in the operation of hazardous power-driven paper products machines;

(13) Occupations involved in the manufacture of brick, tile and kindred products;

(14) Occupations involved in the operation of circular saws, band saws and guillotine shears;

(15) Occupations involved in wrecking, demolition and ship-breaking operations;

(16) Occupations involved in roofing operations;

(17) Occupations in excavation operations;

(18) Any occupation in a place of employment where the average monthly gross receipts from the sale of intoxicating beverages exceed twenty-five percent (25%) of the total gross receipts of the place of employment, or in any place of employment where a minor will be permitted to take orders for or serve intoxicating beverages, regardless of the amount of intoxicating beverages sold in the place of employment;

(19) Occupations that the commissioner shall by regulation, pursuant to this part, declare to be hazardous or injurious to the life, health, safety and welfare of minors;

(20) (A) Occupations involving posing or modeling, alone or with others, while engaged in sexual conduct for the purpose of preparing a film, photograph, negative, slide or motion picture;

(B) As used in (20)(A), "sexual conduct" means actual or simulated conduct, sexual intercourse, sodomy, sexual bestiality, masturbation, sadomasochistic abuse, excretion, or the exhibition of the male or female genitals; and

(21) Occupations involved in youth peddling.



§ 50-5-107 - Exempt minors.

This part shall not apply to any minor who:

(1) Is employed in housework in the minor's home;

(2) Is employed by a parent or guardian in a nonhazardous occupation, as defined by § 50-5-106;

(3) Is employed in agricultural work;

(4) Is employed in the distribution or sale of newspapers;

(5) Is employed in errand and delivery work by foot, bicycle or public transportation;

(6) Is self-employed;

(7) Is a musician or entertainer, except in cases covered by § 50-5-106(20);

(8) Has graduated from high school or has the equivalent of a high school diploma, but only if a copy of the minor's high school diploma or its equivalent is retained by the employer in the employer's personnel records;

(9) Is or has been lawfully married or is a parent, but only if a copy of either the minor's marriage license or the birth certificate of the minor's child is retained by the employer in the employer's personnel records;

(10) Is sixteen (16) or seventeen (17) years of age and is an apprentice employed in a craft recognized as an apprenticable trade and is registered by the bureau of apprenticeship and training of the United States department of labor and is employed in accordance with the standards established by that bureau;

(11) Is sixteen (16) or seventeen (17) years of age and is a student learner enrolled in a course of study and training in a cooperative vocational training program under a recognized state or local educational authority or in a course of study in a substantially similar program conducted by a private school. The student learner must be employed under a written agreement, a copy of which must be retained by the employer in the employer's personnel records;

(12) Is an enrollee in a public employment program that is conducted or funded by the federal government; provided, that the employer has on file in the employer's personnel records an unrevoked written statement from a representative of the federal agency administering that program certifying the enrollment of the minor in the program;

(13) Is sixteen (16) or seventeen (17) years of age and not enrolled in school, but only if the employer has on file in the employer's personnel records a written statement signed by the director of schools stating that the particular minor is not enrolled in school; or is lawfully excused from compulsory school attendance under § 49-6-3005, but only if the employer has on file in the employer's personnel records a written statement signed by the director of schools stating that the particular minor has been excused under § 49-6-3005; or

(14) Is fourteen (14) years of age or older and who is a student enrolled in a course of study and training in a cooperative career and technical training program, including a work experience and career exploration program, that is approved and authorized by the department of education and that complies with all applicable federal laws. The student learner must be employed under a written agreement, a copy of which must be retained by the employer in the employer's personnel records.



§ 50-5-108 - Special exemptions.

(a) The commissioner may consider and grant special exemptions submitted in writing by the minor and the minor's parents or guardian from this part if it is found that to do so would be in the best interest of the minor involved, and present no danger to the life, health or safety, or schooling of the minor.

(b) (1) Before granting a special exemption, the commissioner shall investigate and determine from all pertinent data available that there is reasonable cause to believe that the exemption is in the best interests of the minor.

(2) If the commissioner finds that the minor is entitled to a special exemption, the commissioner will immediately report, in writing, the commissioner's findings and reasons for granting the special exemption, to the director of schools in the county in which the minor resides.

(c) Failure by the commissioner to grant a special exemption within ten (10) days of submission shall be considered a refusal.

(d) (1) When a special exemption has been refused, the commissioner shall, upon demand made within five (5) days after the refusal, furnish the minor and the minor's parents or guardian with a written statement of the reasons for the refusal.

(2) This written statement shall be furnished by the commissioner within ten (10) days of the commissioner's receipt of the demand by the minor and the minor's parents or guardian.

(e) (1) Within ten (10) days after the receipt of the statement by the commissioner, the minor and the minor's parents or guardian may petition the court having jurisdiction over juvenile matters in the county in which the minor resides for an order directing the commissioner to grant a special exemption.

(2) The petition shall state the reasons why the court should issue an order, and the petitioner shall attach to the petition the statement of the commissioner obtained pursuant to subsection (d).

(f) (1) The court shall hold a hearing and receive further testimony and evidence it deems necessary.

(2) If the court finds that the issuance or reissuance of a permit is in the best interest of the minor, it shall grant the petition.



§ 50-5-109 - Proof of age required for employment or continued employment -- Oath by parent or guardian if evidence unavailable.

Before any minor may be employed or continue to be employed in connection with any gainful occupation, the employer shall require proof of the age of the minor employee or prospective employee by requiring the minor to provide the employer with a copy of the minor's birth certificate, passport, driver's license or state issued identification. If the evidence is not available, the parents or guardian shall appear with the minor before the judge or other officer of the juvenile court of the county in which the minor resides and shall make an oath as to the age of the minor.



§ 50-5-110 - Duties of department.

The department shall administer and enforce this part. In addition, the department shall:

(1) Supply employers of minors with printed copies of the regulations governing the employment and hours of work of minors and occupations prohibited to minors under this part;

(2) Inspect all places where minors may be employed and all pertinent records of employment, at any reasonable time, and as often as necessary to effectively enforce this part;

(3) Notify in writing any person charged with a violation of this part as to the nature of the violation;

(4) Bring a complaint before any court of competent jurisdiction against persons violating this part and prosecute these violations; and

(5) Make, keep and preserve a file record of all places where minors may be employed.



§ 50-5-111 - Duties of employers of minors.

Employers of minors subject to regulation under this part shall:

(1) Make, keep and preserve a separate and independent file record for each minor employed, which shall be kept at the location of the minor's employment and shall include:

(A) An employment application;

(B) A copy of the minor's birth certificate or other evidence of the minor's age as provided in § 50-5-109;

(C) An accurate time record showing the hours of the minor's beginning and ending of work each day if the minor is one subject to § 50-5-104 or § 50-5-105; and

(D) Any records required under § 50-5-107(8)-(14);

(2) Allow the department to inspect, during regular working hours, any and all premises where minors are or could be employed and the contents of the individual file records specified in subdivision (1);

(3) Post and maintain in a conspicuous place on the business premises a printed notice, furnished by the department, stating the regulations governing the employment and hours of work of minors and employment prohibited to minors under this part; and

(4) Furnish to the department records relative to the employment of minors.



§ 50-5-112 - Violations -- Penalties.

(a) (1) Except as provided in § 50-5-103, any employer, who violates this part, or hinders or obstructs the department in administering or enforcing this part, or any parent or guardian who permits a child under the parent's or guardian's control or custody to work in violation of this part, commits a Class A misdemeanor.

(2) At the discretion of the commissioner, the employer shall be subject to a civil penalty of not less than one hundred fifty dollars ($150) nor more than one thousand dollars ($1,000) for each instance of an employer's violation of this part. In determining the amount of the penalty, the appropriateness of the penalty to the size of the business of the person charged and the gravity of the violation shall be considered. If the commissioner determines that the violation was unintentional, there shall be a warning in lieu of a penalty on the first offense.

(3) On second or subsequent violations, the civil penalty is applicable and may be assessed at the discretion of the commissioner, or the commissioner's designated representative.

(4) It shall be at the sole discretion of the commissioner to elect to proceed either civilly or criminally upon any violation of this part; however, the employer shall not be charged both civilly and criminally for the same violation.

(b) Each day during which any violation of subsection (a) continues after notification by the department that a violation exists constitutes a separate punishable offense.

(c) Any person who engages a minor under sixteen (16) years of age in youth peddling and transports the minor more than five (5) miles from the minor's residence shall, at the discretion of the commissioner, be subject to a penalty of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000) if evidence of two (2) or more of the following factors is present:

(1) The minor is working more than three (3) hours a day on school days;

(2) The minor is working more than eighteen (18) hours a week during a school week;

(3) The minor is working more than eight (8) hours a day on nonschool days;

(4) The minor is working more than forty (40) hours a week during nonschool weeks;

(5) The minor is working after seven o'clock p.m. (7:00 p.m.) if the next day is a school day; or

(6) The employer fails to comply with the recordkeeping requirements of § 50-5-111.

(d) Any person who violates § 50-5-103 shall, at the discretion of the commissioner, be subject to a penalty of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000). Each instance of a minor working in violation of § 50-5-103 shall constitute a separate violation.

(e) Each instance of a minor under sixteen (16) years of age working in violation of the youth peddling provisions of this part shall be considered a separate violation.

(f) Any person who violates the youth peddling provisions of this part commits a Class D felony.

(g) If, within thirty (30) days from the receipt of written notification of penalties assessed pursuant to this part, an employer fails to notify the commissioner in writing of its intent to contest the imposition of the penalty, the assessment of a penalty as stated in the notification shall be deemed a final order of the commissioner, and not subject to further review.

(h) All penalties owed under this part shall be paid to the commissioner.



§ 50-5-113 - Using children in pornography -- Class C felony.

Any person who violates § 50-5-106(20) or who violates § 50-5-103 by employing a child in an occupation that would violate § 50-5-106(20) if the child were over fourteen (14) years of age commits a Class C felony.



§ 50-5-114 - Rules and regulations.

The commissioner may issue, amend and rescind all rules, regulations and procedures necessary to effectuate the purpose of this part.



§ 50-5-115 - Breaks and meal periods for working minors.

A minor must have a thirty-minute unpaid break or meal period if scheduled to work six (6) hours consecutively. This break shall not be scheduled during or before the first hour of scheduled work activity.






Part 2 - Tennessee Protection of Minor Performers Act

§ 50-5-201 - Short title.

This part shall be known and may be cited as the "Tennessee Protection of Minor Performers Act."



§ 50-5-202 - Power to amend or repeal.

The general assembly shall have power to amend or repeal all or part of this part at any time and all persons subject to this part shall be governed by the amendment or repeal.



§ 50-5-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Artistic or creative services" means, but is not limited to, services as an actor, actress, dancer, musician, comedian, vocalist, including demonstration recordings, stunt-person, voice-over artist, model, or other performer or entertainer, or as a songwriter, musical producer or arranger, writer, director, producer, production executive, choreographer, composer, conductor, or designer, or other performing artist; and

(2) "Minor" means any person who has not attained eighteen (18) years of age and has not had the disability of minority removed so as to make this part inapplicable.



§ 50-5-204 - Construction.

This part does not repeal or affect the rights or powers under title 29, chapter 31, regarding the removal of disability of minors, and all provisions of that chapter shall remain in force and effect and applicable to the appropriate circumstances addressed in that chapter.



§ 50-5-205 - Approval not exemption from other law -- Disability of non-age not removed generally.

Approval of a contract pursuant to this part shall not:

(1) Exempt any person from any other law with respect to licenses, consents, or authorizations required for any conduct, employment, use, or exhibition of the minor in this state, nor limit in any manner the discretion of the licensing authority or other persons charged with the administration of the requirements, nor dispense with any other requirement of law relating to the minor;

(2) Unless specifically so provided in the order, remove the disability of non-age for any other contract with the same minor that is not approved by the court pursuant to this section, nor, unless specifically so provided in the order, is the disability of non-age of the minor removed generally for the minor, nor is the minor emancipated for any other purpose or contract other than the performance of contracts approved pursuant to this section; and

(3) Be granted for a contract that provides for an employment, use, or exhibition of the minor, within or without the state, that is prohibited by law and in particular by any federal or state minor labor law, and could not be licensed to take place in this state.



§ 50-5-206 - Applicability.

The chapters of this title shall apply to every minor person who desires to perform artistic or creative services in the state, including minor persons who reside in the state and minor persons not residing in the state, as long as some or all of the services are to be provided or delivered in the state, or at least one (1) of the other parties are doing business in the state.



§ 50-5-207 - Disaffirmance of approved contract on ground of minority.

If a contract is approved by the appropriate court pursuant to this part, then the minor may not, either during minority or after reaching majority, disaffirm the contract on the ground of minority, nor may the minor assert that the minor's parent or guardian lacked the authority to make the contract personally as an adult.



§ 50-5-208 - Who may apply for court order.

Application for an order pursuant to this part may be made by the minor, or the minor's parent, or legal guardian, or guardian ad litem appointed pursuant to this part. For the purposes of any proceeding under this part, a parent or legal guardian, as the case may be, entitled to the physical custody, care, and control of the minor at the time of the proceeding shall be considered the minor's guardian ad litem for the proceeding, unless the court determines that appointment of a different individual as guardian ad litem is required in the best interests of the minor.



§ 50-5-209 - Approval for contract that is executed, in existence or being performed -- Effective date -- Earnings.

(a) Approval under this part may be sought for a contract or agreement that is fully executed, is already in existence or under which the parties are currently performing. Approval may be effective as of the date upon which the contract has been executed, or the date when services were first performed by the minor, if specifically so ordered by the court. The parties may petition the court for approval to be effective within one (1) year of the contract's ratification by the court. The parties may also petition the court for approval of a contract effective date more than one (1) year after the ratification of the contract by the court, if good cause for the delayed effective date is shown by the petitioners.

(b) If a contract is approved pursuant to this part, all earnings, royalties, or other compensation earned or received by the minor pursuant to the approved contract shall become the sole property of the minor who will be authorized to execute any contracts relating to administration or investments of the earnings.



§ 50-5-210 - Where to file petition.

Petition for contract approval under this part shall be filed with and, when granted, approved by the court handling probate matters for the county in which the minor resides, where the minor is employed or where the minor performs or renders the minor's services, or intends to do so; or the county in this state where performance of the contract shall be conducted, if the minor is not a resident of the state where the majority of the services are performed and the non-minor party to the contract is either a resident of this state or has been qualified or licensed to do business in the state.



§ 50-5-211 - Notice and hearing.

After a petition is filed pursuant to § 50-5-208, and following reasonable notice to all parties to the contract as is fixed by the court, the court will provide all parties to the contract with the opportunity to appear and be heard. The court may approve the contract following the hearing.



§ 50-5-212 - Effect of court approval -- Revocation of approval.

Court approval of a valid contract shall serve to bind the minor as if the minor executed the contract personally as an adult; and the minor shall be bound to all provisions including the permanent sale of intellectual property rights; provided, however, that the revocation of approval of the contract by the court shall not include the transfer back to the minor of intellectual property rights unless there has been a showing of fraud or misrepresentation by the employer; and, further, that the court approving the contract shall retain the authority to revoke approval of the contract, or modify its terms if assented to by both parties, if the court finds that the well being of the minor requires the disapproval.



§ 50-5-213 - Scope.

Contracts eligible for approval under this part shall include contracts pursuant to which a minor person is employed, employs, or agrees to perform or render artistic or creative services, either directly or through a third party including, without limitation, a personal services corporation, manager, booking agent, or producer. For purposes of this part, when a minor renders services as an extra, background performer, or in a similar capacity, through an agency or service that provides one (1) or more performers for a fee, the agency or service shall be considered the minor's employer.



§ 50-5-214 - Effect of modifications, amendments, or assignments of contracts.

(a) Modifications, amendments, or assignments of contracts previously approved by the court are deemed a new contract and require separate approval under this part.

(b) Notwithstanding subsection (a), this section does not require court approval if the employing company assigns its rights in the contract to a successor or affiliate entity.



§ 50-5-215 - Appointment of guardian ad litem -- Court discretion -- Criteria -- Compensation.

(a) At any time after the filing of the petition, the court in its discretion may appoint a guardian ad litem to represent the interests of the minor or to oversee the minor's earnings related to the contract approved under this part. The court shall appoint a guardian ad litem as to any contract where the parent or guardian will receive remuneration or financial gain from the performance of the contract or if the court deems that the persons have any other conflict of interest with the minor. The court, in determining whether a guardian ad litem should be appointed, may consider the following criteria:

(1) The length of time the exclusive services of the minor are required;

(2) Whether the gross earnings of the minor under the contract are either contingent or unknown;

(3) The amount of gross earnings of the minor under the contract; and

(4) The age of the minor.

(b) The guardian ad litem shall be entitled to reasonable compensation. The court shall have the power to determine which party shall be responsible for the fee, whether the fee and any required bond shall be paid from the earnings of the minor pursuant to the contract sought to be approved, or may apportion the fee between the parties to the proceedings.



§ 50-5-216 - Custody of minor -- Contents of petition.

(a) A parent, guardian, or legal custodian entitled to the physical custody, care, and control of a minor who enters into a contract of a type described in this part shall provide a certified copy of the minor's birth certificate indicating the minor's minority to the other party or parties to the contract.

(b) A guardian or a person with temporary legal custody must provide a certified copy of the court document appointing the person as the minor's legal guardian.

(c) A complete copy of the contract or proposed contract shall be attached to the petition. The petition shall also include the following information:

(1) The full name, residence, and date of birth of the minor;

(2) The name and residence of any living parent of the minor, the name and residence of the person who has care and custody of the minor, and the name and residence of the person with whom the minor resides;

(3) A statement that the minor is a resident of the state. If the minor is not a Tennessee resident, a statement that the petition is for approval of a contract for performance or rendering of services by the minor in the state, specifying the place in the state where the services are to be performed or rendered;

(4) A brief description of the minor's employment and compensation under the contract, including where services of the minor are to be performed, accompanied by a plan for the protection of the minor's earnings under the contract;

(5) The full name and residence of the petitioner, and the interest of the petitioner in the contract or proposed contract or in the minor's performance under the contract; and

(6) Other facts known by the petitioner regarding the minor and the minor's family and property that will show that the contract is reasonable, prudent, and in the best interests of the minor. The information shall include whether the minor has had at any time a guardian ad litem appointed by a court of any jurisdiction and an explanation of the facts regarding the previous appointment. Information regarding whether relief similar to the current petition has been sought on behalf of the minor, including whether a guardian ad litem was appointed for the previous application for court approval.

(d) Upon application by any party or by order of the court, the petition or any portion of the petition, including attachments, may be filed under seal.



§ 50-5-217 - Persons to be served with petition.

The following persons, other than one who is the petitioner or who joins in the petition, shall be served with the petition by formal notice, as prescribed by Rule 4 of the Tennessee Rules of Civil Procedure:

(1) The minor;

(2) The minor's legal custodian or guardian ad litem, if any, whether or not appointed or qualified in this state;

(3) Each party to the contract;

(4) The parent or parents of the minor;

(5) Any person having the care and custody of the minor;

(6) The person with whom the minor resides, if other than a parent or guardian; and

(7) If it appears that the minor is married, the minor's spouse.



§ 50-5-218 - Court's discretion for hearing in chambers or courtroom -- Of record -- Sealed.

At the court's discretion, the hearing may be held in the court's chambers or courtroom. The proceeding shall be of record and may be sealed, if the court determines that sealing the record will be in the best interests of the minor.



§ 50-5-219 - Minor's personal appearance.

The minor, unless excused by the court for good cause shown, shall attend personally before the court upon the hearing of the petition.



§ 50-5-220 - Options of the court.

(a) The court at the hearing or on an adjournment of the hearing, may by its order do any of the following:

(1) Approve or disapprove the contract or proposed contract;

(2) Approve the contract upon such conditions, with respect to modification of the terms of the contract or otherwise, as it shall determine;

(3) Appoint a guardian ad litem as provided by § 50-5-215;

(4) Appoint a trustee to administer the trust for earnings as provided by § 50-5-222; or

(5) Award reasonable attorney's fees and other expenses paid or to be paid by or on behalf of the minor in connection with the proceeding, approval of the contract, and its performance.

(b) The court shall consider the following factors in making its final determination:

(1) The best interest of the minor;

(2) Whether the minor is represented by a lawyer;

(3) The length of the contract;

(4) The age of the minor; and

(5) Any other matter that the court deems appropriate.



§ 50-5-221 - Court's review of contract -- Protection of earnings.

(a) The court shall ensure that any contract it approves contains all the requirements for the rendering of services of the minor and that the petition includes a plan for the protection of earnings under the contract.

(b) The court shall consider the following when determining the protection of earnings:

(1) The interest of the petitioner in the contract or proposed contract or in the minor's performance under the contract;

(2) The parties who are entitled to the minor's earnings, and, if the minor is not so entitled, facts regarding the property and financial circumstances of the parent or parents, or legal custodian or guardian ad litem, or other third party;

(3) A bank or trust account used expressly for the deposit of fees generated under the contract and the relationship of any proposed trustee of the minor's funds;

(4) The percentage of fees generated that are intended for deposit; and

(5) The minor's financial advisor or other third party who will render investment advice and administer the bank or trust account.

(c) Notwithstanding any provision to the contrary, the creditors of any person, other than the minor, shall not be entitled to the earnings of the minor.



§ 50-5-222 - Requirement that portion of earnings be set aside in trust.

Notwithstanding any law to the contrary, in an order approving a minor's contract as described in this part, the court shall require that fifteen percent (15%) of the minor's gross earnings pursuant to the contract be set aside by the minor's employer in trust and shall be paid to the trustee appointed by the court so that it may be invested in an account or other savings plan, and preserved for the benefit of the minor until the minor reaches the age of majority. The court may also require that more than fifteen percent (15%) of the minor's gross earnings be set aside in trust, in an account or other savings plan, and preserved for the benefit of the minor, upon request of the minor's parent or legal guardian, or the minor, through the minor's guardian ad litem. Gross earnings for the purpose of this section refers to those funds earned and received by the minor pursuant to the terms of the contract and does not include those funds applied towards recoupment pursuant to the contract.









Chapter 6 - Workers' Compensation Law

Part 1 - General Provisions

§ First - of 2 versions of this section

50-6-101. Short title -- Controlling law. [Applicable to injuries occurring on and after July 1, 2014.]

This chapter shall be cited to as the "Workers' Compensation Law" and shall be controlling for any claim for workers' compensation benefits for an injury, as defined in this chapter, when the date of injury is on or after July 1, 2014. All claims having a date of injury prior to July 1, 2014, shall be governed by prior law.



§ Second - of 2 versions of this section

50-6-101. Short title. [Applicable to injuries occurring prior to July 1, 2014.]

This chapter shall be known and may be cited as the "Workers' Compensation Law."

§ First - of 2 versions of this section

50-6-102. Chapter definitions. [Applicable to injuries occurring on and after July 1, 2014.]

As used in this chapter, unless the context otherwise requires:

(1) "Administrator" means the chief administrative officer of the bureau of workers' compensation of the department of labor and workforce development;

(2) "AMA guides" means the 6th edition of the American Medical Association Guides to the Evaluation of Permanent Impairment, American Medical Association, until a new edition is designated by the general assembly in accordance with § 50-6-204(k)(2)(A). The edition that is in effect on the date the employee is injured is the edition that shall be applicable to the claim;

(3) (A) "Average weekly wages" means the earnings of the injured employee in the employment in which the injured employee was working at the time of the injury during the period of fifty-two (52) weeks immediately preceding the date of the injury divided by fifty-two (52); but if the injured employee lost more than seven (7) days during the period when the injured employee did not work, although not in the same week, then the earnings for the remainder of the fifty-two (52) weeks shall be divided by the number of weeks remaining after the time so lost has been deducted;

(B) Where the employment prior to the injury extended over a period of less than fifty-two (52) weeks, the method of dividing the earnings during that period by the number of weeks and parts of weeks during which the employee earned wages shall be followed; provided, that results just and fair to both parties will be obtained;

(C) Where, by reason of the shortness of the time during which the employee has been in the employment of the employer, it is impracticable to compute the average weekly wages as defined in this subdivision (3), regard shall be had to the average weekly amount that, during the first fifty-two (52) weeks prior to the injury or death, was being earned by a person in the same grade, employed at the same work by the same employer, and if there is no such person so employed, by a person in the same grade employed in the same class of employment in the same district;

(D) Wherever allowances of any character made to any employee in lieu of wages are specified as part of the wage contract, they shall be deemed a part of the employee's earnings;

(4) [Deleted by 2013 amendment, effective July 1, 2014.]

(5) "Bureau" or "bureau of workers' compensation" means the bureau of workers' compensation of the department of labor and workforce development;

(6) "Case management" means medical case management or the ongoing coordination of medical care services provided to an injured or disabled employee on all cases where medical care expenses are expected to exceed a threshold;

(7) "Commissioner" means the commissioner of labor and workforce development;

(8) "Construction design professional" means:

(A) Any person possessing a valid registration or license entitling that person to practice the technical profession of architecture, engineering, landscape architecture or land surveying in this state;

(B) Any corporation, partnership, firm or other legal entity authorized by law to engage in the technical profession of architecture, engineering, landscape architecture or land surveying in this state; or

(C) Any person, firm or corporation providing interior space planning or design in this state;

(9) "Court of workers' compensation claims" means the adjudicative function within the bureau of workers' compensation;

(10) "Department" means the department of labor and workforce development;

(11) [Deleted by 2015 amendment, effective May 4, 2015.]

(12) (A) "Employee" includes every person, including a minor, whether lawfully or unlawfully employed, the president, any vice president, secretary, treasurer or other executive officer of a corporate employer without regard to the nature of the duties of the corporate officials, in the service of an employer, as employer is defined in subdivision (13), under any contract of hire or apprenticeship, written or implied. Any reference in this chapter to an employee who has been injured shall, where the employee is dead, also include the employee's legal representatives, dependents and other persons to whom compensation may be payable under this chapter;

(B) "Employee" includes a sole proprietor or a partner who devotes full time to the proprietorship or partnership and elects to be included in the definition of employee by filing written notice of the election with the bureau at least thirty (30) days before the occurrence of any injury or death, and may at any time withdraw the election by giving notice of the withdrawal to the bureau;

(C) The provisions of this subdivision (12) allowing a sole proprietor or a partner to elect to come under this chapter shall not be construed to deny coverage of the sole proprietor or partner under any individual or group accident and sickness policy the sole proprietor or partner may have in effect, in cases where the sole proprietor or partner has elected not to be covered by this chapter, for injuries sustained by the sole proprietor or partner that would have been covered by this chapter had the election been made, notwithstanding any provision of the accident and sickness policy to the contrary. Nothing in this section shall require coverage of occupational injuries or sicknesses, if occupational injuries or sicknesses are not covered under the terms of the policy without reference to eligibility for workers' compensation benefits;

(D) (i) In a work relationship, in order to determine whether an individual is an "employee," or whether an individual is a "subcontractor" or an "independent contractor," the following factors shall be considered:

(a) The right to control the conduct of the work;

(b) The right of termination;

(c) The method of payment;

(d) The freedom to select and hire helpers;

(e) The furnishing of tools and equipment;

(f) Self-scheduling of working hours; and

(g) The freedom to offer services to other entities; and

(ii) A premium shall not be charged by an insurance company for any individual determined to be an independent contractor pursuant to this subdivision (12)(D);

(E) "Employee" does not include a construction services provider, as defined in § 50-6-901, if the construction services provider is:

(i) Listed on the registry established pursuant to part 9 of this chapter as having a workers' compensation exemption and is working in the service of the business entity through which the provider obtained such an exemption;

(ii) Not covered under a policy of workers' compensation insurance maintained by the person or entity for whom the provider is providing services; and

(iii) Rendering services on a construction project that:

(a) Is not a commercial construction project, as defined in § 50-6-901; or

(b) Is a commercial construction project, as defined in § 50-6-901, and the general contractor for whom the construction services provider renders construction services complies with § 50-6-914(b)(2);

(13) "Employer" includes any individual, firm, association or corporation, the receiver or trustee of the individual, firm, association or corporation, or the legal representative of a deceased employer, using the services of not less than five (5) persons for pay, except as provided in § 50-6-902, and, in the case of an employer engaged in the mining and production of coal, one (1) employee for pay. If the employer is insured, it shall include the employer's insurer, unless otherwise provided in this chapter;

(14) "Injury" and "personal injury" mean an injury by accident, a mental injury, occupational disease including diseases of the heart, lung and hypertension, or cumulative trauma conditions including hearing loss, carpal tunnel syndrome or any other repetitive motion conditions, arising primarily out of and in the course and scope of employment, that causes death, disablement or the need for medical treatment of the employee; provided, that:

(A) An injury is "accidental" only if the injury is caused by a specific incident, or set of incidents, arising primarily out of and in the course and scope of employment, and is identifiable by time and place of occurrence, and shall not include the aggravation of a preexisting disease, condition or ailment unless it can be shown to a reasonable degree of medical certainty that the aggravation arose primarily out of and in the course and scope of employment;

(B) An injury "arises primarily out of and in the course and scope of employment" only if it has been shown by a preponderance of the evidence that the employment contributed more than fifty percent (50%) in causing the injury, considering all causes;

(C) An injury causes death, disablement or the need for medical treatment only if it has been shown to a reasonable degree of medical certainty that it contributed more than fifty percent (50%) in causing the death, disablement or need for medical treatment, considering all causes;

(D) "Shown to a reasonable degree of medical certainty" means that, in the opinion of the physician, it is more likely than not considering all causes, as opposed to speculation or possibility;

(E) The opinion of the treating physician, selected by the employee from the employer's designated panel of physicians pursuant to § 50-6-204(a)(3), shall be presumed correct on the issue of causation but this presumption shall be rebuttable by a preponderance of the evidence;

(15) (A) "Maximum total benefit" means the sum of all weekly benefits to which a worker may be entitled;

(B) For injuries occurring on or after July 1, 1992, but before July 1, 2009, the maximum total benefit shall be four hundred (400) weeks times the maximum weekly benefit, except in instances of permanent total disability;

(C) For injuries occurring on or after July 1, 2009, but before July 1, 2014, the maximum total benefit shall be four hundred (400) weeks times one hundred percent (100%) of the state's average weekly wage, as determined pursuant to subdivision (15)(B), except in instances of permanent total disability. Temporary total disability benefits paid to the injured worker shall not be included in calculating the maximum total benefit;

(D) For injuries occurring on or after July 1, 2014, the maximum total benefit shall be four hundred fifty (450) weeks times one hundred percent (100%) of the state's average weekly wage, as determined pursuant to subdivision (15)(B), except in instances of permanent total disability. Temporary total disability benefits paid to the injured worker before the employee attains maximum medical improvement shall not be included in calculating the maximum total benefit;

(16) (A) (i) "Maximum weekly benefit" means the maximum compensation payable to the worker per week;

(ii) For injuries occurring between July 1, 1990, and June 30, 1991, the maximum weekly benefit shall be two hundred seventy-three dollars ($273) per week;

(iii) For injuries occurring on or after July 1, 1991, and before August 1, 1992, the maximum weekly benefit shall be two hundred ninety-four dollars ($294) per week;

(iv) For injuries occurring on or after August 1, 1992, and through June 30, 1993, the maximum weekly benefit shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to seventy-eight percent (78%) of the state's average weekly wage, as determined by the department;

(v) For injuries occurring on or after July 1, 1993, and through June 30, 1994, the maximum weekly benefit shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to eighty-two and four-tenths percent (82.4%) of the state's average weekly wage, as determined by the department;

(vi) For injuries occurring on or after July 1, 1994, and through June 30, 1995, the maximum weekly benefit shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to eighty-six and eight-tenths percent (86.8%) of the state's average weekly wage, as determined by the department;

(vii) For injuries occurring on or after July 1, 1995, and through June 30, 1996, the maximum weekly benefit shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to ninety-one and two-tenths percent (91.2%) of the state's average weekly wage, as determined by the department;

(viii) For injuries occurring on or after July 1, 1996, and through June 30, 1997, the maximum weekly benefit shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to ninety-five and six-tenths percent (95.6%) of the state's average weekly wage as determined by the department;

(ix) For injuries occurring on or after July 1, 1997, and through June 30, 2004, the maximum weekly benefit shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to one hundred percent (100%) of the state's average weekly wage as determined by the department;

(x) For injuries occurring on or after July 1, 2004, the maximum weekly benefit for permanent disability benefits shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to one hundred percent (100%) of the state's average weekly wage, as determined by the department; and

(xi) (a) For injuries occurring on or after July 1, 2004, through June 30, 2005, the maximum weekly benefit for temporary disability benefits shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to one hundred five percent (105%) of the state's average weekly wage, as determined by the department; and

(b) For injuries occurring on or after July 1, 2005, the maximum weekly benefit for temporary disability benefits shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to one hundred ten percent (110%) of the state's average weekly wage, as determined by the department;

(B) As used in subdivision (15)(A), the state average weekly wage shall be determined as of the preceding January 1, and shall be adjusted annually using the data from the bureau and shall be effective on July 1 of each year;

(17) "Mental injury" means a loss of mental faculties or a mental or behavioral disorder, arising primarily out of a compensable physical injury or an identifiable work related event resulting in a sudden or unusual stimulus, and shall not include a psychological or psychiatric response due to the loss of employment or employment opportunities;

(18) "Minimum weekly benefit" means the minimum compensation per week payable to the worker, which shall be fifteen percent (15%) of the state's average weekly wage, as determined by the department;

(19) "Specialty practice group" means a group of Tennessee licensed physicians, surgeons, or chiropractors providing medical care services of the same or similar medical specialty as each other and operating out of the same physical location; and

(20) "Utilization review" means evaluation of the necessity, appropriateness, efficiency and quality of medical care services, including the prescribing of one (1) or more Schedule II, III, or IV controlled substances for pain management for a period of time exceeding ninety (90) days from the initial prescription of such controlled substances, provided to an injured or disabled employee based on medically accepted standards and an objective evaluation of those services provided; provided, that "utilization review" does not include the establishment of approved payment levels, a review of medical charges or fees, or an initial evaluation of an injured or disabled employee by a physician specializing in pain management.

(21) [Deleted by 2013 amendment, effective July 1, 2014.]

§ Second - of 2 versions of this section

50-6-102. Chapter definitions. [Applicable to injuries occurring prior to July 1, 2014.]

As used in this chapter, unless the context otherwise requires:

(1) "Administrator" means the chief administrative officer of the division of workers' compensation of the department of labor and workforce development;

(2) "AMA guides" means the 6th edition of the American Medical Association Guides to the Evaluation of Permanent Impairment, American Medical Association, until a new edition is designated by the general assembly in accordance with § 50-6-204(d)(3)(C). The edition that is in effect on the date the employee is injured is the edition that shall be applicable to the claim;

(3) (A) "Average weekly wages" means the earnings of the injured employee in the employment in which the injured employee was working at the time of the injury during the period of fifty-two (52) weeks immediately preceding the date of the injury divided by fifty-two (52); but if the injured employee lost more than seven (7) days during the period when the injured employee did not work, although not in the same week, then the earnings for the remainder of the fifty-two (52) weeks shall be divided by the number of weeks remaining after the time so lost has been deducted;

(B) Where the employment prior to the injury extended over a period of less than fifty-two (52) weeks, the method of dividing the earnings during that period by the number of weeks and parts of weeks during which the employee earned wages shall be followed; provided, that results just and fair to both parties will be obtained;

(C) Where, by reason of the shortness of the time during which the employee has been in the employment of the employer, it is impracticable to compute the average weekly wages as defined in this subdivision (3), regard shall be had to the average weekly amount that, during the first fifty-two (52) weeks prior to the injury or death, was being earned by a person in the same grade, employed at the same work by the same employer, and if there is no such person so employed, by a person in the same grade employed in the same class of employment in the same district;

(D) Wherever allowances of any character made to any employee in lieu of wages are specified as part of the wage contract, they shall be deemed a part of the employee's earnings;

(4) "Benefit review conference" means a nonadversarial, informal dispute resolution proceeding to mediate and resolve workers' compensation disputes as provided in this chapter;

(5) "Case management" means medical case management or the ongoing coordination of medical care services provided to an injured or disabled employee on all cases where medical care expenses are expected to exceed a threshold;

(6) "Commissioner" means the commissioner of labor and workforce development;

(7) "Construction design professional" means:

(A) Any person possessing a valid registration or license entitling that person to practice the technical profession of architecture, engineering, landscape architecture or land surveying in this state;

(B) Any corporation, partnership, firm or other legal entity authorized by law to engage in the technical profession of architecture, engineering, landscape architecture or land surveying in this state; or

(C) Any person, firm or corporation providing interior space planning or design in this state;

(8) "Department" means the department of labor and workforce development;

(9) "Division" or "division of workers' compensation" means the division of workers' compensation of the department of labor and workforce development;

(10) (A) "Employee" includes every person, including a minor, whether lawfully or unlawfully employed, the president, any vice president, secretary, treasurer or other executive officer of a corporate employer without regard to the nature of the duties of the corporate officials, in the service of an employer, as employer is defined in subdivision (11), under any contract of hire or apprenticeship, written or implied. Any reference in this chapter to an employee who has been injured shall, where the employee is dead, also include the employee's legal representatives, dependents and other persons to whom compensation may be payable under this chapter;

(B) "Employee" includes a sole proprietor or a partner who devotes full time to the proprietorship or partnership and elects to be included in the definition of employee by filing written notice of the election with the division at least thirty (30) days before the occurrence of any injury or death, and may at any time withdraw the election by giving notice of the withdrawal to the division;

(C) The provisions of this subdivision (10), allowing a sole proprietor or a partner to elect to come under this chapter, shall not be construed to deny coverage of the sole proprietor or partner under any individual or group accident and sickness policy the sole proprietor or partner may have in effect, in cases where the sole proprietor or partner has elected not to be covered by this chapter, for injuries sustained by the sole proprietor or partner that would have been covered by this chapter had the election been made, notwithstanding any provision of the accident and sickness policy to the contrary. Nothing in this section shall require coverage of occupational injuries or sicknesses, if occupational injuries or sicknesses are not covered under the terms of the policy without reference to eligibility for workers' compensation benefits;

(D) In a work relationship, in order to determine whether an individual is an "employee," or whether an individual is a "subcontractor" or an "independent contractor," the following factors shall be considered:

(i) The right to control the conduct of the work;

(ii) The right of termination;

(iii) The method of payment;

(iv) The freedom to select and hire helpers;

(v) The furnishing of tools and equipment;

(vi) Self-scheduling of working hours; and

(vii) The freedom to offer services to other entities;

(E) "Employee" does not include a construction services provider, as defined in § 50-6-901, if the construction services provider is:

(i) Listed on the registry established pursuant to part 9 of this chapter as having a workers' compensation exemption and is working in the service of the business entity through which the provider obtained such an exemption;

(ii) Not covered under a policy of workers' compensation insurance maintained by the person or entity for whom the provider is providing services; and

(iii) Rendering services on a construction project that:

(a) Is not a commercial construction project, as defined in § 50-6-901; or

(b) Is a commercial construction project, as defined in § 50-6-901, and the general contractor for whom the construction services provider renders construction services complies with § 50-6-914(b)(2);

(11) "Employer" includes any individual, firm, association or corporation, the receiver or trustee of the individual, firm, association or corporation, or the legal representative of a deceased employer, using the services of not less than five (5) persons for pay, except as provided in § 50-6-902, and, in the case of an employer engaged in the mining and production of coal, one (1) employee for pay. If the employer is insured, it shall include the employer's insurer, unless otherwise provided in this chapter;

(12) "Injury" and "personal injury":

(A) Mean an injury by accident, arising out of and in the course of employment, that causes either disablement or death of the employee; provided, that:

(i) An injury is "accidental" only if the injury is caused by a specific incident, or set of incidents, arising out of and in the course of employment, and is identifiable by time and place of occurrence; and

(ii) The opinion of the physician, selected by the employee from the employer's designated panel of physicians pursuant to §§ 50-6-204(a)(4)(A) or (a)(4)(B), shall be presumed correct on the issue of causation but said presumption shall be rebutted by a preponderance of the evidence;

(B) Include a mental injury arising out of and in the course of employment; and

(C) Do not include:

(i) A disease in any form, except when the disease arises out of and in the course and scope of employment; or

(ii) Cumulative trauma conditions, hearing loss, carpal tunnel syndrome, or any other repetitive motion conditions unless such conditions arose primarily out of and in the course and scope of employment;

(13) (A) "Maximum total benefit" means the sum of all weekly benefits to which a worker may be entitled;

(B) For injuries occurring between July 1, 1990, and June 30, 1991, the maximum total benefit shall be one hundred nine thousand two hundred dollars ($109,200);

(C) For injuries occurring on or after July 1, 1991, and before August 1, 1992, the maximum total benefit shall be one hundred seventeen thousand six hundred dollars ($117,600);

(D) For injuries occurring on or after July 1, 1992, the maximum total benefit shall be four hundred (400) weeks times the maximum weekly benefit except in instances of permanent total disability; and

(E) For injuries occurring on or after July 1, 2009, the maximum total benefit shall be four hundred (400) times one hundred percent (100%) of the state's average weekly wage, as determined pursuant to subdivision (14)(B), except in instances of permanent total disability. Temporary total disability benefits paid to the injured worker shall not be included in calculating the maximum total benefit;

(14) (A) (i) "Maximum weekly benefit" means the maximum compensation payable to the worker per week;

(ii) For injuries occurring between July 1, 1990, and June 30, 1991, the maximum weekly benefit shall be two hundred seventy-three dollars ($273) per week;

(iii) For injuries occurring on or after July 1, 1991, and before August 1, 1992, the maximum weekly benefit shall be two hundred ninety-four dollars ($294) per week;

(iv) For injuries occurring on or after August 1, 1992, and through June 30, 1993, the maximum weekly benefit shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to seventy-eight percent (78%) of the state's average weekly wage, as determined by the department;

(v) For injuries occurring on or after July 1, 1993, and through June 30, 1994, the maximum weekly benefit shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to eighty-two and four-tenths percent (82.4%) of the state's average weekly wage, as determined by the department;

(vi) For injuries occurring on or after July 1, 1994, and through June 30, 1995, the maximum weekly benefit shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to eighty-six and eight-tenths percent (86.8%) of the state's average weekly wage, as determined by the department;

(vii) For injuries occurring on or after July 1, 1995, and through June 30, 1996, the maximum weekly benefit shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to ninety-one and two-tenths percent (91.2%) of the state's average weekly wage, as determined by the department;

(viii) For injuries occurring on or after July 1, 1996, and through June 30, 1997, the maximum weekly benefit shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to ninety-five and six-tenths percent (95.6%) of the state's average weekly wage as determined by the department;

(ix) For injuries occurring on or after July 1, 1997, and through June 30, 2004, the maximum weekly benefit shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to one hundred percent (100%) of the state's average weekly wage as determined by the department;

(x) For injuries occurring on or after July 1, 2004, the maximum weekly benefit for permanent disability benefits shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to one hundred percent (100%) of the state's average weekly wage, as determined by the department; and

(xi) (a) For injuries occurring on or after July 1, 2004, through June 30, 2005, the maximum weekly benefit for temporary disability benefits shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to one hundred five percent (105%) of the state's average weekly wage, as determined by the department; and

(b) For injuries occurring on or after July 1, 2005, the maximum weekly benefit for temporary disability benefits shall be sixty-six and two thirds percent (66 2/3%) of the employee's average weekly wage up to one hundred ten percent (110%) of the state's average weekly wage, as determined by the department;

(B) As used in subdivision (14)(A), the state average weekly wage shall be determined as of the preceding January 1, and shall be adjusted annually using the data from the division and shall be effective on July 1 of each year;

(15) "Mental injury" means a loss of mental faculties or a mental or behavioral disorder where the proximate cause is a compensable physical injury resulting in a permanent disability, or an identifiable work-related event resulting in a sudden or unusual mental stimulus. A mental injury shall not include a psychological or psychiatric response due to the loss of employment or employment opportunities;

(16) (A) "Minimum weekly benefit" means the minimum compensation per week payable to the worker;

(B) For injuries occurring between July 1, 1985, and June 30, 1986, the minimum weekly benefit shall be twenty dollars ($20.00) per week;

(C) For injuries occurring between July 1, 1986, and June 30, 1987, the minimum weekly benefit shall be twenty-five dollars ($25.00) per week;

(D) For injuries occurring between July 1, 1987, and June 30, 1988, the minimum weekly benefit shall be thirty dollars ($30.00) per week;

(E) For injuries occurring on or after July 1, 1988, and before July 1, 1993, the minimum weekly benefit shall be thirty-five dollars ($35.00) per week; and

(F) For injuries occurring on or after July 1, 1993, the minimum weekly benefit shall be fifteen percent (15%) of the state's average weekly wage, as determined by the department;

(17) "Utilization review" means evaluation of the necessity, appropriateness, efficiency and quality of medical care services, including the prescribing of one (1) or more Schedule II, III, or IV controlled substances for pain management for a period of time exceeding ninety (90) days from the initial prescription of such controlled substances, provided to an injured or disabled employee based on medically accepted standards and an objective evaluation of those services provided; provided, that "utilization review" does not include the establishment of approved payment levels, a review of medical charges or fees, or an initial evaluation of an injured or disabled employee by a physician specializing in pain management; and

(18) "Workers' compensation specialist" or "specialist" means a department employee who provides information and communication services regarding workers' compensation for employees and employers, and who conducts benefit review conferences and performs other duties as provided in this chapter.

§ First - of 2 versions of this section

50-6-103. Scope of chapter. [Applicable to injuries occurring on and after July 1, 2014.]

(a) Every employer and employee subject to this chapter, shall, respectively, pay and accept compensation for personal injury or death by accident arising primarily out of and in the course and scope of employment without regard to fault as a cause of the injury or death; provided, that any person who has an exemption pursuant to § 50-6-104 or part 9 of this chapter shall not be bound if the employee has given, prior to any accident resulting in injury or death, notice to be exempted from this chapter as provided in this part.

(b) [Deleted by 2013 amendment, effective July 1, 2014.]

§ Second - of 2 versions of this section

50-6-103. Scope of chapter. [Applicable to injuries occurring prior to July 1, 2014.]

(a) Every employer and employee subject to this chapter, shall, respectively, pay and accept compensation for personal injury or death by accident arising out of and in the course of employment without regard to fault as a cause of the injury or death; provided, that any person who has an exemption pursuant to § 50-6-104 or part 9 of this chapter shall not be bound if the employee has given, prior to any accident resulting in injury or death, notice to be exempted from this chapter as provided in this part.

(b) The election by any employee who is a corporate officer of the employer to be exempted from this chapter, shall not reduce the number of employees of the employer for the purposes of determining the requirements of coverage of the employer under this chapter.

§ First - of 2 versions of this section

50-6-104. Election of corporate officer to be exempt from chapter. [Applicable to injuries occurring on and after July 1, 2014.]

(a) Any officer of a corporation may elect to be exempt from the operation of this chapter. Any officer who elects exemption and who, after electing exemption then revokes that exemption, shall give notice to that effect in accordance with a form prescribed by the bureau.

(b) Notice given pursuant to subsection (a) shall be given thirty (30) days prior to any accident resulting in injury or death; provided, that if any injury or death occurs less than thirty (30) days after the date of employment, notice of the exemption or acceptance given at the time of employment shall be sufficient notice of exemption.

(c) The notice of election not to accept this chapter, shall be as follows: the employee shall give written or printed notice to the employer of the employee's election not to be bound by the Workers' Compensation Law and file with the bureau, a duplicate, with proof of service on the employer attached to the notice, together with an affidavit of the employee that the action of the employee in rejecting the Workers' Compensation Law was not advised, counseled or encouraged by the employer or by anyone acting for the employer.

(d) [Deleted by 2013 amendment, effective July 1, 2014.]

(e) The election by any employee, who is a corporate officer of the employer, to be exempted from this chapter, shall not reduce the number of employees of the employer for the purposes of determining the requirements of coverage of the employer under this chapter.

(f) Every employee who is a corporate officer and who elects not to operate under this chapter, in any action to recover damages for personal injury or death by accident brought against an employer who has elected to operate under this chapter, shall proceed as at common law, and the employer may make use of all common law defenses. This section shall not apply to any officer of a corporation, member of a limited liability company, partner, or sole proprietor who is engaged in the construction industry, as defined by § 50-6-901; instead, part 9 of this chapter shall apply to such officer, member, partner or sole proprietor.

§ Second - of 2 versions of this section

50-6-104. Election of corporate officer to be exempt from chapter. [Applicable to injuries occurring prior to July 1, 2014.]

(a) Any officer of a corporation may elect to be exempt from the operation of this chapter. Any officer who elects exemption and who, after electing exemption then revokes that exemption, shall give notice to that effect in accordance with a form prescribed by the division.

(b) Notice given pursuant to subsection (a) shall be given thirty (30) days prior to any accident resulting in injury or death; provided, that if any injury or death occurs less than thirty (30) days after the date of employment, notice of the exemption or acceptance given at the time of employment shall be sufficient notice of exemption.

(c) The notice of election not to accept this chapter, shall be as follows: the employee shall give written or printed notice to the employer of the employee's election not to be bound by the Workers' Compensation Law and file with the division, a duplicate, with proof of service on the employer attached to the notice, together with an affidavit of the employee that the action of the employee in rejecting the Workers' Compensation Law was not advised, counseled or encouraged by the employer or by anyone acting for the employer.

(d) This section shall not apply to any officer of a corporation, member of a limited liability company, partner, or sole proprietor who is engaged in the construction industry, as defined by § 50-6-901; instead, part 9 of this chapter shall apply to such officer, member, partner or sole proprietor.



§ 50-6-105 - Relief associations or funds for benefit of employees, spouses and dependents unaffected. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

Nothing in this chapter shall be construed as amending or repealing any statute or municipal ordinance relating to associations or funds for the relief, pensioning, retirement or other benefit of any employees of the municipal employer, or of the surviving spouses, children or dependents of the employees of the municipal employer, or as in any manner interfering with any statute or municipal ordinance as now or hereafter established.

§ First - of 2 versions of this section

50-6-106. Employments not covered. [Applicable to injuries occurring on and after July 1, 2014.]

This chapter shall not apply to:

(1) (A) Any common carrier doing an interstate business while engaged in interstate commerce, which common carrier and the interstate business are already regulated as to employer's liability or workers' compensation by act of congress, it being the purpose of this law to regulate all such business that the congress has not regulated in the exercise of its jurisdiction to regulate interstate commerce; provided, that this chapter shall apply to those employees of the common carriers with respect to whom a rule of liability is not provided by act of congress; provided, further, that no common carrier by motor vehicle operating pursuant to a certificate of public convenience and necessity shall be deemed the employer of a leased-operator or owner-operator of a motor vehicle or vehicles under a contract to such a common carrier;

(B) Notwithstanding subdivision (1)(A), a leased operator or a leased owner/operator of a motor vehicle under contract to a common carrier may elect to be covered under any policy of workers' compensation insurance insuring the common carrier upon written agreement of the common carrier, by filing written notice of the contract, on a form prescribed by the administrator, with the bureau; provided, that the election shall in no way terminate or affect the independent contractor status of the leased operator or leased owner/operator for any other purpose than to permit workers' compensation coverage. The leased operator or leased owner/operator electing coverage as provided in this section shall establish the validity of and satisfy the terms and conditions of all contractual agreements between the parties prior to the payment of any claim for workers' compensation. The election of coverage may be terminated by the leased operator, leased owner/operator, or common carrier by providing written notice of the termination to the bureau and to all other parties consenting to the prior election. The termination shall be effective thirty (30) days from the date of the notice to all other parties consenting to the prior election and to the bureau;

(C) The venue of any dispute arising out of or connected with the validity of the contractual relationship or terms of the written agreement upon which the workers' compensation benefits are extended between the common carrier and a leased operator or leased owner/operator shall be the chancery court of the county where the contract was entered or the county of the principal place of business of the common carrier;

(D) Whenever the leased operator, the leased owner/operator or the carrier files a suit to resolve a contract dispute pursuant to subdivision (C), the statute of limitations for filing a petition for benefit determination with the bureau shall be tolled for ninety (90) days after final judgment has been entered in the suit including all appeals. In cases where a leased operator or leased owner/operator has filed a petition for benefit determination before the leased operator, leased owner/operator or the carrier has filed a suit pursuant to subdivision (C) to resolve a contract dispute, the petition for benefit determination shall be held in abeyance by the bureau until final judgment, including all appeals, has been entered in the suit filed pursuant to subdivision (C).

(2) Any person whose employment at the time of injury is casual, that is, one who is not employed in the usual course of trade, business, profession or occupation of the employer;

(3) Domestic servants and employers of domestic servants;

(4) Farm or agricultural laborers and employers of those laborers;

(5) In cases where fewer than five (5) persons are regularly employed, except as provided in § 50-6-902; provided, that in those cases the employer may accept this chapter by filing written notice of the acceptance with the bureau at least thirty (30) days before the happening of any accident or death, and may at any time withdraw the acceptance by giving like notice of withdrawal;

(6) The state, counties of the state and municipal corporations; provided, that the state, any county or municipal corporation may accept this chapter by filing written notice of the acceptance with the bureau under the administrator, at least thirty (30) days before the happening of any accident or death, and may at any time withdraw the acceptance by giving like notice of the withdrawal. The state, any county or municipal corporation may accept this chapter as to any department or division of the state, county or municipal corporation by filing written notice of acceptance with the bureau under the administrator, at least thirty (30) days before the happening of any accident or death and may, at any time, withdraw acceptance for the division or department by giving like notice of the withdrawal, and the acceptance by the state, county or municipal corporation for any department or division of the state, county or municipal corporation shall have effect only of making the department or division designated subject to the terms of this chapter; or

(7) Any person performing voluntary service as a ski patrolperson who receives no compensation for the services other than meals, lodging or the use of ski tow or ski lift facilities or any combination of meals, lodging and the use of ski tow or ski lift facilities.

§ Second - of 2 versions of this section

50-6-106. Employments not covered. [Applicable to injuries occurring prior to July 1, 2014.]

This chapter shall not apply to:

(1) (A) Any common carrier doing an interstate business while engaged in interstate commerce, which common carrier and the interstate business are already regulated as to employer's liability or workers' compensation by act of congress, it being the purpose of this law to regulate all such business that the congress has not regulated in the exercise of its jurisdiction to regulate interstate commerce; provided, that this chapter shall apply to those employees of the common carriers with respect to whom a rule of liability is not provided by act of congress; provided, further, that no common carrier by motor vehicle operating pursuant to a certificate of public convenience and necessity shall be deemed the employer of a leased-operator or owner-operator of a motor vehicle or vehicles under a contract to such a common carrier;

(B) Notwithstanding subdivision (1)(A), a leased operator or a leased owner/operator of a motor vehicle under contract to a common carrier may elect to be covered under any policy of workers' compensation insurance insuring the common carrier upon written agreement of the common carrier, by filing written notice of the contract, on a form prescribed by the commissioner, with the division; provided, that the election shall in no way terminate or affect the independent contractor status of the leased operator or leased owner/operator for any other purpose than to permit workers' compensation coverage. The election of coverage may be terminated by the leased operator, leased owner/operator, or common carrier by providing written notice of the termination to the division and to all other parties consenting to the prior election. The termination shall be effective thirty (30) days from the date of the notice to all other parties consenting to the prior election and to the division;

(2) Any person whose employment at the time of injury is casual, that is, one who is not employed in the usual course of trade, business, profession or occupation of the employer;

(3) Domestic servants and employers of domestic servants;

(4) Farm or agricultural laborers and employers of those laborers;

(5) In cases where fewer than five (5) persons are regularly employed, except as provided in § 50-6-902; provided, that in those cases the employer may accept this chapter by filing written notice of the acceptance with the division at least thirty (30) days before the happening of any accident or death, and may at any time withdraw the acceptance by giving like notice of withdrawal;

(6) The state, counties of the state and municipal corporations; provided, that the state, any county or municipal corporation may accept this chapter by filing written notice of the acceptance with the division under the administrator, at least thirty (30) days before the happening of any accident or death, and may at any time withdraw the acceptance by giving like notice of the withdrawal. The state, any county or municipal corporation may accept this chapter as to any department or division of the state, county or municipal corporation by filing written notice of acceptance with the division under the administrator, at least thirty (30) days before the happening of any accident or death and may, at any time, withdraw acceptance for the division or department by giving like notice of the withdrawal, and the acceptance by the state, county or municipal corporation for any department or division of the state, county or municipal corporation shall have effect only of making the department or division designated subject to the terms of this chapter; or

(7) Any person performing voluntary service as a ski patrolperson who receives no compensation for the services other than meals, lodging or the use of ski tow or ski lift facilities or any combination of meals, lodging and the use of ski tow or ski lift facilities.



§ 50-6-107 - Application to coal mine operators and employees. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

This chapter shall apply to coal mine operators and to their employees.

§ First - of 2 versions of this section

50-6-108. Right to compensation exclusive. [Applicable to injuries occurring on and after July 1, 2014.]

(a) The rights and remedies granted to an employee subject to this chapter, on account of personal injury or death by accident, including a minor whether lawfully or unlawfully employed, shall exclude all other rights and remedies of the employee, the employee's personal representative, dependents or next of kin, at common law or otherwise, on account of the injury or death.

(b) No employer who fails to secure payment of compensation as required by this chapter, shall be permitted to defend the suit upon any of the following grounds, in any suit brought against the employer by an employee covered by this chapter or by the dependent or dependents of the employee, to recover damages for personal injury or death arising from an accident:

(1) The employee was negligent;

(2) The injury was caused by the negligence of a fellow servant or fellow employee; or

(3) The employee had assumed the risk of the injury.

(c) This section shall not be construed to preclude third party indemnity actions against an employer who has expressly contracted to indemnify the third party.

§ Second - of 2 versions of this section

50-6-108. Right to compensation exclusive. [Applicable to injuries occurring prior to July 1, 2014.]

(a) The rights and remedies granted to an employee subject to this chapter, on account of personal injury or death by accident, including a minor whether lawfully or unlawfully employed, shall exclude all other rights and remedies of the employee, the employee's personal representative, dependents or next of kin, at common law or otherwise, on account of the injury or death.

(b) This section shall not be construed to preclude third party indemnity actions against an employer who has expressly contracted to indemnify the third party.



§ 50-6-109 - Nonperformance of statutory duty not relieved. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

Nothing in this chapter shall be construed to relieve any employer or employee from penalty for failure or neglect to perform any statutory duty.

§ First - of 2 versions of this section

50-6-110. Injuries not covered -- Drug and alcohol testing. [Applicable to injuries occurring on and after July 1, 2014.]

(a) No compensation shall be allowed for an injury or death due to:

(1) The employee's willful misconduct;

(2) The employee's intentional self-inflicted injury;

(3) The employee's intoxication or illegal drug usage;

(4) The employee's willful failure or refusal to use a safety device;

(5) The employee's willful failure to perform a duty required by law; or

(6) The employee's voluntary participation in recreational, social, athletic or exercise activities, including, but not limited to, athletic events, competitions, parties, picnics, or exercise programs, whether or not the employer pays some or all of the costs of the activities unless:

(A) Participation was expressly or impliedly required by the employer;

(B) Participation produced a direct benefit to the employer beyond improvement in employee health and morale;

(C) Participation was during employee's work hours and was part of the employee's work-related duties; or

(D) The injury occurred due to an unsafe condition during voluntary participation using facilities designated by, furnished by or maintained by the employer on or off the employer's premises and the employer had actual knowledge of the unsafe condition and failed to curtail the activity or program or cure the unsafe condition.

(b) If the employer defends on the ground that the injury arose in any or all of the ways stated in subsection (a), the burden of proof shall be on the employer to establish the defense.

(c) (1) In cases where the employer has implemented a drug-free workplace pursuant to chapter 9 of this title, if the injured employee has, at the time of the injury, a blood alcohol concentration level equal to or greater than eight hundredths of one percent (0.08%) for non-safety sensitive positions, or four hundredths of one percent (0.04%) for safety-sensitive positions, as determined by blood or breath testing, or if the injured employee has a positive confirmation of a drug as defined in § 50-9-103, then it is presumed that the drug or alcohol was the proximate cause of the injury. This presumption may be rebutted by clear and convincing evidence that the drug or alcohol was not the proximate cause of injury. Percent by weight of alcohol in the blood must be based upon grams of alcohol per one hundred milliliters (100 mL) of blood. If the results are positive, the testing facility must maintain the specimen for a minimum of three hundred sixty-five (365) days at minus twenty degrees celsius (-20 degrees C.). Blood serum may be used for testing purposes under this chapter; provided, however, that if this test is used, the presumptions under this section do not arise unless the blood alcohol level is proved to be medically and scientifically equivalent to or greater than the comparable blood alcohol level that would have been obtained if the test were based on percent by weight of alcohol in the blood. However, if, before the accident, the employer had actual knowledge of and acquiesced in the employee's presence at the workplace while under the influence of alcohol or drugs, the employer retains the burden of proof in asserting any defense under subsections (a) and (b), and this subsection (c) does not apply.

(2) If the injured worker refuses to submit to a drug test, it shall be presumed, in the absence of clear and convincing evidence to the contrary, that the proximate cause of the injury was the influence of drugs, as defined in § 50-9-103.

(3) The administrator of the bureau of workers' compensation shall provide, by rule, for the authorization and regulation of drug testing policies, procedures and methods. Testing of injured employees pursuant to a drug-free workplace program under chapter 9 of this title shall not commence until the rules are adopted.

§ Second - of 2 versions of this section

50-6-110. Injuries not covered -- Drug and alcohol testing. [Applicable to injuries occurring prior to July 1, 2014.]

(a) No compensation shall be allowed for an injury or death due to:

(1) The employee's willful misconduct;

(2) The employee's intentional self-inflicted injury;

(3) The employee's intoxication or illegal drug usage;

(4) The employee's willful failure or refusal to use a safety device;

(5) The employee's willful failure to perform a duty required by law; or

(6) The employee's voluntary participation in recreational, social, athletic or exercise activities, including, but not limited to, athletic events, competitions, parties, picnics, or exercise programs, whether or not the employer pays some or all of the costs of the activities unless:

(A) Participation was expressly or impliedly required by the employer;

(B) Participation produced a direct benefit to the employer beyond improvement in employee health and morale;

(C) Participation was during employee's work hours and was part of the employee's work-related duties; or

(D) The injury occurred due to an unsafe condition during voluntary participation using facilities designated by, furnished by or maintained by the employer on or off the employer's premises and the employer had actual knowledge of the unsafe condition and failed to curtail the activity or program or cure the unsafe condition.

(b) If the employer defends on the ground that the injury arose in any or all of the ways stated in subsection (a), the burden of proof shall be on the employer to establish the defense.

(c) (1) In cases where the employer has implemented a drug-free workplace pursuant to chapter 9 of this title, if the injured employee has, at the time of the injury, a blood alcohol concentration level equal to or greater than eight hundredths of one percent (0.08%) for non-safety sensitive positions, or four hundredths of one percent (0.04%) for safety-sensitive positions, as determined by blood or breath testing, or if the injured employee has a positive confirmation of a drug as defined in § 50-9-103, then it is presumed that the drug or alcohol was the proximate cause of the injury. This presumption may be rebutted by clear and convincing evidence that the drug or alcohol was not the proximate cause of injury. Percent by weight of alcohol in the blood must be based upon grams of alcohol per one hundred milliliters (100 mL) of blood. If the results are positive, the testing facility must maintain the specimen for a minimum of three hundred sixty-five (365) days at minus twenty degrees celsius (-20 degrees C.). Blood serum may be used for testing purposes under this chapter; provided, however, that if this test is used, the presumptions under this section do not arise unless the blood alcohol level is proved to be medically and scientifically equivalent to or greater than the comparable blood alcohol level that would have been obtained if the test were based on percent by weight of alcohol in the blood. However, if, before the accident, the employer had actual knowledge of and acquiesced in the employee's presence at the workplace while under the influence of alcohol or drugs, the employer retains the burden of proof in asserting any defense under subsections (a) and (b), and this subsection (c) does not apply.

(2) If the injured worker refuses to submit to a drug test, it shall be presumed, in the absence of clear and convincing evidence to the contrary, that the proximate cause of the injury was the influence of drugs, as defined in § 50-9-103.

(3) The commissioner of labor and workforce development shall provide, by rule, for the authorization and regulation of drug testing policies, procedures and methods. Testing of injured employees pursuant to a drug-free workplace program under chapter 9 of this title shall not commence until the rules are adopted.



§ 50-6-111 - Defenses not available to employer failing to secure payment of compensation. [Applicable to injuries occurring prior to July 1, 2014.]

No employer who fails to secure payment of compensation as required by this chapter, shall, in any suit brought against the employer by an employee covered by this chapter or by the dependent or dependents of the employee, to recover damages for personal injury or death arising from an accident, be permitted to defend the suit upon any of the following grounds:

(1) The employee was negligent;

(2) The injury was caused by the negligence of a fellow servant or fellow employee; or

(3) The employee had assumed the risk of the injury.



§ 50-6-112 - Actions against third persons -- Attorney's fees -- Distribution of recovery -- Limitations period. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) When the injury or death for which compensation is payable under this chapter was caused under circumstances creating a legal liability against some person other than the employer to pay damages, the injured worker, or the injured worker's dependents, shall have the right to take compensation under this chapter, and the injured worker, or those to whom the injured worker's right of action survives at law, may pursue the injured worker's or their remedy by proper action in a court of competent jurisdiction against the other person.

(b) In the event of a recovery from the other person by the worker, or those to whom the worker's right of action survives, by judgment, settlement or otherwise, the attorney representing the injured worker, or those to whom the injured worker's right of action survives, and effecting the recovery, shall be entitled to a reasonable fee for the attorney's services, and the attorney shall have a first lien for the fees against the recovery; provided, that if the employer has engaged other counsel to represent the employer in effecting recovery against the other person, then a court of competent jurisdiction shall, upon application, apportion the reasonable fee between the attorney for the worker and the attorney for the employer, in proportion to the services rendered.

(c) (1) In the event of a recovery against the third person by the worker, or by those to whom the worker's right of action survives, by judgment, settlement or otherwise, and the employer's maximum liability for workers' compensation under this chapter has been fully or partially paid and discharged, the employer shall have a subrogation lien against the recovery, and the employer may intervene in any action to protect and enforce the lien.

(2) In the event the net recovery by the worker, or by those to whom the worker's right of action survives, exceeds the amount paid by the employer, and the employer has not, at the time, paid and discharged the employer's full maximum liability for workers' compensation under this chapter, the employer shall be entitled to a credit on the employer's future liability, as it accrues, to the extent the net recovery collected exceeds the amount paid by the employer.

(3) In the event the worker, or those to whom the worker's right of action survives, effects a recovery, and collection of that recovery, from the other person, by judgment, settlement or otherwise, without intervention by the employer, the employer shall nevertheless be entitled to a credit on the employer's future liability for workers' compensation, as it accrues under this chapter, to the extent of the net recovery.

(d) (1) The action against the other person by the injured worker, or those to whom the injured worker's right of action survives, must be instituted in all cases within one (1) year from the date of injury.

(2) Failure on the part of the injured worker, or those to whom the injured worker's right of action survives, to bring the action within the one-year period shall operate as an assignment to the employer of any cause of action in tort that the worker, or those to whom the worker's right of action survives, may have against any other person for the injury or death, and the employer may enforce the cause of action in the employer's own name or in the name of the worker, or those to whom the worker's right of action survives, for the employer's benefit, as the employer's interest may appear, and the employer shall have six (6) months after the assignment within which to commence the suit.

(3) If the cause of action described in subsection (a) arises in a jurisdiction other than this state and the other jurisdiction has a statute of limitations for personal injury and wrongful death greater than the one-year statute of limitations provided in this state, the court hearing the cause of action shall apply the statute of limitations that provides the injured worker, or those to whom the injured worker's right of action survives, the greatest amount of time in which to institute an action.

(4) Under no circumstances shall the negligent party described in subsection (a) benefit from this subsection (d).

§ First - of 2 versions of this section

50-6-113. Liability of principal contractor, intermediate contractor or subcontractor. [Applicable to injuries occurring on and after July 1, 2014.]

(a) A principal contractor, intermediate contractor or subcontractor shall be liable for compensation to any employee injured while in the employ of any of the subcontractors of the principal contractor, intermediate contractor or subcontractor and engaged upon the subject matter of the contract to the same extent as the immediate employer.

(b) Any principal contractor, intermediate contractor or subcontractor who pays compensation under subsection (a) may recover the amount paid from any person who, independently of this section, would have been liable to pay compensation to the injured employee, or from any intermediate contractor.

(c) Every claim for compensation under this section shall be in the first instance presented to and instituted against the immediate employer, but the proceedings shall not constitute a waiver of the employee's rights to recover compensation under this chapter from the principal contractor or intermediate contractor; provided, that the collection of full compensation from one (1) employer shall bar recovery by the employee against any others, nor shall the employee collect from all a total compensation in excess of the amount for which any of the contractors is liable.

(d) This section applies only in cases where the injury occurred on, in, or about the premises on which the principal contractor has undertaken to execute work or that are otherwise under the principal contractor's control or management.

(e) A subcontractor under contract to a general contractor may elect to be covered under any policy of workers' compensation insurance insuring the contractor upon written agreement of the contractor, by filing written notice of the election, on a form prescribed by the administrator, with the bureau. It is the responsibility of the general contractor to file the written notice with the bureau. Failure of the general contractor to file the written notice shall not operate to relieve or alter the obligation of an insurance company to provide coverage to a subcontractor when the subcontractor can produce evidence of payment of premiums to the insurance company for the coverage. The election shall in no way terminate or affect the independent contractor status of the subcontractor for any other purpose than to permit workers' compensation coverage. The election of coverage may be terminated by the subcontractor or general contractor by providing written notice of the termination to the bureau and to all other parties consenting to the prior election. The termination shall be effective thirty (30) days from the date of the notice to all other parties consenting to the prior election and to the bureau.

(f) This section shall not apply to a construction services provider, as defined by § 50-6-901.

§ Second - of 2 versions of this section

50-6-113. Liability of principal contractor, intermediate contractor or subcontractor. [Applicable to injuries occurring prior to July 1, 2014.]

(a) A principal contractor, intermediate contractor or subcontractor shall be liable for compensation to any employee injured while in the employ of any of the subcontractors of the principal contractor, intermediate contractor or subcontractor and engaged upon the subject matter of the contract to the same extent as the immediate employer.

(b) Any principal contractor, intermediate contractor or subcontractor who pays compensation under subsection (a) may recover the amount paid from any person who, independently of this section, would have been liable to pay compensation to the injured employee, or from any intermediate contractor.

(c) Every claim for compensation under this section shall be in the first instance presented to and instituted against the immediate employer, but the proceedings shall not constitute a waiver of the employee's rights to recover compensation under this chapter from the principal contractor or intermediate contractor; provided, that the collection of full compensation from one (1) employer shall bar recovery by the employee against any others, nor shall the employee collect from all a total compensation in excess of the amount for which any of the contractors is liable.

(d) This section applies only in cases where the injury occurred on, in, or about the premises on which the principal contractor has undertaken to execute work or that are otherwise under the principal contractor's control or management.

(e) A subcontractor under contract to a general contractor may elect to be covered under any policy of workers' compensation insurance insuring the contractor upon written agreement of the contractor, by filing written notice of the election, on a form prescribed by the commissioner, with the division. It is the responsibility of the general contractor to file the written notice with the division. Failure of the general contractor to file the written notice shall not operate to relieve or alter the obligation of an insurance company to provide coverage to a subcontractor when the subcontractor can produce evidence of payment of premiums to the insurance company for the coverage. The election shall in no way terminate or affect the independent contractor status of the subcontractor for any other purpose than to permit workers' compensation coverage. The election of coverage may be terminated by the subcontractor or general contractor by providing written notice of the termination to the division and to all other parties consenting to the prior election. The termination shall be effective thirty (30) days from the date of the notice to all other parties consenting to the prior election and to the division.

(f) This section shall not apply to a construction services provider, as defined by § 50-6-901.



§ 50-6-114 - Supremacy of chapter -- Setoffs for payments by disability plan. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) No contract or agreement, written or implied, or rule, regulation or other device, shall in any manner operate to relieve any employer, in whole or in part, of any obligation created by this chapter, except as provided in subsection (b).

(b) Any employer may set off from temporary total, temporary partial, permanent partial and permanent total disability benefits any payment made to an employee under an employer funded disability plan for the same injury; provided, that the disability plan permits such an offset. The offset from a disability plan may not result in an employee's receiving less than the employee would otherwise receive under this chapter. In the event that a collective bargaining agreement is in effect, this subsection (b) shall be subject to the agreement of both parties.



§ 50-6-115 - Extraterritorial application of chapter. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) For purposes of this section, an employee is considered to be temporarily in a state working for an employer if the employee is working for such employee's employer in a state other than the state where such employee is primarily employed for no more than fourteen (14) consecutive days, or no more than twenty-five (25) days total, during a calendar year.

(b) (1) If an employee in this state who is subject to this chapter temporarily leaves this state incidental to the employee's employment and receives an accidental injury arising out of and in the course and scope of the employee's employment, the employee, or the employee's beneficiaries in the case of an injury that results in the employee's death, shall be entitled to the benefits of this chapter as if the employee was injured in this state.

(2) If an employee, while working outside the territorial limits of this state other than temporarily, suffers an injury on account of which the employee, or, in the event of the employee's death, the employee's dependents, would have been entitled to the benefits provided by this chapter had the injury occurred within this state, the employee, or in the event of the employee's death resulting from the injury, the employee's dependents, shall be entitled to the benefits provided by this chapter; provided, that at the time of the injury:

(A) The employment was principally localized within this state;

(B) The contract of hire was made in this state; or

(C) If at the time of the injury the injured worker was a Tennessee resident and there existed a substantial connection between this state and the particular employer and employee relationship.

(c) (1) An employee from another state and the employee's employer are exempt from this chapter while the employee is temporarily in this state performing work for the employer if:

(A) The employer has furnished workers' compensation insurance coverage under the workers' compensation insurance or similar laws of the other state to cover the employee's employment while in this state;

(B) The extraterritorial provisions of this chapter are recognized in the other state; and

(C) Employees and employers who are covered in this state are likewise exempted from the application of the workers' compensation insurance or similar laws of the other state.

(2) The benefits under the workers' compensation insurance or similar laws of the other state, or other remedies under similar law, are the exclusive remedy against the employer for any injury, whether resulting in death or not, received by the employee while temporarily working for that employer in this state.

(3) A certificate from the duly authorized officer of the appropriate department of another state certifying that the employer of such other state is insured in that state and has provided extraterritorial coverage insuring employees while working in this state is prima facie evidence that the employer carries such workers' compensation insurance.

(4) Whenever in any appeal or other litigation the construction of the laws of another jurisdiction is required, the courts shall take judicial notice of such construction of the laws of the other jurisdiction.

(5) When an employee has a claim under the workers' compensation insurance laws of another state, territory, province, or foreign nation for the same injury or occupational disease as the claim filed in this state, the total amount of compensation paid or awarded under such other workers' compensation law shall be credited against the compensation due under this chapter.

(d) (1) Any employer who is insured in this state for workers' compensation under this chapter, and who has extraterritorial coverage under this chapter, for their employees while such employees are temporarily working outside this state within the meaning of subsection (a) may obtain a certificate evidencing such coverage at the time that the application for certification is made from the commissioner of commerce and insurance.

(2) In order to obtain a certificate under subdivision (d)(1), an employer shall:

(A) File an application with the commissioner of commerce and insurance, on a form that is approved by the commissioner of commerce and insurance;

(B) Pay a filing fee to the department of commerce and insurance in the amount of one hundred dollars ($100). The commissioner of commerce and insurance may change the amount of the filing fee required by this subdivision (d)(2)(B) by promulgating a rule pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as necessary to ensure that the proceeds of such filing fees are sufficient to offset the cost of processing applications and issuing the certificates authorized by this subsection (d); and

(C) Submit to the commissioner of commerce and insurance a copy of the declaration page from the employer's workers' compensation insurance policy, or such proof as the commissioner of commerce and insurance may require to demonstrate that the employer is self insured for workers' compensation and the territorial limits of such coverage.

(3) The commissioner of commerce and insurance is authorized to issue a certificate that certifies that, at the time that the application for certification is made, the applicant employer in this state is insured for workers' compensation under this chapter, and that such employers have extraterritorial coverage under this chapter, for their employees while such employees are temporarily working outside this state within the meaning of subsection (a).

§ First - of 2 versions of this section

50-6-116. Construction of chapter. [Applicable to injuries occurring on and after July 1, 2014.]

For any claim for workers' compensation benefits for an injury, as defined in this chapter, when the date of injury is on or after July 1, 2014, this chapter shall not be remedially or liberally construed but shall be construed fairly, impartially, and in accordance with basic principles of statutory construction and this chapter shall not be construed in a manner favoring either the employee or the employer.

§ Second - of 2 versions of this section

50-6-116. Construction of chapter. [Applicable to injuries occurring prior to July 1, 2014.]

The rule of common law requiring strict construction of statutes in derogation of common law shall not be applicable to this chapter, but this chapter is declared to be a remedial statute, which shall be given an equitable construction by the courts, to the end that the objects and purposes of this chapter may be realized and attained.



§ 50-6-117 - Suits by corporation officer against employer. [Applicable to injuries occurring prior to July 1, 2014.]

Every employee who is a corporate officer and who elects not to operate under this chapter, in any action to recover damages for personal injury or death by accident brought against an employer who has elected to operate under this chapter, shall proceed as at common law, and the employer in the suit may make use of all common law defenses. This section shall not apply to any officer of a corporation, member of a limited liability company, partner, or sole proprietor who is engaged in the construction industry, as defined by § 50-6-901; instead, part 9 of this chapter shall apply to such officer, member, partner or sole proprietor.

§ First - of 2 versions of this section

50-6-118. Penalties. [Applicable to injuries occurring on and after July 1, 2014.]

(a) The bureau of workers' compensation shall, by rule promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, establish and collect penalties for the following:

(1) Failure of a covered employer to provide workers' compensation coverage or qualify as a self-insurer;

(2) Late filing of accident reports;

(3) Bad faith denial of claims;

(4) Late filing of notice of denial of claim;

(5) [Deleted by 2013 amendment, effective July 1, 2014.]

(6) [Deleted by 2013 amendment, effective July 1, 2014.]

(7) [Deleted by 2013 amendment, effective July 1, 2014.]

(8) Failure of any party to appear or to mediate in good faith at any alternative dispute resolution proceeding;

(9) Failure of any party to comply, within the designated timeframe, with any order or judgment issued by a workers' compensation judge;

(10) Performance of any enumerated action provided in § 29-9-102 in relation to any proceedings in the court of workers' compensation claims;

(11) Failure of any employer to timely provide medical treatment made reasonably necessary by the accident and recommended by the authorized treating physician or operating physician;

(12) Failure of an employer to timely provide a panel of physicians that meets the statutory requirements of this chapter;

(13) Wrongful failure of an employer to pay an employee's claim for temporary total disability payments;

(14) Wrongful failure to satisfy the terms of an approved settlement; and

(15) Refusal to cooperate with the services provided by an ombudsman;

(b) All penalties collected by the bureau from an employer for failure to provide workers' compensation coverage or failure to qualify as a self-insurer shall be paid into and become a part of the uninsured employers fund. All other penalties collected pursuant to an assessment made under this section shall be paid to the bureau for use by the bureau, at the discretion of the administrator, to offset the cost of administering this chapter.

(c) The bureau of workers' compensation may assess the penalties authorized by this chapter, upon providing notice and an opportunity for a hearing to an employer, an employee, an insurer, or a self-insured pool or trust. If a hearing is requested, the commissioner, commissioner's designee, or an agency member appointed by the commissioner shall have the authority to hear the matter as a contested case, and the authority to hear the administrative appeal of an agency decision, relating to the assessment of the penalties authorized by this chapter. When a hearing or review of an agency decision is requested, the requesting party shall have the burden of proving, by a preponderance of the evidence, that the penalized party was either not subject to this chapter, or that the penalties assessed pursuant to this chapter should not have been assessed. Any party assessed a penalty pursuant to this section shall have the right to appeal the penalty assessed by the burerau and affirmed by the commissioner, the commissioner's designee or an agency member in the manner provided in this subsection (c), pursuant to the Uniform Administrative Procedures Act.

(d) If an employee receives a settlement, judgment or decree under this chapter that includes the payment of medical expenses and the employer or workers' compensation carrier wrongfully fails to reimburse an employee for any medical expenses actually paid by the employee within sixty (60) days of the settlement, judgment or decree, or fails to provide reasonable and necessary medical expenses and treatment, including failure to reimburse for reasonable and necessary medical expenses, in bad faith after receiving reasonable notice of their obligation to provide the medical treatment, the employer or[Middle dot] workers' compensation carrier shall be liable, in the discretion of the court, to pay the employee, in addition to the amount due for medical expenses paid, a sum not exceeding twenty-five percent (25%) of the expenses; provided, that it is made to appear to the court that the refusal to pay the claim was not in good faith and that the failure to pay inflicted additional expense, loss or injury upon the employee.

§ Second - of 2 versions of this section

50-6-118. Penalties. [Applicable to injuries occurring prior to July 1, 2014.]

(a) The division of workers' compensation shall, by rule promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, establish and collect penalties for the following:

(1) Failure of a covered employer to provide workers' compensation coverage or qualify as a self-insurer;

(2) Late filing of accident reports;

(3) Bad faith denial of claims;

(4) Late filing of notice of denial of claim;

(5) Late filing of notice of change in benefit payments;

(6) Late filing with the department of notice of filing of lawsuits by employees or employee representatives; and

(7) Late filing of judgments by insurance companies or by employers, if self-insured.

(b) All penalties collected by the department from an employer for failure to provide workers' compensation coverage or failure to qualify as a self-insurer shall be paid into and become a part of the uninsured employers fund. All other penalties collected by the department shall be paid into and become a part of the second injury fund.

(c) The commissioner, commissioner's designee, or an agency member appointed by the commissioner, may assess the penalties authorized by this chapter, upon providing notice and an opportunity for a hearing to an employer, an employee, an insurer, or a self-insured pool or trust. If a hearing is requested, the commissioner, commissioner's designee, or an agency member appointed by the commissioner shall have the authority to hear the matter as a contested case, and the authority to hear the administrative appeal of an agency decision, relating to the assessment of the penalties authorized by this chapter. When a hearing or review of an agency decision is requested, the requesting party shall have the burden of proving, by a preponderance of the evidence, that the penalized party was either not subject to this chapter, or that the penalties assessed pursuant to this chapter should not have been assessed.



§ 50-6-119 - Information awareness program. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) In order to provide greater awareness among employers and employees of the rights and obligations of the workers' compensation laws, the bureau of workers' compensation shall institute an information awareness program. The program shall:

(1) Involve a statewide effort to consult with employers on the actions required;

(2) Provide that employers with frequent incidents of injuries be targeted for referral to appropriate agencies on accident prevention;

(3) Provide education and information aimed at preventing disputes and delays in the processing of claims, through the use of speakers' seminars and conferences;

(4) Provide a system to communicate developments in the law to interested groups;

(5) Provide injured employees with complete information on their rights to compensation and day-to-day assistance with problems on their claims;

(6) Develop general informational literature and audio-visual aids for both employees and employers; and

(7) Provide a toll-free number for employers and employees to receive information from and ask questions of the department.

(b) Any publications for distribution under this section must be published in accordance with the rules, regulations, policies and procedures of the state publications committee.



§ 50-6-120 - Liability of construction design professionals. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) No construction design professional, or any employee of the construction design professional, who is retained to perform professional services on a construction project, shall be liable for the personal injury or death of any nonemployee of the construction design professional, working on the construction project, unless the construction design professional or any employee of the construction design professional is guilty of negligence that is a proximate cause of the injury or death of the nonemployee.

(b) Nothing in this section shall be construed to affect the rights or responsibilities of any person under this chapter.

(c) Rule 11 of the Tennessee Rules of Civil Procedure shall apply in all actions against construction design professionals.

§ First - of 2 versions of this section

50-6-121. Advisory council on workers' compensation. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) (A) There is created an advisory council on workers' compensation. There shall be seven (7) voting members of the council, with three (3) representing employers, three (3) representing employees, and one (1) member who shall serve as the chair and who shall be the state treasurer or the state treasurer's designee. There shall be ten (10) nonvoting members of the council. All members shall have a demonstrable working knowledge of the workers' compensation system.

(B) The chair shall preside at meetings of the council and, in consultation with the voting members of the council, shall supervise the work of the staff of the council. The council shall meet at the call of the chair or at the written call of four (4) voting members of the council which written call shall be delivered to the chair. The chair may vote only on matters related to the administration of the council or the council's research. The chair is not permitted to vote on any matter that constitutes the making of a policy recommendation to the governor or to the general assembly.

(C) The speaker of the house of representatives, the speaker of the senate and the governor shall each appoint one (1) employer and one (1) employee representative to the council, who shall be voting members. Representatives, officers and employees from labor organizations or business trade organizations are eligible for appointment. In making the appointments of the employer representatives, the appointing authorities shall strive to ensure a balance of a commercially insured employer, self-insured employer or an employer who operates a small business. At least one (1) employee representative shall be from organized labor. Proxy voting is prohibited by voting members of the council; provided, however, that in instances where a voting member will be absent from a vote of the council, the member's appointing authority is authorized to appoint an alternate or designee for the vote or votes.

(D) Voting members shall serve four-year terms and the terms shall be staggered so that the terms of only three (3) voting members shall terminate at the same time. All four-year terms shall begin on July 1 and terminate on June 30, four (4) years thereafter.

(E) (i) The governor shall also appoint ten (10) nonvoting members of the council as follows: one (1) to represent local governments, one (1) to represent insurance companies, five (5) to represent health care providers and three (3) attorneys. The nonvoting local government representative may be appointed from lists of qualified persons submitted by interested municipal and county organizations including, but not limited to, the Tennessee Municipal League and the Tennessee County Services Association. The nonvoting insurance company representative may be appointed from lists of qualified persons submitted by interested insurance organizations including, but not limited to, the Alliance of American Insurers and the American Insurance Association. One (1) nonvoting healthcare provider representative may be appointed from lists of qualified persons submitted by interested medical organizations including, but not limited to, the Tennessee Medical Association and one (1) nonvoting healthcare provider representative may be appointed from lists of qualified persons submitted by interested hospital organizations including, but not limited to, the Tennessee Hospital Association. One (1) nonvoting health care provider representative shall be a chiropractor who is licensed in this state, one (1) nonvoting health care provider representative shall be a physical therapist who is licensed in this state, and one (1) nonvoting health care provider representative shall be an occupational therapist who is licensed in this state, and these members shall not receive reimbursement for travel expenses. The nonvoting attorney members shall be appointed as follows: one (1) who shall primarily represent injured workers' compensation claimants, who may be appointed from lists of qualified persons submitted by interested justice organizations including, but not limited to, the Tennessee Association for Justice; one (1) who shall primarily represent employers or workers' compensation insurers, who may be appointed from lists of qualified persons submitted by interested defense lawyer organizations including, but not limited to, the Tennessee Defense Lawyers Association; and one (1) who may be appointed from lists of qualified persons submitted by interested legal organizations including, but not limited to the Tennessee Bar Association.

(ii) The appointing authorities shall consult with interested groups including, but not limited to, the organizations listed in subdivision (a)(E)(i) to determine qualified persons to fill positions on the council.

(F) The nonvoting members shall be appointed to four-year terms that shall begin on July 1 and terminate on June 30, four (4) years thereafter.

(G) The chair of the commerce and labor committee of the senate, the chair of the consumer and human resources committee of the house of representatives, the administrator of the bureau of workers' compensation and the commissioner of commerce and insurance, or their designees, shall be ex officio, nonvoting members of the council.

(2) Each voting and nonvoting member of the advisory council on workers' compensation shall, upon the expiration of the member's term, be eligible for reappointment and shall serve until a successor is appointed. In the event a member resigns or becomes ineligible for service during the member's term, a successor shall be appointed by the appropriate appointing authority to serve the remainder of the term.

(3) No employer shall discriminate in any manner against an employee who serves on the advisory council because of the employee's service. Employees who serve on the advisory council shall not be denied any benefit from their employer because of the employee's service. Travel expenses of the employee representatives on the council shall be reimbursed pursuant to subsection (b); however, employers may choose to pay the travel expenses of their employees' service on the advisory council according to their own policies.

(b) (1) Notwithstanding § 3-6-304 or any other law to the contrary, and in addition to all other requirements for membership on the council:

(A) Any person registered as a lobbyist pursuant to the registration requirements of title 3, chapter 6 who is subsequently appointed or otherwise named as a member of the council shall terminate all employment and business association as a lobbyist with any entity whose business endeavors or professional activities are regulated by the council, prior to serving as a member of the council. This subdivision (b)(1)(A) shall apply to all persons appointed or otherwise named to the council after July 1, 2010;

(B) No person who is a member of the council shall be permitted to register or otherwise serve as a lobbyist pursuant to title 3, chapter 6 for any entity whose business endeavors or professional activities are regulated by the council during such person's period of service as a member of the council. This subdivision (b)(1)(B) shall apply to all persons appointed or otherwise named to the council after July 1, 2010, and to all persons serving on the council on such date who are not registered as lobbyists; and

(C) No person who serves as a member of the council shall be employed as a lobbyist by any entity whose business endeavors or professional activities are regulated by the council for one (1) year following the date such person's service on the council ends. This subdivision (b)(1)(C) shall apply to persons serving on the council as of July 1, 2010, and to persons appointed to the council subsequent to such date.

(2) A person who violates this subsection (b) shall be subject to the penalties prescribed in title 3, chapter 6.

(3) The bureau of ethics and campaign finance is authorized to promulgate rules and regulations to effectuate the purposes of this subsection (b). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and in accordance with the procedure for initiating and proposing rules by the ethics commission to the bureau of ethics and campaign finance as prescribed in § 4-55-103.

(c) In addition to all other requirements for membership on the council, all persons appointed or otherwise named to serve as members of the council after July 1, 2010, shall be residents of this state.

(d) Members of the council shall not be paid but may be reimbursed for travel expenses. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The council shall meet at least twice each year. It shall annually review workers' compensation in the state and shall issue a report of its findings and conclusions on or before July 1 of each year. The annual report shall be sent to the governor, the speakers of the house of representatives and the senate, the chair and vice-chair of the special joint committee on workers' compensation, the administrator of the bureau of workers' compensation, the commissioner of commerce and insurance and the clerks of the house of representatives and senate. Notice of the publication of the annual report and all other reports published by the council shall be provided to all members of the general assembly pursuant to § 3-1-114.

(f) In performing its responsibilities, the council's role shall be strictly advisory, but it may:

(1) Make recommendations to the governor, the general assembly, the special joint committee on workers' compensation, the standing committees of each house that review the status of the workers' compensation system, the administrator of the bureau of workers' compensation and the commissioner of commerce and insurance relating to the promulgation or adoption of legislation or rules;

(2) Make recommendations to the administrator of the bureau of workers' compensation and the commissioner of commerce and insurance regarding the method and form of statistical data collections; and

(3) Monitor the performance of the workers' compensation system in the implementation of legislative directives.

(g) The chair, in consultation with the voting members of the council, is authorized to retain staff and professional assistance, such as consultants and actuaries, as the chair deems necessary for the work of the council, subject to budgetary approval in the general appropriations act. For administrative purposes, the council shall be attached to the department of treasury for all administrative matters relating to receipts, disbursements, expense accounts, budget, audit and other related items. The state treasurer shall have administrative and supervisory control over the staff assigned to assist the council. Employees of the council shall not have the status of preferred service employees pursuant to title 8. The autonomy of the council and its authority are not affected by this subsection (g).

(h) The council may develop evaluations, statistical reports and other information from which the general assembly may evaluate the impact of the legislative changes to workers' compensation law, including, but not limited to, the Reform Act of 2004 and subsequent statutory changes to this chapter.

(i) The advisory council shall issue an annual report that includes a summary of significant supreme court decisions relating to workers' compensation, including an explanation of their impact on existing policy. The report shall be due on or before January 15 of each year and shall include, to the extent possible, the decisions that were issued during the preceding calendar year. This annual report shall be sent to the governor, the speaker of the house of representatives, the speaker of the senate, the chair of the consumer and human resources committee of the house of representatives, the chair of the commerce and labor committee of the senate, and the chair and co-chair of the special joint committee on workers' compensation. Notice of the publication of the report shall be provided to all members of the general assembly pursuant to § 3-1-114.

(j) The advisory council on workers' compensation shall, within ten (10) business days of each meeting it conducts, provide a summary of the meeting and a report of all actions taken and all actions recommended to be taken to each member of the consumer and human resources committee of the house of representatives and the commerce and labor committee of the senate.

(k) Whenever any bill is introduced in the general assembly proposing to amend this chapter or to make any change in workers' compensation law, or to make any change in the law that may have a financial or other substantive impact on the administration of workers' compensation law, the standing committee to which the bill is referred may refer the bill to the council. The council's review of bills relating to workers' compensation should include, but not be limited to, bills that propose to amend chapters 3, 6, 7, and 9 of this title, and title 56, chapters 5 and 47. All bills referred to the council shall be reported back to the standing committee to which they were assigned as quickly as reasonably possible. Notwithstanding the absence of a report from the council, the standing committee is free to consider the bill at any time. The chair making the referral shall immediately notify the prime sponsors of the referral and the council shall not review and comment on the proposed legislation until the prime sponsors have been notified. The comments of the council shall describe the potential effects of the proposed legislation on the workers' compensation system and its operations and any other information or suggestions that the council may think helpful to the sponsors, the standing committees or the general assembly. The comments of the council may include recommendations for or against passage of the proposed legislation. Other than reporting the recommendations for or against passage of proposed legislation and responding to any questions that the legislators may have, no staff of the advisory council shall lobby or advocate for or against passage of proposed legislation.

(l) The council shall study and report on the occupational health and safety of employment in Tennessee and make recommendations for safe employment education and training and promote the development of employer-sponsored health and safety programs.

§ Second - of 2 versions of this section

50-6-121. Advisory council on workers' compensation. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) (A) There is created an advisory council on workers' compensation. There shall be seven (7) voting members of the council, with three (3) representing employers, three (3) representing employees, and one (1) member who shall serve as the chair and who shall be the state treasurer or the state treasurer's designee. There shall be ten (10) nonvoting members of the council. All members shall have a demonstrable working knowledge of the workers' compensation system.

(B) The chair shall preside at meetings of the council and, in consultation with the voting members of the council, shall supervise the work of the staff of the council. The council shall meet at the call of the chair or at the written call of four (4) voting members of the council which written call shall be delivered to the chair. The chair may vote only on matters related to the administration of the council or the council's research. The chair is not permitted to vote on any matter that constitutes the making of a policy recommendation to the governor or to the general assembly.

(C) The speaker of the house of representatives, the speaker of the senate and the governor shall each appoint one (1) employer and one (1) employee representative to the council, who shall be voting members. Representatives, officers and employees from labor organizations or business trade organizations are eligible for appointment. In making the appointments of the employer representatives, the appointing authorities shall strive to ensure a balance of a commercially insured employer, self-insured employer or an employer who operates a small business. At least one (1) employee representative shall be from organized labor. Proxy voting is prohibited by voting members of the council; provided, however, that in instances where a voting member will be absent from a vote of the council, the member's appointing authority is authorized to appoint an alternate or designee for the vote or votes.

(D) Voting members shall serve four-year terms and the terms shall be staggered so that the terms of only three (3) voting members shall terminate at the same time. The terms of the voting members who are serving as of June 30, 2003, shall be amended as follows: those members whose terms are scheduled to expire in 2004 shall expire on June 30, 2004, and the successors shall serve a four-year term to begin on July 1, 2004, and to end on June 30, 2008, and those members whose terms are scheduled to expire in 2006 shall expire on June 30, 2006, and the successors shall serve a four-year term to begin on July 1, 2006, and to expire on June 30, 2010. Thereafter, all four-year terms shall begin on July 1 and terminate on June 30, four (4) years thereafter.

(E) (i) The governor shall also appoint ten (10) nonvoting members of the council as follows: one (1) to represent local governments, one (1) to represent insurance companies, five (5) to represent health care providers and three (3) attorneys. The nonvoting local government representative may be appointed from lists of qualified persons submitted by interested municipal and county organizations including, but not limited to, the Tennessee Municipal League and the Tennessee County Services Association. The nonvoting insurance company representative may be appointed from lists of qualified persons submitted by interested insurance organizations including, but not limited to, the Alliance of American Insurers and the American Insurance Association. One (1) nonvoting healthcare provider representative may be appointed from lists of qualified persons submitted by interested medical organizations including, but not limited to, the Tennessee Medical Association and one (1) nonvoting healthcare provider representative may be appointed from lists of qualified persons submitted by interested hospital organizations including, but not limited to, the Tennessee Hospital Association. One (1) nonvoting health care provider representative shall be a chiropractor who is licensed in this state, one (1) nonvoting health care provider representative shall be a physical therapist who is licensed in this state, and one (1) nonvoting health care provider representative shall be an occupational therapist who is licensed in this state, and these members shall not receive reimbursement for travel expenses. The nonvoting attorney members shall be appointed as follows: one (1) who shall primarily represent injured workers' compensation claimants, who may be appointed from lists of qualified persons submitted by interested justice organizations including, but not limited to, the Tennessee Association for Justice; one (1) who shall primarily represent employers or workers' compensation insurers, who may be appointed from lists of qualified persons submitted by interested defense lawyer organizations including, but not limited to, the Tennessee Defense Lawyers Association; and one (1) who may be appointed from lists of qualified persons submitted by interested legal organizations including, but not limited to the Tennessee Bar Association.

(ii) The appointing authorities shall consult with interested groups including, but not limited to, the organizations listed in subdivision (a)(E)(i) to determine qualified persons to fill positions on the council.

(F) The nonvoting members shall be appointed to four-year terms that shall begin on July 1 and terminate on June 30, four (4) years thereafter.

(G) The chair of the commerce and labor committee of the senate, the chair of the consumer and human resources committee of the house of representatives, the commissioner of labor and workforce development and the commissioner of commerce and insurance, or their designees, shall be ex officio, nonvoting members of the council.

(2) Each voting and nonvoting member of the advisory council on workers' compensation shall, upon the expiration of the member's term, be eligible for reappointment and shall serve until a successor is appointed. In the event a member resigns or becomes ineligible for service during the member's term, a successor shall be appointed by the appropriate appointing authority to serve the remainder of the term.

(3) No employer shall discriminate in any manner against an employee who serves on the advisory council because of the employee's service. Employees who serve on the advisory council shall not be denied any benefit from their employer because of the employee's service. Travel expenses of the employee representatives on the council shall be reimbursed pursuant to subsection (b); however, employers may choose to pay the travel expenses of their employees' service on the advisory council according to their own policies.

(b) (1) Notwithstanding § 3-6-304 or any other law to the contrary, and in addition to all other requirements for membership on the council:

(A) Any person registered as a lobbyist pursuant to the registration requirements of title 3, chapter 6 who is subsequently appointed or otherwise named as a member of the council shall terminate all employment and business association as a lobbyist with any entity whose business endeavors or professional activities are regulated by the council, prior to serving as a member of the council. This subdivision (b)(1)(A) shall apply to all persons appointed or otherwise named to the council after July 1, 2010;

(B) No person who is a member of the council shall be permitted to register or otherwise serve as a lobbyist pursuant to title 3, chapter 6 for any entity whose business endeavors or professional activities are regulated by the council during such person's period of service as a member of the council. This subdivision (b)(1)(B) shall apply to all persons appointed or otherwise named to the council after July 1, 2010, and to all persons serving on the council on such date who are not registered as lobbyists; and

(C) No person who serves as a member of the council shall be employed as a lobbyist by any entity whose business endeavors or professional activities are regulated by the council for one (1) year following the date such person's service on the council ends. This subdivision (b)(1)(C) shall apply to persons serving on the council as of July 1, 2010, and to persons appointed to the council subsequent to such date.

(2) A person who violates this subsection (b) shall be subject to the penalties prescribed in title 3, chapter 6.

(3) The bureau of ethics and campaign finance is authorized to promulgate rules and regulations to effectuate the purposes of this subsection (b). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and in accordance with the procedure for initiating and proposing rules by the ethics commission to the bureau of ethics and campaign finance as prescribed in § 4-55-103.

(c) In addition to all other requirements for membership on the council, all persons appointed or otherwise named to serve as members of the council after July 1, 2010, shall be residents of this state.

(d) Members of the council shall not be paid but may be reimbursed for travel expenses. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The council shall meet at least twice each year. It shall annually review workers' compensation in the state and shall issue a report of its findings and conclusions on or before July 1 of each year. The annual report shall be sent to the governor, the speakers of the house of representatives and the senate, the chair and vice-chair of the special joint committee on workers' compensation, the commissioner of labor and workforce development, the commissioner of commerce and insurance and the clerks of the house of representatives and senate. Notice of the publication of the annual report and all other reports published by the council shall be provided to all members of the general assembly pursuant to § 3-1-114.

(f) In performing its responsibilities, the council's role shall be strictly advisory, but it may:

(1) Make recommendations to the governor, the general assembly, the special joint committee on workers' compensation, the standing committees of each house that review the status of the workers' compensation system, the commissioner of labor and workforce development and the commissioner of commerce and insurance relating to the promulgation or adoption of legislation or rules;

(2) Make recommendations to the commissioner of labor and workforce development and the commissioner of commerce and insurance regarding the method and form of statistical data collections; and

(3) Monitor the performance of the workers' compensation system in the implementation of legislative directives.

(g) The chair, in consultation with the voting members of the council, is authorized to retain staff and professional assistance, such as consultants and actuaries, as the chair deems necessary for the work of the council, subject to budgetary approval in the general appropriations act. For administrative purposes, the council shall be attached to the department of treasury for all administrative matters relating to receipts, disbursements, expense accounts, budget, audit and other related items. The state treasurer shall have administrative and supervisory control over the staff assigned to assist the council. Employees of the council shall not have the status of preferred service employees pursuant to title 8. The autonomy of the council and its authority are not affected by this subsection (g).

(h) The council may develop evaluations, statistical reports and other information from which the general assembly may evaluate the impact of the legislative changes to workers' compensation law, including, but not limited to, the Reform Act of 2004 and subsequent statutory changes to this chapter.

(i) The advisory council shall issue an annual report that includes a summary of significant supreme court decisions relating to workers' compensation, including an explanation of their impact on existing policy. The report shall be due on or before January 15 of each year and shall include, to the extent possible, the decisions that were issued during the preceding calendar year. This annual report shall be sent to the governor, the speaker of the house of representatives, the speaker of the senate, the chair of the consumer and human resources committee of the house of representatives, the chair of the commerce and labor committee of the senate, and the chair and co-chair of the special joint committee on workers' compensation. Notice of the publication of the report shall be provided to all members of the general assembly pursuant to § 3-1-114.

(j) The advisory council on workers' compensation shall, within ten (10) business days of each meeting it conducts, provide a summary of the meeting and a report of all actions taken and all actions recommended to be taken to each member of the consumer and human resources committee of the house of representatives and the commerce and labor committee of the senate.

(k) Whenever any bill is introduced in the general assembly proposing to amend this chapter or to make any change in workers' compensation law, or to make any change in the law that may have a financial or other substantive impact on the administration of workers' compensation law, the standing committee to which the bill is referred may refer the bill to the council. The council's review of bills relating to workers' compensation should include, but not be limited to, bills that propose to amend chapters 3, 6, 7, and 9 of this title, and title 56, chapters 5 and 47. All bills referred to the council shall be reported back to the standing committee to which they were assigned as quickly as reasonably possible. Notwithstanding the absence of a report from the council, the standing committee is free to consider the bill at any time. The chair making the referral shall immediately notify the prime sponsors of the referral and the council shall not review and comment on the proposed legislation until the prime sponsors have been notified. The comments of the council shall describe the potential effects of the proposed legislation on the workers' compensation system and its operations and any other information or suggestions that the council may think helpful to the sponsors, the standing committees or the general assembly. The comments of the council may include recommendations for or against passage of the proposed legislation. Other than reporting the recommendations for or against passage of proposed legislation and responding to any questions that the legislators may have, no staff of the advisory council shall lobby or advocate for or against passage of proposed legislation.

(l) The council shall study and report on the occupational health and safety of employment in Tennessee and make recommendations for safe employment education and training and promote the development of employer-sponsored health and safety programs.

§ First - of 2 versions of this section

50-6-122. Case management and utilization review -- Use of HMOs and PPOs -- Legislative intent -- Claims by health care providers. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) It is the intent of the general assembly that quality medical care services shall be available to injured and disabled employees. It is also the legislative intent to control increasing medical costs in workers' compensation matters by establishing cost control mechanisms to ensure cost-effective delivery of medical care services by employing a program of medical case management and a program to review the utilization and quality of medical care services.

(2) In order to assure that in workers' compensation cases quality medical care is rendered and to control medical care costs, an employer is authorized to use, but is not required to use, health maintenance organizations (HMOs) and preferred provider organizations (PPOs). An HMO or PPO may contract with medical care providers as permitted by law. The contracts are authorized to use, but are not limited to the use of, the following managed care methodologies:

(A) Medical bill review;

(B) Establishment of medical practice guidelines;

(C) Case management, subject to § 50-6-123;

(D) Utilization review, subject to § 50-6-124; and

(E) Peer review programs.

(3) Section 50-6-204(a)(3), relative to medical care, shall apply to any managed care methodology employed pursuant to this section. For the purposes of § 50-6-204(a)(3), physicians and surgeons in the same HMO or PPO are considered to be associated in practice together if they share a common employer for purposes of their clinical practice, or are associated together in a group practice.

(b) A health care provider shall not pursue a private claim against a workers' compensation claimant for all or part of the costs of health care services provided to the claimant by the provider unless:

(1) The injury is finally adjudicated not to be compensable under this chapter;

(2) The physician or surgeon, as provided in § 50-6-204, who was not authorized by the employer at the time the services were rendered, knew that the physician or surgeon was not an authorized physician or surgeon; or

(3) The employee knew that the physician or surgeon was not an authorized physician or surgeon; provided, that subdivision (b)(2) and this subdivision (b)(3) do not apply to emergency care.

(c) [Deleted by 2013 amendment, effective July 1, 2014.]

§ Second - of 2 versions of this section

50-6-122. Case management and utilization review -- Use of HMOs and PPOs -- Legislative intent -- Claims by health care providers -- Collection agencies -- Reports to credit bureau. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) It is the intent of the general assembly that quality medical care services shall be available to injured and disabled employees. It is also the legislative intent to control increasing medical costs in workers' compensation matters by establishing cost control mechanisms to ensure cost-effective delivery of medical care services by employing a program of medical case management and a program to review the utilization and quality of medical care services.

(2) In order to assure that in workers' compensation cases quality medical care is rendered and to control medical care costs, an employer is authorized to use, but is not required to use, health maintenance organizations (HMOs) and preferred provider organizations (PPOs). An HMO or PPO may contract with medical care providers as permitted by law. The contracts are authorized to use, but are not limited to the use of, the following managed care methodologies:

(A) Medical bill review;

(B) Establishment of medical practice guidelines;

(C) Case management, subject to § 50-6-123;

(D) Utilization review, subject to § 50-6-124; and

(E) Peer review programs.

(3) Section 50-6-204(a)(4), relative to medical care, shall apply to any managed care methodology employed pursuant to this section. For the purposes of § 50-6-204(a)(4), physicians and surgeons in the same HMO or PPO are considered to be associated in practice together if they share a common employer for purposes of their clinical practice, or are associated together in a group practice.

(b) A health care provider shall not pursue a private claim against a workers' compensation claimant for all or part of the costs of health care services provided to the claimant by the provider unless:

(1) The injury is finally adjudicated not to be compensable under this chapter;

(2) The physician or surgeon, as provided in § 50-6-204, who was not authorized by the employer at the time the services were rendered, knew that the physician or surgeon was not an authorized physician or surgeon; or

(3) The employee knew that the physician or surgeon was not an authorized physician or surgeon; provided, that subdivision (b)(2) and this subdivision (b)(3) do not apply to emergency care.

(c) A health care provider shall not employ a collection agency or make a report to a credit bureau concerning a private claim against an employer for all or part of the costs of medical care provided to an employee that are not paid by the employer's workers' compensation insurer without having first exhausted all administrative remedies as provided by § 50-6-226(a)(4). The medical director may include the insurer in the administrative process.

§ First - of 2 versions of this section

50-6-123. Case management system for coordinating medical care services. [Applicable to injuries occurring on and after July 1, 2014.]

(a) The administrator shall establish, pursuant to the administrator's rule and regulation-making authority, a system of case management for coordinating the medical care services provided to employees claiming benefits under this chapter.

(b) Employers may, at their own expense, utilize case management, and, if utilized, the employee shall cooperate with the case management. Case management shall include, but not be limited to:

(1) Developing a treatment plan to provide appropriate medical care services to an injured or disabled employee;

(2) Systematically monitoring the treatment rendered and the medical progress of the injured or disabled employee;

(3) Assessing whether alternate medical care services are appropriate and delivered in a cost-effective manner based on acceptable medical standards;

(4) Ensuring that the injured or disabled employee is following the prescribed medical care plan; and

(5) Formulating a plan for return to work with due regard for the employee's recovery and restrictions and limitations, if any.

(c) The administrator may contract with an independent organization, not owned by or affiliated with any carrier authorized to write workers' compensation insurance in the state, to assist with the administration of this section.

(d) Nothing in this section shall prevent an employer from establishing its own program of case management that meets the guidelines promulgated by the administrator in rules and regulations.

(e) Medical care, treatment, therapy or services provided at the employee's residence pursuant to this chapter, shall not be considered home health services as defined in § 68-11-201 when provided pursuant to direction of the employee's attending physician in the following specific circumstances only:

(1) By a licensed health care provider who routinely provides services to employees at the place of employment, if the services rendered by the provider at the employee's residence are of the same type rendered by the provider at the place of employment; or

(2) By a licensed physical therapist, occupational therapist or speech therapist practicing independently of a home health agency, when the employee's attending physician determines that it is in the best interest of the employee to be treated by the independent therapist because of the therapist's expertise in workplace injuries.

§ Second - of 2 versions of this section

50-6-123. Case management system for coordinating medical care services. [Applicable to injuries occurring prior to July 1, 2014.]

(a) The commissioner shall establish, pursuant to the commissioner's rule and regulation-making authority, a system of case management for coordinating the medical care services provided to employees claiming benefits under this chapter.

(b) Employers may, at their own expense, utilize case management, and, if utilized, the employee shall cooperate with the case management. Case management shall include, but not be limited to:

(1) Developing a treatment plan to provide appropriate medical care services to an injured or disabled employee;

(2) Systematically monitoring the treatment rendered and the medical progress of the injured or disabled employee;

(3) Assessing whether alternate medical care services are appropriate and delivered in a cost-effective manner based on acceptable medical standards;

(4) Ensuring that the injured or disabled employee is following the prescribed medical care plan; and

(5) Formulating a plan for return to work with due regard for the employee's recovery and restrictions and limitations, if any.

(c) The commissioner may contract with an independent organization, not owned by or affiliated with any carrier authorized to write workers' compensation insurance in the state, to assist with the administration of this section.

(d) Nothing in this section shall prevent an employer from establishing its own program of case management that meets the guidelines promulgated by the commissioner in rules and regulations.

(e) Medical care, treatment, therapy or services provided at the employee's residence pursuant to this chapter, shall not be considered home health services as defined in § 68-11-201 when provided pursuant to direction of the employee's attending physician in the following specific circumstances only:

(1) By a licensed health care provider who routinely provides services to employees at the place of employment, if the services rendered by the provider at the employee's residence are of the same type rendered by the provider at the place of employment; or

(2) By a licensed physical therapist, occupational therapist or speech therapist practicing independently of a home health agency, when the employee's attending physician determines that it is in the best interest of the employee to be treated by the independent therapist because of the therapist's expertise in workplace injuries.

§ First - of 2 versions of this section

50-6-124. Utilization review system -- Pre-admission review -- Penalties for rendering excessive or inappropriate services -- Legislative intent -- Treatment guidelines. [Applicable to injuries occurring on and after July 1, 2014.]

(a) The administrator of the bureau of workers' compensation shall establish a system of utilization review of selected outpatient and inpatient healthcare providers for employees claiming benefits under this chapter, to be performed by utilization review organizations accredited by either the Utilization Review Accreditation Commission (URAC) or the National Committee for Quality Assurance (NCQA). Utilization review organizations shall be required to provide proof of such accreditation beginning July 1, 2016.

(b) The administrator shall also establish a system of pre-admission review of all hospital admissions, except for emergency services; however, utilization review pursuant to subsection (a) and this subsection (b) shall begin within one (1) working day of all emergency hospital admissions.

(c) Pursuant to the administrator's established system of utilization review, the administrator may contract with an independent utilization review organization, not owned by or affiliated with any carrier authorized to write workers' compensation insurance in the state, to provide utilization review, including peer review.

(d) Nothing in this section shall prevent an employer from electing to provide utilization review; however, if the employee, provider or any other party not contractually bound to the employer's utilization review program disagrees with that employer's utilization review, then that employee, provider or other party shall have recourse to the administrator's utilization review program, as provided for in this section.

(e) Pursuant to the utilization review conducted by the administrator, including providing an opportunity for a hearing, any health care provider who is found by the administrator to have rendered excessive or inappropriate services may be subject to:

(1) A forfeiture of the right to payment for those services that are found to be excessive or inappropriate;

(2) A civil penalty of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000); or

(3) A temporary or permanent suspension of the right to provide medical care services for workers' compensation claims if the health care provider has established a pattern of violations.

(f) It is the intent of the general assembly to ensure the availability of quality medical care services for injured and disabled employees and to manage medical costs in workers' compensation matters by eradicating prescription drug abuse through the employment of the system established by subsection (a) to review any healthcare provider prescribing one (1) or more Schedule II, III, or IV controlled substances for pain management to an injured or disabled employee for a period of time exceeding ninety (90) days from the initial prescription of such controlled substances.

(g) In consultation with the administrator's medical advisory committee, the administrator shall, by rules to become effective on January 1, 2016, adopt guidelines for the diagnosis and treatment of commonly occurring workers' compensation injuries.

(h) Any treatment that explicitly follows the treatment guidelines adopted by the administrator or is reasonably derived therefrom, including allowances for specific adjustments to treatment, shall have a presumption of medical necessity for utilization review purposes. This presumption shall be rebuttable only by clear and convincing evidence that the treatment erroneously applies the guidelines or that the treatment presents an unwarranted risk to the injured worker.

(i) The administrator may assess a reasonable fee, not to exceed two hundred fifty dollars ($250), for an appeal of any utilization review decision.

§ Second - of 2 versions of this section

50-6-124. Utilization review system -- Pre-admission review -- Penalties for rendering excessive or inappropriate services -- Legislative intent. [Applicable to injuries occurring prior to July 1, 2014.]

(a) The commissioner of labor and workforce development shall establish a system of utilization review of selected outpatient and inpatient health care providers to employees claiming benefits under this chapter, by providers qualified pursuant to law or the utilization review accreditation commission.

(b) The commissioner shall also establish a system of pre-admission review of all hospital admissions, except for emergency services; however, utilization review pursuant to subsection (a) and this subsection (b) shall begin within one (1) working day of all emergency hospital admissions.

(c) Pursuant to the commissioner's established system of utilization review, the commissioner may contract with an independent utilization review organization, not owned by or affiliated with any carrier authorized to write workers' compensation insurance in the state, to provide utilization review, including peer review.

(d) Nothing in this section shall prevent an employer from electing to provide utilization review; however, if the employee, provider or any other party not contractually bound to the employer's utilization review program disagrees with that employer's utilization review, then that employee, provider or other party shall have recourse to the commissioner's utilization review program, as provided for in this section.

(e) Pursuant to the utilization review conducted by the commissioner, including providing an opportunity for a hearing, any health care provider who is found by the commissioner to have rendered excessive or inappropriate services may be subject to:

(1) A forfeiture of the right to payment for those services that are found to be excessive or inappropriate;

(2) A civil penalty of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000); or

(3) A temporary or permanent suspension of the right to provide medical care services for workers' compensation claims if the health care provider has established a pattern of violations.

(f) It is the intent of the general assembly to ensure the availability of quality medical care services for injured and disabled employees and to manage medical costs in workers' compensation matters by eradicating prescription drug abuse through the employment of the system established by subsection (a) to review any healthcare provider prescribing one (1) or more Schedule II, III, or IV controlled substances for pain management to an injured or disabled employee for a period of time exceeding ninety (90) days from the initial prescription of such controlled substances.

§ First - of 2 versions of this section

50-6-125. Medical payment committee. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) The administrator shall appoint a medical payment committee. The committee shall hear disputes on medical bill payments between providers and insurers and advise the administrator on issues relating to the medical fee schedule and medical care cost containment in the workers' compensation system. Upon hearing disputes on medical bill payments between providers and insurers, the medical payment committee shall have authority to render a decision on the merits of a dispute. If the medical payment committee determines that a provider or insurer has acted in bad faith in refusing to provide payment for a medical bill or refusing to provide reimbursement for overpayment, the medical payment committee, upon a majority vote, shall refer the malfeasant provider or insurer to the bureau for consideration of assessment of a civil penalty of no more than one thousand dollars ($1,000) per occurrence. Any provider or insurer aggrieved by the assessment of a penalty under this subsection (a) shall have the right to seek review of the penalty assessment in the manner provided by § 50-6-118(c).

(2) The committee shall be comprised of seven (7) voting members appointed by the administrator as follows:

(A) Three (3) members shall be representative of the medical provider industry;

(B) Three (3) members shall be representative of the workers' compensation insurance industry; and

(C) The medical director shall serve as the final member of the committee but shall not cast a vote unless a vote taken by members results in a tie. In that case, the medical director shall cast the deciding vote.

(b) In making appointments, the administrator shall strive to achieve a geographic balance and, in the case of the physician members of the committee, shall assure, to the extent possible, that the membership of the committee reflects the diversity of specialties involved in the medical treatment and management of workers' compensation claimants.

(c) Members of the committee shall serve without compensation but, when engaged in the conduct of their official duties as members of the committee, shall be entitled to reimbursement for travel expenses in accordance with uniform regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) Each member appointed shall serve a term of four (4) years and may be reappointed by the administrator. If a member leaves the position prior to the expiration of the term, the administrator shall appoint an individual meeting the qualifications of this section to serve the unexpired portion of the term, and the individual may be reappointed by the administrator upon expiration of the term.

(e) This section applies to all disputes of medical bill payments for services provided, pursuant to this chapter, on or after July 1, 2014.

§ Second - of 2 versions of this section

50-6-125. Medical care and cost containment committee. [Applicable to injuries occurring prior to July 1, 2014.]

(a) The commissioner shall appoint a medical care and cost containment committee. The committee shall approve regulations pursuant to § 50-6-233(c)(7) before they become effective, assist the commissioner in their implementation, and advise the commissioner, at the commissioner's request, on issues relating to medical care and cost containment in the workers' compensation system.

(b) (1) The committee shall be composed of fifteen (15) voting members appointed by the commissioner as follows:

(A) Three (3) members shall be physicians licensed to practice medicine and surgery under title 63, chapter 6, and shall be appointed from a list of nominees submitted by the Tennessee Medical Association;

(B) Two (2) members shall represent employers and shall be appointed from a list of nominees submitted by the Tennessee Chamber of Commerce and Industry;

(C) One (1) member shall represent employers and shall be appointed from a list of nominees submitted by the Associated Builders and Contractors, Inc.;

(D) Three (3) members shall represent employees and shall be appointed from a list of nominees submitted by the Tennessee AFL-CIO State Labor Council;

(E) Three (3) members shall represent hospitals and shall be appointed from a list of nominees submitted by the Tennessee Hospital Association;

(F) One (1) member shall be a pharmacist and shall be appointed from a list submitted by the Tennessee Pharmacists Association;

(G) One (1) member shall represent the health insurance industry; and

(H) One (1) member shall be a chiropractor and shall be appointed from a list of nominees submitted by the Tennessee Chiropractic Association.

(2) The medical director shall serve as a nonvoting ex officio member of the committee.

(3) An organization that submits a list of nominees shall list at least three (3) nominees for each of the committee positions for which it is requested to submit nominations. If the commissioner finds a list of nominees unsatisfactory, the commissioner shall return the list to the submitting organization. The organization shall submit another list within thirty (30) days. This process shall continue until the commissioner appoints a member. If an organization that is required to submit a list of nominees fails to do so within thirty (30) days of a request for the list by the commissioner, then the commissioner may appoint a member of the commissioner's own choosing.

(4) In making appointments, the commissioner shall strive to achieve a geographic balance and, in the case of the physician members of the committee, shall assure to the extent possible that the membership of the committee reflects the diversity of specialties involved in the medical treatment and management of workers' compensation claimants.

(c) The members of the committee shall be appointed for terms of four (4) years. Each member of the committee shall, upon the expiration of such member's term, be eligible for reappointment and shall serve until a successor is appointed and qualified.

(d) Members of the committee shall serve without compensation but, when engaged in the conduct of their official duties as members of the committee, shall be entitled to reimbursement for travel expenses in accordance with uniform regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

§ First - of 2 versions of this section

50-6-126. Medical director. [Applicable to injuries occurring on and after July 1, 2014.]

The administrator shall appoint a medical director who shall be the executive secretary and a nonvoting ex officio member of the medical committee. The medical director shall be appointed from a list of three (3) nominees submitted by the Tennessee Medical Association. If the administrator finds the list of three (3) nominees to be unsatisfactory, then the administrator shall return the list to the Tennessee Medical Association and the association shall submit another list of nominees. This process shall be repeated, if necessary, until the administrator selects a nominee to be medical director. The medical director may be a part-time employee, a full-time employee or a contract employee, and shall perform the following functions for which the medical director shall be responsible to the administrator or medical care and cost containment committee, as appropriate:

(1) Institute administrative procedures that will enable the medical director to evaluate medical care to effect optimal treatment in workers' compensation cases;

(2) Inquire into instances where the medical treatment or the physical rehabilitation provided appears to be deficient or incomplete and recommend corrective action when indicated;

(3) Advise on the disposition of complaints of a physician's failure to furnish adequate medical care as required by this law or by rules and regulations adopted by the administrator, the disposition of complaints concerning other aspects of the medical management of a workers' compensation case or the failure to render required reports, and the disposition of complaints of any affected party as to unreasonable interference with the medical management of a workers' compensation case;

(4) Gather data and maintain records necessary to fulfill the medical director's responsibilities;

(5) Conduct studies and prepare and issue reports on the medical aspect of workers' compensation cases;

(6) Expedite the submission and processing of medical reports necessary to the processing of claims;

(7) Advise health care providers of their rights and responsibilities under this chapter and under any rules or regulations promulgated pursuant to this chapter;

(8) Advise the medical care and cost containment committee as to the reasonableness of fees for medical services in particular cases; and

(9) Undertake other functions that may be delegated to the medical director by the administrator.

§ Second - of 2 versions of this section

50-6-126. Medical director. [Applicable to injuries occurring prior to July 1, 2014.]

The commissioner shall appoint a medical director who shall be the executive secretary and a nonvoting ex officio member of the medical committee. The medical director shall be appointed from a list of three (3) nominees submitted by the Tennessee Medical Association. If the commissioner finds the list of three (3) nominees to be unsatisfactory, then the commissioner shall return the list to the Tennessee Medical Association and the association shall submit another list of nominees. This process shall be repeated, if necessary, until the commissioner selects a nominee to be medical director. The medical director may be a part-time employee, a full-time employee or a contract employee, and shall perform the following functions for which the medical director shall be responsible to the commissioner or medical care and cost containment committee, as appropriate:

(1) Institute administrative procedures that will enable the medical director to evaluate medical care to effect optimal treatment in workers' compensation cases;

(2) Inquire into instances where the medical treatment or the physical rehabilitation provided appears to be deficient or incomplete and recommend corrective action when indicated;

(3) Advise on the disposition of complaints of a physician's failure to furnish adequate medical care as required by this law or by rules and regulations adopted by the administrator, the disposition of complaints concerning other aspects of the medical management of a workers' compensation case or the failure to render required reports, and the disposition of complaints of any affected party as to unreasonable interference with the medical management of a workers' compensation case;

(4) Gather data and maintain records necessary to fulfill the medical director's responsibilities;

(5) Conduct studies and prepare and issue reports on the medical aspect of workers' compensation cases;

(6) Expedite the submission and processing of medical reports necessary to the processing of claims;

(7) Advise health care providers of their rights and responsibilities under this chapter and under any rules or regulations promulgated pursuant to this chapter;

(8) Advise the medical care and cost containment committee as to the reasonableness of fees for medical services in particular cases; and

(9) Undertake other functions that may be delegated to the medical director by the administrator.

§ First - of 2 versions of this section

50-6-127. Public awareness program concerning workers' compensation fraud -- Investigations and referrals. [Applicable to injuries occurring on and after July 1, 2014.]

(a) The administrator, in consultation with the commissioner of commerce and insurance and appropriate law enforcement officials, shall implement a public awareness program concerning workers' compensation fraud.

(b) The bureau of workers' compensation shall investigate to determine whether any fraudulent conduct relating to workers' compensation is being practiced, and shall refer to an appropriate law enforcement agency any finding of fraud.

§ Second - of 2 versions of this section

50-6-127. Public awareness program concerning workers' compensation fraud -- Investigations and referrals. [Applicable to injuries occurring prior to July 1, 2014.]

(a) The commissioner, in consultation with the commissioner of commerce and insurance and appropriate law enforcement officials, shall implement a public awareness program concerning workers' compensation fraud.

(b) The division of workers' compensation shall investigate to determine whether any fraudulent conduct relating to workers' compensation is being practiced, and shall refer to an appropriate law enforcement agency any finding of fraud.

§ First - of 2 versions of this section

50-6-128. Penalty for employer causing compensable claim to be paid by health insurance or failing to provide necessary medical treatment. [Applicable to injuries occurring on and after July 1, 2014.]

If any employer knowingly, willfully, and intentionally causes a medical or wage loss claim to be paid under health or sickness and accident insurance, or fails to provide reasonable and necessary medical treatment, including a failure to reimburse when the employer knew that the claim arose out of a compensable work-related injury and should have been submitted under its workers' compensation insurance coverage, then a civil penalty of five hundred dollars ($500) shall be assessed against the employer, and the employer may not offset any sickness and accident income benefit paid to the employee against its temporary total disability benefit payment liability due to the employee pursuant to this chapter. The administrator of the bureau of workers' compensation has the authority to assess and collect the civil penalty.

§ Second - of 2 versions of this section

50-6-128. Penalty for employer causing compensable claim to be paid by health insurance or failing to provide necessary medical treatment. [Applicable to injuries occurring prior to July 1, 2014.]

If any employer knowingly, willfully, and intentionally causes a medical or wage loss claim to be paid under health or sickness and accident insurance, or fails to provide reasonable and necessary medical treatment, including a failure to reimburse when the employer knew that the claim arose out of a compensable work-related injury and should have been submitted under its workers' compensation insurance coverage, then a civil penalty of five hundred dollars ($500) shall be assessed against the employer, and the employer may not offset any sickness and accident income benefit paid to the employee against its temporary total disability benefit payment liability due to the employee pursuant to this chapter. The commissioner of labor and workforce development has the authority to assess and collect the civil penalty.



§ 50-6-130 - [Repealed.]

HISTORY: Acts 1996, ch. 944, § 2; 1997, ch. 533, § 1; 1999, ch. 520, § 4; 2001, ch. 192, § 1; 2007, ch. 378, § 2, repealed by Acts 2011, ch. 410, § 1(c), effective July 1, 2011.

§ First - of 2 versions of this section

50-6-131. Confidentiality of medical records. [Applicable to injuries occurring on and after July 1, 2014.]

Medical records provided to the bureau of workers' compensation in the course of its activities and the review of settlements pursuant to this chapter shall remain confidential and shall not be considered to be public records.

§ Second - of 2 versions of this section

50-6-131. Confidentiality of medical records. [Applicable to injuries occurring prior to July 1, 2014.]

Medical records provided to the division of workers' compensation in the course of its activities relative to benefit review conferences and the review of settlements pursuant to this chapter shall remain confidential and shall not be considered to be public records.



§ 50-6-132 - Report of employers who fail to provide coverage. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

No later than December 31 of each year, the bureau of workers' compensation shall produce a report that includes a listing of the name of each covered employer that failed, during the preceding state fiscal year, to provide workers' compensation coverage or qualify as a self-insured employer as required by law. Only those employers whose failure resulted in periods of non-coverage shall be included within the report. The report shall also include the penalty assessed by the bureau and the payment status of the penalty. The report shall be provided to the advisory council on workers' compensation and the chairs of the commerce and labor committee of the senate and the consumer and human resources committee of the house of representatives.



§ 50-6-133 - Continuing education programs on workers' compensation. [Applicable to injuries occurring prior to July 1, 2014.]

It is the duty of the administrative office of the courts, in consultation with the advisory council on workers' compensation, to develop and provide appropriate continuing education programs on topics related to workers' compensation at each annual meeting. The continuing education shall include both generalized applications of this chapter and the use of the AMA Guides. The program shall also address any specific variances in the application of this chapter throughout the state.

§ First - of 2 versions of this section

50-6-134. Annual review. [Applicable to injuries occurring on and after July 1, 2014.]

The bureau shall, on or before July 1, 2015, and annually thereafter, review the impact of the Workers' Compensation Reform Act of 2013 on the workers' compensation system in this state and deliver a report of its findings to each member of the general assembly.

§ Second - of 2 versions of this section

50-6-134. Annual review. [Applicable to injuries occurring prior to July 1, 2014.]

The commissioner of commerce and insurance shall, on or before July 1, 2007, and annually thereafter through 2010, review the impact of Acts 2004, ch. 962 on premiums charged by insurers who provide workers' compensation coverage in this state. The commissioner of commerce and insurance is authorized to require the production of any information, documents, books or records from any person who is subject to regulation by the department that the commissioner deems necessary to implement this section.



§ 50-6-135 - Medical advisory committee. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) The administrator shall appoint a medical advisory committee comprised of practitioners in the medical community having experience in the treatment of workers' compensation injuries, representatives of the insurance industry, employer representatives, and employee representatives to assist the administrator in the development of treatment guidelines and advise the administrator on issues relating to medical care in the workers' compensation system.

(2) The medical director shall serve as a nonvoting ex-officio member of the committee.

(b) In making appointments, the administrator shall strive to achieve a geographic balance and, in the case of the physician members of the committee, shall assure, to the extent possible, that the membership of the committee reflects the diversity of specialties involved in the medical treatment and management of workers' compensation claimants.

(c) Members of the committee shall serve without compensation but, when engaged in the conduct of their official duties as members of the committee, shall be entitled to reimbursement for travel expenses in accordance with uniform regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) Each member appointed shall serve a term of four (4) years and may be reappointed by the administrator. If a member leaves the position prior to the expiration of the term, the administrator shall appoint an individual meeting the qualifications of this section to serve the unexpired portion of the term. The individual may be reappointed by the administrator upon expiration of the term.






Part 2 - Claims and Payment of Compensation

§ First - of 2 versions of this section

50-6-201. Notice of injury. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) Every injured employee or the injured employee's representative shall, immediately upon the occurrence of an injury, or as soon thereafter as is reasonable and practicable, give or cause to be given to the employer who has no actual notice, written notice of the injury, and the employee shall not be entitled to physician's fees or to any compensation that may have accrued under this chapter, from the date of the accident to the giving of notice, unless it can be shown that the employer had actual knowledge of the accident. No compensation shall be payable under this chapter, unless the written notice is given to the employer within thirty (30) days after the occurrence of the accident, unless reasonable excuse for failure to give the notice is made to the satisfaction of the tribunal to which the claim for compensation may be presented.

(2) The notice of the occurrence of an accident by the employee required to be given to the employer shall state in plain and simple language the name and address of the employee and the time, place, nature, and cause of the accident resulting in injury or death. The notice shall be signed by the claimant or by some person authorized to sign on the claimant's behalf, or by any one (1) or more of the claimant's dependents if the accident resulted in death to the employee.

(3) No defect or inaccuracy in the notice shall be a bar to compensation, unless the employer can show, to the satisfaction of the workers' compensation judge before which the matter is pending, that the employer was prejudiced by the failure to give the proper notice, and then only to the extent of the prejudice.

(4) The notice shall be given personally to the employer or to the employer's agent or agents having charge of the business at which the injury was sustained by the employee.

(b) In those cases where the injuries occur as the result of gradual or cumulative events or trauma, then the injured employee or the injured employee's representative shall provide notice of the injury to the employer within thirty (30) days after the employee:

(1) Knows or reasonably should know that the employee has suffered a work-related injury that has resulted in permanent physical impairment; or

(2) Is rendered unable to continue to perform the employee's normal work activities as the result of the work-related injury and the employee knows or reasonably should know that the injury was caused by work-related activities.

(c) [Deleted by 2013 amendment, effective July 1, 2014.]



§ Second - of 2 versions of this section

50-6-201. Notice of injury. [Applicable to injuries occurring prior to July 1, 2014.]

(a) Every injured employee or the injured employee's representative shall, immediately upon the occurrence of an injury, or as soon thereafter as is reasonable and practicable, give or cause to be given to the employer who has no actual notice, written notice of the injury, and the employee shall not be entitled to physician's fees or to any compensation that may have accrued under this chapter, from the date of the accident to the giving of notice, unless it can be shown that the employer had actual knowledge of the accident. No compensation shall be payable under this chapter, unless the written notice is given the employer within thirty (30) days after the occurrence of the accident, unless reasonable excuse for failure to give the notice is made to the satisfaction of the tribunal to which the claim for compensation may be presented.

(b) In those cases where the injuries occur as the result of gradual or cumulative events or trauma, then the injured employee or the injured employee's representative shall provide notice of the injury to the employer within thirty (30) days after the employee:

(1) Knows or reasonably should know that the employee has suffered a work-related injury that has resulted in permanent physical impairment; or

(2) Is rendered unable to continue to perform the employee's normal work activities as the result of the work-related injury and the employee knows or reasonably should know that the injury was caused by work-related activities.

(c) Within thirty (30) calendar days of the notice of injury, the insurer, employer, or self-insured pool or trust shall file with the department, on a form prescribed by the department, a wage statement detailing the employee's wages for the previous fifty-two (52) weeks, unless the employer stipulates that the maximum weekly workers' compensation rate applies in the particular matter. In the event the insurer, employer, or self-insured pool or trust knowingly and intentionally fails to timely file the wage statement, a workers' compensation specialist may deem the employee's compensation rate to be the maximum workers' compensation rate effective on the date of injury. This subsection (c) shall apply only to accidents that result in death or personal injury of such a nature that the injured person either does not return to the person's employment within seven (7) days after the occurrence of the accident or has a permanent impairment resulting from the accident. If the employer, insurer or self-insured pool fails to file the wage statement within thirty (30) days and the maximum rate is imposed, then the employer, insurer or self-insured pool may file a wage statement at a later time. If the late filed wage statement reflects that the compensation rate is less than the maximum compensation rate, the employer, insurer or self-insured pool may then reduce the compensation rate.

§ First - of 2 versions of this section

50-6-202. Electronic submission and processing of medical bills. [Applicable to injuries occurring on and after July 1, 2014.]

(a) On or after July 1, 2014, the administrator, in cooperation with the commissioner of commerce and insurance, shall adopt rules regarding the electronic submission and processing of medical bills by health care providers to insurance carriers.

(b) Insurance carriers shall accept medical bills submitted electronically by health care providers in accordance with the administrator's rules.

(c) The administrator shall establish by rule the criteria for granting exceptions to insurance carriers and health care providers who are unable to submit or accept medical bills electronically.

§ Second - of 2 versions of this section

50-6-202. Contents and service of notice. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) The notice required to be given of the occurrence of an accident to the employer shall state in plain and simple language the name and address of the employee, the time, place, and nature and cause of the accident resulting in injury or death, and shall be signed by the claimant or by some person on the claimant's behalf, or by any one (1) or more of the claimant's dependents if the accident resulted in death to the employee.

(2) No defect or inaccuracy in the notice shall be a bar to compensation, unless the employer can show to the satisfaction of the tribunal in which the matter is pending that the employer was prejudiced by the failure to give the proper notice, and then only to the extent of the prejudice.

(b) The notice shall be given personally to the employer or to the employer's agent or agents having charge of the business in working at which the injury was sustained by the employee.

§ First - of 2 versions of this section

50-6-203. Limitation of time, claims and actions. [Applicable to injuries occurring on and after July 1, 2014.]

(a) No request for a hearing by a workers' compensation judge under this chapter shall be filed with the court of workers' compensation claims, other than a request for settlement approval, until a workers' compensation mediator has issued a dispute certification notice certifying issues in dispute for hearing before a workers' compensation judge.

(b) (1) In instances when the employer has not paid workers' compensation benefits to or on behalf of the employee, the right to compensation under this chapter shall be forever barred, unless the notice required by § 50-6-201 is given to the employer and a petition for benefit determination is filed with the bureau on a form prescribed by the administrator within one (1) year after the accident resulting in injury.

(2) In instances when the employer has voluntarily paid workers' compensation benefits, within one (1) year following the accident resulting in injury, the right to compensation is forever barred, unless a petition for benefit determination is filed with the bureau on a form prescribed by the administrator within one (1) year from the latter of the date of the last authorized treatment or the time the employer ceased to make payments of compensation to or on behalf of the employee.

(c) For purposes of this section, the issuing date of the last payment of compensation by the employer, not the date of its receipt, shall constitute the time the employer ceased making payments and an employer or its insurer shall provide the date on request.

(d) In case of physical or mental incapacity, other than minority, of the injured person or the injured person's dependents to perform or cause to be performed any action required within the time specified in this section, then the period of limitation in the case shall be extended for one (1) year from the date when the incapacity ceases.

(e) (1) Unless a claim for death benefits is settled or voluntarily paid, the dependent or dependents of a deceased employee shall file a petition for benefit determination on a form prescribed by the administrator within one (1) year after the date of the employee's death.

(2) In the event the deceased employee was a native of a foreign country and leaves no known dependent or dependents within the United States, it shall be the duty of the administrator to give written notice forthwith of the death to the duly accredited consular officer of the country of which the beneficiaries are citizens.

(f) If the employee fails to appear and participate in alternative dispute resolution as scheduled by the bureau, a workers' compensation judge shall have the authority to dismiss the employee's claim by sending a copy of the order of dismissal by certified mail with return receipt requested to the employee's last known address. The order of dismissal for failure to participate in alternative dispute resolution shall become final and the claim shall be forever barred, unless the employee contacts the bureau to schedule mediation and attends mediation within sixty (60) days after the date on which the workers' compensation judge enters the order of dismissal. If the employee complies with the requirements of this subsection (f) within the timeframe provided, the workers' compensation judge shall rescind the order dismissing the employee's claim for failure to participate in alternative dispute resolution.

(g) [Deleted by 2013 amendment, effective July 1, 2014.]

(h) [Deleted by 2013 amendment, effective July 1, 2014.]

(i) Proceedings to obtain a judgment in the case of the failure of the employer for thirty (30) days to pay any compensation due under any settlement or determination shall be filed within one (1) year after the default.

(j) In any case where an employer has paid permanent partial disability benefits to an employee in an attempt to settle a claim for workers' compensation benefits but the employee and employer have not entered into a settlement agreement that has been approved by a workers' compensation judge, the statute of limitations for filing a claim to recover workers' compensation benefits pursuant to this chapter shall be extended for two (2) years from the date the last payment of permanent partial disability benefits was made to the employee.

§ Second - of 2 versions of this section

50-6-203. Limitation of time, claims and actions. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) No claim for compensation under this chapter shall be filed with a court having jurisdiction to hear workers' compensation matters, as provided in § 50-6-225, until the parties have exhausted the benefit review conference process provided by the division of workers' compensation.

(2) Notwithstanding this section, if the parties have mutually agreed to a compromise and settlement of a claim for workers' compensation, the parties shall not be required to exhaust the benefit review conference process before filing a claim and submitting the compromise and settlement to the appropriate court for approval pursuant to § 50-6-206(a) or to the commissioner or the commissioner's designee pursuant to § 50-6-206(c). If the settlement is not approved, the parties shall then exhaust the benefit review conference process.

(b) (1) In those instances where the employer has not paid workers' compensation benefits to or on behalf of the employee, the right to compensation under this chapter shall be forever barred, unless the notice required by § 50-6-202 is given to the employer and a benefit review conference is requested on a form prescribed by the commissioner and filed with the division within one (1) year after the accident resulting in injury.

(2) In those instances where the employer has paid workers' compensation benefits, either voluntarily or as a result of an order to do so, within one (1) year following the accident resulting in injury, the right to compensation is forever barred, unless a form prescribed by the commissioner requesting a benefit review conference is filed with the division within one (1) year from the latter of the date of the last authorized treatment or the time the employer ceased to make payments of compensation to or on behalf of the employee.

(c) For purposes of this section, the issuing date of the last payment of compensation by the employer, not the date of its receipt, shall constitute the time the employer ceased making payments and an employer or its insurer shall provide the date on request.

(d) In case of physical or mental incapacity, other than minority, of the injured person or the injured person's dependents to perform or cause to be performed any action required within the time specified in this section, then the period of limitation in the case shall be extended for one (1) year from the date when the incapacity ceases.

(e) (1) Unless a claim for death benefits is settled or voluntarily paid, the dependent or dependents of a deceased employee shall request a benefit review conference within one (1) year of the date of death of the employee.

(2) In the event the deceased employee was a native of a foreign country and leaves no known dependent or dependents within the United States, it shall be the duty of the commissioner to give written notice forthwith of the death to the duly accredited consular officer of the country of which the beneficiaries are citizens.

(f) In the event the employee fails to appear and participate in the benefit review conference as scheduled by the division, the commissioner shall have the authority to dismiss the employee's claim by sending a copy of the order of dismissal by certified mail with return receipt requested to the employee's last known address. The order of dismissal shall become final and the claim shall be forever barred, unless the employee contacts the department to schedule a benefit review conference and attends a benefit review conference within sixty (60) days of the date the order of dismissal is signed by the commissioner or the commissioner's designee.

(g) (1) If the parties are not able to reach a compromise and settlement of all issues at the benefit review conference held pursuant to this section, the parties shall have ninety (90) days, after the date a written agreement or a written report regarding the conference is filed with the commissioner pursuant to § 50-6-240, to file a complaint with a court of competent jurisdiction as provided in § 50-6-225. The division of workers' compensation shall maintain an official record of the date on which a written agreement or written report is filed with the commissioner and supply the information to the parties or the appropriate court upon request of either the parties or the court.

(2) Notwithstanding subdivision (g)(1), in no event shall an employee have less than the latter of:

(A) One (1) year from the date of the accident resulting in injury; or

(B) One (1) year from the latter of the date of the last authorized treatment or the time the employer ceased to make payments of compensation to or on behalf of the employee in which to file a complaint with a court of competent jurisdiction, as provided in § 50-6-225.

(h) In the event a workers' compensation's complaint is filed with a court of competent jurisdiction pursuant to this section by the employer or the employer's agent and the employer or agent files notice of non-suit of the action, either party shall have ninety (90) days from the date of the order of dismissal to institute an action for recovery of benefits under this chapter.

(i) Proceedings to obtain a judgment in the case of the failure of the employer for thirty (30) days to pay any compensation due under any settlement or determination shall be filed within one (1) year after the default.

§ First - of 2 versions of this section

50-6-204. Medical treatment, attendance and hospitalization -- Release of medical records -- Reports -- Disputes -- Reimbursement or payment of expenses -- Burial expenses -- Physical examinations -- Pain management -- Impairment ratings. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) (A) The employer or the employer's agent shall furnish, free of charge to the employee, such medical and surgical treatment, medicine, medical and surgical supplies, crutches, artificial members, and other reasonable and necessary apparatus, including prescription eyeglasses and eye wear, such nursing services or psychological services as ordered by the attending physician and hospitalization, including such dental work made reasonably necessary by accident as defined in this chapter.

(B) No medical provider shall charge more than ten dollars ($10.00) for the first twenty (20) pages or less, and twenty-five cents (25cent(s)) per page for each page after the first twenty (20) pages, for any medical reports, medical records or documents pertaining to medical treatment or hospitalization of the employee that are furnished pursuant to this subsection (a).

(2) (A) It is the intent of the general assembly that the administration of the workers' compensation system proceed in a timely manner and that the parties and the bureau have reasonable access to the employee's medical records and medical providers that are pertinent to and necessary for the efficient resolution of the employee's workers' compensation claim in a timely manner. To that end, employers or case managers may communicate with the employee's authorized treating physician, orally or in writing, and each medical provider shall be required to release the records of any employee treated for a work-related injury to both the employer and the employee within thirty (30) days after admission or treatment. There shall be no implied covenant of confidentiality with respect to those records, which will include all written memoranda or visual or recorded materials, e-mails and any written materials provided to the employee's authorized treating physician, by case managers, employers, insurance companies, or their attorneys or received from the employee's authorized treating physician.

(B) For purposes of subdivision (a)(2), "employer" means the employer, the employer's attorney, the employer's insurance carrier or third party administrator, a case manager as authorized by § 50-6-123, or any utilization review agent as authorized by § 50-6-124 during the employee's treatment for the claimed workers' compensation injury.

(C) If the bureau becomes involved in the appeal of a utilization review issue, then the bureau is authorized to communicate with the medical provider involved in the dispute, either orally or in writing, to permit the timely resolution of the issue and shall notify the employee, employer, and any attorney representing the employee or employer that they may review or copy the documents and responses. Each party requesting copies of records shall pay a fee authorized by subdivision (a)(1)(B) prior to the bureau providing the requested copies.

(D) No relevant information developed in connection with authorized medical treatment or an examination provided pursuant to this section for which compensation is sought by the employee shall be considered a privileged communication, and no medical provider shall incur any liability as a result of providing medical information, records, opinions, or reports as described in subdivision (a)(2)(C); provided, that the medical provider complies with subdivision (a)(2)(C).

(3) (A) (i) The injured employee shall accept the medical benefits afforded under this section; provided that in any case when the employee has suffered an injury and expressed a need for medical care, the employer shall designate a group of three (3) or more independent reputable physicians, surgeons, chiropractors or specialty practice groups if available in the injured employee's community or, if not so available, in accordance with subdivision (a)(3)(B), from which the injured employee shall select one (1) to be the treating physician.

(ii) When necessary, the treating physician selected in accordance with this subdivision (a)(3)(A) shall make referrals to a specialist physician, surgeon, or chiropractor and immediately notify the employer. The employer shall be deemed to have accepted the referral, unless the employer, within three (3) business days, provides the employee a panel of three (3) or more independent reputable physicians, surgeons, chiropractors or specialty practice groups. In this case, the employee may choose a specialist physician, surgeon, chiropractor or specialty practice group to provide treatment only from the panel provided by the employer.

(iii) The liability of the employer for the services provided to the employee shall be limited to the maximum allowable fees that are established in the applicable medical fee schedule adopted pursuant to this section.

(iv) The bureau shall have authority to waive subdivision (a)(3)(A)(iii) when necessary to provide treatment for an injured employee.

(B) If three (3) or more independent reputable physicians, surgeons, chiropractors or specialty practice groups are not available in the employee's community, the employer shall provide a list of three (3) independent reputable physicians, surgeons, chiropractors or specialty practice groups, within a one hundred (100) mile radius of the employee's community.

(C) When the treating physician or chiropractor refers the injured employee, the employee shall be entitled to have a second opinion on the issue of surgery and diagnosis from a physician or chiropractor from a panel of two (2) physicians practicing in the same specialty as the physician who recommended the surgery. In cases where the employer has provided a panel of specialists pursuant to subdivision (a)(3)(A)(i) of this section, the employee may choose one (1) of the two (2) remaining specialists to provide a second opinion on the issue of surgery and diagnosis. The employee's decision to obtain a second opinion shall not alter the previous selection of the treating physician or chiropractor.

(D) (i) The employer shall provide the applicable panel of physicians or chiropractors to the employee in writing on a form prescribed by the bureau, and the employee shall select a physician or chiropractor from the panel, sign and date the completed form, and return the form to the employer. The employer shall provide a copy of the completed form to the employee and shall maintain a copy of the completed form in the records of the employer and shall produce a copy of the completed form upon request by the bureau.

(ii) In any case when the employee has been presented the physician selection form but has failed to sign the completed form and return it to the employer, the employee's receipt of treatment from any physician provided in the panel after the date the panel was provided shall constitute acceptance of the panel and selection of the physician from whom the employee received treatment as the treating physician, specialist physician, chiropractor or surgeon.

(E) In all cases where the treating physician has referred the employee to a specialist physician, surgeon, chiropractor or specialty practice group, the specialist physician, surgeon, or chiropractor to which the employee has been referred, or selected by the employee from a panel provided by the employer, shall become the treating physician until treatment by the specialist physician, surgeon, or chiropractor concludes and the employee has been referred back to the treating physician selected by the employee from the initial panel provided by the employer under subdivision (a)(3)(A).

(F) In all cases when an employee changes the employee's community of residence after selection of a physician under this subdivision (a)(3), the employer shall provide the employee, upon written request, a new panel of reputable physicians, surgeons, chiropractors or specialty practice groups, as provided in subdivision (a)(3)(A), from which the injured employee shall select one (1) to be the treating physician.

(G) If any physician, surgeon, chiropractor or specialty practice group included on a panel provided to an employee under this subsection declines to accept the employee as a patient for the purpose of providing treatment to the employee for his workers' compensation injury, the employee may either select a physician from the remaining physicians, surgeons or chiropractors included on the initial panel provided to the employee pursuant to subdivision (a)(3)(A) or request that the employer provide an additional choice of a physician, surgeon, chiropractor or specialty practice group to replace the physician, surgeon or chiropractor who refused to accept the injured employee as a patient for the purpose of treating the employee's workers' compensation injury.

(H) Any treatment recommended by a physician or chiropractor selected pursuant to this subdivision (a)(3) or by referral, if applicable, shall be presumed to be medically necessary for treatment of the injured employee.

(I) Following the adoption of treatment guidelines pursuant to § 50-6-124, the presumption of medical necessity for treatment recommended by a physician or chiropractor selected pursuant to this subsection or by referral, if applicable, shall be rebuttable only by clear and convincing evidence demonstrating that the recommended treatment substantially deviates from, or presents an unreasonable interpretation of, the treatment guidelines.

(4) [Deleted by 2013 amendment, effective July 1, 2014.]

(5) [Deleted by 2013 amendment, effective July 1, 2014.]

(6) (A) When an injured worker is required by the worker's employer to travel to an authorized medical provider or facility located outside a radius of fifteen (15) miles from the insured worker's residence or workplace, then, upon request, the employee shall be reimbursed for reasonable travel expenses. The injured employee's travel reimbursement shall be calculated based on a per mile reimbursement rate, as defined in subdivision (a)(6)(B), times the total round trip mileage as measured from the employee's residence or workplace to the location of the medical provider's facility. The definition of community as contemplated by this subdivision (a)(6)(A) shall apply only for the purposes of this section.

(B) The per mile reimbursement rate for the injured employee shall be no less than the mileage allowance authorized for state employees who have been authorized to use personally owned vehicles in the performance of their duties. This minimum per mile reimbursement rate shall be based on the last published comprehensive travel regulations promulgated by the department of finance and administration.

(b) (1) Where the nature of the injury or occupational disease, as defined in § 50-6-102, is such that it does not disable the employee but reasonably requires medical, surgical, psychological or dental treatment or care, medicine, surgery, dental and psychological treatment, medicine, medical and surgical supplies, crutches, artificial members, and other apparatus shall be furnished by the employer.

(2) [Deleted by 2013 amendment, effective July 1, 2014.]

(c) In case death results from the injury or occupational disease, as defined in § 50-6-102, the employer shall, in addition to the medical services, etc., referred to in subsections (a) and (b), pay the burial expenses of the deceased employee, not exceeding seven thousand five hundred dollars ($7,500). If the deceased employee leaves no dependents entitled to compensation under this chapter, the employer shall pay to the employee's estate the additional benefits provided in § 50-6-209(b)(2) and (3), and shall also be liable for the medical and hospital services and burial expenses provided for in this section.

(d) (1) The injured employee must submit to examination by the employer's physician at all reasonable times if requested to do so by the employer, but the employee shall have the right to have the employee's own physician present at the examination, in which case the employee shall be liable to the employee's physician for that physician's services.

(2) Any medical report submitted to the employer based upon the examination, or a true copy of the report, shall be furnished by the employer to the employee upon request; provided, that the employer may, in the employer's discretion, furnish the report to the attorney for the employee or to a member of the employee's family.

(3) [Deleted by 2013 amendment, effective July 1, 2014.]

(4) The employer shall pay for the services of the physician making the examination at the instance of the employer.

(5) When a dispute as to the degree of medical impairment exists, either party may request an independent medical examiner from the administrator's registry. If the parties are unable to mutually agree on the selection of an independent medical examiner from the administrator's registry, it shall be the responsibility of the employer to provide a written request to the administrator for assignment of an independent medical examiner with a copy of the notice provided to the other party. Upon receipt of the written request, the administrator shall provide the names of three (3) independent medical examiners chosen at random from the registry. No physician may serve as an independent medical examiner in a case and serve on any panel of providers selected under this section for the employer involved in such case. The administrator shall immediately notify the parties by facsimile or e-mail when the list of independent medical examiners has been assigned to a matter, but in any event the notification shall be made within five (5) business days of the date of the request. The employer may strike one (1) name from the list, with the rejection made and communicated to the other party by facsimile or e-mail no later than the third business day after the date on which notification of the list is provided. The employee shall select a physician to perform the independent medical examination from the remaining physicians on the list. All costs and fees for an independent medical examination and report made pursuant to this subdivision (d)(5) shall be paid by the employer. The written opinion as to the permanent impairment rating given by the independent medical examiner pursuant to this subdivision (d)(5) shall be presumed to be the accurate impairment rating; provided, however, that this presumption may be rebutted by clear and convincing evidence to the contrary.

(6) The administrator shall establish by rule, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, an independent medical examiners registry. The administrator shall establish qualifications for the independent medical examiners, including continuing education and peer review requirements, with the advice of the Tennessee Medical Association and the advisory council on workers' compensation, established by § 50-6-121. The rules established shall include, but not be limited to, qualifications and procedures for submission of an application for inclusion on the registry, procedures for the review and maintenance of the registry, and procedures for assignment that ensures that the composition of the panels is random.

(7) Whenever the nature of the injury is such that specialized medical attention is required or indicated and the specialized medical attention is not available in the community in which the injured employee resides, the injured employee can be required to go, at the request of and at the expense of the employer, to the nearest location at which the specialized medical attention is available.

(8) If the injured employee refuses to comply with any reasonable request for examination or to accept the medical or specialized medical services that the employer is required to furnish under this chapter, the injured employee's right to compensation shall be suspended and no compensation shall be due and payable while the injured employee continues to refuse.

(9) For accidents or injuries occurring on or after July 1, 2005, in case of a dispute as to the injury, other than disputes as to the degree of medical impairment, the court may, at the instance of either party or on its own motion, appoint a neutral physician of good standing and ability to make an examination of the injured person and report the physician's findings to the court, the expense of which examination shall be borne equally by the parties.

(e) In all death claims where the cause of death is obscure or is disputed, any interested party may require an autopsy, the cost of which is to be borne by the party demanding the autopsy.

(f) Any physician whose services are furnished or paid for by the employer and who treats or makes or is present at any examination of an injured employee may be required to testify as to any knowledge acquired by the physician in the course of the treatment or examination as the treatment or examination relates to the injury or disability arising therefrom.

(g) (1) If an emergency, or on account of the employer's failure or refusal to provide the medical care and services required by this law, the injured employee or the injured employee's dependents may provide the medical care and services, and the cost of the medical care and services, not exceeding three hundred dollars ($300), shall be borne by the employer; provided, that the pecuniary liability of the employer shall be limited to the charges for the service that prevail in the community where the services are rendered.

(2) (A) If an employer does not provide medical care and treatment, medical services or medical benefits, or both, that an employee contends should be provided as a result of a judgment or decree entered by a workers' compensation judge following a workers' compensation trial or as a result of a workers' compensation settlement agreement, either the employee or the employer, or the attorney for the employee or employer, shall request the assistance of a workers' compensation mediator to determine whether such medical care and treatment, medical services or medical benefits, or both, are appropriate by filing a petition for benefit determination and participating in alternative dispute resolution as provided in § 50-6-236. If the parties do not resolve the dispute by agreement, either party may file a request for a hearing and submit the dispute to a workers' compensation judge for resolution after the workers' compensation mediator has issued a dispute certification notice in accordance with § 50-6-236.

(B) A workers' compensation judge shall have the authority to determine whether it is appropriate to order the employer or the employer's insurer to provide specific medical care and treatment, medical services or medical benefits, or both, to the employee pursuant to a judgment or decree entered by a judge following a workers' compensation trial or pursuant to a workers' compensation settlement agreement approved by a workers' compensation judge pursuant to § 50-6-240. The workers' compensation judge's authority shall include, but is not limited to, the authority to order specific medical care and treatment, medical services or medical benefits, or both. The authority of a workers' compensation judge to order the provision of benefits under this section shall include authority to order specific medical care and treatment, medical services or medical benefits, or both for all settlements approved by the department, the bureau, the commissioner, the commissioner's designee or a workers' compensation specialist, even if the settlement was approved under prior law.

(h) All psychological or psychiatric services available under subdivisions (a)(1) and (b)(1) shall be rendered only by psychologists or psychiatrists and shall be limited to those ordered upon the referral of physicians authorized under subdivision (a)(3).

(i) (1) The administrator, in consultation with the medical care and cost containment committee and the advisory council on workers' compensation, is authorized to establish by rule, in accordance with the Uniform Administrative Procedures Act, a comprehensive medical fee schedule and a related system that includes, but is not limited to, procedures for review of charges, enforcement procedures and appeal hearings to implement the fee schedule. In developing the rules, the administrator shall strive to assure the delivery of quality medical care in workers' compensation cases and access by injured workers to primary and specialist care while controlling prices and system costs. The medical care fee schedule shall be comprehensive in scope and shall address fees of physicians and surgeons, hospitals, prescription drugs, and ancillary services provided by other health care facilities and providers. The administrator may consider any and all reimbursement systems and methodologies in developing the fee schedule, except that, in no event shall the fee schedule set forth differing rates for reimbursement or conversion factors for reimbursement of physical or occupational therapy services based or dependent on whether the services are performed in independently-owned facilities or physician-affiliated facilities, and shall not otherwise consider the physician ownership in the facility providing services. However, differing reimbursement rates may be implemented by the administrator upon the department's presentation of state data demonstrating there is a need for differing reimbursement rates for physical/occupational therapy services and upon the department's holding a public hearing on the issue.

(2) The administrator is authorized to retain experts to assist in the development of the fee schedule and related system in accordance with the contracting rules of the department of finance and administration.

(3) The administrator, in consultation with the medical care and cost containment committee and the advisory council on workers' compensation, shall review the fee schedules adopted pursuant to this section on an annual basis and when appropriate the administrator shall revise the fee schedules as necessary. It is the intent of the general assembly that this annual review consider, among other factors, the medical consumer price index.

(4) The comprehensive medical fee schedule adopted pursuant to this subsection (i) is not intended to prohibit an employer, trust or pool, or insurer from negotiating lower fees in its own medical fee agreements.

(j) (1) If a treating physician determines that pain is persisting for an injured or disabled employee beyond an expected period for healing, the treating physician may either prescribe, if the physician is a qualified physician as defined in subdivision (j)(2)(B), or refer, such injured or disabled employee for pain management encompassing pharmacological, nonpharmacological and other approaches to manage chronic pain.

(2) (A) In the event that a treating physician refers an injured or disabled employee for pain management, the employee is entitled to a panel of qualified physicians as provided in subdivision (a)(4) except that, in light of the variation in availability of qualified pain management resources across the state, if the office of each qualified physician listed on the panel is located not more than one hundred seventy-five (175) miles from the injured or disabled employee's residence or place of employment, then the community requirement of subdivision (a)(4) shall not apply for the purposes of pain management.

(B) For purposes of the panel required by subdivision (j)(2)(A), "qualified physician" means a physician who has met the requirements set forth in the Chronic Pain Guidelines of the State of Tennessee, Department of Health, definition of "Pain Management Specialist."

(3) The injured or disabled employee is not entitled to a second opinion on the issue of impairment, diagnosis or prescribed treatment relating to pain management. However, on no more than one (1) occasion, if the injured or disabled employee submits a request in writing to the employer stating that the prescribed pain management fails to meet medically accepted standards, then the employer shall initiate and participate in utilization review as provided in this chapter for the limited purpose of determining whether the prescribed pain management meets medically accepted standards.

(4) (A) As a condition of receiving pain management that requires prescribing Schedule II, III, or IV controlled substances, the injured or disabled employee may sign a formal written agreement with the physician prescribing the Schedule II, III, or IV controlled substances acknowledging the conditions under which the injured or disabled employee may continue to be prescribed Schedule II, III, or IV controlled substances and agreeing to comply with such conditions.

(B) If the injured or disabled employee violates any of the conditions of the agreement on more than one (1) occasion, then:

(i) The employee's right to pain management through the prescription of Schedule II, III, or IV controlled substances under this chapter shall be terminated and the injured or disabled employee shall no longer be entitled under this chapter to the prescription of such substances for the management of pain;

(ii) For injuries occurring on or after July 1, 2012, the violation shall be deemed to be misconduct connected with the employee's employment for purposes of § 50-6-241(d); and

(iii) For injuries occurring on or after July 1, 2012, in the event such violation occurs prior to a finding that the injured or disabled employee is totally disabled as provided in § 50-6-207(4), through either a judgment or decree entered by a court following a workers' compensation trial or a settlement agreement approved pursuant to § 50-6-206 [See the Compiler's Notes], the incapacity to work due to lack of pain management shall not be considered when determining whether the injured employee is entitled to permanent total disability benefits as provided in § 50-6-207(4).

(C) A physician may disclose the employee's violation of the formal written agreement on the physician's own initiative. Upon request of the employer, a physician shall disclose the employee's violation of the formal written agreement as provided in this section.

(D) The formal written agreement shall include a notice to the employee in capitalized, conspicuous lettering on the face of the agreement the consequences for violating the terms of the agreement as provided for in this subsection (j).

(E) (i) If an employer terminates an injured or disabled employee's right under this chapter to pain management through the prescription of Schedule II, III, or IV controlled substances pursuant to alleged violations of the formal agreement as provided in subdivision (j)(4)(B), then the employee may file a petition for benefit determination.

(ii) If an employer or insurer alleges that an injured or disabled employee is not entitled to reconsideration under § 50-6-241(d) or permanent total disability benefits as provided in § 50-6-207(4) because of the employee's alleged violations of the formal agreement as provided in subdivision (j)(4)(B), then a court shall also determine whether such violations occurred.

(5) Prescribing one (1) or more Schedule II, III, or IV controlled substances for pain management treatment of an injured or disabled employee for a period of time exceeding ninety (90) days from the initial prescription of any such controlled substances is considered to be medical care services for the purposes of utilization review as provided in this chapter. The department is authorized to impose a fee for the administration of an appeal process for utilization review under this subdivision (j)(5) and subdivision (j)(3).

(k) (1) All permanent impairment ratings shall be assigned by the treating physician or chiropractor.

(2) (A) The treating physician or chiropractor shall utilize the applicable edition of the AMA guides as established by this chapter.

(B) The medical advisory committee shall, within six (6) months of the release of a new edition, conduct an evaluation of the new edition, report the committee's findings to the administrator and recommend to the administrator whether the new edition should be designated for application to this chapter. The administrator shall report the committee's findings and recommendation to the general assembly. The AMA guides, as defined in § 50-6-102, shall remain in effect until a new edition is designated by the general assembly.

(C) No impairment rating, whether contained in a medical record, medical report, including a medical report pursuant to § 50-6-235(c), deposition, or oral expert opinion testimony shall be accepted during alternative dispute resolution proceedings or be admissible into evidence at the trial of a workers' compensation claim unless the impairment rating is based on the applicable edition of the AMA guides or, in cases not covered by the AMA guides, an impairment rating by any appropriate method used and accepted by the medical community.

(3) The treating physician or chiropractor shall assign impairment ratings as a percentage of the body as a whole and shall not consider complaints of pain in calculating the degree of impairment, notwithstanding allowances for pain provided by the applicable edition of the AMA guides as established by this chapter.

(4) The treating physician or chiropractor shall evaluate the employee for purposes of assigning an impairment rating and the employee shall attend the evaluation. An employee who fails to attend a scheduled evaluation without justifiable cause shall be subject to sanctions up to and including dismissal of the employee's claim for workers' compensation benefits.

(5) Scheduling of the evaluation shall occur within time limits and according to procedures promulgated by the administrator by rule.

(6) The treating physician or chiropractor shall complete the evaluation and submit an impairment rating report, on a form prescribed by the administrator, within time limits imposed by the administrator through the promulgation of rules.

(7) The treating physician's or chiropractor's written opinion of the injured employee's permanent impairment rating shall be presumed to be the accurate impairment rating. This presumption shall be rebuttable by the presentation of contrary evidence that satisfies a preponderance of the evidence standard.

§ Second - of 2 versions of this section

50-6-204. Medical treatment, attendance and hospitalization -- Release of medical records -- Reports -- Disputes -- Reimbursement or payment of expenses -- Burial expenses -- Physical examinations -- Pain management. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) (A) The employer or the employer's agent shall furnish, free of charge to the employee, such medical and surgical treatment, medicine, medical and surgical supplies, crutches, artificial members, and other reasonable and necessary apparatus, including prescription eyeglasses and eye wear, such nursing services or psychological services as ordered by the attending physician and hospitalization, including such dental work made reasonably necessary by accident as defined in this chapter.

(B) No medical provider shall charge more than ten dollars ($10.00) for the first twenty (20) pages or less, and twenty-five cents (25cent(s)) per page for each page after the first twenty (20) pages, for any medical reports, medical records or documents pertaining to medical treatment or hospitalization of the employee that are furnished pursuant to this subsection (a).

(2) (A) It is the intent of the general assembly that the administration of the workers' compensation system proceed in a timely manner and that the parties and the department have reasonable access to the employee's medical records and medical providers that are pertinent to and necessary for the swift resolution of the employee's workers' compensation claim. Notwithstanding any law to the contrary, there shall be no implied covenant of confidentiality, prohibition against ex parte communications or privacy of medical records in the custody of authorized treating physicians with respect to case managers, employers, or insurance companies, or their attorneys, if these persons comply with subdivision (a)(2)(C); provided, however, that the employee, or the employee's attorney, shall be provided copies, no later than ten (10) days in advance of a deposition of the authorized treating physician taken for any purpose or the appearance of the authorized treating physician for testimony, of any and all written memorandum or visual or recorded materials, including e-mails or other written materials:

(i) Provided to the employee's authorized treating physician by case managers, employers, insurance companies, or their attorneys; or

(ii) Received from the employee's authorized treating physician.

(B) For purposes of subdivision (a)(2)(C), "employer" means the employer, the employer's attorney, the employer's insurance carrier or third party administrator, a case manager as authorized by § 50-6-123, or any utilization review agent as authorized by § 50-6-124 during the employee's treatment for the claimed workers' compensation injury.

(C) To facilitate the timely resolution of workers' compensation claims and to facilitate the use of the benefit review process established by this chapter, there shall be reasonable access to any employee's medical information only by compliance with the following:

(i) An employee claiming workers' compensation benefits shall provide the employer or the division of workers' compensation with a signed, written medical authorization form as prescribed by the commissioner; provided, the form shall:

(a) Be addressed to a specific medical provider authorized by the employer pursuant to this section;

(b) Permit the release of information through communication, either orally or in writing, as authorized under this subdivision (a)(2)(C); and

(c) Plainly state in capitalized lettering on the face of the document the following language:

THIS MEDICAL AUTHORIZATION FORM ONLY PERMITS THE EMPLOYER OR THE DIVISION OF WORKERS' COMPENSATION TO OBTAIN MEDICAL INFORMATION THROUGH ORAL OR WRITTEN COMMUNICATION, INCLUDING, BUT NOT LIMITED TO, CHARTS, FILES, RECORDS, AND REPORTS IN THE POSSESSION OF A MEDICAL PROVIDER AUTHORIZED BY THE EMPLOYER PURSUANT TO T.C.A. § 50-6-204 AND A MEDICAL PROVIDER THAT IS REIMBURSED BY THE EMPLOYER FOR THE EMPLOYEE'S TREATMENT;

(ii) An employee claiming workers' compensation benefits, or the employee's attorney, shall be entitled to obtain medical information, records, opinions, or reports from, or communicate in writing or in person with, any medical provider who has treated or provided medical care to the employee; provided, that the employee executes and provides the medical provider with a properly completed form as described in subdivision (a)(2)(C)(i).

(iii) Any medical provider authorized by the employer pursuant to this section and who has treated or provided medical care to an employee claiming workers' compensation benefits is permitted to communicate, orally or in writing, with the employer, or the employer's attorney, and shall honor any request by the employer for medical information, medical records, professional opinions, or medical reports pertaining to the claimed workers' compensation injury. Oral communication may be utilized, and includes, but is not limited to, a telephone conversation or an in-person meeting.

(iv) If an employee or employer files a request for assistance with the department, requesting the department to make a determination as to whether the claim is compensable or concerning an issue related to medical benefits or temporary disability benefits, the department may request, orally or in writing, medical information, records, opinions, or reports from the medical provider; provided, that:

(a) Any response by the medical provider to the department's request shall be in writing; and

(b) If the department receives documents or written responses to any request for information pursuant to this subdivision (a)(2)(C)(iv), then the department shall notify the employee, the employer and any attorney representing the employee or employer within fourteen (14) days of receipt of the document or written response that such persons may review or copy the documents or responses; provided, that the requesting party shall pay the copying fee authorized by subdivision (a)(1)(B) prior to the department providing the requested copies; and

(v) If the department becomes involved in the appeal of a utilization review issue, then the department is authorized to communicate with the medical provider involved in the dispute either orally or in writing to permit the timely resolution of the issue and shall notify the employee, employer or any attorney representing the employee or employer that they may review or copy the documents or responses; provided, that the requesting party shall pay the copying fee authorized by subdivision (a)(1)(B) prior to the department providing the requested copies.

(D) No relevant information developed in connection with authorized medical treatment or an examination provided pursuant to this section for which compensation is sought by the employee shall be considered a privileged communication, and no medical provider shall incur any liability as a result of providing medical information, records, opinions, or reports as described in subdivision (a)(2)(C); provided, that the medical provider complies with subdivision (a)(2)(C).

(3) Whenever it appears that the amount of medical benefits to which the employee may be entitled under this section will exceed the amount of five thousand dollars ($5,000), the insurer shall file written notice with the division of workers' compensation, which shall, upon receipt of the notice, notify the employer that the claim for medical benefits for the employee will exceed five thousand dollars ($5,000).

(4) (A) The injured employee shall accept the medical benefits afforded under this section; provided, that, except as provided in subdivision (a)(4)(B) or (a)(4)(C), the employer shall designate a group of three (3) or more reputable physicians or surgeons not associated together in practice, if available in that community, from which the injured employee shall have the privilege of selecting the operating surgeon and the attending physician; and provided, further, that the liability of the employer for the services rendered the employee shall be limited to the charges that are established in the applicable medical fee schedule adopted pursuant to this section.

(B) If the injury is a back injury, then the group of three (3) or more physicians or surgeons required to be designated pursuant to subdivision (a)(4)(A) shall be expanded to four (4), one (1) of whom must be a doctor of chiropractic; provided, that no more than twelve (12) visits to the doctor of chiropractic shall be approved per back injury, except upon the approval of the employer. The provisions of this subdivision (a)(4)(B) shall not apply to state or local government employees and shall not apply to workers' compensation self-insurer pools established pursuant to § 50-6-405(c)(1).

(C) If the injury or illness requires the treatment of a physician or surgeon who practices orthopedic or neuroscience medicine, then the employer may appoint a panel of physicians or surgeons practicing orthopedic or neuroscience medicine required to be designated pursuant to subdivision (a)(4)(A) consisting of five (5) physicians, with no more than four (4) physicians affiliated in practice.

(D) In circumstances where an employee is offered a treating panel as described in subdivision (a)(4)(C), the injured employee shall be entitled to have a second opinion on the issue of surgery, impairment, and a diagnosis from that same panel of physicians selected by the employer.

(E) The employer shall provide the applicable panel of physicians to the employee in writing on a form prescribed by the division, and the employee shall document in writing the physician the employee has selected and the employee shall sign and date the prescribed form. The employer shall provide a copy of the completed form to the employee and shall maintain a copy of the completed form in the records of the employer and shall produce a copy of the completed form upon request by the division.

(5) All cases of dispute as to the value of the services shall be determined by the tribunal having jurisdiction of the claim of the injured employee for compensation. The tribunal may also deny payment of physicians' fees and hospital charges for failure to submit the reports as required in this section.

(6) (A) When an injured worker is required by the worker's employer to travel to an authorized medical provider or facility located outside a radius of fifteen (15) miles from the insured worker's residence or workplace, then, upon request, the employee shall be reimbursed for reasonable travel expenses. The injured employee's travel reimbursement shall be calculated based on a per mile reimbursement rate, as defined in subdivision (a)(6)(B), times the total round trip mileage as measured from the employee's residence or workplace to the location of the medical provider's facility. The definition of community as contemplated by this subdivision (a)(6)(A) shall apply only for the purposes of this section.

(B) The per mile reimbursement rate for the injured employee shall be no less than the mileage allowance authorized for state employees who have been authorized to use personally owned vehicles in the performance of their duties. This minimum per mile reimbursement rate shall be based on the last published comprehensive travel regulations promulgated by the department of finance and administration.

(b) (1) Where the nature of the injury or occupational disease, as defined in § 50-6-102, is such that it does not disable the employee but reasonably requires medical, surgical, psychological or dental treatment or care, medicine, surgery, dental and psychological treatment, medicine, medical and surgical supplies, crutches, artificial members, and other apparatus shall be furnished by the employer.

(2) In addition to any attorney fees provided for pursuant to § 50-6-226, a court may award attorney fees and reasonable costs to include reasonable and necessary court reporter expenses and expert witness fees for depositions and trials incurred when the employer fails to furnish appropriate medical, surgical and dental treatment or care, medicine, medical and surgical supplies, crutches, artificial members and other apparatus to an employee provided for pursuant to a settlement or judgment under this chapter.

(c) In case death results from the injury or occupational disease, as defined in § 50-6-102, the employer shall, in addition to the medical services, etc., referred to in subsections (a) and (b), pay the burial expenses of the deceased employee, not exceeding seven thousand five hundred dollars ($7,500). If the deceased employee leaves no dependents entitled to compensation under this chapter, the employer shall pay to the employee's estate the additional benefits provided in § 50-6-209(b)(2) and (3), and shall also be liable for the medical and hospital services and burial expenses provided for in this section.

(d) (1) The injured employee must submit to examination by the employer's physician at all reasonable times if requested to do so by the employer, but the employee shall have the right to have the employee's own physician present at the examination, in which case the employee shall be liable to the employee's physician for that physician's services.

(2) Any medical report submitted to the employer based upon the examination, or a true copy of the report, shall be furnished by the employer to the employee upon request; provided, that the employer may, in the employer's discretion, furnish the report to the attorney for the employee or to a member of the employee's family.

(3) (A) To provide uniformity and fairness for all parties in determining the degree of anatomical impairment sustained by the employee, a physician, chiropractor or medical practitioner who is permitted to give expert testimony in a Tennessee court of law and who has provided medical treatment to an employee or who has examined or evaluated an employee seeking workers' compensation benefits shall utilize the applicable edition of the AMA Guides as established in § 50-6-102 or, in cases not covered by the AMA Guides, an impairment rating by any appropriate method used and accepted by the medical community.

(B) No anatomical impairment or impairment rating, whether contained in a medical record, medical report, including a medical report pursuant to § 50-6-235(c), deposition or oral expert opinion testimony shall be accepted during a benefit review conference or be admissible into evidence at the trial of a workers' compensation matter unless the impairment is based on the applicable edition of the AMA Guides or, in cases not covered by the AMA Guides, an impairment rating by any appropriate method used and accepted by the medical community.

(C) In the event of a release of a new edition of the American Medical Association Guides to the Evaluation of Permanent Impairment, American Medical Association, other than the edition designated in § 50-6-102(2), the commissioner shall, within six (6) months of the release of the new edition, conduct an evaluation of the new edition and report the commissioner's findings and recommendations to the general assembly. The AMA guides, as defined in § 50-6-102, shall remain in effect until a new edition is designated by the general assembly.

(4) The employer shall pay for the services of the physician making the examination at the instance of the employer.

(5) When a dispute as to the degree of medical impairment exists, either party may request an independent medical examiner from the commissioner's registry. If the parties are unable to mutually agree on the selection of an independent medical examiner from the commissioner's registry, it shall be the responsibility of the employer to provide a written request to the commissioner for assignment of an independent medical examiner with a copy of the notice provided to the other party. Upon receipt of the written request, the commissioner shall provide the names of three (3) independent medical examiners chosen at random from the registry. No physician may serve as an independent medical examiner in a case and serve on any panel of providers selected under this section for the employer involved in such case. The commissioner shall immediately notify the parties by facsimile or e-mail when the list of independent medical examiners has been assigned to a matter, but in any event the notification shall be made within five (5) business days of the date of the request. The employer may strike one (1) name from the list, with the rejection made and communicated to the other party by facsimile or e-mail no later than the third business day after the date on which notification of the list is provided. The employee shall select a physician to perform the independent medical examination from the remaining physicians on the list. All costs and fees for an independent medical examination and report made pursuant to this subdivision (d)(5) shall be paid by the employer. The written opinion as to the permanent impairment rating given by the independent medical examiner pursuant to this subdivision (d)(5) shall be presumed to be the accurate impairment rating; provided, however, that this presumption may be rebutted by clear and convincing evidence to the contrary.

(6) The commissioner shall establish by rule, in accordance with the provisions of the Uniform Administrative Procedures Act, compiled title 4, chapter 5, an independent medical examiners registry. The commissioner shall establish qualifications for the independent medical examiners, including continuing education and peer review requirements, with the advice of the Tennessee Medical Association and the advisory council on workers' compensation, established by § 50-6-121. The rules established shall include, but not be limited to, qualifications and procedures for submission of an application for inclusion on the registry, procedures for the review and maintenance of the registry, and procedures for assignment that ensures that the composition of the panels is random.

(7) Whenever the nature of the injury is such that specialized medical attention is required or indicated and the specialized medical attention is not available in the community in which the injured employee resides, the injured employee can be required to go, at the request of and at the expense of the employer, to the nearest location at which the specialized medical attention is available.

(8) If the injured employee refuses to comply with any reasonable request for examination or to accept the medical or specialized medical services that the employer is required to furnish under this chapter, the injured employee's right to compensation shall be suspended and no compensation shall be due and payable while the injured employee continues to refuse.

(9) For accidents or injuries occurring on or after July 1, 2005, in case of a dispute as to the injury, other than disputes as to the degree of medical impairment, the court may, at the instance of either party or on its own motion, appoint a neutral physician of good standing and ability to make an examination of the injured person and report the physician's findings to the court, the expense of which examination shall be borne equally by the parties.

(e) In all death claims where the cause of death is obscure or is disputed, any interested party may require an autopsy, the cost of which is to be borne by the party demanding the autopsy.

(f) Any physician whose services are furnished or paid for by the employer and who treats or makes or is present at any examination of an injured employee may be required to testify as to any knowledge acquired by the physician in the course of the treatment or examination as the treatment or examination relates to the injury or disability arising therefrom.

(g) (1) If an emergency, or on account of the employer's failure or refusal to provide the medical care and services required by this law, the injured employee or the injured employee's dependents may provide the medical care and services, and the cost of the medical care and services, not exceeding three hundred dollars ($300), shall be borne by the employer; provided, that the pecuniary liability of the employer shall be limited to the charges for the service that prevail in the community where the services are rendered.

(2) (A) If an employer denies it is required to provide or refuses to provide medical care and treatment, medical services or medical benefits, or both, that an employee contends should be provided as a result of a judgment or decree entered by a court following a workers' compensation trial or as a result of a workers' compensation settlement agreement approved by a court or by the commissioner or the commissioner's designee pursuant to § 50-6-206, either the employee or the employer, or the attorney for the employee or employer, may request the assistance of a workers' compensation specialist to determine whether such medical care and treatment, medical services or medical benefits, or both, are appropriate by filing with the division a form prescribed for that purpose by the commissioner.

(B) A workers' compensation specialist shall have the authority to determine whether it is appropriate to order the employer or the employer's insurer to provide specific medical care and treatment, medical services or medical benefits, or both, to the employee pursuant to a judgment or decree entered by a court following a workers' compensation trial or pursuant to a workers' compensation settlement agreement approved by a court or by the commissioner or the commissioner's designee pursuant to § 50-6-206. The specialist's authority shall include, but is not limited to, the authority to order specific medical care and treatment, medical services or medical benefits, or both, and any authority granted to a specialist by § 50-6-238(a)(3). The specialist's authority shall also include any authority granted to a court by subdivision (b)(2), to award attorney fees and reasonable costs that include reasonable and necessary court reporter expenses and expert witness fees for depositions.

(C) Upon receipt of the request for assistance, the specialist shall review the available information and then, after such review, enter an order, on a form prescribed by the commissioner, in accord with the following:

(i) If the employer, or the employer's insurer, agrees it will provide medical care and treatment, medical services or medical benefits, or both, requested by the employee, the specialist shall issue an agreed order specifying the medical care and treatment to be provided by the employer and if the employer fails to comply with the agreed order, the specialist shall enter an order directing the employer or the employer's insurer to provide specific medical care and treatment; and

(ii) If the employer does not agree to provide the medical care and treatment at issue, the specialist shall enter an order as to whether the employer shall provide medical care and treatment, medical services or medical benefits, or both, to the employee, and if so, the specific medical care and treatment, medical services or medical benefits, or both, that shall be provided to the employee.

(D) If either the employee or the employer disagrees with the order entered by the specialist pursuant to subdivision (g)(2)(C)(ii), the following shall apply:

(i) If the request for assistance involved a request for medical care or treatment pursuant to a court judgment or decree following a trial of the underlying workers' compensation claim, then either the employer or the employee may appeal the specialist's order to the original court that issued the judgment or decree. The parties shall attach a copy of the specialist's order to any request for review that is filed in the original court; however, any review by the original court shall be de novo; and

(ii) If the request for assistance involved a request for medical care and treatment pursuant to a settlement approved by a court of competent jurisdiction or by the commissioner or the commissioner's designee pursuant to § 50-6-206, and either the employee or the employer disagrees with the order of the specialist, the aggrieved party may request administrative review pursuant to § 50-6-238(d) and all provisions of § 50-6-238(d) shall apply to the request. If administrative review is not requested, the order of the specialist shall be considered a final order for administrative purposes. If administrative review is requested, the order of the administrator or administrator's designee shall be considered a final order for administrative purposes, if not otherwise stated in the order.

(h) All psychological or psychiatric services available under subdivisions (a)(1) and (b)(1) shall be rendered only by psychologists or psychiatrists and shall be limited to those ordered upon the referral of physicians authorized under subdivision (a)(4).

(i) (1) The commissioner, in consultation with the medical care and cost containment committee and the advisory council on workers' compensation, is authorized to establish by rule, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, a comprehensive medical fee schedule and a related system that includes, but is not limited to, procedures for review of charges, enforcement procedures and appeal hearings to implement the fee schedule. In developing the rules, the commissioner shall strive to assure the delivery of quality medical care in workers' compensation cases and access by injured workers to primary and specialist care while controlling prices and system costs. The medical care fee schedule shall be comprehensive in scope and shall address fees of physicians and surgeons, hospitals, prescription drugs, and ancillary services provided by other health care facilities and providers. The commissioner may consider any and all reimbursement systems and methodologies in developing the fee schedule, except that, in no event shall the fee schedule set forth differing rates for reimbursement or conversion factors for reimbursement of physical or occupational therapy services based or dependent on whether the services are performed in independently-owned facilities or physician-affiliated facilities, and shall not otherwise consider the physician ownership in the facility providing services. However, differing reimbursement rates may be implemented by the commissioner upon the department's presentation of state data demonstrating there is a need for differing reimbursement rates for physical/occupational therapy services and upon the department's holding a public hearing on the issue.

(2) The commissioner is authorized to retain experts to assist in the development of the fee schedule and related system in accordance with the contracting rules of the department of finance and administration.

(3) The commissioner, in consultation with the medical care and cost containment committee and the advisory council on workers' compensation, shall review the fee schedules adopted pursuant to this section on an annual basis and when appropriate the commissioner shall revise the fee schedules as necessary. It is the intent of the general assembly that this annual review consider, among other factors, the medical consumer price index.

(4) (A) The comprehensive medical fee schedule adopted pursuant to this subsection (i) is not intended to prohibit an employer, trust or pool, or insurer from negotiating lower fees in its own medical fee agreements.

(B) [Deleted by 2010 amendment.]

(C) [Deleted by 2010 amendment.]

(D) [Deleted by 2010 amendment.]

(j) (1) If a treating physician determines that pain is persisting for an injured or disabled employee beyond an expected period for healing, the treating physician may either prescribe, if the physician is a qualified physician as defined in subdivision (j)(2)(B), or refer, such injured or disabled employee for pain management encompassing pharmacological, nonpharmacological and other approaches to manage chronic pain.

(2) (A) In the event that a treating physician refers an injured or disabled employee for pain management, the employee is entitled to a panel of qualified physicians as provided in subdivision (a)(4) except that, in light of the variation in availability of qualified pain management resources across the state, if the office of each qualified physician listed on the panel is located not more than one hundred seventy-five (175) miles from the injured or disabled employee's residence or place of employment, then the community requirement of subdivision (a)(4) shall not apply for the purposes of pain management.

(B) For the purposes of the panel required by subdivision (j)(2)(A), "qualified physician" means an individual licensed to practice medicine or osteopathy in this state and:

(i) Board certified in anesthesiology, neurological surgery, orthopedic surgery, radiology or physical medicine and rehabilitation through the:

(a) American Board of Medical Specialties (ABMS);

(b) American Osteopathic Association (AOA); or

(c) Another organization authorized by the commissioner;

(ii) Board certified by an organization listed in subdivision (j)(2)(B)(i)(a)-(c) in a specialty other than a specialty listed in subdivision (j)(2)(B)(i) and who has completed an ABMS or AOA subspecialty board in pain medicine, or completed an Accreditation Council for Graduate Medical Education (ACGMA) accredited pain fellowship; or

(iii) Serving as a clinical instructor in pain management at an accredited Tennessee medical training program.

(3) The injured or disabled employee is not entitled to a second opinion on the issue of impairment, diagnosis or prescribed treatment relating to pain management. However, on no more than one (1) occasion, if the injured or disabled employee submits a request in writing to the employer stating that the prescribed pain management fails to meet medically accepted standards, then the employer shall initiate and participate in utilization review as provided in this chapter for the limited purpose of determining whether the prescribed pain management meets medically accepted standards.

(4) (A) As a condition of receiving pain management that requires prescribing Schedule II, III, or IV controlled substances, the injured or disabled employee may sign a formal written agreement with the physician prescribing the Schedule II, III, or IV controlled substances acknowledging the conditions under which the injured or disabled employee may continue to be prescribed Schedule II, III, or IV controlled substances and agreeing to comply with such conditions.

(B) If the injured or disabled employee violates any of the conditions of the agreement on more than one (1) occasion, then:

(i) The employee's right to pain management through the prescription of Schedule II, III, or IV controlled substances under this chapter shall be terminated and the injured or disabled employee shall no longer be entitled under this chapter to the prescription of such substances for the management of pain;

(ii) For injuries occurring on or after July 1, 2012, the violation shall be deemed to be misconduct connected with the employee's employment for purposes of § 50-6-241(d); and

(iii) For injuries occurring on or after July 1, 2012, in the event such violation occurs prior to a finding that the injured or disabled employee is totally disabled as provided in § 50-6-207(4), through either a judgment or decree entered by a court following a workers' compensation trial or a settlement agreement approved pursuant to § 50-6-206, the incapacity to work due to lack of pain management shall not be considered when determining whether the injured employee is entitled to permanent total disability benefits as provided in § 50-6-207(4).

(C) A physician may disclose the employee's violation of the formal written agreement on the physician's own initiative. Upon request of the employer, a physician shall disclose the employee's violation of the formal written agreement as provided in this section.

(D) The formal written agreement shall include a notice to the employee in capitalized, conspicuous lettering on the face of the agreement the consequences for violating the terms of the agreement as provided for in this subsection (j).

(E) (i) If an employer terminates an injured or disabled employee's right under this chapter to pain management through the prescription of Schedule II, III, or IV controlled substances pursuant to alleged violations of the formal agreement as provided in subdivision (j)(4)(B), then the employee may either file a:

(a) Request for assistance pursuant to § 50-6-238, if the benefit review conference requirement has not been exhausted, and a workers' compensation specialist shall determine whether such violations occurred; or

(b) Petition in a court of proper jurisdiction as provided in § 50-6-225, if the benefit review conference requirement has been exhausted, for a determination of whether such violations occurred.

(ii) If an employer or insurer alleges that an injured or disabled employee is not entitled to reconsideration under § 50-6-241(d) or permanent total disability benefits as provided in § 50-6-207(4) because of the employee's alleged violations of the formal agreement as provided in subdivision (j)(4)(B), then a court shall also determine whether such violations occurred.

(5) Prescribing one (1) or more Schedule II, III, or IV controlled substances for pain management treatment of an injured or disabled employee for a period of time exceeding ninety (90) days from the initial prescription of any such controlled substances is considered to be medical care services for the purposes of utilization review as provided in this chapter. The department is authorized to impose a fee for the administration of an appeal process for utilization review under this subdivision (j)(5) and subdivision (j)(3).

§ First - of 2 versions of this section

50-6-205. Period of compensation -- Maximum amount -- Notice of payment, change or nonpayment -- Records -- Notice of controversy. [Applicable to injuries occurring on and after July 1, 2014.]

(a) No compensation shall be allowed for the first seven (7) days of disability resulting from the injury, excluding the day of injury, except the benefits provided for in § 50-6-204, but if disability extends beyond that period, compensation shall commence with the eighth day after the injury. In the event, however, that the disability from the injury exists for a period as long as fourteen (14) days, then compensation shall be allowed beginning with the first day after the injury.

(b) (1) The total amount of compensation payable under this part shall not exceed the maximum total benefit, as that benefit is defined in § 50-6-102, in any case, exclusive of travel reimbursement, medical, hospital and funeral benefits.

(2) Compensation shall be paid promptly. The first payment shall be due and payable within fifteen (15) days after the employer has knowledge of any disability or death, and thereafter compensation shall be paid to the employee or the employee's dependents semimonthly. Evidence of the initiation or denial of the compensation is inadmissible in a subsequent proceeding concerning the issue of the compensability of injury.

(3) (A) In addition to any other penalty provided by law, if an employer, trust or pool or an employer's insurer fails to pay, or untimely pays, temporary disability benefits within twenty (20) days after the employer has knowledge of any disability that would qualify for benefits under this chapter, a workers' compensation judge shall have the authority to assess against the employer, trust or pool or the employer's insurer a civil penalty in addition to the temporary disability benefits that are due to the employee. The penalty, if assessed, shall be in an amount equal to twenty-five percent (25%) of the temporary disability benefits that were not paid in accordance with this subsection (b). Furthermore, the penalty may be assessed as to all temporary disability benefits that are determined not to be paid in compliance with this subsection (b).

(B) Prior to the assessment of any civil penalty, the judge shall issue a written request to the employer or insurance carrier to provide documentation as to why the civil penalty should not be assessed.

(C) If the judge determines the employer or insurer was not in compliance with this subsection (b), the judge shall issue a written order that assesses the penalty in a specific dollar amount to be paid directly to the employee. If the employer or insurer fails to comply with the order within fifteen (15) calendar days of that order's becoming final, the employer or insurer shall be subject to penalties as set forth in § 50-6-238(d).

(D) In any civil action filed pursuant to this chapter, the court shall have the authority to assess penalties as provided in this subdivision (b)(3).

(c) (1) Upon making the first payment of benefits, and upon stopping or changing the benefits for any cause other than final settlement, or upon denying a claim after proper investigation, the employer's insurance carrier or the employer, if self-insured, shall immediately notify the administrator, on a form prescribed by the administrator, that the payment of income benefits has begun or has been stopped or changed.

(2) [Deleted by 2013 amendment, effective July 1, 2014.]

(d) (1) If payments have been made without an award, and the employer subsequently elects to controvert the employer's liability, notice of controversy shall be filed with the administrator within fifteen (15) days of the due date of the first omitted payment.

(2) In such cases, the prior payment of compensation shall not be considered a binding determination of the obligations of the employer as to future compensation payments.

(3) Likewise, the acceptance of compensation by the employee shall not be considered a binding determination of the obligations of the employer as to future compensation payments; nor shall the acceptance of compensation by the employee be considered a binding determination of the employee's rights.

§ Second - of 2 versions of this section

50-6-205. Period of compensation -- Maximum amount -- Notice of payment, change or nonpayment -- Records -- Notice of controversy. [Applicable to injuries occurring prior to July 1, 2014.]

(a) No compensation shall be allowed for the first seven (7) days of disability resulting from the injury, excluding the day of injury, except the benefits provided for in § 50-6-204, but if disability extends beyond that period, compensation shall commence with the eighth day after the injury. In the event, however, that the disability from the injury exists for a period as long as fourteen (14) days, then compensation shall be allowed beginning with the first day after the injury.

(b) (1) The total amount of compensation payable under this part shall not exceed the maximum total benefit, as that benefit is defined in § 50-6-102, in any case, exclusive of travel reimbursement, medical, hospital and funeral benefits.

(2) Compensation shall be paid promptly. The first payment shall be due and payable within fifteen (15) days after the employer has knowledge of any disability or death, and thereafter compensation shall be paid to the employee or the employee's dependents semimonthly. Evidence of the initiation or denial of the compensation is inadmissible in a subsequent proceeding concerning the issue of the compensability of injury.

(3) (A) In addition to any other penalty provided by law, if an employer, trust or pool or an employer's insurer fails to pay, or untimely pays, temporary disability benefits within twenty (20) days after the employer has knowledge of any disability that would qualify for benefits under this chapter, a workers' compensation specialist shall have the authority to assess against the employer, trust or pool or the employer's insurer a civil penalty in addition to the temporary disability benefits that are due to the employee. The penalty, if assessed, shall be in an amount equal to twenty-five percent (25%) of the temporary disability benefits that were not paid in accordance with this subsection (b). Furthermore, the penalty may be assessed as to all temporary disability benefits that are determined not to be paid in compliance with this subsection (b).

(B) Prior to the assessment of any civil penalty, the specialist shall issue a written request to the employer or insurance carrier to provide documentation as to why the civil penalty should not be assessed.

(C) If the specialist determines the employer or insurer was not in compliance with this subsection (b), the specialist shall issue a written order that assesses the penalty in a specific dollar amount to be paid directly to the employee. If the employer or insurer fails to comply with the order within fifteen (15) calendar days of that order's becoming final, the employer or insurer shall be subject to penalties as set forth in § 50-6-238(d).

(D) In any civil action filed pursuant to this chapter, the court shall have the authority to assess penalties as provided in this subdivision (b)(3).

(c) (1) Upon making the first payment of benefits, and upon stopping or changing the benefits for any cause other than final settlement, or upon denying a claim after proper investigation, the employer's insurance carrier or the employer, if self-insured, shall immediately notify the administrator, on a form prescribed by the administrator, that the payment of income benefits has begun or has been stopped or changed.

(2) Failure to file the notice shall be a misdemeanor and shall, upon conviction, be punishable by a fine of not more than fifty dollars ($50.00).

(d) (1) If payments have been made without an award, and the employer subsequently elects to controvert the employer's liability, notice of controversy shall be filed with the administrator within fifteen (15) days of the due date of the first omitted payment.

(2) In such cases, the prior payment of compensation shall not be considered a binding determination of the obligations of the employer as to future compensation payments.

(3) Likewise, the acceptance of compensation by the employee shall not be considered a binding determination of the obligations of the employer as to future compensation payments; nor shall the acceptance of compensation by the employee be considered a binding determination of the employee's rights.



§ 50-6-206 - Settlements. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) The interested parties shall have the right to settle all matters of compensation between themselves, but all settlements, before the settlements are binding on either party, shall be reduced to writing and shall be approved by the judge of the circuit court or chancery court of the county where the claim for compensation is entitled to be made. It shall be the duty of the judge of the circuit court or chancery court to whom any proposed settlement is presented for approval under this chapter, to examine the proposed settlement to determine whether the employee is receiving, substantially, the benefits provided by this chapter. To this end, the judge may call and examine witnesses. Upon the settlement's being approved, judgment shall be rendered on the settlement by the court and duly entered by the clerk. The cost of the proceeding shall be borne by the employer. Certified copies of all papers, orders, judgments and decrees filed or entered by the court upon the approval of such settlement, together with a copy of the settlement agreement, shall be forwarded to the division of workers' compensation by the employer within ten (10) days after the entry of the judgment. If it appears that any settlement approved by the court does not secure to the employee in a substantial manner the benefits of this chapter, the settlement may, in the discretion of the trial judge, be set aside at any time within thirty (30) days after the receipt of the papers by the division, upon the application of the employee or the administrator of the division in the employee's behalf, whether the court has adjourned in the meantime or not, notwithstanding § 50-6-230 to the contrary. In all cases where the settlement proceedings or any other court proceedings for workers' compensation under this chapter involve a subsequent injury wherein the employee would be entitled to receive or is claiming compensation from the second injury fund provided for in § 50-6-208, the administrator shall be made a party defendant to the proceedings in an action filed by either the employer or the injured employee and an attorney representing the department under the supervision of the attorney general and reporter shall represent the administrator in the proceeding. The court, by its decree, shall determine the right of the claimant to receive compensation from the fund, and the clerk of the court shall furnish to the administrator a certified copy of the decree, the cost of which shall be added to the costs of the proceedings and shall be paid as other costs are adjudged in the case.

(2) Notwithstanding any other provision of this chapter to the contrary, the parties shall not be permitted to compromise and settle the issue of future medical benefits to which an employee is entitled pursuant to this chapter, except in accordance with the following:

(A) Nothing in this section shall be construed to prohibit the parties from compromising and settling at any time the issue of future medical benefits; provided, that the settlement agreement is approved by a trial court, or the commissioner or the commissioner's designee, and includes a provision confirming that the claimant has been advised of the consequences of the settlement, if any, with respect to Medicare and TennCare benefits and liabilities.

(B) [Deleted by 2011 amendment.]

(C) Notwithstanding any other provision of this chapter or this subdivision (a)(2), an employee who is determined to be permanently totally disabled shall not be allowed to compromise and settle the employee's rights to future medical benefits.

(D) [Deleted by 2011 amendment.]

(b) Notwithstanding any other provision of this section, if there is a dispute between the parties as to whether a claim is compensable, or as to the amount of compensation due, the parties may settle the matter without regard to whether the employee is receiving substantially the benefits provided by this chapter; provided, that the settlement is determined by the court, or the commissioner or the commissioner's designee, to be in the best interest of the employee.

(c) (1) The commissioner or the commissioner's designee may approve a proposed settlement among the parties if:

(A) The settlement agreement has been signed by the parties;

(B) The commissioner or the commissioner's designee has determined that the employee is receiving, substantially, the benefits provided by this chapter, or, in cases subject to subsection (b), in the best interest of the employee; and

(C) If the employee was not represented by counsel at a benefit review conference, the settlement agreement shall be reviewed by a specialist within the department who was not associated with the employee's case.

(2) Among the parties, a settlement approved by the commissioner pursuant to this subsection (c) shall be entitled to the same standing as a judgment of a court of record for purposes of § 50-6-230 and all other purposes. A settlement approved by the commissioner may be appealed as a final order pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(3) (A) For settlements in which the employee is represented by counsel, the parties shall seek the approval of the department as provided in this subsection (c), unless the parties agree to seek the approval of a court pursuant to subsection (a).

(B) For settlements in which the employee is not represented by counsel, the parties shall seek the approval of a court pursuant to subsection (a), unless the parties agree to seek approval from the department pursuant to this subsection (c).

(4) The commissioner or the commissioner's designee shall approve or reject settlements submitted to the department within three (3) business days of receiving the settlement. The review and approval or disapproval shall be provided in the regional offices of the division or other location agreed to by the parties and the division. If the commissioner or the designee does not approve or reject the settlement within three (3) business days, either party may submit a copy of the signed settlement to any court with jurisdiction to hear the underlying workers' compensation claim. If the injured employee is not represented by counsel, the review shall be conducted in person.

(5) In approving settlements pursuant to this subsection (c), the commissioner or the commissioner's designee shall consider all pertinent factors, including degree of medical impairment, the employee's age, education, skills and training, local job opportunities and capacity to work at types of employment available in the claimant's disabled condition. If the injured employee is not represented by counsel, then the commissioner or the commissioner's designee shall thoroughly inform the employee of the scope of benefits available under this chapter, the employee's rights and the procedures necessary to protect those rights.

§ First - of 2 versions of this section

50-6-207. Schedule of compensation. [Applicable to injuries occurring on and after July 1, 2014.]

The following is the schedule of compensation to be allowed employees under this chapter:

(1) Temporary Total Disability. (A) For injury producing temporary total disability, sixty-six and two thirds percent (66 2/3%) of the average weekly wages as defined in this chapter, subject to the maximum weekly benefit and minimum weekly benefit; provided, that if the employee's average weekly wages are equal to or greater than the minimum weekly benefit, the employee shall receive not less than the minimum weekly benefit; and provided, further, that if the employee's average weekly wages are less than the minimum weekly benefit, the employee shall receive the full amount of the employee's average weekly wages, but in no event shall the compensation paid be less than the minimum weekly benefit. Where a fractional week of temporary total disability is involved, the compensation for each day shall be one seventh (1/7) of the amount due for a full week;

(B) (i) An employer may choose to continue to compensate an injured employee at the employee's regular wages or salary during the employee's period of temporary total and temporary partial disability. The payments shall not result in an employee's receiving less than the employee would otherwise receive for temporary disability benefits under this chapter; however, a court or the department has no authority to require an employer to pay any temporary disability benefits required by subdivision (1)(A), in addition to the employee's regular wages or salary;

(ii) When an employee receives payments under subdivision (1)(B)(i) and the employee's claim for compensation under this chapter is determined by a court or settlement to be compensable, the employer shall be given credit for the payments. The credit shall be no more than the employee would have been otherwise paid under subdivision (1)(A), and any amount paid beyond the amount that would have otherwise been paid under subdivision (1)(A) shall not be credited against any award for permanent disability;

(C) Any person who has drawn unemployment compensation benefits and who subsequently receives compensation for temporary disability benefits under a workers' compensation law with respect to the same period shall be required to repay the unemployment compensation benefits; provided, that the amount to be repaid does not exceed the amount of temporary disability benefits;

(D) An employee claiming a mental injury, as defined by § 50-6-102, occurring on or after July 1, 2009, shall be conclusively presumed to be at maximum medical improvement upon the earliest occurrence of the following:

(i) At the time the treating psychiatrist concludes the employee has reached maximum medical improvement; or

(ii) [Deleted by 2013 amendment, effective July 1, 2014.]

(iii) One hundred four (104) weeks after the date of injury in the case of mental injuries where there is no underlying physical injury;

(E) An employee claiming an injury as defined in § 50-6-102, when the date of injury is on or after July 1, 2014, shall be conclusively presumed to be at maximum medical improvement when the treating physician ends all active medical treatment and the only care provided is for the treatment of pain or for a mental injury that arose primarily out of a compensable physical injury. The employer shall be given credit against an award of permanent disability for any amount of temporary total disability benefits paid to the employee after the date that the employee attains maximum medical improvement as determined by a workers' compensation judge.

(2) Temporary Partial Disability. (A) In all cases of temporary partial disability, the compensation shall be sixty-six and two thirds percent (66 2/3%) of the difference between the average weekly wage of the worker at the time of the injury and the wage the worker is able to earn in the worker's partially disabled condition. This compensation shall be paid during the period of the disability, not, however, beyond four hundred fifty (450) weeks, payment to be made at the intervals when the wage was payable, as nearly as may be, and subject to the same maximum, as stated in subdivision (1). In no event shall the compensation be less than the minimum weekly benefit;

(B) In all cases of temporary partial disability for claims with a date of injury on or after July 1, 2014, the compensation shall be sixty-six and two-thirds percent (66 2/3%) of the difference between the average weekly wage of the worker at the time of the injury and the wage the worker is able to earn in the worker's partially disabled condition. This compensation shall be paid during the period of the disability, but payment shall not extend beyond four hundred fifty (450) weeks. Payment shall be made at the intervals when the wage was payable, as nearly as may be, and subject to the same maximum, as stated in subdivision (1). In no event shall the compensation be less than the minimum weekly benefit;

(C) In any case when a dispute exists over the date of the employee's attainment of maximum medical improvement, the employer shall be given credit against an award of permanent disability for any amount of temporary partial disability paid to the employee after the date on which the workers' compensation judge determines maximum medical improvement.

(3) Permanent Partial Disability. (A) In case of disability partial in character but adjudged to be permanent, at the time the injured employee reaches maximum medical improvement the injured employee shall be paid sixty-six and two-thirds percent (66 2/3%) of the employee's average weekly wages for the period of compensation, which shall be determined by multiplying the employee's impairment rating by four hundred fifty (450) weeks. The injured employee shall receive these benefits, in addition to the benefits provided in subdivisions (1) and (2) and those provided by § 50-6-204, whether the employee has returned to work or not; and

(B) If at the time the period of compensation provided by subdivision (3)(A) ends, the employee has not returned to work with any employer or has returned to work and is receiving wages or a salary that is less than one hundred percent (100%) of the wages or salary the employee received from his pre-injury employer on the date of injury, the injured employee may file a claim for increased benefits. If appropriate, the injured employee's award as determined under subdivision (3)(A) shall be increased by multiplying the award by a factor of one and thirty-five one hundredths (1.35); in addition, the injured employee's award shall be further increased by multiplying the award by the product of the following factors, if applicable:

(i) Education: One and forty-five one hundredths (1.45), if the employee lacks a high school diploma or general equivalency diploma;

(ii) Age: One and two tenths (1.2), if the employee was more than forty (40) years of age at the time the period of compensation ends; and

(iii) Unemployment rate: One and three tenths (1.3), if the unemployment rate, in the Tennessee county where the employee was employed by the employer on the date of the workers' compensation injury, was at least two (2) percentage points greater than the yearly average unemployment rate in Tennessee according to the yearly average unemployment rate compiled by the department for the year immediately prior to the expiration of the period of compensation.

(C) In determining the employee's increased award pursuant to subdivision (3)(B), the employer shall be given credit for payment of the original award of benefits as determined under subdivision (3)(A) against the increased award.

(D) Any employee may file a claim for increased benefits under subdivision (3)(B) by filing a new petition for benefit determination, on a form prescribed by the administrator, with the bureau no more than one (1) year after the period of compensation provided in subdivision (3)(A) ends. Any claim for increased benefits under this subdivision (3)(D) shall be forever barred, unless the employee files a new petition for benefit determination with the bureau within one (1) year after the period of compensation for the subject injury ends. Under no circumstances shall an employee be entitled to additional benefits when:

(i) The employee's loss of employment is due to the employee's voluntary resignation or retirement; provided, however, that the resignation or retirement does not result from the work-related disability;

(ii) The employee's loss of employment is due to the employee's misconduct connected with the employee's employment; or

(iii) The employee remains employed but received a reduction in salary, wages, or hours that is concurrent with a reduction in salary, wages or reduction in hours that affected at least fifty percent (50%) of all hourly employees operating at or out of the same location.

(E) Nothing in this subdivision (3) shall prohibit the employer and employee from settling the issue of additional benefits at any time after the employee reaches maximum medical improvement. Any settlement or award of additional permanent partial disability benefits pursuant to this subdivision (3) shall give the employer credit for prior permanent partial disability benefits paid to the employee.

(F) Subdivision (3)(B) shall not apply to injuries sustained by an employee who is not eligible or authorized to work in the United States under federal immigration laws.

(G) The total amount of compensation payable in this subdivision (3) shall not exceed the maximum total benefit. The payment of temporary total disability benefits or temporary partial disability benefits shall not be included in calculating the maximum total benefit.

(H) All cases of permanent partial disability shall be apportioned to the body as a whole, which shall have a value of four hundred fifty (450) weeks, and there shall be paid compensation to the injured employee for the proportionate loss of use of the body as a whole resulting from the injury. If an employee has previously sustained an injury compensable under this section and has been awarded benefits for that injury, the injured employee shall be paid compensation for the period of temporary total disability or temporary partial disability and only for the degree of permanent disability that results from the subsequent injury.

(4) Permanent Total Disability. (A) (i) For permanent total disability as defined in subdivision (4)(B), sixty-six and two thirds percent (662/3%) of the wages received at the time of the injury, subject to the maximum weekly benefit and minimum weekly benefit; provided, that if the employee's average weekly wages are equal to or greater than the minimum weekly benefit, the employee shall receive not less than the minimum weekly benefit; provided, further, that if the employee's average weekly wages are less than the minimum weekly benefit, the employee shall receive the full amount of the employee's average weekly wages, but in no event shall the compensation paid be less than the minimum weekly benefit. This compensation shall be paid during the period of the permanent total disability until the employee is, by age, eligible for full benefits in the Old Age Insurance Benefit Program under the Social Security Act, compiled in 42 U.S.C. § 401 et seq.; provided, that with respect to disabilities resulting from injuries that occur less than five (5) years before the date when the employee is eligible for full benefits in the Old Age Insurance Benefit Program as referenced previously in this subdivision (4)(A)(i) or after the employee is eligible for such benefits, permanent total disability benefits are payable for a period of two hundred sixty (260) weeks. The compensation payments shall be reduced by the amount of any old age insurance benefit payments attributable to employer contributions that the employee may receive under title 42, chapter 7, title II of the Social Security Act, 42 U.S.C. § 401 et seq. Notwithstanding any statute or court decision to the contrary, the statutory social security offset provided by this section shall have no applicability to death benefits awarded to a deceased worker's dependents pursuant to this chapter;

(ii) Notwithstanding any other law to the contrary and notwithstanding any agreement of the parties to the contrary, permanent total disability payments shall not be commuted to a lump sum, except in accordance with the following:

(a) Benefits may be commuted to a lump sum to pay only the employee's attorney's fees and litigation expenses and to pay pre-injury obligations in arrears;

(b) The commuted portion of an award shall not exceed the value of one hundred (100) weeks of the employee's benefits;

(c) After the total amount of the commuted lump sum is determined, the amount of the weekly disability benefit shall be recalculated to distribute the total remaining permanent total benefits in equal weekly installments beginning with the date of entry of the order and terminating on the date the employee's disability benefits terminate pursuant to subdivision (4)(A)(i);

(iii) For injuries occurring on or after July 1, 2014, attorneys' fees in contested cases of permanent disability shall be calculated upon the first four hundred fifty (450) weeks of disability only;

(iv) In case an employee who is permanently and totally disabled becomes a resident of a public institution, and provided further, that if no person or persons are wholly dependent upon the employee, then the amounts falling due during the lifetime of the employee shall be paid to the employee or to the employee's guardian or conservator, if adjudicated incompetent, to be spent for the employee's benefit; such payments to cease upon the death of the employee;

(B) When an injury not otherwise specifically provided for in this chapter totally incapacitates the employee from working at an occupation that brings the employee an income, the employee shall be considered totally disabled and for such disability compensation shall be paid as provided in subdivision (4)(A); provided, that the total amount of compensation payable under this subdivision (4)(B) shall not exceed the maximum total benefit, exclusive of medical and hospital benefits;

(C) (i) If an employee is determined, by trial or settlement, to be permanently totally disabled, the employer, insurer or the department, in the event the second injury fund is involved, may have the employee examined, at the expense of the requesting entity, from time to time, subject to the conditions outlined in this section, and may seek reconsideration of the issue of permanent total disability as provided in this subdivision (4)(C);

(ii) The request for the examination of the employee may not be made until twenty-four (24) months have elapsed following the entry of a final order in which it is determined that the employee is permanently totally disabled. Any request for an examination is subject to considerations of reasonableness in regard to notice prior to examination, place of examination and length of examination;

(iii) A request for an examination may not be made more often than once every twenty-four (24) months. The procedure for this examination shall be as follows:

(a) The requesting entity shall first make informal contact with the employee, either by letter or by telephone, to attempt to schedule an appointment with a physician for examination at a mutually agreeable time and place. It is the intent of the general assembly that the requesting entity make a good faith effort to reach a mutual agreement for examination, recognizing the inherently intrusive nature of a request for examination;

(b) If, after a reasonable period of time, not to exceed thirty (30) days, mutual agreement is not reached, the requesting entity shall send the employee written notice of demand for examination by certified mail, return receipt requested, on a form provided by the department. The form shall clearly inform the employee of the following: the date, time and place of the examination; the name of the examining physician; the employee's obligations; any pertinent time limitations; the employee's rights; and any consequences of the employee's failure to submit to the examination. The examination shall be scheduled to take place within thirty (30) days of the date on the notice;

(c) After receipt of the notice of demand for examination, the employee shall either submit to the examination at the time and place identified in the notice form, or, within thirty (30) days from the date of the notice, the employee shall schedule an appointment for a different date and time conducted by the same physician, and this examination shall be completed no later than ninety (90) days from the date of the notice;

(d) In the event the employee fails to submit to the examination at the time and place identified in the notice form and fails to schedule, within thirty (30) days from the date of the notice, an alternative examination date, as provided in subdivision (4)(C)(iii)(c), then the employee's periodic benefits shall be suspended for a period of thirty (30) days;

(e) In the event the employee schedules an alternative date for the examination as provided in subdivision (4)(C)(iii)(c), and fails to submit to the examination within the ninety (90) day period, then the employee's periodic benefits shall be suspended for a period of thirty (30) days beginning at the end of the ninety (90) day period within which the alternatively scheduled examination was to be completed;

(f) If the employee submits to an examination within any period of suspension of benefits, then within fourteen (14) days of the submission, periodic benefits shall be restored and any periodic benefits that were withheld during any period of suspension of benefits shall be remitted to the employee;

(g) Within ten (10) days of the date on which periodic benefits are suspended pursuant to either subdivision (4)(C)(iii)(d) or (4)(C)(iii)(e), the entity suspending the periodic benefits shall notify the department, in writing, that periodic benefits have been suspended and the date on which the periodic benefits were suspended and shall provide the department a copy of the original notice of demand for examination sent to the employee; and

(h) After the department receives notice of suspension of benefits pursuant to either subdivision (4)(C)(iii)(d) or (4)(C)(iii)(e), the department shall contact the employee and for a period of thirty (30) days assist the employee to schedule an examination to be conducted by the physician named in the notice. After the thirty (30) day assistance period has elapsed, if the employee has not submitted to an examination, the department shall authorize the employer, insurer or department to suspend periodic benefits for a period of thirty (30) days. At the conclusion of each thirty (30) day suspension period, periodic benefits shall be restored. After the restoration of periodic benefits, the department shall, in thirty (30) day cycles, continue to assist the employee to schedule the examination, to be followed by thirty (30) day cycles of suspension of benefits until the examination of the employee is completed. If, at any time during any period of suspension of periodic benefits, the employee submits to an examination, then within fourteen (14) days of notice of the examination having been conducted, periodic benefits shall be restored and any periodic benefits that were withheld during any period of suspension shall be remitted to the employee;

(iv) Subsequent to an examination as described in this subdivision (4)(C), the employer, insurer or department may request a reconsideration of the issue of whether the employee continues to be permanently totally disabled based on any changes in the employee's circumstances that have occurred since the time of the initial settlement or trial;

(v) Prior to filing any request for reconsideration, the employer, insurer or department shall file a petition for benefit determination and participate in alternative dispute resolution pursuant to § 50-6-236. In the event the parties are unable to reach an agreement through alternative dispute resolution, the workers' compensation mediator shall issue a dispute certification notice and the employer, insurer or department may file a request for a hearing, as provided in § 50-6-239, to determine the issue of reconsideration.

(vi) In the event a reconsideration request is filed pursuant to this section, the only remedy available to the employer, insurer or department is the modification or termination of future periodic disability benefits;

(vii) In the event the employer, insurer or department files a request for reconsideration or cause of action under this subdivision (4)(C) and the court does not terminate the employee's future periodic disability benefits, the employee shall be entitled to an award of reasonable attorney fees, court costs and reasonable and necessary expenses incurred by the employee in responding to the request for reconsideration upon application to and approval by the court. In determining what attorney fees shall be awarded under this subdivision (4)(C), the court shall make specific findings with respect to the following criteria:

(a) The time and labor required, the novelty and difficulty of the questions involved in responding to the request for reconsideration, and the skill requisite to perform the legal service properly;

(b) The fee customarily charged in the locality or by the attorney for similar legal services;

(c) The amount involved and the results obtained;

(d) The time limitations imposed by the client or by the circumstances; and

(e) The experience, reputation, and ability of the lawyer or lawyers performing the services;

(D) (i) The employer, insurer or department, in the event the second injury fund is involved, shall notify the department, on a form to be developed by the department, of the entry of a final order adjudging an employee to be permanently totally disabled. The form shall be submitted to the department within thirty (30) days of the entry of the order;

(ii) On an annual basis, the department shall require an employee who is receiving permanent total disability benefits to certify on forms provided by the department that the employee continues to be permanently totally disabled, that the employee is not currently working at an occupation that brings the employee an income and has not been gainfully employed since the date permanent total disability benefits were awarded, by trial or settlement;

(iii) The department shall send the certification form to the employee by certified mail, return receipt requested and shall include a self-addressed stamped envelope for the return of the completed form; and

(iv) In each annual cycle, if the employee fails to return the form to the department within thirty (30) days of the date of receipt of the form, as evidenced by the date on the return receipt notice, then the department shall notify the entity who gave notice to the department that the employee was permanently totally disabled pursuant to subdivision (4)(D)(i) that four (4) weeks of periodic disability benefits shall be withheld from the employee as a penalty for the failure to return the form to the department. If the completed form is returned to the department within one hundred twenty (120) days of the date on the return receipt notice, the department shall notify the appropriate entity and then, within fourteen (14) days of receipt of the notice from the department, that entity shall refund to the employee the entire four (4) weeks of periodic disability benefits previously withheld from the employee;

(5) Deductions in Case of Death. In case a worker sustains an injury due to an accident arising primarily out of and in the course and scope of the worker's employment, and during the period of disability caused by the injury death results proximately from the injury, all payments previously made as compensation for the injury shall be deducted from the compensation, if any, due on account of death; and

(6) For social security purposes only, as permitted by federal law or regulation, in an award of compensation as a lump sum or a partial lump sum under this chapter for permanent partial or permanent total disability, the court may make a finding of fact that the payment represents a payment to the individual to be distributed over the individual's lifetime based upon life expectancy as determined from mortality tables maintained by the United States Centers for Disease Control and Prevention.

§ Second - of 2 versions of this section

50-6-207. Schedule of compensation. [Applicable to injuries occurring prior to July 1, 2014.]

The following is the schedule of compensation to be allowed employees under this chapter:

(1) Temporary Total Disability. (A) For injury producing temporary total disability, sixty-six and two thirds percent (66 2/3%) of the average weekly wages as defined in this chapter, subject to the maximum weekly benefit and minimum weekly benefit; provided, that if the employee's average weekly wages are equal to or greater than the minimum weekly benefit, the employee shall receive not less than the minimum weekly benefit; and provided, further, that if the employee's average weekly wages are less than the minimum weekly benefit, the employee shall receive the full amount of the employee's average weekly wages, but in no event shall the compensation paid be less than the minimum weekly benefit. Where a fractional week of temporary total disability is involved, the compensation for each day shall be one seventh (1/7) of the amount due for a full week;

(B) (i) An employer may choose to continue to compensate an injured employee at the employee's regular wages or salary during the employee's period of temporary total and temporary partial disability. The payments shall not result in an employee's receiving less than the employee would otherwise receive for temporary disability benefits under this chapter; however, a court or the department has no authority to require an employer to pay any temporary disability benefits required by subdivision (1)(A), in addition to the employee's regular wages or salary;

(ii) When an employee receives payments under subdivision (1)(B)(i) and the employee's claim for compensation under this chapter is determined by a court or settlement to be compensable, the employer shall be given credit for the payments. The credit shall be no more than the employee would have been otherwise paid under subdivision (1)(A), and any amount paid beyond the amount that would have otherwise been paid under subdivision (1)(A) shall not be credited against any award for permanent disability;

(C) Any person who has drawn unemployment compensation benefits and who subsequently receives compensation for temporary disability benefits under a workers' compensation law with respect to the same period shall be required to repay the unemployment compensation benefits; provided, that the amount to be repaid does not exceed the amount of temporary disability benefits;

(D) An employee claiming a mental injury as defined by § 50-6-102 occurring on or after July 1, 2009, shall be conclusively presumed to be at maximum medical improvement upon the earliest occurrence of the following:

(i) At the time the treating psychiatrist concludes the employee has reached maximum medical improvement;

(ii) One hundred four (104) weeks after the employee has reached maximum medical improvement as a result of the physical injury or illness that is the proximate cause of the mental injury; or

(iii) One hundred four (104) weeks after the date of injury in the case of mental injuries where there is no underlying physical injury;

(E) If a treating physician determines that pain is persisting for an injured worker beyond an expected period for healing, the physician may refer such injured worker for pain management, encompassing pharmacological, nonpharmacological and other approaches to reduce or stop pain sensations. Such injured worker shall be presumed to have reached maximum medical improvement at the earliest occurrence of the following:

(i) The treating physician determines the injured worker has reached maximum medical improvement; or

(ii) One hundred and four (104) weeks after the commencement of pain management pursuant to the referral of the treating physician;

(2) Temporary Partial Disability. In all cases of temporary partial disability, the compensation shall be sixty-six and two thirds percent (66 2/3%) of the difference between the average weekly wage of the worker at the time of the injury and the wage the worker is able to earn in the worker's partially disabled condition. This compensation shall be paid during the period of the disability, not, however, beyond four hundred (400) weeks, payment to be made at the intervals when the wage was payable, as nearly as may be, and subject to the same maximum, as stated in subdivision (1). In no event shall the compensation be less than the minimum weekly benefit;

(3) Permanent Partial Disability. (A) In case of disability partial in character but adjudged to be permanent, there shall be paid to the injured employee, in addition to the benefits provided by § 50-6-204, the following:

(i) Sixty-six and two thirds percent (66 2/3%) of the injured employee's average weekly wages for the period of time during which the injured employee suffers temporary total disability on account of the injury, the benefit being subject to the same limitation as to minimum and maximum as provided in subdivision (1); and

(ii) In addition, the injured employee shall receive sixty-six and two thirds percent (66 2/3%) of the injured employee's average weekly wages in accordance with the schedule set out in this subdivision (3); provided, that the compensation paid the injured employee for the period of temporary total disability and temporary partial disability shall not be deducted from the compensation to be paid under the schedule:

(a) For the loss of a thumb, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during sixty (60) weeks;

(b) For the loss of a first finger, commonly called an index finger, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during thirty-five (35) weeks;

(c) For the loss of a second finger, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during thirty (30) weeks;

(d) For the loss of a third finger, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during twenty (20) weeks;

(e) For the loss of a fourth finger, commonly called a little finger, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during fifteen (15) weeks;

(f) For the loss of the first phalange of the thumb, or of any finger, which shall be considered equal to the loss of one half (1/2) of such thumb or finger, compensation shall be paid at the prescribed rate during one half (1/2) of the time specified for the thumb or finger;

(g) The loss of more than one (1) phalange shall be considered as the loss of the entire finger or thumb; provided, that in no case shall the amount received for more than one (1) finger exceed the amount provided in this schedule for the loss of a hand;

(h) For the loss of the great toe, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during thirty (30) weeks;

(i) For the loss of one (1) of the toes other than the great toe, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during ten (10) weeks;

(j) The loss of a first phalange of any toe shall be considered to be equal to the loss of one half (1/2) of such toe, and compensation shall be paid at the prescribed rate during one half (1/2) the time specified for the toe;

(k) The loss of more than one phalange shall be considered as the loss of the entire toe;

(l) For the loss of a hand, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during one hundred fifty (150) weeks;

(m) For the loss of an arm, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during two hundred (200) weeks;

(n) For the loss of a foot, sixty-six and two thirds percent (66 2/3%) of the average weekly wages for one hundred twenty-five (125) weeks;

(o) For the loss of a leg, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during two hundred (200) weeks;

(p) Compensation for an arm or leg, if amputated above the wrist joint or above the ankle joint shall be for the loss of the arm or leg;

(q) For the loss of an eye, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during one hundred (100) weeks;

(r) For the complete permanent loss of hearing in both ears, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during one hundred fifty (150) weeks;

(s) For the loss of an eye and a leg, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during three hundred fifty (350) weeks;

(t) For the loss of an eye and an arm, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during three hundred fifty (350) weeks;

(u) For the loss of an eye and a hand, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during three hundred twenty-five (325) weeks;

(v) For the loss of an eye and a foot, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during three hundred (300) weeks;

(w) For the loss of two (2) arms, other than at the shoulder, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during four hundred (400) weeks;

(x) For the loss of two (2) hands, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during four hundred (400) weeks;

(y) For the loss of two (2) legs, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during four hundred (400) weeks;

(z) For the loss of two (2) feet, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during four hundred (400) weeks;

(aa) For the loss of one (1) arm and the other hand, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during four hundred (400) weeks;

(bb) For the loss of one (1) hand and (1) foot, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during four hundred (400) weeks;

(cc) For the loss of one (1) leg and one (1) hand, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during four hundred (400) weeks;

(dd) For the loss of one (1) arm and one (1) foot, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during four hundred (400) weeks; and

(ee) For the loss of one (1) arm and one (1) leg, sixty-six and two thirds percent (66 2/3%) of the average weekly wages during four hundred (400) weeks;

(B) The total amount of compensation payable in this subdivision (3) shall not exceed the maximum total benefit;

(C) When an employee sustains concurrent injuries resulting in concurrent disabilities, such employee shall receive compensation only for the injury that produced the longest period of disability, but this section shall not affect liability for the concurrent loss of more than one (1) member, for which members' compensations are provided in the specific schedule and in subdivision (4)(B). In all cases the permanent and total loss of the use of a member shall be considered as equivalent to the loss of that member, but in such cases the compensation in and by the schedule provided shall be in lieu of all other compensation;

(D) In cases of permanent partial disability due to injury to a member resulting in less than total loss of use of the member not otherwise compensated in this schedule, compensation shall be paid at the prescribed rate during that part of the time specified in the schedule for the total loss or total loss of use of the respective member that the extent of injury to the member bears to its total loss. If an injured employee refuses employment suitable to the injured employee's capacity, offered to or procured for the injured employee, the injured employee shall not be entitled to any compensation at any time during the continuance of the refusal, unless at any time in the opinion of a court having jurisdiction over the underlying workers' compensation case the refusal is justifiable. All compensation provided in this subdivision (3) for loss to members, or loss of use of members, is subject to the same limitation as to maximum and minimum as are stated in subdivision (1);

(E) For serious disfigurement to the head, face or hands, not resulting from the loss of a member or other injury specifically compensated, so altering the personal appearance of the injured employee as to materially affect the injured employee's employability in the employment in which the injured employee was injured or other employment for which the injured employee is then qualified, sixty-six and two thirds percent (66 2/3%) of the average weekly wages for the period the court determines, not exceeding two hundred (200) weeks. This benefit shall not be awarded in any case where the injured employee is compensated under any other provision of this chapter;

(F) All other cases of permanent partial disability enumerated in this subdivision (3) shall be apportioned to the body as a whole, which shall have a value of four hundred (400) weeks, and there shall be paid compensation to the injured employee for the proportionate loss of use of the body as a whole resulting from the injury. Compensation for such permanent partial disability shall be subject to the same limitations as to maximum and minimum as provided in subdivision (1). If an employee has previously sustained an injury compensable under this section for which a court of competent jurisdiction has awarded benefits based on percentage of disability to the body as a whole and suffers a subsequent injury not enumerated in this subdivision (3), the injured employee shall be paid compensation for the period of temporary total disability and only for the degree of permanent disability that results from the subsequent injury. The benefits provided by this subdivision (3)(F) shall not be awarded in any case where benefits for a specific loss are otherwise provided in this chapter;

(4) Permanent Total Disability. (A) (i) For permanent total disability as defined in subdivision (4)(B), sixty-six and two thirds percent (662/3%) of the wages received at the time of the injury, subject to the maximum weekly benefit and minimum weekly benefit; provided, that if the employee's average weekly wages are equal to or greater than the minimum weekly benefit, the employee shall receive not less than the minimum weekly benefit; provided, further, that if the employee's average weekly wages are less than the minimum weekly benefit, the employee shall receive the full amount of the employee's average weekly wages, but in no event shall the compensation paid be less than the minimum weekly benefit. This compensation shall be paid during the period of the permanent total disability until the employee is, by age, eligible for full benefits in the Old Age Insurance Benefit Program under the Social Security Act, compiled in 42 U.S.C. § 401 et seq.; provided, that with respect to disabilities resulting from injuries that occur after sixty (60) years of age, regardless of the age of the employee, permanent total disability benefits are payable for a period of two hundred sixty (260) weeks. The compensation payments shall be reduced by the amount of any old age insurance benefit payments attributable to employer contributions that the employee may receive under title 42, chapter 7, title II of the Social Security Act, 42 U.S.C. § 401 et seq. Notwithstanding any statute or court decision to the contrary, the statutory social security offset provided by this section shall have no applicability to death benefits awarded to a deceased worker's dependents pursuant to this chapter;

(ii) Notwithstanding any other law to the contrary and notwithstanding any agreement of the parties to the contrary, permanent total disability payments shall not be commuted to a lump sum, except in accordance with the following:

(a) Benefits may be commuted to a lump sum to pay only the employee's attorney's fees and litigation expenses and to pay pre-injury obligations in arrears;

(b) The commuted portion of an award shall not exceed the value of one hundred (100) weeks of the employee's benefits;

(c) After the total amount of the commuted lump sum is determined, the amount of the weekly disability benefit shall be recalculated to distribute the total remaining permanent total benefits in equal weekly installments beginning with the date of entry of the order and terminating on the date the employee's disability benefits terminate pursuant to subdivision (4)(A)(i);

(iii) Attorneys' fees in contested cases of permanent total disability shall be calculated upon the first four hundred (400) weeks of disability only;

(iv) In case an employee who is permanently and totally disabled becomes a resident of a public institution, and provided further, that if no person or persons are wholly dependent upon the employee, then the amounts falling due during the lifetime of the employee shall be paid to the employee or to the employee's guardian or conservator, if adjudicated incompetent, to be spent for the employee's benefit; such payments to cease upon the death of the employee;

(B) When an injury not otherwise specifically provided for in this chapter totally incapacitates the employee from working at an occupation that brings the employee an income, the employee shall be considered totally disabled and for such disability compensation shall be paid as provided in subdivision (4)(A); provided, that the total amount of compensation payable under this subdivision (4)(B) shall not exceed the maximum total benefit, exclusive of medical and hospital benefits;

(C) (i) If an employee is determined, by trial or settlement, to be permanently totally disabled, the employer, insurer or the department, in the event the second injury fund is involved, may have the employee examined, at the expense of the requesting entity, from time to time, subject to the conditions outlined in this section, and may seek reconsideration of the issue of permanent total disability as provided in this subdivision (4)(C);

(ii) The request for the examination of the employee may not be made until twenty-four (24) months have elapsed following the entry of a final order in which it is determined that the employee is permanently totally disabled. Any request for an examination is subject to considerations of reasonableness in regard to notice prior to examination, place of examination and length of examination;

(iii) A request for an examination may not be made more often than once every twenty-four (24) months. The procedure for this examination shall be as follows:

(a) The requesting entity shall first make informal contact with the employee, either by letter or by telephone, to attempt to schedule an appointment with a physician for examination at a mutually agreeable time and place. It is the intent of the general assembly that the requesting entity make a good faith effort to reach a mutual agreement for examination, recognizing the inherently intrusive nature of a request for examination;

(b) If, after a reasonable period of time, not to exceed thirty (30) days, mutual agreement is not reached, the requesting entity shall send the employee written notice of demand for examination by certified mail, return receipt requested, on a form provided by the department. The form shall clearly inform the employee of the following: the date, time and place of the examination; the name of the examining physician; the employee's obligations; any pertinent time limitations; the employee's rights; and any consequences of the employee's failure to submit to the examination. The examination shall be scheduled to take place within thirty (30) days of the date on the notice;

(c) After receipt of the notice of demand for examination, the employee shall either submit to the examination at the time and place identified in the notice form, or, within thirty (30) days from the date of the notice, the employee shall schedule an appointment for a different date and time conducted by the same physician, and this examination shall be completed no later than ninety (90) days from the date of the notice;

(d) In the event the employee fails to submit to the examination at the time and place identified in the notice form and fails to schedule, within thirty (30) days from the date of the notice, an alternative examination date, as provided in subdivision (4)(C)(iii)(c), then the employee's periodic benefits shall be suspended for a period of thirty (30) days;

(e) In the event the employee schedules an alternative date for the examination as provided in subdivision (4)(C)(iii)(c), and fails to submit to the examination within the ninety (90) day period, then the employee's periodic benefits shall be suspended for a period of thirty (30) days beginning at the end of the ninety (90) day period within which the alternatively scheduled examination was to be completed;

(f) If the employee submits to an examination within any period of suspension of benefits, then within fourteen (14) days of the submission, periodic benefits shall be restored and any periodic benefits that were withheld during any period of suspension of benefits shall be remitted to the employee;

(g) Within ten (10) days of the date on which periodic benefits are suspended pursuant to either subdivision (4)(C)(iii)(d) or (4)(C)(iii)(e), the entity suspending the periodic benefits shall notify the department, in writing, that periodic benefits have been suspended and the date on which the periodic benefits were suspended and shall provide the department a copy of the original notice of demand for examination sent to the employee; and

(h) After the department receives notice of suspension of benefits pursuant to either subdivision (4)(C)(iii)(d) or (4)(C)(iii)(e), the department shall contact the employee and for a period of thirty (30) days assist the employee to schedule an examination to be conducted by the physician named in the notice. After the thirty (30) day assistance period has elapsed, if the employee has not submitted to an examination, the department shall authorize the employer, insurer or department to suspend periodic benefits for a period of thirty (30) days. At the conclusion of each thirty (30) day suspension period, periodic benefits shall be restored. After the restoration of periodic benefits, the department shall, in thirty (30) day cycles, continue to assist the employee to schedule the examination, to be followed by thirty (30) day cycles of suspension of benefits until the examination of the employee is completed. If, at any time during any period of suspension of periodic benefits, the employee submits to an examination, then within fourteen (14) days of notice of the examination having been conducted, periodic benefits shall be restored and any periodic benefits that were withheld during any period of suspension shall be remitted to the employee;

(iv) Subsequent to an examination as described in this subdivision (4)(C), the employer, insurer or department may request a reconsideration of the issue of whether the employee continues to be permanently totally disabled based on any changes in the employee's circumstances that have occurred since the time of the initial settlement or trial;

(v) Prior to filing any request for reconsideration, the employer, insurer or department shall request a benefit review conference with the department. The parties may not waive the benefit review conference. If the parties are unable to reach an agreement at the benefit review conference, the employer, insurer or department may file a request for reconsideration before the court originally adjudging or approving the award of permanent total disability. In the event that a settlement approved by the department is to be reconsidered under these provisions, then a cause of action should be filed as provided in § 50-6-225;

(vi) In the event a reconsideration request is filed pursuant to this section, the only remedy available to the employer, insurer or department is the modification or termination of future periodic disability benefits;

(vii) In the event the employer, insurer or department files a request for reconsideration or cause of action under this subdivision (4)(C) and the court does not terminate the employee's future periodic disability benefits, the employee shall be entitled to an award of reasonable attorney fees, court costs and reasonable and necessary expenses incurred by the employee in responding to the request for reconsideration upon application to and approval by the court. In determining what attorney fees shall be awarded under this subdivision (4)(C), the court shall make specific findings with respect to the following criteria:

(a) The time and labor required, the novelty and difficulty of the questions involved in responding to the request for reconsideration, and the skill requisite to perform the legal service properly;

(b) The fee customarily charged in the locality or by the attorney for similar legal services;

(c) The amount involved and the results obtained;

(d) The time limitations imposed by the client or by the circumstances; and

(e) The experience, reputation, and ability of the lawyer or lawyers performing the services;

(D) (i) The employer, insurer or department, in the event the second injury fund is involved, shall notify the department, on a form to be developed by the department, of the entry of a final order adjudging an employee to be permanently totally disabled. The form shall be submitted to the department within thirty (30) days of the entry of the order;

(ii) On an annual basis, the department shall require an employee who is receiving permanent total disability benefits to certify on forms provided by the department that the employee continues to be permanently totally disabled, that the employee is not currently working at an occupation that brings the employee an income and has not been gainfully employed since the date permanent total disability benefits were awarded, by trial or settlement;

(iii) The department shall send the certification form to the employee by certified mail, return receipt requested and shall include a self-addressed stamped envelope for the return of the completed form; and

(iv) In each annual cycle, if the employee fails to return the form to the department within thirty (30) days of the date of receipt of the form, as evidenced by the date on the return receipt notice, then the department shall notify the entity who gave notice to the department that the employee was permanently totally disabled pursuant to subdivision (4)(D)(i) that four (4) weeks of periodic disability benefits shall be withheld from the employee as a penalty for the failure to return the form to the department. If the completed form is returned to the department within one hundred twenty (120) days of the date on the return receipt notice, the department shall notify the appropriate entity and then, within fourteen (14) days of receipt of the notice from the department, that entity shall refund to the employee the entire four (4) weeks of periodic disability benefits previously withheld from the employee;

(5) Deductions in Case of Death. In case a worker sustains an injury due to an accident arising out of and in the course of the worker's employment, and during the period of disability caused by the injury death results proximately from the injury, all payments previously made as compensation for the injury shall be deducted from the compensation, if any, due on account of death; and

(6) For social security purposes only, as permitted by federal law or regulation, in an award of compensation as a lump sum or a partial lump sum under this chapter for permanent partial or permanent total disability, the court may make a finding of fact that the payment represents a payment to the individual to be distributed over the individual's lifetime based upon life expectancy as determined from mortality tables from this code.

§ First - of 2 versions of this section

50-6-208. Subsequent permanent injury after sustaining previous permanent injury -- Second injury fund -- Disbursement -- Settlement authority. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) If an employee has previously sustained a permanent physical disability from any cause or origin and becomes permanently and totally disabled through a subsequent injury, the employee shall be entitled to compensation from the employee's employer or the employer's insurance company only for the disability that would have resulted from the subsequent injury, and the previous injury shall not be considered in estimating the compensation to which the employee may be entitled under this chapter from the employer or the employer's insurance company; provided, that in addition to the compensation for a subsequent injury, and after completion of the payments for the subsequent injury, then the employee shall be paid the remainder of the compensation that would be due for the permanent total disability out of a special fund to be known as the second injury fund.

(2) To receive benefits from the second injury fund, the injured employee must be the employee of an employer who has properly insured the employer's workers' compensation liability or has qualified to operate under this chapter as a self-insurer, and the employer must establish that the employer had actual knowledge of the permanent and preexisting disability at the time that the employee was hired or at the time that the employee was retained in employment after the employer acquired knowledge, but in all cases prior to the subsequent injury.

(3) In determining the percentage of disability for which the second injury fund shall be liable, no previous physical impairment shall be considered unless the impairment was within the knowledge of the employer as prescribed in subdivision (a)(2).

(4) Nothing in this section shall be construed to limit the employer's liability as provided by law for aggravation of preexisting conditions or disabilities in cases where recovery against the second injury fund is not applicable.

(5) Claims against the fund shall be made by either the injured employee or the employer in the manner prescribed in § 50-6-239. In all cases when a party is making a claim against the fund, the party advancing the claim shall give notice to the fund of any alternative dispute resolution proceedings scheduled pursuant to § 50-6-236.

(6) Nothing in this section shall relieve the employer or its insurance company of liability for other benefits that may be due the injured employee, including temporary benefits, medical expenses and permanent benefits for injuries.

(b) [Deleted by 2013 amendment, effective July 1, 2014.]

(c) A sum sufficient to provide the benefits of this section shall be allocated from the four percent (4%) premium tax imposed in § 50-6-401(b), subject to a maximum allocation of fifty percent (50%) of the premium tax collected. The sums shall be deposited in the second injury fund for distribution by the administrator of the bureau of workers' compensation.

(d) There is appropriated a sum sufficient to the second injury fund for payment of benefits provided in this section, pursuant to this section. The appropriation shall be allocated from and equal to an amount not greater than fifty percent (50%) of the revenues derived from the premium tax levied pursuant to § 50-6-401.

(e) The sums collected by the administrator as provided in this section shall be deposited by the administrator in a special fund, which shall be termed the second injury fund, to be disbursed by the administrator only for the purposes stated in this section and for costs associated with legal counsel to defend the administrator in actions claiming compensation from the second injury fund pursuant to this section and shall not at any time be appropriated or diverted to any other purpose. The administrator shall not invest any moneys in the second injury fund in any other manner than is provided by the general laws of the state for investments of funds in the hands of the state treasurer. Disbursements from the fund shall be made by the administrator only after receipt by the administrator of a certified copy of the court decree awarding compensation as provided in this section. Disbursements shall be made only in accordance with the decree. A copy of the decree awarding compensation from the second injury fund shall in all cases be filed with the bureau.

(f) The administrator, in consultation with the attorney general and reporter, shall prepare a plan for a pilot project using private legal counsel to defend the administrator in actions claiming compensation from the second injury fund pursuant to § 50-6-206 [See the Compiler's Notes.]. The plan shall include types of cases, approximate numbers of cases, proposed method of selection and other relevant matters. Any private legal counsel retained for these purposes shall be retained pursuant to § 8-6-106. Expenses relating to private legal counsel retained pursuant to this subsection (f) shall be paid from the second injury fund.

(g) (1) Before any proposed settlement is considered final in cases involving benefits from the second injury fund under this section, it shall either:

(A) Have the written approval of the administrator or the administrator's designee, in accordance with subdivision (g)(2); or

(B) Have been approved in accordance with § 20-13-103.

(2) The administrator is authorized to settle certain second injury fund claims without the necessity of complying with § 20-13-103; provided, that the attorney general and reporter, with the written approval of the governor and the comptroller of the treasury, shall set specific limits and conditions on the settlement authority.

(h) In order to require the second injury fund to participate in the alternative dispute resolution, a party shall serve notice of potential liability on the fund.

(i) "Party" or "parties," as referenced in § 50-6-204(d)(5), shall include the second injury fund.

§ Second - of 2 versions of this section

50-6-208. Subsequent permanent injury after sustaining previous permanent injury -- Second injury fund -- Disbursement -- Pilot project for legal defense of administrator -- Settlement authority. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) If an employee has previously sustained a permanent physical disability from any cause or origin and becomes permanently and totally disabled through a subsequent injury, the employee shall be entitled to compensation from the employee's employer or the employer's insurance company only for the disability that would have resulted from the subsequent injury, and the previous injury shall not be considered in estimating the compensation to which the employee may be entitled under this chapter from the employer or the employer's insurance company; provided, that in addition to the compensation for a subsequent injury, and after completion of the payments for the subsequent injury, then the employee shall be paid the remainder of the compensation that would be due for the permanent total disability out of a special fund to be known as the second injury fund.

(2) To receive benefits from the second injury fund, the injured employee must be the employee of an employer who has properly insured the employer's workers' compensation liability or has qualified to operate under this chapter as a self-insurer, and the employer must establish that the employer had actual knowledge of the permanent and preexisting disability at the time that the employee was hired or at the time that the employee was retained in employment after the employer acquired knowledge, but in all cases prior to the subsequent injury.

(3) In determining the percentage of disability for which the second injury fund shall be liable, no previous physical impairment shall be considered unless the impairment was within the knowledge of the employer as prescribed in subdivision (a)(2).

(4) Nothing in this section shall be construed to limit the employer's liability as provided by law for aggravation of preexisting conditions or disabilities in cases where recovery against the second injury fund is not applicable.

(b) (1) (A) In cases where the injured employee has received or will receive a workers' compensation award or awards for permanent disability to the body as a whole, and the combination of the awards equals or exceeds one hundred percent (100%) permanent disability to the body as a whole, the employee shall not be entitled to receive from the employer or its insurance carrier any compensation for permanent disability to the body as a whole that would be in excess of one hundred percent (100%) permanent disability to the body as a whole, after combining awards.

(B) Benefits that may be due the employee for permanent disability to the body as a whole in excess of one hundred percent (100%) permanent disability to the body as a whole, after combining awards, shall be paid by the second injury fund.

(C) It is the intention of the general assembly that once an employee receives an award or awards for permanent disability to the body as a whole, and the awards total one hundred percent (100%) permanent disability, any permanent disability compensation due for subsequent compensable injuries to the body as a whole shall be paid by the second injury fund, instead of by the employer.

(D) This subdivision (b)(1) shall apply only to injuries that arise on or before June 30, 2006, and shall have no applicability to injuries that arise on or after July 1, 2006.

(2) (A) The burden of proving the existence of previous awards for permanent disability specific to the body as a whole shall be on the party claiming compensation against the second injury fund. This subdivision (b)(2)(A) shall apply only to injuries that arise on or before June 30, 2006, and shall have no applicability to injuries that arise on or after July 1, 2006.

(B) Claims against the fund shall be made by either the injured employee or the employer in the manner prescribed in § 50-6-206.

(C) Nothing in this section shall relieve the employer or its insurance company of liability for other benefits that may be due the injured employee, including temporary benefits, medical expenses and permanent benefits for injuries other than to the body as a whole, regardless of whether the combination of workers' compensation awards exceeds one hundred percent (100%) permanent disability.

(c) A sum sufficient to provide the benefits of this section shall be allocated from the four percent (4%) premium tax imposed in § 50-6-401(b), subject to a maximum allocation of fifty percent (50%) of the premium tax collected. The sums shall be deposited in the second injury fund for distribution by the administrator of the division of workers' compensation.

(d) There is appropriated a sum sufficient to the second injury fund for payment of benefits provided in this section, pursuant to this section. The appropriation shall be allocated from and equal to an amount not greater than fifty percent (50%) of the revenues derived from the premium tax levied pursuant to § 50-6-401.

(e) The sums collected by the administrator as provided in this section shall be deposited by the administrator in a special fund, which shall be termed the second injury fund, to be disbursed by the administrator only for the purposes stated in this section and shall not at any time be appropriated or diverted to any other purpose. The administrator shall not invest any moneys in the second injury fund in any other manner than is provided by the general laws of the state for investments of funds in the hands of the state treasurer. Disbursements from the fund shall be made by the administrator only after receipt by the administrator of a certified copy of the court decree awarding compensation as provided in this section. Disbursements shall be made only in accordance with the decree. A copy of the decree awarding compensation from the second injury fund shall in all cases be filed with the division.

(f) The commissioner, in consultation with the attorney general and reporter, shall prepare a plan for a pilot project using private legal counsel to defend the administrator in actions claiming compensation from the second injury fund pursuant to § 50-6-206. The plan shall include types of cases, approximate numbers of cases, proposed method of selection and other relevant matters. Any private legal counsel retained for these purposes shall be retained pursuant to § 8-6-106. Expenses relating to private legal counsel retained pursuant to this subsection (f) shall be paid from the second injury fund.

(g) (1) Before any proposed settlement is considered final in cases involving benefits from the second injury fund under this section, it shall either:

(A) Have the written approval of the commissioner or the commissioner's designee, in accordance with subdivision (g)(2); or

(B) Have been approved in accordance with § 20-13-103.

(2) The commissioner is authorized to settle certain second injury fund claims without the necessity of complying with § 20-13-103; provided, that the attorney general and reporter, with the written approval of the governor and the comptroller of the treasury, shall set specific limits and conditions on the settlement authority.

(h) In order to require the second injury fund to participate in the benefit review conference, a party shall serve notice of potential liability on the fund.

(i) "Party" or "parties," as referenced in § 50-6-204(d)(5), shall include the second injury fund.



§ 50-6-209 - Maximum compensation. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) In all cases of permanent total disability of an employee covered by this chapter, sixty-six and two-thirds percent (662/3%) of the average weekly wages shall be paid, subject to maximum compensation as follows: where there are or are not persons dependent upon each injured employee, the maximum weekly benefit per week.

(b) (1) In all cases of death of an employee covered by this chapter, sixty-six and two-thirds percent (662/3%) of the average weekly wages shall be paid in cases where the deceased employee leaves dependents, subject to the maximum weekly benefit.

(2) In all cases of death of an employee covered by this chapter, and where the employee leaves no dependents, as provided in § 50-6-210, then the lump sum amount of twenty thousand dollars ($20,000) shall be paid to the estate of the deceased employee.

(3) The total amount of compensation payable under this subsection (b) shall not exceed the maximum total benefit exclusive of medical, hospital and funeral benefits.

§ First - of 2 versions of this section

50-6-210. Dependents -- Compensation payments. [Applicable to injuries occurring on and after July 1, 2014.]

(a) Persons Wholly Dependent. For the purposes of this chapter, the following persons shall be conclusively presumed to be wholly dependent:

(1) A surviving spouse, unless it is shown that the surviving spouse was voluntarily living apart from the surviving spouse's spouse at the time of injury; and

(2) Children under sixteen (16) years of age.

(b) Persons Prima Facie Dependent. Children between sixteen (16) and eighteen (18) years of age, or those over eighteen (18) years of age, if physically or mentally incapacitated from earning, shall prima facie be considered dependent.

(c) Actual Dependents. Wife, husband, child, mother, father, grandparent, sister, brother, mother-in-law, father-in-law, who were wholly supported by the deceased employee at the time of death and for a reasonable period of time immediately prior to the time of death, shall be considered actual dependents, and payment of compensation shall be made in the order named.

(d) Partial Dependents. Any member of a class named in subsection (c) who regularly derived part of the member's support from the wages of the deceased employee at the time of death and for a reasonable period of time immediately prior to the time of death shall be considered a partial dependent, and payment of compensation shall be made to the dependents in the order named.

(e) Compensation in Death Cases. In death cases, compensation payable to dependents shall be computed on the following basis, and shall be paid to the persons entitled to compensation, without administration:

(1) Surviving Spouse and No Dependent Child. If the deceased employee leaves a surviving spouse and no dependent child, there shall be paid to the surviving spouse fifty percent (50%) of the average weekly wages of the deceased.

(2) Surviving Spouse and Children. If the deceased employee leaves a surviving spouse and one (1) or more dependent children, there shall be paid to the surviving spouse for the benefit of the surviving spouse and the child or children, sixty-six and two-thirds percent (662/3%) of the average weekly wages of the deceased.

(3) Surviving Spouse and Children, How Paid. In all cases where compensation is payable to a surviving spouse for the benefit of the surviving spouse and dependent child or children, the court shall have the power to determine in its discretion what portion of the compensation shall be applied for the benefit of any child or children, and may order the compensation paid to a guardian.

(4) Remarriage of Surviving Spouse. Upon the remarriage of a surviving spouse, if there is no child of the deceased employee, the compensation shall terminate; but if there is a child or children under eighteen (18) years of age, or over eighteen (18) years of age if physically or mentally incapacitated from earning, from the time of the remarriage the child or children shall have status of orphan or orphans, and draw compensation accordingly, not, however, to exceed sixty-six and two-thirds percent (662/3%) of the average weekly wages of the deceased.

(5) Dependent Orphans. If the deceased employee leaves one (1) dependent orphan, there shall be paid fifty percent (50%) of the average weekly wages of the deceased; if the deceased leaves two (2) or more dependent orphans, there shall be paid sixty-six and two-thirds percent (662/3%) of the average weekly wages of the deceased.

(6) Parent or Parents. If the deceased employee leaves no surviving spouse or child entitled to any payment under this section, but should leave a parent or parents, either or both of whom are wholly dependent on the deceased, there shall be paid, if only one (1) parent, twenty-five percent (25%) of the average weekly wages of the deceased to the parent, and if both parents, thirty-five percent (35%) of the average weekly wages of the deceased to the parents.

(7) Grandparent, Brother, Sister, Mother-in-law or Father-in-law. If the deceased leaves no surviving spouse or dependent child or parent entitled to any payment under this section, but leaves a grandparent, brother, sister, mother-in-law or father-in-law wholly dependent upon the deceased for support, there shall be paid to the dependent, if only one (1), twenty percent (20%) of the average weekly wages of the deceased, or, if more than one (1), twenty-five percent (25%) of the average weekly wages of the deceased, divided between them or among them share and share alike.

(8) Compensation to Dependents to Cease upon Death or Marriage. If compensation is being paid under this chapter to any dependent, the compensation shall cease, upon the death or marriage of the dependent, unless otherwise provided in this section.

(9) Partial Dependents to Receive Proportion. Partial dependents shall be entitled to receive only that proportion of the benefits provided for actual dependents that the average amount of the wages regularly contributed by the deceased to the partial dependent at the time of, and for a reasonable time immediately prior to, the injury, bore to the total income of the dependent during the same time.

(10) Maximum and Minimum Compensation. The compensation payable in case of death to persons wholly dependent shall be subject to the maximum weekly benefit and minimum weekly benefit; provided, that if at the time of injury the employee receives wages of less than the minimum weekly benefit, the compensation shall be the full amount of the wages a week, but in no event shall the compensation payable under this provision be less than the minimum weekly benefit. The compensation payable to partial dependents shall be subject to the same maximum and minimum specified in this subdivision (e)(10); provided, that if the income loss of the partial dependents by the death is less than the minimum weekly benefit, then the dependents shall receive the full amount of the income loss. This compensation shall be paid during dependency not to exceed the maximum total benefit, payments to be paid at the intervals when the wage was payable, as nearly as may be.

(11) Orphans and Other Children. In computing and paying compensation to orphans or other children, in all cases, only those under eighteen (18) years of age, or those over eighteen (18) years of age who are physically or mentally incapacitated from earning, shall be included, the former to receive compensation only during the time they are under eighteen (18) years of age, the latter only for the time they are so incapacitated. If the dependent is attending a recognized educational institution, benefits shall be paid until twenty-two (22) years of age.

(12) Actual Dependents. Actual dependents shall be entitled to take compensation in the order named in subsection (c), until sixty-six and two-thirds percent (66 2/3%) of the monthly wages of the deceased during the time specified in this chapter have been exhausted, but the total compensation to be paid to all actual dependents of a deceased employee shall not exceed in the aggregate the maximum weekly benefit.

(13) Dependency Status Not Affected by Certain Assistance Payments. Sums distributed under the Employment Security Law, compiled in chapter 7 of this title; the Old-Age Assistance Law, compiled in title 71, chapter 2, part 2; the Aid to Dependent Children Law, compiled in title 71, chapter 3, part 1; Aid to Blind Law, compiled in title 71, chapter 4, part 1; the federal Social Security Act, compiled in 42 U.S.C. § 301 et seq., or any other public assistance distributed by the United States government, the state, or any county or municipality of the state, shall not be considered income within the meaning of this law and shall not affect the status or compensation of any person entitled to benefits as provided in this chapter.

(f) (1) (A) If compensation is payable due to the death of an employee under this chapter, and the decedent leaves an alien dependent or dependents residing outside of the United States, a workers' compensation mediator is authorized to conduct alternative dispute resolution proceedings to attempt to resolve the issues; provided, that a representative or representatives of the employer and a duly authorized representative or representatives of the consul or other representative of the foreign country in which the dependent or dependents reside are present. If the parties reach a settlement agreement, the administrator or administrator's designee is authorized to approve the settlement, and the order of the administrator or the administrator's designee shall be entitled to the same standing as a judgment of a court of record for all purposes. If the parties are unable to reach an agreement, the employer or employee's representative may seek relief pursuant to § 50-6-239 following the issuance of a dispute certification notice.

(B) The administrator, or administrator's designee, or the court shall order payment of any compensation due from the employer to be made to the duly accredited consular officer of the country where the beneficiaries are citizens. The consular officer or the consular officer's representative shall be fully authorized and empowered by this law to settle all claims for compensation and to receive the compensation for distribution to the persons entitled to the compensation.

(2) The distribution of funds in cases described in subdivision (f)(1)(A) shall be made only upon the order of the administrator, the administrator's designee, or the court that heard the matter. If required to do so by the administrator, the administrator's designee, or the court, the consular officer or the consular officer's representative shall execute a good and sufficient bond to be approved by the administrator, the administrator's designee, or the court, conditioned upon the faithful accounting of the moneys so received by the consular officer or the consular officer's representative. Before the bond is discharged, a verified statement of receipts and disbursements of the moneys shall be made and filed with the administrator or the court, as appropriate.

(3) The consular officer or the consular officer's representative shall, before receiving the first payment of the compensation, and at reasonable times thereafter, upon the request of the employer, furnish to the employer a sworn statement containing a list of the dependents with the name, age, residence, extent of dependency and relation to the deceased of each dependent.

§ Second - of 2 versions of this section

50-6-210. Dependents -- Compensation payments. [Applicable to injuries occurring prior to July 1, 2014.]

(a) Persons Wholly Dependent. For the purposes of this chapter, the following persons shall be conclusively presumed to be wholly dependent:

(1) A surviving spouse, unless it is shown that the surviving spouse was voluntarily living apart from the surviving spouse's spouse at the time of injury; and

(2) Children under sixteen (16) years of age.

(b) Persons Prima Facie Dependent. Children between sixteen (16) and eighteen (18) years of age, or those over eighteen (18) years of age, if physically or mentally incapacitated from earning, shall prima facie be considered dependent.

(c) Actual Dependents. Wife, husband, child, mother, father, grandparent, sister, brother, mother-in-law, father-in-law, who were wholly supported by the deceased employee at the time of death and for a reasonable period of time immediately prior to the time of death, shall be considered actual dependents, and payment of compensation shall be made in the order named.

(d) Partial Dependents. Any member of a class named in subsection (c) who regularly derived part of the member's support from the wages of the deceased employee at the time of death and for a reasonable period of time immediately prior to the time of death shall be considered a partial dependent, and payment of compensation shall be made to the dependents in the order named.

(e) Compensation in Death Cases. In death cases, compensation payable to dependents shall be computed on the following basis, and shall be paid to the persons entitled to compensation, without administration:

(1) Surviving Spouse and No Dependent Child. If the deceased employee leaves a surviving spouse and no dependent child, there shall be paid to the surviving spouse fifty percent (50%) of the average weekly wages of the deceased.

(2) Surviving Spouse and Children. If the deceased employee leaves a surviving spouse and one (1) or more dependent children, there shall be paid to the surviving spouse for the benefit of the surviving spouse and the child or children, sixty-six and two-thirds percent (66 2/3%) of the average weekly wages of the deceased.

(3) Surviving Spouse and Children, How Paid. In all cases where compensation is payable to a surviving spouse for the benefit of the surviving spouse and dependent child or children, the court shall have the power to determine in its discretion what portion of the compensation shall be applied for the benefit of any child or children, and may order the compensation paid to a guardian.

(4) Remarriage of Surviving Spouse. Upon the remarriage of a surviving spouse, if there is no child of the deceased employee, the compensation shall terminate; but if there is a child or children under eighteen (18) years of age, or over eighteen (18) years of age if physically or mentally incapacitated from earning, from the time of the remarriage the child or children shall have status of orphan or orphans, and draw compensation accordingly, not, however, to exceed sixty-six and two-thirds percent (66 2/3%) of the average weekly wages of the deceased.

(5) Dependent Orphans. If the deceased employee leaves one (1) dependent orphan, there shall be paid fifty percent (50%) of the average weekly wages of the deceased; if the deceased leaves two (2) or more dependent orphans, there shall be paid sixty-six and two-thirds percent (66 2/3%) of the average weekly wages of the deceased.

(6) Parent or Parents. If the deceased employee leaves no surviving spouse or child entitled to any payment under this section, but should leave a parent or parents, either or both of whom are wholly dependent on the deceased, there shall be paid, if only one (1) parent, twenty-five percent (25%) of the average weekly wages of the deceased to the parent, and if both parents, thirty-five percent (35%) of the average weekly wages of the deceased to the parents.

(7) Grandparent, Brother, Sister, Mother-in-law or Father-in-law. If the deceased leaves no surviving spouse or dependent child or parent entitled to any payment under this section, but leaves a grandparent, brother, sister, mother-in-law or father-in-law wholly dependent upon the deceased for support, there shall be paid to the dependent, if only one (1), twenty percent (20%) of the average weekly wages of the deceased, or, if more than one (1), twenty-five percent (25%) of the average weekly wages of the deceased, divided between them or among them share and share alike.

(8) Compensation to Dependents to Cease upon Death or Marriage. If compensation is being paid under this chapter to any dependent, the compensation shall cease, upon the death or marriage of the dependent, unless otherwise provided in this section.

(9) Partial Dependents to Receive Proportion. Partial dependents shall be entitled to receive only that proportion of the benefits provided for actual dependents that the average amount of the wages regularly contributed by the deceased to the partial dependent at the time of, and for a reasonable time immediately prior to, the injury, bore to the total income of the dependent during the same time.

(10) Maximum and Minimum Compensation. The compensation payable in case of death to persons wholly dependent shall be subject to the maximum weekly benefit and minimum weekly benefit; provided, that if at the time of injury the employee receives wages of less than the minimum weekly benefit, the compensation shall be the full amount of the wages a week, but in no event shall the compensation payable under this provision be less than the minimum weekly benefit. The compensation payable to partial dependents shall be subject to the same maximum and minimum specified in this subdivision (e)(10); provided, that if the income loss of the partial dependents by the death is less than the minimum weekly benefit, then the dependents shall receive the full amount of the income loss. This compensation shall be paid during dependency not to exceed the maximum total benefit, payments to be paid at the intervals when the wage was payable, as nearly as may be.

(11) Orphans and Other Children. In computing and paying compensation to orphans or other children, in all cases, only those under eighteen (18) years of age, or those over eighteen (18) years of age who are physically or mentally incapacitated from earning, shall be included, the former to receive compensation only during the time they are under eighteen (18) years of age, the latter only for the time they are so incapacitated. If the dependent is attending a recognized educational institution, benefits shall be paid until twenty-two (22) years of age.

(12) Actual Dependents. Actual dependents shall be entitled to take compensation in the order named in subsection (c), until sixty-six and two-thirds percent (66 2/3%) of the monthly wages of the deceased during the time specified in this chapter have been exhausted, but the total compensation to be paid to all actual dependents of a deceased employee shall not exceed in the aggregate the maximum weekly benefit.

(13) Dependency Status Not Affected by Certain Assistance Payments. Sums distributed under the Employment Security Law, compiled in chapter 7 of this title; the Old-Age Assistance Law, compiled in title 71, chapter 2, part 2; the Aid to Dependent Children Law, compiled in title 71, chapter 3, part 1; Aid to Blind Law, compiled in title 71, chapter 4, part 1; the federal Social Security Act, compiled in 42 U.S.C. § 301 et seq., or any other public assistance distributed by the United States government, the state, or any county or municipality of the state, shall not be considered income within the meaning of this law and shall not affect the status or compensation of any person entitled to benefits as provided in this chapter.



§ 50-6-211 - Contribution to payment of compensation by two or more employers -- Agreement between employers. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) In case any employee for whose injury or death compensation is payable under this chapter, shall, at the time of injury, be employed and paid jointly by two (2) or more employers subject to this chapter, the employers shall contribute to the payment of the compensation in a proportion of their several wage liability to the employee.

(b) If one (1) or more, but not all, of the employers are subject to this chapter, and otherwise subject to liability for compensation under this chapter, then the liability of those who are so subject shall be to pay the proportion of the entire compensation that their portion of the wage liability bears to the wages of the employee; provided, that nothing in this section shall prevent any agreement between the different employers between themselves as to the distribution of the ultimate burden of the compensation.

§ First - of 2 versions of this section

50-6-212. Hernia or rupture. [Applicable to injuries occurring on and after July 1, 2014.]

(a) In all claims for compensation for hernia or rupture, resulting from injury by accident arising primarily out of and in the course and scope of the employee's employment, it must be definitely proven to the satisfaction of the court that:

(1) There was an injury resulting in hernia or rupture;

(2) The hernia or rupture appeared suddenly;

(3) It was accompanied by pain;

(4) The hernia or rupture immediately followed the accident; and

(5) The hernia or rupture did not exist prior to the accident for which compensation is claimed.

(b) All hernia or rupture, inguinal, femoral or otherwise, so proven to be the result of an injury by accident arising primarily out of and in the course and scope of the employment, shall be treated in a surgical manner by a radical operation. If death results from the operation, the death shall be considered as the result of the injury, and compensation paid in accordance with this chapter.

(c) (1) In case the injured employee refuses to undergo the radical operation for the cure of the hernia or rupture, no compensation will be allowed during the time the refusal continues.

(2) If, however, it is shown that the employee has some chronic disease, or is otherwise in such physical condition that the court finds it unsafe for the employee to undergo the operation, the employee shall be paid compensation in accordance with this chapter.

§ Second - of 2 versions of this section

50-6-212. Hernia or rupture. [Applicable to injuries occurring prior to July 1, 2014.]

(a) In all claims for compensation for hernia or rupture, resulting from injury by accident arising out of and in the course of the employee's employment, it must be definitely proven to the satisfaction of the court that:

(1) There was an injury resulting in hernia or rupture;

(2) The hernia or rupture appeared suddenly;

(3) It was accompanied by pain;

(4) The hernia or rupture immediately followed the accident; and

(5) The hernia or rupture did not exist prior to the accident for which compensation is claimed.

(b) All hernia or rupture, inguinal, femoral or otherwise, so proven to be the result of an injury by accident arising out of and in the course of the employment, shall be treated in a surgical manner by a radical operation. If death results from the operation, the death shall be considered as the result of the injury, and compensation paid in accordance with this chapter.

(c) (1) In case the injured employee refuses to undergo the radical operation for the cure of the hernia or rupture, no compensation will be allowed during the time the refusal continues.

(2) If, however, it is shown that the employee has some chronic disease, or is otherwise in such physical condition that the court finds it unsafe for the employee to undergo the operation, the employee shall be paid compensation in accordance with this chapter.



§ 50-6-213 - Epileptics -- Election not to be covered by certain provisions -- Revocation. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) Epileptics may elect not to be subject to this part for injuries resulting because of epilepsy and still remain subject to its provisions for all other injuries.

(b) This election shall be made by giving notice to the employer in writing on a form to be furnished by the bureau of workers' compensation and filing a copy of the notice with the bureau.

(c) An election may be revoked by giving written notice to the employer of revocation, and the revocation shall be effective upon filing copy of the notice with the bureau.

§ First - of 2 versions of this section

50-6-214. Responsibility for payment of benefits and loss adjustment expenses between insurance carrier and self-insured employer. [Applicable to injuries occurring on and after July 1, 2014.]

(a) The administrator or the administrator's designee shall order appropriate workers' compensation benefits and loss adjustment expenses associated with the claim to be paid on an equal basis by the insurance carrier or carriers and the self-insured employer, as appropriate, in any case where:

(1) (A) An employer changes insurance carriers;

(B) The employer having been self-insured, becomes insured; or

(C) The employer having been insured, is approved to be self-insured; and

(2) One (1) of the following applies:

(A) The compensability of the claim is not being disputed by the employer or carrier; or

(B) A workers' compensation judge has determined the claim to be compensable or ordered the provision of benefits to an employee; and

(3) There is a dispute as to which entity is responsible to provide workers' compensation benefits to a worker.

(b) Upon an agreement by the parties or a court order as to which entity is responsible to pay the workers' compensation benefits to the employee, the entity responsible for the provision of workers' compensation benefits shall reimburse the other entity all moneys paid for or on behalf of the employee as ordered by the administrator or the administrator's designee, plus interest from the date of payment at the rate set by § 47-14-121.

§ Second - of 2 versions of this section

50-6-214. Responsibility for payment benefits and loss adjustment expenses between insurance carrier and self-insured employer. [Applicable to injuries occurring prior to July 1, 2014.]

(a) The commissioner or the commissioner's designee shall order appropriate workers' compensation benefits and loss adjustment expenses associated with the claim to be paid on an equal basis by the insurance carrier or carriers and the self-insured employer, as appropriate, in any case where:

(1) (A) An employer changes insurance carriers;

(B) The employer having been self-insured, becomes insured; or

(C) The employer having been insured, is approved to be self-insured; and

(2) One (1) of the following applies:

(A) The compensability of the claim is not being disputed by the employer or carrier; or

(B) A workers' compensation specialist has determined the claim to be compensable or ordered the provision of benefits to an employee; and

(3) There is a dispute as to which entity is responsible to provide workers' compensation benefits to a worker.

(b) Upon an agreement by the parties or a court order as to which entity is responsible to pay the workers' compensation benefits to the employee, the entity responsible for the provision of workers' compensation benefits shall reimburse the other entity all moneys paid for or on behalf of the employee as ordered by the commissioner or the commissioner's designee, plus interest from the date of payment at the rate set by § 47-14-121.



§ 50-6-215 - Rental and assignment of PPO network rights. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) This section may be referred to as the "Rental and Assignment of PPO Network Rights."

(b) For purposes of this section, unless the context otherwise requires:

(1) "Contracting agent" means any person that is in direct privity of contract with a medical provider to reimburse the medical provider for medical services provided to an injured worker pursuant to this chapter at rates other than those provided under the workers' compensation medical fee schedule. Nothing contained within this section shall be construed to permit the creation of preferred provider organization networks that permit payments above the medical fee schedule adopted by the department; and

(2) "Workers' compensation payor" means an employer, workers' compensation trust, workers' compensation pool or insurer responsible pursuant to § 50-6-405 for paying a medical provider for the delivery of workers' compensation related healthcare services.

(c) Every contracting agent that sells, leases, assigns, transfers, or conveys its list of contracted medical providers and their contracted reimbursement rates shall, upon entering or renewing a medical provider contract, do all of the following:

(1) Disclose to the medical provider whether the list of contracted medical providers may be sold, leased, transferred, or conveyed to other payors or agents, including workers' compensation insurers or self insureds. The disclosure of the ability to sell, lease, transfer or convey the list or network of medical providers shall be in a section of a contract titled "assignment" or "assignability" or similar title;

(2) Disclose whether workers' compensation payors to whom the list of contracted medical providers may be sold, leased, transferred, or conveyed may be permitted to pay a medical provider's contracted rate if less than the workers' compensation fee schedule. The disclosure of the ability to pay a medical provider's contracted rate, if less than the workers' compensation fee schedule, shall be in a section of a contract titled "assignment" or "assignability" or similar title;

(3) Allow medical providers, upon the initial signing or renewal of a medical provider contract, to decline to participate in networks solely to serve workers' compensation payors that are sold, leased, transferred, or conveyed to workers' compensation payors; and

(4) Maintain a web page that contains a complete listing of customers to whom the network is sold, leased, transferred or conveyed that is accessible to all contracted medical providers and updated at least twice a year, as well as maintain a toll-free telephone number accessible to all contracted medical providers whereby medical providers may access workers' compensation payor summary information and a list of lessees of the network.

(d) (1) The explanation of payment (EOP) or explanation of review (EOR) transmitted to the medical provider shall delineate the following information:

(A) Employer's name;

(B) Injured worker's name;

(C) Name of the workers' compensation payor and the name of the third party administrator if a third party administrator is utilized. If a third party administrator is utilized, then a telephone number for the third party administrator shall be delineated; otherwise, a telephone number for the workers' compensation payor shall be delineated;

(D) Name and telephone number of the entity that analyzes the medical provider bill for the purpose of ensuring that the billed amount complies with the workers' compensation medical fee schedule;

(E) Name and telephone number of the contracting agent that has a written medical provider contract signed by the medical provider whereby the contracting agent or a third party is entitled to access and pay rates other than those provided under the workers' compensation medical fee schedule;

(F) Name and telephone number of the entity that analyzes the medical provider bill for the purpose of reducing the billed amount below the medical fee schedule pursuant to a preferred provider organization network contract, unless the entity is the same entity referenced in subdivision (d)(1)(E);

(G) Amount billed by the medical provider;

(H) Amount permitted by the workers' compensation fee schedule; and

(I) Amount of payment.

(2) Within twenty (20) calendar days of a medical provider submitting in writing to a workers' compensation payor an EOP or EOR that does not comply with subdivision (d)(1), the entity that originally generated the EOP or EOR shall issue to the medical provider a corrected EOP or EOR that complies with subdivision (d)(1).

(3) A workers' compensation payor shall demonstrate that it is entitled to pay a contracted rate within thirty (30) days of receipt of a written request from a medical provider who has received a claim payment from the workers' compensation payor. The medical provider shall include in the request a statement explaining why the payment is not at the correct contracted rate for the services provided. The failure of the medical provider to include such a statement shall relieve the workers' compensation payor from the responsibility of demonstrating that it was entitled to pay the disputed contracted rate. A workers' compensation payor shall be deemed to have demonstrated that it is entitled to pay a contracted rate if it correctly identifies the contracting agent that originally entered into the contract with the medical provider to pay the claim at the contracted rate.



§ 50-6-216 - Ombudsman program. [Applicable to injuries occurring on and after July 1, 2014.]

(a) The administrator shall establish a workers' compensation ombudsman program to assist injured or disabled employees, persons claiming death benefits, employers, and other persons in protecting their rights, resolving disputes, and obtaining information available under workers' compensation laws. The ombudsman program shall be available only to those individuals or organizations that are not represented by an attorney in the claim for workers' compensation benefits.

(b) No statement, discussion, evidence, allegation or other matter of legal significance that occurs in the presence of an ombudsman shall be admissible as evidence in any other proceeding.

(c) The administrator may adopt rules and regulations consistent with this chapter in order to fulfill the purposes of this section in an orderly and efficient manner.

(d) The bureau shall have authority to assess a civil penalty against any person or organization, with the exception of the state or a representative of the state, that refuses to cooperate with the services provided by an ombudsman as provided in § 50-6-118.

(e) (1) Any party that is not represented by legal counsel may request the services of a workers' compensation ombudsman by contacting the office of mediation services.

(2) The ombudsman's authority shall include, but not be limited to, the following:

(A) Meet with and provide information to unrepresented parties about the unrepresented party's rights and responsibilities under the law;

(B) Explain the administrative process for resolving workers' compensation claims;

(C) Investigate claims and attempt to resolve disputes without resort to alternative dispute resolution and court proceedings;

(D) Communicate with all parties and providers in the claim;

(E) Assist the parties in the completion of forms; and

(F) Facilitate the exchange of medical records.

(3) An ombudsman shall not provide legal advice.

(4) An ombudsman shall not be called to testify in any proceeding and no statement or representation made to an ombudsman shall be considered by a workers' compensation judge for any purpose.

(5) An unrepresented party has a right to consult with an ombudsman and receive services under this subsection. If the party receiving the services of an ombudsman obtains legal counsel pertaining to the case or dispute for which the services of an ombudsman were engaged, the party, or the party's counsel, shall immediately notify the bureau and the office of mediation services. Upon receipt of notice that the party has retained counsel, the ombudsman shall terminate all services.



§ 50-6-217 - Workers' compensation appeals board. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) The administrator shall establish a workers' compensation appeals board, which shall be wholly separate from the court of workers' compensation claims, to review interlocutory and final orders entered by workers' compensation judges upon application of any party to a workers' compensation claim.

(2) Any party aggrieved by an order for temporary disability or medical benefits or an order either awarding permanent disability or medical benefits or denying a claim for permanent disability or medical benefits issued by a workers' compensation judge may appeal the order to the workers' compensation appeals board by filing a notice of appeal on a form prescribed by the administrator. Review shall be accomplished in the following manner:

(A) Within seven (7) business days after issuance of an interlocutory order for temporary disability or medical benefits by a workers' compensation judge, either party may appeal the interlocutory order by filing a notice of appeal with the clerk of the court of workers' compensation claims. Upon the expiration of the time established by bureau rules for the parties to file a transcript prepared by a licensed court reporter or a statement of the evidence, along with briefs or position statements specifying the issues presented for review and supporting arguments, the record on appeal shall be submitted by the clerk of the court of workers' compensation claims to the clerk of the workers' compensation appeals board. Within seven (7) business days of the receipt of the record on appeal by the clerk of the workers' compensation appeals board, the appeals board shall enter an order affirming, reversing, or modifying and remanding the interlocutory order of the workers' compensation judge. The workers' compensation appeals board's order shall not be subject to further review; and

(B) Within thirty (30) calendar days after issuance of a compensation order pursuant to § 50-6-239(c)(2), either party may appeal the compensation order by filing a notice of appeal with the clerk of the court of workers' compensation claims. Thereafter, the appealing party shall have fifteen (15) calendar days after the record is filed with the clerk of the workers' compensation appeals board to file a brief. A brief in response, if any, shall be filed within fifteen (15) calendar days of the filing of the appellant's brief. No later than forty-five (45) calendar days after the expiration of the fifteen-day period for a responsive brief to be filed, the workers' compensation appeals board shall issue a decision either affirming and certifying as final the compensation order, or reversing or modifying the compensation order and remanding the case. If the compensation order is affirmed and certified, the final order of the workers' compensation judge shall be immediately appealable to the Tennessee Supreme Court. If a compensation order is timely appealed to the appeals board, the order issued by the workers' compensation judge shall not become final, as provided in § 50-6-239(c)(7), until the workers' compensation appeals board issues a written decision certifying the order as a final order.

(3) The workers' compensation appeals board may reverse or modify and remand the decision of the workers' compensation judge if the rights of any party have been prejudiced because findings, inferences, conclusions, or decisions of a workers' compensation judge:

(A) Violate constitutional or statutory provisions;

(B) Exceed the statutory authority of the workers' compensation judge;

(C) Do not comply with lawful procedure;

(D) Are arbitrary, capricious, characterized by abuse of discretion, or clearly an unwarranted exercise of discretion; or

(E) Are not supported by evidence that is both substantial and material in the light of the entire record.

(b) This section shall have no effect on the procedures established for filing a claim for workers' compensation benefits in the division of claims administration, pursuant to § 9-8-402, or in the claims commission, pursuant to § 9-8-307. The workers' compensation appeals board shall have no jurisdiction over an appeal of a decision of a commissioner of the claims commission.

(c) The decisions of the workers' compensation appeals board shall not be subject to judicial review pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) (1) In the appeal of an interlocutory order, with the exception of the filing of the notice of appeal, when an act is required to be performed within a specified time, the workers' compensation appeals board may extend the specified time only in exceptional circumstances not to exceed five (5) additional business days, either upon its own motion or upon motion of any party. In the appeal of a compensation order, with the exception of the filing of the notice of appeal, when an act is required to be performed within a specified time, the workers' compensation appeals board may extend the specified time only in exceptional circumstances not to exceed twenty-one (21) additional calendar days, either upon its own motion or upon motion of any party.

(2) The administrator shall have the authority to assess filing fees sufficient to offset the costs of administering this chapter.



§ 50-6-218 - Appointment of judges on the workers' compensation appeals board. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) The governor, in consultation with the speaker of the house of representatives and the speaker of the senate, shall appoint three (3) qualified individuals to serve as judges on the workers' compensation appeals board. Each individual selected shall be a Tennessee licensed attorney, with at least seven (7) years' experience in workers' compensation matters, shall be at least thirty (30) years of age, and shall be required to attend annual training on workers' compensation laws.

(2) Upon appointment, each judge of the workers' compensation appeals board shall serve a term of six (6) years and may be reappointed for an additional term by the governor upon expiration of the initial term. No judge appointed to the workers' compensation appeals board shall serve more than two (2) full terms, and service of more than half of a six (6) year term shall constitute service of one (1) full term. Any judge appointed to the workers' compensation appeals board to serve less than a full term to fill a vacancy created by the removal or resignation of a judge sitting on the workers' compensation appeals board shall be eligible to serve an additional two (2) full terms. In the initial appointment of judges to the workers' compensation appeals board, one (1) judge appointed shall serve a term of two (2) years, one (1) judge appointed shall serve a term of four (4) years, and one (1) judge appointed shall serve a term of six (6) years.

(3) The governor shall have authority to remove a judge sitting on the workers' compensation appeals board during an unexpired term for the commission of any of the judicial offenses provided in § 17-5-302.

(4) Any person appointed to serve as a judge on the workers' compensation appeals board shall be required to take an oath or affirmation to support the constitutions of the United States and of this state, and to administer justice without respect of persons, and impartially to discharge all the duties incumbent upon a judge to the best of the judge's skill and ability. The oath may be taken before another workers' compensation judge, any inferior court judge, a retired judge, a retired chancellor or an active or retired judge of the court of general sessions.

(5) No person appointed to serve as a judge on the workers' compensation appeals board shall practice law, or perform any of the functions of attorney or counsel, in any of the courts of this state, except in cases in which the judge may have been employed as counsel previous to the appointment as a judge on the workers' compensation appeals board. A newly appointed judge on the workers' compensation appeals board can practice law only in an effort to wind up the judge's practice and must end the practice of law as soon as reasonably possible and in no event longer than one hundred eighty (180) days after assuming the position of judge on the workers' compensation appeals board.



§ 50-6-219 - Education and training program for workers' compensation mediators, judges, chief judge, ombudsman and judges of the workers' compensation appeals board. [Applicable to injuries occurring on and after July 1, 2014.]

The administrator shall institute and maintain an education and training program for workers' compensation mediators, workers' compensation judges, the chief judge, ombudsmen, and the judges of the workers' compensation appeals board in order to assure that these persons maintain current and appropriate skills and knowledge in performing their duties. Before assuming their duties, all persons selected to serve or appointed as workers' compensation mediators, workers' compensation judges, the chief judge, ombudsmen, or as judge of the workers' compensation appeals board shall be provided formal training and education, which shall include training on the department's workers' compensation system, the Tennessee workers' compensation statutes and case law, and the rules and regulations of the bureau of workers' compensation. In addition, such persons shall attend at least seven (7) hours of training each year that is focused on workers' compensation statutes and case law, and the rules and regulations of the bureau of workers' compensation.



§ 50-6-221 - Receipts for payments. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) Whenever payment of compensation is made to a surviving spouse for the surviving spouse's use, or for the surviving spouse's use and the use of a child or children, the written receipt of the payment by the surviving spouse shall acquit the employer in this and all other jurisdictions of the entire injury and all its damages.

(b) Whenever payment is made to any person eighteen (18) years of age or over, the written receipt of the person shall acquit the employer in this and all other jurisdictions of the entire injury and all its damages.

(c) (1) Whenever payment is made to a person under eighteen (18) years of age, or to a dependent child as defined in § 50-6-210(b) over eighteen (18) years of age, the payment shall be paid to a duly and regularly appointed guardian or trustee of the child, and the receipt of the guardian or trustee shall acquit the employer in this and all other jurisdictions of the entire injury and all its damages and shall be in lieu of any claim of the parents of the child or minor for loss of services.

(2) Where the amount of compensation due a person under eighteen (18) years of age does not exceed the sum of two hundred fifty dollars ($250), the court may, in its discretion, direct the amount of compensation due the minor be paid as provided by title 34, chapter 1.



§ 50-6-222 - Preference or priority of rights of compensation. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

All rights of compensation granted by this chapter shall have the same preference or priority for the whole thereof against the assets of the employer as is allowed by law for any unpaid wages for labor.



§ 50-6-223 - Exemption and nonassignability of compensation claims -- Exceptions to nonassignability. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) No claim for compensation under this chapter shall be assignable, and all compensation and claims for compensation shall be exempt from claims of creditors.

(b) Notwithstanding subsection (a), compensation made by periodic payments shall be subject to income assignment for payment of support as provided by title 36, chapter 5, part 5 and § 50-2-105.

(c) Notwithstanding subsection (a), the department of human services shall have a lien on any lump-sum settlements for the collection of current or overdue support as defined by § 36-5-113, and may enforce the lien as provided by title 36, chapter 5, part 9.



§ 50-6-224 - Limitation of actions. [Applicable to injuries occurring prior to July 1, 2014.]

(a) The time within which the following acts shall be performed under this chapter shall be limited to the following periods, respectively:

(1) Actions or proceedings by an injured employee to determine or recover compensation: one (1) year after the occurrence of the injury, except as provided in § 50-6-203;

(2) Actions or proceedings by dependents to determine or recover compensation: one (1) year after the date of notice in writing given by the employer to the division of workers' compensation, stating the employer's willingness to pay compensation when it is shown that the death is one for which compensation is payable. In case the deceased was a native of a foreign country and leaves no known dependent or dependents within the United States, it shall be the duty of the commissioner to give written notice forthwith of the death to the consul or other representative of the foreign country residing within the state;

(3) Proceedings to obtain judgment in case of default of employer for thirty (30) days to pay any compensation due under any settlement or determination: one (1) year after the default; and

(4) In case of physical or mental incapacity, other than minority, of the injured person or the injured person's dependents to perform or cause to be performed any act required within the time in this section specified: the period of limitation in those cases shall be extended for one (1) year from the date when the incapacity ceases.

(b) This section applies only to injuries that arise on or before December 31, 2004, and shall have no applicability to injuries that arise on or after January 1, 2005.

§ First - of 2 versions of this section

50-6-225. Appeal if dissatisfied or aggrieved by judgment. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) Any party to the proceedings in the court of workers' compensation claims may, if dissatisfied or aggrieved by the judgment of that court, appeal to the supreme court, where the cause shall be heard and determined as provided in the Tennessee Rules of Appellate Procedure.

(2) Review of the workers' compensation court's findings of fact shall be de novo upon the record of the workers' compensation court, accompanied by a presumption of the correctness of the finding, unless the preponderance of the evidence is otherwise.

(3) The supreme court may, by order, refer workers' compensation cases to a panel known as the special workers' compensation appeals panel. This panel shall consist of three (3) judges designated by the chief justice, at least one (1) of whom shall be a member of the supreme court.

(4) Any case that the supreme court by order or rule refers to the special workers' compensation appeals panel shall be briefed, and oral argument shall be heard pursuant to the Tennessee Rules of Appellate Procedure as if the appeal were being heard by the entire supreme court.

(5) (A) The special workers' compensation appeals panel shall reduce to writing its findings and conclusions in all cases. The decision of the panel shall become the judgment of the supreme court thirty (30) days after it is issued unless:

(i) Any member of the supreme court files with the clerk a written request within the thirty-day period that the case be heard by the entire supreme court, in which event a final judgment will not be entered until the supreme court, after due consideration of the case, enters final judgment; or

(ii) Any party to the appeal files a motion requesting review by the entire supreme court within fifteen (15) days after issuance of the decision by the panel, in which event a final judgment will not be entered:

(a) Until the motion is denied; or

(b) If the motion is granted, until the supreme court enters final judgment after its consideration of the case.

(B) For purposes of this subsection (a), a decision of the panel shall be deemed to be issued on the day it is mailed to the parties, which date shall be noted on the decision by the clerk. Section 27-1-122 applies to all motions made pursuant to this subsection (a).

(b) Appeal of all cases under this chapter shall be expedited by:

(1) Giving the cases priority over all cases on the appellate dockets; and

(2) Allowing any case on appeal in the supreme court to be on motion of either party transferred to the bureau where the supreme court is then or will next be in session.

(c) (1) If the judgment or decree is appealed pursuant to subsection (a), interest on the judgment or decree shall be computed from the date that the judgment is entered by the court of workers' compensation claims at an annual rate as defined in § 47-14-121. For purposes of calculating the accrual of interest pursuant to this subdivision (c)(1), the average prime loan rate on the day the judgment or decree is entered by the trial court shall be used.

(2) Total judgment awarded is computed by the total number of weeks multiplied by the benefit rate without any reduction.

(d) When a reviewing court determines pursuant to motion or sua sponte that the appeal of an employer or insurer is frivolous, or taken for purposes of delay, a penalty may be assessed by the court, without remand, against the appellant for a liquidated amount.

(e) When a reviewing court determines pursuant to motion or sua sponte that the appeal of an employee is frivolous, a penalty may be assessed by the court, without remand, against the appellant for a liquidated amount.

§ Second - of 2 versions of this section

50-6-225. Submission of claim to court upon failure to agree on compensation -- Special workers' compensation appeals panel -- Impasse. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) Notwithstanding any provisions of this chapter to the contrary, in case of a dispute over or failure to agree upon compensation under this chapter, between the employer and employee or the dependent or dependents of the employee, the parties shall first submit the dispute to the benefit review conference process provided by the division of workers' compensation.

(2) (A) In the event the parties are unable to reach an agreement at the benefit review conference as to all issues related to the claim or the benefit review conference process is otherwise exhausted pursuant to rules promulgated by the commissioner, either party may file a civil action as provided in § 50-6-203 in the circuit or chancery court in the county in which the employee resided at the time of the alleged injury or in which the alleged injury occurred. In instances where the employee resides outside of the state and where the injury occurs outside of the state, the complaint shall be filed in any county where the employer maintains an office.

(B) If the parties are unable to reach an agreement at the benefit review conference as to all issues related to the claim or the benefit review conference process is otherwise exhausted pursuant to rules promulgated by the commissioner, and if the employer is a county or a municipal corporation that has accepted the provisions of this chapter, either party may file a civil action in the county in which the governmental entity is located or in the county in which the incident occurred from which the civil action arises.

(3) Neither party in a civil action filed pursuant to this section shall have the right to demand a jury.

(b) The Tennessee Rules of Civil Procedure and the Tennessee Rules of Evidence apply to all civil actions filed pursuant to this section.

(c) Unless required to be filed by an earlier date as a result of discovery requests pursuant to the Tennessee Rules of Civil Procedure, within sixty (60) days after the filing of an answer in an action under this section, the employer shall file with the court a wage statement detailing the employee's wages for the previous fifty-two (52) weeks, unless the employer stipulates that the maximum weekly workers' compensation rate applies in the particular action.

(d) Whenever any civil action is brought pursuant to this section, the judge or chancellor may, if the judge or chancellor so desires, visit the scene of the accident and examine the surroundings.

(e) (1) Any party to the proceedings in the circuit or chancery court may, if dissatisfied or aggrieved by the judgment or decree of that court, appeal to the supreme court, where the cause shall be heard and determined as provided in the Tennessee Rules of Appellate Procedure.

(2) Review of the trial court's findings of fact shall be de novo upon the record of the trial court, accompanied by a presumption of the correctness of the finding, unless the preponderance of the evidence is otherwise.

(3) The supreme court may, by order, refer workers' compensation cases to a panel known as the special workers' compensation appeals panel. This panel shall consist of three (3) judges designated by the chief justice, at least one (1) of whom shall be a member of the supreme court.

(4) Any case that the supreme court by order or rule refers to the special workers' compensation appeals panel shall be briefed, and oral argument shall be heard pursuant to the Tennessee Rules of Appellate Procedure as if the appeal were being heard by the entire supreme court.

(5) (A) The special workers' compensation appeals panel shall reduce to writing its findings and conclusions in all cases. The decision of the panel shall become the judgment of the supreme court thirty (30) days after it is issued unless:

(i) Any member of the supreme court files with the clerk a written request within the thirty-day period that the case be heard by the entire supreme court, in which event a final judgment will not be entered until the supreme court, after due consideration of the case, enters final judgment; or

(ii) Any party to the appeal files a motion requesting review by the entire supreme court within fifteen (15) days after issuance of the decision by the panel, in which event a final judgment will not be entered:

(a) Until the motion is denied; or

(b) If the motion is granted, until the supreme court enters final judgment after its consideration of the case.

(B) For purposes of this subsection (e), a decision of the panel shall be deemed to be issued on the day it is mailed to the parties, which date shall be noted on the decision by the clerk. Section 27-1-122 applies to all motions made pursuant to this subsection (e).

(6) If the entire supreme court, on its own motion or after granting the motion of a party, reviews an opinion of the special workers' compensation appeals panel, its review will be limited to the record and the briefs on file before the special workers' compensation appeals panel; provided, that the supreme court may, in its discretion, order the parties to further brief the issues or appear at oral argument.

(f) The trial of all cases under this chapter shall be expedited by:

(1) Giving the cases priority over all cases on the trial and appellate dockets; and

(2) Allowing any case on appeal in the supreme court to be on motion of either party transferred to the division where the supreme court is then or will next be in session.

(g) (1) If the judgment or decree of a court is appealed pursuant to subsection (e), interest on the judgment or decree shall be computed from the date that the judgment or decree is entered by the trial court at an annual rate of interest five (5) percentage points above the average prime loan rate for the most recent week for which such an average rate has been published by the board of governors of the federal reserve system on the total judgment awarded by the supreme court. For purposes of calculating the accrual of interest pursuant to this subdivision (g)(1), the average prime loan rate on the day the judgment or decree is entered by the trial court shall be used.

(2) Total judgment awarded is computed by the total number of weeks multiplied by the benefit rate without any reduction.

(3) For purposes of determining the amount of interest that has accrued on a judgment or decree, the commissioner of financial institutions shall maintain a listing of the average prime loan rate as it becomes available each month, and the commissioner of financial institutions shall respond to inquiries concerning what the average prime rate was on a given month and year. If the person making the inquiry so requests, the commissioner shall send the person a letter certifying what the average prime rate was on the month and year requested. The commissioner is authorized to charge a reasonable fee not to exceed ten dollars ($10.00) for preparing and sending the letter.

(4) For purposes of this subsection (g), "judgment" and "decree" includes any discretionary costs awarded pursuant to this chapter.

(h) When a reviewing court determines pursuant to motion or sua sponte that the appeal of an employer or insurer is frivolous, or taken for purposes of delay, a penalty may be assessed by the court, without remand, against the appellant for a liquidated amount.

(i) When a reviewing court determines pursuant to motion or sua sponte that the appeal of an employee is frivolous, a penalty may be assessed by the court, without remand, against the appellant for a liquidated amount.

(j) If an employer wrongfully fails to pay an employee's claim for temporary total disability payments, the employer shall be liable, in the discretion of the court, to pay the employee, in addition to the amount due for temporary total disability payments, a sum not exceeding twenty-five percent (25%) of the temporary total disability claim; provided, that it is made to appear to the court that the refusal to pay the claim was not in good faith and that the failure to pay inflicted additional expense, loss or injury upon the employee; and provided, further, that the additional liability shall be measured by the additional expense thus entailed.

(k) If, on request by the specialist, a party fails to produce documents, to cooperate in scheduling a conference or to provide a representative authorized to settle a matter in attendance at a conference, then a specialist may declare an impasse and file the report on unresolved issues with a court. On the motion of either party or on the court's own motion, a court is authorized, but not required, to hold a hearing on the failure to produce documents requested by the specialist, to cooperate in scheduling or to provide a representative who possessed settlement authority. If the court determines that the failure lacked good cause or resulted from bad faith, then the court may assess the offending party who failed to take the requested action with attorney's fees and costs related only to the trial. The commissioner is authorized to promulgate rules to effectuate the purposes of this subsection (k) in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(l) If an employee receives a settlement, judgment or decree under this chapter that includes the payment of medical expenses and the employer or workers' compensation carrier wrongfully fails to reimburse an employee for any medical expenses actually paid by the employee within sixty (60) days of the settlement, judgment or decree, or fails to provide reasonable and necessary medical expenses and treatment, including failure to reimburse for reasonable and necessary medical expenses, in bad faith after receiving reasonable notice of their obligation to provide the medical treatment, the employer or workers' compensation carrier shall be liable, in the discretion of the court, to pay the employee, in addition to the amount due for medical expenses paid, a sum not exceeding twenty-five percent (25%) of the expenses; provided, that it is made to appear to the court that the refusal to pay the claim was not in good faith and that the failure to pay inflicted additional expense, loss or injury upon the employee.

§ First - of 2 versions of this section

50-6-226. Fees of attorneys and physicians, and hospital charges. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) The fees of attorneys for services to employees under this chapter, shall be subject to the approval of the workers' compensation judge before which the matter is pending, as appropriate; provided, that no attorney's fees to be charged employees shall be in excess of twenty percent (20%) of the amount of the recovery or award to be paid by the party employing the attorney. The department shall deem the attorney's fee to be reasonable if the fee does not exceed twenty percent (20%) of the award to the injured worker, or, in cases governed by § 50-6-207(4), twenty percent (20%) of the first four hundred fifty (450) weeks of the award. All attorney's fees for attorneys representing employers shall be subject to review for reasonableness of the fee and shall be subject to approval by a workers' compensation judge when the fee exceeds ten thousand dollars ($10,000).

(2) (A) Medical costs that have been voluntarily paid by the employer or its insurer shall not be included in determining the award for purposes of calculating the attorney's fee.

(B) [Deleted by 2013 amendment, effective July 1, 2014.]

(C) In cases that proceed to trial, an employee's attorney shall file an application for approval of a proposed attorney's fee. Where the award of an attorney's fee exceeds ten thousand dollars ($10,000), the court shall make specific findings as to the factors that justify the fee as provided in Tennessee Supreme Court Rule 8, RPC 1.5.

(D) The final order or settlement in all workers' compensation cases shall set out the attorney portion of the award in both dollar and percentage terms and the required findings.

(3) In accident cases that result in death of an employee, the plaintiff's attorney's fees shall not exceed reasonable payment for actual time and expenses incurred when the employer makes a voluntary settlement offer in writing to dependents or survivors eligible under § 50-6-210 within thirty (30) days of the employee's death if the employer offers to provide the dependents or survivors with all the benefits provided under this chapter. The approving authority shall review and approve the settlements on an expedited basis.

(4) The fees of physicians and charges of hospitals for services to employees under this chapter, shall be subject to the approval of the administrator or the court before which the matter is pending, as appropriate, as provided in this subdivision (a)(4). Unless a medical fee or charge is contested, the department shall deem it to be reasonable. If a fee or charge is contested, the department shall permit a party to seek review only of the contested fee or charge in any court with jurisdiction to hear a matter pursuant to § 50-6-225. A court may review the case solely for the purpose of approving the fees and charges that are reasonable.

(b) The charging or receiving of any fee by an attorney in violation of subsection (a) shall be deemed unlawful practice and render the attorney liable to disbarment; and, further, the attorney shall forfeit double the entire amount retained by the attorney, to be recovered as in case of debt by the injured person or the injured person's creditor.

(c) (1) The fees charged to the claimant by the treating physician or a specialist to whom the employee was referred for giving testimony by oral deposition relative to the claim shall, unless the interests of justice require otherwise, be considered a part of the costs of the case, to be charged against the employer when the employee is the prevailing party.

(2) The workers' compensation judge shall have the discretion to determine the reasonableness of the fee charged by any physician pursuant to this subsection (c).

(3) This subsection (c) applies only to workers' compensation actions arising on or after July 1, 1988.

(d) In addition to any attorneys' fees provided for in this section, the court of workers' compensation claims may award attorneys' fees and reasonable costs, including reasonable and necessary court reporter expenses and expert witness fees for depositions and trials incurred when the employer fails to furnish appropriate medical, surgical and dental treatment or care, medicine, medical and surgical supplies, crutches, artificial members and other apparatus to an employee provided for in a settlement or judgment under this chapter.

(e) A health care provider shall not employ a collection agency or make a report to a credit bureau concerning a private claim against an employer for all or part of the costs of medical care provided to an employee that are not paid by the employer's workers' compensation insurer without having first given notice of the dispute to the medical payment committee. The medical director may include the insurer in the administrative process.

§ Second - of 2 versions of this section

50-6-226. Fees of attorneys and physicians, and hospital charges. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) The fees of attorneys for services to employees under this chapter, shall be subject to the approval of the commissioner or the court before which the matter is pending, as appropriate; provided, that no attorney's fees to be charged employees shall be in excess of twenty percent (20%) of the amount of the recovery or award to be paid by the party employing the attorney. All attorney's fees for attorneys representing employers shall be subject to review for reasonableness of the fee and shall be subject to approval by a court when the fee exceeds ten thousand dollars ($10,000).

(2) (A) Medical costs that have been voluntarily paid by the employer or its insurer shall not be included in determining the award for purposes of calculating the attorney's fee.

(B) For cases submitted to the department for approval pursuant to § 50-6-206(c) that are resolved prior to trial or pursuant to a benefit review conference, the department shall deem the attorney's fee to be reasonable if the fee does not exceed twenty percent (20%) of the award to the injured worker, or, in cases governed by § 50-6-207(4), twenty percent (20%) of the first four hundred (400) weeks of the award.

(C) In cases that proceed to trial, an employee's attorney shall file an application for approval of a proposed attorney's fee. Where the award of an attorney's fee exceeds ten thousand dollars ($10,000), the court shall make specific findings as to the factors that justify the fee as provided in Tennessee Supreme Court Rule 8, RPC 1.5.

(D) The final order or settlement in all workers' compensation cases shall set out the attorney portion of the award in both dollar and percentage terms and the required findings.

(3) In accident cases that result in death of an employee, the plaintiff's attorney's fees shall not exceed reasonable payment for actual time and expenses incurred when the employer makes a voluntary settlement offer in writing to dependents or survivors eligible under § 50-6-210 within thirty (30) days of the employee's death if the employer offers to provide the dependents or survivors with all the benefits provided under this chapter. The approving authority shall review and approve the settlements on an expedited basis.

(4) The fees of physicians and charges of hospitals for services to employees under this chapter, shall be subject to the approval of the commissioner or the court before which the matter is pending, as appropriate, as provided in this subdivision (a)(4). Unless a medical fee or charge is contested, the department shall deem it to be reasonable. If a fee or charge is contested, the department shall permit a party to seek review only of the contested fee or charge in any court with jurisdiction to hear a matter pursuant to § 50-6-225. A court may review the case solely for the purpose of approving the fees and charges that are reasonable.

(b) The charging or receiving of any fee by an attorney in violation of subsection (a) shall be deemed unlawful practice and render the attorney liable to disbarment; and, further, the attorney shall forfeit double the entire amount retained by the attorney, to be recovered as in case of debt by the injured person or the injured person's creditor.

(c) (1) The fees charged to the claimant by the treating physician or a specialist to whom the employee was referred for giving testimony by oral deposition relative to the claim shall, unless the interests of justice require otherwise, be considered a part of the costs of the case, to be charged against the employer when the employee is the prevailing party.

(2) The trial judge shall have the discretion to determine the reasonableness of the fee charged by any physician pursuant to this subsection (c).

(3) This subsection (c) apply only to workers' compensation actions arising on or after July 1, 1988.



§ 50-6-227 - Alien dependents of deceased employee -- Payment to consular officer or representative -- Bond -- List of dependents. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) (A) In the event compensation is payable due to the death of an employee under this chapter, and the decedent leaves an alien dependent or dependents residing outside of the United States, a workers' compensation specialist is authorized to conduct a benefit review conference to attempt to resolve the issues; provided, that a representative or representatives of the employer and a duly authorized representative or representatives of the consul or other representative of the foreign country in which the dependent or dependents resides are present. In the event a settlement agreement is reached, the commissioner or commissioner's designee is authorized to approve the settlement, and the order of the commissioner or the commissioner's designee shall be entitled to the same standing as a judgment of a court of record for all purposes. In the event the parties are unable to reach an agreement at the benefit review conference, the employer or employee's representative may file a complaint in the circuit or chancery court that would have jurisdiction of the matter pursuant to § 50-6-225 requesting the court to hear and determine the matter.

(B) The commissioner, or commissioner's designee, or the court shall order payment of any compensation due from the employer to be made to the duly accredited consular officer of the country of which the beneficiaries are citizens. The consular officer or the consular officer's representative shall be fully authorized and empowered by this law to settle all claims for compensation and to receive the compensation for distribution to the persons entitled to the compensation.

(2) The distribution of funds in cases described in subdivision (a)(1) shall be made only upon the order of the commissioner, the commissioner's designee, or the court that heard the matter. If required to do so by the commissioner, the commissioner's designee, or the court, the consular officer or the consular officer's representative shall execute a good and sufficient bond to be approved by the commissioner, the commissioner's designee, or the court, conditioned upon the faithful accounting of the moneys so received by the consular officer or the consular officer's representative. Before the bond is discharged a verified statement of receipts and disbursements of the moneys shall be made and filed with the commissioner or the court, as appropriate.

(b) The consular officer or the consular officer's representative shall, before receiving the first payment of the compensation, and at reasonable times thereafter, upon the request of the employer, furnish to the employer a sworn statement containing a list of the dependents with the name, age, residence, extent of dependency and relation to the deceased of each dependent.



§ 50-6-228 - Copies of settlements and releases -- Filing. [Applicable to injuries occurring prior to July 1, 2014.]

Copies of all settlements and releases shall be filed by the employer with the division of workers' compensation, within ten (10) days after the settlements are made, and shall become part of the permanent records of the division.

§ First - of 2 versions of this section

50-6-229. Commutation to lump sum payment with consent of court. [Applicable to injuries occurring on and after July 1, 2014.]

(a) The amounts of compensation payable periodically under this chapter may be commuted to one (1) or more lump sum payments. These may be commuted upon motion of any party subject to the approval of the circuit, chancery or criminal court. No agreed stipulation or order or any agreement by the employer and employee or any other party to the proceeding shall be a prerequisite to the court's approval or disapproval of the award being paid in one (1) or more lump sum payments. In making the commutation, the lump sum payment shall, in the aggregate, amount to a sum of all future installments of compensation. No settlement or compromise shall be made except on the terms provided in this chapter. In determining whether to commute an award, the trial court shall consider whether the commutation will be in the best interest of the employee, and the court shall also consider the ability of the employee to wisely manage and control the commuted award, regardless of whether special needs exist. Attorneys' fees may be paid as a partial lump sum from any award when approved and ordered by the trial judge.

(b) All settlements of compensation by agreement of the parties and all awards of compensation made by the court of workers' compensation claims, when the amount paid or to be paid in settlement or by award does not exceed the compensation for twenty-six (26) weeks of disability, shall be final and not subject to readjustment.

(c) All amounts paid by the employer and received by the employee or the employee's dependents, by lump sum payments, shall be final, but the amount of any award payable periodically for more than twenty-six (26) weeks may be modified as follows:

(1) At any time by agreement of the parties and approval by the court; or

(2) If the parties do not agree, then at any time after twenty-six (26) weeks from the date of the award, either party may file an application to the court of workers' compensation claims, on the ground of increase or decrease of incapacity due solely to the injury.

§ Second - of 2 versions of this section

50-6-229. Commutation to lump sum payment with consent of court. [Applicable to injuries occurring prior to July 1, 2014.]

(a) The amounts of compensation payable periodically under this chapter may be commuted to one (1) or more lump sum payments. These may be commuted upon motion of any party subject to the approval of the circuit, chancery or criminal court. No agreed stipulation or order or any agreement by the employer and employee or any other party to the proceeding shall be a prerequisite to the court's approval or disapproval of the award being paid in one (1) or more lump sum payments. In making the commutation, the lump sum payment shall, in the aggregate, amount to a sum of all future installments of compensation. No settlement or compromise shall be made except on the terms provided in this chapter. In determining whether to commute an award, the trial court shall consider whether the commutation will be in the best interest of the employee, and the court shall also consider the ability of the employee to wisely manage and control the commuted award, regardless of whether special needs exist. Attorneys' fees may be paid as a partial lump sum from any award when approved and ordered by the trial judge.

(b) (1) Certified copies of the pleadings, orders, judgments and decrees, whereby any lump sum payment settlement has been approved by the court, shall be forwarded to the division of workers' compensation by the employer within ten (10) days after the entry of any final judgment in the proceeding.

(2) The administrator shall have thirty (30) days after the receipt of the certified copies of the proceedings within which to intervene in the lump sum settlement proceedings to secure a readjustment of the lump sum in accordance with the requirements and provisions of this law, whether court shall have adjourned or not, § 50-6-230 to the contrary notwithstanding.



§ 50-6-230 - Awards and agreed settlements -- Finality. [Applicable to injuries occurring prior to July 1, 2014.]

All settlements of compensation by agreement of the parties and all awards of compensation made by the court, where the amount paid or to be paid in settlement or by award does not exceed the compensation for six (6) months' disability, shall be final and not subject to readjustment.



§ 50-6-231 - Lump sum payments final -- Modification of periodic payments for more than six months. [Applicable to injuries occurring prior to July 1, 2014.]

All amounts paid by the employer and received by the employee or the employee's dependents, by lump sum payments, shall be final, but the amount of any award payable periodically for more than six (6) months may be modified as follows:

(1) At any time by agreement of the parties and approval by the court; or

(2) If the parties cannot agree, then at any time after six (6) months from the date of the award an application may be made to the courts by either party, on the ground of increase or decrease of incapacity due solely to the injury. In those cases, the same procedure shall be followed as in § 50-6-225 in case of a disputed claim for compensation.

§ First - of 2 versions of this section

50-6-232. Present value of future installments -- Deposit in trust releasing employer -- Trustee to make payments. [Applicable to injuries occurring on and after July 1, 2014.]

(a) Any time after the amount of any award has been agreed upon by the parties, or found and ordered by the court, a sum of all future installments of compensation may, where death or the nature of the injury renders the amount of future payments certain, by leave of court, be paid by the employer to any savings bank or trust company of this state to be approved and designated by the court, and the sum, together with all interest on the sum, shall be held in trust for the employee or the dependents of the employee who shall have no further recourse against the employer.

(b) The payment of the sum by the employer evidenced by the receipts of the trustee, which shall be filed with the bureau, shall constitute satisfaction of the award by the employer.

(c) Payments from the fund shall be made by the trustee in the same amounts and at the same time as are required of the employer until the fund interest is exhausted.

(d) In the appointment of the trustee, preference shall be given, in the discretion of the court of workers' compensation claims, to the choice of the injured employee or the dependent of the deceased employee, as the case may be.

§ Second - of 2 versions of this section

50-6-232. Present value of future installments -- Deposit in trust releasing employer -- Trustee to make payments. [Applicable to injuries occurring prior to July 1, 2014.]

(a) Any time after the amount of any award has been agreed upon by the parties, or found and ordered by the court, a sum of all future installments of compensation may, where death or the nature of the injury renders the amount of future payments certain, by leave of court, be paid by the employer to any savings bank or trust company of this state to be approved and designated by the court, and the sum, together with all interest on the sum, shall be held in trust for the employee or the dependents of the employee who shall have no further recourse against the employer.

(b) The payment of the sum by the employer evidenced by the receipts in duplicate of the trustee, one (1) of which shall be filed with the division of workers' compensation, and the other filed with the clerk of the circuit court, shall operate as a satisfaction of the award as to the employer.

(c) Payments from the fund shall be made by the trustee in the same amounts and at the same time as are required of the employer until the fund interest is exhausted.

(d) In the appointment of the trustee, preference shall be given, in the discretion of the court, to the choice of the injured employee or the dependent of the deceased employee, as the case may be.

§ First - of 2 versions of this section

50-6-233. Enforcement powers of administrator -- Referral of vocational rehabilitation cases -- Promulgation of rules and regulations to implement chapter. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) There is conferred upon the administrator the power to enforce this chapter that relate to the assurance of payments of the awards under this chapter.

(2) In no event shall the bureau of workers' compensation charge a fee or impose a cost for any necessary or required forms needed to process a workers' compensation claim.

(b) The administrator shall cause the bureau of workers' compensation to refer all feasible cases for vocational rehabilitation to the department of education.

(c) In addition to the rulemaking authority granted in § 50-6-118, and subsection (a), the administrator or the commissioner of commerce and insurance, as appropriate, may promulgate rules and regulations implementing this chapter. The rules and regulations shall be promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

§ Second - of 2 versions of this section

50-6-233. Enforcement power of commissioner -- Referral of vocational rehabilitation cases -- Promulgation of rules and regulations to implement chapter. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) There is conferred upon the commissioner the power to enforce this chapter that relate to the assurance of payments of the awards under this chapter.

(2) The commissioner has the power, subject to the approval of the governor, to employ clerical assistance the commissioner deems necessary and fix the compensation of the person or persons so employed.

(3) The commissioner may make rules and regulations not inconsistent with this law for the purpose of discharging the commissioner's duties under this chapter.

(4) The commissioner may provide forms for the use of employers and other literature that may be necessary and shall furnish to any employee or employer literature and blank forms that the commissioner deems requisite to facilitate or promote the efficient administration of this chapter.

(5) In no event shall the division of workers' compensation charge a fee or impose a cost for any necessary or required forms needed to process a workers' compensation claim.

(6) The commissioner shall modify Form # C32 to include a location for a health care provider to indicate temporary total disability and the point at which the employee reached maximum medical improvement.

(b) The commissioner shall cause the division of workers' compensation to refer all feasible cases for vocational rehabilitation to the department of education.

(c) In addition to the rulemaking authority granted in § 50-6-118, and subsection (a), the commissioner or the commissioner of commerce and insurance, as appropriate, may promulgate rules and regulations implementing this chapter. The rules and regulations shall be promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The commissioner's rules and regulations shall include, but not be limited to, the rules and regulations:

(1) Establishing minimum qualifications and training for workers' compensation specialists;

(2) Establishing procedures for benefit review conferences including the time within which all conferences must be held and the times within which copies of reports and agreements must be filed with the commissioner. The rules shall prescribe a mechanism by which written notice of all conferences, copies of agreements, and copies of reports shall be provided to the insurer, the employee, the employer, and any party to a claim. The rules shall provide guidelines relating to claims that do not require a benefit review conference;

(3) To provide a civil penalty for parties to a claim who fail to attend a properly scheduled and noticed conference;

(4) To provide a procedure to withhold payment from a health care provider for over-utilization of medical care or services or for ordering inappropriate medical care or services;

(5) To provide an appeal procedure for a health care provider who has had payment withheld for over-utilization of medical care or services;

(6) To provide a system of case management to coordinate the medical care services provided to employees claiming benefits under this chapter. The rules and regulations shall establish a threshold of medical expenses and services or other appropriate point over which all cases will be subject to case management;

(7) To ensure health care providers' compliance with § 50-6-204(a)(4), and rules and regulations to provide an appeal procedure for a health care provider who has had payment withheld for charging amounts found to be excessive; provided, that no rule promulgated pursuant to this subdivision (c)(7) shall be filed with the secretary of state after approval by the attorney general and reporter, pursuant to §§ 4-5-207 and 4-5-211, unless also approved by the medical care and cost containment committee established by § 50-6-125; and

(8) To establish a civil penalty, to be assessed at the discretion of the commissioner, against a provider who has, after proper notification and appropriate time to respond, refused to make repayment to a payor for a payment that exceeds the medical fee schedule after exhausting all appeals. Under no circumstances shall a provider be assessed a civil penalty solely for receiving payment from a payor that exceeds the medical fee schedule.

§ First - of 2 versions of this section

50-6-234. Discontinuance or change in temporary disability benefits by employer -- Resumption or increase of benefits. [Applicable to injuries occurring on and after July 1, 2014.]

(a) In any case when the employer has commenced paying temporary disability benefits to the employee and has then stopped or changed the benefits for any cause other than failure of an employee to submit to employer requests for reasonable medical examinations by the treating physician or final settlement, the employee may request the assistance of a workers' compensation mediator who shall mediate the dispute, in accordance with § 50-6-236. If the dispute is not resolved by agreement, the parties may submit the dispute to a workers' compensation judge for resolution after the workers' compensation mediator has issued a dispute certification notice in accordance with § 50-6-236.

(b) After temporary disability payments have commenced, when the injured employee reaches maximum medical improvement and the compensability of the injury has not been contested by the employer, then payments shall continue until the injured employee accepts or rejects a job offered by any employer at a wage equal to or greater than the employee's pre-injury wage, if the employee is able to perform the duties of the position within any restrictions placed on the employee by the physician selected pursuant to § 50-6-204. In no case may temporary payments pursuant to this subsection (b) exceed the lesser of sixty (60) days or the value of the employee's permanent partial disability award calculated solely upon the medical impairment; provided, that these limits may be exceeded if agreed to by all parties. The amount of the payment shall be credited against any permanent award. For purposes of this subsection (b), the determination of attainment of maximum medical improvement and the employee's medical impairment shall be made by the physician selected in accordance with § 50-6-204. Nothing in this subsection (b) shall require an employer to return any employee to work.

§ Second - of 2 versions of this section

50-6-234. Discontinuance or change in temporary disability benefits by employer -- Resumption or increase of benefits. [Applicable to injuries occurring prior to July 1, 2014.]

(a) In any case where the employer has commenced paying temporary disability benefits to the employee and has then stopped or changed the benefits for any cause other than failure of an employee to submit to employer requests for reasonable medical examinations by the treating physician or final settlement, the employee may petition a court of proper jurisdiction to order that the employer show good cause why the temporary benefits should not be resumed or increased.

(b) Upon a hearing, the court is authorized to award the resumption or increase of the benefits to the employee from the employer.

(c) The hearing shall be held within twenty (20) days after the petition is filed.

(d) After temporary disability payments have commenced, when the injured employee reaches maximum medical improvement, a permanent impairment rating is given and the compensability of the injury has not been contested by the employer, then payments shall continue until the earlier of the following events: the injured employee accepts or rejects a job offered by the employer at a wage equal to or greater than the employee's pre-injury wage, if the employee is able to perform the duties of the position within any restrictions placed on the employee by the physician selected pursuant to § 50-6-204; or a benefit review conference is held and the report is filed pursuant to § 50-6-240. In no case may temporary payments pursuant to this subsection (d) exceed the lesser of sixty (60) days or the value of the employee's permanent partial disability award calculated solely upon the medical impairment; provided, that these limits may be exceeded if agreed to by all parties. The amount of the payment shall be credited against any permanent award. For purposes of this subsection (d), the determination of attainment of maximum medical improvement and the employee's medical impairment shall be made by the physician selected in accordance with § 50-6-204. Nothing in this subsection (d) shall require an employer to return any employee to work.

§ First - of 2 versions of this section

50-6-235. Depositions by physicians -- Written medical report -- Admissibility -- Schedule for charges. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) If a physician refuses to make a reasonable effort to give a deposition in a workers' compensation case within ninety (90) days of receipt of notice, the employee may petition the court for an order requiring the physician to give the deposition.

(2) If the physician does not respond to the petition in a timely fashion, the physician may lose the exemption from subpoena to trial established by § 24-9-101.

(b) For the purpose of subsection (a), the requirement that the physician make a reasonable effort to give a deposition may be presumed to be satisfied if the physician offers to be available to give the physician's deposition within ninety (90) days' of notice at two (2) or more reasonable places and at times within normal business hours, but because of scheduling difficulties on the part of any of the other persons who wish to be present at the deposition, the deposition cannot take place at either of the times and places offered by the physician.

(c) (1) Any party may introduce direct testimony from a physician through a written medical report on a form established by the administrator. The administrator shall establish by rule the form for the report. All parties shall have the right to take the physician's deposition on cross examination concerning its contents. Any written medical report sought to be introduced as evidence shall be signed by the physician making the report bearing an original signature. A reproduced medical report that is not originally signed is not admissible as evidence unless accompanied by an originally signed affidavit from the physician or the submitting attorney verifying the contents of the report. Any written medical report sought to be introduced into evidence shall include within the body of the report or as an attachment a statement of qualifications of the person making the report. The administrator shall, by regulation, fix the fee to be charged by the physician for the preparation and filing of the report and fix penalties for a failure to file the report after a timely request for it by any interested party.

(2) The written medical report of a treating or examining physician shall be admissible at any stage of a workers' compensation claim in lieu of a deposition upon oral examination, if notice of intent to use the sworn statement is provided to the opposing party or counsel not less than twenty (20) days before the date of intended use. If no objection is filed within ten (10) days of the receipt of the notice, the sworn statement shall be admissible as described in this subsection (c). In the event that a party does object, then the objecting party shall depose the physician within a reasonable period of time or the objection shall be deemed to be waived.

(d) The medical payment committee established in § 50-6-125 shall establish a schedule by rule for reasonable charges by physicians for preparing and giving depositions in workers' compensation cases. The schedule may be subject to annual revision. Physicians shall not be permitted to charge more than the amount permitted under the schedule. The rule shall be subject to the approval of the administrator, including annual revisions.

§ Second - of 2 versions of this section

50-6-235. Depositions by physicians -- Written medical report -- Admissibility -- Schedule for charges. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) If a physician refuses to make a reasonable effort to give a deposition in a workers' compensation case within ninety (90) days of receipt of notice, the employee may petition the court for an order requiring the physician to give the deposition.

(2) If the physician does not respond to the petition in a timely fashion, the physician may lose the exemption from subpoena to trial established by § 24-9-101.

(b) For the purpose of subsection (a), the requirement that the physician make a reasonable effort to give a deposition may be presumed to be satisfied if the physician offers to be available to give the physician's deposition within ninety (90) days' of notice at two (2) or more reasonable places and at times within normal business hours, but because of scheduling difficulties on the part of any of the other persons who wish to be present at the deposition, the deposition cannot take place at either of the times and places offered by the physician.

(c) (1) Any party may introduce direct testimony from a physician through a written medical report on a form established by the commissioner. The commissioner shall establish by rule the form for the report. All parties shall have the right to take the physician's deposition on cross examination concerning its contents. Any written medical report sought to be introduced as evidence shall be signed by the physician making the report bearing an original signature. A reproduced medical report that is not originally signed is not admissible as evidence unless accompanied by an originally signed affidavit from the physician or the submitting attorney verifying the contents of the report. Any written medical report sought to be introduced into evidence shall include within the body of the report or as an attachment a statement of qualifications of the person making the report. The commissioner shall, by regulation, fix the fee to be charged by the physician for the preparation and filing of the report and fix penalties for a failure to file the report after a timely request for it by any interested party.

(2) The written medical report of a treating or examining physician shall be admissible at any stage of a workers' compensation claim in lieu of a deposition upon oral examination, if notice of intent to use the sworn statement is provided to the opposing party or counsel not less than twenty (20) days before the date of intended use. If no objection is filed within ten (10) days of the receipt of the notice, the sworn statement shall be admissible as described in this subsection (c). In the event that a party does object, then the objecting party shall depose the physician within a reasonable period of time or the objection shall be deemed to be waived.

(d) The medical care and cost containment committee established in § 50-6-125 shall establish a schedule by rule for reasonable charges by physicians for preparing and giving depositions in workers' compensation cases. The schedule may be subject to annual revision. Physicians shall not be permitted to charge more than the amount permitted under the schedule. The rule shall be subject to the approval of the commissioner, including annual revisions.

§ First - of 2 versions of this section

50-6-236. Workers' compensation mediators program. [Applicable to injuries occurring on and after July 1, 2014.]

(a) The administrator shall establish a workers' compensation mediators program to assist injured or disabled employees, persons claiming death benefits, employers and other persons in protecting their rights, resolving disputes, and obtaining information pertinent to workers' compensation laws and practices.

(b) In accordance with rules adopted by the administrator, the mediator shall conduct alternative dispute resolution and the mediator shall:

(1) Mediate all disputes between the parties related to the resolution of a claim for workers' compensation benefits and assist in the adjustment of claims consistent with this chapter and the policies of the administrator;

(2) Thoroughly inform all parties of their rights and responsibilities under this chapter, including the right of any party to be represented by an attorney of the party's choice;

(3) Accept all documents and information presented to the bureau relating to the employee's wages, medical condition, and any other information pertinent to the resolution of disputed issues and include them in the claim file; and

(4) If the parties reach a full and final settlement, the mediator shall reduce the settlement to writing and each party, or their representative, shall sign. Any settlement reached during alternative dispute resolution proceedings shall not become effective, until it has been approved by a workers' compensation judge in accordance with the procedure provided in this chapter.

(c) (1) When mediation is held, a person representing the employee and the employer, or the employer's insurer, with the authority to settle, shall attend. It shall not be required that the state or its representative who attends mediation have final settlement authority. Parties entering into mediation shall be prepared to mediate all disputed issues at the beginning of mediation and shall mediate all issues in good faith.

(2) When a mediator determines that a party is not prepared to mediate as required or believes a party is not mediating in good faith, the mediator shall include comments to that effect in the dispute certification notice.

(3) The administrator is authorized to promulgate rules to effectuate the purposes of this subsection (c) in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The violation of those rules or this subsection (c) may subject the party or their representative to a civil penalty of not less than fifty dollars ($50.00) or more than five thousand dollars ($5,000).

(d) (1) If the parties are unable to reach settlement of any disputed issues, the mediator shall issue a written dispute certification notice setting forth all unresolved issues for hearing before a workers' compensation judge.

(2) The dispute certification shall be issued on a form prescribed by the administrator and signed by the assigned workers' compensation mediator who shall distribute a copy of the signed dispute certification notice to all parties in accordance with rules adopted by the administrator.

(3) (A) No party is entitled to a hearing before a workers' compensation judge to determine temporary or permanent benefits or to resolve a dispute over the terms of an agreed settlement of a workers' compensation claim, unless a workers' compensation mediator has issued a dispute certification notice setting forth the issues for adjudication by a workers' compensation judge.

(B) Within five (5) business days after a copy of the dispute certification notice signed by the mediator has been distributed to the parties, any party may, on no more than one (1) occasion for each notice, present a written request that the contents of the dispute certification notice be amended to the mediator who presided over the alternative dispute resolution proceeding.

(C) If a written request to amend the dispute certification notice is presented to the mediator before the expiration of the five (5) business day period provided in subdivision (d)(3)(B), the mediator shall, within three (3) business days after the initial five (5) business day period ends, issue an amended dispute certification notice. If no amended dispute certification notice is signed by the mediator and distributed to the parties, the initial dispute certification notice distributed to the parties pursuant to subdivision (d)(3) shall remain in effect.

(e) A workers' compensation mediator shall not be an advocate for either party and shall mediate all issues without favor or presumption for or against either party. A mediator shall have no authority to order the provision of workers' compensation benefits.

(f) Any person employed as a workers' compensation mediator shall not engage in mediation, litigation, or determination of workers' compensation claims outside of the workers' compensation mediator's duties as a workers' compensation mediator.

(g) If, following a request by the mediator, a party fails to produce documents, to cooperate in scheduling mediation, or to provide a representative authorized to settle a matter in attendance at mediation, then the mediator may issue a dispute certification notice and include a statement detailing the party's failure to cooperate, produce documents or to ensure attendance of a representative authorized to settle the claim. On the motion of either party or on the workers' compensation judge's motion, a workers' compensation judge is authorized, but not required, to hold a hearing on the failure to produce documents requested by the mediator, to cooperate in scheduling and to provide a representative who possessed settlement authority. If the workers' compensation judge determines that the failure lacked good cause or resulted from bad faith, then the workers' compensation judge may assess the offending party who failed to take the requested action with attorney's fees and costs related only to the mediation and the hearing. The administrator is authorized to promulgate rules to effectuate the purposes of this subsection (g) in accordance with the Uniform Administrative Procedures Act.

§ Second - of 2 versions of this section

50-6-236. Workers' compensation specialists. [Applicable to injuries occurring prior to July 1, 2014.]

(a) The commissioner shall establish a workers' compensation specialist program to assist injured or disabled employees, persons claiming death benefits, employers and other persons in protecting their rights and obtaining information available under workers' compensation laws.

(b) A workers' compensation specialist shall meet with or otherwise provide information to or receive information from injured or disabled employees, employers, insurance carriers and health care providers on behalf of injured or disabled employees. The specialist shall conduct informal dispute resolution by holding benefit review conferences throughout the state. The conference shall be held in the county where the employee lives, unless otherwise agreed to between the parties, or otherwise directed by the commissioner.

(c) Any person employed as a specialist by the commissioner is ineligible to further handle cases that require the person's involvement during this employment as a specialist.

(d) A workers' compensation specialist shall examine any proposed settlement reached during the benefit review conference to determine whether the employee is receiving, substantially, the benefits provided by this chapter.

(e) Each employer shall notify the employer's employees of the workers' compensation specialist service in a manner prescribed by the commissioner. At a minimum, the notice shall include the posting of a notice in one (1) or more conspicuous places. The notice shall include a toll-free number for employees to reach a workers' compensation specialist. The commissioner shall also describe clearly the availability of the workers' compensation specialist on the first report of accident form required by this chapter.

(f) Workers' compensation specialists shall conduct benefit review conferences. The commissioner shall institute and maintain an education and training program for workers' compensation specialists, who must be employees of the division. The specialists shall be trained in the principles and procedures of dispute mediation. The commissioner is authorized to consult or enter into contracts with the federal mediation and conciliation service or other appropriate organizations to accomplish this purpose.

(g) In conducting benefit review conferences, the workers' compensation specialist shall:

(1) Mediate disputes between the parties and assist in the adjustment of claims consistent with this chapter and the policies of the commissioner, before and after the benefit review conference;

(2) Thoroughly inform all parties of their rights and responsibilities under this chapter, including the right of any party to be represented by an attorney of the party's choice;

(3) Ensure that all documents and information relating to the employees' wages, medical condition, and any other information pertinent to the resolution of disputed issues are contained in the claim file at the conference, especially in cases in which the employee is not represented by an attorney; and

(4) Determine whether, under any proposed settlement, the employee is receiving, substantially, the benefits provided by this chapter.

(h) A benefit review conference shall be requested at any time within the limitation period or periods provided in §§ 50-6-203 or 50-6-306. A workers' compensation specialist shall have the authority to continue or reschedule a benefit review conference. A workers' compensation specialist shall also have the authority to cancel or waive a benefit review conference, solely within the discretion of that workers' compensation specialist.

(i) For the purpose of conducting discovery, workers' compensation specialists shall have the authority, either on their own or at the request of either party, to refer matters to a specially designated attorney within the department who may issue subpoenas, effect discovery, and issue protective orders in the same manner as an administrative judge or hearing officer pursuant to § 4-5-311.

(j) The workers' compensation specialist may not take testimony but may direct questions to an employee, an employer, or a representative of an insurance carrier to supplement or clarify information in a claim file.

(k) The workers' compensation specialist shall maintain a file concerning these proceedings.

(l) The workers' compensation specialist shall not engage in litigation or determination of workers' compensation claims outside of the workers' compensation specialist's duties as a workers' compensation specialist.

(m) The commissioner shall establish a program of continuing education and training for workers' compensation specialists in order to assure that specialists maintain current and appropriate skills and knowledge in performing their duties. The program of continuing education shall include, at a minimum, seven (7) hours of continuing education each fiscal year. The minimum seven (7) hours of education shall be specifically in the area of Workers' Compensation Law, compiled in this chapter, and shall be in addition to any mediation training provided to the specialists. Three (3) of the seven (7) hours of education shall be approved by the Tennessee commission on continuing legal education and specialization. In addition to the annual seven-hour continuing education requirement, each specialist hired by the department shall be provided, within one (1) month of the date of hire, formal training and education, which shall include training on the department's workers' compensation system, the Tennessee workers' compensation statutes and caselaw, and the rules and regulations of the division of workers' compensation. Documentation reflecting the type of education and training provided pursuant to this subsection (m) shall be maintained by the administrator of the division of workers' compensation. Documentation of each educational program shall include the date of the program, the name of each specialist attending, a description of the educational program including topics covered, the name of the sponsor or provider of the educational program and the number of hours for each educational program.

§ First - of 2 versions of this section

50-6-237. Court of workers' compensation claims. [Applicable to injuries occurring on and after July 1, 2014.]

There is created the court of workers' compensation claims in the bureau of workers' compensation, which shall have original and exclusive jurisdiction over all contested claims for workers' compensation benefits when the date of the alleged injury is on or after July 1, 2014. The administrator shall have sole administrative authority over the court including authority to appoint, and to remove, workers' compensation judges. The administrator shall promulgate rules and regulations consistent with this chapter in order to fulfill the purposes of this chapter in an orderly and efficient manner.

§ Second - of 2 versions of this section

50-6-237. Purpose of benefit review conference -- Paid representation required to be by licensed attorney. [Applicable to injuries occurring prior to July 1, 2014.]

(a) A benefit review conference is a nonadversarial, informal dispute resolution proceeding designed to:

(1) Explain, orally and in writing, the rights of the respective parties to a workers' compensation claim and the procedures necessary to protect those rights;

(2) Discuss the facts of the claim, review available information in order to evaluate the claim, and delineate the disputed issues;

(3) Mediate and resolve disputed issues by mutual agreement of the parties in accordance with this chapter and the policies of the commissioner;

(4) Provide an opportunity for, but not to compel, a binding settlement of some or all of the issues present at the time;

(5) Facilitate the resolution of issues without the expense of litigation or attorneys' fees for either party; and

(6) Determine, under any proposed settlement, whether any employee is receiving, substantially, the benefits provided by this chapter.

(b) Any person charging a fee specifically for the representation of an employee in any early dispute resolution proceeding or benefit review conference under this chapter shall be an attorney licensed to practice law in the state.

(c) When a benefit review conference is held, both the employee and the employer, or the employer's insurer, shall provide that a person with the authority to settle the dispute attends the conference. Parties entering into the benefit review conference process are required to mediate in good faith. Each party must be prepared to consider offers made by the other party. When a specialist determines that a party is not prepared to mediate as required or believes a party is not mediating in good faith, the specialist shall include comments to that effect in the report of the proceeding. Failure to comply with this section may subject the party or their representative to a civil penalty of not less than fifty dollars ($50.00) nor more than five thousand dollars ($5000).

§ First - of 2 versions of this section

50-6-238. Appointment of workers' compensation judges -- Duties of judges -- Appointment of chief judge of the court of workers' compensation claims -- Duties of chief judge -- Appointment of clerk of the court of workers' compensation claims -- Duties of clerk. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) On or after July 1, 2013, the administrator shall appoint qualified individuals to serve as workers' compensation judges. Workers' compensation judges shall be Tennessee licensed attorneys in good standing with at least five (5) years experience in workers' compensation matters and shall be at least thirty (30) years of age. Workers' compensation judges shall be executive service employees of the state as defined in § 8-30-103.

(2) (A) In making the initial appointments, the administrator shall have authority to shorten and stagger the terms of workers' compensation judges to ensure that the terms of no more than seven (7) workers' compensation judges shall terminate at the same time.

(B) Except for the initial appointment of candidates to fill the position of workers' compensation judge, upon appointment, each workers' compensation judge shall serve a term of six (6) years. Terms shall begin on July 1 and expire six (6) years later, on June 30. No workers' compensation judge shall serve more than three (3) full terms, and service of more than half of a six (6) year term shall constitute service of one (1) full term. If a sitting workers' compensation judge is removed or resigns, a vacancy shall exist in the office, which shall be filled for the unexpired term by a person meeting the requirements of subdivision (a)(1).

(C) Any workers' compensation judge may be reappointed by the administrator upon expiration of the term.

(D) If a workers' compensation judge leaves the position prior to the expiration of the term, the administrator shall appoint an individual meeting the qualifications of this section to serve the unexpired portion of the term. The individual may be reappointed by the administrator upon expiration of the term. Any workers' compensation judge appointed to serve less than a full term to fill a vacancy created by the removal or resignation of a sitting workers' compensation judge shall be eligible to serve an additional three (3) full terms.

(3) It shall be the duty of a workers' compensation judge to hear and determine claims for compensation, to approve settlements of claims for compensation, to conduct hearings, and to make orders, decisions, and determinations. Workers' compensation judges shall conduct hearings in accordance with the Tennessee Rules of Civil Procedure, the Tennessee Rules of Evidence, and the rules adopted by the bureau and shall have authority to swear in witnesses at hearings and other court of workers' compensation claims functions, to issue subpoenas, and to compel obedience to their judgments, orders, and process through the assessment of a penalty as provided in § 50-6-118.

(4) In any claim for workers' compensation death benefits, a workers' compensation judge shall have the authority to appoint a guardian ad litem consistent with § 37-1-149 and Tennessee Supreme Court Rule 40. For purposes of this section, "guardian ad litem" means a lawyer appointed by the court to advocate for the best interests of a child and to ensure that the child's concerns and preferences are effectively advocated. The court shall have authority to award a reasonable fee for the services provided by the guardian ad litem, which shall be paid by the employer.

(b) (1) On or after July 1, 2013, the administrator shall appoint a qualified individual to serve as chief judge of the court of workers' compensation claims. The individual shall be a Tennessee licensed attorney in good standing with at least seven (7) years experience in workers' compensation matters. The chief judge shall be an executive service employee of the state as defined in § 8-30-103.

(2) In addition to performing the duties required of a workers' compensation judge by subdivision (a)(3), it shall be the duty of the chief judge, under the rules adopted by the bureau, to administer the day to day operations of the court of workers' compensation claims and supervise the activities of workers' compensation judges.

(3) Upon appointment, the chief judge shall serve a term of six (6) years and may be reappointed by the administrator upon expiration of the term. No chief judge of the court of workers' compensation claims shall serve more than two (2) full terms, and service of more than half of a six (6) year term shall constitute service of one (1) full term. Any chief judge of the court of workers' compensation claims appointed to serve less than a full term to fill a vacancy created by the removal or resignation of the previous chief judge shall be eligible to serve an additional two (2) full terms.

(c) Unless otherwise provided by law or clearly inapplicable in context, the Tennessee Code of Judicial Conduct, Rule 10, Canons 1-4, of the Rules of the Tennessee Supreme Court, and any subsequent amendments thereto, shall apply to all workers' compensation judges. However, any complaints regarding the conduct of a workers' compensation judge under the code shall be made to the chief workers' compensation judge. Any complaints about the chief judge shall be made to the administrator.

(d) The administrator shall have authority to remove a workers' compensation judge or the chief judge during an unexpired term for the commission of any of the judicial offenses provided in § 17-5-302.

(e) Any person appointed to serve as a workers' compensation judge or as the chief judge shall be required to take an oath or affirmation to support the constitutions of the United States and of this state, and to administer justice without respect of persons, and impartially to discharge all the duties incumbent upon a judge to the best of the judge's skill and ability. The oath may be taken before another workers' compensation judge, any inferior court judge, a retired judge, a retired chancellor or an active or retired judge of the court of general sessions.

(f) No workers' compensation judge or chief judge shall practice law, or perform any of the functions of attorney or counsel, in any of the courts of this state, except in cases in which the judge may have been employed as counsel previous to the appointment as a workers' compensation judge or chief judge. A newly appointed workers' compensation judge or chief judge can practice law only in an effort to wind up the judge's practice and must end the practice of law as soon as reasonably possible and in no event longer than one hundred eighty (180) days after assuming the position of workers' compensation judge or chief judge.

(g) When considering the appointment of an individual to serve as a workers' compensation judge or as the chief judge, the administrator shall consider comment from the members of the business, labor and legal communities concerning the suitability of the individual for appointment as a workers' compensation judge or the chief judge.

(h) On or after July 1, 2013, the administrator shall appoint a qualified individual to serve as the clerk of the court of workers' compensation claims whose duty it shall be to perform all the clerical functions of the court. The clerk of the court of workers' compensation claims shall be an executive service employee of the state as defined in § 8-30-103.

(i) The judges of the court of workers' compensation claims shall have execution authority as provided in title 26.

§ Second - of 2 versions of this section

50-6-238. Assistance of workers' compensation specialist in determining award of benefits -- Authority of specialist -- Refunds -- Specialist's determination as evidence -- Penalty for noncompliance with specialist's order. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) (A) Any party or their attorney may request the assistance of a workers' compensation specialist in the determination of whether temporary disability or medical benefits are appropriate by filing with the division a form prescribed for that purpose by the commissioner.

(B) (i) For injuries occurring on or after July 1, 2008, if the request for the assistance of a workers' compensation specialist is filed pursuant to (a)(1)(A) within the time prescribed by § 50-6-203 or § 50-6-306, the time within which to file a request for a benefit review conference shall not expire before sixty (60) days after the issuance of a benefit review report by the workers' compensation specialist making the determination on the request for assistance.

(ii) Nothwithstanding subdivision (a)(1)(B)(i), in no event shall the parties have less time to file a request for a benefit review conference than is prescribed by § 50-6-203 or § 50-6-306.

(C) With respect to the determination of whether to order the payment of temporary disability or medical benefits, a workers' compensation specialist shall not be an advocate for either party, but shall decide the issues solely on the basis of the information available to the specialist without favor or presumption for or against either party.

(2) If, in light of available information, a workers' compensation specialist determines that it is appropriate to order the payment of temporary disability benefits to an employee, then a workers' compensation specialist may order the initiation, continuation or reinstitution of the benefits by an employer or the employers' workers' compensation insurer.

(3) If, in light of available information, a workers' compensation specialist determines that it is appropriate to order the employer or insurer to provide medical benefits, the specialist's authority shall include, but not be limited to, the authority to order specific medical treatment recommended by the treating physician, and the authority to require the employer to provide the appropriate panel of physicians to the employee, including a panel of appropriate specialists. The workers' compensation specialist shall also have the authority to enforce the provision of the panel of physicians as required under § 50-6-204(a)(4).

(4) Any benefits ordered by a workers' compensation specialist as provided in this subsection (a) shall be ordered on a form prescribed by the commissioner.

(5) If, under all of the relevant circumstances, the specialist deems it to be appropriate, the specialist shall order the retroactive payment of benefits.

(6) (A) If a party submits information, including, but not limited to, written or electronic documents, medical records, video or audio tapes or X-rays, to a workers' compensation specialist who is considering whether to order temporary disability or medical benefits, or both, the party shall also provide a copy of the information submitted to the opposing party, or the opposing party's attorney, at the time the information is provided to the specialist or upon request by the opposing party or attorney, or both.

(B) Upon request, a workers' compensation specialist shall provide either the employee, the employer, the employer's insurer or attorneys representing any party, or all of these parties, an opportunity to review the information the specialist has in the department's file upon which the specialist may base a decision as to whether to order temporary disability or medical benefits, or both. The reviewing party shall have the right to request a copy of any document or record contained in the department's file.

(C) The department shall be entitled to charge a fee for copying and mailing the documents requested. The fee shall not exceed ten dollars ($10.00) for the first twenty-five (25) pages and a charge of twenty-five cents (25cent(s)) for each page after twenty-five (25) pages. No additional fee shall be charged for postage. If the documents requested include videotapes, audiotapes or X-rays, the party who provided the video or audio tapes or X-rays to the specialist shall be required to provide a copy to the requesting party and the specialist shall have the authority to order the party to provide the tape or X-ray to the requesting party.

(b) If a specialist has ordered the payment of benefits pursuant to this section and a court subsequently finds that the employee was not entitled to the ordered benefits, then the entity or person who paid the benefits shall be entitled to a refund of all amounts paid pursuant to a specialist's order or orders. The refund shall be paid from the second injury fund established by § 50-6-208. The entity or person who paid the benefits pursuant to a specialist's order or orders is not entitled to receive the refund until the claim has been fully concluded by trial court or, if appealed, by the Tennessee supreme court. To receive the refund, the employer or employer's insurer shall send a certified copy of the final order of the trial or appellate court to the division of workers' compensation, by certified mail, return receipt requested. If the refund is not made within thirty (30) days of the date the certified mail was accepted by the division, then the employer or employer's insurer shall be entitled to interest at the rate of ten percent (10%) per annum from the date the refund became overdue.

(c) Evidence of the denial of initiation, continuation or reinstitution of compensation ordered pursuant to this section by a workers' compensation specialist is inadmissible in a subsequent proceeding. In a case where an employer or insurer has paid benefits pursuant to an order of a workers' compensation specialist, and the employer or insurer wishes to contest the compensability of the injury, then the court shall hear the issue de novo, and no presumption of correctness is given to any prior determination.

(d) (1) (A) If a specialist issues an order that denies the compensability of the employee's claim or denies workers' compensation benefits to the employee, the employee may request the administrator of the division of workers' compensation to administratively review the specialist's order by submitting a written request to the administrator in a format specified by the administrator. The written request shall be submitted to the administrator no later than seven (7) calendar days from the date on which the employee received the specialist's order denying compensability or benefits. If no written request to administratively review the order of a specialist is submitted to the administrator of the division of workers' compensation, the order of the specialist becomes final.

(B) (i) If a specialist issues an order for the payment of workers' compensation benefits pursuant to this section, the party against whom the order was issued may request the administrator of the division of workers' compensation to administratively review the specialist's order by submitting a written request to the administrator in a format specified by the administrator. The written request shall be submitted to the administrator no later than seven (7) calendar days from the date on which the party received the specialist's order that is the subject of the request.

(ii) If no written request to administratively review the order of a specialist is submitted to the administrator of the division of workers' compensation, as provided in this subsection (d), the party against whom a specialist has issued an order to provide or pay workers' compensation benefits shall comply with the order within fifteen (15) calendar days of the receipt of the order.

(iii) If a written request for administrative review of a specialist's order is submitted to the administrator of the division of workers' compensation, the party against whom a specialist has issued an order to provide or pay workers' compensation benefits is not required to comply with the specialist's order as outlined in subdivision (d)(1)(B)(ii).

(2) (A) After receipt of a written request for administrative review of a specialist's order, an informal conference with the affected parties shall be conducted by the administrator or the administrator's designee. The informal conference with the administrator or the administrator's designee shall occur within ten (10) calendar days of the date the administrator received the written request for administrative review. The administrator's designee shall be a Tennessee licensed attorney, shall have a minimum of five (5) years of experience with the Workers' Compensation Law, compiled in this chapter, and shall not be the specialist who issued the order that is the subject of administrative review.

(B) Within seven (7) calendar days following the conclusion of the informal conference, a written order shall be issued and signed by the administrator or administrator's designee. If the order issued and signed by the administrator or administrator's designee orders the payment of workers' compensation benefits to or on behalf of the employee, the party against whom the order is issued shall comply with the order within ten (10) calendar days of the receipt of the order of the administrator or administrator's designee.

[See the Compiler's Notes.]

(3) If an insurer, self-insured employer or self-insured pool fails to comply with an order issued by a specialist within fifteen (15) calendar days of receipt of the order, or fails to comply with an order issued by the administrator or administrator's designee within ten (10) calendar days of the receipt of the order, whichever is applicable, the commissioner shall assess a penalty in the amount of ten thousand dollars ($10,000). Notification of the assessed penalty shall be sent to the insurer, self-insured employer or self-insured pool by facsimile, electronic mail or certified mail. The insurer, self-insured employer or self-insured pool shall have five (5) calendar days from the receipt of the notification of penalty to respond and prove that it has complied with the specialist's order. If satisfactory proof of compliance is not received by the twenty-first calendar day after receipt of the notification of penalty, additional penalties in the amount of one thousand dollars ($1,000) per day shall begin to accrue on the twenty-first day. The insurer, self-insured employer or self-insured pool shall have the right to appeal the penalty assessed by the commissioner for failure to comply with an order issued by a specialist or by the administrator or administrator's designee pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(4) In addition to any other penalty provided by law, if an insurer, self-insured employer or self-insured pool fails to comply with an order issued by a specialist or fails to comply with an order issued by the administrator or the administrator's designee within thirty (30) days of receipt of the order, the commissioner shall notify the commissioner of commerce and insurance of the failure to comply. The commissioner of commerce and insurance may consider the continued failure to comply with the order of the specialist or administrator or the administrator's designee as a violation of title 56, chapter 8, which subjects the insurer to the penalty provisions of § 56-8-109, and may consider any failure by a self-insured employer or self-insured pool to comply with the order of the specialist sufficient grounds to revoke the employer's status as a self-insured employer or self-insured pool pursuant to § 50-6-405.

§ First - of 2 versions of this section

50-6-239. Request of hearing after issuance of dispute certification notice -- Issuance of notice -- Permission required to present issues not certified by mediator -- Conduct of hearings -- Hearings of disputes on expedited basis -- Discovery disputes --Penalties for failure to comply with orders -- Filing fees -- Judicial review of orders. [Applicable to injuries occurring on and after July 1, 2014.]

(a) Within sixty (60) days after issuance of a dispute certification notice by a workers' compensation mediator, a party seeking further resolution of disputed issues shall file a request for a hearing with the bureau, and the clerk of the court of workers' compensation claims shall issue notice to all parties identifying the judge to whom the claim has been assigned and the procedure for scheduling and preparing for a hearing.

(b) (1) Unless permission has been granted by the assigned workers' compensation judge, only issues that have been certified by a workers' compensation mediator within a dispute certification notice may be presented to the workers' compensation judge for adjudication.

(2) Following the issuance of a dispute certification notice and assignment of the claim to a workers' compensation judge, the workers' compensation judge may grant permission for parties to present issues that have not been certified by a workers' compensation mediator only upon finding that:

(A) The parties did not have knowledge of the issue prior to issuance of the dispute certification and could not have known of the issue despite reasonable investigation; and

(B) Prohibiting presentation of the issue would result in substantial injustice to the petitioning party.

(c) Hearings of disputes shall be conducted in the following manner:

(1) All hearings shall be conducted within the timeframes adopted by the administrator through the promulgation of rules. The Tennessee Rules of Evidence and the Tennessee Rules of Civil Procedure shall govern proceedings at all hearings before a workers' compensation judge unless an alternate procedural or evidentiary rule has been adopted by the administrator. Whenever the administrator has adopted an alternate procedural or evidentiary rule that conflicts with the Tennessee Rules of Civil Procedure or the Tennessee Rules of Evidence, the rule adopted by the administrator shall apply;

(2) Following the hearing, the workers' compensation judge shall issue a compensation order that sets forth findings of fact and conclusions of law, and, if appropriate, an order for the payment of benefits under the workers' compensation law. The workers' compensation judge shall note the date of entry on the order and a copy of the order shall be distributed to the parties in accordance with procedures adopted by the administrator;

(3) If a party who has filed a request for hearing files a notice of nonsuit of the action, either party shall have ninety (90) days from the date of the order of dismissal to institute an action for recovery of benefits under this chapter;

(4) All hearings before the workers' compensation judge shall be open to the public. The parties may provide a court reporter for the preparation of a record;

(5) The testimony of any witness may be taken by deposition according to the Tennessee Rules of Civil Procedure or may be taken before the workers' compensation judge. No costs shall be charged, taxed or collected by the workers' compensation judge for the appearance of witnesses except fees for witnesses who testify under subpoena. The witnesses shall be allowed the same fee for attendance and mileage as is fixed by law in civil actions;

(6) Unless the statute provides for a different standard of proof, at a hearing the employee shall bear the burden of proving each and every element of the claim by a preponderance of the evidence;

(7) There shall be a presumption that the findings and conclusions of the workers' compensation judge are correct, unless the preponderance of the evidence is otherwise. The decision of the workers' compensation judge shall become final thirty (30) days after the workers' compensation judge enters a compensation order, unless a party in interest seeks an appeal of the decision from the workers' compensation appeals board pursuant to this chapter. If a party in interest does not file a timely request for appeal to the workers' compensation appeals board, the order of the workers' compensation judge shall become final and may be appealed to the state supreme court in the manner provided by § 50-6-225;

(8) The workers' compensation judge may, in his discretion, assess discretionary costs including reasonable fees for depositions of medical experts against the employer upon adjudication of the employee's claim as compensable;

(9) After an order entered by a workers' compensation judge has become final, the parties subject to the order shall have five (5) business days after all appeals are exhausted to comply with the order or the noncompliant parties shall be subject to penalization as provided by § 50-6-118;

(10) In any claim where the employee has suffered a catastrophic injury, the workers' compensation judge assigned to the claim shall have discretion to order that the claim be heard on an expedited basis. If the assigned workers' compensation judge orders an expedited hearing of the claim, the claim shall be given priority over all cases on the workers' compensation judge's trial docket with the exception of any other claims that the workers' compensation judge has previously ordered to be heard on an expedited basis under this subdivision (c)(10).

(d) Hearings of disputes on an expedited basis shall be conducted in the following manner:

(1) Upon motion of either party made at any time after a dispute certification notice has been issued by a workers' compensation mediator, a workers' compensation judge may, at the judge's discretion, hear disputes over issues provided in the dispute certification notice concerning the provision of temporary disability or medical benefits on an expedited basis and enter an interlocutory order upon determining that the injured employee would likely prevail at a hearing on the merits. A copy of the motion shall be served by the moving party on all other parties to the claim in accordance with procedures adopted by the administrator;

(2) A workers' compensation judge is not required to hold a full evidentiary hearing before issuing an interlocutory order for temporary disability or medical benefits;

(3) If temporary disability or medical benefits are ordered, the employer shall have seven (7) business days to comply with the order or to request an appeal from the workers' compensation appeals board. Unless modified by the workers' compensation appeals board following an appeal or unless a subsequent order to modify an interlocutory order for temporary disability or medical benefits is issued by the workers' compensation judge presiding over the claim, the interlocutory order shall remain in effect pending conclusion of the matter by hearing according to the procedure provided in subsection (c);

(4) If a motion for temporary disability or medical benefits is denied on the basis that the claim is not compensable, the proceeding shall continue according to the procedure provided in subsection (c) unless the employee files a request for an appeal to the workers' compensation appeals board. At any time after the employee has exhausted the procedures for seeking an appeal from the workers' compensation appeals board, as provided in this chapter, the workers' compensation judge may entertain an appropriate motion from the employer for dismissal of the claim.

(e) All discovery disputes, including motions to compel and for protective order, shall be adjudicated upon the review of written motions and affidavits. A workers' compensation judge may, in the judge's discretion, convene a hearing on a discovery dispute only upon a finding that good cause to convene a hearing exists.

(f) The failure of any party to comply in a timely manner with an interlocutory or final order issued by a workers' compensation judge may result in the assessment of a penalty as provided in § 50-6-118.

(g) The administrator shall have authority to assess filing fees sufficient to offset the cost of administering this chapter.

(h) Except as otherwise provided in § 50-6-118, no order issued by a workers' compensation judge shall be subject to judicial review pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

§ Second - of 2 versions of this section

50-6-239. Motion for benefit review conference -- Motion for expedited adjudication -- Specialists. [Applicable to injuries occurring prior to July 1, 2014.]

(a) In all cases in which the parties have any issues in dispute, whether the issues are related to medical benefits, temporary disability benefits, or issues related to the final resolution of a matter, the parties shall request the department to hold a benefit review conference.

(b) The parties to a dispute shall attend and participate in a benefit review conference that addresses all issues related to a final resolution of the matter as a condition precedent to filing a complaint with a court of competent jurisdiction, unless the benefit review conference process is otherwise exhausted pursuant to rules promulgated by the commissioner.

(c) (1) The division shall have the authority to schedule a date specific for the benefit review conference. The division shall endeavor to work with the parties or their representatives to schedule a date convenient to the parties, and the parties shall cooperate in scheduling the conference; however, in the event the parties cannot agree to a date within forty-five (45) days of the date a benefit review conference is requested or the date on which the employee reaches maximum medical improvement, whichever date is later, the division shall schedule the conference on a specific date and give the parties written notice of the date and the parties shall attend the benefit review conference on the date scheduled by the division.

(2) If a request for a benefit review conference is on file for a period in excess of one (1) year, the division shall have the authority to schedule a date specific for the benefit review conference and give the parties written notice at their last known address.

(3) If the division fails to conduct a benefit review conference within sixty (60) days of receipt of a request for a benefit review conference or the date on which the employee reaches maximum medical improvement, whichever date is later, the parties may agree to hire a private Rule 31 mediator to conduct the mediation. Any agreement reached through private Rule 31 mediation must be approved by a court or the department in accordance with § 50-6-206.

(d) The commissioner is authorized to promulgate rules concerning all aspects of the administrative process related to benefit review conferences pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

§ First - of 2 versions of this section

50-6-240. Approval or rejection of settlement agreements. [Applicable to injuries occurring on and after July 1, 2014.]

(a) A workers' compensation judge may approve a proposed settlement among the parties if:

(1) The settlement agreement has been signed by the parties; and

(2) The workers' compensation judge has determined that the employee is receiving, substantially, the benefits provided by this chapter, or, in cases subject to subsection (d), if the workers' compensation judge has determined that the settlement is in the best interest of the employee.

(b) A workers' compensation judge shall approve or reject settlements submitted to the bureau within three (3) business days after the settlement has been received by the bureau and assigned to a workers' compensation judge for consideration.

(c) In approving settlements, a workers' compensation judge shall consider all pertinent factors and if the injured employee is not represented by counsel, then the workers' compensation judge shall thoroughly inform the employee of the scope of benefits available under this chapter and the employee's rights and the procedures necessary to protect those rights.

(d) Notwithstanding any other provision of this chapter, an employee who is determined to be permanently and totally disabled shall not be allowed to compromise and settle the employee's rights to future medical benefits.

(e) Notwithstanding any other provision of this section, if there is a dispute between the parties as to whether a claim is compensable, or as to the amount of compensation due, the parties may settle the matter without regard to whether the employee is receiving substantially the benefits provided by this chapter; provided, that the settlement is determined by a workers' compensation judge to be in the best interest of the employee.

(f) No party may settle a claim for permanent disability benefits unless the settlement agreement has been approved by a workers' compensation judge. Any settlement agreement not approved pursuant to this subsection (f) is void.

§ Second - of 2 versions of this section

50-6-240. Settlement agreement at conference -- Written agreement or settlement -- Report on unresolved issues -- Filing. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) A dispute may be resolved either in whole or in part at the benefit review conference. If the conference results in the resolution of some of the disputed issues by mutual agreement or in a settlement, the workers' compensation specialist shall reduce the agreement or the settlement to writing. The workers' compensation specialist and each party shall sign the agreement or settlement. A settlement is not effective unless it is approved in accordance with § 50-6-206, and takes effect on the date approved.

(2) The specialist shall note in a report on unresolved issues required by this section the failure of any party to furnish documents to the specialist on request by the specialist, to cooperate in scheduling, or to provide a representative who possessed settlement authority in attendance at the conference.

(b) If the dispute is not entirely resolved at the benefit review conference, the workers' compensation specialist shall prepare a written report that also includes:

(1) A statement of each agreed upon issue; and

(2) A statement of each issue raised but not agreed upon.

(c) The workers' compensation specialist shall file the signed agreement and the report with the commissioner and the court, as appropriate. Any party filing an action with a court of competent jurisdiction shall notify the division of the filing at the time of the filing. After receiving the notice, the division shall file within seven (7) days with such court any report on unresolved issues pursuant to this section resulting from a benefit review conference.

§ First - of 2 versions of this section

50-6-241. Maximum permanent partial disability awards for claims arising after July 1, 2004 but before July 1, 2014 -- Public policy regarding legal immigration. [Applicable to injuries occurring on and after July 1, 2014]

(a) [Deleted by 2013 amendment, effective July 1, 2014.]

(b) [Deleted by 2013 amendment, effective July 1, 2014.]

(c) [Deleted by 2013 amendment, effective July 1, 2014.]

(d) (1) (A) For injuries occurring on or after July 1, 2004, but before July 1, 2014, in cases in which an injured employee is eligible to receive any permanent partial disability benefits either for body as a whole or for schedule member injuries, except schedule member injuries specified in § 50-6-207(3)(A)(ii)(a)-(l), (n), (q), and (r), and the pre-injury employer returns the employee to employment at a wage equal to or greater than the wage the employee was receiving at the time of the injury, the maximum permanent partial disability benefits that the employee may receive is one and one half (1 1/2) times the medical impairment rating determined pursuant to § 50-6-204(d)(3). In making the determinations, the court shall consider all pertinent factors, including lay and expert testimony, the employee's age, education, skills and training, local job opportunities and capacity to work at types of employment available in claimant's disabled condition.

(B) (i) If an injured employee receives benefits for body as a whole injuries pursuant to subdivision (d)(1)(A) and the employee is subsequently no longer employed by the pre-injury employer at the wage specified in subdivision (d)(1)(A) within four hundred (400) weeks of the day the employee returned to work for the pre-injury employer, the employee may seek reconsideration of the permanent partial disability benefits. Employees who continue in their employment after a reduction in pay or a reduction in hours due to economic conditions shall not be entitled to reconsideration of their claims under this section if the reduction in pay or reduction in hours affected at least fifty percent (50%) of all hourly employees operating at or out of the same location. This provision does not apply to or include employees involved in layoffs, closures or a termination of business operations.

(ii) If an injured employee receives benefits for schedule member injuries pursuant to subdivision (d)(1)(A), and the employee is subsequently no longer employed by the pre-injury employer at the wage specified in subdivision (d)(1)(A), the employee may seek reconsideration of the permanent partial disability benefits. The right to seek the reconsideration shall extend for the number of weeks for which the employee was eligible to receive benefits under § 50-6-207, beginning with the day the employee returned to work for the pre-injury employer. Employees who continue in their employment after a reduction in pay or a reduction in hours due to economic conditions shall not be entitled to reconsideration of their claims under this section if the reduction in pay or reduction in hours affected at least fifty percent (50%) of all hourly employees operating at or out of the same location. This provision does not apply to or include employees involved in layoffs, closures or a termination of business operations.

(iii) Notwithstanding this subdivision (d)(1)(B), under no circumstances shall an employee be entitled to reconsideration when the loss of employment is due to either:

(a) The employee's voluntary resignation or retirement; provided, however, that the resignation or retirement does not result from the work-related disability that is the subject of such reconsideration; or

(b) The employee's misconduct connected with the employee's employment.

(iv) To seek reconsideration pursuant to subdivision (d)(B)(i) or (d)(B)(ii), the employee shall first request a benefit review conference within one (1) year of the date on which the employee ceased to be employed by the pre-injury employer. If the parties are not able to reach an agreement regarding additional permanent partial disability benefits at the benefit review conference, the employee shall be entitled to file a complaint seeking reconsideration in a court of competent jurisdiction within ninety (90) days of the date of the benefit review conference. Any settlement or award of additional permanent partial disability benefits pursuant to reconsideration shall give the employer credit for prior permanent partial disability benefits paid to the employee. Any new settlement or award regarding additional permanent partial disability benefits remains subject to the maximum established in subdivision (a)(2) and shall be based on the medical impairment rating that was the basis of the previous settlement or award.

(v) Notwithstanding any other provision of law to the contrary, an employee shall not be permitted to waive or forfeit, and the parties shall not be permitted to compromise and settle, the employee's rights to reconsideration pursuant to this section.

(C) (i) Notwithstanding any other law to the contrary, for injuries occurring on or after July 1, 2009, but before July 1, 2014, if an injured employee receives permanent partial disability benefits for body as a whole injuries or if the injured employee receives permanent partial disability benefits for schedule member injuries pursuant to subdivision (d)(1)(A) and the pre-injury employer is sold or acquired subsequent to the receipt of the permanent partial disability benefits, then the injured employee shall not be entitled to seek reconsideration:

(a) Provided, that the injured employee continues to be employed by the successor employer at the same or higher pay; or

(b) If the employee declines an offer of employment with the successor employer at the same or higher pay.

(ii) Notwithstanding subdivision (d)(1)(C)(i), an injured employee shall be entitled to seek reconsideration:

(a) From the successor employer within four hundred (400) weeks of the day the employee returned to work for the pre-injury employer, if the injured employee received permanent partial disability benefits for body as a whole injuries from the pre-injury employer pursuant to subdivision (d)(1)(A) and the injured employee is no longer employed by the successor employer at the same or higher pay; or

(b) From the successor employer within the number of weeks for which the employee was eligible to receive benefits from the pre-injury employer under § 50-6-207, to be calculated from the day the employee returned to work for the pre-injury employer, if the injured employee received permanent partial disability benefits for schedule member injuries from the pre-injury employer pursuant to subdivision (d)(1)(A) and the injured employee is no longer employed by the successor employer at the same or higher pay.

(iii) Any additional permanent partial disability benefits to which the injured employee is entitled pursuant to subdivision (d)(1)(C)(ii) shall be paid by the successor employer or the insurance carrier for the successor employer.

(iv) If an injured employee is entitled to seek reconsideration pursuant to this subdivision (d)(1)(C), then the employee shall first request a benefit review conference within one (1) year of the date on which the employee ceased to be employed by the successor employer. If the parties are not able to reach an agreement regarding additional permanent partial disability benefits at the benefit review conference, then the employee shall be entitled to file a complaint against the successor employer seeking reconsideration in a court of competent jurisdiction within ninety (90) days of the date of the benefit review conference. Any settlement or award of additional permanent partial disability benefits pursuant to reconsideration shall give the successor employer credit for the prior permanent partial disability benefits paid by the pre-injury employer to the employee. Any new settlement or award regarding additional permanent partial disability benefits shall be subject to the maximum established in subdivision (d)(2).

(2) (A) For injuries arising on or after July 1, 2004, but before July 1, 2014, in cases in which the pre-injury employer did not return the injured employee to employment at a wage equal to or greater than the wage the employee was receiving at the time of the injury, the maximum permanent partial disability benefits that the employee may receive for body as a whole and schedule member injuries may not exceed six (6) times the medical impairment rating determined pursuant to § 50-6-204(d)(3). The maximum permanent partial disability benefits to which the employee is entitled shall be computed utilizing the appropriate maximum number of weeks as set forth in § 50-6-207 for the type of injury sustained by the employee. In making such determinations, the court shall consider all pertinent factors, including lay and expert testimony, the employee's age, education, skills and training, local job opportunities, and capacity to work at the types of employment available in claimant's disabled condition.

(B) If the court awards a permanent partial disability percentage that equals or exceeds five (5) times the medical impairment rating, the court shall include specific findings of fact in the order that detail the reasons for awarding the maximum permanent partial disability.

(e) (1) It is the intent of the general assembly to adopt as public policy for this state specific provisions related to workers' compensation to preserve the tradition of legal immigration while seeking to close the door to illegal workers in this state and to encourage the employers of this state to comply with federal immigration laws in the hiring or continued employment of individuals who are not eligible or authorized to work in the United States.

(2) The general assembly takes notice that federal law prohibits a pre-injury employer from permitting an employee to return to work following the work-related injury when the employee is not eligible or authorized to work in the United States pursuant to federal immigration laws; and, therefore, the general assembly adopts the following as the compensation to which such an employee is entitled for permanent partial disability benefits:

(A) For injuries occurring on or after July 1, 2009, but before July 1, 2014, in cases in which an injured employee is eligible to receive any permanent partial disability benefits either for body as whole or schedule member injuries, the maximum permanent partial disability benefits that the employee may receive is up to one and one half (1 1/2) times the medical impairment rating determined pursuant to § 50-6-204(d)(3); provided, that the employer did not knowingly hire the employee at a time when the employee was not eligible or authorized to work in the United States under federal immigration laws. It shall be presumed the employer did not knowingly hire the employee at a time when the employee was not eligible or authorized to work in the United States under federal immigration laws if the employer can show, by a preponderance of the evidence, that the employer in good faith complied with the employment eligibility and identity verification requirements of federal law when the employee was hired:

(i) By ensuring the employee completed Section 1 of Form I-9 at the time the employee started to work;

(ii) By reviewing the documents provided by the employee to establish the employee's identity and eligibility to work;

(iii) By making a good faith determination that the documents presented by the employee for employment and identity authorization appeared to relate to the employee, appeared to be genuine and that the documents provided were in the list of acceptable documents on Form I-9; and

(iv) By reverifying the employment eligibility of the employee upon the expiration of the employee's work authorization and by completing Section 3 of Form I-9, if applicable;

(B) The presumption established in subdivision (e)(2)(A) may be rebutted if the employee can show, by a preponderance of the evidence, that the employer had actual knowledge of the ineligible or unauthorized status of the employee at the time of hire or at the time of the injury, or both. If the presumption is rebutted, a sum of up to five (5) times the medical impairment rating determined by the authorized treating physician pursuant to § 50-6-204(d)(3) shall be paid in the following manner:

(i) A sum up to one and one half (1 1/2) times the medical impairment rating shall be paid in a lump sum to the employee, the sum to be paid by the employer's insurer; and

(ii) An additional sum up to three and one half (3 1/2) times the medical impairment rating shall be paid by the employer, in a lump sum into, and shall become a part of, the uninsured employers fund created by § 50-6-801; provided, that the sum shall not be paid by the employer's insurer.

§ Second - of 2 versions of this section

50-6-241. Maximum permanent partial disability award for causes arising on or after August 1, 1992 -- Reconsideration of industrial disability issue -- Awards for claims arising after July 1, 2004 -- Public policy regarding legal immigration. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) For injuries arising on or after August 1, 1992, and prior to July 1, 2004, in cases where an injured employee is eligible to receive any permanent partial disability benefits, pursuant to § 50-6-207(3)(A)(i) and (F), and the pre-injury employer returns the employee to employment at a wage equal to or greater than the wage the employee was receiving at the time of injury, the maximum permanent partial disability award that the employee may receive is two and one-half (21/2) times the medical impairment rating determined pursuant to the American Medical Association Guides to the Evaluation of Permanent Impairment (American Medical Association), the Manual for Orthopedic Surgeons in Evaluating Permanent Physical Impairment (American Academy of Orthopedic Surgeons), or in cases not covered by either of these, an impairment rating by any appropriate method used and accepted by the medical community. In making determinations, the court shall consider all pertinent factors, including lay and expert testimony, employee's age, education, skills and training, local job opportunities, and capacity to work at types of employment available in claimant's disabled condition.

(2) In accordance with this section, the courts may reconsider, upon the filing of a new cause of action, the issue of industrial disability. Such reconsideration shall examine all pertinent factors, including lay and expert testimony, employee's age, education, skills and training, local job opportunities, and capacity to work at types of employment available in claimant's disabled condition. The reconsideration may be made in appropriate cases where the employee is no longer employed by the pre-injury employer and makes application to the appropriate court within one (1) year of the employee's loss of employment, if the loss of employment is within four hundred (400) weeks of the day the employee returned to work. In enlarging a previous award, the court must give the employer credit for prior benefits paid to the employee in permanent partial disability benefits, and any new award remains subject to the maximum established in subsection (b).

(b) Subject to the factors provided in subsection (a), in cases for injuries on or after August 1, 1992, and prior to July 1, 2004, where an injured employee is eligible to receive permanent partial disability benefits, pursuant to § 50-6-207(3)(A)(i) and (F), and the pre-injury employer does not return the employee to employment at a wage equal to or greater than the wage the employee was receiving at the time of injury, the maximum permanent partial disability award that the employee may receive is six (6) times the medical impairment rating determined pursuant to the American Medical Association Guides to the Evaluation of Permanent Impairment (American Medical Association), the Manual for Orthopedic Surgeons in Evaluating Permanent Physical Impairment (American Academy of Orthopedic Surgeons), or in cases not covered by either of these, an impairment rating by any appropriate method used and accepted by the medical community. In making such determinations, the court shall consider all pertinent factors, including lay and expert testimony, employee's age, education, skills and training, local job opportunities, and capacity to work at types of employment available in claimant's disabled condition.

(c) The multipliers established by subsections (a) and (b) are intended to be maximum limits. If the court awards a multiplier of five (5) or greater, then the court shall make specific findings of fact detailing the reasons for awarding the maximum impairment. In making the determinations, the court shall consider all pertinent factors, including lay and expert testimony, employee's age, education, skills and training, local job opportunities, and capacity to work at types of employment available in claimant's disabled condition.

(d) (1) (A) For injuries occurring on or after July 1, 2004, in cases in which an injured employee is eligible to receive any permanent partial disability benefits either for body as a whole or for schedule member injuries, except schedule member injuries specified in § 50-6-207(3)(A)(ii)(a)-(l), (n), (q), and (r), and the pre-injury employer returns the employee to employment at a wage equal to or greater than the wage the employee was receiving at the time of the injury, the maximum permanent partial disability benefits that the employee may receive is one and one half (11/2) times the medical impairment rating determined pursuant to § 50-6-204(d)(3). In making the determinations, the court shall consider all pertinent factors, including lay and expert testimony, the employee's age, education, skills and training, local job opportunities and capacity to work at types of employment available in claimant's disabled condition.

(B) (i) If an injured employee receives benefits for body as a whole injuries pursuant to subdivision (d)(1)(A) and the employee is subsequently no longer employed by the pre-injury employer at the wage specified in subdivision (d)(1)(A) within four hundred (400) weeks of the day the employee returned to work for the pre-injury employer, the employee may seek reconsideration of the permanent partial disability benefits. Employees who continue in their employment after a reduction in pay or a reduction in hours due to economic conditions shall not be entitled to reconsideration of their claims under this section if the reduction in pay or reduction in hours affected at least fifty percent (50%) of all hourly employees operating at or out of the same location. This provision does not apply to or include employees involved in layoffs, closures or a termination of business operations.

(ii) If an injured employee receives benefits for schedule member injuries pursuant to subdivision (d)(1)(A), and the employee is subsequently no longer employed by the pre-injury employer at the wage specified in subdivision (d)(1)(A), the employee may seek reconsideration of the permanent partial disability benefits. The right to seek the reconsideration shall extend for the number of weeks for which the employee was eligible to receive benefits under § 50-6-207, beginning with the day the employee returned to work for the pre-injury employer. Employees who continue in their employment after a reduction in pay or a reduction in hours due to economic conditions shall not be entitled to reconsideration of their claims under this section if the reduction in pay or reduction in hours affected at least fifty percent (50%) of all hourly employees operating at or out of the same location. This provision does not apply to or include employees involved in layoffs, closures or a termination of business operations.

(iii) Notwithstanding this subdivision (d)(1)(B), under no circumstances shall an employee be entitled to reconsideration when the loss of employment is due to either:

(a) The employee's voluntary resignation or retirement; provided, however, that the resignation or retirement does not result from the work-related disability that is the subject of such reconsideration; or

(b) The employee's misconduct connected with the employee's employment.

(iv) To seek reconsideration pursuant to subdivision (d)(B)(i) or (d)(B)(ii), the employee shall first request a benefit review conference within one (1) year of the date on which the employee ceased to be employed by the pre-injury employer. If the parties are not able to reach an agreement regarding additional permanent partial disability benefits at the benefit review conference, the employee shall be entitled to file a complaint seeking reconsideration in a court of competent jurisdiction within ninety (90) days of the date of the benefit review conference. Any settlement or award of additional permanent partial disability benefits pursuant to reconsideration shall give the employer credit for prior permanent partial disability benefits paid to the employee. Any new settlement or award regarding additional permanent partial disability benefits remains subject to the maximum established in subdivision (d)(2) and shall be based on the medical impairment rating that was the basis of the previous settlement or award.

(v) Notwithstanding any other law to the contrary, an employee shall not be permitted to waive or forfeit, and the parties shall not be permitted to compromise and settle, the employee's rights to reconsideration pursuant to this section.

(C) (i) Notwithstanding any other law to the contrary, for injuries occurring on or after July 1, 2009, if an injured employee receives permanent partial disability benefits for body as a whole injuries or if the injured employee receives permanent partial disability benefits for schedule member injuries pursuant to subdivision (d)(1)(A) and the pre-injury employer is sold or acquired subsequent to the receipt of the permanent partial disability benefits, then the injured employee shall not be entitled to seek reconsideration:

(a) Provided, that the injured employee continues to be employed by the successor employer at the same or higher pay; or

(b) If the employee declines an offer of employment with the successor employer at the same or higher pay.

(ii) Notwithstanding subdivision (d)(1)(C)(i), an injured employee shall be entitled to seek reconsideration:

(a) From the successor employer within four hundred (400) weeks of the day the employee returned to work for the pre-injury employer, if the injured employee received permanent partial disability benefits for body as a whole injuries from the pre-injury employer pursuant to subdivision (d)(1)(A) and the injured employee is no longer employed by the successor employer at the same or higher pay; or

(b) From the successor employer within the number of weeks for which the employee was eligible to receive benefits from the pre-injury employer under § 50-6-207, to be calculated from the day the employee returned to work for the pre-injury employer, if the injured employee received permanent partial disability benefits for schedule member injuries from the pre-injury employer pursuant to subdivision (d)(1)(A) and the injured employee is no longer employed by the successor employer at the same or higher pay.

(iii) Any additional permanent partial disability benefits to which the injured employee is entitled pursuant to subdivision (d)(1)(C)(ii) shall be paid by the successor employer or the insurance carrier for the successor employer.

(iv) If an injured employee is entitled to seek reconsideration pursuant to this subdivision (d)(1)(C), then the employee shall first request a benefit review conference within one (1) year of the date on which the employee ceased to be employed by the successor employer. If the parties are not able to reach an agreement regarding additional permanent partial disability benefits at the benefit review conference, then the employee shall be entitled to file a complaint against the successor employer seeking reconsideration in a court of competent jurisdiction within ninety (90) days of the date of the benefit review conference. Any settlement or award of additional permanent partial disability benefits pursuant to reconsideration shall give the successor employer credit for the prior permanent partial disability benefits paid by the pre-injury employer to the employee. Any new settlement or award regarding additional permanent partial disability benefits shall be subject to the maximum established in subdivision (d)(2).

(2) (A) For injuries arising on or after July 1, 2004, in cases in which the pre-injury employer did not return the injured employee to employment at a wage equal to or greater than the wage the employee was receiving at the time of the injury, the maximum permanent partial disability benefits that the employee may receive for body as a whole and schedule member injuries subject to subdivision (d)(1)(A) may not exceed six (6) times the medical impairment rating determined pursuant to the provisions of § 50-6-204(d)(3). The maximum permanent partial disability benefits to which the employee is entitled shall be computed utilizing the appropriate maximum number of weeks as set forth in § 50-6-207 for the type of injury sustained by the employee. In making such determinations, the court shall consider all pertinent factors, including lay and expert testimony, the employee's age, education, skills and training, local job opportunities, and capacity to work at types of employment available in claimant's disabled condition.

(B) If the court awards a permanent partial disability percentage that equals or exceeds five (5) times the medical impairment rating, the court shall include specific findings of fact in the order that detail the reasons for awarding the maximum permanent partial disability.

(e) (1) It is the intent of the general assembly to adopt as public policy for this state specific provisions related to workers' compensation to preserve the tradition of legal immigration while seeking to close the door to illegal workers in this state and to encourage the employers of this state to comply with federal immigration laws in the hiring or continued employment of individuals who are not eligible or authorized to work in the United States.

(2) The general assembly takes notice that federal law prohibits a pre-injury employer from permitting an employee to return to work following the work-related injury when the employee is not eligible or authorized to work in the United States pursuant to federal immigration laws; and, therefore, the general assembly adopts the following as the compensation to which such an employee is entitled for permanent partial disability benefits:

(A) For injuries occurring on or after July 1, 2009, in cases in which an injured employee is eligible to receive any permanent partial disability benefits either for body as whole or schedule member injuries, the maximum permanent partial disability benefits that the employee may receive is up to one and one half (1 1/2) times the medical impairment rating determined pursuant to § 50-6-204(d)(3); provided, that the employer did not knowingly hire the employee at a time when the employee was not eligible or authorized to work in the United States under federal immigration laws. It shall be presumed the employer did not knowingly hire the employee at a time when the employee was not eligible or authorized to work in the United States under federal immigration laws if the employer can show, by a preponderance of the evidence, that the employer in good faith complied with the employment eligibility and identity verification requirements of federal law when the employee was hired:

(i) By ensuring the employee completed Section 1 of Form I-9 at the time the employee started to work;

(ii) By reviewing the documents provided by the employee to establish the employee's identity and eligibility to work;

(iii) By making a good faith determination that the documents presented by the employee for employment and identity authorization appeared to relate to the employee, appeared to be genuine and that the documents provided were in the list of acceptable documents on Form I-9; and

(iv) By reverifying the employment eligibility of the employee upon the expiration of the employee's work authorization and by completing Section 3 of Form I-9, if applicable;

(B) The presumption established in subdivision (e)(2)(A) may be rebutted if the employee can show, by a preponderance of the evidence, that the employer had actual knowledge of the ineligible or unauthorized status of the employee at the time of hire or at the time of the injury, or both. If the presumption is rebutted, a sum of up to five (5) times the medical impairment rating determined by the authorized treating physician pursuant to § 50-6-204(d)(3) shall be paid in the following manner:

(i) A sum up to one and one half (1 1/2) times the medical impairment rating shall be paid in a lump sum to the employee, the sum to be paid by the employer's insurer; and

(ii) An additional sum up to three and one half (3 1/2) times the medical impairment rating shall be paid by the employer, in a lump sum into, and shall become a part of, the uninsured employers fund created by § 50-6-801; provided, that the sum shall not be paid by the employer's insurer.

§ First - of 2 versions of this section

50-6-242. Additional disability benefits -- Award of permanent partial disability benefits for permanent medical impairment in certain cases -- Specific documented findings required -- Employees not eligible or authorized to work in the United States under federal immigration laws are ineligible. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) This subsection (a) shall apply to injuries that occur on or after July 1, 2014, but shall not apply to injuries that occur after June 30, 2016.

(2) For injuries that occur during the time period set out in subdivision (a)(1), in extraordinary cases where the employee is eligible for increased benefits under § 50-6-207(3)(B), the employee may receive disability benefits of sixty-six and two-thirds percent (66 2/3%) of the employee's pre-injury average weekly wage or salary for a period not to exceed the two hundred seventy-five (275) weeks inclusive of the benefits provided to the employee under § 50-6-207(3)(A). Benefits may be awarded pursuant to this subsection (a), in lieu of the increased benefits for which the employee is eligible under § 50-6-207(3)(B), if the presiding workers' compensation judge first determines based on clear and convincing evidence that limiting the employee's recovery to the benefits provided by § 50-6-207(3)(B) would be inequitable in light of the totality of the circumstances and the presiding workers' compensation judge makes specific, documented findings that as of the date of the award or settlement the three (3) following facts concerning the employee are true:

(A) The employee has been assigned an impairment rating of at least ten percent (10%) to the body as whole, that has been determined according to the AMA guides as defined by § 50-6-102, by the authorized treating physician;

(B) The authorized treating physician has certified on a form provided by the bureau that due to the permanent restrictions on activity the employee has suffered as a result of the injury the employee no longer has the ability to perform the employee's pre-injury occupation. The authorized treating physician's certification pursuant to this subdivision (a)(2)(B) shall have a presumption of correctness that may be overcome by the presentation of contrary clear and convincing evidence; and

(C) The employee is not earning an average weekly wage or salary that is greater than or equal to seventy percent (70%) of the employee's pre-injury average weekly wage or salary.

(b) For those injuries that occur on or after July 1, 2004 but prior to July 1, 2014, and notwithstanding any provision of this chapter to the contrary and in appropriate cases where the employee is eligible to receive the maximum permanent partial disability award under § 50-6-241(d)(1)(B) or (d)(2), the employee may receive disability benefits not to exceed the appropriate maximum number of weeks as set forth in § 50-6-207 for the type of injury sustained by the employee. In those cases, the court or workers' compensation specialist shall make specific documented findings, supported by clear and convincing evidence, that as of the date of the award or settlement, at least three (3) of the following facts concerning the employee are true:

(1) The employee lacks a high school diploma or general equivalency diploma or the employee cannot read or write on a grade eight (8) level;

(2) The employee is fifty-five (55) years of age or older;

(3) The employee has no reasonably transferable job skills from prior vocational background and training; and

(4) The employee has no reasonable employment opportunities available locally considering the employee's permanent medical condition.

(c) Subsections (a) and (b) shall not apply to injuries sustained on or after July 1, 2009, by an employee who is not eligible or authorized to work in the United States under federal immigration laws.

§ Second - of 2 versions of this section

50-6-242. Award of permanent partial disability benefits for permanent medical impairment in certain cases -- Illegal immigrants ineligible. [Applicable to injuries occurring prior to July 1, 2014.]

(a) For injuries that occur on or after August 1, 1992, and prior to July 1, 2004, notwithstanding any provision of this chapter to the contrary, the trial judge may award employees permanent partial disability benefits, not to exceed four hundred (400) weeks, in appropriate cases where permanent medical impairment is found and the employee is eligible to receive the maximum disability award under § 50-6-241(a)(2) or (b). In those cases the court, on the date of maximum medical improvement, must make a specific documented finding, supported by clear and convincing evidence, of at least three (3) of the following four (4) items:

(1) The employee lacks a high school diploma or general equivalency diploma or the employee cannot read or write on a grade eight (8) level;

(2) The employee is fifty-five (55) years of age or older;

(3) The employee has no reasonably transferable job skills from prior vocational background and training; and

(4) The employee has no reasonable employment opportunities available locally considering the employee's permanent medical condition.

(b) For those injuries that occur on or after July 1, 2004, and notwithstanding any provision of this chapter to the contrary and in appropriate cases where the employee is eligible to receive the maximum permanent partial disability award under § 50-6-241(d)(1)(B) or (d)(2), the employee may receive disability benefits not to exceed the appropriate maximum number of weeks as set forth in § 50-6-207 for the type of injury sustained by the employee. In those cases, the court or the workers' compensation specialist shall make specific documented findings, supported by clear and convincing evidence, that as of the date of the award or settlement, at least three (3) of the following facts concerning the employee are true:

(1) The employee lacks a high school diploma or general equivalency diploma or the employee cannot read or write on a grade eight (8) level;

(2) The employee is fifty-five (55) years of age or older;

(3) The employee has no reasonably transferable job skills from prior vocational background and training; and

(4) The employee has no reasonable employment opportunities available locally considering the employee's permanent medical condition.

(c) Subsections (a) and (b) shall not apply to injuries sustained on or after July 1, 2009, by an employee who is not eligible or authorized to work in the United States under federal immigration laws.



§ 50-6-243 - Agreements to receive payments greater than the schedule provides -- Applicability. [Applicable to injuries occurring prior to July 1, 2014.]

(a) An employee may sign an agreement before or after an injury resulting in temporary total disability due to an accident arising out of and in the course of employment in which the employee may receive from the employer, for up to six (6) months after the date of injury, an amount greater than the schedule of compensation for the injury in § 50-6-207. Any agreed payment that is greater than the amount provided by § 50-6-207 shall be credited as an offset to any subsequent award or settlement for permanent partial disability, permanent total disability, or death benefits.

(b) If the employee's temporary total disability exceeds six (6) months from the date of injury, any payments greater than those provided by § 50-6-207, made after that date, shall not be credited as an offset to any subsequent award or settlement for permanent partial disability, permanent total disability, or death benefits.

(c) This section applies to employees of municipalities, counties, and other governmental entities.

§ First - of 2 versions of this section

50-6-244. Statistical data form for assessment of workers' compensation system -- Penalty for noncompliance. [Applicable to injuries occurring on and after July 1, 2014.]

(a) The department shall develop a statistical data form for collecting data relevant to assessing the workers' compensation system. In developing or altering the form, the department shall seek written comment from the advisory council on workers' compensation and the administrative office of the courts. The administrator shall submit the proposed form to the commerce and labor committee of the senate, and the consumer and human resources committee of the house of representatives, together with any written comments of the advisory council on workers' compensation and the administrative office of the courts, prior to submission of a proposed rule to the attorney general and reporter. The administrator shall promulgate the form by rule, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) (1) A statistical data form shall be filed for every workers' compensation matter that is concluded by settlement, whether approved by a court or the department. A statistical data form shall be filed for every workers' compensation matter that is concluded by a trial so that the form reflects the trial court's ruling and information that is current as of the date the trial order is submitted to the court for approval, whether or not an appeal of the matter is anticipated or filed. A statistical data form shall be either typed or completed by computer using a form available on the web site of the bureau of workers' compensation.

(2) A statistical data form is not required to be filed in cases that involve reconsideration of a prior settlement or trial judgment order for which a statistical data form was filed at the time of submission of the prior order. A statistical data form is not required to be filed if the only issue resolved by an order is the closing of future medical benefits that remained open pursuant to a prior order for which a statistical data form was filed at the time of submission of the prior order.

(3) In cases involving a workers' compensation settlement that is approved by a court, the completed statistical data form shall be filed at the same time as the order approving the settlement is filed and shall be filed with the clerk of the court in which the settlement order is filed. A clerk of the court shall not accept a settlement order for filing, unless it is accompanied by a fully completed statistical data form.

(4) In cases involving a workers' compensation case that is resolved by trial, the completed statistical data form shall be filed at the same time as the final order is submitted to the trial court for approval and shall be filed with the clerk of the court in which the matter was tried. A clerk of the court shall not accept a trial order for filing, unless it is accompanied by a fully completed statistical data form.

(5) A settlement order of a court in a workers' compensation matter is not final until the statistical data form required by this section is fully completed and filed with the appropriate clerk of the court.

(6) A workers' compensation trial order is not final until the statistical data form required by this section is fully completed and filed with the appropriate clerk of the court. In the event of an appeal of a workers' compensation trial verdict to the supreme court of Tennessee, this section shall neither abrogate nor supersede the Rules of Appellate Procedure regarding the computation of the time for the proper filing of a notice of appeal. The information submitted in the statistical data form shall not be admissible on appeal for any purpose.

(c) The clerk of the court shall forward to the administrator of the bureau of workers' compensation, on or before the tenth day of each calendar month, all workers' compensation statistical data forms filed with the clerk during the preceding calendar month.

(d) In cases involving a workers' compensation settlement that is submitted to the department for approval, the statistical data form required by this section shall also be completed and submitted to the department at the time of the submission of the settlement for approval. A settlement approved by the department shall not become final until the statistical data form required by this section is fully completed and received by the department.

(e) It is the responsibility of the employer or the employer's agent to complete and file the form required by this section, contemporaneously with the filing of the final order or settlement. The employee and any agent of the employee are required to cooperate with the employer in completing this form.

(f) (1) If the administrator or the administrator's designee determines that an insurer or self-insured employer fails to complete substantially and file the statistical data forms with such frequency as to indicate a general business practice, the administrator may assess a monetary penalty against the insurance company for the employer or against the employer, if self insured. The amount of the monetary penalty shall not exceed one hundred dollars ($100). For the purposes of this subsection (f), "general business practice" means an insurer or self-insured employer fails to complete substantially and file a statistical data form more than five (5) times.

(2) No monetary penalty may be assessed by the administrator, or the administrators's designee, with respect to a form that has been filed with the bureau of workers' compensation for more than ninety (90) days. No monetary penalty may be assessed for a statistical data form that was not filed with the court clerk more than ninety (90) days from the date of entry of the final order of the court. No monetary penalty may be assessed due to the failure to provide information on the statistical data form that is solely within the knowledge of the employee or due solely to the failure of the employee to sign the form.

(3) An insurance company or self insured employer assessed a monetary penalty by the administrator pursuant to this subsection (f), may appeal the penalty under the Uniform Administrative Procedures Act. The administrator, or an agency member appointed by the administrator, shall have the authority to hear as a contested case an administrative appeal of any monetary penalty assessed pursuant to this subsection (f).

§ Second - of 2 versions of this section

50-6-244. Statistical data form for assessment of workers' compensation system -- Penalty for noncompliance. [Applicable to injuries occurring prior to July 1, 2014.]

(a) The department shall develop a statistical data form for collecting data relevant to assessing the workers' compensation system. In developing or altering the form, the department shall seek written comment from the advisory council on workers' compensation and the administrative office of the courts. The commissioner shall submit the proposed form to the commerce and labor committee of the senate, and the consumer and human resources committee of the house of representatives, together with any written comments of the advisory council on workers' compensation and the administrative office of the courts, prior to submission of a proposed rule to the attorney general and reporter. The commissioner shall promulgate the form by rule, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) (1) A statistical data form shall be filed for every workers' compensation matter that is concluded by settlement, whether approved by a court or the department. A statistical data form shall be filed for every workers' compensation matter that is concluded by a trial so that the form reflects the trial court's ruling and information that is current as of the date the trial order is submitted to the court for approval, whether or not an appeal of the matter is anticipated or filed. A statistical data form shall be either typed or completed by computer using a form available on the web site of the division of workers' compensation.

(2) A statistical data form is not required to be filed in cases that involve reconsideration of a prior settlement or trial judgment order for which a statistical data form was filed at the time of submission of the prior order. A statistical data form is not required to be filed if the only issue resolved by an order is the closing of future medical benefits that remained open pursuant to a prior order for which a statistical data form was filed at the time of submission of the prior order.

(3) In cases involving a workers' compensation settlement that is approved by a court, the completed statistical data form shall be filed at the same time as the order approving the settlement is filed and shall be filed with the clerk of the court in which the settlement order is filed. A clerk of the court shall not accept a settlement order for filing, unless it is accompanied by a fully completed statistical data form.

(4) In cases involving a workers' compensation case that is resolved by trial, the completed statistical data form shall be filed at the same time as the final order is submitted to the trial court for approval and shall be filed with the clerk of the court in which the matter was tried. A clerk of the court shall not accept a trial order for filing, unless it is accompanied by a fully completed statistical data form.

(5) A settlement order of a court in a workers' compensation matter is not final until the statistical data form required by this section is fully completed and filed with the appropriate clerk of the court.

(6) A workers' compensation trial order is not final until the statistical data form required by this section is fully completed and filed with the appropriate clerk of the court. In the event of an appeal of a workers' compensation trial verdict to the supreme court of Tennessee, this section shall neither abrogate nor supersede the Rules of Appellate Procedure regarding the computation of the time for the proper filing of a notice of appeal. The information submitted in the statistical data form shall not be admissible on appeal for any purpose.

(c) The clerk of the court shall forward to the administrator of the division of workers' compensation, on or before the tenth day of each calendar month, all workers' compensation statistical data forms filed with the clerk during the preceding calendar month.

(d) In cases involving a workers' compensation settlement that is submitted to the department for approval, the statistical data form required by this section shall also be completed and submitted to the department at the time of the submission of the settlement for approval. A settlement approved by the department shall not become final until the statistical data form required by this section is fully completed and received by the department.

(e) It is the responsibility of the employer or the employer's agent to complete and file the form required by this section, contemporaneously with the filing of the final order or settlement. The employee and any agent of the employee are required to cooperate with the employer in completing this form.

(f) (1) If the commissioner or the commissioner's designee determines that an insurer or self-insured employer fails to complete substantially and file the statistical data forms with such frequency as to indicate a general business practice, the commissioner may assess a monetary penalty against the insurance company for the employer or against the employer, if self insured. The amount of the monetary penalty shall not exceed one hundred dollars ($100). For the purposes of this subsection (f), "general business practice" means an insurer or self-insured employer fails to complete substantially and file a statistical data form more than five (5) times.

(2) No monetary penalty may be assessed by the commissioner, or the commissioner's designee, with respect to a form that has been filed with the division of workers' compensation for more than ninety (90) days. No monetary penalty may be assessed for a statistical data form that was not filed with the court clerk more than ninety (90) days from the date of entry of the final order of the court. No monetary penalty may be assessed due to the failure to provide information on the statistical data form that is solely within the knowledge of the employee or due solely to the failure of the employee to sign the form.

(3) An insurance company or self insured employer assessed a monetary penalty by the commissioner pursuant to this subsection (f), may appeal the penalty under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The commissioner, or an agency member appointed by the commissioner, shall have the authority to hear as a contested case an administrative appeal of any monetary penalty assessed pursuant to this subsection (f).



§ 50-6-245 - Judgments with multiple findings and separate awards. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) If following a civil action in a workers' compensation case filed pursuant to § 50-6-225, the court enters a judgment or decree that includes multiple findings with separate awards of payment to the employee, the following shall apply:

(1) If the employer, insurer or employee appeals one (1) or more of the findings but not all, any payments owed to the employee as the result of a finding not appealed shall be due and payable to the employee when the time for appealing the judgment or decree has expired.

(2) If the employer, insurer or employee appeals more than one (1) of the findings and the supreme court grants permission to appeal as to at least one (1) of the findings appealed but not all, any payments owed to the employee as the result of a finding not appealed or for which permission to appeal was not granted shall be due and payable to the employee when the time for appealing the judgment or decree has expired.

(b) (1) When the time for filing an appeal has expired under subdivision (a)(1), the court, unless in its discretion it determines otherwise, shall enter final judgment pursuant to Rule 54.02 of the Rules of Civil Procedure as to all findings not appealed.

(2) When the time for filing an appeal has expired under subdivision (a)(2), the supreme court, unless in its discretion it determines otherwise, shall issue a mandate pursuant to Rule 42 of the Rules of Appellate Procedure as to all findings for which permission to appeal was not granted.



§ 50-6-246 - Rules and regulations governing medical impairment rating. [Applicable to injuries occurring prior to July 1, 2014.]

To assure employees, employers and the department have the information necessary to resolve a workers' compensation claim and to effectuate the legislative intent of § 50-6-241, the commissioner of labor and workforce development shall establish rules, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to govern the provision of a medical impairment rating required by § 50-6-204(d)(3)(A). The commissioner shall promulgate these rules in conjunction with the advisory council on workers' compensation. The rules required by this section shall take effect on October 1, 2008. The commissioner is authorized to use emergency rules under former § 4-5-209(a)(4) or emergency rules under § 4-5-208, as appropriate, in order to have such rules in effect no later than October 1, 2008.






Part 3 - Occupational Diseases

§ 50-6-301 - "Occupational diseases" defined. [Applicable to injuries occurring prior to July 1, 2014.]

(a) As used in this chapter, "occupational diseases" means all diseases arising out of and in the course of employment. A disease shall be deemed to arise out of the employment only if:

(1) It can be determined to have followed as a natural incident of the work as a result of the exposure occasioned by the nature of the employment;

(2) It can be fairly traced to the employment as a proximate cause;

(3) It has not originated from a hazard to which workers would have been equally exposed outside of the employment;

(4) It is incidental to the character of the employment and not independent of the relation of employer and employee;

(5) It originated from a risk connected with the employment and flowed from that source as a natural consequence, though it need not have been foreseen or expected prior to its contraction; and

(6) There is a direct causal connection between the conditions under which the work is performed and the occupational disease. Diseases of the heart, lung, and hypertension arising out of and in the course of any type of employment shall be deemed to be occupational diseases.

(b) Cumulative trauma conditions, hearing loss, carpal tunnel syndrome, and all other repetitive motion conditions shall not be considered an occupational disease unless such conditions arose primarily out of and in the course and scope of employment. The opinion of the physician, selected by the employee from the employer's designated panel of physicians pursuant to §§ 50-6-204(a)(4)(A) or (a)(4)(B), shall be presumed correct on the issue of causation but said presumption shall be rebutted by a preponderance of the evidence.



§ 50-6-302 - Retroactivity -- Coal worker's pneumoconiosis, effect of federal law. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) An occupational disease that an employee had on March 12, 1947, shall not be covered under this chapter. An employee has an occupational disease within the meaning of this chapter if the disease or condition has developed to such an extent that it can be diagnosed as an occupational disease. In every suit for compensation benefits, the burden shall be on the employee to prove that the employee did not have, as of that date, the occupational disease for which the employee is seeking compensation.

(b) In considering whether an employee has the occupational disease of coal worker's pneumoconiosis and is totally disabled or dies from coal worker's pneumoconiosis, all the presumptions, criteria and standards contained in or promulgated by reason of the federal Coal Mine Health and Safety Act of 1969, Pub. L. No. 91-173, compiled in 30 U.S.C. § 901 et seq., specified as the basis for determining eligibility of applicants for benefits because of the disease or its effects shall be used and be applicable under this chapter, and where in a proceeding under this chapter for benefits it is determined the employee or the employee's dependents would be entitled to benefits under the federal Coal Mine Health and Safety Act of 1969, and the Black Lung Benefits Act of 1972, Pub. L. No. 92-303, compiled in 30 U.S.C. § 901 et seq., the employee or the employee's dependents by reason of the determination shall be considered totally disabled from coal worker's pneumoconiosis and its effects, under this chapter the same as if the employee, or the employee's dependents, establishes the right to recover benefits based upon a total disability from coal worker's pneumoconiosis, or death by reason of coal worker's pneumoconiosis under the laws of this state.



§ 50-6-303 - Compensation and benefits. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) (1) When the employer and employee are subject to this chapter, the partial or total incapacity for work or the death of an employee resulting from an occupational disease as defined in § 50-6-301 [Applicable only to injuries occurring prior to July 1, 2014. See the Compiler's Notes.], shall be treated as the happening of an injury by accident or death by accident, and the employee, or in case of the employee's death, the employee's dependents, shall be entitled to compensation as provided in this chapter.

(2) An employee who has an occupational disease shall be entitled to the same hospital, medical and miscellaneous benefits as an employee who has a compensable injury by accident, and, in the event of death, the same funeral benefit shall be paid as in the case of death from a compensable accident.

(b) (1) An employee totally disabled due to coal workers' pneumoconiosis shall be paid benefits during disability as provided for by the federal Coal Mine Health and Safety Act of 1969, compiled in 30 U.S.C. § 901 et seq.

(2) In accordance with the federal Coal Mine Health and Safety Act of 1969, if the employee has one (1) or more dependents, the payments shall be increased fifty percent (50%) of such payments for the first dependent, seventy-five percent (75%) for two (2) dependents, and one hundred percent (100%) for three (3) or more dependents.

(3) In case of death of an employee receiving benefits under this chapter, benefits shall be paid to that employee's surviving spouse and any dependents in the same manner provided in the federal Coal Mine Health and Safety Act of 1969, as applicable to employees suffering from coal workers' pneumoconiosis.

(4) Benefits paid under this subsection (b) shall not be subject to the maximum compensation limitations set forth in §§ 50-6-205, 50-6-207(1), (3) and (4), 50-6-209, 50-6-210(e)(10) or any other sections of this chapter, but the maximum compensation limitations shall be controlled exclusively by the maximum compensation benefits and limitations established under the federal Coal Mine Health and Safety Act of 1969, as applicable to employees suffering from coal workers' pneumoconiosis.

(5) The minimum compensation limitations for employees suffering from coal workers' pneumoconiosis shall be no less than those set forth in the federal Coal Mine Health and Safety Act of 1969.



§ 50-6-304 - Last employer liable. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

When an employee has an occupational disease, the employer in whose employment the employee was last injuriously exposed to the hazards of the disease, and the employer's insurance carrier, if any, at the time of the exposure, shall alone be liable, for the occupational disease, without right to contribution from any prior employer or insurance carrier.



§ 50-6-305 - Notice of contraction of disease and claim for compensation. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) Within thirty (30) days after the first distinct manifestation of an occupational disease, the employee, or someone in the employee's behalf, shall give written notice thereof to the employer in the same manner as is provided in the case of a compensable accidental injury.

(b) This section shall not apply to claims for total disability or death due to or resulting from an asbestos-related disease or coal worker's pneumoconiosis.



§ 50-6-306 - Statute of limitations. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) The right to compensation for an occupational disease or a claim for death benefits as a result of an occupational disease shall be forever barred, unless a claim is initiated pursuant to § 50-6-203; provided, however, that the applicable time limitation period or periods shall commence as of the date of the beginning of the incapacity for work resulting from an occupational disease or upon the date death results from the occupational disease; provided, further, that if upon the date of the death of the employee the employee's claim has become barred, the claim of the employee's dependent or dependents shall likewise be barred, and in that case the claim shall be barred whether or not the employer gives the notice required by § 50-6-224(2) [Applicable only to injuries occurring prior to July 1, 2014. See the Compiler's Notes.].

(b) A claim for benefits or death due to coal worker's pneumoconiosis shall be timely filed if the claim is instituted pursuant to § 50-6-203 within three (3) years of the discovery of total disability or the date of death, as the case may be.



§ 50-6-307 - Waiver of compensation for aggravation of condition. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) (1) When an employee, or prospective employee, though not incapacitated for work, is found to be affected by or susceptible to a specific occupational disease, the employee or prospective employee may, subject to the approval of the workers' compensation bureau of the department of labor and workforce development, be permitted to waive in writing compensation for any aggravation of the employee's or prospective employee's condition that may result from the employee's or prospective employee's working or continuing to work in the same or similar occupation for the same employer or for another employer; provided, that this provision shall not apply to specific occupational diseases on which waivers are prohibited by the federal Coal Mine Health and Safety Act of 1969, compiled in 30 U.S.C. § 901 et seq.

(2) All provisions of this chapter, with respect to accidents shall be applicable to the coverage provided in this part for occupational diseases, except as otherwise provided in this part.

(b) When an employee or prospective employee has a prior history of heart disease, heart attack or coronary failure or occlusion, the employee or prospective employee may be permitted to waive in writing compensation from the employee's or prospective employee's employer or future employer for claims growing out of an aggravation or repetition of the condition, the waiver to be evidenced by filing with the administrator a written instrument to which shall be attached a copy of a medical statement giving the prior history of the condition, and in all those cases claims for workers' compensation benefits growing out of an aggravation or repetition of the condition by the employee or the employee's dependents shall be barred.

(c) No employer shall require the execution of a waiver by any employee who was at work on March 17, 1961, unless the employee subsequently suffers a heart condition.






Part 4 - Insurance

§ 50-6-401 - Authority to write insurance -- Tax. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) (1) (A) Every person, partnership, association, organization or corporation, whether organized under the laws of this or any other state or country, that has or may hereafter comply with the laws of this state and is authorized to write accident or indemnity insurance in this state shall be authorized and empowered to write workers' compensation insurance under the terms and provisions of this part, and likewise every reciprocal and mutual insurance association or corporation shall have the same privileges; provided, that any such entity offering workers' compensation insurance shall be required to offer medical benefits coverage for paid-on-call and volunteer firefighters.

(B) For purposes of this subdivision (a)(1), "volunteer firefighter" means any member or personnel of a fire department, volunteer fire department, rescue squad or volunteer rescue squad, including, but not limited to, a junior member, a board member or an auxiliary member of the department or squad.

(2) An entity offering workers' compensation insurance shall offer coverage for members of rescue squads on similar terms and conditions as coverage available to full-time paid firefighters or emergency medical services personnel.

(b) (1) All insurance carriers provided for by this section shall be subject to a tax of four percent (4%) on premiums collected for workers' compensation insurance, and a surcharge of four tenths of one percent (0.4%) of the premiums, the surcharge to be earmarked for the administration of the Tennessee Occupational Safety and Health Act, compiled in chapter 3 of this title, and this shall be in lieu of any other tax on premiums for the writing of the business of workers' compensation insurance now provided for by law.

(2) The surcharge of four tenths of one percent (0.4%) on the tax on workers' compensation insurance premiums levied by this section shall not apply to any employer who employs ten (10) or fewer employees unless the employer is in the business of construction or manufacturing.

(c) Of the funds collected pursuant to subsection (b), a sum sufficient shall be allocated from and equal to an amount not greater than fifty percent (50%) of the revenues derived from the premium tax levied pursuant to this section, and shall be paid into the second injury fund created in § 50-6-208, to provide payments for the benefits provided in § 50-6-208.



§ 50-6-402 - Classification of risks and premiums -- Filing -- Approval. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) In determining classifications of risks and premiums relating to the classification, the insurer may include allowances of any character made to any employee, only when the allowances are in lieu of wages, and are specified as part of the wage contract.

(b) Before approving any workers' compensation loss cost filing made by the designated rate service organization pursuant to this part or title 56, the commissioner of commerce and insurance shall consult with the advisory council on workers' compensation concerning the filing. The council shall have sixty (60) days to provide written comment on the filing. The council shall meet to provide the comment. The commissioner of commerce and insurance shall approve, disapprove or modify the filing within ninety (90) days of receiving the filing. If the commissioner of commerce and insurance modifies the filing, the modification shall be within the range established by the recommendation of the rate service organization in its filing and the recommendation of the advisory council on workers' compensation. In instances when the commissioner of commerce and insurance modifies the filing, the rate service organization shall develop a plan that reflects the commissioner's modification, unless the organization appeals the modification pursuant to § 56-5-308. The commissioner shall report the action taken on the filing to the commerce and labor committee of the senate, and the consumer and human resources committee of the house of representatives and to the speakers of the senate and the house of representatives.

(c) Prior to the commissioner of commerce and insurance establishing the multiplier to be applied to the assigned risk plan, as provided in § 56-5-314(c), the commissioner shall provide notice of the intended action, including supporting rationale for the action, to the advisory council on workers' compensation. The council may, within fifteen (15) days of receipt of the notice, provide written comment and recommendation to the commissioner related to the intended action. After the fifteen-day period has expired, the commissioner shall establish the multiplier, by order, as provided in § 56-5-314(c).

(d) The commissioner of commerce and insurance shall report quarterly to the advisory council on workers' compensation concerning all workers' compensation filings made by the designated rate service organization received by the department of commerce and insurance that were not referred to the council as set out in subsection (b) since the last report.



§ 50-6-404 - Bond or certificate. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) (1) Every insurance company doing a workers' compensation business in this state shall furnish a bond running to the state in the sum of fifty thousand dollars ($50,000) with some surety company authorized to transact business in this state as surety, in the form approved by the commissioner of commerce and insurance, conditioned for the payment of compensation losses on policies issued by the company upon risks located in the state.

(2) Suit may be brought upon the bond by the bureau of workers' compensation for the use and benefit of any party or parties at interest.

(3) The annual license of the company shall not be issued or renewed until it has filed with the commissioner of commerce and insurance a bond as required in subdivision (a)(1).

(4) In lieu of the bond, a deposit of the same amount may be made with the state treasurer in the form of other security satisfactory to the commissioner of commerce and insurance.

(b) The commissioner may, in the commissioner's discretion, accept, in lieu of the bond required in subdivision (a)(1), a certificate from the commissioner of insurance or other corresponding official of the state in which the insurance company is organized and domiciled, that the company has on deposit in such state the sum of not less than one hundred thousand dollars ($100,000) in cash, or its equivalent, which deposit is for the protection of all of its policyholders, ratably.



§ First - of 2 versions of this section

50-6-405. Compensation insurance or proof of financial ability required -- Self insurers -- Payment of premiums -- Excess catastrophe reinsurance coverage -- Authority and duty of administrator. [Applicable to injuries occurring on and after July 1, 2014.]

(a) Every employer under and affected by this chapter, shall:

(1) Insure and keep insured the employer's liability under this chapter in some person or persons, association, organization or corporation authorized to transact the business of workers' compensation insurance in this state; or

(2) Possess a valid certificate of authority from the commissioner of commerce and insurance by furnishing satisfactory proof of the employer's financial ability to pay all claims that may arise against the employer under this chapter and guarantee the payment of the claims in the amount and manner and when due as provided for in this chapter.

(b) (1) If the employer elects to proceed under subdivision (a)(2), the commissioner of commerce and insurance shall require the applicant to pay a nonrefundable application fee of five hundred dollars ($500) or in an amount the commissioner shall promulgate by rule.

(2) The commissioner of commerce and insurance shall require the applicant to file and maintain with the department of commerce and insurance the following:

(A) (i) Security, in an amount to be determined by the commissioner of commerce and insurance, but not less than five hundred thousand dollars ($500,000), in any of the following forms, as specified herein: negotiable securities; a surety bond; a certificate of deposit; or a letter of credit;

(ii) The security, or a contract between the self-insured employer, a depository institution and the commissioner of commerce and insurance evidencing the security held in the depository institution for purposes of compliance with this section, shall be held by the commissioner of commerce and insurance and shall be conditioned to run solely and directly for the benefit of the employees of the self-insured employer. Any legal actions to enforce the payment of the security being held for purposes of compliance with this section shall be brought by the commissioner of commerce and insurance for the benefit of the employees of the self-insured employer;

(iii) The security held pursuant to this section may be used for the payment of any and all fees or costs required to administer the disbursement of the proceeds to or for the benefit of the employees;

(iv) The venue for any suit filed by the commissioner of commerce and insurance under this provision shall be in Davidson County.

(v) (a) Any security held for purposes of compliance with this section shall be held for a minimum of ten (10) years after the self-insured employer is no longer self-insured and the self-insured employer shall maintain the fair market value of security on deposit at not less than five hundred thousand dollars ($500,000), unless otherwise approved by the commissioner of commerce and insurance or the commissioner's designee;

(b) Any employer that is no longer self-insured pursuant to this section as of December 31, 2004, shall not be subject to subdivision (b)(2)(A)(v)(a).

(vi) All security, and contracts evidencing the security, filed with the commissioner of commerce and insurance shall be in a form substantively that has been previously approved by the commissioner of commerce and insurance. Any security that fails to meet any requirement under this section shall not be considered for purposes of determining a self-insurer's compliance with any of the security maintenance requirements of this section;

(vii) As used in this subdivision (b)(2)(A), "qualified United States financial institution" shall have the meaning assigned by § 56-2-209(a);

(viii) The commissioner of commerce and insurance may by rule establish requirements for securities posted pursuant to this subsection (b). These rules may also prescribe the various types and classes of securities that the commissioner of commerce and insurance will accept under this subsection (b);

(B) (i) Evidence of the employer's financial ability to pay all claims that may arise against the employer in the form of an annual certified financial statement, including a statement of assets and liabilities and a statement of profit and loss, to be filed no later than the last day of the sixth month after the end of the employer's immediately preceding fiscal year;

(ii) The financial statement is to include a detailed accounting for reserves for losses outstanding incurred in connection with workers' compensation self-insurance. The employer's losses and adequacy of reserves shall be certified annually by an actuary qualified under rules established by the commissioner of commerce and insurance for the filing of statements by insurance companies.

(3) Filings pursuant to this subsection (b) shall be kept confidential by the commissioner of commerce and insurance and shall not be construed to be a public record pursuant to title 10, chapter 7.

(4) The commissioner of commerce and insurance may assess a civil penalty of one hundred dollars ($100) per day for each day any self-insured employer has failed to comply with any financial record filing requirement. The civil penalty assessed under this subdivision (b)(4) shall be cumulative and in addition to any other civil penalty or remedy available to the commissioner. No civil penalty shall be assessed against any political subdivision of the state.

(5) The commissioner of commerce and insurance shall take into account all available information when making the determination as to both the adequacy of all security deposits, letters of credit, negotiable securities or bonds held by the commissioner and whether an employer has the ability to pay all claims that may arise.

(6) No employer shall self-insure its workers' compensation liabilities without a certificate of authority issued by the commissioner of commerce and insurance. It shall be unlawful for any employer to self-insure its liabilities for workers' compensation without first obtaining a duly issued certificate of authority from the commissioner of commerce and insurance. Whenever an employer has complied with subdivisions (a)(2) and (b)(2)(A) and (B), the commissioner of commerce and insurance, or the commissioner's designee, may issue to the employer a certificate of authority allowing the employer to self-insure under this section. Notice of this authorization shall be sent to the administrator of the bureau of workers' compensation.

(7) Upon failure by an authorized self-insured employer to furnish the commissioner of commerce and insurance the requirements delineated in subdivisions (a)(2) and (b)(2)(A) and (B), the commissioner may, after giving written notice and an opportunity for a hearing to the affected party or parties within thirty (30) days, suspend or revoke the certificate authorizing the employer to self-insure granted under this section. The commissioner may, without prior notice and if it appears in the commissioner's discretion that the continuation of the certificate would be clearly hazardous to the employees of the self-insurer or to the public generally, summarily suspend an authorized self-insurer's certificate before a hearing is commenced and in that event shall immediately notify the self-insurer, and the notice shall include a statement to the effect that the commissioner's action is subject to review. All hearings conducted under this section shall comply with the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(8) Any hearing under this section shall be requested in writing by the self-insured employer within fifteen (15) days of receiving written notification from the commissioner of commerce and insurance or the commissioner's designee. In any proceeding in which the self-insured employer's certificate of authority is suspended or revoked, the self-insured employer shall pay all costs associated with the proceeding. The commissioner may serve a notice, order, petition or complaint in any action arising under this section by certified mail to the self-insured employer at the address of record in the files of the department. Notwithstanding any law to the contrary, service in the manner set forth in this subdivision (b)(8), shall be deemed to constitute actual service on the self-insured employer.

(9) The commissioner of commerce and insurance or the commissioner's designee shall immediately notify the administrator of the bureau of workers' compensation of any decision to suspend or revoke a certificate authorizing an employer to self-insure.

(10) The commissioner of commerce and insurance or the commissioner's designee has the authority to examine and investigate any self-insured employer whenever the commissioner deems it prudent to do so. The purposes and scope of the examinations and the commissioner's powers shall be set forth in title 56, chapter 1, part 4, pertaining to examinations of insurance companies.

(11) The commissioner of commerce and insurance may promulgate rules and regulations, including emergency rules and regulations, necessary for the administration of this section and shall conduct all rulemaking in accordance with the Uniform Administrative Procedures Act.

(c) (1) With the permission of a trade or professional association board of directors, ten (10) or more employers of the same group may enter into agreements to pool their liabilities under this chapter for the purpose of qualifying as self-insurers. The trade or professional association shall have been in active existence in Tennessee for at least five (5) years and the association shall:

(A) Have a constitution or bylaws;

(B) Have members that support the association by regular payment of dues on an annual, semiannual, quarterly or monthly basis; and

(C) Be created in good faith for purposes other than that of creating workers' compensation self-insurer pools. The commissioner of commerce and insurance has the authority to promulgate rules and regulations deemed necessary to provide for the solvency, administration and enforcement of the pooling agreements. To the extent deemed necessary by the commissioner of commerce and insurance, each employer member of the approved group shall be classified as a self-insurer as otherwise provided in this chapter.

(2) Notwithstanding any other law or rule to the contrary, funds not needed for current obligations may be invested by the board of trustees in Tennessee securities as defined in § 56-4-210(a). The board of trustees of each workers' compensation pool shall adopt an investment policy. The policy shall address credit, quality of investments, maximum maturity of investments and other matters the board deems appropriate. Real estate investments must be undertaken with the approval of the commissioner of commerce and insurance.

(3) (A) Each group of employers qualifying as self-insurers pursuant to this subsection (c) shall submit to the commissioner of commerce and insurance a statement of financial condition audited by an independent certified public accountant on or before the last day of the sixth month following the end of the group's fiscal year. A thirty-day extension of the financial statement filing requirement shall be granted by the commissioner upon receipt of a request, via certified mail, by a group. The request shall be submitted to the commissioner not less than thirty (30) days prior to the date the financial statement is due to be filed.

(B) Notwithstanding subdivision (c)(3)(A), a qualified self-insured trust that has entered into a self-insurance loss portfolio transfer agreement approved by the commissioner of commerce and insurance with an insurer licensed in this state pursuant to which all of the liabilities and obligations pooled by the group of employers of the self-insured trust for their workers' compensation and employers' liability losses, including all existing and incurred but not reported claims, is not required to annually submit a statement of financial condition audited by an independent certified public accountant; provided, that the commissioner of commerce and insurance has granted a request filed by the self-insured trust for exemption from the annual submission of an audited statement of financial condition.

(4) (A) At the request of a group of employers qualifying as self-insurers pursuant to this subsection (c), the commissioner of commerce and insurance, in the commissioner's sole discretion, may grant additional thirty-day extensions to the financial statement filing requirements for acts of God, public enemies, fire, flood, storms or similar events constituting force majeure that cause the group to require more time to meet the filing requirements.

(B) The commissioner of commerce and insurance, after notice and an opportunity for a hearing, may revoke the certificate of approval of a group of employers qualifying as self-insurers pursuant to this subsection (c) if the group fails to comply with this subsection (c) or any rules promulgated under this subsection (c). In addition to or in lieu of revoking a certificate of approval, the commissioner may assess a civil penalty of one hundred dollars ($100) per day for failure to timely meet the filing requirements set forth in this subsection (c). All hearings under this subsection (c) shall be conducted pursuant to the Uniform Administrative Procedures Act.

(C) Financial statements filed pursuant to this subsection (c), individual member financial statements, work papers, notes, internal documents generated by the department of commerce and insurance or any other information obtained by or disclosed to the commissioner of commerce and insurance pursuant to this chapter or any regulations promulgated under this chapter, shall be confidential and shall not be disclosed to the public. This provision, however, shall not apply to the examination report prepared by the commissioner of commerce and insurance, nor to any rebuttal to the examination reports submitted by or on behalf of the group examined. However, nothing contained in this subdivision (c)(4)(C) shall be construed as prohibiting the commissioner of commerce and insurance from disclosing the information listed in this subdivision (c)(4)(C), or any matters relating to that information, to state agencies of this or any other state, or to law enforcement officials of this or any other state or agency of the federal government at any time.

(D) Upon receipt of a request from any approved authorized agent of a group of employers qualifying as self-insurers pursuant to this subsection (c), the group shall provide a copy of the annual statement of financial condition. The agent, however, shall not further disseminate the information except for purposes of obtaining errors and omission insurance or in the exercise of due diligence of the agent on behalf of the agent's client seeking admission to the group. Further, any individual or entity obtaining a copy of the statement shall hold the information confidential and shall not share or disclose the information to any other individual or entity.

(5) All groups pooling their liabilities pursuant to this subsection (c) shall pay premium tax and surcharges at the rates set forth in § 56-4-206. Each group's premium tax and surcharge payments shall be due on or before the last day of the sixth month following the end of the group's fiscal year. Any group failing to timely pay the taxes and surcharges shall be subject to the penalties and sanctions set forth in § 56-4-216.

(6) The sponsoring trade association may determine whether or not the pool shall remain in existence, subject to the approval of the commissioner.

(7) The pool shall provide to the sponsoring trade association all information requested by the association, other than a member's financial information.

(8) The sponsoring association shall not be liable or responsible for any act or omission of the pool.

(9) The commissioner of commerce and insurance has the authority to promulgate rules and regulations that would provide for civil penalties for violations of this subsection (c) or rules promulgated under this subsection (c).

(d) (1) It is an offense for any employer whose employee is entitled to the benefits of this chapter:

(A) To require such employee to pay any portion of the insurance premium paid by the employer; or

(B) To deduct any portion of such premium from the wages or salary of such employee.

(2) A violation of subdivision (d)(1) is a Class C misdemeanor.

(3) (A) In addition to any criminal penalty assessed for a violation of subdivision (d)(1), the administrator of the bureau of workers' compensation is authorized to impose a civil penalty of up to an amount equal to the amount of premiums deducted from such employee's wages or salary.

(B) If a civil penalty is assessed pursuant to subdivision (d)(3)(A), the administrator of the bureau of workers' compensation shall assess the penalty in a specific dollar amount to be paid directly to the employee.

(e) If at any time the commissioner of commerce and insurance deems the security or bond inadequate or unsafe, the commissioner shall require adequate bond or security.

(f) The commissioner of commerce and insurance may require the employer to secure excess catastrophe reinsurance coverage.

(g) This part shall not apply to policies of insurance against loss from explosions of boilers or flywheels or other similar single catastrophe hazards.

(h) The commissioner of commerce and insurance may issue rules, regulations and orders necessary to properly administer the deposits, bonds and financial evidence as required in this part.

(i) It is the duty of the commissioner of commerce and insurance and the administrator of the bureau of workers' compensation to interchange information as to matters of mutual interest under this chapter.



§ Second - of 2 versions of this section

50-6-405. Compensation insurance or proof of financial ability required -- Self insurers -- Payment of premiums -- Excess catastrophe reinsurance coverage -- Authority and duty of commissioner. [Applicable to injuries occurring prior to July 1, 2014.]

(a) Every employer under and affected by this chapter, shall:

(1) Insure and keep insured the employer's liability under this chapter in some person or persons, association, organization or corporation authorized to transact the business of workers' compensation insurance in this state; or

(2) Possess a valid certificate of authority from the commissioner of commerce and insurance by furnishing satisfactory proof of the employer's financial ability to pay all claims that may arise against the employer under this chapter and guarantee the payment of the claims in the amount and manner and when due as provided for in this chapter.

(b) (1) If the employer elects to proceed under subdivision (a)(2), the commissioner of commerce and insurance shall require the applicant to pay a nonrefundable application fee of five hundred dollars ($500) or in an amount the commissioner shall promulgate by rule.

(2) The commissioner of commerce and insurance shall require the applicant to file and maintain with the department of commerce and insurance the following:

(A) (i) Security, in an amount to be determined by the commissioner of commerce and insurance, but not less than five hundred thousand dollars ($500,000), in any of the following forms, as specified herein: negotiable securities; a surety bond; a certificate of deposit; or a letter of credit;

(ii) The security, or a contract between the self-insured employer, a depository institution and the commissioner of commerce and insurance evidencing the security held in the depository institution for purposes of compliance with this section, shall be held by the commissioner of commerce and insurance and shall be conditioned to run solely and directly for the benefit of the employees of the self-insured employer. Any legal actions to enforce the payment of the security being held for purposes of compliance with this section shall be brought by the commissioner of commerce and insurance for the benefit of the employees of the self-insured employer;

(iii) The security held pursuant to this section may be used for the payment of any and all fees or costs required to administer the disbursement of the proceeds to or for the benefit of the employees.

(iv) The venue for any suit filed by the commissioner of commerce and insurance under this provision shall be in Davidson County.

(v) (a) Any security held for purposes of compliance with this section shall be held for a minimum of ten (10) years after the self-insured employer is no longer self-insured and the self-insured employer shall maintain the fair market value of security on deposit at not less than five hundred thousand dollars ($500,000), unless otherwise approved by the commissioner of commerce and insurance or the commissioner's designee;

(b) Any employer that is no longer self-insured pursuant to this section as of December 31, 2004, shall not be subject to subdivision (b)(2)(A)(v)(a);

(vi) All security, and contracts evidencing the security, filed with the commissioner of commerce and insurance shall be in a form substantively that has been previously approved by the commissioner of commerce and insurance. Any security that fails to meet any requirement under this section shall not be considered for purposes of determining a self-insurer's compliance with any of the security maintenance requirements of this section;

(vii) As used in this subdivision (b)(2)(A), "qualified United States financial institution" shall have the meaning assigned by § 56-2-209(a).

(viii) The commissioner of commerce and insurance may by rule establish requirements for securities posted pursuant to this subsection (b). These rules may also prescribe the various types and classes of securities that the commissioner of commerce and insurance will accept under this subsection (b).

(B) (i) Evidence of the employer's financial ability to pay all claims that may arise against the employer in the form of an annual certified financial statement, including a statement of assets and liabilities and a statement of profit and loss, to be filed no later than the last day of the sixth month after the end of the employer's immediately preceding fiscal year;

(ii) The financial statement is to include a detailed accounting for reserves for losses outstanding incurred in connection with workers' compensation self-insurance. The employer's losses and adequacy of reserves shall be certified annually by an actuary qualified under rules established by the commissioner of commerce and insurance for the filing of statements by insurance companies.

(3) Filings pursuant to this subsection (b) shall be kept confidential by the commissioner of commerce and insurance and shall not be construed to be a public record pursuant to title 10, chapter 7.

(4) The commissioner of commerce and insurance may assess a civil penalty of one hundred dollars ($100) per day for each day any self-insured employer has failed to comply with any financial record filing requirement. The civil penalty assessed under this subdivision (b)(4) shall be cumulative and in addition to any other civil penalty or remedy available to the commissioner. No civil penalty shall be assessed against any political subdivision of the state.

(5) The commissioner of commerce and insurance shall take into account all available information when making the determination as to both the adequacy of all security deposits, letters of credit, negotiable securities or bonds held by the commissioner and whether an employer has the ability to pay all claims that may arise.

(6) No employer shall self-insure its workers' compensation liabilities without a certificate of authority issued by the commissioner of commerce and insurance. It shall be unlawful for any employer to self-insure its liabilities for workers' compensation without first obtaining a duly issued certificate of authority from the commissioner of commerce and insurance. Whenever an employer has complied with subdivisions (a)(2) and (b)(2)(A) and (B), the commissioner of commerce and insurance, or the commissioner's designee, may issue to the employer a certificate of authority allowing the employer to self-insure under this section. Notice of this authorization shall be sent to the commissioner of labor and workforce development.

(7) Upon failure by an authorized self-insured employer to furnish the commissioner of commerce and insurance the requirements delineated in subdivisions (a)(2) and (b)(2)(A) and (B), the commissioner may, after giving written notice and an opportunity for a hearing to the affected party or parties within thirty (30) days, suspend or revoke the certificate authorizing the employer to self-insure granted under this section. The commissioner may, without prior notice and if it appears in the commissioner's discretion that the continuation of the certificate would be clearly hazardous to the employees of the self-insurer or to the public generally, summarily suspend an authorized self-insurer's certificate before a hearing is commenced and in that event shall immediately notify the self-insurer, and the notice shall include a statement to the effect that the commissioner's action is subject to review. All hearings conducted under this section shall comply with the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(8) Any hearing under this section shall be requested in writing by the self-insured employer within fifteen (15) days of receiving written notification from the commissioner of commerce and insurance or the commissioner's designee. In any proceeding in which the self-insured employer's certificate of authority is suspended or revoked, the self-insured employer shall pay all costs associated with the proceeding. The commissioner may serve a notice, order, petition or complaint in any action arising under this section by certified mail to the self-insured employer at the address of record in the files of the department. Notwithstanding any law to the contrary, service in the manner set forth in this subdivision (b)(8), shall be deemed to constitute actual service on the self-insured employer.

(9) The commissioner of commerce and insurance or the commissioner's designee shall immediately notify the commissioner of labor and workforce development of any decision to suspend or revoke a certificate authorizing an employer to self-insure.

(10) The commissioner of commerce and insurance or the commissioner's designee has the authority to examine and investigate any self-insured employer whenever the commissioner deems it prudent to do so. The purposes and scope of the examinations and the commissioner's powers shall be set forth in title 56, chapter 1, part 4, pertaining to examinations of insurance companies.

(11) The commissioner of commerce and insurance may promulgate rules and regulations, including emergency rules and regulations, necessary for the administration of this section and shall conduct all rulemaking in accordance with the Uniform Administrative Procedures Act.

(c) (1) With the permission of a trade or professional association board of directors, ten (10) or more employers of the same group may enter into agreements to pool their liabilities under this chapter for the purpose of qualifying as self-insurers. The trade or professional association shall have been in active existence in Tennessee for at least five (5) years and the association shall:

(A) Have a constitution or bylaws;

(B) Have members that support the association by regular payment of dues on an annual, semiannual, quarterly or monthly basis; and

(C) Be created in good faith for purposes other than that of creating workers' compensation self-insurer pools. The commissioner of commerce and insurance has the authority to promulgate rules and regulations deemed necessary to provide for the solvency, administration and enforcement of the pooling agreements. To the extent deemed necessary by the commissioner of commerce and insurance, each employer member of the approved group shall be classified as a self-insurer as otherwise provided in this chapter.

(2) Notwithstanding any other law or rule to the contrary, funds not needed for current obligations may be invested by the board of trustees in Tennessee securities as defined in § 56-4-210(a). The board of trustees of each workers' compensation pool shall adopt an investment policy. The policy shall address credit, quality of investments, maximum maturity of investments and other matters the board deems appropriate. Real estate investments must be undertaken with the approval of the commissioner of commerce and insurance.

(3) (A) Each group of employers qualifying as self-insurers pursuant to this subsection (c) shall submit to the commissioner of commerce and insurance a statement of financial condition audited by an independent certified public accountant on or before the last day of the sixth month following the end of the group's fiscal year. A thirty-day extension of the financial statement filing requirement shall be granted by the commissioner upon receipt of a request, via certified mail, by a group. The request shall be submitted to the commissioner not less than thirty (30) days prior to the date the financial statement is due to be filed.

(B) Notwithstanding subdivision (c)(3)(A), a qualified self-insured trust that has entered into a self-insurance loss portfolio transfer agreement approved by the commissioner of commerce and insurance with an insurer licensed in this state pursuant to which all of the liabilities and obligations pooled by the group of employers of the self-insured trust for their workers' compensation and employers' liability losses, including all existing and incurred but not reported claims, is not required to annually submit a statement of financial condition audited by an independent certified public accountant; provided, that the commissioner of commerce and insurance has granted a request filed by the self-insured trust for exemption from the annual submission of an audited statement of financial condition.

(4) (A) At the request of a group of employers qualifying as self-insurers pursuant to this subsection (c), the commissioner of commerce and insurance, in the commissioner's sole discretion, may grant additional thirty-day extensions to the financial statement filing requirements for acts of God, public enemies, fire, flood, storms or similar events constituting force majeure that cause the group to require more time to meet the filing requirements;

(B) The commissioner of commerce and insurance, after notice and an opportunity for a hearing, may revoke the certificate of approval of a group of employers qualifying as self-insurers pursuant to this subsection (c) if the group fails to comply with this subsection (c) or any rules promulgated under this subsection (c). In addition to or in lieu of revoking a certificate of approval, the commissioner may assess a civil penalty of one hundred dollars ($100) per day for failure to timely meet the filing requirements set forth in this subsection (c). All hearings under this subsection (c) shall be conducted pursuant to the Uniform Administrative Procedures Act.

(C) Financial statements filed pursuant to this subsection (c), individual member financial statements, work papers, notes, internal documents generated by the department of commerce and insurance or any other information obtained by or disclosed to the commissioner of commerce and insurance pursuant to this chapter or any regulations promulgated under this chapter, shall be confidential and shall not be disclosed to the public. This provision, however, shall not apply to the examination report prepared by the commissioner of commerce and insurance, nor to any rebuttal to the examination reports submitted by or on behalf of the group examined. However, nothing contained in this subdivision (c)(4)(C) shall be construed as prohibiting the commissioner of commerce and insurance from disclosing the information listed in this subdivision (c)(4)(C), or any matters relating to that information, to state agencies of this or any other state, or to law enforcement officials of this or any other state or agency of the federal government at any time;

(D) Upon receipt of a request from any approved authorized agent of a group of employers qualifying as self-insurers pursuant to this subsection (c), the group shall provide a copy of the annual statement of financial condition. The agent, however, shall not further disseminate the information except for purposes of obtaining errors and omission insurance or in the exercise of due diligence of the agent on behalf of the agent's client seeking admission to the group. Further, any individual or entity obtaining a copy of the statement shall hold the information confidential and shall not share or disclose the information to any other individual or entity.

(5) All groups pooling their liabilities pursuant to this subsection (c) shall pay premium tax and surcharges at the rates set forth in § 56-4-206. Each group's premium tax and surcharge payments shall be due on or before the last day of the sixth month following the end of the group's fiscal year. Any group failing to timely pay the taxes and surcharges shall be subject to the penalties and sanctions set forth in § 56-4-216.

(6) The sponsoring trade association may determine whether or not the pool shall remain in existence, subject to the approval of the commissioner.

(7) The pool shall provide to the sponsoring trade association all information requested by the association, other than a member's financial information.

(8) The sponsoring association shall not be liable or responsible for any act or omission of the pool.

(9) The commissioner of commerce and insurance has the authority to promulgate rules and regulations that would provide for civil penalties for violations of this subsection (c) or rules promulgated under this subsection (c).

(d) (1) It is an offense for any employer whose employee is entitled to the benefits of this chapter:

(A) To require such employee to pay any portion of the insurance premium paid by the employer; or

(B) To deduct any portion of such premium from the wages or salary of such employee.

(2) A violation of subdivision (d)(1) is a Class C misdemeanor.

(3) (A) In addition to any criminal penalty assessed for a violation of subdivision (d)(1), the commissioner is authorized to impose a civil penalty of up to an amount equal to the amount of premiums deducted from such employee's wages or salary.

(B) If a civil penalty is assessed pursuant to subdivision (d)(3)(A), the commissioner shall assess the penalty in a specific dollar amount to be paid directly to the employee.

(e) If at any time the commissioner of commerce and insurance deems the security or bond inadequate or unsafe, the commissioner shall require adequate bond or security.

(f) The commissioner of commerce and insurance may require the employer to secure excess catastrophe reinsurance coverage.

(g) This part shall not apply to policies of insurance against loss from explosions of boilers or flywheels or other similar single catastrophe hazards.

(h) The commissioner of commerce and insurance may issue rules, regulations and orders necessary to properly administer the deposits, bonds and financial evidence as required in this part.

(i) It is the duty of the commissioner of commerce and insurance and the commissioner of labor and workforce development to interchange information as to matters of mutual interest under this chapter.

§ First - of 2 versions of this section

50-6-406. Evidence of compliance to be filed -- Penalty for failing to comply -- Liability to employee in damages -- Defenses. [Applicable to injuries occurring on and after July 1, 2014.]

(a) Every employer, or the employer's insurance carrier unless the employer is self-insured, subject to this chapter, shall file evidence of its compliance with § 50-6-405 with the bureau of workers' compensation on a form prescribed by the administrator, within thirty (30) days after procurement or renewal of suitable workers' compensation insurance or qualification as a self-insurer.

(b) If an employer fails to comply with § 50-6-405, then during the continuance of the failure, the employer shall be liable to an injured employee either for compensation as provided in this chapter to be recovered in an action brought in a court of competent jurisdiction for that purpose, or for damages to be recovered as if this chapter had not been enacted, as the employee may elect; and in the case suit for damages is brought instead of a suit to recover compensation under this chapter, the employer, when sued, shall not be allowed to set up as a defense to the action that the employee was negligent, or that the injury was caused by negligence of a fellow servant or fellow employee, or that the employee had assumed the risk of the injury.

(c) Claim of compensation made under this chapter shall be deemed a waiver of the right to sue for damages, and the institution and prosecution to final judgment of a suit for damages shall be deemed a waiver of a right to claim compensation under this chapter.

§ Second - of 2 versions of this section

50-6-406. Evidence of compliance to be filed -- Penalty for failing to comply -- Liability to employee in damages -- Defenses. [Applicable to injuries occurring prior to July 1, 2014.]

(a) Every employer, or the employer's insurance carrier unless the employer is self-insured, subject to this chapter, shall file evidence of its compliance with § 50-6-405 with the division of workers' compensation on a form prescribed by the commissioner, within thirty (30) days after procurement or renewal of suitable workers' compensation insurance or qualification as a self-insurer.

(b) If an employer fails to comply with § 50-6-405, then during the continuance of the failure, the employer shall be liable to an injured employee either for compensation as provided in this chapter to be recovered in an action brought in a court of competent jurisdiction for that purpose, or for damages to be recovered as if this chapter had not been enacted, as the employee may elect; and in the case suit for damages is brought instead of a suit to recover compensation under this chapter, the employer, when sued, shall not be allowed to set up as a defense to the action that the employee was negligent, or that the injury was caused by negligence of a fellow servant or fellow employee, or that the employee had assumed the risk of the injury.

(c) Claim of compensation made under this chapter shall be deemed a waiver of the right to sue for damages, and the institution and prosecution to final judgment of a suit for damages shall be deemed a waiver of a right to claim compensation under this chapter.

§ First - of 2 versions of this section

50-6-407. Certificate of compliance with insurance provisions. [Applicable to injuries occurring on and after July 1, 2014.]

Every individual, firm, association, or corporation using the services of one (1) or more persons for pay shall post and maintain in a conspicuous place on the business premises a printed notice regarding workers' compensation as prescribed by the administrator of the bureau of workers' compensation. The notice shall include, at a minimum, a general description of the duties and obligations of both the employer and the employee under the law; the name, address and telephone number of the individual to notify in the event of a work-related injury; a toll-free number and address for the department of labor and workforce development at which employers or employees may obtain additional information; and the name, address and telephone number of a representative of the employer who can confirm whether the individual, firm, association, or corporation is subject to this chapter; and other information required through rules promulgated by the administrator of the bureau of workers' compensation.

§ Second - of 2 versions of this section

50-6-407. Certificate of compliance with insurance provisions. [Applicable to injuries occurring prior to July 1, 2014.]

Every individual, firm, association, or corporation using the services of one (1) or more persons for pay shall post and maintain in a conspicuous place on the business premises a printed notice regarding workers' compensation as prescribed by the commissioner of labor and workforce development. The notice shall include, at a minimum, a general description of the duties and obligations of both the employer and the employee under the law; the name, address and telephone number of the individual to notify in the event of a work-related injury; a toll-free number and address for the department of labor and workforce development at which employers or employees may obtain additional information; and the name, address and telephone number of a representative of the employer who can confirm whether the individual, firm, association, or corporation is subject to this chapter; and other information required through rules promulgated by the commissioner of labor and workforce development.



§ 50-6-408 - Mandatory policy provisions. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

All policies insuring the payment of compensation under this chapter, including all contracts of mutual, reciprocal, or interinsurance, must contain a clause to the effect that:

(1) As between the employer and the insurer or insurers, the notice of or knowledge of the occurrence of the injury on the part of the insured employer shall be deemed notice or knowledge, as the case may be, on the part of the insurer or insurers;

(2) Jurisdiction of the insured for the purpose of this chapter shall be jurisdiction of the insurer or insurers; and

(3) The insurer or insurers shall in all things be bound by and subject to the awards, orders, judgments or decrees rendered against the insured employer, whether a formal party to the proceedings or not.



§ 50-6-409 - Policy provision concerning agreement to pay benefits. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) No policy of insurance against liability arising under this chapter, shall be issued unless it contains an express agreement of the insurer that it will promptly pay to the person entitled to them all benefits conferred by this chapter and all installments of the compensation that may be awarded or agreed upon, and that this obligation shall not be affected by any default of the insured for the injury or by any default in the giving of any notice required by the policy or otherwise.

(b) The agreement shall be construed to be a direct promise by the insurer to the person entitled to compensation under this chapter, and may be enforced directly by that person in that person's name, and the failure, if any, of the insured to comply with any provisions of the policy regarding notice of injury, and such matters shall not be a defense in a suit on the policy by the insured employee or the insured employee's dependents or representatives, unless it can be shown that the insured employee or the insured employee's representatives or dependents aided and abetted in seeking to mislead or defraud the insurer.



§ 50-6-410 - Violations of § 50-6-405. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

The grand jury of every county in the state is given inquisitorial power over all violations of § 50-6-405 relating to employers insuring their compensation liability under this chapter, and is required to inquire into all such violations and to present them to the court by indictment or presentment.

§ First - of 2 versions of this section

50-6-411. Misclassification of employees by construction service providers. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) It is a violation of this section if at any time a construction services provider, as defined in § 50-6-901, misclassifies employees to avoid proper classification for premium calculations by concealing any information pertinent to the computation and application of an experience rating modification factor or by materially understating or concealing:

(A) The amount of the construction services provider's payroll;

(B) The number of the construction services provider's employees; or

(C) Any of the construction services provider's employee's duties.

(2) A construction services provider who violates subdivision (a)(1) shall be subject to a penalty issued by the administrator or administrator's designee of up to the greater of one thousand dollars ($1,000) or one and one half (11/2) times the average yearly workers' compensation premium for such construction services provider based on the appropriate assigned risk plan advisory prospective loss cost and multiplier minus the premium dollars paid on the policy that was the object of the understatement or concealment.

(b) This section shall have no effect upon a construction services provider's or carrier's duty to provide benefits under this chapter or upon any of the construction services provider's or carrier's rights and defenses under this chapter, including, but not limited to, § 50-6-108.

(c) In addition to the penalties provided for in subdivision (a)(2), the department shall refer cases involving business operations that are in violation of this section to the Tennessee bureau of investigation or the appropriate district attorney general for any action deemed necessary under any applicable criminal law.

(d) An individual or entity that is not a successor-in-interest or a principal of a construction services provider who is in violation of this section shall not be liable for the monetary penalties in this section.

(e) The funds collected by the administrator or the administrator's designee for penalties assessed pursuant to subdivision (a)(2) shall be deposited in the employee misclassification education and enforcement fund established by § 50-6-913 to be administered by the administrator.

§ Second - of 2 versions of this section

50-6-411. Misclassification of employees by construction service providers. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) It is a violation of this section if at any time a construction services provider, as defined in § 50-6-901, misclassifies employees to avoid proper classification for premium calculations by concealing any information pertinent to the computation and application of an experience rating modification factor or by materially understating or concealing:

(A) The amount of the construction services provider's payroll;

(B) The number of the construction services provider's employees; or

(C) Any of the construction services provider's employee's duties.

(2) A construction services provider who violates subdivision (a)(1) shall be subject to a penalty issued by the commissioner or commissioner's designee of up to the greater of one thousand dollars ($1,000) or one and one half (11/2) times the average yearly workers' compensation premium for such construction services provider based on the appropriate assigned risk plan advisory prospective loss cost and multiplier minus the premium dollars paid on the policy that was the object of the understatement or concealment.

(b) This section shall have no effect upon a construction services provider's or carrier's duty to provide benefits under this chapter or upon any of the construction services provider's or carrier's rights and defenses under this chapter, including, but not limited to, § 50-6-108.

(c) In addition to the penalties provided for in subdivision (a)(2), the department shall refer cases involving business operations that are in violation of this section to the Tennessee bureau of investigation or the appropriate district attorney general for any action deemed necessary under any applicable criminal law.

(d) An individual or entity that is not a successor-in-interest or a principal of a construction services provider who is in violation of this section shall not be liable for the monetary penalties in this section.

(e) The funds collected by the commissioner of labor and workforce development or the commissioner's designee for penalties assessed pursuant to subdivision (a)(2) shall be deposited in the employee misclassification education and enforcement fund established by § 50-6-913 to be administered by the commissioner of labor and workforce development.



§ 50-6-412 - Penalties for noncompliance with insurance requirements. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) The administrator of the bureau of workers' compensation or the administrator's designee has the authority to issue a subpoena to require an employer doing business in the state to produce any and all books, documents or other tangible things that may be relevant to or reasonably calculated to lead to the discovery of relevant information necessary to determine whether an employer is subject to this chapter, or has secured payment of compensation pursuant to this chapter, and to determine the amount of any monetary penalty that is required to be assessed against an employer for failure to secure payment of compensation pursuant to this chapter.

(b) (1) All monetary penalties assessed pursuant to this section that are based on the average yearly workers' compensation premium shall be calculated by utilizing the appropriate assigned risk plan advisory prospective loss cost and multiplier for the employer as of the date of determination that the employer is subject to this chapter, and has not secured payment of compensation pursuant to this chapter.

(2) If the administrator or administrator's designee determines the period of noncompliance with this chapter, is less than one (1) year, any assessed monetary penalty shall be prorated; however, the monetary penalty shall not be less than an amount equal to one (1) month's premium of the average yearly workers' compensation premium for the employer based on the appropriate assigned risk plan advisory prospective loss cost and multiplier.

(3) If any monetary penalty assessed against an employer is held in abeyance pursuant to this section, the period of abeyance shall be two (2) years. Any abated penalty becomes void upon the expiration of the two-year period; provided, that the employer remained subject to this chapter, during the two-year period and continuously secured payment of compensation as required by law. Any abated penalty becomes voidable, if within the two-year period, the employer provides notice to the administrator that the employer is no longer subject to this chapter and upon concurrence of the administrator that the employer is no longer subject to this chapter, the penalty shall become void. Any abated penalty shall become due and payable immediately if, within the two-year period, the employer continues to be subject to this chapter and fails to secure payment of compensation as required by law.

(4) The administrator shall advise an employer of the amount of any assessed monetary penalty in writing and shall include the date on which the monetary penalty shall be due and payable.

(c) (1) When the records of the bureau of workers' compensation indicate, or when the bureau's investigation of an employer indicates, that an employer is subject to this chapter, and has failed to secure payment of compensation as required by this chapter, the bureau shall so notify the employer by certified letter, return receipt requested.

(2) The bureau shall require the employer to provide, within fifteen (15) calendar days of the receipt of the certified letter, either proof that the employer had secured payment of compensation as required by this chapter or a verifiable sworn affidavit, with supporting documentation, that the employer is exempt from this chapter.

(3) The certified letter shall also advise the employer of the monetary penalties that may be assessed against the employer if it is determined by the administrator or the administrator's designee that the employer has failed to secure payment of compensation as required by this chapter and shall advise the employer of the criminal penalties to which the employer may be subject for the failure.

(d) (1) If the employer responds to the certified letter within fifteen (15) calendar days of its receipt and the administrator or the administrator's designee determines that the employer has secured payment of compensation as required by this chapter, or that the employer is not subject to this chapter, no monetary penalty shall be assessed.

(2) If the employer responds to the certified letter within fifteen (15) calendar days of its receipt and the administrator or the administrator's designee determines that the employer is subject to this chapter and that the employer has secured the payment of compensation since the date of receipt of the certified letter, the administrator or the administrator's designee shall issue a decision assessing a monetary penalty to the employer equal to one and one-half (1 1/2) times the average yearly workers' compensation premium, or if the employer is engaged in the construction industry, as defined in § 50-6-901, the greater of one thousand dollars ($1,000) or one and one-half (1 1/2) times the average yearly workers' compensation premium.

(e) (1) If the employer fails to respond to the certified letter within fifteen (15) calendar days of its receipt or the employer responds to the certified letter but does not provide a verifiable sworn affidavit of exemption, the administrator or the administrator's designee shall issue a decision assessing two (2) penalties. The administrator or administrator's designee shall send the decision to the employer by certified mail, return receipt requested, to the employer's last known address, according to the bureau's records.

(A) The first monetary penalty shall be equal to one and one-half (1 1/2) times the average yearly workers' compensation premium, or if the employer is engaged in the construction industry, as defined in § 50-6- 901, the greater of one thousand dollars ($1 ,000) or one and one half (1 1/2) times the average yearly workers' compensation premium.

(B) The second monetary penalty shall be equal to the average yearly workers' compensation premium for such employer.

(2) The administrator's or administrator's designee's decision shall notify the employer of all monetary penalties that have been assessed against the employer and the criminal penalties to which the employer may be subject.

(3) The administrator's or administrator's designee's decision shall advise the employer that it may request a contested case hearing to show cause why it should not have been assessed penalties for failure to comply with the workers' compensation law or to challenge the amount of the penalties assessed. Such a request must be made to the bureau in writing within fifteen (15) calendar days of receipt of the administrator's or administrator's designee's decision assessing monetary penalties. If such request is not timely made, the decision becomes final.

(4) The employer has the burden of proof at the contested case hearing and shall produce documentary evidence that the penalties should be reduced, that the employer is not subject to this chapter, or that the employer was in compliance with this chapter.

(5) The contested case hearing shall be scheduled to be heard in a timely manner, not to exceed forty-five (45) calendar days from the date of the employer's timely written request for a contested case hearing pursuant to subdivision (e)(3).

(f) (1) If the administrator or the administrator's designee determines at the contested case hearing that the employer is not subject to this chapter, or that the employer had secured and continues to secure payment of compensation as required by this chapter, all monetary penalties shall be void.

(2) If the administrator or the administrator's designee determines at the contested case hearing that the employer is subject to this chapter and that the employer has come into compliance with this chapter by securing payment of compensation prior to the date of the contested case hearing, the first monetary penalty equal to one and one-half (1 1/2) times the average yearly workers' compensation premium, or if the employer is engaged in the construction industry, as defined in § 50-6-901, the greater of one thousand dollars ($1 ,000) or one and one-half (1 1/2) times the average yearly workers' compensation premium shall be due; however, the second monetary penalty equal to the average yearly workers' compensation premium shall be held in abeyance.

(3) If the administrator or the administrator's designee determines at the contested case hearing that the employer is subject to this chapter and that the employer has failed to secure payment of compensation as required by this chapter, the employer shall be ordered to procure workers' compensation insurance coverage and to provide the bureau with proof of coverage within five (5) days of the issuance of the order, excluding Saturdays, Sundays and holidays. If the employer obtains workers' compensation insurance coverage and provides the bureau with proof of coverage as ordered, the first monetary penalty equal to one and one-half (1 1/2) times the average yearly workers' compensation premium, or if the employer is engaged in the construction industry, as defined in § 50-6-901, the greater of one thousand dollars ($1 ,000) or one and one-half (1 1/2) times the average yearly workers' compensation premium shall be due; however, the second monetary penalty equal to the average yearly workers' compensation premium shall be held in abeyance.

(4) If the employer fails to obtain workers' compensation insurance coverage as ordered by the administrator or administrator's designee within the required time period, all monetary penalties, totaling two and one-half (2 1/2) times the average yearly workers' compensation premium, or if the employer is engaged in the construction industry, as defined in § 50-6-901, the greater of two thousand dollars ($2,000) or two and one-half (2 1/2) times the average yearly workers' compensation premium, shall be immediately due and payable.

(g) The administrator shall notify the secretary of state:

(1) When any employer engaged in the construction industry, as defined in § 50-6-901, fails to secure payment of compensation, as required by this chapter; and

(2) When any employer engaged in the construction industry, as defined in § 50-6-901, who has failed to secure payment of compensation, as required by this chapter, has secured payment of such compensation.

(h) (1) In the event an employer engaged in the construction industry, as defined in § 50-6-901, fails to comply with the requirements of this chapter, by failing to secure payment two (2) or more times within a five-year period, then the administrator shall issue a monetary penalty against the employer that is the greater of three thousand dollars ($3,000) or three (3) times the average yearly workers' compensation premium for each second or subsequent violation.

(2) (A) In the event an employer engaged in the construction industry, as defined in § 50-6-901, fails to comply with the requirements of this chapter, by failing to secure payment two (2) or more times within a five-year period, such employer shall be permanently prohibited from obtaining an exemption pursuant to part 9 of this chapter and the administrator shall notify the secretary of state of such prohibition.

(B) For purposes of subdivision (h)(2)(A), "such employer" includes any construction services provider, as defined by § 50-6-901, who applies for or has ever received a workers' compensation exemption pursuant to part 9 of this chapter using the same federal employer identification number as the employer who fails to comply with the requirements of this chapter.

(i) (1) The administrator has the authority to seek an injunction in the chancery court of Davidson County to prohibit an employer from operating its business in any way until the employer has complied with an order by the administrator or the administrator's designee to obtain workers' compensation insurance coverage.

(2) In the event an employer fails to comply with the requirements of this chapter, by failing to secure payment of compensation on a second or subsequent occasion, the administrator shall have the authority to seek an injunction in the chancery court of Davidson County to prohibit the employer from operating its business in any way until the employer provides proof that it has complied with this chapter by securing payment of compensation.

(j) The employer shall have the right to appeal, pursuant to the Uniform Administrative Procedures Act, compiled at title 4, chapter 5, any decision made by or order issued by the administrator or the administrator's designee pursuant to this section.



§ 50-6-413 - In-state claims office or adjuster required -- Authority of office or adjuster. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

Every workers' compensation insurer that provides insurance for Tennessee workers' compensation claims, and every workers' compensation bureau-approved self-insured employer, shall be required to maintain a workers' compensation claims office or to contract with a claims adjuster located within the borders of the state. The claims office or adjuster has authority to commence temporary total disability benefits and medical benefits if so ordered by the claims coordinator or by a court at a show cause hearing.



§ 50-6-414 - Experience modification factors -- Notification of employers -- Failure to give timely notification. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) Any employer who is assigned an experience modification factor for the purpose of determining its workers' compensation premium shall be sent annually, at no charge to the employer, a copy of any information relative to its experience modification factor that is available to an insurance company.

(b) If the experience modification factor notification is not received by the employer prior to the policy renewal date, or the policy anniversary date if different, the experience modification factor shall not be used for premium purposes if its use results in a higher premium for the employer. The mailing of the experience modification factor worksheet shall be sufficient proof of notice, provided the mailing is by certified mail, return receipt requested.

§ First - of 2 versions of this section

50-6-415. Data collection -- Reporting data. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) The administrator of the bureau of workers' compensation has the same authority as the commissioner of commerce and insurance to request and obtain relevant information on workers' compensation claims. All workers' compensation insurers or their designated agents, self insurers and the department of commerce and insurance shall report claims information and other relevant workers' compensation data necessary to determine and analyze costs of the system to the administrator of the bureau of workers' compensation or to the agents as the administrator may designate. The administrator may promulgate all reasonable rules and regulations necessary to implement this section in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(2) In promulgating rules concerning data collection, the administrator of the bureau of workers' compensation shall include appropriate elements of the Detailed Claim Information Reporting Model Regulation for Workers' Compensation Insurance issued by the National Association of Insurance Commissioners, and other information the administrator deems necessary. The administrator shall also consult with the advisory council on workers' compensation in defining the information needed to permit management of the system. The administrator shall also report to the commerce and labor committee of the senate and the consumer and human resources committee of the house of representatives at the request of the chairs of the committees.

(b) The bureau of workers' compensation shall gather, and has the duty to analyze and report, information relevant to the functioning of the workers' compensation system to the advisory council on workers' compensation, the general assembly and the governor. The bureau shall respond to information requests concerning workers' compensation issues from the advisory council on workers' compensation, the general assembly and the governor.

(c) The administrator of the workers' compensation bureau shall enforce requests pursuant to this section in the same manner and with the same authority as the commissioner of commerce and insurance possesses with respect to violations of this part and title 56. The administrator shall also notify the principal corporate office of any insurer of any refusal to comply with such requests. The administrator's enforcement authority under this subsection (c) applies only to the administrator's efforts to obtain relevant data as provided in subsections (a) and (b).

§ Second - of 2 versions of this section

50-6-415. Data collection -- Reporting data. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) The commissioner of labor and workforce development has the same authority as the commissioner of commerce and insurance to request and obtain relevant information on workers' compensation claims. All workers' compensation insurers or their designated agents, self insurers and the department of commerce and insurance shall report claims information and other relevant workers' compensation data necessary to determine and analyze costs of the system to the commissioner of labor and workforce development or to the agents as the commissioner may designate. The commissioner may promulgate all reasonable rules and regulations necessary to implement this section in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(2) In promulgating rules concerning data collection, the commissioner of labor and workforce development shall include appropriate elements of the Detailed Claim Information Reporting Model Regulation for Workers' Compensation Insurance issued by the National Association of Insurance Commissioners, and other information the commissioner deems necessary. The commissioner shall also consult with the advisory council on workers' compensation in defining the information needed to permit management of the system. The commissioner shall also report to the commerce and labor committee of the senate and the consumer and human resources committee of the house of representatives at the request of the chairs of the committees.

(b) The division of workers' compensation shall gather, and has the duty to analyze and report, information relevant to the functioning of the workers' compensation system to the advisory council on workers' compensation, the general assembly and the governor. The division shall respond to information requests concerning workers' compensation issues from the advisory council on workers' compensation, the general assembly and the governor.

(c) The commissioner of labor and workforce development shall enforce requests pursuant to this section in the same manner and with the same authority as the commissioner of commerce and insurance possesses with respect to violations of this part and title 56. The commissioner shall also notify the principal corporate office of any insurer of any refusal to comply with such requests. The commissioner's enforcement authority under this subsection (c) applies only to the commissioner's efforts to obtain relevant data as provided in subsections (a) and (b).



§ 50-6-417 - Dispute of experience modification factor. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

In cases where an employer disputes an experience modification factor assigned to the employer, the insurer shall notify the employer of the employer's right to submit a request for review and to appeal to the commissioner of commerce and insurance pursuant to § 56-5-309(b).

§ First - of 2 versions of this section

50-6-418. Rating plans based on drug-free workplace program participation. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) The department of commerce and insurance shall approve rating plans for workers' compensation insurance that give specific identifiable consideration in the setting of rates to employers that implement a drug-free workplace program pursuant to rules adopted by the bureau of workers' compensation of the department of labor and workforce development. The plans must take effect January 1, 1997, must be actuarially sound, and must state the savings anticipated to result from the drug testing. The credit shall be at least five percent (5%) unless the commissioner of commerce and insurance determines that five percent (5%) is actuarially unsound.

(2) The commissioner is also authorized to develop a schedule of premium credits for workers' compensation insurance for employers who have safety programs that attain certain criteria for safety programs. The commissioner shall consult with the administrator of the bureau of workers' compensation in setting the criteria.

(b) The department of commerce and insurance shall apply the drug-free workplace program credit separately to each individual company for an employer having more than one (1) company under one (1) workers' compensation insurance policy. However, no credit given to an individual company may be combined with any credit given to any other company of the common employer or to the common employer itself.

§ Second - of 2 versions of this section

50-6-418. Rating plans based on drug-free workplace program participation. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) The department of commerce and insurance shall approve rating plans for workers' compensation insurance that give specific identifiable consideration in the setting of rates to employers that implement a drug-free workplace program pursuant to rules adopted by the division of workers' compensation of the department of labor and workforce development. The plans must take effect January 1, 1997, must be actuarially sound, and must state the savings anticipated to result from the drug testing. The credit shall be at least five percent (5%) unless the commissioner of commerce and insurance determines that five percent (5%) is actuarially unsound.

(2) The commissioner is also authorized to develop a schedule of premium credits for workers' compensation insurance for employers who have safety programs that attain certain criteria for safety programs. The commissioner shall consult with the commissioner of labor and workforce development in setting the criteria.

(b) The department of commerce and insurance shall apply the drug-free workplace program credit separately to each individual company for an employer having more than one (1) company under one (1) workers' compensation insurance policy. However, no credit given to an individual company may be combined with any credit given to any other company of the common employer or to the common employer itself.

§ First - of 2 versions of this section

50-6-419. Rules governing settlement of workers' compensation claims. [Applicable to injuries occurring on and after July 1, 2014.]

(a) Notwithstanding any other provision of this part or of title 56 to the contrary, in order to assure that injured employees are treated fairly and to assure that claims are handled in an appropriate and uniform manner, the administrator of the bureau of workers' compensation shall set standards by rule governing the adjustment and settlement of workers' compensation claims by insurance carriers and self-insured employers. The standards may include, but are not limited to, standards governing contact with an employee after notice of injury has been given, the processing of claims and procedures for making an offer of settlement.

(b) The administrator shall promulgate rules and regulations to effectuate the purposes of this section. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The administrator of the bureau of workers' compensation shall enforce standards adopted pursuant to this section in the same manner and with the same authority as the commissioner of commerce and insurance possesses with respect to violations of this part and title 56. The administrator shall also notify the principal corporate office of any insurer of any violations of the standards.

§ Second - of 2 versions of this section

50-6-419. Rules governing settlement of workers' compensation claims. [Applicable to injuries occurring prior to July 1, 2014.]

(a) Notwithstanding any other provision of this part or of title 56 to the contrary, in order to assure that injured employees are treated fairly and to assure that claims are handled in an appropriate and uniform manner, the commissioner of labor and workforce development shall set standards by rule governing the adjustment and settlement of workers' compensation claims by insurance carriers and self-insured employers. The standards may include, but are not limited to, standards governing contact with an employee after notice of injury has been given, the processing of claims and procedures for making an offer of settlement.

(b) The commissioner shall promulgate rules and regulations to effectuate the purposes of this section. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The commissioner of labor and workforce development shall enforce standards adopted pursuant to this section in the same manner and with the same authority as the commissioner of commerce and insurance possesses with respect to violations of this part and title 56. The commissioner shall also notify the principal corporate office of any insurer of any violations of the standards.



§ 50-6-420 - Legislative intent. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

It is the intent of the general assembly that upon the filing of a claim pursuant to this chapter, the insurer is encouraged to provide semi-annual reports to the employer, at no cost to the employer, regarding the status of the claim.

§ First - of 2 versions of this section

50-6-421. Requesting and obtaining information on employer workers' compensation insurance policies to ensure compliance with law -- Confidentiality -- What constitutes public record. [Applicable to injuries occurring on and after July 1, 2014.]

(a) The administrator of the bureau of workers' compensation may request and obtain information regarding employer workers' compensation insurance policies in order to ensure compliance with the law. Except as otherwise provided in subsection (b), any information relating to workers' compensation insurance policies obtained by the administrator pursuant to this subsection (a) shall be deemed confidential and shall not constitute a public record, as defined in § 10-7-503; provided, such information may be used by any state agency, or vendor designated by the state, for the purpose of ensuring compliance with the law.

(b) The following information obtained by the administrator pursuant to subsection (a) shall constitute a public record, as defined in § 10-7-503, and shall be open for personal inspection by any citizen of this state:

(1) Employer name and business address;

(2) Workers' compensation insurance carrier name and business address; and

(3) Workers' compensation insurance policy number, policy effective date, policy expiration date, policy cancellation date, and policy reinstatement date.

§ Second - of 2 versions of this section

50-6-421. Requesting and obtaining information on employer workers' compensation insurance policies to ensure compliance with law -- Confidentiality -- What constitutes public record. [Applicable to injuries occurring prior to July 1, 2014.]

(a) The commissioner of labor and workforce development may request and obtain information regarding employer workers' compensation insurance policies in order to ensure compliance with the law. Except as otherwise provided in subsection (b), any information relating to workers' compensation insurance policies obtained by the commissioner pursuant to this subsection (a) shall be deemed confidential and shall not constitute a public record, as defined in § 10-7-503; provided, such information may be used by any state agency, or vendor designated by the state, for the purpose of ensuring compliance with the law.

(b) The following information obtained by the commissioner pursuant to subsection (a) shall constitute a public record, as defined in § 10-7-503, and shall be open for personal inspection by any citizen of this state:

(1) Employer name and business address;

(2) Workers' compensation insurance carrier name and business address; and

(3) Workers' compensation insurance policy number, policy effective date and policy expiration date.






Part 5 - Safe Employment Practices

§ First - of 2 versions of this section

50-6-501. Establishment of safety committees -- Reporting by insurance companies -- Civil penalty. [Applicable to injuries occurring on and after July 1, 2014.]

(a) In order to promote health and safety in places of employment in this state, every public or private employer that is subject to this chapter, shall establish and administer a safety committee in accordance with rules adopted pursuant to § 50-6-502, if the administrator of the workers' compensation bureau finds that the employer has an experience modification factor or rate applied to the premium greater than or equal to one and twenty hundredths (1.20).

(b) In making determinations under subsection (a), the administrator of the workers' compensation bureau shall utilize the most recent statistics regarding experience modification rates.

(c) (1) Every insurance company authorized to write workers' compensation insurance shall submit its modification factors or rates for each of its workers' compensation insureds to the commissioner of commerce and insurance, when requested by the commissioner. On request from the administrator of the workers' compensation bureau, the commissioner of commerce and insurance shall provide the bureau of workers' compensation with the information.

(2) The administrator of the workers' compensation bureau shall establish safety committee requirements for self-insured employers pursuant to rules promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(3) The commissioner of commerce and insurance may assess a civil penalty of up to two thousand dollars ($2,000) per incident for failure to comply with subdivision (c)(1).



§ Second - of 2 versions of this section

50-6-501. Establishment of safety committees -- Reporting by insurance companies -- Civil penalty. [Applicable to injuries occurring prior to July 1, 2014.]

(a) In order to promote health and safety in places of employment in this state, every public or private employer that is subject to this chapter, shall establish and administer a safety committee in accordance with rules adopted pursuant to § 50-6-502, if the commissioner of labor and workforce development finds that the employer has an experience modification factor or rate applied to the premium greater than or equal to one and twenty hundredths (1.20).

(b) In making determinations under subsection (a), the commissioner of labor and workforce development shall utilize the most recent statistics regarding experience modification rates.

(c) (1) Every insurance company authorized to write workers' compensation insurance shall submit its modification factors or rates for each of its workers' compensation insureds to the commissioner of commerce and insurance, when requested by the commissioner. On request from the commissioner of labor and workforce development, the commissioner of commerce and insurance shall provide the department of labor and workforce development with the information.

(2) The commissioner of labor and workforce development shall establish safety committee requirements for self-insured employers pursuant to rules promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(3) The commissioner of commerce and insurance may assess a civil penalty of up to two thousand dollars ($2,000) per incident for failure to comply with subdivision (c)(1).

§ First - of 2 versions of this section

50-6-502. Rules governing committees -- Duties of committees -- Training -- Operation under collective bargaining agreement. [Applicable to injuries occurring on and after July 1, 2014.]

(a) In carrying out § 50-6-501, the administrator of the workers' compensation bureau shall promulgate rules that include, but are not limited to, provisions:

(1) Prescribing the membership of the committees to ensure equal numbers of hourly employees and employer representatives as well as specifying the frequency of meetings;

(2) Requiring employers to make adequate written records of each meeting and to maintain the records subject to inspection by Tennessee occupational safety and health administration representatives; and

(3) Requiring employers to compensate employee representatives on safety committees at the regular hourly wage while the employees are engaged in safety committee training or are attending safety committee meetings.

(b) The duties and functions of the safety committee shall include, but are not limited to:

(1) Assisting in establishing procedures for workplace safety inspections by the committee;

(2) Assisting in establishing procedures for investigating all safety incidents, accidents, illnesses and deaths; and

(3) Assisting in evaluating accident and illness prevention programs.

(c) The employer shall provide training for safety committee members in their duties and responsibilities provided in subsection (b).

(d) An employer operating under a collective bargaining agreement that contains provisions regulating the formation and operation of a safety committee that meets or exceeds the minimum requirements of this section and § 50-6-501 may apply to the administrator of the workers' compensation bureau for a determination that the employer meets the requirements of this section and § 50-6-501.

§ Second - of 2 versions of this section

50-6-502. Rules governing committees -- Duties of committees -- Training -- Operation under collective bargaining agreement. [Applicable to injuries occurring prior to July 1, 2014.]

(a) In carrying out § 50-6-501, the commissioner of labor and workforce development shall promulgate rules that include, but are not limited to, provisions:

(1) Prescribing the membership of the committees to ensure equal numbers of hourly employees and employer representatives as well as specifying the frequency of meetings;

(2) Requiring employers to make adequate written records of each meeting and to maintain the records subject to inspection by Tennessee occupational safety and health administration representatives; and

(3) Requiring employers to compensate employee representatives on safety committees at the regular hourly wage while the employees are engaged in safety committee training or are attending safety committee meetings.

(b) The duties and functions of the safety committee shall include, but are not limited to:

(1) Assisting in establishing procedures for workplace safety inspections by the committee;

(2) Assisting in establishing procedures for investigating all safety incidents, accidents, illnesses and deaths; and

(3) Assisting in evaluating accident and illness prevention programs.

(c) The employer shall provide training for safety committee members in their duties and responsibilities provided in subsection (b).

(d) An employer operating under a collective bargaining agreement that contains provisions regulating the formation and operation of a safety committee that meets or exceeds the minimum requirements of this section and § 50-6-501 may apply to the commissioner of labor and workforce development for a determination that the employer meets the requirements of this section and § 50-6-501.



§ 50-6-505 - Civil liability of labor organization. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

When an employee incurs an injury compensable under this chapter, the discussion or furnishing, or failure to discuss or furnish, or failure to enforce any safety or health provision, shall not subject a labor organization representing the injured employee to any civil liability for the injury.






Part 6 - Workers' Compensation Insurance Fund Act of 1992

§ 50-6-601 - Short title -- Establishment of competitive state workers' compensation insurance fund. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) This part shall be known and may be cited as the "Workers' Compensation Insurance Fund Act of 1992."

(b) (1) There shall be established a competitive state workers' compensation insurance fund to insure employers under this chapter.

(2) This fund shall operate as a nonprofit insurance company and is subject to all requirements of law and regulation as any other insurer offering workers' compensation insurance in Tennessee pursuant to title 56 and this chapter.

(3) This fund shall act in addition to, and not as a substitute for, an assigned risk pool.

(4) The fund shall be required to maintain an adequate rate and any assessment for accumulated liabilities shall be made only against those insured within the state workers' compensation insurance fund. No assessments shall be made against or for the Tennessee Guaranty Association, as described in title 56, chapter 12, and no assessment shall be made against a private insurer or any entity authorized under § 50-6-405(c), not participating in the state workers' compensation insurance fund. The policies written by the fund shall be assessable against the policyholders.



§ 50-6-602 - Part definitions. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

As used in this part, unless the context otherwise requires:

(1) "Board" means the board of directors of the competitive state compensation insurance fund;

(2) "Fund" means the competitive state compensation insurance fund; and

(3) "Personal injury" or "injury" has the meaning given to it in § 50-6-102.



§ 50-6-603 - Purpose and organization of fund. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

The fund shall be created as a nonprofit independent public corporation for the purpose of insuring employers against liability for personal injuries for which their employees may be entitled to benefits under this part. The fund shall be organized as a domestic insurance company.



§ 50-6-604 - Board of directors -- Members. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) In the event the commissioner of commerce and insurance elects to make the fund operational pursuant to § 56-5-314, the existing board of directors shall terminate and a new board shall be appointed within sixty (60) days of the election.

(b) The board of directors shall initially consist of seven (7) members who are knowledgeable concerning the workers' compensation system. The state treasurer shall be an ex officio member. Initially, the speakers of the senate and the house of representatives and the governor shall each appoint one (1) member for a two-year term and one (1) member for a three-year term. Each director shall hold office until a successor is appointed and qualifies. The board shall annually elect a chair from among its members and other officers it deems necessary for the performance of its duties.

(c) (1) Once the fund is operational and the commissioner of commerce and insurance certifies it as a fund able to effectively operate under this part and title 56, then on the next scheduled expiration of board members' terms:

(A) The members shall be elected by policyholders; and

(B) The state treasurer shall, on expiration of the treasurer's term, cease to be a member of the board.

(2) The successor board shall consist of seven (7) members selected by policyholders for three-year terms.



§ 50-6-605 - Management of fund. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

The management and control of the fund is vested solely in the board.



§ 50-6-606 - Powers of board. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) (1) The board is vested with full power, authority, and jurisdiction over the fund.

(2) The board may perform all acts necessary or convenient in the exercise of any power, authority, or jurisdiction over the fund, either in the administration of the fund or in connection with the insurance business to be carried on by it under this part, as fully and completely as the governing body of a private insurance carrier to fulfill the objectives and intent of this part.

(b) The board may invest assets as permitted by § 56-3-402.



§ 50-6-608 - Nonliability of board members, officers or employees. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

The members of the board and officers or employees of the fund shall not be liable personally, either jointly or severally, for any debt or obligation created or incurred by the fund.



§ First - of 2 versions of this section

50-6-609. Scope of insurance by fund. [Applicable to injuries occurring on and after July 1, 2014.]

The fund shall insure an employer against any workers' compensation claim arising primarily out of and in the course and scope of employment as fully as any other insurer.



§ Second - of 2 versions of this section

50-6-609. Scope of insurance by fund. [Applicable to injuries occurring prior to July 1, 2014.]

The fund shall insure an employer against any workers' compensation claim arising out of and in the course of employment as fully as any other insurer.



§ 50-6-610 - Powers of fund. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

For purposes of exercising the specific powers granted in this part and carrying out the other purposes of this part, the fund may:

(1) Sue and be sued;

(2) Have a seal and alter it at will;

(3) Make, amend, and repeal rules relating to the conduct of the business of the fund;

(4) Enter into contracts relating to the administration of the fund;

(5) Rent, lease, buy, or sell property in its own name and may construct or repair buildings necessary to provide space for its operations;

(6) Declare a dividend when there is an excess of assets over liabilities, and minimum surplus requirements;

(7) Pay medical expenses, rehabilitation expenses, compensation due claimants of insured employers, pay salaries, and pay administrative and other expenses;

(8) Hire personnel and set salaries and compensation; and

(9) Perform all other functions and exercise all other powers of a domestic insurance company that are necessary, appropriate, or convenient to administer the fund.



§ 50-6-615 - Property of fund -- Fund employees. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

All premiums and other money paid to the fund, all property and securities acquired through the use of money belonging to the fund, and all interest and dividends earned upon money belonging to the fund and deposited or invested by the fund are the sole property of the fund and shall be used exclusively for the operation and obligations of the fund. The money of the fund is not state property. The employees of the fund shall not be considered state employees.



§ 50-6-616 - Appropriations prohibited except as provided in § 50-6-621. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

The fund shall not receive any state appropriation at any time other than as provided by § 50-6-621.



§ 50-6-617 - Fund not a state agency. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

The fund shall not be considered a state agency for any purpose.



§ 50-6-618 - Rules for sale of coverage by agents. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

Private independent insurance agents licensed to sell workers' compensation insurance in this state may sell insurance coverage for the fund according to rules adopted by the board. The board shall, by rule, also establish a schedule of commissions that the fund will pay for the services of an agent.



§ 50-6-619 - Annual report required. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

The board shall submit an annual report to the governor and general assembly indicating the business done by the fund the previous year and containing a statement of the resources and liabilities of the fund.



§ 50-6-620 - Contents of annual report. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

The board shall annually report to the general assembly, governor, and the director of the division of state audit the operations of the fund up to that date. The report shall include, but not be limited to:

(1) The volume of premiums insured through the state fund and its share of the state workers' compensation insurance market;

(2) The percent division of premium dollars among various types of benefit payments and administrative costs for policies and claims under the state fund;

(3) The average rate of return enjoyed by the state fund on its invested assets;

(4) Recommendations concerning desirable changes in the state fund to promote its prompt and efficient administration of policies and claims;

(5) A recommendation to the general assembly and governor regarding the continued operation of the fund;

(6) A full report concerning reserve practices including any actuarial analysis of the funds reserved; and

(7) Any other information the director deems appropriate.



§ 50-6-621 - Bonds, appropriation for start-up costs. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

The state is authorized to issue bonds in accordance with law or appropriate funds in the general appropriations act to the competitive state compensation insurance fund for start-up costs to be repaid pursuant to terms set by authorizing legislation for issuance of the bonds or appropriated funds. The start-up costs may be utilized by the fund to meet the reserve and capitalization requirements of the department of commerce and insurance. The funds set aside for this purpose shall be considered an admitted asset for regulatory purposes. The time for the fund repaying the appropriations may be extended by the funding board.



§ 50-6-622 - Start-up of operations. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

The fund shall begin providing workers' compensation insurance coverage when the board determines that the fund is able to do so and all requirements under state law have been met. The fund shall not issue insurance policies to employers until the approval of the director of the division of state audit has been obtained.

§ First - of 2 versions of this section

50-6-623. Submission and review of organizational and operating plans. [Applicable to injuries occurring on and after July 1, 2014.]

Before the fund established by this part shall enter into any contract, except for consulting services, or issue any bonds, or incur any liability, the board of directors shall submit organizational and operating plans for the fund to a review committee for approval. The review committee shall consist of the administrator of the workers' compensation bureau, the commissioners of commerce and insurance, and finance and administration, the state treasurer, and the comptroller of the treasury. The review committee shall approve the operational and organizational plans if it determines the plans to be in accord with this part and to be fiscally sound and responsible. If the committee approves the plan, then the fund may become fully operational. If the committee does not approve the plan, then the committee shall make appropriate recommendations to the board of directors, governor, and the speakers of the senate and house of representatives concerning any deficiencies.

§ Second - of 2 versions of this section

50-6-623. Submission and review of organizational and operating plans. [Applicable to injuries occurring prior to July 1, 2014.]

Before the fund established by this part shall enter into any contract, except for consulting services, or issue any bonds, or incur any liability, the board of directors shall submit organizational and operating plans for the fund to a review committee for approval. The review committee shall consist of the commissioners of labor and workforce development, commerce and insurance, and finance and administration, the state treasurer, and the comptroller of the treasury. The review committee shall approve the operational and organizational plans if it determines the plans to be in accord with this part and to be fiscally sound and responsible. If the committee approves the plan, then the fund may become fully operational. If the committee does not approve the plan, then the committee shall make appropriate recommendations to the board of directors, governor, and the speakers of the senate and house of representatives concerning any deficiencies.






Part 7 - Interlocal Agreements by Electric Cooperatives and Municipal Utilities

§ 50-6-701 - Part definitions. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

As used in this part, unless the context otherwise requires:

(1) "Association captive insurance company" means an association captive insurance company described in § 56-13-102, operated by an association described in § 56-13-102;

(2) "Electric cooperative" means an electric cooperative or electric membership corporation, whether organized or operating under title 65, chapter 25, or similar statutes of any other state, that distributes electric power purchased from the Tennessee Valley authority (TVA);

(3) "Interlocal agreement" means an agreement authorized by title 12, chapter 9, or by this part, or by both; and

(4) "Municipal utility" means any governmental entity as defined in § 29-20-102, having a system for the distribution of electric power, whether operated under the authority of a board of the governmental entity, by a department of the governmental entity or under the authority of a board created pursuant to the Municipal Electric Plant Law of 1935, compiled in title 7, chapter 52, or by the authority of any other law of the state, and that operates an electric generation or distribution system that distributes electric power purchased from the Tennessee Valley authority; and also includes any municipality, county or other political subdivision of another state, whether operated under a board or as a county or municipal department, that distributes electric power purchased from the Tennessee Valley authority.



§ 50-6-702 - Authorization to enter interlocal agreements -- General assembly findings. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) For the purpose of insuring or self-insuring the obligations and liabilities under this chapter, municipal utilities and electric cooperatives are authorized to enter into interlocal agreements to pool their liabilities pursuant to § 29-20-401, as if each electric cooperative were a governmental entity for purposes of § 29-20-401, and as if each cooperative were a public agency for purposes of title 12, chapter 9, and under which the interlocal agreement is administered by an association captive insurance company or any of its affiliates or subsidiaries. An interlocal arrangement that is administered by an association captive insurance company may also provide for the insuring or self-insuring of obligations and liabilities arising under the federal Longshoremen's and Harbor Workers' Compensation Act, compiled in 33 U.S.C. §§ 901-950, as long as the company has obtained any necessary approvals by the appropriate federal agencies.

(b) The general assembly finds and determines that participation in the interlocal agreements by electric cooperatives and municipal utilities provides a mutual benefit to help reduce the expense of operations of municipal utilities and electric cooperatives and hence reduces the cost of electricity for the citizens of the state, and finds that all contributions of financial and administrative resources and associated costs and expenses made by a municipal utility pursuant to an interlocal agreement, as authorized in this part, are made for a public and governmental purpose, and that the contributions benefit the contributing municipal utilities. To the extent that the interlocal agreements provide for the respective parties to indemnify or hold harmless each other from certain liabilities arising out of participation in the pooling agreement, the provisions are authorized in accordance with the findings of the general assembly.



§ 50-6-703 - Association captive insurance companies as administrators for certain entities. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

An association captive insurance company may, directly or through an entity it may create and control, enter into agreements with participating governmental entities or electric cooperatives under § 29-20-401, to serve as administrator or act as the special fund or legal or administrative entity of the pooled financial and administrative resources thereunder and under this part, and may charge fees and costs for such services as administrator. The company may provide insurance or reinsurance for excess losses above the amounts that are retained by the pooled financial resources, the same as if it were created by governmental entities under § 29-20-401(e), for those purposes, an electric cooperative shall be deemed to be a governmental entity. To the extent that an association captive insurance company shall be deemed to become a party to an interlocal agreement, it shall be deemed to have the status of a public agency for those purposes. The administrative activities and operations of the fund or entity, whether by, through or under the direction or supervision of the association captive insurance company or otherwise, shall be subject to § 29-20-401(d), and certificates of compliance may be issued as authorized by § 29-20-401(c)(2).



§ 50-6-704 - Liability -- Participation in other arrangements -- No implied repeal. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) Nothing in this part shall be construed to confer upon any electric cooperative any immunity from liability for damages for injuries to persons or property granted to a governmental entity under the provisions of the Tennessee Governmental Tort Liability Act, compiled in title 29, chapter 20, nor to prevent a municipal utility from exercising any right, privilege or option it may have under this chapter.

(b) Nothing in this part shall preclude a municipal utility or electric cooperative from participating in any other insured, self-insured, or risk-pooling arrangement permitted under any other law of this state.

(c) Nothing in this part shall be deemed to be an implied repeal of any of the provisions of title 65, chapter 25.



§ 50-6-705 - Liberal construction. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

This part shall be liberally construed to permit electric cooperatives and municipal utilities to enter into agreements to pool their resources to provide for satisfaction of obligations under this chapter, as if electric cooperatives were governmental entities under § 29-20-401 or public agencies under title 12, chapter 9.






Part 8 - Uninsured Employers Fund

§ 50-6-801 - Creation -- Legislative intent -- Uses of fund.

(a) There is created the uninsured employers fund as an account in the general fund, which shall be invested pursuant to § 9-4-603. Moneys from the fund may be expended to fund activities authorized by this part. Any revenues deposited in this fund shall remain in the fund until expended for purposes consistent with this part, and shall not revert to the general fund on any June 30. Any appropriation for the fund shall not revert to the general fund on any June 30, but shall remain available for expenditure in subsequent fiscal years.

(b) The uninsured employers fund may receive revenues that shall include all penalties assessed and collected from employers who fail to provide workers' compensation coverage or who fail to qualify as self-insurers pursuant to this chapter, and any other amounts that may be appropriated. In addition, when deemed necessary in the discretion of the administrator and when the balance remaining in the uninsured employers fund is less than the amount of funds distributed by the bureau to provide benefits to injured workers in the previous fiscal year, the administrator may also withdraw up to twenty-five percent (25%) of the balance of funds remaining after the costs and expenditures provided by § 50-6-913(b) have been satisfied, from the employee misclassification education and enforcement fund to provide benefits under this part.

(c) The uninsured employers fund shall be used for payment of the costs incurred by the bureau of workers' compensation to administer the assessment of and collection of penalties provided in § 50-6-412.

(d) The bureau may use any revenues remaining in the uninsured employers fund that are not used for the purposes provided in subsection (c) to provide temporary disability and medical benefits to any eligible employee who suffered an injury arising primarily within the course and scope of the employee's employment with an employer who failed to secure the payment of compensation pursuant to this chapter at the time the eligible employee suffered the injury. An employee shall be an eligible employee within the meaning provided by this section if:

(1) The employee was employed by an employer who failed to secure payment of compensation pursuant to this chapter;

(2) The employee suffered an injury on or after July 1, 2015, primarily within the course and scope of employment, at a time when the employer had failed to secure the payment of compensation;

(3) The employee was a Tennessee resident on the date of injury;

(4) The employee provided notice to the bureau of the injury and of the failure of the employer to secure the payment of compensation within a reasonable period of time, but in no event more than sixty (60) days, after the date of the injury; and

(5) Except as provided in § 50-6-802(d) and (e), the employee secured a judgment for workers' compensation benefits against the employer for the injury.



§ 50-6-802 - Request for benefits from fund.

(a) An eligible employee may request that the bureau provide the employee temporary disability or medical benefits, pursuant to § 50-6-801(d), by submitting a request for benefits from the uninsured employers fund to the bureau no more than sixty (60) days after conclusion of the claim, including all appeals. The request shall be made on a form prescribed by the bureau, and shall be submitted to the bureau via certified mail. The eligible employee shall include a copy of the judgment with the request. Any request for benefits that does not meet the requirements of this subsection (a) shall not be considered.

(b) For claims with a date of injury that is on or after July 1, 2015, the bureau may, upon receipt of a request for benefits pursuant to subsection (a) from an eligible employee, provide the employee workers' compensation benefits for temporary disability and medical benefits only. The bureau shall promulgate rules, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, setting forth the circumstances under which benefits may be paid pursuant to this part.

(c) If the bureau pays workers' compensation benefits to the injured employee, the workers' compensation benefits shall be paid to the employee from the uninsured employers fund and the amount paid to, or on behalf of, any injured employee, pursuant to this part, shall not exceed forty thousand dollars ($40,000). Of the forty thousand dollars ($40,000), no more than twenty thousand dollars ($20,000) shall be payable for medical benefits and no more than twenty thousand dollars ($20,000) shall be payable for temporary disability benefits. However, if less than twenty thousand dollars ($20,000) has been paid to the employee for temporary disability or medical benefits and the employee has secured a judgment for temporary disability or medical benefits in an amount greater than twenty thousand dollars ($20,000), the administrator may pay the remaining funds to the employee for temporary disability or medical benefits. The administrator shall not pay benefits pursuant to this part to, or on behalf of, any employee for more than one workplace injury.

(d) (1) In order to establish medical causation, the administrator shall have authority to provide medical benefits to an employee who meets the requirements of § 50-6-801(d)(1)-(4) for the payment of the cost associated with the employee's visit with a physician to perform an evaluation and provide an opinion on medical causation. The employer shall be required to reimburse the bureau for the payment of benefits pursuant to this section even when the employee's injury is determined not to be compensable under this chapter.

(2) When medical benefits have been provided pursuant to subdivision (d)(1), the amount of payment shall be deducted from the total amount of benefits that may be provided under subsection (c) in the event that those benefits are provided. However, the provision of medical benefits pursuant to this subsection (d) shall not automatically entitle the employee to the benefits provided by subsection (c) even when the claim is determined to be compensable under this chapter.

(e) (1) If medical causation is established and a workers' compensation judge determines that an employee, who meets the requirements of § 50-6-801(d)(1)-(4), is entitled to temporary disability or medical benefits, following an expedited hearing as provided in § 50-6-239(d), the administrator has the discretion to begin paying temporary disability or medical benefits.

(2) If the administrator makes any payments of temporary disability or medical benefits pursuant to this subsection (e) and the employee fails to prosecute the claim, the bureau has authority to seek recovery of the payments from the employee.

(3) The provision of medical benefits pursuant to this subsection (e) shall not automatically entitle the employee to the benefits provided by subsection (c) even when the claim is determined to be compensable under this chapter.

(f) When an employee who has provided notice pursuant to § 50-6-801(d)(4) files a claim for workers' compensation benefits against the employer identified in the notice, the court of workers' compensation claims shall convene a full and final hearing no more than sixty (60) days after the notice of hearing has been filed pursuant to § 50-6-239(a).



§ 50-6-803 - Payment of benefits constitutes satisfaction of judgment -- Recovery from employer.

(a) The payment of workers' compensation benefits to, or on behalf of, an injured employee pursuant to this part constitutes satisfaction of the judgment against the uninsured employer up to the amount paid. The bureau shall assume the rights of a creditor against the employer and may take action to collect the portion of the judgment that it satisfied on the employer's behalf.

(b) The bureau shall place a lien on the assets of the employer to recover money paid pursuant to this part by filing a notice of claim with the register of deeds of any county where the employer has assets. Upon filing the notice of claim with the appropriate official, the bureau shall be a secured creditor, and any lien secured pursuant to this part has first priority over all other liens with the exception of liens established for the collection of delinquent tax payments.

(c) The injured employee may collect the remaining portion of the judgment that was not satisfied by payment made pursuant to this part from the employer.






Part 9 - Construction Services Providers

§ 50-6-901 - Part definitions. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

For purposes of this part, unless the context otherwise requires:

(1) "Active and in good standing as reflected in the records of the secretary of state" means a corporation, limited liability company, or partnership that is in existence, registered or authorized to transact business in this state as reflected in the records of the secretary of state; and in the case of a corporation, limited liability company, limited liability partnership, or limited partnership, such entity is in good standing with the Tennessee department of revenue;

(2) "Board" means the state board for licensing contractors;

(3) "Commercial construction project" means any construction project that is not:

(A) The construction, erection, remodeling, repair, improvement, alteration or demolition of one (1), two (2), three (3) or four (4) family unit residences not exceeding three (3) stories in height or accessory use structures in connection with the residences;

(B) The construction, erection, remodeling, repair, improvement, alteration or demolition of any building or structure for use and occupancy by the general public which, pursuant to § 62-6-112(f)(2), a small commercial building contractor is authorized to bid on and contract for; or

(C) Performed by any person, municipality, county, metropolitan government, cooperative, board, commission, district, or any entity created or authorized by public act, private act or general law to provide electricity, natural gas, water, waste water services, telephone service, telecommunications service, cable service, or Internet service or any combination thereof, for sale to consumers in any particular service area;

(4) "Construction project" means the construction, erection, remodeling, repair, improvement, alteration or demolition of a building, structure or other undertaking; provided, that if a general contractor contracts to erect, remodel, repair, improve, alter or demolish multiple buildings, structures or undertakings in one (1) contract, all such buildings, structures or undertakings described in such contract shall constitute one (1) construction project;

(5) "Construction services provider" or "provider" means any person or entity engaged in the construction industry;

(6) "Corporate officer" or "officer of a corporation" means any person who fills an office provided for in the corporate charter or articles of incorporation of a corporation that in the case of a domestic corporation is formed under the laws of this state pursuant to title 48, chapters 11-68, or in the case of a foreign corporation is authorized to transact business in this state pursuant to title 48, chapters 11-68; provided, that a domestic or foreign corporation is active and in good standing as reflected in the records of the secretary of state;

(7) "Direct labor" means the performance of any activity that would be assigned to the contracting group as those classifications are designated by the rate service organization designated by the commissioner of commerce and insurance as provided in § 56-5-320, but does not include:

(A) Classification code 5604, or any subsequent classification code, for construction executives, supervisors, or foremen that are responsible only for the oversight of laborers; or

(B) Classification code 5606, or any subsequent classification code, for project managers, construction executives, construction managers and construction superintendents having only administrative or managerial responsibilities for construction projects by exercising operational control indirectly through job supervisors or foremen;

(8) "Engaged in the construction industry" means any person or entity assigned to the contracting group as those classifications are designated by the rate service organization designated by the commissioner of commerce and insurance as provided in § 56-5-320; provided, that where more than one (1) classification applies, the governing classification, as that term is defined by the rate service organization designated by the commissioner of commerce and insurance as provided in § 56-5-320, shall be used to determine whether the person or entity is engaged in the construction industry;

(9) "Family-owned business" means a business entity in which members of the same family of the applicant have an aggregate of at least ninety-five percent (95%) ownership of such business;

(10) "General contractor" means the person or entity responsible to the owner or developer for the supervision or performance of substantially all of the work, labor, and the furnishing of materials in furtherance of the construction, erection, remodeling, repair, improvement, alteration or demolition of a building, structure or other undertaking and who contracts directly with the owner or developer of the building, structure or other undertaking; "general contractor" includes a prime contractor;

(11) "Good standing with the Tennessee department of revenue" means the secretary of state has received and verified through electronic confirmation or a certificate of tax clearance issued by the commissioner of revenue that a corporation, limited liability company, limited liability partnership, or limited partnership is current on all fees, taxes, and penalties to the satisfaction of the commissioner;

(12) "Member of a limited liability company" means any member of a limited liability company formed pursuant to title 48, chapters 201-249 that is active and in good standing as reflected in the records of the secretary of state;

(13) "Members of the same family of the applicant" means parents, children, siblings, grandparents, grandchildren, stepparents, stepchildren, stepsiblings, or spouses of such, and includes adoptive relationships;

(14) "Partner" means any person who is a member of an association that is formed by two (2) or more persons to carry on as co-owners of a business or other undertaking for profit and such association is active and in good standing as reflected in the records of the secretary of state;

(15) "Person" means only a natural person and does not include a business entity;

(16) "Registry" means the construction services provider workers' compensation exemption registry established pursuant to this part and maintained by the secretary of state; and

(17) "Sole proprietor" means one (1) person who owns a form of business in which that person owns all the assets of such business.



§ First - of 2 versions of this section

50-6-902. Requirement that construction services providers carry workers' compensation insurance -- Exemptions -- Election by subcontractor. [Applicable to injuries occurring on and after July 1, 2014.]

(a) Except as provided in subsection (b), all construction services providers shall be required to carry workers' compensation insurance on themselves. The requirement set out in this subsection (a) shall apply whether or not the provider employs fewer than five (5) employees.

(b) To the extent there is no restriction on applying for an exemption pursuant to § 50-6-903, a construction services provider shall be exempt from subsection (a) if the provider:

(1) Is a construction services provider rendering services on a construction project that is not a commercial construction project and is listed on the registry;

(2) Is a construction services provider rendering services on a commercial construction project, is listed on the registry and such provider is rendering services to a person or entity that complies with § 50-6-914(b)(2);

(3) Is covered under a policy of workers' compensation insurance maintained by the person or entity for whom the provider is providing services;

(4) Is a construction services provider performing work directly for the owner of the property; provided, however, that this subdivision (b)(4) shall not apply to a construction services provider who acts as a general or intermediate contractor and who subsequently subcontracts any of the work contracted to be performed on behalf of the owner;

(5) Is a construction services provider building a dwelling or other structure, or performing maintenance, repairs, or making additions to structures, on the construction service provider's own property; or

(6) Is a provider whose employment at the time of injury is casual as provided in § 50-6-106.

(c) A subcontractor engaged in the construction industry under contract to a general contractor engaged in the construction industry may elect to be covered under any policy of workers' compensation insurance insuring the general contractor upon written agreement of the general contractor, regardless of whether such subcontractor is on the registry established pursuant to this part, by filing written notice of the election, on a form prescribed by the administrator of the workers' compensation bureau, with the bureau. It is the responsibility of the general contractor to file the written notice with the bureau. Failure of the general contractor to file the written notice shall not operate to relieve or alter the obligation of an insurance company to provide coverage to a subcontractor when the subcontractor can produce evidence of payment of premiums to the insurance company for the coverage. The election shall in no way terminate or affect the independent contractor status of the subcontractor for any other purpose than to permit workers' compensation coverage. The election of coverage may be terminated by the subcontractor or general contractor by providing written notice of the termination to the bureau and to all other parties consenting to the prior election. The termination shall be effective thirty (30) days from the date of the notice to all other parties consenting to the prior election and to the bureau.

(d) Nothing in this part shall be construed as exempting or preventing a construction services provider from carrying workers' compensation insurance for any of its employees. The requirement set out in this subsection (d) shall apply whether or not the provider employs fewer than five (5) employees.



§ Second - of 2 versions of this section

50-6-902. Requirement that construction services providers carry workers' compensation insurance -- Exemptions -- Election by subcontractor. [Applicable to injuries occurring prior to July 1, 2014.]

(a) Except as provided in subsection (b), all construction services providers shall be required to carry workers' compensation insurance on themselves. The requirement set out in this subsection (a) shall apply whether or not the provider employs fewer than five (5) employees.

(b) To the extent there is no restriction on applying for an exemption pursuant to § 50-6-903, a construction services provider shall be exempt from subsection (a) if the provider:

(1) Is a construction services provider rendering services on a construction project that is not a commercial construction project and is listed on the registry;

(2) Is a construction services provider rendering services on a commercial construction project, is listed on the registry and such provider is rendering services to a person or entity that complies with § 50-6-914(b)(2);

(3) Is covered under a policy of workers' compensation insurance maintained by the person or entity for whom the provider is providing services;

(4) Is a construction services provider performing work directly for the owner of the property; provided, however, that this subdivision (b)(4) shall not apply to a construction services provider who acts as a general or intermediate contractor and who subsequently subcontracts any of the work contracted to be performed on behalf of the owner;

(5) Is a construction services provider building a dwelling or other structure, or performing maintenance, repairs, or making additions to structures, on the construction service provider's own property; or

(6) Is a provider whose employment at the time of injury is casual as provided in § 50-6-106.

(c) A subcontractor engaged in the construction industry under contract to a general contractor engaged in the construction industry may elect to be covered under any policy of workers' compensation insurance insuring the general contractor upon written agreement of the general contractor, regardless of whether such subcontractor is on the registry established pursuant to this part, by filing written notice of the election, on a form prescribed by the commissioner of labor and workforce development, with the department. It is the responsibility of the general contractor to file the written notice with the department. Failure of the general contractor to file the written notice shall not operate to relieve or alter the obligation of an insurance company to provide coverage to a subcontractor when the subcontractor can produce evidence of payment of premiums to the insurance company for the coverage. The election shall in no way terminate or affect the independent contractor status of the subcontractor for any other purpose than to permit workers' compensation coverage. The election of coverage may be terminated by the subcontractor or general contractor by providing written notice of the termination to the department and to all other parties consenting to the prior election. The termination shall be effective thirty (30) days from the date of the notice to all other parties consenting to the prior election and to the department.

(d) Nothing in this part shall be construed as exempting or preventing a construction services provider from carrying workers' compensation insurance for any of its employees. The requirement set out in this subsection (d) shall apply whether or not the provider employs fewer than five (5) employees.



§ 50-6-903 - Criteria for applying for exemption. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) Any construction services provider who meets one (1) of the following criteria may apply for an exemption from § 50-6-902(a):

(1) An officer of a corporation who is engaged in the construction industry; provided, that no more than five (5) officers of one (1) corporation shall be eligible for an exemption;

(2) A member of a limited liability company who is engaged in the construction industry if such member owns at least twenty percent (20%) of such company;

(3) A partner in a limited partnership, limited liability partnership or a general partnership who is engaged in the construction industry if such partner owns at least twenty percent (20%) of such partnership;

(4) A sole proprietor engaged in the construction industry; or

(5) An owner of any business entity listed in subdivisions (a)(1)-(3) that is family-owned; provided, that no more than five (5) owners of one (1) family-owned business may be exempt from § 50-6-902(a).

(b) A construction services provider may be eligible for and may utilize multiple exemptions if the construction services provider meets the requirements set out in subsection (a) for each such exemption and complies with § 50-6-904 for each such exemption in which the construction services provider seeks to obtain; provided, however, that a construction services provider applying for a second or subsequent exemption shall not be required to pay the fees set out in § 50-6-912(a)(1) and (2), but shall instead pay the fee set out in § 50-6-912(a)(9) for each subsequent workers' compensation exemption registration and shall pay the fee set out in § 50-6-912(a)(10) for each subsequent registration renewal.

(c) (1) A construction services provider who is an individual and who does not meet the criteria established in subsection (a), but who is a member of a recognized religious sect or division and is an adherent of established tenets or teachers of such sect or division by reason of which such construction services provider is conscientiously opposed to acceptance of the benefits provided by this chapter may apply for an exemption from § 50-6-902(a); provided, however, that no more than five (5) individuals associated with one business entity may be exempt from § 50-6-902(a).

(2) Any applicant applying for an exemption from § 50-6-902(a) pursuant to subdivision (c)(1) shall provide an affidavit from the leader of the recognized religious sect or division stating that the individual filing the application for an exemption is a member of the recognized religious sect or division and is exempt, as evidenced by the Internal Revenue Service Form 4029, or similar form used by the internal revenue service. The leader of the recognized religious sect or division shall notify the secretary of state and department, in writing, if the member of the recognized religious sect or division who obtains an exemption from § 50-6-902(a) leaves or withdraws membership from the recognized religious sect or division.

(3) Each individual employee of a construction services provider who meets the religious exemption requirements pursuant to this subsection (c) shall pay the fees set out in § 50-6-912(a)(1) and (a)(2). Any collected fees shall be deposited into the employee misclassification education and enforcement fund, pursuant to § 50-6-913.



§ 50-6-904 - Application for construction services provider registration. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) (1) (A) Any construction services provider applying for an exemption from § 50-6-902(a) who has not been issued a license by the board shall obtain a construction services provider registration from the secretary of state at the same time such provider applies for such exemption.

(B) The secretary of state is authorized and directed to issue the construction services provider registration on behalf of the board. The secretary of state shall issue an identification number assigned to the provider's registration. The board shall obtain such identification number and other identifying information from the secretary of state.

(2) Any construction services provider requesting exemption from § 50-6-902(a) shall submit an application along with the required filing fees to the secretary of state. The applicant shall provide sufficient documentation for the secretary of state to assure that such applicant meets the requirements set out in § 50-6-902, including, but not limited to:

(A) The applicant's full legal name;

(B) The applicant's birth month;

(C) The applicant's physical address; provided, that the applicant may provide a post office box number for purposes of receiving mail from the secretary of state, as long as the applicant also provides a physical address for the business entity for which the applicant is an officer, member, partner or owner;

(D) A telephone number through which the applicant can be reached;

(E) The name of the business entity through which the applicant is seeking the workers' compensation exemption;

(F) The federal employer identification number issued to the applicant if a sole proprietor or a business entity for which the applicant is an officer, member, partner or owner seeking exemption pursuant to § 50-6-903, and the last four (4) digits of the applicant's social security number; provided, however, that if an applicant seeks an exemption pursuant to § 50-6-903(c), the applicant may provide the last four (4) digits of a control number issued to the applicant by the social security administration instead of the last four (4) digits of the applicant's social security number;

(G) The contractor license number issued by the board to such applicant or the construction services provider registration number issued by the secretary of state to such applicant;

(H) A current license issued by a local government pursuant to § 67-4-723, if the business entity through which the applicant is seeking the workers' compensation exemption is required by law to obtain such license;

(I) Any other information the secretary of state deems necessary to identify such applicant; and

(J) If the construction services provider is applying for an exemption pursuant to the criteria set out in § 50-6-903(c), the provider shall submit a copy of an approved Internal Revenue Service Form 4029 or similar form used by the internal revenue service, to show that an application for exemption from social security and medicare taxes and waiver of benefits has been approved for such provider applying for an exemption pursuant to this part.

(3) The secretary of state shall verify that the applicant meets the qualifications set out in § 50-6-902 upon a review of its records and the records provided by such applicant.

(b) The application shall be on a form designed by the secretary of state and shall contain a statement that specifies the eligibility requirements for exemption, contain an attestation that the applicant meets the eligibility requirements and contain a statement that a false statement on such application is subject to the penalties of perjury set out in § 39-16-702.

(c) The application, as well as a process for submission of such application, shall be available through the secretary of state's web site or by contacting the secretary of state's office in person or by mail.



§ 50-6-905 - Filing of application -- Issuance of notice -- Publication on registry -- Correction of documents filed with secretary of state -- Address and change of address. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) If a construction services provider's application delivered to the secretary of state meets the requirements of this part, as determined by the secretary of state, the secretary of state shall file the application and:

(1) Issue a notice to such provider that the provider is listed on the registry; and

(2) Publish on the registry, contained on the secretary of state's web site, the provider's name and other identifying information, including, but not limited to:

(A) The full legal name of the provider;

(B) The specific identification number issued to the provider by the secretary of state upon filing the application;

(C) The period in which the provider is exempt, including the date and time in which such exemption expires; and

(D) Any other identifying information the secretary of state deems necessary for the public to identify such provider.

(b) The provider shall not be exempt from the requirement of § 50-6-902(a) until the provider's application is filed by the secretary of state and the applicant's name and other identifying information is published on the registry. If a provider's exemption is revoked pursuant to § 50-6-908, such revocation is effective upon the provider's name and other identifying information no longer appearing on the registry after being removed by the secretary of state pursuant to § 50-6-908.

(c) A provider listed on the registry may correct a document filed with the secretary of state if the document contains an incorrect statement or was defectively executed, attested, sealed, verified or acknowledged. A document shall be corrected in a manner established by the secretary of state.

(d) A provider listed on the registry shall maintain a current physical mailing address with the secretary of state. A change of address shall be made in a manner established by the secretary of state.



§ 50-6-906 - Refusal by secretary of state to file application -- Reversal or modification by court -- Hearing -- Appeal. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) If the secretary of state refuses to file an application and list the construction services provider on the registry, the secretary of state shall return such application to the provider within ten (10) business days after the document was received for filing, together with a brief, written explanation of the reason for the secretary of state's refusal to file.

(b) If the secretary of state refuses to file an application and list a provider on the registry, the provider may appeal the refusal to the chancery court of Davidson County. The appeal shall be commenced by petitioning the court to compel listing such provider on the registry and shall attach to the petition the application and the secretary of state's explanation of the secretary of state's refusal to file.

(c) The court may reverse or modify the actions of the secretary of state if the rights of the provider have been prejudiced because the secretary of state's actions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the secretary of state;

(3) Made upon unlawful procedure; or

(4) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(d) After any hearing deemed necessary by the court, the court may summarily order the secretary of state to list such provider on the registry or take other action the court considers appropriate.

(e) The court's final decision may be appealed as in other civil proceedings.



§ 50-6-907 - Term of validity of exemption -- Renewal. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) The exemption obtained pursuant to this part shall be valid for two (2) years from a date and time set by the secretary of state. No more than sixty (60) days prior to the expiration of the exemption period, a construction services provider may file an application to renew an exemption. Renewal of an exemption shall be made in a manner established by the secretary of state.

(b) The secretary of state shall remove the construction services provider's name from the registry at the close of business on the day the provider's exemption expires. If the exemption expires on a day that state offices are closed or the secretary of state's office is closed, the exemption shall expire at the close of business on the next business day.

(c) A construction services provider whose registration expires under this section may renew the exemption by following the procedure outlined in § 50-6-904.



§ 50-6-908 - Revocation of exemption by provider or secretary of state. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) (1) Any construction services provider who obtains an exemption and subsequently chooses to revoke such exemption shall:

(A) Give notice to the person or entity for whom the provider may currently be providing services of the revocation in accordance with a form prescribed by the secretary of state;

(B) Attest as to whether or not the provider has any employment related injuries at the time of such revocation that occurred while providing services to a person or entity that did not provide coverage under a policy of workers' compensation; and

(C) Within twenty-four (24) hours of such revocation, notify any person or entity for whom the provider is currently providing services that the provider has voluntarily revoked the provider's workers' compensation exemption.

(2) Upon filing such notice, the secretary of state shall remove the construction services provider's name from the registry.

(3) A construction services provider who revokes an exemption under this section may reapply for an exemption by following the procedure set forth in § 50-6-904.

(b) (1) In addition to the revocation set out in subsection (a), a workers' compensation exemption shall be revoked by the secretary of state upon:

(A) Notification from the board that the board has revoked or suspended any license issued to the construction services provider by the board, including a license issued to a business entity through which the construction services provider obtained such an exemption. For purposes of this subdivision (b)(1)(A), if a construction services provider's license is revoked, whether or not such license is in the provider's individual name or in the name of a business entity through which the provider obtained an exemption, then any exemption obtained through such business entity shall be revoked;

(B) Notification from the department of any violations of § 50-6-412 by the construction services provider, including any violation against a business entity through which the construction services provider obtained such an exemption. For purposes of this subdivision (b)(1)(B), if a construction services provider has violated § 50-6-412, whether or not such violation was committed by the individual or a business entity through which the provider obtained an exemption, then any exemption obtained through such business entity shall be revoked and all exemptions in the provider's name shall be subject to revocation;

(C) A determination by the secretary of state that the construction services provider no longer meets the requirements for an exemption established pursuant to this part; or

(D) A determination by the secretary of state that the construction services provider failed to renew prior to the expiration date of such exemption or the provider failed to pay any fees required to be paid pursuant to this part.

(2) Any notification of a violation made by the department pursuant to subdivision (b)(1)(B) shall include information indicating whether such violation requires a temporary or permanent revocation pursuant to § 50-6-412.

(3) If a provider's exemption is revoked pursuant to this section, the secretary of state shall:

(A) Remove the construction services provider's name from the registry within seven (7) days of receipt of notification from the department or the board, or upon making a determination as provided in subdivision (b)(1)(C) or (b)(1)(D); and

(B) Notify the construction services provider that such provider is required to notify, within twenty-four (24) hours of such revocation, any person or entity for whom the provider is currently providing services that the provider's workers' compensation exemption has been revoked.

(4) If a provider's exemption is revoked pursuant to subdivision (b)(1), the administrative and judicial procedures available to such provider shall be those procedures set out in § 50-6-906.

(c) If a construction services provider's exemption is revoked pursuant to this section, the construction services provider shall be required to carry workers' compensation insurance as provided in § 50-6-902(a); provided, that such construction services provider does not otherwise meet an exemption set out in § 50-6-902(b).

(d) A construction services provider whose exemption is revoked for any reason set out in this part shall be notified of such revocation in writing, and shall not be entitled to a refund of filing fees.



§ 50-6-909 - Reinstatement of exemption. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) Except as provided in § 50-6-412(h)(2), a construction services provider whose exemption is revoked pursuant to § 50-6-908 may apply to reinstate such exemption in the same manner as provided for in this part for an initial application.

(b) A construction services provider whose exemption is revoked under § 50-6-908(b) may only be granted a reinstatement of exemption:

(1) Upon notification to the secretary of state from the board that such provider's license is no longer revoked or suspended;

(2) Upon notification from the department of labor and workforce development to the secretary of state that the provider qualified for reinstatement pursuant to § 50-6-412(g); and

(3) If the secretary of state determines that the provider meets the requirements for an exemption established pursuant to this part.

(c) Upon verification by the secretary of state that the requirements of subsection (b) are met, the secretary of state shall file the application in accordance with § 50-6-905.



§ 50-6-910 - Action to recover damages. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) Any action to recover damages for injury, as defined by § 50-6-102, by a construction services provider shall proceed as at common law, and the defendant in the suit may make use of all common law defenses if, at the time of the injury, the construction services provider was:

(1) Listed on the registry as having a workers' compensation exemption and working in the service of a business entity through which the construction services provider obtained such an exemption;

(2) Not covered under a policy of workers' compensation insurance maintained by the person or entity for whom the provider was providing services at the time of such injury; and

(3) Eligible for an exemption pursuant to § 50-6-914(b)(2), if such eligibility requirements apply, at the time of such injury.

(b) Any construction services provider proceeding as at common law pursuant to subsection (a) shall forego the right to sue to establish or reestablish workers' compensation coverage.



§ 50-6-911 - Notice to public of exemptions -- Web site -- Additions and deletions from registry. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) (1) The secretary of state shall provide notice on its web site that the registry is for purposes of establishing providers who are exempt from workers' compensation coverage and in no way reflects licensing or certification of any construction services provider.

(2) The board, the department of commerce and insurance and the department of labor and workforce development shall each develop a notice provision to inform the public that any person or entity interested in determining whether a construction services provider is exempt from workers' compensation coverage shall review the secretary of state's web site. Such notice provision shall be prominently displayed on the web sites of the board, the department of commerce and insurance and the department of labor and workforce development.

(b) (1) The secretary of state shall provide notice to the department of labor and workforce development, the board and the department of commerce and insurance when a construction services provider is added to or removed from the registry.

(2) If any construction services provider has a license issued by the board, and such license is revoked or suspended, the board shall immediately notify the secretary of state, in order for the secretary of state to revoke such provider's exemption pursuant to § 50-6-908(b).



§ 50-6-912 - Fees. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) The secretary of state may charge the following maximum fees for each of the following:

(1) The issuance of a construction services provider registration to providers who have not been issued a license by the board ......................$50

(2) The issuance of a construction services provider workers' compensation exemption ......................$50

(3) The filing of correction information pursuant to § 50-6-905(c) ......................$20

(4) The filing of change of address information pursuant to § 50-6-905(d) ......................$20

(5) The filing of a construction services provider workers' compensation exemption renewal ......................$50

(6) The filing of a construction services provider registration renewal to providers who have not been issued a license by the board ......................$50

(7) The filling of a revocation pursuant to § 50-6-908(a) ......................$20

(8) The issuance of a copy of the notice issued pursuant to § 50-6-905(a)(1) ......................$20

(9) The issuance of a second or subsequent construction services provider workers' compensation exemption registration ......................$20 per registration

(10) The filing of a second or subsequent construction services provider workers' compensation exemption renewal ..................... $20 per renewal

(b) In addition to the maximum fees authorized in subsection (a), the secretary of state is authorized to charge an online transaction fee to cover costs associated with processing payments for applications submitted online.

(c) Except as provided in subsections (a) and (b), no other fees shall be charged by the secretary of state to administer this part.

§ First - of 2 versions of this section

50-6-913. Creation of employee misclassification education and enforcement fund -- Costs of administration. [Applicable to injuries occurring on and after July 1, 2014.]

(a) There is created a fund to be known as the "employee misclassification education and enforcement fund." Any fee collected pursuant to § 50-6-912(a) shall be deposited in the employee misclassification education and enforcement fund. Moneys in the fund shall be invested by the state treasurer in accordance with the provisions of § 9-4-603. The fund shall be administered by the administrator of the workers' compensation bureau.

(b) All costs of the secretary of state associated with the administration of this part shall be paid by the administrator of the workers' compensation bureau from the employee misclassification education and enforcement fund. Moneys remaining in the fund after such payment may be expended, subject to appropriation by the general assembly, at the direction of the administrator of the workers' compensation bureau for the purchase of computer software and hardware designed to identify potential employee misclassification activity, for the hiring of additional employees to investigate potential employee misclassification activity, for education of employers and employees regarding the requirements of this part and in support of the ongoing investigation and prosecution of employee misclassification.

(c) Any amount in the employee misclassification education and enforcement fund at the end of any fiscal year shall not revert to the general fund, but shall remain available for the purposes set forth in subsection (b). Interest accruing on investments and deposits of the employee misclassification education and enforcement fund shall be credited to such account, shall not revert to the general fund, and shall be carried forward into each subsequent fiscal year.

§ Second - of 2 versions of this section

50-6-913. Creation of employee misclassification education and enforcement fund -- Costs of administration. [Applicable to injuries occurring prior to July 1, 2014.]

(a) There is created a fund to be known as the "employee misclassification education and enforcement fund." Any fee collected pursuant to § 50-6-912(a) shall be deposited in the employee misclassification education and enforcement fund. Moneys in the fund shall be invested by the state treasurer in accordance with the provisions of § 9-4-603. The fund shall be administered by the commissioner of labor and workforce development.

(b) All costs of the secretary of state associated with the administration of this part shall be paid by the commissioner of labor and workforce development from the employee misclassification education and enforcement fund. Moneys remaining in the fund after such payment may be expended, subject to appropriation by the general assembly, at the direction of the commissioner of labor and workforce development for the purchase of computer software and hardware designed to identify potential employee misclassification activity, for the hiring of additional employees to investigate potential employee misclassification activity, for education of employers and employees regarding the requirements of this part and in support of the ongoing investigation and prosecution of employee misclassification.

(c) Any amount in the employee misclassification education and enforcement fund at the end of any fiscal year shall not revert to the general fund, but shall remain available for the purposes set forth in subsection (b). Interest accruing on investments and deposits of the employee misclassification education and enforcement fund shall be credited to such account, shall not revert to the general fund, and shall be carried forward into each subsequent fiscal year.



§ 50-6-914 - Liability of general contractor, intermediate contractor or subcontractor for injured employee -- Claims. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) Except as provided for in subsection (b), a general contractor, intermediate contractor or subcontractor shall be liable for compensation to any employee injured while in the employ of any of the subcontractors of the general contractor, intermediate contractor or subcontractor and engaged upon the subject matter of the contract to the same extent as the immediate employer.

(b) (1) Notwithstanding subsection (a) and subject to subdivision (b)(2), a general contractor, intermediate contractor or subcontractor shall not be liable for workers' compensation to a construction services provider listed on the registry established pursuant to this part.

(2) (A) No more than three (3) construction services providers performing direct labor on a commercial construction project may be exempt from § 50-6-902(a).

(B) For purposes of subdivision (b)(2)(A), the three (3) construction services providers shall be selected by the general contractor. The limit of three (3) set out in subdivision (b)(2)(A) shall be three (3) individuals listed on the registry as having a workers' compensation exemption and working in the service of a business entity through which the construction services provider obtained such an exemption.

(C) If a general contractor allows a construction services provider to provide services on a commercial construction project while such provider is utilizing an exemption pursuant to this part, the general contractor shall:

(i) Notify each such construction services provider in writing that the provider has been chosen by the general contractor as one of the three (3) construction services providers performing direct labor who may be exempt from § 50-6-902(a); and

(ii) Maintain a record identifying each such construction services provider. The general contractor shall make the record maintained pursuant to this subdivision (b)(2)(C)(ii) available for inspection upon request by the general contractor's insurance provider, the department, and the department of commerce and insurance.

(c) Any general contractor, intermediate contractor or subcontractor who pays compensation under subsection (a) may recover the amount paid from any person or entity who, independently of this section, would have been liable to pay compensation to the injured employee, or from any subcontractor.

(d) Every claim for compensation under this section shall be presented first to and instituted against the immediate employer, but the proceedings shall not constitute a waiver of the employee's rights to recover compensation under this chapter from the general contractor, intermediate contractor or subcontractor; provided, that the collection of full compensation from one (1) employer shall bar recovery by the employee against any others, and the employee shall not collect from all employers a total compensation in excess of the amount for which any of the contractors is liable.

(e) This section applies only in cases where the injury occurred on, in, or about the premises on which the general contractor has undertaken to execute work or that are otherwise under the general contractor's control or management.



§ 50-6-915 - Records not open -- Exception for registry. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

Notwithstanding any law to the contrary, records maintained by the secretary of state relative to the construction services provider registration and to the workers' compensation exemption registration, other than records displayed on the registry established pursuant to this part, shall not constitute a public record as defined in § 10-7-503 and shall not be open for public inspection.



§ 50-6-916 - Contractor may require a certificate of workers' compensation insurance. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

Nothing in this part shall be construed as preventing or prohibiting any contractor from requiring a certificate of workers' compensation insurance from any of its subcontractors or any construction services providers providing services to such contractor.



§ 50-6-917 - Coverage by a policy of workers' compensation issued through assigned risk plan. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

A policy of workers' compensation insurance issued through the assigned risk plan as provided in § 56-5-314 that insures a person engaged in the construction industry shall be governed by this part, and a state agency shall not impose requirements relative to this part on such a policy other than those imposed by this part.



§ 50-6-918 - Annual recommendations regarding programs and services funded through the employee misclassification education and enforcement fund. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

Beginning with fiscal year 2012-2013, and each fiscal year thereafter, the employee misclassification advisory task force created pursuant to former § 50-6-919 [repealed] shall make recommendations to the general assembly regarding programs and services to be funded from the employee misclassification education and enforcement fund created pursuant to § 50-6-913.



§ 50-6-919 - [Repealed.]

HISTORY: Acts 2010, ch. 1149, § 13; 2013, ch. 236, § 31; repealed by Acts 2014, ch. 512, § 2, effective March 6, 2014.



§ 50-6-920 - Offense -- Violation. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

(a) It is an offense for any employer to knowingly:

(1) Coerce or attempt to coerce, as a precondition to employment or otherwise, a job applicant to obtain an exemption pursuant to this part; or

(2) Coerce, attempt to coerce, discharge or take any adverse employment action against an employee because the employee has failed to obtain an exemption pursuant to this part.

(b) A violation of subsection (a) is a Class A misdemeanor.



§ 50-6-921 - Effective date of exemption -- Maintaining exemption under prior law. [Applicable to injuries occurring both prior to and on and after July 1, 2014.]

The construction services provider workers' compensation exemption for any provider not exempt prior to March 1, 2011, who has been placed on the workers' compensation exemption registry by the secretary of state shall be in effect beginning at 12:00 a.m. on March 1, 2011, regardless of such provider's date of application; provided, that any person exempt under provisions of law in effect prior to March 1, 2011, shall maintain such exemption until March 1, 2011.









Chapter 7 - Tennessee Employment Security Law

Part 1 - General Provisions

§ 50-7-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Employment Security Law."



§ 50-7-102 - Declaration of state public policy -- Construction.

(a) As a guide to the interpretation and application of this chapter, the public policy of this state is declared to be as follows:

(1) Economic insecurity due to unemployment is a serious menace to the health, morals and welfare of the people of this state; therefore, involuntary unemployment is a subject of general interest and concern that requires action by the general assembly to prevent its spread and to lighten its burden that now so often falls with crushing force upon the unemployed worker and the worker's family;

(2) The achievement of social security requires protection against this greatest hazard to our economic life. This can be provided by encouraging employers to provide more stable employment and, by the systematic accumulation of funds during periods of employment, to provide benefits for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor relief assistance; and

(3) The general assembly, therefore, declares that in its considered judgment the public good and general welfare of the citizens of this state require the enactment of this measure, under the police powers of the state, for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own.

(b) This chapter is to be construed in pari materia with Internal Revenue Code, § 3303(a)(1), codified in 26 U.S.C. § 3303(a)(1), and is to be construed in accordance with the construction placed on the Internal Revenue Code, § 3303(a)(1) to the extent the construction is relevant to this chapter, it being the intent of the general assembly that this chapter was adopted with the intent to conform with the Internal Revenue Code, and further that it was the intent of the general assembly to enact the remaining portions of this chapter that are in conformity with the Internal Revenue Code, if some portions of this chapter should be declared not to meet the requirements.



§ 50-7-103 - Saving clause.

(a) The general assembly reserves the right to amend or repeal all, or any part of, this chapter at any time; and there shall be no vested private right of any kind against the amendment or repeal.

(b) All the rights, privileges or immunities conferred hereby or by acts done pursuant thereto shall exist subject to the power of the general assembly to amend or repeal this chapter at any time.



§ 50-7-104 - Invalidating clause -- Conformity to federal law.

(a) If the tax imposed by §§ 3301-3308 of the Internal Revenue Code of 1954, compiled in 26 U.S.C. §§ 3301 - 3308, or any other federal tax against which premiums under this chapter may be credited, has been amended or repealed by congress, or has been held unconstitutional by the supreme court of the United States, with the result that premiums under this chapter, or a major portion of the premiums, may no longer be credited against the federal tax, then no further premiums under this chapter shall be made.

(b) This chapter is to be construed in pari materia with the federal Unemployment Tax Act, compiled in 26 U.S.C. § 3301 et seq., the federal Social Security Act, compiled in 42 U.S.C. § 301 et seq., and any other related federal law and is to be construed in accordance with the construction placed on those acts to the extent the construction is relevant to this chapter, it being the intent of the general assembly that this chapter was adopted with the intent to conform with the federal laws, and, therefore, any section, paragraph, clause or portion of this chapter that is declared by lawful authority not to conform to the law or laws shall be void and of no effect. Further, that it is the intent of the general assembly to enact the remaining portions of this chapter that are in conformity with the relevant provisions of the federal law or laws if some portions of this chapter are declared not to conform with the federal requirements.

(c) If any federal law or laws or any portions of the law or laws effectively requiring state unemployment compensation laws to cover services performed in the employ of governmental employers referred to in § 50-7-207(b)(3) should be repealed by congress or held unconstitutional by any action of the supreme court of the United States, no further premiums or payments in lieu of premiums shall be made by the employers, and the services will no longer be considered covered by this chapter.



§ 50-7-105 - Repeal or suspension of chapter upon invalidity of federal statute.

(a) Notwithstanding anything contained in this chapter to the contrary, if the Unemployment Compensation Amendments of 1976, as codified in 5 U.S.C. §§ 8501, 8503-8506, 8521, 8522; 26 U.S.C. §§ 3301, 3303, 3304, 3306, 3309, 6157; 29 U.S.C. §§ 49b, 49d; and 42 U.S.C. §§ 603(a), 607, 1101, 1301, 1321, 1382, 1382(a), 1382(d), 1382(e), are adjudged invalid or unconstitutional in their application to the employees of this state or any of its agencies or political subdivisions by a court of competent jurisdiction, then the coverage of those employees under Acts 1977, chapter 330, as codified in this chapter, is automatically repealed to the extent of the adjudged inapplicability.

(b) The repeal shall be effective from the date of final disposition upon appeal or from the date of expiration of the right of appeal.

(c) If the effect of Pub. L. No. 94-566 as applied to employees of this state or any of its agencies or political subdivisions is suspended by injunction issued by a court of competent jurisdiction, then the coverage of those employees under Acts 1977, chapter 330, as codified in this chapter, is automatically suspended to the extent of the enjoined applicability of that law.



§ 50-7-106 - Employers not included by employment security law -- Notice to employees.

If this chapter does not include an employer within the requirement to provide unemployment compensation insurance coverage to its employees, then the employer shall notify in writing each present and prospective employee.



§ 50-7-107 - More Jobs and Revenues, Less Hassle and Expenses, Help Businesses and Taxpayers Act of 2009.

(a) This section shall be known and may be cited as the "More Jobs and Revenues, Less Hassle and Expenses, Help Businesses and Taxpayers Act of 2009."

(b) The department of revenue, with the assistance of all appropriate state departments and agencies, shall consult and explore with the Tennessee congressional delegation, the internal revenue service and other appropriate federal agencies the possibility of simplifying and streamlining federal and state requirements placed upon citizens who employ household employees and the forms such employers must file to comply with the Tennessee Employment Security Law, compiled in title 50, chapter 7, the federal Unemployment Tax Act, compiled in 26 U.S.C. § 3301 et seq., social security and medicare taxes and other state and federal laws. Such consultation should include exploration of the possibility of filing one (1) simplified form for both state and federal purposes to make the task of complying with state and federal laws and regulations easier, faster, simpler and cheaper for citizens employing household workers.



§ 50-7-108 - Report by commissioner of labor and workforce development on the condition of the unemployment trust fund.

The commissioner of labor and workforce development shall report to the general assembly concerning the condition of the unemployment trust fund during the first week of January and the first week of July of each year.



§ 50-7-109 - Electronic communications authorized.

Any notification, notice, decision, or correspondence as prescribed by the commissioner for the administration of this chapter may be sent to or received by the department through electronic means, if an individual or entity agrees to send or receive such notifications, notices, decisions, or correspondence through electronic means.






Part 2 - Definitions

§ 50-7-201 - Definitions generally.

As used in this chapter, unless the context otherwise requires, the terms defined in this part have the meanings respectively ascribed to them.



§ 50-7-202 - "Benefits" defined.

"Benefits" means the money payments payable to a claimant, as provided in this chapter, with respect to the claimant's unemployment.



§ 50-7-203 - "Administrator," "commissioner" and "department" defined.

(a) "Administrator" means the chief administrative officer of the division of employment security of the department of labor and workforce development.

(b) "Commissioner" means the commissioner of labor and workforce development.

(c) "Department" means the department of labor and workforce development.



§ 50-7-204 - "Attributable to service" defined -- "Payments in lieu of premiums" and "premiums" defined.

As used in this chapter, unless the context otherwise requires:

(1) "Attributable to service" expressly means any and all benefits paid based on wages earned while in the employ of any and all eligible employers who elect to reimburse the state for benefits paid in lieu of premiums wherever an election is authorized by this chapter;

(2) "Payments in lieu of premiums," whether singular or plural:

(A) Means the money payments made into the state unemployment compensation fund by employers pursuant to § 50-7-403(h) and (i);

(B) Means payments in lieu of contributions within the meaning and contemplation of the federal Unemployment Tax Act, subtitle C, chapter 23, of the Internal Revenue Code of 1954, compiled in 26 U.S.C. § 3301 et seq.; and

(C) Is deemed to be taxes due to the state; and

(3) "Premiums," except for purposes of §§ 50-7-213(d)(1)(D)(i), 50-7-501(b), and 50-7-502(a), whether singular or plural:

(A) Means the money payments to the state unemployment compensation fund required by § 50-7-403(e)-(g);

(B) Means contributions within the meaning and contemplation of the federal Unemployment Tax Act, Subtitle C, Chapter 23 of the Internal Revenue Code of 1954, compiled in 26 U.S.C. § 3301 et seq.; and

(C) Is deemed to be taxes due to the state.



§ 50-7-205 - "Employer" defined.

"Employer" means:

(1) Any employing unit that, after December 31, 1971:

(A) In any calendar quarter, in either the current or preceding calendar year, paid for service in employment wages of one thousand five hundred dollars ($1,500) or more; or

(B) For some portion of a day in each of twenty (20) different calendar weeks, whether or not the weeks were consecutive, in either the current or the preceding calendar year, had in employment at least one (1) individual, regardless of whether the same individual was in employment on each day;

(2) Any employing unit that has been determined to be a successor of an employer pursuant to § 50-7-403(b)(2);

(3) Any employing unit not an employer by reason of any other paragraph of this section, for which within either the current or preceding calendar year services in employment are or were performed with respect to which the employing unit is liable for any federal tax against which credit may be taken for contributions required to be paid into a state unemployment compensation fund;

(4) Any employing unit for which service in employment as defined in § 50-7-207(b)(3) is performed, except as provided in subdivision (11);

(5) Any employing unit for which service in employment as defined in § 50-7-207(b)(4) and (c)(5) is performed after December 31, 1971, except as provided in subdivision (11);

(6) Any employing unit that, having become an employer under this chapter has not, under § 50-7-405, ceased to be an employer subject to this chapter;

(7) For the effective period of its election pursuant to § 50-7-405(d), any employing unit that has elected to become fully subject to this chapter;

(8) For purposes of this section, "employment" includes service that would constitute employment but for the fact that the service is deemed to be performed entirely within another state pursuant to an election under an arrangement entered into in accordance with § 50-7-706 by the commissioner and an agency charged with the administration of any other state or federal unemployment compensation law;

(9) For purposes of this section, if any week includes both December 31 and January 1, the days of that week up to January 1 shall be deemed one (1) calendar week and the days beginning January 1 another week;

(10) (A) Any employing unit for which agricultural labor, as defined in § 50-7-207(b)(7) and (c)(3), is performed after December 31, 1977;

(B) Any employing unit for which domestic service in employment, as defined in § 50-7-207(b)(8), is performed after December 31, 1977; and

(11) (A) In determining whether or not an employing unit for which service other than domestic service is also performed is an employer under subdivision (1), (4), (5) or (10)(A), the wages paid to or the employment of an employee performing domestic service after December 31, 1977, shall not be taken into account. If an employing unit is determined an employer of agricultural labor, the employing unit shall be determined an employer for the purposes of subdivision (1).

(B) In determining whether or not an employing unit for which service other than agricultural labor is also performed is an employer under subdivision (1), (4), (5) or (10)(B), the wages paid to or the employment of an employee performing service in agricultural labor after December 31, 1977, shall not be taken into account. If an employing unit is determined an employer of agricultural labor, the employing unit shall be determined an employer for the purposes of subdivision (1).



§ 50-7-206 - "Employing unit" defined -- Common paymaster.

(a) "Employing unit" means any individual or type of organization, including any partnership, association, trust, estate, joint stock company, insurance company, limited liability company or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee or successor of the individual or organization, or the legal representative of a deceased person, that has or subsequent to January 1, 1935, had, in its employ one (1) or more individuals performing services for the person or entity within this state; or the state, or any department, political subdivision, county or municipality of the state that has in its employ one (1) or more individuals performing services for it within this state.

(b) All individuals performing services within this state for any employing unit that maintains two (2) or more separate establishments within this state shall be deemed to be employed by a single employing unit for all the purposes of this chapter.

(c) Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit shall be deemed to be employed by the employing unit for all the purposes of this chapter, whether the individual was hired or paid directly by the employing unit or by the agent or employee; provided, that the employing unit had actual or constructive knowledge of the performance of the work.

(d) Common Paymaster. For purposes of this chapter, if two (2) or more related corporations concurrently employ the same individual and compensate the individual through a common paymaster that is one of the corporations, each corporation shall be considered to have paid as remuneration to the individual only the amounts actually disbursed by it to the individual and shall not be considered to have paid as remuneration to the individual amounts actually disbursed to the individual by another of the corporations.



§ 50-7-207 - "Employment" and related definitions.

(a) Definition of "Employment." For purposes of this chapter and subject to the special rules contained in subsection (e), and the definitions contained in subsection (f), "employment" means service that meets all of the following conditions:

(1) It is within any category of "included service" as listed in subsection (b);

(2) It is not within any category of "excluded service" as listed in subsection (c); and

(3) It is within any category of "Tennessee service" as listed in subsection (d).

(b) "Included Service." For purposes of this section, "included service" means any of the following:

(1) Service performed prior to January 1, 1978, that was employment as defined in this section prior to January 1, 1978;

(2) Subject to the other provisions of this section, service performed after December 31, 1977, including service in interstate commerce, by:

(A) Any officer of a corporation;

(B) Any individual who, under the usual common-law rules applicable in determining the employer/employee relationship, has the status of an employee; and

(C) Any individual other than an individual described in subdivision (b)(2)(A) or (B) who performs services for remuneration for any person:

(i) In either of the following capacities:

(a) As an agent driver or commission driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages other than milk, or laundry or dry-cleaning service, for the driver's principal; or

(b) As a traveling or city salesperson, other than as an agent driver or commission driver, engaged on a full-time basis in the solicitation on behalf of, and the transmission to, the salesperson's principal, except for side-line sales activities on behalf of some other person, of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants, or other similar establishments for merchandise for resale or supplies for use in their business operations; and

(ii) In the presence of all of the following conditions:

(a) The contract of service contemplates that substantially all of the services are to be performed personally by the individual;

(b) The individual does not have a substantial investment in facilities used in connection with the performance of services other than in facilities for transportation; and

(c) The services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are performed;

(3) Except as provided in subdivision (c)(5), service performed by an individual:

(A) After December 31, 1971 and prior to January 1, 1978, in the employ of this state or any of its instrumentalities, or in the employ of this state and one (1) or more other states or their instrumentalities, for a hospital or institution of higher education located in this state; provided, that the service is excluded from "employment" as defined in the federal Unemployment Tax Act, 26 U.S.C. § 3306(c)(7), and does not constitute "excluded employment" under subdivision (c)(5); and

(B) After December 31, 1977, in the employ of this state or any of its instrumentalities or any political subdivision of the state or any of its instrumentalities or any instrumentality of more than one (1) of the foregoing or any instrumentality of any of the foregoing and one (1) or more other states or political subdivisions; provided, that the service is excluded from "employment" as defined in the federal Unemployment Tax Act, 26 U.S.C. § 3306(c)(7), and does not constitute "excluded employment" under subdivision (c)(5);

(4) Except as provided in subdivision (c)(5), service performed by an individual after December 31, 1977, in the employ of a religious, charitable, educational or other organization, but only if both of the following conditions are met:

(A) The service is excluded from "employment" as defined in the federal Unemployment Tax Act, 26 U.S.C. § 3306(c)(8); and

(B) The organization had four (4) or more individuals in employment for some portion of a day in each of twenty (20) different weeks, whether or not the weeks were consecutive, within either the current or preceding calendar year, regardless of whether they were employed at the same point in time;

(5) Service performed after December 31, 1971, by an officer or crew member of an American vessel or American aircraft or in connection with the American vessel or American aircraft; provided, that it meets the conditions of subdivision (d)(5);

(6) Notwithstanding subsection (c), service with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund or that as a condition for full credit against the tax imposed by the federal Unemployment Tax Act, compiled in 26 U.S.C. § 3301 et seq., is required to be covered by this chapter;

(7) Service performed after December 31, 1977, by an individual in agricultural labor as defined in subdivision (f)(1); provided, that:

(A) The service is performed for a person who either:

(i) During any calendar quarter in either the current or preceding calendar year paid remuneration in cash of twenty thousand dollars ($20,000) or more to individuals employed in agricultural labor, not taking into account service in agricultural labor performed before January 1, 1980, by an alien referred to in subdivision (b)(7)(B); or

(ii) For some portion of a day in each of twenty (20) different calendar weeks, whether or not the weeks were consecutive, in either the current or the preceding calendar year, employed in agricultural labor ten (10) or more individuals, regardless of whether they were employed at the same point in time, not taking into account service in agricultural labor performed before January 1, 1980, by an alien referred to in subdivision (b)(7)(B);

(B) For purposes of this section, any individual who is a crew member furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of the crew leader, if both of the following conditions are met:

(i) Substantially all the members of the crew operate or maintain tractors, mechanized harvesting or cropdusting equipment or any other mechanized equipment, that is provided by the crew leader; and

(ii) The individual is not an employee of the other person within the meaning of subdivision (a)(2);

(C) For the purposes of this subdivision (b)(7), in the case of any individual who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of the crew leader under subdivision (b)(7)(B), the following shall apply:

(i) The other person and not the crew leader shall be treated as the employer of the individual; and

(ii) The other person shall be treated as having paid cash remuneration to the individual in any amount equal to the amount of cash remuneration paid to the individual by the crew leader, either on the person's own behalf or on behalf of the other person, for the service in agricultural labor performed for the other person;

(8) Domestic service performed after December 31, 1977, in a private home, local college club, or local chapter of a college fraternity or college sorority and performed for a person who paid cash remuneration of one thousand dollars ($1,000) or more after December 31, 1977, in any calendar quarter, to an individual or individuals employed in the domestic service in the current calendar year or the preceding calendar year;

(9) During the effective period of the election, service covered by an election pursuant to § 50-7-405 and service covered by an election duly approved by the administrator in accordance with an arrangement pursuant to § 50-7-405; or

(10) The entire service of an individual in the case of service that is not covered under this section and performed entirely without this state, with respect to no part of which contributions are required and paid under any unemployment compensation law of any other state or of the federal government; provided, that the individual performing the services is a resident of this state and the administrator approves the election of the employing unit for which the services are performed.

(c) "Excluded Service." For purposes of this section, "excluded service" means any of the following, unless the employing unit for which the service is performed is liable for a federal tax on the remuneration paid for the service against which credit may be taken for premiums paid under this chapter, or unless the employing unit has elected that the service shall be deemed to constitute employment subject to this chapter pursuant to § 50-7-405, in which cases the service shall be "included service" as provided in subsection (b):

(1) Service performed in the employ of any other state or its political subdivisions, or of the United States government, or of an instrumentality of any other state or states or their political subdivisions or of the United States, except that after 1961, to the extent that the congress of the United States permits states to require any instrumentalities of the United States to make payments into an unemployment fund under a state employment security law, this chapter shall apply to those instrumentalities, and to service performed for the instrumentalities, in the same manner, to the same extent, and on the same terms as to all other employers, employing units, individuals, and service; provided, that, if this state is not certified for any year by the secretary of labor under the federal Unemployment Tax Act, 26 U.S.C. § 3304(c), the payments required of the instrumentalities with respect of that year shall be refunded by the commissioner for the fund in the same manner and within the same period as is provided in § 50-7-404(f) with respect to premiums erroneously collected;

(2) Service performed after June 30, 1939, with respect to which unemployment compensation is payable under the Railroad Unemployment Insurance Act of Congress, 52 Stat. 1094, compiled in 45 U.S.C. § 351 et seq., and services with respect to which unemployment benefits are payable under an unemployment compensation system for maritime employees established by an act of congress; provided, that the commissioner is authorized and directed to enter into agreements with the proper agencies under the act of congress, which agreements shall become effective in the manner provided in § 50-7-603, to provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under this chapter, acquired rights for unemployment compensation under the act of congress, or who have, after acquiring potential rights to unemployment compensation under the act of congress, acquired rights to benefits under this chapter;

(3) Except as provided in subsection (b), service performed by an individual in agricultural labor as defined in subdivision (f)(1);

(4) Service performed by an individual in the employ of the individual's son, daughter or spouse, and service performed by a child under eighteen (18) years of age in the employ of the child's father or mother;

(5) Notwithstanding subdivisions (b)(3) and (4), services performed:

(A) In the employ of a church, convention or association of churches;

(B) In the employ of an organization that is operated primarily for religious purposes and that is operated, supervised, controlled or principally supported by a church, convention or association of churches;

(C) By a duly ordained, commissioned or licensed minister of a church in the exercise of the minister's ministry or by a member of a religious order in the exercise of duties required by the religious order;

(D) After December 31, 1977, in the employ of a governmental entity referred to in subdivision (b)(3) if the service is performed by an individual in the exercise of duties:

(i) As an elected official;

(ii) As a member of a legislative body, or a member of the judiciary, of a state or political subdivision;

(iii) As a member of the state national guard or air national guard;

(iv) As an employee serving on a temporary basis in the case of fire, storm, snow, earthquake, flood or similar emergency; or

(v) In a position that, under or pursuant to the laws of this state, is designated as either:

(a) A major nontenured policymaker or advisory position; or

(b) A policymaking or advisory position the performance of the duties of which ordinarily does not require more than eight (8) hours per week;

(E) In a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury, or providing remunerative work for individuals who, because of their impaired physical or mental capacity, cannot be readily absorbed in the competitive labor market, by an individual receiving the rehabilitation or remunerative work;

(F) After December 31, 1977, in a custodial or penal institution by an inmate of the institution and, after June 30, 1999, by an inmate committed to a custodial or penal institution for any employer; or

(G) As part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision of a state, by an individual receiving the work-relief or work-training, unless otherwise required by the agency or by law governing the agency assisting or financing in whole or in part the unemployment work-relief or work-training program as a condition to the assistance or financing;

(6) Except to the extent set forth in subdivisions (b)(4) and (6), service performed in the employ of the corporation, community chest, fund or foundation, organized and operated exclusively for religious, charitable, scientific, literary or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual;

(7) Service performed by an individual for an employer as an insurance agent or as an insurance solicitor, if all the service performed by the individual for the employer is performed for remuneration solely by way of commission;

(8) Service performed in the employ of a school, college or university, if the service is performed:

(A) By a student who is enrolled and is regularly attending classes at the school, college or university; or

(B) By the spouse of the student, if the spouse is advised, at the time the spouse commences to perform the service, both that:

(i) The employment of the spouse to perform the service is provided under a program to provide financial assistance to the student by the school, college or university; and

(ii) The employment will not be covered by any program of unemployment insurance;

(9) Service performed by an individual who is enrolled at a nonprofit or public educational institution that normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on, as a student in a full-time program, that is taken for credit and that combines academic instruction with work experience, if the service is an integral part of the program, and the institution has so certified to the employer, except that this subdivision (c)(9) does not apply to service performed in a program established for or on behalf of an employer or group of employers;

(10) Service performed in the employ of a hospital, if the service is performed by a patient of the hospital, as defined in subdivision (f)(7);

(11) Service performed by a qualified real estate agent if:

(A) The individual is a licensed real estate agent;

(B) Substantially all of the remuneration for the services performed as a real estate agent is directly related to sales or other output, including the performance of services, rather than the number of hours worked; and

(C) The services performed by the individual are performed pursuant to a written contract between the individual and the person for whom the services are performed, and the contract provides that the individual will not be treated as an employee with respect to the services for federal tax (FUTA) purposes;

(12) Service performed by a direct seller, including an individual engaged in the trade or business of the delivery or distribution of newspapers or shopping news, if:

(A) The individual is engaged in the trade or business of selling or soliciting the sale of consumer products to any buyer on a:

(i) Buy-sell basis;

(ii) Deposit-commission basis; or

(iii) Any similar basis that the United States secretary of treasury prescribes by regulations, for resale by the buyer or any other individual, in the home or otherwise than in a permanent retail establishment; or

(B) The individual is engaged in the trade or business of selling or soliciting the sale of consumer products to a consumer in the home or somewhere other than in a permanent retail establishment; and

(i) Substantially all of the remuneration for the services performed as a direct seller is directly related to sales or output, including the performance of services, rather than to the number of hours worked; and

(ii) The services performed by the individual are performed pursuant to a written contract between the individual and the person for whom the services are performed, and the contract provides that the individual will not be treated as an employee with respect to the services for federal tax (FUTA) purposes;

(13) Service performed by a full-time student in the employ of an organized camp, if:

(A) The camp did not operate for more than seven (7) months in the calendar year and did not operate for more than seven (7) months in the preceding calendar year, or had average gross receipts for any six (6) months in the preceding calendar year that were not more than thirty-three and one third percent (33 1/3%) of its average gross receipts for the other six (6) months in the preceding calendar year;

(B) The full-time student performed services in the employ of the camp for less than thirteen (13) calendar weeks in the calendar year; and

(C) For purposes of this subdivision (c)(13), an individual shall be treated as a full-time student for any period during which the individual is enrolled as a full-time student at an educational institution, or that is between academic years or terms if the individual was enrolled as a full-time student at an educational institution for the immediately preceding academic year or term, and there is reasonable assurance that the individual will be so enrolled for the immediately succeeding academic year or term;

(14) Service performed by an individual on a boat, or boats in the case of a fishing operation involving more than one (1) boat, engaged in catching fish or other forms of aquatic animal life under an arrangement with the owner or operator of the boat pursuant to which:

(A) The individual does not receive any cash remuneration, other than as provided in subdivision (c)(14)(B);

(B) The individual receives a share of the boat's or boats' catch of fish or other forms of aquatic animal life or a share of the proceeds from the sale of the catch;

(C) The amount of the individual's share depends on the amount of the boat's or boats' catch of fish or other forms of aquatic animal life, but only if the operating crew of the boat, or each boat from which the individual receives a share in the case of a fishing operation involving more than one (1) boat, is normally made up of fewer than ten (10) individuals;

(15) Service performed by an individual as a product demonstrator pursuant to a written contract between the individual and a person whose principal business is providing demonstrators to third parties for those purposes, and the contract provides that the individual will not be treated as an employee with respect to the services;

(16) The service performed on or after January 1, 1995, by an individual who is an alien admitted to the United States to perform service in agricultural labor pursuant to §§ 101(a)(15)(H) and 214(c) of the Immigration and Nationality Act, codified in 8 U.S.C. §§ 1101(a)(15)(H) and 1184, respectively;

(17) After June 30, 1999, service performed by an election official or an election worker, if the amount of remuneration received by the individual during the calendar year for services as an election official or election worker is less than one thousand dollars ($1,000); and

(18) (A) Notwithstanding any provision of this chapter or any other law to the contrary, companion-sitters who receive referrals under registry or referral arrangements substantially similar to those addressed within the IRS determination shall not be classified as employees of the person, corporation or business entity pursuant to this chapter, unless the person, corporation or business entity and the department mutually agree to the reclassification of the companion sitters as employees of the person, corporation or business entity in order to absolve the elderly, sick or disabled clients or the parents of the children from liability for payment of any premiums, fees or other costs that may be imposed pursuant to the Tennessee Employment Security Law, if:

(i) A person, corporation or business entity maintains an employment registry or referral service exclusively for companion sitters seeking employment opportunities for providing personal attendant, companionship, household care, ancillary health care or related services to children, the elderly, or sick or disabled clients;

(ii) The companion sitters do not provide personal attendant, companionship, household care, ancillary health care or related services for hire to nonprofit organizations, Indian tribes or state or local governments; and

(iii) Pursuant to the federal Insurance Contributions Act, the federal Unemployment Tax Act, or the collection of income tax at source on wages, chapters 21, 23 and 24, respectively, Subtitle C, Internal Revenue Code, compiled in 26 U.S.C. § 3101 et seq., 26 U.S.C. § 3301 et seq., and 26 U.S.C. § 3401 et seq., respectively, the Internal Revenue Service issues a determination that a companion-sitter is not an employee of the person, corporation or business entity under the typical registry or referral arrangements of the person, corporation or business entity;

(B) Subdivision (c)(18)(A) shall not be construed to require forgiveness or refund of any premiums, fees or other related costs duly imposed prior to July 1, 2004.

(d) "Tennessee Service." For purposes of this section, "Tennessee service" means any of the following:

(1) Any individual's entire service, performed within or both within and without this state, if the service is localized in this state. Service shall be deemed to be localized within a state if either:

(A) The service is performed entirely within the state; or

(B) The service is performed both within and without the state but the service performed without the state is incidental to the individual's service within the state; for example, is temporary or transitory in nature or consists of isolated transactions;

(2) An individual's entire service, performed within and without this state, if the service is not localized in any state but some of the service is performed in this state and:

(A) The individual's base of operations is in this state; or

(B) If there is no base of operations, then the place from which the service is directed or controlled is in this state; or

(C) The individual's base of operations or place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state;

(3) Service wherever performed within the United States, or Canada, if both:

(A) The service is not covered under the unemployment compensation law of any other state or Canada; and

(B) The place from which the service is directed or controlled is in this state;

(4) Service that is performed after December 31, 1971, except service performed in Canada, by an individual who is a citizen of the United States and who is in the employ of an American employer, other than service that is deemed to be "Tennessee employment" under subdivisions (d)(1) and (2) or to be "employment" under the parallel provisions of another state's law, if:

(A) The employer's principal place of business in the United States is located in this state; or

(B) The employer has no place of business in the United States, but:

(i) The employer is an individual who is a resident of this state;

(ii) The employer is a corporation that is organized under the laws of this state; or

(iii) The employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any other state; or

(C) None of the criteria of subdivisions (d)(4)(A) and (B) are met, but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on the service under the laws of this state;

(5) Specifically in the case of included service described in subdivision (b)(5), service where the operating office from which the operations of the American vessel, operating on navigable waters within the United States, or the operations of the American aircraft within the United States, or the operations of both the vessel and the aircraft within and without the United States are ordinarily and regularly supervised, managed, directed and controlled is within this state; or

(6) Specifically in the case of included service described in subdivision (b)(10), service when the individual performing the service is a resident of this state.

(e) Special Rules. The following rules shall govern for purposes of this section:

(1) Service performed by an individual shall be deemed to be included service for purposes of this section regardless of whether the common law relationship of master and servant exists, unless and until it is shown to the satisfaction of the administrator that:

(A) The individual has been and will continue to be free from control and direction in connection with the performance of the service, both under any contract for the performance of service and in fact;

(B) The service is performed either outside the usual course of the business for which the service is performed or is performed outside of all the places of business of the enterprise for which the service is performed; and

(C) The individual is customarily engaged in an independently established trade, occupation, profession or business of the same nature as that involved in the service performed;

(2) Services performed by an individual who provides services as a leased-operator or an owner-operator of a motor vehicle or vehicles under contract to a common carrier conducting an interstate business while engaged in interstate commerce shall be deemed to be an excluded service for the purposes of this section, regardless of whether the common law relationship of master and servant exists, and regardless of whether the individual satisfies the requirements for included service as prescribed in subdivision (e)(1); provided, that this subdivision (e)(2) does not apply to services performed under subdivision (b)(3) or (b)(4); and

(3) It is the legislative intent that no elected official shall be eligible for benefits based upon service as an elected official.

(f) Section Definitions. The following words and terms have the following respective meanings for the purposes of this section, unless the context otherwise requires:

(1) "Agricultural labor" means remunerated service performed after December 31, 1971:

(A) On a farm, in the employ of any person, in connection with cultivating the soil, or in connection with the raising or harvesting of any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and fur-bearing animals and wildlife;

(B) In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement or maintenance of the farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of the service is performed on a farm;

(C) In connection with the production or harvesting of any commodity defined as an agricultural commodity in § 15(g) of the Agricultural Marketing Act, codified in 12 U.S.C. § 1141j, or in connection with the ginning of cotton, or in connection with the operation or maintenance of ditches, canals, reservoirs or waterways, not owned or operated for profit, and used exclusively for supplying and storing water for farming purposes;

(D) In the employ of either:

(i) The operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity, but only if the operator produced more than one half (1/2) of the commodity with respect to which the service is performed; or

(ii) In the employ of a group of operators of farms, or a cooperative organization of which the operators are members, in the performance of service described in subdivision (f)(1)(D)(i), but only if the operators produced more than one half (1/2) of the commodity with respect to which the service is performed; provided, that this subdivision (f)(1)(D) shall not be deemed to include service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption; or

(E) On a farm operated for profit if the service is not in the course of the employer's trade or business or is not domestic service in a private home of the employer;

(2) "American aircraft" means an aircraft registered under the laws of the United States;

(3) "American employer" means a person who is:

(A) An individual who is a resident of the United States;

(B) A partnership, if two thirds (2/3) or more of the partners are residents of the United States;

(C) A trust, if all of the trustees are residents of the United States; or

(D) A corporation organized under the laws of the United States or of any state;

(4) "American vessel" means any vessel documented or numbered under the laws of the United States; and includes any vessel that is neither documented nor numbered under the laws of the United States nor documented under the laws of any foreign country, if its crew performs service solely for one (1) or more citizens or residents of the United States or corporations organized under the laws of the United States or of any state;

(5) "Crew leader" means an individual who:

(A) Furnishes individuals to perform service in agricultural labor for any other person;

(B) Pays, either on the individual's own behalf or on behalf of the other person, for the service in agricultural labor performed by them; and

(C) Has not entered into a written agreement with the other person under which the individual is designated as an employee of the other person;

(6) "Hospital" means an institution that has been licensed, certified or approved by the hospital licensing board of the department of health as a hospital; and

(7) "Institution of higher education" means:

(A) Any college or university in this state; or

(B) An educational institution that meets all of the following conditions:

(i) It admits as regular students only individuals having a certificate of graduation from high school, or the recognized equivalent of such a certificate;

(ii) It is legally authorized in this state to provide a program of education beyond high school;

(iii) It provides an educational program for which it awards a bachelor's or higher degree, or provides a program that is acceptable for full credit toward such a degree, a program of post-graduate or post-doctoral studies, or a program of training to prepare students for gainful employment in a recognized occupation; and

(iv) It is a public or other nonprofit institution.

(g) Chapter Definition. Unless the context otherwise requires, "farm" includes stock, dairy, poultry, fruit, fur-bearing animals, and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities, and orchards.



§ 50-7-208 - "Employment office" defined.

"Employment office" means a free public employment office, or branch of a free public employment office, operated by the United States or by any state of the United States or by a state, province or similar political subdivision of a foreign government.



§ 50-7-209 - "Fund" defined.

"Fund" means the unemployment compensation fund established by this chapter, to which all premiums required, and from which all benefits provided under this chapter, shall be paid.



§ 50-7-210 - "State" and "United States" defined.

For the purposes of this chapter:

(1) "State" includes the states of the United States, the District of Columbia, the Commonwealth of Puerto Rico and the Virgin Islands; and

(2) "United States," when used in a geographical sense, includes the states, the District of Columbia, the Commonwealth of Puerto Rico and the Virgin Islands.



§ 50-7-211 - "Unemployed" defined.

(a) An individual shall be deemed "unemployed" in any week during which the individual performs no services and with respect to which no wages are payable to the individual, or in any week of less than full-time work if the wages payable to the individual with respect to the week are less than the individual's weekly benefit amount.

(b) The commissioner shall prescribe rules and regulations applicable to unemployed individuals, making distinctions in the procedures as to total unemployment, part total unemployment, partial unemployment of individuals attached to their regular jobs, and other forms of short-time work that the commissioner deems necessary.



§ 50-7-212 - "Unemployment compensation administration fund" defined.

"Unemployment compensation administration fund" means the unemployment compensation administration fund established by this chapter, from which regular administrative expenses under this chapter shall be paid.



§ 50-7-213 - "Wages" defined.

(a) "Wages" means all remuneration paid for personal services from whatever source, including commissions, bonuses, tips that are both paid to an employee while performing services that constitute employment and included in a written statement furnished by the employee to the employer pursuant to § 6053(a) of the Internal Revenue Code of 1954, compiled in 26 U.S.C. § 6053(a), tips allocated by the employer pursuant to § 6053(c)(3) of the Internal Revenue Code of 1954, compiled in 26 U.S.C. § 6053(c)(3), employee salary reduction contributions to cash or deferred plans pursuant to §§ 401(k), 403(b), 457, compiled in 26 U.S.C. §§ 401(k), 403(b) and 457, respectively, or any similar plan contained in the Internal Revenue Code, employee salary reduction contributions to cafeteria plans pursuant to § 125 of the Internal Revenue Code, compiled in 26 U.S.C. § 125, and the cash value of all remuneration in any medium other than cash. The reasonable cash value of any remuneration in any medium other than cash shall be determined in accordance with rules prescribed by the commissioner; provided, that "wages" does not include that part of the remuneration that, after remuneration equal to the taxable wage base, as defined in subsection (e), with respect to employment has been paid to an individual by an employer during any calendar year, is paid to the individual by the employer during the calendar year. The remuneration paid to the individual by the employer during the calendar year in excess of the taxable wage base, as defined in subsection (e), shall be deemed "wages" solely for the purpose of determining the benefit rights under this chapter of the individual.

(b) Notwithstanding any other provision of this chapter, "wages" shall always include remuneration paid for services if the employing unit for which the services are performed is liable for any federal tax on the remuneration against which credit may be taken for premiums paid under this chapter. The remuneration paid to an individual by an employer with respect to employment in another state or states, upon which premiums were required of and paid by the employer under an unemployment compensation law of the other state or states, shall be included as a part of remuneration equal to the taxable wage base, referred to in this section, as defined in subsection (e).

(c) With respect to weeks of unemployment beginning on or after January 1, 1978, wages for insured work shall include wages paid for previously uncovered services. For the purposes of this subsection (c), "previously uncovered services" means services:

(1) That were not employment as defined in § 50-7-207(b)(1), and were not services covered pursuant to § 50-7-405(d) at any time during the one-year period ending December 31, 1975; and

(2) That are:

(A) Agricultural labor as defined in § 50-7-207(f)(1) or domestic service as defined in § 50-7-207(b)(8); or

(B) Services performed by an employee of this state or a political subdivision of the state, as provided in § 50-7-207(b)(3), or by an employee of a nonprofit educational institution that is not an institution of higher education, as provided in § 50-7-207(c)(5)(D), except to the extent that assistance under Title II of the Emergency Jobs and Unemployment Assistance Act of 1974, contained in 26 U.S.C. § 3304 note, was paid on the basis of the services.

(d) "Wages" does not include:

(1) The amount of any payment with respect to services performed on behalf of an individual in its employ under a plan or system established by an employing unit that makes provision for individuals in its employ generally or for a class or classes of the individuals, including any amount paid by an employing unit for insurance or annuities, or into a fund to provide for any such payment on account of:

(A) Retirement;

(B) Sickness or accident disability made to an employee or any of the employee's dependents that is awarded under a workers' compensation law. Any third party that makes the payment on account of sickness or accident disability to an employee or any of the employee's dependents that is awarded under a workers' compensation law shall be treated, for purposes of this chapter, as the employer with respect to the wages, except as otherwise provided in regulations prescribed by the commissioner;

(C) Medical and hospitalization expenses in connection with sickness or accident disability; or

(D) Death, provided the individual in its employ does not have:

(i) The option to receive, instead of provision for the death benefit, any part of the payment, if the death benefit is insured, any part of the premium, or contributions of premium, paid by the individual's employing unit; and

(ii) The right under the provisions of the plan or system or policy of insurance providing for the death benefit to assign the benefit, or to receive a cash consideration in lieu of the benefit either upon the individual's withdrawal from the plan or system providing for the benefit or upon termination of the plan or system or policy of insurance or of the individual's services with the employing unit;

(2) The payment of an employer, without deduction from the remuneration of the individual in its employ, of the tax imposed upon an individual in its employ under 26 U.S.C. §§ 3101 and 3102; or

(3) Any payment on account of sickness or accident disability, or medical or hospitalization expenses in connection with sickness or accident disability, made by an employer to, or on behalf of, an employee after the expiration of six (6) calendar months following the last calendar month in which the employee worked for the employer.

(e) For purposes of this chapter, "taxable wage base" means:

(1) The first seven thousand dollars ($7,000) paid to each individual employee during any period with respect to the calendar years beginning January 1, 1983, and ending December 31, 2008, and at any time after December 31, 2008, that the unemployment trust fund balance is greater than one billion dollars ($1,000,000,000), as determined in accordance with § 50-7-403(j);

(2) The first eight thousand dollars ($8,000) paid to each individual employee during any period after December 31, 2008, when the unemployment trust fund balance is greater than nine hundred million dollars ($900,000,000) but lower than or equal to one billion dollars ($1,000,000,000), as determined in accordance with § 50-7-403(j); and

(3) The first nine thousand dollars ($9,000) paid to each individual employee during the period after December 31, 2008, and at any time after December 31, 2008, that the unemployment trust fund balance is lower than or equal to nine hundred million dollars ($900,000,000), as determined in accordance with § 50-7-403(j).



§ 50-7-214 - "Week" defined.

(a) "Week" means the period of seven (7) consecutive days that the commissioner prescribes by regulation.

(b) The commissioner may by regulation prescribe that a week shall be deemed to be "in," "within" or "during" that benefit year that includes the greater part of the week.



§ 50-7-215 - "Calendar quarter" defined.

"Calendar quarter" means the period of three (3) consecutive calendar months ending on March 31, June 30, September 30 or December 31.



§ 50-7-216 - "Weekly benefit amount" defined.

An individual's "weekly benefit amount" means the amount of benefits the individual would be entitled to receive for one (1) week of total unemployment.



§ 50-7-217 - "Benefit year" defined.

(a) "Benefit year" with respect to any individual means the fifty-two (52) consecutive week period beginning with the first day of the first week with respect to which the individual first files a valid claim for benefits, and thereafter the fifty-two (52) consecutive week period beginning with the first day of the first week with respect to which the individual next files a valid claim for benefits after the termination of the individual's last preceding benefit year.

(b) The last preceding benefit year shall be a fifty-three (53) week period if fifty-two (52) weeks would result in the overlap of any calendar quarter of the base period of the new benefit year with the same calendar quarter of the base period of the previous benefit year.

(c) Any claim for benefits made in accordance with § 50-7-304(a) shall be deemed to be a "valid claim" for the purposes of subsection (a) if the individual has been paid the wages for insured work required under § 50-7-302(b)(1).



§ 50-7-218 - "Base period" defined.

"Base period" means the first four (4) of the last five (5) completed calendar quarters immediately preceding the first day of an individual's benefit year; provided, that if the first quarter of the last five (5) completed calendar quarters was included in the base period applicable to any individual's previous benefit year, the individual's base period shall be the last four (4) completed calendar quarters. For the purposes of establishing a base period in cases involving persons receiving workers' compensation benefits for temporary total disability, the department shall exclude periods of such disability from the base period and determine the base period from the last four (4) completed quarters of work before any such disability.



§ 50-7-219 - "Insured work" defined.

"Insured work" means employment covered by this chapter.






Part 3 - Benefits

§ 50-7-301 - Benefit formula.

(a) Payments of Benefits. Benefits shall be payable from the fund in the manner provided by this section. All benefits shall be paid through employment offices in accordance with regulations the commissioner prescribes. Notwithstanding any other provision of this chapter to the contrary, any amount of unemployment compensation payable to any claimant for any weeks if not an even dollar amount, shall be rounded to the next lower full dollar amount.

(b) Weekly Benefit Amount. An individual's weekly benefit amount shall be the amount appearing in column B in the Benefit Table corresponding to the line on which in column A of the Benefit Table there appears the average total wages for insured work paid to the individual in the two (2) calendar quarters in the individual's base period in which the total wages are highest. "Total wages for insured work," as used in this section, is deemed to mean all remuneration paid to an employee in the base period by employers subject to this chapter.

BENEFIT TABLE Click here to view image. Click here to view image. Click here to view image. Click here to view image. Click here to view image. Click here to view image. Click here to view image.

(c) Weekly Benefit for Unemployment. (1) Effective for weeks beginning July 6, 1997, and after, each eligible claimant who is unemployed in any week shall be paid with respect to the week a benefit in an amount equal to the claimant's weekly benefit amount, less that part of the wages, if any, payable to the claimant with respect to the week that is in excess of the greater of fifty dollars ($50.00) or twenty-five percent (25%) of the claimant's weekly benefit amount.

(2) However, no otherwise eligible claimant shall be denied benefits for any week that the claimant has received remuneration for services performed in the Tennessee national guard.

(3) The benefit, if not a multiple of one dollar ($1.00), shall be computed to the next lower multiple of one dollar ($1.00).

(4) Voluntary Withholding of Income Tax from Benefits. (A) An individual filing a new claim for benefits shall, at the time of filing the claim, be advised that:

(i) Benefits are subject to federal, state and local income tax;

(ii) Requirements exist pertaining to estimated tax payments;

(iii) The individual may elect to have federal income tax deducted and withheld from the individual's payment of benefits at the amount specified in the Internal Revenue Code, compiled in 26 U.S.C.; and

(iv) The individual shall be permitted to change a previously elected withholding status.

(B) Amounts deducted and withheld from benefits shall remain in the unemployment fund until transferred to the federal taxing authority as payment of income tax.

(C) The administrator shall follow all procedures specified by the United States department of labor and the internal revenue service pertaining to the deducting and withholding of income tax.

(D) Amounts shall be deducted and withheld under this section only after amounts are deducted and withheld for any overpayments of benefits, child support obligations, food stamp over-issuances or any other amounts required to be deducted and withheld under this chapter.

(5) If requested in writing by a claimant, the weekly benefit amount payable to the claimant shall be paid by direct deposit in an account at a financial institution selected by the claimant. With the written request, the claimant shall submit a void check which includes the bank routing numbers and the bank account number of the account selected by the claimant.

(6) If the benefits are paid by check:

(A) The full nine-digit social security number of the claimant shall be omitted from the check and the check stub or other document included in the envelope which contains the check; however, the redacted last four (4) digits of the social security number shall be permitted; and

(B) If the claimant files a written report that the check was not received by the claimant or if the check has been stolen and the claimant was not negligent or responsible for the check being stolen, the administrator shall reissue such check to the claimant within ninety (90) days of the date of the original check.

(d) Maximum Benefits. (1) Beginning with those benefit years established on July 4, 1983, any otherwise eligible claimant shall be entitled during any benefit year to a total amount of benefits equal to whichever is the lesser of:

(A) Twenty-six (26) times the claimant's weekly benefit amount; or

(B) One fourth (1/4) of the claimant's wages for insured work paid during the claimant's base period.

(2) The total amount of benefits, if not a multiple of one dollar ($1.00), shall be computed at the next lower multiple of one dollar ($1.00).

(3) No claimant will be entitled to benefits if the claimant's base period earnings are less than forty (40) times the claimant's weekly benefit amount.

(4) No claimant will be entitled to benefits if the claimant's base period earnings, outside the claimant's highest calendar quarter of earnings, are less than the lesser of six (6) times the claimant's weekly benefit amount or nine hundred dollars ($900).



§ 50-7-302 - Benefit eligibility conditions.

(a) Personal Eligibility Conditions. An unemployed claimant shall be eligible to receive benefits with respect to any week only if the administrator finds that all of the following conditions are met:

(1) The claimant has made a claim for benefits with respect to the week in accordance with rules or regulations the commissioner prescribes;

(2) The claimant has furnished to the division of employment security the claimant's social security account number, or numbers, if the claimant has more than one (1) social security account number;

(3) The claimant has registered for work, and thereafter continued to report, at an employment office as prescribed by the administrator, except that the administrator may waive or alter either or both of the requirements of this subdivision (a)(3) as to individuals attached to regular jobs and as to such other types of cases or situations with respect to which the administrator finds that compliance with the requirements would be oppressive, or would be inconsistent with the purposes of this chapter; provided, that no prescription, waiver or alteration shall conflict with § 50-7-301(a);

(4) The claimant is able to work, available for work, and making a reasonable effort to secure work. "Making a reasonable effort to secure work" means the claimant shall provide detailed information regarding contact with at least three (3) employers per week or shall access services at a career center created by the department. The administrator shall conduct random verification audits of one thousand five hundred (1,500) claimants weekly to determine if claimants are complying with the requirement of contacting at least three (3) employers per week or accessing services at a career center. The administrator shall disqualify any claimant receiving benefits who the administrator finds, as the result of a random audit or on information provided to the administrator, has provided false work search information for a period of not less than eight (8) benefit weeks. In determining whether the claimant is making a reasonable effort to secure work, the administrator shall consider the customary methods of obtaining work in the claimant's usual occupation or any occupation for which the claimant is reasonably qualified, the current condition of the labor market, and any attachment the claimant may have to a regular job;

(A) No claimant shall be considered ineligible in any week of unemployment for failure to comply with this subsection (a) if the failure is due to an illness or disability that occurred after the claimant has registered for work, and no work that would have been considered suitable at the time of the claimant's initial registration has been offered after the beginning of the illness or disability. The administrator may, however, in the administrator's discretion, require the claimant to obtain and submit a certificate by a duly licensed physician as to the illness or disability with respect to each week that the illness or disability exists;

(B) No otherwise eligible claimant shall be denied benefits for any week because the claimant is in training with the approval of the administrator, nor shall the claimant be denied benefits with respect to any week in which the claimant is in training with the approval of the administrator by reason of the application of this subsection (a) relating to availability for work, or of § 50-7-303(a)(3) relating to failure to apply for, or refusal to accept, suitable work;

(C) The unemployment of a claimant for any week or any portion of a week, caused by a plant, departmental or other type of shutdown for vacation purposes shall not be the basis for a denial of benefits for the week, or portion of a week, if the claimant has not or will not receive any vacation pay from the claimant's employer for the period, when so found by the administrator;

(D) No otherwise eligible claimant shall be denied benefits by reason of the application of this subsection (a) who subsequent to the claimant's enrollment in and while attending a regularly established school, college or university, has been regularly employed and becomes unemployed and makes the claimant available for all suitable work, as determined by the administrator, to the same extent that the claimant was previously employed while continuing to attend and be enrolled in the regularly established school, college or university, but if the claimant is offered the same job that the claimant previously held immediately prior to entering the school and refuses the job, then the claimant shall become ineligible for the benefits provided by this chapter if the job meets the standards set forth in § 50-7-303(a)(3)(A) and (B) as required by applicable federal law;

(E) No provision of this subsection (a) or any other provision of law shall be construed to deny unemployment benefits to any claimant who is a veteran enrolled in school under the Veterans' Educational Assistance Program, commonly known as the "G.I. Bill", compiled in 38 U.S.C. § 1650 et seq., solely because of the claimant's enrollment and attendance in school, if the claimant is otherwise eligible for the benefits, except that if the claimant is offered the same job that the claimant previously held immediately prior to entering the school and refuses the job, then the claimant shall become ineligible for benefits as provided by § 50-7-303(a)(3) if the job meets the standards set forth in § 50-7-303(a)(3)(A) and (B) as required by applicable federal law; and

(F) A claimant shall be considered ineligible for benefits if the claimant is incarcerated four (4) or more days in any week for which unemployment benefits are being claimed;

(5) (A) The claimant has been unemployed for a waiting period of one (1) week. For the purpose of this subsection (a), one (1) week of part total or partial unemployment or other forms of short time work shall be deemed one (1) week of unemployment. No week shall be counted as a week of unemployment for the purposes of this subsection (a), unless:

(i) It occurs within the benefit year that includes the week with respect to which the claimant claims payment of benefits;

(ii) No benefits have been paid with respect to the week to which the claimant claims payment of benefits; and

(iii) The claimant was eligible for benefits with respect to the week to which the claimant claims payment of benefits as provided in § 50-7-303 and this section, except for the requirements of this subsection (a);

(B) Benefits shall be payable to a claimant for the waiting period, provided the claimant has made a claim for benefits and is determined to be eligible and certified for benefits in the waiting period and in each of the three (3) consecutive weeks immediately following the waiting period;

(6) The claimant has satisfied the wages requirements of § 50-7-301(b);

(7) The claimant has satisfied the requirements of § 50-7-301(d); and

(8) The claimant participates in reemployment services, such as job search assistance services, if the claimant has been determined to be likely to exhaust regular benefits and to need reemployment services pursuant to a profiling system established by the administrator, unless the administrator determines that:

(A) The claimant has completed the services; or

(B) There is justifiable cause for the claimant's failure to participate in the services.

(b) Special Rules. The following special rules shall apply in the circumstances indicated:

(1) If the qualifying base period wages of the claimant's current benefit year include wages paid prior to the establishment of a previous benefit year, the claimant shall not be eligible for any benefits under this chapter unless the claimant has been paid wages for insured work performed after the establishment of the previous benefit year equal to at least five (5) times the claimant's weekly benefit amount in the claimant's preceding benefit year;

(2) Benefits based on service after December 31, 1977, in employment defined in § 50-7-207(b)(3) and (c)(5) shall be payable in the same amount, on the same terms and subject to the same conditions as benefits payable on the basis of other service subject to this chapter; provided, that:

(A) With respect to services performed in an instructional, research or principal administrative capacity for an educational institution, benefits shall not be paid based on the services for any week of unemployment commencing during the period between two (2) successive academic years or terms, or, when an agreement provides instead for a similar period between two (2) regular but not successive terms, during that period, or during a period of paid sabbatical leave provided for in the claimant's contract, to any claimant if the claimant performs the services in the first of the academic years or terms, or if there is a contract or a reasonable assurance that the claimant will perform services in that capacity for any educational institution in the second of the academic years or terms;

(B) With respect to services performed in any other capacity for an educational institution:

(i) Benefits shall not be paid on the basis of the services to any individual for any week that commences during a period between two (2) successive academic years or terms, if the individual performs the services in the first of the academic years or terms and there is a reasonable assurance that the individual will perform the services in the second of the academic years or terms, except that;

(ii) If compensation is denied to any claimant for any week under subdivision (b)(2)(B)(i) and the claimant was not offered an opportunity to perform the services for any educational institution for the second of the academic years or terms, the claimant shall be entitled to a retroactive payment of compensation for each week for which the claimant filed a timely claim for compensation and for which compensation was denied solely by reason of subdivision (b)(2)(B)(i);

(C) With respect to weeks of unemployment beginning after December 31, 1977, benefits shall be denied to any claimant for any week that commences during an established and customary vacation period or holiday recess that has been predetermined as part of a school calendar prior to the beginning of each fiscal year if the claimant performs any services described in subdivision (b)(2)(A) or (b)(2)(B) in the period immediately before the vacation period or holiday recess, and there is a reasonable assurance that the claimant will perform any such services in the period immediately following the vacation period or holiday recess;

(D) With respect to services performed for any educational institution, benefits shall not be payable on the basis of services in the capacities specified in subdivision (b)(2)(A), (b)(2)(B) or (b)(2)(C) to an individual who performed the services in an educational institution while in the employ of an educational service agency, and for this purpose "educational service agency" means a governmental entity that is established and operated exclusively for the purpose of providing the services to one (1) or more educational institutions; and

(E) With respect to services performed for an educational institution, benefits shall not be payable on the basis of services in any such capacities as specified in subdivision (b)(2)(A), (b)(2)(B), or (b)(2)(C) to an individual who provided such services to or on behalf of an educational institution.

(3) Benefits shall not be paid to any claimant on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week that commences during the period between two (2) successive sport seasons, or similar periods, if the claimant performed the services in the first of the seasons, or similar periods, and there is a reasonable assurance that the claimant will perform the services in the later of the seasons, or similar periods; and

(4) Benefits shall not be payable on the basis of services performed by an alien unless the alien is an individual who was lawfully admitted for permanent residence at the time the services were performed, was lawfully present for the purposes of performing the services, or was permanently residing in the United States under color of law at the time the services were performed, including an alien who was lawfully present in the United States as the result of the application of the Immigration and Nationality Act, § 203(a)(7) or § 212(d)(5), compiled in 8 U.S.C. §§ 1153(a)(7) [deleted by amendment] and 1182(d)(5), respectively.

(A) Any data or information required of claimants applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all claimants applying for benefits.

(B) In the case of a claimant whose application for benefits would otherwise be approved, no determination that benefits to the claimant are not payable because of the claimant's alien status shall be made except upon a preponderance of the evidence.

(c) Partial Unemployment Claims. A penalty in the amount of fifty dollars ($50.00) may be assessed against any employer for failure to file partial claims required by regulations and within the time limits required by regulations for individuals having regular jobs with the employers, but who have sustained underemployment as defined in the regulations. In the event the commissioner finds that the employer had good cause for failure to comply with the regulations, this penalty may be waived.



§ 50-7-303 - Disqualification for benefits.

(a) Disqualifying Events. A claimant shall be disqualified for benefits:

(1) (A) If the administrator finds that the claimant has left the claimant's most recent work voluntarily without good cause connected with the claimant's work. The disqualification shall be for the duration of the ensuing period of unemployment and until the claimant has secured subsequent employment covered by an unemployment compensation law of this state, another state, or the United States, and was paid wages by the subsequent employment ten (10) times the claimant's weekly benefit amount. No disqualification shall be made under this section, however, if the claimant presents evidence supported by competent medical proof that the claimant was forced to leave the claimant's most recent work because the claimant was sick or disabled and notified the claimant's employer of that fact as soon as it was reasonably practical to do so, and returned to that employer and offered to work as soon as the claimant was again able to work, and to perform the claimant's former duties. Pregnancy shall be considered in the same way as any other illness or disability within the meaning of this subsection (a). At the expiration of the period, if the claimant is not reemployed, the claimant shall be entitled to unemployment benefits under this chapter, if otherwise eligible under this chapter. Nor shall this disqualification apply to a claimant who left the claimant's work in good faith to join the armed forces of the United States;

(B) The disqualification provided in subdivision (a)(1)(A) shall not apply to a claimant who left employment because the claimant's spouse is a member of the armed services of the United States, the spouse is the subject of a military transfer, and the claimant left employment to accompany the claimant's spouse; provided, however, that any benefits payable under this subdivision (a)(1)(B) shall be paid from the state's general revenue funds and the payment of any such benefits shall not adversely affect the employer's experience rating for purposes of determining premiums;

(2) (A) If the administrator finds that a claimant has been discharged from the claimant's most recent work for misconduct connected with the claimant's work, the disqualification shall be for the duration of the ensuing period of unemployment and until the claimant has secured subsequent employment covered by an unemployment compensation law of this state, another state, or the United States, and was paid wages by the subsequent employment ten (10) times the claimant's weekly benefit amount;

(B) (i) A discharge resulting from a positive result from a drug test for drugs administered in conformity with chapter 9 of this title shall be deemed to be a discharge for misconduct connected with the claimant's work;

(ii) A discharge resulting from an alcohol test administered in conformity with chapter 9 of this title, where the claimant's blood alcohol concentration level is equal to or greater than ten-hundredths of one percent (0.10%) by weight for non-safety-sensitive positions, and four-hundredths of one percent (0.04%), as determined by blood or breath testing, for safety-sensitive positions, shall be deemed to be a discharge for misconduct connected with work;

(iii) A discharge resulting from a refusal to take a drug test or an alcohol test authorized by chapter 9 of this title shall be deemed to be a discharge for misconduct connected with work where it is based upon substantial and material evidence of the employee's refusal;

(iv) As regards an injured employee, refusal shall not be presumed from failure to take the test during a period of approved medical leave;

(C) A discharge shall be deemed to be a discharge for misconduct connected with the claimant's work when it results after a claimant entered into a written agreement with an employer to obtain a license or certification by a specified date as a condition of employment and subsequently the claimant willfully fails without good cause to obtain such license or certification by the specified date;

(3) (A) If the administrator finds that the claimant has failed without good cause either to apply for available, suitable work, when so directed by the employment office or the administrator, or to accept suitable work when offered, or to return to the claimant's customary self-employment, if any, when so directed by the administrator. The disqualification shall continue for the week in which the failure occurred, and for the duration of the ensuing period of unemployment and until the claimant has secured subsequent employment covered by an unemployment compensation law of this state, another state, or the United States, and was paid wages by the subsequent employment ten (10) times the claimant's weekly benefit amount. In determining whether or not any work is suitable for a claimant, the administrator shall consider the degree of risk involved to the claimant's health, safety and morals, the claimant's physical fitness and prior training, the claimant's experience and prior earnings, the claimant's length of unemployment and prospects for securing local work in the claimant's customary occupation, and the distance of the available work from the claimant's residence. Work is suitable if the work meets all the other criteria of this subdivision (a)(3) and if the gross weekly wages for the work equal or exceed the following percentages of the claimant's average weekly wage for insured work paid to the claimant during that quarter of the claimant's base period in which the claimant's wages were highest:

(i) One hundred percent (100%), if the work is offered during the first thirteen (13) weeks of unemployment;

(ii) Seventy-five percent (75%), if the work is offered during the fourteenth through the twenty-fifth week of unemployment;

(iii) Seventy percent (70%), if the work is offered during the twenty-sixth through the thirty-eighth week of unemployment; and

(iv) Sixty-five percent (65%), if the work is offered after the thirty-eighth week of unemployment. This subdivision (a)(3) shall not be construed as requiring a claimant to accept employment below the federal minimum wage;

(B) Notwithstanding any other provisions of this chapter, no work shall be deemed suitable and benefits shall not be denied under this section to any otherwise eligible claimant for refusing to accept new work under any of the following conditions:

(i) If the position offered is vacant due directly to a strike, lockout or other labor dispute;

(ii) If the wages, hours or other conditions of the work offered are substantially less favorable to the claimant than those prevailing for similar work in the locality; or

(iii) If, as a condition of being employed, the claimant would be required to join a company union or to resign from or refrain from joining any bona fide labor organization;

(4) (A) For any week with respect to which the administrator finds that the claimant's total or partial unemployment is due to a labor dispute, other than a lockout that is in active progress at the factory, establishment or other premises at which the claimant is or was last employed; provided, that this subdivision (a)(4) shall not apply if it is shown to the satisfaction of the administrator that:

(i) The claimant is not participating in the labor dispute that caused the claimant's total or partial unemployment;

(ii) The claimant does not belong to a grade or class of workers of which immediately before the commencement of the labor dispute there were members employed at the premises at which the labor dispute occurs, any of whom are participating in the dispute; and

(iii) The claimant was indefinitely separated from employment prior to the labor dispute and is otherwise eligible for benefits. Subdivision (a)(4)(A)(ii) notwithstanding, persons who were separated before the commencement of the labor dispute, and who were eligible for benefits as a result of the separation, shall continue to be eligible for benefits as long as they do not participate in the labor dispute and remain otherwise eligible. For purposes of this subdivision (a)(4)(A)(iii), an "indefinite separation" means that the relationship between the employee and employer has been severed without a reasonably definite recall date;

(B) If, in any case, separate branches of work that are commonly conducted as separate businesses in separate premises are conducted in separate departments of the same premises, each department shall, for the purposes of this subsection (a), be deemed to be a separate factory, establishment or other premises;

(C) Disqualification imposed by this subdivision (a)(4) shall be for the duration of the labor dispute or until the claimant has secured employment covered by an unemployment compensation law of this state, another state, or the United States, and was paid by subsequent employment ten (10) times the claimant's weekly benefit amount. The subsequent employment must meet the definition of "most recent work" as set forth in subsection (b);

(5) For any week with respect to which the claimant is receiving, or has received, remuneration in the form of compensation for temporary partial disability under the workers' compensation law of any state or under a similar law of the United States;

(6) (A) For any week with respect to which, or a part of which the claimant has received, or is seeking, unemployment benefits under an unemployment compensation law of another state or of the United States; however, if the appropriate agency of the other state or of the United States finally determines that the claimant is not entitled to the unemployment benefits, this disqualification shall not apply. The disqualification imposed by this subdivision (a)(6)(A) shall not apply to any claimant who is seeking or who has received benefits provided for by the Veterans' Readjustment Assistance Act of 1952, Act of July 16, 1952, ch. 875, 66 Stat. 663 [repealed], and any payments previously made by the division of employment security to a claimant who was seeking or received simultaneous benefits under the Veterans' Readjustment Assistance Act of 1952 [repealed] are validated;

(B) In addition, a claimant shall be disqualified from obtaining the advantage of a waiting period for any week with respect to which, or a part of which, the claimant has received, or is seeking, unemployment benefits under an unemployment compensation law of another state or of the United States; however, if the appropriate agency of the other state or of the United States finally determines that the claimant is not entitled to the unemployment benefits, this disqualification shall not apply. The disqualification imposed by this subdivision (a)(6)(B) shall not apply to any claimant who is seeking or who has received benefits provided for by the Veterans' Readjustment Assistance Act of 1952 [repealed];

(7) For the week or weeks in which the administrator finds that the claimant has made any false or fraudulent representation or intentionally withheld material information for the purpose of obtaining benefits contrary to this chapter and for not less than four (4) nor more than the fifty-two (52) next following weeks, beginning with the week following the week in which the findings were made, as determined by the administrator in each case according to the seriousness of the facts. In addition, the claimant shall remain disqualified from future benefits so long as any portion of the overpayment or interest on the overpayment is still outstanding. In the event an overpayment of benefits results from the application of this disqualifying provision, the overpayment of benefits shall not be chargeable to any employer's account for experience rating purposes;

(8) (A) For any week with respect to which a claimant is receiving or is entitled to receive a pension, which includes a governmental or other pension, retirement or retired pay, annuity, or any other similar periodic payment, under a plan maintained or contributed to by a base period or chargeable employer as follows: The weekly benefit amount payable to the claimant for that week shall be reduced, but not below zero (0):

(i) By the entire prorated weekly amount of the pension if one hundred percent (100%) of the contributions to the plan were provided by a base period or chargeable employer; provided, that no reduction shall be made if one hundred percent (100%) of the pension is rolled into an individual retirement account (IRA); and

(ii) By no part of the pension if any contributions to the plan were provided by the claimant during the claimant's base period;

(B) No reduction shall be made under this subdivision (a)(8) by reason of the receipt of a pension if the services performed by the claimant during the base period for the employer, or remuneration received for the services, did not affect the claimant's eligibility for, or increase the amount of, the pension, retirement or retired pay, annuity, or similar payment. The conditions specified by this subsection (a) shall not apply to pensions paid under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., or the Railroad Retirement Act of 1974, or the corresponding provisions of prior law. Payments made under those acts shall be treated solely in the manner specified by subdivisions (a)(8)(A)(i) and (ii);

(C) For purposes of this subdivision (a)(8), if any reduced benefit payment for any week is not a multiple of one dollar ($1.00), it shall be computed to the next lower multiple of one dollar ($1.00);

(D) Any annuities, pensions or retirement pay that is disqualifying pursuant to this section and is payable at the option of the claimant on either a lump sum or periodic basis shall be treated as though it were paid on the periodic basis specified;

(E) For purposes of this subdivision (a)(8), an individual shall be deemed entitled to receive a pension if a determination has been made by appropriate officials of the individual's vested right to a pension for any week in which the individual is entitled to receive benefits under this chapter;

(9) (A) For any week for which a claimant receives the claimant's regular wages for a vacation period under terms of a labor-management agreement or other contract of hire allocating the pay to designated week or weeks for vacation purposes, but if the remuneration for any week is less than the benefit that would be due the claimant for the week under this chapter, the claimant shall be entitled to receive for the week, if otherwise eligible, benefits reduced by the amount of the remuneration; provided, that the total amount of benefits, if not a multiple of one dollar ($1.00), shall be computed at the next lower multiple of one dollar ($1.00);

(B) Subdivision (a)(9)(A) shall apply only if it is found by the administrator that employment will be available for the claimant with the employer at the end of a vacation period described in this subsection (a);

(C) If an employee elects to take the employee's vacation at a period other than that designated in the agreement or contract of hire, any vacation pay shall be considered as having been paid for the vacation week or weeks designated in the agreement or contract of hire;

(10) If the administrator finds that a claimant has been discharged from the claimant's most recent work because such claimant's actions, not previously known or permitted by the employer, placed the claimant's employer in violation of the Fair Labor Standards Act, compiled in 29 U.S.C. § 201 et seq., the disqualification shall be for the duration of the ensuing period of unemployment and until the claimant has secured subsequent employment covered by an unemployment compensation law of this state, or another state, or of the United States, and was paid wages by the subsequent employment ten (10) times the claimant's weekly benefit amount;

(11) For any week with respect to which the claimant is receiving, or has received, remuneration in the form of wages in lieu of notice unless the claimant's employer has filed notice pursuant to § 50-1-602 as of July 1, 2012;

(12) If the claimant received a severance package from an employer that includes an equivalent amount of salary the employee would have received if the employee was working during that week unless the claimant's employer has filed notice pursuant to § 50-1-602 as of July 1, 2012;

(13) If the claimant was discharged from the claimant's most recent work through a layoff by the employer and the employer has offered the claimant the same job the claimant had prior to the layoff or a similar job with an equivalent level of compensation that the claimant had prior to the layoff. The disqualification shall be for the duration of the ensuing period of unemployment and until the claimant has secured subsequent employment covered by an unemployment compensation law of this state, another state, or the United States, and was paid wages by the subsequent employment ten (10) times the claimant's weekly benefit amount; or

(14) If the claimant has an offer of work withdrawn by an employer due to the claimant's refusal to submit to a drug test or the claimant's positive result from a drug test. The disqualification shall be for the duration of the ensuing period of unemployment and until the claimant has secured subsequent employment covered by an unemployment compensation law of this state, another state, or the United States, and was paid wages by the subsequent employment ten (10) times the claimant's weekly benefit amount.

(b) Definitions. The following definitions apply with respect to the following subdivisions of this section:

(1) For purposes of subdivisions (a)(1) and (2), "most recent work" means employment with:

(A) Any employer covered by an unemployment compensation law of this state, another state, or the United States for whom the claimant last worked and voluntarily quit without good cause connected with the claimant's work;

(B) Any employer covered by an unemployment compensation law of this state, another state, or the United States for whom the claimant last worked and was discharged for misconduct connected with the claimant's work; or

(C) Any employer covered by an unemployment compensation law of this state, another state, or the United States for whom the claimant last worked and earned wages equal to or exceeding ten (10) times the claimant's weekly benefit amount or, if the wages paid are less than ten (10) times the claimant's weekly benefit amount, it shall be considered as the "most recent work" when a preponderance of evidence establishes that the intent of the hiring agreement was to provide for regular permanent employment. Short term employment shall be considered most recent work if the employment is traditionally a part of the claimant's chosen profession;

(2) For purposes of subdivision (c)(2), "suitable employment" means, with respect to a claimant, work of a substantially equal or higher skill level than the claimant's past adversely affected employment as defined for purposes of the Trade Act of 1974, compiled in 19 U.S.C. § 2101 et seq., and wages for the work at not less than eighty percent (80%) of the claimant's average weekly wage as determined for the purposes of the Trade Act of 1974;

(3) For purposes of subdivision (a)(2):

(A) "Misconduct" includes, but is not limited to, the following conduct by a claimant:

(i) Conscious disregard of the rights or interests of the employer;

(ii) Deliberate violations or disregard of reasonable standards of behavior that the employer expects of an employee;

(iii) Carelessness or negligence of such a degree or recurrence to show an intentional or substantial disregard of the employer's interest or to manifest equal culpability, wrongful intent or shows an intentional and substantial disregard of the employer's interests or of the employee's duties and obligations to the employee's employer;

(iv) Deliberate disregard of a written attendance policy and the discharge is in compliance with such policy;

(v) A knowing violation of a regulation of this state by an employee of an employer licensed by this state, which violation would cause the employer to be sanctioned or have the employer's license revoked or suspended by this state; or

(vi) A violation of an employer's rule, unless the claimant can demonstrate that:

(a) The claimant did not know, and could not reasonably know, of the rule's requirements; or

(b) The rule is unlawful or not reasonably related to the job environment and performance;

(B) "Misconduct" also includes any conduct by a claimant involving dishonesty arising out of the claimant's employment that constitutes an essential element of a crime for which the claimant was convicted;

(C) "Misconduct" also includes any conduct constituting a criminal offense for which the claimant has been convicted or charged that:

(i) Involves dishonesty arising out of the claimant's employment; or

(ii) Was committed while the claimant was acting within the scope of employment; and

(D) "Misconduct" does not include:

(1) Inefficiency, or failure to perform well as the result of inability or incapacity;

(2) Inadvertence or ordinary negligence in isolated instances; or

(3) Good faith errors in judgment or discretion; and

(4) For purposes of subdivision (a)(11), "wages in lieu of notice" means wages paid under circumstances where the employer, not having given an advance notice of separation to the employee, and irrespective of the length of service of the employee, makes a payment to the employee equivalent to the wages the employee could have earned had the employee been permitted to work during the period of notice.

(c) Qualifications. Notwithstanding any other law to the contrary:

(1) Benefits shall not be denied under this chapter to any otherwise eligible claimant for separation from employment pursuant to a labor-management contract or agreement, or pursuant to an established employer plan, program, policy, layoff or recall that permits the claimant (employee), because of lack of work, to accept a separation from employment. However, benefits shall be denied a claimant for separation from employment resulting from the claimant's acceptance of an employer's program that provides incentives to employees for voluntarily terminating their employment;

(2) No otherwise eligible claimant shall be denied benefits for any week because of leaving work to enter training approved under § 236(a)(1) of the Trade Act of 1974, codified in 19 U.S.C. § 2296(a)(1), provided the work left is not suitable employment, as defined in § 236(e) of the Trade Act of 1974, codified in 19 U.S.C. § 2296(e), or because of the application to any such week in training of provisions in this law or any applicable federal unemployment compensation law relating to active search for work, availability for work or refusal to accept suitable work; and

(3) Benefits shall not be reduced or denied under this chapter to any otherwise eligible claimant due to such claimant's enrollment in any institution of higher education.

(d) Overpayments. (1) Any person who is overpaid any amounts as benefits under this chapter is liable to repay those amounts, except as otherwise provided by this subsection (d) or by § 50-7-304(b)(2).

(2) Upon written request by any person submitted to the administrator within ninety (90) days from the date of determination of the overpayment, the administrator shall waive repayment of the overpaid amounts if the person proves to the satisfaction of the administrator that all of the following conditions exist:

(A) The overpayment was not due to fraud, misrepresentation or willful nondisclosure on the part of the person;

(B) The overpayment was received without fault on the part of the person; and

(C) The recovery of the overpayment from the person would be against equity and good conscience.

(3) (A) The administrator may waive the collection of any overpayment that is due to fraud, misrepresentation or willful nondisclosure on the part of the person who was overpaid and that is outstanding after the expiration of six (6) years from the date of determination of the overpayment.

(B) The administrator may waive the collection of any overpayment that is not due to fraud, misrepresentation or willful nondisclosure on the part of the person who was overpaid and that is outstanding after the expiration of six (6) years from the date of determination of the overpayment.

(C) If a waiver is given by the administrator pursuant to subdivision (d)(3)(A) or (d)(3)(B), such waiver shall only be made by the administrator in accordance with § 4-4-120 and procedures established pursuant to such section.

(4) Any person who is overpaid any amounts as benefits under this chapter has the right to appeal the determination of overpayment. A person may request a waiver of overpayment in accordance with the conditions of subdivision (d)(2). Upon determination that a person has been overpaid, the person shall be given timely notice of the person's right to appeal the determination of overpayment in accordance with § 50-7-304, and the person's right to request a waiver of overpayment in accordance with subdivision (d)(2). The notice shall indicate that there is a determination of overpayment, the reasons for the determination, the person's rights to contest the determination or request a waiver of the overpayment, and the time period during which the appeal must be filed or the waiver request must be submitted. A recovery of overpayment by reduction of benefits as to a subsequent claim shall not occur until notice is provided to a person, previously determined to be overpaid, of the person's right to request a waiver of overpayment in accordance with subdivision (d)(2).

(e) (1) Back Pay Awards. For unemployment insurance benefit purposes, the amount of back pay constitutes wages paid in the period for which it was awarded. Any employer who is a party to a back pay award settlement due to loss of wages is required to report to the division of employment security within thirty (30) days of the ruling:

(A) The amount of the award settlement;

(B) The name and social security number of the recipient; and

(C) The calendar weeks for which the back pay was awarded.

(2) It is the intent of the general assembly that no overpayment of benefits shall be established as a result of a back pay award.



§ 50-7-304 - Procedure for claims and appeals.

(a) Filing. Claims for benefits shall be made in accordance with regulations the commissioner prescribes. Each employer shall post and maintain, in places readily accessible to individuals performing services for the employer, printed statements concerning benefit rights, claims for benefits and other matters relating to the administration of this chapter that the commissioner prescribes by regulation. Each employer shall supply to the individuals copies of the printed statements or other materials relating to claims for benefits when and if the commissioner prescribes by regulation. If the commissioner, as a result of the regulations or otherwise, elects to supply the printed statements or other materials to any employer or employers, it will be done without cost to the employer or employers.

(b) Determinations. (1) (A) Monetary Determination. A representative designated by the commissioner, and referred to as the "agency representative," shall promptly examine the claim and, on the basis of the facts found by the agency representative, shall either determine whether or not the claim is valid monetarily and, if valid, the week with respect to which benefits shall commence, the weekly benefit amount payable and the maximum duration of the benefit. The claimant shall be furnished a copy of the monetary determination showing the amount of wages paid the claimant by each employer during the claimant's base period and the employers by whom the wages were paid, the claimant's benefit year, weekly benefit amount, and the maximum amount of benefits that may be paid to the claimant for unemployment during the benefit year. When a claimant is ineligible due to lack of earnings in the claimant's base period, the monetary determination shall so designate. The claimant shall be allowed ninety (90) days from the mailing date, or in-person delivery of the claimant's monetary determination to the claimant, within which to protest the claimant's monetary determination.

(B) Nonmonetary Determination. Further, the agency representative shall then review the claim deemed valid monetarily and render a determination on the nonmonetary issues presented, except that in any case in which the payment or denial of benefits will be determined by § 50-7-303(a)(4), the agency representative shall promptly transmit the agency representative's full findings of fact with respect to § 50-7-303(a)(4) to the commissioner, who, on the basis of the evidence submitted and additional evidence that the commissioner may require, shall affirm, modify or set aside the findings of fact and transmit to the agency representative a decision upon the issues involved under § 50-7-303(a)(4), which shall be deemed to be the nonmonetary determination of the agency representative. Any questions or issues involved in any nonmonetary determination may be referred by the commissioner to an unemployment hearing officer, who shall make the unemployment hearing officer's determination with respect to the nonmonetary determination in accordance with the procedure described in subdivision (c)(1). The agency representative shall promptly give written notice to the claimant and all other interested parties of the nonmonetary determination and the reasons for the determination. The nonmonetary determination of the agency representative shall become final, unless an interested party files an appeal from the nonmonetary determination within fifteen (15) calendar days after the date of mailing of the written notification of the nonmonetary determination to the last known address of the party, or within fifteen (15) calendar days after the date the written notification is given to the party, whichever first occurs.

(C) Reconsideration. At any time within one (1) year from the date of the making of any monetary or nonmonetary determination, the agency representative may, for good cause, reconsider the agency representative's decision, unless an interested party has appealed the monetary or nonmonetary determination and the appeals tribunal has accepted jurisdiction, and shall promptly give written notice to the claimant and all other interested parties of the agency representative's amended monetary or nonmonetary determination and the reason for the amended determination.

(2) Payment -- Overpayments -- Employer Response to Request for Separation Information -- Employer Charges for Overpayment. (A) Payment. Benefits shall be paid promptly in accordance with the agency decision or any decision of the appeals tribunal, the commissioner's designee or a reviewing court.

(i) The payment shall be made upon the issuance of the decision unless and until the decision has been modified or reversed by a subsequent decision. The payment shall be made regardless of the pendency of any application for reconsideration, filing of an appeal, or a petition for judicial review.

(ii) If and when the decision has been modified or reversed, benefits shall be paid or denied for weeks of unemployment thereafter in accordance with the modifying or reversing decision.

(B) Overpayments. If no fraud or misrepresentation on the part of the claimant is involved and a subsequent decision adverse to the claimant results because of the employer's failure to respond as described in subdivision (b)(2)(C) or results because the employer did not appear for a scheduled hearing before the appeals tribunal or the commissioner's designee, no overpayment will be established and the claimant will not be required to repay any benefits paid prior to the decision. Otherwise, the claimant will be charged with any benefits paid, and shall be liable to have the payments deducted from future benefits payable under this chapter, or shall be liable to repay the commissioner, for deposit in the unemployment compensation fund, a sum equal to the amount so received, and the sum shall be collectible in the manner provided in § 50-7-404(b), for collection of past due premiums.

(C) Employer Response to Request for Separation Information. If a separation issue exists, the separating employer will be asked to supply information describing circumstances leading to the separation. The information must be received by the agency within seven (7) days from the date the agency request for information is mailed to the separating employer. In the absence of the response, the decision of entitlement will be based on the claimant's statement and other information available to the agency. The separating employer may supply information to the agency prior to a request for information being mailed from the agency if the employer expects a separation issue to arise with regard to an employee.

(D) Employer Charges for Overpayments. If the decision approving the claim is finally reversed, no premium paying employer's account shall be charged with any benefits so paid. The separating employer who fails to respond as described in subdivision (b)(2)(C) or who did not appear for a scheduled hearing before the appeals tribunal or the commissioner's designee will be charged with that portion of benefits paid that are attributable to wages paid in its employment during the base period.

(E) Offset expenses and fees.

(i) In addition to any remedies authorized by this chapter, the department may offset any covered unemployment compensation debt, as defined in 26 U.S.C. § 6402, due to the department against any federal income tax refund due to the department's claimant debtor in accordance with § 6402 of the Internal Revenue Code (26 U.S.C. § 6402) and the federal Treasury Offset Program (31 CFR Part 285) or any successor program.

(ii) [Deleted by 2015 amendment, effective July 1, 2015.]

(iii) Any fee or administrative expense imposed by the United States department of the treasury or the United States department of labor in connection with such offset shall be the responsibility of the debtor.

(iv) Following such offset, the amount of credit to which a debtor is entitled shall not exceed the amount of the credit received by the department.

(c) Appeals. (1) In the case of an appeal that has been filed pursuant to subdivision (b)(1) and that has not been withdrawn, an unemployment hearing officer shall first afford all interested parties reasonable opportunity for a fair hearing, and the unemployment hearing officer shall affirm, modify or set aside the findings of fact and decision of the agency representative. The unemployment hearing officer promptly shall give written notice to all interested parties of the unemployment hearing officer's decision and the reasons for the decision. The decision of the unemployment hearing officer shall be deemed to be the final decision of the commissioner, unless further appeal is initiated pursuant to subsection (e) within fifteen (15) calendar days after the date of mailing of the written notification of the decision to the last known address of each interested party, or within fifteen (15) calendar days after the date the written notification of the decision is given to each interested party, whichever first occurs. In the absence of an appeal to the commissioner's designee and within thirty (30) calendar days after the date of mailing of the written notification of the decision to the last known address of each interested party or within thirty (30) calendar days after the date the written notification of the decision is given to each interested party, whichever first occurs, the unemployment hearing officer may reconsider the unemployment hearing officer's decision and thereupon promptly shall give written notice to the claimant and all other interested parties of the amended decision and the reasons for the decision. The amended decision of the unemployment hearing officer shall be deemed to be the final decision of the commissioner, unless further appeal is initiated pursuant to subsection (e) within fifteen (15) calendar days after the date of mailing of the written notification of the decision to the last known address of each interested party, or within fifteen (15) calendar days after the date the written notification of the decision is given to each interested party, whichever first occurs.

(2) Notwithstanding any other provision of this chapter, the time limit provided in subdivision (b)(1) for an appeal to the appeals tribunal may be extended for good cause by the appeals tribunal, and the time limit provided in subdivision (c)(1) for an appeal to the commissioner's designee may be extended for good cause by the commissioner's designee. In determining whether or not good cause exists for extending the time limits, the appeals tribunal and the commissioner's designee shall consider the length of the delay, the reason for the delay, and the prejudice or lack of prejudice to the parties.

(d) Unemployment Hearing Officers. To hear and decide disputed claims, the commissioner shall appoint one (1) or more unemployment hearing officers selected in accordance with § 50-7-605. No person shall participate on behalf of the commissioner or the commissioner's designee in any case in which the person is an interested party. The commissioner may designate any regular qualified employee or employees of the department of labor and workforce development as temporary or acting unemployment hearing officers who shall serve as hearing officers without additional salary and for the period of time the commissioner designates. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter. All permanently and temporarily appointed unemployment hearing officers will constitute a part of the unemployment compensation division. The commissioner shall provide the designees designated to hear second stage appeals and the unemployment hearing officers with proper facilities and assistants for the execution of their functions. The department shall hold annual training for all unemployment hearing officers. Such training shall include updates on any new laws or regulations involving employment security law enacted by the state or federal government.

(e) Commissioner's Designees. (1) The commissioner shall designate Tennessee licensed attorneys within the department of labor and workforce development to adjudicate appeals of the decisions of the unemployment hearing officer. The individuals so designated shall be referred to as the commissioner's designees and will constitute a part of the department of labor and workforce development's legal division.

(2) The commissioner's designees may on their own motion affirm, modify, or set aside any decision of an unemployment hearing officer on the basis of the evidence previously submitted in the case, or direct the taking of additional evidence, or may permit any of the parties to the decision to initiate further appeals before it. The commissioner's designee shall permit the further appeal by any of the parties interested in a decision of an unemployment hearing officer. The commissioner may remove to a designee or transfer to another unemployment hearing officer proceedings of any claim pending before an unemployment hearing officer. The commissioner's designee shall promptly give written notice to all interested parties of the designee's findings and decision. Any decision of the commissioner's designee shall be the final decision of the commissioner.

(f) Procedure. The manner in which disputed claims shall be presented, the reports required from the claimant and from employers, and the conduct of hearings and appeals shall be in accordance with regulations prescribed by the commissioner for determining the rights of the parties, whether or not the regulations conform to common law or statutory rules of evidence and other technical rules of procedure; provided, that proof of misconduct may include personnel records and other business records that are in the possession of a claimant's employer and that are relevant to a claim, and such records shall be admissible and may constitute evidence of misconduct, regardless of whether such evidence is hearsay or whether corroborated by direct witness testimony, if such evidence is accompanied by an affidavit of its custodian or other qualified person certifying the evidence as a business record. A full and complete record shall be kept of all proceedings in connection with a disputed claim. All testimony at any hearing upon a disputed claim shall be recorded, but need not be transcribed, unless the disputed claim is appealed to chancery court. Notwithstanding § 4-5-312(c) or any other provision to the contrary, the appeals tribunal and the commissioner's designee may, for good cause, hold all or part of the hearing by telephone conference. In determining good cause, the appeals tribunal and commissioner's designee shall consider the wishes of the parties and such factors as the physical security risk to the participants or the department's staff, the travel distance to the hearing location for either or both parties, the relative hardship or convenience to the parties, the complexity of the issues and any other factor relevant to having a fair hearing.

(g) Witness Fees. Witnesses subpoenaed pursuant to this section shall be allowed fees at the rates fixed by the commissioner; provided, that the rates shall not be less than the per diem and mileage rates fixed by the laws of the state in other civil cases. The fees are deemed a part of the expense of administering this chapter.

(h) Appeal to Courts. Any decision of the commissioner, in the absence of any application by any interested party for rehearing of that decision, shall become final ten (10) calendar days after the date of mailing of the written notification of the decision to the last known address of each interested party or within ten (10) calendar days after the date the written notification of the decision is given to each interested party, whichever first occurs. In the written notification shall be an explanation that further appeals shall be conducted within thirty (30) days of the commissioner's final decision by filing a petition for judicial review in the chancery court of the county of the party's residence and that the petition shall be against the commissioner of labor and workforce development. Judicial review of any decision of the commissioner shall be permitted only after any party claiming to be aggrieved by the decision has exhausted the administrative remedies provided by this chapter.

(i) Court Review. (1) Within thirty (30) days after the decision of the commissioner has become final, any party aggrieved by the decision may secure judicial review of the decision by filing a petition for judicial review in the chancery court of the county of the party's residence against the commissioner for review of the decision, except that any petition for judicial review of tax liability must be filed in the chancery court of Davidson County. In the case of a petition filed by an aggrieved party who is not a resident of the state, within thirty (30) days after the decision of the commissioner's designee has become final, a nonresident party may secure judicial review of the decision by filing a petition for judicial review against the commissioner in the chancery court of the county where the employer is located, except that any petition for judicial review of tax liability must be filed in the chancery court of Davidson County. Any other party to the proceeding before the commissioner's designee shall be made a defendant to the petition and duly served with process. For the purposes of this subsection (i), the parties to the proceeding before the commissioner's designee shall be deemed to include the original claimant or applicant for benefits, and each and every employer from whom the claimant received, during the claimant's base period, any wages for insured work, whether or not the party appeared and participated in the proceeding before the commissioner's designee; and all the parties shall be deemed necessary parties to any petition for judicial review filed pursuant to this subsection (i). In such action, the petition shall distinctly state the grounds upon which the review is sought, and shall be served through the normal processes of the court upon the commissioner or the attorney general and reporter. Immediately upon the filing of the petition, the petitioner shall cause to be forwarded to the commissioner, for informational purposes, a copy of the petition, which shall be in addition to the copy of the petition served by the court at the time of service of the process. With the commissioner's answer, which shall be filed within thirty (30) days from the date the commissioner or the attorney general and reporter is served with the process, the commissioner shall file in the court a complete transcript of the record, which shall contain all documents and papers, a transcript of all testimony taken in the matter and findings of fact and conclusions of law by the commissioner's designee.

(2) The chancellor may affirm the decision of the commissioner or the chancellor may reverse, remand or modify the decision if the rights of the petitioner have been prejudiced because the administrative findings, inferences, conclusions or decisions are:

(A) In violation of constitutional or statutory provisions;

(B) In excess of the statutory authority of the agency;

(C) Made upon unlawful procedure;

(D) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion; or

(E) Unsupported by evidence that is both substantial and material in the light of the entire record.

(3) In determining the substantiality of evidence, the chancellor shall take into account whatever in the record fairly detracts from its weight, but the chancellor shall not substitute the chancellor's judgment for that of the commissioner's designee as to the weight of the evidence on questions of fact. No decision of the commissioner's designee shall be reversed, remanded or modified by the chancellor, unless for errors that affect the merits of the final decision of the commissioner's designee. The petition for judicial review shall be heard by the chancellor either at term time or vacation as a matter of right, any other statute of this state to the contrary notwithstanding.

(4) It shall not be necessary in any judicial proceedings under this section to enter exceptions to the ruling of the commissioner's designee, but the petition shall distinctly state the grounds upon which the action of the commissioner's designee is deemed erroneous. An appeal may be taken from the judgment and decree of the chancery court having jurisdiction of these controversies to the Tennessee court of appeals, in the same manner, but not inconsistent with this chapter, as provided in other civil cases.

(5) In any judicial proceeding under this subsection (i), the appellant or petitioner shall give bond for costs, or in lieu of bond take the oath prescribed by law for paupers.

(6) Upon the final determination of the judicial proceedings, the commissioner's designee shall enter an order in accordance with the final judicial determination.

(j) Notice of Health Insurance. The commissioner, in performing the duties established in this section, shall provide to every individual at the time the individual first inquires about unemployment compensation benefits the following notice:

You may be entitled to have the state of Tennessee pay the premium for your ongoing health insurance. For more information, contact your local department of human services.

(k) Conclusiveness of Findings. No finding of fact or law, judgment, conclusion, or final order made with respect to a claim for unemployment compensation under this chapter may be conclusive in any separate or subsequent action or proceeding in another forum, except proceedings under this chapter, regardless of whether the prior action was between the same or related parties or involved the same facts.



§ 50-7-305 - Extended benefits program.

(a) As used in this section, unless the context otherwise requires:

(1) "Eligibility period" of a claimant means the period consisting of the weeks in the claimant's benefit year that begin in an extended benefit period and, if the claimant's benefit year ends within the extended benefit period, any weeks thereafter that begin in that period;

(2) "Exhaustee" means a claimant who, with respect to any week of unemployment in the claimant's eligibility period:

(A) (i) Has received, prior to that week, all of the regular benefits that were available to the claimant under this chapter or any other state law, including dependents' allowances and benefits payable to federal civilian employees and ex-servicemembers under 5 U.S.C. chapter 85, in the claimant's current benefit year that includes that week;

(ii) For the purposes of subdivision (a)(2)(A)(i), a claimant shall be deemed to have received all of the regular benefits that were available to the claimant although, as a result of a pending appeal with respect to wages that were not considered in the original monetary determination in the claimant's benefit year, the claimant may subsequently be determined to be entitled to added regular benefits;

(B) The claimant's benefit year having expired prior to that week, has no, or insufficient, wages on the basis of which the claimant could establish a new benefit year that would include that week; and

(C) (i) Has no right to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, compiled in 45 U.S.C. § 351 et seq., the Trade Expansion Act of 1962, compiled in 19 U.S.C § 1801 et seq., the Automotive Products Trade Act of 1965, compiled in 19 U.S.C. § 2001 et seq., and other federal laws that are specified in regulations issued by the United States secretary of labor; and

(ii) Has not received and is not seeking unemployment benefits under the unemployment compensation law of Canada; but if the claimant is seeking the benefits and the appropriate agency finally determines that the claimant is not entitled to benefits under that law, the claimant is considered an exhaustee;

(3) (A) "Extended benefit period" means a period that:

(i) Begins with the third week after a week for which there is a state "on" indicator; and

(ii) Ends with either of the following weeks, whichever occurs later:

(a) The third week after the first week for which there is a state "off" indicator; or

(b) The thirteenth consecutive week of that period;

(B) No extended benefit period may begin by reason of a state "on" indicator before the fourteenth week following the end of a prior extended benefit period that was in effect with respect to this state;

(4) "Extended benefits" means benefits, including benefits payable to federal civilian employees and to ex-servicemembers pursuant to 5 U.S.C. chapter 85, payable to a claimant under this section for weeks of unemployment in the claimant's eligibility period;

(5) "Off indicator." There is a state "off" indicator for a week if, for the period consisting of that week and the immediately preceding twelve (12) weeks, either subdivision (a)(6)(A) or (B) was not satisfied;

(6) (A) "On indicator." There is a state "on" indicator for a week if:

(i) The rate of insured unemployment under the state law for the period consisting of that week and the immediately preceding twelve (12) weeks:

(a) Equaled or exceeded one hundred twenty percent (120%) of the average of the rates for the corresponding thirteen-week period ending in each of the preceding calendar years; and

(b) Equaled or exceeded five percent (5%);

(ii) The rate of insured unemployment under the state law for the period consisting of that week and the immediately preceding twelve (12) weeks equaled or exceeded six percent (6%) regardless of the rate of insured unemployment in the previous two (2) years;

(iii) With respect to weeks of unemployment beginning on or after February 1, 2009, and ending on or before December 5, 2009, or until the week ending four (4) weeks prior to the last week of unemployment for which one hundred percent (100%) federal sharing is available under § 2005(a) of the American Recovery and Reinvestment Act of 2009, P.L. 111-5, without regard to the extension of federal sharing for certain claims as provided under § 2005(c) of the American Recovery and Reinvestment Act of 2009:

(a) The average rate of total unemployment (seasonally adjusted), as determined by the United States secretary of labor, for the period consisting of the most recent three (3) months for which data for all states are published before the close of such week equals or exceeds six and one half percent (6.5%); and

(b) The average rate of total unemployment in the state (seasonally adjusted), as determined by the United States secretary of labor, for the three-month period referred to in subdivision (a)(6)(A)(i), exceeds one hundred and ten percent (110%) of such average for either or both of the corresponding 3-month periods ending in the two (2) preceding calendar years; or

(iv) Notwithstanding subdivision (a)(6)(D), effective with respect to compensation for weeks of unemployment in which there is one hundred percent (100%) federal sharing authorized by federal law for weeks of unemployment beginning after December 17, 2010, and ending on or before December 31, 2011, or until the week ending four (4) weeks prior to the last week of unemployment for weeks of unemployment established in federal law permitting this subdivision (a)(6)(A)(iv):

(a) The average rate of total unemployment (seasonally adjusted), as determined by the United States secretary of labor, for the period consisting of the most recent three (3) months for which data for all states are published before the close of such week equals or exceeds six and one half percent (6.5%); and

(b) The average rate of total unemployment in the state (seasonally adjusted), as determined by the United States secretary of labor, for the three-month period referred to in subdivision (a)(6)(A)(i), equals or exceeds one hundred and ten percent (110%) of such average for any or all of the corresponding three-month periods ending in the three (3) preceding calendar years.

(B) There is a state "off" indicator for a week only if, for the period consisting of such week and the immediately preceding twelve (12) weeks, none of the options specified in subdivision (a)(6)(A) result in an "on" indicator.

(C) Notwithstanding any provision of this section, any week for which there would otherwise be a state "on" indicator shall continue to be such a week and shall not be determined to be a week for which there is a state "off" indicator.

(D) No benefits shall be payable under this section based upon the average rate of total unemployment unless the American Recovery and Reinvestment Act of 2009 provides full federal funding of extended unemployment compensation and until such time as the commissioner of labor and workforce development certifies to the department of finance and administration that the mechanism and resources necessary for the prompt and efficient payment of such benefits are in place, except that in no event shall such certification fail to meet the deadline imposed by the American Recovery and Reinvestment Act of 2009 for the payment of such benefits in order to receive federal funding under the American Recovery and Reinvestment Act of 2009.

(7) "Rate of insured unemployment," for purposes of subdivisions (a)(6) and (7), means the percentage derived:

(A) By dividing the average weekly number of claimants filing claims for regular state compensation in this state for weeks of unemployment with respect to the most recent thirteen (13) consecutive-week period, as determined by the administrator on the basis of the administrator's reports to the United States secretary of labor;

(B) By the average monthly employment covered under this chapter for the first four (4) of the most recent six (6) completed calendar quarters ending before the end of the thirteen-week period;

(8) (A) "Regular benefits" means benefits payable to a claimant under this chapter or under any other state law, including benefits payable to federal civilian employees and to ex-servicemembers pursuant to 5 U.S.C. chapter 85, other than extended benefits. "Regular benefits" does not include additional benefits; and

(B) "Additional benefits" means benefits payable to exhaustees by reason of conditions of high unemployment or by reason of other special factors under any state law; and

(9) "State law" means the unemployment insurance law of any state, approved by the United States secretary of labor under the Internal Revenue Code of 1954, § 3304, codified in 26 U.S.C. § 3304.

(b) Except when the result would be inconsistent with the other provisions of this section, as provided in the regulations of the administrator, the provisions of this chapter that apply to claims for, or the payment of, regular benefits shall apply to claims for, and the payment of, extended benefits.

(c) A claimant shall be eligible to receive extended benefits with respect to any week of unemployment in the claimant's eligibility period only if the commissioner finds that with respect to that week:

(1) The claimant is an exhaustee;

(2) The claimant has satisfied the requirements of this chapter for the receipt of regular benefits that are applicable to claimants claiming extended benefits, including not being subject to a disqualification for the receipt of benefits; and

(3) For weeks of unemployment beginning after September 25, 1982, the claimant has been paid wages by an employer who was subject to this chapter during the base period of the claimant's current benefit year in an amount that equals or exceeds forty (40) times the claimant's weekly benefit amount for total unemployment.

(d) (1) Notwithstanding any other provisions of this section, a claimant shall be ineligible for payment of extended benefits for any week of unemployment in the claimant's eligibility period if the administrator finds that during the period:

(A) The claimant failed to accept any offer of suitable work or failed to apply for any suitable work to which the claimant was referred by the commissioner; or

(B) The claimant failed to actively engage in seeking work as prescribed under subdivision (d)(6).

(2) Any claimant who has been found ineligible for extended benefits by reason of subdivision (d)(1) shall also be denied benefits beginning with the first day of the week following the week in which the failure occurred and until the claimant has been employed in employment covered by an unemployment compensation law of this state, another state, or the United States, in each of four (4) subsequent weeks, whether or not consecutive, and has earned remuneration equal to not less than four (4) times the extended weekly benefit amount.

(3) For purposes of this subsection (d), "suitable work" means, with respect to any claimant, any work that is within the claimant's capabilities; provided, that the gross average weekly remuneration payable for the work:

(A) Must exceed the sum of:

(i) The claimant's extended weekly benefit amount as determined under subsection (f);

(ii) Plus the amount, if any, of supplemental unemployment benefits as defined in § 501(c)(17)(D) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c)(17)(D), payable to the claimant for the week; and

(B) Pay wages not less than the higher of:

(i) The minimum wage provided by § 6(a)(1) of the Fair Labor Standards Act of 1938, compiled in 29 U.S.C. § 206(a)(1), without regard to any exemption; or

(ii) The applicable state or local minimum wage.

(4) (A) No claimant shall be denied extended benefits for failure to accept an offer of or apply for any job that meets the definition of "suitable work" as described in this subsection (d), if:

(i) The position was not offered to the claimant in writing or was not listed with the employment service;

(ii) The failure could not result in a denial of benefits under the definition of "suitable work" for regular benefit claimants in § 50-7-303(a)(3) to the extent that the criteria of suitability in that section are not inconsistent with subdivision (d)(3); or

(iii) The claimant furnishes satisfactory evidence to the administrator that the claimant's prospects for obtaining work in the claimant's customary occupation within a reasonably short period are good.

(B) If the evidence requested by subdivision (d)(4)(A)(iii) is deemed satisfactory for purposes of this subsection (d), the determination of whether any work is suitable with respect to the claimant shall be made in accordance with the definition of "suitable work" for regular benefit claimants in § 50-7-303(a)(3) without regard to the definition specified by subdivision (d)(3).

(5) Notwithstanding subsection (b) to the contrary, no work shall be deemed to be suitable work for a claimant that does not accord with the labor standard provisions required by § 3304(a)(5) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 3304(a)(5), and set forth under § 50-7-303(a)(3)(B).

(6) For the purposes of subdivision (d)(1)(B), a claimant shall be treated as actively engaged in seeking work during any week if:

(A) The claimant has engaged in a systematic and sustained effort to obtain work during that week; and

(B) The claimant furnishes tangible evidence that the claimant has engaged in that effort during that week.

(7) The employment service shall refer any claimant entitled to extended benefits under this section to any suitable work that meets the criteria prescribed in subdivision (d)(3).

(e) The weekly extended benefit amount payable to a claimant for a week of total unemployment in the claimant's eligibility period shall be an amount equal to the weekly benefit amount payable to the claimant during the claimant's applicable benefit year.

(f) Total extended benefit amount.

(1) The total extended benefit amount payable to any eligible individual with respect to the applicable benefit year shall be the least of the following amounts:

(A) Fifty percent (50%) of the total amount of regular benefits (including dependents' allowances) that were payable to an eligible claimant in the eligible claimant's applicable benefit year;

(B) Thirteen (13) times the eligible claimant's weekly benefit amount (including dependents' allowances) that was payable to an eligible claimant for a week of total unemployment in the applicable benefit year; or

(2) (A) Effective with respect to weeks beginning in a high unemployment period, subdivision (f)(1) shall be applied by substituting:

(i) The amount "eighty percent (80%)" for the amount "fifty percent (50%)" in subdivision (f)(1)(A); and

(ii) The figure "twenty" for the figure "thirteen" in subdivision (f)(1)(B);

(B) For purposes of this subdivision (f)(2), "high unemployment period" means any period during which an extended benefit period would be in effect if subdivision (a)(6)(A)(iii) were applied by substituting the amount "eight percent (8%)" for the amount "six and one-half percent (6.5%)" in subdivision (a)(6)(A)(iii)(a);

(3) Notwithstanding subdivision (a)(1), for purposes of this subsection (f) an individual's eligibility period shall include any eligibility period provided for in § 2005(b) of the American Recovery and Reinvestment Act of 2009, P.L. 111-5;

(4) Total extended benefits payable on an interstate claim filed under the interstate benefit payment plan shall be limited to the first two (2) weeks of the interstate claim, unless both the agent state and the liable state are in an extended benefit period.

(g) (1) Whenever an extended benefit period is to become effective in this state as a result of a state "on" indicator, or an extended benefit period is to be terminated in this state as a result of a state "off" indicator, the commissioner shall make an appropriate public announcement.

(2) Computations required by subdivision (a)(4) shall be made by the administrator, in accordance with regulations prescribed by the United States secretary of labor.

(h) Notwithstanding any other provisions of this chapter, if the benefit year of any claimant ends within an extended benefit period, the remaining balance of extended benefits that the claimant would, but for this section, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced, but not below zero (0), by the product of the number of weeks for which the claimant received any amounts as trade readjustment allowances within that benefit year, multiplied by the claimant's weekly benefit amount for extended benefits.

(i) Notwithstanding any other provision of this chapter, the governor may trigger off an extended benefit period in order to provide the payment of federal benefits whenever a program of benefits financed by the federal government becomes available to individuals who have exhausted their regular benefits.



§ 50-7-306 - Seasonal employment.

(a) As used in this section:

(1) "Active period or periods of a seasonal pursuit" means the longest regularly recurring period or periods of a calendar year within which production operations of a seasonal employer are customarily carried on;

(2) "Inactive period or periods of a seasonal pursuit" means that part of a calendar year which is not included in the active period or periods of a seasonal employer;

(3) "Interested party" means any individual affected by a seasonal determination;

(4) "Production operations" means all the activities of employment which are primarily related to the production of the employer's characteristic goods or services;

(5) "Reasonable assurance" means a written, oral or implied agreement that the employee will perform services in the same or similar capacity during the ensuing active period of a seasonal pursuit;

(6) "Seasonal employment" means services performed by an individual in the employ of a seasonal employer and only during such seasonal employer's active period or periods of a seasonal pursuit. No services performed by an individual in the employ of a seasonal employer may be considered seasonal employment if the individual performs any services in the employ of such employer during the inactive period of seasonal pursuit;

(7) "Seasonal wages" means the wages earned by a seasonal worker as an employee of a seasonal employer within the active period or periods of such employer. The department may prescribe by rule the manner in which seasonal wages shall be reported; and

(8) "Seasonal worker" means an individual in the employ of a seasonal employer only during the employer's active period of seasonal pursuit. An individual may not be considered a seasonal worker nor should wages be reported as seasonal wages if the individual performs any services in the employ of such employer within the inactive period of a seasonal pursuit.

(b) Effective with claims filed on or after July 1, 2016:

(1) A seasonal employer is one which, because of seasonal conditions making it impracticable or impossible to do otherwise, customarily carries on production operations only within a regularly recurring active period or periods of less than an aggregate of thirty-six (36) weeks in a calendar year. No employer shall be considered a seasonal employer until the department makes a determination that the employer is seasonal. However, any successor to a seasonal employer shall be deemed a seasonal employer unless the successor requests cancellation of the seasonal employer status within one hundred twenty (120) days after the acquisition. This subdivision (b)(1) shall not be applicable to pending cases or retroactive in effect;

(2) Upon application by an employer for seasonal employer status, the department shall determine or redetermine whether the employer is seasonal and, if seasonal, the employer's active period. The department is authorized to redetermine a seasonal employer's active period. An application for a seasonal determination must be made on forms prescribed by the department and must be made at least thirty (30) days prior to the beginning date of the period of production operations for which a determination is requested;

(3) (A) Whenever the department has determined or redetermined an employer to be seasonal, the employer shall be notified immediately. The notice must contain the beginning and ending dates of the employer's active period or periods;

(B) Any employer determined or redetermined to be a seasonal employer shall display notices of its seasonal determination conspicuously on the employer's premises in a sufficient number of places to be available for inspection by the employer's workers. Any employer determined or redetermined to be a seasonal employer shall also notify the employer's workers in writing upon the initial seasonal determination and individually to any worker hired by the seasonal employer after such initial notification. Such notices shall contain the department's contact information for any inquiries by the workers. The notices may be furnished by the department;

(4) A determination or redetermination by the department that an employer is a seasonal employer shall become effective unless an interested party files an application for review within ten (10) days of the beginning date of the first period of production operations to which the determination or redetermination applies. An application for review shall be an application for a determination of status;

(5) (A) Benefits based on seasonal employment shall be payable to a seasonal worker in the employ of a seasonal employer for weeks of unemployment that occur during such employer's active period of seasonal pursuit;

(B) Benefits shall not be paid based on services performed in seasonal employment for any week of unemployment beginning after July 1, 2016, that begins during the period between two (2) successive normal active periods of seasonal pursuit to any seasonal worker if that seasonal worker performs the service in the first of the normal active periods and if there is a reasonable assurance that the seasonal worker will perform the service for a seasonal employer in the second of the active periods. If benefits are denied to a seasonal worker for any week solely as a result of this subsection (b) and the seasonal worker is not offered an opportunity to perform in the second normal active period for which reasonable assurance of employment had been given, the seasonal worker is entitled to a retroactive payment of benefits under this subsection (b) for each week that the seasonal worker previously filed a timely claim for benefits;

(6) The benefits payable to any otherwise eligible seasonal worker shall be calculated in accordance with this section for any benefit year which is established on or after the beginning date of a determination by the department that an employer is a seasonal employer if such seasonal worker was employed by the seasonal employer during the base period applicable to such benefit year, as if such determination had been effective in such base period;

(7) Nothing in this section shall be construed to limit the right of any individual whose claim for benefits is determined in accordance with this section to appeal from such determination as provided in § 50-7-304.

(c) It is the intent of the general assembly that the department will begin preparation for implementation of this section by including in any request for proposal for new computer systems the ability to begin implementing this section by July 1, 2016.






Part 4 - Premiums

§ 50-7-401 - Payment.

(a) Premiums shall accrue and become payable by each employer for each calendar year in which the employer is subject to this chapter, with respect to wages paid for employment, as defined in § 50-7-207, occurring during the calendar year; provided, that any employer who uses an accrual basis of accounting may report wages when earned so long as the reporting method is consistent. The premiums shall become due and be paid by each employer to the administrator for the fund in accordance with regulations the commissioner prescribes, and shall not be deducted, in whole or in part, from the wages of individuals who perform services for the employer. Neither shall payments in lieu of premiums be deducted in whole or in part from the wages of individuals who perform services for employers making the payments.

(b) In the payment of any premium, a fractional part of a cent shall be disregarded unless it amounts to one half cent (1/2 cent(s)) or more, in which case it shall be increased to one cent (1cent(s)).



§ 50-7-402 - Rate of premiums.

(a) Each employer shall pay premiums equal to five and one half percent (5.5%) of wages paid by the employer during each calendar year with respect to employment, except as provided in § 50-7-403.

(b) Notwithstanding subsection (a), effective on and after July 1, 1982, any governmental employer referred to in § 50-7-207(b)(3)(A) and (B), who chooses to be a taxpaying, premium paying, employer, as opposed to one who elects to make payments in lieu of premiums, will pay premiums equal to one and one half percent (1.5%) of wages paid by the employer during each calendar year with respect to employment, except as provided in § 50-7-403.



§ 50-7-403 - Experience rating for employers.

(a) Except as provided in § 62-43-113(b)(2)(A)(ii) [repealed] of the Tennessee Employee Leasing Act pertaining to staff leasing companies and the clients of the staff leasing companies, for each twelve-month period beginning July 1, employers shall be classified, in accordance with the experience in the payment of premiums and with respect to benefits charged against their accounts, in order that premium rates may be assigned that will reflect the benefit and premium experience.

(b) (1) Except as provided in § 62-43-113(b)(2)(A)(ii) [repealed] of the Tennessee Employee Leasing Act pertaining to staff leasing companies and the clients of the staff leasing companies, there shall be two (2) methods used in determining the experience rating of an employer. In each method, the benefit and premium experience is to be determined from the reserve ratio. Subdivision (b)(1)(A) shall apply to any employer whose individual account has been chargeable with benefits and subject to premiums throughout the thirty-six (36) consecutive calendar month period ending on the computation date, as defined in subdivision (k)(1), and shall continue to apply until the employer has not had a payroll subject to premiums for nine (9) consecutive calendar quarters. Any other employer subject to premiums and chargeable with benefits shall be considered a new employer and shall be subject to the applicable new employer rate as provided in subdivision (b)(1)(B).

(A) The reserve ratio of each employer subject to this subdivision (b)(1) shall be determined by totaling all premiums paid by that individual employer for all years during which that employer has been subject to this chapter and subtracting the total of all benefits charged to the account of that employer for all years. The difference shall be divided by the average taxable payroll of that employer for the three (3) most recent calendar years, ending on the computation date. The resulting quotient shall be the reserve ratio for that employer. The employer premium rate shall be determined by matching the reserve ratio to the appropriate premium rate in premium rate table 1, 2, 3, 4, 5 or 6 in subsection (g).

(B) (i) Prior to July 1, 2004, the reserve ratio assigned to all new employers shall be determined by ascertaining which of the Standard Industrial Classification (SIC) Codes applies to the employer's industry or business. The SIC Codes and the code numbers of the industries or businesses within each classification are: Click here to view image.

A separate reserve ratio is determined for each classification by totaling all premiums paid by all employers within the same classification for all years during which these employers have been subject to this chapter and subtracting the total of all benefits charged to the accounts of those employers for all years. The difference shall be divided by the average taxable payrolls of those employers for the three (3) most recent calendar years, ending on the computation date. The new employer premium rate shall be two and seven tenths percent (2.7%) for each twelve-month period beginning July 1, except when the industry or business of the new employer falls within a classification of the SIC Code that has a reserve ratio of minus four percent (-4%) or less. In those instances only, the new employer premium rates shall be determined for each twelve-month period beginning July 1, by matching the reserve ratios to the appropriate premium rates in premium rate table 1, 2, 3, 4, 5 or 6 of subsection (g). This new employer premium rate will be assigned for each tax rate year beginning July 1, until the employer's individual account has been chargeable with benefits and subject to premiums throughout the thirty-six (36) consecutive calendar month period ending on the computation date.

(ii) Effective July 1, 2004, the premium rate assigned to each new employer for each twelve-month period beginning July 1 shall be two and seven tenths percent (2.7%) except when the industry or business of the new employer falls within a two-digit classification of the North American Industry Classification System (NAICS) that has a reserve ratio of less than zero percent (0%). In those instances only, the new employer rates shall be determined for each twelve-month period beginning July 1 by matching the reserve ratio of a 2-digit NAICS in which the employer's industry or business is classified to the appropriate premium rates in premium rate table 1, 2, 3, 4, 5 or 6 of subsection (g). This new employer premium rate will be assigned for each tax rate year beginning each July 1, until the employer's individual account has been chargeable with benefits and subject to premiums throughout the thirty-six (36) consecutive calendar month period ending on the computation date. The reserve ratio of each two-digit NAICS is determined for each classification by:

(a) Totaling all premiums paid by all employers within the same classification, who were active anytime within the thirty-six (36) consecutive months ending on the previous December 31, for all years during which these employers have been subject to this chapter; and

(b) Subtracting the total of all benefits charged to the accounts of those employers for all years; and

(c) Dividing the difference by the average taxable payrolls of those employers for the three (3) most recent calendar years ending on the previous December 31.

The two-digit NAICS and the code numbers and the industries or businesses within each classification are: Click here to view image.

(iii) (a) Notwithstanding subdivision (b)(1)(B)(ii), the department, in determining the experience rating for new employers in operation at least three (3) years immediately preceding the date of becoming a liable employer in Tennessee, shall allow, upon election of the employer, for an interstate transfer of the employer's experience rating.

(b) The employer shall provide the department with an authenticated account history from information accumulated from operations from the state from which the employer relocated in order to compute a Tennessee new employer premium rate.

(c) This subdivision (b)(1)(B)(iii) shall apply to all employers relocating into Tennessee on or after July 1, 2014.

(d) In the event that the unemployment trust fund balance is lower than or equal to seven hundred million dollars ($700,000,000), then the commissioner, in the commissioner's sole discretion, may suspend the use of this subdivision (b)(1)(B)(iii) to determine the new employer experience rating for employers relocating to Tennessee. The rate shall revert to the industry rate designated at the time of the suspension of this subdivision (b)(1)(B)(iii).

(e) Notwithstanding any other law to the contrary, this subdivision (b)(1)(B)(iii) shall not apply to the extent that compliance with such provisions would violate federal law or cause the department a loss of federal funding.

(C) After January 1, 1954, premiums paid up to and including January 31 shall be deemed to have been paid for the period ending December 31 of the previous calendar year, if the premiums are based on wages paid during the period ending December 31 of the previous calendar year. Benefits will be charged to employers' accounts on the basis of benefits paid during each calendar year ending on the computation date.

(2) Mergers and Successorships. Effective for transfers made on or after January 1, 2006, premium and benefit experience, as provided in subsections (a) and (b)(1), shall only be transferred in accordance with this subdivision (b)(2).

(A) (i) In the event of a merger of employers or employing units and the resulting employer is a new entity, the combined taxable payroll, benefit and premium experience of the employers or employing units involved shall be computed as of the effective date of the merger to determine a new reserve ratio and premium rate applicable to the resulting employer.

(ii) In the event that any person or employing unit acquires or has acquired all or a distinct, severable, identifiable and segregable portion of the business of an employer and continues or has continued the acquired portion of the business of the predecessor, the successor shall be eligible to succeed to that part of the taxable payroll, benefit and premium experience of the predecessor that is attributable solely to that portion of the business that was acquired; provided, that:

(a) Any and all of the predecessor employer's outstanding liabilities under this chapter are paid;

(b) The parties have filed with the division of employment security a written agreement transferring the taxable payroll, benefit and premium experience, or portion of the taxable payroll, benefit and premium experience. The agreement must be executed by all of the employers or employing units involved, and must be notarized and filed during the calendar quarter in which the acquisition occurs or during the calendar quarter immediately following that quarter; and

(c) The administrator does not determine, pursuant to the factors in subdivision (b)(2)(F), that a substantial purpose of the transfer of trade or business was to obtain a reduced liability for premiums.

(B) (i) In the event that there is only one (1) transferring employer and the successor, at the time of the acquisition, is not already an employer, as defined in § 50-7-205, the reserve ratio and premium rate applicable to the predecessor employer, with respect to the period immediately preceding the date of the transfer, applies to the successor employer for the calendar quarter in which the acquisition takes place, and remains in effect until adjusted as provided in subsections (g) and (j). In the event that the successor, at the time of the acquisition, is an employing unit, as defined in § 50-7-206, but not an employer, as defined in § 50-7-205, the successor shall, as of the first day of the calendar year during which the transfer is made, become an employer under this chapter, and the successor's premium rate, from January 1 of the year in which the acquisition takes place until the first day of the calendar quarter during which the acquisition takes place, shall be the applicable new employer premium rate as provided in subdivision (b)(1)(B).

(ii) In the event that the successor is already an employer at the time of the acquisition, the reserve ratio applicable at the time of the acquisition to the successor employer shall continue to be applicable until the end of the rate year in which the succession occurs.

(iii) Commencing with the next premium rate year after an employer has transferred a distinct, severable, identifiable and segregable portion of the employer's business, the reserve ratio and premium rate of the predecessor employer shall be based on the portion of the taxable payroll, benefit and premium experience remaining to the credit of the predecessor employer after the transfer.

(C) Notwithstanding any other law, this subdivision (b)(2)(C) shall apply regarding assignment of premium rates and transfers of benefit and premium experience of an employer's trade or business, or a portion of an employer's trade or business, to another employer, if, at the time of the transfer, there is any common ownership, management or control of the two (2) employers. In such cases, the benefit and premium experience attributable to the transferred trade or business shall be transferred to the employer to whom the trade or business is so transferred. The reserve ratios and premium rates of both employers shall be recalculated and made effective immediately upon the date of the transfer of the trade or business. For the purposes of this section:

(i) "Trade or business" includes the employer's workforce;

(ii) "Common ownership, management or control" includes any individual who has at least a ten percent (10%) ownership interest in or participates in the management or control of the predecessor's trade or business, and who has a relative who has a ten percent (10%) ownership interest in or participates in the management or control of the successor's trade or business; and

(iii) For purposes of this subdivision (b)(2)(C), "relative" means spouse, child, stepchild, adopted child, grandchild, son-in-law, daughter in-law, parent, step-parent, parent-in-law, grandparent, brother, sister, half brother, half sister, step-brother, step-sister, brother-in-law, sister-in-law, aunt, uncle, nephew and niece.

(D) If, following a transfer of experience under subdivision (b)(2)(C), the administrator, pursuant to the factors in subdivision (b)(2)(F), determines that a substantial purpose of the transfer of trade or business was to obtain a reduced liability for premiums, the experience rating factors of the employers involved shall be combined into a single account and a single premium rate assigned to the account as of the date of the transfer.

(E) If a person or employing unit is not an employer under this chapter at the time the person or employing unit acquires the trade or business of an employer, the unemployment experience of the acquired business shall not be transferred to the person or employing unit, if the administrator, pursuant to the factors in subdivision (b)(2)(F), finds that the person or employing unit acquired the business solely or primarily for the purpose of obtaining a lower rate of premiums. Instead, the person or employing unit shall be assigned the applicable new employer rate under subdivision (b)(1)(B).

(F) In determining whether a business was acquired, or a transfer of a trade or business, or portion of a trade or business, was made solely or primarily or substantially for the purpose of obtaining a lower rate of premiums, the administrator shall use objective factors, which may include the cost of acquiring the business, whether the person or employing unit continued the business enterprise of the acquired business, how long the business enterprise was continued, or whether a substantial number of new employees were hired for performance of duties unrelated to the business activity conducted prior to acquisition.

(G) Enforcement. Any person or employing unit that knowingly violates or attempts to violate this section, or knowingly advises another person or employing unit to violate this section, shall be subject to the following penalties and punishments:

(i) Both the predecessor and successor employers:

(a) Shall be assigned the applicable premium rate under the laws of this chapter, and shall immediately owe the department the difference between the premiums determined by the applicable premium rate and the premiums actually paid, plus any interest due as provided in § 50-7-404(a); and

(b) Shall pay, in addition to their applicable premium rate, a penalty rate of two percent (2%) of the taxable payroll for each quarter, beginning on the date of the infraction and continuing throughout the three (3) premium rate years following the first July 1 after the date on which the department made the determination of the infraction. Revenue from the penalty rate shall be deposited into the unemployment compensation special administrative fund, established under § 50-7-503, and shall not be included in the determination of an employer's reserve ratio as provided in subdivision (b)(1)(A);

(ii) Any person found in violation of this section, against whom the penalties as set forth in subdivision (b)(2)(G)(i) are not enforceable, is subject to a civil money penalty of not more than fifty thousand dollars ($50,000). In making the assessment, the administrator shall give due consideration to the appropriateness of the penalty with respect to the size of the business of the person or employing unit charged, the gravity of the violation, the good faith of the person or employing unit, and the person or employing unit's history of previous violations. The penalty shall be deposited in the unemployment compensation special administrative fund, established under § 50-7-503; and

(iii) In addition to the penalties imposed by subdivisions (b)(2)(G)(i) and (ii), any violation of this subdivision (b)(2) may be prosecuted as a Class A misdemeanor under title 40, chapter 35.

(H) For purposes of this subdivision (b)(2):

(i) "Knowingly" means having actual knowledge of or acting with deliberate ignorance or reckless disregard for the prohibition involved;

(ii) "Violates or attempts to violate" means, but is not limited to, intent to evade, misrepresentation or willful nondisclosure; and

(iii) "Person" has the meaning given that term by § 7701(a)(1) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 7701(a)(1).

(I) The administrator shall establish procedures to identify the transfer or acquisition of a business for purposes of this subdivision (b)(2).

(J) This subdivision (b)(2) shall be interpreted and applied in a manner that meets the minimum requirements contained in any guidance or regulations issued by the United States department of labor.

(K) As provided in § 62-43-113(b)(2)(A)(ii)(b) [repealed] of the Tennessee Employee Leasing Act, a staff leasing company shall not be considered a successor employer, within the meaning of this section, to any client and shall not acquire the experience history of any client with whom there is not any common ownership, management or control. Upon terminating the relationship with the staff leasing company, the client shall not be considered a successor employer, within the meaning of this chapter, to the staff leasing company and shall not acquire any portion of the experience history of the aggregate reserve account of the staff leasing company with whom there is not any common ownership, management or control.

(L) Nothing in this section shall be construed to authorize or require the refund of any sums lawfully paid into the unemployment compensation fund created by Acts 1936 (1st E.S.), ch. 1, § 9(a), [repealed], and by Acts 1947, ch. 29, § 9(A), as amended, § 6901.9(A) of the Code Supplement of 1950 or by § 50-7-501(a).

(c) Nothing in this section shall be construed to grant any employer, or individuals in any employer's service, or otherwise, prior claim or rights to the amounts paid by the employer into the fund either on behalf of the employer or on behalf of the claimants.

(d) (1) (A) Benefits paid to a claimant for the year 1941 and subsequent years are to be charged to the accounts of the claimant's employers in the base period, the amount of the charges, chargeable to the account of each employer, to be that portion of the total benefits paid the claimant as the wages paid the claimant by the employer in the base period are to the total wages paid the claimant during the claimant's base period for insured work by all the claimant's employers in the base period.

(B) (i) Except as provided in § 50-7-304(b)(2)(D), no employer's account shall be charged hereunder for any benefits paid to a former employee who left the employment of the employer under conditions that result in the imposition of a disqualification under § 50-7-303(a)(1), (a)(2), or (a)(4), or that would have resulted in a disqualification under such subdivision except for a following period of bona fide employment by another employing unit. However, if the employer fails to establish that fact, by submitting the information as the administrator may require, within fifteen (15) calendar days after the date of mailing of written notification by the administrator, that the claimant has first filed a claim for benefits to the last known address of the employer, or within fifteen (15) calendar days after the date the written notification is given to the employer, whichever first occurs, the employer's account will be charged for the benefit payments.

(ii) No employer's account shall be charged for any benefits paid to a former employee who left the employer to enter training approved under the Trade Act of 1974; provided, that the work left is not suitable employment as defined under § 236(e) of the Trade Act of 1974, codified in 19 U.S.C. § 2296.

(iii) The noncharging provisions referred to in subdivisions (d)(1)(B)(i) and (ii) do not apply to eligible employers who elect to reimburse the state for benefits paid in lieu of premiums, as provided by the federal Unemployment Tax Act, compiled in 26 U.S.C. § 3301 et seq., or this chapter.

(C) (i) Benefits paid to an individual who, during the individual's base period, was paid wages for part-time employment with an employer shall not be used as a factor in determining the future premium rate of the employer if the employer continues to give employment to the claimant to the same extent while the claimant is receiving benefits as during the base period. However, if the employer fails to establish that fact, by submitting information the administrator requires, within fifteen (15) calendar days after the date of mailing of written notification by the administrator, that the claimant has first filed a claim for benefits to the last known address of the employer or within fifteen (15) calendar days after the date the written notice is given to the employer, whichever first occurs, the employer's account will be charged for the benefit payments.

(ii) The noncharging provision referred to in subdivision (d)(1)(C)(i) does not apply to eligible employers who elect to reimburse the state for benefits paid in lieu of premiums, as provided by the federal Unemployment Tax Act, compiled in 26 U.S.C. § 3301 et seq., or this chapter.

(2) One half (1/2) of extended benefits paid to a claimant for the year 1971 and subsequent years are to be charged to the accounts of the claimant's employers in the base period in the same manner provided for the charging of regular benefits with respect to calendar year 1941 and subsequent years hereinbefore set forth.

(3) Benefits paid based on wage credits that are required to be transferred from the state under the wage combining plan referred to in § 50-7-706(a) may not be noncharged except to the extent permitted by both this chapter and the federal Unemployment Tax Act, compiled in 26 U.S.C. § 3301 et seq.

(4) Notwithstanding any other provisions of this chapter, no employer's experience rating account shall be charged, and no employer shall be liable for payments in lieu of premiums, with respect to any benefits or extended benefits that are reimbursed to the state by the federal government.

(5) Unemployment insurance benefits paid to claimants for unemployment that is directly caused by a major natural disaster declared by the president of the United States pursuant to the Disaster Relief Act of 1974 and the Disaster Relief and Emergency Assistance Amendments of 1988 will not be charged to the account of any base-period premium paying employer of the individuals, if the individuals would have been eligible for disaster unemployment assistance with respect to that unemployment but for their receipt of unemployment insurance benefits.

(6) Any employer that elects to make payments in lieu of premiums into the unemployment compensation fund as provided in this subdivision (d)(6) shall not be liable to make the payments with respect to the benefits paid to any claimant whose base-period wages include wages for previously uncovered services, as defined in § 50-7-213, to the extent that the unemployment compensation fund is reimbursed for the benefits pursuant to § 121 of Pub. L. No. 94-566, entitled the Unemployment Compensation Amendments of 1976.

(7) Benefits paid to any claimant whose base-period wages include wages for previously uncovered services, as defined in § 50-7-213, shall not be charged to any taxpaying employers (premium paying employers as distinguished from the employers that are eligible to elect and who do elect to make reimbursement payments in lieu of premiums) account to the extent that the unemployment compensation fund is reimbursed for the benefits pursuant to § 121 of Pub. L. No. 94-566, entitled the Unemployment Compensation Amendments of 1976.

(e) The standard rate of premiums payable shall be five and one half percent (5.5%) with respect to nongovernmental employers and one and one half percent (1.5%) with respect to governmental employers, except as provided in this section.

(f) In the event that the division of employment security has not received before April 1 reports giving the necessary payroll information to determine an employer's reserve ratio applicable for the next premium rate year, the taxable payroll of the most recent calendar year in which the employer submitted all reports due with an increase of fifty percent (50%) will be used in computing the reserve ratio applicable for the next premium rate year if the employer has a plus reserve on the most recent computation date. For those employers with a minus reserve as of the most recent computation date, the payroll of the most recent calendar year in which the employer submitted all reports will be reduced by fifty percent (50%). However, no employer with a zero (0) or plus reserve will be assigned a rate based on a minus reserve, and no employer with a minus reserve will be assigned a rate greater than the highest rate in the applicable premium table set forth in subsection (g).

(g) Variations from the standard rate of premiums for employers other than those referred to in § 50-7-207(b)(3)(A) and (B) shall be determined, beginning January 1, 2009, by the reserve ratio of each employer in accordance with premium rate chart for nongovernmental employers tables 1, 2, 3, 4, 5 or 6 as set forth in this subsection (g), depending on the provisions of subsection (j); provided, however, that beginning January 1, 2009, there shall be imposed an additional premium of six-tenths of one percent (0.6%) on all rates in tables 1, 2 and 3, until such time as the unemployment trust fund balance equals or exceeds six hundred fifty million dollars ($650,000,000), as determined in accordance with subsection (j), at which time such additional premium shall expire. Click here to view image.

Variations from the standard rate of contributions for governmental employers referred to in § 50-7-207(b)(3)(A) and (B) shall be determined by the reserve ratio of each governmental employer in accordance with the premium rate chart for governmental employers set forth below. Click here to view image.

(h) Benefits paid to employees of nonprofit organizations shall be financed in accordance with this subsection (h). For the purpose of this subsection (h), a nonprofit organization is an organization, or group of organizations, described in § 501(c)(3) of the Internal Revenue Code, compiled in 26 U.S.C. § 501(c)(3), that is exempt from income tax under § 501(a) of the Internal Revenue Code, codified in 26 U.S.C. § 501(a).

(1) Any nonprofit organization that, pursuant to § 50-7-205(5) is, or becomes, subject to this chapter on or after January 1, 1972, shall pay premiums under §§ 50-7-401, 50-7-402 and this section, unless it elects, in accordance with this subdivision (h)(1), to pay to the administrator for the unemployment fund an amount equal to the amount of regular benefits and of one half (1/2) of the extended benefits paid, that is attributable to service in the employ of the nonprofit organization, to claimants for weeks of unemployment that begin during the effective period of the election.

(A) Any nonprofit organization that becomes subject to this chapter after January 1, 1972, may elect to become liable for payments in lieu of premiums for a period of not less than twelve (12) months ending with a taxable year and beginning with the date on which the subjectivity begins by filing a written notice of its election with the administrator not later than thirty (30) days immediately following the date of the determination of the subjectivity.

(B) Any nonprofit organization that makes an election in accordance with subdivision (h)(1)(A) will continue to be liable for payments in lieu of premiums until it files with the administrator a written notice terminating its election not later than thirty (30) days prior to the beginning of the taxable year for which the termination first becomes effective.

(C) Any nonprofit organization that has been paying premiums under this chapter for a period subsequent to January 1, 1972, may change to a reimbursable basis by filing with the administrator, not later than thirty (30) days prior to the beginning of any taxable year, a written notice of election to become liable for payments in lieu of premiums. The election shall not be terminable by the organization for that taxable year and the next taxable year.

(D) The administrator may, for good cause, extend the period within which the notice of election, or a notice of termination, must be filed and may permit an election to be retroactive, but not any earlier than with respect to benefits paid after December 31, 1969.

(E) The administrator, in accordance with regulations the commissioner prescribes, shall notify in writing each nonprofit organization of any determination that the administrator may make of its status as an employer and of the effective date of any election that it makes and of any termination of the election. The determinations shall be subject to review and redetermination in accordance with § 50-7-404(h).

(F) For the purposes of this subsection (h), "taxable year" means the period beginning January 1, 1972, through June 30, 1973, and thereafter the period beginning July 1 and extending through June 30 of the following year.

(2) Payments in lieu of premiums shall be made in accordance with this subdivision (h)(2), including either subdivision (h)(2)(A) or (B), which follows:

(A) At the end of each calendar quarter, or at the end of any other period as determined by the administrator, the administrator shall bill each nonprofit organization, or group of organizations, that has elected to make payments in lieu of premiums for an amount equal to the full amount of regular benefits, plus one half (1/2) of the amount of extended benefits paid during the quarter or other prescribed period that is attributable to service in the employ of the organization; or

(B) (i) Each nonprofit organization that has elected payments in lieu of premiums may request permission to make the payments as provided in this subdivision (h)(2). The method of payment shall become effective upon approval by the administrator;

(ii) At the end of each calendar quarter, or at the end of such other period as determined by the administrator, the administrator shall bill each nonprofit organization for an amount representing one (1) of the following:

(a) For years after 1972, the percentage of its total payroll for the immediately preceding calendar year that the administrator determines. The determination shall be based each year on the average benefit costs attributable to service in the employ of nonprofit organizations during the preceding calendar year; or

(b) For any organization that did not pay wages throughout the four (4) calendar quarters of the preceding calendar year, the percentage of its payroll during the year that the administrator determines;

(iii) At the end of each taxable year, the administrator may modify the quarterly percentage of payroll thereafter payable by the nonprofit organization in order to minimize excess or insufficient payments;

(iv) At the end of each taxable year, the administrator shall determine whether the total of payments for the year made by a nonprofit organization is less than, or in excess of, the total amount of regular benefits, plus one half (1/2) of the amount of extended benefits paid to claimants during the taxable year based on wages attributable to service in the employ of the organization. Each nonprofit organization whose total payments for the year are less than the amount so determined shall be liable for payment of the unpaid balance to the fund in accordance with subdivision (h)(2)(C). If the total payments exceed the amount so determined for the taxable year, all or a part of the excess may, at the discretion of the administrator, be refunded from the fund or retained in the fund as part of the payments that may be required for the next taxable year.

(C) Payment of any bill rendered under subdivision (h)(2)(A) or (h)(2)(B) shall be made not later than thirty (30) calendar days after the date the bill is mailed to or given to the organization, whichever occurs first, unless the organization has timely filed with the division of employment security a written application for review and redetermination in accordance with § 50-7-404(h);

(D) Payments made by any nonprofit organization under this subsection (h) shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the organization;

(E) The amount due specified in any bill shall be conclusive on the organization, unless the organization has timely filed with the division of employment security a written application for review and redetermination in accordance with § 50-7-404(h); and

(F) Past-due payments of amounts in lieu of premiums shall be subject to the same interest and penalties that, pursuant to § 50-7-404, apply to the past-due premiums.

(3) If any nonprofit organization is delinquent in making payments in lieu of premiums as required under subdivision (h)(2), the administrator may terminate the organization's election to make payments in lieu of premiums as of the beginning of the next taxable year, and the termination shall be effective for that and the next taxable year.

(4) Each employer that is liable for payments in lieu of premiums shall pay to the administrator for the fund the amount of regular benefits, plus the amount of one half (1/2) of extended benefits paid that are attributable to service in the employ of the employer. If benefits paid to a claimant are based on wages paid by more than one (1) employer and one (1) or more of the employers are liable for payments in lieu of premiums, the amount payable to the fund by each employer that is liable for the payments shall be determined in accordance with subdivision (h)(4)(A) or (h)(4)(B):

(A) Proportionate allocation, when fewer than all base-period employers are liable for reimbursement. If benefits paid to a claimant are based on wages paid by one (1) or more employers who are liable for payments in lieu of premiums and on wages paid by one (1) or more employers who are liable for premiums, the amount of benefits payable by each employer that is liable for payments in lieu of premiums shall be an amount that bears the same ratio to the total benefits paid to the individual as the total base-period wages paid to the claimant by the employer bear to the total base-period wages paid to the claimant by all of the claimant's base-period employers; or

(B) Proportionate allocation, when all base-period employers are liable for reimbursement. If benefits paid to a claimant are based on wages paid by two (2) or more employers that are liable for payments in lieu of premiums, the amount of benefits payable by each employer shall be an amount that bears the same ratio to the total benefits paid to the claimant as the total base-period wages paid to the claimant by the employer bear to the total base-period wages paid to the claimant by all of the claimant's base-period employers.

(5) (A) (i) Two (2) or more employers that have become liable for payments in lieu of premiums, in accordance with subdivision (h)(1), may file a joint application to the administrator for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of the employers.

(ii) Each application shall identify and authorize a group representative to act as the group's agent for the purposes of this subdivision (h)(5).

(iii) Upon the administrator's approval of the application, the administrator shall establish a group account for the employers effective as of the beginning of the calendar quarter in which the administrator receives the application and shall notify the group's representative of the effective date of the account.

(iv) The account shall remain in effect for not less than two (2) years and thereafter until terminated at the discretion of the administrator or upon application by the group.

(v) Upon establishment of the account, each member of the group shall be liable for payments in lieu of premiums with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in the quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for service in employment by the member in the quarter bear to the total wages paid during the quarter for service performed in the employ of all members of the group.

(vi) The commissioner shall prescribe regulations the commissioner deems necessary with respect to applications for establishment, maintenance and termination of group accounts that are authorized by this subdivision (h)(5)(A), for addition of new members to, and withdrawal of active members from, the accounts, and for the determination of the amounts that are payable under this subdivision (h)(5)(A) by members of the group and the time and manner of the payments.

(B) For the purpose of this chapter, this state, the different designated entities of this state, and each of its political subdivisions are regarded as individual governmental entities, and each governmental entity is individually accorded the option of electing to pay premiums or make payments in lieu of premiums to the full extent provided in this section.

(C) Insofar as these governmental employers are concerned and insofar as newly covered nonprofit organizations becoming liable as a result of this chapter on or after January 1, 1978, are concerned, "taxable year" means the period beginning January 1, 1978, through June 30, 1979, and thereafter the period beginning July 1 and extending through June 30 of the following year; provided, that any employing unit becoming an employer as a result of § 50-7-205(4) (state and local governmental entities) is liable to pay premiums as set forth in this chapter, unless it elects in accordance with this section to pay to the administrator for the unemployment fund, an amount equal to the amount of regular benefits and the amount of extended benefits paid that are attributable to service in the employ of the governmental employer to claimants for weeks of unemployment that begin during the effective period of the election with the exception of benefits or extended benefits reimbursed to the state by the federal government pursuant to applicable law.

(i) State-owned institutions of higher education and state-owned hospitals that are employers under § 50-7-205(4) are accorded the same options relating to the payment of premiums or reimbursement for benefits paid as those accorded nonprofit organizations under subsection (h).

(j) (1) The administrator shall, on June 30 and December 31 of each year, make and publish findings as to the balance in the unemployment compensation trust fund. The balance the administrator finds in the trust fund shall determine the appropriate premium table applicable for the subsequent six-month period as to all employers who qualify under subdivision (b)(1) for a premium rate based on subdivision (b)(1)(A).

(2) This section shall not apply to those employers referred to in § 50-7-207(b)(3)(A) and (B).

(k) As used in this chapter:

(1) "Computation date" means December 31 of each calendar year with respect to rates of premiums applicable for the twelve-month period beginning with the following July 1;

(2) "Premium rate year" means the period of time beginning July 1 of any year and ending on June 30 of the succeeding year; and

(3) "Taxable payroll" means the total amount of taxable wages paid for employment by an employer during a twelve-month period ending on December 31.

(l) The administrator shall promptly notify each employer of the employer's rate of premiums as determined for any period pursuant to this section, and shall also provide for periodic notification to each employer of benefits paid and chargeable to the employer's account, or the status of the employer's account, and the administrator shall further make rules and regulations necessary to make this section effective.

(m) (1) If the administrator finds that an employer's business is closed solely because of the entrance of one (1) or more of the owners, officers, partners, or the majority stockholder, into the armed forces of the United States or of any of its allies, or of the United Nations, after July 1, 1950, the employer's account shall not be terminated; and, if the business is resumed within two (2) years after the discharge or release from active duty in the armed forces of that person or persons, the employer's experience shall be deemed to have been continuous throughout the period.

(2) The reserve ratio of the employer shall be the total premiums paid by the employer, minus all benefits, including benefits paid to any claimant during the period such employer was in the armed forces, based upon the wages paid by the employer prior to the employer's entrance into the forces, divided by the employer's average taxable payroll for the three (3) most recent calendar years ending on the computation date during the whole of which respectively the employer has been in business.

(3) This subsection (m) does not authorize cash refunds; any adjustments required under this subsection (m) shall be only by credit against premiums due or to be due by the employer.

(n) (1) Any premium rate determination rendered with respect to an employer pursuant to this chapter shall be final and conclusive upon the employer for all purposes and in all proceedings whatsoever unless the employer has timely filed with the division of employment security a written application for review and redetermination in accordance with § 50-7-404(h).

(2) Subdivision (n)(1) does not change any cutoff dates as set forth in other sections of the law for filing reports or claims for refund giving the information necessary for computation of rates.



§ 50-7-404 - Collection of premiums -- Interest -- Procedure when employer in default -- Priorities -- Adjustments -- Refunds.

(a) Interest on Past-Due Premiums. Premiums unpaid on the date on which they are due and payable, as prescribed by the commissioner, shall bear interest at the rate of one percent (1.0%) prior to July 1, 1983, and one and one half percent (1.5%) thereafter, for each month or any portion of a month from and after that date until payment plus accrued interest is received by the commissioner. Interest collected pursuant to this subsection (a) shall be paid into the unemployment compensation special administrative fund.

(b) Collection. (1) If, after due notice, any employer defaults in any payment of premiums, interest on premiums, penalties, or costs prescribed in this chapter, the amount due, including additionally incurred premiums, interest, penalties and costs, shall be a lien in favor of the department of labor and workforce development upon the assets of the employer. The lien shall commence upon the date the premiums, interest, or penalties become due and shall continue until the original and any subsequent premiums, interest, penalties, costs or assessments are paid in full. The lien shall attach to all interest in property either real or personal, tangible or intangible, in this state then owned, or subsequently acquired by the employer, and shall be enforced by original attachment issued by any court having jurisdiction of the amount claimed to be due, as provided by § 66-21-101. The definition of "assessment" is provided for in subdivisions (c)(1)-(3).

(2) (A) The commissioner shall cause a notice of the lien to be recorded in the office of the county register of deeds in the county or counties in which the employer's business or residence is located, or in any county in which the employer has an interest in property. The notice shall be recorded in the same manner as liens recorded in that office. Recordation shall constitute notice of both the original and all subsequent liabilities of the same taxpayer.

(B) There shall be no fees collected by the county register at the time the notice is recorded, but the county register shall extend credit to the department for the fees that are chargeable and submit the county register's bill at the end of each month to the department in order to obtain payment.

(C) The lien created in this chapter shall have the same priority, in relation to other liens and security interests created under Tennessee law, as the lien described in § 67-1-1403.

(D) Any lien of record in favor of the Tennessee department of employment security shall inure to the Tennessee department of labor and workforce development as a successor in interest to the Tennessee department of employment security by virtue of the Tennessee Workforce Development Act of 1999, compiled in title 4, chapter 3, part 14.

(3) (A) In addition to the remedy provided for in subdivision (b)(2), it is further expressly provided as follows: if after due notice, any employer defaults in payment of premiums or interest on the premiums, the amount due may be collected by civil action in the name of the commissioner, and the employer adjudged in default shall pay the costs of the action; furthermore, and in addition to all other remedies delineated in subdivision (b)(2), the commissioner is expressly authorized to issue, under the commissioner's hand and seal, a distress warrant against the delinquent employer for the amount of the premiums and any interest on the premiums that may be due and unpaid as of the date of the issuance.

(B) The distress warrant shall be returnable within thirty (30) days from its date and shall have the same effect as other distress warrants authorized by law for the collection of delinquent taxes or revenue owed to the state or any agency of the state.

(C) Civil actions brought under this section to collect premiums or interest on the premiums from an employer shall be heard by the court at the earliest possible date and shall be entitled to preference upon the calendar of the court over all other civil actions except cases involving the Workers' Compensation Law, compiled in chapter 6 of this title, or state revenue.

(D) The collection of all premiums shall be barred and any lien for the premiums shall be cancelled and extinguished, unless the premiums are collected or suit for the collection has been instituted within six (6) years from the due date of the premiums as prescribed by the commissioner; however, the period of limitations on collection of premiums or interest on the premiums shall be suspended for the period the assets of the employer are in control or custody of the court in any proceeding before any court of the United States or of any state, as defined in § 50-7-210, and six (6) months thereafter.

(4) Distress warrants issued under the authority of this chapter for the collection of premiums, payments in lieu of premiums, interest or penalties arising out of this chapter may, in the discretion of the commissioner, be addressed to and delivered to an employee or representative of the department for the purpose of execution, and the employee or representative shall have the same power and authority as a sheriff for the purpose of levying and executing the distress warrant. The employee or representative shall be entitled to the same fees and costs as would accrue to a sheriff for those services. The fees and costs shall be paid to the department for return to the United States department of labor as miscellaneous receipts.

(5) (A) If the commissioner or the commissioner's delegate determines that the collection of premiums under this title will be jeopardized by delay, the commissioner shall, whether or not premiums accrued have become due, immediately assess the premiums together with all interest, penalties, and costs.

(B) The amount of the assessment shall then become immediately due and payable, and immediate notice and demand shall be made by the commissioner or the commissioner's delegate for the payment of the assessment.

(6) The employees or representatives shall not be subject to civil suit as a result of performing or attempting to perform the duties specified in this subsection (b).

(7) (A) In addition to any remedies authorized by this chapter, the department may offset any covered unemployment compensation debt due to the department against any federal income tax refund due to the department's taxpayer debtor in accordance with § 6402 of the Internal Revenue Code, codified in 26 U.S.C. § 6402, and the federal Treasury Offset Program, compiled in 31 CFR part 285, or any successor program.

(B) The department may exercise this right of setoff if the obligation of the debtor was the result of:

(i) Past due contributions due to the state's unemployment fund that remain uncollected and the state has determined the taxpayer debtor to be liable for those contributions; or

(ii) Any penalties and interest assessed by the department on a debt contemplated by this subdivision (b)(7).

(C) Any fee or administrative expense imposed by the United States department of the treasury or the United States department of labor in connection with such offset shall be the responsibility of the debtor.

(D) Following such offset, the amount of credit to which a debtor is entitled shall not exceed the amount of the credit received by the department.

(c) Failure to Make Reports and Pay Premiums; Duty and Power of the Commissioner. (1) If any employing unit fails to make and file any report as and when required by the terms and provisions of this chapter, or by any rule or regulation of the commissioner, for the purpose of determining the amount of premiums due by the employing unit under this chapter, or if any report that has been filed is deemed by the commissioner to be incorrect or insufficient, and the employing unit after having been mailed written notice, to its last known address, by the commissioner to file the report, or a corrected or sufficient report, as the case may be, shall fail to file the report within thirty (30) days after the date of the filing of the notice, the commissioner may:

(A) Determine the amount of premiums due from the employing unit on the basis of the information that may be readily available to the commissioner, which determination shall be prima facie correct;

(B) Assess the employing unit with the greater of the amount of premiums so determined or fifty dollars ($50.00); and

(C) Immediately give written notice, by certified mail, to the employing unit of the determination, assessment and damages, if any, added and assessed, demanding payment of the assessment and damages, together with interest and penalty, as herein provided on the amount of premiums from the date when the premiums were due and payable.

(2) The determination and assessment shall be final and conclusive on the employing unit thirty (30) calendar days after the date of mailing of written notice of the determination and assessment to the last known address of the employing unit, or not later than thirty (30) calendar days after the date the written notice is given to the employing unit, whichever first occurs, unless the employing unit has timely filed with the department a written application for review and redetermination in accordance with subsection (h). Any premium or deficiencies in premiums found to be due by the department in the redetermination shall be assessed and paid, together with interest, penalty and assessed damages, if any, within fifteen (15) calendar days after the date of mailing of written notice of the redetermination and assessment and demand for payment of the assessment by the department to the last known address of the employing unit, or not later than fifteen (15) calendar days after the date the written notice is given to the employing unit, whichever first occurs. Any employer who neglects or refuses to file a quarterly wage report and a quarterly premium report, or who intentionally files an incomplete quarterly wage report or an incomplete quarterly premium report within the time required by this chapter, or by any rule or regulation of the commissioner, shall pay a penalty of ten dollars ($10.00) for each month, or portion of a month, the report is due; however, the total penalty for each report shall not exceed fifty dollars ($50.00).

(3) (A) Except as otherwise provided in subdivision (c)(3)(B), beginning January 1, 2016, and each quarter thereafter, each employer with ten (10) or more employees, and every person or organization that, as an agent, reports wages on a total of ten (10) or more employees on behalf of one (1) or more subject employers, shall file that portion of the wage and premium report that contains the name, social security number, and gross wages of each individual in employment electronically in a format prescribed by the commissioner.

(B) (i) If an employer with at least ten (10) but not more than ninety-nine (99) employees, or a person or organization that, as an agent, reports wages on a total of at least ten (10) but not more than ninety-nine (99) employees on behalf of one (1) or more subject employers, is required to file the wage and premium report electronically pursuant to subdivision (c)(3)(A), and submits an affidavit to the commissioner containing a statement made under the penalty of perjury that the employer would suffer an undue hardship by filing the wage and premium report electronically, the commissioner shall allow the employer to file the wage and premium report in a hard copy or paper format.

(ii) The affidavit required by subdivision (c)(3)(B)(i) shall be submitted within the first quarter, beginning January 1, 2016, and annually thereafter.

(iii) This subdivision (c)(3)(B) shall not apply to the extent that compliance with the subdivision would violate federal law or cause the department a loss of federal funding.

(C) If the internal revenue service regulations at 26 CFR 301.6011-2 are amended or superseded to reduce the threshold number of employees required by this section from ten (10) employees to a lower number of employees, this section shall remain consistent with those regulations as amended.

(D) For reports due for the quarter beginning July 1, 2016, and each quarter thereafter, any employer, person, or organization subject to this subdivision (c)(3) that fails to file electronically as prescribed in this subdivision shall be assessed a penalty of fifty dollars ($50.00) for each month, or portion of a month, the report is past due; however, the total penalty for each report shall not exceed five hundred dollars ($500). Penalties assessed pursuant to this subdivision (c)(3)(D) shall cease to accrue as soon as the subject employer, person, or organization complies with the requirements to report electronically.

(d) Forfeiture of Right to Do Business Upon Noncompliance. (1) An employer liable for premiums under this chapter who fails to make and file the employer's returns and reports as required, or who fails to pay any premiums when due under the this chapter, shall forfeit the employer's right to do business in this state until the employer complies with all the provisions of this chapter and until the employer enters into a bond with sureties, to be approved by the commissioner, in an amount not to exceed all contributions estimated to become due by the employer under this chapter for any three-month period, conditioned to comply with this chapter and to pay all premiums legally due or to become due by the employer, and the commissioner may proceed by injunction to prevent the continuance of the business upon the failure by the employer, by applying to a court of competent jurisdiction for an injunction and any temporary injunction enjoining the continuance of the business may be granted after reasonable notice not less than ten (10) days by any judge or chancellor now authorized by law to grant injunctions.

(2) This subsection (d) is to be deemed as cumulative and in addition to any other provisions of this chapter relating to the collection of premiums by the commissioner.

(e) Priorities Under Legal Dissolution or Distributions. In the event of any distribution of an employer's assets pursuant to an order of any court under the laws of this state, including any receivership, assignment for benefit of creditors, adjudicated insolvency, composition, or similar proceeding, premiums then or thereafter due shall have the same priority as now provided by the state for the payment of debts and taxes due it. In the event of an employer's adjudication in bankruptcy, judicially confirmed extension proposal, or composition, under the federal Bankruptcy Act of 1898 [repealed], premiums then or thereafter due shall be entitled to the priority as is provided in § 64(a) of that act (11 U.S.C. § 104(a) [repealed]).

(f) Adjustment or Refund. (1) If, not later than three (3) years after the date of payment of any premium or interest on the premium, an employer who has paid the premium or interest on the premium makes application for an adjustment of the premium in connection with subsequent premium payments, or for a refund of the premiums because the adjustment cannot be made, and the commissioner determines that the premiums or interest, or any portion of the premiums or interest, was erroneously collected, the commissioner shall allow the employer to make an adjustment, without interest, in connection with subsequent premium payments by the employer, or if the adjustment cannot be made, the commissioner shall refund the amount, without interest, from the fund; provided, that when an employer has erroneously paid to this state premiums or interest that should have been paid as contributions or interest under the unemployment compensation law of some other state, or of the United States, the commissioner may refund to the employer the amount of the premium or interest erroneously paid without interest, and without regard to any period of limitation, upon satisfactory proof to the commissioner that the contributions have been paid to the other state, or to the United States; and provided, further, that in no case shall an adjustment or refund be made with respect to premiums paid on wages that have been included in the determination of an eligible claimant for benefits, unless and until it is shown to the satisfaction of the commissioner that the determination was due entirely to the fault or mistake of the department. For like cause, and within the same period, adjustment or refund may be made on the commissioner's own initiative. Any refund of the interest erroneously paid, which was paid into the unemployment compensation special administrative fund provided for in this chapter, shall be refunded from the fund. When an adjustment or refund to any employer has been approved, the experience rating record provided for in § 50-7-403 shall be corrected, but no premium rate assigned to an employer shall be changed as a result of the adjustment or refund unless the application for the refund has been filed on or before the final day of February immediately preceding the premium rate year. Nothing in this subsection (f) shall be construed to deny any refund required under § 50-7-207(c)(1).

(2) Employers lawfully electing to make payments in lieu of premiums shall be entitled to refunds, if:

(A) The commissioner finds that the payment in lieu of premiums was made in error;

(B) If the claim for refund is based on benefits originally paid that were subsequently determined to be improperly paid and the claimant has repaid the commissioner for the benefits; and

(C) The claim for refund has been filed with the commissioner within three (3) years from the date the payment in lieu of premiums was originally made.

(g) Collection of Premiums on Public Contracts. (1) Any person, firm or corporation entering into a formal contract with the state or any county, municipality or political subdivision, or any public board, department, commission or institution that is a part thereof for construction or maintenance of public buildings, works or projects in which the total contract sum shall equal or exceed one hundred thousand dollars ($100,000) and the time of performance is more than six (6) months, shall notify the department in writing of the name of all subcontractors who will furnish or who are furnishing labor in performance of the contract and whose subcontracts are in the amount of ten thousand dollars ($10,000) or more, the notice to be given not less than thirty (30) days prior to paying the subcontractor the final five percent (5%) of the subcontract; and the contractor shall retain the final five percent (5%) for thirty (30) days following the notice or until there is compliance with subdivision (g)(2).

(2) The department may, within thirty (30) days following the filing of notice pursuant to subdivision (g)(1), notify the contractor of premiums and interest required or believed to be required under this chapter and owed by the subcontractor by reason of performance of the subcontract or any part of the contract, and the contractor shall then, within the limits provided for in subdivision (g)(1), which is five percent (5%) of the subcontract amount, retain the amount claimed to be due by the subcontractor or require that the subcontractor furnish bond for the amount to the department or make such other arrangement for satisfaction of the obligation of the subcontractor as are satisfactory to and protect the rights of the department.

(3) If the contractor fails to give notice as provided in this subsection (g), the contractor will be primarily liable for the obligations of the subcontractor that are described in subdivisions (g)(1) and (2), limited to five percent (5%) of the subcontract amount, and the obligation shall continue for a period of ninety (90) days from the date upon which a request is subsequently filed with the department by the contractor for final determination of the obligation of any subcontractor, or for one (1) year from the date upon which the final payment is received by the contractor from the state, county, municipality, political subdivision or any public board, department, commission or institution that is a part thereof, if notice of the claim is presented by the department within that time to the contractor.

(4) The contractor will not be liable for obligations of the subcontractor unless notice is given by the department as provided in either subdivision (g)(2) or (g)(3).

(h) Redeterminations. A person may file an application for review and redetermination by the department of certain determinations made by the department under this part only in accordance with the following:

(1) A nonprofit organization or person other than a nonprofit organization may file an application for review and redetermination by the department of:

(A) Any determination made by the department concerning the status of a nonprofit organization as an employer and of which the organization is sent written notice pursuant to § 50-7-403(h)(1)(E);

(B) Any determination made by the department concerning the status of any person other than a nonprofit organization as an employer and of which the person is sent written notice;

(C) Any bill rendered by the department under subdivision (g)(2) with respect to payments in lieu of premiums due from a nonprofit organization and of which the organization is sent written notice pursuant to subdivision (g)(2);

(D) Any determination and assessment of premiums and damages, if any, made by the department under subsection (c) with respect to an employing unit and of which the employing unit is sent written notice pursuant to subsection (c); or

(E) Any determination made by the department concerning a premium rate assigned to an employer pursuant to this chapter and of which the employer is sent written notice;

(2) An application for review and redetermination shall be in writing and shall state the reason or reasons that the employer submits justifies a change in the initial determination, bill or assessment;

(3) An application for review and redetermination must be filed with the department within thirty (30) calendar days after the date of mailing of written notice of the initial determination, bill or assessment, to the last known address of the person or not less than thirty (30) calendar days after the date the written notice is given to the person, whichever first occurs. In the absence of timely filing of the application, any determination, bill or assessment described in subdivision (h)(1) shall be final and conclusive on that person; and

(4) (A) In the case of an application for review and redetermination timely and properly filed with the department in accordance with this subsection (h), the department shall review and reconsider the determination, the amount due specified in the bill or the assessment, shall issue a redetermination, and shall notify the person in writing within ninety (90) calendar days after the application for review and redetermination was so filed with the department. The redetermination shall become a final order of the commissioner and not subject to further review, unless an appeal is filed to the appeals tribunal pursuant to § 50-7-304 within twenty (20) calendar days after the date the written notification of the redetermination is given or mailed to the last known address of the interested party;

(B) Any premium, payment in lieu of premiums, deficiencies in premiums, or deficiencies in payments in lieu of premiums found to be due by the department in the redetermination shall be assessed and paid together with interest, penalty and assessed damages, if any, within fifteen (15) calendar days after the date of mailing of written notice of the redetermination and assessment and demand for payment of the assessment by the department to the last known address of the person, or not later than fifteen (15) calendar days after the date the written notice is given to the person, whichever occurs first.

(i) Discharge of Liens. (1) If the commissioner is not joined as a party, a judgment in any civil action or suit, or a judicial sale pursuant to the judgment with respect to property on which the department has or claims a lien under this title:

(A) Shall be made subject to and without disturbing the lien of the department, if notice of the lien has been filed in the place provided by law for the filing at the time the action or suit is commenced; or

(B) If a judicial sale of property pursuant to a judgment in any civil action or suit to which the department is not a party discharges a lien of the department arising under this title, the department may claim, with the same priority as its lien had against the property sold, the proceeds, exclusive of costs, of the sale at any time before the distribution of the proceeds is ordered.

(2) (A) Notwithstanding subdivision (i)(1), a sale of property on which the department has or claims a lien, or a title derived from enforcement of a lien, under this title, made pursuant to an instrument creating a lien on the property, pursuant to a confession of judgment on the obligation secured by such an instrument, or pursuant to a nonjudicial sale under a statutory lien on the property shall, except as otherwise provided, be made subject to and without disturbing the lien or title, if notice of the lien was filed or the title recorded in the place provided by law for the filing or recording more than thirty (30) days before the sale and the department is not given notice of the sale in the manner prescribed in subdivision (i)(2)(B).

(B) Special Rules. (i) Notice of Sale. Notice of sale to which subdivision (i)(2)(A) applies shall be given, in accordance with regulations prescribed by the commissioner, in writing, by registered or certified mail or by personal service, not less than twenty-five (25) days prior to the sale, to the commissioner or the commissioner's delegate.

(ii) Consent to Sale. Notwithstanding the notice requirement of subdivision (i)(1), a sale described in subdivision (i)(2)(A) of the property shall discharge or divert the property of the lien or title of the department if the department consents to the sale of the property free of the lien or title.

(iii) Sale of Perishable Goods. Notwithstanding the notice requirement of this section, a sale described in subdivision (i)(2)(A) of the property liable to perish or become greatly reduced in price or value by keeping, or that cannot be kept without great expense, shall discharge or divert the property of the lien or title of the department if notice of the sale is given, in accordance with regulations prescribed by the commissioner, in writing, by registered or certified mail or by personal service, to the commissioner or the commissioner's delegate before the sale. The proceeds, exclusive of costs, of the sale shall be held as a fund subject to the liens and claims of the department, in the same manner and with the same priority as the liens and claims had with respect to the property sold, for not less than thirty (30) days after the date of the sale.

(3) Right to Redeem. (A) In the case of real property to which subdivision (i)(2)(A) applies, to satisfy a lien prior to that of the department, the commissioner or the commissioner's delegate may redeem the property within the period allowable for redemption under law.

(B) Amount to be Paid. In any case in which the department redeems real property pursuant to § 50-7-304(c)(1), the amount to be paid for the property shall be the amount paid by the purchaser, plus six percent (6%) interest per annum.

(C) Certificate of Redemption. (i) In General. In any case in which real property is redeemed by the department pursuant to subdivision (i)(3), the commissioner or the commissioner's delegate shall execute a certificate of redemption therefor.

(ii) Filing. The commissioner or the commissioner's delegate shall, without delay, cause the certificate to be duly recorded in the proper registry of deeds.

(iii) Effect. A certificate of redemption executed by the commissioner or the commissioner's delegate shall constitute prima facie evidence of the regularity of the redemption and shall, when recorded, transfer to the department all the rights, title and interest in and to the property acquired by the person from whom the department redeems the property by virtue of the sale of the property.

(j) Revocation of Charter or Authority to Conduct Business for Nonpayment. (1) The commissioner is empowered to certify to the secretary of state the name of any corporation or limited liability company permitted to conduct business in the state that meets the definition of employer or employing unit for the purposes of this chapter, and that fails or refuses to file any quarterly report or to pay any fees, premiums, penalties or interest required in this chapter; however, no certification shall be issued until the report, fees, premiums, penalties or interest has remained delinquent for a period of ninety (90) days.

(2) At the time of the certification to the secretary of state, the commissioner shall give notice to the corporation or limited liability company of the action taken. Then, in the case of a corporation, the charter of the corporation or its domestication in the state shall stand as automatically revoked and the secretary of state shall note the revocation in its records. In the case of a limited liability company, the secretary of state shall administratively dissolve the limited liability company and shall note the dissolution in its records.

(3) (A) In the case of a corporation, at any time after the date of the revocation, the charter may be reinstated upon the filing of all reports and the payment of all fees, premiums, penalties and interest due the state; and in the case of a limited liability company, the certificate of dissolution may be cancelled upon the filing of all reports and the payment of all fees, premiums, penalties and interest due the state; provided, that the title has not been taken by another corporation or limited liability company, and that proof is furnished sufficient to the commissioner that no third party will be injured by the reinstatement or cancellation, unless proof has been furnished sufficient to the secretary of state upon requesting the reinstatement or cancellation.

(B) A corporation whose charter has been revoked or a limited liability company that has been administratively dissolved pursuant to subdivisions (j)(1) and (2) may apply to the secretary of state for reinstatement or cancellation by presenting a certificate from the commissioner certifying that the corporation or limited liability company has satisfied the requirements set forth in subdivision (j)(3)(A).

(k) A client of a staff leasing company shall be jointly and severally liable with the staff leasing company for state unemployment premiums, unless the client is relieved of the joint and several liability as provided under § 62-43-113(b)(2)(B) [repealed] of the Tennessee Employee Leasing Act.



§ 50-7-405 - Period, election and termination of employer's coverage.

(a) Any employing unit that is or becomes an employer subject to this chapter within any calendar year shall be subject to this chapter during the whole of the calendar year.

(b) (1) (A) Except as otherwise provided in this section, an employing unit other than one covered under § 50-7-205(5) shall cease to be an employer subject to this chapter only as of January 1 of any calendar year only if it files with the administrator, prior to April 1 of the year, a written application for termination of coverage, and the administrator finds that there were no twenty (20) different days, each day being in a different week within the preceding calendar year, within which the employing unit employed one (1) or more individuals in employment subject to this chapter, and that there was no calendar quarter in either the current or preceding calendar year during which the employing unit paid one thousand five hundred dollars ($1,500) or more in wages for service in employment, or if an agricultural employer, the administrator finds there were no twenty (20) different days, each day being in a different week within the preceding calendar year, within which the employing unit employed ten (10) or more individuals in employment subject to this chapter, and that there were no calendar quarters in either the current or preceding calendar year during which the employing unit paid twenty thousand dollars ($20,000) or more in wages for service in employment, or, if a domestic employer, the administrator finds there were no calendar quarters in either the current or preceding calendar year during which the employing unit paid one thousand dollars ($1,000) or more in cash wages for service in employment. During any calendar year, if the administrator deems advisable, the administrator, on the administrator's own motion, may file an application for termination of coverage on behalf of any employer who, during any preceding year, was liable for premiums under the terms of this chapter but who:

(i) Has removed from the state;

(ii) Has discontinued the business conducted by the employer at the time the employer became liable under the terms of this chapter;

(iii) Has been adjudged bankrupt or insolvent;

(iv) Has not, if other than an agricultural or domestic employer, in the preceding or current calendar year for some portion of a day in each of twenty (20) different weeks, whether or not the weeks were consecutive, had in employment one (1) or more individuals, regardless of whether the same individuals were employed in each day, and that there was no calendar quarter in either the current or preceding calendar year during which the employing unit paid one thousand five hundred dollars ($1,500) or more in wages for service in employment;

(v) Has not, if an agricultural employer, in the preceding or current calendar year for some portion of a day in each of twenty (20) different weeks, whether or not the weeks were consecutive, had in employment ten (10) or more individuals, regardless of whether the same individuals were employed in each day, and there were no calendar quarters in either the current or preceding calendar year during which the employing unit paid twenty thousand dollars ($20,000) or more in wages for service in employment; or

(vi) If a domestic employer, has no calendar quarters in either the current or preceding calendar year during which the employing unit paid one thousand dollars ($1,000) or more in cash wages for service in employment.

(B) The application for termination of coverage filed by the administrator on the administrator's own motion shall be acted upon in the same manner as though the application had been filed by the employer.

(2) (A) Except as otherwise provided in this section, an employing unit that became an employer through the application of § 50-7-205(5) shall cease to be an employer subject to this chapter only as of January 1 of any calendar year only if it files with the administrator, prior to April 1 of such year, a written application for termination of coverage, and the administrator finds that there were no twenty (20) different days, each day being in a different week within the preceding calendar year, within which the employing unit employed four (4) or more individuals in employment subject to this chapter. During any calendar year, if the administrator deems advisable, the administrator on the administrator's own motion, may file an application for termination of coverage on behalf of any employer who, during any preceding year, was liable for contributions or reimbursement of benefits paid and charged to the employer's account under the terms of this chapter, but who has:

(i) Removed from the state;

(ii) Discontinued the business conducted by the employer at the time the employer became liable under the terms of this chapter;

(iii) Been adjudged bankrupt or insolvent; or

(iv) Not for some portion of a day in each of twenty (20) different weeks, whether or not the weeks were consecutive, had in employment four (4) or more individuals, regardless of whether the same individuals were employed in each day.

(B) The application for termination of coverage filed by the administrator on the administrator's own motion shall be acted upon in the same manner as though the application had been filed by the employer.

(c) Any employing unit that is, or becomes, an employer only by virtue of § 50-7-205(3) shall, in addition to the foregoing requirements of this section, cease to become an employer subject to this chapter only as of January 1 of any calendar year, only if the administrator finds, in addition to the findings prescribed by this section, that within the preceding calendar year no services in employment were performed for the employer with respect to which the employer was liable for any federal tax against which credit may be taken for contributions required to be paid to a state unemployment compensation fund.

(d) (1) An employing unit, not otherwise subject to this chapter, that files with the administrator its written election to become an employer subject to this chapter for not less than two (2) calendar years, shall, with the written approval of the election by the administrator, become an employer subject to this chapter to the same extent as all other employers, as of the date stated in the approval, and shall cease to be subject to this chapter as of January 1 of any calendar year, subsequent to the two (2) calendar years, only if it files with the administrator, prior to April 1 of that year, a written notice to that effect, except as otherwise provided by this section.

(2) Any employing unit, for which services that do not constitute employment, as defined in this chapter, are performed, may file with the administrator a written election that all the services performed by individuals in its employ in one (1) or more distinct establishments or places of business shall be deemed to constitute employment for all the purposes of this chapter for not less than two (2) calendar years. Upon the written approval of the election by the administrator, the services shall be deemed to constitute employment subject to this chapter from and after the date stated in the approval. The services shall cease to be deemed employment subject to this chapter as of January 1 of any calendar year subsequent to the two (2) calendar years, only if the employing unit files with the administrator, prior to April 1 of that year, a written notice to that effect, except as otherwise provided by this section.

(3) Elective coverage by political subdivisions:

(A) Any political subdivision of this state may elect to cover, under this chapter, service performed by employees in all of the hospitals and institutions of higher education, as defined in § 50-7-207(f)(6) and (7), operated by the political subdivision. Election is to be made by filing with the administrator a notice of the election at least thirty (30) days prior to the effective date of the election. The election may exclude any services described in § 50-7-207(c)(5). Any political subdivision electing coverage under this subdivision (d)(3) shall make payments in lieu of premiums with respect to benefits attributable to the employment as provided with respect to nonprofit organizations in § 50-7-403(h);

(B) Section 50-7-207(c)(9) with respect to benefit rights based on service for state and nonprofit institutions of higher education shall be applicable also to service covered by an election under this section;

(C) The amounts required to be paid in lieu of premiums by any political subdivision under this section shall be billed and payment made as provided in § 50-7-403(h) with respect to similar payments by nonprofit organizations; and

(D) An election under this section may be terminated by filing with the administrator written notice not later than thirty (30) days preceding the last day of the calendar year in which the termination is to be effective. The termination becomes effective as of the first day of the next ensuing calendar year with respect to services performed after that date.



§ 50-7-406 - Rating system for reorganized businesses.

The division of employment security shall attempt to develop a system of rating employers that will ensure that an employer who goes out of business and reorganizes as a new business with substantially the same owners shall not be rated as a new employer, but the business shall retain the same rating it maintained under the old business.



§ 50-7-407 - Continuous part-time employment -- "Reimbursing employer" defined.

(a) Notwithstanding any other provision of this chapter to the contrary, if a claimant employed by a reimbursing employer on a continuous part-time basis continues to be employed by the reimbursing employer while separated from other employment and is eligible for benefits, any benefits paid will not be considered attributable to the service with the reimbursing employer.

(b) For the purposes of this section, "reimbursing employer" means an eligible employer who elects to reimburse the state for benefits paid in lieu of premiums, as provided by the Federal Unemployment Tax Act, compiled in 26 U.S.C. § 3301 et. seq., or this chapter.



§ 50-7-451 - Job skills program -- Job skills fee -- Job skills fund -- Grants -- Reports to general assembly.

(a) (1) The Tennessee job skills program is created in the department of economic and community development as a workforce development incentive program to enhance employment opportunities and to meet the needs of existing and new industries in this state.

(2) The program shall give priority to the creation and retention of high wage jobs and focus on employers in industries that promote high-skill, high-wage jobs in high-technology areas, emerging occupations or skilled manufacturing jobs.

(3) At least seventy percent (70%) of the Tennessee job skills funds, as provided in subsection (b), that are spent on Tennessee job skills grants shall be used for assisting existing employers.

(b) (1) The Tennessee job skills fund is established as a separate account in the general fund.

(2) The Tennessee job skills fund is composed of:

(A) Money transferred into the Tennessee job skills fund from Tennessee job skills fees collected for calendar quarters occurring through December 31, 2001;

(B) Gifts, grants, and other donations received by the department of economic and community development for the Tennessee job skills fund; and

(C) Funds appropriated by the general assembly for the Tennessee job skills fund.

(3) Money in the Tennessee job skills fund may be used by the department of economic and community development for program administration, marketing expenses, and program evaluation; however, the expenses shall not exceed five percent (5%) of the total amount appropriated for the program in any fiscal year.

(4) (A) Amounts remaining in the Tennessee job skills fund at the end of each fiscal year shall not revert to the general fund.

(B) Moneys in the Tennessee job skills fund shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6, for the sole benefit of the Tennessee job skills fund, and interest accruing on investments and deposits of the fund shall be returned to the fund and remain part of the Tennessee job skills fund.

(5) It is the intent of the general assembly that, to the extent practicable, money from the Tennessee jobs skills program shall be spent in all areas of the state.

(c) (1) The general assembly shall annually, in the general appropriations act, appropriate the amount to be available in that fiscal year for Tennessee job skills grants. It is the legislative intent that new commitments for Tennessee job skills grants made by the commissioner of economic and community development from the Tennessee job skills fund program shall not exceed appropriations made for such purposes. It is further the legislative intent that in each fiscal year the Tennessee job skills program be managed so that actual expenditures and obligations to be recognized at the end of the fiscal year shall not exceed any available reserves and appropriations of the programs.

(2) The commissioner of economic and community development shall annually report to the finance, ways and means committees of the house of representatives and the senate and the consumer and human resources committee of the house of representatives, the commerce and labor committee of the senate and the office of legislative budget analysis on the status of the Tennessee job skills appropriation. The report shall incorporate the information required to be filed by each employer who receives a Tennessee job skills grant pursuant to subsection (d), as well as including information concerning the amount of each grant authorized and each commitment accepted since the previous report and the name of the employer receiving the benefit of the grant or commitment, the total outstanding grants and commitments and the total unobligated appropriation.

(3) The following employers may apply for a Tennessee job skills grant from the Tennessee job skills fund:

(A) One (1) or more employers to secure training for demand occupations, emerging occupations, or manufacturing occupations;

(B) One (1) or more employers acting in partnership with an employer organization, labor organization, or community-based organization to secure training for demand occupations, emerging occupations, or manufacturing occupations; and

(C) One (1) or more employers acting in partnership with a consortium composed of more than one (1) provider to secure training for demand occupations, emerging occupations, or manufacturing occupations.

(4) All Tennessee job skills grant applications must contain the following:

(A) The number and kinds of jobs available;

(B) The skills and competencies required for the identified jobs;

(C) The starting wages to be paid to trainees on successful completion of the project;

(D) The goals, objectives, and outcome measurements for the project;

(E) The proposed curriculum for the project;

(F) The projected cost per person enrolled, trained, hired and retained in employment; and

(G) Any other information deemed necessary by the department of economic and community development.

(5) Tennessee job skills grants from the Tennessee job skills fund shall be awarded only to employers who certify that:

(A) A job or job opening exists or will exist at the end of the project for which the Tennessee job skills grant is sought;

(B) Job openings will be filled by participants in the project; and

(C) The starting wage for a new job created through the project will be equal to or greater than the prevailing starting wage for that occupation in the local labor market area.

(d) Each employer who receives a Tennessee job skills grant pursuant to this section shall file a final report with the department of economic and community development at the conclusion of the Tennessee job skills grant period that contains the following information:

(1) The number of participants in the project who are employed at the conclusion of the project;

(2) The number of participants in the project who are not employed at the end of the project;

(3) The starting wage of each participant employed; and

(4) Any other information required by the department of economic and community development.

(e) The department of economic and community development shall adopt rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this section. Prior to the formal submission of rules and regulations in accordance with the Uniform Administrative Procedures Act, the department of economic and community development shall submit draft rules and regulations to the finance, ways and means committee of the senate and the finance, ways and means committee of the house of representatives. The committees shall comment on the rules and regulations within sixty (60) days.

(f) The department of economic and community development shall report annually to the finance, ways and means committee of the senate and the finance, ways and means committee of the house of representatives on the Tennessee jobs skills program. On February 1, 2002, and every year thereafter, the comptroller of the treasury shall report to the finance, ways and means committee of the senate and the finance, ways and means committee of the house of representatives on the utilization of the funds.

(g) As used in this section, unless the context otherwise requires:

(1) "Demand occupation" means an occupation in which, as a result of business development, there is or will be positive job growth to job replacement ratios within the next twelve (12) to twenty-four (24) months, according to the best available sources of state and local labor market information;

(2) "Emerging occupation" means an occupation that arises from forces related to technological changes in the workplace and the work of which cannot be performed by workers from other occupations without customized education or training; and

(3) "Existing employer," when used in reference to an employer's eligibility for a Tennessee job skills grant, as described in this section, means an employer that has been liable to pay unemployment insurance premiums under this chapter for more than one (1) year.



§ 50-7-452 - Including with employer's annual premium rate notice a statement of benefits charged to employer's experience rating account.

By January 1, 2013, at the request of the employer, the department shall begin including with an employer's annual premium rate notice the statement of benefits charged to the employer's experience rating account that affected that annual premium rate. The department shall include on the annual premium rate notice how an employer may opt in to having that additional information included with the notice.






Part 5 - Funds

§ 50-7-501 - Unemployment compensation fund.

(a) Establishment and Control. (1) There is established as a special fund, within the state treasury, an unemployment compensation fund, which shall be administered by the administrator of the division of employment security exclusively for the purposes of this chapter. This fund shall consist of all:

(A) Premiums collected under this chapter;

(B) Interest earned upon any money in the fund;

(C) Property or securities acquired in lieu of premiums or other liabilities to the fund;

(D) Earnings of the property or securities;

(E) Money recovered on losses sustained by the fund;

(F) Money credited to this state's account in the unemployment trust fund pursuant to § 903 of the Social Security Act, codified in 42 U.S.C. § 1103;

(G) Money received from employers who elect to make reimbursement of benefits paid and chargeable to them in lieu of paying premiums as provided in § 50-7-403(h) and (i);

(H) Money received from the federal government pursuant to § 204 of the Federal-State Extended Unemployment Compensation Act of 1970; and

(I) Fees and administrative expenses collected under § 50-7-304(b)(2)(E)(iii) and penalties collected under § 50-7-715(b)(1).

(2) All money in the fund shall be commingled and undivided.

(b) Accounts and Deposits. (1) The state treasurer shall be the ex officio treasurer and custodian of the fund. Within the accounting system of the state, the fund shall be divided into three (3) separate accounts:

(A) A clearing account;

(B) An unemployment trust fund account; and

(C) A benefit account.

(2) All money payable to the fund, upon receipt of the money, shall be immediately deposited into the state treasury to the credit of the clearing account. Refunds payable pursuant to § 50-7-404 may be paid from the clearing account upon warrants originating in the office of the administrator and approved by the commissioner or a duly designated agent and countersigned by the state treasurer.

(3) All other collected funds in the clearing account shall be immediately transferred to and deposited with the secretary of the treasury of the United States to the credit of the account of this state in the unemployment trust fund established and maintained pursuant to § 904 of the Social Security Act, codified in 42 U.S.C. § 1104. The benefit account shall consist of all moneys requisitioned from this state's account in the unemployment trust fund.

(c) Withdrawals. Money shall be requisitioned from the state's account in the unemployment trust fund and shall be used exclusively for the payment of benefits, including extended benefits authorized by § 50-7-305; for refunds pursuant to § 50-7-404; and for the payment of fees authorized under the Treasury Offset Program described in § 6402 of the Internal Revenue Code, codified in 26 U.S.C. § 6402, and 31 CFR part 285, except that money credited to this state's account pursuant to § 903 of the Social Security Act, codified in 42 U.S.C. § 1103, by the Employment Security Administration Financing Act of 1954, shall be used for the purpose of paying benefits as provided in this section, and for any purposes for which an appropriation may be made, which general appropriations act shall specifically comply with all the requirements of § 903 of the Social Security Act, codified in 42 U.S.C. § 1103, by the Employment Security Administration Financing Act of 1954. The administrator shall, from time to time, requisition from the unemployment trust fund amounts, not exceeding the amounts standing to this state's account in the fund, the administrator deems necessary for the payment of benefits for a reasonable future period, the limits of which shall be specified by the administrator. Upon receipt of the moneys, the state treasurer shall deposit the moneys in the benefit account and all warrants for the payment of benefits shall be issued in the manner prescribed in this section and shall be payable by the state treasurer solely from the benefit account. Expenditures of the moneys in the benefit account and refunds from the clearing account shall not be subject to any law requiring specific appropriations or other formal release by state officers of money in their custody. All warrants for the payment of benefits and refunds shall originate in the office of the administrator and shall be approved by the commissioner or a duly designated agent and shall be countersigned by the state treasurer. Any balance of moneys requisitioned from the unemployment trust fund that remains unclaimed or unpaid in the benefit account after the expiration of the period for which the sums were requisitioned shall either be deducted from estimates for, and may be utilized for the payment of, benefits during succeeding periods, or, in the discretion of the administrator, shall be redeposited with the secretary of the treasury of the United States, to the credit of this state's account in the unemployment trust fund, as provided in subsection (b).

(d) Management of Funds upon Discontinuance of Unemployment Trust Fund. Subsections (a), (b) and (c), to the extent that they relate to the unemployment trust fund, shall be operative only so long as the unemployment trust fund continues to exist and so long as the secretary of the treasury of the United States continues to maintain for this state a separate book account of all funds deposited in the fund by this state for benefit purposes, together with this state's proportionate share of the earnings of the unemployment trust fund, from which no other state is permitted to make withdrawals. If, and when, the unemployment trust fund ceases to exist, or the separate book account is no longer maintained, all moneys, properties or securities in the fund belonging to the unemployment compensation fund of this state shall be transferred to the state treasurer, who shall hold, invest, transfer, sell, deposit and release the moneys, properties or securities as the general assembly may direct in accordance with this chapter; provided, that the moneys shall be invested in the following readily marketable classes of securities, bonds or other interest-bearing obligations of the United States, or in such securities as the sinking fund of this state may now or hereafter be invested; and provided further, that investment shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits. The state treasurer shall dispose of securities or other properties belonging to the unemployment compensation fund only under the direction of the commissioner.



§ 50-7-502 - Unemployment compensation administration fund.

(a) (1) There is created in the state treasury a special fund to be known as the unemployment compensation administration fund.

(2) All moneys that are deposited or paid into this fund are appropriated and made available to the commissioner.

(3) All moneys in this fund shall be expended solely for the purpose of defraying the cost of administration of this chapter, and no other purpose whatsoever.

(4) The fund shall consist of all money appropriated and allotted by this state, and all moneys received from the United States, or any agencies of the United States, or from any other source, for that purpose.

(5) All moneys in this fund shall be deposited, administered and disbursed in the same manner and under the same conditions and requirements that are provided by law for other special funds in the state treasury.

(6) Any balances in this fund shall not lapse at any time, but shall be continuously available to the commissioner for expenditure consistent with this chapter.

(7) The moneys received from any agency of the United States, or any other state or agency, as compensation for services or facilities supplied to the agency or agencies shall be paid into this fund on the same basis as expenditures are made for the services or facilities from the fund or account.

(b) All moneys received from the United States secretary of labor or the secretary's successors for the administration of this chapter shall be expended solely for the purposes and in the amounts found necessary by the United States secretary of labor or the secretary's successors, for the proper and efficient administration of this chapter.

(c) It is the policy of this state that any moneys received from the United States secretary of labor or the secretary's predecessors or successors under the Social Security Act, Title III, compiled in 42 U.S.C. § 501 et seq., or any unencumbered balances in the unemployment compensation administration fund as of that date, or any moneys granted after that date to this state pursuant to the Wagner-Peyser Act, compiled in 29 U.S.C. § 49 et seq., or any moneys appropriated and allocated by this state or its political subdivisions, and matched by the moneys granted to this state pursuant to the Wagner-Peyser Act, which, because of any action or contingency, have been lost or have been expended for purposes other than, or in amounts in excess of, those found necessary by the United States secretary of labor or the secretary's successors for the proper administration of the fund, shall be replaced by the state within a reasonable time to the unemployment compensation administration fund for expenditure as provided in subsection (a).



§ 50-7-503 - Unemployment compensation special administrative fund.

(a) (1) There is created in the state treasury a fund to be known as the "unemployment compensation special administrative fund," which shall consist of interest collected on delinquent payments pursuant to § 50-7-404(a), the penalty rate payments collected under § 50-7-403(b)(2)(G)(i)(b), the civil money penalties collected under § 50-7-403(b)(2)(G)(ii), penalties collected in accordance with § 50-7-715(b)(2), and interest collected in accordance with § 50-7-715(c)(1).

(2) Annual estimates of expenditures and requirements from this fund shall be set forth in the budget document, and estimates approved by the general assembly shall be appropriated from this fund as a specific appropriation item in each year's general appropriations act.

(3) No sum sufficient appropriation shall be made from this fund that may add to estimates approved and appropriated by the general assembly, except for subdivisions (a)(1) and (2).

(4) The moneys deposited with the fund may be used for the following purposes:

(A) Replacements in the unemployment compensation administration fund as provided in § 50-7-502(c);

(B) Refunds pursuant to § 50-7-404(f) of interest erroneously collected; and

(C) Meeting necessary expenses for the administration of this chapter, including, but not limited to, automation expenses, as approved by the commissioner of finance and administration, the information systems council, and any other entity as required by law.

(b) (1) Interest earned on this fund shall be credited to and augment this fund.

(2) The balance of this fund and the balance of the unemployment compensation trust fund shall be considered for purposes of establishing the applicable premium table pursuant to § 50-7-403(j).



§ 50-7-504 - Nonliability of state for benefits.

(a) Benefits shall be deemed to be due and payable under this chapter only to the extent provided in this chapter and to the extent that moneys are available for the benefits to the credit of the unemployment compensation fund, and neither the state nor the commissioner shall be liable for any amount in excess of those sums.

(b) However, for the purpose of continuing the payment of benefits provided by this chapter, the commissioner is authorized to secure an advance of funds from the federal government, pursuant to and subject to the terms of the Social Security Act, Title XII, compiled in 42 U.S.C. § 1321 et seq., and/or 26 U.S.C. § 3302, or related acts when and if the commissioner deems the trust fund is insufficient to pay the benefits provided in this chapter for the ensuing six (6) months.



§ 50-7-505 - Assessment for payment of interest -- Interest paid on advancement fund.

(a) In addition to all other premiums due under this chapter, if on any June 1, the fund has utilized during the preceding eight-month period or it has been determined that during the next four-month period ending on September 30, the fund will utilize moneys advanced under 42 U.S.C. § 1321 and interest is or will be due on the moneys advanced, each employer, except any employer who has not had benefits charged against the employer's account during the two-year period ending on the preceding December 31, and who has not had a negative balance in the employer's account during the same two-year period, shall be assessed an amount that will be used exclusively for the payment of interest due on the advance.

(b) The rate at which each such employer liable under subsection (a) will be assessed shall be determined by dividing the interest that will be due on the next September 30, by ninety-five percent (95%) of the total taxable wages paid during the preceding calendar year ending on December 31 by those employers liable under subsection (a).

(c) In order to determine the assessment of each employer liable under subsection (a), multiply the rate as determined in subsection (b) by each such employer's total taxable wages paid during the preceding calendar year ending on December 31.

(d) Each employer liable under subsection (a) shall be notified of the amount due as a result of subsection (a) on or before June 30. The amount shall be considered delinquent if not paid on or before July 31. Amounts that are unpaid on the day following the date due and payable shall bear interest at the same rate as for regular premiums.

(e) The amount of the assessment will not be included in the determination of an employer's experience rating.

(f) There is created in the state treasury a special fund, to be known as the interest paid on advancement fund (IPA fund).

(g) All moneys collected under this section shall be deposited into the IPA fund and are appropriated and made available exclusively to the commissioner of labor and workforce development for use in paying interest owed on advancements.

(h) All remedies applicable to the collection of employer premiums are applicable to this section.

(i) Any interest required to be paid on advances under the Social Security Act, Title XII, compiled in 42 U.S.C. § 1321 et seq., shall be paid in a timely manner and shall not be paid, directly or indirectly, by an equivalent reduction in unemployment premiums or otherwise, from amounts in the unemployment fund.



§ 50-7-506 - Unemployment trust fund -- Report to general assembly.

(a) The division of employment security shall annually develop and submit to the general assembly an unemployment trust fund balance report not later than February 1.

(b) The report shall include the unemployment trust fund balance as credited to the state's account with the United States department of treasury as of the preceding December 31.

(c) The report shall also include the projected unemployment trust fund revenues and expenditures and trust fund balances for the eighteen-month period beginning January 1, and shall be prepared and documented in accordance with sound statistical methodology. The report will be accompanied by a written explanation of the methodology.



§ 50-7-507 - Investment and securing of funds -- Interest.

(a) All moneys in the state treasury in funds created by this chapter shall be invested and secured under title 9, chapter 4, parts 1-4 and 6-8; provided, that in the event of any conflict between this section and § 50-7-501(b), § 50-7-501(b) shall control.

(b) The state treasurer shall periodically review the balances in the various funds created pursuant to this chapter and allocate the interest as is payable pursuant to title 9, chapter 4, parts 1-4 and 6-8.

(c) The state treasurer shall pro rata reduce interest allocations to all funds for which interest is paid pursuant to this section, if necessary, to compensate for any account or fund having a negative balance for the period for which interest allocations are made.






Part 6 - Administration

§ 50-7-601 - Unemployment compensation bureau -- Division of the Tennessee state employment service.

(a) There is created and established in the division of employment security a coordinate bureau to be designated as the unemployment compensation bureau. The bureau shall be a separate administrative unit with respect to personnel and budget, except insofar as the commissioner may find that separation is impracticable. The bureau shall exercise all the powers, perform the duties, and be subject to all the limitations prescribed in this chapter, except those pertaining to overall administration of the division vested in the administrator or except those pertaining to the overall supervision of the department vested in the commissioner, and those provided in this section for the division of the Tennessee state employment service.

(b) There is also created within the department of labor and workforce development the division of Tennessee state employment service, the latter being more fully described in § 50-7-608. The division shall be a separate administrative entity with respect to personnel and budget, except insofar as the commissioner may find that separation impracticable. The division shall be subject to the supervision and control of the commissioner within the provisions of this chapter.



§ 50-7-602 - Authority and duties of commissioner.

(a) It is the duty of the administrator to administer this chapter. The commissioner has the power and authority to adopt, amend or rescind rules and regulations, to employ persons, make expenditures, require reports, make investigations, and take other action the commissioner deems necessary or suitable to that end.

(b) The rules and regulations shall be effective as provided in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The commissioner shall determine the commissioner's own organization and methods of procedure in accordance with this section, and shall have an official seal, which shall be judicially noticed.

(d) Not later than February 1 of each year, the commissioner shall submit to the governor a report covering the administration and operation of this chapter during the preceding twelve-month period ending on September 30, and shall make recommendations for amendments to this chapter the commissioner deems proper.

(e) The report shall include a balance sheet of the moneys in the fund in which there shall be provided, if possible, a reserve against the liability in future years to pay benefits in excess of the then current premiums, which reserve shall be set up by the commissioner in accordance with accepted actuarial principles on the basis of statistics of employment, business activity and other relevant factors for the longest possible period.

(f) Whenever the commissioner believes that a change in premium or benefit rates will become necessary to protect the solvency of the fund, the commissioner shall promptly so inform the governor and the general assembly, and make recommendations with respect to the change in premium or benefit rates.



§ 50-7-603 - Regulations and rules.

Regulations and rules may be adopted, amended or rescinded by the commissioner as provided in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 50-7-604 - Publications.

The commissioner shall cause to be printed for distribution to the public the text of this chapter, the commissioner's regulations and general rules, the commissioner's annual reports to the governor, to be printed for distribution biennially, and any other material the commissioner deems relevant and suitable and shall furnish the material to any person upon application for the material.



§ 50-7-605 - Personnel.

(a) (1) Subject to this chapter, the commissioner is authorized to appoint, fix the compensation and prescribe the duties and powers of officers, accountants, attorneys, experts and other persons necessary in the performance of the commissioner's duties.

(2) All positions except those provided for in § 50-7-714 shall be filled by persons selected and appointed on a nonpartisan merit basis.

(3) The commissioner shall provide for the holding of examinations to determine the qualifications of applicants for the positions so classified, and, except for temporary appointments not to exceed six (6) months in duration, shall appoint the personnel on the basis of efficiency and fitness as determined in the examinations.

(4) The commissioner shall not appoint or employ any person who is an officer or committee member of any political party organization or who holds, or is a candidate for, any elective public office.

(5) The commissioner may delegate to any person so appointed the power and authority the commissioner deems reasonable and proper for the effective administration of this chapter, and may, in the commissioner's discretion, require bond of any person handling moneys or signing checks or warrants under this chapter, and the premiums on the bond shall be paid from the administrative fund.

(b) The provisions of this section as to the holding of examinations and the making of appointments on the basis of the examinations shall be inoperative so long as the state has in effect a civil service system applicable to the department of labor and workforce development.



§ 50-7-606 - State unemployment compensation advisory council.

(a) The commissioner shall appoint a state unemployment compensation advisory council composed of an equal number of employer representatives and employee representatives who may fairly be regarded as representative because of their vocation, employment or affiliations, and of members representing the general public that the commissioner may designate.

(b) This council shall aid the commissioner in formulating policies and discussing problems related to the administration of this chapter and in assuring impartiality and freedom from political influence in the solution of the problems.

(c) The advisory council shall serve without compensation, but shall be reimbursed for any necessary expense.

(d) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) In addition to any other meetings the state advisory council may have with the commissioner for those purposes included in subsection (b), the state advisory council shall meet at least twice a year with the administrator. At such meetings the administrator shall advise the council on the status of all operations of the division and the programs administered within the division. Members of the advisory council shall not be reimbursed for necessary expenses in attending such meetings.



§ 50-7-607 - Employment stabilization.

The commissioner, with the advice and aid of the advisory council, and through the appropriate divisions, shall take all appropriate steps to:

(1) Reduce and prevent unemployment;

(2) Encourage and assist in the adoption of practical methods of vocational training, retraining and vocational guidance;

(3) Investigate, recommend, advise and assist in the establishment and operation, by municipalities, counties, school districts and the state, of reserves for public work to be used in times of business depression and unemployment;

(4) Promote the reemployment of unemployed workers throughout the state in every other way that may be feasible; and

(5) To these ends, carry on and publish the results of investigations and research studies.



§ 50-7-608 - State employment service.

(a) (1) The commissioner shall establish and maintain free public employment offices for the Tennessee state employment service in the number and in the places necessary for the proper administration of this chapter, and for the purposes of performing the duties that are within the purview of the act of congress entitled "An Act to provide for the establishment of a national employment system and for the cooperation with the states in the promotion of such system and for other purposes," approved June 6, 1933, 48 Stat. 113; 29 U.S.C. § 49(c).

(2) It is the duty of the commissioner to cooperate with and, subject to the approval of the governor, to enter into any necessary and desirable agreements with any official or agency of the United States having powers or duties under the act referenced in subdivision (a)(1), or any subsequent act of congress, and to do and perform all things necessary to secure to this state the benefits of the act referenced in subdivision (a)(1), or any subsequent acts of congress in the promotion and maintenance of a system of public employment offices.

(3) The act referenced in subdivision (a)(1), is accepted by this state, in conformity with section 4 of that act, and this state will observe and comply with the requirements of the act referenced in subdivision (a)(1).

(4) The department is designated and constituted the agency of this state for the purpose of that act.

(5) The commissioner shall appoint the director, and other officers and employees of the Tennessee state employment service.

(6) The commissioner may cooperate with or enter into agreements with the railroad retirement board with respect to the establishment, maintenance and the use of free employment service facilities.

(b) (1) All moneys received by this state under that act of congress, as amended, shall be paid into the special employment service account in the unemployment compensation administration fund, and these moneys are made available to the commissioner to be expended as provided by this section and by the act referenced in subdivision (a)(1).

(2) For the purpose of establishing and maintaining free public employment offices, the commissioner is authorized to enter into agreements with the railroad retirement board, or any other agency of the United States charged with the administration of an unemployment compensation law, with any political subdivisions of this state, or with any private, nonprofit organization, and, as a part of the agreement, the commissioner may accept moneys, services or quarters as a contribution to the employment service account.



§ 50-7-609 - Assistant or deputy commissioner.

(a) The commissioner of labor and workforce development may appoint an assistant or deputy commissioner for the division of employment security, and may delegate to the person so appointed the responsibility and authority in connection with the administration of this chapter, the commissioner may, from time to time, deem necessary, reasonable and proper for the effective and efficient administration of the division, including, but not limited to, the coordination of the unemployment compensation bureau of the division and the Tennessee state employment service.

(b) Neither this chapter nor title 8, chapter 30 shall apply to the appointment of the assistant or deputy commissioner provided for in this section, or to the assistant or deputy commissioner's tenure of office, it being the express intent that the assistant or deputy commissioner shall serve in that capacity solely at the will of the commissioner.



§ 50-7-610 - Contracts for administration of programs.

Any political subdivision of the state may contract for the administration of an unemployment compensation program following the established procedures of the division of employment security required by the terms of this chapter without the necessity of public bidding, as required by any public or private act or charter restriction, if the contract is entered into pursuant to a plan authorized and approved by any organization of governmental entities representing cities or counties.



§ 50-7-611 - Child support deduction.

(a) (1) An individual filing a new claim for unemployment compensation shall, at the time of filing the claim, disclose whether or not the individual owes child support obligations as defined under subsection (g).

(2) If the individual discloses that the individual owes child support obligations, and is determined to be eligible for unemployment compensation, the administrator shall notify the state or local child support enforcement agency enforcing the obligation that the individual has been determined eligible for unemployment compensation.

(b) Notwithstanding any other provision of this chapter, the administrator shall deduct and withhold from any unemployment compensation payable to an individual that owes child support obligations as defined under subsection (g):

(1) The amount specified by the individual to the administrator to be deducted and withheld under this subsection (b), if neither subdivision (b)(2) nor (3) is applicable;

(2) The amount, if any, determined pursuant to an agreement submitted to the commissioner under § 454(19)(B)(i) of the Social Security Act, codified in 42 U.S.C. § 654(19)(B)(i), by the state or local child support enforcement agency, unless subdivision (b)(3) is applicable; or

(3) Any amount otherwise required to be deducted and withheld from the unemployment compensation pursuant to legal process as that term is defined in § 462(e) of the Social Security Act [repealed], properly served upon the commissioner.

(c) (1) Any amount deducted and withheld under subsection (b) shall be paid by the administrator to the appropriate state or local child support enforcement agency.

(2) In counties having a population of seven hundred thousand (700,000) or more, according to the 1980 federal census or any subsequent federal census, the amount deducted shall be paid by the administrator to the appropriate local child support enforcement agency.

(d) Any amount deducted and withheld under subsection (b) shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by the individual to the state or local child support enforcement agency in satisfaction of the individual's child support obligations.

(e) For purposes of subsections (a)-(d), "unemployment compensation" means any compensation payable under this chapter, including amounts payable by the commissioner pursuant to an agreement under any federal law providing for compensation, assistance or allowances with respect to unemployment.

(f) This section applies only if appropriate arrangements have been made for reimbursement by the state or local child support enforcement agency for the administrative costs incurred by the administrator under this section that are attributable to child support obligations being enforced by the state or local child support enforcement agency.

(g) "Child support obligations," as used in this section, means only obligations that are being enforced pursuant to a plan described in § 454 of the Social Security Act, codified in 42 U.S.C. § 654, that has been approved by the secretary of health and human services under Title IV, Part D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq.

(h) "State or local child support enforcement agency," as used in this section, means any agency of a state or a political subdivision thereof operating pursuant to a plan described in subsection (g).



§ 50-7-612 - Food stamp overissuance deduction.

(a) An individual filing a new claim for unemployment compensation shall, at the time of filing the claim, disclose whether or not the individual owes an overissuance, as defined in § 13(c)(1) of the Food Stamp Act of 1977, codified in 7 U.S.C. § 2022(c)(1), of food stamp benefits. The administrator shall notify the state food stamp agency enforcing such obligation of any individual who discloses that such individual owes food stamp overissuances and who is determined to be eligible for unemployment compensation.

(b) The administrator shall deduct and withhold from any unemployment compensation payable to the individual who owes an uncollected overissuance of food stamp benefits:

(1) The amount specified by the individual to the administrator to be deducted and withheld under this subsection (b);

(2) The amount, if any, determined pursuant to an agreement submitted to the state food stamp agency under § 13(c)(3)(A) of the Food Stamp Act of 1977, codified in 7 U.S.C. § 2022(c)(3)(A); or

(3) Any amount otherwise required to be deducted and withheld from unemployment compensation pursuant to § 13(c)(3)(B) of the Food Stamp Act of 1977, codified in 7 U.S.C. § 2022(c)(3)(B).

(c) Any amount deducted and withheld under this section shall be paid by the administrator to the appropriate state food stamp agency.

(d) Any amount deducted and withheld under subsection (b) shall for all purposes be treated as if it were paid to the individual as unemployment compensation and be treated as if it were paid by the individual to the state food stamp agency as repayment of the individual's uncollected overissuance of food stamp benefits.

(e) For purposes of this section, "unemployment compensation" means any compensation payable under this chapter, including amounts payable by the commissioner pursuant to an agreement under federal law providing for compensation, assistance, or allowances with respect to unemployment.

(f) This section applies only if arrangements have been made for reimbursement by the state food stamp agency for the administrative costs incurred by the commissioner under this section that are attributable to the repayment of uncollected overissuances to the state food stamp agency.



§ 50-7-613 - Receiving notices electronically and submitting separation information electronically -- Electronic appeals.

By July 1, 2012, the department shall implement an Internet-based system that allows employers to receive separation notices from the department electronically and to submit separation information electronically to the department. The system shall also have the capability to allow an employer to initiate an appeal electronically.






Part 7 - Enforcement

§ 50-7-701 - Records and reports -- Evidence -- Privilege -- Cost.

(a) (1) Each employing unit shall keep true and accurate work records, for the periods of time and containing the information the commissioner prescribes. The records shall be open to inspection and be subject to being copied by the commissioner or the commissioner's authorized representative at any reasonable time and as often as necessary.

(A) The commissioner, the commissioner's designee or an unemployment hearing officer may require from a claimant all necessary information to process the claimant's claim and may require from any employing unit any sworn or unsworn reports, with respect to persons employed by it, that any of them deem necessary for the effective administration of this chapter.

(B) Information thus obtained pursuant to the administration of this chapter shall be held confidential and shall not be published or be open to public inspection in any manner revealing the individual's or the employing unit's identity, other than to:

(i) The extent necessary for the proper presentation of a claim for unemployment insurance benefits;

(ii) Public employees in the performance of their public duties and to their duly authorized agents and contractors for the purpose of performing such duties; provided, that the safeguard and security requirements of 20 CFR 603.9(b) and (c) are met;

(iii) State and local child support agencies for the enforcement, collection and establishment of child support obligations, for the location of child support obligors, and for the establishment of paternity. Information disclosed to the state and local child support agencies may be provided by them to their duly authorized agents, working under contract or otherwise; provided, that the information provided to the agents is limited to only information on individuals who are child support obligors or who are sought for establishing paternity, and the information is used only for the purposes of establishing and collecting child support obligations, locating child support obligors, and establishing paternity. Any agent of a state or local child support agency who receives information under this section shall be required to comply with all regulations, restrictions and safeguards provided in § 303(e)(1)(B) of the Social Security Act, codified in 42 U.S.C. § 503(e)(1)(B), as determined in regulations issued by the United States secretary of labor;

(iv) Any party or the party's legal representative at a hearing before an unemployment hearing officer or the commissioner's designee to the extent necessary for the proper presentation of a claim. Any documents, records, affidavits, testimony, or other information introduced into the record at any hearing before an unemployment hearing officer or the commissioner's designee shall not be held confidential and shall be open to public inspection, unless expressly prohibited by other state or federal law or by administrative or judicial protective order. Hearings before an unemployment hearing officer or the commissioner's designee will be open to the public, subject to rules the agency prescribed in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and applicable federal law;

(v) The bureau of TennCare, the office of inspector general, and their duly authorized agents and contractors, for the sole purpose of investigating the eligibility of TennCare enrollees and applicants; provided, that the information disclosed to the agents shall only include TennCare enrollee and applicant information, and that the information shall be used only for the following purposes: verification of eligibility for TennCare, verification of TennCare enrollee access to health insurance other than through TennCare, and determination of whether the enrollee is being charged and is paying correct TennCare premium amounts. It is further provided that, before any agent or contractor may have access to the information, the agent or contractor shall execute an agreement with the bureau of TennCare or the office of inspector general, warranting that any information obtained as provided in this section shall remain confidential, shall not be disclosed by the agent or contractor to third parties or subcontractors, and that the agent or contractor shall limit the use to the purposes set forth in this section. The agreement shall further require that the contractor or agent return or destroy all confidential information received during the course of the contract or agency, and use appropriate safeguards to prevent use or disclosure other than as provided for by law and by the contract or agency agreement. Nothing in this subdivision (a)(1)(B)(v) shall be construed to prevent the office of inspector general from sharing the information with other public agencies, including law enforcement agencies, in the performance of the official duties of the office of inspector general and those agencies, as may be otherwise provided by law; or

(vi) To the individual or employing unit to whom the records relate, or to their agents with a written authorization from the individual or employing unit.

(C) Any employee or commissioner's designee or any employee of the commissioner or any public employee or contractor of a public employee in the performance of the public employee's or contractor's public duties or any employee, official or agent of a state or local child support agency, or employees of duly authorized agents of, or contractors with, the bureau of TennCare or the office of inspector general, who has received the information who violates this section commits a Class C misdemeanor.

(2) Information obtained by the division of employment security pursuant to the Social Security Act, § 1137, codified in 42 U.S.C. § 1320b-7, as added by § 2651 of the Deficit Reduction Act of 1984 (Pub. L. No. 98-369), shall be held confidential in accordance with subdivision (a)(1), § 1137(a)(5) of the Social Security Act, codified in 42 U.S.C. § 1320b-7(a)(5) and regulations described in § 1137(a)(5)(B) of the Social Security Act, codified in 42 U.S.C. § 1320b-7(a)(5)(B).

(b) Neither the commissioner, a commissioner's designee, nor any employee of the department shall be required by any process to appear in any court to give evidence as to the contents of any official record of the division maintained pursuant to this chapter, but the evidence of non-confidential records may be introduced by deposition of any of them, which must be taken in the office of the department where the record is filed. The evidence also may be taken by interrogatories propounded to any of them, or by affidavit executed by any of them. Any subpoena or subpoena duces tecum issued contrary to this subsection (b) may be disregarded by any person or persons.

(c) All letters, reports, communications, or any other matters, either oral or written, from the employer or employee or former employee, to each other, or to the department, or to or by any of the agents, representatives or employees of any of them, which shall have been written, spoken, sent, delivered or made in connection with the requirements and administration of this chapter, shall be absolutely privileged, and shall not be made the subject matter or basis for any suit for libel or slander in any court.

(d) The cost of disclosure of information, other than for the proper administration of a claim, shall be paid by the requestor in accordance with 20 CFR 603.8(d).



§ 50-7-702 - Oaths and witnesses -- Disputed claims -- Evidence.

In the discharge of the duties imposed by this part, an unemployment hearing officer, the commissioner, the commissioner's designee, and any duly authorized representative of any of them shall have power to administer oaths and affirmations, take depositions, certify to official acts, and issue subpoenas to compel the attendance of witnesses, and the production of books, papers, correspondence, memoranda and other records deemed necessary as evidence in connection with a disputed claim or the administration of this part.



§ 50-7-703 - Subpoenas -- Refusal to obey -- Penalty.

In case of contumacy by or refusal to obey a subpoena issued to any person, any court of this state within the jurisdiction of which the inquiry is carried on, or within the jurisdiction of which the person guilty of contumacy or refusal to obey is found or resides or transacts business, upon application by the commissioner or the commissioner's designee, an unemployment hearing officer, or any duly authorized representative of any of them, shall have jurisdiction to issue to the person an order requiring that person to appear before the commissioner, the commissioner's designee, an unemployment hearing officer, or any duly authorized representative of any of them, there to produce evidence if so ordered, or there to give testimony touching the matter under investigation or in question. Any failure to obey the order of the court may be punished by the court as a contempt of the court, and, in addition to the contempt proceeding, any person who without just cause fails or refuses to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda and other records, if it is in the person's power so to do, in obedience to a subpoena of the commissioner, the commissioner's designee, an unemployment hearing officer or any duly authorized representative of any of them, commits a Class C misdemeanor.



§ 50-7-704 - Protection against self-incrimination.

No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda and other records before the commissioner, an unemployment hearing officer, or any duly authorized representative of any of them, or in obedience to the subpoena of any of them in any cause or proceeding before the commissioner or an unemployment hearing officer, on the ground that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which the individual is compelled after having claimed the individual's privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.



§ 50-7-705 - Federal-state cooperation.

(a) In the administration of this chapter, the commissioner shall cooperate with the United States department of labor to the fullest extent consistent with this chapter, and shall take action, through the adoption of appropriate rules, regulations, administrative methods and standards, necessary to secure to this state and its citizens all advantages available under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., that relate to unemployment compensation, the federal Unemployment Tax Act, compiled in 26 U.S.C. § 3301 et seq., the Wagner-Peyser Act, compiled in 29 U.S.C. § 49 et seq., and the Federal-State Extended Unemployment Compensation Act of 1970, found at 26 U.S.C. § 3304 note.

(b) In the administration of § 50-7-305, which is enacted to conform with the requirements of the Federal-State Extended Unemployment Compensation Act of 1970, the commissioner shall take action necessary to:

(1) Ensure that § 50-7-305 is interpreted and applied to meet the requirements of the Federal-State Extended Unemployment Compensation Act of 1970 found at 26 U.S.C. § 3304 note, as interpreted by the United States department of labor; and

(2) Secure to this state the full reimbursement of the federal share of extended benefits paid under this chapter that are reimbursable under the Federal-State Extended Unemployment Compensation Act of 1970.

(c) The commissioner may afford reasonable cooperation with every agency of the United States or of any state charged with administration of any unemployment insurance law.



§ 50-7-706 - Reciprocal arrangements and cooperation.

(a) The commissioner shall participate in any arrangements for the payment of compensation on the basis of combining an individual's wages and employment covered under this chapter with the individual's wages and employment covered under the unemployment compensation laws of other states that are approved by the United States secretary of labor, in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in such situations and that include provisions for:

(1) Applying the base period of a single state law to a claim involving the combining of an individual's wages and employment covered under two (2) or more state unemployment compensation laws; and

(2) Avoiding the duplicate use of wages and employment by reason of the combining.

(b) The commissioner is authorized to enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the federal government, or both, whereby:

(1) Services performed by an individual for a single employing unit for which services are customarily performed by the individual in more than one (1) state shall be deemed to be services performed entirely within any one (1) of the states in which:

(A) Any part of the individual's service is performed;

(B) The individual has the individual's residence; or

(C) The employing unit maintains a place of business; provided, that there is in effect, as to the services, an election by an employing unit with the acquiescence of the individual, approved by the agency charged with the administration of the state's unemployment compensation law, pursuant to which services performed by the individual for the employing unit are deemed to be performed entirely within that state;

(2) Potential rights to benefits accumulated under the unemployment compensation laws of one (1) or more states or under one (1) or more such laws of the federal government, or both, may constitute the basis for the payment of benefits through a single appropriate agency;

(3) Wages or services, upon the basis of which an individual may become entitled to benefits under an unemployment compensation law of another state or of the federal government, shall be deemed to be wages for insured work for the purpose of determining the individual's rights to benefits under this chapter, and wages for insured work, on the basis of which an individual may become entitled to benefits under this chapter, shall be deemed to be wages or services on the basis of which unemployment compensation under the law of another state or of the federal government is payable, but no such arrangement shall be entered into, unless it contains provisions for reimbursements to the fund for the benefits paid under this chapter upon the basis of the wages or services, and provisions for reimbursements from the fund for the compensation paid under the other law upon the basis of wages for insured work, that the commissioner finds will be fair and reasonable to all affected interests; and

(4) Premiums due under this chapter with respect to wages for insured work shall, for the purposes of §§ 50-7-401 -- 50-7-403, be deemed to have been paid to the fund as of the date payment was made as contributions therefor under another state or federal unemployment law, but no such arrangement shall be entered into unless it contains provisions for the reimbursement to the fund of the premiums deemed paid that the commissioner finds will be fair and reasonable as to all affected interests.

(c) (1) Reimbursements paid from the fund pursuant to subdivision (b)(3) shall be deemed to be benefits for the purpose of this chapter.

(2) The commissioner is authorized to make to other states or federal agencies, and to receive from other state or federal agencies, reimbursements from or to the fund, in accordance with arrangements entered into pursuant to subsection (b).

(d) To the extent permissible under the laws and constitution of the United States, the commissioner is authorized to enter into or cooperate in arrangements whereby facilities and services provided under this chapter and facilities and services provided under the unemployment compensation law of any foreign government may be utilized for the taking of claims and the payment of benefits under the Tennessee Employment Security Law, compiled in this chapter, or under a similar law of the foreign government.

(e) If a claimant has been overpaid benefits under the laws of another state and that state certifies to the department the facts involved and that the individual is liable under its law to repay the benefits and requests the department to recover the overpayment, the commissioner is authorized to deduct from future benefits payable to the claimant in either the current or any subsequent benefit year an amount equivalent to the amount of the overpayment determined by that state.



§ 50-7-707 - Destruction of records.

Destruction of records maintained by the division of employment security shall be accomplished pursuant to the terms of title 10, chapter 7, part 3; provided, that the records shall be retained for a period of time at least as long as may be necessary in order to comply with applicable federal law.



§ 50-7-708 - Protection of rights and benefits -- Penalty for violations.

(a) (1) No agreement by an individual to waive, release or commute the individual's rights to benefits, or any other rights under this chapter, shall be valid.

(2) No agreement by any individual in the employ of any person or concern to pay all or any portion of an employer's premiums, required under this chapter from the employer, shall be valid.

(3) No employer shall directly or indirectly make, require or accept any deduction from wages to finance the employer's premiums required from the employer, or require or accept any waiver of any right under this chapter by any individual in the employer's employ.

(4) Any employer, or officer or agent of any employer, who violates this subsection (a) commits a Class C misdemeanor.

(b) (1) No individual claiming benefits shall be charged fees of any kind in any proceedings under this chapter by the commissioner's designee, the commissioner, or the commissioner's representatives, or by any court or any officer of the court; provided, that this subdivision (b)(1) shall not limit or affect the requirements of § 50-7-304(i)(5) with respect to giving bond for costs incident to the filing of a petition for certiorari for judicial review of any decision of the commissioner. Excluding attorney's fees, the uncharged fees shall be deemed a part of the expenses of administering this chapter.

(2) Any individual claiming benefits in any proceedings before the commissioner's designee, the commissioner, or the commissioner's representatives, may be represented by counsel or other duly authorized agents. No counsel or agent shall either charge or receive from the individual for services rendered in representing the individual in the administrative proceedings more than any amount approved by the commissioner's designee. Any counsel or agent seeking compensation for the services shall submit a written application to the commissioner's designee for prior approval of the compensation supported by details and information that the commissioner's designee requires.

(3) Any individual claiming benefits in any proceedings before a court may be represented by counsel. No counsel shall either charge or receive from the individual for services rendered in representing the individual in the judicial proceedings more than an amount approved by the court before which the matter is pending. Any counsel seeking compensation for the services shall submit a written application, if required, to the court for prior approval of the compensation supported by details and information that court requires.

(4) Any person who violates this subsection (b) commits, for each offense, a Class C misdemeanor.

(c) No assignment, pledge or encumbrance of any right to benefits that are or may become due or payable under this chapter shall be valid. The rights to benefits shall be exempt from levy, execution, attachment or any other remedy whatsoever provided for the collection of debt. Benefits received by any individual, so long as they are not mingled with other funds of the recipient, are exempt from any remedy whatsoever for the collection of all debts, except debts incurred for necessaries furnished to the individual or the individual's spouse or dependents during the time when the individual was unemployed. No waiver of any exemption provided for in this subsection (c) is valid.

(d) In the case where a claimant has duly filed a claim for benefits and the claimant dies after the close of a week of unemployment in which the claimant was eligible and for which benefits are payable under this chapter, the division of employment security may designate any person who might in its judgment properly receive the benefits, and a receipt or an endorsement from the person so designated shall fully discharge the fund from liability for the benefits.



§ 50-7-709 - Misrepresentation to obtain benefits -- Penalty.

(a) It is an offense for any person or entity to knowingly make a false statement or representation or fail to disclose a material fact, to obtain or increase any benefit or other payment under this chapter, either for the person's own benefit or for the benefit of any other person.

(b) Each false statement or representation or failure to disclose a material fact constitutes a separate offense.

(c) All prosecutions for offenses defined by this section shall be commenced within two (2) years after the commission of the offense.

(d) (1) A violation of this section is a Class C misdemeanor.

(2) A second or subsequent violation of this section is a Class E felony; provided, that the second or subsequent violation of this section occurs after a conviction has been obtained for the previous violation.

(3) A first or subsequent violation of this section where the person has a prior conviction for a similar offense in another jurisdiction is a Class E felony; provided, that the second or subsequent violation occurs after a conviction has been obtained for the previous violation.

(4) Subdivision (d)(2) or (d)(3) shall only apply if at least one (1) of the required offenses occurs on or after January 1, 2010.



§ 50-7-710 - Misrepresentation to obtain benefits under other than Tennessee law -- Penalty.

(a) It is an offense for any person to knowingly make a false statement or representation of a material fact or fail to disclose a material fact with intent to defraud by obtaining or increasing any benefit under the unemployment compensation law of any other state of the United States or of the federal government or of any of its territories, or of a foreign government, either for the person's own benefit or for the benefit of any other person.

(b) Each false statement or representation or failure to disclose a material fact constitutes a separate offense.

(c) (1) A violation of this section is a Class C misdemeanor.

(2) A second or subsequent violation of this section is a Class E felony; provided, that the second or subsequent violation of this section occurs after a conviction has been obtained for the previous violation.

(3) A first or subsequent violation of this section where the person has a prior conviction for a similar offense in another jurisdiction is a Class E felony; provided, that the second or subsequent violation occurs after a conviction has been obtained for the previous violation.

(4) Subdivision (c)(2) or (c)(3) shall only apply if at least one (1) of the required offenses occurs on or after January 1, 2010.



§ 50-7-711 - Misrepresentation to prevent benefit payments or to evade premium liability -- Penalty.

(a) Any employing unit, or any officer or agent of an employing unit, or any other person who makes a false statement or representation knowing it to be false, or who knowingly fails to disclose a material fact, to prevent or reduce the payment of benefits to any individual entitled to benefits, or to avoid becoming or remaining subject to this chapter, or to avoid or reduce any premium or other payment required from an employing unit under this chapter, or who willfully fails or refuses to make the premiums or other payments, or to furnish any reports required under this chapter, or to produce or permit the inspection or copying of records as required under this chapter, commits a Class E felony.

(b) Each false statement or representation or failure to disclose a material fact, and each day of the failure or refusal constitutes a separate offense.



§ 50-7-712 - Violations -- Class E felony.

(a) Any person who willfully violates this chapter or any order, rule or regulation under this chapter, the violation of which is made unlawful, or the observance of which is required under the terms of this chapter, and for which a penalty is neither prescribed elsewhere in this chapter nor provided by any other applicable statute, commits a Class E felony.

(b) Each day the violation continues constitutes a separate offense.



§ 50-7-713 - Receiving payment for nondisclosure or misrepresentation of material fact -- Class E felony.

(a) Any person who, by reason of the nondisclosure or misrepresentation by the person, or by another, of a material fact, irrespective of whether the nondisclosure or misrepresentation was known or fraudulent, has received any sum as benefits under this chapter while any conditions for the receipt of benefits imposed by this chapter were not fulfilled in the person's case, or while the person was disqualified from receiving benefits, shall, in the discretion of the administrator, either be liable to have the sum deducted from any future benefits payable to the person under this chapter or shall be liable to repay to the administrator for the unemployment compensation fund, a sum equal to the amount so received by the person, and the sum shall be collectible in the manner provided in § 50-7-404(b) for the collection of past-due premiums.

(b) Furthermore, any person who knowingly and willfully violates this section commits a Class E felony.



§ 50-7-714 - Prosecutions -- Representation in court.

(a) (1) All criminal actions for violations of this chapter, or any rules or regulations issued pursuant to this chapter, shall be prosecuted by the district attorney general of the judicial district in which the violation occurs, or the attorney general and reporter, in which case a prosecutor shall be dispensed with and no prosecutor need be marked on the indictment for the violation.

(2) The grand juries of the state are given inquisitorial powers over the violations of this chapter.

(b) In the event any criminal actions for the violation of this chapter or any rules or regulations issued pursuant to this chapter should, in the opinion of the appropriate district attorney general, be initiated by a criminal warrant for the purpose of providing the accused a preliminary hearing to determine probable cause, the appropriate district attorney general or assistant district attorney general shall sign the warrant.



§ 50-7-715 - Repayment of unemployment benefits as a result of a violation of this chapter -- Interest on amount due -- Appeal does not toll interest -- Application of moneys received.

(a) Any person who has received unemployment benefits by knowingly misrepresenting, misstating, or failing to disclose any material fact, or by making a false statement or false representation without a good faith belief as to the correctness of the statement or representation, after a determination by the commissioner that such a violation has occurred, shall be required to repay the amount of benefits received.

(b) (1) The commissioner shall assess a penalty equal to fifteen percent (15%) of the overpaid benefits as described in subsection (a), to comply with the requirements of 42 U.S.C. § 503(a)(11). Moneys collected by this penalty shall be deposited into the unemployment compensation fund as provided in § 50-7-501.

(2) The commissioner shall further assess a penalty equal to seven and one-half percent (7.5%) of the overpaid benefits described in subsection (a). Moneys collected by this penalty shall be used to defray the costs of deterring, detecting, or collecting overpayments. The penalty provided in this subdivision (b)(2) is in addition to the penalty provided in subdivision (b)(1).

(c) (1) In addition to the requirements of subsections (a) and (b), the commissioner shall assess interest at a rate of no more than one and one-half percent (1.5%) per month on the total amount due that remains unpaid for a period of thirty (30) or more calendar days after the date on which the commissioner sends notice of the commissioner's determination that a violation has occurred to the last known address of the claimant. For purposes of this subdivision (c)(1), "total amount due" includes the unemployment benefits received pursuant to subsection (a) and the penalties provided for in subsection (b).

(2) A pending appeal of the order of the commissioner shall not suspend the assessment of interest on unemployment benefits obtained in violation of this chapter.

(d) Moneys received by the department in repayment of unemployment benefits and payment of penalties and interest pursuant to this section shall first be applied to the unemployment benefits received, then to any penalties due, and then to any interest due.






Part 8 - Tennessee Works Act of 2012

§ 50-7-801 - Short title.

This part shall be known and may be cited as the "Tennessee Works Act of 2012."



§ 50-7-802 - Tennessee Works pilot program -- Purpose.

(a) There is hereby established the Tennessee works pilot program to provide job training designed to attract new businesses to the state and to assist in the expansion or retention of existing businesses in this state.

(b) The purpose of the Tennessee works pilot program is to:

(1) Enhance this state's economic growth and vitality by offering assistance to privately owned businesses and industries in training a new workforce and by creating new jobs and retaining and upgrading existing jobs;

(2) Provide technical education and training as a component of this state's economic development efforts;

(3) Be flexible and responsive to the training needs of business and industry in this state; and

(4) Offering on-the-job training programs to support existing employees and dislocated workers.



§ 50-7-803 - Part definitions.

As used in this part:

(1) "Department" means the department of labor and workforce development;

(2) "Dislocated worker" means an individual who:

(A) Has been terminated or laid off, or who has received a notice of termination or layoff from employment, including an individual:

(i) Currently eligible for unemployment insurance benefits; or

(ii) Who has exhausted entitlement to unemployment insurance benefits;

(B) Has been terminated or laid off, or has received a notice of termination or layoff from employment as a result of any permanent closure of, or any substantial layoff at, a plant, facility, or enterprise, including a facility at which the employer has made a general announcement that the facility will close within one hundred eighty (180) days;

(C) Was self-employed, but is unemployed as a result of general economic conditions in the community in which the individual resides or because of natural disasters; or

(D) Is a displaced homemaker;

(3) "Displaced homemaker" means an individual who has been:

(A) Providing unpaid services to the individual's family members in the home; and

(B) Dependent on the income of another family member but is no longer supported by that income;

(4) "Eligible business" means a business determined by the department to be eligible for Tennessee works pilot program grants;

(5) "Eligible training expenses" means expenses determined by the department to be eligible for grants awarded through the Tennessee works pilot program; and

(6) "Trade adjustment assistance funds" means funds distributed in accordance with the federal Trade Adjustment Assistance Reform Act of 2002, compiled in title 19 of the United States Code.



§ 50-7-804 - Administration -- Reimbursable screening for potential employment of grants to private businesses.

(a) The department shall administer the Tennessee works pilot program by awarding reimbursable training grants to privately owned businesses for the purpose of screening for potential employment of new and existing employees in this state.

(b) (1) Tennessee works pilot program training grants will be awarded to eligible businesses seeking to make new hires during or after the screening period. Such grants shall be used for the eligible training expenses of a dislocated worker:

(A) Who is a first-time unemployment insurance claimant. The claimant shall continue to receive unemployment insurance benefits during the screening period; or

(B) Whose job is lost due to workforce offshoring by the worker's former employer and who is currently under a valid trade petition approved by the United States department of labor.

(2) (A) A Tennessee works pilot program screening period shall last for up to, but no more than, eight (8) weeks. At any time during the screening period or after the screening period, the employer may elect to employ a dislocated worker on a full-time basis.

(B) (i) If an employer elects to employ the dislocated worker and to provide additional on the job training (OJT) to the dislocated worker, then the employer will be eligible to receive a wage offset in return for providing additional OJT to the dislocated worker. The employment and training of a dislocated worker pursuant to this subdivision (b)(2)(B)(i) shall be in accordance with the department's existing OJT program and the department's rules and policies regarding the existing OJT program.

(ii) A dislocated worker shall no longer be eligible to receive unemployment insurance benefits or trade adjustment compensation if the dislocated worker is employed and receiving OJT pursuant to subdivision (b)(2)(B)(i). If the employer does not retain the dislocated worker following the OJT period and the dislocated worker is otherwise eligible to receive unemployment insurance benefits, then the dislocated worker can, upon filing a claim, resume receipt of unemployment insurance benefits.

(3) An employer shall no longer be eligible for grants through the Tennessee works pilot program if the employer does not demonstrate a pattern of continued employment of dislocated workers following the end of the OJT period.

(c) Trade adjustment assistance funds shall only be awarded:

(1) Through the Tennessee works pilot program pursuant to subdivision (b)(1)(B); and

(2) To be used in limited cases as an option to expedite employment where the conditions described in subdivision (b)(1)(B) exist.



§ 50-7-805 - Funding -- Organizations ineligible for grants.

(a) The Tennessee works pilot program established under this part shall be funded solely with funds received by the state from the United States department of labor and shall be subject to the availability of such funds and all laws governing the use of the funds.

(b) No Tennessee works pilot program grant shall be awarded to:

(1) Any state entity;

(2) Any county, city, town, or other political subdivision of this state; or

(3) Any organization or group of organizations, described in § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3), that is exempt from income tax under § 501(a) of the Internal Revenue Code, codified in 26 U.S.C. § 501(a).



§ 50-7-806 - Rules.

The department has authority to adopt rules to effectuate this part. The rules shall be adopted in accordance with the rulemaking provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The department may also adopt emergency rules as determined to be necessary to effectuate this chapter, in accordance with the Uniform Administrative Procedures Act. No rule shall be adopted without prior hearing and notice as provided under the Uniform Administrative Procedures Act.



§ 50-7-807 - Report concerning findings and recommendations.

On or before January 1, 2014, the department shall report to the commerce and labor committee of the senate and the business and utilities committee of the house of representatives concerning the department's findings and recommendations concerning the Tennessee works pilot program.









Chapter 8 - Employment Agencies [Repealed]



Chapter 9 - Drug-free Workplace Programs

§ 50-9-101 - Legislative intent.

(a) It is the intent of the general assembly to promote drug-free workplaces in order that employers in this state be afforded the opportunity to maximize their levels of productivity, enhance their competitive positions in the marketplace and reach their desired levels of success without experiencing the costs, delays and tragedies associated with work-related accidents resulting from drug or alcohol abuse by employees. It is further the intent of the general assembly that drug and alcohol abuse be discouraged and that employees who choose to engage in drug or alcohol abuse face the risk of unemployment and the forfeiture of workers' compensation benefits.

(b) If an employer implements a drug-free workplace program in accordance with this chapter, which includes notice, education and procedural requirements for testing for drugs and alcohol pursuant to rules developed by the division, the covered employer may require the employee to submit to a test for the presence of drugs or alcohol and, if a drug or alcohol is found to be present in the employee's system at a level prescribed by statute or by rule adopted pursuant to this chapter, the employee may be terminated and forfeits eligibility for workers' compensation medical and indemnity benefits. However, a drug-free workplace program must require the covered employer to notify all employees that it is a condition of employment for an employee to refrain from reporting to work or working with the presence of drugs or alcohol in the employee's body and, if an injured employee refuses to submit to a test for drugs or alcohol, the employee forfeits eligibility for workers' compensation medical and indemnity benefits.



§ 50-9-102 - Applicability.

Sections 50-9-103 -- 50-9-111 apply to a drug-free workplace program implemented pursuant to rules adopted by the administrator of the bureau of workers' compensation. The application of this chapter is subject to the provisions of any applicable collective bargaining agreement. Nothing in the program authorized by this chapter is intended to authorize any employer to test any applicant or employee for alcohol or drugs in any manner inconsistent with federal constitutional or statutory requirements, including those imposed by the Americans with Disabilities Act, compiled in 42 U.S.C. § 12101 et seq. and the National Labor Relations Act, compiled in 29 U.S.C. § 151 et seq.



§ 50-9-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Alcohol" has the same meaning in this chapter when used in the federal regulations describing the procedures used for testing of alcohol by programs operating pursuant to the authority of the United States department of transportation, currently compiled at 49 CFR part 40. It is intended that the definition shall change as the department of transportation's regulations are revised;

(2) "Alcohol test" means an analysis of breath, or blood, or any other analysis that determines the presence and level or absence of alcohol as authorized by the United States department of transportation in its rules and guidelines concerning alcohol testing and drug testing;

(3) "Chain of custody" refers to the methodology of tracking specified materials or substances for the purpose of maintaining control and accountability from initial collection to final disposition for all such materials or substances, and providing for accountability at each stage in handling, testing and storing specimens and reporting test results;

(4) "Confirmation test," "confirmed test" or "confirmed drug or alcohol test" means a second analytical procedure used to identify the presence of a specific drug or alcohol or metabolite in a specimen, which test must be different in scientific principle from that of the initial test procedure and must be capable of providing requisite specificity, sensitivity and quantitative accuracy;

(5) "Covered employer" means a person or entity that employs a person, is covered by the Workers' Compensation Law, compiled in chapter 6 of this title, maintains a drug-free workplace pursuant to this chapter and includes on the posting required by § 50-9-105 a specific statement that the policy is being implemented pursuant to this chapter. This chapter shall have no effect on employers who do not meet this definition;

(6) "Drug" means any controlled substance subject to testing pursuant to drug testing regulations adopted by the United States department of transportation. A covered employer shall test an individual for all such drugs in accordance with this chapter. The commissioner of labor and workforce development may add additional drugs by rule in accordance with § 50-9-111;

(7) "Drug or alcohol rehabilitation program" means a service provider that provides confidential, timely and expert identification, assessment and resolution of employee drug or alcohol abuse;

(8) "Drug test" or "test" means any chemical, biological or physical instrumental analysis administered by a laboratory authorized to do so pursuant to this chapter, for the purpose of determining the presence or absence of a drug or its metabolites pursuant to regulations governing drug testing adopted by the United States department of transportation or other recognized authority approved by rule by the commissioner of labor and workforce development;

(9) "Employee" means any person who works for salary, wages or other remuneration for a covered employer;

(10) "Employee assistance program" means an established program capable of providing expert assessment of employee personal concerns; confidential and timely identification services with regard to employee drug or alcohol abuse; referrals of employees for appropriate diagnosis, treatment and assistance; and follow-up services for employees who participate in the program or require monitoring after returning to work. If, in addition to those activities, an employee assistance program provides diagnostic and treatment services, these services shall in all cases be provided by the program;

(11) "Employer" means a person or entity that employs a person and that is covered by the Workers' Compensation Law, compiled in chapter 6 of this title;

(12) "Initial drug or alcohol test" means a procedure that qualifies as a "screening test" or "initial test" pursuant to regulations governing drug or alcohol testing adopted by the United States department of transportation or other recognized authority approved by rule by the administrator of the bureau of workers' compensation;

(13) "Job applicant" means a person who has applied for a position with a covered employer and who has been offered employment conditioned upon successfully passing a drug or alcohol test, and may have begun work pending the results of the drug or alcohol test;

(14) "Medical review officer" or "MRO" means a licensed physician, employed with or contracted with a covered employer, who has knowledge of substance abuse disorders, laboratory testing procedures and chain of custody collection procedures; who verifies positive, confirmed test results; and who has the necessary medical training to interpret and evaluate an employee's positive test result in relation to the employee's medical history or any other relevant biomedical information;

(15) "Reasonable-suspicion drug testing" means drug or alcohol testing based on a belief that an employee is using or has used drugs or alcohol in violation of the covered employer's policy drawn from specific objective and articulable facts and reasonable inferences drawn from those facts in light of experience. Among other things, the facts and inferences may be based upon:

(A) Observable phenomena while at work, such as direct observation of drug or alcohol use or of the physical symptoms or manifestations of being under the influence of a drug or alcohol;

(B) Abnormal conduct or erratic behavior while at work or a significant deterioration in work performance;

(C) A report of drug or alcohol use, provided by a reliable and credible source;

(D) Evidence that an individual has tampered with a drug or alcohol test during employment with the current covered employer;

(E) Information that an employee has caused, contributed to or been involved in an accident while at work; or

(F) Evidence that an employee has used, possessed, sold, solicited or transferred drugs or used alcohol while working or while on the covered employer's premises or while operating the covered employer's vehicle, machinery or equipment;

(16) (A) "Safety-sensitive position" means a position involving a safety-sensitive function pursuant to regulations governing drug or alcohol testing adopted by the United States department of transportation. For drug-free workplaces, the commissioner is authorized, with the approval of the advisory council on workers' compensation, to promulgate rules expanding the scope of safety-sensitive position to cases where impairment may present a clear and present risk to co-workers or other persons;

(B) "Safety-sensitive position" means, with respect to any employer, a position in which a drug or alcohol impairment constitutes an immediate and direct threat to public health or safety, such as a position that requires the employee to carry a firearm, perform life-threatening procedures, work with confidential information or documents pertaining to criminal investigations or work with controlled substances; or a position in which a momentary lapse in attention could result in injury or death to another person; and

(17) "Specimen" means tissue, fluid or a product of the human body capable of revealing the presence of alcohol or drugs or their metabolites.



§ 50-9-104 - Testing for drugs or alcohol authorized -- Conditions for testing -- Effect of failure to comply.

(a) A covered employer may test a job applicant for alcohol or for any drug described in § 50-9-103; provided, that, for public employees, the testing shall be limited to the extent permitted by the Tennessee and federal constitutions. A covered employer may test an employee for any drug defined in § 50-9-103, and at any time set out in § 50-9-106. An employee who is not in a safety-sensitive position, as defined in § 50-9-103, may be tested for alcohol only when the test is based upon reasonable suspicion, as defined in § 50-9-103. An employee in a safety-sensitive position may be tested for alcohol use at any occasion described in § 50-9-106(a)(2)-(5), inclusive. In order to qualify as having established a drug-free workplace program that affords a covered employer the ability to qualify for the discounts provided under § 50-6-418 and deny workers' compensation medical and indemnity benefits and shift the burden of proof under § 50-6-110(c), all drug or alcohol testing conducted by covered employers shall be in conformity with the standards and procedures established in this chapter and all applicable rules adopted pursuant to this chapter. If a covered employer fails to maintain a drug-free workplace program in accordance with the standards and procedures established in this section and in applicable rules, the covered employer shall not be eligible for:

(1) Discounts under § 50-6-418;

(2) A shift in the burden of proof pursuant to § 50-6-110(c); or

(3) Denial of workers' compensation medical and indemnity benefits pursuant to this chapter. All covered employers qualifying for and receiving discounts provided under § 50-6-418 must be reported annually by the insurer to the division.

(b) The commissioner of labor and workforce development shall adopt a form pursuant to the commissioner's rulemaking authority, which form shall be used by the employer to certify compliance with this chapter. Substantial compliance in completing and filing the form with the commissioner shall create a rebuttable presumption that the employer has established a drug-free workplace program and is entitled to the protection and benefit of this chapter. Prior to granting any premium credit to an employer pursuant to § 50-6-418, all insurers and self-insured pools under chapter 6, part 4 of this title, shall obtain the form from the employer. No less frequently than monthly, insurers and self-insured pools shall submit the forms to the department of labor and workforce development. Any other employer desiring to establish a drug-free workplace shall file the form with the department.

(c) It is intended that any employer required to test its employees pursuant to the requirements of any federal statute or regulation shall be deemed to be in conformity with this section as to the employees it is required to test by those standards and procedures designated in that federal statute or regulation. All other employees of the employer shall be subject to testing as provided in this chapter in order for the employer to qualify as having a drug-free workplace program.



§ 50-9-105 - Written policy statement.

(a) One (1) time only, prior to testing, a covered employer shall give all employees and job applicants for employment a written policy statement that contains:

(1) A general statement of the covered employer's policy on employee drug or alcohol use, which must identify:

(A) The types of drug or alcohol testing an employee or job applicant may be required to submit to, including reasonable-suspicion drug or alcohol testing or drug or alcohol testing conducted on any other basis; and

(B) The actions the covered employer may take against an employee or job applicant on the basis of a positive confirmed drug or alcohol test result;

(2) A statement advising the employee or job applicant of the existence of this section;

(3) A general statement concerning confidentiality;

(4) Procedures for employees and job applicants to confidentially report to a medical review officer the use of prescription or nonprescription medications to a medical review officer after being tested, but only if the testing process has revealed a positive result for the presence of alcohol or drug use;

(5) The consequences of refusing to submit to a drug or alcohol test;

(6) A representative sampling of names, addresses and telephone numbers of employee assistance programs and local drug or alcohol rehabilitation programs;

(7) A statement that an employee or job applicant who receives a positive confirmed test result may contest or explain the result to the medical review officer within five (5) working days after receiving written notification of the test result; that if an employee's or job applicant's explanation or challenge is unsatisfactory to the medical review officer, the medical review officer shall report a positive test result back to the covered employer; and that a person may contest the drug or alcohol test result pursuant to rules adopted by the department of labor and workforce development;

(8) A statement informing the employee or job applicant of the employee's responsibility to notify the laboratory of any administrative or civil action brought pursuant to this section;

(9) A list of all drug classes for which the employer may test;

(10) A statement regarding any applicable collective bargaining agreement or contract and any right to appeal to the applicable court;

(11) A statement notifying employees and job applicants of their right to consult with a medical review officer for technical information regarding prescription or nonprescription medication; and

(12) A statement complying with the requirements for notice under § 50-9-101(b).

(b) A covered employer shall ensure that at least sixty (60) days elapse between a general one-time notice to all employees that a drug-free workplace program is being implemented and the effective date of the program. The notice shall also indicate that on the effective date of the program that § 50-6-110(c) will apply to that employer.

(c) A covered employer shall include notice of drug and alcohol testing on vacancy announcements for positions for which drug or alcohol testing is required. A notice of the covered employer's drug and alcohol testing policy must also be posted in an appropriate and conspicuous location on the covered employer's premises, and copies of the policy must be made available for inspection by the employees or job applicants of the covered employer during regular business hours in the covered employer's personnel office or other suitable locations.

(d) Subject to any applicable provisions of a collective bargaining agreement or any applicable labor law, a covered employer may rescind its coverage under this chapter by posting a written and dated notice in an appropriate and conspicuous location on its premises. The notice shall state that the policy will no longer be conducted pursuant to this chapter. The employer shall also provide sixty (60) days' written notice to the employer's workers' compensation insurer of the rescission. As to employees and job applicants, the recession shall become effective no earlier than sixty (60) days after the date of the posted notice.

(e) The commissioner of labor and workforce development shall develop a model notice and policy for drug-free workplace programs.

(f) Any notice required by this section shall inform minors who are tested that the minor's parents or guardians will be notified of the results of tests conducted pursuant to this chapter.



§ 50-9-106 - Required drug or alcohol tests.

(a) To the extent permitted by law, a covered employer who establishes a drug-free workplace is required to conduct the following types of drug or alcohol tests:

(1) Job Applicant Drug and Alcohol Testing. A covered employer must, after a conditional offer of employment, require job applicants to submit to a drug test and may use a refusal to submit to a drug test or a positive confirmed drug test as a basis for refusing to hire a job applicant. An employer may, but is not required to, test job applicants, after a conditional offer of employment, for alcohol. Limited testing of applicants, only if it is based on a reasonable classification basis, is permissible in accordance with division rule;

(2) Reasonable-Suspicion Drug and Alcohol Testing. A covered employer must require an employee to submit to reasonable-suspicion drug or alcohol testing. A written record shall be made of the observations leading to a controlled substances reasonable suspicion test within twenty-four (24) hours of the observed behavior or before the results of the test are released, whichever is earlier. A copy of this documentation shall be given to the employee upon request, and the original documentation shall be kept confidential by the covered employer pursuant to § 50-9-109 and shall be retained by the covered employer for at least one (1) year;

(3) Routine Fitness-For-Duty Drug Testing. (A) A covered employer shall require an employee to undergo drug or alcohol testing if, as a part of the employer's written policy, the test is conducted as a routine part of a routinely scheduled employee fitness-for-duty medical examination, or is scheduled routinely for all members of an employment classification or group; provided, that a public employer may require scheduled, periodic testing only of employees who:

(i) Are police or peace officers;

(ii) Have drug interdiction responsibilities;

(iii) Are authorized to carry firearms;

(iv) Are engaged in activities that directly affect the safety of others;

(v) Work in direct contact with inmates in the custody of the department of correction; or

(vi) Work in direct contact with minors who have been adjudicated delinquent or who are in need of supervision in the custody of the department of children's services.

(B) This subdivision (a)(3) does not require a drug or alcohol test if a covered employer's personnel policy on July 1, 1998, does not include drug or alcohol testing as part of a routine fitness-for-duty medical examination. The test shall be conducted in a nondiscriminatory manner. Routine fitness-for-duty drug or alcohol testing of employees does not apply to volunteer employee health screenings, employee wellness programs, programs mandated by governmental agencies, or medical surveillance procedures that involve limited examinations targeted to a particular body part or function.

(4) Follow-Up Drug Testing. If the employee in the course of employment enters an employee assistance program for drug-related or alcohol-related problems, or a drug or alcohol rehabilitation program, the covered employer must require the employee to submit to a drug and alcohol test, as appropriate, as a follow-up to the program, unless the employee voluntarily entered the program. In those cases, the covered employer has the option to not require follow-up testing. If follow-up testing is required, it must be conducted at least once a year for a two-year period after completion of the program. Advance notice of a follow-up testing date must not be given to the employee to be tested; and

(5) Post-Accident Testing. After an accident that results in an injury, as defined in chapter 3 of this title, and the rules promulgated under chapter 3 of this title, the covered employer shall require the employee to submit to a drug or alcohol test in accordance with this chapter.

(b) This chapter does not preclude an employer from conducting any lawful testing of employees for drugs or alcohol that is in addition to the minimum testing required under this chapter.



§ 50-9-107 - Testing subject to department of transportation procedures -- Verification -- Chain of custody procedures -- Costs -- Discrimination on grounds of voluntary treatment prohibited.

(a) All specimen collection and testing for drugs and alcohol under this chapter shall be performed in accordance with the procedures provided for by the United States department of transportation rules for workplace drug and alcohol testing compiled at 49 CFR part 40.

(b) A covered employer may not discharge, discipline, refuse to hire, discriminate against or request or require rehabilitation of an employee or job applicant on the sole basis of a positive test result that has not been verified by a confirmation test and by a medical review officer.

(c) A covered employer that performs drug testing or specimen collection shall use chain-of-custody procedures established by regulations of the United States department of transportation or such other recognized authority approved by rule by the commissioner of labor and workforce development governing drug testing.

(d) A covered employer shall pay the cost of all drug and alcohol tests, initial and confirmation, that the covered employer requires of employees. An employee or job applicant shall pay the costs of any additional drug or alcohol tests not required by the covered employer.

(e) A covered employer shall not discharge, discipline or discriminate against an employee solely upon the employee's voluntarily seeking treatment, while under the employ of the covered employer, for a drug-related or alcohol-related problem if the employee has not previously tested positive for drug or alcohol use, entered an employee assistance program for drug-related or alcohol-related problems or entered a drug or alcohol rehabilitation program. Unless otherwise provided by a collective bargaining agreement, a covered employer may select the employee assistance program or drug or alcohol rehabilitation program if the covered employer pays the cost of the employee's participation in the program. However, nothing in this chapter is intended to require any employer to permit or provide a rehabilitation program.

(f) If drug or alcohol testing is conducted based on reasonable suspicion, the covered employer shall promptly detail in writing the circumstances that formed the basis of the determination that reasonable suspicion existed to warrant the testing. A copy of this documentation shall be given to the employee upon request and the original documentation shall be kept confidential by the covered employer pursuant to § 50-9-109, and shall be retained by the covered employer for at least one (1) year.



§ 50-9-108 - Drug or alcohol use not a disability -- Drug or alcohol use "cause" for firing or failure to hire -- Miscellaneous provisions.

(a) An employee or job applicant whose drug or alcohol test result is confirmed as positive in accordance with this section shall not, by virtue of the result alone, be deemed to have a disability as defined under federal, state or local disability discrimination laws.

(b) A covered employer who discharges or disciplines an employee or refuses to hire a job applicant in compliance with this section is considered to have discharged, disciplined or refused to hire for cause.

(c) No physician-patient relationship is created between an employee or job applicant and a covered employer or any person performing or evaluating a drug or alcohol test, solely by the establishment, implementation or administration of a drug or alcohol testing program. This section in no way relieves the person performing the test from responsibility for acts of negligence in performing the tests.

(d) Nothing in this section shall be construed to prevent a covered employer from establishing reasonable work rules related to employee possession, use, sale or solicitation of drugs or alcohol, including convictions for offenses relating to drugs or alcohol, and taking action based upon a violation of any of those rules.

(e) This section does not operate retroactively, and does not abrogate the right of an employer under state law to lawfully conduct drug or alcohol tests, or implement lawful employee drug-testing programs. This chapter shall not prohibit an employer from conducting any drug or alcohol testing of employees that is otherwise permitted by law.

(f) If an employee or job applicant refuses to submit to a drug or alcohol test, the covered employer is not barred from discharging or disciplining the employee or from refusing to hire the job applicant; however, this subsection (f) does not abrogate the rights and remedies of the employee or job applicant as otherwise provided in this section.

(g) This section does not prohibit an employer from conducting medical screening or other tests required, permitted or not disallowed by any statute, rule or regulation for the purpose of monitoring exposure of employees to toxic or other unhealthy substances in the workplace or in the performance of job responsibilities. The screening or testing is limited to the specific substances expressly identified in the applicable statute, rule or regulation, unless prior written consent of the employee is obtained for other tests. The screening or testing need not be in compliance with the rules adopted by the department of labor and workforce development and department of health. If applicable, the drug or alcohol testing must be specified in a collective bargaining agreement as negotiated by the appropriate certified bargaining agent before the testing is implemented.

(h) No cause of action shall arise in favor of any person based upon the failure of an employer to establish a program or policy for drug or alcohol testing.



§ 50-9-109 - Confidentiality of records -- Parental notification.

(a) All information, interviews, reports, statements, memoranda and drug or alcohol test results, written or otherwise, received by the covered employer through a drug or alcohol testing program are confidential communications and may not be used or received in evidence, obtained in discovery or disclosed in any public or private proceedings, except in accordance with this section or in determining compensability under this chapter.

(b) Covered employers, laboratories, medical review officers, employee assistance programs, drug or alcohol rehabilitation programs and their agents who receive or have access to information concerning drug or alcohol test results shall keep all information confidential. Release of the information under any other circumstance is authorized solely pursuant to a written consent form signed voluntarily by the person tested, unless the release is compelled by a hearing officer or a court of competent jurisdiction pursuant to an appeal taken under this section, relevant to a legal claim asserted by the employee or is deemed appropriate by a professional or occupational licensing board in a related disciplinary proceeding. The consent form must contain, at a minimum:

(1) The name of the person who is authorized to obtain the information;

(2) The purpose of the disclosure;

(3) The precise information to be disclosed;

(4) The duration of the consent; and

(5) The signature of the person authorizing release of the information.

(c) Information on drug or alcohol test results for tests administered pursuant to this chapter shall not be released or used in any criminal proceeding against the employee or job applicant. Information released contrary to this section is inadmissible as evidence in the criminal proceeding.

(d) This section does not prohibit a covered employer, agent of the employer or laboratory conducting a drug or alcohol test from having access to employee drug or alcohol test information or using the information when consulting with legal counsel in connection with actions brought under or related to this section, or when the information is relevant to its defense in a civil or administrative matter. Neither is this section intended to prohibit disclosure among management as is reasonably necessary for making disciplinary decisions relating to violations of drug or alcohol standards of conduct adopted by an employer.

(e) A covered employer shall notify the parents or legal guardians of a minor of the results of any drug or alcohol testing program conducted pursuant to this chapter. Notwithstanding any other provisions of this section, an employer is authorized to disclose the results to parents and guardians and an employer shall not be liable for any disclosure permitted by this subsection (e).



§ 50-9-110 - Prerequisites for processing test specimens -- Licensure of testing laboratory.

(a) A laboratory may not analyze initial or confirmation test specimens unless:

(1) The laboratory is licensed and approved by the department of health, using criteria established by the United States department of health and human services as guidelines for modeling the state drug-free testing program pursuant to this section, or the laboratory is certified by the United States department of health and human services, the College of American Pathologists or other recognized authority approved by rule by the commissioner of labor and workforce development; and

(2) The laboratory complies with the procedures established by the United States department of transportation for a workplace drug test program or other recognized authority approved by the commissioner of labor and workforce development.

(b) Confirmation tests may only be conducted by a laboratory that meets the requirements of subdivisions (a)(1) and (2) and is certified by either the Substance Abuse and Mental Health Services Administration or the College of American Pathologists -- Forensic Urine Testing Programs.



§ 50-9-111 - Rules and regulations -- Guidelines for state testing program.

(a) The administrator of the bureau of workers' compensation is authorized to adopt rules, using the rules and guidelines adopted by the department of health and criteria established by the United States department of health and human services and the United States department of transportation as guidelines for modeling the state drug and alcohol testing program, concerning, but not limited to:

(1) Standards for licensing drug and alcohol testing laboratories and suspension and revocation of the licenses;

(2) Body specimens and minimum specimen amounts that are appropriate for drug or alcohol testing;

(3) Methods of analysis and procedures to ensure reliable drug or alcohol testing results, including the use of breathalyzers and standards for initial tests and confirmation tests;

(4) Minimum cut-off detection levels for alcohol, each drug or metabolites of the drug for the purposes of determining a positive test result;

(5) Chain-of-custody procedures to ensure proper identification, labeling and handling of specimens tested; and

(6) Retention, storage and transportation procedures to ensure reliable results on confirmation tests and retests.

(b) The administrator of the bureau of workers' compensation is authorized to adopt relevant federal rules concerning drug and alcohol testing as a minimum standard for testing procedures and protections that the administrator may exceed. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The administrator of the bureau of workers' compensation shall consider drug testing programs and laboratories operating as a part of the College of American Pathologists -- Forensic Urine Drug Testing Programs in issuing guidelines or promulgating rules relative to recognized authorities in drug testing.

(d) The administrator is authorized to set education program requirements for drug-free workplaces by rules promulgated in accordance with the requirements of the Uniform Administrative Procedures Act. The requirements shall not be more stringent than the federal requirements for workplaces regulated by the United States department of transportation rules.



§ 50-9-112 - Temporary employment agencies exempt from drug-free workplace requirements.

A temporary employment agency shall not be required by rule, regulation or policy of the department of labor and workforce development to implement a drug-free workplace pursuant to this chapter.



§ 50-9-113 - State and local government construction contracts.

(a) Each employer with five (5) or more employees receiving pay who contracts with the state or any local government to provide construction services or who is awarded a contract to provide construction services or who provides construction services to the state or local government shall submit an affidavit stating that the employer has a drug-free workplace program that complies with this chapter, in effect at the time of the submission of a bid at least to the extent required of governmental entities. Any private employer that certifies compliance with the drug-free workplace program, only to the extent required by this section, shall not receive any reduction in workers' compensation premiums and shall not be entitled to any other benefit provided by compliance with the drug-free workplace program set forth in this chapter. Nothing in this section shall be construed to reduce or diminish the rights or privileges of any private employer who has a drug-free workplace program that fully complies with this chapter. For purposes of compliance with this section, any private employer shall obtain a certificate of compliance with the applicable portions of the Drug-free Workplace Act from the department of labor and workforce development. No local government or state governmental entity shall enter into any contract or award a contract for construction services with an employer who does not comply with this section.

(b) If it is determined that an employer subject to this section has entered into a contract with a local government or state agency and the employer does not have a drug-free workplace pursuant to this section, the employer shall be prohibited from entering into another contract with any local government or state agency until the employer can prove compliance with the drug-free workplace program pursuant to this section. If the same employer again contracts with any local government or state agency and does not have a drug-free workplace program pursuant to this section, then the employer shall be prohibited from entering into another contract with any local government or state agency for not less than three (3) months from the date the violation was discovered and verified and shall be prohibited from entering into another contract until the employer complies with the drug-free workplace program pursuant to this section. If the same employer for a third time contracts with any local government or state agency and does not have a drug-free workplace program pursuant to this section, then the employer shall be prohibited from entering into another contract with any local government or state agency for not less than one (1) year from the date the violation was discovered and verified and shall be prohibited from entering into another contract until the employer complies with the drug-free workplace program pursuant to this section.

(c) A written affidavit by the principal officer of a covered employer provided to a local government at the time the bid or contract is submitted stating that the employer is in compliance with this section shall absolve the local government of all further responsibility under this section and any liability arising from the employer's compliance or failure of compliance with this section.

(d) For the purposes of this section, "employer" does not include any utility or unit of local government. "Employer" includes any private company or corporation.



§ 50-9-114 - Information to be included within bid or procurement specifications for construction services -- Contesting a contract.

(a) The state or any local government, including departments, divisions, or agencies thereof, shall include within any bid or procurement specifications for construction services the following information:

(1) A statement as to whether the governmental entity issuing a construction service bid or other procurement specification operates a drug-free workplace program as certified under this chapter or operates any other programs that provide for testing of employees for workplace use of drugs or alcohol;

(2) If operating such a program, a statement that describes the government entity's drug-free workplace or alcohol and drug testing program; and

(3) A statement that all bidders or proposals for construction services are required to submit an affidavit as part of their bid, that attests that the bidder operates a drug-free workplace program or other drug or alcohol testing program with requirements at least as stringent as that of the program operated by the governmental entity.

(b) Unless suit is filed in chancery court, employers shall have seven (7) calendar days to contest a contract entered into by employers subject to this section with a local government or state government. Employers that do not contest the contracts within seven (7) calendar days by filing suit in chancery court shall waive their rights to challenge the contracts for violating this section. The contracts shall be contested in chancery court in the county where the contract was entered. The trial of the alleged violation of this section shall be expedited by giving it priority over all cases on the trial docket, except workers' compensation cases.









Title 53 - Food, Drugs And Cosmetics

Chapter 1 - Tennessee Food, Drug and Cosmetic Act

Part 1 - General Provisions

§ 53-1-101 - Administration -- Short title.

This chapter shall be administered by the state department of agriculture and shall be known and may be cited as the "Tennessee Food, Drug and Cosmetic Act."



§ 53-1-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or that are likely to induce directly or indirectly, the purchase of food, drug, devices or cosmetics;

(2) "Alcohol" means:

(A) Rubbing alcohol compound;

(B) Isopropyl alcohol; or

(C) Any product manufactured with any specially denaturing properties, and represented to be a rubbing alcohol compound, or a rubbing alcohol, or an alcohol made especially for massaging or toilet purposes;

(3) "Antiseptic." The representation of a drug, in its labeling or advertisement, as an "antiseptic" shall be considered to be a representation that it is a germicide, except in the case of a drug purporting to be, or represented as, an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or other use that involves prolonged contact with the body;

(4) "Catfish" means any species within the family Ictaluridae or the family Anarchichadidae;

(5) "Catfish product" means any product capable of use as human food that is made wholly or in part from any catfish or portion of catfish, except products that contain catfish only in small proportions or historically have not been, in the judgment of the commissioner, considered by consumers as products of the United States commercial catfish industry and that are exempted from definition as a catfish product by the commissioner under conditions that the commissioner may prescribe to assure that the catfish or portions of catfish contained in the product are not adulterated and that the products are not represented as catfish products;

(6) "Certificate of free sale" means a certificate issued by the department that certifies that the manufacturer of the food, nonprescription drugs, or cosmetics listed in the document is duly authorized to manufacture the products and either that:

(A) The products may be sold freely to the public in the United States, and the manufacturer is in substantial compliance with this chapter as determined by an inspection conducted by the department; or

(B) The manufacturer has provided the department with a complete copy of the report of the most recent inspection conducted by the United States food and drug administration for each Tennessee location where the foods, nonprescription drugs or cosmetic products for which the certificate is being sought are manufactured; and that, based on the inspection report or reports, it is evident that the manufacturer is authorized to sell the products freely in the United States;

(7) (A) (i) "Color additive" means a material that:

(a) Is a dye, pigment, or other substance made by a process of synthesis or similar artifice, or extracted, isolated, or otherwise derived, with or without intermediate or final change of identity, from a vegetable, animal, mineral or other source; and

(b) When added or applied to a food, drug or cosmetic, or to the human body or any part of the human body, is capable, alone or through reaction with other substances, of imparting color to the food, drug or cosmetic, or to the human body or any part of the human body;

(ii) "Color additive" does not include any material that the commissioner, by regulation, determines is used, or intended to be used, solely for a purpose or purposes other than coloring;

(B) "Color" includes black, white and intermediate grays;

(C) Nothing in this subdivision (7) shall be construed to apply to any pesticide chemical, soil or plant nutrient, or other agricultural chemical solely because of its effect in aiding, retarding or otherwise affecting, directly or indirectly, the growth or other natural physiological processes of produce of the soil and thereby affecting its color, whether before or after harvest;

(8) "Commissioner" means the commissioner of agriculture;

(9) "Contaminated with filth" applies to any food, drug, device or cosmetic not securely protected from dust, dirt, and, as far as possible, from all foreign or injurious contamination;

(10) "Cosmetic" means:

(A) Articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body or any part of the human body for cleansing, beautifying, promoting attractiveness, or altering the appearance; and

(B) Articles intended for use as a component of the articles listed in subdivision (10)(A), except that "cosmetic" does not include soap;

(11) "Device," except when used in subdivision (22) and in §§ 53-1-103(a)(7), 53-1-105(6), 53-1-109(a)(3), and 53-1-112(3), means instruments, apparatus and contrivances, including their components, parts and accessories, intended:

(A) For use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or other animals; or

(B) To affect the structure or any function of the body of humans or other animals;

(12) "Drug" means articles, not including devices or their components, parts or accessories, that are:

(A) Recognized in the official United States Pharmacopoeia, Official Homeopathic Pharmacopoeia of the United States, Official National Formulary, or any supplement to any of them;

(B) Intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or other animals;

(C) Intended, other than food, to affect the structure or any function of the body of humans or other animals; and

(D) Intended for use as a component of any article specified in subdivisions (12)(A)-(C);

(13) "Federal act" means the federal Food, Drug and Cosmetic Act, compiled at 21 U.S.C. § 301 et seq., as amended;

(14) "Food" means:

(A) Articles used for food or drink for humans or other animals;

(B) Chewing gum; and

(C) Articles used for components of any article listed in subdivisions (14)(A) and (B);

(15) "Food additive" means any substance, the intended use of which results or may reasonably be expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food, including any substance intended for use in producing, manufacturing, packing, processing, preparing, treating, packaging, transporting or holding food; and including any source of radiation intended for any such use, if the substance is not generally recognized, among experts qualified by scientific training and experience to evaluate its safety, as having been adequately shown through scientific procedures to be safe under the conditions of its intended use; except that "food additive" does not include:

(A) A pesticide chemical in or on an agricultural commodity;

(B) A pesticide chemical to the extent that it is intended for use or is used in the production, storage or transportation of any raw agricultural commodity;

(C) A color additive;

(D) Any substance used in accordance with a sanction or approval granted prior to the enactment of the Food Additives Amendment of 1958, pursuant to the federal Food, Drug and Cosmetic Act; or

(E) Any substance used in food prior to January 1, 1958, that has been shown through either scientific procedures or experience based on common use in food to be safe under the conditions of its intended use;

(16) "Immediate container" does not include package liners;

(17) "Imported catfish" means catfish that is produced in a nation other than the United States, either according to the usual and customary techniques of aquaculture or in the freshwater lakes, rivers or streams or the marine or estuarine waters of the foreign nation;

(18) "Imported catfish product" means any product capable of use as human food that is made, wholly or in part, from any imported catfish or portion of catfish;

(19) "Intrastate commerce" means any and all commerce within the state and subject to the jurisdiction of the state, and includes the operation of any business or service establishment;

(20) "Label" means a display of written, printed, or graphic matters upon the immediate container of any article, and a requirement made by or under authority of this chapter, that any word, statement, or other information appearing on the label shall not be considered to be complied with unless the word, statement or other information also appears on the outside container;

(21) "Labeling" means all labels and other written, printed or graphic matter:

(A) Upon any article or any of its containers or wrappers; or

(B) Accompanying the article;

(22) "Misleading." If an article is alleged to be misbranded because the labeling is "misleading," or if an advertisement is alleged to be false because it is "misleading," then in determining whether the labeling or advertisement is "misleading," there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, device, sound, or in any combination of statement, word, design, device, sound, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of the representation or material with respect to consequences that may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement of the article or under conditions of use that are customary or usual;

(23) "New drug" means:

(A) Any drug the composition of which is such that the drug is not generally recognized, among experts qualified by scientific training and experience to evaluate the safety of drugs, as safe for use under the conditions prescribed, recommended or suggested in the labeling of the drug; or

(B) Any drug the composition of which is such that the drug, as a result of investigations to determine its safety for use under the conditions described in subdivision (23)(A), has become so recognized, but that has not, otherwise than in those investigations, been used to a material extent or for a material time under those conditions;

(24) "Official compendium" means the official United States Pharmacopoeia, Official Homeopathic Pharmacopoeia of the United States, Official National Formulary, or any supplement to any of them;

(25) "Person" includes an individual, partnership, corporation and association;

(26) "Pesticide chemical" means:

(A) Any substance or mixture of substances, including disinfectants, intended for preventing, destroying, repelling or mitigating any insects, rodents, nematodes, fungi, bacteria, weeds or other forms of plant or animal life or viruses, except viruses on or in living humans or other animals, that the commissioner declares to be a pest; and

(B) Any substance or mixture of substances intended for use as a plant regulator, defoliant or desiccant;

(27) "Raw agricultural commodity" means any food in its raw or natural state, including all fruits that are washed, colored or otherwise treated in their unpeeled natural form prior to marketing;

(28) "Salvageable merchandise" means any food, drug, cosmetic, device or other item listed in this chapter or any regulations promulgated under this chapter that can be reconditioned, labeled, relabeled, repackaged, recoopered, sorted, cleaned, culled or by any other means be salvaged to meet the requirements of this chapter or those regulations; and

(29) "Selling." This chapter regarding the "selling" of food, drugs, devices or cosmetics shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession, and holding of those articles for sale, and the supplying or applying of those articles in the conduct of any food, drug or cosmetic establishment. "Selling" does not include infrequent casual sales of honey or the selling or packing of less than one hundred fifty gallons (150 gals.) of honey per year.



§ 53-1-103 - Prohibited acts -- Penalties -- Exceptions.

(a) The following acts, and the causing of the following acts, within the state are prohibited:

(1) The manufacture, sale, or delivery, holding or offering for sale of any food, drug, device or cosmetic that is adulterated or misbranded;

(2) The adulteration or misbranding of any food, drug, device or cosmetic;

(3) The receipt of any food, drug, device or cosmetic that is adulterated or misbranded, and the delivery or proffered delivery of any food, drug, device or cosmetic that is adulterated or misbranded for pay or otherwise;

(4) The sale, delivery for sale, holding for sale or offering for sale of any article in violation of §§ 53-1-110, 53-1-206 or 53-1-209;

(5) The dissemination, in any manner or by any means or through any medium, of any false advertisement or for any advertising medium to knowingly publish false or misleading advertising;

(6) The refusal to permit:

(A) Entry or inspection, or refusal to permit the taking of a sample, as authorized by § 53-1-208; or

(B) Access to or copying of any record as authorized by § 53-1-209;

(7) The giving of a guaranty or undertaking, which guaranty or undertaking is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of the person residing in the United States from whom this person received in good faith the food, drug, device or cosmetic;

(8) The removal or disposal of a detained or embargoed article in violation of § 53-1-202;

(9) The alteration, mutilation, destruction, obliteration or removal of the whole or any part of the labeling of, or the doing of any other act with respect to, a food, drug, device or cosmetic, if the act is done while the article is held for sale and results in the article's being misbranded;

(10) The forging, counterfeiting, simulating or falsely representing, or without proper authority using any mark, stamp, tag, label or other identification device authorized or required by regulations promulgated under this chapter;

(11) The using, on the labeling of any drug or in any advertisement relating to the drug, of any representation or suggestion that an application with respect to the drug is effective under § 53-1-110, or that the drug complies with § 53-1-110;

(12) The sale of alcohol in violation of rules and regulations adopted by the United States treasury department, alcohol tax division, or by the department of revenue or the alcoholic beverage commission;

(13) The sale by vending machines of any drugs that are capable of causing physical or mental harm if taken internally in overdoses;

(14) The manufacture, sale, or delivery, holding or offering for sale of any food, drug, device or cosmetic that contains any level of radiation or any amount of pesticide residue, food additive, color additive or other substance, in excess of the amount adopted or prescribed by regulation of the commissioner under authority of § 53-1-107; or

(15) The sale, delivery, holding, processing, or offering for sale any salvageable merchandise in violation of this chapter or any regulation promulgated under this chapter.

(b) (1) Any person who violates subsection (a) commits a Class C misdemeanor.

(2) No person shall be subject to the penalties of subdivision (b)(1) for having violated subdivision (a)(1) or (3) if the person established a guaranty or undertaking signed by, and containing the name and address of, the person residing in the United States from whom the person received in good faith the article, to the effect that the article is not adulterated or misbranded within the meaning of this chapter.

(c) No publisher, radio-broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this section by reason of the dissemination by the publisher, licensee, agency or medium of the false advertisement unless the publisher, licensee, agency or medium has refused, on the request of the commissioner, to furnish the commissioner with the name and post office address of the manufacturer, packer, distributor, seller or advertising agency, who caused the publisher, licensee, agency or medium to disseminate the advertisement.



§ 53-1-104 - Food deemed adulterated.

A food shall be deemed to be adulterated if:

(1) (A) It bears or contains any poisonous or deleterious substance that may render it injurious to health; but in case the substance is not an added substance, the food shall not be considered adulterated under this subdivision (1)(A) if the quantity of the substance in the food does not ordinarily render it injurious to health;

(B) It bears or contains any added poisonous or added deleterious substance that is unsafe within the meaning of § 53-1-107;

(C) It consists, in whole or in part, of a diseased, contaminated, filthy, putrid, or decomposed substance, or if it is otherwise unfit for food;

(D) It has been produced, prepared, packed or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome or injurious to health or if it is a potentially hazardous food, which would consist of meat, poultry, liquid eggs and partially cooked egg products, fish, milk and milk products, shellfish, partially cooked bakery products, such as cream filled pies, but not including standard fully cooked bakery products, and other ingredients capable of supporting rapid and progressive growth of infectious or toxigenic micro-organisms and is transported, stored or offered for sale at a product temperature in excess of forty-five degrees Fahrenheit (45 degrees F) if a cold food, or below one hundred forty degrees Fahrenheit (140 degrees F) if a hot food; provided, that a food that is offered for sale in a frozen state must be stored, transported and displayed at zero degrees Fahrenheit (0 degrees F). However, a ten degree Fahrenheit (10 degrees F) product temperature is acceptable for defrosting or recycling periods;

(E) It is the product of a diseased animal or an animal that has died otherwise than by slaughter, or that has been fed upon the uncooked offal from a slaughterhouse; or

(F) Its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health;

(2) (A) Any valuable constituent has been, in whole or in part, omitted or abstracted from the food;

(B) Any substance has been substituted, wholly or in part, for the food;

(C) Damage or inferiority has been concealed in any manner; or

(D) Any substance has been added to the food or mixed or packed with the food so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is;

(3) It is confectionery and it bears or contains any alcohol or nonnutritive article or substance, except harmless coloring, harmless flavoring, harmless resinous glaze not in excess of four tenths of one percent (0.4%), harmless natural gum, and pectin; provided, that this subdivision (3) shall not apply to any confectionery by reason of its containing less than one half of one percent (0.5%) of volume of alcohol derived solely from the use of flavoring extracts, or to any chewing gum by reason of its containing harmless nonnutritive masticatory substances;

(4) It bears or contains a coal-tar color other than one from a batch that has been certified under the federal act; or

(5) The food has been made to appear of better quality than the product actually is through the use of any form of illumination that, by type, color, density, or by other means, alters the appearance of the food product; or if packaging or other materials are used that impart a misleading color or appearance to the food. However, the mere keeping of freshly cooked or prepared foods or liquids warmed pending their being served for consumption, through the use of heat generating lamps of any color, shall not constitute an adulteration.



§ 53-1-105 - Food deemed misbranded.

A food shall be deemed to be misbranded if:

(1) Its labeling is false or misleading in any particular;

(2) It is offered for sale under the name of another food;

(3) It is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation," and immediately thereafter, the name of the food imitated;

(4) Its container is so made, formed or filled as to be misleading;

(5) In package form, unless it bears a label containing:

(A) The name and place of business of the manufacturer, packer or distributor; and

(B) An accurate statement of the quantity of the contents in terms of weight, measure or numerical count; provided, that under this subdivision (5) reasonable variations shall be permitted, and exemptions as to small packages shall be established, by regulations prescribed by the commissioner;

(6) Any word, statement or other information required by this chapter to appear on the label or labeling is not prominently placed on the label or labeling with such conspicuousness, as compared with other words, statements, designs or devices, in the labeling, and such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(7) It purports to be or is represented as a food for which a definition and standard of identity has been prescribed by regulations as provided in § 53-1-205, unless:

(A) It conforms to the definition and standard; and

(B) Its label bears the name of the food specified in the definition and standard, and insofar as may be required by the regulations, the common names of optional ingredients, other than spices, flavorings and coloring, present in the food;

(8) It purports to be or is represented as a food for which a standard of quality has been prescribed by regulations as provided by § 53-1-205 and its quality falls below the standard, unless its label bears, in a manner and form that the regulations specify, a statement that it falls below the standard, or standard of fill of container applicable to the food;

(9) It is not subject to subdivision (7), unless its label bears:

(A) The common or usual name of the food, if there is one; and

(B) In case it is fabricated from two (2) or more ingredients, the common or usual name of each ingredient; except that spices, flavorings and colorings, other than those sold as spices, flavoring and colorings, may be designated as spices, flavorings and colorings, without naming each; provided, that to the extent that compliance with the requirements of this subdivision (9)(B) is impractical or results in deception or unfair competition, exemption shall be established by regulations promulgated by the commissioner. The requirements of this subdivision (9)(B) shall not apply to any carbonated beverage, the ingredients of which have been fully and correctly disclosed, to the extent prescribed by this subdivision (9)(B), to the commissioner in an affidavit;

(10) It purports to be or is represented for special dietary uses, unless its label bears information concerning its vitamin, mineral and other dietary properties that the commissioner determines to be, and by regulations prescribes, as necessary in order to fully inform purchasers as to its value for special dietary uses; or

(11) It bears or contains any artificial flavoring, artificial coloring or chemical preservatives, unless it bears labeling stating that fact; provided, that to the extent that compliance with the requirements of this subdivision (11) is impracticable, exemptions shall be established by regulations promulgated by the commissioner. This subdivision (11) with respect to artificial coloring shall not apply in the case of butter, cheese or ice cream.



§ 53-1-106 - Certain food exempted from affirmative labeling requirements.

Food that is, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at an establishment other than the establishment where it was originally processed or packed is exempt from the affirmative labeling requirement of this chapter while it is in transit in intrastate commerce from one establishment to the other, if the transit is made in good faith for those completion purposes only; but the food is otherwise subject to all the applicable provisions of this chapter.



§ 53-1-107 - Poisonous or deleterious substance -- Regulations as to use.

(a) Any poisonous or deleterious substance, which shall include, but not be limited to, pesticide chemicals, food additives, color additives and radiation sources, added to any food pursuant to § 53-1-104, to any drug or device pursuant to § 53-1-108, or to any cosmetic pursuant to § 53-1-111, shall be deemed unsafe for the purposes of application of §§ 53-1-104(1)(B), 53-1-108(1) and 53-1-111(1), except where the substance:

(1) Is required in the production of the food;

(2) Cannot be avoided by good manufacturing practice; or

(3) Has been shown by competent scientific evidence, acceptable to the commissioner, to be useful in the interest of the health of the consumer.

(b) (1) (A) When the substance is required, cannot be avoided or has been shown to be in the interest of the health of the consumer, as provided in subsection (a), the commissioner may promulgate regulations limiting the quantity in or on the foods, drugs, devices or cosmetics to the extent that the commissioner finds necessary for the protection of public health, and any quantity exceeding the limits so fixed shall be deemed unsafe for the purposes of application of §§ 53-1-104(1)(B), 53-1-108(1) and 53-1-111(1).

(B) The commissioner may adopt without hearing any regulations identical with regulations limiting the quantity of any substance in or on foods, drugs, devices or cosmetics adopted under authority of the federal act.

(2) In determining the quantity of the added substance to be tolerated in or on different articles of foods, drugs, devices or cosmetics, the commissioner shall take into account the extent to which the use of the substance is required or cannot be avoided in the production or manufacture of the article and the other ways in which the health and economic interests of the consumer may be affected by the same or other poisonous or deleterious substances.



§ 53-1-108 - Drugs or devices deemed adulterated.

A drug or device shall be deemed to be adulterated if:

(1) (A) It consists, in whole or in part, of any filthy, putrid or decomposed substance;

(B) It has been produced, prepared, packed or held under unsanitary conditions whereby it may have been contaminated with filth, or whereby it may have been rendered injurious to health;

(C) It is a drug and its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health; or

(D) It is a drug and it bears or contains, for purposes of coloring only, a coal-tar color other than one from a batch certified under the authority of the federal act;

(2) (A) (i) It purports to be or is represented as a drug, the name of which is recognized in an official compendium, and its strength differs from, or its quality or purity falls below, the standard set forth in the compendium;

(ii) The determination as to strength, quality or purity shall be made in accordance with the tests or methods of assay set forth in the compendium, or in the absence or inadequacy of those tests or methods of assay, those prescribed by the United States department of agriculture;

(B) No drug defined in an official compendium shall be deemed to be adulterated under this subdivision (2) because it differs from the standard of strength, quality or purity for the drug set forth in the compendium, if its difference in strength, quality or purity from the standard is plainly stated on its label;

(C) Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, it shall be subject to the requirements of the United States Pharmacopoeia, unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States;

(3) It is not subject to subdivision (2) and its strength differs from, or its purity or quality falls below, that which it purports or is represented to possess; or

(4) It is a drug and any substance has been:

(A) Mixed or packed with the drug so as to reduce its quality or strength; or

(B) Substituted wholly or in part for the drug.



§ 53-1-109 - Drugs or devices deemed misbranded -- Exemptions.

(a) A drug or device shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If in package form, unless it bears a label containing:

(A) The name and place of business of the manufacturer, packer or distributor; and

(B) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that, under this subdivision (a)(2)(B), reasonable variations shall be permitted, and exemptions as to small packages shall be established, by regulations prescribed by the commissioner;

(3) If any word, statement or other information required by or under the authority of this chapter to appear on the label or labeling is not prominently placed on the label or labeling with such conspicuousness, as compared with other words, statements, designs or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(4) If it is for use by humans and contains any quantity of the narcotic or hypnotic substance alpha eucaine, barbituric acid, betaeucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marijuana, morphine, opium, paraldehyde, peyote, or sulphonmethane, or any chemical derivative of those substances, which derivative has been found by the commissioner after investigation to be, and by regulations promulgated under this subdivision (a)(4) designated as habit forming; unless its label bears the name and quantity of proportion of the substance or derivative and in juxtaposition the statement "Warning -- May be habit forming";

(5) If it is a drug and is not designated solely by a name recognized in an official compendium, unless its label bears:

(A) The common or usual name of the drug, if there is a common or usual name; and

(B) In case it is fabricated from two (2) or more ingredients, the common or usual name of each active ingredient, including the kind and quantity or proportion of any alcohol, and also including, whether active or not, the name and quantity or proportion of any bromides, ether, chloroform, acetanilid, acetphenetidin, aminopyrine, antipyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis, digitalis glucosides, mercury, ouabain, strophanthin, strychnine, thyroid, or any derivative or preparation of any of those substances contained in the drug; provided, that to the extent that compliance with the requirements of this subdivision (a)(5)(B) is impracticable, exemptions shall be established by regulations promulgated by the commissioner;

(6) Unless its labeling bears:

(A) Adequate directions for use; provided, that where any requirement of this subdivision (a)(6)(A), as applied to any drug or device, is not necessary for the protection of the public health, the commissioner shall promulgate regulations exempting the drug or device from the requirements; and

(B) Adequate warning against use in those pathological conditions or by children where its use may be dangerous to health, or against unsafe dosage or methods or duration of administration or application, in a manner and form that are necessary for the protection of users;

(7) If it purports to be a drug the name of which is recognized in an official compendium, unless it is packed and labeled as prescribed in the compendium; provided, that the method of packing may be modified with the consent of the commissioner. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, it shall be subject to the requirements of the United States Pharmacopoeia with respect to packaging and labeling, unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia;

(8) If it has been found by the commissioner to be a drug liable to deteriorate, unless it is packaged in a form and manner, and its label bears a statement of precautions that the commissioner requires by regulations as necessary for the protection of public health. Regulations shall not be established for any drug recognized in an official compendium until the commissioner has informed the appropriate body charged with the revision of the compendium of the need for the packaging or labeling requirements, and the body has failed within a reasonable time to prescribe the requirements;

(9) If it is a drug and:

(A) Its container is so made, formed or filled as to be misleading;

(B) It is an imitation of another drug; or

(C) It is offered for sale under the name of another drug;

(10) If it is dangerous to health when used in the dosage, or with the frequency or duration prescribed, recommended or suggested in the labeling of the drug; or

(11) If it is a drug sold at retail for use by humans, and contains any quantity of aminopyrine, barbituric acid, cinchophon, dinitrophenol or sulfanilamide, or their derivatives, when used in the dosage, or with the frequency or duration prescribed, recommended or suggested in the labeling of the drug, unless it is sold on a written prescription authorized by a member of the medical, dental or veterinary profession who is licensed by law to administer the drugs, and its label bears the name and place of business of the seller, the serial number and date of the prescription, and the name of the member of the medical, dental or veterinary profession.

(b) (1) A drug sold on a written prescription signed or authorized by a member of the medical, dental or veterinary profession, except a drug sold in the course of the conduct of a business of selling drugs pursuant to diagnosis by mail, shall be exempt from the requirements of this section if:

(A) The member of the medical, dental or veterinary profession is licensed by law to administer the drug; and

(B) The drug bears a label containing the name and place of business of the seller, the serial number and date of the prescription, and the name of the member of the medical, dental or veterinary profession.

(2) A drug or device that is, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at an establishment other than the establishment where it was originally processed or packed, is exempt from the affirmative labeling and packaging requirements of this section, while it is in transit in intrastate commerce from the one establishment to the other, if the transit is made in good faith for those completion purposes only; but it is otherwise subject to all applicable provisions of this chapter.



§ 53-1-110 - Sale of new drugs.

(a) No person shall sell, deliver, offer for sale, hold for sale or give away any new drug unless an application with respect to the drug has become effective under § 505 of the federal act.

(b) This section shall not apply to:

(1) A drug intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety in drugs; provided, that the drug is plainly labeled "For Investigational Use Only"; and provided, further, that all reports of investigations that are being made and that have been made to show whether or not the drug is safe for use, and whether the drug is effective in use are furnished upon request to the commissioner;

(2) A drug sold in this state at any time prior to February 15, 1941, or introduced into interstate commerce at any time prior to the enactment of the federal act; or

(3) Any drug that is licensed under the Virus-Serum-Toxin Act, compiled in 21 U.S.C. § 151 et seq.



§ 53-1-111 - Cosmetics deemed adulterated.

A cosmetic shall be deemed to be adulterated if:

(1) It bears or contains any poisonous or deleterious substance that may render it injurious to users under the conditions of use prescribed in the labeling or advertisement of the cosmetic, or under conditions of use that are customary or usual; provided, that this subdivision (1) shall not apply to coal-tar hair dye, the label of which bears the following legend conspicuously displayed on the label: "Caution -- This product contains ingredients that may cause skin irritation on certain individuals and a preliminary test according to accompanying direction should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness", and the labeling of which bears adequate direction to the preliminary testing. For the purpose of this subdivision (1), hair dye does not include eyelash dye or eyebrow dyes;

(2) It consists, in whole or in part, of any filthy, putrid or decomposed substance;

(3) It has been produced, prepared, packed or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

(4) Its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health; or

(5) It is not a hair dye and it bears or contains a coal-tar color other than one from a batch that has been certified under the federal act.



§ 53-1-112 - Cosmetics deemed misbranded.

A cosmetic shall be deemed to be misbranded if:

(1) Its labeling is false or misleading in any particular;

(2) In package form, unless it bears a label containing:

(A) The name and place of business of the manufacturer, packer or distributor; and

(B) An accurate statement of the quantity of the contents in terms of weight, measure or numerical count; provided, that under this subdivision (2)(B) reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations prescribed by the commissioner;

(3) Any word, statement or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed on the label or labeling with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use; or

(4) Its container is so made, formed or filled as to be misleading.



§ 53-1-113 - False advertising.

(a) An advertisement of a food, drug, device or cosmetic shall be deemed to be false if it is false or misleading in any particular.

(b) For the purpose of this chapter, the advertisement of a drug or device representing it to have any effect in albuminuria, appendicitis, arteriosclerosis, blood poison, bone disease, Bright's disease, cancer, carbuncles, cholocystitis, diabetes, diphtheria, dropsy, erysipelas, gallstones, heart and vascular diseases, high blood pressure, mastoiditis, measles, meningitis, mumps, nephritis, otitis media, paralysis, pneumonia, poliomyelitis or infantile paralysis, prostate gland disorder, pyelitis, scarlet fever, sexual impotence, sinus infection, smallpox, tuberculosis, tumors, typhoid, uremia, or venereal disease, shall also be deemed to be false; provided, that no advertisement not in violation of subsection (a) shall be deemed to be false under this subsection (b) if it is disseminated only to members of the medical, dental, pharmaceutical or veterinary professions, or appears only in the scientific periodicals of these professions, or is disseminated only for the purpose of public health education by persons not commercially interested, directly or indirectly, in the sale of the drugs or devices; provided, further, that, whenever the commissioner determines that an advance in medical science has made any type of self-medication safe as to any of the diseases listed in this subsection (b), the commissioner shall by regulation authorize the advertisement of drugs having curative or therapeutic effect for the disease, subject to conditions and restrictions that the commissioner may deem necessary in the interests of public health; provided, further, that this subsection (b) shall not be construed as indicating that self-medication for diseases other than those listed is safe or efficacious.



§ 53-1-114 - Exemptions from labeling requirements.

Notwithstanding any law or rule to the contrary, a food item, including, but not limited to, biscuits, sandwiches, salads, slaw, cookies, candy and other desserts, shall be exempt from the labeling requirements of this chapter if the food item is:

(1) Made on site;

(2) Sold at retail to consumers on site; and

(3) Made from products that are commercially available.



§ 53-1-115 - Use of the name "catfish" -- Enforcement -- Rules and regulations -- Violations -- Penalties -- Hearing.

(a) (1) The term "catfish" shall not be used as a common name or brand name or used to advertise, distribute, or label any fish or fish product, except for those species within the definition of catfish set out in § 53-1-102.

(2) It is a violation of this section to use the term "catfish" in the advertisement, distribution, processing, labeling, or wholesale or retail sale of any of those species within the family of Siluridae, Clariidae and Pangasiidaae or any other species of fish not included within the definition of catfish set out in § 53-1-102.

(b) This section shall apply only to the advertisement, distribution, processing, labeling, or wholesale or retail sale of:

(1) Unprepared or packaged imported catfish and imported catfish products; and

(2) Unprepared or packaged fish and fish products described in subsection (a).

(c) The commissioner shall enforce the requirements of this section and is authorized to promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this section.

(d) In the event of a violation of this section, the commissioner is authorized to:

(1) Order the processor, distributor, wholesaler or retailer to cease the distribution or sale of imported catfish or imported catfish products that are not labeled or are labeled in violation of this section;

(2) Order the processor, distributor, wholesaler or retailer to cease the advertisement, distribution, labeling or sale of all other fish or fish products that are being advertised, distributed, labeled or sold in violation of this section;

(3) Seek injunctive relief to stop practices that are in violation of this section; and

(4) Order the processor, distributor, wholesaler or retailer to comply with this section or any rule or regulation promulgated pursuant to this section.

(e) Any person who violates this section shall be subject to a civil penalty of not more than one thousand dollars ($1,000) for each violation. Each day of continued violation constitutes a separate violation.

(f) Any person aggrieved by an order or civil penalty imposed by the commissioner shall be entitled to a hearing in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 53-1-116 - Labeling of imported catfish.

Any food service establishment, as defined in § 68-14-302, that sells imported catfish or imported catfish products, as defined in § 53-1-102, shall label such catfish or catfish products as "imported" on its menus.






Part 2 - Enforcement

§ 53-1-201 - Injunctions authorized.

In addition to the remedies provided elsewhere in this chapter, the commissioner is authorized to apply to a court of competent jurisdiction, and the court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of § 53-1-103(a), regardless of whether or not there exists an adequate remedy at law.



§ 53-1-202 - Tagging, detention, condemnation and destruction of adulterated, misbranded and unsafe products -- Correction of violations.

(a) (1) Whenever a duly authorized agent of the commissioner finds, or has probable cause to believe, that any food, drug, device or cosmetic is adulterated, or so misbranded as to be dangerous or fraudulent, within the meaning of this chapter, the agent shall affix to the article a tag or other appropriate marking, giving notice that the article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of the article by sale or otherwise until permission for removal or disposal is given by the agent or the court.

(2) It is unlawful for any person to remove or dispose of the detained or embargoed article by sale or otherwise without the permission provided for in subdivision (a)(1).

(3) The commissioner or the commissioner's duly authorized agent shall immediately detain any depressant, stimulant or hallucinogenic drug or component of any depressant, stimulant or hallucinogenic drug, as defined by rules and regulations of the commissioner, whenever the commissioner or the commissioner's agent has reasonable grounds to believe that the articles are manufactured, held, transported or offered for sale in violation of § 53-1-103(a).

(b) (1) When an article detained or embargoed under subsection (a) has been found by the agent to be adulterated or misbranded, the agent shall petition the judge of a circuit or chancery court in whose jurisdiction the article is detained or embargoed for an order of condemnation of the article.

(2) When the agent has found that an article so detained or embargoed is not adulterated or misbranded, or if the agent fails to petition for an order of condemnation within fifteen (15) days of the detainer or embargo, the agent shall remove the tag or other marking.

(3) Failure of the agent to remove the embargo or detainer or to file the petition within the fifteen-day period shall be deemed, for the purpose of entitling interested persons to a judicial review, a final order or judgment of the commissioner that the article is adulterated or misbranded, which shall be subject to review under title 27, chapter 9.

(c) If the court finds that a detained or embargoed article is adulterated or misbranded, the article shall, after entry of the decree, be destroyed at the expense of the claimant of the detained or embargoed article, under the supervision of the agent; and all the court costs and fees, and storage and other proper expenses, shall be taxed against the claimant of the article or the claimant's agent; provided, that when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree, and after the costs, fees and expenses have been paid and a good and sufficient bond, conditioned that the article shall be so labeled or processed, has been executed, may, by order, direct that the article be delivered to the claimant of the article for the labeling or processing under the supervision of an agent of the commissioner, the expense of the supervision to be paid by the claimant. The bond shall be returned to the claimant of the article on representation to the court by the commissioner that the article is no longer in violation of this chapter, and that the expenses of the supervision have been paid.

(d) Whenever the commissioner or any of the commissioner's authorized agents find in any room, building, vehicle of transportation or other structure, any meat, seafood, poultry, vegetable, fruit or other perishable articles that are unsound, or contain any filthy, decomposed or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, the meat, seafood, poultry, vegetable, fruit or other perishable articles being declared to be a nuisance, the commissioner or the commissioner's authorized agent shall immediately condemn or destroy the meat, seafood, poultry, vegetable, fruit or other perishable articles or in any other manner render the meat, seafood, poultry, vegetable, fruit or other perishable articles unsalable as human food.



§ 53-1-203 - Prosecutions of violations -- Right of party to notice and opportunity to be heard.

(a) It is the duty of each district attorney general or city attorney to whom the commissioner reports any violation of this chapter to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law.

(b) Before any violation of this chapter is reported to any district attorney general or city attorney for the institution of a criminal proceeding, the person against whom the proceeding is contemplated shall be given appropriate notice and an opportunity to present the person's views before the commissioner or the commissioner's designated agent, either orally or in writing, in person or by attorney, with regard to the contemplated proceeding.



§ 53-1-204 - Minor violations -- Written notice of warning in discretion of commissioner.

Nothing in this chapter shall be construed as requiring the commissioner to report for the institution of proceedings under this chapter minor violations of this chapter, whenever the commissioner believes that the public interest will be adequately served in the circumstances by a suitable written notice of warning.



§ 53-1-205 - Promulgation of reasonable standards for food.

(a) The commissioner shall promulgate regulations fixing the establishing for any food or class of food, under its common or usual name so far as practicable, a reasonable definition and standard of identity, or reasonable standard of quality or fill of container, whenever in the judgment of the commissioner the promulgation of regulations will promote honesty and fair dealing in the interest of consumers.

(b) In prescribing a definition and standard of identity for any food or class of food in which optional ingredients are permitted, the commissioner shall, for the purposes of promoting honesty and fair dealing in the interest of the consumer, designate the optional ingredients that shall be named on the label.

(c) The definitions and standards so promulgated shall conform to the definitions and standards promulgated under § 401 of the federal act.



§ 53-1-206 - Contamination of food with micro-organisms -- Permit regulations -- Inspections.

(a) Whenever the commissioner finds, after investigation, that the distribution in this state of any class of food may, by reason of contamination with micro-organisms during manufacturing, processing or packing of the food in any locality, be injurious to health, and that the injurious nature cannot be adequately determined after the articles have entered commerce, the commissioner then, and in that case only, shall promulgate regulations providing for the issuance, to manufacturers, processors or packers of that class of food in that locality, of a permit to which shall be attached conditions governing the manufacturing, processing or packing of the class of food, for a temporary period of time, that may be necessary to protect the public health; and after the effective date of the regulations, and during the temporary period, no person shall introduce or deliver for introduction into commerce any such food manufactured, processed or packed by any such manufacturer, processor or packer unless the manufacturer, processor or packer holds a permit issued by the commissioner as provided by the regulations.

(b) (1) The commissioner is authorized to suspend immediately, upon notice, any permit issued under authority of this section if it is found that any of the conditions of the permit have been violated.

(2) The holder of a permit so suspended shall be privileged at any time to apply for the reinstatement of the permit, and the commissioner shall, immediately after prompt hearing and an inspection of the establishment, reinstate the permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit, as originally issued, or as amended.

(c) Any officer or employee duly designated by the commissioner shall have access to any factory or establishment, the operator of which holds a permit from the commissioner, for the purpose of ascertaining whether or not the conditions of the permit are being complied with, and denial of access for the inspection shall be grounds for suspension of the permit until access is freely given by the operator.



§ 53-1-207 - Authority to promulgate regulations -- Hearings -- Notice.

(a) (1) The authority to promulgate regulations for the efficient enforcement of this chapter is vested in the commissioner.

(2) The commissioner is authorized to make regulations promulgated under this chapter conform, insofar as practicable, with those promulgated under the federal act.

(b) Hearings authorized or required by this chapter shall be conducted by the commissioner or an officer, agent or employee that the commissioner designates for the purpose of hearings.

(c) (1) Before promulgating any regulation contemplated by §§ 53-1-105(10), 53-1-108(4), 53-1-109(a)(6)-(8), 53-1-113(b), 53-1-205 or 53-1-206, the commissioner shall give a thirty-day notice of the proposal and of the time and place for a hearing.

(2) The regulation promulgated shall become effective on a date fixed by the commissioner, which date shall not be prior to ninety (90) days after its promulgation.

(3) The regulations may be amended or repealed in the same manner as is provided for their adoption; provided, that, in the case of a regulation amending or repealing a regulation, the commissioner, to the extent the commissioner deems necessary in order to prevent undue hardships, may disregard subdivisions (c)(1) and (2) regarding notice, hearing or effective date.

(d) Storage, transportation and processing practices and standards of composition of perishable food products, including meats, poultry and seafood, shall conform to regulations set forth under this section.

(e) Regulations shall prescribe, when necessary, code dating, open dating, or both, as well as uniform unit pricing systems. The regulations shall be consistent with federal requirements.



§ 53-1-208 - Inspections -- Examination of specimens.

(a) The commissioner or the commissioner's duly authorized agent shall have free access at all reasonable hours to any factory, warehouse or establishment in which foods, drugs, devices or cosmetics are manufactured, processed, packed or held for introduction into commerce, or to enter any vehicle being used to transport or hold the foods, drugs, devices or cosmetics in commerce, for the purpose of:

(1) Inspecting the factory, warehouse, establishment or vehicle to determine if this chapter is being violated; and

(2) Securing samples or specimens of any food, drug, device or cosmetic after paying or offering to pay for the sample. It is the duty of the commissioner to make or cause to be made examination of samples secured under this section to determine whether or not this chapter is being violated;

(b) The commissioner shall require that a factory, warehouse, or establishment where foods are manufactured, processed, packed, or held for introduction into commerce have a license where the factory, warehouse, or establishment is not otherwise required to be licensed pursuant to this chapter. An annual license fee shall be set by rule pursuant to § 43-1-703.

(c) The commissioner shall set by rule pursuant to § 43-1-703 a fee for a certificate of free sale.



§ 53-1-209 - Access to records of carriers, consignees or holders of products in intrastate commerce.

For the purpose of enforcing this chapter, carriers engaged in intrastate commerce, and persons receiving food, drugs, devices or cosmetics in intrastate commerce or holding those articles so received, shall, upon the request of a duly authorized representative of the commissioner, permit the representative at reasonable times to have access to and to copy all records showing the movement in intrastate commerce of any food, drug, device or cosmetic, or the holding of the food, drug, device or cosmetic during or after the movement, and the quantity, shipper and consignee of the food, drug, device or cosmetic; and it shall be unlawful for the carrier or person to fail to permit the access to and the copying of the records so requested when the request is accompanied by a statement in writing specifying the nature or kind of food, drug, device or cosmetic to which the request relates; provided, that evidence obtained under this section shall not be used in criminal prosecution of the person from whom obtained; provided, further, that carriers shall not be subject to the other provisions of this chapter by reason of their receipt, carriage, holding or delivery of food, drugs, devices or cosmetics in the usual course of business as carriers.



§ 53-1-210 - Publication of reports by commissioner -- Dissemination of information.

(a) The commissioner may cause to be published, from time to time, reports summarizing all judgments, decrees and court orders that have been rendered under this part, including the nature of the charge and the disposition of the charge.

(b) The commissioner may also cause to be disseminated information, regarding food, drugs, devices and cosmetics, that the commissioner deems necessary in the interest of public health and the protection of the consumer against fraud.

(c) Nothing in this section shall be construed to prohibit the commissioner from collecting, reporting and illustrating the results of the investigations of the commissioner.









Chapter 2 - Tennessee Egg Law

§ 53-2-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Egg Law."



§ 53-2-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Adulterated eggs" means eggs that are filthy, putrid, decomposed or otherwise unfit for human food, in whole or in part;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Inedible or eggs unfit for human food" means eggs that:

(A) Are addled, moldy, or musty, contain black rot, white rot or blood ring;

(B) Have adherent yolks or bloody, or green whites;

(C) Contain embryo chicks, at or beyond the blood ring state;

(D) Consist, to any extent, of a filthy, decomposed or putrid substance; or

(E) Contain bloody whites, a blood spot, or an aggregation of blood spots more than one-eighth inch (1/8'') in diameter;

(4) "Person" means any individual, firm, partnership, corporation, company, or association, and includes any trustee, receiver, assignee or other similar representative of an individual, firm, partnership, corporation, company, or association;

(5) "Processor" means a person who assembles eggs in case lots and who operates a plant for the purpose of packing shell eggs or shell-treated eggs, or breaking eggs out of the shell for freezing or drying, and who also may operate as a wholesaler;

(6) "Unclassified" means the general run of edible eggs sold by a producer directly to a consumer, that have not been candled, sorted or graded;

(7) "Ungraded" means the general run of edible eggs as they come from the producer, that have not been sorted or graded, but have been candled; and

(8) "Wholesaler" means a person who assembles eggs in case lots and disposes of them in quantities to retailers or through other distribution channels, and who also may operate as a processor.



§ 53-2-103 - Sale of inedible or adulterated eggs for human consumption prohibited -- Denaturing and marking required.

(a) No person shall sell, offer, or expose for sale, or have in the person's possession for sale, eggs for human consumption that are adulterated or inedible.

(b) Any and all inedible eggs shipped, transported, or carried in or within the state shall be denatured so as to eliminate any and all possibilities of the eggs or egg products from being used for human consumption.

(c) All eggs or egg products in the state shall be considered as being edible, unless the container or case is classified or marked as being inedible and all invoices, bills of sale, or bills of lading shall likewise substantiate and confirm that marking or classification.



§ 53-2-104 - Certificate of candling -- Requirements.

(a) A candler certificate signifying that all eggs contained in the case have been candled shall be placed in each full case, thirty (30) dozen to the case, or portion of a case, of candled eggs.

(b) The certificate shall show the packer or distributor's name, address, license number and date of candling.

(c) The candling certificate shall be two inches by four inches (2'' x 4'') in size with printed wording and quality of paper stock used to be as required by the commissioner.



§ 53-2-105 - Establishment of standards and grades by commissioner -- Authority to issue rules and regulations.

(a) For the protection of public health and welfare, and to secure uniformity in the marketing of eggs, the commissioner is authorized to promulgate purchase and retail standards and grades of eggs, consistent with the standards promulgated by the United States department of agriculture, together with rules and regulations to enforce this chapter, not inconsistent with this chapter.

(b) The commissioner shall by regulation provide for minimum plant requirements for facilities, operating procedures, sanitation, candling, handling, storing eggs, and processing eggs, and shall define "candling."



§ 53-2-106 - Fancy fresh egg marketing program -- Restrictions on advertising or sale of fresh eggs.

(a) (1) There is authorized and created in the state of Tennessee a quality controlled egg marketing program, which shall be known and designated as the fancy fresh egg marketing program.

(2) The commissioner is authorized to make, issue, declare and promulgate all necessary rules and regulations with reference to the labeling and marketing of shell eggs under the fancy fresh egg marketing program.

(3) It is unlawful for any person to sell, offer for sale or advertise for sale any shell eggs in violation of any rule or regulation that may be promulgated under the fancy fresh egg marketing program.

(b) (1) No person shall sell, offer for sale, or advertise for sale, shell eggs under any brand name, trademark, or grade as fresh eggs, unless the eggs are of current production and meet the minimum requirements for consumer grade A or AA as prescribed in the Tennessee department of agriculture specifications for shell eggs.

(2) "Eggs of current production" means shell eggs that have moved through marketing channels since the time they were laid, and have not been held in refrigerated storage in excess of twenty-one (21) days.

(3) Any person packing eggs for sale at retail as prescribed in this subsection (b) shall furnish to the commissioner or the commissioner's duly authorized representative, upon request, a complete record of all dates of refrigeration of the eggs.



§ 53-2-107 - License required to deal in eggs -- Exceptions.

No person shall buy, sell, trade, traffic or process eggs in this state without first having made application for and obtained a license as required by this chapter, with the following exceptions:

(1) Persons handling eggs that have been candled for retail sale only and having and using proper storage facilities;

(2) Those who sell only eggs produced by their own flocks;

(3) Hatcheries that purchase eggs to be used exclusively for hatching purposes;

(4) Hotels, restaurants, and other public eating places where all eggs purchased are served in the establishment;

(5) Bakeries, confectioneries, and ice cream manufacturers purchasing eggs for use and used only in the manufacture of their products;

(6) Agents employed and carried on the payroll on a salary basis by licensed wholesalers or distributors; and

(7) A consumer buying eggs for the consumer's own consumption.



§ 53-2-108 - Labeling -- Candling -- Exceptions.

(a) All shell eggs offered or exposed for sale at retail shall be labeled as to grade and size, except those bought from producers for sale directly to consumers or licensed egg handlers by a person whose total volume of eggs sold at retail does not exceed one hundred (100) cases of eggs per year.

(b) No person under this chapter shall sell eggs in this state that have not been candled, except that up to fifty (50) cases may be sold by a producer as unclassified eggs each year.

(c) Eggs sold as unclassified or ungraded eggs shall be sold in containers that are labeled to indicate the producer of the eggs.



§ 53-2-109 - Wholesaler or processor license -- Fees.

(a) A wholesaler's or processor's license shall be required of each wholesaler or processor of eggs. Each place of business shall have a separate license. Each license shall be conspicuously posted in the place of business to which it applies. No license shall be transferable, but a license may be moved from one place of business to another by the consent of the commissioner; provided, that the change of location is endorsed on the license.

(b) The license year shall be twelve (12) months. The license year shall begin July 1 and end June 30.

(c) (1) The annual license fee for a wholesaler of eggs shall be set by rule pursuant to § 43-1-703.

(2) The annual license fee for a processor of eggs shall be set by rule pursuant to § 43-1-703.

(3) The annual license fee for a person who is both a wholesaler and a processor of eggs shall be set by rule pursuant to § 43-1-703.

(d) Each license may be renewed for additional one-year periods upon written application and payment of additional fees, as specified, per license year.



§ 53-2-110 - Name of person responsible for candling and grading to be designated on license application.

Each wholesaler or processor shall designate on the license application the name of the person or persons responsible for candling or grading eggs.



§ 53-2-111 - Egg breaking establishments.

Egg breaking establishments as licensed processors under this chapter include persons engaged in the business of removing eggs from their shells, in the manufacture or preparation of frozen liquid, dessicated or any other forms of whole eggs, yolks, whites or any mixture of yolks and whites for food purposes, with or without the addition of any other wholesome ingredient.



§ 53-2-112 - Suspension or cancellation of license by commissioner -- Notice and hearing.

(a) The commissioner has the power to suspend or cancel any license issued by virtue of this chapter, after a hearing, upon written notice to the licensee at the address specified in the application for the license, at least fifteen (15) days prior to the hearing.

(b) The notices shall set forth the reasons or grounds upon which the license is proposed to be suspended or cancelled.

(c) A violation of any provision of this chapter or any rule or regulation promulgated by the commissioner constitutes a valid ground for a cancellation of any license issued under this chapter.



§ 53-2-113 - Commissioner authorized to delegate duties to employees of department of agriculture.

All authority vested in the commissioner by virtue of this chapter may, with like force and effect, be executed by employees of the department of agriculture the commissioner may from time to time designate for that purpose.



§ 53-2-114 - Violation of law or rules promulgated under chapter a misdemeanor -- Penalty.

Any person who violates any provision of this chapter, or any rules promulgated under this chapter, commits a Class C misdemeanor.



§ 53-2-115 - Disposition of funds.

All funds collected under this chapter shall be paid into the state treasury, and are appropriated exclusively to the department of agriculture, to be used solely and separately in carrying out this chapter.



§ 53-2-116 - Sale of all eggs.

Notwithstanding any other provision in this title, a person licensed under chapter 1 of this title, to sell eggs may sell, offer, or expose for sale, or have in the person's possession for sale, all eggs produced by the person unless limited otherwise by federal law






Chapter 3 - Dairy Law of the State of Tennessee

Part 1 - General Provisions

§ 53-3-101 - Short title.

This chapter shall be known and may be cited as the "Dairy Law of the State of Tennessee."



§ 53-3-102 - Construction of chapter.

(a) The word "shall" is mandatory, and the word "may" is permissive.

(b) Wherever a tolerance is allowed, it shall apply only to a tolerance as to composition and not to weight, unless specifically stated.

(c) Whenever any reference is made to any section in this chapter or to any other law, the reference shall apply to all amendments and additions to the section or other law.



§ 53-3-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of agriculture or the person authorized to enforce this chapter;

(2) "Dairy products" means pure, clean and wholesome milk, cream, pure milk fat, butter, buttermilk, cheese, ice cream, ice cream mix, ice milk, ice milk mix, ice or ice sherbet, evaporated milk, skimmed milk, condensed milk, sweetened condensed milk, condensed skimmed milk, sweetened condensed skimmed milk, dried milk, dried skimmed milk, any derivatives of milk or combination of products made from milk;

(3) "Dairy products plants" means all places where dairy products are packaged, processed or manufactured;

(4) "Department" means the Tennessee department of agriculture;

(5) "Official methods of analysis" means, for the purpose of determining the bacteriological, chemical or physical constituents in milk, dairy products and trade products as well as organoleptic tests and examinations for extraneous matter or direct and indirect additives and for enforcing the requirements of this chapter, The Methods of Analysis - Tenth Edition, and subsequent editions adopted by the Association of Official Analytical Chemists and Standard Methods for the Examination of Dairy Products - Twelfth Edition, and subsequent editions adopted by the American Public Health Association, and approved methods in a journal of these associations published prior to publication in the book of methods or other methods the commissioner may approve;

(6) "Person" includes an individual, firm, corporation, company or association;

(7) "Receiving plant" means all places where dairy products or milk products not in consumer packages are received on consignment or otherwise, stored or transported, but where packaging, processing or manufacturing does not occur;

(8) "Sell" includes "offer for sale," "expose for sale," "have in possession for sale," "exchange," "barter," or "trade";

(9) "Trade products" means any products made in semblance of dairy products that may be used as a substitute for dairy products; and

(10) "Trade products plants" means all places where trade products are packaged, processed or manufactured.



§ 53-3-104 - Authority and powers of the commissioner -- Special provisions for trade products -- Rules and regulations.

(a) (1) (A) The commissioner has the authority to define all varieties and types of dairy products and trade products.

(B) The commissioner is further empowered to inspect and establish rules and regulations governing the production, storing, transportation, handling, processing, packaging and labeling of any and all dairy products and trade products.

(2) The product name for any trade product shall include the word "imitation" followed immediately by the name of the dairy product in semblance of which the trade product is made; further, the word "imitation" shall be in print of the same size as the name of the dairy product it precedes.

(b) The commissioner is further authorized to delegate the commissioner's authority under subsection (a) to any individual the commissioner deems qualified to assist the commissioner in the administration of this chapter.

(c) In the performance of the commissioner's official duties, the commissioner is authorized and empowered to enter during business hours all creameries, cheese factories, milk depots, milk plants, ice cream factories, milk condensaries, and similar plants processing or manufacturing trade products for the purpose of executing this chapter.

(d) The rules and regulations promulgated by the commissioner under the authority of this chapter shall comply with the following requirements:

(1) A copy of the proposed rules and regulations shall be mailed to every licensed processor and manufacturer of dairy products or trade products and all milk producer cooperatives operating within the state;

(2) The notice shall specify a time, no sooner than fifteen (15) days after the date of the notice, and the place for a hearing and shall allow for written objections to be filed five (5) days prior to the hearing;

(3) After the hearing, based on the evidence, any proposed rules and regulations shall be submitted by the commissioner to the attorney general and reporter for approval as to form and legality;

(4) Once the rules and regulations have been officially adopted and filed with the secretary of state, they shall become enforceable thirty (30) days after adoption and filing, and a copy of the official rules and regulations shall be mailed to all licensed processors and manufacturers of dairy products or trade products, and all milk producer cooperatives operating in the state. Also, copies shall be mailed to all registrants and licensed distributors of dairy products or trade products in the state;

(5) Proposals to promulgate rules and regulations may be made by the commissioner or by any other interested person. If any interested person other than the commissioner proposes rules and regulations, the person shall file an application in writing with the commissioner, giving the person's proposed rules and regulations, together with a brief statement of the reasons and needs for promulgating the rules and regulations. The commissioner may institute a hearing, as provided in this chapter, when the commissioner deems, after investigation and consideration of the proposal submitted by another interested person, that the proposal seems reasonable and justified or notify the person that the person's application has been denied and the grounds for the denial; and

(6) Any revision, amendment or termination of existing rules and regulations shall follow the same procedure as set forth in this section.



§ 53-3-105 - Samplers and testers licenses.

(a) Samplers License and Fee. Every person receiving or buying milk or cream on the basis of its chemical or physical constituents shall be, or have in the person's employ, in or on each milk transport tank truck, a licensed milk sampler or tester. Application to become a licensed sampler shall be made to the commissioner on forms the commissioner may prescribe. The license shall expire on July 1 of each succeeding year. In order to qualify for a license, the applicant shall satisfy to the commissioner, either by a written examination or otherwise, that the applicant is honest and competent to do sampling work. An identification card stating the applicant's name and address and bearing the same number as the applicant's license shall be issued to the applicant at the time the applicant's license is issued and shall be carried on the applicant's person at all times while on duty. The annual license fee for a sampler shall be set by rule pursuant to § 43-1-703.

(b) Milk Testers License and Fee. Every person receiving or buying milk or cream on the basis of its chemical or physical constituents shall be, or have in the person's employ, a licensed milk tester to make the official analysis; and no other person shall be allowed to make the tests in any creamery, cheese factory, milk depot, milk plant, ice cream factory, cream station, milk condensery, or similar plant where milk or cream is bought or received on a basis of its chemical or physical constituents. Application to become a licensed milk tester shall be made to the commissioner on forms the commissioner may prescribe. If the applicant is found upon examination to be qualified and competent, the commissioner shall issue a license to the applicant. Licenses issued in accordance with this section shall be posted conspicuously in the tester's place of business. Licensed testers are also qualified and permitted to act as samplers. The annual license fee for a tester shall be set by rule pursuant to § 43-1-703.



§ 53-3-106 - Manufacturer, plant and distributor licenses.

(a) (1) Frozen Dessert Manufacturer's License. For purposes of licensing under this chapter, a dairy products plant that manufactures or packages frozen desserts, such as ice cream, ice cream mix, ice milk, ice milk mix, ice, or ice sherbets, or any trade product made in semblance of these products or that may be used as a substitute for these products, shall be licensed as a frozen dessert manufacturer. Any person making frozen dessert for sale shall be required to procure from the commissioner an annual frozen dessert manufacturer's license for each location or plant where frozen dessert is manufactured. The license fee for a frozen dessert manufacturer's license shall be set by rule pursuant to § 43-1-703.

(2) Dairy Plant or Trade Products Plant License, or Both. A dairy products plant or trade products plant that manufactures, processes, or packages any dairy products or trade products other than those listed as frozen desserts in subdivision (a)(1) shall be required to have a dairy plant license. Every person buying or receiving milk, cream, or dairy products from another for manufacturing, processing, or packaging shall be required to procure from the commissioner an annual dairy plant or trade products plant license for each location where milk, cream, dairy products, or trade products are received for the purpose of manufacturing, processing, or packaging. The license fees for a plant license shall be set by rule pursuant to § 43-1-703.

(3) Receiving Plant License. Any plant where fluid milk or cream not in consumer packages is received on consignment or otherwise, stored, or transported, but where packaging, processing, or manufacturing does not occur, shall be required to have an annual receiving plant license for each location or plant where milk or cream is received. The license fee for a receiving plant license shall be set by rule pursuant to § 43-1-703.

(4) Distributor's License. Every person buying or receiving from another person dairy products or frozen desserts or trade products, as defined in this chapter for the purpose of resale, shall be required to procure from the commissioner an annual distributor's license; provided, that no distributor's license shall be required of any license holder, licensed under this section, that delivers or distributes its own products. No distributor's license shall be required of any person who sells dairy products or trade products in hotels, restaurants, retail stores, or supermarkets if the dairy products or trade products have been delivered to the location of the hotel, restaurant, retail store, or supermarket by a licensed frozen dessert manufacturer, licensed dairy plant or trade product plant operator, or licensed distributor. No distributor's license shall be required of a receiving plant. The license fee for a distributor's license shall be set by rule pursuant to § 43-1-703.

(b) (1) (A) Application for the license provided for in this section shall be made on forms prescribed by the commissioner and shall be accompanied by the required fee.

(B) The license is to be issued by the commissioner after inspection and approval by the commissioner of the sanitary conditions of the place of business of the applicant.

(C) Persons buying or receiving milk or cream from another, for sale or manufacture on the basis of the chemical or physical constituents in the milk or cream, or manufacturing or offering for sale dairy products or trade products as defined in this chapter, shall comply with and be governed by this chapter and all rules and regulations issued by the commissioner under authority of this chapter.

(D) All licenses provided for in this section shall become due on July 1 of each year, and shall not be transferable.

(2) The commissioner, in issuing or renewing a license, shall give equal consideration to the location and person requesting the license, and the commissioner shall refuse to issue a license if, for any reason, in the commissioner's opinion, the location is unsatisfactory or the person is unqualified.



§ 53-3-107 - [Repealed]

HISTORY: Acts 1970, ch. 577, § 2; T.C.A., § 52-307; Acts 1997, ch. 75, §§ 2, 3; 2002, ch. 640, § 29; repealed by Acts 2015, ch. 485, § 35, effective July 1, 2015.



§ 53-3-108 - Revocation of licenses and registrations -- Reissuance.

(a) The commissioner has the authority to revoke any license or registration certificate for violation of any section of this chapter. Upon information received, the commissioner shall, by written notice, establish a hearing for the licensee or registrant. The hearing shall be held within fifteen (15) days from the date of the mailing of the notice. If, after the hearing, the commissioner revokes the license, then the right of appeal is reserved to the licensee or registrant. The commissioner has the power to subpoena any persons or records incident to the hearing and further to administer oaths to those giving evidence. In case of contumacy or refusal to obey a subpoena issued to any person, any circuit or chancery court of this state within the county in which the investigation is carried on, or in which the person guilty of contumacy or refusal to obey is found or resides or transacts business, or has the person's principal place of business, upon application by the commissioner, shall have jurisdiction to issue to the person an order requiring the person to appear before the commissioner at a specified time and place and then and there produce evidence, if so ordered, or there to give testimony touching the matter under investigation or subject of inquiry, or answer any question, and any failure to obey the order of the court may be punished by the court as a contempt of the order as provided by law. A court reporter shall be in attendance at all revocation hearings other than testers or samplers.

(b) The action of the commissioner may be reviewed by petition for common law writ of certiorari addressed to the circuit or chancery court of Davidson County, and the petition shall be filed within ten (10) days from the date of the order of revocation issued by the commissioner. Upon the grant of the writ of certiorari, the commissioner shall certify to the court a complete transcript of the proceedings instituted before the commissioner. This certified transcript shall constitute the whole record, and no additional proof or evidence shall be considered by the circuit or chancery court of Davidson County. The decision of the commissioner shall remain final until the matter has been finally resolved by the courts.

(c) If, after revocation of the licensee's or registrant's license or registration, the licensee or registrant complies with the requirements of the law as provided and makes manifest, in writing, the licensee's or registrant's intentions to immediately observe the law, upon payment of the cost of the hearing, the commissioner may reissue a new license or registration certificate upon payment of the required fees. Reapplication may be made on forms provided by the commissioner, except in no case will reissuance of a license or registration certificate be allowed where fraudulent manipulation of tests or records is shown.

(d) It is the expressed intent of this section to preserve any appeal set forth in parts 2 and 3 of this chapter and to leave the appeal set forth in parts 2 and 3 of this chapter unaffected.



§ 53-3-109 - Duties of licensees and registrants.

(a) Every person subject to a license or registration certificate under this chapter shall annually, on February 1, report to the commissioner, on blanks furnished by the commissioner, the location of the business and description of the premises, the name of the owner and manager, the amounts of the different dairy products or trade products processed, manufactured or distributed by the person during the year ending December 31 preceding, and other reasonable information the commissioner may prescribe.

(b) (1) Every person licensed to buy milk and cream under this chapter shall keep, for a period of three (3) years, a legible record of all purchases made at the place where purchases are made, showing the weight of the purchases and test of the milk and cream at the place of purchase on the chemical or physical constituents and the total amount paid for the milk and cream.

(2) When a patron or producer is paid for milk or cream, a record shall be given the patron or producer showing the total amount paid and all factors, including gallons or weight, test, and price per unit used in arriving at the total amount paid to the patron or producer. This record shall also show any and all deductions made in determining the patron's or producer's net settlement. A duplicate copy of the record required by this subsection (b) or a duplicate of the check, where the required information is carried on the check, shall be kept on file for a period of three (3) years.

(3) If and when grades of milk and cream are established, the grades of the milk and cream shall be included in the purchase report and patron's and producer's record.

(4) It is unlawful not to keep these records or to falsify them.



§ 53-3-110 - Only approved standard scales, weights, measures and tests to be used.

(a) Every person or agent for any person, buying milk or cream on the basis of its weights or chemical or physical constituents, as determined by an approved test, shall use only standard scales and measures approved by the commissioner and only standard weights and tests, bottles and pipettes approved by the commissioner.

(b) It is unlawful for any person to sell the articles listed in subsection (a) to anyone to be used for the purposes stated in subsection (a), unless they have been approved, as required in subsection (a), by the commissioner.



§ 53-3-111 - Tests to settle disputes between buyers and sellers.

(a) The commissioner is authorized and empowered to make tests that are necessary to settle disputes when called on by either a buyer or seller of milk, cream, or other dairy products, or trade products where disputes arise over dissatisfaction regarding weights or tests of dairy products.

(b) The tests made by the commissioner shall be prima facie correct, and shall be taken as a basis of settlement in the disputes.



§ 53-3-112 - Inspection of products and establishments -- Local regulations.

(a) At times the commissioner deems proper, the commissioner shall cause to be inspected all places where dairy products or trade products are made, stored or served as food for pay, and all places where cows are kept by persons engaged in the sale of milk or cream, and shall require the correction of all unsanitary conditions and practices found in those places.

(b) (1) The governing authority of any municipal corporation, by ordinance, and any board of health, by regulation, may provide for the inspection of dairy products or trade products sold within its limits, dairy products or trade products plants and dairies and dairy herds kept for the production of milk or cream, and may prescribe the methods by which dairy products or trade products shall be handled, and may fix penalties for violation of ordinances and regulations; but no ordinance shall conflict in any way whatsoever with any law of this state, or any regulation promulgated by the commissioner, or interfere with any power or duty of the commissioner.

(2) It is unlawful for any political subdivision, agency or department of any political subdivision in this state to impose, collect or accept an inspection fee upon or from any person or firm in the state by reason of the fact the person or firm is a producer, transporter or a processor of dairy products.

(3) (A) Any Grade A milk, milk products or dairy products produced in a political subdivision of the state shall be accepted without further inspection in all other political subdivisions of the state or their police jurisdictions, if the products are produced or pasteurized under regulations that are substantially equivalent to the latest United States public health service recommended Grade A pasteurized milk ordinance, and that have been awarded an acceptable milk sanitation rating made by a state department of agriculture laboratory certifying officer and milk sanitation rating officer certified by the United States public health service, and acceptable to the commissioner.

(B) All ungraded milk, whether used for manufacturing purposes or otherwise, shall be accepted in any political subdivision of this state without further inspection if produced in accordance with the regulations promulgated by the commissioner, setting out minimum standards for operation of manufactured milk product plants.



§ 53-3-113 - Out-of-state products to meet requirements -- Reciprocal inspection authorities and agreements.

(a) It is required that all dairy or trade products shipped into this state from another state shall meet the sanitary standards, definitions and requirements of the law, and the rules and regulations promulgated by the commissioner.

(b) The commissioner is authorized to establish acceptable reciprocal inspection authorities, interstate and intrastate, to properly enforce and administer this chapter in accordance with specifications and regulations adopted by the commissioner.

(c) A reasonable fee shall be charged for all out-of-state inspections where reciprocal inspections are not available and cannot be negotiated.



§ 53-3-114 - Tagging and detention or destruction of products.

(a) Whenever a duly authorized agent of the commissioner finds or has good cause to believe that any dairy product or trade product is sold or offered for sale by any person contrary to this chapter or regulations established as authorized in this chapter, a tag or appropriate marking shall be affixed to the product giving notice that the product is not being sold in accordance with this chapter, and that no person shall remove or dispose of the product by sale or otherwise until permission for removal or disposal is given by the commissioner or the commissioner's duly authorized agent.

(b) In the event the product is unfit for human consumption, the commissioner or the commissioner's duly authorized agent may destroy it or authorize its disposal in a manner that is not a menace to public health.



§ 53-3-115 - Violation of this part a misdemeanor -- Penalty.

Any violation of this part, either doing acts prohibited by this part or failing to do the acts required by this part, including regulations adopted in accordance with this part, is a Class C misdemeanor.



§ 53-3-116 - District attorney general to investigate and prosecute.

It is the duty of the district attorney general of the judicial district in which the commissioner reports a violation of this chapter, to investigate, prefer and prosecute charges if and when the district attorney general in the exercise of a sound discretion deems such action to be proper.



§ 53-3-117 - Disposition of funds.

(a) All licenses, registration and inspection fees collected under this chapter shall be paid into the state treasury.

(b) The fees are appropriated exclusively to the department to be used solely and specifically in carrying out this chapter.



§ 53-3-118 - Filing of a corporate surety bond by processors and distributors.

(a) Any processor or distributor required to be licensed under, or whose product is required to be registered under, the dairy law of this state, compiled in this chapter, who acquires or receives, on consignment or otherwise, market or fluid milk from producers or cooperative associations composed of producers, shall file with the commissioner a corporate surety bond payable to the state, for the use and benefit of any aggrieved person and in the form prescribed by the commissioner and conditioned for the payment by the processor or distributor of all amounts due for market or fluid milk purchased or otherwise acquired from producers or cooperative associations of producers by the processor or distributor.

(b) The bond shall be in an amount equal to the total purchases of market or fluid milk by the processor or distributor during the month of May of the preceding year, or if the processor or distributor was not engaged in business during the month of May of the preceding year, the bond shall be in an amount fixed by the commissioner. The bond required shall not, in any event, exceed fifty thousand dollars ($50,000).

(c) Any producer or cooperative association of producers aggrieved by reason of a processor's or distributor's failure or refusal to pay any amount of money due for purchases of market or fluid milk shall have a right of action to sue in its own name upon the bond and against the surety in any court of law or equity of this state having jurisdiction.

(d) The processor or distributor shall, at the time of paying the annual license or registration fees, file a corporate surety bond as provided in this section, which shall cover the term of the license or registration.

(e) If any applicant for the license or registration fails to file the corporate surety bond as required in this section, the commissioner may refuse to issue or renew the applicant's license or registration, or the commissioner may issue the license or registration conditioned upon the applicant's paying cash for all the applicant's market or fluid milk purchases; provided, that the applicant furnishes the commissioner with the names and addresses of all persons from whom the applicant purchases milk.



§ 53-3-119 - Use of milk from hoofed mammal for owner's personal consumption or use.

Nothing in this part or any other law shall be construed as prohibiting the independent or partial owner of any hoofed mammal from using the milk from the animal for the owner's personal consumption or other personal use.






Part 2 - Unfair Trade Practices

§ 53-3-201 - Part definitions and general provisions.

As used in this part, unless the context otherwise requires:

(1) "Bulk milk" means milk in bulk form that is furnished to a processor for the purpose of processing and manufacturing into milk products;

(2) "Commissioner" means the commissioner of agriculture;

(3) (A) "Cost to the processor or distributor" means the actual cost of bulk milk and other ingredients, plus the cost of doing business properly allocable to each item covered by the term "milk products," which cost of doing business includes, but is not limited to, labor, employee salaries, rent, maintenance and depreciation on real and personal property, shrinkage, interest, power, supplies, advertising, transportation and delivery costs, credit losses, all permits and license fees, all taxes, insurance and any and all other overhead expenses;

(B) In the absence of proof to the contrary, the actual cost of bulk milk shall be presumed to be the cost as established by a federal marketing order effective in the area, or, if higher, the price established by a producer cooperative; or, in the absence of either, then the price that is effective in the nearest marketing area covered by a federal marketing order; and

(C) The profit derived from the sale of one (1) product, whether the product is one of those included in the term "milk products," or some other product, shall not be utilized in cost computations as a credit to, or deductions from, the cost of doing business properly allocable to any product embraced by the term milk products, so as to subsidize or lower the cost of doing business with respect to the milk products;

(4) (A) "Cost to the retailer" means the invoice price paid by the retailer for milk products, plus that portion of the retailer's overhead or cost of doing business properly allocable to the milk products, which cost of doing business shall include the same items of expense as are enumerated in the definition of cost to the processor or distributor in subdivision (3);

(B) In the absence of specific evidence, the cost of doing business of a retailer shall be presumed to be ten percent (10%) of the invoice price, this cost to be calculated to the nearest whole cent on each sales unit; and

(C) The cost of doing business of a retailer includes the fair value of any concession, of any kind whatever, that has the effect of reducing the actual sales price or increasing the cost of the goods delivered for the price stated in the invoice, including, but not limited to, the cost to the retailer of trading stamps or redeemable coupons;

(5) "Distributor" means any person engaged in the business of selling or offering for sale within the state milk products for consideration, where the property is sold for the purpose of resale or further processing, or is to be used or consumed by the purchaser and not resold or used for the purpose of further processing;

(6) "Milk products" means all or any one (1) of the following: market milk, pasteurized milk, vitamin-D milk, homogenized milk, flavored milk or flavored milk drinks, sweet cream, whipping cream, homogenized cream, skim milk, cottage cheese, buttermilk, and cultured buttermilk, as those products are defined by the commissioner under § 53-3-104, bulk milk as defined in this section, and all other products offered for sale by a milk processor or distributor, derived, in whole or in part, from milk, and frozen desserts, as described and defined by the commissioner under § 53-3-104;

(7) "Person" means and includes one (1) or more individuals, partnerships, associations, incorporated, unincorporated or cooperative, corporations, legal representatives, trustees in bankruptcy, receivers, or any other business unit, or any combination of these, except where the context otherwise requires;

(8) "Processor" means any person engaged in the business of processing or packaging bulk milk and other materials into milk products; and

(9) "Retailer" means any person, whether or not a processor or distributor, engaged in the business of selling or offering for sale within the state milk products for a consideration, where the milk products are to be used or consumed by the purchaser and are not to be resold or used for the purpose of manufacture or further processing.



§ 53-3-202 - Prohibited practices.

(a) The prohibited practices described in this section are declared to be unfair trade practices and are prohibited and made unlawful when done with the intent or with the effect of injuring a competitor, of destroying competition or of creating a monopoly.

(b) No processor or distributor shall do, nor shall any retailer accept the benefit of, any of the following:

(1) Advertise, offer to sell or sell within the state, at wholesale or retail, any milk product for less than cost to the processor or distributor;

(2) Discriminate in price in the sale of any milk product between any of the towns or counties of this state; provided, that different prices that reflect actual transportation cost from point of processing to point of sale, or the actual transportation cost from point of purchase to point of resale, shall not be construed as discriminatory; or

(3) Give or offer to give any retailer or prospective retail customer of a processor or distributor, or of their agents or employees, any free service or any other thing of value, including, but not limited to, the following, which, together with any similar practices, are declared to be unfair trade practices when conducted with the intent of committing any of the acts outlined in this section: advertising allowance; brokerage fees or payments, or sales commissions, a part or all of which are passed on by the ostensible recipient of the fees, payments or commissions to the customer; compensation for jointly used advertising space; advertising displays of any kind, including, but not limited to, newspaper advertising, hand bills, booklets, television or radio advertising, and signs in or outside of the customer's place of business; furnishing of hosts or hostesses or demonstrators in stores to make sales to the store's customers; donations directly or indirectly made, whether by way of money, goods, labor or services; free equipment; cleaning and servicing of equipment; or rent on space used by retailer for storing or displaying processor's or distributor's merchandise. However, nothing in this subdivision (b)(3) shall be construed as prohibiting the furnishing, free of cost by a processor or distributor to a retailer, at the retailer's place of business, printed advertising material, such as recipes and informational materials for the promotion of the sale of the processor's or distributor's products.

(c) No retailer shall advertise, offer to sell or sell within the state any milk product for less than cost to the retailer.

(d) No person shall advertise, offer to sell or sell any milk product with any other commodity or service at a combined price that is less than the aggregate of the prices for which the milk product and the other commodity or service is separately offered for sale.

(e) In all proceedings brought to enforce this section, proof of consistent or repeated advertisements, offers to sell or sales of milk products at less than cost, as defined in this part, the advertisements, offers to sell and sales forming a pattern of sales below cost, shall be prima facie evidence of the intent to injure competitors and destroy or lessen competition.



§ 53-3-203 - Penalty for violations -- Enforcement procedures -- Regulations -- Delegation of duties and powers by commissioner.

(a) Any person, or any trade association that is a representative of the person, claiming to be injured by reason of a violation of this part is authorized to file a written complaint with the commissioner, setting forth evidence the person may have, alleging that milk or milk products are being sold or offered for sale in violation of this part to the injury of the petitioner or injury to competition. Upon the filing of the complaint, the commissioner shall, with reasonable notice, require the person accused of violating this part to appear and answer the complaint and show cause why penalties provided in this part should not be imposed.

(b) Upon the finding by the commissioner that a violation of this part has occurred, the commissioner may:

(1) Revoke or suspend any license or permit issued by the department to the person found in violation of this part;

(2) Seek injunctive relief in any court of competent jurisdiction to enjoin any violation of this part;

(3) Impose civil penalties of up to one thousand dollars ($1,000) each day that a violation occurs; or

(4) Recover any and all expenses for investigation and prosecution of violations of this part from any person found in violation.

(c) The commissioner, any aggrieved person, or any trade association that is a representative of the person, may file an original injunction in the chancery court of the county in which the person who violates this part resides, to enjoin further violations of this part.

(d) The commissioner has the additional powers and duties to:

(1) Issue rules and regulations for the enforcement of this part, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5; and

(2) Conduct hearings in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and has the authority to issue subpoenas duces tecum, and have access to the records of those persons regulated by this part that are necessary and reasonable for the enforcement of this part.



§ 53-3-204 - Exemptions.

Section 53-3-202 shall not apply to advertisements or offers to sell, or sales, where:

(1) The sales are made in an isolated transaction and not in the usual course of business, including, but not limited to, date commemoration, promotional events, grand openings and other temporary price reductions not intended to injure a competitor or injure or destroy competition. The isolated transactions shall not exceed three (3) days per month and, in any event, shall not exceed a total of fifteen (15) days in a twelve-month period;

(2) The merchandise is damaged;

(3) The items are sold upon the final liquidation of any business;

(4) The items are sold or given away for any charitable purposes;

(5) Bids are made in response to invitations from federal, state, county or municipal institutions and agencies, and contracts and deliveries pursuant to responses to invitations;

(6) The items are sold by an officer acting under the direction of any court;

(7) The price of the items is made in good faith to meet competition; provided, that the prices shall not be cut more than once, nor, in any event, cut below the price of competition;

(8) The items are sold for consumption on the premises where sold; or

(9) The items are sold within twenty-four (24) hours of the expiration or sell-by date imprinted on the item.






Part 3 - Dairy Farmers Prosperity Act

§ 53-3-301 - Short title.

This part shall be known and may be cited as the "Dairy Farmers Prosperity Act."



§ 53-3-302 - Category Tennessee prime milk established.

Notwithstanding any provision of law to the contrary, there is established a category of milk to be known as Tennessee prime milk and to be certified as such by the department for sale at retail.



§ 53-3-303 - "Tennessee prime milk" -- Defined.

For the purposes of this part, "Tennessee prime milk" means a quantity of milk obtained by the milking of one (1) or more healthy cows, not less than eighty percent (80%) of which quantity of milk is produced in Tennessee.



§ 53-3-304 - Certification.

Processors electing to have their milk certified as Tennessee prime milk shall make application to the department for such purpose and submit to all inspections deemed necessary by the department to attain such certification.



§ 53-3-305 - Standards.

Tennessee prime milk sold at retail shall meet the following standards:

(1) Reduced fat milk shall contain at least ten percent (10%) milk solids not fat (SNF);

(2) Non-fat or skim milk shall contain at least nine percent (9%) milk solids not fat (SNF);

(3) Whole milk shall contain at least eight and one-half percent (8.5%) milk solids not fat (SNF);

(4) Milk set out in subdivisions (1)-(3) shall only contain milk or any other product that is produced in the United States; and

(5) Milk set out in subdivisions (1)-(3) shall only be packaged, bottled or processed in the United States.



§ 53-3-306 - Labeling.

The milk solids not fat (SNF) content and butterfat content shall be included on the labeling of all quantities and containers of Tennessee prime milk sold at retail.



§ 53-3-307 - Documentation -- Monthly analysis -- Product samples -- Costs.

(a) Only those products meeting the standards established in § 53-3-305 shall be labeled and sold as Tennessee prime milk.

(b) Dairy processors certified by the department to offer for sale Tennessee prime milk shall maintain documentation from a qualified laboratory acceptable to the department, such documentation to reflect monthly analyses of each product labeled Tennessee prime milk to ensure compliance with the standards established in § 53-3-305.

(c) All such documentary records, as well as all milk procurement and milk processing records, shall be made available to the commissioner upon request.

(d) (1) In addition to the monthly analyses required by subsection (b), the commissioner may obtain samples of products for analyses to ensure compliance with the standards established in § 53-3-305, at the commissioner's discretion.

(2) The cost of performing such analyses and shipment to a qualified laboratory of such samples shall be borne by the appropriate processor.



§ 53-3-308 - Sale of milk to dairy or trade products plant.

In order to facilitate the production and sale of Tennessee prime milk, dairy cooperatives doing business in Tennessee shall sell any reasonable quantity of milk to a dairy products plant or trade products plant that processes or packages Tennessee prime milk at the request of any such plant.



§ 53-3-309 - Rules and regulations.

The commissioner of agriculture shall promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Chapter 7 - Meat Inspection and Regulations

Part 1 - Horsemeat

§ 53-7-101 - Horsemeat sold or offered for sale to be denatured.

All horsemeat sold, offered for sale or exposed for sale shall be denatured with at least two percent (2%) charcoal or other similar inert ingredient and shall be in package form, and so labeled as to show that it contains horsemeat that has been denatured with at least two percent (2%) charcoal or other similar inert ingredient.



§ 53-7-102 - Enforcement -- Rules and regulations.

The commissioner of agriculture or the commissioner's duly authorized representative is authorized to enforce § 53-7-101, and the commissioner is further authorized to adopt and promulgate rules and regulations for the enforcement of § 53-7-101.



§ 53-7-103 - Penalty for violation of § 53-7-101.

Each person, firm or corporation violating § 53-7-101 commits a Class C misdemeanor.






Part 2 - Tennessee Meat and Poultry Inspection Act

§ 53-7-201 - Short title.

This part shall be known and may be cited as the "Tennessee Meat and Poultry Inspection Act."



§ 53-7-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adulterated" applies to any livestock, deer, or poultry carcass, part of any livestock, deer, or poultry carcass, meat food product or poultry product under one (1) or more of the following circumstances:

(A) If it bears or contains any poisonous or deleterious substance that may render it injurious to health. In cases where the substance is not an added substance, the article shall not be considered adulterated under this subdivision (1) if the quantity of the substance does not ordinarily render it injurious to health;

(B) If it bears or contains any added poisonous or added deleterious substance, unless the substance is permitted in its production or unavoidable under good manufacturing practices as may be determined by rules and regulations prescribed by the commissioner; provided, that any quantity of the added substances exceeding the limit so fixed shall also be deemed to constitute adulteration;

(C) If any substance has been substituted, wholly or in part, for the livestock, deer, or poultry carcass, part of any livestock, deer, or poultry carcass, meat product or poultry product;

(D) If damage or inferiority has been concealed in any manner;

(E) If any valuable constituent has been, in whole or in part, omitted or abstracted from the livestock, deer, or poultry carcass, part of any livestock, deer, or poultry carcass, meat product or poultry product; or

(F) If any substance has been added, mixed or packed with the livestock, deer, or poultry carcass, part of any livestock, deer, or poultry carcass, meat product or poultry product, so as to increase its bulk or weight, to reduce its quality or strength, or to make it appear better or of greater value than it is;

(2) "Bait" or "bait and switch" advertising is an alluring or fantastic offer or false and misleading offer that is not a bona fide offer to sell, but that is a means of attracting the prospective customer, the purpose being to sell or switch to some other product;

(3) "Carcass" means all parts, including viscera of a slaughtered animal, that are capable of being used for human food;

(4) "Commissioner" means the commissioner of agriculture, or any person authorized to act in the commissioner's stead;

(5) "Container" and "package" include any box, can, tin, cloth, plastic, or any other receptacle, wrapper or cover;

(6) "Custom slaughterer" means a person engaged for profit in this state in the business of slaughtering or dressing animals for human consumption that are not to be sold or offered for sale through a commercial outlet, and may include the boning or cutting up of carcasses of such animals and the grinding, chopping and mixing of the carcasses of animals;

(7) "Federal Meat Inspection Act" means the act of congress approved March 4, 1907, as amended and extended, compiled in 21 U.S.C. § 601 et seq., and the imported meat provisions of the Tariff Act of 1930, § 306(b) and (c), as amended (19 U.S.C. § 1306(c) [repealed] and 21 U.S.C. § 620);

(8) "Federal Poultry Products Inspection Act" means the act of congress approved August 28, 1957, as amended, compiled in 21 U.S.C. § 451 et seq.;

(9) "Immediate container" means any consumer package, or any other container in which an article, not consumer packaged, is packed;

(10) "Inspection service" means the official government service within the department of agriculture of this state designated by the commissioner as having the responsibility for carrying out this part;

(11) "Inspector" means an employee or official of this state authorized by the commissioner to inspect the operation and facilities of any custom slaughterhouse or meat or poultry processing establishment;

(12) "Intrastate commerce" means commerce within this state;

(13) "Label" means any written, printed, or graphic material upon the shipping container, if any, or upon the immediate container, including, but not limited to, an individual consumer package, of an article, or accompanying the article;

(14) "Livestock" means cattle, sheep, swine, goats or rabbits;

(15) "Meat" means the edible part of the muscle of cattle, deer, sheep, swine or goats that is skeletal or that is found in the tongue, in the diaphragm, in the heart, or in the esophagus, with or without the accompanying and overlying fat, and the portions of bone, skin, sinew, nerve and blood vessels that normally accompany the muscle tissue and that are not separated from it in the process of dressing. It does not include the muscle found in the lips, snout or ears;

(16) "Meat by-product" means any edible part other than meat that has been derived from one (1) or more cattle, deer, sheep, swine, goats or rabbits;

(17) "Meat food product" means any article of food, or any article intended for or capable of use as human food, that is derived or prepared, in whole or in part, from any portion of any livestock or deer, unless exempted by the commissioner upon the commissioner's determination that the article:

(A) Contains only a minimal amount of meat and is not represented as a meat food product; or

(B) Is for medicinal purposes and is advertised only to the medical profession;

(18) "Official establishment" means any establishment in this state, as determined by the commissioner, at which inspection of the slaughter of livestock or poultry or the processing of livestock, deer, or poultry carcasses or parts of livestock, deer, or poultry carcasses, meat food products, or poultry products, is maintained under the authority of this part;

(19) "Official inspection mark" means any symbol, formulated pursuant to rules and regulations prescribed by the commissioner, stating that an article was inspected and passed;

(20) "Person" means any individual, partnership, corporation, association, or any other business entity;

(21) "Poultry" means any live or slaughtered domesticated bird;

(22) "Poultry product" means any poultry that has been slaughtered for human food from which the blood, feathers, feet, head and viscera have been removed in accordance with rules and regulations promulgated by the commissioner, any edible part of poultry, or any human food product consisting of any edible part of poultry separately or in combination with other ingredients. However, any human food product may be exempted from this subdivision (22) by the commissioner upon the commissioner's determination that the product:

(A) Contains only a minimal amount of poultry and is not represented as a poultry product; or

(B) Is used for medicinal purposes and is advertised only to the medical profession;

(23) "Processor" means a person who engages for profit in this state in the business of packing or packaging carcasses, meat, meat food products or meat by-products, or poultry or poultry products, for human consumption, or a person engaged for profit in the business of curing, salting, processing or other preparing of carcasses, meat, meat food products or meat by-products for human consumption;

(24) "Shipping container" means any container used or intended for use in packaging the article packed in an immediate container;

(25) "Unwholesome" means:

(A) Unsound, injurious to health, containing any biological residue not permitted by rules and regulations prescribed by the commissioner, or otherwise rendered unfit for human food;

(B) Consisting, in whole or in part, of any filthy, putrid or decomposed substance;

(C) Processed, prepared, packed or held under unsanitary conditions whereby any livestock, deer, or poultry carcass or part of any livestock, deer, or poultry carcass or any meat food product or poultry product may have become contaminated with filth or may have been rendered injurious to health;

(D) Produced, in whole or in part, from livestock or poultry that is diseased, dead, dying or disabled and that has died otherwise than by slaughter;

(E) Produced, in whole or in part, from deer that is diseased, dying, or disabled and that has died otherwise than by lawful harvest; or

(F) Packaged in a container composed of any poisonous or deleterious substance that may render the contents injurious to health; and

(26) "Wholesome" means sound, healthful, clean and otherwise fit for human food.



§ 53-7-203 - Ante mortem and post mortem inspections -- Quarantine, seizure, tagging, and destruction or reprocessing -- Procedures.

(a) (1) For the purpose of preventing the entry into or movement in intrastate commerce of any livestock or poultry carcass, part of any livestock or poultry carcass, meat food product or poultry product that is unwholesome or adulterated and is intended for or capable of use as human food, the commissioner shall, where and to the extent considered by the commissioner necessary, cause to be made by inspectors ante mortem inspection of livestock and poultry in any official establishment where livestock or poultry are slaughtered for intrastate commerce.

(2) For the purpose stated in subdivision (a)(1), the commissioner, whenever slaughtering or other processing operations are being conducted, shall cause to be made by inspectors post mortem inspection of the carcasses and parts of carcasses of each animal and bird slaughtered in any official establishment, and shall cause to be made by inspectors an inspection of all meat food products and poultry products processed in any official establishment in which meat food products or poultry products are processed for intrastate commerce.

(b) (1) The commissioner shall cause, at any time, quarantine, seizure, segregation, and reinspection of livestock and poultry, livestock and poultry carcasses and parts of livestock or poultry carcasses, meat food products and poultry products in official establishments that the commissioner deems necessary to effectuate the purposes of this part.

(2) Whenever a duly authorized agent of the commissioner finds, or has probable cause to believe, that any livestock or poultry carcasses or part of livestock or poultry carcasses, processed meat food products or poultry products, in an official establishment or in other trade channels where the product is held or offered for sale, is adulterated or misbranded so as to be fraudulent or has been prepared, packed, processed or held under conditions whereby it may have become contaminated within the meaning of this part, the agent shall affix to the article a tag or other appropriate marking, giving notice that the article is, or is suspected of being, adulterated or misbranded and has been detained or quarantined, and warning all persons not to remove or dispose of the article by sale or otherwise until permission for removal or disposal is given by the agent or the court. It is unlawful for any person to remove or dispose of detained or quarantined articles by sale or otherwise without permission.

(3) All livestock and poultry carcasses and parts of livestock or poultry carcasses, meat food products, and poultry products found by an inspector to be unwholesome or adulterated in any official establishment or other trade channels where the product is held or offered for sale, shall be condemned and shall, if no appeal be taken from the determination of condemnation, be destroyed for human food purposes under the supervision of an inspector; provided, that articles that may, by reprocessing, be made not unwholesome and not adulterated need not be so condemned and destroyed if so reprocessed under the supervision of an inspector and thereafter found to be not unwholesome and not adulterated or not misbranded. If any appeal is taken to the commissioner from the determination, the articles shall be appropriately marked and segregated pending completion of an appeal inspection, which appeal shall be at the cost of the appellant if the commissioner determines that the appeal is frivolous or without merit. If the determination of condemnation is sustained, the articles shall be destroyed for human food purposes under the supervision of an inspector.

(c) One (1) inspector may be assigned to two (2) or more establishments where few animals are slaughtered or where small quantities of carcasses, meat or poultry or meat food products and poultry products are processed. When inspector assignments are made, the commissioner shall designate the days and hours when slaughtering and processing will be done.

(d) The licensee shall pay for devices and supplies used for marking and stamping and for carcass and meat containers and labels. The devices and supplies shall be under the control of the inspector.



§ 53-7-204 - Inspection and sanitary standards for official establishments for slaughtering or processing of livestock or poultry.

(a) (1) Each official establishment at which livestock or poultry are slaughtered or livestock, deer, or poultry carcasses or parts of livestock, deer, or poultry carcasses, meat food products, or poultry products are processed for intrastate commerce shall have the premises, facilities and equipment, and be operated in accordance with sanitary practices required by rules and regulations prescribed by the commissioner for the purpose of preventing the entry into and movement in commerce of carcasses, parts of carcasses, meat food products, and poultry products that are unwholesome or adulterated.

(2) Nothing in subdivision (a)(1) shall be construed as permitting the sale of deer.

(b) No livestock, deer, or poultry carcasses or parts of livestock, deer, or poultry carcasses, meat food products or poultry products shall be admitted into any official establishment, unless they have been prepared only under inspection pursuant to this part or the federal Meat Inspection Act, compiled in 21 U.S.C. § 601 et seq., or the federal Poultry Products Inspection Act, compiled in 21 U.S.C. § 451 et seq., or their admission is permitted by rules and regulations prescribed by the commissioner under this part.

(c) Each establishment licensed under this part that freezes meat or poultry carcasses, parts of meat or poultry carcasses or meat food products or poultry products must be equipped to quick or sharp freeze at ten degrees below zero Fahrenheit (-10 degrees F) and otherwise be equipped to process, store and deliver frozen foods according to official regulations.

(d) The commissioner shall refuse to render inspection to any establishment whose premises, facilities or equipment, or the operation of the premises, facilities or equipment, fail to meet the requirements of this section.



§ 53-7-205 - Official inspection marks and required labeling -- Conforming products acceptable for intrastate commerce -- False or misleading labels.

(a) (1) Each shipping container of any meat, meat food product, or poultry product inspected under the authority of this part and found to be wholesome and not adulterated, shall, at the time the product leaves the official establishment, bear, in distinctly legible form, the official inspection mark and the approved plant number of the official establishment in which the contents were processed.

(2) (A) Each immediate container of any meat, meat food product or poultry product inspected under the authority of this part and found to be wholesome and not adulterated, shall, at the time the product leaves the official establishment, bear, in addition to the official inspection mark, in distinctly legible form, the name of the product, a statement of ingredients, if fabricated from two (2) or more ingredients, including a declaration as to artificial flavors, colors or preservatives, where the food additives are permitted by this part or regulations, the net weight or other appropriate measure of the contents, the name and address of the processor and the approved plant number of the official establishment in which the contents were processed.

(B) The name and address of the distributor may be used in lieu of the name and address of the processor if the approved plant number is used to identify the official establishment in which the article was prepared and packed.

(3) Each livestock carcass and each primal part of a livestock carcass and meat by-products as hearts and livers shall bear the official inspection mark and approved plant number of the establishment when it leaves the official establishment.

(4) The commissioner may by rules and regulations require additional marks or label information to appear on livestock or poultry carcasses or parts of livestock or poultry carcasses, meat food products or poultry products when they leave the official establishments or at the time of their transportation or sale in this state, and the commissioner may permit reasonable variations and grant exemptions from the marking and labeling requirements of this subsection (a) in any manner not in conflict with the purposes of this part.

(5) Marks and labels required under this subsection (a) shall be applied only by, or under the supervision of, an inspector.

(b) Properly marked and labeled meat food products, poultry food products and carcasses or parts of livestock and poultry shall be acceptable for intrastate movement, and the products shall be acceptable for both public and institutional purchase.

(c) (1) The use of any written, printed or graphic matter upon or accompanying any livestock or poultry carcass, or parts of livestock or poultry carcasses, meat food product, or poultry product inspected or required to be inspected pursuant to this part or the container of the livestock or poultry carcass, or parts of the livestock or poultry carcass, meat food products, or poultry products, that is false or misleading in any particular is prohibited.

(2) No livestock or poultry carcasses or parts of livestock or poultry carcasses, meat food products, or poultry products inspected or required to be inspected pursuant to this part shall be sold or offered for sale by any person, firm or corporation under any false or deceptive name. Established trade names that are usual to the articles and that are not false or deceptive and that are approved by the commissioner are permitted.

(3) (A) If the commissioner has reason to believe that any label in use or prepared for use is false or misleading in any particular, the commissioner may direct that the use of the label be withheld, unless it is modified in a manner the commissioner may prescribe so that it is not false or misleading.

(B) If the person using or proposing to use the label does not accept the determination of the commissioner, the person may request a hearing, but the use of the label shall, if the commissioner so directs, be withheld pending hearing and final determination by the commissioner.

(C) The determination by the commissioner shall be conclusive unless, within thirty (30) days after the receipt of notice of the final determination, the person adversely affected by the determination appeals the decision of the commissioner to the circuit court pursuant to the provisions for appeals provided in § 53-7-217.



§ 53-7-206 - Prohibited acts.

The following acts or the causing of the following acts within this state is prohibited:

(1) The processing for, or the sale or offering for sale, transportation, or delivery or receiving for transportation, in intrastate commerce, of any livestock carcass or part of any livestock carcass, meat food product, or poultry product, unless the article has been inspected for wholesomeness, and unless the article and its shipping container and immediate container, if any, are marked in accordance with the requirements under this part or the federal Meat Inspection Act, compiled in 21 U.S.C. § 601 et seq., or the federal Poultry Products Inspection Act, compiled in 21 U.S.C. § 451 et seq.;

(2) The sale or other disposition for human food of any livestock, deer, or poultry carcass or part of any livestock, deer, or poultry carcass, meat food product, or poultry product that has been inspected and declared to be unwholesome or adulterated under this part;

(3) Falsely making or issuing, altering, forging, simulating, or counterfeiting, or using without proper authority any official inspection certificate, memorandum, mark, or other identification, or device for making the mark or identification, used in connection with inspection under this part, or causing, procuring, aiding, assisting in, or being a party to, the false making, issuing, altering, forging, simulating, counterfeiting, or unauthorized use, or knowingly processing, without promptly notifying the commissioner or the commissioner's representative, uttering, publishing, or using as true, or causing to be uttered, published, or used as true, any falsely made or issued, altered, forged, simulated, or counterfeited official inspection certificate, memorandum, mark, or other identification, or device for making the mark or identification, or representing that any article has been officially inspected under the authority of this part when the article has in fact not been so inspected, or knowingly making any false representation in any certificate prescribed by the commissioner in rules or regulations under this part or any form resembling the certificate;

(4) Using in intrastate commerce a false or misleading label on any livestock, deer, or poultry carcass or part of any livestock, deer, or poultry carcass, meat food product, or poultry product;

(5) Engaging in or abetting another in bait and switch tactics in promoting for sale and selling livestock and poultry carcasses or parts of any livestock or poultry carcass, or meat products or poultry products and using false or misleading advertisements or for any advertising medium to knowingly publish false or misleading advertising;

(6) Using any container bearing an official inspection mark, except for the article in the original form in which it was inspected and covered by the mark, unless the mark is removed, obliterated or otherwise destroyed;

(7) Refusing to permit access by any duly authorized representative of the commissioner, at all reasonable times, to the premises of an establishment in this state at which livestock or poultry are slaughtered or livestock, deer, or poultry carcasses or parts of livestock, deer, or poultry carcasses, meat, meat food products, or poultry products are processed for intrastate commerce, upon presentation of appropriate credentials;

(8) Refusing to permit access to and the copying of any record as authorized by § 53-7-208;

(9) Using by any person to the person's own advantage, or revealing, other than to the authorized representatives of any government agency in their official capacity, or to the courts when relevant in any judicial proceeding, any information acquired under the authority of this part, concerning any matter that is entitled to protection as a trade secret;

(10) Holding, delivering, receiving, transporting, selling, or offering for sale or transportation in intrastate commerce, for human consumption, any uneviscerated slaughtered poultry, or any livestock, deer, or poultry carcass or part of any livestock, deer, or poultry carcass, meat food product or poultry product that has been processed in violation of any requirements under this part, except as may be authorized by and pursuant to rules and regulations prescribed by the commissioner;

(11) Holding, delivering, receiving, transporting, selling, or offering for sale or transportation in intrastate commerce any livestock or poultry carcass or part of any livestock or poultry carcass, meat food product, or poultry product exempted under § 53-7-209 that is unwholesome or adulterated, and is intended for human consumption;

(12) Applying to any livestock, deer, or poultry carcass or part of any livestock, deer, or poultry carcass, meat food product, or poultry product, or any container of any livestock, deer, or poultry carcass or any part of any livestock, deer, or poultry carcass, meat food product or poultry product, any official inspection mark or label required under this part, except by, or under the supervision of, an inspector;

(13) Refusing to make application for a license and refusing to pay, or operating a plant without payment of all license and inspection fees;

(14) Removing or selling any article detained or embargoed by an inspector;

(15) Violating any rule or regulation as authorized by this part;

(16) Disposing of or selling any dead, dying, diseased or disabled animals or poultry or carcasses or parts of any carcasses, except in a manner as prescribed by regulations of the commissioner; and

(17) The continued operation of any custom or commercial slaughterhouse or meat or poultry processing establishment that is in an unsanitary condition or that fails to comply with the specifications and standards that have been established by regulation by the commissioner.



§ 53-7-207 - Compliance with law required for operation.

Subject to § 53-7-214(a), no establishment in this state shall slaughter any livestock or poultry or process any livestock, deer, or poultry carcasses, or parts of any livestock, deer, or poultry carcasses, meat food products, or poultry products, for human consumption, except in compliance with the requirements of this part.



§ 53-7-208 - Records required -- Inspection -- Retention.

(a) For the purpose of enforcing this part, persons engaged in this state in the business of processing for intrastate commerce or transporting, shipping or receiving in intrastate commerce livestock or poultry slaughtered for human consumption, or meat, meat food products or poultry products, or holding the articles so received, shall maintain records the commissioner, by regulation, may require, showing, to the extent that they are concerned with the receipt, delivery, sale, movement or disposition of such articles, and shall, upon the request of a duly authorized representative of the commissioner, permit the duly authorized representative at reasonable times to have access to and to copy all the records.

(b) Any record required to be maintained by this section shall be maintained for a period of two (2) years after the transaction that is the subject of the record has taken place.



§ 53-7-209 - Exemptions.

(a) The commissioner shall, by regulation and under conditions as to labeling, and sanitary standards, practices, and procedures that the commissioner may prescribe, exempt from specific provisions of this part:

(1) Livestock producers and poultry producers with respect to livestock and poultry carcasses and parts of livestock and poultry carcasses, meat food products, and poultry products, processed by them from livestock or poultry of their own raising on their own farms, for their own consumption, the excess of which may be sold directly to consumers;

(2) Retail dealers with respect to meat and meat food products sold directly to consumers in individual retail stores; and retail dealers with respect to poultry products sold directly to consumers in individual retail stores, if the only processing operation performed by the retail dealers with respect to poultry is the cutting up of poultry products on the premises where the sales to consumers are made;

(3) Any person engaged in slaughtering livestock or poultry or processing livestock or poultry carcasses or parts of livestock or poultry carcasses, meat food products, or poultry products for intrastate commerce, and the articles so processed by the person, whenever the commissioner determines that it would be impracticable to provide inspection and the exemption will aid in the effective administration of this part;

(4) Persons slaughtering livestock or poultry or otherwise processing or handling livestock or poultry carcasses or parts of livestock or poultry carcasses, meat food products, or poultry products, that have been or are to be processed as required by recognized religious dietary laws, to the extent that the commissioner determines is necessary to avoid conflict with the requirements while still effectuating the purposes of this part; and

(5) Poultry producers and growers acting in compliance with exemptions established in the federal Poultry Products Inspection Act, compiled in 21 U.S.C. § 451 et seq.

(b) The commissioner may by order suspend or terminate any exemption under this section with respect to any person whenever the commissioner finds that the suspension or termination will aid in effectuating the purposes of this part.

(c) This part shall not apply to or affect the slaughter of swine or cattle or the processing of swine, deer, or cattle by or for individuals for their consumption at custom processing plants.

(d) The department of agriculture shall maintain on the web site of the department information for poultry producers and growers concerning the federal exemptions for poultry slaughter and processing. Such information shall provide guidance as to the requirements for each exemption and the limitations thereto.



§ 53-7-210 - Violations -- Injunctive action.

(a) Any violation of §§ 53-7-206 -- 53-7-209, or of the rules and regulations duly promulgated by the commissioner pursuant to this part is a Class C misdemeanor; provided, that no carrier or warehouseman shall be subject to the penalties of this part, other than the penalties for violation of § 53-7-208, by reason of the receipt, carriage, holding, or delivery, in the usual course of business, as a carrier or warehouseman, of livestock or poultry carcasses, parts of livestock or poultry carcasses, meat food products, or poultry products, owned by another person, unless the carrier or warehouseman has knowledge, or is in possession of facts that would cause a reasonable person to believe that the articles were not inspected or marked in accordance with this part or were not otherwise in compliance with this part.

(b) In addition to the remedies provided in this part, the commissioner, or the commissioner's designated representative, may file for an injunction in the county in which an offense occurred, or in which the offender has the offender's principal place of business or is doing business, or resides, and if the chancellor concludes that the offender has been guilty of violating this part, then the chancellor may enjoin the offender, or owner, or manager, or other person in charge, from slaughtering, processing, handling, transporting or any other activity done in conjunction with meat or poultry for a period of not less than ten (10) days and until such time as the offender comes into compliance with this part. The injunction commences on the day following the date when the judgment becomes final.



§ 53-7-211 - Violators entitled to notice and hearing preceding reports of violations to district attorney general -- Alternatives to criminal prosecution.

(a) Before any violation of this part is reported by the commissioner to the district attorney general for institution of a criminal proceeding, the person against whom the proceeding is contemplated shall be given reasonable notice of the alleged violation and opportunity to present the person's views orally or in writing with regard to the contemplated proceeding.

(b) Nothing in this part shall be construed as requiring the commissioner to report for criminal prosecution violations of this part if the commissioner believes that the public interest will be adequately served and compliance with this part obtained by a suitable written notice or warning.



§ 53-7-212 - Cease and desist orders.

(a) Whenever it is brought to the attention of the commissioner that any person operating an establishment continues to willfully operate in violation of this part and after written notice of the violations has been given, the commissioner may issue a cease and desist order against the establishment.

(b) The cease and desist order issued under subsection (a) shall set forth the reasons for its issuance, and shall be personally delivered to the person or the person's agents or sent by registered mail to the address of the establishment.

(c) If the person continues to ignore the cease and desist order, the commissioner is authorized to withdraw or deny inspection for such length of time as is necessary to effectuate compliance with this part.

(d) Any court review that might be desired of action taken by the commissioner shall be reviewed exclusively as provided for in § 53-7-217.



§ 53-7-213 - Commissioner to promulgate rules and regulations.

(a) The commissioner is authorized to promulgate rules and regulations that in the commissioner's judgment will implement and help effectuate the purposes of this part.

(b) (1) By rules and regulations, the commissioner is authorized to establish standards for meat and poultry and for meat food products and poultry products, and to prescribe labeling and advertising standards and requirements.

(2) Subdivision (b)(1) is not intended in any way to limit the commissioner's authority to prescribe other rules and regulations pursuant to this part.

(c) The rules and regulations shall be promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) In promulgating rules and regulations pursuant to this part, the commissioner may consider rules and regulations that have been promulgated pursuant to the federal Meat Inspection Act, compiled in 21 U.S.C. § 601 et seq., or the federal Poultry Products Inspection Act, compiled in 21 U.S.C. § 451 et seq.



§ 53-7-214 - Relation of part to other laws.

(a) This part shall not apply to any act or transaction subject to regulation under the federal Meat Inspection Act, compiled in 21 U.S.C. § 601 et seq., or the federal Poultry Products Inspection Act, compiled in 21 U.S.C. § 451 et seq.; provided, that inspectors are not excluded from making routine inspections and from taking samples at federally inspected plants for determining compliance with related federal acts and for compliance with state acts; and provided, further, that graduated license fees shall be required of those plants slaughtering livestock and poultry and processing meat food products and poultry products.

(b) The commissioner may cooperate with the federal government in carrying out this part or the federal Meat Inspection Act or the federal Poultry Products Inspection Act.

(c) Compliance with this part does not relieve any person from compliance with the Tennessee Food, Drug and Cosmetic Act, compiled in chapter 1 of this title, and associated regulations and with the Testing and Sealing -- Use of Weights and Measures Act, compiled in title 47, chapter 26, part 9, and associated regulations.



§ 53-7-215 - Cost of inspections borne by department of agriculture -- Exception.

The cost of inspections made to effectuate this part shall be borne by the department of agriculture; provided, that any extra cost of inspection resulting from overtime operation shall be borne by the establishment operating overtime pursuant to reasonable rules and regulations with respect to inspections that may be promulgated by the commissioner.



§ 53-7-216 - License required for the operation of an establishment -- Application.

(a) No person shall maintain an establishment for the slaughtering of livestock or poultry or the processing of livestock, deer, or poultry without first having secured a license from the department of agriculture and having paid all inspection and license fees.

(b) Each separate business location shall be licensed, and the license shall not be transferable.

(c) Any person desiring a license shall make written application to the commissioner, stating the information required by the commissioner.

(d) Upon receipt of the application, the department shall make an examination and inspection of the establishment, and if it is found to be in a sanitary condition and to conform to the requirements of this part and of the regulations promulgated pursuant to this part, the commissioner, upon receipt of the license and inspection fees provided in § 53-7-219, shall issue a license authorizing the applicant to carry on the establishment for the slaughtering of livestock or poultry or the processing of livestock, deer, or poultry.

(e) The license shall be valid for the remainder of the calendar year for which it is issued.



§ 53-7-217 - Revocation or suspension of license -- General provisions for hearings and appeals.

(a) (1) If any establishment licensed under this part is deemed by the commissioner to be operated or maintained in any unsanitary manner, or in violation of any of this part or of any regulation duly promulgated pursuant to this part, the commissioner may give written notice of at least ten (10) days to the person operating the establishment to appear before the commissioner or the commissioner's designated hearing officer at a time and place to be set out in the written notice, to show cause why the license of the establishment should not be suspended or revoked. Upon the hearing, the person or establishment cited may be heard in person or with counsel, or both, may present evidence, and may cross-examine witnesses. A full and complete record of the hearing shall be recorded and any party to the proceedings, upon request, shall be supplied with a transcript of the proceedings at the usual cost.

(2) The commissioner is authorized, in the commissioner's discretion, to appoint and designate a hearing officer who shall preside at the hearing in the place of and in the absence of the commissioner. The hearing officer shall have the power and authority to conduct the hearing, to administer oaths, and make findings of fact, conclusions of law, and the proposed order based on the findings of fact and conclusions of law. If the commissioner concurs, the commissioner shall issue the order; or the commissioner may, upon review of the record, make findings, conclusions and issue orders that, in the commissioner's discretion, the record justifies.

(3) Any person whose license has been suspended or revoked by the commissioner pursuant to a hearing under this section shall be assessed and shall pay all costs in connection with the hearing. The commissioner shall take all steps necessary to collect the costs as may be authorized under the statutes of the state in the same manner as now authorized for the collection of taxes by the state.

(4) No later than sixty (60) days following the hearing, the commissioner shall issue any order that may be appropriate under the circumstances, and the commissioner may, if the facts adduced at the hearing warrant, suspend for any period or revoke any license issued under this part.

(b) The action of the commissioner and the order issued by the commissioner may be reviewed by petition for common law writ of certiorari, addressed to the circuit court of Davidson County, which petition shall be filed within ten (10) days from the date the order of the commissioner is made.

(1) Immediately upon the grant of the writ of certiorari, the commissioner shall cause to be made, certified and forwarded to the court a complete transcript of the proceedings in the cause, which shall contain all the proof submitted before the commissioner. All defendants named in the petition desiring to make defense shall answer or otherwise plead to the petition within ten (10) days from the date of the filing of the transcript, unless the time is extended by the court.

(2) The decision of the commissioner shall be reviewed by the circuit court solely upon the pleadings and the transcript of the proceedings before the commissioner or the hearing examiner, and neither party shall be entitled to introduce any additional evidence in the circuit court.

(3) Either party dissatisfied with the judgment or decree of the circuit court may, upon giving bond as required in other suits, appeal, and have a reexamination, in that court, of the whole matter of law and fact appearing in the record. When the appeal is made, the clerk of the circuit court in which the suit was pending shall include as a part of the record the original certified transcript of the proceedings had before the commissioner.

(c) This section with regard to hearing and appeal shall also apply to actions of the commissioner pursuant to §§ 53-7-205, 53-7-212, 53-7-218 and 53-7-220, and shall be available to any party aggrieved by any act of the commissioner pursuant thereto.



§ 53-7-218 - Exclusive method of reviewing orders of commissioner -- Disposition of confiscated property.

(a) The remedy and procedure provided in § 53-7-217 shall be the exclusive method of reviewing all orders of the commissioner issued pursuant to the hearing authorized by this part and shall be the sole remedy of any petitioner or claimant. No judge or any court shall have the authority or jurisdiction to interfere by replevin, injunction, supersedeas or in any other manner, with any order of the commissioner issued pursuant to this part, but the order shall remain in full force and effect until the final decision of the supreme court, except where the judgment of the circuit court is not appealed from and has become a final judgment.

(b) (1) When the order of the commissioner or the judgment of any court becomes final, authorizing a seizure or confiscation, the device, material, article, commodity, product or any other thing being used, possessed or handled in contravention of this part shall be destroyed by the commissioner.

(2) If no petition or claim is interposed, the property seized or confiscated shall be forfeited without further proceedings and the property shall be disposed of as provided for in subdivision (b)(1).



§ 53-7-219 - Fees for licenses and inspections.

The fee for licenses and inspection issued pursuant to this part shall be set by rule pursuant to § 43-1-703.



§ 53-7-220 - Licensing of custom slaughterers -- Fee.

(a) Upon application, custom slaughterers shall also be licensed by the department of agriculture for the same periods of time as other licensees; provided, that the custom slaughterers first satisfy the commissioner that they are qualified and competent to conduct their operations in conformity with the applicable provisions of this part and regulations duly promulgated pursuant to this part.

(b) No person shall engage in custom slaughtering or deer processing without first being licensed.

(c) The department shall collect from each custom slaughterer or deer processor an annual license fee set by rule pursuant to § 43-1-703.






Part 3 - Tennessee Biological Residue Act of 1972

§ 53-7-301 - Short title.

This part shall be known and may be cited as the "Tennessee Biological Residue Act of 1972."



§ 53-7-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Animal" means any member of the animal kingdom whether domesticated or wild, but not including humans;

(2) "Animal product" means any product derived from any animal or animals that is or could be suitable for human consumption;

(3) "Biological residue" means any substance, including metabolites, remaining in or on any animal prior to or at the time of slaughter, in or on any of its tissues after slaughter, or in or on any animal product as the result of treatment with or exposure of the animal or animal product to any pesticide, organic or inorganic compound, hormone-like substance, growth promoter, antibiotic, anthelmintic, tranquilizer, or other therapeutic or prophylactic agent;

(4) "Commissioner" means the commissioner of agriculture or the commissioner's designated representative; and

(5) "Person" means any individual, partnership, corporation, association or other business unit.



§ 53-7-303 - Administration -- Detention, quarantine and destruction of affected animals and animal products.

(a) This part shall be administered by the commissioner.

(b) Whenever any animal or animal product is found within the state to bear or contain any biological residue that has been found to be hazardous to human health, as well as any other animal or animal product that the commissioner has reason to believe contains a biological residue, it may be detained or quarantined by order of the commissioner. The animal or animal product shall remain under detention or quarantine until such time as:

(1) The commissioner determines that the animal or animal product is within established tolerances; or

(2) The animal or animal product is destroyed or otherwise disposed of in accordance with regulations that the commissioner shall prescribe.



§ 53-7-304 - Right of entry for examination purposes.

The commissioner may enter at normal business hours every place where animals or animal products are kept within the state, to examine the facilities, inventory and records pertaining to the animals or animal products, to copy all records, and to take reasonable samples of any animals or animal products, and to make additional investigations as to the source and use of substances contributing to biological residues.



§ 53-7-305 - Authority of commissioner to promulgate tolerance regulations.

(a) The commissioner shall promulgate regulations setting forth tolerances for biological residues in or on animals or animal products that are consistent with tolerances adopted under authority of the Tennessee Food, Drug and Cosmetic Act, compiled in chapter 1 of this title and the Tennessee Meat and Poultry Inspection Act, compiled in part 2 of this chapter.

(b) No tolerances may be adopted that are in excess of or that are more restrictive than those adopted by the United States department of agriculture or the federal food and drug administration for biological residues.



§ 53-7-306 - Violation of provisions -- Penalties.

A violation of this part is a Class C misdemeanor.



§ 53-7-307 - Injunctive relief.

In addition to the remedies provided in this part, the commissioner may apply to any chancery court, and the chancery court shall have jurisdiction, for a temporary or permanent injunction restraining any person from violating this part, regardless of whether or not there exists an adequate remedy at law.









Chapter 8 - Establishments Selling Food

Part 1 - Health and Sanitation

§ 53-8-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Food" includes all articles used for food, drink, confectionery or condiment, whether simple, mixed or compound, and all substances or ingredients used in the preparation of food; and

(2) "Unclean, unhealthful, and unsanitary condition" is deemed to exist if:

(A) Food in the process of manufacture, preparation, packing, storing, sale, distribution or transportation is not securely protected from flies, dust, dirt, and, as far as may be necessary, by all reasonable means, from all other foreign or injurious contamination;

(B) The refuse, dirt, and the waste products subject to decomposition and fermentation incident to the manufacture, preparation, packing, storing, sale, distribution and transportation of food are not removed daily;

(C) All trucks, trays, boxes, baskets, buckets, and other receptacles, chutes, platforms, racks, tables, shelves, and all knives, saws, cleavers, and other utensils and machinery used in moving, handling, cutting, chopping, mixing, canning, and all other processes are not thoroughly cleaned daily; or

(D) The clothing of the operatives, employees, clerks or other persons employed in the establishment or place is unclean.



§ 53-8-102 - Proper lighting, draining, plumbing, ventilation.

Every building, room, basement or cellar occupied or used as a bakery, confectionery, cannery, packinghouse, slaughterhouse, dairy, creamery, cheese factory, restaurant, hotel, grocery, meat market, or other place or apartment used for the preparation for sale, manufacture, packing, storage, sale or distribution of any food shall be properly lighted, drained, plumbed, and ventilated and conducted with strict regard to the influence of those conditions on the health of the operatives, employees, clerks or other persons employed in the establishment or place and the purity and wholesomeness of the food produced in the establishment or place.



§ 53-8-103 - Unclean, unhealthful and unsanitary conditions prohibited.

The floors, side walls, ceilings, furniture, receptacles, implements and machinery of every establishment or place, and all cars, trucks and vehicles, used in the transportation of food products, shall at no time be kept in an unclean, unhealthful and unsanitary condition.



§ 53-8-104 - Painting and washing interior surfaces.

The side walls and ceilings of every bakery, confectionery, creamery, cheese factory, hotel and restaurant kitchen shall be well plastered, wainscoted or ceiled with metal or lumber, and shall be oil painted or kept well lime washed, and all interior woodwork in those places shall be kept washed clean with soap and water.



§ 53-8-105 - Floors.

Every building, room, basement or cellar occupied or used for the preparation, manufacture, packing, storage, sale or distribution of food shall have an impermeable floor made of cement, or tile laid in cement, brick, wood or other suitable nonabsorbent material that can be flushed and washed clean with water.



§ 53-8-106 - Screens.

(a) During the fly season, the doors, windows and other openings of every food-producing or distributing establishment shall be fitted with self-closing screen doors and wire window screens of not coarser than fourteen (14) mesh wire gauze or other effective means of excluding flies, which must be approved by the state department of agriculture.

(b) This section shall not apply to vegetable canneries.



§ 53-8-107 - Toilets and lavatories.

(a) Every building, room, basement or cellar occupied or used for any food-producing or distributing establishment shall have convenient toilet rooms separate and apart from the room or rooms where the process of production, manufacture, packing, canning, selling or distributing is conducted.

(b) The floors of the toilet rooms shall be of cement, tile, wood, brick or any other nonabsorbent material, and shall be washed and scoured daily.

(c) The toilet or toilets shall be furnished with separate ventilating flues or pipes discharging into soil pipes, or on the outside of the building in which they are situated.

(d) Lavatories and wash rooms shall be adjacent to toilet rooms, and shall be supplied with soap, running water and towels, and shall be maintained in a sanitary condition.



§ 53-8-108 - Workers to wash hands and arms.

Before beginning work or after visiting the toilet or toilets, operatives, clerks and all persons who handle the material from which food is prepared, or the finished product, shall wash their hands and arms thoroughly in clean water.



§ 53-8-109 - Cuspidors.

Cuspidors, for the use of operatives, employees, clerks or other persons, shall be provided whenever necessary, and each cuspidor shall be thoroughly emptied and washed out daily with disinfectant solution, and five ounces (5 oz.) of disinfectant solution shall be left in each cuspidor while it is in use.



§ 53-8-110 - Expectoration on floors or walls prohibited.

No operative, employee or other person shall expectorate on floors or side walls of any building, room, basement or cellar where the production, manufacture, packing, storing, preparation or sale of any food is conducted.



§ 53-8-111 - Communicable diseases.

(a) No employer shall require, permit or suffer any person to work, nor shall any person work in a building, room, basement, cellar or vehicle occupied or used for the production, preparation, manufacture, packing, storage, sale, distribution and transportation of food who is affected with a communicable disease that may be transmissible through food.

(b) [Deleted by 2013 amendment, effective July 1, 2015.]

(c) [Deleted by 2013 amendment, effective July 1, 2015.]

(d) [Deleted by 2013 amendment, effective July 1, 2015.]

(e) [Deleted by 2013 amendment, effective July 1, 2015.]

(f) [Deleted by 2013 amendment, effective July 1, 2015.]



§ 53-8-112 - Living or sleeping in food establishment prohibited.

No person shall be allowed to live or sleep in any room of a bakeshop, kitchen, dining room, confectionery, creamery, cheese factory or place where food is prepared for sale, served or sold.



§ 53-8-113 - Inspections.

The superintendent of foods or other legal agent of the state department of agriculture has full power at all times to enter every building, room, basement or cellar occupied or used or suspected of being used for the production for sale, manufacture for sale, storage, sale, distribution or transportation of food, and to inspect the premises and all utensils, fixtures, furniture and machinery used for the purposes mentioned in this section.



§ 53-8-114 - Violations -- Orders for improvements.

(a) If, upon inspection, any food-producing or distributing establishment, conveyance, employer, operative, employee, clerk, driver or other person is found to be violating this part, or if the production, preparation, manufacture, packing, storing, sale, distribution or transportation is being conducted in a manner detrimental to the health of the employees and operatives or to the character or quality of the food being produced, manufactured, packed, stored, sold, distributed or conveyed, the officer or inspector making the inspection shall report the conditions and violations to the superintendent of the division, who shall issue an order to the person in authority at the establishment to abate the condition or violation or make improvements necessary to abate the condition or violation, within the period of five (5) days or a reasonable time that may be required in which to abate the condition or violation.

(b) The order shall be in writing, and the person receiving the order may, within five (5) days from the issuance of the order, appear in person or by attorney, before the superintendent to give reason why the instruction should not be obeyed.



§ 53-8-115 - Violations -- Procedure.

(a) Any person who violates this part, or who refuses to comply with any lawful orders or requirements of the superintendent or commissioner, duly made in writing, as provided in § 53-8-114, commits a Class C misdemeanor.

(b) Each day after the expiration of the time limit for abating unsanitary conditions and completing improvements to abate the conditions as ordered by the superintendent or department constitutes a distinct and separate offense.

(c) (1) It is the duty of the superintendent, or the superintendent's duly appointed deputy inspectors or agents, upon learning of the violation of any provision of this part, to institute a prosecution in the name of the state against the person violating, by procuring a warrant for the arrest of the person, and to take the person so arrested, without unnecessary delay, before the nearest appropriate magistrate of the county from which the warrant for arrest was issued.

(2) It is the duty of the magistrate to hear the evidence and decide the case, regardless of whether the grand jury is in session at that time.

(3) If the person tried is found guilty, then the magistrate shall impose the fine fixed by this part.

(d) (1) Any person convicted and fined shall have the right of appeal to the circuit court of the county in which the offense is committed, upon giving bond and security for the amount of the fine imposed and costs, or upon taking the pauper's oath and giving an appearance bond.

(2) Upon appeal, trial shall be de novo upon the warrant.

(e) (1) The continued operation of any food-producing or food-handling establishment in violation of this part, after legal notice in writing has been given to the person in authority at the establishment or to the person's agent on the premises, is declared a nuisance.

(2) Whenever knowledge of continued operation, after receiving lawful orders, comes to the superintendent, the superintendent shall have the duty to apply to a court of competent jurisdiction, through the district attorney general in the district where the violation of this part has been committed, whose duty it shall be immediately to commence proceedings to cause to be issued an injunction restraining the person so conducting business from further continuance, and abating the establishment as a nuisance.

(3) The court may, in its discretion, issue the injunction immediately or upon notice, and the proceedings shall be in the name of the state on the relation of the superintendent, and no bond or other security for costs shall be required of the state.

(4) It is expressly provided that this remedy by injunction and proceedings to abate the nuisance shall not be exclusive of any other remedy provided in this section, but each remedy shall be considered cumulative to all other remedies.



§ 53-8-116 - Notice -- Fruits or vegetables treated with sulfite.

(a) A food service establishment, as defined in § 68-14-302, that treats fresh fruits or vegetables or both with sulfite, shall post a sign on the premises in a conspicuous manner that gives notice of this practice.

(b) The posted sign shall specify which items have been treated with sulfite.



§ 53-8-117 - Sale of foods prepared in home-based kitchens.

(a) As used in this section, unless the context otherwise requires:

(1) "Home-based kitchen" means a cooking facility located in that person's primary residence;

(2) "Nonpotentially hazardous food" means jam, jellies, candy, dried mixes and other such food that do not meet the definition of potentially hazardous food; and

(3) "Potentially hazardous food" means any food that consists in whole or in part of milk or milk products, eggs, meat, poultry, fish, shellfish, edible crustaceans, or other ingredients which is in a form capable of supporting rapid and progressive growth of infectious or toxigenic microorganisms, home-canned foods other than jams and jellies, or any food that requires temperature control for safety.

(b) Notwithstanding any law, rule or regulation to the contrary, nonpotentially hazardous food prepared in a home-based kitchen may be sold at that person's personal residence, a community or social event, including church bazaars and festivals, flea markets, or at farmer's markets located in this state.

(c) Persons offering for sale nonpotentially hazardous food prepared in a home-based kitchen shall display an eight and one-half inch by eleven inch (8 1/2'' x 11'') sign with three-fourths inch (3/4'') font at the place of sale stating: "These food products were made in a private home not licensed or inspected."

(d) Each food product that is sold shall be labeled with the name and address of the person who prepared the food product, the common or usual name of the food product, the date on which the food product was packaged, the net quantity of the food product, the statement "This product was made in a private home not licensed or inspected," and a list of ingredients in descending order of prominence of weight. If any ingredient contains milk, eggs, fish, crustaceans, shellfish, tree nuts, wheat, peanuts, or soybeans, the list of ingredients shall include the common name of the ingredient.

(e) Whenever the commissioner finds that a nonpotentially hazardous food prepared in a home-based kitchen is, by reason of microbiological, physical, chemical or allergenic contamination, injurious to the public health, the commissioner may prohibit the sale of such food until the facility in which it was prepared is inspected and found to be in substantial compliance with the regulations for establishments utilizing domestic kitchen facilities for bakery and other nonpotentially hazardous food, and the contamination is eliminated. Any food product prepared in a home-based kitchen failing to meet the definition of a "nonpotentially hazardous food" shall immediately be removed from sale.

(f) All nonpotentially hazardous food from a home-based kitchen may be distributed as free samples.

(g) An individual who processes nonpotentially hazardous foods in a home-based kitchen is encouraged but shall not be required to complete a food safety course and to have their recipes and processes reviewed by a person who is knowledgeable about food processing and who is recognized by the department or a state college or university with a curriculum in food safety as an authority on preparing processed food.

(h) This section shall not prohibit a person from obtaining a regulatory services permit for a domestic kitchen when appropriately applied for and the relative requirements are met.

(i) If a conflict exists between this section and chapter 1 of this title, then this section shall control.






Part 2 - Tennessee Retail Food Safety Act

§ 53-8-201 - Short title.

This part shall be known as the "Tennessee Retail Food Safety Act."



§ 53-8-202 - Purpose.

It is the purpose of this part to ensure that foods offered for public consumption in Tennessee are safe as prepared, processed, served, packaged, and delivered. Food service establishments that are located within retail food stores are subject to this part and exempt from regulation in accordance with title 68, chapter 14, part 7.



§ 53-8-203 - Part definitions.

As used in this part:

(1) "Alteration" shall be defined by rule, but shall not mean function replacement that equals or makes better the existing operation of the facility;

(2) "Commissioner" means the commissioner of agriculture, the commissioner's duly authorized representative, and in the event of the commissioner's absence or vacancy in the office of commissioner, the deputy commissioner;

(3) (A) "Demonstration of knowledge" means the ability to demonstrate knowledge of food safety principles as applicable to establishments regulated in accordance with this part;

(B) For the purposes of this part, "demonstration of knowledge" may be accomplished by one (1) or more of the following means:

(i) Completing an inspection that reflects no priority item violation;

(ii) Employing at least one (1) person certified as a food protection manager who has shown proficiency of food protection information through passing a test that is part of a certification program that is evaluated and listed by an accrediting agency recognized by the Conference for Food Protection as conforming to the Conference for Food Protection Standards for Accreditation of Food Protection Manager Certification Programs; or

(iii) Responding correctly to food protection questions related to the specific food operation. A person responding to the questions may be aided by the utilization of food safety procedures posted prominently for employees who may use the procedures as reference guides. The commissioner shall assist establishments that request information relative to risks associated with the establishments' specific food operation, which may be posed as questions during the inspection;

(4) "Department" means the department of agriculture;

(5) "Employee" means a person:

(A) In charge of a food establishment;

(B) Engaged in the preparation of food or drink;

(C) Engaged in service of food to the establishment's clientele; or

(D) Engaged in ware washing;

(6) "Extensive remodeling" means the repair, construction, alteration or installation of new equipment, modification of existing equipment or fixtures, changes in floor plan layout, addition of new processes, expansion to new space, or significant changes to use of space or equipment;

(7) "Food Code" means the 2009 Food Code as published by the United States department of health and human services, public health service, food and drug administration;

(8) (A) "Food establishments" means retail food stores, and food service establishments located within retail food stores;

(B) The term "food establishments" is to be used throughout this part when a provision is applicable to both retail food stores and food service establishments located within retail food stores;

(9) (A) "Food service establishment" means any establishment, place or location, whether permanent, temporary, seasonal, or itinerant, where food is prepared and the public is offered to be served or is served food, including, but not limited to, foods, vegetables, or beverages not in an original package or container, food and beverages dispensed at soda fountains and delicatessens, sliced watermelon, ice balls, or water mixtures;

(B) "Food service establishment" includes places identified in subdivision (9)(A), regardless of whether there is a charge for the food;

(C) "Food service establishment" does not include private homes where food is prepared or served and not offered for sale, retail food store operations other than delicatessens, the location of vending machines or supply vehicles;

(D) "Food service establishment" does not include churches, temples, synagogues or other religious institutions, civic, fraternal, or veteran's organizations where food is prepared, served, transported, or stored by volunteer personnel only on non-consecutive days; provided, however, that the storage of unopened, commercially canned food, packaged bulk food that is not potentially hazardous as defined by department rules and regulations, and dry goods shall not apply for these purposes;

(E) "Food service establishment" does not include grocery stores that may, incidentally, make infrequent casual sales of uncooked foods for consumption on the premises, or any establishment whose primary business is other than food service, that may, incidentally, make infrequent casual sales of coffee or prepackaged foods, or both, for consumption on the premises. For the purposes of this subdivision (9)(E), "infrequent casual sales" means sales not in excess of one hundred fifty dollars ($150) per day on any particular day;

(F) "Food service establishment" does not include a location from which casual, occasional food sales are conducted solely in connection with youth-related amateur athletic or recreational activities or primary or secondary school-related clubs by volunteer personnel and that are in operation for twenty-four (24) consecutive hours or less;

(G) "Food service establishment" does not include a catering business that employs no regular, full-time employees, the food preparation for such business is solely performed within the confines of the principal residence of the proprietor, and the catering business makes only "occasional sales" during any thirty-day period; and

(H) "Food service establishment" does not include a house or other residential structure where seriously ill or injured children and their families are provided temporary accommodations in proximity to their treatment hospitals and where food is prepared, served, transported or stored by volunteer personnel; provided, that the house or structure is supported by a § 501(c)(3) organization, as defined in 26 U.S.C. § 501(c)(3), that has as a component of its mission the support of programs that directly improve the health and well-being of children;

(10) "Imminent health hazard" means any condition, deficiency, or practice that, if not corrected, is very likely to result in illness, injury, or loss of life to any person;

(11) "Person" means any individual, partnership, firm, corporation, agency, municipality, state or political subdivision, or the federal government and its agencies and departments;

(12) "Person in charge" means an individual present at a food establishment who is responsible for the operation at the time of inspection. A "person in charge" shall be present at the establishment during food preparation and handling, and may put instructions in place for cleaning and preparing the establishment prior to the preparation of any food or beverage; and

(13) (A) "Retail food store" means any establishment or a section of an establishment where food and food products are offered to the consumer and intended for off-premise consumption;

(B) "Retail food store" does not include:

(i) Establishments that handle only prepackaged, non-potentially hazardous foods, as defined by department rules and regulations;

(ii) Roadside markets that offer only fresh fruits and fresh vegetables;

(iii) Food and beverage vending machines;

(iv) Food service establishments not located within a retail food store; or

(v) A person who makes infrequent casual sales of honey or who packs or sells less than one hundred fifty gallons (150 gals.) of honey per year.



§ 53-8-204 - Authority of commissioner.

The commissioner is authorized to:

(1) Carry out or cause to be carried out all provisions of this part;

(2) Collect all fees established pursuant to this part and apply the fees in accordance with the procedures of the department of finance and administration to the necessary and incidental costs of the administration of this part. Nothing in this subdivision (2) shall be construed to prohibit the department from receiving, by way of general appropriation, such sums as may be required to fund adequately the implementation of this part, as recommended in the annual budget by the governor to the general assembly;

(3) Prescribe rules and regulations, including emergency rules, governing the alteration, construction, sanitation, safety of food, and operation of food establishments as may be necessary to protect the health and safety of the public, and require food establishments to comply with these rules and regulations. A non-elected body of any municipality, county, or metropolitan government shall not enact any ordinance or issue any rule or regulation pertaining to food safety or the provision of nutritional information related to food or drink, or otherwise regulate menus at food establishments. If, on July 1, 2015, the federal government takes action regarding the provision of food nutritional information at food establishments, and the federal action specifically authorizes state agencies to enforce such action, then the department of agriculture shall be the department that is primarily responsible for the implementation and supervision of any new requirements and shall have the authority to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as necessary to effectuate the purposes of such requirements. The commissioner shall not prescribe any such rules and regulations that are in conflict with the minimum statewide building construction standards established by the state fire marshal pursuant to § 68-120-101. The rules with respect to food temperature shall be specific with respect to the types of food prepared and the risks presented by those foods. Except as specifically provided herein, the commissioner may, by the promulgation of rules and regulations, adopt all or part of the Food Code;

(4) Inspect or cause to be inspected as often as the commissioner, in the commissioner's discretion may deem necessary, every food establishment in the state as authorized by this part, to determine compliance with this part and with rules and regulations;

(5) Issue or cause to be issued, suspend, and revoke permits to operate food establishments as provided in this part;

(6) Notify the owner, proprietor, or agent of any food establishment of such changes or alterations as may be necessary, to effect complete compliance with this part and with rules and regulations governing the construction, alteration, and operation of the facilities, and close the facilities for failure to comply within specified times as provided in this part and in rules and regulations;

(7) Enter into agreements or contracts with the Shelby, Davidson, and Knox county health departments for the health departments to implement this part in their areas of jurisdiction, if the commissioner deems it appropriate; provided, that the following conditions shall apply:

(A) State reporting requirements shall be met by the county health department or departments;

(B) The county health department program standards shall be identical to those of the state law, and to rules and regulations;

(C) The commissioner shall retain the right to exercise oversight and evaluation of performance of the county health department or departments and terminate the agreement or contract for cause immediately, or otherwise upon reasonable notice;

(D) The commissioner may set such other fiscal, administrative, or program requirements as the commissioner deems necessary to maintain consistency and integrity of the statewide program;

(E) Staffing and resources shall be adequate to implement and enforce the program in the local jurisdiction;

(F) Contract county health departments that collect the applicable permit fees from food establishments located within the county shall retain one hundred percent (100%) of the permit fees and penalty fees. Contract counties that utilize the services of the department for the collection of permit fees shall receive ninety-five percent (95%) of permit fees collected within a contract county pursuant to §§ 53-8-204 -- 53-8-206. This amount shall be calculated based upon fees collected in the contract county during the state's fiscal year multiplied by ninety-five percent (95%);

(8) (A) Upon the application of a food establishment for a variance based on a showing of good cause and an affirmative demonstration that the risks to the public attendant to the limited activities have been mitigated, the commissioner shall grant the establishment a variance from the limitations in the Food Code regarding restrictions pertaining to bare hand contact. A request for a variance shall be granted or denied within sixty (60) days of the commissioner's receipt of the application for variance. A request for a variance shall include the following:

(i) A listing of the specific ready-to-eat foods that are touched by bare hands;

(ii) Diagrams and other information showing that hand washing facilities are located and equipped as prescribed by the applicable provisions of the Food Code;

(iii) An employee health policy documenting that the food service establishment complies with:

(a) The person in charge requirements; and

(b) Requirements for monitoring the health of food service employees;

(iv) Documentation that food service employees have received training on the:

(a) Risks of contacting ready-to-eat foods with bare hands;

(b) Practice of proper hand washing;

(c) Proper fingernail maintenance;

(d) Prohibition on jewelry; and

(e) Good hygienic practices;

(v) Documentation that food employees contacting ready-to-eat foods with bare hands used two (2) or more of the following control measures:

(a) Double hand washing;

(b) Nail brushes;

(c) A hand antiseptic after hand washing;

(d) Incentive programs that assist or encourage food service employees not to work when they are ill; or

(e) Other control measures approved by the commissioner.

(B) Notwithstanding any provisions of the Food Code to the contrary, the commissioner shall not require any further documentation for the granting of a variance other than those contained in this section.



§ 53-8-205 - Appropriation of moneys.

All moneys coming into the state treasury pursuant to this part from fees, fines, and penalties shall be appropriated to the department for the payment of necessary expenses incident to the administration of this part, as determined by the commissioner. Any unexpended balance of the fund in any fiscal year shall be retained by the department to be used to provide or expand training for food service operators and the department's food safety staff.



§ 53-8-206 - Permits -- Expiration -- Transfer not allowed -- Display.

(a) No person shall operate a food establishment who does not hold a valid permit issued to the person by the commissioner on or before July 1 of each year, or as the commissioner may otherwise provide by rule and regulation.

(b) Every person now engaged in the business of operating a food establishment, and every person who, on July 1, 2015, engages in such a business, shall procure a permit from the commissioner for each food establishment so operated or proposed to be operated.

(c) Each permit for food establishments shall expire on June 30 following its issuance or as the commissioner may otherwise provide by rule and regulation.

(d) No permit shall be transferred from one (1) location or person to another.

(e) The permit shall be kept and displayed in a conspicuous manner, and visible to the public in the food establishment for which it is issued.



§ 53-8-207 - Application for permits -- Inspection -- Renewals.

(a) Any person planning to operate a food establishment shall first submit an application for a permit on forms provided by the commissioner. The application shall be completed and submitted to the commissioner with the proper permit fee.

(b) Prior to the approval of the application for a permit, the commissioner shall inspect the proposed facility to determine if the person applying for the permit is in compliance with the requirements of this part and with applicable rules and regulations. The commissioner shall issue a permit to the applicant if the inspection reveals that the facility is in compliance with such requirements.

(c) Applications for renewal of permits for existing food establishments will be issued to the operators prior to the expiration date of the permit. When completed applications and the proper permit fees are returned to the commissioner, the commissioner shall issue new permits to applicants.



§ 53-8-208 - Suspension of permits.

(a) The commissioner has the authority to suspend any permit to operate a food establishment issued pursuant to this part if the commissioner has reasonable cause to believe that the permittee is not in compliance with this part; provided, that the permittee shall be given the opportunity to correct violations as provided in § 53-8-215.

(b) Suspension of permits, other than those for temporary food service establishments, shall be of the following two (2) types:

(1) A Class 1 suspension, which provides an opportunity for a hearing prior to the effective date of the suspension; and

(2) A Class 2 suspension, which provides an opportunity for a hearing after the effective date of the suspension and is effective immediately.

(c) Notice of either type of suspension may be given by the inspector on the inspector's regular inspection form or by written notification from the commissioner. When a permit suspension is effective, all food establishment operations shall cease. Class 2 suspensions shall only be issued if an imminent health hazard exists.

(d) A written request for a hearing on either type of suspension shall be filed by the permittee within ten (10) days of the receipt of notice. This ten-day period may run concurrently with the ten-day period set forth in § 53-8-215. If a hearing is requested, it shall be commenced within a reasonable time of the request. If no request for a hearing is made within ten (10) days of receipt of notice, the suspension becomes final and is not subject to review.

(e) The commissioner may end the suspension at any time if the reasons for the suspension no longer exist.



§ 53-8-209 - Revocation of permits.

(a) The commissioner may, after providing opportunity for a hearing, revoke a permit for serious or repeated violations of the requirements of this part or for interference with the commissioner in the performance of the commissioner's duty.

(b) Prior to revocation, the commissioner shall notify the permittee, in writing, of the specific reason or reasons for which the permit is being revoked at the end of ten (10) days following service of the notice, unless a written request for a hearing is filed with the commissioner within the ten-day period. If no request for a hearing is filed within the ten-day period, the revocation of the permit becomes final.



§ 53-8-210 - Service of notice.

A notice provided for in this part is properly served when it is delivered to the permittee or person in charge, or when it is sent by certified mail, return receipt requested, to the last known address of the permittee. A copy of the notice shall be filed in the records of the commissioner.



§ 53-8-211 - Hearings -- Appeals.

(a) The hearings provided for in this part shall be conducted by the commissioner in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Appeals from any final decision after a hearing shall be pursued in accordance with the Uniform Administrative Procedures Act.

(c) Subsections (a) and (b) shall not apply in a county where the health department is operating a program pursuant to § 53-8-204(7) that meets the minimum requirements of due process; provided, that appeals from final decisions made under such programs may be made to the commissioner, for the limited purpose of determining whether a material error of law was made at the county level. The appeal to the commissioner shall not be de novo, but shall be limited to a review of the record of the hearing at the county level.



§ 53-8-212 - Application for permit after revocation.

Whenever revocation of a permit becomes final, upon demonstration that the conditions which led to the revocation have been cured, the holder of the revoked permit may make written application for a new permit.



§ 53-8-213 - Permit fees.

The permit fee to operate a food establishment shall be set by rule pursuant to § 43-1-703.



§ 53-8-214 - Inspection reports.

(a) Inspection results for food establishments shall be recorded on standard departmental forms that summarize the requirements of the law and rules and regulations.

(b) A copy of the completed inspection report shall be furnished to the person in charge of the facility at the conclusion of the inspection.

(c) The most current inspection report furnished to the operator or person in charge of the establishment shall be made available at the facility for public disclosure to any person who requests to review it.



§ 53-8-215 - Correction of violations.

(a) The completed inspection report shall specify a reasonable period of time for correction of violations found.

(b) Corrections of violations shall be accomplished within the period specified in accordance with the following:

(1) If an imminent health hazard exists, the facility shall immediately cease operations until authorized to reopen by the commissioner;

(2) All violations of priority items shall be corrected as soon as possible and in any event within ten (10) days following inspection. Within fifteen (15) days after inspection, the permittee shall notify the commissioner stating that priority item violations have been corrected. A follow-up inspection may be made for confirmation;

(3) All other items shall be corrected as soon as possible, but no later than the time of the next routine inspection.

(c) The inspection report shall state that failure to comply with any time limits specified by the commissioner for correction may result in cessation of operations. An opportunity for a hearing on the ordered corrective action shall be provided, if a written request is filed with the commissioner within ten (10) days following cessation of operations. If a request for a hearing is received, a hearing shall be held within a reasonable time after receipt of the request.

(d) Whenever a facility is required under this section to cease operations, it shall not resume operations until it has shown on reinspection that the conditions that led to the order to cease operations no longer exist. Opportunity for reinspection shall be offered within a reasonable time.



§ 53-8-216 - Examination of food -- Hold orders.

Food may be examined or sampled by the commissioner as deemed necessary for the enforcement of this part. The commissioner may place a hold order on any food that the commissioner believes is in violation of this part or rules and regulations, upon written notice to the operator specifying particular reasons for the hold order. The commissioner shall tag, label, or otherwise identify any food subject to a hold order. No food subject to a hold order shall be used, served, sold, or moved from the establishment. The hold order may state that the food be held while confirmation is obtained that the condition violates this part or rules and regulations. The hold order may also order the operator to destroy food that violates this part or rules and regulations. The commissioner shall permit storage of the food under the conditions specified in the hold order, unless storage is not possible without risk to the health of the public, in which case immediate destruction shall be ordered and accomplished. The hold order shall state that a request for a hearing may be filed within ten (10) days. If a request for a hearing is received, the hearing shall be held within a reasonable time after receipt of the request. On the basis of evidence produced at the hearing, the hold order may be rescinded, or the owner or person in charge may be directed by written order to denature or destroy such food or to bring it into compliance with this part.



§ 53-8-217 - Review and approval of plans and specifications.

Whenever a food establishment is constructed or extensively remodeled, and whenever an existing structure is converted to use as a food establishment, plans and specifications shall be submitted to the commissioner for review and approval before construction, remodeling, or conversion begins. The plans and specifications shall indicate the proposed layout, arrangement, mechanical plans, construction materials and work areas, and the type and model of proposed fixed equipment and facilities. The commissioner shall approve the plans and specifications, if they meet the requirements of this part and rules and regulations. No food establishment shall be constructed, extensively remodeled or converted, except in accordance with plans and specifications approved by the commissioner. Any deviation from the submitted plans and specifications previously approved by the commissioner discovered during an inspection that would not compromise the safety of food products shall not delay the issuance of a permit to operate a food establishment.



§ 53-8-218 - Employee health.

(a) When the commissioner has reasonable cause to suspect possible disease transmission by an employee of the facility, the commissioner may secure information about any recent illness of the employee or make other investigations as may be indicated. The commissioner may require any of the following:

(1) The immediate exclusion of the employee from employment in the food establishment;

(2) The immediate closing of the facility until, in the commissioner's opinion, no further danger of disease outbreak exists;

(3) Restricting the employee's service to some area of the facility where there would be little likelihood of transmitting disease; or

(4) Adequate medical and laboratory examinations of the employee and of other employees.

(b) A person in charge, having been provided by the employee with written documentation from a person who practices in a medical profession in accordance with title 63 that the employee has been diagnosed with a condition set forth in Chapter 2, § 2-201.11(B)(2) of the Food Code shall have an affirmative duty to notify the commissioner or the commissioner's designee. A person in charge shall not be required to obtain medical records from a prospective employee prior to hiring such individual as an employee.



§ 53-8-219 - Violations.

Any person operating a food establishment who fails or refuses to comply with any provision of this part or of rules and regulations, or obstructs or hinders the regulatory authority in the discharge of the regulatory authority's duties, or otherwise operates a food establishment in violation of this part or of rules and regulations commits a Class C misdemeanor. Each day of operation after notice of non-compliance of violation has been given and such violation has not been corrected constitutes a separate offense.



§ 53-8-220 - Injunctive relief.

When the commissioner has reason to believe that a person is causing, is about to cause, or has caused a violation of this part or of the rules and regulations promulgated under this part, the commissioner may initiate proceedings in either the chancery court of Davidson County or the chancery court of the county where the violation is occurring, for injunctive relief to prevent the continuance of the violation or to correct the conditions resulting in, or about to result in, the violation.



§ 53-8-221 - Sale of food by children at public events.

Notwithstanding this part to the contrary, children eighteen (18) years of age or younger do not need a license or permit to sell bakery goods, homemade or otherwise, soft drinks, or other similar food commodities at public events.



§ 53-8-222 - Injunctions.

When the commissioner has reason to believe that a person has caused, is causing, or is about to cause a violation of this part or the rules and regulations promulgated under this part, the commissioner may initiate proceedings in either the chancery court of Davidson County or the chancery court of the county where the violation is occurring for injunctive relief to prevent the continuance of the violation or to correct the conditions resulting in, or about to result in, the violation.









Chapter 9 - Refrigerated Locker Plants

§ 53-9-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Branch locker plant" means any place, premises or establishment offering refrigerated lockers for the storage of frozen food for human consumption, the food having been previously prepared for storage at a refrigerated locker plant;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Department" means the Tennessee department of agriculture;

(4) "Human food" or "food" means all articles used by humans for food, drink, confectionery or condiment, whether simple, mixed or compound, and any substance used as a constituent in the manufacture of the food;

(5) "Person" means any individual, partnership, corporation, association, county, municipality, cooperative group or other entity engaged in the business of operating or owning or offering the services of refrigerated lockers;

(6) "Plant," when used without qualification, applies both to locker plants and branch locker plants with equal force;

(7) "Refrigerated locker," "cold storage locker," or "locker," means any separate or individual compartment maintained at a temperature of zero degrees Fahrenheit (0 degrees F) or lower, offered to the public for the storage and preservation of frozen food for human consumption on a rental or other basis providing compensation to the person offering the service. "Locker" is further defined as those individual sections or compartments used for the storage of food where the sections or compartments have cubic capacity not to exceed twenty-five cubic feet (25 cu. ft.), and is used for the storage of food or food products at the temperature specified in this subdivision (7);

(8) "Refrigerated locker plant," "cold storage locker plant," or "locker plant" means any place, premises or establishment where facilities for the freezing of human food and its subsequent storage in refrigerated lockers is offered on a basis of compensation to the person offering the services; and

(9) "Sharp freezer" means a separate room or compartment in which food is frozen in preparation for storage in lockers.



§ 53-9-102 - Licensing requirement.

(a) No person shall engage in the business of owning and operating, or offering the services of a refrigerated locker plant or a branch locker plant within this state without having first obtained from the department a license or permit for each place of business.

(b) Application for the license shall be made in writing to the department on the forms, and with the pertinent information, that the commissioner deems necessary.

(c) Licenses shall be granted as a matter of right on showing that the applicant has complied with the applicable law and of the rules and regulations governing locker plants as provided by this chapter, and shall be conspicuously displayed in each locker plant or branch locker plant authorized.



§ 53-9-103 - Fees -- Application -- Approval of plans.

(a) Applicants seeking a license or permit to operate a frozen food locker plant shall pay for the privilege the sum of ten dollars ($10.00) per annum for two hundred (200) or fewer cold storage lockers, plus an additional two dollars ($2.00) per annum for every additional one hundred (100) individual lockers, which payment shall be made to the department, and all fees collected for the license shall be deposited by the department with the state treasurer, and the fees shall be used as collected for the enforcement of this chapter.

(b) (1) Where applications for the construction of new locker plants are made, the applications shall be submitted to the commissioner, accompanied by a certified check or cash, in the amount of twenty-five dollars ($25.00), which the commissioner may expend in the examination of the plans and specifications to be used in the construction of the proposed locker plant.

(2) If the applications are approved as being within the requirements of this chapter, and if the completed locker plant conforms to the plans and specifications as will in the opinion of the commissioner be of the type as will properly preserve and refrigerate food stored in the locker plant, in accordance with this chapter, the commissioner shall issue a permit for the construction of the plant.

(3) If, in the opinion of the commissioner, the plans and specifications will not provide for the building and equipment, when furnished or completed, as will meet the requirements of this chapter, or will not properly refrigerate or preserve food at the temperatures provided in § 53-9-104, then it shall be the duty of the commissioner to decline the permit for the construction or to require new plans to be submitted that will meet all requirements, in the judgment of the commissioner, before issuing a permit for construction of new plants.

(c) The fees shall be paid to the state treasurer and the fees, together with all license fees to be collected from locker plant owners or operators shall be used by the commissioner to pay the expenses of the enforcement of this chapter.

(d) The funds shall be applied to the payment of expenses of the enforcement of this chapter upon the commissioner's order.

(e) No new plant shall be erected until proper plans and specifications provided for in this section are submitted to the commissioner, and the plans and specifications are duly approved, and no license shall be issued by the department to any plant owner or operator for the operation of a locker plant until the plans and specifications have been duly examined by the department or caused to be examined and found to be in conformity with this chapter, and the valid rules and regulations that may be promulgated under the authority contained in this chapter.



§ 53-9-104 - Chill room, locker room and freeze room required -- Temperatures specified.

(a) No license or permit shall be issued by the department for the operation of a refrigerated locker plant where food will be stored for human consumption that does not provide a chill room, a locker room and a sharp frozen or freeze room or compartment, all to be maintained at the following temperatures:

(1) The regular storage temperature in the chill room shall be maintained at thirty-six degrees Fahrenheit (36 degrees F) or lower, with ten degrees (10 degrees) variance for short periods of time only, while taking in food for storage;

(2) The regular storage temperature to be maintained in the locker room shall be zero degrees or lower Fahrenheit (0 degrees F), with a permitted variance for short periods of time, of not more than five degrees (5 degrees); and

(3) The temperature of the sharp freeze room shall be maintained at ten degrees below zero Fahrenheit (-10 degrees F) or lower, except where forced air is used, a temperature of zero degrees Fahrenheit (0 degrees F) is permitted if diffusion type evaporator or evaporators are used in the installation of the plant, with five degrees (5 degrees) variance in temperature for short time only while or immediately following loading of foods for sharp freeze.

(b) No food products shall be placed in the chill room so as to be in contact with the floor, but shall have at least four inches (4'') clearance from the floor.

(c) No food products shall be placed in a locker room unless stored in a locker or other suitable protected containers, except while in transit from a sharp freezer to lockers.



§ 53-9-105 - Plans for new plants -- Proper size chill room and refrigeration equipment.

(a) In the construction of new locker plants, the plans shall provide that the chill room shall be at least thirty percent (30%), as a minimum, of the size and capacity of the locker room, in order to provide proper facilities for the proper chilling of foods prior to their being processed for placing in lockers.

(b) Plans shall propose and provide for proper equipment for refrigeration and shall otherwise comply with § 53-9-103, and all valid rules and regulations promulgated by the commissioner.



§ 53-9-106 - Adequate refrigeration to be maintained -- Recording thermometers.

(a) Every operator of a locker plant or branch locker plant shall provide a complete refrigeration system with adequate capacity and with accurate and reliable controls for the maintenance of temperatures as prescribed by the regulations issued under this chapter and currently in force.

(b) (1) Every operator shall be required to provide a recording thermometer or thermometers to make a permanent record of temperatures in the chill room and in the locker room or rooms. Recording thermometers shall not be required elsewhere.

(2) Recording thermometers shall be so located that the dials may be easily observed by the patrons of the plant and the daily records of temperature of the recording thermometers shall be kept by the operator at the operator's place of business for a period of at least six (6) months.



§ 53-9-107 - Toxic gas -- Safety equipment.

Where any plant uses a toxic gas as a refrigerant, the owners or operators shall have at least one (1) gas mask of a type approved by the department and shall keep the mask where it will be readily accessible, and provide an alarm bell or buzzer, with a suitable button placed just inside the door of each frozen food locker room in a conspicuous place, and provide illumination in the locker room at all times while open to the public, the switch operating the illumination to be placed so as to be accessible only to the operator.



§ 53-9-108 - Plants open to inspection -- Maintenance of sanitary conditions.

Every frozen food locker plant or branch locker plant shall be subject to inspection by the department at any reasonable hour; and the locker plant shall be maintained in a sanitary condition and conducted with strict regard to the influence of sanitary conditions upon the food handled in the locker plant.



§ 53-9-109 - Food to be sharp frozen.

All food must be sharp frozen before it is placed in a refrigerated locker, and when so stored shall be kept at a temperature not to exceed zero degrees Fahrenheit (0 degrees F), with reasonable variance from that temperature for short times only, as provided in § 53-9-104.



§ 53-9-110 - Storable food.

No article of food shall be stored or permitted to be stored in any refrigerated locker unless it is in a proper condition for storage and meets all of the requirements of the pure food and food sanitation laws of the state, and rules that may be established by the department for the sanitary preparation, care and refrigeration of food products that are to be so stored.



§ 53-9-111 - Plant operators not "warehousemen" -- Warehouse receipts.

A person who owns or operates refrigerated or locker plants shall not be construed to be warehouseman, nor shall receipts or other instruments issued by the person in the ordinary conduct of business be construed to be negotiable warehouse receipts.



§ 53-9-112 - Liability of owners and operators for loss.

Persons who own and operate, or operate refrigerated locker plants shall be liable for damages to the extent of the value of the products stored or permitted to be stored in their establishment if the products become lost, stolen or misplaced, where lessees of lockers are permitted to use a pass key to open their lockers; and shall likewise be liable for any loss caused by lack of proper refrigeration, or if the products become damaged or contaminated during storage or handling while in the refrigerated locker plant; provided, that any claim for loss or damage, if any, shall be made within ninety (90) days from the time the food is brought into the plant.



§ 53-9-113 - Lien of owner or operator for charges.

Every plant owner or plant operator owning or operating a refrigerated locker plant or plants shall have a lien on all property of every kind in its possession of any lessee, for all reasonable charges and rents on lockers owing by the lessee for the handling, keep, care and rent.



§ 53-9-114 - Rulemaking authority -- Permit revocation.

(a) The commissioner is authorized to make rules and regulations governing the construction and operation of locker plants in the state and for the licensing of applicants in the operation of locker plants not in conflict with this chapter.

(b) The commissioner shall have authority upon due notice and hearing as provided in this chapter, to revoke any permit for the construction or operation of the locker plant, for any violations of this chapter, or of any rules or regulations promulgated by the commissioner.



§ 53-9-115 - Permit revocation -- Procedure.

(a) Any person operating a plant or branch plant under this chapter who fails to comply with this chapter, and any valid rule, regulation or order promulgated under this chapter, shall suffer a revocation of the person's permit or license.

(b) However, no permit issued under this chapter may be revoked by the commissioner until the operator of the plant is given at least five (5) days' written notice by registered mail of the intention of the commissioner to revoke the permit and of the time and place set for the hearing on the revocation of the permit, at which time and place the holder of the permit shall have an opportunity to be heard and to present the permit holder's objections to the revocation of the permit.

(c) No legal proceedings shall be brought against a plant owner or operator until after fifteen (15) days following a hearing before the commissioner, during which time the commissioner shall be authorized to reinstate any cancelled permit; provided, that all requirements of this chapter, and all rules promulgated under this chapter, have been complied with by the plant owner or operator; and provided, further, that in the judgment of the commissioner, the plant owner or operator will thereafter comply with this chapter and any rules and regulations promulgated under this chapter.



§ 53-9-116 - Violation -- Penalty.

Any person or firm violating this chapter commits a Class C misdemeanor.






Chapter 10 - Legend Drugs

Part 1 - General Provisions

§ 53-10-101 - "Legend Drugs" defined.

(a) For the purpose of this part, "legend drugs" means any item that federal law prohibits dispensing without a prescription from a licensed doctor, dentist, optometrist or veterinarian.

(b) This definition of legend drugs shall not be construed to include blood and blood fractions.



§ 53-10-102 - Application of part.

(a) There are exempted from this part:

(1) The sale of legend drugs by legitimate wholesale druggists to registered pharmacists and the sale by registered pharmacists to duly licensed physicians, dentists and veterinarians; and

(2) The sale of legend drugs by registered pharmacists to duly licensed optometrists and the possession and use of legend drugs by duly licensed optometrists as authorized by § 63-8-102.

(b) This part shall apply to the state of Tennessee, its departments, agencies and employees and to the political subdivisions of the state and their departments, agencies and employees, except the department of health and local health departments, which shall be subject to § 63-10-405.



§ 53-10-103 - Enforcement -- Rules and regulations -- Fines.

(a) The board of pharmacy has the power to enforce this part and shall make rules and regulations for its enforcement.

(b) All fines collected under the enforcement of this part shall be paid to the board and deposited to the state treasury as other funds received by the board.



§ 53-10-104 - Selling, bartering, giving away or obtaining legend drugs.

(a) It is unlawful for any person, firm or corporation to possess, sell, barter or give away any drug known as a legend drug, as defined in § 53-10-101, except upon the written prescription of a duly licensed physician; certified physician assistant; nurse authorized pursuant to § 63-6-204 or § 63-9-113, who is rendering service under the supervision, control and responsibility of a licensed physician, and who meets the requirements pursuant to § 63-7-123; a dentist; an optometrist authorized pursuant to § 63-8-102(12); or a veterinarian, and compounded or dispensed by a duly registered pharmacist.

(b) It is unlawful for any person, firm or corporation to obtain or to attempt to obtain a legend drug, or to procure or to attempt to procure the administration of a legend drug, by fraud, deceit, misrepresentation, subterfuge, forgery, alteration of a prescription, by the concealment of a material fact, or by the use of a false name or address.

(c) Under no circumstances shall a nurse practitioner who has met the additional requirements of § 63-7-207(14) to write and sign prescriptions or issue drugs, nor a physician assistant working under a physician's supervision, be delegated the authority to prescribe drugs, whose sole purpose is to cause or perform an abortion, that involve the following:

(1) The writing or signing a prescription for any drug or medication;

(2) The dispensing or administration of any prescribed or legend drug or medication; or

(3) The performing of any procedure that involves the use of a legend drug or medication.



§ 53-10-105 - Possession without prescription unlawful.

(a) It is unlawful for any person to have in the person's possession, any drug defined or enumerated in this part, without the drug having been prescribed by a duly licensed physician, certified physician assistant, dentist, optometrist authorized pursuant to § 63-8-102(12), or veterinarian, and having been dispensed by a pharmacy duly licensed and registered in this state, unless the person was a resident of another state and had the prescription filled by a duly licensed and registered pharmacist of the other state.

(b) (1) This section does not apply to authorized agents and representatives of pharmaceutical manufacturers, firms or wholesalers.

(2) Nothing in this section applies to a licensed physician, certified physician assistant, dentist, optometrist authorized pursuant to § 63-8-102(12), or veterinarian, nor to the drugs under the control of the physician, certified physician assistant, dentist, optometrist authorized pursuant to § 63-8-102(12), or veterinarian in the practice of that person's profession, and the exemption includes a nurse authorized pursuant to § 63-6-204 or § 63-9-113, who is rendering service under the supervision, control and responsibility of a licensed physician, and who meets the requirements pursuant to § 63-7-207(13).



§ 53-10-106 - Adulterated drugs or devices.

(a) (1) Any drug or device that is misbranded, out of date, old, deteriorated, not kept under proper refrigeration as required, or that has been exposed to fire, heat, smoke, water, flood or windstorm damage is deemed to be adulterated, and the possession, sale or distribution of those drugs or devices is prohibited.

(2) Any drug or device that is deemed misbranded or adulterated by federal law is deemed misbranded or adulterated within the purview of this section.

(b) The drugs or devices listed in subsection (a) are subject to seizure and subsequent destruction unless specifically exempted by the board of pharmacy.

(c) Prior to the destruction of any drugs or devices deemed to be adulterated, the owner or person in legal possession of the drugs or devices shall be given written notice of the intent to destroy the drug or device and the reason for the destruction.

(d) The owner or person in legal possession shall have ten (10) days from the receipt of the written notice to request in writing a hearing to show cause to the board why the drugs or devices are not within the purview of this section.



§ 53-10-107 - Fines and fees to be paid to board of pharmacy.

All fines and fees received in the regulation and enforcement of this part shall be paid to the secretary-treasurer of the board of pharmacy.



§ 53-10-108 - Violation -- Penalty.

Any person, firm or corporation possessing, selling, bartering or giving away any drug in violation of this part or violating any other provision of this part commits a Class C misdemeanor.



§ 53-10-109 - Prescription of certain stimulants for weight control prohibited.

(a) No amphetamine classified as a Schedule II stimulant under § 39-17-408(d) shall be prescribed for the purpose of assisting a patient to gain or lose weight.

(b) A violation of this section is a ground for license denial, suspension or revocation.



§ 53-10-110 - Contents of label -- Damages in civil action.

(a) Any person dispensing a legend drug for a patient shall include on the label of the container in which the legend drug is dispensed the indication or indications for which the drug is being prescribed if requested by the prescriber, patient, or patient's caregiver and the prescriber, patient, or patient's caregiver provides the indication or indications to the person dispensing the legend drug.

(b) Any person dispensing a legend drug shall not be liable in any civil action for any alleged injury resulting solely from:

(1) Failing to include the indication or indications on the label when not requested to do so by the prescriber, patient or patient's caregiver; or

(2) Reasonably relying upon the prescriber, patient or patient's caregiver in obtaining the indication or indications included on the label.

(c) No prescriber shall be liable for damages in any civil action solely:

(1) For refusing a patient or patient's caregiver's request to the prescriber that the prescriber request that the dispenser provide the indication or indications on the label of the legend drug container;

(2) Alleging any cause of action for violation of the patient's privacy for complying with a patient or the patient's caregiver's request that the prescriber request that the dispenser provide the indication or indications on the label of the legend drug container; or

(3) For any incorrect information placed on the label of any legend drug by the dispenser pursuant to the terms of this section unless the dispenser only relied on information provided by the prescriber.

(d) This section shall not apply to prescriptions dispensed for inpatients of a hospital, a nursing home or an assisted care living facility as defined in § 68-11-201 or inpatients or residents of a mental health hospital or residential facility licensed under title 33 or individuals incarcerated in a local, state or federal correctional facility.

(e) Nothing in this section shall limit in any manner the civil liability of any person guilty of willful or wanton misconduct, gross negligence, reckless conduct or criminal conduct.



§ 53-10-111 - Requirements for filling prescriptions of prescribers who have died.

(a) Notwithstanding any other provision of law to the contrary, when a pharmacist becomes aware that a healthcare practitioner authorized to prescribe by the law of this state has died, a prescription issued by the practitioner may continue to be dispensed based on the pharmacist's professional judgment and in accordance with the following requirements:

(1) If the prescription is a new prescription that has not been previously dispensed, it may be dispensed within ninety (90) days of the date on which the practitioner has died;

(2) If the prescription has been previously dispensed and has valid authorization to be refilled, the refills may be dispensed but not for a period of more than ninety (90) days from the date on which the practitioner died for Schedule III, IV and V drugs and one hundred eighty (180) days from the date on which the practitioner died for non-scheduled drugs; and

(3) Nothing in this section shall authorize the dispensing of a prescription that was issued for a controlled substance unless permitted by the federal Controlled Substances Act and regulations of the federal drug enforcement administration.

(b) These provisions shall not apply to a schedule II controlled substance.



§ 53-10-112 - Prevention of abuse of drugs dispensed by pharmacist.

(a) For purposes of this section:

(1) "Pharmacist" has the same meaning as defined in § 63-10-204; and

(2) "Pharmacy" has the same meaning as defined in § 63-10-204.

(b) A pharmacy owner, manager or operator shall respect the professional judgment of the pharmacist in holding the health and safety of a patient to be their first consideration.

(c) A pharmacist shall, by utilizing education, skill, experience and professional judgment, make every reasonable effort to prevent the abuse of drugs which the pharmacist dispenses. In doing so, a pharmacist may decline to dispense to a patient a legend drug which in that pharmacist's professional judgment, lacks a therapeutic value for the patient or which is not for a legitimate medical purpose.

(d) A pharmacist shall not be subject to any penalty or fine when fulfilling the pharmacist's obligation to uphold the health and safety of a patient which results in the pharmacist declining to dispense any legend drug.

(e) It shall be a Class A misdemeanor, punishable by fine only, for the owner, manager or operator of a pharmacy to knowingly restrict or interfere with, or knowingly require a protocol or procedure that restricts or interferes with, a pharmacist's professional duty to counsel with patients and to evaluate the patients' appropriate pharmaceutical needs and the exercise of the pharmacist's professional judgment as to whether it is appropriate to dispense a legend drug to a patient.






Part 2 - Tennessee Affordable Drug Act of 2005

§ 53-10-201 - Short title.

This part shall be known and may be cited as the "Tennessee Affordable Drug Act of 2005."



§ 53-10-202 - Legislative intent.

The general assembly declares it to be the public policy that, in order to lower the cost of prescription drugs to its citizens, pharmacists may substitute less costly generic drugs or drug products for higher priced brand name or trade name drugs or drug products.



§ 53-10-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Biological product" has the same meaning as defined in 42 U.S.C. § 262(i);

(2) "Brand name" means the registered trademark name of a drug or drug product given by its manufacturer, labeler or distributor;

(3) "Finished dosage form" means that form of a drug that is, or is intended to be, dispensed or administered to a patient and requires no further manufacturing or processing other than packaging, reconstitution or labeling;

(4) "Generic equivalent" means a drug product that has the same established name, active ingredients, strength or concentration, dosage form, and route of administration and that is formulated to contain the same amount of active ingredients, in the same dosage form, and to meet the same compendial or other applicable standards, i.e. strength, quality, purity, and identity, but that may differ in characteristics, such as shape, scoring, configuration, packaging, excipients, including colors, flavors, preservatives, and expiration time;

(5) "Interchangeable biological product" means:

(A) A biological product licensed by the federal food and drug administration and determined to meet the safety standards for determining interchangeability pursuant to 42 U.S.C. § 262(k)(4); or

(B) A biological product determined by the federal food and drug administration to be therapeutically equivalent as set forth in the latest edition or supplement of the federal food and drug administration's "Approved Drug Products with Therapeutic Equivalence Evaluations," also known as the "Orange Book"; and

(6) "Prescriber" means an individual authorized by law to prescribe drugs.



§ 53-10-204 - Substitution authorized -- Instructions of prescriber.

(a) The prescriber shall allow for substitution with a generic equivalent of a brand name drug or drug product under all circumstances, unless:

(1) The prescriber determines the medical necessity of a brand name drug or drug product due to:

(A) An adverse reaction previously experienced by the patient to a generic equivalent;

(B) A generic equivalent has previously been demonstrated as ineffective for the patient; or

(C) Any other clinically based prescriber determined need;

(2) A generic equivalent is not available; or

(3) Section 53-10-210 concerning notification to the patient and the prescriber have not been complied with in instances involving an anti-epileptic drug.

(b) If the prescriber determines a brand name drug or drug product is medically necessary for a patient, the prescriber shall, in the prescriber's own handwriting, place the instruction showing intent upon the prescription at the time it is prepared and issued. For the purposes of this subsection (b), instructions showing intent may include, but not be limited to, the following language:

(1) "Brand name medically necessary", "dispense as written", "medically necessary", "brand name", "no generic";

(2) Any abbreviation of the language in subdivision (b)(1); or

(3) Any other prescriber handwritten notation, such as circling a preprinted instruction to dispense as written on the prescription order, that clearly conveys the intent that a brand name is necessary for this patient.

(c) If the prescriber determines a brand name drug or drug product is medically necessary for a patient and that prescription order is issued verbally, the prescriber shall alert the pharmacist that use of the brand name drug or drug product is medically necessary for the patient.

(d) If the prescriber determines a brand name drug or drug product is medically necessary for a patient and that prescription order is issued by the prescriber in the form of an electronic prescription order or facsimile prescription order, the prescriber shall place, or cause to be placed, the proper instruction on the electronic prescription order or facsimile prescription order prior to it being transmitted to the pharmacist.

(e) Nothing in this section shall be construed to prevent a prescriber from informing a patient of the prescriber's professional opinion as to the capabilities, effectiveness and acceptability of any drug.



§ 53-10-205 - Least expensive generic equivalent if authorized by prescriber.

(a) When a pharmacist receives a written, verbal, electronic or facsimile prescription order, and the prescriber has not noted medical necessity of the brand name prescribed, as required in § 53-10-204, the pharmacist shall dispense the least expensive generic equivalent in stock, or a generic equivalent covered under the patient's drug plan, except as provided in subsections (c) and (d).

(b) A pharmacist shall make a reasonable attempt to notify a prescriber if a generic equivalent has become available since the last dispensing of a prescription, and, if authorized by the prescriber, the pharmacist shall dispense the least expensive generic equivalent in stock, or a generic equivalent covered under the patient's drug plan.

(c) If a pharmacist has reason to believe that the brand name drug or drug product is less expensive to the patient or patient's drug plan than the generic equivalent, the pharmacist shall fill the prescription with the brand name drug or drug product.

(d) Nothing in this section shall be construed as prohibiting a pharmacist from complying with the request of a patient with a valid prescription order to obtain a brand name drug or drug product, if:

(1) The patient has prescription drug coverage under a prescription benefit plan and agrees to pay the additional cost, if any, of purchasing the brand name drug or drug product, as that cost is determined according to the benefits provided by the patient's prescription benefit plan and when cost sharing that would be required to cover the additional cost is permissible under the patient's prescription benefit plan guidelines and all applicable laws and regulations; or

(2) The patient does not have a prescription benefit plan or the patient's prescription benefit plan does not provide coverage for the brand name drug or drug product, and the patient agrees to pay the entire cost at the pharmacy of the brand name drug or drug product.



§ 53-10-206 - Responsibility of pharmacist.

A pharmacist who selects a generic equivalent for substitution, pursuant to § 53-10-204, has the same responsibility for the selected drug as the pharmacist would in dispensing a prescription for the drug prescribed by the drug's trade or brand name.



§ 53-10-207 - Contents of label.

(a) The manufacturer, packager, or distributor of any human use legend drug sold, delivered or offered for sale in the state must have printed on the label of the immediate container of the drug the name and address of the manufacturer, packager, or distributor of the finished dosage form of the drug.

(b) The pharmacist shall notify the patient of the substitution with a generic equivalent by noting the substitution on the prescription label.

(c) This section shall not apply to prescriptions dispensed for inpatients of a hospital, a nursing home or an assisted care living facility, as defined in § 68-11-201.



§ 53-10-208 - Source of products substituted -- FDA approval required.

(a) In making substitutions as allowed by this part, the pharmacist may use drugs and drug products manufactured within the territorial limits of any one (1) of the states of the United States, or of any other country, if the products have been approved by the federal food and drug administration (FDA), and have been given an "A" therapeutic equivalent rating by the FDA in the agency's publication, "Approved Drug Products with Therapeutic Equivalence Evaluations", also known as the "Orange Book". "A" rated drug products are those that the FDA considers to be therapeutically equivalent to other pharmaceutically equivalent products, including, but not limited to, drug products for which:

(1) There are no known or suspected bioequivalence problems and are designated "AA", "AN", "AO", "AP" or "AT", depending on the dosage form; or

(2) Actual or potential bioequivalence problems have been resolved with adequate in vivo or in vitro evidence supporting bioequivalence and are designated "AB".

(b) This section shall not apply to generic drugs and drug products that have not been rated.

(c) For those drugs that have not been evaluated and rated for bioequivalency by the FDA, pharmacists are permitted to use their professional judgment in selecting a generic product for substitution.



§ 53-10-209 - Construction.

(a) Nothing in this part shall be construed as authorizing any person or entity to interfere with a prescriber's obligation to exercise independent medical judgment in rendering health care services to patients.

(b) Nothing in this part shall be construed to interfere with or otherwise limit, constrain or alter the ability of any health plan or payor, including the bureau of TennCare, to utilize prior authorization in the implementation of a formulary or preferred drug list.



§ 53-10-210 - Prescription drugs for epilepsy patients.

(a) As used in this section, unless the context otherwise requires:

(1) "Anti-epileptic drug" means:

(A) Any drug prescribed for the treatment of epilepsy; or

(B) A drug used to treat or prevent seizures;

(2) "Epilepsy" means a neurological condition characterized by recurrent seizures;

(3) "Interchange" means the dispensing of one (1) manufacturer of an anti-epileptic drug for a different manufacturer of an anti-epileptic drug for which the patient is currently receiving therapy. This includes the substitution of a generic version for a brand version, a brand version for a generic version, or a generic version for a generic version by a different manufacturer; and

(4) "Seizure" means a brief disturbance in electrical activity of the brain.

(b) A pharmacist, pharmacy intern or pharmacy technician shall provide notification to the patient, a family member, other relative, or a close personal friend of the individual or any other person identified by the patient before interchanging one manufacturer of an anti-epileptic drug for another manufacturer of an anti-epileptic drug in instances where the patient's epilepsy or seizures are currently being controlled on a specific drug, strength, dosage form, and dosing regimen from a specific manufacturer. The prescriber of the medication shall also be notified prior to the interchange.

(c) This section shall not apply to prescriptions dispensed for inpatients of a hospital, nursing home or assisted care living facility as defined in § 68-11-201, or inpatients or residents of a mental health hospital or residential facility licensed under title 33.



§ 53-10-211 - Interchangeable biological products.

(a) A prescriber shall allow for substitution with an interchangeable biological product of a prescribed biological product under all circumstances unless:

(1) The prescriber determines the medical necessity of a prescribed biological product due to:

(A) An adverse reaction previously experienced by the patient to an interchangeable biological product;

(B) An interchangeable biological product having previously been demonstrated as ineffective for the patient; or

(C) Any other clinically based, prescriber-determined need; or

(2) An interchangeable biological product is not available.

(b) (1) If the prescriber determines a prescribed biological product is medically necessary for a patient, the prescriber shall, in the prescriber's own handwriting, place the instructions showing intent upon the prescription at the time it is prepared and issued.

(2) For the purposes of this subsection (b), "instructions showing intent" includes, but is not limited to, the following language:

(A) "Brand name medically necessary," "dispense as written," "medically necessary," "brand name," or "no generic";

(B) Any abbreviation of the language in subdivision (b)(1)(A); or

(C) Any other prescriber handwritten notation, such as circling a preprinted instruction to dispense as written on the prescription order, that clearly conveys the intent that a brand name is necessary for this patient.

(c) If the prescriber determines that a prescribed biological product is medically necessary for a patient and the prescription order is issued orally, the prescriber shall alert the pharmacist that use of the prescribed biological product is medically necessary for the patient.

(d) If the prescriber determines that a prescribed biological product is medically necessary for a patient and the prescription order is issued by the prescriber in the form of an electronic prescription order or facsimile prescription order, the prescriber shall place, or cause to be placed, the proper instruction on the electronic prescription order or facsimile prescription order prior to it being transmitted to the pharmacist.

(e) Nothing in this section shall prevent a prescriber or dispenser from informing a patient of the prescriber or dispenser's professional opinion as to the capabilities, effectiveness, and acceptability of any biological product.

(f) A pharmacist who selects an interchangeable biological product for substitution, pursuant to this section, has the same responsibility for the selected product as the pharmacist would in dispensing a prescription for the product prescribed.

(g) The manufacturer, packager, or distributor of any human use legend drug or biological product sold, delivered, or offered for sale in this state shall have printed on the label of the immediate container of the biological product the name and address of the manufacturer, packager, or distributor of the finished dosage form of the biological product.

(h) The pharmacist shall notify the patient of the substitution with an interchangeable biological product by noting the substitution on the prescription label.

(i) Within five (5) business days following the dispensing of a biological product, the dispensing pharmacist or the pharmacist's designee shall communicate to the prescriber the specific product provided to the patient, including the name of the product and the manufacturer. The communication shall be conveyed by making an entry in an interoperable electronic medical records system, through an electronic prescribing technology or a pharmacy record that can be accessed electronically by the prescriber, or as set forth in a collaborative pharmacy practice agreement as defined in § 63-10-217; otherwise, the pharmacist or the pharmacist's designee shall communicate to the prescriber the biological product dispensed to the patient, using facsimile, telephone, electronic transmission, or other prevailing means; provided, that communication shall not be required where:

(1) There is no FDA-approved interchangeable biological product for the product prescribed; or

(2) A prescription is not changed from the product dispensed on the prior filling of the prescription.

(j) This section shall not apply to prescriptions administered to patients in a hospital, a nursing home, or an assisted-care living facility, as defined in § 68-11-201.

(k) The notification and communication requirements in this section shall not apply to vaccines.

(l) The board of pharmacy shall maintain a link on its web site to the current list of all biological products determined by the federal food and drug administration to be interchangeable biological products.

(m) The pharmacist shall maintain a record of the biological product dispensed as required pursuant to § 53-14-110.

(n) If the state of Tennessee mandates electronic medical records between a pharmacist and a prescriber as described in subsection (i), then the pharmacist shall only be required to communicate the biological product dispensed through an electronic medical records system when such a system is in place and the information is accessible to prescribers.






Part 3 - Tennessee Prescription Safety Act of 2012 [Effective until July 1, 2016. See the version effective on July 1, 2016]

§ 53-10-301 - Short title. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

This part shall be known and may be cited as the "Tennessee Prescription Safety Act of 2012."



§ 53-10-302 - Part definitions. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

As used in this part:

(1) "Board" means the board of pharmacy created by title 63, chapter 10, part 3;

(2) "Commissioner" means the commissioner of health;

(3) "Committee" means the controlled substance database committee created by this part;

(4) "Controlled substances" means a drug, substance or immediate precursor in Schedules I through VI defined or listed in the Tennessee Drug Control Act, compiled in title 39, chapter 17, part 4;

(5) "Database" means the controlled substance database created by this part;

(6) "Department" means the department of health;

(7) "Dispense" means to physically deliver a controlled substance covered by this part to any person, institution or entity with the intent that it be consumed away from the premises on which it is dispensed. It does not include the act of writing a prescription by a practitioner to be filled at a pharmacy licensed by the board. For purposes of this part, physical delivery includes mailing controlled substances into this state;

(8) "Dispenser" means a pharmacist, a pharmacy, or any healthcare practitioner who is licensed and has current authority to dispense controlled substances;

(9) "Healthcare practitioner" means:

(A) A physician, dentist, optometrist, veterinarian, or other person licensed, registered, or otherwise permitted to prescribe, distribute, dispense or administer a controlled substance in the course of professional practice; or

(B) A pharmacy, hospital or other institution licensed, registered, or otherwise permitted to distribute, dispense, or administer a controlled substance in the course of professional practice;

(10) "Healthcare practitioner extender" means any registered or licensed healthcare professional, and up to two (2) unlicensed persons per prescriber or dispenser designated by the prescriber or dispenser to act as agents of such prescriber or dispenser. A prescriber shall have the ability to authorize a healthcare practitioner extender to check the controlled substance database as stipulated in § 53-10-310(e) for other prescribers in the authorizing prescriber's practice. Notwithstanding § 28 of Chapter 880 of the Public Acts of 2012, any one-time costs required to be made to effectuate this subdivision (10) specific to system modifications required by changes in this subdivision (10) shall be shared on a pro-rata basis, excluding the pharmacy board, by the appropriate prescribing boards as enumerated in this part. The prescriber or dispenser shall be responsible for actions taken by their agents pursuant to this part;

(11) "Law enforcement personnel" means agents of the Tennessee bureau of investigation, agents of a judicial district drug task force, federal law enforcement officers commissioned by a federal government entity, certified law enforcement officers certified pursuant to § 38-8-107, and certified law enforcement officers in other states;

(12) "Manufacturer" means any person, except a pharmacist compounding in the normal course of professional practice, engaged in the commercial production, preparation, propagation, conversion, or processing of a drug, either directly or indirectly, by extraction from substances of natural origin or independently by means of chemical synthesis, or both, and includes any packaging or repackaging of a drug or the labeling or relabeling of its container and the promotion and marketing of such drugs or devices;

(13) "Prescriber" means an individual licensed as a medical doctor, podiatrist, dentist, optometrist, veterinarian, osteopathic physician, or physician assistant who has the authority to issue prescriptions for controlled substances, or an advanced practice nurse with a certificate of fitness to prescribe and the required supervisory relationship with a physician; and

(14) "Wholesaler" means a person whose principal business is buying or otherwise acquiring drugs or devices for resale or distribution to persons other than consumers.



§ 53-10-303 - Creation -- Membership -- Elections -- Meetings -- Per diem and travel reimbursement -- Public meetings -- Rules and regulations. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) There is created the controlled substance database committee. The committee members shall be:

(1) The executive director of the board of pharmacy, who shall serve as database manager;

(2) The director of the department of health's division of health-related boards;

(3) The executive director of the board of medical examiners;

(4) One (1) of the governor-appointed and licensed members of each of the following health care professional licensure boards or committees to be chosen by the licensing board or committee:

(A) The board of medical examiners;

(B) The board of osteopathic examination;

(C) The board of dentistry;

(D) The board of registration in podiatry;

(E) The optometry board;

(F) The board of veterinary medical examiners;

(G) The board of nursing;

(H) The board of medical examiners' committee for physician assistants; and

(I) The board of pharmacy; and

(5) One (1) of the members of the board of pharmacy and one (1) of the members of the board of medical examiners who were appointed to those boards to represent the general public. The boards shall choose those representatives.

(b) The committee shall have a chair and vice chair, who shall be elected annually from its members.

(c) The committee shall meet at least annually and as often as deemed necessary either at the call of the chair or upon request of at least three (3) members of the committee. A quorum for purposes of official actions by the committee shall be seven (7) members.

(d) The members of the committee chosen to serve by the individual licensure boards and committees, while serving on this committee, shall be deemed to be performing official duties as members of their original board or committee and shall be entitled to the same per diem and travel reimbursements as they would receive for performing their duties for their original board or committee. The member's original board or committee shall pay those per diems and travel reimbursements.

(e) At all times, except when considering, reviewing, discussing, advising or taking action in reference to specifically named individuals or dispensers identified from information contained in, or reported to the database, the committee shall be subject to title 8, chapter 44, part 1, regarding public meetings.

(f) The commissioner shall have the authority to promulgate rules and regulations, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, necessary for implementation of this part. The commissioner shall promulgate rules regarding:

(1) Establishing, maintaining and operating the database;

(2) Access to the database and how access is obtained;

(3) Control and dissemination of data and information in the database; and

(4) The sharing and dissemination of data and information in the database with other states or other entities acting on behalf of a state.

(g) The committee shall advise the commissioner of health with respect to any contemplated rulemaking under this part. The committee may make formal recommendations to the commissioner of health.

(h) (1) The committee shall have the duty to examine database information to identify unusual patterns of prescribing and dispensing controlled substances that appear to be higher than normal, taking into account the particular specialty, circumstances, patient-type or location of the prescriber or dispenser.

(2) (A) If the committee determines that a pharmacist or pharmacy has an unusually high pattern of dispensing controlled substances that is not explained by other factors, it shall refer the pharmacist or pharmacy to the chief board of pharmacy investigator.

(B) When the pharmacy investigator completes the investigation of any pharmacy or pharmacist referred to it by the committee pursuant to this subsection (h), the investigator shall report the results of the investigation back to the committee as follows:

(i) The investigator shall report that the investigation was dismissed if the results of the investigation indicate that the pharmacist or pharmacy had an unusually high dispensing pattern for explainable, legitimate and lawful reasons; or

(ii) The investigator shall report that the investigation was referred to the pharmacy board if the results indicate that a prescriber has an unusually high pattern of prescribing or dispensing controlled substances that are not explained by other factors.

(C) If the action taken by the board indicates that the pharmacist or pharmacy had an unusually high dispensing pattern for explainable, legitimate and lawful reasons, the committee shall take that finding into consideration before it again refers the same pharmacist or pharmacy to the investigator based upon similar conduct.

(3) (A) If the committee determines that a prescriber has an unusually high pattern of prescribing or dispensing controlled substances that are not explained by other factors, it shall refer the prescriber to the health related boards' investigation unit.

(B) When the boards' investigator completes the investigation of any prescriber referred to it by the committee pursuant to this subsection (h), the investigator shall report the results of the investigation back to the committee as follows:

(i) The investigator shall report that the investigation was dismissed if the results of the investigation indicate that the prescriber had an unusually high dispensing pattern for explainable, legitimate and lawful reasons; or

(ii) The investigator shall report that the investigation was referred to the health related boards if the results indicate that a prescriber has an unusually high pattern of prescribing or dispensing controlled substances that are not explained by other factors.

(C) If the action taken by the board indicate that the prescriber had an unusually high dispensing or prescribing pattern for explainable, legitimate and lawful reasons, the committee shall take that finding into consideration before it again refers the same prescriber to the health related boards' investigation unit based upon similar conduct.

(4) If a pharmacy investigator or a member of the health related boards' investigation unit has reason to believe during any part of an investigation that a prescriber or dispenser is in violation of a criminal law, the investigator is authorized to report the conduct to the appropriate district attorney general.



§ 53-10-304 - Administrative attachment -- Controlled substance database -- Data requirements. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) There is created within the department a controlled substance database to be attached administratively and for purposes of staffing to the board of pharmacy. The executive director of the board shall be responsible for determining staffing.

(b) The board and the committee shall establish, administer, maintain and direct the functioning of the database in accordance with this part. The board, upon concurrence of the committee, may, under state procurement laws, contract with another state agency or private entity to establish, operate, or maintain the database. Additionally, the board, upon concurrence of the committee, shall determine whether to operate the database within the board or contract with another entity to operate the database, based on an analysis of costs and benefits.

(c) The purpose of the database is to assist in research, statistical analysis, criminal investigations, enforcement of state or federal laws involving controlled substances, and the education of health care practitioners concerning patients who, by virtue of their conduct in acquiring controlled substances, may require counseling or intervention for substance abuse, by collecting and maintaining data as described in this part regarding all controlled substances in Schedules II, III and IV dispensed in this state, and Schedule V controlled substances identified by the controlled substance database advisory committee as demonstrating a potential for abuse.

(d) The data required by this part shall be submitted in compliance with this part to the database by any dispenser, or dispenser's agent, who dispenses a controlled substance contained in Schedules II, III, and IV, and Schedule V controlled substances identified by the controlled substance database committee as demonstrating a potential for abuse. The reporting requirement shall not apply for the following:

(1) A drug administered directly to a patient;

(2) Any drug sample dispensed;

(3) Any drug dispensed by a licensed veterinarian; provided, that the quantity dispensed is limited to an amount adequate to treat the non-human patient for a maximum of forty-eight (48) hours;

(4) Any facility that is registered by the United States drug enforcement administration as a narcotic treatment program and is subject to the recordkeeping provisions of 21 CFR 1304.24; or

(5) Any drug dispensed by a licensed healthcare facility; provided, that the quantity dispensed is limited to an amount that is adequate to treat the patient for a maximum of forty-eight (48) hours.



§ First - of 2 versions of this section

53-10-305. Submission of information -- Data format. [Effective until January 1, 2016. See the versions effective from January 1, 2016 until July 1, 2016; and effective on July 1, 2016.]

(a) All prescribers with DEA numbers who prescribe controlled substances and dispensers in practice providing direct care to patients in Tennessee for more than fifteen (15) calendar days per year shall be registered in the controlled substance database. New licensees shall have up to thirty (30) calendar days after notification of licensure to register in the database. Licensed veterinarians who never prescribe a controlled substance in an amount intended to treat a non-human patient for more than forty-eight (48) hours shall not be required to register in the database.

(b) (1) Each dispenser or dispenser's agent shall, regarding each controlled substance dispensed, submit to the database all of the following information:

(A) Prescriber identifier;

(B) Dispensing date of controlled substance;

(C) Patient identifier;

(D) Controlled substance dispensed identifier;

(E) Quantity of controlled substance dispensed;

(F) Strength of controlled substance dispensed;

(G) Estimated days supply;

(H) Dispenser identifier;

(I) Date the prescription was issued by the prescriber;

(J) Whether the prescription was new or a refill;

(K) Source of payment; and

(L) Other relevant information as required by rule.

(2) The information in the database, as required by subdivision (b)(1), shall be submitted by a procedure and in a format established by the committee, at least once every seven (7) days for all the controlled substances dispensed during the preceding seven-day period.

(c) The committee shall have the authority to shorten the length of time dispensers are required to submit to the database through the promulgation of rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. When the committee shortens the length of time dispensers are required to submit to the database, the department shall provide notice to all dispensers who are registered in the database at least sixty (60) days prior to the date in which the rule goes into effect. If the committee shortens the length of time which dispensers must submit information to the database, a dispenser may provide to the committee a written statement indicating why it creates a hardship for that dispenser to submit information within that time period, and the committee may grant an extension up to seven (7) days within which that dispenser must submit the information to the database. Such a hardship extension shall be valid for two (2) years and may be renewed by the committee upon request of the dispenser.

(d) Any dispenser, except veterinarian dispensers, that uses a computerized system to record information concerning the dispensing of controlled substances, shall submit the required information to the database utilizing nationally recognized pharmacy telecommunications format standards.

(e) The board shall maintain the database in an electronic file or by other means established by the committee in such a manner so as not to infringe on the legal use of controlled substances, and in such a manner as to facilitate use of the database by the committee for identification of:

(1) Prescribing and dispensing practices and patterns of prescribing and dispensing controlled substances; and

(2) Individuals, facilities or entities that receive prescriptions for controlled substances from prescribers, and who subsequently obtain dispensed controlled substances from a dispenser in quantities or with a frequency inconsistent with generally recognized standards of dosage for that controlled substance, or by means of forged or otherwise false or altered prescriptions.

(f) The committee or a designee appointed by the committee shall review information in the database. If the committee or its designee determines from review that a prescriber or dispenser may have committed a violation of the law, the committee shall notify the entity responsible for licensure, regulation, or discipline of that prescriber or dispenser and shall supply information required by the entity for an investigation of the violation of the law that may have occurred.

(g) (1) (A) The committee shall by rule establish the electronic format in which the information required under this section shall be submitted to the database and shall allow for waiver of electronic reporting for individual dispensers for whom it would cause undue hardship as determined by the committee. The waiver may be valid for two (2) years from ratification by the committee.

(B) The committee may authorize a designee to initially approve a waiver subject to ratification by the committee.

(2) The committee shall ensure the database system records and shall maintain for reference:

(A) Identification of each person who requests or receives information from the database;

(B) The information provided to each person; and

(C) The date and time the information is requested or provided.

(h) The committee shall make rules to:

(1) Effectively enforce the limitations on access to the database as described in this part; and

(2) Establish standards and procedures to ensure accurate identification of individuals requesting information or receiving information from the database without a request.



§ Second - of 2 versions of this section

53-10-305. Submission of information -- Data format. [Effective from January 1, 2016 until July 1, 2016. See the versions effective until January 1, 2016; and effective on July 1, 2016.]

(a) All prescribers with DEA numbers who prescribe controlled substances and dispensers in practice providing direct care to patients in Tennessee for more than fifteen (15) calendar days per year shall be registered in the controlled substance database. New licensees shall have up to thirty (30) calendar days after notification of licensure to register in the database. Licensed veterinarians who never prescribe a controlled substance in an amount intended to treat a non-human patient for more than forty-eight (48) hours shall not be required to register in the database.

(b) (1) Each dispenser or dispenser's agent shall, regarding each controlled substance dispensed, submit to the database all of the following information:

(A) Prescriber identifier;

(B) Dispensing date of controlled substance;

(C) Patient identifier;

(D) Controlled substance dispensed identifier;

(E) Quantity of controlled substance dispensed;

(F) Strength of controlled substance dispensed;

(G) Estimated days supply;

(H) Dispenser identifier;

(I) Date the prescription was issued by the prescriber;

(J) Whether the prescription was new or a refill;

(K) Source of payment; and

(L) Other relevant information as required by rule.

(2) The information in the database, as required by subdivision (b)(1), shall be submitted by a procedure and in a format established by the committee, for each business day but no later than the close of business on the following business day; provided, that a veterinarian shall submit information at least once every seven (7) days and shall not be required to use a computerized system in order to submit required information pursuant to this section.

(c) The committee shall have the authority to shorten the length of time dispensers are required to submit to the database through the promulgation of rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. When the committee shortens the length of time dispensers are required to submit to the database, the department shall provide notice to all dispensers who are registered in the database at least sixty (60) days prior to the date in which the rule goes into effect. If the committee shortens the length of time which dispensers must submit information to the database, a dispenser may provide to the committee a written statement indicating why it creates a hardship for that dispenser to submit information within that time period, and the committee may grant an extension up to seven (7) days within which that dispenser must submit the information to the database. Such a hardship extension shall be valid for two (2) years and may be renewed by the committee upon request of the dispenser.

(d) Any dispenser, except veterinarian dispensers, that uses a computerized system to record information concerning the dispensing of controlled substances, shall submit the required information to the database utilizing nationally recognized pharmacy telecommunications format standards.

(e) The board shall maintain the database in an electronic file or by other means established by the committee in such a manner so as not to infringe on the legal use of controlled substances, and in such a manner as to facilitate use of the database by the committee for identification of:

(1) Prescribing and dispensing practices and patterns of prescribing and dispensing controlled substances; and

(2) Individuals, facilities or entities that receive prescriptions for controlled substances from prescribers, and who subsequently obtain dispensed controlled substances from a dispenser in quantities or with a frequency inconsistent with generally recognized standards of dosage for that controlled substance, or by means of forged or otherwise false or altered prescriptions.

(f) The committee or a designee appointed by the committee shall review information in the database. If the committee or its designee determines from review that a prescriber or dispenser may have committed a violation of the law, the committee shall notify the entity responsible for licensure, regulation, or discipline of that prescriber or dispenser and shall supply information required by the entity for an investigation of the violation of the law that may have occurred.

(g) (1) (A) The committee shall by rule establish the electronic format in which the information required under this section shall be submitted to the database and shall allow for waiver of electronic reporting for individual dispensers for whom it would cause undue hardship as determined by the committee. The waiver may be valid for two (2) years from ratification by the committee.

(B) The committee may authorize a designee to initially approve a waiver subject to ratification by the committee.

(2) The committee shall ensure the database system records and shall maintain for reference:

(A) Identification of each person who requests or receives information from the database;

(B) The information provided to each person; and

(C) The date and time the information is requested or provided.

(h) The committee shall make rules to:

(1) Effectively enforce the limitations on access to the database as described in this part; and

(2) Establish standards and procedures to ensure accurate identification of individuals requesting information or receiving information from the database without a request.



§ 53-10-306 - Confidentiality -- Disclosure of information -- Penalties. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) Information sent to, contained in, and reported from the database in any format is confidential and not subject to title 10, chapter 7, regarding public records, and not subject to subpoena from any court and shall be made available only as provided for in § 53-10-308 and to the following persons in accordance with the limitations stated and rules promulgated pursuant to this part, or as otherwise provided for in § 53-10-311:

(1) Personnel of the committee specifically assigned to conduct analysis or research;

(2) Authorized committee, board, or department of health personnel or any designee appointed by the committee engaged in analysis of controlled substances prescription information as a part of the assigned duties and responsibilities of their employment;

(3) A prescriber conducting medication history reviews who is actively involved in the care of the patient; a prescriber or supervising physician of the prescriber conducting a review of all medications dispensed by prescription attributed to that prescriber; or a prescriber having authority to prescribe or dispense controlled substances, to the extent the information relates specifically to a current or bona fide prospective patient of the prescriber, to whom the prescriber has prescribed or dispensed, is prescribing or dispensing, or considering prescribing or dispensing any controlled substance. Each authorized individual referenced under this subdivision (a)(3) shall have a separate identifiable authentication for access;

(4) A dispenser or pharmacist not authorized to dispense controlled substances conducting drug utilization or medication history reviews who is actively involved in the care of the patient; or a dispenser having authority to dispense controlled substances to the extent the information relates specifically to a current or a bona fide prospective patient to whom that dispenser has dispensed, is dispensing, or considering dispensing any controlled substance. Each authorized individual referenced under this subdivision (a)(4) shall have a separate identifiable authentication for access;

(5) A county medical examiner appointed pursuant to § 38-7-104 when acting in an official capacity as established in § 38-7-109; provided, any access to information from the database shall be subject to the confidentiality provisions of this part except where information obtained from the database is appropriately included in any official report of the county medical examiners, toxicological reports or autopsy reports issued by the county medical examiner under § 38-7-110(c);

(6) Personnel of the following entities actively engaged in analysis of controlled substances prescription information as a part of their assigned duties and responsibilities related directly to TennCare:

(A) The office of inspector general;

(B) The medicaid fraud control unit; and

(C) The bureau of TennCare's chief medical officer, associate chief medical directors, director of quality oversight, and associate director of pharmacy;

(7) A quality improvement committee as defined in § 68-11-272 of a hospital licensed under title 68 or title 33, as part of the committee's confidential and privileged activities under § 68-11-272(b)(4) with respect to the evaluation, supervision or discipline of a healthcare provider employed by the hospital or any of its affiliates or subsidiaries, who is known or suspected by the hospital's administrator to be prescribing controlled substances for the prescriber's personal use;

(8) Law enforcement personnel; provided, that such personnel are engaged in the official investigation and enforcement of state or federal laws involving controlled substances or violations under this part; and that any law enforcement personnel receiving information from the database pursuant to this section shall comply with the requirements of this subsection (a):

(A) (i) Any law enforcement agency or judicial district drug task force that wants one (1) or more of its officers or agents to have the authorization to request information from the database shall first pre-approve each such officer. Pre-approval shall be by the applicant's supervisor, who shall be either the chief of police, county sheriff or the judicial district drug task force director. The list of pre-approved applicants shall be sent to the district attorney general in the judicial district in which the agency or task force has jurisdiction;

(ii) By December 1 of each year, each district attorney general shall send to the board of pharmacy a list of applicants authorized to request information from the database from that general's judicial district for the next calendar year;

(B) (i) If the Tennessee bureau of investigation (TBI) wants one (1) or more of its agents to have the authorization to request information from the database each such agent shall first be pre-approved by the agent's immediate supervisor and division head. Approved applicants shall be sent to the board by the director;

(ii) By December 1 of each year, the TBI director shall send to the board of pharmacy a list of applicants authorized to request information from the database from the bureau for the next calendar year;

(C) An application submitted by law enforcement personnel shall include, but not be limited to the:

(i) Applicant's name; title; agency; agency address; agency contact number; agency supervisor; and badge number, identification number or commission number, and the business email address of each applicant officer or agent, the appropriate district attorney general and, if a TBI agent, the TBI director and their business email addresses; and

(ii) Signatures of the applicant, the applicants approving supervisor and the district attorney general of the judicial district in which the applicant has jurisdiction or the approving division head and the TBI director;

(D) It shall be a duty of the board, as part of its duties to maintain the database pursuant to § 53-10-305(c), to receive and verify the lists of authorized applications sent to it by the district attorneys general and the director of the TBI pursuant to this subsection (a);

(9) The judge of a drug court treatment program, created pursuant to title 16, chapter 22, that is participating in the pilot project pursuant to this act to the extent the information relates specifically to a current participant in the drug court treatment program. Any judge or personnel of a drug court treatment program receiving information from the database pursuant to this subdivision (a)(9) shall comply with the requirements of this subsection (a) and the following:

(A) Any judge of a participating drug court requesting information from the database shall submit an application to the board pursuant to subdivision (a)(9)(B) that must include acknowledgment by the district attorney general of the judge's judicial district that the judge is seeking information from the database on a current participant in the drug court treatment program;

(B) An application submitted by the judge of a drug court treatment program shall include:

(i) The applicant's name, title, agency, agency address, and the business email address;

(ii) The signatures of the judge and the district attorney general of the judicial district in which the judge has jurisdiction; and

(iii) The names of any current participants in the drug court treatment program that the judge has a reasonable belief may not be in compliance with the guidelines or rules of participation in the drug court treatment program as they pertain solely to the participant's unauthorized use or misuse of controlled substances. Such information shall not be considered a public record as defined by § 10-7-503; and

(C) The board shall, as part of the duty to maintain the database pursuant to § 53-10-305(e), receive the authorized application sent by the judge of the participating drug court treatment program pursuant to this subsection (a); or

(10) A healthcare practitioner extender, who is acting under the direction and supervision of a prescriber or dispenser, and only to the extent the information relates specifically to a current or bona fide prospective patient to whom the prescriber or dispenser has prescribed or dispensed, is prescribing or dispensing, or considering prescribing or dispensing any controlled substance. Each authorized individual referenced under this subdivision (a)(10) shall have a separate identifiable authentication for access.

(b) When requesting information from the database, the board shall require law enforcement personnel to provide a case number as part of the process for requesting information from the database. The case number entered shall correspond with an official investigation involving controlled substances and information requested should directly relate to the investigation.

(c) The board of pharmacy shall by rule, establish a fee for providing information to a law enforcement agency, judicial district drug task force, TBI or a judge of a drug court treatment program pursuant to this section. In determining the fee and type of fee to be charged, the board shall consider options such as an annual fee or a per use, incremental cost basis fee.

(d) (1) Law enforcement personnel and judicial district drug task force agents who are authorized to request information from the database shall resubmit their identifying application information that was submitted pursuant to subdivision (a)(8)(C) to the appropriate district attorney by November 20 of each year. Such resubmitted applications shall be sent by the appropriate district attorney general to the board by December 1 of each year. If during the calendar year a name is added to the list, removed from the list or information about a person on the list changes, the appropriate district attorney shall immediately notify the board of any changes to the list submitted or in the information submitted for each officer or agent on the list application.

(2) TBI agents who are authorized to request information from the database shall resubmit their identifying application information that was submitted pursuant to subdivision (a)(8)(C) to the TBI director by November 20 of each year. Such resubmitted applications shall be sent by the TBI director to the board by December 1 of each year. If during the calendar year a name is added to the list, removed from the list or information about a person on the list changes, the TBI director shall immediately notify the board of any changes to the list submitted or in the information submitted for each officer or agent on the list application.

(e) (1) Information obtained from the database may be shared with other law enforcement personnel or prosecutorial officials, only upon the direction of the officer or agent who originally requested the information and may only be shared with law enforcement personnel from other law enforcement agencies who are directly participating in an official joint investigation.

(2) Any information obtained from the data base that is sent to a law enforcement official or a judicial district drug task force agent shall also be sent to the district attorney general of the judicial district in which such officer or agent has jurisdiction. Likewise, any database information sent to a TBI agent shall also be sent to the TBI director.

(3) (A) Information obtained from the database by the judge of a drug court treatment program may be shared with personnel of a drug court treatment program.

(B) For the purposes of this subdivision (e)(3), "personnel of a drug court treatment program" includes a judge of a drug court and any person employed by the drug court and designated by the judge to require access to the information in order to efficiently administer the drug court treatment program.

(4) Any information obtained from the database that is sent to a judge of a drug court treatment program shall also be sent to the district attorney general of the judicial district in which the judge has jurisdiction.

(f) (1) To ensure the privacy and confidentiality of patient records, information obtained from the database by law enforcement personnel shall be retained by the law enforcement personnel's respective department or agency. The information obtained from the database shall not be made a public record, notwithstanding the use of the information in court for prosecution purposes. Information obtained from the database shall be maintained as evidence in accordance with each law enforcement agency's respective procedures relating to the maintenance of evidence.

(2) To ensure the privacy and confidentiality of patient records, information obtained from the database by a drug court treatment program shall be retained by the program director of the drug court treatment program. The information obtained from the database shall not be made a public record, notwithstanding the use of the information in court for prosecution purposes.

(g) Any information disseminated pursuant to subdivisions (a)(1)-(7) shall be released to the individual or entity requesting the information by the database manager or by password protected internet access.

(h) Any prescriber, dispenser or healthcare practitioner extender receiving patient-specific information pursuant to subdivision (a)(1), (a)(2), (a)(3), or (a)(4) shall not disclose the information to any person other than:

(1) The patient to whom the information relates for the purpose of adjusting the patient's treatment plans or counseling the patient to seek substance abuse treatment;

(2) Other dispensers or prescribers who are involved or have a bona fide prospective involvement in the treatment of the patient, or dispensers or prescribers identified by the information for the purpose of verifying the accuracy of the information;

(3) Any law enforcement personnel to whom reporting of controlled substances being obtained in a manner prohibited by § 53-11-401, § 53-11-402(a)(3) or (a)(6) and required by § 53-11-309, or any agent of the prescriber who is directed by the prescriber to cause a report to law enforcement to be made in accordance with § 53-11-309(a) and (d); or

(4) A prescriber, healthcare practitioner extender or dispenser who may place a copy of a patient's report obtained from the database pursuant to this section in that patient's medical records. Once placed in a patient's medical records, any copy of a patient's report obtained from the database pursuant to this section shall be subject to disclosure on the same terms and conditions as medical records defined under §§ 63-2-101 and 63-1-117.

(i) If a law enforcement officer, judicial district drug task force agent, TBI agent or a judge of a drug court treatment program has probable cause to believe, based upon information received from a database request, that a prescriber or pharmacist may be acting or may have acted in violation of the law, the officer, agent or judge shall consult with the board of pharmacy inspector's office if a pharmacist or the health related boards' investigations unit if a prescriber.

(j) (1) At least every six (6) months, the board shall send a list to each district attorney general containing all requests made for database information during the previous six (6) months. The list shall include the name of the requesting officer or agent, the officer or agent's agency, the date of the request, and the nature of the request, including the case number, for each officer or agent making a request in such district attorney's judicial district. Likewise, a list shall be sent to the director of the TBI for all TBI agents making requests during the previous six (6) months.

(2) Each district attorney general and the TBI director shall use the list to perform an audit to determine if the database information requests made during the preceding six (6) month period correspond to specific cases under investigation in the applicable judicial district or by the bureau and if the information requested is relevant and pertinent to an investigation.

(3) Each district attorney general and the TBI director shall verify all database information requests contained on the list received and send it back to the board within sixty (60) days of receipt. If a database information request does not correspond to an investigation in the applicable jurisdiction or if the information requested was not relevant or pertinent to the information requested, the district attorney general or director shall so note on the verified list and shall investigate the discrepancy and make a report back to the board within a reasonable period of time.

(4) The results of the audit conducted pursuant to subdivision (j)(2) shall be discoverable by a prescriber, dispenser or healthcare practitioner extender charged with violating any state or federal law involving controlled substances or under a notice of charges proffered by an appropriate licensing board for a violation of any law involving controlled substances, but only the results pertaining to that prescriber, dispenser or healthcare practitioner extender are discoverable. If, however, there is an active criminal investigation involving a prescriber, dispenser or healthcare practitioner extender or the prescriber, dispenser or healthcare practitioner extender is under investigation by any investigations or prosecution unit of the appropriate licensure board, the results of the audit conducted pursuant to subdivision (j)(2) shall not be discoverable by the prescriber, dispenser or healthcare practitioner extender during either such period.

(k) (1) Any person who obtains or attempts to obtain information from the database by misrepresentation or fraud is guilty of a Class A misdemeanor.

(2) Any person who knowingly uses, releases, publishes, or otherwise makes available to any other person or entity any information submitted to, contained in, or obtained from the database for any purpose other than those specified in this part is guilty of a Class A misdemeanor.

(3) Intentional unauthorized use or disclosure of database information by law enforcement personnel, judicial district drug task force members or TBI agents shall be punishable as a Class A misdemeanor.

(4) Any law enforcement personnel, judicial district drug task force member or TBI agent charged with a violation of this section shall have such person's authorization to request information from the database suspended pending final disposition of any criminal prosecution. Any law enforcement personnel, judicial district drug task force member or TBI agent found guilty of a violation of this subsection (i) shall have such person's authorization to request information from the database permanently revoked.

(5) Where an individual authorized under subsection (a) acts in good faith in accessing or using information from the database in accordance with the limitations under this part, that person shall not incur any civil or criminal liability as a result of that use or access.

(l) (1) The following personnel of the department of mental health and substance abuse services actively engaged in analysis of controlled substances prescription information as a part of their assigned duties and responsibilities shall have access to the database for controlled substances prescription information for specific patients:

(A) The chief pharmacist;

(B) The state opioid treatment authority (SOTA) or SOTA designee; and

(C) The medical director.

(2) Aggregate controlled substances prescribing information from the database may be provided upon request by the following personnel of the department of mental health and substance abuse services, who are actively engaged in analysis of controlled substances prescription information as provided in this subsection (l), and may be shared with other personnel of the department of mental health and substance abuse services as needed to fulfill assigned duties and responsibilities:

(A) The chief pharmacist;

(B) The SOTA; or

(C) The medical director.

(m) Where an investigation is conducted under § 38-7-109, and information within the database is obtained pursuant to the requirements of this part, there exists a rebuttable presumption that the county medical examiner is acting in good faith.

(n) Authorized committee, board, or department personnel and any designee appointed by the committee engaged in analysis of controlled substances prescription information as a part of the assigned duties and responsibilities of their employment may publish, or otherwise make available to prescribers, dispensers and to the general public, aggregate unidentifiable personal data contained in or derived from the database for the purpose of educational outreach.

(o) Prohibited access to, an inappropriate request for, or illegal disclosure of information from the database by a judge of a drug court treatment program shall be considered a violation of the canons of the code of judicial conduct, including Rules 1.2, 1.3 and 3.5.

§ First - of 2 versions of this section

53-10-307. Failure to submit information -- Liability. [Effective until January 1, 2016. See the versions effective from January 1, 2016 until July 1, 2016; and effective on July 1, 2016.]

(a) The failure of a dispenser to submit information to the database required under this part after the committee has submitted a specific written request for the information, or when the committee determines the individual has a demonstrable pattern of failing to submit the information as required, is grounds for the denial of licensure, renewal of licensure, or other disciplinary action against the dispenser before the licensing board with jurisdiction over the dispenser and for the committee to take the following actions:

(1) Recommend to the appropriate licensure board that it should refuse to issue a license to the individual;

(2) Recommend to the appropriate licensure board that it should refuse to renew the individual's license; and

(3) Recommend to the appropriate licensure board that it should commence disciplinary action against the licensee seeking revocation, suspension or other appropriate discipline, including civil penalties.

(b) An individual or entity that has submitted information to the database in accordance with this part and in good faith shall not be subject to a suit for civil damages nor held civilly liable for having submitted the information.

(c) An individual or entity that in good faith disseminates information contained in, or derived from, the database to the individuals authorized by this part to receive it in the manner authorized by this part or rules promulgated pursuant to this part, shall not be subject to a suit for civil damages nor held individually liable for having done so.

(d) Submitting the information as required by this part shall not subject the person submitting the information to licensure disciplinary action or any action for breach of confidentiality, ethical duty to a patient, or the sharing of any professional secret.

§ Second - of 2 versions of this section

53-10-307. Failure to submit information -- Liability. [Effective from January 1, 2016 until July 1, 2016. See the versions effective until January 1, 2016; and effective on July 1, 2016.]

(a) The failure of a dispenser to submit information to the database required under this part after the committee has submitted a specific written request for the information, or when the committee determines the individual has a demonstrable pattern of failing to submit the information as required, is grounds for the denial of licensure, renewal of licensure, or other disciplinary action against the dispenser before the licensing board with jurisdiction over the dispenser and for the committee to take the following actions:

(1) Recommend to the appropriate licensure board that it should refuse to issue a license to the individual;

(2) Recommend to the appropriate licensure board that it should refuse to renew the individual's license; and

(3) Recommend to the appropriate licensure board that it should commence disciplinary action against the licensee seeking revocation, suspension or other appropriate discipline, including civil penalties.

(b) An individual or entity that has submitted information to the database in accordance with this part and in good faith shall not be subject to a suit for civil damages nor held civilly liable for having submitted the information.

(c) An individual or entity that in good faith disseminates information contained in, or derived from, the database to the individuals authorized by this part to receive it in the manner authorized by this part or rules promulgated pursuant to this part, shall not be subject to a suit for civil damages nor held individually liable for having done so.

(d) Submitting the information as required by this part shall not subject the person submitting the information to licensure disciplinary action or any action for breach of confidentiality, ethical duty to a patient, or the sharing of any professional secret.

(e) (1) Failure to submit the required information by any dispenser shall not be considered a violation if a good faith effort was made and the failure of the report to be transmitted was due to technical difficulties or the inability to have the report received by the database.

(2) Technical difficulties shall include the failure of the database to receive the transmission of any report, the failure of any dispenser's system or switch used in the transmission of a report, electrical problems, natural disasters, fires, flooding, or other unforeseen circumstance as defined in rules by the board.

(3) The board of pharmacy shall have rulemaking authority to implement this subsection.



§ 53-10-308 - Release of confidential information. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) Notwithstanding any other provision of this part to the contrary, the committee or its designee:

(1) After consultation with the member of the committee who represents the board which has licensed the individual being considered for investigation, may release confidential information from the database regarding dispensers, prescribers, healthcare practitioner extenders, or patients, to a manager of any investigations or prosecution unit of an appropriate licensure board, committee, or other governing body that licenses or registers dispensers, prescribers or healthcare practitioner extenders and is engaged in an investigation, adjudication, or prosecution of a violation under any state or federal law that involves a controlled substance;

(2) May release confidential information from the database regarding patients to law enforcement personnel engaged in an investigation, adjudication, or prosecution of a violation under any state or federal law that involves a controlled substance, pursuant to the procedure established in § 53-10-306(a)(8);

(3) Shall release information from the database when ordered by a court to do so upon the court's finding that disclosure is necessary for the conduct of proceedings before the court regarding the investigation, adjudication, or prosecution of a violation under any state or federal law that involves controlled substances and after an appropriate protective order is issued regarding the information to be released to the court.

(b) Before the committee releases confidential information under this section, the applicant must petition the committee for the confidential information, particularly describe the information required, and demonstrate to the committee that the applicant has reason to believe that a violation under any state or federal law that involves a controlled substance has occurred and that the requested information is reasonably related to the investigation, adjudication, or prosecution of the violation.

(c) No information may be released under this section until it has been reviewed by the committee or its designee and the member of the committee who represents the board which has licensed the individual being considered for investigation, and certified that further investigation or prosecution is warranted and that release of the information is necessary to that continued investigation or prosecution.



§ 53-10-309 - Reports. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

The committee shall report annually on the outcome of the program with respect to its effect on distribution and abuse of controlled substances, including recommendations for improving control and prevention of diversion of controlled substances in this state. The committee's annual report shall include information about the prescribing and dispensing patterns of prescribers and dispensers, and this data shall be made available electronically to prescribers and dispensers in a format that will allow them to compare their prescribing and dispensing patterns to those of their peers. The committee shall also file an annual report with the health and welfare committee of the senate and the health committee of the house of representatives starting on or by February 1, 2008, and each year thereafter to include a monthly analysis about tracking the individuals or entities that access the database and the security measures taken to ensure that only authorized persons or entities access the database. In addition to the annual report submitted to the general assembly by the committee, authorized committee, board, or department of health personnel engaged in analysis of controlled substance prescription information as a part of the assigned duties and responsibilities of their employment shall release information from the database requested by a member of the general assembly that is related to research, statistical analysis, or education of health care practitioners relative to controlled substances. However, no report released pursuant to this section shall contain the name or other identifying information of a specific prescriber, dispenser or healthcare practitioner extender contained in the report. All information released from the database for such a report shall be in the aggregate.



§ 53-10-310 - Practice sites where a controlled substance dispensed required to provide for electronic access to the controlled substance database -- Exceptions -- Violations and penalties -- Civil liability. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) Each person or entity operating a practice site where a controlled substance is prescribed or dispensed to a human patient shall provide for electronic access to the database at all times when a prescriber or dispenser provides healthcare services to a human patient potentially receiving a controlled substance.

(b) This section shall not apply to any dispensers that are not required to report pursuant to § 53-10-304(d) or § 53-10-305(g).

(c) A violation of subsection (a) is punishable by a civil penalty not to exceed one hundred dollars ($100) per day assessed against the person or entity operating the practice site; provided, however, that the penalty shall only be imposed when there is a continued pattern or practice of not providing electronic access to the database.

(d) Any prescriber, dispenser, individual or entity who is authorized to access the database by this part shall not be subject to a suit for civil damages or held civilly liable for the failure to register in, report to, or check the database, or for actions taken after reasonable reliance on information in the database, or accessing the database to determine whether or not the prescriber or dispenser's professional medical credentials are being inappropriately used or for reporting the same to the appropriate authorities, except as otherwise provided in this part.

(e) (1) All prescribers or their designated healthcare practitioner's extenders, unless otherwise exempted under this part, shall check the controlled substance database prior to prescribing one of the controlled substances identified in subdivision (e)(3) to a human patient at the beginning of a new episode of treatment and shall check the controlled substance database for that human patient at least annually when that prescribed controlled substance remains part of the treatment.

(2) Before dispensing, a dispenser shall have the professional responsibility to check the database or have a healthcare practitioner extender check the database if the dispenser is aware or reasonably certain that a person is attempting to obtain a Schedule II-V controlled substance, identified by the committee as demonstrating a potential for abuse for fraudulent, illegal, or medically inappropriate purposes, in violation of § 53-11-402.

(3) The controlled substances which trigger a check of the controlled substance database pursuant to subdivision (e)(1) include, but are not limited to, all opioids and benzodiazepines. By rule, the committee may require a check of the database for additional Schedule II-V controlled substances that are identified by the committee as demonstrating a potential for abuse.

(4) The board shall adopt rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that establish standards and procedures to be followed by a dispenser regarding the review of patient information available through the database.

(5) Prescribers are not required to check the controlled substance database before prescribing or dispensing one of the controlled substances identified in subdivision (e)(3) or added to that list by the committee if one (1) or more of the following conditions is met:

(A) The controlled substance is prescribed or dispensed for a patient who is currently receiving hospice care;

(B) The committee has determined that prescribers in a particular medical specialty shall not be required to check the database as a result of the low potential for abuse by patients receiving treatment in that medical specialty;

(C) The controlled substance is prescribed or dispensed to a patient as a non-refillable prescription as part of treatment for a surgical procedure that occurred in a licensed healthcare facility;

(D) The quantity of the controlled substance which is prescribed or dispensed does not exceed an amount which is adequate for a single, seven-day treatment period and does not allow a refill;

(E) The controlled substance is prescribed for administration directly to a patient during the course of inpatient or residential treatment in a hospital or nursing home licensed under title 68 or a mental health hospital licensed under title 33.

(f) Each appropriate licensure board shall promulgate rules pursuant to the Uniform Administrative Procedures Act, to establish procedures, notice requirements, and penalties for prescribers and dispensers who fail to register in, report to, or check the controlled substance database as required.

(g) Notwithstanding any other provision of this part to the contrary, a prescriber, dispenser or healthcare practitioner extender shall not be in violation of this part during any time period in which the controlled substance database is suspended or not operational or the Internet is not operational or available as defined by rules promulgated by the commissioner after consultation with the committee.



§ 53-10-311 - Agreements with other jurisdictions for sharing and dissemination of data and information. [Effective until July 1, 2016.]

Notwithstanding any other provision of this part to the contrary, the commissioner is authorized to enter into agreements with other states or other entities acting on behalf of a state for the purposes of sharing and dissemination of data and information in the database. Disclosure of such agreements shall be consistent with the provisions and limitations set forth in this part. All such agreements shall specifically provide which prescribers, dispensers, heathcare practitioner extenders or law enforcement personnel who are licensed, registered, or certified in other states shall have access to the database.



§ 53-10-312 - Minimum reporting requirements for wholesalers and manufacturers -- Establishment of rules as to reporting requirements.

(a) Wholesalers and manufacturers, as defined in § 63-10-204, that sell controlled substances at wholesale must at least report the following information to the committee in Automation of Reports and Consolidated Orders System (ARCOS) format or other mutually acceptable format:

(1) Wholesaler or manufacturer with a drug enforcement administration registration number; provided, that if this number is not applicable, then another mutually acceptable identifier;

(2) Purchaser's drug enforcement administration registration number; provided, that if this number is not applicable, then another mutually acceptable identifier;

(3) National drug code number of the actual drug sold;

(4) Quantity of the drug sold;

(5) Date of sale; and

(6) Transaction identifier or invoice number.

(b) The department of health will establish such rules as are necessary to specify which medications shall be reported, the time frames for such reporting, and other reporting requirements as required.

(c) A wholesaler shall design and operate a system to disclose to the wholesaler suspicious orders of controlled substances. A wholesaler shall inform the board of pharmacy and the boards whose licensees have prescribing authority of suspicious orders when discovered. Suspicious orders include orders of unusual size, orders deviating substantially from a normal pattern, and orders of unusual frequency.

(d) In the event of the discovery of the theft or significant loss of controlled substances, a wholesaler shall report such theft or significant loss to the committee and local law enforcement within one (1) business day of discovery of the theft or loss.






Part-1 3 - Controlled Substance Monitoring Act of 2002 [Effective on July 1, 2016. See the version effective until July 1, 2016]

§ 53-10-301 - Short title. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

This part shall be known and may be cited as the "Controlled Substance Monitoring Act of 2002."



§ 53-10-302 - Part definitions. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

As used in this part:

(1) "Board" means the board of pharmacy created by title 63, chapter 10, part 3;

(2) "Commissioner" means the commissioner of health;

(3) "Committee" means the controlled substance database advisory committee created by this part;

(4) "Database" means the controlled substance database created by this part;

(5) "Department" means the department of health;

(6) "Dispense" means to physically deliver a controlled substance covered by this part to any person, institution or entity with the intent that it be consumed away from the premises in which it is dispensed. It does not include the act of writing a prescription by a practitioner to be filled at a pharmacy licensed by the board;

(7) "Dispenser" means any health care practitioner who has authority to dispense controlled substances, pharmacists, and pharmacies that dispense to any address within this state; and

(8) "Law enforcement personnel" means agents of the Tennessee bureau of investigation, agents of a judicial district drug task force, and certified law enforcement officers certified pursuant to § 38-8-107.



§ 53-10-303 - Creation -- Membership -- Elections -- Meetings -- Per diem and travel reimbursement -- Public meetings -- Rules and regulations. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) There is created the controlled substance database advisory committee. The committee members shall be:

(1) The executive director of the board of pharmacy, who shall serve as database manager;

(2) The director of the department of health's division of health-related boards;

(3) The executive director of the board of medical examiners;

(4) One (1) of the governor-appointed and licensed members of each of the following health care professional licensure boards or committees to be chosen by the licensing board or committee:

(A) The board of medical examiners;

(B) The board of osteopathic examination;

(C) The board of dentistry;

(D) The board of registration in podiatry;

(E) The optometry board;

(F) The board of veterinary medical examiners;

(G) The board of nursing;

(H) The board of medical examiners' committee for physician assistants; and

(I) The board of pharmacy; and

(5) One (1) of the members of the board of pharmacy and one (1) of the members of the board of medical examiners who were appointed to those boards to represent the general public. The boards shall choose those representatives.

(b) The committee shall have a chair and vice-chair, who shall be elected annually from its members.

(c) The committee shall meet at least annually and as often as deemed necessary either at the call of the chair or upon request of at least three (3) members of the committee. A quorum for purposes of official actions by the committee shall be seven (7) members.

(d) The members of the committee chosen to serve by the individual licensure boards and committees, while serving on this committee, shall be deemed to be performing official duties as members of their original board or committee and shall be entitled to the same per diem and travel reimbursements as they would receive for performing their duties for their original board or committee. The member's original board or committee shall pay those per diems and travel reimbursements.

(e) At all times, except when considering, reviewing, discussing, advising or taking action in reference to specifically named individuals or dispensers identified from information contained in, or reported to the database, the committee shall be subject to title 8, chapter 44, part 1, regarding public meetings.

(f) The commissioner of health shall have the authority to promulgate all rules and regulations, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, necessary for implementation of this part. The commissioner of health shall promulgate rules regarding:

(1) Establishing, maintaining, and operating the database;

(2) Access to the database and how access is obtained; and

(3) Control and dissemination of information contained in the database.

(g) The committee shall advise the commissioner of health with respect to any contemplated rulemaking under this part. The committee may make formal recommendations to the commissioner of health.

(h) (1) The committee shall have the duty to examine database information to identify unusual patterns of prescribing and dispensing controlled substances that appear to be higher than normal, taking into account the particular specialty, circumstances, patient-type or location of the prescriber or dispenser.

(2) (A) If the committee determines that a pharmacist or pharmacy has an unusually high pattern of dispensing controlled substances that is not explained by other factors, it shall refer the pharmacist or pharmacy to the chief board of pharmacy investigator.

(B) When the pharmacy investigator completes the investigation of any pharmacy or pharmacist referred to it by the committee pursuant to this subsection (h), the investigator shall report the results of the investigation back to the committee as follows:

(i) The investigator shall report that the investigation was dismissed if the results of the investigation indicate that the pharmacist or pharmacy had an unusually high dispensing pattern for explainable, legitimate and lawful reasons; or

(ii) The investigator shall report that the investigation was referred to the pharmacy board if the results indicate that a prescriber has an unusually high pattern of prescribing or dispensing controlled substances that are not explained by other factors.

(C) If the action taken by the board indicates that the pharmacist or pharmacy had an unusually high dispensing pattern for explainable, legitimate and lawful reasons, the committee shall take that finding into consideration before it again refers the same pharmacist or pharmacy to the investigator based upon similar conduct.

(3) (A) If the committee determines that a prescriber has an unusually high pattern of prescribing or dispensing controlled substances that are not explained by other factors, it shall refer the prescriber to the health related boards' investigation unit.

(B) When the boards' investigator completes the investigation of any prescriber referred to it by the committee pursuant to this subsection (h), the investigator shall report the results of the investigation back to the committee as follows:

(i) The investigator shall report that the investigation was dismissed if the results of the investigation indicate that the prescriber had an unusually high dispensing pattern for explainable, legitimate and lawful reasons; or

(ii) The investigator shall report that the investigation was referred to the health related boards if the results indicate that a prescriber has an unusually high pattern of prescribing or dispensing controlled substances that are not explained by other factors.

(C) If the action taken by the board indicate that the prescriber had an unusually high dispensing or prescribing pattern for explainable, legitimate and lawful reasons, the committee shall take that finding into consideration before it again refers the same prescriber to the health related boards' investigation unit based upon similar conduct.

(4) If a pharmacy investigator or a member of the health related boards' investigation unit has reason to believe during any part of an investigation that a prescriber or dispenser is in violation of a criminal law, the investigator is authorized to report the conduct to the appropriate district attorney general.



§ 53-10-304 - Administrative attachment -- Controlled substance database -- Data requirements. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) There is created within the department a controlled substance database to be attached administratively and for purposes of staffing to the board of pharmacy. The executive director of the board shall be responsible for determining staffing.

(b) The board and the committee shall establish, administer, maintain and direct the functioning of the database in accordance with this part. The board, upon concurrence of the committee, may, under state procurement laws, contract with another state agency or private entity to establish, operate, or maintain the database. Additionally, the board, upon concurrence of the committee, shall determine whether to operate the database within the board or contract with another entity to operate the database, based on an analysis of costs and benefits.

(c) The purpose of the database is to assist in research, statistical analysis, criminal investigations, enforcement of state or federal laws involving controlled substances, and the education of health care practitioners concerning patients who, by virtue of their conduct in acquiring controlled substances, may require counseling or intervention for substance abuse, by collecting and maintaining data as described in this part regarding all controlled substances in Schedules II, III and IV dispensed in this state, and Schedule V controlled substances identified by the controlled substance database advisory committee as demonstrating a potential for abuse.

(d) The data required by this part shall be submitted in compliance with this part to the committee by any practitioner, or person under the supervision and control of the practitioner, pharmacist or pharmacy who dispenses a controlled substance contained in Schedules II, III and IV, and Schedule V controlled substances identified by the controlled substance database advisory committee as demonstrating a potential for abuse. The reporting requirement shall not apply for the following:

(1) A drug administered directly to a patient;

(2) Any drug dispensed by a licensed health care facility; provided, that the quantity dispensed is limited to an amount adequate to treat the patient for a maximum of forty-eight (48) hours;

(3) Any drug sample dispensed; or

(4) Any facility that is registered by the United States drug enforcement administration as a narcotic treatment program and is subject to the recordkeeping provisions of 21 CFR 1304.24.



§ 53-10-305 - Submission of information -- Data format. [Effective on July 1, 2016. See versions effective until January 1, 2016; and effective from January 1, 2016 until July 1, 2016]

(a) Each dispenser shall, regarding each controlled substance dispensed, submit to the committee all of the following information by a procedure and in a format established by the committee at least monthly within ten (10) days following the last day of each calendar month:

(1) Prescriber identifier;

(2) Dispensing date of controlled substance;

(3) Patient identifier;

(4) Controlled substance dispensed identifier;

(5) Quantity of controlled substance dispensed;

(6) Strength of controlled substance dispensed;

(7) Estimated days supply;

(8) Dispenser identifier; and

(9) Other relevant information as required by rule.

(b) A pharmacy dispenser that uses a computerized system to record information concerning the dispensing of controlled substances listed in Schedule II, III, or IV, and Schedule V controlled substances identified by the controlled substance database advisory committee as demonstrating a potential for abuse, shall submit the required information to the committee or its agent utilizing nationally recognized pharmacy telecommunications format standards by a procedure and in a format established by the committee for each business day but no later than the close of business on the following business day; provided, that a veterinarian shall submit information at least once every seven (7) days and shall not be required to use a computerized system in order to submit required information pursuant to this section.

(c) The board of pharmacy shall maintain the database in an electronic file or by other means established by the committee in such a manner as not to infringe on the legal use of controlled substances, and in such a manner as to facilitate use of the database for identification of:

(1) Prescribing practices and patterns of prescribing and dispensing controlled substances; and

(2) Individuals, facilities or entities receiving prescriptions for controlled substances from licensed practitioners, and who subsequently obtain dispensed controlled substances from a pharmacy in quantities or with a frequency inconsistent with generally recognized standards of dosage for that controlled substance, or by means of forged or otherwise false or altered prescriptions.

(d) (1) The committee shall by rule establish the electronic format in which the information required under this section shall be submitted to the committee and shall allow for waiver for individual dispensers for whom it would cause undue hardship.

(2) The committee shall ensure the database system records and shall maintain for reference:

(A) Identification of each person who requests or receives information from the database;

(B) The information provided to each person; and

(C) The date and time the information is requested or provided.

(e) The committee shall make rules to:

(1) Effectively enforce the limitations on access to the database as described in this part; and

(2) Establish standards and procedures to ensure accurate identification of individuals requesting information or receiving information from the database without a request.



§ 53-10-306 - Confidentiality -- Disclosure of information -- Penalties. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) Information sent to, contained in, and reported from the database in any format is confidential and not subject to title 10, chapter 7, regarding public records, and not subject to subpoena from any court and shall be made available only as provided for in § 53-10-308 and to the following persons, and in accordance with the limitations stated and rules promulgated pursuant to this part:

(1) Personnel of the committee specifically assigned to conduct analysis or research;

(2) Authorized committee, board, or department of health personnel engaged in analysis of controlled substances prescription information as a part of the assigned duties and responsibilities of their employment;

(3) A licensed health care practitioner having authority to prescribe or dispense controlled substances, to the extent the information relates specifically to a current or bona fide prospective patient of the practitioner, to whom the practitioner has prescribed or dispensed or is prescribing or dispensing or considering prescribing or dispensing any controlled substance;

(4) A licensed pharmacist having authority to dispense controlled substances to the extent the information relates specifically to a current patient to whom that pharmacist has dispensed, is dispensing or considering dispensing any controlled substance;

(5) A county medical examiner appointed pursuant to § 38-7-104 when acting in an official capacity as established in § 38-7-109; provided, any access to information from the database shall be subject to the confidentiality provisions of this part except where information obtained from the database is appropriately included in any official report of the county medical examiners, toxicological reports or autopsy reports issued by the county medical examiner under § 38-7-110(c);

(6) Personnel of the following entities actively engaged in analysis of controlled substances prescription information as a part of their assigned duties and responsibilities related directly to TennCare:

(A) The office of inspector general;

(B) The medicaid fraud control unit; and

(C) The bureau of TennCare's chief medical officer, associate chief medical directors, director of quality oversight, and associate director of pharmacy; or

(7) A quality improvement committee as defined in § 68-11-272 of a hospital licensed under title 68 or title 33, as part of the committee's confidential and privileged activities under § 68-11-272(b)(4) with respect to the evaluation, supervision or discipline of a healthcare provider employed by the hospital or any of its affiliates or subsidiaries, who is known or suspected by the hospital's administrator to be prescribing controlled substances for the prescriber's personal use;

(8) Law enforcement personnel; provided, that such personnel are engaged in the official investigation and enforcement of state or federal laws involving controlled substances; and that any law enforcement personnel receiving information from the database pursuant to this section shall comply with the requirements of this subsection (a):

(A) (i) Any law enforcement agency or judicial district drug task force that wants one (1) or more of its officers or agents to have the authorization to request information from the database shall first pre-approve each such officer. Pre-approval shall be by the applicant's supervisor, who shall be either the chief of police, county sheriff or the judicial district drug task force director. The list of pre-approved applicants shall be sent to the district attorney general in the judicial district in which the agency or task force has jurisdiction.

(ii) By December 1 of each year, each district attorney general shall send to the board of pharmacy a list of applicants authorized to request information from the database from that general's judicial district for the next calendar year.

(B) (i) If the Tennessee bureau of investigation (TBI) wants one (1) or more of its agents to have the authorization to request information from the database each such agent shall first be pre-approved by the agent's immediate supervisor and division head. Approved applicants shall be sent to the board by the director.

(ii) By December 1 of each year, the TBI director shall send to the board of pharmacy a list of applicants authorized to request information from the database from the bureau for the next calendar year.

(C) An application submitted by a law enforcement agency, a judicial drug task force or the TBI shall include, but not be limited to the:

(i) Applicant's name; title; agency; agency address; agency contact number; agency supervisor; and badge number, identification number or commission number, and the business email address of each applicant officer or agent, the appropriate district attorney general and, if a TBI agent, the TBI director and their business email addresses; and

(ii) Signatures of the applicant, the applicants approving supervisor and the district attorney general of the judicial district in which the applicant has jurisdiction or the approving division head and the TBI director.

(D) It shall be a duty of the board, as part of its duties to maintain the database pursuant to § 53-10-305(c), to receive and verify the lists of authorized applications sent to it by the district attorneys general and the director of the TBI pursuant to this subsection (a).

(b) When requesting information from the database, the board shall require law enforcement personnel to provide a case number as part of the process for requesting information from the database. The case number entered shall correspond with an official investigation involving controlled substances and information requested should directly relate to the investigation.

(c) The board of pharmacy shall by rule, establish a fee for providing information to a law enforcement agency, judicial district drug task force or TBI pursuant to this section. In determining the fee and type of fee to be charged, the board shall consider options such as an annual fee or a per use, incremental cost basis fee.

(d) (1) Law enforcement personnel and judicial district drug task force agents who are authorized to request information from the database shall resubmit their identifying application information that was submitted pursuant to subdivision (a)(8)(C) to the appropriate district attorney by November 20 of each year. Such resubmitted applications shall be sent by the appropriate district attorney general to the board by December 1 of each year. If during the calendar year a name is added to the list, removed from the list or information about a person on the list changes, the appropriate district attorney shall immediately notify the board of any changes to the list submitted or in the information submitted for each officer or agent on the list application.

(2) TBI agents who are authorized to request information from the database shall resubmit their identifying application information that was submitted pursuant to subdivision (a)(8)(C) to the TBI director by November 20 of each year. Such resubmitted applications shall be sent by the TBI director to the board by December 1 of each year. If during the calendar year a name is added to the list, removed from the list or information about a person on the list changes, the TBI director shall immediately notify the board of any changes to the list submitted or in the information submitted for each officer or agent on the list application.

(e) (1) Information obtained from the database may be shared with other law enforcement personnel or prosecutorial officials, only upon the direction of the officer or agent who originally requested the information and may only be shared with law enforcement personnel from other law enforcement agencies who are directly participating in an official joint investigation.

(2) Any information obtained from the data base that is sent to a law enforcement official or a judicial district drug task force agent shall also be sent to the district attorney general of the judicial district in which such officer or agent has jurisdiction. Likewise, any database information sent to a TBI agent shall also be sent to the TBI director.

(f) To ensure the privacy and confidentiality of patient records, information obtained from the database by law enforcement personnel shall be retained by the law enforcement personnel's respective department or agency. The information obtained from the database shall not be made a public record, notwithstanding the use of the information in court for prosecution purposes. Information obtained from the database shall be maintained as evidence in accordance with each law enforcement agency's respective procedures relating to the maintenance of evidence.

(g) Any information disseminated pursuant to subdivisions (a)(1)-(7) shall be released to the individual or entity requesting the information by the database manager or by password protected internet access.

(h) Any licensed practitioner or pharmacist receiving patient-specific information pursuant to subdivision (a)(1), (a)(2), (a)(3) or (a)(4) shall not disclose the information to any person other than:

(1) The patient to whom the information relates and then only for the purpose of adjusting the patient's treatment plans or counseling the patient to seek substance abuse treatment;

(2) Other dispensers identified by the information and then only for the purposes of verifying the accuracy of the information;

(3) Any law enforcement agency or judicial district drug task force to whom reporting of controlled substances being obtained in a manner prohibited by § 53-11-402(a)(6) is required by § 53-11-309; and

(4) A prescriber, healthcare practitioner extender or dispenser who may place a copy of a patient's report obtained from the database pursuant to this section in that patient's medical records. Once placed in a patient's medical records, any copy of a patient's report obtained from the database pursuant to this section shall be subject to disclosure on the same terms and conditions as medical records defined under §§ 63-2-101 and 63-1-117.

(i) If a law enforcement officer, judicial district drug task force agent or TBI agent has probable cause to believe, based upon information received from a database request, that a prescriber or pharmacist may be acting or may have acted in violation of the law, the officer or agent shall consult with the board of pharmacy inspector's office if a pharmacist and the health related boards' investigations unit if a prescriber.

(j) (1) At least every six (6) months, the board shall send a list to each district attorney general containing all requests made for database information during the previous six (6) months. The list shall include the name of the requesting officer or agent, the officer or agent's agency, the date of the request, and the nature of the request, including the case number, for each officer or agent making a request in such district attorney's judicial district. Likewise, a list shall be sent to the director of the TBI for all TBI agents making requests during the previous six (6) months.

(2) Each district attorney general and the TBI director shall use the list to perform an audit to determine if the database information requests made during the preceding six (6) month period correspond to specific cases under investigation in the applicable judicial district or by the bureau and if the information requested is relevant and pertinent to an investigation.

(3) Each district attorney general and the TBI director shall verify all database information requests contained on the list received and send it back to the board within sixty (60) days of receipt. If a database information request does not correspond to an investigation in the applicable jurisdiction or if the information requested was not relevant or pertinent to the information requested, the district attorney general or director shall so note on the verified list and shall investigate the discrepancy and make a report back to the board within a reasonable period of time.

(4) The results of the audit conducted pursuant to subdivision (j)(2) shall be discoverable by a prescriber or pharmacist charged with violating any state or federal law involving controlled substances or under a notice of charges proffered by a licensing board for a violation of any law involving controlled substances, but only the results pertaining to that prescriber or pharmacist is discoverable. However, if there is an active criminal investigation involving a prescriber or the prescriber is under investigation by the health related boards' investigation unit, the results of the audit conducted pursuant to subdivision (j)(2) shall not be discoverable by the prescriber during either such period.

(k) (1) Any person who obtains or attempts to obtain information from the database by misrepresentation or fraud is guilty of a Class A misdemeanor.

(2) Any person who knowingly uses, releases, publishes, or otherwise makes available to any other person or entity any information submitted to, contained in, or obtained from the database for any purpose other than those specified in this part is guilty of a Class A misdemeanor.

(3) Intentional unauthorized use or disclosure of database information by law enforcement personnel, judicial district drug task force members or TBI agents shall be punishable as a Class A misdemeanor.

(4) Any law enforcement personnel, judicial district drug task force member or TBI agent charged with a violation of this section shall have such person's authorization to request information from the database suspended pending final disposition of any criminal prosecution. Any law enforcement personnel, judicial district drug task force member or TBI agent found guilty of a violation of this subsection (i) shall have such person's authorization to request information from the database permanently revoked.

(5) Where an individual authorized under subsection (a) acts in good faith in accessing or using information from the database in accordance with the limitations under this part, that person shall not incur any civil or criminal liability as a result of that use or access.

(l) (1) The following personnel of the department of mental health and substance abuse services actively engaged in analysis of controlled substances prescription information as a part of their assigned duties and responsibilities shall have access to the database for controlled substances prescription information for specific patients:

(A) The chief pharmacist;

(B) The state opioid treatment authority (SOTA) or SOTA designee; and

(C) The medical director.

(2) Aggregate controlled substances prescribing information from the database may be provided upon request by the following personnel of the department of mental health and substance abuse services, who are actively engaged in analysis of controlled substances prescription information as provided in this subsection (l), and may be shared with other personnel of the department of mental health and substance abuse services as needed to fulfill assigned duties and responsibilities:

(A) The chief pharmacist;

(B) The SOTA; or

(C) The medical director.

(m) Where an investigation is conducted under § 38-7-109, and information within the database is obtained pursuant to the requirements of this part, there exists a rebuttable presumption that the county medical examiner is acting in good faith.

(n) Authorized committee, board, or department personnel and any designee appointed by the committee engaged in analysis of controlled substances prescription information as a part of the assigned duties and responsibilities of their employment may publish, or otherwise make available to prescribers, dispensers and to the general public, aggregate unidentifiable personal data contained in or derived from the database for the purpose of educational outreach.



§ 53-10-307 - Failure to submit information -- Liability. [Effective on July 1, 2016. See the versions effective until January 1, 2016; and effective from January 1, 2016 to July 1, 2016.]

(a) The failure of a dispenser to submit information to the database required under this part after the committee has submitted a specific written request for the information, or when the committee determines the individual has a demonstrable pattern of failing to submit the information as required, is grounds for the denial of licensure, renewal of licensure, or other disciplinary action against the dispenser before the licensing board with jurisdiction over the dispenser and for the committee to take the following actions:

(1) Recommend to the appropriate licensure board that it should refuse to issue a license to the individual;

(2) Recommend to the appropriate licensure board that it should refuse to renew the individual's license; and

(3) Recommend to the appropriate licensure board that it should commence disciplinary action against the licensee seeking revocation, suspension or other appropriate discipline, including civil penalties.

(b) An individual or entity that has submitted information to the database in accordance with this part and in good faith shall not be subject to a suit for civil damages nor held civilly liable for having submitted the information.

(c) An individual or entity that in good faith disseminates information contained in, or derived from, the database to the individuals authorized by this part to receive it in the manner authorized by this part or rules promulgated pursuant to this part, shall not be subject to a suit for civil damages nor held individually liable for having done so.

(d) No health care practitioner licensed by any board or committee shall be subject to licensure disciplinary action for submitting the information required by this part to the committee and the submission of the information shall not be deemed to be a breach of any confidentiality, ethical duty to a patient, or the sharing of any professional secret.

(e) (1) Failure to submit the required information by any dispenser shall not be considered a violation if a good faith effort was made and the failure of the report to be transmitted was due to technical difficulties or the inability to have the report received by the database.

(2) Technical difficulties shall include the failure of the database to receive the transmission of any report, the failure of any dispenser's system or switch used in the transmission of a report, electrical problems, natural disasters, fires, flooding, or other unforeseen circumstance as defined in rules by the board.

(3) The board of pharmacy shall have rulemaking authority to implement this subsection.



§ 53-10-308 - Release of confidential information. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) Notwithstanding any other provision of this part to the contrary, the committee may release confidential information from the database regarding practitioners, patients, or both, to a manager of any investigations or prosecution unit of a board, committee, or other governing body that licenses practitioners and is engaged in any investigation, an adjudication, or a prosecution of a violation under any state or federal law that involves a controlled substance.

(b) Before the committee releases confidential information under this section, the applicant must petition the committee for the confidential information, particularly describe the information required, and demonstrate to the committee that the applicant has reason to believe that a violation under any state or federal law that involves a controlled substance has occurred and that the requested information is reasonably related to the investigation, adjudication, or prosecution of the violation.

(c) No information may be released under this section until it has been reviewed by the committee, including a member of the committee who is licensed in the same profession as the prescribing or dispensing practitioner identified by the data, and until the committee, including that member, has certified that further investigation or prosecution is warranted and that release of the information is necessary to that continued investigation or prosecution.



§ 53-10-309 - Reports. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

The committee shall report annually on the outcome of the program with respect to its effect on distribution and abuse of controlled substances, including recommendations for improving control and prevention of diversion of controlled substances in this state. The committee shall also file an annual report with the health and welfare committee of the senate and the health committee of the house of representatives starting on or by February 1, 2008, and each year thereafter to include a monthly analysis about tracking the individuals or entities that access the database and the security measures taken to ensure that only authorized persons or entities access the database. In addition to the annual report submitted to the general assembly by the committee, authorized committee, board, or department of health personnel engaged in analysis of controlled substance prescription information as a part of the assigned duties and responsibilities of their employment shall release information from the database requested by a member of the general assembly that is related to research, statistical analysis, or education of health care practitioners relative to controlled substances. However, no report released pursuant to this section shall contain the name or other identifying information of a specific prescriber or pharmacist contained in the report. All information released from the database for such a report shall be in the aggregate.



§ 53-10-310 - Practice sites where a controlled substance dispensed required to provide for electronic access to the controlled substance database -- Exceptions -- Violations and penalties -- Civil liability. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) Each practice site where a controlled substance is dispensed shall provide for electronic access to the database at all times when the dispenser provides health care services to a human patient potentially receiving a controlled substance.

(b) This section shall not apply to any dispensers that are not required to report pursuant to § 53-10-304(d).

(c) A violation of subsection (a) is punishable by a civil penalty not to exceed one hundred dollars ($100) a day assessed against the prescriber or the pharmacy as defined in § 63-10-204; provided, however, that the penalty shall only be imposed where there is a continued pattern or practice of not providing electronic access to the database.

(d) Any dispenser, individual or entity shall not be subject to a suit for civil damages nor held civilly liable for the failure to check the database or for actions taken after reasonable reliance on information in the database.



§ 53-10-312 - Minimum reporting requirements for wholesalers and manufacturers -- Establishment of rules as to reporting requirements.

(a) Wholesalers and manufacturers, as defined in § 63-10-204, that sell controlled substances at wholesale must at least report the following information to the committee in Automation of Reports and Consolidated Orders System (ARCOS) format or other mutually acceptable format:

(1) Wholesaler or manufacturer with a drug enforcement administration registration number; provided, that if this number is not applicable, then another mutually acceptable identifier;

(2) Purchaser's drug enforcement administration registration number; provided, that if this number is not applicable, then another mutually acceptable identifier;

(3) National drug code number of the actual drug sold;

(4) Quantity of the drug sold;

(5) Date of sale; and

(6) Transaction identifier or invoice number.

(b) The department of health will establish such rules as are necessary to specify which medications shall be reported, the time frames for such reporting, and other reporting requirements as required.

(c) A wholesaler shall design and operate a system to disclose to the wholesaler suspicious orders of controlled substances. A wholesaler shall inform the board of pharmacy and the boards whose licensees have prescribing authority of suspicious orders when discovered. Suspicious orders include orders of unusual size, orders deviating substantially from a normal pattern, and orders of unusual frequency.

(d) In the event of the discovery of the theft or significant loss of controlled substances, a wholesaler shall report such theft or significant loss to the committee and local law enforcement within one (1) business day of discovery of the theft or loss.






Part 4 - Tamper-Proof Prescriptions

§ 53-10-401 - Tamper-proof prescriptions.

(a) All prescriptions written or printed by practitioners authorized to write prescriptions in this state shall be written on either tamper-resistant prescription paper or printed utilizing a technology that results in a tamper-resistant prescription that meets the current centers for medicare and medicaid services guidance to state medicaid directors regarding § 7002(b) of the United States Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act of 2007, P.L. 110-28, and meets or exceeds specific TennCare requirements for tamper-resistant prescriptions.

(b) A pharmacist shall not fill a written prescription from a Tennessee practitioner unless issued in compliance with tamper-resistant prescription requirements as described in subsection (a), except that a pharmacist may provide emergency supplies in accordance with TennCare or other insurance contract requirements. Nothing in this section shall be construed to impact regulations regarding verbal, facsimile, electronic, or out-of-state prescription practices.

(c) All existing statutory requirements regarding prescriber-specific information to be included on prescriptions shall also apply to tamper-resistant prescriptions.

(d) Unique serial numbers may be included on tamper-resistant prescriptions for purposes of enhancing efforts to track and enforce any potential fraud. Inclusion of such numbers on the prescription shall not be construed as obligating prescribers or pharmacists to any additional tracking, monitoring or reporting requirements and prescribers and pharmacists shall bear no responsibility or liability with respect to the potential use of these unique serial numbers for enforcement purposes.

(e) Practitioners shall utilize reasonable safeguards to assure against theft or unauthorized use of any prescriptions.

(f) Manufacturers of tamper-resistant prescription paper shall have an annual industry-approved SAS 70 audit that shall be made available by the manufacturer upon request by the board of pharmacy. The board of pharmacy shall maintain a list of any manufacturers who fail to show proof of such audit. The list shall be made available to prescribers and pharmacists in this state in a manner deemed appropriate by the board of pharmacy.

(g) This section shall not apply to prescriptions written by veterinarians.

(h) This section shall not apply to prescriptions written for inpatients of a hospital, outpatients of a hospital where the doctor, or other person authorized to write prescriptions, writes the order into the hospital medical record and then the order is given directly to the hospital pharmacy and the patient never has the opportunity to handle the written order, a nursing home or an assisted care living facility as defined in § 68-11-201 or inpatients or residents of a mental health hospital or residential facility licensed under title 33 or individuals incarcerated in a local, state or federal correctional facility.









Chapter 11 - Narcotic Drugs and Drug Control

Part 1 - Narcotic Drugs [Repealed]



Part 2 - Confiscation

§ 53-11-201 - Procedure in confiscation.

(a) (1) (A) In all cases of seizure of any narcotic drugs or marijuana or any vehicle, aircraft or boat or other property subject to forfeiture under this chapter, the officer or other person making the seizure shall deliver a receipt to the person, if any, found in possession of the property or conveyance.

(B) The receipt shall state a general description of the seized property or conveyance, the reasons for the seizure, the procedure by which recovery of the property or conveyance may be sought, including the time period in which a claim for recovery must be presented, and the consequences of failing to file within the time period.

(C) If the person found in possession of the conveyance is not the sole unencumbered owner of the conveyance, the department of safety shall make a reasonable effort to notify the owner or lienholder of the seizure by furnishing all parties known to have an interest in the conveyance with a copy of the receipt.

(D) A copy of the receipt shall be filed in the office of the department of safety and shall be open to the public for inspection.

(2) In all cases of seizure under subdivision (a)(1) involving a commercial vehicle or common carrier, any cargo or products transported by the commercial vehicle or common carrier shall not be subject to forfeiture, unless the cargo or products are otherwise subject to forfeiture under this chapter, or any other law of this state or the federal government. The cargo or products shall, upon request, immediately be made available for release to the owner or transporting agent.

(b) (1) All property seized and forfeited under this chapter shall be sold at public sale by the commissioner of general services when seized by an agency of the state or a campus police officer as defined in § 49-7-118, or, if seized by a county or municipality, by the seizing agency of the county or municipality when the seized and forfeited property has been released by the commissioner of safety as now authorized by law.

(2) (A) However, any vehicle seized by an agency of the state and forfeited under this chapter may, with the permission of the commissioner of safety and under terms and conditions approved by the commissioner of safety, be used, for a period of time not to exceed one (1) year, in the drug enforcement program of the state.

(B) No vehicle seized by an agency of the state and forfeited under this chapter shall be used in the county or municipality in which it was seized.

(C) Notwithstanding subdivision (b)(2)(B) to the contrary, any vehicle seized by a county or municipal agency and forfeited under title 40, chapter 33, part 2, may be used in the local drug enforcement program for a period not to exceed five (5) years.

(c) (1) Any person claiming any property seized as contraband goods may, within thirty (30) days after receipt of notification of seizure, file with the commissioner at Nashville a claim in writing, requesting a hearing and stating the person's interest in the articles seized.

(2) The claimant shall also file with the claimant's claim a cost bond with one (1) or more good and solvent sureties in the sum of two hundred fifty dollars ($250), the bond being made payable to the state.

(3) An indigent person may file the claim in forma pauperis by filing with the claim an affidavit stating that the indigent person is unable to bear the cost of the proceeding.

(d) (1) (A) Within thirty (30) days from the day the claim is filed, the commissioner shall establish a hearing date and set the case on the docket.

(B) Nothing in subdivision (d)(1)(A) shall be construed as requiring the hearing to be conducted within the thirty-day period.

(2) At each hearing, the state shall have the burden of proving by a preponderance of the evidence that the seized property was of a nature making its possession illegal or was used in a manner making it subject to forfeiture under this chapter, and failure to carry the burden of proof shall operate as a bar to any forfeiture under this chapter.

(e) (1) If the ruling of the commissioner is favorable to the claimant, the commissioner shall deliver to the claimant the vehicle and any other property seized that is not contraband, and the claimant shall not be required to pay any of the expenses incurred in the storage, transportation, and impoundment of the seized property.

(2) If the ruling of the commissioner is adverse to the claimant, the commissioner shall proceed to sell or dispose of the contraband goods in accordance with this section and the expenses incurred in the storage, transportation, and impoundment, of the property shall be adjudged as part of the cost of the proceeding in any manner the commissioner determines.

(f) (1) Whenever, in any proceeding under this section, a claim is filed for any property seized, as provided in this section, by an owner or other person asserting the interest of the owner, the commissioner shall not allow the claim unless and until the claimant proves that the claimant:

(A) Has an interest in the property, which the claimant acquired in good faith; and

(B) Had at no time any knowledge or reason to believe that it was being or would be used in violation of the laws of the United States or of the state relating to narcotic drugs or marijuana.

(2) Whenever, in any proceeding under this section, a claim is filed for any property seized, as provided in this section, by a person who is the holder of a security interest or other claim arising out of a contract or agreement, the commissioner shall not allow the claim unless and until the claimant proves that the claimant has an interest in the property, which the claimant acquired in good faith. An interest that is acquired in the ordinary course of business shall be presumed to be in good faith unless the commissioner receives evidence that the holder of the security interest had knowledge, at the time the interest attached, of the intended illegal use of the vehicle or was a co-conspirator in furtherance of the illegal activity. A holder of a security interest that is other than a natural person shall be considered a co-conspirator for purposes of this section, if evidence shows that an officer, employee or agent of the holder acting within the scope of employment is a co-conspirator, and the holder either:

(A) Has actual knowledge of the illegal activities of the officer, employee or agent from an individual other than the officer, employee or agent and fails to take appropriate action; or

(B) Has failed to reasonably supervise or monitor the activities of the holder's officer, employee or agent.

(3) In the event the interest of the owner is forfeited, as provided in subdivision (f)(1), and the interest of the holder of a security interest is not forfeited as provided in subdivision (f)(2), the commissioner may, at the request of the holder of the security interest, return the property to the holder for disposition in accordance with the applicable security agreement or other contract. If the commissioner does not return the property to the holder, the forfeiture shall be subject to the holder's interest.

(g) Pending any proceeding to recover a vehicle, aircraft or boat seized under this chapter, the commissioner may order delivery of the vehicle, aircraft or boat to any claimant who shall establish the claimant's right to immediate possession of the vehicle, aircraft or boat, and who shall execute, with one (1) or more sureties approved by the commissioner, and deliver to the commissioner, a bond in favor of the state and for the payment of the NADA retail value of the vehicle, aircraft or boat as of the time of the hearing, and conditioned further that, if the vehicle, aircraft or boat is not returned at the time of hearing, the bond shall stand in lieu of and be forfeited in the same manner as the vehicle, aircraft or boat.

(h) (1) The commissioner, in the commissioner's discretion, is authorized to appoint or designate a hearing officer to sit, and set the case on the docket, as the hearing officer at the request and in the absence of the commissioner for the purpose of conducting the hearing as the commissioner may deem necessary.

(2) The hearing officer designated by the commissioner shall make findings of fact, conclusions of law, and recommendations for the issuance of the proposed order based on the findings, conclusions and recommendations.

(3) If the commissioner concurs, the commissioner shall issue the order, or the commissioner may, upon review of the record, make findings, conclusions, and issue an order that, in the commissioner's discretion, the record justifies.

(4) The commissioner, personally, may hold hearings that the commissioner deems proper.

(5) The hearing officer is likewise empowered to subpoena witnesses and compel their attendance and the production of records, memoranda, papers and other documents at any hearing authorized under this section.

(i) (1) At all hearings provided for in this section, the commissioner or the hearing officer shall provide a stenographer or court reporter to take a stenographic record of the evidence adduced at the hearing.

(2) The claimant shall be entitled to a copy of the stenographic record, upon application for a copy and upon paying the reasonable costs of the copy to be fixed by the commissioner.

(j) The commissioner may make or publish other and further procedural rules and regulations, not inconsistent with this section, that the commissioner deems proper, governing any hearing provided for in this section.

(k) If a law enforcement agency seizes a motor vehicle as the result of a violation of the drug control law, the agency may elect whether to go forward with the forfeiture proceeding through either an administrative agency or through a court having civil jurisdiction in the county where the seizure occurred.



§ 53-11-203 - Procedure final when no claim interposed.

If no claim is interposed, narcotic drugs, marijuana or other property shall be forfeited without further proceedings and the drugs, marijuana or other property shall be sold or disposed of as provided in this chapter.



§ 53-11-204 - Disposition of proceeds.

The proceeds of all seizures, confiscations and sales made by a state agency pursuant to this chapter shall be transmitted to the state treasurer and deposited in the state treasury; provided, that upon application of the commissioner, the proceeds or any part of the proceeds may be allocated by the commissioner of finance and administration to the department of safety as expendable receipts for use in the enforcement of this chapter and the other laws of this state regulating narcotic drugs and marijuana.






Part 3 - Regulations and Registration

§ 53-11-301 - Rules and fees for controlled drugs.

The board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances may promulgate rules and charge reasonable fees relating to the registration and control of the manufacture, distribution, dispensing, warehousing of, and the provision of logistics services for controlled substances within this state.



§ 53-11-302 - Handlers of controlled substances -- Registration and inspection.

(a) Every person who manufactures, distributes, dispenses, or is a third-party logistics provider for any controlled substance pursuant to § 53-11-301 within this state or who proposes to engage in the manufacture, distribution, dispensing, warehousing, or providing logistics services for any controlled substance within this state, shall annually obtain a registration issued by the board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances in accordance with the licensing board's rules.

(b) Persons registered by the board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances under this part, part 4 of this chapter, and title 39, chapter 17, part 4, to manufacture, distribute, dispense, warehouse, or provide logistics services for controlled substances may possess, manufacture, warehouse, distribute, or dispense those substances to the extent authorized by their registration and in conformity with this section.

(c) The following persons need not register and may lawfully possess controlled substances under this part, part 4 of this chapter and title 39, chapter 17, part 4:

(1) A common or contract carrier or warehouseman, or an employee of a common or contract carrier or warehouseman, whose possession of any controlled substance is in the usual course of business or employment; or

(2) An ultimate user or a person in possession of any controlled substance pursuant to a lawful order of a practitioner or in lawful possession of a Schedule V substance.

(d) The board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances may waive by rule the requirement for registration of certain manufacturers, distributors, dispensers, or entities providing warehousing or logistics services if they find it consistent with the public health and safety.

(e) A separate registration is required at each principal place of business or professional practice where the applicant manufactures, distributes or dispenses controlled substances.

(f) The board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances may inspect the establishment of a registrant or applicant for registration in accordance with the board's rules and regulations.



§ 53-11-303 - Criteria for registration issuance.

(a) The state board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances shall register an applicant to manufacture or distribute controlled substances included in title 39, chapter 17, part 4, unless it determines that the issuance of that registration would be inconsistent with the public interest. In determining the public interest, the board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances shall consider the following factors:

(1) Maintenance of effective controls against diversion of controlled substances into other than legitimate medical, scientific or industrial channels;

(2) Compliance with applicable state and local law;

(3) Any convictions of the applicant under any federal and state laws relating to any controlled substance;

(4) Past experience in the manufacture or distribution of controlled substances, and the existence in the applicant's establishment of effective controls against diversion;

(5) Furnishing by the applicant of false or fraudulent material in any application filed under this part and part 4 of this chapter, or title 39, chapter 17, part 4;

(6) Suspension or revocation of the applicant's federal registration to manufacture, distribute or dispense controlled substances as authorized by federal law; and

(7) Any other factors relevant to and consistent with the public health and safety.

(b) Registration under subsection (a) does not entitle a registrant to manufacture and distribute controlled substances in Schedule I, II or VI other than those specified in the registration.

(c) Practitioners must be registered to dispense any controlled substances in Schedules II through V if they are authorized to dispense under the law of this state.

(d) Compliance by manufacturers and distributors with the federal law respecting registration, excluding fees, entitles them to be registered under this part, part 4 of this chapter and title 39, chapter 17, part 4.



§ 53-11-304 - Suspension and revocation of registration.

(a) A registration under § 53-11-302 to manufacture, warehouse, distribute, dispense, or provide logistics services for a controlled substance may be suspended or revoked by the board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances upon a finding that the registrant has:

(1) Furnished false or fraudulent material information in any application filed under this part and part 4 of this chapter, or title 39, chapter 17, part 4;

(2) Been convicted of a felony under any state or federal law relating to any controlled substance; or

(3) Had the registrant's federal registration suspended or revoked to manufacture, distribute or dispense controlled substances.

(b) The board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances may limit revocation or suspension of a registration to the particular controlled substance with respect to which grounds for revocation or suspension exist.

(c) (1) If the board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances suspend or revoke a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal.

(2) No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded, unless a court, upon application for disposition, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court.

(3) Upon a revocation order becoming final, all controlled substances may be forfeited to the state.

(d) The board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances shall promptly notify the bureau, as defined in § 39-17-402, of all orders suspending or revoking registration and all forfeitures of controlled substances.



§ 53-11-305 - Revocation, suspension or denial of registration.

(a) Before denying, suspending or revoking a registration, or refusing a renewal of registration, the board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances shall serve upon the applicant or registrant an order to show cause why registration should not be denied, revoked or suspended, or why the renewal should not be refused.

(b) The order to show cause shall contain a statement of the basis for denying, suspending or revoking a registration, or refusing a renewal of registration and shall call upon the applicant or registrant to appear before the board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances at a time and place not less than thirty (30) days after the date of service of the order, but in the case of a denial of renewal of registration, the show cause order shall be served not later than thirty (30) days before the expiration of the registration.

(c) Proceedings to refuse renewal of registration shall not abate the existing registration, which shall remain in effect pending the outcome of the administrative hearing.

(d) (1) The board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances may suspend, without an order to show cause, any registration simultaneously with the institution of proceedings under § 53-11-304, or where renewal of registration is refused, if they find that there is an imminent danger to the public health or safety that warrants this action.

(2) The suspension shall continue in effect until the conclusion of the proceedings, including judicial review of the suspension, unless sooner withdrawn by the board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances or dissolved by a court of competent jurisdiction.



§ 53-11-306 - Records and inventories required.

Persons registered to manufacture, distribute or dispense controlled substances under this part and part 4 of this chapter and title 39, chapter 17, part 4, shall keep records and maintain inventories in conformance with the record keeping and inventory requirements of federal law, and with any additional rules the board of pharmacy and the appropriate occupational or professional licensing board governing persons who may legally dispense controlled substances.



§ 53-11-307 - Inter-registrant distribution.

(a) Controlled substances in Schedules I and II shall be distributed by a registrant to another registrant only pursuant to an order form.

(b) Compliance with federal law respecting order forms shall be deemed compliance with this section.



§ 53-11-308 - Prescription requirements.

(a) Except when dispensed directly by a practitioner other than a pharmacy to an ultimate user, no controlled substance in Schedule II may be dispensed without the written prescription of a practitioner.

(b) In emergency situations, Schedule II drugs may be dispensed upon oral prescription of a practitioner, reduced promptly to writing and filed by the pharmacy. Prescriptions shall be retained in conformity with the requirements of § 53-11-305. No prescription for a Schedule II substance may be refilled.

(c) Except when dispensed directly by a practitioner other than a pharmacy to an ultimate user, a controlled substance included in Schedule III or IV that is a prescription drug shall not be dispensed without a written or oral prescription of a practitioner. The prescription shall not be filled or refilled more than six (6) months after the date of the written or oral prescription or be refilled more than five (5) times, unless renewed by the practitioner.

(d) A controlled substance included in Schedule V shall not be distributed or dispensed other than for a medical purpose.

(e) No prescription for any opioids or benzodiazepines may be dispensed in quantities greater than a thirty-day supply.

(f) If a prescriber dispenses any opioids, benzodiazepines, barbiturates, or carisoprodol, then the prescriber shall submit the transaction to the controlled substances monitoring database operated under chapter 10, part 3 of this title.

(g) Any prescribers of opioids, benzodiazepines, barbiturates or carisoprodol, either alone, concurrently, or sequentially with any other opioids, benzodiazepines, barbiturates, or carisoprodol to patients who are in chronic, long-term drug therapy for ninety (90) days or longer shall consider mandatory urine drug testing. This subsection (g) shall not supercede any rules promulgated by the commissioner for urine drug testing by registered pain management clinics.



§ First - of 2 versions of this section

53-11-309. Reporting persons obtaining or attempting to obtain controlled substances -- Immunity -- Exception. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) Any physician, dentist, optometrist, podiatrist, veterinarian, pharmacist, advanced practice nurse with a certificate of fitness issued under title 63, chapter 7, or physician assistant, hereinafter referred to collectively as "health care providers", who has actual knowledge that a person has knowingly, willfully and with intent to deceive, obtained or attempted to obtain controlled substances in the manner prohibited by § 53-11-402(a)(6) shall cause a report to be submitted regarding such activity within five (5) business days of obtaining such knowledge. The report should be submitted to the local law enforcement agency where the health care provider is located or, where one exists, to a judicial district or multi-judicial district drug task force. The controlled substance database advisory committee established by § 53-10-303 shall develop a form by no later than August 1, 2010, that health care providers may choose to use to make reports. The department of health shall make the form available on its web site.

(b) Any physician or advanced practice nurse with a certificate of fitness issued under title 63, chapter 7, or physician assistant who has actual knowledge that a person has knowingly, willfully and with the intent to deceive, obtained or attempted to obtain controlled substances in the manner prohibited by § 53-11-402(a)(6) and who is providing treatment to a person with a mental illness as defined in § 33-1-101 may, but is not required to, report as provided for under subsection (a).

(c) If the health care provider's actual knowledge of conduct prohibited by § 53-11-402(a)(6) is a result of the health care provider accessing the information available in the controlled substance database established in § 53-10-304, then notwithstanding the confidentiality provisions in § 53-10-306, the local law enforcement agency or, where one exists, a judicial district or multi-judicial district drug task force may receive from the health care provider only the pertinent information from the database for the thirty (30) days prior to the date of treatment leading to the alleged offense which ostensibly demonstrates non-compliance with § 53-11-402(a)(6). A report with information from the database not exceeding thirty (30) days prior to the date of treatment made under this provision to local law enforcement or, where one exists, to a judicial district or multi-judicial district drug task force is sufficient grounds for the production of complete or more detailed controlled substance database information for purposes of a criminal investigation or pending prosecution pursuant to the procedures established by § 53-10-306(b).

(d) A health care provider, or any person under the direction of the health care provider or any entity that assumes the responsibility of reporting for the provider who furnishes any information in good faith is immune from liability if a complaint, report, information, or record is furnished to a law enforcement agency.

(e) This section shall not apply in the case of a person who, on the date of treatment by the health care provider, is enrolled in or covered by TennCare.



§ Second - of 2 versions of this section

53-11-309. Reporting persons obtaining or attempting to obtain controlled substances -- Immunity -- Exception. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) Any physician, dentist, optometrist, podiatrist, veterinarian, advanced practice nurse with a certificate of fitness issued under title 63, chapter 7, or physician assistant, hereinafter referred to collectively as "health care providers", who has actual knowledge that a person has knowingly, willfully and with intent to deceive, obtained or attempted to obtain controlled substances in the manner prohibited by § 53-11-402(a)(6) shall cause a report to be submitted regarding such activity within five (5) business days of obtaining such knowledge. The report should be submitted to the local law enforcement agency where the health care provider is located or, where one exists, to a judicial district or multi-judicial district drug task force. The controlled substance database advisory committee established by § 53-10-303 shall develop a form by no later than August 1, 2010, that health care providers may choose to use to make reports. The department of health shall make the form available on its web site.

(b) Any physician or advanced practice nurse with a certificate of fitness issued under title 63, chapter 7, or physician assistant who has actual knowledge that a person has knowingly, willfully and with the intent to deceive, obtained or attempted to obtain controlled substances in the manner prohibited by § 53-11-402(a)(6) and who is providing treatment to a person with a mental illness as defined in § 33-1-101 may, but is not required to, report as provided for under subsection (a).

(c) If the health care provider's actual knowledge of conduct prohibited by § 53-11-402(a)(6) is a result of the health care provider accessing the information available in the controlled substance database established in § 53-10-304, then notwithstanding the confidentiality provisions in § 53-10-306, the local law enforcement agency or, where one exists, a judicial district or multi-judicial district drug task force may receive from the health care provider only the pertinent information from the database for the thirty (30) days prior to the date of treatment leading to the alleged offense which ostensibly demonstrates non-compliance with § 53-11-402(a)(6). A report with information from the database not exceeding thirty (30) days prior to the date of treatment made under this provision to local law enforcement or, where one exists, to a judicial district or multi-judicial district drug task force is sufficient grounds for the production of complete or more detailed controlled substance database information for purposes of a criminal investigation or pending prosecution pursuant to the procedures established by § 53-10-306(b).

(d) A health care provider, or any person under the direction of the health care provider or any entity that assumes the responsibility of reporting for the provider who furnishes any information in good faith is immune from liability if a complaint, report, information, or record is furnished to a law enforcement agency.

(e) This section shall not apply in the case of a person who, on the date of treatment by the health care provider, is enrolled in or covered by TennCare.



§ 53-11-310 - Identification requirements for dispensing of certain Schedule II to IV prescription medications for greater than a seven-day supply.

(a) Prior to an authorized dispenser dispensing a prescription for any Schedule II-IV opioid, benzodiazepine, zolpidem, barbiturate, or carisoprodol medication for greater than a seven-day supply, a pharmacist, pharmacy technician, pharmacy intern, or any other person authorized to dispense controlled substances shall require the person taking possession of the dispensed prescription to present a valid government issued identification or public or private insurance card, unless the person is personally known to the pharmacist, pharmacy technician, pharmacy intern or any other person authorized to dispense controlled substances. The identification requirements described in subsection (a) shall apply to all authorized dispensers who dispense Schedule II-IV opioid, benzodiazepine, zolpidem, barbiturate, and carisoprodol medications for greater than a seven-day supply.

(b) Should any person who is a minor or who is homeless seek to take possession of a dispensed prescription for a Schedule II-IV opioid, benzodiazepine, zolpidem, barbiturate, or carisoprodol medication not have a valid identification, the pharmacist, pharmacy technician, pharmacy intern or any other person authorized to dispense controlled substances shall use professional judgment in determining whether to dispense the prescription to the person.

(c) Nothing in this section shall be construed to:

(1) Require that the person taking possession of a Schedule II-IV opioid, benzodiazepine, zolpidem, barbiturate, or carisoprodol medication and the person for whom the prescription is written be the same person;

(2) Apply to any controlled substance dispensed by a licensed veterinarian;

(3) Apply to drug samples dispensed by a healthcare professional; or

(4) Apply to prescriptions written for:

(A) Inpatients in a hospital;

(B) Outpatients of a hospital where the prescriber writes the order in the medical chart and the order is given directly to the hospital pharmacy and the patient does not have the opportunity to handle the written order;

(C) Residents of a nursing home or an assisted living facility;

(D) Inpatients or residents of a mental health hospital or residential facility licensed under title 33;

(E) Inpatients or residents of any facility that is registered by the United States drug enforcement administration as a narcotic treatment program and is subject to the record keeping provisions of 21 CFR § 1304.24;

(F) Individuals incarcerated in a local, state or federal correctional facility;

(G) Patients receiving prescriptions from mail order pharmacies; or

(H) Patients receiving home deliveries from pharmacies.

(d) A healthcare provider in violation of this section shall only be subject to a civil penalty assessed by the provider's licensing board. Section 53-11-401 shall not apply to penalties imposed under this section.

(e) The board of pharmacy is authorized to promulgate rules to implement this section in accord with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 53-11-311 - Use of buprenorphine products.

(a) Any product containing buprenorphine, whether with or without naloxone, may only be prescribed for a use recognized by the federal food and drug administration. This subsection (a) shall not apply to a person:

(1) Who has a documented diagnosis of opiate addiction as shown in their medical record;

(2) Who receives treatment from a provider practicing under 21 U.S.C. § 823(g)(2); and

(3) Who is counted against the total number of patients allowed to the provider as set forth in 21 U.S.C. § 823(g)(2).

(b) (1) Any prescription for buprenorphine mono or for buprenorphine without use of naloxone for the treatment of substance use disorder shall only be permitted to a patient who is:

(A) Pregnant;

(B) A nursing mother; or

(C) Has a documented history of an adverse reaction or hypersensitivity to naloxone.

(2) If the prescriber of buprenorphine mono or buprenorphine without use of naloxone for a patient under subdivision (b)(1)(A) or (b)(1)(B) is not the patient's obstetrical or gynecological provider, the prescriber shall consult with the patient's obstetrical or gynecological provider to the extent possible to determine whether the prescription is appropriate for the patient.

(c) (1) Notwithstanding any other provision of this title, a physician licensed under title 63, chapter 6 or 9, is the only healthcare provider authorized to prescribe any buprenorphine product for any federal food and drug administration approved use in recovery or medication-assisted treatment.

(2) Healthcare providers not licensed pursuant to title 63, chapter 6 or 9 and who are otherwise permitted to prescribe Schedule II or Ill drugs under this title, are prohibited from prescribing any buprenorphine product for treatment of opioid dependence. However, the providers may participate in the assessment and management of patients with an opiate addiction.

(d) (1) A prescriber who treats a patient with more than sixteen milligrams (16 mg) per day of buprenorphine or its therapeutic equivalent for more than thirty (30) consecutive days for treatment of opioid dependence shall clearly document in the patient's medical record why the patient needs the higher dosage amounts of buprenorphine. A prescriber who does not meet the requirements established in the manner described in subdivision (d)(2) and treats a patient with more than twenty milligrams (20 mg) per day of buprenorphine or its therapeutic equivalent for more than thirty (30) consecutive days for treatment of opioid dependence shall, to the extent possible, either consult with an addiction specialist meeting the requirements established in the manner described in subdivision (d)(2) or refer the patient to the addiction specialist for management of the patient's treatment plan. If a prescribing physician cannot make the required consultation or referral as outlined in this subsection (d), the reasons shall be set out in the medical record.

(2) The board of medical examiners and the board of osteopathic examination shall promulgate rules establishing the requirements for licensees to qualify as addiction specialists.

(e) This section shall not apply to perioperative surgery or ventilator sedation that is performed in a licensed healthcare facility set forth in § 68-11-201(3) or (26).

(f) When patients are admitted as inpatients of a hospital, or registered as outpatients of a hospital, prescribers may continue orders for these drug products as part of a medication reconciliation process to continue home medications as previously prescribed and without restrictions pertaining to the use of the product until the patient is discharged from the facility. However, prescriptions written upon discharge from the facility and intended to be filled by the patient at a retail pharmacy and consumed post-discharge shall follow the requirements of this section.






Part 4 - Criminal Penalties and Enforcement

§ 53-11-401 - Miscellaneous offenses -- Penalties.

(a) It is unlawful for any person:

(1) Who is subject to part 3 of this chapter, to distribute or dispense a controlled substance in violation of § 53-11-308 or to distribute or dispense any controlled substance for any purposes other than those authorized by and consistent with the person's professional or occupational licensure or registration law, or to distribute or dispense any controlled substance in a manner prohibited by the person's professional or occupational licensure or registration law;

(2) Who is a registrant to manufacture a controlled substance not authorized by the registrant's registration, or to distribute or dispense a controlled substance not authorized by the registrant's registration to another registrant or other authorized person;

(3) To refuse or fail to make, keep or furnish any record, notification, order form, statement, invoice or information required under part 3 of this chapter and this part, or title 39, chapter 17, part 4, except sanctions against a health care provider for the provider's failure to make a report required by § 53-11-309(a) shall be limited only to cases involving a pattern of willful failure to make such reports and, in those instances, the health care provider shall only be subject to a civil penalty assessed by the provider's licensing board;

(4) To refuse an entry into any premises for any inspection authorized by part 3 of this chapter and this part, or title 39, chapter 17, part 4; or

(5) Knowingly to keep or maintain any store, shop, warehouse, dwelling, building, vehicle, boat, aircraft or other structure or place that is resorted to by persons using controlled substances in violation of part 3 of this chapter and this part, or title 39, chapter 17, part 4, for the purpose of using these substances, or that is used for keeping or selling them in violation of part 3 of this chapter and this part, or title 39, chapter 17, part 4.

(b) (1) A violation of this section is a Class D felony; provided, however, a healthcare provider who fails to make a report required by § 53-11-309 shall not be guilty of a felony and shall be punishable only by the sanctions set forth in subdivision (a)(3).

(2) Notwithstanding § 40-35-111, regarding the authorized fine for a Class D felony, the authorized fine for a violation of this section shall be as follows: Click here to view image.

(3) Nothing contained in this section shall preclude a prosecution under the general drug laws.



§ First - of 2 versions of this section

53-11-402. Fraud -- Penalties. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) It is unlawful for any person knowingly or intentionally to:

(1) Distribute as a registrant a controlled substance classified in Schedule I or II, except pursuant to an order form as required by § 53-11-307;

(2) Use in the course of the manufacture or distribution of a controlled substance a registration number that is fictitious, revoked, suspended or issued to another person;

(3) Acquire or obtain, or attempt to acquire or attempt to obtain, possession of a controlled substance by misrepresentation, fraud, forgery, deception or subterfuge. Any person who violates this subdivision (a)(3) may, upon first conviction, have the sentence suspended and may as a condition of the suspension be required to participate in a program of rehabilitation at a drug treatment facility operated by the state or a comprehensive community mental health center;

(4) Furnish false or fraudulent material information in, or omit any material information from, any application, report or other document required to be kept or filed under part 3 of this chapter and this part, or title 39, chapter 17, part 4, or any record required to be kept by part 3 of this chapter and this part, or title 39, chapter 17, part 4;

(5) Make, distribute or possess any punch, die, plate, stone or other thing designed to print, imprint or reproduce the trademark, trade name, or other identifying mark, imprint or device of another or any likeness of the trademark, trade name, or other identifying mark, imprint or device of another upon any drug or container or labeling of any drug or container so as to render the drug a counterfeit substance; or

(6) Notwithstanding § 71-5-2601, deceive or fail to disclose to a physician, nurse practitioner, ancillary staff or other health care provider from whom the person obtains a controlled substance or a prescription for a controlled substance that the person has received either the same controlled substance or a prescription for the same controlled substance or a controlled substance of similar therapeutic use or a prescription for a controlled substance of similar therapeutic use from another practitioner within the previous thirty (30) days.

(b) (1) A violation of this section is a Class D felony, except that a violation of subdivision (a)(6) is a Class A misdemeanor and any violation of subdivision (a)(6) involving more than two hundred fifty (250) units of a controlled substance is a Class E felony. For purposes of this subdivision (b)(1), a "unit" means an amount of a controlled substance in any form that would equate to the initial single individual dosage recommended by the manufacturer of the controlled substance.

(2) Notwithstanding § 40-35-111, regarding the authorized fine for a Class D felony, the authorized fine for a violation of this section shall be as follows:

For a violation involving a Schedule I or II controlled substance ..................... $ 100,000

For a violation involving a Schedule III or IV controlled substance ..................... 50,000

For a violation involving a Schedule V or VI controlled substance ..................... 5,000

For a violation involving a Schedule VII controlled substance ..................... 1,000

For any other violation of this section not involving a scheduled controlled substance ..................... 20,000

(3) Nothing contained in this section shall preclude a prosecution under the general drug laws.

(c) Any person who violates subdivision (a)(3) may, upon first conviction, have the sentence suspended and may as a condition of the suspension be required to participate in a program of rehabilitation at a drug treatment facility operated by the state or a comprehensive community mental health center.



§ Second - of 2 versions of this section

53-11-402. Fraud -- Penalties. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) It is unlawful for any person knowingly or intentionally to:

(1) Distribute as a registrant a controlled substance classified in Schedule I or II, except pursuant to an order form as required by § 53-11-307;

(2) Use in the course of the manufacture or distribution of a controlled substance a registration number that is fictitious, revoked, suspended or issued to another person;

(3) Acquire or obtain, or attempt to acquire or attempt to obtain, possession of a controlled substance by misrepresentation, fraud, forgery, deception or subterfuge. Any person who violates this subdivision (a)(3) may, upon first conviction, have the sentence suspended and may as a condition of the suspension be required to participate in a program of rehabilitation at a drug treatment facility operated by the state or a comprehensive community mental health center;

(4) Furnish false or fraudulent material information in, or omit any material information from, any application, report or other document required to be kept or filed under part 3 of this chapter and this part, or title 39, chapter 17, part 4, or any record required to be kept by part 3 of this chapter and this part, or title 39, chapter 17, part 4;

(5) Make, distribute or possess any punch, die, plate, stone or other thing designed to print, imprint or reproduce the trademark, trade name, or other identifying mark, imprint or device of another or any likeness of the trademark, trade name, or other identifying mark, imprint or device of another upon any drug or container or labeling of any drug or container so as to render the drug a counterfeit substance; or

(6) Notwithstanding § 71-5-2601, deceive or fail to disclose to a physician, nurse practitioner, ancillary staff or other health care provider from whom the person obtains a controlled substance or a prescription for a controlled substance that the person has received either the same controlled substance or a prescription for the same controlled substance or a controlled substance of similar therapeutic use or a prescription for a controlled substance of similar therapeutic use from another practitioner within the previous thirty (30) days.

(b) (1) A violation of this section is a Class D felony, except that a violation of subdivision (a)(6) is a Class A misdemeanor.

(2) Notwithstanding § 40-35-111, regarding the authorized fine for a Class D felony, the authorized fine for a violation of this section shall be as follows:

For a violation involving a Schedule I or II controlled substance ..................... $ 100,000

For a violation involving a Schedule III or IV controlled substance ..................... 50,000

For a violation involving a Schedule V or VI controlled substance ..................... 5,000

For a violation involving a Schedule VII controlled substance ..................... 1,000

For any other violation of this section not involving a scheduled controlled substance ..................... 20,000

(3) Nothing contained in this section shall preclude a prosecution under the general drug laws.

(c) Any person who violates subdivision (a)(3) may, upon first conviction, have the sentence suspended and may as a condition of the suspension be required to participate in a program of rehabilitation at a drug treatment facility operated by the state or a comprehensive community mental health center.



§ 53-11-403 - Criminal penalty not exclusive.

Any penalty imposed for a violation of part 3 of this chapter and this part, or title 39, chapter 17, part 4, is in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by law.



§ 53-11-405 - Enforcement officers.

(a) Any officer or authorized representative of the Tennessee bureau of investigation designated by the director of that bureau may:

(1) Carry firearms in the performance of the individual's official duties;

(2) Execute and serve search warrants, arrest warrants, subpoenas and summonses issued under the authority of this state;

(3) Make arrests without warrant for any offense under part 3 of this chapter and this part, or title 39, chapter 17, part 4, committed in the individual's presence, or if the individual has probable cause to believe that the person to be arrested has committed or is committing a violation of part 3 of this chapter and this part, or title 39, chapter 17, part 4 that may constitute a felony;

(4) Make seizures of property pursuant to part 3 of this chapter and this part, or title 39, chapter 17, part 4; or

(5) Perform other law enforcement duties as the director of the bureau designates.

(b) It is the duty of the principal, or of the comparable chief administrative officer designated by any other equivalent title, of any school, public, private, denominational or parochial, who has probable cause to believe that any person has committed, or is committing, any violation of part 3 of this chapter and this part, or title 39, chapter 17, part 4, upon the school grounds or within any buildings or structures embraced by such individual's administrative responsibility, to report the probable cause intelligence immediately to the sheriff of the county if the school is in an unincorporated area, or to the police chief or other equivalent law enforcement official if the school is located within an incorporated municipality.



§ 53-11-406 - Inspection.

(a) (1) Prescriptions, orders and records, required by part 3 of this chapter and this part, or title 39, chapter 17, part 4, and stocks of controlled substances, shall be open for inspection only to federal, state, county and municipal officers whose duty it is to enforce the laws or regulations of this state or of the United States relating to controlled substances or narcotic drugs.

(2) No officer having knowledge by virtue of the officer's office of the prescription, order or record shall divulge the knowledge, except in connection with a prosecution or proceeding in court or before a licensing or registration board or officer if the person to whom the prescriptions, orders or records relate is a party to the prosecution or proceeding.

(b) An inspection authorized by this section shall not extend to financial data, sales data, other than shipment data, or pricing data, unless the owner, operator or agent in charge of the controlled premises consents in writing.



§ 53-11-407 - Injunctions -- Jury trial.

(a) The criminal and circuit courts of this state may exercise jurisdiction to restrain or enjoin violations of part 3 of this chapter and this part, or title 39, chapter 17, part 4.

(b) The defendant may demand trial by jury for an alleged violation of an injunction or restraining order under this section.



§ 53-11-408 - Bureau of investigation -- Powers and duties.

(a) The Tennessee bureau of investigation shall cooperate with federal and other state agencies in discharging its responsibilities concerning traffic in controlled substances and controlled substance analogues and in suppressing the abuse of controlled substances and controlled substance analogues. To this end, it may:

(1) Arrange for the exchange of information among governmental officials concerning the use and abuse of controlled substances and controlled substance analogues;

(2) Coordinate and cooperate in training programs concerning controlled substance and controlled substance analogue law enforcement at local and state levels;

(3) Cooperate with the United States drug enforcement administration by establishing a centralized unit to accept, catalogue, file and collect statistics, including records of drug dependent persons and other controlled substance and controlled substance analogue law offenders within the state, and make the information available for federal, state and local law enforcement purposes. It shall not furnish the name or identity of a patient or research subject whose identity could not be obtained under subsection (c); and

(4) Conduct programs of eradication aimed at destroying wild or illicit growth of plant species from which controlled substances and controlled substance analogues may be extracted.

(b) Results, information and evidence received from the United States drug enforcement administration relating to the regulatory functions of part 3 of this chapter and this part, or title 39, chapter 17, part 4, including results of inspections conducted by it, may be relied and acted upon by the Tennessee bureau of investigation in the exercise of its regulatory functions under part 3 of this chapter and this part, or title 39, chapter 17, part 4.

(c) A practitioner engaged in medical practice or research is not required or compelled to furnish the name or identity of a patient or research subject to the Tennessee bureau of investigation, nor may the practitioner be compelled in any state or local civil, criminal, administrative, legislative or other proceedings to furnish the name or identity of an individual that the practitioner is obligated to keep confidential, except the commissioner of mental health and substance abuse services may require the disclosure of information to the department of mental health and substance abuse services concerning individuals being treated with controlled substances that is necessary to ensure compliance by a practitioner and the practitioner's patient or research subject with state or federal laws and regulations governing the use of controlled substances.



§ 53-11-410 - Evidence -- Immunity from liability.

(a) It is not necessary for the state to negate any exemption or exception in part 3 of this chapter and this part, or title 39, chapter 17, part 4, in any complaint, information, indictment or other pleading or in any trial, hearing or other proceeding under part 3 of this chapter and this part, or title 39, chapter 17, part 4. The burden of proof of any exemption or exception is upon the person claiming it.

(b) In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under part 3 of this chapter and this part, or title 39, chapter 17, part 4, the person is presumed not to be the holder of the registration or form. The burden of proof is upon the person to rebut the presumption.

(c) No liability is imposed by part 3 of this chapter and this part, or title 39, chapter 17, part 4, upon any authorized state, county or municipal officer, engaged in the lawful performance of the officer's duties.



§ 53-11-411 - Administrative decisions -- Judicial review.

(a) All final determinations, findings and conclusions of the department of safety, department of mental health and substance abuse services, department of health, or the board of pharmacy under part 3 of this chapter and this part, or title 39, chapter 17, part 4, are final and conclusive decisions of the matters involved.

(b) Any person aggrieved by the decision may obtain review of the decision in the circuit court of Davidson County upon petition for writ of certiorari.

(c) Findings of fact by the department of safety, department of mental health and substance abuse services, or department of health, or the board of pharmacy, if supported by substantial evidence, are conclusive.



§ 53-11-412 - Research, instruction or chemical analysis.

No person shall manufacture, obtain, possess, administer or dispense any controlled substance or controlled substance analogue for the purpose of scientific research, instruction or chemical analysis except as provided in the Tennessee Legend Drug and Controlled Substance Research Act of 1984, compiled in chapter 14 of this title.



§ 53-11-413 - Prior actions and pending litigation.

(a) Prosecution for any violation of law occurring prior to July 1, 1971, is not affected or abated by part 3 of this chapter and this part, or former title 39, chapter 6, part 4 [repealed]. If the offense being prosecuted is similar to one set out in former §§ 39-6-417 -- 39-6-419 [repealed], or in §§ 53-11-401 -- 53-11-403, then the penalties under former §§ 39-6-417 -- 39-6-419 [repealed], and under §§ 53-11-401 and 53-11-402 apply if they are less than those under prior law.

(b) Civil seizures or forfeitures and injunctive proceedings commenced prior to July 1, 1971, are not affected by part 3 of this chapter and this part, or former title 39, chapter 6, part 4 [repealed].

(c) All administrative proceedings pending under prior laws that are superseded by part 3 of this chapter and this part, or former title 39, chapter 6, part 4 [repealed], shall be continued and brought to a final determination in accordance with the laws and rules in effect prior to July 1, 1971. Any substance controlled under prior law that is not listed within Schedules I through VI is automatically controlled without further proceedings and shall be listed in the appropriate schedule.

(d) The board of pharmacy shall initially permit persons to register who own or operate any establishment engaged in the manufacture, distribution or dispensing of any controlled substance prior to July 1, 1971, and who are registered or licensed by the state.

(e) (1) Part 3 of this chapter and this part, and former title 39, chapter 6, part 4 [repealed], apply to violations of law, seizures and forfeitures, injunctive proceedings, administrative proceedings and investigations that occur after July 1, 1971, and before November 1, 1989.

(2) Part 3 of this chapter, this part and title 39, chapter 17, part 4 apply to violations of law, seizures and forfeitures, injunctive proceedings, administrative proceedings and investigations that occur on or after November 1, 1989.



§ 53-11-415 - Special revenue fund.

(a) Except as provided in subsection (b), the county or municipality shall account for those funds received under title 39, chapter 17, part 4 in a special revenue fund. Upon demand of the chief executive of the arresting law enforcement agency, the county or municipality shall pay to that agency the funds demanded for use in cash transactions related to undercover investigative drug enforcement operations. The amount of the funds demanded and the requirement to pay the funds are subject to the availability of funds and budgetary appropriations for that purpose.

(b) In any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, the county trustee or city recorder shall set up a special account for those funds received under title 39, chapter 17, part 4. Upon demand of the chief executive of the arresting law enforcement agency, the county trustee or city recorder shall pay to that agency the demanded funds for use in the drug enforcement program. An accounting of all expenditures from the funds shall be made by the agency to the county trustee or city recorder.



§ 53-11-416 - Offense of prescription drug fraud.

(a) It is unlawful for any person knowingly or intentionally to acquire or obtain, or attempt to acquire or obtain, possession of a controlled substance by misrepresentation, fraud, forgery, deception, or subterfuge or in violation of § 39-14-150. A violation of this section shall be deemed the offense of prescription drug fraud.

(b) Prescription drug fraud is a continuing offense because the offense may involve an unlawful taking and use of personal identifying information that remains in the lawful possession of a victim wherever the victim currently resides or is found. As provided in this section, such unlawful taking and use may be elements of an offense of prescription drug fraud and continues to occur wherever the victim resides or is found.

(c) For purposes of a violation of this section, "victim" includes, but is not limited to, the person whose personal identifying information, as defined in § 39-14-150(e), was acquired, obtained, possessed, bought, or used in violation of this section or sold, transferred, given, traded, loaned, delivered, or possessed in violation of this section. "Victim" also includes, but is not limited to, a physician, nurse practitioner, or other health care provider whose personal identifying information was unlawfully used.

(d) Pursuant to §§ 39-11-103 and 39-14-150(j)(2), if a victim of prescription drug fraud resides or is found in this state, an essential element of the offense is committed in this state, and a defendant is subject to prosecution in this state, regardless of whether the defendant was ever actually in this state.

(e) Venue for the offense of prescription drug fraud shall be in any county where an essential element of the offense was committed, including, but not limited to, in any county where the victim resides or is found, regardless of whether the defendant was ever actually in such county.

(f) The offense of prescription drug fraud shall be punished in the same manner as a violation of § 53-11-402.



§ 53-11-451 - Goods subject to forfeiture -- Seizure -- Disposition.

(a) The following are subject to forfeiture:

(1) All controlled substances or controlled substance analogues that have been manufactured, distributed, dispensed or acquired in violation of part 3 of this chapter and this part, or title 39, chapter 17, part 4;

(2) All raw materials, products and equipment of any kind that are used, or intended for use, in manufacturing, compounding, processing, delivering, importing or exporting any controlled substance or controlled substance analogue in violation of part 3 of this chapter and this part, or title 39, chapter 17, part 4;

(3) All property that is used, or intended for use, as a container for property described in subdivision (a)(1) or (a)(2);

(4) All conveyances, including aircraft, vehicles or vessels that are used, or are intended for use, to transport, or in any manner to facilitate the transportation, sale or receipt of property described in subdivision (a)(1) or (a)(2), but:

(A) No conveyance used by any person as a common carrier in the transaction of business as a common carrier is subject to forfeiture under this section, unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of part 3 of this chapter and this part, or title 39, chapter 17, part 4;

(B) No conveyance is subject to forfeiture under this section by reason of any act or omission established by the owner of the conveyance to have been committed or omitted without the owner's knowledge or consent;

(C) A conveyance is not subject to forfeiture for a violation of § 39-17-418(a) or (b) or § 39-17-425; and

(D) A forfeiture of a conveyance encumbered by a bona fide security interest is subject to the interest of the secured party if the secured party neither had knowledge of nor consented to the act or omission;

(5) All books, records, and research products and materials, including formulas, microfilm, tapes and data that are used, or intended for use, in violation of part 3 of this chapter and this part, or title 39, chapter 17, part 4;

(6) (A) Everything of value furnished, or intended to be furnished, in exchange for a controlled substance or controlled substance analogue in violation of the Tennessee Drug Control Act of 1989, compiled in part 3 of this chapter, this part and title 39, chapter 17, part 4, all proceeds traceable to the exchange, and all moneys, negotiable instruments, and securities used, or intended to be used, to facilitate any violation of the Tennessee Drug Control Act;

(B) No property shall be forfeited under subdivision (a)(6)(A), to the extent of the interest of an owner, by reason of any act or omission established by the owner to have been committed or omitted without the owner's knowledge or consent; and

(7) All drug paraphernalia as defined by § 39-17-402.

(b) Property subject to forfeiture under part 3 of this chapter and this part, or title 39, chapter 17, part 4, may be seized by the director of the Tennessee bureau of investigation or the director's authorized representative, agent or employee, the commissioner of safety or the commissioner's authorized representative, agent or employee, or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, or constable upon process issued by any circuit or criminal court having jurisdiction over the property. Seizure without process may be made if:

(1) The seizure is incident to an arrest or a search under a search warrant or an inspection under an administrative inspection warrant;

(2) The property subject to seizure has been the subject of a prior judgment in favor of the state in a criminal injunction or forfeiture proceeding based upon part 3 of this chapter and this part, or title 39, chapter 17, part 4;

(3) The director or the director's authorized representative, agent or employee, the commissioner or the commissioner's authorized representative, agent or employee, or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, or constable has probable cause to believe that the property is directly or indirectly dangerous to health or safety; or

(4) The director or the director's authorized representative, agent or employee, the commissioner or the commissioner's authorized representative, agent or employee, or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, or constable has probable cause to believe that the property was used or is intended to be used in violation of part 3 of this chapter and this part, or title 39, chapter 17, part 4.

(c) In the event of seizure pursuant to subsection (b), proceedings under subsection (d) shall be instituted promptly.

(d) Property taken or detained under this section shall not be subject to replevin, but is deemed to be in the custody of the director or the director's authorized representative, agent or employee, the commissioner or the commissioner's authorized representative, agent or employee, or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, or constable, subject only to the orders and decrees of the circuit or criminal court. When property is seized under part 3 of this chapter and this part, or title 39, chapter 17, part 4, the seizing authority may:

(1) Place the property under seal;

(2) Remove the property to a place designated by the seizing authority;

(3) Require the director or the director's authorized representative, agent or employee, the commissioner or the commissioner's authorized representative, agent or employee, or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, or constable to take custody of the property and remove it to an appropriate location for disposition in accordance with law; or

(4) Regardless of any other method of disposition of property contained in this chapter, use of the property taken or detained, with permission of the court and under such terms and conditions as are approved by the court, for use in the drug enforcement program of the county in which the goods are seized, or, with approval of the court having jurisdiction over the property, sell the property and utilize the proceeds for the drug enforcement program of the county in which the property was seized, or both.

(A) In the case of property seized by the Tennessee bureau of investigation, the director of the bureau is authorized to designate, in writing, any part of the property for use by the bureau for any period of time, subject to inventory, management and disposition as provided by law.

(B) In the case of an aircraft seized by the bureau, the director is also authorized to designate, in writing, any such property for transfer to and use by the department of general services subject to inventory, management and disposition as provided by law. If an aircraft is not sold, but is to be transferred to another state governmental entity, such transfer shall be approved by the commissioner of finance and administration.

(C) The proceeds from any sale conducted under this chapter of forfeited property seized by the bureau and not designated for its use, or not transferred to the department of general services as provided in subdivision (d)(4)(B), shall be paid to the state treasurer to be used only as appropriated by the general assembly.

(e) When property is forfeited under part 3 of this chapter and this part, or title 39, chapter 17, part 4, the director or the director's authorized representative, agent or employee, the commissioner of safety or the commissioner's authorized representative, agent or employee, or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, or constable shall remove it for disposition in accordance with law.

(f) Controlled substances listed in Schedule I that are possessed, transferred, sold, or offered for sale in violation of part 3 of this chapter and this part, or title 39, chapter 17, part 4, are contraband and shall be seized and summarily forfeited to the state. Controlled substances listed in Schedule I that are seized or come into the possession of the state, the owners of which are unknown, are contraband and shall be summarily forfeited to the state.

(g) Species of plants from which controlled substances in Schedules I, II and VI may be derived that have been planted or cultivated in violation of part 3 of this chapter and this part, or title 39, chapter 17, part 4, or of which the owners or cultivators are unknown, or that are wild growths, may be seized and summarily forfeited to the state.

(h) Controlled substance analogues that are possessed, transferred, sold, or offered for sale in violation of part 3 of this chapter and this part, or title 39, chapter 17, part 4, are contraband and shall be seized and summarily forfeited to the state. Controlled substance analogues that are seized or come into the possession of the state, the owners of which are unknown, are contraband and shall be summarily forfeited to the state.

(i) The failure, upon demand by the commissioner of safety, the commissioner's authorized representative, agent or employee, or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, or constable, of the person in occupancy or in control of land or premises upon which the species of plants are growing or being stored, to produce an appropriate registration, or proof that such person is the holder thereof, constitutes authority for the seizure and forfeiture of the plants.

(j) Confiscation proceedings under part 3 of this chapter and this part, or title 39, chapter 17, part 4, shall be conducted in accordance with part 2 of this chapter.

(k) Any property of the type set forth in subdivisions (a)(1) and (7) that is in the custody and possession of a clerk of any court of this state by virtue of the property having been held as evidence or exhibits in any criminal prosecution where all appeals or potential appeals of a judgment have ended, or when the case has been dismissed or otherwise brought to a conclusion, shall be disposed of as follows:

(1) The clerk of the court having custody of the property to be disposed of shall, no less than once annually, inventory the property and prepare a list of the property proposed to be destroyed with references to the cases involved and the name of the case, the case number and date when the property was used;

(2) The clerk shall submit the inventory list with a filed petition to the court and shall serve a copy of the petition upon the district attorney general. After determining that the listed property is not needed as evidence in any pending or potential judicial proceeding, the court shall order the property to be destroyed; and

(3) The clerk, or a deputy clerk that the clerk may designate, shall completely destroy each item by cutting, crushing, burning or melting and shall file, together with the petition and order relating to the destroyed property, an affidavit concerning the destruction, showing a description of each item, the method of destruction, the date and place of destruction, and the names and addresses of all witnesses to the destruction.



§ 53-11-452 - Real property subject to forfeiture due to illegal drug-related activities -- Procedure.

(a) (1) The following real property shall be subject to forfeiture to the state and no property right shall exist in the property:

(A) All real property, including any right, title and interest in the whole of or any part of any lot or tract of land and any appurtenances or improvements that is used in any manner or part either to commit a violation of § 39-17-417(i) or (j), or in the commission of three (3) or more acts occurring on three (3) or more separate days within a sixty-day period, and each act results in a felony conviction under title 39, chapter 17, part 4; and

(B) Any real property, including any right, title and interest in the whole of or any part of any lot or tract of land and any appurtenances or improvements that is acquired with the proceeds of a violation of title 39, chapter 17, part 4, constituting a felony, shall be subject to forfeiture and no property right shall exist in the property.

(2) No interest in real property shall be forfeited under this section, unless the holder is convicted of a crime or crimes described in subdivision (a)(1)(A) or (a)(1)(B), subject to subsection (d).

(b) Upon the entry of an order of forfeiture in favor of the state, the title of the state to the forfeited property shall relate back to the date of filing of the notice of lis pendens in the office of the register of deeds of the county in which the property or the beneficial interest is located.

(c) (1) When a lis pendens is filed concerning property pursuant to this section, a forfeiture proceeding shall be instituted within sixty (60) days in the circuit or chancery court of the county where the property is located.

(2) The complaint shall state a deed description of the property to be forfeited and the reasons for forfeiture under this section.

(3) The complaint shall also name as defendants all persons having an interest in the property as reflected in public records.

(4) The rules of civil procedure shall apply to proceedings under this section, and any named defendant may demand a jury trial in the appropriate circuit or chancery court.

(d) (1) (A) The district attorney general for the judicial district in which the real property lies or the attorney general and reporter shall institute all civil proceedings under this section.

(B) The district attorney general or the attorney general and reporter shall, prior to the filing or concurrent to the filing of a civil forfeiture suit, file a lis pendens in the county where the real property is located to assert an interest of record on behalf of the state in the real property subject to this section.

(C) The failure of the district attorney general or attorney general and reporter to file a lien lis pendens shall not raise any defense on the part of any party named in the civil suit.

(D) In any action brought under this section, the circuit or chancery court shall proceed as soon as practicable to the hearing and determination.

(E) The state shall have the burden of proving beyond a reasonable doubt that the property was used in a manner making it subject to forfeiture or was acquired with proceeds that make it subject to forfeiture under this section. Failure to carry the burden of proof shall operate as a bar to any forfeiture under this section.

(2) (A) In order to obtain a forfeiture of a holder's interest in real property, the state must establish:

(i) The prior conviction or convictions of the holder; or

(ii) If an entity other than a natural person, the conviction or convictions of the holder's officer, employee or agent.

(B) If the holder's officer, employee or agent, but not the holder, has been convicted, then the state shall also have the burden to establish beyond a reasonable doubt the additional requirements in subdivision (d)(3), for forfeiture of the holder's interest.

(3) The interest of a holder, if an entity other than a natural person, shall be subject to forfeiture if any of the following have been convicted:

(A) The holder of the interest; or

(B) The holder's officer, employee or agent, if:

(i) The conviction is based on acts by the person in the course of and within the scope of the person's employment; and

(ii) The holder knew, or had reason to know from information in the holder's possession, other than through its convicted officer, employee or agent, of the criminal nature of the acts.

(e) (1) The filing of an indictment, presentment or information alleging a violation of title 39, chapter 17, part 4 that is also related to a civil forfeiture proceeding under this section, shall stay the civil forfeiture proceeding.

(A) The stay shall cease upon the termination of the trial of any criminal proceedings related to the forfeiture sought under this section.

(B) Upon motion of the state and for good cause shown, the district attorney general or the attorney general and reporter may obtain an order that removes the stay from the court in which the forfeiture proceeding is pending.

(2) Subject to the limitations of subsection (g), nothing in this section shall limit or restrict the right of a secured party possessing an interest in the property that was of record, prior to the filing of the notice of lien lis pendens, to enforce its deed of trust or to take any other action permitted under its deed of trust.

(3) (A) If a notice of lien lis pendens has been filed prior to the filing of a civil action, the secured party shall give the district attorney general or attorney general and reporter who filed the lis pendens notice of any action taken under the mortgage or deed of trust. The secured party may not exercise its right to foreclose its deed of trust on the property, unless it gives the district attorney general or attorney general and reporter written notice at least twenty (20) days prior to the date of a foreclosure sale and indicates the time, date and place of sale and the balance owing on the debt. Upon receipt of the notice of foreclosure, the district attorney general or attorney general and reporter may apply to the circuit or chancery court to enjoin the foreclosure sale.

(B) Upon completion of a foreclosure sale, the secured party or the secured party's trustee shall notify the district attorney general or attorney general and reporter in writing of the distribution of the proceeds of the sale. The secured party shall hold any proceeds in excess of the debt and fees and expenses secured by its deed of trust of the sale for a period of twenty (20) days. The district attorney general or attorney general and reporter may apply to the circuit or chancery court for an order directing the secured party to pay the overage proceeds into the court, subject to a civil action based on the notice of lien lis pendens.

(4) Notwithstanding a stay in the civil proceeding, or during pendency of the case, a secured party or the secured party's trustee may apply to the court to foreclose its mortgage or deed of trust on the property.

(f) In the event that a district attorney general or the attorney general and reporter has probable cause to believe that any individual having a right to enter the property is engaged in any act that will result in diminution of the value of the property to the state, then the district attorney general or the attorney general and reporter may obtain an injunction from the court in which the forfeiture proceeding is pending, enjoining any action diminishing the value of the property.

(g) (1) Whenever property is forfeited under this section, the court may require the director of the Tennessee bureau of investigation or the director's authorized representative, agent or employee, the commissioner of safety or the commissioner's authorized representative, agent or employee, or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, constable, or clerk of the court or special master to sell the property at a public auction, subject to an order of the court. Whenever property is forfeited under this section, the court may also, if appropriate, require that the department of general services take custody of the property and dispose of it at a public auction, subject to an order of the court.

(2) The court, in lieu of a sale as provided in subdivision (g)(1), may order that the property be sold by any person having an interest in the real property whose interest has not been forfeited. The proceeds of the sale shall be subject to an order of the court.

(3) (A) If the court orders a property interest in property owned as tenants in common forfeited under this section to be sold, whether by a public official as provided in subdivision (g)(1) or by a person having an interest in the property as in subdivision (g)(2), the innocent spouse of a person whose property interest has been forfeited shall have the same right to the property interest as granted an innocent spouse in subdivision (g)(4) or (g)(5). If there is no spouse or if the spouse does not elect to pursue the rights provided in subdivision (g)(4) or (g)(5), then any other person or persons whose interest in the property has not been forfeited shall have the first right to purchase the forfeited interest for its fair market value prior to the court ordered sale. In order to exercise the first right to purchase, the person or persons must petition the appropriate circuit or chancery court at least fifteen (15) days prior to the date the court ordered sale is to be conducted. If the person or persons do not purchase the forfeited property, the sale shall be conducted as provided by law.

(B) For the purposes of subdivision (g)(3)(A), "fair market value" is determined by taking an average of three (3) appraisals conducted by separate and qualified real estate appraisers selected by the court. Before the purchase, the court shall approve the average of the appraisals for fair market value as reasonable.

(4) (A) Notwithstanding subdivision (g)(3) to the contrary, if a court orders property forfeited under this section pursuant to subdivision (g)(1) or (g)(2) and the property is held through tenancy by the entirety and one (1) spouse's interest is not forfeited, then the spouse shall have the first right to purchase the forfeited expectancy interest in the property.

(B) A spouse purchasing the forfeited property interest in the manner described in subdivision (g)(4)(A) shall take the property subject to all bona fide liens on the property. In order to exercise the right of purchase, the spouse shall petition the court in which the forfeiture proceeding is pending for the purchase at least fifteen (15) days prior to the court ordered sale.

(C) If the spouse does not purchase the forfeited expectancy interest, the spouse shall retain the spouse's interest subject to all bona fide liens, and the forfeited expectancy interest shall be sold and the proceeds applied in the following manner:

(i) Reasonable expenses of the proceedings for forfeiture and sale, including, but not limited to, expenses, seizure, maintenance of custody, advertising and court costs; and

(ii) The remaining proceeds shall be distributed as provided in subdivision (h)(2).

(D) If a party possessing a security interest in property being held by an innocent spouse institutes proceedings pursuant to its deed of trust, or otherwise, that results in the foreclosure and sale of the property, the innocent spouse shall be entitled to receive from the first proceeds of the sale an amount equal to an elective share as provided in § 31-4-101, subject to bona fide outstanding liens not satisfied by the remainder of the proceeds.

(E) If the innocent spouse predeceases the other spouse, if there are children of the innocent and guilty spouse, at least one (1) of whom is eighteen (18) years of age or younger on the date of the sale, and if the entity holding the right of expectancy is the state, then upon the sale of the property, one third (1/3) of the proceeds from the sale shall be allocated and divided equally among all the children, subject to all outstanding bona fide liens not satisfied by the remainder of the proceeds.

(5) (A) Notwithstanding subdivision (g)(3) to the contrary, if the property subject to forfeiture under this section is property titled solely in the name of a guilty spouse or titled in the name of the guilty spouse as tenants in common with any other person or persons, the innocent spouse may petition the court, at least thirty (30) days prior to the court ordered forfeiture sale, to have the court vest the ownership of the property in the couple as tenants by the entirety, and the innocent spouse shall have the same rights as provided in subdivision (g)(4). If the petition is timely filed, it shall be granted.

(B) The filing of the petition shall act as a stay of any court ordered sale of the property and the stay shall remain in effect until disposition is made of the petition.

(C) If the innocent spouse does not petition the court to vest the property ownership in the couple as tenants by the entirety, then the property shall be forfeited and disposed of as provided by this section.

(6) Notwithstanding any other provision of this section to the contrary, the proceeds derived from the sale of property forfeited because it was acquired with the proceeds of a violation of title 39, chapter 17, part 4 shall be distributed solely as provided in subsection (h).

(h) (1) The proceeds from any sale under subsection (g) shall be applied first to all reasonable expenses of the proceedings for forfeiture and sale, including, but not limited to, expenses, seizure, maintenance of custody, advertising, and court costs, and second to the satisfaction of all bona fide liens on the property. These liens and expenses shall be paid out of the proceeds before any allocation of proceeds required by subdivision (h)(2).

(2) (A) Any proceeds received by any state agency pursuant to this section shall be allocated as follows:

(i) Fifty percent (50%) of all proceeds resulting from actions of any state agency or awarded the agency in a division of funds shall be paid to the state treasurer to be used only for agency purposes as appropriated by the general assembly;

(ii) Forty percent (40%) of all proceeds resulting from actions of any state agency or awarded the agency in a division of funds shall be paid to the state treasurer to be used only for the purpose of providing additional funds for the operation, maintenance and construction of prisons under the control of the department of correction as appropriated by the general assembly; and

(iii) Ten percent (10%) of the proceeds shall be paid to the special drug case investigation fund created in subsection (j).

(B) (i) Any proceeds received or produced as a result of the activities of a law enforcement agency of a local government shall be paid into the treasury of the respective local government. These proceeds may be appropriated by the local governmental body for any public purpose allowed by law. For purposes of this section, "local government" means a city, county or county with a metropolitan form of government. Any purchase made with these proceeds shall be made in accordance with all purchasing laws applicable to the particular local government.

(ii) Subdivision (h)(2)(B)(i) regarding any purchase made with the proceeds being in accordance with purchasing laws does not apply in any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census.

(i) If more than one (1) law enforcement agency or department is involved in a seizure, then the court may divide the proceeds of property seized under this section among the agencies or departments involved in the seizure.

(j) (1) There is created a special fund in the state treasury to be known as the special drug case investigation fund. Ten percent (10%) of all proceeds from any sale under this section shall be ordered paid into this fund by the court.

(2) This fund shall finance investigations of complex drug offense cases by the Tennessee bureau of investigation and the attorney general and reporter involving civil forfeitures pursuant to title 39, chapter 12, part 2, or this section.

(3) This fund shall not revert to the general fund on any June 30, but shall remain available for expenditure for its intended purposes.

(k) (1) The attorney general and reporter is authorized to call on the assistance of the Tennessee bureau of investigation in the civil investigation of complex drug cases involving civil forfeiture proceedings brought by the bureau and the attorney general and reporter pursuant to title 39, chapter 12, part 2, or this section.

(2) The Tennessee bureau of investigation is authorized to provide assistance to the attorney general and reporter as required for the civil investigation of complex drug cases involving civil forfeiture proceedings brought by the bureau and the attorney general and reporter pursuant to title 39, chapter 12, part 2, or this section.









Chapter 12 - Vending Machines and Commissaries

§ 53-12-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Adulterated" means the condition of a food if it:

(A) Bears or contains any poisonous or deleterious substance in a quantity that may render it injurious to health;

(B) Bears or contains any added poisonous or deleterious substance for which no safe tolerance has been established by regulation, or in excess of the tolerance if one has been established;

(C) Consists, in whole or in part, of any filthy, putrid or decomposed substance, or if it is otherwise unfit for human consumption;

(D) Has been processed, prepared, packed or held under unsanitary conditions, whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health; or

(E) Is, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health or that fails to meet the requirements of chapter 1 of this title and regulations;

(2) "Closed" means fitted together snugly leaving no openings large enough to permit the entrance of vermin;

(3) "Commissary" means a catering establishment, restaurant, or any other place in which food, containers or supplies are kept, handled, prepared, packaged or stored, and directly from which vending machines are serviced;

(4) "Commissioner" means the commissioner of agriculture or agents authorized by the commissioner for enforcement and inspection purposes;

(5) "Corrosion-resistant material" means a material that maintains its original surface characteristics under prolonged influences of the food, cleaning compounds and sanitizing solutions that may contact it;

(6) "Easily cleanable" means readily accessible and of a material and finish, so fabricated that residue may be completely removed by normal cleaning methods;

(7) "Employee" means any operator or any person employed by the operator who handles any food to be dispensed through vending machines, or who comes into contact with food-contact surfaces or containers, equipment, utensils, or packaging materials, used in connection with vending machine operations, or who otherwise services or maintains one (1) or more vending machines;

(8) "Food" means any raw, cooked or processed edible substance, beverage or ingredient used or intended for use or for sale, in whole or in part, for human consumption;

(9) "Food-contact surfaces" means those surfaces of equipment and utensils with which food normally comes in direct contact, and those surfaces with which food may come in contact and drain back onto surfaces normally in contact with food;

(10) "Health authority" means the health authorities of municipalities or counties in the state or their designated representatives;

(11) "Machine location" means the room, enclosure, space or area where one (1) or more vending machines are installed and operated;

(12) "Misbranded" means the presence of any written, printed or graphic matter, upon or accompanying food or containers of food, including signs or placards displayed in relation to the products, that is false or misleading, or that violates any of the labeling requirements of chapter 1 of this title;

(13) "Operator" means any person, who by contract, agreement or ownership, takes responsibility for furnishing, installing, servicing, operating or maintaining one (1) or more vending machines;

(14) "Perishable food" means any food of the type or in a condition that may spoil;

(15) "Person" means an individual, or a firm, partnership, company, corporation, trustee, association or any public or private entity;

(16) "Potentially hazardous food" means any perishable food that consists, in whole or in part, of milk or milk products, eggs, meat, poultry, fish, shellfish or other ingredients capable of supporting rapid and progressive growth of infectious or toxigenic micro-organisms;

(17) "Safe temperature", as applied to potentially hazardous food, means temperatures of forty-five degrees Fahrenheit (45 degrees F) or below, or one hundred forty degrees Fahrenheit (140 degrees F) or above;

(18) "Sanitize" means effective bactericidal treatment of clean surfaces of equipment and utensils by a process that has been approved by the health authority as being effective in destroying micro-organisms, including pathogens;

(19) "Single service articles" means cups, containers, lids or closures, plates, knives, forks, spoons, stirrers, paddles, straws, place mats, napkins, doilies, wrapping materials and all similar articles that are constructed wholly or in part from paper, paperboard, molded pulp, foil, wood, plastic, synthetic or other readily destructible materials, and that are intended for one (1) usage only, then to be discarded;

(20) "Vending machine" means any self-service device that, upon insertion of a coin, coins or tokens, or by other similar means, dispenses unit servings of food, either in bulk or in packages without the necessity of replenishing the device between each vending operation; and

(21) "Wholesome" means in sound condition, clean, free from adulteration and otherwise suitable for use as human food.



§ 53-12-102 - Enforcement of chapter -- Rules and regulations -- Commissioner's and commissioner's designee's authority.

(a) The commissioner is empowered, authorized and designated to enforce this chapter. The commissioner may, following due notice to interested parties and a public hearing if requested, make, promulgate, alter, change or rescind rules and regulations that the commissioner may find necessary for the enforcement of this chapter. Insofar as practicable, these regulations shall conform to the regulations promulgated by the United States department of health and human services, "The Vending of Food and Beverages -- A Sanitation Ordinance and Code -- 1965 Recommendations of the Public Health Service as amended." The regulations shall set forth:

(1) Interior and exterior construction;

(2) Machine location and operation;

(3) Water supply;

(4) Waste disposal; and

(5) Other factors affecting the purity of the food or beverage processed or dispensed.

(b) The commissioner is authorized to conduct examinations, inspections and investigations for the purposes of this chapter through officers and employees of the department, and the commissioner is also authorized to cooperate with and to assist to the extent possible, local health departments having ordinances imposing like responsibility and authority.

(c) For purposes of enforcement of this chapter, officers or employees duly designated by the commissioner, upon presenting appropriate credentials to the owner or operator in charge, are authorized to:

(1) Enter, at reasonable times, any commissary, warehouse or establishment in which foods and beverages are manufactured, processed, packed, dispensed, offered for sale, or vended, or in vehicles for delivery;

(2) Inspect, at reasonable times and within reasonable limits, and in a reasonable manner, the premises and all pertinent equipment, finished and unfinished materials, and labeling in the premises; and

(3) Obtain samples of the materials or packages of materials, or of the labeling.

(d) Refusal to permit an inspection and sampling as provided for in subsection (c) constitutes a violation of this chapter.



§ 53-12-103 - Food safety, packaging and sanitation.

(a) (1) It is unlawful for any person within the state to sell, offer, or expose for sale, through vending machines, commissaries or vehicles, or to have in possession with intent to sell from vending machines, commissaries or vehicles, any food that is adulterated or misbranded, or to violate any section of this chapter and regulations issued under this chapter.

(2) Food and condiments intended for sale through vending machines shall be obtained from sources complying with chapter 1 of this title and regulations.

(b) (1) The food shall be wholesome, free from spoilage, and shall be processed, prepared, handled and stored in a manner that is protected against contamination and adulteration.

(2) All food-contact surfaces of containers and equipment shall be protected from contamination.

(3) If condiments are provided for service in conjunction with food dispensed by a vending machine, they shall be packaged in individual portions in single-service containers or shall be dispensed from approved sanitary dispensers that are washed, sanitized and filled at the commissary.

(4) Relish bowls and similar condiment container that are not self-closing shall not be used.

(5) Potentially hazardous food shall be held at safe temperatures except during necessary periods of preparation.

(6) Health of operators, sanitary construction, waste disposal and water supply shall conform with the requirements of regulations promulgated by the commissioner, as well as applicable local ordinances and codes.



§ 53-12-104 - Licensing.

(a) Each owner or operator of one (1) or more vending machines and commissary operator shall file an annual application with the commissioner stating the following on forms provided by the commissioner:

(1) The operator's full name, and the address of the operator's headquarters or principal places of business in the state;

(2) The names and addresses of the partners, if a partnership exists;

(3) The location of the commissary or commissaries and of other warehouses and places where foods, supplies and vending machines are stored or machines are repaired or renovated;

(4) The identity and form of the products to be dispensed and the number of vending machines, by general product type, in the operator's possession; and

(5) The signature of the operator or operators.

(b) [Deleted by 2015 amendment]

(c) The commissioner may suspend or revoke any license issued under this chapter for violation of the chapter or any regulation adopted under this chapter. Notice in writing shall be sent to the licensee stating causes for the contemplated action and giving the operator a hearing, if requested. If the commissioner finds any grossly unsanitary condition or adulteration that may constitute a hazard to public health or safety, the commissioner may, without notice or hearing, issue a written order to the operator requiring the condemnation of the food, beverage or supplies and discontinuance of the vending machine or other equipment.

(d) The requirements of this section shall not apply to persons who operate only machines that vend bottled or canned soft drinks or prepackaged candy, cookies, crackers, gum and unpackaged gum, nuts, and other similar nonperishable items that may be prescribed by regulation of the commissioner. Those items, however, shall be in compliance with chapter 1 of this title.



§ 53-12-105 - Violations of this chapter, or regulations -- Reports -- Notice -- Penalties.

(a) It is the duty of each district attorney general or city attorney to whom the commissioner reports any violation of this chapter to cause appropriate proceedings to be instituted in the proper courts.

(b) Before any violation of this chapter is reported to the district attorney general or city attorney, the person against whom the proceeding is contemplated shall be given appropriate notice and an opportunity to present the person's views before the commissioner or the commissioner's agent, either orally or in writing with regard to the matter.

(c) Any person who violates this chapter or official regulations commits a Class C misdemeanor.



§ 53-12-106 - Seizures or condemnations.

(a) (1) In the event of a seizure or condemnation under this chapter, the aggrieved party shall have the right to file a petition, if the party so desires, with the commissioner, at Nashville, within ten (10) days from the date of the seizure or condemnation, requesting a hearing. The petition shall be in writing and shall clearly show the reasons why the petitioner does not believe that the property should be seized or condemned.

(2) The commissioner shall set a date for hearing on the petition within twenty (20) days after the petition is filed.

(3) The commissioner is empowered to subpoena witnesses and compel attendance at hearings authorized under this subsection (a). All parties to the proceeding, including the person claiming the property, shall have the right to have subpoenas issued by the commissioner to compel the attendance of all witnesses deemed by the parties to be necessary for a full and complete hearing. All witnesses shall be entitled to the witness fees and mileage provided by law for legal witnesses. The fees and mileage shall be paid as a part of the costs of the proceeding.

(4) The commissioner may issue rules and regulations the commissioner deems necessary for the purpose of conducting the hearing.

(5) The hearing provided for under this subsection (a) shall be held by the commissioner at any place in the state the commissioner designates.

(6) The commissioner may personally hold the hearing and the commissioner is authorized to designate a hearing officer who shall preside at the hearing in the place of the commissioner. The hearing officer shall have power and authority to conduct the hearing, to administer oaths, and make findings of fact, conclusions of law, and the proposed order based the findings of fact and conclusions of law. If the commissioner concurs, the commissioner shall issue the order; or the commissioner may, upon review of the record, make findings, conclusions and issue orders that, in the commissioner's discretion, the record justifies.

(7) At all hearings provided for in this subsection (a), the commissioner shall provide a stenographer or court reporter to take a stenographic record of the evidence adduced at the hearing.

(b) (1) The decision of the commissioner may be reviewed only by a petition for common law writ of certiorari, addressed to the circuit court of Davidson County, which petition shall be filed within ten (10) days from the date the order of the commissioner is made.

(2) If the petitioner is dissatisfied with the decision of the commissioner, the petitioner shall notify the commissioner in writing of the petitioner's intention to obtain a review of the decision in the circuit court of Davidson County, and the writing shall be accompanied by a corporate surety bond in the amount of five hundred dollars ($500), payable to the state, and the bond shall be conditioned to pay the charge for services of the court reporter in preparing the transcript of the evidence introduced at the hearing, and proceedings had before the commissioner.

(3) In the event the petitioner does not obtain the relief prayed in the petitioner's petition for a writ of certiorari in the circuit court of Davidson County after the matter has been adjudicated by the court, the cost of preparing the transcript, together with all witness fees, including mileage, shall be taxed against the petitioner and shall be paid by the petitioner or the surety on the bond filed with the commissioner.

(4) Immediately upon the granting of the writ of certiorari, the commissioner shall cause to be made, certified and forwarded to the circuit court of Davidson County the complete transcript of the proceedings in the cause, which shall contain all of the proof submitted before the commissioner.

(5) All defendants named in the petition desiring to make defense shall answer or otherwise plead to the petition within ten (10) days from the date of the filing of the transcript, unless the time is extended by the court.

(6) The decision of the commissioner shall be reviewed by the circuit court solely upon the pleadings and the transcript of the proceedings before the commissioner, and neither party shall be entitled to introduce any additional evidence in the circuit court.

(c) Either party dissatisfied with the judgment or decree of the circuit court may, upon giving bond as required in other suits, appeal and have a reexamination in that court of the whole matter of law and fact appearing in the record.

(1) When the appeal is made, the clerk of the circuit court in which the suit was pending shall include as a part of the record the original certified transcript of the proceedings had before the commissioner when identified by the trial judge instead of a bill of exceptions, which need not be made and filed.

(2) The appeal shall be advanced upon the docket of the supreme court and heard as promptly as practicable.

(d) The remedy and procedure in this section shall be the exclusive method of reviewing all orders of the commissioner issued pursuant to the hearing authorized by this chapter, and shall be the sole remedy of any petitioner or claimant. No judge or any court shall have the authority or jurisdiction to interfere by replevin, injunction, supersedeas or in any other manner, with any order of the commissioner issued pursuant to this chapter, but the order shall remain in full force and effect until the final decision of the supreme court, except where the judgment of the circuit court is not appealed and has become a final judgment.

(e) When the order of the commissioner, or the judgment of any court becomes final, authorizing a seizure or condemnation, the device, material, article, commodity, product or any other thing being used, possessed or handled in contravention of this chapter shall be destroyed by the commissioner.

(f) If no petition or claim is interposed, the property seized or condemned shall be forfeited without further proceedings and the property shall be disposed of as provided for in this chapter.



§ 53-12-107 - Energy efficient lights in vending machines.

All vending machines installed on state property after July 1, 2009, including, but not limited to, those in schools, parks, office buildings and parking garages, shall use energy efficient lights for advertising purposes or have the lights used solely for advertising purposes removed entirely from the vending machine. Any light used solely for advertising purposes in an existing vending machine on state property that requires repair or replacement shall be replaced with an energy efficient light or removed entirely from the vending machine.






Chapter 13 - Liability of Free Food Distributors

§ 53-13-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Apparently wholesome deer meat" means deer meat that complies with the standards and procedures promulgated and enforced pursuant to § 53-7-213(e);

(2) "Apparently wholesome food" means food that meets all standards of quality established by local, county, state and federal agricultural and health laws and regulations, even though the food is not readily marketable due to appearance, age, freshness, grade, size, surplus or other condition, but does not include canned goods that are leaking, swollen, dented on a seam, or no longer airtight; and

(3) "Gleaner" means a person who harvests for free distribution an agricultural crop that has been donated by the owner.



§ 53-13-102 - Immunity of good-faith donor or gleaner from liability.

(a) (1) The good-faith donor of any apparently wholesome food fit for human consumption, to a bona fide charitable or nonprofit organization for free distribution, or a gleaner of any apparently wholesome food fit for human consumption, shall not be subject to criminal penalty for violation of unfair trade practice laws or civil damages arising from the condition of the food, unless an injury is caused by the negligence, recklessness or intentional conduct of the donor or gleaner.

(2) Any local education agency may donate any apparently wholesome food fit for human consumption to a county jail or bona fide charitable or nonprofit organization for free distribution, and shall not be subject to criminal penalty for violation of unfair trade practice laws or civil damages arising from the condition of the food, unless an injury is caused by the negligence, recklessness or intentional conduct of the agency.

(b) (1) The good-faith donor of any apparently wholesome deer meat, fit for human consumption, to a bona fide charitable or nonprofit organization for free distribution or on-site feeding program, shall not be subject to civil damages arising from the condition of the food, unless an injury is caused by the negligence, recklessness or intentional conduct of the donor.

(2) As used in subdivision (b)(1), "good-faith donor" means deer hunters, deer meat inspectors, and processing facilities acting in compliance with applicable standards, requirements, and procedures established pursuant to § 53-7-213(e).

(c) A restaurant, convention center, or other food service establishment that serves food and is regulated pursuant to title 68, chapter 14, when acting as a good faith donor of any apparently wholesome food fit for human consumption, to a bona fide charitable or nonprofit organization that operates a food bank or on-site feeding program, or both, for free distribution of food to combat poverty and hunger, shall not be subject to criminal penalty for violation of unfair trade practice laws or civil damages arising from the condition of the donated food, unless an injury is caused by the gross negligence, recklessness, or intentional conduct of the donor.



§ 53-13-103 - Immunity of distributing organization from liability.

(a) A bona fide charitable or nonprofit organization that in good faith receives apparently wholesome food, fit for human consumption, and distributes it, shall not be subject to criminal penalty for violation of unfair trade practice laws or civil damages resulting from the condition of the food, unless an injury results from the negligence, recklessness or intentional conduct of the organization.

(b) (1) A bona fide charitable or nonprofit organization that in good faith receives apparently wholesome deer meat, fit for human consumption, and distributes or serves it, shall not be subject to civil damages resulting from the condition of the food, unless an injury results from the negligence, recklessness, or intentional conduct of the organization.

(2) As used in subdivision (b)(1), "bona fide charitable or nonprofit organization" means an organization that operates a food bank or on-site feeding program to combat poverty and hunger and that acts in compliance with applicable standards, requirements, and procedures established pursuant to § 53-7-213(e).



§ 53-13-104 - Regulation or prohibition of certain foods.

Nothing in this chapter shall restrict the authority of any appropriate agency to regulate or ban the use of any apparently wholesome food for human consumption.



§ 53-13-105 - Compliance with Food, Drug and Cosmetic Act.

The qualification of civil liability provided under this chapter shall apply only to food that meets the standards of the Tennessee Food, Drug and Cosmetic Act, compiled in chapter 1 of this title, or the regulations under that chapter, and shall not apply to food that was unfit for human consumption at the time of distribution.






Chapter 14 - Legend Drug and Controlled Substance Research Act of 1984

§ 53-14-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Legend Drug and Controlled Substance Research Act of 1984."



§ 53-14-102 - Exemption from chapter.

This chapter shall not apply to:

(1) A licensed physician, dentist or veterinarian lawfully administering, dispensing or prescribing a legend drug or controlled substance in the course of the individual's professional practice to an ultimate user for a recognized medical purpose; or

(2) A manufacturer or distributor whose research protocol has been approved by the federal food and drug administration under that agency's auspices, or otherwise subject to jurisdiction of the federal food and drug administration and if lawful under that jurisdiction.



§ 53-14-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of pharmacy created by § 63-10-301;

(2) "Commissioner" means the commissioner of health;

(3) "Controlled substance analogues" is defined as in § 39-17-454;

(4) "Controlled substances" is defined as in § 39-17-402;

(5) "Director" means the director of the board of pharmacy elected pursuant to § 63-10-303;

(6) "Legend drugs" is defined as in § 53-10-101; and

(7) "Person" means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity.



§ 53-14-104 - License -- Required -- Application -- Fees.

(a) No person shall manufacture, obtain, possess, administer or dispense a legend drug, controlled substance or controlled substance analogue for the purpose of scientific research, chemical analysis, instruction or training of detection animals without having first secured a license to do so from the director.

(b) An application for the license shall be submitted on the prescribed form, and shall be accompanied by:

(1) A nonrefundable fee of thirty dollars ($30.00), or in an amount set by the board;

(2) Copies of all papers and materials filed with any state or federal governmental agency in connection with the applicant's proposed project; and

(3) A detailed protocol, in triplicate, setting forth:

(A) The nature of the proposed project;

(B) The qualifications of the applicant to engage in the project;

(C) The proposed quantity of each drug involved;

(D) The measures proposed to provide for security and proper record-keeping of the drugs;

(E) Specific provisions for the safe administration or dispensing of drugs to humans, if contemplated, and the proposed method for selecting the humans; and

(F) Other information the commissioner may require.



§ 53-14-105 - License -- Issuance.

(a) Upon approval by the commissioner, the director shall issue a license authorizing the holder to manufacture, obtain, possess, dispense, or administer legend drugs, controlled substances or controlled substance analogues, or any combination thereof, for the purpose of scientific research, instruction or chemical analysis.

(b) The commissioner shall not grant approval unless the commissioner determines that the applicant:

(1) Has submitted a satisfactory protocol for the proposed project, except as provided in § 53-14-109;

(2) Is of good character;

(3) Possesses, or is capable of acquiring, sufficient staff, facilities and equipment to conduct properly the proposed project;

(4) Is able to maintain effective control against diversion of the drugs for which the license is sought; and

(5) Is able to comply with all applicable state and federal laws and regulations relating to the drugs for which the license is sought.



§ 53-14-106 - License -- Contents -- Expiration -- Nontransferable.

(a) All licenses issued pursuant to § 53-14-105 shall specify:

(1) The name and address of the licensees;

(2) The nature of the authorized project or projects;

(3) The nature of legend drugs, controlled substances or controlled substance analogues to be used in the project; and

(4) Whether dispensing to human subjects is permitted.

(b) A license shall expire one (1) year from the date of issuance, or upon termination of the authorized project or projects, whichever comes first, and shall be renewable annually at a fee of thirty dollars ($30.00).

(c) No license shall be transferable.



§ 53-14-107 - Modification of license.

(a) If any licensee under this chapter wishes to amend the terms or conditions of the licensee's license, the licensee shall make application to the director.

(b) The application shall be accompanied by a nonrefundable fee of five dollars ($5.00), or other amount set by the board.

(c) The director shall grant the requested amendment upon approval by the commissioner.



§ 53-14-108 - Denial of application for license.

(a) If an application for a license or amendment under this chapter is denied, the director shall notify the applicant in writing of the reason or reasons for the denial.

(b) The applicant may, within thirty (30) days of the date of the notification, submit responsive materials for consideration by the commissioner.



§ 53-14-109 - Institutional applicants for licenses.

(a) Any institution that regularly engages in research, instruction or chemical analysis may apply for a license authorizing internal approval of specific projects conducted under the institution's immediate auspices. The application shall be accompanied by the fee and materials specified in § 53-14-104; provided, that in lieu of a detailed protocol, the institutional applicant may submit a written statement containing:

(1) The qualifications of each member of the committee within the institution that will approve specific projects;

(2) A description of the system within the institution for approving, supervising and evaluating the projects; and

(3) Other information the commissioner may require.

(b) Any institution licensed pursuant to subsection (a) shall maintain for review by the board:

(1) A description of the project, including the names and qualifications of the individuals assigned to work on and supervise the project;

(2) A description of the provisions for safe administration or dispensing of drugs to human subjects, if contemplated; and

(3) Upon request of the commissioner, progress reports, evaluations and revisions, if any, of the project, in a form the commissioner prescribes.



§ 53-14-110 - Records and documents.

All licensees under this chapter shall maintain in a readily retrievable manner for a period of two (2) years:

(1) Records showing the receipt, administration, dispensing or destruction of all legend drugs, controlled substances and controlled substance analogues; and

(2) Copies of any protocols, including revisions of the protocols, progress reports, evaluations and other project documents.



§ 53-14-111 - Inspections.

(a) The board, or its officers, agents or employees, shall periodically inspect the premises of licensees under this chapter for compliance with the submitted protocol, record-keeping and security requirements, and other state and federal laws or regulations relating to legend drugs, controlled substances and controlled substance analogues.

(b) Any applicant for a license under this chapter shall be deemed to have consented to the inspections.



§ 53-14-112 - Suspension or revocation of license -- Probation.

The board may, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, suspend or revoke any license issued pursuant to this chapter or place on probation any licensee, if the licensee is found to have:

(1) Falsified any application, record, report or information required by this chapter;

(2) Failed to comply with the protocol of a project;

(3) Failed to maintain effective control against diversion of legend drugs, controlled substances or controlled substance analogues;

(4) Willfully and unreasonably refused to permit an inspection authorized by this chapter;

(5) Been convicted of an offense in any jurisdiction relating to legend drugs, controlled substances or controlled substance analogues; or

(6) Willfully or negligently violated this chapter or any state or federal drug laws or regulations.



§ 53-14-113 - Restraining or enjoining violations -- Jurisdiction.

The board may seek relief at law or equity to restrain or enjoin any act or practice in violation of this chapter. Jurisdiction is conferred upon the chancery and circuit courts of this state to hear and determine a suit to restrain or enjoin. No bond shall be required for the prosecution of the suit or for the issuance of an injunction.



§ 53-14-114 - Restricted access to information.

Only the following persons shall have a right of access to the names and other identifying characteristics of individuals who are the subjects of research on the use and effects of legend drugs, controlled substances or controlled substance analogues:

(1) The board;

(2) The director;

(3) The commissioner;

(4) The attorney general and reporter or the attorney general and reporter's designee;

(5) Any person directly connected with the research who has a legitimate need for the information; and

(6) Any federal agency having responsibility for the research project.






Chapter 15 - Honey [Repealed]

§ 53-15-101 - [Repealed.]

HISTORY: Acts 2011, ch. 286, § 1; repealed by Acts 2014, ch. 527, § 1, effective July 1, 2014.



§ 53-15-102 - [Repealed.]

HISTORY: Acts 2011, ch. 286, § 1; repealed by Acts 2014, ch. 527, § 1, effective July 1, 2014.



§ 53-15-103 - [Repealed.]

HISTORY: Acts 2011, ch. 286, § 1; repealed by Acts 2014, ch. 527, § 1, effective July 1, 2014.






Chapter 16 - Sorghum Molasses

§ 53-16-101 - Labeling.

All sorghum molasses that is sold or offered for sale in this state shall be prominently labeled as being either one hundred percent (100%) pure sorghum molasses or not pure sorghum molasses. Only sorghum molasses that contains no additives shall be labeled as one hundred percent (100%) pure sorghum molasses.



§ 53-16-102 - Construction regarding testing.

Nothing in this chapter shall be construed to require the department of agriculture to test, or cause to be tested, any sorghum molasses.



§ 53-16-103 - Cause of action for loss.

(a) (1) Any person who suffers an injury or death, or an ascertainable loss of money or property, as a result of a violation of this chapter, may bring an action individually to recover actual damages.

(2) The action may be brought in a court of competent jurisdiction in the county where the alleged violation took place or is taking place, or in the county in which such person resides, has such person's principal place of business, conducts, transacts, or has transacted business, or, if the person cannot be found in any of the foregoing locations, in the county in which such person can be found.

(b) (1) The trial court may award reasonable expenses, including court costs, discretionary costs and reasonable attorneys' fees to a plaintiff who prevails in a proceeding that is brought pursuant to this chapter.

(2) On termination of the proceeding, the trial court may require the plaintiff to pay any defendant's reasonable expenses, including court costs, discretionary costs and reasonable attorneys' fees, incurred in defending the proceeding if the court finds that the proceeding was commenced without reasonable cause.









Title 54 - Highways, Bridges And Ferries

Chapter 1 - Department of Transportation

Part 1 - General Provisions

§ 54-1-105 - Duties of commissioner.

(a) The commissioner of transportation shall have charge of all records of the department of transportation, shall keep a book of records of all proceedings and orders pertaining to the business of the department, and shall keep on file copies of all plans, specifications, and estimates prepared by the department.

(b) The commissioner shall:

(1) Cause to be made and kept blueprints and maps showing a general highway plan of the state; the plan to consist of the main traveled roads that will, when improved, show and provide a connected system of improved highways throughout the state;

(2) Collect information and statistics with reference to the mileage, character, and condition of highways and bridges in the counties;

(3) Investigate and determine the method of road construction best adapted to the various sections; and

(4) Establish standards for the construction and maintenance of highways in the counties, giving due regard to topography, natural conditions, availability of road material, prevailing traffic conditions, and ways and means of the counties to meet their portion of the cost of building and maintaining roads under this chapter and chapters 2 and 5 of this title.

(c) The commissioner may at all times be consulted by the county and district officers having authority over highways and bridges and, in like manner, call on the county and district officials for information relative to highways and bridges within their county or district, in order to determine the character and have the general supervision of the construction, repair and maintenance of all roads improved under this chapter and chapters 2 and 5 of this title.



§ 54-1-115 - Status of highway projects -- Reports to general assembly.

(a) The department shall furnish to each member of the general assembly on a quarterly basis, beginning March 1, 1970, a report on the status of highway projects in the county or counties that the member represents.

(b) The report shall include, but not be limited to:

(1) A list of road locations and times scheduled for construction within the county or counties;

(2) A status report on the roads under construction, and their scheduled completion date, including notation of any delays or speedups and reasons for delays or speedups;

(3) Any changes in previously announced plans for highways;

(4) Any highway projects under consideration, which report will be furnished only upon request;

(5) Notification of all public hearings on proposed highways; and

(6) Any additional information that the department feels would be helpful to a member of the general assembly becoming better informed on the operation of the department in the area the member represents.



§ 54-1-118 - Contracting with University of Tennessee.

The commissioner is authorized and empowered to enter into a contract or contracts with the University of Tennessee regarding:

(1) The development and testing of new materials to be used in constructing and maintaining roads, bridges and highways;

(2) The development of more economical methods of designing, constructing and maintaining roads, bridges and highways; and

(3) The training of personnel in the fundamentals of highway engineering.



§ 54-1-119 - Design-build contracts.

(a) (1) Notwithstanding any other law to the contrary, the department may award contracts using a design-build procedure in accordance with this section.

(2) As used in this section, "design-build contract" means an agreement that may include, but is not limited to, design, right-of-way acquisition, or utility relocation, or all of those, along with the construction of a project by a single entity.

(b) Selection criteria for a design-build contract shall include the cost of the project and may include design-build firm qualifications, time of completion, innovation, design and construction quality, design innovation, or other technical or quality related criteria, as determined by the department.

(c) The department is authorized to award a stipulated fee to design-build firms that submit responsive proposals but are not awarded the design-build contract. The department shall not be required to award a stipulated fee, but if it elects to award the fee, the amount of the stipend and the terms under which stipends are to be paid shall be stated in the request for proposals.

(d) The department's authority to use design-build contracting procedures as provided in this section shall be subject to the following limitations:

(1) The department may initiate up to fifteen (15) design-build contracts in any one (1) fiscal year, if the contract has a total estimated contract amount of less than one million dollars ($1,000,000);

(2) The department may not initiate more than five (5) design-build contracts in any one (1) fiscal year, if the contract has a total estimated contract amount in excess of one million dollars ($1,000,000); and

(3) If the proposed design-build contract has a total estimated contract amount in excess of seventy million dollars ($70,000,000), the department shall specifically identify the project as a proposed design-build project in the transportation improvement program submitted annually to the general assembly in support of the commissioner's annual funding recommendations.

(e) The department shall prepare a report on the effectiveness of design-build contracts and submit it to the chairs of the transportation and safety committee of the senate and transportation committee of the house of representatives upon the completion of three (3) design-build contracts that have a total contract amount in excess of one million dollars ($1,000,000).

(f) The department may establish agency policy, or the department may promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, or both, in furtherance of this part.



§ 54-1-124 - Funds for contracts with disadvantaged business concerns or enterprises.

(a) As used in this section, "disadvantaged business concern or enterprise" includes, but is not limited to, a business concern or enterprise that is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who personally manages and controls the daily operations of the business concern or enterprise and who is impeded from normal entry into the economic mainstream because of:

(1) A disability as defined in § 4-26-102; or

(2) Past practices of racial discrimination against African-Americans.

(b) The commissioner of transportation is authorized to set aside an amount not to exceed ten percent (10%) of certain funds appropriated by congress for use by the department of transportation to contract with disadvantaged business concerns or enterprises.

(c) This section shall be automatically repealed upon the expiration of the federal law appropriating the funds.



§ 54-1-125 - [Repealed.]

HISTORY: Acts 1990, ch. 1061, §§ 1-3; repealed by Acts 2013, ch. 308, § 23, effective July 1, 2013.



§ 54-1-126 - Responsibility for maintenance of public roads, streets, highways or bridges.

(a) The department of transportation is responsible for the maintenance of only those public roads, streets, highways or bridges and similar structures that are designated by the department as being on the state system of highways or the state system of interstate highways.

(b) The department shall enter into a written contract with each city, county, or metropolitan government before undertaking any work or providing any funds for work with respect to public roads, streets, highways or bridges and similar structures within their boundaries, other than those designated by the department as being on the state system of highways or the state interstate system of highways. These contracts shall include a provision that the city, county or metropolitan government is solely responsible for all maintenance of the completed work. The contract shall not be valid in the absence of the maintenance provision.



§ 54-1-127 - Installation of natural gas line via bridge attachment.

The commissioner of transportation has the authority to approve, for economic development purposes, installation of a natural gas line via bridge attachment.



§ 54-1-128 - Borrow excavations -- Exemption of certain road work construction from local and regional zoning and planning regulations.

(a) For purposes of this section, "borrow material" or "borrow excavation" is as defined in the Tennessee department of transportation, bureau of highways, standard specifications for road and bridge construction, March 1981, as amended.

(b) (1) No local or regional zoning and planning regulations regarding the area from which borrow material is obtained shall apply to road work construction projects for construction work performed under a contract entered into with the state; provided, that the borrow pit from which the material is obtained:

(A) Is temporary, and the use of the pit does not exceed the completion date of the state project;

(B) Meets all storm water runoff requirements;

(C) Meets the requirements of the federal Clean Water Act and the federal Water Pollution Control Act, compiled in 33 U.S.C. § 1251, et seq.;

(D) Has a reclamation plan approved by the municipality or county in which the project is located; provided, that if a proposed reclamation plan is not approved within thirty (30) days after it is filed with the appropriate county or municipal officer by the operator of the borrow excavation, then the operator may begin work pending plan approval;

(E) Is not located on a street or road currently operating below level of service "C," or is located on a street or road that would be reduced below level of service "C" by traffic generated by the borrow site operation; and

(F) In all other ways meets the requirements of the state contract governing the section of road where the borrow material is to be used.

(2) The borrow material shall not be used for any other purpose.

(c) Local governments may require surety that affected streets and roads will be restored to their original condition.

(d) Reclamation of the borrow pit shall be completed before final acceptance of the project.



§ 54-1-129 - Informational signs.

(a) Notwithstanding any law to the contrary, it is the duty of the department of transportation to erect and maintain informational signs at sites and facilities that serve the educational, historical and cultural interests of the citizens of the state, including the erection and maintenance of the signs along the various highways of Tennessee for radio stations that regularly broadcast public service information regarding weather conditions, travel and road conditions and/or tourism-related sites and facilities in their respective areas. In order to be eligible for the highway signage, radio stations shall demonstrate that no less than one fourth (1/4) of their total broadcast programming consists of public service information regarding weather conditions, travel and road conditions and/or tourism-related sites and facilities in their respective areas, and that the public service information is broadcast regularly at intervals of no greater than thirty (30) minutes during the period of time the radio station is on the air.

(b) The department shall promulgate rules and regulations, within the specific parameters of subsection (a), to establish eligibility standards for the erection of highway signs for radio stations broadcasting public service information.

(c) Erection of the informational signs shall be within the guidelines prescribed by the Manual on Uniform Traffic Control Devices.

(d) This section shall become operative only if the federal highway administrator advises the commissioner of transportation in writing that this section shall not render Tennessee in violation of federal laws and regulations and subject to penalties prescribed in the federal laws and regulations.



§ 54-1-130 - Allowable overhead, costs and rates for design and consultant contracts.

In order to promote engineering and design quality and to ensure the maximum benefits of competition by professional engineering and design service firms, the commissioner of transportation is authorized to establish cost principles to be used to determine the reasonableness and allowability of various costs, including overhead rates, salary limits, allowable expense reimbursements and other costs the commissioner may deem necessary to regulate as they are applicable to design and consultant contracts. The overhead rates for professional engineering and design service firms shall not exceed one hundred forty-five percent (145%) of the consultant's direct labor costs. Nothing in this section shall be construed to require competitive bidding of design and consultant contracts.



§ 54-1-131 - Web page.

(a) The department of transportation shall develop and maintain a web page on the world wide web of the Internet. The web page shall include:

(1) Construction locations on all interstate highways maintained by the department; and

(2) A map, updated weekly, of construction locations and areas of possible delay.

(b) The department is authorized to include additional information on the web page as deemed necessary by the department to provide and promote safe and efficient use of the state system of highways and the state system of interstate highways.



§ 54-1-132 - Criminal history background checks for applicants -- Authorization.

The commissioner is authorized to seek criminal history background checks pursuant to § 38-6-109 for applicants for the job classes of highway response operator 1 and 2 and highway response supervisor 1 and 2. The commissioner is further authorized to require the applicants to provide fingerprint samples to the Tennessee bureau of investigation and the federal bureau of investigation for the purpose of conducting a criminal history background check.



§ 54-1-133 - Funding for signing and marking memorial highways and bridges.

The department, subject to appropriation by the general assembly, shall fund from resources in the highway fund the cost of signage and marking of an interstate, United States highway, or state highway designated as a memorial highway or memorial bridge for any of the following individuals killed in the line of duty:

(1) A member of the military, including the reserves and national guard; or

(2) Any state or local public safety official, including, but not limited to, members of the highway patrol, county law enforcement officials, local police officers, firefighters, whether paid or volunteer, and emergency medical personnel.



§ 54-1-134 - Vandalism of state highway structures.

(a) (1) As used in this subsection (a), "state highway structure" includes any state highway facility; building; bridge; overpass; tunnel; barricade; fence; wall; traffic control device; right-of-way; sign or marker of any nature whatsoever erected upon or maintained within or adjacent to a state highway or the state highway right-of-way by any authorized source or under the authority of the department; and letters or figures of any nature whatsoever on any sign, marker, barricade or fence.

(2) It is an offense for any person who is not authorized to construct or repair a state highway structure to knowingly carve upon, write, paint or otherwise mark upon, deface, rearrange, or alter any state highway structure.

(3) It is an offense for any person who is not authorized to construct or repair a state highway structure to knowingly, in any manner, destroy, damage, knock down, mutilate, mar, steal or remove any state highway structure.

(4) A violation of subdivision (a)(2) or (a)(3) is a Class A misdemeanor.

(5) Whenever any state highway structure described in this subsection (a) is damaged knowingly or negligently by any person, firm or corporation, the person, firm or corporation shall be liable for the damage to the state highway structure, to be recovered by a civil action in the name of the state. The civil action shall be instituted by the attorney general and reporter, whose duty it shall be to represent the state in the action.

(b) (1) Any person who reports information to a law enforcement officer that leads to the apprehension and conviction of a person for a violation of this section shall receive a reward of two hundred fifty dollars ($250). The county where the conviction occurs shall provide the reward money from the proceeds of the fines collected under this section.

(2) The proceeds from the fines imposed for violations of this section shall be collected by the respective court clerks and then deposited in a dedicated county fund. The fund shall not revert to the county general fund at the end of a fiscal year but shall remain for the vandalism enforcement rewards established in subdivision (b)(1).

(3) Each county shall expend the funds generated by the fines provided for in this section by appropriation for the vandalism enforcement rewards. Excess funds, if any, may be expended for litter control programs on adoption of an appropriate resolution by the county legislative body.



§ 54-1-135 - Transportation system failure.

(a) In the event of a transportation system failure, an imminent threat of a failure, or other emergency that the commissioner reasonably believes would present a hazard to the traveling public or a significant delay in transportation, then the commissioner shall have the authority to enter into contracts narrowly tailored to remedy the actual or imminent failure or other emergency by one of the following methods:

(1) When conditions allow, bids will be taken at a special letting. The commissioner is authorized to waive any provisions of this title related to bidding to effectuate this special letting including advertisement, time periods and notice; or

(2) If the commissioner determines that the failure, threatened failure, or other emergency requires immediate attention, then the commissioner may enter into a contract through noncompetitive selection of a prequalified contractor available to undertake the repairs immediately.

(b) In the event the commissioner enters into a contract under this section, the commissioner shall provide immediate written notice to the commissioner of finance and administration and to the comptroller. Within thirty (30) days of the commissioner entering into a contract under this section, copies of all bids and supporting documentation shall be filed with the fiscal review committee.



§ 54-1-136 - Biofuels and the implementation of incentives to encourage the production of biofuels.

(a) The department of transportation is authorized to undertake public-private partnerships with transportation fuel providers, including, but not limited to, farmer co-ops, to install a network of refueling facilities, including storage tanks and fuel pumps, dedicated to dispensing biofuels, including, but not limited to, ethanol (E85) and biodiesel (B20).

(b) To accomplish the purposes of this section, the department may establish a grant program to render financial assistance to help pay the capital costs of purchasing, preparing, and installing fuel storage tanks and fuel pumps for biofuels at private sector fuel stations. The department may apply for, and make reasonable efforts to secure, federal assistance and other funding sources for the grant program. The department may attempt to maximize the total investment in biofuel refueling facilities.

(c) For the purpose of establishing biofuel storage tanks and fuel pumps at private sector fuel stations, the department shall use any federally-appropriated funds or the general assembly may appropriate the funds to the department from sources other than the state highway fund.

(d) (1) The Tennessee department of agriculture shall have the authority to inspect and test biofuels under the Kerosene and Motor Fuels Quality Inspection Act of 1989, compiled in title 47, chapter 18, part 13.

(2) The department of agriculture is authorized to develop and implement an alternative fuel research program to stimulate public and private research into both the technology of converting Tennessee agriculture products, including, but not limited to, soybeans, switchgrass and other biomass, into alternative fuels and the production capabilities needed to deliver alternative fuels to Tennessee consumers.

(e) No expenditure of public funds, pursuant to this section, shall be made in violation of Title VI of the Civil Rights Act of 1964, as codified in 42 U.S.C. § 2000d.

(f) The department may also develop and implement a program to encourage all political subdivisions of the state and public colleges and universities to increase the number of vehicles that use alternative fuels in the fleets of all political subdivisions, colleges, or universities.






Part 2 - Unlawful Acts

§ 54-1-201 - Contracts in which officers of department of transportation or relatives interested prohibited and void.

No contract shall be let to or made with any person in which any officer of the department of transportation is interested, directly or indirectly, or with whom any officer of the department is knowingly related, either by blood or marriage within the fourth degree, computing by the civil law. Nor shall any stockholder or other person in any way interested in any firm or corporation be related within the fourth degree to any member of the department. Neither shall any engineer in the employ of the department have any interest in any contract or be knowingly related within the fourth degree to any person interested in the contract. Any contract where the interest or relationship exists shall be void.



§ 54-1-202 - Offense for official to enter into certain contracts.

It is a Class E felony for any officer of the department to enter knowingly into any contract under this chapter and chapters 2, 4, and 5 of this title with:

(1) Any person related to the officer or to any other officer of the department within the fourth degree;

(2) Any corporation in which the officer or any other member of the department is interested, directly or indirectly; or

(3) Any corporation in which any person knowingly related to the officer is interested, directly or indirectly.



§ 54-1-203 - Felonious acts of officers or employees enumerated.

It is also a Class E felony for any officer of the department, or for any person in the employ of the officer, to commit any fraudulent act whatever with respect to the expenditure of the funds mentioned in this chapter and chapters 2, 4, and 5 of this title, among the counties entitled to the funds, or otherwise, or in respect to the designation or laying out of any road, making plans and specifications for the road, advertising for bids, receiving bids, letting or making contracts, approving or accepting roads, bridges, etc., or otherwise in any manner whatsoever acting in bad faith in respect to any duty imposed upon any of the officials, engineers, or other employees, by this chapter and chapters 2, 4, and 5 of this title, or by doing any prohibited act, or failing willfully to discharge any duty required, whether any actual loss or damage results from the act or failure to act or not.



§ 54-1-205 - Employee encouraging purchase of particular material or product unlawful.

(a) It is unlawful for any employee of the department of transportation to encourage in any manner the purchase of any particular material or product or to assist in the initiation of requisitions for any materials or products to be purchased by any department of this state when such employee is directly interested as defined in § 12-4-101 in such material or product.

(b) A violation of subsection (a) is a Class C misdemeanor.






Part 3 - Transportation Reporting Act of 2001

§ 54-1-301 - Short title.

This part shall be known and may be cited as the "Transportation Reporting Act of 2001."



§ 54-1-302 - Annual report on transportation -- Required information.

(a) Beginning June 30, 2001, and every quarter thereafter, the department of transportation shall generate a report to be submitted to the general assembly and the state building commission on the status of all highway and road projects approved by the general assembly as part of the department's budget. The status report shall include a current list of projects being planned, projects under construction, and anticipated starting dates for projects not yet underway.

(b) With respect to each project referenced in subsection (a), the report shall:

(1) State the initial contract price;

(2) Identify the final cost of the project; and

(3) If there is a significant change in cost, state the amount by which the authorized expenditures exceed the initial contract price, as well as the contributing factors for the cost changes.






Part 4 - Litter Prevention and Control

§ 54-1-401 - Litter prevention and control.

In recognition of the exorbitant societal costs associated with littering and in the interest of a cleaner, more beautiful Tennessee, the department of transportation is authorized to establish a litter prevention and control program.



§ 54-1-402 - Citizen reporting of littering.

The litter prevention and control program may include as one (1) of its components a process by which citizens can report directly to the department of transportation instances of persons littering from motor vehicles onto the state's roads and highways, whether the offenders are intentionally littering or are accidentally dropping objects or debris from an uncovered or improperly secured load. The process may provide the capability for citizens to report litterers online by means of the completion of a standard form, the form to be accessed via the Internet from the program's web site. The department may also make provisions for citizens to report litterers via e-mail and a toll-free telephone line.



§ 54-1-403 - Minimum information in a report -- Confidentiality.

(a) When reporting litterers to the department of transportation, whether via the Internet, e-mail or telephone, citizens shall provide the following information, at a minimum:

(1) The offender's motor vehicle registration number, Tennessee plates only;

(2) The make and model of the offender's motor vehicle;

(3) The date and time of day the littering offense occurred;

(4) The approximate location at which the littering offense occurred;

(5) The person or entity who committed the littering offense, whether driver, passenger or accidental discharge from a load; and

(6) The item or items improperly discharged from the motor vehicle that are the basis for the littering offense.

(b) Litter reports, whether made via the Internet, e-mail or telephone, shall be deemed confidential. Neither the identity of the person making the report, nor the specific information compiled in the report, shall be available to any person other than an official or employee of the department having responsibility in the administration and enforcement of the program.



§ 54-1-404 - Verification of reported motor registration number and notification of owner or lessee of vehicle.

Upon receipt of the information required by § 54-1-403, the department of transportation may verify the reported motor vehicle registration number through the department of safety. Upon completing verification, if possible, the department of transportation may mail a letter to the owner or lessee of the motor vehicle at the address affiliated with the registration number. The letter may inform the owner or lessee of the motor vehicle that a concerned citizen has reported witnessing the commission of a littering offense from the motor vehicle. The letter may strongly discourage the owner or lessee from committing a subsequent littering offense or allowing a subsequent littering offense to be committed from the person's motor vehicle and warn the owner or lessee of the penalties for littering under Tennessee law.



§ 54-1-405 - Construction -- Expenditure of funds.

This part shall not be construed to be an appropriation of funds and no funds shall be obligated or expended pursuant to this part, unless the funds are specifically appropriated by the general appropriations act.



§ 54-1-406 - Rules and regulations.

The commissioner of transportation is authorized to promulgate rules and regulations to effectuate the purposes of §§ 54-1-401 -- 54-1-404. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 5 - Tennessee Department of Transportation Contracts for Construction Manager/General Contractor Services Pilot Program [Effective until July 1, 2019.]

§ 54-1-501 - Short title -- Pilot program for alternative procurement procedure. [Effective until July 1, 2019.]

(a) This part shall be known and may be cited as the "Tennessee Department of Transportation Contracts for Construction Manager/General Contractor Services Pilot Program."

(b) This part provides a pilot program that allows the department to engage in an alternative procurement procedure for certain transportation projects performed by the department of transportation.

(c) It is the intent of the general assembly in enacting this part to provide a pilot program to test the utilization of a construction manager/general contractor (CM/GC) method as a cost-effective and efficient option for constructing transportation projects.

(d) The CM/GC method allows the department to engage a construction manager during the design process to provide input on the design. During the design phase, the construction manager provides advice including, but not limited to, constructability review, scheduling, pricing, and phasing to assist the department to design a more efficient and well-designed project. The construction manager/general contractor may subsequently construct the project if the department and the CM/GC reach agreement on a guaranteed maximum price for construction.



§ 54-1-502 - Part definitions. [Effective until July 1, 2019.]

As used in this part:

(1) "Authorized contingency" means the contingency prepared and submitted by the CM/GC as part of the GMP, which is designed to cover costs that may result from incomplete design, unforeseen and unpredictable conditions, or uncertainties within the defined project scope which a prudent CM/GC would not have reasonably detected or anticipated during the discharge of CM/GC's pre-construction duties;

(2) "Commissioner" means the commissioner of transportation;

(3) "Construction manager/general contractor" or "CM/GC" means a business firm, separate from the project designer, that is able to provide pre-construction services during the design and development phase of a project;

(4) "Construction manager/general contractor method" or "CM/GC method" means a project delivery method in which a construction manager is procured to provide pre-construction services and the CM/GC may subsequently construct the project, or any part of the project, if the department and the firm reach agreement on a guaranteed maximum price;

(5) "Department" means the department of transportation;

(6) "Guaranteed maximum price" or "GMP" means the total dollar amount within which the CM/GC commits to complete construction of the project, including the CM/GC's direct costs, overhead, and profit, plus any authorized contingency. The GMP may be supplemented at a later date to cover additional costs arising from changes in the scope of work as the department may subsequently direct in writing; and

(7) "Pre-construction services" may include, but not be limited to, cost estimates, schedule analysis, sequencing of work, risk identification and mitigation, constructability reviews, evaluation of alternative construction options, assistance with various permits, coordination with public or private utility service providers, communication with third-party stakeholders and/or the public, development of a GMP, and any directly related or similar services as may be necessary or useful to assist the department with the design and development of a project to the construction phase.



§ 54-1-503 - Selection of projects by commissioner. [Effective until July 1, 2019.]

(a) Notwithstanding any other law to the contrary, during the term of this pilot program, the commissioner may select up to a total of three (3) projects for the use of the CM/GC method of project delivery. The aggregate total construction costs of the pilot program projects shall not exceed two hundred million dollars ($200,000,000). The first CM/GC project shall not exceed seventy million dollars ($70,000,000) in construction costs, and no CM/GC project shall exceed one hundred million dollars ($100,000,000) in construction costs.

(b) After the first project subject to the CM/GC method has begun, the department shall not initiate any other project using the CM/GC method until after a contract for construction of the first CM/GC project has been awarded.

(c) Before using the CM/GC method of project delivery, the commissioner shall send written notice to the chair of the transportation and safety committee of the senate and the chair of the transportation committee of the house of representatives. The written notice shall identify the project and the reasons for deciding to use the CM/GC method.



§ 54-1-504 - Multi-phase process for selecting the CM/GC that is the most responsive and responsible proposer. [Effective until July 1, 2019.]

If the commissioner determines that the CM/GC method of procurement is appropriate for a project, the commissioner shall establish a multi-phase process as described in subdivisions (1)-(4) to select the CM/GC that is the most responsive and responsible proposer.

(1) Phase 1 of the process is the appointment of the selection committee, as follows:

(A) For each request for proposal (RFP) for CM/GC services, the commissioner shall appoint a selection committee to evaluate and score all responsive proposals in accordance with the procedures established in the RFP;

(B) The selection committee shall have a total of eight (8) members. The commissioner shall appoint five (5) department employees to the selection committee based on their qualifications and experience, including at least one (1) employee who is a licensed professional engineer in this state;

(C) In addition, the commissioner shall appoint three (3) members who are not employees of the department, all of whom shall be residents of this state. At least one (1) member shall be appointed from and reside in each of the grand divisions of this state. At least one (1) of these three (3) members shall have a degree in banking, finance or accounting and a minimum of five (5) years of employment experience in a banking, finance or accounting position. Each of the other two (2) members shall have a minimum of ten (10) years of construction or highway engineering design experience, and at least one (1) of these two (2) members shall have a valid professional engineering license.

(2) Phase 2 of the process is the development and issuance of the request for proposals (RFP), as follows:

(A) The RFP used to solicit a CM/GC proposal shall be reviewed by the selection committee established under subdivision (1). Prior to the issuance of the RFP, the selection committee shall approve the proposed RFP indicating that the RFP complies with the requirements in this part, in a closed meeting that is not open to the public and by a majority vote;

(B) For the purposes of the pilot program, the RFP shall not require prior experience with any particular project delivery method as a condition for submitting a responsive proposal. Further, the RFP shall not solicit information concerning prior experience with any particular contract delivery method, and the RFP shall not give any credit or preference for any particular contract delivery method experience in the scoring of any proposal. The RFP shall include, but not be limited to, the following:

(i) The procedures for submitting proposals and the criteria for evaluating qualifications and the relative weight for each criterion as indicated in the technical score matrix, which shall be attached to the RFP;

(ii) The form of the contract to be awarded for pre-construction services;

(iii) A listing of the types and scope of pre-construction services that will be required;

(iv) The scope of the intended construction work, with a requirement that the CM/GC, if awarded the construction contract, shall complete at least thirty percent (30%) of the negotiated construction cost of the entire project internally. The cost for pre-construction services shall not be considered part of the thirty percent (30%) but may be considered a specialty item;

(v) Any budget limits for the construction project and the pre-construction services;

(vi) The method of payment and structure of fees for the pre-construction services;

(vii) A requirement that the proposer submit relevant information regarding any licenses, registration and credentials that may be required to construct the project, including information on the revocation or suspension of any license, registration or credential. A Tennessee contractor's license shall not be required to submit a proposal or to be considered for award of a contract for pre-construction services; provided, however, that a Tennessee contractor's license shall be required prior to the execution of any contract for pre-construction services or to construct the project;

(viii) A requirement that the proposer submit evidence that establishes the entity has the capacity to obtain the required bonding and insurance for the project;

(ix) A requirement that the proposer submit information concerning any debarment or default from a federal, state or local government project within the past five (5) years;

(x) A requirement that the proposer provide information concerning the bankruptcy or receivership of any member of the entity including information concerning any work completed by a surety;

(xi) A requirement that the proposing firm provide evidence that the proposing firm has actual experience in the successful construction of other highway transportation projects, as well as the competency, capability and capacity to complete a project of similar size, scope or complexity; and further, the proposing firm may not rely on the construction experience of a subcontractor or other team member for the purpose of meeting this requirement;

(xii) An affidavit that shall be signed by each proposer competing for a CM/GC contract affirming that the company, its agents, subcontractors and employees have not violated the prohibitions described in subdivisions (3)(F) and (G); and

(xiii) A prohibition that excludes any person or firm that has received compensation for assisting the department in preparing the RFP from submitting a proposal in response to the RFP, or participating as a CM/GC team member;

(C) Once the selection committee has approved the RFP and determined that it complies with the requirements of this part, the RFP shall be published on the department's Internet web site, and may be advertised in a newspaper of general circulation in the region of the state where the work is to be performed and/or published in such other internet or print media of general circulation so as to afford an opportunity for qualified firms to be considered for award of the contract.

(3) Phase 3 of the process, which may be known as the "CM/GC Selection-Design Phase," is as follows:

(A) The department's RFP shall establish a procedure for the evaluation and selection of a CM/GC to perform pre-construction services and potentially construct the project. Members of the selection committee are to be instructed as to their responsibilities and duties, as established in this part, prior to their review or evaluation of the proposals;

(B) All proposals received by the department in response to the RFP, and any documents used by the selection committee to evaluate and score the proposals, shall remain confidential and not subject to disclosure to any proposer or to the public until after the department issues a written notice of award as provided in subdivision (3)(E);

(C) The RFP may provide for the selection committee to make an initial review and evaluation of interested proposers through a request for qualifications (RFQ), with a more detailed proposal to be submitted by a selected list of proposers, and it may provide for interviews or presentations. The RFP may also provide for a process by which members of the selection committee, through a department employee identified in the RFP as a point of contact, may request and obtain information on technical matters to assist them in the evaluation of proposals;

(D) Upon completion of the evaluation process, each member of the selection committee shall independently review and score the proposals. Each member shall score the proposals pursuant to the scoring matrix that the department provides in the RFP and based on the RFP's evaluation criteria. The scores will be tallied and averaged according to the procedure established in the RFP; provided, however, that the scores of the two (2) selection committee members giving the highest and lowest scores on a proposal shall be excluded when computing the average score for each proposal. Upon completion of the scoring, the proposals will be ranked in order of the highest aggregate score to the lowest aggregate score. The proposer whose proposal receives the highest aggregate score will be considered the best-evaluated proposer;

(E) The proposals shall be submitted in rank order to the commissioner. The commissioner may either accept the selection committee's recommendation of the best-evaluated proposer, or the commissioner may reject all proposals and proceed with construction of the project through any lawful method for procuring a construction services contract. The department shall send all proposers a written notice of award to the best-evaluated proposer, or a written notice that all proposals have been rejected. If the department issues a written notice of award, the notice shall include a copy of the scores from each member of the selection committee for each RFP proposal;

(F) Throughout the selection process:

(i) The members of the selection committee shall not communicate with each other concerning their review or evaluation of the proposals;

(ii) Any entity that submits a proposal in response to the RFP, as well as their employees, agents and subcontractors, shall not communicate with any member of the selection committee, or with any employee or official of the department, concerning the review or evaluation of any proposal, except that a proposer may communicate with those department employees who are specifically listed in the RFP as appropriate points of contact. Any proposer's failure to comply with this restriction shall render said proposer's RFP response ineligible for selection;

(iii) To confirm that no member of the selection committee has been improperly influenced, prior to reviewing the RFP responses, each committee member must affirmatively complete an affidavit indicating that such member has not discussed the proposals or such member's review of the same with any other selection committee member, with any department employee other than those listed in the RFP as an appropriate point of contact, or with any of the proposers, their agents, employees or subcontractors;

(iv) Each member of the selection committee shall also be required to complete an affidavit stating that such member is not aware of having any conflict of interest, financial or otherwise, regarding the member's ability to fairly evaluate all proposals;

(G) Entities competing for a CM/GC contract are also prohibited from offering or paying a contingency fee of any type that is directly tied to specific actions or work designed to help the proposer obtain a contract through the CM/GC RFP process. The selected CM/GC firm shall complete an affidavit affirming this information before being awarded a contract. Falsely affirming that a contingency fee, associated with the CM/GC RFP process, was neither offered nor paid shall be grounds for debarment of the proposer under official compilation Rules and Regulations of the State of Tennessee, Chapter 1680-5-1, governing suspension and debarment for department contractors.

(4) Phase IV of the process, which may be known as the "CM/GC Selection- Construction Phase," is as follows:

(A) Once the design has been completed, or has been sufficiently developed to allow the CM/GC to prepare a proposed guaranteed maximum price for construction of the project, or a part of the project, the department shall conduct the steps described in subdivision (4)(B) before proceeding with any construction of the project;

(B) The department shall:

(i) Prepare and compile the contract plans, specifications, special provisions, and other requirements which will comprise the contract for construction of the project;

(ii) Prepare a detailed construction cost estimate to evaluate the appropriate price for construction of the project as designed; and

(iii) If directed by the commissioner, have an independent third-party estimator prepare a detailed construction cost estimate to confirm the appropriate price for construction of the project as designed;

(C) The department's detailed construction cost estimate, and any construction cost estimate prepared by an independent third-party estimator, shall not be disclosed to the CM/GC, and shall remain confidential and not subject to public disclosure until after award of the contract for construction of the project;

(D) The contract shall require the CM/GC to self-perform a portion of the construction work comprising at least thirty percent (30%) of the total cost for construction, excluding specialty items. The cost for pre-construction services shall not be considered part of the thirty percent (30%) but may be considered a specialty item;

(E) Based on the contract plans, specifications, special provisions, and other contract terms and conditions compiled by the department, the CM/GC shall prepare a guaranteed maximum price, including any authorized contingency, for construction of the project. When completed, the CM/GC's proposed GMP shall be submitted to the department for review. The CM/GC's proposed GMP shall otherwise remain confidential and not subject to public disclosure until after award of the contract for construction of the project;

(F) The department shall compare the CM/GC's proposed GMP with its own confidential construction estimate, and with any construction estimate prepared by an independent third-party estimator. If the GMP does not exceed the department's estimate, or the independent third-party estimate, by more than ten percent (10%), the commissioner may, but is not required to, award the contract for construction of the project to the CM/GC;

(G) If the commissioner rejects the proposed GMP, the department may continue to conduct contract discussions with the CM/GC to develop an acceptable GMP for the project as designed. Alternatively, the department may direct the CM/GC to provide additional pre-construction services as needed to assist in the further development of contract plans, terms, or specifications for the purpose of repeating the Phase IV process steps established in this subdivision (4);

(H) If the CM/GC and the commissioner are unable to reach agreement on the GMP, the commissioner may proceed with construction of the project through the low bid procurement process.



§ 54-1-505 - Protesting the award of a CM/GC contract. [Effective until July 1, 2019.]

(a) A proposer who participated in the CM/GC RFP process may protest the award of a CM/GC contract to the commissioner. The protest shall be submitted in writing within seven (7) calendar days after the proposer knows or should have known of the facts giving rise to the protest. In the case of a pending award, a stay of award may be requested. The commissioner or the commissioner's designee has the authority to settle and resolve a protest.

(b) Upon receipt of the "notice of award" letter which will be sent to all proposers by email, facsimile or mail prior to awarding the contract to the recommended proposer, the proposers shall have seven (7) calendar days to review the procurement file and to file a protest. In no event shall any protest be allowed, however, more than seven (7) calendar days after the proposer knew or should have known of the facts giving rise to the protest. If no protest letter with a protest bond is received in accordance with the requirements described in this subsection (b), then the department shall proceed with the award. The protest procedures and protest bond requirements are as follows:

(1) The protester shall deliver by mail or hand delivery an original protest letter, manually signed in ink, with a protest bond to the commissioner within seven (7) calendar days after the proposer knew or should have known of the facts giving rise to the protest. The protest letter shall include the solicitation number, the reason or reasons for the protest, and the signature of an attorney or protesting party indicating that the signer has read the document, and that to the best of the signer's knowledge, information, and belief formed after reasonable inquiry, it is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law, and that it is not interposed for any improper purpose, such as to harass, limit competition, or to cause unnecessary delay or needless increase in the cost of the procurement or of the litigation;

(2) The protest, and any review or appeal thereof, shall be based exclusively on the written record of the CM/GC procurement process described in § 54-1-504(2) and (3), unless there are specific factual allegations that, in the course of evaluating or scoring the proposals, the selection committee or a member thereof has engaged in unlawful conduct or conduct so arbitrary and capricious as to amount to an illegality, in which case evidence outside the written record may be submitted;

(3) The protest bond shall be in the amount of five percent (5%) of the department's estimate of the total project cost;

(4) If the protest is not resolved by mutual agreement, the protester may request that the matter be considered at a meeting with the state protest committee created in § 4-56-103. The protester shall be required to submit a letter of appeal to the commissioner of general services and the commissioner of transportation requesting a meeting with the state protest committee within seven (7) calendar days from the date of the final determination letter provided by the commissioner or the commissioner's designee. In the event that a letter of appeal is not received within the seven (7) calendar days, the department shall proceed with an award;

(5) If the protester submits a letter of appeal to the state protest committee within the seven (7) calendar days, the state protest committee shall hold a protest meeting and make a final determination in writing to the protester and the commissioner;

(6) The department shall hold the protest bond for at least eleven (11) calendar days after the date of the final determination by the commissioner or the commissioner's designee. If the protester appeals the commissioner's final determination to the state protest committee, the protest bond shall be held until the commissioner is instructed by the state protest committee to either keep the bond or return it to the protester. The protester shall be notified in writing of the decision to keep the protest bond or shall be sent the protest bond by certified mail; provided, however, that the bond may only be retained if the commissioner determines that there is substantial evidence in the record to establish that the protest was brought or pursued in bad faith, or that the protest does not state on its face a valid basis for protest;

(7) A decision rendered by the state protest committee may be appealed by filing a petition for a writ of certiorari with the Chancery Court of Davidson County within sixty (60) days of the state protest committee's final decision.



§ 54-1-506 - Debriefing on selection process. [Effective until July 1, 2019.]

After the protest period has expired, and the contract for pre-construction services has been awarded, the department's procurement files shall be subject to public inspection pursuant to § 10-7-504(a)(7), and the department shall within five (5) business days after the protest period has expired, provide any unsuccessful proposer with a debriefing on the selection process. The debriefing shall be provided within the earliest mutually convenient time after award of the contract. The debriefing shall be limited to discussion of the strengths and weaknesses of the proposal submitted by the unsuccessful proposer and shall not include specific discussion of any other firm's competing proposal.



§ 54-1-507 - Establishment of policies and promulgation of rules and regulations. [Effective until July 1, 2019.]

The department may establish agency policies and/or promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, in furtherance of this part.



§ 54-1-508 - Termination of part -- Legislative intent regarding proposals to reenact or extend part -- Report to legislative committees. [Effective until July 1, 2019.]

This part shall terminate on July 1, 2019, unless re-enacted or extended by the general assembly prior to such date. It is the legislative intent that any such legislative proposals to re-enact or extend this part be referred to the transportation and safety committee of the senate and the transportation committee of the house of representatives. No later than February 1, 2019, the department shall submit a detailed report to the transportation and safety committee of the senate and the transportation committee of the house of representatives containing relevant data that shall include, but not be limited to, the estimated actual cost of each project upon completion, the estimated and actual time of completion, and the number and value of any change orders for the project.









Chapter 2 - State Highway Funds

Part 1 - General Provisions

§ 54-2-102 - Custody of department of transportation funds.

All funds, revenues, taxes and proceeds of notes or bond issues that are now or may be hereafter devoted or allocated to the department of transportation shall be placed in the custody of the state treasurer in an account to be known as the "department of transportation state highway fund" or "highway fund."



§ 54-2-103 - Department of transportation funds to be kept separate -- Manner of drawing out.

Notwithstanding any law to the contrary, the department of transportation state highway fund shall be kept separate and apart from all other funds; and, except as authorized by § 47-18-1311, no part shall be transferred or otherwise diverted to any other department or agency of state government and shall only be drawn out of the state treasury as provided in §§ 54-2-104 and 54-2-105.



§ 54-2-104 - Disbursement of department of transportation funds -- Voucher-warrant -- Preparation and form.

Upon the receipt by the commissioner of transportation of any project estimate, account or other item of disbursement other than payroll payments, it shall be the duty of the commissioner to prepare a voucher-warrant for the amount for which the commissioner approves the account, project estimate or other disbursement, payable to the party entitled to the disbursement, and approved by the commissioner. The voucher-warrant shall be transmitted to the commissioner of finance and administration, together with the statement of account, estimate or other disbursement the commissioner may require, and when the voucher-warrant has been approved by the commissioner of finance and administration in accordance with law, the commissioner of finance and administration shall sign the voucher-warrant and shall deliver the voucher-warrant to the department of transportation for transmission to the party entitled to the voucher-warrant. When made out by the commissioner of transportation, the voucher-warrant shall contain the project number for which it is drawn and other memoranda or data the commissioner of transportation may deem requisite for purposes of identification and record. Upon presentation of the voucher-warrant, when properly signed by the commissioner of finance and administration and the commissioner of transportation, it shall be the duty of the state treasurer to pay the voucher-warrant.



§ 54-2-105 - Payroll accounts -- Depository bond.

When, in the course of the work of the department of transportation, the commissioner of transportation finds it necessary to make payments of salaries or personal expenses, or both, now authorized by law to the personnel of the department, in all cases except where an appropriation for salaries and expenses and/or wages is made by the general appropriations act, the commissioner shall prepare in duplicate payrolls and/or expense accounts, showing in detail the payments due to each and every employee of the department, properly itemizing all expense accounts, which payrolls and expense accounts may be in one (1) document or in several, at the discretion of the commissioner. The original of the payrolls shall be filed in the department and a duplicate copy of the payrolls shall be certified by the commissioner as being correct, and the commissioner shall then draw a voucher-warrant for the total amount of the payroll or payrolls, and the voucher-warrant, when found to be correct by the commissioner of finance and administration, shall be signed by the commissioner of finance and administration. Upon presentation of the voucher-warrant to the state treasurer, it shall be the state treasurer's duty to pay the voucher-warrant and to deposit the proceeds of the voucher-warrant into a state depository the state treasurer selects, the voucher-warrant to be deposited to the credit of the commissioner of transportation, payroll account. The commissioner of transportation may then draw checks payable to the order of the respective parties to whom the salaries, wages and/or expenses may be due for the amounts due each. The payrolls, when in possession of the state depository designated by the state treasurer, shall be protected by the regular depository bond. All checks drawn by the commissioner of transportation on the payroll account shall be segregated month by month and preserved for a period of twelve (12) months and, at the expiration of the twelve-month period, the commissioner of transportation may transfer the checks to the archives of the state.



§ 54-2-108 - Short-term notes -- Issuance in anticipation of collections to start construction of any project.

The commissioner of finance and administration and state treasurer shall anticipate the collection of highway funds, and issue short-term notes when requested by the department of transportation, to start the construction or reconstruction of any project that has been accepted by an officer or agency of the federal government, as provided in any act of congress granting funds for the construction of roads, and as provided in this chapter and chapters 1 and 5 of this title.






Part 2 - Access Improvement Fund Act of 1971 [Repealed]

§ 54-2-201 - [Repealed.]

HISTORY: Acts 1971, ch. 262, § 1; T.C.A., § 54-213; repealed by Acts 2013, ch. 203, § 1, effective April 23, 2013; and by Acts 2013, ch. 308, § 24, effective July 1, 2013; and by Acts 2013, ch. 454, § 8, effective May 16, 2013.



§ 54-2-202 - [Repealed.]

HISTORY: Acts 1971, ch. 262, § 2; T.C.A., § 54-214; repealed by Acts 2013, ch. 203, § 1, effective April 23, 2013; and by Acts 2013, ch. 308, § 24, effective July 1, 2013; and by Acts 2013, ch. 454, § 8, effective May 16, 2013.



§ 54-2-203 - [Repealed.]

HISTORY: Acts 1971, ch. 262, § 3; T.C.A., § 54-215; repealed by Acts 2013, ch. 203, § 1, effective April 23, 2013; and by Acts 2013, ch. 308, § 24, effective July 1, 2013; and by Acts 2013, ch. 454, § 8, effective May 16, 2013.



§ 54-2-204 - [Repealed.]

HISTORY: Acts 1971, ch. 262, § 4; impl. am. Acts 1972, ch. 829, § 7; T.C.A., § 54-216; Acts 1981, ch. 264, § 12; repealed by Acts 2013, ch. 203, § 1, effective April 23, 2013; and by Acts 2013, ch. 308, § 24, effective July 1, 2013; and by Acts 2013, ch. 454, § 8, effective May 16, 2013.



§ 54-2-205 - [Repealed.]

HISTORY: Acts 1971, ch. 262, § 5; T.C.A., § 54-217; repealed by Acts 2013, ch. 203, § 1, effective April 23, 2013; and by Acts 2013, ch. 308, § 24, effective July 1, 2013; and by Acts 2013, ch. 454, § 8, effective May 16, 2013.



§ 54-2-206 - [Repealed.]

HISTORY: Acts 1971, ch. 262, § 6; T.C.A., § 54-218; repealed by Acts 2013, ch. 203, § 1, effective April 23, 2013; and by Acts 2013, ch. 308, § 24, effective July 1, 2013; and by Acts 2013, ch. 454, § 8, effective May 16, 2013.



§ 54-2-207 - [Repealed.]

HISTORY: Acts 1971, ch. 262, § 7; T.C.A., § 54-219; repealed by Acts 2013, ch. 203, § 1, effective April 23, 2013; and by Acts 2013, ch. 308, § 24, effective July 1, 2013; and by Acts 2013, ch. 454, § 8, effective May 16, 2013.



§ 54-2-208 - [Repealed.]

HISTORY: Acts 1971, ch. 262, § 8; T.C.A., § 54-220; repealed by Acts 2013, ch. 203, § 1, effective April 23, 2013; and by Acts 2013, ch. 308, § 24, effective July 1, 2013; and by Acts 2013, ch. 454, § 8, effective May 16, 2013.



§ 54-2-209 - [Repealed.]

HISTORY: Acts 1971, ch. 262, § 9; T.C.A., § 54-221; repealed by Acts 2013, ch. 203, § 1, effective April 23, 2013; and by Acts 2013, ch. 308, § 24, effective July 1, 2013; and by Acts 2013, ch. 454, § 8, effective May 16, 2013.









Chapter 3 - Tennessee Tollway Act

§ 54-3-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Tollway Act."



§ 54-3-102 - Legislative intent -- Conformance with statewide transportation plan -- Development of alternatives -- Environmental evaluation -- Hearings.

(a) It is the intent of the general assembly to supplement this title by authorizing tolling as an additional and alternative method for funding or financing the development and operation of highways and appurtenant facilities or other transportation-related facilities.

(b) The development of any tollway or toll facility project by or under the authority of the department shall be in accordance with the department's long-range statewide transportation plan. The department shall specifically identify any proposed tollway or toll facility project in the transportation improvement program furnished to the general assembly in support of the commissioner's annual funding recommendations. For each tollway or toll facility project included in a transportation improvement program, there shall be submitted to the general assembly, either with the transportation improvement program upon its submission to the general assembly or prior to the submission to the general assembly, any plans, feasibility analysis and other such information as may be available that describes the proposed project, the need for the project and any other information upon which the decision of the commissioner to recommend the project was based. No further development of any such tollway or toll facility project shall occur until the commissioner's annual funding recommendations, including the proposed tollway or toll facility project, have been approved by the general assembly pursuant to the express provisions of the general appropriations act or as otherwise provided by law.

(c) The development of any tollway or toll facility project by or under the authority of the department shall consider alternatives to the project, shall consider the economic, social and environmental effects of the tollway project, and shall consider the findings of the environmental evaluation process and public comments, including comments from any metropolitan planning organization or rural planning organization, or both, in which the project is located, before developing any final construction plans for the tollway or toll facility. If the proposed project involves federal aid funding or constitutes a major federal action, the department's environmental evaluation process shall be subject, as applicable, to the National Environmental Policy Act of 1969, 42 U.S.C. § 4321 et seq. If the proposed project does not involve federal aid funding and does not otherwise constitute a major federal action, it shall be subject to environmental evaluation and documentation in accordance with such policies and procedures as the department may establish.

(d) The development of any tollway or toll facility project by or under the authority of the department shall be subject to public hearings conducted in accordance with such procedures as the department may establish. The department shall hold the public hearings at convenient locations during the environmental evaluation of the project and prior to plans for the tollway project being finally adopted.

(e) The environmental evaluation and public hearing provisions of subsections (c) and (d) shall not apply to the authorization, sale or issuance of bonds under this chapter.



§ 54-3-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Ancillary agreements" means contracts or agreements facilitating the issuance and sale of bonds, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating to the contracts or agreements providing for liquidity and credit enhancement;

(2) "Bonds" means any bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, debentures, warrants, commercial paper, or other obligations or any other evidence of indebtedness or evidence of borrowed money issued or entered into by or on behalf of the department to finance tollway projects;

(3) "Commissioner" means the commissioner of transportation;

(4) "Department" means the state department of transportation;

(5) "Develop" or "development" means the entire process of bringing a tollway or toll facility project to completion, including, but not limited to, planning, feasibility analysis, environmental evaluation, preliminary engineering, design, acquisition of rights-of-way, relocation of utilities, permitting, environmental mitigation, contracting, funding and construction;

(6) "Hedging agreements" means interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings, or both, and other interest rate hedging agreements relating to bonds;

(7) "Operate" or "operation" means any activity associated with the management, operation and maintenance of a completed tollway project, including, but not limited to, collecting tolls; installing, repairing, or replacing equipment; maintenance, repair, or improvement of the tollway facility; the payment of debt service on bonds, amounts payable under hedging agreements and ancillary agreements and other costs related thereto; the payment of salaries, benefits and other costs of employees or employment necessary to the operation of tollways and toll facilities, including the collection of tolls and the payment of costs of operation and debt service; contracting or administering contracts related to any such activity; and the funding or financing of any such activity;

(8) "State funding board" means the state funding board established in § 9-9-101;

(9) "State tollway fund" means each separate fund established in accordance with § 54-3-105, or all such funds, as the context may require, and shall include any accounts and subaccounts in the fund or funds;

(10) "Toll" means any fee or charge for the use of a tollway or toll facility;

(11) "Toll revenue" means revenues or moneys received by the department from the collection of tolls; from any lease, concession, franchise, license, or other agreement for the right to operate all or part of a tollway, toll facility, or an appurtenant facility; and any other revenues or moneys received by the department from the operation of a tollway or toll facility;

(12) "Tollway" or "toll facility" means any highway, bridge, tunnel, parking lot or garage, and/or other paved surface or structure designed to carry or contain land transportation vehicles, or any other transportation-related facility, the development or operation of which may be wholly or partially funded or financed with toll revenues; and

(13) "Tollway project" or "toll facility project" means any capital project involving the development or operation of a tollway or toll facility.



§ 54-3-104 - Development and operation of tollway or toll facility projects -- Funding -- Setting and collecting tolls.

(a) The department is authorized to develop tollway or toll facility projects and to operate tollways or toll facilities as further provided in this chapter.

(b) In order to develop and operate tollways or toll facilities, the department may expend funds from the state tollway fund and the state highway fund, as appropriated by the general assembly, and any funds, grants, or loans received from or made available by the federal government or any other government agency that may be lawfully applied to any tollway or toll facility project.

(c) The commissioner is authorized to set tolls for the use of tollways or toll facilities, subject to any resolutions or indentures authorizing bonds. Upon or prior to the issuance of any bonds, and until such time as the bonds are no longer outstanding under the resolution or indenture providing for the issuance of the bonds, the commissioner shall prescribe and collect, or shall cause to be prescribed and collected, tolls for the use of tollways and toll facilities, and shall revise the tolls from time to time whenever necessary, to produce revenue, together with other moneys that may be available, sufficient to:

(1) Provide for all costs of operation of the tollway project or projects and toll facility project or projects, including reasonable reserves for the costs of operation; and

(2) Pay when due all bonds and interest on the bonds, obligations under hedging agreements and ancillary agreements, and other indebtedness incurred by the state for the payment of which the tolls shall have been pledged, charged or otherwise encumbered, and interest thereon, including reasonable reserves therefor.

(d) The authority to develop and operate tollways or toll facilities and to set tolls as provided in this chapter shall not apply to any highway, bridge or other transportation-related facility constructed prior to June 28, 2007, except that additional lane capacity constructed on or along an existing highway or bridge after June 28, 2007, may be developed and operated as a tollway.



§ 54-3-105 - Establishment of state tollway fund.

(a) The department of finance and administration is authorized to establish such funds, in the state treasury and/or with a trustee, paying agent or other custodian, as may be necessary, convenient or desirable to implement this chapter and to comply with the terms of any resolution or indenture authorizing any bonds.

(b) The following shall be credited to the state tollway fund as established in accordance with this section:

(1) All toll revenues received by the department;

(2) Any revenues or funds that the general assembly may appropriate to the state tollway fund;

(3) Any proceeds of bonds or other indebtedness incurred by the state to finance costs associated with the development of tollway projects and toll facility projects;

(4) Any funds the department may receive from the federal government or any other government agency or private entity that by grant, donation, loan, or otherwise is permitted to be deposited in the state tollway fund for the purposes of the state tollway fund; and

(5) Any interest earnings on deposits of or investments made from any funds held in the state tollway fund, unless otherwise permitted or required by a resolution or indenture authorizing bonds.

(c) At the request of the commissioner, the state funding board may pledge, encumber, transfer, or otherwise obligate funds held in the state tollway fund as security for bonds, hedging agreements, ancillary agreements or other indebtedness incurred by the state on behalf of the department for the purpose of developing and operating a tollway or toll facility, subject to any resolutions or indentures authorizing bonds or other evidences of indebtedness.

(d) The state tollway fund may be used for the following purposes:

(1) To defray costs associated with the development and operation of tollways or toll facilities authorized under this chapter;

(2) To pay the principal, interest and any premium due with respect to any bonds issued or other indebtedness incurred by the state for any tollway or toll facility project, and to pay any costs incurred by the department or state funding board in connection with the issuance and payment of the bonds or other indebtedness;

(3) To pledge as security for bonds, hedging agreements, ancillary agreements or other indebtedness incurred by the state on behalf of the department for the purpose of developing and operating a tollway or toll facility; and

(4) Any other manner that the state highway fund may be lawfully used.



§ 54-3-106 - Department authority -- United States citizenship required for operators.

(a) In addition to such other authority to enter into contracts as may be provided by law, the department is given full authority to enter into contracts, agreements or understandings with private parties, the federal government, or other governmental agencies for the purpose of developing or operating a tollway or toll facility, or any part of a tollway or toll facility, including, but not limited to, the following:

(1) Design-build contracts with private entities pursuant to which all or part of the design, right-of-way acquisition, relocation of utilities and construction of a tollway or toll facility is accomplished by a private entity or entities on behalf of the department;

(2) Service agreements for the operation of a tollway, toll facility, or appurtenant facility; and

(3) Agreements with the federal government or other governmental agencies for the purpose of undertaking all or any part of a tollway or toll facility project.

(b) Any contracts, agreements or understandings entered into for the operation of a tollway or a toll facility shall be with a person who is a United States citizen or with a corporation, firm, partnership, or other business entity in which more than fifty percent (50%) of the equity of the corporation, firm, partnership, or other business entity is owned by a person or persons who are United States citizens.



§ 54-3-107 - Rules and regulations.

The commissioner shall promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to carry out this chapter. The commissioner is given full authority to enforce the rules and regulations promulgated pursuant to this chapter.



§ 54-3-108 - Traffic laws -- Fine for not paying toll.

(a) The traffic laws of this state, including the applicable traffic laws of any municipality through which a tollway passes, and the regulations promulgated by the commissioner in accordance with this chapter, shall govern the use of any tollway or toll facility authorized under this chapter. State and local law enforcement authorities are authorized to enforce the traffic laws and the regulations.

(b) Any person who uses a tollway facility without paying the toll required for the use of the tollway facility commits a Class C misdemeanor and is subject to a fine only of not more than fifty dollars ($50.00).



§ 54-3-109 - Bonds.

(a) The state funding board is authorized to issue bonds of this state, without limitation as to amount, for the purpose of financing costs associated with the development of tollway projects and toll facility projects, as shall be requested by the commissioner. The request shall be accompanied by such information as the state funding board may require.

(b) The bonds shall be issued from time to time in such principal amounts and bearing such terms, including, but not limited to, optional or mandatory redemption prior to maturity, and may be sold in such manner, either at competitive or negotiated sale, and at such prices and subject to such terms and conditions, as shall be determined by the state funding board. The state funding board may delegate to any member of the state funding board the power to establish any such matters within parameters determined by the state funding board.

(c) The bonds shall be payable solely from and secured solely by moneys on deposit from time to time in the state tollway fund, including any proceeds of bonds as may be deposited in the state tollway fund, and shall not be a debt of, nor constitute a general obligation or pledge of the full faith and credit of, the state, except to the extent expressly provided by this section, or of any county, municipality, taxing entity or other political subdivision thereof.

(d) In case any member of the state funding board whose signature appears on any bond ceases to be a member before the delivery of the bond, that signature nevertheless shall be valid and sufficient for all purposes, the same as if the member had remained in office until delivery.

(e) With respect to all or any portion of any issue of bonds, the state funding board may authorize and enter into hedging agreements and ancillary agreements, upon request by the commissioner, under such terms and agreements as the funding board may determine, including, but not limited to, with respect to hedging agreements, provisions permitting the funding board to pay to or receive from any person or entity any loss of benefits under the agreement upon early termination of the agreement, or default under the agreement.

(f) When entering into any ancillary agreements, hedging agreements and agreements with purchasers of bonds, evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the state funding board may agree in the written contract or agreement that the rights and remedies of the parties to the contracts and agreements shall be governed by the laws of this state, or the laws of the other state or nation; provided, that jurisdiction over the state funding board against which an action on such a contract or agreement is brought shall lie solely in the Tennessee claims commission or, if and to the extent permitted by law, a court in this state that would otherwise have jurisdiction of actions brought in contract against the state funding board.

(g) All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking and investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any of the bonds, and the bonds shall be authorized security for all public deposits. Nothing contained in this subsection (g) with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

(h) The state funding board is authorized to procure such legal and technical advice, approving opinions and financial assistance as it may consider necessary, and also to pay all necessary expenses, in connection with carrying into effect this section, all of which may be funded from proceeds of the bonds or other state indebtedness.

(i) The powers conferred by this section shall be in addition and supplementary to any other general, special or local law. No proceedings, notice or approval shall be required for the issuance of any bonds or any instrument as security for the bonds, except as may be provided in this section, any other law to the contrary notwithstanding.

(j) The proceeds of sale of the bonds shall be deposited in the state tollway fund and disbursed in accordance with law and other instruments governing the state tollway fund, but only for the purposes of this chapter.

(k) The bonds and the interest on the bonds shall be exempt from taxation by the state and by any county, municipality or taxing entity of the state, except for inheritance, transfer and estate taxes.

(l) A resolution authorizing bonds may provide that the bonds contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and the regularity of their issuance. The validity of the authorization and issuance of bonds shall not be dependent on or affected in any way by proceedings taken for, or contracts or agreements made in connection with, the development of tollway projects or toll facility projects.

(m) When any bonds are paid and discharged, they shall be cancelled and the cancelled bonds retained and made available for examination in annual audits. The state funding board may, by resolution, authorize and direct the paying agent for the bonds or other person in possession of bonds to destroy all bonds duly paid and cancelled; provided, that the bonds paid and cancelled during any fiscal year may be destroyed only after the fiscal audit of the state covering the fiscal year has been completed. The paying agent or other person in possession of the bonds shall furnish a certified list of bonds duly paid and cancelled showing, for each issue of bonds the bond number, amount, date paid and such additional information as the state funding board may require. This subsection (m) shall be in addition to any other law. Where this subsection (m) is in conflict with other law, this subsection (m) shall prevail.

(n) In order to secure the payment of the principal of and interest on the bonds, and the payment of obligations under any ancillary agreements and hedging agreements, including obligations for termination or other nonperiodic payments, or in connection with such bonds or agreements, the state funding board shall have the power to:

(1) Pledge all or any part of the toll revenues, or other moneys on deposit in the state tollway fund, or any rights to receive the revenues and moneys, to the punctual payment of the principal of and interest on the bonds and obligations under any such agreements, and covenant against thereafter pledging any such toll revenues or other monies to any other bonds or obligations. It is intended that the Perfection, Priority and Enforcement of Public Pledges and Liens Act, compiled in title 9, chapter 22, shall apply to the pledge;

(2) Covenant as to establishment and maintenance and collection of tolls;

(3) Provide for the terms, form, payment, registration, exchange, execution and authentication of the bonds in a manner not inconsistent with this section, which may include the appointment of paying agents, registrars and authenticating agents within or without the state;

(4) Covenant as to the use and disposition of the proceeds from the sale of the bonds in a manner not inconsistent with this chapter;

(5) Covenant as to limitations on the issuance of additional obligations to finance tollway projects or toll facility projects and on the lien on toll revenues or other moneys for the payment and security of the additional obligations;

(6) Covenant as to the amount and kind of insurance to be maintained on tollway projects and toll facility projects, and the use and disposition of insurance moneys;

(7) Covenant as to the operation of tollway projects and toll facility projects;

(8) Covenant to set aside or pay over reserves and sinking funds for the bonds and as to the disposition of the reserves and sinking funds;

(9) Redeem the bonds, and covenant for their redemption and to provide the terms and conditions of the redemption;

(10) Covenant as to books of account, as to the inspection and audit of the books of account, and as to the accounting methods;

(11) Covenant as to the investment of moneys on deposit in the state tollway fund;

(12) Covenant and prescribe as to what occurrences shall constitute events of default and the terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and as to the terms and conditions upon which the declaration and its consequences may be waived;

(13) Covenant as to the rights, remedies, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation;

(14) Make such covenants and do any and all such acts and things as may be necessary, convenient or desirable in order to secure the bonds, or in the discretion of the state funding board, to make the bonds more marketable, notwithstanding that the covenants, acts or things may not be enumerated in this section, it being the purpose of this section to give the state funding board power to do all things in the issuance of the bonds and for their security that may be consistent with the Tennessee constitution;

(15) Vest in a trustee or trustees, which may be located within or without the state, powers and duties, including the right to enforce any covenants made to secure, or to pay, the bonds, limitations on liabilities, and the terms and conditions upon which the holders of the bonds or any portion or percentage of them may enforce any covenants under the bonds or duties imposed by the bonds;

(16) Prescribe a procedure by which the terms of any resolution authorizing bonds, or any other contract with bondholders, including, but not limited to, an indenture of trust or similar instrument, may be amended or abrogated and as to the amount of bonds the holders of which must consent to the amendment or abrogation, and the manner in which the consent must be given;

(17) Covenant and provide for the discharge and satisfaction and defeasance of all or any part of bonds and the indebtedness evidenced by the bonds; and

(18) Execute all instruments and perform such other acts as are necessary, convenient or desirable in the exercise of the powers granted in this section, or in the performance of the covenants or duties of the funding board.

(o) Nothing in this chapter shall be construed so as to impair the obligation of any contract made by the state upon any bonds, hedging agreements and ancillary agreements. The state covenants and agrees with the holders of the bonds that so long as the bonds are outstanding and unpaid, the state shall not limit or alter the rights and obligations of the state funding board and the commissioner under this section to prescribe, maintain and revise tolls and apply the toll revenues and other moneys on deposit in the state tollway fund, including the continuing appropriation thereof, as provided in this chapter.



§ 54-3-110 - Appropriations of the state funding board.

By authorizing the issuance of bonds, hedging agreements and ancillary agreements which are not a liability of the state, payable other than from toll revenues and other moneys on deposit in the state tollway fund, the general assembly intends that such authorizations shall constitute:

(1) A direct and continuing appropriation to the state funding board of the toll revenues and other moneys on deposit in the state tollway fund from time to time and to the state funding board a sum sufficient from the state tollway fund to satisfy obligations under the bonds and the resolutions or indentures authorizing the bonds, under hedging agreements, and under ancillary agreements; and

(2) The authority to expend those funds in accordance with this chapter, subject to any resolutions or indentures authorizing bonds.



§ 54-3-111 - State immunity.

Nothing in this chapter shall be construed as either waiving the immunity of the state from suit or as extending its consent to be sued.



§ 54-3-112 - Liberal construction.

In order to effectuate the purposes and policies prescribed in this chapter, this chapter shall be liberally construed.



§ 54-3-113 - Pilot program.

(a) This chapter shall be initially limited to a pilot program, as further provided in this section, to be conducted for the purpose of evaluating the feasibility of tolling as an additional method for funding the development of highways or other transportation-related facilities.

(b) The pilot program created by this chapter shall be limited to the following:

(1) (A) One (1) new highway project, including any bridges and other structures that may be necessary to complete the project; and

(B) One (1) major bridge project crossing a major river, together with any related highway facilities and structures needed to complete the project and give it logical termini; or

(2) Two (2) new highway projects, including any bridges and other structures that may be necessary to complete each project; or

(3) Two (2) major bridge projects crossing a major river, together with any related highway facilities and structures needed to complete each project and give it logical termini.

(c) It is the intent of the general assembly that the department shall proceed to identify and initiate the development of these pilot projects as soon as reasonably practical.

(d) (1) No pilot project shall be developed until the department conducts one (1) or more public hearings for the specific purpose of receiving public comments concerning tolling as an alternative means of funding or financing bridges or highways within the state and until the department submits a written report, reviewing the public comments, to the chairs of the finance, ways and means committees of the senate and of the house of representatives and to the chairs of the transportation and safety committee of the senate and transportation committee of the house of representatives.

(2) No pilot project shall be developed by the department without the prior approval of the general assembly as provided in § 54-3-102(b).

(e) The department shall not develop any tollway project or toll facility project that is not within the pilot program created in this section until after the general assembly has expressly authorized the department to proceed with additional tollway projects and toll facility projects.






Chapter 4 - State Funds for Local Aid

Part 1 - County Aid Funds

§ 54-4-101 - Source -- Payment -- Use.

(a) All state moneys appropriated or allotted for the maintenance and improvement of county systems shall be known as county aid funds, to be paid over by the commissioner of finance and administration to the trustees of the several counties in the proportion directed in § 54-4-103, to be used by the county highway authorities in building or maintaining, or both, county roads and bridges; provided, that any county highway may be taken over and constructed, improved or maintained as a hard surface road by the department of transportation out of its own funds.

(b) Any county has the power and authority by resolution of the governing body of the county, to pledge county aid funds to the punctual payment of principal of and interest on bonds, notes or other evidence of indebtedness issued for the purpose of building, maintaining or improving county roads and bridges, but only after receiving in writing the concurrence of the current superintendent of roads to pledge county aid funds to a bond issue.



§ 54-4-102 - Liability for unauthorized expenditures.

(a) Any county official or person who authorizes, directs or permits the expenditure of county aid funds for any purpose, except those authorized by this part, shall be personally liable for any unauthorized expenditure of the funds.

(b) Officials or persons violating this section in concert with others shall be jointly and severally liable.



§ 54-4-103 - Distribution of funds -- Resolution directing expenditure -- Bond of officer handling -- Compensation of trustee -- Final disposition of fund.

(a) (1) The county aid funds shall be divided and distributed to the various counties of the state as follows: fifty percent (50%) of the fund shall be distributed equally among the ninety-five (95) counties of the state, and fifty percent (50%) of the balance shall be distributed among the ninety-five (95) counties on the basis of area and fifty percent (50%) on basis of population, as of the most recent federal census or by special census pursuant to § 9-16-101, and shall be paid over monthly by the commissioner of finance and administration to the various county trustees, to be used by the county highway authorities in the building, repairing and improvement of county roads and bridges or for the funding of mass transit systems; provided, that the county legislative body of any county may at any regular term, by resolution passed by a majority of the members composing the membership of the body, and spread upon the minutes of the body, direct the department of transportation to expend the county's pro rata share of the fund on county highways and bridges designated by resolutions passed from time to time by the county legislative body. In the event the department of transportation is directed to expend the county's pro rata share of the funds, by resolution conforming to the requirements of this subdivision (a)(1), but thereafter the county legislative body and the county highway department are unable to agree on a designation of the roads and bridges on which the funds are to be expended, then the department of transportation shall expend the funds on the county roads and bridges in the county designated by the commissioner. Nothing in this part shall affect the rights or duties now imposed by law on counties having a board of county commissioners in expending funds derived from taxes levied exclusively within and by the county.

(2) "Mass transit systems," as used in this section, includes, but is not limited to, services also funded under § 18 of the federal Urban Mass Transportation Act of 1964, as amended, and administered by the department.

(b) (1) The trustee of each and every county of the state to which any of this fund is allotted and paid shall receive one percent (1%) of the fund when the allotment for that county has been paid out, as compensation for receiving and disbursing the fund, to be collected and at the times and in the manner that compensation is paid to the trustee for receiving and paying out the general funds belonging to the county, except that when the funds have been turned over to the department of transportation to be expended on the county highways as provided in this section, the funds shall not be turned over to the trustee of the county by the commissioner of finance and administration or the department, but shall be kept and retained by the department and expended on the roads in the same way that this section and §§ 54-4-101 and 54-4-102 require it to be expended; and during the time the funds are retained and expended by the department, neither the department of transportation nor the trustee of the county to which they belong shall be entitled to any compensation out of the funds, but all of the funds shall be expended on or with relation to the public highways in the county.

(2) At any time after the expiration of twelve (12) months from the passage of any resolution by the county legislative body turning the funds over to the department of transportation to be expended on the roads of the county, the county legislative body of the county may, at any regular session of the county legislative body, by resolution adopted by a majority of all the members composing that body and spread on the minutes of the body, direct the department of transportation to turn back to the county all the funds in its hands belonging to the county, to be thereafter expended by the county highway authorities on its county roads, as provided for by this section and §§ 54-4-101 and 54-4-102; provided, that at any regular session of the county legislative body within the twelve-month period, the body may pass a resolution to take effect at the end of the twelve-month period.

(3) During the time the department of transportation is given the expenditure of the funds, it shall not be permitted to obligate this fund by contract or otherwise, beyond the amount of the funds reasonably expected to be received for three (3) months immediately following the contract or obligation, and in no event, beyond the period fixed in the recalling resolution for the return of the funds to the county.

(4) Upon receipt of a certified copy of the resolution, it shall be the duty of the department, within twenty (20) days after the receipt of the copy of the resolution, to pay out of the funds in its hands any unpaid indebtedness created by it due to be paid out of this fund, and to pay the balance of the funds in its hands over to the trustee of the county.

(5) Upon receipt of a certified copy of the resolution, it also shall be the duty of the state to thereafter pay over to the trustee of the county any and all funds allotted to that county from the gasoline tax that have not at that time been paid over to the department of transportation, or that may thereafter be allotted to the county.

(c) Any person vested by law with the authority to administer county highway and bridge funds shall furnish an official bond in the amount of one hundred thousand dollars ($100,000), or in a greater sum as the county legislative body may determine. The bond shall be prepared in accordance with title 8, chapter 19, approved by the county legislative body, recorded in the office of the county register of deeds, and transmitted to the office of the county clerk for safekeeping.

(d) Before distributing to the counties any of the revenues mentioned in this section, the commissioner of finance and administration shall make a monthly deduction from the revenues of twenty-eight thousand two hundred fifty dollars ($28,250), which sum, together with an appropriation per annum from the general fund of the state, shall be apportioned and transmitted to the University of Tennessee for use by the university in operating the county technical assistance service (CTAS) in its institute for public service (IPS) as provided by § 49-9-402.

(e) No more than twenty-two and twenty-two one hundredths percent (22.22%) of funds in the county aid fund may be expended for the purpose of funding mass transit.



§ 54-4-104 - Claims paid out of fund.

In the event the task of administering a county's pro rata share of the county aid fund is placed on the department of transportation by resolution as provided in § 54-4-103, and, in carrying on the work on the county roads and bridges, an employee or other person is injured or killed or property damage caused so as to render the department liable to an award of the board of claims, then the award shall be paid out of the county's pro rata share of the county aid fund, regardless of whether the funds are being administered by the department on the date of the award.



§ 54-4-105 - Salary of trustee not increased.

Nothing in § 54-4-103 shall be construed to increase the salary of trustees of the counties beyond that fixed by any salary law.






Part 2 - Municipal Aid Funds

§ 54-4-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Municipal street aid fund" means the funds provided for municipalities by §§ 67-3-901 and 67-3-905;

(2) "Municipality" means any incorporated city or incorporated town charged with the duty of constructing and maintaining streets within its corporate boundaries;

(3) "Street" includes streets, highways, avenues, boulevards, publicly owned rights-of-way, bridges, tunnels, public parking areas or other public ways dedicated to public use and maintained for general public travel lying within a municipality's corporate boundaries; and

(4) "Street improvements" means construction, reconstruction, improvement and maintenance of streets, including paving, repaving, grading and drainage, repairs, cleaning, acquisition and maintenance of rights-of-way, extension and widening of existing streets, elimination of railroad grade crossings, acquisition or lease or lease/purchase of trucks or other equipment necessary in the construction and maintenance of streets, including the purchase, construction or leasing of facilities to store the equipment, street lighting, signage and other traffic control devices, and administrative and other necessary expenses, including labor and employee benefits, in connection with the street improvements.



§ 54-4-203 - Distribution of funds -- Basis -- Special census.

(a) Funds in the municipal street aid fund shall be distributed to eligible municipalities within the state monthly by the commissioner of finance and administration, or other official now or hereafter charged with the duty of allocating or distributing state funds, in proportion as the population of each municipality bears to the aggregate population of all municipalities according to the 1950 federal census or any subsequent federal census; provided, that, in the case of any area annexed to a municipality subsequent to the latest federal decennial census, the municipality may have a special census within the annexed area taken by the federal bureau of the census or in a manner directed by and satisfactory to the department of economic and community development, in which case the population of the municipality shall be revised and increased in accordance with the special census for purposes of distributing the funds, effective on the next July 1 following the certification of the census results to the commissioner of finance and administration; and provided, further, that the aggregate population of all municipalities used as a base for calculating the distribution shall be adjusted in accordance with the special census, effective on the next July 1 following the certification of the census results to the commissioner. Any eligible municipality incorporated after the last federal decennial census may likewise have a special census taken, and shall share in the distribution of the municipal street aid fund beginning on the next July 1, following certification of the census results to the commissioner. The aggregate population shall likewise be adjusted in accordance with the special census, effective on the next July 1 following the certification of the census results to the commissioner.

(b) Any municipality shall have the right to take not more than four (4) special censuses at its own expense at any time during the interim between the regular decennial federal census. The right shall include the current decennium. The census shall be taken by the federal bureau of the census, or in a manner directed by and satisfactory to the department of economic and community development. The population of the municipality shall be revised in accordance with the special census for purposes of distribution of funds, effective on the next July 1, following the certification of the census results by the federal bureau of the census or the department of economic and community development to the commissioner of finance and administration. The aggregate population shall likewise be adjusted in accordance with the special census, effective on the next July 1, following the certification of the census results by the federal bureau of the census or the department of economic and community development to the commissioner of finance and administration; provided, that any other special census of the entire municipality taken in the same manner provided in this section, under any other law, shall be used for the distribution of the funds, and in that case, no additional special census shall be taken under this section.

(c) Notwithstanding subsections (a) and (b), a premiere tourist resort city, defined as a municipality having a population of one thousand one hundred (1,100) or more persons, according to the 1980 federal census or any subsequent federal census, and in which at least forty percent (40%) of the assessed valuation, as shown by the tax assessment rolls or books of the municipality, of the real estate in the municipality consists of hotels, motels, tourist court accommodations or tourist shops and restaurants, shall be considered a city with a population of ten thousand nine hundred forty-five (10,945) for purposes of distribution of funds under this section.



§ 54-4-204 - State street aid fund -- Funding mass transit.

(a) Except as provided in subsection (f), each municipality shall keep all funds received from the municipal street aid fund in a separate fund designated as the state street aid fund" and may expend the funds only for one (1) or more of the following purposes:

(1) Street improvements;

(2) Principal of and interest on bonds or other indebtedness incurred to pay for street improvements issued after February 19, 1953. The funds may be specifically pledged as security for the bonds or other indebtedness;

(3) The municipality's part of the cost of acquiring rights-of-way for approaches to bridges and tunnels;

(4) To pay the city's part of the cost of grade eliminations on streets and highways, including state and federal highways; and

(5) Not to exceed one third (1/3) of the total costs of rights-of-way for state or federal highways within the municipality's corporate boundaries.

(b) A municipality, in its discretion, may use the funds to pay for street improvement work by the department of transportation or by a county highway or road department or by another municipality, performed under an agreement with the state, county or municipality.

(c) Each municipality shall keep records of receipts into and expenditures from its state street aid fund, in accordance with sound municipal accounting practices, and shall have made an audit at the end of each fiscal year of the accounts of the fund by a certified public accountant, or a public accountant unless otherwise provided by law, and shall submit one (1) certified copy of the audit to the comptroller of the treasury to be reviewed for compliance with this part and minimum standards for municipal audits prescribed by the comptroller of the treasury.

(d) (1) All purchases made with state street aid funds by a municipality shall be made in conformity with public advertisement and competitive bidding laws applicable to the particular municipality.

(2) Nothing in subdivision (d)(1) shall be interpreted as requiring any municipality to employ a licensed engineer to prepare bid specifications and estimates.

(e) Notwithstanding any other law to the contrary, funds in the municipal street aid fund may be expended by municipalities receiving the funds for the purpose of funding mass transit systems. No more than twenty-two and twenty-two one hundredths percent (22.22%) of the funds may be used for the purpose of funding mass transit.

(f) Upon written request of a municipality, the comptroller of the treasury may authorize that funds received from the municipal street aid fund may be kept and accounted for in the general fund of the municipality; provided, that revenues and expenditures related to funds received from the municipal street aid fund shall be accounted for separately in the general fund in a manner that allows identification of the source of revenue and the expenditures related to the revenue.



§ 54-4-205 - Unlawful expenditures a misdemeanor -- Liability.

It is a Class C misdemeanor for any municipal official or employee to authorize, direct or permit the expenditure of the funds for any purpose, except those authorized by this part. Any municipal official or employee who violates this section shall be personally liable for any unauthorized expenditure of the funds.






Part 3 - Metropolitan Government Aid Funds

§ 54-4-301 - Counties to keep one fund.

Those counties having a metropolitan form of government shall keep all funds received under this chapter in one (1) fund to be used for the purposes set out in this chapter.



§ 54-4-302 - Construction of chapter.

Nothing in this chapter shall be construed to require those counties having a metropolitan form of government to keep separate from each other the funds received under this chapter, to keep separate accounting of the funds or to spend the funds in a particular service district.






Part 4 - State-Aid Highway System

§ 54-4-401 - Establishment of system.

The commissioner is authorized to establish a state-aid highway system in cooperation with local officials.



§ 54-4-402 - Powers and duties of commissioner.

(a) The commissioner has full power, and it is made the duty of the commissioner, after consultation with local officials, to designate those highways and roads that are considered of sufficient importance to be included in the state-aid highway system. In the selection and designation of highways and roads as part of the state-aid highway system, the commissioner shall consider any highways and roads that are not a part of the state highway system, the number of miles of highways and roads in each county, and the area and population of each county, traffic volume, type of traffic, land use, and function that each route serves in the county road network.

(b) After consulting with local officials, the commissioner may make adjustments in the system that appear to be necessary as a result of any change in local conditions and traffic patterns as shown by studies and data of the planning division of the department.

(c) The commissioner is authorized to lease to local officials any equipment of the department.



§ 54-4-403 - Annual program of work.

When the state-aid highway system has been designated as provided in § 54-4-402, the local authorities having authority over the selected roads shall submit an annual program to the department specifying the type of work to be performed in the local entity on the state-aid highway system. The types of qualifying work may include the planning, engineering, right-of-way acquisition, construction, improvement, and rehabilitation of roads and bridges. Upon approval of this annual program by the commissioner, within the funds allocated for the local agency, the program of work shall be carried out as provided in this part.



§ 54-4-404 - Allocation and expenditure of funds -- Matching funds -- Bridge replacement.

(a) Funds appropriated to the state-aid highway system shall be allocated to the local agencies to be expended upon the designated highways and roads by the same formula as is set forth in § 54-4-103.

(b) No funds shall be either obligated or expended under this program unless the local agency agrees to match the proposed expenditures in an amount of twenty-five percent (25%). All of the required match or a portion of the match may be provided by in-kind contributions.

(c) A local agency may choose to transfer up to fifty percent (50%) of its funds allocated for the state-aid highway system to its state off-system bridge replacement program, in which case the matching requirements for bridge replacement projects as set forth in Acts 1982, ch. 916, § 11, Item 48, shall apply. It may choose to transfer up to that amount to participate in the federal-aid bridge replacement and rehabilitation program.

[Effective until July 1, 2017. See subdivision (d)(2).]

(d) (1) If any county has an unexpended balance of funds that have accrued in the state treasury and that are available for the benefit of the county under this part, then the county may use the unexpended balance, in whole or in part, to provide a portion of the local agency share required by subsection (b); provided, that the county shall provide at least two percent (2%) of the approved project costs from county funds or in-kind project work approved by the commissioner of transportation, or both; provided, further, that the county shall initiate the project during fiscal years 2015-2016 or 2016-2017.

(2) This subsection (d) is deleted on July 1, 2017, and shall no longer be effective on and after such date.



§ 54-4-405 - Methods of work.

Work authorized by this part shall be done in one (1) of the following methods:

(1) Upon request of local officials, the department may agree and is fully empowered to act as agent for the local agency to carry out any phase of work authorized on the state-aid highway system;

(2) All preconstruction activities may be performed by the local agency if accomplished in compliance with reasonable standards, which shall be established by the department; or

(3) The construction of highways and roads provided for by this part shall be done in one (1) of the following methods:

(A) By award of a construction contract by a local agency in accordance with procedures approved by the department, which shall include advertisement in a newspaper having circulation in the county in which the work is to be done for at least two (2) weekly issues prior to the date of accepting bids and compliance with a competitive bid procedure consistent with existing laws for the awarding of highway or road construction contracts; or

(B) In accordance with a negotiated contract between the department and a local agency based upon unit prices to be established by the department; provided, that the department may prescribe rules and regulations necessary to ensure that counties with whom contracts are executed are equipped and qualified to do the work.



§ 54-4-406 - Maintenance of roads.

Any road designated as a part of the state-aid highway system shall be maintained by the local agency in which the highway or road is located.






Part 5 - 1990 Bridge Grant Program Act

§ 54-4-501 - Short title.

This part shall be known and may be cited as the "1990 Bridge Grant Program Act."



§ 54-4-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of transportation;

(2) "Department" means the department of transportation; and

(3) "Local government" means any county, incorporated city or town, and metropolitan form of government, or any of them.



§ 54-4-503 - Purpose.

The general assembly finds and declares it to be in the vital interest of the state that a highway bridge replacement and rehabilitation program be established to enable the local governments to replace or rehabilitate certain bridges within their respective jurisdictions when the commissioner finds that a bridge is structurally deficient or functionally obsolete.



§ 54-4-504 - Selection process -- Eligibility.

(a) The commissioner shall develop a selection process for projects authorized to be funded under this part, and, furthermore, shall establish the policies and procedures by which this program shall be accomplished.

(b) Eligible bridges shall be those located on public roads, other than those on a federal-aid system or the state system of highways.

(c) In order for a local government to be considered eligible for participation in this program, it must be in compliance with any department recommendations, concerning the posting and enforcement of load limits, and the closure of structures, based upon national bridge inspection standards. Whenever the commissioner determines that no local government within a county geographical area has taken necessary action to assure maximum utilization of the program, the county geographical area may be considered ineligible to participate in the following fiscal year.



§ 54-4-505 - Allocation of funds.

Subject to the conditions for local government participation set forth in this part, the allocation of funds appropriated to the 1990 bridge grant program each fiscal year shall be in accordance with the general appropriations act.



§ 54-4-506 - Expending allocated moneys for other roadway purposes.

Once the local governments within a county geographical area have addressed the project priorities established by the commissioner, application may be made to the commissioner for permission to expend moneys allocated to the area under this part for other roadway purposes. The commissioner must approve the expenditure, and may require that certain conditions be met in conjunction with the expenditure.



§ First - of 2 versions of this section

54-4-507. Maximum state share of project cost. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) The state share payable for a project undertaken pursuant to this part shall be no more than eighty percent (80%) of the approved project cost.

(b) The local government share shall be at least twenty percent (20%) of the approved project cost. This share may be provided by local government funds and in-kind project work approved by the commissioner, or either of them, wholly or partly.

(c) The percentage in subsections (a) and (b) shall also apply to any unexpended balance from appropriations prior to 2004 that are not subject to a written agreement between the local government and the department. In the event there exists a written agreement between the department and the local government, then the percentage contained in the agreement shall continue to apply.

(d) (1) If any county has an unexpended balance of funds that have accrued in the state treasury and that are available for the benefit of the county under this part, then the county may use the unexpended balance, in whole or in part, to provide a portion of the local government share required by subsection (b); provided, that the county shall provide at least two percent (2%) of the approved project costs from county funds or in-kind project work approved by the commissioner of transportation, or both; provided, further, that the county shall initiate the project during fiscal years 2014-2015 or 2015-2016.

(2) This subsection (d) is deleted on July 1, 2016 and shall no longer be effective on and after such date.



§ Second - of 2 versions of this section

54-4-507. Maximum state share of project cost. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) The state share payable for a project undertaken pursuant to this part shall be no more than eighty percent (80%) of the approved project cost.

(b) The local government share shall be at least twenty percent (20%) of the approved project cost. This share may be provided by local government funds and in-kind project work approved by the commissioner, or either of them, wholly or partly.

(c) The percentage in subsections (a) and (b) shall also apply to any unexpended balance from appropriations prior to 2004 that are not subject to a written agreement between the local government and the department. In the event there exists a written agreement between the department and the local government, then the percentage contained in the agreement shall continue to apply.



§ 54-4-508 - Project to be maintained by local government.

Any project undertaken pursuant to this part shall be maintained by the local government within whose jurisdiction the project lies.









Chapter 5 - State Highways

Part 1 - General Provisions

§ 54-5-101 - System of state highways -- Designation by department for construction, repair or maintenance.

The department of transportation has full power, and it is made its duty, through its highway engineers or otherwise, to designate a system of state highways, to designate the road or roads to be constructed, repaired, or maintained by the use of the funds mentioned in chapter 2 of this title, and to lay out and locate all such roads.



§ 54-5-102 - Main traveled roads -- Designation.

(a) The commissioner is given the power to proceed to designate main traveled roads, with a view to connecting all county seats, and also to designate other main traveled roads, that are deemed of sufficient importance to be included in the general highway plan of the state, and receive for their construction and improvement financial aid under this chapter and chapters 1 and 2 of this title.

(b) It is the intent of the general assembly that all county seats should be connected by a four-lane highway to the nearest interstate highway by the best route available.



§ 54-5-103 - Chapter definitions.

As used in this chapter and chapters 1 and 2 of this title, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of transportation;

(2) "Department" means the department of transportation; and

(3) "Road" or "highway" is construed to include all bridges upon or that form a part of the highway to be constructed, reconstructed or maintained under this chapter and chapters 1 and 2 of this title.



§ 54-5-104 - Eminent domain.

(a) The department is authorized to condemn the fee to, or an easement in, lands that may be necessary, suitable, or desirable for the construction, reconstruction, development, enlargement, maintenance, repair, drainage, or protection of any street, road, highway, freeway, or parkway, by the officials charged by law with the maintenance or construction of the street, road, highway, freeway, or parkway, including the power to acquire easements in lands adjacent to the lands for related slopes and drainage and any other similar purposes.

(b) This section applies to all transportation purposes, as well as for highway purposes.



§ 54-5-105 - Attorneys general to represent department.

The attorney general and reporter and the district attorney general in each case shall act as attorneys for the department without additional compensation.



§ 54-5-106 - Judgments and expenses in condemnation cases paid out of county general funds.

All judgments rendered and other expenses necessarily incurred in condemnation proceedings shall be paid out of the general funds of the county in which the expenses are incurred and standing to the credit of the trustee, on the warrant or voucher of the county mayor drawn under the direction of the commissioner.



§ 54-5-107 - Injunctions against interference -- Cost bond unnecessary -- Prompt hearings.

(a) No cost bond is necessary in the suit. Injunction may be sought and obtained against all persons interfering in any way with the work of the department or any of its assistants or employees engaged in locating, laying out, or constructing any such roads.

(b) It is the duty of all the chancellors and trial judges to grant injunctions and make all other orders that will facilitate the work of the department in locating and constructing roads under this part, and they shall promptly hear all cases in which the department may be interested.



§ 54-5-108 - Cooperation by department with federal government in designating roads, and in erection of danger signals and safety devices.

(a) (1) The department has full power, and it is made its duty, acting through its commissioner, to cooperate with the federal government in formulating and adopting a uniform system of numbering or designating roads of interstate character within this state, and in the selection and erection of uniform danger signals and safety devices for the protection and direction of traffic on those highways.

(2) The department is empowered to expend out of the funds of the department any and all amounts necessary in the carrying out of this section.

(b) The department has full power, and it is made its duty, acting through its commissioner, to formulate and adopt a manual for the design and location of signs, signals, markings, and for posting of traffic regulations on or along all streets and highways in Tennessee, and no signs, signals, markings or postings of traffic regulations shall be located on any street or highway in the state regardless of type or class of the governmental agency having jurisdiction of the streets and highways, except in conformity with the provisions contained in the manual.



§ 54-5-109 - Plans and specifications and contracts for building each road or bridge authorized.

The department has full power, in conformity with the rules and regulations made or to be made by any officer or agency of the federal government authorized to make rules under any act of congress granting funds for the construction of roads, or rules made or to be made by the department, to make all plans and specifications for the building of each particular road or bridge to be constructed under its direction, to make all contracts for the construction of the road or bridge, and to supervise and superintend the construction of the road or bridge.



§ 54-5-110 - Alteration of location and grades of road -- Rights-of-way acquired by counties or commissioner -- Filing of right-of-way plans -- Appraisals.

(a) (1) Whenever the commissioner finds it necessary or advisable, the commissioner has the power to alter the course or grade or otherwise improve any road selected, adopted, or accepted for federal or state aid, and take over and improve as a state highway.

(2) The counties in which the roads lie have the authority to acquire for the benefit of the state rights-of-way for the roads, either by donations by owners of the land through which the highways will run, by agreement between the owners and the county, or by the exercise of the power of eminent domain that is expressly conferred upon the counties; provided, that if the county authorities through which the road is designated do not act immediately upon request of the commissioner for the procurement and furnishing of rights-of-way, there is expressly given to the commissioner the right on behalf of the state to condemn by eminent domain all rights-of-way for the roads, all bluffs, gravel pits, and any and all other road material found necessary or advisable to be used by the commissioner; and provided, further, that the commissioner is empowered immediately upon the filing of the petition for condemnation of the rights-of-way and of road material to take possession of the designated rights-of-way, road material and other property sought to be condemned.

(b) (1) The state, when it exercises its power of eminent domain to make acquisitions for road purposes, or when it acquires land by voluntary purchase for road purposes, shall cause to be filed and recorded in the office of the register in the county where the acquisition is located the final right-of-way plans. The plans shall accurately portray the right-of-way, land, material, easement, or other legal right acquired and the precise location of the right-of-way, land, material, easement, or other legal right.

(2) "Final right-of-way plans" means the entire plans of the project in any particular county, subject to subdivision (b)(1).

(c) Notwithstanding any law or regulation to the contrary, when acquiring land by voluntary purchase for road purposes, the state, through the department of transportation or any agent of the department of transportation, shall, upon the request of the landowner, allow the landowner or the landowner's representative to examine the entire appraisal, if an appraisal was conducted. If an appraisal was not conducted, the landowner or landowner's representative may examine any other documents used to determine the proposed purchase price. This examination shall take place at the department's office for the region in which the property in question lies.



§ 54-5-111 - Rights-of-way for state highways -- Liability for cost.

(a) The state is liable for and shall be held to pay, through its department of transportation and as other highway expenses are paid, for all rights-of-way and damages and costs incident to the acquisition and use of rights-of-way, whether by condemnation suits or otherwise as provided by existing laws, necessary to the construction of any highway, or parts of any highway, designated and adopted by the department as and for a state or state and federal aid highway in the state's system of highways.

(b) No county affected by the highways shall be liable for the rights-of-way and damages and costs incident to the acquisition and use of rights-of-way, nor shall any county pay or enter into an agreement to pay any part of the costs.



§ 54-5-112 - County legislative bodies must authorize payment by counties.

No county is to have entered into an agreement to cooperate with the department upon any state or state and federal aid highway project unless the agreement is first authorized by resolution of the county legislative body regularly adopted upon and after submittal to that body by the department of a proposal for the project in proper form, setting forth in detail the proposed improvement with location and routing, the landowners and their respective properties in areas and improvements affected by the project, and, if required, the approximate damages and costs of the project.



§ 54-5-113 - Contracts to be written and signed.

All contracts under which any highway funds are to be expended shall be in writing duly signed by the commissioner.



§ 54-5-114 - Notice for bids -- Advertising -- Preparing and filing bids -- Waiver.

(a) The department, before making contracts on its own behalf, or when acting as an agent, shall advertise for bids at least two (2) weeks prior to the date set for receiving bids by publishing a written notice on the department's Internet web site. The department may advertise for bids by publishing notice in a newspaper located in the county where the money is to be expended, in one (1) of the widely circulated daily newspapers in the grand division of the state where the work is to be done, or in other Internet or print media as the department may deem appropriate or necessary. Funding allocated by the department for purchasing advertising in a county having a population greater than two hundred fifty thousand (250,000), according to the 1990 federal census or any subsequent federal census, and in counties located in rural west Tennessee, may be expended to purchase advertisements in one (1) or more newspapers published primarily for distribution within the county's African-American community.

(b) The notice shall describe the work to be performed and shall enable the bidders to prepare their bids. All bids must be sealed and filed with the commissioner or the authorized agent of the department at the place designated in the notice on or before the time fixed in the notice.

(c) The requirements of this section may be modified by the department in order to conform to any federal requirements that may accompany federal funds.

(d) The requirements of this section may be waived as provided in § 54-1-135.



§ 54-5-115 - Bonds to accompany bids.

The bids must be accompanied by proper bonds or guaranty that proper bond will be executed.



§ 54-5-116 - Opening bids and awarding contracts.

Sealed bids shall be opened in the presence of the bidders and public generally by the commissioner, or an authorized agent of the department, and the bidder making the best and most advantageous offer shall be awarded the contract by the department within thirty (30) days, upon complying with all requirements of the department, the lowest bid to be accepted.



§ 54-5-117 - Accepted bidder to be financially responsible and qualified under rules and regulations of commissioner.

Notwithstanding § 54-5-116, the bidder making the bid accepted shall be responsible and qualified under the laws of the state and under any valid rule or regulation of the commissioner; provided, that the commissioner is empowered to make reasonable rules and regulations the commissioner deems proper for the qualification of bidders as to financial responsibility, experience, organization and equipment, the number of contracts, the aggregate of the contract amounts at the contract unit prices, the character of construction, the number of miles of construction each bidder or contractor may have under contract or construction at one (1) time, or any other matter that would, in the commissioner's judgment, promote the best interests of the state in its highway construction, the power to make the rules and regulations being expressly not limited to rules and regulations as to the matters expressly listed in this section.



§ 54-5-118 - Rejection of bids.

Any and all bids may be rejected, in the discretion of the commissioner, and they shall be rejected if the best bid is not deemed reasonable and fair to the state.



§ 54-5-119 - Contractors shall give bonds -- Actions -- Limitations.

(a) All contractors with whom contracts are made by the department shall enter into good and solvent surety bond in an amount fixed by the department, conditioned that acceptance or service of process upon the commissioner shall be service on them as their agent duly authorized to that end, and for the full and faithful performance of every part and stipulation of the contract, especially the payment for all materials purchased and for all labor employed in the contemplated work. This bond shall be approved by the department and filed with its records.

(b) All actions on bonds furnished under this section shall name the commissioner as a party-defendant and may be instituted in any court of competent jurisdiction in this state, but no action on bonds shall be commenced after the expiration of one (1) year following the date of the first publication of the notice provided for in § 54-5-122 with respect to the involved project.



§ 54-5-120 - Inspection, approval and acceptance of work to be specified.

The contract shall provide that the work executed under the contract shall be subject to the inspection, approval, and acceptance of the commissioner acting on oath and under bond.



§ 54-5-122 - Full settlement with contractor.

The department may close a project after the following have occurred:

(1) The department shall provide thirty (30) days notice in some newspaper published in the county where the work is done, if there is a newspaper published there, and if not, in a newspaper in an adjoining county, that final settlement is about to be made and notifying all claimants to file notice of their claims with the department and the contractor's surety. The period for filing a notice of claim shall not be less than thirty (30) days after the last published notice. No notice of claim shall be valid unless it is verified by oath and filed after the publication of the first notice; and

(2) The contractor shall furnish evidence to satisfy the department that all the material used by the contractor, its subcontractors or its agents has been fully paid for and all laborers and other employees working for the contractor, its subcontractors or its agents have been fully paid.



§ 54-5-123 - Sums withheld -- Final settlement.

(a) From the three and one half percent (3 1/2%) retained on any contract executed prior to August 2005, that is being closed and to the extent the funds are due the contractor, the department shall withhold from the contractor a sum sufficient to pay all claims, of which notice is appropriately filed with the department, for a period of sixty (60) days from the date of the last advertising, to allow claimants to sue and prove their claims against the contractor or its agent, in some court of competent jurisdiction. In the event a civil action is brought against the contractor by any claimant within sixty (60) days from the day of the last advertising, the department shall pay the amount of the claim into court from any funds of the contractor the department is holding, if any. But in all cases where civil actions are not brought within sixty (60) days, the department shall pay any sums being held by the department, if any, to the contractor. No civil action shall be valid unless it is filed after the filing of a notice of claim with the department in accordance with § 54-5-122.

(b) On the date set for full and final settlement with the contractor, the contractor may make proper refunding bond to the state for the amount of any sum or sums so held for the period of sixty (60) days, the bond to be approved by the department, whereupon it shall pay the contractor in full.



§ 54-5-124 - Civil actions against contractors by claimants.

(a) All civil actions against contractors brought by any claimant shall make the commissioner a defendant to the action by issuance of process from the county where the civil action was filed to the county of the defendant, and they shall be brought in the county where the main office of the department is situated or in any county in which any part of the work was prosecuted. In the event that the department is not holding sums due a contractor described in § 54-5-123(a) or upon payment of the amount specified in subsection (b), upon request by the commissioner, the commissioner shall be dismissed as a party.

(b) When a civil action has been properly brought, in the event the department is holding any amount due a contractor described in § 54-5-123(a), the amount or the amount of the claim, whichever is less, shall be paid into court.



§ 54-5-125 - Dismissal of suit as to commissioner -- Oath of claimant -- More than one claimant.

(a) The petition shall be signed by the commissioner, or by the attorney for the department for the commissioner; and upon the filing of the petition accompanied by payment, the suit shall be dismissed as to the commissioner as a matter of right, the sum paid into court as to the plaintiff or claimant standing in lieu and as a satisfaction of the contractor's bond and a fulfillment of the duties of the department to the claimant or plaintiff.

(b) No claimant shall file a claim with the department without verifying the claim by oath.

(c) Where more than one (1) claimant files suit in the same court, the commissioner may embrace in one (1) petition the names of the claimants, the aggregate amounts of their claims, etc., accompanying the petition with photostats, and making payment by one (1) voucher to cover the whole.



§ 54-5-126 - Judge hearing suit -- Procedure.

(a) Where suit is brought by any claimant or claimants before a judge of the court of general sessions, the voucher or warrant shall be payable to the order of the judge before whom the suit is pending, but no judge shall endorse or have cashed the voucher or warrant until the disposition of the case or cases pending, when the judge may endorse and deliver the voucher or warrant to the party entitled to the voucher or warrant, or endorse and cash the voucher or warrant for the purpose of distribution of the proceeds to the parties entitled to the proceeds.

(b) In all instances where the commissioner's decision is appealed unless the voucher or warrant is endorsed and cashed for the purposes of partial distribution, the judge shall endorse the voucher or warrant to the circuit court clerk on appeal and transmit it with the appeal papers.

(c) Where the judge endorses and cashes the voucher or warrant for partial distribution, if any one (1) of several claimants appeals to the circuit court, the appellant shall transmit, with the appeal papers, cash equal to the amount of the claim concerning which the appeal or appeals are taken.



§ 54-5-127 - Final judgment in suit -- Pro rata payments -- Interest.

(a) Upon final disposition of any case where suit is brought by a claimant or claimants, the court making final order and determination shall direct to be paid, and the judge of the court of general sessions or clerk shall pay, the sum or sums paid into court by the commissioner to the parties entitled to the sum or sums under the decree or judgment of the court.

(b) In any instance when the aggregate of the claims filed with the commissioner in due time exceeds the aggregate retained or contract amounts due the contractor, the commissioner, in making payments into court as provided in subsection (a), if any, shall make the same on a pro rata basis.

(c) A contractor shall be entitled to recover from the claimant, upon cross-petition duly filed, interest at the rate of six percent (6%) per annum, on so much of any money withheld from the contractor on account of any claim or part of the claim as is disallowed by the court, the interest to run from the date of settlement with the contractor to the date an order of the court is entered directing the disposition of funds paid into the court by the commissioner.



§ 54-5-128 - Prison labor -- Using -- Purchasing equipment.

(a) Where satisfactory bids cannot be secured, or where, in the judgment of the department, it is more feasible to execute any work by prison labor or free labor, authority is given the department to use prison labor, either state or county, or free labor, and to purchase equipment necessary to carry on the work; provided, that the inmates shall be available by law at the time and satisfactory arrangements can be made by which they may be used.

(b) When work is executed by means of labor of state inmates, the commissioner shall pay for the labor on the highway work according to rules and regulations prescribed by law and the state authorities, who may furnish the inmates, and, if the inmates so used are county inmates, the county authorities controlling the inmates shall receive pay for the labor at the price to be agreed upon by the commissioner and the respective county officials authorized to furnish the labor.

(c) In case the commissioner is not able to make satisfactory arrangements to construct the highways with state or county inmate labor or by contract with other parties, then the commissioner is empowered to build and construct the highways, either on force account by contract or in a manner deemed advisable by the commissioner.



§ 54-5-129 - Commissioner financing improvements of section of state highway system -- Funds to be repaid without interest.

If any county, county commission or road board, district, city, town, person or corporation desires immediately to improve any section of the state highway system as designated and established by the commissioner, the commissioner may enter into an agreement with the county, county commission, or road board, district, city, or town officials, or other parties, to finance the construction or reconstruction of the highway or section of the highway, and any funds advanced to the commissioner pursuant to the agreement shall be repaid without interest, as and when the general assembly may provide the funds, and the commissioner may apportion the funds for the improvement.



§ 54-5-130 - Counties required to contribute proportionally for construction of highways.

The commissioner has the power, within reasonable discretion, to require of any county where a road or roads are to be built to contribute its fair proportion of the funds necessary to construct the highway, but in no case more than fifty percent (50%) shall be required.



§ 54-5-131 - Public hearings.

(a) State highway projects funded totally from state appropriations shall be subject to public hearings only in the following instances:

(1) The commissioner determines that the public interest would be served if a public hearing was held; or

(2) The commissioner determines that the project:

(A) Requires the acquisition of significant amounts of right-of-way; or

(B) Substantially changes the layout or function of connecting roadways or of the project roadway.

(b) The department shall hold the hearings at convenient locations before plans for the project are finally adopted, and shall consider the economic and social effects of the proposed location of the proposed highway, as well as its impact on the environment, and its consistency with the goals and objectives of any urban planning as may have been adopted by the community.



§ 54-5-133 - Eradication and control of noxious weeds.

The commissioner shall adequately eradicate or control, or both, by chemical or other means, noxious weeds growing on state highway rights-of-way whenever areas adjacent to the rights-of-way are determined by the commissioner of agriculture, in accordance with § 43-1-106, to be row crop areas or grassland areas.



§ 54-5-134 - Cutting hay along controlled access highway right-of-way.

(a) (1) Residents of the state who derive a significant portion of their annual income by farming may petition the department for permission to cut and bale hay along the rights-of-way of interstate highways located within the state, and other controlled access highway facilities located within the state, whether totally or partially controlled; provided, that the hay is to be used for personal farming purposes and may not be sold.

(2) The commissioner is authorized to grant permission upon individual request.

(b) (1) In order to promote the safety of motorists and persons engaged in cutting and baling activity, the commissioner shall promulgate rules and regulations regarding the granting of permission and the performance of the cutting and baling activity.

(2) These rules and regulations shall include:

(A) Restrictions on the hours and days during which cutting and baling activity may be performed;

(B) Restrictions on the areas in which cutting and baling activity may be performed; and

(C) Any other reasonable measures designed to minimize the possibility of traffic mishaps resulting from cutting, baling, and hauling of the hay.

(c) The commissioner shall require that any individual granted a cutting permit possess, during the cutting and baling operation, minimum liability insurance in the amount of fifty thousand dollars ($50,000) for bodily injury or death to any one (1) person in a single accident, plus one hundred thousand dollars ($100,000) for bodily injury or death to two (2) or more persons in a single accident, plus ten thousand dollars ($10,000) for injury to or destruction of property in a single accident.

(d) No fee relative to petitioning for permission or engaging in the cutting and baling activity shall be charged.



§ 54-5-135 - "Buy America" Act.

(a) No agency or entity of state, county, or municipal government in the state shall purchase any materials used for highway or roadway construction, resurfacing, or maintenance from any foreign government, or any company wholly owned and controlled by a foreign government, regardless of the location of the company, or from any agency of the foreign government or company.

(b) As used in this section, "materials" includes, but is not limited to, asphalt cement, asphalt emulsion, rock, aggregate, liquid and solid additives, sealers and oils.

(c) This section shall not apply:

(1) If the materials are not produced by American companies in sufficient and reasonably available quantities, and are of satisfactory quality; or

(2) If the American materials increase the overall project cost for which these materials are purchased by five percent (5%) more than the overall project cost using materials produced by a foreign government owned company.



§ 54-5-136 - Personal property encroachments on rights-of-way.

(a) (1) The department is authorized to remove, store, sell and dispose of personal property encroachments on the rights-of-way of highways under its jurisdiction at the expense of the owner.

(A) If the encroachment presents an immediate danger to the traveling public, the department may remove the encroachment without prior notice to the owner. If the owner's name and address can be ascertained by reasonable inquiry after removal, the department shall give the owner notice, by certified mail, within ten (10) calendar days of removal.

(B) If the encroachment does not present an immediate danger to the traveling public and the owner's name and address can be ascertained by reasonable inquiry, the department shall give the owner ten (10) calendar days' notice, by certified mail, of its intent to remove the encroachment at the owner's expense. The ten-day period shall run from the fourth day after the mailing of the notice. Upon expiration of that period, the department may remove the encroachment.

(2) The owner of personal property encroaching on the right-of-way of a highway under the jurisdiction of the department shall be liable for any damages caused to the department or to third parties by the encroaching property.

(3) The department does not have a duty to find or remove personal property encroachments on the rights-of-way under its jurisdiction. If the department receives actual notice that an encroachment presents a hazard to those traveling on the adjacent roadway, the department shall, if the owner's name and address can be ascertained by reasonable inquiry, notify the owner of the property and instruct the property owner to remove the encroachment immediately. The notice shall be sent by certified mail, return receipt requested. After notice, or if unable to locate the owner's name and address after reasonable inquiry, the department may remove the encroachment pursuant to subdivision (a)(1).

(b) (1) If removed property is declared by the department to have value to the public and is capable of transport by ordinary means, it shall be stored on department property for thirty (30) days, during which time the owner may claim the property after paying related expenses incurred by the department.

(2) If the property is not so claimed, then it shall be offered for sale to the public after notice posted in the county courthouse of the county in which the property was located prior to removal.

(3) The owner shall be entitled to the proceeds of any sale, less costs, if claimed within one (1) year following the sale; otherwise, the proceeds shall vest in the department and become part of the highway fund to defray expenses in carrying out this section.

(c) If removed property is declared to have no value to the public or not purchased at public sale, or the property is incapable of removal by ordinary means, it shall vest in the department to be disposed of as it determines.



§ 54-5-137 - Elimination of hazardous right-of-way conditions.

It is the intent of the department to make reasonable efforts to eliminate conditions on highway rights-of-way that are hazardous to an adjoining landowner's health, welfare and safety.



§ 54-5-138 - Contracts for mowing rights-of-way, and litter collection.

(a) Notwithstanding other law to the contrary, for contracts for the mowing of rights-of-way and litter collection, or either of them, bids may be accompanied by letters of credit in the amount of five percent (5%) of the bid, in lieu of proper bonds, to guarantee execution of the contract.

(b) All contractors with whom contracts are made for the mowing of rights-of-way and litter collection, or either of them, may provide, in lieu of bonds, letters of credit guaranteeing the department alone the faithful discharge of the contract, and for no other reason.



§ 54-5-139 - Maintenance contracts with counties.

(a) The commissioner may enter into a contract with a qualified county to perform maintenance activities upon the rights-of-way of state highways located outside municipalities and metropolitan governments.

(b) The department of transportation shall reimburse the county on an actual cost basis.



§ 54-5-140 - Improvements by local governments -- Approval -- Maintenance.

(a) Cities, counties and metropolitan governments are authorized, within their respective jurisdictions, to make improvements to existing highways on the system of state highways, or to construct additions to the system, with the approval of the commissioner. The work may be accomplished by qualified persons provided by the city, county, or metropolitan government, or by contracts with qualified contractors.

(b) When the work provided for in subsection (a) is undertaken, the commissioner shall have the authority to approve the plans and specifications for conformity to state standards. Following completion of the construction in conformity with the plans and specifications, the department shall assume responsibility for the maintenance of the highways.



§ 54-5-141 - Highway rights-of-way -- Retention for scenic or environmental purposes.

The department shall consider whether highway rights-of-way are suitable for retention in order to restore, preserve, or improve the scenic beauty and environmental quality adjacent to the highway, prior to declaring the rights-of-way surplus and conveying them for uses other than highways. The department is encouraged to retain, rather than dispose of, its interests in these rights-of-way.



§ 54-5-142 - Designation of bicycle routes.

The commissioner may designate and appropriately mark on appropriate state highways, or portions of state highways, routes for the use of bicycles.



§ 54-5-143 - Welcome signs.

(a) The department of transportation is directed to include the language "The Volunteer State" on all highway signs welcoming visitors to the state. The language shall be added to the signs whenever the signs are replaced or modified for another purpose.

(b) Notwithstanding any rule, regulation or law to the contrary, a city, county or metropolitan "welcome" sign erected on a state right-of-way prior to February 14, 1994, shall not be required to be removed, relocated or dismantled by the department of transportation. Nothing in this section shall be construed to preclude a city, county or metropolitan government from entering into an agreement with the department to remove, relocate or dismantle a "welcome" sign.



§ 54-5-144 - Memorial to fallen Tennessee national guardsman.

Any segment or structure named on State Route 840, the "Tennessee National Guard Parkway" as designated by chapter 35 of the Public Acts of 2005, shall be dedicated as a memorial to a fallen Tennessee national guardsman.



§ 54-5-145 - Definition of driver under the influence -- Limitation of liability for accidents in road construction zones.

(a) (1) In this subsection (a), "driver under the influence" means a driver who was under the influence of any intoxicant, marijuana, narcotic drug, or drug producing stimulating effects on the central nervous system, or the alcohol concentration in such person's blood or breath was eight-hundredths of one percent (.08%) or more in violation of title 55, chapter 10, part 4.

(2) In a civil action for the death of or injury to a person, or for damage to property, against the department of transportation or its agents, consultants, or contractors for work performed on a highway, road, street, bridge, or other transportation facility when the death, injury, or damage resulted from a motor vehicle crash within a construction zone in which the driver of one (1) of the vehicles was under the influence as defined in subdivision (a)(1), or one (1) of the drivers was convicted of reckless driving in violation of § 55-10-205, and the driver's reckless driving or driving under the influence was a cause in fact and proximate cause of the accident, then it is presumed that the department of transportation, its agents, consultants, or contractors, are not the cause in fact and proximate cause of the accident and any death, injury, or damage resulting from the accident. This presumption can only be overcome if the malicious, intentional, fraudulent or reckless misconduct of the department of transportation, or of its agents, consultants, or contractors, was a proximate cause of such person's death, injury, or damage.

(b) (1) A contractor who constructs, maintains, or repairs a highway, road, street, bridge, or other transportation facility for the department of transportation is not liable to a claimant for personal injury, property damage, or death arising from the performance of such construction, maintenance, or repair if, at the time of the personal injury, property damage, or death, the contractor was in compliance with contract documents material to the condition that was the proximate cause of the personal injury, property damage, or death.

(2) The limitation on liability contained in this subsection (b) does not apply when a proximate cause of the personal injury, property damage, or death is a latent condition, defect, error, or omission that was created by the contractor and not a defect, error, or omission in the contract documents; or when the proximate cause of the personal injury, property damage, or death was the contractor's failure to perform, update, or comply with the maintenance of traffic safety plan as required by the contract documents.

(3) The contractor has a duty to provide the department of transportation with written notice of any apparent error or omission in the contract documents, and nothing in this subsection (b) shall be interpreted or construed as relieving the contractor of any obligation to provide the department of transportation with written notice of any apparent error or omission in the contract documents.

(4) Nothing in this subsection (b) shall be interpreted or construed to alter or affect any claim of the department of transportation against such contractor.

(5) This subsection (b) does not affect any claim of any entity against such contractor, which claim is associated with such entity's facilities on or in department of transportation roads or other transportation facilities.

(c) (1) In all cases involving personal injury, property damage, or death, a person or entity who contracts to prepare or provide engineering plans for the construction or repair of a highway, road, street, bridge, or other transportation facility for the department of transportation shall be presumed to have prepared such engineering plans using the degree of care and skill ordinarily exercised by other engineers in the field under similar conditions and in similar localities and with due regard for acceptable engineering standards and principles if the engineering plans conformed to the department of transportation's design standards material to the condition or defect that was the proximate cause of the personal injury, property damage, or death.

(2) This presumption can be overcome only upon a showing of the person's or entity's gross negligence in the preparation of the engineering plans and shall not be interpreted or construed to alter or affect any claim of the department of transportation against such person or entity.

(3) The limitation on liability contained in this subsection (c) shall not apply to any hidden or undiscoverable condition created by the engineer.

(4) This subsection (c) does not affect any claim of any entity against such engineer or engineering firm, which claim is associated with such entity's facilities on or in department of transportation roads or other transportation facilities.

(5) The engineer has a duty to provide the department of transportation with written notice of any apparent error or omission in the department of transportation's design standards, and nothing in this subsection (c) shall be interpreted or construed as relieving the engineer of any obligation to provide the department of transportation with written notice of any apparent error or omission in the department of transportation's design standards.

(6) Nothing in this subsection (c) shall be interpreted or construed to alter or affect any claim the department of transportation has against such engineer.

(d) In any civil action for death, injury, or damages against the department of transportation or its agents, consultants, engineers, or contractors for work performed on a highway, road, street, bridge, or other transportation facility, if the department, its agents, consultants, engineers, or contractors are immune from liability pursuant to this section or are not parties to the litigation, they may not be named on the jury verdict form or be found to be at fault or responsible for the injury, death, or damage that gave rise to the damages.






Part 2 - Municipal Streets

§ 54-5-201 - State highways routed through municipalities -- Contracting regarding rights-of-way.

(a) The department shall construct, reconstruct and improve streets and maintain the streets in municipalities over which traffic on state highways is routed; or enter into contracts with the municipalities in the state regarding the construction, reconstruction and improvement of streets and maintenance of the streets in municipalities over which traffic on state highways is routed, and is authorized to enter into contracts with municipalities regarding the acquisition of rights-of-way for those streets, and is authorized to expend state or federal funds, or both, in carrying out this section; provided, that where any federal funds are used in the construction or reconstruction of any street, the municipality shall first agree to comply with, and conform to, all federal and state requirements with reference to traffic regulations and street markings.

(b) (1) The state shall pay all the costs for any highway or parts of the highway designated and adopted by the department as and for a state or state and federal aid highway in the state's system of highways; provided, that a municipality may contribute sums that may be approved by its governing body to the cost.

(2) No municipality shall be required to pay or enter into an agreement to pay any part of the costs.

(3) However, the state's obligation for maintenance of its system of highways shall be governed by those limitations now set out by law, it being the intent of this section neither to enlarge nor to diminish present obligations for this maintenance.



§ 54-5-202 - Width and character of highways in municipalities.

The streets constructed, reconstructed, improved and maintained by the state shall be of a width and type that the department deems proper, but the width so constructed, reconstructed, improved and maintained shall not be less than eighteen feet (18'); and, in the case of resurfacing and maintenance, from curb to curb where curbs exist, or the full width of the roadway where no curbs exist.



§ 54-5-203 - Maintenance by municipality -- Reimbursement.

Where a municipality is organized for the care of its own streets, the construction, reconstruction, improvement and maintenance may be done by the municipality, which shall be reimbursed by the state; provided, that all expenditures shall be subject to the approval of the department.



§ 54-5-204 - Maintenance of highway by state.

Where a municipality is not organized to care for its own streets and roads, the construction or maintenance shall be done by the state, either by contract or state forces.



§ 54-5-205 - Streets for highways designated by department.

The department shall have sole jurisdiction over the selection of the streets through which traffic shall be routed.



§ 54-5-206 - Interstate highways routed through municipalities -- Maintenance by department.

The department is authorized to maintain the rights-of-way, pavement, and structures of streets over which interstate highway traffic is routed within municipalities and designated by the commissioner as part of the interstate and defense system of highways as defined by the Federal Highway Act of 1956; provided, that the department shall have no authority to maintain or operate lighting systems for or on the streets, but cities and municipalities may maintain and operate the systems in accordance with standards prescribed by the commissioner; and provided, further, that they shall be maintained and operated at the expense of the cities and municipalities.



§ 54-5-207 - Authority of commissioner upon failure of municipality to enter into or abide by agreement concerning acquisition and use of lands for streets.

In the event any municipality fails or refuses to enter into an agreement within thirty (30) days after the agreement has been submitted by the commissioner to the governing body of the municipal corporation, or fails or refuses to abide by or perform an agreement concerning the acquisition and use of lands for streets needed for the interstate and national defense highway system, and the commissioner decides that the highway and street program is being delayed, impaired, obstructed, or impeded in any manner, the commissioner is authorized and empowered to:

(1) Lay out, locate and construct streets, controlled streets and access or connecting streets within the municipality to become a part of the interstate and national defense system of highways by designation of the commissioner;

(2) Designate lands already dedicated to the use of the traveling public as a part of the interstate and national defense highway system; and

(3) (A) Acquire interests in lands occupied by publicly and privately owned utilities;

(B) Require the adjustment or relocation of the utility facilities;

(C) Enter into contracts relating to the utilities; and

(D) Maintain actions or suits in the courts when necessary so as to lay out, locate or construct streets designated as portions of the interstate and national defense system of highways.



§ 54-5-208 - Eminent domain within municipalities.

In the event it becomes necessary for the commissioner to proceed under this section and §§ 54-5-207, 54-5-209 and 54-5-210, the state, acting through the commissioner, is authorized and empowered to exercise the power of eminent domain within municipalities for streets designated as part of the interstate and national defense system of highways.



§ 54-5-209 - Acts of municipality that would cause loss of federal funds prohibited.

No municipality has the authority to enact any ordinance or do any other act that will cause the state to lose federal aid funds for such streets.



§ 54-5-210 - Legal status of streets unchanged.

Nothing in this section and §§ 54-5-207 -- 54-5-209 shall be construed as otherwise changing the character or legal status of city streets in any way and the distinctions made in this code between streets and highways are continued in full force and effect.



§ 54-5-211 - Designation of bicycle routes.

The responsible authority in each municipality may designate and appropriately mark on appropriate municipal streets, or portions of municipal streets, routes for the use of bicycles.






Part 3 - Entrances onto Highways

§ 54-5-301 - Regulations governing construction of entrances -- Penalty for illegal entrances.

(a) In order to prevent the obstruction or restriction of the flow of water along, across or under any highway on the state highway system, the impounding of water upon or within the highway, the damaging in any way or manner of the highway, or the interference with or creation of any damage or hazard to public travel, the commissioner is authorized and directed to make reasonable and proper rules and regulations governing the construction of entrances into highways in the state on the state highway system.

(b) Notwithstanding any law to the contrary, the construction of an unauthorized entrance onto a highway in the state highway system is an offense punishable as a Class B misdemeanor, punishable by a fine only of five hundred dollars ($500). If the entrance violates any rule or regulation of the department, the owner of the entrance shall have thirty (30) days to comply with all applicable rules and regulations. The department may impose a penalty of one hundred dollars ($100) for failure to comply with all applicable rules and regulations within thirty (30) days. Each day an entrance is in violation of this subsection (b) after the thirty-day period shall be considered a separate offense. The owner of an unauthorized entrance shall be civilly liable for any injuries proximately caused by the entrance.



§ 54-5-302 - Agreement prior to construction mandatory.

No person, firm, corporation or municipality shall construct any entrance into a highway in the state highway system without first having agreed to construct the highway in accordance with rules and regulations of the commissioner.






Part 4 - State Industrial Access Act

§ 54-5-401 - Short title.

This part shall be known and may be cited as the "State Industrial Access Act."



§ 54-5-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Department" means the department of transportation;

(2) "Industrial highway" means any extension of, or connection with the highway system, including state and federal highways, rural roads, and municipal streets, constructed under this part;

(3) "Industry" or "industrial" means facilities for the manufacture of goods or for the production or processing of commodities; ports or other distribution centers for the storage and shipment of goods; corporate or administrative headquarters of business firms; and any facility of a business which the department of economic and community development has determined to be eligible for a FastTrack industrial infrastructure and industrial site preparation grant or loan pursuant to §§ 4-3-715 -- 4-3-717; and

(4) "Municipality" means any county, incorporated city or town, or any public port authority or transportation authority in this state.



§ 54-5-403 - Industrial highways authorized.

(a) To facilitate the development and expansion of industry and to provide access to industrial areas, the department is authorized to use any powers granted to it under current law and this part to develop and construct industrial highways when there is a finding made jointly by the department and the department of economic and community development that the industrial highways are an appropriate and cost-effective means to secure the development of an industrial site or park.

(b) Municipalities are authorized to use any powers granted to them under current law and this part to participate in the construction and maintenance of the industrial highways.

(c) Each municipality shall be responsible for the maintenance of any industrial highway within the area of its ownership or control.

(d) Any industrial highway constructed under this part may be designated as a controlled-access highway under chapter 16 of this title.



§ 54-5-404 - State-local agreements.

The department is authorized to enter into agreements with municipalities regarding the acquisition of rights-of-way adequate for present and foreseeable needs and the proportion of preliminary engineering, design, and construction costs to be paid by the state and by the municipality.



§ 54-5-405 - Limitation on state.

(a) The state shall not share in the cost of constructing any part of an industrial highway within an industrial site or park or privately owned tract of land, unless the part of the industrial highway is a link in a highway serving areas beyond the industrial site or park or privately owned tract of land, in which case the rights-of-way or easements shall be conveyed to the state or municipality, as in the case of other highways.

(b) It is the intent of this part to provide access to industrial areas where other means are inadequate and not to contribute to the internal development of any site, part or tract of land.



§ 54-5-406 - Funds to be used.

(a) In effectuating the purposes of this part, the department is authorized to use highway funds not specifically allotted by legislative action to other categories of highway construction and maintenance.

(b) Notwithstanding § 54-5-405, cities and counties within this state may and are expressly authorized to use any funds available to them for the construction and maintenance of industrial highways, roads, and streets within their boundaries or within, or adjacent to, or in close proximity to any industrial sites or parks owned or partially owned by them, or lands owned or held by them for industrial use, when, in the opinion of a majority of the members of the governing body of any city or county within this state, they will facilitate industrial development and expansion.






Part 5 - Local Interstate and Fully Controlled Access Highway Connector Act

§ 54-5-501 - Short title.

This part shall be known and may be cited as the "Local Interstate and Fully Controlled Access Highway Connector Act."



§ 54-5-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Department" means the department of transportation;

(2) "Local agency" means any county or incorporated city or town in this state;

(3) "Local interstate or fully controlled access highway connecting route" or "connector" means a roadway, or segment of a roadway, that will provide, or facilitate, appropriate ingress and egress, between an interstate highway or fully controlled access highway facility and a roadway that is of important benefit to a populous locality;

(4) "Major thoroughfare system" means the system of arterial and collector streets serving an urban-like developed area; and

(5) "Project" includes all of the phases of work required to produce a completed connector, including location, design, acquisition of rights-of-way, relocation of utility facilities, the cost of which is not the legal obligation of the owners thereof, and the construction or reconstruction of the connector.



§ 54-5-503 - Interstate connecting routes authorized.

In order for the citizens of the state to get the greatest possible use from the interstate highway system or fully controlled access highways, the department is authorized to use any powers granted under any general law to establish a system of connectors so located and spaced as to furnish adequate access to the interstate highway system or fully controlled access highways from the existing road and street networks along the interstate system or fully controlled access highways.



§ 54-5-504 - Length of connectors.

The connectors shall be limited in length from their respective intersections with a segment of the interstate highway or fully controlled access highway to a connection with the first existing adequate facility or to a connection with the street system of the first population center on the route. In the case of an urban connection, the length shall be limited to an adequate connection with the major thoroughfare system.



§ 54-5-505 - Existing routes -- Determination of adequacy.

Tolerable standards for establishing adequacy of existing routes shall be those of the department used in highway planning, based on estimated traffic in 1975, and adequacy shall be determined by the department.



§ 54-5-506 - Administration and specifications.

The department has the responsibility for administering each project and establishing the specifications that are appropriate for each contemplated connector.



§ 54-5-507 - State-local agreements.

(a) The department will receive proposals from local agencies, either city or county, for the construction of a connector. Proposals shall contain an agreement on the part of the local agency to participate in the amount of fifty percent (50%) of the cost of the project, and to maintain the connectors at its own expense after completion of the project. The department shall receive the proposals on the basis of coordinated development of access to the various sections of interstate highway routes or fully controlled access highways as they become open to traffic, and in accordance with established departmental criteria for priority of construction and in accordance with the availability of funds.

(b) In no event shall the engineering phase of a connector project be begun by the department until the entire cost of the engineering, as estimated by the department, is deposited with the department by the local agency.

(c) After the engineering phase of the project has been completed, the right-of-way phase of the project shall not be begun by the department until fifty percent (50%) of the cost of the right-of-way phase of the project, as estimated by the department, is deposited with the department by the local agency.

(d) (1) After the right-of-way phase of the project has been completed, the construction phase of the project shall not be begun by the department until fifty percent (50%) of the remaining cost of the project, as estimated by the department, is deposited with the department by the local agency.

(2) In arriving at the amount mentioned in subdivision (d)(1), the local agency shall receive a credit of fifty percent (50%) of the amount deposited by the local agency for the engineering phase.

(e) In the event the local agency does not deposit with the department fifty percent (50%) of the cost of the right-of-way phase of the project, as estimated by the department, within sixty (60) days after the completion by the department of the engineering for the project, or should the local agency not deposit with the department fifty percent (50%) of the cost of the construction phase of the project, as estimated by the department, within sixty (60) days after the completion by the department of the right-of-way phase of the project, the department may, at its option, terminate any agreement with the local agency with respect to the local connector, and any funds deposited with the department by the local agency for the engineering phase or the right-of-way phase, or both, shall become part of the general highway fund free from all claims by the local agency.

(f) In the event the local agency does not deposit with the department fifty percent (50%) of the cost of the construction phase of the project as provided for in subsection (d), and the department exercises its option to terminate any agreement with the local agency with respect to the project, the local agency shall pay to the department, upon written demand, the actual amount necessary to reimburse the department for expenditures made in accomplishing the engineering and right-of-way phases after deducting the amounts previously deposited by the local agency as the entire estimated cost of the engineering phase and as fifty percent (50%) of the estimated cost of the right-of-way phase.

(g) In the event of the failure of the local agency to fully comply with this section, the department shall be authorized to receive any funds, excluding rural roads and federal-aid secondary roads funds, that would otherwise be payable to the local agency for highway purposes from the state, until the department has recovered the amount necessary to result in the fifty percent (50%) financial participation in the actual total cost of any phase, or reimbursement in full, as provided for in subsection (a), (c) or (d).

(h) Following the completion of the project, the department shall determine the actual total cost of the project and either pay to or receive from the local agency an amount that results in the equal financial participation by the parties in the total cost of the project.

(i) It is the intent of this part for the local agency to participate in the cost of connector projects with road or street funds of the local agency that shall, in no event, include in any part funds from the rural roads program or the federal-aid secondary roads program.

(j) The maintenance of any road designated as a connector under this part shall be the responsibility of the local agency that participated in the cost of the project.



§ 54-5-508 - Funds to be used.

In effectuating the purposes of this part, the department is authorized to use funds appropriated to the department for this purpose.






Part 6 - Signal Lights

§ 54-5-601 - Maintenance of signal light on state highway without commissioner's approval -- Misdemeanor.

Any person who installs or maintains a signal light on a state highway without having secured prior written approval of the commissioner commits a Class C misdemeanor.



§ 54-5-602 - Signal light declared public nuisance.

A signal light installed and maintained on a state highway without the authority of the commissioner is declared a public nuisance that may be abated by the employees of the department at the direction of the commissioner or, upon the commissioner's request, by any peace officer, or by civil actions or suits brought in the circuit or chancery courts as provided by the general law.



§ 54-5-603 - Inapplicable within boundaries of municipal corporation.

This part shall not apply within the boundaries of municipal corporations.






Part 7 - Directional Signs

§ 54-5-701 - [Repealed.]

HISTORY: Acts 1953, ch. 31, § 1 (Williams, § 2799.1); T.C.A. (orig. ed.), § 54-536; Acts 1989, ch. 591, § 113; repealed by Acts 2013, ch. 472, § 2, effective July 1, 2013.



§ 54-5-702 - [Repealed.]

HISTORY: Acts 1953, ch. 31, § 2 (Williams, § 2799.2); T.C.A. (orig. ed.), § 54-537; repealed by Acts 2013, ch. 472, § 2, effective July 1, 2013.



§ 54-5-703 - Signs not to be erected along highways designated as main traveled roads.

No person not of the department shall erect a sign of any character upon the right-of-way of any street, road, or highway, outside of incorporated municipalities, designated by the department as a main traveled road and included in the general highway plan of the state.



§ 54-5-704 - Directional signs on interstate highways denoting historic sites.

The department is directed to expand its interstate highway marking program by erecting and maintaining signs denoting Tennessee-owned historic sites, the signs to indicate the exit providing the closest and most direct access to the facility.



§ 54-5-705 - Historic sites eligible.

Tennessee-owned historic sites not currently marked are or will become eligible for interstate directional signs only if they are located within ten (10) miles of an interstate highway and if they are open to the public on a year-round basis.



§ 54-5-706 - Erection and placement of directional signs.

The department is directed to mark the appropriate exit to eligible facilities by erecting two (2) identifying signs of a size and color suitable for ready observation by the motorist on the interstate highway. The first of these signs shall be placed a proper distance before the exit and the second shall be placed at the exit and may be incorporated into the directional sign normally erected to indicate the city or connector route served by the exit. The signs shall be erected facing both directions of travel on the interstate route.



§ 54-5-707 - Advice of departments of education, and environment and conservation, and historical commission.

The departments of education, and environment and conservation, and the Tennessee historical commission are directed to cooperate with and to assist the department of transportation by advising the department concerning those historic sites that are or shall become eligible for interstate directional signs.



§ 54-5-708 - Directional signs denoting certain educational institutions.

It may be the duty of the department to implement a directional signing program for all institutions of higher learning, state colleges of applied technology, and state-operated special schools throughout the state, as follows:

(1) Institutions that are located within ten (10) miles of an interchange on the federal-aid interstate system of highways shall be signed on the interstate highway system; provided, that all state community colleges may be signed on the highway system if the colleges are within nineteen (19) miles of an interchange on the highway system. Each institution meeting this criterion shall be signed at only one (1) interchange and shall be signed at the closest location, except where more than two (2) destinations are required to be signed at the same interchange. When this condition occurs, the two (2) closest institutions to the interchange shall be signed, with the remaining institution or institutions being signed at the second closest interchange;

(2) Institutions that are not signed on the federal-aid interstate system of highways shall be signed at the road entering the state highway system nearest the institution; and

(3) All signing shall meet federal highway administration requirements regarding the number of lines of sign legend, sign location and spacing.



§ 54-5-709 - Directional signs denoting wildlife management areas, wildlife refuges and state lakes.

(a) Notwithstanding any other law or rule and regulation to the contrary, the department of transportation is directed to implement a directional signing program on the state's state and federal highways denoting wildlife management areas, wildlife refuges and state lakes, established and operated pursuant to title 70.

(b) The department shall promulgate necessary rules and regulations to accomplish the effect and intent of this section. The regulations shall provide for the department to charge fees to cover the cost of signing.



§ 54-5-710 - Directional signs denoting certain airports.

The department is directed to implement a directional signing program on the state's section of the national system of interstate and defense highways denoting airports located not more than ten (10) miles from the highway as follows:

(1) All such airports providing service to five thousand (5,000) commercial passengers per day if the airport is located in a county having a population of more than one hundred thousand (100,000), according to the 2000 federal census or any subsequent federal census;

(2) All such airports providing service to three thousand (3,000) commercial passengers per day if the airport is located in a county having a population of less than one hundred thousand (100,000), according to the 2000 federal census or any subsequent federal census; and

(3) All such airports that are regional airports:

(A) Having at least a six thousand foot (6000') runway with at least two thousand three hundred feet (2,300') of approach lead in strobe lights;

(B) Having at least fifty-eight (58) hangars;

(C) Complying with all federal design/safety standards;

(D) Having an instrument landing system with distance measuring equipment (ILS/DME);

(E) Serving as the prime staging area for regional disaster preparedness and relief; and

(F) Providing full-time trauma hospital flight access service.






Part 8 - Relocation of Utilities

§ 54-5-801 - Declaration of policy.

(a) The construction of modern highways is necessary to promote public safety, facilitate the movement of present day motor traffic, both interstate and intrastate in character, and to promote the national defense, and in the construction of the highways it is also in the public interest to provide for the orderly and economical relocation of utilities when made necessary by highway improvements, including extensions of highways within urban areas, without occasioning utility service interruptions or unnecessary hazards to the health, safety and welfare of the traveling or utility consuming public.

(b) Utilities have been authorized by statute or charter provisions for many years to locate their facilities within the boundaries of public roads and streets in this state, because utilities are vital to the health, safety and welfare of the citizens of this state, and further:

(1) The business and activities of utilities involve the rendition of essential public services to large numbers of the general public, and no cessation of utility service is permitted without authority of law;

(2) The financing of utilities involves the investment of large sums of money, obtained from municipal funds and subscribing members of the general public;

(3) The development and extension of utilities directly and vitally affect the development, growth and expansion of the general welfare, business and industry of this state; and

(4) All persons in this state are actual or potential consumers of one (1) or more utility services, and all consumers will be affected by the cost of relocation of their utilities as necessary to accommodate highway improvements.

(c) Public highways and streets are intended principally for public travel and transportation; but they are also intended for proper utility uses in serving the public, as authorized by charter provisions or other applicable laws of this state, and the utility uses are for the benefit of the public served. Without making use of public ways, utility lines could not reach or economically service the adjacent public, particularly in urban areas.

(d) Federal aid highways of the interstate system, including extensions of the highways in urban areas, serve the need of nonlocal and long distance traffic.

(e) The municipality that owns and operates its own utilities is a political subdivision of the state and lawfully holds all of its utility properties, real and personal, and other facilities in a proprietary capacity, and owns or has a real property interest in the streets, easements and other public ways in, under, and over which the utility facilities are installed.

(f) The obligation of the utility relocations is a burden on the public in this state, whether initially borne by the state or the municipally or cooperatively owned utility or in part by both, and it is, therefore, in the public interest that the burden be minimized to the extent that same can be done consistently with the principal purpose of the streets and highways for vehicular movement of persons and property; therefore, it is the intent of the general assembly to ensure that the state's police power in requiring relocation of utilities shall be exercised in a reasonable manner.

(g) Utility relocations necessitated by construction of the interstate highway system, extensions of the highway system, or improvements to the highway system are a public governmental function, properly a part of the construction, and, to the extent in this part provided, utility relocations shall be made at state expense; however, although made in obedience to the commissioner's orders in exercise of the police power under this part, relocations under this part for which compensation is not provided by this part or otherwise by law are declared to be damnum absque injuria and no claim therefor shall be enforceable against the state. Utility relocations to which this part are applicable shall be made only in pursuance of this part.

(h) The statements in this section are legislative determinations and declarations of public policy, and this part shall be liberally construed in conformity with its declarations and purposes to promote the public interest.



§ 54-5-802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Betterment" means any upgrading of the facility being relocated that is not attributable to the highway construction and is made solely for the benefit of, and at the election of, the utility;

(2) "Commissioner" means the commissioner of transportation;

(3) "Cost of relocation" means the entire amount paid by or on behalf of the utility properly attributable to the relocation after deducting from that amount any betterment of the new facility and any salvage value derived from the old facility. The cost of relocation may include, but is not limited to, engineering, removal, and installation costs, but shall not include inspection costs or the cost of any betterment to the utility's facilities;

(4) "Department" means the department of transportation;

(5) "Public highway" means any highway included on the state highway system or interstate system and any highway, road or street that is owned, maintained, or owned and maintained by a county or municipality, including the right-of-way for the highway, road or street;

(6) "Relocation" means the adjustment of a utility facility as the commissioner determines is necessary or appropriate in connection with the construction or reconstruction of a public highway. Relocation includes:

(A) Removing and reinstalling the utility facility, including necessary temporary facilities;

(B) Moving, rearranging or changing the type of existing facilities;

(C) Taking any necessary safety and protective measures; and

(D) The construction of a replacement facility that is both functionally equivalent to, but not a betterment of, the existing facility and necessary for continuous operation of the utility service, the project economy or sequence of highway construction;

(7) "Salvage value" means the amount received from the sale of utility property that has been removed or, if retained for reuse, the amount at which the recovered material is charged to the utility's accounts; and

(8) "Utility" means a privately, publicly or cooperatively owned line, facility or system used, available for use or formerly used to transmit or distribute communications, electricity, gas, liquids, steam, sewerage, or other materials to the public.



§ 54-5-803 - Relocation of utility facilities authorized -- Obligations of utility -- Agreements for relocation and cost.

(a) The commissioner may by order, after notice and hearing, provide for the relocation of utility facilities within a public highway, including, if required, the entire removal from the public highway of certain facilities except as necessary to serve abutting premises or as necessary to cross the highway, and may require any utility as defined in § 54-5-802 to make or suffer the specified relocation, upon a finding that the action provided for is necessitated by highway improvement determined by the commissioner as a matter of policy relating to the design, construction, location and maintenance of public highways. The commissioner shall direct and control the reasonable manner and time of effecting the relocation so as to promote the public interest in the highway improvement without undue cost or risk and without impairment of utility service, whether the commissioner undertakes the relocation on behalf of the state or requires the utility to perform the relocation. If undertaken by the commissioner, the commissioner may contract the relocation work.

(b) The obligations of the utility, as defined in § 54-5-802, shall be to make or suffer relocation required by the commissioner, and to relocate cooperatively and in the reasonable manner and time as prescribed by the commissioner, and to advance and pay all costs incurred in effecting relocation that the state is not authorized to pay under this part or otherwise by law. It shall not be grounds for delay in relocation that a dispute exists over the cost of relocation or the method of paying or sharing the cost.

(c) The commissioner is authorized to enter into an agreement with a utility as defined in § 54-5-802 with respect to any relocation, the time and manner of its accomplishment and the payment and sharing of the cost incurred in effecting relocation, all upon reasonable terms and conditions that the commissioner approves as necessary or appropriate in the interest of a public highway program in this state. No notice, hearing or other proceeding under this part shall be required.



§ 54-5-804 - State to pay certain relocation costs -- Exceptions -- Reimbursement payments.

(a) The commissioner is authorized to reimburse a utility for the cost of relocation, and to include the cost as a highway construction project cost, where the cost of relocation arises from the relocation of a utility facility located on a public highway right-of-way and the highway construction project is undertaken by the department, subject to the following conditions:

(1) The utility shall fully comply with § 54-5-854(b), including the preparation and submission to the department of the utility's relocation plan, cost estimate and schedule of calendar days for completing the relocation, within the time period specified or within an additional time that may be allowed under § 54-5-854(b); and

(2) The utility shall either:

(A) Enter into a written agreement with the commissioner to include the relocation as a part of the department's highway construction contract; provided, however, that the agreement may provide that the utility shall perform certain relocation work with its own union employees as required under a negotiated organized labor contract; but, in that case, the utility shall be required to reimburse the department for all relocation costs if it fails to timely perform its relocation work as provided in the agreement with the commissioner; or

(B) Enter into a written agreement with the commissioner to remove all utility facilities that conflict with the highway construction, as determined by the department, prior to the letting of the department's construction contract, and otherwise perform and complete the utility relocation in accordance with approved relocation plans and schedule of calendar days; provided, however, that the agreement may provide that, in the event that the department does not undertake the highway construction project within a specified time, the utility shall be reimbursed for the relocation work it has timely performed in accordance with the approved plans and schedule.

(b) Notwithstanding any other law to the contrary, the utility shall be responsible, at its own expense, to inspect all phases of the utility relocation to ensure that the removal, installation, or removal and installation of the utility facility is done in accordance with all applicable specifications and safety codes.

(c) The cost of relocation for which a utility may be reimbursed under subsection (a) shall nevertheless be borne in full by the utility without reimbursement by the department where, if required by law, the utility does not have a valid permit to locate on the public highway right-of-way from the department or from the county or municipality having jurisdiction over the right-of-way.

(d) The department shall make no reimbursement payment to a utility as authorized under subsection (a), unless and until the commissioner is satisfied that the relocation has been performed in accordance with the relocation plans and schedule of calendar days approved by the department.

(e) To ensure that the department never pays any cost of relocation for which it cannot receive proportionate reimbursement under any federal aid highway act, if the United States department of transportation finally determines that the cost of relocation is not reimbursable to the department from federal funds, or that the cost of relocation is less than the amount reimbursed to the utility by the department, the utility so reimbursed shall repay to the department the difference between the amount reimbursed to the utility and the cost of relocation finally determined by the department.



§ 54-5-805 - Hearing -- Notice -- Rules and regulations promulgated by commissioner -- Appeals.

(a) All hearings held under this part shall be public and upon not less than a fifteen-day written notice of the time, place and purpose of the hearing to each utility whose services or facilities may be affected, and to each municipality in which any part of the proposed highway improvement is to be located. Hearings may be held before the commissioner, or any representative designated by the commissioner, and at a place designated in the notice.

(b) A record of the testimony shall be taken at the hearing and a transcript of the hearing furnished to anyone upon request and payment of the cost of the transcript.

(c) The findings and orders shall be in writing and a copy of the findings and orders served upon the parties to the proceedings.

(d) The commissioner may promulgate rules to govern proceedings under this part.

(e) Any party aggrieved by any order may appeal to the chancery court of Davidson County within thirty (30) days of the entry of the order by filing a petition for review of the order. Upon receiving notice of the order, it shall be the duty of the commissioner or the commissioner's authorized agent to prepare and transmit a transcript of the record of the hearing, including all testimony, findings and orders, which shall be the record in the cause. If it is made to appear to the court that the order appealed from is unreasonable or unlawful, the order shall be vacated and annulled and the entire matter remanded to the commissioner for further proceeding consistent with the decision of the court; provided, that the appeal shall not operate as a stay of any order of the commissioner unless the court so orders.

(f) Any party aggrieved by the order or decision of the chancery court may appeal from the order or decision to the supreme court in accordance with the rules for appeals in civil cases.



§ 54-5-806 - Applicability of this part.

(a) The policy, principles and reimbursement provisions of this part shall apply equally to all other utilities, whether public, private or cooperatively owned, that furnish utility service including, but not limited to, water, electric power, sanitary sewer, storm sewer, steam, fuel gas and telephone or telegraph service through a system of pipes, conduits, cables, or wires devoted to public utility service.

(b) The policy, principles, and reimbursement provisions of this part shall apply to any and all highway projects that have not been completed on April 1, 1963, even though prior to April 1, 1963, the commissioner has required agreements with the affected utilities concerning the relocation work. The commissioner is authorized and directed to amend any and all existing agreements so as to conform to this part.



§ 54-5-807 - Nonapplicability of part.

This part shall not apply to:

(1) Any taking or damaging of property for which the utility is entitled to compensation pursuant to the constitution of this state or the United States or pursuant to any binding agreement inuring to the utility's benefit; and

(2) Any relocation of utility facilities located outside the boundaries of public streets, roads or highways.



§ 54-5-851 - Purpose.

The general assembly declares that it is the purpose of this section and §§ 54-5-852 -- 54-5-856 to regulate the removal, relocation, or adjustment of utility facilities occupying rights-of-way of highways when construction by the department makes removal, relocation, or adjustment necessary.



§ 54-5-852 - Definitions for §§ 54-5-851 -- 54-5-856.

As used in § 54-5-851, this section and §§ 54-5-853 -- 54-5-856, unless the context otherwise requires:

(1) "Approximate vertical and horizontal locations of underground utility facilities" means the depth below the existing ground line in accordance with the best information available to the owner, and the location on a strip of land at least four feet (4') wide but not wider than the width of the utility facility plus two feet (2') on either side of the utility facility;

(2) "Calendar days" means all days shown on the calendar;

(3) "Complete project plans" means the plans, including existing topography and proposed grades, that have been developed by the department for use in acquiring rights-of-way and/or negotiating with owners for installation, relocation or adjustment of utility facilities relative to construction. Additions or changes to the plans shall be given to the utilities as soon as they are available;

(4) "Construction" means the work required to construct or reconstruct a highway in accordance with the plans and specifications;

(5) "Department" means the Tennessee department of transportation;

(6) "Highway" means a highway, road, or street that will be the subject of construction pursuant to a contract to be entered into between the department and a contractor;

(7) "Owner" means the owner, operator, user or joint user of utility facilities; and

(8) "Utility facility" means lines, pipes or other systems used, available for use, or formerly used to transmit or distribute communications, electricity, gas, liquids, steam, sewerage, or other materials.



§ 54-5-853 - Notification of owners -- Response -- Failure to reply.

(a) Before beginning construction, the department shall identify and notify the owners of utility facilities that occupy or may occupy the rights-of-way of all highways described in the notice on which construction is proposed to be performed, by certified mail, return receipt requested, addressed to the designated representative of the owners. The department shall make every reasonable effort to identify the current and correct mailing address for each such owner in order to give actual notice to the appropriate personnel responsible for planning the relocation or adjustment of utility facilities of each owner.

(b) Within sixty (60) days following the receipt of notice from the department, the owner shall inform the department, in care of the person sending the notice at the address listed in the notice, whether or not it is the owner of the utility facilities and if so, the type of utility service, description and general location of each facility.

(c) For each owner to whom a notice is sent and for whom no response is received by the department within sixty (60) days as to whether or not the owner has utility facilities at the highway location described in the notice, the department shall provide a second notice by certified mail, return receipt requested.

(d) Within ten (10) days following the receipt of the second notice from the department, any owner so notified shall inform the department, in care of the person sending the second notice at the address listed in the notice, whether or not it is the owner of the utility facilities and if so, the type of utility service, description and general location of each facility.

(e) The failure of an owner to comply with this section shall create a presumption that it is not such an owner, and the department and its contractor may then undertake construction without liability to the owner for damages to the owner's utility facilities, and in addition, the owner shall be liable to the department's contractor for damages resulting from the failure.



§ 54-5-854 - Project plans -- Copies -- Marking, approval, and changes -- Liability -- Civil penalties.

(a) When the department is informed of the existence of utility facilities pursuant to § 54-5-853, it shall provide each owner with a set of complete project plans either by providing the owner with a paper copy or a digital copy. The plans may be transmitted by hand delivery or return receipt mail, or by electronic transmission of a digital copy. Digital copies shall be in the format, and subject to such restrictions on use, as the department may specify.

(b) Within one hundred twenty (120) calendar days following the receipt of the plans, the owner shall mark on the plans, or on a copy of the plans, the approximate vertical and horizontal locations of underground utility facilities, approximate horizontal location of above-ground utility facilities, a description of each of its existing utility facilities and any proposed new location of the facilities and additional facilities within all rights-of-way shown on the project plans, and prepare a plan and a schedule of calendar days to accomplish the proposed new location. The project plans, or a copy of the plans, and the plan and schedule of calendar days, shall be returned to the department in care of the person whose name and address are listed on the project plans. Should coordination with other owners be required in order for an owner to prepare a plan and schedule of calendar days, or should changes to the project plans cause the utility to alter its relocation plan or schedule, then additional time shall be allowed, but in no case shall the additional time exceed the original one hundred twenty (120) calendar days by more than an additional forty-five (45) calendar days.

(c) (1) After the owner has submitted its plan and schedule of calendar days, the department may approve them if reasonable, or the department may otherwise reasonably direct the owner to install, relocate or adjust its utility facilities in accordance with an approved plan and schedule of calendar days. The department shall communicate approval or direction to the owner via certified mail.

(2) The department shall establish the date on which the owner may begin the installation, relocation or adjustment of its utility facilities, and the owner shall be given reasonable advance notice of the date by certified mail via a notice to proceed. The owner shall be free to order the required materials associated with the proposed utility relocation or adjustment at this time. No owner shall be notified to begin installation, relocation or adjustment until all health, governmental, and environmental regulatory agencies have approved the submitted plan where applicable.

(3) In the event the department and the owner fail to agree on a reasonable plan and schedule of calendar days to install, relocate or adjust the utility, the owner may proceed with the approved schedule under a reservation of rights notice to the department. The notice shall be filed within ten (10) days of the issuance of a notice to proceed by the department. The notice shall contain the owner's objections to the relocation schedule and shall state the reasons for the objections. The reservation of rights shall become a part of the administrative record for any subsequent contested case. If any subsequent contested case results in a revised plan and schedule of calendar days, then any penalty under subsections (g) and (h), shall be determined on the basis of the revised schedule.

(d) After the owner has completed the installation, relocation or adjustment, or any part of the installation, relocation or adjustment, and the department requires any additional relocation or adjustment, the department shall reimburse the owner for the cost incurred.

(e) The department shall give its contractor and the owner notice of any change in highway construction that would require any additional relocation or adjustment and the owner shall be given an agreed reasonable time to accomplish the work. In addition, the department shall reimburse the owner for the costs of all materials that have been purchased in association with the utility relocation or adjustment that cannot be utilized as a result of the change in the project.

(f) The department's contractor shall be liable for any damages negligently inflicted to the owner's utility facilities occurring during the time provided in the schedule of calendar days for installation, relocation or adjustment, or during the approved time for any additional relocation or adjustment.

(g) If any owner fails to comply with and implement this section, the contractor, with the consent of the department, may then undertake construction without liability to the owner for damages to the owner's utility facilities, and in addition, the owner shall be liable to the department's contractor for damages resulting from the failure.

(h) (1) (A) If the owner fails to complete the required installation, relocation or adjustment of its utility facilities within the approved schedule of calendar days as approved by the department, the commissioner of transportation shall have the authority to assess and collect from the owner a civil penalty in the amount of five hundred dollars ($500) for each calendar day after the scheduled completion date that the owner fails to complete the required installation, relocation or adjustment. Owners having less than three thousand (3,000) customers shall be subject to the assessment of a civil penalty not to exceed two hundred fifty dollars ($250) per calendar day when the owner fails to complete the required installation, relocation or adjustment of its utility facilities within the approved schedule of calendar days.

(B) The failure of another owner to sufficiently complete its required installation, relocation or adjustment of utilities that interferes with the owner's relocation plan shall constitute an affirmative defense to the assessment of a civil penalty pursuant to this section.

(2) Notwithstanding any provision of this subsection (h) to the contrary, no civil penalty shall be assessed for delays that result from catastrophic weather events or acts of God.

(3) During the course of the utility relocation phase of the project, each owner that is installing, relocating or adjusting its utility facilities shall furnish the department and all other such owners with monthly progress reports regarding the status of the relocation of its utility facility, until its relocation is completed. It shall be sufficient to comply with this subsection (h) if the owner regularly reports progress during the course of pre-construction meetings held by the contractor and the department. The content of the reports shall be reflected in the minutes of the meetings and the minutes shall constitute the monthly progress report required under this subdivision (h)(3), whether or not the meetings are held on a monthly basis.

(4) The department shall give the owner written notice of the intent to assess a civil penalty and the opportunity to appear before the commissioner or the commissioner's designee to show cause why the penalty should not be assessed. Upon finding that a civil penalty should be assessed, the commissioner or the commissioner's designee shall issue an appropriate order to the owner. If the civil penalty has not been paid in full within ninety (90) days after the entry of the order, the matter shall be turned over to the attorney general and reporter for collection, and the owner shall be liable for all expenses associated with the enforcement action, including court costs and attorneys' fees.

(5) Appeals of any decision to assess a civil penalty pursuant to this section shall be undertaken pursuant to the normal procedures for appeal of agency decisions in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(6) The moneys collected as civil penalties under this subsection (h) shall be paid into the fund set aside for the utility relocation loan program established under § 67-3-901.



§ 54-5-855 - Revised cost estimate -- Reimbursement of engineering costs.

(a) In the event the department does not notify the owner by certified mail of the approved plan and schedule of calendar days and date for beginning installation, relocation or adjustment within six (6) months after their submission, then the owner shall be allowed to submit a revised cost estimate, when applicable, which shall be incorporated into the utility relocation contract.

(b) In the event the department does not undertake the proposed project within one (1) year after the final approval of the utility relocation plan, the department shall reimburse the owner for all costs of engineering.



§ 54-5-856 - Liaison between owner and contractor.

The department's resident engineer shall act as liaison between the owner and the department's contractor on any project to which §§ 54-5-851 -- 54-5-855 and this section are applicable.






Part 10 - Memorial Highways

§ 54-5-1001 - Blue Star Memorial Highways designated.

(a) Those portions of interstate and defense highways I-24, I-75, and I-81 within Tennessee and that portion of State Highway 40 (United States Highway 64) from Chattanooga to the Tennessee-North Carolina state line are designated Blue Star Memorial Highways.

(b) That portion of State Highway 57 (United States Highway 72 -- Poplar Avenue) lying within Shelby County is also designated as a Blue Star Memorial Highway, and in addition to any signs erected in accordance with § 54-5-1002, the department shall consult with organizations and institutions located on the highway, including veterans' hospitals, concerning appropriate signs along the highway.

(c) That portion of United States Highway 45 West from the Madison-Gibson County line to the Gibson-Obion County line is also designated as a Blue Star Memorial Highway, and in addition to any signs erected in accordance with § 54-5-1002, the department shall consult with organizations and institutions located on the highway, including veterans' hospitals, concerning appropriate signs along the highway.

(d) That portion of United States Highway 25 West lying within Cove Lake State Park in Campbell County is also designated as a Blue Star Memorial Highway.

(e) That segment of United States Highway 641 within Henry County, from the Tennessee-Kentucky state boundary to the Henry County-Benton County boundary, is also designated as a Blue Star Memorial Highway.

(f) That segment of State Route 14 within Shelby County, from the Tipton County-Shelby County boundary to that route's intersection with Interstate 240, is also designated as a Blue Star Memorial Highway.



§ 54-5-1002 - Signing and marking of Blue Star Memorial Highways.

The department is authorized to cooperate with concerned public and private groups to develop and implement a program for signing and marking the highways designated in § 54-5-1001.



§ 54-5-1003 - [Repealed.]

HISTORY: Acts 2002, ch. 792, § 5; repealed by Acts 2013, ch. 308, § 2, effective July 1, 2013.






Part 11 - Specific Service Signs

§ 54-5-1101 - System authorized -- Guidelines -- State Route 840.

(a) There is authorized to be established a system of specific service signs within the rights-of-way of highways on the interstate system and on adjoining public roads in the vicinity of the highways for the purpose of advising the traveling public of specific business establishments within certain eligible categories. Multi-lane, fully controlled-access roads are permitted to participate in the specific service sign system in accordance with the guidelines established for the program, and the commissioner of transportation is directed to add the roads to the system. If space is available, a specific business establishment shall not be excluded from participating in the specific service sign program because the establishment does not serve breakfast. The establishment may occupy any available space on a specific service sign if doing so would not exclude a business establishment that does serve breakfast.

(b) The specific service signs shall be within the guidelines prescribed by the Manual on Uniform Traffic Control Devices.

(c) As portions of State Route 840 are opened, these portions shall be included in the specific service sign program provided for in this part; provided, that eligibility of interchanges and businesses for participation in this program shall be determined in accordance with regulations that the commissioner has promulgated pursuant to this part.

(d) (1) Notwithstanding any provision of this part to the contrary, the commissioner of transportation is authorized, subject to the approval of the federal highway administration, to erect specific service signs at Exit 1 (United States Highway 41) on Interstate Highway 75 in Hamilton County; provided, however, that, due to safety considerations, no more than one (1) sign panel may be erected on either approach to the exit and the categories of specific service signs available shall be limited to food and lodging.

(2) Notwithstanding any provision of this part to the contrary, the commissioner of transportation is authorized to erect specific service signs at Exit 1 (United States Highway 41) on Interstate 24 and 75 in Hamilton County to provide one (1) sign panel for the categories of gas and camping.



§ 54-5-1102 - Powers of department -- Construction contracts.

(a) The department has the authority to provide for the construction and administration of specific service signs.

(b) The department may enter into contracts for construction of specific service signs, the contracts to be subject to §§ 54-5-113 -- 54-5-127.



§ 54-5-1103 - Administrative service contracts -- Bidding lease payments.

(a) (1) Except as provided in this section, the department shall enter into contracts for the administration of specific service signs. The department may, however, carry out the administration of specific service signs to provide continuity of the program in the case of default of an administrative contractor, or in the interim period between administrative contracts, and to fulfill statutory or regulatory changes made to the program during an existing administrative contract where the administrative contractor is unwilling to provide for statutory or regulatory additions to the program under the terms of the existing contract, and other terms that the department deems appropriate.

(2) Contracts for administrative services include the marketing, management, and maintenance of specific service signs. Any administrative services contract awarded must include provisions requiring an appropriate corporate surety performance bond, security or cash.

(b) Nothing in this section shall be construed as preventing the commissioner from determining whether provision of administrative services for the entire state should be the basis for bids, or whether the provision of the services for segments of the state should be the basis for bids.

(c) Notwithstanding § 12-3-102(a)(8), any contract to perform administrative services shall be awarded to the contractor whose proposal offers the best value for the state rather than the least cost to the retail user of the signs. In determining the best value for the state, the department may consider:

(1) The quality of service offered;

(2) The contractor's overall qualifications to partner with the department. This includes determining fair market value of advertising space and establishing a fee structure that provides a combination of revenue to the department and fair pricing to the advertisers;

(3) The contractor's financial resources and ability to perform;

(4) The percentage of revenue sharing provided to the department by the contractor; and

(5) Any other factor the department considers relevant.



§ 54-5-1104 - [Repealed.]

HISTORY: Acts 1988, ch. 696, § 8; repealed by Acts 2013, ch. 471, § 2, effective May 20, 2013.



§ 54-5-1105 - Award of contracts to Tennessee based enterprises.

(a) Notwithstanding any law or this part to the contrary, all contracts entered into by the state pursuant to this part shall be awarded to Tennessee-based business enterprises.

(b) [Deleted by 2013 amendment, effective July 1, 2013.]



§ 54-5-1106 - Nonconforming billboards.

No lease payments, royalty payments, or funds of any type received by the state pursuant to this part shall be used for the purchase of nonconforming billboards or used as payment for the taking or removal of nonconforming billboards.



§ 54-5-1107 - Outdoor advertising provisions unaffected.

This part shall not in any manner affect the authorization or regulation of outdoor advertising as set forth in this code.



§ 54-5-1108 - Rules and regulations.

The commissioner shall promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the construction and administration of specific service signs.



§ 54-5-1109 - [Repealed.]

HISTORY: Acts 1988, ch. 696, § 14; 1990, ch. 721, §§ 1-3; 1993, ch. 94, § 1; repealed by Acts 2013, ch. 308, § 28, effective July 1, 2013.



§ 54-5-1110 - Businesses qualified prior to July 1, 2001 -- Competitive selection process.

(a) Those food service businesses qualified under this program as of July 1, 2001, and that continue thereafter to be qualified and pay all fees required, shall not be replaced by any business that becomes qualified after July 1, 2001.

(b) Notwithstanding subsection (a), if the department elects to award advertising space based on a competitive selection process, the food service businesses qualified under the program as of July 1, 2001, will need to compete in such a competitive selection process and may be replaced by any business that submits a more competitive proposal under such a process.



§ 54-5-1111 - "RV friendly" service signs for businesses that cater to recreational vehicles.

(a) Subject to the prior approval of the federal highway administration, the department is directed to incorporate the use of "RV friendly" markers on specific service signs for business establishments that cater to the needs of persons driving recreational vehicles. A business establishment that qualifies for participation in the specific service sign program and that also qualifies as RV friendly may request that an RV friendly marker be displayed immediately adjacent to the establishment's business logo sign on the appropriate background sign panel. For purposes of this section, the RV friendly marker to be displayed shall be a marker approved by the federal highway administration in the Manual on Uniform Traffic Control Devices.

(b) In accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and subject to the approval of the federal highway administration, the department shall promulgate rules and regulations that are necessary to implement this section, including the promulgation of rules and regulations setting forth the minimum requirements that business establishments must meet in order to qualify as RV friendly. The requirements shall include, but shall not be limited to, the availability at each qualifying business establishment of parking spaces, entrances, and exits in sufficient number and of sufficient size and dimensions to easily accommodate recreational vehicles, and the presence of appropriate overhang clearances at all facilities, if applicable.

(c) For the purposes of assisting the federal highway administration in considering the approval of an RV friendly marker for incorporation into the Manual on Uniform Traffic Control Devices, the department is directed to submit a request to the federal highway administration for permission to experiment with the use of an RV friendly marker on specific service signs in accordance with this section.






Part 12 - Bicentennial Beautification Act of 1993

§ 54-5-1201 - Short title.

This part shall be known and may be cited as the "Bicentennial Beautification Act of 1993."



§ 54-5-1202 - Legislative intent.

It is the intent of the general assembly to:

(1) Develop a permanent roadside landscaping program within the department of transportation with emphasis on wildflower preservation and propagation;

(2) Beautify the state's roadways and enhance the aesthetics of the state's highway system while reducing maintenance costs; and

(3) Make the public more aware of the state's landscape diversity and improve environmental quality along the roadways.



§ 54-5-1203 - Wildflower program.

(a) The department of transportation shall continue the wildflower program.

(b) (1) The department shall plant in each of the four (4) regions of the state not less than twenty-four (24) acres of wildflowers along the highway system and at appropriate interchanges that are heavily traveled.

(2) For the purposes of this part, unless the context otherwise requires, "wildflowers" means plants or grasses that are native to the southeastern United States, and Tennessee in particular, when available.

(c) The department is encouraged to take measures to reduce mowing costs associated with this program. In rural areas beyond the immediate roadside identified as having existing high quality native wildflower habitats, mowing should be conducted only as necessary to encourage the full development of the wildflower habitats. The department of environment and conservation shall assist the department of transportation in identifying these sites.

(d) For the benefit of the traveling public and mowing crews, the areas shall carry appropriate notations stating that the wildflowers are present.



§ 54-5-1204 - Participation by community groups.

(a) It is the intent of the general assembly to encourage business groups, civic organizations, garden clubs, and individuals to assist, on a volunteer basis, in planting and maintaining Tennessee native wildflowers, other native plants, and other plants along the highway system and at appropriate interchanges that are heavily traveled.

(b) The commissioner of transportation may enter into formal agreements with business groups, civic organizations, garden clubs, and individuals for volunteer services to assist, on a volunteer basis, in planting and maintaining Tennessee native wildflowers, other native plants, and other plants along the highway system in accordance with plans devised by the commissioner after consultation with the volunteers.

(c) The commissioner may direct that appropriate signs be erected to recognize and express appreciation to a provider of volunteer services.



§ 54-5-1205 - Rules and regulations.

The department is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this part.



§ 54-5-1206 - Acreage in addition to acres already planted and cultivated.

The acres that are planted pursuant to this part shall be in addition to acres already planted and under cultivation. The acres planted as of July 1, 1993, shall be maintained and continued and shall be included in the required report.






Part 13 - Tourist Oriented Directional Signs

§ 54-5-1301 - Establishment of program -- Contracts.

(a) (1) The department of transportation is authorized to conduct a tourist oriented directional signs program, referred to as TODS, within the right-of-way of state highways by either the entry into administrative service and construction contracts or by the administration of the program with department personnel, at the option of the department.

(2) Contracts for administrative and construction services shall be subject to former §§ 12-4-109 -- 12-4-111 [See the Compiler's Notes]. Contracts for administrative or construction services shall include provisions requiring appropriate corporate surety performance bond, security or cash. Contracts for the services shall be awarded based on an objective, competitive bid basis to the lowest responsible bidder.

(3) Should the commissioner determine that it is in the best interest of the state for the department to conduct the program set forth in this part through the award of an administrative service or construction contract or contracts, the scope of the services provided by the contracts shall be at the discretion of the commissioner.

(b) TODS shall be available to lawful cultural, historical, recreational, agricultural, educational, or entertaining activities, state and national parks, and commercial activities that are unique and local in nature, and the major portion of whose income or visitors are derived during its normal business season from motorists not residing in the immediate area of the activity.



§ 54-5-1302 - Compliance with other requirements.

In all respects, the erection of TODS shall comply with:

(1) The Manual on Uniform Traffic Control Devices;

(2) Local zoning and local zoning authorities; and

(3) All laws and regulations for scenic highways, in accordance with chapter 17, part 1 of this title, and scenic parkways, chapter 17, part 2 of this title.



§ 54-5-1303 - Rules and regulations.

The department of transportation shall promulgate necessary rules and regulations to accomplish the effect and intent of this part. The regulations shall define eligible users of TODS; provide for the department to charge fees to cover the cost of signing; and address other topics suggested in the Manual on Uniform Traffic Control Devices.



§ 54-5-1304 - Competitive bidding.

With respect to a TODS sign, the department shall not enter into a contract for the procurement of signs or other goods or for contracts for services unless the contract is objectively and competitively bid, pursuant to former § 12-3-102(a)(8). The department shall not use the request for proposals (RFP) procedure in the contracting process. The signs shall be subject to the requirements of part 11 of this chapter.



§ 54-5-1306 - Competing applications for inclusion -- Selection criteria -- Renewal.

(a) Notwithstanding any law, rule or regulation to the contrary, when there are two (2) or more competing applications for inclusion on a particular TODS sign assembly the department shall award installation on the TODS sign assembly to the business from which the department first received a qualified application for the installation.

(b) If the department receives on the same day two (2) or more competing applications for a particular TODS sign, assembly and the competing applications qualify for participation in the TODS program, the department shall award installation on the TODS sign assembly to the business with the greatest eligibility distance.

(c) Once the TODS sign of a business has been installed on a particular TODS sign assembly, the business shall have the right to renew the TODS sign, notwithstanding the application and qualification of a business with a greater eligibility distance. This subsection (c) shall not apply if the business fails to comply with all applicable rules and regulations or fails to pay any applicable fees.

(d) No business shall be eligible to have a TODS sign on a particular TODS sign assembly if the business is greater than ten (10) miles from the TODS sign assembly. The mileage from the TODS sign to the business shall be placed on the TODS sign, unless two (2) or more businesses that offer similar activities, features or opportunities have a single sign on the TODS sign assembly.






Part 14 - Road Planning

§ 54-5-1401 - Quarterly Status Report.

The commissioner of transportation shall report quarterly to the state building commission on the status of road projects as approved by the general assembly as part of the department of transportation's budget or otherwise. The status report shall include a current list of projects being planned, projects under construction, and anticipated starting dates for projects not yet underway. In addition, the commissioner shall report other information that may be requested from time to time by the commission.



§ 54-5-1402 - Right-of-way acquisitions requiring special approval.

Notwithstanding any other law to the contrary, proposed payment shall be approved by the commissioner of finance and administration and the comptroller of the treasury:

(1) If the property is proposed for acquisition for right-of-way under the authority of this chapter;

(2) If:

(A) The appraised value of a parcel of land along the right-of-way exceeds one hundred thousand dollars ($100,000); or

(B) The appraised value of all parcels of land owned by any one (1) person, family or entity along the right-of-way exceeds one hundred thousand dollars ($100,000); and

(3) If the department proposes to pay more than ten percent (10%) above the current appraised value.









Chapter 6 - Rural Roads [Repealed and Transferred]

Part 1 - State System of Rural Roads [Repealed]






Chapter 7 - Tennessee County Uniform Highway Law

Part 1 - General Provisions

§ 54-7-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee County Uniform Highway Law."



§ 54-7-102 - Applicability of chapter.

This chapter applies to all counties of the state, except for those excluded by Chapter 801 of the Public Acts of 1976, and counties with a charter or a metropolitan form of government, unless the charter of such county provides for the application of this chapter.



§ 54-7-103 - "Chief administrative officer" defined.

For purposes of this chapter, "chief administrative officer" is defined as a county road superintendent, county road supervisor, director of public works, county engineer, or similar county highway official either elected or appointed pursuant to any general or private act of this state.



§ 54-7-104 - Tennessee highway officials certification board.

(a) There is created and established the Tennessee highway officials certification board, referred to as the "board," which shall be composed of five (5) members as follows:

(1) One (1) member appointed by the secretary of state;

(2) One (1) member appointed by the director of the Tennessee Chapter of the American Public Works Association;

(3) One (1) member appointed by the governor from a list of nominees submitted by the representative professional engineering society of the state;

(4) One (1) member appointed by the comptroller of the treasury; and

(5) One (1) member appointed by the executive director of the Tennessee County Services Association.

(b) The board has and shall exercise the power to review the qualifications of all candidates for both elected and appointed positions as chief administrative officer of the highway department. Candidates for this office in counties where the position is filled by popular election shall file affidavits and other evidence the board requires with the board not later than fourteen (14) days prior to the qualifying deadline for candidates in the election. After review of the applicable qualifications and standards, the board shall certify to the coordinator of elections that a candidate's qualifications are acceptable prior to the candidate's name being placed on the ballot. The coordinator of elections shall forward the certification to the appropriate county election commission. A certificate of qualification from the board shall be filed with the candidate's qualifying petition prior to the qualifying deadline. Notwithstanding any law to the contrary, votes for write-in candidates, whether in a primary or general election, shall only be counted for an individual who has been certified by the board prior to the date of the election. Persons wishing to receive a party nomination or to be elected by write-in ballot must file with the board affidavits and other evidence the board requires not later than sixty-four (64) days prior to the election. Candidates for chief administrative officer of the highway department in counties where the position is appointed shall, prior to their appointment to the office, file with the board evidence satisfactorily demonstrating that they meet the qualifications to hold the office. However, in any county, pursuant to subsection (h), that has established by private act more stringent qualifications and standards than those set forth in subsection (g), and that has an appointed chief administrative officer, candidates shall submit evidence of their qualifications to the local appointing authority and shall not be required to submit evidence of their qualifications to the board.

(c) Members of the board shall serve for a term of four (4) years beginning with the term commencing on July 1, 2013. The appointee representing the secretary of state shall serve as chair of the board. Upon the death, resignation, or removal of any appointive member, a replacement shall be appointed by the party representing the same area of interest as the member whose position has been vacated to fill the unexpired term of the member.

(d) No chief administrative officer of a highway department shall be appointed to the board if that person may become subject to reelection or reappointment as a chief administrative officer during that person's term of service on the board.

(e) The board shall only meet as is necessary to fulfill its duties. All materials or correspondence submitted to the board shall be received through the office of the coordinator of elections, who shall forward the materials or correspondence to the board. The board shall keep complete and accurate records of the proceedings of all its meetings. A copy of records of all proceedings shall be kept on file in the office of the coordinator of elections and open to public inspection.

(f) Subject to the approval of the secretary of state, the board may promulgate rules to be followed by persons wishing to submit themselves for certification as qualified to seek the office of the chief administrative officer of the highway department. The board shall submit any promulgated rules pertaining to the qualifications for the office of chief administrative officer to the administrator of elections of each affected county election commission. The county election commission shall publish such rules in a local newspaper with general circulation in the county at least sixty (60) days before the qualifying deadline for either the primary or general election, or appointment by the legislative body of the county.

(g) In each county, in order to qualify for the office of the chief administrative officer of the highway department, a person shall:

(1) Be a graduate of an accredited school of engineering, with at least two (2) years of experience in highway construction or maintenance;

(2) Be licensed to practice engineering in Tennessee; or

(3) Have had at least four (4) years' experience in a supervisory capacity in highway construction or maintenance; or a combination of education and experience equivalent to subdivision (g)(1) or (g)(2), as evidenced by affidavits filed with the board.

(h) In no event shall the chief administrative officer have less than a high school education or a general equivalency diploma (GED). A county may, by private act, require more stringent qualifications and standards than those set forth in subsection (g) for persons to qualify for the office of the chief administrative officer of such highway department. Any county that establishes more stringent qualifications and standards by private act shall send a copy of such private act to the board.

(i) Incumbent chief administrative officers in office on December 31, 2012, who have met the qualifications for the office of chief administrative officer applicable to them in effect at the time of their last election shall be able to succeed themselves in office without meeting the qualifications set forth in this section for as long as such incumbents continuously hold office. If such incumbent leaves office for any reason and then subsequently is elected or appointed to the office of chief administrative officer, such incumbent shall then be subject to the qualifications set forth in this section.

(j) Satisfactory evidence of graduation from an accredited school of engineering shall be in the form of a diploma, transcript or other official documentation. Evidence of a candidate's engineering licensure shall only be deemed to be satisfied if the candidate can provide the board with a copy of the candidate's engineering license, including the candidate's license number. Any provision in this section requiring a chief administrative officer to have a high school diploma or GED shall only be deemed to be satisfied if the candidate can demonstrate that the candidate has obtained a high school diploma or its equivalent in educational training as recognized by the state board of education by providing the board with the candidate's diploma, GED certificate or other official documentation.



§ 54-7-105 - Term of office.

Elected or appointed chief administrative officers shall serve a term of four (4) years. Elected chief administrative officers shall take office on September 1, following their election.



§ 54-7-106 - Salary of chief administrative officer.

(a) In the event two (2) or more chief administrative officers are duly elected or appointed with equal duties, the compensation provided in this section shall be divided equally between them.

(b) The county legislative body of each county may at any time increase or decrease the salary of the chief administrative officer of the county highway department so long as the salary is maintained as specified in § 8-24-102.



§ 54-7-107 - Vacancies in office of chief administrative officer.

(a) If a vacancy occurs in the office of the chief administrative officer, a qualified successor shall be chosen in the manner specified by law.

(b) If the vacancy occurs as a result of death, resignation or removal of the chief administrative officer, then during the period of time from when the vacancy arises until the time that a qualified successor is chosen, the duties of the chief administrative officer shall be performed by the assistant superintendent of highways, chief foreman, administrative assistant or other highest ranking member of the office of the chief administrative officer, who shall be designated as an interim successor by the chief administrative officer of the county highway department. The chief administrative officer shall designate the interim successor, in writing, by either name or title or position held. The interim successor shall fulfill all duties of the office of chief administrative officer as prescribed by law.

(c) If the county in which the chief administrative officer serves is a county that has an elected highway commission, then the chief administrative officer shall file the written interim successor designation with the chair of the county highway commission and with the county clerk. If the county in which the chief administrative officer serves is a county that does not have an elected highway commission, then the chief administrative officer shall file the written interim successor designation with the chair of the county legislative body and with the county clerk.



§ 54-7-108 - Oath of office -- Bond required.

Before entering into the discharge of official duties, the chief administrative officer shall take and subscribe to an oath in writing before the county clerk that the chief administrative officer will perform with fidelity the duties of the office of chief administrative officer, and shall enter into a bond of one hundred thousand dollars ($100,000) as set forth in § 54-4-103.



§ 54-7-109 - Duties of chief administrative officer.

(a) The chief administrative officer shall be the head of the highway department and shall have general control over the location, relocation, construction, reconstruction, repair and maintenance of the county road systems of the county, including roads designated as county roads under § 13-3-406 and including bridges and ferries, but not including roads and bridges under the supervision of the department of transportation or a municipality.

(b) It is the duty of the chief administrative officer to employ qualified administrative personnel as required to handle all administrative functions, including maintenance of financial records, inventory of equipment, supplies, and materials, preservation of maintenance records, maintenance of the official county road list, and all other functions necessary for the operation of the highway department.

(c) The chief administrative officer is authorized to determine the total number of employees of the highway department, to determine personnel policies, hours of work, to establish job classifications, and to establish policies and wages within the classifications. The compensation established by the chief administrative officer should be in keeping with the compensation paid for similar services in the county and surrounding area.



§ 54-7-110 - Employment of legal counsel.

(a) The chief administrative officer shall be empowered to employ legal counsel or to solicit the use of legal counsel retained by the county to prosecute or defend litigation caused by or necessary to the operation of the county highway department.

(b) [Deleted by 2012 amendment, effective January 1, 2013.]



§ 54-7-111 - Annual work program -- Priorities for proposed work.

(a) The chief administrative officer shall prepare and submit to the county legislative body and to the department of transportation an annual work program to be financed under the state-aid highway system program.

(b) The priorities for proposed work contained in the annual work program shall be established, taking into consideration the degree of deficiencies in the structural condition, capacity and safety of existing roadway, traffic volume and desirable level of service necessary for schools, religious institutions, industry, recreational facilities and other major uses.



§ 54-7-112 - Safeguarding and inventory of machinery and equipment -- Enforcement.

(a) The chief administrative officer has supervision and control over and is responsible for all the machinery, equipment, tools, supplies and materials owned or used by the county in the construction, reconstruction, repair and maintenance of the county roads and bridges. The chief administrative officer shall make or cause to be made a complete inventory of all machinery, equipment, tools, supplies, and materials, and file copies of the complete inventory with the county governing body, and the chief executive officer of the county within sixty (60) days after taking office, and thereafter a revised current inventory shall be submitted effective July 1 of each year. The revised inventory shall be submitted by September 1 of each year.

(b) All machinery, equipment and tools shall be plainly marked as the property of the county road department and each item shall be numbered and the number entered on the inventory filed by the chief administrative officer. It is the duty of the chief executive officer of the county to examine the inventories for compliance with this subsection (b), and upon the chief executive officer's determination that the inventory does not comply with the requirements of this chapter, the chief executive officer shall cause to be withheld from the chief administrative officer any funds due the chief administrative officer until the chief administrative officer complies with this subsection (b).

(c) The inventory filed by the chief administrative officer shall be maintained and made available to the comptroller of the treasury for audit purposes.



§ 54-7-113 - Receipt and disbursement of funds -- Public advertisement and competitive bidding -- Chart of accounts.

(a) All funds received by any person for the county for road or highway purposes shall be promptly deposited with the county trustee and shall be expended only upon a disbursement warrant drawn on the trustee in accordance with law.

(b) Expenditures of funds for the operation of the county road department shall be made within the limits of the approved budget and the appropriations made for the department, in accordance with law.

(c) (1) Except as provided in subdivision (c)(3), all purchases by or for a county road department or by a chief administrative officer shall be by public advertisement and competitive bid, except as follows:

(A) Purchases costing less than ten thousand dollars ($10,000); provided, that this exemption shall not apply to purchases of like items that individually cost less than ten thousand dollars ($10,000), but that are customarily purchased in lots of two (2) or more, if the total purchase price of the items would exceed ten thousand dollars ($10,000) during any fiscal year;

(B) Repair of heavy road building machinery or other heavy machinery for which limited repair facilities are available;

(C) Purchases of any supplies, materials, or equipment for immediate delivery in actual emergencies arising from unforeseen causes, including delays by contractors, delays in transportation, and unanticipated volume of work; but emergencies shall not include conditions arising from neglect or indifference in anticipating normal needs. A report of emergency purchases shall be kept, specifying each purchase, the amount paid, the items purchased, from whom the items were purchased, and the nature of the emergency; and

(D) All purchases costing less than ten thousand dollars ($10,000) by or for a county road department or by a chief administrative officer may be made in the open market without newspaper notice, but shall, wherever possible, be based on at least three (3) competitive bids.

(2) Except as provided in subdivision (c)(3), all leases or lease-purchase arrangements requiring payments of ten thousand dollars ($10,000) or more, or that are made or are automatically extendable, for periods of more than ninety (90) days, shall be entered into only after public advertisement and competitive bidding.

(3) This subsection (c) does not have the effect of repealing existing statutes, including private acts, that establish purchasing provisions for a county road department; but no county road department shall be required to publicly advertise and competitively bid purchases of ten thousand dollars ($10,000) or less even if the bids are now required by public or private act.

(d) A chart of accounts shall be kept by the chief administrative officer in conformity with a uniform chart of accounts developed and prescribed by the comptroller of the treasury in accordance with §§ 5-8-501 -- 5-8-503.



§ 54-7-114 - [Repealed.]

HISTORY: Acts 1985, ch. 358, § 1; repealed by Acts 2012, ch. 689, § 8, effective January 1, 2013.



§ 54-7-115 - Authorization to receive materials, property, services, funds or supplies for benefit of county highway department -- Road repairs by private persons and entities.

(a) A county highway department is authorized to receive materials, property, services, funds or supplies for the benefit of the county highway department, which materials, property, services, funds or supplies shall be used or disbursed in good faith in accordance with the terms or conditions of the donation or reimbursement. Funds so received shall be paid into the office of the county trustee, credited to the county highway fund and disbursed according to law as other funds of the county highway department.

(b) The county highway department may adopt a policy to authorize private persons or entities to repair county roads to bring a road damaged by that person or entity up to the condition or standard of the road previous to the damage caused by the private person or entity.



§ 54-7-116 - Authorization to sign contracts.

There is created a presumption of law that the chief administrative officer of each county highway department is authorized to sign agreements with the department of transportation on behalf of the county. Once an agreement is executed by the chief administrative officer of the county highway department for any county of the state, the agreement shall be fully binding upon the applicable county. The presumption of law may only be overcome by the provision of notice by the county legislative body that the chief administrative officer of the county highway department does not have the authority to execute these agreements on behalf of the county. The receipt of the notice shall be acknowledged by the department in order to overcome the presumption of law set forth in this section.






Part 2 - Prohibited Acts -- Penalties

§ 54-7-201 - Obstruction of roads, bridges and ditches -- Penalty -- Removal.

(a) The chief administrative officer is authorized to remove or cause to be removed any fence, gate, or other obstruction from the roads, bridges and ditches of the county and to clean out and clear all fences and ditches along or adjacent to the county roads.

(b) Any person who places or maintains an obstacle or obstruction upon the right-of-way of any county road and refuses to remove the obstacle or obstruction upon direction of the chief administrative officer to do so commits a Class C misdemeanor.

(c) It is a Class C misdemeanor to place or cause to be placed any obstruction upon the right-of-way or in the ditches along any county road except that transmission lines, telephone or telegraph lines or poles may be placed on and along the right-of-way of any county road under the direction and with the permission of the chief administrative officer.

(d) [Deleted by 2013 amendment, effective July 1, 2013.]

(e) Notwithstanding any law to the contrary, this section shall apply to all counties.



§ 54-7-202 - Private use of equipment and materials prohibited -- Penalty -- Work for governmental entities authorized.

(a) The chief administrative officer shall not authorize or knowingly permit the trucks or road equipment, the rock, crushed stone or any other road materials to be used for any private use or for the use of any individual for private purposes, and the chief administrative officer's failure to see that this subsection (a) is enforced is a Class C misdemeanor.

(b) Any employee of the county road department who uses any truck or any other road equipment or any rock, crushed stone or other road material for that employee's personal use, or sells or gives those things away, shall be immediately discharged.

(c) No truck or other road equipment or any rock, crushed stone or any road material shall be used to work private roads or for private purposes of owners of the roads.

(d) Neither the chief administrative officer nor any other official or employee of the county may use any county vehicle, equipment, supplies or road materials for other than official county road purposes; however, the county governing body has the authority to authorize the county road department to perform work for other governmental entities; provided, that the cost of the projects so authorized is to be reimbursed to the county road department.

(e) A violation of this section is a Class C misdemeanor. Each separate use of the same for other than authorized purposes constitutes a separate offense and is subject to a separate punishment.

(f) Any person whose property is improved by having road material placed on the property in violation of this section shall be liable to suit for the value of the improvement. Any amounts recovered, including all legal fees and other recovery costs, shall go to the county road department.

(g) (1) Notwithstanding this section or any other section to the contrary, at the written request of the appropriate United States postal authority or the appropriate school board or education department, the county may use county vehicles, equipment and supplies to maintain areas for the purpose of providing public school buses and postal vehicles with a route and a turnaround area, even though the areas may not be on the official county road map or part of a public road right-of-way for which the county is responsible. The county shall not maintain the area if it will not be used for that purpose. The county shall obtain written permission from the owner of any property proposed to be used as a turnaround area prior to commencing any work on that property.

(2) The county road department and the appropriate postal authority or school board or education department shall determine prior to commencement of the project whether all or part of the cost of the paving will be reimbursed to the road department.

(3) [Deleted by 2012 amendment, effective January 1, 2013.]



§ 54-7-203 - Personal financial interest prohibited -- Penalties.

(a) Neither the chief administrative officer, county highway commissioner, member of the county governing body nor any employee of the county road department shall be financially interested in or have any personal interest, either directly or indirectly, in the purchase of any supplies, machinery, materials, equipment or contractual services for the department or system of roads for the county, nor in any firm, corporation, partnership, association or individual selling or furnishing the machinery, equipment, supplies and materials.

(b) A violation of this section constitutes official misconduct and is a Class C misdemeanor and is grounds for removal from office.



§ 54-7-204 - Withholding of funds by state for violation.

If any provision of this chapter is violated in any county, the commissioner of transportation is authorized to withhold state-aid highway system funds due the county until the deficiency has been corrected to the satisfaction of the commissioner.



§ 54-7-205 - Removal of chief administrative officer.

(a) "Chief administrative officer," for the purpose of this section, includes county road commissioners, trustees, road supervisors, or other persons charged with supervision or control of a county road department.

(b) In addition to any proceeding under title 8, chapter 47, the chief administrative officer of a county road department may be removed from office in accordance with this section.

(c) The comptroller of the treasury shall forward a copy of audit reports covering county road departments to the district attorney general having jurisdiction and to the attorney general and reporter. If the audit indicates an apparent violation of any statute or regulation governing the operation of a county road department, including, but not limited to, an apparent violation of any statute or regulation applicable to accounting, budgeting or purchasing procedures, the audit report shall so state.

(d) The district attorney general and the attorney general and reporter shall each review the audit reports and determine if there is sufficient cause for further investigation.

(e) If the investigation indicates willful misfeasance, malfeasance or nonfeasance by the chief administrative officer of the road department, the district attorney general shall proceed, pursuant to title 8, chapter 47, to remove the chief administrative officer of the road department from office.

(f) Any chief administrative officer removed from office on the basis of misfeasance, malfeasance, or nonfeasance under this section shall be ineligible to ever seek the office of chief administrative officer of a county road department in any county.



§ 54-7-206 - Theft or embezzlement by chief administrative officer.

(a) Any theft by a chief administrative officer, either directly or indirectly, of county highway or road money shall be punished under § 39-14-105.

(b) If any chief administrative officer charged with the collection, safekeeping, transfer, or disbursement of money or property belonging to the county highway department uses or diverts any part of the money or property by loan, investment, or otherwise, without authority of law, or converts any part of the money or property to the chief administrative officer's own use in any way whatsoever, the chief administrative officer commits embezzlement, and for every act, upon conviction, shall be punished as in the case of larceny, and in addition shall be required to pay to the court an amount equal to the amount embezzled. The amount shall be forwarded by the clerk to the county highway department.



§ 54-7-207 - Offense of damaging county highways structures.

(a) (1) As used in this subsection (a), "county highway structure" includes any county highway, highway facility, building, bridge, overpass, tunnel, barricade, fence, wall, traffic control device, right-of-way, sign or marker of any nature whatsoever erected upon or maintained within or adjacent to a county highway or the county highway right-of-way.

(2) It is an offense for any person who is not authorized to construct or repair a county highway structure to knowingly carve upon, write, paint or otherwise mark upon, deface, rearrange, or alter any county highway structure.

(3) It is an offense for any person who is not authorized to construct or repair a county highway structure to knowingly, in any manner, destroy, damage, knock down, mutilate, mar, steal or remove any county highway structure.

(4) A violation of subdivision (a)(2) or (a)(3) is a Class A misdemeanor.

(5) In addition to any criminal penalty provided by law for a violation of subdivision (a)(2) or (a)(3), there is created a separate civil cause of action for the cost of any damage resulting from such prohibited action.

(6) There is created a civil cause of action for the cost of any damage done whenever a person negligently damages any county highway structure.

(7) Criminal actions prosecuted pursuant to this subsection (a) shall be brought by the district attorney general of the judicial district in which the damage occurred. Civil actions instituted pursuant to this subsection (a) shall be brought by the county attorney or an attorney employed by the chief administrative officer of the county highway department.

(b) (1) Any person who reports information to a law enforcement officer that leads to the apprehension and conviction of a person for a violation of this section shall receive a reward of two hundred fifty dollars ($250). The county where the conviction occurs shall provide the reward money from the proceeds of the fines collected under this section.

(2) The proceeds from the fines imposed for violations of this section shall be collected by the respective court clerks and then deposited in a dedicated county fund. The fund shall not revert to the county general fund at the end of a fiscal year but shall remain for the vandalism enforcement rewards established in subdivision (b)(1).

(3) Each county shall expend the funds generated by the fines provided for in this section by appropriation for the vandalism enforcement rewards. Excess funds, if any, may be expended for litter control programs on adoption of an appropriate resolution by the county legislative body.

(c) Notwithstanding any law to the contrary, this section shall apply to all counties.









Chapter 8 - County Highway Commissions [Repealed]

§ 54-8-101 - [Repealed.]

HISTORY: Acts 1929, ch. 54, § 1; Code 1932, § 3278; impl. am. Acts 1978, ch. 934, §§ 7, 36; impl. am. Acts 1979, ch. 413, § 1; T.C.A. (orig. ed.), § 54-701; repealed by Acts 2013, ch. 308, § 34, effective July 1, 2013.



§ 54-8-102 - [Repealed.]

HISTORY: Acts 1929, ch. 54, § 2; Code 1932, § 3279; T.C.A. (orig. ed.), § 54-702; Acts 1996, ch. 685, § 1; 2003, ch. 90, § 2; repealed by Acts 2013, ch. 308, § 34, effective July 1, 2013.



§ 54-8-103 - [Repealed.]

HISTORY: Acts 1929, ch. 54, §§ 3, 4; mod. Code 1932, § 3280; impl. am. Acts 1959, ch. 9, § 3; impl. am. Acts 1972, ch. 829, § 7; impl. am. Acts 1978, ch. 934, §§ 22, 36; T.C.A. (orig. ed.), § 54-703; Acts 1981, ch. 264, § 12; repealed by Acts 2013, ch. 308, § 34, effective July 1, 2013.



§ 54-8-104 - [Repealed.]

HISTORY: Acts 1929, ch. 54, § 4(a), as added by Acts 1931, ch. 101, § 1; C. Supp. 1950, § 3280.1; T.C.A. (orig. ed.), § 54-704; repealed by Acts 2013, ch. 308, § 34, effective July 1, 2013.



§ 54-8-105 - [Repealed.]

HISTORY: Acts 1929, ch. 54, § 4(e), as added by Acts 1931, ch. 101, § 1; C. Supp. 1950, § 3280.5; impl. am. Acts 1978, ch. 934, §§ 7, 16, 36; T.C.A. (orig. ed.), § 54-708l; Acts 2003, ch. 90, § 2; repealed by Acts 2013, ch. 308, § 34, effective July 1, 2013.



§ 54-8-106 - [Repealed.]

HISTORY: Acts 1929, ch. 54, § 4(f), as added by Acts 1931, ch. 101, § 1; C. Supp. 1950, § 3280.6; impl. am. Acts 1978, ch. 934, §§ 7, 16, 36; T.C.A. (orig. ed.), § 54-709; Acts 2003, ch. 90, § 2; repealed by Acts 2013, ch. 308, § 34, effective July 1, 2013.



§ 54-8-107 - [Repealed.]

HISTORY: Acts 1929, ch. 54, § 4(g), as added by Acts 1931, ch. 101, § 1; C. Supp. 1950, § 3280.7; impl. am. Acts 1978, ch. 934, §§ 7, 16, 36; T.C.A. (orig. ed.), § 54-710; repealed by Acts 2013, ch. 308, § 34, effective July 1, 2013.






Chapter 9 - County Highway Bonds

Part 1 - General Provisions

§ 54-9-101 - Authority to issue bonds.

Each county is authorized to issue its bonds for highway purposes pursuant to title 9, chapter 21.



§ 54-9-115 - Road districts for election of road commissioners.

For the purpose of carrying out this chapter, any county legislative body has the right to divide its county into no less than three (3) nor more than eight (8) road districts. For each road district, there shall be elected one (1) road commissioner, so that no more than one (1) road commissioner shall be elected from the same road district; but to divide the county into road districts the road districts shall in no wise interfere with the civil districts of any county, for any purpose whatever, except for convenience in selecting the commissioners for the purpose of giving all parts of any county representation in the construction of roads under this chapter.



§ 54-9-116 - Road commissioners elected from county at large.

Any county may have the right to elect three (3) road commissioners from the county at large, who shall be the road commissioners for the county, and who shall have the supervision of the construction of the roads in the county; provided, that any county that does not desire to elect its road commissioners from the county at large may subdivide its county into road districts as is provided for in § 54-9-115; and provided, further, that, in any county electing its road commissioners from the county at large, no two (2) of the road commissioners shall be from the same civil district.



§ 54-9-117 - Nomination and election of road commissioners from districts.

(a) In any county dividing its county into three (3) or more road districts, the road commissioner to be elected from any of the districts shall receive a nomination from any member of the county legislative body within the limits of the road district.

(b) Should there be more than one (1) nomination from any one (1) or more road districts, then the candidate receiving the highest number of votes of the members comprising the whole legislative body shall be declared elected from the road district from which the nomination was received, and shall be one (1) of the road commissioners.

(c) All road commissioners provided for by any county where the county has been subdivided shall be elected in the same manner as provided in this section.



§ 54-9-118 - Road commissioners have supervision of construction of roads.

When all road commissioners have been elected, they shall be the road commissioners for that county, and shall have the supervision of the construction of the roads provided for by the county legislative body, and shall serve until all the roads so provided for have been completed according to the specifications laid out by the county legislative body, or until all the money provided for under the bond issue for the county has been expended on the roads of the county.



§ 54-9-119 - Bond of commissioners.

The commissioners shall execute a good and solvent bond, in an amount to be specified by the county legislative body, payable to the state, for the benefit of the county from which they were elected, conditioned that they will faithfully and impartially execute all the duties imposed upon them, without favor for any part of the county over that of any other part of the county; that they will honestly and faithfully expend and account for all moneys coming into their hands; and that they will as honestly and economically expend the money for the county as if it were their own private funds. The bond shall be prepared in accordance with title 8, chapter 19, approved by the county legislative body, recorded in the office of the county register of deeds, and transmitted to the office of the county clerk for safekeeping.



§ 54-9-120 - Vacancies -- Filling.

Should there occur a vacancy for any cause, the vacancy shall be filled in the same manner as provided for the election of the original commissioners under this chapter.



§ 54-9-121 - Removal of commissioners.

The road commissioners shall be subject to removal for cause by the judge of the circuit court or chancellor of the county, due notice having been given of the charges preferred.



§ 54-9-122 - County legislative body called to fill vacancy -- Other members act till vacancy is filled.

Should any vacancy occur in the commission, it shall be the duty of the county mayor to call the county legislative body together immediately to elect a successor to fill the vacancy, and the remaining commissioners shall transact any business as if no vacancy had occurred until the vacancy has been filled.



§ 54-9-123 - Road commissioners not to be members of county legislative body, nor related to members.

No road commissioner shall be a member of the county legislative body or related to any member of the county legislative body within the third degree, either by affinity or consanguinity, computed by the civil law.



§ 54-9-124 - Contracts let upon advertised competitive biddings -- Bid accepted.

(a) All work of grading, macadamizing, concreting, bridge building, etc., shall be let to contractors by the commissioners. It shall be their duty to advertise the letting or lettings in one (1) or more newspapers published in the county and otherwise as their judgment may direct, and receive sealed bids for the work.

(b) They shall adopt, not later than one (1) week after the time set for opening the bids, the bid of the lowest responsible bidder, if in their judgment to do so would be to the best interest of the county and taxpayers.



§ 54-9-125 - Work may be let in sections or as a whole -- Rejection of all bids and resubmission.

The commissioners may let the work in sections, or they may let different kinds of work to different contractors, or they may let the whole to one (1) bidder, if in their judgment it is to the best interest of the taxpayers to do so; provided, that after having examined all bids and after having thoroughly investigated the methods of other counties in the state or elsewhere, where conditions are similar, a majority of the commissioners may be of the opinion that to accept none of the bids would be to the best interest of the county, and they may resubmit to another bidding; or, in their discretion, they may adopt any other method of letting the work, either in whole or in part, as the results of their investigation and judgment may indicate.



§ 54-9-126 - Contract -- Contents.

In receiving and letting the contracts, the commissioners shall at all times include the laying of all drain tiles or pipe for the draining of the roads, after the drain tiles or pipe have been placed on the road, by the county, and further include the tamping or packing of the dirt around the pipe or drain tiles, without additional cost to the county where they are being placed under fills for drainage of the roads.



§ 54-9-127 - Maximum prices for certain work fixed by county legislative body -- Prices of contract work left to commissioners.

(a) The price for moving dirt, per cubic yard, the price per yard for the laying of macadam, or the price for moving loose or solid rock from the roadbed shall not in any event exceed the maximum price fixed for the removal of those things by the county legislative body of any county authorizing bonds for that purpose.

(b) The county legislative body has the right to define what is meant by "loose rock," and to define what is meant by "solid rock."

(c) The county legislative body has the right to provide a maximum amount to be paid for an overhaul, both in the removal of dirt and in the laying of macadam on any road to be built within the county, or the price to be paid for moving dirt, the laying of macadam, clearing rights-of-way, amount to be paid for hands employed on force account, and the price to be paid to the engineers or assistant engineers, the amount per cubic yard of concrete where concrete culverts, concrete bridges, or the price per cubic yard on any kind of concrete work ordered to be placed or used on any road, and the price for any or all contract work may be left to the discretion of the commissioners elected to carry out the work for any county building roads under this chapter, but at all times the county legislative body shall reserve the right to fix a maximum price to be paid for any kind of work when in its judgment it is in the best interest of the county to do so.



§ 54-9-128 - Officials, commissioners, or employees not to be interested in contracts.

No commissioners or member of the county legislative body or any officer or employee of the commissioners shall be interested, directly or indirectly, in any contract or job of work or material, or profits of any contract or job, to be furnished or performed under §§ 54-9-124 -- 54-9-127.



§ 54-9-129 - Damages for rights-of-way paid by authority of county legislative body, or upon condemnation.

(a) The commissioners elected under this chapter shall not expend the money obtained by the sale of any road bonds for any rights-of-way without first being authorized to do so by the county legislative body, or for any release, or for any damage growing out of the road building in any way or manner, unless it is after condemnation proceedings where it becomes necessary to condemn land for the purpose of barrow pits, or rock quarries for the purpose of obtaining rock for the roads or dirt to make fills where the cuts are not sufficient to make the fills.

(b) The commissioners shall have the right, where it is not possible to obtain rights-of-way otherwise, to condemn land or buildings for rights-of-way.



§ 54-9-130 - Contractors paid monthly -- Reservation of percentage to protect county.

The commissioners shall pay all contractors every thirty (30) days upon estimates made by the engineer in charge of the work for the county, or upon estimates of the assistant engineer for the county, reserving not in excess of ten percent (10%) of the amount of work done at that time as may be evidenced by estimates of the engineer or the engineer's assistants; but the engineers shall be sure at all times that their estimates are not for more than the amount of work actually done, and the commissioners shall at all times reserve an ample amount or percentage to protect the interest of the county.



§ 54-9-131 - Engineers -- Employment -- Duties.

(a) The commissioners shall employ a competent engineer, and, if need be, assistant engineers.

(b) The engineers shall be employed to lay out the work on the roads provided for, making estimates on the roads and work done by the contractors building the roads.



§ 54-9-132 - Bond of engineers -- Forfeiture.

(a) The engineer shall execute a bond to the county for not less than ten thousand dollars ($10,000), or more if a larger bond is demanded by the county legislative body, conditioned that the engineer will honestly and faithfully execute all work entrusted to the engineer's care by the commissioners.

(b) In the event the engineer willfully or grossly negligently fails to execute any work entrusted to the engineer's care in a manner that is not in the best interest of the county employing the engineer, then the bond shall be forfeited to the county, the bond to be signed by good and solvent personal bondspersons, or by a company authorized to do surety business in the state.



§ 54-9-133 - Compensation of engineer.

As compensation for the faithful performance of duty, the engineer shall receive an amount agreed upon by the engineer and the road commissioners having charge of the work.



§ 54-9-134 - Oath of engineers.

Each engineer so employed shall take and subscribe an oath before entering upon the engineer's duties that all work will be honestly and faithfully executed as entrusted to the engineer's care, without partiality to any section of the county.



§ 54-9-135 - Removal of engineers -- Cause.

Any engineer employed under this chapter shall be subject to removal or discharge by the commissioners for the county, at any time when, in the judgment of a majority, it appears to the best interest of the county to remove the engineer, first giving the engineer thirty (30) days' notice of removal.



§ 54-9-136 - Expenditure of surplus on other roads.

After all the roads laid out and provided for in the resolution have been graded, macadamized or otherwise improved for the full length of each road, should there remain a surplus, it shall be expended on such other road or roads not set forth in the resolutions, that in the judgment of the commissioners will serve the greatest number of people within the county.



§ 54-9-137 - Record of expenditures and expenses kept by commissioners -- Open to public -- Violations a misdemeanor -- Removal.

(a) The commissioners shall keep a well-bound book, in which shall be recorded in detail the amount of money expended by them on the roads, and where and for what purpose the money was expended.

(b) The book shall show to whom the funds have been paid, giving the date and the amount of the payments; and it shall further show any and all expenses paid by the commissioners.

(c) There shall be a proper accounting for all the funds coming to their hands, and how expended.

(d) (1) The book shall be open to the public at all reasonable times and places.

(2) Failure to keep the book and failure to show the book to anyone of the public is a Class A misdemeanor upon the part of the commissioners and, in addition, subjects them to removal.



§ 54-9-138 - Commissioners to keep minutes of proceedings -- Report bond sales, receipts and disbursements, other information.

(a) It is the duty of the commissioners to keep accurate minutes of all the proceedings had by them, the minutes to be kept in a well-bound book and preserved as a record of their office.

(b) (1) The commissioners shall make a written report quarterly to the county legislative body, showing the number of bonds sold since their last report, to whom sold, and the amount realized from the bonds, and also an itemized list of all their receipts and disbursements.

(2) The report shall likewise contain other information that may be presumed to be of interest to the taxpayers of the county, and the report shall be spread on the minutes of the county legislative body.



§ 54-9-139 - Bonds issued for specified road and bridge purposes -- Determination of kind of improvement -- Form of bonds.

(a) Under this chapter, any county in the state is authorized to issue bonds pursuant to title 9, chapter 21, for the purposes of grading roads, grading and macadamizing roads, grading and concreting roads, building complete concrete roads, building macadam roads with an asphalt surface, building bridges on roads, draining roads, or maintaining or reconstructing roads already constructed, or for any kind of standard road improvement or construction.

(b) The kind of improvement shall at all times be subject to the determination of the county legislative body and shall be approved by the department of transportation.

(c) All plans and specifications for the improvement of the roads or bridges shall be approved by the department.



§ 54-9-140 - Local laws for issuance of bonds for road purposes -- Cumulative power.

Nothing in this chapter shall be construed as repealing any local law authorizing the issuance of bonds for road purposes, but the power conferred in this chapter shall only be cumulative to the power conferred in the local laws.






Part 2 - Construction of County Highways, Roads and Bridges

§ 54-9-201 - Bonds issued -- State aid pledged.

Any county may authorize the issuance of bonds pursuant to title 9, chapter 21, for the construction of county highways, roads and bridges and may irrevocably pledge, during each fiscal year, moneys received by way of state aid grants for rural roads, an amount not exceeding fifty percent (50%) of state aid funds derived from the distribution of the gasoline tax for rural roads, to the retirement of principal of and interest on the bonds, but in computing the amount of state grants, state funds used in matching federal funds shall be excluded.



§ 54-9-202 - Surveys and plans of proposed projects -- Contents -- Approval by county -- Reviewed and approved by state -- Adoption by county legislative body.

(a) Prior to the issuance of bonds, the county highway department shall prepare, or cause to be prepared, surveys and plans of proposed county highways, roads and bridges, or proposed project or projects, to be constructed, showing the location, design and construction of the proposed improvement project and the estimated cost of the project, based on current costs. When the surveys and plans have been approved by the county highway department, they shall be submitted to the department of transportation. They shall be reviewed by the department for feasibility, practicability and completeness as to design and type of construction for a permanent county highway, road or bridge improvement, in accordance with the established standards for state-aid highways and roads constructed under the state-aid highway program. If the department approves the surveys and plans, it shall certify its approval to the presiding officer of the county legislative body, who shall submit the the surveys and plans for approval or disapproval to the county legislative body at either a regular or called session to be held not less than thirty (30) nor more than forty-five (45) days from the date of submission.

(b) Within five (5) days after the receipt of the surveys and plans, as certified by the department, the presiding officer of the county legislative body shall appoint a committee of no less than three (3), nor more than nine (9) members of the county legislative body, for the purpose of studying the surveys and plans, so that the committee may recommend approval or disapproval to the county legislative body. Within ten (10) days, the committee shall reduce its recommendations to writing and file them with the county clerk. Both majority and minority reports may be filed. At the meeting of the county legislative body, the plans, surveys, certification by the department and the recommendations of the committee appointed by the presiding officer shall be considered. If a majority of the authorized membership of the county legislative body approves, a resolution allowing the issuance of bonds, in accordance with this chapter, may be adopted. The county shall have no authority to change or alter, in any way, the surveys and plans approved and certified by the department, unless approved by the department.



§ 54-9-203 - Bond resolution, contents.

The bond resolution shall contain:

(1) The amount, or maximum amount, of the bonds to be issued;

(2) The purpose of the bond issued being for the construction of county highways, roads or bridges, as certified by the department;

(3) The rate, or maximum rate, of interest that the bonds shall yield; and

(4) A concise statement as to the amount or percentage of state aid funds to be irrevocably pledged and whether the taxing power of the county shall be pledged for the payment of bonds, plus interest; but the amount irrevocably pledged from state aid funds, derived from the proceeds of the gasoline tax distributed to the counties, shall not exceed fifty percent (50%) of the state aid funds.



§ 54-9-204 - County highway bond account -- Expenditure of funds.

In accordance with the bond resolution, the county trustee shall place in a special account, known as the county highway bond account, the amounts of state-aid road funds and state aid funds received for county highway purposes, but not exceeding fifty percent (50%) of the state aid funds, pledged to the payment of the principal of and interest on the bonds. The funds shall be expended for no other purpose. When an amount has been accumulated sufficient to pay the principal amount of the bonds, plus interest, the county trustee shall not place additional funds in the account.



§ 54-9-209 - County highway department authorized to undertake project -- Project accomplished by contract -- Advertisement for bids.

(a) (1) After the sale of the bonds for the construction of the approved projects, the county legislative body may authorize the county highway department to undertake one (1) or more of the projects or may direct that the project or projects be accomplished by contract.

(2) In the event the county highway department undertakes the project or projects, the procedures set for and the provisions of § 54-9-202 shall be applicable, and it shall be the duty of the appropriate officials in the county to explicitly follow the surveys and plans approved by the department of transportation and they shall have no authority to change, alter, or modify them in any way.

(b) (1) In the event the county legislative body determines the projects shall be accomplished by contract, the county, through a committee consisting of the fiscal officer of the county, the chief administrative officer of the county highway department and the county trustee, shall advertise for bids for the construction project or projects.

(2) The advertisement shall be placed at least once weekly for two (2) consecutive weeks in a newspaper having general circulation in the county, and shall concisely contain:

(A) The time and date for filing sealed bids with the county clerk;

(B) The time on the same date when the committee shall publicly open the bids;

(C) A general description of the project or projects upon which bids will be received;

(D) The offices of the county officials in which copies of the plans, specifications and contracts may be reviewed; and

(E) Other pertinent information.



§ 54-9-210 - Contract and performance bond -- Acceptance of lowest bid -- Rejection of bids -- Readvertisement.

(a) The department of transportation shall prepare a model contract and performance bond, which the counties, without exception, alteration or modification, shall use, except for filling in appropriate blanks, or spaces, as may be necessary to complete the contract and bond.

(b) The bond shall be executed by a corporate surety authorized to do business in this state.

(c) (1) The committee referred to in § 54-9-209 shall accept, on behalf of the county, the lowest bid, except the committee may reject all bids if the lowest bid exceeds the estimated cost of the project by ten percent (10%); provided, that in the event the committee decides to reject the bid, the presiding officer of the county legislative body shall, within ten (10) days, call the county legislative body into special session to determine whether the bid shall be accepted or rejected.

(2) If the bid is accepted either by the committee or the county legislative body, the contract shall be executed on behalf of the county, by the chief administrative officer of the county highway department, if any, and the presiding officer of the county legislative body, and countersigned by the county clerk, who shall affix the county clerk's seal of office to the contract.

(3) If the county legislative body concurs with the committee in rejecting the bid, the project shall be readvertised in the same way and manner as originally and the low bid shall be accepted and the appropriate county officers shall execute the contract.

(4) The original contract shall be filed in the office of the county clerk, and copies of the contract shall be supplied to the contractor and the county highway department.



§ 54-9-211 - Inspection by department of transportation -- Payments to contractor.

(a) From time to time the department of transportation shall inspect the work as it progresses on the project.

(b) On all county road and highway projects, the contractor shall be entitled to payments on account of the contractor's contract in the same way and manner as payments are made to contractors performing state highway contracts, but no payments shall be made until the state engineer certifies that the work of the contractor, for which the contractor claims payment, has been satisfactorily performed in accordance with the contract.



§ 54-9-212 - Contractor to furnish evidence of payment in full for materials and labor -- Notice of settlement by publication -- Claims filed.

(a) Before final acceptance of the project as having been finally completed, the contractor shall furnish evidence to the chief administrative officer of the county highway department, if any, and/or the chief fiscal officer of the county, that all the materials used by the contractor, or the contractor's subcontractors or agents, have been fully paid for and all laborers and other employees working for the contractor, or the contractor's subcontractors or agents, have been fully paid.

(b) When this is done, full settlement may be made with the contractor, but not until thirty (30) days' notice in some newspaper published in the county where the work is done, if there is a newspaper published there, and if not, in a newspaper in an adjoining county, that settlement is about to be made and notifying all claimants to file notice of their claims with the officials, and the period for filing shall not be less than thirty (30) days after the last published notice.

(c) In the event claims are filed, the officials shall withhold a sufficient sum to pay the claims in the same way and manner as is provided for claimants making claims against contractors dealing with the department of transportation in accordance with § 54-5-123, and claimants may bring suits against contractors in the way and manner provided in § 54-5-124, as suits are brought against contractors dealing with the department. Where claims are allowed by the courts, §§ 54-5-126 and 54-5-127 shall be applicable.









Chapter 10 - Establishment of Public Roads

Part 1 - General Provisions

§ 54-10-101 - Public roads and ferries.

All roads and ferries laid out or appointed agreeably to law are to be deemed public roads and ferries.



§ 54-10-102 - Power of county legislative body.

The county legislative body has the power to build, repair, and maintain bridges and highways, and pay for the building, repair, and maintenance of bridges and highways out of general county funds, and, through commissioners and a superintendent of the county jail or workhouse, has the power to work certain inmates upon any public highway, with the aid and superintendence of the local commissioner and overseer, or independently of them.



§ 54-10-103 - Classification of roads.

(a) The county legislative bodies shall classify the public roads in the counties, but shall not divide them into more than four (4) classes of widths, as described in § 54-10-104, and shall specify in each class the width of roadbed between ditches and the distance between fences, which dimensions shall be within § 54-10-104, and which classification shall be entered of record in the office of the county clerk in a book to be kept for that purpose.

(b) Before the county legislative body may classify a road as provided in this section, the chief administrative officer of the county highway department shall submit a listing of all county roads to the county legislative body. The listing shall include a summary of all changes from the road listing submitted previously. The summary shall provide the road name, date the change was approved by the county legislative body and the reason for the change, including, but not limited to, opening, closing, reduction or extension in length, or correction of error. The chief administrative officer of the county highway department shall also include recommendations for classifying the roads.



§ 54-10-104 - Classes and specifications of roads -- Working and grading.

(a) All roads laid off and worked under this chapter shall be known and classified as roads of the first, second, third and fourth class.

(b) Roads of the first class shall be not more than one hundred feet (100') nor less than twenty-four feet (24') wide; roads of the second class, not more than forty feet (40') nor less than eighteen feet (18') wide; roads of the third class, not more than thirty feet (30') nor less than fourteen feet (14') wide; and roads of the fourth class, not more than twenty feet (20') nor less than ten feet (10') wide.

(c) All roads of the first class shall have worked a roadbed of at least twenty feet (20') as the minimum width for first class roads, sixteen feet (16') for roads of the second class, twelve feet (12') for roads of the third class, and eight feet (8') for roads of the fourth class; and, in constructing the roadbed, concrete, broken stones or gravel or other material approved by the department of transportation shall be used, when concrete, broken stones, gravel or other approved material can be conveniently obtained, to form the surface; provided, that where it is possible and practicable, the roadbeds shall be graded with a fall of one inch (1'') to the foot from the center of road to the ditches.

(d) Overseers shall also maintain ditches at each side of the roadbed adequate to drain the roadbed.

(e) The county legislative body may require sections of roads near populous cities to have roadbeds graded to any width not beyond the maximum width allowed in this section for all roads of the class; and when the condition of the road requires it, timbers shall be employed to construct the roadbed in whatever way the commissioner may direct, and, if practicable, the commissioner may have wet or spouty places underdrained by tile draining.



§ 54-10-105 - Survey of roads to ascertain needed improvements -- Estimates.

(a) Any county legislative body, a majority of the members assenting, may elect or appoint three (3) commissioners authorized to employ engineers and other necessary and expert service to survey, inspect, and classify all roads that have already been laid off or accepted by the county as public roads, and make maps and charts of the roads, showing the changes and improvements that public interest requires to be made on the roads.

(b) The employed personnel and necessary and expert service may also survey, inspect, lay off, and classify any new road or roads, or extension of old roads that, in the opinion of the commission, the public welfare requires to be opened or extended.

(c) The improvements authorized by this section include grading, filling, extending, metaling, ditching, widening, bridging, draining and ditching, piping, sewering, and crossings of roads, as well as all necessary material required in the construction of the road, roads, and crossings.

(d) The commission shall ascertain and report in detail the probable or approximate cost of making the improvements, together with the probable damages that will be done to adjacent lands by the changes.



§ 54-10-106 - Report of acts and recommendations.

The commission shall make a full report of its acts and recommendations to the county legislative body quarterly, attaching to the report maps, charts, plans, and specifications, itemized and showing in detail the estimated costs of the proposed improvements.



§ 54-10-107 - Adoption and recording of report.

When the report of the commission is submitted to the county legislative body, the county legislative body shall take a vote on the report, and, if a majority of the members vote for adopting the report of the commissioners, the vote shall be entered of record and the report spread upon the minutes.



§ 54-10-108 - [Repealed.]

HISTORY: Acts 1889, ch. 148, § 1; Shan., § 1683; Code 1932, § 2956; impl. am. Acts 1978, ch. 934, §§ 7, 36; T.C.A. (orig. ed.), § 54-923; repealed by Acts 2013, ch. 308, § 37, effective July 1, 2013.



§ 54-10-109 - [Repealed.]

HISTORY: Acts 1889, ch. 148, § 2; Shan., § 1684; Code 1932, § 2957; T.C.A. (orig. ed.), § 54-924; repealed by Acts 2013, ch. 308, § 37, effective July 1, 2013.



§ 54-10-110 - [Repealed.]

HISTORY: Acts 1891, ch. 1, § 29; Shan., § 1677; mod. Code 1932, § 2804; impl. am. Acts 1978, ch. 934, §§ 16, 36; T.C.A. (orig. ed.), § 54-925; Acts 1989, ch. 591, § 113; 2003, ch. 90, § 2; repealed by Acts 2013, ch. 308, § 37, effective July 1, 2013.



§ 54-10-111 - Designation of bicycle routes.

The county legislative body of each county may designate and appropriately mark on appropriate county roads, or portions of county roads, routes for the use of bicycles.



§ 54-10-112 - Possession of municipal or county traffic control sign prohibited.

(a) The possession of a municipal or county traffic control sign erected upon any municipal or county street, road or highway by any person who is not an employee of a municipal or county highway department, or who has not entered into a contract with a municipality or county for the sale or erection of a traffic control sign, is a Class B misdemeanor punishable by a fine only of no more than five hundred dollars ($500). The possession of each traffic control sign in violation of this section shall be considered a separate offense.

(b) This section shall only apply to a municipal or county traffic control sign that contains markings or other form of identification on the traffic control sign indicating the municipality or county that erected or caused to be erected the sign, and the date the sign was acquired or erected by the municipality or county.

(c) In addition to the fine provided for in subsection (a), any person convicted of a violation of this section shall also be required to pay restitution to the highway department that erected or caused to be erected the traffic control sign, for the costs of replacing the sign. The highway department shall submit information documenting the costs of replacement for the judge to review. After review, the judge shall order the appropriate amount of restitution, which shall be distributed directly to the highway department.

(d) This section shall only apply to municipal or county traffic control signs that are acquired or erected after July 1, 1998.



§ 54-10-113 - Possession of municipal or county street, road or highway sign prohibited.

(a) The possession of a municipal or county street, road or highway sign erected upon any municipal or county street, road or highway by any person who is not an employee of a municipal or county highway department, or who has not entered into a contract with a municipality or county for the sale or erection of a street, road or highway sign, is a Class B misdemeanor punishable by a fine only of not more than five hundred dollars ($500). The possession of each street, road or highway sign in violation of this section shall be considered a separate offense.

(b) This section shall only apply to a municipal or county road, street or highway sign that contains markings or other form of identification on the sign indicating the municipality or county that erected or caused to be erected the sign, and the date the sign was acquired or erected by such municipality or county.

(c) In addition to the fine provided for in subsection (a), any person convicted of a violation of this section shall also be required to pay restitution to the highway department that erected or caused to be erected the street, road or highway sign, for the costs of replacing the sign. The highway department shall submit information documenting the costs of replacement for the judge to review. After review, the judge shall order the appropriate amount of restitution, which shall be distributed directly to the highway department.

(d) This section shall only apply to municipal or county street, road or highway signs that are acquired or erected after July 1, 1998.






Part 2 - Opening, Closing or Changing Public Roads

§ 54-10-201 - Changing or closing roads -- Application by petition.

All applications to open, change, or close a road shall be made by written petition, signed by the applicant, to the commissioner of the district through which the road runs or is asked to be located, specifying in particular the changes or action asked; or, if the road extends into two (2) or more districts, or is the dividing line between districts, then to the commissioners of the districts.



§ 54-10-202 - Notice to interested parties of action to open or close.

No road shall be opened, changed, or closed, without giving at least five-days' notice to all interested parties of the time the road or roads are to be opened, changed, or closed, and a surveyor or civil engineer may be employed, if necessary, to locate the interested parties. Landowners and those controlling land touched by the proposed highway shall be deemed interested parties.



§ 54-10-203 - Nonresident landowners notified.

If any owner of the land affected by the opening, changing, or closing of a public highway is a nonresident, then notice to the owner's agent or attorney, if the owner's agent or attorney resides in the county, shall be sufficient. If there is no such agent or attorney, then the notice shall be made by publication for four (4) consecutive weeks in the newspaper having the greatest circulation in the county, the last publication to be at least one (1) week before the hearing.



§ 54-10-204 - Jury of view -- Members -- Oath.

(a) Where the opening, changing, or closing of a public highway only affects one (1) commissioner's district, the commissioner shall associate with two (2) other freeholders of the district with whom the commissioner has never consulted on the question involved, and who shall be in no way related to the parties affected by the opening, changing, or closing of the highway, and who shall take and subscribe to an oath before the commissioner to act without favor or partiality in the matter, whose oaths, thus subscribed, shall become part of the record, upon appeal being taken.

(b) The commissioner and two (2) freeholders shall constitute a jury of view.



§ 54-10-205 - Damages -- Payment.

The jury of view has the power of condemnation and to assess damages, which shall be paid out of the general funds raised for county purposes, upon the order of the commissioner on the county mayor, who shall issue a warrant if the county mayor approves the order.



§ 54-10-206 - Appeals from action of jury of view.

(a) Any person aggrieved by the action of the jury of view may appeal to the court of general sessions, and from there to the circuit and appellate courts.

(b) In case of an appeal, the jury of view shall forward all the papers in the case, with its action on the case, to the court of general sessions to which appeal was made.



§ 54-10-207 - Costs and damages accruing in suit -- Payment.

(a) All costs accruing in the suit shall be paid by the appellant, if the action of the jury of view is sustained by the court giving final decision, unless for good reason it should otherwise order.

(b) Should the case be decided against the action of the jury of view, then all costs and any additional damages assessed by the court shall be paid out of the general fund raised for the current county purposes.



§ 54-10-208 - Action after final judgment.

If the action of the jury of view be affirmed, the commissioner or commissioners shall then proceed as if no appeal had been taken; if otherwise, the order of the court shall be carried out.



§ 54-10-209 - Bond for appeal costs.

All persons appealing from the decision of a jury of view to any court having jurisdiction of the matter shall execute a bond for the costs of the suit.



§ 54-10-210 - Attorney for county upon appeal.

In case of an appeal, the district attorney general shall attend to the case for the county in the circuit court, and shall be paid the sum of five dollars ($5.00) for each case attended to, to accrue to the state, and the attorney general and reporter shall represent the county in the cases before the appellate courts.



§ 54-10-211 - Compensation of jury of view.

The jury of view each shall receive two dollars ($2.00) per day for services, which, with other costs and damages accruing on the opening, changing or closing of roads, shall be paid out of the general county funds, upon the order of the commissioner upon the county mayor, upon which the county mayor shall issue a warrant, subject always to the county mayor's approval.



§ 54-10-212 - Waiver of damage by landowners.

When landowners and those controlling land touched by the highway proposed to be opened, changed or closed waive, in writing, any claim for damages sustained by the opening, changing or closing, then the commissioner or commissioners shall proceed, independently of a jury of view, to execute the particular action asked in the petition, if, in their discretion, they think the public interest will not be materially injured by the action.



§ 54-10-213 - Commissioner may act without petition.

The commissioner may, without petition or application, proceed to open, change, close and construct any public highway that the commissioner deems necessary for the public interest.



§ 54-10-214 - Jury of view in joint districts.

(a) Where any two (2) road districts are involved in any question requiring a jury of view, the two (2) commissioners and one (1) freeholder shall constitute the jury.

(b) Where three (3) or more districts are involved, then the commissioners of all the districts interested shall constitute the jury of view, and no commissioner shall be required to take an oath before serving on the jury of view.



§ 54-10-215 - Controversy to be heard at first term.

The court in which any suit or controversy for establishing a ferry or laying out a road is pending shall hear and determine it at the first term after it is docketed.



§ 54-10-216 - Closure of public roads by application to county highway department.

Notwithstanding the provisions of this part to the contrary, a county legislative body, by resolution adopted by a two-thirds (2/3) majority vote, may adopt the provisions of this section as an alternative procedure for the closing of public roads in the county that are not maintained by any other governmental entity. After adopting the provisions of this section, each application to close a designated public road in the county shall be made in writing to the chief administrative officer. Upon receiving an application to close a public road, the chief administrative officer shall give notice to interested parties as provided in this part. The chief administrative officer shall make a recommendation to the regional planning commission regarding whether or not the public road should be closed. Before making any recommendation with respect to closing a road pursuant to this section, the regional planning commission shall provide notice of the action either by written notice mailed to affected property owners or by notice advertised in a newspaper of general circulation in the county not less than fourteen (14) days before the recommendation is made. After receiving the recommendation of the chief administrative officer, the regional planning commission shall make its recommendation to the county legislative body, and shall attach the recommendation of the chief administrative officer. After receiving the recommendations as provided in this section, the county legislative body may, by resolution adopted by a majority of its members, order the closure of the public road.









Chapter 11 - Public Fords, Ferries, and Bridges

Part 1 - Fords

§ 54-11-101 - County legislative bodies may clear out fords.

It may be lawful for county legislative bodies to clear out fords of rivers where public roads cross the fords, upon the plans and conditions set forth in this part.



§ 54-11-102 - Reports of fords -- Action of legislative body.

At the April session of the county legislative body, a majority of the members consenting, the members of each civil district in the county shall report those fords to the county mayor that they think should be cleared of obstructions, and the county legislative body shall act on each proposition separately, a majority of the county legislative body present determining whether it will receive the propositions; then, the county mayor shall report all the propositions received.



§ 54-11-103 - Manner of clearing fords.

(a) The fords shall be cleared of all loose rock, and all fastened rock shall be battered down that can be done by a heavy, blunt, or square-end crowbar or sledge hammer.

(b) All other obstructions that can be conveniently removed, and all rubbish removed, shall be deposited where it will not deepen the ford of the stream.



§ 54-11-104 - Width of ford.

The width of the ford shall depend upon the use the public makes of it, but it shall not be required to be cleared over sixty feet (60') wide.



§ 54-11-105 - Advertisement of fords to be cleared.

The county clerk shall make out a list of the propositions reported by the county mayor, and give it to the sheriff, who shall immediately advertise at the different fords proposed to be cleared, or at some public place near the fords, that contracts will be given to bidders at the July session of the legislative body; provided, that a majority of the members of the county legislative body agree.



§ 54-11-106 - Return of certificate of completion -- Payment.

Each contractor shall return to the August session of the county legislative body, or some subsequent session, a certificate, with two (2) responsible freeholders signed as witnesses, that the contractor has complied with the law set forth in § 54-11-103. Then the county mayor shall issue a warrant, which shall be paid as other county claims.






Part 2 - Bridges

§ 54-11-201 - Bridges to be made by overseer -- Securing materials.

Bridges shall be made by the overseer and the overseer's assistants, through swamps and over small runs and creeks, for which purpose, as well as for making causeways, the overseer may cut poles and other necessary timber, without incurring any penalty.



§ 54-11-202 - Bridges to be made by county -- Tax levy.

Bridges that cannot be built by the overseer and the overseer's assistants shall be a county charge, and the county legislative body shall make a levy on the taxables to raise money for the purpose, and shall contract and agree for building, keeping, and repairing the bridges.



§ 54-11-203 - Bridges to be made by two counties -- Apportionment of cost.

When a bridge is necessary over any creek or river that divides one county from another, the legislative body of each county shall join in an agreement for building, keeping, and repairing it, and the charge shall be defrayed by both counties in proportion to the number of taxable polls in each county.



§ 54-11-204 - Contract, agreement and order binding.

Every contract, agreement, and order for bridges shall bind the county that makes or enters into it.



§ 54-11-205 - Bridge railings -- Height.

It is the duty of the county legislative bodies, in letting out all contracts for the erection of bridges, to require that they be made secure, with good and substantial railing of the height of three feet (3').



§ 54-11-206 - [Repealed.]

HISTORY: Code 1858, § 1215 (deriv. Acts 1804, ch. 1, § 7); Shan., § 1711; Code 1932, § 3021; impl. am. Acts 1978, ch. 934, §§ 7, 36; T.C.A. (orig. ed.), § 54-1112; repealed by Acts 2013, ch. 308, § 10, effective July 1, 2013.



§ 54-11-207 - Power of county legislative body to build bridges.

In addition to the powers vested in and exercised by county legislative bodies over public roads and bridges, the county legislative bodies respectively are empowered, the same being a county purpose, to build a bridge or bridges over and across any stream or river running through the county, which bridge shall be located on or near and convenient to a public highway, due regard being had both to advantages of location and convenience of the citizens of the county having to pass over the bridge, and may be located wholly or partly within the limits of any municipal corporation.



§ 54-11-208 - Bridge tax -- Special levy.

(a) The bridge or bridges shall be paid for by special tax, not to exceed, in any year, twenty cents (20cent(s)) on the one hundred dollars' ($100) worth of property, to be levied by the county legislative body annually on all taxable property of the county, until the bridge or bridges are paid for, or until the interest-bearing warrants or bonds provided for in this part are redeemed.

(b) Nothing in this part shall prevent the county legislative body from paying for the bridge or bridges or redeeming any or all of the warrants or bonds, out of any moneys or funds in the county treasury not otherwise appropriated.



§ 54-11-209 - Excess cost in constructing bridges.

Should it, in the opinion of the county legislative body, appear that the cost of the bridge or bridges will exceed the amounts raised by taxation the county legislative body sees as proper to levy during the time the bridge or bridges are being constructed, the excess may be provided for from the proceeds of bonds issued pursuant to title 9, chapter 21.



§ 54-11-212 - Voting for a bridge -- Procedure.

(a) Whenever, in the opinion of the county legislative body, it will be best so to do, it may submit to a vote of the people of the county the question of whether any bridge shall be built or not.

(b) The county legislative body shall direct the county election commission to hold an election on the question.

(c) If a majority of the votes cast are for a bridge, the county legislative body, at its next regular session, shall order the bridge built; if against it, no bridge shall be ordered built by the county legislative body within two (2) years after the election in subsection (b) was ordered, unless the question is again submitted to the people and voted on favorably.



§ 54-11-213 - Proceeding by petition for building bridge or causeway -- Appointment of commissioner.

(a) If a petition filed under § 54-13-103 is for building a bridge or causeway at the expense of the county, the county legislative body shall, at the same session when it is presented, appoint three (3) commissioners to receive proposals for the work, which proposals shall clearly specify the extent, character, and description of the bridge or causeway.

(b) The commissioners shall report their proceedings to the session designated by the county legislative body.



§ 54-11-214 - Acceptance of proposal.

Of the proposals reported, the county legislative body may receive and accept that which seems to it best; and shall then direct the work to progress under regulations and securities it deems proper.



§ 54-11-215 - Examination of work upon completion by commissioners appointed by county legislative body -- Payment.

(a) Upon being notified that the work is completed, the county legislative body shall appoint three (3) commissioners, unconnected either by affinity or consanguinity with the contractor, to examine and report upon the work.

(b) The county legislative body, if satisfied that the work is done conformably to the contract, shall receive it, and make an order on the county trustee as the contract may require.



§ 54-11-216 - Vacancy in board of commissioners -- Bond and oath.

The county legislative body shall fill all vacancies on any board of town, or bridge commissioners, and any person appointed to fill a vacancy shall execute the same bond, if a bond is required, take the same oath, and have the same powers and emoluments, as the predecessor.



§ 54-11-217 - Tax for payment of bridge or causeway.

Public bridges and causeways on public roads, erected by order of the county legislative body, shall be paid for by a tax on polls and other taxables, to be set by the county legislative body, and not to exceed, in any year, the amount of the state tax.



§ 54-11-218 - Taxes to be collected by trustee.

The moneys shall be collected by the county trustee and be kept by the county trustee subject to the order of the county legislative body, which order, together with the receipt of the person in whose favor it is made, shall be a sufficient voucher for the county trustee in settlement with the county mayor.



§ 54-11-219 - Bridges over rivers through county seat towns.

A county legislative body is empowered, the same being a county purpose, to build, or assist in building, or in obtaining within the corporate limits of a municipal corporation that is the county seat of the county, a toll-free bridge across any river running through and dividing the municipality and county.



§ 54-11-220 - Location of bridges in county seat towns -- Toll-free -- Maintenance.

(a) The bridge shall be located upon or near and convenient to a public highway traversing the county, due regard being had both to the advantages of location and convenience of the citizens of the county having to pass over the bridge.

(b) The bridge shall be forever free to all persons, vehicles, and stock that may pass over the bridge, and shall be kept up and maintained by the municipality within which it is located.



§ 54-11-221 - Special tax for bridge in county seat towns -- Payment from proceeds of stock or bond sales.

(a) The bridge shall be paid for by a special tax, not to exceed, in any year, the amount of the state tax, to be levied by the county legislative body, annually, on all the taxables of the county.

(b) Nothing in this section shall prevent the county legislative body from paying for the bridge out of any moneys or funds in the county treasury not otherwise appropriated, or by a sale or sales of any stocks or bonds held and owned by the county, and that may be sold or negotiated for the purpose of the payment.



§ 54-11-222 - Joint county and city bridges authorized -- Terms -- Toll or free.

(a) The county, acting through the county legislative body, has the power to unite with any municipal corporation in the erection and regulation of bridges for public travel and traffic, over any stream, running by or through the municipality, upon terms agreed upon by the county and municipality erecting the bridges.

(b) The bridges may be toll or free, and may be changed from toll to free, or from free to toll bridges, from time to time, by the joint action of the county and municipality interested.



§ 54-11-223 - Power to issue bonds.

For the purpose of providing funds to erect bridges, the county and municipality have the power to issue bonds pursuant to title 9, chapter 21.



§ 54-11-224 - Tolls -- Rules for management.

The county and municipal corporation erecting a bridge as provided in §§ 54-11-222 and 54-11-223 have the power to fix the tolls to be charged and collected and provide for the collection of the tolls, and make all necessary rules and regulations for the keeping up and management of the bridge when erected.



§ 54-11-225 - Repairs of bridges by county legislative bodies -- Commissioners to make contracts.

The county legislative body has full power, at any session of the county legislative body, when, in its opinion, the public good demands it, to appoint commissioners, who shall have power to contract for, and have completed, any repairs of bridges, levees or causeways, upon any public road in the county that, in the opinion of the county legislative body, the public good requires.



§ 54-11-226 - Report of commissioners as to repairs.

It is the duty of the commissioners under § 54-11-225 to report to the first session of the county legislative body after the completion of any work that they may have had under contract, which report shall set forth the kind of repairs that have been made, by whom made, and for what amount.



§ 54-11-227 - Payment of reported repairs.

Upon the filing of the report of the commissioners, it shall be the duty of the county legislative body to order the repairs to be paid as other claims against the county.






Part 3 - Ferries

§ 54-11-301 - Free ferries over streams running through or bounding counties -- Establishing.

A county is empowered, through its county legislative body, to establish free public ferries over any stream running through or bounding the county, at a point or points as may be determined, and to purchase and provide all necessary equipment, boats, etc., and employ labor required to operate the ferries.



§ 54-11-303 - Joint ferries over streams separating counties.

(a) It is lawful for any two (2) or more counties separated by a stream, navigable or unnavigable, to unite in the erection, establishment, and operation of a ferry over the stream, each of the counties, if not more than two (2), paying one half (1/2) of all the expenses incurred in the erection and maintenance.

(b) If more than two (2) counties combine in the improvement and work, each shall pay an equal part of the expense, or they may meet the expense under terms they may provide by contract.



§ 54-11-304 - Appropriations -- Oversight of work under road commissioner or a special commissioner.

(a) The counties are authorized to appropriate money for the purposes set forth in §§ 54-11-301 -- 54-11-303.

(b) The counties may place the oversight of all the work and improvement under the county road commissioners or under the road commissioner for the district in which the ferry may be situated, or under a special commissioner, and may require reports from the party or parties at any time.



§ 54-11-305 - Ferry operator -- Selection and salary -- Vacancy.

The county legislative body at any session may select and fix the salary of the ferry operators for ferries established under this part; however, in cases of vacancy occasioned by death or permanent disability, the county mayors are authorized to name a successor to serve until the next session.



§ 54-11-306 - Free ferries and ferry roads on navigable rivers.

(a) The county legislative body has the power to make appropriations of money for the establishment of ferries and ferry roads on any of the navigable streams of this state, and also for the construction of all proper and necessary roads, leading across the river bottom lands, and up and down the river banks to the ferries.

(b) When the ferries and ferry roads are established, they may be declared by the legislative body free to the general public or to the citizens of the county or counties in which they are located.



§ 54-11-307 - Appropriations for operation and construction of ferries -- Commissioner appointed -- Duties.

The county legislative body has the power to:

(1) Make appropriations of money, from time to time, to pay persons for operating the ferries, which they may establish;

(2) Appoint one (1) or more persons as commissioner, to contract for the building of ferry boats, construction of roads, and to do any other thing necessary for the construction of all proper roads and the establishment of the ferries contemplated by this part; and

(3) Make the necessary appropriations of moneys for the payment for the building of ferry boats and construction of roads.



§ 54-11-308 - Commissioner of transportation authorized to acquire and operate ferries connecting state roads -- Operation of other ferries limited.

(a) The commissioner of transportation has the power to acquire by donation, purchase, or exercise of the power of eminent domain under the general law the assets of any ferry service business operating as a connection between state roads and is authorized to operate the business as a function of the department.

(b) The department may continue to operate any ferries now operated by the department, but in the future shall only operate ferries connecting state roads.

(c) The department may discontinue any ferry service business when it is no longer financially feasible, on reasonable public notice, except the department shall continue to operate the Cumberland City ferry or, in the alternative, arrange for and cause to be implemented another method for its continued operation by another public body.

(d) (1) The commissioner shall charge reasonable tolls for the use of a ferry service business based on a user classification schedule. School buses and state and county vehicles shall be exempt from the payment of the toll. The fee charges that are established for the Cumberland City ferry shall provide that the fee shall not exceed seventy-five cents (75cent(s)) per day for local residents who use the ferry.

(2) As used in subdivision (d)(1), "local residents" includes residents of Stewart, Montgomery, and Houston counties.

(e) [Deleted by 2013 amendment, effective July 1, 2013.]



§ 54-11-309 - Limitations on ferriage rates -- Application for waivers.

(a) Except as otherwise provided in subsection (b), no person shall charge as ferriage on any stream on any highway included in the state highway system or maintained in whole or part by the department of transportation more than the rate fixed as follows:

Automobile and passengers ..................... $2.00

Person, each, on foot ..................... 0.50

Truck or bus (one (1) ton capacity and under) and driver ..................... 2.00

Truck or bus (one (1) ton capacity and over) and driver ..................... 4.00

Automobile trailer ..................... 1.50

Truck trailer or bus trailer ..................... 3.00

Motorcycle and driver ..................... 2.00

(b) Upon application submitted to the department requesting a waiver of the maximum rate fixed within subsection (a), the commissioner may fix a maximum rate in excess of that fixed within subsection (a). Any maximum rate fixed by the commissioner pursuant to this subsection (b) shall be promulgated as a rule in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In promulgating any such rule, the commissioner shall give due consideration to:

(1) The public's need for adequate and efficient ferriage service at a reasonable and prudent cost; and

(2) The ferry operator's need of revenues sufficient to enable the operator, using honest, economical, and efficient management, to provide the ferriage services and to earn a reasonable profit.









Chapter 12 - Road Improvement Districts

Part 1 - Establishment

§ 54-12-101 - Power to establish road improvement districts.

The monthly county court is vested with the power at any regular, special, or adjourned session to establish road improvement districts for the purpose of building and maintaining public roads in the road improvement districts, and building bridges, culverts, and levees on the roads and to locate and establish the roads, or provide for these things being done whenever they are of public utility or conducive to the public welfare.



§ 54-12-102 - Body exercising jurisdiction of former monthly county court.

In each county, the body that is authorized to perform the duties vested in the monthly county court in this chapter shall be the entity to which the duties of the former monthly county court in each county were transferred after 1978, and all references in this chapter to the monthly county court shall be deemed a reference to the successor entity, unless otherwise stated.



§ 54-12-103 - Petition for road improvement district.

(a) Before any monthly county court establishes a road improvement district as defined in § 54-12-101, a petition, signed by twenty-five percent (25%) of the landowners in the district who will be affected by or liable to be assessed for the expenses of the proposed improvement, shall be filed in the office of county clerk in which the improvement is to be made.

(b) The petition shall describe the lands proposed to be included in the district by metes and bounds, or otherwise so as to convey intelligible description of the lands, and likewise the termini and general location of the road or roads shall be given in the petition. Likewise, the petition shall allege that the roads proposed are for the public benefit and utility. The petition shall have other allegations necessary to give the court a clear understanding of the necessity for the proposed road and the benefits it will be to the public.

(c) An attorney may sign the names of the landowners to the petition as in other cases.



§ 54-12-104 - Bond for costs and expenses -- Increase in penalty or security.

(a) There shall be filed with the petition a bond, with adequate security in a penal sum that the county clerk deems adequate, to be approved by the county clerk, and conditioned for the payment of the costs and expenses of this proceeding, provided the prayer of the petition is not granted, or the petition is dismissed for any cause.

(b) The county court may at any time have the bond increased in penalty or security.



§ 54-12-105 - Road improvement district confined to boundaries of county.

The bounds proposed to be embraced in the improvement district shall not go beyond the boundaries of the county in which the petition is filed, and the petition shall be accompanied by a general plat showing the location of the improvement district and the relation to the lines of the county in which it is created.



§ 54-12-106 - Petitioners may employ counsel in preliminary matters -- Compensation for services, fixing.

(a) The petitioners for the improvement district are authorized to employ counsel to assist in filing the petition and in all preliminary matters necessary in having the district established, and attending to the matters of the district, so far as may be necessary, and so far as the monthly county court may think needed after the district is ordered established, contracting with the attorneys for the amount to be paid for their services, which contract shall be ratified and approved by the monthly county court, if deemed reasonable.

(b) (1) If not reasonable, the monthly county court shall, by order, fix the amount to be allowed for legal services, fixing the amount as it deems reasonable and proper.

(2) The amount of fees fixed for legal services shall become a debt and charge against the district as other preliminary expenses are, such as charges for services of an engineer, etc., and to be paid in like manner.



§ 54-12-107 - Committee for petitioners in preliminary matters in establishing district -- Compensation.

(a) The petitioners are authorized to select from their number a committee of three (3) or five (5), as they deem expedient, which committee shall act for the petitioners in all preliminary matters as their services may be needed in having the district established, and which committee shall have the power to bind the petitioners in all preliminary matters looking to the establishment of the district.

(b) This committee shall elect out of its members officers it deems necessary, and shall keep a record of the committee's proceedings.

(c) The members of this committee shall receive for service compensation as fixed by the monthly county court, and paid out of the funds of the district when established in the same way as is provided for the payment of other just charges against the district.



§ 54-12-108 - Contents of petition -- Hearing -- Publication for landowner defendants.

(a) The court shall set a day for a hearing, and direct publication be made for all landowners set out in the petition who are not petitioners, when:

(1) A petition is filed with all the necessary allegations, and the petition is sworn to, by one (1) or more of the petitioners, and shows that sixty percent (60%) in acres of the land within the boundaries of the district sought to be created is owned by the petitioners;

(2) The petition is accompanied by a general plat, and a general description of the district sought to be created;

(3) A description by surrounding landowners is given in the petition of the respective tracts of land, within the bounds, and the names of the owners of the tracts who are not petitioners, are set out in the petition;

(4) The petitioners ask that provision be made for funds to defray the preliminary costs and expenses up to that stage in the proceedings where the report of the commissioners for the assessment of benefits has been filed and confirmed; and

(5) The monthly county court deems it expedient that provisions should be made for a fund to cover the preliminary costs and expenses.

(b) Publication shall be made in some newspaper published in the county in which the district is located, and if located in more than one (1) county, then in a newspaper in each county, the publications to be for three (3) consecutive weeks, the last publication to be at least ten (10) days before the day set for the hearing. The publication shall notify the landowners of the pending suit, and the prayer for the creation of a fund to pay the preliminary costs and expenses, and the day fixed for the hearing, and notify them to appear and show cause why an assessment to create the fund should not be made.



§ 54-12-109 - Objections, filing -- Assessment for preliminary costs and expenses -- Decree.

(a) The landowners shall make their appearance and file their objections, if any, on or before twelve o'clock (12:00) noon of the day set for hearing.

(b) After the hour fixed for the filing of objections, the monthly county court shall proceed to hear and determine the matter of making an assessment to raise a fund for the payment of the preliminary costs and expenses.

(c) The court will determine from the proof offered, approximately, the amount necessary to cover the cost and expenses, and if the court is of the opinion that it is not expedient to make an assessment for those purposes, the court shall so decree; but if the court is of the opinion that it is expedient, the court shall make an assessment for the amount determined upon the respective tracts of land set out in the petition, and make the assessment on the basis of acreage.



§ 54-12-110 - Appeal from decision.

(a) Any party aggrieved may appeal from the decision of the monthly county court in making the assessment, or refusing to make the assessment.

(b) The appeal shall be made in the same manner and upon the same terms provided for appeals from the action of the monthly county court in creating or refusing to create a road improvement district as provided in §§ 54-12-141 -- 54-12-149.



§ 54-12-111 - Collection dates fixed upon assessment being made -- Assessment list certified to trustee to collect -- Compensation.

When the assessment has been made, the monthly county court shall fix the dates within which the assessment shall be collected, and the county clerk shall make out an assessment list or book, giving alphabetically the name of the owner, and the boundaries of the land, the number of acres, and the amount assessed against each tract, and the county clerk will make the same substantially in the form used for state and county tax books, and when so made, the county clerk shall certify the same to the trustee of the county, and it is the duty of the trustee to proceed at once to collect the assessments within the dates prescribed by the court; and the trustee will pay the amount collected on the assessments to the county clerk, to be paid out by the county clerk on the costs and expenses under the orders of the court, and for collecting, and paying over the assessments, the trustee shall be allowed as compensation two percent (2%) of the amount collected and paid over.



§ 54-12-112 - Lien for assessment -- Enforcement.

(a) The assessment shall be a lien on the respective tracts of land upon which it is assessed.

(b) This lien shall be enforced in the same manner as provided for the enforcement of liens in §§ 54-12-412 -- 54-12-421.



§ 54-12-113 - Bonds of trustee and clerk.

The county trustee or trustees, before receiving the assessment roll or book and proceeding to the collection of the assessments, and the county clerk, before receiving the funds from the trustee or trustees, shall respectively enter into a bond in double the amount that will come into their hands, respectively, payable to the state, and conditioned for the faithful paying over and accounting for the funds arising from the assessment.



§ 54-12-114 - Proceeding for cost and expense fund not to delay other proceedings -- Sixty percent acreage provision.

The proceeding to create a fund for the payment of the cost and expenses shall not interfere with or delay the other proceeding, and the matter, in all other respects, may be proceeded with as provided in this part, and as provided by law; provided, that the sixty percent (60%) acreage provision of § 54-12-108 shall only apply to and be limited to a proceeding under this part.



§ 54-12-115 - Preliminary expenses may be paid by order of county legislative body -- Refund out of assessments or bonds of petitioners.

(a) The preliminary expense of the road improvement district provided for by this part, not including contracts for construction, may be paid by order of the county legislative body in which the lands lie, out of the general county fund.

(b) The preliminary expense, if so paid, shall be refunded to the county out of assessments collected from the lands of the improvement district, when so collected, and if not so repaid for any reason, then to be adjudged against and collected out of the bond of the petitioners required by this part, and thus repaid to the county.



§ 54-12-116 - Contributions or donations of preliminary expenses or parts of expenses without requiring refund.

(a) The county legislative body shall have the right to contribute, out of the general county fund, an amount it sees fit to be used in the payment of the preliminary expenses, without requiring the amount to be paid back or refunded to the county.

(b) Where any county has previously, by order of the county legislative body, advanced or paid any of the preliminary expenses, the county legislative body may, if it sees fit, by proper order, donate the amount, or any part of the amount, and not require the amount so donated or contributed to be paid back or refunded to the county.



§ 54-12-117 - Petitioners required to pay preliminary expenses -- Judgment on their bond.

If the county legislative body should not see fit to order the preliminary expenses be paid, and the parties to whom the expenses are owing are not willing to agree to wait until a fund for their payment can be provided by special assessments upon the district, then the county legislative body, by proper order, shall require the petitioner to pay to the county clerk a fund sufficient to pay the preliminary expenses, and the bond required of petitioners by this part shall be liable for the preliminary expenses, and judgment on the bonds may be rendered at any time by the county legislative body to the end the fund for expenses be provided, just as the county legislative body renders judgment on cost bonds, and one (1) judgment shall not prevent other judgments on the same bond, so the sum of the judgments does not exceed the penalty of the bond.



§ 54-12-118 - Fund for expenses may be paid as needed.

The fund for expenses may be paid in from time to time, under the orders of the monthly county court, as the fund may be needed.



§ 54-12-119 - Refund to petitioners and their sureties paying preliminary expenses.

All sums paid by the petitioners or their sureties on their bonds shall be refunded and repaid to the person or persons paying the sums out of the funds of the improvement district when the funds have been realized under parts 2 and 4 of this chapter.



§ 54-12-120 - Engineer.

After the petition has been filed and bond taken and approved, the monthly county court shall at the first session thereafter, regular, special, or adjourned, and may at a later session, appoint a disinterested and competent engineer, and have placed in the engineer's hands a copy of the petition.



§ 54-12-121 - Compensation of engineers.

The engineers appointed under this part by the monthly county courts shall be paid for their services at rates the courts appointing them fix; and if not fixed, at the rate of five dollars ($5.00) per day while engaged in the work. In addition, they shall be paid all actual traveling expenses, an itemized account of the expenses to be kept by them and reported and sworn to.



§ 54-12-122 - Engineer to survey and locate roads and improvements.

The engineer shall proceed to examine the land described in the petition and any other lands that may be benefited by the improvement or necessary in carrying out the improvement and survey and locate the road or improvements, as may be practicable to carry out the purposes of the petition and that will be of public benefit and utility or conducive to the public welfare.



§ 54-12-123 - Engineer's return -- Contents.

The engineer shall make returns of and file the engineer's proceedings with the county clerk, which returns shall set forth the starting point, the route, the terminus or termini of the road or roads, or other improvements, such as the necessary bridges and culverts on the road or roads and the course and the length of the road or roads approximately through each tract of land as far as practicable, and the boundary of the proposed district and the description of each tract of land in the district as shown by the tax books, the names of the owners of the land as shown by the tax books, the probable cost of the improvement, and other facts and recommendations deemed material.



§ 54-12-124 - Recalling engineer and appointing another.

The monthly county court may at any time recall the appointment of any engineer made under this part, if deemed advisable to do so, and appoint a replacement.



§ 54-12-125 - Survey and location of roads along general course of present roads -- Exception.

The roads provided for in this part shall be surveyed and located along the general course of the present roads between the termini set forth in the report, unless there is some good and sufficient reason why the course should be departed from to secure a new, better, or shorter road, or for any other good reason and having due regard to the straightening and shortening of the existing roads and the reduction of the grades on the existing roads.



§ 54-12-126 - Engineer to submit itemized expense account or do work for stipulated sum.

The engineer may employ necessary help such as axmen, rodmen, etc., returning an itemized expense account; or the court may contract with the engineer to furnish the engineer all help needed such as axmen, rodmen, etc., and to do the entire work or any specific part of the work, for a sum agreed upon and stipulated.



§ 54-12-127 - Expediency of plan -- Determination by court -- Submission of second plan.

(a) Upon the filing of the return of the engineer, the monthly county court shall examine the return, and if the plan seems to be expedient and meets the approval of the court, it shall order the county clerk to cause notice to be given as provided in §§ 54-12-128 -- 54-12-131; but if it does not appear to be expedient, and it is not approved, the court is authorized to direct the engineer or another selected by it to prepare another plan.

(b) If the court deems the proposed improvement inexpedient or inadvisable after an examination of the return of the engineer or after a second further return, it may dismiss the petition and proceedings, and, in that event, it shall adjudge all costs and expenses incurred against the petitioners and the sureties on the bond.



§ 54-12-128 - Summons or writ issued -- Served upon whom.

(a) When the plan, if any, has finally met the approval of the monthly county court, the court shall order the county clerk to issue a summons or writ to the sheriff of the proper county, the writ to run in the name of the state, commanding the sheriff to summon the persons named in the writ to appear before the monthly county court on the day set by it for the hearing of the petition.

(b) The writ or summons shall name the owners of all tracts or lots of land not petitioners, within the proposed road improvement district, as shown by the tax books of the county, or by affidavit filed, and upon the persons in actual occupancy of the lands or lots, and also upon any lienholder or encumbrancer of any land in the proposed district, as shown by the county records, and shall notify them of the pendency of the petition and the prayer of the petition, but no copy of the petition shall accompany the writ.



§ 54-12-129 - Service of writ -- Acknowledgement.

The writ shall be served at least ten (10) days before the time set for the hearing of the matter of the petition, but shall not be issued for or served upon any of the persons described in § 54-12-128, who shall file with the clerk a statement in writing, signed by the party entering an appearance at the hearing and waiving any additional notice, or the service of the writ may be acknowledged.



§ 54-12-130 - Publication for nonresidents, or those whose names or residences are unknown.

(a) In case any such owner, lienholder or encumbrancer is a nonresident of the state, or the person's name or residence cannot be ascertained after diligent inquiry, and these facts are made to appear by affidavit filed, then publication shall be made for the owner, lienholder or encumbrancer for two (2) consecutive weeks in some newspaper of the county where the proceedings are pending, notifying the party or parties of the pendency and prayer of the petition, and to appear at the time set for the hearing on the petition, the last publication to be at least ten (10) days before the time set for hearing.

(b) Proof of publication may be made as provided by law in chancery cases, and those who are actual owners, lienholders or encumbrancers may be made to appear to the clerk by the affidavit of any person acquainted with the facts or by the averments of the petition if sworn.



§ 54-12-131 - Writ or publication need not state contents of petition or its prayer.

The writ or summons and the publication notice need not give or set out in any detail the contents of the petition or of its prayer.



§ 54-12-132 - Adjournment until notice given -- Jurisdiction not lost -- Appearance without formal answer.

(a) If at the time set for hearing it appears to the monthly county court that any person entitled to notice as provided in §§ 54-12-128 -- 54-12-131 has not received notice, the hearing shall be adjourned until the person can be given the required notice, and the court shall not lose jurisdiction of the subject matter or of the persons already properly notified by the adjournment or postponement.

(b) The person concerned may appear and be heard without formally answering the petition in writing; provided, that the writ or summons and the publication notice need not give or set out in any detail the contents of the petition or its prayer.



§ 54-12-133 - Claim for damages to be filed -- Guardian or conservator ad litem appointed for persons under disability.

Any person claiming damages as compensation for or on account of the construction of the improvement shall file a claim in the office of the county clerk at least three (3) days prior to the day on which the petition has been set for hearing, and on failure to file the claim at the time specified shall be held to have waived any rights to the claim; provided, that if the person is an infant or adjudicated incompetent and without regular guardian or conservator, or the guardian or conservator has not been notified of the proceedings as provided in §§ 54-12-128 -- 54-12-131 for notice, and the facts are made to appear by affidavit, the monthly county court shall appoint a guardian or conservator ad litem for the person, who may file the claim for damages, if deemed proper, for the person under disability, within the time allowed in this section or within three (3) days after the appointment.



§ 54-12-134 - Sufficiency of petition determined -- Amendment of petition -- District allowed or refused -- If no claim for damages, district located and established.

(a) The monthly county court, upon the hearing of the petition at the time set for hearing, or at the time to which the matter has been adjourned or continued, shall determine the sufficiency of the petition in form and manner, which petition may be amended at any time, as to form and substance, before final action on the petition; and if the court finds that the improvement district would not be for the public benefit or utility, or conducive to the public health or welfare, it shall dismiss the proceedings.

(b) If the court should find the improvement conducive to the public health or welfare, or to the public benefit or utility, it shall determine and adjudge the necessity of the road improvement district.

(c) If no claim for damages has been filed as provided for in §§ 54-12-136 -- 54-12-151, the court may, if deemed advisable, locate and establish the district, or may refuse to establish the district, as the court deems best.



§ 54-12-135 - Further examination and report by engineer ordered -- Hearing continued until filing of report.

At the hearing, the monthly county court may order the engineer, or a new engineer appointed by it, if deemed advisable, to make further examination and report to the court as to the improvement in which the hearing shall be continued until the filing of the further report.



§ 54-12-136 - Claims for damages prevent establishment of district until viewers appointed -- Qualifications -- Engineer to accompany viewers and give them information.

If any claims for damages have been filed, as provided in § 54-12-133, the monthly county court shall not establish the district until viewers have been appointed and have reported, and the court shall proceed to appoint three (3) viewers to assess the damages, who shall be disinterested freeholders of the county, and not related to any party interested in the proposed improvement, nor themselves interested in a like improvement, and the engineer appointed by the court shall accompany the viewers and furnish information called for by them concerning the survey of the improvement.



§ 54-12-137 - Viewers upon being sworn to view premises, fix damages and report.

The viewers appointed to assess damages, after being duly sworn to act impartially and faithfully to the best of their abilities, shall proceed to view the premises and determine and fix the amount of damages to which each claimant is entitled, and file reports in writing with the county clerk showing the amount of damages to which each claimant would be entitled, because of the establishment of proposed improvement.



§ 54-12-138 - Report of viewers to be filed promptly -- Others appointed upon failure to act.

The report of the viewers shall be filed as soon as practicable, and if any of them fails or refuses to act, for any reason, or they do not proceed to act with promptness, the monthly county court may appoint others as viewers in the place of any or all of them.



§ 54-12-139 - Value of land -- Incidental benefits considered in estimating incidental damages.

In establishing the damages, the viewers shall give the value of the land proposed to be taken without deduction, but incidental benefits that may result to the owners by reason of the proposed improvement may be taken into consideration in estimating the incidental damages.



§ 54-12-140 - Damages awarded considered in establishing district -- Location and establishment -- Damages determined.

After the filing of the report of the viewers, the monthly county court shall consider the amount of damages awarded in deciding whether the road improvement district should be established. If, in its judgment, the probable cost of construction is not a greater burden than should be properly borne by the land benefited by the improvement and the improvement is conducive to the public health or welfare, or to the public benefit or utility, then the court shall locate and establish the road improvement district by proper order or judgment, to be entered of record, and the court shall then proceed to determine the amount of damages sustained by each claimant, and may hear evidence in respect to the amount of damages, and may increase or diminish the amount awarded by the viewers as deemed just and right.



§ 54-12-141 - Appeal from decision establishing district or allowing damages -- Appeal bond.

(a) Any party aggrieved may appeal to the circuit court from the decision of the monthly county court in establishing or refusing to establish the improvement district, or its decision in the allowance of damages.

(b) Any party desiring to appeal shall have the right to have the benefit of the appeal at any time within five (5) days after the decision is made, without formally praying an appeal, at the same time filing a bond, to be approved by the clerk in the sum and condition prescribed in §§ 54-12-104 and 54-12-109.



§ 54-12-142 - Appeal from order establishing or refusing to establish district, and penalty of appeal bond -- Damages on appeal bond.

(a) When any person opposing the creation of the district appeals from the order or decision of the monthly county court establishing or creating the district, the person shall execute bond, with good security, in the penalty of four percent (4%) of the estimated cost of the improvement, as shown by the engineer's report, and conditioned to pay all damages, actual and punitive, if any, and costs as may be suffered by the district and the petitioners for the appeal, if the appeal is not successfully prosecuted, the damages to be recovered by suit upon the bond or writ of inquiry in the circuit court that may be awarded in those cases.

(b) If the appeal is from an order or judgment of the monthly county court refusing to establish the district, the appeal bond shall be for costs only, and the appeal bond, when made by persons asking damages or by persons opposing the establishment of the district, shall be made payable to the state for the use of those entitled, upon which bond judgment may be rendered in favor of the party or parties litigant for costs, and suits maintained for damages, actual, and also punitive, if any, in the name of the state, for the use of the district or parties entitled.



§ 54-12-143 - Appeal bond signed for all petitioner appellants by a designated petitioner -- Surety on bond required -- Pauper's oath not allowed.

(a) If an order has been entered by the monthly county court creating or establishing the district, and giving it a name or designation, the bonds, when the district or petitioners for the district are appellants, may be made by the district in that name, to be signed by one (1) of the petitioners nominated for that purpose by the court, it being declared the duty of the court to nominate some of the petitioners for this purpose.

(b) On any appeal from the circuit court to an appellate court, the name of the district, if it has been ordered established by the court, may in like manner be signed to any appeal bond, the circuit court nominating the petitioner to so sign it.

(c) Nothing in this part shall be construed as excusing the giving of good security on any bonds for appeal, and the district shall be liable for any damages and costs adjudged against it on any appeal as well as the sureties on the bonds.

(d) The oath provided by law for poor persons shall not be allowed in lieu of the bonds.



§ 54-12-144 - Appeal from award of damages will not prevent appropriation and condemnation of land, if petitioners give bond.

When an appeal is taken and prosecuted from the judgment or order of the monthly county court awarding damages, the appeal shall not prevent the work of the improvement district from proceeding, nor with the appropriation and condemnation of the lands, as provided in §§ 54-12-151 and 54-12-152, if the district or the petitioners for the appeal, or any of them, give bond with good security, payable to the party or person awarded damages in double the amount of damages awarded and costs as may be awarded on appeal.



§ 54-12-145 - Appeal heard de novo by circuit court that enters no judgment but enters amount fixed -- Clerk certifies to monthly county court.

The circuit court shall hear the appeal de novo; and if the appeal is from the amount of damages allowed by the monthly county court, the amount ascertained and fixed by the circuit court shall be entered of record, but no judgment shall be entered. The amount thus ascertained shall be certified by the clerk of the circuit court to the monthly county court, which shall thereafter proceed as if the monthly county court had allowed the claimant that amount as damages.



§ 54-12-146 - Circuit court order entered -- Certified to monthly county court.

If the appeal is from the action of the monthly county court in establishing or refusing to establish the road improvement district, the circuit court shall enter an order as it deems just and proper in the premises, and the clerk of the circuit court shall certify the same to the monthly county court, which shall proceed thereafter in the matter in accordance with the order of the circuit court.



§ 54-12-147 - Appellants as plaintiffs in circuit court -- Consolidation of damage cases -- One transcript in several appeals.

(a) In the circuit court, the cases shall be docketed with the appellant or appellants as plaintiffs, and the adversary parties as defendants, and where there are several appellants on questions of damages, the circuit court may consolidate the causes and hear or try them together, if practicable, making proper findings or orders as to each.

(b) If the appeals from orders of the monthly county court are made at the same session where there are several appellants, at their request, only one (1) transcript shall be made.



§ 54-12-148 - Costs in discretion of circuit court.

On the appeals, it shall rest in the discretion of the circuit court how costs shall be adjudged and distributed among the litigants.



§ 54-12-149 - Trial with or without a jury in circuit court.

The trial in the circuit court shall be with or without a jury, as the court may deem the right of the parties to be, under the particular issues to be tried, the right to a jury being accorded wherever the parties have the right under the law of the land.



§ 54-12-150 - Damages fixed shall be paid or secured -- Manner of payment.

After the amount of damages due any claimant or claimants has been finally ascertained and fixed by the monthly county court, the court shall require the damages to be paid, in the first instance, by the parties benefited by the road improvement district, or be secured, to be paid upon terms and conditions the court deems just and proper.



§ 54-12-151 - Condemnation after damages are paid or secured.

After the damages have been paid or secured, the monthly county court shall enter a proper order of condemnation showing all the lands are appropriated and belong to the road improvement district for all its necessary purposes.



§ 54-12-152 - Appropriation of right-of-way, and of other necessary lands.

In establishing any road improvement district, all necessary lands may be appropriated as provided in this part and a right-of-way of as much as one hundred feet (100') may be so appropriated if deemed necessary for the sites and location of any road to be built under this chapter, but the provision in this section as to the width of the right-of-way shall not prevent the monthly county court from ordering the appropriation of other lands deemed necessary for the purposes of the improvement district under this chapter.



§ 54-12-153 - Engineer or another appointee directed to make more complete survey and estimate of cost of improvement.

(a) After the road improvement district is established by the monthly county court, and all damages paid or secured, if the court is of the opinion that the report of the engineer already made is not sufficiently full or definite to enable the proper letting of contracts for the construction of the improvement, or for other reasons is not as full and definite as it should be, the court shall direct the engineer, or another appointed by the court for that purpose, to make a further and more complete survey and estimates of the district and cost of proposed improvements, and report to the court as to the same, giving all necessary and required information; how much of the improvements will be upon each tract of land, as nearly as practicable, giving definite estimates as to the cost and character of work, and dividing the work into convenient sections for making contracts, etc., and giving other particulars the court sees fit to direct.

(b) The report of the engineer shall be made and filed with the county clerk without unreasonable delay, and if the engineer fails to act with reasonable promptness, the court may remove the engineer and appoint another.



§ 54-12-154 - Publication -- Requisites -- Effect.

(a) Publication in a newspaper published in the county where the petition is filed and proceedings are pending, for two (2) consecutive weeks, of the time and place set for the hearing of the petition to establish the district, shall be sufficient notice to the persons concerned as owners, lienholders, encumbrancers, mortgagees, occupants, or in any other way, whether residents of the state, or nonresidents of the state, the last publication to be at least ten (10) days before the date set for the hearing.

(b) (1) The notice by publication shall have the same force and effect upon those concerned as mentioned in subsection (a), who are not petitioners, and who are residents of the state, as well as nonresidents, for all purposes of the proceedings, as process would have duly issued from the court and served personally upon them by an officer.

(2) The publication notice need not give the names of the persons notified to appear, but need give only a brief statement of the purpose of the hearing, a reference to the petition on file for further information, as to the purpose of the proceeding, before what court the petition is to be heard, and the time and place of hearing; provided, that if the proposed district is to embrace lands in more than one (1) county, if established, the publication shall be made in one (1) newspaper published in each of the counties.



§ 54-12-155 - Intent of § 54-12-154.

Section 54-12-154 is not intended to repeal any portion of this chapter, but is intended to furnish an additional method of proceeding, to bring the parties concerned before the court in seeking to establish a road improvement district, and to leave the petitioners for the district to their option whether they will proceed under other provisions of this chapter or under § 54-12-154 in giving notice to the parties of the hearing, and in bringing them before the court.



§ 54-12-156 - Road improvement record book -- Maintenance by county clerk -- Contents -- Entries made in regular minute book.

(a) In any county where a road improvement district is sought to be established, the county clerk of the county shall provide a book to be known as the road improvement record and to be paid for by the county.

(b) The clerk shall keep in the road improvement record a full and complete record of all proceedings in each case arising under this chapter, including all orders made by the monthly county court, and certified from the circuit court, and a copy of the original petition shall be enrolled in the book of record, and all bonds required to be given; and all orders and judgments of the monthly county court, touching any matter of the district, may be entered into the regular minute book; but it shall be sufficient if the orders or judgments are entered either upon the road improvement record or the regular minute book.



§ 54-12-157 - Fees of county clerk -- Allowance for extra services.

The fees of the county clerk in proceedings under this chapter shall be the same as for similar services now allowed by law, and in such case the monthly county court may allow the clerk an additional sum for extra services or services not covered by existing fee bills or statutes, to be fixed by the court, and paid as other costs and expenses in the case of proceeding.



§ 54-12-158 - Compensation and expenses of viewers, commissioners, and of helpers.

(a) The viewers and commissioners provided for by this part and part 2 of this chapter shall be paid at the rate of three dollars ($3.00) per day while engaged in the work, and, in addition, all actual expenses, including board paid for, itemized accounts for the expenses being reported and sworn.

(b) Other necessary help aiding the engineers, viewers, or commissioners such as chain carriers, axmen, etc., shall be paid not more than two dollars ($2.00) per day.



§ 54-12-159 - Compensation to be fixed by monthly county court where no provision made.

If any services are required of any person under this chapter, and the rate of pay is not provided within this chapter, then the monthly county court shall fix the amount, or rate of pay in those cases.






Part 2 - Commissioners and Apportionment of Costs

§ 54-12-201 - Appointment of commissioners -- Qualifications.

When the road improvement district has been located and established as provided for in part 1 of this chapter, the monthly county court shall appoint three (3) commissioners, one (1) of whom shall be a competent civil engineer and two (2) of whom shall be freeholders of the county not living within the road improvement district and not interested in the road improvement district, or in a like question, nor related to any party whose land is affected.



§ 54-12-202 - Oath of commissioners -- Classification of lands on graduated scale of benefits.

The commissioners shall, as soon as practicable after their appointment, and after being duly sworn to perform their duties faithfully and impartially to the best of their abilities, inspect and classify all the lands benefited by the location and construction of the drainage or levee district in a graduated scale of benefits, naming the tract or tracts of each owner and so classifying the tract or tracts, each tract to be numbered according to the benefit received, as provided in §§ 54-12-204 and 54-12-205 by the proposed improvement.



§ 54-12-203 - Commissioners shall equitably apportion and assess costs -- Report in writing.

The commissioners shall make an equitable apportionment and assessment of the costs, expenses, cost of construction, fees, and damages assessed for the construction of any improvement, and make a report in writing to the monthly county court.



§ 54-12-204 - Classification according to percentage of benefits -- Remains basis unless revised.

(a) In making the estimate and apportionment pursuant to § 54-2-203 [repealed], the lands receiving the greatest benefit shall be marked on a scale of one hundred (100), and those benefited in a less degree shall be marked with a percentage of one hundred (100) as the benefit received bears in proportion to the lands receiving the greatest benefit.

(b) This classification, when finally established, shall remain a basis for all future assessments connected with the objects of the road improvement district, unless the monthly county court, for good cause, shall authorize a revision of the classification.



§ 54-12-205 - Subdivision and classification of body of land in one owner.

In making the classification, the commissioners are authorized to divide the land of one (1) owner lying in one (1) body into more than one (1) tract, and classify each subdivision of the tract, if they are of the opinion that portions of the entire tract will be more benefited than other portions, and especially when the entire tract is a large one, and that it will be more equitable and just to classify it in subdivisions.



§ 54-12-206 - Description and ownership of lands specified in reports.

In the report of the commissioners, they shall specify each tract of land by reasonable description and the ownership of the tract, as the tract appears on the tax books of the county or as the tract has been previously adjudged in the proceeding.



§ 54-12-207 - Objections to assessment and apportionment -- Filing.

Any objections to the assessment and apportionment shall be filed in writing with the county clerk on or before twelve o'clock (12:00) noon of the day the matter of the assessment and apportionment is set for hearing by the monthly county court.



§ 54-12-208 - Assessment made without notice.

The assessment may be made without notice, just as taxes are assessed without notice in such cases.



§ 54-12-209 - Publication of hearing assessments and apportionments.

Publication shall be made in three (3) weekly newspapers published in the county where the proceeding is pending, if there are that number published in the county, otherwise in at least one (1), for two (2) consecutive weeks, notifying all parties concerned in any way, of the date set for hearing the matter of assessment and apportionment by the court, when they can appear and be heard, if they desire; the last of the publications to be at least five (5) days before the day set for the hearing of the matter, and the publication to be in lieu of and instead of notice personally served, but shall not give the names of the parties, but only a brief statement of the date and purpose of the hearing.



§ 54-12-210 - District in more than one county -- Manner and times of publication.

If the district lies in more than one (1) county, the publication need only be made in one (1) weekly newspaper published in each of the counties having land embraced within the district; and, if there are daily newspapers published in any county, and no weekly newspaper, it shall be sufficient if such publication is made in a daily paper in such county, one (1) day in each week for the length of time required, instead of in a weekly newspaper.



§ 54-12-211 - Determination of all objections to report and questions of apportionment and assessments -- Failure to benefit cannot be shown.

When the day set for hearing has arrived, and the hearing is not continued by the court for good reason, as it may be, and when the hearing is had, the monthly county court shall proceed to hear and determine all objections made and filed to the report, and may increase, diminish, annul, or affirm the apportionment and assessments made in the report, or in any parts of the report, as may appear to the court to be just and equitable; but in no case shall it be competent to show that the lands assessed would not be benefited by the improvement. When the hearing has been had, the court shall assess the apportionment fixed by it upon the lands within the road improvement district.



§ 54-12-212 - Additional assessments, if first insufficient.

If the first assessment made by the monthly county court for the original cost of any improvement as provided in this part and part 1 of this chapter is insufficient, the court may make an additional assessment in the same ratio as the first.



§ 54-12-213 - New report ordered and new commissioners when report annulled or set aside.

If for any reason the monthly county court annuls in toto or sets aside the report of the commissioners, it shall order them to make a new report, or shall remove them and appoint new commissioners to act as in the first instance, if desired by the parties concerned.



§ 54-12-214 - Levy of assessments -- Collected as other taxes -- Paid out on county warrant.

(a) The assessments shall be levied upon the lands of the owners so benefited in the ratio mentioned in § 54-12-204, and shall be collected in the same manner as taxes for county purposes, except as specifically provided in this part.

(b) The funds collected shall be kept as a separate fund, and shall be paid out only for purposes properly connected with the improvement, and on the order or warrant of the county mayor.



§ 54-12-215 - Special assessment to pay costs and expenses.

If, after the district has been created and the commissioners for the assessment of benefits have made their report, the report has been acted upon and confirmed by the monthly county court, the time for an appeal from the confirmation has elapsed and no appeal has been taken, and it appears to the court that the costs and expenses of the proceedings up to that state of the proceedings have not been otherwise paid, the court shall have the power to make a special assessment upon all the lands within the district, for an amount sufficient to pay the costs and expenses, including the expenses of collecting the special assessment.



§ 54-12-216 - Special assessment, collection -- Delinquencies -- Compensation of trustee.

(a) The assessment shall be made and collected in the same manner, and the delinquencies, if any, shall be collected and enforced in the same manner as provided in §§ 54-12-412 -- 54-12-421, and by law.

(b) The compensation of a trustee for collecting and paying over the assessment shall be the same as is provided by § 54-12-111; provided, that, for this special assessment, the monthly county court may fix the dates within which the assessment shall be collected, the court fixing the dates within dates the court deems reasonable for the collection of the assessments.

(c) The assessments made for this purpose shall be a lien upon the respective tracts of land in the district upon which the assessment is made, but shall be inferior to the lien of any assessment that shall hereafter be made for the purpose of creating a fund for the payment of bonds and the interest on the bonds, as provided in this chapter, and by law.



§ 54-12-217 - Fund for payment of costs and expenses.

When the assessment is collected, it shall constitute a fund for the payment of the costs and expenses.



§ 54-12-218 - Trustee to pay collections over to county clerk who shall pay to parties entitled under orders of court.

The trustee shall pay the amount collected to the county clerk, upon the order or warrant of the county mayor; and when the amount collected has been paid to the clerk, the clerk will pay out the amount collected to the parties entitled under the order of the monthly county court.



§ 54-12-219 - Bonds required of trustee and county clerk.

The trustee, before receiving the assessment book and proceeding to the collection of the assessments, and the county clerk, before receiving the funds from the trustee, shall, respectively, enter into a bond for double the amount that will come into their hands, respectively, payable to the state, and conditioned on the faithful paying over and accounting for the funds arising from the assessment.



§ 54-12-220 - Appeal from order fixing assessment of benefits within five days -- Other provisions applicable.

An appeal may be taken within five (5) days to the circuit court of the county from the order of the monthly county court fixing the assessment of benefits upon the lands in the same manner and time as provided in §§ 54-12-141 -- 54-12-149 for appeals from the assessment of damages, including the provisions as to consolidating cases, making transcript, etc., and certifying to the monthly county court the action and doings of the circuit court.



§ 54-12-221 - Appellant from order fixing assessment of benefits shall give appeal bond, and not pauper's oath.

(a) Any landowner, tenant, or encumbrancer who appeals from the order fixing the assessment of benefits shall execute bond, with security, for cost and damages.

(b) The oath provided by law for poor persons shall not be allowed in lieu of the bonds.



§ 54-12-222 - Appeal does not prevent collection of assessments, if appellant is indemnified by bond.

The appeal shall not prevent the collection of the assessments, nor stay the collection in any way, if the district or any petitioner for the district executes a bond, with good security, payable to the appellant, and conditioned to hold the appellant harmless against loss and to abide by and perform the judgment of the court, if the appeal is successfully prosecuted.



§ 54-12-223 - Indemnity bond -- Execution.

The bond, if given by the district, may be executed before and accepted by the county clerk at any time after appeal is perfected by the landowner, tenant, or encumbrancer, and a certified copy of the bond shall be sent to the circuit court.



§ 54-12-224 - Counsel employed for district on trial in appellate court -- Payment.

When an appeal is taken from any order of the monthly county court made in any proceedings before it under this chapter, the court may employ counsel to represent the interests of the road improvement district affected by appeal, on the trial of the order in the appellate courts, and the expenses of counsel shall be paid out of the fund of the district.



§ 54-12-225 - If any assessment cannot be enforced, assessments and apportionments shall be made as if never made -- Lands not assessed will be assessed -- Validity not affected.

(a) Where any assessments made and levied under this part or part 1 of this chapter cannot for any reason be enforced, and part of the work has been done, the monthly county court shall proceed as to any or all lands benefited by the improvement in the same manner as if the appraisement and apportionment of benefits had never been made, in which event any payment already made shall be duly credited to those who have paid the assessments.

(b) After a district is ordered established, if it is found that any parcel of land within its limits has been overlooked, or is not reported for assessment, or if it is found that any owner or encumbrancer of any land has not been properly brought before the court, the mistake or order may be corrected, and the court shall cause the parcel of land to be listed for assessment and cause the owner or encumbrancer, if any, to be properly brought before the court, and as to the lands or parties, the matter shall be proceeded with as if proceeded in the beginning, so as to enforce proper and proportional assessments. As to all other parties already before the court, the validity of the proceedings shall not be affected because some of the lands have been overlooked and some of the owners or encumbrancers of the lands were not brought before the court before the district was ordered established.






Part 3 - Management

§ 54-12-301 - Directors to be appointed for district -- Qualifications -- Terms -- Duties and powers.

(a) After a road improvement district has been located and established as provided for by parts 1 and 2 of this chapter, the monthly county court shall appoint two (2) directors for the district.

(b) The directors shall be owners of land, or interested in land, in the district, and at least one (1) of those first appointed shall be one (1) of the petitioners for the establishment of the district, or a successor of that petitioner in estate or interest.

(c) The directors shall hold their offices for two (2) years from the date of appointment, and these two (2) thus appointed and their successors, together with the county mayor, shall constitute the directors, or board of directors, of the district.

(d) The directors shall have the general control, management and supervision of the business affairs of the district, and be vested with power and authority to make contracts, as provided by this chapter, and for all improvements to be done in the district.



§ 54-12-302 - Vacancy, filling -- Removal of director -- Appeal from order of removal -- Appeal bond -- Hearing anew in circuit court -- Appointment of another.

(a) If there is a vacancy in the office of the director appointed pursuant to § 54-12-301 because of death, resignation or any other reason, the monthly county court shall appoint another director of like qualifications to fill the vacancy until the end of the two-year term.

(b) For sufficient reason, the monthly county court may remove an appointed director, but not until the director has had at least five-days' notice of the time of the hearing and of the grounds for removal as alleged, and the director shall thus be entitled to be heard and to introduce proof upon the issue as to whether removal should be undertaken.

(c) If, on hearing, the decision of the monthly county court is that the director be removed, the director may appeal from the decision, upon giving proper cost bond, to the circuit court of the county where the matter shall be heard anew and judgment given as that court deems just and proper.

(d) If a director is removed, the monthly county court shall appoint another to serve the remainder of the two-year term, having like qualifications as to ownership of lands, etc., as provided in § 54-12-301.



§ 54-12-303 - Successors of directors -- Appointment.

At the end of each two-year term, the office of the two (2) appointed directors shall be again filled by appointment by the monthly county court from among those owning or interested in lands in the district.



§ 54-12-304 - Organization of board -- Bond of treasurer.

(a) The county mayor shall be chair of the board of directors.

(b) The board shall elect one (1) of the other directors secretary and treasurer of the board, and as the treasurer shall give bond in the sum of twenty-five thousand dollars ($25,000) faithfully to account for all money received as treasurer.

(c) The bond shall be approved by the monthly county court and payable to the county or state, for the use of the district, and shall be recorded in the record.



§ 54-12-305 - Compensation and expenses of directors.

(a) The members of the board of directors shall receive as compensation for their services, in attending to their duties as directors, fifty cents (50cent(s)) per hour for the time actually consumed in attending to their duties, but not to exceed twenty-five (25) hours in any one (1) month.

(b) They shall also receive their actual expenses paid out or incurred on account of attending to their duties as directors. The account for time and expense shall be kept, made out and sworn to, and filed with the county clerk before payment is made.



§ 54-12-306 - Contracts for improvements not to be made until after inspection, classifications, apportionment, and assessment of benefits.

(a) No contracts for improvements to be done in the road improvement district shall be made until after the commissioners provided for by part 2 of this chapter have made their inspection, classifications, and apportionment as directed in part 2 of this chapter, nor until the questions of classification and apportionment and assessment of benefits have been determined and settled by the monthly county court.

(b) After the commissioners and the court have so acted, then the contracts may be made by the board of directors of the district.



§ 54-12-307 - Publication of notice of letting work of construction or improvement.

(a) Before entering into any contract for improvements, the board of directors of the improvement district shall cause notice to be given once a week for four (4) consecutive weeks in some newspaper published in the county in which the improvement is located, and additional publication elsewhere as the board may direct at the time and place of letting the work of construction of the improvement.

(b) In the notice, the board shall specify the approximate amount of work to be done in each section, and the time fixed for the commencement and completion of the work.



§ 54-12-308 - Contracts for sections of work or the whole may be let to the lowest bidder -- Rejection of bids and readvertisement.

The board of directors shall award a contract or contracts for each section of the work to the lowest responsible bidder or bidders, or may award the contract as a whole to the lowest responsible bidder, exercising its own discretion as to the letting of the work as a whole or in sections, and reserving the right to reject any and all bids and readvertise the letting of the work.



§ 54-12-309 - Deposit of bidders required.

(a) Each person bidding for the work shall deposit with the treasurer of the board of directors in cash or certified check a sum equal to ten percent (10%) of the amount of the bid, not in any event, however, to exceed ten thousand dollars ($10,000).

(b) The deposit shall be returned to the bidder if the bid is not successful, or, if successful, to be retained as a guarantee only of the bidder's good faith in entering into the contract.



§ 54-12-310 - Bond or cash deposit required of successful bidders.

The successful bidder shall be required to execute a bond, with sufficient sureties, payable to the county, for the use and benefit of the improvement district, in an amount equal to twenty-five percent (25%) of the estimated cost of the work, so let or that amount may be deposited in cash with the treasurer of the board of directors as security for the performance of the contract, and upon the execution of the bond or the making of the deposit, the deposit originally made with the bid shall be returned.



§ 54-12-311 - Engineer employed to supervise construction of improvement work -- Compensation -- Removal, and contract with another.

(a) The board of directors shall employ a competent engineer to have charge and supervision of the construction of the improvement work, contract for compensation for the engineer's services in a sum or at a rate that may be agreed upon, and to be paid as other expenses of the district.

(b) The directors may remove the engineer and contract with another, if they see fit for any reason.



§ 54-12-312 - Bond required of engineer.

The board of directors shall require the engineer to give bond in a sum that it deems proper for the faithful performance of the engineer's duties, the bond to be payable to the county or state, for the use of the improvement district, and filed with the county clerk and recorded in the road improvement record.



§ 54-12-313 - Compensation of engineers.

An engineer employed by a board of directors of an improvement district to supervise the work, etc., shall be paid for services a salary or sums that may be agreed upon between the engineer and the board of directors.



§ 54-12-314 - Contractor paid on basis of eighty percent of engineer's monthly estimate of amount of work done.

The engineer in charge of the construction shall furnish to the contractor monthly estimates of the amount of work done on each section, and upon filing the estimates with the county clerk, the county mayor shall draw a warrant in favor of the contractor for eighty percent (80%) of the value of the work done according to the estimate.



§ 54-12-315 - Warrant to contractor for balance due on completion of work.

When the work is completed to the satisfaction of the board of directors and the engineer, so certified by both, and the certificate is filed with the county clerk, then the county mayor shall draw a warrant in favor of the contractor for the balance due.



§ 54-12-316 - Warrants drawn as ordinary warrants, but payable only out of improvement fund, and so stated upon their face.

The warrants shall be drawn upon the county trustee or treasurer as ordinary county warrants are drawn, but shall be payable only out of the fund provided for the road improvement district, and shall so state upon their face.



§ 54-12-317 - Contractor's failure to perform on contract forfeits cash deposit or gives recovery on bond.

If any person to whom the work, or any portion of the work, in the improvement district has been let fails to perform the work according to the terms specified in the contract, then the cash deposit shall be forfeited for the benefit of the district and be paid into its fund; or if bond has been given by the contracting party so failing, then recovery of the damages sustained may be had by suit in the name of the payee in the bond for the use of the district, and the damage or judgment collected and paid into the fund of the district.



§ 54-12-318 - Road overseer employed for protection of district -- Compensation -- Discharge and employment of another.

(a) After the main improvement in any road improvement district has been completed, the board of directors, if it deems necessary for the protection of the district, and for the proper maintenance of the efficiency of the improvement, may employ a competent person to look after and take care of the improvement.

(b) The person so employed shall be designated road improvement overseer.

(c) The board of directors shall contract with the overseer to perform the prescribed duties, define the duties of the overseer, and contract for the amount to be paid for the overseer's services.

(d) The board of directors shall have the right, at any time, to discharge the overseer and employ another whenever, in its judgment, it is to the best interest of the district that it be done.

(e) (1) The compensation of the road overseer shall be paid out of any funds in the district, not needed for the payment of bonds and interest maturing, and other improvements that are to be made, during the year.

(2) The payment shall be made as is provided for other payments under this chapter.



§ 54-12-319 - Special assessment for a special fund for maintenance -- Basis.

(a) At any time after the main improvement or improvements in any road improvement district have been completed, it shall be made to appear to the monthly county court, by the petition of the board of directors of the district, supported by satisfactory proof, that a special fund is needed for the purpose of maintaining the improvement, or for the purpose of keeping the fund effective to give full efficiency to the original purpose for which the district was created, the court shall have the power to make a special assessment, and collect a special assessment for the purpose named; but the amount assessed and collected shall not be in any one (1) year an amount in excess of ten cents (10cent(s)) per acre on all the lands within the district.

(b) The assessment shall be based upon the apportionment of the benefits, as made by the commissioners.

(c) The assessment shall be collected at the same time, and in the same manner, as is provided for the collection of assessments in road improvement districts.



§ 54-12-320 - Special assessment a lien inferior to general assessment -- Enforcement.

(a) The assessment shall be a lien upon the respective tracts of land upon which it is assessed, but inferior to the lien of the general assessment for the payment of bonds, interest, and administration charges.

(b) The lien shall be enforced in the same manner as provided for the enforcements of liens in road improvement districts.



§ 54-12-321 - Special maintenance fund -- Disbursements -- Manner.

(a) The amounts collected shall be a fund to be used for the purposes named, and shall be paid out for the purposes, on the order or warrant of the county mayor; but before payment is made, all accounts or claims for work done for the purposes named shall be approved by the board of directors of the district, by resolution or motion, spread of record on the minutes of the board.

(b) A copy of the minutes shall be presented to the monthly county court, and approved by the court, and spread of record in the court on the road improvement record.

(c) The payments in all respects shall be made as now provided by law for the paying out of road improvement funds.



§ 54-12-322 - Injury to, damage or obstruction of road unlawful -- Penalty.

(a) It is unlawful for any person in any way to injure, damage, or obstruct the rights-of-way, roadbeds, side ditches, culverts, or bridges of the roads constructed under this chapter.

(b) A violation of this section is a Class C misdemeanor.






Part 4 - Collection of Assessments

§ 54-12-401 - Collection of assessments by county trustee -- Kept as a separate fund -- Collection by bill in chancery -- Personalty not to be distrained for such assessment.

Assessments provided for by this chapter shall be collected by the county trustee as county taxes are collected, except as provided otherwise in this part, and the funds collected shall be kept as a separate fund, and shall be paid out only for purposes properly connected with the improvement on the order or warrant of the county mayor; but the assessments may be collected by bill filed in chancery, as provided in §§ 54-12-412 -- 54-12-421, and no personal property of the owner of land assessed shall be liable or distrained upon for the assessment, but only the land assessed shall be liable for the assessment.



§ 54-12-402 - Amount fixed for annual levy -- County bonds issued -- Cost exceeding estimate, new apportionment of assessment and levy and other bonds.

(a) If the county legislative body determines that the estimated cost of drainage of the district or road improvement district is greater than should be levied in a single year upon the lands benefited, the county legislative body may fix the amount that should be levied and collected each year, and may issue road improvement bonds of the county pursuant to title 9, chapter 21, and may devote the bonds at par, with accrued interest, to the payment of the expenses and work as it progresses or may sell the bonds at not less than par, with accrued interest, and devote the proceeds to the payment. If in the sale of the bonds a premium is received, the premium shall be credited to the improvement fund.

(b) Should the cost of the work exceed the estimate, a new apportionment of the assessment may be made and levied and other bonds issued and sold in like manner, but in no case shall the bonds run longer than twenty (20) years.



§ 54-12-403 - Payment in full amount of benefit assessed against land before bonds are issued.

(a) Any property owner may pay the full amount of the benefit assessed against the owner's property before the bonds are issued and receive a receipt in full for the payment.

(b) The payment shall be made to the county trustee, and it shall be the duty of the county clerk to certify to the trustee the amount of the assessment when requested to do so.

(c) The trustee shall enter the payment upon the assessment lists in the trustee's hands in a separate place provided for the payments, and furnish the county clerk with duplicate receipts given for all assessments paid in full, one (1) of which the clerk shall deliver to the county mayor, and the trustee shall also give a receipt to the property owner so paying in full.



§ 54-12-405 - Bonds to be paid only by assessments levied on the lands within the district.

Each bond shall show expressly on its face that it is to be paid only by assessments levied and collected on the lands within the district so designated and numbered, and for the benefit of which district the bond is issued. No assessment shall be levied or collected for the payment of the bond or bonds, or the interest on the bonds, on any property, real or personal, outside the district so numbered, designated, and benefited.



§ 54-12-410 - Assessment book made by county clerk for entire assessment or annually -- Interest on assessments after delinquency.

(a) The assessments provided for by this chapter, and to be collected for the purpose provided in this chapter, shall be entered upon a book to be provided by the county clerk, at the expense of the county, for this purpose, in a similar manner to that in which taxes are entered upon the tax books, the books showing the tract of land, amounts of assessments, etc., and the book, when made out, shall be furnished to the county trustee for collection of assessments so levied.

(b) This book shall be called the road improvement assessment book, and shall be made out by the county clerk of the county in which the particular assessment is levied.

(c) The book may be made out but once, if practicable, for the entire assessment for the particular improvement project; but if not practicable, then a new assessment book may be made out for a shorter period, or for each year, and furnished to the county trustee.

(d) The assessment levied under this chapter shall become due and payable and delinquent, and the assessments shall bear interest at the legal rate after they become delinquent.



§ 54-12-411 - Assessments become liens upon land.

The assessments provided for by this chapter, when made and levied, shall be and become valid liens upon lands.



§ 54-12-412 - Bill in chancery to sell land for collection of delinquent assessments.

When assessments have been due and delinquent for sixty (60) days, bills may be filed in the chancery court of the county, or chancery district in which the lands lie, upon which the assessments are due and delinquent, for the collection of the assessments, out of the lands by a sale of the lands in all cases.



§ 54-12-413 - Bill filed in name of county against landowners -- All delinquents may be made defendants to same bill.

(a) The bills in chancery shall be filed in the name of the county in which the lands are situated for the use of the improvement district for the benefit of which the assessments were made, and against the owners, if known, and if unknown, against them to the bill.

(b) The owners of all the lands upon which assessments are delinquent may be made defendants to the same bill as parties to the bill.



§ 54-12-414 - Trustee to furnish certified list of delinquent lands and names of owners, which is prima facie proof authorizing a decree.

(a) When it is desired by the board of directors or other interested party entitled to sue, to file the bill, the county trustee, upon request, shall make out a statement or list, showing all the lands upon which assessments are delinquent and the names of the owners of the lands, as appear upon the road assessment book or showing any tract or tracts assessed to unknown owners, if such be the case, and certify as trustee to the correctness of the statement or list as the statement or list appears upon the book.

(b) In the chancery suit, the certified statement or list shall be prima facie proof of the facts certified, and that the assessments are delinquent and sufficient proof to authorize a decree of sale in the absence of rebutting proof of the facts shown by the certificate.



§ 54-12-415 - Suits proceeded with as other suits in chancery, except separate hearing and decree as to any one defendant.

The suits in chancery shall be proceeded with as other suits are in that court, except that the court may hear the case as to any one (1) or more of the defendants, whether ready to be heard as to other defendants or not, and proceed to sale and final decree as to any one (1) or more of the defendants, though the case is not disposed of as to other defendants.



§ 54-12-416 - Public taxes to be paid before the delinquent assessments.

When a sale is ordered in the suit, and is made and reported, the clerk and master of the court, so making the sale, shall report what public taxes are a lien upon any tract so sold in favor of the state, county, or any municipality, and the court shall see that this is done, and any taxes, if the sale is confirmed, shall be first paid out of the proceeds of the sale before the delinquent assessments are paid.



§ 54-12-417 - Divestiture and vestiture of title subject to other unpaid assessments -- Writ of possession.

Upon confirmation of the sale by the chancery court, it shall divest title out of the owner and vest it in the purchaser and award a writ of possession, if asked for; but where title is so vested in a purchaser, the land so purchased shall still be subject in the hands of the purchaser, the purchaser's heirs, or assigns, to any other assessments not yet due, and are unpaid, that may have been made and fixed or levied upon it at the time of the confirmation of sale, for the benefit of the improvement district on account of which the sales have been made.



§ 54-12-418 - Sale for cash subject to redemption within two years -- Manner of redemption.

When the sale is made by decree of the chancery court, it shall be made for cash, and the owners of land sold shall have two (2) years from the date of the confirmation of the sale in which to redeem the land, by paying to the clerk and master of the court making the sale, the amount paid by the purchaser for the land, with legal interest on the amount to the date of redemption, and also a further sum equal to ten percent (10%) of the amount paid by the purchaser for the land.



§ 54-12-419 - Attorney's fee charged as part of judgment.

In the proceedings in chancery court, the attorneys or solicitors employed and attending to the suit shall be allowed as a fee ten percent (10%) of the amount found due as an assessment on each tract of land decreed to be sold, the fee to be charged up in the decree as part of the judgment for which the land is to be sold.



§ 54-12-420 - Adjudication of redemption -- Declaring land that of owner so redeeming -- Writ of possession.

When the lands are redeemed as provided in §§ 54-12-418, 54-12-419, this section and § 54-12-421, and this fact is made satisfactorily to appear to the chancery court, the court shall enter a decree in the cause, adjudging the land redeemed and declaring it to be the property of the owner redeeming the property, or of the owner's heirs or assigns, if redeemed by the owner's heirs or assigns, and if necessary may award a writ of possession to put the person redeeming in possession of the land.



§ 54-12-421 - Redemption of lands by minors and persons adjudicated incompetent within a year of restoration of competency.

Minors and persons who are adjudicated incompetent shall have the further period of one (1) year after the restoration of competency in which to redeem their lands sold under this chapter under like terms as to amounts to be paid, in redemption, as provided in § 54-12-418.



§ 54-12-423 - Assessments collectible only out of the assessed land.

The assessments provided for by this chapter, if not paid by the owners of the land assessed, shall be collected only out of the land assessed for improvement purposes, and shall not be collected by distress warrant or otherwise out of any other property, real or personal, of the owners of the land assessed under this chapter.



§ 54-12-424 - Compensation of trustee for collecting and paying out, and for certified copies.

For collecting and paying out the assessments under this chapter, the county trustee shall receive as compensation two percent (2%) on all amounts paid out by the trustee; and for any certified statements furnished by the trustee, the same fees per one hundred (100) words as are allowed clerks of courts for certified copies of records.



§ 54-12-425 - Compensation of trustee for receiving and paying out money derived from sale of bonds and warrants -- Bond and compensation of successor.

(a) (1) The county trustee, for receiving and paying out money received from the sale of bonds and warrants issued and sold under this part, shall be entitled to a commission of one-half of one percent (0.5%) for receiving the money, and one-half of one percent (0.5%) for paying out the money.

(2) Any moneys and funds remaining with the county trustee at the expiration of the county trustee's term of office shall be paid over to the county trustee's successor when the successor has executed bond for the moneys and funds as provided in this part.

(b) It is the duty of the succeeding trustee to execute the bond, and failure to do so shall result in liability for the penalties provided for the failure.

(c) The trustee actually disbursing the funds arising from the sale of bonds or warrants shall be entitled to the commission of one-half of one percent (0.5%); provided, the successor shall not be entitled to any commissions for receiving the funds from the trustee's predecessor.



§ 54-12-426 - Surplus funds from assessments, bonds, or notes -- Disposition.

(a) When, in the making of any improvement for a road improvement district provided for in this chapter, bonds or notes of the districts have heretofore been made or hereafter sold for the purpose of providing funds for the improvement, and money is left over of the proceeds of the sale of the bonds or notes after the improvement has been paid for, for which the bonds or notes were issued and sold, the board of directors of the improvement district, with the approval of the entity exercising the former jurisdiction of the monthly county court having jurisdiction of the cause in which the district was created shall have the power to disburse the surplus funds for further improving the roads in the district as may be deemed best, or the surplus funds and money may be used by paying all or in part any assessment made on the lands of the district and not yet collected, in which event the particular assessment, or part of the assessment, need not be collected; or the surplus of funds may be used in purchasing and retiring any of the bonds or notes issued; provided, that they can be bought at not above par with any accrued interest on the bonds or notes.

(b) The board of directors, with the approval of the court, has the right and power to dispose of surplus funds in any of the methods set out in subsection (a) that the board and the court may deem best for the district, the court to concur, by its order or decree, in the disposition.









Chapter 13 - Private and Local Improvements

Part 1 - General Provisions

§ 54-13-101 - Private and local improvements authorized by county legislative body.

The county legislative body may provide for making private and local improvements, within the limits of the county, that are contemplated by article XI, §§ 9 and 10 of the Tennessee Constitution under restrictions, limitations, and conditions that in its discretion seem right and proper, such as public roads, and the like.



§ 54-13-102 - Navigable stream -- Obstructions prohibited.

No county legislative body shall permit a bridge, milldam, fish trap, or other improvement to be so constructed as to interrupt or in any way injure or impair the navigation of the streams that are naturally navigable, or that have been declared to be so by law.



§ 54-13-103 - Petition for local improvement.

Any person desiring authority to make the improvement shall present a petition to the county legislative body of the county where the improvement is to be made, setting forth the nature and object of the application.



§ 54-13-104 - [Repealed.]

HISTORY: Code 1858, § 1273 (deriv. Acts 1804, ch. 1, § 18; 1815, ch. 121, § 1); Shan., § 1737; Code 1932, § 3063; T.C.A. (orig. ed.), § 54-1730; repealed by Acts 2013, ch. 308, § 13, effective July 1, 2013.






Part 2 - Toll Bridges [Repealed]

§ 54-13-201 - [Repealed.]

HISTORY: Code 1858, § 1258 (deriv. Acts 1835-1836, ch. 52, §§ 1, 2); Shan., § 1722; Code 1932, § 3048; impl. am. Acts 1978, ch. 934, §§ 7, 36; T.C.A. (orig. ed.), § 54-1702; repealed by Acts 2013, ch. 308, § 14, effective July 1, 2013.



§ 54-13-202 - [Repealed.]

HISTORY: Code 1858, § 1260 (deriv. Acts 1835-1836, ch. 29, § 5); Shan., § 1724; Code 1932, § 3050; T.C.A. (orig. ed.), § 54-1704; repealed by Acts 2013, ch. 308, § 14, effective July 1, 2013.



§ 54-13-203 - [Repealed.]

HISTORY: Code 1858, § 1262 (deriv. Acts 1835-1836, ch. 29, § 5; 1835-1836, ch. 52, § 3); Shan., § 1726; Code 1932, § 3052; T.C.A. (orig. ed.), § 54-1706; repealed by Acts 2013, ch. 308, § 14, effective July 1, 2013.



§ 54-13-204 - [Repealed.]

HISTORY: Code 1858, § 1263 (deriv. Acts 1835-1836, ch. 52, § 3); Shan., § 1727; Code 1932, § 3053; impl. am. Acts 1978, ch. 934, §§ 7, 36; T.C.A. (orig. ed.), § 54-1707; repealed by Acts 2013, ch. 308, § 14, effective July 1, 2013.



§ 54-13-205 - [Repealed.]

HISTORY: Code 1858, § 1264 (deriv. Acts 1835-1836, ch. 29, § 7); Shan., § 1728; Code 1932, § 3054; T.C.A. (orig. ed.), § 54-1708; repealed by Acts 2013, ch. 308, § 14, effective July 1, 2013.



§ 54-13-206 - [Repealed.]

HISTORY: Code 1858, § 1265 (deriv. Acts 1835-1836, ch. 29, §§ 1, 6; 1835-1836, ch. 52, § 4); Shan., § 1729; Code 1932, § 3055; impl. am. Acts 1978, ch. 934, §§ 7, 36; modified; T.C.A. (orig. ed.), § 54-1709; repealed by Acts 2013, ch. 308, § 14, effective July 1, 2013.



§ 54-13-207 - [Repealed.]

HISTORY: Code 1858, § 1272 (deriv. Acts 1835-1836, ch. 29, § 8); Shan., § 1736; Code 1932, § 3062; impl. am. Acts 1978, ch. 934, §§ 7, 36; T.C.A. (orig. ed.), § 54-1710; repealed by Acts 2013, ch. 308, § 14, effective July 1, 2013.



§ 54-13-208 - [Repealed.]

HISTORY: Acts 1885, ch. 124, § 1; Shan., § 2121; mod. Code 1932, § 3779; modified; T.C.A. (orig. ed.), § 54-1801; repealed by Acts 2013, ch. 308, § 14, effective July 1, 2013.



§ 54-13-209 - [Repealed.]

HISTORY: Acts 1885, ch. 124, § 1; Shan., § 2126; Code 1932, § 3783; T.C.A. (orig. ed.), § 54-1802; repealed by Acts 2013, ch. 308, § 14, effective July 1, 2013.



§ 54-13-210 - [Repealed.]

HISTORY: Acts 1885, ch. 124, § 1; Shan., § 2122; Code 1932, § 3780; T.C.A. (orig. ed.), § 54-1803; repealed by Acts 2013, ch. 308, § 14, effective July 1, 2013.



§ 54-13-211 - [Repealed.]

HISTORY: Acts 1885, ch. 124, § 1; Shan., § 2123; mod. Code 1932, § 3781; T.C.A. (orig. ed.), § 54-1804; repealed by Acts 2013, ch. 308, § 14, effective July 1, 2013.



§ 54-13-212 - [Repealed.]

HISTORY: Acts 1885, ch. 124, § 1; Shan., § 2124; Code 1932, § 3782; impl. am. Acts 1979, ch. 68, §§ 2, 3; T.C.A. (orig. ed.), § 54-1805; repealed by Acts 2013, ch. 308, § 14, effective July 1, 2013.






Part 3 - Toll Ferries [Repealed]

§ 54-13-301 - [Repealed.]

HISTORY: Code 1858, § 1241 (deriv. Acts 1807, ch. 25, § 1); Shan., § 1696; Code 1932, § 3004; impl. am. Acts 1978, ch. 934, §§ 7, 36; T.C.A. (orig. ed.), § 54-1711; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-302 - [Repealed.]

HISTORY: Code 1858, § 1242 (deriv. Acts 1807, ch. 25, § 2); Shan., § 1697; Code 1932, § 3005; T.C.A. (orig. ed.), § 54-1712; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-303 - [Repealed.]

HISTORY: Code 1858, § 1243 (deriv. Acts 1807, ch. 25, § 2); Shan., § 1698; Code 1932, § 3006; T.C.A. (orig. ed.), § 54-1713; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-304 - [Repealed.]

HISTORY: Acts 1921, ch. 76, § 1; Shan. Supp., § 1700a1; Code 1932, § 3007; T.C.A. (orig. ed.), § 54-1714; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-305 - [Repealed.]

HISTORY: Acts 1921, ch. 76, § 2; Shan. Supp., § 1700a2; Code 1932, § 3008; T.C.A. (orig. ed.), § 54-1715; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-306 - [Repealed.]

HISTORY: Acts 1921, ch. 76, § 3; Shan. Supp., § 1700a3; mod. Code 1932, § 3009; T.C.A. (orig. ed.), § 54-1716; Acts 1989, ch. 591, § 113; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-307 - [Repealed.]

HISTORY: Code 1858, § 1246 (deriv. Acts 1841-1842, ch. 134, §§ 1, 3); Shan., § 1701; Code 1932, § 3010; impl. am. Acts 1978, ch. 934, §§ 7, 36; T.C.A. (orig. ed.), § 54-1717; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-308 - [Repealed.]

HISTORY: Code 1858, § 1247 (deriv. Acts 1841-1842, ch. 134, § 1); Shan., § 1702; Code 1932, § 3011; T.C.A. (orig. ed.), § 54-1718; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-309 - [Repealed.]

HISTORY: Code 1858, § 1248 (deriv. Acts 1804, ch. 1, § 15); Shan., § 1703; Code 1932, § 3012; impl. am. Acts 1978, ch. 934, §§ 7, 36; T.C.A. (orig. ed.), § 54-1719; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-310 - [Repealed.]

HISTORY: Code 1858, § 1249 (deriv. Acts 1804, ch. 1, § 15); Shan., § 1704; Code 1932, § 3013; T.C.A. (orig. ed.), § 54-1720; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-311 - [Repealed.]

HISTORY: Code 1858, § 1250 (deriv. Acts 1804, ch. 1, § 15); Shan., § 1705; Code 1932, § 3014; impl. am. Acts 1979, ch. 68, §§ 2, 3; T.C.A. (orig. ed.), § 54-1721; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-312 - [Repealed.]

HISTORY: Code 1858, § 1251 (deriv. Acts 1804, ch. 1, § 15); Shan., § 1706; Code 1932, § 3015; T.C.A. (orig. ed.), § 54-1722; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-313 - [Repealed.]

HISTORY: Code 1858, § 1256 (deriv. Acts 1827, ch. 96, § 1); Shan., § 1720; Code 1932, § 3039; T.C.A. (orig. ed.), § 54-1723; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-314 - [Repealed.]

HISTORY: Code 1858, § 1252 (deriv. Acts 1804, ch. 1, § 1); Shan., § 1717; mod. Code 1932, § 3031; impl. am. Acts 1978, ch. 934, §§ 7, 36; T.C.A. (orig. ed.), § 54-1724; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-315 - [Repealed.]

HISTORY: Code 1858, § 1253 (deriv. Acts 1779 (Oct.), ch. 10, § 9); Shan., § 1717a; Code 1932, § 3032; impl. am. Acts 1978, ch. 934, §§ 7, 36; T.C.A. (orig. ed.), § 54-1725; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-316 - [Repealed.]

HISTORY: Acts 1917, ch. 37, § 1; Shan., § 1717b1 (p. 6546); mod. Code 1932, § 3033; impl. am. Acts 1978, ch. 934, §§ 7, 36; T.C.A. (orig. ed.), § 54-1726; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-317 - [Repealed.]

HISTORY: Acts 1927, ch. 12, § 1; Code 1932, § 3034; Acts 1972, ch. 600, § 1; impl. am. Acts 1972, ch. 829, § 7; T.C.A. (orig. ed.), § 54-1727; Acts 1989, ch. 387, § 2; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-318 - [Repealed.]

HISTORY: Acts 1927, ch. 12, § 1; mod. Code 1932, § 3035; impl. am. Acts 1978, ch. 934, §§ 7, 36; T.C.A. (orig. ed.), § 54-1728; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-319 - [Repealed.]

HISTORY: Acts 1927, ch. 12, § 2; mod. Code 1932, § 3036; T.C.A. (orig. ed.), § 54-1729; Acts 1989, ch. 591, § 113; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-320 - [Repealed.]

HISTORY: Code 1858, § 1254 (deriv. Acts 1779 (Oct.), ch. 10, § 14); Shan., § 1718; mod. Code 1932, § 3037; impl. am. Acts 1978, ch. 934, §§ 7, 36; T.C.A. (orig. ed.), § 54-1731; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.



§ 54-13-321 - [Repealed.]

HISTORY: Code 1858, § 1255 (deriv. Acts 1825, ch. 44, § 1); Shan., § 1719; Code 1932, § 3038; impl. am. Acts 1978, ch. 934, §§ 7, 36; T.C.A. (orig. ed.), § 54-1732; repealed by Acts 2013, ch. 308, § 15, effective July 1, 2013.









Chapter 14 - Private Roads

§ 54-14-101 - Way of ingress and egress -- Procedure for securing -- Payment of damages -- Maintenance as private road -- "County court" construed.

(a) (1) When the lands of any person are surrounded or enclosed by the lands of any other person or persons who refuse to allow to the person a private road to pass to or from the person's lands, it is the duty of the county court, on petition of any person whose land is surrounded, to appoint a jury of view, who shall, on oath, view the premises, and lay off and mark a road through the land of the person or persons refusing, in a manner as to do the least possible injury to those persons, and report to the next session of the court, which court shall, in accordance with this part, grant an order to the petitioner to open such road, not exceeding twenty-five feet (25') wide if no subdivision regulations apply to the area where the land is located and not exceeding the width of the roads or streets required by subdivision regulations in effect in the area where the land is located, and keep the road in repair. If any person thereafter shuts up or obstructs the road, the person shall be liable for all the penalties to which any person is liable, by law, for obstructing public roads. The damage adjudged by the jury shall, in all cases, be paid by the person applying for such order, together with the costs of summoning and impaneling the jury. Gates may be erected on the roads. In counties with a metropolitan form of government, the maximum permissible width for a road under this section shall not exceed fifteen feet (15').

(2) If the person petitioning for a private road needs additional land for the purpose of extending utility lines, including, but not limited to, electric, natural gas, water, sewage, telephone, or cable television, to the enclosed land, such person shall so request in the petition. Upon receipt of a petition requesting additional land for the extension of utility lines, the court may grant the petitioner's request and direct the jury of view to lay off and mark a road that is fifteen feet (15') wider than is permitted by subdivision (a)(1).

(3) If a person who possesses an ingress and egress easement or who has already been granted a petition for a private road pursuant to this section determines that additional land is needed for the purpose of extending utility lines, including, but not limited to, electric, natural gas, water, sewage, telephone, or cable television, to the enclosed land, the person shall file a new petition so requesting. Upon receipt of a petition requesting additional land for the extension of utility lines, the court may grant the petitioner's request and direct a jury of view to lay off and mark an area for utility lines that is fifteen feet (15') wider than is permitted by subdivision (a)(1).

(b) Any person granted a court order pursuant to this section prior to July 1, 1981, to open a private road shall be permitted to re-petition the court to increase the width of the road to a maximum of twenty-five feet (25'). The court shall appoint a jury of view to adjudge additional damages. This subsection (b) shall not apply to counties having a metropolitan form of government.

(c) As used in this chapter, "county court" or "court" is deemed a reference to the entity in each county that has succeeded to the judicial functions of the former county court after 1978.

(d) Any petition or action under this chapter shall be subject to title 29, chapter 16, and specifically § 29-16-102.



§ 54-14-102 - Condemnation to secure way of ingress and egress -- Jurisdiction -- Joinder of parties in action.

(a) Any person owning any lands, ingress or egress to and from which is cut off or obstructed entirely from a public road or highway by the intervening lands of another, or who has no adequate and convenient outlet from the lands to a public road in the state, by reason of the intervening lands of another, is given the right to have an easement or right-of-way condemned and set aside for the benefit of the lands over and across the intervening lands or property.

(b) The chancery and circuit courts and county courts, the latter acting by and through the county mayor, are given concurrent jurisdiction in such matters.

(c) As many different owners of lands as may be cut off or obstructed or deprived of adequate and convenient outlets may join together against any number of different owners of intervening lands as wish to have the easement or right-of-way so condemned and set aside to them over the intervening property, and the joining shall not make the proceedings multifarious.



§ 54-14-103 - Parties to petition to secure easement or right-of-way -- Appraisal of land -- Documents of internal improvements -- Contents of petition -- Costs bond.

(a) The person or persons desiring to secure an easement or right-of-way may file their petition in the county where any of the lands affected by the proceedings lie:

(1) Making all parties owning or interested in any or interested in any way in the lands, or property to be affected by the easement or right-of-way parties defendant to the proceedings; provided, that, if one of the parcels surrounding the land is owned by the federal government, the petitioner is not required to make the federal government, or any agency or instrumentality of the federal government, a party defendant to the petition for easement or right-of-way when the portion of land or property desired for the easement or right-of-way filed by the petitioner is over lands or property not owned by the federal government, or any agency or instrumentality of the federal government;

(2) Setting out the portions of land or property desired for the easement or right-of-way and the amount, extent, and location of the land or property desired;

(3) Setting out the name or names of the owners or those interested in any way in land or property or to be affected by the proceedings, or if unknown or their residence or citizenship cannot be ascertained by diligent inquiry, the facts are to be stated;

(4) Setting out the object for which the easement or right-of-way is wanted; and

(5) Praying that a sufficient amount of the property be set apart by metes and bounds for the easement or right-of-way and that petitioners be put into possession of the property.

(b) Upon the filing of a petition by the person desiring to secure the easement or right-of-way, the court shall appoint an appraiser to conduct an appraisal of the parcel of land or rights in the land or incident to the land a portion of which is wanted. The cost of the appraisal shall be borne by the person seeking to appropriate the land. Upon completion, the appraisal shall be filed with the court and within thirty (30) days of the filing, the person seeking to appropriate the land shall post a bond for two (2) times the amount of the appraisal. The appraisal shall be conducted for the sole purpose of determining the amount of the bond and shall not be admissible as evidence.

(c) Upon the request of any party or the court, after the filing of the petition, the person seeking to appropriate the land shall provide a copy of any and all prospective building plans, construction specifications, or similar documents related to the work of internal improvement to take place on the land.

(d) Bond shall be given for costs, and copy and process shall issue or publication be made for nonresidents or those whose residence or citizenship is unknown and cannot be ascertained by diligent inquiry, for the defendants named as in chancery cases.

(e) All persons made defendants, and unborn beneficiaries of the remainder interests, shall be bound by the proceedings.



§ 54-14-104 - Jury of view ordered summoned to inquire of and assess damages.

(a) If pro confesso is taken against the defendants or if, upon answer filed by any of the defendants, or upon a trial upon the merits by the court, no sufficient cause is shown to the court why the easement or right-of-way should not be granted to petitioners, the court shall issue a writ of inquiry of damages to the sheriff, commanding the sheriff to summon a jury to inquire of and assess the damages.

(b) By consent of the parties, or unless defense is made by the defendants within the time required in chancery cases, the writ of inquiry may be issued by the clerk of the court to the sheriff to summon the jury of view.



§ 54-14-105 - Jury of view -- Qualification -- Number -- Challenges.

The jury of view shall consist of five (5) disinterested persons having all of the qualifications of jurors in the circuit court, unless the parties agree otherwise or upon a different number, and either party may challenge for cause or peremptorily as in other civil cases.



§ 54-14-106 - Notice of taking inquest of damages.

The sheriff shall give the parties or their agent, if residents of the county where the suit is pending, three (3) days' notice of the time and place of taking the inquest, unless the time has been fixed by order of the court.



§ 54-14-107 - Oath of jury of view.

Before proceeding to act, the jury shall be sworn by the sheriff to fairly and impartially and without fear or favor to perform their duties as jurors, and to lay off by metes and bounds lands suitable for the easement or right-of-way and to inquire of and to assess the damages.



§ 54-14-108 - Jury to set apart by metes and bounds and assess damages.

The jury will then proceed to examine the ground and may hear testimony, but no argument of counsel, and set apart by metes and bounds a sufficient quantity of the land or property for the purposes intended, and assess the damages occasioned to the parties interested or affected by the property taken.



§ 54-14-109 - Estimates of damages -- Elements.

In estimating the damages, the jury shall give the cash value of the property taken and any incidental damages, but incidental benefits that may result to the owner by reason of the proposed easement or right-of-way being granted may be set off against incidental damages.



§ 54-14-110 - Report of jury -- Contents.

The report of the jury shall be made in writing and signed by a majority of the jurors, setting out the amount of damages to each defendant and the locality and extent of the easement granted, and delivered to and returned by the sheriff into the court.



§ 54-14-111 - Location of easement or right-of-way.

The jury shall be authorized to locate the easement or right-of-way at the place set out in the petition or at any other place, care being taken to locate the easement or right-of-way where it will be of service to the petitioners and occasion as little damage as practicable to the defendants.



§ 54-14-112 - Report confirmed, or set aside and another writ awarded.

(a) Any party may file objections to the report; provided, that, if an objection is filed by the owner or owners of land selected by the jury of view, the objection must be served upon all parties to the action. Further, the person making the objection must prepare a plat that contains an alternative route to the one identified by the jury of view. The plat shall be served on all parties and filed with the court within thirty (30) days of the objection. The alternative route that the person proposes to substitute for the identified route shall be clearly marked on the plat. If the petitioner or any other party who owns the land on which all or part of the alternative route is located objects to the alternative route, the only remedy available to the petitioner or other party at the trial court level is to demand a trial by jury pursuant to § 54-14-114. An appeal from an adverse decision at the trial court level may be appealed by any party to the action as provided by law.

(b) If no objection is filed to the report or upon objections being filed to the report and heard and considered by the court, the report may be confirmed by the court, or set aside and another writ of inquiry awarded by the court.



§ 54-14-113 - Report modified, and easement of way granted, upon payment of damages and costs.

The report may be modified by the court and the easement or right-of-way may be granted or decreed to the petitioners as to the court may seem proper and right in the premises upon the payment to the defendants or to the clerk of the court, for their use, of the damages assessed, with costs.



§ 54-14-114 - Appeal from jury of view -- New trial before a jury summoned in usual way -- Exclusive remedy.

(a) Within thirty (30) days, either party may appeal to the court from the finding of the jury of view, and demand a trial by a jury and, upon giving security for costs, may have a new trial before a jury of twelve (12) persons to be summoned and impaneled by the court in the usual way.

(b) The demand for a trial by a jury in accordance with subsection (a) shall be the exclusive remedy for relief from the finding of a jury of view and no other appeal from the finding shall lie. The jury must either affirm the finding of the jury of view or set apart a different quantity of land or property for ingress or egress to the land of the petitioner; but, in no event, shall the party petitioning for a right of way pursuant to this part be left without a sufficient outlet of ingress and egress.



§ 54-14-115 - Verdict affirming jury of view or more unfavorable to appellant -- Costs.

If the verdict of the jury upon the trial affirms the finding of the jury of view, or is more unfavorable to the appellant than the finding of the jury, the costs shall be adjudged against the appellant; otherwise, the court may award costs as in chancery cases.



§ 54-14-116 - Writ of possession to petitioners.

Upon the hearing of the case by the court or upon the judgment being pronounced on the verdict of the jury, the court may order a writ of possession to issue to place the petitioners in possession of the easement or right-of-way awarded to them.



§ 54-14-117 - Easement belongs to owners of lands benefited -- Reversion when not used.

The easement or right-of-way shall belong to the owners of the lands benefited by the easement or right-of-way, and continue as long as the easement or right-of-way is used and maintained by them, their heirs or assigns, but upon the easement or right-of-way falling into nonuse or when the easement or right-of-way is not maintained or kept up, it shall cease and the original owner or owners of the servient land, their heirs or assigns may take possession of the easement or right-of-way to the exclusion of all other parties.



§ 54-14-118 - Mutual use easement or right-of-way.

In lieu of the absolute easement or right-of-way provided for in this chapter, the court, in its discretion, may grant a mutual use easement or right-of-way to the petitioner or petitioners and the owner or owners of the servient land. Under a mutual use easement or right-of-way, the petitioner shall be required to pay the damages assessed by the jury and the costs, ownership to the land shall not be affected and both the petitioner and the owner of the servient land shall have the right to use the easement or right-of-way.






Chapter 15 - Tennessee Tollway Authority [Repealed]



Chapter 16 - Controlled-Access Facilities

§ 54-16-101 - "Controlled-access facility" defined.

(a) For the purposes of this chapter, "controlled-access facility" means a highway or street specially designed for through traffic, and over, from or to which owners or occupants of abutting land or other persons have no right or easement of access from abutting properties.

(b) The highways or streets may be parkways, from which trucks, buses, and other commercial vehicles shall be excluded; or they may be freeways open to use by all customary forms of street and highway traffic.



§ 54-16-102 - Authorization -- State and local powers granted.

(a) The highway authorities of the state, counties, cities, and towns, acting alone or in cooperation with each other or with any federal, state, or local agency, or any other state having authority to participate in the construction and maintenance of highways, are authorized to plan, designate, establish, regulate, vacate, alter, improve, maintain, and provide controlled-access facilities for public use wherever the authority or authorities are of the opinion that traffic conditions, present or future, justify the special facilities; provided, that within cities and towns the authority shall be subject to municipal consent as may be provided by law.

(b) The highway authorities of the state, counties, cities, or towns, in addition to the specific powers granted in this chapter, also have and may exercise, relative to controlled-access facilities, any and all additional authority now or hereafter vested in them relative to highways or streets within their respective jurisdictions.

(c) The authorities may regulate, restrict, or prohibit the use of the controlled-access facilities by the various classes of vehicles or traffic in a manner consistent with § 54-16-101.



§ 54-16-103 - Construction and design -- Control of traffic.

(a) The highway authorities of the state, counties, cities, and towns are authorized to design any controlled-access facility and to regulate, restrict, or prohibit access to best serve the traffic for which the facility is intended, and their determination of the design shall be final. In this connection, the highway authorities are authorized to divide and separate any controlled-access facility into separate roadways by the construction of raised curbings, central dividing sections, or other physical separations, or by designating the separate roadways by signs, markers, stripes, and other devices.

(b) No person shall have any right of ingress or egress to, from or across controlled-access facilities to or from abutting lands, except at designated points at which access may be permitted, upon terms and conditions that may be specified from time to time.



§ 54-16-104 - Acquisition of property -- Title acquired.

(a) For the purpose of this chapter, the highway authorities of the state, counties, cities, and towns may acquire private or public property and property rights for controlled-access facilities and service roads, including rights of access, air, view, and light, by gift, devise, purchase, or condemnation in the same manner as the authorities are now or hereafter may be authorized by law to acquire the property or property rights in connection with highways and streets within their respective jurisdictions.

(b) All property rights acquired under this chapter shall be in fee simple.

(c) In connection with the acquisition of property or property rights for any controlled-access facility or portion of the facility, or service road in connection with the facility, the state, county, city, or town highway authority may, in its discretion, acquire an entire lot, block, or tract of land, if by so doing the interests of the public will be best served, even though the entire lot, block, or tract is not immediately needed for the right-of-way proper.



§ 54-16-105 - Grade separation -- Access connections.

(a) The highway authority may designate and establish controlled-access highways as new and additional facilities or may designate and establish an existing street or highway as included within a controlled-access facility.

(b) (1) The state or any of its subdivisions have the authority to provide for the elimination of intersections at grade of controlled-access facilities with existing state and county roads, and city or town streets, by grade separation of service road, or by closing off the roads and streets at the right-of-way boundary line of the controlled-access facility.

(2) After the establishment of any controlled-access facility, no highway or street that is not part of the facility shall intersect the facility at grade.

(c) No city or town street, county or state highway, or other public way shall be opened into or connected with the controlled-access facility without the consent and previous approval of the highway authority in the state, county, city or town having jurisdiction over the controlled-access facility. Consent and approval shall be given only if the public interest shall be served by the consent and approval.

(d) Any abutting property owner claiming damages by virtue of the closing of any street or road on which the owner's property abuts shall have a right of action as provided by § 29-16-123.



§ 54-16-106 - Agreements between public agencies.

The highway authorities of the state, counties, cities, and towns are authorized to enter into agreements with each other, or with the federal government, respecting the financing, planning, establishment, improvement, maintenance, use, regulation, or vacation of controlled-access facilities or other public ways in their respective jurisdictions, to facilitate the purposes of this chapter.



§ 54-16-107 - Control over local service roads.

(a) In connection with the development of any controlled-access facility, the highway authorities of the state, county, city or town are authorized to plan, designate, establish, use, regulate, alter, improve, maintain, and vacate local service roads and streets or to designate as local service roads and streets any existing road or street, and to exercise jurisdiction over service roads in the same manner as is authorized over controlled-access facilities under the terms of this chapter, if in their opinion the local service roads and streets are necessary or desirable.

(b) The local service roads or streets shall be of appropriate design, and shall be separated from the controlled-access facility proper by means of all devices designated as necessary or desirable by the proper authority.



§ 54-16-108 - Rules of the road -- Violations -- Penalties.

(a) It is unlawful for any person to:

(1) Drive a vehicle over, upon, or across any curb, central dividing section, or other separation or dividing line on controlled-access facilities;

(2) Make a left turn or a semicircular or U-turn except through an opening provided for that purpose in the dividing curb section, separation or line;

(3) Drive any vehicle except in the proper lane provided for that purpose and in the proper direction and to the right of the central dividing curb, separation section or line; or

(4) Drive any vehicle into the controlled-access facility from a local service road, except through an opening provided for that purpose in the dividing curb, dividing section or dividing line that separates the service road from the controlled-access facility proper.

(b) A violation of this section is a Class C misdemeanor.



§ 54-16-109 - Commercial enterprises and services on controlled-access facility prohibited -- Exception -- Establishment on private property abutting local service roads.

(a) No commercial enterprise or activity for serving motor vehicle users, other than emergency services for disabled vehicles, shall be authorized or conducted by the commissioner of transportation, any other official or agency of the state, or any political subdivision of the state on property designated as, or acquired for, or in connection with, a controlled-access facility.

(b) The highway authorities of the state, counties, cities and towns as authorized in § 54-16-107 may construct local service roads adjacent to a controlled-access facility in a manner that facilitates the establishment and operation of competitive commercial enterprises for serving motor vehicle users on private property abutting the service roads.



§ 54-16-110 - Interstate Route 440 designated parkway.

Interstate Route 440 in Davidson County is designated as a parkway.



§ 54-16-111 - Rest area mileage information signs.

(a) Notwithstanding any other provision of law to the contrary, the commissioner of transportation is directed to include as a part of all signage at interstate rest areas in the state information that indicates the mileage to the next closest interstate rest area as a means of assistance to the tourists who travel our great state.

(b) The erection of informational signs or the inclusion of mileage information on existing signs shall be within the guidelines prescribed by the Manual on Uniform Traffic Safety.

(c) This section becomes operative only if the federal highway administrator advises the commissioner in writing that the provisions of this section do not render Tennessee in violation of federal laws and regulations and subject to penalties prescribed in the laws and regulations.



§ 54-16-112 - Underground fiber optic cable facilities -- Intelligent transportation system and radio communications facilities -- Rules and regulations -- Setting rate of compensation -- Creation of advisory board -- Construction and application of section -- Restrictions on use of underground fiber optic cable lines and related facilities.

(a) The department of transportation may issue non-exclusive permits, on a competitively neutral and non-discriminatory basis, allowing the longitudinal installation of underground fiber optic cable lines and related facilities within the rights-of-way of controlled-access highways on the state highway system or federal interstate highway system, or both, subject to reasonable and appropriate regulations to protect the public safety and welfare.

(b) (1) Notwithstanding any other provision of law to the contrary, as a prerequisite to the issuance of a permit under subsection (a), the department has the authority to require a one-time payment of fair and reasonable compensation for use of the right-of-way. This compensation shall be in addition to any administrative fees or charges the department may require for the issuance of a permit. The department shall receive this compensation as determined by the advisory board in accordance with subsection (d). Any compensation received is to be used by the department solely for constructing, operating and maintaining an intelligent transportation system and radio communications facilities for use by the state.

(2) As used in this section, "intelligent transportation system" means communications, computer and information systems and other technology utilized by the department to manage the flow of traffic on the controlled-access highways on the state highway system or federal interstate highway system, or both.

(c) The commissioner of transportation has the authority to promulgate and enforce rules and regulations to carry out this section, except for the setting of the rate of compensation. The rate of compensation shall be set by the advisory board established pursuant to subsection (d).

(d) (1) There is created an advisory board to establish fair, reasonable and non-discriminatory compensation for the use of the right-of-way under this section. In determining the rate and method of the compensation, the board shall provide for the option, to be exercised at the discretion of the department, of payment of the compensation by the providing of telecommunications facilities and services, and for a method of valuation of such in-kind payments.

(A) The advisory board shall consist of the governor or the governor's designee, the commissioner of finance and administration, the comptroller of the treasury, the state treasurer, the secretary of state, the commissioner of transportation, and three (3) representatives of the telecommunications industry.

(B) The governor shall appoint one (1) telecommunications industry representative representing a facilities-based competing telecommunications services provider doing business in the state or a franchised cable company doing business in the state; the speaker of the senate shall appoint one (1) telecommunications industry representative representing an incumbent local exchange carrier doing business in the state; and the speaker of the house of representatives shall appoint one (1) telecommunication industry representative representing an inter-exchange carrier doing business in the state.

(C) To ensure that competitive interests are represented on the advisory board, the three (3) representatives of the telecommunications industry shall at no time be employed by or otherwise related to the same person or any affiliate of the person. In the event that a conflict arises under this subdivision (d)(1)(C) because of a merger, acquisition or other transaction between two (2) or more persons within the telecommunications industry, then the appointing authorities of one (1) or more of the affected representatives shall appoint different representatives to avoid the conflict. For purposes of this subdivision (d)(1)(C), "affiliate" means a person who directly, or indirectly through one (1) or more intermediaries, controls, or is controlled by, or is under common control with, another person.

(D) The chair of the state regulatory authority shall be a nonvoting member of the advisory board. A majority of voting members shall constitute a quorum at a board meeting. No vote may be taken unless a quorum is present. All decisions of the board shall be made by a majority vote of those members present and entitled to vote.

(2) In establishing the rate of fair and reasonable compensation for use of the right-of-way under this section, the advisory board shall consider all factors evidencing the value of use of the right-of-way, including, but not limited to, savings on construction costs due to ease of installation in controlled-access highway rights-of-way, comparable rates charged for the access, amount of right-of-way available in certain locations and demand for certain locations. Information pertaining to these factors shall be presented to the advisory board by the department and any other interested parties.

(3) The initial rate set shall be effective until the advisory board reconsiders the rate as provided in subdivision (4).

(4) Upon the request of the department or an applicant for a permit pursuant to subsection (a), the advisory board shall meet to consider a request to adjust the rate of compensation. Upon a showing that the current rate no longer reflects the value of access to the right-of-way, the board shall adjust the rate accordingly; provided, that the rate shall not be adjusted more frequently than once every twelve (12) months.

(5) The department shall provide, upon request, any administrative assistance as required by the advisory board.

(e) Nothing in this section or in any other provision of state law shall be construed to require the department to accommodate or permit the longitudinal installation of any utilities other than underground fiber optic cable lines and related facilities as permitted under this section within the rights-of-way of controlled-access highways, except as the department provides in its rules and regulations for accommodating facilities within highway rights-of-way.

(f) This section applies only to the installation of underground fiber optic cable lines and related facilities within the rights-of-way on controlled access highways on the state highway or federal interstate highway system. Nothing in this section shall be construed as otherwise altering, amending or affecting the statutory, regulatory, or common law rights conferred to any telecommunications company to use the rights-of-way of any highways, county roads, city streets, or public lands of the state, including, but not limited to, those rights conferred by §§ 65-21-101 and 65-21-201.

(g) The use of compensation received under this section to offer or provide telecommunication services to the public for hire by the department or through any other governmental or business entity or business arrangement is expressly prohibited.

(h) [Deleted by 2013 amendment, effective July 1, 2013.]

(i) [Deleted by 2013 amendment, effective July 1, 2013.]

(j) [Deleted by 2013 amendment, effective July 1, 2013.]



§ 54-16-113 - Removal of vehicles, spilled cargo or other personal property.

(a) The department of safety, department of transportation, or local law enforcement agency may immediately remove or cause to be removed any wrecked, abandoned, unattended, burned or partially dismantled vehicle, spilled cargo or other personal property from the roadway of a controlled-access highway if the vehicle, cargo or personal property is creating an obstruction or hazard to traffic because of its position in relation to the highway, as determined by authorized officers or employees of the department or agency.

(b) (1) Vehicles, cargo or personal property may be removed to any place within the immediate vicinity without any further action or obligation by the department of transportation, department of safety, local law enforcement agency or others acting at the direction of such department or agency; provided, however, that in the event of a motor vehicle accident that results in apparent serious personal injury or death, no removal shall occur until a law enforcement officer determines that adequate information has been obtained for preparation of an accident report.

(2) When the property creating an obstruction or hazard to traffic is a motor carrier, as defined in § 65-15-102, the agency causing its removal shall make a reasonable effort to allow the owner of the vehicle to arrange for its removal and shall give due consideration to having the vehicle towed by a licensed towing service capable of safely moving the vehicle in question. The final decision on removal shall rest with the agency causing the removal.

(c) The removal of vehicles away from the immediate vicinity by law enforcement agencies pursuant to this section shall be subject to the same procedures as set forth in title 55, chapter 16. If the department of transportation removes or orders the removal of a vehicle away from the immediate vicinity, the department shall notify the department of safety or the local law enforcement agency, and the department of transportation shall follow the same procedures as in title 55, chapter 16; provided, that the department of transportation may make arrangements with the department of safety or local law enforcement agency to act on behalf of the department of transportation in complying with title 55, chapter 16.

(d) If the department of safety, department of transportation, or local law enforcement agency removes or orders the removal of spilled cargo or personal property away from the immediate vicinity, the department or agency shall make reasonable efforts to notify the owner, if known, and shall allow the owner at least forty-eight (48) hours to claim the cargo or personal property; however, the department or agency may immediately dispose or arrange for the disposal of any cargo, personal property or other debris that is damaged beyond use or repair.

(e) (1) Any liability of the department of safety or the department of transportation for damage to vehicles or cargo resulting from removal pursuant to this section shall be determined in accordance with title 9, chapter 8, part 3.

(2) Any liability of local law enforcement agencies for damage to vehicles or cargo resulting from removal pursuant to this section shall be determined in accordance with the Tennessee Governmental Tort Liability Act, compiled in title 29, chapter 20, part 1.

(f) The department of safety, department of transportation, or local law enforcement agency may require the owner and carrier, if any, of the vehicle, spilled cargo or other personal property removed or disposed of under the authority of this section to pay for any costs incurred in the removal and subsequent disposition of the vehicle, spilled cargo or other personal property.






Chapter 17 - Scenic Roadways

Part 1 - Scenic Highway System Act of 1971

§ 54-17-101 - Short title.

This part shall be known and may be cited as the "Scenic Highway System Act of 1971."



§ 54-17-102 - Scenic highway system established.

(a) There is established a system of scenic highways for the state.

(b) The system shall consist of those highways or roads or sections of the highways or roads that are so designated by the general assembly from time to time according to this part.



§ 54-17-103 - Chapter definitions.

In this chapter, unless the context otherwise requires:

(1) "Advertisement" means the outdoor display by painting, pasting, or affixing on any surface, a picture, emblem, word, figure, numeral, or lettering for the purpose of making anything known;

(2) "Scenic highway" means any highway, road, or sections of the highway or road designated as a scenic highway from time to time by the general assembly under this part; and

(3) "Sign, structure or advertising device" means any structure, post, tree, fence, rock, rigid or semirigid, with or without advertising displayed on the device, situated upon or attached to real property outdoors, primarily for the purpose of furnishing a background or support upon which advertisement may be affixed.



§ 54-17-104 - Purposes, standards and objectives.

The purposes of this part and its specific objectives and standards are to:

(1) Provide for the recovery and conservation of natural scenic beauty along designated scenic highways;

(2) Provide a safe and attractive environment for tourists and travelers to enjoy the scenic beauty of the state;

(3) Maximize the potential of little used and bypassed sections of highway;

(4) Return economic viability to distressed areas through the promotion of tourism; and

(5) Provide for preservation of routes of historical significance in urban and rural areas of the state.



§ 54-17-105 - Eligibility for scenic highway designation -- Requirements of designation -- Comprehensive plan.

(a) Highways or thoroughfares that are maintained through the use of state or federal funds, and that are not needed for essential commercial or defense traffic, shall be eligible for designation as scenic highways, with exceptions the general assembly may from time to time consider necessary by designation in § 54-17-114.

(b) The designation of additions to the scenic highway system shall conform to the following criteria:

(1) Highways designated as scenic highways shall be components of a comprehensive system as outlined by a statewide scenic highway plan;

(2) Scenic highways shall travel through scenic, historic, geologic and pastoral areas of the state;

(3) Highways should be designated to offer alternative travel routes to the high-speed, heavily traveled highways in the state;

(4) Designated highways shall provide the motorist with safe and relaxing routes of travel; and

(5) Scenic highways shall conform to an interconnected state scenic highway system, except in unusual situations whereby a highway is judged desirable for inclusion within the system because of unique scenic, historical, geologic or pastoral features.

(c) The commissioner of transportation shall, in accordance with the rules, regulations, policies and procedures of the state publications committee, prepare a comprehensive statewide scenic highway plan. In the preparation of this plan, the commissioner may consult as necessary with the department of environment and conservation, the department of agriculture, the department of economic and community development, the respective development districts across the state, and the Tennessee historical commission. The comprehensive plan shall include, but not be limited to, the following elements:

(1) The major routes of travel of tourists through the state so as to maximize the use of scenic highways by visitors in the state;

(2) The desirability of connecting components of the Tennessee outdoor recreation area system, prominent historic sites, major cities, federal recreation areas, scenic, geologic and pastoral areas, and other desirable areas by a scenic highway system;

(3) An interconnected system of scenic highways to enable the motorist to traverse the state of Tennessee on scenic roads;

(4) Certain theme scenic highways of historical significance that would be beneficial and educational for travel by the citizens of the state and its visitors;

(5) An administrative framework for marking and maintaining individual components of the Tennessee scenic highway system;

(6) A report on the fiscal impact of recommended highways, including funds necessary to initiate and maintain those highways;

(7) Recommended specific highways to be designated by the general assembly as scenic highways in compliance with § 54-17-104, and subdivisions (b)(1)-(4), unless the general assembly by act designates specific exceptions to the requirements; and

(8) A uniform program for signing, marking, and promoting the Tennessee scenic highway system.



§ 54-17-106 - [Repealed.]

HISTORY: Acts 1971, ch. 431, § 6; impl. am. Acts 1972, ch. 829, § 7; Acts 1976, ch. 819, § 4; modified; T.C.A., § 54-2506; repealed by Acts 2013, ch. 308, § 32, effective July 1, 2013.



§ 54-17-107 - Management -- Promotion.

(a) Once the general assembly designates a highway or road or a portion of the highway or road as a scenic highway, the state or local agency having jurisdiction of the highway shall erect appropriate signs marking the designation, in accordance with the rules and regulations authorized to be promulgated, from funds appropriated by the general assembly for that purpose. The signs shall conform to standards established by the comprehensive statewide scenic highway plan; furthermore, the state or local agency having jurisdiction over the particular scenic highway shall provide proper marking, maintenance, and refuse removal services in connection with the highway.

(b) The department of tourist development shall study each newly designated scenic highway with the intention of including it in state and national promotional campaigns. In no instance may scenic highways be promoted through advertisement on any sign, structure or advertising device other than signs used for marking scenic highways by the department of transportation or local agency having jurisdiction.

(c) The department of economic and community development shall act to coordinate the efforts of local planning commissions, development districts, chambers of commerce, convention and visitors bureaus, and other federal, state, local, and private organizations in continuing the promotion and development of the scenic highway system.

(d) [Deleted by 2013 amendment, effective July 1, 2013.]



§ 54-17-108 - Advertising or junkyards prohibited on scenic highways -- Authority of commissioner to acquire.

(a) Whenever a road or highway has been designated part of the system, it is unlawful for any person to construct, use, operate or maintain any advertising structure or junkyard within two thousand feet (2,000') of any road or highway that is a designated part of the system and that is located either outside the corporate limits of any city or town or at any place within a tourist resort county, as defined in § 42-1-301.

(b) The commissioner is authorized to acquire the advertising structure or junkyard by purchase, gift, or condemnation, and to pay just compensation for the removal of these structures and junkyards.



§ 54-17-109 - Advertising permitted on scenic highways.

The following advertising structures, or parts of the structures, are excepted from all provisions of § 54-17-108; however, as to advertising structures referred to in subdivisions (1)-(3) and (10), this exception shall not apply if the structures are larger than one hundred square feet (100 sq. ft.) or more frequent than one (1) sign of permissible size to every one thousand feet (1,000') per road or highway frontage, except that an owner or lessee may display at least one (1) sale or rental sign of permissible size on each piece of property for sale or rent:

(1) Those constructed by the owner or lessee of a place of business or residence on land belonging to the owner or lessee and not more than one hundred feet (100') from the place of business or residence, and relating solely to merchandise services or entertainment sold, produced, manufactured or furnished at the place of business or residence;

(2) Those constructed, erected, operated, used or maintained on any farm by the owner or lessee of the farm and relating solely to farm produce, merchandise, service or entertainment sold, produced, manufactured or furnished on the farm;

(3) Those upon real property posted or displayed by the owner or by the authority of the owner, stating that real property is for sale or rent;

(4) Official notices or advertisements posted or displayed by or under the direction of any public or court officer in the performance of the officer's official or directed duties, or by trustees under deeds of trust, deeds of assignment or other similar instruments;

(5) Danger or precautionary signs relating to the premises on which they are located, signs warning of the condition of or dangers of travel on a highway or road, erected or authorized by the department of transportation or applicable local agency or forest fire warning signs erected under authority of the department of agriculture and signs, notices or symbols erected by the United States government under the direction of the United States forest service;

(6) Signs solely to denote route to any city, town, village or historic place or shrine;

(7) Notices of any railroad, bridge, ferry or other transportation or transmission company necessary for the direction or safety of the public;

(8) Signs, notices or symbols for the information of aviators as to location, directions and landings and conditions affecting safety in aviation;

(9) Signs or notices placed at a junction of two (2) or more roads in the state highway system denoting only the distance or direction of a residence or subdivision;

(10) Signs or notices erected or maintained on property giving the name of the owner, lessee or occupant of the premises;

(11) Advertisements, advertising signs and advertising structures within the corporate limits of cities or towns;

(12) Historical markers erected by duly constituted authorized public authorities;

(13) Highway or road markers and signs erected or caused to be erected by duly authorized public authorities;

(14) Signs erected on property warning the public against hunting and fishing or trespassing;

(15) (A) Except as provided in subdivision (15)(B), tourist oriented directional signs complying with chapter 5, part 13 of this title;

(B) (i) Subdivision (15)(A) shall not apply in counties having a population, according to the 1990 federal census or any subsequent federal census, of: Click here to view image.

(ii) Subdivision (15)(A) shall only apply to a local government coming under its provisions after January 1, 1996, which by vote of its local legislative body chooses to apply subdivision (15)(A) to itself. Any tourist oriented directional signs program (TODS) authorized by the general assembly before January 1, 1996, shall continue in operation as originally authorized; and

(16) Directional signs of eight square feet (8 sq. ft.) or less for churches and nonprofit educational institutions. The signs must be located off the roadway or highway right-of-way.



§ 54-17-110 - Removal or abatement of advertising structures and junkyards.

(a) Any advertising structure or junkyard that is constructed or erected in violation of this part constitutes a public nuisance subject to abatement as provided by law.

(b) If the advertising structure or junkyard is declared a nuisance, it shall immediately be removed or abated and for that purpose the district attorney general or the district attorney general's duly appointed representative or any authorized representative of the state may enter onto private property without incurring any liability.

(c) The power of eminent domain may be utilized to remove existing advertising structures or junkyards from within one thousand feet (1,000') of either side of designated Tennessee scenic highways.

(d) Should the state fail to enforce this section, any citizen or group of citizens may institute legal proceedings in a court of competent jurisdiction to require the state to enforce this section.



§ 54-17-111 - Trash dumping prohibited -- Penalties.

Dumping or disposal of trash or refuse within five hundred feet (500') of the highway right-of-way is specifically prohibited, and the usual penalties for littering state highways are doubled in the case of scenic highways.



§ 54-17-112 - Criminal sanctions.

(a) Any person, firm or corporation violating any provision of this part commits a Class C misdemeanor.

(b) Each and every day during which a violation of any provision of this part continues is deemed a separate offense.

(c) The attorney general and reporter, the district attorney general for the judicial district in which the violation occurs or is threatened, any state, municipal or county official or any adjacent or neighboring property owner who would be damaged by a violation of this part, in addition to other remedies provided by law, may institute injunction, mandamus, abatement or other appropriate action, actions or proceedings to prevent, enjoin or abate or remove the violation.



§ 54-17-113 - Statutory conflict.

Whenever a provision of this part is found to be in conflict with a provision of any private or public act or local ordinance or code, the provision that establishes the higher standard for promotion and protection of the health, safety, and welfare of the people shall prevail; provided, that §§ 54-17-108 and 54-17-115 shall prevail in all applicable instances, any other provision of law to the contrary notwithstanding.



§ 54-17-114 - Designated scenic highways -- Designated urban roads not to be impaired.

(a) For the purposes of this part, the following are initially designated scenic highways:

(1) Class I -- Urban Roads. (A) That portion of Kingston Pike bearing the designation of State Highway 1 and United States Highway 11-70 in Knox County from its intersection with Concord Street and Neyland Drive in the City of Knoxville westward to the intersection of Kingston Pike with Lyons View Drive;

(B) That portion of Lyons View Drive from its intersection with Kingston Pike, westward to its intersection with Northshore Drive;

(C) That portion of United States Highway 70 South (West End Avenue) in Nashville from one hundred feet (100') west of Elmington Avenue westward to its intersection with Ensworth Avenue;

(D) All of Cherokee Boulevard located in the city of Knoxville;

(E) Two Rivers Parkway in Davidson County;

(F) Those portions of State Highway 100 in Davidson County from its intersection with Cheekwood Terrace south to its intersection with the Harpeth River and from its intersection with McCrory Lane south to its intersection with the South Harpeth River, and all of State Highway 251 in Davidson County, and that portion of State Highway 254 (Old Hickory Boulevard) from its intersection with State Highway 100 east to its intersection with Granny White Pike;

(G) South Knoxville Boulevard between the relocated Sevier Avenue and Chapman Highway in Knoxville;

(H) That segment of United States Highway 41 (Cummings Highway) in Hamilton County, beginning at the underpass at the current entrance to the Chattem property in St. Elmo, where that route is also designated as South Broad Street, running westward around the foot of Lookout Mountain to the railroad overpass on the east side of the Tiftonia business district;

(I) On or after April 16, 2015, that segment of State Route 169 (Middlebrook Road, which is commonly referred to as Middlebrook Pike) in Knox County from that route's intersection with Weisgarber Road in the City of Knoxville westward to its terminus at that route's intersection with Hardin Valley Road, but excluding any part of that segment of State Route 169 that has property fronting on the route that was zoned on April 16, 1996, with the commercial designation of CA, CB, or C3, or the industrial designation of I or I-3 under the Knox County or City of Knoxville zoning ordinances; provided, further, that the height restrictions on buildings imposed by, and any other restrictions as to property use contained in this part shall not apply to Parcel ID Numbers 106KC017, 106KC016, and 106DA008 in the City of Knoxville, Knox County, consisting of property on the south side of State Route 169 (Middlebrook Pike) and on the southwest side of Old Weisgarber Road;

(J) That segment of State Route 385 (Nonconnah Parkway) in Shelby County from its intersection with United States Highway 72 to Interstate 240, but excluding any part of the segment of Route 385 that has property fronting on the route that is zoned on June 13, 1997, with the commercial designation of CL, CH or CP or the industrial designation of IL or IH under the Shelby County or city of Memphis zoning ordinances; and

(K) All of State Route 475, Knoxville Parkway, a proposed project connecting I-40 / I-75 southwest of Knoxville to I-75 north of Knoxville, in Knox, Anderson and Loudon counties.

(2) Class II -- Rural Roads. (A) The portion of United States Highway 41 from its intersection with Interstate Highway 24 in Hamilton County westward through the Tennessee River Gorge, Jasper and on to the junction of that highway with State Highway 27 at Kimball (Marion County) and south along State Highway 27 to Interstate 24;

(B) That portion of State Highway 66 from the French Broad River to Interstate 40, in Sevier County, except for the first two thousand one hundred fifty feet (2,150') north of state bridge number 78-66-4.95 toward Interstate 40 in the north-bound lane only;

(C) That portion of the Pellissippi Parkway (State Highway 162) in Knox County from its intersection with Interstate 40, to Melton Hill Lake;

(D) The John Sevier Highway, in Knox County, from the Alcoa Highway (United States Highway 129) to the Chapman Highway (United States Highway 411/441);

(E) That portion of Northshore Drive in Knox County from its intersection with Lyons View Drive and Westland Drive west to Loudon County; provided, that the height restrictions on buildings imposed by § 54-17-115 shall not apply to that property along Northshore Drive within Knox County that is now or, subsequent to April 22, 2005, zoned "TC-1 (Town Center)", or zoned C-6 from the east right-of-way line of Keller Bend Road at Northshore to the east right-of-way line of Pellissippi Parkway, or any similar zoning category, under the zoning ordinances of the city of Knoxville;

(F) That portion of United States Highway 70 North beginning east of Cookeville at the Falling Water Bridge and extending approximately five (5) miles toward Monterey through the Dry Valley Community and ending at the Sand Springs Community;

(G) That portion of State Highway 73 from the city of Maryville to the city of Townsend;

(H) That portion of Westland Drive in Knoxville from its intersection with Northshore Drive to its intersection with Northshore Drive at the western end;

(I) All of United States Highway 411 in Blount County and that portion of United States Highway 411 in Sevier County from the Blount County boundary to the intersection of United States Highway 411 with the Chapman Highway (United States Highway 441);

(J) That portion of new State Highway 95 in Loudon and Blount counties from the Fort Loudon Dam to its intersection with United States Highway 129 at Morganton Road;

(K) That portion of United States Highway 129 in Blount County, known as the 129 Bypass, from its intersection with State Highway 73 and Hall Road in the city of Alcoa to its intersection with United States Highway 411 in the city of Maryville;

(L) All of Lyons Bend Road in Knox County;

(M) That portion of Pittman Center Road from the intersection of Pittman Center Road with State Highway 73 East to the intersection of Pittman Center Road with United States Highway 411, east of Sevierville, but excluding those portions of Pittman Center Road that are within the boundaries, as of January 1, 1982, of incorporated municipalities;

(N) That portion of United States Highway 321 from the intersection of United States Highway 321 with Interstate 40 in Loudon County through Blount and Sevier counties to the intersection of United States Highway 321 with Interstate 40 in Cocke County, but excluding those portions of United States Highway 321 that are within the boundaries, as of January 1, 1982, of incorporated municipalities;

(O) Hardin Valley Road in Knox County;

(P) That portion of State Highway 58 in Hamilton County from the city limits of Chattanooga, as of July 1, 1987, to the Hamilton County boundary;

(Q) That portion of Pellissippi Parkway (State Highway 162) that has been or will be constructed in Blount and Knox Counties after January 1, 1987; provided, that the height restrictions on buildings imposed by § 54-17-115 and sign restrictions referred to in § 54-17-109 that are applicable to § 54-17-109(1) and (10) shall not apply to that property along the Pellissippi Parkway within Knox County that is located between Kingston Pike and Interstate 75/40, all of which shall be regulated by the zoning ordinances and regulations of the appropriate county or municipal government; and provided, further, that the height restrictions on buildings imposed by § 54-17-115 shall not apply to that property along the Pellissippi Parkway within Knox County that is now or, subsequent to April 22, 2005, zoned "TC-1 (Town Center)", or any similar zoning category, under the zoning ordinances of the city of Knoxville; and provided, further, that the height restrictions on buildings imposed by § 54-17-115 shall not apply to that property along Pellissippi Parkway within the corporate limits of the city of Alcoa, that is now or hereafter zoned for planned commercial zones or any similar zoning category under the zoning ordinances of the city of Alcoa;

(R) All of the Natchez Trace Parkway, except for those portions within the boundaries of incorporated municipalities;

(S) All of the Foothills Parkway, except for those portions within the boundaries of incorporated municipalities;

(T) That portion of Alcoa Highway from the intersection of Alcoa Highway and Kingston Pike in Knox County to the intersection of Alcoa Highway and Singleton Station Road in Blount County; provided, that the height restrictions on buildings imposed by § 54-17-115 shall not apply to that property along Alcoa Highway being situated in District 9 in Knox County and Ward 24 of the City of Knoxville and being more particularly bounded and described as Tract 1, the University of Tennessee Medical Center, at the intersection of Alcoa Highway and Cherokee Trail, and regulated by the zoning ordinances and regulations of the City of Knoxville;

(U) The 9.141 mile segment of the Charles H. Coolidge Medal of Honor Highway beginning with its intersection with Signal Mountain Road to State Route 153;

(V) The 9.33 mile segment of the Bill Carter Causeway beginning with its intersection with State Route 153 to north of Soddy Lake in Soddy-Daisy;

(W) That portion of Highway 70 South from Murfreesboro to Woodbury;

(X) All of United States Highway 27/State Route 29 in Rhea County;

(Y) That portion of United States Highway 411 in Sevier County from the city limits of Sevierville to the Jefferson County boundary;

(Z) That portion of United States Highway 411 in Sevier County from its intersection with United States Highway 441 at Newell Station west to the Blount County boundary;

(AA) That segment of state route 416 in Sevier County from its intersection with United States Highway 411 to its intersection with United States Highway 321;

(BB) That portion of State Highway 70 in Hawkins and Hancock counties from the intersection of State Highway 94 at Alumwell to the intersection of State Highway 33 at Kyles Ford, eleven and three tenths (11.3) miles;

(CC) All of the highway known as The Trace located in Land Between the Lakes National Recreational Area in Stewart County;

(DD) That portion of United States Highway 441 (Newfound Gap Road) in Sevier County from the city limits of the city of Gatlinburg to the Tennessee-North Carolina state line; and

(EE) Powell Drive (State Route 131) in Knox County from the intersection with Clinton Highway (State Route 9) to the intersection with Emory Road.

(b) No state or local governmental entity, agency or department shall take any action that undermines the scenic and historical qualities of roads designated as scenic highways under subdivision (a)(1).



§ 54-17-115 - Building restrictions near scenic highways.

(a) (1) The exposed portion of buildings constructed or erected on property located within one thousand feet (1,000') of a scenic highway shall not exceed a height of thirty-five feet (35') above the level of the highway on property located below the level of the highway, or a height of thirty-five feet (35') above the ground line on property located above the level of the highway.

(2) The restriction on buildings shall apply to the scenic highway, notwithstanding the route being located inside or outside a municipality and notwithstanding any law or ordinance to the contrary.

(b) It is the legislative intent of this section, in part, that possession of a building permit at the time a road or highway is designated a scenic highway shall not allow any future construction based on that permit.

(c) (1) This section shall not apply to any building in existence at the time a road or highway is designated a part of the system.

(2) Silos and buildings designed for agricultural use are exempted from the application of this section.

(3) Any geographic area designated by state law and managed by a development authority authorized to promote and regulate technology-based economic development is exempt from the application of this section.

(4) Section 54-17-113 shall not apply to this section.



§ 54-17-116 - Effect of designation -- Existing building permits -- Construction of part.

(a) Designation of a road or highway as a scenic highway under this part shall be presumed to arise from the public necessity and to protect the public good.

(b) Section 54-17-115 shall become effective immediately upon designation of a road or highway as a scenic highway, the issuance of any building permit to the contrary notwithstanding, unless construction under the permit is so substantial as to render compliance with this part unfeasible.

(c) The designation of scenic highways by the general assembly shall not give rise to actions for damages in any court of this state. This part shall be liberally construed to effect its remedial purposes.






Part 2 - Tennessee Parkway System Act

§ 54-17-201 - Short title.

This part shall be known and may be cited as the "Tennessee Parkway System Act."



§ 54-17-202 - Legislative findings.

(a) The state of Tennessee has abundant natural and scenic assets and recreational resources for the enjoyment of our citizens and those of other states.

(b) Their general welfare will be enhanced by providing a road system that will promote the enjoyment of these assets and resources in accordance with this part.



§ 54-17-203 - Establishment and designation of parkway system.

(a) There is established a system of roads to be known as the Tennessee parkway system as designated in subsection (c).

(b) Roads designated as part of the Tennessee parkway system shall retain their existing system designation.

(c) The initial designation of the system is as follows:

(1) Beginning at the junction of State Route 73 and Interstate 40 in Loudon County and following along portions of State Routes 73, 33, 71 and 32 to Interstate 40 in Cocke County;

(2) Beginning at the intersection of State Routes 73 and 115 in Maryville and following along portions or all of State Routes 115 and 168 to State Route 9 in Knoxville;

(3) Beginning at the intersection of State Routes 71 and 73 near Pigeon Forge and following along portions of State Routes 71 and 66 to Interstate 40 in Sevier County;

(4) Beginning at the junction of State Route 57 and Interstate 240 in Memphis and following along portions of State Routes 57, 18, 15, 100, 22A, 22, 69, 142 and 128 to Interstate 65 in Giles County;

(5) Beginning at the intersection of State Routes 100 and 22A in Chester County and following along portions of State Routes 22A and 22 to State Route 20 in Lexington;

(6) Beginning at the intersection of State Routes 15 and 6 in Lawrenceburg and following along a portion of State Route 6 to the intersection of State Route 20;

(7) Beginning at the junction of State Route 78 and Interstate 155 in Dyer County and following along portions of State Routes 78, 20, 104, 5 business, 77, 43, 1, 13, 48, 6, and 99 to Interstate 65 in Maury County;

(8) Beginning at the junction of FAP route 2 and Interstate 40 in Shelby County and following along portions of FAP route 2, State Routes 3, 3 bypass, 78, 21, 22, 5, 54, 69, 76, 12, 112A, 11, 49 and 25 to Interstate 65 in Robertson County;

(9) Beginning at the intersection of State Routes 20 and 69 in Decatur County and following along portions of State Routes 69 and 69 bypass to the intersection of State Route 76 in Henry County;

(10) Beginning at the intersection of State Routes 6 and 99 in Maury County and following along portions of State Routes 6, 1 and 12 to the intersection of State Route 112A in Montgomery County;

(11) Beginning at the junction of State Route 99 and Interstate 65 in Maury County and following along all or portions of State Routes 99, 11, 64, 10, 82, 55, 50, 15, 2, 56, 150, 27, and 8 to the intersection of State Route 27 in Spur in Hamilton County;

(12) Beginning at the junction of State Route 27 and Interstate 24 in Marion County and following along portions of State Routes 27 and 2 to Interstate 24 in Hamilton County;

(13) Beginning at the junction of State Route 25 and Interstate 65 in Robertson County and following along portions of State Routes 25, 10, 52, 42, 28, 29 and 63 to Interstate 75 in Campbell County;

(14) Beginning on State Route 10 at the Tennessee-Alabama state line in Lincoln County and following along portions of State Routes 10 and 1 to the intersection of State Route 25 in Trousdale County;

(15) Beginning at the intersection of State Routes 10 and 96 in Rutherford County and following along portions of State Routes 96, 26, 1 and 61 to Interstate 40 in Roane County;

(16) Beginning at the intersection of State Routes 27 and 28 in Marion County and following along portions of State Routes 28, 108 and 56 to Interstate 40 in Putnam County;

(17) Beginning at the junction of State Route 56 and Interstate 40 in Putnam County and following along portions of State Routes 56 and 53 to the intersection of State Route 52 in Clay County;

(18) Beginning at the intersection of State Routes 56 and 1 bypass in Warren County and following along portions of State Routes 1 bypass, 1, 30, and 101, county FAS route 601, portions of State Routes 28, 68, 29, and 33 to the intersection of State Route 73 in Blount County;

(19) Beginning at the junction of State Route 40 bypass and Interstate 75 in Bradley County and following along all or portions of State Routes 40 bypass, 40 and 68 to the intersection of State Route 33 in Monroe County;

(20) Beginning at the intersection of State Routes 68 and 165 in Monroe County and following along State Route 165 to the Tennessee-North Carolina state line;

(21) Beginning at the junction of State Route 58 and Interstate 40 in Roane County and following along all or portions of State Routes 58, 95, 62 and 162 to Interstate 40 in Knox County;

(22) Beginning at the intersection of State Route 62 and FAP 16 in Anderson County and following along all or portions of FAP 16 (Edgemore Road), State Routes 9 and 61 to Interstate 75 northeast of Clinton in Anderson County;

(23) Beginning at the interchange of State Route 71 and Interstate 75 in Anderson County and following along portions of State Routes 71, 33 and 32 to the Tennessee-Virginia state line;

(24) Beginning at the junction of State Route 32 and Interstate 40 in Cocke County and following along portions of State Routes 32, 9, 35, 34, 91, 37 and 1 to a junction with Interstate 81 in Sullivan County;

(25) Beginning at the intersection of State Routes 67 and 34 in Johnson County and following along a portion of State Routes 34 and 1 to Interstate 81 in Sullivan County;

(26) Beginning at the intersection of State Routes 9 and 32 in Cocke County and following along portions of State Routes 32 and 1 to a junction with State Route 33 in Claiborne County;

(27) Beginning on State Route 143 at the Tennessee-North Carolina state line in Carter County and following along all or portions of State Routes 143 and 37, county FAS route 723, State Routes 107, 36, 81 and 93 to Interstate 81 in Washington County; and

(28) Beginning at the intersection of State Routes 36 and 81 in Erwin and following along portions of State Routes 36 and 81 to the Tennessee-North Carolina state line in Unicoi County.



§ 54-17-204 - Route and promotional markers.

(a) The department of transportation is directed to erect suitable route and promotional markers for the parkway system.

(b) The cost of erecting the markers shall be paid from appropriations made to the department of transportation.



§ 54-17-205 - Existing outdoor advertising structures.

(a) All outdoor advertising structures issued a permit prior to April 27, 1982, shall be valid.

(b) These structures shall be able to be maintained, repaired, reconstructed or constructed according to the original application for the outdoor advertising permit.



§ 54-17-206 - Advertising structures, junkyards, and trash dumping -- Directional signs.

(a) (1) Part 1 of this chapter regarding advertising structures, junkyards and trash dumping applies to the Tennessee parkway system. If a conflict exists between this part and part 1 of this chapter regarding advertising structures, junkyards and trash dumping, due to a road having been designated as being on both the scenic highway system pursuant to part 1 of this chapter and the parkway system pursuant to this part, then part 1 of this chapter shall prevail. It is the intent of the general assembly that nothing contained in this subdivision (a)(1) shall be construed as having any retroactive force or taking away any vested right or be applied to any contractual obligation.

(2) Subdivision (a)(1) shall not apply to those parts of the system lying within any comprehensively zoned area, unless otherwise provided by the zoning regulations and within one-half (1/2) mile of any section of the parkway system where it crosses an interstate highway system.

(3) The commissioner of transportation may authorize the construction of advertising structures described in § 54-17-109(1) no larger than five hundred square feet (500 sq. ft.) and the construction and maintenance of signs that do not exceed eight square feet (8 sq. ft.) in area for nonprofit service clubs, charitable associations or religious services in accordance with criteria contained in rules and regulations that the commissioner is authorized to promulgate.

(4) The commissioner may also authorize the construction of advertising structures of the size specified in subdivision (a)(3) for business establishments located within five (5) miles of a parkway route that provide services to persons traveling on that route. This subdivision (a)(4) shall apply only to that portion of Highway 79 located west and south of the Tennessee River that is in the Tennessee parkway system.

(b) All business establishments shall be entitled to erect and maintain two (2) directional signs of less than seventy-five square feet (75 sq. ft.) indicating the location of their business premises, with the spacing and zoning required by present laws.



§ 54-17-207 - Additions to system -- Designation powers of commissioner.

Additions to the parkway system shall be part of the system of state highways, and the commissioner of transportation shall have the same powers set forth in §§ 54-5-101 and 54-5-102 with regard to designating the parkway system as the commissioner has to designate the system of state highways.









Chapter 18 - Highway Planning

Part 1 - Cooperative Planning Agreements

§ 54-18-101 - Cooperative planning agreements authorized.

The department of transportation, with the cooperation of the department of economic and community development, and counties, cities and towns of the state, with the cooperation of their respective planning commissions, are authorized to enter into cooperative planning agreements that provide for a continuing and comprehensive transportation planning process.



§ 54-18-102 - Organizational framework included in agreement.

Cooperative agreements shall include an organizational framework for carrying out the planning process in a manner that ensures that decisions are reflective of, and responsive to, both the programs of the department of transportation and the needs and desires of the local governments.



§ 54-18-103 - Scope of agreements.

Planning may include, but shall not be limited to:

(1) The collection, analysis, and interpretation of pertinent data concerning transportation facilities, travel patterns, land use, economic activity, (population and employment), financial resources, and existing legislation;

(2) The forecasting of future development and of future travel demands;

(3) The establishment of transportation objectives and standards;

(4) The development and evaluation of transportation plans through an appraisal of practicable alternatives;

(5) The preparation and dissemination of pertinent information needed by official agencies in their considerations leading to the adoption of plans and necessary for realistic decisions by citizens with respect to their support of improvement programs; and

(6) The preparation of recommendations concerning the scheduling of the improvements, coordination with other development programs, revision of ordinances and regulations, and additional legislation, if necessary.



§ 54-18-104 - Purpose of part.

It is the intent of this part to fit transportation planning with comprehensive local planning and state highway planning into a coordinated whole, and that the state agencies and local governments involved are to be authorized to do everything necessary and proper to achieve that end, including arrangements for keeping the coordinated planning current and periodic reappraisals of transportation plans.






Part 2 - Plans for Street and Highway Systems

§ 54-18-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the board of adjustment required by this part, a board of zoning appeals designated to act as a board of adjustment, a county board of adjustment, and a municipal board of adjustment;

(2) "Building" means any building, structure or improvement of any kind or part of the building, structure or improvement that through erection, construction, reconstruction, addition or alteration in any manner becomes a part of the realty;

(3) "Chief executive" means the mayor of a municipality and the county mayor;

(4) "Commissioner" means the commissioner of transportation;

(5) "County" means, with respect to residency requirements of officers or to territorial jurisdiction, the area within the county outside municipalities;

(6) "County register" means the register of deeds of the county, and the register of deeds of the county in which a municipality is located;

(7) "Highway" means any public way or part of the public way, including, but not limited to, a street, avenue, highway, or road. For a county, the public ways in the territory outside the boundaries of municipalities; for municipalities, the public ways within their corporate boundaries;

(8) "Legislative body" means the board or body in which the general legislative powers of a county or municipality are vested; the county legislative body, county council, county commission or other body to which most or all county functions or powers are delegated; city council, board of mayor and aldermen, board of commissioners or other body to which most or all municipal functions or powers are delegated;

(9) "Municipality" means an incorporated city or town. With respect to residency requirements of officers or to territorial jurisdiction, "municipality" means the area within the corporate limits of a municipality;

(10) "Ordinance" means the form of action of the municipal legislative body in exercising the powers under this part;

(11) "Planning commission" means the duly constituted planning commission of the county or municipality; for a county, the regional planning commission; for a municipality, the municipal planning commission or regional planning commission that has been designated a planning commission for a municipality; and

(12) "Resolution" means the form of action of the county legislative body in exercising the powers under this part.



§ 54-18-202 - Grant of power -- Highway maps.

Counties and municipalities are authorized under the conditions and procedures in this part to develop, establish, and preserve plans for coordinated, efficient and economic highway systems through the adoption and amendment of official highway maps.



§ 54-18-203 - Objectives in adopting official map.

The objectives in adopting and amending official maps shall be to:

(1) Protect private property rights and values;

(2) Provide a means by which private construction and development may anticipate highway location and relocation, and thus prevent the loss in property values and private investment that would otherwise result in uncoordinated public and private development;

(3) Avoid the waste of public funds resulting from relocation of unplanned highways or the maintenance of unneeded highways;

(4) Avoid the waste of public funds resulting from the condemnation of buildings and structures constructed without regard to planned highway construction; and

(5) Provide a means of coordination and cooperation between highway development and private development in order to reduce waste of physical, human, economic and financial resources.



§ 54-18-204 - Certification of official map.

(a) After the preparation of a master plan or at least a major street plan, the planning commission may make studies or surveys of new, extended, widened, or narrowed highways, or of the vacation or abandonment of highways, and may make and certify to the legislative body a map of the area studied or surveyed that shall show the recommended future highways, extensions, widenings, narrowings, or abandonments, including any state and federal highway or abandonment proposed by the commissioner.

(b) The certified map shall show the location of existing highways and highways on plats of subdivisions that have been approved by the planning commission.



§ 54-18-205 - Public hearing -- Notice.

(a) Upon receipt of the certified map, the legislative body shall hold a public hearing on the map, notice of the time and place of which shall be given no less than fifteen (15) days prior to the time fixed for the hearing by one (1) publication in a newspaper of general circulation in the county or municipality.

(b) The notice shall state the place at which the proposed official map may be examined.



§ 54-18-206 - Adoption and amendment of official map.

(a) After the public hearing, the legislative body may adopt, by resolution or ordinance, the map as certified by the planning commission as the official map.

(b) Any proposed addition, change or modification of the certified map that is not in accordance with the major highway plan shall be submitted to the planning commission for its approval before any decision by the legislative body on the addition, change or modification.

(c) The planning commission shall have thirty (30) days after the submission within which to send its report to the legislative body.

(d) In the event of the commission's disapproval, the addition, change or modification shall require the favorable vote of a majority of the entire membership of the legislative body.

(e) Amendments of the official map shall be made in the manner required for original adoption.



§ 54-18-207 - Publication and registration.

(a) Notice of any resolution or ordinance adopting an official map, or making any change, addition or modification of the map, shall be published at least once in a newspaper of general circulation, and the resolution or ordinance shall not be in force until a notice of the resolution or ordinance is published.

(b) The notice shall state the substance of the resolution or ordinance and specify where a map of the area under consideration may be examined by the public.

(c) The legislative body shall record the official map as adopted in the office of the county register.



§ 54-18-208 - Streets not accepted -- Acquisition -- Removal from map.

(a) The making or certifying of a map by the planning commission or the adoption or amendment of an official map by the legislative body shall not constitute the opening or establishment of any highway or the taking or acceptance of any land for highway purposes.

(b) Any highway placed on the official map shall be removed from the map unless the governing body or the department of transportation, as the case may be, has begun acquisition of right-of-way, begun the construction of the highway, or begun the widening or other planned improvement of the highway within the following time limits:

(1) In the case of federal interstate and defense highways, by the end of 1972;

(2) In the case of other state highways, a period of seven (7) years; or

(3) In the case of local highways, a period of three (3) years.

(c) Upon adoption of an official map, the advance acquisition of rights-of-way for those streets on the official map shall proceed as expeditiously as feasible.



§ 54-18-209 - Fund for advance acquisition of rights-of-way.

(a) From and after the adoption of an official map, the legislative body may establish, by resolution or ordinance, a fund for the advance acquisition of rights-of-way for highways of the county or municipality shown on the official map. In establishing the fund, any revenues may be used that are available for highway purposes, including the state-shared motor fuel and gasoline taxes.

(b) Taxes may be levied for the purpose of establishing and maintaining the fund and bonds may be issued for the purpose of establishing and maintaining the fund in the same manner and subject to the same conditions as bonds are authorized to be issued for highway purposes.

(c) State and federal highways shown on the official map shall be given appropriate consideration in the expenditure of available state or federal funds for the acquisition of rights-of-way.



§ 54-18-210 - Public utilities in streets.

(a) Except utilities in highways at the time of the adoption of the official map, no public water facilities, sewer, or other public utility or improvement shall be constructed in any highway unless shown on the official map or as may be otherwise authorized in title 13, chapter 4, part 3, or the subdivision regulations of a municipality.

(b) Nothing contained in this section or in any other section of this chapter shall be construed to affect any right of a public utility otherwise acquired to cross over or under any highway with its facilities, whether or not the highway is on the official map.

(c) Nothing contained in this section shall be construed to affect any right of a public utility otherwise acquired to locate its facilities upon or along the highway in such a manner as not to interfere with the use or proposed use of the street or highway, whether or not the highway is on the official map.



§ 54-18-211 - Permits to build within boundaries of mapped highway or abandoned highway.

(a) After the adoption of the official map, no building shall be constructed within the boundaries of a mapped highway nor on a highway shown on the map as a proposed abandonment or relocation until a permit has been obtained, except that building construction may be undertaken without a permit, in order that private property rights are fully protected pursuant to this part.

(b) Nothing in this chapter shall be construed as relating to buildings directly concerned with strict and specific agricultural enterprises or uses of land.



§ 54-18-212 - Board of adjustment.

(a) Applications for permits to build within mapped highways or on highways proposed for abandonment shall be made to a board of adjustment to be appointed by the legislative body. The application shall contain adequate information concerning the location and nature of the building or improvement to be constructed.

(b) The board of adjustment, except as provided in this section, shall be composed of five (5) members who shall be residents of the county or municipality and who shall hold no other public office, either elective or appointive. Members shall be appointed by the chief executive, with the approval of the legislative body, for five-year terms of office. Members shall serve without compensation. The legislative body may remove any member for cause upon written charges and after public hearing. Vacancies shall be filled for unexpired terms in the same manner as in the case of the original appointments.

(c) The board shall adopt appropriate rules of organization and procedure, which shall include provisions dealing with the selection of officers and employees deemed necessary, the holding of regular meetings and the keeping of a public record.

(d) The board may incur expenses for the performance of its duties within the budget appropriated by the legislative body for those purposes, and an application fee to be determined by the legislative body shall be charged and shall accompany each application when submitted.

(e) In lieu of establishing a board of adjustment, the legislative body may designate an existing board of zoning appeals as a board of adjustment.



§ 54-18-213 - Notice and hearing on permit application.

(a) Before issuing a permit, the board shall hold a public hearing on each application, proper notice of the time and place of which shall be given by fifteen (15) days' notice to the applicant by mail at the address specified in the application and to other interested persons by publication for at least one (1) day in a newspaper of general circulation in the county or municipality.

(b) Notice also shall be given to the chief executive officer on all matters involving the official map and to the commissioner on those matters involving state or federal highways on the official map.

(c) The board shall act upon an application for a permit within forty (40) days of its receipt by the board.



§ 54-18-214 - Granting of permits.

The board shall grant a permit for the construction of a building within the boundaries of a mapped highway or on a highway shown on the map proposed for abandonment when the board finds that the building will not substantially destroy the objectives of the official map.



§ 54-18-215 - Delay in granting permits.

(a) Should the board find and by resolution declare that the construction of a building will substantially destroy the objectives of the official map, the board may delay the granting of a permit for a period not to exceed forty (40) days from the date of adoption of the resolution, during which time the board shall be given a further opportunity to negotiate with the applicant and attempt to reach agreement, to be specified in a permit, as to the location, area, height, character and other details of the proposed construction so that the objectives of the official map may be met.

(b) During this period, the proper highway officials may also negotiate for the purchase of the property or prepare for condemnation.

(c) (1) After the expiration of the forty (40) days, the board shall issue the permit unconditionally; or in the event the board refuses to issue the permit upon demand, the applicant may construct the building without the permit required by this part to ensure preservation of property rights.

(2) However, any building costing less than three thousand dollars ($3,000) shall receive a permit to become effective forty (40) days after receipt of the application by the board, and the hearing specified in § 54-18-213 shall not be held in connection with the applications for the permits.



§ 54-18-216 - Expiration of permit.

Unless the owner proceeds to take the permit within thirty (30) days following the expiration of the forty-day period and proceeds with the construction of the building or structure in accordance with the provisions of the permit within a period of twelve (12) months, then the owner shall not be entitled to build the building or structure without filing a new application with the board.



§ 54-18-217 - Judicial review.

A judicial review of the decision of the board of adjustment shall be available under title 27, chapter 9.



§ 54-18-218 - Penalties for unlawful building.

(a) The owner, lessee, tenant, or person otherwise in control of any land located within the lines of any mapped highway as shown on an official map, or the agent of the owner, lessee, tenant or controller who erects or constructs on the land any building contrary to or in violation of any provision of this part commits a Class C misdemeanor.

(b) Each and every month during which the illegal building, structure or part of the building or structure continues is a separate offense.



§ 54-18-219 - Buildings not on existing or mapped streets.

The legislative body may provide by resolution or ordinance that no permit for the erection of any building shall be issued, unless a highway giving access to the proposed building existed and was established by law as a public highway at the time of the establishment of the official map in accordance with this part; provided, that the resolution or ordinance shall contain a provision whereby the applicant for the permit may appeal to the board of adjustment provided for in § 54-18-212, hearing upon the appeal and notice of which shall be held and given as provided in this part, and the board shall have the authority to authorize a permit, subject to conditions the board may impose, where the circumstances of the case do not require the proposed building to be related to existing streets or to streets shown on the official map, and where the permit would not tend to distort or increase the difficulty of carrying out the official map or master plan of the county or municipality.



§ 54-18-220 - Supplementary nature of part -- Counties and cities to which applicable.

(a) This part shall not be construed as repealing or impairing any provision of any special or private act relating to the regulation of buildings in mapped highways, and all the provisions of the private act shall remain in full force and effect; but insofar as this part is not inconsistent with the special or private act, this part shall apply to the powers and authorities of the county or municipality.

(b) This part shall apply to counties and cities within counties having a population of not less than three hundred seventy-five thousand (375,000), according to the 1960 federal census or any subsequent federal census.

(c) This part shall apply to counties with a population in excess of two hundred thousand (200,000).









Chapter 20 - Junkyards and Automobile Graveyards

Part 1 - Junkyard Control Act of 1967

§ 54-20-101 - Short title.

This part shall be known and may be cited as the "Junkyard Control Act of 1967."



§ 54-20-102 - Purpose of part.

(a) For the purpose of promoting the public safety, health, welfare, convenience and enjoyment of public travel, to protect the public investment in public highways, and to preserve and enhance the scenic beauty of lands bordering public highways, it is declared to be in the public interest to regulate and restrict the establishment, operation and maintenance of junkyards in areas adjacent to the interstate and primary systems within this state.

(b) The general assembly finds and declares that junkyards that do not conform to the requirements of this part are public nuisances.



§ 54-20-103 - Part definitions.

As used in this part:

(1) "Automobile graveyard" means any establishment or place of business that is maintained, used or operated for storing, keeping, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts. Ten (10) or more of those vehicles constitute an automobile graveyard;

(2) "Commissioner" means the commissioner of transportation;

(3) "Department" means the department of transportation;

(4) "Interstate system" means that portion of the national system of interstate and defense highways located within this state, as officially designated, or as may hereafter be so designated, by the department of transportation and approved by the United States secretary of transportation, pursuant to title 23 of the United States Code;

(5) "Junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber, debris, waste, or junked, dismantled or wrecked automobiles, or parts of junked, dismantled or wrecked automobiles, iron, steel, and other old or scrap ferrous or nonferrous material;

(6) (A) "Junkyard" means an establishment or place of business that is maintained, operated, or used for storing, keeping, buying, or selling junk, or for the maintenance or operation of an automobile graveyard. "Junkyard" includes scrap metal processors, used auto parts yards, yards providing temporary storage of automobile bodies or parts awaiting disposal as a normal part of the business operation, when the business will continually have like materials located on the premises, garbage dumps and sanitary landfills;

(B) "Junkyard" does not include a recycling center;

(7) "Main traveled way" means the traveled way of a highway on which through traffic is carried. In case of a divided highway, the traveled way of each of the separated roadways for traffic in opposite directions is a main traveled way. "Main traveled way" does not include such facilities as frontage roads, turning roadways, or parking areas;

(8) "Primary system" means that portion of connected main highways, as officially designated, or as may hereafter be so designated, by the Tennessee department of transportation, and approved by the United States secretary of transportation, pursuant to title 23 of the United States Code; and

(9) "Recycling center" means an establishment, place of business, facility or building that is maintained, operated, or used for the storing, keeping, buying or selling of newspaper or used food or beverage containers for the purpose of converting those items into a usable product.



§ 54-20-104 - Restrictions as to location along certain highways.

No person shall establish, operate, or maintain a junkyard, any portion of which is within one thousand feet (1,000') of the nearest edge of the right-of-way of any interstate or primary highway, except the following:

(1) Those that are screened by natural objects, plantings, fences, or other appropriate means so as not to be visible from the main traveled way of the system, or otherwise removed from sight;

(2) Those located within areas that are zoned for industrial use under authority of law;

(3) Those located within unzoned industrial areas, which areas shall be determined from actual land uses and defined by regulations to be promulgated by the commissioner; and

(4) Those that are not visible from the main traveled way of the system.



§ 54-20-105 - Screening by department of transportation.

Any junkyard lawfully in existence on October 1, 1969, that is within one thousand feet (1,000') of the nearest edge of the right-of-way and visible from the main traveled way of any highway on the interstate or primary system, shall be screened, if feasible, by the department at locations on the highway right-of-way or in areas acquired for those purposes outside the right-of-way, so as not to be visible from the main traveled way of the highways, and the operator shall pay the cost of installation. The commissioner is authorized to seek federal aid funds available for the purpose of screening to help defray the operation cost.



§ 54-20-106 - Rulemaking power of commissioner.

The commissioner is given the authority to promulgate and enforce rules and regulations required to carry out this part and 23 U.S.C. § 136, and to define those types of materials suitable for screening.



§ 54-20-107 - Acquisition of interests in lands -- Removal -- Screening.

(a) Whenever the department determines that the topography of the land adjoining the highway will not permit adequate screening of the junkyards, or the screening of the junkyards would not be economically feasible, the department shall have the authority to acquire by gift, purchase, exchange, or condemnation interests in lands as may be necessary to secure the relocation, removal, or disposal of the junkyards, and to pay for the costs of the relocation, removal, or disposal.

(b) When the department determines that it is in the best interest of the state, it may acquire lands, or interests in lands, as may be necessary to provide adequate screening of the junkyards.



§ 54-20-108 - Nuisance -- Injunction.

(a) The department may apply to any court in the county in which the junkyards are located for an injunction to abate the nuisance.

(b) The district attorneys general are authorized to assist the department in the enforcement of this part.



§ 54-20-109 - More restrictive law unaffected.

Nothing in this part shall be construed to abrogate or affect any lawful ordinance, regulation, or resolution that is more restrictive than this part.



§ 54-20-110 - Agreements with federal government authorized.

The commissioner is authorized to enter into agreements with the United States secretary of transportation as provided by title 23 of the United States Code relating to the control of junkyards in areas adjacent to the interstate and primary systems, and to take action in the name of the state to comply with the terms of the agreement.



§ 54-20-113 - Unlawful locations of vehicle junkyards -- Local regulation.

(a) It is unlawful for any junkyard located within one thousand feet (1,000') of the nearest edge of the right-of-way of any interstate or primary highway to operate without a junkyard control permit, which permits are authorized to be issued by the commissioner.

(b) Permits shall be valid for the fiscal year for which issued and shall be subject to renewal from year to year.

(c) Each application for an original or renewal permit shall be accompanied by a fee of fifty dollars ($50.00), which is not subject to either proration or refund.

(d) All fees shall be deposited to the highway fund for the administration of this section.



§ 54-20-122 - Local regulation of junkyards.

(a) Nothing contained in this part shall be construed as prohibiting the legislative authority of cities and towns from regulating junkyards within their respective jurisdictions; provided, that the rules or regulations are at least as stringent as those promulgated pursuant to the authority contained in this part.

(b) Any metropolitan, city or county rule, regulation, ordinance or zoning provision that regulates, prohibits or controls junkyards or scrapyards shall not be construed to apply to, include, prohibit, or regulate recycling centers, as defined in § 54-20-103.



§ 54-20-123 - Applicability of part.

(a) All provisions of this part, except § 54-20-113, shall apply to automotive dismantlers and recyclers, as defined in § 55-17-102, that are licensed pursuant to §§ 55-17-109(b) and 55-17-112.

(b) It is the express legislative intent that this part not include a city street unless the city street is also a state or federal highway.

(c) This part shall not apply to any solid waste processing facility or disposal facility or site that is registered in accordance with § 68-211-106.

(d) Any person who operates an established place of business licensed pursuant to § 55-17-102 to sell used cars or parts and engages in the business of automotive dismantling or recycling, as defined in § 55-17-102, without the license required pursuant to § 55-17-109(b) shall be considered in violation of this part.



§ 54-20-124 - Violations -- Penalty.

(a) Any person who establishes, operates or maintains a junkyard, or who fails to obtain a permit, contrary to this part commits a Class C misdemeanor.

(b) Each day's subsequent violation constitutes a separate offense.






Part 2 - Automobile Graveyards

§ 54-20-201 - Part definitions.

As used in this part:

(1) "Automobile graveyard" means any lot or place that is exposed to the weather and upon which more than five (5) motor vehicles of any kind, incapable of being operated, and that it would not be economically practical to make operative, are placed, located or found; and

(2) "Automobile graveyard" or "automobile junkyard" is not to be construed to mean an establishment having facilities for processing iron, steel or nonferrous scrap and whose principal produce is scrap iron, steel or nonferrous scrap for sale for remelting purposes only.



§ 54-20-202 - Limitation on establishment -- Exception.

(a) No automobile graveyard shall hereafter be established within five hundred feet (500') of any state highway in this state, nor shall any automobile graveyard hereafter be established within one thousand feet (1,000') of any state highway in this state designated as a United States route by the American Association of State Highway Officials as through routes where official signs designating the highway have been erected indicating the highway to be a United States numbered highway.

(b) This added restriction on the establishment of automobile graveyards located in relation to the United States numbered routes shall not apply in any case in which the land on which the automobile graveyard is to be established has been specifically designated or zoned for automobile graveyards by the governing body of the county or city in which it is proposed to be established.



§ 54-20-203 - Fence or hedge required.

(a) Any person who maintains an automobile graveyard, any part of which is within five hundred feet (500') of any state highway, shall erect and maintain a fence or hedge around the automobile graveyard.

(b) The fence or hedge shall be at least six feet (6') high and sufficient to conceal the automobile graveyard from the view of a person standing at the same level as the graveyard; provided, that no fence or hedge shall be required where erection of the fence or hedge would not effectively conceal a substantial portion of the automobile graveyard from the view of a person on the highway.



§ 54-20-204 - Responsibility for removal of graveyard.

If any automobile graveyard is located within the limitations fixed in § 54-20-202 to any state highway, the automobile graveyard is not operated as a business by anyone, is not used for any purpose whatsoever, and no one claims ownership of the automobile graveyard, then the owner or owners of the land on which the automobile graveyard is located shall be responsible for the removal of the automobile graveyard.



§ 54-20-205 - Enforcement of provisions -- Violation a misdemeanor.

(a) Any citizen of this state may obtain a warrant for the arrest of anyone violating this part, but it is declared to be a specific duty for the members of the Tennessee highway patrol to enforce this part.

(b) A person violating any provision of this part commits a Class C misdemeanor.

(c) Each day's subsequent violation constitutes a separate offense.

(d) In the case of automobile graveyards established prior to March 26, 1965, the owners or operators of the automobile graveyard shall have a reasonable and necessary period of time in which to comply with this part.









Chapter 21 - Billboard Regulation and Control Act of 1972

§ 54-21-101 - Short title.

This chapter shall be known and may be cited as the "Billboard Regulation and Control Act of 1972."



§ 54-21-102 - Chapter definitions.

As used in the chapter:

(1) "Adjacent area" means that area within six hundred sixty feet (660') of the nearest edge of the right-of-way of interstate and primary highways and visible from the main traveled way of the interstate or primary highways;

(2) "Changeable message sign" means an off-premise advertising device that displays a series of messages at intervals by means of digital display or mechanical rotating panels;

(3) "Commissioner" means the commissioner of transportation;

(4) "Customary maintenance" means maintenance of a nonconforming outdoor advertising device, which may include, but shall not exceed, the replacement of the sign face and stringers in like materials, and the replacement in like materials of up to fifty percent (50%) of the device's poles, posts or other support structures; provided, that the replacement of any poles, posts or other support structures is limited to one (1) time within a twenty-four-month period;

(5) "Destroyed" means, with respect to a nonconforming outdoor advertising device, that more than fifty percent (50%) of the device's poles, posts or other support structures are damaged to the extent that they will no longer support the sign face;

(6) "Digital display" means a type of changeable message sign that displays a series of messages at intervals through the electronic coding of lights or light emitting diodes or any other means that does not use or require mechanical rotating panels;

(7) "Erect" means to construct, build, raise, assemble, place, affix, attach, create, paint, draw, or in any other way bring into being or establish, but does not apply to changes of copy treatment on existing outdoor advertising;

(8) "Information center" means an area or site established and maintained at a safety rest area for the purpose of informing the public of places of interest within this state and providing other information the commissioner may consider desirable;

(9) "Interstate system" means that portion of the national system of interstate and defense highways, located within this state, as officially designated, or as may hereafter be designated, by the commissioner, and approved by the secretary of transportation of the United States, pursuant to title 23 of the United States Code;

(10) "Main traveled way" means the traveled way of a highway on which through traffic is carried. In the case of a divided highway, the traveled way of each of the separated roadways for traffic in opposite directions is a main traveled way. "Main traveled way" does not include such facilities as frontage roads, turning roadways, or parking areas;

(11) "Nonconforming" means an outdoor advertising device that does not conform to the zoning, size, lighting or spacing criteria established by and in accordance with either the current agreement entered into between the commissioner and the secretary of transportation of the United States, or in accordance with the original agreement entered into on or about November 11, 1971, as authorized in § 54-21-116. Any outdoor advertising device that continues to conform to either the current agreement or the original agreement as provided in § 54-21-116 shall not be considered nonconforming;

(12) "Outdoor advertising" means any outdoor sign, display, device, bulletin, figure, painting, drawing, message, placard, poster, billboard or other thing that is used to advertise or inform, any part of the advertising or informative contents of which is located within an adjacent area and is visible from any place on the main traveled way of the state, interstate, or primary highway systems;

(13) "Person" means and includes an individual, a partnership, an association, a corporation, or other entity;

(14) "Primary system" means that portion of connected main highways, located within this state, as officially designated, or as may hereafter be designated by the commissioner, and approved by the secretary of transportation of the United States, pursuant to title 23 of the United States Code;

(15) "Safety rest area" means an area or site established and maintained within or adjacent to the right-of-way by or under public supervision or control, for the convenience of the traveling public;

(16) "State system" means that portion of highways located within this state, as officially designated, or as may hereafter be designated by the commissioner; and

(17) "Traveled way" means the portion of a roadway for the movement of vehicles, exclusive of shoulders.



§ 54-21-103 - Restrictions on outdoor advertising on interstate and primary highways.

No outdoor advertising shall be erected or maintained within six hundred sixty feet (660') of the nearest edge of the right-of-way and visible from the main traveled way of the interstate or primary highway systems in this state except the following:

(1) Directional or other official signs and notices including, but not limited to, signs and notices pertaining to natural wonders, scenic and historical attractions that are authorized or required by law;

(2) Signs, displays and devices advertising the sale or lease of property on which they are located;

(3) Signs, displays and devices advertising activities conducted on the property on which they are located;

(4) Signs, displays and devices located in areas that are zoned industrial or commercial under authority of law and whose size, lighting and spacing are consistent with customary use as determined by agreement between the state and the secretary of transportation of the United States; and

(5) Signs, displays and devices located in unzoned commercial or industrial areas as may be determined by agreement between the state and the secretary of transportation of the United States and subject to regulations promulgated by the commissioner.



§ 54-21-104 - Permits and tags -- Fees.

(a) Unless otherwise provided in this chapter, no person shall construct, erect, operate, use, maintain, or cause or permit to be constructed, erected, operated, used, or maintained, any outdoor advertising within six hundred sixty feet (660') of the nearest edge of the right-of-way and visible from the main traveled way of the interstate or primary highway systems without first obtaining from the commissioner a permit and tag.

(b) Permits and tags shall not be issued until applications are made in accordance with and on forms provided by the commissioner and accompanied by payment of a fee of two hundred dollars ($200) for each permit and tag requested. This fee shall represent payment for the required tag and for the first annual permit and shall not be subject to return upon rejection of any application. The commissioner shall use best efforts to process an application for a permit, in accordance with the rules of the department of transportation, within no greater than one hundred and eighty (180) days after a completed application is received. An application for an addendum to an existing permit requesting authorization to upgrade an existing outdoor advertising device to a changeable message sign with a digital display, as provided in § 54-21-122, shall also be accompanied by payment of a fee of two hundred dollars ($200), which shall not be subject to return upon rejection of the application. No outdoor advertising device with a digital display lawfully permitted, erected and in operation prior to June 1, 2008, shall be required to apply for such an addendum or to pay the fee.

(c) (1) All tags issued shall be permanent; however, permits shall be renewed annually between November 1 and December 31, and the commissioner shall charge the sum of forty dollars ($40.00) for the year 2008, fifty dollars ($50.00) for 2009, sixty dollars ($60.00) for 2010, and seventy dollars ($70.00) for 2011 and thereafter for annual renewal of each permit.

(2) In the event that a permit has not been renewed by December 31 for the following year as required by subdivision (c)(1), the permit shall not be considered void until the commissioner has given the permit holder notice of the failure to renew and the opportunity to correct the unlawfulness, as provided in § 54-21-105(b). The failure to renew may be remedied by submitting a late renewal form and paying the annual permit renewal fee together with a late fee, in the total amount of two hundred dollars ($200), within thirty (30) days of receipt of the notice. If a permit holder fails to renew the permit within this thirty-day notice period, then the permit shall be void and the outdoor advertising device shall be considered unlawful and subject to removal as further provided in § 54-21-105. The notice given by the commissioner shall include the requirements for renewal and consequences of failure to renew as provided by this subdivision (c)(2).

(d) For each permit issued, the commissioner shall deliver to the applicant a serially numbered permit tag, which shall be attached on the outdoor advertising in a manner as to be visible from the main traveled way of the interstate or primary highway. If more than one (1) side of any structure is used for outdoor advertising, a permit and tag shall be required for each side. Any outdoor advertising sculptured in the round shall be considered to have three (3) sides.

(e) For each replacement tag issued, the commissioner shall deliver to the applicant a serially numbered permit tag. The cost of this replacement tag shall be twenty-five dollars ($25.00), payable at the time of request.

(f) Whenever it becomes necessary to transfer a permit from one (1) permit holder to another, the department will charge a ten-dollar ($10.00) transfer fee to the permit holder of record.



§ 54-21-105 - Failure to comply with § 54-21-104 -- Effect.

(a) (1) Any person, either owner or lessee, of any outdoor advertising who has failed to act in accordance with § 54-21-104 shall remove the outdoor advertising immediately.

(2) Failure to remove the outdoor advertising shall render the outdoor advertising a public nuisance and subject to immediate disposal, removal or destruction.

(3) In addition, the failure constitutes a Class C misdemeanor. Each separate day of violation constitutes a separate offense.

(4) In addition, or in lieu of subdivisions (a)(1)-(3), the commissioner may enter upon any property on which outdoor advertising is located and dispose of, remove, or destroy the outdoor advertising, all without incurring any liability for those actions.

(b) Prior to invoking the provisions of this section, the commissioner shall give notice either by certified mail or by personal service to the owner of the sign, or occupant of the land on which the advertising structure is located. The notice shall specify the basis for the alleged unlawfulness, shall specify the remedial action that is required to correct the unlawfulness and shall advise that a failure to take the remedial action within thirty (30) days shall result in the sign being removed. For good cause shown, the commissioner may extend the thirty-day period for remedial action for up to an additional one hundred fifty (150) days, so long as all advertising content is removed from the unlawful device within the thirty-day period. If advertising content is placed on the device during any extended period, the device may be immediately removed by the commissioner without further notice. The owner of the structures shall be liable to the state for damages equal to three (3) times the cost of removal, in addition to any other applicable fees, costs or damages, but the owner of the land on which the sign is located shall not be presumed to be the owner of the sign simply because it is on the owner's property.

(c) (1) In addition to any other action authorized in this section, the commissioner shall not issue or transfer any outdoor advertising permits or tags, or issue annual renewal permits for any existing outdoor advertising devices, subject to the limitations set forth in subdivision (c)(5), to any person who has erected a new outdoor advertising device at a new location without first obtaining a permit and tag as required under § 54-21-104, or issue any permits or tags to any other person acting in affiliation with that person, until either:

(A) The person has removed the unlawful outdoor advertising device within the time period established in the notice given by the department, or any extension of that time period, as provided in subsection (b); or

(B) In the event the department has removed the device, the person has made full payment to the department in the amount of three (3) times the cost of removal, as well as payment of any other fees, costs or damages, as provided in subsection (b).

(2) Solely for the purpose of applying and enforcing the sanctions established in this subsection (c):

(A) "Acting in affiliation with" means any person who, with respect to any violation or request for a permit or tag, or both, as described in subdivision (c)(1), acts in concert with or under the direct or indirect control of, or who has the power to control, any person who has erected an outdoor advertising device in violation of this subsection (c);

(B) "New outdoor advertising device" means any outdoor advertising device erected on or after April 1, 2009; and

(C) "New location" means any location adjacent to a highway on the interstate system or primary system and subject to regulation by the department as provided in this chapter for which the person erecting an outdoor advertising device does not then possess a current permit issued by the department for each sign face of the device; provided, however, that the sanctions established in this subsection (c) shall not apply if the person erecting a new outdoor advertising device then possesses a current permit from the department for each sign face of the device at a different location on the same side and at the same log mile of the highway where the new device is erected, but the person either has failed to erect the device at the actual permitted location or has removed a device from the permitted location.

(3) This subsection (c) shall not apply to any existing outdoor advertising device that, at the time it was erected, did not require a permit from the department under this chapter, even though the device may subsequently require a permit from the department due to changed conditions at the location or within the vicinity of the device.

(4) The additional sanctions provided in this subsection (c) shall not apply to a person who purchases an unlawful outdoor advertising device subsequent to its erection, so long as the person purchasing the device did not erect the device or act in affiliation with the person who erected the device.

(5) (A) The commissioner shall not apply this subsection (c) as cause for refusing to issue an annual renewal permit to any person prior to the expiration of one hundred eighty (180) days from the date of initial notice of violation given to the person pursuant to subsection (b).

(B) Under this subsection (c), nonrenewal of any person's existing permits for outdoor advertising devices shall be applied on a graduated basis based on the number of violations as provided in this subdivision (c)(5)(B). Each separate outdoor advertising structure erected without a permit shall be considered a separate violation. The department shall choose, in its absolute discretion, which existing permits shall be subject to nonrenewal and voiding.

(i) For the first violation of erecting an outdoor advertising device without a permit, the person shall forfeit the same number of permits as the number of unlawful sign faces on the unpermitted device; i.e., one (1) permit for one (1) unlawful sign face, two (2) permits for two (2) unlawful sign faces, etc.;

(ii) For the second violation, the person shall forfeit twice the number of permits as the number of unlawful sign faces on the unpermitted device; and

(iii) For the third and any subsequent violation, the person shall forfeit four (4) times the number of permits as the number of unlawful sign faces on the unpermitted device.

(6) In the event that an existing outdoor advertising device is not issued an annual renewal permit in accordance with this subsection (c), after notice has been given in accordance with subsection (b), the permit for the existing device shall be voided, subject to the opportunity for a contested case hearing in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and the device shall be subject to removal as an unlawful outdoor advertising device by any means authorized in § 54-21-105.

(7) All gross revenues received or payable from the operation of any outdoor advertising device erected without first obtaining a permit as required under § 54-21-104 are subject to being forfeited to the state and placed in the highway fund for the administration of this chapter or any other purpose authorized under § 54-21-106. For the enforcement of this subdivision (c)(7), the department may file a petition in the chancery court for the county in which the unlawful outdoor advertising device is or was located or in the county where the person erecting the device resides. In such case, the jurisdiction of the chancery court shall be limited solely to the authority to issue appropriate orders for the enforcement of this subdivision (c)(7), including, without limitation, the authority to establish a constructive trust for an accounting and receipt of revenues obtained from the operation of the unlawful outdoor advertising device.

(8) This subsection (c) shall be construed to accomplish the purposes of this section both to deter unlawful conduct and to prevent any person from benefitting from unlawful conduct or evading the sanctions authorized in this subsection (c). The sanctions authorized in subsection (c) shall not be construed to apply in any circumstance other than as expressly authorized by the general assembly in this subsection (c).

(d) Notwithstanding any other law to the contrary, in any case or controversy arising from any regulatory or enforcement action taken by the commissioner or department under § 54-21-105 or this chapter, wherein any cause of action, claim, counterclaim, cross-claim or any other claim or request for remedy whatsoever is asserted against the state, the commissioner, the department or any official or employee thereof, jurisdiction shall be vested exclusively in the chancery court for Davidson County; provided, that any contested case hearing with respect to the issuance, denial, nonrenewal or voiding of any outdoor advertising permit shall remain under the jurisdiction of the commissioner in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(e) It shall be no defense to any enforcement action taken under § 54-21-105 that the person who erects or operates an outdoor advertising device without first obtaining a permit and tag as required under § 54-21-104 may then have a pending contested case proceeding under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, in which the person's entitlement to a permit for the outdoor advertising device is at issue.



§ 54-21-106 - Disposition of fees.

All fees received by the commissioner under § 54-21-104 shall be paid into the state treasury and placed in the highway fund for the administration of this chapter, and any fees received in excess of those administration costs shall be allocated for the purpose of funding litter prevention education programs administered by the department of transportation.



§ 54-21-107 - Exemptions.

(a) The following outdoor advertising are exempt from § 54-21-104:

(1) Those advertising activities conducted on the property on which they are located;

(2) Those advertising the sale or lease of property on which they are located; and

(3) Those that are official as established under authority of any statute or regulation promulgated with respect to the outdoor advertising.

(b) Any advertising structure existing along the parkway system by and for the sole benefit of an educational, religious or charitable organization shall be exempt from the payment of fees for permits or tags under § 54-21-104.



§ 54-21-108 - Acquisition by commissioner of signs along the interstate and primary highway systems.

(a) The commissioner is authorized to acquire by purchase, gift, or condemnation, and to pay just compensation upon the removal of the following outdoor advertising in areas adjacent to the interstate and primary highway systems:

(1) Those lawfully in existence on April 4, 1972; and

(2) Those lawfully erected on or after April 4, 1972.

(b) (1) Compensation is authorized to be made only for the following:

(A) The taking from the owner of the outdoor advertising of all right, title, leasehold and interest in the outdoor advertising; and

(B) The taking from the owner of the real property on which the outdoor advertising is located, of the right to erect and maintain the signs, displays and devices on the property.

(2) If funds other than federal funds are used, the state shall follow the following order of purchasing priorities:

(A) Volunteer nonconforming devices;

(B) Hardship situations;

(C) Normal value signs;

(D) Signs in areas that are designated scenic or parkway;

(E) Product advertising on:

(i) Rural interstate;

(ii) Rural primary; and

(iii) Urban areas;

(F) Non-tourist oriented directional advertising; and

(G) Tourist oriented devices.

(3) All funds other than federal funds, acquired by the state from whatever source for the purpose of acquiring nonconforming structures, shall be appropriated by the general assembly to the department and shall not be earmarked for acquisitions at any particular location.

(4) Funds obtained from private sources not appropriated within one (1) year shall revert to the donor.

(5) Upon funds being made available, owners of outdoor advertising structures shall be notified of the availability of the funds for the purpose of volunteering nonconforming structures for purchase by the state.

(c) Upon the request of the commissioner, the owner of the outdoor advertising and the owner of the property upon which the outdoor advertising is located, who are seeking compensation as provided under subdivisions (b)(1)(A) and (B) shall present evidence satisfactory to the commissioner that the outdoor advertising in question was in existence or lawfully erected, as the case may be, on, before, or after the appropriate dates set out in subdivisions (a)(1) and (2). No payment shall be made by the commissioner under subdivisions (b)(1)(A) and (B) until the proof has been presented except by court order. Notwithstanding any other provisions of this chapter, those signs legally in existence on April 4, 1972, shall be entitled to remain in place and in use until compensation for removal has been made as provided in this section.

(d) In determining whether any outdoor advertising is lawful or unlawful, any failure to have obtained a license or permit, or to have attached a permit, or failure to have complied with setback requirements shall not be a cause for declaring any outdoor advertising unlawful. Any person having constructed, erected, operated, used, maintained or having caused or permitted any outdoor advertising sign to be constructed, erected, operated, used, or maintained, shall pay the fee prescribed by § 54-21-104; provided, that the outdoor advertising was erected prior to April 4, 1972.



§ 54-21-109 - Restrictions on advertising adjacent to state highways.

(a) Control of outdoor advertising signs, displays and devices is extended to signs, displays and devices located beyond six hundred sixty feet (660') of the edge of the right-of-way of the federal-aid interstate or primary systems outside of urban areas erected with the purpose of their message being read from the main traveled ways of the systems. The signs, displays or devices are prohibited, whether or not in commercial or industrial areas, unless they are of a class or type allowed under existing law within six hundred sixty feet (660') of the edge of the right-of-way of the systems outside of commercial or industrial areas.

(b) Those outdoor advertising signs, displays or devices lawfully erected prior to July 1, 1976, but prohibited as of July 1, 1976, by subsection (a) shall be removed upon the payment of just compensation in the same manner and subject to the same limitations as signs lawfully erected within six hundred sixty feet (660') of the edge of the right-of-way of the federal-aid interstate and primary systems outside of commercial and industrial areas.

(c) Signs lawfully in existence on October 22, 1965, determined by the commissioner, subject to the concurrence of the secretary of transportation of the United States, to be landmark signs, including signs on farm structures or natural surfaces, of historic or artistic significance, the preservation of which would be consistent with the purposes of this section, are not required to be removed.



§ 54-21-110 - Affixing outdoor advertising to signs on state highways prohibited.

No person shall affix any outdoor advertising on any sign erected under the authority of the department, or on any right-of-way of any state highway.



§ 54-21-111 - Information for traveling public.

In order to provide information in the specific interest of the traveling public, the commissioner is authorized to maintain maps and to permit informational directories and advertising pamphlets to be made available at safety rest areas for the purpose of informing the public of places of interest within the state and providing other information considered desirable.



§ 54-21-112 - Power of commissioner to enforce provisions.

The commissioner is given full authority to promulgate and enforce any and all regulations as required and necessary to fully carry out this chapter and 23 U.S.C. § 131.



§ 54-21-113 - Violations of this chapter.

A person violating any provision of this chapter, and any regulations promulgated and any agreement entered into, for which violation no other penalty is prescribed, commits a Class C misdemeanor. The person commits a separate offense for each month during any portion of which any violation of this chapter is committed or continued.



§ 54-21-114 - Outdoor advertising as public nuisance.

(a) Any outdoor advertising that otherwise violates this chapter is declared to be a public nuisance, and shall be disposed of by the commissioner at the expense of the owner of the property and the owner of the outdoor advertising, who shall be jointly liable for the cost.

(b) Any private citizen who maintains property within a right-of-way in which an unlawful sign is located may remove and dispose of the advertising at the citizen's own expense; provided, however, that this subsection (b) shall not apply to an outdoor advertising sign as defined by § 54-21-102.



§ 54-21-115 - Commissioner's authority to enter on property without penalty.

The commissioner and all employees under the commissioner's direction, in the performance of their functions and duties under this chapter, may enter into and upon any property without penalty, upon which outdoor advertising is located and make examinations and surveys as may be relevant or dispose of the outdoor advertising when disposal is provided for under this chapter.



§ 54-21-116 - Commissioner's authority to enter into agreement with secretary of transportation.

(a) The commissioner is authorized and directed to enter into agreements with the secretary of transportation of the United States regarding the definition of unzoned industrial and commercial areas; and regarding the size, lighting and spacing of outdoor advertising that may be erected and maintained within six hundred sixty feet (660') of the nearest edge of the right-of-way within the areas adjacent to the interstate and primary systems that are zoned industrial or commercial under the authority of state or local law, or in unzoned industrial or commercial areas that may be permitted in accordance with the terms of the agreement between the commissioner and the secretary of transportation of the United States. In any agreement entered into with the secretary of transportation, the commissioner shall reserve the right to renegotiate or make whatever modifications are necessary to conform to any subsequent amendments to the federal Highway Beautification Act of 1965, compiled in 23 U.S.C. §§ 131, 136, and 319. The agreement with the department of transportation that the commissioner signed on or about November 11, 1971, and that is to become effective upon passage of this chapter is authorized and approved, and the commissioner is directed, if required by the department to re-sign this agreement after passage of this chapter. Any modification of this agreement or any subsequent agreement shall become effective only upon passage of an act authorizing the modification by the general assembly.

(b) The commissioner is authorized to execute a modification of the agreement signed on or about November 11, 1971, to change the maximum area for any one (1) sign from one thousand two hundred square feet (1,200 sq. ft.) to seven hundred seventy-five square feet (775 sq. ft.); to reduce the optional maximum square footage of signs authorized in counties having a population greater than two hundred fifty thousand (250,000) from three thousand square feet (3,000 sq. ft.) to one thousand two hundred square feet (1,200 sq. ft.); to modify the agreement to change the minimum spacing of signs on the interstate system and controlled access highways on the primary system from five hundred feet (500') to one thousand feet (1,000') where the same are not separated by buildings or other obstructions, so that only one (1) sign is visible from the highway at any one (1) time; to change the minimum spacing on noncontrolled access highways on the primary system outside the corporate limits of a municipality from three hundred feet (300') to five hundred feet (500'); and to change the minimum distance from an interchange, or intersection at grade, on the interstate system or controlled access highways on the primary system, outside incorporated cities, from five hundred feet (500') to one thousand feet (1,000'). Inside the corporate limits of a municipality, the distance between signs shall remain one hundred feet (100'). Permits issued prior to any change authorized for outdoor advertising or for outdoor advertising subsequently erected pursuant to the permit, that meet size, lighting, spacing and zoning criteria shall be unaffected thereby. Whenever any existing outdoor advertising or outdoor advertising erected pursuant to permit issued as mentioned in this subsection (b) is removed within the corporate limits of Memphis, Nashville, Knoxville or Chattanooga, the location of the outdoor advertising shall be subject to the issuance of a permit for a period of eighteen (18) months following the date of its removal. Thereafter, no further outdoor advertising development may occur.

(c) The commissioner is further authorized to change the definition of an unzoned commercial or industrial area to provide that only those areas on which there is located one (1) or more permanent structures within which a commercial or an industrial business is actively conducted, and that are equipped with all customary utilities facilities and open to the public regularly or regularly used by employees of the business as their principal work station, or that, due to the nature of the business, are equipped, staffed and accessible to the public as is customary, may be so defined.

(d) The commissioner is authorized to execute a modification of the agreement signed on or about November 11, 1971, to change the minimum distance from an interchange, or intersection, at grade, on the interstate system or controlled access highway on the primary system, outside incorporated cities, to five hundred feet (500') when the interchange or intersection is within two thousand five hundred feet (2,500') of an interchange or intersection, at grade, of a welcome station. This distance may be measured from that side of the interstate or controlled access highway on which the outdoor advertising is to be located if a determination is made by the commissioner that there exists a geographical feature or foliage in the median of the highway that would substantially block visibility of such outdoor advertising from any lane of highway on the opposite side of the median.

(1) If the commissioner is formally notified by the appropriate federal offices of the United States department of transportation that as a result of any provision of this subsection (d), the state will lose federal funds or if a loss of federal funds occurs, then the provision shall be void and inoperative.

(2) If subsection (d) is found to be void and inoperative, or if notice is received from the United States department of transportation as provided in subdivision (d)(1), then any outdoor advertising placed pursuant to this subsection (d) shall be removed immediately by and at the expense of the owner. Failure to remove the outdoor advertising shall render the sign a public nuisance and § 54-21-105 shall apply. Nothing in this subsection (d) shall be construed to grant an absolute right in the placement of an outdoor advertising sign or make the state in any way liable under this subsection (d), if this subsection (d) is found in violation of any federal regulations as provided in subdivision (d)(1).



§ 54-21-117 - Exceptions.

This chapter shall not apply to signs or markers identifying the location or depth of underground communications and power cables, water mains, gas transmission lines, and other utility facilities located within or without the boundary of the right-of-way of the interstate or primary highway systems in the state.



§ 54-21-118 - Outdoor advertising on certain interstate highways prohibited -- Penalty -- Exceptions.

No outdoor advertising shall be erected or continued in use for the purpose of having its message read from the main traveled ways of Interstate 26 from State Route 1 in Sullivan County to State Route 67 in Washington County (formerly Interstate 181), except those portions within the boundaries of an incorporated municipality on March 3, 1994, Interstate 440 in Davidson County, Interstate 640 in Knox County, or the section of State Route 840 in Williamson County from State Route 246 to one (1) mile from the intersection with State Route 100. Failure to comply with this section shall render the outdoor advertising a nuisance constituting a Class C misdemeanor, subject to immediate disposal, removal, or destruction and subject to the punishment and remedies provided in § 54-21-105. Valid permits for outdoor advertising structures located along Interstate 640 in Knox County issued prior to May 13, 1982, shall remain valid after May 13, 1982, and the holders of the permits shall be permitted to construct, reconstruct, maintain or repair the structures according to the original application for which a permit was issued. Valid permits for outdoor advertising structures located along Interstate 26 from State Route 1 in Sullivan County to State Route 67 in Washington County (formerly Interstate 181), issued prior to March 3, 1994, shall remain valid after March 3, 1994, and the holders of the permits shall be permitted to construct, reconstruct, maintain or repair the structures according to the original application for which a permit was issued.



§ 54-21-119 - Vegetation control permits and fees.

(a) The commissioner shall issue to the owners or holders of lawfully issued outdoor advertising permits, which definition includes those described as legal conforming, grandfathered and nonconforming structures in federal regulations, when the face of the outdoor advertising is generally visible to occupants of vehicles from the main traveled ways of the system on the date of erection, permits to remove, cut and trim vegetation located on the right-of-way adjacent to the outdoor advertising and replace the vegetation as directed, whenever the vegetation prevents clear visibility for a distance not to exceed five hundred yards (500 yds.) to occupants of vehicles using the main traveled ways of the controlled systems. Notwithstanding any other provision of this chapter to the contrary, vegetation that, on the date of erection of the outdoor advertising, blocks the view of the outdoor advertising, in whole or in any part, for a distance not to exceed five hundred yards (500 yds.), to occupants of vehicles using the main traveled ways, shall not be eligible for removal under a vegetation control permit. The maximum area to be controlled shall not exceed five hundred feet (500'). The regional engineering director for the department shall issue a vegetation control permit where all criteria are met, following submission of information specified and a nonrefundable fee of one hundred dollars ($100) for each face involved. Vegetation control permits will be issued upon payment of a fee of one hundred fifty dollars ($150) per face for supervision of the work. All fees received by the commissioner under this section shall be deposited to the highway fund for the administration of this part and for other purposes. Each subsequent year a maintenance permit may be purchased for fifty dollars ($50.00) to provide annual maintenance at any one (1) location that is consistent with the original vegetation control permit.

(b) One (1) vegetation control permit fee will be waived for those owners who voluntarily remove a nonconforming structure. If the nonconforming structure to be removed is not at least one hundred fifty square feet (150 sq. ft.) in size, two (2) nonconforming structures must be removed to authorize waiver. The latter applies only when the structure around which control is to occur is larger than three hundred square feet (300 sq. ft.).

(c) This waiver shall not be used as evidence in any future eminent domain proceeding relating to nonconforming structures.

(d) Notwithstanding any other law to the contrary, it is the legislative intent that issuance of permits and carrying out of the work pursuant to the permits are lawful activities and shall not be construed as violating any provision of law.

(e) The commissioner may revoke, suspend or modify any vegetation control permit for cause, including violation of any terms or conditions of the permit.



§ 54-21-120 - Unauthorized removal, cutting or trimming of vegetation.

(a) If, before obtaining an outdoor advertising permit and a vegetation control permit, vegetation located on the right-of-way is removed, cut or trimmed, and application is subsequently made for an outdoor advertising permit within five hundred (500) yards of the affected location, then the commissioner may deny the permits. There shall be a rebuttable presumption that the applicant was responsible for the unauthorized removal, cutting or trimming of the vegetation.

(b) If, before applying for a vegetation control permit, vegetation located on the right-of-way is removed, cut or trimmed in the vicinity of outdoor advertising, which action was reasonably calculated to afford greater visibility of the outdoor advertising, then the commissioner may revoke the outdoor advertising permit or permits for the affected outdoor advertising; however, if the vegetation prevented clear visibility of the outdoor advertising to occupants of vehicles using the main traveled ways within five hundred (500) yards of the main traveled ways, and the holder of the lawfully issued outdoor advertising permit for the affected outdoor advertising whose face was generally visible to occupants of vehicles from the main traveled ways on the date of erection agrees to restitution for the removal, cutting or trimming of vegetation, then the commissioner may authorize the permittee to obtain a vegetation control permit subject to all requirements contained in the permit, or may revoke the outdoor advertising permit. There shall be a rebuttable presumption that the holder of the outdoor advertising permit for the affected outdoor advertising was responsible for the unauthorized removal, cutting or trimming of the vegetation.

(c) Prior to invoking the provisions of this section, the commissioner or the commissioner's designee shall advise the affected outdoor advertising permit applicant or holder, whichever is appropriate, that a preliminary determination of illegality has been made. The party so advised shall be given the opportunity to request a hearing to be conducted pursuant to contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, before the commissioner may make a final determination of illegality.



§ 54-21-121 - Restrictions on new outdoor advertising devices.

(a) After July 1, 2001, no permits shall be issued pursuant to this chapter for any new outdoor advertising device in which two (2) or more displays are stacked one (1) above the other. Outdoor advertising devices with two (2) or more displays stacked one (1) above the other that were legally erected on or before July 1, 2001, shall be unaffected by this subsection (a).

(b) The holder of a legal permit under subsection (a) may move the device to a new location, if that location is otherwise eligible for a permit.



§ 54-21-122 - Changeable message signs.

(a) Changeable message signs may be double faced, back to back or V- type signs.

(b) Changeable message signs with a digital display that meet all other requirements pursuant to this chapter are permissible subject to the following restrictions:

(1) The message display time shall remain static for a minimum of eight (8) seconds with a maximum change time of two (2) seconds;

(2) Video, continuous scrolling messages and animation are prohibited; and

(3) The minimum spacing of the changeable message signs with a digital display on the interstate system or controlled access highways is two thousand feet (2,000'); provided, however, that an outdoor advertising device that uses only a small digital display, not to exceed one hundred square feet (100 sq. ft.) in total area, to give public information, such as time, date, temperature or weather, or to provide the price of a product, the amount of a lottery prize or similar numerical information supplementing the content of a message otherwise displayed on the sign face shall not be subject to the minimum spacing requirement established in this subdivision (b)(3), or to any application for a specific digital display permit or permit addendum as established in subsections (c) and (d), or to any fee for a permit addendum as established in § 54-21-104(b).

(c) No person shall erect, operate, use or maintain a changeable message sign with a digital display in a new location without first obtaining a permit and tag expressly authorizing a changeable message sign with a digital display, and annually renewing the permit and tag, as provided in § 54-21-104. No outdoor advertising device with a digital display lawfully permitted, erected and in operation prior to June 1, 2008, shall be required to obtain any additional permit under this subsection (c).

(d) No person shall erect, operate, use or maintain a changeable message sign with a digital display in place of or as an addition to any existing permitted outdoor advertising device without first obtaining, and annually renewing with the permit, an addendum to the permit expressly authorizing a changeable message sign with a digital display in that location. No outdoor advertising device with a digital display lawfully permitted, erected and in operation prior to June 1, 2008, shall be required to obtain any addendum under this subsection (d).

(e) The commissioner shall under no circumstances permit or authorize any person to erect, operate, use or maintain a changeable message sign of any type as a replacement for or as an addition to any nonconforming outdoor advertising device or in any nonconforming location.

(f) Notwithstanding any other state law or regulation to the contrary, a person who is granted a permit or an addendum to a permit authorizing a changeable message sign with a digital display in accordance with subsection (c) or (d) shall have up to, but no more than, one hundred eighty (180) calendar days after the date on which the permit or addendum is granted within which to erect and begin displaying an outdoor advertising message on the changeable message sign. If the permitted or authorized changeable message sign with a digital display is not erected and displaying a message within this required time, the permit or addendum to the permit shall be revoked and the changeable message sign with the digital display shall be removed by the applicant or subject to removal by the commissioner as provided in § 54-21-105.

(g) Any application for a permit or addendum for a digital display as described in this section may be made using the form for an application for permit for an outdoor advertising device existing on June 1, 2008, until a separate form is available.

(h) (1) All changeable message signs installed on or after July 1, 2014, shall come equipped with a light sensing device that automatically adjusts the brightness in direct correlation with ambient light conditions.

(2) The brightness of light emitted from a changeable message sign shall not exceed 0.3 foot candles over ambient light levels measured at a distance of one hundred fifty feet (150') for those sign faces less than or equal to three hundred square feet (300 sq. ft.), measured at a distance of two hundred feet (200') for those sign faces greater than three hundred square feet (300 sq. ft.) but less than or equal to three hundred eighty-five square feet (385 sq. ft.), measured at a distance of two hundred fifty feet (250') for those sign faces greater than three hundred eighty-five square feet (385 sq. ft.) and less than or equal to six hundred eighty square feet (680 sq. ft.), measured at a distance of three hundred fifty feet (350') for those sign faces greater than six hundred eighty square feet (680 sq. ft.), or subject to the measuring criteria in the applicable table set forth in subdivision (h)(4).

(3) Any measurements required pursuant to this subsection (h) shall be taken from a point within the highway right-of-way at a safe distance from the edge of the traveled way, at a height above the roadway that approximates a motorist's line of sight, and as close to perpendicular to the face of the changeable message sign as practical. If perpendicular measurement is not practical, valid measurements may be taken at an angle up to forty-five degrees (45 degrees) from the center point of the sign face. If measurement shows a level above that prescribed in subdivision (h)(4), the exact calculations shall be provided to the sign permit holder.

(4) In the event it is found not to be practical to measure a changeable message sign at the distances prescribed in subdivision (h)(2) a measurer may opt to measure the sign at any of the alternative measuring distances described in the applicable table set forth in this subdivision (h)(4). In the event the sign measurer chooses to measure the sign using an alternative measuring distance, the prescribed foot candle level above ambient light shall not exceed the prescribed level, to be determined based on the alternative measuring distances set forth in the tables in subdivisions (h)(4)(A), (B), (C), and (D), as applicable. For any measuring distance between the alternative measuring distances set forth in the following tables, the prescribed foot candle level above ambient light shall not exceed the interpolated level derived from the following formula:

Click here to view image.

Where l1 = the prescribed foot candle level above ambient light for the measuring distance listed in the tables, l2 = the derived foot candle level above ambient light for the desired measuring distance, D1 = the desired measuring distance in feet, and D2 = the alternative measuring distance in feet listed in the tables, as follows:

(A) For changeable message signs less than or equal to three hundred square feet (300 sq. ft.): Click here to view image.

(B) For changeable message signs greater than three hundred square feet (300 sq. ft.) but less than or equal to three hundred eighty-five square feet (385 sq. ft.): Click here to view image.

(C) For changeable message signs greater than three hundred eighty-five square feet (385 sq. ft.) but less than or equal to six hundred eighty square feet (680 sq. ft.): Click here to view image.

(D) For changeable message signs greater than six hundred eighty square feet (680 sq. ft.): Click here to view image.

(5) This subsection (h) shall apply to all changeable message signs located in this state operated pursuant to a permit issued by the commissioner.



§ 54-21-123 - Removal of nonconforming device that is destroyed.

A nonconforming outdoor advertising device that is destroyed shall no longer be permitted and shall be removed, except when the device is destroyed by vandalism or some other criminal or tortious act.






Chapter 22 - Rights-of-Way

§ 54-22-101 - Presumptions -- Eminent domain -- Fences.

Wherever the state proposes to improve a section of an existing two-lane undivided public road, the width of the right-of-way of which cannot be ascertained totally or partially by instruments of conveyance, court orders or otherwise, there shall be a presumption that the unascertained width is twenty-five feet (25') on either side of the centerline of the traveled portion of the road. This presumption is rebuttable only and if necessary in the judgment of the commissioner of transportation to effect the intent of this part, the state shall acquire the adjoining property by negotiation or by eminent domain. Fences in place for the prescriptive period shall be considered ownership.



§ 54-22-102 - Relocation of above-ground utilities and encroachments.

(a) (1) The state shall be responsible for the necessary removal of any above-ground utilities located entirely on the presumptive right-of-way, and shall relocate the utilities on another location within the proposed right-of-way, or on other land that may be acquired.

(2) The state also shall be responsible for the removal and relocation to other land that may be acquired, of other above-ground encroachments that may be accomplished reasonably and economically, if the owner or owners so elect; but encroachments that the owner or owners do not elect to have removed and relocated, after reasonable notice, as encroachments that cannot reasonably or economically be removed, may be disposed of summarily.

(b) (1) Those parts of any above-ground utilities located partially on the presumptive right-of-way and necessary to be removed, may be removed and relocated by the state on another location within the proposed right-of-way or on other land that may be acquired unless the owner or owners elect, after reasonable notice, to remove the remainder located within the existing right-of-way between the limits of the proposed improvement and pro-rate the cost of their entire removal and relocation.

(2) Those parts of other above-ground encroachments may be removed by the state to the extent they encroach, unless the owner or owners elect, after reasonable notice, to remove the remainder and pro-rate the cost of their entire removal.



§ 54-22-103 - Relocation of below-ground utilities and encroachments.

(a) (1) The state shall be responsible for the necessary removal of any below-ground utilities located entirely on the presumptive right-of-way and shall relocate the utilities on another location within the proposed right-of-way, or on other land that may be acquired.

(2) The state also shall be responsible for the removal and relocation to other land that may be acquired, of other below-ground encroachments that may be accomplished reasonably and economically, if the owner or owners so elect; but encroachments that the owner or owners do not elect to have removed and relocated, after reasonable notice, as encroachments that cannot reasonably or economically be removed, may be disposed of summarily.

(b) (1) Those parts of any below-ground utilities located partially on the presumptive right-of-way and necessary to be removed, may be removed and relocated by the state on another location within the proposed right-of-way or on other land that may be acquired unless the owner or owners elect, after reasonable notice, to remove and relocate the remainder located within the existing right-of-way between the limits of the proposed improvement and pro-rate the cost of their entire removal and relocation.

(2) Those parts of other below-ground encroachments may be removed by the state to the extent they encroach, unless the owner or owners elect, after reasonable notice, to remove the remainder and pro-rate the cost of their entire removal.



§ 54-22-104 - State eminent domain powers.

The state is vested with full powers of eminent domain in the premises.



§ 54-22-105 - Actions at law in inverse eminent domain.

Any person claiming title to land presumed to be owned by the state shall have the right to file an action at law in inverse eminent domain within two (2) years from the date actual possession is taken, saving, however, to unknown owners and nonresidents, twelve (12) months after actual knowledge of possession, not exceeding two (2) years, and saving to persons under the disabilities of infancy and unsoundness of mind, twelve (12) months after the disability is removed, but not exceeding two (2) years, except those claims required to be asserted as a compulsory counterclaim.









Title 55 - Motor and Other Vehicles

Chapter 1 - Motor Vehicle Title and Registration Law -- Definitions

§ 55-1-101 - Short title for chapters 1-6.

Chapters 1-6 of this title shall be known and may be cited as the "Tennessee Motor Vehicle Title and Registration Law."



§ 55-1-102 - Definitions of words and phrases generally.

The following words and phrases, when used in chapters 1-6 of this title, for the purpose of chapters 1-6 of this title, have the meanings respectively ascribed to them in this chapter.



§ 55-1-103 - "Autocycle," "motor bicycle," "motor vehicle," "motorcycle", "vehicle" and "freight motor vehicle" defined.

(a) "Autocycle" means an enclosed motorcycle that is equipped with safety belts, rollbar, windshield, wipers, steering wheel, and equipment otherwise required on a motorcycle, and which has not more than three (3) wheels in contact with the roadway at any one (1) time.

(b) "Motor bicycle" means a motorized bicycle as defined in § 55-8-101.

(c) "Motor vehicle" means every vehicle that is self-propelled, excluding motorized bicycles and every vehicle that is propelled by electric power obtained from overhead trolley wires. "Motor vehicle" means any low speed vehicle, or medium speed vehicle as defined in this chapter. "Motor vehicle" means any mobile home or house trailer as defined in § 55-1-105.

(d) "Motorcycle" means every motor vehicle that has a seat or saddle for the use of the rider and designed to travel on not more than three (3) wheels in contact with the ground, including a vehicle that is fully enclosed, has three (3) wheels in contact with the ground, weighs less than one thousand five hundred pounds (1,500 lbs.), and has the capacity to maintain posted highway speed limits, excluding a tractor or motorized bicycle.

(e) "Vehicle" and "freight motor vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks.



§ 55-1-104 - "Farm tractor," "motor home," "truck" and "truck tractor" defined.

(a) "Farm tractor" means every motor vehicle designed and used primarily as a farm implement, for drawing plows, mowing machines, and other implements of husbandry.

(b) "Motor home" means every motor vehicle which is designed, constructed (either originally by the manufacturer or rebuilt by another) and equipped as a dwelling place, living abode or sleeping place.

(c) "Truck" means every motor vehicle designed, used, or maintained primarily for the transportation of property.

(d) "Truck tractor" means every motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn.



§ 55-1-105 - "Manufactured home," "Mobile home or house trailer," "pole trailer," "semitrailer" and "trailer" defined.

(a) "Manufactured home" means any structure, transportable in one (1) or more sections, which, in the traveling mode, is eight (8) or more body-feet in width or forty (40) or more body-feet in length, or when erected on site, is three hundred twenty (320) or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning and electrical systems contained therein. The term includes any structure that meets all of the requirements of this subsection (a) except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States secretary of housing and urban development and complies with the standards established by title 42 of the United States Code. As defined in this subsection (a), "manufactured home" also has the same meaning as "mobile home," as defined in title 68, chapter 126, and "manufactured home," as defined in § 47-9-102.

(b) "Mobile home or house trailer" means any vehicle or conveyance, not self-propelled, designed for travel upon the public highways, and designed for use as a residence, office, apartment, storehouse, warehouse, or any other similar purpose. "Mobile home or house trailer" includes any "manufactured home" as defined in subsection (a).

(c) "Pole trailer" means every vehicle without motive power designed to be drawn by another vehicle and attached to the towing vehicle by means of a reach, or pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregularly shaped loads such as poles, pipes, or structural members capable, generally, of sustaining themselves as beams between the supporting connections.

(d) "Semitrailer" means every vehicle without motive power and not a motor vehicle as defined in this section, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that some part of its weight and that of its load rests upon or is carried by another vehicle.

(e) "Trailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that no part of its weight rests upon the towing vehicle.



§ 55-1-106 - "Essential parts," "reconstructed vehicle" and "specially constructed vehicle" defined.

(a) "Essential parts" means all integral and body parts of a vehicle of a type required to be registered hereunder, the removal, alteration, or substitution of which would tend to conceal the identity of the vehicle or substantially alter its appearance, model, type, or mode of operation.

(b) "Reconstructed vehicle" means every vehicle of a type required to be registered hereunder materially altered from its original construction by the removal, addition, or substitution of essential parts, new or used.

(c) "Specially constructed vehicle" means every vehicle of a type required to be registered hereunder not originally constructed under a distinctive name, make, model, or type by a generally recognized manufacturer of vehicles and not materially altered from its original construction.



§ 55-1-107 - "Foreign vehicle" defined.

"Foreign vehicle" means every vehicle of a type required to be registered hereunder brought into this state from another state, territory, or country, other than in the ordinary course of business by or through a manufacturer or dealer, and not registered in this state.



§ 55-1-108 - "Implement of husbandry" defined.

"Implement of husbandry" means every vehicle which is designed for agricultural purposes and exclusively used by the owner thereof in the conduct of the owner's agricultural operations, but does not include any truck, truck-tractor or farm truck whenever such vehicle is driven upon a highway of this state except as provided in § 55-3-101(a)(2).



§ 55-1-109 - "Special mobile equipment" defined.

"Special mobile equipment" means every vehicle not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway or street, including, but not limited to: ditch-digging apparatus and road construction and maintenance machinery, such as asphalt spreaders, bituminous mixers, bucket loaders, tractors other than truck-tractors, ditchers, leveling graders, finishing machines, motor graders, road rollers, scarifiers, scrapers, track mounted power shovels and drag lines. "Special mobile equipment" does not include dump trucks or truck mounted transit mixers, earth movers, cranes, shovels, well-boring apparatus and feed mills, such as may be fixed load vehicles or other vehicles designed for the transportation of persons or property to which machinery has been attached, even though the movement over the streets and highways may be only incidental to the operation of such vehicle.



§ 55-1-110 - "Metal tire," "pneumatic tire" and "solid tire" defined.

(a) "Metal tire" means every tire, the surface of which in contact with the highway is wholly or partly of metal or other hard, nonresilient materials.

(b) "Pneumatic tire" means every tire in which compressed air is designed to support the load.

(c) "Solid tire" means every tire of rubber or other resilient material which does not depend upon compressed air for the support of the load.



§ 55-1-111 - "Commissioner" and "department" defined.

As used in chapters 1-6 of this title, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of revenue; and

(2) "Department" means the department of revenue.



§ 55-1-112 - "Lienor," "owner" and "person" defined.

(a) "Lienor" means any person who holds any lien, mortgage, conditional sales contract or other encumbrance against a vehicle.

(b) "Owner" means a person who holds the legal title of a vehicle, or in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of chapters 1-6 of this title.

(c) "Person" means every natural person, firm, copartnership, association, or corporation.



§ 55-1-113 - "Nonresident" defined.

"Nonresident" means every person who is not a resident of this state.



§ 55-1-114 - "Dealer," "manufacturer" and "transporter" defined.

(a) "Dealer" means every person licensed by the proper state authorities to engage in the business of buying, selling, or exchanging vehicles of a type required to be registered hereunder and who has an established place of business for such purpose in this state.

(b) "Manufacturer" means every person engaged in the business of constructing or assembling vehicles of a type required to be registered hereunder.

(c) "Transporter" means every person engaged in the business of delivering vehicles of a type required to be registered hereunder.



§ 55-1-115 - "Place of business" defined.

The place actually occupied, either continuously or at regular periods, by a dealer or manufacturer, where such dealer's or manufacturer's books and records are kept and a large share of business is transacted, is deemed to be the established place of business for the purpose of chapters 1-6 of this title.



§ 55-1-116 - "Highway" or "street" defined.

"Highway" or "street" means the entire width between boundary lines of every way publicly maintained, when any part thereof is open to the use of the public for purposes of vehicular travel.



§ 55-1-117 - "Fixed load vehicle" defined.

"Fixed load vehicle" means any vehicle not designed or used to carry, convey or move any freight, property, article or thing over the highways, except its own weight of any equipment, appliance or apparatus constructed as a part of, or permanently attached to, the body of the vehicle. "Fixed load vehicle" includes well-drilling apparatus, cranes and portable feed mills and such other vehicles as are within the general terms hereof, the primary use of which is not upon the highways and streets of this state, but does not include wreckers or tow cars equipped with cranes, hoists or dollies and used for transporting wrecked motor vehicles or motor vehicles designed to deliver ready mixed concrete.



§ 55-1-118 - "Freight" defined.

"Freight" means any kind of property which may be carried by motor vehicle over the streets and highways by either public or private carrier.



§ 55-1-119 - "Farm truck" defined.

(a) "Farm truck" means any truck motor vehicle used by the owner in connection with the agricultural pursuits usual and normal to the owner's farming operations, such as the transportation of products of the soil, livestock, poultry, seed, or any materials to be used by the owner in the production, cultivation, growing, or harvesting of agricultural commodities; also for uses incidental to farming as the transportation of the farm laborers or bringing to the farm products or materials that may be used for its improvement or promote its operation.

(b) "Farm truck" shall not be so construed as to permit the vehicle's use either part time or incidentally in the conduct of any commercial enterprise, or for the transportation of farm products after such commodities have entered the "channels of commerce," as for example in the "house to house" delivery of milk.



§ 55-1-120 - "Gross weight" defined.

"Gross weight" means the weight of a vehicle without load, plus the weight of any load thereon, which, more specifically, includes the total weights of a truck or a truck-tractor and a semitrailer, trailer or pole trailer, or any combination of such vehicles, including the load thereon, towed by one (1) vehicle with motive power.



§ 55-1-121 - "Odometer" defined.

(a) "Odometer" means an instrument for measuring and recording the actual distance a motor vehicle travels while in operation.

(b) "Odometer" does not include any auxiliary odometer designed to be reset by the operator of the motor vehicle for the purpose of recording mileage on trips.



§ 55-1-122 - "Low speed vehicle" defined.

"Low speed vehicle" means any four-wheeled electric or gasoline vehicle, excluding golf carts, whose top speed is greater than twenty miles per hour (20 mph) but not greater than twenty-five miles per hour (25 mph), including neighborhood electric vehicles. Low speed vehicles must comply with the standards in 49 CFR 571.500.



§ 55-1-123 - "Golf cart" defined.

"Golf cart" means a motor vehicle that is designed and manufactured for operation on a golf course for sporting or recreational purposes and equipped with safety belts installed for use in the left front and right front seats and that is not capable of exceeding speeds of twenty miles per hour (20 mph).



§ 55-1-124 - "Custom-built car" defined.

"Custom-built car" means a motor vehicle that is built for private use and is not constructed by a licensed manufacturer or re-manufacturer.



§ 55-1-125 - "Medium speed vehicle" defined.

"Medium speed vehicle" means any four-wheeled electric or gasoline-powered vehicle, excluding golf carts, whose top speed is greater than thirty miles per hour (30 mph) but not greater than thirty-five miles per hour (35 mph), including neighborhood electric vehicles and mini-trucks. Medium speed vehicles must meet or exceed the federal safety standards set forth in 49 CFR 571.500, except as otherwise provided in § 55-4-136.



§ 55-1-126 - Definitions of "OEM headquarters company" and "OEM headquarters company vehicle".

(a) "OEM headquarters company" means an original equipment manufacturer that is engaged in the business of manufacturing motor vehicles and qualifies to receive the credit provided in § 67-6-224, or any affiliate thereof. For purposes of this subsection (a), "affiliate" has the same meaning as provided in § 67-4-2004.

(b) "OEM headquarters company vehicle" means any motor vehicle subject to registration in accordance with this title that is owned by an OEM headquarters company, whether used for sales or service training, advertising, quality control, testing, evaluation or such other uses as approved by the commissioner, and, further, including motor vehicles provided by the OEM headquarters company for use by eligible employees and their eligible family members in accordance with policies established by the OEM headquarters company and approved by the commissioner.






Chapter 2 - Administration by Department of Revenue

§ 55-2-101 - Administration by commissioner of revenue.

Except as otherwise specifically provided by law, chapters 1-6 of this title shall be administered by the commissioner of revenue. The commissioner of revenue shall have the authority to delegate to the county clerks any functions and duties regarding the administration of chapters 1-6 and chapter 21 of this title; provided, however, that such authority shall not extend to the functions and duties regarding the administration of chapter 3, part 2 of this title. Such delegation shall be in a written form acceptable to the commissioner. The county clerk shall have the option of accepting or rejecting any such delegation.



§ 55-2-102 - Appointment of subordinates by commissioner -- Police powers of employees of special investigations section -- Salaries.

(a) The commissioner shall appoint deputies, subordinate officers, clerks, investigators, and other employees who may be necessary to carry out the provisions of chapters 1-6 of this title.

(b) Employees of the special investigations section who have been designated by the commissioner to enforce chapters 2-6 of this title, except as otherwise provided in chapter 5 of this title, are cloaked with all such necessary police powers as will enable them to properly perform their duties under this title, including, but not limited to, the right to make arrests, serve criminal warrants and subpoenas for witnesses, and go armed and carry a pistol while on active duty enforcing chapters 2-6 of this title.

(c) The salaries of appointees shall be fixed by the commissioner, subject to the approval of the commissioner of human resources.



§ 55-2-103 - Powers and duties of commissioner generally -- Rules and regulations.

(a) The commissioner, in addition to all the powers and duties vested by law, is vested with the power and is charged with the duty of observing, administering and enforcing chapters 1-6 of this title.

(b) The commissioner is authorized to adopt and enforce rules and regulations necessary to carry out the provisions of chapters 1-6 of this title.



§ 55-2-104 - Forms -- Prescribing and providing by commissioner.

The commissioner shall prescribe and provide suitable forms of applications, certificates of title, and all other forms requisite or deemed necessary to carry out the provisions of chapters 1-6 of this title.



§ 55-2-105 - Administration of oaths, acknowledgment of signatures and certification of copies of records authorized.

(a) Officers and employees of the department designated by the commissioner are, for the purpose of administering the motor vehicle laws, authorized to administer oaths and acknowledge signatures, and shall do so without fee.

(b) The commissioner and officers of the department the commissioner may designate are authorized to prepare, and deliver, upon request, a certified copy of any record of the department required to be kept by chapters 1-6 of this title and authorized to be released by chapter 25 of this title, charging a fee of fifty cents (50cent(s)) for each document authenticated.



§ 55-2-106 - Fee charged for provision of department records.

The commissioner and the county clerk are authorized to charge a reasonable fee for such services, not to exceed one dollar ($1.00) for each person or vehicle on which the information is requested.



§ 55-2-107 - Applications for certificates of registration or title -- Granting or refusing.

The department shall examine and determine the genuineness, regularity, and legality of every application for a certificate of registration or title for a vehicle and of any other application lawfully made to the department, and may in all cases make investigation as may be necessary or require additional information, and shall reject any application if not satisfied of the genuineness, regularity, or legality of the application or the truth of any statement contained in the application, or for any other reason, when authorized by law.



§ 55-2-108 - Seizure of documents and plates -- Review of commissioner's action.

(a) The department is authorized to take possession of any certificate of title, certificate of registration, permit or license or license plate issued by the department or by any county clerk, if that document or plate is fictitious, has been issued in error or unlawfully, contains erroneous information, or has been ordered revoked, cancelled or suspended by a court of competent jurisdiction.

(b) An action by the commissioner with regard to subsection (a) or an action by the commissioner in issuing or refusing to issue any certificate of registration, permit, license or license plate shall be reviewed in the manner provided for in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, and in § 67-1-105; provided, that the party aggrieved by the action makes a written request for a formal hearing under the Uniform Administrative Procedures Act within ten (10) days of the action complained of.



§ 55-2-109 - Synopsis of laws -- Distribution.

If the commissioner of safety publishes a synopsis or summary of the laws of this state regulating the operation of vehicles, and provides copies of the published synopsis or summary to the commissioner of revenue, and requests that a copy be delivered with each certificate of title, the commissioner of revenue shall do so without charge.



§ 55-2-110 - Summoning witnesses and taking testimony authorized -- Witness fees.

(a) The commissioner and officers of the department designated by the commissioner have the authority to summon witnesses to give testimony under oath or to give written depositions upon any matter under the jurisdiction of the department. Each summons may require the production of relevant books, papers, or records.

(b) Every summons shall be served at least five (5) days before the return date, either by personal service made by any person over eighteen (18) years of age or by registered mail, but return acknowledgment is required to prove service by registered mail.

(c) Failure to obey the summons served shall constitute a misdemeanor.

(d) The fees for the attendance and travel of witnesses shall be the same as for witnesses before the circuit court.



§ 55-2-111 - Notice -- Manner of giving -- Proof by certificate or affidavit.

Whenever the department is authorized or required to give any notice under chapters 1-6 of this title, unless a different method of giving notice is otherwise expressly prescribed, notice shall be given either by personal delivery to the person to be notified or by registered mail with return receipt. The giving of notice by registered mail shall be complete upon the receipt by the department of the return receipt card. Proof of the giving of notice in either manner may be made by the certificate of any officer or employee of the department or affidavit of any person over eighteen (18) years of age, naming the person to whom notice was given and specifying the time, place and manner of the giving of notice, except that, where the notice has been given by registered mail, the return receipt shall be attached to the certificate or affidavit.



§ 55-2-112 - Use of funds -- Reduction of odometer tampering and fraud.

Funds received by the department from the increase in the state fee for certificates of title authorized by chapter 276 of the Public Acts of 1989, amending § 55-6-101, shall be used solely for the purpose of strengthening and improving the processing, review and examination of certificates of title so as to reduce odometer tampering and fraud committed against persons titling and registering motor vehicles in this state. Information on applications for titling or registration rejected by the department or found to be fraudulent or questionable shall be supplied to the department of safety for use in odometer fraud investigations. The department of revenue and the department of safety shall coordinate their actions so as to provide the most effective response against odometer fraud.



§ 55-2-113 - Authority for the commissioner to accept credit, debit or other financial transaction cards -- Surcharge or convenience fees.

(a) The commissioner is authorized, but not required, to accept credit cards, debit cards or other similar financial transaction cards in payment of any taxes or fees due in connection with the titling or registration of motor vehicles, and the commissioner may adopt reasonable policies governing the manner of acceptance of such cards. The commissioner is authorized to impose a surcharge or convenience fee upon persons making payment by credit card, debit card or other similar financial transaction cards to wholly or partially offset, in the aggregate, any discount fees, administrative fees, transaction fees or other direct fees or costs charged to the department by a third party to facilitate the transaction. The commissioner may enter into appropriate agreements with card issuers or other appropriate parties as needed to facilitate the acceptance of payments authorized by this section. The commissioner also may enter into appropriate agreements with third-party service providers for the acceptance and processing of credit card, debit card or other similar financial transaction card payments on the commissioner's behalf. The agreements may authorize the third-party service provider to impose a surcharge or convenience fee upon persons making the payments. The county clerks, when acting as deputies to the commissioner under the laws governing the titling and registration of motor vehicles, are likewise authorized, but not required, to accept credit cards, debit cards or other similar financial transaction cards consistent with the authority granted to the commissioner under this section.

(b) When a person elects to make a payment by credit card, debit card or other similar financial transaction card and a surcharge or convenience fee is imposed as authorized by this section, the payment of the surcharge or convenience fee shall be deemed voluntary and shall not be refundable. No person making any payment by credit card, debit card or other similar financial transaction card shall be relieved from liability for the underlying obligation, except to the extent that the department realizes final payment of the underlying obligation in cash or the equivalent. If final payment is not made by the card issuer or other guarantor of payment, then the underlying obligation shall survive and the department shall retain all remedies for enforcement that would have applied if the transaction had not occurred.



§ 55-2-114 - Commissioner's authority to permit filing, submission or retention of documents in digital format.

Notwithstanding any provision to the contrary, when chapters 1-6 of this title require that any document be filed, submitted, or retained in paper, microfiche, or any other non-digital format, the commissioner is authorized to permit the filing, submission, or retention of such document in a digital format.






Chapter 3 - Certificates of Title

Part 1 - General Provisions

§ 55-3-101 - Motor vehicles subject to registration and certificate of title provisions -- Exceptions -- Definition of off-highway motor vehicle.

(a) Every motor vehicle or motorized bicycle, as defined in chapter 8 of this title, and every trailer, semi-trailer, and pole trailer, when driven or moved upon a highway, and every mobile home or house trailer, when occupied, shall be subject to the registration and certificate of title provisions of chapters 1-6 of this title, except:

(1) Vehicles driven or moved upon a highway in conformance with chapters 1-6 of this title relating to manufacturers, transporters, dealers, lienholders, or nonresidents;

(2) Vehicles that are driven or moved upon a highway only for the purpose of crossing the highway from one (1) property to another;

(3) Any implement of husbandry;

(4) Any special mobile equipment;

(5) No certificate of title need be obtained for any vehicle of a type subject to registration owned by the government of the United States;

(6) No certificate of title need be obtained for a foreign vehicle that is subject to the registration provisions of this state, if the nonresident owner has a valid foreign certificate of title and certificate of registration and if the vehicle is to remain registered in the foreign state as well as in this state;

(7) Subject to the approval of the commissioner, no certificate of title need be obtained for a vehicle that is part of a proportionally registered fleet in this state if the owner has a valid certificate of title in another state and the vehicle is engaged in interstate commerce;

(8) Motorized bicycles, except when voluntarily registered under § 55-4-101; and

(9) No certificate of title need be obtained or maintained where the manufactured home is affixed to real property in accordance with § 55-3-138.

(b) The owner of a vehicle excepted in subsection (a) from the requirement for titling and registering may, subject to the approval of the commissioner, apply for a certificate of title without applying for its registration. The commissioner shall by regulation provide for the manner in which single applications are to be made and the conditions under which they may be allowed; however, this subsection (b) shall not be construed as granting authority to issue certificates of ownership on any basis other than upon documentation or summary of ownership as required in this chapter.

(c) (1) Notwithstanding any other law to the contrary, off-highway motor vehicles purchased after June 1, 1983, shall be subject to the certificate of title and special identification device provisions of this chapter and § 55-6-101, when the off-highway motor vehicles are operated on lands, other than a highway, in this state.

(2) For the purposes of this title, an off-highway motor vehicle is a vehicle that is not driven or moved on the public highway and is limited to:

(A) Any motorcycle commonly referred to as a dirt bike;

(B) Any snowmobile or other vehicle designed to travel exclusively over snow or ice;

(C) Any motor vehicle commonly referred to as a sand buggy, dune buggy, or all terrain vehicle; or

(D) Similar types of motor vehicles designed primarily for off-highway use.

(3) The department shall issue to the owner of an off-highway motor vehicle purchased after June 1, 1983, if not registered under chapter 4 of this title, a special identification device to be affixed to the vehicle as evidence that a certificate of title has been issued for the vehicle. The device may be either a plate or a sticker, whichever is determined by the department to be the most appropriate. The device shall be nonrenewable and nontransferable and shall become invalid when the vehicle for which it was issued is sold, or the ownership of the vehicle is transferred or the vehicle is dismantled.

(4) Off-highway motor vehicles purchased prior to July 1, 1982, may also be issued a certificate of title and special identification device upon application of the owner, if evidence of ownership is properly provided to the department. Off-highway motor vehicles purchased after June 30, 1982, and prior to June 1, 1983, may be issued a special identification device upon application of the owner and presentation of the certificate of title previously issued for the vehicle.



§ 55-3-102 - Driving or moving unregistered vehicle upon highway a misdemeanor -- Exception.

(a) It is a Class C misdemeanor for any person to:

(1) Drive or move or for any owner knowingly to permit to be driven or moved on any highway any vehicle of a type required to be registered under chapters 1-6 of this title that is not registered or for which the appropriate fee has not been paid when and as required under chapters 1-6 of this title; or

(2) Operate or for any owner knowingly to permit to be operated on lands, other than a highway, an off-highway motor vehicle for which certificate of title has not been issued or for which the appropriate fee has not been paid when and as required under chapters 1-6 of this title;

(3) Notwithstanding subdivisions (a)(1) and (2), when application accompanied by proper fee has been made for a certificate of title for a vehicle, the vehicle may be operated temporarily pending issuance of a certificate of title upon displaying a duplicate application for the certificate of title, duly verified by the county clerk of the county in which the vehicle has been registered, which shall be prepared by the county clerk, upon request, without the payment of an additional fee.

(b) (1) It is a Class C misdemeanor for any person to occupy or for any owner knowingly to permit to be occupied any mobile home or house trailer required to be registered under chapters 1-6 of this title, that is not registered, for which certificate of title has not been issued or for which the appropriate fee has not been paid when and as required under chapters 1-6 of this title.

(2) Notwithstanding subdivision (b)(1), when an application accompanied by proper fee has been made for a certificate of title for a mobile home or house trailer, the mobile home or house trailer may be occupied temporarily pending issuance of a certificate of title upon the displaying of a duplicate application for the certificate of title, duly verified by the county clerk of the county in which the house trailer has been registered, which shall be prepared by the county clerk, upon request, without the payment of an additional fee.

(c) The duly authorized agent, employee, or representative of any town, city, incorporated municipality, county, and the department are authorized and empowered to enforce chapters 1-6 of this title, and the agent, employee or representative shall be expressly authorized without the necessity of a search warrant to go upon the premises, land or real property of any person for the purpose of inspection or examination of any mobile home or house trailer, located on the property, for the purpose of carrying out chapters 1-6 of this title.



§ 55-3-103 - Application for certificate of title -- Form and contents -- Statement of dealer or bill of sale.

(a) Every owner of a vehicle, subject to registration under this title, for which no certificate of title has ever been issued by the department, shall make application to the county clerk of the county where the vehicle is to be registered, or directly to the registrar of motor vehicles in the case of either proportional or apportional registrations and state owned vehicles. The clerk or registrar of motor vehicles shall receive the application for the issuance of a certificate of title for that vehicle upon the appropriate form or forms furnished by the department without charge to the applicant. Every such application shall bear the signature of the owner written with pen and ink or captured electronically using a method approved by the commissioner; provided, however, that in the case of a licensed motor vehicle dealer only, in lieu of the signature, the application may be accompanied by a valid power of attorney executed by the owner on a form prescribed by the commissioner granting the licensed motor vehicle dealer authority to sign the application on behalf of the owner. The application shall contain:

(1) The full name, bona fide residence, including the residential street address and number or route and box number, or post office box number if the applicant has no residential street address; provided, however, that a post office box shall not be sufficient to establish an individual's bona fide residence; and the mailing address of the owner or business address of the owner if a firm, association or corporation;

(2) A description of the vehicle, including, insofar as the specified data may exist with respect to a given vehicle, the odometer reading, the make, model, type of body, the serial number of the vehicle, the engine or other number of the vehicle, and whether new or used and, if a new vehicle, the date of sale by the manufacturer or dealer to the person intending to operate the vehicle. In the event a vehicle is designed, constructed, converted, or rebuilt for the transportation of property, the application shall include a statement of its capacity in terms of maximum gross vehicle weight rating as authorized by the manufacturer of the chassis or the complete vehicle;

(3) A statement of the applicant's title and of all liens or encumbrances on the vehicle and the names and addresses of all persons having any interest in the vehicle and the nature of the interest; and

(4) Further information that may reasonably be required by the department to enable it to determine whether the owner is entitled to a certificate of title.

(b) If the department is not satisfied as to the ownership of the vehicle or that there are no undisclosed security interests in it, the department may register the vehicle, and as a condition of issuing a certificate of title, require the applicant to file a bond with the department upon the form prescribed by the department, executed by a corporate surety company duly licensed to transact business in the state, or a personal bond with two (2) solvent personal sureties on the bond. The bond shall be in an amount equal to one and one half (1 1/2) times the value of the vehicle, as determined by the department, and conditioned to indemnify any prior owner and lienholder and any subsequent purchaser of the vehicle or person acquiring any security interest in it, and their respective successors in interest, against any expense, loss or damage, including reasonable attorney's fees, by reason of the issuance of the certificate of title of the vehicle or on account of any defect in or undisclosed security interest upon the right, title and interest of the applicant in and to the vehicle. Any person with an interest has a right of action to recover on the bond for any breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond. The bond shall be returned at the end of three (3) years or prior to the three (3) years if the vehicle is no longer registered in this state and the currently valid certificate of title is surrendered to the department, unless the department has been notified of the pendency of any action to recover on the bond.

(c) When the application refers to a new vehicle purchased from a dealer, the application shall be accompanied by a statement by the dealer or a bill of sale showing any lien retained by the dealer and, in addition, a manufacturer's certificate of origin on a form to be prescribed by the commissioner.

(d) The county clerk of the county where a vehicle is to be registered shall act as the agent of the department in receiving the application for certificate of title pursuant to this section. By receiving the application, the transfer of title and any liens noted on the title shall be deemed perfected, subject only to the action of the department in declining for good cause shown to issue the title or to note such lien on the title.

(e) (1) Notwithstanding any provision of this chapter to the contrary, a person may apply for a certificate of title to a vehicle lacking proper documentation, if the vehicle has a fair market value of three thousand dollars ($3,000) or less and the person submits a certificate of ownership signed under penalty of perjury on a form prescribed by the department. The certificate of ownership shall be accompanied by the following supporting documentation:

(A) Return receipts from certified letters with a return receipt requested sent to all known parties with a legal interest in the vehicle, requesting an assigned certificate of title or, in the event the previous owner is unknown to the applicant, evidence of notification, in a publication of general circulation in the county in which the application is being made, of the applicant's intent to apply for title on the vehicle. The notification shall contain a description of the vehicle, including make, model, year and vehicle identification number, and a request to any and all parties holding an interest in the vehicle to contact the person in possession of the vehicle by certified mail, return receipt requested, within ten (10) business days of the date of the publication;

(B) Verification of the vehicle identification number (VIN) by a law enforcement officer or licensed dealer;

(C) A notarized bill of sale from the last registered owner or a notarized statement from the seller stating why the vehicle was not titled or registered in the seller's name;

(D) In the absence of documentation pursuant to subdivision (e)(1)(C), a licensed motor vehicle dealer appraisal of the value of the vehicle;

(E) Photographs of the vehicle in its pre-repaired state. If pre-repair photographs are unavailable, then post-repair photographs shall be submitted, along with a notarized statement from the applicant that no pre-repair photographs are available and that the person was unaware that pre-repair photographs would be required before the repairs were made. If no repairs were made, the statement should so state; and

(F) In the event a vehicle was purchased new and never titled and the manufacturer's statement of origin has been lost and a duplicate of the original manufacturer's statement of origin cannot be obtained from the manufacturer, a complete copy of the original manufacturer's statement of origin, certified as true and exact, shall be required.

(2) Notwithstanding any provision of this chapter to the contrary, a person may apply for a certificate of title to a vehicle lacking proper documentation, if the vehicle is at least thirty (30) years old and the person submits a certificate of ownership signed under penalty of perjury on a form prescribed by the department.

(3) Upon submission of a complete certificate of ownership form with the required supporting documentation and payment of the appropriate fee, a certificate of title shall be issued and the county clerk shall issue a license plate to the applicant upon acceptance by the county clerk of the submitted documents and payment of the appropriate fees. A certificate of title issued pursuant to the provisions of this subsection (e) shall not relieve the registrant of civil or criminal liability resulting from possession of the vehicle as otherwise provided by law. Issuance of a title or registration under the certification provisions is solely dependent on the applicant's ability to provide satisfactory evidence of the applicant's legal right of ownership and conformity to all related provisions as prescribed in § 55-2-107.



§ 55-3-104 - Application for certificate of title for specially constructed, reconstructed or foreign vehicles.

(a) In the event a vehicle for which an application for a certificate of title is made is a specially constructed, reconstructed or foreign vehicle, this fact shall be stated in the application and with reference to every foreign vehicle that has been registered outside of this state, the owner shall surrender to the county clerk receiving the application all registration plates, registration cards, certificates of title, and other evidence of foreign registration and ownership as may be in the possession or under the control of the owner.

(b) Any foreign certificate of title shall be accepted as evidence of title by the department to the same extent as a certificate of title issued by the department; provided, that when the foreign vehicle is registered in a jurisdiction that does not have a certificate of title law, the department shall accept only a notarized bill of sale, and proper foreign registration as the evidence of title. If foreign registration is dated less than ninety (90) days prior to application for a certificate of title, there shall be, in addition, the next past bill of sale showing ownership to have been transferred to the party seeking to sell the same, or that party's representative, which bill of sale shall likewise be notarized.



§ 55-3-105 - Sales or use tax receipt to accompany application for certificate of title.

It is unlawful for a county clerk to accept an application for a certificate of title as provided for in chapters 1-6 of this title, unless the applicant presents evidence that a sales or use tax at the rate specified in title 67, chapter 6, part 2 and § 67-6-501 has been paid on the sales price of the vehicle by the applicant, or the applicant has authority from the commissioner to file an application for a certificate of title without the payment of the sales or use tax.



§ 55-3-106 - Inapplicable to vehicles exempt from sales or use tax.

Section 55-3-105 does not apply to applications filed for motor vehicles belonging to the United States, the state of Tennessee, or any of its political subdivisions, or to any nonprofit institution exempt from the payment of the sales or use tax under title 67, chapter 6, part 3; provided, that a nonprofit institution shall present its regular certificate of exemption, issued by the commissioner, to the county clerk for inspection as its evidence of exemption from the payment of the sales or use tax and this section, §§ 55-3-105 -- 55-3-109.



§ 55-3-107 - Certificate issued for use in lieu of sales or use tax receipt.

Except as indicated in § 55-3-106, the commissioner shall issue a certificate to an applicant, which may be used by the applicant to file an application for a certificate of title when it appears that the applicant is not required to pay any sales or use tax on any motor vehicle for which a certificate of title is necessary, as provided for in chapters 1-6 of this title.



§ 55-3-108 - False indication of payment of sales or use tax prohibited.

It is unlawful for any person to alter or to indicate on any bill of sale or any other documents that a sales or use tax has been paid when the tax has in fact not been paid.



§ 55-3-109 - Penalty for violation of sale or use tax provisions.

A violation of §§ 55-3-105 -- 55-3-108 is a Class C misdemeanor.



§ 55-3-110 - Determination that vehicle is not stolen.

Prior to the issuance of a certificate of title for a motor vehicle, the department shall determine, by computer or otherwise, if the vehicle has been stolen.



§ 55-3-111 - Indexes to certificates of title -- Manner of keeping.

(a) The department shall keep a record of all outstanding certificates of title issued by it in suitable books as follows:

(1) Numerically, under the certificate of title number assigned, which entry shall show, in addition to title number, all the information required to be set out on the face of the certificate;

(2) Under the serial number, if available, otherwise under any other identifying number of the vehicle, which entry shall show, in addition to the serial number or other identifying number, the number of the certificate of title issued for such number; and

(3) In the discretion of the department, in any other manner it may deem desirable.

(b) The department shall retain in separate files for a period of at least five (5) years all certificates of title that have been transferred or superseded by certificates of title subsequently issued to the transferees or purchasers of the motor vehicle in question, and shall keep a record of these titles in suitable books as follows: numerically, under the certificate of title number, which entry shall show, in addition to the title number, all the information required to be set out on the face of the certificate of title, together with the number of the certificate of title, which shall have been issued to supersede and take the place of the certificate of title in question as the outstanding certificate of title.



§ 55-3-112 - Refusal to issue certificate -- Grounds.

The department shall refuse to issue a certificate of title upon any of the following grounds:

(1) The application contains any false or fraudulent statement, or the applicant has failed to furnish required information or reasonable additional information requested by the department, or the applicant is not entitled to the issuance of a certificate of title under chapters 1-6 of this title;

(2) The department has reasonable ground to believe that the vehicle is a stolen or embezzled vehicle or that the issuance of a certificate of title would constitute a fraud against the rightful owner or other person having valid lien upon the vehicle; or

(3) The required fee has not been paid.



§ 55-3-113 - Review of departmental action.

An action of the commissioner in issuing or refusing to issue any certificate of title, in discharging or refusing to discharge any lien, and in issuing or refusing to issue any replacement certificate of title applied for shall be reviewed in the manner provided for in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, and in § 67-1-105; provided, that the party aggrieved by the action makes a written request for a formal hearing under the Uniform Administrative Procedures Act within ten (10) days of the action complained of.



§ 55-3-114 - Issuance of certificate of title -- Form and contents -- Delivery -- Lienors holding certificate.

(a) (1) The commissioner shall, upon receipt of an application for a certificate of title, and after determining by an examination of its records that the applicant is entitled to a certificate of title, issue the same.

(2) The several county clerks are designated deputies to perform, at their option, duties in connection with services normally performed by the department related to the issuance of titles, the notation of liens and encumbrances, the extension of mortgages, or issuance of replacement certificates of title.

(3) For each certificate of title issued by a county clerk, the department shall pay the clerk a fee of two dollars ($2.00).

(4) For each certificate of title issued by a county clerk, the department shall pay the clerk an additional fee of thirty-five cents (35cent(s)), which funds shall be earmarked for office supplies and equipment required to perform titling and registration services. Such funds shall be preserved for these purposes and shall not revert to the county general fund at the end of a budget year if unexpended.

(5) For purposes of this subsection (a), the clerk shall be deemed to have issued the certificate of title if the clerk performed the examination of the application for a certificate of title and entered the required data into the state computer system for the purpose of printing or electronically producing the certificate of title.

(b) (1) All certificates of title shall be numbered numerically and shall contain upon the face a description of the vehicle, including the make, model, type of body, serial number of the vehicle and the engine or other number of the vehicle and, in addition, a statement of the owner's title and of all liens and encumbrances upon the vehicle described, whether possession is held by the owner under a contract of conditional sale or other agreement and the number of the last certificate of title issued for the same vehicle, and other information as may be determined to be necessary by the commissioner.

(2) Joint ownership of a motor vehicle by two (2) or more persons shall be indicated on the certificate of title by the use of the word "and."

(3) The certificate of title shall contain forms for assignment of title and warranty by the owner, with space for notation of liens and encumbrances upon the vehicle at the time of transfer.

(4) All certificates of title shall include an abbreviation designating all states, that the department has knowledge of, including Tennessee, where a vehicle has been previously titled. The abbreviation shall be the standard two-letter abbreviation used in addresses by the United States postal service.

(c) The certificate of title shall be delivered to the owner in the event no lien or encumbrance appears thereon. Otherwise, the certificate of title shall be delivered to the person holding the first lien or encumbrance upon the vehicle as shown in the certificate, and shall be retained by the holder of the first lien or encumbrance until the lien or encumbrance shall be discharged, at which time a notation shall be made on the certificate of title, setting forth the fact that the lien or encumbrance has been discharged, which shall be signed by the lienor. The lienor shall then deliver the certificate of title to the owner within seven (7) business days from the owner's request, unless the certificate of title shall show on its face one (1) or more liens or encumbrances still outstanding, in which event the certificate of title shall be delivered to the next prior lienor, either in person or by registered mail, and the lienor shall within seventy-two (72) hours notify the department of the discharge of this lien by registered mail with return receipt demanded. As used in this subsection (c), "owner" includes any person or entity who lawfully acquires a motor vehicle and pays off the outstanding lien or encumbrance on the vehicle.

(d) In the event any lien or encumbrance which is subordinate to any other outstanding lien or encumbrance is discharged or released, the holder of the sublien or encumbrance shall immediately procure the certificate of title from the lienor in whose possession it is being held for the sole purpose of discharging the lien as provided by subsection (c), and thereupon shall return the certificate of title to the person from whom it was obtained, notifying the department of the discharge of this lien, or, in the alternative, the sublienor may immediately forward to the department a release setting forth the fact that the lien or encumbrance has been discharged, which shall be signed by the lienor, and the department shall note the release of the lien upon the certificate of title when the certificate of title shall next be in the physical possession of the department.

(e) With respect to the delegation of duties and the resultant performance of services, the commissioner is authorized to compensate the county clerk at the rates set forth in applicable statutes, upon receipt from the county clerk of confirmation of services in a form acceptable to the commissioner. The prior requirement of a written contract is eliminated.

(f) (1) The department may, in its sole discretion, contract with any business entity that maintains a fleet of two hundred (200) or more motor vehicles to allow the business entity to provide any specific service, or all services, normally performed by the department or by a county clerk relative to the titling and the registration of otherwise qualified motor vehicles within the business entity's fleet of motor vehicles. The existence of such a contract shall not be interpreted to diminish, restrict, or limit the authority of the department to administer or enforce applicable provisions of any law with which a motor vehicle within the contracting business entity's fleet is not in compliance. The contract shall require that the department group vehicles by county of domicile. The department shall collect and distribute to county governments and county government officials the same taxes and fees as would be applicable if the vehicles were registered in the county.

(2) Contracts with business entities entered into by the department under this subsection (f) shall set forth in detail the duties and responsibilities of each party, shall require compliance with all applicable federal and state laws, shall not contain provisions that are contrary to any federal or state statute, and shall comply with the Federal Drivers' Privacy Protection Act, compiled in 18 U.S.C. § 2721 et seq., and the Uniform Motor Vehicle Records Disclosure Act, compiled in chapter 25 of this title.

(3) A contract entered into under the authority of this subsection (f) shall be at no cost to the department except for the cost of license plates, decals, forms and administrative costs that the department would normally incur in titling and registering motor vehicles within the business entity's fleet were it not for such contract.

(4) A contract entered into under the authority of this subsection (f) shall, in addition to all other requirements included in the contract, require the contracting business entity to:

(A) Keep all records, inventories, copies and other related paperwork that a county clerk would be required to keep if the clerk were titling and registering motor vehicles within the contracting business entity's fleet under chapters 1-6 of this title;

(B) Forward to the department, no later than the tenth day of each month, copies of all applications, certificates of title, certificates of registration, completed forms, or other related documents or paperwork required by the department that have been issued, completed or processed by the contracting business entity during the prior month;

(C) No later than the tenth day of each month, remit to the department all fees and other moneys related to the titling and registering of motor vehicles within the contracting business entity's fleet during the prior month that would have been required to be collected by the department or a county clerk were it not for the contract entered into under this subsection (f); and

(D) Timely make all reports that the department requires, including all applicable reports that a county clerk would be required to make if the clerk were titling and registering motor vehicles within the contracting business entity's fleet under chapters 1-6 of this title.

(5) A delinquency in forwarding to the department any remittance, report, application, document, form or paperwork required of the contracting entity by law or by contract shall result in a penalty of five percent (5%) of the delinquent remittance, or the remittance associated with the delinquent report, application, document, form or paperwork, as the case may be, for each thirty (30) days or fraction of the thirty (30) days that the delinquency continues; provided, however, that the penalty may be waived by the commissioner upon the showing of good and reasonable cause. In no case shall the penalty provided for in this subdivision (f)(5) exceed twenty-five percent (25%) of the remittance base.

(6) If the department enters into a contract with a business entity under this subsection (f) and the business entity fails to strictly comply with any requirement or provision of the contract, the contract may be rescinded in its entirety and canceled at the discretion of the commissioner; provided, however, that the effective date of the cancellation shall be thirty (30) business days after the date the department gives notice by certified mail to the contracting business entity that the contract is being rescinded and canceled.



§ 55-3-115 - Lost or damaged certificate of title -- Replacement.

(a) In the event any certificate of title is lost, mutilated, or becomes illegible, the owner or a legal representative or successor in interest of the owner of the vehicle for which the same was issued, as shown by the records of the department, shall immediately make application for and obtain a replacement upon the payment of the fee provided in § 55-6-101.

(b) Upon issuance of any replacement or duplicate certificate of title, the previous certificate that was issued shall be void; provided, that any such replacement or duplicate certificate of title shall be forwarded by the department to the person as is entitled to possession of the certificate of title under § 55-3-114(d).



§ 55-3-116 - Assignment of new numbers when serial or motor number obliterated or destroyed.

(a) The department shall assign a new and distinguishing number to a motor vehicle whenever the serial and/or motor number on the motor vehicle is destroyed or obliterated, which distinguishing number shall be stamped on the vehicle in a position to be determined by the commissioner.

(b) The motor vehicle shall be registered under the distinguishing number in lieu of the former number.



§ 55-3-117 - Rules and regulations governing change of motors.

The commissioner is authorized to adopt and enforce reasonable rules and regulations as may be deemed necessary and compatible with the public interest with respect to the change or substitution of one (1) engine in place of another in any motor vehicle.



§ 55-3-118 - Transfer of title.

(a) In order to transfer titling to any motor vehicle coming within the title provisions of chapters 1-6 of this title, the owner shall endorse an assignment and warranty of title upon the certificate of title, if in such owner's possession, for such vehicle, with a statement of all liens or encumbrances, and the owner shall deliver the certificate of title to the purchaser or transferee at the time of delivering the vehicle, except as provided in § 55-3-202.

(b) Any owner desiring to transfer title to any motor vehicle coming within the title provisions of chapters 1-6 of this title, whose certificate of title is being held by a lienor, may, in lieu of executing the assignment provided on the reverse side of the certificate of title, execute and deliver to the transferee a separate bill of sale which shall show the name and address of the lienor in whose possession the certificate of title is being held, and all other information as may be required by the reasonable rules and regulations of the commissioner, and which bill of sale shall be signed by the seller, whose signature shall be acknowledged before a notary public.

(c) When ownership of a motor vehicle, jointly owned by two (2) or more persons, is transferred, the signatures of all persons listed as joint owners shall be required to transfer title. Only one (1) party's signature shall be required to transfer a title to a motor vehicle if the title is registered in the name of one (1) spouse, or both where the conjunction between the names on the title is "or."

(d) This section does not apply to transfers effected by operation of law under § 55-3-121.



§ 55-3-119 - Transferee to reregister vehicle and obtain certificate of title.

The transferee, before operating or permitting the operation of a transferred vehicle upon a highway, shall apply for and obtain a registration and apply for a certificate of title for the transferred vehicle in the manner provided in § 55-4-101, except as otherwise permitted in §§ 55-3-120 and 55-3-121.



§ 55-3-120 - Transfers to or from dealers or insurance companies -- Salvage title, flood title, or nonrepairable vehicle certificate.

(a) When the transferee of a vehicle is a dealer who holds the same for resale and lawfully operates the same under dealer's registration plates, the transferee shall not be required to obtain a new registration of the vehicle or be required to obtain a new certificate of title, but the transferee, upon transferring title or interest to another person, shall execute an assignment and warranty of title upon the certificate of title, if in the transferee's possession or if in the possession of a lienor, or the transferee shall execute a bill of sale and deliver the same to the person to whom the transfer is made, together with evidence of ownership.

(b) (1) When the vehicle is held for resale outside of the state, this exclusion from the title and registration requirements may be waived with respect to the title provision, and the dealer shall be permitted to obtain a new certificate of title in the name of the dealership for the vehicle so held.

(2) Any dealer that resells more than five percent (5%) of the vehicles titled for foreign resale to residents of Tennessee during any given period of twelve (12) consecutive months shall, by so doing, forfeit the right to title vehicles without registering them.

(c) An insurance company that obtains title to a motor vehicle as a result of paying a total loss claim resulting from collision, fire, or water damage shall obtain a salvage title, flood title, or nonrepairable vehicle certificate from the department. This subsection (c) shall not apply to vehicles ten (10) years old or older with a value of one thousand five hundred dollars ($1,500) or less.



§ 55-3-121 - Transfer by operation of law -- Special plates -- Fee.

(a) Whenever the title or interest of an owner in or to a registered vehicle passes to another otherwise than by voluntary transfer, the vehicle registration shall expire and the vehicle shall not be operated upon the highways unless and until the person entitled to possession of the vehicle shall apply for and obtain the registration, with the following exceptions:

(1) The vehicle may be operated by the person entitled to its possession or the person's legal representative upon the highways from the point the motor vehicle comes into the person's possession to the person's place of business or to some garage or warehouse, upon displaying upon the vehicle the registration plate or plates issued to the former owner; or

(2) In the event title has become vested in the person holding a lien or encumbrance upon the vehicle, the person may apply to the department for and obtain special plates or temporary plates as may be issued under § 55-4-221(c)(4), and may operate any such repossessed vehicle under the special plates or temporary plates only for purposes of transporting the vehicle to a garage or warehouse or for purposes of demonstrating or selling the vehicle.

(b) Any person applying for and eligible to receive a plate pursuant to subsection (a) who desires to make a lawful use of the vehicle for a period of time in excess of seven (7) days, but not more than thirty (30) days, may be issued a plate upon payment of a fee of ten dollars ($10.00).



§ 55-3-122 - New certificate of title issued by department upon satisfaction of certain requirements.

(a) The department, upon receipt of a properly endorsed certificate of title, accompanied by the required fee, and when satisfied as to the genuineness and regularity of the transfer and of the right of the transferee to a certificate of title, shall issue a new certificate of title in the name of the new owner as upon an original application.

(b) Where the certificate of title is held by a lienor and title has been transferred by bill of sale in lieu of an assignment and warranty as provided on the reverse side of the certificate of title, the department, upon receipt of a properly executed bill of sale and the required fee and when satisfied as to the genuineness and regularity of the bill of sale and the right of the transferee to a certificate of title, shall procure the certificate of title from the lienor in whose possession it is being held for the sole purpose of transferring ownership, and the department shall then return a certificate of title to the lienor from whom it was obtained.

(c) The department, upon proper receipt of all the necessary applications, papers and information required showing title to a motor vehicle to have been transferred as provided by § 55-4-119, and upon the payment of the required fee, and when satisfied as to the genuineness and regularity of the transfer and the right of the transferee to a certificate of title, shall issue a new certificate of title in the name of the new owner as upon an original application and shall further make demand on the holder or holders of the old certificate of title to surrender the same to the department forthwith, if the certificate of title does not accompany the application.



§ 55-3-123 - Liens to be noted on certificates of title -- Department entering lien.

(a) When any new lien, other than a lien dependent solely upon possession, or a lien of the state for taxes established pursuant to title 67, chapter 1, part 14, is placed on any motor vehicle coming within the title provisions of chapters 1-6 of this title in a transaction not involving any change of ownership, the owner shall deliver the certificate of title, if in the owner's possession, on to the lienor, who shall forward the certificate of title, together with the required fee for noting the lien on the certificate of title, with proof of the lien required by the reasonable rules and regulations of the commissioner directly to the department. The department, when satisfied of the lienor's right to have the lien noted on the certificate of title, shall note the lien on the certificate of title and return the certificate of title to the lienor.

(b) In the event the certificate of title is in the possession of some prior lienor, the new or subordinate lienor shall forward to the department only the required fee for noting the lien, together with proof of the lien required by the reasonable rules and regulations of the commissioner, directly to the department, and the department, when satisfied of the right of the lienor to have the lien noted on the certificate of title, shall procure the certificate of title from the lienor in whose possession it is being held, for the sole purpose of noting the new lien on the certificate of title, and shall return the certificate of title to the lienor from whom it was obtained and shall further notify the new lienor of the fact that the lien has been noted on the certificate of title.



§ 55-3-124 - Assignment by person holding lien -- Notation of lien -- Fee.

(a) Any person holding a lien or encumbrance upon a vehicle, other than a lien dependent solely upon possession, may assign title or interest in and to the motor vehicle to a person other than the owner, without the consent and without affecting the interest of the owner, of the registration of the vehicle, but, in this event, shall give to the owner a written notice of the assignment, and deliver to the assignee an assignment of the lien, which assignment shall be signed by the assignor and, if the original certificate of title be in the assignor's possession, it shall likewise be delivered to the assignee, who shall forward the assignment, together with the certificate of title and proper fee for the notation of a lien to the department, which shall note the new lien on the certificate of title in the place and stead of the lien shown in favor of the assignor and return the same to the assignee; provided, that if the original certificate of title is not in the possession of the assignor, the assignee shall forward the assignment, together with the fee for noting a lien on the certificate of title, to the department, which shall procure the certificate of title from the person in whose possession it is being held for the sole purpose of noting the new lien in the place and stead of the lien in favor of the assignor, and the department shall then return the certificate of title to the person from whom it was obtained and shall further notify the assignee of this lien that the lien has been noted on the certificate of title.

(b) The assignee of any lien shall be entitled to the same priority among the outstanding lienors and have all the other property rights as had formerly been held by the assignor.

(c) (1)

(A) Notwithstanding any provision of this section to the contrary, the assignor in a multiple vehicle lien assignment may assign the security interest or lien on the related motor vehicles to a person other than the owner, without the consent and without affecting the interest of the owner.

(B) Subsection (a) shall not apply to a multiple vehicle lien assignment.

(C) The assignee in a multiple vehicle lien assignment may, but need not in order to perfect the assignment or continue the perfected status of the assigned security interest or lien against creditors of and transferees from the owner, have the certificate of title endorsed or issued with the assignee named as holder of a security interest or lien upon delivering to the department the certificate and assignment by the holder of a security interest or lien named in the certificate in the form the department prescribes.

(D) If the assignment refers to a security interest or lien that is reflected on the certificate of title and the certificate of title is in the possession of the first security interest holder or lienholder as provided by this chapter, the assignee may, but need not in order to perfect the assignment or continue the perfected status of the assigned security interest or lien against creditors of and transferees from the owner, have the certificate of title endorsed by complying with § 55-3-123. However, any person without notice of the assignment shall be protected in dealing with the assignor, and the assignor shall remain liable for any obligations as holder of the security interest or lien until the assignee is named as the holder of the security interest or lien on the certificate of title.

(2) For purposes of subdivision (c)(1), unless the context otherwise requires, "multiple vehicle lien assignment" means any transaction, or series of related transactions, in which security interests or liens are assigned on more than fifty (50) motor vehicles, whether or not any or all of the motor vehicles are owned by or registered to residents of the state or covered by certificates of title issued by the state.



§ 55-3-125 - Liens and encumbrances -- Filing.

No conditional sales contract, chattel mortgage, or other lien or encumbrance or title retention instrument upon a registered vehicle, other than a lien dependent upon possession entered into after March 1, 1951, or a lien of the state for taxes established pursuant to title 67, chapter 1, part 14, shall be valid against the creditors of an owner or subsequent purchasers or encumbrancers, until the requirements of this section and § 55-3-126 have been complied with, unless such creditor, purchaser, or encumbrancer has actual notice of the prior lien.



§ 55-3-126 - Constructive notice of lien upon filing request for notation -- Method of giving notice -- Perfection of security interest.

(a) Except as provided for manufactured homes complying with the requirements of § 55-3-138, a lien or security interest in a vehicle of the type for which a certificate is required shall be perfected and shall be valid against subsequent creditors of the owner, subsequent transferees, and the holders of security interest and liens on the vehicle by compliance with this chapter.

(b) (1) A security interest or lien is perfected by delivery to the department or the county clerk of the existing certificate of title, if any, title extension form, or manufacturer's statement of origin and an application for a certificate of title containing the name and address of the holder of a security interest or lien with vehicle description and the required fee.

(2) The security interest is perfected as of the date of delivery to the county clerk or the department.

(3) (A) Notwithstanding any other law to the contrary, a second or other junior security interest or lien in a vehicle of the type for which a certificate of title is required shall not be considered perfected unless and until the lien or security interest is physically noted on the certificate of title for the vehicle. In the case of a second or other junior lien or security interest, there shall be no constructive notice of the second or other junior lien or security interest unless that lien is physically noted on the certificate of title.

(B) Nothing in subdivision (b)(3)(A) shall have any effect on perfection and constructive notice concerning first liens.

(c) When the security interest is perfected as provided for in this section, it shall constitute notice of all liens and encumbrances against the vehicle described in the security interest to creditors of the owner, to subsequent purchasers and encumbrances, except liens as may be authorized by law dependent upon possession. Constructive notice shall date from the time of first delivery of the request for the notation of the lien or encumbrance upon the certificate of title by either the department or the county clerk acting as agent for the department, as shown by its endorsements of the date of delivery on the document.

(d) The method provided in this section and § 55-3-125 of obtaining a lien or encumbrance upon a motor vehicle, mobile home, house trailer or other mobile structure, whether or not taxed as real property, subject to the provisions of chapters 1-6 of this title relative to the issuance of certificates of title, shall be exclusive except as to liens depending upon possession and the lien of the state for taxes established pursuant to title 67, chapter 1, part 14; provided, that §§ 66-24-101, 66-26-101, 66-26-105 and 66-26-110, or any other sections, shall not be construed to require the deposit, filing or other record whatsoever of a chattel mortgage, deed of trust conveyance intended to operate as a mortgage, trust receipt, or other similar instrument. It is the intent of this section that any mortgage, trust receipt or other similar instrument of indebtedness required by chapters 1-6 of this title shall be perfected by delivery and then noted upon the certificate of title only, and shall not be required to be made a public record elsewhere, except as expressly provided otherwise in § 47-9-311(d).

(e) With respect to implements of husbandry and special mobile equipment, the perfection of a security interest under chapters 1-6 of this title is not effective until the lienholder has complied with the provisions of applicable law that otherwise relate to the perfection of security interest in personal property, and any person who receives transfer of an interest in this equipment without knowledge of the certificate is not prejudiced by reason of its existence.

(f) (1) When a manufacturer's statement of origin or an existing certificate of title on a motor vehicle is unavailable, a first lienholder or the first lienholder's designee may file an application for motor vehicle temporary lien with the secretary of state. The filing fee for each application for motor vehicle temporary lien is ten dollars ($10.00). The filing of an application for motor vehicle temporary lien shall constitute constructive notice of the lien against the motor vehicle as described to creditors of the owner, subsequent purchasers and encumbrancers, except liens as are by law dependent upon possession.

(2) The constructive notice shall be effective from the time of the filing of the application for motor vehicle temporary lien as authorized in this subsection (f); provided, that the filing of a lien under this section by the lienholder and the payment of the fee shall in no way relieve any person of the obligation of paying the fee now required by law for filing a lien to be evidenced on a certificate of title of a motor vehicle.

(3) A lien filed under this subsection (f) shall automatically terminate after one hundred eighty (180) days or upon being perfected under other provisions of this section, whichever occurs first.

(4) Whenever a lienholder or the lienholder's designee files a lien under this subsection (f) and later under other provisions of this subsection (f), the lien shall be presumed to be perfected at the time of the earliest filing.

(5) The application for motor vehicle temporary lien shall be accompanied by the required filing fee, shall be on a form designed by the secretary of state, and shall contain the following information:

(A) Name and address of each debtor;

(B) Name and address of the first lienholder;

(C) Vehicle identification number of the motor vehicle;

(D) The date the instrument creating the lien was executed;

(E) The name, address and telephone number of the submitter;

(F) The name and address to whom acknowledgement of filing should be sent if other than the submitter; and

(G) Any other information that the secretary of state deems necessary for the administration of this part.

(6) Upon request of any person, the secretary of state may issue a certificate showing whether there is on file, on the date stated therein, any presently effective liens naming a particular debtor, giving the date and hour of filing of each effective lien, and the vehicle identification number and the name of the lienholder. The fee for this certificate shall be ten dollars ($10.00). Upon request, the secretary of state shall furnish a copy of any filed lien for a uniform fee of one dollar ($1.00) per page.

(7) The secretary of state has the power reasonably necessary to perform the duties required of the secretary of state by this subsection (f), including, without limitation, the power to promulgate necessary and appropriate rules and regulations consistent with this subsection (f), and the power to destroy any documents filed under this subsection (f) two hundred seventy (270) days after the filing of the documents.

(8) Notwithstanding any law to the contrary, the fees collected by the secretary of state under this subsection (f) shall be retained by the secretary of state to offset costs associated with the administration and continued improvement of the secretary of state's recordkeeping functions.

(9) The lienholder listed on an application for motor vehicle temporary lien may correct the application filed with the secretary of state if the application contains an incorrect statement by filing articles of correction. The application shall be corrected in a manner established by the secretary of state and on a form designed by the secretary of state. The articles of correction shall provide the registration number of the application to be corrected. The filing fee to file articles of correction shall be ten dollars ($10.00). The articles of correction are effective on the effective time and date of the application they correct except as to persons relying on the uncorrected application and adversely affected by the correction. As to those persons, the effective date is the date the articles of correction are filed.

(10) In addition to the fees authorized in this subsection (f), the secretary of state is authorized to charge an online transaction fee to cover costs associated with processing payments for an application for motor vehicle temporary lien, articles of correction, and certificate requests submitted online.

(11) An application for motor vehicle temporary lien and articles of correction shall be rejected if they contain information that the secretary of state is unable to read or decipher.

(g) The comptroller of the treasury shall, as part of the review and/or audit of the office of the secretary of state, include the implementation and impact of subsection (f) and shall report its findings and recommendations regarding subsection (f) in such review and/or audit of the office of secretary of state.



§ 55-3-127 - Misdemeanors enumerated -- Failure to endorse or deliver certificate -- Discharge lien -- Report discharge of lien -- Transferees -- Sales and use tax -- Impoundment or abandonment of vehicles -- Endorsement of change in ownership on title or registration.

(a) It is a Class C misdemeanor for any person to fail or neglect to properly endorse or deliver any certificate of title to the department, a transferee, or other person lawfully entitled to the certificate of title.

(b) It is a Class C misdemeanor for any lienor, including a mortgagee or a vendor, to fail or neglect upon the discharge of the lien, mortgage or encumbrance, to properly discharge the lien in the manner provided for in this part and, if the certificate of title be in the lienor's possession, to fail to deliver the certificate to the person entitled to the certificate.

(c) It is a Class C misdemeanor for any lienor whose lien has been discharged to fail to report the discharge to the department within seventy-two (72) hours from the date of discharge by registered mail, return receipt demanded.

(d) It is a Class C misdemeanor for any transferor to fail or neglect to enter the transferee name on a properly endorsed certificate of title before delivery to the transferee.

(e) It is a Class C misdemeanor for any person to possess an executed certificate of title without the name of the transferee appearing on the certificate of title.

(f) Any person found to be in violation of subsection (d) or (e) shall be liable for the sales or use tax on the fair market value of the vehicle as is determined by reference to the most recent issue of an authoritative automotive pricing manual, such as the N.A.D.A. Official Used Car Guide, Southeastern Edition, or by an appraisal by a duly licensed motor vehicle dealer in the state, plus a twenty-five percent (25%) penalty.

(g) Any person found to be in possession of a vehicle with an improperly assigned title which fails to identify the transferee must immediately establish ownership of the vehicle, register the vehicle and pay the required tax and penalty. The vehicle will be impounded by state or local law enforcement officials until the person in possession can prove ownership or until the rightful owner is located. In the event the rightful owner cannot be established within thirty (30) days, the vehicle will be deemed abandoned and will be disposed of by the commissioner of safety.

(h) Insurance companies authorized to underwrite policies on motor vehicles as a result of a paid claim are authorized to endorse change in ownership on the certificate of title or registration without obtaining a new certificate of title or registration or registering with the department for sales and use tax purposes.



§ 55-3-138 - Manufactured home affixed to real property.

(a) If a manufactured home is affixed to a parcel of real property, as provided in the affidavit of affixation, and the legal ownership of the manufactured home and real property is identical, upon the recording of the affidavit of affixation as provided in subsection (c), the owner shall surrender the certificate of the title or the manufacturer's statement or certificate of origin of the manufactured home to the department for cancellation by providing the following documentation:

(1) (A) The certificate of the title to the manufactured home, or each separate certificate of title if the manufactured home consists of more than one (1) unit, duly endorsed or otherwise showing the release of any lienholders noted on the certificate of title;

(B) If the manufactured home is a new home not covered by a certificate of title, the manufacturer's statement or certificate of origin; or

(C) If the manufactured home is not covered by a certificate of title and the owner of the manufactured home, after diligent search and inquiry, is unable to produce the original manufacturer's certificate of origin for the manufactured home, a statement to that effect in the affidavit of affixation;

(2) A copy of the deed or other instrument of conveyance of legal ownership to the real property to which the manufactured home has become affixed conveying a fee simple or other legal ownership interest in the subject real property and that has been certified by the office of the register of deeds of the county in which the real property is located; and

(3) A certified copy of an affidavit of affixation executed by all persons who have such a legal ownership interest in the manufactured home and the real property to which the manufactured home has become affixed stating that the manufactured home is affixed to the real property described in the deed or other instrument that has been duly recorded in the office of the register of deeds of the county in which the real property and manufactured home are located.

(b) (1) The affidavit of affixation shall be a separate document and shall contain the following information:

(A) The names of all of the legal owners of the manufactured home and real property to which the manufactured home has become affixed;

(B) The year built, manufacturer's name, model name or model number, serial number, length and width of the manufactured home;

(C) The physical address of the real property to which the manufactured home has become affixed;

(D) The legal description of the real property to which the manufactured home has become affixed;

(E) A statement that the manufactured home is to be taxed as an improvement to the real property;

(F) A statement that:

(i) The manufactured home is covered by a certificate of title that the owner shall surrender to the department;

(ii) The manufactured home is covered by a manufacturer's statement or certificate of origin that the owner shall surrender to the department; or

(iii) The manufactured home is not covered by a certificate of title and the owner of the manufactured home, after diligent search and inquiry, is unable to produce the original manufacturer's certificate of origin for the manufactured home;

(G) The name and mailing addresses of any lienholders holding consensual security interests in the manufactured home or whose liens have been noted upon any certificate of title covering the manufactured home;

(H) A statement that:

(i) All permits required by applicable governmental authorities have been obtained;

(ii) The foundation system for the manufactured home complies with all laws, rules, regulations and codes and manufacturer's specifications applicable to the manufactured home becoming a permanent structure upon the real property; and

(iii) The wheels and axles have been removed;

(I) A statement that the manufactured home is permanently connected to a septic or sewer system and other utilities such as electricity, water and gas;

(J) A statement of the preparer of the affidavit of affixation as required by § 66-24-115 or any successor statute; and

(K) Due acknowledgement of the signature of each affiant as required by title 66, chapter 22 or any successor statute.

(2) Any affidavit of affixation containing the information in subdivision (b)(1) shall be recorded by the appropriate county register of deeds. A copy of the affidavit shall be filed with the assessor of property in order to assist in locating and identifying the manufactured home for property tax purposes.

(c) Recordation of the affidavit of affixation containing the terms in subsection (b) shall be prima facie evidence that the manufactured home has become affixed to the real property as an improvement to real property and shall satisfy the requirements of 11 U.S.C. § 1322(b)(2), or any successor statute, to the extent the manufactured home constitutes the owner's principal residence.

(d) The affidavit of affixation required pursuant to this section shall be in substantially the following form:

Click here to view form



§ 55-3-139 - Reissue of canceled certificate of title to manufactured home.

If the legal owner of a manufactured home, and the real property to which the manufactured home has become affixed, desires a canceled certificate of title to be reissued, the legal owner shall:

(1) Reapply for a new certificate pursuant to this chapter;

(2) Provide an abstract of land title showing legal ownership of the manufactured home and real property along with any mortgages recorded upon the real property;

(3) For every lienholder listed on the abstract of land title, provide a lien release as to the manufactured home or lienor's statement that such lien is to be recorded on the face of the certificate of title for the manufactured home; and

(4) Pay the required fee for the certificate of title for the manufactured home or for each component unit.



§ 55-3-140 - Title to replica model custom-built car.

Title to a custom-built car for which no certificate of title has ever been issued by the division may be titled as the make, model and year of the manufactured motor vehicle that the custom-built car most closely resembles; provided, however, that the car is intended to replicate the make, model and year of the manufactured vehicle; and provided further, that the title clearly identifies the custom-built car as a replica.






Part 2 - Wrecked, Damaged, Dismantled or Rebuilt Motor Vehicles

§ 55-3-201 - Owner dismantling or wrecking vehicle to return evidences of title -- Rebuilt motor vehicles -- Application for new certificate of title.

(a) Any owner dismantling or wrecking any registered vehicle shall immediately forward to the department the certificate of title issued to the owner for the vehicle, but may retain the certificate of registration and registration plates for the purpose of transferring the certificate of registration and registration plates to any other motor vehicle as provided in § 55-4-101.

(b) Any person, who has rebuilt a motor vehicle for which the certificate of title or other ownership documents have been surrendered and a salvage title, flood title, or nonrepairable vehicle certificate has been issued in accordance with the rules promulgated by the department, prior to the sale of the vehicle to another, shall make application to the local county clerk or directly to the department for a new certificate of title. The application for certificate of title shall be supported by the salvage title and evidence of ownership and reconstruction satisfactory to the commissioner. The person rebuilding or having a motor vehicle rebuilt may apply for a certificate of title.



§ First - of 2 versions of this section

55-3-202. Records of motor vehicle dismantler and recycler or scrap metal processor -- Requirements -- Violations and penalties. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) (1) Any motor vehicle dismantler and recycler required to be licensed pursuant to § 55-17-109, or scrap metal processor as defined in § 55-3-211, who purchases motor vehicles for parts, dismantling or scrap, shall maintain a record for three (3) years, in the form the commissioner prescribes, of every vehicle bought or sold, dismantled, or exchanged or received by the dismantler and recycler or scrap metal processor, for sale, exchange, or dismantling.

(2) The purchasing dismantler and recycler or scrap metal processor shall also require the seller of the vehicle to provide proof of ownership by showing the vehicle title. A copy of the title presented shall be maintained for each vehicle purchased and shall become a part of the record maintained pursuant to subdivision (a)(1).

(b) (1) (A) Notwithstanding any provisions of this title to the contrary, any motor vehicle dismantler and recycler or scrap metal processor who purchases a motor vehicle solely for parts, dismantling or scrap that is twelve (12) years or older may purchase the motor vehicle without seeing and obtaining a copy of the title to the vehicle if the motor vehicle dismantler and recycler or scrap metal processor does not crush or shred the vehicle for a period of three (3) business days, including the date of purchase, and if the following information is obtained by the buyer and maintained as a part of the record required by subdivision (a)(1) for three (3) years:

(i) The name, address, and national motor vehicle title information system identification number of the motor vehicle dismantler and recycler or scrap metal processor;

(ii) The name, initials, or other identification of the individual entering the information;

(iii) The date of the transaction;

(iv) A description of the motor vehicle, including the make and model to the extent practicable;

(v) The vehicle identification number (VIN) of the vehicle to the extent practicable;

(vi) The license plate number of any vehicle transporting the motor vehicle being sold;

(vii) The amount of consideration given for the vehicle;

(viii) A written statement signed by the seller, or the seller's agent, certifying that the seller, or the seller's agent, has the lawful right to sell the motor vehicle;

(ix) The name and address of the person from whom the vehicle is being purchased; and

(x) A photocopy or electronic scan of a valid driver license of the seller or seller's agent of the motor vehicle, or in lieu of the photocopy or scan of the valid driver license, any other identification card containing a photograph of the seller as issued by any state or federal agency of the United States. If the buyer has a copy of the seller's photo identification on file, the buyer may reference the photo identification on file without making a separate photocopy for each transaction.

(B) If the seller does not show the motor vehicle title or provide the information prescribed in subdivision (b)(1)(A), the motor vehicle dismantler and recycler or scrap metal processor shall not complete the transaction.

(2) The general assembly intends by this subsection (b) to occupy and preempt the entire field of legislation related to the age of the vehicle which a motor vehicle dismantler and recycler or scrap metal processor may purchase without seeing and obtaining a copy of the title to the vehicle and the three-day waiting period prior to crushing or shredding the vehicle when a title is not presented to the dismantler or recycler in accordance with subdivision (b)(1)(A).

(c) Any person who knowingly violates this section, or any person who falsifies the statement required under subsection (b), commits a Class A misdemeanor. A court of competent jurisdiction may also order a defendant seller under this section to make restitution to the motor vehicle dismantler and recycler or scrap metal processor for any damage or loss caused by the defendant seller arising out of an offense committed by the defendant seller, including attorney's fees.

(d) Any motor vehicle used to transport a motor vehicle illegally sold under this section shall be subject to seizure and forfeiture by any law enforcement officer authorized to effectuate an arrest. The seizure and forfeiture shall be conducted in accordance with the procedure set out in title 40, chapter 33, part 2.

(e) The records required to be maintained by this section shall be open to inspection by a representative of the commissioner's office or a law enforcement officer, or both, during reasonable business hours.

(f) As used in this section, "motor vehicle" shall not include motor vehicles that have been flattened, crushed, baled or logged and sold for purposes of scrap metal only.

[Effective until June 30, 2017.]

(g) (1) In addition to any other fees required by this title or title 62, chapter 9, each motor vehicle dismantler and recycler required to be licensed pursuant to § 55-17-109 shall pay a biennial fee of five hundred dollars ($500) to the Tennessee motor vehicle commission accompanying each application for licensure or renewal of a motor vehicle dismantler and recycler license. Prior to the close of each fiscal year, all fees collected pursuant to this subsection (g), less any expenses associated with the collection and processing of such payments by the Tennessee motor vehicle commission, which shall be retained by the Tennessee motor vehicle commission to pay for the receipt and administration of this fee, including payment of any administrative cost back to the regulatory boards division, shall be transferred to the general fund for the implementation and administration of the reporting systems required to comply with this section.

(2) This subsection (g) shall expire as of June 30, 2017, and be of no force or effect after June 30, 2017.



§ Second - of 2 versions of this section

55-3-202. Records of motor vehicle dismantler and recycler or scrap metal processor -- Requirements -- Violations and penalties. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) (1) Any motor vehicle dismantler and recycler required to be licensed pursuant to § 55-17-109 or scrap metal processor as defined in § 55-3-211, who purchases motor vehicles for parts, dismantling, or scrap, shall, notwithstanding the requirements of title 62, chapter 9, be governed by this section with respect to those purchases, and shall maintain a record for three (3) years, in the form the commissioner prescribes, of every vehicle bought, sold, dismantled, exchanged, or received by the motor vehicle dismantler and recycler or scrap metal processor.

(2) The purchasing motor vehicle dismantler and recycler or scrap metal processor shall also require the seller of the vehicle to provide proof of ownership by providing a properly endorsed vehicle title. The title provided shall be securely maintained for each vehicle purchased, shall become a part of the record maintained pursuant to subdivision (a)(1), and shall be canceled by the department of revenue pursuant to subdivision (h)(2).

(b) (1) (A) Notwithstanding any provisions of this title to the contrary, any motor vehicle dismantler and recycler or scrap metal processor, who purchases a motor vehicle that is twelve (12) years or older solely for parts, dismantling, or scrap, may purchase the motor vehicle without seeing and obtaining the title to the vehicle if the motor vehicle dismantler and recycler or scrap metal processor does not dismantle, crush, or shred the vehicle for a period of three (3) business days, including the date of purchase, and if the following information is obtained by the buyer and maintained as a part of the record required by subdivision (a)(1):

(i) The name, address, and National Motor Vehicle Title Information System (NMVTIS) identification number of the motor vehicle dismantler and recycler or scrap metal processor;

(ii) The name, initials, or other identification of the individual entering the information;

(iii) The date of the transaction;

(iv) A description of the motor vehicle, including the make and model to the extent practicable;

(v) The vehicle identification number (VIN) of the vehicle to the extent practicable;

(vi) The license plate number of any vehicle transporting the motor vehicle being sold;

(vii) The amount of consideration given for the vehicle;

(viii) A written statement signed by the seller, and the seller's agent, if applicable:

(a) Certifying that the seller, and the seller's agent, if applicable, have the lawful right to sell the motor vehicle;

(b) Certifying that the vehicle is not subject to any security interest or lien;

(c) Acknowledging that a person who falsifies any information contained in the written statement is subject to criminal sanctions and restitution for losses incurred as a result of the sale of a vehicle based on falsified information contained in the statement; and

(d) Certifying that the vehicle shall never be titled again and shall be dismantled or destroyed;

(ix) The name, address, and the right thumbprint impression of the person from whom the vehicle is being purchased. However, if taking the right thumbprint is not possible, the left thumbprint or another fingerprint impression shall suffice;

(x) A photocopy or electronic scan of a valid driver license of the seller, and the seller's agent, if applicable, of the motor vehicle, or in lieu of the photocopy or scan of the valid driver license, any other identification card containing a photograph of the seller as issued by any state or federal agency of the United States. If the buyer has a copy of the seller's photo identification on file, the buyer may reference the photo identification on file without making a separate photocopy for each transaction; and

(xi) Proof confirming that the motor vehicle dismantler and recycler or scrap metal processor has reported the vehicle to the department of revenue in accordance with subsection (c) within twenty-four (24) hours, not counting weekends or legal holidays, of the close of business of the day the vehicle was received.

(B) If the seller does not provide the motor vehicle title or provide the information prescribed in subdivision (b)(1)(A), the motor vehicle dismantler and recycler or scrap metal processor shall not complete the transaction.

(2) The general assembly intends by this subsection (b) to occupy and preempt the entire field of legislation related to the age of the vehicle which a motor vehicle dismantler and recycler or scrap metal processor may purchase without seeing and obtaining the title to the vehicle and the three-day waiting period prior to dismantling, crushing, or shredding the vehicle when a title is not provided to the dismantler or recycler in accordance with subdivision (b)(1)(A).

(c) Any motor vehicle dismantler and recycler required to be licensed pursuant to § 55-17-109 or scrap metal processor as defined in § 55-3-211, who purchases a vehicle for scrap or parts, shall submit to the department of revenue any information in a format as is necessary to satisfy the requirement for reporting information to the National Motor Vehicle Title Information System (NMVTIS) in accordance with rules adopted by the United States department of justice in 28 C.F.R. 25.56, within twenty-four (24) hours, not counting weekends or legal holidays, of the close of business of the day the vehicle was received. The department shall report such information to NMVTIS on behalf of the motor vehicle dismantler and recycler or scrap metal processor.

(d) (1) It is a Class A misdemeanor, subject to a minimum fine of one thousand dollars ($1,000), for any person to:

(A) Knowingly violate this section;

(B) Knowingly fail to report as required under subsection (c);

(C) Falsify the statement required under subsection (b);

(D) Knowingly falsify the certification required under subsection (g); or

(E) Knowingly sell a vehicle which is the subject of any security interest or lien.

(2) Actions to impose the penalties under this subsection (d) may be brought by any local or state law enforcement agency, district attorney, or by the attorney general and reporter in any court of competent jurisdiction.

(3) (A) One-half (1/2) of the monies generated from the penalties under this subsection (d) shall be deposited in the general fund.

(B) The remaining one-half (1/2) of the monies generated from the penalties under this subsection (d) shall be deposited:

(i) In the general fund of the municipality if the suit was brought in a municipal court;

(ii) In the general fund of the county if the suit was brought in the court of a county; or

(iii) To the appropriate state law enforcement agency, if the suit was brought by any county, state, or municipal law enforcement agency.

(4) Monies generated from the penalties under this subsection (d) shall be used only for the enforcement, investigation, prosecution, and training related to violations of this section, auto thefts, or motor vehicle related crimes.

(5) A court of competent jurisdiction shall also order a seller under this section to make restitution to the owner or lienholder, and to the motor vehicle dismantler and recycler or scrap metal processor, for any damage or loss caused by the seller arising out of an offense committed by the seller, including attorney's fees.

(e) Any motor vehicle used to transport a motor vehicle illegally sold under this section shall be subject to seizure and forfeiture by any law enforcement officer authorized to effectuate an arrest. The seizure and forfeiture shall be conducted in accordance with the procedure set out in title 40, chapter 33, part 1.

(f) The records required to be maintained by this section shall be open to inspection by a representative of the commissioner's office or a law enforcement officer, or both, during reasonable business hours.

(g) As used in this section, "motor vehicle" or "vehicle" does not include motor vehicles or vehicles that have been reported to the National Motor Vehicle Title Information System (NMVTIS) and have been flattened, crushed, baled, or logged, such that the motor vehicle or vehicle is less than fifty percent (50%) of its original volume, is no longer the motor vehicle as described by the certificate of title, and is sold for purposes of scrap metal only. The seller of the material shall certify to the scrap metal processor purchasing the material that all vehicles crushed in this manner and included in the sale have been properly reported to the department of revenue or the National Motor Vehicle Title Information System (NMVTIS).

(h) (1) The department of revenue shall verify within twenty-four (24) hours of receipt of the information reported pursuant to subsection (c) whether or not the motor vehicle reported pursuant to subsection (c) has been reported stolen. The department of revenue may develop a method to allow a person subject to this section to verify at the time of the transaction, through the use of the Internet, at no cost, that the vehicle has not been reported stolen, and that also allows for the department of revenue's response to be printed and retained by the person making the request. Within ninety (90) days of the development of such system, its use by any motor vehicle dismantler and recycler required to be licensed pursuant to § 55-17-109 or scrap metal processor as defined in § 55-3-211, who purchases a vehicle for scrap or parts, shall become mandatory. One (1) of the following shall apply following the department of revenue's response:

(A) If the department of revenue confirms that the motor vehicle has been reported stolen, the motor vehicle dismantler and recycler or scrap metal processor shall notify the appropriate local law enforcement agency of the current location of the vehicle and the identifying information of the person selling the vehicle; or

(B) If the department of revenue confirms that the motor vehicle has not been stolen, the motor vehicle dismantler and recycler or scrap metal processor may proceed with the transaction and shall not be held criminally or civilly liable if the motor vehicle later turns out to be a stolen vehicle, unless the motor vehicle dismantler and recycler or scrap metal processor had knowledge that the motor vehicle was a stolen vehicle or failed to comply with the requirements of subsection (a) or (b).

(2) The department of revenue shall enter a cancellation on the title record for the motor vehicle.

(3) If the department of revenue has not received information from a federal, state, or local department or independent source that a vehicle has been reported as stolen it will continue to check against the National Crime Information Center (NCIC) for a period of thirty (30) days. If the vehicle is not reported as stolen, any person damaged shall not have a cause of action against the department of revenue's vehicle services division.

(4) The department of revenue is authorized to comply with some or all of its responsibilities in this section through a contract with a United States department of justice approved third-party data consolidator, pursuant to 28 C.F.R. Part 25.

[Effective until June 30, 2017]

(i) (1) In addition to any other fees required by this title or title 62, chapter 9, each motor vehicle dismantler and recycler required to be licensed pursuant to § 55-17-109 shall pay a biennial fee of five hundred dollars ($500) to the Tennessee motor vehicle commission accompanying each application for licensure or renewal of a motor vehicle dismantler and recycler license. Prior to the close of each fiscal year, all fees collected pursuant to this subsection (i), less any expenses associated with the collection and processing of such payments by the Tennessee motor vehicle commission, which shall be retained by the Tennessee motor vehicle commission to pay for the receipt and administration of this fee, including payment of any administrative cost back to the regulatory boards division, shall be transferred to the general fund for the implementation and administration of the reporting systems required to comply with this section.

(2) This subsection (i) shall expire as of June 30, 2017, and be of no force or effect after June 30, 2017.



§ 55-3-207 - Rebuilt motor vehicles -- Applications for certificate of title and registration.

(a) The department is authorized to accept applications for rebuilt certificates of title that are supported by a salvage title and other evidence of reconstruction as is required, without the applicant first submitting this evidence through one (1) of the county clerks. In these instances, there shall be an additional five-dollar issuance fee charged for processing.

(b) Persons applying for both a certificate of title and registration must do so through the appropriate county clerk.



§ 55-3-208 - Rebuilt motor vehicles -- Inspections -- Certification.

(a) Prior to the issuance of a rebuilt certificate of title for a vehicle on which a salvage title has been issued, a representative of the department shall inspect the vehicle at a place and time to be designated by the commissioner. The person inspecting the vehicle shall certify the identity of the vehicle. The inspection shall include bills of sale, identification of source of parts used, and an affidavit by the applicant that the vehicle has been repaired in accordance with manufacturer's requirements and department rules. The commissioner, for good cause shown, may waive the inspection requirement for any given vehicle or particular class of vehicle. The commissioner, if the commissioner determines that a vehicle inspection is unsatisfactory or that the requirements of this section have not been met, shall refuse to issue a certificate of title of any kind on such motor vehicle.

(b) The commissioner, or representative of the department, shall have all powers and authority granted under § 55-5-108(a) to inspect at any time during regular business hours any vehicle for which a permit to dismantle has been issued under this section and §§ 55-3-120(c), 55-3-201(b), 55-3-207 and 55-3-209 in order to determine the source of the vehicle and parts.

(c) (1) In addition to the fee required by § 55-3-207, the commissioner shall charge a reasonable fee not to exceed seventy-five dollars ($75.00) for each conversion of a vehicle salvage document to a rebuilt title in an amount calculated to cover the cost of adequate staffing and other operation costs of a program to enforce the motor vehicle title and salvage laws and anti-theft inspection of rebuilt vehicles.

(2) There shall be a unit established called the anti-theft unit whose primary function shall be as outlined in subdivision (c)(1).

(3) Notwithstanding any law to the contrary, all moneys collected pursuant to this subsection (c) shall be deposited in the state general fund and credited to a separate account for the cost of operating this program.

(4) Disbursements from this account shall be made solely for the purpose of defraying expenses incurred in the implementation and enforcement of the program.

(5) None of these expenses shall be paid from any other state funds.

(6) Funds remaining in the account at the end of any fiscal year shall not revert to the general fund but shall remain available for expenditure in accordance with law.



§ 55-3-209 - Rebuilt motor vehicles -- Vehicles reconstructed out of state.

Sections 55-3-120(c), 55-3-201(b), 55-3-207, 55-3-208, 55-3-211 and 55-3-212 apply equally to vehicles reconstructed out of state and sought to be titled in this state.



§ 55-3-210 - Water damaged motor vehicles -- Certificate of title.

There shall be a brand affixed to a certificate of title issued by the department for a motor vehicle which has sustained substantial water damage.



§ 55-3-211 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Flood vehicle" means any passenger motor vehicle which has sustained substantial water damage as determined by departmental rules and regulations. Disclosure that a passenger motor vehicle has become a flood vehicle shall be made at the time of transfer of ownership, and the next certificate of title issued after the transfer shall be conspicuously labeled with the word "Flood" across the front;

(2) "Methamphetamine vehicle" means any motor vehicle subject to registration and certificate of title provisions that has been impounded by a law enforcement agency based on a charge of manufacture of methamphetamine on or within the vehicle and determined to be contaminated pursuant to the standards developed pursuant to title 68, chapter 212, part 5, and for which the department has received a notice of motor vehicle impoundment for manufacture of methamphetamine pursuant to § 55-3-213. Disclosure that a motor vehicle has become a methamphetamine vehicle shall be made upon the department's receipt of such notice by issuance of a new certificate of title conspicuously labeled with the language "Methamphetamine Vehicle" across the front. Upon any subsequent transfer of ownership, the next certificate of title issued after the transfer shall be conspicuously labeled with the language "Methamphetamine Vehicle" across the front;

(3) "Nonrepairable vehicle" means any passenger motor vehicle which is incapable of safe operation for use on roads or highways and which has no resale value except as a source of parts or scrap only or which the owner irreversibly designates as a source of parts or scrap. "Nonrepairable vehicle" includes, but is not limited to, any passenger motor vehicle which has sustained salt water damage as a result of salt water entering the passenger compartment. A nonrepairable vehicle shall be issued a nonrepairable vehicle certificate and shall never again be titled or registered;

(4) "Nonrepairable vehicle certificate" means a passenger motor vehicle ownership document issued by the state to the owner of a nonrepairable vehicle. Ownership of the passenger motor vehicle may only be transferred two (2) times on a nonrepairable vehicle certificate. A passenger motor vehicle for which a nonrepairable vehicle certificate has been issued can never be titled or registered for use on roads or highways. A nonrepairable vehicle certificate shall be conspicuously labeled with the word "Nonrepairable" across the front;

(5) "Passenger motor vehicle" means any vehicle driven or drawn by mechanical power manufactured primarily for use on the public streets, roads and highways that is ten (10) model years old or less, including a multipurpose passenger vehicle or light duty truck when that vehicle or truck is rated at not more than nine thousand pounds (9,000 lbs.) gross vehicle weight, except that "passenger motor vehicle" does not include a motorcycle;

(6) "Rebuilt title" means the passenger motor vehicle ownership document issued by the state to the owner of a rebuilt vehicle. Ownership of the passenger motor vehicle may be transferred on a rebuilt title, and a passenger motor vehicle for which a rebuilt title has been issued may be registered for use on the roads and highways. A rebuilt title shall be conspicuously labeled with the words "Rebuilt Vehicle -- Anti-theft Inspections Passed" across the front;

(7) "Rebuilt vehicle" means any passenger motor vehicle which was previously issued a salvage title; has passed state anti-theft inspections; was issued an affidavit pursuant to § 55-3-208 that the passenger motor vehicle was rebuilt to required standards; has been issued a certificate indicating that the passenger motor vehicle has passed the required anti-theft inspections; and has a decal stating "Rebuilt Vehicle -- Anti-theft Inspections Passed" affixed to the driver's door jamb;

(8) "Salvage title" means a passenger motor vehicle ownership document issued by the state to the owner of a salvage vehicle. Ownership of the passenger motor vehicle may be transferred on a salvage title; however, a passenger motor vehicle for which a salvage title has been issued shall not be registered for use on the roads or highways unless it has been issued a rebuilt title. A salvage title shall be conspicuously labeled with the word "Salvage" across the front;

(9) (A) "Salvage vehicle" means any passenger motor vehicle which has been wrecked, destroyed, or damaged to the extent that the total estimated or actual cost of parts and labor to rebuild or reconstruct the passenger motor vehicle to its pre-accident condition and for legal operation on the roads or highways exceeds seventy-five percent (75%) of the retail value of the passenger motor vehicle, as set forth in a current edition of any nationally recognized compilation (to include automated databases) of retail values;

(B) The value of repair parts for purposes of this subdivision (9) shall be determined by using the current published retail cost of the repair parts to be used in the repair, or in the absence of a published retail cost the reasonable and customary cost in the community where repair parts are purchased;

(C) The labor cost of repairs for purposes of this subdivision (9) shall be computed by using the hourly labor rate and time allocations that are reasonable and customary in the automobile repair industry in the community where the repairs are performed;

(D) "Salvage vehicle" also includes, without regard to whether such passenger motor vehicle meets the seventy-five percent (75%) threshold specified in the first sentence, any passenger motor vehicle whose owner may wish to designate as a salvage vehicle by obtaining a salvage title, without regard to the extent of the passenger motor vehicle's damage and repairs. This designation by the owner shall not impose on the insurer of the passenger motor vehicle or on an insurer processing a claim made by or on behalf of the owner of the passenger motor vehicle any obligations or liabilities; and

(10) "Scrap metal processor" means any person who is engaged in the business of buying nonrepairable vehicles, automotive parts, or other metallic material by weight to process this material into scrap metal for remelting purposes; which utilizes machinery and equipment for processing ferrous and nonferrous metallic scrap into prepared grades; and whose principal product is metallic scrap.



§ 55-3-212 - Disclosure of motor vehicle's previous titling as "salvage," etc. -- Written notice to buyer.

(a) For any passenger motor vehicle, the ownership of which is transferred on or after October 1, 1996, the department shall disclose in writing on the certificate of title whenever records readily accessible to the state indicate that the passenger motor vehicle was previously issued a title that bore any word or symbol signifying that the vehicle was "salvage," "unrebuildable," "parts only," "scrap," "junk," "nonrepairable," "reconstructed," "rebuilt," or any other symbol or word of like kind, or that it has been damaged by flood.

(b) (1) The department shall indicate on the face of the title or certificate for a passenger motor vehicle, as applicable, if the passenger motor vehicle is a salvage vehicle, a nonrepairable vehicle, a rebuilt vehicle, or a flood vehicle.

(2) Information concerning a passenger motor vehicle's status as a salvage, nonrepairable, rebuilt, or flood vehicle shall also be conveyed on any subsequent title, including a duplicate or replacement title, for the passenger motor vehicle issued by the original titling state or any other state.

(3) The title documents, the rebuilt anti-theft inspection certificate, the decal stating "Rebuilt Vehicle -- Anti-theft Inspections Passed," and the issuing system shall meet security standards minimizing the opportunities for fraud.

(4) The certificate of title shall include the passenger motor vehicle make, model, body type, year, odometer disclosure, and vehicle identification number.

(5) A passenger motor vehicle designated as nonrepairable shall be issued a nonrepairable vehicle certificate and shall not be retitled.

(6) (A) A passenger motor vehicle owner submitting a vehicle for an anti-theft inspection shall be required to provide a completed document identifying the vehicle's damage prior to being repaired, a list of replacement parts used to repair the vehicle, and proof of ownership of the replacement parts, as may be evidenced by bills of sale, invoices or, if these documents are not available, other proof of ownership for the replacement parts. The owner shall submit in writing under penalty of perjury that the information in the declaration is complete and accurate, and, to the best of the owner's knowledge, no stolen parts were used during the construction or reconstruction of the motor vehicle.

(B) Any passenger motor vehicle or any major part or major replacement part required to be marked under 49 U.S.C. § 33102 of the Motor Vehicle Information and Cost Savings Act having a mark or vehicle identification number that has been illegally altered, defaced, or falsified, and that cannot be identified as having been legally obtained through bills of sale, invoices, or other ownership documentation, shall be contraband and subject to seizure.

(7) No duplicate or replacement title shall be issued unless the word "duplicate" is clearly marked on its face.

(8) (A) If an insurance company is not involved in a damage settlement involving a salvage vehicle or a nonrepairable vehicle, the passenger motor vehicle owner must apply for a salvage title or nonrepairable vehicle certificate, whichever is applicable, before the passenger motor vehicle is repaired or the ownership of the passenger motor vehicle is transferred, but in any event within thirty (30) days after the passenger motor vehicle is damaged.

(B) (i) If an insurance company, pursuant to a damage settlement, acquires ownership of a passenger motor vehicle that has incurred damage requiring the vehicle to be titled as a salvage vehicle, nonrepairable vehicle, or flood vehicle, the insurance company either must notify the department electronically or on documents prescribed by the department for purposes of evidencing the insurance company in the ownership chain of title or, alternatively, must apply for a salvage title or nonrepairable vehicle certificate within fifteen (15) days after the title is properly assigned by the owner to the insurance company, and delivered to the insurance company with all liens released.

(ii) Notwithstanding this or any other law to the contrary, if an insurance company acquires ownership of a passenger motor vehicle under the circumstances described in this subdivision (b)(8) and then sells the vehicle, then these transactions shall be exempt from sales and use tax liability to the same extent the transactions were exempt from such liability prior to October 1, 1996. If the vehicle does not meet or exceed the definition of a "salvage vehicle," "nonrepairable vehicle" or "flood vehicle," the insurance company is authorized to endorse change in ownership on the certificate of title as follows:

(a) With regard to a motor vehicle that is sold "as is" without repairs, change in ownership may be endorsed on the certificate of title without:

(1) Obtaining a new certificate of title; or

(2) Registering with the department for sales and use tax purposes; and

(b) With regard to a motor vehicle which is sold after repair, the insurance company must first obtain a certificate of title in its name, unless the transfer is to a licensed dealer or to the insured, in which cases the procedure set forth in subdivision (1) shall apply.

(C) If an insurance company does not assume ownership of its insured's passenger motor vehicle that has incurred damage requiring the vehicle to be titled as a salvage vehicle or nonrepairable vehicle, the insurance company shall:

(i) Notify the insured of the insured's obligation to apply for a salvage title or nonrepairable vehicle certificate for the passenger motor vehicle and notify the department that a salvage title or nonrepairable vehicle certificate should be issued for the vehicle; or

(ii) Withhold payment of the claim until the insured applies for a salvage title or nonrepairable vehicle certificate.

(D) If a leased passenger motor vehicle incurs damage requiring the vehicle to be titled as a salvage vehicle or nonrepairable vehicle, the lessor must apply for a salvage title or nonrepairable vehicle certificate within twenty-one (21) days after being notified by the lessee that the vehicle has been so damaged. The lessee of the vehicle shall inform the lessor that the leased vehicle has been so damaged within thirty (30) days after the occurrence of the damage.

(E) Any person acquiring ownership of a damaged passenger motor vehicle that meets the definition of a salvage or nonrepairable vehicle for which a salvage title or nonrepairable vehicle certificate has not been issued must apply for a salvage title or nonrepairable vehicle certificate, whichever is applicable. This application must be made before the vehicle is further transferred, but in any event, within thirty (30) days after ownership is acquired. This subdivision (b)(8)(E) shall not apply to a scrap metal processor that acquires a nonrepairable vehicle for the sole purpose of processing it into prepared grades of metallic scrap.

(F) No nonrepairable vehicle certificate shall be issued after two (2) transfers of ownership.

(G) (i) When a passenger motor vehicle has been flattened, baled, or shredded, whichever comes first, the title or nonrepairable vehicle certificate for the vehicle shall be surrendered to the state within thirty (30) days.

(ii) If the second transferee on a nonrepairable vehicle certificate is unequipped to flatten, bale or shred the vehicle, this second transferee must, at the time of final disposal of the vehicle, use the services of a professional automotive recycler properly licensed by the state or a scrap metal processor who is hereby authorized to flatten, bale or shred the vehicle and to effect the surrender of the nonrepairable vehicle certificate to the state on behalf of the second transferee.

(iii) Records shall be updated to indicate the destruction of this vehicle and no further ownership transactions for the vehicle will be permitted.

(iv) If Tennessee is not the state of origin of the title or nonrepairable vehicle certificate, then the department shall notify the state of origin of the surrender of the title or nonrepairable vehicle certificate and of the destruction of this vehicle.

(H) When a salvage title is issued, the department's records shall so note. There shall be no retitling for registration purposes or issuance of a rebuilt title for a passenger motor vehicle with a salvage title without a certificate of inspection, indicating that the vehicle has passed the required state anti-theft inspections. This item does not preclude the issuance of a new salvage title for a salvage vehicle after a transfer of ownership.

(I) After a passenger motor vehicle titled with a salvaged title has passed the required anti-theft inspections, the inspection official will affix a secure decal stating "Rebuilt Vehicle -- Anti-theft Inspections Passed" to the driver's door jamb of the vehicle and issue to the owner of the vehicle a certificate indicating that the passenger motor vehicle has passed the required anti-theft inspections. The decal must comply with the permanency requirements established by the department.

(J) The owner of a passenger motor vehicle titled with a salvage title may obtain a rebuilt title and vehicle registration by presenting to the department the salvage title, properly assigned, if applicable, together with the certificate that the vehicle has passed the anti-theft inspections. With this proper documentation and upon request, a rebuilt title and registration shall be issued to the owner. When a rebuilt title is issued, the department's records shall so note.

(9) A seller of a passenger motor vehicle that becomes a flood vehicle shall, at or prior to the time of transfer of ownership, give the buyer a written notice that the vehicle is a flood vehicle. At the time of the next title application for the vehicle, disclosure of the flood status shall be provided to the state with the properly assigned title and the word "Flood" shall be conspicuously labeled across the front of the new title.

(10) In the case of a leased passenger motor vehicle, the lessee, within fifteen (15) days of the occurrence of the event that caused the vehicle to become a flood vehicle, shall give the lessor written disclosure that the vehicle is a flood vehicle.

(c) The department is directed to develop electronic procedures in lieu of paper documents whenever these electronic procedures provide the same information, function, and security otherwise required by this section.

(d) A violation of this section is a Class A misdemeanor.



§ 55-3-213 - Notice of motor vehicle impoundment for manufacture of methamphetamine.

(a) Any law enforcement agency that impounds a motor vehicle due to the manufacture of methamphetamine on or within the motor vehicle, determined to be contaminated pursuant to the standards developed pursuant to title 68, chapter 212, part 5, shall submit a notice of motor vehicle impoundment for manufacture of methamphetamine to the department of revenue within thirty (30) days of such impoundment.

(b) A notice in a form substantially as follows is sufficient to comply with subsection (a):

Notice of Motor Vehicle Impoundment for Manufacture of Methamphetamine

Notice is hereby given that a motor vehicle has been impounded due to a charge of manufacture of methamphetamine on or within the vehicle. Such motor vehicle was seized at the location described below on ______________________

......................(date)

This motor vehicle has been impounded by _________________ pursuant to

......................(name of law enforcement agency)

Tennessee Code Annotated, § _________________.

Address of Motor Vehicle Seizure:

_________________________________

Name of Motor Vehicle Owner or Owners:

__________________________________

Registered Address:

__________________________________

Apartment or Unit Number (if applicable):

__________________________________

VIN:

__________________________________

Year, Make, Model and Color:

__________________________________

Name of Person and Agency Giving Notice:

__________________________________

Signature of Person Giving Notice:

__________________________________

Title/Position:

__________________________________

Date:

__________________________________.









Chapter 4 - Registration and Licensing of Motor Vehicles

Part 1 - General Provisions

§ 55-4-101 - Registration required before operation -- Application -- Issuance of registration and license plates -- Rules and regulations -- Temporary permit -- Transfer of registration when changing vehicles -- Fees -- Safety rules for homemade trailers.

(a) (1) As a condition precedent to the operation of any motor vehicle upon the streets or highways of this state, the motor vehicle shall be registered as provided in this chapter.

(2) The registration and the fees provided for registration shall constitute a privilege tax upon the operation of motor vehicles.

(b) (1) The commissioner shall be, and is constituted, the registrar of motor vehicles and, except as otherwise provided in chapters 1-6 of this title, every owner of a vehicle intended to be operated in this state and required by this chapter to be registered shall, before same is operated, apply to the department for the registration of, and the registration plates for, the vehicle.

(2) Notwithstanding subdivision (b)(1), any regularly licensed passenger motor vehicle that is not operated for hire and is owned by a nonresident who establishes residency in this state may be operated in this state for a period not to exceed thirty (30) days from the date that residency is established.

(c) Application for registration shall be made, in the manner prescribed by the commissioner on forms provided or approved by the department, to the county clerk of the county of the owner's residence or of a county wherein the vehicle is based or is to be operated, except that a nonresident may apply directly to the department for registration. Any applicant for registration under any allowance or requirement for the apportionment of the fee shall apply to the department.

(d) (1) (A) Upon finding the title to the vehicle or application for the title in order and all fees required under chapters 1-6 of this title duly tendered, the county clerk shall forward the application for registration and the proper fee to the department in the manner provided by law, and the department upon registering the vehicle shall issue or cause to be issued a registration certificate and license plate or plates to the owner; provided, that any person operating a vehicle under the terms of a bona fide lease agreement of not less than ninety (90) days' tenure may, with the written consent of the owner and other reasonable evidence of right to possession of the vehicle as the commissioner may require, apply to the department for, and be issued, registration and plate or plates thereunder.

(B) The lessee-registrant shall be deemed to be the lawful holder of the registration with all rights in and to it as may be provided under this chapter for owner-registrants, except that each application requiring the owner's consent to register shall be accompanied by a fee of two dollars ($2.00) in addition to other fees required by law.

(C) Any requirements in this title to the contrary notwithstanding, the commissioner is authorized to approve registrations and issue the certificates and plates thereunder, and the several county clerks are designated deputies to perform duties in connection with approving registrations and issuing certificates and plates as the commissioner may prescribe; provided, that the commissioner's authority to remove plates to a point of central distribution to the applicants for registration is limited to those issued for freight motor vehicles, other than farm trucks, in weight classes of eighteen thousand (18,000) or more pounds or for vehicles owned by nonresidents and other vehicles as may be registered under a proration program or like plan allowing the apportionment of fees; and provided further, that any clerk taking an application to be forwarded to the department shall likewise be entitled to the fee provided in § 55-6-101(a)(1).

(D) The commissioner is empowered to make all rules and regulations respecting the manner in which applications shall be made and the manner in which any application and fee shall be forwarded to the department.

(E) Notwithstanding any other law to the contrary, the commissioner has the authority to establish a procedure to accept electronically any and all remittances, titling and registration transactions.

(2) The commissioner shall not issue a registration for a vehicle based in a county that has been designated by the Tennessee air pollution control board to have a motor vehicle inspection and maintenance program in order to attain or maintain compliance with national ambient air quality standards, except in accordance with terms and conditions as are established in rules of the board.

(e) The department, in its discretion, may grant a temporary permit to operate a vehicle for which application for registration has been made, where the application is accompanied by the proper fee pending action upon the application by the department.

(f) The registration shall be valid from the time of issuance until the date provided for the annual expiration of registration, except it shall likewise expire upon the prior transfer of any interest by operation of law or otherwise in or pertaining to the vehicles so registered; provided, that upon the registration becoming void by reason of the transfer of ownership, the owner-registrant may, upon application to the department through the county clerk by surrender of the certificate and payment of a fee of one dollar ($1.00) plus the clerk's fee, register another vehicle for the unexpired portion under the same number and be issued a new certificate properly identifying the vehicle to which the license has been transferred. If the vehicle to be registered is of a weight or classification that requires the payment of a higher fee, the applicant must surrender both the certificate and the plate or plates to the clerk, and, upon payment of the amount being the difference between the fees required for the two (2) registrations as of that date, together with the one-dollar transfer fee and the clerk's fee, be issued a new certificate of registration and appropriate plate or plates. Further, it shall be allowable for one holding a license as an individual to submit it, under this subsection (f), in application for reassignment to a vehicle which this licensee holds by the entireties with the licensee's spouse. If a vehicle is permanently withdrawn from a proportionally registered fleet and a replacement vehicle is added to the fleet in the same calendar month, the replacement vehicle shall be considered fully registered as provided in this section if the vehicle is registered for a weight equal to or less than the vehicle permanently withdrawn or if the additional registration fee, one-dollar transfer fee, and clerk's fee are paid when the replacement vehicle is registered for a weight greater than the vehicle withdrawn. If a vehicle is permanently withdrawn from a proportionally registered fleet and is not replaced by another vehicle in the same calendar month, credit shall be allowed as follows:

(1) The credit shall be a sum equal to the amount paid with respect to such vehicle when it was first proportionally registered in the registration year, reduced by one-twelfth (1/12) for each calendar month or fraction of the calendar month elapsing since the beginning of the registration year;

(2) The credit may be applied against subsequent additions to the fleet or for other additional registration fees assessed; and

(3) In no event shall credit be allowed for fees beyond such registration year, nor shall any such amount be subject to refund.

(g) With the approval of the registrar, a license issued for a vehicle that has been destroyed or necessarily removed from service may be transferred to a replacement vehicle in the same manner and under the same conditions provided under this allowance for the reassignment of registration.

(h) (1) When the registrar has issued two (2) valid registrations for the same vehicle, title to which remains vested in the same person, the second registration being taken only for the purpose of qualifying it for operation under a lawful requirement for proration of the registration fee, a refund may be made of the unused portion of the fee paid for the first issued of the two (2) outstanding registrations, less ten dollars ($10.00). Surrender of both the first certificate of registration and the related license plate, and the submission of any other documentation as the registrar may require, is a prerequisite to the payment of the refund, that shall be proportionate to the number of full months remaining in the registration period when the second registration was taken.

(2) When the registrar has issued a valid registration for a vehicle to a lessee-registrant for the purpose of qualifying it for operation under a lawful requirement for proration of the registration fee, and the bona fide lease agreement pertaining to the vehicle is terminated, the lessee-registrant may transfer the license issued to a replacement vehicle in the same manner and under the same conditions provided under this allowance for the reassignment of registration, or surrender both the certificate of registration and relative license plate and any other documentation as the registrar may require to secure a refund of the unused portion of the fee paid, which shall be proportionate to the number of full months remaining in the registration period for which registration was issued; provided, that the annual license fee for the surrendered license plate is one hundred fifty dollars ($150) or more.

(i) (1) The registrant may surrender the certificate and plate or plates to the department through the county clerk in an application for a registration of some other class or classification for the same vehicle and be issued a new certificate for it, together with appropriate plate or plates, upon the payment of a fee of one dollar ($1.00) and the clerk's fee, and if the new registration requires a higher fee, that amount being the difference in the fees required for the two (2) registrations as of the date of application.

(2) Any person registering a motor vehicle under § 55-4-113, who during the registration year exchanges the original registration for a registration in a lesser class and subsequently desires to register the vehicle in the class of the original registration or some lesser class, may do so upon the payment of a fee of one dollar ($1.00) and the clerk's fee.

(3) In addition to this allowance for the reregistration of the vehicle by reason of some change in its use or design, it shall likewise be permissible for a vehicle to be reregistered, in the same class under the same license number, when the owner, an individual, makes an assignment to self and spouse for the purpose of establishing tenancy to the vehicle by the entireties.

(4) Application under this subsection (i), an exception to the requirement for an original registration, shall be made in the manner described in subdivisions (i)(1)-(3) except the fee shall be two dollars and fifty cents ($2.50) plus the clerk's fee.

(j) The reassignment of registrations as provided in this section shall be allowable among all classifications and, in computing a reassignment fee, the value of the registration being surrendered shall be determined by establishing that amount which would be the fee required for its issuance as of the date of the application for reassignment. Any law to the contrary notwithstanding, no fee shall be charged for the transfer of registration of any motor vehicle to any person acquiring title to the motor vehicle as a result of the death of the spouse of this person if application for transfer is made within one (1) year from the date of the spouse's death.

(k) The owner of a motorized bicycle may, subject to the approval of the commissioner, apply for registration and registration plates for the motorized bicycle. The commissioner shall by regulation provide for the manner in which single applications are to be made and the conditions under which they may be allowed; however, this subsection (k) shall not be construed as granting the commissioner authority to issue registration and plates for motorized bicycles on any basis other than as is required in this chapter. Each applicant for registration under this provision shall be charged the same registration taxes imposed on Class (A) motor vehicles by § 55-4-111.

(l) (1) Trailers, semi-trailers and pole trailers domiciled in Tennessee which are homemade or materially reconstructed, as defined herein, shall not be titled or registered, where required under the provisions of this title, to operate over the roads and highways of Tennessee, unless the department certifies that the trailer, semi-trailer or pole trailer complies with § 65-15-111 and with any applicable safety rules and regulations promulgated by the department.

(2) It is unlawful to operate trailers, semi-trailers and pole trailers titled or registered in accordance with this chapter that are subsequently materially reconstructed during the term of the title or registration for the trailer without certification from the department that the reconstructed trailer complies with § 65-15-111 and all applicable safety rules and regulations.

(3) As used is this subsection (l):

(A) "Homemade" means the construction or assembly of a trailer from new or used parts, using a body or frame not originating from any previously manufactured trailer, and not originally constructed under a distinctive name, make, model, or type by a generally recognized manufacturer of vehicles; and

(B) "Materially reconstructed" means substantial alteration or modification made to an original manufacturer's specifications. Substantial alterations or modifications shall be deemed to have occurred if the trailer has undergone a major manufacturing alteration, which has materially changed the original configuration, structure or specifications of basic components of a previously assembled or manufactured trailer.



§ 55-4-102 - Forms for certificates of registration furnished by department -- Contents.

The department shall furnish to the county clerks of the various counties forms for certificates of registration, which certificates shall contain upon their face blank spaces for the following information: the date issued; the full name and bona fide residence of the owner, including the residential street address and number or route and box number, or post office box number if the applicant has no residential street address; provided, however, that a post office box shall not be sufficient to establish an individual's bona fide residence; mailing address of the owner or business address of the owner if a firm, association, or corporation; the registration plate number assigned to the vehicle; and the description of the vehicle as determined by the commissioner.



§ 55-4-103 - Registration plates furnished by department -- Form and contents -- Size -- Replacement plates -- Reissue of plates -- County name strip -- Recycling of plates.

(a) The department shall likewise furnish to the county clerks of the various counties of the state all registration plates of all types that may be required by the county clerks in the exercise of the duties in subdivision (b)(1) imposed upon them.

(b) (1) Every registration plate shall have displayed upon it, in addition to a registration number, the year in which it expires and the abbreviation of the word, "Tennessee," and if the registration plate is issued for any type of vehicle other than a privately owned passenger vehicle not operated for hire, some symbol, or word, indicating the type vehicle for which the plate was originally issued. Registration plates shall bear individual distinctive alpha-numerical characters not to exceed a combination of seven (7) as determined by the commissioner. To promote the state's official travel planning web site, all registration plates which are created after July 1, 2010, other than registration plates issued under part 2 or part 3 of this chapter, shall also include the language "www.tnvacation.com" or the domain name of any subsequent official web site used by the department of tourist development.

(2) Registration plates shall be designed in such a manner as determined by the commissioner as will permit the display of validation or revalidation tabs, stickers, or other devices as provided in § 55-4-104(e), and registration plates shall also be designed in such a manner as determined by the commissioner as will permit thereon, the display of county and/or municipal wheel tax tabs, stickers, or other devices evidencing payment of wheel or road taxes enacted by the respective county and/or municipality of Tennessee, if such local government, pursuant to § 5-8-102(d)(3), requires the issuance, display and placement of such tabs, stickers, or other devices for wheel or road taxes on the registration plate.

(3) Wheel tax records shall be maintained by the county clerk for the same period of time as registration records prior to disposition.

(4) Registration plates shall also be designed in such a manner to require the display of tabs, stickers or devices on plates to be issued for a private passenger vehicle, which tabs, stickers or devices shall specify the name of the county of issue. The characters of the name of the county shall in no event be smaller than the characters of the words "Volunteer State" which now appear on registration plates. The area for the display of the county shall be below and parallel to the alpha-numerical legend as provided in subdivision (b)(1). Tabs, stickers or devices on plates shall be issued at the time of the issuance of the registration plates as required by this chapter and subsection (i) and displayed on the registration plates in a manner to be determined by the commissioner.

(c) Registration plate or plates and the required numerals thereon, except the year number for which issued, shall be of sufficient size to be readable from a distance of one hundred feet (100') during daylight.

(d) This section shall apply to and include any mobile home or house trailer.

(e) The requirement in subdivision (b)(1) for displaying the year of issue on a plate may be removed with respect to those plates issued under the provisions of a registration which does not require annual renewal.

(f) (1) To promote highway safety and increase visibility and legibility on registration plates, the plates shall be fully reflectorized. The commissioner has the authority to establish specifications covering reflectorization.

(2) In addition to the fee imposed in subdivision (f)(3) and in addition to all other motor vehicle registration fees prescribed by law, there shall be paid to the department the additional fee of seventy-five cents (75cent(s)) at the time of the issuance of registration plates or the renewal thereof.

(3) In addition to all other motor vehicle registration fees prescribed by law, there shall be paid to the department the additional sum of one dollar ($1.00) at the time of the issuance of registration plates or the renewal thereof.

(g) When any plate becomes so mutilated or effaced as to no longer meet the requirements of the law, the holder shall apply to the department for suitable replacement. The commissioner is authorized to promulgate rules and regulations as may be necessary to provide for the replacement of lost or destroyed plates and to collect a fee of ten dollars ($10.00) for each application.

(h) Commencing January 1, 2006, and not later than each eighth anniversary thereafter, the commissioner shall cause to be reissued a new registration plate of a design as directed by the commissioner consistent with the terms, conditions and provisions of this section and this chapter. New registration plates shall not be issued prior to January 1, 2006; provided, however, that the issue of the new registration plates on January 1, 2006, and any subsequent issuance shall be deferred to a later January 1 if funds for the reissue of the registration plates are not appropriated specifically in the general appropriations act.

(i) County residents who purchase a vehicle out of their county of residence shall receive a county name strip from the county clerk of their county of residence upon proof of proper registration and payment of any county wheel tax or other applicable county fees.

(j) After January 1, 2009, every motor vehicle owner who replaces the registration plate on the owner's motor vehicle may deposit the old, outdated or expired registration plate with the department of revenue or its agents in a manner determined by the commissioner pursuant to this subsection (j). The department of revenue shall create a program that promotes the recycling of used or outdated registration plates for the metal content in the plates. The program shall require each county facility where registration plates are issued to have a site for placing a bin or other container to collect used, outdated or expired registration plates for recycling. Each renewal notice of registration shall contain information regarding any such recycling program for registration plates. The commissioner may enter into contractual agreements with nonprofit organizations for the collection, disposal and recycling of used, expired or outdated registration plates, including the placement and maintenance of recycling bins or containers at county facilities where registration plates are issued, and the transportation of the registration plates to recycling facilities. Notwithstanding any provision of this subsection (j) to the contrary, the commissioner shall not be required to enter into an agreement or create a program pursuant to this subsection (j) that would require the department of revenue to incur, pay, or otherwise assume responsibility for the payment of, expenses associated with the collection, disposal or recycling of used, expired or outdated registration plates. However, contractual agreements may allow nonprofit organizations to retain proceeds from the collection, disposal and recycling as an incentive to participation. The county mayor shall designate a location on county property, either inside or outside of any county facility where registration plates are issued, for the placement of recycling bins or containers. Other than providing a location for a bin or container, the county shall have no responsibility for implementation of the recycling program or liability for its operation. If a contractor is not maintaining recycling facilities in a satisfactory manner on county property, the county mayor may notify the commissioner of revenue. The commissioner shall take appropriate steps to ensure that the contractor remedies the problem or terminate the agreement and find a suitable replacement.



§ 55-4-104 - Expiration of certificates and plates -- Renewal -- Decals -- Fees -- Renewal of special plates.

(a) All certificates of registration and registration plates issued under chapters 1-6 of this title shall expire at twelve o'clock (12:00) midnight on March 31 of each year. These certificates of registration and registration plates shall be available for renewal and purchase commencing on March 1 of each year.

(b) There is excepted from application of subsection (a) all of the registration classes for private passenger motor vehicles, motorcycles registered after March 23, 1994, under Class (A) of § 55-4-111, and Class 1 registrations only of the combined farm and limited private trucks classification. The application of the provisions contained in subsection (a) do not apply to registration plates for handicapped drivers, and this subsection (b) for registration renewals at alternative intervals apply to registration plates for handicapped drivers. With respect to these motor vehicles, the commissioner shall establish a system of registration renewals at alternative intervals which will allow for the distribution of the registration workload as uniformly as is practicable throughout the calendar year. Registrations issued under the alternative method are valid for twelve (12) months, and expire on the last day of the last month of the registration period. However, during a transition period, or at any time thereafter when the commissioner shall determine that the volume of work for any given interval is unduly burdensome or costly, either registrations or renewals, or both of them, may be issued for terms of not less than six (6) nor more than eighteen (18) months; provided further, however, that if a motor vehicle or motorcycle owner attests that the owner will be absent from the state during the owner's annual registration renewal month and all other requirements for registration have been met, then during the ninety-day period immediately preceding the annual registration renewal month, the registration may be renewed for the original registration period. The commissioner shall provide all registration plates, tabs, stickers and other required devices to county clerks at least ninety (90) days prior to each registration period to facilitate such early renewal. The fee imposed for registration of any vehicle under the alternative interval method for a period of other than twelve (12) months shall be proportionate to the annual fee fixed for the vehicle and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar ($ 0.25).

(c) (1) For purposes of this subsection (c):

(A) "Business" means any business that registers not less than fifteen thousand (15,000) vehicles annually and is engaged in the rental of motor vehicles, trucks, and trailers for periods of thirty-one (31) days or less when the vehicle is delivered to the lessee in this state;

(B) "Trailers" has the same meaning as defined in § 55-1-105; and

(C) "Trucks" means vehicles with a manufacturer's ton rating not exceeding three-quarter (3/4) ton and having a panel or pickup body style or any freight motor vehicles with a gross weight of twenty-six thousand pounds (26,000 lbs.) or less.

(2) Notwithstanding subsections (a) and (b), the department may issue any business under this subsection (c) registrations that are valid for eighteen (18) months, and expire on the last day of the last month of the registration period. With respect to vehicles registered by such business, the commissioner may establish a system of registration renewals at alternate intervals that will allow for the distribution of the registration workload as uniformly as is practicable throughout the registration period. The department shall set eighteen-month registration fees in an amount that offsets revenue that would otherwise be generated by twelve-month registration fees in effect prior to January 1, 2015.

(d) (1) Notwithstanding subsection (a) to the contrary, the commissioner shall establish a system of registration and registration renewals for vehicles registered pursuant to § 55-4-113, whereby these registration and registration renewals expire one (1) year after the purchase or lease for vehicles that are purchased or leased after July 1, 1996. If registration plates are transferred to these vehicles from a vehicle previously registered pursuant to § 55-4-113, then the fee for the registration plate shall be prorated accordingly.

(2) Certificates of registration, registration plates and renewals of registrations and plates registered pursuant to § 55-4-113, that expire February 28, 1997, are extended until twelve o'clock (12:00) midnight on March 31, 1997. Thereafter renewals of the registration and registration plates shall be in accordance with subsection (a).

(e) (1) Upon proof of the payment of all fees accruing therefor, the commissioner shall have continuing authority to revalidate motor vehicle registration plates for a period of one (1) year at a time, or one (1) or more quarters of a year, and is authorized to supply the county clerks of the several counties with tabs, stickers, or other devices, that shall be affixed to the registration plates revalidated to indicate the period for which these revalidated registration plates shall be valid. The tab, sticker, or other device for the revalidated registration plate so affixed to the registration plate shall be evidence that all state fees accruing therefor and applicable local wheel or road taxes have been paid, unless the local legislative body requires a separate tab, sticker, or other device evidencing payment of the local wheel or road tax be affixed, pursuant to § 5-8-102(d)(3).

(2) The commissioner shall not issue a registration renewal for a vehicle based in a county that has been designated by the Tennessee air pollution control board to have a motor vehicle inspection and maintenance program in order to attain or maintain compliance with national ambient air quality standards, except in accordance with terms and conditions as are established in rules of the board.



§ 55-4-105 - Renewal certificates and registration plates -- Application -- Mail order service -- Issuance -- Replacement of lost registrations -- Locations for obtaining renewal.

(a) (1) Application for renewal certificates of registration and registration plates shall be made by the owner by the surrender of the owner's old certificate of registration or other indicia thereof as the commissioner may authorize to the vehicle and the payment of the required fee for renewal registration.

(2) The office of county clerk may make inquiry into an owner, including, but not limited to, review of driver records for the purpose of establishing an owner's residence or address, before issuing a renewal of registration or a tab, sticker or other device as a prerequisite to payment of wheel or road taxes. Upon request of the office of the county clerk, the department shall provide a current list of the names, drivers' license numbers and addresses of drivers from the requesting county.

(3) (A) Any applicant who applies for registration who was a resident of the county in the previous year or years and was liable for and failed to pay the applicable wheel tax shall, for such year or years, be liable for and pay all prior years' wheel taxes prior to being issued such registration. This subdivision (a)(3)(A) shall not apply to licensed motor vehicle dealers, financial institutions or businesses and applicants engaged in the rental of motor vehicles, trucks and trailers for periods of thirty-one (31) days or less.

(B) This subdivision (a)(3) shall only apply in any county having a population of not less than one hundred eighty-two thousand (182,000) nor more than one hundred eighty-two thousand one hundred (182,100), according to the 2000 federal census or any subsequent federal census.

(b) The registrar of motor vehicles, or deputy as provided by law, may receive applications for renewal certificates of registration and registration plates and issue the certificates and plates commencing on March 1 of each year.

(c) Each county clerk shall provide a mail order service for the renewal of registrations whereby registrants may apply for and receive the renewal certificates and plates or decals through the United States postal service. Except as otherwise required by law, an application for renewal by mail must be postmarked not later than twenty (20) days before the license expiration date to allow time for processing. Each county clerk may impose a fee of two dollars ($2.00) for the service of handling mail orders of plates and decals; provided, that the amount of such fee shall be increased to three dollars ($3.00) for the service of handling mail orders of plates on July 1, 2014.

(d) In the event a plate or decal is lost after issuance and mailing, and before delivery to the registrant, the county clerk shall, as agent for the state, process a replacement registration at no charge upon application and affidavit from the registrant. The county clerk shall verify the registration and date of mailing.

(e) (1) The holder of a valid and outstanding certificate of registration for a noncommercial vehicle shall apply for its renewal through the office of the clerk of the county of the owner's residence. The registration issued for a commercial vehicle may be renewed through the office of the clerk of the county of the owner's principal place of business within the state, or of the county of incorporation in the case of a corporate owner or of any other county in which the owner or corporate owner maintains an office or place of business. Any applicant for the renewal of a registration under which the fee is to be prorated or apportioned and any nonresident applicant for renewal shall, within the discretion of the commissioner, make application directly to the division.

(2) For the purposes of this subsection (e), "commercial vehicle" means any vehicle that is operated in the furtherance of any commercial enterprise; provided, that vehicles registered with Tennessee Association of Realtors new specialty earmarked license plates shall be deemed not to be commercial vehicles.

(3) (A) A violation of subdivision (e)(1) for the renewal of a motor vehicle license in certain locations is a Class C misdemeanor.

(B) If a county wheel tax or like local fee is due and owing to local government for the use of the vehicle, the owner or operator shall, upon conviction, be punished in accordance with a Class B misdemeanor and subject to the fine only.

(C) In instances of violations in which it is found that the wheel tax or local fee has been paid or is not due, the court may, in the event of a conviction, substitute, in lieu of the punishment set forth in subdivision (e)(3)(B), a fine of not less than five dollars ($5.00) nor more than ten dollars ($10.00).

(f) Notwithstanding any law to the contrary, the office of county clerk shall not be required to review the driving record of any owner before issuing a certificate of registration or a tab, sticker or other device as a prerequisite to payment of wheel or road taxes.

(g) (1) If a person makes an application for a renewal certificate of registration or registration plate pursuant to this section and at the time of application owes any motor vehicle registration fee to the office of the county clerk, then the clerk may deny the application until the person makes full payment on such fee amount.

(2) In addition to the fee amount described in subdivision (g)(1), the clerk may charge the person a clerk's fee, which shall be equal to ten percent (10%) of the fee amount described in subdivision (g)(1); provided, that eighty percent (80%) of such clerk's fee may be retained by the county and the remaining twenty percent (20%) of such clerk's fee shall be forwarded by the clerk to the department.



§ 55-4-106 - Registration indexes -- Manner of keeping.

The department shall file the original of each certificate of registration received by it from the various county clerks, and shall keep a record of all these certificates of registration by registration years for a period of at least five (5) years in suitable books as follows:

(1) Numerically, under the registration number assigned by the county clerk issuing the certificate of registration as provided for in this part, which entry shall show, in addition to the registration number, all the information required to be set out on the face of the certificate of registration; and

(2) Alphabetically, under the name of the registered owner, which entry shall show, in addition to the name of the registered owner, the number of the owner's certificate of registration.



§ 55-4-107 - Lost, mutilated or illegible certificates -- Replacement -- Fee.

In the event any certificate of registration is lost, mutilated or becomes illegible, the owner of the vehicle for which the certificate was issued, as shown by the records of the county clerk for the county where the vehicle was registered, or the owner's legal representative, shall immediately make application for and obtain a replacement certificate of registration upon the payment of the fee provided in § 55-6-104.



§ 55-4-108 - Registration certificate to be carried in vehicle or on driver's person -- Display -- Exception.

(a) Every certificate of registration shall at all times be carried in the vehicle to which it refers or shall be carried by the person driving, or in control of the vehicle, who shall display the certificate upon demand of any officer or employee of the department. The owner may, in order to ensure its safekeeping, provide a duplicate or facsimile of the certificate of registration to be kept in the vehicle for display by any person who may legally operate the vehicle under the owner's registration.

(b) The provision of subsection (a) requiring that a certificate of registration be carried in the vehicle to which it refers, or by the person driving the vehicle, shall not apply when the certificate of registration is used for the purpose of making application for renewal of registration or upon a transfer of the vehicle.

(c) A violation of this section is a Class C misdemeanor.



§ 55-4-109 - Number of plates -- Issuance.

In registering any motor vehicle, the county clerk shall cause to be issued one (1) registration plate.



§ 55-4-110 - Display of registration plates -- Manner -- Penalty for violation.

(a) The registration plate issued for passenger motor vehicles shall be attached on the rear of the vehicle. The registration plate issued for those trucks with a manufacturer's ton rating not exceeding three-quarter (3/4) ton and having a panel or pickup body style, and also those issued for all motor homes, regardless of ton rating or body style thereof, shall be attached to the rear of the vehicle. The registration plate issued for all other trucks and truck tractors shall be attached to the front of the vehicle. All dealers' plates, as provided in § 55-4-221, and those registration plates issued for motorcycles, trailers or semitrailers shall be attached to the rear of the vehicle.

(b) Every registration plate shall at all times be securely fastened in a horizontal position to the vehicle for which it is issued so to prevent the plate from swinging and at a height of not less than twelve inches (12'') from the ground, measuring from the bottom of the plate, in a place and position to be clearly visible and shall be maintained free from foreign materials and in a condition to be clearly legible; provided, if a motorcycle is equipped with vertically mounted license plate brackets, its license plate shall be mounted vertically with the top of such license plate fastened along the right vertical edge. No tinted materials may be placed over a license plate even if the information upon the license plate is not concealed.

(c) (1) Except as provided in subdivision (c)(2), for all motor vehicles that are factory-equipped to illuminate the registration plate, the registration plate shall be illuminated at all times that headlights are illuminated.

(2) Subdivision (c)(1) shall not apply to any antique motor vehicle as defined in § 55-4-111(b).

(d) (1) A violation of this section is a Class C misdemeanor. All proceeds from the fines imposed by this subsection (d) shall be deposited in the state general fund.

(2) A person charged with a violation of this section may, in lieu of appearance in court, submit a fine of ten dollars ($10.00) for a first violation, and twenty dollars ($20.00) on second and subsequent violations to the clerk of the court that has jurisdiction of the offense within the county in which the offense charged is alleged to have been committed.

(3) If the violation of this section results solely from the failure to illuminate the registration plate at all times headlights are required to be displayed, the fine set out in this subsection (d) shall be the only amount the person is assessed. No litigation tax levied pursuant to title 67, chapter 4, part 6 shall be imposed or assessed against anyone convicted of a violation of this section nor shall any clerk's fee or court costs, including, but not limited to, any statutory fees of officers, be imposed or assessed against anyone convicted of a violation of this section. Further, the lighting violation described in this subdivision (d)(3) shall be considered a nonmoving traffic violation and no points shall be added to a driver's record for such violation.



§ 55-4-111 - Registration fees -- Classification of vehicles -- Registration taxes.

(a) (1) In order to facilitate efficient and uniform enforcement of chapters 1-6 of this title, motor vehicles, excepting such motor vehicles as are constructed for the purpose of transporting tangible personal property or other property, and passenger motor vehicles operating for hire, are classified, and the respective registration taxes imposed are fixed as follows: Click here to view image.

(2) Notwithstanding any law to the contrary, the first one dollar ($1.00) of each registration fee imposed by subdivision (a)(1) shall be paid into the state treasury and credited to the police pay supplement fund.

(b) (1) Upon receipt of an application on a form prescribed by the commissioner, applying for registration and certifying that the motor vehicle for which registration is being applied is an "antique motor vehicle," the commissioner may issue license plates to owners of antique motor vehicles in accordance with part 2 of this chapter. These license plates shall bear the word "ANTIQUE" in capital letters at the bottom of their plate, and a unique identifying number in the center of the plate. For the purpose of this section, "antique motor vehicle" means a motor vehicle over twenty-five (25) years old with a nonmodified engine and body that is used:

(A) For participation in, or transportation to and from, club activities, exhibits, tours, parades, and similar uses as a collector's item;

(B) On the highways for the purpose of selling, testing the operation of, or obtaining repairs to or maintenance on such motor vehicle; and

(C) For general transportation only on Saturday and Sunday.

(2) This registration shall be valid so long as title to the antique motor vehicle is vested in the applicant, and shall not be subject to the provisions of this chapter requiring annual registration.

(3) Any person violating this section, or operating an antique motor vehicle for general transportation purposes on a day other than Saturday or Sunday, shall forfeit the antique motor vehicle registration, shall be liable for the regular registration fee for that vehicle, and shall be barred from applying for or holding antique motor vehicle registration for five (5) years from the date of the violation.

(4) The owner or lessee of an antique motor vehicle may display the license plates from an era when the manufacture of such vehicle occurred instead of the current license plates; provided, that current license plates are maintained in the vehicle by the owner or lessee and produced for inspection upon the request of any law enforcement officer.

(5) The department shall permit owners of antique motor vehicles to register an official license plate issued by the state from an era when the manufacture of the vehicle occurred instead of registering for new license plates in accordance with part 2 of this chapter. The vintage license plate shall be displayed on the motor vehicle in accordance with this chapter.

(c) (1) There shall be no tax on trailers owned by farmers and used for agricultural purposes or hauling livestock between farm and market.

(2) This section shall not apply to trailers:

(A) Used for the transportation of boats or drawn by an automobile or truck, unless the owner desires that the trailer be registered;

(B) Used in the furtherance of a business; or

(C) That are truck trailers registered under § 55-4-113.

(3) This section shall apply to house trailers and rented trailers as defined in this section and to any personal trailer, including a trailer used for the transportation of boats or other trailer or semitrailer drawn by an automobile or truck, that is not required to be registered but that the owner desires to be registered.

(d) Each person engaged in the business of renting trailers of any description to others for a consideration may register each trailer, for a period of ten (10) years, and annually pay the registration fee; provided, that every owner of automobile utility trailers engaged in the business of leasing such trailers in interstate as well as intrastate commerce shall register with the commissioner that the person is so engaged in the business of leasing such trailers in interstate as well as intrastate commerce, and shall furnish proof to the commissioner that the person has registered in the state, a number of trailers equal to the average number of automobile utility trailers operated by this person during the preceding licensing year in and through this state. Thereafter, all such trailers properly identified as belonging to the registered person and licensed in any state, territory, province, country or the District of Columbia shall be permitted to operate in this state on an interstate and intrastate basis. For the purpose of interstate and intrastate reciprocal provisions of this chapter, the utility trailers shall be classified the same as private passenger automobiles and extended the same privileges. The burden of submitting verifiable data as to the average number of trailers operating during the preceding licensing year in and throughout this state shall be on the trailer owner. The commissioner's determination in and through the state during the preceding licensing year shall be final.

(e) Only one (1) registration plate shall be issued for trailers.

(f) For the purposes of this section, "mobile home" or "house trailer" is a trailer or semitrailer which is designed, constructed and equipped as a dwelling place, living abode or sleeping place, either permanently or temporarily, and is equipped for use as a conveyance on streets and highways, or whose chassis and exterior shell are designed and constructed for use as a house trailer, but which is used instead for the advertising, sales, display or promotion of merchandise or services, or for any other commercial purpose except the transportation of property for hire or for distribution by a private carrier.



§ 55-4-112 - Registration fees for private and commercial motor vehicles operating for hire and transporting passengers -- Fees deemed additional to certain registration fees.

(a) The registration fees for private and commercial motor vehicles operating for hire who transport passengers shall be as follows:

(1) Motor vehicles with not more than seven (7) seats for passengers ......................$ 37.13

(2) Motor vehicles with over seven (7) seats and not more than fifteen (15) seats for passengers ......................$ 86.63

(3) Motor vehicles with over fifteen (15) seats and not more than twenty-five (25) seats for passengers ......................$ 152.63

(4) Motor vehicles with over twenty-five (25) seats and not more than thirty-five (35) seats for passengers ......................$ 235.12

(5) Motor vehicles with over thirty-five (35) seats for passengers ......................$ 317.63

(b) Where any route over which a private or commercial motor vehicle operating for hire is operated is exclusively within the limits of a municipality of the state, or where the route is partially within and partially without the limits of a municipality of the state, but does not extend more than fifteen (15) miles beyond the municipal limits, or where the route is wholly within the limits of a metropolitan government created under title 7, chapter 1, the fees shall be in addition to the registration fees set out in § 55-4-111 for passenger motor vehicles, fifty-five cents (55cent(s)) for each passenger seat, with a minimum fee of twenty-seven dollars and fifty cents ($27.50) for any single vehicle. The applicant must submit an affidavit confirming the route mileage and seating capacity of any vehicle registering under this provision.

(c) Personal buses that are not used in a trade or business shall be subject to the registration fee set out in § 55-4-111(a)(1), Class (B). All buses not subject to the registration fees set out in this section or in § 55-4-111 shall be subject to the registration fees set out in § 55-4-113(a)(2).



§ 55-4-113 - Registration taxes for freight motor vehicles.

(a) The registration taxes for trucks and truck tractors shall be:

(1) Private Carriers and Public Household Goods Carriers. Fixed load vehicles, as defined in § 55-1-117, so designated and used only for the transportation of equipment that is mounted thereon may be registered at a rate of twenty-five percent (25%) of the tax schedules set forth in subdivision (a)(2);

(2) Private Carriers, Public Carriers and Household Goods Carriers. Every person, firm or corporation operating, for commercial purposes, a freight motor vehicle over the roads of the state shall first register the vehicle with the department and shall pay a tax as follows, according to the indicated classes set forth in this subdivision (a)(2): Click here to view image.

(3) Combined Farm and Limited Private Trucks. (A) Motor vehicles used exclusively for the movement of farm products for the grower from the point of production to the first market, or operated as farm trucks, or as a logging and lumbering truck as defined in subdivision (a)(3)(C), or as the owner's private conveyance, transporting only tangible personal property belonging to the owner or a guest occupant, shall be classified by the commissioner and registered with the department as freight motor vehicles at the following taxes in lieu of those set out in subdivision (a)(1): Click here to view image.

(B) There shall not be eligible for registration under this exception to the general licensing provisions any motor vehicles operated commercially as part of a business venture or for delivery service to customers by dairies, hatcheries, pharmacies, grocers, service stations, garages and the like; however, farm trucks used by egg farmers to transport eggs from the point of production to the first market shall be registered with the department as freight motor vehicles at taxes in subdivision (a)(3)(A) in lieu of those set out in subdivision (a)(1);

(C) For purposes of this section, "logging and lumbering trucks" are those trucks used for hauling logs, pulpwood, bark, wood chips, and wood dust from the woods to the mill or for hauling lumber, bark, wood chips, and wood dust from the mill to a loading or storage place;

(D) Truck tractors used exclusively to pull lowboy-type trailers on which are transported machinery that is used only for agricultural purposes, such as, but not limited to, terracing, clearing land, and building ponds, levees, ditches and/or canals; and trucks on which are mounted lime or fertilizer spreaders may register in this category under the appropriate weight class. The use of the highways by these limited use motor vehicles registered in this class is restricted to that which is incidental to the movement of the designated machinery from farm to farm and any volume and unpackaged lime and fertilizer from the distribution point to the farm;

(4) Miscellaneous Classes.

Well drillers as defined in § 55-1-117 ..................... $ 35.20;

(5) Freight trailers, semi-trailers and pole trailers. (A) Freight trailers, semi-trailers, and pole trailers used primarily for hauling freight and trailers used in the furtherance of a business, any trailer not required to be registered but which the owner desires to be registered, shall be registered and, in addition to the tax herein prescribed for trucks and truck tractors, there shall be imposed on vehicles so classified a registration tax of seventy-five dollars ($75.00). The certificate of registration and registration plate issued for a specific vehicle shall continue valid for the duration of the owner's interest in that vehicle;

(B)(i) The provisions of § 55-4-101 to the contrary notwithstanding, no registration for trailers, semi-trailers or pole trailers shall be transferred for any reason and a new registration shall be required for additional trailers;

(ii) The commissioner may, in his discretion, require an owner of a freight trailer, semi-trailer, or pole trailer registered in this state pursuant to subdivision (a)(5)(A) to provide written confirmation to the department as to whether or not the trailer has been destroyed, abandoned, sold, or otherwise transferred to another owner and still bears the permanent registration plate originally issued to the trailer;

(iii) If such owner provides written confirmation to the department that the trailer has been destroyed, abandoned, sold, or otherwise transferred to another owner and the trailer has not been properly registered to the new owner, the commissioner shall immediately terminate the registration and plate originally assigned to the trailer under the name of the owner of record;

(iv) If such owner fails to provide written confirmation within ninety (90) days of the date of the commissioner's request, the commissioner may, in the commissioner's discretion, terminate the registration and plate originally assigned to the trailer under the name of the owner of record;

(v) Whenever the title to a freight trailer, semi-trailer, or pole trailer registered in this state pursuant to subdivision (a)(5)(A) is destroyed, abandoned, sold, or otherwise transferred to another owner, the registration of the trailer shall expire. If the trailer is sold or otherwise transferred to a new owner, the new owner shall obtain a new registration of the trailer. Notwithstanding any law to the contrary, the department may issue to such new owner a new or existing registration plate bearing the same alpha-numerical characters as were affixed to such trailer at the time of transfer to the new owner; and

(C) Implements designed for carrying and distributing fertilizer shall not be subject to the licensing requirement imposed on trailers, and when used for the transportation of fertilizer between a plant and a farm the gross weight of the implement and its cargo shall not be considered in determining the licensing requirement for the prime mover;

(6) Special Zone Licenses. (A) Class 1. It shall be permissible for any owner or operator of a freight motor vehicle that is to be operated exclusively within a zone limited to the streets of a designated municipal corporation and to the highways for a distance not to exceed fifteen (15) air miles beyond the limits of the municipality, to apply for and be issued a special municipal zone license. In counties having a metropolitan form of government, the county line shall be the limit for the operation of motor vehicles registered under this special license. The annual fee for this special license shall be four hundred seventy-three dollars ($473) for freight motor vehicles with a declared maximum gross weight not exceeding seventy-four thousand pounds (74,000 lbs.), and an annual fee of five hundred fifty dollars ($550) for freight motor vehicles with a declared maximum gross weight not exceeding eighty thousand pounds (80,000 lbs.). The annual fee for this special license for ready-mix concrete trucks shall be three hundred forty-one dollars ($341); and

(B) Class 2. It shall be permissible for any owner or operator having a freight motor vehicle that is to be operated exclusively in a given county, and the counties that adjoin it, to apply for and be issued a special county zone license. The owner must, upon application for this special license, declare the base county and attest that the vehicle is to be operated exclusively in the base county and such other counties as may adjoin it. Movements from the base county to one (1) adjoining are restricted to the delivery of freight to its final destination, or to the place of consignment, or for the purpose of bringing freight from its place of origin to a point in the base county. The annual fee for this special license shall be six hundred sixteen dollars ($616) for freight motor vehicles with a declared maximum gross weight not exceeding seventy-four thousand pounds (74,000 lbs.), and an annual fee of seven hundred fifteen dollars ($715) for freight motor vehicles with a declared maximum gross weight not exceeding eighty thousand pounds (80,000 lbs.). The annual fee for this special license for ready-mix concrete trucks shall be four hundred forty dollars ($440); and

(7) (A) Registration being a condition precedent to vehicular use in this state, it is the intent of this section that the owner or operator of a freight motor vehicle shall pay a registration tax sufficient to allow for its operation under a declared maximum gross weight limited only by the following scale of maximum weights for its axle configuration:

(i) For any single axle, the maximum allowable weight shall be twenty thousand pounds (20,000 lbs.); and

(ii) For any tandem axle group, the maximum allowable weight shall be thirty-four thousand pounds (34,000 lbs.);

(B) When a vehicle on which the tax has not been paid, or an adequate tax has not been paid, is found in operation, the owner or operator shall be required to register or, if applicable, re-register it in a suitable weight class and, in addition to the statutory registration taxes, shall be subject to a tax assessed at the rate of five cents (5cent(s)) per pound on each pound of weight for which no Tennessee tax has been previously paid. On an overweight poundage equal to not more than three percent (3%) of the maximum weight a freight motor vehicle in that classification is allowed, the tax per pound of the overage shall be only three cents (3cent(s)) per pound. If the weight of the vehicle is more than three percent (3%) in excess of the maximum weight applicable to the class in which it is registered, however, the tax of five cents (5cent(s)) per pound shall be imposed on any poundage over the three-percent allowance;

(C) When a vehicle registered in some class adequate for its lawful operational weight is found in operation at a weight exceeding the limit of the license, for which the tax has been paid, the operator shall be assessed an additional tax at the rate of five cents (5cent(s)) per pound on each pound over the maximum allowed on the license. On an overweight poundage equal to not more than three percent (3%) of the maximum weight a freight motor vehicle in that classification is allowed, the tax per pound of the overage shall be only three cents (3cent(s)) per pound. If the weight of the vehicle is more than three percent (3%) in excess of the maximum weight applicable to the class in which it is registered, however, the tax of five cents (5cent(s)) per pound shall be imposed on any poundage over the three-percent allowance;

(D) Nonresidents operating vehicles under the provisions of a reciprocity agreement shall likewise be subject to the additional taxes provided under this subdivision (a)(7) when their vehicles are operated in excess of the licensed weight, or regardless of the licensed weight, in excess of eighty thousand pounds (80,000 lbs.);

(E) When the operator of any freight motor vehicle shall fail to load it or have it loaded in a manner and at weights conforming to the axle weight limitations set forth in this subdivision (a)(7), there shall be imposed a tax assessed on the basis of five cents (5cent(s)) per pound on each pound of weight that exceeds the limit on an axle or group of axles. Except, with respect to vehicles being used to transport the products identified under § 55-7-203(b)(6), liability for the tax imposed by this subdivision (a)(7)(E) shall only begin to run commencing with the first pound that exceeds the total weight allowable for the number and type of its axles. On an overweight poundage equal to not more than three percent (3%) of the axle weight limit imposed for the classification in which a freight motor vehicle is registered, the tax per pound of the overage shall be only three cents (3cent(s)) per pound. If the weight of the vehicle is more than three percent (3%) in excess of the maximum applicable axle weight, however, the tax of five cents (5cent(s)) per pound shall be imposed on any poundage over the three-percent allowance;

(F) When any freight motor vehicle is found in operation with a gross weight in excess of the road and bridge weights posted by the commissioner of transportation pursuant to § 55-7-205, or weight that exceeds the maximum allowable under an overweight permit issued by the commissioner, the operator of a vehicle shall be assessed a tax at the rate of five cents (5cent(s)) per pound for each pound of excess weight. On an overweight poundage equal to not more than three percent (3%) of the applicable weight limit, the tax shall be only three cents (3cent(s)) per pound. If the weight of the vehicle is more than three percent (3%) in excess of the maximum applicable weight, however, the tax of five cents (5cent(s)) per pound shall be imposed on any poundage over the three-percent allowance;

(G) (i) The provisions of this subdivision (a)(7) respecting licensing and the assessment of additional taxes for excessive weights shall apply with respect to vehicles registered under the allowance for "Special Zone Licenses";

(ii) For the first offense, any owner of a freight motor vehicle that is operated in violation of the territorial limitation of a special zone license issued pursuant to this subdivision (a)(7) shall be subject to assessment of a penalty by the department, which shall be twenty-five percent (25%) of the special zone license fee for the full year with no credit or rebate for any portion of the year in which a license is unused. All funds collected pursuant to this subdivision (a)(7)(G)(ii) shall be earmarked for the enforcement of these zone license provisions;

(iii) On a second offense, occurring within the same licensing year as the first offense, in addition to the penalty specified in subdivision (a)(7)(G)(ii), any licensee whose truck is found to be in violation of the territorial limitation placed on the license shall be required to immediately re-register it under an applicable general licensing provision for a period of one (1) year following the date on which the second offense occurred;

(H) All taxes imposed by this section shall be a part of the registration taxes or fees and shall be payable to the department. Upon becoming delinquent, these taxes or fees shall be subject to collection by the commissioner of revenue under the provisions of title 67, chapter 1, part 14. The assessment of these taxes shall in no wise be restricted through the assessment of other taxes for some prior violation or any other condition relating to the privilege of operating the vehicle over the streets and highways of this state;

(I) A motor vehicle otherwise properly registered in its class pursuant to this section shall not be in violation of the maximum gross weight for its class, including vehicle and load, if the vehicle is found to have exceeded the maximum gross weight for its class solely by the occasional towing of a fork lift or tow motor where no part of the weight of such equipment rests on the towing vehicle; and the weight of the equipment shall not be considered in determining whether the motor vehicle has exceeded its maximum gross weight, including the load thereon, and in determining the licensing requirements for the motor vehicle in such circumstances;

(J) (i) When any logging truck, as defined in § 55-7-203, is found in operation with a gross weight in excess of the weights established by law, the operation of the vehicle shall not be assessed a tax if the vehicle's excess weight is less than ten percent (10%) of the vehicle's gross weight. If the weight of the vehicle is greater than ten percent (10%) in excess of the maximum applicable weight, the tax of five cents (5cent(s)) per pound shall be imposed on any poundage over the maximum applicable weight;

(ii) If the commissioner of transportation is formally notified by an appropriate federal officer that as a result of any provision of this subdivision (a)(7)(J) that Tennessee will lose federal funds, then such provision shall be void and inoperative. A loss of federal funds as a result of any provision of this subdivision (a)(7)(J) shall render the provision void and inoperative;

(K) When a freight motor vehicle is registered under subdivision (a)(3)(A), as a combined farm and limited private use truck and being operated commercially or as a commercial vehicle and is found in operation in violation of subdivision (a)(3)(A), the owner shall be subject to assessment of a penalty by the department, which shall be twenty-five percent (25%) of the commercial license fee for the full year with no credit or rebate for any portion of the year in which a license is unused;

(L) The penalties provided for in subdivision (a)(7), shall be waived upon submission within thirty (30) days to the commissioner, of proof that the vehicle has been properly registered in the appropriate classification.

(b) There shall be added to all the vehicle registration taxes imposed by this section a two and one-half percent (2.5%) increase, rounding to the nearest fifty cents (50cent(s)), which shall be designated as the department of safety's safety inspection fee pursuant to § 65-15-112. This safety inspection fee shall not apply to a vehicle registering pursuant to subdivision (a)(3). This safety inspection fee shall be collected as a part of the vehicle registration taxes required by this section, and shall not be used for any purpose other than to fund the motor vehicle safety enforcement activities of the department of safety.



§ 55-4-114 - Maximum gross weight and ownership displayed on certain vehicles.

(a) The declared maximum gross weight, including motor vehicle and load, shall be painted with durable paint in letters and figures.

(b) Nothing in this section shall be construed as a grant of authority for the use on the public highways of the state of any motor vehicle that now is or may hereafter by law be prohibited from such use.

(c) (1) There shall be displayed on both sides of the power unit of each freight motor vehicle the name or trade name and address of the motor carrier under whose authority the vehicle is being operated, and an identifying company number of the vehicle; provided, the requirement for an identifying number shall not apply to a carrier owning and operating one (1) vehicle.

(2) The display of name and number shall be in letters and figures in sharp color contrast to the background and be of a size, color, and shape that is readily legible during daylight hours, from a distance of fifty feet (50') while the vehicle is not in motion, and the display shall be kept and maintained in a manner as to remain so legible.

(3) If desired, displays may be accomplished through use of a removable device so prepared and displayed as otherwise to meet the identification, legibility, and display location requirements of this subsection (c).

(4) Nothing in this subsection (c) shall prohibit the display of any additional information that is not inconsistent with this subsection (c).

(5) This subsection (c) shall not be applicable to vehicles having a licensed or actual weight of thirty-five thousand pounds (35,000 lbs.) or less and operating not for hire solely intrastate.



§ 55-4-115 - "Temporary operation permits," "trip permit" and "temporary trailer permit" defined -- Issuance -- Fees.

(a) (1) As used in this section, "temporary operation permit" means a permit which the commissioner or the commissioner's designee is authorized to issue to an applicant desiring to operate a motor vehicle, otherwise subject to registration in Tennessee, over the streets and highways of this state for a temporary period of thirty (30) days, where it appears that the proposed operation is actually temporary in character. The fee for this issuance shall be ten dollars ($10.00). The commissioner or the commissioner's designee shall also have the authority to issue one (1) additional temporary operation permit for a period of thirty (30) days upon payment of an additional fee of ten dollars ($10.00). The commissioner or the commissioner's designee is authorized to prescribe by regulation the method by which temporary operation permits shall be issued. In the event the permits are issued through the offices of the county clerks of the state, out of the ten-dollar issuance fee the clerks shall retain as compensation for services a fee of four dollars and fifty cents ($4.50) and shall remit the remaining five dollars and fifty cents ($5.50) to the commissioner or the commissioner's designee.

(2) A temporary operation permit shall not be renewed or another permit issued to cover the operation of the same motor vehicle except upon the written authorization of the commissioner or the commissioner's designee. The commissioner or the commissioner's designee is authorized to refuse the issuance of a temporary operation permit when it appears that any owner of a motor vehicle is using the permit as a subterfuge to avoid registering the motor vehicle.

(3) Any person operating a motor vehicle on a temporary operation permit which has expired or in violation of the terms thereof commits a Class C misdemeanor and, in addition, shall be required to register the vehicle concerned with the department, and the arresting officer shall not permit the vehicle to leave the officer's charge or custody until the proper registration thereof has been effected.

(4) Any person who has properly registered a vehicle under § 55-4-113(a)(3), who shall desire to operate the vehicle within an increased gross weight class for the bona fide and actual seasonal or temporary transportation of horticultural, agricultural, dairy products or livestock, but not including manufactured products thereof, from the farm or point of production to the first market or for bringing seed, feed and fertilizer to the owner's farm may do so by obtaining a temporary operation permit for these operations.

(5) The permit fees for the several gross weight classes shall be as follows: Click here to view image.

(6) Each temporary operation permit shall be issued for a period of thirty (30) consecutive calendar days and shall be renewable to the permittee for the vehicle for which it was issued upon proper application with remittance for the permit. No permit shall be issued for any vehicle with three (3) or more axles, except that such vehicle shall be properly licensed for the maximum weight class in the special licensing classification described in § 55-4-113(a)(3). No permit shall be issued for a vehicle that would allow a gross weight exceeding the axle configuration allowance established by § 55-4-113(a)(7)(A).

(7) Seasonal or temporary permits shall be issued by the commissioner or the commissioner's agents. The permit shall be issued on forms to be prescribed by the commissioner, and the permit shall authorize the owner to operate the motor vehicle in the weight class identified for the period of time therein prescribed; provided, that the person, owner or operator complies with all other requirements of law respecting the operation.

(8) Five (5) permits may be issued for a vehicle during a twelve-month period.

(9) If more than five (5) permits have been issued during a twelve-month period, as shown by the department's records, the commissioner shall immediately cause the vehicle for which the permits were issued to be reregistered in the highest weight class for which any permit was issued during the twelve-month period.

(10) Any person operating under this section and § 55-4-113(a)(3), who is found to be in violation of load limits, may not purchase a permit, but shall reregister the vehicle in violation for the weight class, as established in § 55-4-113(a)(1), in which that person is operating at the time of the violation.

(11) (A) In lieu of or in addition to any other permit authorized by this section, to expedite and facilitate, during the harvesting season, the harvesting and marketing of farm products produced in this state, the department is authorized to issue to a nonresident owner a thirty-day temporary registration permit for any truck, truck tractor, trailer or semitrailer to be used in the movement of the farm commodities from the place of production to market, storage or railhead, not more than seventy-five (75) miles distant from the place of production, or to be used in the movement of machinery used to harvest any of the commodities named in this section.

(B) To expedite and facilitate, during the harvesting season, the harvesting and movement of farm products produced outside of Tennessee but marketed or processed in Tennessee or moved to points in Tennessee for shipment, the department is authorized to issue to a nonresident owner a thirty-day temporary registration permit for any truck, truck tractor, trailer or semitrailer to be used in the movement of the farm commodities from the point of entry into Tennessee to market, storage, processing plant or railhead not more than eighty (80) miles distant from the point of entry into Tennessee. All mileages and distances referred to in this subdivision (a)(11) are state highway mileages.

(C) The department is authorized to prescribe the form of the application and the information to be furnished in the application for the temporary registration permits. If the application is granted, the department shall issue a special distinguishing insignia which must be attached to the vehicle in lieu of the regular registration plates. The special insignia shall show its expiration date. The temporary registration permit fee shall be one-twelfth (1/12) of the annual registration fee for the vehicle for which the special permit is secured.

(D) The temporary permits authorized in this section shall be issued only when the vehicle for which the permit is issued is legally registered in the nonresident owner's home state or county for the current registration year; and the temporary registration permit will remain valid only so long as the home state or county registration is valid; but in any event the temporary registration permit will expire thirty (30) days from the date of issuance. No more than three (3) temporary registration permits may be issued to a nonresident owner during any one (1) vehicle registration year. A vehicle registered under the terms of this subsection (a) may not be operated after the expiration of the temporary permit, unless the nonresident owner secures a second temporary permit as provided above, or unless the nonresident owner registers the vehicle under the appropriate vehicular registration statutes, applicable to residents, for the remainder of the registration year.

(E) Any person who transports any of the commodities described in this subsection (a), under a temporary permit provided for in this section, to a market, place of storage, processing plant or railhead that is a greater distance from the place of production of the commodity in this state, or the point of entry into the state than is provided for the temporary permit, or follows a route other than that prescribed by the commissioner, shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than two hundred dollars ($200).

(b) (1) As used in this section, "trip permit" means a permit that the commissioner or the commissioner's designee is authorized to issue to a person desiring to operate a freight motor vehicle over the streets and highways of this state, registered in a state, province or foreign country that imposes upon freight motor vehicles registered in this state, a tax, fee or toll for the privilege of operating the vehicles upon the highways of that state, province or foreign country, in addition to a registration fee and any tax, fee or toll imposed upon gasoline or other motor fuel purchased within that state, province or foreign country. A trip permit shall authorize one (1) trip into this state and shall become invalid either upon exiting this state or upon the expiration of seventy-two (72) hours after entry into this state, whichever occurs first. The fee for the issuance of trip permits shall be either fifteen dollars ($15.00) or a fee equivalent to and computed and applied in the same manner as the tax, fee or toll of the other state, province or foreign country so long as the tax, fee or toll imposed by the other state, province or foreign country shall remain in force. This requirement for a trip permit shall not be construed to be in lieu of the temporary operation permit provided in subsection (a). The trip permit may be issued in addition to the temporary operation permit when the latter is necessary for licensing the movement of an otherwise unlicensed vehicle. This requirement for a trip permit shall apply only with respect to freight motor vehicles having a gross weight of twenty-six thousand pounds (26,000 lbs.) or more.

(2) The commissioner is authorized to enter into reciprocal agreements with appropriate officials of any other state, province or foreign country wherein such commissioner may agree to and waive all or any part of the tax, fee or toll herein imposed for the issuance of a trip permit in consideration of a similar waiver by such state, province or foreign country.

(c) Any revenue generated from the increase in fees pursuant to chapter 418 of the of the Public Acts of 1985 shall be deposited in the state general fund.

(d) "Temporary trailer permit" means a permit that the commissioner is authorized to issue to an applicant desiring to operate a motor vehicle using a trailer that is not subject to registration in this state, over the streets and highways of this state for a temporary period of no more than five (5) days, where it appears that the proposed operation is actually temporary in character. The fee for this issuance shall be nine dollars ($9.00).



§ 55-4-117 - Registration fees for dealers, manufacturers and transporters -- Dealer plates for use on trucks -- Lost plates.

(a) (1) Any manufacturer, transporter or dealer may make application to the department for a certificate containing a general distinguishing number and for one (1) or more special plates, as are provided for in § 55-4-221. The fee for the master plate shall be at the rate of twice the amount of the annual registration fee for a passenger motor vehicle as prescribed in § 55-4-111, and the charge for additional plates shall be at a rate equal in amount to the annual fee for passenger motor vehicles.

(2) Each dealership shall be limited to two hundred twenty-five (225) dealer plates. The fee to replace lost plates shall be the same rate as provided for obtaining the plate initially issued. The fee to replace a mutilated or defaced plate shall be the same as the fee for replacing any other plate; provided, that the mutilated or defaced plate is surrendered to the clerk.

(b) (1) Any dealer engaged in the sale of trucks at retail may make application to the department for a certificate for special dealer plates for use on trucks being operated for demonstration purposes or loaned temporarily to a prospective customer to be tested under load conditions over the highways of the state. The fee for the registration plates shall be at the rate of three hundred fifty-seven dollars and fifty cents ($357.50) per set for the licensing year. No dealer shall purchase more than seven (7) sets of the special plates in any one (1) year. The fee for a plate to replace any lost plate authorized in this section shall be the same as provided for the plate initially issued, and the replacement fee for a mutilated or defaced plate shall be one dollar ($1.00); provided, that this mutilated or defaced plate is surrendered to the clerk. These special registration plates shall contain some wording, marking or coloring so as to be readily distinguishable from all other registration plates issued by the state, and shall not be required to bear county numerical prefixes.

(2) No truck dealer shall permit special registration plates to be used by any person except one who is a prospective purchaser of the truck or an employee of the dealer. A truck dealer may authorize by contract a nonprofit organization whose sole purpose is to distribute food to the needy to use one (1) of its trucks with special registration plates to transport food from the location of a wholesale grocery distributor to the nonprofit organization's own place of operation. While the purchaser in using the truck for a reasonable time may operate the truck in the normal course of business, it is unlawful for the dealer to charge, receive or collect any rental fee or other consideration from or on behalf of the prospective customer for the use of the truck for the time it shall be operated with the special registration plates. Any violation of this subdivision (b)(2) constitutes grounds for the revocation of all the special registration plates issued to or owned by the dealer.

(3) The county clerk shall be entitled to a fee of two dollars ($2.00) for issuing each plate; provided, that the clerk shall only be entitled to receive a maximum of ten dollars ($10.00) a day from any one (1) dealer.



§ 55-4-118 - Transfer of registered vehicle by owner -- Death of owner.

(a) Whenever the owner of a registered vehicle transfers or assigns the owner's title or interest to the vehicle, the registration of the vehicle shall expire.

(b) The owner shall remove the registration plate or plates from the vehicle and may have the plates assigned to another vehicle, as provided in § 55-4-101, except upon the death of the owner of a registered vehicle, the registration shall remain in effect until the end of the license year unless the ownership passes or is transferred to a person other than the surviving spouse before the end of that year.



§ 55-4-119 - Transfer by operation of law.

(a) Upon any transfer of title or interest of an owner in or to a registered vehicle to another otherwise than by voluntary transfer, the new owner may secure a new registration and certificate of title upon the payment of all proper fees by any one (1) of the following methods:

(1) By proper application and upon presentation of either the last certificate of title, or a bill of sale properly endorsed by the former owner and duly assigned to the new owner, as provided in §§ 55-3-118 and 55-4-101;

(2) Where the motor vehicle has been advertised and sold under any conditional sales contract, or other lien which shall be noted on the then outstanding certificate of title without the necessity of judicial proceedings, a new certificate of title and registration may be obtained by the new owner upon an application therefor regularly filed, accompanied by an affidavit made by the lienor, stating that the motor vehicle has been repossessed and sold under and by virtue of the terms of the lien and the law applicable thereto, together with the outstanding certificate of title, if available, and any other additional information as may be reasonably required by the commissioner;

(3) Where the motor vehicle has been sold under and by virtue of an order of any court, or by virtue of an execution duly issued by any court or its clerk, the new owner will be entitled to a certificate of title and registration thereof upon an application therefor, being duly filed together with a certified copy of the court order or execution, showing the return thereon, an affidavit of the person who shall actually sell the motor vehicle by virtue of the court order or execution that the sale has been conducted in a legal and proper manner and in accordance with the terms of the lien contract, and if sold under a lien, noted on the certificate of title, together with the certificate of title, if available, and such other information as may be reasonably required by the commissioner; or

(4) By any other means as may be provided for by the reasonable rules and regulations of the commissioner.

(b) No title transferred by virtue of any of the means set out in subsection (a) shall pass better or greater title to the purchaser than could have been conveyed and assigned by the certificated title holder when joined in the transfer or assignment by the lienor at whose instance the motor vehicle is being sold, if being sold for the satisfaction of a lien noted on the certificate of title, to an innocent purchaser for value.

(c) Where the holder or owner of a conditional sales contract has possession of the then outstanding certificate of title and becomes the purchaser of the motor vehicle at such sale and holds the vehicle for resale and operates the same under special plates as may be issued under § 55-4-221, to dealers for purposes of demonstrating or selling the vehicle, the purchaser at the sale shall not be required to obtain a new registration of the vehicle or be required to obtain a new certificate of title, but upon transferring interest or title to another person shall execute an affidavit stating that the motor vehicle has been repossessed and sold under and by virtue of the terms of the conditional sales contract and the law applicable to the conditional sales contract and that this person became the purchaser of the motor vehicle, and the affidavit and the then outstanding certificate of title shall be delivered to the person as the new owner, and the new owner may secure a new registration and certificate of title.

(d) Where no certificate of title has been issued by the state or by any other state in connection with any such motor vehicle as may be sold or otherwise disposed of as provided in subdivision (a)(2), and where the lienor is a financial institution authorized to do business in the state and subject to supervision by the commissioner of commerce and insurance, the commissioner of financial institutions, or the comptroller of the currency of the United States, then the commissioner shall accept, in lieu of a certificate of title and in lieu of the affidavit specified in subdivision (a)(2), the following:

(1) An affidavit made by the lienor setting forth:

(A) The name and last known address of the former owner;

(B) That no certificate of title has been issued in connection with the motor vehicle, to the best of lienor's information and belief;

(C) That the lien instrument held by lienor evidences a valid and enforceable lien in the lienor's favor;

(D) That the motor vehicle was repossessed and sold under and by virtue of the terms of the lien and the law applicable thereto;

(E) The balance owing which is secured by the lien; and

(F) The exhibit of a true copy of the lien instrument, together with any assignment thereof if applicable; and

(2) A bond executed by the lienor, without sureties, in a penal sum equal to the value of the motor vehicle, payable to the state of Tennessee, and conditioned to hold the state harmless from any liability or damages which might arise in connection with the issuance of a new registration and certificate of title. For purposes of this subdivision (d)(2), it shall be presumed, in the absence of a contrary showing, that the value of the motor vehicle is equal to the balance owing which is secured by the lien instrument. Where the affidavit and bond specified in this subdivision (d)(2) are filed by a lienor, that lienor shall pay to the department, in addition to all other fees which may be required, a fee of five dollars ($5.00).



§ 55-4-120 - Limited exemption of nonresident owners from registration -- Registration required when transporting for hire.

(a) (1) (A) A nonresident owner of any regularly licensed passenger motor vehicle not operated for hire registered in any state or territory of the United States, Canada or Mexico may have the privilege of operating upon the public roads of this state for a period of thirty (30) consecutive days, plus such additional period of time as a resident of Tennessee would be permitted to operate passenger vehicles not for hire over the highways of the state of the nonresident.

(B) In the event the commissioner finds that another state has failed to extend the benefits of reciprocity to a resident of Tennessee for a period of more than thirty (30) days, the commissioner is authorized to deny the privileges of reciprocity to vehicles registered in the other state for any period of time in excess of thirty (30) days.

(C) An owner or operator who operates in Tennessee shall not be entitled to reciprocity for a period in excess of thirty (30) days; provided, that any personnel of the army, navy, marine corps or air force stationed in Tennessee, whose motor vehicle is properly registered in that person's state of domicile, will not be required to reregister the vehicle in Tennessee.

(D) A nonresident owner of a foreign licensed private passenger automobile, or a pickup or panel truck, who operates the vehicle in this state solely as a means of transportation to and from a place of temporary employment shall be permitted to operate it without titling and paying registration fees and taxes in this state to the same extent as a resident of Tennessee, under similar circumstances, would be permitted to operate a like vehicle over the highways of the state of the residence of the nonresident pursuant to a reciprocity agreement.

(2) A nonresident owner of any regular licensed or unlicensed mobile home or house trailer may have the privilege of occupying the mobile home or house trailer and traveling upon the public roads of this state for a period of sixty (60) consecutive days without the necessity of having to register the mobile home or house trailer in this state. If any such person remains in the state for any period of time in excess of sixty (60) consecutive days, the person will be required to register the mobile home or house trailer in the state.

(b) A nonresident owner, having a valid foreign certificate of title and/or certificate of registration for a foreign vehicle, which is operated within this state for the transportation of persons or property for compensation, or for the transportation of merchandise, shall register and obtain a Tennessee certificate of registration for the vehicle and pay the same fees as are required with reference to like vehicles owned by residents of this state, but shall not be required to surrender the foreign certificate of title, certificate of registration, or registration plate or plates, except during the pendency of the application, for a Tennessee certificate of registration, if the vehicle is to continue to remain registered in a foreign state as well as in Tennessee; provided, that the nonresident owner of a foreign vehicle operated within the state for the transportation of persons or property for compensation or for the transportation of merchandise shall be permitted to operate the vehicle over the highways of Tennessee without obtaining a certificate of registration or registration plate or plates or paying registration fees, to the same extent and for the same period of time as a resident of Tennessee under similar circumstances would be permitted to operate a vehicle over the highways of the state of the residence of the nonresident by reciprocity agreement.

(c) (1) Every nonresident, including any foreign corporation carrying on business within this state and owning and regularly operating in such business any motor vehicle, within this state, shall be required to register and procure a Tennessee certificate of registration and registration plate or plates for each such vehicle and pay the same fees therefor as are required with reference to like vehicles owned by residents of this state.

(2) Nothing in this section shall be construed to affect, change or restrict the authority of the commissioner to enter into reciprocal agreements with other states in accordance with § 55-4-121.



§ 55-4-121 - Reciprocal agreements concerning nonresidents.

(a) The commissioner is authorized to enter into reciprocal agreements with proper officials of other states under which agreements motor vehicles of nonresident owners properly licensed and bearing license tags or plates of those states may be operated over the highways of this state, and without being registered or licensed in the state; provided, that this section shall not warrant the commissioner in entering into any agreement with the officials of any other state that does not grant like privileges to citizens of Tennessee operating motor vehicles in that state or states.

(b) (1) The commissioner may likewise enter into agreements or arrangements with the duly authorized representatives of other jurisdictions relating to the proportional registration of commercial vehicles in interstate or combined interstate and intrastate commerce. The apportionment may be made on a basis commensurate with and determined on the miles traveled on and use made of the highways of this state as compared with the miles traveled on and use made of other jurisdictions' highways or any other equitable basis of apportionment. The commissioner may require that any remittance for proportional registration of commercial vehicles, pursuant to the agreements, be in the form of cash, cashier's check, certified check, or money order, and that any other remittance will be rejected and returned. The commissioner may adopt and promulgate rules and regulations as shall be necessary to effectuate and administer the provisions contained in this section.

(2) The commissioner is further authorized to establish a system of registration renewals for these vehicles at alternative intervals during the calendar year that will allow for the distribution of the registration workload as uniformly as practicable throughout the year. This registration renewal system shall be established by rules promulgated by the commissioner pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 55-4-122 - Interstate carriers -- Registration costs -- Regulations -- Special handling fee.

(a) The commissioner is authorized and directed to apportion the costs of registration plates, as provided in §§ 55-4-111 and 55-4-112, to interstate motor carriers of passengers operating a fleet of two (2) or more vehicles under the authority of the interstate commerce commission, so that the total cost of such registration bears the same proportion to the registration costs provided in §§ 55-4-111 and 55-4-112 as the total number of miles operated in Tennessee by the fleet of the carrier registered in Tennessee during the preceding year bears to the total number of miles operated by the fleet during that year.

(b) The commissioner is authorized to promulgate rules and regulations as may be necessary to effectuate this apportionment.

(c) In addition to the costs of registration plates provided for in subsection (a), there shall be levied a special handling fee of four dollars ($4.00) on each vehicle registered within the state which is principally operated outside of this state and which is owned by a business entity, commercial enterprise or corporation which has its principal place of business outside of this state. All funds derived from the proceeds of this subsection (c) are directed to the county general fund and credited as fees collected by the county clerk.



§ 55-4-123 - Rental trucks and truck tractors -- Registration -- Special handling fee.

(a) As used in this section, "rental" means the delivery of possession within this state for a unit for consideration for a period of less than thirty (30) days.

(b) Owners of fleets of rental trucks and truck tractors may designate to the commissioner for allocation their respective rental fleets. Each such designation shall disclose the number of units in the owner's rental fleet. Each owner of a fleet of rental trucks and truck tractors so designated to the commissioner shall register in this state a proportional part of the owner's rental fleet, which proportional part shall be determined by dividing the mileage of all units in the designated fleet driven in this state during the year ending on the preceding August 31, by the total mileage of all units in the designated fleet during the same period.

(c) No such fleet of trucks shall include less than five (5) units, and these fleets shall include only units maintained solely for rental purposes.

(d) The commissioner may promulgate reasonable rules for the furnishing of data by owners of rental fleets respecting the units which constitute each rental fleet, the number of miles traveled in this state by units of each fleet, and the total mileage of all units in each designated fleet, in order to determine proper allocation of each rental fleet for registration in this state.

(e) After the owner of a fleet of rental trucks has registered in this state, the number of units in the fleet that the commissioner has allocated for registration in this state according to this chapter, all units properly identified as belonging to the owner, and that shall be part of the owner's designated rental fleet, licensed in any state, territory, province, county, or the District of Columbia, shall be permitted to operate in this state on an interstate or an intrastate basis.

(f) In addition to the costs of registration plates provided for in this section, there shall be levied a special handling fee of four dollars ($4.00) on each unit in the owner's rental fleet registered within the state that is principally operated outside of this state and that is owned by a business entity, commercial enterprise or corporation that has its principal place of business outside of this state. All funds derived from the proceeds of this subsection (f) are directed to the county general fund and credited as fees collected by the county clerk.



§ 55-4-124 - Registration of vehicles hauling certain materials.

(a) Any vehicle, freight motor vehicle, truck-tractor, trailer or semitrailer or combinations of these vehicles that transports crushed stone, fill dirt and rock, soil, bulk sand, coal, clay, shale, phosphate muck, asphalt, concrete, other building materials, forest products, unfinished lumber, ferrous and non-ferrous scrap metal, agricultural lime, liquid fertilizer, solid waste, coal ash and agricultural products shall be permitted to register as follows:

(1) The vehicles hauling such products in a single unit motor vehicle having four (4) axles and designed to unload itself, with a gross weight not exceeding seventy-four thousand pounds (74,000 lbs.) including the load thereon, shall be permitted to register as a Class 10 vehicle, or purchase the appropriate special zone tag; and

(2) The vehicles hauling such products in a single unit motor vehicle having three (3) axles and designed to unload itself, with a gross weight not exceeding sixty-six thousand pounds (66,000 lbs.) including the load thereon, shall be permitted to register as a Class 9 vehicle, or purchase the appropriate special zone tag.

(b) If the commissioner of transportation is formally notified by an appropriate federal official that, as a result of any provision of this section, the state will lose federal funds, then the provision shall be void and inoperative.

(c) Nothing contained in this section shall be construed as authorizing these vehicles to use that portion of the state highway system designated as the interstate system.



§ 55-4-125 - Implementation of passenger motor vehicle registration or wheel tax incentive for participation in college savings plans.

(a) The department shall assist the board of trustees of the baccalaureate education system trust fund program in the implementation of a passenger motor vehicle registration or wheel tax incentive established under § 49-7-805(4) that shall include, but not be limited to, college savings plan incentive inserts in the department's motor vehicle registration notifications, providing college savings plan incentives information with any web site renewal, sending other notifications about college savings incentives by electronic means, and providing information about college savings incentives through any other web-based means.

(b) For any insert included in the mailing of renewal notices that causes the total postal weight to be over one ounce (1 oz.) as permitted by the United States postal service, the board of trustees of the baccalaureate education system trust fund program shall pay the increased cost of mailing.



§ 55-4-126 - Permit fees designated for highway maintenance -- Effect of loss of federal funds.

(a) All revenue received as a result of any permit fee provided for by § 55-7-205(h)(5) shall be earmarked for highway maintenance.

(b) A loss of federal funds as a result of any provision of chapter 953 of the Public Acts of 1982 shall render the provision void and inoperative.



§ 55-4-127 - Exemptions for volunteer first aid or rescue squad vehicles.

(a) No person shall be required to obtain an annual registration certificate and license plates or to pay the fee prescribed therefor pursuant to this chapter for vehicles owned or used exclusively by volunteer lifesaving or first-aid crews or rescue squads; provided, that:

(1) The vehicle is used exclusively as a lifesaving, rescue, or first-aid vehicle and is not rented, leased or loaned to any private individual, firm or corporation;

(2) No charges are made by the organization for the use of the vehicles; and

(3) The organization is chartered by the state as a volunteer, nonprofit organization.

(b) The equipment must be painted a distinguishing color and conspicuously display in letters and figures, not less than three inches (3'') in height, the identity of the volunteer lifesaving or first-aid crew or rescue squad having control of its operation; provided, that the equipment be used exclusively for lifesaving, first-aid, or rescue activities.

(c) Before the equipment may be operated upon the highways of this state without license plates, there must be filed with the department a certification by the county clerk of the county in which the equipment is based, certifying a description of the equipment and the name of the lifesaving or first-aid crew, or rescue squad.

(d) "Rescue squad," as used in this section, means only those persons or organizations who are members of the Tennessee Association of Rescue Squads, except that in counties having a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent federal census, "rescue squad" includes persons and organizations which meet the requirements of this section but who are not members of the Tennessee Association of Rescue Squads.



§ 55-4-128 - Emissions test grace period -- Waiver.

(a) The owner of any motor vehicle who resides in any county in which the issuance or renewal of the certificate of registration, or any registration plates issued pursuant to chapters 1-6 of this title, or a city or county vehicle inspection sticker, for a motor vehicle depends upon the successful completion of a motor vehicle emissions test, shall be:

(1) Given a grace period of thirty (30) days from the date fixed for issuance or renewal in which to effect necessary repairs and successfully complete the emissions test for any motor vehicle that does not successfully complete an emissions test administered prior to the date fixed for issuance or renewal, and repairs necessary to pass the test cannot be effected prior to that date;

(2) Issued an inspection certificate by the motor vehicle emissions testing authority which shall state on its face the date the emissions test was administered and failed, and that a thirty-day grace period shall apply to that motor vehicle; and

(3) The air pollution control board, created by § 68-201-104, shall promulgate rules providing conditions under which owners of motor vehicles that do not successfully complete an emissions test may apply for waivers or variances. The rules may set appropriate conditions for waivers that are consistent with federal as well as state law and consider the expenditures made by the owner in order to come into compliance.

(b) Possession of a duly authorized inspection certificate issued pursuant to subsection (a) shall be deemed possession of a valid certificate of registration, registration plate, and inspection sticker for the duration of the authorized grace period provided by subsection (a).



§ 55-4-129 - Unlawful removal of registration decal or plate.

(a) Unless lawfully transferred in accordance with this chapter, it is unlawful to willfully cut, clip or otherwise remove the registration decal from a registration plate, or to remove a registration plate from a motor vehicle if either are removed for the purpose of selling the decal or plate, attaching the decal or plate to another registration plate or motor vehicle, or otherwise using the decal or plate to circumvent or avoid the vehicle registration laws of this chapter.

(b) A violation of this section is a Class A misdemeanor.



§ 55-4-130 - Applicability -- Passage -- Purchasing -- Inspection and maintenance programs -- Contracts -- Remote sensing devices.

(a) Sections 55-4-101(d)(2), 55-4-104(e)(2), and 55-6-105(a)(9) shall only apply in those counties:

(1) That have been designated by the air pollution control board to have an inspection and maintenance program because it is necessary to attain or maintain compliance with national ambient air standards; provided, however, that the board may only designate counties that:

(A) Have been designated by the United States environmental protection agency as not attaining the national ambient air standards and have over fifty thousand (50,000) registered vehicles in the most recent year;

(B) Are former non-attainment counties with over fifty thousand (50,000) registered vehicles in the most recent year that are under a maintenance plan designed to continue to meet the national ambient air standards; or

(C) That contribute significantly to non-attainment in another county and have more than sixty thousand (60,000) motor vehicles registered in the county in the most recent year; or

(2) For which a resolution has been passed by the governing body of the county that specifically establishes an inspection and maintenance program for the county and the air pollution control board approves the resolution as providing for inspection and maintenance that is consistent with the programs operated under subdivision (a)(1). The board may also oversee the implementation of the program to assure statewide consistency and shall review the programs at least once every three (3) years. The implementation of §§ 55-4-101(d)(2), 55-4-104(e)(2), and 55-6-105(a)(9) shall be in a manner as to assure compliance with the Clean Air Act, 42 U.S.C. § 7401 et seq., and the Air Pollution Control Act, compiled in title 68, chapter 201, part 1. All counties implementing a vehicle inspection and maintenance program may only charge fees that are directly related to the county's cost of establishing and implementing the vehicle inspection and maintenance program.

(b) For purposes of this section, the state or county may purchase goods and services on the same terms and conditions as these goods and services have been purchased by the state or a county where a contract, as amended or extended, is in effect at the date of the purchase by the state or a county and where the contract was executed in the first instance by the state or a county pursuant to its regular purchasing procedures for these goods and services. This contract, whether the existing contract from which the purchase is made or the new contract, may be modified by the state or county for one (1) additional term of not more than sixty (60) months, the policy of the state being to promote statewide uniformity in price and term of these contracts.

(c) The rules promulgated by the air pollution control board shall provide that, with respect to any fleet of motor vehicles owned or leased by any manufacturer of motor vehicles located in any county designated in subsection (a), the manufacturer shall be allowed to provide its own vehicle inspection and maintenance program so long as the vehicle inspection and maintenance program meets the standards required by the board.

(d) A ninety-day certificate of compliance for a light-duty motor vehicle that is offered for sale by a motor vehicle dealer shall be extendable at the option of the dealer for an additional period of ninety (90) days upon payment of a fee of one dollar and fifty cents ($1.50). The fee shall be in addition to all other fees and costs associated with the certificate and shall be paid to the contractor that conducts the vehicle inspection program in the county in which the dealer is located.

(e) The air pollution control board is authorized in any county subject to this section to provide an enhanced inspection and maintenance program utilizing remote sensing devices that will identify vehicles that comply with the air quality criteria determined by the board. For those vehicles that meet the air quality criteria determined by the board through a remote sensing device, the requirement for an annual emissions test can be fulfilled without the need for passing vehicles to also visit an inspection and maintenance inspection facility. Without regard to the current terms of contracts that support an inspection and maintenance program and any other law notwithstanding, the board is authorized and encouraged to utilize technologies that can increase motorist convenience or compliance, or both, with air quality criteria determined by the board. In order to evaluate any such technology, the board is further authorized to extend, if necessary, any inspection and maintenance program contract for no more than twenty-four (24) months beyond its current expiration date.

(f) (1) Subsection (e) shall only apply to those counties on May 5, 2009, that have been designated by the air pollution control board to have an inspection and maintenance program pursuant to subsection (a).

(2) A board or any entity or vendor that contracts to perform annual emissions tests pursuant to subsection (e) shall promptly and permanently purge all identifying information regarding motor vehicles that are not registered in a county that has been designated by the air pollution control board to have an inspection and maintenance program pursuant to subsection (a).

(g) The rules promulgated by the air pollution control board shall provide that any motor vehicle over twenty-five (25) years old with a nonmodified engine and body, when such motor vehicle is being registered as an antique motor vehicle pursuant to § 55-4-111(b), shall be exempt from all motor vehicle inspection requirements.



§ 55-4-131 - Notice of change of address.

(a) Whenever any person, after applying for or receiving a title or registration, moves from the address named in the application or title or registration, or when the name of an applicant is changed for any reason, the person shall within ten (10) days thereafter, notify the department of the change or changes.

(b) A violation of this section is a Class C misdemeanor.



§ 55-4-132 - Funding for computerized titling and registration system.

(a) In addition to all other fees provided for in this part, there is imposed an additional fee of one dollar ($1.00) on the registration of motor vehicles and the renewal of the registrations.

(b) All revenues received from the fees shall be earmarked and used for the operation, maintenance, modernization, improvement, enhancement, or replacement of the titling and registration system. These revenues shall not be used to replace, displace, reduce or otherwise supplant any moneys budgeted for the titling and registration of motor vehicles.

(c) All funds generated pursuant to this section shall be deposited in a special account earmarked solely for the purposes set forth in this section and any unused funds shall not revert to the general fund but shall be held in the account for these purposes. Such purposes shall also include the acquisition, maintenance, modernization, enhancement, or replacement of software or equipment and related necessary supplies used in the operation of the titling and registration system by the county clerks. All fees or payments under § 55-6-104(b)-(d) shall be paid to the county clerks out of such funds.

(d) The department shall submit reports on its progress to the transportation and safety committee of the senate and transportation committee of the house of representatives between July 1, 1999, and until the completion of the updated computerized titling and registration system. These reports shall be submitted quarterly to the transportation committees unless the department is otherwise directed by the committees.

(e) The commissioner or the commissioner's designee shall appear before the transportation committee of the house of representatives and the transportation and safety committee of the senate no later than March 1 annually to report the status of the computerized titling and registration system.



§ 55-4-133 - Used oil collection and recycling.

To increase public knowledge of the availability of used oil collection facilities and the benefits of recycling used oil, the department shall conduct a promotional campaign, including, but not limited to, the inclusion of information concerning the Used Oil Collection Act, pursuant to title 68, chapter 211, part 10, with motor vehicle registration renewal notices. This information shall include used oil collection sites and the toll-free telephone information number established by the department of environment and conservation pursuant to § 68-211-1005. The department may include additional information as deemed appropriate by the department.



§ 55-4-134 - Replica license plates.

(a) Any replica license plate manufactured or sold in this state purporting to be an official license plate previously issued by the state shall include the language "REPLICA" in at least twenty-four (24) point type on the face of the replica license plate.

(b) A violation of subsection (a) is a Class A misdemeanor.



§ 55-4-135 - Registration of vehicles by owners performing full-time service in the military.

Notwithstanding any law to the contrary, the owner of any motor vehicle who is performing full-time service in the military and who is stationed outside of the continental United States shall be given a grace period of thirty (30) days from the date of the owner's return to Tennessee to renew the registration for any motor vehicle registered to the owner.



§ 55-4-136 - Registration of medium speed vehicles.

(a) Any vehicle that is not equipped with a windshield and that otherwise qualifies as a medium speed vehicle as defined in § 55-1-125 may be registered as a medium speed vehicle; provided, that while the vehicle is in operation upon any public road of this state, the operator and each passenger shall wear a helmet in accordance with § 55-9-302 and eye protection, including glasses containing impact resistant lenses, safety goggles, or a face shield.

(b) Any vehicle described in subsection (a) shall be registered as a medium speed vehicle if the operator provides an affidavit, under penalty of perjury, on a form prescribed by the department certifying that the vehicle meets applicable safety standards and that the operator will otherwise comply with subsection (a).






Part 2 - Special License Plates

§ 55-4-201 - Issuance -- Applicability of part -- Requirements -- Plates deemed obsolete due to inactivity.

(a) (1) All cultural, specialty earmarked and new specialty earmarked motor vehicle registration plates, memorial motor vehicle registration plates and special purpose motor vehicle registration plates now, or in the future, shall be issued and renewed pursuant to this part. No plate, other than those issued under part 1 of this chapter, shall be issued or renewed unless authorized in this part.

(2) For the purposes of this part and part 3 of this chapter, "this part" means this part and part 3 of this chapter.

(b) All plates issued pursuant to this part shall be issued and renewed subject to the following:

(1) Payment of the applicable registration fee, except as specifically provided otherwise by § 55-4-203 or any other applicable provision of this part;

(2) An additional fee of thirty-five dollars ($35.00) to be paid by the applicant upon issuance and renewal, except as specifically provided otherwise by § 55-4-203 or any other applicable provision of this part;

(3) (A) A minimum order of one hundred (100) plates for collegiate plates as defined by § 55-4-209. Collegiate plates for motorcycles, as authorized by § 55-4-210(c), shall be subject to a minimum order of one hundred (100) plates for each classification of collegiate plates;

(B) A minimum order of at least five hundred (500) plates for all other cultural, specialty earmarked and new specialty earmarked plates. Personalized plates for motorcycles, as authorized by § 55-4-210(c), shall be subject to a minimum order of five hundred (500) plates;

(4) A design which shall be approved by the commissioner; and

(5) A handling fee of one dollar ($1.00) payable to the county clerk upon issuance or renewal of any cultural, specialty earmarked, or new specialty earmarked license plate, except plates exempted from payment of fees under § 55-4-203 or any other applicable provision of this part.

(c) (1) Subsection (b) shall apply equally to the renewal of any plate issued pursuant to this part; provided, that any plate that fails to meet the minimum requirements of subdivision (b)(3) by December 31, 1999, or for two (2) successive renewal periods thereafter shall not be reissued or renewed, and the commissioner shall notify the Tennessee code commission that the section of Tennessee Code Annotated authorizing the issuance of the plate is, on the basis of inactivity, to be deemed obsolete and invalid.

(2) Any cultural or new specialty earmarked plate authorized by statute on or after July 1, 1998, shall be subject to the minimum issuance requirements of subdivision (b)(3).

(3) Any plate authorized by this part that qualifies for initial issuance on or after July 1, 1998, shall be subject to the minimum issuance requirements of subdivision (b)(3).

(d) Any plate authorized by this part that has not qualified for initial issuance by December 31, 1999, shall not be issued and the commissioner shall notify the Tennessee code commission that the section of Tennessee Code Annotated authorizing the issuance of the plate is, on the basis of inactivity, to be deemed obsolete and invalid.

(e) Notwithstanding subsection (d), any plate authorized by statute on or after January 1, 1999, that fails to meet the minimum issuance requirements of subdivision (b)(3)(B) within one (1) year of the effective date of the act authorizing the plate shall not be issued, and the commissioner shall notify the Tennessee code commission that the section of Tennessee Code Annotated authorizing the issuance of the plate is, on the basis of inactivity, to be deemed obsolete and invalid.

(f) No plate authorized by this part that has failed to meet minimum issuance or renewal requirements and has been deemed obsolete and invalid pursuant to this section, nor a plate substantially the same in appearance or content, shall be eligible for re-issuance pursuant to this part until the expiration of a three-year period beginning on the date the plate, or a plate substantially the same in appearance or content, was deemed obsolete and invalid.

(g) Subdivision (b)(3) and subsections (c), (d), (e), (f), and (h) shall not apply to the following plates issued pursuant to this part:

(1) Antique motor vehicle;

(2) Dealer;

(3) Disabled;

(4) Emergency;

(5) Firefighter, as provided for in § 55-4-241;

(6) General assembly;

(7) Government service;

(8) Honorary consular;

(9) Judiciary;

(10) Memorial;

(11) Metropolitan council;

(12) Military;

(13) National Guard;

(14) Sheriff;

(15) United States house of representatives;

(16) United States judge; and

(17) United States senate.

(h) (1) Notwithstanding any provision of this part to the contrary, any cultural or new specialty earmarked license plate authorized by statute on or after July 1, 2002, shall be subject to a minimum order of at least one thousand (1,000) plates prior to initial issuance. This subdivision (h)(1) shall apply equally to the renewal of any cultural or new specialty earmarked plate initially issued on or after July 1, 2002. Any such plate that does not meet the minimum order requirements of this subdivision (h)(1) within one (1) year of the effective date of the act authorizing that plate, or does not meet the renewal requirements for any two (2) successive renewal periods thereafter, shall not be issued, reissued or renewed and shall be deemed obsolete and invalid. The commissioner shall annually notify the executive secretary of the Tennessee code commission of the sections of the code authorizing the issuance of plates deemed obsolete and invalid pursuant to this subdivision (h)(1).

(2) Subdivision (h)(1) shall not apply to collegiate plates otherwise administered pursuant to this part; provided, that on and after July 1, 2002, collegiate plates for four-year colleges or universities located outside Tennessee shall be subject to a minimum order of at least one thousand (1,000) plates prior to initial issuance by the department. This subdivision (h)(2) shall apply equally to the renewal of any collegiate plates for four-year colleges or universities located outside Tennessee initially issued by the department on or after July 1, 2002. Any such plate that does not meet the minimum order requirements of this subdivision (h)(2) or does not meet the renewal requirements for any two (2) successive renewal periods, shall not be administratively issued, reissued or renewed by the department and shall be deemed obsolete and invalid.

(3) (A) Notwithstanding any provision of this part to the contrary, between July 1, 2002, and August 31, 2002, any cultural license plate authorized by § 55-4-264 shall be subject to a minimum order of at least two hundred fifty (250) plates prior to initial issuance. This subdivision (h)(3)(A) shall apply equally to the renewal of any cultural license plate authorized by § 55-4-264 and initially issued between July 1, 2002, and August 31, 2002. Any such plate that does not meet the minimum order requirements of this subdivision (h)(3)(A) or does not meet the renewal requirements for any two (2) successive renewal periods, shall not be administratively issued, reissued or renewed by the department and shall be deemed obsolete and invalid.

(B) On or after September 1, 2002, any cultural license plate authorized by § 55-4-264 shall be subject to a minimum order of at least one thousand (1,000) plates prior to initial issuance. This subdivision (h)(3)(B) shall apply equally to the renewal of any cultural license plate authorized by § 55-4-264 and initially issued on or after September 1, 2002. Any such plate that does not meet the minimum order requirements of this subdivision (h)(3)(B) or does not meet the renewal requirements for any two (2) successive renewal periods, shall not be administratively issued, reissued or renewed by the department and shall be deemed obsolete and invalid.

(i) All funds produced from the sale or renewal of cultural, specialty earmarked and new specialty earmarked license plates shall be used exclusively in Tennessee to support departments, agencies, charities, programs and other activities impacting Tennessee, as authorized pursuant to this part.

(j) Any new specialty earmarked license plate authorized by statute on or after July 1, 2008, on behalf of a nonprofit organization shall be subject to certification of the organization's nonprofit status by the secretary of state within ninety (90) days of such authorization prior to initial issuance. Any such plate authorized on behalf of a nonprofit organization that is not certified as a registered nonprofit organization in good standing with the state by the secretary of state shall be deemed obsolete and invalid.

(k) Any nonprofit organization receiving proceeds from the sale of a new specialty earmarked license plate on or after July 1, 2008, shall be subject to the following requirements:

(1) The nonprofit organization shall meet and maintain all statutory requirements and internal revenue service regulations for nonprofit corporations;

(2) Each nonprofit organization shall maintain its nonprofit status in good standing with the secretary of state;

(3) By September 30, 2008, and September 30 each following year, all nonprofit organizations receiving proceeds from the sale or renewal of a new specialty earmarked license plate shall submit an annual accounting of all such funds received from July 1 to June 30 of the preceding state fiscal year to the comptroller of the treasury. The comptroller of the treasury may audit any nonprofit organization receiving funds from a new specialty earmarked license plate to ensure that the funds are being used in accordance with statutory authority for the plate, and the cost of the audit shall be charged to the nonprofit organization; and

(4) A nonprofit organization shall return any proceeds received from a new specialty earmarked license plate that a comptroller of the treasury's audit finds have been used in violation of statutory authority. The attorney general and reporter is authorized to institute proceedings, as defined in § 48-51-201, under the Tennessee Nonprofit Corporation Act, compiled in title 48, chapters 51-68, to recover the proceeds.

(l) (1) Notwithstanding any provision of this part to the contrary, any cultural or new specialty earmarked license plate authorized by statute on or after July 1, 2013, shall be subject to a minimum order of at least one thousand (1,000) plates prior to initial issuance. Any cultural or new specialty earmarked license plate authorized by statute shall be subject to a minimum order of at least eight hundred (800) plates for the renewal of such cultural or new specialty earmarked plates. Any such plate that does not meet the minimum order requirements of this subdivision (l)(1) within one (1) year of the effective date of the act authorizing that plate, or does not meet the renewal requirements for any two (2) successive renewal periods thereafter, shall not be issued, reissued, or renewed and shall be deemed obsolete and invalid. The commissioner shall annually notify the executive secretary of the Tennessee code commission of the sections of the code authorizing the issuance of plates deemed obsolete and invalid pursuant to this subdivision (l)(1).

(2) Subdivision (l)(1) shall not apply to collegiate plates otherwise administered pursuant to this part; provided, that on and after July 1, 2013, collegiate plates for four-year colleges or universities located outside Tennessee shall be subject to a minimum order of at least one thousand (1,000) plates prior to initial issuance by the department. The renewal of any collegiate plates for four-year colleges or universities located outside Tennessee issued by the department on or after July 1, 2013, shall be subject to a minimum order of at least eight hundred (800) plates. Any such plate that does not meet the minimum order requirements of this subdivision (l)(2) or does not meet the renewal requirements for any two (2) successive renewal periods, shall not be administratively issued, reissued, or renewed by the department and shall be deemed obsolete and invalid.



§ 55-4-202 - Issuance -- Category -- Supplemental registration -- Eligibility.

(a) All registration plates issued under this part shall be issued in one (1) of the following categories:

(1) Antique motor vehicle;

(2) Cultural;

(3) Dealer;

(4) Disabled;

(5) Emergency;

(6) Firefighter;

(7) General assembly;

(8) Government service;

(9) Judiciary;

(10) Memorial;

(11) National Guard;

(12) New specialty earmarked;

(13) OEM headquarters company;

(14) Sheriff;

(15) Specialty earmarked;

(16) United States house of representatives;

(17) United States judge; and

(18) United States senate.

(b) (1) Registration plates currently provided under the "dealer", "government service", "disabled", and "national guard" categories shall be issued in design configurations and colors which distinguish the plates from those of other categories, and in a manner which would avoid confusion with any other registration plates.

(2) Registration plates issued in any other category shall be issued in a design configuration distinctive to that category and determined by the commissioner, and shall bear at the top of the plate the word "Tennessee" or "Tenn" and at the bottom the name of the category. In addition, the plates in each category may bear identifying letter prefixes to distinguish the group within the category, and shall bear identifying number suffixes to identify the individual registrant.

(c) The groups within each category having multiple plates shall be as follows:

(1) Emergency:

(A) Amateur radio;

(B) Auxiliary police;

(C) Civil air patrol;

(D) Civil defense;

(E) Rescue squad;

(F) Emergency services squad, including, but not limited to, emergency medical technicians and paramedics;

(G) Police officer;

(H) Trauma physicians;

(I) Trauma nurses;

(J) On-call surgical personnel;

(K) Tennessee state guard; and

(L) United States coast guard auxiliary;

(2) Judiciary:

(A) Supreme court;

(B) Court of appeals;

(C) Court of criminal appeals;

(D) Chancery court;

(E) Circuit court;

(F) Probate court;

(G) Juvenile court;

(H) General sessions court;

(I) Retired judges of courts, not-of-record;

(J) Municipal court judges; and

(K) Magistrates;

(3) National Guard:

(A) Enlisted;

(B) Honorably discharged members;

(C) Officers; and

(D) Retirees;

(4) Memorial:

(A) Air Force Cross recipient;

(B) Air Medal (Valor) recipients;

(C) Bronze Star (Valor) recipients;

(D) Disabled veteran;

(E) Distinguished Flying Cross recipients;

(F) Distinguished Service Cross recipient;

(G) Former prisoner of war;

(H) Gold star family;

(I) Holder of the Purple Heart;

(J) Medal of honor recipient;

(K) Navy Cross recipient; and

(L) Silver Star recipients;

(5) Cultural:

(A) Arts, as provided for in § 55-4-218 and § 55-4-264;

(B) Collegiate, as defined in § 55-4-209:

(i) (a) Bryan College;

(b) Section 55-4-201(f) shall not apply to subdivision (c)(5)(B)(i)(a);

(ii) Penn State University;

(iii) University of Arkansas;

(iv) University of Florida;

(v) University of Mississippi;

(vi) All collegiate plates issued as cultural motor vehicle registration plates prior to July 1, 1998; and

(vii) All collegiate plates administratively issued by the department on or after July 1, 1998, pursuant to § 55-4-210;

(C) Honorary consular;

(D) Metropolitan council;

(E) Military:

(i) Air Medal (Meritorious) recipients;

(ii) Blue star family;

(iii) Bronze Star (Meritorious) recipients;

(iv) Combat veterans;

(v) "Enemy Evadees" as certified by the department of veterans services;

(vi) [Deleted by 2014 amendment, effective May 19, 2014.]

(vii) Honorably discharged veterans of the United States Armed Forces;

(viii) Marine Corps League;

(ix) Pearl Harbor survivors;

(x) [Deleted by 2014 amendment, effective May 19, 2014.]

(xi) Submarine veteran;

(xii) Tennessee woman veteran, pursuant to § 55-4-292;

(xiii) United States military, active forces, pursuant to § 55-4-244;

(xiv) United States military, honorably discharged members, pursuant to § 55-4-244;

(xv) United States military, retired forces, pursuant to § 55-4-244;

(xvi) United States reserve forces, pursuant to § 55-4-242;

(xvii) United States reserve forces, honorably discharged members, pursuant to § 55-4-244; and

(xviii) United States reserve forces, retired, pursuant to § 55-4-244;

(F) Personalized, pursuant to §§ 55-4-210 and 55-4-211;

(G) Police Benevolent Association; and

(H) [Deleted by 2014 amendment, effective May 19, 2014.]

(6) Specialty earmarked:

(A) Agriculture;

(B) Alpha Kappa Alpha Sorority;

(C) Alpha Phi Alpha;

(D) CHILDREN FIRST!;

(E) Delta Sigma Theta Sorority, Inc.;

(F) Ducks Unlimited;

(G) Environmental;

(H) Friends of Great Smoky Mountains;

(I) Helping school volunteer;

(J) Kappa Alpha Psi;

(K) Mothers Against Drunk Driving (MADD);

(L) Non-game and endangered wildlife species or "Watchable Wildlife";

(M) Omega Psi Phi;

(N) Phi Beta Sigma;

(O) Supporters of Saint Jude Children's Research Hospital; and

(P) Zeta Phi Beta; and

(7) New specialty earmarked plates, as defined in § 55-4-209:

(A) 2014 College World Series Champions -- Vanderbilt University;

(B) Alzheimer's Association;

(C) Animal Friendly;

(D) Appalachian Trail;

(E) Autism Awareness;

(F) Chambliss Center for Children [Obsolete. See the Compiler's Notes.];

(G) Choose Life;

(H) Civil War Preservation;

(I) Combat Action Badge;

(J) Combat Infantry Badge;

(K) Combat Medical Badge;

(L) Cystic Fibrosis Awareness;

(M) Donate Life;

(N) "Driving To A Cure" (Pink Ribbon);

(O) Eagle Foundation;

(P) East Tennessee Children's Hospital;

(Q) Fish and wildlife species;

(R) Friends of Sycamore Shoals Historic Area, Inc.;

(S) Germantown Charity Horse Show;

(T) Harpeth River Watershed Association;

(U) Historic Collierville;

(V) Historic Franklin;

(W) Historic Gallatin [Obsolete. See the Compiler's Notes.];

(X) I RECYCLE [Obsolete. See the Compiler's Notes.];

(Y) International Association of Firefighters;

(Z) Juvenile Diabetes Research Foundation [Obsolete. See the Compiler's Notes.];

(AA) Le Bonheur Children's Medical Center;

(BB) Lung Cancer Alliance [Obsolete. See the Compiler's Notes.];

(CC) Make-A-Wish Foundation;

(DD) Masons;

(EE) McCallie School [Obsolete. See the Compiler's Notes.];

(FF) Memphis Grizzlies;

(GG) Memphis Rock 'n' Soul Museum;

(HH) Multiple Sclerosis Foundation, Inc.;

(II) Music City Inc. Foundation;

(JJ) Nashville Predators;

(KK) National Rifle Association;

(LL) National Wild Turkey Federation;

(MM) Native American Indian Association;

(NN) Niswonger Children's Hospital;

(OO) Nurses;

(PP) Ohio State University;

(QQ) Radnor Lake;

(RR) Regional Medical Center at Memphis (The MED);

(SS) Share the Road;

(TT) Rotary International;

(UU) Scenic and Historic Gallatin;

(VV) Smallmouth bass;

(WW) Sons of Confederate Veterans;

(XX) Soulsville, U.S.A.;

(YY) Sportsman;

(ZZ) Support Our Troops;

(AAA) Supporters of the Blind and Visually Impaired;

(BBB) Tennessee Association of Realtors;

(CCC) Tennessee Federation of Garden Clubs [Obsolete. See the Compiler's Notes.];

(DDD) Tennessee Fraternal Order of Police;

(EEE) Tennessee Sheriffs' Association;

(FFF) Tennessee Tech University;

(GGG) Tennessee Titans;

(HHH) Tennessee Vietnam Veterans, Inc.;

(III) Tennessee Walking Horse;

(JJJ) Tennessee Wildlife Federation;

(KKK) Tennessee Wildlife Federation non-game and education programs;

(LLL) Trout Unlimited;

(MMM) University of Tennessee Lady Volunteers' NCAA National Championships;

(NNN) University of Tennessee National Championship;

(OOO) Vanderbilt Children's Hospital;

(PPP) Vanderbilt University Athletic Department;

(QQQ) Wingz of Love Foundation;

(RRR) Youth Villages.

(d) (1) No registration plate shall be issued under this section unless authorized by this part. Registration under this part is supplemental to the motor vehicle title and registration law, compiled in chapters 1-6 of this title, and nothing in this part shall be construed as abridging or amending that law. An applicant with more than one (1) motor vehicle titled or leased in that applicant's name, or applicants with more than one (1) motor vehicle jointly titled and/or leased in their names are entitled to an unlimited number of registration plates under the applicable provision of law, as long as all other special fees and regular costs are paid by the applicant and all requirements set out in parts 1 and 2 of this chapter are followed.

(2) No qualified person shall receive more than one (1) free plate, unless the issuance of additional free plates is specifically authorized by the statute creating the cultural, specialty earmarked or new specialty earmarked plate, memorial plate or special purpose plate.

(e) Registration plates issued to United States judges, United States senators, and members of the United States house of representatives pursuant to subdivisions (a)(9) and (a)(16)-(18) shall be of a distinctive design approved by the department and shall bear, as applicable, the district number of house members, the number "1" or "2" for senators, based on seniority, and the appropriate number for judges, based on seniority of appointment. Unless a conflict exists with other designs, the designs used before July 1, 1984, shall be used.

(f) Whenever a spouse having a cultural, specialty earmarked or new specialty earmarked plate, memorial plate or special purpose plate is divorced and no longer entitled to the plate, the spouse no longer entitled to that plate shall deliver the plate to the county clerk, and the county clerk shall issue a regular plate valid for the same period as the cultural, specialty earmarked or new specialty earmarked plate, memorial plate or special purpose plate.

(g) (1) Registration plates issued to honorary consulars pursuant to subdivision (c)(5)(C) shall be of a distinctive design approved by the department and shall bear, as applicable, the words "Honorary Consul" and an appropriate number.

(2) The revised honorary consular plates issued pursuant to this section shall be delivered to qualified persons upon renewal of registration of the vehicle to which the plates are issued. No person with honorary consular plates shall be required to exchange the plates until the renewal of registration of the vehicle to which the plates are issued.



§ 55-4-203 - Fees.

(a) In addition to title, registration, transfer or other fees or taxes otherwise applicable under this title, persons applying for and receiving registration plates under this part shall pay additional fees as follows:

(1) Antique motor vehicle -- twenty-five dollars ($25.00), pursuant to § 55-4-111(a)(1) Class C and as provided for in § 55-4-111(b);

(2) Dealers, as provided for in § 55-4-221;

(3) Disabled -- regular fee applicable to the vehicle, except as expressly provided otherwise in § 55-21-103;

(4) Emergency:

(A) Amateur radio:

(i) Regular fee applicable to the vehicle, if the applicant meets the qualifications of § 55-4-229(e); or

(ii) Twenty-five dollars ($25.00), if the applicant does not meet the qualifications of § 55-4-229(e);

(B) On-call surgical personnel -- regular fee applicable to the vehicle and as provided for in § 55-4-222(i);

(C) Police officer -- regular fee applicable to the vehicle and as provided for in § 55-4-222(f);

(D) Regular fee applicable to the vehicle and as provided for in § 55-4-222 for the following special purpose plates:

(i) Auxiliary police;

(ii) Civil air patrol;

(iii) Civil defense;

(iv) Emergency services squad, including, but not limited to, emergency medical technicians and paramedics; and

(v) Rescue squad;

(E) Tennessee state guard -- regular fee applicable to the vehicle and a fee proportionately equal to the cost of actually designing and manufacturing the plates to ensure that the issuance of the plates is revenue neutral; provided, that the fee shall only be applicable upon initial issuance or re-issuance of the plates provided for in this section and shall not be applicable at the time of renewal;

(F) Trauma nurses -- regular fee applicable to the vehicle and as provided for in § 55-4-222(h);

(G) Trauma physicians -- regular fee applicable to the vehicle and as provided for in § 55-4-222(g); and

(H) United States coast guard auxiliary -- regular fee applicable to the vehicle and a fee proportionately equal to the cost of actually designing and manufacturing the plates to ensure that the issuance of the plates is revenue neutral; provided, that the fee shall only be applicable upon initial issuance or re-issuance of the plates provided for in this section and shall not be applicable at the time of renewal;

(5) Firefighter -- regular fee applicable to the vehicle and as provided for in § 55-4-241;

(6) General assembly -- twenty-five dollars ($25.00);

(7) Government service -- as provided for in § 55-4-223;

(8) Judiciary -- twenty-five dollars ($25.00);

(9) National guard: enlisted, officers, retirees and honorably discharged members -- as provided for in § 55-4-228;

(10) Sheriff -- twenty-five dollars ($25.00);

(11) Street rod -- fifty dollars ($50.00) and as provided for in § 55-4-230 [obsolete];

(12) United States house of representatives -- twenty-five dollars ($25.00);

(13) United States judge -- twenty-five dollars ($25.00); and

(14) United States senate -- twenty-five dollars ($25.00).

(b) The following plates shall be issued free of charge and in the number specified by the section authorizing the issuance of the individual plate; provided, that the appropriate criteria are met by the applicant:

Memorial:

(1) Air Force Cross recipients;

(2) Air Medal (Valor) recipients;

(3) Bronze Star (Valor) recipients;

(4) Disabled Veterans, including those disabled veterans who choose to receive the Purple Heart plate pursuant to § 55-4-239(e);

(5) Distinguished Flying Cross recipients;

(6) Distinguished Service Cross recipients;

(7) Former Prisoner of War;

(8) Gold star family;

(9) Holder of the Purple Heart;

(10) Medal of Honor recipients;

(11) Navy Cross recipients; and

(12) Silver Star recipients.

(c) (1) The following military cultural plates shall be issued upon the payment of the regular registration fee and a fee equal to the cost of actually designing and manufacturing the plates; provided, that the issuance of these plates shall be revenue neutral:

(A) Air Medal (Meritorious) recipients;

(B) Blue Star family;

(C) Bronze Star (Meritorious) recipients;

(D) Combat veterans;

(E) "Enemy Evadees," as certified by the department of veterans services, pursuant to § 55-4-243;

(F) [Deleted by 2014 amendment, effective May 19, 2014.]

(G) Honorably discharged veterans of the United States armed forces, pursuant to § 55-4-253;

(H) Marine Corps League;

(I) Pearl Harbor survivors, pursuant to § 55-4-238;

(J) [Deleted by 2014 amendment, effective May 19, 2014.]

(K) Submarine veteran;

(L) Tennessee woman veteran, pursuant to § 55-4-292;

(M) United States military, active forces, pursuant to § 55-4-244;

(N) United States military, honorably discharged members, pursuant to § 55-4-244;

(O) United States military, retired, pursuant to § 55-4-244;

(P) United States reserve forces, honorably discharged members, pursuant to § 55-4-244;

(Q) United States reserve forces, pursuant to § 55-4-242; and

(R) United States reserve forces, retired, pursuant to § 55-4-244.

(2) Notwithstanding any law to the contrary, the payment of the fee equal to the cost of actually designing and manufacturing the plates provided in subdivision (c)(1) shall only be applicable upon initial issuance or re-issuance of the plates specified in subdivision (c)(1) and shall not be applicable at the time of renewal.

(d) All other cultural, specialty earmarked and new specialty earmarked plates authorized by this part shall be issued upon the payment of a fee of thirty-five dollars ($35.00), in addition to the regular registration fee, in accordance with § 55-4-201(b)(2).

(e) OEM headquarters company plates shall be issued free of charge as provided for in § 55-4-232.

(f) For purposes related to this chapter, the department may authorize the state treasurer to establish a program for the sale of nonrefundable gift vouchers, gift cards, rebates, incentives, debit cards or any other form of electronic payments. The state treasurer, or designated entity, may administer all or any portion of the program regarding the use of such gift vouchers, gift cards, rebates, incentives, debit cards or any other form of electronic payments. The treasurer may charge for reasonable administration costs, or authorize the designated entity to charge a fee to defray such costs.



§ 55-4-204 - Seven characters maximum.

Registration plates issued under this part may bear up to seven (7) characters or positions for a passenger motor vehicle, recreational vehicle or truck of one-half or three-quarter-ton rating, or, if authorized, up to six (6) characters or positions for a motorcycle.



§ 55-4-205 - Rules and regulations -- Compliance with state license laws -- Location for making application for plates -- Waiver of county name requirement.

(a) The commissioner, or any other department commissioner designated with responsibility in this section, shall make rules and regulations as are necessary to require compliance with all state license laws relating to the use and operation of a motor vehicle before issuing cultural, specialty earmarked or new specialty earmarked plates, memorial plates or special purpose plates in lieu of the regular Tennessee license plates, and all applications for the plates shall be made to the county clerk of the county wherein the applicant resides, unless provided for otherwise.

(b) The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) Notwithstanding § 55-4-103(b)(4), if additional space is needed on any cultural, specialty earmarked or new specialty earmarked plate, memorial plate or special purpose plate issued pursuant to this part for a logo or other identifying message, the commissioner shall be authorized to waive the requirement that the plates specify the name of the county of issue.

(d) The commissioner is authorized to facilitate delivery of any new specialty earmarked, emergency, firefighter, national guard, memorial or military plate authorized for a motorcycle in this part in a manner that maximizes efficiency and costs, and is not unduly burdensome to either the department or county clerks.



§ 55-4-206 - Expiration and renewal.

(a) Notwithstanding § 55-4-104 or other provisions of part 1 of this chapter, all license plates issued under this part and certificates of registration shall not expire on March 31 of each year, but rather shall expire pursuant to subsection (b).

(b) With respect to motor vehicles using plates issued pursuant to this part, the commissioner shall establish a system of registration renewals at alternate intervals which will allow for the distribution of the registration workload as uniformly as is practicable throughout the calendar year. Registrations issued under the alternate method are valid for twelve (12) months, and expire on the last day of the last month of the registration period. However, during a transition period, or at any time thereafter when the commissioner shall determine that the volume of work for any given interval is unduly burdensome or costly, either registrations or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for registration of any vehicle under the alternate interval method for a period of other than twelve (12) months shall be proportionate to the annual fee fixed for the vehicle and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar ($0.25).

(c) Notwithstanding this section, dealer plates shall be issued and renewed pursuant to § 55-4-221.



§ 55-4-207 - Reimbursement of cost.

The cost of any registration plate that is provided without cost to an individual on account of employment, membership, or participation in any agency, department, organization, or governmental entity shall be reimbursed to the department by the agency, department, organization, or governmental entity of which the person is an employee, member, or participant.



§ 55-4-208 - Computerization of applications and records.

The commissioner is urged to take the necessary steps to computerize applications for and records of the cultural, specialty earmarked and new specialty earmarked plates, memorial plates and special purpose plates authorized by this part.



§ 55-4-209 - Part definitions.

As used in this part:

(1) "Collegiate plate" or "collegiate license plate" means the class of cultural motor vehicle registration plates enumerated in § 55-4-202(c)(5)(B), which features on each individual plate a special reference to or identification or information on:

(A) A two-year or four-year college or university located within this state; or

(B) A four-year college or university located outside this state;

(2) (A) "Cultural plate" or "cultural license plate" means:

(i) A special or cultural motor vehicle registration plate authorized by statute prior to July 1, 1998, and enumerated in § 55-4-202(c)(5); or

(ii) An honorary motor vehicle registration plate authorized by statute on or after July 1, 1998, which statute does not specifically earmark the funds produced from the sale of the plate;

(B) "Cultural plate" or "cultural license plate" includes collegiate plates and personalized plates unless those plates are specifically excluded from this definition by statute;

(3) "Memorial plate" or "memorial license plate" means those motor vehicle registration plates, as enumerated in § 55-4-202(c)(4) and defined in § 55-4-240, that are issued free of charge, including the regular registration fee, pursuant to § 55-4-203(b);

(4) "New specialty earmarked plate" or "new specialty earmarked license plate" means a motor vehicle registration plate authorized by statute on or after July 1, 1998, which statute earmarks the funds produced from the sale of that plate to be allocated to a specific nonprofit organization or state agency or fund to fulfill a specific purpose or to accomplish a specific goal;

(5) "Personalized plate" or "personalized license plate" means the class of cultural motor vehicle registration plates that features on each individual plate not less than three (3) nor more than seven (7) identifying numbers, letters, positions or a combination thereof for a passenger motor vehicle, recreational vehicle or truck of one-half or three-quarter-ton rating or, if authorized, not less than three (3) nor more than six (6) identifying numbers, letters, positions or a combination thereof for a motorcycle, as requested by the owner or lessee of the vehicle to which that plate is assigned;

(6) "Personalized trailer plate" or "personalized trailer license plate" means a motor vehicle registration plate that is permitted, but not required, to be registered to a trailer or semitrailer that features on each individual plate not less than three (3) nor more than seven (7) identifying numbers, letters, positions or a combination of numbers, letters or positions for a trailer or semitrailer, as requested by the owner or lessee of the trailer or semitrailer to which the plate is assigned;

(7) "Special purpose plate" or "special purpose license plate" means all other motor vehicle registration plates issued pursuant to this part, including antique motor vehicle, dealer, disabled, emergency, firefighter pursuant to § 55-4-241, general assembly, government service, judiciary, national guard, OEM headquarters company, sheriff, special event, United States house of representatives, United States judge and United States senate plates; and

(8) "Specialty earmarked plate" or "specialty earmarked license plate" means a motor vehicle registration plate authorized by statute prior to July 1, 1998, and enumerated in § 55-4-202(c)(6), which statute earmarks the funds produced from the sale of that plate to be allocated to a specific organization, state agency or fund, or other entity to fulfill a specific purpose or to accomplish a specific goal.



§ 55-4-210 - Authorization; issuance.

(a) The department is authorized to administratively issue personalized plates to qualified applicants; provided, that the minimum issuance requirements of § 55-4-201(b)(3) and all other requirements of this part are met.

(b) The department is additionally authorized to administratively issue collegiate plates, as defined in § 55-4-209, that have a special reference to or identification or information on a two-year or four-year college or university located within Tennessee or a four-year college or university located outside Tennessee to qualified applicants; provided, that the minimum issuance requirements of § 55-4-201(b)(3) and all other requirements of this part are met for each classification of collegiate plates.

(c) (1) All cultural, specialty earmarked and new specialty earmarked plates, including personalized and collegiate plates, may be issued for private passenger automobiles, recreational vehicles and trucks of one-half or three-quarter-ton rating, unless specifically prohibited by § 55-4-211.

(2) Personalized and collegiate plates may also be issued for motorcycles, provided the minimum issuance requirements of § 55-4-201(b)(3) are met.

(d) (1) The commissioner shall not issue any license plate commemorating any practice which is contrary to the public policy of the state, nor shall the commissioner issue any license plate to any entity whose goals and objectives are contrary to the public policy of Tennessee.

(2) The commissioner shall refuse to issue any combination of letters, numbers or positions that may carry connotations offensive to good taste and decency or that are misleading.

(e) Registration numbers for license plates issued pursuant to this part shall not conflict with or duplicate the registration numbers for any existing passenger, recreational, commercial, trailer or motor vehicle registration plates that are presently issued pursuant to statute, resolution, executive order, or custom.



§ 55-4-211 - Personalized plates -- Fees.

(a) (1) In addition to the personalized plates authorized by § 55-4-210, an applicant may, through the payment of a personalization fee of thirty-five dollars ($35.00), in addition to the regular registration fee and the thirty-five-dollar ($35.00) fee established by § 55-4-201(b)(2), obtain certain cultural, specialty earmarked and new specialty earmarked plates with a personalized combination of numbers, letters, positions or a combination of numbers, letters and positions.

(2) The personalization fee shall be paid by the applicant upon the issuance and renewal of any personalized plate.

(b) (1) An applicant for the issuance of personalized motor vehicle registration plates or the personalization of cultural, specialty earmarked or new specialty earmarked motor vehicle registration plates pursuant to subsection (a) or the renewal of those plates in a subsequent registration year shall file an application in the form and by the date as the department may require, indicating the numbers, letters, positions or combination, requested as a registration number.

(2) The registration number shall consist of not less than three (3) nor more than seven (7) numbers, letters, positions or combination of numbers, letters or positions for a passenger motor vehicle, truck of one-half or three-quarter-ton rating or recreational vehicle or trailer or semitrailer that is not required to be registered but that the owner desires to be registered pursuant to § 55-4-111(c)(3), or, if authorized, not less than three (3) nor more than six (6) numbers, letters, positions or combination of numbers, letters or positions for a motorcycle.

(3) Registration numbers issued pursuant to this section shall be in compliance with § 55-4-210(d) and (e).

(c) The following plates shall not be eligible for personalization pursuant to this section, but may be personalized if the statute authorizing such plate permits or requires the plates to be personalized in some form:

(1) Dealer;

(2) Emergency;

(3) Firefighter, pursuant to § 55-4-241;

(4) General assembly;

(5) Government service;

(6) Honorary consular;

(7) Judiciary;

(8) Memorial, as enumerated in § 55-4-202(c)(4) and defined in § 55-4-240;

(9) Metropolitan council;

(10) Military, as enumerated in § 55-4-202(c)(5)(E);

(11) National guard;

(12) OEM headquarters company;

(13) Sheriff;

(14) Street rod, as defined in § 55-4-230 [obsolete];

(15) United States house of representatives;

(16) United States judge; and

(17) United States senate.

(d) (1) Notwithstanding any provision of this title to the contrary, any person who fulfills the following conditions may continue to renew and be issued personalized plates that consist of two (2) letters, numbers, or a combination of letters and numbers:

(A) The person was the owner of a passenger motor vehicle which was registered with the department prior to July 1, 1984; and

(B) The person was issued a personalized motor vehicle registration plate which consisted of two (2) letters, numbers, or combination thereof prior to July 1, 1984.

(2) All other provisions of this title regarding registration and licensing of passenger motor vehicles shall apply to any registration plates issued in accordance with subdivision (d)(1).



§ 55-4-212 - Collegiate plates.

(a) Collegiate motor vehicle registration plates shall be the same size as regular passenger motor vehicle or motorcycle license plates and may be of the same color and design as regular license plates or may be of the colors and contain the logo or other distinctive design of the appropriate college or university. The commissioner, after consultation with the appropriate college or university, shall determine the colors and design for each classification of collegiate plates.

(b) Applicants may elect to personalize collegiate plates pursuant to § 55-4-211.



§ 55-4-213 - Promotional campaign.

(a) To increase public knowledge of the availability of cultural, specialty earmarked and new specialty earmarked motor vehicle registration plates, the department shall conduct a promotional campaign, which shall include, but not be limited to, the inclusion of applications for, and information about, these plates with motor vehicle registration renewal notices.

(b) The promotional campaign authorized in subsection (a) shall include, but not be limited to:

(1) The inclusion of the following information in the motor vehicle registration renewal notices:

(A) An application for cultural, specialty earmarked and new specialty earmarked plates;

(B) An explanation of the formula by which the additional fees for each plate are allocated; and

(C) An illustration of the plates, selected in consultation with the transportation and safety committee of the senate and transportation committee of the house of representatives; and

(2) The creation and distribution of a chart containing an illustration and the information required by subdivision (b)(1)(B) for each cultural, specialty earmarked and new specialty earmarked plate at each county clerk's office. The chart shall be printed on paper eight and one-half inches by seven inches (81/2'' x 7'').

(c) For any insert included in the mailing of renewal notices which originates from a county and which causes the total postal weight to be over one ounce (1 oz.) as permitted by the United States postal service, the county shall pay the increased cost of mailing. However, the weight of any notice of a vehicle emissions testing requirement shall not be included in the calculation of the total weight.



§ 55-4-214 - Allocation of revenue from personalized plates.

(a) Effective July 1, 1998, and for all subsequent fiscal years, all revenues produced from the sale or renewal of personalized plates and all revenues produced from the personalization of cultural, specialty earmarked and new specialty earmarked motor vehicle registration plates as authorized by §§ 55-4-211 and 55-4-212, or renewals of the plates, after deducting the expense the department has incurred in designing, manufacturing and marketing the plates, shall be allocated to the Tennessee arts commission created in title 4, chapter 20.

(b) Nothing in this section shall be construed as reallocating the revenues produced from the regular motor vehicle registration fees, or renewals thereof, imposed by part 1 of this chapter. Such revenues shall be allocated in accordance with § 55-6-107.

(c) (1) Notwithstanding subsection (a), funds received from the sale of personalized trailer plates shall be earmarked as provided by this subsection (c). A general fund reserve is established to be allocated by the general appropriations act, which shall be known as the trailer license plate fund, referred to as the fund in this subsection (c).

(2) Moneys from the fund shall be expended to finance the development and maintenance of public horseback riding trails.

(3) Any revenues deposited in the fund shall remain in the fund until expended for purposes consistent with this section, and shall not revert to the general fund on any June 30.

(4) Any excess revenues shall not revert on any June 30, but shall remain available for appropriation in subsequent fiscal years.

(5) Any appropriation from the fund shall not revert to the general fund on any June 30, but shall remain available for expenditure in subsequent fiscal years.

(6) No moneys shall be expended from the fund unless the funds are specifically appropriated by the general appropriations act.



§ 55-4-215 - Allocation of revenue from new specialty earmarked plates.

(a) Effective July 1, 1998, and for all subsequent fiscal years, all revenues produced from the sale or renewal of new specialty earmarked motor vehicle registration plates, as defined in § 55-4-209, after deducting the expense the department has incurred in designing, manufacturing and marketing the plates and, if applicable, disabled driver decals in accordance with § 55-21-103(a)(6), shall be allocated as follows:

(1) Fifty percent (50%) of the funds shall be allocated to the nonprofit organization or state agency or fund earmarked to receive the funds by the statute authorizing the issuance of the plate. The funds shall be used solely to fulfill the purpose or to accomplish the goal specified in the statute authorizing the issuance of the plate;

(2) Forty percent (40%) of the funds shall be allocated to the Tennessee arts commission created in title 4, chapter 20; and

(3) Ten percent (10%) of the funds shall be allocated to the state highway fund.

(b) (1) The revenues allocated to the Tennessee arts commission pursuant to subdivision (a)(2) shall be distributed by the arts commission in the form of grants to arts organizations or events which meet criteria established by the arts commission for receiving grants, within the following parameters:

(A) One third (1/3) of the funds shall be distributed to qualifying arts organizations or events in urban counties; and

(B) Two thirds (2/3) of the funds shall be distributed to qualifying arts organizations or events in rural counties.

(2) Before the revenue allocated in subdivisions (b)(1)(A) and (B) are granted to the particular local arts organizations or events, an amount not to exceed fifty percent (50%) of the revenues allocated to the Tennessee arts commission pursuant to subdivision (a)(2) may be expended for other grants and activities as determined by the commission.

(c) It is the legislative intent that funds statutorily earmarked from the sale or renewal of new specialty earmarked plates shall only be allocated to:

(1) A nonprofit organization;

(2) A department, agency or other instrumentality of state government; or

(3) A special reserve fund to be utilized by a state agency to effectuate a purpose deemed to be in the state's best interest.

(d) Nothing in this section shall be construed as reallocating the revenues produced from the regular motor vehicle registration fees, or renewals thereof, imposed by part 1 of this chapter. Such revenues shall be allocated in accordance with § 55-6-107.

(e) For the purposes of this section, "urban counties" are those counties that are included within a metropolitan statistical area, as defined by the federal office of management and budget and as enumerated in the most current edition of Tennessee Statistical Abstract. "Rural counties" are those counties that are not included within a metropolitan statistical area, as defined by the federal office of management and budget.



§ 55-4-216 - Allocation of revenue from cultural plates.

(a) Effective July 1, 1998, and for all subsequent fiscal years, all revenues produced from the sale or renewal of cultural motor vehicle registration plates as defined in § 55-4-209, excluding personalized plates and the arts plates authorized by § 55-4-264, after deducting the expense the department has incurred in designing, manufacturing and marketing the plates, shall be allocated as follows:

(1) Eighty percent (80%) of the funds shall be allocated to the Tennessee arts commission created in title 4, chapter 20; and

(2) Twenty percent (20%) of the funds shall be allocated to the state highway fund.

(b) (1) Notwithstanding subsection (a), the revenues produced from the sale or renewal of personalized plates pursuant to § 55-4-210 and the revenues produced from the personalization of cultural, specialty earmarked and new specialty earmarked motor vehicle registration plates pursuant to §§ 55-4-211 and 55-4-212, or renewals thereof, shall be allocated in accordance with § 55-4-214.

(2) Notwithstanding this section, the revenues produced from the sale or renewal of the cultural plates to support the arts authorized by § 55-4-264 shall be allocated in accordance with § 55-4-218.

(c) Nothing in this section shall be construed as reallocating the revenues produced from the regular motor vehicle registration fees, or renewals thereof, imposed by part 1 of this chapter. The revenues shall be allocated in accordance with § 55-6-107.



§ 55-4-217 - Allocation of revenue from specialty earmarked plates.

(a) Effective July 1, 1998, and for all subsequent fiscal years, the revenues produced from the sale or renewal of specialty earmarked motor vehicle registration plates as defined in § 55-4-209, after deducting the expense the department has incurred in designing, manufacturing and marketing the plates, shall be allocated in each fiscal year as earmarked or specified in the statute authorizing the issuance of each individual specialty earmarked plate.

(b) Nothing in this section shall be construed as reallocating the revenues produced from the regular motor vehicle registration fees, or renewals thereof, imposed by part 1 of this chapter. The revenues shall be allocated in accordance with § 55-6-107.



§ 55-4-218 - Allocation of revenue from cultural earmarked plates.

(a) Notwithstanding any provision of this part to the contrary, all revenues produced in each fiscal year from the sale or renewal of the cultural earmarked plates to support the arts authorized by § 55-4-264, minus the expense the state has incurred in manufacturing the plates, shall be allocated to the Tennessee arts commission.

(b) Nothing in this section shall be construed as reallocating the revenues produced from the regular motor vehicle registration fees, or renewals thereof, imposed by part 1 of this chapter. The revenues shall be allocated in accordance with § 55-6-107.



§ 55-4-219 - Allocation of revenue from special purpose and memorial plates.

Effective July 1, 1998, and for all subsequent fiscal years, the revenues produced from the sale or renewal of special purpose motor vehicle registration plates and memorial motor vehicle registration plates as defined in § 55-4-209, after deducting the expense the department has incurred in manufacturing the plates, shall be allocated in accordance with § 55-6-107.



§ 55-4-220 - Miscellaneous provisions.

(a) This subsection (a) shall apply to the issuance and renewal of the cultural, specialty earmarked and new specialty earmarked plates authorized by this part, unless the section authorizing the issuance of an individual plate specifically provides otherwise:

(1) The plates enumerated in this subsection (a) shall be issued in conformity with § 55-4-202;

(2) The plates shall contain the logo, emblem, insignia, or other distinctive design of the agency, organization, purpose or other entity which is being honored or recognized by the issuance of that specific plate;

(3) The plates shall be designed in consultation with the commissioner and the department's taxpayer and vehicle services director, in addition to any other person or entity designated to be consulted relative to the design of the plate in the section authorizing an individual plate;

(4) The plates shall include:

(A) A unique identifying number not to exceed seven (7) characters or positions for a motor vehicle authorized by § 55-4-210(c)(1); or

(B) If authorized, a unique identifying number not to exceed six (6) positions or characters for a motorcycle;

(5) No two (2) applicants shall be assigned identical registration numbers or identical license plates;

(6) Any eligible person may elect to exchange a regular registration plate for a plate enumerated in subsection (a); provided, that the fees prescribed under § 55-4-203 are paid;

(7) The whole or parts of the additional fee prescribed by § 55-4-203 for a cultural, specialty earmarked or new specialty earmarked plate shall not be refunded for the exchange of a regular plate;

(8) Additional such plates may be obtained by any eligible person upon payment of the regular license fee for plates, as prescribed under § 55-4-111, plus the payment of the fee prescribed in § 55-4-203;

(9) The plates enumerated in this subsection (a) shall be issued for the applicant's use only on the authorized motor vehicle, and in the event of a transfer of title, the transferor shall surrender the plate to the department through the county clerk;

(10) The plates may be transferred to another vehicle of the same weight class owned or leased by the same person upon proper application being made therefor and approved by the department; and

(11) It is unlawful for any person to whom the plates have been issued to knowingly permit them to be displayed on any motor vehicle, except as authorized by the department.

(b) This section shall also apply to the issuance and renewal of special purpose plates and memorial plates, unless the section authorizing the issuance of an individual memorial or special purpose plate specifically provides otherwise.



§ 55-4-221 - Dealers.

(a) Registration plates issued under the dealer category may be issued to manufacturers, dealers and transporters of motor vehicles as provided for in this part.

(b) (1) Any dealer owning any vehicle that may be legally operated upon the streets or highways of this state with a regular vehicle registration may, either in person or through a duly authorized agent or employee, operate or move the vehicle upon any highway of the state without registering each such vehicle, upon condition that the vehicle display a special purpose plate issued to that owner as prescribed in this part. The dealer may further authorize the operation of the vehicle bearing such plates by customers for temporary purposes not to exceed seventy-two (72) hours. The dealer may further authorize the operation of the vehicle bearing such plates by any customer who is using the vehicle, without charge, while the customer's vehicle is being serviced or repaired by the dealer or by any person who is participating in a driver's education program and is operating a vehicle that was provided by the dealer to a school for use in the driver's education program.

(2) The special purpose dealer plate shall have the legend "TENN" at the top of the plate and shall have "auto dealer" at the bottom of the plate. The legend shall contain the letter "D" and five (5) numbers. The special purpose dealer plate for a motor vehicle dealer that sells used motor vehicles shall have a red background and white letter and numbers. The special purpose dealer plate for a franchise motor vehicle dealer that sells new motor vehicles shall have a white background and black letter and numbers.

(3) Any dealer who has a valid number assigned by the motor vehicle commission may make application to the department for one (1) or more special purpose plates. The fee for the first plate is forty-seven dollars and thirty cents ($47.30), and the fee for any plates in addition to the first plate is twenty-three dollars and sixty-five cents ($23.65) for each additional plate. No dealer shall be permitted to purchase more than two hundred twenty-five (225) auto dealer plates during a registration year.

(4) A transporter may operate or move any vehicle that may be legally operated under a regular vehicle registration upon any highway within this state solely for the purpose of delivery, upon likewise displaying thereon like plates issued to the transporter as provided in this part.

(5) Any vehicle preparation service or motor vehicle auction company licensed by the state may obtain special purpose plates to operate or move dealer-owned vehicles upon any highway within the state solely for the purpose of transporting the vehicles between a dealer's business location and the location where the cleaning, repairing, or preparation is performed or where the vehicle is to be auctioned, and for the purposes of testing the vehicle within a twenty (20) mile radius of the location where the cleaning, repairing or preparation is performed.

(6) This subsection (b) shall not apply to work or service vehicles owned by a manufacturer, transporter or dealer.

(c) (1) Any manufacturer or transporter may make application to any county clerk within the state, and any vehicle preparation service may make application to the county clerk of the county where the established place of business of the service is located, upon appropriate forms for a certificate and for one (1) or more special purpose plates or single special purpose plates as appropriate to vehicles subject to registration hereunder, which plates shall be of the same color as auto dealer plates issued in the state for the particular year in question and on which shall appear the letters "DL" and identifying numbers. An applicant for these registration plates who is a transporter shall submit proof of the applicant's status as a bona fide transporter that may reasonably be required by the county clerk to whom the application is made. If the applicant is a manufacturer, the county clerk shall not issue the registration plates until the applicant has registered with the county clerk to whom the application is made the number of the current license issued to such manufacturer by the motor vehicle commission. For registering the license number of such manufacturers and dealers, the county clerk shall be entitled to a fee of five dollars ($5.00).

(2) The county clerk, upon granting an application, shall, upon the payment of the appropriate fee, issue to the applicant a certificate containing the applicant's name and address.

(3) All special purpose plates issued to any vehicle preparation service, manufacturer, or transporter shall bear identifying numbers, and no special purpose plates issued to other vehicle preparation services, manufacturers, or transporters shall bear the same number.

(4) The commissioner is authorized and empowered to design, issue and regulate the use of temporary plates for use in cases where dealer plates cannot be used. Upon the depletion of the department's current inventory of temporary plates, the department shall redesign the temporary plates in such a manner as determined by the commissioner as will permit the conspicuous display of individual distinctive alpha-numerical characters. Temporary plates may be issued for a period of thirty (30) days. The fee for the thirty-day plate is five dollars and fifty cents ($5.50). No person may operate a motor vehicle for more than sixty (60) days with the temporary plate. Nothing in this section shall be construed as a grant of authority for the issuance or use of the temporary plates on trucks or truck tractors being used or tested under load conditions over the streets and highways of this state.

(d) (1) Registration plates issued under this subsection (d) may only be issued to dealers as provided for in this subsection (d).

(2) Any dealer owning a vehicle suitable for special event services may, either in person or through a duly authorized agent, employee, or lessee, operate or move the vehicle upon any highway of the state without registering such vehicle, upon condition that the vehicle display a special event plate issued to that owner as prescribed in this part.

(3) A vehicle is suitable for special event services if it:

(A) Is rented to legal entities of this state, or any political subdivision thereof, pursuant to a rental agreement;

(B) Only travels in this state during the rental period;

(C) Is capable of holding fifteen (15) or more passengers; and

(D) Has fewer than two thousand five hundred (2,500) miles on the odometer.

(4) Notwithstanding any statute to the contrary, a vehicle meeting all of the criteria of a special event services vehicle pursuant to subdivision (d)(3) shall not be eligible to use a special purpose dealer plate.

(5) The special event plate shall have the legend "TENN" at the top of the plate and shall have "Special Event" at the bottom of the plate. The legend shall contain the letters "SE" and five (5) numbers. The special event plates shall have a light blue background with black letters and numbers.

(6) Any dealer who has a valid number assigned by the motor vehicle commission may make application to the department for one (1) or more special event plates and shall provide sufficient information as reasonably requested by the commissioner to show how many vehicles are suitable for special event services. The fee for such plate shall be more than one hundred fifty-two dollars and sixty-three cents ($152.63). No dealer shall be permitted to purchase more than one hundred (100) special event plates during a registration year.

(e) (1) Except as provided in subdivision (e)(2), the special purpose plates issued under this section shall expire on May 31 of each year, and a new plate or plates for the ensuing year may be obtained by the person to whom the expired plate or plates were issued upon application to the registrar of motor vehicles, or the registrar's deputy as provided by law. Issuance of the plates shall begin May 1 of each year, upon payment of the fee provided by law, and proof by the applicant that the applicant is still engaged in business as a manufacturer, transporter, dealer or vehicle preparation service.

(2) In the year in which the issuance of such plates shall be valid for a period of fourteen (14) months pursuant to this section, the fee provided by law shall be computed as seven-sixths (7/6) times the regular annual fee. The intent of this subdivision (e)(2) is to provide that the annual fee be increased by a pro-rata portion to cover the additional two (2) months fee during the transition year of implementation of this new schedule. Issuance of the plates pursuant to this subdivision (e)(2) shall begin on March 1 of the year so affected, upon payment of the appropriate fee, and proof by the applicant that such applicant is still engaged in business as a manufacturer, transporter, dealer or vehicle preparation service.

(f) The commissioner is authorized and empowered to promulgate rules and regulations for the administration of this section.



§ 55-4-222 - Emergency personnel.

(a) Registration plates issued under the emergency category pursuant to § 55-4-202(c)(1)(B)-(J) may be issued to persons included in the groups set out in this section, and in accordance with this part.

(b) An owner or lessee of a motor vehicle who is a resident of this state and who holds a permanent official identification card of an auxiliary police unit working with the civil defense authorities, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, payment of the regular license fee for plates, as prescribed under § 55-4-111 and payment of the fee provided for in § 55-4-203, shall be issued a registration plate as provided for in this part.

(c) A resident of the state who holds a permanent official registration card of the civil air patrol and/or the civil defense organization, and/or a spouse, whose vehicle is titled or leased in the name of the resident and/or spouse, upon application accompanied by a letter from the local civil defense director indicating the current membership of the applicant and/or the spouse of the applicant, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, payment of the regular license fee for plates, as prescribed under § 55-4-111, and payment of any fee provided for in § 55-4-203, shall be issued a registration plate as provided for in this part.

(d) An owner or lessee of a motor vehicle, who is a resident of this state and who is a member of the Tennessee Association of Rescue Squads or who is a resident of this state and a member of an emergency services squad in any county having a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent federal census, or who is a resident of this state and is an emergency medical technician or paramedic, upon complying with the title and registration law, payment of the regular license fee appropriate to the vehicle's design or use, as prescribed under § 55-4-111 or § 55-4-113, and payment of the fee provided for in § 55-4-203, shall be issued a registration plate as provided for in this part. The county clerk shall issue no plates to a local rescue squad member until receiving a list of all eligible members from the captain of the local rescue squad. Emergency medical technicians or paramedics not affiliated with a local rescue squad shall be required to present a current, valid paramedic or emergency medical technician's license prior to issuance of a plate under this section.

(e) (1) The commissioner shall cause to be manufactured metal plates of distinctive design for various groups included in the emergency category. Upon application by the president, or other chief executive officer, of recognized organizations of persons in the various groups in the emergency category and the submission of a certified listing of the members of that organization and their motor vehicle registration numbers, the commissioner shall sell, at a cost of two dollars and fifty cents ($2.50) per plate, to the chief executive officer the appropriate number of plates for distribution to each listed person, with the plates to be displayed on the front of each vehicle registered by that person in the emergency category.

(2) The plates shall be for identification purposes only and shall not be valid for motor vehicle operation. The plates shall be issued only for the term of the emergency category registration plate, and shall be surrendered by the holder at such time as the holder's emergency registration expires or the holder ceases to be a member of the group included in the emergency category.

(3) It is a Class A misdemeanor to display the plate on any vehicle that is not properly registered in the emergency category.

(f) Notwithstanding any provision of this section to the contrary, an owner or lessee of a motor vehicle who is a resident of the state and who is a full-time police officer as defined by § 38-8-101 and is certified as such, and authorized, by the chief law enforcement officer of the organization to which the person is attached or by which the person is employed, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle, shall be issued an emergency registration plate.

(g) Notwithstanding any provision of this section to the contrary, an owner or lessee of a motor vehicle who is a resident of the state and who is a trauma physician licensed by the board of medical examiners, who submits a statement or certification from the board of medical examiners and from a trauma center in a hospital or other medical facility confirming that the applicant practices medicine as a trauma physician, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and a fee equal to the cost of producing the plate; provided, however, that the issuance of the plates shall be revenue neutral, shall be issued an emergency registration plate and shall be eligible to renew such emergency registration plate.

(h) Notwithstanding any provision of this section to the contrary, an owner or lessee of a motor vehicle who is a resident of the state and who is a nurse licensed by the Tennessee board of nursing, who submits a statement or certification from a trauma center or emergency room in a hospital or other medical facility confirming that the applicant is a trauma nurse, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and a fee equal to the cost of producing the plate, provided that the issuance of the plates is revenue neutral, shall be issued an emergency registration plate and shall be eligible to renew the registration plate.

(i) Notwithstanding any provision of this section to the contrary, an owner or lessee of a motor vehicle who is a resident of this state and who is on-call surgical personnel licensed or certified under title 63 or as a surgical technologist under title 68, chapter 57, serving in a hospital, emergency room or surgical department, who submits a statement or certification from the hospital, emergency room or surgical department confirming that the applicant is on-call surgical personnel, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and a fee equal to the cost of producing such plate, shall be issued an emergency registration plate and shall be eligible to renew such registration plate; provided, that the issuance of the plates shall be revenue neutral.

(j) Subject to the requirements of § 55-4-201, the commissioner is authorized and shall issue a license plate to an owner or lessee of a motorcycle who is otherwise eligible for an emergency plate in the appropriate category; provided, however, that the owner or lessee shall comply with the state motor vehicle laws relating to registration and licensing of motorcycles and shall pay the regular fee applicable to motorcycles and the applicable fee specified in § 55-4-203 prior to the issuance of the plate.



§ 55-4-223 - Governmental service.

(a) (1) (A) Upon the sworn statement from the head of any department of state government or the county mayor of any county, or the mayor or other executive head of any town or city, or upon certification of authorized officials of the United States government, or upon the sworn statement from the chief of any private or volunteer fire department, that the motor vehicle for which application is being made for registration is owned by the state, the county, municipality, United States government, or the private or volunteer fire department, and operated exclusively for essential governmental purposes or exclusively for fire protection purposes, the department, through the county clerk or as otherwise provided hereinafter, shall register the vehicles and issue registration plates upon the payment of one dollar and twenty-five cents ($1.25).

(B) In addition to the governmental entities listed in subdivision (a)(1)(A), senior citizens service centers which meet the standards set by the commission on aging for eligibility to receive state funds may also apply for government service plates under this section for vans owned by the centers and used exclusively for the centers' activities.

(C) In addition to the governmental entities listed in subdivisions (a)(1)(A) and (B), human resource agencies created pursuant to § 13-26-102 and development districts as created pursuant to § 13-14-102 may also apply for government service plates under this section for vans owned by such human resource agencies and development districts and used exclusively for agencies' and districts' activities.

(D) In addition to the governmental entities listed in subdivisions (a)(1)(A) and (B), community action agencies may also apply for government service plates under this section for vans owned by such community action agencies and used exclusively for agencies' activities.

(2) The county clerk shall have a right to collect the fee for registration as hereinafter provided.

(3) The commissioner shall promulgate rules and regulations to effectuate this section.

(4) Registration certificates and plates shall be valid for the motor vehicles until the transfer of ownership or the destruction of the motor vehicles at which time the registration shall expire. Upon the expiration of any such registration, the registration certificates and plates shall be returned to the department.

(5) Upon proper application through the county clerk, the registration plates may be transferred to another motor vehicle acquired by the owner to whom the registration certificates and plates were previously issued upon the payment of one dollar ($1.00) plus the county clerk's fee, except that application from the head of any department of state government may be made directly to the department of revenue.

(6) All registration plates issued to state departmental agencies shall be of a distinctive design as approved by the commissioner and shall not display the year of issuance. All registration plates issued to governmental agencies, other than the state, shall be of a distinctive design and shall have conspicuously inscribed, stamped or printed thereon so as to be easily seen and read the words "Govt. Service" or "Govt. Ser." All registration plates issued to private or volunteer fire departments shall be of a distinctive design.

(b) The exemption conferred by this section shall apply only to motor vehicles owned and operated by governmental units or private or volunteer fire department units exclusively for governmental and fire protection purposes and shall not apply to motor vehicles operated by governmental units as bailee or lessee.

(c) (1) "Essential government purposes" includes the operation of local transit service by independent contractors operating a local transit company.

(2) As used in this subsection (c):

(A) "Local transit company" means a person, firm, partnership or corporation, engaged in furnishing, and at least sixty percent (60%) of the total passenger fare revenue of which shall be derived from, scheduled common carrier public passenger land transportation service along the regular routes within a municipality and the territory adjacent thereto, or within a metropolitan government created under title 7, chapters 1-3, the operation of which is supervised, regulated and controlled as a street railway company, under § 65-16-101 [repealed] and all other legislative and statutory provisions applicable thereto; and

(B) "Local transit service" means scheduled common carrier public passenger land transportation service furnished by a local transit company within the territorial limits of the regulatory jurisdiction of the municipality or metropolitan government that is authorized to supervise, regulate and control the operations of such company, under § 65-16-101 [repealed], and all other legislative and statutory provisions applicable thereto.

(d) Upon the further certification of the person authorized by this section to apply for registration that issuance of plates has been requested for vehicles assigned for use in the investigation of actual or suspected violations of the law, the department may issue plates or authorize issuance thereof from the regular series used for non-tax-exempt vehicles. The registrar of motor vehicles, with the approval of the attorney general and reporter, may enter into agreements with the proper officials of other states for the exchange of plates for the purposes provided in this section.



§ 55-4-224 - Disabled drivers.

(a) Registration plates for disabled drivers shall be issued in accordance with this chapter and chapter 21 of this title.

(b) (1) Persons who are eligible to purchase or receive a license plate or plates of distinctive design for disabled drivers pursuant to chapter 21 of this title may elect to personalize the plate or plates pursuant to §§ 55-4-211 and 55-21-103.

(2) Personalized plates for disabled drivers shall bear the stylized wheelchair symbol required by § 55-21-104.

(3) The issuance and renewal of plates for disabled drivers shall otherwise comply with §§ 55-4-211 and 55-4-219, including annual payment by the applicant of a twenty-five-dollar ($25.00) fee for each personalized plate in addition to the regular registration fee, if the regular registration fee is applicable.



§ 55-4-225 - General assembly members.

(a) A member of the general assembly, complying with the title and registration law and upon payment of the regular license fee appropriate to the vehicle's design or use as prescribed in this chapter, plus payment of the additional fee provided for in § 55-4-203, shall be issued a registration plate as provided for in this part.

(b) The design of the special purpose license plates shall be rectangular in shape, white in color with all letters and numbers in blue and the great seal of Tennessee in gold. There shall be centered on the upper edge, the word "Tennessee" or "Tenn" enclosed in a drawing of the state, with the current year of registration designated in the upper left and right corners of the rectangle; centered on the lower edge shall be the word or words "Senate" or "House" as may be appropriate; on the left half of the plate shall be the great seal of the state of Tennessee; and on the right half of the plate the member may at option use the member's initials or other letters if the total number of characters making up the configuration does not exceed four (4) rather than the number assigned to the member. The design of the plate shall not be used by any other branch or agency of the state.

(c) The suffixes provided for in § 55-4-202(b)(2), shall be assigned by the speaker of each house. The same numbers assigned in the first year of the biennial for a general assembly shall be assigned for the second year.

(d) A member, optionally, may use initials or other letters if the total number of characters does not exceed four (4). In the event there is a conflict with respect to like letters, the first applicant to the department shall be entitled to preference.

(e) Members of the general assembly may be entitled to special purpose plates for additional automobiles owned by the members or their immediate families. These additional plates may bear the same legend as the first assigned tags but shall be distinguished therefrom by the addition of letters A, B, or C; provided, that the letters do not exceed the requirements of this part.

(f) The special plates shall be delivered to the several county clerks for issuance during each registration renewal period as provided in § 55-4-206, except that the registrar of motor vehicles may make direct issue of the plates to the members upon proper application being made, if the plates can be prepared for direct issuance prior to March 1.

(g) This section shall not be construed to mean that any member shall be prevented from exchanging a regular type plate for one of special design in the course of a given registration year.

(h) The commissioner is authorized to facilitate the continued utilization of existing, issued special purpose plates by a member of the general assembly upon the member's re-election through the issuance of decals or by any other means as to effectuate this subsection (h). Any method of continued utilization shall only be available for plates previously issued to members of the general assembly or their immediate families. Upon ineligibility under this section, any special purpose plates issued shall be surrendered to the department and the department shall issue a regular registration plate valid for the same period as the surrendered special purpose plate. The continued use of existing, issued special purpose plates upon re-election shall be accomplished in a manner that maximizes efficiency and costs and is not unduly burdensome to either the department or county clerks.



§ 55-4-226 - Judiciary members.

(a) Registration plates for members of the judiciary shall be issued in accordance with this part.

(b) Registration plates for judges of the state courts of record shall bear individual distinctive numbers, as determined by the commissioner in consultation with the administrative director of the courts.

(c) (1) An owner or lessee of a motor vehicle who is a resident of this state and who is a duly elected juvenile court judge, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, payment of the regular license fee for plates, as prescribed under § 55-4-111, and payment of the additional fee provided for in § 55-4-203, shall be issued a license plate, as prescribed by § 55-4-101, for motor vehicles authorized by § 55-4-210(c), upon which, in lieu of the numbers as prescribed by § 55-4-103, shall be inscribed an individual distinctive number.

(2) Former juvenile court judges may also obtain a license plate as provided for in subdivision (c)(1).

(d) An owner or lessee of a motor vehicle who is a resident of this state and who is a duly elected general sessions court judge or former general sessions court judge, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, payment of the regular license fee for plates, as prescribed under § 55-4-111, and payment of the additional fee provided for in § 55-4-203, shall be issued a license plate, as prescribed by § 55-4-101, for motor vehicles authorized by § 55-4-210(c), upon which, in lieu of the numbers as prescribed by § 55-4-103, shall be inscribed with an individual distinctive number.

(e) An owner or lessee of a motor vehicle who is a resident of this state and who is a retired or former member of the Tennessee judicial conference, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, payment of the regular license fee for plates, as prescribed under § 55-4-111, and payment of the additional fee provided for in § 55-4-203, shall be issued a license plate, as prescribed by § 55-4-101 for motor vehicles authorized by § 55-4-210(c), upon which, in lieu of the numbers as prescribed by § 55-4-103, shall be inscribed an individual distinctive number.

(f) An owner or lessee of a motor vehicle who is a resident of this state and who is a municipal court judge or former municipal court judge, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, payment of the regular license fee for plates, as prescribed under § 55-4-111, payment of the additional fee provided for in § 55-4-203, shall be issued a license plate, as prescribed by § 55-4-101, for motor vehicles authorized by § 55-4-210(c), upon which, instead of the numbers as prescribed by § 55-4-103, shall be inscribed an individual distinctive number.

(g) The amendments to this section by chapter 336 of the Public Acts of 1987, which applied provisions of this section to certain former judges, shall not apply to any judge who has been convicted of a felony or who has been removed from office.

(h) Notwithstanding any provision of law to the contrary, the commissioner is authorized, and shall issue, license plates to owners or lessees of motorcycles otherwise qualified pursuant to this section upon complying with state motor vehicle laws relating to registration and licensing of motorcycles and paying the regular fee applicable to motorcycles and the fee provided for in § 55-4-203.

(i) An owner or lessee of a motor vehicle who is a resident of this state and whose duty is to serve a judiciary function as a magistrate, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, payment of the regular license fee for plates, as prescribed under § 55-4-111, and payment of the additional fee provided for in § 55-4-203, shall be issued a license plate, as prescribed by § 55-4-101, for motor vehicles authorized by § 55-4-210(c), upon which, instead of the numbers as prescribed by § 55-4-103, shall be inscribed an individual distinctive number.



§ 55-4-227 - Sheriffs.

An owner or lessee of a motor vehicle who is a resident of this state and who is a duly elected sheriff, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, payment of the regular license fee for plates, as prescribed under § 55-4-111, and payment of the additional fee provided for in § 55-4-203, shall be issued a registration plate which shall bear the number of the sheriff's county of jurisdiction and the word "SHERIFF" in capital letters.



§ 55-4-228 - National guard members.

(a) Special purpose and distinctive license plates are authorized for active, retired and honorably discharged members of the Tennessee national guard in good standing. The plates are approved for display on motor vehicles authorized by § 55-4-210(c) that are owned and operated or leased by a member or member's spouse.

(b) The comissioner shall, with the advice of the adjutant general and the department's taxpayer and vehicle services division director, select an appropriate format for the special purpose plates to include an identification legend which is distinctive to their use and which complies with general registration requirements for vehicles licensed in this state. Additionally, the commissioner shall specify the date by which the adjutant general shall furnish the estimate of the necessary number of plates to be manufactured for use in a given registration year, and shall prescribe the time and manner in which the adjutant general shall furnish lists of national guard members. The lists shall be suitable to the needs of the department and county clerks and shall comply with the requirements of the law for registering vehicles.

(c) The provisions of chapters 1-6 of this title relating to titling and registering motor vehicles shall apply with respect to the issuance and use of these special purpose plates, except as otherwise provided in this section.

(d) (1) The fees imposed for registrations using the special purpose plates shall be as follows:

(A) For enlisted national guard members there shall be no tax (fee) for registering the first vehicle and the regular license fee shall be collected for any additional vehicles;

(B) For national guard officers the tax (fee) shall be the regular license fee for each vehicle;

(C) For national guard retirees, the initial issuance of a special purpose plate and renewals shall be made upon payment of the regular registration fee applicable to the vehicle and a fee equal to the cost of producing the special purpose plate; provided, that the issuance of the plates shall be revenue neutral; and

(D) For honorably discharged national guard members, the initial issuance of a special purpose plate and renewals shall be made upon payment of the regular registration fee applicable to the vehicle and a fee equal to the cost of producing the special purpose plate; provided, however, that the issuance of the plates shall be revenue neutral.

(2) The county clerk in effecting registrations through the use of these special purpose plates shall collect other fees that have application for all registrations, such as service charges provided in § 55-6-104 and reassignment fees when applicable.

(e) If a holder of a special purpose plate is discharged from the national guard prior to the expiration of the registration under which the plate was issued, the special purpose plate may remain valid for display on the vehicle until the expiration date of the registration, unless it was issued under the tax- exempt allowance. All plates that are issued under the tax-exempt allowance shall be surrendered to the national guard when the holders of the plates are discharged from service.

(f) This authority for the use of special purpose license plates is not intended to allow the holders of the special purpose license plate to operate vehicles on which they are displayed in violation of state or local laws or ordinances which govern and relate to the use of motor vehicles.

(g) All applications from retired national guard members shall contain information as the commissioner shall require to prove eligibility for issuance of a license plate. Eligibility for a special purpose registration plate for national guard retirees shall be determined by the department, in consultation with the appropriate information on an applicant's current and valid armed forces of Tennessee identification card, citing that the request is submitted by a retired member of the Tennessee national guard.

(h) All applications from honorably discharged national guard members shall contain such information as the commissioner shall require to prove eligibility for issuance of a license plate. Eligibility for a special purpose registration plate for honorably discharged national guard members shall be determined by the department, in consultation with the appropriate information on an applicant's current and valid armed forces of Tennessee identification card, citing that the request is submitted by an honorably discharged member of the Tennessee national guard.



§ 55-4-229 - Amateur radio station licensees.

(a) An owner or lessee of a motor vehicle who is a resident of this state and who holds an unrevoked and unexpired official amateur radio station license issued by the federal communications commission may apply to the department, through the county clerk, for issuance of a special purpose license plate under this part. The application shall be accompanied by proof of ownership of a amateur radio station license.

(b) (1) The initial issuance of a special purpose license plate to the applicant shall be made upon payment of the regular registration fee for plates, as prescribed under § 55-4-111, and upon payment of the additional fee prescribed by § 55-4-203, if applicable. Thereafter, annual renewal for a qualified resident shall be as provided by this chapter.

(2) The special purpose license plates issued pursuant to this section for motor vehicles authorized by § 55-4-210(c) and motorcycles shall bear the official amateur radio call letters assigned by the federal communications commission to the applicant.

(c) All applications under this section shall be accompanied by the required fees.

(d) In the event of the reissuance of a special purpose license plate under this section whether due to design changes, loss, changes in call letters, revocation or expiration of the radio station license or any other reason shall require payment of fees in the same manner as initial issuance of the license plate.

(e) (1) To be eligible for an amateur radio license plate issued pursuant to § 55-4-202(c)(1)(A) without paying the fee prescribed by § 55-4-203(a)(4)(A)(ii) in addition to the regular fee for the plate, the registrant shall furnish proof to the commissioner, through the county clerk, that the registrant is a member of a squad or group that actively participates in needed services during any and all emergencies, as determined by the civil defense, rescue squads or other organizations that are engaged in volunteer emergency services.

(2) Notwithstanding any provision of this part to the contrary, to be eligible for an amateur radio license plate without paying the fee prescribed by § 55-4-203(a)(4)(A)(ii) in addition to the regular fee for the plate, the registrant shall furnish proof to the commissioner, through the county clerk, that the registrant is a member of the Amateur Radio Emergency Service (ARES).



§ 55-4-230 - Native American Indian Association.

(a) An owner or lessee of a motor vehicle who is a resident of this state upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided in § 55-4-203, shall be issued a Native American Indian Association new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates shall be of an appropriate design representative of the Native American Indian Association of Tennessee, Inc. The plates shall be designed in consultation with the Native American Indian Association of Tennessee, Inc.

(c) The funds produced from the sale of the Native American Indian Association new specialty earmarked license plates shall be allocated to the Native American Indian Association of Tennessee, Inc., in accordance with § 55-4-215. The funds shall be used exclusively for the association's emergency assistance and education program, which provides services to American Indians in Tennessee, including emergency assistance, educational services, job training, and health services in times of crisis.

(d) Notwithstanding § 55-4-201(h)(1), the Native American Indian Association new specialty earmarked license plates authorized pursuant to this section shall have until July 1, 2016, to meet the applicable minimum issuance requirements of § 55-4-201(h)(1).



§ 55-4-231 - Bronze Star (Meritorious) and Air Medal (Meritorious) recipients.

(a) A recipient of the Bronze Star (Meritorious) or the Air Medal (Meritorious) who is a resident of this state and who is an owner or lessee of a motor vehicle, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and upon paying the regular registration fee for plates, as prescribed under § 55-4-111, and the fee provided for in § 55-4-203(c)(1), shall be issued a distinctive Air Medal (Meritorious) or Bronze Star (Meritorious) motor vehicle registration plate, as appropriate, for a motor vehicle authorized by § 55-4-210(c).

(b) (1) The Bronze Star (Meritorious) plates provided for in this section shall include an identification legend distinctive to recipients of the Bronze Star (Meritorious). The legend shall read "Bronze Star -- Meritorious". The registration number of the plate shall include the letters "BSM" and a unique identifying number.

(2) The Air Medal (Meritorious) plates provided for in this section shall include an identification legend distinctive to recipients of the Air Medal (Meritorious). The legend shall read "Air Medal -- Meritorious". The registration number of the plate shall include the letters "REM" and a unique identifying number.

(c) Eligibility for Air Medal (Meritorious) plates and Bronze Star (Meritorious) plates shall be determined by the department by consulting the appropriate information on the DD214 form, or in a case of military service predating 1950, in consultation with appropriate information on the equivalent form or on other official documentation, or a written communication from the department of veterans services, the form, documentation or communication certifying that the application for the plate is submitted by a recipient of the Bronze Star (Meritorious) or the Air Medal (Meritorious), as appropriate.

(d) (1) Any Air Medal (Meritorious or Valor) license plate issued to any recipient of the Air Medal prior to May 13, 2013, shall not be subject to the regular registration fee and shall be free of charge pursuant to § 55-4-203(b).

(2) Any Air Medal license plate initially issued to any recipient of the Air Medal (Meritorious) on or after May 13, 2013, shall be military cultural plates on and after such date; provided, that the plate shall be subject to the regular registration fee for plates, as prescribed under § 55-4-111, and the fee provided for in § 55-4-203(c)(1).

(3) (A) Any Air Medal license plates initially issued to any recipient of the Air Medal (Valor) on or after May 13, 2013, and prior to May 19, 2014, shall be memorial plates upon their first renewal on or after May 13, 2013; provided, that the plates shall not be subject to the regular registration fee and shall be free of charge pursuant to § 55-4-203(b).

(B) Any Air Medal license plates initially issued to any recipient of the Air Medal (Valor) on or after May 19, 2014, shall be memorial plates on and after May 19, 2014; provided, that the plates shall not be subject to the regular registration fee and shall be free of charge pursuant to § 55-4-203(b).

(4) Any Silver Star or Bronze Star (Valor) plates issued prior to May 19, 2014, shall be considered memorial plates upon their first renewal on or after May 19, 2014; provided, that such plates shall not be subject to the regular registration fee and shall be free of charge pursuant to § 55-4-203(b).



§ 55-4-232 - OEM headquarters company.

(a) Registration plates issued under the OEM headquarters company category pursuant to § 55-4-202(a) may be issued to any OEM headquarters company for purposes of registering any OEM headquarters company vehicle. Eligible employees and eligible family members may operate an OEM headquarters company vehicle on any highway within this state upon displaying thereon plates issued to the OEM headquarters company as provided in this part. A registration plate issued under the OEM headquarters company category may only be transferred to another qualified OEM headquarters company vehicle.

(b) The special purpose OEM headquarters company plates provided for in this section shall be designed by the commissioner in consultation with the OEM headquarters company making application for the plate. All special purpose plates issued to any OEM headquarters company shall bear identifying numbers and shall display the word "Tennessee" or an abbreviation thereof.

(c) This registration shall be valid so long as title to the OEM headquarters company vehicle is vested in the OEM headquarters company and shall not be subject to the provisions of this chapter requiring annual registration.

(d) Any OEM headquarters company may make application to the department for the special purpose plates authorized by this section. The plates shall be free of charge, as provided in § 55-4-203.

(e) Any motor vehicle registered for use as an OEM headquarters company vehicle under this section shall, at the termination of such use, be sold at an auction limited to any dealer who sells new or unused motor vehicles of the same line-make as the motor vehicle to be sold.



§ 55-4-233 - Congressional Medal of Honor.

(a) Notwithstanding any other law to the contrary, the department shall provide and issue, free of charge, to each resident of this state who is a recipient of the Congressional Medal of Honor, upon presentation of proper application, Medal of Honor memorial registration plates for one (1) motor vehicle or motor home which is registered or leased for private use in the name of any one (1) recipient. For the purposes of this section, "private use" vehicle means any motor vehicle authorized by § 55-4-210(c) or motor home that is not used for rehire or for any other commercial purpose. One (1) additional plate may be obtained by any eligible recipient upon payment of the regular registration fee for plates, as prescribed under § 55-4-111, and payment of one-half (1/2) of the fee provided for in § 55-4-203(c)(1). Additional plates may be obtained by any eligible recipient upon payment of the regular registration fee for plates, as prescribed under § 55-4-111, and the fee provided for in § 55-4-203(c)(1).

(b) The Medal of Honor memorial plates provided for in this section shall be the same as regular registration plates, but shall be of a distinctive design which denotes the importance of these distinguished veterans and the high regard in which this state holds the heroic recipients of the highest military decoration. The legend shall read "Medal of Honor." The registration number of the plate shall include the letters "CM" and a unique identifying number.

(c) (1) Notwithstanding any other law to the contrary, eligibility for the Medal of Honor memorial plate shall be determined by the department by consulting the appropriate information on the:

(A) DD214 form and a copy of the orders that awarded the medal or copy of the certificate or citation granting the medal, in the case of an applicant who has been discharged from the armed forces;

(B) Copy of the orders that awarded the medal or copy of the certificate or citation granting the medal, in the case of an applicant who has not been discharged from the armed forces; or

(C) A written communication from the department of veterans services, in the case of an applicant who does not possess the documentation required by subdivision (c)(1)(A) or (c)(1)(B).

(2) The form, documentation or communication required by subdivision (c)(1) shall certify that the application for the plate is submitted by a recipient of the Congressional Medal of Honor.

(3) Any person issued a Medal of Honor plate under this chapter prior to June 21, 2013, shall submit to the department of revenue the appropriate information required by this subsection within thirty (30) days after June 21, 2013. If any such person to whom a Medal of Honor plate has been issued does not comply with this subdivision (c)(3) or the department of revenue determines that the person is not eligible for the plate, the person shall surrender the plate to the county clerk of the county of the person's residence within thirty (30) days of noncompliance or determination of ineligibility, whichever is sooner.



§ 55-4-234 - "Driving To A Cure" (Pink Ribbon).

(a) Notwithstanding § 55-4-201(f), an owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a "Driving To A Cure" new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates shall include the phrase "Driving To A Cure" in an appropriate design. The plates shall also include a pictorial representation of the universally recognized symbol for breast cancer awareness, the pink ribbon.

(c) The funds produced from the sale of the new specialty earmarked license plates shall be allocated to the Tennessee affiliates of the Susan G. Komen Foundation in accordance with § 55-4-215. The funds shall be used exclusively to provide grants to Tennessee organizations that were grantees of the Susan G. Komen Foundation before April 30, 2007, and continue to be grantees of the Susan G. Komen Foundation.



§ 55-4-235 - Former prisoners of war.

(a) An owner or lessee of a motor vehicle who is a resident of this state and who is a former prisoner of World War I, World War II, the Korean War, or the Vietnam War, or the surviving spouse of the former prisoner of war, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and upon application, shall be issued one (1) license plate for any one (1) motor vehicle authorized by § 55-4-210(c), by the department, free of charge for life or, in the case of a surviving spouse, until that surviving spouse remarries. The application shall be accompanied by a certificate from the United States defense department stating the period of time that the applicant was a prisoner of war or, in the case of an application by a surviving spouse for continuation of a license plate or plates formerly held by a deceased spouse prisoner-of-war, a copy of the death certificate.

(b) The design of these memorial license plates as are issued shall be colored red, white, and blue so as to be similar in hue and intensity to the coloration of the United States Flag and shall carry the legend, "Former P.O.W."

(c) One (1) additional plate may be obtained by any eligible person upon payment of the regular registration fee for plates, as prescribed under § 55-4-111, and payment of one-half (1/2) of the fee provided for in § 55-4-203(c)(1). Additional license plates may be obtained by any former prisoner of war or eligible surviving spouse upon payment of the regular license fee for plates, as prescribed under § 55-4-111, plus the payment of a fee equal to the cost of actually producing the plate.



§ 55-4-236 - Distinguished Service Cross, Navy Cross, Air Force Cross, Silver Star, Distinguished Flying Cross, Bronze Star (Valor), and Air Medal (Valor).

(a) The department shall provide and issue, free of charge, to each resident of this state who is a recipient of the Distinguished Service Cross, the Navy Cross, the Air Force Cross, the Silver Star, the Distinguished Flying Cross, the Bronze Star (Valor), or the Air Medal (Valor), upon presentation of proper application, a memorial registration plate for one (1) motor vehicle or motor home which is registered or leased for private use in the name of any one (1) recipient. One (1) additional plate may be obtained by any eligible recipient upon payment of the regular registration fee for plates, as prescribed under § 55-4-111, and payment of one-half (1/2) of the fee provided for in § 55-4-203(c)(1). Additional plates may be obtained by any eligible recipient upon payment of the regular registration fee applicable for plates, as prescribed under § 55-4-111, and the fee provided for in § 55-4-203(c)(1). For the purposes of this section, "private use" vehicle means any motor vehicle authorized by § 55-4-210(c) or motor home that is not used for rehire or for any other commercial purpose.

(b) (1) The memorial plates provided for in this section shall be the same as regular registration plates, but shall be of a distinctive design which denotes the importance of these distinguished veterans and the high regard in which this state holds the courageous recipients of these military decorations.

(2) (A) On and after May 19, 2014, no plate on which the legend reads "Legion of Valor" shall be issued to any person entitled to a memorial or military cultural registration plate under this chapter, including any recipient of the Distinguished Service Cross, Navy Cross or Air Force Cross. A recipient of the Distinguished Service Cross, Navy Cross or Air Force Cross shall be issued a distinctive Distinguished Service Cross, Navy Cross or Air Force Cross memorial registration plate, as appropriate.

(B) The Distinguished Service Cross plates provided for in this section shall include an identification legend distinctive to recipients of the Distinguished Service Cross. The legend shall read "Distinguished Service Cross". The registration number of the plate shall include the letters "SC" and a unique identifying number.

(C) The Navy Cross plates provided for in this section shall include an identification legend distinctive to recipients of the Navy Cross. The legend shall read "Navy Cross". The registration number of the plate shall include the letters "NC" and a unique identifying number.

(D) The Air Force Cross plates provided for in this section shall include an identification legend distinctive to recipients of the Air Force Cross. The legend shall read "Air Force Cross". The registration number of the plate shall include the letters "AC" and a unique identifying number.

(3) (A) A recipient of the Silver Star, the Bronze Star (Valor), Air Medal (Valor), or the Distinguished Flying Cross shall be issued a distinctive Silver Star, Bronze Star (Valor), Air Medal (Valor), or Distinguished Flying Cross memorial plate, as appropriate.

(B) The Silver Star plates provided for in this section shall include an identification legend distinctive to recipients of the Silver Star. The legend shall read "Silver Star". The registration number of the plate shall include the letters "SS" and a unique identifying number.

(C) The Bronze Star (Valor) plates provided for in this section shall include an identification legend distinctive to recipients of the Bronze Star (Valor). The legend shall read "Bronze Star -- Valor". The registration number of the plate shall include the letters "BSV" and a unique identifying number.

(D) The Air Medal (Valor) plates provided for in this section shall include an identification legend distinctive to recipients of the Air Medal (Valor). The legend shall read "Air Medal -- Valor". The registration number of the plate shall include the letters "REV" and a unique identifying number.

(E) The Distinguished Flying Cross plates provided for in this section shall include an identification legend distinctive to recipients of the Distinguished Flying Cross. The legend shall read "Distinguished Flying Cross". The registration number of the plate shall include the letters "FC" and a unique identifying number.

(c) (1) Notwithstanding any provision of this section or any other law to the contrary, eligibility for the memorial plates provided for in this section shall be determined by the department by consulting the appropriate information on the:

(A) DD214 form and a copy of the orders that awarded the medal or copy of the certificate or citation granting the medal, in the case of an applicant who has been discharged from the armed forces;

(B) Copy of the orders that awarded the medal or copy of the certificate or citation granting the medal, in the case of an applicant who has not been discharged from the armed forces; or

(C) A written communication from the department of veterans services, in the case of an applicant who does not possess the documentation required by subdivision (c)(1)(A) or (c)(1)(B).

(2) The form, documentation, or communication required by subdivision (c)(1) shall certify that the application for the plate is submitted by a recipient of the military decorations described in this section, as appropriate.



§ 55-4-237 - Disabled veterans.

(a) (1) The department shall provide and issue, free of charge, to each disabled veteran in this state, registration and license plates for any motor vehicle authorized by § 55-4-210(c) that is registered in the name of or leased by a disabled veteran, or by the disabled veteran and the spouse of the disabled veteran, including, but not limited to, a motor home containing life support equipment; provided, that the authorized motor vehicle or motor home shall not be used for rehire or for any other commercial purpose.

(2) One (1) disabled veteran memorial license plate may be issued free of charge to any qualified applicant pursuant to this section; provided, that one (1) additional plate may be obtained by any eligible person upon payment of the regular registration fee for plates, as prescribed under § 55-4-111, and payment of one-half (1/2) of the fee provided for in § 55-4-203(c)(1). Additional disabled veteran license plates may be obtained by any disabled veteran upon payment of the regular license fee for plates, as prescribed under § 55-4-111, plus the payment of a fee equal to the cost of actually producing the plate.

(3) For the purposes of this section, "disabled veteran" means a veteran having served in the military, naval, marine or air services of the United States, who is a resident of Tennessee and who is entitled to compensation under the laws administered by the veterans' administration for any of the following due to disability incurred in or aggravated by active military, naval, marine or air services of the United States:

(A) Loss or permanent loss of use of one (1) or both feet;

(B) Loss or permanent loss of use of one (1) or both hands; or

(C) Permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees (20 degrees) in the better eye.

(b) Any disabled veteran in this state who has any other service-connected disability that is determined by the veterans' administration to constitute a one hundred percent (100%) permanent total disability shall be entitled, upon compliance with the registration laws and without being required to pay a fee, to the issuance of the registration plates provided for by this section.

(c) Disabled veteran registration plates shall bear the words "Disabled Veteran" and a registration number composed of the prefix "DV" and a unique identifying number.

(d) A disabled veteran who is entitled under this section to be issued a memorial registration plate, free of charge, may elect in the alternative for the issuance of a registration plate for holders of the Purple Heart, free of charge, for one (1) motor vehicle authorized by § 55-4-210(c) or one (1) motor home, as defined in subdivision (a)(1), which is owned or leased by the disabled veteran; provided, that a disabled veteran shall meet the requirements of § 55-4-239(c) in order to be eligible for the issuance of a registration plate for a holder of the Purple Heart.



§ 55-4-238 - Pearl Harbor survivors.

(a) A distinctive license plate is authorized for any person who was a member of the Armed Forces of the United States and who was present at Pearl Harbor, Hawaii on December 7, 1941, if the person is currently a resident of Tennessee, is the owner of a motor vehicle or motor home that is registered for private use, and is otherwise qualified to register and license a motor vehicle pursuant to this title. For the purposes of this section, "private use" vehicle means any motor vehicle authorized by § 55-4-210(c) or motor home that is not used for rehire or for any other commercial purpose.

(b) The registration plates provided for in this section shall be the same as regular registration plates but shall also bear the legend "PEARL HARBOR SURVIVOR."

(c) The registration plate authorized pursuant to this section shall be issued upon payment of the regular registration fee pursuant to this chapter and the additional fee prescribed by § 55-4-203 and submission of information in accordance with subsection (d).

(d) All applications pursuant to this section shall contain such information as the commissioner shall require to prove eligibility for issuance of a license plate pursuant to this section.



§ 55-4-239 - Holders of the Purple Heart.

(a) A holder of the Purple Heart shall be issued a special memorial registration plate upon request, upon complying with the title and registration law.

(b) The special plates provided for in this section shall be issued in conformity with § 55-4-202, shall include an identification legend distinctive to the holders of the Purple Heart, and be designed by the commissioner in consultation with the department's taxpayer and vehicle services director. The legend shall read "Purple Heart Veteran, Combat Wounded." The registration number of the special plate shall include the letters "PH" and a unique identifying number, whereby the total characters do not exceed the sum of seven (7).

(c) Eligibility for the special memorial registration plate shall be determined by the department in consultation with the appropriate information on the DD214 form, or in a case of military service predating 1950, in consultation with appropriate information on the equivalent form or on other official documentation, citing that the request is submitted by a holder of the Purple Heart.

(d) Persons eligible for such special memorial registration plates shall be eligible to apply for plates on a vehicle owned or leased by the person or owned or leased by a company and furnished to the person; provided, that all appropriate fees, including the supplemental twenty-five-dollar special fee, if still applicable to this category of plates, shall be paid. Special memorial registration plates for holders of the Purple Heart that are issued or renewed on or after July 1, 2007, shall not be subject to the twenty-five-dollar special fee, but shall be free of charge pursuant to § 55-4-203(b), except as provided in subdivision (e)(2).

(e) (1) A disabled veteran who is entitled to be issued a special memorial registration plate, free of charge, pursuant to § 55-4-237, may elect in the alternative for the issuance of one (1) special memorial registration plate for holders of the Purple Heart, free of charge, for one (1) motor vehicle or one (1) recreational vehicle owned or leased by that disabled veteran; provided, that a disabled veteran shall meet the requirements of subsection (c) in order to be eligible for the issuance of a special memorial registration plate for holders of the Purple Heart.

(2) One (1) additional plate may be obtained by any eligible disabled veteran upon payment of the regular registration fee for plates, as prescribed under § 55-4-111, and payment of one-half (1/2) of the fee provided for in § 55-4-203(c)(1). Additional plates may be obtained by any person entitled to receive the holders of the Purple Heart registration plate upon payment of the regular registration fee for plates, as prescribed under § 55-4-111, and the fee provided for in § 55-4-203(c)(1).

(f) (1) Upon the death of the spouse who was entitled to receive a holder of the Purple Heart registration plate, the surviving spouse shall be entitled to receive a Purple Heart registration plate for any motor vehicle or recreational vehicle owned or leased by the surviving spouse. The application shall be accompanied by a copy of the death certificate. To be entitled to the plate, the surviving spouse shall pay the regular registration fee for plates, as prescribed under § 55-4-111, and the fee provided for in § 55-4-203(c)(1).

(2) Plates issued to, or renewed by, surviving spouses under this section as it existed prior to May 19, 2014, shall not be subject to the regular registration fee or the cost of producing the plate, and shall be free of charge.

(g) [Deleted by 2014 amendment, effective May 19, 2014.]



§ 55-4-240 - Memorial registration plates.

Memorial registration plates shall be issued in accordance with this part and § 55-4-235 pertaining to former prisoners of war, § 55-4-233 pertaining to recipients of the Congressional Medal of Honor, § 55-4-236 pertaining to recipients of the Distinguished Service Cross, Air Force Cross, Navy Cross, Silver Star, Bronze Star (Valor), Air Medal (Valor), and Distinguished Flying Cross, and § 55-4-237 pertaining to disabled veterans.



§ 55-4-241 - Firefighters.

(a) An owner or lessee of a motor vehicle who is a resident of this state and who is a member of a volunteer fire department or full-time firefighting unit, or another bona fide firefighter, including a paid, paid-on-call, or volunteer firefighter, or a bona fide retired firefighter, shall be issued a special firefighter registration plate, as provided for in this part, upon proof of current membership in a firefighting unit, or upon proof of former membership in a firefighting unit from which the owner or lessee is a retired member in good standing, and upon compliance with state motor vehicle registration and licensing laws and payment of the applicable registration fee under § 55-4-111.

(b) Subject to the requirements of § 55-4-201, the commissioner is authorized and shall issue a license plate to an owner or lessee of a motorcycle who is otherwise eligible for a special firefighter registration plate; provided, however, that the owner or lessee shall comply with the state motor vehicle laws relating to registration and licensing of motorcycles and shall pay the regular fee applicable to motorcycles and the applicable fee specified in § 55-4-203 prior to the issuance of the plate.



§ 55-4-242 - United States reserve forces.

(a) A member of the United States reserve forces shall be issued a registration plate, upon request, for a motor vehicle authorized by § 55-4-210(c), upon complying with the title and registration laws and paying the regular fee applicable to the vehicle and the additional fee prescribed by § 55-4-203.

(b) The registration plates provided for in this section shall include an identification legend distinctive to members of the United States reserve forces. The legend shall read "US Reserve Forces." The registration number of the plates shall include the letters "US" and a unique identifying number.

(c) Eligibility for United States reserve forces registration plates shall be determined by the department in consultation with the appropriate information on current and valid DD Form 2A (Res), DD Form 2N (Res), DD Form 2MC (Res), DD Form 2AF (Res) or DD Form 2CG (Res) (Armed Forces of the United States identification card), citing that the request is submitted by a member of the United States reserve forces.



§ 55-4-243 - Enemy evadees.

(a) (1) An owner or lessee of a motor vehicle who is a resident of this state and who is an "enemy evadee" certified as such by the department of veterans services, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and upon paying the regular fee applicable to the vehicle and the fee prescribed by § 55-4-203, shall be issued a registration plate for a motor vehicle authorized by § 55-4-210(c).

(2) A surviving spouse of a deceased enemy evadee, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and upon paying the regular fee applicable to the vehicle and the fee prescribed by § 55-4-203, shall be issued a registration plate pursuant to this section, until the surviving spouse remarries.

(3) The application shall be accompanied by orders or a statement of discharge from the appropriate branch of the United States armed forces, certified by the department of veterans services, classifying the applicant as an "enemy evadee," or in the case of an application by a surviving spouse for continuation of a license plate or plates formerly held by a deceased spouse enemy evadee, a copy of the death certificate.

(b) (1) The design of such license plates that are issued pursuant to this section shall be colored red, white and blue so as to be similar in hue and intensity to the coloration of the United States flag and shall bear the legend, "ENEMY EVADEE."

(2) The registration plates provided for in this section shall be designed in consultation with the commissioner of veterans services.

(c) For the purposes of this part, "enemy evadees" means veterans of the United States armed forces who, in time of war, successfully evaded capture behind enemy lines, and many of whom joined local indigenous personnel in resisting enemy forces.



§ 55-4-244 - United States military -- Active, retired and honorably discharged members -- Military reserves.

(a) Registration plates are authorized for active, retired and honorably discharged members of the United States military and the United States military reserves in good standing. The plates are approved for display on motor vehicles that are authorized by § 55-4-210(c) and that are owned and operated, or leased by, a member or member's spouse. A surviving spouse of a deceased retired or honorably discharged member or of a member who died while on active duty, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and upon paying the regular fee applicable to the vehicle and the fee prescribed by § 55-4-203, shall be issued a registration plate pursuant to this section, until the surviving spouse remarries.

(b) The registration plates shall be of a distinctive design as approved by the commissioner and shall include the appropriate emblem of the branch of service of the recipient of the plate. The registration plates shall also contain the words "Volunteer State" at the bottom of the plates.

(c) The registration plate authorized pursuant to this section shall be issued upon payment of the regular registration fee pursuant to this chapter and the additional fee prescribed by § 55-4-203.

(d) (1) All applications pursuant to this section shall contain all information that the commissioner requires to prove eligibility for issuance of a license plate pursuant to this section; provided, that, notwithstanding any law to the contrary, a retired member of the United States military or the United States military reserves shall be required to submit retirement status documentation only when initially applying for registration plates under this section and subsequent registration plates under this section shall be issued to that person without the repeated presentation of retirement status documentation. Eligibility for the cultural registration plate for United States reserve forces shall be determined by the department in consultation with the appropriate information on current and valid DD Form 2A (Res), DD Form 2N (Res), DD Form 2MC (Res), DD Form 2AF (Res), DD Form 2CG (Res) (Armed Forces of the United States Identification Card), citing that the requested is submitted by a member of the United States reserve forces, or current and valid stationing orders citing that the request is submitted by an active duty member of the United States reserve forces.

(2) A retired member of the United States military and the United States military reserves in good standing who has participated in full or voluntary early retirement authorized by the branch of the United States armed forces in which the retired member served shall also be eligible for the issuance of a cultural plate pursuant to this section. Eligibility for the cultural registration plates for retired members of the United States armed forces who have participated in full or voluntary early retirement shall be determined by the department, in consultation with the appropriate information on these retired members' "Certificate of Release of Discharge from Active Duty" or on the current and valid forms enumerated in subdivision (d)(1). The retired members' plate shall be distinguished by a retired decal placed below the branch of service located on the left side of the license plate.

(3) An active duty member of the United States military and the United States military reserves in good standing shall also be eligible for the issuance of a cultural plate pursuant to this section. Eligibility for the cultural registration plates for active duty members of the United States armed forces shall be determined by the department, in consultation with the appropriate information on the active duty member's stationing orders required in subdivision (d)(1).

(4) An honorably discharged member of the United States military and the United States military reserves in good standing shall also be eligible for the issuance of a cultural plate pursuant to this section. Eligibility for the cultural registration plates for honorably discharged members of the United States armed forces shall be determined by the department and by consulting the appropriate information on the DD214 form. An honorably discharged member's plate shall be distinguished by an honorably discharged decal placed below the branch of service located on the left side of the license plate.

(e) Each recipient of a military plate issued pursuant to this section may apply an appropriate decal to the plate that designates the military unit in which the recipient served and/or the purpose for which the plate has been issued. The decal, and the placement of the decal, shall be subject to the approval of the commissioners of revenue and veterans services. The cost of this decal shall be borne by the recipient of the plate wishing to apply the decal.



§ 55-4-245 - Tennessee Fraternal Order of Police members.

(a) An owner or lessee of a motor vehicle who is a resident of this state and who is certified as a member or associate member of the Tennessee Fraternal Order of Police, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Tennessee Fraternal Order of Police new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) (1) The application for such registration plates shall be accompanied by a statement from the Tennessee Fraternal Order of Police certifying the applicant to be a member or associate member of the organization.

(2) Only members and associate members of the Tennessee Fraternal Order of Police or their spouses and shall be permitted to receive the registration plates.

(c) The registration plates provided for in this section shall be of the same design as the Fraternal Order of Police plates authorized and issued prior to July 1, 2011, and shall bear the inscription "FRATERNAL ORDER OF POLICE" or "FOP" and an appropriate standardized insignia of the organization. For applicants who are associate members of the Tennessee Fraternal Order of Police, the Fraternal Order of Police plates, the strip along the bottom of the license plate shall also bear the language "ASSOCIATE MEMBER".

(d) (1) Within thirty (30) days of terminating membership or associate membership in the Tennessee Fraternal Order of Police, an applicant to whom a registration plate has been issued pursuant to this section shall surrender the plate to the county clerk of the county of the applicant's residence.

(2) The Tennessee Fraternal Order of Police shall provide biannually to the department the names and addresses of any persons who have terminated their membership or associate membership in the Tennessee Fraternal Order of Police, together with any other identifying information as the commissioner may require.

(e) The commissioner is authorized and shall issue a registration plate to an owner or lessee of a motorcycle who is otherwise eligible for a Tennessee Fraternal Order of Police plate; provided, however, that the owner or lessee shall comply with the state motor vehicle laws relating to registration and licensing of motorcycles and shall pay the regular fee applicable to motorcycles and the applicable fee specified in § 55-4-203 prior to the issuance of the plate.

(f) Funds produced from the sale of Tennessee Fraternal Order of Police specialty earmarked license plates shall be allocated to the Tennessee Fraternal Order of Police Charitable Foundation in accordance with § 55-4-215.

(g) Notwithstanding any law to the contrary, any person issued a Fraternal Order of Police license plate prior to July 1, 2011, shall be entitled to retain the license plate for vehicular use upon compliance with all motor vehicle laws relating to registration and licensing of motor vehicles and payment of all required fees. Such plates shall be considered Tennessee Fraternal Order of Police specialty earmarked plates upon their first renewal on or after July 1, 2011, upon the applicant's designation.

(h) For the purposes of § 55-4-201(h)(1), all license plates authorized or issued pursuant to subsections (a), (e) and (g) shall be jointly included in any determinations for initial issuance and continuation of issuance. If Tennessee Fraternal Order of Police specialty earmarked plates are subsequently deemed obsolete pursuant to § 55-4-201(h)(1), such determination shall also apply to all Fraternal Order of Police license plates issued prior to July 1, 2011.



§ 55-4-246 - Historic Collierville.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Historic Collierville new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates shall contain the logo or other appropriate design representative of historic Collierville, Shelby County, Tennessee, and shall include the language "Historic Collierville". The plates shall be designed in consultation with Main Street Collierville.

(c) In accordance with § 55-4-215, the funds produced from the sale of the Historic Collierville new specialty earmarked license plates shall be allocated to Main Street Collierville. The funds shall be used exclusively for Main Street Collierville's community-wide effort to create and implement a shared vision for the future of Collierville, Tennessee.

(d) Notwithstanding § 55-4-201(h)(1), the Historic Collierville new specialty earmarked license plates authorized pursuant to this section shall have until July 1, 2016, to meet the applicable minimum issuance requirements of § 55-4-201(h)(1).

(e) Section 55-4-201(f) shall not apply to the new specialty earmarked license plate authorized by this section.



§ 55-4-247 - Penn State University alumnus.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Penn State University collegiate license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The collegiate plates provided for in this section shall be of the colors and contain the logo of Penn State University.



§ 55-4-248 - Masons.

(a) An owner or lessee of a motor vehicle who is a resident of Tennessee, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Masons new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The application for the new specialty earmarked plates shall be accompanied by proof, satisfactory to the commissioner, certifying that the applicant is a member of the Free and Accepted Masons.

(c) The new specialty earmarked plates provided for in this section shall contain the logo of the Free and Accepted Masons and shall be designed in consultation with the Grand Lodge of the Free and Accepted Masons of the state of Tennessee.

(d) (1) Subject to the requirements of § 55-4-201, the commissioner is authorized and shall issue a registration plate to an owner or lessee of a motorcycle who is otherwise eligible for a Masons new specialty earmarked license plate; provided, however, that the owner or lessee shall comply with the state motor vehicle laws relating to registration and licensing of motorcycles and shall pay the regular fee applicable to motorcycles and the applicable fee specified in § 55-4-203 prior to the issuance of the plate.

(2) The motorcycle plates authorized by this section shall be substantially the same in design and configuration, allowing for variations due to size restrictions, as the regular motor vehicle registration plates authorized by § 55-4-202(c)(7), as applicable.

(e) Funds produced from the sale of the Masons new specialty earmarked license plates shall be allocated to the Masonic Widows' and Orphans' Home of Tennessee fund in accordance with § 55-4-215.

(f) Upon the death of the spouse who was entitled to receive the Masons new specialty earmarked license plate, the widow shall be entitled to receive a Masons new specialty earmarked license plate for a motor vehicle owned or leased by such widow, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203. The application shall be accompanied by a copy of the death certificate.



§ 55-4-249 - "Helping schools" volunteers.

(a) An owner or lessee of a motor vehicle who is a resident of this state and who wishes to contribute to the welfare and well-being of Tennessee's public schools, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided in § 55-4-203, shall be issued a "Helping Schools" specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The specialty earmarked plates provided for in this section shall be designed in consultation with the department of education.

(c) (1) (A) The proceeds from the fee paid pursuant to § 55-4-203 for the sale of "Helping Schools" specialty earmarked plates and the special decals authorized by this section, minus the expense the state has incurred in designing, marketing and manufacturing the plates or decals, shall be deposited in the general school fund. The owners or lessees of motor vehicles who obtain special plates pursuant to this section may designate that the proceeds from the fees shall be allocated to a particular named school. The county clerk shall remit the proceeds to the local education agency operating the named school, and the local school board shall allocate the proceeds for the benefit of the named school, and shall make the funds available to the school. Any undesignated proceeds from these fees shall be allocated as provided in this section. At the option of the local school board or boards, these funds may be provided to an educational foundation in each system or systems. The foundation shall be duly chartered under the statutes of Tennessee.

(B) The foundation shall allocate the funds solely for supplies, equipment and training for students and certificated employees. Proceeds shall be distributed to the local education agency according to the average daily attendance of schools which serve the counties in which the proceeds were generated.

(2) Notwithstanding any provision of this section or any other law to the contrary, in lieu of the specialty earmarked plates provided by this section, owners or lessees of authorized motor vehicles may be issued a special decal for the windshield of the motor vehicles, such decal containing the logo "Helping Schools." All other provisions of this section concerning the issuance of specialty earmarked license plates, including the payment of the special fee as provided in § 55-4-203, shall apply to the special decal.



§ 55-4-250 - University of Florida alumnus.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a University of Florida collegiate license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The collegiate plates provided for in this section shall be of the colors and contain the logo of the University of Florida.



§ 55-4-251 - University of Arkansas alumnus.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a University of Arkansas collegiate license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The collegiate plates provided for in this section shall be of the colors and contain the logo of the University of Arkansas.



§ 55-4-252 - Non-game and endangered wildlife species.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a non-game and endangered wildlife species or "Watchable Wildlife" specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The funds produced from the sale of non-game and endangered wildlife species or "Watchable Wildlife" specialty earmarked license plates, less the expense the state has incurred in designing and manufacturing the plates, shall be deposited in the watchable wildlife endowment fund established by § 70-8-110(c), to be used exclusively for the preservation of non- game and endangered wildlife species and the protection and enhancement of such species' habitats.

(c) The specialty earmarked plates provided for in this section shall be designed in consultation with the executive director of the Tennessee wildlife resources agency.



§ 55-4-253 - Honorably discharged veterans.

(a) An owner or lessee of a motor vehicle who is a resident of this state and who is an honorably discharged veteran of the United States armed forces, or a civilian veteran of the United States army corps of engineers, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and upon paying the regular fee applicable to the motor vehicle and the fee provided in § 55-4-203, shall be issued an honorably discharged veteran registration plate for a motor vehicle authorized by § 55-4-210(c). A surviving spouse of such a deceased honorably discharged veteran, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, upon paying the regular fee applicable to the vehicle and the fee prescribed by § 55-4-203, and upon providing a copy of the death certificate of the deceased honorably discharged veteran, shall be issued a registration plate pursuant to this section, until the surviving spouse remarries.

(b) All applications pursuant to this section shall be accompanied by orders or a statement of discharge from the appropriate branch of the United States armed forces classifying the applicant as an honorably discharged veteran, or by orders or official documentation from the United States army corps of engineers classifying the applicant as a civilian veteran; provided, that, notwithstanding any law to the contrary, an honorably discharged veteran of the United States armed forces or a surviving spouse of an honorably discharged veteran of the United States armed forces shall be required to submit the required documentation only when initially applying for registration plates under this section and subsequent registration plates under this section shall be issued to that person without the repeated presentation of the required documentation. This subsection (b) shall not apply in the case of an application by a surviving spouse in which the deceased honorably discharged veteran had been issued a license plate or license plates under this section.

(c) (1) The registration plates provided for in this section shall be designed in consultation with the commissioner of veterans services.

(2) The design of registration plates that are issued pursuant to this section shall bear the name of the county of issue on the lower edge of the tag.

(3) For honorably discharged veterans and civilian veterans, the American flag shall be in the center of the license plate.

(4) (A) For honorably discharged veterans and civilian veterans of Vietnam, the center emblem shall be crossed American and Republic of Vietnam flags. A Southeast Asia campaign medal or appropriate civilian documentation shall have been awarded in order to obtain the Vietnam Veteran plate.

(B) For honorably discharged veterans and civilian veterans who served during the time that Vietnam occurred but who do not qualify for issuance of the Vietnam Veteran plate, the American flag shall be in the center of the license plate and the strip along the bottom of the license plate shall read "Vietnam Era Veteran". Nothing in this subdivision (c)(4)(B) prohibits any veteran or civilian veteran who served during Vietnam from requesting issuance of the honorably discharged veteran plate that is authorized by subsection (a).

(5) (A) For veterans and civilian veterans of World War II, the strip along the bottom of the license plate shall read "WW II Veteran", and the symbol on the left shall be the Honorable Service Lapel Pin, also known as the ruptured duck. Proof of honorable military or civilian service between December 7, 1941, and December 31, 1946, shall be required to obtain this plate.

(B) For honorably discharged veterans and civilian veterans who served during the time that World War II occurred but who do not qualify for issuance of the World War II Veteran plate, the American flag shall be in the center of the license plate and the strip along the bottom of the license plate shall read "World War II Era Veteran". Nothing in this subdivision (c)(5)(B) prohibits any veteran or civilian veteran who served during World War II from requesting issuance of the honorably discharged veteran plate that is authorized by subsection (a).

(6) (A) For veterans and civilian veterans of the Korean War, the strip along the bottom of the license plate shall read "Korean War Veteran", and the symbol on the left shall be crossed American and Republic of Korea flags. A Korean Service Medal shall have been awarded for an honorably discharged veteran, or appropriate civilian documentation, to obtain this plate.

(B) For honorably discharged veterans and civilian veterans who served during the time that the Korean War occurred but who do not qualify for issuance of the Korean War Veteran plate, the American flag shall be in the center of the license plate and the strip along the bottom of the license plate shall read "Korean War Era Veteran". Nothing in this subdivision (c)(6)(B) prohibits any veteran or civilian veteran who served during the Korean War from requesting issuance of the honorably discharged veteran plate that is authorized by subsection (a).

(7) (A) For veterans and civilian veterans of Operation Desert Storm, the strip along the bottom of the license plate shall read "Desert Storm Veteran", and the symbol on the left shall be crossed American and Kuwait flags. Award of the Southwest Asia Service Medal and proof of honorable service, or appropriate civilian documentation, shall be required for a veteran or civilian veteran to obtain this plate.

(B) For honorably discharged veterans and civilian veterans who served during the time that Operation Desert Storm occurred but who do not qualify for issuance of the Desert Storm Veteran plate, the American flag shall be in the center of the license plate and the strip along the bottom of the license plate shall read "Desert Storm Era Veteran". Nothing in this subdivision (c)(7)(B) prohibits any veteran or civilian veteran who served during Operation Desert Storm from requesting issuance of the honorably discharged veteran plate that is authorized by subsection (a).

(8) (A) For veterans and civilian veterans of the peacekeeping mission in Bosnia, the plate shall be designed by the commissioner of veterans services in consultation with the commissioner of revenue. The commissioner of veterans services shall also set proof of service requirements for honorably discharged veterans and civilian veterans to obtain this plate.

(B) For honorably discharged veterans and civilian veterans who served during the time that the peacekeeping mission in Bosnia occurred but who do not qualify for issuance of the Bosnia Veteran plate, the American flag shall be in the center of the license plate and the strip along the bottom of the license plate shall read "Bosnia Era Veteran". Nothing in this subdivision (c)(8)(B) prohibits any veteran or civilian veteran who served during the peacekeeping mission in Bosnia from requesting issuance of the honorably discharged veteran plate that is authorized by subsection (a).

(9) (A) For honorably discharged veterans of Operation Iraqi Freedom, the strip along the bottom of the license plate shall read "Operation Iraqi Freedom", and the symbol on the left shall be crossed American and Republic of Iraq flags, below which shall appear the word "VETERAN" in letters of an appropriate size. The commissioner of veterans services shall also set proof of service requirements for veterans who served in Operation Iraqi Freedom to obtain the plate.

(B) For honorably discharged veterans who served during the time that Operation Iraqi Freedom occurred but who do not qualify for issuance of the Operation Iraqi Freedom plate, the American flag shall be in the center of the license plate and the strip along the bottom of the license plate shall read "Operation Iraqi Freedom Era". Nothing in this subdivision (c)(9)(B) prohibits any veteran who served during Operation Iraqi Freedom from requesting issuance of the honorably discharged veteran plate that is authorized by subsection (a).

(10) (A) For honorably discharged veterans of Operation Enduring Freedom and active members of the United States armed forces serving in Operation Enduring Freedom, the strip along the bottom of the license plate shall read "Operation Enduring Freedom", and the symbol on the left shall be crossed American and Republic of Afghanistan flags, below which shall appear the word "VETERAN" in letters of an appropriate size. The commissioner of veterans services shall also set proof of service requirements for veterans who have served or who are still serving in Operation Enduring Freedom to obtain the plate.

(B) For honorably discharged veterans who served during Operation Enduring Freedom but who do not qualify for issuance of the Operation Enduring Freedom plate, the American flag shall be in the center of the license plate and the strip along the bottom of the license plate shall read "Operation Enduring Freedom Era". Nothing in this subdivision (c)(10)(B) prohibits any veteran who served during Operation Enduring Freedom from requesting issuance of the honorably discharged veteran plate that is authorized by subsection (a).

(11) (A) For honorably discharged veterans of Operation New Dawn and active members of the United States armed forces serving in Operation New Dawn, the plate shall be designed by the commissioner of veterans services in consultation with the commissioner of revenue. The commissioner of veterans services shall also set proof of service requirements for veterans who have served or who are still serving in Operation New Dawn to obtain the plate.

(B) For honorably discharged veterans who served during Operation New Dawn but who do not qualify for issuance of the Operation New Dawn Veteran plate, the American flag shall be in the center of the license plate and the strip along the bottom of the license plate shall read "Operation New Dawn Era". Nothing in this subdivision (c)(11)(B) prohibits any veteran who served during Operation New Dawn from requesting issuance of the honorably discharged veteran plate that is authorized by subsection (a).

(d) The commissioner of revenue is authorized to promulgate rules and regulations to effectuate the purposes of this section. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 55-4-254 - Tennessee Tech University.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Tennessee Tech University new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked plates provided for in this section shall contain the official colors and Athletic Eagle Head logo of Tennessee Tech University and shall include language referencing the university's Centennial Celebration in an appropriate design. Such plates shall be designed in consultation with a representative from Tennessee Tech University's Creative Services division.

(c) The funds produced from the sale of such new specialty earmarked license plates shall be allocated to the Tennessee Tech University Foundation in accordance with § 55-4-215 to be used to support initiatives that directly relate to the goals established by the Complete College Act of 2010, codified in § 49-7-202(e)(1) and (2)

(d) Notwithstanding § 55-4-201(h)(1), the Tennessee Tech University new specialty earmarked license plate authorized pursuant to this section shall have until July 1, 2016, to meet the applicable minimum issuance requirements of § 55-4-201(h)(1).



§ 55-4-255 - Trout Unlimited.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided in § 55-4-203, shall be issued a Trout Unlimited new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates shall contain the official Trout Unlimited logo or other appropriate design representative of the organization and shall be designed in consultation with the board of trustees of Trout Unlimited.

(c) The funds produced from the sale of Trout Unlimited new specialty earmarked license plates shall be allocated to the Tennessee Council of Trout Unlimited, in accordance with § 55-4-215, for distribution to the Tennessee chapters of Trout Unlimited in amounts as determined by the Tennessee council. The funds shall be used exclusively in Tennessee by the Tennessee chapters of Trout Unlimited to further the organization's mission to conserve, protect, and restore North America's coldwater fisheries and their watersheds.

(d) Notwithstanding the time limitations of § 55-4-201(h)(1), the trout unlimited new specialty earmarked license plates authorized for issuance pursuant to this section shall have until July 1, 2009, to meet the applicable minimum issuance requirements of § 55-4-201(h)(1).



§ 55-4-256 - University of Mississippi alumnus.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a University of Mississippi collegiate license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The collegiate plates provided for in this section shall be of the colors and contain the logo of the University of Mississippi.



§ 55-4-257 - Sons of Confederate Veterans.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Sons of Confederate Veterans new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall be of the colors and contain the logo of the Sons of Confederate Veterans. These plates shall be designed in consultation with the commander of the Tennessee Division of the Sons of Confederate Veterans.

(c) The funds produced from the sale of Sons of Confederate Veterans new specialty earmarked license plates shall be allocated to the Tennessee Division of Sons of Confederate Veterans in accordance with § 55-4-215.

(d) (1) Subject to the requirements of § 55-4-201, the commissioner is authorized and shall issue a registration plate to an owner or lessee of a motorcycle who is otherwise eligible for a Sons of Confederate Veterans new specialty earmarked license plate; provided, however, that the owner or lessee shall comply with the state motor vehicle laws relating to registration and licensing of motorcycles and shall pay the regular fee applicable to motorcycles and the applicable fee specified in § 55-4-203 prior to the issuance of the plate.

(2) The motorcycle plates authorized by this section shall be substantially the same in design and configuration, allowing for variations due to size restrictions, as the regular motor vehicle registration plates authorized by § 55-4-202(c)(7), as applicable.

(e) For the purposes of § 55-4-201(h)(1), all license plates authorized or issued pursuant to subsections (a) and (d) shall be included jointly in any determinations for initial issuance and continuation of issuance.



§ 55-4-258 - Tennessee Police Benevolent Association.

(a) An owner or lessee of a motor vehicle who is a resident of this state and who is certified as a member of the Tennessee Police Benevolent Association, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Tennessee Police Benevolent Association cultural license plate for a motor vehicle authorized by § 55-4-210(c).

(b) (1) The application for these license plates shall be accompanied by a statement from the Tennessee Police Benevolent Association, certifying the applicant to be a member of this organization.

(2) This application shall only be permitted to full-time paid or retired law enforcement officers who are members of the Tennessee Police Benevolent Association.

(c) The cultural plates provided for in this section shall bear the inscription "POLICE BENEVOLENT ASSOCIATION" or "PBA" and an appropriate standardized insignia of the organization.

(d) (1) Within thirty (30) days of terminating membership in the Tennessee Police Benevolent Association, an applicant to whom a cultural license plate has been issued pursuant to this section shall surrender the plate to the county clerk of the county of the applicant's residence.

(2) The Tennessee Police Benevolent Association shall provide biannually to the department the names and addresses of any persons who have terminated their membership in the Tennessee Police Benevolent Association, together with any other identifying information as the commissioner may require.



§ 55-4-259 - Tennessee Walking Horse.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Tennessee Walking Horse new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided in this section shall be of the same design as the Tennessee Walking Horse cultural plate authorized by this section as it existed prior to May 19, 2014, bearing the image of or a design depicting the Tennessee Walking Horse.

(c) The funds produced from the sale of Tennessee Walking Horse new specialty earmarked license plates shall be allocated to the Tennessee Walking Horse Breeders' and Exhibitors' Association in accordance with § 55-4-215. The funds shall be used to maintain the purity of the breed, to promote greater awareness of the Tennessee Walking Horse and its qualities, to encourage expansion of the breed and to help assure its general welfare in Tennessee.

(d) Notwithstanding any law to the contrary, any person issued a Tennessee Walking Horse cultural license plate authorized by this section prior to May 19, 2014, shall be entitled to retain such license plate for vehicular use upon compliance with all motor vehicle laws relating to registration and licensing of motor vehicles and payment of all required fees. All such plates shall be considered new specialty earmarked plates upon their first renewal after May 19, 2014.

(e) This section shall apply to the initial issuance and renewal of all Tennessee Walking Horse license plates on or after May 19, 2014.



§ 55-4-260 - International Association of Firefighters.

(a) An owner or lessee of a motor vehicle who is a resident of Tennessee, and who is certified a member of the International Association of Firefighters, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued an International Association of Firefighters new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The application for these new specialty earmarked plates shall be accompanied by proof, satisfactory to the commissioner, certifying the applicant to be a member of the International Association of Firefighters.

(c) The new specialty earmarked plates provided for in this section shall contain the logo of the International Association of Firefighters, and shall be designed in consultation with the executive director of the Tennessee chapter of the International Association of Firefighters.

(d) Funds produced from the sale of International Association of Firefighters new specialty earmarked license plates shall be allocated to the Tennessee Firefighters Emergency Relief Fund, in accordance with § 55-4-215.

(e) An International Association of Firefighters new specialty earmarked license plate shall not convey any rights or privileges to the driver of a motor vehicle upon which the plates are displayed. No driver or passenger of a motor vehicle shall engage in any firefighting or emergency services situation, unless the person is otherwise authorized by law to perform those duties.

(f) Subject to the requirements of § 55-4-201, the commissioner is authorized and shall issue a license plate to an owner or lessee of a motorcycle who is otherwise eligible for an International Association of Firefighters new specialty earmarked license plate; provided, however, that the owner or lessee shall comply with the state motor vehicle laws relating to registration and licensing of motorcycles and shall pay the regular fee applicable to motorcycles and the applicable fee specified in § 55-4-203 prior to the issuance of the plate.

(g) For the purposes of § 55-4-201(h)(1), all license plates authorized or issued pursuant to subsections (a) and (f) shall be included jointly in any determinations for initial issuance and continuation of issuance.



§ 55-4-261 - African-American fraternity or sorority members.

(a) An owner or lessee of a motor vehicle who is a resident of this state and who is certified as a member or alumni member of the following fraternities or sororities: Delta Sigma Theta, Alpha Kappa Alpha, Zeta Phi Beta, Sigma Gamma Rho [obsolete], Omega Psi Phi, Alpha Phi Alpha, Phi Beta Sigma, or Kappa Alpha Psi, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued an appropriate African-American fraternity or sorority specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The application for these license plates shall be accompanied by proof satisfactory to the commissioner, certifying the applicant to be a member or alumni member of the appropriate fraternity or sorority pursuant to subsection (a).

(c) The specialty earmarked plates provided for in this section shall be of the colors and contain the logo of the appropriate fraternity or sorority pursuant to subsection (a) and shall be designed in consultation with the executive director of the appropriate fraternity or sorority.

(d) The proceeds from the fees paid pursuant to § 55-4-203 for the sale of the African-American fraternity and sorority specialty earmarked plates authorized by this section, minus the expense the state has incurred in designing and manufacturing these plates, shall be deposited in a fund to benefit Tennessee historically black colleges (Fisk University, Knoxville College, Lane College and LeMoyne-Owen College).



§ 55-4-262 - Environmental.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued an environmental specialty earmarked plate for a motor vehicle authorized by § 55-4-210(c).

(b) All revenues produced from the sale of environmental plates, minus the costs the state has incurred in designing, marketing and manufacturing the plates, shall be allocated to the division of state parks in the department of environment and conservation to be used solely for the planting and cultivation of trees, shrubs, plants, and flowers and for the maintenance of trees, shrubs, plants and flowers and for making grants to universities in Tennessee for the development of new methods of treating pests that threaten trees and other vegetation at parks.



§ 55-4-263 - Supporter of Saint Jude Children's Research Hospital.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a supporter of Saint Jude Children's Research Hospital specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The specialty earmarked plates provided for in this section shall be designed in consultation with the chair of the board of directors of Saint Jude Children's Research Hospital.

(c) (1) The funds produced from the sale of the supporters of Saint Jude Children's Research Hospital specialty earmarked license plates, less the expense the state has incurred in designing and manufacturing the plates, shall be deposited in a special fund in the general fund to be used exclusively for research into the causes and treatment of cancer and cancer-related illnesses in children at children's hospitals in Tennessee that have such treatment and research as their principal mission. The commissioner of health shall make grants to these hospitals for such research from moneys available in the special fund.

(2) There is established a general fund reserve to be allocated by the general appropriations act, which shall be known as the children's cancer research endowment fund. Moneys from the fund may be expended to fund activities authorized by this section. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this section, and shall not revert to the general fund on any June 30. Any excess revenues on interest earned by the revenues shall not revert on any June 30, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from this reserve shall not revert to the general fund on any June 30, but shall remain available for expenditure in subsequent fiscal years.



§ 55-4-264 - Supporters of the arts.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a cultural earmarked plate to support the arts for a motor vehicle authorized by § 55-4-210(c).

(b) The Tennessee arts commission is authorized to design multiple plates for issuance pursuant to this section; provided, that the minimum requirements of § 55-4-201(b)(3) shall apply to the issuance of each individual classification of the plates.

(c) The Tennessee arts commission shall determine the colors and pictorial representations to be included on the plates.

(d) Notwithstanding any provision of this part to the contrary, all revenues produced from the sale or renewal of cultural earmarked plates to support the arts, minus the expense the state has incurred in manufacturing the plates, shall be allocated to the Tennessee arts commission.



§ 55-4-265 - Ducks Unlimited.

(a) An owner or lessee of a motor vehicle who is a resident of this state and who is certified as a member of Ducks Unlimited, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Ducks Unlimited specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The application for the license plates shall be accompanied by proof satisfactory to the commissioner certifying the applicant to be a member of Ducks Unlimited.

(c) The specialty earmarked plates provided for in this section shall contain the logo of Ducks Unlimited, and shall be designed in consultation with the executive director of the Tennessee chapter of Ducks Unlimited.

(d) The funds produced from the sale of Ducks Unlimited specialty earmarked license plates authorized by this section shall be allocated to Ducks Unlimited in accordance with § 55-4-217.



§ 55-4-266 - Smallmouth bass.

(a) An owner or lessee of a motor vehicle who is a resident of the state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a smallmouth bass new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall contain a design of a smallmouth bass and shall be designed in consultation with the executive director of the Tennessee wildlife resources agency.

(c) The funds produced from the sale of the smallmouth bass new specialty earmarked license plates shall be allocated to the Tennessee wildlife resources agency, in accordance with § 55-4-215. The funds shall be deposited in the wildlife resources fund established in § 70-1-401, to be used exclusively for management, protection, propagation and conservation of fish and wildlife species, and the protection and enhancement of the species' habitats.



§ 55-4-267 - Agriculture.

(a) An owner or lessee of a motor vehicle who is a resident of this state and who wishes to promote agriculture in Tennessee through market development, education, and awareness, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued an agriculture specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) (1) The additional fee imposed by § 55-4-203 for the issuance of agricultural specialty earmarked license plates, minus the expense the state has incurred in designing and manufacturing the plates, shall be earmarked for and appropriated to the department of agriculture for deposit in the agricultural development fund.

(2) The agricultural development fund shall be used exclusively for funding projects and activities that promote market development for agricultural products, as well as promoting information, education, and awareness about agriculture in Tennessee.

(3) The commissioner of agriculture may issue grants from the agricultural development fund for the purposes set forth in this section.

(4) Moneys in the agricultural development fund shall not revert to the general fund at the end of any fiscal year, but shall be carried forward in a reserve fund into the next fiscal year to be reappropriated for the purposes set forth in this section. All interest accruing on investments and deposits in the agricultural development fund not otherwise expended shall be returned to and made a part of the fund.

(c) The specialty earmarked plates provided for in this section shall be designed in consultation with the commissioner of agriculture.



§ 55-4-268 - Mothers Against Drunk Driving.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Mothers Against Drunk Driving (MADD) specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The specialty earmarked plates provided for in this section shall contain the logo of Mothers Against Drunk Driving (MADD) and shall be designed in consultation with the executive director of the Tennessee Chapter of Mothers Against Drunk Driving (MADD).

(c) The funds produced from the sale of the Mothers Against Drunk Driving (MADD) specialty earmarked plates authorized by this section, less the expense the state has incurred in designing and manufacturing the plates, shall be remitted by the department to the Tennessee chapter of Mothers Against Drunk Driving (MADD).



§ 55-4-269 - National Rifle Association.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a National Rifle Association new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The application for the license plates shall be accompanied by proof satisfactory to the commissioner certifying the applicant to be a member of the National Rifle Association.

(c) The new specialty earmarked license plates shall contain an appropriate logo and design representative of the National Rifle Association, and shall be designed in consultation with the executive vice president of the National Rifle Association.

(d) The funds produced from the sale of the National Rifle Association new specialty earmarked license plates shall be allocated to the Tennessee Wildlife Federation, a nonprofit 501(c)(3) organization, codified in 26 U.S.C. § 501 (c)(3), in accordance with § 55-4-215. The funds shall be used exclusively for scholastic clay target programs.



§ 55-4-270 - Tennessee state guard.

(a) An owner or lessee of a motor vehicle who is a resident of this state and who is certified as a member in good standing of the Tennessee state guard, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Tennessee state guard special purpose license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The application for the plates shall be accompanied by a written statement from the adjutant general or the commanding officer of the Tennessee state guard certifying the applicant to be a member in good standing of the organization.

(c) The special purpose license plates shall bear the official seal of the Tennessee state guard and shall bear the language "Tennessee State Guard" in an appropriate design. The plates shall be designed in consultation with the adjutant general and the commanding officer of the Tennessee state guard.

(d) (1) Within thirty (30) days of terminating membership in the Tennessee state guard, a motor vehicle owner or lessee to whom a license plate has been issued pursuant to this section shall surrender the plate to the county clerk of the county of the applicant's residence.

(2) The adjutant general or the commanding officer of the Tennessee state guard shall provide biannually to the department the names and addresses of all persons whose membership in the Tennessee state guard has been terminated during such period, together with such other identifying information as the commissioner may require.



§ 55-4-271 - Friends of Great Smoky Mountains.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Friends of Great Smoky Mountains specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) (1) The funds produced from the sale of the Friends of Great Smoky Mountains specialty earmarked license plates shall be allocated in accordance with § 55-4-217 to the Friends of Great Smoky Mountains Endowment Fund established pursuant to subdivision (b)(2). Subject to subdivision (b)(3), the commissioner of finance and administration shall make disbursements of the funds on a quarterly basis to the Friends of Great Smoky Mountains, Inc. The funds shall be used exclusively for the assistance of the national park service in the care of the Great Smoky Mountains National Park.

(2) There is established a general fund reserve to be allocated by the general appropriations act, which shall be known as the Friends of Great Smoky Mountains endowment fund. Moneys from the fund may be expended to fund activities authorized by this section. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this section, and shall not revert to the general fund on any June 30. Any excess revenues on interest earned by the revenues shall not revert on any June 30, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from this reserve shall not revert to the general fund on any June 30, but shall remain available for expenditure in subsequent fiscal years.

(3) No expenditure shall be made from the fund until the combination of principal and interest reaches one hundred thousand dollars ($100,000). Thereafter, the first fifty thousand dollars ($50,000) in revenues produced from the sale of the plates in each fiscal year shall be added to the principal, and all revenues produced from the sale of the plates in each fiscal year in excess of fifty thousand dollars ($50,000) and the earned interest of the fund shall be available for expenditures to aid in carrying out the purposes of the fund; provided, however, at such time as the principal of the fund reaches five hundred thousand dollars ($500,000), all revenues produced thereafter from the sale of the plates in each fiscal year and the earned interest of the fund shall be available for expenditures to aid in carrying out the purposes of the fund.

(c) The specialty earmarked plates provided for in this section shall be designed in consultation with a representative of Friends of Great Smoky Mountains, Inc.



§ 55-4-272 - United States coast guard auxiliary.

(a) An owner or lessee of a motor vehicle who is a resident of this state and who is certified as a member in good standing of the United States coast guard auxiliary, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a United States coast guard auxiliary special purpose license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The application for the plates shall be accompanied by a written statement from the commanding officer of the United States coast guard auxiliary certifying the applicant to be a member in good standing of the organization.

(c) The special purpose license plates shall bear the official seal of the United States coast guard auxiliary and shall bear the language "U.S. Coast Guard Auxiliary" in an appropriate design. The plates shall be designed in consultation with the commanding officer of the United States coast guard auxiliary.

(d) (1) Within thirty (30) days of terminating membership in the United States coast guard auxiliary, a motor vehicle owner or lessee to whom a license plate has been issued pursuant to this section shall surrender the plate to the county clerk of the county of the applicant's residence.

(2) The commanding officer of the United States coast guard auxiliary shall provide biannually to the department the names and addresses of all persons whose membership in the United States coast guard auxiliary has been terminated during such period, together with such other identifying information as the commissioner may require.



§ 55-4-273 - "Children First!"

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a "CHILDREN FIRST!" specialty earmarked plate for a motor vehicle authorized by § 55-4-210(c).

(b) The commissioner, in consultation with the commission on children and youth, shall determine a distinctive color and design for the "CHILDREN FIRST!" specialty earmarked plate.

(c) All revenues produced in each fiscal year from the sale of "CHILDREN FIRST!" specialty earmarked plates, minus the costs the state has incurred in designing and manufacturing the plates, shall be allocated to the department of human services, to be used solely to provide additional funding for child abuse prevention services pursuant to § 71-6-203.



§ 55-4-274 - Radnor Lake.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Radnor Lake new speciality earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The funds derived from the sale of the Radnor Lake new specialty earmarked license plates, less the expense the state has incurred in designing and manufacturing the plates, shall be allocated to The Friends of Radnor Lake in accordance with § 55-4-215. These funds shall be used exclusively to protect, preserve and promote the natural integrity of Radnor Lake Natural Area in Davidson County.

(c) The new specialty earmarked plates provided for in this section shall be designed in consultation with the commissioner of environment and conservation, commissioner of agriculture, executive director of the Tennessee wildlife resources agency and the commissioner of revenue.



§ 55-4-275 - Tennessee Titans.

(a) An owner or lessee of a motor vehicle who is a resident of this state, complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Tennessee Titans new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked plates provided for in this section shall bear the official colors and logo of the Tennessee Titans National Football League (NFL) team and shall include the language "TITANS" in an appropriate design. The design of the plates shall be subject to the approval of the Tennessee Titans and the NFL, and shall additionally afford the trademark protection as the Tennessee Titans and the NFL shall require as otherwise permitted by law.

(c) In accordance with § 55-4-215, the funds produced from the sale of the Tennessee Titans new specialty earmarked license plates shall be allocated to the Tennessee Titans Foundation to be distributed in equal shares to the following organizations within thirty (30) days of allocation in the name of the Tennessee Titans Foundation and the state of Tennessee from the sale of specialty license plates:

(1) Camp Discovery;

(2) Jason Foundation;

(3) Boy Scouts of Tennessee;

(4) Girl Scouts of Tennessee;

(5) Boys & Girls Club of Tennessee;

(6) St. Jude Children's Research Hospital;

(7) Vanderbilt Children's Hospital;

(8) Baptist Hospital Maternity/Birthing Center;

(9) Tennessee State University Scholarship Fund; and

(10) Fisk University Scholarship Fund.



§ 55-4-276 - Share the road.

(a) Owners or lessees of motor vehicles who are residents of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a share the road new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The purpose of share the road new specialty earmarked license plates is to raise public awareness about bicyclists and their rights on the road and traffic safety involving motorists and bicyclists.

(c) The new specialty earmarked plates provided for in this section shall contain an appropriate logo or design. The plates shall be designed in consultation with the Jeff Roth Cycling Foundation. Notwithstanding any provision of law to the contrary, the new specialty earmarked plates provided for in this section shall have until July 1, 2012, to meet the initial issuance requirements of § 55-4-201(h)(1). In addition, the new specialty earmarked plates provided in this section shall be redesigned in consultation with the Jeff Roth Cycling Foundation. Such newly redesigned plate shall be available for initial issuance and renewals on or after July 1, 2010.

(d) The funds produced from the sale of share the road new specialty earmarked license plates shall be allocated to the Jeff Roth Cycling Foundation in accordance with § 55-4-215.



§ 55-4-277 - Tennessee Wildlife Federation.

(a) An owner or lessee of a motor vehicle who is a resident of the state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Tennessee Wildlife Federation new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall be designed in consultation with the executive director of the Tennessee Wildlife Federation.

(c) In accordance with § 55-4-215, the funds produced from the sale of the new specialty earmarked license plates shall be allocated to the Tennessee Wildlife Federation, to be used in furtherance of that organization's activities in Tennessee.



§ 55-4-278 - Motorcycle registration plate for owner or lessee eligible for national guard plate, state guard plate, memorial plate, or military plate.

(a) (1) Subject to the requirements of § 55-4-201, the commissioner is authorized, and shall issue, a registration plate to an owner or lessee of a motorcycle who is otherwise eligible for a national guard plate, enumerated in § 55-4-202(c)(3), a Tennessee state guard plate, enumerated in § 55-4-270, a memorial plate, enumerated in § 55-4-202(c)(4), or a military plate, enumerated in § 55-4-202(c)(5); provided, however, that the owner or lessee shall comply with the state motor vehicle laws relating to registration and licensing of motorcycles; and, except for an owner or lessee eligible for a memorial plate, enumerated in § 55-4-202(c)(4), and as provided in § 55-4-228(d)(1)(A) for an enlisted national guard member, pay the regular fee applicable to motorcycles, and the applicable fee specified in § 55-4-203, prior to the issuance of any such plate.

(2) Nothing in this section shall be construed as authorizing the issuance of an additional plate or plates free of charge to an eligible owner or lessee, whether for a motorcycle, authorized motor vehicle, or a combination of the two, above the total number of free plates authorized by § 55-4-235 for former prisoners of war, by § 55-4-233 pertaining to recipients of the Congressional Medal of Honor, by § 55-4-236 for recipients of the Distinguished Service Cross, Navy Cross, Air Force Cross, Silver Star, Bronze Star (Valor), Air Medal (Valor), or the Distinguished Flying Cross, by § 55-4-237 for disabled veterans, including those disabled veterans who choose to receive the Purple Heart plate, pursuant to § 55-4-237(d), or by § 55-4-228(d)(1)(A) for enlisted national guard members, as applicable.

(b) The motorcycle plates authorized by this section shall be substantially the same in design and configuration, allowing for variations due to size restrictions, as the regular motor vehicle registration plates authorized by § 55-4-202(c)(5)(E)(iv) for combat veterans, by § 55-4-202(c)(5)(E)(viii) for the Marine Corps League, by § 55-4-228 for national guard members, by § 55-4-270 for state guard members, by § 55-4-231 for Air Medal (Meritorious) and Bronze Star (Meritorious) recipients, by § 55-4-235 for former prisoners of war, by § 55-4-233 pertaining to recipients of the Congressional Medal of Honor, by § 55-4-236 for recipients of the Distinguished Service Cross, Navy Cross, Air Force Cross, Silver Star, Bronze Star (Valor), Air Medal (Valor), or the Distinguished Flying Cross, by § 55-4-237 for disabled veterans, by § 55-4-238 for Pearl Harbor survivors, by § 55-4-239 for holders of the Purple Heart, by § 55-4-242 for members of the United States reserve forces, by § 55-4-243 for enemy evadees, by § 55-4-244 for active and retired members of the United States military and the United States military reserves in good standing, or by § 55-4-253 for honorably discharged veterans, as applicable.

(c) The funds produced from the sale and renewal of the motorcycle plates shall be allocated in accordance with § 55-4-216 for the military plates enumerated in § 55-4-202(c)(5)(E), and in accordance with § 55-4-219 for the national guard plates enumerated in § 55-4-202(c)(3) and the memorial plates enumerated in § 55-4-202(c)(4), as applicable.



§ 55-4-279 - Appalachian Trail.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued an Appalachian Trail new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked plates shall be designed in consultation with the Appalachian Trail Conservancy.

(c) The funds produced from the sale of Appalachian Trail new specialty earmarked license plates shall be allocated to the Appalachian Trail Conservancy in accordance with § 55-4-215. Notwithstanding § 55-4-201(j) to the contrary, the funds shall be used exclusively to support and assist the management of programs and activities for the Appalachian Trail that lies either in Tennessee or near the Tennessee-North Carolina border.



§ 55-4-280 - Eagle Foundation.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued an Eagle Foundation new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked plates provided for in this section shall contain the official logo of the Eagle Foundation and/or a representation of the American bald eagle. The plates shall be designed in consultation with the board of directors of the Eagle Foundation.

(c) The funds produced from the sale of the Eagle Foundation new specialty earmarked license plates shall be allocated to the Eagle Foundation in accordance with § 55-4-215. The funds shall be used exclusively for the preservation of the American bald eagle and its habitat.



§ 55-4-281 - Fish and wildlife species.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a fish and wildlife species new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The funds derived from the sale of the fish and wildlife species new specialty earmarked license plates, less the expense the state has incurred in designing and manufacturing the plates, shall be deposited in the wildlife resources fund established in § 70-1-401, to be used exclusively for management, protection, propagation and conservation of fish and wildlife species and the protection and enhancement of the species' habitats.

(c) The new specialty earmarked plates provided for in this section shall be designed in consultation with the executive director of the Tennessee wildlife resources agency, the director of the department's taxpayer and vehicle services division and the commissioner.



§ 55-4-282 - Multiple Sclerosis Foundation Inc.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Multiple Sclerosis Foundation Inc. new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall be designed in consultation with the Multiple Sclerosis Foundation Inc.

(c) In accordance with § 55-4-215, the funds produced from the sale of the new specialty earmarked license plates shall be allocated to the Multiple Sclerosis Foundation Inc. The funds shall be used in furtherance of the Multiple Sclerosis Foundation Inc.'s activities in this state.

(d) Section 55-4-201(f) shall not apply to the new specialty earmarked license plate authorized by this section.



§ 55-4-283 - Soulsville, U.S.A.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Soulsville, U.S.A., new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall be designed in consultation with the Soulsville Foundation, Inc.

(c) In accordance with § 55-4-215, the funds produced from the sale of the new specialty earmarked license plates shall be allocated to the Soulsville Foundation, Inc. The funds shall be used in furtherance of the Soulsville Foundation, Inc.'s mission to provide leadership and financial support that promotes and utilizes the music and heritage of Soulsville, U.S.A., to develop young people for lifelong success.

(d) Section 55-4-201(f) shall not apply to the new specialty earmarked license plate authorized by this section.



§ 55-4-284 - Wingz of Love Foundation.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Wingz of Love new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall be designed in consultation with the Wingz of Love Foundation.

(c) In accordance with § 55-4-215, the funds produced from the sale of the new specialty earmarked license plates shall be allocated to the Wingz of Love Foundation. The funds shall be used in furtherance of the Wingz of Love Foundation's mission to bring unity to all who share the love of riding motorcycles and to raise money for the families of fallen bikers.

(d) Section 55-4-201(f) shall not apply to the new specialty earmarked license plate authorized by this section.



§ 55-4-285 - Vanderbilt University Athletic Department.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Vanderbilt University Athletic Department new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall be designed in consultation with the Vanderbilt University Athletic Department.

(c) In accordance with § 55-4-215, the funds produced from the sale of the Vanderbilt University Athletic Department new specialty earmarked license plates shall be allocated to the Vanderbilt University Board of Trust, for distribution to the Vanderbilt University Athletic Department. The funds shall be used exclusively to fund scholarships for student athletes at Vanderbilt University.



§ 55-4-286 - Youth villages.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a "Youth Villages" new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall contain an appropriate logo or design representative of the mission of Youth Villages. The plates shall be designed in consultation with the chief development officer of Youth Villages.

(c) The funds produced from the sale of "Youth Villages" new specialty earmarked license plates shall be allocated to Youth Villages in accordance with § 55-4-215. The funds shall be used exclusively for Youth Villages' Transitional Living Program in Tennessee.



§ 55-4-287 - Vanderbilt Children's Hospital.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Vanderbilt Children's Hospital new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The purpose of this plate is to recognize and support the many contributions to children's health care made by the Vanderbilt Children's Hospital.

(c) The plates provided for in this section shall bear an appropriate design or logo that represents the commitment to children's health care exhibited by the Vanderbilt Children's Hospital. The new specialty license plates provided for in this section shall be designed in consultation with the Vanderbilt University Board of Trust.

(d) In accordance with § 55-4-215, the funds produced from the sale of the Vanderbilt Children's Hospital new specialty earmarked license plates shall be allocated to the Vanderbilt Children's Hospital of Vanderbilt University.



§ 55-4-288 - Gold star family.

(a) The department, or any other department or agency of the state having jurisdiction, shall provide and issue, free of charge, to each eligible person in the state whose spouse, parent, sibling, or child served and died in the line of duty in the armed forces of the United States or its allies, or died as a result of injuries sustained in such service, upon presentation of proper application, a gold star family memorial registration plate for no more than one (1) motor vehicle or motor home; provided, that the vehicle or motor home is registered or leased for private use in the name of any one (1) recipient. For purposes of this section, "private use" vehicle means any motor vehicle authorized by § 55-4-210(c), or motor home that is not used for rehire or for any other commercial purpose.

(b) The gold star family plate shall include an identification legend distinctive to gold star families. The legend shall read "Gold Star Family". The registration number of the plate shall include the letters "GS" and a unique identifying number. The plates shall be designed in consultation with the department of veterans services.

(c) Eligibility for gold star family plates shall be determined by the department by consulting appropriate documentation from the department of veterans services.

(d) Additional license plates may be obtained by any eligible person upon payment of the regular license fee for plates, as prescribed under § 55-4-111, plus the payment of a fee equal to the cost of actually producing the plate.

(e) Nothing in this section shall be construed as prohibiting the legal display of a gold star mothers memorial license plate issued or renewed prior to July 1, 2008, as evidence of registration, or the renewal of any such plate for such purpose.



§ 55-4-289 - 2014 College World Series Champions -- Vanderbilt University.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a 2014 College World Series Champions - Vanderbilt University new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall contain the logo or other appropriate design representative of the College World Series Champion, the Vanderbilt University baseball team. The plates shall be designed in consultation with the Vanderbilt University Athletic Department.

(c) In accordance with § 55-4-215, the funds produced from the sale of the 2014 College World Series Champions - Vanderbilt University new specialty earmarked license plates shall be allocated to the Vanderbilt University Board of Trust, for distribution to the Vanderbilt University Athletic Department. The funds shall be used exclusively to fund scholarships for student athletes at Vanderbilt University.



§ 55-4-290 - Animal friendly -- Animal population control endowment fund.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued an "Animal Friendly" new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked plates provided for in this section shall contain an appropriate image, design or logo that depicts an animal or animals and indicates support for animal welfare.

(c) (1) (A) The funds produced from the sale of "Animal Friendly" new specialty earmarked license plates, pursuant to § 55-4-215 shall be deposited in a special fund in the general fund to be used exclusively for grants to non-profit organizations or governmental agencies to provide low-cost spaying and neutering of unsterilized animals to prevent and/or reduce animal overpopulation as well as funding to defray costs incurred by the department of agriculture associated with the licensing of dog and cat dealers pursuant to title 44, chapter 17, part 1, not to exceed eighty thousand dollars ($80,000) per year and not to be available to the department for such purposes after July 1, 2004. It is the intent of the general assembly that the department sustain a grant program to spay and neuter clinics in fiscal years 2003 and 2004 that at least approximates the level of grant allocations in fiscal year 2002 subject to satisfactory qualifications of the respective applicants.

(B) During the first fiscal year in which revenues derived from the fees collected pursuant to title 44, chapter 17, part 1, exceed one hundred thirty thousand dollars ($130,000), the department of agriculture shall allocate all the revenues in excess of one hundred thirty thousand dollars ($130,000) to the animal population control endowment fund. The department of agriculture shall continue the procedure outlined in the preceding sentence during subsequent fiscal years until such time as the department has made reimbursements to the animal population control endowment fund in a total amount of one hundred sixty thousand dollars ($160,000). The commissioner of agriculture is authorized to make grants to eligible organizations to operate animal sterilization programs from moneys available in the special fund.

(2) There is established a general fund reserve to be allocated by the general appropriations act which shall be known as the "animal population control endowment fund." Moneys from the fund may be expended to fund activities authorized by this section. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this section, and shall not revert to the general fund on any June 30. Any excess revenues on interest earned by the revenues shall not revert on any June 30, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from this reserve shall not revert to the general fund on any June 30, but shall remain available for expenditure in subsequent fiscal years.

(3) All revenues produced from the sale and renewal of the new specialty earmarked plates authorized by this section shall be allocated in accordance with the provisions of § 55-4-215.

(d) "Animal Friendly" new specialty earmarked license plates shall bear the legend "Spay/Neuter"; provided, that plates bearing the legend "Spay/Neuter" shall only be issued after existing supplies of animal friendly plates are exhausted through routine issuance or reissuance.



§ 55-4-291 - Nashville Predators.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Nashville Predators new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates shall be designed in consultation with an executive of the Nashville Predators.

(c) In accordance with § 55-4-215, the funds produced from the sale of these new specialty earmarked license plates shall be allocated to the Nashville Predators Foundation to be used in furtherance of the organization's activities in this state.



§ 55-4-292 - Tennessee woman veteran.

(a) A distinctive license plate is authorized for any woman who is a veteran, if the woman is currently a resident of this state and is otherwise qualified to register and license a motor vehicle pursuant to this title.

(b) The registration plates shall bear the legend "Tennessee Woman Veteran."

(c) The registration plate shall be issued upon payment of the regular registration fee pursuant to this chapter and the additional fee prescribed by § 55-4-203(c)(1), and submission of information in accordance with subsection (d).

(d) For issuance of a license plate pursuant to this section, all applications shall contain information that the commissioner requires proving the eligibility of the applicant as a woman who received an honorable discharge as a member of the armed services, as defined in § 49-4-928.



§ 55-4-293 - Civil War Preservation.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided in § 55-4-203, shall be issued a Civil War Preservation new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates shall be of an appropriate design to commemorate the historical and cultural significance of the American Civil War. The plates shall be designed in consultation with the Tennessee Civil War Preservation Association.

(c) The funds produced from the sale of Civil War Preservation new specialty earmarked license plates shall be allocated to the Tennessee Civil War Preservation Association in accordance with § 55-4-215. The funds shall be used for Tennessee Civil War battlefield preservation and interpretation, and for planning and implementation of Tennessee's Civil War sesquicentennial commemoration and activities.

(d) The Civil War Preservation new specialty earmarked license plate shall be deemed the official license plate for the Tennessee Civil War sesquicentennial commemoration.

(e) Notwithstanding § 55-4-201(h)(1), the Civil War Preservation new specialty earmarked license plates authorized for issuance pursuant to this section shall have until July 1, 2013, to meet applicable initial issuance requirements of § 55-4-201(h)(1).



§ 55-4-294 - Historic Franklin.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided in § 55-4-203, shall be issued an Historic Franklin new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates shall be of an appropriate design representative of historic Franklin, Williamson County, Tennessee, and shall include the language "Historic Franklin." The plates shall be designed in consultation with Franklin Tomorrow, Inc.

(c) The funds produced from the sale of Historic Franklin new specialty earmarked license plates shall be allocated to Franklin Tomorrow, Inc., in accordance with § 55-4-215. The funds shall be used exclusively for Franklin Tomorrow's community-wide effort to create and implement a shared vision for the future of Franklin, Tennessee.

(d) Notwithstanding the time limitations of § 55-4-201(h)(1), the Historic Franklin new specialty earmarked license plates, authorized for issuance pursuant to this section, shall have until July 1, 2009, to meet the applicable minimum issuance requirements of § 55-4-201(h)(1).



§ 55-4-295 - University of Tennessee Lady Volunteers' NCAA National Championships.

(a) (1) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a University of Tennessee Lady Volunteers' NCAA National Championships new specialty earmarked license plate for a motor vehicle as authorized by § 55-4-210(c).

(2) The purpose of the new specialty earmarked plates is to commemorate and celebrate the University of Tennessee Lady Volunteer Basketball Team's three (3) consecutive NCAA Division 1 Women's Basketball Championships in 1996, 1997 and 1998. The new specially earmarked plates shall also commemorate the fourth consecutive NCAA Division 1 Women's Basketball Championship if the University of Tennessee Lady Volunteers win the championship in 1999. The new specialty earmarked plates shall also commemorate the NCAA Division I Women's Basketball Championship won by the University of Tennessee Lady Volunteers in 2007, which marks the team's seventh national championship. The new specialty earmarked plates shall also commemorate the NCAA Division I Women's Basketball Championship won by the University of Tennessee Lady Volunteers in 2008, which marks the team's eighth national championship.

(b) The new specialty earmarked plates provided for in this section shall contain the colors and logo of the University of Tennessee Lady Volunteers, and shall include the language "LADY VOLS NATIONAL CHAMPIONS" in an appropriate design. The plates shall be designed in consultation with the president of the University of Tennessee system.

(c) (1) The funds produced from the sale of the new specialty earmarked license plates, less the expense the state has incurred in designing and manufacturing the plates, shall be appropriated to the University of Tennessee at Knoxville women's athletics department in accordance with § 55-4-215. The funds shall be earmarked to be used exclusively to fund scholarships for women's athletics at the University of Tennessee at Knoxville.

(2) The funds may only be expended to fund activities authorized by this section. Any funds appropriated to the University of Tennessee pursuant to this section shall remain in reserve until expended for purposes consistent with this section, and shall not revert to the general fund on any June 30. Any interest earned on moneys appropriated to the University of Tennessee pursuant to this section shall not revert on any June 30, but shall remain available for appropriation in subsequent fiscal years.



§ 55-4-296 - Sportsman.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a sportsman new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked plates provided for in this section shall contain an appropriate image, design or logo that promotes and indicates support for the protection, propagation and conservation of fish and wildlife in Tennessee, including the importance of protecting and preserving for future generations the heritage of hunting and fishing in this state. These plates shall be designed in consultation with the executive director of the Tennessee wildlife resources agency and the board of directors of the Sportsmen's Wildlife Foundation.

(c) The funds produced from the sale of the sportsman new specialty earmarked license plates shall be allocated in accordance with § 55-4-215 to the Sportsmen's Wildlife Foundation. The funds shall be used exclusively to establish and administer programs to ensure the protection, propagation and conservation of fish and wildlife in Tennessee in order to assure the preservation of the heritage of hunting and fishing in this state for future generations.



§ 55-4-297 - Harpeth River Watershed Association.

(a) An owner or lessee of a motor vehicle who is a resident of this state upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided in § 55-4-203, shall be issued a Harpeth River Watershed Association new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates shall be of an appropriate design representative of the Harpeth River Watershed Association. The plates shall be designed in consultation with the Harpeth River Watershed Association.

(c) The funds produced from the sale of the Harpeth River Watershed Association new specialty earmarked license plates shall be allocated to the Harpeth River Watershed Association, in accordance with § 55-4-215. The funds shall be used for restoring and protecting the ecological health of the Harpeth River and clean water in Tennessee.

(d) Notwithstanding § 55-4-201(h)(1), the Harpeth River Watershed Association new specialty earmarked license plates authorized by this section shall have until July 1, 2015, to meet applicable initial issuance requirements of § 55-4-201(h)(1).

(e) Section 55-4-201(f) shall not apply to the new specialty earmarked license plate authorized by this section.



§ 55-4-298 - Nurses.

(a) Owners or lessees of motor vehicles who are residents of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a nurses new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The purpose of the new specialty earmarked license plates provided for in this section is to honor the many contributions of this state's nurses in protecting and maintaining the public health and welfare. These plates shall be designed in consultation with the Tennessee Nurses Foundation.

(c) The funds produced from the sale of nurses new specialty earmarked license plates shall be allocated to the Tennessee Nurses Foundation in accordance with § 55-4-215. The funds shall be used exclusively to benefit the programs of the Tennessee Nurses Foundation.



§ 55-4-299 - University of Tennessee National Championship.

(a) (1) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a University of Tennessee National Championship new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(2) The purpose of the new specialty earmarked plates is to commemorate and celebrate the University of Tennessee Volunteer football team's victory in the 1999 Fiesta Bowl and capture of the 1998-1999 National Championship.

(b) The new specialty earmarked plates provided for in this section shall contain the colors and logo of the University of Tennessee Volunteers, and shall include the language "UNIVERSITY OF TENNESSEE NATIONAL CHAMPIONS" in an appropriate design. The plates shall be designed in consultation with the president of the University of Tennessee system.

(c) (1) The funds produced from the sale of the University of Tennessee National Championship new specialty earmarked license plates, less the expense the state has incurred in designing and manufacturing the plates, shall be appropriated to the University of Tennessee in accordance with § 55-4-215. The funds shall be deposited in the University of Tennessee-Knoxville general scholarship fund and shall be used exclusively to fulfill the academic mission of the University of Tennessee-Knoxville.

(2) The funds may only be expended to fund activities authorized by this section. Any funds appropriated to the University of Tennessee pursuant to this section shall remain in reserve until expended for purposes consistent with this section, and shall not revert to the general fund on any June 30. Any interest earned on moneys appropriated to the University of Tennessee pursuant to this section shall not revert on any June 30, but shall remain available for appropriation in subsequent fiscal years.






Part 3 - Special License Plates -- Continued

§ 55-4-302 - Le Bonheur Children's Medical Center.

(a) (1) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Le Bonheur Children's Medical Center new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(2) The purpose of the plates is to recognize, commemorate and celebrate the many health care contributions made by Le Bonheur Children's Medical Center.

(b) The plates provided for in this section shall bear an appropriate design or logo that depicts through words and/or pictures the many health care contributions made by Le Bonheur Children's Medical Center. The plates shall be designed in consultation with the board of directors for Methodist Health Systems of Memphis and West Tennessee.

(c) In accordance with § 55-4-215(a)(1), Le Bonheur Children's Medical Center shall be the nonprofit organization to which fifty percent (50%) of the funds produced from the sale and renewal of Le Bonheur Children's Medical Center new specialty earmarked plates shall be allocated.



§ 55-4-303 - Combat Action Badge, Combat Infantry Badge, and Combat Medical Badge.

(a) A recipient of the Combat Action Badge, Combat Infantry Badge, or Combat Medical Badge who is a resident of this state and who is an owner or lessee of a motor vehicle, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a distinctive Combat Action Badge, Combat Infantry Badge, or Combat Medical Badge new specialty earmarked plate, as appropriate, for a motor vehicle authorized by § 55-4-210(c).

(b) (1) The Combat Action Badge plates provided for in this section shall include an identification legend distinctive to recipients of the Combat Action Badge. The legend shall read "Combat Action Badge." The registration number of the plate shall include the letters "CAB" and a unique identifying number.

(2) The Combat Infantry Badge plates provided for in this section shall include an identification legend distinctive to recipients of the Combat Infantry Badge. The legend shall read "Combat Infantry Badge." The registration number of the plate shall include the letters "CIB" and a unique identifying number.

(3) The Combat Medical Badge plates provided for in this section shall include an identification legend distinctive to recipients of the Combat Medical Badge. The legend shall read "Combat Medical Badge." The registration number of the plate shall include the letters "CMB" and a unique identifying number.

(c) The funds produced from the sale of Combat Action Badge, Combat Infantry Badge, and Combat Medical Badge new specialty earmarked license plates shall be equally allocated to Centerstone Military Services Inc. and SAFE: Soldiers and Families Embraced Inc., in accordance with § 55-4-215. The funds shall be used exclusively in this state to provide resources and support to veterans, service members, and their families.

(d) Eligibility for the Combat Action Badge, Combat Infantry Badge, and Combat Medical Badge plates shall be determined by the department by consulting the appropriate information on the DD214 form, or in a case of military service predating 1950, in consultation with appropriate information on the equivalent form or on other official documentation, or a written communication from the department of veterans services, the form, documentation, or communication certifying that the application for the plate is submitted by a recipient of the Combat Action Badge, Combat Infantry Badge, or Combat Medical Badge, as appropriate.



§ 55-4-304 - Make-A-Wish Foundation.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Make-A-Wish Foundation new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall contain the logo or other appropriate design representative of the Make-A-Wish Foundation. The plates shall be designed in consultation with a representative of the Make-A-Wish Foundation of East Tennessee/North Georgia, Inc.

(c) In accordance with § 55-4-215, the funds produced from the sale of the Make-A-Wish Foundation new specialty earmarked license plates shall be allocated to the Make-A-Wish Foundation of East Tennessee/North Georgia, Inc., for distribution to the three (3) Make-A-Wish Foundation chapters serving Tennessee with an allocation of one-third (1/3) to each chapter, to be used exclusively in Tennessee to further the Foundation's mission to help strengthen and empower children with life-threatening medical conditions.



§ 55-4-305 - Rotary International.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Rotary International new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall be designed in consultation with a Rotary district governor who resides in this state to be designated by the district governors representing Rotary districts 6760, 6780, 6800, and 7570.

(c) In accordance with § 55-4-215, the funds produced from the sale of the new specialty earmarked license plates shall be allocated to Rotary International. The funds shall be used in furtherance of Rotary's activities in this state.

(d) Section 55-4-201(f) shall not apply to the new specialty earmarked license plate authorized by this section.



§ 55-4-306 - Choose Life.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Choose Life new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall contain an appropriate logo and design. The plates shall be designed in consultation with a representative of New Life Resources.

(c) The funds produced from the sale of Choose Life new specialty earmarked license plates shall be allocated to New Life Resources in accordance with § 55-4-215. New Life Resources is a 501(c)(3) nonprofit organization incorporated in 1995 to provide resources for women and families facing difficult or unexpected pregnancies. The funds shall be used exclusively for counseling and financial assistance, including food, clothing, and medical assistance for pregnant women in Tennessee; coordinating statewide awareness campaigns and a toll-free helpline; and reimbursing social service providers who prepare adoptions throughout the state for services and programs targeting at-risk women and families.



§ 55-4-309 - National Wild Turkey Federation.

(a) An owner or lessee of a motor vehicle who is a resident of this state upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided in § 55-4-203, shall be issued a National Wild Turkey Federation new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates shall contain the official image, logo or other appropriate design representative of the National Wild Turkey Federation and shall include the phrase "Conserve. Hunt. Share." The plates shall be designed in consultation with the regional director for the east Tennessee local chapters of the National Wild Turkey Federation.

(c) The funds produced from the sale of the National Wild Turkey Federation new specialty earmarked license plates shall be allocated to the Tennessee State Chapter of the National Wild Turkey Federation, in accordance with § 55-4-215, for distribution to the Tennessee local chapters of the organization. The funds shall be used exclusively in Tennessee to further the organization's mission to conserve the wild turkey and preserve the heritage of hunting in this state.



§ 55-4-310 - Tennessee Association of Realtors.

(a) Owners or lessees of motor vehicles who are residents of this state, who are certified members of the national association of realtors, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Tennessee Association of Realtors new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates shall contain an appropriate logo and be designed in consultation with the Tennessee Association of Realtors.

(c) The funds produced from the sale of such Tennessee Association of Realtors new specialty earmarked license plates shall be allocated to the Tennessee Real Estate Educational Foundation in accordance with § 55-4-215. The funds shall be used exclusively to promote consumer protection through the education of real estate professionals in Tennessee.

(d) Notwithstanding any provision of part 1 of this chapter to the contrary, motor vehicles that are registered with Tennessee Association of Realtors new specialty earmarked license plates shall be deemed not to be commercial vehicles.

(e) (1) Subject to the requirements of § 55-4-201, the commissioner is authorized to and shall issue a registration plate to an owner or lessee of a motorcycle who is otherwise eligible for a Tennessee Association of Realtors new specialty earmarked license plate; provided, however, that the owner or lessee shall comply with the state motor vehicle laws relating to registration and licensing of motorcycles and shall pay the regular fee applicable to motorcycles and the applicable fee specified in § 55-4-203 prior to the issuance of the plate.

(2) The motorcycle plates authorized by this section shall be substantially the same in design and configuration, allowing for variations due to size restrictions, as the regular motor vehicle registration plates authorized by § 55-4-202(c)(7), as applicable.



§ 55-4-311 - Tennessee Vietnam Veterans, Inc.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Tennessee Vietnam Veterans, Inc. new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall be designed in consultation with the board of directors of the Tennessee Vietnam Veterans, Inc.

(c) The funds produced from the sale of Tennessee Vietnam Veterans, Inc. new specialty earmarked license plates shall be allocated to the Tennessee Vietnam Veterans, Inc., in accordance with § 55-4-215, to help support veterans and their families across this state.



§ 55-4-312 - Memphis Grizzlies.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided in § 55-4-203, shall be issued a Memphis Grizzlies new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) Such new specialty earmarked license plates shall contain the logo or other appropriate design representative of the Memphis Grizzlies. The plates shall be designed in consultation with the Memphis Grizzlies organization.

(c) The funds produced from the sale of the Memphis Grizzlies new specialty earmarked license plates shall be allocated to the Memphis Grizzlies Charitable Foundation, in accordance with § 55-4-215. The funds shall be used by the Foundation for its educational and mentoring programs and initiatives in Tennessee.

(d) Notwithstanding § 55-4-201(h)(1), the Memphis Grizzlies new specialty earmarked license plates authorized by this section shall have until July 1, 2015, to meet applicable initial issuance requirements of § 55-4-201(h)(1).



§ 55-4-313 - Niswonger Children's Hospital.

(a) Owners or lessees of motor vehicles who are residents of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Niswonger Children's Hospital new specialty earmarked plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked plates provided for in this section shall contain a logo or other design representative of the mission of Niswonger Children's Hospital. The plates shall be designed in consultation with the administration and governing body of Niswonger Children's Hospital.

(c) Funds produced from the sale of Niswonger Children's Hospital new specialty earmarked plates shall be allocated to the Mountain States Health Foundation in accordance with § 55-4-215. The funds shall be used for the sole purpose of developing and expanding Niswonger Children's Hospital, the Tri-Cities region's only children's hospital.

(d) Section 55-4-201(f) shall not apply to the new specialty earmarked plate authorized by this section.

(e) (1) Notwithstanding any law to the contrary, any person issued a Children's Hospital at Johnson City Medical Center new specialty earmarked plate authorized and issued pursuant to the former provisions of this section prior to July 1, 2009, shall be entitled to retain the license plate for vehicular use upon compliance with all motor vehicle laws relating to registration and licensing of motor vehicles and payment of all required fees.

(2) Children's Hospital at Johnson City Medical Center new specialty earmarked plates shall be included in any calculations for issuance and continuation of issuance of Niswonger Children's Hospital new specialty earmarked plates authorized pursuant to this section.

(3) No Children's Hospital at Johnson City Medical Center new specialty earmarked plate shall be required to be replaced with any redesigned license plate issued pursuant to this section until such time as the next regular replacement of the previously issued plate is scheduled; provided, that any person previously issued a Children's Hospital at Johnson City Medical Center new specialty earmarked plate may request a redesigned Niswonger Children's Hospital new specialty earmarked plate, if issued, at the time of their next regular renewal.

(4) If Niswonger Children's Hospital at Johnson City Medical Center new specialty earmarked plates are subsequently deemed obsolete pursuant to any provision of § 55-4-201(h)(1), such determination shall also apply to all Children's Hospital at Johnson City Medical Center new specialty earmarked plates previously issued.

(f) Notwithstanding § 55-4-201(h)(1), the "Niswonger Children's Hospital" new specialty earmarked license plate authorized pursuant to this section shall have until July 1, 2016, to meet the applicable minimum issuance requirements of § 55-4-201(h)(1).



§ 55-4-316 - Annual verification process for memorial registration plates and military registration plates.

(a) This section shall apply to memorial registration plates described in § 55-4-202(c)(4) and military registration plates described in § 55-4-202(c)(5)(E).

(b) Each registration plate to which this section applies shall be subject to a verification process that shall occur annually upon the renewal of the plate, if applicable, or upon such other time as determined by the department. The department may prescribe the form and manner of submitting any proof or documentation required by this section; provided, that the holder shall be permitted to submit such proof or documentation by mail or in person.

(c) At the time of annual verification, the holder of the plate shall submit satisfactory proof that the holder is a resident of the county in which the vehicle is registered, and any other proof that the department may require showing that the holder is complying with state motor vehicle laws relating to registration.

(d) If the holder of the plate is deceased as of the date of annual verification, and if the copy of the death certificate of the deceased holder has not been previously submitted, then the surviving spouse of the deceased or the personal representative of the deceased holder's estate shall submit a copy of the death certificate at the time of the annual verification.

(e) If any surviving spouse of a deceased holder of a plate wishes to continue the issuance of, and retain the plate formerly held by the deceased holder, or apply for issuance of the plate to which the deceased spouse was entitled, as authorized by § 55-4-235, § 55-4-239, § 55-4-243, § 55-4-244, or § 55-4-253, as applicable, then the surviving spouse shall do so at the time of the annual verification. The surviving spouse shall submit a copy of the death certificate of the deceased holder and documentation showing the surviving spouse is a resident of the county for which the vehicle that is owned or leased by the deceased holder or surviving spouse is registered, and shall pay any applicable fees.



§ 55-4-317 - Regional Medical Center at Memphis (The MED).

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a "Regional Medical Center at Memphis (The MED)" new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The purpose of the new specialty earmarked license plates provided for in this section is to honor the contribution of the Regional Medical Center at Memphis (The MED) in protecting and maintaining the public health and welfare. The plates provided for in this section shall be designed in consultation with the Regional Medical Center at Memphis (The MED).

(c) The funds produced from the sale of "Regional Medical Center at Memphis (The MED)" new specialty earmarked license plates shall be allocated to the Regional Medical Center at Memphis (The MED) in accordance with § 55-4-215.



§ 55-4-318 - Scenic and Historic Gallatin.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Scenic and Historic Gallatin new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates shall be of an appropriate design representative of scenic and historic Gallatin, Sumner County, Tennessee, and shall include the language "Scenic and Historic Gallatin." The plates shall be designed in consultation with the Gallatin Chamber of Commerce.

(c) In accordance with § 55-4-215, the funds produced from the sale of the new specialty earmarked license plates shall be allocated to the Gallatin Chamber of Commerce. The funds shall be used exclusively for the Gallatin Chamber of Commerce's community-wide effort to create and implement a shared vision for the future of Gallatin, Tennessee.

(d) Section 55-4-201(f) shall not apply to the new specialty earmarked license plate authorized by this section.



§ 55-4-319 - Tennessee wildlife federation non-game and education programs.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided in § 55-4-203, shall be issued a Tennessee wildlife federation non-game and education programs new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates shall contain the official Tennessee wildlife federation logo or other appropriate design representative of the organization and shall be designed in consultation with the board of directors of the Tennessee wildlife federation.

(c) The funds produced from the sale of Tennessee wildlife federation non-game and education programs new specialty earmarked license plates shall be allocated to the Tennessee wildlife federation in accordance with § 55-4-215. The funds shall be used by the Tennessee wildlife federation exclusively in Tennessee to further the organization's mission to conserve, protect, and restore Tennessee's wildlife and natural resources.



§ 55-4-320 - Surviving spouse decal -- Fees.

(a) On and after May 19, 2014, any registration plate that is retained or renewed by, or initially issued to, a surviving spouse pursuant to § 55-4-235, § 55-4-239, § 55-4-243, § 55-4-244, or § 55-4-253, as applicable, shall be distinguished by a surviving spouse decal. The design of the decal shall be subject to the approval of the commissioner of veterans services. The placement of the decal on the plate shall be subject to the approval of the commissioner of revenue; provided, that the decal shall be placed in a conspicuous manner.

(b) The department of revenue shall charge a one-time fee for issuance of the decal in an amount sufficient to defray the administrative costs of implementing this section. The one-time fee for a decal is in addition to any other applicable fees required for issuance of the plate to the surviving spouse pursuant to § 55-4-235, § 55-4-239, § 55-4-243, § 55-4-244, or § 55-4-253; except, that a decal shall be issued free of charge to a surviving spouse who is issued a former prisoner of war registration plate free of charge under § 55-4-235 or a surviving spouse who, prior to May 19, 2014, was issued a Purple Heart registration plate free of charge under § 55-4-239. Upon application for a decal and payment of the one-time fee, the surviving spouse shall be entitled to issuance of the decal.



§ 55-4-321 - Cystic Fibrosis Awareness.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Cystic Fibrosis Awareness new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates shall contain the logo or other appropriate design representative of the Cystic Fibrosis Foundation. The plates shall be designed in consultation with the Cystic Fibrosis Foundation.

(c) The funds produced from the sale of the Cystic Fibrosis Awareness new specialty earmarked license plates shall be allocated to the Cystic Fibrosis Foundation, in accordance with § 55-4-215. The funds shall be used to support the organization's mission to fund research and provide access to care and effective treatments for individuals with cystic fibrosis in Tennessee.



§ 55-4-322 - Germantown Charity Horse Show.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Germantown Charity Horse Show new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall be designed in consultation with a representative of the Germantown Charity Horse Show. Such new specialty earmarked license plates shall contain the logo or other appropriate design representative of the Germantown Charity Horse Show.

(c) The funds produced from the sale of the Germantown Charity Horse Show new specialty earmarked license plates shall be allocated to the Germantown Charity Horse Show, in accordance with § 55-4-215. The funds shall be used to support the various community and charitable activities of the Germantown Charity Horse Show.



§ 55-4-323 - Supporters of the Blind and Visually Impaired.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Supporters of the Blind and Visually Impaired new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall contain the logo or other appropriate design representative of the Tennessee Council of the Blind. The plates shall be designed in consultation with the Tennessee Council of the Blind.

(c) In accordance with § 55-4-215, the funds produced from the sale of the Supporters of the Blind and Visually Impaired new specialty earmarked license plates shall be allocated to the Tennessee Council of the Blind, for distribution to the Tennessee chapters of the council in amounts as determined by the council. The funds shall be used exclusively in Tennessee by the chapters to further the council's purposes, including enhancing support services, improving the quality of life, and expanding opportunities for persons who are blind or visually impaired, including painting strips of a contrasting color on steps in public places.



§ 55-4-324 - Support Our Troops.

(a) Owners or lessees of motor vehicles who are residents of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Support Our Troops new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked plates provided for in this section shall contain a pictorial representation of a soldier and a child in an appropriate design. The plates shall be designed in consultation with the board of directors of Support Our Troops, Inc.

(c) The funds produced from the sale of Support Our Troops new specialty earmarked license plates shall be allocated to Support Our Troops, Inc., in accordance with § 55-4-215. The funds shall be used exclusively to operate such organization's programs and activities in this state.

(d) Section 55-4-201(f) shall not apply to the new specialty earmarked plate authorized by this section.



§ 55-4-325 - Donate Life.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Donate Life new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall contain the language "Donate Life" and an appropriate logo designed in consultation with a representative from Tennessee Donor Services.

(c) The funds produced from the sale of the Donate Life new specialty earmarked license plates shall be allocated to Tennessee Donor Services, in accordance with § 55-4-215. The funds shall be used exclusively in this state to aid in the organization's mission to save and enhance lives by connecting people through organ and tissue donation and transplantation.



§ 55-4-326 - Alzheimer's Association.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued an Alzheimer's Association new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall contain the logo of the Alzheimer's Disease and Related Disorders Association, Inc., in an appropriate design representative of the association. The plates shall be designed in consultation with a representative of the Alzheimer's Disease and Related Disorders Association, Inc., Mid-South Chapter.

(c) The funds produced from the sale of the Alzheimer's Association new specialty earmarked license plates shall be allocated to the Alzheimer's Disease and Related Disorders Association, Inc., Mid-South Chapter, in accordance with § 55-4-215. The funds shall be used exclusively in this state to aid in the association's fight to eliminate Alzheimer's disease through the advancement of research, to provide and enhance care and support for all affected, and to reduce the risk of dementia through the promotion of brain health.



§ 55-4-327 - Friends of Sycamore Shoals Historic Area, Inc.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Friends of Sycamore Shoals Historic Area, Inc., new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates shall be of an appropriate design representative of the Gadsden flag, and shall include the language "Don't Tread on Me." Such plates shall be designed in consultation with representatives of the Friends of Sycamore Shoals Historic Area, Inc.

(c) The funds produced from the sale of Friends of Sycamore Shoals Historic Area, Inc. new specialty earmarked license plates shall be allocated to the Friends of Sycamore Shoals Historic Area, Inc., in accordance with § 55-4-215. The funds shall be used to support and promote the Sycamore Shoals State Park in Elizabethton, Tennessee, including, but not limited to, assisting in the development, maintenance, and presentation of the park's grounds and structures.



§ 55-4-328 - Music City Inc. Foundation.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Music City Inc. Foundation new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall contain the trademarked Nashville logo and the language "visitmusiccity.com" referencing the organization's web site.

(c) The funds produced from the sale of Music City Inc. Foundation new specialty earmarked license plates shall be allocated to the Music City Inc. Foundation in accordance with § 55-4-215. The funds shall be used by the Music City Inc. Foundation to further the organization's purpose of maximizing the hospitality industry's economic contribution to the community and further strengthen the Music City brand.



§ 55-4-329 - Submarine veteran.

(a) (1) An owner or lessee of a motor vehicle who is a resident of this state, who is an honorably discharged veteran of the United States armed forces having served on a submarine in the line of military duty, and whose submarine service has been certified by the department of veterans services, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and upon paying the regular fee applicable to the vehicle and the fee prescribed by § 55-4-203, shall be issued a submarine veteran license plate for a motor vehicle authorized by § 55-4-210(c).

(2) The application for such plate shall be accompanied by documentation from the appropriate branch of the United States armed forces, certified by the department of veterans services, verifying that the applicant served on a submarine in the line of military duty as a member of the United States armed forces.

(b) (1) The design of such license plates that are issued pursuant to this section shall be colored red, white and blue so as to be similar in hue and intensity to the coloration of the United States flag and shall bear the legend, "SUBMARINE VETERAN".

(2) The license plates provided for in this section shall be designed in consultation with the commissioner of veterans services.



§ 55-4-330 - Blue Star family.

(a) The department shall issue to each eligible person in the state whose spouse, parent, sibling or child is serving in the armed forces of the United States at the time of application, a blue star family military license plate for a motor vehicle authorized by § 55-4-210(c), upon the applicant complying with state motor vehicle laws relating to registration and licensing of motor vehicles and upon paying the regular fee applicable to the motor vehicle and the fee provided in § 55-4-203.

(b) The Blue Star family plate shall include an identification legend distinctive to Blue Star families. The legend shall read "Blue Star Family". The registration number of the plate shall include the letters "BS" and a unique identifying number. The plates shall be designed in consultation with the department of veterans services.

(c) Eligibility for Blue Star family plates shall be determined by the department by consulting appropriate documentation from the department of veterans services.

(d) Additional license plates may be obtained by any eligible person upon payment of the regular license fee for plates, as prescribed under § 55-4-111, plus the payment of a fee equal to the cost of actually producing the plate pursuant to § 55-4-203(c).



§ 55-4-331 - Ohio State University.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued an Ohio State University new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked plates provided for in this section shall contain the colors and logo of Ohio State University and shall include any other appropriate design representative of the university. The plates shall be designed in consultation with a representative from the Ohio State Alumni Club of Middle Tennessee.

(c) The funds produced from the sale of the new specialty earmarked license plates shall be allocated to the Ohio State Alumni Club of Middle Tennessee in accordance with § 55-4-215, to be used exclusively for funding scholarships for students from Tennessee.



§ 55-4-342 - Memphis Rock 'n' Soul Museum.

(a) An owner or lessee of a motor vehicle who is a resident of this state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Memphis Rock 'n' Soul Museum new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked plates provided for in this section shall contain the logo or other distinctive emblem of the Memphis Rock 'n' Soul Museum in an appropriate design and contain the language "The State of American Music". Such plates shall be designed in consultation with a representative as designated by the Memphis Rock 'n' Soul Museum.

(c) The funds produced from the sale of such new specialty earmarked license plates shall be allocated to the Memphis Rock 'n' Soul Museum in accordance with § 55-4-215 to be used for music educational programs and developing an oral history program of musical legends in this state.

(d) Notwithstanding § 55-4-201(h)(1), the Memphis Rock 'n' Soul Museum new specialty earmarked license plates authorized for issuance pursuant to this section shall have until July 1, 2012, to meet applicable initial issuance requirements of § 55-4-201(h)(1).



§ 55-4-360 - East Tennessee Children's Hospital.

(a) Owners or lessees of motor vehicles who are residents of the state, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued an East Tennessee Children's Hospital new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall bear an appropriate design and shall be designed in consultation with the chair of the board of the East Tennessee Children's Hospital. The design of such plates may be identical to the East Tennessee Children's Hospital plates previously authorized by Chapter 876 of the Public Acts of 2002.

(c) In accordance with § 55-4-215, the funds produced from the sale of such new specialty earmarked license plates shall be allocated to the East Tennessee Children's Hospital to be used in furtherance of such organization's activities in Tennessee.

(d) Section 55-4-201(f) shall not apply to the new specialty earmarked plates authorized by this section.

(e) Notwithstanding § 55-4-201(h)(1), the East Tennessee Children's Hospital new specialty earmarked license plates authorized pursuant to this section shall have until July 1, 2014, to meet the applicable minimum issuance requirements of § 55-4-201(h)(1).



§ 55-4-365 - Autism Awareness.

(a) Owners or lessees of motor vehicles who are residents of Tennessee, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued an Autism Awareness new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) The new specialty earmarked license plates provided for in this section shall bear a logo or other appropriate emblem designed to raise public awareness about autism. Such plates shall be designed in consultation with ASMT, Inc.

(c) In accordance with § 55-4-215, funds produced from the sale of the Autism Awareness new specialty earmarked license plates shall be allocated to ASMT, Inc. for distribution to ASMT, Inc., Autism Society of East Tennessee, and the Autism Society of the MidSouth as nonprofit organizations dedicated to informational and referral services in their respective grand divisions and exempted from the payment of federal income taxes under 26 U.S.C. § 501(c)(3) of the Internal Revenue Code. Such funds shall be used exclusively to support, educate, advocate, and raise public awareness about autism in Tennessee.

(d) Notwithstanding § 55-4-201(h)(1), the Autism Awareness new specialty earmarked license plates authorized pursuant to this section shall have until July 1, 2014, to meet the applicable minimum issuance requirements of § 55-4-201(h)(1).



§ 55-4-367 - Tennessee Sheriffs' Association.

(a) An owner or lessee of a motor vehicle who is a resident of this state and who is a current member of the Tennessee Sheriffs' Association, upon complying with state motor vehicle laws relating to registration and licensing of motor vehicles, and paying the regular fee applicable to the motor vehicle and the fee provided for in § 55-4-203, shall be issued a Tennessee Sheriffs' Association new specialty earmarked license plate for a motor vehicle authorized by § 55-4-210(c).

(b) (1) The application for these license plates shall be accompanied by the current year's membership card from the Tennessee Sheriffs' Association, certifying the applicant to be a member of the organization. If renewed by mail, the renewal shall be accompanied by a copy of the member's current year Tennessee Sheriffs' Association membership card.

(2) Only paid sheriffs, deputy sheriffs, sheriff's office employees and their spouses; retired sheriffs, deputy sheriffs, sheriff's office employees in good standing and their spouses; and Tennessee Sheriffs' Association employees and their spouses who are members of the Tennessee Sheriffs' Association shall be permitted to receive the license plates.

(c) The new, specialty earmarked license plates provided for in this section shall bear the inscription "TENNESSEE SHERIFFS' ASSOCIATION" or "TSA" and an appropriate standardized insignia of the organization.

(d) (1) If any individual does not comply with subdivision (b)(2), the applicant to whom a registration plate has been issued pursuant to this section shall surrender the plate to the county clerk of the county of the applicant's residence within thirty (30) days of noncompliance.

(2) The Tennessee Sheriffs' Association shall provide biannually to the department the names and addresses of any persons who have terminated their membership in the Tennessee Sheriffs' Association, together with any other identifying information as the commissioner may require.

(3) The Tennessee Sheriffs' Association shall provide quarterly to each sheriff's office a list of current plate holders for verification of employment, retiree in good standing, and spouses.

(e) Subject to the requirements of § 55-4-201, the commissioner is authorized and shall issue a license plate to an owner or lessee of a motorcycle who is otherwise eligible for a Tennessee Sheriffs' Association plate; provided, however, that the owner or lessee shall comply with the state motor vehicle laws relating to registration and licensing of motorcycles and shall pay the regular fee applicable to motorcycles and the applicable fee specified in § 55-4-203 prior to the issuance of the plate.

(f) Funds produced from the sale of Tennessee Sheriffs' Association new specialty earmarked license plates shall be allocated to the Tennessee Sheriffs' Association Charitable Foundations in accordance with § 55-4-215.

(g) For the purposes of § 55-4-201(h)(1), all license plates authorized or issued pursuant to subsections (a) and (e) shall be jointly included in any determinations for initial issuance and continuation of issuance.






Part 4 - Mobile Homes

§ 55-4-401 - Permit to move mobile home in state.

No mobile home, manufactured home, portable modular unit or house trailer as defined in § 55-4-402, shall be moved into or through this state or upon the public roads or highways of this state unless and until the owner, operator or transporter thereof has obtained a permit as required by this part.



§ 55-4-402 - "Mobile home" defined.

"Mobile home" for the purposes of this part means:

(1) A self-propelled or non-self-propelled vehicle, with a length exceeding thirty-five feet (35'), so designed, constructed, reconstructed or added to by means of accessories in such manner as will permit the use thereof for human habitation, and so constructed to permit its being used as a conveyance upon public streets or highways; or

(2) Manufactured houses or portable modular units in excess of eight feet six inches (8'6'') in width or when towing vehicle and manufactured home are in excess of sixty feet (60') in length.



§ 55-4-403 - Time restrictions of transport -- Enforcement by electronic surveillance.

(a) Transport of mobile homes shall only take place between sunrise and sunset, Monday through Saturday, except for legal holidays as enumerated in § 15-1-101.

(b) Notwithstanding subsection (a), transport of mobile homes eighty-five feet (85') or greater in length, or fourteen feet (14') or greater in width, or fourteen feet two inches (14' 2'') or greater in height, is prohibited in heavily traveled urban areas between the hours of seven o'clock a.m. (7:00 a.m.) to nine o'clock a.m. (9:00 a.m.) and four o'clock p.m. (4:00 p.m.) to six o'clock p.m. (6:00 p.m.).

(c) Notwithstanding any provision of law to the contrary, this section may be enforced using photo, video or other electronic proof of violation.



§ 55-4-404 - Issuing of permits in owner's name -- Display of permits -- Validity of permits.

Any permit required under this part shall be issued in the name of the owner of the vehicle or the motor carrier used to transport the mobile home. The permit shall be displayed in the vehicle used to transport the mobile home so as to be visible from outside the vehicle and shall be produced for inspection upon request by a representative of any law enforcement agency. Short-term permits shall be valid for six (6) days from the date of issuance. Annual permits shall be valid for three hundred sixty-five (365) days from the date of issuance.



§ 55-4-405 - Length standards -- Permit fee.

(a) A permit shall be required for the transport of any mobile home exceeding one hundred twenty feet (120') in length, including towing vehicle. Permits issued pursuant to this section shall be issued on a single trip basis.

(b) The fee for this permit shall be twenty-five dollars ($25.00).



§ 55-4-406 - Permit fee schedule.

(a) A permit shall be required for the transport of any mobile home exceeding eight feet six inches (8' 6'') in width. Transport of mobile homes exceeding 16 feet (16') in width shall not be permitted. Permits authorized pursuant to this section may be issued on either a short-term basis or an annual basis. Short-term permits shall be valid for six (6) days from the date of issuance. Annual permits shall be valid for three hundred sixty-five (365) days from the date of issuance.

(b) The fee schedule for permits issued pursuant to this section shall be as follows:

(1) For short-term, eight feet six inches (8' 6'') wide to fourteen feet (14') wide -- fifty dollars ($50.00);

(2) For short-term, eight feet six inches (8' 6'') wide to sixteen feet (16') wide -- one hundred dollars ($100);

(3) For annual permit, eight feet six inches (8' 6'') wide to fourteen feet (14') wide -- one thousand dollars ($1,000);

(4) For annual permit, eight feet six inches (8' 6'') wide to sixteen feet (16') wide -- two thousand dollars ($2,000).



§ 55-4-407 - Permitting for exceptionally tall mobile homes -- Fee -- Routing instructions.

(a) A permit shall be required for the transport of any mobile home exceeding fourteen feet two inches (14' 2'') in height. Permits authorized pursuant to this section shall be issued on a short-term basis only and shall be accompanied by special routing instructions approved by the department of transportation.

(b) The fee for permits issued pursuant to this section shall be fifty dollars ($50.00).

(c) The department of transportation shall make available, both in printed form and on the department's official web site, a list of the overpasses on public roads within the state that have a minimum clearance above the roadway below of less than fourteen feet six inches (14' 6''). The list shall be updated at least monthly on the web site and at least annually in the printed version. The department is authorized to charge a fee for the printed list sufficient to offset the administrative cost of compiling, updating, printing and shipping the list.



§ 55-4-408 - Compliance with § 55-7-205.

Transport of mobile homes shall be subject to § 55-7-205 pertaining to excess weight.



§ 55-4-409 - Category of size for which permits required.

A permit is required for each category of size, height, width, length and/or weight, that is exceeded by the mobile home being transported, except as provided in § 55-4-405.



§ 55-4-410 - Rules and regulations -- Affirmative duty of transporter to ensure safety.

(a) The department of transportation is authorized to promulgate rules and regulations prescribing safety precautions and equipment to be utilized by those transporting mobile homes subject to this part.

(b) The transporter and the seller of the mobile home, if the seller is a different person or entity than the transporter, moving a mobile home that is subject to this part shall have the affirmative duty to determine that:

(1) The undercarriage for the manufactured home is equipped with adequate brakes that are operated from the towing vehicle; and

(2) The route traveled allows safe passage of the mobile home, based upon the height and width of the mobile home.

(c) The affirmative duty created pursuant to this section shall be primarily the transporter's duty. The seller shall be secondarily liable. The affirmative duty to determine the safe passage may be met by use of a front escort vehicle having protrusions equal to the height and width of the mobile home.



§ 55-4-411 - Administration by department of transportation -- Required posting of placard.

(a) This part shall be administered by the department of transportation, which is authorized to promulgate rules and regulations for the administration of this part.

(b) (1) The department of transportation shall issue to all annual permit holders a placard bearing the applicable permit number and a telephone number to be used to report unsafe or erratic driving to the department of transportation. This placard shall be designed by the department of transportation in consultation with the department of safety. The transporter of a manufactured home under an annual permit shall prominently display this placard on the rear of the manufactured home being moved. Replacement placards shall be issued after a sufficient showing of loss or destruction of the original placard and payment of a fifty-dollar replacement fee.

(2) Notwithstanding § 55-4-412, failure to properly display a placard pursuant to subdivision (b)(1) is a Class C misdemeanor punishable only by a fine of fifty dollars ($50.00).

(c) From the fees collected for the issuance of permits under this part, an amount equal to the expenses incurred by the department of transportation in administering this program shall be allocated to the highway fund. The remaining balance shall be allocated to the general fund.



§ 55-4-412 - Penalty for violating part.

(a) Any person transporting a mobile home, manufactured house or house trailer, as defined in § 55-4-402, into or through this state, or over any street, road or highway of this state in violation of any provision of this part, commits a Class B misdemeanor punishable as follows:

(1) By a fine of two hundred fifty dollars ($250) for the first offense in a twelve-month period;

(2) By a fine of five hundred dollars ($500) for the second offense in a twelve-month period; and,

(3) By a fine of one thousand dollars ($1,000) and a ninety-day revocation of any driver's license for the third or subsequent offense in a twelve-month period.

(b) Within thirty (30) days of conviction for a violation of this section, the clerk of the court of conviction shall give notice of this conviction to the department of transportation.

(c) Upon receipt of notice of a third violation in a twelve-month period, the department of transportation shall suspend the subject permit and the permit holder's privilege to obtain other permits under this part for a period of ninety (90) days from the date of receipt of the notice; provided, that nothing in this subsection (c) shall be construed as prohibiting multiple permit holders from either using other valid permits not subject to suspension, obtaining supplements for other valid permits not subject to suspension or renewing other valid permits not subject to suspension.

(d) This part may be enforced by the department of safety or local law enforcement agencies. Whenever a person is arrested for any violation of this part, the arresting officer may issue a traffic citation to the person in lieu of arrest, continued custody and the taking of the arrested person before a magistrate in accordance with § 55-10-207(b)(3).



§ 55-4-413 - Liability for damages to highways, bridges and other road structures.

(a) The transporter of any mobile home, manufactured home or house trailer subject to this part shall be liable for any and all damages resulting from the mobile home, manufactured home or house trailer striking a guardrail, bridge, concrete barrier, overhead structure or other obstruction while traveling on the public roads or highways of the state.

(b) (1) If during transport, a mobile home, manufactured home or house trailer subject to this part blocks traffic on a controlled-access facility as defined by § 54-16-101 because the vehicle cannot proceed due to height, width or length, the transporter thereof shall pay to the department of transportation a road user fee in the amount of one thousand dollars ($1,000) and the department of transportation shall suspend the subject permit and the permit holder's privilege to obtain other permits under this part for a period of ninety (90) days from the date the department receives notice that the roadway was blocked; provided, that nothing in this subsection (b) shall be construed as prohibiting multiple permit holders from either using other valid permits not subject to suspension, obtaining supplements for other valid permits not subject to suspension or renewing other valid permits not subject to suspension. If the same permit holder blocks traffic on a controlled-access roadway a second time within eighteen (18) months from the date of the first occurrence, the transporter shall pay to the department of transportation the road user fee calculated by the department of transportation using the same formula it uses to calculate incentive payments on road construction projects.

(2) If the transporter fails to pay the fees within thirty (30) days of the date the road is blocked, its privilege to obtain permits under this part shall be suspended until payment is made. The department of transportation is authorized to take legal action to collect this fee.

(c) Any person or entity transporting any mobile home, manufactured home or house trailer subject to this part shall, prior to the issuance of a permit pursuant to this part, secure and maintain public liability insurance in an amount not less than one million dollars ($1,000,000) per occurrence. The insurance shall cover the tractor, mobile home, manufactured home or house trailer and any other attachments thereto. Proof of this insurance shall be carried in the vehicle used to transport the mobile home, manufactured home or house trailer and satisfactory proof of the insurance shall be submitted to the department prior to the issuance of a permit pursuant to this part.

(d) Notwithstanding any law to the contrary, the state and any political subdivisions of the state shall be absolutely immune from liability for all damages resulting from a mobile home striking a guardrail, bridge, concrete barrier, overhead structure or other obstruction while traveling on the public roads or highways of the state.






Part 5 - Commercial Motor Vehicle Fleets

§ 55-4-501 - "Fleet" -- Defined.

As used in this part, unless the context otherwise requires, "fleet" means one thousand (1,000) or more vehicles owned or long-term leased by a corporation or other legal entity and registered in the state pursuant to this part.



§ 55-4-502 - Annual fleet registration.

Notwithstanding any law to the contrary, in lieu of staggered vehicle registration, a company may register its fleet on an annual basis so that the registration of all vehicles in the fleet expires in the same month, that month to be requested by the applicant and approved by the commissioner. The commissioner shall approve an applicant's request for fleet registration if the applicant:

(1) Provides an application containing information necessary for qualification as a fleet registrant;

(2) Provides a list of all vehicles to be included in the fleet; and

(3) Pays a one-time filing fee of one hundred dollars ($100) for the applicant.



§ 55-4-503 - Registering officer -- Distribution of taxes and fees to county.

(a) The department is the registering officer for the initial application for registration and subsequent renewal applications of fleet registrants. In the application for registration, the applicant shall group vehicles by county of domicile. The commissioner shall collect and distribute to county governments and county government officials the same taxes and fees as would be applicable if the vehicles were registered in the county.

(b) For the purpose of this section, "domicile" means the county where the vehicle is most commonly dispatched or worked.



§ 55-4-504 - Permanent registration card and validating sticker.

On approval of the application for fleet registration, the department shall issue a permanent registration card and a permanent validating sticker for each of the qualified vehicles in the fleet. The permanent registration card shall be carried in the vehicle at all times and shall be made available to any law enforcement officer on demand. It shall include all necessary motor vehicle insurance information to properly identify fleet coverage, either self-insurance or commercial carrier. The permanent validating sticker shall be displayed in the manner prescribed by the department.



§ 55-4-505 - Adjusting tax valuation and classification fees to establish a uniform month of expiration.

(a) For the purposes of establishing a new fleet registrant, in order to establish a uniform month of expiration, the valuation for the vehicle license tax shall be maintained at the current valuation if it is necessary to calculate a partial year vehicle license tax.

(b) For the purposes of establishing a new fleet registrant, in order to establish a uniform month of expiration, the classification fees and any other motor carrier fees established by law may be discounted on a monthly basis for the purposes of calculating a partial registration year.



§ 55-4-506 - Additional vehicles.

If a vehicle is added to the fleet during the registration year, the commissioner shall discount all fees required for registration as prescribed by law. In addition to all registration fees, the registrant shall pay a five-dollar identification fee for each vehicle added to the fleet.



§ 55-4-507 - Renewal -- Deletion of vehicle -- Testing and inspection.

(a) On the renewal of a fleet registration, the department shall require payment of full licensing fees for every vehicle registered in the preceding year unless the vehicle has been properly deleted from the fleet.

(b) In order to delete a vehicle from the fleet, the fleet registrant shall surrender to the department the permanent registration card and the permanent validating sticker. If the card or sticker is lost or stolen, the fleet registrant shall submit a sworn statement giving the circumstances for the inability to surrender the card or sticker.

(c) Registered fleet vehicles will comply with existing state and county/city laws and requirements for testing and inspection. However, required documentation at annual renewal will be provided in the form of a sworn statement of compliance for the list of fleet renewal vehicles.






Part 6 - Voluntary Contributions to Organ Donor Programs

§ 55-4-601 - Voluntary contributions by motor vehicle registrants to support organ donation programs.

(a) Upon the registration or registration renewal of any motor vehicle in any county in which the county clerk participates in this program, the registrant shall have the opportunity to make a voluntary donation of one dollar ($1.00) for the purpose of promoting and supporting organ donation in the state.

(b) The voluntary contribution shall be in addition to fees payable for the registration of a motor vehicle.

(c) Forms for certificate of vehicle registration renewal furnished by the department shall contain an appropriate designation for the contribution.

(d) The contribution shall be paid, in addition to fees required for motor vehicle registration, to the county clerk in the county in which the motor vehicle is registered, shall be retained by the county clerk, and shall be paid over, no less than quarterly, to a tax-exempt, not-for-profit entity created by the county clerks association for the purpose of promoting and supporting organ donation in the state.



§ 55-4-602 - Participation by county clerks.

Each county clerk desiring to participate in this program shall notify the county legislative body of the clerk's participation in writing. A county clerk desiring to cease participation in this program shall notify the county legislative body to that effect in writing.



§ 55-4-603 - Contributions not subject to commissions.

The voluntary contributions authorized in this part are not subject to any commissions including, but not limited to, those authorized by § 8-21-401(h)(2).









Chapter 5 - Anti-Theft Provisions

Part 1 - Violations of Title and Registration Law

§ 55-5-101 - Stolen and recovered motor vehicles -- Duties of law enforcement officers -- Responsibilities attaching to wrecker, salvage and garage businesses -- Penalties.

(a) (1) It is the duty of every law enforcement officer who receives a report based on reliable information that any motor vehicle has been stolen to report the theft of the vehicle to the department of safety immediately after receiving the information.

(2) The officer, who recovers or upon receiving information of the recovery of any motor vehicle, chassis, engine, transmission or other parts and accessories taken from the vehicle, which has previously been reported stolen, shall, immediately after receiving this information, report the recovery of the vehicle to the department.

(3) The reports of the theft of any motor vehicle and the recovery of any motor vehicle shall be made to the Tennessee highway patrol dispatcher in the area in which the theft and/or recovery occurred.

(4) It is the duty of the local sheriff's office or police department where any motor vehicle has been reported stolen or recovered to file and maintain a report of the theft and/or recovery, the report to include, but not be limited to, available information as to ownership and the address of the owner, make, year and color of vehicle, license number and manufacturer's identification number, date of theft and/or recovery, name of person reporting theft and location where the theft occurred, name of person reporting recovery of vehicle and location of recovery, condition of vehicle at place of recovery and list of any parts or accessories found adjacent to recovered vehicle, and name and location of any wrecker or garage operator pulling or storing the vehicle, its parts or accessories.

(5) It is the further duty of the local sheriff's office or police department to transmit the information in subdivision (a)(4) pertaining to the theft or recovery of any motor vehicle, its chassis, engine, transmission or other parts and accessories thereof, to the Tennessee highway patrol dispatcher as heretofore set forth.

(6) It is the duty of both the department and the local sheriff's office or police department receiving information of the recovery of any motor vehicle, its chassis, engine, transmission, or other parts and accessories, to report the recovery to the owner.

(b) (1) No person, firm or corporation engaged in the wrecker and/or garage or automobile salvage business shall remove, pull or store any recovered stolen motor vehicle, chassis, engine, transmission or other parts and accessories, without having first obtained the permission and authorization of either a law enforcement officer, the owner, lienholder or owner's insurer. Upon receiving the required permission to remove, pull or store the vehicle, its chassis, engine, transmission or other parts and accessories, the person, firm or corporation so removing, pulling or storing the motor vehicle or its parts described above, shall immediately notify the Tennessee highway patrol dispatcher of the recovery, the name and address of the owner if known or reasonably ascertainable, the make, year and color of the vehicle, the condition of the vehicle at the place of recovery, and a list of any parts or accessories adjacent to or near the recovered vehicle, the manufacturer's identification number, or engine or transmission number, if ascertainable, the license number if attached to the vehicle or left nearby, the location of recovery and location where the vehicle will be stored, and the name of the person authorizing the removing, pulling or storing of the vehicle or its parts.

(2) In the event a motor vehicle is recovered in a stripped or disassembled condition, all recovered parts thereof, including, but not limited to, the chassis, engine, transmission, differential, doors, deck lid, hood, front end clip (fenders and grill), seats, tires and wheels, and any other parts and accessories reasonably inferred to belong with the vehicle shall be taken to the same location, labeled and kept together.

(3) In no event shall any part or accessory, including those listed in subdivision (b)(2), be removed from any recovered motor vehicle or its component parts without the written permission of the owner or its insurer.

(c) A permanent record of the same information required to be given to the Tennessee highway patrol in regard to recovered vehicles shall be kept by the person, firm or corporation removing, pulling or storing the recovered vehicle for a period of two (2) years from the date of the recovery, and shall be available to all law enforcement officers for inspection at any reasonable time during business hours without prior notice or the necessity of obtaining a search warrant. As used in this subsection (c), "recovered vehicle" means any vehicle towed or stored by a person, firm, or corporation engaged in the business of towing or storing vehicles.

(d) Nothing in subsection (c) should be construed to relieve any of the duties and responsibilities placed upon any person, firm or corporation in chapters 14 and 16 of this title.

(e) A violation of this section is a Class A misdemeanor.



§ 55-5-102 - Theft or embezzlement and recovery of registered vehicle -- Notice required -- Penalty.

(a) The owner, lienholder or insurer of the owner of a registered vehicle that has been stolen or embezzled shall notify the Tennessee highway patrol or the local sheriff's office or police department of the theft or embezzlement, but in the event of an embezzlement, the person shall make the report only after having procured the issuance of a warrant for the arrest of the person charged with the embezzlement.

(b) Every owner or other person who has given any notice under subsection (a) must notify the Tennessee highway patrol or the local sheriff's office or police department of a recovery of the vehicle.

(c) In the event the owner is notified by any law enforcement officer or by a garage or wrecker operator of the recovery of the stolen vehicle, it is the duty of the owner to immediately notify the owner's theft insurer of the vehicle's recovery and its location.

(d) Any person, firm or corporation violating this section commits a Class C misdemeanor.



§ 55-5-103 - Rules and forms for theft or embezzlement reports -- Duties of commissioner and department of safety and department of revenue.

(a) (1) The commissioner of safety is authorized and directed to promulgate rules and regulations pertaining to the submission of the reports required under §§ 55-5-101 and 55-5-102. The rules and regulations shall include time limits for the submission of the reports and shall prescribe the forms that the reports shall be submitted upon.

(2) The commissioner of safety shall cause to be distributed to the sheriffs' offices and police departments throughout the state the requisite forms for the reporting of the theft and recovery of stolen vehicles and parts. The commissioner of safety shall further prescribe and distribute those forms required of wrecker, garage and automobile salvage operators in regard to the recovery of stolen motor vehicles and parts.

(b) (1) The department of safety, by and through the Tennessee highway patrol dispatchers, upon receiving reports of the theft or recovery of motor vehicles, shall cause this information to be filed with the national crime information center.

(2) The department of safety shall further notify the department of revenue of these reports and the department of revenue, upon receiving a report of a stolen or embezzled vehicle as heretofore provided, shall file and appropriately index the same, and shall immediately suspend the certificate of title to the vehicle so reported and shall not transfer the certificate of title until such time as it is notified in writing that the vehicle has been recovered.

(c) The department of revenue shall, at least once each week, compile and maintain in its office a list of all vehicles that have been stolen and embezzled or recovered as reported to it during the preceding week, and this list shall be made immediately available to the department of safety and shall be open to inspection by the general public.

(d) Notwithstanding § 4-7-402 to the contrary, the police department shall have concurrent jurisdiction with the criminal investigation division to investigate theft and recovery of stolen vehicles in any county with a metropolitan form of government and having a population of more than three hundred thousand (300,000), according to the 2000 federal census or any subsequent federal census. Nothing in this subsection (d) shall be construed to relieve the duty to report thefts and recoveries of stolen vehicles to the department of safety pursuant to this part.



§ 55-5-104 - Temporary taking of vehicle -- Joyriding -- Obtaining possession fraudulently -- Neglect to return -- Class E felony.

(a) Any person who, with intent to defraud the owner of any motor vehicle or a person in lawful possession of the motor vehicle, obtains possession of the vehicle from the owner, or the servant, agents or employees of the owner, by agreeing in writing, to pay a rental for use of the vehicle based in whole or part on the distance the vehicle is driven, commits a Class E felony.

(b) Obtaining possession of the vehicle by means of trick, false or fraudulent misrepresentation, or false impersonation of another, or by giving a bad or worthless check as a deposit or in payment of the rental, in obtaining possession of the vehicle, shall be prima facie evidence of intent to defraud.

(c) Any person who, after hiring, leasing or renting a motor vehicle under an agreement in writing, which provides for return of the vehicle to a particular place, or at a particular time, abandons this vehicle, or refuses or willfully neglects to return the vehicle to the place and at the time specified in the agreement, or who secretes, converts, sells or attempts to sell the motor vehicle, or any part of the motor vehicle, commits a Class E felony.

(d) The failure, or refusal, or neglect to return the vehicle within seventy-two (72) hours subsequent to the date or time specified in the written agreement shall be prima facie evidence of willful intent to violate this section; provided, that failure, refusal or neglect to return the vehicle within the seventy-two-hour period shall not be evidence of willful intent if the person provides written notification to the owner within the seventy-two-hour period of the person's intention to return the vehicle and returns the vehicle within twenty-four (24) hours of the notification, or when agreed upon by the owner and the person, and if the person pays the fair rental value for the vehicle.

(e) A violation of this section is a Class E felony.



§ 55-5-105 - Chauffeur using automobile without owner's consent -- Penalty.

(a) It is unlawful for any chauffeur or any other person in like capacity to use the automobile of another without the owner's permission or consent.

(b) A violation of this section is a Class C misdemeanor.



§ 55-5-106 - Required identification numbers.

(a) New Motor Vehicles, Freight Vehicles and Livestock Trailers and Components Manufactured Within This State. All new motor vehicles, new motor vehicle engines and transmissions, new freight vehicles, and new livestock trailers, as specified herein, and manufactured in this state and intended for sale to the general public within this state, shall be required to have placed upon them a vehicle identification number. The required vehicle identification number shall not be the same as the vehicle identification number of any other motor vehicle, freight vehicle or livestock trailer manufactured by the same manufacturer. The vehicle component identification number shall not be the same number as the component identification number for any other like component manufactured by the same manufacturer, but may be the same as the vehicle identification number if the components are installed as original equipment.

(b) New Motor Vehicles, Freight Vehicles and Livestock Trailers Sold Within This State. No new motor vehicle, new freight vehicle or new livestock trailer shall be sold to the general public in this state unless the motor vehicle, freight vehicle or livestock trailer bears a vehicle identification number which shall not be the same as the vehicle identification number of any other motor vehicle, freight vehicle or livestock trailer made by the same manufacturer.

(c) New Components Sold Within the State. No new motor vehicle component shall be sold to the general public in this state unless the same shall bear an identification number, which shall not be the same as the identification number of any other like vehicle component made by the same manufacturer, except that the number may be the same number as the vehicle identification number, if the particular component has been installed as original equipment in the motor vehicle prior to its sale to the general public.

(d) Accessibility of Identification Number. The vehicle identification number required in subsections (a) and (b) shall be easily accessible for inspection.

(e) Definitions. As used in §§ 55-5-106 -- 55-5-109:

(1) "Component." Each of the following passenger car components shall be considered a part for the purpose of requiring a component identification number: engines and transmissions;

(2) "Freight vehicle" means any vehicle designed to be used on public highways for the purpose of transporting property;

(3) "Livestock trailer" means any vehicle, with or without motor power, designed for carrying livestock, including, but not limited to, horses, and for being drawn by a motor vehicle and so constructed that any part of its weight rests upon the towing vehicle and so constructed that some part of its weight and that of its load rests upon or is carried by another vehicle;

(4) "Motor vehicle" means any vehicle that is self-propelled and designed to be used on public highways;

(5) "New passenger cars" means any passenger car that has never been the subject of a sale at retail to the general public;

(6) "Passenger car" means every self-propelled motor vehicle designed for carrying ten (10) passengers or fewer except trackless trolleys, devices moved by human power or used exclusively upon streetcar rails or tracks or overhead trolley wires;

(7) "Person" means any natural or artificial person, firm, corporation, partnership or other association or business relations; and

(8) "Used passenger car" means any passenger car that has been the subject of a sale at retail to the general public.

(f) (1) Any new trailer manufactured in this state and intended for sale to the general public within the state shall be required to have stamped upon the vehicle's metal tongue or metal frame a vehicle identification number. The required vehicle identification number shall not be the same as the vehicle identification number of any other trailer manufactured by the same manufacturer.

(2) No new trailer shall be sold to the general public in this state unless the trailer shall bear a vehicle identification number stamped upon the vehicle's metal tongue or metal frame, which shall not be the same as the vehicle identification number of any other trailer made by the same manufacturer.

(3) As used in this subsection (f), "trailer" means every vehicle with or without motive power, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that no part of its weight rests upon the towing vehicle.



§ 55-5-107 - Identification numbers -- Method of installation.

(a) The identification numbers required by § 55-5-106 shall be placed upon the passenger car and components required to be numbered in a permanent manner so that any attempt to remove, alter, deface, obliterate or destroy them will be ascertainable.

(b) The permanent manner required by §§ 55-5-106 -- 55-5-110 may be by any suitable manufacturing process that will result in the number's becoming a permanent part of the passenger car or component. They shall be of a height and width easily readable by the naked eye. They may consist of letters, numbers, digits or any combination of them.

(c) The identification numbers required by § 55-5-106 may be in accordance with recommended practices approved by the Society of Automotive Engineers as to material, lettering, manufacturing and installation.

(d) The identification numbers required by § 55-5-106 shall be placed upon the passenger car and required component parts by the manufacturer.



§ 55-5-108 - Records to be kept -- Inspections -- Contraband -- Seizure of stolen property -- Reclamation -- Forfeiture.

(a) (1) Any person, firm or corporation engaged in the business of buying or selling used automobile parts shall keep permanent records of transactions of buying or selling engines, transmissions, vehicle bodies, chassis, doors, deck lids, front end clips (fenders and grill), seats, differentials, tires and wheels, steering wheels, automobile radios and automobile tape players, and bumpers. The record shall include from whom the item was purchased and the seller's address and driver license number, and to whom the item was sold and the purchaser's address and driver license number, as well as the description of the item and any identifying number or numbers. The records shall be required to be kept for a period of three (3) years from the date of the transaction and shall be available to all law enforcement officers for inspection at any reasonable time during business hours without prior notice or the necessity of obtaining a search warrant.

(2) Any person, firm or corporation required to keep records by this section and §§ 55-5-106 -- 55-5-110 and willfully failing to do so commits a Class C misdemeanor.

(3) For the purpose of locating stolen vehicles, establishing lawful ownership, possession, titling or registration, any motor vehicle investigator designated by the commissioner of revenue or the commissioner of safety, except as provided in subdivision (a)(4), may inspect any vehicle, whether intact, wrecked, or dismantled, at an automobile dismantler's lot, salvage lot or other similar establishment required to keep records under subdivision (a)(1), within the state.

(4) Inspection conducted pursuant to subdivision (a)(1), (a)(2) or (a)(3) shall be conducted during normal business hours and at a time and in a manner so as to minimize any interference with or delay of business operations. The inspection shall not apply to a scrap processor when the scrap processor obtains any vehicle that has been crushed or flattened. "Scrap processor" means any person, firm, or corporation engaged in the business of buying motor vehicles or motor vehicle parts to process into scrap metal for remelting purposes who, from a fixed location, utilizes machinery and equipment for processing and manufacturing ferrous or nonferrous metallic scrap into prepared grades, and whose principal product is metallic scrap for these purposes.

(b) (1) As used in this subsection (b), unless the context otherwise requires, "property" means any vehicle, aircraft, boat or other vessel, special mobile equipment, boat trailer, mobile self-propelled construction, farm or forestry machinery, similar equipment, or any component part.

(2) Any property on which the manufacturer's serial number, engine number, transmission number, vehicle identification number, or other distinguishing number or identification mark has been removed, defaced, covered, altered, destroyed or otherwise rendered unidentifiable is hereby declared to be contraband and subject to forfeiture to the state. This subdivision (b)(2) applies to all persons, including, but not limited to, those persons designated in subsection (a). It is the duty of the commissioner or the commissioner's designee, and of any other state, county, or municipal law enforcement officer or campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, when such person has reason to believe that property constitutes contraband under this section, to seize and impound or otherwise take custody of the property on behalf of the department of safety.

(3) Where there is only one (1) claimant to the property seized or taken into the custody of the department of safety, the claimant may elect to give a bond payable to the state in an amount double the value of the property seized, with corporate sureties approved by the commissioner of safety or the commissioner's designee. If a claimant elects to give a bond, the commissioner of safety or the commissioner's designee has the discretion to deliver the property to the claimant, pending a hearing to determine whether or not the property constitutes contraband under this section. The condition of the bond shall be that the obligors shall pay to the state, through the department of safety, the amount of the bond upon failure of the claimant to surrender the property in substantially the same condition as when it was released, to the department of safety upon a final determination adverse to the claimant.

(4) Whenever any property believed to constitute contraband under this section comes into the custody of the commissioner of safety or the commissioner's designee, the person from whom the property was taken and any other possible claimant whose interest or title may be found of record in the department of safety shall be notified within a reasonable time. The notice shall be personally served or sent by certified mail, return receipt requested. If the department of safety is unable to determine with reasonable certainty the identities or addresses of all possible claimants, notice by one (1) publication in one (1) newspaper of general circulation in the area where the property was confiscated shall be adequate notice to all possible claimants. Notice by publication may contain multiple listings of property.

(5) Any claimant to a property that has come into the custody of the commissioner of safety or the commissioner's designee under this section shall have a right to a hearing before the commissioner of safety or the commissioner's designee under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and § 67-1-105(a), upon written request or petition, within ten (10) days after receiving notice by personal service, certified mail or publication; provided, that after the hearing is conducted, a decision shall be rendered within forty-five (45) days unless good cause is shown why a longer time may be required. Claimants shall be advised of this right in the notice. The commissioner of safety may waive reimbursement for any or all towing, preservation, or storage charges as the equities of the case may require. If a claimant, in a written request or petition, expresses a desire that the hearing before the commissioner of safety or the commissioner's designee be held in the county where the property in question was seized, that request shall be honored. Failure of the claimant to request a hearing for return of the property within the time provided shall constitute a waiver of all rights, title or interest the claimant may have in the property.

(6) Within a reasonable time after the expiration of the ten-day period, the commissioner of safety or the commissioner's designee, upon a hearing when the matter is contested, shall determine the rights, title or interests of all claimants to the property. If a claimant establishes by a preponderance of the evidence the original identification numbers or marks of the property and the claimant's right, title, or interest of the property bearing that number or mark, the commissioner of safety, upon reimbursement for all towing, preservation and storage charges, shall release the property to the claimant, and the department of safety shall issue the claimant a permit to restore the original identification numbers or marks as provided under § 55-5-112(b). If no claimant can establish in this manner the claimant's ownership of the property, the property shall be forfeited to the state.

(7) Property forfeited under this section shall be sold by the department of general services as provided by law, or held and titled to the department of safety for its use. The commissioner of safety may contract for the towing, storage, and/or disposal through public auction of all property forfeited to the state. The proceeds of the sales shall be retained by the department of safety for use in vehicle investigations. However, in cases where the property was seized or taken into custody by a state, county or municipal law enforcement agency, the property shall be sold and the proceeds divided equally between the department of safety and the cooperating agency. Future forfeitures or proceeds shall not be anticipated in the adoption and approval of the budget for the department of safety, except expenditures from these proceeds shall be subject to the approval of the commissioner of finance and administration and the comptroller of the treasury.

(8) Nothing in this section shall be construed to allow the seizure or impoundment by the department of safety or any other agency or individuals of any nonfactory-made trailers, logging trailers, or homemade trailers.



§ 55-5-109 - Penalties for sale or possession for sale of nonnumbered passenger cars or components.

Any person, firm or corporation who sells, offers for sale, ships or causes to be shipped into this state, or manufactures a passenger car, passenger car engine or passenger car transmission, the same being intended to be sold at retail within the state, that does not bear an identification number or numbers as set out in this part, commits a Class C misdemeanor.



§ 55-5-110 - Application of §§ 55-5-106 -- 55-5-109.

The provisions of §§ 55-5-106 -- 55-5-109 requiring vehicle identification numbers on passenger cars only apply to those passenger cars manufactured after January 1, 1969, and designated by the manufacturer as a 1969 or subsequent model.



§ 55-5-111 - Buying, disposing of or possessing vehicle lacking serial or engine number a misdemeanor.

Any person who knowingly buys, receives, disposes of, sells, offers for sale, or has in that person's possession any motor vehicle, engine or transmission removed from a motor vehicle, from which the manufacturer's serial, engine or transmission number or other distinguishing number or identification mark or number placed thereon under assignment from the division has been removed, defaced, covered, altered or destroyed commits a Class A misdemeanor.



§ 55-5-112 - Altering or changing engine or serial number fraudulently a felony -- Permissible restorations.

(a) No person shall with fraudulent intent deface, destroy or alter the manufacturer's serial, engine or transmission number or other distinguishing number or identification mark of a motor vehicle or its component parts, nor shall any person place or stamp any serial, engine, transmission or other number or mark upon a motor vehicle or its component parts, except one assigned by the department. A violation of this subsection (a) is a Class E felony.

(b) This section shall not prohibit the restoration of a vehicle identification number upon a motor vehicle or motor vehicle component part by the commissioner of safety or the commissioner's designee, nor prevent any manufacturer from placing in the ordinary course of business numbers or marks upon motor vehicles or motor vehicle component parts thereof.



§ 55-5-113 - Fraudulent statements in application -- Penalty.

Any person who fraudulently uses a false or fictitious name in any application for the registration of a vehicle or certificate of title, or knowingly conceals a material fact, or otherwise commits a fraud in the application, commits a Class C misdemeanor.



§ 55-5-114 - Enforcement of motor vehicle laws -- Penalties -- Enforcement procedures -- Operation without registration plates -- Penalties -- Failure to license mobile home or house trailer.

(a) Employees of the department of safety shall be charged with the duty of policing and enforcing the motor vehicle laws administered by the commissioner of safety, and they shall have authority to make arrests for violations of the provisions, execute search warrants and do all the acts incident thereto in the same manner as other peace officers. The authority to weigh and inspect vehicles shall apply throughout the state, and the officer shall have authority to view the cargo and any bills or invoices or like evidence relating to the gross weight of the vehicle. It is lawful for the employees of the department of safety charged with the enforcement of this section to go armed while on active duty.

(b) Any person, firm or corporation owning or operating any motor vehicle over the roads of this state in excess of the maximum limits provided in this title or with a greater gross weight than that authorized by the registration thereof commits a Class C misdemeanor.

(c) (1) When any vehicle is found to be operated at a weight exceeding the maximum allowable under chapter 7 of this title, the operator may be required to reduce the weight to the maximum therefor specified in order to continue in operation.

(2) Any vehicle transporting perishable commodities or livestock may be removed to the nearest place suitable for preserving the character of the cargo removed from that vehicle.

(3) When any vehicle is seized, held, unloaded or partially unloaded under this subsection (c), the material shall be cared for by the owner or operator of the vehicle without any liability on the part of the department of safety's agent or officer or of the state or any municipality because of damages or loss.

(d) No vehicle required to be registered under chapters 1-6 of this title shall be operated upon any highway unless there is attached thereto and displayed thereon, when and as required by chapters 1-6 of this title, a valid and outstanding registration plate or plates issued therefor to the owner thereof for the current registration year, or a registration plate or plates issued to the owner thereof with the proper tabs, sticker, or other device attached or affixed thereto indicating a valid renewal of the registration plate or plates. A violation of this subsection (d) is a Class C misdemeanor.

(e) Any operator of a vehicle who fails or refuses to display the certificate of registration therefor and in the case of a freight vehicle refuses to submit the vehicle and load for a weighing when directed by an officer of the law or duly constituted agent of the commissioner of safety commits a Class C misdemeanor.

(f) If any owner or operator fails to license a mobile home or house trailer within a period of fifteen (15) days after first occupancy requiring registration, or if any owner or operator fails to license a mobile home or house trailer prior to moving it on the streets or highways of the state, the person shall, in addition to other fees and taxes due, dating from the time of first use during a given registration year, be assessed a penalty of twenty percent (20%) of the amount of the registration fee and remit it as a part of the tax.

(g) Any violation punishable under this section shall subject the offender to liability also for the payment of any applicable specific fee enumerated in § 8-21-901 and directed to be paid therein or by § 40-25-104. Where imposed because of an arrest made or citation issued by an employee of the department of safety, the fee shall be paid over to the commissioner of safety and deposited by the commissioner of safety to the credit of the state treasurer and become a part of the general fund of the state.



§ 55-5-115 - Misuse of evidences of registration a misdemeanor -- Penalties.

(a) No person shall lend to another any certificate of title, certificate of registration, registration plate, special plate, or permit issued to such person, if the person desiring to borrow the same would not be entitled to the use thereof, nor shall any person knowingly permit the use of any of the same by one not entitled thereto, nor shall any person display upon a vehicle any certificate of registration, registration plate, or permit not issued for that vehicle or not otherwise lawfully used thereon under chapters 1-6 of this title.

(b) A violation of this section is a Class C misdemeanor.



§ 55-5-116 - Altering, falsifying or forging evidences of title, assignments or plates a felony.

It is a Class E felony for any person to:

(1) Alter with fraudulent intent any certificate of title, certificate of registration, registration plate, or permit issued by the department or any county clerk of this state by virtue of chapters 1-6 of this title;

(2) Alter or falsify with fraudulent intent or forge any assignment upon a certificate of title; or

(3) Hold or use the document or plate, knowing the document or plate to have been altered, forged or falsified.



§ 55-5-117 - Suspension or revocation of registrations, certificates of title, and nonresident permits -- Causes.

(a) The department is authorized to suspend or revoke the registration of a vehicle or a certificate of title, certificate of registration, or registration plate, or any nonresident or other permit in any of the following events:

(1) When the department is satisfied that the registration or that the certificate, plate, or permit was fraudulently or erroneously issued;

(2) When a registered vehicle has been dismantled or wrecked;

(3) When the department determines that the required fee has not been paid and the same is not paid upon reasonable notice and demand;

(4) When a certificate of registration, registration plate or permit is knowingly displayed upon a vehicle other than the one for which it was issued; and

(5) The commissioner shall be empowered to suspend the permit or right of any nonresident under any reciprocal agreement executed under § 55-4-121 if the nonresident is found to have violated any of the laws of this state regulating motor vehicles.

(b) Nothing in chapters 1-6 of this title shall be construed to affect or change the power of the commissioner to revoke motor vehicle registrations under the financial responsibility law in chapter 12 of this title.



§ 55-5-118 - Suspending or revoking certificates or special plates of manufacturers, transporters or dealers, also temporary tags or permits.

The department is also authorized to suspend or revoke a certificate or the special plates issued to a manufacturer, transporter or dealer and temporary tags or permits issued under chapters 1-6 of this title upon determining that the person is not lawfully entitled to the certificate or plates or has made or knowingly permitted any illegal use of the plates, or has committed fraud in the registration of vehicles, or failed to give notices of transfers when and as required by chapters 1-6 of this title.



§ 55-5-119 - Evidences of registration to be returned by owner upon cancellation, suspension or revocation.

(a) Whenever the department as authorized hereunder cancels, suspends, or revokes the registration of a vehicle, or a certificate of title, a certificate of registration or registration plate or plates, or any nonresident or other permit or the license of any dealer or wrecker, the owner or person in possession of the same shall immediately return the evidence of registration, title or license so cancelled, suspended, or revoked to the department.

(b) In cases where the registration plate or plates are revoked by the commissioner of safety under the Financial Responsibility Law of 1977, compiled in chapter 12 of this title, the plate or plates shall be retained by the commissioner of safety, who shall notify the commissioner of revenue that the plate or plates are in the commissioner of safety's possession.

(c) The action of the department in suspending, revoking or canceling any registration, certificate of registration, registration plate or plates, permit or special plate shall be reviewed in the manner provided for in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, and in § 67-1-105; provided, that the party aggrieved by the action makes a written request for a formal hearing under the Uniform Administrative Procedures Act within ten (10) days of the action complained of.



§ 55-5-120 - Penalty for violations.

(a) It is a Class C misdemeanor for any person to violate any of the provisions of chapters 1-6 of this title unless such violation is by chapters 1-6 of this title or other law of this state declared to be a felony.

(b) Unless another penalty is in chapters 1-6 of this title or by the laws of this state provided, a violation of any of the provisions of chapters 1-6 of this title is a Class C misdemeanor.



§ 55-5-121 - Violation -- Class E felony.

Any person who is convicted of a violation of any of the provisions of chapters 1-6 of this title declared to constitute a felony shall be punished for a Class E felony.



§ 55-5-122 - Moving any motor vehicle located on private property unlawful -- Exceptions.

(a) It is unlawful for any person, or the person's agent, to move or cause to be moved, any motor vehicle located on private property, from the property, if the owner of the motor vehicle has acquired any interest in the private property by virtue of a lease or any contract, without the express consent of the owner of the motor vehicle; or upon request by the owner or tenant of the property on which the vehicle is located; or unless the person so moving the motor vehicle has acquired an interest in the vehicle by operation of law, a security interest agreement, or is acting pursuant to an order of a court of competent jurisdiction, including a municipal court.

(b) Subsection (a) shall not be construed in any manner to impair or restrict the authority or ability of a municipal or metropolitan government, acting by ordinance, to regulate the parking or towing of any motor vehicle located within the boundaries of the municipality.



§ 55-5-123 - Penalties for violations.

A violation of § 55-5-122 is a Class C misdemeanor.



§ 55-5-124 - Treble damages.

In addition to the criminal penalties prescribed by §§ 55-5-122 -- 55-5-125, any person who violates § 55-5-122 is civilly liable to the owner of the motor vehicle in a sum treble the amount of the costs incurred by the owner in recovering the motor vehicle so moved.



§ 55-5-125 - Abandoned and junked vehicle laws unaffected.

Sections 55-5-122 -- 55-5-124 shall not affect nor prevent the operation of any state law relative to the removal of abandoned and junked motor vehicles.



§ 55-5-126 - Use of stolen plates -- Penalty.

(a) It is a Class C misdemeanor for any person to display upon a vehicle, for the purpose of indicating its registration, any license plate known by the user to have been stolen, or reported as lost or stolen in an application made to the department for a replacement plate, or issued as the replacement for a plate falsely reported to have been lost or stolen.

(b) When any person is apprehended while operating an unregistered vehicle on which there is displayed a plate known to the owner or user as having been stolen, reported as lost or stolen, or issued as the replacement for a plate falsely reported to have been stolen, the registration fee for the vehicle shall be in a sum treble the amount of the annual registration fee provided in chapter 4 of this title.



§ 55-5-127 - Junked or salvaged motor vehicles -- Sale or transfer of certificates of title, identification plates or license plates -- Penalties.

(a) It is unlawful for any person, firm or corporation to sell or exchange, offer to sell or exchange, or to give away any certificate of title or manufacturer's identification number plates, serial plates or motor vehicle license plates of any motor vehicle that has been sold as junk or salvage or as a total loss. Every officer, agent or employee of any person, firm or corporation, and every person who authorizes, directs, aids in or consents to the sale or exchange, or offers to sell, exchange or give away the certificate of title or manufacturer's identification number plate, serial plates or motor vehicle license plates, commits a Class E felony.

(b) It is lawful to sell, exchange or give away any motor vehicle license plate that is no longer legally effective and is not used or usable for an illegal purpose.



§ 55-5-128 - Seized or repossessed motor vehicles -- Notice to sheriff.

(a) (1) If a motor vehicle is seized or repossessed in Tennessee, the sheriff of the county in which the seizure or repossession occurred shall be notified immediately of the action taken; provided, that if the seizure or repossession occurred in a county having a metropolitan form of government, notification shall be made to the metropolitan police department. The notice shall contain the name and address of the owner and a description of the vehicle, including the make, model and serial number.

(2) Failure to notify as provided in this section, errors of fact in notification or notification to an incorrect jurisdiction shall not be construed to be grounds to defeat and/or cancel an otherwise permissible seizure and/or repossession.

(b) The notice requirements of this section shall not apply if the owner voluntarily surrenders the vehicle for repossession.



§ 55-5-129 - Impounded vehicles -- Entry onto private property.

(a) As used in this section, "impound" means removing a vehicle from a private parking lot adjacent to a street, alley, highway, or thoroughfare by a uniformed police officer, to the nearest garage or other place of safety or to a garage designated or maintained by a law enforcement agency.

(b) Authorized personnel of the appropriate law enforcement agency in any county or municipality of this state have the authority to impound any vehicle after determining the existence of any one (1) or more of the following factors:

(1) The registration plate displayed on the vehicle is stolen or is otherwise not registered to the vehicle; or

(2) The renewal decal displayed on the vehicle is stolen or is otherwise not registered to the vehicle.

(c) Sections 55-16-105 and 55-16-106 shall govern the disposition of any vehicle impounded pursuant to this section.

(d) Law enforcement personnel must secure permission of the owner of any private property before entering onto the property for the purposes of this section.



§ 55-5-130 - Reporting theft of motor vehicle from bailee.

Whenever a motor vehicle under a bailee's care has been stolen, the bailee shall report the theft to the appropriate law enforcement agency and to the bailor if the bailor's address is known. Thereafter, the law enforcement agency shall investigate the theft in the same manner as any other stolen motor vehicle investigation.



§ 55-5-131 - [Repealed.]

HISTORY: Acts 2013, ch. 481, § 1; repealed by its own terms, effective April 1, 2014.






Part 2 - Motor Vehicle Chop Shop Act of 2000

§ 55-5-201 - Short title.

This part shall be known and may be cited as the "Motor Vehicle Chop Shop Act of 2000."



§ 55-5-202 - Part definitions.

As used in this part:

(1) "Chop shop" means any building, lot, or other premises where one (1) or more persons knew, or should have known, that they were engaged in altering, destroying, disassembling, dismantling, reassembling, or storing any motor vehicle or motor vehicle component part that was obtained by theft, or any other unlawful means to either:

(A) Alter, counterfeit, deface, destroy, disguise, falsify, forge, obliterate or remove the identity, including the vehicle identification number of the motor vehicle or motor vehicle component part, or to prevent the identification of the motor vehicle or motor vehicle component part; or

(B) Sell or dispose of the motor vehicle or motor vehicle component part;

(2) "Motor vehicle" includes every device in, upon, or by which any person or property may be transported or drawn upon a highway, that is self-propelled or which may be connected to and towed by a self-propelled device, and shall also include any and all devices which are self-propelled but are not designed for use upon a highway, including, but not limited to, farm machinery, construction equipment, and water craft;

(3) "Motor vehicle component part" includes any and all parts installed upon the "motor vehicle," including, but not limited to, engines, transmissions, vehicle bodies, chassis, doors, deck lids, front end clips (fenders and grill), seats, differentials, tires, wheels, steering wheels, air bags, automobile radios, automobile tape players, and bumpers;

(4) "Person" includes a natural person, company, corporation, unincorporated association, partnership, professional corporation, and any other legal entity;

(5) "Tool, implement, instrumentality" means any tool or device, either electrical, mechanical or electronic that can be and is being used to:

(A) Alter, destroy, disassemble, dismantle, or reassemble any stolen motor vehicle or motor vehicle component part, including, but not limited to, hand tools, power tools, wrenches, air guns, and tool boxes;

(B) Alter, counterfeit, deface, destroy, disguise, falsify, forge, obliterate, or remove the vehicle identification number on any motor vehicle or motor vehicle component part, to include, but not be limited to, grinders, die stamps, rivet guns, rivets, drills, torches, and welders; or

(C) Sell, dispose, or transport a stolen motor vehicle or stolen motor vehicle component part, including, but not limited to, passenger vehicles, towing vehicles (wreckers or rollbacks), shipping containers, cellular telephones and pagers;

(6) "Unidentifiable" means that the uniqueness of a motor vehicle or motor vehicle component part cannot be established by either expert law enforcement investigative personnel specially trained and experienced in motor vehicle theft investigation procedures and motor vehicle theft examination techniques, or by expert employees of not-for-profit motor vehicle theft prevention agencies, specially trained and experienced in motor vehicle theft investigation procedures and motor vehicle theft examination techniques; and

(7) "Vehicle identification number" means:

(A) A number or numbers, a letter or set of letters, a character or set of characters, a derivative or derivatives, or a combination thereof, used by the manufacturer for the purpose of uniquely identifying a motor vehicle or motor vehicle component part; or

(B) Any number, set of numbers, a letter or set of letters, a character or set of characters, a derivative or derivatives, or a combination thereof assigned by the department of revenue in the normal course of its duties in salvage conversion or restoration.



§ 55-5-203 - Violations and penalties.

(a) It is an offense to:

(1) Knowingly own, operate or conduct a chop shop;

(2) Transport any motor vehicle or motor vehicle component part to or from a location, knowing the location to be a chop shop;

(3) Purchase or receive any motor vehicle or motor vehicle component part from a location knowing the location to be a chop shop; or

(4) Sell or transfer any motor vehicle or motor vehicle component part to a location knowing the location to be a chop shop.

(b) A violation of subdivision (a)(1) or (a)(2) is a Class D felony. In addition to the authorized term of imprisonment for a Class D felony, the violation shall also be punished by a minimum mandatory fine of three thousand five hundred dollars ($3,500).

(c) A violation of subdivision (a)(3) shall be punished as theft pursuant to § 39-14-103 and graded pursuant to § 39-14-105 depending upon the value of the motor vehicle or motor vehicle component part purchased or received.

(d) The penalty for a violation of subdivision (a)(4) shall be graded pursuant to § 39-14-105 depending upon the value of the motor vehicle or motor vehicle component part sold or transferred.

(e) (1) In addition to any other punishment, a person convicted of a violation of this section shall be ordered to make restitution to the lawful owner or owners of the stolen motor vehicle or motor vehicle component part, or to the owner's insurer, and to any other person for financial loss sustained as a result of a violation of this section.

(2) "Financial loss" includes, but is not limited to, loss of earnings, out-of-pocket and other expenses, repair and replacement costs and claims payments; and

(3) "Lawful owner" includes an innocent bona fide purchaser of a motor vehicle or motor vehicle component part who does not know the motor vehicle or motor vehicle component part to be stolen.

(f) The court shall determine the extent and method of restitution.



§ 55-5-204 - Seizure of property.

(a) Any motor vehicle or motor vehicle component part with identification numbers or distinguishing numbers or marks that have been altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated, or removed shall be seized, forfeited, and disposed of in accordance with § 55-5-108.

(b) Any tool, implement, or instrumentality used:

(1) To alter, destroy, disassemble, dismantle, or reassemble a stolen motor vehicle or stolen motor vehicle component part;

(2) To alter, counterfeit, deface, forge, obliterate, or remove the motor vehicle identification number; or

(3) In transportation, disposal, or sale of stolen motor vehicles or stolen motor vehicle component parts, is declared to be contraband and may be seized by a member of a state or local law enforcement agency and subject to forfeiture in accordance with this part.

(c) When property is seized pursuant to this section, the seizing agency shall remove the property to a place designated by that agency for safe storage pending disposition.

(d) No civil liability shall be attached to any law enforcement officer acting in good faith in regard to the seizure and forfeiture of motor vehicles, motor vehicle component parts, or tools, implements, or instrumentalities pursuant to this section.

(e) For purposes of clarifying this section and consistent with the overall remedial purpose of asset forfeitures, property is subject to seizure and forfeiture upon the arrest of a person who owns, operates or conducts a chop shop, or transports any motor vehicle or motor vehicle component part to or from a chop shop, or sells, transfers, purchases or receives any motor vehicle or motor vehicle component part to or from a chop shop.



§ 55-5-205 - Forfeiture of property.

(a) If the state meets its burden of proof, any tool, implement, or instrumentality used:

(1) To alter, destroy, disassemble, dismantle, or reassemble a stolen motor vehicle or stolen motor vehicle component parts;

(2) To alter, counterfeit, deface, destroy, forge, obliterate, or remove the motor vehicle identification number; or

(3) In the transportation, disposal, or sale of stolen motor vehicles or stolen motor vehicle component parts,

shall be forfeited in accordance with this part.

(b) The district attorney general in the county in which the seizure occurs shall bring an action for forfeiture in either chancery or circuit court. The forfeiture action shall be brought within sixty (60) days from the date of seizure.

(c) The clerk of the court shall give notice of the forfeiture proceedings by mailing a certified copy of the complaint in the forfeiture proceedings and instructions on how the action for forfeiture may be contested to each person whose right, title, or interest is of record.

(d) Notice of the proceedings shall be given to any other person as may appear from the facts and circumstances to have any right, title or interest in or to the property.

(e) The owner of the property, or any person claiming an ownership or security interest, may within fourteen (14) days after the certified mailing of the notice, file a verified answer to the complaint and may appear at the hearing on the action for forfeiture.

(f) The district attorney general shall prove by a preponderance of the evidence that the property was used in the commission of a violation of this part, or was possessed to facilitate the violation.

(g) Failure to carry the burden of proof shall operate as a bar to any forfeiture, and the property shall be immediately returned to the person in possession.

(h) If the state meets its burden of proof, the court may order that:

(1) The property be destroyed by the agency that seized it or by some other agency designated by the court;

(2) The property be retained for use by the seizing agency in furtherance of vehicle theft investigations; or

(3) The property be sold and the proceeds are to be used by the seizing agency for vehicle theft investigations only.

(i) Notwithstanding subsection (h), if property is forfeited pursuant to this section and a person claiming a security interest has filed an answer as required by subsection (e), the property shall be forfeited subject to the secured party's interest.

(j) If the property was seized as a result of a joint operation between two (2) or more agencies, the proceeds will be divided between all agencies.



§ 55-5-206 - Civil liability, relief available, triple damages.

(a) Any district attorney general, insurer, or other aggrieved person may institute civil proceedings against any person in a court of competent jurisdiction seeking relief from conduct constituting a violation of this part, § 55-5-111, or § 55-5-112, or if the plaintiff in the proceedings proves the alleged violation by a preponderance of the evidence, the court, after due provision for the rights of innocent persons, may grant relief by entering the appropriate order or judgment, to include, but not be limited to, threefold the actual damages sustained by the person.

(b) Obtaining civil remedy under this section shall not preclude obtaining any other civil or criminal remedy under either this part or any other provision of law. Civil remedies under this section are supplemental and not mutually exclusive.

(c) Any civil remedies under this section are separate to any restitution ordered by the court in the criminal proceedings.









Chapter 6 - Fees and Duties of Officers under Title and Registration Law -- Disposition of Funds

§ 55-6-101 - Fees due department for specified services.

(a) The following fees are due to the department of revenue with regard to services pertaining to the titling and registration of motor vehicles:

(1) For issuing a certificate of title there shall be collected, in addition to the registration fee, a sum of five dollars and fifty cents ($5.50). The revenue generated from one dollar and fifty cents ($1.50) of this fee shall be earmarked for the purpose of paying the principal and interest on bonds issued pursuant to chapter 1028 of the Public Acts of 1992. Any funds in excess of the amount necessary to pay the principal and interest shall be earmarked for the purposes of capital projects at state parks. It is the legislative intent that the department of environment and conservation in the planning and development of its capital renovation and improvement programs for state parks give priority to the camp sites, marinas and cabins;

(2) For noting new liens or encumbrances and transferring liens or encumbrances from one (1) lienor to the lienor's assignee upon a certificate of title when the transaction does not involve a change of ownership and where the certificate of title is forwarded to the department together with the application, the sum of eleven dollars ($11.00);

(3) For noting on a certificate of title the extension of any mortgage therein described and noted thereon, the sum of eleven dollars ($11.00);

(4) For issuing a duplicate certificate of ownership to replace a lost or destroyed certificate, the sum of five dollars and fifty cents ($5.50);

(5) For issuing a plate with a new and distinguishing number for a vehicle where the serial or manufacturer's identification number has been removed, destroyed or obliterated, or for replacing a plate and number issued by a manufacturer, the sum of ten dollars ($10.00); and

(6) For issuing or duplicating any other certificate or document not specifically enumerated in this section, but not including the initial issuance of a registration certificate, then at a charge that the commissioner deems necessary to cover the actual cost of preparation and distribution thereof, but not to exceed the sum of two dollars ($2.00) each.

(b) The increase of fifty cents (50cent(s)) in the state fees for certificates of title authorized by Acts 1989, ch. 276, subject to an annual appropriation in the general appropriations act, shall be used for the purpose of funding action against odometer fraud, including the expenses of odometer fraud related activities of the department of safety and the department of revenue.

(c) (1) Revenue to the state from the fee increases in subdivisions (a)(2)-(4), as provided by chapter 529, §§ 3-5 of the Public Acts of 1993, are earmarked to the department for equipment, staff, and other costs incurred by the department or a county clerk's office under contract with the department pursuant to § 55-3-114(e) [See the Compiler's Notes.].

(2) No state funds collected pursuant to the fee increases provided by chapter 529 of the Public Acts of 1993 shall be expended in any county where the additional funds provided in the fee increases provided by chapter 529 are not collected.



§ 55-6-102 - Fees returnable -- Causes.

(a) Whenever any application to the department or any county clerk is accompanied by any fee as required by law, and the application is refused or rejected, the fee shall be returned to the applicant.

(b) Whenever the department, or any county clerk of the state, through error, collects any fee not required to be paid hereunder, the fee shall be refunded to the person paying the fee upon application made within six (6) months after the date of the payment.

(c) Whenever the department declines to issue a certificate of title to any purchaser of a motor vehicle required to be registered hereunder, the applicant may, if the applicant has already applied for and received a registration of the motor vehicle, at any time within five (5) days from receipt of formal notice that the applicant's application for a certificate of title has been rejected, surrender the applicant's certificate of registration and registration plate or plates issued for the motor vehicle to the county clerk from whom they were purchased and be thereby entitled to an immediate refund of all the fees paid by the applicant for the registration of the motor vehicle, except, however, that the applicant shall not be entitled to any part of fees paid to the county clerk by virtue of § 55-4-207.



§ 55-6-103 - Disposition of fees.

(a) All fees collected by the department by the terms of this chapter and chapter 2 of this title shall be for the benefit of the state and the same when so collected shall be deposited by the commissioner with the state treasurer and shall become a part of the general funds of the state.

(b) All fees required to be paid to the clerks of the various counties shall, unless otherwise specifically provided, be retained by the clerk and handled in the same manner as all other fees collected by the clerk for the clerk's benefit.



§ 55-6-104 - Fees due county clerk for specified duties.

(a) The county clerks, as deputies to the registrar of motor vehicles, shall, upon the performance of the duties that the registrar prescribes under the laws governing the titling and licensing of vehicles and upon complying with the requirements of this chapter, be entitled to the following fees from applicants for the following services:

(1) For issuing certificates of registration and registration plates, for transferring registration plates from one motor vehicle to another and issuing a certificate therefor, for accepting for surrender certificates of registration and registration plates, for each set of registration plates and certificates of registration, the sum of two dollars and fifty cents ($2.50);

(2) For issuing replacement certificates of registration, the sum of three dollars ($3.00) each;

(3) For receiving and forwarding to the division each application for certificates of title, including all acknowledgments of signatures thereunder, the sum of five dollars and fifty cents ($5.50);

(4) For issuing a duplicate certificate of ownership to replace a lost or destroyed certificate, the sum of five dollars and fifty cents ($5.50); and

(5) For each transaction where sales tax is collected one dollar ($1.00); except that the fee shall be two dollars ($2.00) where sales tax is collected on the isolated sale of boats and other such vessels.

(b) (1) The county clerks, as deputies to the commissioner under § 55-3-114(a)(2), shall be entitled to the following fees from the department, to be paid on a regular basis as determined by the commissioner, for the following services:

(A) For issuing certificates of title pursuant to § 55-3-114, the sum of two hundred fifty dollars ($250) per month; or

(B) The fee under subdivision (b)(1)(A) shall be the sum of four hundred dollars ($400) per month; provided, that the county clerk scans documents related to the issuance of titles and submits such images to the department electronically.

(2) Funds payable as fees under subdivision (b)(1) shall be earmarked for the provision of services directly related to titling and registration and shall not revert to the county general fund at the end of a budget year if unexpended.

(c) In the event that the number of certificates of title issued by a county clerk in a calendar month divided by the number of applications for a certificate of title received by that county clerk in that calendar month yields a ratio of less than fifty-one percent (51%), then the applicable amount provided for in subsection (b) shall be reduced to the amount that results from multiplying the applicable amount in subsection (b) by the ratio calculated in this subsection (c).

(d) The commissioner is authorized to establish a reasonable transactional based payment to compensate the county clerks for the acquisition, maintenance, modernization, enhancement, or replacement of software or equipment and related necessary supplies used in the operation of the titling and registration system.



§ 55-6-105 - Duties of county clerk -- Penalties for delinquencies.

(a) In addition to the powers and duties heretofore devolved upon the county clerk, it is the clerk's duty to:

(1) Ascertain the names of the owners of all vehicles required to be registered by the terms of chapters 1-6 of this title in the clerk's county, and issue distress warrants against the owner operating the vehicle in violation of chapters 1-6 of this title after April 1 of the year for which the tax in question may be due. In the case of the issuance of these distress warrants, the clerk shall be entitled to collect the fees now provided by law for the issuance of distress warrants;

(2) Take registration applications from the owner of any vehicle designated in chapters 1-6 of this title;

(3) Collect the fees due the clerk or due any department or division of the state provided for in chapters 1-6 of this title to be collected by the clerk;

(4) Distribute the registration plates, which shall be provided by the department, and keep a complete record of all motor vehicles registered in the clerk's county;

(5) Forward all applications for certificates of title received by the clerk, together with the original copy of the certificate of registration or transfer certificate of registration issued by the clerk to the department within five (5) working days from when the applications are filed with the clerk and the certificate of registration or transfer certificate of registration issued by the clerk; provided, that an additional five (5) working days shall be allowed for any clerk that issues certificates of title for the state under contract with the state. All applications, certificates and other forms, documents or information required by this subdivision (a)(5) to be forwarded to the department may be electronically scanned and forwarded to the department by electronic means;

(6) Notify the department of the surrender of all certificates of registration and registration plates on the same day upon which the certificates of registration and registration plates shall be surrendered to the clerk;

(7) Remit and report, not later than the tenth day of each month, to the department all moneys collected by the clerk on behalf of the department under chapters 1-6 of this title for the titling and registration of vehicles made during the calendar month preceding the date of the report. In the case of those vehicles to be registered by the department, the clerk shall forward the application for registration in a timely manner to the department. All reports, applications, and other forms or documents required by this subdivision (a)(7) to be forwarded to the department, or any other listings pertaining to such documents that may be required by the commissioner, may be electronically scanned and forwarded to the department by electronic means;

(8) Account to the department for all registration plates so consigned to the clerk; and

(9) A county clerk shall not issue a registration for a vehicle based in a county that has been designated by the Tennessee air pollution control board to have a motor vehicle inspection and maintenance program in order to attain or maintain compliance with national ambient air quality standards, except in accordance with terms and conditions as are established in rules of the board.

(b) Any county clerk who is delinquent as much as two (2) days in forwarding the applications for certificate of title, the original copies of the certificates of registration, transfers of registration and surrenders of registrations to the department, or as much as ten (10) days in making the report hereinabove required to be made to the department, commits a Class C misdemeanor. Each day constitutes a separate offense. If any clerk is delinquent as much as ten (10) days in making the remittance required under subdivision (a)(7), there shall be added to the amount of the remittance due a penalty of five percent (5%) of the amount, except that the commissioner shall have the authority to waive the penalty or relieve the clerk of payment of the amount of the penalty.



§ 55-6-106 - Reports by department to state treasurer -- Remission of moneys.

The department on or before the tenth day of each month, shall report and remit to the state treasurer all moneys so received during the preceding month by the department from the county clerks without any deduction on account of salaries, fees, costs, expenses, or claims, of any description whatsoever.



§ 55-6-107 - Distribution and expenditure of funds.

(a) (1) The proceeds of the taxes levied by chapter 4 of this title shall be apportioned by a distribution of ninety-eight percent (98%) thereof to the highway fund and two percent (2%) thereof to the general fund. The funding board is authorized to allocate the portions of these funds as are required to meet the annual requirements for payment of the state debt.

(2) Notwithstanding subdivision (a)(1), from the distribution to the highway fund the revenue shall be allocated to the general fund in an amount sufficient to fund the cost of issuing motor vehicle registration plates, this amount to be established in the annual appropriations act.

(b) The fees collected under Class (F) of § 55-4-111 shall be allocated on the basis of ninety-five percent (95%) to the county and municipality in which the collection is made and five percent (5%) to the state; provided, that all the fees plus penalties that are collected as a result of assessments and citations, or either of them, written by representatives of the department, shall be allocated to the state. Not later than the tenth day of the month following the month in which these collections are made, the county clerk shall report and remit that portion of the fees allocated to the county and municipality to the proper county and municipality fiscal officers, and that portion of the fees allocated to the state to the commissioner in the same manner as other revenues collected under the provisions of chapter 4 of this title. The fees paid to the commissioner shall be apportioned in the same manner as other motor vehicle revenue under subsection (a). The distribution of the fees allocated to the county and municipality shall be as follows:

(1) One half (1/2) of the proceeds shall be expended and distributed in the same manner as the county property tax for school purposes.

(2) (A) The other one half (1/2) shall be as follows:

(i) Fees for mobile homes or house trailers located in unincorporated areas, to the county general fund; and

(ii) Fees for mobile homes or house trailers located in incorporated cities and towns, to the city or town in which the mobile home or house trailer is located;

(B) However, a county and city or town may by contract provide for other distribution of the one half (1/2) not allocated to school purposes.

(c) The proceeds of the three cents (3cent(s)) or five cents (5cent(s)) per pound overload taxes assessed under § 55-4-113 shall be apportioned by a distribution of eighty percent (80%) thereof to the highway fund and the remaining twenty percent (20%) to the general fund for the expense of administering the law.

(d) Notwithstanding any provision to the contrary, the increases in registration tax revenue generated by the Motor Carrier Funding and Tax Administration Act of 1993 shall be specifically earmarked for use only for the cost of development, implementation, maintenance, and operation of the Tennessee international fuel tax agreement (IFTA) and motor carrier system project. At the close of the fiscal year ended June 30, 1998, and at the close of each fiscal year thereafter, remaining unexpended earmarked funds, if any, shall no longer be considered earmarked for the agreement and project and shall be apportioned and distributed under subsection (a).



§ 55-6-108 - Fines and penalties -- Transmittal and expenditure -- Enforcement of collection.

(a) All fines, penalties and forfeitures of bonds imposed or collected under chapters 1-6 of this title shall be paid over immediately after receipt thereof to the commissioner, with an accompanying statement setting forth the action or proceedings in which these moneys were collected, the name and residence of the defendant, the nature of the offense and fines, penalty, forfeiture or sentence, if any, imposed.

(b) The commissioner is empowered, in the name of the state, to take all steps necessary to enforce the collection and prompt return of all fines, penalties and forfeitures of bonds, and the fines, penalties and forfeitures of bonds, when so collected, shall be deposited by the commissioner with the state treasurer and shall become a part of the general funds of the state.



§ 55-6-109 - Transfer of registration of title acquired as a result of death of spouse.

Any other provision of the law to the contrary notwithstanding in chapters 1-6 of this title, no fee, charge, or other cost shall be charged or assessed against any person who acquires title to a motor vehicle as a result of the death of the spouse of this person, if application to transfer ownership and registration is made within one (1) year from the date of the spouse's death.



§ 55-6-110 - No fee, charge or other cost to be charged or assessed against OEM headquarters company vehicle titling or registration.

Notwithstanding any provision of chapters 1-6 of this title to the contrary, no fee, charge or other cost otherwise applicable under chapters 1-6 of this title shall be charged or assessed against any OEM headquarters company in connection with the titling or registration of any OEM headquarters company vehicle.






Chapter 7 - Size, Weight and Load

Part 1 - General Provisions

§ 55-7-101 - Operation of vehicles injurious to highways must conform to regulations.

No vehicle, truck, engine, or tractor of any kind, whether the vehicle be propelled by steam, gasoline, or otherwise, shall be permitted to operate upon any street, road, highway, or other public thoroughfare that, either by reason of its weight or the character of its wheels, will materially injure the surface or foundation of the street, road, highway, public thoroughfare, including the bridges thereon, unless and until the owner or operator of the vehicle of any kind has complied with the rules and regulations that may be prescribed by the departments of transportation and safety relating to the use of the highways by those vehicles.



§ 55-7-102 - Regulations governing wheel surfaces.

The department of transportation is empowered to prescribe by regulations the manner in which the wheels of vehicles shall be equipped in order to protect the surface and foundation of streets, roads and highways, including bridges, on the roadways.



§ 55-7-103 - Maximum weight may be lowered, when -- Notices to be posted.

(a) From January 15 to April 15 of each year, and at any other time when, by reason of repairs, weather conditions, or recent construction of the road, the maximum weight permitted would damage the road, the department of transportation may specify any lower maximum weight that, in the discretion of the department, is necessary in order to protect the streets, roads, highways, or other public thoroughfares from unnecessary injury or damage.

(b) Notice of a reduction in weight of load shall be given by the department by posters posted at the termini of the road and all detours for one (1) week before the reduction of load becomes effective.



§ 55-7-104 - Penalty for violation of preceding sections.

Anyone who drives or causes to be driven any vehicle upon any public thoroughfare in violation of §§ 55-7-101 -- 55-7-103, or in violation of regulations duly issued thereunder, commits a Class C misdemeanor.



§ 55-7-105 - Arrest of violators -- Trial -- Reduction of overload before moving vehicle -- Penalty.

(a) It is the duty of any officer authorized by law to make arrests, when that officer detects any person engaged in the violation of any of the provisions of §§ 55-7-101 -- 55-7-103, or regulations issued thereunder, immediately to place in custody and take the person at once before the nearest judge of the court of general sessions for trial, and it is not lawful for any person to move the vehicle overloaded in violation of the provisions of §§ 55-7-101 -- 55-7-103 until the load has been reduced so as to comply with the provisions or a special permit has been obtained.

(b) The failure of the driver or the owner of the vehicle promptly to comply with these provisions is a Class C misdemeanor.



§ 55-7-106 - Liability for damages to highways -- Suit by district attorney general.

The owner of any vehicle driven upon the public thoroughfare, in violation of any of the provisions of §§ 55-7-101 -- 55-7-105, or regulations issued thereunder, shall also be liable in an action for damages caused to these public thoroughfares, the action to be prosecuted in the name of the state by the district attorney general of the district in which the violation occurs.



§ 55-7-107 - Vehicles hauling timber, pulpwood or logs -- Securing of loads.

(a) When timber, pulpwood, or logs are hauled upon a truck, tractor-trailer, or tractor-semitrailer combination, with a rated capacity of more than three-fourths (3/4) of a ton, every length of timber, pulpwood, or logs shall be securely fastened with either two (2) chains rated not less than three-eighths inch (3/8'') proof coil, or two (2) wire rope cables of not less than three-eighths inch (3/8'') diameter or any combination of the minimum size chain or cable, or two (2) nylon straps equivalent in tensile strength to the minimum size chain or cable.

(b) If the length of the timber, pulpwood, or logs hauled exceeds thirty-five feet (35'), every length shall be securely fastened with three (3) chains or cables, as described in subsection (a), or a combination of chains and cables, or three (3) nylon straps equivalent in tensile strength to the minimum size chain or cable.



§ 55-7-108 - Log trucks -- Improper fastening of load -- Penalty.

Any owner, operator, or other person having control over the loading of log trucks, who hauls logs or permits the hauling of logs in violation of § 55-7-107 commits a Class C misdemeanor.



§ 55-7-109 - Loose material hauled in open truck bed -- Restrictions -- Penalties for violations -- Exceptions.

(a) Any truck, or other motor vehicle, with an open bed, that is operated on any highway, road, or street open for public use in this state, shall be loaded so that any loose material transported in truck or other motor vehicle remains at least four inches (4'') below the walls of the open bed, measured at the front, back and sidewalls; but the load may be piled higher in the center of the open bed. "Loose material" includes any substance that could spill, drop off, or blow away from the open bed when the vehicle is operated. "Loose material" does not include materials such as sand or salt that are purposely discharged from truck beds to clear roadways or improve traction, and does not include water sprayed on streets for purposes of sanitation.

(b) (1) A violation of this section is a Class C misdemeanor.

(2) A charge for violation of this section shall be brought against the hauler whose vehicle is found in violation; however, the hauler may recoup one half (1/2) of the fine from the producer or loader of the material hauled in violation of this section.

(c) As used in this section, "hauler" includes both the owner and the driver of a vehicle, and both parties shall be jointly liable. Only one (1) fine shall be imposed on a hauler, regardless of a difference between ownership and operation, and the party or parties paying the fine shall have a right of recoupment against the producer or loader either in whole or in accordance with the producer's or loader's share of payment.

(d) (1) This section shall not include farm produce going to market.

(2) This section shall not apply to motor vehicles which transport crushed stone, fill dirt and rock, soil, bulk sand, coal, phosphate muck, asphalt, concrete, other building materials, forest products, unfinished lumber, agricultural lime and agricultural products and that are loaded in compliance with the four-inch requirement of this section. The exemption shall not apply to any load if any law enforcement officer sees any part of this material blowing off the vehicle.



§ 55-7-110 - Front axle weight.

Whenever a vehicle is weighed by the state, a weight measurement shall also be made under just the front axle.



§ 55-7-111 - Varying locations for portable scales.

Notwithstanding any other law to the contrary, the portable scales and those permanent scales not on interstate highways operated by the state shall be used at varying times and at varying locations, for the portable scales, in order to avoid the establishment of any pattern of enforcement that would encourage avoidance of the legal obligations imposed by this title.



§ 55-7-112 - Rules concerning equipment and routes.

The commissioner of transportation is authorized to promulgate rules not inconsistent with federal law:

(1) Regulating the equipment required for vehicles as a condition to using the system of state highways to assure safety of motorists; and

(2) Establishing particular highways upon which commercial motor vehicles may operate.



§ 55-7-113 - Identification of vehicles hauling loose material required -- Exception.

Any vehicle hauling loose material, except farm produce, as defined in § 55-7-109(a), shall have affixed, stenciled, or painted on the rear of the vehicle a sign or placard bearing the name of the owner of the vehicle in letters at least six inches (6'') in height, clearly visible to a motorist following the vehicle, and an additional identifying number if the owner has more than one (1) such vehicle.



§ 55-7-114 - Safety chains for trailers -- Penalty -- Exceptions.

(a) In addition to any other attachment, any trailer, semitrailer, or pole trailer operated on the highways of Tennessee shall be attached to the towing vehicle by a chain, securely attached to both vehicles, and reasonably capable of maintaining the attachment in the event of failure by any other attachment device.

(b) The responsibility for providing safety chains for trailers rented, leased, or loaned to farmers by persons customarily doing so for the haulage of farm supplies or crops shall be with the person so renting, leasing, or loaning the trailer.

(c) Failure to comply with this section shall subject the offender to a fine of fifty dollars ($50.00) on a first offense, that may be submitted by the offender to the clerk of the court that has jurisdiction of the offense in the county in which the offense charged was alleged to have been committed, in lieu of appearance in court by the offender. On second and subsequent offenses, the fine shall be not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).

(d) (1) This section does not apply to farm implements used in tillage, harvesting, or seeding, if the implements were not equipped at the time of manufacture with safety chains, and if the implements are being towed on state or local roads at a speed of less than twenty-five miles per hour (25 mph), except this exemption shall not apply to farm trailers.

(2) This section also does not apply to any motor vehicle with an attached gooseneck type trailer or semitrailer with a fifth wheel.



§ 55-7-115 - Vehicles exclusively transporting seed cotton modules.

(a) Except as provided in subsection (d), a single motor vehicle used exclusively to transport seed cotton modules shall not exceed a width of one hundred eight inches (108'') when operated on any highway designated by the department of transportation, and shall not exceed a width of one hundred two inches (102'') when operated on any highway not so designated.

(b) Except as provided in subsection (d), a single motor vehicle used exclusively to transport seed cotton modules may exceed the limitation on length provided for a single vehicle by § 55-7-201, but may not exceed a length of fifty-three feet (53').

(c) Except as provided by subsection (d), a single motor vehicle used exclusively to transport seed cotton modules may exceed the limitation on weight provided for a single vehicle, but the load on any one (1) axle may not exceed twenty thousand pounds (20,000 lbs.), the tandem axle load may not exceed thirty-eight thousand pounds (38,000 lbs.) without van-type cover, thirty-nine thousand four hundred pounds (39,400 lbs.) with van-type cover, and the overall gross weight of the vehicle or vehicles may not exceed fifty-nine thousand four hundred pounds (59,400 lbs.).

(d) A vehicle may not be operated on the national system of interstate and defense highways if it exceeds the maximum size or weight authorized by 23 U.S.C. § 127.



§ 55-7-116 - Criteria for selecting truck weigh-inspection station sites.

The department of transportation shall use the following criteria to select the site of truck weigh-inspection stations:

(1) Ability to intercept maximum number of trucks;

(2) Resistance to being bypassed by trucks;

(3) Proximity of services;

(4) Cost of construction of and right-of-way to the station;

(5) Avoidance of adverse alignment of the through lanes;

(6) Adequate spacing from interchanges and bridges;

(7) Effect on environment; and

(8) Facilitation of enforcement.



§ 55-7-117 - Use of engine compression braking devices.

(a) Truck tractors and semitrailers, as defined in § 55-8-101, shall not use an engine compression braking device, unless the engine compression braking device is equipped with an operational, approved muffler.

(b) As used in this section, "approved muffler" means any muffler that complies with Federal Motor Carrier Safety Regulations on noise emissions, compiled in 49 CFR 325.1 et seq.

(c) A violation of this section is a Class C misdemeanor.

(d) Any local or municipal government may request that the department of transportation place signage within the local or municipal government's jurisdiction, to effectuate the purposes of this section within its jurisdiction. The erection of these signs shall be within the guidelines prescribed by the Manual on Uniform Traffic Control Devices. The department of transportation shall have the authority to develop appropriate signage, sign usage, and manufacture and installation guidelines regarding the signs. The local or municipal government shall remit to the department of transportation the cost of the manufacture and installation of the signs. The payment shall be made prior to any expenditure by the state for the manufacture or installation of the signs. The department shall return any unused portion of the estimated cost to the local or municipal government paying for the signs within thirty (30) days of the erection of the signs. If the local cost exceeds the estimated cost, an amount equal to the difference in such costs shall be remitted to the department within thirty (30) days of the local or municipal government receiving an itemized invoice of the actual cost from the department.

(e) The commissioner of transportation is authorized to promulgate rules and regulations to effectuate the purposes of this section. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 2 - Weight and Length Specifications

§ 55-7-201 - Maximum length of vehicles. [Amendment operative on advisement by federal motor carrier safety administration. See the Compiler's and Amendment Notes.]

(a) For purposes of this section, "truck tractor" means the noncargo carrying power unit that operates in combination with a semitrailer or trailer, except that a truck tractor and semitrailer engaged in the transportation of automobiles may transport motor vehicles on part of the power unit.

(b) No motor vehicle as defined in § 55-1-103 consisting of a straight truck whose length, including any part of its body or load, exceeds forty-five feet (45') and no straight truck with trailer attached, the total length of which combination, including any part of the body or load, exceeds sixty-five feet (65') shall be operated on any highway.

(c) Motor vehicles consisting of a truck-tractor and semitrailer or trailer combination shall be permitted to operate over the federal and state highway system; provided, that the towed vehicle shall not exceed fifty feet (50') in length from the point of attachment to the tractor, except that this length may be increased to fifty-two feet (52') when the load on the vehicle consists of livestock, motor vehicle parts, automobiles and/or motor vehicles. If the towed vehicle exceeds forty-eight feet (48') in length from the point of attachment to the tractor and the load on the vehicle does not consist of livestock, motor vehicle parts, automobiles and/or motor vehicles, the distance between the kingpin and the rearmost axle or a point midway between the two (2) rear axles, if the two (2) rear axles are a tandem axle, shall not exceed forty-one feet (41').

(d) Motor vehicles consisting of a truck-tractor and twin trailer combination shall be permitted to operate on the interstate system and other federal-aid highways designated by the commissioner of transportation; provided, that neither of the towed vehicles shall exceed twenty-eight feet six inches (28' 6'') in length.

(e) No twin trailer truck authorized by this chapter shall be operated on any highway designated as a scenic highway under the authority of title 54, chapter 17. The interstate system and other federal-aid highways designated by the commissioner shall not be considered scenic routes for purposes of this chapter.

(f) The limitation as to length stated in this section shall not apply to loads of poles, logs or timber in single length pieces; provided, that no motor vehicle, including any part of the body or load, transporting such material shall be in excess of seventy-five feet (75') in length unless a permit has first been obtained as authorized in § 55-7-205.

(g) The length limitations described in this section shall be exclusive of safety and energy conservation devices designated by the commissioner except that no device excluded from the limitations of this section shall have by its design or use the capability to carry cargo.

(h) [Amendment operative on advisement by federal motor carrier safety administration. See the Compiler's and Amendment Notes.]. It is not a violation of the length limits set forth in this section when any otherwise properly titled and registered vehicle, which is in compliance with applicable length requirements, is disabled on the highways and requires a tow or other assistance in proceeding to an exit or a repair or terminal facility within one hundred (100) miles of the point where the vehicle became disabled, and the combined lengths of the disabled vehicle and the tow vehicle exceed the limits in this section. This exemption shall only apply to vehicles disabled while operating on the highway, and only when authorized by the owner, terminal manager, owner's agent, or law enforcement official.



§ 55-7-202 - Maximum width and height.

(a) (1) No motor vehicle as defined in § 55-1-103 or any trailer or semitrailer, whose width, including any part of the load, exceeds eight feet (8') (that is, four feet (4') on each side of the center line of the vehicle), or whose height, including any part of the load, exceeds thirteen and one-half feet (13 1/2'), shall be operated on any highway; provided, that this section shall not apply to farm tractors or farm machinery temporarily moving on any highway.

(2) Subdivision (a)(1) relating to maximum width restrictions on trailers and semitrailers shall not apply to a trailer or semitrailer utilized for transporting seed cotton or rolled hay bales; provided, that the width of any such trailer or semitrailer, including any part of the load, shall not exceed ten feet (10') (that is five feet (5') on each side of the center line of the trailer, or semitrailer), and such movement is performed during daylight hours within a radius of fifty (50) miles of the point of origin, and no part of the movement is upon any highway designated and known as a part of the national system of interstate and defense highways or any fully controlled access highway facility or other federal-aid highway designated by the commissioner of transportation.

(3) In the event federal law and regulations permit the operation of passenger buses of widths in excess of eight feet (8') on the national systems of interstate and defense highways, then there may be operated on highways with four (4) or more lanes, and such other highways as are designated and approved by the commissioner within the state, passenger buses, the width of which do not exceed eight feet six inches (8' 6''), or such width, not exceeding eight feet six inches (8' 6''), as is permitted under the federal rules and regulations.

(4) It is not a violation of this part to transport a houseboat eighteen feet (18') in width, or less, on the highways, but any houseboat in excess of eight feet (8') shall be subject to the fees provided in § 55-7-205.

(b) The approval of the commissioner for buses in excess of eight feet (8') to operate on streets and roads shall be inoperative unless approved by the legislative body of any city with a population of one hundred seventy thousand (170,000) to two hundred fifty thousand (250,000), according to the 1970 federal census.

(c) Motor vehicles not exceeding eight feet six inches (8' 6'') in width are permitted to operate over the interstate system and other federal-aid highways designated by the commissioner. Incidental appurtenances and retracted awnings, where the width does not exceed six inches (6''), and safety devices, as designated by the commissioner, shall be excluded from the measurement of width and the provisions contained in § 55-7-205. Within the limitations as provided in this chapter, any such vehicles may use and must confine themselves to the shortest reasonable route to and from the interstate system, other designated highways, and terminals; or, in the case of household goods carriers, to and from points of loading and unloading. Access to facilities in interchange areas adjoining these highways for food, fuel, repairs and rest shall not be denied.

(d) Notwithstanding the limitations in subsection (a), a motor vehicle, as defined in § 55-1-103, or a trailer or semitrailer, whose width, including any part of the load, does not exceed eight feet six inches (8' 6'') (that is, four feet three inches (4' 3'') on each side of the center line of the vehicle), and whose height, including any part of the load does not exceed thirteen feet six inches (13' 6''), may be operated on the federal and state highway system. Any such vehicles may use and must confine themselves to the shortest reasonable route to and from the federal and state highway system, and terminals; or, in the case of household goods carriers, to and from points of loading and unloading. Access to facilities in interchange areas adjoining these highways for food, fuel, repairs and rest shall not be denied.

(e) (1) Notwithstanding the limitations set forth in subsection (a), between one (1) minute past midnight (12:01 a.m.) on the first Friday in March and eleven fifty-nine p.m. (11:59 p.m.) on the first Sunday in November each year, a motor vehicle carrying rafts or rafting apparatus used by an operator for commercial whitewater rafting purposes, when the driver of such motor vehicle possesses written documentation from the department of revenue that such operator is in compliance with the policy of liability insurance provisions in § 65-15-110(b), and having a height, including any part of the load, that exceeds thirteen feet (13') but does not exceed seventeen and one half feet (17 1/2') may operate on the following state highway segments:

(A) State Route 40 (United States Highway 64) in Polk County between State Route 33 (United States Highway 411) east of Cleveland and State Route 68 in Ducktown (Ocoee River); and

(B) Interstate 40 in Cocke County between the Foothills Parkway and the Tennessee-North Carolina border (Pigeon River);

and within five (5) miles of such highway segments upon any additional public road as necessary to travel to and from such operator's place of business to such highway or to and from such highway to such operator's river access point, so long as the load is secured and the vehicle is operated in a safe manner at all times.

(2) Nothing in this section shall be construed to require the department of transportation or any other entity to design, construct, or maintain overhead structures on or along such highways or public roads with a clearance in excess of thirteen feet (13') or any otherwise applicable design standard.



§ 55-7-203 - Maximum weight per axle or group of axles allowed.

(a) Except as otherwise provided by law, no freight motor vehicle shall be operated over, on, or upon the public highways of this state where the total weight on a single axle or any group of axles exceeds the weight limitations set forth in subdivisions (b)(1)-(7).

(b) (1) (A) No axle shall carry a load in excess of twenty thousand pounds (20,000 lbs.).

(B) Axle combinations and fifth wheel placement on the tractor shall ensure equal weight distribution on weight carrying axle combinations, and the axle combinations shall be equipped with brakes having power motivation.

(C) An axle load as set out herein is defined as the total load transmitted to the road by all wheels whose centers may be included between two (2) parallel transverse vertical planes, not more than forty inches (40'') apart, extending across the full width of the vehicle.

(2) The total gross weight concentrated on the highway surface from any tandem axle group shall not exceed thirty-four thousand pounds (34,000 lbs.) for each tandem axle group. "Tandem axle group" means two (2) or more axles spaced more than forty inches (40'') and not more than ninety-six inches (96'') apart from center to center having at least one (1) common point of weight suspension.

(3) The total gross weight of a vehicle, freight motor vehicle, truck-tractor, trailer or semitrailer or combinations of these vehicles operated over, on or upon the public highways of this state shall not exceed eighty thousand pounds (80,000 lbs.); provided, that when operating over or on the interstate system of this state the total gross weight shall not exceed the lesser of eighty thousand pounds (80,000 lbs.) or the weight produced by application of the following formula: Click here to view image. Where W = overall gross weight on any group of two (2) or more consecutive axles to the nearest five hundred pounds (500 lbs.), L = distance in feet between the extreme of any group of two (2) or more consecutive axles, and N = number of axles in group under consideration, except that two (2) consecutive sets of tandem axles may carry a gross load of thirty-four thousand pounds (34,000 lbs.) each, where the overall distance between the first and last axles of such consecutive sets of tandem axles is thirty-six feet (36') or more, except such vehicles, or combinations thereof operating under special permits now authorized by law; provided, that wherever a maximum permissive gross weight of eighty thousand pounds (80,000 lbs.) or of lengths prescribed in § 55-7-201 or a height of thirteen and one-half feet (13 1/2') is authorized for any vehicle or combination of vehicles, it is the legislative intent that the prescribed weight, length, and height limits shall be strictly enforced, and it is unlawful for any state, county, or municipal officer to allow or permit any additional weight, length or height by way of tolerance or otherwise, except that the commissioner of transportation may issue special permits pursuant to § 55-7-205.

(4) "Freight motor vehicle," as used in this section, includes both the tractor or truck and the trailer, semitrailer or trailers, if any, and the weight of any combination shall not exceed the maximum fixed herein; provided, that no freight motor vehicle with motive power shall haul more than one (1) vehicle unless otherwise provided.

(5) No freight motor vehicle shall haul a trailer on any highway of this state when the trailer (including its load) weighs more than three thousand five hundred pounds (3,500 lbs.). The restrictions on hauling a trailer in excess weight of three thousand five hundred pounds (3,500 lbs.) by a freight motor vehicle, as described in the preceding sentence, shall not be applicable whenever a converter dolly or equivalent fixed connection having the same safety characteristics is appropriately installed or placed under the trailer to be hauled by this freight motor vehicle. For the purposes of this subdivision (b)(5), "trailer" means a vehicle without motive power designed or used for carrying freight or property wholly on its own structure; provided, that it is not unlawful for any motor vehicle subject to this part to have a semitrailer, which, for the purposes hereof, is defined as a vehicle for the carrying of property or freight and so designed that some part of the weight of the semitrailer or its load rests upon or is carried by the motor vehicle to which it is attached. The hauling of a trailer (to the extent herein permitted) or a semitrailer shall be subject to the further provisions hereof. This part is not intended to prohibit the movements of spools carrying wire or cable, when used for construction or repair purposes. The weight limitation respecting trailers shall not be applicable to implements designed to distribute fertilizer while such vehicles are being drawn by a freight motor vehicle between the plant and the farm.

(6) If the gross weight of a freight motor vehicle does not exceed the sum obtained by computing the total weight allowable for the number and type of its axles, the driver shall not be cited for violation of an axle weight limitation while transporting crushed stone, fill dirt and rock, soil, bulk sand, coal, clay, shale, phosphate muck, asphalt, concrete, other building materials, solid waste, tankage or animal residues, livestock and agricultural products, or agricultural limestone over the state highway system other than the portion designated as the interstate system.

(7) For purposes of enforcement of this section, weight restrictions shall be deemed to have a margin of error of ten percent (10%) of the true gross or axle weight for all logging, sand, coal, clay, shale, phosphate, solid waste, recovered materials, farm trucks and machinery trucks when being operated over the state highway system other than the portion designated as the interstate system. For the purposes of this subdivision (b)(7):

(A) "Clay truck" means those trucks used for hauling clay from the place of extraction to the place where the clay is used or processed;

(B) "Coal truck" means those trucks used for hauling coal and coal products;

(C) "Farm truck" means those trucks utilized by farmers to load grain, fiber, produce, livestock, milk or other agricultural products produced on their farms and to transport the agricultural commodities to their respective markets. The trucks include farm to market transportation when the truck is operated by the farmer, the farmer's family or employee or a representative hired by the farmer to haul the commodity;

(D) "Logging truck" means those trucks used for hauling logs, pulpwood, bark, wood chips or wood dust from the woods to the mill or from the mill to a loading or storage place or market;

(E) "Machinery truck" means those trucks used for hauling machinery by the owner/operator within a one hundred (100) mile radius of the base location of the owner/operator's area of operation, subject to the limitation of one (1) truck per owner/operator;

(F) "Phosphate truck" means those trucks used for hauling phosphate, phosphate products, or other raw materials used in the manufacture of phosphorus;

(G) "Recovered materials truck" means those trucks used for hauling recovered materials, as defined in § 68-211-802, but only while those materials are being hauled from the point of generation to the facility where they will be processed for subsequent shipment to an end-user;

(H) "Sand truck" means those trucks used for hauling raw sand from the place of extraction to the place where the sand is used or processed; provided, that if the commissioner of transportation is formally notified by an appropriate federal officer that as a result of any provision of Acts 1989, ch. 349, adding sand trucks to this subdivision (b)(7) that Tennessee will lose federal funds, then such act shall be void and inoperative;

(I) "Shale truck" means those trucks used for hauling shale from the place of extraction to the place where the shale is used or processed; and

(J) "Solid waste truck" means those trucks used for hauling solid waste, as defined in § 68-211-802, but only while the solid waste is being collected and being hauled from the place or places of collection to a landfill or disposal facility.

(8) Notwithstanding the maximum weight provisions of this section, in order to promote the reduction of fuel use and emissions, the maximum gross vehicle weight limits and axle weight limits for any motor vehicle subject to subdivision (b)(3) and equipped with idle-reduction technology or other emissions-reduction technology shall be increased by the weight of the idle-reduction technology or emissions-reduction technology; provided, that such weight is not more than five hundred fifty pounds (550 lbs.) or the maximum amount allowed by federal law, whichever is greater. At the request of an authorized representative of the department of safety, the motor vehicle operator shall provide proof by means of documentation or by a physical inspection that the vehicle is equipped with such idle-reduction technology or other emissions-reduction technology.

(c) (1) For nondivisible overweight loads exceeding the maximum gross vehicle weight established in this section but not exceeding a maximum gross vehicle weight of one hundred fifty thousand pounds (150,000 lbs.), the commissioner may issue a special permit in accordance with § 55-7-205 allowing axle weights in excess of the axle weight limits established in subsection (b) as follows:

(A) Truck tractor and semi-trailer or trailer combinations shall not exceed fifty feet (50') in length from the point of attachment to the tractor;

(B) The maximum width of the truck and semi-trailer or trailer combination shall not exceed eight feet six inches (8' 6");

(C) No single axle shall carry a load in excess of twenty-three thousand pounds (23,000 lbs.);

(D) No tandem axle group shall carry a load in excess of forty-six thousand pounds (46,000 lbs.); and

(E) No axle group of three (3) axles (tridem) shall carry a load in excess of sixty thousand pounds (60,000 lbs.).

(2) For permitted nondivisible loads exceeding a maximum gross vehicle weight of one hundred fifty thousand pounds (150,000 lbs.), the maximum axle weight limits established in subsection (b) shall apply.



§ 55-7-204 - Buses -- Length limitations -- Trailers on school buses prohibited.

(a) A bus with a length of not more than forty-five feet (45') may be operated on a highway of this state.

(b) (1) No bus with a trailer attached, the total length of which combination, including any part of the body or load, exceeds sixty-five feet (65') shall be operated on any highway.

(2) No school bus as defined in § 55-8-101 transporting children to or from school or for extracurricular activities shall be operated on any highway with a trailer attached.



§ 55-7-205 - Permits for moving vehicles of excess weight or size -- Signs -- Rules and regulations -- Fees.

(a) (1) The commissioner of transportation has the authority to grant special permits for the movements of freight motor vehicles carrying gross weights in excess of the gross weights set forth in § 55-7-203, or dimensions in excess of the dimensions set forth in §§ 55-7-201 and 55-7-202, and shall charge a fee in accordance with the fee schedules contained in subsection (h) for the issuance of a permit for each movement.

(2) The fee provisions shall not apply to farm tractors or farm machinery moving on any highway.

(3) It is not necessary to obtain a permit, nor is it unlawful to move any vehicle or machinery in excess of the maximum width and height prescribed in § 55-7-202, used for normal farm purposes only where the vehicle or machinery is hauled on a farm truck as defined in § 55-1-119, or the vehicle or machinery is being transported by a farm machinery equipment dealer or repair person in making a delivery of new or used equipment or machinery to the farm of the purchaser, or in making a pickup and delivery of the farm machinery or equipment from the farm to a shop of a farm equipment dealer or repair person for repairs and return to the farm, and the movement is performed during daylight hours within a radius of fifty (50) miles of the point of origin, and no part of such movement is upon any highway designated and known as a part of the national system of interstate and defense highways or any fully controlled access highway facility.

(4) It is not necessary to obtain a permit nor is it unlawful to move any trailer or semitrailer utilized for transporting rolled hay bales; provided, that the width of the trailer or semitrailer, including any part of the load, does not exceed ten feet (10') (that is five feet (5') on each side of the centerline of the trailer or semitrailer), and the movement is performed during daylight hours within a radius of fifty (50) miles of the point of origin and no part of the movement is upon any highway designated and known as a part of the national system of interstate and defense highways or any fully controlled access highway facility or other federal-aid highway designated by the commissioner.

(5) No fee authorized by this section shall be charged for the issuance or renewal of such special permits to any retail electric service owned by a municipality or electric cooperative corporation, or to any telephone company or to contractors when they are moving utility poles doing work for such utilities.

(6) Upon compliance with the appropriate rules and regulations, such electric services, telephone companies, and their contractors, when they are moving utility poles, may be issued special permits for stated periods not exceeding one (1) year.

(7) All fees received shall be paid into the state treasury and placed in the highway fund for the administration of this section.

(8) The commissioner has the authority to reduce the maximum gross weight of freight motor vehicles operating over lateral highways and secondary roads where through weakness of structure in either the surface of or the bridges over the lateral highways or secondary roads, the maximum loads provided by law, in the opinion of the commissioner, injure or damage the roads or bridges. The appropriate county officials shall have the same authority as to county roads.

(b) (1) The commissioner has the authority to grant a special permit with a duration of one (1) year for the movement of a single motor vehicle, that does not exceed the length limitation set forth in § 55-7-115 and the weight limitations set forth in § 55-7-203(b)(3), that has a width greater than one hundred two inches (102'') but not exceeding one hundred eight inches (108''), and that is used exclusively to transport seed cotton modules.

(2) This special permit will allow the vehicle to travel upon the interstate system of highways and other federal-aid highways designated by the commissioner.

(3) The cost of this special annual permit shall be one hundred dollars ($100).

(4) Solely during the harvest season for cotton, the movement of the vehicle operating under a special annual permit shall be unrestricted with respect to day of the week, time or holiday observation. At other times, the movement of the vehicle shall be subject to the rules and regulations which the commissioner has prescribed pursuant to subsection (e).

(c) The commissioner shall, at each bridge and on each lateral highway or secondary road, post signs indicating the maximum gross weight permitted thereon, and it is unlawful to operate any freight motor vehicles thereon with a gross weight in excess of the posted weight limit, and any person violating the rules and regulations of the commissioner upon the secondary or lateral roads commits a Class A misdemeanor.

(d) The commissioner of safety shall, with the approval of the governor, provide means and prescribe rules and regulations governing the weighing of freight motor vehicles, which rules and regulations may make allowances for differentials in weight due to weather conditions.

(e) The commissioner of transportation shall prescribe by orders of general application, rules and regulations for the issuance and/or renewal of these special permits for stated periods not exceeding one (1) year, for the transportation of such oversize, overweight, or overlength articles or commodities as cannot be reasonably dismantled or conveniently transported otherwise, and for the operation of such superheavy or overweight vehicles, motor trucks, semitrailers and trailers, whose gross weight, including load, height, width, or length, may exceed the limits prescribed herein or which in other respects fail to comply with the requirements of this code, as may be reasonably necessary for the transportation of these oversize, overweight, or overlength articles or commodities as cannot be reasonably dismantled or conveniently transported otherwise.

(f) Permits shall be issued and may be renewed only upon the terms and conditions, in the interest of public safety and the preservation of the highways, as are prescribed in general rules and regulations promulgated by the orders of the commissioner.

(g) Rules and regulations so prescribed by the commissioner may require, as a condition of the issuance of these permits, that an applicant shall agree to and give bond with surety (unless an applicant shall by sworn statement furnish satisfactory proof of the applicant's own solvency to the authority issuing the permit) to indemnify the state and/or counties thereof, against damages to roads, or bridges, resulting from the use thereof by the applicant. Each permit and bond, if the commissioner so authorizes, may cover more than one (1) vehicle operated by the same applicant. The operation of vehicles, motor trucks, tractors, semitrailers or trailers in accordance with the terms of any such permit shall not constitute a violation of this part; provided, that the operator thereof shall have a permit, or a copy thereof, authenticated as the commissioner may require, in the operator's possession. The operation of any vehicle, motor truck, semitrailer or trailer, in violation of the terms of the permit, constitutes a violation of law punishable under § 55-7-206.

(h) The commissioner shall charge fees for granting special permits for the movements described in subsection (a) in accordance with the following schedules:

(1) Excessive width:

(A) Not more than ten feet (10'), ten dollars ($10.00);

(B) Over ten feet (10') but not more than twelve feet (12'), fifteen dollars ($15.00);

(C) Over twelve feet (12') but not more than fourteen feet (14'), twenty-five dollars ($25.00);

(D) Over fourteen feet (14') but not more than sixteen feet (16'), thirty dollars ($30.00);

(E) Except as provided in subdivision (h)(1)(F), over sixteen feet (16'), thirty dollars ($30.00) plus five dollars ($5.00) for each additional foot or fraction thereof greater than seventeen feet (17'); and

(F) (i) For houseboats over seventeen feet (17'), two thousand five hundred dollars ($2,500), plus one hundred dollars ($100) for each additional inch or fraction thereof greater than eighteen feet (18').

(ii) All permits issued by the department pursuant to subdivision (h)(1)(F)(i) shall require three (3) escort vehicles that comply with the applicable rules and regulations and routing approval from the department. Permits shall only be issued under subdivision (h)(1)(F)(i) for movements on Tuesday, Wednesday or Thursday;

(2) Excessive height or length:

Fifteen dollars ($15.00);

(3) Excessive weight:

Twenty dollars ($20.00) plus six cents (6cent(s)) per ton-mile;

(4) Evaluation of bridges and similar structures:

(A) Movements weighing over two hundred thousand pounds (200,000 lbs.) but not more than three hundred thousand pounds (300,000 lbs.), one hundred dollars ($100);

(B) Movements weighing over three hundred thousand pounds (300,000 lbs.) but not more than five hundred thousand pounds (500,000 lbs.), three hundred dollars ($300);

(C) Movements weighing over five hundred thousand pounds (500,000 lbs.) but not more than one million pounds (1,000,000 lbs.), five hundred dollars ($500); and

(D) Movements weighing over one million pounds (1,000,000 lbs.), actual cost;

(5) A permit shall be available from the department of transportation on an annual basis for overdimensional or overweight vehicles or both, except for those vehicles permitted as provided for in subdivision (h)(6), for five hundred dollars ($500) per year for weights up to one hundred twenty thousand pounds (120,000 lbs.) and for one thousand dollars ($1,000) per year for weights in excess of one hundred twenty thousand pounds (120,000 lbs.). Movements permitted under§ 55-7-203(c) with axle weights exceeding the axle weight limits established in § 55-7-203(b) shall be required to obtain a special permit at a cost of twenty dollars ($20.00) plus six cents (6cent(s)) per ton-mile; and

(6) A permit shall be available from the department on an annual basis for individual owners of overdimensional boats used strictly for noncommercial pleasure purposes for double the amount of the regular fee described in subdivisions (h)(1) and (2).

(i) The authority issuing the permits has the right to revoke the permits at any time in the event that in the use of the permit the holder of a permit abuses the privilege given thereby, or otherwise makes wrongful use of the permit. The authorized county authorities (as well as the commissioner) may issue permits, but always consistently with rules and regulations, prescribed by the commissioner, for movements over any and all roads, except city streets, within the limits of the county for which they are acting.

(j) A violation of a material provision of a special permit shall render it void.

(k) Any statute, resolution or ordinance to the contrary notwithstanding, the authority of any county or city agency to issue permits is limited with respect to maximums for weight and dimensions to the maximums therefor approved by the commissioner.

(l) (1) Notwithstanding any other law or regulation to the contrary, a special permit issued for a motor vehicle exceeding the length limitations established in § 55-7-201(c) for truck-tractor and semitrailer combinations shall allow for movement at night; provided, that:

(A) The total length of the motor vehicle and load does not exceed eighty-five feet (85');

(B) The movement is confined to the interstate highway system, state highways with full control of access, or the shortest reasonable route to and from any such highway; and

(C) The load is marked as follows:

(i) On each side of the projecting load, one (1) red side marker lamp, visible from the side, located so as to indicate maximum overhang;

(ii) On the rear of the projecting load, two (2) red lamps, visible from the rear, one (1) at each side; and two (2) red reflectors, visible from the rear, one (1) at each side, located so as to indicate maximum width.

(2) This subsection (l) shall only apply to a single truck-tractor and semitrailer combination.



§ 55-7-206 - Penalty for violation of this part -- Injunction proceedings -- Disposition of fines, penalties and forfeitures.

(a) Each violation of §§ 55-7-201 -- 55-7-203 and each violation of restrictions on the maximum gross weight of freight motor vehicles duly adopted and promulgated by the commissioner of transportation, under § 55-7-205, and each violation of rules and regulations duly adopted and promulgated by the commissioner of safety under that section, is a Class C misdemeanor.

(b) Any taxpayers of the state shall have the right by injunction proceedings to enjoin any actual or threatened use of any highway prohibited by the sections referenced in subsection (a).

(c) (1) All fines, penalties and forfeitures of bonds imposed or collected under this section shall be paid over within fifteen (15) days following the last day of the month in which the fines, penalties, and forfeitures of bonds were received to the department of safety with a statement accompanying the same, setting forth the action or proceedings in which moneys were collected, the name and residence of the defendant, the nature of the offense, and fine, penalty or forfeiture imposed.

(2) The fines, penalties and forfeitures, when so collected by the department of safety, shall be deposited with the state treasurer and shall become a part of the general funds of the state.

(d) (1) Notwithstanding any other law to the contrary, when any freight motor vehicle is found to be in violation of only § 55-7-203(b)(3), a fine of twenty-five dollars ($25.00) shall be imposed.

(2) The courts of general sessions have jurisdiction to hear citations issued pursuant to this provision.

(e) A violation of § 55-7-204 is a Class C misdemeanor, punishable only by a fine of one thousand dollars ($1,000).

(f) Notwithstanding any other law to the contrary, a violation of the first sentence of § 55-7-201(c) is a Class C misdemeanor, punishable only by a fine of one thousand dollars ($1,000).

(g) Notwithstanding this section or any other law to the contrary, any violation of § 55-7-202, relative to excessive width or height, and any violation of permit restrictions on movements of excessive width and height as set forth in regulations duly adopted and promulgated by the commissioner of transportation under § 55-7-205, is a Class C misdemeanor, punishable only by a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100) for these violations. A violation of a permit requirement relative to time restrictions is a Class C misdemeanor, punishable only by a fine of one hundred dollars ($100).



§ 55-7-207 - Exception from length and weight requirements for public transit systems.

(a) As used in this section, unless the context otherwise requires, "publicly owned transit system" means a system of vehicles, designed to carry all persons who desire to use the system, over designated routes within a designated area, which is owned or operated by a county or municipality, incorporated or existing under the laws of Tennessee, or any combination thereof, with any other county or counties, municipality or municipalities, intrastate or interstate, or its or their agencies or instrumentalities, including a transit authority created pursuant to title 7, chapter 56 or other operating or management organization created by any such county, municipality or combination for the purpose of managing a public transportation system.

(b) (1) Section 55-7-202, other than the limitation on height, and § 55-7-204, shall not be applicable to buses owned or operated by publicly owned transit systems as defined above; provided, that the width and weight limitations of 23 U.S.C. § 127, as amended, shall not be exceeded.

(2) Subdivision (b)(1) shall apply on all public roads in any county in which is provided by the publicly-owned transit system regularly scheduled public mass transportation service.

(c) This section shall apply only to buses owned and/or operated by a publicly owned transit system that itself is an agency of a metropolitan government or county or municipality whose population according to the 1970 census exceeds four hundred thousand (400,000) but is less than eight hundred thousand (800,000).



§ 55-7-208 - Twin trailer trucks.

(a) Notwithstanding any law to the contrary, twin trailer trucks conforming to § 55-7-201 shall be permitted to operate on the interstate system and other federal-aid highways designated by the commissioner of transportation. Within the limitations as provided in this chapter, any such twin trailer truck may use and must confine itself to the shortest reasonable route to and from the interstate system, other designated highways, and terminals; or in the case of household goods carriers, to and from points of loading and unloading; or, where these twin trailers are manufactured or assembled within the state, from the place of manufacture or assembly, to the highways upon which the truck is permitted to operate by this chapter. Access to facilities in interchange areas adjoining these highways for food, fuel, repairs and rest shall not be denied.

(b) The state department, county or municipal agency or department having present authority to designate uses of roads and highways within its jurisdiction has the authority to establish certain reasonable routes over which twin trailer trucks subject to the restrictions in subsection (a) must travel on the highways within the jurisdictional boundaries and control of that county or municipality in the interest of public safety, bearing in mind the need for safe, efficient interstate transportation. The state department, county or municipal agency or department having the authority to designate reasonable routes shall also consider maintenance cost of the routes and safety of the motoring public before designating the routes.



§ 55-7-209 - Special requirements for roof trusses.

(a) Notwithstanding any other law, rule or regulation to the contrary, the commissioner of transportation shall prescribe by orders of general application, rules and regulations for the issuance and/or renewal of special permits for a period of one (1) year, for the transportation of manufactured roof trusses that are in excess of the width dimensions set forth in §§ 55-7-201 and 55-7-202.

(b) These special permits for overdimensional manufactured roof trusses shall be subject to the following conditions:

(1) For movements not exceeding ten feet (10') wide, no escort vehicle, special signs, lights and or markings shall be required;

(2) Movements over ten feet (10') wide but not exceeding twelve feet (12') wide:

(A) No escort vehicle shall be required to accompany the movement on the interstate highway system, four (4) lane highways, or two (2) lane highways with a minimum pavement or roadway surface width of twenty-four feet (24');

(B) One (1) escort vehicle shall be required to precede the movement where the minimum pavement or roadway surface width is less than twenty-four feet (24');

(C) A flagperson shall be required at all bridge structures where the roadway width is less than twenty feet (20');

(D) The front and rear of the movement shall be appropriately signed and marked; and

(E) Escort vehicles shall be appropriately marked; and

(3) Movements over twelve feet (12') wide but not exceeding fourteen feet (14') wide:

(A) Front and rear escort vehicles shall be required on all two (2) lane highways. Front escort vehicles shall not be required on interstate highways or four (4) lane highways. Front and rear escort vehicles shall be required on interstate highways where two (2) lanes are traveled;

(B) Towing vehicles and escort vehicles shall be so equipped as to be in radio communication at all times during movement;

(C) The front and rear of the movement shall be appropriately signed and marked;

(D) Escort vehicles shall be appropriately marked; and

(E) Towing vehicles for fourteen feet (14') wide movements shall be at least fourteen feet six inches (14' 6'') in length.

(c) Compliance with the conditions specified in subdivisions (b)(2)(D) and (E) and (b)(3)(C) and (D) shall be in accordance with the rules and regulations of the department of transportation relative to overweight and overdimensional movements on Tennessee highways (Tenn. Comp. R. & Regs. ch. 1680-7-1).

(d) Any conflict in the requirements relative to overlength movements, as established by statute, rule or regulation, and the requirements for overwidth movements of manufactured roof trusses established in this section, shall be resolved by applying the more stringent requirements.

(e) The commissioner of transportation shall prescribe an annual fee for a special permit to transport overdimensional manufactured roof trusses. This annual fee shall be predicated upon the department's costs in enforcing this section.









Chapter 8 - Operation of Vehicles -- Rules of the Road

Part 1 - Operation of Vehicles -- Rules of the Road

§ 55-8-101 - Chapter and part definitions.

As used in this chapter and chapter 10, parts 1-5, of this title, unless the context otherwise requires:

(1) "All-terrain vehicle" means either:

(A) A motorized non-highway tire vehicle with no less than four (4) non-highway tires, but no more than six (6) non-highway tires, that is limited in engine displacement to one thousand cubic centimeters (1,000 cc) or less and in total dry weight to less than one thousand five hundred pounds (1,500 lbs.), and that has a seat or saddle designed to be straddled by the operator and handlebars for steering control;

(B) A motorized vehicle with not less than four (4) non-highway tires, nor more than six (6) non-highway tires, that is limited in engine displacement to one thousand cubic centimeters (1,000 cc) or less and in total dry weight up to two thousand pounds (2,000 lbs.) and that has a non-straddle seating and a steering wheel; or

(C) A motorized vehicle designed for or capable of cross-country travel on or immediately over land, water, snow, or other natural terrain and not intended for use on public roads traveling on two (2) wheels and having a seat or saddle designed to be straddled by the operator and handlebars for steering control;

(2) "Arterial street" means any United States or state numbered route, controlled access highway, or other major radial or circumferential street or highway designed by local authorities within their respective jurisdictions as part of a major arterial system of streets or highways;

(3) (A) "Authorized emergency vehicle" means vehicles of the fire department, fire patrol, police vehicles or bicycles and emergency vehicles that are designated or authorized by the commissioner or the chief of police of an incorporated city, and vehicles operated by commissioned members of the Tennessee bureau of investigation when on official business;

(B) "Authorized emergency vehicle in certain counties" means vehicles owned by regular or volunteer firefighters in any county with a population of not less than thirty-two thousand seven hundred fifty (32,750) nor more than thirty-two thousand eight hundred (32,800), according to the 1980 federal census or any subsequent federal census, when the vehicles are used in responding to a fire alarm or other emergency call;

(C) (i) "Authorized emergency vehicle" automatically includes every ambulance and emergency medical vehicle operated by any emergency medical service licensed by the department of health pursuant to title 68, chapter 140, part 3; and, notwithstanding the provisions of any law to the contrary, regulation of these ambulances and emergency medical vehicles shall be exclusively performed by the department of health, except as provided in § 68-140-326, and no special authorization, approval or filing shall be required pursuant to this chapter by the commissioner of safety;

(ii) "Authorized emergency vehicle" automatically includes every rescue vehicle or emergency response vehicle owned and operated by a state-chartered rescue squad, emergency lifesaving crew or active member unit of the Tennessee Association of Rescue Squads and no special authorization, approval or filing shall be required for the vehicle pursuant to this chapter by the commissioner of safety;

(4) "Autocycle" has the same meaning as defined in § 55-1-103;

(5) "Bicycle" means every device propelled by human power upon which any person may ride, having two (2) tandem wheels, either of which is more than twenty inches (20'') in diameter;

(6) "Bus" means every motor vehicle designed for carrying more than ten (10) passengers and used for the transportation of persons, and every motor vehicle, other than a taxicab, designed and used for the transportation of persons for compensation;

(7) "Business district" means the territory contiguous to and including a highway when within any six hundred feet (600') along the highway there are buildings in use for business or industrial purposes, including, but not limited to, hotels, banks, or office buildings, railroad stations and public buildings that occupy at least three hundred feet (300') of frontage on one (1) side or three hundred feet (300') collectively on both sides of the highway;

(8) "Certified police cyclist" means any full time, sworn law enforcement officer who is certified by the International Police Mountain Bike Association or has otherwise been certified by the Tennessee peace officer standards and training commission as having received and successfully completed appropriate bicycle training in the performance of law enforcement functions;

(9) "Chauffeur" means every person who is employed by another for the principal purpose of driving a motor vehicle and every person who drives a school bus transporting school children or any motor vehicle when in use for the transportation of persons or property for compensation;

(10) "Commissioner" means the commissioner of safety;

(11) "Controlled-access highway" means every highway, street or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same, except at such points only and in such manner as may be determined by the public authority having jurisdiction over the highway, street or roadway;

(12) "Crosswalk" means:

(A) That part of a roadway at an intersection included within the connections of the lateral lines of the sidewalks on opposite sides of the highway measured from the curbs or, in the absence of curbs, from the edges of the traversable roadway; or

(B) Any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface;

(13) "Dealer" means every person engaged in the business of buying, selling or exchanging vehicles of a type required to be registered and who has an established place of business for that purpose in this state;

(14) "Department" means the department of safety;

(15) "Driver" means every person who drives or is in actual physical control of a vehicle;

(16) "Essential parts" means all integral and body parts of a vehicle of a type required to be registered, the removal, alteration or substitution of which would tend to conceal the identity of the vehicle or substantially alter its appearance, model, type or mode of operation;

(17) "Established place of business" means the place actually occupied either continuously or at regular periods by a dealer or manufacturer where the books and records are kept and a large share of the business is transacted;

(18) "Explosives" means any chemical compound or mechanical mixture that is commonly used or intended for the purpose of producing an explosion and that contains any oxidizing and combustive units or other ingredients in those proportions, quantities or packing that an ignition by fire, by friction, by concussion, by percussion or by detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects or of destroying life or limb;

(19) "Farm tractor" means every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines and other implements of husbandry;

(20) "Flammable liquid" means any liquid that has a flash point of seventy degrees Fahrenheit (70 degrees F.), or less, as determined by a tagliabue or equivalent closed-cup test device;

(21) "Foreign vehicle" means every vehicle of a type required to be registered brought into this state from another state, territory or country other than in the ordinary course of business by or through a manufacturer or dealer and not registered in this state;

(22) "Golf cart" means a motor vehicle that is designed and manufactured for operation on a golf course for sporting or recreational purposes and equipped with safety belts installed for use in the left front and right front seats and that is not capable of exceeding speeds of twenty miles per hour (20 mph);

(23) "Gross weight" means the weight of a vehicle without load plus the weight of any load thereon;

(24) "Highway" means the entire width between the boundary lines of every way when any part thereto is open to the use of the public for purposes of vehicular travel;

(25) "Implement of husbandry" means every vehicle that is designed for agricultural purposes and exclusively used by the owner thereof in the conduct of the owner's agricultural operations;

(26) "Intersection" means:

(A) The area embraced within the prolongation or connection of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways of two (2) highways that join one another at, or approximately at, right angles, or the areas within which vehicles traveling upon different highways joining at any other angle may come in conflict; or

(B) Where a highway includes two (2) roadways thirty feet (30') or more apart, then every crossing of each roadway of that divided highway by an intersecting highway shall be regarded as a separate intersection. In the event the intersecting highway also includes two (2) roadways thirty feet (30') or more apart, then every crossing of two (2) roadways of such highways shall be regarded as a separate intersection;

(27) "Laned roadway" means a roadway which is divided into two (2) or more clearly marked lanes for vehicular traffic;

(28) "License to operate a vehicle" means any operator's or chauffeur's license, or any other license or permit to operate a motor vehicle issued under the laws of this state including:

(A) Any temporary license or instruction permit;

(B) The privilege of any person to drive a motor vehicle whether or not that person holds a valid license; and

(C) Any nonresident's operating privilege as defined in this section;

(29) "Local authorities" means every county, municipal and other local board or body having authority to enact ordinances or make regulations relating to traffic under the constitution and laws of this state;

(30) "Low speed vehicle" means any four-wheeled electric vehicle, excluding golf carts, whose top speed is greater than twenty miles per hour (20 mph) but not greater than twenty-five miles per hour (25 mph), including neighborhood vehicles. Low speed vehicles must comply with the safety standards in 49 CFR 571.500;

(31) "Manufacturer" means every person engaged in the business of constructing or assembling vehicles of a type required to be registered at an established place of business in this state;

(32) "Medium speed vehicle" means any four-wheeled electric or gasoline-powered vehicle, excluding golf carts, whose top speed is greater than thirty miles per hour (30 mph) but not more than thirty-five miles per hour (35 mph) and otherwise meets or exceeds the federal safety standards set forth in 49 CFR 571.500, except as otherwise provided in § 55-4-136;

(33) "Metal tire" means every tire the surface of which in contact with the highway is wholly or partly of metal or other hard, nonresilient material;

(34) "Motor vehicle" means every vehicle, including a low speed vehicle or a medium-speed vehicle that is self-propelled, excluding motorized bicycles, and every vehicle, including a low speed vehicle or a medium speed vehicle that is propelled by electric power obtained from overhead trolley wires, but not operated upon rails;

(35) "Motorcycle" means every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three (3) wheels in contact with the ground, including a vehicle that is fully enclosed, has three (3) wheels in contact with the ground, weighs less than one thousand five hundred pounds (1,500 lbs.), and has the capacity to maintain posted highway speed limits, excluding a tractor or motorized bicycle;

(36) "Motor-driven cycle" means every motorcycle, including every motor scooter, with a motor that produces not to exceed five (5) brake horsepower, or with a motor with a cylinder capacity not exceeding one hundred twenty-five cubic centimeters (125cc);

(37) "Motorized bicycle" means a vehicle with two (2) or three (3) wheels, an automatic transmission, and a motor with a cylinder capacity not exceeding fifty cubic centimeters (50cc) which produces no more than two (2) brake horsepower and is capable of propelling the vehicle at a maximum design speed of no more than thirty miles per hour (30 mph) on level ground. The operator of a motorized bicycle must be in possession of a valid operator's or chauffeur's license, and shall be subject to all applicable and practical rules of the road. A motorized bicycle may not be operated on a highway of the interstate and defense highway system, any similar limited access multilane divided highway, or upon sidewalks;

(38) "Official traffic-control devices" means all signs, signals, markings and devices not inconsistent with this chapter and chapter 10, parts 1-5 of this title placed or erected by authority of a public body or official having jurisdiction for the purpose of regulating, warning or guiding traffic;

(39) "Operator" means every person, other than a chauffeur, who drives or is in actual physical control of a motor vehicle upon a highway or who is exercising control over or steering a vehicle being towed by a motor vehicle;

(40) "Owner" means a person who holds the legal title of a vehicle, or in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof, with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then the conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of this chapter and chapter 10, parts 1-5 of this title;

(41) "Park," when prohibited, means the standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading;

(42) "Pedestrian" means any person afoot or using a motorized or non-motorized wheelchair;

(43) "Person" means every natural person, firm, copartnership, association or corporation;

(44) "Pneumatic tire" means every tire in which compressed air is designed to support the load;

(45) "Pole trailer" means every vehicle without motive power designed to be driven by another vehicle and attached to the towing vehicle by means of a reach or pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregularly shaped loads, such as poles, pipes or structural members capable, generally, of sustaining themselves as beams between the supporting connections;

(46) "Police officer" means every officer authorized to direct or regulate traffic or to make arrests for violations of traffic regulations;

(47) "Private road or driveway" means every way or place in private ownership and used for vehicular travel by the owner and those having express or implied permission from the owner, but not by other persons;

(48) "Railroad" means a carrier of persons or property upon cars, other than streetcars, operated upon stationary rails;

(49) "Railroad sign or signal" means any sign, signal or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train;

(50) "Railroad train" means a steam engine, electric or other motor, with or without cars coupled thereto, operated upon rails, except streetcars;

(51) "Residential district" means the territory contiguous to and including a highway not comprising a business district when the property on the highway for a distance of three hundred feet (300') or more is in the main improved with residences;

(52) "Right-of-way" means the privilege of the immediate use of the roadway;

(53) "Road tractor" means every motor vehicle designed and used for drawing other vehicles and not so constructed as to carry any load thereon either independently or any part of the weight of a vehicle or load so drawn;

(54) "Roadway" means that portion of a highway improved, designed or ordinarily used for vehicular travel, exclusive of the berm or shoulder. In the event a highway includes two (2) or more separate roadways, "roadway" refers to any such roadway separately but not to all such roadways collectively;

(55) "Safety zone" means the area or space officially set apart within a roadway for the exclusive use of pedestrians and that is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone;

(56) "School bus" means every motor vehicle owned by a public or governmental agency and operated for the transportation of children to or from school or privately owned and operated for compensation for the transportation of children to or from school;

(57) "Semitrailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that some part of its weight and that of its load rests upon or is carried by another vehicle;

(58) "Sidewalk" means that portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for use of pedestrians;

(59) "Solid tire" means every tire of rubber or other resilient material which does not depend upon compressed air for the support of the load;

(60) "Solid waste vehicle" means any vehicle engaged in the collecting and transporting of municipal solid waste as defined by § 68-211-802, or recyclable materials as defined by § 68-211-802;

(61) "Special mobile equipment" means every vehicle not designed or used primarily for the transportation of persons or property and incidentally operated or moved over the highways, including farm tractors, road construction or maintenance machinery, ditch-digging apparatus, well-boring apparatus and concrete mixers. The foregoing enumeration shall be deemed partial and shall not operate to exclude other vehicles that are within the general terms of this subdivision (61);

(62) "Specially constructed vehicle" means every vehicle of a type required to be registered not originally constructed under a distinctive name, make, model or type by a generally recognized manufacturer of vehicles and not materially altered from its original construction;

(63) "Stop," when required, means complete cessation from movement;

(64) "Stop line" means a white line placed generally in conformance with the Manual on Uniform Traffic Control Devices (MUTCD), as adopted by the department of transportation, denoting the point where an intersection begins;

(65) "Stopping" or "standing," when prohibited, means any stopping or standing of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic-control sign or signal;

(66) "Street" means the entire width between boundary lines of every way when any part thereof is open to the use of the public for purposes of vehicular travel;

(67) "Streetcar" means a car other than a railroad train for transporting persons or property and operated upon rails principally within a municipality;

(68) "Through highway" means every highway or portion of the highway at the entrance to which vehicular traffic from intersecting highways is required by law to stop before entering or crossing the same and when stop signs are erected as provided in this chapter. The department of transportation shall be authorized to designate through highways;

(69) "Trackless trolley coach" means every motor vehicle that is propelled by electric power obtained from overhead trolley wires but not operated upon rails;

(70) "Tractor" means any self-propelled vehicle designed or used as a traveling power plant or for drawing other vehicles, but having no provision for carrying loads independently;

(71) "Traffic" means pedestrians, ridden or herded animals, vehicles, streetcars and other conveyances either singly or together while using any highway for purposes of travel;

(72) "Traffic-control signal" means any device, whether manually, electrically or mechanically operated, by which traffic is alternately directed to stop and to proceed;

(73) "Trailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that no part of its weight rests upon the towing vehicle;

(74) "Truck" means every motor vehicle designed, used or maintained primarily for the transportation of property;

(75) "Truck tractor" means every motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn;

(76) "Urban district" means the territory contiguous to and including any street that is built up with structures devoted to business, industry or dwelling houses situated at intervals of less than one hundred feet (100') for a distance of one-quarter (1/4) mile or more; and

(77) "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a highway, excepting devices used exclusively upon stationary rails or tracks.



§ 55-8-102 - Provisions refer to vehicles upon highways -- Exceptions.

(a) The provisions of this chapter and chapter 10, parts 1-5 of this title, relating to the operation of vehicles, refer exclusively to the operation of vehicles upon highways, except where a different place is specifically referred to in a given section.

(b) (1) This chapter and chapter 10, parts 1-5 of this title apply to the operation of motor vehicles upon streets, roads, and highways within federal reservations or under federal ownership and control if the following conditions exist:

(A) The streets, roads or highways are generally open to public travel; and

(B) The federal agency owning or controlling the streets, roads, or highways enters into an agreement with the county and/or municipality in which the same are located.

(2) (A) Whenever an agreement is entered into pursuant to subdivision (b)(1)(B), the agreement shall describe the streets, roads and highways affected.

(B) The agreement shall be filed with the clerk of court having original jurisdiction to hear and decide violations of the traffic safety laws. Upon filing, the judge of the court may take judicial notice of the agreement.

(C) The streets, roads, and highways covered by the agreement shall be considered public streets, roads, and highways of the state for purposes of enforcement of this chapter or chapter 10, parts 1-5 of this title.



§ 55-8-103 - Required obedience to traffic laws -- Penalty.

It is unlawful and, unless otherwise declared in this chapter and chapter 10, parts 1-5 of this title with respect to particular offenses, it is a Class C misdemeanor, for any person to do any act forbidden or fail to perform any act required in this chapter and chapter 10 of this title.



§ 55-8-104 - Obedience to police officers.

(a) No person shall willfully fail or refuse to comply with any lawful order or direction of any police officer invested by law with authority to direct, control or regulate traffic.

(b) A violation of this section is a Class C misdemeanor.



§ 55-8-105 - Persons riding animals or driving animal-drawn vehicles.

Every person riding an animal or driving any animal-drawn vehicle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this chapter and chapter 10, parts 1-5 of this title, except those provisions of this chapter and chapter 10, parts 1-5 of this title that by their very nature can have no application.



§ 55-8-106 - Public officers and employees -- Exceptions.

The provisions of this chapter and chapter 10, parts 1-5 of this title applicable to drivers of vehicles upon the highways shall apply to the drivers of all vehicles owned or operated by the United States, this state or any county, city, town, district or any other political subdivision of the state, subject to specific exceptions as are set forth in this chapter and chapter 10, parts 1-5 of this title.



§ 55-8-107 - Persons working on highways -- Exceptions.

Unless specifically made applicable, the provisions of this chapter and chapter 10, parts 1-5 of this title, except those contained in § 55-10-205, shall not apply to persons, teams, motor vehicles and other equipment while actually engaged in work upon the surface of a highway or the adjacent right-of-way, but shall apply to these persons and vehicles when traveling to or from such work. This section shall not relieve the driver of a motor vehicle or equipment covered by this section from the duty to drive with due regard for the safety of all persons, all as provided by law.



§ 55-8-108 - Authorized emergency vehicles.

(a) The driver of an authorized emergency vehicle, when responding to an emergency call, or when in the pursuit of an actual or suspected violator of the law, or when responding to but not upon returning from a fire alarm, may exercise the privileges set forth in this section, but subject to the conditions stated in this section.

(b) (1) A driver of an authorized emergency vehicle operating the vehicle in accordance with subsection (a) may:

(A) Park or stand, notwithstanding other provisions of this chapter that regulate parking or standing;

(B) Proceed past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation;

(C) Exceed the speed limits so long as life or property is not thereby endangered; and

(D) Disregard regulations governing direction of movement or turning in specified directions.

(2) Subdivision (b)(1) shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons, nor shall subdivision (b)(1) protect the driver from the consequences of the driver's own reckless disregard for the safety of others.

(c) (1) The exemptions granted under subsection (b) to a driver of an authorized emergency vehicle shall only apply when the vehicle is making use of audible and visual signals meeting the requirements of the applicable laws of this state, except that while parked or standing, an authorized emergency vehicle shall only be required to make use of visual signals meeting the requirements of the applicable laws of this state.

(2) Nothing in this section shall be construed to prohibit the driver of an authorized emergency vehicle, while parked or standing, from making use of both audible and visual signals meeting the requirements of the applicable laws of this state, in the discretion of the driver.

(d) An authorized emergency vehicle operated as a police vehicle may be equipped with or display a red light only in combination with a blue light visible from in front of the vehicle.

(e) Notwithstanding the requirement of this section that drivers of authorized emergency vehicles exercise due regard for the safety of all persons, no municipality or county nor the state or any of its political subdivisions, nor their officers or employees, shall be liable for any injury proximately or indirectly caused to an actual or suspected violator of a law or ordinance who is fleeing pursuit by law enforcement personnel. The fact that law enforcement personnel pursue an actual or suspected violator of a law or ordinance who flees from pursuit shall not render the law enforcement personnel, or the employers of the law enforcement personnel, liable for injuries to a third party proximately caused by the fleeing party unless the conduct of the law enforcement personnel was negligent and that negligence was a proximate cause of the injuries to the third party.



§ 55-8-109 - Obedience to any required traffic-control device.

(a) The driver of any vehicle and the operator of any streetcar shall obey the instructions of any official traffic-control device applicable thereto placed in accordance with the provisions of this chapter and chapter 10, parts 1-5 of this title, unless otherwise directed by a traffic or police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in this chapter.

(b) (1) No provision of this chapter for which signs are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official sign is not in proper position and sufficiently legible to be seen by an ordinarily observant person.

(2) Whenever a particular section does not state that signs are required, that section shall be effective even though no signs are erected or in place.

(c) For purposes of this section, "traffic or police officer" means every officer authorized to direct or regulate traffic or to make arrests for violations of traffic regulations or a person licensed under title 62, chapter 35, who is retired in good standing from being a commissioned, POST-certified law enforcement officer and who has notified the chief law enforcement officer in the jurisdiction where the retired officer will be directing or regulating traffic at least twenty-four (24) hours in advance, or as soon as possible in the event of an emergency, prior to performing traffic control functions in such jurisdiction.

(d) A violation of this section is a Class C misdemeanor.



§ 55-8-110 - Traffic-control signals -- Inoperative signals with vehicle detection devices for motorcycles -- Right of way at signals inoperative due to mechanical failure or accident -- Inoperative signals with vehicle detection devices for bicycles.

(a) Whenever traffic is controlled by traffic-control signals exhibiting the words "Go," "Caution" or "Stop," or exhibiting different colored lights successively one (1) at a time, or with arrows, the following colors only shall be used and the terms and lights shall indicate and apply to drivers or vehicles and pedestrians as follows:

(1) Green alone or "Go":

(A) Vehicular traffic facing the signal may proceed straight through or turn right or left unless a sign at such place prohibits either turn. But vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time the signal is exhibited; and

(B) Pedestrians facing the signal may proceed across the roadway within any marked or unmarked crosswalk;

(2) Yellow alone or "Caution," when shown following the green or "Go" signal:

(A) Vehicular traffic facing the signal is warned that the red or "Stop" signal will be exhibited immediately thereafter and that vehicular traffic shall not enter or cross the intersection when the red or "Stop" signal is exhibited; and

(B) Pedestrians facing the signal are advised that there is insufficient time to cross the roadway, and any pedestrian then starting to cross shall yield the right-of-way to all vehicles;

(3) Red alone or "Stop":

(A) Vehicular traffic facing the signal shall stop before entering the crosswalk on the near side of the intersection or if there is a clearly marked stop line preceding the crosswalk, then before such stop line, but if there is neither a crosswalk nor a stop line, then before entering the intersection, and the vehicular traffic shall remain standing until green or "Go" is shown alone. A right turn on a red signal shall be permitted at all intersections within the state; provided, that the prospective turning car shall come to a full and complete stop before turning and that the turning car shall yield the right-of-way to pedestrians and cross traffic traveling in accordance with their traffic signal; provided, further, such turn will not endanger other traffic lawfully using the intersection. A right turn on red shall be permitted at all intersections, except those that are clearly marked by a "No Turns On Red" sign, which may be erected by the responsible municipal or county governments at intersections which they decide require no right turns on red in the interest of traffic safety;

(B) No pedestrian facing such signal shall enter the roadway unless entry can be made safely and without interfering with any vehicular traffic; and

(C) A left turn on a red or stop signal shall be permitted at all intersections within the state where a one-way street intersects with another one-way street moving in the same direction into which the left turn would be made from the original one-way street. Before making such a turn, the prospective turning car shall come to a full and complete stop and shall yield the right-of-way to pedestrians and cross traffic traveling in accordance with the traffic signal so as not to endanger traffic lawfully using the intersection. A left turn on red shall be permitted at any applicable intersection except those clearly marked by a "No Turn on Red" sign, which may be erected by the responsible municipal or county governments at intersections that these governments decide require no left turns on red in the interest of traffic safety;

(4) Red with green arrow:

(A) Vehicular traffic facing this signal may cautiously enter the intersection only to make the movement indicated by the arrow, but shall yield the right-of-way to pedestrians lawfully within a crosswalk and to other traffic lawfully using the intersection; and

(B) No pedestrian facing the signal shall enter the roadway unless entry can be made safely and without interfering with any vehicular traffic;

(5) In the event an official traffic-control signal is erected and maintained at a place other than an intersection, the provisions of this section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or before the stop line, but in the absence of any sign or stop line the stop shall be made at the signal;

(6) The operator of any streetcar shall obey the signals in subdivisions (a)(1)-(5) as applicable to vehicles;

(7) All electric highway, street and road vehicular traffic-control signals in Tennessee shall have a uniform arrangement of the colored lenses in the various signal faces of the signals, as follows: In each signal face, all red lenses in vertical signals shall be located above all yellow and green lenses, and in horizontal signals, to the left of all yellow and green lenses. Yellow lenses shall be located between any red lens or lenses and all other lenses; and

(8) Whenever in this state three-light traffic-control signals are used displaying successively green, yellow, and red lights for the direction of motorists and pedestrians, the minimum time exposure of the yellow light shall be three (3) seconds. Any state agency or any political subdivision of the state that installs, owns, operates, or maintains any such traffic-control signal light shall set or cause to be set the timing-control device for the signal light in compliance with this subdivision (a)(8). No state agency or any political subdivision of the state that installs, owns, operates, or maintains a traffic-control signal light in an intersection that employs a surveillance camera for the enforcement or monitoring of traffic violations shall reduce the time exposure of the yellow light at the intersection with the intended purpose of increasing the number of traffic violations.

(b) Notwithstanding any law to the contrary, the driver of a motorcycle approaching an intersection that is controlled by a traffic-control signal utilizing a vehicle detection device that is inoperative due to the size of the motorcycle shall come to a full and complete stop at the intersection and, after exercising due care as provided by law, may proceed with due caution when it is safe to do so. It is not a defense to a violation of § 55-8-109 that the driver of a motorcycle proceeded under the belief that a traffic-control signal utilized a vehicle detection device or was inoperative due to the size of the motorcycle when the signal did not utilize a vehicle detection device or that the device was not in fact inoperative due to the size of the motorcycle.

(c) The driver of any vehicle approaching an intersection that is controlled by a traffic-control signal that is inoperative because of mechanical failure or accident shall come to a full and complete stop at the intersection, and may proceed with due caution when it is safe to do so; provided, that if two (2) or more vehicles enter such an intersection from different directions at approximately the same time, after having come to full and complete stops, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right. A traffic-control signal shall not be considered inoperative if the signal is operating in flashing mode. If a signal is operating in flashing mode, it shall require obedience by vehicular traffic pursuant to § 55-8-112.

(d) Notwithstanding any law to the contrary, the rider of a bicycle approaching an intersection that is controlled by a traffic-control signal utilizing a vehicle detection device that is inoperative due to the size of the bicycle shall come to a full and complete stop at the intersection and, after exercising due care as provided by law, may proceed with due caution when it is safe to do so. It is not a defense to a violation of § 55-8-109 that the rider of a bicycle proceeded under the belief that a traffic-control signal utilized a vehicle detection device or was inoperative due to the size of the bicycle when the signal did not utilize a vehicle detection device or that the device was not in fact inoperative due to the size of the bicycle.

(e) It is not a violation of subdivision (a)(3), unless the front tires of a vehicle cross the stop line after the signal is red.



§ 55-8-111 - Pedestrian-control signals.

Whenever special pedestrian-control signals exhibiting the words "Walk" or "Wait" or "Don't Walk" are in place, these signals shall indicate as follows:

(1) Walk. Pedestrians facing the signals may proceed across the roadway in the direction of the signal and shall be given the right-of-way by the drivers of all vehicles; and

(2) Wait or Don't Walk. No pedestrian shall start to cross the roadway in the direction of the signal, but any pedestrian who has partially completed crossing on the walk signal shall proceed to a sidewalk or safety island while the wait signal is showing.



§ 55-8-112 - Flashing signals.

(a) Whenever an illuminated flashing red or yellow signal is used in a traffic sign or signal, it shall require obedience by vehicular traffic as follows:

(1) Flashing red (stop signal). When a red lens is illuminated with rapid intermittent flashes, and the light is clearly visible for a sufficient distance ahead to permit stopping, drivers of vehicles shall stop before entering the nearest crosswalk at an intersection or at a limit line when marked, or, if none, then before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign; and

(2) Flashing yellow (caution signal). When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past the signal only with caution.

(b) This section shall not apply at railroad grade crossings. Conduct of drivers of vehicles approaching railroad grade crossings shall be governed by the rules as set forth in § 55-8-145.



§ 55-8-113 - Display or sale of unauthorized signs, signals or markings.

(a) No person shall place, maintain or display upon or in view of any highway any unauthorized sign, signal, marking or device that purports to be or is an imitation of or resembles an official traffic control device or railroad sign or signal, or that attempts to direct the movement of traffic, or that hides from view or interferes with the effectiveness of any official traffic control device or any railroad sign or signal.

(b) No person shall sell or offer for sale any traffic control signal or device for use on any street, road, or highway in this state unless the device conforms to the requirements of this chapter.

(c) No person shall place or maintain nor shall any public authority permit upon any highway any traffic sign or signal bearing any commercial advertising.

(d) This section shall not be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs.

(e) Every prohibited sign, signal or marking is declared to be a public nuisance and the authority having jurisdiction over the highway is empowered to remove the sign, signal or marking or cause it to be removed without notice.

(f) A violation of this section is a Class C misdemeanor.



§ 55-8-114 - Interference with official traffic-control devices or railroad signs or signals.

(a) No person shall, without lawful authority, attempt to or in fact alter, deface, injure, knock down or remove any official traffic-control device or any railroad sign or signal or any inscription, shield or insignia or other part of the device, sign or signal.

(b) A violation of this section is a Class C misdemeanor.



§ 55-8-115 - Driving on right side of roadway -- Exceptions.

(a) Upon all roadways of sufficient width, a vehicle shall be driven upon the right half of the roadway, except as follows:

(1) When overtaking and passing another vehicle proceeding in the same direction under the rules governing such movement;

(2) When the right half of a roadway is closed to traffic while under construction or repair;

(3) Upon a roadway divided into three (3) marked lanes for traffic under the applicable rules thereon; or

(4) Upon a roadway designated and signposted for one-way traffic.

(b) Upon all roadways any vehicle proceeding at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic, or as close as practicable to the right-hand curb or edge of the roadway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.



§ 55-8-116 - Passing vehicles proceeding in opposite directions.

Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and upon roadways having width for not more than one (1) line of traffic in each direction, each driver shall give to the other at least one half (1/2) of the main-traveled portion of the roadway as nearly as possible.



§ 55-8-117 - Overtaking a vehicle on the left.

The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to those limitations, exceptions and special rules hereinafter stated:

(1) The driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle; and

(2) Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal and shall not increase the speed of the overtaken vehicle until completely passed by the overtaking vehicle.



§ 55-8-118 - When overtaking on the right is permitted.

(a) The driver of a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:

(1) When the vehicle overtaken is making or about to make a left turn;

(2) Upon a street or highway with unobstructed pavement not occupied by parked vehicles of sufficient width for two (2) or more lines of moving vehicles in each direction; and

(3) Upon a one-way street, or upon any roadway on which traffic is restricted to one (1) direction of movement, where the roadway is free from obstructions and of sufficient width for two (2) or more lines of moving vehicles.

(b) The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting that movement in safety. In no event shall the movement be made by driving off the pavement or main-traveled portion of the roadway.



§ 55-8-119 - Limitations on overtaking on the left.

No vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction, unless the left side is clearly visible and is free from oncoming traffic for a sufficient distance ahead to permit overtaking and passing to be completely made without interfering with the safe operation of any vehicle approaching from the opposite direction or any vehicle overtaken. In every event the overtaking vehicle must return to the right-hand side of the roadway before coming within one hundred feet (100') of any vehicle approaching from the opposite direction.



§ 55-8-120 - Further limitations on driving to left of center of roadway.

(a) No vehicle shall at any time be driven to the left side of the roadway under the following conditions:

(1) When approaching the crest of a grade or upon a curve in the highway where the driver's view is obstructed within three hundred feet (300') or such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

(2) When approaching within one hundred feet (100') of or traversing any intersection or railroad grade crossing; or

(3) When the view is obstructed upon approaching within one hundred feet (100') of any bridge, viaduct or tunnel.

(b) The limitations of subsection (a) shall not apply upon a one-way roadway.



§ 55-8-121 - No-passing zones.

The department of transportation is authorized to determine those portions of any highway where overtaking and passing or driving to the left of the roadway would be especially hazardous and may by appropriate signs or markings on the roadway indicate the beginning and end of those zones. When these signs or markings are in place and clearly visible to an ordinarily observant person, every driver of a vehicle shall obey the directions thereof.



§ 55-8-122 - One-way roads and rotary traffic islands.

(a) The department of transportation may designate any highway or any separate roadway under its jurisdiction for one-way traffic and shall erect appropriate signs giving notice thereof.

(b) Upon a roadway designated and signposted for one-way traffic, a vehicle shall be driven only in the direction designated.

(c) A vehicle passing around a rotary traffic island shall be driven only to the right of the island.



§ 55-8-123 - Driving on roadways laned for traffic.

Whenever any roadway has been divided into two (2) or more clearly marked lanes for traffic, the following rules, in addition to all others consistent with this section, shall apply:

(1) A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from that lane until the driver has first ascertained that the movement can be made with safety;

(2) Upon a roadway that is divided into three (3) lanes, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle where the roadway is clearly visible and the center lane is clear of traffic within a safe distance, or in preparation for a left turn or where the center lane is at the time allocated exclusively to traffic moving in the direction the vehicle is proceeding and is signposted to give notice of this allocation;

(3) Official signs may be erected directing slow-moving traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the roadway, and drivers of vehicles shall obey the directions of every such sign; and

(4) (A) Where passing is unsafe because of traffic in the opposite direction or other conditions, a slow-moving vehicle, including a passenger vehicle, behind which five (5) or more vehicles are formed in line, shall turn or pull off the roadway wherever sufficient area exists to do so safely, in order to permit vehicles following it to proceed. As used in this subdivision (4), a slow-moving vehicle is one which is proceeding at a rate of speed that is ten miles per hour (10 mph) or more below the lawful maximum speed for that particular roadway at that time.

(B) Any person failing to conform with subdivision (4)(A) shall receive a warning citation on first offense and be liable for a fine of twenty dollars ($20.00) on second offense, and fifty dollars ($50.00) on third and subsequent offenses.

(C) Subdivision (4)(A) shall not apply to funeral processions nor to school buses.



§ 55-8-124 - Following too closely.

(a) The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of the vehicles and the traffic upon and the condition of the highway.

(b) The driver of any motor truck or motor vehicle towing another vehicle when traveling upon a roadway outside of a business or residence district and which is following another motor truck or motor vehicle towing another vehicle shall, whenever conditions permit, leave sufficient space so that an overtaking vehicle may enter and occupy that space without danger, except that this shall not prevent a motor truck or motor vehicle towing another vehicle from overtaking and passing any like vehicle or other vehicle.

(c) Motor vehicles being driven upon any roadway outside of a business or residence district in a caravan or motorcade, whether or not towing other vehicles, shall be so operated as to allow sufficient space between each vehicle or combination of vehicles so as to enable any other vehicle to enter and occupy the space without danger. This subsection (c) does not apply to funeral processions.

(d) No motor truck of more than one and one-half ton rated capacity shall approach any other motor truck of like or greater capacity proceeding in the same direction on any of the highways of this state without the corporate limits of any municipality at a distance nearer than three hundred feet (300'), except in overtaking and passing such other trucks, or unless one (1) or both of these trucks have come to a stop or except in rendering assistance to a disabled or partly disabled truck.

(e) A violation of this section is a Class C misdemeanor.



§ 55-8-125 - Driving on divided highways.

Whenever any highway has been divided into two (2) roadways by leaving an intervening space or by a physical barrier or clearly indicated dividing section so constructed as to impede vehicular traffic, every vehicle shall be driven only upon the right-hand roadway and no vehicle shall be driven over, across, or within any dividing space, barrier or section, except through an opening in the physical barrier or dividing section or space or at a cross-over or intersection established by public authority.



§ 55-8-126 - Restricted access.

(a) No person shall drive a vehicle onto or from any controlled-access roadway except at entrances and exits that are established by public authority.

(b) A violation of this section is a Class C misdemeanor.



§ 55-8-127 - Restrictions on use of controlled-access roadway.

(a) The department of transportation and local authorities may, with respect to any controlled-access roadway under their respective jurisdictions, prohibit the use of that roadway by pedestrians, bicycles or other nonmotorized traffic or by any person operating a motor-driven cycle.

(b) The department or the local authority adopting any such prohibitory regulation shall erect and maintain official signs on the controlled-access roadway on which the regulations are applicable, and when the signs are erected, a person who disobeys the restrictions stated on the signs commits a Class C misdemeanor.



§ 55-8-128 - Vehicle approaching or entering intersection.

(a) The driver of a vehicle approaching an intersection shall yield the right-of-way to a vehicle which has entered the intersection from a different highway or drive.

(b) When two (2) vehicles enter an intersection from different highways or drives at approximately the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

(c) The right-of-way rules declared in subsections (a) and (b) are modified at through highways and otherwise as hereinafter stated in this chapter and chapter 10, parts 1-5 of this title.

(d) As used in this section:

(1) "Drive" means any way that is open to the use of the public for purposes of vehicular travel and that leads into or from premises that are generally frequented by the public at large; and

(2) "Intersection" includes the area within which vehicles traveling upon a highway and a drive that join one another at any angle may come in conflict.



§ 55-8-129 - Vehicle turning left at intersection.

(a) The driver of a vehicle within an intersection intending to turn to the left shall yield the right-of-way to any vehicle approaching from the opposite direction which is within the intersection or so close thereto as to constitute an immediate hazard, but the driver, having so yielded and having given a signal when and as required by this chapter, may make the left turn, and the drivers of all other vehicles approaching the intersection from the opposite direction shall yield the right-of-way to the vehicle making the left turn.

(b) As used in this section, "drive" and "intersection" have the same meanings as defined in § 55-8-128.



§ 55-8-130 - Vehicle entering through highway or stop intersection.

(a) The driver of a vehicle shall stop as required by § 55-8-149 at the entrance to a through highway and shall yield the right-of-way to other vehicles which have entered the intersection from the through highway or which are approaching so closely on the through highway as to constitute an immediate hazard, but the driver having so yielded may proceed, and the drivers of all other vehicles approaching the intersection on the through highway shall yield the right-of-way to the vehicle so proceeding into or across the through highway.

(b) The driver of a vehicle shall likewise stop in obedience to a stop sign as required herein at an intersection where a stop sign is erected at one (1) or more entrances thereto although not a part of a through highway and shall proceed cautiously, yielding to vehicles not so obliged to stop which are within the intersection or approaching so closely as to constitute an immediate hazard, but may then proceed.

(c) (1) The driver of a vehicle who is faced with a yield sign at the entrance to a through highway, drive, or other public roadway is not necessarily required to stop, but is required to exercise caution in entering the highway, drive, or other roadway and to yield the right-of-way to other vehicles which have entered the intersection from the highway, drive, or other roadway, or which are approaching so closely on the highway, drive, or other roadway as to constitute an immediate hazard, and the driver having so yielded may proceed when the way is clear.

(2) Where there is provided more than one (1) lane for vehicular traffic entering a through highway, drive, or other public roadway, if one (1) or more lanes at the entrance are designated a yield lane by an appropriate marker, this subsection (c) shall control the movement of traffic in any lane so marked with a yield sign, even though traffic in other lanes may be controlled by an electrical signal device or other signs, signals, markings or controls.

(d) As used in this section, "drive" and "intersection" have the same meanings as defined in § 55-8-128.



§ 55-8-131 - Vehicle entering highway from drive, private road, or private driveway.

The driver of a vehicle about to enter or cross a highway from a drive, private road, or private driveway shall yield the right-of-way to all vehicles approaching on the highway. As used in this section, "drive" has the same meaning as defined in § 55-8-128.



§ 55-8-132 - Operation of vehicles and streetcars on approach of emergency vehicle and when approaching certain stationary vehicles.

(a) Upon the immediate approach of an authorized emergency vehicle making use of audible and visual signals meeting the requirements of the applicable laws of this state, or of a police vehicle properly and lawfully making use of an audible signal only:

(1) The driver of every other vehicle shall yield the right-of-way and shall immediately drive to a position parallel to, and as close as possible to, the right-hand edge or curb of the roadway clear of any intersection, and shall stop and remain in that position until the authorized emergency vehicle has passed, except when otherwise directed by a police officer; and

(2) Upon the approach of an authorized emergency vehicle, as stated above, the operator of every streetcar shall immediately stop the streetcar clear of any intersection and keep it in that position until the authorized emergency vehicle has passed, except when otherwise directed by a police officer.

(b) Upon approaching a stationary authorized emergency vehicle, when the vehicle is giving a signal by use of flashing lights, a person who drives an approaching vehicle shall:

(1) Proceeding with due caution, yield the right-of-way by making a lane change into a lane not adjacent to that of the authorized emergency vehicle, if possible with due regard to safety and traffic conditions, if on a highway having at least four (4) lanes with not less than two (2) lanes proceeding in the same direction as the approaching vehicle; or

(2) Proceeding with due caution, reduce the speed of the vehicle, maintaining a safe speed for road conditions, if changing lanes would be impossible or unsafe.

(c) Upon approaching a stationary recovery vehicle, highway maintenance vehicle, solid waste vehicle, or utility service vehicle, when the vehicle is giving a signal by use of authorized flashing lights, a person who drives an approaching vehicle shall:

(1) Proceeding with due caution, yield the right-of-way by making a lane change into a lane not adjacent to the stationary recovery vehicle, highway maintenance vehicle, solid waste vehicle, or utility service vehicle if possible with due regard to safety and traffic conditions, if on a highway having at least four (4) lanes with not less than two (2) lanes proceeding in the same direction as the approaching vehicle; or

(2) Proceeding with due caution, reduce the speed of the vehicle, maintaining a safe speed for road conditions, if changing lanes would be impossible or unsafe.

(d) For the purpose of this section unless the context otherwise requires:

(1) "Highway maintenance vehicle" means a vehicle used for the maintenance of highways and roadways in this state and is:

(A) Owned or operated by the department of transportation, a county, a municipality or other political subdivision of this state; or,

(B) Owned or operated by a contractor under contract with the department of transportation, a county, a municipality or other political subdivision of this state;

(2) "Recovery vehicle" means a truck that is specifically designed for towing a disabled vehicle or a combination of vehicles; and

(3) "Utility" means any person, municipality, county, metropolitan government, electric cooperative, telephone cooperative, board, commission, district or any entity created or authorized by public act, private act, or general law to provide electricity, natural gas, water, waste water services, telephone services, or any combination thereof, for sale to consumers in any particular service area.

(e) (1) The first violation of this section is a Class B misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or imprisonment not longer than thirty (30) days, or both.

(2) A second violation of this section is a Class B misdemeanor punishable by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).

(3) A third or subsequent violation of this section is a Class A misdemeanor punishable by a fine of not less than one thousand dollars ($1,000).

(f) This section shall not operate to relieve the driver of an authorized emergency vehicle, a recovery vehicle, solid waste vehicle, or a highway maintenance vehicle from the duty to operate the vehicle with due regard for the safety of all persons using the highway.

(g) (1) A person violating this section may also be prosecuted and convicted for the offense of:

(A) The Class E felony of criminally negligent homicide under § 39-13-212, if the conduct giving rise to the violation of this section is criminally negligent, as defined in § 39-11-302(d), and results in the death of another;

(B) The Class D felony of reckless homicide under § 39-13-215, if the conduct giving rise to the violation of this section is reckless, as defined in § 39-11-302(c), and results in the killing of another; and

(C) The Class C felony of vehicular homicide under § 39-13-213, if the conduct giving rise to the violation of this section is reckless, as defined in § 39-11-302(c), proximately results in the killing of another and the conduct created a substantial risk of death to another.

(2) Nothing in subdivision (g)(1) shall be construed as precluding a person who violates this section from being prosecuted and convicted under any other applicable offense.



§ 55-8-133 - Pedestrians subject to traffic regulations.

(a) Pedestrians shall be subject to traffic-control signals at intersections as provided in § 55-8-110, and at all other places, pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in this chapter and chapter 10, parts 1-5 of this title.

(b) Local authorities are empowered to require by ordinances that pedestrians strictly comply with the directions of any official traffic-control signal and may by ordinance prohibit pedestrians from crossing any roadway in a business district or any designated highways except in a crosswalk.



§ 55-8-134 - Pedestrians' right-of-way in crosswalks.

(a) (1) Unless in a marked school zone when a warning flasher or flashers are in operation, when traffic-control signals are not in place or not in operation, the driver of a vehicle shall yield the right-of-way, slowing down or stopping if need be to so yield, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger.

(2) When in a marked school zone when a warning flasher or flashers are in operation, the driver of a vehicle shall stop to yield the right-of-way to a pedestrian crossing the roadway within a marked crosswalk or at an intersection with no marked crosswalk. The driver shall remain stopped until the pedestrian has crossed the roadway on which the vehicle is stopped.

(b) No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close that it is impossible for the driver to yield.

(c) Subsection (a) does not apply under the conditions stated in § 55-8-135(b).

(d) Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass the stopped vehicle.



§ 55-8-135 - Crossing at other than crosswalks.

(a) Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.

(b) Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.

(c) Between adjacent intersections at which traffic-control signals are in operation pedestrians shall not cross at any place except in a marked crosswalk.



§ 55-8-136 - Drivers to exercise due care.

(a) Notwithstanding the foregoing provisions of this chapter, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian upon any roadway, and shall give warning by sounding the horn when necessary, and shall exercise proper precaution upon observing any child or any confused or incapacitated person upon a roadway.

(b) Notwithstanding any speed limit or zone in effect at the time, or right-of-way rules that may be applicable, every driver of a vehicle shall exercise due care by operating the vehicle at a safe speed, by maintaining a safe lookout, by keeping the vehicle under proper control and by devoting full time and attention to operating the vehicle, under the existing circumstances as necessary in order to be able to see and to avoid endangering life, limb or property and to see and avoid colliding with any other vehicle or person, or any road sign, guard rail or any fixed object either legally using or legally parked or legally placed, upon any roadway, within or beside the roadway right-of-way including, but not limited to, any adjacent sidewalk, bicycle lane, shoulder or berm.

(c) A violation of this section is a Class C misdemeanor.



§ 55-8-137 - Pedestrians to use right half of crosswalks.

Pedestrians shall move, whenever practicable, upon the right half of crosswalks.



§ 55-8-138 - Pedestrians on roadways.

(a) Except as provided in this section, where sidewalks are provided, it is unlawful for any pedestrian to walk or use a wheelchair along and upon an adjacent roadway.

(b) Where sidewalks are not provided or are obstructed, any pedestrian walking along and upon a highway shall, when practicable, walk only on the left side of the roadway or its shoulder facing traffic that may approach from the opposite direction.

(c) Where sidewalks are not provided, are obstructed or are not wheelchair accessible, any person using a wheelchair along and upon a highway shall, when practicable, use the wheelchair on the left side of the roadway or its shoulder facing traffic that may approach from the opposite direction; provided, that a person using a wheelchair along and upon a highway may use the wheelchair on the right side of the roadway or its shoulder if it is convenient or reasonably necessary for travel by the person.

(d) A violation of this section is a Class C misdemeanor.



§ 55-8-139 - Pedestrians soliciting rides or business.

(a) No person shall stand in a roadway for the purpose of soliciting a ride or employment from the occupant of any vehicle.

(b) No person shall stand on or in proximity to a street or highway for the purpose of soliciting the watching or guarding of any vehicle while parked or about to be parked on a street or highway.

(c) A violation of this section is a Class C misdemeanor.



§ 55-8-140 - Required position and method of turning at intersections.

The driver of a vehicle intending to turn at an intersection shall do so as follows:

(1) Right Turns. Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway;

(2) Left Turns on Two-way Roadways. At any intersection where traffic is permitted to move in both directions on each roadway entering the intersection, an approach for a left turn shall be made in that portion of the right half of the roadway nearest the center line thereof and by passing to the right of the center line where it enters the intersection, and after entering the intersection the left turn shall be made so as to leave the intersection to the right of the center line of the roadway being entered. Whenever practicable, the left turn shall be made in that portion of the intersection to the left of the center of the intersection;

(3) Left Turns on Other Than Two-way Roadways. At any intersection where traffic is restricted to one (1) direction on one (1) or more of the roadways, the driver of a vehicle intending to turn left at any such intersection shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of the driver's vehicle, and after entering the intersection, the left turn shall be made so as to leave the intersection, as nearly as practicable, in the left-hand lane lawfully available to traffic moving in that direction upon the roadway being entered;

(4) Local Instructions. Local authorities in their respective jurisdictions may cause markers, buttons or signs to be placed within or adjacent to intersections and thereby require and direct that a different course from that specified in this section be traveled by vehicles turning at an intersection, and when markers, buttons or signs are so placed, no driver of a vehicle shall turn a vehicle at an intersection other than as directed and required by those markers, buttons or signs; and

(5) Two-way Left Turn Lanes. Where a special lane for making left turns by drivers proceeding in opposite directions has been established:

(A) A left turn shall not be made from any other lane unless a vehicle cannot safely enter the turn lane;

(B) A vehicle shall not be driven in the left turn lane except when preparing for or making a left turn from or into the roadway;

(C) A vehicle shall not use the left turn lane solely for the purpose of passing another vehicle;

(D) A vehicle shall not enter a left turn lane more than a safe distance from the point of the intended turn;

(E) When any vehicle enters the turn lane, no other vehicle proceeding in an opposite direction shall enter that turn lane if that entrance would prohibit the vehicle already in the lane from making the intended turn; and

(F) When vehicles enter the turn lane proceeding in opposite directions, the first vehicle to enter the lane shall have the right-of-way.



§ 55-8-141 - Turning on curve or crest of grade prohibited -- Penalty.

(a) No vehicle shall be turned so as to proceed in the opposite direction upon any curve, or upon the approach to or near the crest of a grade, where the vehicle cannot be seen by the driver of any other vehicle approaching from either direction within five hundred feet (500').

(b) A violation of this section is a Class C misdemeanor.



§ 55-8-142 - Turning movements -- Signal for stop or decrease in speed.

(a) No person shall turn a vehicle at an intersection unless the vehicle is in proper position upon the roadway as required in § 55-8-140, or turn a vehicle to enter a private road or driveway, or otherwise turn a vehicle from a direct course or move right or left upon a roadway, unless and until this movement can be made with reasonable safety. No person shall so turn any vehicle without giving an appropriate signal in the manner provided in §§ 55-8-143 and 55-8-144 in the event any other traffic may be affected by this movement.

(b) No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided herein to the driver of any vehicle immediately to the rear when there is opportunity to give this signal.



§ 55-8-143 - Signals for turns.

(a) Every driver who intends to start, stop or turn, or partly turn from a direct line, shall first see that that movement can be made in safety, and whenever the operation of any other vehicle may be affected by such movement, shall give a signal required in this section, plainly visible to the driver of the other vehicle of the intention to make such movement.

(b) The signal required in this section shall be given by means of the hand and arm, or by some mechanical or electrical device approved by the department of safety, in the manner specified in this section. Whenever the signal is given by means of the hand and arm, the driver shall indicate the intention to start, stop, or turn, or partly turn, by extending the hand and arm from and beyond the left side of the vehicle, in the following manner:

(1) For left turn, or to pull to the left, the arm shall be extended in a horizontal position straight from and level with the shoulder;

(2) For right turn, or pull to the right, the arm shall be extended upward; and

(3) For slowing down or to stop, the arm shall be extended downward.

(c) These signals shall be given continuously for a distance of at least fifty feet (50') before stopping, turning, partly turning, or materially altering the course of the vehicle.

(d) Drivers having once given a hand, electrical or mechanical device signal, must continue the course thus indicated, unless they alter the original signal and take care that drivers of vehicles and pedestrians have seen and are aware of the change.

(e) Drivers receiving a signal from another driver shall keep their vehicles under complete control and shall be able to avoid an accident resulting from a misunderstanding of the signal.

(f) Drivers of vehicles, standing or stopped at the curb or edge before moving these vehicles, shall give signals of their intention to move into traffic, as provided in this section, before turning in the direction the vehicle shall proceed from the curb.



§ 55-8-144 - Signals by hand and arm or signal device.

(a) Any stop or turn signal required by this chapter shall be given either by means of the hand and arm or by a signal lamp or lamps or mechanical signal device approved by the department of safety as provided in § 55-8-143, except as otherwise provided in subsection (b).

(b) Any motor vehicle in use on a highway shall be equipped with, and required signal shall be given by, a signal lamp or lamps or mechanical signal device approved by the department when the distance from the center of the top of the steering post to the left outside limit of the body, cab or load of the motor vehicle exceeds twenty-four inches (24''), or when the distance from the center of the top of the steering post to the rear limit of the body or load thereof exceeds fourteen feet (14'). The latter measurement shall apply to any single vehicle, also to any combination of vehicles.



§ 55-8-145 - Obedience to signal indicating approach of train or other on-track equipment -- Penalty.

(a) Whenever any person driving a vehicle approaches a railroad grade crossing under any of the circumstances stated in this section, the driver of the vehicle shall stop within fifty feet (50') but not less than fifteen feet (15') from the nearest rail of the railroad, and shall not proceed until that driver can do so safely. These requirements shall apply when:

(1) A clearly visible electric or mechanical signal device gives warning of the immediate approach of a railroad train or other on-track equipment, which shall mean any self-propelled machinery or vehicle traveling on a railroad track;

(2) A crossing gate is lowered or when a human flagger gives or continues to give a signal of the approach or passage of a railroad train or other on-track equipment;

(3) A railroad train or other on-track equipment approaching within approximately one thousand five hundred feet (1,500') of the highway crossing emits a signal audible from such distance and the railroad train or other on-track equipment, by reason of its speed or nearness to the crossing, is an immediate hazard; or

(4) An approaching railroad train or other on-track equipment is plainly visible and is in hazardous proximity to the crossing.

(b) No person shall drive any vehicle through, around or under any crossing gate or barrier at a railroad crossing while the gate or barrier is closed or is being opened or closed.

(c) A violation of this section is a Class C misdemeanor.



§ 55-8-146 - All vehicles must stop at certain railroad grade crossings -- Statutes not to affect common law right of recovery -- Penalty.

(a) The department of transportation, and local authorities, with the approval of the department, are authorized to designate particularly dangerous highway grade crossings of railroads and to erect stop signs at those locations. When stop signs are erected, the driver of any vehicle shall stop within fifty feet (50') but not less than fifteen feet (15') from the nearest rail of the railroad and shall proceed only upon exercising due care.

(b) None of the provisions of §§ 55-8-145 -- 55-8-147 shall be construed as abridging or in any way affecting the common law right of recovery of litigants in damage suits that may be pending or brought against any railroad company or other common carrier.

(c) A violation of this section is a Class C misdemeanor.



§ 55-8-147 - Certain vehicles must stop at all railroad grade crossings.

(a) The driver of any motor vehicle carrying passengers for hire, or of any school bus whether or not the school bus is carrying any school child, or of any vehicle carrying explosive substances or flammable liquids as a cargo or part of a cargo, before crossing at grade any track or tracks of a railroad, shall stop the vehicle within fifty feet (50') but not less than fifteen feet (15') from the nearest rail of the railroad, and while so stopped shall listen and look in both directions along the track for any approaching train, and for signals indicating the approach of a train, except as provided in this section, and shall not proceed until the driver can do so safely. After stopping as required in this section and upon proceeding when it is safe to do so, the driver of any such vehicle shall cross only in such gear of the vehicle that there will be no necessity for changing gears while traversing the crossing and the driver shall not shift gears while crossing the track or tracks.

(b) No stop need be made at any crossing where a police officer or a traffic-control signal directs traffic to proceed.

(c) A violation of subsection (a) is a Class B misdemeanor.



§ 55-8-148 - Moving heavy equipment at railroad grade crossings.

(a) No person shall operate or move any crawler-type tractor, steam shovel, derrick, roller, or any equipment or structure having a normal operating speed of ten (10) or less miles per hour or a vertical body or load clearance of less than one-half inch (1/2'') per foot of the distance between any two (2) adjacent axles or in any event of less than nine inches (9''), measured above the level surface of a roadway, upon or across any tracks at a railroad grade crossing without first complying with this section.

(b) Before making any such crossing, the person operating or moving the vehicle or equipment described in subsection (a) shall first stop the same not less than fifteen feet (15') nor more than fifty feet (50') from the nearest rail of such railroad, and while so stopped shall listen and look in both directions along the track for any approaching train and for signals indicating the approach of a train, and shall not proceed until the crossing can be made safely.

(c) No such crossing shall be made when warning is given by automatic signal or crossing gates or a flagger or otherwise of the immediate approach of a railroad train or car. If a flagger is provided by the railroad, movement over the crossing shall be made under the flagger's direction.



§ 55-8-149 - Requirements for stop signs -- Vehicles and streetcars must stop at stop signs -- Penalty.

(a) Every stop sign shall bear the word "Stop" in letters not less than eight inches (8'') in height and the sign shall at nighttime be rendered luminous by steady or flashing internal illumination, or by a fixed floodlight projected on the face of the sign, or by efficient reflecting elements on the face of the sign.

(b) Every stop sign shall be erected as near as practicable to the nearest line of the crosswalk on the near side of the intersection or, if there is no crosswalk, then as close as practicable to the nearest line of the roadway.

(c) Every driver of a vehicle and every operator of a streetcar approaching a stop sign shall stop before entering the crosswalk on the near side of the intersection, or in the event there is no crosswalk, shall stop at a clearly marked stop line, but if none, then at the point nearest the intersecting roadway where the driver or operator has a view of approaching traffic on the intersecting roadway before entering the intersection, except when directed to proceed by a police officer or traffic control signal.

(d) A violation of this section is a Class C misdemeanor.



§ 55-8-150 - Emerging from alley, driveway or building.

The driver of a vehicle within a business or residence district emerging from an alley, driveway or building shall stop the vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across any alleyway or driveway, and shall yield the right-of-way to any pedestrian as may be necessary to avoid collision, and upon entering the roadway shall yield the right-of-way to all vehicles approaching on the roadway.



§ 55-8-151 - Overtaking and passing school, youth or church bus -- Markings -- Discharging passengers -- Penalties.

(a) (1) The driver of a vehicle upon a highway, upon meeting or overtaking from either direction any school bus that has stopped on the highway for the purpose of receiving or discharging any school children, shall stop the vehicle before reaching the school bus, and the driver shall not proceed until the school bus resumes motion or is signaled by the school bus driver to proceed or the visual signals are no longer actuated. Subsection (a) shall also apply to a school bus with lights flashing and stop sign extended and marked in accordance with this subsection (a) that is stopped upon property owned, operated, or used by a school or educational institution, if the bus is stopped for the purpose of receiving or discharging any school children outside a protected loading zone.

(2) All motor vehicles used in transporting school children to and from school in this state are required to be distinctly marked "School Bus" on the front and rear thereof in letters of not less than six inches (6'') in height, and so plainly written or printed and so arranged as to be legible to persons approaching the school bus, whether traveling in the same or opposite direction.

(3) (A) The driver of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a school bus that is on a different roadway or when upon a controlled-access highway and the school bus is stopped in a loading zone that is a part of or adjacent to the highway and where pedestrians are not permitted to cross the roadway.

(B) For the purpose of this subsection (a), "separate roadways" means roadways divided by an intervening space that is not suitable to vehicular traffic.

(4) Except as otherwise provided by subdivisions (a)(1)-(3), the school bus driver is required to stop the school bus on the right-hand side of the road or highway, and the driver shall cause the bus to remain stationary and the visual stop signs on the bus actuated, until all school children who should be discharged from the bus have been so discharged and until all children whose destination causes them to cross the road or highway at that place have negotiated the crossing.

(5) (A) It is a Class C misdemeanor for any person to fail to comply with any provision of this subsection (a) other than the requirement that a motor vehicle stop upon approaching a school bus.

(B) It is a Class A misdemeanor punishable only by a fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000) for any person to fail to comply with the provision of this subsection (a) requiring a motor vehicle to stop upon approaching a school bus.

(6) Subdivisions (a)(1)-(5) shall not be applicable to the vehicles of street railway companies, as defined in § 65-16-101 [repealed], while those vehicles are being used for the transportation of school children within a municipality or its environs in the area over which a municipality or a municipal regulatory agency has regulatory jurisdiction under § 65-16-101 [repealed].

(b) Local education agencies (LEAs) are authorized to display a sticker on the rear of school buses directing drivers to remain at a distance of at least one hundred feet (100') while the bus is in motion, except when lawfully overtaking and passing the school bus. The department of safety shall develop uniform standards for the stickers.

(c) (1) (A) The driver of a vehicle on a highway upon meeting or overtaking from either direction any church bus which has stopped on the highway for the purpose of receiving or discharging passengers shall stop the vehicle before reaching the church bus, and the driver shall not proceed until the church bus resumes motion or is signaled by the church bus driver to proceed or the visual signals on the bus are no longer actuated.

(B) This subsection (c) shall not apply unless the church bus has the same type of safety equipment indicating the bus has stopped as is required for school buses.

(2) All motor vehicles used in transporting passengers to and from churches in this state are required to be distinctly marked "Church Bus" on the front and rear thereof in letters of not less than six inches (6'') in height and so plainly written or printed and so arranged as to be legible to persons approaching the church bus, whether traveling in the same or the opposite direction.

(3) (A) The driver of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a church bus which is on a different roadway or when upon a controlled access highway and the church bus is stopped in a loading zone that is a part of or adjacent to the highway and where pedestrians are not permitted to cross the roadway.

(B) For the purpose of subdivision (c)(3)(A), "separate roadways" means roadways divided by an intervening space that is not suitable to vehicular traffic.

(4) Except as otherwise provided by this subsection (c), the church bus driver is required to stop the church bus on the right-hand side of the road or highway, and the driver shall cause the bus to remain stationary and the visual stop signs on the bus actuated until all passengers who should be discharged from the bus have been so discharged and until all passengers whose destination causes them to cross the road or highway at that place have negotiated the crossing.

(5) Any person failing to comply with the requirements of this subsection (c), requiring motor vehicles to stop upon approaching church buses, or violating any of the provisions of this subsection (c), commits a Class C misdemeanor.

(d) (1) (A) The driver of a vehicle on a highway upon meeting or overtaking from either direction any youth bus that has stopped on the highway for the purpose of receiving or discharging passengers shall stop the vehicle before reaching the youth bus, and the driver shall not proceed until the youth bus resumes motion or is signaled by the youth bus driver to proceed or the visual signals on the bus are no longer actuated.

(B) Subdivision (d)(1)(A) shall not apply unless the youth bus has the same type of safety equipment indicating the bus has stopped as is required for school buses.

(2) All motor vehicles owned by corporations or organizations used in transporting child passengers to and from child care centers in this state or to and from the activities of religious, charitable, scientific, educational, youth service or athletic institutions or organizations are required to be distinctly marked "Youth Bus" on the front and rear thereof in letters of not less than six inches (6'') in height and so plainly written or printed and so arranged as to be legible to persons approaching such youth bus, whether traveling in the same or the opposite direction.

(3) (A) The driver of a vehicle upon a highway with separate roadways needs not stop upon meeting or passing a youth bus that is on a different roadway or when upon a controlled access highway and the youth bus is stopped in a loading zone that is a part of or adjacent to such highway and where pedestrians are not permitted to cross the roadway.

(B) For the purpose of subdivision (d)(3)(A), "separate roadways" means roadways divided by an intervening space that is not suitable to vehicular traffic.

(4) Except as otherwise provided by this subsection (d), the youth bus driver is required to stop the youth bus on the right-hand side of the road or highway, and the driver shall cause the bus to remain stationary and the visual stop signs on the bus actuated until all passengers who should be discharged from the bus have been so discharged and until all passengers whose destination causes them to cross the road or highway at that place have negotiated the crossing.

(5) Any person failing to comply with the requirements of this subsection (d), requiring motor vehicles to stop upon approaching youth buses, or violating any of the provisions of this subsection (d), commits a Class C misdemeanor.

(6) For purposes of this subsection (d), a "youth bus" means a motor vehicle designed for carrying not less than fifteen (15) passengers and used for the transportation of persons.



§ 55-8-152 - Speed limits -- Penalties.

(a) Except as provided in subsection (c), it is unlawful for any person to operate or drive a motor vehicle upon any highway or public road of this state in excess of sixty-five miles per hour (65 mph).

(b) "Truck," as used in this section, means any motor vehicle of one and one-half (1 1/2) ton rated capacity or more.

(c) On all controlled-access highways with four (4) or more lanes, which are designated as being on the state system of highways or the state system of interstate highways, it is unlawful for any person to operate or drive a motor vehicle or a truck at a rate of speed in excess of seventy miles per hour (70 mph). In the left-hand lane of all controlled-access highways with four (4) or more lanes, which are designated as being on the state system of highways or the state system of interstate highways, it is unlawful for any person to operate or drive a motor vehicle at a rate of speed less than fifty-five miles per hour (55 mph).

(d) (1) (A) Except as provided for certain counties in subdivision (d)(2), counties and municipalities are authorized to establish special speed limits upon any highway or public road of this state within their jurisdiction, except at school entrances and exits to and from controlled access highways on the system of state highways, which is adjacent to school grounds that are devoted primarily to normal school day activity. Such speed limit shall be enacted based on an engineering investigation, shall not be less than fifteen miles per hour (15 mph) and shall be in effect only when proper signs are posted with a warning flasher or flashers in operation and only while children are actually present.

(B) In any county or municipality where the local legislative body does not establish special speed limits as provided for above, any person who shall drive at a speed exceeding fifteen miles per hour (15 mph) when passing a school during a recess period when a warning flasher or flashers are in operation, or during a period of ninety (90) minutes before the opening hour of a school or a period of ninety (90) minutes after the closing hour of a school, while children are actually going to or leaving school, shall be prima facie guilty of reckless driving.

(C) The department of transportation has the authority to establish such special speed limits at school entrances and exits to and from controlled access highways on the system of state highways.

(2) In counties of not less than forty-three thousand seven hundred (43,700) nor more than forty-three thousand eight hundred (43,800) and counties of not less than one hundred forty-three thousand (143,000) nor more than one hundred forty-five thousand (145,000) and counties of not less than four hundred seventy-seven thousand eight hundred (477,800) nor more than four hundred seventy-seven thousand nine hundred (477,900), according to the 1980 federal census or any subsequent federal census, counties and municipalities are authorized to establish special speed limits upon any highway or public road of this state within their jurisdiction, except at school entrances and exits to and from controlled access highways on the system of state highways, which is adjacent to or within one-fourth (1/4) mile of school grounds that are devoted to normal school day activities. Such speed limit shall be enacted based on an engineering investigation and shall not be less than fifteen miles per hour (15 mph) and shall be in effect only when proper signs are posted with a warning flasher or flashers in operation. In any county or municipality where the local legislative body does not establish special speed limits as provided for above, any person who drives at a speed exceeding fifteen miles per hour (15 mph) when passing a school during a recess period when a warning flasher or flashers are in operation, or during a period of forty (40) minutes before the opening hour of a school or a period of forty (40) minutes after the closing hour of a school, while children are actually going to or leaving school, is prima facie guilty of reckless driving. The department of transportation has the authority to establish such special speed limits at school entrances and exits to and from controlled access highways on the system of state highways.

(e) (1) The fees of sheriffs, deputy sheriffs and other police officers, other than salaried officers, for making arrests for violations of the speed restrictions of this chapter, shall be one dollar ($1.00).

(2) The reference to sheriffs, deputy sheriffs and other police officers in subdivision (e)(1) also includes constables in counties of this state having a population of: Click here to view image.

according to the 1960 federal census or any subsequent federal census, and Fentress and Hamblen counties.

(f) (1) (A) Notwithstanding any provision of this section to the contrary, the department is authorized to lower the speed limits prescribed in this section, and on the state system of roads and highways, as it deems appropriate due to concerns regarding the roadway, traffic, or other conditions. This authorization to reduce the speed limits set by this section shall be in addition to the authority conveyed by § 55-8-153.

(B) When the department determines that it is necessary to reduce the speed limits set in subsection (a), the commissioner shall so indicate the reduced speed limit via a letter of policy statement, and the commissioner shall cause signs indicating the new speed limit to be erected.

(C) Subject to § 55-8-153(c), the municipalities of the state are authorized to set speed limits on the public roads and streets within their jurisdictions that are not a part of the interstate and national defense highway system nor any access controlled highway on the state road and highway system. In addition, the counties of this state are authorized to set speed limits on the public roads and highways within their jurisdiction that are not a part of the interstate or state highway system. The speed limits for both municipalities and counties shall not exceed fifty-five miles per hour (55 mph).

(2) Notwithstanding any law to the contrary, during the period in which this subsection (f) is in effect, any person who is arrested or receives a traffic citation for driving or operating a motor vehicle in excess of fifty-five miles per hour (55 mph) but less than seventy-five miles per hour (75 mph) on a highway of the interstate and defense highway system or a four-lane controlled-access highway which are federal or state highways, or in excess of fifty-five miles per hour (55 mph) or less than sixty-five miles per hour (65 mph) on a highway or road which has an existing speed limit of sixty-five miles per hour (65 mph) as of March 1, 1974, shall be charged with speeding and upon conviction shall not be fined more than the maximum fine nor less than the minimum fine for speeding as provided by law for that violation, nor shall any costs be imposed or assessed against the person. Costs shall be imposed in such cases should the person fail to appear or answer the traffic citation as required by law. The conviction shall not be reported to the department of safety under §§ 55-10-306 and 55-12-115. Such person shall not be required to attend driver education course as provided in § 55-10-301. The conviction for speeding shall not result in suspension or revocation of operator's or chauffeur's license unless the excess speed constitutes reckless driving, as set out herein. This subsection (f) shall not apply to trucks as defined in subsection (b) when traveling in excess of sixty-five miles per hour (65 mph) on all highways of the interstate and defense highway system and four-laned controlled-access highways, which are federal or state routes of this state or when traveling in excess of fifty-five miles per hour (55 mph) on any other highways of this state. A violation of this subsection (f) is a Class C misdemeanor. However, notwithstanding any law to the contrary, a violation of the reduced speed limits set by the department of transportation, pursuant to § 55-8-153, is a Class B misdemeanor, punishable by fine only, when employees of the department or construction workers are present. The amount of the fine imposed pursuant to § 55-8-153 shall not be less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500). Notwithstanding any provision of this subsection (f) to the contrary, no provision of this subsection (f), nor of § 55-8-153, shall be construed so as to prevent the entry of a suspended sentence upon the conviction of a defendant for the first violation of the enhanced penalties provided for when the violation occurs within a work zone and when employees of the department of transportation or construction workers are present and when the trier of fact determines that extraordinary circumstances lead to the violation.

(g) (1) Notwithstanding any law to the contrary, any county having a population of not less than sixty-seven thousand five hundred (67,500) nor more than sixty-seven thousand six hundred (67,600), according to the 1980 federal census or any subsequent federal census may assess any person who is arrested or receives a traffic citation for driving or operating a motor vehicle in excess of the posted speed limits an additional fine of five dollars ($5.00). This fine shall be in addition to any fine assessed under this or any other applicable section.

(2) Fines collected pursuant to subdivision (g)(1) shall be placed in a fund to be established by such county. The fund shall be for the sole purpose of erecting and maintaining highway signs.

(3) This subsection (g) shall have no effect unless it is approved by a two-thirds (2/3) vote of the legislative body of any county to which it may apply. Its approval or nonapproval shall be proclaimed by the presiding officer of the county legislative body and certified by the presiding officer to the secretary of state.

(h) Notwithstanding any law or regulation to the contrary, only the department of transportation has the authority to set speed limits on access-controlled roadways designated as being on the state system of highways and on roadways designated as being on the state system of interstate highways.



§ 55-8-153 - Establishment of speed zones.

(a) The department of transportation is empowered to lower the speed limits prescribed in § 55-8-152 in business, urban or residential districts, or at any congested area, dangerous intersection or whenever and wherever the department shall determine, upon the basis of an engineering and traffic investigation, that the public safety requires a lower speed limit.

(b) Appropriate signs giving notice of the lower speed limit shall be erected by the department at such places or put on the highway where the prescribed speed limits are effective.

(c) (1) (A) The legislative authorities of municipalities shall possess the power to prescribe lower speed limits on highways designated as state highways in their respective jurisdictions when, on the basis of an engineering and traffic investigation, it is shown that the public safety requires a lower speed limit.

(B) Engineering and traffic investigations used to establish special speed zone locations and speed limits by municipalities on state highways shall be made in accordance with established traffic engineering practices and in a manner that conforms to the Tennessee manual on uniform traffic control devices (MUTCD). The investigations shall be documented and documentation shall be maintained by the jurisdiction performing or sponsoring the investigation.

(C) All signs, signals and other forms of public notification of the speed limits, road hazards and other traffic conditions shall comply with the MUTCD.

(2) The legislative bodies of municipalities shall also possess the power to prescribe lower speed limits within certain areas or zones, or on designated highways, avenues or streets that are not designated as state highways in their respective jurisdictions, and to erect appropriate signs and traffic signals.

(d) The legislative body of any county, except the legislative bodies of any counties having a commission form of government, has the power to prescribe such lower speed limits as it may deem appropriate on any road being maintained by the county and shall erect appropriate signs and traffic signals. In those counties having a commission form of government, the board of commissioners has the power prescribed in this section.

(e) A violation of the speed limits established by the department pursuant to subsection (a) is a Class B misdemeanor, punishable by fine only, when employees of the department or construction workers are present. The department, or its agents, are directed to indicate the presence of workers or department employees with signs with flashing amber lights; provided, that this penalty is applicable in highway construction zones only to those speeding violations that have been detected by radar, infrared or similar detection devices. The amount of the fine imposed pursuant to subsection (a) for violations that occur in work zones where the speed limits have been reduced by the department and when employees of the department or construction workers are present shall be not less than two hundred fifty dollars ($250).



§ 55-8-154 - Minimum speed regulation -- Turnouts -- Passing bays -- Penalties.

(a) No person shall drive a motor vehicle at such a slow speed as to impede the normal and reasonable movement of traffic, except when reduced speed is necessary for safe operation or in compliance with law.

(b) Whenever the department of transportation or a local authority within its respective jurisdiction determines on the basis of an engineering and traffic investigation that slow speeds on any part of a highway consistently impede the normal and reasonable movement of traffic, the department or local authority may determine and declare a minimum speed limit below which no person shall drive a vehicle except when necessary for safe operation or in compliance with law.

(c) Wherever there exists, at or near the top of any hill or grade, a turnout, passing bay or parking area adjacent to and to the right of any traffic lane of any state or federal highway within the state, any person driving or operating a truck or other slow-moving vehicle upon such traffic lane shall drive the truck or other slow-moving vehicle into and stop the same upon the turnout, passing bay or parking area and permit faster-moving vehicles following the truck or other slow-moving vehicle whose progress is being retarded to pass; provided, that the turnout, passing bay or parking area is marked by a traffic sign.

(d) A violation of this section is a Class C misdemeanor.



§ 55-8-155 - Special speed limitation on motor-driven cycles -- Penalty.

(a) No person shall operate any motor-driven cycle at any time at a speed greater than thirty-five miles per hour (35 mph) unless the motor-driven cycle is equipped with a head lamp or lamps that are adequate to reveal a person or vehicle at a distance of three hundred feet (300') ahead.

(b) A violation of this section is a Class C misdemeanor.



§ 55-8-156 - Special speed limitations -- Penalties.

(a) No person shall drive any vehicle equipped with solid rubber or cushion tires at a speed greater than a maximum of ten miles per hour (10 mph).

(b) No person shall drive a vehicle over any bridge or other elevated structure constituting a part of a highway at a speed which is greater than the maximum speed that can be maintained with safety to such bridge or structure, when the structure is signposted as provided in this section.

(c) The department of transportation, upon request from any local authority, shall, or upon its own initiative may, conduct an investigation of any bridge, or other elevated structure constituting a part of the highway, and if it thereupon finds that the structure cannot with safety to itself withstand vehicles traveling at the speed otherwise permissible under this chapter, the department shall determine and declare the maximum speed of vehicles that the structure can safely withstand, and shall cause or permit suitable signs stating the maximum speed to be erected and maintained at a distance of one hundred feet (100') before each end of the structure.

(d) Upon the trial of any person charged with a violation of this section, proof of the determination of the maximum speed by the department and the existence of the signs shall constitute conclusive evidence of the maximum speed which can be maintained with safety to the bridge or structure.

(e) A violation of this section is a Class C misdemeanor.



§ 55-8-157 - Charging violations.

In every charge of violation of any speed regulation in this chapter, the complaint and the summons or notice to appear shall specify the speed at which the defendant is alleged to have driven, together with the speed limit applicable within the district or at the location.



§ 55-8-158 - Stopping, standing or parking outside of business or residential districts, and entrance or exit ramps of highways.

(a) Upon any highway outside of a business or residential district, no person shall stop, park, or leave standing any vehicle, whether attended or unattended, upon the paved or main-traveled part of the highway when it is practicable to stop, park or so leave the vehicle off such part of the highway, but in every event an unobstructed width of the highway opposite a standing vehicle of not less than eighteen feet (18') shall be left for the free passage of other vehicles, and a clear view of the stopped vehicle shall be available from a distance of two hundred feet (200') in each direction upon such highway.

(b) (1) This section shall not apply to the driver of any vehicle that is disabled while on the paved or main-traveled portion of a highway in a manner and to an extent that it is impossible to avoid stopping and temporarily leaving that disabled vehicle in such position.

(2) This section shall not apply to the driver of any vehicle operating as a carrier of passengers for hire and holding a certificate of convenience and necessity, or interstate permit issued by the department of safety or any local regulatory transit authority of the state authorizing the operation of that vehicle upon the roads, streets or highways in Tennessee, while taking passengers on that vehicle, or discharging passengers therefrom; provided, that in every event an unobstructed lane of travel of the highway opposite the standing vehicle shall be left for free passage of other vehicles and a clear view of that stopped vehicles shall be available from a distance of two hundred feet (200') in either direction upon the highway.

(3) This section does not apply to a solid waste vehicle while on the paved or improved main traveled portion of a road, street or highway in a manner and to an extent as is necessary for the sole purpose of collecting municipal solid waste, as defined by § 68-211-802; provided, that such vehicle shall maintain flashing hazard lights at all times while it is stopping or standing; and provided further, that the vehicle is stopped so that a clear view of the stopped vehicle is available from a distance of two hundred feet (200') in either direction upon the highway. In addition to flashing hazard lights, these vehicles shall be required to maintain special lights visible from both the front and the rear indicating that the truck is stopped. The department of safety is authorized to promulgate rules and regulations regarding special lighting required by this subdivision (b)(3). This subdivision (b)(3) does not preclude any claimant from pursuing a common law claim for recovery pursuant to common law negligence.

(c) Notwithstanding subsection (a), no person shall stop, park or leave any motor vehicle, whether attended or unattended, upon the paved or unpaved portions of any entrance or exit ramp of any highway; provided, that a driver of a motor vehicle that has become disabled may leave the vehicle on an entrance or exit ramp until such time as the disabled motor vehicle can be repaired or towed, as long as the vehicle is not obstructing the passage of other motor vehicles. Furthermore, the department may take into consideration an emergency situation or compliance with federal laws.



§ 55-8-159 - Officers authorized to remove illegally stopped vehicles.

(a) Whenever any police officer finds a vehicle standing upon a highway in violation of § 55-8-158, the officer is authorized to move the vehicle, or to require the driver or other person in charge of the vehicle to move it, to a position off the paved or main-traveled part of the highway.

(b) Whenever any police officer finds a vehicle unattended upon any bridge or causeway or in any tunnel, or on any highway, where the vehicle constitutes an obstruction to traffic, the officer is authorized to provide for the removal of that vehicle to the nearest garage or other place of safety, at the expense of the owner.



§ 55-8-160 - Stopping, standing or parking prohibited in specific places -- Penalty -- Exceptions for disabled veterans and persons with physical disabilities.

(a) No person shall stop, stand or park a vehicle outside of the limits of an incorporated municipality, except when necessary to avoid conflict with other traffic or in compliance with law or the directions of a police officer or traffic-control device, in any of the following places:

(1) On a sidewalk; provided, that a bicycle may be parked on a sidewalk if it does not impede the normal and reasonable movement of pedestrian or other traffic, or such parking is not prohibited by ordinance;

(2) In front of a public or private driveway;

(3) Within an intersection;

(4) Within seven and one half feet (7 1/2') to fifteen feet (15') of a fire hydrant. An incorporated municipality shall determine and shall appropriately identify the distance from a fire hydrant to stop, stand or park a vehicle; provided, that this distance conforms to this subdivision (a)(4);

(5) On a crosswalk;

(6) Within twenty feet (20') of a crosswalk at an intersection;

(7) Within thirty feet (30') upon the approach to any flashing beacon, stop sign or traffic-control signal located at the side of a roadway;

(8) Between a safety zone and the adjacent curb or within thirty feet (30') of points on the curb immediately opposite the ends of a safety zone, unless the department of transportation or local traffic authority indicates a different length by signs or markings;

(9) Within fifty feet (50') of the nearest rail of a railroad crossing;

(10) Within twenty feet (20') of the driveway entrance to any fire station and on the side of a street opposite the entrance to any fire station within seventy-five feet (75') of that entrance when properly signposted;

(11) Alongside or opposite any street excavation or obstruction when stopping, standing or parking would obstruct traffic;

(12) On the roadway side of any vehicle stopped or parked at the edge or curb of a street;

(13) Upon any bridge or other elevated structure upon a highway or within a highway tunnel;

(14) At any place where official signs prohibit stopping; and

(15) In a parking space clearly identified by an official sign as being reserved for persons with physical disabilities, unless, however, the person driving the vehicle has a physical disability or is parking the vehicle for the benefit of a person with a physical disability. A vehicle parking in such a space shall display a certificate or placard as set forth in chapter 21 of this title, or a disabled veteran's license plate issued under § 55-4-237.

(b) Subsection (a) does not apply to a certified police cyclist engaged in the lawful performance of duty using a police bicycle as a barrier or traffic control device at the scene of an emergency or in response to other calls for police service.

(c) No person shall move a vehicle not lawfully under that person's control into any such prohibited area or away from a curb such distance as is unlawful.

(d) (1) This section shall not apply to the driver of any vehicle that is disabled while on the paved or improved or main traveled portion of a road, street or highway in a manner and to an extent that it is impossible to avoid stopping and temporarily leaving the vehicle in such position.

(2) This section shall not apply to the driver of any vehicle operating as a carrier of passengers for hire who is authorized to operate such vehicle upon the roads, streets or highways in Tennessee, while taking passengers on the vehicle, or discharging passengers from that vehicle; provided, that the vehicle is stopped so that a clear view of the vehicle shall be obtained from a distance of two hundred feet (200') in each direction, upon the roads, streets or highways.

(3) This section does not apply to a solid waste vehicle while on the paved or improved main traveled portion of a road, street or highway in a manner and to an extent as is necessary for the sole purpose of collecting municipal solid waste, as defined by § 68-211-802; provided, that the vehicle shall maintain flashing hazard lights at all times while it is stopping or standing; provided further, that the vehicle is stopped so that a clear view of the stopped vehicle shall be available from a distance of two hundred feet (200') in either direction upon the highway. This subdivision (d)(3) does not preclude any claimant from pursuing a common law claim for recovery pursuant to common law negligence.

(e) A violation of this section is a Class C misdemeanor.



§ 55-8-161 - Additional parking regulations.

(a) Except as otherwise provided in this section, every vehicle stopped or parked upon a roadway where there are adjacent curbs shall be so stopped or parked with the right-hand wheels of the vehicle parallel to and within eighteen inches (18'') of the right-hand curb.

(b) (1) Local authorities may by ordinance permit parking of vehicles with the left-hand wheels adjacent to and within eighteen inches (18'') of the left-hand curb of a one-way roadway.

(2) Local authorities in any county having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, upon determining that such parking would not interfere with the free movement of traffic nor cause an undue safety hazard, may by ordinance permit parking of vehicles with the left-hand wheels adjacent to and within eighteen inches (18'') of the left-hand curb of a roadway.

(c) Local authorities may by ordinance permit angle parking on any roadway, except that angle parking shall not be permitted on any federal aid or state highway, unless the department of transportation has determined that the roadway is of sufficient width to permit angle parking without interfering with the free movement of traffic.

(d) A county may, by resolution of the county legislative body, prohibit parking on any roadway under its jurisdiction other than a federal aid or state highway when such parking is dangerous to those using the highway or interferes with the free movement of traffic. The county, with respect to highways under its jurisdiction, shall place signs prohibiting or restricting the stopping, standing or parking of vehicles on any highway where, as designated by the county, stopping, standing or parking is dangerous to those using the highway or where the stopping, standing or parking of vehicles would unduly interfere with the free movement of traffic on those highways. Such signs shall be official signs and no person shall stop, stand or park any vehicle in violation of the restrictions stated on such signs. The primary responsibility for enforcing this subsection (d) shall be on the county prohibiting parking on any roadway under its jurisdiction. A violation of this section shall be punishable as provided by § 55-8-103. Each day a motor vehicle is in violation of this subsection (d) shall be a separate event. In the interest of public safety a county may remove a motor vehicle that is abandoned or disabled.

(e) Except as provided in subsection (d), the department, with respect to highways under its jurisdiction outside of the limits of municipalities, shall place signs prohibiting or restricting the stopping, standing or parking of vehicles on any highway where, as designated by the department, stopping, standing or parking is dangerous to those using the highway or where the stopping, standing or parking of vehicles would unduly interfere with the free movement of traffic on those highways. Such signs shall be official signs and no person shall stop, stand or park any vehicle in violation of the restrictions stated on such signs.



§ 55-8-162 - Unattended motor vehicles -- Unattended vehicles containing medical or hazardous waste -- Penalty and liability -- Application to utility.

(a) No person driving or in charge of a motor vehicle shall permit it to stand unattended without first stopping the engine, locking the ignition, and effectively setting the brake thereon and, when standing upon any grade, turning the front wheels to the curb or side of the highway.

(b) (1) Notwithstanding any provision of law to the contrary, no person shall leave unsecured and unattended any truck, tractor-trailer or tractor-semitrailer combination, with a rated capacity of more than one (1) ton, containing "medical waste," as defined in rules promulgated under §§ 68-211-101 -- 68-211-122, or "hazardous waste," as defined in § 68-212-104, in any residential area, or within one thousand feet (1,000') of any church, school or park.

(2) (A) Except as provided in subdivision (b)(2)(B), a violation of subdivision (b)(1) is a Class A misdemeanor punishable only by a fine of five thousand dollars ($5,000). The fine imposed by this subdivision (b)(2)(A) shall be upon the owner of the truck, tractor-trailer or tractor-semitrailer combination. Each day of continued violation constitutes a separate violation.

(B) In addition to any fine imposed upon the owner pursuant to subdivision (b)(2)(A), the driver's license to drive shall be suspended for six (6) months.

(C) Suspension of the driver's commercial driver license pursuant to subdivision (b)(2)(B) shall not alter the driver's eligibility to maintain a Class D driver license.

(3) Nothing in this chapter shall alter the liability imposed by any other provision of law for unlawful disposal of medical waste.

(4) This section shall only apply to persons operating any truck, tractor-trailer or tractor-semitrailer combination and transporting materials found to be hazardous under the Hazardous Materials Transportation Act, which requires the motor vehicle to be placarded.

(c) (1) Subsection (b) shall not apply to any utility.

(2) As used in subdivision (c)(1), "utility" means any person, municipality, county, metropolitan government, electric cooperative, telephone cooperative, board, commission, district or any entity created or authorized by public act, private act, or general law to provide electricity, natural gas, water, waste water services, telephone services, or any combination thereof, for sale to consumers in any particular service area.



§ 55-8-163 - Limitations on backing.

The driver of a vehicle shall not back the vehicle unless that movement can be made with reasonable safety and without interfering with other traffic.



§ 55-8-164 - Riding on motorcycles.

(a) A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto, and such operator shall not carry any other person, nor shall any other person ride on a motorcycle, unless the motorcycle is designed to carry more than one (1) person, in which event a passenger may ride upon the permanent and regular seat if designed for two (2) persons, or upon another seat firmly attached to the rear or side of the operator.

(b) A person shall ride upon a motorcycle only while sitting astride the seat, headlamp illuminated, facing forward, with one (1) leg on each side of the motorcycle.

(c) No person shall operate a motorcycle while carrying any package, bundle, or other article which prevents the person from keeping both hands on the handlebars.

(d) No operator shall carry any person, nor shall any person ride, in a position that will interfere with the operation or control of the motorcycle or the view of the operator.

(e) (1) An operator commits an offense who, on the streets of any municipality, roads of any county, or the highways of this state, carries a child as a passenger on a motorcycle whose feet are not on footpegs; provided, that this subsection (e) shall not apply to persons riding in a motorcycle sidecar.

(2) (A) A violation of this subsection (e) is a Class C misdemeanor.

(B) A person charged with a violation of this subsection (e) may, in lieu of appearance in court, submit a fine of fifty dollars ($50.00) to the clerk of the court that has jurisdiction of the offense within the county in which the offense charged is alleged to have been committed.

(C) No litigation tax levied pursuant to title 67, chapter 4, part 6 shall be imposed or assessed against anyone convicted of a violation of this subsection (e), nor shall any clerk's fee or court costs, including, but not limited to, any statutory fees of officers, be imposed or assessed against anyone convicted of a violation of this subsection (e).

(D) (i) The revenue generated by ten dollars ($10.00) of the fifty-dollar ($50.00) fine for a person's first conviction under this subsection (e), shall be deposited in the state general fund without being designated for any specific purpose. The remaining forty dollars ($40.00) of the fifty-dollar ($50.00) fine for a person's first conviction under this subsection (e) shall be deposited to the child safety fund as provided in § 55-9-602(f).

(ii) The revenue generated from a person's second or subsequent conviction under this subsection (e) shall be deposited to the child safety fund as provided in § 55-9-602(f).



§ 55-8-165 - Obstruction to driver's view of driving mechanism -- Penalty.

(a) No person shall drive a vehicle when it is so loaded, or when there are in the front seat such a number of persons, exceeding four (4), as to obstruct the view of the driver to the front or sides of the vehicle or as to interfere with the driver's control over the driving mechanism of the vehicle.

(b) No passenger in a vehicle or streetcar shall ride in a position that interferes with the driver's or operator's view ahead or to the sides, or that interferes with the driver's or operator's control over the driving mechanism of the vehicle or streetcar.

(c) A violation of this section is a Class C misdemeanor.



§ 55-8-166 - Driving on mountain highways.

The driver of a motor vehicle traveling on mountain highways shall hold that motor vehicle under control and as near the right-hand edge of the highway as reasonably possible and, upon approaching any curve where the view is obstructed within a distance of two hundred feet (200') along the highway, shall give audible warning with the horn of the motor vehicle.



§ 55-8-167 - Coasting prohibited -- Penalties.

(a) The driver of any motor vehicle, when traveling upon a down grade, shall not coast with the gears of the vehicle in neutral.

(b) The driver of a commercial motor vehicle, when traveling upon a down grade, shall not coast with the clutch disengaged.

(c) A violation of this section is a Class C misdemeanor.



§ 55-8-168 - Following fire apparatus prohibited -- Penalty.

(a) The driver of any vehicle other than one on official business shall not follow any fire apparatus traveling in response to a fire alarm closer than five hundred feet (500') or park the vehicle within the block where fire apparatus has stopped in answer to a fire alarm.

(b) A violation of this section is a Class C misdemeanor.



§ 55-8-169 - Crossing fire hose -- Penalty.

(a) No streetcar or vehicle shall be driven over any unprotected hose of a fire department when laid down on any street, private driveway or streetcar track, to be used at any fire or alarm of fire, without the consent of the fire department official in command.

(b) A violation of this section is a Class C misdemeanor.



§ 55-8-170 - Putting glass, nails and other substances on highway prohibited -- Penalty.

(a) No person shall throw or deposit upon any highway any glass bottle, glass, nails, tacks, wire, cans or any other substance likely to injure any person, animal or vehicle upon the highway.

(b) Any person who drops, or permits to be dropped or thrown, upon any highway any destructive or injurious material shall immediately remove the same or cause it to be removed.

(c) Any person removing a wrecked or damaged vehicle from a highway shall remove any glass or other injurious substance dropped upon the highway from the vehicle.

(d) A violation of this section is a Class C misdemeanor.



§ 55-8-171 - Operation of bicycles and play vehicles -- Penalty -- Effect of regulations.

(a) It is a Class C misdemeanor for any person to do any act forbidden or fail to perform any act required in §§ 55-8-171 -- 55-8-177.

(b) The parent of any child and the guardian of any ward shall not authorize or knowingly permit that child or ward to violate any of the provisions of this chapter and chapter 10, parts 1-5 of this title.

(c) The regulations applicable to bicycles shall apply whenever a bicycle is operated upon any highway or upon any path set aside for the exclusive use of bicycles subject to those exceptions stated herein.



§ 55-8-172 - Traffic laws apply to persons riding bicycles -- Penalty.

(a) Every person riding a bicycle upon a roadway is granted all of the rights and is subject to all of the duties applicable to the driver of a vehicle by this chapter and chapter 10, parts 1-5 of this title, except as to special regulations in §§ 55-8-171 -- 55-8-177, and except as to those provisions of this chapter and chapter 10, parts 1-5 of this title that by their nature can have no application.

(b) A violation of subsection (a) is a Class C misdemeanor.



§ 55-8-173 - Riding on bicycles -- Playing and use of play vehicles -- Penalties.

(a) A person propelling a bicycle shall not ride other than upon or astride a permanent and regular seat attached thereto, except for a certified police cyclist who is performing duties that require riding in a side dismounting position.

(b) No bicycle shall be used to carry more persons at one (1) time than the number for which it is designed or equipped.

(c) No person shall play on a highway other than upon the sidewalk thereof, within a city or town, or in any part of a highway outside the limits of a city or town, or use thereon roller skates, coasters or any similar vehicle or toy or article on wheels or a runner, except in those areas as may be specially designated for that purpose by local authorities.

(d) A violation of this section is a Class C misdemeanor.



§ 55-8-174 - Clinging to vehicles -- Penalty.

(a) No person riding upon any bicycle, roller skates, sled or toy vehicle shall attach the bicycle, roller skates, sled or toy vehicle, or that person's own body, to any streetcar or vehicle upon a roadway.

(b) This section shall not be construed to prohibit the attachment of a bicycle trailer or bicycle semitrailer to a bicycle if the trailer or semitrailer is designed specifically for that purpose.

(c) A violation of this section is a Class C misdemeanor.



§ 55-8-175 - Riding on roadways and bicycle paths -- Penalty.

(a) (1) Any person operating a bicycle upon a roadway at less than the normal speed of traffic at the time and place and under the conditions then existing shall ride as close as practicable to the right-hand curb or edge of the roadway, except under any of the following situations:

(A) When overtaking and passing another vehicle proceeding in the same direction;

(B) When preparing for a left turn at an intersection or into a private road or driveway; or

(C) When reasonably necessary to avoid conditions including, but not limited to, fixed or moving objects, parked or moving vehicles, pedestrians, animals, surface hazards, or substandard width lanes that make it unsafe to continue along the right-hand curb or edge. For purposes of this section, "substandard width lane" means a lane that is too narrow for a bicycle and another vehicle to travel safely side by side within the lane.

(2) This subsection (a) does not apply to a certified police cyclist engaged in the lawful performance of duty relating to traffic control.

(b) (1) Persons riding bicycles upon a roadway shall not ride more than two (2) abreast except on paths or parts of roadways set aside for the exclusive use of bicycles. Persons riding two (2) abreast shall not impede the normal and reasonable movement of traffic and, on a laned roadway, shall ride within a single lane.

(2) Subdivision (b)(1) does not apply to a certified police cyclist engaged in the lawful performance of duty relating to traffic control or in pursuit of an actual or suspected violator of the law.

(c) (1) This subsection (c) shall be known and may be cited as the "Jeff Roth and Brian Brown Bicycle Protection Act of 2007."

(2) The operator of a motor vehicle, when overtaking and passing a bicycle proceeding in the same direction on the roadway, shall leave a safe distance between the motor vehicle and the bicycle of not less than three feet (3') and shall maintain the clearance until safely past the overtaken bicycle.

(d) A violation of this section is a Class C misdemeanor.



§ 55-8-176 - Carrying articles on bicycles -- Penalty.

(a) No person operating a bicycle shall carry any package, bundle or article that prevents the driver from keeping at least one (1) hand upon the handlebars.

(b) A violation of this section is a Class C misdemeanor.



§ 55-8-177 - Bicycle lamps and brakes -- Penalties.

(a) Every bicycle, when in use at nighttime, shall be equipped with a lamp on the front, which shall emit a white light visible from a distance of at least five hundred feet (500') to the front, and either a red reflector or a lamp emitting a red light, which shall be visible from a distance of at least five hundred feet (500') to the rear, when directly in front of lawful upper beams of head lamps on a motor vehicle.

(b) Every bicycle shall be equipped with a brake or brakes which will enable its driver to stop the bicycle within twenty-five feet (25') from a speed of ten miles per hour (10 mph) on dry, level, clean pavement.

(c) A violation of this section is a Class C misdemeanor.



§ 55-8-178 - Regulations governing nonmotor vehicles and animals -- Penalty.

(a) Every driver or person having charge of any nonmotor vehicle, on any of the public roads in or of this state, on meeting and passing another vehicle, shall give one-half (1/2) of the road by turning to the right, so as not to interfere in passing.

(b) When nonmotor vehicles on public roads are traveling in the same direction, and the driver of the hindmost desires to pass the foremost, each driver shall give one-half (1/2) of the road, the foremost by turning to the right, and the hindmost to the left.

(c) (1) No driver shall stop a nonmotor vehicle on any of the public roads, for any cause or pretense whatever, without turning so far to the right as to leave at least one-half (1/2) of the road free, open, and unobstructed for other travelers and vehicles.

(2) Subdivision (c)(1) does not apply to a certified police cyclist engaged in the lawful performance of duty relating to traffic control.

(d) Drivers of nonmotor vehicles on public roads shall pass each other in a quiet, orderly, and peaceable manner, and shall not make any noise intended to disturb or frighten the driver or the animals drawing nonmotor vehicles.

(e) No person shall willfully, by noise, gesture or by other means, on or near public roads, disturb or frighten the driver or rider or the animals ridden or drawing vehicles thereon.

(f) (1) An intentional or careless violation of this section is a Class C misdemeanor.

(2) A willful or malicious violation of this section, whereby the death of any person is occasioned, is a Class E felony.

(g) (1) All horse-drawn vehicles and/or equipment, whether farm or passenger, shall be equipped with a self-luminous white lamp which shall be visible from the front from a distance of at least five hundred feet (500') and with a self-luminous red lamp on the rear which shall be visible from a distance of at least five hundred feet (500') to the rear.

(2) This subsection (g) applies only if the horse-drawn vehicle is used as the owner's primary mode of personal or farm transportation and is regularly driven upon public roads or highways or the rights-of-way thereof.

(3) This subsection (g) does not apply in any county having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725) or of not less than eighty-eight thousand seven hundred (88,700) nor more than eighty-eight thousand eight hundred (88,800), according to the 1980 federal census or any subsequent federal census.



§ 55-8-179 - Use of raised identifying cane or blaze orange dog leash restricted to blind or deaf persons -- Penalty.

(a) No person, unless totally or partially blind or otherwise incapacitated, while on any public street or thoroughfare shall carry in any raised or extended position any cane or similar walking stick colored white or white tipped with red.

(b) No person, unless totally or partially deaf, shall carry, hold, or use on any street, highway, or in any other public place, a leash blaze orange in color on any dog accompanying that person.

(c) A violation of this section is a Class C misdemeanor.



§ 55-8-180 - Pedestrians led by guide dog or carrying identifying cane given right of way -- Penalty.

(a) Whenever any pedestrian guided by a guide dog or dog on a blaze orange leash, or carrying in any raised or extended position a cane or similar stick white in color or white tipped with red, shall undertake to cross any public street or thoroughfare in this state, the driver of each and every vehicle approaching that pedestrian carrying the cane or stick or conducted by such dog shall bring such vehicle to a complete stop and before proceeding shall take all precautions necessary to avoid injuring the pedestrian; provided, that nothing in this section shall be construed as making any person totally or partially blind or otherwise incapacitated guilty of contributory negligence in undertaking to cross any street or thoroughfare without being guided by a trained dog or carrying a cane or stick of the type specified in subsection (a).

(b) A violation of this section is a Class C misdemeanor.



§ 55-8-181 - Rights and duties of motorcycle operator.

Every person operating a motorcycle is granted all of the rights and is subject to all of the duties applicable to the driver of any other vehicle under this chapter and chapter 9 of this title, except as to special regulations in this chapter and except as to those provisions of this chapter and chapter 9 of this title that by their nature can have no application.



§ 55-8-182 - Operation of motorcycles on laned roadways.

(a) All motorcycles are entitled to full use of a lane and no motor vehicle shall be driven in a manner that deprives any motorcycle of the full use of a lane. This subsection (a) shall not apply to motorcycles operated two (2) abreast in a single lane.

(b) The operator of a motorcycle shall not overtake and pass in the same lane occupied by the vehicle being overtaken.

(c) No person shall operate a motorcycle between lanes of traffic or between adjacent lines or rows of vehicles.

(d) Motorcycles shall not be operated more than two (2) abreast in a single lane.

(e) Subsections (b) and (c) shall not apply to police officers in the performance of their official duties.



§ 55-8-183 - Funeral processions.

(a) Funeral processions properly identified by a flashing amber light on the lead vehicle, or identified as a police escort, where the vehicle has visual signals and is equipped with or displays an amber light accompanied by a blue light visible from the front of the vehicle, or led by a properly identified escort, shall have the right-of-way on any street, highway, or road through which they may pass, subject to the following provisions:

(1) The operator of the leading vehicle in a funeral procession shall comply with stop signs and traffic-control signals, but when the leading vehicle has progressed across an intersection in accordance with that signal or after stopping as required by the stop sign, all vehicles of the procession may proceed without stopping regardless of the sign or signal when each of these vehicles has its headlights lighted;

(2) Vehicles in a funeral procession shall drive on the right-hand side of the roadway and shall follow the vehicle ahead as close as is practical and safe;

(3) Operators of vehicles in a funeral procession shall yield the right-of-way to an authorized emergency vehicle giving audible signal by siren and shall yield the right-of-way when directed to do so by a traffic officer;

(4) On public highways and interstates, vehicles in a funeral procession shall proceed at a minimum speed of forty-five miles per hour (45 mph); and otherwise, on streets and roads at a speed not to exceed five miles per hour (5 mph) below the posted speed;

(5) Vehicles following a funeral procession on a two-lane highway may not attempt to pass the procession; and

(6) No operator of a vehicle shall drive between vehicles in a properly identified funeral procession except when directed to do so by a traffic officer.

(b) Motorcycle escorts of properly identified funeral processions may:

(1) Notwithstanding § 55-8-182(c) or any other law to the contrary, operate a motorcycle between lanes of traffic or between adjacent lines or rows of vehicles;

(2) Notwithstanding § 55-9-201 or any other provision of law to the contrary, install a bell, siren, or exhaust whistle of a type approved by the sheriff of the county in which the motorcycle is to be operated; provided, that the system is deactivated at all times the motorcycle is not escorting a properly identified funeral procession; and

(3) Notwithstanding § 55-9-402 or any other law to the contrary, install a green strobe flashing light system of a type approved by the sheriff of the county in which the motorcycle is to be operated; provided, that the system is deactivated at all times the motorcycle is not escorting a properly identified funeral procession.

(c) (1) Unless complying with the specific order of a law enforcement officer, no operator of a motor vehicle shall knowingly:

(A) Fail to yield the right-of-way to a properly identified funeral procession progressing across an intersection in accordance with subdivision (a)(1);

(B) While following a properly identified funeral procession along a two-lane street, road or highway, pass or attempt to pass a properly identified funeral procession; or

(C) Drive or attempt to drive between the vehicles within a properly identified funeral procession.

(2) Each violation of subdivision (c)(1) is punishable by a civil penalty not to exceed fifty dollars ($50.00).

(3) For purposes of this subsection (c), to be a "properly identified" funeral procession, the procession must be indicated by a flashing amber light and a auditory signaling device mounted on the lead vehicle or by other properly identified escort, and a flag or other appropriate marking device on each vehicle in the procession indicating that the vehicle is part of the funeral procession.

(4) Any county or municipality may adopt the provisions of this subsection (c) for properly identified funeral processions within its jurisdiction by a two-thirds (2/3) vote of the legislative body of that county or municipality. If a county or municipality adopts this subsection (c), the presiding officer of that legislative body shall proclaim and certify its adoption to the secretary of state.



§ 55-8-184 - Indication of ownership on traffic control signs, signals, markers or devices -- Unlawful possession -- Penalty.

(a) The department of transportation or any agency of local government responsible for erection or maintenance of any traffic-control sign, signal, marker or device is authorized to indicate the ownership of the sign, signal, marker and device in letters on the back of those items in letters not less than one-fourth inch (1/4'') nor more than three-fourths inch (3/4'') in height by use of a metal stamp, etching, or other permanent marking.

(b) Unlawful possession of any such sign, signal, marker or device is a Class C misdemeanor.



§ 55-8-185 - Use of off-highway motor vehicles on highways.

(a) No off-highway motor vehicle defined in § 55-3-101(c)(2) shall be operated or driven upon a highway unless the vehicle is registered as a medium speed vehicle pursuant to §§ 55-8-101 and 55-4-136; is operated or driven pursuant to subsection (c) or (e); or is operated or driven for the purpose of crossing a highway as follows:

(1) On a two-lane highway, only to cross the highway at an angle of approximately ninety degrees (90 degrees) to the direction of the roadway and at a place where a quick and safe crossing may be made;

(2) With respect to the crossing of a highway having more than two (2) lanes, or a highway having limited access, off-highway motor vehicles may cross these highways, but only at a place designated by the department of transportation or local government authorities with respect to highways under their respective jurisdictions as a place where such motor vehicles, or specified types of such motor vehicles, may cross the highways, and these vehicles shall cross these highways only at those designated places and only in a quick and safe manner; and

(3) The department and local government authorities with respect to highways under their respective jurisdictions may designate, by the erection of appropriate signs of a type approved by the department, places where these motor vehicles, or specified types of these motor vehicles, may cross any highway having more than two (2) lanes or having limited access.

(b) Off-highway motor-driven cycles defined in § 55-3-101(c)(2) may be moved, by nonmechanical means only, adjacent to a roadway, in a manner so as to not interfere with traffic upon the highway, only for the purpose of gaining access to, or returning from, areas designed for the operation of off-highway vehicles, when no other route is available. The department or local government authority may designate access routes leading to off-highway parks as suitable for the operation of off-highway vehicles, if such access routes are available to the general public only for pedestrian and off-highway motor vehicle travel.

(c) (1) Notwithstanding any law to the contrary, three- or four-wheel all-terrain vehicles may be operated on:

(A) State Route 116 between Railroad Street and Beech Grove Lane within the jurisdiction of Lake City in Anderson County;

(B) Oneida & Western (O&W) Railroad Road from its intersection with Verdun Road southwestward to its terminus, within the jurisdiction of Scott County;

(C) State Route 63 between U.S. Highway 27 and Annadell Road within the jurisdiction of the Town of Huntsville in Scott County on any two (2) weekends per year during the hours of daylight, which includes the thirty (30) minutes before dawn and the thirty (30) minutes after dusk; provided, that the operation is approved by a two-thirds (2/3) vote of the local legislative body of the municipality and monitored by a local law enforcement agency;

(D) State Route 62 from its intersection with Wind Rock Road westward to its intersection with Winter Gap Road, then southeastward on Winter Gap Road to its intersection with State Route 61 (Railroad Avenue), then eastward on State Route 61 (Railroad Avenue) to its intersection with State Route 62, within the jurisdiction of Oliver Springs in Anderson County on any two (2) weekends per year during the hours of daylight, which includes the thirty (30) minutes before dawn and the thirty (30) minutes after dusk; provided, that the operation is approved by a two-thirds (2/3) vote of the local legislative body of the municipality and monitored by a local law enforcement agency; and

(E) State Route 330 from its intersection with State Route 62 westward to its intersection with State Route 61, then southwestward on West Spring Street to its intersection with Winter Gap Road, within the jurisdiction of Oliver Springs in Anderson County on any two (2) weekends per year during the hours of daylight, which includes the thirty (30) minutes before dawn and the thirty (30) minutes after dusk; provided, that the operation is approved by a two-thirds (2/3) vote of the local legislative body of the municipality and monitored by a local law enforcement agency.

(2) Drivers operating vehicles pursuant to subdivision (c)(1) shall obey the rules of the road, operate with due care, and the operator and each passenger shall wear a helmet in accordance with § 55-9-302. While on the authorized portion of the highways designated in subdivision (c)(1), the vehicles shall display tail lamps and headlights. Headlights on the vehicles shall, under normal atmospheric conditions and on a level road, produce a driving light sufficient to render clearly discernible a person two hundred feet (200') ahead.

(d) A violation of this section is a Class C misdemeanor punishable by a fine only of not more than fifty dollars ($50.00).

(e) In addition to subsections (a)-(d), notwithstanding any law to the contrary, an all-terrain vehicle as defined in § 55-8-101 may be operated or driven upon any unpaved streets, roads, or highways, as designated specifically for such purpose upon two-thirds (2/3) vote by the local governing body, and included within the boundaries of an adventure tourism district established pursuant to title 11, chapter 11, part 2, if such all-terrain vehicle complies with the following:

(1) The governing body of a municipality or metropolitan government may regulate in any manner, by lawfully enacted ordinance, the operation of any all-terrain vehicle crossing of a street, road or highway solely under the municipality's jurisdiction; provided, that such municipality provides written notification to the department of safety prior to the effective date of the ordinance and posts appropriate signage designating such all-terrain vehicle crossing on such street, road or highway;

(2) The governing body of any county may by lawfully enacted resolution regulate the operation of all-terrain vehicles on any street, road or highway solely under the county's jurisdiction; provided, that such county provides written notification to the department of safety prior to such resolution becoming effective and posts appropriate signage designating such street, road or highway for all-terrain vehicle use;

(3) An all-terrain vehicle is specifically restricted to only between one-half (1/2) hour after sunrise and one-half (1/2) hour before sunset, and the headlight and taillight shall be illuminated during such operation;

(4) The operator and all passengers of an all-terrain vehicle shall wear a helmet while driving or operating such vehicle on a street, road or highway;

(5) Any additional safety requirements imposed by the local governing body for all-terrain vehicle operation on streets, roads or highways in such municipality, metropolitan government or county; and

(6) No all-terrain vehicles shall be operated on any state highway or any highway that is a part of the interstate and defense highway system.

(f) Operation of the following all-terrain vehicles shall be exempt from subsection (e):

(1) All-terrain vehicles operated for agricultural purposes; and

(2) Publicly-owned and operated all-terrain vehicles that are used for management, law enforcement, emergency services and other such purposes.



§ 55-8-186 - Responsibility for illegal parking.

(a) The responsibility for illegally parking on any road, highway, or street in this state in any restricted zone or space to include, but not limited to:

(1) An unauthorized parking space designated for persons with disabilities as provided for in §§ 55-21-106 and 55-21-108;

(2) Specifically prohibited places, as provided for in § 55-8-160;

(3) No parking zones;

(4) Overtime zones or metered parking spaces; or

(5) Fire lanes;

shall not apply to the registered owner of a rented or leased vehicle parked in violation of law when that owner can furnish sworn evidence that the vehicle was, at the time of the parking violation, leased or rented to another person.

(b) In such instances, the owner of the vehicle shall, within thirty (30) days after notification of the parking violation, furnish to the appropriate court or law enforcement agency, the name, address, and driver license number of the person or company who leased or rented the vehicle. If the owner fails to provide the information within the thirty-day period, then the owner shall become personally liable for the violation.



§ 55-8-187 - Obscene or patently offensive bumper stickers, window signs, etc., prohibited.

To avoid distracting other drivers and thereby reduce the likelihood of accidents arising from lack of attention or concentration, the display of obscene and patently offensive movies, bumper stickers, window signs or other markings on or in a motor vehicle that are visible to other drivers is prohibited and display of such materials shall subject the owner of the vehicle on which they are displayed, upon conviction, to a fine of fifty dollars ($50.00). "Obscene" or "patently offensive" has the meaning specified in § 39-17-901.



§ 55-8-188 - High occupancy vehicles -- Lanes.

(a) As used in this section, unless the context otherwise requires:

(1) "Emergency vehicles" means any vehicle of a governmental department or public service corporation when responding to an emergency; any vehicle of a police or fire department; and any ambulance;

(2) "High occupancy vehicle" means a public transportation vehicle; privately owned bus; motorcycle; private passenger motor vehicle (including vans and pick-up trucks) carrying not less than two (2) passengers, or more as determined by the commissioner of transportation;

(3) "HOV lane" means that lane or set of lanes on a highway facility of any class, so designated by signing, pavement delineation or markings, and other means of positive guidance, or any of them, that is reserved for the exclusive use of authorized high occupancy vehicles during specified hours of specified days of the week, in order to provide preferential service over traditional, mixed vehicles on that remaining part of the same highway facility;

(4) "Inherently low-emission vehicle" or "ILEV" means:

(A) A light-duty vehicle or light-duty truck, regardless of whether the vehicle or truck is part of a motor vehicle fleet, with a gross vehicle weight of twenty-six thousand pounds (26,000 lbs.) or less that has been certified by the federal environmental protection agency as conforming to the ILEV guidelines, procedures and standards as published in 40 CFR 88.311.93; and

(B) A heavy-duty vehicle powered by an engine that has been certified as set forth in subdivision (4)(A); and

(5) "Low-emission and energy-efficient vehicle" or "LEEEV" means a motor vehicle that has been certified by the federal environmental protection agency as conforming to the low-emission and energy-efficient vehicle guidelines, procedures and standards as published in the Federal Register at 72 FR 29102 (May 24, 2007).

(b) Drivers shall obey the directions of every official traffic control device which is erected or placed to restrict usage of a lane designated for high occupancy vehicles.

(c) (1) Except as provided in subdivision (c)(2), operation of a vehicle other than a high occupancy vehicle in an HOV lane is an offense. Drivers of emergency vehicles shall be exempt from this provision.

(2) (A) Except as otherwise provided in subdivision (c)(2)(D), a motor vehicle with a gross vehicle weight of twenty-six thousand pounds (26,000 lbs.) or less that is either an inherently low-emission vehicle or a low-emission and energy-efficient vehicle may be operated in an HOV lane without regard to the number of persons in the vehicle and without payment of a special toll or fee. The exemptions relating to ILEVs and LEEEVs shall apply only if the exemptions do not affect the receipt of federal funds and do not violate any federal laws or regulations.

(B) No person shall operate a vehicle upon an HOV lane pursuant to this subdivision (c)(2) unless the vehicle is identified by means of a sticker or decal. The sticker or decal shall be approved jointly by the department of revenue and the department of transportation, in consultation with the department of safety. The department of revenue shall provide the sticker or decal to owners of qualified motor vehicles upon proper documentation, as established by rule.

(C) The department of transportation shall provide information via official traffic control devices to indicate that ILEVs and LEEEVs may be operated upon HOV lanes pursuant to this subsection (c). The information may, but need not, be added to existing printed signs, but as existing printed signs related to HOV lane use are replaced or new ones are erected, the information shall be added. In addition, whenever existing electronic signs are capable of being reprogrammed to carry the information, the signs shall be so reprogrammed.

(D) (i) The department of transportation shall, in connection with their periodic level-of-service evaluation of HOV lanes, perform a level-of-service evaluation of the use of HOV lanes by ILEVs and LEEEVs. If the use of HOV lanes by ILEVs or LEEEVs is determined to cause a significant decrease in the level of service for other bona fide users of such lanes, then the department of transportation may restrict or eliminate use of the lanes by ILEVs or LEEEVs.

(ii) If the United States secretary of transportation makes a formal determination that, by giving effect to this subdivision (c)(2) on a particular highway or lane, this state would disqualify itself from receiving federal highway funds the state would otherwise qualify to receive or would be required to refund federal transportation grant funds it has already received, then this subdivision (c)(2) shall not be effective as to such highway or lane.

(d) A violation of any provision of this section is a Class C misdemeanor, subject only to imposition of a fine, not to exceed fifty dollars ($50.00), and court costs, not to exceed ten dollars ($10.00), including, but not limited to, any statutory fees of officers. No state or local litigation taxes shall be applicable to a case prosecuted under this section.



§ 55-8-189 - Transporting child in truck bed.

(a) A person commits an offense who, on the streets of any municipality, roads of any county, or the highways of this state, transports a child under six (6) years of age in the bed of a truck with a manufacturer's ton rating not exceeding three-quarter (3/4) ton and having a pickup body style.

(b) (1) A person commits an offense who, on any interstate defense highway or state highway, transports a child between six (6) years of age and under twelve (12) years of age in the bed of a truck with a manufacturer's ton rating not exceeding three-quarter (3/4) ton and having a pickup body style.

(2) A city or county may prohibit, by ordinance or resolution, a person from transporting a child between six (6) years of age and under twelve (12) years of age in the bed of a truck with a manufacturer's ton rating not exceeding three-quarter (3/4) ton and having a pickup body style on city or county roads or highways.

(c) This section does not apply to a person transporting a child in the bed of such vehicle when that vehicle is being used as part of an organized parade, procession, or other ceremonial event, and when that vehicle is not exceeding the speed of twenty miles per hour (20 mph).

(d) This section does not apply when the child being transported is involved in agricultural activities.

(e) A violation of subsection (a) or subdivision (b)(1) is a Class C misdemeanor.



§ 55-8-190 - Street sweeper operation -- Liability.

(a) For the purpose of this section, "street sweeper" means a vacuum or broom-type vehicle used for routine mechanized street, road, interstate highway, and/or bridge sweeping to clean and remove sand, dirt, soil, paper, glass, cans, and other debris.

(b) If operated in compliance with the national highway traffic safety administration standards, including the National Highway Safety Manual, a street sweeper may make intermittent stops as necessary to collect tree limbs, debris, and other objects the street sweeper cannot automatically collect and travel at a speed below the lawful minimum speed:

(1) On any particular roadway in all non-residential areas at any time except six thirty a.m. (6:30 a.m.) to eight thirty a.m. (8:30 a.m.) and three thirty p.m. (3:30 p.m.) to six o'clock p.m. (6:00 p.m.) on weekdays;

(2) On any particular roadway in all residential areas at any time; or

(3) Notwithstanding subdivisions (b)(1) and (2), at any time on any roadway after an emergency or an event that makes street sweeping necessary or desirable.

(c) Absent non-compliance with this section, operator negligence or an intentional tort by an operator, operation of a street sweeper in compliance with this section shall not be a violation of law, and shall not subject the street sweeper to liability for claims for personal injury, property damage or death.



§ 55-8-191 - Operation of low speed and medium speed vehicles -- Prohibitions -- License.

(a) (1) A low speed vehicle as defined in § 55-8-101 may be operated only on streets where the posted speed limit is thirty-five miles per hour (35 mph) or less. This subdivision (a)(1) does not prohibit a low speed vehicle from crossing a road or street at an intersection where the road or street has a posted speed limit of more than thirty-five miles per hour (35 mph).

(2) A county or municipality may prohibit the operation of low speed vehicles on any road under its jurisdiction if the governing body of the county or municipality determines that the prohibition is necessary in the interest of safety.

(3) The department of transportation may prohibit the operation of low speed vehicles on any road under its jurisdiction if it determines that the prohibition is necessary in the interest of safety.

(b) (1) A medium speed vehicle as defined in § 55-8-101 may be operated at a rate not to exceed thirty-five miles per hour (35 mph) only on streets where the posted speed limit is forty miles per hour (40 mph) or less. This subsection (b) does not prohibit a medium speed vehicle from crossing a road or street at an intersection where the road or street has a posted speed limit of more than forty miles per hour (40 mph).

(2) A county or municipality may prohibit the operation of medium speed vehicles on any road under its jurisdiction if the governing body of the county or municipality determines that the prohibition is necessary in the interest of safety.

(3) The department of transportation may prohibit the operation of medium speed vehicles on any road under its jurisdiction if it determines that the prohibition is necessary in the interest of safety.

(c) Any person operating a low speed vehicle or medium speed vehicle must have in possession a valid Class D driver license.



§ 55-8-192 - Use of mobile telephone by school bus drivers.

(a) No driver shall operate a school bus as defined by § 55-8-101 on any highway while using a hand held mobile telephone while the vehicle is in motion and the vehicle is transporting children; provided, however, that this section shall not apply to mobile telephone or two-way radio communications made to and from a central dispatch, school transportation department or its equivalent.

(b) For the purposes of this section, unless the context otherwise requires, "mobile telephone" means a cellular, analog, wireless or digital telephone.

(c) A violation of this section is a Class C misdemeanor punishable only by a fine of fifty dollars ($50.00).

(d) It is an affirmative defense to prosecution under this section, which must be proven by a preponderance of the evidence, that the driver's use of a mobile telephone was necessitated by a bona fide emergency.



§ 55-8-193 - Excessive noise from motor vehicles.

(a) No person operating or occupying a motor vehicle on any public street, highway, alley, parking lot, or driveway shall operate or permit the operation of any sound amplification system including, but not limited to, any radio, tape player, compact disc player, loud speaker, or any other electrical device used for the amplification of sound from within the motor vehicle so that the sound is plainly audible at a distance of fifty feet (50') or more from the vehicle. For the purpose of this section, "plainly audible" means any sound that clearly can be heard, by unimpaired auditory senses based on a direct line of sight of fifty feet (50') or more; however, words or phrases need not be discernible and the sound shall include bass reverberation.

(b) This section shall not be applicable to emergency or public safety vehicles, vehicles owned and operated by a municipal or county government or any utility company, for sound emitted unavoidably during a job-related operation, school or community sponsored activities, auctioneers or auctioning activities, boats or other watercraft operated on waters or any motor vehicle used in an authorized public activity for which a permit has been granted by the appropriate agency of a municipal or county government.

(c) A violation of this section is a Class C misdemeanor punishable by a fine only of up to fifty dollars ($50.00).



§ 55-8-194 - Required training for emergency vehicle drivers.

(a) (1) It is the intent of the general assembly that each person who drives an emergency vehicle in an official capacity shall be adequately trained to drive the emergency vehicle. Documentation by the agency providing training shall include:

(A) Training in the operation of the vehicle in emergency and non-emergency situations;

(B) A review of all applicable laws pertaining to emergency vehicles; and

(C) Training to respond to actions of nonemergency vehicles.

(2) Each emergency vehicle driver shall take not less than two (2) hours of training annually, and each emergency vehicle driver shall take and pass a comprehensive examination pertaining to subdivisions (a)(1)(A)-(C) every year.

(b) This section shall apply to all law enforcement personnel, firefighters, including volunteer firefighters, rescue personnel, including volunteer rescue personnel, and emergency services personnel.



§ 55-8-195 - Rules and regulations directing truck tractors and semis to specific lanes on certain highways.

(a) The department of transportation is authorized to promulgate rules and regulations directing truck tractors and semitrailers, as defined in § 55-8-101, to specific lanes, as indicated by appropriate highway signage on interstate and multilane divided highways that are three (3) or more lanes in each direction. Rules and regulations promulgated pursuant to this section shall not apply when truck tractors and semi trailers are passing other motor vehicles.

(b) A violation of the rules and regulations promulgated pursuant to this section is a Class C misdemeanor, punishable by a fine of not more than fifty dollars ($50.00).



§ 55-8-196 - Attendance at driver education course in county of residence.

Notwithstanding any law to the contrary, whenever a person violating any of the provisions of this chapter or 9 of this title or parts 1-5 of chapter 10 of this title is required, at the discretion of the court, to attend a driver education course approved by the department of safety, in addition to, or in lieu of any portion of, any other penalty imposed, the court has the discretion to allow the violator to attend a driver education course in the person's county of residence, instead of attending a course in the county where the citation was issued. The driver education course shall be approved by the department of safety and operated and conducted in accordance with the requirements of § 55-10-301.



§ 55-8-197 - Failure to yield right of way.

(a) Any person who violates subdivisions (a)(1)-(6) and the violation results in an accident resulting in serious bodily injury to or death of any person shall be guilty of a misdemeanor:

(1) Section 55-8-115 by failing to drive on the right half of the roadway as provided in the section, except for those motor vehicles in compliance with § 55-7-115 or § 55-7-202;

(2) Section 55-8-118 or § 55-8-119 by unlawfully overtaking and passing another vehicle as provided in those sections;

(3) Section 55-8-128, § 55-8-129, § 55-8-130 or § 55-8-131 by failing to yield the right of way as provided in those sections;

(4) Section 55-8-134, by failing to yield the right-of-way to pedestrians in crosswalks as provided in the section;

(5) Section 55-8-136, by failing to exercise due care as provided in the section; or

(6) Section 55-8-175(c), by failing to overtake and pass a bicycle safely as provided in § 55-8-175(c).

(b) For the purposes of this section, unless the context otherwise requires, "serious bodily injury" means:

(1) Substantial risk of death;

(2) Serious disfigurement; or

(3) Protracted loss or impairment of the function of any bodily member, organ or mental faculty.

(c) (1) A violation of subsection (a) is a Class B misdemeanor punishable by a fine of two hundred and fifty dollars ($250) if the accident results in serious bodily injury of another.

(2) A violation of subsection (a) is a Class A misdemeanor punishable by a fine of five hundred dollars ($500) if the accident results in the death of another.

(d) The court shall send the department a record of any of the convictions of any of the sections indicated in subsection (a). The court shall indicate on the record or abstract whether the violation resulted in serious bodily injury of another or death of another.

(e) Upon conviction, the court may revoke the license or permit to drive and any nonresident operating privilege of a person convicted under this section for a period of up to six (6) months, if the accident results in serious bodily injury of another, and up to one (1) year if the accident results in death of another.



§ 55-8-198 - Citations based on unmanned traffic enforcement cameras.

(a) A traffic citation that is based solely upon evidence obtained from an unmanned traffic enforcement camera that has been installed to enforce or monitor traffic violations shall be considered a nonmoving traffic violation.

(b) (1) Only POST-certified or state-commissioned law enforcement officers shall be authorized to review video evidence from a traffic light signal monitoring system and make a determination as to whether a violation has occurred. If a determination is made that a violation has occurred, a notice of violation or a citation shall be sent by first class mail to the registered owner of the vehicle that was captured by the traffic light signal monitoring system. A notice of violation or a citation shall be sent within twenty (20) business days after the occurrence of the violation, absent exigent circumstances arising from registration irregularities. All notices of violation or citations shall have a Tennessee return address and all responses and payments shall be made to an address in this state. A notice of violation or citation shall allow for payment of the traffic violation or citation within thirty (30) days of the mailing of the notice. No additional penalty or other costs shall be assessed for nonpayment of a traffic violation or citation that is based solely on evidence obtained from unmanned traffic enforcement cameras installed to enforce or monitor traffic violations, unless a second notice is sent by first class mail to the registered owner of the motor vehicle and the second notice provides for an additional thirty (30) days for payment of the violation or citation.

(2) The notice of violation or citation shall state the amount of the fine that is being assessed for the alleged violation. The notice of violation or citation shall state separately any additional fees or court costs that may be assessed if the fine is not paid timely or if the violation or citation is contested and the person is convicted or found guilty of the offense.

(3) The person cited may elect not to contest the charge and may, in lieu of appearance in court, submit a fine not more than fifty dollars ($50.00) to the address provided on notice of violation or citation.

(4) If the person cited does not pay the traffic citation within the time specified by subdivision (b)(1), then additional fees or court costs may be assessed.

(5) If the person cited does not pay the traffic citation as provided in this section and the person cited appears in court at the time specified, or such later date as may be fixed by the court, and the person is convicted or found guilty of, or enters a plea of nolo contendere to the offense, then additional fees or court costs may be assessed.

(c) Effective July 1, 2011, a political subdivision of the state that installs, owns, operates or maintains either a traffic-control signal light located in an intersection or any other unmanned traffic enforcement camera for the enforcement or monitoring of traffic violations shall ensure that:

(1) The traffic enforcement camera does not identify as a violation of § 55-8-110(a)(3), or any municipal law or ordinance that mirrors, substantially duplicates or incorporates by cross-reference the language of § 55-8-110(a)(3), any vehicle that legally entered the intersection during the green or yellow intervals in accordance with § 55-8-110(a)(1) and (2); and

(2) Appropriate signage is located not less than five hundred feet (500') but not more than one thousand feet (1,000') in advance of the enforcement area of the unmanned traffic enforcement camera informing drivers as to the presence of traffic enforcement cameras at the approaching location. All regulatory and warning signs relating to the intersection or enforcement area shall meet the conventional road size or larger requirements of the MUTCD. Minimum size signing shall not be allowed.

(d) The following vehicles are exempt from receiving a notice of violation:

(1) Emergency vehicles with active emergency lights;

(2) Vehicles moving through the intersection to avoid or clear the way for a marked emergency vehicle;

(3) Vehicles under police escort; and

(4) Vehicles in a funeral procession.

(e) (1) Except as otherwise provided in this subsection (e), the registered owner of the motor vehicle shall be responsible for payment of any notice of violation or citation issued as the result of a traffic light monitoring system.

(2) An owner of a vehicle shall not be responsible for the violation if, on or before the designated court date, the owner furnishes the court an affidavit stating the name and address of the person or entity that leased, rented or otherwise had care, custody or control of the motor vehicle at the time of the violation.

(3) If a motor vehicle or its plates were stolen at the time of the alleged violation, the registered owner must provide an affidavit denying the owner was an operator and provide a certified copy of the police report reflecting such theft.

(4) An affidavit alleging theft of a motor vehicle or its plates must be provided by the registered owner of a vehicle receiving a notice of violation within thirty (30) days of the mailing date of the notice of violation.

(f) No unmanned traffic enforcement cameras shall be permitted on federal interstate highways except for Smart Way cameras, other intelligent transportation system cameras or, when employees of the department or construction workers are present, unmanned traffic enforcement cameras used to enforce or monitor traffic violations within work zones designated by the department of transportation; provided, that the cameras shall be operated only by a state entity.

(g) Prior to implementation of any new unmanned traffic enforcement camera used to enforce or monitor traffic violations, the local governing body shall conduct a traffic engineering study for the area being considered. The study shall follow standard engineering practices as determined by the Institute of Transportation Engineers (ITE) and shall be stamped by a professional engineer specializing in traffic engineering and licensed to practice in this state. A vendor of traffic enforcement camera systems shall not be allowed to conduct the traffic engineering study, or to participate in the selection of such traffic engineer, to document the need for a traffic enforcement camera.

(h) No citation shall be issued based solely upon evidence obtained from a traffic enforcement camera that has been installed to enforce or monitor traffic violations of § 55-8-110(a)(3), or any municipal law or ordinance that mirrors, substantially duplicates or incorporates by cross-reference the language of § 55-8-110(a)(3), unless the evidence collected shows the target vehicle with its front tire or tires before the stop line when the signal is red, and subsequently shows the same vehicle with its rear tire or tires past the stop line while the signal is red.

(i) A traffic enforcement camera system may be used to issue a traffic citation for an unlawful right turn on a red signal at an intersection that is clearly marked by a "No Turn on Red" sign erected by the responsible municipal or county government in the interest of traffic safety in accordance with § 55-8-110(a)(3)(A). Any other traffic citation for failure to make a complete stop at a red signal before making a permitted right turn as provided by § 55-8-110(a)(3)(A) that is based solely upon evidence obtained from an unmanned traffic enforcement camera shall be deemed invalid.

(j) No more than one (1) citation shall be issued for each distinct and separate traffic offense in violation of a municipal ordinance or a traffic offense as provided in this chapter.

(k) A traffic citation that is based solely upon evidence obtained from an unmanned traffic enforcement camera shall be deemed invalid if the registration information of the motor vehicle for which such traffic citation is issued is not consistent with the evidence recorded by such enforcement camera.

(l) (1) Notwithstanding any law to the contrary, an unmanned traffic enforcement camera that monitors speed shall not be used to issue a citation to any driver for violating the speed limit on any public road or highway; provided, that this subsection (l) shall not apply to an unmanned traffic enforcement camera:

(A) Within the designated distance of a marked school zone; or

(B) On any S-curve of a public road or highway.

(2) For purposes of this subsection (l), "S-curve" means a bend in a public road or highway in the shape of an "S" that inhibits a driver's full vision through the bend.

(m) (1) For the purposes of this subsection (m):

(A) "Consumer report" and "consumer reporting agency" have the same meanings ascribed to those terms by § 604 of the Fair Credit Reporting Act, codified in 15 U.S.C. § 1681a; and

(B) "Credit report" means any written, oral, or other communication of information, including a consumer report, by a consumer reporting agency bearing on a consumer's creditworthiness, credit standing or credit capacity, which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor in establishing a consumer's eligibility for credit to be used primarily for personal, family, or household purposes.

(2) No person having charge, custody of or control over any records or information regarding a violation of this section, including payments made pursuant to receipt of a notice of violation or a citation, whether timely or delinquent, shall disclose these records or information to a consumer reporting agency. In addition, no information regarding a violation shall be disclosed or identified in any credit report.

(n) A local government shall include in any contract involving unmanned traffic enforcement cameras that the contract must conform to any changes in state law. New and existing contracts, as well as contract renewals occurring after July 1, 2012, shall contain a provision that the contract shall comply with all applicable revisions of state law.



§ 55-8-199 - Use of hand-held mobile telephone or personal digital assistant to transmit or read a written message prohibited while driving.

(a) For the purpose of this section, unless the context otherwise requires:

(1) "Mobile telephone" means a cellular, analog, wireless or digital device that provides for voice communication and for data communication other than by voice; and

(2) "Personal digital assistant" means a wireless electronic communication device that provides for data communication other than by voice.

(b) No person while driving a motor vehicle on any public road or highway shall use a hand-held mobile telephone or a hand-held personal digital assistant to transmit or read a written message; provided, that a driver does not transmit or read a written message for the purpose of this subsection (b) if the driver reads, selects or enters a telephone number or name in a hand-held mobile telephone or a personal digital assistant for the purpose of making or receiving a telephone call.

(c) This section shall only apply to a person driving a motor vehicle that is in motion at the time a written message from a mobile telephone or hand-held personal digital assistant is transmitted or read by the person.

(d) A violation of this section is a Class C misdemeanor, subject only to imposition of a fine not to exceed fifty dollars ($50.00) and court costs not to exceed ten dollars ($10.00), including, but not limited to, any statutory fees of officers. No state or local litigation taxes shall be applicable to a case prosecuted under this section.

(e) This section shall not apply to the following persons:

(1) Officers of the state or of any county, city or town charged with the enforcement of the laws of the state, when in the actual discharge of their official duties;

(2) Campus police officers and public safety officers, as defined by § 49-7-118, when in the actual discharge of their official duties;

(3) Emergency medical technicians, emergency medical technician-paramedics and firefighters, both volunteer and career, when in the actual discharge of their official duties; and

(4) Emergency management agency officers of the state or of any county, city or town, when in the actual discharge of their official duties.

(f) A traffic citation that is based solely upon a violation of this section shall be considered a nonmoving traffic violation and no points shall be added to a driver record for the violation.

(g) The department of transportation is directed to utilize the department's permanent electronic overhead informational displays located throughout this state to provide periodic messages to the motoring public as to the provisions of this section.






Part 2 - Operation of Vehicles -- Rules of the Road -- Continued

§ 55-8-201 - [Repealed]

HISTORY: Acts 2010, ch. 628, § 3; 2011, ch. 126, §§ 1-5; 2013, ch. 219, §§ 1-3; 2013, ch. 236, § 91; terminated pursuant to Acts 2010, ch. 628, § 3, as amended by Acts 2011, ch. 126, § 4, and by Acts 2013, ch. 219, § 3, effective July 1, 2015.



§ 55-8-202 - Motor vehicles equipped with autonomous technology.

(a) No political subdivision may by ordinance, resolution, or any other means prohibit within the jurisdictional boundaries of the political subdivision the use of a motor vehicle equipped with autonomous technology if the motor vehicle otherwise complies with all safety regulations of the political subdivision.

(b) For purposes of this section, "autonomous technology" means technology installed on a motor vehicle that has the capability to drive the motor vehicle without the active physical control or monitoring by a human operator.









Chapter 9 - Equipment -- Lighting Regulations

Part 1 - General Provisions

§ 55-9-101 - Chapter definitions.

As used in this chapter, "autocycle," "motor vehicle," "motorcycle," "motor-driven cycle," and "motorized bicycle" have the meanings ascribed to them in § 55-8-101.



§ 55-9-102 - Emergency parts and accessories to be carried by various type motor vehicles.

Every motor vehicle, according to its type or character of operation as listed in subdivisions (1) and (2), shall carry at all times the following emergency parts and accessories, which shall be in proper and effective working order and available for immediate use:

(1) On every bus, truck, or truck tractor, except pickup trucks having not more than two (2) rear wheels and equipped with emergency flashing lights at front and rear:

(A) At least one (1) fire extinguisher, of a type inspected and labeled by Underwriters' Laboratories, Inc., under classification B, and utilizing an extinguishing agent that does not need protection from freezing (minimum size, two-pound dry chemical type);

(B) One (1) red lantern, when projecting loads are carried; and

(C) One (1) red cloth flag, not less than twelve inches (12'') square, when projecting loads are carried;

(2) On every bus, truck, and truck tractor, except pickup trucks having not more than two (2) rear wheels and equipped with emergency flashing lights at front and rear, operating outside the corporate limits of municipalities, excepting buses subject to the general supervision and regulation, jurisdiction and control of the governing body of a municipality under §§ 65-4-101, 65-4-104 and 65-16-101 [repealed], and operating within the territorial limits of the regulatory jurisdiction of the governing body:

(A) All items listed under subdivision (1);

(B) One (1) set of tire chains, for all vehicles likely to encounter conditions requiring them;

(C) At least three (3) flares or three (3) red emergency reflectors, or three (3) red electric lanterns, unless the motor vehicle is operated solely on streets or highways that are artificially lighted at night;

(i) Each flare (liquid burning pot torch) or red emergency reflector or red electric lantern shall be capable of being seen and distinguished at a distance of five hundred feet (500') under normal atmospheric conditions;

(ii) Each flare (pot torch) shall be capable of burning for not less than twelve (12) hours in five miles per hour (5 mph) wind velocity, capable of burning in any air velocities from zero to forty miles per hour (0-40 mph), substantially constructed so as to withstand reasonable shock without leaking, and shall be carried in a metal rack or box. Each red electric lantern shall be capable of operating continuously for not less than twelve (12) hours and shall be substantially constructed so as to withstand reasonable shock without breakage;

(iii) Each red emergency reflector shall conform in all respects to the requirements of the following specifications, and must be approved for use in Tennessee by the department of safety:

(a) Each red emergency reflector shall be comprised of a multiplicity of red reflecting elements on each side, not less than two (2), front and back, every one of which red reflecting elements shall conform as a minimum requirement to the specifications for Class A Reflex Reflectors contained in the SAE Handbook, 1944 edition (published by the Society of Automotive Engineers, 29 West 39th Street, New York, New York). The aggregate candlepower output of the reflecting elements of the device when tested in the perpendicular position at one-third degree (1/3 degrees) as specified by SAE photometric procedure shall be not less than twelve (12);

(b) If the reflecting surfaces or reflector elements would be adversely affected by dust, soot, or other foreign matter, they shall be adequately sealed within the body of the units in which they are incorporated. Each reflector device shall be of such weight and dimensions as to remain stable and stationary when in a forty mile per hour (40 mph) wind on any road surface on which it is likely to be used, and shall be so constructed as to withstand reasonable shock without breakage. Each reflector device shall be so constructed that the reflecting elements shall be in a plane perpendicular to the plane of the roadway when placed thereon; and

(c) Reasonable protection shall be afforded each reflector device, and the reflecting elements incorporated therein, by enclosure in a box or rack from which the three (3) devices readily may be extracted for use. In the event the reflector devices are collapsible, locking means shall be provided to maintain the reflecting elements in effective position, and the locking means shall be readily capable of adjustment without the use of tools or special equipment;

(iv) Each unit of a set of three (3) red emergency reflectors shall be marked plainly with the certification of the manufacturer that it fulfills the requirements of these specifications; and

(v) Each red emergency reflector when used shall be so placed on the highway as to reflect to oncoming vehicles the maximum amount of reflected light;

(D) At least three (3) red burning fusees (if carrier elects to carry and use flares as warning signals), unless the motor vehicle is operated solely on streets or highways that are artificially lighted at night. Each fusee shall be made in accordance with the specifications of the Bureau of Explosives, 30 Vesey Street, New York, New York, and so marked, and shall be capable of burning at least fifteen (15) minutes; and

(E) At least two (2) red flags of cloth, synthetic or man-made material, not less than twelve inches (12'') square, with standards; and

(3) On motor vehicles used for the driver education and training course for Class D vehicles as provided by § 55-50-322(f), there may be equipped amber light-emitting diode (LED) lights on the front and rear of the motor vehicles only if the amber light-emitting diode lights are not placed in the driver's line of sight.



§ 55-9-103 - Display of warning devices during period of disablement of certain vehicles.

Whenever any bus, truck, or truck tractor, except pickup trucks having not more than two (2) rear wheels and equipped with emergency flashing lights at front and rear, is disabled upon the traveled portion of the highway or the shoulder next thereto, except within a business or residential district of a municipality, the following requirements shall be complied with during the period of the disablement:

(1) During the time when lights are required, that is, between one half (1/2) hour after sunset and one half (1/2) hour before sunrise and at all other times when there is not sufficient light to render clearly discernible a person two hundred feet (200') ahead, a lighted fusee shall be immediately placed on the roadway at the traffic side of the motor vehicle. As soon thereafter as possible, and in any case within the burning period of the fusee, three (3) lighted flares or pot torches shall be placed on the roadway as follows:

(A) One (1) in the center of the line of traffic occupied by the disabled motor vehicle not less than forty (40) paces or approximately one hundred feet (100') distant therefrom in the direction of traffic approaching in that line;

(B) One (1) not less than forty (40) paces, or approximately one hundred feet (100') from the vehicle in the opposite direction;

(C) One (1) at the traffic side of the vehicle approximately ten feet (10') rearward or forward thereof;

(D) If the motor vehicle is disabled within three hundred feet (300') of a curve, crest of a hill or other obstruction to view, the flare in that direction shall be so placed as to afford ample warning to other users of the highway, but in no case less than forty (40) paces, approximately one hundred feet (100') nor more than one hundred twenty (120) paces, approximately three hundred feet (300'), from the disabled vehicle;

(E) Care should be taken in placing any flare, fusee, or any signal produced by a flame to prevent igniting any gasoline or other inflammable liquid or gas; and

(F) As to every motor vehicle used for the transportation of inflammable liquids or inflammable compressed gas in cargo tanks, whether loaded or empty, the use of flares, pot torches, fusees or any signal produced by a flame is prohibited, and lighted red electric lanterns or red emergency reflectors shall be used in lieu thereof. Every motor vehicle, whether required to carry red electric lanterns or red emergency reflectors or not, may carry the red electric lanterns or red emergency reflectors in lieu of flares, pot torches and fusees. The placement of the red electric lanterns or red emergency reflectors in the event of disablement shall be the same as the requirements for the placing of pot torches, fusees or flares; and

(2) During the time that lights are not required, red flags shall be placed in the manner prescribed for the lighted electric lanterns or flares, except that no flag shall be required to be placed at the side of the vehicle; however, if the disablement continues into the period when lights are required, lighted flares or lighted red electric lanterns or red emergency reflectors shall then be placed as prescribed.



§ 55-9-104 - Vehicles stopping for causes other than disablement -- Display of warning devices.

(a) Whenever any bus, truck or truck tractor is stopped upon the traveled portion of the highway or the shoulder next thereto, except within a business or residential district of a municipality or for any cause other than disablement or for necessary traffic stops, the following requirements shall be complied with during the period of the stop:

(1) During the time that lights are required, a lighted fusee or lighted red electric lantern or red emergency reflector shall be immediately placed on the roadway at the traffic side of the motor vehicle. Pickup trucks having not more than two (2) rear wheels may comply with this subdivision (a)(1) by displaying emergency flashing lights at the front and rear; and

(2) If the stop exceeds or is intended to exceed ten (10) minutes, the placing of flares, red electric lanterns or red emergency reflectors or flags shall be in the manner prescribed for disabled vehicles. Pickup trucks having not more than two (2) rear wheels may comply with this subdivision (a)(2) by displaying emergency flashing lights at the front and rear.

(b) Except during the time that lights are required to be displayed by § 55-9-401, none of the provisions of this chapter that relate to fire extinguishers, red lanterns, red flags, tire chains, flares, and fusees, shall apply to trucks and pickup trucks owned and operated by any person in the transportation of produce and farm products grown exclusively by that person in transporting them to and from market.



§ 55-9-105 - Televisions in motor vehicles -- Operation or installation -- Applicability -- Violations.

(a) A person shall not operate a motor vehicle with a television receiver, a video monitor, or a television or video screen capable of displaying a television broadcast or video signal that produces entertainment or business applications, if the receiver, monitor or screen is intended to display images visible to the driver in a normal position when the vehicle is in motion.

(b) A person shall not install in a motor vehicle a television receiver, a video monitor, or a television or video screen capable of displaying a television broadcast or video signal that produces entertainment or business applications, if the receiver, monitor or screen is intended to display images visible to the driver in a normal position when the vehicle is in motion.

(c) The prohibitions contained in this section shall not apply to:

(1) The following equipment when installed in a motor vehicle:

(A) A vehicle information display;

(B) A navigation or global positioning display;

(C) A visual display used to enhance or supplement the driver's view forward, behind, or to the sides of a motor vehicle; or

(D) A television receiver, video monitor, television or video screen or any other similar means of visually displaying a television broadcast or video signal, if the equipment is designed to prevent the driver from viewing the entertainment or business application when the motor vehicle is being driven;

(2) Television receivers or monitors used in government-owned vehicles by law enforcement officers in the course of their official duties;

(3) A wireless telephone or communication device when used for placing or receiving a telephone call or to access a navigation or global positioning display;

(4) Electronic monitors or displays used to monitor livestock being transported; or

(5) (A) Computer or other electronic displays or monitors used in utility vehicles by employees of the utility in the course of their official duties; provided, however, that use shall be permitted only while the vehicle is stopped, standing or parked;

(B) As used in subdivision (c)(5)(A), "utility" means any person, municipality, county, metropolitan government, cooperative, board, commission, district, or any entity created or authorized by public act, private act or general law to provide electricity, natural gas, water, waste water services, telephone service or any combination thereof, for sale to consumers in any particular service area; and

(C) As used in subdivision (c)(5)(B), "cooperative" means any cooperative providing utility services, including, but not limited to, electric or telephone services, or both.

(d) This section does not apply to local, state or federal law enforcement officers who are engaged in the performance of their official duties.

(e) A violation of this section is a Class C misdemeanor.



§ 55-9-106 - Studded tires.

(a) No person shall use a tire on a vehicle moved on a highway that has on its periphery any block, stud, flange, cleat, or spike or any other protuberances of a material other than rubber that projects beyond the tread of the traction surface of the tire, except as otherwise provided in this section.

(b) A person may operate on a highway a vehicle equipped with a tire that has imbedded in it wire or other material for improving traction on snow and ice during the period of October 1 through April 15 of each year. Such a tire shall be so constructed that the percentage of wire or other material in contact with the roadway does not exceed, after the first one thousand (1,000) miles of use or operation, five percent (5%) of the total tire area in contact with the roadway. During the first one thousand (1,000) miles of use or operation of any such tire, the wire or other material in contact with the roadway shall not exceed twenty percent (20%) of the total tire area in contact with the roadway. The studded tires allowed by this subsection (b) shall not be used at any time on a vehicle with a maximum gross weight of more than nine thousand pounds (9,000 lbs.), unless this a vehicle is a school bus or an emergency vehicle.

(c) It is permissible to use tire chains of reasonable proportions on any vehicle when required for safety because of snow, ice, or other condition tending to cause a vehicle to skid.

(d) It is permissible to use farm machinery with tires having protuberances that will not injure a highway.



§ 55-9-107 - Motor vehicle windows with tinting, reflecting or sun screen material.

(a) (1) It is unlawful for any person to operate, upon a public highway, street or road, any motor vehicle in which any window that has a visible light transmittance equal to, but not less than, that specified in the Federal Motor Vehicle Safety Standard No. 205, codified in 49 CFR 571.205, has been altered, treated or replaced by the affixing, application or installation of any material that:

(A) Has a visible light transmittance of less than thirty-five percent (35%); or

(B) With the exception of the manufacturer's standard installed shade band, reduces the visible light transmittance in the windshield below seventy percent (70%).

(2) Any person who installs window tinting materials in this state for profit, barter, or wages or commissions is defined as a "professional installer" for the purposes of this section; and it is unlawful for a professional installer to apply tinting materials to any motor vehicle so as to cause that motor vehicle to be in violation of this section.

(3) All professional installers of window tinting materials shall supply and shall affix to the lower right corner of the driver's window an adhesive label, the size and style of which shall be determined by the commissioner of safety, that includes:

(A) The installer's business name; and

(B) The legend "Complies with Tennessee Code Annotated, § 55-9-107."

(4) All professional installers of window tinting materials shall supply each customer with a signed receipt for each motor vehicle to which tinting materials have been applied that includes:

(A) Date of installation;

(B) Make, model, paint color and license plate number and state;

(C) The legend "Complies with Tennessee Code Annotated, § 55-9-107, at date of installation"; and

(D) The legend "This receipt shall be kept with motor vehicle registration documents."

(5) The owner of any vehicle in question has the burden of proof that the motor vehicle is in compliance with this section.

(6) (A) The restrictions of this subsection (a) do not apply to any of the following motor vehicles:

(i) Any motor vehicle model permitted by federal regulations to be equipped with certain windows tinted so as not to conform to the specifications of subdivision (a)(1)(A) with respect to those certain windows;

(ii) Any motor vehicle bearing commercial license plates or government service license plates that are used for law enforcement purposes, for those windows rearward of the front doors; and

(iii) Any motor vehicle that is registered in another state and meets the requirements of the state of registration.

(B) This subdivision (a)(6) shall not be construed in any way to exempt the front door windows of any motor vehicle of any kind from the specifications of subdivision (a)(1)(A).

(b) (1) Notwithstanding the provisions of subdivision (a)(1) to the contrary, any person with a medical condition that is adversely affected by ultraviolet light may submit a statement to the commissioner from that person's physician certifying that the person has a medical condition that requires reduction of light transmission in the windows of the person's vehicle in excess of the standards established in subsection (a). The commissioner shall submit the certified statement to the department's medical review board for evaluation. If the review board finds the exemption warranted, it shall recommend that the commissioner authorize the exemption, and the degree of tinting exemption that is appropriate. The commissioner shall then supply a certificate or decal, indicating the degree of exemption, to the applicant who shall display it in the motor vehicle.

(2) Any applicant aggrieved by a decision of the medical review board or the commissioner may appeal in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The appeal may be made to the chancery court of the county where the aggrieved applicant resides at the option of the applicant.

(c) It is probable cause for a full-time, salaried police officer of this state to detain a motor vehicle being operated on the public roads, streets or highways of this state when the officer has a reasonable belief that the motor vehicle is in violation of subdivision (a)(1), for the purpose of conducting a field comparison test.

(d) It is a Class C misdemeanor for the operator of a motor vehicle to refuse to submit to the field comparison test when directed to do so by a full-time, salaried police officer, or for any person to otherwise violate any provisions of this section.

(e) The commissioner of safety shall establish a standardized method and procedure by which law enforcement officers can readily, and with reasonable accuracy, conduct a field comparison test to determine if a motor vehicle's windows are in compliance with this section.



§ 55-9-108 - Airbags.

Any person who knowingly installs or reinstalls any object in lieu of an airbag that was designed in accordance with federal safety regulations for the make, model and year of the vehicle as part of the vehicle inflatable restraint system shall be guilty of a Class A misdemeanor.






Part 2 - Required Equipment on Vehicles

§ 55-9-201 - Horn -- Bells, sirens or exhaust whistles on emergency vehicles -- Penalty for violations.

(a) Every motor vehicle, when operated upon any road, street or highway of the state, shall be equipped with a horn in good working order capable of emitting sound audible under normal conditions from a distance of not less than two hundred feet (200'), and it is unlawful, except as otherwise provided in this section, for any vehicle to be equipped with or for any person to use upon a vehicle any siren, exhaust, compression or spark plug whistle or for any person at any time to use a horn otherwise than as a reasonable warning or to make any unnecessary or unreasonably loud or harsh sound by means of a horn or other warning device.

(b) Every police, fire department and fire patrol vehicle, and every ambulance and emergency repair vehicle of public service companies used for emergency calls, shall be equipped with a bell, siren, or exhaust whistle of a type approved by the department, or local police authorities in incorporated cities or towns. Members of volunteer fire departments residing outside of incorporated communities may equip vehicles, to be used in fire patrol work, with warning devices of the type approved by the department or by the sheriff of the county in which the vehicles are to be operated.

(c) (1) Members of regular or volunteer fire departments may equip their privately owned vehicles to be used in responding to a fire alarm or other emergency with warning devices approved by the local fire chief, upon written certification to the local sheriff or police chief that the person is a member of the department. In the event the warning devices are abused or used for other than their intended purpose by a member of the fire department, the local fire chief shall revoke the member's privilege of using the warning devices and shall notify, in writing, the local sheriff or police chief of the revocation.

(2) Subdivision (c)(1) shall not apply to counties with populations of: Click here to view image.

according to the 1980 federal census or any subsequent federal census.

(d) (1) The prohibition in subsection (a) does not apply to any privately-owned motor vehicle that is primarily operated for business purposes by any salesperson, service representative, employee, lessee, or duly authorized agent of an emergency equipment company; provided, that the vehicle is marked with the lettering required by subdivision (d)(3).

(2) Any person operating a motor vehicle pursuant to this subsection (d) shall carry a copy of the company's business license or the person's or owner of the company's professional or occupational license, certification or registration issued by this state and appropriate identification issued by the owner of the company.

(3) Lettering shall be displayed on the left and right sides of the vehicle identifying the name of the company for which the vehicle is operated and on the front and rear of the vehicle designating it a "Demonstration Vehicle". The lettering shall be painted or affixed on, or attached to, the vehicle in a permanent manner, and shall be at least three inches (3'') in size.

(4) Nothing in this subsection (d) imposes any duty or obligation on a manufacturer of motor vehicles used by or sold to emergency equipment companies to equip the audible warning devices allowed in this subsection (d) at the time of manufacture or sale.

(5) Nothing in this subsection (d) shall be construed to permit the operator of an emergency equipment company vehicle from operating any audible warning device authorized by this subsection (d) while the vehicle is on a public road, whether in motion or stationary.

(6) As used in this section, "emergency equipment company" or "company" means any entity licensed as required by this state to sell or repair bells, sirens, or exhaust, compression or spark plug whistles, or other audible warning devices or equipment designed for use on motor vehicles that are operated for authorized law enforcement, emergency response, or other public safety activities.

(e) A violation of this section is a Class C misdemeanor.



§ 55-9-202 - Mufflers -- Muffler cutouts prohibited -- Penalty.

(a) No person shall drive a motor vehicle on any road, street or highway unless the motor vehicle is equipped with a muffler in good working order and in constant operation to prevent excessive or unusual noise and annoying smoke.

(b) It is unlawful to use a "muffler cutout" on any motor vehicle upon any road, street or highway.

(c) A violation of this section is a Class C misdemeanor.



§ 55-9-203 - Windshield must be equipped with wipers -- Penalty.

(a) Every motor vehicle having a windshield shall be equipped with two (2) windshield wipers for cleaning rain, snow or other moisture from the windshield in order to provide clear vision for the driver, unless one (1) windshield wiper cleans to within one inch (1'') of each side of windshield.

(b) A violation of this section is a Class C misdemeanor.



§ 55-9-204 - Brakes -- Equipment required on various type vehicles -- Penalty.

(a) Every motor vehicle, other than a motorcycle, when operated upon a highway shall be equipped with brakes adequate to control the movement of and to stop and hold the vehicle, including two (2) separate means of applying the brakes, each of which means shall be effective to apply the brakes to at least two (2) wheels. If these two (2) separate means of applying brakes are connected in any way, they shall be so constructed that failure of any one (1) part of the operating mechanism shall not leave the motor vehicle without brakes on at least two (2) wheels.

(b) Every motorcycle, and bicycle with motor attached, when operated upon a highway shall be equipped with at least one (1) brake, which may be operated by hand or foot.

(c) (1) Every trailer or semitrailer of a gross weight of three thousand pounds (3,000 lbs.) or more when operated upon a highway shall be equipped with brakes adequate to control the movement of and to stop and to hold the vehicle and so designed as to be applied by the driver of the towing motor vehicle from its cab, and the brakes shall be so designed and connected that in case of an accidental breakaway of the towed vehicle, the brakes shall be automatically applied.

(2) Subdivision (c)(1) does not apply to any trailer or semitrailer operating solely intrastate with a gross vehicle weight rating (GVWR) of seven thousand five hundred pounds (7,500 lbs.) or less and equipped with a hydraulic breakaway mechanism that is separate from the hitch itself and utilizes surge brakes. "Surge brakes" is defined as a system complying with SAE Standards J-135, J-661, J-667, and J-684 whereby the brakes of a trailer are actuated as a result of the forward pressure of the trailer against the tow vehicle during deceleration.

(d) Every new motor vehicle, trailer, or semitrailer sold after May 21, 1937, in this state and operated upon the highways shall be equipped with service brakes upon all wheels of the vehicle, except trucks and truck tractors having three (3) or more axles need not have brakes on the front wheels, unless these vehicles are equipped with at least two (2) steerable axles, the wheels of one (1) such axle need not be equipped with brakes, except any motorcycle, and except that any semitrailer of less than one thousand five hundred pounds (1,500 lbs.) gross weight need not be equipped with brakes.

(e) The requirements of subdivision (c)(1) and subsection (d) shall not apply to trailers that are not required to be registered and licensed and that are used by or on behalf of farmers:

(1) Transporting farm products or livestock from farm to market;

(2) Transporting products, equipment, materials or supplies used in agricultural pursuits from market to farm or in their transfer from farm to farm or from one (1) part of a farm to another part of the same farm; or

(3) Delivering the trailer to any farm.

(f) A violation of this section is a Class C misdemeanor.



§ 55-9-205 - Performance ability of brakes -- Penalty.

(a) The service brakes upon any motor vehicle or combination of vehicles shall be adequate to stop the vehicle or vehicles when traveling twenty miles per hour (20 mph) within a distance of thirty feet (30') when upon dry asphalt or concrete pavement surface free from loose material where the grade does not exceed one percent (1%).

(b) Under the conditions in subsection (a), the hand brake shall be adequate to stop the vehicle or vehicles within a distance of fifty-five feet (55') and the hand brake shall be adequate to hold the vehicle or vehicles stationary on any grade upon which operated.

(c) Under the conditions in subsection (a), the service brakes upon a motor vehicle equipped with two (2) wheel brakes only, and when permitted, shall be adequate to stop the vehicle within a distance of forty feet (40') and the hand brake adequate to stop the vehicle within a distance of fifty-five feet (55').

(d) All braking distances specified in this section shall apply to all vehicles mentioned, whether the vehicles are not loaded or are loaded to the maximum capacity permitted under this chapter.

(e) All brakes shall be maintained in good working order and shall be so adjusted as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle.

(f) A violation of this section is a Class C misdemeanor.



§ 55-9-206 - Trucks to be equipped with rearview mirror.

Any motor truck using the streets, roads, highways, and other public thoroughfares, which, by reason of its construction, either when loaded or unloaded, prevents the driver's view of the rear, shall be equipped with a mirror arranged in a manner and maintained so that the driver or operator may view the roadway to the rear and note the approach of vehicles from the rear of the motor truck.



§ 55-9-207 - Penalty for operating truck without rearview mirror.

Any person driving a motor truck without a rearview mirror, and the owner of the motor truck, operated upon any public thoroughfare, in violation of § 55-9-206, commits a Class C misdemeanor.



§ 55-9-212 - Mudguards on trucks -- Penalty.

(a) No person shall operate upon a public highway or street any motor vehicle, including a separate truck tractor (normally used in a tractor-trailer combination), or combination of vehicles having a carrying capacity in excess of three thousand pounds (3,000 lbs.), if the motor vehicle or combination of vehicles is not equipped with rear fenders, mudflaps or mudguards of such size as to substantially prevent the projection of rocks, dirt, water or other substances to the rear. The fenders, flaps or guards shall be of a type approved by the commissioner of safety.

(b) This section shall have no application to farm vehicles, or vehicles used by farmers to haul produce from farm to market, nor shall it apply to vehicles used exclusively for hauling logs.

(c) A violation of this section is a Class C misdemeanor.



§ 55-9-213 - Brake fluid -- Minimum standards -- Penalty.

(a) No person shall have for sale, sell or offer for sale for use in motor vehicle brake systems in this state any hydraulic brake fluid unless of a type or brand approved by the commissioner of safety. No hydraulic brake fluid shall be approved that does not meet the minimum standard of the Society of Automotive Engineers for heavy duty grade hydraulic fluid.

(b) A violation of this section is a Class C misdemeanor.



§ 55-9-215 - Operation of motor vehicle without adequate energy absorption system prohibited -- Alteration of altitude from ground level of passenger car prohibited -- Modification of front end by lift blocks prohibited -- Modification of steering mechanism prohibited -- Exceptions -- Enforcement -- Penalties.

(a) No person shall operate a motor vehicle on any road, street or highway unless the vehicle is equipped with a bumper or other energy absorption system with an analogous function.

(b) (1) No person shall operate a passenger vehicle, except a four-wheel drive recreational vehicle, of a type required to be registered under the laws of this state upon a public highway or street modified by reason of alteration of its altitude from the ground if its bumpers, measured to any point on a load-bearing member on the horizontal bumper bar, are more than twenty-two inches (22'') above the ground, except that no vehicle shall be modified to cause the vehicle body or chassis to come in contact with the ground or expose the fuel tank to damage from collision or cause the wheels to come in contact with the body under normal operation, and that no part of the original suspension system be disconnected to defeat the safe operation of the suspension system; provided, that nothing contained in this section shall prevent the installation of heavy duty equipment to include shock absorbers and overload springs; and provided further, that nothing contained in this section shall prevent a person from operating a motor vehicle on a public highway with normal wear of the suspension system if normal wear does not affect the control of the vehicle.

(2) No person shall operate a four-wheel drive recreational vehicle of a type required to be registered under the laws of this state upon a public highway or street modified by reason of alteration of its altitude from the ground if its bumpers, measured to any point on a load-bearing member on the horizontal bumper bar, are not within the range of fourteen to thirty-one inches (14''-31'') above the ground, except that no vehicle shall be modified to cause the vehicle body or chassis to come in contact with the ground or expose the fuel tank to damage from collision or cause the wheels to come in contact with the body under normal operation, and that no part of the original suspension system be disconnected to defeat the safe operation of the suspension system; provided, that nothing contained in this section shall prevent the installation of heavy duty equipment to include shock absorbers and overload springs; and provided further, that nothing contained in this section shall prevent a person from operating a motor vehicle on a public highway with normal wear of the suspension system if normal wear does not affect the control of the vehicle. In the case of a four-wheel drive vehicle where the thirty-one-inch limitation is exceeded, the vehicle will comply with this section if the vehicle is equipped with a drop bumper. The drop bumper must be bolted and welded to the frame of the vehicle and be made of a strength equal to a stock bumper.

(3) No person shall modify or cause to be modified by the use of lift blocks the front end suspension of a motor vehicle.

(4) (A) Maximum frame heights for motor vehicles shall be as follows:

(i) Passenger cars......................22 inches

(ii) Trucks and recreational vehicles:

(a) 4,500 lbs. and under......................24 inches

(b) 4,501-7,500 lbs.......................26 inches

(c) 7,501-10,000 lbs.......................28 inches

(B) Frame height measurements shall be taken from the bottom of the frame by measuring the vertical distance between the ground and the lowest point of the frame directly below the point in line with the center of the steering wheel.

(5) No person shall operate a motor vehicle having a distance greater than four inches (4'') between the body floor and the top of the frame.

(6) No person shall modify or cause to be modified the original manufacturer installed steering mechanism, including welding, nor the front spindle where the brake pads mount, on a passenger vehicle or a truck or recreational vehicle with a weight up to ten thousand pounds (10,000 lbs.).

(c) This section does not apply to freight motor vehicles and/or other vehicles that have designs which would intrinsically preclude conformity with this provision. This section also shall not apply to any vehicle that has an unaltered and undamaged stock bumper or energy absorption system as supplied by the manufacturer of the vehicle.

(d) Any law enforcement officer charged with the enforcement of traffic laws and regulations may stop and inspect motor vehicles that appear to be operated in violation of this section. If, upon inspection, the vehicle is found to be in violation of this section, the operator shall be issued a citation stating the particulars of the violation and, in general, the repairs necessary to bring the vehicle into compliance with this section. The citation shall also state a time and place for appearance in a court of competent traffic jurisdiction, not less than fourteen (14) days from the date of the issuance of the citation.

(e) If the vehicle is found not to be in compliance with this section, the operator shall be fined not less than two hundred fifty dollars ($250). Upon conviction of a second or subsequent offense involving the same vehicle for substantially the same defect, the registration of the vehicle and the driver licenses of the operator and the owner of the vehicle, if those persons are different, shall be suspended for one (1) year. The vehicle may, however, be operated for the purpose of traveling to and from an establishment or location where repairs are to be performed.

(f) Nothing in this section shall be construed to establish standards higher than those formulated by the United States department of transportation for bumpers on passenger motor vehicles sold within the United States.



§ 55-9-216 - Steering wheels -- Penalty for violation.

(a) It is unlawful for anyone to install or maintain a steering wheel of less than twelve inches (12'') in diameter in any motor vehicle operated upon any highway, street or public road of this state; provided, however, that this subsection (a) does not apply to any motor vehicle specially equipped for persons with disabilities or originally equipped with such a steering wheel by the original manufacturer of same.

(b) Any person who violates this section shall be fined not less than twenty-five dollars ($25.00) nor more than fifty dollars ($50.00) for each violation.



§ 55-9-217 - New tires required on new trailers -- Waiver -- Violations.

(a) After December 31, 2004, any new trailer manufactured in this state and intended for sale to the general public within this state with a gross vehicle weight rating (GVWR) of three thousand pounds (3,000 lbs.) or less shall be equipped with new tires appropriate for the weight rating of the vehicle.

(b) (1) After December 31, 2004, no new trailer with a GVWR of three thousand pounds (3,000 lbs.) or less shall be sold to the general public in this state unless equipped with new tires appropriate for the weight rating of the vehicle.

(2) Notwithstanding subdivision (b)(1), a buyer of a new trailer with a GVWR of three thousand pounds (3,000 lbs.) or less may waive the requirements of subdivision (b)(1) and accept the trailer with used tires from a willing seller. To effectuate the waiver, a buyer shall sign a written waiver acknowledging that the trailer is not equipped with new tires and the buyer's willingness to accept the trailer without new tires, and relieving the seller from any liability for any malfunction of the tires with which the trailer is equipped at the time of the sale.

(c) Nothing in this section shall prohibit the sale of a trailer with a GVWR of three thousand pounds (3,000 lbs.) or less that is not equipped with any tires.

(d) A violation of this section shall be deemed an offense under the Consumer Protection Act, compiled in title 47, chapter 18. A civil penalty of not more than one hundred fifty dollars ($150) may be imposed for a violation of this section.



§ 55-9-218 - Carbon monoxide detectors.

(a) A recreational vehicle that is leased or rented must have in such vehicle a carbon monoxide detector in proper working order. All leases or rental agreements for a recreational vehicle shall contain language that the carbon monoxide detector in such recreational vehicle was tested, is in proper working order, and that a demonstration of the use of such equipment was performed for the lessee of the recreational vehicle. All leases or rental agreements for recreational vehicles shall contain the following statement, an acknowledgement of which shall be initialed or signed by the lessor and lessee of such vehicle:

I CERTIFY THAT AT THE TIME OF THE RENTAL/LEASE OF THIS VEHICLE THAT IT IS EQUIPPED WITH A WORKING CARBON MONOXIDE DETECTOR.

(b) An action for civil damages in a court of competent jurisdiction may be brought against any lessor found violating this section, and damages sustained as a consequence of the lessor's violations may be recovered, together with all costs and attorneys' fees.






Part 3 - Required Equipment on Motorcycles and Motor Driven Cycles

§ 55-9-302 - Crash helmet required for driver and passenger -- Exceptions.

(a) The driver of a motorcycle, motorized bicycle, as defined in chapter 8 of this title, or motor-driven cycle, and any passenger on any of these, shall be required to wear either a crash helmet meeting federal standards contained in 49 CFR 571.218, or, if the driver or passenger is twenty-one (21) years of age or older, a helmet meeting the following requirements:

(1) Except as provided in subdivisions (a)(2)-(4), the helmet shall meet federal motor vehicle safety standards specified in 49 CFR 571.218;

(2) Notwithstanding any provision in 49 CFR 571.218 relative to helmet penetration standards, ventilation airways may penetrate through the entire shell of the helmet; provided, that no ventilation airway shall exceed one and one half inches (1 1/2'') in diameter;

(3) Notwithstanding any provision in 49 CFR 571.218, the protective surface shall not be required to be a continuous contour; and

(4) Notwithstanding any provision in 49 CFR 571.218 to the contrary, a label on the helmet shall be affixed signifying that the helmet complies with the requirements of the American Society for Testing Materials (ASTM), the Consumer Product Safety Commission (CPSC), the Southern Impact Research Center (SIRC), or the Snell Foundation.

(b) This section does not apply to persons riding:

(1) Within an enclosed cab;

(2) Motorcycles that are fully enclosed, have three (3) wheels in contact with the ground, weigh less than one thousand five hundred pounds (1,500 lbs.) and have the capacity to maintain posted highway speed limits;

(3) Golf carts;

(4) In a parade, at a speed not to exceed thirty (30) miles per hour, if the person is eighteen (18) years of age or older; or

(5) In a funeral procession, memorial ride under a police escort, or body escort detail; provided, that:

(A) The driver travels at a speed not to exceed thirty (30) miles per hour;

(B) The driver or passenger is twenty-one (21) years of age or older; and

(C) The funeral procession, memorial ride, or body escort detail does not exceed a distance of fifty (50) miles.



§ 55-9-303 - Seat for passenger.

No person shall ride as a passenger upon a motorcycle or motor-driven cycle unless a proper seat for a passenger is installed thereon.



§ 55-9-304 - Windshields -- Safety goggles, face shields or glasses.

Every motorcycle or motor-driven cycle operated upon any highway or public road of this state shall be equipped with a windshield, or, in the alternative, the operator and any passenger on that motorcycle or motor-driven cycle shall be required to wear safety goggles, face shields, or glasses containing impact resistant lenses.



§ 55-9-305 - Rearview mirrors and footrests.

All motorcycles and motor-driven cycles operated upon any highway or public road of this state shall be equipped with a rearview mirror and securely attached footrests for the operators and passengers on all motorcycles and motor-driven cycles.



§ 55-9-306 - Violation of this part -- Penalty.

A violation of this part is a Class C misdemeanor.



§ 55-9-307 - Parent or guardian knowingly permitting minor to violate this part -- Penalty.

Any parent or guardian who knowingly permits a minor to operate a motorcycle or motor-driven cycle in violation of this part commits a Class C misdemeanor.



§ 55-9-308 - Part inapplicable to autocycles.

This part shall not apply to autocycles.






Part 4 - Lighting Regulations

§ 55-9-401 - Lights on vehicles other than motor vehicles -- Visibility distance -- Penalty.

(a) Every vehicle other than a motor vehicle, when traveling upon a state highway, state aid road or other road, highway or street under the control of the state, the federal government or any political division thereof, dedicated, appropriated or open to public use or travel, shall be equipped with a light attached to and on the upper left side of the vehicle, capable of displaying a light visible five hundred feet (500') to the front and five hundred feet (500') to the rear of the vehicle under ordinary atmospheric conditions, and the light shall be displayed during the period from one half (1/2) hour after sunset to one half (1/2) hour before sunrise and at all other times when there is not sufficient light to render clearly discernible any person on the road or highway at a distance of two hundred feet (200') ahead of the vehicle.

(b) Cotton wagons used exclusively to transport cotton shall not be required to display the light described in subsection (a), but shall display:

(1) A red tail lamp on the lower left corner of the rear of the wagon; and

(2) A triangle-shaped slow-moving vehicle identification emblem meeting Standard S276.8 of the American Society of Agricultural Engineers. The emblem shall be placed on the lower left corner of the rear of the wagon. The user of a cotton wagon shall be responsible for the proper function of the symbol or light, except for any malfunction resulting from the act or omission of another person.

(c) Horse drawn vehicles that are used on the highways primarily as means of transportation shall:

(1) Be equipped on the top with a battery powered white strobe light of a type approved for rural mail carriers under § 55-9-413 and shall have at least one hundred square inches (100 sq. in.) of reflector tape placed on the rear of the vehicle; or

(2) Be equipped with two (2) reflective type lanterns, one (1) to be placed on the left side of the vehicle and one (1) to be placed on the right side of the vehicle with the lantern on the right side to be placed at least twelve inches (12'') higher than the lantern on the left, and shall also have a minimum of one hundred square inches (100 sq. in.) of reflector tape placed on the rear of the vehicle, thirty-six inches (36'') of reflector tape placed on each side of the vehicle, and twenty-four inches (24'') of reflector tape placed at the highest point of the left front of the vehicle.

(d) During the period of time from one half (1/2) hour before sunset until one half (1/2) hour after sunrise, any implement of husbandry as defined in § 55-1-108 having a width of more than ninety six inches (96''), which is towed behind a farm tractor or other motor vehicle, and the lighting of the farm tractor or other motor vehicle is concealed by the implement of husbandry, shall be equipped with two (2) red or amber flashing lamps, one on each side, attached at the rear, or accompanied by a rear escort utilizing its emergency flashers.

(e) A violation of this section is a Class C misdemeanor.



§ 55-9-402 - Lights required on motor vehicles -- Exceptions -- Regulations as to color, type and visibility distance.

(a) (1) Every motor vehicle other than a motorcycle, road roller, road machinery or farm tractor shall be equipped with at least two (2) and not more than four (4) headlights, with at least one (1) on each side of the front of the motor vehicle. No nonemergency vehicle shall operate or install emergency flashing light systems, such as strobe, wig-wag, or other flashing lights within the headlight assembly or grill area of the vehicle; provided, however, that a school bus may operate a flashing, wig-wag lighting system within the headlight assembly of the vehicle when the vehicle's visual stop signs are actuated for receiving or discharging school children.

(2) Auxiliary road lighting lamps may be used, but not more than two (2) of the lamps shall be lighted at any one (1) time in addition to the two (2) required headlights.

(3) No spotlight or auxiliary lamp shall be so aimed upon approaching another vehicle that any part of the high intensity portion of the beam therefrom is directed beyond the left side of the motor vehicle upon which the spotlight or auxiliary lamp is mounted, nor more than one hundred feet (100') ahead of the motor vehicle.

(b) (1) Every motor vehicle shall be equipped with two (2) red tail lamps and two (2) red stoplights on the rear of the vehicle, and one (1) tail lamp and one (1) stoplight shall be on each side, except that passenger cars manufactured or assembled prior to January 1, 1939, trucks manufactured or assembled prior to January 1, 1968, and motorcycles and motor-driven cycles shall have at least one (1) red tail lamp and one (1) red stoplight. No non-emergency vehicle shall operate or install emergency flashing light systems such as strobe, wig-wag, or other flashing lights in tail light lamp, stoplight area, or factory installed emergency flasher and backup light area; provided, however, that the foregoing prohibition shall not apply to the utilization of a continuously flashing light system. For the purposes of this part, "continuously flashing light system" means a brake light system in which the brake lamp pulses rapidly for no more than five (5) seconds when the brake is applied, and then converts to a continuous light as a normal brake lamp until the time that the brake is released.

(2) The stoplight shall be so arranged as to be actuated by the application of the service or foot brake and shall be capable of being seen and distinguished from a distance of one hundred feet (100') to the rear of a motor vehicle in normal daylight, but shall not project a glaring or dazzling light.

(3) The stoplight may be incorporated with the tail lamp.

(4) Motor vehicle tail light lamps may operate as following:

(A) A white backup light operates when the motor vehicle is in reverse;

(B) When the driver is in a panic stop condition going forward, the backup lamp pulses or flashes red; and

(C) Upon normal stops of the motor vehicle, there is no action by the backup light.

(c) Each lamp and stoplight required in this section shall be in good condition and operational.

(d) (1) (A) Except as provided in this section, no vehicle operated in this state shall be equipped with any flashing white or amber lights or any combination of white and amber lights that display to the front of the vehicle except a motor vehicle operated for purposes of an emergency equipment company pursuant to subsection (g); provided, that such white and amber lights are not flashing or illuminated while the vehicle is on a public road, whether in motion or stationary, or a passenger motor vehicle operated by an organ procurement organization or a person under an agreement with an organ procurement organization when transporting an organ for human transplantation.

(B) No vehicle operated in this state shall be equipped with any flashing red or white light or any combination of red or white lights that displays to the front of the vehicle except a motor vehicle operated for purposes of an emergency equipment company pursuant to subsection (g), school buses, a passenger motor vehicle operated by a rural mail carrier of the United States postal service while performing the duties of a rural mail carrier, authorized law enforcement vehicles or motor vehicles operated for purposes of emergency equipment companies pursuant to subsection (g) only when used in combination with a flashing blue light, and emergency vehicles used in firefighting, including ambulances, emergency vehicles used in firefighting that are owned or operated by the division of forestry, firefighting vehicles, rescue vehicles, privately-owned vehicles of regular or volunteer firefighters certified in § 55-9-201(c), or other emergency vehicles used in firefighting owned, operated, or subsidized by the governing body of any county or municipality; provided, that lights authorized by this subdivision (d)(1)(B) for emergency equipment company vehicles shall not be operated or illuminated while the vehicle is on a public road, in motion or stationary.

(2) Any emergency rescue vehicle owned, titled and operated by a state chartered rescue squad, a member of the Tennessee Association of Rescue Squads, privately owned vehicles of regular or volunteer firefighters certified in § 55-9-201(c), and marked with lettering at least three inches (3'') in size and displayed on the left and right sides of the vehicle designating it an "Emergency Rescue Vehicle," any authorized civil defense emergency vehicle displaying the appropriate civil defense agency markings of at least three inches (3''), any ambulance or vehicle equipped to provide emergency medical services properly licensed as required in the state and displaying the proper markings, and any motor vehicle operated for purposes of an emergency equipment company pursuant to subsection (g); provided, that lights authorized by this subdivision (d)(2) for such emergency equipment company vehicle shall not be operated or illuminated while the vehicle is on a public road, whether in motion or stationary, shall also be authorized to be lighted in one (1) or more of the following manners:

(A) A red or red/white visibar type with public address system;

(B) A red or red/white oscillating type light; and

(C) Blinking red or red/white lights, front and rear.

(3) Any vehicle that displays any flashing white or amber lights or white and amber lights, flashing red or red/white lights, or red, white, and blue lights in combination, shall be considered in violation of this subsection (d), except for the following vehicles:

(A) A highway maintenance or utility vehicle, a motor vehicle operated for purposes of an emergency equipment company pursuant to subsection (g), or a passenger motor vehicle operated by an organ procurement organization or a person under an agreement with an organ procurement organization when transporting an organ for human transplantation, authorized by this section to display flashing white or amber lights or white and amber lights;

(B) A school bus, a motor vehicle operated for purposes of an emergency equipment company pursuant to subsection (g), a passenger motor vehicle operated by a rural mail carrier of the United States postal service while performing the duties of a rural mail carrier, or an emergency vehicle, authorized by this section to display flashing red or red/white lights; and

(C) Authorized law enforcement vehicles or motor vehicles operated for purposes of emergency equipment companies pursuant to subsection (g), authorized by this section to display red, white, and blue lights in combination; provided, that emergency equipment company vehicles are not authorized to display or illuminate the lights authorized by this section while the vehicle is on a public road, whether in motion or stationary.

(e) (1) (A) Notwithstanding any law to the contrary, nothing in this section shall prohibit a highway maintenance or utility vehicle, or any other type vehicle or equipment participating, in any fashion, with highway or utility construction, maintenance, or inspection, from operating a white, amber, or white and amber light system on any location on the vehicle or equipment while the vehicle or equipment is parked upon, entering or leaving any highway or utility construction, maintenance, repair or inspection site.

(B) Notwithstanding any law to the contrary, a recovery vehicle designed for towing a disabled vehicle, as defined in § 55-8-132, while in the performance of duties involved with towing an abandoned, immobile, disabled or unattended motor vehicle is authorized to display an amber light that is a strobe, flashing, oscillating or revolving system or any combination of white and amber lights. Such authorized light or lights may be displayed on any location on the vehicle or equipment, other than within the headlight assembly or grill area of the vehicle, in the tail light lamp or stoplight area, or factory installed emergency flasher and backup light area.

(2) As used in this subsection (e), "utility" means any person, municipality, county, metropolitan government, cooperative, board, commission, district, or any entity created or authorized by public act, private act, or general law to provide electricity, natural gas, water, waste water services, telephone service, or any combination thereof, for sale to consumers in any particular service area.

(3) As used in subdivision (e)(2), "cooperative" means any cooperative providing utility services including, but not limited to, electric or telephone services, or both.

(4) Nothing in this subsection (e) imposes any duty or obligation to install or utilize the lighting systems allowed in this section.

(f) Notwithstanding any law to the contrary, nothing in this section shall prohibit a motor vehicle used for the driver education and training course for Class D vehicles as provided by § 55-50-322(f) from operating an amber light-emitting diode (LED) light system on the front and rear of such vehicle other than in the taillight lamp, stoplight area, or factory-installed emergency flasher and backup light area. The amber light-emitting diode light system shall not be placed in the driver's line of sight. Nothing in this subsection (f) imposes any duty or obligation to install or utilize the lighting system allowed in this subsection (f).

(g) (1) The prohibitions in subdivisions (a)(1) and (b)(1), and subsection (d) do not apply to any privately-owned motor vehicle that is primarily operated for business purposes by any salesperson, service representative, employee, lessee, or duly authorized agent of an emergency equipment company; provided, that the vehicle is marked with the lettering required by subdivision (g)(3).

(2) Any person operating a motor vehicle pursuant to this subsection (g) shall carry a copy of the company's business license or the person's or owner of the company's professional or occupational license, certification or registration issued by this state and appropriate identification issued by the owner of the company.

(3) Lettering shall be displayed on the left and right sides of the vehicle identifying the name of the company for which the vehicle is operated and on the front and rear of the vehicle designating it a "Demonstration Vehicle". The lettering shall be painted or affixed on, or attached to, the vehicle in a permanent manner, and shall be at least three inches (3'') in size.

(4) Nothing in this subsection (g) imposes any duty or obligation on a manufacturer of motor vehicles used by or sold to emergency equipment companies to install, maintain or exhibit the lighting system allowed in this subsection (g) at the time of manufacture or sale.

(5) Nothing in this subsection (g) shall be construed to permit the operator of an emergency equipment company vehicle from operating any lighting equipment authorized by this subsection (g) while the vehicle is on a public road, whether in motion or stationary.

(6) As used in this section, "emergency equipment company" or "company" means any entity licensed as required by this state to sell or repair lighting equipment designed for use on motor vehicles that are operated for authorized law enforcement, emergency response, or other public safety activities.

(h) A violation of this section is a Class C misdemeanor.



§ 55-9-403 - Headlamps on motorcycles -- Penalty.

(a) Every motorcycle shall be equipped with at least one (1) and not more than two (2) headlamps.

(b) A violation of this section is a Class C misdemeanor.



§ 55-9-404 - Lamp at end of train of vehicles -- Penalty.

(a) Every motor vehicle and every trailer or semitrailer that is being drawn at the end of a train of vehicles shall carry at the rear a lamp of a type that exhibits a yellow or red light plainly visible under normal atmospheric conditions from a distance of five hundred feet (500') to the rear of the vehicle, and the light shall be so constructed and placed that the number plate carried on the rear of the vehicle shall under like conditions be so illuminated by a white light as to be read from a distance of fifty feet (50') to the rear of the vehicle.

(b) This section shall not apply to a single motor vehicle as is required in § 55-9-402, but shall only apply to the last motor vehicle being drawn at the end of a train or group of motor vehicles.

(c) A violation of this section is a Class C misdemeanor.



§ 55-9-405 - Lighting devices and reflectors on vehicles having width in excess of 80 inches, truck tractors, and trailers -- Lamp or flag on projecting load -- Penalties.

(a) Every motor vehicle other than any passenger car, any road roller, road machinery or farm tractor having a width of eighty inches (80'') or more shall be equipped with at least the following lighting devices and reflectors:

(1) On the front, at least two (2) headlamps, an equal number at each side; two (2) turn signals, one (1) at each side; two (2) clearance lamps, one (1) at each side; three (3) identification lamps, mounted on the vertical centerline of the vehicle, or the vertical centerline of the cab where different from the centerline of the vehicle, except that where the cab is not more than forty-two inches (42'') wide at the front roofline, a single lamp at the center of the cab shall be deemed to comply with the requirements for identification lamps. No part of the identification lamps or their mountings may extend below the top of the vehicle windshield;

(2) On the rear, two (2) tail lamps, one (1) at each side; two (2) stop lamps, one (1) at each side; two (2) turn signals, one (1) at each side; two (2) clearance lamps, one (1) at each side; two (2) reflectors, one (1) at each side; and three (3) identification lamps, mounted on the vertical center line of the vehicle; provided, that the identification lamps need not be lighted if obscured by a vehicle towed by the truck; and

(3) On each side, one (1) side-marker lamp at or near the front, one (1) side-marker lamp at or near the rear; one (1) reflector at or near the front, and one (1) reflector at or near the rear.

(b) Every truck tractor shall be equipped as follows:

(1) On the front, at least two (2) headlamps, an equal number at each side; two (2) turn signals, one (1) at each side; two (2) clearance lamps, one (1) at each side; and three (3) identification lamps, mounted on the vertical centerline of the vehicle, or the vertical centerline of the cab where different from the centerline of the vehicle, except that where the cab is not more than forty-two inches (42'') wide at the front roofline, a single lamp at the center of the cab shall be deemed to comply with the requirement for identification lamps. No part of the identification lamps or their mountings may extend below the top of the vehicle windshield; and

(2) On the rear, one (1) tail lamp; one (1) stop lamp; two (2) reflectors, one (1) at each side; and, unless the turn signals on the front are so constructed (double faced) and located as to be visible to passing drivers, two (2) turn signals on the rear of the cab, one (1) at each side.

(c) Every semitrailer or full trailer eighty inches (80'') or more in overall width, except converter dollies, shall be equipped as follows:

(1) On the front, two (2) clearance lamps, one (1) at each side;

(2) On the rear, two (2) tail lamps, one (1) at each side; two (2) stop lamps, one (1) at each side; two (2) turn signals, one (1) at each side; two (2) clearance lamps, one (1) at each side; two (2) reflectors, one (1) at each side; and three (3) identification lamps, mounted on the vertical centerline of the vehicle; provided that the identification lamps need not be lighted if obscured by another vehicle in the same combination;

(3) On each side, one (1) side-marker lamp at or near the front; one (1) side-marker lamp at or near the rear; one (1) reflector at or near the front; one (1) reflector at or near the rear; and, in case of semitrailers and full trailers thirty feet (30') or more in length, at least one (1) additional side-marker lamp at optional height and at least one (1) additional reflector, the additional side-marker lamp or lamps and reflector or reflectors to be at or near the center or at approximately uniform spacing in the length of the vehicle; and

(4) For the purposes of these regulations, "converter dolly" is a motor vehicle with a fifth wheel lower half or equivalent mechanism, the attachment of which vehicle converts a semitrailer to a full trailer. Each dolly, when towed singly by another vehicle, and not as part of a full trailer, shall be equipped with one (1) stop lamp, one (1) tail lamp, and two (2) reflectors on the rear. No lighting devices or reflectors are required on the front or sides of any dolly.

(d) (1) Except as provided in subdivision (d)(2), from one half (1/2) hour before sunset to one half (1/2) hour after sunrise and at all other times when lights are required to be displayed, there shall be attached to the rearmost extremity of any load that projects four feet (4') or more beyond the rear of the body of the motor vehicle, or at any tailboard or tailgate so projecting, or to the rearmost extremity of any load, carried on a pole trailer, at least one (1) red lamp, securely fastened thereto, which shall be visible from a distance of five hundred feet (500') to the sides and rear under normal atmospheric conditions. At all other times one (1) red flag, at least eighteen inches (18'') square, made of cloth, synthetic or man-made material, shall be so displayed.

(2) This subsection (d) shall apply only to:

(A) Any noncommercial motor vehicle transporting property intrastate; and

(B) Any commercial motor vehicle having a gross vehicle weight rating (GVWR) or a gross combination weight rating (GCWR) of twenty six thousand pounds (26,000 lbs.) or less when such motor vehicle is transporting property intrastate.

(3) Title 65, chapter 15, and all applicable federal rules shall apply to all commercial vehicles having a GVWR or a GCWR of more than twenty six thousand pounds (26,000 lbs.).

(e) From one half (1/2) hour before sunset to one half (1/2) hour after sunrise and at all other times when lights are required to be displayed, any motor vehicle or trailer transporting intrastate a load of logs, long pulpwood, poles, or posts that projects four feet (4') or more beyond the rear of the body or bed of such vehicle, when the vehicle is operated on any highway or parked on the shoulder or immediately adjacent to the traveled portions of such highway, shall have securely affixed as close as practical to the end of any such projecting load either:

(1) One (1) amber strobe-type lamp, complying with SAE J595, equipped with a multidirectional type lens so mounted as to be visible from the rear and both sides of the projecting load. If the mounting of one (1) amber strobe lamp cannot be accomplished so that it is visible from the rear and both sides of the projecting load, multiple amber strobe lights, complying with SAE J595, shall be utilized so as to meet the visibility requirements of this subdivision (e)(1). The amber strobe lamp shall flash at a rate of at least sixty (60) flashes per minute and shall be plainly visible from a distance of at least five hundred feet (500') to the rear and sides at a radius of one hundred eighty degrees (180 degrees) of the projecting load. At all other times one (1) red flag, at least eighteen inches (18'') square, made of cloth, synthetic or man-made material, shall be so displayed; or

(2) One (1) amber light-emitting diode (LED) light, complying with SAE J595, equipped with a multidirectional type lens, mounted so as to be visible from the rear and from both sides of the projecting load. If the mounting of one (1) amber LED light cannot be accomplished so that it is visible from the rear and from both sides of the projecting load, multiple amber LED lights, complying with SAE J595, shall be utilized so as to meet the visibility requirements of this subdivision (e)(2). The amber LED light shall flash at a rate of at least sixty (60) flashes per minute and shall be plainly visible from a distance of at least five hundred feet (500') from the rear and sides at a radius of one hundred eighty degrees (180 degrees) of the projecting load. Any LED light shall be constructed of durable, weather resistant material and may be powered by the vehicle's electrical system or by an independent battery system, or both. If the LED light is powered by an independent battery system, the driver of the vehicle shall have in the driver's immediate possession charged, spare batteries for use in case of battery failure. Any solid state LED lighting that consists of multiple LED lights shall not have less than eighty-five percent (85%) of the LED lights in operable condition. At all other times one (1) red flag, at least eighteen inches (18'') square, made of cloth, synthetic or man-made material, shall be so displayed.

(f) A violation of this section is a Class C misdemeanor.



§ 55-9-406 - Headlights on motor vehicles -- Operation during inclement weather -- Violation -- Penalty -- Costs.

(a) The headlights of every motor vehicle shall be so constructed, equipped, arranged, focused, aimed, and adjusted, that they will at all times mentioned in § 55-9-401, and under normal atmospheric conditions and on a level road produce a driving light sufficient to render clearly discernible a person two hundred feet (200') ahead, but shall not project a glaring or dazzling light to persons in front of the headlights. The headlights shall be displayed during the period from one half (1/2) hour after sunset to one half (1/2) hour before sunrise, during fog, smoke, or rain and at all other times when there is not sufficient light to render clearly discernible any person on the road at a distance of two hundred feet (200') ahead of the vehicle.

(b) (1) Operation of headlights during periods of rain, as required in this section, shall be made during any time when rain, mist, or other precipitation, including snow, necessitates the constant use of windshield wipers by motorists.

(2) Notwithstanding any law to the contrary, any person who is arrested or receives a traffic citation for violation of subdivision (b)(1), upon conviction, shall not be fined more than the maximum fine nor less than the minimum fine as provided by law for the violation nor shall any cost be imposed or assessed against the person. The conviction shall not be reported to the department of safety under §§ 55-10-306 and 55-12-115.

(3) No cost shall be charged under this subsection (b).

(4) A violation of this subsection (b) is a Class C misdemeanor.



§ 55-9-407 - Multiple beam road lighting equipment -- Use.

Whenever the road lighting equipment on a motor vehicle is so arranged that the driver may select at will between two (2) or more distributions of light from headlights or lamps or auxiliary road lighting lamps or lights, or combinations thereof, directed to different elevations, the following requirements shall apply while driving during the times when lights are required:

(1) When there is no oncoming vehicle within five hundred feet (500'), the driver shall use an upper distribution of light; provided, that a lower distribution of light may be used when fog, dust, or other atmospheric conditions make it desirable for reasons of safety, and when within the confines of municipalities where there is sufficient light to render clearly discernible persons and vehicles on the highway at a distance of five hundred feet (500') ahead and when following another vehicle within five hundred feet (500'); and

(2) When within five hundred feet (500') of an oncoming vehicle, a driver shall use a distribution of light so aimed that the glaring rays therefrom are not directed into the eyes of the oncoming driver.



§ 55-9-408 - Headlights complying with prohibition against glaring and dazzling lights -- Anti-glare devices -- Mounted height of lamps.

Headlights shall be deemed to comply with the provisions of § 55-9-406, prohibiting glaring and dazzling lights, if the headlights are of a type customarily employed by manufacturers of automobiles and in addition are equipped with some anti-glare device; provided, that the anti-glare device, or any combination thereof, when properly adjusted, shall prevent any of the bright portions of the headlight beams from rising above a horizontal plane passing through the lamp centers parallel to a level road upon which the loaded vehicle stands and in no case higher than forty-two inches (42''), seventy-five feet (75') ahead of the vehicle.



§ 55-9-409 - Inspecting and testing lamps emitting glare -- Order to remove illegal lamps -- Arrest of drivers.

(a) Any member of the highway patrol having reasonable ground to believe that any headlamp or auxiliary driving or fog lamp or any device upon a vehicle emits a glaring light as defined in §§ 55-9-406 and 55-9-408, or otherwise fails to comply with the requirements of this part, may require the driver of the vehicle to stop and submit the lamp to an inspection or test. The officer making the inspection shall require the driver of the vehicle to remove the illegal lamp within twenty-four (24) hours, and may arrest the driver and give the driver a notice to appear, and may further require the driver or the owner of the vehicle to produce in court satisfactory evidence of the removal of the illegal lamp.

(b) In the event any headlight or auxiliary driving or fog light, by reason of faulty adjustment or otherwise, emits a glaring light as defined in §§ 55-9-406 and 55-9-408 or otherwise fails to comply with this part, the officer making the inspection shall direct the driver to make the light or lights conform to the requirements of this part within forty-eight (48) hours. The officer may also arrest the driver and give the driver a notice to appear, and further require the driver or the owner of the vehicle to produce in court satisfactory evidence that the light or lights have been made to conform with the requirements of this part.



§ 55-9-410 - Penalty for refusal or failure to submit to lamp inspection.

Whenever the driver of a vehicle is directed by a member of the highway patrol to stop and submit the lights upon the vehicle to an inspection or test under the conditions stated in § 55-9-409, it is the duty of the driver to stop and submit to the inspection or test, and a failure or refusal to do so is a Class C misdemeanor.



§ 55-9-411 - [Repealed.]

HISTORY: Acts 1937, ch. 245, § 5; C. Supp. 1950, § 2700.16 (Williams, § 2695); T.C.A. (orig. ed.), § 59-914; repealed by Acts 2013, ch. 308, § 42, effective July 1, 2013.



§ 55-9-412 - [Repealed.]

HISTORY: Acts 1937, ch. 245, § 5; C. Supp. 1950, § 2700.16 (Williams, § 2695); T.C.A. (orig. ed.), § 59-915; repealed by Acts 2013, ch. 308, § 43, effective July 1, 2013.



§ 55-9-413 - Warning or signal light for rural mail carriers authorized.

The commissioner of safety is authorized to design or develop standards for a safety warning device or flashing signal light that may be used by rural mail carriers when delivering mail. Rural mail carriers may submit for approval to the state official any such device or light and, if approved for safety reasons by the official, may attach and use the device or light on top of any vehicle used by them while the vehicle is in use delivering mail. The device or light may not be used on the vehicle except when the vehicle is in use delivering mail.



§ 55-9-414 - Blue flashing emergency lights on motor vehicles unlawful -- Exception -- Penalty.

(a) (1) Except as provided in subsections (b)-(f), it is an offense for anyone to install, maintain or exhibit blue flashing emergency lights or blue flashing emergency lights in combination with red flashing emergency lights, except full-time, salaried, uniformed law enforcement officers of the state, county, or city and municipal governments of the state, and commissioned members of the Tennessee bureau of investigation when their official duties so require as defined by §§ 38-8-106 and 38-8-107.

(2) A violation of subdivision (a)(1) is a Class C misdemeanor.

(b) (1) The prohibition in subsection (a) does not apply to the motor vehicles of constables who are wearing law enforcement uniforms designated by the governing body of the county in which they serve in those counties in which the constables retain law enforcement powers and duties under §§ 8-10-108, 39-17-505, 40-6-210, 55-8-152, 57-5-202 and 57-9-101.

(2) Subdivision (b)(1) shall apply only to those counties having a population of: Click here to view image.

according to the 1970 federal census or any subsequent federal census.

(c) The prohibition of subsection (a) does not apply to official motor vehicles of the sheriff's department being operated by reserve or auxiliary deputy sheriffs duly authorized by the sheriff and appointed pursuant to title 8, chapter 20. These reserve or auxiliary officers operating departmental vehicles shall be in uniform and carry appropriate identification issued by the sheriff.

(d) The prohibition of subsection (a) does not apply to motor vehicles of specially commissioned police officers employed pursuant to § 49-7-118(f) when operating either within five (5) miles of any property owned or operated by the colleges or universities referenced therein, or as may be directed by the chief law enforcement officer of the applicable county.

(e) The prohibition of subsection (a) does not apply to official motor vehicles of a municipal police department being operated by reserve or auxiliary police officers duly authorized by the police chief and qualified pursuant to title 38, chapter 8. The reserve or auxiliary officers operating departmental vehicles shall be in uniform and carry appropriate identification issued by the police chief.

(f) (1) The prohibition in subsection (a) does not apply to any privately-owned motor vehicle that is primarily operated for business purposes by any salesperson, service representative, employee, lessee, or duly authorized agent of an emergency equipment company; provided, that the vehicle is marked with the lettering required by § 55-9-402(g)(3). Any person operating a motor vehicle pursuant to this subsection (f) shall comply with the requirements of § 55-9-402(g)(2).

(2) Nothing in this subsection (f) imposes any duty or obligation on a manufacturer of motor vehicles used by or sold to emergency equipment companies to install, maintain or exhibit the lighting system allowed in this subsection (f) at the time of manufacture or sale.

(3) Nothing in this subsection (f) shall be construed to permit the operator of an emergency equipment company vehicle from operating any lighting equipment authorized by subsection (a) while the vehicle is on a public road, whether in motion or stationary.

(4) As used in this section, the terms "emergency equipment company" or "company" have the same meaning as defined in § 55-9-402.



§ 55-9-415 - Operation of vehicle with lamps or spotlights facing backwards -- Penalty.

(a) (1) It is an offense for a person to operate any vehicle equipped with auxiliary lamps or spotlights facing backwards on a highway, street or roadway in this state when the lamps or spotlights are in operation.

(2) This section does not apply to any emergency vehicle or public utility vehicle.

(3) It is not the intent of this section to prohibit the use of the lamps or spotlights for lawful purposes while the vehicle is parked, but the use of the lamps or spotlights shall not interfere with a vehicle operating on a highway, street or roadway.

(b) A violation of this section is a Class A misdemeanor, punishable only by a fine of not less than one thousand dollars ($1,000).






Part 6 - Safety Belts

§ 55-9-601 - Required -- Specifications -- Violations -- Penalties.

(a) (1) It is unlawful for any person to buy, sell, lease, trade or transfer from or to Tennessee residents, at retail, an automobile that is manufactured or assembled commencing with the 1964 models, unless the automobile is equipped with safety belts installed for use in the left front and right front seats.

(2) It is unlawful for any person to buy, sell, lease, trade or transfer from or to Tennessee residents, at retail, a passenger motor vehicle that is manufactured or assembled commencing with the 1969 models, unless the passenger motor vehicle is equipped with safety belts installed for use in every designated seating position of the motor vehicle.

(b) All such safety belts shall be of a type and be installed in a manner approved by the department of safety. The department shall establish specifications and requirements of approved types of safety belts and attachments. The department shall accept, as approved, all seat belt installations and the belt and anchor meeting the specifications of the Society of Automotive Engineers.

(c) As used in this section, unless specified otherwise, "passenger car" or "passenger motor vehicle" means any motor vehicle with a manufacturer's gross vehicle weight rating of eight thousand five hundred pounds (8,500 lbs.) or less that is not used as a public or livery conveyance for passengers. "Passenger car" or "passenger motor vehicle" does not apply to motor vehicles that are not required by federal law to be equipped with safety belts.

(d) A violation of this section is a Class C misdemeanor.

(e) No court costs shall be imposed or assessed against anyone convicted of a violation of this section.



§ 55-9-602 - Child passenger restraint systems -- Violations -- Penalties.

(a) (1) Any person transporting any child, under one (1) year of age, or any child, weighing twenty pounds (20 lbs.) or less, in a motor vehicle upon a road, street or highway of this state is responsible for the protection of the child and properly using a child passenger restraint system in a rear facing position, meeting federal motor vehicle safety standards in the rear seat if available or according to the child safety restraint system or vehicle manufacturer's instructions.

(2) Notwithstanding § 55-9-603, any person transporting any child, one through three (1-3) years of age weighing greater than twenty pounds (20 lbs.), in a motor vehicle upon a road, street or highway of this state is responsible for the protection of the child and properly using a child passenger restraint system in a forward facing position, meeting federal motor vehicle safety standards in the rear seat if available or according to the child safety restraint system or vehicle manufacturer's instructions.

(3) Notwithstanding § 55-9-603, any person transporting any child, four through eight (4-8) years of age and measuring less than four feet, nine inches (4' 9'') in height, in a passenger motor vehicle upon a road, street or highway of this state is responsible for the protection of the child and properly using a belt positioning booster seat system, meeting federal motor vehicle safety standards in the rear seat if available or according to the child safety restraint system or vehicle manufacturer's instructions.

(4) (A) If a child is not capable of being safely transported in a conventional child passenger restraint system as provided for in this subsection (a), a specially modified, professionally manufactured restraint system meeting the intent of this subsection (a) shall be in use; provided, however, that this subdivision (a)(4) shall not be satisfied by use of the vehicle's standard lap or shoulder safety belts independent of any other child passenger restraint system. A motor vehicle operator who is transporting a child in a specially modified, professionally manufactured child passenger restraint system shall possess a copy of the physician's signed prescription that authorizes the professional manufacture of the specially modified child passenger restraint system.

(B) A person shall not be charged with a violation of this subsection (a) if the person presents a copy of the physician's prescription in compliance with this subdivision (a)(4) to the arresting officer at the time of the alleged violation.

(C) A person charged with a violation of this subsection (a) may, on or before the court date, submit a copy of the physician's prescription and evidence of possession of a specially modified, professionally manufactured child passenger restraint system to the court. If the court is satisfied that compliance was in effect at the time of the violation, the charge for violating this subsection (a) may be dismissed.

(b) All passenger vehicle rental agencies doing business in the state shall make available at a reasonable rate to those renting the vehicles an approved restraint as described in subsection (a).

(c) (1) A violation of this section is a Class C misdemeanor.

(2) In addition to or in lieu of the penalty imposed under subdivision (c)(1), persons found guilty of a first offense of violating this section may be required to attend a court approved offenders' class designed to educate offenders on the hazards of not properly transporting children in motor vehicles. A fee may be charged for the classes sufficient to defray all costs of providing the classes.

(d) Any incorporated municipality may by ordinance adopt by reference any of the provisions of this section, it being the legislative intent to promote the protection of children wherever and whenever possible.

(e) Prior to the initial discharge of any newborn child from a health care institution offering obstetrical services, the institution shall inform the parent that use of a child passenger restraint system is required by law. Further, the health care institution shall distribute to the parent related information provided by the department of safety.

(f) (1) There is established within the general fund a revolving special account to be known as the child safety fund, hereinafter referred to as the "fund."

(2) All fines imposed by this section shall be sent by the clerk of the court to the state treasurer for deposit in the fund.

(3) Any unencumbered funds and any unexpended balance of this fund remaining at the end of any fiscal year shall not revert to the general fund, but shall be carried forward until expended in accordance with this section and § 55-9-610.

(4) Interest accruing on investments and deposits of the fund shall be returned to the fund and remain a part of the fund.

(5) Disbursements from, investments of and deposits to the fund shall be administered and invested pursuant to title 9, chapter 4, part 5.

(6) The state treasurer may deduct reasonable service charges from the fund pursuant to procedures established by the state treasurer and the commissioner of finance and administration.

(7) The department of health is authorized, pursuant to duly promulgated rules and regulations, to determine equitable distribution of the moneys in the fund to those entities that are best suited for child passenger safety system distribution. Funds distributed pursuant to this section shall only be used for the purchase of child passenger safety systems to be loaned or given to the parent or guardian.

(g) (1) (A) Notwithstanding § 55-9-603, any person transporting any child, nine through twelve (9-12) years of age, or any child through twelve (12) years of age, measuring four feet, nine inches (4' 9'') or more in height, in a passenger motor vehicle upon a road, street or highway of this state is responsible for the protection of the child and properly using a seat belt system meeting federal motor vehicle safety standards. It is recommended that any such child be placed in the rear seat if available.

(B) Notwithstanding § 55-9-603, any person transporting any child, thirteen through fifteen (13-15) years of age, in a passenger motor vehicle upon a road, street or highway of this state is responsible for the protection of the child and properly using a passenger restraint system, including safety belts, meeting federal motor vehicle safety standards.

(2) A person charged with a violation of this subsection (g) may, in lieu of appearance in court, submit a fine of fifty dollars ($50.00) to the clerk of the court that has jurisdiction of the offense within the county in which the offense charged is alleged to have been committed.

(3) No litigation tax levied pursuant to title 67, chapter 4, part 6, shall be imposed or assessed against anyone convicted of a violation of this subsection (g), nor shall any clerk's fee or court costs, including but not limited to any statutory fees of officers, be imposed or assessed against anyone convicted of a violation of this subsection (g).

(4) (A) Notwithstanding any provision of subsection (f) to the contrary, the revenue generated by ten dollars ($10.00) of the fifty-dollar fine under subdivision (g)(2) for a person's first conviction under this subsection (g), shall be deposited in the state general fund without being designated for any specific purpose. The remaining forty dollars ($40.00) of the fifty-dollar fine for a person's first conviction under this subsection (g) shall be deposited to the child safety fund in accordance with subsection (f).

(B) The revenue generated from the person's second or subsequent conviction under this subsection (g) shall be deposited to the child safety fund in accordance with subsection (f).

(5) Notwithstanding any law to the contrary, no more than one (1) citation may be issued for a violation of this subsection (g) per vehicle per occasion. If the driver is neither a parent nor legal guardian of the child and the child's parent or legal guardian is present in the vehicle, the parent or legal guardian is responsible for ensuring compliance with this subsection (g). If no parent or legal guardian is present at the time of the violation, the driver is solely responsible for compliance with this subsection (g).

(h) As used in this section, unless specified otherwise, "passenger motor vehicle" means any motor vehicle with a manufacturer's gross vehicle weight rating of ten thousand pounds (10,000 lbs.) or less, that is not used as a public or livery conveyance for passengers. "Passenger motor vehicle" does not apply to motor vehicles that are not required by federal law to be equipped with safety belts.

(i) A person who has successfully met the minimum required training standards for installation of child restraint devices established by the national highway traffic safety administration of the United States department of transportation, who in good faith installs or inspects the installation of a child restraint device shall not be liable for any damages resulting from any act or omission related to the installation or inspection unless the act or omission was the result of the person's gross negligence or willful misconduct.

(j) Notwithstanding any provisions of this part to the contrary, for any child transported by child care agencies licensed by the department of human services pursuant to title 71, chapter 3, part 5 and transported pursuant to the rules and regulations of the department, such rules and regulations shall remain effective until the department amends the rules and regulations; provided, however, that the department shall either promulgate rules consistent with this part or promulgate rules exceeding, based on applicable federal regulations or standards, this part no later than January 1, 2007.

(k) (1) The failure to use a child restraint system shall not be admissible into evidence in a civil action; provided, however, that evidence of a failure to use a child restraint system, as required by this section, may be admitted in a civil action as to the causal relationship between noncompliance and the injuries alleged, if the following conditions have been satisfied:

(A) The plaintiff has filed a products liability claim;

(B) The defendant alleging noncompliance with this section shall raise this defense in its answer or timely amendment thereto in accordance with the rules of civil procedure; and

(C) Each defendant seeking to offer evidence alleging noncompliance with this section has the burden of proving noncompliance with this section, that compliance with this section would have reduced injuries and the extent of the reduction of the injuries.

(2) Upon request of any party, the trial judge shall hold a hearing out of the presence of the jury as to the admissibility of the evidence in accordance with this subsection (k) and the Tennessee Rules of Evidence.

(3) Notwithstanding any provision of this subsection (k) to the contrary, if a party to the civil action is not the parent or legal guardian, then evidence of a failure to use a child restraint system, as required by this section, may be admitted in the action as to the causal relationship between noncompliance and the injuries alleged.



§ First - of 2 versions of this section

55-9-603. Use of safety belts in passenger vehicles -- Violations -- Penalties -- Arrest -- Applicability. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) (1) No person shall operate a passenger motor vehicle on any highway, as defined in § 55-8-101, in this state unless the person and all passengers four (4) years of age or older are restrained by a safety belt at all times the vehicle is in forward motion.

(2) No person four (4) years of age or older shall be a passenger in a passenger motor vehicle on any highway, as defined in § 55-8-101, in this state, unless the person is restrained by a safety belt at all times the vehicle is in forward motion.

(b) (1) This section shall apply only to the operator and all passengers occupying the front seat of a passenger motor vehicle.

(2) If the vehicle is equipped with a rear seat that is capable of folding, this section shall only apply to front seat passengers and the operator if the back seat is in the fold down position.

(c) As used in this section, unless specified otherwise, "passenger car" or "passenger motor vehicle" means any motor vehicle with a manufacturer's gross vehicle weight rating of eight thousand five hundred pounds (8,500 lbs.) or less, that is not used as a public or livery conveyance for passengers. "Passenger car" or "passenger motor vehicle" does not apply to motor vehicles that are not required by federal law to be equipped with safety belts.

(d) (1) A violation of this section is a Class C misdemeanor. All proceeds from the fines imposed by this subsection (d) shall be deposited in the state general fund and designated for the exclusive use of the division of vocational rehabilitation to assist eligible individuals with disabilities, as defined in § 49-11-602, who have been severely injured in motor vehicle accidents.

(2) A person charged with a violation of this section may, in lieu of appearance in court, submit a fine of ten dollars ($10.00) for a first violation, and twenty dollars ($20.00) on second and subsequent violations to the clerk of the court that has jurisdiction of the offense within the county in which the offense charged is alleged to have been committed.

(3) (A) Notwithstanding subdivision (d)(2) to the contrary, a person charged with a violation of subsection (i) may, in lieu of appearance in court, submit a fine of twenty dollars ($20.00) to the clerk of the court that has jurisdiction of the offense within the county in which the offense charged is alleged to have been committed.

(B) Notwithstanding any provision of subdivision (d)(1) to the contrary, the revenue generated by ten dollars ($10.00) of the twenty-dollar fine under subdivision (d)(3)(A) for a person's first conviction under subsection (i) shall be deposited in the state general fund without being designated for any specific purpose. The remaining ten dollars ($10.00) of the twenty-dollar fine for the person's first conviction under subsection (i) shall be deposited in the state general fund and designated for the exclusive use of the division of vocational rehabilitation in accordance with subdivision (d)(1).

(C) The revenue generated from the person's second or subsequent conviction under subsection (i) shall be deposited in the state general fund and designated for the exclusive use of the division of vocational rehabilitation in accordance with subdivision (d)(1).

(e) No clerk's fee nor court costs, including, but not limited to, any statutory fees of officers, shall be imposed or assessed against anyone convicted of a violation of this section. No litigation tax levied pursuant to title 67, chapter 4, part 6, shall be imposed or assessed against anyone convicted of a violation of this section.

(f) (1) A law enforcement officer observing a violation of this section shall issue a citation to the violator, but shall not arrest or take into custody any person solely for a violation of this section.

(2) The department of safety shall not report any convictions under this section except for law enforcement or governmental purposes.

(g) In no event shall a violation of this section be assigned a point value for suspension or revocation of a license by the department of safety, nor shall the violation be construed as any other offense under this title.

(h) This section does not apply to:

(1) A passenger or operator with a physical disability which prevents appropriate restraint in a safety seat or safety belt; provided, that the condition is duly certified in writing by a physician who shall state the nature of the disability, as well as the reason a restraint is inappropriate;

(2) A passenger motor vehicle operated by a rural letter carrier of the United States postal service while performing the duties of a rural letter carrier;

(3) Salespersons or mechanics employed by an automobile dealer who, in the course of their employment, test-drive a motor vehicle, if the dealership customarily test-drives fifty (50) or more motor vehicles a day, and if the test-drives occur within one (1) mile of the location of the dealership;

(4) Water, gas, and electric meter readers, and utility workers, while the meter reader or utility worker is:

(A) Emerging from and reentering a vehicle at frequent intervals; and

(B) Operating the vehicle at speeds not exceeding forty miles per hour (40 mph);

(5) A newspaper delivery motor carrier service while performing the duties of a newspaper delivery motor carrier service; provided, that this exemption shall only apply from the time of the actual first delivery to the customer until the last actual delivery to the customer;

(6) A vehicle in use in a parade if operated at less than fifteen miles per hour (15 mph);

(7) A vehicle in use in a hayride if operated at less than fifteen miles per hour (15 mph); or

(8) A vehicle crossing a highway from one field to another if operated at less than fifteen miles per hour (15 mph).

(i) (1) Notwithstanding any provision of this section to the contrary, no person between sixteen (16) years of age and up to and through the age of seventeen (17) years of age, shall operate a passenger motor vehicle, or be a passenger therein, unless the person is restrained by a safety belt at all times the vehicle is in forward motion.

(2) Notwithstanding subdivision (b)(1), this subsection (i) shall apply to all occupants between sixteen (16) years of age and eighteen (18) years of age occupying any seat in a passenger motor vehicle.

(3) Notwithstanding subdivision (f)(1), a law enforcement officer observing a violation of this subsection (i) shall issue a citation to the violator, but shall not arrest or take into custody any person solely for a violation of this subsection (i).

(j) Notwithstanding subsection (b), no person with a learner permit or an intermediate driver license shall operate a passenger motor vehicle in this state unless the person and all passengers between the ages of four (4) and seventeen (17) years of age are restrained by a safety belt at all times the vehicle is in forward motion.



§ Second - of 2 versions of this section

55-9-603. Use of safety belts in passenger vehicles -- Violations -- Penalties -- Arrest -- Applicability. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) (1) No person shall operate a passenger motor vehicle on any highway, as defined in § 55-8-101, in this state unless the person and all passengers four (4) years of age or older are restrained by a safety belt at all times the vehicle is in forward motion.

(2) No person four (4) years of age or older shall be a passenger in a passenger motor vehicle on any highway, as defined in § 55-8-101, in this state, unless the person is restrained by a safety belt at all times the vehicle is in forward motion.

(b) (1) This section shall apply only to the operator and all passengers occupying the front seat of a passenger motor vehicle.

(2) If the vehicle is equipped with a rear seat that is capable of folding, this section shall only apply to front seat passengers and the operator if the back seat is in the fold down position.

(c) As used in this section, unless specified otherwise, "passenger car" or "passenger motor vehicle" means any motor vehicle with a manufacturer's gross vehicle weight rating of eight thousand five hundred pounds (8,500 lbs.) or less, that is not used as a public or livery conveyance for passengers. "Passenger car" or "passenger motor vehicle" does not apply to motor vehicles that are not required by federal law to be equipped with safety belts.

(d) (1) A violation of this section is a Class C misdemeanor. All proceeds from the fines imposed by this subsection (d), except as otherwise provided by subdivisions (d)(2) and (3), shall be deposited in the state general fund and designated for the exclusive use of the division of vocational rehabilitation to assist eligible individuals with disabilities, as defined in § 49-11-602, who have been severely injured in motor vehicle accidents.

(2) (A) A person charged with a violation of this section may, in lieu of appearance in court, submit a fine of twenty-five dollars ($25.00) for a first violation, and fifty dollars ($50.00) for a second or subsequent violation to the clerk of the court that has jurisdiction of the offense within the county in which the offense charged is alleged to have been committed.

(B) The revenue generated by fifteen dollars ($15.00) of the twenty-five-dollar fine in subdivision (d)(2)(A) for a person's first conviction shall be deposited in the state general fund without being designated for any specific purpose. The remaining ten dollars ($10.00) of the twenty-five-dollar fine for the person's first conviction under subdivision (d)(2)(A) shall be deposited in the state general fund and designated for the exclusive use of the division of vocational rehabilitation to assist eligible individuals with disabilities, as defined in § 49-11-602, who have been severely injured in motor vehicle accidents.

(C) The revenue generated by thirty dollars ($30.00) of the fifty-dollar fine under subdivision (d)(2)(A) for a person's second or subsequent conviction shall be deposited in the state general fund without being designated for any specific purpose. The remaining twenty dollars ($20.00) of the fifty-dollar fine for the person's second or subsequent conviction under subdivision (d)(2)(A) shall be deposited in the state general fund and designated for the exclusive use of the division of vocational rehabilitation to assist eligible individuals with disabilities, as defined in § 49-11-602, who have been severely injured in motor vehicle accidents.

(3) (A) Notwithstanding subdivision (d)(2), a person charged with a violation of subsection (i) may, in lieu of appearance in court, submit a fine of twenty-five dollars ($25.00) to the clerk of the court that has jurisdiction of the offense within the county in which the offense charged is alleged to have been committed.

(B) Notwithstanding subdivision (d)(2), the revenue generated by fifteen dollars ($15.00) of the twenty-five-dollar fine under subdivision (d)(3)(A) for a person's first conviction under subsection (i) shall be deposited in the state general fund without being designated for any specific purpose. The remaining ten dollars ($10.00) of the twenty-five-dollar fine for the person's first conviction under subsection (i) shall be deposited in the state general fund and designated for the exclusive use of the division of vocational rehabilitation to assist eligible individuals with disabilities, as defined in § 49-11-602, who have been severely injured in motor vehicle accidents.

(C) The revenue generated by five dollars ($5.00) of the twenty-five-dollar fine under subdivision (d)(3)(A) for a person's second or subsequent conviction under subsection (i) shall be deposited in the state general fund without being designated for any specific purpose. The remaining twenty dollars ($20.00) of the twenty-five-dollar fine for the person's second or subsequent conviction under subsection (i) shall be deposited in the state general fund and designated for the exclusive use of the division of vocational rehabilitation to assist eligible individuals with disabilities, as defined in § 49-11-602, who have been severely injured in motor vehicle accidents.

(e) No clerk's fee nor court costs, including, but not limited to, any statutory fees of officers, shall be imposed or assessed against anyone convicted of a violation of this section. No litigation tax levied pursuant to title 67, chapter 4, part 6, shall be imposed or assessed against anyone convicted of a violation of this section.

(f) (1) A law enforcement officer observing a violation of this section shall issue a citation to the violator, but shall not arrest or take into custody any person solely for a violation of this section.

(2) The department of safety shall not report any convictions under this section except for law enforcement or governmental purposes.

(g) In no event shall a violation of this section be assigned a point value for suspension or revocation of a license by the department of safety, nor shall the violation be construed as any other offense under this title.

(h) This section does not apply to:

(1) A passenger or operator with a physical disability which prevents appropriate restraint in a safety seat or safety belt; provided, that the condition is duly certified in writing by a physician who shall state the nature of the disability, as well as the reason a restraint is inappropriate;

(2) A passenger motor vehicle operated by a rural letter carrier of the United States postal service while performing the duties of a rural letter carrier;

(3) Salespersons or mechanics employed by an automobile dealer who, in the course of their employment, test-drive a motor vehicle, if the dealership customarily test-drives fifty (50) or more motor vehicles a day, and if the test-drives occur within one (1) mile of the location of the dealership;

(4) Water, gas, and electric meter readers, and utility workers, while the meter reader or utility worker is:

(A) Emerging from and reentering a vehicle at frequent intervals; and

(B) Operating the vehicle at speeds not exceeding forty miles per hour (40 mph);

(5) A newspaper delivery motor carrier service while performing the duties of a newspaper delivery motor carrier service; provided, that this exemption shall only apply from the time of the actual first delivery to the customer until the last actual delivery to the customer;

(6) A vehicle in use in a parade if operated at less than fifteen miles per hour (15 mph);

(7) A vehicle in use in a hayride if operated at less than fifteen miles per hour (15 mph); or

(8) A vehicle crossing a highway from one field to another if operated at less than fifteen miles per hour (15 mph).

(i) (1) Notwithstanding any provision of this section to the contrary, no person between sixteen (16) years of age and up to and through the age of seventeen (17) years of age, shall operate a passenger motor vehicle, or be a passenger therein, unless the person is restrained by a safety belt at all times the vehicle is in forward motion.

(2) Notwithstanding subdivision (b)(1), this subsection (i) shall apply to all occupants between sixteen (16) years of age and eighteen (18) years of age occupying any seat in a passenger motor vehicle.

(3) Notwithstanding subdivision (f)(1), a law enforcement officer observing a violation of this subsection (i) shall issue a citation to the violator, but shall not arrest or take into custody any person solely for a violation of this subsection (i).

(j) Notwithstanding subsection (b), no person with a learner permit or an intermediate driver license shall operate a passenger motor vehicle in this state unless the person and all passengers between the ages of four (4) and seventeen (17) years of age are restrained by a safety belt at all times the vehicle is in forward motion.



§ 55-9-604 - Failure to wear safety belt -- Contributory negligence -- Evidence.

(a) The failure to wear a safety belt or receipt of a citation or warrant for arrest for failure to wear a safety belt shall not be admissible into evidence in a civil action; provided, that evidence of a failure to wear a safety belt or receipt of a citation or warrant for arrest for failure to wear a safety belt, as required by this chapter, may be admitted in a civil action as to the causal relationship between non-compliance and the injuries alleged, if the following conditions have been satisfied:

(1) The plaintiff has filed a products liability claim;

(2) The defendant alleging non-compliance with this chapter shall raise this defense in its answer or timely amendment thereto in accordance with the rules of civil procedure; and

(3) Each defendant seeking to offer evidence alleging non-compliance with this chapter has the burden of proving non-compliance with this chapter, that compliance with this chapter would have reduced injuries and the extent of the reduction of the injuries.

(b) Upon request of any party, the trial judge shall hold a hearing out of the presence of the jury as to the admissibility of the evidence in accordance with this section and the Tennessee Rules of Evidence.



§ 55-9-605 - Liability of manufacturer.

This part shall not be construed to relieve the manufacturer of any product regulated pursuant to this part from any liability concerning the product that existed prior to April 21, 1986, nor shall any criminal or civil liability for the product be construed to be waived by any provisions of this part. This shall not be construed as establishing, or creating, strict liability on the part of the manufacturer.



§ 55-9-606 - Passengers over sixteen years of age.

Notwithstanding any provision of this part to the contrary, the operator of a passenger motor vehicle under this part shall not be fined for the failure of any passenger over sixteen (16) years of age to wear a safety belt.



§ 55-9-607 - Program to enforce compliance -- Highway signs.

(a) The departments of health and safety shall initiate an educational program designed to encourage compliance with safety belt and child passenger restraint system usage laws. This program shall focus on the effectiveness of restraint devices, the monetary saving and other benefits to the public, and the requirements and penalties specified in this law.

(b) The commissioner of transportation may, within the department of transportation's existing budget, erect signs or add to existing signs along interstate highways within the state a statement to the effect that Tennessee law requires all passengers in a motor vehicle to be wearing safety belts. The number and placement of the signs shall be within the discretion of the commissioner.



§ 55-9-610 - Child safety restraints -- Programs to increase compliance.

The departments of health and safety shall place a priority on programs directed to increasing compliance with laws requiring child safety restraints. These efforts shall include the following:

(1) The department of safety shall supply to health care institutions providing obstetrical services appropriate literature pertaining to child safety restraints for distribution to prospective parents and parents of newborn children; and

(2) The departments of health and safety shall coordinate their efforts in visiting prenatal classes offered by health care institutions providing obstetrical services to assure prospective parents understand the requirements of and necessity for child safety restraints.









Chapter 10 - Accidents, Arrests, Crimes and Penalties

Part 1 - Accidents

§ 55-10-101 - Accidents involving death or personal injury.

(a) The driver of any vehicle involved in an accident resulting in injury to or death of any person shall immediately stop the vehicle at the scene of the accident or as close to the scene as possible, but shall then return to and in every event shall remain at the scene of the accident until the driver has fulfilled the requirements of § 55-10-103. The stop shall be made without obstructing traffic more than is necessary. The requirements in this subsection (a) apply to accidents occurring upon highways and the premises of any shopping center, trailer park or any apartment house complex, or any other premises that are generally frequented by the public at large.

(b) (1) A violation of subsection (a) is a Class A misdemeanor.

(2) (A) It is a Class E felony for any person to fail to stop or to comply with the requirements of subsection (a) when the person knew or should reasonably have known that death resulted from the accident.

(B) If, as a result of the same course of conduct, a person who is charged with a violation of subdivision (b)(2)(A) is also charged with the offense of vehicular assault under § 39-13-106, vehicular homicide under § 39-13-213 or aggravated vehicular homicide under § 39-13-218, any sentence imposed for a violation of subdivision (b)(2)(A) shall be served consecutive to any sentence imposed for the applicable assault or homicide offense.

(c) The commissioner shall revoke the license or permit to drive and any nonresident operating privilege of the person convicted of a violation of this section.

(d) As used in this part, "accident" includes any collision or crash, regardless of the degree of care exercised by the drivers involved or whether it was the result of criminal conduct.



§ 55-10-102 - Accidents involving damage to vehicle.

(a) The driver of any vehicle involved in an accident shall immediately stop the vehicle at the scene of the accident or as close to the scene of the accident as possible or shall return to and in any event remain at the scene of the accident. After all parties have determined and agreed that there is only damage to the vehicles and no suspected injury of any kind to drivers or passengers, all parties shall remain at the scene of the accident until the requirements of § 55-10-103 have been met. The stop shall be made without obstructing traffic more than is necessary. The requirements of this subsection (a) apply to accidents occurring upon highways and the premises of any shopping center, trailer park, or apartment house complex, or any other premises that are generally frequented by the public at large.

(b) (1) Any person failing to stop or to comply with the requirements of subsection (a) under those circumstances, in which damage done to vehicles or property not owned or operated by the person charged with a violation of this section does not exceed five hundred dollars ($500) or would appear to a reasonable person not to exceed five hundred dollars ($500), commits a Class B misdemeanor and may be punished pursuant to § 55-10-301(b).

(2) Any person failing to stop or to comply with the requirements of subsection (a) under those circumstances, in which damage done to vehicles or property not owned or operated by the person charged with a violation of this section exceeds five hundred dollars ($500) or would appear to a reasonable person to exceed five hundred dollars ($500), commits a Class A misdemeanor and in addition thereto may be punished pursuant to § 55-10-101(c).

(3) In addition to the penalties listed in subdivisions (b)(1) and (2), the commissioner of safety shall suspend the driver license or nonresident motor vehicle operating privilege of any person failing to stop or to comply with the requirements of subsection (a) under those circumstances, if the person is also not in compliance with the Tennessee Financial Responsibility Law, compiled in chapter 12, part 1 of this title. Any suspension under this subdivision (b)(3) shall be for a minimum of one (1) year. Notice of the suspension of the driver license shall be sent by United States mail not less than twenty (20) days prior to the effective date of suspension. The notice shall state that the person is entitled to an administrative hearing held by the commissioner of safety, or the commissioner's designee, pursuant to a request under § 55-12-103(a). A person whose motor vehicle operating privileges have been so suspended may obtain restoration of driving privileges by paying a restoration fee of twenty-five dollars ($25.00) to the commissioner of safety following the expiration of the suspension period.



§ 55-10-103 - Duty to give information and render aid.

(a) The driver of any vehicle involved in an accident resulting in injury to or death of any person or damage to any vehicle that is driven or attended by any person shall give the driver's name, address and the registration number of the vehicle the driver is driving, and shall, upon request and if available, exhibit that driver's operator's or chauffeur's license, or driver license, to the person struck or the driver or occupant of or person attending any vehicle collided with, and shall render to any person injured in the accident reasonable assistance, including the carrying, or the making of arrangements for the carrying, of the person to a physician, surgeon or hospital for medical or surgical treatment if it is apparent that treatment is necessary or if carrying is requested by the injured person.

(b) The requirements in subsection (a) shall apply to accidents occurring upon highways and the premises of any shopping center, trailer park or any apartment house complex, or any other premises that are generally frequented by the public at large.



§ 55-10-104 - Duty upon striking unattended vehicles.

(a) The driver of any vehicle that collides with any unattended vehicle shall immediately stop and shall then and there either locate and notify the operator or owner of that vehicle of the name and address of the driver and owner of the vehicle striking the unattended vehicle, or shall leave in a conspicuous place in the vehicle struck a written notice giving the name and address of the driver and of the owner of the vehicle doing the striking and a statement of the circumstances thereof. Written notices prepared pursuant to this section shall include information pertaining to the insurance policy, including the name of the insurer, of the driver and of the owner of the vehicle. If the driver and the owner have a certificate of compliance with the Tennessee Financial Responsibility Law of 1977, compiled in chapter 12 of this title, issued by the commissioner of safety, a copy of the certificate shall be included in the written notice.

(b) The requirements in subsection (a) shall apply to accidents occurring upon highways and the premises of any shopping center, trailer park or any apartment house complex, or any other premises that are generally frequented by the public at large.



§ 55-10-105 - Duty upon striking fixtures upon a highway.

The driver of any vehicle involved in an accident resulting only in damage to fixtures or other property legally upon or adjacent to a highway or on the premises of any shopping center, trailer park or any apartment house complex, or any other premises that are generally frequented by the public at large, shall take reasonable steps to locate and notify the owner or person in charge of the property of that fact, the driver's name, address, and the registration number of the vehicle that the driver was driving, and shall, upon request and if available, exhibit the driver's operator's or chauffeur's license, or driver license, and shall make report of the accident when and as required in § 55-10-107.



§ 55-10-106 - Immediate notice of accident.

(a) The driver of a vehicle involved in an accident resulting in injury to or death of any person or property damage to an apparent extent of fifty dollars ($50.00) or more shall immediately, by the quickest means of communication, give notice of the accident to the local police department if the accident occurs within a municipality, otherwise to the office of the county sheriff or the nearest office of the state highway patrol.

(b) The requirements in subsection (a) shall apply to accidents occurring upon highways and the premises of any shopping center, trailer park or any apartment house complex, or any other premises that are generally frequented by the public at large.



§ 55-10-107 - Written report of accident.

(a) The driver of a vehicle that is in any manner involved in an accident resulting in bodily injury to or death to any person, or in which damage to the property of any one (1) person, including the driver's, in excess of four hundred dollars ($400) is sustained, shall within twenty (20) days after the accident, forward a written report of the accident to the department of safety; provided, that persons making written reports to the department pursuant to § 55-12-104 shall not be required to make any additional report pursuant to this section, § 55-10-109 or § 55-10-111.

(b) The requirements in subsection (a) shall apply to accidents occurring upon highways and the premises of any shopping center, trailer park or any apartment house complex, or any other premises that are generally frequented by the public at large.

(c) Written reports prepared pursuant to this section shall include information pertaining to the insurance policy, including the name of the insurer, of the driver and of the owner of the vehicle. If the driver and the owner have a certificate of compliance with the Tennessee Financial Responsibility Law of 1977, compiled in chapter 12 of this title, issued by the commissioner of safety, a copy of the certificate shall be included in the written notice.



§ 55-10-108 - Additional information -- Request for copy of report -- Reports open to public inspection -- Prohibited uses.

(a) The department may require any driver of a vehicle involved in an accident of which report must be made as provided in this section to file supplemental reports whenever the original report is insufficient in the opinion of the department and may require witnesses of accidents to render reports to the department.

(b) (1) Every law enforcement officer who, in the regular course of duty, investigates a motor vehicle accident, whether the accident has occurred on a highway within this state or on privately owned real property, either at the time of and at the scene of the accident or thereafter, by interviewing the participants or witnesses, shall, within seven (7) calendar days after completing the investigation, forward a report of the accident to the department, and a copy thereof shall be kept in the various district offices of the Tennessee highway patrol. Any motor vehicle officer investigating any accident, at the time of and at the scene of the accident, may have the parties exchange insurance information, which would include the name of each party's insurance company and the location of an agency of the insurance company. Reports prepared by a law enforcement officer shall include information pertaining to the insurance policy, including the name of the insurance company, if known, of each person involved in the accident. If a person has a certificate of compliance with the Tennessee Financial Responsibility Law of 1977, compiled in chapter 12 of this title, issued by the commissioner of safety, a copy of the certificate shall be included in the report.

(2) Every law enforcement officer who, in the regular course of duty, investigates a motor vehicle accident that occurs on a road or highway in Tennessee, including federal interstates and defense highways, shall note on the report of the accident if physical barriers are present at the site of such motor vehicle accident.

(c) Whenever an accident occurs involving operators of railroad locomotives, law enforcement officers making reports of such accidents shall enter the operating permit number issued by the employing railroad instead of the operator's motor vehicle license number.

(d) Upon written request to the commissioner of safety in Nashville by the driver or owner of a vehicle involved in such an accident, or the driver's or owner's agent or legal representative, a copy of any report of a motor vehicle accident investigated by the department shall be forwarded to the requesting party, the written request to be accompanied by four dollars ($4.00) which shall be expendable receipts of the department. The report under subsection (b) shall not be considered confidential within the meaning of § 55-10-114(a). Copies of any reports of a motor vehicle accident investigated by the department that are on file in the various district offices of the Tennessee highway patrol shall be made available for inspection by the parties set forth in this subsection (d), and may be obtained from the station by paying the fee of four dollars ($4.00).

(e) The department of safety shall monitor reports of accidents forwarded to the department by law enforcement agencies to ensure that the reports are being forwarded timely. The department shall notify any law enforcement agency that fails consistently to forward the reports within seven (7) calendar days pursuant to subsection (b).

(f) Any report of a motor vehicle accident investigated by the department or prepared pursuant to subsection (b) shall be open to public inspection as a public record under the public records laws compiled in title 10, chapter 7. It is an offense punishable as a Class A misdemeanor for any person to knowingly use the report or information contained in the report for solicitation that is prohibited by a standard of conduct or practice of any profession licensed by the state.

(g) A person who holds a professional license regulated in the executive branch of the state who uses information obtained pursuant to this section in violation of a code of professional ethics or rule of professional conduct commits a Class B misdemeanor punishable by fine only.

(h) (1) As used in this subsection (h):

(A) "Accident response service fee" means a fee imposed for the response or investigation by a law enforcement agency of a motor vehicle accident; and

(B) "Entity" includes a governmental entity or agency or a department of a governmental entity.

(2) Notwithstanding any other law to the contrary, no person or entity shall impose an accident response service fee on or from an insurance company, the driver or owner of a motor vehicle, or any other person. Nothing in this part prevents any county, municipality or other local government from billing an insurance company, the driver or owner of a motor vehicle, or any other person for ambulance services provided in response to or in conjunction with emergency response to motor vehicle accidents.



§ 55-10-109 - When driver unable to report.

(a) An accident report is not required under this part from any person who is physically incapable of making a report during the period of the incapacity.

(b) Whenever the driver of a vehicle is physically incapable of giving an immediate notice of an accident as required in § 55-10-106, and there was another occupant in the vehicle at the time of the accident capable of doing so, the occupant shall make or cause to be given the notice not given by the driver.

(c) Whenever the driver is physically incapable of making a written report of an accident as required in § 55-10-107, and the driver is not the owner of the vehicle, then the owner of the vehicle involved in the accident shall within twenty (20) days after learning of the accident make the report not made by the driver.



§ 55-10-110 - False reports.

Any person who gives information reports as required in §§ 55-10-107 -- 55-10-109, knowing or having reason to believe that the information is false, commits a Class C misdemeanor.



§ 55-10-111 - Accident report forms -- Penalty for failure to report.

(a) The department shall advise all suitable agencies or individuals required to submit accident reports the appropriate method to submit such report. The reports to be made by persons involved in accidents and by investigating officers shall call for sufficiently detailed information to disclose with reference to a traffic accident the cause, conditions then existing, and the persons and vehicles involved.

(b) Every accident report required to be made by a law enforcement officer shall be transmitted to the department in an electronic format approved and according to the standards established by the department. The report shall contain all of the information required therein unless not available. All other accident reports shall be transmitted to the department on appropriate forms approved by the department.

(c) The commissioner may suspend the license or permit to drive and any nonresident operating privileges of any person failing to report an accident as herein provided until the report has been filed, and the commissioner may extend the suspension for a period not to exceed thirty (30) days. A person failing to make a required report commits a Class C misdemeanor.



§ 55-10-112 - Coroner's report.

Every coroner or other official performing like functions shall on or before the tenth day of each month report in writing to the department the death of any person within the coroner's or other official's jurisdiction during the preceding calendar month as the result of a traffic accident, giving the time and place of the accident and the circumstances relating thereto.



§ 55-10-113 - Garages to report.

The person in charge of any garage or repair shop, to which is brought any motor vehicle that shows evidence of having been involved in an accident of which report must be made as provided in § 55-10-107, or of having been struck by any bullet, shall report to the department within twenty-four (24) hours after the motor vehicle is received, giving the engine number, registration number, and the name and address of the owner or operator of the vehicle.



§ 55-10-114 - Public inspection of reports relating to accidents.

(a) All accident reports made by any person or by garages shall be without prejudice to the individual so reporting, and shall be for the confidential use of the department or other state agencies having use of the records for accident prevention purposes, or for the administration of the laws of this state relating to the deposit of security and proof of financial responsibility by persons driving or the owners of motor vehicles, except that the department may disclose the identity of a person involved in an accident when the identity is not otherwise known or when the person denies having been present at the accident.

(b) No reports or information mentioned in this section shall be used as evidence in any trial, civil or criminal, arising out of an accident, except that the department shall furnish upon demand of any party to the trial, or upon demand of any court, a certificate showing that a specified accident report has or has not been made to the department in compliance with law.



§ 55-10-115 - Department to tabulate and analyze accident reports.

(a) The department shall prepare and shall upon request supply to police, coroners, sheriffs and other suitable agencies or individuals, forms for accident reports calling for sufficiently detailed information to disclose with reference to a highway accident the cause, conditions then existing, and the persons and vehicle involved, as provided in § 55-10-111.

(b) The department shall receive accident reports required to be made by this part and may tabulate and analyze those reports and publish annually, or at more frequent intervals, statistical information based thereon as to the number, cause and location of highway accidents.

(c) Based upon its findings after this analysis, the department may conduct further necessary detailed research to more fully determine the cause and control of highway accidents. It may further conduct experimental field tests within areas of the state from time to time to prove the practicability of various ideas advanced in traffic control and accident prevention.



§ 55-10-116 - Railroad locomotive engineers -- Display of operator permits.

Notwithstanding any law to the contrary, whenever an engineer of a railroad locomotive is required to show proof of identity under this title, in connection with operation of the locomotive, to any law enforcement officer, the engineer shall not be required to display an operator's or chauffeur's license, or driver license, but shall display an engineer's operator permit instead.



§ 55-10-117 - Removal of vehicles from accident scene where no personal injury has occurred.

(a) Notwithstanding any law to the contrary, a motor vehicle involved in a traffic accident and the driver of the motor vehicle shall be subject to this section.

(b) This section shall apply to any motor vehicle traffic accident that occurs on a divided, controlled access highway or interstate highway of this state.

(c) When a motor vehicle traffic accident occurs with no apparent serious personal injury or death, the driver of each motor vehicle involved in the traffic accident, or any other occupant of any such motor vehicle who possesses a valid driver license, should remove the vehicle from the immediate confines of the roadway into a safe refuge on the shoulder, emergency lane, or median, or to a place otherwise removed from the roadway whenever, in the judgment of the driver, the moving of a vehicle may be done safely and the vehicle is capable of being normally and safely driven, does not require towing, and may be operated under its own power in its customary manner without further damage or hazard to itself, to the traffic elements, or to the roadway. The driver of the motor vehicle may request any person who possesses a valid driver license to remove the motor vehicle as provided in this section, and that person may comply with the request.

(d) The driver or any other person who has removed a motor vehicle from the main traveled way of the road as provided in subsection (c) before the arrival of a law enforcement officer shall not be considered liable or at fault regarding the cause of the accident solely by reason of moving the vehicle pursuant to this section.

(e) This section does not abrogate or affect a driver's duty to file any written report that may be required by law, but compliance with the requirements of this section does not allow a driver to be prosecuted for the failure to stop and immediately report a traffic accident.

(f) This section does not abrogate or affect a driver's duty to stop and give information in accordance with law, nor does it relieve a law enforcement officer of the officer's duty to render a report in accordance with law.



§ 55-10-118 - Multiple drivers in vehicle involved in an accident.

If a motor vehicle is involved in an accident and there is more than one (1) driver of the motor vehicle, only the driver contributing to the accident shall be charged with a violation of the rules of the road compiled in chapter 8 of this title.



§ 55-10-119 - Detaining drivers involved in accidents involving serious bodily injury or death if driver does not have valid driver license and evidence of financial responsibility.

An officer shall detain a driver without a warrant, as provided in § 40-7-103, and bring the driver before a committing magistrate if the driver:

(1) Is involved in an accident resulting in:

(A) Serious bodily injury, as defined in § 55-50-502; or

(B) Death; and

(2) Does not have a valid driver license; and

(3) Does not have evidence of financial responsibility as required by § 55-12-139.






Part 2 - Crimes

§ 55-10-201 - Parties to a crime.

Every person who commits, attempts to commit, conspires to commit, or aids or abets in the commission of any act declared in chapter 8 or parts 1-5 of this chapter to be a crime, whether individually or in connection with one (1) or more other persons, or as a principal, agent or accessory, is guilty of the offense, and every person who falsely, fraudulently, forcibly or willfully induces, causes, coerces, requires, permits or directs another to violate any provision of chapter 8 or parts 1-5 of this chapter is likewise guilty of the offense.



§ 55-10-202 - Offenses by persons owning or controlling vehicles.

(a) It is unlawful for the owner, or any other person, employing or otherwise directing the driver of any vehicle to require or knowingly to permit the operation of the vehicle upon a highway in any manner contrary to law.

(b) A violation of this section is a Class C misdemeanor.



§ 55-10-203 - When arrested person must be taken before a magistrate -- Admission to bail.

(a) Whenever any person is arrested for a violation of chapter 8 or parts 1-5 of this chapter, the arrested person shall be taken without unnecessary delay before a magistrate or judge within the county in which the offense charged is alleged to have been committed, who has jurisdiction of the offense and is nearest or most accessible with reference to the place where the arrest is made, in any of the following cases:

(1) When a person arrested demands an immediate appearance before a magistrate or judge;

(2) When the person is arrested upon a charge of criminally negligent homicide, voluntary manslaughter or murder;

(3) When the person is arrested upon a charge of driving while under the influence of intoxicating liquor or narcotic drugs;

(4) When the person is arrested upon a charge of failure to stop in the event of an accident causing death, personal injury or damage to property; and

(5) In any other event when the person arrested refuses to give written promise to appear in court as hereinafter provided.

(b) Any person arrested and charged with violating any provision of chapters 8 and 9 of this title or §§ 55-10-103 -- 55-10-310 who is taken before a magistrate or judge as provided in subsection (a) shall be admitted to bail by posting a cash bond, but in no case shall the cash bond exceed the maximum fine and costs for the offense or offenses for which the defendant is charged.



§ 55-10-204 - Illegal cancellation of traffic citation -- Audit of citation records.

(a) Any person who cancels or solicits the cancellation of any traffic citation, in any manner other than as provided in this chapter, commits a Class C misdemeanor.

(b) Every record of traffic citations required in chapter 8 and parts 1-5 of this chapter shall be audited by the appropriate fiscal officer of the governmental agency to which the traffic-enforcement agency is responsible, within the time prescribed for the audit of other officers of the agency.



§ 55-10-205 - Reckless driving.

(a) Any person who drives any vehicle in willful or wanton disregard for the safety of persons or property commits reckless driving.

(b) A person commits an offense of reckless driving who drives a motorcycle with the front tire raised off the ground in willful and wanton disregard for the safety of persons or property on any public street, highway, alley, parking lot, or driveway, or on the premises of any shopping center, trailer park, apartment house complex, or any other premises that are generally frequented by the public at large; provided, that the offense of reckless driving for driving a motorcycle with the front tire raised off the ground shall not be applicable to persons riding in a parade, at a speed not to exceed thirty miles per hour (30 mph), if the person is eighteen (18) years of age or older.

(c) (1) Any motor vehicle operator who knowingly ignores a clearly visible and adequate flood warning sign or barricade and drives into a road area that is actually flooded commits reckless driving. In addition to the penalties imposed pursuant to subsection (d), the court may order the operator to pay restitution to defray the taxpayer cost of any rescue efforts related to such violation.

(2) It is an affirmative defense to prosecution under this section, which must be proven by a preponderance of the evidence, that the operator's driving through the flood warning sign or barricade was necessitated by a bona fide emergency.

(3) This subsection (c) shall not apply to an emergency vehicle. "Emergency vehicle" means a vehicle of a governmental department or public service corporation when responding to any emergency, or any vehicle of a police or fire department, or any ambulance.

(d) (1) A violation of this section is a Class B misdemeanor.

(2) In addition to the penalty authorized by subdivision (d)(1), the court shall assess a fine of fifty dollars ($50.00) to be collected as provided in § 55-10-412(b) and distributed as provided in § 55-10-412(c).



§ 55-10-206 - Off-road vehicles -- Prohibited acts -- Penalties.

(a) For the purposes of this section, "motor vehicle" means any motor vehicle as defined in § 55-1-103, which possesses a four-wheel drive capability and that is designed and suitable for operation off the highway on natural terrain.

(b) It is unlawful for any person to operate a motor vehicle on private property for the purposes of testing or demonstrating driving skills or ascertaining certain vehicle endurance factors, unless the consent of the owner or person in control of the property has been granted for the activities. The driving skills and vehicle endurance factors include, but are not limited to, cross-country driving, drag racing or testing the motor vehicle's capabilities over natural, rough or muddy terrain.

(c) Any person found guilty of a violation of this section shall be fined not less than fifty dollars ($50.00) nor more than two hundred fifty dollars ($250) and, in the discretion of the court, the person's driver license shall be subject to suspension for six (6) months.



§ 55-10-207 - Traffic citation in lieu of arrest.

(a) As used in this section, "traffic citation" means a written citation or an electronic citation prepared by a law enforcement officer on paper or on an electronic data device with the intent the citation shall be filed, electronically or otherwise, with a court having jurisdiction over the alleged offense.

(b) (1) Whenever a person is arrested for a violation of any provision of chapter 8, 9, 10 or 50 of this title or § 55-12-139, or chapter 52, part 2 of this title, punishable as a misdemeanor, and the person is not required to be taken before a magistrate or judge as provided in § 55-10-203, the arresting officer shall issue a traffic citation to the person in lieu of arrest, continued custody and the taking of the arrested person before a magistrate, except as provided in subsection (h).

(2) A law enforcement officer at the scene of a traffic accident may issue a traffic citation to the driver or drivers of any vehicles involved in the accident when, based on personal investigation, the officer has reasonable and probable grounds to believe that the person or persons have committed an offense under chapter 8, 9, 10 or 50 of this title.

(3) Whenever a person is arrested for a violation of any provision of chapter 4, part 4 of this title that is punishable as a misdemeanor, the arresting officer may issue a traffic citation to the person in lieu of arrest, continued custody and the taking of the arrested person before a magistrate.

(c) (1) The traffic citation shall demand the person cited to appear in court at a stated time and it shall state the name and address of the person cited, the name of the issuing officer, and the offense charged. Unless the person cited requests an earlier date, the time specified on the traffic citation to appear shall be as fixed by the arresting officer. The traffic citation shall give notice to the person cited that failure to appear as ordered is punishable as contempt of court. The traffic citation delivered to the court shall be sworn to by the issuing officer before a magistrate or official lawfully assigned this duty by a magistrate. The person cited shall signify the acceptance of the traffic citation and the agreement to appear in court as directed by signing the citation.

(2) Any traffic citation prepared as a paper copy shall be executed in triplicate, the original to be delivered to the court specified therein, one (1) copy to be given to the person cited, and one (1) copy to be retained by the officer issuing the citation.

(3) Replicas of traffic citation data sent by electronic transmission shall be sent within three (3) days of the issuance of the citation to the court having jurisdiction over the alleged offense. Any person issued a traffic citation prepared by a law enforcement officer electronically shall be provided with a paper copy of the traffic citation. A law enforcement officer who files a citation electronically shall be considered to have certified the citation and has the same rights, responsibilities, and liabilities as other citations issued pursuant to this section.

(d) Whenever a traffic citation has been prepared, accepted, and the original citation delivered to the court as provided herein, the original citation delivered to the court shall constitute a complaint to which the person cited must answer and the officer issuing the citation shall not be required to file any other affidavit of complaint with the court.

(e) (1) Each court clerk shall charge and collect an electronic traffic citation fee of five dollars ($5.00) for each traffic citation resulting in a conviction. Such fee shall be assessable as court costs and paid by the defendant for any offense cited in a traffic citation delivered that results in a plea of guilty or nolo contendere, or a judgment of guilty. This fee shall be in addition to all other fees, taxes and charges. One dollar ($1.00) of such fee shall be retained by the court clerk. The remaining four dollars ($4.00) of the fee shall be transmitted monthly by the court clerk to the law enforcement agency that prepared the traffic citation that resulted in a plea of guilty or nolo contendere, or a judgment of guilty.

(2) All funds derived from the electronic traffic citation fee that are transmitted to the law enforcement agency that prepared the traffic citation pursuant to subdivision (e)(1) shall be accounted for in a special revenue fund of such law enforcement agency and may only be used for the following purposes:

(A) Electronic citation system and program related expenditures; and

(B) Related expenditures by such local law enforcement agency for technology, equipment, repairs, replacement and training to maintain electronic citation programs.

(3) All funds derived from the electronic citation fee set aside for court clerks pursuant to subdivision (e)(1) shall be used for computer hardware purchases, usual and necessary computer related expenses, or replacement. Such funds shall be preserved for those purposes and shall not revert to the general fund at the end of a budget year if unexpended.

(4) The local legislative body of any county or municipality may, by majority vote, adopt a resolution or ordinance to authorize a county or municipal court clerk to charge and collect electronic traffic citation fees pursuant to this subsection (e). Any electronic traffic citation fee imposed pursuant to an ordinance or resolution under this subdivision (e)(4) shall terminate five (5) years from the date on which the ordinance or resolution is adopted.

(f) Prior to the time set for the person to appear in court to answer the charge, the person cited may elect not to contest the charge and may, in lieu of appearance in court, submit the fine and costs to the clerk of the court. The submission to fine must be with the approval of the court that has jurisdiction of the offense within the county in which the offense charged is alleged to have been committed. The submission to fine shall not otherwise be exclusive of any other method or procedure prescribed by law for disposition of a traffic citation that may be issued for a violation of any provision of this chapter or chapter 8, 9, or 50 of this title or § 55-12-139 or chapter 4, part 4 of this title.

(g) If the person cited has not paid the traffic citation upon submission to fine as provided in this section and the person cited fails to appear in court at the time specified, or such later date as may be fixed by the court, the court may issue a warrant for the person's arrest or may declare a judgment of forfeiture for the offense charged. The judgment of forfeiture shall in no case be more than the total amount of fine and costs prescribed by law for the offense and may be collected in the manner provided in § 40-24-105.

(h) (1) This section shall not be applicable to any person arrested for a violation of any of the offenses enumerated in § 55-10-203, or to any person arrested for a violation of any provision of this chapter or chapter 8, 9 or 50 of this title that is punishable by a fine of more than fifty dollars ($50.00) or by imprisonment for more than thirty (30) days. This section shall not supersede § 40-7-118, nor shall it require the use of a traffic citation in lieu of arrest in any of the circumstances specified in § 40-7-118(c).

(2) This section shall not be applicable to a person who is subject to arrest pursuant to § 55-10-119.

(i) Notwithstanding any other law to the contrary, all traffic citations used in Tennessee shall contain, as a minimum, the following information:

(1) Citation number;

(2) Violator's first name, middle name or middle initial, last name and date of birth;

(3) Violator's driver license number, state of issuance and class of the license;

(4) Whether or not the license is a commercial driver license;

(5) The vehicle make, model, year, color, and owner;

(6) The license plate number, year, and state of issuance;

(7) Whether or not the vehicle is a commercial motor vehicle;

(8) Whether or not the vehicle is transporting hazardous materials requiring placards;

(9) Whether or not the vehicle can transport sixteen (16) or more passengers;

(10) The offense committed, including the date and time, if applicable;

(11) The location of the offense;

(12) The issuing officer's name, rank, badge/ID number, and employing agency; and

(13) The time, date, location, and court where the offense will be heard.



§ 55-10-208 - Uniform traffic citation form.

(a) Every law enforcement officer in this state who is authorized to issue traffic citations may use a uniform traffic citation form prescribed by the department of safety.

(b) The department is authorized and directed to promulgate a uniform traffic citation form which may be used exclusively by all law enforcement officers and agencies in this state in issuing citations for traffic law violations.






Part 3 - Penalties and Procedure

§ 55-10-301 - Penalty for violations of chapters 8 and 9 and parts 1-5 of this chapter.

(a) Any person violating any of the provisions of chapters 8 and 9 of this title and parts 1-5 of this chapter where a penalty is not specifically prescribed commits a Class C misdemeanor.

(b) (1) Any person violating any of the provisions of chapters 8 and 9 of this title and parts 1-5 of this chapter may be required, at the discretion of the court, to attend a driver education course approved by the department of safety in addition to or in lieu of any portion of other penalty imposed; provided, that the course is approved by the department, it may be operated and conducted by a:

(A) County, municipality or other entity of local government;

(B) Nonprofit organization as defined by the Internal Revenue Code, 26 U.S.C. § 501(c)(3); or

(C) Private entity, provided the entity meets all of the requirements of § 40-35-302(g) for private entities providing misdemeanor probation supervision services.

(2) A reasonable fee between fifty dollars ($50.00) and one hundred seventy-five dollars ($175) may be assessed for the driver education or driver improvement course; provided, that no one shall be refused admittance for inability to pay. This fee shall apply only to driver improvement courses that may be required pursuant to this section, and shall not apply to any program offered pursuant to the provisions of title 49, chapter 1, or to any other driving instruction school.

(3) By operating a driver education or improvement course pursuant to this subsection (b), the entity operating or conducting the course consents to the inspection of all records concerning the course by the department of safety; provided, that inspection made pursuant to this subdivision (b)(3) shall not preclude inspection of any records pursuant to any other provision of law.

(4) Each court clerk shall provide a list of approved entities in the county to any person ordered to attend a driver education or improvement course.

(5) Upon certification to the court clerk that a court ordered driver education or improvement course has been completed, the court clerk shall report the completion to the department of safety. The report shall be accomplished on the abstract of record of the court referenced in § 55-10-306.

(c) Subsection (b) shall not apply to any person who holds a Class A, B, or C license and is charged with any violation, except a parking violation, in any type of motor vehicle.

(d) Subsection (b) shall not apply to any person who holds any class of driver license and who is charged with any violation, except a parking violation, while operating a commercial motor vehicle.



§ 55-10-302 - Automated license plate recognition system -- Limitation on storage of data.

(a) As used in this section, unless the context otherwise requires:

(1) "Automated license plate recognition system" means one (1) or more fixed high-speed cameras combined with computer algorithms to convert images of license plates into computer-readable data;

(2) "Captured plate data" means the global positioning device coordinates, date and time, photograph, license plate number, and any other data captured by or derived from any automated license plate recognition system; and

(3) "Governmental entity" means any lawfully established department, agency or entity of this state or of any political subdivision of this state.

(b) Any captured plate data collected or retained by any governmental entity through the use of an automated license plate recognition system may not be stored for more than ninety (90) days unless the data is retained or stored as part of an ongoing investigation, and in that case, the data shall be destroyed at the conclusion of either:

(1) An investigation that does not result in any criminal charges being filed; or

(2) Any criminal action undertaken in the matter involving the captured plate data.



§ 55-10-303 - Disposition of collections.

(a) All fines, penalties and forfeitures of bonds imposed or collected under any of the provisions of chapters 8 and 9 of this title, parts 1-5 of this chapter and § 55-12-139, except such as may be imposed or collected under § 55-10-401, shall, within fifteen (15) days following the last day of the month in which the fines, penalties and forfeitures of bond were received, be paid to the commissioner of safety, with a statement accompanying the same, setting forth the action or proceeding in which the moneys were collected, the name and residence of the defendant, the nature of the offense and fines, penalties, forfeitures or sentence, if any, imposed.

(b) The fines, penalties, and forfeitures of bonds imposed or collected under § 55-10-401 shall be paid to the jurisdiction that initiated the arrest; provided, that the collections that were initiated by state officers shall be retained and deposited in the general funds of the county wherein the case is tried. In counties having a population over six hundred thousand (600,000), according to the 1970 federal census or any subsequent federal census, the collections shall be retained and deposited in the general fund of the county wherein the case is tried, except that whenever the case is tried in a municipal court of a municipality that lies in any county falling within the population category hereinbefore provided, the collections shall be retained and deposited in the general fund of the municipality.



§ 55-10-304 - Collections of fines and penalties.

The commissioner of safety is empowered in the name of the state to take all steps necessary to enforce the collection and prompt return of all the fines, penalties, and forfeitures of bonds; and the same when so collected shall be credited to the department of safety and used to carry out chapters 8 and 9 of this title, parts 1-5 of this chapter and § 55-12-139.



§ 55-10-305 - Cases -- How tried.

No judge shall try any case except upon warrant duly prepared in the form required by law, which shall be preserved with the other papers pertaining to the judge's office, and no such judge shall collect any fine or cost imposed in any case involving a violation of chapters 8 and 9 of this title, parts 1-5 of this chapter and § 55-12-139, until that judge has completed the entries pertaining to the case in a docket kept for the making of the judge's records. All such dockets shall be preserved and shall be at all times subject to inspection upon demand of any person named therein, and by all state officials or their duly authorized representatives. All judges shall deliver upon request, without charge, to the accused a receipt showing in detail the amount of fine and cost imposed upon and paid by the accused. No judge shall divide the fees of the judge's office with any constable, sheriff, or other state officer, or with any individual who may assist in making an arrest or furnish evidence in a case arising under chapters 8 and 9 of this title, parts 1-5 of this chapter and § 55-12-139. Any judge violating any of the provisions of this section or failing or refusing to make returns of convictions and fines or penalties imposed in chapters 8 and 9 of this title, parts 1-5 of this chapter and § 55-12-139, shall be subject to removal for misdemeanor in office.



§ 55-10-306 - Record of traffic cases -- Report of convictions to department.

(a) Every magistrate or judge of a court shall keep or cause to be kept a record of every traffic complaint, warrant, traffic citation or other legal form of traffic charge deposited with or presented to the court or the traffic violations bureau of its jurisdiction, and shall keep a record of every official action by the court or the traffic violations bureau of its jurisdiction in reference thereto, including, but not limited to, a record of every conviction, forfeiture of bail, judgment of acquittal and the amount of fine or forfeiture resulting from every traffic complaint, warrant, or citation deposited with or presented to the court or traffic violations bureau.

(b) (1) Except as provided by § 55-50-409, within thirty (30) days after the conviction or forfeiture of bail of a person upon a charge of violating any provision of chapter 8, parts 1-5 of this chapter and § 55-12-139 or other law regulating the operation of vehicles on highways, every such magistrate or judge of the court or clerk of the court of record in which the conviction was had or bail was forfeited shall prepare and immediately forward to the department an abstract of the record of the court covering the case in which the person was so convicted or forfeited bail, which abstract must be certified by the person so required to prepare the same to be true and correct. Report need not be made of any conviction involving the illegal parking or standing of a vehicle.

(2) Upon receipt of the fee of sixty-five dollars ($65.00) as specified in § 55-12-129, the commissioner shall make a payment of ten dollars ($10.00) for the furnishing of a completed report of a conviction resulting in suspension or revocation, including forfeiture of bail not vacated or payment of a fine or penalty, for one (1) or more of the offenses of reckless driving, driving while intoxicated or drugged, drag racing, driving while unlicensed, driving on a revoked or suspended license, driving an unregistered vehicle, driving a vehicle with revoked registration, failing to stop after a traffic accident, or vehicular homicide.

(c) The abstract must be made on a form furnished by the commissioner and shall include the following information:

(1) Driver's first name, middle name or middle initial, last name, and residence address;

(2) Driver's date of birth;

(3) Driver license number, class of license, and state of issuance;

(4) A statement as to whether or not the license is a commercial driver license;

(5) The license plate number, year, and state of issuance of the vehicle involved;

(6) A statement as to whether or not the offense was committed in a commercial motor vehicle;

(7) A statement as to whether or not the vehicle was transporting hazardous materials requiring placards;

(8) A statement as to whether or not the vehicle could transport sixteen (16) or more passengers;

(9) The date the offense occurred;

(10) The offense the driver was charged with;

(11) The date of the conviction;

(12) The violation of which the person was convicted;

(13) The plea, the judgment, or whether bail was forfeited;

(14) The number of the offense (e.g., 1st offense, 2nd offense);

(15) The blood alcohol level of the person, if convicted of a violation of § 39-13-106, § 39-13-213, § 55-10-401 or § 55-50-405;

(16) The amount of any fine or costs assessed for the violation;

(17) Whether a driver education or improvement course was completed and the date of completion of the course, if eligible under § 55-10-301;

(18) The name of the arresting agency;

(19) The name of the county and court in which the conviction occurred; and

(20) Whether or not there was in effect at the time of the violation an automobile liability policy or bond with respect to the operation of the motor vehicle involved.

(d) Every court of record shall also forward a like report to the department upon the conviction of any person of manslaughter or other felony in the commission of which a vehicle was used.

(e) The department shall keep all abstracts received under this section at its main office and the same shall be open to public inspection during reasonable business hours.

(f) (1) The administrative office of the courts, in conjunction with the department of safety, shall, on an annual basis, provide information and training to the clerks of court concerning the importance and necessity of preparing and forwarding to the department of safety the abstract forms for the convictions required by this section.

(2) The training and information required by this subsection (f) is not required to take the same form every year; provided, that the information is conveyed in a manner designed to be viewed, understood and retained by the clerks. The information may be conveyed one year by a training session at the annual court clerks conference and another year may be conveyed by mailing, e-mail or telephone.

(3) Any such training shall also include the effect and consequences of any changes in the abstract reporting requirements that may result from changes in state and federal law.

(4) The training and information distribution required by this subsection (f) shall apply to all clerks of court having original jurisdiction over traffic offenses, including municipal court clerks.



§ 55-10-307 - Adoption of statutes and regulations by municipalities -- Exceptions.

(a) Any incorporated municipality may by ordinance adopt, by reference, any of the appropriate provisions of chapter 8 of this title, §§ 55-10-101 -- 55-10-310, 55-12-139, 55-50-301, 55-50-302, 55-50-304, 55-50-305, 55-50-311, and 55-10-312, and may by ordinance provide additional regulations for the operation of vehicles within the municipality, which shall not be in conflict with the provisions of the listed sections. All fines, penalties, and forfeitures of bonds imposed or collected under the terms of §§ 55-50-311 and 55-50-312, shall be paid over to the appropriate state agency as provided in § 55-50-604.

(b) The offenses enumerated in subdivisions (b)(1)-(5) are state offenses and any person arrested for violation of the offenses shall be tried for violation of state law in state courts or in courts having state jurisdiction in which the jurisdiction shall be exclusive. Any existing ordinance presently regulating any of the enumerated offenses and any such ordinance enacted after July 1, 1977, is declared void and of no effect. The enumerated offenses are:

(1) Driving while intoxicated or drugged, as prohibited by § 55-10-401;

(2) Failing to stop after a traffic accident, as prohibited by part 1 of this chapter;

(3) Driving while license suspended or revoked, as prohibited by § 55-50-504;

(4) Drag racing, as defined and prohibited by § 55-10-501; and

(5) Possession of five (5) or more grams of methamphetamine, as scheduled in § 39-17-408(d)(2), while operating a motor vehicle in this state. A motor vehicle is in operation if its engine is operating, whether or not the motor vehicle is moving.



§ 55-10-308 - Enforcement within municipalities -- Suspension of authorization.

(a) For purposes of this section:

(1) "Interstate highway" means a portion of any highway designated and known as part of the national system of interstate and defense highways; and

(2) "Marked law enforcement vehicle" means a law enforcement vehicle equipped with:

(A) At least one (1) light bar assembly designed to display more than one (1) steady burning, flashing, or revolving beam of light with three hundred sixty degrees (360 degrees) visibility;

(B) A horn, siren, electronic device, or exhaust whistle from which audible signals may sound; and

(C) Graphics, markings, or decals clearly identifying the agency or department on at least three (3) of the following four (4) sides:

(i) Front;

(ii) Rear;

(iii) Left side; or

(iv) Right side.

(b) Where chapter 8 of this title and §§ 55-10-101 -- 55-10-310 apply to territory within the limits of a municipality, the primary responsibility for enforcing the sections shall be on the municipality which shall be further authorized to enforce the additional ordinances for the regulation of the operation of vehicles as it deems proper.

(c) Notwithstanding subsection (b), any municipality having a population of at least two thousand five hundred (2,500) and no more than ten thousand (10,000), according to the 2010 federal census or any subsequent federal census, with at least one (1) entrance ramp to and at least one (1) exit ramp from an interstate highway within the limits of such municipality, or any municipality having a population of less than two thousand five hundred (2,500), according to the 2010 federal census or any subsequent federal census, with at least two (2) entrance ramps to and at least two (2) exit ramps from an interstate highway within the limits of such municipality, may regulate enforcement of chapter 8 of this title and §§ 55-10-101 -- 55-10-310, on the portions of any interstate highway lying within the territorial limits of the municipalities exercise if:

(1) The local legislative body of the municipality authorizes such enforcement of the rules of the road;

(2) Any ordinance or resolution authorizing the enforcement of rules of the road is submitted to the commissioner of safety; and

(3) The municipality enforces the rules of the road in full compliance with the rules promulgated by the commissioner of safety; provided, that this restriction shall not apply to drug interdiction officers employed by the municipality while the officers are actively serving with any judicial district drug force.

(d) Any municipal law enforcement agency enforcing rules of the road on interstate highways pursuant to subsection (c) shall use only marked law enforcement vehicles. Graphics, markings, or decals that are transparent, translucent, or create a holographic effect do not clearly identify the agency or department for purposes of this subsection (d).

(e) (1) The commissioner may refuse to issue or may suspend for up to three (3) years the authorization of a municipality, having a population of ten thousand (10,000) or less, according to the 2010 federal census or any subsequent federal census, to enforce the rules of the road on the interstate highways, if the commissioner determines that the municipality is not complying with the requirements set forth in this section or the rules promulgated by the department.

(2) Suspension of authorization shall be made in writing and sent by certified mail, return receipt requested, to both the chief law enforcement officer and the mayor of the municipality no less than thirty (30) days prior to the effective date of the suspension of authority.

(3) The municipal law enforcement agency shall have twenty (20) days from receipt of the suspension notice to provide proof to the department that the municipal law enforcement agency is complying with the rules promulgated by the department. Timely submission of proof to the department shall stay a suspension until the department makes a determination regarding the suspension of authority of the municipality to enforce the rules of the road on the interstate highways.

(4) If the proof submitted pursuant to subdivision (e)(3) is acceptable to the department, the commissioner shall inform in writing the chief law enforcement officer and mayor that the suspension is being rescinded.

(5) If the proof submitted pursuant to subdivision (e)(3) is not acceptable to the department, the commissioner shall inform the chief law enforcement officer and the mayor and the suspension of authorization shall be reinstituted.

(f) No municipality having a population of ten thousand (10,000) or less, according to the 2010 federal census or any subsequent federal census, and with at least two (2) entrance ramps to and at least two (2) exit ramps from an interstate highway shall be authorized to enforce chapter 8 of this title and §§ 55-10-101 -- 55-10-310 when the contiguous stretch of the interstate highway between such entrance and exit ramps does not lie solely within the territorial limits of the municipality.



§ 55-10-309 - Reexamination.

Any judge having jurisdiction over offenses committed under any statute of this state or municipal ordinance of any city or town regulating the operation of motor vehicles on highways shall have the authority to require any person brought before the judge's court for an alleged violation to submit to a reexamination by the department of safety when the judge has good cause to believe that the person, by reason of physical or mental disability, would not be able to operate a motor vehicle with safety upon the highways, or, in the discretion of the judge, would create a hazard to the driving public. However, the operator's or chauffeur's license of the person shall not be withheld or suspended pending the reexamination.



§ 55-10-310 - Uniformity of interpretation.

Chapter 8, parts 1-5 of this chapter and § 55-12-139 shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact them.



§ 55-10-311 - Prima facie evidence of ownership of automobile and use in owner's business -- No vicarious liability by dealers for loaner vehicles.

(a) In all actions for injury to persons and/or to property caused by the negligent operation or use of any automobile, auto truck, motorcycle, or other motor propelled vehicle within this state, proof of ownership of the vehicle shall be prima facie evidence that the vehicle at the time of the cause of action sued on was being operated and used with authority, consent and knowledge of the owner in the very transaction out of which the injury or cause of action arose, and the proof of ownership likewise shall be prima facie evidence that the vehicle was then and there being operated by the owner, or by the owner's servant, for the owner's use and benefit and within the course and scope of the servant's employment. The prima facie evidence rules of the preceding sentence shall also apply in cases of the negligent operation of a vehicle being test-driven by a prospective purchaser with the knowledge and consent of the seller or the seller's agent, whether or not the seller or the seller's agent is present in the vehicle at the time of the alleged negligent operation.

(b) Any automobile dealer who provides a loaner vehicle to a customer without charge while the customer's vehicle is being serviced or repaired by the dealer shall not be vicariously liable under any vicarious liability theory, to any person injured as the result of an accident caused in whole or in part by a customer driving a loaner vehicle provided by the dealer where the dealer was provided with proof of insurance by the customer prior to the customer being provided with the loaner vehicle.

(c) This section is in the nature of remedial legislation and it is the legislative intent that it be given a liberal construction.



§ 55-10-312 - Registration prima facie evidence of ownership and that operation was for owner's benefit -- Exception for dealers' loaner vehicles.

(a) Proof of the registration of the motor-propelled vehicle in the name of any person shall be prima facie evidence of ownership of the motor propelled vehicle by the person in whose name the vehicle is registered; and the proof of registration shall likewise be prima facie evidence that the vehicle was then and there being operated by the owner or by the owner's servant for the owner's use and benefit and within the course and scope of the servant's employment.

(b) Subsection (a) shall not apply to any automobile dealer who provides a customer a loaner vehicle without charge while the customer's vehicle is being serviced or repaired by the dealer. The dealer shall not be vicariously liable under any vicarious liability theory, to any person injured as the result of an accident caused in whole or in part by a customer driving a loaner vehicle provided by the dealer where the dealer was provided with proof of insurance by the customer prior to the customer being provided with the loaner vehicle.



§ 55-10-313 - Employer's liability for violations by employee driving nonmotor vehicle -- Liability of driver.

(a) The employer of any driver of a nonmotor vehicle who violates § 55-8-178, intentionally or through carelessness, is liable to an action for damages at the suit of anyone who, in person or property, sustains an injury thereby.

(b) The person so offending, as well as that person's employer, shall be liable to a civil action for all damages consequent on the violation.



§ 55-10-314 - Liability for spill of hazardous waste from twin trailer truck.

If any person who is driving or in physical control of a twin trailer truck that contains hazardous waste, as defined in § 68-212-104, is adjudicated to have been at fault in a court of competent jurisdiction for an accident resulting in a spill of the hazardous waste, the employer of the person shall be jointly and severally responsible for:

(1) Damages incurred as a result of the spill; and

(2) Any clean-up cost that may result from the spill.



§ 55-10-315 - Traffic violation conviction fee.

(a) Any municipality with a population of not less than one hundred sixty thousand (160,000) nor more than one hundred seventy thousand (170,000), according to the 1990 federal census or any subsequent federal census, by ordinance may levy a fee of up to seventy-five cents (75cent(s)), to be collected on all convictions for traffic violations when the traffic citation was issued or the arrest was effected by a law enforcement officer of the municipality. "Traffic violation" for purposes of this section means a violation of any provision of chapter 8 or 9 of this title or parts 1-5 of this chapter, or a violation of a municipal ordinance regulating traffic, or both state law and local ordinance violations. Municipal ordinances regulating traffic include those that regulate parking.

(b) When the ordinance levying the fee applies to state traffic law violations, the municipal recorder, clerk, or other record keeping official shall forward a certified copy of the ordinance to the court handling traffic violations for the area in which the municipality is located. The court shall then collect the fee in accordance with the terms of the ordinance and remit revenues from the fee to the municipality monthly.

(c) Revenues from the fee shall be used by the municipality for traffic safety, traffic education and drug education programs.

(d) In addition to the fee authorized in subsection (a), those municipalities designated in subsection (a) may also by ordinance levy a fee of up to two dollars ($2.00) on each conviction for a traffic violation when the traffic citation is issued or the arrest is effected by a law enforcement officer of the municipality. Except for subsection (c), all pertinent provisions of this section applicable to the fee authorized in subsection (a) shall also apply to the fee authorized by this subsection (d). Revenues from the fee authorized in this subsection (d) shall be used to purchase or maintain, or both, an automated information system to support enforcement of traffic safety laws.



§ 55-10-316 - Entry into shopping center or office park premises for inspection purposes.

Upon receiving written permission of the property owner or manager, a state, county or municipal law enforcement officer is authorized to go onto the premises of any shopping center, or office park, which is generally open to the public at-large in order to inspect any motor vehicle to determine if the vehicle is properly registered and licensed and, where applicable, if a county wheel tax or similar local fee on a motor vehicle is due and owing.



§ 55-10-317 - Enforcement of traffic laws on certain privately owned streets.

Notwithstanding any other law to the contrary, an officer of any state, county, or municipal law enforcement agency that is charged with the responsibility of enforcing traffic laws may also enforce traffic laws, issue citations for violations thereof and impose fines in accordance with the provisions of state law or county or municipal ordinance, as appropriate, on privately owned streets that are dedicated as rights-of-way for traffic and are located within a residential development having a combination of single family dwellings and multi-family dwellings. The enforcement of traffic laws within a private residential development shall be initiated only after the majority of residents in that development have submitted a written petition to the appropriate local governing body requesting the enforcement of traffic laws on the private street. If the local governing body approves the petition, the governing body shall establish the traffic laws in the development in the same manner as it does for public streets within its jurisdiction.






Part 4 - Alcohol and Drug Related Offenses

§ 55-10-401 - Driving under the influence prohibited -- Alcohol concentration in blood or breath.

It is unlawful for any person to drive or to be in physical control of any automobile or other motor driven vehicle on any of the public roads and highways of the state, or on any streets or alleys, or while on the premises of any shopping center, trailer park, or apartment house complex, or any other premises that is generally frequented by the public at large, while:

(1) Under the influence of any intoxicant, marijuana, controlled substance, controlled substance analogue, drug, substance affecting the central nervous system, or combination thereof that impairs the driver's ability to safely operate a motor vehicle by depriving the driver of the clearness of mind and control of oneself that the driver would otherwise possess;

(2) The alcohol concentration in the person's blood or breath is eight-hundredths of one percent (0.08%) or more; or

(3) With a blood alcohol concentration of four-hundredths of one percent (0.04%) or more and the vehicle is a commercial motor vehicle as defined in § 55-50-102.



§ 55-10-402 - Penalty for violations of § 55-10-401 -- Alternative facilities for incarceration -- Public service work -- Inpatient alcohol and drug treatment.

(a) (1) (A) Any person violating § 55-10-401, shall, upon conviction for the first offense, be sentenced to serve in the county jail or workhouse not less than forty-eight (48) consecutive hours nor more than eleven (11) months and twenty-nine (29) days, and as a condition of probation, shall remove litter during the daylight hours from public roadways or publicly owned property for a period of twenty-four (24) hours in three (3) shifts of eight (8) consecutive hours each.

(B) Any person violating § 55-10-401, upon conviction for the first offense with a blood alcohol concentration of twenty-hundredths of one percent (0.20%) or more, shall serve a minimum of seven (7) consecutive days rather than forty-eight (48) hours and, as a condition of probation, shall remove litter during the daylight hours from public roadways or publicly owned property for a period of twenty-four (24) hours in three (3) shifts of eight (8) consecutive hours each.

(2) (A) Any person violating § 55-10-401, shall, upon conviction for second offense, be sentenced to serve in the county jail or workhouse not less than forty-five (45) consecutive days nor more than eleven (11) months and twenty-nine (29) days.

(B) After sentencing the person to a period of confinement pursuant to subdivision (a)(2)(A), as a condition of probation, the judge may order the person to participate in a substance abuse treatment program, which includes any aftercare recommended by the treatment program, licensed or certified by the department of mental health and substance abuse services, which includes a certified drug court or DUI court, if the person first:

(i) Completes a clinical substance abuse assessment conducted pursuant to subsection (h); and

(ii) Serves at least twenty-five (25) days of the period of incarceration imposed in the county jail or workhouse.

(3) (A) Any person violating § 55-10-401, shall, upon conviction for third offense, be sentenced to serve in the county jail or workhouse not less than one hundred twenty (120) consecutive days nor more than eleven (11) months and twenty-nine (29) days.

(B) After sentencing the person to a period of confinement pursuant to subdivision (a)(3)(A), as a condition of probation the judge may order the person to participate in a substance abuse treatment program, which includes any aftercare recommended by the treatment program, licensed or certified by the department of mental health and substance abuse services, which includes a certified drug court or DUI court, if the person first:

(i) Completes a clinical substance abuse assessment conducted pursuant to subsection (h); and

(ii) Serves at least sixty-five (65) days of the period of incarceration imposed in the county jail or workhouse.

(4) Any person violating § 55-10-401, upon conviction for fourth or subsequent offense shall be sentenced as a felon to serve not less than one hundred fifty (150) consecutive days nor more than the maximum punishment authorized for the appropriate range of a Class E felony.

(b) (1) If a person is convicted of a violation of § 55-10-401, and at the time of the offense, the person was accompanied by a child under eighteen (18) years of age, the person's sentence shall be enhanced by a mandatory minimum period of incarceration of thirty (30) days. The incarceration enhancement shall be served in addition to any period of incarceration received for the violation of § 55-10-401.

(2) Notwithstanding subsection (a), if, at the time of the offense, the person was accompanied by a child under eighteen (18) years of age, and the child suffers serious bodily injury as the proximate result of the violation of § 55-10-401, the person commits a Class D felony and shall be punished as provided in § 39-13-106, for vehicular assault.

(3) Notwithstanding subsection (a), if, at the time of the offense, the person was accompanied by a child under eighteen (18) years of age, and the child is killed as the proximate result of the violation of § 55-10-401, the person commits a Class B felony and shall be punished as provided in § 39-13-213(b)(2), for vehicular homicide involving intoxication.

(c) Subdivisions (b)(1)-(3) constitute an enhanced sentence, not a new offense.

(d) After service of at least the minimum sentence day for day, the judge has the discretion to require an individual convicted of a violation of § 55-10-401 to remove litter from the state highway system, public playgrounds, public parks or other appropriate locations for any prescribed period or to work in a recycling center or other appropriate location for any prescribed period of time in lieu of or in addition to any of the penalties otherwise provided in this section; provided, that any person sentenced to remove litter from the state highway system, public playgrounds, public parks or other appropriate locations or to work in a recycling center shall be allowed to do so at a time other than the person's regular hours of employment.

(e) All persons sentenced under this part shall, in addition to service of at least the minimum sentence, be required to serve the difference between the time actually served and the maximum sentence on probation.

(f) (1) An offender sentenced to a period of incarceration for a violation of § 55-10-401, shall be required to commence service of the sentence within thirty (30) days of conviction or, if space is not immediately available in the appropriate municipal or county jail or workhouse within such time, as soon as such space is available. If, in the opinion of the sheriff or chief administrative officer of a local jail or workhouse, space will not be available to allow an offender convicted of a violation of § 55-10-401, to commence service of the sentence within ninety (90) days of conviction, the sheriff or administrative officer shall use alternative facilities for the incarceration of the offender. The appropriate county or municipal legislative body shall approve the alternative facilities to be used in the county or municipality.

(2) As used in this subsection (f), "alternative facilities" include, but are not limited to, vacant schools or office buildings or any other building or structure owned, controlled or used by the appropriate governmental entity that would be suitable for housing these offenders for short periods of time on an as-needed basis. A governmental entity may contract with another governmental entity or private corporation or person for the use of alternative facilities when needed and governmental entities may, by agreement, share use of alternative facilities.

(3) Nothing in this subsection (f) shall be construed to give an offender a right to serve a sentence for a violation of § 55-10-401, in an alternative facility or within a specified period of time. Failure of a sheriff or chief administrative officer of a jail to require an offender to serve the sentence within a certain period of time or in a certain facility or type of facility shall have no effect upon the validity of the sentence.

(g) Notwithstanding this section to the contrary, in counties with a metropolitan form of government and a population in excess of one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, the judge exercising criminal jurisdiction may sentence a person convicted of violating § 55-10-401 for the first time to perform two hundred (200) hours of public service work in a supervised public service program in lieu of the minimum period of confinement required by subsection (a).

(h) (1) The clinical substance abuse assessment required before a person is ordered to participate in a substance abuse treatment program as a condition of probation pursuant to subdivisions (a)(2) or (a)(3), shall be administered to the person by qualified alcohol and drug abuse treatment personnel, as that term is defined by rules promulgated by the department of mental health and substance abuse services. If the assessment determines the person is in need of substance abuse treatment, the court may, using the assessment to determine the appropriate level of care, order the person referred to an appropriate substance abuse treatment program licensed or certified by the department of mental health and substance abuse services, including a certified drug court or DUI court.

(2) A person ordered to attend a substance abuse treatment program pursuant to subdivisions (a)(2) or (a)(3) shall receive sentence reduction credits from the period of incarceration imposed by the court as follows:

(A) Day-for-day credit for the period of time the person spends in a residential treatment program; and

(B) One (1) day of credit for every nine (9) hours of successfully completed intensive outpatient treatment.

(3) (A) Upon the successful completion of the substance abuse treatment program, the program provider shall notify the court of the fact that treatment was successfully completed and the number of days the person spent in residential treatment, or the number of hours spent in intensive outpatient treatment, whichever is applicable. The court shall calculate the sentence reduction credits the person has earned based upon the service provider's report.

(B) If the person ceases to attend the substance abuse treatment program, the service provider shall notify the court of the person's absence within three (3) business days of the date the provider knew or should have known of such absence. If the person fails to successfully complete the program for any other reason, the provider shall notify the court of such failure.

(4) A person who does not successfully complete the substance abuse treatment program to which the person is ordered is in violation of the person's probation, and the court shall order the person committed to the county jail or workhouse for service of the full period of the mandatory minimum confinement required by law and any portion of confinement in excess of the minimum imposed by the court that the court deems necessary. The person shall receive no sentence reduction credits for any time spent in the substance abuse treatment program prior to failure to complete the program.

(5) Upon successful completion of a substance abuse treatment program, the person shall be required to report to the county jail or workhouse to serve the remainder of any mandatory period of confinement required by law and imposed by the court. Failure to do so is a violation of the person's probation.

(6) If a person voluntarily attends residential treatment after arrest but before sentencing, the person may receive sentence reduction credits for completion of residential treatment if the person is ordered to treatment by the judge as a condition of probation. However, before commencing any court-ordered treatment program, the person must undergo a clinical substance abuse assessment as provided in subdivision (h)(1), serve the mandatory minimum sentence provided in subdivision (a)(2)(B) or (a)(3)(B), and follow the recommendations of the assessment.

(7) If the court orders intensive outpatient treatment, it may also order:

(A) The use of transdermal monitoring devices or other alternative alcohol or drug monitoring devices;

(B) The use of electronic monitoring with random alcohol or drug testing;

(C) The use of a global positioning monitoring system pursuant to § 40-11-152; or

(D) The use of any other monitoring device the court believes necessary to ensure the person complies with the results of the assessment and the conditions of probation.

(i) (1) Ordering a person to treatment as a condition of probation pursuant to subdivision (a)(2), (a)(3), and subsection (h) for a second or third violation of § 55-10-401 is solely within the discretion of the judge as an available sentencing option. Failure to grant such person such treatment is not appealable, except for abuse of discretion.

(2) Nothing in this section shall be construed as creating a right for a person convicted of a second or third violation of § 55-10-401 to receive:

(A) A clinical substance abuse assessment;

(B) Intensive outpatient treatment;

(C) Residential treatment;

(D) Enrollment in a state certified treatment program, including drug court or DUI court; or

(E) Any sentence reduction credits for substance abuse treatment that would reduce the period of incarceration imposed by the court other than those earned and retained pursuant to subdivision (h)(2)(A) and (B).

(3) (A) Nothing in this section authorizing a judge to order any of the options specified in subdivision (i)(2) shall be construed to affect or limit any restrictions a judge may place or is required to place on a person convicted of a second or third violation of § 55-10-401 by other provisions of law, including the use of an ignition interlock device under § 55-10-409.

(B) This section governs those instances in which a person is convicted of a second or third violation of § 55-10-401 and the judge chooses to order the person to participate in a substance abuse treatment program as a condition of probation pursuant to this section. In those instances in which the person is a second or third offender but the judge declines to order treatment pursuant to this section, or in which the person is convicted of a first or fourth or subsequent violation of § 55-10-401, § 55-10-410 applies.

(j) (1) The court is not empowered to order the expenditure of public funds to provide treatment. However, if a person ordered to participate in such a program is indigent, the court may allow the person, subject to availability of services, to enter any program that provides the treatment without cost to an individual. When making a finding as to the indigency of an accused, the court shall take into consideration:

(A) The nature of the program services rendered;

(B) The usual and customary charges for rendering such program services in the community;

(C) The income of the person regardless of source;

(D) The poverty level guidelines compiled and published by the United States department of labor;

(E) The ownership or equity of any real or personal property of the person; and

(F) Any other circumstances presented to the court that are relevant to the issue of indigency.

(2) If a person ordered to participate is not indigent and participates in a program that provides treatment without cost to an individual, that person shall be obligated to pay for treatment in the same manner as provided in § 33-2-1102. If a person ordered to participate, participates in a court approved private treatment program, that person shall be responsible for the cost and fees involved with the program.

(k) If a person commits a second or third violation of 55-10-401 prior to July 1, 2014, but the conviction for such offense does not occur until after July 1, 2014, the person shall elect to the judge at the time of conviction whether to come within the provisions of chapter 902 of the Public Acts of 2014, or be sentenced in accordance with the law in effect at the time the offense was committed.



§ 55-10-403 - Fines for violations of § 55-10-401 -- Restitution.

(a) A person convicted for a violation of § 55-10-401, shall be fined as follows:

(1) For a first offense, the person shall be fined not less than three hundred fifty dollars ($350) nor more than one thousand five hundred dollars ($1,500);

(2) For a second offense, the person shall be fined not less than six hundred dollars ($600) nor more than three thousand five hundred dollars ($3,500);

(3) For a third offense, the person shall be fined not less than one thousand one hundred dollars ($1,100) nor more than ten thousand dollars ($10,000);

(4) For a fourth or subsequent offense, the person shall be fined not less than three thousand dollars ($3,000) nor more than fifteen thousand dollars ($15,000);

(5) For any offense while accompanied by a child under eighteen (18) years of age, the person shall be fined one thousand dollars ($1,000) in addition to the fine for the DUI offense.

(b) Unless the judge, using the applicable criteria set out in § 40-14-202(b), determines that a person convicted of violating § 55-10-401 is indigent, the minimum applicable fine shall be mandatory and shall not be subject to reduction or suspension. All fines are to be paid on the date sentence is imposed unless the court makes an affirmative finding that the defendant lacks a present ability to pay. The court shall then order a date certain before which payment shall be made. Should the defendant fail to comply with the order of the court, the clerk shall notify the court of the failure for further proceedings.

(c) The minimum and maximum fines for driving under the influence of an intoxicant shall continue to be collected and distributed as they were prior to July 1, 2013.

(d) The payment of restitution to any person suffering physical injury or personal losses as the result of such offense, if such person is economically capable of making such restitution, shall be imposed as a condition of probation under § 55-10-410.



§ 55-10-404 - Driving prohibitions -- Restricted licenses -- Revocation and suspension -- Commercial licenses and vehicles.

(a) (1) The court shall prohibit any person convicted of a violation of § 55-10-401 from driving a vehicle in this state for a period of:

(A) One (1) year, if the conviction is a first offense;

(B) Two (2) years for a second offense;

(C) Six (6) years for a third offense; and,

(D) Eight (8) years for a fourth or subsequent offense.

(2) In the interest of public safety, a driver who has been prohibited from driving a vehicle in this state pursuant to this subsection (a) may apply for a restricted license subject to § 55-10-409.

(b) Nothing in this part shall be construed so as to in any way limit, change, alter, repeal, or amend § 55-50-303, § 55-50-501, or § 55-50-502, nor to limit the power or authority of the department of safety to revoke or suspend a driver license, permit, or privilege under chapter 50 of this title. Nothing in this section shall be construed to prohibit the issuance of a restricted license in accordance with § 55-10-409.

(c) A person holding a commercial driver license or operating a commercial motor vehicle at the time of the violation of § 55-10-401 for which they are convicted will also be subject to § 55-50-405.



§ 55-10-405 - Prior convictions -- Driving record as evidence.

(a) For the sole purpose of enhancing the punishment for a violation a person who is convicted of a violation of § 55-10-401 shall not be considered a repeat or multiple offender and subject to the penalties prescribed in this part if ten (10) or more years have elapsed between the date of the present violation and the date of any immediately preceding violation of § 55-10-401 that resulted in a conviction for such offense. If, however, the date of a person's violation of § 55-10-401 is within ten (10) years of the date of the present violation, then the person shall be considered a multiple offender and is subject to the penalties imposed upon multiple offenders by this part. If a person is considered a multiple offender under this part, then every violation of § 55-10-401 that resulted in a conviction for such offense occurring within ten (10) years of the date of the immediately preceding violation shall be considered in determining the number of prior offenses. However, a violation occurring more than twenty (20) years from the date of the instant violation shall never be considered a prior offense for that purpose.

(b) For all purposes in this part the state shall use a conviction for the offense of driving under the influence of an intoxicant, vehicular homicide involving an intoxicant or vehicular assault involving an intoxicant that occurred in another state.

(c) For all purposes in this part a prior conviction for a violation of § 39-13-213(a)(2), § 39-13-106, § 39-13-218 or § 55-10-421, shall be treated the same as a prior conviction for a violation of § 55-10-401.

(d) A certified computer printout of the official driver record maintained by the department of safety shall constitute prima facie evidence of any prior conviction. Following indictment by a grand jury, the defendant shall be given a copy of the department of safety printout at the time of arraignment. If the charge is by warrant, the defendant is entitled to a copy of the department printout at the defendant's first appearance in court or at least fourteen (14) days prior to a trial on the merits. If the defendant alleges error in the driving record in a written motion, the court may require that a certified copy of the judgment be provided for inspection by the court as to validity prior to the introduction of the department printout into evidence.



§ 55-10-406 - Tests for alcohol or drug content of blood -- Implied consent -- Administration -- Immunity from liability -- Refusal to submit to test -- Mandatory testing -- Admissibility.

(a) Any person who drives a motor vehicle in this state is deemed to have given consent to a test or tests for the purpose of determining the alcoholic content of that person's blood, a test or tests for the purpose of determining the drug content of the person's blood, or both tests. However, no such test or tests may be administered pursuant to this section unless conducted at the direction of a law enforcement officer having reasonable grounds to believe the person was driving while under the influence of alcohol, a drug, any other intoxicant or any combination of alcohol, drugs, or other intoxicants as prohibited by § 55-10-401, or was violating § 39-13-106, § 39-13-213(a)(2) or § 39-13-218.

(b) (1) The following persons who, acting at the written request of a law enforcement officer, withdraw blood from a person for the purpose of conducting either or both tests, shall not incur any civil or criminal liability as a result of the withdrawing of the blood, except for any damages that may result from the negligence of the person so withdrawing:

(A) Any physician;

(B) Registered nurse;

(C) Licensed practical nurse;

(D) Clinical laboratory technician;

(E) Licensed paramedic;

(F) Licensed emergency medical technician approved to establish intravenous catheters;

(G) Technologist; or

(H) A trained phlebotomist who is operating under a hospital protocol, has completed phlebotomy training through an educational entity providing such training, or has been properly trained by a current or former employer to draw blood.

(2) Neither shall the hospital nor other employer of the health care professionals listed in subdivision (b)(1) incur any civil or criminal liability as a result of the act of withdrawing blood from any person, except for negligence.

(c) Any law enforcement officer who requests that the driver of a motor vehicle submit to either or both tests authorized pursuant to this section, for the purpose of determining the alcohol or drug content, or both, of the driver's blood, shall, prior to conducting either test or tests, advise the driver that refusal to submit to the test or tests will result in the suspension by the court of the driver's operator's license; if the driver is driving on a license that is cancelled, suspended or revoked because of a prior conviction as defined in § 55-10-405, the refusal to submit to the test or tests will, in addition, result in a fine and mandatory jail or workhouse sentence; and if the driver is convicted of a violation of § 55-10-401, that the refusal to submit to the test or tests, depending on the person's prior criminal history, may result in the requirement that the person be required to operate only a motor vehicle equipped with a functioning ignition interlock device. The court having jurisdiction of the offense for which the driver was placed under arrest shall not have the authority to suspend the license of a driver or require the driver to operate only a motor vehicle equipped with a functioning ignition interlock device pursuant to § 55-10-417 who refused to submit to either or both tests, if the driver was not advised of the consequences of the refusal.

(d) (1) Except as required by subdivision (d)(5), court order or search warrant, if such person is placed under arrest, requested by a law enforcement officer to submit to either or both tests, advised of the consequences for refusing to do so, and refuses to submit, the test or tests to which the person refused shall not be given, and the person shall be charged with violating subsection (a). The determination as to whether a driver violated subsection (a) shall be made at the driver's first appearance or preliminary hearing in the general sessions court, but no later than the case being bound over to the grand jury, unless the refusal is a misdemeanor offense in which case the determination shall be made by the court which determines whether the driver committed the offense; however, upon the motion of the state, the determination may be made at the same time and by the same court as the court disposing of the offense for which the driver was placed under arrest.

(2) Any person who is unconscious as a result of an accident or is unconscious at the time of arrest or apprehension or otherwise in a condition rendering that person incapable of refusal, shall be subjected to the test or tests as provided in this section. The results thereof shall not be used in evidence against that person in any court or before any regulatory body without the consent of the person so tested. Refusal of release of the evidence so obtained will result in the suspension of that person's driver license, thus the refusal of consent shall give the person the same rights of hearing and determinations as provided for conscious and capable persons in this section.

(3) Nothing in this section shall affect the admissibility in evidence, in criminal prosecutions for aggravated assault or homicide by the use of a motor vehicle only, of any chemical analysis of the alcoholic or drug content of the defendant's blood that has been obtained by any means lawful.

(4) Provided probable cause exists for criminal prosecution for the offense of driving under the influence of an intoxicant under § 55-10-401, nothing in this section shall affect the admissibility into evidence in a criminal prosecution of any chemical analysis of the alcohol or drug content of the defendant's blood that has been obtained while the defendant was hospitalized or otherwise receiving medical care in the ordinary course of medical treatment.

(5) (A) If a law enforcement officer has probable cause to believe that the driver of a motor vehicle involved in an accident resulting in the injury or death of another has committed a violation of § 39-13-213(a)(2), § 39-13-218, or § 55-10-401, the officer shall cause the driver to be tested for the purpose of determining the alcohol or drug content of the driver's blood. The test shall be performed in accordance with the procedure set forth in this section and shall be performed regardless of whether the driver does or does not consent to the test; or

(B) If a law enforcement officer has probable cause to believe that the driver of a motor vehicle has committed a violation of § 39-13-213(a)(2), § 39-13-218 or § 55-10-401, and has a prior conviction of § 39-13-213(a)(2), § 39-13-218 or § 55-10-401, the officer shall cause the driver to be tested for the purpose of determining the alcohol or drug content of the driver's blood. The test shall be performed in accordance with the procedure set forth in this section and shall be performed regardless of whether the driver does or does not consent to the test.

(C) If a law enforcement officer has probable cause to believe that the driver of a motor vehicle has committed a violation of § 39-13-213(a)(2), § 39-13-218 or § 55-10-401, and a passenger in the motor vehicle is a child under sixteen (16) years of age, the officer shall cause the driver to be tested for the purpose of determining the alcohol or drug content of the driver's blood. The test shall be performed in accordance with the procedure set forth in this section and shall be performed regardless of whether the driver does or does not consent to the test.

(D) The results of a test performed in accordance with subdivision (d)(5)(A), (B) and (C) may be offered as evidence by either the state or the driver of the vehicle in any court or administrative hearing or official proceeding relating to the accident or offense subject to the Tennessee Rules of Evidence.

(E) The results of any test authorized by this section shall be reported in writing by the person making the test. The report shall have noted on it the time at which the sample analyzed was obtained from the person and made available to the person, upon request.

(6) (A) Upon the trial of any person charged with a violation of § 55-10-401 the results of any test or tests conducted on the person so charged shall be admissible in evidence in a criminal proceeding.

(B) Failure of a law enforcement officer to request the administering of a test or tests shall likewise be admissible in evidence in a criminal proceeding.



§ 55-10-407 - Penalty for violations of § 55-10-406.

(a) If the court finds that the driver violated § 55-10-406, except as otherwise provided in this section, the driver shall not be considered as having committed a criminal offense; provided, however, that the court shall revoke the license of the driver for a period of:

(1) One (1) year, if the person does not have a prior conviction as defined in subsection (f);

(2) Two (2) years, if the person does have a prior conviction as defined in subsection (f);

(3) Two (2) years, if the court finds that the driver involved in an accident, in which one (1) or more persons suffered serious bodily injury, violated § 55-10-406 by refusing to submit to such a test or tests; and

(4) Five (5) years, if the court finds that the driver involved in an accident in which one (1) or more persons are killed, violated § 55-10-406 by refusing to submit to such a test or tests.

(b) If the court or jury finds that the driver violated § 55-10-406 while driving on a license that was revoked, suspended or cancelled due to a prior conviction as defined in § 55-10-405 the driver commits a Class A misdemeanor and shall be fined not more than one thousand dollars ($1,000), and shall be sentenced to a minimum mandatory jail or workhouse sentence of five (5) days, which shall be served consecutively, day for day, and which sentence cannot be suspended.

(c) If a person's driver license is suspended for a violation of § 55-10-406 prior to the time the offense for which the driver was arrested is disposed of, the court disposing of such offense may order the department of safety to reinstate the license if:

(1) The person's driver license is currently suspended for an implied consent violation and the offense for which the driver was arrested resulted from the same incident; and

(2) The offense for which the person was arrested is dismissed by the court upon a finding that the law enforcement officer lacked sufficient cause to make the initial stop of the driver's vehicle.

(d) The period of license suspension for a violation of § 55-10-406 shall run consecutive to the period of license suspension imposed following a conviction for § 55-10-401 if:

(1) The general sessions court or trial court judge determines that the driver violated § 55-10-406; and

(2) The judge determining the violation of § 55-10-406 finds that the driver has a conviction or juvenile delinquency adjudication for a violation that occurred within five (5) years of the violation of § 55-10-406 for:

(A) Implied consent under § 55-10-406;

(B) Underage driving while impaired under § 55-10-415;

(C) The open container law under § 55-10-416; or

(D) Reckless driving under § 55-10-205, if the charged offense was § 55-10-401.

(e) Any person who violates § 55-10-406 by refusing to submit to either test or both tests, pursuant to § 55-10-406(d)(1), shall be charged by a separate warrant or citation that does not include any charge of violating § 55-10-401 that may arise from the same occurrence.

(f) (1) For the purpose of determining license suspension period under subsection (a), a person who is convicted of a violation of § 55-10-401 shall not be considered a repeat or multiple offender and subject to the penalties prescribed in subsection (a) if ten (10) or more years have elapsed between the date of the present violation and the date of any immediately preceding violation of § 55-10-401 that resulted in a conviction for such offense. If, however, the date of a person's violation of § 55-10-401 is within ten (10) years of the date of the present violation, then the person shall be considered a multiple offender and is subject to the penalties imposed upon multiple offenders by this part. If a person is considered a multiple offender under this part, then every violation of § 55-10-401 that resulted in a conviction for such offense occurring within ten (10) years of the date of the immediately preceding violation shall be considered in determining the number of prior offenses. However, a violation occurring more than twenty (20) years from the date of the instant violation shall never be considered a prior offense for that purpose.

(2) For the purpose of determining license suspension period under subsection (a), the state shall use a conviction for the offense of driving under the influence of an intoxicant, vehicular homicide involving an intoxicant or vehicular assault involving an intoxicant that occurred in another state.

(3) For the purpose of determining license suspension period under subsection (a), a prior conviction for a violation of § 39-13-213(a)(2), § 39-13-106, § 39-13-218 or § 55-10-421, shall be treated the same as a prior conviction for a violation of § 55-10-401.



§ 55-10-408 - Tests for alcohol or drug content of blood -- Procurement and processing of samples -- Results -- Additional testing.

(a) The procurement of a sample of a person's blood for the purpose of conducting a test to determine the alcohol content, drug content, or both, of the blood shall be considered valid if the sample was collected by a person qualified to do so, as listed in § 55-10-406(b)(1), or a person acting at the direction of a medical examiner or other physician holding an unlimited license to practice medicine in Tennessee under procedures established by the department of health.

(b) Upon receipt of a specimen forwarded to the director's office for analysis, and the "toxicology request for examination" form, which shall indicate whether or not a breath alcohol test has been administered and the results of that test, the director of the Tennessee bureau of investigation shall have the specimen examined for alcohol concentration, the presence of narcotics or other drugs, or for both alcohol and drugs, if requested by the arresting officer, county medical examiner, or any district attorney general. The office of the director of the Tennessee bureau of investigation shall execute a certificate that indicates the name of the accused, the date, time and by whom the specimen was received and examined, and a statement of the alcohol concentration or presence of drugs in the specimen.

(c) When a specimen taken in accordance with this section is forwarded for testing to the office of the director of the Tennessee bureau of investigation, a report of the results of this test shall be made and filed in that office, and a copy mailed to the district attorney general for the district where the case arose.

(d) The certificate provided for in this section shall, when duly attested by the director of the Tennessee bureau of investigation or the director's duly appointed representative, be admissible in any court, in any criminal proceeding, as evidence of the facts therein stated, and of the results of the test, if the person taking or causing to be taken the specimen and the person performing the test of the specimen shall be available, if subpoenaed as witnesses, upon demand by either party to the cause, or, when unable to appear as witnesses, shall submit a deposition upon demand by either party to the cause.

(e) The person tested shall be entitled to have an additional sample of blood or urine procured and the resulting test performed by any medical laboratory of that person's own choosing and at that person's own expense; provided, that the medical laboratory is licensed pursuant to title 68, chapter 29.



§ 55-10-409 - Restricted driver license -- Ignition interlock device -- Geographic restrictions.

(a) Notwithstanding any other provision of this part to the contrary, a person whose license has been suspended by the court pursuant to § 55-10-404 is not eligible for, and the court shall not have the authority to grant or order, the issuance of a restricted driver license if, based on the record of the department, the person:

(1) Has a prior conviction for a violation of § 39-13-106, § 39-13-213(a)(2), or § 39-13-218, in this state or a similar offense in another state; or

(2) Seriously injured or killed another person in the course of the conduct that resulted in the driver's conviction under § 55-10-401 or a similar offense in another state. A driver who has committed such an offense shall not be eligible for and the court shall not have the authority to grant the issuance of a restricted motor vehicle operator's license until such time as the period of suspension mandated by § 55-10-404 has expired, notwithstanding the fact that it may be the driver's first conviction.

(b) (1) (A) Except as provided in subsection (a), if a person's motor vehicle operator's license has been revoked pursuant to § 55-10-404 or § 55-10-406, the person may apply to the trial judge or a judge of any court in the person's county of residence having jurisdiction to try charges for driving under the influence for a restricted driver license.

(i) If the person's present conviction for driving under the influence of an intoxicant is an offense for which subdivision (b)(2)(B) requires the court to order the person to operate only a motor vehicle that is equipped with a functioning ignition interlock device, the court may order the issuance of a restricted motor vehicle operator's license subject to such limitations. The court shall have discretion to order additional limitations, including but not limited to geographic restrictions as provided in subsection (c), on the restricted motor vehicle license.

(ii) If the person's violation of § 55-10-406 or present conviction for driving under the influence of an intoxicant is not an offense for which subdivision (b)(2)(B) requires the court to order the person to operate only a motor vehicle that is equipped with a functioning ignition interlock device, the court may order the issuance of a restricted motor vehicle operator's license. The court shall have discretion to order the person to operate only a motor vehicle that is equipped with a functioning ignition interlock device or place additional limitations on the person's restricted license; provided, however, that a restricted license issued pursuant to this subdivision (b)(1)(A)(ii) without an ignition interlock requirement shall be subject to geographic restrictions as provided in subsection (c).

(B) (i) A Tennessee resident, whose operator's license has been revoked because of a conviction in another jurisdiction for operating a motor vehicle while under the influence of an intoxicant, may apply for a restricted license to a judge of any court in the person's county of residence having jurisdiction to try charges for driving under the influence. The court may order the issuance of a restricted motor vehicle operator's license. The court shall have discretion to order the person to operate only a motor vehicle that is equipped with a functioning ignition interlock device or place additional limitations on the person's restricted license; provided, however, that a restricted license issued pursuant to this subdivision (b)(1)(B)(i) without an ignition interlock requirement shall be subject to geographic restrictions as provided in subsection (c). If the person has a prior conviction within the past ten (10) years for a violation of § 55-10-401 or § 55-10-421, in this state or a similar offense in any other jurisdiction, the court shall be required to order the person to operate only a motor vehicle that is equipped with a functioning ignition interlock device.

(ii) If a copy of the judgment of conviction certified by the court that tried the case in the other jurisdiction accompanies the restricted license application, the court may issue such order allowing the person so convicted to operate a motor vehicle including such restrictions ordered by the court that tried the case in the other jurisdiction provided such restrictions do not conflict with Tennessee statutes or regulations.

(C) A person ordered to operate only a motor vehicle that is equipped with a functioning ignition interlock device pursuant to this subsection (b) may apply for assistance to meet the requirement pursuant to § 55-10-419, except as provided in subdivision (b)(2)(C).

(2) (A) Upon application by a person who is not prohibited from having a restricted license under subsection (a), the judge of the court may order the issuance of a restricted license in accordance with § 55-50-502(c) allowing the person to operate a motor vehicle for the limited purposes set forth in subdivision (c)(1).

(B) If the judge approves the restricted license application of a person who is not prohibited from having a restricted license under subsection (a), the judge shall also order the person to install and keep a functioning ignition interlock device as a condition of probation if, at the time of the offense:

(i) The person was convicted of a violation of § 55-10-401 and had a blood or breath alcohol concentration of eight hundredths of one percent (0.08%) or higher or a combination of alcohol in any amount and marijuana, a controlled substance, controlled substance analogue, drug, or any substance affecting the central nervous system;

(ii) The person was convicted of § 55-10-401 and was accompanied by a person under eighteen (18) years of age;

(iii) The person was involved in a traffic accident for which notice to a law enforcement officer is required under § 55-10-107, and the accident is the proximate result of the person's intoxication; or

(iv) The person violated the implied consent law under § 55-10-406, and has a conviction or juvenile delinquency adjudication for a violation that occurred within five (5) years of the instant implied consent violation, for:

(a) Implied consent under § 55-10-406;

(b) Underage driving while impaired under § 55-10-415;

(c) The open container law under § 55-10-416; or

(d) Reckless driving under § 55-10-205, if the charged offense was § 55-10-401.

(C) A person convicted of § 55-10-401, who is eligible for a restricted license under subsection (a) and who is not required to have an interlock device pursuant to subdivision (b)(2) or other section, may request the court order the installation and use of an ignition interlock in lieu of geographic restrictions or additional limitations on the restricted license. The person shall pay all costs associated with the device and is not eligible for ignition interlock fund assistance under § 55-10-419.

(D) A court may also order a person whose license has been suspended pursuant to § 55-10-407 to operate only a motor vehicle that is equipped with a functioning ignition interlock with or without geographic restrictions which shall remain on the vehicle during the entire period of the restricted license. A person ordered to operate only a motor vehicle that is equipped with a functioning ignition interlock device pursuant to this subdivision (b)(2)(D) may apply for assistance to meet the requirement pursuant to § 55-10-419.

(c) (1) If a court issues an order allowing a person to operate a motor vehicle with geographic restrictions, the court shall specify the necessary time and places of permissible operation of a motor vehicle, for the limited purposes of going to and from:

(A) And working at the person's regular place of employment;

(B) The office of the person's probation officer or other similar location for the sole purpose of attending a regularly scheduled meeting or other function with the probation officer by a route to be designated by the probation officer;

(C) A court-ordered alcohol safety program;

(D) A college or university in the case of a student enrolled full time in the college or university;

(E) A scheduled interlock monitoring appointment;

(F) A court ordered outpatient alcohol and drug treatment program; and

(G) The person's regular place of worship for regularly scheduled religious services conducted by a bona fide religious institution as defined in § 48-101-502(c).

(2) A court order issued under subsection (b) may be presented within ten (10) days after the date of issuance to the department, accompanied by a fee of sixty-five dollars ($65.00) and proof to the satisfaction of the department that a functioning ignition interlock device has been installed and will be maintained on one (1) or more vehicles to be operated by the person for the duration of the restricted license, if such installation and maintenance is required by subdivision (b)(2)(B) or the court's order. If the person has first successfully completed a driver license examination, the department shall forthwith issue a restricted license specifying that such restricted license authorizes the person to operate only noncommercial vehicles equipped with a functioning ignition interlock device, if required, and embodying additional limitations imposed by the court upon the person.

(3) If the violation resulting in the person's conviction for driving under the influence or the person's violation of § 55-10-406 occurred prior to July 1, 2013, the law in effect when the violation occurred shall govern the person's eligibility for a restricted motor vehicle operator license unless the person petitions the court to consider the person's eligibility under the law in effect when the petition is filed.

(d) (1) Unless otherwise prohibited by subsection (a), the trial judge or a judge of any court in the person's county of residence having jurisdiction to try charges for driving under the influence may order the issuance of a restricted motor vehicle operator's license in accordance with § 55-50-502 to any person whose motor vehicle operator's license has been revoked pursuant to § 55-10-404 and who has a prior conviction within the past ten (10) years for a violation of § 55-10-401 or § 55-10-421, in this state or a similar offense in any other jurisdiction.

(2) (A) If the court orders the issuance of a restricted motor vehicle operator's license pursuant to this subsection (d), the court shall also order the person to operate only a motor vehicle that is equipped with a functioning ignition interlock device. The restriction shall be for the entire period of the restricted license and for a period of six (6) months after the license revocation period has expired if required by § 55-10-417(l).

(B) Sections 55-10-417, 55-10-418 and 55-10-419 shall apply when a person is ordered to operate only a motor vehicle that is equipped with a functioning ignition interlock device pursuant to this subsection (d).



§ 55-10-410 - Probation conditions -- Access to inmates by alcohol and drug treatment organizations.

(a) In addition to incarceration, fines and license ramifications the sentencing judge has the discretion to impose any conditions of probation which are reasonably related to the offense, but shall impose the following conditions:

(1) (A) (i) Participation in an alcohol and drug safety DUI school, and/or drug offender school program, if available; and

(ii) A drug and alcohol assessment or treatment; or

(iii) If the court deems it appropriate and the service is available, both a drug and alcohol assessment and treatment, with the cost of such service being paid as provided in subdivision (a)(4); or

(B) In lieu of or in addition to subdivision (a)(1)(A), the judge may order the offender to attend a victims impact panel program if such a program is offered by the county where the offense occurs and, if the court finds the offender has the ability to pay, to pay a fee of not less than twenty-five ($25.00) nor more than fifty dollars ($50.00) as determined by the governing authority of the program and approved by the sentencing judge, to the program to offset the cost of participation by the offender; or

(2) Upon the second or subsequent conviction for violating § 55-10-401, involving being under the influence of a controlled substance or controlled substance analogue, § 39-17-418, involving the possession of a controlled substance, or § 39-17-454, involving the possession of a controlled substance analogue, participation in a program of rehabilitation at an alcohol or drug treatment facility, if available;

(3) Restitution as provided in § 55-10-403(d);

(4) Notwithstanding any other law to the contrary, if a person convicted of a violation of § 55-10-401 has a prior conviction for a violation of § 55-10-401 within the past five (5) years, the court shall order such person to undergo a drug and alcohol assessment and receive treatment as appropriate. Unless the court makes a specific determination that the person is indigent, the expense of such assessment and treatment shall be the responsibility of the person receiving it. Notwithstanding § 55-10-402(j)(1) and (2), if the court finds that the person is indigent, the expense or some portion of the expense may be paid from the alcohol and drug addiction treatment fund established in § 40-33-211(c)(2) pursuant to a plan and procedures developed by the department of mental health and substance abuse services;

(5) The alcohol and drug assessment and treatment provisions of this section shall only apply in instances where a person is convicted of a first or fourth or subsequent violation of § 55-10-401, or where a person is convicted of a second or third violation of § 55-10-401 but the judge declines to order the person to participate in a substance abuse treatment program as a condition of probation pursuant to § 55-10-402.

(b) The sheriff of each county shall develop a written policy that permits alcohol and drug treatment organizations to have reasonable access to persons confined in the county jail or workhouse convicted of or charged with a violation of this part.



§ 55-10-411 - Presumption of impairment -- Notice of penalties for additional offenses -- Allegation of prior convictions -- Mandatory service of minimum sentence -- No defense that person is lawful user of substance -- Strip searches -- Jurisdiction of general sessions court -- Part definitions.

(a) For the purpose of proving a violation of § 55-10-401(a)(1), evidence that there was, at the time alleged, eight-hundredths of one percent (0.08%) or more by weight of alcohol in the defendant's blood shall create a presumption that the defendant's ability to drive was sufficiently impaired thereby to constitute a violation of § 55-10-401(1).

(b) (1) Any person convicted of an initial or subsequent offense shall be advised, in writing, of the penalty for second and subsequent convictions, and, in addition, when pronouncing sentence the judge shall advise the defendant of the penalties for additional offenses. Written notice by the judge shall inform the defendant that a conviction for the offense of driving under the influence of an intoxicant committed in another state shall be used to enhance the punishment for a violation of § 55-10-401 committed in this state.

(2) In the prosecution of second or subsequent offenders, the indictment or charging instrument must allege the prior conviction or convictions for violating any of § 55-10-401, § 39-13-213(a)(2), § 39-13-106, § 39-13-218 or § 55-10-421, setting forth the time and place of each prior conviction or convictions. When the state uses a conviction for the offense of driving under the influence of an intoxicant, aggravated vehicular homicide, vehicular homicide, vehicular assault or adult driving while impaired committed in another state for the purpose of enhancing the punishment for a violation of § 55-10-401, the indictment or charging instrument must allege the time, place and state of the prior conviction.

(c) No person charged with violating § 55-10-401 shall be eligible for suspension of prosecution and dismissal of charges pursuant to §§ 40-15-102 -- 40-15-105 and 40-32-101(a)(3)-(c)(3) or for any other diversion program nor shall any person convicted under such sections be eligible for suspension of sentence or probation pursuant to § 40-21-101 [repealed] or any other provision of law authorizing suspension of sentence or probation until such time as the person has fully served day for day at least the minimum sentence provided by law.

(d) Nothing in chapter 591 of the Public Acts of 1989, the Sentencing Reform Act of 1989, shall be construed as altering, amending or decreasing the penalties established in this section for the offense of driving under the influence of an intoxicant.

(e) The fact that any person charged with violating § 55-10-401 is or has been entitled to use one (1) or more intoxicants, alcohol, marijuana, controlled substances, controlled substance analogues, drugs, or other substances that cause impairment shall not constitute a defense against any charge of violating this part.

(f) No person arrested for a violation of § 55-10-401 shall be subjected to a strip search or body cavity search, unless the officer has probable cause to believe the arrested person is concealing a weapon or contraband in a body cavity. Contraband includes, but is not limited to, illegal drugs.

(g) No judge of the general sessions court has jurisdiction to punish any person violating § 55-10-401 under the small offense law.

(h) The following definitions shall apply to this part:

(1) All definitions at § 55-8-101;

(2) "Functioning ignition interlock device" means a device that connects a motor vehicle ignition system to a breath-alcohol analyzer and prevents a motor vehicle ignition from starting if a driver's blood alcohol level exceeds the calibrated setting on the device and which devices, on all new installations after July 1, 2013, must employ technology capable of taking a photo identifying the person providing the breath sample, recording the date, the time and the test result along with the photo of the person providing the test and storing such information on the device for transfer to remote storage and reporting; provided, however, that the department of safety shall permit the continued installation by an ignition interlock provider of an ignition interlock device that is not capable taking photos or recording and storing the information required by this subdivision for up to six (6) months from May 13, 2013;

(3) "Ignition interlock provider" means an entity that has been approved and certified by the department of safety to provide the installation, monitoring and removal of functioning ignition interlock devices in this state; and

(4) "Test" means any chemical test designed to determine the alcoholic or drug content of the blood. The specimen to be used for the test shall include blood, urine or breath.



§ 55-10-412 - Disposition of fines -- Collection of increased fines -- County fund -- Disposition of fund.

(a) A portion of any fine imposed upon a person for a violation of § 55-10-401, up to the maximum fine actually imposed, shall be returned to the sheriff of a county jail or to the chief administrative officer of a city jail for the purpose of reimbursing the sheriff or officer for the cost of incarcerating the person for each night the person is actually in custody for a violation of § 55-10-401. This reimbursement shall be in the same amount as is provided by § 8-26-105, and shall not in any event be less than the actual cost of maintaining the person and shall be reimbursed in the manner provided by § 8-26-106.

(b) The proceeds from the increased portion of the fines for driving under the influence of an intoxicant provided for in chapter 948 of the Public Acts of 1994 shall be collected by the respective court clerks and then deposited in a dedicated county fund. This fund shall not revert to the county general fund at the end of a fiscal year but shall remain for the purposes set out in this section. For purposes of this section, the increased portion of the fine shall for all purposes be considered to be the first one hundred dollars ($100) collected after the initial collection of two hundred fifty dollars ($250) on a first offense, the first one hundred dollars ($100) collected after the initial collection of five hundred dollars ($500) on a second offense, and the first one hundred dollars ($100) collected after the initial collection of one thousand dollars ($1,000) on a third or subsequent offense.

(c) The respective counties shall be authorized to expend the funds generated by the increased fines provided for in chapter 948 of the Public Acts of 1994, by appropriations to any of the following:

(1) Alcohol, drug, and mental health treatment facilities licensed by the department of mental health and substance abuse services;

(2) Metropolitan drug commissions or other similar programs sanctioned by the governor's Drug Free Tennessee program for the purposes of chapter 948 of the Public Acts of 1994;

(3) Organizations exempted from the payment of federal income taxes by § 501(c)(3) of the federal Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3), whose primary mission is to educate the public on the dangers of illicit drug use, alcohol abuse, or the co-occurring disorder of both alcohol and drug abuse and mental illness or to render treatment for alcohol and drug addiction, or the co-occurring disorder of both alcohol and drug abuse and mental illness;

(4) Specialized court programs and specialized court dockets that supervise offenders who suffer from alcohol and drug abuse, or the co-occurring disorder of both alcohol and drug abuse and mental illness;

(5) Organizations that operate drug, alcohol, or co-occurring disorder treatment programs for the homeless or indigent;

(6) Agencies or organizations for purposes of drug testing of offenders who have been placed on misdemeanor probation; and

(7) The employment of a probation officer for the purposes of supervising drug and alcohol offenders.



§ 55-10-413 - Additional fees -- Ignition interlock fee -- Alcohol and drug addiction treatment fee -- Blood alcohol concentration test (BAT) fee -- Blood alcohol or drug concentration test (BADT) fee -- TBI toxicology unit intoxicant testing fund.

(a) In addition to all other fines, fees, costs and punishments now prescribed by law, an ignition interlock fee of forty dollars ($40.00) shall be assessed for each violation of § 55-10-401, which occurred on or after July 1, 2010 and resulted in a conviction for such offense.

(b) In addition to all other criminal penalties, costs, taxes and fees now prescribed by law, any person convicted of violating § 55-10-401 will be assessed a fee of five dollars ($5.00), to be paid into the state treasury and deposited to the credit of the fund established pursuant to § 9-4-206.

(c) (1) In addition to all other fines, fees, costs and punishments now prescribed by law, an alcohol and drug addiction treatment fee of one hundred dollars ($100) shall be assessed for each conviction for a violation of § 55-10-401.

(2) All proceeds collected pursuant to subdivision (c)(1), shall be transmitted to the commissioner of mental health and substance abuse services for deposit in the special "alcohol and drug addiction treatment fund" administered by the department.

(d) (1) In addition to all other fines, fees, costs and punishments now prescribed by law, in counties having a population of not less than three hundred thirty-five thousand (335,000) nor more than three hundred thirty-six thousand (336,000), or in counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, a blood alcohol concentration test (BAT) fee in the amount of seventeen dollars and fifty cents ($17.50) will be assessed upon conviction of an offense of driving while intoxicated for each offender who has taken a breath-alcohol test on an evidential breath testing unit provided, maintained and administered by a law enforcement agency in the counties or where breath, blood or urine has been analyzed by a publicly funded forensic laboratory.

(2) In addition to all other fines, fees, costs and punishments now prescribed by law, in counties having a metropolitan form of government with a population greater than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, a BAT fee in an amount to be established by resolution of the legislative body of any county to which this subdivision (d)(2) applies, not to exceed fifty dollars ($50.00), will be assessed upon conviction of an offense of driving while intoxicated for each offender who has taken a breath-alcohol test on an evidential breath testing unit provided, maintained and administered by a law enforcement agency in the counties or where breath, blood or urine has been analyzed by a publicly funded forensic laboratory.

(3) This fee shall be collected by the clerks of various courts of the counties and forwarded to the county trustee on a monthly basis and designated for exclusive use by the law enforcement testing unit of the counties if the BAT was conducted on an evidential breath testing unit. If the blood alcohol test was conducted by a publicly funded forensic laboratory, the fee shall be collected by the clerks of the various courts of the counties and forwarded to the county trustee on a monthly basis and designated for exclusive use by the publicly funded forensic laboratory.

(4) In counties having a metropolitan form of government with a population greater than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, this fee shall be collected by the clerks of the various courts of the counties and forwarded to the county trustee on a monthly basis. If the BAT was conducted on an evidential breath testing unit, seventeen dollars and fifty cents ($17.50) of the fee shall be designated for exclusive use by the law enforcement testing unit of the county. The county trustee shall deposit the remainder of the fee in the general fund of the county. If the blood alcohol test was conducted by a publicly funded forensic laboratory, seventeen dollars and fifty cents ($17.50) of the fee collected by the clerks of the various courts of the counties and forwarded to the county trustee on a monthly basis shall be designated for exclusive use by the publicly funded forensic laboratory. The county trustee shall deposit the remainder of the fee in the general fund of the county.

(e) Notwithstanding any other law to the contrary, in any county having a population of not less than three hundred seven thousand eight hundred (307,800) nor more than three hundred seven thousand nine hundred (307,900), according to the 2000 federal census or any subsequent federal census, upon conviction for a violation of § 55-10-401, § 55-10-415, § 55-10-421 or § 55-50-408, the court shall assess against the defendant a blood alcohol concentration test (BAT) fee to be established by the county legislative body of any county to which this subsection (e) applies in an amount not to exceed fifty dollars ($50.00) for obtaining a blood sample for the purpose of performing a test to determine the alcoholic or drug content of the defendant's blood pursuant to § 55-10-406 that is incurred by the governmental entity served by the law enforcement agency arresting the defendant. The fee authorized by this subsection (e) shall only be assessed if a blood sample is actually taken from a defendant convicted of any of these offenses and the test is actually performed on the sample.

(f) (1) In addition to all other fines, fees, costs and punishments now prescribed by law, including the fee imposed pursuant to subsection (d), a blood alcohol or drug concentration test (BADT) fee in the amount of two hundred fifty dollars ($250) shall be assessed upon a conviction for a violation of § 39-13-106, § 39-13-213(a)(2), § 39-13-218, § 39-17-418, § 55-10-205 or § 55-10-401, for each offender who has taken a breath alcohol test on an evidential breath testing unit provided, maintained and administered by a law enforcement agency for the purpose of determining the breath alcohol content or has submitted to a chemical test to determine the alcohol or drug content of the blood or urine.

(2) The fee authorized in subdivision (f)(1) shall be collected by the clerks of the various courts of the counties and forwarded to the state treasurer on a monthly basis for deposit in the Tennessee bureau of investigation (TBI) toxicology unit intoxicant testing fund created as provided in subdivision (f)(3), and designated for exclusive use by the TBI for the purposes set out in subdivision (f)(3).

(3) There is created a fund within the treasury of the state, to be known as the TBI toxicology unit intoxicant testing fund.

(A) Moneys shall be deposited to the fund pursuant to subdivision (f)(2), and as may be otherwise provided by law, and shall be invested pursuant to § 9-4-603. Moneys in the fund shall not revert to the general fund of the state, but shall remain available for appropriation to the Tennessee bureau of investigation, as determined by the general assembly.

(B) Moneys in the TBI toxicology unit intoxicant testing fund and available federal funds, to the extent permitted by federal law and regulation, shall be used to fund a forensic scientist position in each of the three (3) bureau crime laboratories, to employ forensic scientists to fill these positions, and to purchase equipment and supplies, pay for the education, training and scientific development of employees, or for any other purpose so as to allow the bureau to operate in a more efficient and expeditious manner. To the extent that additional funds are available, these funds shall be used to employ personnel, purchase equipment and supplies, pay for the education, training and scientific development of employees, or for any other purpose so as to allow the bureau to operate in a more efficient and expeditious manner.

(g) (1) In addition to all other fines, fees, costs and punishments now prescribed by law, including the fee imposed pursuant to subsection (d), a blood alcohol or drug concentration test (BADT) fee in the amount of one hundred dollars ($100) shall be assessed upon conviction for a violation of § 39-13-106, § 39-13-213(a)(2), § 39-13-218 or § 55-10-401, if the blood or urine of the convicted person was analyzed by a publicly funded forensic laboratory or other forensic laboratory operated by and located in counties having a population of not less than eighty-seven thousand nine hundred (87,900) nor more than eighty-eight thousand (88,000), according to the 2000 federal census or any subsequent federal census, for the purpose of determining the alcohol or drug content of the blood.

(2) The fee authorized in subdivision (g)(1) shall be collected by the clerks of the various courts of the counties and shall be forwarded to the county trustees of those counties on a monthly basis and designated for the exclusive use of the publicly funded forensic laboratory in those counties.



§ 55-10-414 - Seizure and forfeiture of vehicles.

(a) The vehicle used in the commission of a person's second or subsequent conviction of § 55-10-401, or the second or subsequent conviction of any combination of § 55-10-401, and a statute in any other state prohibiting driving under the influence of an intoxicant, is subject to seizure and forfeiture in accordance with the procedure established in title 40, chapter 33, part 2. The department of safety is designated as the applicable agency, as defined by § 40-33-202, for all forfeitures authorized by this section.

(b) In order for subsection (a) to be applicable to a vehicle, the conviction making the vehicle subject to seizure and forfeiture must occur in Tennessee and at least one (1) of the previous convictions must have occurred within five (5) years of the current conviction.

(c) It is the specific intent that a forfeiture action under this section shall serve a remedial and not a punitive purpose. The purpose of the forfeiture of a vehicle after a person's second or subsequent DUI conviction is to prevent unscrupulous or incompetent persons from driving on Tennessee's highways while under the influence of alcohol or drugs. Driving a motor vehicle while under the influence of alcohol or drugs endangers the lives of innocent people who are exercising the same privilege of riding on the state's highways. There is a reasonable connection between the remedial purpose of this section, ensuring safe roads, and the forfeiture of a motor vehicle. While this section may serve as a deterrent to the conduct of driving a motor vehicle while under the influence of alcohol or drugs, it is nonetheless intended as a remedial measure. Moreover, the statute serves to remove a dangerous instrument from the hands of individuals who have demonstrated a pattern of driving a motor vehicle while under the influence of alcohol or drugs.

(d) Only P.O.S.T.-certified or state-commissioned law enforcement officers will be authorized to seize these vehicles under this section.



§ 55-10-415 - Underage driving while impaired -- Penalties.

(a) (1) A person sixteen (16) years of age or older but under twenty-one (21) years of age may not drive or be in physical control of an automobile or other motor driven vehicle while:

(A) The alcohol concentration in the person's blood is more than two-hundredths of one percent (0.02%);

(B) Under the influence of alcohol;

(C) Under the influence of any intoxicant, marijuana, narcotic drug, or drug producing stimulating effects on the central nervous system; or

(D) Under the combined influence of alcohol and any other drug set out in subdivision (a)(1)(C) to a degree that makes the person's driving ability impaired.

(2) For purposes of this section, "drug producing stimulating effects on the central nervous system" has the same meaning and includes the same items set out in former § 55-10-401(b) [repealed].

(b) The fact that any person who drives while under the influence of narcotic drugs or barbital drugs is or has been entitled to use the drugs under the laws of this state does not constitute a defense to the violation of this section.

(c) This section establishes the offense of underage driving while impaired for any person sixteen (16) years of age or older but under twenty-one (21) years of age. The offense of underage driving while impaired is a lesser included offense of driving while intoxicated.

(d) (1) The offense of underage driving while impaired for a person eighteen (18) years of age or older but under twenty-one (21) years of age is a Class A misdemeanor punishable only by a driver license suspension of one (1) year and by a fine of two hundred fifty dollars ($250). As additional punishment, the court may impose public service work.

(2) The delinquent act of underage driving while impaired for a person sixteen (16) years of age or older but under eighteen (18) years of age is punishable only by a driver license suspension of one (1) year and by a fine of two hundred fifty dollars ($250). As additional punishment, the court may impose public service work.

(e) A person sixteen (16) years of age or older but under eighteen (18) years of age who commits the offense of underage driving while impaired commits a delinquent act.



§ 55-10-416 - Open container law.

(a) (1) No driver shall consume any alcoholic beverage or beer or possess an open container of alcoholic beverage or beer while operating a motor vehicle in this state.

(2) For purposes of this section:

(A) "Open container" means any container containing alcoholic beverages or beer, the contents of which are immediately capable of being consumed or the seal of which has been broken;

(B) An open container is in the possession of the driver when it is not in the possession of any passenger and is not located in a closed glove compartment, trunk or other nonpassenger area of the vehicle; and

(C) A motor vehicle is in operation if its engine is operating, whether or not the motor vehicle is moving.

(b) (1) A violation of this section is a Class C misdemeanor, punishable by fine only.

(2) For a violation of this section, a law enforcement officer shall issue a citation in lieu of continued custody, unless the offender refuses to sign and accept the citation, as provided in § 40-7-118.

(c) This section shall not be construed to prohibit any municipality, by ordinance, or any county, by resolution, from prohibiting the passengers in a motor vehicle from consuming or possessing an alcoholic beverage or beer in an open container during the operation of the vehicle by its driver, or be construed to limit the penalties authorized by law for violation of the ordinance or resolution.



§ 55-10-417 - Ignition interlock devices.

(a) (1) (A) A court may order the installation and use of an ignition interlock device for any conviction of § 55-10-401, if the driver's license is no longer suspended or revoked or the driver does not have a prior conviction as defined in § 55-10-405. The restriction may apply for up to one (1) year after the person's license is reinstated.

(B) The provisions of this subdivision (a)(1), authorizing the court to order an ignition interlock device for a violation of § 55-10-401, shall only apply when the court is not otherwise required to order an ignition interlock device by this part.

(2) If a person is convicted of a first offense of § 55-10-401, and the person is not required to operate only a motor vehicle with an ignition interlock device pursuant to § 55-10-409(b)(2)(B), and the person is otherwise eligible for a restricted license pursuant to § 55-10-409(b)(1)(A), such person may request and the court may order the installation and use of an ignition interlock device in lieu of geographic restrictions or additional limitations on the restricted license. A person so requesting shall pay all costs associated with the ignition interlock device and no funds from the interlock assistance fund shall be used to pay any cost associated with the device, regardless of whether or not the person is indigent.

(3) If a person is ordered to install and use the device due to the requirements of § 55-10-409 or subdivision (a)(1), subdivision (a)(2), or subsection (l) due to a violation of either § 55-10-401 or § 55-10-406, the restriction shall be a condition of probation or supervision for the entire period of the restriction.

(b) [Deleted by 2013 amendment, effective July 1, 2013.]

(c) Upon ordering a functioning ignition interlock device pursuant to § 55-10-409 or subdivision (a)(1), subdivision (a)(2) or subsection (l) the court shall establish a specific calibration setting of two-hundredths of one percent (0.02%) blood alcohol concentration at which the functioning ignition interlock device will prevent the motor vehicle from being started.

(d) Upon ordering the use of a functioning ignition interlock device pursuant to § 55-10-409 or subdivision (a)(1), subdivision (a)(2), or subsection (l) the court shall:

(1) State on the record the requirement for and the period of use of the device and so notify the department of safety;

(2) Notify the department of corrections, the department of safety or any other agency, department, program, group, private entity or association that is responsible for the supervision of the person ordered to drive only a motor vehicle with a functioning ignition interlock device;

(3) Direct that the records of the department reflect that the person may not operate a motor vehicle that is not equipped with a functioning ignition interlock device; and

(4) Direct the department to attach or imprint a notation on the motor vehicle operator's license of any person restricted under this section, stating that the person may operate only a motor vehicle equipped with a functioning ignition interlock device.

(e) Upon the court ordering a person to operate only a motor vehicle equipped with a functioning ignition interlock device pursuant to § 55-10-409, subdivision (a)(1) or subsection (l), the court, the department of corrections or any other agency, department, program, group, private entity or association that is responsible for the supervision of such person shall:

(1) Require proof of the installation of the functioning ignition interlock device on at least one (1) motor vehicle operated by such person;

(2) Require periodic reporting by the person for verification of the proper operation of the functioning ignition interlock device;

(3) Require the person to have the system monitored for proper use and accuracy by an entity approved by the department of safety at least every thirty (30) days, or more frequently as the circumstances may require; and

(4) Notify the court of any of the person's violations of this part.

(f) (1) If a person is ordered to drive only a motor vehicle with a functioning ignition interlock device, and such person owns or operates more than one (1) motor vehicle, the court shall also order the person to elect a motor vehicle such person will operate exclusively during the interlock period and order the device to be installed on such motor vehicle prior to applying for a motor vehicle operator's license of any kind and shall show proof of such installation and operation of such device at the time of making application for a motor vehicle operator's license to the department of safety or to the court. A person may elect to have a functioning interlock device installed on more than one (1) motor vehicle.

(2) If the motor vehicle that the person has elected to exclusively operate during the interlock period is no longer being used by such person, the person shall have any replacement motor vehicle exclusively used by such person installed with a functioning ignition interlock device and notify the department of safety and any agency, department, program, group, private entity or association that is responsible for the supervision of such person.

(g) A person prohibited under this part from operating a motor vehicle that is not equipped with a functioning ignition interlock device shall not solicit or have another person attempt to start or start a motor vehicle equipped with such a device.

(h) A person shall not attempt to start or start a motor vehicle equipped with a functioning ignition interlock device for the purpose of providing an operable motor vehicle to a person who is prohibited under this section from operating a motor vehicle that is not equipped with a functioning ignition interlock device.

(i) A person shall not tamper with, or in any way attempt to circumvent, the operation of a functioning ignition interlock device that has been installed in a motor vehicle.

(j) A person shall not knowingly provide a motor vehicle not equipped with a functioning ignition interlock device to another person who the provider of the vehicle knows or should know is prohibited from operating a motor vehicle not equipped with a functioning ignition interlock device.

(k) Except as provided in subdivision (k)(4), a person who violates subsections (g), (h), (i) or (j) commits a Class A misdemeanor:

(1) If the violation is the person's first violation, such person shall be sentenced to a minimum of forty-eight (48) hours of incarceration;

(2) If the violation is the person's second violation, such person shall be sentenced to a minimum of seventy-two (72) hours of incarceration;

(3) If the violation is the person's third or subsequent violation, such person shall be sentenced to a minimum of seven (7) consecutive days of incarceration;

(4) The penalty provisions of this subsection (k) shall not apply if the starting of a motor vehicle equipped with a functioning ignition interlock device, or the request to start a motor vehicle equipped with a functioning ignition interlock device, is done for the purpose of safety or mechanical repair of the device or the vehicle, and the person subject to the court order does not operate the vehicle.

(l) If a person convicted of a violation of § 55-10-401 has a prior conviction as defined in § 55-10-405 within the past five (5) years, the court shall order the person, or the department of safety shall require the person prior to issuing a motor vehicle operator's license of any kind, to operate only a motor vehicle, after the license revocation period, which is equipped with a functioning interlock device for a period of six (6) months.

(m) [Deleted by 2014 amendment, effective July 1, 2014.]



§ 55-10-418 - Maximum allowable fees -- Reports by ignition interlock providers -- Report by TBI to judiciary committees on offense of driving under the influence -- Report by department of safety to judiciary committees on number of offenders who have had ignition interlock devices installed.

(a) From January 1, 2011, until June 30, 2012:

(1) An ignition interlock provider shall not charge more than seventy dollars ($70.00) for installing one (1) ignition interlock device; and

(2) An ignition interlock provider shall not charge more than a total of one hundred dollars ($100) per month for leasing, purchasing, monitoring, removing and maintaining an ignition interlock device.

(b) By July 1, 2012, the department of safety shall establish, through rules and regulations promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5:

(1) The maximum fees that may be charged for installing, leasing, purchasing, monitoring, removing and maintaining an ignition interlock device; and

(2) Requirements that ensure that certified ignition interlock providers have the ability to provide devices to any resident in the state.

(c) (1) From January 1, 2011, until January 1, 2012, the department of safety in consultation with the treasurer shall conduct a study to determine:

(A) The amount of fee that should be established pursuant to § 55-10-413(a) in order to keep the interlock assistance fund solvent;

(B) The maximum fees to be charged pursuant to subsection (b), taking into consideration the goal of making the interlock device affordable to all offenders in this state; and

(C) The necessary requirements that should be established in order to ensure that providers have the ability to provide devices to any resident in the state.

(2) The department of safety shall report the findings of its study conducted pursuant to subdivision (c)(1) to the judiciary committees of the senate and the house of representatives on or before January 1, 2012.

(d) Any licensed ignition interlock provider providing a functioning ignition interlock device to a person pursuant to this part shall report to the department of correction, or any other agency, department, program, group, private entity or association that is responsible for the supervision of a person who is ordered to drive only a motor vehicle with a functioning ignition interlock device installed on such vehicle as a condition of such person's probation, any evidence of such person's:

(1) Altering, tampering with, bypassing, or removing a functioning ignition interlock device;

(2) Failing to abide by the terms or conditions ordered by the court, including, but not limited to, failing to appear for scheduled monitoring visits; and

(3) Attempting to start the motor vehicle while under the influence of alcohol.

(e) The Tennessee bureau of investigation, beginning February 1, 2012, and thereafter annually, on or before February 1, shall report in writing to the judiciary committee of the senate and the criminal justice committee of the house of representatives the number of times the offense of driving under the influence, set out in § 55-10-401, was charged at the time of arrest, if reported to the bureau, and any associated final disposition that has been received for the arrest.

(f) The department of safety, beginning February 1, 2012, and thereafter annually, on or before February 1, shall report in writing to the judiciary committee of the senate and the criminal justice committee of the house of representatives the number of offenders who have, in the previous year, had installed on their motor vehicles functioning ignition interlock devices and whether the installation of each device was pursuant to the requirement set out in:

(1) § 55-10-409(b)(2)(B);

(2) § 55-10-409(b)(2)(D);

(3) § 55-10-409(d)(2);

(4) § 55-10-417(a)(1); or

(5) § 55-10-417(l).

(g) For purposes of this section, "previous year" means from January 1 to December 31 of the year immediately preceding the February 1 reporting date.



§ 55-10-419 - Interlock assistance fund -- Responsibility for costs to comply with ignition interlock requirements -- Indigency.

(a) (1) There is created in the state treasury a fund to be known as the interlock assistance fund. Except as provided in subsection (f), all money in such fund shall be used to pay for the costs associated with the lease, purchase, installation, removal and maintenance of such device or with any other cost or fee associated with a functioning ignition interlock device required by this part, of persons deemed by the court to be indigent. Moneys in the fund shall not revert to the general fund of the state, but shall remain available to be used as provided for in subsection (f).

(2) Interest accruing on investments and deposits of the interlock assistance fund shall be credited to such account, shall not revert to the general fund, and shall be carried forward into each subsequent fiscal year.

(3) Moneys in the interlock assistance fund account shall be invested by the state treasurer in accordance with § 9-4-603.

(b) Except as otherwise provided in § 55-10-409(b)(2)(D), the costs incurred in order to comply with the ignition interlock requirements shall be paid by the person ordered to install a functioning ignition interlock device, unless the court finds such person to be indigent. If a court determines that a person is indigent, the court shall order such person to pay any portion of the costs which the person has the ability to pay, as determined by the court. Any portion of the costs the person is unable to pay shall come from the interlock assistance fund established pursuant to subsection (a).

(c) Whenever a person ordered to install a device pursuant to § 55-10-409(b)(2), § 55-10-409(d)(2), § 55-10-417(a)(1) or § 55-10-417(l) asserts to the court that the person is indigent and financially unable to pay for a functioning ignition interlock device, it shall be the duty of the court to conduct a full and complete hearing as to the financial ability of the person to pay for such device and, thereafter, make a finding as to the indigency of such person.

(d) A person is indigent and financially unable to pay for a functioning ignition interlock device if the person is receiving an annual income, after taxes, of one hundred eighty-five percent (185%) or less of the poverty guidelines updated periodically in the federal register by the United States department of health and human services under the authority of 42 U.S.C. § 9902(2).

(e) Every person who informs the court that the person is financially unable to pay for a functioning ignition interlock device shall be required to complete an affidavit of indigency that is designed by the administrative office of the courts for purposes of assisting the court in making its determination pursuant to subsection (c). If the person intentionally misrepresents, falsifies or withholds any information required by the affidavit of indigency, such person commits perjury as set out in § 39-16-702.

(f) (1) If at any time after January 1, 2011, there are no funds in the interlock assistance fund or the fund is depleted, any indigent person required to have a functioning ignition interlock device who is ordered to have such pursuant to:

(A) Section 55-10-409(b)(2) or § 55-10-409(d)(2) shall be ineligible for a restricted license; or

(B) Section 55-10-417(a)(1) or § 55-10-417(l) shall be ineligible to have such person's license reinstated.

(2) If at any time during the period in which an indigent person is not eligible for a restricted license or reinstatement of the person's motor vehicle operator's license due to subdivision (f)(1), such person may petition the court to have a portion or all of the costs of the ignition interlock device paid by funds from the interlock assistance fund if at any time funds become available.

(g) (1) All proceeds collected pursuant to § 55-10-413(a) shall be transmitted to the treasurer for deposit in the interlock assistance fund.

(2) The fee assessed pursuant to subdivision § 55-10-413(a) shall be allocated as follows:

(A) Thirty dollars and fifty cents ($30.50) to the interlock assistance fund for the purpose of paying for all the costs associated with the lease, purchase, installation, removal and maintenance of such device or with any other cost or fee associated with a functioning ignition interlock device required by this part for persons found to be indigent by the court; and

(B) Four dollars fifty cents ($4.50) to the Tennessee Hospital Association for the sole purposes of making grants to hospitals that have been designated as critical access hospitals under the Medicare rural flexibility program for the purposes of purchasing medical equipment, enhancing high technology efforts and expanding healthcare services in underserved areas;

(C) One dollar twenty-five cents ($1.25) to the department of mental health and substance abuse services to be placed in the alcohol and drug addiction treatment fund;

(D) One dollar twenty-five cents ($1.25) to the department of finance and administration, office of criminal justice programs, for the sole purpose of funding grant awards to local law enforcement agencies for purposes of obtaining and maintaining equipment and personnel needed in the enforcement of alcohol related traffic offenses;

(E) One dollar twenty-five cents ($1.25) to the department of safety to be used to defray the expenses of administering this part; and

(F) One dollar twenty-five cents ($1.25) to the department of finance and administration, office of criminal justice programs, for the sole purpose of funding grant awards to halfway houses whose primary focus is to assist drug and alcohol offenders. In order for a halfway house to qualify for such grant awards it shall provide:

(i) No less than sixty (60) residential beds monthly with occupancy at no less than ninety-seven percent (97%) per month, or if a halfway house with nonresidential day reporting services, it shall serve no less than two hundred (200) adults monthly;

(ii) Safe and secure treatment facilities, and treatment to include moral recognition therapy, GED course work, anger management therapy, and domestic and family counseling; and

(iii) Transportation to and from work, mental health or medical appointments for each of its residents.

(3) (A) Beginning in fiscal year 2013-2014, any surplus in the interlock assistance fund shall be allocated as follows:

(i) Sixty percent (60%) of such surplus shall be used by the Tennessee Hospital Association for the sole purposes of making grants to hospitals that have been designated as critical access hospitals under the Medicare rural flexibility program for the purposes of purchasing medical equipment, enhancing high technology efforts and expanding healthcare services in underserved areas;

(ii) Twenty percent (20%) of such surplus shall be transmitted to the department of mental health and substance abuse services and placed in the alcohol and drug addiction treatment fund; and

(iii) Twenty percent (20%) of such surplus shall be used by the department of finance and administration, office of criminal justice programs, to provide grants to local law enforcement agencies for purposes of obtaining and maintaining equipment or personnel needed in the enforcement of alcohol related traffic offenses.

(B) Beginning on July 1, 2013, and annually thereafter, the treasurer shall conduct an analysis to determine the solvency of the interlock assistance fund. The treasurer may declare a surplus if the analysis determines that there is a balance in excess of the amount necessary to maintain the solvency of the fund, and shall report the amount of any surplus to the commissioner of finance and administration for inclusion in the annual budget document prepared pursuant to title 9, chapter 4, part 51.

(h) For purposes of this section, "previous year" means from January 1 to December 31 of the year immediately preceding the February 1 reporting date.



§ 55-10-420 - Litter removal program.

(a) When the offender first reports to the offender's probation officer, the probation officer shall provide the offender with a form to be completed by the sheriff of the county where litter removal is to be performed. It is the responsibility of the offender to take the form to the sheriff of the county where the offender will perform litter removal. After completion of the court-ordered number of days of litter removal by the offender and the payment of the supervision fee required by subdivision (b)(2) to the sheriff for participating in the litter removal program, the sheriff shall complete the form and certify that the offender has complied with this condition of probation. The sheriff shall give the completed form to the offender, who shall be responsible for returning the form to the offender's probation officer as evidence of completion of this condition of probation. If an offender believes that the offender is incapable of performing such work due to a physical limitation, the offender may request the convicting court to relieve the offender from this condition of probation. The court may require the offender to submit proof of physical limitation, as it deems appropriate, to determine if the offender should be relieved.

(b) (1) If the offender is a resident of this state, the litter removal portion of the sentence shall occur in the offender's county of residence through the appropriate probation office or state litter removal grant director. If the offender is not a resident of this state, the litter removal portion of the sentence shall occur in the county where the violation occurred.

(2) In order to compensate the probation office or county official who administers the state litter removal grant for costs related to the supervision of the offender while on a litter removal work crew, the offender shall pay to the probation office or county official who administers the state litter removal grant a fee for each day the offender participates in a litter removal program. The fee shall be fixed by resolution of the county legislative body. The probation office or county official that administers the state litter removal grant may collect the fee before the offender is permitted to perform litter removal services, after each day service is performed, or after all days of litter removal service have been performed, but the fee shall be collected before the office certifies that the offender has completed this condition of probation. The judge has the authority, however, to make an affirmative finding that the offender lacks a present ability to pay the fee and to include such finding in the sentencing order, which shall be submitted to the probation office or county official that administers the state litter removal grant.

(3) Upon request, the probation office or county official who administers the state litter removal grant shall provide the offender with a schedule of the times and dates when litter removal crews will be working. Crews shall only be scheduled to work during daylight hours and only on public roadways or publicly owned property. The probation office or county official who administers the state litter removal grant should attempt to provide enough opportunities to work on a litter removal crew that an offender may complete the required three (3) days of litter removal within a ninety-day period. Offenders may work with other prisoners on litter removal crews organized by the county or a municipality within the county. The offender shall notify the probation office not less than twenty-four (24) hours in advance of a scheduled work date to indicate that the offender desires to participate. The probation office or county official who administers the state litter removal grant may set a maximum number of participants on a work crew and allow participation on a first-come, first-served basis. The offender is responsible for arranging transportation to and from the work site or other location where the probation office directs offenders to report. Except for the vest required by subdivision (b)(4), offenders are also responsible for furnishing their own clothing and food while engaged in litter removal.

(4) Each offender ordered to remove litter pursuant to § 55-10-402(a)(1) shall be required to wear a blaze orange or other distinctively colored vest with the words "I AM A DRUNK DRIVER" stenciled or otherwise written on the back of the vest, in letters no less than four inches (4'') in height.

(5) It shall be within the discretion of the probation office or county official who administers the state litter removal grant to select the public roadways or publicly owned property from which offenders remove litter. If the highway selected is a state route highway or state-owned public property, the department of transportation shall provide a truck or trucks to remove the litter removed by the offenders. If the highway selected is a state-aid highway or county-owned public property, the appropriate county shall provide a truck or trucks to remove the litter removed by the offenders.

(6) The probation office or county official who administers the state litter removal grant may enter into agreements with any city or municipality located within the county in which offenders sentenced pursuant to this section may be used to remove litter from state route highways or state-aid highways located within the limits of the city or municipality. The agreement may provide that the city or municipality assume responsibility for the supervision and control of the offenders.

(7) If any entity receives funds under § 41-2-123(c), the offenders shall be the responsibility of the entity supervising that program and under that entity's supervision and control. In any county where that is the case, "probation office" as used in this section shall be interpreted instead to mean the individual or department head in charge of the alternative program.

(8) No probation office or county official who administers the state litter removal grant shall be permitted to use an offender sentenced pursuant to this section to perform any task other than litter removal.

(9) Nothing in this subsection (b) shall be construed to require that the department of correction supervise DUI offenders engaged in the DUI offender litter removal program established by this section or otherwise be involved in such program.



§ 55-10-421 - Adult driving while impaired.

(a) Effective July 1, 2003, the offense of adult driving while impaired is repealed.

(b) Nothing in the repeal of the offense of adult driving while impaired shall be construed to prohibit or prevent the use of any conviction for the offense occurring prior to July 1, 2003, for any of the purposes set out in §§ 55-10-405, 55-10-406, 55-10-409, 55-10-411(b)(2), 55-10-603(2)(A)(x) or 55-50-502(c)(3)(B)(ii).



§ 55-10-422 - Program development fee required for applicants for restricted license for vehicle with ignition interlock device.

A person whose license has been suspended pursuant to this part and who applies for a restricted license to operate only a motor vehicle that is equipped with a functioning ignition interlock device shall be required to pay a program development fee of eight dollars ($8.00). The fee required by this section shall terminate on June 30, 2014.



§ 55-10-423 - Confidentiality of information about interlock program participant.

All documents, records, identifying information, monitoring data or results and other information recorded, collected, maintained, transmitted or stored by an ignition interlock provider about or concerning an interlock program participant is confidential and not available for public inspection. All such information shall retain its confidentiality when it is transmitted, electronically or otherwise, maintained and stored, examined or used by a monitoring authority. Only authorized employees of an ignition interlock provider or monitoring authority may view any document made confidential by this section.



§ 55-10-424 - "Transdermal monitoring device" defined.

As used in this part, "transdermal monitoring device" means any device or instrument that is attached to the person, designed to automatically test the alcohol or drug content in a person by contact with the person's skin at least once per one half (1/2) hour regardless of the person's location, and which detects the presence of alcohol or drugs and tampering, obstructing, or removing the device.






Part 5 - Drag Racing

§ 55-10-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Drag racing" means:

(A) The use of any motor vehicle for the purpose of ascertaining the maximum speed obtainable by the vehicle;

(B) The use of any motor vehicle for the purpose of ascertaining the highest obtainable speed of the vehicle within a certain distance or within a certain time limit;

(C) The use of any one (1) or more motor vehicles for the purpose of comparing the relative speeds of the vehicle or vehicles, or for comparing the relative speeds of the vehicle or vehicles within a certain distance or within a certain time limit;

(D) The use of one (1) or more motor vehicles in an attempt to outgain, outdistance or to arrive at a given destination simultaneous with or prior to that of any other motor vehicle; or

(E) The use of any motor vehicle for the purpose of the accepting of, or the carrying out of any challenge, made orally, in writing, or otherwise, made or received with reference to the performance abilities of one (1) or more motor vehicles;

(2) "Participant" means that person or persons who operate any motor vehicle or motor vehicles upon the public highways of this state, or that of any municipality or political subdivision thereof, for the purpose of drag racing, and also any person or persons who arrange for, supervise, or in any way and manner set in motion any drag racing, regardless of whether or not such person or persons may be the operator of, or be a passenger in, any motor vehicle participating in drag racing; and

(3) "Public highways" means all of the streets, roads, highways, expressways, bridges and viaducts, including any and all adjacent rights-of-way, that are owned, constructed, and/or maintained by the state, and/or any municipality or political subdivision of the state, and any and all highways, roads, streets, etc., that have been dedicated to the public use.



§ 55-10-502 - Penalty.

(a) Drag racing is declared to be a Class B misdemeanor, and any person or persons who operate a motor vehicle or motor vehicles upon the public highways of this state, or while on the premises of any shopping center, trailer park, any apartment house complex, or any other premises generally frequented by the public at large, or who is a participant therein, for the purpose of drag racing commits a Class B misdemeanor unless the premises are properly licensed for this purpose.

(b) If the violation of subsection (a) results in the serious bodily injury of a participant, passenger, bystander or other person, drag racing shall be punished as provided in § 39-13-106(b) for vehicular assault.

(c) Any motor vehicle used to commit the offense of drag racing or to flee after commission of the offense of drag racing is, upon conviction for the offense, subject to seizure and forfeiture as provided in title 40, chapter 33, part 1.



§ 55-10-503 - Additional penalties -- Restricted licenses -- Revocation of license.

(a) (1) In addition to the punishment prescribed in § 55-10-502, the department shall revoke, for a period of one (1) year, the driver license of any person or persons convicted of drag racing.

(2) Notwithstanding subdivision (a)(1), the trial judge has the discretion to allow the continued use of a restricted motor vehicle operator's license or order the issuance of a restricted motor vehicle operator's license to a person convicted of drag racing for the first time to the same extent, for the same purposes, under the same conditions and in the same manner as is authorized in § 55-10-409 for persons convicted for the first time of driving under the influence of an intoxicant.

(b) In addition to the punishment prescribed in subdivision (a)(1), the department shall permanently revoke the driver license of any person or persons convicted of drag racing for the second time within a ten-year period, and the person or persons shall not thereafter be entitled to drive or operate a motor vehicle upon any public highway of this state.






Part 6 - Motor Vehicle Habitual Offenders Act

§ 55-10-601 - Short title.

This part shall be known and may be cited as the "Motor Vehicle Habitual Offenders Act."



§ 55-10-602 - Public policy.

It is declared to be the policy of this state to:

(1) Provide maximum safety for all persons who travel or otherwise use the public highways of the state;

(2) Deny the privilege of operating motor vehicles on public highways to persons who by their conduct and record have demonstrated their indifference to the safety and welfare of others and their disrespect for the laws of the state; and

(3) Discourage repetition of unlawful acts by individuals against the peace and dignity of this state and its political subdivisions, and to impose the added deprivation of the privilege of operating motor vehicles upon habitual offenders who have been convicted repeatedly of violations of laws involving the operation of motor vehicles.



§ 55-10-603 - Part definitions.

For the purposes of this part:

(1) "Conviction" means a final conviction. A forfeiture of bail or other security deposited to secure a defendant's appearance in court, which forfeiture has not been vacated, is a conviction for the purposes of this part;

(2) "Habitual offender" means:

(A) Any person who, during a three-year period, is convicted in a Tennessee court or courts of three (3) or more of the following offenses; any person who, during a five-year period, is convicted in a Tennessee court or courts of three (3) or more of the following offenses; or any person who, during a ten-year period, is convicted in a Tennessee court or courts of five (5) or more of the following offenses; provided, that if the five- or ten-year period is used, one (1) of the offenses occurred after July 1, 1991:

(i) Voluntary manslaughter resulting from the operation of a motor vehicle;

(ii) Vehicular homicide as defined in § 39-13-213;

(iii) Involuntary manslaughter resulting from the operation of a motor vehicle;

(iv) Vehicular assault as defined in § 39-13-106;

(v) A violation of § 55-8-151(a), relating to meeting or overtaking school buses;

(vi) A violation of § 55-10-101(a), relating to the duty to stop at the scene of an accident resulting in injury or death;

(vii) A violation of § 55-10-102, relating to the duty to stop at the scene of an accident resulting only in damage to a vehicle driven or attended by any person;

(viii) A violation of § 55-10-401, prohibiting intoxicated or drugged persons from driving or being in physical control of any automobile or other motor vehicle;

(ix) A violation of § 39-13-218, relative to aggravated vehicular homicide;

(x) A violation of § 55-10-421, relative to adult driving while impaired;

(xi) A violation of § 55-10-205, relative to reckless driving;

(xii) A violation of § 55-10-502, relative to drag racing;

(xiii) A violation of § 39-16-603(b), relating to evading arrest in a motor vehicle;

(xiv) A violation of § 39-13-103, relating to reckless endangerment by use of a motor vehicle; or

(xv) A violation of § 55-50-504, relating to driving on a cancelled, suspended or revoked license if the underlying offense resulting in the cancellation, suspension or revocation is an offense enumerated in subdivision (2)(A)(i)-(2)(A)(xiv);

(B) The violation of an ordinance of any political subdivision of this state shall be equivalent to the violation of state statutes if the elements of the offense covered by the ordinance are the same as the elements of the offense covered by the comparable state statute; and

(3) "Tennessee courts" includes not only state courts, but also courts of local jurisdiction duly established by a political subdivision of the state.



§ 55-10-604 - Computation of convictions.

(a) Only convictions that result from offenses committed after April 5, 1974, shall be counted for the purposes of this part. The entry of any conviction more than sixty (60) days after April 5, 1974, creates a rebuttable presumption that the offense was committed after April 5, 1974.

(b) Where more than one (1) included offense is committed within a one-day period, all the offenses in such one-day period shall be treated for the purposes of this part, as not more than one (1) offense.

(c) For the purposes of making the computation of convictions, the date of entry of conviction in the court of original jurisdiction shall control, except that offenses committed during the applicable period with regard to which convictions are imposed shall also be counted, even though the convictions are not actually entered on the records of the courts imposing them within the applicable period.

(d) The start of the applicable period is the date of entry of conviction in the court of original jurisdiction of the first offense to be counted.



§ 55-10-605 - Records of convictions -- Evidence -- Furnishing to district attorney general.

(a) Records of convictions of offenses within the purview of this part, which are kept by the department of safety, and certified copies thereof, are admissible in evidence in proceedings under this part. The records create a rebuttable presumption of the truth of the entries on these records. The admissibility of the records does not limit the admissibility of other evidence.

(b) When the records of the department show that an individual has accumulated convictions appearing to warrant proceedings under this part, the commissioner shall furnish the record of the individual to the district attorney general for the judicial district wherein the individual resides or may be found.



§ 55-10-606 - Petition of district attorney general.

(a) Upon receipt of the record referenced in § 55-10-605, it is the duty of the district attorney general forthwith to file a petition against the individual in the court of general criminal jurisdiction for the county in which the individual resides, or may be found.

(b) The district attorney general may also file such a petition upon receipt of appropriate information from any other source.



§ 55-10-607 - Contents of petition of district attorney general.

(a) The petition shall request the court to determine whether or not the individual named therein is an habitual offender.

(b) The petition shall set out with particularity as to each conviction charged against the individual named therein:

(1) The general nature of the violation or offense including, where appropriate, the citation of the applicable code section or ordinance;

(2) The court wherein the conviction was rendered;

(3) The date the conviction was entered; and

(4) If the petition relies upon an offense committed within the applicable period wherein the conviction was rendered after the end of the applicable period, but wherein the offense was committed within the applicable period, the petition shall so state, and as to each such offense shall set out the date it is alleged the offense was committed and the date it is alleged the conviction was entered.



§ 55-10-608 - Order of court on petition.

(a) Upon the filing of the petition, the court shall make an order directing the individual (defendant) named in the petition to appear before the court to show cause why the defendant should not be barred from operating a motor vehicle on the highways of this state.

(b) The order of the court shall specify a time certain, not earlier than thirty (30) days after the date of service of the petition and order, at which the defendant shall first appear before the court.



§ 55-10-609 - Service of petition and order.

A copy of both the order of the court and of the petition shall be served upon the defendant.



§ 55-10-610 - Hearing on petition.

(a) Upon the first appearance of the defendant before the court, the court shall determine whether there is any material disputed, issue of fact with regard to the allegations of the petition. If not, the court shall forthwith render an order or judgment as may be appropriate without the intervention of a jury.

(b) If, at the time of the first appearance of the defendant before the court, the court determines that there is a dispute as to any material fact or facts, the court shall make an order specifying what fact or facts are disputed, and shall thereupon set the matter for hearing on a day certain not earlier than thirty (30) days thereafter, unless all parties agree to an earlier date. As to any fact disputed, the state shall have the burden of proof.



§ 55-10-611 - Jury trial.

Either party may demand a trial by jury of disputed fact issues. Where a jury is demanded, disputed fact issues shall be submitted to the jury as special issues under the guidance of the court, and the finding of the jury thereon shall be determinative of these issues.



§ 55-10-612 - Presumptions.

With regard to records of prior convictions, a matching date of birth or a matching number of an operator's or chauffeur's license on a record of prior conviction of an individual of the same name as the defendant shall create a rebuttable presumption that the defendant charged and the individual against whom the prior conviction was rendered are one and the same individual.



§ 55-10-613 - Finding as to habitual offender -- Order of court.

(a) If the court finds that the defendant is not an habitual offender, the proceeding shall be dismissed, but if the court finds that the defendant is an habitual offender, the court shall make an order directing that the person shall not operate a motor vehicle on the highways of this state and that the person shall surrender to the court all licenses to operate a motor vehicle upon the highways of this state.

(b) The clerk of the court shall forthwith transmit a copy of this order, together with any license or licenses surrendered, to the department of safety.



§ 55-10-614 - Appeals.

(a) The defendant may appeal to the court of criminal appeals any final action or judgment entered under this part, in the same manner and form as appeals in criminal matters are heard.

(b) Pending the determination of any appeal, the judgment of the court of general criminal jurisdiction upon the petition shall remain in full force and effect.



§ 55-10-615 - Restriction of issuance of operator's license -- Reinstatement.

(a) In no event shall a license to operate motor vehicles in this state be issued to an habitual offender for a period of three (3) years from the entry date of the order of the court finding the person to be an habitual offender. In no event shall a license to operate a motor vehicle in this state be issued to an habitual offender until the habitual offender has met all requirements that the financial responsibility law may impose.

(b) At the expiration of three (3) years from the date of any final order of a court, entered under this part, finding a person to be an habitual offender and directing the person not to operate a motor vehicle in this state, the person may petition the court where found to be an habitual offender or any court of record having criminal jurisdiction in the county in which the person then resides, for restoration of the privilege to operate a motor vehicle in this state. Upon this petition, and for good cause shown, the court may, in its discretion, restore to the person the privilege to operate a motor vehicle in this state upon the terms and conditions as the court may prescribe, subject to other provisions of law relating to the issuance of operators' or chauffeurs' licenses.

(c) Notwithstanding subsection (a) or (b) or any other law to the contrary, if a person is declared to be a habitual motor vehicle offender and one (1) or more of the requisite convictions was for driving while unlicensed as prohibited by chapter 50, part 3 of this title, or driving on a cancelled, suspended or revoked license as prohibited by § 55-50-504 where the underlying violation of § 55-50-504 was not an offense enumerated in § 55-10-603(2)(A), the person may petition the court where the habitual offender finding occurred or any court of record having criminal jurisdiction in the county in which the person then resides for immediate restoration of the privilege to operate a motor vehicle in this state. After reviewing the petition, if the court finds that one (1) or more of the requisite convictions was for driving while unlicensed as prohibited by chapter 50, part 3 of this title, or for § 55-50-504 where the underlying offense was not one enumerated in § 55-10-603(2)(A), then the court shall restore to the person the privilege to operate a motor vehicle in this state upon the terms and conditions as the court may prescribe, subject to other provisions of law relating to the issuance of operators' or chauffeurs' licenses.



§ 55-10-616 - Driving while restriction in effect -- Class E felony.

(a) It is unlawful for any person to operate any motor vehicle in this state while the judgment or order of the court prohibiting the operation remains in effect.

(b) Any person found to be an habitual offender under this part who thereafter is convicted of operating a motor vehicle in this state while the judgment or order of the court prohibiting such operation is in effect commits a Class E felony.

(c) The court has no power to suspend any such sentence or fine, except that in cases where the operation is necessitated in situations of apparent extreme emergency that require the operation to save life or limb, the sentence or any part thereof or fine or any part thereof may be suspended by the court, in its discretion.



§ 55-10-617 - Supplemental law.

This part is supplementary to existing law. Nothing in this part shall be construed to amend or repeal any existing law of this state unless otherwise specified in this part or any existing ordinance of any political subdivision relating to the operation of motor vehicles, the licensing of persons to operate motor vehicles or providing penalties for the violation thereof, or shall be construed so as to preclude the exercise of the regulatory powers of any division, agency, department or political subdivision of this state.



§ 55-10-618 - Alternative procedure -- Statement by district attorney general -- Sentencing -- Appeal.

(a) As an alternative to the procedure set out in §§ 55-10-601 -- 55-10-617 for declaring a person to be a motor vehicle habitual offender, the district attorney general may use the procedure set out in this section; provided, that at least one (1) of the convictions required by § 55-10-603 of this part occurs on or after July 1, 1995.

(b) If the district attorney general believes that a defendant should be sentenced as a motor vehicle habitual offender in addition to the sentence for the habitual offender triggering offense, the district attorney general shall file a statement thereof with the court and defense counsel not less than ten (10) days before trial or acceptance of a guilty plea; provided, that notice may be waived by the defendant in writing with the consent of the district attorney general and the court accepting the plea. This statement, which shall not be made known to the jury determining the guilt or innocence of the defendant on the primary offense, must set forth the nature of the prior applicable convictions, the dates of the convictions and the identity of the courts of the convictions. The original or certified copy of the court record of any prior conviction, bearing the same name as that by which the defendant is charged in the primary offense, is prima facie evidence that the defendant named therein is the same as the defendant before the court, and is prima facie evidence of the facts set out therein.

(c) If the court finds that the defendant meets the criteria of § 55-10-603(2), the court shall declare the defendant to be a motor vehicle habitual offender and, in addition to the sentence imposed for the habitual offender triggering offense, shall sentence the defendant as provided in §§ 55-10-613 and 55-10-615.

(d) Section 55-10-616, shall apply to a person sentenced as a motor vehicle habitual offender pursuant to this section.

(e) A defendant who has been sentenced as a motor vehicle habitual offender pursuant to this section may appeal the finding within the same time and in the same manner as other appeals in criminal cases. If the defendant appeals any part of the habitual offender triggering offense, an appeal of a finding that the defendant is a motor vehicle habitual offender shall be made a part of and consolidated with this appeal.






Part 7 - Juvenile Offender Act

§ 55-10-701 - Denial of driving privileges by court.

(a) When a person, younger than eighteen (18) years of age, but thirteen (13) years of age or older, commits any offense or engages in any prohibited conduct described in this subsection (a), then at the time the person is convicted of the offense, or adjudicated a delinquent child, unruly child or status offender, the court in which the conviction or adjudication occurs shall prepare and send to the department of safety, driver control division, within five (5) working days of the conviction or adjudication, an order of denial of driving privileges for the offender. This section applies to any criminal offense, status offense, violation, infraction or other prohibited conduct involving the possession, use, sale, or consumption of any alcoholic beverage, wine or beer, or any controlled substance as defined and enumerated in title 39, chapter 17, part 4, or involving the possession or carrying of a weapon on school property, as defined and enumerated in § 39-17-1309(b) or (c). The denial of driving privileges authorized by this section applies when the prohibited conduct occurs before the offender is eighteen (18) years of age, regardless of when a conviction or determination occurs. The department shall promulgate a form "order of denial" for use by the courts.

(b) If a court has issued an order of denial of driving privileges pursuant to this section, the court, upon motion of the offender, may review the order and may withdraw the order at any time the court deems appropriate, except as provided in the following:

(1) A court may not withdraw an order for a period of ninety (90) days after the issuance of the order if it is the first order issued by any court with respect to the petitioning person;

(2) A court may not withdraw an order for a period of one (1) year after the issuance of the order if it is the second or subsequent such order issued by any court with respect to the petitioning person; and

(3) A court may not withdraw an order involving a violation of part 4 of this chapter, concerning the operation of a motor vehicle while intoxicated or impaired.

(c) For a motion for withdrawal under this section to be properly before a court for consideration, the local district attorney general must have received at least ten (10) days' prior notice of the motion, together with the time and place where it will be considered. The motion must be joined in by a custodial parent or legal guardian of the offender, if the offender is an unemancipated juvenile at the time the motion is made. A custodial parent or legal guardian must appear in court with the offender if the offender is an unemancipated juvenile at the time the motion is made. The motion shall state whether any prior orders of denial have been issued by any court and shall include as exhibits any prior orders of denial so issued.

(d) The local district attorney general or assistant district attorney general has the right to appear, present evidence and be heard at proceedings under this section.



§ 55-10-702 - Denial or suspension of driving privileges by department of safety.

(a) In addition to any other authority to suspend driving privileges under this chapter, the department of safety shall deny or suspend all driving privileges of any person upon receipt of an order of denial of driving privileges issued pursuant to § 55-10-701. The suspension shall be imposed without a hearing. The driving privileges of the person shall be suspended in accordance with the following:

(1) Upon receipt of the first order denying driving privileges, the department shall impose a suspension of one (1) year, or until the person reaches seventeen (17) years of age, whichever is longer; and

(2) Upon receipt of a second or subsequent order denying driving privileges, the department shall impose a suspension of two (2) years or until the person reaches eighteen (18) years of age, whichever is longer.

(b) If on appeal an underlying conviction or adjudication of an alcohol, wine, beer or drug offense, or weapons offense is overturned to an extent that nullifies the application of § 55-10-701, the department, upon receipt of a certified copy of the final order, shall timely reinstate any driving privileges that were suspended or denied because of the issuance of the original order of denial.



§ 55-10-703 - Withdrawal of denial order -- Eligibility for driver license -- Driver safety or alcohol education programs.

If a court withdraws an order issued pursuant to § 55-10-701, the offender may obtain a certified copy of the order of withdrawal and within ten (10) days after it is issued present it, along with an application fee of twenty dollars ($20.00), to the department of safety, and the offender shall become eligible to receive a Tennessee driver license upon reaching proper age, complying with all testing requirements and paying all other driver license fees. Additionally, before an offender becomes eligible to receive a driver license under this section, the court shall require the offender to complete, to the court's satisfaction, a driver's safety course certified by the department or an early intervention program or a youth alcohol safety education program certified by the department of mental health and substance abuse services or weapons safety course certified by the department of safety.



§ 55-10-704 - Confiscation of offender's driver license.

At the time of a conviction or adjudication by the court, the court shall remove from the offender's possession any Tennessee driver license currently held by the offender and forward it to the driver control division. If the offender is the holder of a driver license from another jurisdiction, the court shall not collect the offender's driver license, but shall notify the division of the conviction or adjudication and the division shall notify the appropriate individuals in the licensing jurisdiction. The court shall, however, in accordance with this part, send to the division an order of denial of driving privileges in this state.



§ 55-10-705 - Restricted motor vehicle operator's license.

(a) (1) If an order of denial has been issued pursuant to § 55-10-701 and it is the first order of denial so issued by any court for the offender, then upon motion of the offender, the court is vested with the authority and discretion to issue an order for a restricted motor vehicle operator's license subject to the conditions and requirements of subdivision (a)(3).

(2) If an order of denial has been issued pursuant to § 55-10-701 and it is the second or subsequent order of denial so issued by any court for the offender, then, after the expiration of at least one (1) year from the date of the entry of the latest order of denial or after the offender reaches seventeen (17) years of age, whichever is later, upon motion of the offender, the court is vested with the authority and discretion to issue an order for a restricted motor vehicle operator's license subject to the conditions and requirements of subdivision (a)(3).

(3) No restricted license may be issued under this section unless the court finds by clear and convincing evidence that an economic, educational or health-related hardship will result without the restricted license. A restricted license shall not be granted for travel to and from an educational institution if reasonable parental transportation is available or free transportation is provided by the educational institution, school district or local governmental agency. This restricted license shall not be granted for travel to and from social events or extracurricular school activities. This restricted license may be granted for travel to and from and working at the person's regular place of employment if reasonable public transportation is not available and the person's earnings are essential to the well-being of the family unit. An order allowing a restricted license shall state with all practicable specificity the necessary time and places of permissible operation of a motor vehicle and shall be made a part of the judgment of the court. The offender may obtain a certified copy of the order and within ten (10) days after it is issued present it, together with an application fee of twenty dollars ($20.00), to the department of safety which shall forthwith issue a restricted license embodying the limitations imposed; provided, that the person must first reach proper age and comply with all testing requirements. After proper application and until the restricted license is issued, a certified copy of the order of judgment of the court may serve as the motor vehicle operator's license.

(4) For a motion under this section to be properly before a court for consideration, the local district attorney general must have received at least ten (10) days' prior notice of the motion, together with the time and place it will be considered. The motion must be joined in by a custodial parent or legal guardian of the offender, if the offender is an unemancipated juvenile at the time the motion is made. A custodial parent or legal guardian must appear in court with the offender if the offender is an unemancipated juvenile at the time the motion is made. The motion shall state whether any prior orders of denial have been issued by any court and shall include as exhibits any prior orders of denial so issued.

(5) The local district attorney general or assistant district attorney general has the right to present evidence and be heard in proceedings under this section.

(b) Any restricted license issued under this section shall be subject to renewal in the same manner as other licenses.

(c) In the prosecution of second or subsequent offenders, the indictment, petition, or charging instrument must allege any prior orders of denial imposed for the violation of any provisions of this part, setting forth the time and place of each order.

(d) If a court orders the issuance of a restricted license to any person pursuant to this section, and the person is an unemancipated juvenile, the court shall order the custodial parent or legal guardian to certify to the court, in writing, at six (6) week intervals the person's continuing compliance with the restrictive conditions.



§ 55-10-706 - Expiration of denial period -- Eligibility for license -- Driver safety or alcohol education programs.

(a) On the expiration of the applicable period of denial set out in § 55-10-702(a), if a person has not become eligible to receive a license under § 55-10-703, then, for a person to be eligible to receive a Tennessee driver license, the person must pay a twenty dollar ($20.00) reinstatement fee, comply with all testing requirements and pay all other driver license fees.

(b) Additionally, before an offender becomes eligible to receive a driver license under this section, the court shall require the offender to complete, to the court's satisfaction, a driver safety course certified by the department of safety or an early intervention program or a youth alcohol safety education program certified by the department of mental health and substance abuse services or weapons safety course certified by the department of safety.



§ 55-10-707 - Construction of part -- Penalties supplemental.

(a) This part shall not be construed to limit in any way § 55-50-303 or § 55-50-502, nor to limit the power and authority of the department of safety to revoke or suspend a driver license under chapter 50 of this title.

(b) The penalties imposed by this part shall be in addition to and supplemental to any other penalties imposed by law.



§ 55-10-708 - Data search to determine offender status -- Applicants for restricted license or removal of denial order.

(a) Notwithstanding any other provision of this part to the contrary, any district attorney general or assistant district attorney general shall be authorized to call upon the driver control division to search the data compiled for the purpose of ascertaining whether a person applying for a restricted license under this part or applying for a withdrawal of an order of denial under this part has had other orders of denial or restricted licenses issued.

(b) Upon request of any district attorney general or assistant district attorney general, the driver control division shall send the requestor a certified copy of such other orders of denial or restricted licenses.



§ 55-10-709 - Inspection of records.

Any record developed pursuant to this part shall be subject to the same limited inspection provisions found in §§ 37-1-153 and 37-1-154.



§ 55-10-710 - Provisions of part in pamphlets for schools and driver license examination manuals.

The department of safety shall prepare a pamphlet describing this part for distribution to students in all schools. The department shall also describe this part in the driver manual used to prepare applicants for the license examination.



§ 55-10-711 - Denial of driving privileges -- Expunction from records -- Requirements.

If a person's driving privileges have been denied pursuant to this part, when the person becomes eighteen (18) years of age, all records relating to the denial maintained by the court in which the conviction or adjudication occurred and by the department of safety shall be expunged and the driving record maintained by the department on the person shall not reflect that a denial of driving privileges occurred. This section shall apply only upon the expiration of the denial or suspension previously ordered by the juvenile court judge and when all requirements for reinstatement have been met.






Part 8 - Tennessee Unattended Children in Motor Vehicle Safety Act

§ 55-10-801 - Short title.

This part shall be known and may be cited as the "Tennessee Unattended Children in Motor Vehicle Safety Act."



§ 55-10-802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Motor vehicle" means any self-propelled vehicle, including a truck, truck tractor, motor bus, or other vehicle not operated exclusively or driven on fixed rails or tracks; and

(2) "Unattended child" means a child younger than seven (7) years of age who is not accompanied by another person who is at least thirteen (13) years of age.



§ 55-10-803 - Offense of leaving child unattended in motor vehicle -- Penalty.

(a) It is an offense for a person responsible for a child younger than seven (7) years of age to knowingly leave that child in a motor vehicle located on public property or while on the premises of any shopping center, trailer park, or any apartment house complex, or any other premises that is generally frequented by the public at large without being supervised in the motor vehicle by a person who is at least thirteen (13) years of age, if:

(1) The conditions present a risk to the child's health or safety;

(2) The engine of the motor vehicle is running; or

(3) The keys to the motor vehicle are located anywhere inside the passenger compartment of the vehicle.

(b) A violation of this section is a Class B misdemeanor punishable only by a fine of two hundred dollars ($200) for the first offense.

(c) A second or subsequent violation of this section is a Class B misdemeanor punishable only by a fine of five hundred dollars ($500).



§ 55-10-804 - Community education course for violators.

(a) Any person violating this part may be required, at the discretion of the court, to attend a community education course approved by the department of safety that includes education on the dangers of leaving young children unattended in motor vehicles in addition to or in lieu of any portion of other penalty imposed. If the course is approved by the department, it may be operated and conducted by a:

(1) County, municipality or other entity of local government;

(2) Nonprofit organization as defined by the Internal Revenue Code, 26 U.S.C. § 501(c)(3); or

(3) Private entity; provided, that the entity meets all of the requirements of § 40-35-302(g) for private entities providing misdemeanor probation supervision services.

(b) A reasonable fee between fifty dollars ($50.00) and one hundred seventy-five dollars ($175) may be assessed for the community education course. No fee shall be assessed upon proof of a person's inability to pay. The fee shall apply only to community education courses that may be required pursuant to this section, and shall not apply to any program offered pursuant to title 49, chapter 1, or to any other driving instruction school.

(c) By operating a community education course pursuant to subsection (a), the entity operating or conducting the course consents to the inspection of all records concerning the course by the department of safety; provided, that inspection made pursuant to this subsection (c) shall not preclude inspection of any records pursuant to any other applicable law.

(d) Each court clerk shall provide a list of approved entities in the county to any person ordered to attend a community education course.

(e) Nothing in this section shall be construed to prohibit prosecution under any other provision of law.









Chapter 11 - Size, Weight and Load

Part 1 - General Provisions



Part 2 - Weight and Length Specifications






Chapter 12 - Financial Responsibility

Part 1 - Tennessee Financial Responsibility Law of 1977

§ 55-12-101 - Short title.

This part shall be known and may be cited as the "Tennessee Financial Responsibility Law of 1977."



§ 55-12-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Autocycle" means an autocycle as defined in § 55-1-103;

(2) "Bond" means irrevocable bond executed by a corporate surety company licensed to do business as a corporate surety company in this state, with penalties of like amounts as those pertaining to an insurance policy or the amount of damages suffered, whichever is less, the bond to guarantee the payment of any final judgment which might thereafter be rendered against the bonded party resulting from the accident up to and including the total amount of the bond, except the bond may specify a limited payment to those persons who have at the time of its execution filed claims with the commissioner, and shall contain a clause therein that it shall remain in force for one (1) year from the date of the accident or until final determination of any court action brought as a result of the accident, whichever may be the longer period of time;

(3) "Commissioner" means the commissioner of safety, unless otherwise indicated or unless the context otherwise requires;

(4) "Judgment" means any judgment that shall have become final by expiration without appeal of the time within which an appeal might have been perfected, or by final affirmation on appeal, rendered by a court of competent jurisdiction of any state or of the United States, upon a cause of action arising out of the ownership, maintenance, or use of any motor vehicle, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof;

(5) "License" means any license, temporary instruction permit, or temporary license issued under the laws of this state, or any other state, pertaining to the licensing of persons to operate motor vehicles within this state;

(6) "Motor vehicle" means every self-propelled vehicle that is designed for use upon the highway, including trailers and semitrailers designed for use with motor vehicles, and every vehicle that is propelled by electric power obtained from overhead wires but not operated upon rails, except traction engines, road rollers and farm tractors. "Motor vehicle" does not include "motorized bicycle" as defined in § 55-8-101;

(7) "Motor vehicle liability policy" means an "owner's policy" or "operator's policy" of liability insurance, certified as provided in § 55-12-120 or § 55-12-121 as proof of financial responsibility, and issued, except as otherwise provided in § 55-12-121 by an insurance carrier duly licensed or admitted to transact business in this state, to or for the benefit of the person named therein as insured;

(8) "Nonresident" means every person who is not a resident of this state;

(9) "Nonresident operating privileges" means the privilege conferred upon a nonresident by the laws of this state pertaining to the operation of a motor vehicle, or the use of a motor vehicle owned by the nonresident, in this state;

(10) "Operator" means every person who is in actual physical control of a motor vehicle whether or not licensed as an operator or chauffeur under the laws of this state;

(11) "Owner" means a person who holds the legal title of a motor vehicle, or in the event a motor vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then the conditional vendee, lessee or mortgagor shall be deemed the owner for the purpose of this part;

(12) "Proof of financial responsibility" or "proof of financial security" means:

(A) (i) If proof is required after December 31, 1989, but prior to January 1, 2009, such proof means:

(a) A written proof of liability insurance coverage provided by a single limit policy with a limit of not less than sixty thousand dollars ($60,000) applicable to one (1) accident;

(b) A split-limit policy with a limit of not less than twenty-five thousand dollars ($25,000) for bodily injury to or death of one (1) person, not less than fifty thousand dollars ($50,000) for bodily injury to or death of two (2) or more persons in any one (1) accident, and not less than ten thousand dollars ($10,000) for damage to property in any one (1) accident;

(c) A deposit of cash with the commissioner in the amount of sixty thousand dollars ($60,000); or

(d) The execution and filing of a bond with the commissioner in the amount of sixty thousand dollars ($60,000).

(ii) An insured holding a policy that complies with the insurance requirements of the financial responsibility law on December 31, 1989, will not be deemed to be in violation of the law if the policy meets the limits specified in subdivisions (12)(A)(i)(a)-(d) as of the first renewal after that date;

(B) (i) If proof is required after December 31, 2008, proof means:

(a) A written proof of liability insurance coverage provided by a single limit policy with a limit of not less than sixty thousand dollars ($60,000) applicable to one (1) accident;

(b) A split-limit policy with a limit of not less than twenty-five thousand dollars ($25,000) for bodily injury to or death of one (1) person, not less than fifty thousand dollars ($50,000) for bodily injury to or death of two (2) or more persons in any one (1) accident, and not less than fifteen thousand dollars ($15,000) for damage to property in any one (1) accident;

(c) A deposit of cash with the commissioner in the amount of sixty thousand dollars ($60,000); or

(d) The execution and filing of a bond with the commissioner in the amount of sixty thousand dollars ($60,000).

(ii) An insured holding a policy that complies with the insurance requirements of the financial responsibility law on December 31, 2008, will not be deemed to be in violation of the law if the policy meets the limits specified in subdivision (12)(B)(i)(a)-(d) as of the first renewal after December 31, 2008;

(13) "Registration" means a registration certificate or certificates and registration plates issued under the laws of this state pertaining to the registration of motor vehicles; and

(14) "State" means any state, territory or possession of the United States, the District of Columbia, or any province of the Dominion of Canada.



§ 55-12-103 - Administration -- Enforcement -- Rules and regulations -- Appeals -- Judicial review.

(a) Except as otherwise specifically provided, the commissioner shall administer and enforce this chapter, may make rules and regulations necessary for its administration, and shall provide for hearings upon request of persons aggrieved by orders or acts of the commissioner under this chapter; provided, that the requests are made within twenty (20) days following the order or act and that failure to make the request within the time specified shall without exception constitute a waiver of the right.

(b) Any person aggrieved by an order or act of the commissioner under this chapter may seek judicial review of the order or act as provided by § 4-5-322.



§ 55-12-104 - Report of accident required -- Suspension of registration or operating privileges for failure to report -- Restoration -- Access to information.

(a) The operator of a motor vehicle that is in any manner involved in an accident within this state in which any person is killed or injured, or in which damage to the property of any one (1) person, including the operator, in excess of four hundred dollars ($400) is sustained, shall report the matter in writing to the commissioner within twenty (20) days after the occurrence of the accident. If the operator fails or is physically incapable of making the report, the owner of the motor vehicle involved in the accident shall, upon learning of the accident, report the matter in writing to the commissioner. The operator or the owner shall make other and additional reports relating to the accident as the commissioner shall require.

(b) The form of the accident report required under this section shall contain information sufficient to enable the commissioner to determine whether the requirements for the deposit of security under this part are inapplicable by reason of the existence of insurance or other exceptions specified in this part. The commissioner may rely upon the accuracy of the information, unless and until there is reason to believe that the information is erroneous.

(c) If a report of the accident is not received by the commissioner of safety within twenty (20) days, as required by subsection (a), the commissioner may issue a notice of suspension of the operator's license and, immediately upon request by the commissioner of safety, the commissioner of revenue shall issue a notice of suspension of the registration of the motor vehicle involved. Notices of the suspension of the operator's license and the motor vehicle's registration shall be sent by United States mail not less than twenty (20) days prior to the effective date of suspension. Each notice shall state that the vehicle's operator or owner, or both, are entitled to an administrative hearing held by the commissioner of safety, or the commissioner's delegate, pursuant to a request under § 55-12-103(a). The commissioner of safety shall suspend the license or nonresident operating privileges, and shall request that the commissioner of revenue suspend the motor vehicle registration of any person involved in an accident as a motor vehicle operator or owner in this state who willfully fails, refuses or neglects to make or have filed an accident report on that person's behalf. A person whose motor vehicle operating privileges have been so suspended may obtain restoration of driving privileges by filing a report of the accident and paying a restoration fee of twenty-five dollars ($25.00) to the commissioner of safety. If the registration of the motor vehicle involved in the accident has been suspended, upon receipt of that payment, the commissioner of safety shall request that the commissioner of revenue reinstate the motor vehicle owner's registration and, upon payment to the commissioner of revenue of the appropriate motor vehicle registration fees provided by § 55-4-111, § 55-4-112 or § 55-4-113, the registration shall be reinstated immediately.

(d) The requirements of this section in regard to the filing of the accident report shall not apply to:

(1) Vehicles owned by the United States, this state, or any political subdivision of this state or any municipality therein; or the operator of any vehicle so owned, when the vehicle is involved in an accident;

(2) The owner or operator of any vehicle where there is no physical contact with another vehicle or object or person; or

(3) The owner of a vehicle that at the time of the accident was parked, unless the vehicle was parked at a place where parking at the time of the accident was prohibited under any applicable law or ordinance.

(e) At any time after five (5) years from the date of suspension, the department of safety may, in its own discretion, or upon request of the person required to file an accident report, withdraw the suspension of the driver's operating privileges and the commissioner of revenue, upon request by the commissioner of safety and upon payment to the commissioner of revenue of the appropriate motor vehicle registration fees provided by § 55-4-111, § 55- 4-112 or § 55-4-113, shall immediately reinstate the motor vehicle owner's registration; provided, that the records of the department of safety establish that the person, during the preceding five (5) years, has not been convicted of any offense authorizing or requiring suspension, revocation, prohibition, or cancellation of a license or registration upon order of the department or a court arising from a conviction for a violation of the law.

(f) (1) Parties involved in an accident that is reported to the department as required in subsection (a) shall be permitted to obtain a copy of any document on file with the department that contains proof of financial responsibility that has been filed by other involved parties in the same accident.

(2) Requests for these documents shall be made in writing by the individual seeking the information on a form supplied by the department. Only one (1) document may be received for each form received, and each request shall be accompanied by a fee of five dollars ($5.00), payable to the department.

(3) In no event shall the information supplied by the department include policy limits.



§ 55-12-105 - Security deposit following accident -- Acceptable proof of financial security -- Revocation of registration or operating privileges for failure to deposit security -- Notice -- Appeal.

(a) The commissioner shall, upon receiving an accident report of an accident occurring in this state that has resulted in bodily injury, or death, or damage to the property of any one (1) person in excess of four hundred dollars ($400), and upon determining that there is a reasonable possibility of a judgment against the owner, operator, or both, and upon receiving notice of a claim filed against the owner, operator, or both, revoke the license and shall request the commissioner of revenue to immediately revoke all registrations of the owner, operator, or both, of a motor vehicle involved in the accident, and in case of a nonresident, the privilege of operating a motor vehicle within this state and of the use within this state of any motor vehicle owned by the nonresident, unless the operator, owner, or both, deposits security in a sum that shall be sufficient in the judgment of the commissioner, and in no event less than five hundred dollars ($500), to satisfy any judgment or judgments resulting from the accident that may be recovered against the operator, owner, or both.

(b) The following, and only the following, shall be acceptable proof of financial security:

(1) Filing of written proof of insurance coverage with the commissioner on forms approved by the commissioner;

(2) The deposit of cash with the commissioner of no less than the amount specified in § 55-12-102, or in the total amount of all damages suffered, whichever is less, subject to a minimum deposit of five hundred dollars ($500);

(3) The execution and filing of a bond with the commissioner of no less than the amount specified in § 55-12-102, or in the total amount of all damages suffered, whichever is less, subject to a minimum bond of five hundred dollars ($500); or

(4) The submission to the commissioner of notarized releases executed by all parties who had previously filed claims with the department as a result of the accident.

(c) Any notice of revocation issued under this section shall be sent by United States mail to the last known address of the operator and owner not less than twenty (20) days prior to the effective date of revocation, and shall state the amount required as security, and that the operator, owner, or both are entitled to an administrative hearing conducted by the commissioner of safety or the commissioner's delegate pursuant to a request under § 55-12-103(a). Any request for an administrative hearing must be submitted in writing on or before the effective date of the proposed revocation.



§ 55-12-106 - Exceptions to requirement of security and revocation -- Additional acceptable proof of financial security.

The requirements of security and revocation contained in this part shall not apply to:

(1) An operator or owner, if the owner had in effect at the time of the accident, an automobile liability policy or bond with respect to the vehicle involved in the accident, except that an operator shall not be exempt under this subdivision (1) if, at the time of the accident, the vehicle was being operated without the owner's permission, either expressed or implied;

(2) An operator who is not the owner of the vehicle involved in the accident, if there was, in effect at the time of the accident, an automobile liability policy or bond with respect to driving a vehicle not owned by the operator;

(3) An operator or owner whose liability for damages resulting from the accident is, in the judgment of the commissioner, covered by another form of liability insurance policy or bond;

(4) Any owner qualifying as a self-insurer or to any operator of a vehicle owned by a person qualifying as a self-insurer as outlined in § 55-12-111;

(5) Any operator or owner of a motor vehicle involved in an accident wherein no injury or damage was caused to the person or property of anyone other than the operator or owner;

(6) An owner of a motor vehicle, if at the time of the accident the vehicle was being operated without the owner's permission, either expressed or implied, or was parked by a person who had been operating the motor vehicle without permission;

(7) Any owner or operator who shall submit, on or before the date of revocation, proof satisfactory to the commissioner of acceptance of liability for the accident and an agreement concerning the payment of damages satisfactory to all parties claiming damages. This exemption shall not apply, however, if the owner or operator fails to carry out the terms of the agreement. The commissioner may at any time within three (3) years after the accident, upon notice of such failure, take any action that might have been taken had the agreement not been made;

(8) Vehicles owned by the United States, this state or any political subdivision of this state or any municipality therein, or to the operator of any vehicle so owned, when the vehicle is involved in an accident;

(9) Any vehicle owned and operated by a carrier subject to the jurisdiction of the department of safety or the interstate commerce commission;

(10) Any person licensed and engaged in the business of renting or leasing motor vehicles to be operated on the public highways shall be required only to furnish proof of financial ability to satisfy any judgment or judgments rendered against the person in the person's capacity as owner of the motor vehicle, and shall not be required to furnish proof of its financial ability to satisfy any judgment or judgments rendered against the person to whom the motor vehicle was rented or leased at the time of the accident;

(11) A driver or owner of a vehicle that, at the time of the accident, was parked, unless the vehicle was parked at a place where parking at the time of the accident was prohibited by any applicable law or ordinance, or unless the vehicle was parked in an otherwise unlawful manner;

(12) Any person employed by the government of the United States, while the person is acting within the scope of the office or employment and is involved in a motor vehicle accident;

(13) An owner or operator of any vehicle where there is no physical contact with another vehicle or object or person, unless a judgment has been obtained;

(14) A driver or owner of a vehicle who has submitted to the commissioner on or before the date of revocation notarized releases executed by all parties who have previously filed claims with the department as a result of the accident; or

(15) Any person who has obtained a discharge in bankruptcy that discharged all claims against the person because of the accident listed in the petition; provided, that the discharge shall not relieve the person from the requirements of giving and maintaining proof of financial responsibility as required by § 55-12-126, and the person must pay a restoration fee of sixty-five dollars ($65.00) and pass the driver license examination.



§ 55-12-107 - Minimum requirements of insurance policy or bond for security -- Acceptable proof of existence of insurance or bond.

(a) No policy or bond shall be effective under § 55-12-106, unless issued by an insurance company or surety company licensed to do business in this state, except as provided in subsection (b), and unless the policy or bond provides security not less than the amounts specified in § 55-12-102.

(b) No policy or bond shall be effective under § 55-12-106 with respect to any motor vehicle that was not registered in this state or that was registered elsewhere as of the effective date of the policy or bond or the most recent renewal thereof, unless the policy or bond executes a power of attorney authorizing the commissioner to accept service on its behalf of notice or process of any action upon the policy or bond arising out of the accident.

(c) The commissioner may rely upon the accuracy of the information in the report of an accident as to the existence of insurance or a bond unless and until the commissioner has reason to believe that the information is erroneous.



§ 55-12-108 - Duration of suspension or revocation for failure to report accident or deposit security -- Restoration -- Determination of fault inadmissible in court of law.

(a) Any license, registration, or nonresident's operating privilege suspended or revoked under authority of this part shall remain suspended or revoked and shall not be renewed, nor shall any license or registration be issued to the person until:

(1) The person whose driver license and registration have been suspended by authority of § 55-12-104 shall file an accident report and pay a restoration fee of twenty-five dollars ($25.00);

(2) A court has rendered a final judgment that relieves the revoked person of any liability for the accident for which failure to deposit security caused revocation;

(3) One (1) year from the date of the accident has expired and proof is submitted that no court action has been brought as a result of the accident or when the revoked party has deposited security;

(4) A court has rendered a judgment and the judgment is paid, payment of which relieves the revoked party of any further liability for the accident for which failure to deposit security caused revocation;

(5) The owner or operator files with the commissioner notarized releases executed by all parties who have previously filed claims with the department as a result of the accident;

(6) The person submits a discharge in bankruptcy that discharges all claims of persons involved in the accident with that person; provided, that the discharge from payment of the claims shall not relieve the person from the financial responsibility requirements specified in subdivision (a)(8);

(7) The owner or operator submits proof satisfactory to the commissioner of acceptance of liability for the accident and an agreement satisfactory to all parties claiming damages concerning the payment of damages; provided, however, that, if the owner or operator fails to carry out the terms of the agreement, the commissioner may at any time within three (3) years after the accident, upon notice of such failure, take any action that the commissioner might have taken had the agreement not been made; or

(8) The person, in addition to the requirements of subdivisions (a)(3)-(7) for restoration of privileges, shall also give and maintain proof of financial responsibility as required under § 55-12-126, pay a sixty-five-dollar restoration fee and pass the driver license examination as a condition precedent to the restoration of such privileges.

(b) The determination by the department as to fault shall be purely an administrative decision and shall not be admissible in any court of law.

(c) If a motor vehicle operator or owner has met the requirements set forth in subsection (a) to have the registration of a motor vehicle reinstated, the commissioner of revenue, upon request of the commissioner of safety and upon payment to the commissioner of revenue of the appropriate motor vehicle registration fees provided by § 55-4-111, § 55-4-112 or § 55-4-113, shall immediately make that reinstatement.



§ 55-12-109 - Report of suspension or revocation of nonresident's operating privileges -- Revocation or suspension of resident's registration and operating privileges for accidents in other states -- Restoration.

(a) When a nonresident's operating privilege is suspended or revoked pursuant to this part, the commissioner shall transmit a certified copy of the record of this action to the official in charge of the issuance of licenses and registration certificates in the state in which the nonresident resides, if the law of the other state provides for action in relation thereto similar to the provisions set forth in subsection (b).

(b) Upon receipt of a certification that the operating privilege of a resident of this state has been suspended or revoked in any other state pursuant to a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of a motor vehicle accident under circumstances that would require the commissioner to suspend or revoke a nonresident's operating privilege had the accident occurred in this state, the commissioner shall suspend or revoke the license and immediately upon request by the commissioner of safety, the commissioner of revenue shall suspend or revoke all registrations of the operator and owner of a motor vehicle involved in the accident. The suspension or revocation shall continue until the resident furnishes the commissioner of safety evidence of compliance with the law of the other state relating to the deposit of such security, gives and maintains proof of financial responsibility as required under § 55-12-126, pays a sixty-five-dollar restoration fee to the commissioner of safety, and passes a driver license examination as a condition precedent to the restoration of such privilege. If the motor vehicle operator or owner has met the requirements set forth in this subsection (b) to have the registration of a motor vehicle reinstated, the commissioner of revenue, upon request of the commissioner of safety and upon payment to the commissioner of revenue of the appropriate motor vehicle registration fees provided by § 55-4-111, § 55-4-112 or § 55-4-113, shall immediately make that reinstatement.

(c) At any time after five (5) years from the date of revocation, the department of safety may, in its own discretion, or upon request of the person required to furnish proof of financial responsibility, release the requirement of that proof, if the records of the department of safety establish that the person, during the preceding five-year period, has not been convicted of any offense authorizing or requiring the suspension or revocation of a license or registration by the department of safety, the department of revenue or a court arising from a conviction for a violation of the law. If the department of safety, pursuant to this subsection (c), releases the requirement that a person furnish proof of financial responsibility, and if that person's motor vehicle registration has been revoked or suspended due to failure to furnish that proof, then the commissioner of safety shall request that the commissioner of revenue reinstate the motor vehicle owner's registration and, upon payment to the commissioner of revenue of the appropriate motor vehicle registration fees provided by § 55-4-111, § 55- 4-112 or § 55-4-113, the registration shall be reinstated immediately. Notwithstanding any other law to the contrary, this subsection (c) shall not apply if there is an unsatisfied judgment based on a motor vehicle accident.



§ 55-12-110 - Proof of damages sustained -- Determination of amount of financial security required.

(a) Any party who has suffered damages as a result of an accident may submit to the commissioner an affidavit or an accident report showing thereon the amount of damages suffered. The affidavit or accident report, when properly executed, shall, for the purpose of this chapter, be accepted by the commissioner as satisfactory evidence to indicate the amount of actual damages, unless evidence to the contrary is received, in which case the commissioner shall, for the purposes of this chapter, determine the damages from written evidence submitted to the commissioner.

(b) In no case shall security be required that is greater in amount than that specified in § 55-12-102, and in no event shall this security be in an amount less than five hundred dollars ($500).

(c) In any case where the amount of security required in this section is questioned by any party required to deposit security, that party shall deposit security in the maximum amount as designated in subsection (b) until the amount of actual damages suffered is determined by a final judgment of a court of competent jurisdiction.



§ 55-12-111 - Self-insurers.

(a) Any person in whose name more than twenty-five (25) vehicles are registered may qualify as a self-insurer by obtaining a certificate of self-insurance from the commissioner as provided in subsection (c).

(b) Any recognized religious sect or division having established tenets or teachings and that has been in existence at all times since December 31, 1950, may qualify as a self-insurer by obtaining a certificate of self-insurance from the commissioner as provided in subsection (c) if the department determines that all of the following conditions are met:

(1) Members of the religious sect or division operate more than twenty-five (25) motor vehicles that are registered in this state and are either owned or leased by them;

(2) The members hold a common belief in mutual financial assistance in time of need to the extent that they share in financial obligations of other members who would otherwise be unable to meet their obligations;

(3) The religious sect or division is financially solvent and not subject to any actions in bankruptcy, trusteeship, receivership or any other court proceeding in which the sect or division's financial solvency is in question;

(4) Neither the religious sect or division nor any of its participating members has any judgments arising out of the operation, maintenance or use of a motor vehicle taken against them that have remained unsatisfied for more than thirty (30) days after becoming final; and

(5) There are no other factors that cause the department to believe that the religious sect or division and its members are not of sufficient financial ability to pay judgments taken against them.

(c) The commissioner has the discretion, upon the application of the person or religious sect or division, to issue a certificate of self-insurance when satisfied that the person or religious sect or division is possessed and will continue to be possessed of an ability to pay any judgments that might be rendered against the person or religious sect or division.

(d) The commissioner may, at any time after the issuance of a certificate of self-insurance, cancel the certificate by giving thirty (30) days' written notice of cancellation should there be reason to believe that the person or religious sect or division to whom this certificate was issued is no longer qualified as a self-insurer under this section.



§ 55-12-112 - Custody of security -- Payment of judgments -- Return of deposit.

(a) Any money deposited with the commissioner in compliance with the requirements of this chapter shall be deposited by the commissioner in the custody of the state treasurer, and shall be applicable only to the payment of a judgment or judgments rendered against the person making the deposit or the person in whose behalf the deposit was made. The commissioner is authorized to pay out of any funds deposited in compliance with the requirements of this chapter, the amount of any final judgment returned against the party making the deposit or the person in whose behalf the deposit was made, upon receipt of a certified copy of the final judgment.

(b) After expiration of one (1) year from the date of the accident for which deposit has been made, the commissioner shall, upon receipt of a sworn statement of the party making the deposit that no court action has been brought as a result of the accident for which the deposit was made, return the deposit to the person making the deposit. Should the commissioner have reason to believe that this sworn statement is not true, additional proof may be required to substantiate the statement as the commissioner considers necessary.



§ 55-12-113 - "Conviction" defined.

"Conviction" includes a failure to satisfy a citation, a refusal to submit to a drug or alcohol test, or a forfeiture of bail or other security deposited to secure the defendant's appearance in court, which forfeiture has not been vacated.



§ 55-12-114 - Suspension of all registrations upon suspension or revocation of license -- Exception upon filing proof of financial responsibility -- Release -- Compliance by Tennessee resident moving to or returning from another state.

(a) Whenever the commissioner of safety, under any law of this state, suspends or revokes the license of any person by reason of a conviction, then the commissioner of safety shall request that the commissioner of revenue suspend or revoke all registrations in the name of that person and those registrations shall be suspended or revoked immediately; provided, that the registrations in the name of that person shall not be suspended, unless otherwise required by law, if that person has previously given or shall immediately give and shall maintain for three (3) years, proof of financial responsibility.

(b) Prior to the issuance of a restricted license as authorized by §§ 55-10-409, 55-50-502 and 55-50-505, the licensee shall give and maintain for the duration of the license's suspension or revocation proof of financial responsibility as required by § 55-12-126.

(c) When the person's license or registrations or both license and registrations are restored after suspension or revocation, the person shall give and shall maintain for three (3) years proof of financial responsibility as required by § 55-12-126, pay a one hundred-dollar restoration fee and pass the driver license examination as a condition precedent to the restoration of the license. Any person convicted of driving on a revoked license pursuant to § 55-50-504, when the original suspension or revocation was made for a violation of an offense not requiring mandatory revocation, shall pay a sixty-five-dollar restoration fee. Upon restoration of a person's license, the commissioner of safety shall request that the commissioner of revenue reinstate the motor vehicle owner's registration and, upon payment to the commissioner of revenue of the appropriate motor vehicle registration fees provided by § 55-4-111, § 55-4-112 or § 55-4-113, that registration shall be reinstated immediately.

(d) At any time after five (5) years from the date of revocation, the department of safety may, in its own discretion, or upon request of the person required to furnish proof of financial responsibility, release the requirement of that proof, if the records of the department of safety establish that the person, during the preceding five-year period, has not been convicted of any offense authorizing or requiring the suspension or revocation of a license or registration by the department of safety or by the department of revenue, and has not suffered suspension, revocation, prohibition, or cancellation of license as ordered by the department of safety or by a court. If the department of safety, pursuant to this subsection (d), releases the requirement that a person furnish proof of financial responsibility, and if that person's motor vehicle registration has been suspended or revoked due to failure to furnish that proof, then the commissioner of safety shall request that the commissioner of revenue reinstate the motor vehicle owner's registration and, upon payment of the appropriate motor vehicle registration fees to the commissioner of revenue provided by § 55-4-111, § 55-4-112 or § 55-4-113, the registration shall be reinstated immediately. Notwithstanding any other law to the contrary, this subsection (d) shall not apply if there is an unsatisfied judgment based on a motor vehicle accident.

(e) A Tennessee resident who moves to another state during the period of any cancellation, suspension, or revocation in this state shall be deemed to be in compliance with this section when certification is received by the department that financial responsibility laws have been met in the new state, and upon meeting all other requirements and conditions for reinstatement of driving privileges in this state. If the person returns to this state as a legal Tennessee resident and re-applies for a Tennessee driver license, the requirements for regaining driving privileges shall be the same as any other Tennessee resident.

(f) When any driver licensed in another state applies for a Tennessee driver license, and a cancellation, suspension, or revocation action from the former state is in effect, the department, upon compliance with provisions of this title, may issue a Tennessee driver license to the driver as if the original action had been taken in this state.



§ 55-12-115 - Suspension of driver license for failure to comply with financial responsibility law.

(a) Upon receipt by the commissioner of a record of conviction of failing to show evidence of financial responsibility pursuant to § 55-12-139, the commissioner shall suspend the driver license of the person convicted of this offense.

(b) (1) The person may obtain reinstatement of the person's driver license by meeting the following requirements:

(A) Submitting evidence of financial responsibility as required by this section; and

(B) Paying the fee provided for in § 55-12-129.

(2) After satisfying the requirements of subdivision (b)(1), the person will be entitled to the return of such operating privileges upon successfully passing a driver license examination.



§ 55-12-116 - Duration of suspension or revocation under § 55-12-114 -- Restoration.

(a) Where proof of financial responsibility is required by § 55-12-114, the license and registration shall remain suspended or revoked and shall not at any time thereafter be renewed, nor shall any license be thereafter issued to the person, nor shall any motor vehicle be thereafter registered in the name of the person, until permitted under the motor vehicle laws of this state and not then until the operator shall give, and maintain for three (3) years, proof of financial responsibility, as required by § 55-12-126, pay a sixty-five-dollar restoration fee and pass the driver license examination as a condition precedent to the restoration of the license. Upon restoration of a person's license, the commissioner of safety shall request that the commissioner of revenue reinstate the motor vehicle owner's registration and, upon payment to the commissioner of revenue of the appropriate motor vehicle registration fees provided by § 55-4-111, § 55-4-112 or § 55-4-113, the registration shall be reinstated immediately.

(b) At any time after five (5) years from the date of revocation, the department of safety may, in its own discretion, or upon request of the person required to furnish proof of financial responsibility, release the requirement of that proof, if the records of the department of safety establish that the person, during the preceding five-year period, has not been convicted of any offense authorizing or requiring the suspension or revocation of a license or registration by the department of safety or the department of revenue, and has not suffered suspension, revocation, prohibition, or cancellation of license or registration arising from a conviction or a violation of law as ordered by the department or a court. If the department of safety, pursuant to this subsection (b), releases the requirement that a person furnish proof of financial responsibility, and if that person's motor vehicle registration has been suspended or revoked due to failure to furnish that proof, then the commissioner of safety shall request that the commissioner of revenue reinstate the motor vehicle owner's registration and, upon payment to the commissioner of revenue of the appropriate motor vehicle registration fees provided by § 55-4-111, § 55-4-112 or § 55-4-113, the registration shall be reinstated immediately. Notwithstanding any other law to the contrary, this subsection (b) shall not apply if there is an unsatisfied judgment based on a motor vehicle accident.



§ 55-12-117 - Duration of nonresident's suspension or revocation for failure to file proof of financial responsibility following conviction -- Restoration.

(a) Whenever, by reason of a conviction, the commissioner of safety suspends or revokes a nonresident's operating privileges in this state, or requests that the commissioner of revenue suspend or revoke that person's registration privileges, the privileges shall remain suspended or revoked as permitted under the motor vehicle laws of this state until that person immediately gives, and maintains for three (3) years, proof of financial responsibility as required by § 55-12-126 and pays to the commissioner of safety a sixty-five-dollar restoration fee. Upon restoration of that person's license, the commissioner of safety shall request that the commissioner of revenue reinstate that person's motor vehicle owner's registration and, upon payment to the commissioner of revenue of the appropriate motor vehicle registration fees provided by § 55-4-111, § 55-4-112 or § 55-4-113, the registration shall be reinstated immediately.

(b) At any time after five (5) years from the date of revocation, the department of safety may, in its own discretion, or upon request of the person required to furnish proof of financial responsibility, release the requirement of that proof, if the records of the department of safety establish that the person, during the preceding five-year period, has not been convicted of any offense authorizing or requiring the suspension or revocation of a license or registration by the department of safety or by the department of revenue and has not suffered suspension, revocation, prohibition, or cancellation of license or registration arising from a conviction or a violation of law as ordered by the department or a court. If the department of safety, pursuant to this subsection (b), releases the requirement that a person furnish proof of financial responsibility, and if that person's motor vehicle registration has been suspended or revoked due to failure to furnish that proof, then the commissioner of safety shall request that the commissioner of revenue reinstate the motor vehicle owner's registration and, upon payment to the commissioner of revenue of the appropriate motor vehicle registration fees provided by § 55-4-111, § 55-4-112 or § 55-4-113, the registration shall be reinstated immediately. Notwithstanding any other law to the contrary, this subsection (b) shall not apply if there is an unsatisfied judgment based on a motor vehicle accident.



§ 55-12-118 - Proof of financial responsibility required on final judgment -- Suspension or revocation for failure to file proof -- Restoration.

(a) Upon receipt of a certified copy of final judgment, the commissioner of safety shall immediately revoke the operator's license of any resident of this state and any nonresident's operating privileges in this state against whom judgment is rendered, if the judgment is not paid within sixty (60) days from the date of final judgment, and no restriction as to time based on the commissioner's authority elsewhere in this chapter shall be a bar to that action under the authority of this section; provided, that any judgment paid to the extent of the limits of financial responsibility specified in § 55-12-102 shall, for the purpose of this section, be considered paid. Immediately upon request by the commissioner of safety, the commissioner of revenue shall revoke all of the motor vehicle registrations of any resident or nonresident against whom the judgment is rendered, if the judgment is not paid within sixty (60) days from the date of final judgment.

(b) Subsection (a) shall not apply if the parties to the judgment submit on or before the date of revocation proof satisfactory to the commissioner that the parties have entered into an agreement satisfactory to all parties concerning the payment of their damages.

(c) Any license or registration revoked under the authority of this section shall remain revoked until it is stayed, satisfied in full as to the extent outlined in subsection (a) or (b), and until the person whose license and registration were revoked shall give and maintain proof of financial responsibility as required by § 55-12-126, pay a one-hundred-dollar restoration fee as required by § 55-12-129, and pass a driver license examination as a condition precedent to the restoration of such privileges. If the department of safety, pursuant to this subsection (c), reinstates a person's operator's license that has been revoked under the authority of this section, then the commissioner of safety shall request that the commissioner of revenue reinstate that person's motor vehicle registrations revoked under authority of this section and, upon payment to the commissioner of revenue of the appropriate motor vehicle registration fees provided by § 55-4-111, § 55-4-112 or § 55-4-113, the registrations shall be reinstated immediately.



§ 55-12-119 - Proof of financial responsibility with respect to a motor vehicle or a person not the owner of the vehicle.

Proof of financial responsibility, when required under this chapter with respect to a motor vehicle or with respect to a person who is not the owner of the motor vehicle, may be given by filing:

(1) A certificate of insurance as provided in § 55-12-120;

(2) A bond as provided in § 55-12-102;

(3) A deposit in cash with the commissioner of no less than the amount specified in § 55-12-102; or

(4) A certificate of self-insurance, as provided in § 55-12-111.



§ 55-12-120 - Certificate of insurance as proof of financial responsibility.

Proof of financial responsibility may be furnished by filing with the commissioner the written certificate of any insurance carrier duly authorized to do business in this state, certifying that there is in effect a motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. This certificate shall give the effective date of the motor vehicle liability policy, which date shall be the same as the effective date of the certificate, and shall designate by explicit description or by appropriate reference all motor vehicles covered thereby, unless the policy is issued to a person who is not the owner of the motor vehicle.



§ 55-12-121 - Certificate of insurance by nonresident as proof of financial responsibility -- Agreement to accept service of process on commissioner.

A nonresident may give proof of financial responsibility by filing with the commissioner a written certificate or certificates of an insurance carrier licensed to transact business in the state in which the motor vehicle, or motor vehicles, owned by the nonresident is registered, or in the state in which the nonresident resides if the nonresident does not own a motor vehicle; provided, that the certificate otherwise conforms with this part. The commissioner shall accept the certificate upon condition that the insurance carrier complies with the following provisions with respect to the policies so certified:

(1) The insurance carrier shall execute a power of attorney authorizing the commissioner to accept service on its behalf of notice or process in any action arising out of a motor vehicle accident in this state; and

(2) The insurance carrier shall agree in writing that the policies shall be deemed to conform with the laws of this state relating to the terms of motor vehicle liability policies issued therein.



§ 55-12-122 - Motor vehicle liability policy -- Contents.

(a) An owner's policy of liability insurance shall designate, by explicit description or by appropriate reference, all motor vehicles with respect to which coverage is thereby granted; and shall insure the person named therein, and any other person using the motor vehicle or motor vehicles with the express or implied permission of the named insured, against loss from the liability imposed by law for damages arising out of the ownership, maintenance, or use of the motor vehicle or motor vehicles within the United States or the Dominion of Canada, subject to limits, exclusive of interest and costs, with respect to each such motor vehicle, which are set forth in § 55-12-102.

(b) An operator's policy of liability insurance shall insure the person named as insured therein against loss from the liability imposed upon the insured by law for damages arising out of the use by the insured of any motor vehicle not owned by the insured within the same territorial limits and subject to the same limits of liability as are set forth above with respect to an owner's policy of liability insurance.

(c) A motor vehicle liability policy shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged therefor, the policy period and the limits of liability, and shall contain an agreement or endorsement that insurance is provided thereunder in accordance with the coverage defined in this part with respect to bodily injury and death or property damage, or both, and is subject to all the provisions of this part.

(d) The motor vehicle liability policy need not insure any liability under any workers' compensation law nor any liability on account of bodily injury to or death of an employee of the insured while engaged in the employment, other than domestic, of the insured, or while engaged in the operation, maintenance or repair of the vehicle nor any liability for damage to property owned by, rented to, in charge of, or transported by the insured.

(e) Every motor vehicle liability policy shall be subject to the following provisions, which need not be contained therein:

(1) The liability of the insurance carrier, with respect to the insurance required by this part, shall become absolute whenever injury or damage covered by the motor vehicle liability policy occurs. The policy may not be cancelled or annulled as to the liability by any agreement between the insurance carrier and the insured after the occurrence of the injury or damage. No statement made by the insured or on behalf of the insured and no violation of the policy provisions shall defeat or void the policy. Further, absent a finding of fault on the part of the insured, the policy may not be cancelled or annulled solely due to involvement in a not at fault accident;

(2) The satisfaction by the insured of a judgment for the injury or damage shall not be a condition precedent to the right or duty of the insurance carrier to make payment on account of the injury or damage;

(3) The insurance carrier shall have the right to settle any claim covered by the policy, and if the settlement is made in good faith, the amount thereof shall be deductible from the limits of liability specified in subsection (a); and

(4) The policy, the written application thereof, if any, and any riders or endorsements that do not conflict with this part, shall constitute the entire contract between the parties.

(f) Any policy that grants the coverage required for a motor vehicle liability policy may also grant any lawful coverage in excess of or in addition to the coverage specified for a motor vehicle liability policy, and the excess or additional coverage shall not be subject to this part. With respect to a policy that grants the excess or additional coverage, "motor vehicle liability policy" applies only to that part of the coverage that is required by this section.

(g) Any motor vehicle liability policy may provide that the insured shall reimburse the insurance carrier for any payment the carrier would not have been obligated to make under the terms of the policy except for the provisions of this part.

(h) Any motor vehicle liability policy may provide for the proration of the insurance thereunder with other valid and collectible insurance.

(i) The requirements for a motor vehicle liability policy may be fulfilled by the policies of one (1) or more insurance carriers which policies together meet these requirements.

(j) Any binder issued pending the issuance of a motor vehicle liability policy shall be deemed to fulfill the requirements for the policy.



§ 55-12-123 - Notice of cancellation or termination of certified policy.

When an insurance carrier has certified a motor vehicle liability policy under § 55-12-120, insurance so certified shall not be cancelled or terminated until at least ten (10) days after notice of cancellation or termination of the insurance so certified shall be filed with the commissioner, except that such a policy subsequently procured and certified shall, on the effective date of its certification, terminate the insurance previously certified with respect to any motor vehicles designated in both certificates.



§ 55-12-124 - Other auto liability policies not affected.

(a) This part shall not be held to apply to or affect policies of automobile insurance against liability that may now or hereafter be required by any other law of this state, and such policies, if they contain an agreement or are endorsed to conform with the requirements of this part, may be certified as proof of financial responsibility under this part.

(b) This part shall not be held to apply to or affect policies insuring solely the insured named in the policy against liability resulting from the maintenance or use by persons in the insured's employ or on the insured's behalf of motor vehicles not owned by the insured.



§ 55-12-125 - Cancellation of bond or policy -- Return of deposit.

(a) The commissioner shall upon request consent to the immediate cancellation of any bond or certificate of insurance, or shall direct, and the state treasurer shall return to the person entitled thereto, any money deposited as proof of financial responsibility, or the commissioner shall waive the requirement of filing proof, in any of the following events:

(1) At any time after three (3) years from the date the proof was required when, during the three-year period preceding the request, the commissioner has not received record of a conviction that would require or permit the suspension or revocation of the license, registration or nonresident's operating privilege of the person by or for whom the proof was furnished;

(2) In the event of the death of the person on whose behalf the proof was filed or the permanent incapacity of the person to operate a motor vehicle; or

(3) If the license of a person who has given proof is surrendered to the commissioner of safety and the person's registration is surrendered to the commissioner of revenue.

(b) The commissioner shall not consent to the cancellation of any bond or return of any money in the event any action for damages, upon a liability covered by the proof, is then pending or a judgment upon the liability is then unsatisfied, or in the event the person who has filed the bond or deposited the money has, within three (3) years preceding the request, been involved as the owner or operator in any motor vehicle accident resulting in injury or damage to the person or property of others. An affidavit of the applicant as to the nonexistence of these facts, or that the applicant has been released from all liability, or has been finally adjudicated not to be liable for such injury or damage, shall be sufficient evidence thereof in the absence of evidence to the contrary in the records of the commissioner.

(c) If a person whose proof has been cancelled or returned under subdivision (a)(1) applies to the commissioner of safety for a license within a period of three (3) years from the date that proof was originally required, the commissioner of safety shall refuse the application and shall request that the commissioner of revenue refuse any registration application, unless the applicant reestablishes the proof for the remainder of the three-year period.

(d) At any time after three (3) years from the date of revocation the department may, upon its own discretion or upon request of the person required to furnish proof of financial responsibility, release the requirement of this proof if the records of the department establish that the person, during the preceding three-year period, has not been convicted of any offense authorizing or requiring the suspension or revocation of a license by the department and has not suffered suspension, revocation, prohibition, or cancellation of license arising from a conviction of a violation of the law as ordered by the department or a court. This subsection (d), however, shall not apply in any case where there is an unsatisfied judgment based on a motor vehicle accident.



§ 55-12-126 - Minimum duration of proof requirement -- Suspension of license or registration for premature cancellation or termination of proof -- Hearing -- Restoration of license or registration.

(a) Except for suspensions under § 55-12-115, and the proof required prior to the issuance of a restricted license as provided in § 55-12-114, where a person is required to give proof of financial responsibility, the proof shall be maintained for a period of three (3) years by that person. If a person elects to use a policy of insurance and financial responsibility insurance certificate as proof of financial responsibility under this section, the effective date as appears on the financial responsibility certificate shall be the date upon which financial responsibility has been proven, and financial responsibility shall be maintained for a period of three (3) years.

(b) If a policy of insurance or a bond required under this section and issued to any person is cancelled or terminated, the commissioner of safety shall suspend the license of that person and shall request that the commissioner of revenue suspend that person's motor vehicle registration, unless the person has filed proof of another policy or bond meeting the requirements of this part, and the license of that person shall immediately be surrendered to the commissioner of safety and that person's motor vehicle registration shall immediately be surrendered to the commissioner of revenue. Any notice of suspension issued under this section shall be sent by United States mail to the last known address of the person not less than twenty (20) days prior to the effective date of suspension, and shall state that the operator, owner, or both, are entitled to an administrative hearing before the commissioner of safety or the commissioner's delegate conducted pursuant to a request under § 55-12-103(a). Any request for an administrative hearing must be submitted in writing on or before the final date of suspension.

(c) Any person whose license or registration, or both, have been suspended for failure to maintain evidence of financial responsibility shall, upon reapplying for an operator's license, refile and maintain with the commissioner evidence of financial responsibility, pay a sixty-five-dollar restoration fee and pass the driver license examination. If the commissioner of safety, pursuant to this subsection (c), reinstates a person's operator's license that has been suspended under the authority of this section, then the commissioner of safety shall request that the commissioner of revenue reinstate that person's motor vehicle registration revoked under authority of this section and, upon payment to the commissioner of revenue of the appropriate motor vehicle registration fees provided by § 55-4-111, § 55-4-112 or § 55-4-113, the registration shall be reinstated immediately.

(d) At any time after five (5) years from the date of revocation, the department of safety may, in its own discretion or upon request of the person required to furnish proof of financial responsibility, release the requirement of that proof, if the records of the department of safety establish that the person, during the preceding five-year period, has not been convicted of any offense authorizing or requiring the suspension or revocation of a license or registration by the department of safety or by the department of revenue and has not suffered suspension, revocation, prohibition, or cancellation of license or registration upon order of the department or a court arising from a conviction of a violation of the law. If the department of safety, pursuant to this subsection (d), releases the requirement that a person furnish proof of financial responsibility, and if that person's motor vehicle registration has been suspended or revoked due to failure to furnish that proof, then the commissioner of safety shall request that the commissioner of revenue reinstate the motor vehicle owner's registration and, upon payment to the commissioner of revenue of the appropriate motor vehicle registration fees provided by § 55-4-111, § 55-4-112 or § 55-4-113, the registration shall be reinstated immediately. Notwithstanding any other law to the contrary, this subsection (d) shall not apply if there is an unsatisfied judgment based on a motor vehicle accident.



§ 55-12-127 - Surrender of license or registration upon revocation, suspension or cancellation -- Enforcement officers -- Violations -- Penalties.

(a) Any person whose license or registration is revoked, suspended or cancelled under any provision of chapter 10 or 50 of this title, or under this part, shall immediately surrender that person's operator's license to the commissioner of safety and surrender that person's motor vehicle registration to the commissioner of revenue. If any person fails to return to the commissioner of safety that person's license, or to return to the commissioner of revenue that person's registration, as provided in this part, the commissioner of safety shall immediately direct any peace officer or enforcement officer of the department of safety to secure possession of the license or registration, and to return the license to the department of safety or the registration to the department of revenue. For the purpose of enforcing this portion of this part, any officer of the department or any local law enforcement officer of any city or county may, when in possession of or having knowledge of an order of surrender, take possession of any suspended, revoked or cancelled driver license and/or vehicle registration in the possession of the driver, when the driver has failed to return the license or vehicle registration to the commissioner of safety or the commissioner of revenue as provided herein. All of the confiscated licenses shall be immediately forwarded to the commissioner of safety and all of the confiscated registrations and plates shall be immediately forwarded to the commissioner of revenue together with the completed notification of service of the order. Upon receipt of the fee provided in subsection (b), the commissioner shall make a payment of twenty-five dollars ($25.00) to the local law enforcement agency seizing the licenses and/or vehicle registration plates, for the remittance of an executed order of suspension, cancellation or revocation and return of all seized licenses and plates. The fees received by the local law enforcement agency shall be deposited in the agency's operational fund account and used for the enforcement of the state's traffic laws, including, but not limited to, chapters 10 and 50 of this title.

(b) It is a Class C misdemeanor for any person to willfully fail, within twenty (20) days after cancellation, suspension or revocation, to return a license or registration as required in subsection (a). Any person who is unable to furnish proof of financial responsibility as of the time of the cancellation, suspension or revocation and who does not surrender the cancelled, suspended or revoked license or registration within twenty (20) days from the date of the cancellation, suspension or revocation shall pay to the department of safety a fee of seventy-five dollars ($75.00) prior to reinstatement of the license or registration. If the department of safety, pursuant to this subsection (b), reinstates a person's license, and if that person's motor vehicle registration has been cancelled, suspended or revoked as required by subsection (a), then the commissioner of safety shall request that the commissioner of revenue reinstate the motor vehicle owner's registration and, upon payment to the commissioner of revenue of the appropriate motor vehicle registration fees provided by § 55-4-111, § 55-4-112 or § 55-4-113, the registration shall be reinstated immediately. This fee shall be in addition to any other fees or requirements necessary for reinstatement.



§ 55-12-128 - Matters not to be evidence in civil suits.

Neither the reports required by this part, the action taken by the commissioner pursuant to this part, the findings of the commissioner upon which the action is based, nor the security filed as provided in this part shall be referred to in any way, nor constitute any evidence of the negligence or due care of either party at the trial of any action at law to recover damages.



§ 55-12-129 - Fees for reinstatement of license and registration -- Installment payment plans.

(a) Whenever a license or registration is suspended or revoked and the filing of proof of financial responsibility is made a prerequisite to reinstatement of the license or registration, or both, or to the issuance of a new license or registration, or both, no license or registration shall be reinstated or a new license or registration issued unless the licensee or registrant, in addition to complying with the other provisions of this part, pays to the commissioner of safety a fee of fifty dollars ($50.00). Only one (1) such fee shall be paid by any one (1) person, irrespective of the number of licenses and registration privileges to be then reinstated or issued to the person. In addition, whenever the commissioner of safety requests that the commissioner of revenue reinstate the motor vehicle registration of a person who has filed proof of financial responsibility, that person shall first pay to the commissioner of revenue the appropriate motor vehicle registration fees provided by § 55-4-111, § 55-4-112 or § 55-4-113 for each registration reinstated and the commissioner of revenue shall then reinstate each registration immediately.

(b) A sixty-five-dollar restoration fee shall be paid, unless otherwise specified by law, for each and every offense committed that provides for the revocation/suspension of driving privileges.

(c) Any person suspended pursuant to § 55-50-502 for failure to satisfy timely a traffic citation shall pay a sixty-five-dollar restoration fee for each such offense; provided, that multiple suspensions arising from a single traffic incident occurring prior to or after July 1, 1998 shall result in one (1) restoration fee per incident when the person's driving privileges are restored. Notwithstanding any other provision of this title, a person suspended pursuant to § 55-50-502, for failure to satisfy timely a traffic citation, shall not be required to pay more than four hundred dollars ($400) in restoration or reinstatement fees for accumulated offenses requiring a fee as provided under subsection (b) at any one time, when the person seeks to have the person's driving privileges restored.

(d) The restoration fee for non-moving violations, except driver license and registration offenses, shall be thirty-five dollars ($35.00).

(e) Fees paid to the department of safety pursuant to this title shall be expendable receipts to be used by the commissioner of safety toward the cost of administering this title.

(f) From each fee received in accordance with § 55-10-306, the commissioner shall make a payment of ten dollars ($10.00) for the furnishing of a completed report of each conviction resulting in a suspension or revocation, including forfeiture of bail not vacated, or payment of a fine or penalty, for one (1) or more of the offenses enumerated in § 55-12-115(a).

(g) (1) Any person required to pay a reinstatement or restoration fee, in excess of an amount as the commissioner may by rule establish, may petition the department, on a form prescribed by the commissioner, to establish an installment payment plan.

(2) Upon successful application, the person may enter into a payment plan subject to the terms and conditions established by the department, including, but not limited to, minimum payment amounts and the duration of the plan.

(3) The department is authorized to reinstate a person's driving privileges when the person enters into a payment plan with the department and has satisfied all other provisions of law relating to the issuance and restoration of a driver license.

(4) (A) The department, upon the person's failure to comply with the department's payment plan, shall issue, by regular mail to the person's last known address, a notice of intent to suspend the license of the person in thirty (30) days. For the purposes of this subdivision (g)(4)(A), "failure to comply" means failure to pay any installment payment on the date due.

(B) Upon request of the person within thirty (30) days of the date of the notification, the department shall provide the person an opportunity for a hearing to show that the person has, in fact, complied with the department's payment plan. Failure to make the request within thirty (30) days of the date of the notification shall, without exception, constitute a waiver of the right.

(C) Upon waiver of a hearing, or determination of default at the hearing, the department shall suspend the person's driver license pending full payment of all fees authorized by this section.

(D) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, applies to the extent it is consistent with proceedings under this subsection (g).

(5) A person who defaults on any installment payment plan authorized pursuant to this subsection (g) shall not be eligible for any future payment plans.

(6) The commissioner shall establish reasonable criteria for participation in the installment payment plan authorized by this subsection (g). The commissioner has the authority to establish a fee for participation in the installment plan authorized by this subsection (g). The department shall promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, to effectuate this subsection (g).



§ 55-12-130 - Approval of reregistration after revocation -- Transfer of registration to avoid law prohibited -- Violations -- Penalties.

(a) It is unlawful for the commissioner of revenue to reregister any vehicle, the registration of which has been revoked under the authority of this part, unless the written approval of the commissioner of safety is obtained prior to the reregistration, and it is unlawful for any owner whose registration privileges have been revoked to sell the vehicle or vehicles for which the registration has been revoked under the authority of this part without first informing the purchaser that the registration of the vehicle has been revoked, and that before it can again be registered, the written consent of the commissioner of safety must be obtained.

(b) The commissioner is authorized to refuse to permit a vehicle to be reregistered as referred to in subsection (a) if the commissioner determines the vehicle was sold with the intention to defeat the purpose of this part.

(c) A violation of subsection (a) or any part thereof is a Class C misdemeanor. It is also a Class C misdemeanor to fail or refuse to surrender upon demand any revoked license to the department of safety or any revoked registration to the department of revenue.



§ 55-12-131 - Driving while license cancelled, suspended, or revoked -- Penalties.

Any person whose license, or driving privilege as a nonresident, has been cancelled, suspended, or revoked as provided in this part, and who drives any motor vehicle upon the highways of the state while the license or privilege is cancelled, suspended, or revoked, commits a Class B misdemeanor.



§ 55-12-132 - Employer filing proof of financial responsibility for employee -- Limited license -- Fee -- Examination.

Whenever a person whose license is revoked for failure to give proof of financial responsibility is employed or later becomes employed in a position where the nature of that person's employment requires the operation of a motor vehicle, the commissioner may authorize the issuance of a license limited to the operation of vehicles within the scope of the employment, upon being furnished with proof of financial responsibility covering the employee. The person shall pay the sixty-five-dollar restoration fee as required by § 55-12-129, and pass a driver license examination. The commissioner shall designate the restrictions imposed by this section on the face of the person's license.



§ 55-12-133 - Substitution of proof.

The commissioner shall consent to the cancellation of any bond or certificate of insurance or the commissioner may direct and the state treasurer shall return any money to the person entitled thereto upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this part.



§ 55-12-134 - Additional proof required -- Suspension or revocation of license or registration pending filing of additional proof.

Whenever any proof of financial responsibility filed under this part no longer fulfills the purposes for which required, the commissioner shall, for the purpose of this part, require other proof as required by this part and shall suspend the license and the nonresident's operating privilege pending the filing of the proof. If the commissioner of safety suspends a person's license for failure to provide proof of financial responsibility as provided in this part, the commissioner of safety shall also request that the commissioner of revenue suspend that person's motor vehicle registration pending the filing of that proof.



§ 55-12-135 - False statements -- Perjury -- Violations of part -- Penalties -- Suspension of license.

(a) With respect to the requirements of this part, any person who knowingly submits a false statement under oath to the commissioner commits perjury and shall be subject to the penalties therefor. The commissioner may, upon determining from the records that a person has knowingly made a false statement, suspend the person's driver license for a period not to exceed six (6) months.

(b) Any person who violates any provision of this part for which no specific penalty is provided commits a Class A misdemeanor.



§ 55-12-136 - The Tennessee automobile insurance plan.

(a) For the purposes of this section:

(1) "Commissioner" means the commissioner of commerce and insurance;

(2) "Department" means the department of commerce and insurance; and

(3) "Plan" means the Tennessee automobile insurance plan.

(b) (1) There is created a nonprofit, unincorporated legal entity to be known as the Tennessee automobile insurance plan.

(2) All insurance companies licensed by the department to write direct automobile liability policies in this state shall be and remain members of the plan as a condition of the companies' authority to transact insurance in this state.

(3) The plan shall perform its functions under the plan of operation established and approved under subsection (e) and shall exercise its powers through the governing committee established under subsection (c).

(c) (1) The governing committee of the plan shall consist of eleven (11) individuals serving terms as established in the plan of operation. The members of the governing committee shall be appointed by the commissioner in accordance with procedures set forth in the plan. Each member of the governing committee so selected shall represent an insurer licensed by the department to do business in this state, except that two (2) members of the governing committee shall be insurance producers licensed by the department. Vacancies on the governing committee shall be filled for the remaining period of the term in the same manner as initial appointments.

(2) The members of the governing committee appointed under prior law and serving in that capacity on May 7, 2009, shall continue to serve on the governing committee for the purpose of forming the initial operating plan under subsections (d) and (e). Such members are eligible for reappointment to the governing committee upon approval of the initial operating plan by the commissioner.

(3) In making appointments to the governing committee, the commissioner shall consider, among other factors, whether all member insurers are fairly represented.

(d) (1) The plan shall:

(A) At a minimum, in a manner fair to the insurers and equitable to their policyholders, apportion among the member insurers those applicants for automobile liability policies who are in good faith entitled to, but are unable to, procure automobile liability policies through ordinary methods. All insurance companies licensed by the department to write automobile liability insurance in this state shall subscribe to and participate in the plan;

(B) Assess member insurers the amounts necessary to pay the obligations of the plan under this section;

(C) Employ or retain persons who are necessary to handle claims and perform other duties required by the plan;

(D) Negotiate and become a party to contracts that are necessary to carry out the purpose of this section;

(E) Establish procedures whereby nominations for the governing committee will be submitted to the commissioner; and

(F) Perform other acts that are necessary or proper to effectuate the purpose of this section.

(2) With respect to any suit involving the plan:

(A) Any action relating to or arising out of this section against the plan shall be brought in a court in this state. The court shall have exclusive jurisdiction over any action relating to or arising out of this section against the plan; and

(B) Exclusive venue in any action brought against the plan is in the circuit or chancery court in Davidson County; provided, that the plan may waive such venue as to a specific action.

(e) (1) The plan shall submit to the commissioner a plan of operation and any amendments to the plan of operation necessary or suitable to assure the fair, reasonable, and equitable administration of the plan. The plan of operation and any amendments to the plan of operation shall become effective upon approval in writing by the commissioner.

(2) All member insurers shall comply with the plan of operation.

(3) The plan of operation shall establish the procedures through which all the powers and duties of the plan under this section shall be performed.

(4) The plan of operation may provide that any or all powers and duties of the plan shall be delegated to a corporation, association or other organization that performs or will perform functions similar to those of the plan or its equivalent in two (2) or more states.

(f) (1) Upon request of the governing committee, the commissioner shall provide the plan with a statement of the net direct written premiums of each member insurer.

(2) The commissioner may after notice and hearing:

(A) Suspend or revoke the certificate of authority to transact insurance in this state of any member insurer that fails to pay an assessment when due or that fails to comply with the plan of operation; or

(B) Impose a civil penalty of not more than five percent (5%) of the unpaid assessment per month on any member insurer that fails to pay an assessment when due; provided, however, that no penalty shall be less than one hundred dollars ($100) per month.

(g) (1) The plan shall be subject to examination by the commissioner. The commissioner may impose an examination fee to cover the costs of administering the examination.

(2) The governing committee shall submit to the department, not later than September 30 of each year, a financial report for the preceding calendar year in a form approved by the commissioner.

(3) The plan shall submit all rates, supplementary rate information, supporting information, policy forms and endorsements in compliance with all applicable standards set forth in title 56, chapter 5, part 3.

(h) The plan shall be exempt from payment of all fees, except examination fees under subdivision (g)(1) and all taxes levied by this state or any of its subdivisions, except taxes levied on real or personal property.

(i) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer, the plan or its agents or employees, the governing committee or the commissioner or the commissioner's representatives for any action taken by them in the performance of their powers and duties under this section.

(j) Any insurance company that is aggrieved by any ruling or decision of the commissioner made pursuant to this section shall be entitled to a review of the decision in the manner provided by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 55-12-137 - Duty of insurance company to file written proof of insurance when required -- Civil penalty for violation.

(a) Whenever, under this part, any person is required to file with the commissioner of safety acceptable evidence of security, proof of financial responsibility, and the requirement may be satisfied by written proof of insurance coverage in the amounts required by this part, and the person is so insured, it is the duty of the insurance company with whom the person has insurance to file, upon request of the insured, the necessary information with the commissioner on a certificate or form approved by the commissioner.

(b) If any company fails or refuses to file, within the time required by this part, the certificate or form upon the request of an insured, reasonably made, the company shall forfeit to the insured the amount of one hundred dollars ($100) and shall be liable for damages in the amount of any damages sustained by the insured on account of the failure or refusal of the company to file the required form or certificate, the sums to be recoverable at the suit of the insured.



§ 55-12-138 - Certification of understanding of and compliance with financial responsibility law.

The commissioner of safety, with each application for an operator's or chauffeur's license, shall include a brief summary of the state's financial responsibility law and the summary shall contain the following or similar certification to be signed by the applicant: "I CERTIFY THAT I UNDERSTAND ABOUT TENNESSEE'S FINANCIAL RESPONSIBILITY LAW AND I AGREE TO ABIDE BY IT."



§ First - of 2 versions of this section

55-12-139. Compliance with financial responsibility law required -- Evidence of compliance -- Issuance of citations by police service technicians. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) This part shall apply to every vehicle subject to the registration and certificate of title provisions.

(b) At the time the driver of a motor vehicle is charged with any violation under chapters 8 and 10, parts 1-5, and chapter 50 of this title; any other local ordinance regulating traffic; or at the time of an accident for which notice is required under § 55-10-106, the officer shall request evidence of financial responsibility as required by this section. In case of an accident for which notice is required under § 55-10-106, the officer shall request evidence of financial responsibility from all drivers involved in the accident, without regard to apparent or actual fault. For the purposes of this section, "financial responsibility" means:

(1) Documentation, such as the declaration page of an insurance policy, an insurance binder, or an insurance card from an insurance company authorized to do business in Tennessee, whether in paper or electronic format, stating that a policy of insurance meeting the requirements of this chapter, has been issued;

(2) A certificate, valid for one (1) year, issued by the commissioner of safety, stating that a cash deposit or bond in the amount required by this chapter, has been paid or filed with the commissioner, or has qualified as a self-insurer under § 55-12-111; or

(3) The motor vehicle being operated at the time of the violation was owned by a carrier subject to the jurisdiction of the department of safety or the interstate commerce commission, or was owned by the United States, this state or any political subdivision thereof, and that such motor vehicle was being operated with the owner's consent.

(c) (1) It is an offense to fail to provide evidence of financial responsibility pursuant to this section.

(2) Except as provided in subdivision (c)(3), a violation of subdivision (c)(1) is a Class C misdemeanor punishable only by a fine of not more than three hundred dollars ($300).

(3) (A) A violation of subdivision (c)(1) is a Class A misdemeanor, if a person is not in compliance with the financial responsibility requirements of this part at the time of an accident resulting in bodily injury or death and such person was at fault for the accident.

(B) For purposes of subdivision (c)(3)(A), a person is at fault for an accident if the person acted with criminal negligence, as defined in § 39-11-106, in the operation of such person's motor vehicle.

(d) The fines imposed by this section shall be in addition to any other fines imposed by this title for any other violation under this title.

(e) (1) On or before the court date, the person so charged may submit evidence of financial responsibility at the time of the violation. If it is the person's first violation of this section and the court is satisfied that the financial responsibility was in effect at the time of the violation, the charge of failure to provide evidence of financial responsibility shall be dismissed. Upon the person's second or subsequent violation of this section, if the court is satisfied that the financial responsibility was in effect at the time of the violation, the charge of failure to provide evidence of financial responsibility may be dismissed. Any charge that is dismissed pursuant to this subsection (e) shall be dismissed without costs to the defendant and no litigation tax shall be due or collected, notwithstanding any law to the contrary.

(2) A person who did not have financial responsibility that was in effect at the time of being charged with a violation of subsection (c) shall not have that person's violation of subsection (c) dismissed.

(f) (1) Notwithstanding any law to the contrary, in any county having a population in excess of seven hundred fifty thousand (750,000), according to the 2000 federal census or any subsequent federal census, police service technicians are authorized to issue traffic citations in lieu of arrest pursuant to § 55-10-207.

(2) For the purposes of subdivision (f)(1) only, "police service technician" means a person appointed by the director of police services, who responds to requests for service at accident locations and obtains information, investigates accidents and provides other services to assist the police unit, fire unit, ambulance, emergency rescue and towing service.

(g) For purposes of this section, acceptable electronic formats include display of electronic images on a cellular phone or any other type of portable electronic device.

(h) If a person displays the evidence in an electronic format pursuant to this section, the person is not consenting for law enforcement to access any other contents of the electronic device.



§ Second - of 2 versions of this section

55-12-139. Compliance with financial responsibility law required -- Evidence of compliance -- Issuance of citations by police service technicians. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) This part shall apply to every vehicle subject to the registration and certificate of title provisions.

(b) (1) (A) At the time the driver of a motor vehicle is charged with any violation under chapters 8 and 10, parts 1-5, and chapter 50 of this title; any other local ordinance regulating traffic; or at the time of an accident for which notice is required under § 55-10-106, the officer shall request evidence of financial responsibility as required by this section.

(B) In case of an accident for which notice is required under § 55-10-106, the officer shall request evidence of financial responsibility from all drivers involved in the accident without regard to apparent or actual fault.

(C) If the driver of a motor vehicle fails to show an officer evidence of financial responsibility, or provides the officer with evidence of a motor vehicle liability policy as evidence of financial responsibility, the officer shall utilize the vehicle insurance verification program as defined in § 55-12-203 and may rely on the information provided by the vehicle insurance verification program, for the purpose of verifying evidence of liability insurance coverage.

(2) For the purposes of this section, "financial responsibility" means:

(A) Documentation, such as the declaration page of an insurance policy, an insurance binder, or an insurance card from an insurance company authorized to do business in this state, whether in paper or electronic format, stating that a policy of insurance meeting the requirements of this part has been issued;

(B) A certificate, valid for one (1) year, issued by the commissioner of safety, stating that:

(i) A cash deposit or bond in the amount required by this part has been paid or filed with the commissioner of revenue; or

(ii) The driver has qualified as a self-insurer under § 55-12-111; or

(C) The motor vehicle being operated at the time of the violation was owned by a common carrier subject to the jurisdiction of the department of safety or the interstate commerce commission, or was owned by the United States, this state, or any political subdivision thereof, and that the motor vehicle was being operated with the owner's consent.

(c) (1) It is an offense to fail to provide evidence of financial responsibility pursuant to this section.

(2) Except as provided in subdivision (c)(3), a violation of subdivision (c)(1) is a Class C misdemeanor punishable only by a fine of not more than three hundred dollars ($300).

(3) (A) A violation of subdivision (c)(1) is a Class A misdemeanor, if a person is not in compliance with the financial responsibility requirements of this part at the time of an accident resulting in bodily injury or death and such person was at fault for the accident.

(B) For purposes of subdivision (c)(3)(A), a person is at fault for an accident if the person acted with criminal negligence, as defined in § 39-11-106, in the operation of such person's motor vehicle.

(C) A violation of subdivision (c)(1) is a Class A misdemeanor, if a person acts to demonstrate financial responsibility as required by this section by providing proof of motor vehicle liability insurance that the person knows is not valid.

(4) If the driver of a motor vehicle fails to provide evidence of financial responsibility pursuant to this section, an officer may tow the motor vehicle as long as the officer's law enforcement agency has adopted a policy delineating the procedure for taking such action.

(d) The fines imposed by this section shall be in addition to any other fines imposed by this title for any other violation under this title.

(e) (1) On or before the court date, the person so charged may submit evidence of financial responsibility at the time of the violation. If it is the person's first violation of this section and the court is satisfied that the financial responsibility was in effect at the time of the violation, the charge of failure to provide evidence of financial responsibility shall be dismissed. Upon the person's second or subsequent violation of this section, if the court is satisfied that the financial responsibility was in effect at the time of the violation, the charge of failure to provide evidence of financial responsibility may be dismissed. Any charge that is dismissed pursuant to this subsection (e) shall be dismissed without costs to the defendant and no litigation tax shall be due or collected, notwithstanding any law to the contrary.

(2) A person who did not have financial responsibility that was in effect at the time of being charged with a violation of subsection (c) shall not have that person's violation of subsection (c) dismissed.

(f) (1) Notwithstanding any law to the contrary, in any county having a population in excess of seven hundred fifty thousand (750,000), according to the 2000 federal census or any subsequent federal census, police service technicians are authorized to issue traffic citations in lieu of arrest pursuant to § 55-10-207.

(2) For the purposes of subdivision (f)(1) only, "police service technician" means a person appointed by the director of police services, who responds to requests for service at accident locations and obtains information, investigates accidents and provides other services to assist the police unit, fire unit, ambulance, emergency rescue and towing service.

(g) For purposes of this section, acceptable electronic formats include display of electronic images on a cellular phone or any other type of portable electronic device.

(h) If a person displays the evidence in an electronic format pursuant to this section, the person is not consenting for law enforcement to access any other contents of the electronic device.



§ 55-12-140 - Renewal of vehicle registration.

(a) The record of conviction of an offense under § 55-12-139(c) shall be promptly transmitted to the department of safety. For any such conviction occurring after July 1, 2009, upon request by the commissioner of safety, the commissioner of revenue shall not issue a renewal of registration for any vehicle for which evidence of financial responsibility is required under § 55-12-139 until the person who was convicted of violating § 55-12-139(c) furnishes proof of financial responsibility as defined in § 55-12-139(b).

(b) This section shall not apply to any person who was in compliance with this part, at the time of the citation under § 55-12-139(c) but was unable to produce evidence of compliance at the time of the citation.



§ 55-12-141 - Automobile insurance coverage for driver while logged on to transportation network company's digital network or while engaged in prearranged ride.

(a) As used in this section:

(1) "Digital network" means any online-enabled application, software, web site, or system offered or utilized by a transportation network company that enables the prearrangement of rides with transportation network company drivers;

(2) "Personal vehicle" means a vehicle that is used by a transportation network company driver and is:

(A) Owned, leased, or otherwise authorized for use by the transportation network company driver; and

(B) Not a taxicab, limousine, or for-hire vehicle;

(3) "Prearranged ride" means the provision of transportation by a driver to a rider, beginning when a driver accepts a ride requested by a rider through a digital network controlled by a transportation network company, continuing while the driver transports a requesting rider, and ending when the last requesting rider departs from the personal vehicle. A prearranged ride does not include:

(A) Shared expense carpool or vanpool arrangements provided by businesses engaged in the rental of motor vehicles; or

(B) Transportation provided using a taxi, limousine, or other for-hire vehicle regulated pursuant to § 7-51-1003;

(4) "Transportation network company" means a corporation, partnership, sole proprietorship, or other entity operating in this state that uses a digital network to connect transportation network company riders to transportation network company drivers who provide prearranged rides. A transportation network company shall not be deemed to control, direct, or manage the personal vehicles or transportation network company drivers that connect to its digital network, except where agreed to by written contract;

(5) "Transportation network company driver" or "driver" means an individual who:

(A) Receives connections to potential passengers and related services from a transportation network company in exchange for payment of a fee to the transportation network company; and

(B) Uses a personal vehicle to offer or provide a prearranged ride to riders upon connection through a digital network controlled by a transportation network company in return for compensation or payment of a fee; and

(6) "Transportation network company rider" or "rider" means a person or persons who use a transportation network company's digital network to connect with a transportation network driver who provides prearranged rides to the rider in the driver's personal vehicle between points chosen by the rider.

(b) On and after January 1, 2016, a transportation network company driver or transportation network company on the driver's behalf shall maintain primary automobile insurance that recognizes that the driver is a transportation network company driver or otherwise uses a vehicle to transport passengers for compensation and covers the driver while the driver is logged on to the transportation network company's digital network or while the driver is engaged in a prearranged ride.

(c) The following automobile insurance requirements shall apply while a transportation network company driver is logged on to the transportation network company's digital network but is not engaged in a prearranged ride:

(1) Primary automobile liability insurance in the amount of at least fifty thousand dollars ($50,000) for death and bodily injury per person, one hundred thousand dollars ($100,000) for death and bodily injury per incident, and twenty-five thousand dollars ($25,000) for property damage;

(2) The automobile liability insurance required under this section shall comply with § 56-7-1201; and

(3) The coverage requirements of this subsection (c) may be satisfied by any of the following:

(A) Automobile insurance maintained by the transportation network company driver;

(B) Automobile insurance maintained by the transportation network company; or

(C) Any combination of subdivisions (c)(3)(A) and (B).

(d) The following automobile insurance requirements shall apply while a transportation network company driver is engaged in a prearranged ride:

(1) Primary automobile liability insurance that provides at least one million dollars ($1,000,000) for death, bodily injury, and property damage;

(2) The automobile liability insurance required under this section shall comply with § 56-7-1201; and

(3) The coverage requirements of this subsection (d) may be satisfied by any of the following:

(A) Automobile insurance maintained by the transportation network company driver;

(B) Automobile insurance maintained by the transportation network company; or

(C) Any combination of subdivisions (d)(3)(A) and (B).

(e) If insurance maintained by a driver under subsection (c) or (d) has lapsed or does not provide the required coverage, insurance maintained by a transportation network company shall provide the coverage required by this section beginning with the first dollar of a claim and have the duty to defend such claim.

(f) Coverage under an automobile insurance policy maintained by the transportation network company pursuant to this section shall not be dependent on a personal automobile insurer first denying a claim, nor shall a personal automobile insurance policy be required to first deny a claim.

(g) Insurance required by this section may be placed with an insurer authorized to do business in this state under title 56 or with a surplus lines insurer eligible under title 56, chapter 14.

(h) Insurance satisfying the requirements of this section shall be deemed to satisfy the financial responsibility requirements for a motor vehicle under this part while a driver is logged on to the transportation network company's digital network or while the driver is engaged in a prearranged ride; provided, however, nothing in this section shall relieve a motor vehicle driver not logged on to the transportation network company's digital network or not engaged in a prearranged ride from the financial responsibility requirements for a motor vehicle under this part.

(i) A transportation network company driver shall carry proof of coverage satisfying subsections (c) and (d) at all times during the driver's use of a vehicle in connection with a transportation network company's digital network. In the event of an accident, a transportation network company driver shall provide this insurance coverage information to the directly involved parties, automobile insurers, and investigating police officers, upon request made pursuant to § 55-12-139. Upon such request, a transportation network company driver shall also disclose to directly involved parties, automobile insurers, and investigating police officers, whether the driver was logged on to the transportation network company's digital network or on a prearranged ride at the time of the accident.

(j) The transportation network company shall disclose, in writing, to a transportation network company driver the following before the driver is allowed to accept a request for a prearranged ride on the transportation network company's digital network:

(1) The insurance coverage, including the types of coverage and the limits for each coverage that the transportation network company provides while the transportation network company driver uses a personal vehicle in connection with a transportation network company's digital network; and

(2) That the transportation network company driver's personal automobile insurance policy might not provide any coverage while the driver is logged on to the transportation network company's digital network or is engaged in a prearranged ride, depending on its terms.






Part 2 - Insurance Verification Program ("James Lee Atwood Jr. Law") [Effective on January 1, 2016]

§ 55-12-201 - Short title. [Effective on January 1, 2016]

This part shall be known and may be cited as the "James Lee Atwood Jr. Law."



§ 55-12-202 - Purpose of part. [Effective on January 1, 2016]

The purpose of this part is to develop and implement an efficient insurance verification program that utilizes the online verification system and data transfer standards for transmitting a full book of business specifications, model, and guide of the Insurance Industry Committee on Motor Vehicle Administration in order to verify whether the financial responsibility requirements of this chapter have been met with a motor vehicle liability insurance policy, and to provide the commissioner of revenue with the authority to develop, implement, and administer the program.



§ 55-12-203 - Part definitions. [Effective on January 1, 2016]

As used in this part, unless the context otherwise requires:

(1) "Automobile liability insurer," "insurer," or "carrier" means an insurance carrier licensed under title 56 to provide vehicle insurance, as defined in § 56-2-201, in this state;

(2) "Commercial automobile coverage" means any coverage provided to an insured, regardless of the number of vehicles or entities covered, under a commercial coverage form and rated from a commercial manual approved by the department of commerce and insurance;

(3) "Designated agent" means a third-party vendor that the department of revenue may contract with to develop, implement, and administer the program;

(4) "Full book of business" means a business record download of an automobile liability insurer made in accordance with IICMVA Insurance Data Transfer Guide Specifications that contains the data elements described in § 55-12-207(c)(1);

(5) "IICMVA" means the Insurance Industry Committee on Motor Vehicle Administration;

(6) "IICMVA Model" means the online insurance verification system model created by the IICMVA;

(7) "NAIC" means the National Association of Insurance Commissioners;

(8) "Unknown carrier request" means an electronic request for insurance coverage verification on a specific vehicle sent in accordance with IICMVA standards by the department of revenue or its designated agent to a carrier or carriers when the identity of the vehicle's carrier or the insurance policy number for the vehicle is unknown; and

(9) "Vehicle insurance verification program" or "program" means an insurance verification program that is created in compliance with the online verification system and data transfer standards, specifications, model, and guide of the IICMVA, and developed, implemented, and administered by the department of revenue in compliance with this part.



§ 55-12-204 - Development of insurance verification program -- Consultation with certain entities required. [Effective on January 1, 2016]

(a) The commissioner of revenue shall develop, implement, and administer an insurance verification program to electronically verify whether the financial responsibility requirements of this chapter have been met with a motor vehicle liability insurance policy; provided, the commissioner may contract with a designated agent to develop, implement, and administer the program.

(b) Prior to issuance of a request for proposal for the services of a designated agent or prior to developing and implementing the program, the department of revenue or, if applicable, its designated agent shall consult with the following entities to determine the details and deadlines related to the program:

(1) Automobile liability insurers;

(2) Private service providers who have successfully developed and implemented similar verification systems in other states;

(3) The department of safety; and

(4) The department of commerce and insurance.



§ 55-12-205 - Requirements of program. [Effective on January 1, 2016]

The program shall:

(1) Be an accessible common carrier based system for online electronic verification and data transfers of proof of motor vehicle liability insurance in accordance with IICMVA specifications and standards;

(2) Verify, on an on-demand basis minus reasonable downtime for system maintenance as agreed upon by the department of revenue, or its designated agent, and the insurer, the liability insurance status of a motor vehicle, whose status is determined:

(A) As of the time of the inquiry; or

(B) At other times not exceeding six (6) months prior to the inquiry unless otherwise agreed upon by the commissioner of revenue, or its designated agent, and the insurer;

(3) (A) In an effort to confirm the liability insurance status of a motor vehicle in instances where the program is unable to verify the liability insurance status, require automobile liability insurers that choose only to utilize the IICMVA model to:

(i) Accept unknown carrier requests; or

(ii) Provide upon request either:

(a) A full book of business as described in § 55-12-207, current to the date of the request; or

(b) A list of vehicle identification numbers of all vehicles currently insured by the automobile liability insurer;

(B) The information in subdivision (3)(A)(ii) shall be requested no more frequently than quarterly and the automobile liability insurer may freely choose between the options described in subdivisions (3)(A)(ii)(a) and (b).

(4) Use, as warranted, multiple data elements to make insurance verification inquiries more accurately by utilizing:

(A) The automobile liability insurer's NAIC code;

(B) Vehicle identification numbers;

(C) Insurance policy numbers or policy key;

(D) The date of the verification request; and

(E) Other data elements as set forth in the most recent version of the IICMVA Model User Guide for Implementing Online Insurance Verification;

(5) Provide sufficient measures for the security and integrity of data collected by the program;

(6) Limit the usage of the information obtained through the operation of the program to the department of revenue, the department of safety, the department of commerce and insurance, law enforcement, and the judiciary to effectuate the purposes of this chapter;

(7) Utilize open data and data transmission standards as determined by the department of revenue by rule;

(8) Send requests to automobile liability insurers for verification of evidence of financial responsibility via online services established by the automobile liability insurers, or offered through a similar proprietary or common carrier electronic system in compliance with the specifications and standards of the IICMVA;

(9) Respond to a verification request within a time period established by the department of revenue, or its designated agent, and consistent with the most recent version of the IICMVA Model User Guide for Implementing Online Insurance Verification; and

(10) Work in conjunction with existing state programs and systems related to this title if necessary to carry out this part.



§ 55-12-206 - Duties of department of revenue and/or designated agent with respect to developing and implementing program. [Effective on January 1, 2016]

In developing and implementing the program, the department of revenue and, if applicable, its designated agent shall:

(1) Consult and cooperate with automobile liability insurers in establishing and operating the program;

(2) Designate and maintain a contact person for automobile liability insurers during the development, implementation, and administration of the program;

(3) Publish a detailed guide of the program;

(4) Establish and maintain the systems necessary to make verification requests to insurers using the data elements that the department of revenue, or its designated agent, and automobile liability insurers have agreed upon and are necessary to receive accurate responses from automobile liability insurers;

(5) Implement and maintain, for all information transmitted and received, strict system and data security measures consistent with applicable industry standards as determined by the department of revenue by rule; provided, data secured by the department of revenue, or its designated agent, via the program shall not be shared with any party other than those permitted by state or federal privacy laws, including, but not limited to, the federal Driver's Privacy Protection Act of 1994 (18 U.S.C. §§ 2721 et seq.);

(6) If applicable, be responsible for keeping the designated agent informed on the implementation status, functionality, and planned or unplanned service interruptions; and

(7) Provide alternative methods of reporting for automobile liability insurers writing fewer than five hundred (500) noncommercial motor vehicle policies in this state as determined by the department of revenue.



§ 55-12-207 - Requirements for automobile liability insurer not utilizing the IICMVA model. [Effective on January 1, 2016]

(a) If an automobile liability insurer chooses not to utilize the IICMVA model, the automobile liability insurer shall provide to the department of revenue, or its designated agent, a full book of business by the seventh day of each calendar month.

(b) (1) Subsection (a) does not apply if the policy covers a motor vehicle that is registered as a vehicle of a political subdivision or of this state, or as a vehicle registered pursuant to § 55-4-122 or § 55-4-502.

(2) Subsection (a) does not preclude an automobile liability insurer from more frequent reporting.

(c) (1) The full book of business provided pursuant to subsection (a) shall include:

(A) The vehicle identification number of each insured motor vehicle; and

(B) The automobile liability insurer's NAIC code, policy number, and effective date of each policy.

(2) Each automobile liability insurer that chooses not to utilize the IICMVA model pursuant to subsection (a) shall transmit the information described in this subsection (c) by either electronic means or by another means of transmission acceptable to the department of revenue or its designated agent.



§ 55-12-208 - Insurer may use both IICMVA model and full book of business download process. [Effective on January 1, 2016]

Nothing in this part precludes an automobile liability insurer from utilizing both the IICMVA model and the full book of business download process described in § 55-12-207.



§ 55-12-209 - Confidentiality of information -- Utilization of program by law enforcement officers -- Insurers permitted to utilize third-party vendors -- Application to vehicles insured under commercial automobile coverage -- Annual report. [Effective on January 1, 2016]

(a) Any information obtained by the department of revenue, or its designated agent, from the program is for the sole use of the department of revenue, the department of safety, the department of commerce and insurance, law enforcement, and the judiciary to effectuate this chapter and is not a public record for purposes of title 10, chapter 7, nor discoverable in the course of legal proceedings.

(b) The department of safety shall cooperate with the department of revenue in developing, implementing, and maintaining the program.

(c) A law enforcement officer from a jurisdiction that has reasonable access to the program shall utilize the program to verify proof of financial responsibility as required by § 55-12-139.

(d) Nothing in this part precludes a law enforcement officer from a jurisdiction that does not have reasonable access to the program from utilizing the program to verify proof of financial responsibility as required by § 55-12-139.

(e) Nothing in this part prohibits an automobile liability insurer from using the services of a third-party vendor to comply with this part.

(f) This part shall not apply to motor vehicles insured under commercial automobile coverage; however, insurers of those vehicles may participate on a voluntary basis. Automobile liability insurers shall provide commercial automobile customers with evidence reflecting that the vehicle is insured under a commercial automobile policy. Sufficient evidence may include an insurance identification card that clearly identifies the policy as providing commercial automobile coverage.

(g) No later than January 1, 2019, and annually thereafter, the department of revenue and the department of safety shall issue a joint report to the general assembly, evidencing:

(1) The costs of the program to the department of revenue, insurers, and the public;

(2) The effectiveness of the program in reducing the number of uninsured motor vehicles;

(3) The number of persons complying with the financial responsibility requirements of this chapter through means other than motor vehicle liability insurance;

(4) The number of persons convicted per year for failing to show evidence of financial responsibility pursuant to § 55-12-139; and

(5) If available, the number of motor vehicle accidents involving an uninsured motorist on an annual basis since January 1, 2016.



§ 55-12-210 - Notice to motor vehicle owner of noncompliance -- Penalties for failure to comply within specified time -- Prohibition against false or fraudulent statements -- Part does not affect other actions or penalties -- Eligibility for notice. [Effective on January 1, 2016]

(a) (1) If there is evidence based on either the IICMVA model or the full book of business download process described in § 55-12-207 that a motor vehicle is not insured, the department of revenue shall, or shall direct its designated agent to, provide notice to the owner of the motor vehicle that the owner has fifteen (15) days from the date of the notice to provide to the department of revenue:

(A) The owner or operator's proof of financial security in a form approved by the department of revenue;

(B) Proof of exemption from the owner or operator's financial security requirements under this chapter;

(C) Proof that the motor vehicle is no longer in the owner's possession; or

(D) A statement, under penalty of perjury, that the vehicle is not in use on any public road.

(2) The notice described in subdivision (a)(1) shall include a statement that if the owner of the motor vehicle fails to comply with the requirements set forth in the notice, the owner of the motor vehicle shall be subject to a twenty-five-dollar coverage failure fee. The department of revenue or its designated agent shall transmit the notice to the owner of the motor vehicle by mailing the notice to the most recent street address or electronic mail address provided to the department of revenue by the owner.

(b) (1) If an owner of a motor vehicle fails to provide satisfactory proof or a statement as described in subsection (a), the department of revenue shall:

(A) Impose on the owner of the motor vehicle a twenty-five-dollar coverage failure fee. Of this fee, five dollars ($5.00) shall be distributed to the county clerk of the county in which the motor vehicle is registered, five dollars ($5.00) shall be distributed to the department of safety, and the remainder shall be deposited into the uninsured motorist identification restricted fund created in § 55-12-213; and

(B) Provide a notice to the owner of the motor vehicle stating that the owner must pay the coverage failure fee described in subdivision (b)(1)(A) and provide satisfactory proof or a statement as described in subsection (a) within thirty (30) days of the date of the notice.

(2) The notice described in subdivision (b)(1)(B) shall include a statement that if the owner of the motor vehicle fails to comply with the requirements set forth in the notice, the owner of the motor vehicle shall be subject to a one hundred-dollar continued coverage failure fee and suspension or revocation of the owner's motor vehicle registration.

(c) If the owner of the motor vehicle fails to comply with the notice described in subdivision (b)(1)(B), the department of revenue:

(1) Shall impose on the owner of the motor vehicle a one hundred-dollar continued coverage failure fee, which shall be in addition to the coverage failure fee imposed under subdivision (b)(1)(A). Of this continued coverage failure fee, ten dollars ($10.00) shall be distributed to the county clerk of the county in which the motor vehicle is registered, five dollars ($5.00) shall be distributed to the department of safety, and the remainder shall be deposited into the uninsured motorist identification restricted fund created in § 55-12-213;

(2) Shall suspend or revoke the motor vehicle owner's registration; and

(3) (A) Shall provide notice to the motor vehicle owner of the legal consequences of operating a motor vehicle with a suspended or revoked registration and without owner or operator's proof of financial security as required by this chapter, and instructions on how to effect the reinstatement of the motor vehicle owner's registration; or

(B) May direct a designated agent to provide the notice and instructions described in this subdivision (c)(3).

(d) Any action by the department of revenue to suspend or revoke the registration of a motor vehicle under this section may be in addition to an action by a law enforcement agency to impose penalties under this chapter.

(e) (1) A person shall not provide a false or fraudulent statement to the department of revenue or its designated agent.

(2) In addition to any other penalties, a violation of subdivision (e)(1) is a Class B misdemeanor.

(f) This part does not affect other actions or penalties that may be taken or imposed for violation of the owner or operator's financial security requirements of this chapter.

(g) If the vehicle is no longer insured by the automobile liability insurer of record and no other insurance company using the IICMVA model indicates coverage after an unknown carrier request under § 55-12-205(3), the owner of the motor vehicle becomes eligible for notice as described in subsections (a) and (b).



§ 55-12-211 - Requirements for reinstatement or renewal of registration after suspension or revocation. [Effective on January 1, 2016]

(a) The department of revenue shall not process an application for reinstatement or renewal of registration of a motor vehicle after a suspension or revocation of the registration under § 55-12-210 until:

(1) The applicant pays all fees owed pursuant to § 55-12-210; and

(2) The applicant pays any applicable county reinstatement fee pursuant to subsection (b).

(b) A county legislative body may vote to impose a county reinstatement fee for reinstatement or renewal of registration of a motor vehicle after a suspension or revocation of the registration under § 55-12-210. This reinstatement fee shall be in addition to any other fee imposed under this chapter and shall not exceed twenty-five dollars ($25.00).

(c) The commissioner of revenue may waive the fees imposed under § 55-12-210 and the county clerk of the county in which the vehicle is to be registered may waive the county reinstatement fee under subsection (b), if applicable, if:

(1) The registration was suspended or revoked under § 55-12-210; and

(2) The applicant provides proof acceptable to the department of revenue that the applicant had an owner or operator's financial security in effect for the vehicle on the date the suspension or revocation went into effect.



§ 55-12-212 - Certification that program installed and fully operational. [Effective on January 1, 2016]

The program shall be installed and fully operational upon certification by the commissioner of revenue that the program has been successfully tested and is ready for implementation, but not later than January 1, 2017. Until such certification occurs, no law enforcement action shall be taken based on the program.



§ 55-12-213 - Uninsured motorist identification restricted fund established. [Effective on January 1, 2016]

(a) There is established within the general fund an account to be known as the "uninsured motorist identification restricted fund."

(b) The fund shall consist of money generated from this part, less any amount distributed to the county clerks and the department of safety, and funds appropriated by the general assembly. The commissioner of revenue shall use only the money in the fund in administering this part.

(c) Any unencumbered moneys and any unexpended balance of the fund remaining at the end of any fiscal year shall not revert to the general fund, but shall be carried forward and maintained in separate accounts until expended in accordance with this part.

(d) Moneys in the fund shall be invested by the state treasurer for the benefit of the fund pursuant to § 9-4-603. Interest accruing on investments and deposits of the fund shall be returned to the fund and remain a part of the fund. The fund shall be administered by the commissioner of revenue.



§ 55-12-214 - Effect of part on existing financial responsibility requirements. [Effective on January 1, 2016]

Nothing in this part shall alter the existing financial responsibility requirements in this chapter.



§ 55-12-215 - No fee or surcharge to be levied on automobile liability insurers. [Effective on January 1, 2016]

Nothing in this part shall allow the department of revenue or its designated agent to levy any fee or surcharge on automobile liability insurers.









Chapter 13 - Financing Sale of Motor Vehicles

§ 55-13-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Dealer" means any person, partnership, or corporation who is engaged in, or who intends to engage in the business of selling motor vehicles at retail in this state. "Dealer" also includes "retail agent";

(2) "Finance company or finance agency" means any person engaged in the business of financing the sale of motor vehicles, or engaged in the business of purchasing or acquiring promissory notes, either secured by vendor's lien or chattel mortgage, arising from the sale of motor vehicles in this state;

(3) "Manufacturer" means any person who is engaged, either directly or indirectly, in the manufacture of motor vehicles;

(4) "Persons" means any individual, firm, corporation, partnership, association, trustee, receiver or assignee for the benefit of creditors;

(5) "Sell," "sold," "buy," and "purchase" include exchange, barter, gift, and offer to contract to sell or buy; and

(6) "Wholesale distributor" means any person engaged, directly or indirectly, in the sale or distribution of motor vehicles to agents or to dealers.



§ 55-13-102 - Financing agreements limiting competition unlawful.

(a) It is unlawful for any manufacturer or wholesale distributor of motor vehicles to sell or contract for the sale of motor vehicles to any motor vehicle dealer on the condition, or the agreement, expressed or implied, that the dealer shall finance the purchase or sale of motor vehicles only through a designated finance company or finance agency or class of persons.

(b) Any such condition or agreement, having the effect of eliminating competition in the business of financing the sale of motor vehicles is declared to be against the public policy of the state, and the condition or agreement shall be unlawful, void and unenforceable.



§ 55-13-103 - Threats, prima facie evidence.

If any threat, express or implied, is made to any motor vehicle dealer, by any manufacturer, or wholesale distributor on authority of any manufacturer, to the effect that the manufacturer or wholesale distributor will discontinue to sell, or will terminate a contract to sell motor vehicles to the dealer unless the dealer finances the purchase or sale of motor vehicles only through a designated finance company or finance agency or class of persons, the threat so made shall be prima facie evidence of the fact that the manufacturer or wholesale distributor has sold, or intends to sell, motor vehicles, on the condition or with the agreement prohibited in § 55-13-102.



§ 55-13-104 - Subsidization or discrimination prohibited.

(a) It is unlawful for any manufacturer or wholesale distributor to pay or give a subsidy to any finance company or finance agency or class of persons, or to discriminate against or in favor of any finance company or finance agency or class of persons.

(b) It is unlawful for any finance company or finance agency or class of persons to accept any such subsidy or the benefit of any such discrimination.



§ 55-13-105 - Injunction and quo warranto--Proceedings to restrain violations.

(a) The chancery courts have jurisdiction to grant injunctions restraining violations of this chapter upon proceedings brought by the attorney general and reporter, the district attorney general or any party in interest.

(b) For repeated violations of this chapter, the court may enjoin a finance company, finance agency, or any person or persons from thereafter engaging in the business of financing the purchase or sale of motor vehicles in this state.

(c) Where the violator is a corporation, domestic or foreign, the charter rights, franchises or privileges of the corporation or the privilege of doing business in this state may be revoked in a quo warranto proceeding brought by the attorney general and reporter or the district attorney general for the proper district. In this proceeding, the court shall enter an order or decree as it deems reasonable and proper to carry into effect this chapter and to prevent unfair competition and prohibit monopolies.



§ 55-13-106 - Penalty for violations.

Any person, or any employee, agent or officer of any person who violates this chapter commits a Class B misdemeanor.



§ 55-13-107 - Suit for damages sustained.

In addition to the other penalties provided in this chapter, any person who is injured in the person's business or property, by any violation of this chapter, may proceed against the violator by suit to recover the damages so sustained and the costs of the suit.






Chapter 14 - Dealers in Secondhand Automobile Tires and Accessories

§ 55-14-101 - Dealers in secondhand automobile tires and accessories to report purchases daily to police headquarters.

Dealers in secondhand automobile tires or secondhand automobile accessories shall be required to make daily reports to the police headquarters of the incorporated municipalities where these secondhand dealers transact their business, the reports to give a full description of all such articles that day purchased by the dealers, including numbers, markings, or workings appearing on the articles, and the description and address of the person from whom the articles were purchased by the dealer.



§ 55-14-102 - Articles not to be sold until possessed for three days.

No sale of any secondhand automobile tires or secondhand automobile accessories shall be made by any dealer in the articles until they have been in the dealer's possession for a period of three (3) days.



§ 55-14-103 - Violation a Class C misdemeanor.

A violation of this chapter is a Class C misdemeanor.



§ 55-14-104 - Records of dealers of used parts and accessories -- "Dealers" defined.

Wherever the word "dealers" is used in §§ 55-14-105 -- 55-14-107, it means all persons, partnerships or corporations engaged in the used or junk car business who purchase for resale used automobile parts and/or accessories.



§ 55-14-105 - Contents of records of purchase and resale of used parts and accessories.

(a) All dealers as described in § 55-14-104 shall keep records of all used automobile parts and/or accessories purchased by them for resale and these records shall contain, but not be limited to, the following:

(1) Name and address of the person from whom the dealer purchased the parts and/or accessories;

(2) A receipt signed by the person from whom the dealer bought the parts and/or accessories, showing the dealer's purchase price;

(3) The license number of the motor vehicle used by the seller, if there is one; and

(4) The person or place where the seller obtained the parts or accessories.

(b) The information shall be obtained by the dealer before purchasing the articles for resale.



§ 55-14-106 - Inspection by law enforcement officers.

All records and information required to be kept by the dealer shall be made available for inspection by any law enforcement officer or official, and the records and information shall be kept by the dealer for a period of two (2) years from the date of purchase by the dealer; provided, that no law enforcement officer or official shall use this information for any purpose other than the enforcement of law.



§ 55-14-107 - Dealer failing to keep records of purchases and resales of used parts and accessories -- Penalty.

Any dealer who fails to comply with §§ 55-14-104 -- 55-14-106 commits a Class C misdemeanor.






Chapter 15 - Sale of Motor Fuel Regulated

§ 55-15-101 - Sale of motor fuel and lubricating oils regulated -- Posting of sign or placard stating price of each product sold required.

It is unlawful for any person, firm or corporation to sell or offer for sale at retail, for use or consumption in any motor vehicle, or to deliver into any motor vehicle for actual or apparent use therein, any product for use in supplying, creating or generating motive power to that motor vehicle, or lubricating oil for that motor vehicle, unless the person, firm or corporation conspicuously and plainly posts at the place of the sale or delivery, a sign or placard, stating the price of each such product, and oil, separately, and so that the prices can be readily and easily distinguished by brand or other designation as legible words, letters and figures of uniform size and dimensions. The sign or placard shall be so located and placed that it may easily be seen and read by purchasers or prospective purchasers of the product or oil.



§ 55-15-102 - Sales to be at prices shown on sign or placard.

It is unlawful for any person, firm or corporation to sell or offer for sale at retail, for use or consumption in any motor vehicle, or to deliver into any motor vehicle, for actual apparent use therein, any product whatsoever for use in supplying, creating or generating motive power to the motor vehicle, or lubricating oil for the motor vehicle, at any price or prices, except the exact price or prices contained on the sign or placard required by this chapter, or to offer, deliver, grant, allow, give or promise, any actual, prospective, contingent, immediate or future benefits, concessions, discounts, refunds, premiums or gratuities of any kind or nature, that, in any degree, manner or extent, shall, or be calculated or intended to, effect or accomplish a sale of the product for other than the posted price or prices.



§ 55-15-103 - Vehicles included in term "motor vehicle."

"Motor vehicle," as used in this chapter, includes all vehicles propelled by any power other than muscular power, except traction engines, road rollers, fire and police vehicles, ambulances, agricultural tractors, tractor cranes, steam shovels, road building machinery, electric trucks with small wheels used in factories, warehouses, and railroad stations and operated principally on private property, and such vehicles run only upon rails or tracks.



§ 55-15-104 - Violation a misdemeanor -- Penalty.

(a) A violation of this chapter is a Class C misdemeanor.

(b) Each day or part of a day during which a price sign is posted in violation of § 55-15-101 constitutes a separate offense.






Chapter 16 - Unclaimed or Abandoned Vehicles

§ 55-16-101 - Report of unclaimed vehicles -- Unclaimed vehicles on residential property.

(a) Whenever a motor vehicle has been stored, parked or left in a garage, trailer park, or any type of storage or parking lot for a period of more than thirty (30) consecutive days, the owner of the garage, trailer park or lot shall report in writing the make, motor number, vehicle identification number, and serial number of the motor vehicle to the department of revenue.

(b) Nothing in this chapter shall apply where the owner of the motor vehicle so parked or stored is personally known to the owner or operator of the garage, trailer park, storage or parking lot and where the motor vehicle owner has made arrangements for the parking or storing of the motor vehicle for a longer period of time than thirty (30) days.

(c) Nothing in this chapter applies to unclaimed, abandoned or illegally parked vehicles located on or about the premises of real property that has been leased or rented for residential purposes.



§ 55-16-102 - Penalty for failure to report.

(a) Any person who fails to submit the report required under § 55-16-101 within ten (10) days after the termination of the thirty-day period shall forfeit all claims for storage or parking of the vehicle, and commits a Class C misdemeanor.

(b) Each day's failure to make the report is a separate offense.



§ 55-16-103 - Definitions.

As used in this section and §§ 55-16-104 -- 55-16-109:

(1) "Abandoned motor vehicle" means a motor vehicle that:

(A) Is over four (4) years old and is left unattended on public property for more than ten (10) days;

(B) Is in an obvious state of disrepair and is left unattended on public property for more than three (3) days;

(C) Has remained illegally on public property for a period of more than forty-eight (48) hours;

(D) Has remained on private property without the consent of the owner or person in control of the property for more than forty-eight (48) hours; or

(E) Has been stored, parked or left in a garage, trailer park, or any type of storage or parking lot for more than thirty (30) consecutive days;

(2) "Curbstoning" means the selling, offering for sale, advertising for sale, or soliciting the sale of:

(A) Any motor vehicle without a properly endorsed certificate of title as required by § 55-3-127 by a person or entity engaged primarily in the sale of used motor vehicles if the person or entity is not licensed as a motor vehicle dealer under § 55-17-109; or

(B) More than five (5) motor vehicles in any twelve-month period when the motor vehicles are titled in the person's name or the name of the entity engaged primarily in the sale of used motor vehicles if the person or entity is not licensed as a motor vehicle dealer under § 55-17-109;

(3) "Demolisher" means any person whose business is to convert a motor vehicle into processed scrap or scrap metal, or otherwise to wreck or dismantle motor vehicles;

(4) "Immobile motor vehicle" means any motor vehicle, trailer, semitrailer, or combination or part of a motor vehicle, trailer, or semitrailer that is immobilized and incapable of moving under its own power due to an accident, mechanical breakdown, weather conditions or other emergency situation;

(5) "Obvious state of disrepair" means a motor vehicle exhibiting one (1) or more of the following characteristics: inoperable under its own power, without one (1) or more wheels or inflated tires, burned throughout, or with more than one (1) broken window;

(6) "Police department" means the Tennessee highway patrol, the sheriff's department of any county, or the police department of any city or town. In any county with a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census, with a metropolitan form of government, "police department" also means any department, board or commission designated by the legislative body of the metropolitan government to perform the duties of a police department specified in this chapter;

(7) "Possession," as used in § 55-16-108(e), shall be construed to mean either physical possession or constructive possession by a unit of government. "Physical possession" means seizure and physical custody by a unit of government. "Constructive possession" shall be determined by the power and intent of a unit of government to control; and

(8) "Unattended motor vehicle" means any motor vehicle, semitrailer, or combination or part of a motor vehicle, trailer, or semitrailer, that is on public or private property, unattended by the owner or authorized driver, and interferes with or impedes the orderly flow of traffic, or a motor vehicle that is unattended by reason of the arrest of the driver of the motor vehicle.



§ 55-16-104 - Authority to take possession of abandoned motor vehicles or those used in curbstoning.

(a) A police department may take into custody any motor vehicle found abandoned, immobile, unattended, or used in curbstoning on public or private property; provided, that any motor vehicle used in curbstoning on residential property may not be taken into custody unless the police department provides notice on the motor vehicle at least forty-eight (48) hours prior to the seizure.

(b) A police department may employ its own personnel, equipment, and facilities or hire persons, equipment, and facilities for the purpose of removing, preserving, and storing motor vehicles that have been abandoned, immobile, unattended, or used in curbstoning.

(c) Any motor vehicle used in curbstoning is subject to seizure and forfeiture in the same manner as is provided by law for seizure and forfeiture of other items under title 40, chapter 33.

(d) Notwithstanding any law to the contrary, nothing in this section shall limit a local government's initiative for more restrictive requirements regarding the sale of curbstoned vehicles.



§ 55-16-105 - Notification of owners and lienholders.

(a) A police department that takes into custody an abandoned, immobile, or unattended motor vehicle, shall, within three (3) business days after taking such motor vehicle into custody, verify ownership of such motor vehicle pursuant to subsection (f). The police department shall, within three (3) business days after receiving verification of ownership, notify by registered mail, return receipt requested, the last known registered owner of the motor vehicle and all lien holders of record that the vehicle has been taken into custody. The notice shall describe the year, make, model and serial number of the abandoned, immobile, or unattended motor vehicle; set forth the location of the facility where the motor vehicle is being held; inform the owner and any lienholders of their right to reclaim the motor vehicle within ten (10) days after the date of the notice, upon payment of all towing, preservation and storage charges resulting from placing the vehicle in custody; and state that the failure of the owner or lienholders to exercise their right to reclaim the vehicle within the time provided shall be deemed a waiver by the owner and all lienholders of all right, title and interest in the vehicle and consent to the sale of the abandoned, immobile, or unattended motor vehicle at a public auction.

(b) A police department is not required to comply with the requirements of subsection (a) if it provides pre-seizure notice to the owner of the motor vehicle and all lienholders of record that the vehicle has been found to be abandoned, immobile, or unattended. Any pre-seizure notice shall be sent by registered or certified mail, return receipt requested, to the last known address of the owner of record and to all lienholders of record. The notice shall be written in plain language and shall contain the year, make, model and vehicle identification number of the motor vehicle, if ascertainable, the location of the motor vehicle, and a statement advising the owner that the owner has ten (10) days to appeal the determination by the police department that the vehicle is abandoned, immobile, or unattended or to remove the vehicle from the property, or the police department shall take the abandoned, immobile, or unattended vehicle into custody. The notice shall further inform the owner and any lienholders of their right to reclaim the motor vehicle after it is taken into custody but before it is sold or demolished, upon payment of all towing, preservation, storage or any other charges resulting from placing the vehicle in custody, and state that the failure of the owner or lienholders to exercise their right to reclaim the vehicle shall be deemed a waiver by the owner and all lienholders of all right, title and interest in the vehicle and consent to the demolition of the vehicle or its sale at a public auction. If the owner or lienholder cannot be located through the exercise of due diligence, notice by publication shall be given as set out in subsection (c). If the owner or lienholder of an abandoned, immobile, or unattended motor vehicle fails to appeal the determination that the vehicle is abandoned, immobile, or unattended or fails to remove the motor vehicle within the time allowed for an appeal, the police department may take the vehicle into custody. If an appeal is made, the motor vehicle shall not be taken into custody while the appeal is pending. Failure to appeal within the specific time period shall, without exception, constitute waiver of the right of appeal.

(c) In the event there is no response to the notice by registered mail provided for in subsection (a), then there shall be notice by one (1) publication in one (1) newspaper of general circulation in the area where the motor vehicle was abandoned, immobile, or unattended. The notice shall be in a small display ad format, but one (1) advertisement may contain multiple listings of abandoned, immobile, or unattended vehicles.

(d) The consequences and effect of failure to reclaim an abandoned, immobile, or unattended motor vehicle shall be as set forth in a valid notice given pursuant to this section.

(e) If the owner of the vehicle is not present, then prior to any person, firm or entity towing any vehicle pursuant to this chapter, such person, firm or entity shall notify local law enforcement of the vehicle identification number (VIN), registration information, license plate number and description of the vehicle. A violation of this requirement by any person, firm or entity is a Class A misdemeanor. Local law enforcement shall keep a record of all such information which shall be available for public inspection.

(f) When an employee of a public agency or a towing company contracting with a public agency takes possession of a vehicle found abandoned, immobile, or unattended, an employee of the agency shall verify ownership through the Tennessee Information Enforcement System (TIES) and shall place the ownership information on the towing sheet or form. The agency shall also provide the ownership information to any towing company or garagekeeper with whom the agency has a contract. If a public agency attempts to verify ownership information through TIES and the response is "Not on File," the agency shall contact the department of revenue title and registration division which shall search records not contained in TIES for the ownership information. If the title and registration division locates ownership information through this search, it shall notify the appropriate public agency and the agency shall distribute the information as provided in this subsection (f). When any other person takes possession of a vehicle found abandoned, immobile, or unattended, the action shall be reported immediately to the taxpayer and vehicle services division for verification of ownership on a form prescribed and provided by the registrar of motor vehicles.

(g) (1) In addition to the notification requirements of subsection (a), any garagekeeper or towing firm, which has in its possession an abandoned, immobile or unattended motor vehicle taken into custody by a police department, and in whose possession the vehicle was lawfully placed by the police department, shall, within three (3) business days after such motor vehicle is taken into its possession, verify ownership of such motor vehicle pursuant to subsection (f). The garagekeeper or towing firm shall, within three (3) business days after receiving verification of ownership, provide notice to the last known registered owner of the motor vehicle and all lienholders of record. All notification requirements included in subsection (a) shall apply to the notice required to be provided by a garagekeeper or towing firm pursuant to this section.

(2) A garagekeeper or towing firm that does not verify ownership of a motor vehicle within three (3) business days after taking possession of such motor vehicle pursuant to this section or that does not notify by mail the owner of such motor vehicle within six (6) days after taking possession shall not be entitled to receive more than six (6) days of storage-related expenses. A garagekeeper or towing firm that is found by a court of competent jurisdiction to have failed upon presentment of payment for towing and storage expenses to release a motor vehicle shall be subject to civil liability to a vehicle owner, secured creditor, lessor or lienholder who prevails in an action brought under this section for reasonable costs and attorney's fees incurred by the person instituting the action.

(3) If the owner of the vehicle or the owner's agent is present at the time that the vehicle is placed into the custody of a garagekeeper or towing firm, then this subsection (g) shall not apply to the garagekeeper or towing firm; provided, however, that this subdivision (g)(3) does not exempt the garagekeeper or towing firm from any other notification requirements under this section or other provision of law.



§ 55-16-106 - Auction of abandoned, immobile or unattended motor vehicles.

(a) If an abandoned, immobile, or unattended motor vehicle has not been reclaimed as provided for in § 55-16-105, the police department shall sell the abandoned, immobile, or unattended motor vehicle at a public auction.

(b) The purchaser of the motor vehicle shall take title to the motor vehicle free and clear of all liens and claims of ownership, shall receive a sales receipt from the police department, and, upon presentation of the sales receipt, the department of revenue shall issue a certificate of title to the purchaser.

(c) The sales receipt only shall be sufficient title for purposes of transferring the vehicle to a demolisher for demolition, wrecking or dismantling, and, in this case, no further titling of the vehicle shall be necessary.

(d) The proceeds of the sale of an abandoned, immobile, or unattended motor vehicle shall be used for payment of the expenses of the auction, the costs of towing, preserving and storing the abandoned, immobile, or unattended motor vehicle, and all notice and publication costs incurred pursuant to § 55-16-105.

(e) (1) Any remainder from the proceeds of a sale shall be held for the owner of the vehicle or entitled lienholder for forty-five (45) days, and then shall be deposited in a special fund that shall remain available for the payment of auction, towing, preserving, storage and all notice and publication costs that result from placing other abandoned, immobile, or unattended vehicles in custody, whenever the proceeds from a sale of other abandoned, immobile, or unattended motor vehicles are insufficient to meet these expenses and costs.

(2) Whenever the chief fiscal officer of the state, county, city or town, as the case may be, finds that moneys in the special fund are in excess of reserves likely to be needed for the purposes thereof, the chief fiscal officer may transfer the excess to the general fund, but in this event, claims against the special fund, if the special fund is temporarily exhausted, shall be met from the general fund to the limit of any transfers previously made thereto pursuant to this section.



§ 55-16-107 - Garagekeepers and towing firms authorized to enforce lien.

(a) Notwithstanding any other provision of this chapter to the contrary, the police department through its chief officer, after complying with § 55-16-105, may execute a written waiver of its right to sell a vehicle taken into custody under this chapter in favor of a garagekeeper or towing firm in whose possession the vehicle was lawfully placed by the police department under this chapter. If a garagekeeper or towing firm has made repairs to a vehicle for which a waiver has been executed, the garagekeeper or towing firm may proceed to enforce the lien as provided in § 66-19-103. If the garagekeeper or towing firm has not made repairs to a vehicle for which a waiver has been executed, the garagekeeper or towing firm may, after thirty (30) days from the waiver date, proceed to sell the vehicle in accordance with the procedure established in § 55-16-106 and keep the proceeds from the sale.

(b) As to third-party purchasers, the sale of the abandoned, immobile, or unattended vehicle shall be valid, but the garagekeeper or towing firm shall sell the vehicle in a commercially reasonable manner, and failure to do so may subject the garagekeeper or towing firm to suit for monetary damages by either the true owner or a lienholder.



§ 55-16-108 - Disposal to demolishers.

(a) Any person, firm, corporation, or unit of government, upon whose property or in whose possession is found any abandoned, immobile, or unattended motor vehicle, or any person being the owner of a motor vehicle whose title certificate is faulty, lost, or destroyed, may apply to the police department of the jurisdiction in which the vehicle is situated for authority to sell, give away, or dispose of the vehicle to a demolisher.

(b) The application shall set out the name and address of the applicant, the year, make, model and serial number of the motor vehicle, if ascertainable, together with any other identifying features, and shall contain a concise statement of the facts surrounding the abandonment, or that the title of the motor vehicle is lost or destroyed, or the reasons for the defect of title in the owner. The applicant shall execute an affidavit stating that the facts alleged therein are true and that no material fact has been withheld.

(c) If the police department finds that the application is executed in proper form and shows that the motor vehicle has been abandoned, immobile, or unattended upon the property of the applicant or if it shows that the motor vehicle is not abandoned, immobile, or unattended but that the applicant appears to be the rightful owner, the police department shall follow the notification procedures set forth in § 55-16-105.

(d) If any abandoned, immobile, or unattended motor vehicle is not reclaimed in accordance with § 55-16-105, the police department shall give the applicant a certificate of authority to sell the motor vehicle to any demolisher for demolition, wrecking or dismantling. The demolisher shall accept the certificate in lieu of the certificate of title to the motor vehicle.

(e) Notwithstanding §§ 55-16-103 -- 55-16-109, any person, firm, corporation or unit of government upon whose property or in whose possession is found any abandoned, immobile or unattended motor vehicle or any person being the owner of a motor vehicle whose title certificate is faulty, lost or destroyed may dispose of the motor vehicle to a demolisher without that title and without the notification procedures of § 55-16-105, if the motor vehicle is over ten (10) years old and has no engine or is otherwise totally inoperable.

(f) (1) If the vehicle does have an engine, and is properly licensed but otherwise fits the description of this section, then any such vehicle left on a public highway or street and pulled in at the direction of local or state law enforcement officials must be held at least ten (10) days. If, at the end of that period, no claim has been received for the vehicle, the vehicle may then be disposed of in accordance with this section.

(2) Subdivision (f)(1) will not apply in counties with a metropolitan form of government, in which counties subsection (e) will remain in full force and effect.



§ 55-16-109 - Duties of demolishers.

(a) Any demolisher who purchases or otherwise acquires a motor vehicle for purposes of wrecking, dismantling or demolition shall not be required to obtain a certificate of title for the motor vehicle in the demolisher's name. After the motor vehicle has been demolished, processed, or changed so that it physically is no longer a motor vehicle, the demolisher shall surrender for cancellation the certificate of title or auction sales receipt. The taxpayer and vehicle services division shall issue forms, rules and regulations governing the surrender of auction sales receipts and certificates of title as are appropriate.

(b) A demolisher shall keep an accurate and complete record of all motor vehicles purchased or received in the course of the demolisher's business. These records shall contain the name and address of the person from whom each motor vehicle was purchased or received and the date when the purchases or receipts occurred. The records shall be open for inspection by any police department at any time during normal business hours. Any record required by this section shall be kept by the demolisher for at least one (1) year after the transaction to which it applies.



§ 55-16-111 - Restrictions on towing of vehicles.

Notwithstanding any law to the contrary, a vehicle may not be towed without authorization by the owner of the vehicle until twelve (12) hours have elapsed since it was first observed to be immobile or unattended unless the vehicle is creating a hazard, blocking access to public or private property, or parked illegally.



§ 55-16-112 - Written authorization required for towing or storage of motor vehicle.

(a) Notwithstanding any other provision of this part or of title 66, chapter 19, part 1, in order for a garagekeeper or a towing firm to tow or to store a vehicle the garagekeeper or towing firm shall obtain an express written authorization for towing and storage of each vehicle from a law enforcement officer with appropriate jurisdiction, or from the owner of the vehicle, or from the owner, or the authorized agent of the owner, of the private property from which the vehicle is to be towed. The authorization shall include all of the information required by § 66-19-103(d). In addition to any other penalty provided by this part or by title 66, chapter 19, part 1, a violation of this section is a Class C misdemeanor.

(b) This section and § 66-19-103(a) do not apply to new or used motor vehicle dealers licensed under chapter 17 of this title.



§ 55-16-113 - Kickbacks involving the towing of vehicles.

(a) Notwithstanding any other provision of this chapter to the contrary, a towing firm shall not make, confer or offer any payment or any other pecuniary benefit to an owner or manager of property from which the firm has towed a vehicle with the intent of rewarding the owner or manager for referring the vehicle for towing.

(b) Notwithstanding any other provision of this chapter to the contrary, an owner or manager of property from which a towing firm has towed a vehicle may not solicit or receive any payment or other pecuniary benefit from a towing firm in exchange for referring a vehicle for towing to the firm.

(c) A violation of subsection (a) or (b) is a Class C misdemeanor.






Chapter 17 - Vehicle Sales Licenses

Part 1 - Motor Vehicle Sales Licenses

§ 55-17-101 - Legislative findings and declaration.

The general assembly finds and declares that the distribution and/or sale of motor vehicles in the state vitally affects the general economy of the state and the public interest and the public welfare, and in the exercise of its police power, it is necessary to regulate and to license motor vehicle manufacturers, distributors, dealers, salespersons, and their representatives doing business in Tennessee in order to prevent frauds, impositions and other abuses upon its citizens.



§ 55-17-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Autocycle" means an autocycle as defined in § 55-1-103;

(2) "Automobile auction" means:

(A) Any person offering motor vehicles for sale to the highest bidder where buyers are licensed motor vehicle dealers or their duly authorized agents;

(B) Any person who provides the facilities for or is in the business of selling in an auction format motor vehicles that in the opinion of the commission are antique or unique; or

(C) Any motor vehicle dealer licensed to sell used motor vehicles, and which dealer is licensed as an auctioneer by the Tennessee auctioneer commission, and is auctioneering on consignment by and between persons, motor vehicles originally manufactured for mass transportation and exceeding thirty-four feet (34') in length;

(3) "Automotive dismantlers and recyclers" means any person, firm, association, corporation, or trust resident or nonresident, who is engaged in the business and/or providing facilities for the purpose of recovering parts from automobiles and trucks, which have been wrecked or otherwise rendered inoperable as transportation vehicles with the parts recovered being for resale and further reduce used automobiles and trucks to a condition capable of salvage for their metal scrap content by scrap processors;

(4) "Camping trailer" means a vehicular portable unit mounted on wheels and constructed with collapsible partial side walls, which fold for towing by another vehicle and unfold at the camp site, to provide temporary living quarters for recreational, camping, or travel use;

(5) "Closed title" means an executed certificate of title indicating the motor vehicle dealer as the current owner or transferee;

(6) "Commission" means the motor vehicle commission created by this part;

(7) "Distributor" or "wholesaler" means any person who in whole or in part sells or distributes any new and unused motor vehicles to motor vehicle dealers or who maintains distributor representatives;

(8) "Distributor branch" means a branch office similarly maintained by a distributor or wholesaler for the same purpose a factory branch is maintained;

(9) "Distributor representative" means a representative employed by a distributor or employed by a distributor branch or wholesaler for the purpose of making or promoting the sale of motor vehicles or for supervising, servicing, instructing, procuring, contracting or contacting for any reason motor vehicle dealers or prospective motor vehicle dealers or their employees;

(10) "Established place of business" means a permanent structure or structures owned, leased or rented by a motor vehicle dealer providing signs, facilities and office space used exclusively for buying, selling, displaying, advertising, demonstrating, servicing or repairing motor vehicles or functional or nonfunctional parts of motor vehicles and where replacement parts, repair tools and equipment as well as the books and records needed to conduct the business are kept. The structure or structures must be physically apart from any other business and shall not include a private residence of any sort, tent or temporary stand;

(11) "Factory branch" means the branch office maintained by a manufacturer for the sale or transfer of motor vehicles to distributors or to motor vehicle dealers or which is maintained for directing and supervising the representatives of the manufacturer;

(12) "Factory representative" means a representative employed by a manufacturer or employed by a factory branch for the purpose of making or promoting the sale of motor vehicles or for supervising, servicing, instructing, procuring, contracting or contacting for any reason motor vehicle dealers or prospective motor vehicle dealers or their employees;

(13) "Franchise" means an oral or written agreement for a definite or indefinite period in which a manufacturer or distributor grants to a motor vehicle dealer a license to use a trade name, service mark, or related characteristic and in which there is a community of interest in the marketing of motor vehicles or services related thereto at wholesale, retail, leasing or otherwise;

(14) "Fraud," in addition to its normal legal connotation, means a misrepresentation in any manner, whether intentionally false or due to gross negligence, of a material fact; a promise or representation not made honestly and in good faith; or an intentional failure to disclose a material fact;

(15) "Manufacturer" means any person who manufactures or assembles new and unused motor vehicles or recreational vehicles, or who maintains factory representatives;

(16) "Motor vehicle" means any self-propelled motor-driven vehicle of the type and kind required to be registered and titled under chapter 1 of this title, and includes, but is not limited to, "motor vehicle" as defined in § 55-1-103; "motorcycle" as defined in § 55-1-103; "motor home" as defined in § 55-1-104; and "truck" as defined in § 55-1-104;

(17) "Motor vehicle dealer" means any person not excluded by subdivision (19), engaged in the business of selling, offering to sell, soliciting or advertising the sale of motor vehicles or recreational vehicles, or possessing motor vehicles or recreational vehicles for the purpose of resale, either on that person's own account or on behalf of another, either as that person's primary business or incidental to that person's business;

(18) "Motor vehicle salesperson" means any person not excluded by subdivision (19), employed by a licensed motor vehicle dealer who is engaged in the business of effecting or attempting to effect the sale or purchase of motor vehicles or recreational vehicles owned by some other person to residents of the state, for which service some form of remuneration is expected, whether the remuneration be designated as a salary, fee, commission, rental or otherwise, and regardless of whether the remuneration is paid by the buyer, seller or a third party;

(19) "Motor vehicle dealer" and "motor vehicle salesperson" do not include the following:

(A) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under a judgment or order of any court;

(B) Public officers while performing or in the operation of their duties;

(C) Employees of persons, corporations, or associations enumerated in subdivision (19)(A) when engaged in the specific performance of their duties as employees;

(D) News or other advertising media and their employees while in the performance of their usual duties with regard to the sale of advertising;

(E) All banks, finance companies, loan companies, insurance companies, auto body shops or garages that have not obtained a motor vehicle for the purpose of resale, selling or offering to sell used motor vehicles directly to the public without the intervention of any other person, when these sales are merely incidental to their primary business activities;

(20) "Person" means every natural person, partnership, corporation, association, trust, estate, or any other legal entity;

(21) "Public automobile auction" means offering motor vehicles for sale to the highest bidder where buyers are members of the public by any motor vehicle dealer licensed to sell used motor vehicles, and which dealer is licensed as a public automobile auctioneer by the Tennessee auctioneer commission; provided, that no public automobile auction shall otherwise limit the auctioning of used motor vehicles exclusively to licensed motor vehicle dealers or their duly authorized agents;

(22) "Public automobile auctioneer" means any individual who, for a fee, commission, or any other valuable consideration, or with the intention or expectation of receiving a fee, commission, or any other valuable consideration, by the means or process of auction or sale at auction, offers, negotiates, or attempts to negotiate a listing contract, sale, purchase or exchange of goods, including motor vehicles;

(23) "Recreational vehicle" means a vehicular type unit primarily designed as temporary living quarters for recreation, camping, or travel use, which either has its own motive power or is drawn by another vehicle. The basic entities classified as "recreational vehicles" are camping trailers, travel trailers, and motor homes;

(24) "Sale" means the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation, mortgage in any form, whether by transfer in trust or otherwise, of any motor vehicle or interest therein or of any franchise related thereto, as well as any option, subscription or other contract, or solicitation looking to a sale, offer or attempt to sell in any form, whether spoken or written. A gift or delivery of any motor vehicle or franchise with respect thereto with or as a bonus on account of the sale of anything shall be deemed a sale of the motor vehicle or franchise; and

(25) "Travel trailer" means a vehicular unit, mounted on wheels, designed to provide temporary living quarters for recreational, camping, or travel use and of the size or weight as not to require special highway movement permits when drawn by a motorized vehicle, and with a living area of less than two hundred twenty square feet (220 sq. ft.), excluding built-in equipment, such as wardrobes, closets, cabinets, kitchen units or fixtures, and bath and toilet rooms.



§ 55-17-103 - Motor vehicle commission -- Appointment and qualifications of members.

(a) (1) There is created the Tennessee motor vehicle commission to be composed of seventeen (17) members including a chair. One (1) industry member shall be selected from each of the state's nine (9) congressional districts and the chair shall be selected from the state at large. Industry members may be selected and appointed by the governor from lists of qualified persons furnished by interested automotive groups including, but not limited to, the Tennessee Automotive Association. Two (2) members shall be affiliated with motor vehicle manufacturers licensed in Tennessee, to be selected from the state at large. Such manufacturer members may be selected and appointed by the governor from a list of qualified persons submitted by interested motor vehicle manufacturers licensed in Tennessee; however, in the event of a vacancy in either of the manufacturer member positions, if the manufacturers fail to submit a list of qualified persons within one hundred eighty (180) days of any vacancy, the governor may appoint a consumer member to fill each vacancy to serve the full term of the manufacturer member. One (1) member shall be an independent motor vehicle dealer whose principal inventory is used motor vehicles. Such member may be selected and appointed by the governor from lists of qualified persons furnished by interested automotive groups, including, but not limited to, the Tennessee Independent Automobile Dealers Association. In addition thereto, the governor shall appoint four (4) additional consumer members of the commission who are citizens of this state and who have no interest, direct or indirect, in the commercial manufacture or sale of motor vehicles.

(2) The industry members of the commission shall not have a history of suspension or revocation of a motor vehicle dealers' license. Such members shall each have demonstrated an interest in improving the retail motor vehicle industry by membership in a trade association that meets the requirements set forth in § 50-6-405(c)(1). Each member shall be a citizen of the United States, shall have been a resident of this state for at least five (5) years, and shall be a franchised motor vehicle dealer. The governor shall consult with interested automotive groups including, but not limited to, the Tennessee Automotive Association to determine a qualified person to fill each of the ten (10) industry member positions.

(3) In making appointments to the commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.

(b) Each of the industry members of the commission who may be appointed by the governor from the list of names submitted by interested automotive groups, including, but not limited to, the Tennessee Automotive Association shall, at the time of appointment, be a resident of the congressional district from which the member is appointed, except the chair, who shall be a resident of the state. All shall be of good moral character and each shall have been actually engaged in the manufacture, distribution or sale of motor vehicles in this state for not less than five (5) consecutive years preceding the appointment, and each shall have the necessary qualifications for the applicable license under this part, and be the holder of such license at all times while a member of the commission. Each of the industry members of the commission appointed by the governor shall at the time of appointment be a resident of the state, shall be a person of good moral character, and shall have been for a period of not less than five (5) consecutive years next preceding the appointment licensed as a factory representative of some manufacturer authorized to do business in Tennessee, and shall further hold the license at all times while a member of the commission. Being engaged in more than one (1) licensed activity shall not disqualify a person from serving as an industry member of the commission.

(c) The member of the commission who may be appointed by the governor from the list of names submitted by interested automotive groups, including, but not limited to, the Tennessee Independent Automobile Dealers Association shall, at the time of appointment, be a resident of the state. The member shall be of good moral character and shall have been actually engaged in the sale of used motor vehicles in this state for not less than five (5) consecutive years preceding the appointment, and shall have the necessary qualifications for the applicable license under this part, and be the holder of such license at all times while a member of the commission.



§ 55-17-104 - Terms of members -- Vacancies -- Oath of office.

(a) The terms of the chair, and the manufacturer and the consumer members of the commission shall be coterminous with that of the governor making their appointment or until their successors are appointed and qualified.

(b) (1) The terms of the industry members first appointed to the commission shall be as follows: those members appointed from the list submitted by the Tennessee Automotive Association who are appointed from the first, fourth and seventh congressional districts shall serve until June 30, 1956; the members appointed from the second, fifth and eighth congressional districts shall serve until June 30, 1958; and the members appointed from the third, sixth and ninth congressional districts shall serve until June 30, 1990; provided, that each member shall serve until a successor is appointed and qualified.

(2) Thereafter, the term of office of each industry member of the commission other than the chair shall be for six (6) years.

(3) In the event of the death, resignation or removal of any person serving as a member of the commission, the vacancy shall be filled by the appointment of the governor in the same manner heretofore prescribed for the unexpired portion of the term.

(c) The chair and each member of the commission shall take and subscribe to the oath of office required of public officers.



§ 55-17-105 - Official residence of commission -- Meetings -- Quorum.

(a) The commission's official residence shall be at Nashville.

(b) The commission shall meet at least once quarterly, such meetings to be in the months of January, April, July, and October. Special meetings may be held upon call of the chair upon adequate notice given by the executive director to the members of the commission and other interested parties.

(c) A majority of the membership to which the commission is entitled shall constitute a quorum for the transaction of official business.



§ 55-17-106 - Executive director -- Staff -- Special counsel -- Seal.

(a) The commission has the authority to appoint a qualified person to serve as its executive director who shall serve at the pleasure of the commission and whose duties shall be prescribed by the commission. These duties shall include, but not be limited to:

(1) The supervision of the commission's office and direction of the activities of the commission's employees;

(2) Keeping custody of the commission's official seal and the fixing of this seal to all license certificates issued by the commission;

(3) The receipt and prompt disposition of all correspondence or inquiries directed to the commission; and

(4) The performance of any other duty required by the commission in the enforcement of this part.

(b) Before assuming any official duties, the executive director shall take and subscribe to the oath of office and shall execute a bond in the manner prescribed by title 8, chapter 19.

(c) The salary of the executive director shall be fixed by the commissioner of commerce and insurance, subject to the approval of the commissioner of personnel.

(d) The commissioner of commerce and insurance shall employ clerical help, investigators, and field investigators and shall incur other expenses, as may be necessary for the proper discharge of the commission's duties under this part.

(e) The commission is further authorized to employ special counsel to represent it in any court or administrative proceeding; provided, that no fee paid for any one (1) such employment shall exceed the sum of two hundred fifty dollars ($250); and provided further, that this employment of counsel shall be subject to the approval of the governor and the attorney general and reporter.

(f) The commission also has the authority to adopt an official seal that shall be as follows: the official seal of the state of Tennessee bordered by the inscription -- "Tennessee Motor Vehicle Commission."



§ 55-17-107 - Powers and duties of commission -- Rules and regulations -- Forms.

The commission is vested with those powers and duties necessary and proper to enable it to fully and effectively carry out the provisions and objectives of this part, including, but not limited to:

(1) The authority to promulgate reasonable substantive and procedural rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5; and

(2) The authority to prescribe all forms to be used by the commission in the transaction of its business including application forms, license forms, complaint forms, and renewal forms.



§ 55-17-108 - Disposition of fees and charges.

All fees and charges under this part shall be collected and received by the executive director of the commission and paid by the executive director into the state treasury.



§ 55-17-109 - Activities for which license required -- Exception.

(a) (1) It is unlawful for any person to engage in business as, or serve in the capacity of, or act as a manufacturer, distributor, factory branch, distributor branch, factory representative, distributor representative, motor vehicle dealer, motor vehicle salesperson or automobile auction without first obtaining a license as required in this part.

(2) Notwithstanding any provision of this part to the contrary, an automobile auction license shall not be required for a motor vehicle dealer licensed to sell used motor vehicles if:

(A) No more frequently than once a year, the dealer utilizes an auction format to sell used motor vehicles at the dealer's established place of business;

(B) The auction is conducted by an auctioneer licensed by the Tennessee auctioneer commission;

(C) The motor vehicles are not sold on consignment;

(D) A total of not more than fifteen (15) motor vehicles are sold, each of which is at least four (4) model years old; and

(E) The dealer provides at least ten (10) days' advance written notification to the commission describing the time and place of the auction as well as the motor vehicles to be sold in the auction.

(b) It is a Class A misdemeanor for any person, firm, association, corporation, or trust to engage in business as, or act as, an automotive dismantler and recycler in this state without first obtaining a license therefor as provided in this part.

(c) The commission shall neither create nor issue any category of license other than those categories specifically required by this chapter. It is unlawful for any person to commercially engage in any activity involving the distribution and/or sale of motor vehicles or recreational vehicles without first qualifying for and obtaining a license or licenses specifically authorized by this chapter unless the requirement for licensure is specifically exempted by statute.

(d) Public automobile auctions shall be licensed and regulated by the Tennessee auctioneer commission and the Tennessee motor vehicle commission when engaged in the sale of motor vehicles.



§ 55-17-110 - License for each location and franchise -- Exception -- Employment of salesperson.

(a) Any person engaging, acting or serving in more than one (1) of the activities for which a license is required under § 55-17-109 or having more than one (1) location where the business is carried on or conducted, is required to obtain and hold a separate, current license for each activity in which the person is engaged for each location.

(b) Any motor vehicle dealer having more than one (1) franchise permitting the dealer to sell or have an interest in the sale of motor vehicles with more than one (1) trade name or line-make shall obtain a separate license for each trade name or line-make of motor vehicle; provided, that persons selling used motor vehicles exclusively need only obtain one (1) license for each business location.

(c) No motor vehicle dealer shall hire any person for the purpose of selling motor vehicles or recreational vehicles, or for acting in the capacity of a motor vehicle salesperson, without first determining that the person is duly licensed as a motor vehicle salesperson.

(d) No motor vehicle salesperson shall sell or attempt to sell any motor vehicle or recreational vehicle for any motor vehicle dealer, unless the motor vehicle salesperson is employed by the motor vehicle dealer having an interest in the sale of the motor vehicle or recreational vehicle.

(e) No person licensed under this section shall give, pay or in any manner compensate any other person for services rendered as a motor vehicle salesperson without first engaging or employing the person in the capacity of a motor vehicle salesperson.



§ 55-17-111 - Application for license -- Contents -- Bond -- Report of changes.

(a) The commission shall prescribe and provide forms to be used for applications for licenses and for the renewals thereof to be issued under the terms and provisions of this part, and require all applicants and their enfranchised manufacturers, as a condition precedent to the issuance of a license, to provide information touching on and concerning the applicant's character, honesty, integrity, reputation and business relationships and ability as the commission may deem necessary; provided, that every application for a new dealer's license shall contain, in addition to any information that the commission may require, a statement to the following facts:

(1) The name and residence address of the applicant and the trade name, if any, under which the applicant intends to conduct business;

(A) If the applicant is a co-partnership, the name and residence address of each member thereof, whether a limited or general partner, and the name under which the partnership business is to be conducted;

(B) If the applicant is a corporation, the name of the corporation and the name and address of each of its principal officers, directors and all persons owning more than five percent (5%) of outstanding shares of stock issued by the corporation;

(2) A complete description, including the city, town, or village with the street and number, if any, of the permanent, established place of business and other and additional place or places of business as shall be operated and maintained by the applicant in conjunction with the permanent, established place of business;

(3) A financial statement prepared in accordance with generally accepted accounting principles by a certified public accountant or public accountant dated not earlier than twelve (12) months prior to the date of the application and copies of the most current financial information furnished to the manufacturer, distributor or their representatives under the terms of any franchise agreements;

(4) The trade name or trade names or line-make or line-makes of the new motor vehicle or vehicles that the applicant is or has been franchised to sell or exchange and the name or names and address of any manufacturer or distributor who has enfranchised the applicant;

(5) Whether the applicant proposes to sell new or used motor vehicles or both;

(6) Evidence that the motor vehicle dealer applicant is the holder of a current business tax license indicating that the applicant's business is that of a motor vehicle dealer;

(7) A duly executed service agreement on forms provided by the commission with a factory authorized service or repair garage within a reasonable distance from the applicant's established place of business, if the motor vehicle dealer applicant does not have facilities at the dealer's established place of business to service or repair motor vehicles; and

(8) A statement that the applicant is or applicants are or intend to be primarily engaged in business as a motor vehicle dealer and that this activity constitutes or will constitute the principal business of the applicant or applicants.

(b) All applications for licenses required to be obtained under this chapter shall be verified by oath or affirmation of the applicant or applicants.

(c) All applications shall be accompanied by the payment of the fee prescribed by § 55-17-112. In the event that any application is denied or the license applied for is not issued, seventy-five percent (75%) of the license fee shall be refunded to the applicant or applicants.

(d) In addition to the requirements enumerated above, each automobile auction or branch thereof must submit with its application a corporate surety bond in the amount of fifty thousand dollars ($50,000) on forms provided by the commission. Every bond shall provide for suit thereon by any person, including the state, who has a cause of action under this chapter. Every bond shall also provide that no suit may be maintained to enforce any liability on the bond unless brought within two (2) years after the event giving rise to the cause of action.

(e) Any change of address, ownership, employment, trade name or line-make of motor vehicle a dealer is franchised to handle must be reported to the commission within thirty (30) days from the date of the change. A motor vehicle dealer will notify the commission of the termination of a salesperson's employment by returning the salesperson's license.

(f) When a motor vehicle salesperson desires to change employment from one dealer to another, that salesperson must submit such person's license to the commission for endorsement of change of employer and may become a salesperson at that person's new place of employment upon submission of the license for endorsement of change of location and payment of any fees due.

(g) (1) Each application for a license or renewal of a license of a motor vehicle dealer shall be accompanied by evidence satisfactory to the commission that the dealer has a surety bond in the amount of at least fifty thousand dollars ($50,000) in force. A letter of credit shall not be satisfactory evidence of a surety bond in the required amount.

(2) (A) The bond is for the benefit of any person who suffers loss because of either:

(i) Nonpayment by the dealer of a retail customer's prepaid title, registration or other related fees or taxes; or

(ii) The dealer's failure to deliver in conjunction with the sale of a vehicle a valid vehicle title certificate free and clear of any prior owner's interests and all liens except a lien created by or expressly assumed in writing by the buyer of the vehicle.

(B) The aggregate liability of the surety to all persons shall in no event exceed the amount of this bond.

(3) In lieu of a corporate surety on the bond required by subdivision (g)(1), the commission may allow the dealer to secure the bond by depositing collateral in the form of a certificate of deposit, as accepted and authorized by the banking laws of this state, that has a face value equal to the amount of the bond. The collateral may be deposited with or executed through any authorized state depository designated by the commission. Interest on any deposited certificate of deposit shall be payable to the dealer who has deposited it as collateral, or to a person as the dealer or the certificate may direct.

(4) No license so issued shall be transferable, and a separate license shall be required for each separate place of business and shall be prominently displayed in the place of business operated by the person to whom the license is issued.

(5) Any surety is required to provide sixty (60) days' notice of cancellation of the bond or certificate of deposit or letter of credit to the commission.

(h) (1) All applications for issuance or renewal of a motor vehicle dealer license shall contain an attestation that the applicant will comply with each of the following requirements:

(A) The applicant shall maintain the surety bond required by subsections (d) and (g), as applicable, in full force and effect during all times that the license is active; and

(B) The applicant shall notify the commission upon a change in ownership or location of the dealership as required by § 55-17-113.

(2) Additionally, all applications for issuance or renewal of a motor vehicle dealer license shall contain the following statement, immediately following the attestation required by subdivision (h)(1):

FAILURE TO MAINTAIN A SURETY BOND AS REQUIRED BY T.C.A. § 55-17-111, OR NOTIFY THE MOTOR VEHICLE COMMISSION OF A CHANGE IN THE OWNERSHIP OR LOCATION OF THE DEALERSHIP AS REQUIRED BY T.C.A. § 55-17-113, MAY RESULT IN THE ASSESSMENT OF A CIVIL PENALTY AND/OR SUSPENSION OR REVOCATION OF THE MOTOR VEHICLE DEALER LICENSE.



§ 55-17-112 - License fees -- Interest -- Penalty.

(a) The biennial license fees for licenses issued and renewed under this part shall be set by the commission.

(b) A penalty of fifty percent (50%) of the amount of the license fee will be assessed on any renewal application postmarked after the expiration date of the license.

(c) No renewal application will be accepted more than ninety (90) days after the expiration date of a license.

(d) Notwithstanding §§ 55-17-108 and 55-17-119 to the contrary, all revenue resulting from fees, penalties or interest increased by the 1987 amendment to this section shall be allocated to the motor vehicle commission.



§ 55-17-113 - Location of business to be specified on license -- Changes requiring new license -- Possession and display of license -- Name to appear on license.

(a) The license issued to each motor vehicle dealer, manufacturer, distributor, factory branch, distributor branch or automotive dismantler and recycler shall specify the location of the factory, dealership, office or branch.

(b) Any motor vehicle dealer licensed under this part shall promptly notify the commission of a change in ownership, location or franchise or any other matters the commission may require by rule. If a dealership changes its location entirely or in part or changes or adds to the dealer's franchise or line-makes, a new license must be applied for as in any original application.

(c) Every motor vehicle salesperson, factory representative or distributor representative shall have the license in the person's possession when engaged in business and shall display it upon request. The name of the employer of the motor vehicle salesperson, factory representative or distributor representative shall appear on the face of the license.



§ 55-17-114 - Grounds for denial, suspension, or revocation of license.

(a) (1) The commission may deny any application for a license or revoke or suspend any license after it has been issued upon finding that:

(A) The applicant or license holder was previously the holder of a license issued under this part, which license was revoked for cause and never reissued by the commission, or which license was suspended for cause and the terms of suspension have not been fulfilled;

(B) The applicant or license holder was previously a partner, stockholder, director or officer controlling or managing a partnership or corporation whose license issued under this part was revoked for cause and never reissued or was suspended for cause and the terms of the suspension have not been terminated;

(C) The licensee or applicant has been convicted of a crime of moral turpitude and fewer than five (5) years have passed since the licensee or applicant has completed serving the licensee's or applicant's sentence, including parole or probation, whichever is later;

(D) The applicant or license holder has filed an application for a license that as of its effective date was incomplete in any material respect or contained any statement that was, in light of the circumstances under which it was made, false or misleading with respect to any material fact;

(E) The applicant or license holder has willfully and continually failed to pay the proper application or license fee;

(F) The applicant or license holder has practiced fraud in the conduct of business; or

(G) (i) (a) The license holder has failed to return to a customer any parts that were removed from the motor vehicle and replaced during the process of repair if the customer, at the time repair work was authorized, requested return of the parts; provided, that any part retained by the license holder as part of a trade-in agreement or core charge agreement for a reconditioned part need not be returned to the customer unless the customer agrees to pay the license holder the additional core charge or other trade-in fee; and provided further, that any part required to be returned to a manufacturer or distributor under a warranty agreement or any part required by any federal or state statute, rule or regulation or local ordinance to be disposed of by the license holder need not be returned to the customer; or

(b) The license holder has failed to permit inspection of any parts retained by the license holder if the customer, at the time repair work was authorized, expressed the customer's desire to inspect the parts; provided, that if, after inspection, the customer requests return of the parts, the restrictions set forth in subdivision (a)(1)(G)(i)(a) shall apply;

(ii) (a) The license holder has failed to post in a prominent location notice of this subdivision (a)(1)(G); or

(b) The license holder has failed to print on the repair contract notice of this subdivision (a)(1)(G); or

(iii) The license holder need not retain any parts not returned to the customer after the motor vehicle has been returned to the customer.

(2) The commission shall promulgate a rule to provide that consumer information regarding chapter 24 of this title will be made available to their customers.

(b) (1) In addition to the grounds contained in subsection (a), the commission may deny an application for a license or revoke or suspend the license of a motor vehicle dealer or salesperson who:

(A) Has required the purchaser of a motor vehicle as a condition of sale and delivery thereof to also purchase special features, appliances, accessories or equipment not desired or requested by the purchaser, unless the features, appliances, accessories or equipment are the type that are ordinarily installed on the vehicle by the manufacturer or distributor when the vehicle is received or acquired by the dealer;

(B) Has represented or sold as a new or unused motor vehicle any vehicle that has been operated for demonstration purposes or that is otherwise a used motor vehicle;

(C) Has sold or offered for sale as a new or unused motor vehicle any motor vehicle for which the dealer or salesperson cannot secure for the purchaser of the motor vehicle such new car warranty as may be extended by the manufacturer of the vehicle to purchasers of one (1) of its new vehicles, unless the fact that the vehicle is being sold without a manufacturer's warranty is communicated to the purchaser and disclosed prominently in writing on the bill of sale;

(D) Has no established place of business that is used or will be used primarily for the purpose of selling, buying, displaying, repairing or servicing motor vehicles;

(E) Resorts to or uses false or misleading representations in connection with that person's business as a motor vehicle dealer or salesperson; provided, that dealers are specifically authorized to charge a document preparation fee, processing fee or servicing fee in addition to the sales price of the motor vehicle and these fees shall not be deemed to be a false or misleading representation made in connection with the sale of a motor vehicle, nor a violation of title 47, chapter 18, part 1; and provided, further, that the amount of these fees is separately stated and clearly and conspicuously disclosed on the face of the sales contract or buyer's invoice prior to the buyer's execution thereof. For purposes of this subdivision (b)(1)(E), the disclosure shall be deemed to be "conspicuous" if it is listed on the contract or invoice in the same place and manner and in type face no smaller or less obvious than the other type face used therein with respect to other charges listed, and shall be deemed to be "clear" if it states that the charge is a fee for "document preparation", "processing" or "servicing" or language or abbreviations to the same or a similar effect. The authorization provided by this subdivision (b)(1)(E) shall not apply if the dealer represents to the buyer that the fee is required by or will be paid to any governmental agency or entity;

(F) Gives false or fictitious names or addresses for the purpose of registering the sale of a motor vehicle or who makes application for the registration of a motor vehicle in the name of any person other than the true owner;

(G) Employs any person who has not been licensed as a salesperson pursuant to this part;

(H) Fails to reasonably supervise agents, salespersons or employees;

(I) Uses or permits the use of special license plates assigned to that person for any purpose other than those permitted by law;

(J) Disconnects, turns back or resets the odometer of any motor vehicle in violation of state or federal law, except as provided for in § 39-14-132(b);

(K) Commits any act or practice involving the purchase, sale, repair or servicing of a motor vehicle or the parts or accessories of a motor vehicle, that, in the opinion of the commission, is false, fraudulent or deceptive;

(L) Increases the price of a new motor vehicle to a retail customer after the dealer has accepted an order of purchase or a contract from a buyer, except that a trade-in vehicle may be reappraised if it subsequently suffered damage, or parts or accessories have been removed. Price differences applicable to new models or a new series of motor vehicles at the time of the introduction of new models or new series shall not be considered a price increase or price decrease;

(M) Sold, or offered for sale, a recreational vehicle without the recreational vehicle being manufactured in accordance with Standard for Recreational Vehicles (ANSI 119.2/NFPA 1192 -- 2002);

(N) Possesses any certificate of title that is not a closed title, unless the motor vehicle dealer maintains an executed consignment form developed by the commission on each motor vehicle that does not have a closed title;

(O) Issues more temporary plates than allowed by law or fails to maintain a record of the issuance of temporary plates;

(P) Engaged in curbstoning, as defined in § 55-16-103;

(Q) Prior to a motor vehicle being subject to a public automobile auction, the public automobile auctioneer shall verify that the motor vehicle has a clean and unencumbered title, by obtaining a valid motor vehicle title history from the department of revenue or if the motor vehicle is registered in a state other than this state, the appropriate titling agency in the other state;

(R) All public automobile auctions must take place at the established place of business listed on the motor vehicle dealer license;

(S) The public automobile auction shall not sell new or unused motor vehicles or vehicles with a manufacturer's statement of origin; or

(T) The public automobile auctioneer shall take possession of and retain title to each motor vehicle offered for sale at the auction. If the sale is finalized on a motor vehicle, the owner of the vehicle shall sign the title over to the public automobile auctioneer who shall then sign the title over to and deliver the title to the buyer on the date of the sale. If a sale of the vehicle is not made, then the unsigned title shall be returned to the owner of the vehicle who offered the vehicle for sale at the auction. At all times, the public automobile auction shall be deemed the seller of the motor vehicle with the same duties and responsibilities as other licensed motor vehicle dealers.

(2) Whenever any licensee pleads guilty or is convicted of the offense of odometer tampering or any other criminal offense involving moral turpitude, the licensee must within sixty (60) days so notify the commission and must provide the commission with certified copies of the conviction. The licensee's license shall automatically be revoked sixty (60) days after the guilty plea or conviction unless, during the sixty-day period, the licensee makes a written request to the commission for a hearing. Following the hearing, the commission in its discretion may impose upon the licensee any sanction permitted by this part.

(3) A motor vehicle dealer shall pay off the agreed upon indebtedness on the trade-in vehicle within thirty (30) days after the dealer has received actual payment on the financing contract for the new motor vehicle purchase.

(4) (A) Notwithstanding any law to the contrary, the commission may revoke or suspend the license of or levy a civil penalty against any motor vehicle dealer who, in a motor vehicle transaction that is conditioned upon final funding to the dealer by a third party financial institution, fails to:

(i) Provide in writing to the customer the conditional delivery agreement set forth in subdivision (b)(4)(D);

(ii) Retain possession of any vehicle used by the consumer as consideration, commonly known as a trade-in vehicle, until the dealer has received funding from the financial institution;

(iii) Allow the consumer to void the motor vehicle transaction if any of the terms of the transaction change after the consumer has approved and accepted the terms; or

(iv) Pay off the agreed upon indebtedness on the trade-in vehicle within thirty (30) days after the dealer has received funding from the financial institution on the financing contract for the new purchase.

(B) As used in this subdivision (b)(4), "funding" means actual payment to the dealer by the financial institution purchasing the financing contract or lease.

(C) Compliance with subdivisions (b)(4)(A) and (B) may not be waived by any consumer.

(D) The form of the conditional delivery agreement shall be as follows:

Click here to view form

(c) In addition to the grounds contained in subsection (a), the commission may deny an application for a license, or revoke or suspend the license of a manufacturer, distributor, distributor branch, factory branch or officer, agent or other representative thereof who has:

(1) Refused to deliver to any motor vehicle dealer having a franchise or contractual arrangement for the retail sale of new and unused motor vehicles sold or distributed by the manufacturer, distributor, distributor branch or factory branch any motor vehicle publicly advertised for immediate delivery within sixty (60) days after the dealer's order has been received;

(2) Sold or offered for sale to a franchised dealer any supplies, material, or other things of value at the time of and as a part of the negotiations for a new or renewal franchise or contract renewing or extending for an additional period of time the dealer's franchise agreement, regardless of whether the sale or offer of sale shall be made a prerequisite to the renewal of a franchise agreement or not;

(3) Unfairly or without due regard to the equities or without just provocation cancelled or failed to renew the franchise or selling agreement of a motor vehicle dealer;

(4) Entered into a franchise agreement with a dealer who does not have, or is not able to provide, proper facilities to provide the services to the purchasers of new motor vehicles that are guaranteed by the new car warranties issued by the manufacturer;

(5) Prevented or required, or attempted to prevent or require, by contract or otherwise, any change in the capital structure of the dealership or the means by or through which the dealer finances the operation of the dealership; provided, that the dealer at all times meets any reasonable capital standards agreed to by the dealer and the manufacturer or distributor; and provided further, that no change in capital structure shall cause a change in the principal management or have the effect of a sale of the franchise without the consent of the manufacturer or distributor;

(6) Prevented or required, or has attempted to prevent or require, a dealer to change the executive management of the dealership, other than the principal dealership operator or operators, if the franchise was granted to the dealer in reliance upon the personal qualifications of the person or persons;

(7) Prevented or required, or has attempted to prevent or require, by contract or otherwise, any dealer, or any officer, partner, or stockholder of any dealership, the sale or transfer of any part of the interest of any of them to any other person or persons. No dealer, officer, partner, or stockholder, however, has the right to sell, transfer, or assign the franchise, or any right thereunder, without the consent of the manufacturer or distributor, except that the consent shall not be unreasonably withheld;

(8) Prevented, or has attempted to prevent, a dealer from receiving fair and reasonable compensation for the value of the franchise business. There shall be no transfer or assignment of the dealer's franchise without the consent of the manufacturer or distributor, which consent shall not be unreasonably withheld;

(9) Obtained money, goods, service, or any other benefit from any other person with whom the dealer does business, on account of, or in relation to, the transaction between the dealer and such other person, other than for compensation for services rendered, unless the benefit is promptly accounted for, and transmitted to the dealer;

(10) Required a dealer to prospectively assent to a release, assignment, novation, waiver, or estoppel that would relieve any person from liability to be imposed by this part, or has required any controversy between a dealer and manufacturer, distributor, or its representative, to be referred to any person other than the commission if the referral would be binding on the dealer. This subdivision (c)(10) shall not, however, prohibit arbitration before an independent arbitrator or the commencement of any legal action;

(11) Increased prices of motor vehicles that the dealer has ordered but not delivered for private retail customers prior to the dealer's receipt of the written official price increase notification. A sales contract by a private retail customer shall constitute evidence of each such order. In the event of manufacturer price reductions, the amount of any reduction received by a dealer shall be passed on to the private retail customer by the dealer, if the retail price was negotiated on the basis of the previous higher price to the dealer. Price reduction shall apply to all vehicles in the dealer's inventory that are subject to the price reduction. Price differences applicable to new models or a new series of motor vehicles at the time of the introduction of new models or new series shall not be considered a price increase or price decrease. Price changes caused by either:

(A) The addition to a motor vehicle of required or optional equipment pursuant to state or federal law; or

(B) Revaluation of the United States dollar in the case of foreign-make vehicles;

shall not be subject to this subsection (c);

(12) Failed to pay a dealer, within a reasonable time following receipt of a valid claim by a dealer thereof, any payment agreed to be made by the manufacturer or distributor to the dealer by reason of the fact that a new vehicle of a prior year model is in the dealer's inventory at the time of introduction of new model vehicles;

(13) Denied or attempted to deny the surviving spouse or heirs designated by a deceased owner of a dealership, the opportunity to participate in the ownership of the dealership or a successor dealership under a valid franchise after the death of the owner, unless there are reasonable grounds for the denial;

(14) Offered any refunds or other types of inducements to any person for the purchase of new motor vehicles of a certain line-make to be sold to the state or any political subdivision thereof or to any other person without making the same offer to all other dealers in the same line-make within the state;

(15) Employed any person as a representative who has not been licensed pursuant to this part;

(16) Denied any dealer the right of free association with any other dealer for any lawful purpose;

(17) Competed with a dealer in the same line-make operating under an agreement or franchise from a manufacturer or distributor in the relevant market area. A manufacturer or distributor shall not, however, be deemed to be competing when operating a dealership either temporarily for a reasonable period of time, or when operating a bona fide retail operation that is for sale to any qualified independent person at a fair and reasonable price, or when there is a bona fide relationship in which an independent person has made a sufficient investment subject to loss in the dealership and can reasonably expect to acquire full ownership of subject dealership on reasonable terms and conditions. An exclusive motor truck manufacturer, when selling vehicles having a gross vehicle weight over six thousand (6,000) pounds, shall not be deemed to be competing when operating a dealership that sells motor trucks at retail if, for at least six (6) years prior to January 1, 1977, the manufacturer has continuously so operated the dealership;

(18) Unfairly discriminated among its franchisees with the respect to warranty reimbursement or authority granted its franchisees to make warranty adjustments with retail customers;

(19) Sold motor vehicles to persons not licensed under this part as motor vehicle dealers, except as provided in § 55-17-102(2)(C);

(20) Granted a competitive franchise in the relevant market area previously granted to another motor vehicle dealer. "Relevant market area," as used in this subdivision (c)(20), means that area as described or defined in the then existing franchise or dealership of any dealer or dealers; provided, that if the manufacturer wishes to grant a franchise to an independent dealer, or to grant an interest in a new dealership to an independent person in a bona fide relationship in which the person has made a sufficient investment subject to loss in the dealership, and can reasonably expect to acquire full ownership of the dealership on reasonable terms and conditions, then the manufacturer shall give written notice to the existing dealer or dealers in the area, and the matter shall be submitted to the commission for final and binding action under the principles herein prescribed for a determination of the relevant market area, the adequacy of the servicing of the area by the existing dealer or dealers and the propriety of the granting of additional dealerships. The complaint, whether filed by an existing dealer or upon motion of the commission, shall be filed within thirty (30) days of the receipt by affected dealers of notice as required herein, and if no protests are filed, the manufacturer may proceed to grant the additional franchise;

(21) Committed any other act prejudicial to the dealer by threatening to cancel the franchise or any contractual agreement existing between the dealer and the manufacturer, manufacturer branch, distributor, or distributor branch. Written notice in good faith to any dealer of the dealer's violations of any terms or provisions of the franchise or contractual agreement shall not constitute a violation of this subsection (c);

(22) Coerced or attempted to coerce any motor vehicle dealer to accept delivery of any motor vehicle or motor vehicles, appliances, equipment, parts, tools or accessories therefor, or any other commodity or commodities that have not been voluntarily ordered by the dealer;

(23) Coerced or attempted to coerce any motor vehicle dealer to contribute or pay money or anything of value into any cooperative or other advertising program or fund;

(24) Coerced or attempted to coerce any motor vehicle dealer to engage in any business pursuit that is not directly related to the sale of motor vehicles as defined by the commission;

(25) Forced, coerced or otherwise required a franchisee to use reconditioned parts in warranty repairs without disclosing such to the owner or lessee; or

(26) Sold, or offered for sale, a recreational vehicle without the recreational vehicle being manufactured in accordance with the Standard for Recreational Vehicles (ANSI 119.2/NFPA 1192 -- 2002).

(d) In addition to the grounds contained in subsection (a), the commission may deny an application for a license or revoke or suspend the license of an automobile auction or agent thereof who has:

(1) If acting as an automobile auction as defined in § 55-17-102(2)(A), willfully permitted any person or persons to buy, sell, exchange or in any other manner participate in automobile auction sales without first determining that the person or persons are duly licensed motor vehicle dealers or duly authorized agents licensed either under this part or under a similar act of another state;

(2) Failed to provide and make available for inspection to the commission or its agents, all books, records and other memoranda of all transactions, transfers or sales of motor vehicles that take place during the course of business;

(3) Engaged in the business of an automobile auction or agent without posting the bond required by law; or

(4) If acting as an automobile auction as defined in § 55-17-102(2)(B), sold motor vehicles on consignment without showing on the title that the motor vehicle was purchased directly from the auction and not from a third party.

(e) The commission may revoke or suspend any license that the commission has issued upon finding that the licensee has not maintained any of the requirements for issuance of such license.



§ 55-17-115 - Venue in actions involving manufacturers and motor vehicle dealers.

Notwithstanding any other law to the contrary, the venue for any cause of action, claim, lawsuit, arbitration or mediation in which the parties or litigants are a manufacturer and a motor vehicle dealer shall be the state of Tennessee. This section may not be waived in any contract or other agreement and to do so would be against the public policy of Tennessee.



§ 55-17-116 - Judicial review.

All final decisions of the commission pursuant to this part may be judicially reviewed in accordance with § 4-5-322. The venue for these actions shall be Davidson County.



§ 55-17-117 - Violations -- Civil and criminal penalties -- Injunctions.

(a) In addition to the remedies provided in this part, any person violating any provision of this part or any rule promulgated under this part, or any order issued by the commission, is subject to a civil penalty of not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000) for each day of violation or for each act of violation, as the commission or the court may deem proper. All civil penalties shall be paid into the general fund of the state.

(b) Whenever it appears that any person has violated, is violating or is about to violate this part, or any rule promulgated under this part, or any order issued by the commission, the commission, through the attorney general and reporter, may cause a civil suit to be instituted in a court of competent jurisdiction for injunctive relief to restrain the person from continuing the violation or threat of violation or for the assessment and recovery of the civil penalty provided in this section or for both.

(c) A suit for injunctive relief or for recovery of a civil penalty or for both may be brought either in the county where the defendant resides or conducts business or in the county where the violation or threat of violation occurs.

(d) In any suit filed by the commission, the court may grant the commission, without bond or other undertaking, any prohibitory or mandatory injunction the facts may warrant, including temporary restraining orders, preliminary injunctions and permanent injunctions.

(e) Any person willfully, knowingly and persistently violating this part commits a Class C misdemeanor.



§ 55-17-118 - Provisions cumulative.

This part shall be cumulative to existing laws.



§ 55-17-119 - Receipts and expenditures.

The commission shall pay all money received as fees and charges into the state treasury and the budget director shall make these allotments out of the general fund as the budget director may deem proper for the necessary and proper expenses of the commission, and no expenditure shall be made by the commission unless and until the allotment has been made by the budget director. The allotment shall be disbursed under the general budgetary laws of the state.



§ 55-17-120 - Exception to licensing requirements.

(a) Notwithstanding this part, when motor vehicles of the state are being sold at an automobile auction sale, no license as a motor vehicle dealer shall be required for any person or participant who purchases or bids on the vehicles of the state. This person shall not participate in the sales of any other motor vehicles without being licensed as required by this part, except as provided in § 55-17-102(2)(C).

(b) (1) Notwithstanding any provision of this part to the contrary, whenever heavy construction equipment is being sold at auction, no license as a motor vehicle dealer shall be required for any person or participant who purchases or bids at the auction on any motor vehicle, having three (3), four (4), or five (5) axles that is designed to unload itself and that transports crushed stone, fill dirt and rock, soil, bulk sand, coal, phosphate muck, asphalt, concrete, and other building materials. In addition, no license as a motor vehicle dealer shall be required for any person or participant who purchases or bids at the auction on any motor vehicle, including cars, pick-up trucks, flat bed trucks having two (2) or more axles, service trucks, two-axle dump trucks, or any other vehicle used by the contractor for whose benefit the auction is held or by any other contractor offering such equipment or motor vehicles for sale from the contractor's fleet at the auction. The auction shall not be an automobile auction within this part if the sale of the motor vehicles is incidental to the sale of the heavy construction equipment, and the person conducting the auction need only be licensed as an auctioneer as required by title 62, chapter 19. Notice of the auction shall be given to the motor vehicle commission at least two (2) weeks prior to the auction. The total value of all motor vehicles sold at the auction shall not exceed ten percent (10%) of the sales prices of all equipment sold at the auction.

(2) (A) In addition to the provisions in subdivision (b)(1), no motor vehicle dealer license shall be required for the operator of a permanent auction facility that has been in continuous operation for at least two (2) years prior to January 1, 2008, and that:

(i) Sells large construction equipment in an auction format;

(ii) Has sales of used motor vehicles whose total value does not exceed fifteen percent (15%) of the total value of all equipment sold, including motor vehicles, as calculated on an annual basis;

(iii) Maintains a regularly staffed facility during normal business hours of not less than thirty (30) hours per week;

(iv) Has a permanent facility with at least fifty (50) contiguous fenced acres located in this state;

(v) Has titles present for all vehicles to be sold by auction at the facility;

(vi) Conducts, at the facility, not more than five (5) such auctions in a calendar year, one (1) of which may be a "vehicles only" auction;

(vii) Does not sell new or unused motor vehicles, or vehicles with a manufacturer's statement of origin only; and

(viii) Sells, at the facility, only motor vehicles that:

(a) Weigh in excess of ten thousand pounds (10,000 lbs.) gross vehicle weight rating (GVWR); or

(b) Weigh less than ten thousand pounds (10,000 lbs.) gross vehicle weight rating (GVWR) if owned by an entity that used the motor vehicle in its normal business operation as either a construction or common carrier or transportation-related entity hauling freight.

(B) The auction shall file with the motor vehicle commission on an annual basis a certification stating:

(i) That all such vehicles sold were not vehicles covered under the Tennessee Consumer Protection Act, compiled in title 47, chapter 18, part 1; and

(ii) The gross proceeds of the auction and the value of all vehicles sold at the auction.

(c) (1) Notwithstanding any provision of this part to the contrary, whenever farm equipment and machinery, as defined in § 67-6-102, is being sold at an auction conducted on farm property in accordance with the requirements set forth within subdivision (c)(2), no license as a motor vehicle dealer shall be required for any person or participant who purchases or bids at the auction on a motor vehicle.

(2) If the sale at auction, on property owned or possessed by the farmer, of five (5) or fewer motor vehicles is incidental to the sale at auction of farm equipment and machinery owned and used by the farmer, and if each such motor vehicle is owned for at least one (1) year by the farmer, the farmer's parents, or the farmer's children, and if each such motor vehicle is at least two (2) model years old, and if the farmer has not sold motor vehicles at an auction within the previous twelve-month period, then the auction shall not be an automobile auction within this part, and the person conducting the auction need only be licensed as an auctioneer by the auctioneer commission; provided, that the auctioneer must give at least fourteen (14) days' advance written notification to the motor vehicle commission describing the time and place of the auction as well as the items to be sold therein.



§ 55-17-121 - Labor rate charged customers by dealers.

(a) Within ninety (90) days after May 9, 1977, all licensed motor vehicle dealers shall be required to provide to the commission a sworn statement containing the labor rate charged to retail customers and the labor rate charged to the manufacturers or distributors for warranty repairs or servicing. All dealers must give the commission written notice of any changes in these rates within ten (10) days after the changes are made.

(b) In no event shall a manufacturer or distributor pay to its dealers a labor rate per hour for warranty repairs or servicing less than the dealer's retail labor rate for similar repairs, unless the manufacturer or distributor can show to the commission that the dealer's retail labor rate is improper in light of all economic circumstances.

(c) No motor vehicle dealer shall charge the manufacturer or distributor a labor rate per hour for warranty work in excess of its posted retail labor rate.



§ 55-17-122 - Provisions governing hearings and judicial review.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall govern all matters and procedures respecting the hearing and judicial review of any contested case, as defined therein, arising under this part.



§ 55-17-123 - Exception for certain transactions.

(a) Notwithstanding § 55-17-109 or § 55-17-114, the transactions authorized by this section are permitted.

(b) As used in this section:

(1) "Line-make" means motor vehicles of the same trade name for which separate dealership franchises are granted;

(2) "Producer" means any person, including related business entities, that manufactures or assembles new and unused motor vehicles in this state, and qualifies for the tax credit provided in § 67-4-2109(b)(2)(B)(i) on June 17, 2005; and

(3) "Related business entity" means any person that has more than thirty-five percent (35%) direct or indirect ownership interest in a producer on June 17, 2005, or is a one hundred percent (100%) owned subsidiary of a person who owns a one hundred percent (100%) interest in a producer on June 17, 2005.

(c) (1) (A) A producer of motor vehicles may lease no more than four (4) motor vehicles, and provide any maintenance ancillary to the motor vehicles, of the same line-make as the producer or any related business entity produces, to each eligible employee of the producer, under no less than a twelve-month closed-end lease; provided, that the total number of vehicles so leased to such eligible employees in this state shall not exceed the producer's total number of eligible employees in this state.

(B) For purposes of this section, an "eligible employee" shall include:

(i) Each full-time employee, as defined in § 67-6-394(c), on producer's payroll; and

(ii) Each employee, as defined under § 414(n) of the Internal Revenue Code, codified in 26 U.S.C. § 414(n), or 29 U.S.C. § 1002(6) as such section exists as of April 23, 2013, of the producer who regularly works onsite at one (1) of the producer's facilities in this state.

(2) Any motor vehicle that is subject to a lease permitted under this subsection (c) shall be purchased by the producer from any dealer of the same line-make as the leased motor vehicle.

(d) (1) At the termination of any lease permitted under subsection (c), the motor vehicle may be held by the producer for no longer than ten (10) business days and shall be sold through a dealer that sells new and unused motor vehicles of the same line-make, to an eligible employee of the producer. Each eligible employee shall be entitled to purchase no more than one (1) motor vehicle per twelve-month period and must title the vehicle in the employee's name and shall retain the motor vehicle for no less than one hundred eighty (180) days from date of purchase.

(2) Any motor vehicle not purchased by an eligible employee may be sold directly to any same line-make franchised dealer in the state that processes the vehicles and serves as a designated return point by the producer for the motor vehicles. Each same line-make franchised dealer that acts as a designated return point shall be entitled to purchase not more than thirty (30) motor vehicles of the same line-make returned from an employee lease per month and is prohibited from selling the vehicle wholesale for ninety (90) days from the time the vehicle is purchased by the franchised dealer.

(3) Thereafter, those motor vehicles not purchased shall be sold at an auction limited to any franchised dealer that sells new or unused motor vehicles of the same line-make as those being auctioned.



§ 55-17-124 - Sale or transfer from manufacturer to distributor not unlawful.

The sale or other transfer of a motor vehicle from a manufacturer to a distributor is not unlawful under § 55-17-109 or § 55-17-114.



§ 55-17-125 - Annual sales reports -- Eligibility for dealer plates.

(a) (1) On or before February 15 of each year, each motor vehicle dealer shall submit to the commission an annual sales report indicating the number of motor vehicles sold by the dealer during the preceding calendar year, the number of dealer registration plates issued to the dealer during the year and the county or counties in which the plates were issued.

(2) Notwithstanding any other law to the contrary, if a motor vehicle dealer:

(A) Fails to timely file the annual sales report, the dealer shall not be eligible for any dealer registration plates until the annual sales report is filed;

(B) Timely files the annual sales report and sells twenty-four (24) or more motor vehicles during a calendar year, then there is a rebuttable presumption that the dealer is eligible to receive, retain, and use dealer registration plates otherwise authorized by § 55-4-221; or

(C) Timely files the annual sales report, and sells fewer than twenty-four (24) motor vehicles during a calendar year or if a dealer engaged in business for only a portion of the calendar year but sold fewer than two (2) vehicles on average per month during this portion of the year, then the dealer is eligible to receive, retain, and use up to three (3) dealer registration plates. Upon written request by the dealer and with justification shown, the motor vehicle commission may approve the issuance of additional plates. The commission shall furnish to each county clerk a listing of eligible dealers.

(3) If pursuant to this section, a dealer is no longer eligible to receive, retain or use dealer registration plates, then the commission is authorized to undertake appropriate action to take possession of any plates issued to the dealer and shall promptly forward the plates to the department of revenue.

(b) Upon request of the commission, the department shall make available for the commission's inspection departmental information concerning the number of dealer registration plates issued to each dealer.



§ 55-17-126 - Agreement to and compliance with this part.

Any person who acquires or renews a license under this part agrees to and shall comply with this part and any rules or regulations promulgated under this part.



§ 55-17-127 - Emission testing and vehicle inspection prior to consummation of sale of pre-owned vehicles.

If a person who seeks to purchase a pre-owned motor vehicle from a dealer under a title retention agreement or a conditional sales contract, in a city that requires emission testing and a vehicle inspection and the vehicle is to be registered by the purchaser in the county where that city is located and the vehicle has not been pre-tested or inspected within ninety (90) days prior to the sale, then the purchaser may require the vehicle to be inspected and pass inspections prior to the consummation of the sale of the motor vehicle. If the motor vehicle fails the emissions test or the vehicle inspection, the purchaser may waive in writing this section. In addition, this section may be waived by written agreement of the purchaser and seller of the motor vehicle prior to inspection.



§ 55-17-128 - Sale of camping trailers and travel trailers at permitted shows.

Notwithstanding any other law to the contrary, a licensed dealer may sell camping trailers and travel trailers at up to six (6) shows permitted by the Tennessee motor vehicle commission per year, in addition to selling trailers at the dealer's established place of business.



§ 55-17-129 - Operation of other business at dealer's established place of business.

A motor vehicle dealer licensed to sell motor vehicles may operate one (1) additional business at the dealer's established place of business; provided, at least sixty-six percent (66%) of the dealer's established place of business is used for the sale or service, or both, of motor vehicles and that the income derived from the additional business is less than thirty-three percent (33%) of the gross income of the dealership. The dealer may also install signs at the dealer's established place of business for the purpose of advertising the other businesses.






Part 2 - Fully Enclosed Motorcycle Sales Licenses

§ 55-17-201 - Scope.

Notwithstanding § 55-17-111 or § 55-17-112, or any other law to the contrary, this part shall apply to the sale of motorcycles that are fully enclosed, have three (3) wheels in contact with the ground, weigh less than one thousand five hundred pounds (1,500 lbs.) and have the capacity to maintain posted highway speed.



§ 55-17-202 - License required.

No person shall engage in the sale of motorcycles that are fully enclosed, have three (3) wheels in contact with the ground, weigh less than one thousand five hundred pounds (1,500 lbs.) and have the capacity to maintain posted highway speed limits unless the person has a license from the motor vehicle commission.



§ 55-17-203 - Application forms and contents.

(a) The commission shall prescribe and provide forms to be used for applications for licenses and for the renewals thereof to be used under the terms and provisions of this part. Every application for a new dealer's license shall contain, in addition to any information the commission may require, a statement as to the following facts:

(1) (A) The name and residence address of the applicant and the trade name, if any, under which the applicant intends to conduct business;

(B) If the applicant is a partnership, the name and residence address of each member thereof, whether a limited or general partner, and the name under which the partnership business is to be conducted;

(C) If the applicant is a corporation, the name of the corporation and the name and address of each of its principal officers, directors and all persons owning more than five percent (5%) of outstanding shares of stock issued by the corporation; and

(2) A complete description, including the city, town, or village with the street and number, if any, of the permanent, established place of business and any other and additional place or places of business as shall be operated and maintained by the applicant in conjunction with the permanent, established place of business.

(b) All applications for licenses required to be obtained under this part shall be verified by oath or affirmation of the applicant or the applicants.

(c) All applications shall be accompanied by the payment of a fee of thirty-five dollars ($35.00).

(d) All licenses shall expire on August 31 in the year that biennially succeeds the date of issuance.

(e) Any change of address of a dealer must be reported to the commission within ten (10) days of the date of change.



§ 55-17-204 - Denial, suspension, or revocation of license.

A dealer license may be denied, suspended or revoked for any of the grounds in § 55-17-114.






Part 3 - Automotive Mobility Dealers

§ 55-17-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adapted vehicle" means a new or used motor vehicle especially designed or modified for use by an aging or disabled person;

(2) "Automotive mobility dealer" means any motor vehicle dealer who:

(A) Exclusively engages in the business of selling, offering to sell, or soliciting or advertising the sale of adapted vehicles;

(B) Possesses adapted vehicles exclusively for the purpose of resale, either on the dealer's own account or on behalf of another, as the dealer's primary business; or

(C) Engages in the business of selling, installing, or servicing; offering to sell, install, or service; or soliciting or advertising the sale, installation, or servicing of equipment or modifications specifically designed to facilitate use or operation of a motor vehicle by an aging or disabled person; and

(3) "Mobility equipment" means equipment specifically designed to facilitate the use of a motor vehicle by an aging or disabled person.



§ 55-17-302 - Automotive mobility dealer license.

(a) Any person, prior to engaging or continuing in the business of an automotive mobility dealer after March 1, 2011, shall obtain an automotive mobility dealer license from the commission.

(b) (1) An automotive mobility dealer shall be licensed and regulated by the commission under this chapter.

(2) The commission shall, by administrative regulations promulgated hereunder in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, establish requirements for initial application for and renewal of a license to be an automotive mobility dealer. The commission's regulations establishing requirements for automotive mobility dealers shall include provisions for automotive mobility dealers to meet reasonable and appropriate quality assurance requirements. Such requirements may include:

(A) Appropriate training by automotive mobility dealers regarding adapted vehicle usage;

(B) Driver evaluation by automotive mobility dealers; and

(C) A requirement that automotive mobility dealers obtain and maintain insurance in an amount to be established by the commission.

(3) The commission shall have the power to promulgate any other regulations that are necessary to implement this part, including denial, suspension or revocation of an automotive mobility dealer's license. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act.

(4) The commission shall, after notice and hearing, revoke the license of an automotive mobility dealer if it determines that the dealer has sold or modified a vehicle that does not comply with this section or any administrative regulations promulgated hereunder. A dealer whose license is revoked under this subsection (b) shall be permitted to appeal the revocation in accordance with part 1 of this chapter.

(5) An automotive mobility dealer's license may be denied, suspended or revoked for any violation of § 55-17-114.

(c) A licensed automotive mobility dealer shall have the right to display, demonstrate, inventory, advertise and offer for sale adapted vehicles.



§ 55-17-303 - Franchising.

(a) No more than two (2) new untitled motor vehicles of a specific line-make may be consigned by a franchised motor vehicle dealer to an automotive mobility dealer.

(b) Any retail sale of a new untitled motor vehicle must be accomplished by the consigning franchised dealer.

(c) A licensed franchise motor vehicle dealer shall not be required to obtain an automotive mobility dealer license to display, advertise, offer for sale or sell adapted motor vehicles.









Chapter 18 - Automobile Clubs and Associations

§ 55-18-101 - "Automobile club or association" defined.

"Automobile club or association," as used in this chapter, means any individual or entity, who in consideration of fees, dues, periodic payments, or other specifically stated charges, promises its members to provide automobile club services.



§ 55-18-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Automobile club service" is the rendering or procuring of, or reimbursement for, service that may be provided to a member related to travel and the operation, use and maintenance of a motor vehicle, including, but not limited to:

(A) Bail bond service;

(B) Buying and selling service;

(C) Discount service;

(D) Emergency road service;

(E) Financial service;

(F) Insurance service;

(G) Legal service;

(H) Map service;

(I) Theft service;

(J) Touring service;

(K) Towing service;

(L) Trip interruption service; and

(M) Other services as may be authorized by the commissioner;

(2) "Bail bond service" means any act by an automobile club or association the purpose of which is to furnish to, or procure for, any person accused of violation of any law of this state, a cash deposit, bond or other undertaking required by law in order that the accused might enjoy personal freedom pending trial;

(3) "Buying and selling service" means any act by an automobile club or association whereby the member of any automobile club or association is aided in any way in the purchase or sale of an automobile or the purchase or sale of any accessories or equipment related to automobiles or travel, or any purchase of travel services;

(4) "Commissioner" means the commissioner of commerce and insurance;

(5) "Discount service" means any act by an automobile club or association resulting in the giving of special discounts, rebates or reductions of price on gasoline, oil, repairs, parts, accessories or service for motor vehicles or other goods and services, to members of any automobile club or association;

(6) "Emergency road service" means any act by an automobile club or association consisting of the fuel delivery, extrication, lockout service, repair, replacement or other adjustment of the equipment, tires or mechanical parts of an automobile so as to permit it to be operated under its own power;

(7) "Financial service" means any act by an automobile club or association whereby loans or other financial services such as stored value cards, deposit products, or advances of money, with or without security, are made or provided to or arranged for members of any automobile club association;

(8) "Insurance service" means the selling or giving by an automobile club or association to a member of a policy of accident insurance covering liability or loss by a member as the result of death or personal injury or loss of or damage to the personal property of the member, or the selling of a hospital indemnity policy. The commissioner shall have the discretion to approve other services under this part if the feature, benefit or service is obtained by the automobile club or association from an insurance company in this state;

(9) "Legal service" means any act by an automobile club or association consisting of the hiring, retaining, engaging or appointing of an attorney or other person to give professional advice to, or represent, a member of any automobile club or association, in any court, as the result of liability incurred by the right of action accruing to the member as a result of the ownership, operation, use or maintenance of a motor vehicle;

(10) "Map service" means any act by an automobile club or association by which road maps are furnished with or without cost to members of any automobile club or association;

(11) "Other services" means additional services furnished by an automobile club or association which augment or are incidental to any service performed by the automobile club or association as authorized under this chapter or any other service which is of assistance and is beneficial to its members and is feasible for the automobile club to render; provided, that such service is authorized by the commissioner;

(12) "Theft service" means any act by an automobile club or association the purpose of which is to locate, identify or recover a motor vehicle owned or controlled by a member of any automobile club or association, which has been, or may be, stolen or to detect or apprehend the person guilty of the theft;

(13) "Trip interruption service" means the provision of or reimbursement for travel expenses, including food, lodging, and transportation to the member's intended destination if the member's motor vehicle is stolen or is rendered inoperable due to an accident, theft, or mechanical breakdown;

(14) "Touring service" includes any act by an automobile club or association by which touring information is furnished with or without cost to members of any automobile club or association or the making of arrangements or reservations for lodging or travel space, discounts for accommodations or vehicle rental, procurement of tickets or permits for travel to any place in the world for a member of any automobile club or association; and

(15) "Towing service" means any act by an automobile club or association consisting of the drafting or moving of a motor vehicle from one (1) place to another under other than its own power.



§ 55-18-103 - Certificates of authorization -- Power of commissioner to grant and revoke -- Rules and regulations -- Similarity of names prohibited -- Hearings.

(a) The commissioner has full and complete authority to grant certificates of authorization to automobile clubs and associations, to revoke or suspend the certificates in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to promulgate rules and regulations, and to determine other services an automobile club or association may provide to its members.

(b) In determining if a certificate of authorization shall be issued, the commissioner shall take into consideration, together with all other factors, the name of the automobile club or association and, if the name will interfere with the transactions of an automobile club or association already doing business in this state or is so similar to one already appropriated as to confuse or is likely to mislead the public in any respect, the commissioner shall refuse to issue a certificate of authorization.

(c) The commissioner also has the authority to conduct hearings and to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, for the administration of this chapter.



§ 55-18-104 - Supervision and control of commissioner.

All automobile clubs and associations now organized or operating in the state and all automobile clubs or associations hereafter organized or operating in the state shall be under the authority, supervision and control of the commissioner.



§ 55-18-105 - Certificate of authority required -- Application, contents -- Fee -- Cash or surety bond -- Agent for service of process -- Expiration of license.

(a) Annually, every automobile club or association organized and/or operating in this state shall file with the commissioner an application for a certificate of authority to continue its operations within the state, and every club or association desiring to commence operations within the state shall, prior to the commencement of its operations, file application with and receive a certificate of authority from the commissioner. No certificate of authority shall be issued until the automobile club or association has paid to the commissioner one hundred seventy-five dollars ($175) as an annual license fee, or the pro rata portion thereof necessary to be paid to the end of the current fiscal year from the date of the application of the license. Licenses shall be issued for the period beginning July 1 of each year and shall expire on the following June 30.

(b) The following documents and information shall be filed with the application of all automobile clubs and associations:

(1) The sum of ten thousand dollars ($10,000) in cash or securities as approved by the commissioner, or, in lieu thereof, a surety bond payable to the commissioner in the sum of twenty thousand dollars ($20,000), executed by the applicant with surety approved by the commissioner, conditioned upon full compliance with this chapter, and the performance of the obligations of the applicant to its members. Upon receipt of notice of the intended dissolution of the automobile club or association, and upon receipt of evidence satisfactory to the commissioner that all obligations of the club or association to its members have been satisfied, the commissioner shall refund the money or securities and the obligations of the bond shall terminate;

(2) Appointment of an agent for service of process who shall be a resident of the state or, in lieu thereof, the commissioner;

(3) A copy of the proposed form of membership application, membership certificate, bylaws, contracts for service, advertising material and any other data requested by the commissioner; and

(4) References as to the character, ability and integrity of the organizers, manager, agent and any other person through whom the applicant proposes to issue contracts, membership certificates, membership cards, or other documents in return for membership fees or dues.

(c) If the commissioner is satisfied that the applicant is qualified and meets all the requirements of this chapter, the commissioner shall issue to the applicant a certificate of authority to conduct the business of the automobile club or association within this state.



§ 55-18-106 - License of agent required -- Annual fee.

Before any agent or representative may sell, solicit or negotiate membership in an automobile club or association in Tennessee, the agent or representative shall first apply to the commissioner for a license, and the commissioner shall have the full power and authority to issue the license upon proof satisfactory to the commissioner that the person is capable of soliciting automobile club or association memberships, and is of good moral character and recommended by the club or association on behalf of which the membership solicitations are made. No license shall be issued by the commissioner until the applicant has paid to the commissioner an annual license fee of twenty dollars ($20.00).



§ 55-18-107 - Violation of law or rules and regulations -- Penalty.

(a) It is unlawful for any person or entity to organize, operate, or in any way solicit members for an automobile club or association, or offer any motor club service, except in the manner provided in this chapter and under the rules and regulations promulgated by the commissioner.

(b) Any person or entity violating this chapter commits a Class C misdemeanor.



§ 55-18-108 - Organization and operation of clubs and associations authorized.

(a) This chapter shall be deemed and held exclusive authority for the organization and operation of automobile clubs and associations within this state, and the clubs and associations shall not be subject to any other laws respecting insurance companies of any class, kind or character, except as to the conduct of hearings by the commissioner and appeals therefrom.

(b) This chapter shall not affect the validity of any membership certificate of any automobile club or association issued and outstanding prior to June 1, 1957.



§ 55-18-109 - Fees -- Use for expenses of administration.

The fees provided by this chapter shall be expendable receipts for the use of the commissioner in defraying the cost of the administration of this chapter.






Chapter 19 - Commercial Driver Training Schools

§ 55-19-101 - Issuance of licenses authorized.

The commissioner of safety is authorized to issue licenses for the operation of commercial driver training schools and licenses for instructors in these schools.



§ 55-19-102 - Operation of schools without license unlawful.

It is unlawful for any commercial driver training school to operate without a current license issued by the commissioner of safety.



§ 55-19-103 - Acting as instructor without license unlawful.

It is unlawful for any person to act as an instructor in any commercial driver training school without a current license to act as an instructor issued by the commissioner.



§ 55-19-104 - Guidelines for establishing requirements for granting licenses.

(a) By rules and regulations promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the commissioner may establish reasonable requirements for the granting of these licenses. Requirements for the granting of licenses to commercial driver training schools may include, but are not limited to, considerations of adequacy of courses of instruction, competency of instructors, financial responsibility, adequacy of equipment, reasonableness of fees and charges, provision of liability insurance for the protection of students and of the public, safety precautions, suitability of location and qualifications of personnel.

(b) Rules and regulations for the licensing of instructors may include, but are not limited to, considerations of visual acuity, qualification to operate a vehicle safely, ability to read and comprehend traffic signs and symbols, knowledge of laws relating to traffic, safe driving record, physical condition, experience and reputation.



§ 55-19-105 - Conduct of schools and instructors -- Rules and regulations.

The commissioner also may prescribe reasonable rules and regulations for the conduct of commercial driver training schools and of instructors in the schools.



§ 55-19-106 - Rules and regulations -- Power to rescind, modify or promulgate.

The commissioner has the power to rescind or modify any rule or regulation authorized by this chapter and to promulgate additional rules and regulations from time to time.



§ 55-19-107 - Suspension or revocation of licenses -- Infraction -- Hearing.

For the violation of any duly promulgated rule or regulation, the commissioner has the power, after a hearing, to suspend or revoke the license of the school or of the instructor licensed under this chapter, as the case may be.



§ 55-19-108 - Proceedings for the suspension or revocation of licenses -- Review -- Reexamination.

(a) In all proceedings for the suspension or revocation of licenses under this chapter, the holder of the license shall be served with a complaint specifying the charges against the holder and shall be given fifteen (15) days' notice to prepare for a hearing, where the holder shall be heard in person or by counsel or by both. The commissioner has the power to administer oaths, issue subpoenas, and enforce the attendance of witnesses at the hearing of all matters arising pursuant to the enforcement of this chapter. The commissioner, with the approval of the attorney general and reporter, has the power to make all needed rules for the proceedings in a hearing, and in case any witness shall fail or refuse to obey a subpoena issued by the commissioner, the commissioner may issue an attachment for the witness, directed to any highway patrol officer, sheriff or constable of the state, and compel the witness to attend before the commissioner and give testimony upon matters that are lawfully required by the commissioner. A full and complete record of the hearing shall be recorded and any party to the proceedings, upon request, shall be supplied with a transcript of the proceedings at the usual cost.

(b) No later than sixty (60) days following the hearing, the commissioner shall issue an order as may be appropriate under the circumstances and may, if the facts adduced at the hearing warrant, suspend for any period or revoke any license issued under this chapter.

(c) The action of the commissioner and the order issued by the commissioner may be reviewed by petition for common law writ of certiorari, addressed to the circuit court of Davidson County, which petition shall be filed within ten (10) days from the date of the order of the commissioner.

(d) Immediately upon the grant of the writ of certiorari, the commissioner shall cause to be made, certified and forwarded to the court a complete transcript of the proceedings in the cause, which shall contain all the proof submitted before the commissioner. All defendants named in the petition desiring to make defense shall answer or otherwise plead to the petition within ten (10) days from the date of the filing of the transcript, unless the time be extended by the court.

(e) The decision of the commissioner shall be reviewed by the circuit court solely upon the pleadings and the transcript of the proceedings before the commissioner, and neither party shall be entitled to introduce any additional evidence in the circuit court.

(f) Either party dissatisfied with the judgment or decree of the circuit court may, upon giving bond as required in other suits, appeal to the supreme court, and have a reexamination, in that court, of the whole matter of law and fact appearing in the record. When any appeal is made, the clerk of the circuit court in which the suit was pending shall include as part of the record the original certified transcript of the proceedings had before the commissioner when identified by the trial judge, instead of a bill of exceptions, which need not be made and filed.



§ 55-19-109 - "Commercial driver training school" defined.

"Commercial driver training school," for the purposes of this chapter, means a business enterprise conducted by an individual, association, partnership or corporation for the education and training of individuals, either practically or theoretically, or both, to operate or drive motor vehicles or to prepare an applicant for an examination to be given by the state for an operator's or chauffeur's license or learner's permit, which school makes a charge for such services. This chapter does not apply to any person giving driver training lessons without charge, to employers maintaining driver training courses without charge for their employees only, or to schools or classes conducted by colleges, universities or high schools for regularly enrolled full-time students as part of the normal program of those institutions.



§ 55-19-110 - Fees for licenses.

(a) Licenses issued by the commissioner of safety pursuant to this chapter shall be valid for the calendar year for which they are issued, and shall be subject to renewal from year to year.

(b) Each application for an original or renewal commercial driver training school license shall be accompanied by a fee of twenty-five dollars ($25.00).

(c) Each application for an original or renewal instructor's license shall be accompanied by a fee of five dollars ($5.00).

(d) License fees collected pursuant to this chapter shall constitute departmental receipts of the department of safety for use in the enforcement of this chapter.



§ 55-19-111 - Operation of school or acting as instructor without license a misdemeanor.

(a) It is a Class A misdemeanor for any individual to direct or operate, alone or in conjunction with others, any commercial driver training school without being currently licensed pursuant to this chapter.

(b) It is a Class A misdemeanor for any person to act as instructor in a commercial driver training school without being currently licensed pursuant to this chapter.



§ 55-19-112 - Examinations -- Certification that applicant has successfully completed school requirements.

(a) All written examinations used by commercial driver training schools shall be numbered and maintained by the driving school. Each driving school shall maintain a list of all written examinations. Written examinations shall be maintained in a manner that ensures the integrity and confidentiality of their contents. The license of a commercial driver training school that fails to maintain a list of driving examinations is subject to suspension or revocation.

(b) All electronic examinations used by commercial driving schools shall be maintained in such a manner that ensures the integrity and confidentiality of the examinations.

(c) All documents issued by a commercial driver training school shall certify that the applicant has completed successfully the requirements of the school. Each certification shall have a unique identifying number or mark. The commercial driver training school shall transmit to the department of safety, driver license issuance division, a list of all certifications issued and the person to whom the certification was issued. The list of certifications shall include the identifying number or mark on every certification issued. The department of safety shall not issue a driver license, instruction permit or immediate driver license based upon a certificate issued by a commercial driver training school, unless it has a list of certifications from the commercial driver training school and the applicant provides satisfactory proof that the applicant is the person who received the certificate from the commercial driver training school.






Chapter 20 - Highway Safety

Part 1 - Safety programs

§ 55-20-101 - County and municipal participation authorized -- Approval by governor -- Conformity with uniform standards of secretary of commerce.

All counties and municipalities are authorized to carry out local highway safety programs within their jurisdictions as part of the state highway safety program if the local highway safety programs are approved by the governor, and are in accordance with the uniform standards of the secretary of commerce promulgated pursuant to the Federal Highway Safety Act of 1966, compiled in 23 U.S.C. § 401 et seq.



§ 55-20-102 - Governor responsible for administration.

The governor shall be the state official responsible for the administration of the state's highway safety program.






Part 2 - Passenger Contract Carrier Safety Act

§ 55-20-201 - Short title.

This part shall be known and may be cited as the "Passenger Contract Carrier Safety Act of 2002."



§ 55-20-202 - Regulations governing contract passenger carriers.

(a) (1) Except as provided in subsection (b), all passenger contract carriers regularly transporting passengers within or through the state who operate vehicles with a seating capacity of less than eight (8) passengers, excluding the driver, and employing more than five (5) drivers must comply with the minimum safety standards established by this part.

(2) A violation of any provision of this section or failure to perform any act required by this section is a Class C misdemeanor.

(b) This part does not apply to:

(1) A person who makes a single daily round trip to commute to and from work;

(2) A person transporting only school children and teachers;

(3) A person operating an ambulance or funeral service;

(4) A person who, on occasion and not as a regular business enterprise, transports one (1) or more passengers for pay;

(5) A person operating a stretched-sedan type limousine;

(6) A person operating a taxicab service for the general public using vehicles with a seating capacity of fewer than seven (7) passengers;

(7) Any public nonprofit or private nonprofit that provides transportation to the general public or to a specific client group; or

(8) Any entity licensed under chapter 17 of this title, operating a courtesy van or other motor vehicle.



§ 55-20-203 - Driver qualifications.

(a) (1) Every passenger contract carrier covered pursuant to § 55-20-201 shall employ only drivers who have been examined for hearing, vision and any medical condition or drug use, either legal or illegal, which could cause impairment while driving.

(2) The drivers must be re-examined every three (3) years to determine whether their hearing and vision are sufficient for operation of a commercial passenger vehicle and that no medical condition exists that would make them unsuitable for the employment.

(3) A minimum of twenty-five percent (25%) of the drivers of any covered passenger contract carrier shall be re-examined annually on a random basis for illegal drug use.

(b) The passenger contract carrier shall preserve and maintain records of examinations conducted pursuant to this section at their registered place of business in Tennessee.



§ 55-20-204 - Hours of service.

(a) A passenger contract carrier shall not permit, or require, any driver to remain on duty, and the driver shall not drive:

(1) (A) More than twelve (12) hours following eight (8) consecutive hours off;

(B) If the driver's combined on-duty and drive time hours equal fifteen (15) hours since last obtaining eight (8) consecutive hours off- duty time; or

(C) If the total number of hours of on-duty time and drive time exceed seventy (70) hours in any period of eight (8) consecutive days.

(2) However, in the event of an emergency or unforeseeable delay, a driver may drive for up to two (2) additional hours to complete an assignment or to deliver passengers to a safe location.

(b) Each driver shall maintain, and keep current, a daily log book detailing the hours worked. The log book for the past thirty (30) working days must be in the driver's possession at all times when on duty. The log book shall be made available for inspection upon the request of any law enforcement officer or passenger.

(c) For purposes of this section:

(1) Time spent driving a transport vehicle is considered time on duty even if no passengers are aboard the vehicle;

(2) Time spent performing any other service for the passenger contract carrier, or an associated business, during a twenty-four-hour period in which the transport vehicle driver is engaged in, or connected with, the movement of a transport vehicle is considered time on-duty.

(d) The passenger contract carrier shall maintain, and retain, for a period of six (6) months, accurate time records showing:

(1) The time the driver reports for duty each day;

(2) The total number of hours the driver is on-duty each day; and

(3) The time the driver is released from duty each day.






Part 3 - Yellow Dot Motor Vehicle Medical Information System

§ 55-20-301 - Authority of department of transportation to develop and assist in implementation of program -- Purpose.

The department of transportation is authorized to develop and assist in the implementation of the yellow dot motor vehicle medical information program. The purpose of the yellow dot program is to assist drivers and passengers who participate in the program and emergency medical responders in reporting critical medical information in the event of a motor vehicle accident or a medical emergency involving a participant's vehicle.



§ 55-20-302 - Part definitions.

For purposes of this part:

(1) "Emergency medical responder" means an emergency medical technician, emergency medical technician-paramedic, paramedic, other emergency medical services provider, physician or nurse on the scene or accompanying or attending a patient in an ambulance; and

(2) "Other responder" means a fire fighter or law enforcement officer on the scene.



§ 55-20-303 - Acceptance of donation and grants.

The department of transportation may accept donations and grants from any source, including eligible federal safety funds, to pay the expenses the department of transportation incurs in the development and implementation of the yellow dot motor vehicle medical information program.



§ 55-20-304 - Publicizing program.

The department of transportation or the governor's highway safety office may take reasonable measures to publicize the yellow dot program to potential participants and emergency medical responders. In publicizing the yellow dot program, the department may cooperate with local law enforcement agencies, fire departments, emergency medical services agencies, human resources agencies, statewide development districts with direct contact with senior citizen centers in such districts, and other governmental agencies, especially agencies which assist persons who are fifty-five (55) years of age or older. The department may also cooperate with and seek the assistance of interested nonprofit organizations, including, but not limited to, AARP, American Automobile Association, and the Tennessee Coalition for the Enhancement of Senior Drivers.



§ 55-20-305 - Creation of standard medical information form.

(a) The department of transportation is authorized to create a standard medical information form providing space for each participant to supply, at a minimum, the following information:

(1) Name;

(2) Photograph;

(3) Emergency contact information of no more than two (2) persons;

(4) Medical information, including medical conditions, recent surgeries, allergies, and medications being taken;

(5) Hospital preference;

(6) No more than two (2) physicians' contact information; and

(7) The date on which the participant completed the form.

(b) The medical information form shall include a statement that the yellow dot program acts as a facilitator only, and that all information supplied on the medical information form is the sole responsibility of the participant.

(c) The medical information form shall also include statements that the participant supplies the medical information voluntarily, and that the participant authorizes the disclosure to, and use of, the medical information by emergency medical responders and other responders for the purposes described in § 55-20-308.



§ 55-20-306 - Printing of form and assembling yellow dot folders with forms and decals for participants -- No fee for participation.

(a) The department of transportation may provide for, assist in, or authorize the printing of the medical information form and assembling of a yellow dot folder containing the medical information form and a yellow dot decal with an adhesive backing.

(b) Upon request, the department may provide yellow dot folders to the agencies and non-profit organizations identified in § 55-20-304, subject to the limitations of resources for funding the program, and/or the department may allow such agencies and organizations to copy the medical information form and assemble yellow dot folders for distribution to participants, or the department may authorize these agencies and organizations to prepare yellow dot folders for distribution.

(c) The department may also provide for dissemination of the medical information form and other yellow dot materials through the Internet.

(d) The department shall not charge any fee to participate in the yellow dot program.



§ 55-20-307 - Participation in program -- Displaying decal -- Storing of folder in vehicle.

(a) Each participant shall receive a yellow dot folder containing a yellow dot decal and a medical information form. Participants may include passengers as well as operators of a motor vehicle, and those persons with distinctive license plates or placards for disabled drivers.

(b) The yellow dot decal shall be affixed on the rear window in the left lower corner of any motor vehicle other than a motorcycle. On motorcycles, the yellow dot decal shall be affixed in a secure, visible location on the rear of the vehicle.

(c) Each participant shall complete the medical information form and place it in the yellow dot folder. The yellow dot folder or folders shall be stored in the glove compartment of the motor vehicle, or in the compartment attached to a motorcycle.



§ 55-20-308 - Authority of responders when vehicle displays yellow dot decal -- Use of information by responders

(a) If a driver or passenger of a motor vehicle becomes involved in a motor vehicle accident or emergency situation, and a yellow dot decal is affixed to the vehicle, an emergency medical responder or other responder at the scene is authorized to search the compartment of the vehicle for a yellow dot folder or folders.

(b) An emergency medical responder or other responder may use the information contained in the yellow dot folder for the following purposes:

(1) To identify a participant in the yellow dot program;

(2) To ascertain whether the participant has a medical condition that may impede communications with the responder;

(3) To communicate with the participant's emergency contacts about the location and general condition of the participant; or

(4) To consider the person's current medications and pre-existing medical conditions when emergency medical treatment is administered for any injury the participant suffers.



§ 55-20-309 - Liability of responders.

Except for wanton or willful conduct, no emergency medical responder or other responder, nor any employer of an emergency medical responder or other responder, shall incur any liability if the emergency medical responder or other responder is unable to make contact, in good faith, with an emergency contact person, or disseminates or fails to disseminate any information from the yellow dot folder to other emergency medical responders, hospitals, or any healthcare providers who render emergency medical treatment to the participant. No health care provider or employer of a health care provider shall incur any civil or criminal liability if the provider relies in good faith on the information provided to them through the program.









Chapter 21 - Disabled Drivers and Passengers

Part 1 - Disabled Drivers Law of 1975

§ 55-21-101 - Short title.

This part shall be known and may be cited as the "Disabled Drivers Law of 1975."



§ 55-21-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of revenue;

(2) "Department" means the department of revenue;

(3) (A) "Disabled driver" is one who is disabled by paraplegia, amputation of leg, foot or both hands, or is disabled by loss of use of a leg, foot or both hands, or other condition, certified to by a physician duly licensed to practice medicine, resulting in an equal degree of disability (specifying the particular condition) so as not to be able to get about without great difficulty, including impairments that, regardless of cause or manifestation, confine the person to a wheelchair or cause the person to be so ambulatorily disabled that the person cannot walk two hundred feet (200') without stopping to rest and includes, but is not limited to, those persons using braces or crutches, arthritics, spastics and those with pulmonary or cardiac ills who may be semiambulatory;

(B) "Disabled driver" also includes the owner of a motor vehicle with vision of not less than 20/200 with correcting glasses in both functioning eyes;

(C) "Disabled driver" also includes the owner of a motor vehicle who is so ambulatorily disabled that the person cannot walk two hundred feet (200') without stopping to rest and who is seeking treatment and/or healing solely by prayer through spiritual means in the practice of religion in accordance with the creeds or tenets of the First Church of Christ, Scientist in Boston, Massachusetts. The condition shall be certified by a Christian Science practitioner listed in The Christian Science Journal as resulting in a degree of disability so that the person is not able to get about without great difficulty;

(4) "Disabled passenger" is a person who meets the requirements for disabled drivers established in subdivisions (3)(A)-(C); and

(5) "Disabled veteran" means a disabled driver who is a former member of the United States armed forces or a former or current member of a reserve or Tennessee national guard unit who was called into active military service of the United States, as defined in § 58-1-102.



§ 55-21-103 - Distinguishing registration, license plates, placards -- Issuance to disabled or wheelchair-confined persons -- Motor vehicle rentals -- Cost -- Expiration.

(a) (1) The department shall, upon application accompanied by a physician's statement or an affidavit from a Christian Science practitioner listed in The Christian Science Journal, provide and issue registration and license plates of distinctive design to disabled drivers and placards of distinctive design to disabled passengers. No physician or Christian Science practitioner shall provide a statement for use under this chapter unless the applicant therefor is disabled by one (1) or more of the conditions set out in § 55-21-102, and the nature of the disability shall be set forth in the statement. Placards shall be personal to the disabled driver or passenger, and shall only be used by that person. Any other person using a placard commits a misdemeanor and shall be punished as provided for in § 55-21-108. The cost of any such registration and license plates shall be paid by the disabled driver or disabled passenger.

(2) Notwithstanding the above, one (1) registration and license plate per family shall be provided free to those disabled persons who are permanently and totally confined to a wheelchair, when so certified by a physician's statement.

(3) More than one (1) registration and license plate per family shall be provided free if more than one (1) member of the family is permanently and totally confined to a wheelchair and is the owner or lessee of a motor vehicle.

(4) Any person qualifying under subdivisions (a)(2) and (3) is the titled owner or lessee of the vehicle.

(5) Notwithstanding any provision of this subsection (a) to the contrary, an owner or lessee of a motor vehicle who is a resident of this state and is the parent or legal guardian of an individual who is permanently disabled, whose permanent disability is certified by the physician's statement, and who does not own and is incapable of operating a motor vehicle, shall receive a disabled plate upon payment of any applicable fees. The certificate of title and registration shall remain in the name of the parent or legal guardian. In order to receive a disabled plate under this subdivision (a)(5), the parent or legal guardian shall verify under penalty of perjury upon a form prescribed by the department that the parent or guardian is the parent or legal guardian of the permanently disabled individual.

(6) Notwithstanding the above, the department shall provide any person qualifying for a registration and license plate under subdivision (a)(1) who applies for and receives a new specialty earmarked license plate pursuant to chapter 4, part 2 of this title, a decal of distinctive design to disabled drivers to affix to such new specialty earmarked license plate. New specialty earmarked license plates having such a decal properly affixed shall be a recognized symbol for the purposes of this part. The cost of such decal shall be considered a cost incurred by the department of revenue in designing, manufacturing and marketing such new specialty earmarked plate pursuant to § 55-4-215.

(b) (1) Any person who qualifies for issuance of a distinguishing license plate, or any disabled passenger, may also apply to the department for issuance of a distinguishing placard. The placard may be used in lieu of the distinguishing license plate for parking purposes when displayed in accordance with the directions written on or supplied with the placard. The department may establish procedures for the issuance of the placards.

(2) (A) Placards may be either permanent or temporary.

(B) (i) Permanent placards may be issued under this part to persons who are permanently disabled and whose permanent disability is noted on the physician's statement. All placards shall be issued directly by the department. If the applicant is eligible for a disabled license plate, the placard shall be furnished without charge. If the applicant has not applied for vehicle registration, then the cost of the placard shall be the same as the regular fee for passenger motor vehicles, as provided in § 55-4-111. Permanent placards shall be of a distinct design and color as established by the commissioner of safety.

(ii) Any person who is permanently confined to a wheelchair and who does not own and is not physically capable of operating a motor vehicle may apply to the department for issuance of one (1) distinguishing disabled placard for the exclusive personal use of that person. This placard shall be in lieu of any disabled registration plates, and shall be provided by the department without charge to the qualified applicant, upon receipt by the department of an application accompanied by a physician's statement, as provided in subsection (a).

(C) Temporary placards may be issued under this part to persons who are temporarily disabled by a non-ambulatory or semi-ambulatory condition due to surgery, bone fracture or breakage, or similar condition, and whose temporary disabling condition and the estimated duration of the condition is noted on the physician's statement. Temporary placards shall be issued for the estimated duration of the condition, but not in excess of six (6) months, at a cost of ten dollars ($10.00). Temporary placards may be reissued for a similar period at the same cost. Temporary placards shall be of a different design and color than permanent placards and shall prominently note the expiration date.

(3) A disabled driver may receive a second placard if there is a second car registered in the name of the disabled driver or a member of that driver's immediate family who resides with the driver. The second placard shall be issued without additional charge. The second placard shall be used to obtain disabled parking privileges only by the disabled driver.

(c) The commissioner is requested to include a notice on disabled placards, if feasible, of the conditions attached to their use and the penalties for misuse, or, in the alternative, to furnish that information to recipients of the placards.

(d) Upon receipt of an application by an agency transporting disabled clients, the department shall issue a placard to the agency for the sole purpose of transporting disabled clients. The number of placards issued to the agency may not exceed the number of vehicles owned and operated for the purpose of transporting disabled clients. The use of the placard or placards for any other purpose shall constitute the forfeiture of the placard or placards for the agency.

(e) When the recipient of a disabled parking placard dies, the placard shall be returned to the commissioner by the responsible representative of the deceased.

(f) (1) A permanent placard as defined by subdivision (b)(2)(B), shall expire two (2) years from the date it is issued. The expiration date of the placard shall be prominently displayed on the placard. The person to whom the permanent placard is issued may renew the placard in accordance with rules established by the department. The renewal fee shall be three dollars ($3.00); provided, that there shall be no renewal fee for a person permanently confined to a wheelchair, as defined in subdivision (b)(2)(B)(ii), nor to a disabled veteran, as defined in § 55-4-237(a)(3) or (b). Any person issued a temporary placard must submit a new certification pursuant to § 55-21-102(3)(A) or (3)(C), prior to the department renewing the temporary placard.

(2) The provisions of subdivision (f)(1), concerning the renewal fee and exemptions from the fee, shall be applicable to the renewal of existing placards. Persons who are permanently disabled shall not be required to submit certification pursuant to § 55-21-102(3)(A) or (3)(C) prior to the department's renewing the permanent placard.

(g) Upon receipt of an application by an agency providing motor vehicle rentals to disabled clients, the department shall issue a placard to the agency for the sole purpose of renting accessible motor vehicles to disabled clients. The number of placards issued to the agency may not exceed the number of vehicles owned and operated for the purpose of providing accessible motor vehicle rentals to disabled clients; provided, that placards shall only be issued for vehicles permanently equipped with a wheelchair ramp or lift. The use of such placard or placards for any other purpose, or on any motor vehicle not permanently equipped with a wheelchair ramp or lift, shall be grounds for the forfeiture of the placard or placards issued to the agency in a manner otherwise consistent with this part.



§ 55-21-104 - Symbol of registration and license plates.

(a) Registration and license plates for disabled drivers shall have a stylized wheelchair symbol, such as that indicating access for the disabled as set out in the Symbol Sourcebook: An Authoritative Guide to International Graphic Symbols, by Henry Dreyfus, published by McGraw-Hill in New York; or some other approved uniform or international symbol for the disabled.

(b) The style of registration and license plates for disabled veterans pursuant to § 55-4-237 shall be a recognized symbol for the purposes of this part.



§ 55-21-105 - Parking privileges.

(a) Except as provided in § 12-10-109(e), no state agency, county, city, town or other municipality or any agency thereof shall exact any fee for parking on any street or highway or in any metered parking space or in parking lots municipally owned or leased, or both municipally owned and leased, or a parking place owned or leased, or both owned and leased, by a municipal parking utility or authority. No state postsecondary education institution or any agent thereof shall exact any fee from any visitor to the institution, or from any visitor attending programs of the institution not for credit, for parking on any parking lot owned or leased by a state postsecondary education institution, or both owned and leased by a state postsecondary education institution. The parking privileges granted by this section are limited to any disabled driver or disabled passenger to whom the distinctive license plates or placards were issued, and to qualified operators acting under the express direction of a disabled passenger to whom the distinctive license plate or placards were issued, while the disabled person is a passenger in the motor vehicle. Any disabled veteran who qualifies for and receives a disabled veteran's license plate shall also be afforded the same privileges as granted to a disabled person who qualifies for and receives a disabled license plate or placard as provided for in § 55-21-103.

(b) (1) Any business, firm, or other person transacting business with the public from a permanent location shall provide specially marked parking spaces for the exclusive use of persons qualifying for the rights and privileges extended by this part.

(2) The number of accessible parking spaces shall be: Click here to view image.

(3) In addition, if there are no less than four (4) parking spaces designated with the wheelchair disabled sign, then at least one (1) of the parking spaces shall be van accessible, but if more than four (4) spaces are designated as disabled parking spaces, then at least two (2) spaces per eight (8) disabled parking spaces shall be van accessible. A van accessible parking space shall be at least eight feet (8') wide and shall have an adjacent access aisle that is at least eight feet (8') wide.

(4) The access aisle shall be located on the passenger side of the parking space except that two (2) adjacent accessible parking spaces may share a common access aisle.

(5) Van accessible parking spaces shall have an additional sign marked "Van Accessible -- Priority for Wheelchair User" mounted below the sign required by subsection (c). The van accessible parking spaces may have an additional sign marked "Priority Should Be Given to Disabled Van Access. Other Disabled Vehicles Should Use Only If No Other Available Disabled Spaces" mounted below other required signs. Van accessible parking spaces are not restricted to disabled van access; provided, that disabled vehicles other than vans should not use van accessible parking spaces when another accessible disabled parking space is available.

(c) Each such parking space shall be marked and maintained with the stylized wheelchair symbol designated by § 55-21-104, after July 1, 1983. The marking may be by a sign on a pole. Nonconforming markings or signs shall be acceptable during the useful life of the markings or signs, which may not be extended by other than normal maintenance as long as the markings or signs provide reasonable notice of the specially marked parking space.

(d) The department is authorized to enter into reciprocal agreements with similar authorities in other states whereby holders of disabled license plates or distinguishing placards in those states may be granted the same parking privileges granted by this section.

(e) (1) Any business, firm, or other person transacting business that provides specially marked parking spaces pursuant to this part shall also provide van-accessible parking spaces. Van-accessible parking spaces shall have an access aisle that is no less than ninety-six inches (96'') to accommodate a wheelchair lift, have vertical clearance to accommodate van height at the van parking space and adjacent access aisle, and have an additional sign or marking identifying the parking space as van accessible.

(2) This subsection (e) shall apply to businesses, firms, or persons conducting business with the public from a permanent location who provide specially marked parking spaces after April 24, 2006. Businesses, firms, or persons conducting business with the public from a permanent location who provide specially marked parking spaces on or before April 24, 2006, shall comply with this subsection (e) when it is readily achievable. For the purposes of this subsection (e), "readily achievable" means easily accomplishable and able to be carried out without considerable difficulty or expense.

(3) A business, firm or person conducting business with the public from a permanent location who provides only one (1) specially marked parking space shall convert such specially marked parking space into a van-accessible parking space when such conversion is readily achievable.



§ 55-21-106 - Disabled veterans and persons with a physical disability -- Certificate of identification -- Parking.

(a) Any veteran who has been honorably discharged from any of the armed services of the United States and who has a service-connected disability equivalent to the disabilities as prescribed in § 1 of Public Law 187 of the eighty-second congress, first session, and any person with a physical disability who possesses material incapacity for ambulation, shall be entitled to receive, and the department is authorized to issue, under such rules and upon such application as the department shall prescribe, a serially numbered certificate of identification for the personal use of the veteran or person with a physical disability.

(b) The veteran or person with a physical disability shall be entitled to courtesy in the parking of the automobile which shall relieve the veteran or person with a physical disability from liability for any violations with respect to parking, other than in violation of this section or § 55-8-160(a)(15).

(c) Any local authority may, by ordinance, prohibit parking on any street or highway for the purpose of creating a fire lane or to provide for the accommodation of heavy traffic during morning and afternoon rush hours, and the privileges extending to veterans and persons with physical disabilities in this section shall not apply on streets or highways where and at the times the parking is so prohibited.

(d) Any certificate issued as provided in this section shall be displayed prominently upon the automobile while being parked by or under the direction of the veteran or person with a physical disability pursuant to this section.

(e) Upon conviction of any offense involving a violation of the special privileges conferred upon holders of these special certificates, a magistrate or judge trying the case shall be authorized, as a part of any penalty imposed therein, to confiscate the serially numbered certificate provided for in this section and to return the certificate to the secretary of state, together with a certified copy of the sentence so imposed.

(f) Any person, other than the veteran or person with a physical disability to whom it was issued, who uses any certificate of identification for the purpose of parking an automobile as permitted by this section, commits a Class A misdemeanor.

(g) As to any application for a certificate, any official finding or rating as to disability within the requirements of this section by the United States veterans' administration shall be sufficient evidence of the qualifications of the applicant.

(h) As used in this section, "certificate" includes registration and license plates issued free to disabled veterans under the authority of § 55-4-237.



§ 55-21-108 - Unauthorized use of disabled parking or placard -- Violations -- Penalties.

(a) (1) (A) Any person, except a person who meets the requirements for the issuance of a distinguishing placard or license plate, a disabled veteran's license plate, or who meets the requirements of § 55-21-105(d), who parks in any parking space designated with the wheelchair disabled sign, commits a misdemeanor, punishable by a fine of two hundred dollars ($200), which fine shall not be suspended or waived and, in addition, not more than five (5) hours of community service work may be imposed. Any community service requirements imposed by this section shall be to assist the disabled community by monitoring disabled parking spaces, providing assistance to handicapped centers or to disabled veterans, or other such purposes. The agreement may designate the entity that is responsible for the supervision and control of the offenders.

(B) In order to furnish the general assembly with information necessary to make an informed determination as to whether the increase in the cost of living has resulted in the fine authorized by subdivision (a)(1)(A) no longer being commensurate with the amount of fine deserved for the offense committed, every five (5) years, on or before January 15, the fiscal review committee shall report to the chief clerks of the senate and of the house of representatives of the general assembly and report to the general assembly the percentage of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics and shall also report to the clerks what the amount of the fine would be if adjusted to reflect the compounded cost-of-living increases during the five-year period.

(2) In addition to the fine imposed pursuant to subdivision (a)(1), a vehicle that does not display a disabled license plate or placard, and that is parked in any parking space designated with the wheelchair disabled sign, is subject to being towed. When a vehicle has been towed or removed pursuant to this subdivision (a)(2), it shall be released to its owner, or person in lawful possession, upon demand; provided, that the person making demand for return pays all reasonable towing and storage charges and that the demand is made during the operating hours of the towing company.

(3) It is also a violation of this subsection (a) for any person to park a motor vehicle so that a portion of the vehicle encroaches into a disabled parking space in a manner that restricts, or reasonably could restrict, a person confined to a wheelchair from exiting or entering a motor vehicle properly parked within the disabled parking space.

(4) (A) Signs designating disabled parking shall indicate that unauthorized or improperly parked vehicles may be towed and the driver fined two hundred dollars ($200), and shall also provide the name and telephone number of the towing company or the name and telephone number of the property owner, lessee or agent in control of the property.

(B) After July 1, 2008, as new signs designating disabled parking are erected, the signs shall indicate the penalties imposed by this section. Nothing in this section shall be construed to require the removal or alteration of any existing sign designating disabled parking.

(b) Notwithstanding any other law to the contrary, subsection (a) shall be enforced by state and local authorities in their respective jurisdictions, whether violations occur on public or private property, in the same manner used to enforce other parking laws.

(c) (1) Any person not meeting the requirements of § 55-21-103 who uses a disabled placard to obtain parking commits a misdemeanor. The disabled placard used to obtain parking by a person not meeting the requirements of § 55-21-103 shall be subject to forfeiture and confiscation by state and local authorities in their respective jurisdictions.

(2) If a state or local law enforcement officer observes a violation of subdivision (c)(1), the officer may confiscate the disabled placard. To recover the placard, a driver must demonstrate by a preponderance of the evidence that the driver was complying with § 55-21-103, at the time of the confiscation.

(d) Any person who unlawfully sells, copies, duplicates, manufactures, or assists in the sale, copying, duplicating or manufacturing of a disabled placard commits a Class A misdemeanor, punishable by a minimum one-thousand-dollar fine and imprisonment for a time in the discretion of the court.

(e) Any person who is not a disabled driver as prescribed in § 55-21-102, and who willfully and falsely represents the person as meeting the requirements to obtain either a permanent or temporary placard commits a Class A misdemeanor, punishable only by a fine of not more than one thousand dollars ($1,000).

(f) Any violation of § 55-21-103(g) shall be a Class B misdemeanor, punishable by a fine only of two hundred dollars ($200).



§ 55-21-109 - Computer records -- Access by law enforcement officers.

The department shall maintain records of issuance of permanent and temporary placards and license plates for disabled persons pursuant to this part on a computer system that shall be readily accessible to law enforcement officers, so that a law enforcement officer is readily able to confirm whether a person who has parked in a parking space reserved for disabled persons has been issued a placard or license plate by the department entitling the person to use the space. The department shall not sell the list or records maintained pursuant to this section.



§ 55-21-110 - Volunteer enforcement of disabled parking laws and ordinances.

(a) A law enforcement agency authorized to enforce parking laws may appoint a volunteer to issue a citation for violations of § 55-21-108 or an ordinance dealing with parking privileges for persons with disabilities, pursuant to the following provisions:

(1) A volunteer appointed under this section shall be a resident of the city, county or metropolitan government in which the volunteer program operates. The volunteer program shall be open to any person twenty-one (21) years of age and older, regardless of the person's disability status; provided, that preference shall be given to an applicant with a disability;

(2) Any agency appointing a volunteer shall provide training before authorizing a volunteer to issue citations; and

(3) A citation issued by a volunteer appointed under this section shall have the same force and effect as a citation issued by a law enforcement officer for the same offense.

(b) Notwithstanding any provision of law to the contrary, any county, municipality or metropolitan government may establish a special enforcement unit for the sole purpose of providing adequate enforcement of § 55-21-108 and local ordinances and resolutions relative to disabled parking, pursuant to the following provisions:

(1) A city, county, or metropolitan government may establish recruitment and employment guidelines that encourage and enable employment of qualified persons with disabilities in these special enforcement units;

(2) A member of the special enforcement unit may issue a notice of a parking violation under § 55-21-108, or local ordinances relative to disabled parking. A member of the special enforcement unit shall not be considered to be a law enforcement officer and shall not make an arrest in the course of the member's official duties, but shall wear a distinctive piece of clothing such as a jacket, shirt, vest and/or hat with a law enforcement insignia together with a badge while on duty. The local authority or administrating agency may issue a communication device such as a police radio, citizens band radio, or cellular telephone to each member of the special enforcement unit for use while on duty;

(3) A city, county, or metropolitan government may pay the cost of uniforms and badges for the special enforcement unit, and may provide daily cleaning of the uniforms. Additionally, the city, county, or metropolitan government may provide motorized wheelchairs for use by members of the special unit while on duty, including batteries and necessary recharging thereof. Any motorized wheelchair used by a member of the special enforcement unit while on duty shall be equipped with a single head lamp in the front and a single stop lamp in the rear;

(4) A member of the special enforcement unit may be paid an hourly wage without the benefits provided other permanent and temporary employees, but is entitled to applicable workers' compensation benefits as provided by law. Insurance provided by the city, county, or metropolitan government for disability or liability of a member of the special enforcement unit shall be the same as for other employees performing similar duties; and

(5) Nothing in this section shall be construed to preclude a city, county, or metropolitan government from using regular full-time employees to enforce ordinances or resolutions adopted pursuant to these ordinances or resolutions.

(c) This section shall only apply in a county, municipality or metropolitan government that adopts this section by a two-thirds (2/3) vote of the legislative body of the county, municipality or metropolitan government.



§ 55-21-111 - Disabled veteran decal.

The department shall provide, free of charge, to each disabled veteran who applies for and receives any registration plate issued under chapter 4, part 2 of this title, a disabled veteran decal of distinctive design to affix to such registration plate. Such disabled veteran decal of distinctive design properly affixed shall be a recognized symbol for the purposes of this part.



§ 55-21-151 - Decals or placards for deaf drivers -- Deaf owners.

(a) The department shall, upon application accompanied by a physician's statement, provide and issue a decal or placard of distinctive design indicating that the driver of the vehicle is deaf.

(b) The placard shall be personal to the deaf driver and shall only be used by that person. Any other person using the placard commits a Class A misdemeanor.

(c) These decals shall be placed in the upper corner on the driver's side of the front windshield. When a deaf recipient transfers the automobile, the decal shall be removed, and a new decal shall be issued by the department, without cost to the deaf individual, upon the individual's presenting the department with the used decal.

(d) When the deaf recipient of a decal or placard dies, any decals and placards shall be returned to the commissioner by the responsible representatives of the deceased.

(e) One (1) decal or placard shall be provided free to a deaf individual. If the individual desires both a decal and a placard, or desires a second decal or placard, the department may charge the individual a fee not to exceed five dollars ($5.00) for the decal or placard.

(f) (1) The department shall, upon application accompanied by a physician's statement, provide and issue registration and registration plates to deaf owners of motor vehicles. The registration plates shall conform to the requirements of § 55-4-103, except that they shall bear a distinctive series of letters and numbers to inform law enforcement officers that the owner of the vehicle is deaf.

(2) The department shall divulge the distinctive series of letters and numbers only to the department of safety and other law enforcement agencies with jurisdiction in this state, and shall not make the information available to the general public.

(3) All applicable registration and licensing fees shall be paid by the deaf owner.

(4) Except as expressly provided by this section, registration and license plates for the deaf shall be issued and renewed in accordance with chapter 4, part 1 of this title.

(5) All law enforcement officers charged with the enforcement of this chapter shall receive, as part of in-service training, instruction in the identification of the special license plates for deaf drivers provided for in this section.



§ 55-21-152 - Authority of nurse practitioners and physician assistants to issue certified statements of disability or deafness.

A nurse practitioner licensed under title 63, chapter 7, and a physician assistant licensed under title 63, chapter 19, shall have the same authority that a physician has under this part to issue certified statements of disability or deafness to accompany the application of disabled or deaf persons to obtain the appropriate registration, license plates, placards and decals from the department, as described in this part, only if the authority is expressly included in the written protocol developed jointly by the supervising physician and the nurse practitioner or physician assistant, whichever is applicable, setting forth the range of services that may be performed by the nurse practitioner or physician assistant.






Part 2 - Refueling Service for Disabled Drivers

§ 55-21-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of agriculture;

(2) "Department" means the department of agriculture;

(3) "Director" means the director of the quality and standards division of the department;

(4) "Gas" or "gasoline" means gasoline or other motor vehicle fuel;

(5) "Person" means an individual, firm, partnership, association, trustee, or corporation; and

(6) "Refueling service" means the service of pumping gasoline into the fuel tank of a motor vehicle.



§ 55-21-202 - Refueling service at self-service pumps -- Price.

(a) Every person operating a gasoline service station, or other facility that offers gasoline or other motor vehicle fuel for sale to the public from such a station or facility, shall provide, upon request, refueling service at the self-service pumps to a disabled driver of a vehicle that displays a disabled person's or disabled veteran's plate or placard, issued by the department of safety.

(b) The price charged for the gasoline in such a case shall be no greater than that which the station or facility otherwise would charge the public generally to purchase gasoline or motor vehicle fuel without refueling service.



§ 55-21-203 - Notice -- Posting -- Contents.

Every person subject to § 55-21-202 shall post the following notice in a manner and in a single location that is conspicuous to a driver seeking refueling service:

SERVICE TO DISABLED PERSONS

Disabled drivers properly displaying a handicapped parking placard or plate are entitled to request and receive refueling service at the self-service pumps of this gas station for which they may not be charged more than the self-service price.



§ 55-21-204 - Exemptions.

This part does not apply to any of the following facilities:

(1) Exclusive self-service gas stations that have remotely controlled gas pumps and that do not provide pump island service on a full-time basis; and

(2) Convenience stores that sell gasoline, that have remotely controlled gas pumps and that do not provide pump island service on a full-time basis.



§ 55-21-205 - Penalty.

A civil penalty of twenty-five dollars ($25.00) shall be assessed against any person who, as a responsible managing individual setting service policy of a station or facility or as an employee acting independently against set service policy, acts in violation of this part.



§ 55-21-206 - Enforcement of part.

This part shall be enforced by the commissioner of agriculture. The commissioner may delegate this enforcement authority to the director of the quality and standards division of the department.



§ 55-21-207 - Commissioner's authority to investigate and assess penalty.

The commissioner, or the director if authority has been delegated by the commissioner, may upon the person's own initiative, and shall, upon the verified complaint of any person or public agency, investigate the actions of any person alleged to have violated this section. If the commissioner or director determines that a violation has occurred, the penalty authorized by § 55-21-205 shall be assessed. Any person who is aggrieved by the assessment of the penalty may request a hearing that shall be held in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 55-21-208 - Notice to station or facility operator.

A notice setting forth the provisions of this part shall be provided at least annually by the quality and standards division of the department to every person operating a gasoline service station or other facility that offers gasoline or other motor vehicle fuel for sale to the public from the station or facility.



§ 55-21-209 - Notice to disabled person or veteran.

A notice setting forth the provisions of this part shall be provided by the department of safety to every person who is issued or who renews a disabled person's or disabled veteran's plate or placard.









Chapter 22 - Motor Vehicle Races

§ 55-22-101 - Insurance requirements for conduct of motor vehicle races.

(a) No person, firm, or corporation shall operate or conduct any motor vehicle races on any permanent race track or other place for the holding of a motor vehicle race upon which motor vehicles of any description are raced, unless the applicant has insurance for the general public with minimum limits of one hundred thousand dollars ($100,000) per person and three hundred thousand dollars ($300,000) per accident or three hundred thousand dollars ($300,000) combined single limit, for loss because of bodily injury, including death at any time resulting from such bodily harm caused to any person or persons by the operation of the track or other place; provided, that this insurance shall not be applicable to:

(1) Drivers;

(2) Pit area personnel;

(3) All persons involved in the conduct of any motor vehicle race; or

(4) Any persons involved with the race who have signed a written release of liability.

(b) Satisfaction by the insured of a final judgment for injury shall not be a condition precedent to the duty of the insurer to make payment on account of the injury.

(c) The county clerk of the county where a motor vehicle race is conducted shall:

(1) Verify the person, firm, or corporation operating or conducting a motor vehicle race has insurance as prescribed in subsection (a); and

(2) Issue documentation to the person, firm, or corporation confirming that the requirements of subdivision (c)(1) have been met.



§ 55-22-102 - Authority of county legislative body with respect to conduct of races and regulation and licensure of automobile race tracks.

A county legislative body shall have the authority to:

(1) Provide for the times, dates, and conditions under which motor vehicle races shall be conducted; and

(2) Establish any other rule relative to the regulation and licensure of automobile race tracks that the county legislative body deems prudent and advisable.



§ 55-22-103 - Release of promoters from liability by participants approved practice.

The practice of participants in motor racing events of releasing the promoters thereof from liability and of assuming liability for any injuries sustained is expressly approved.



§ 55-22-104 - Violation of insurance requirements -- Misdemeanor.

A violation of § 55-22-101 is a Class A misdemeanor.



§ 55-22-105 - When races permitted in tourist resort counties -- Times for races in general and on Sundays.

(a) (1) In any county that is a tourist resort county, motor vehicle racing may be permitted on not more than three (3) days a week. If racing is conducted for three (3) days a week, one (1) of the days shall be Sunday.

(2) For the purpose of this section, "tourist resort county" means any county having two (2) or more municipalities in which at least forty percent (40%) of the assessed valuation of the real property in those municipalities consists of hotels, motels, restaurants, and similar businesses serving traveling persons as shown by the tax assessment records of the county.

(b) (1) No racing shall be conducted after eleven o'clock p.m. (11:00 p.m.). At the conclusion of a racing event, the track management shall encourage all participants and patrons to vacate the premises by not later than eleven-thirty p.m. (11:30 p.m.).

(2) No racing shall be conducted on a Sunday except between twelve o'clock (12:00) noon and six o'clock p.m. (6:00 p.m.). At the conclusion of a Sunday racing event, the track management shall encourage all participants and patrons to vacate the premises by not later than six-thirty p.m. (6:30 p.m.).






Chapter 23 - Motor Vehicle Storage Act

§ 55-23-101 - Short title.

This chapter shall be known and may be cited as the "Motor Vehicle Storage Act of 1980."



§ 55-23-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Motor vehicle" means any self-propelled vehicle that is designed for use upon the highway, including trailers and semitrailers designed for use with the vehicle, and every vehicle that is propelled by electric power obtained from overhead wires but not operated upon rails, except traction engines, road rollers and farm tractors. "Motor vehicle" does not include motorized bicycle as defined in § 55-8-101; and

(2) "Person" includes any natural person, firm, association, corporation or partnership.



§ 55-23-103 - Fee for storage beyond 60 days -- Consent or notice required.

Persons engaged in the business of towing motor vehicles by wrecker or otherwise and the storing of these motor vehicles for any type of remuneration, whether as the principal business of those persons or as an incidence to the persons' principal business, shall not charge the owner or lienholder of any such motor vehicle a storage fee for a period exceeding sixty (60) days without the consent of the owner or lienholder, except as provided in § 55-23-104.



§ 55-23-104 - Notice of intent to charge fee beyond 60 days.

Persons engaged in the business of towing and storing motor vehicles may charge a storage fee for a period exceeding sixty (60) days if the last known registered owner of the motor vehicle and all lienholders of record are notified by registered mail, return receipt requested, of intent to charge a storage fee for a period to exceed sixty (60) days. This notice shall be given at least fourteen (14) days prior to the imposition of any additional storage fee.



§ 55-23-105 - Chapter inapplicable to counties having metropolitan government.

This chapter does not apply in any county that has a metropolitan form of government.






Chapter 24 - Motor Vehicle Warranties

§ 55-24-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Consumer" means the purchaser, other than for purposes of resale, or the lessee of a motor vehicle, any person to whom the motor vehicle is transferred during the duration of an express warranty applicable to the motor vehicle, and any other person entitled by the terms of the warranty to enforce the obligations of the warranty. "Consumer" does not include any governmental entity or any business or commercial entity that registers three (3) or more vehicles;

(2) "Lessee" means any consumer who leases a motor vehicle pursuant to a written lease agreement by which a manufacturer's warranty was issued as a condition of sale or which provides that the lessee is responsible for repairs to the motor vehicle;

(3) "Manufacturer" means any person who manufactures or assembles new or unused motor vehicles or, in the case of motor vehicles not manufactured in the United States, the importer of the motor vehicle;

(4) "Motor vehicle" means a motor vehicle as defined in § 55-1-103, that is sold and subject to the registration and certificate of title provisions in chapters 1-6 of this title in this state, or subject to similar registration and certificate of title provisions in another state, and classified as a Class B vehicle according to § 55-4-111. "Motor vehicle" includes a motorcycle, as defined in § 55-1-103, that is sold and subject to the registration and certificate of title provisions in chapters 1-6 of this title in this state, or subject to similar registration and certificate of title provisions in another state, and classified as a Class A vehicle according to § 55-4-111. "Motor vehicle" does not include motorized bicycles as defined in § 55-8-101, "motor homes" as defined in § 55-1-104, lawnmowers or garden tractors, recreational vehicles or off-road vehicles and vehicles over ten thousand pounds (10,000 lbs.) gross vehicle weight;

(5) "Person" means every natural person, partnership, corporation, association, trust, estate or other legal entity;

(6) "Substantially impair" means to render a motor vehicle unreliable or unsafe for normal operation or to reduce its resale market value below the average resale value for comparable motor vehicles; and

(7) "Term of protection" means the term of applicable express warranties or the period of one (1) year following the date of original delivery of the motor vehicle to a consumer, whichever comes first; or, in the case of a replacement vehicle provided by a manufacturer to a consumer under this chapter, one (1) year from the date of delivery to the consumer of the replacement vehicle.



§ 55-24-102 - Nonconforming vehicles -- Reports -- Repairs.

If a new motor vehicle does not conform to all applicable express warranties and the consumer reports the nonconformity, defect or condition to the manufacturer, its agent or its authorized dealer during the term of protection, the manufacturer, its agent or its authorized dealer shall correct the nonconformity, defect or condition at no charge to the consumer, notwithstanding the fact that the repairs are made after the expiration of the term. Any corrections or attempted corrections undertaken by an authorized dealer under this section shall be treated as warranty work and billed by the dealer to the manufacturer in the same manner as other work under warranty is billed.



§ 55-24-103 - Replacement or repair of vehicles -- Refunds -- Refinancing agreements -- Defenses.

(a) The manufacturer must replace the motor vehicle with a comparable motor vehicle or accept return of the vehicle from the consumer and refund to the consumer the full purchase price if:

(1) The nonconformity, defect or condition substantially impairs the motor vehicle; and

(2) The manufacturer, its agent or authorized dealer is unable to conform the motor vehicle to any applicable express warranty after a reasonable number of attempts.

(b) For purposes of this section:

(1) "Collateral charges" means manufacturer-installed or agent-installed items or service charges, credit life and disability insurance charges, sales taxes, title charges, license fees, registration fees, any similar governmental charges and other reasonable expenses incurred for the purchase of the motor vehicle;

(2) "Comparable motor vehicle" means a new motor vehicle of comparable worth to the same make and model with all options and accessories, with appropriate adjustments being allowed for any model year differences;

(3) "Full purchase price" means the actual cost paid by the consumer, including all collateral charges, less a reasonable allowance for use; and

(4) (A) "Reasonable allowance for use" means that amount directly attributable to use by a consumer prior to the consumer's first report of the nonconformity to the manufacturer, agent or dealer and during any subsequent period when the vehicle is not out of service by reason of repair, plus a reasonable amount for any damage not attributable to normal wear.

(B) A reasonable allowance for use shall not exceed one half (1/2) of the amount allowed per mile by the internal revenue service, as provided by regulation, revenue procedure or revenue ruling promulgated pursuant to § 162 of the Internal Revenue Code, codified in 26 U.S.C. § 162, for use of a personal vehicle for business purposes, plus an amount to account for any loss to the fair market value of the vehicle resulting from damage beyond normal wear and tear, unless the damage resulted from nonconformity to an express warranty.

(c) Refunds shall be made to the consumer, and lienholder, if any, as their interests appear. This section shall not affect the interests of a lienholder; unless the lienholder consents to the replacement of the lien with a corresponding lien on the vehicle accepted by the consumer in exchange for the vehicle having a nonconformity, the lienholder shall be paid in full the amount due on the lien, including interest and other charges, before an exchange of automobiles or a refund to the consumer is made.

(d) In instances where a vehicle that was financed by the manufacturer or its subsidiary or agent is replaced under this section, the manufacturer, subsidiary or agent shall not require the consumer to enter into any refinancing agreement that would create any financial obligations upon the consumer beyond those imposed by the original financing agreement.

(e) It shall be an affirmative defense to any claim under this chapter that:

(1) An alleged nonconformity does not substantially impair a motor vehicle; or

(2) A nonconformity is the result of abuse, neglect or unauthorized modifications or alterations of a motor vehicle by a consumer.

(f) Funds held by a manufacturer or manufacturer's distributor that are necessary to perform the manufacturer's or manufacturer's distributor's obligations to consumers under this section are trust funds held in trust by the manufacturer or manufacturer's distributor for the benefit of any consumer who is entitled to the protections and rights afforded under this section.



§ 55-24-104 - Leased vehicles -- Refunds.

(a) In the case of a leased vehicle, refunds will be made to the lessor and lessee as follows: The lessee will receive the lessee cost and the lessor will receive the lease price less the aggregate deposit and rental payments previously paid to the lessor for the leased vehicle.

(b) For purposes of this section:

(1) "Lease price" means the aggregate of:

(A) Lessor's actual purchase cost;

(B) Freight, if applicable;

(C) Accessories, if applicable;

(D) Any fee paid to another to obtain the lease; and

(E) An amount equal to five percent (5%) of subdivision (b)(1);

(2) "Lessee cost" means the aggregate deposit and rental payments previously paid to the lessor for the leased vehicle less service fees; and

(3) "Service fees" means the portion of a lease payment attributable to:

(A) An amount for earned interest calculated on the rental payments previously paid to the lessor for the leased vehicle at an annual rate equal to two (2) points above the prime rate in effect on the date of the execution of the lease; and

(B) Any insurance or other costs expended by the lessor for the benefit of the lessee.



§ 55-24-105 - Presumptions -- Term of protection -- Notice to manufacturer.

(a) It shall be presumed that a reasonable number of attempts have been undertaken to conform a motor vehicle to the applicable express warranties, if:

(1) The same nonconformity has been subject to repair three (3) or more times by the manufacturer or its agents or authorized dealers during the term of protection, but the nonconformity continues to exist; or

(2) The vehicle is out of service by reason of repair for a cumulative total of thirty (30) or more calendar days during the term of protection.

(b) The term of protection and the thirty-day period shall be extended by any period of time during which repair services are not available to the consumer because of a war, invasion, strike or fire, flood or other natural disaster.

(c) It shall be the responsibility of the consumer, or the representative of the consumer, prior to proceeding under § 55-24-103, to give written notification by certified mail directly to the manufacturer of the need for the correction or repair of the nonconformity. If the address of the manufacturer is not readily available to the consumer in the owner's manual or manufacturer's warranty received by the consumer at the time of purchase of the motor vehicle, the written notification shall be mailed to an authorized dealer. The authorized dealer shall upon receipt forward the notification to the manufacturer. If, at the time the notice is given, either of the conditions set forth in subsection (a) already exists, the manufacturer shall be given an additional opportunity after receipt of the notification, not to exceed ten (10) days, to correct or repair the nonconformity.



§ 55-24-106 - Informal dispute settlement procedure.

(a) If a manufacturer has established or participates in an informal dispute settlement procedure that complies with the provisions of 16 CFR part 703, as those provisions read on November 3, 1983, and of this chapter, and causes the consumer to be notified of the procedure, the provisions of § 55-24-103 concerning refunds or replacement shall not apply to any consumer who has not first resorted to the procedure. The attorney general and reporter shall, upon application, issue a determination whether an informal dispute resolution mechanism qualifies under this section.

(b) (1) The informal dispute settlement panel shall determine whether the motor vehicle does or does not conform to all applicable express warranties.

(2) If the motor vehicle does not conform to all applicable express warranties, the informal dispute settlement panel shall then determine whether the nonconformity substantially impairs the motor vehicle.

(3) If the nonconformity does substantially impair the motor vehicle, the informal dispute settlement panel shall then determine, in accordance with this chapter, whether a reasonable number of attempts have been made to correct the nonconformity.

(4) If a reasonable number of attempts have been made to correct the nonconformity, the informal dispute settlement panel shall determine whether the manufacturer has been given an opportunity to repair the motor vehicle as provided in § 55-24-102.

(5) If the manufacturer has been given an opportunity to repair the motor vehicle as provided in § 55-24-102, the panel shall find that the consumer is entitled to refund or replacement as provided in § 55-24-103(a).

(6) The informal dispute settlement panel shall determine the amount of collateral charges, where appropriate.



§ 55-24-107 - Statute of limitations.

(a) Any action brought under this chapter shall be commenced within six (6) months following:

(1) Expiration of the express warranty term; or

(2) One (1) year following the date of original delivery of the motor vehicle to a consumer, whichever is the later date.

(b) The statute of limitations shall be tolled for the period beginning on the date when the consumer submits a dispute to an informal dispute settlement procedure as provided in § 55-24-106 and ending on the date of its decision or the date before which the manufacturer, its agent or its authorized dealer is required by the decision to fulfill its terms, whichever comes later.



§ 55-24-108 - Recovery of costs and expenses -- Attorneys' fees.

If a consumer finally prevails in any action brought under this chapter, the consumer may be allowed by the court to recover as part of the judgment a sum equal to the aggregate amount of costs and expenses, including attorneys' fees based on actual time expended, determined by the court to have been reasonably incurred by the plaintiff for or in connection with the commencement and prosecution of the action.



§ 55-24-109 - Copy of repair order to consumer.

A manufacturer, its agent or authorized dealer shall provide to the consumer, each time the consumer's vehicle is returned from being serviced or repaired, a copy of the repair order indicating all work performed on the vehicle, including, but not limited to, parts and labor provided without cost or at reduced cost because of shop or manufacturer's warranty, the date the vehicle was submitted for repair, the date it was returned to the consumer, and the odometer reading.



§ 55-24-110 - Election of remedies.

(a) Nothing in this chapter shall in any way limit the rights or remedies that are otherwise available to a consumer under any other law.

(b) In no event shall a consumer who has resorted to an informal dispute settlement procedure be precluded from seeking the rights or remedies available by law. However, if the consumer elects to pursue any other remedy in state or federal court, the remedy available under this chapter shall not be available insofar as it would result in recovery in excess of the recovery authorized by § 55-24-103 without proof of fault resulting in damages in excess of the recovery.

(c) Any agreement entered into by a consumer for, or in connection with, the purchase or lease of a new motor vehicle that waives, limits or disclaims the rights set forth in this chapter shall be void as contrary to public policy. These rights shall inure to a subsequent transferee of the motor vehicle.



§ 55-24-111 - Commencing actions against sellers or lessors.

No action shall be commenced or maintained under this chapter against the seller or lessor of a motor vehicle unless the seller or lessor is also the manufacturer, or unless the manufacturer of the motor vehicle is not subject to service of process in this state, or service cannot be secured by this state's long-arm statutes, or unless the manufacturer has been judicially declared insolvent.



§ 55-24-112 - Manufacturer's warranty -- Disclosure to purchaser.

Any business entity that purchases a fleet of new motor vehicles, titles the motor vehicles in the business entity's name and sells the vehicles to an individual purchaser shall disclose in writing any remaining manufacturer's warranty on the motor vehicles to the purchaser.






Chapter 25 - Uniform Motor Vehicle Records Disclosure Act

§ 55-25-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Motor Vehicle Records Disclosure Act."



§ 55-25-102 - Purpose.

The purpose of this chapter is to implement the federal Drivers' Privacy Protection Act of 1994 (DPPA) (Title XXX of Public Law 103-322), compiled in 18 U.S.C. §§ 2721 -- 2725, in order to protect the interest of individuals in their personal privacy of prohibiting the disclosure and use of personal information contained in their motor vehicle records, except as authorized by these individuals or by law.



§ 55-25-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Department" means the department of safety, the department of revenue and the county clerk's office when acting as an agent of these departments, or the duly authorized agents or contractors thereof, responsible to compile and maintain motor vehicle records;

(2) "Disclose" means to engage in any practice or conduct to make available and make known personal information contained in a motor vehicle record about a person to any person, organization or entity, by any means of communication;

(3) "Express consent" means consent in writing, including consent conveyed electronically that bears an electronic signature as defined in 15 U.S.C. § 7006(5);

(4) "Highly restricted personal information" means an individual's photograph or image, social security number, medical or disability information;

(5) "Individual record" is a motor vehicle record containing personal information about a designated person who is the subject of the record as identified in a request;

(6) "Motor vehicle record" means any records that pertain to a motor vehicle operator's or driver license or permit, motor vehicle registration, motor vehicle title, or identification document issued by a department of safety, or other state or local agency authorized to issue any of these forms of credentials;

(7) "Person" means an individual, organization or entity, but does not include this state or an agency of this state;

(8) "Personal information" means information that identifies a person, including an individual's photograph, or computerized image, social security number, driver identification number, name, address excluding the five-digit zip code, telephone number, and medical or disability information, but does not include information on vehicular accidents, driving or equipment-related violations, and driver license or registration status; and

(9) "Record" includes all books, papers, photographs, photostats, cards, films, tapes, recordings, electronic data, printouts or other documentary materials regardless of physical form or characteristics.



§ 55-25-104 - Disclosure of personal information prohibited.

Notwithstanding any other law to the contrary, except as provided in §§ 55-25-105 -- 55-25-107 and 55-25-108 [repealed], the department, and any officer, employee, agent or contractor thereof, shall not disclose personal information about any person obtained by the department in connection with a motor vehicle record.



§ 55-25-105 - Disclosure for safety, environmental, and federal compliance purposes. [Amendment contingent on funding by the federal selective service system. See the Compiler's Notes.]

(a) Personal information referred to in § 55-25-104 shall be disclosed for use in connection with matters of motor vehicle or driver safety and theft, motor vehicle emissions, motor vehicle product alterations, recalls, or advisories, performance monitoring of motor vehicles and dealers by motor vehicle manufacturers, and removal of non-owner records from the original owner records of motor vehicle manufacturers to carry out the purposes of the Federal Automobile Information Disclosure Act, 15 U.S.C. § 1231 et seq., the Motor Vehicle Information and Cost Savings Act, 15 U.S.C. § 1901 et seq., the National Traffic and Motor Vehicle Safety Act of 1966, 15 U.S.C. § 1381 et seq., the Anti-Car Theft Act of 1992, 15 U.S.C. § 2021 et seq., and the Clean Air Act, 42 U.S.C. § 7401 et seq., as amended, and all statutes and agency regulations enacted or adopted pursuant to the authority of, or to attain compliance with, these acts of congress.

[Effective December 1, 2002, if contingency met.]

(b) Personal information referred to in § 55-25-104 shall be disclosed for use in connection with matters concerning the federal selective services system.



§ 55-25-106 - Consent.

Personal information referred to in § 55-25-104 may be disclosed to any requesting person, if the person demonstrates, in the form and manner the department prescribes, that such person has obtained the written consent of the person who is the subject of the information.



§ 55-25-107 - Disclosure for certain purposes.

(a) The department, or any officer, employee, or contractor of the department, shall not knowingly disclose or otherwise make available to any person or entity:

(1) Personal information about any person obtained by the department in connection with a motor vehicle record, except as provided in this section; or

(2) Highly restricted personal information about any person obtained by the department in connection with a motor vehicle record, without the express consent of the person to whom that information applies, except uses permitted in subdivisions (b)(1), (b)(4), (b)(6), and (b)(9); provided, however, that this subdivision (a)(2) shall not in any way affect the administration of organ donation initiatives in this state.

(b) Personal information referred to in subsection (a) shall be disclosed for use in connection with matters of motor vehicle or driver safety and theft, motor vehicle emissions, motor vehicle product alterations, recalls, or advisories, performance monitoring of motor vehicles and dealers by motor vehicle manufacturers, and removal of nonowner records from the original owner records of motor vehicle manufacturers to carry out the purposes of Titles I and IV of the federal Anti-Car Theft Act of 1992, compiled in 15 U.S.C. § 2021 et seq., the federal Automobile Information Disclosure Act, compiled in 15 U.S.C. § 1231 et seq., the federal Clean Air Act of 1992, compiled in 42 U.S.C. § 7401 et seq., 49 U.S.C. § 30101 et seq., 49 U.S.C. § 30501 et seq., 49 U.S.C. § 32101 et seq., 49 U.S.C. § 33101 et seq., and, subject to subdivision (a)(2), may be disclosed for use as follows:

(1) By any government agency, including any court or law enforcement agency, in carrying out its functions, or any private person or entity acting on behalf of a federal, state or local agency in carrying out its functions;

(2) In connection with matters of motor vehicle or driver safety and theft, motor vehicle emissions, motor vehicle product alterations, recalls, or advisories, performance monitoring of motor vehicles, motor vehicle parts and dealers, motor vehicle market research activities, including survey research, and removal of nonowner records from the original owner records of motor vehicle manufacturers;

(3) In the normal course of business by a legitimate business or its agents, employees, or contractors, but only:

(A) To verify the accuracy of personal information submitted by the individual to the business or its agents, employees, or contractors; and

(B) If the information so submitted is not correct or is no longer correct, to obtain the correct information, but only for purposes of preventing fraud by, pursuing legal remedies against, or recovering on a debt or security interest against the individual;

(4) In connection with any civil, criminal, administrative, or arbitral proceeding in any federal, state, or local court or agency or before any self-regulatory body, including the service of process, investigation in anticipation of litigation, and the execution or enforcement of judgments and orders, or pursuant to an order of a federal, state or local court;

(5) In research activities, and for use in producing statistical reports, so long as the personal information is not published, redisclosed, or used to contact individuals;

(6) By any insurer or insurance support organization, or by a self-insured entity, or its agents, employees, or contractors, in connection with claims investigation activities, antifraud activities, rating or underwriting;

(7) In providing notice to the owners of towed or impounded vehicles;

(8) By any licensed private investigative agency or licensed security service for any purpose permitted under this subsection (b);

(9) By an employer or its agent or insurer to obtain or verify information relating to a holder of a commercial driver license that is required under 49 U.S.C. § 31301 et seq.;

(10) In connection with the operation of private toll transportation facilities;

(11) For any other use in response to requests for individual motor vehicle records if the state has obtained the express consent of the person to whom the personal information pertains;

(12) In bulk distribution for surveys, marketing or solicitations if the state has obtained the express consent of the person to whom the personal information pertains;

(13) By any requester, if the requester demonstrates it has obtained the written consent of the individual to whom the information pertains; and

(14) For any other use specifically authorized under the law of this state, if that use is related to the operation of a motor vehicle or public safety.

(c) An authorized recipient of personal information, except a recipient under subdivision (b)(11) or (b)(12), may resell or redisclose the information only for use permitted under subsection (b), but not for uses under subdivision (b)(11) or (b)(12). An authorized recipient under subdivision (b)(11) may resell or redisclose personal information for any purpose. An authorized recipient under subdivision (b)(12) may resell or redisclose personal information pursuant to subdivision (b)(12). Any authorized recipient, except a recipient under subdivision (b)(11), that resells or rediscloses personal information covered by this section shall keep for a period of five (5) years records identifying each person or entity that receives information and the permitted purpose for which the information will be used and shall make those records available to the department of revenue or the department of safety upon request.

(d) The department of revenue or the department of safety may establish and carry out procedures under which the department or its agents, upon receiving a request for personal information that does not fall within one (1) of the exceptions in subsection (b), may mail a copy of the request to the individual about whom the information was requested, informing that individual of the request, together with a statement to the effect that the information shall not be released unless the individual waives the individual's right to privacy under this section.

(e) Under no circumstances may the department of revenue or the department of safety condition or burden in any way the issuance of an individual's motor vehicle record to obtain express consent for the disclosure of that record. Nothing in this subsection (e) shall be construed to prohibit the department of revenue or the department of safety from charging an administrative fee for issuance of a motor vehicle record.

(f) Motor vehicle records, personal information, or highly restricted personal information shall be disclosed to any person by the department of revenue or the department of safety upon proof of the identity of the person requesting the record or information and representation by that person that the use of the personal information shall be strictly limited to one (1) or more of the permitted uses described in this section.

(g) Before issuing motor vehicle records, personal information, or highly restricted personal information, the department of revenue or the department of safety may require any person, federal, state, or local governmental agency requesting that information, or each of the requesting entity's contractors, officers or individuals in the employ of that person or governmental agency that will have access to the information, to execute a confidentiality agreement stating that the recipient, or the recipient's contractor, officer or employee, as the case may be, shall comply with the confidentiality provisions of this section and shall limit the use of the information to those uses specifically permissible under this section.

(h) No person, governmental agency, or contractor, officer or employee thereof who receives information under this section shall disclose that information to any person other than the person to whom it relates, except as otherwise may be authorized by this section or other applicable law.



§ 55-25-109 - Ascertainment of requesting party's identity.

The department may, prior to disclosure of personal information as permitted under §§ 55-25-105 -- 55-25-107 and 55-25-108 [repealed] require the meeting of conditions by requesting the person for the purposes of obtaining reasonable assurance concerning the identity of the requesting person, and, to the extent required, that the use will be only as authorized, or the consent of the person which is the subject of the information has been obtained. These conditions may include, but need not be limited to, the making and filing of written application in a form and containing any information and certification requirements as the department may prescribe.



§ 55-25-111 - Rules and regulations.

The department is authorized to adopt administrative regulations to carry out the purposes of this chapter. The regulations may include procedures under which the department, upon receiving a request for personal information that is not subject to disclosure in accordance with the exception provisions of §§ 55-25-105 -- 55-25-107 and 55-25-108 [repealed], may mail a copy of the request to each individual who is the subject of the information, informing the individual of the request, together with a statement to the effect that disclosure is prohibited and will not be made unless the individual affirmatively elects to waive the individual's right to privacy under this chapter.



§ 55-25-112 - Penalty for violations.

Any person requesting the disclosure of personal information from department records who misrepresents that person's identity or makes a false statement to the department on any application required to be submitted pursuant to this chapter commits a Class C misdemeanor, punishable only by a fine not to exceed one thousand dollars ($1,000).






Chapter 26 - Pedal Carriages and Rickshaws

§ 55-26-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Pedal carriage," also known as "quadricycle", means a non-motorized bicycle with four (4) or more wheels operated by one (1) or more persons for the purpose of, or capable of, transporting additional passengers in seats or on a platform made a part of or otherwise attached to the pedal carriage. "Pedal carriage" does not include a bicycle with trainer or beginner wheels affixed thereto, nor shall it include a wheelchair or other vehicle with the purpose of operation by or for the transportation of a disabled person, nor does it include a tricycle built for a child or an adult with a seat for only one (1) operator and no passenger; and

(2) "Rickshaw," also known as "pedicab", means a non-motorized bicycle with three (3) wheels operated by one (1) person for the purpose of, or capable of, transporting additional passengers in seats or on a platform made a part of or otherwise attached to the rickshaw. "Rickshaw" does not include a bicycle built for two (2) where the operators are seated one behind the other, nor shall it include the operation of a bicycle with trainer or beginner wheels affixed thereto, nor does it include a wheelchair or other vehicle with the purpose of operation by or for the transportation of a disabled person.



§ 55-26-102 - Local ordinances.

By ordinance of its legislative body, any home rule municipality or metropolitan government may authorize, regulate and control the commercial use of pedal carriages and rickshaws as modes of transportation-for-hire within entertainment, dining, scenic and/or historic areas of the center city. The ordinances shall be reasonably related to promotion and protection of the health, safety and welfare of operators, passengers, pedestrians, motorists and others visiting or working within the center city.






Chapter 27 - Funds held in Trust by Dealers, Distributors and Manufacturers

§ 55-27-101 - Chapter definitions.

The definitions in chapter 17 of this title shall also apply to those defined terms used in this chapter.



§ 55-27-102 - Funds held in trust by a dealer.

All funds received by a dealer in a transaction involving the purchase or trade-in, or both, of a motor vehicle intended by the parties to the transaction to be used to:

(1) Satisfy obligations secured by a lien or other security interest in a motor vehicle or other tangible personal property taken by the dealer as a trade-in in partial or complete consideration for the purchase of a motor vehicle;

(2) Pay to the taxing authorities the sales or use tax collected by the dealer on the sale of a motor vehicle; or

(3) Pay the fees imposed for the transfer of title, registration and licensing of the vehicle;

are trust funds held in trust by the dealer for the benefit of the purchaser and/or the holder of the obligations secured by the lien or other security interest and/or the taxing authorities and registration officials, as their respective interests may appear.



§ 55-27-103 - Funds held in trust by a manufacturer.

Funds held by a manufacturer that are necessary to perform the obligations of the manufacturer to dealers or customers described in this section are trust funds held in trust by the manufacturer for the benefit of any dealer or customer to whom the obligation is owed:

(1) Dealer holdbacks that are funds owed to a dealer by the manufacturer pursuant to an agreement between the parties calculated as a percentage of the manufacturer's suggested retail price of a vehicle sold by the manufacturer to the dealer, that accrue at the time the dealer sells the motor vehicle to a customer at retail and are to be paid to the dealer in monthly, quarterly or other installments;

(2) Interest credits that are funds that become owed by a manufacturer to a dealer in an amount or percentage agreed upon by the parties at the time the dealer takes delivery of a motor vehicle purchased by the dealer from the manufacturer that are intended to pay the dealer a portion of the interest or other carrying charges incurred by the dealer in financing or floor planning its inventory of new motor vehicles;

(3) Marketing stimulus credits that are funds the manufacturer has agreed to pay to the dealer based upon a percentage of the manufacturer's invoices for certain model years of motor vehicles sold to the dealer by the manufacturer that become payable upon the dealer taking delivery of the vehicles in accordance with the terms of the agreement between the parties;

(4) Customer rebates that are funds in an amount that a manufacturer determines and agrees to extend to customers who purchase certain motor vehicles and that become due and payable by the manufacturer at the time the customer purchases a qualifying motor vehicle, whether the right to receipt of the rebate is retained by the customer or assigned to the dealer by the customer at the time the sale of the vehicle takes place;

(5) Dealer cash rebates including concessions that are amounts of money that a manufacturer has agreed to pay to a dealer that become due at the time of sale of a vehicle and payable to the dealer according to the terms of the agreement of the parties;

(6) Credit card rewards that are amounts of money that the holder of a credit card sponsored by a manufacturer can accrue and accumulate that can be used by the holder as partial payment for the purchase from a dealer of a new motor vehicle made by the manufacturer or an affiliate of the manufacturer and that the holder becomes entitled to use by the purchase of the vehicle and has been assigned to the dealer by the holder or by operation of law or contract;

(7) Advertising funds that are amounts charged by the manufacturer to a dealer as a percentage of the invoice price of a motor vehicle sold by the manufacturer to the dealer that are intended to be held by the manufacturer for the benefit of the dealer and used to reimburse the dealer for advertising expenses incurred by the dealer that meet the requirements imposed by the agreement between the manufacturer and the dealer;

(8) Employee or supplier discounts that are the amounts that a manufacturer has agreed to pay to a dealer as additional consideration for the sale of a motor vehicle computed as either a fixed amount or percentage of the sales price of a motor vehicle sold by the dealer under a manufacturer's employees and suppliers plan and that become due to the dealer at the time of sale of a vehicle to the employee or supplier pursuant to the manufacturer's plan, and that become payable to the dealer in accordance with the terms of the plan or other agreement between the manufacturer and the dealer;

(9) Employee buyout vouchers that are contractual arrangements under which a manufacturer provides to an employee upon termination or as a bonus a voucher in a predetermined amount that the employee is entitled to use as a means of payment or partial payment for a new motor vehicle manufactured by the manufacturer or an affiliate of the manufacturer, and that a dealer has become entitled to be paid at the time of its acceptance from the employee by the dealer upon sale of a qualifying motor vehicle; and

(10) Warranty payments that are payments that a manufacturer becomes obligated to pay to a dealer or other repair facility for the cost of parts, labor and associated taxes and other charges incurred in performing repairs or other services to a motor vehicle covered by a vehicle warranty extended or provided by the manufacturer with respect to the motor vehicle that become due at the time the parts, repairs or services are provided and are payable under the terms of the warranty or other agreement.



§ 55-27-104 - Funds held in trust by a distributor.

Funds held by a manufacturer's distributor of motor vehicles that are described in one (1) or more of § 55-27-103(1)-(10), as to which the distributor is obligated to a dealer or customer, are trust funds held in trust by the manufacturer's distributor for the benefit of any dealer or customer to whom the obligation is owed.



§ 55-27-105 - Status of funds.

The trust fund status of any funds provided for under this chapter and chapter 24 of this title shall not be defeated by an inability to identify and trace the existence of the specific, precise funds in the account or accounts of the party holding the funds.



§ 55-27-106 - Security interest in funds.

(a) A party holding trust funds provided for under this chapter and chapter 24 of this title may not grant to any third party any security or other interest in the trust funds.

(b) Notwithstanding subsection (a), for any manufacturer which, as a result of restructuring or other means, ten percent (10%) or more of the outstanding common stock is or was at any time owned by an entity or agency of the United States government, subsection (a) shall only apply to trust funds owed by such manufacturer to a dealer on or within three hundred ninety-five (395) days prior to the filing by or against that manufacturer of a petition for relief under title 11 of the United States Code; provided, however, that nothing in this subsection (b) shall diminish any rights otherwise afforded by Tennessee common law or other applicable Tennessee authority that existed prior to the enactment of this subsection (b) or any amendment thereto.






Chapter 50 - Uniform Classified and Commercial Driver License Act

Part 1 - General Provisions

§ 55-50-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Classified and Commercial Driver License Act of 1988."



§ 55-50-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Administrator" means the federal motor carrier safety administrator, the chief executive of the federal motor carrier safety administration, an agency within the United States department of transportation;

(2) "Alcohol or alcoholic beverage" means:

(A) Beer as defined in 26 U.S.C. § 5052(a), of the Internal Revenue Code of 1954;

(B) Wine of not less than one half of one percent (0.5%) of alcohol by volume; or

(C) Distilled spirits as defined in 26 U.S.C. § 5002(a)(8);

(3) "Autocycle" means the same as defined in § 55-1-103;

(4) "Bus" means every motor vehicle designed for carrying more than fifteen (15) passengers including the driver and operated for the transportation of persons; and every motor vehicle, other than a taxicab, designed and used for the transportation of persons for compensation;

(5) "Cancellation of driver license" means the annulment or termination by formal action of the department of a person's driver license because of some error or defect in the license or application or because the licensee is no longer entitled to that license;

(6) "Certified driving instructor" means any person who gives driver training or who offers a course in driver training, and who is certified as a certified driving instructor by the department;

(7) "Chauffeur" means every person who is employed for the principal purpose of operating a motor vehicle and every person who drives a motor vehicle while in use as a public or common carrier of persons or property;

(8) "Chief" means the chief of the highway patrol;

(9) "Commerce" means:

(A) Trade, traffic, and transportation within the jurisdiction of the United States; between a place in a state and a place outside of the state, including a place outside the United States; and

(B) Trade, traffic, and transportation in the United States that affects any trade, traffic, and transportation in subdivision (9)(A);

(10) "Commercial driver certificate" means a document issued by the department that authorizes a driver to operate a class of motor vehicle. The certificate shall be issued in accordance with the standards contained in 49 CFR part 383. A commercial driver certificate shall be issued only to persons whose state of domicile is outside the state, and does not currently issue a commercial driver license in compliance with standards contained in 49 CFR part 383. The commercial driver certificate shall be considered a valid commercial driver license only when used with the individual's driver license issued by the individual's state of domicile or country;

(11) "Commercial driver license" means a license issued by the department in accordance with the standards contained in 49 CFR part 383 to an individual that authorizes the individual to operate a class of commercial motor vehicle. A commercial driver certificate accompanied by a valid driver license shall be considered a valid commercial driver license;

(12) (A) "Commercial motor vehicle" means a motor vehicle or combination of motor vehicles used in commerce to transport passengers or property if the motor vehicle:

(i) Has a gross vehicle weight rating or gross combination weight rating of twenty-six thousand one (26,001) or more pounds;

(ii) Is designed to transport more than fifteen (15) passengers, including the driver; or

(iii) Is of any size and is used in the transportation of hazardous materials, as defined in this section;

(B) However, the following vehicles and groups of vehicles shall not be considered commercial motor vehicles for the purposes of this chapter:

(i) Vehicles that are controlled and operated by a farmer or nursery worker that are used to transport either agricultural products, farm machinery, or farm supplies to or from a farm or nursery, and are not used in the operations of a common or contract motor carrier and are used within one hundred fifty (150) miles of the person's farm or nursery;

(ii) Vehicles designed and used solely as emergency vehicles that are necessary for the preservation of life or property or the execution of emergency governmental functions performed under emergency conditions and not subject to normal traffic regulation. This exemption shall apply to vehicles operated by paid or non-paid personnel;

(iii) Vehicles operated for military purposes by active duty military personnel; members of the military reserves; members of the national guard on active duty, including personnel on full-time national guard duty, personnel on part-time national guard training, and national guard military technicians (civilians who are required to wear military uniforms); and active duty United States coast guard personnel. This exception is not applicable to United States reserve technicians;

(iv) Vehicles designed and used primarily as recreational vehicles as defined in this section; and

(v) Vehicles leased strictly and exclusively to transport personal possessions or family members for nonbusiness purposes;

(13) "Commissioner" means the commissioner of safety;

(14) "Controlled substance" means any substance so classified under § 102(6) of the Controlled Substances Act, 21 U.S.C. § 802(6), and includes all substances listed on Schedules I-V, of 21 CFR part 1308, as they may be revised from time to time;

(15) "Conviction" means an unvacated adjudication of guilt, or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or by an authorized administrative tribunal, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, a plea of guilty or nolo contendere accepted by the court, the payment of a fine or court cost, or violation of a condition of release without bail, regardless of whether or not the penalty is rebated, suspended or probated;

(16) "Department" means the department of safety acting directly or through its duly authorized officers and agents;

(17) "DHS Secretary" means the secretary of homeland security of the United States;

(18) "Domicile" means a person's fixed, permanent and principal home for legal purposes and to which the person has the intention of returning whenever the person is absent;

(19) "Driver" means every person who drives or is in actual physical control of a motor vehicle upon a highway or who is exercising control over or steering a vehicle being towed by a motor vehicle;

(20) "Driver license" means a license issued by the department to an individual that authorizes the individual to operate a motor vehicle on the highways;

(21) "Driver licenses -- Classes of" means:

(A) Class A. This license shall be issued and valid for the operation of any combination of motor vehicles with a Gross Combination Weight Rating (G.C.W.R.) in excess of twenty-six thousand pounds (26,000 lbs.), provided the vehicle or vehicles being pulled have a Gross Vehicle Weight Rating (G.V.W.R.) in excess of ten thousand pounds (10,000 lbs.). Persons holding a valid Class A license may operate vehicles in Classes B, C and D, but not Class M vehicles, or vehicles that require a special endorsement unless the proper endorsement appears on the license;

(B) Class B. This license shall be issued and valid for vehicles with a Gross Vehicle Weight Rating (G.V.W.R.) in excess of twenty-six thousand pounds (26,000 lbs.), or any such vehicle towing a vehicle not in excess of ten thousand pounds (10,000 lbs.) Gross Vehicle Weight Rating (G.V.W.R.). Persons holding a valid Class B license may operate vehicles in Classes C and D, but not vehicles in Classes A and M, or vehicles that require a special endorsement unless the proper endorsement appears on the license;

(C) Class C. This license shall be issued and valid for the operation of any single vehicle with a Gross Vehicle Weight Rating (G.V.W.R.) of twenty-six thousand pounds (26,000 lbs.) or less Gross Vehicle Weight Rating (G.V.W.R.). This group applies to vehicles that are placarded for hazardous materials, designed to transport more than fifteen (15) passengers including the driver, or used as school buses. Persons holding a valid Class C license may operate vehicles in Class D but not in Classes A, B or M;

(D) Class D. This license shall be issued and valid for the operation of any vehicle with a Gross Vehicle Weight Rating (G.V.W.R.) less than twenty-six thousand one pounds (26,001 lbs.), or any combination of vehicles with a Gross Combination Weight Rating (G.C.W.R.) less than twenty-six thousand one pounds (26,001 lbs.), except vehicles in Classes A, B, C or M or vehicles that require a special endorsement unless the proper endorsement appears on the license, and shall include enclosed motorcycles that weigh less than one thousand five hundred pounds (1,500 lbs.);

(E) Class H. The department may issue this class license to a minor between fourteen (14) and sixteen (16) years of age. This special class license shall be restricted to the operation of a passenger car or other similar vehicle under Class D, a "motor-driven cycle," or a "motorized bicycle" as defined in § 55-8-101. This class license shall be known as a hardship license or motor driven cycle license previously issued under the authority of former § 55-7-104(g) and (h). The use of this license shall be valid for use in daylight hours only and for travel to authorized locations as specified on an attachment and by any other restriction deemed appropriate by the department and set forth in administrative rules and regulations;

(F) Class M. This license is valid for all motorcycles, including all motor-driven cycles. This license classification may be added to a license valid for any other class, or it may be issued as the only classification on a license if the applicant is not licensed for any other classification. A Class M-limited license may also be issued and is valid for all motor-driven cycles, including mopeds, but not for larger motorcycles;

(G) Class P. This class license is issued as an instructional permit and shall be valid to permit the operator to drive a particular class of vehicle on an instructional basis only. A Class P license shall be issued only in conjunction with another class indicating the class of vehicle or vehicles that the operator is legally entitled to operate. The holder of a Class P license must be accompanied at all times by a parent, stepparent, guardian, or certified driving instructor who has been licensed in this state as a driver for the type or class of vehicle being used for at least one (1) year, who is at least twenty-one (21) years of age, and who is fit and capable of exercising physical control over the vehicle and who is occupying a seat beside the driver; provided, that the requirement does not apply to motorcycles;

(i) Class P licenses will be issued to persons completing the appropriate application, paying the required fees, and successfully passing a vision and written examination for the appropriate class of license;

(ii) Applicants for a Class P license must meet all requirements of the particular class license for which they are applying;

(iii) Class P licenses will be issued for classes of vehicle or vehicles as follows:

(a) Class P-A. This is an instructional permit issued for Class A vehicles;

(b) Class P-B. This is an instructional permit issued for Class B vehicles;

(c) Class P-C. This is an instructional permit issued for Class C vehicles;

(d) Class P-D. This is an instructional permit issued for Class D vehicles; and

(e) Class P-M. This is an instructional permit issued for Class M vehicles;

(iv) Persons issued a Class H or hardship license, who are at least fifteen (15) years of age, shall be extended the privileges provided above for persons issued a Class P-D license, when all provisions above are met;

(22) "Driver license endorsements" means special authorizations required to be displayed on a driver license that permit the driver to operate certain types of motor vehicles or motor vehicles hauling certain types of cargo:

(A) Multiple Trailer Endorsement. This endorsement is required on a Class A license to permit the licensee to operate a vehicle authorized to pull more than one (1) trailer in accordance with chapter 7 of this title;

(B) Passenger Endorsement. This endorsement is required on a Class A, B, or C license to permit the licensee to operate a vehicle designed to transport more than fifteen (15) passengers, including the driver;

(C) Cargo Tank Endorsement. This endorsement is required on a Class A or C license to permit the licensee to operate a vehicle that is designed to transport, as its primary cargo, any liquid or gaseous material within a tank attached to the vehicle, the tank having a designed capacity of one thousand gallons (1,000 gals.) or more;

(D) Hazardous Material Endorsement. This endorsement is required on any class license if the driver is operating a vehicle transporting a hazardous material that is required to be placarded under the Hazardous Materials Transportation Act, compiled in U.S.C. § 5101 et seq., and by rules and regulations of the United States department of transportation;

(E) School Bus Endorsement. This endorsement is required on any class license to permit the licensee to operate any vehicle being used as a school bus; and

(F) For-Hire Endorsement. This endorsement is required to permit a licensee to operate a Class D vehicle as a chauffeur;

(23) "Employee" means an operator of a commercial motor vehicle, including an owner-operator or other independent contractor while in the course of operating a commercial motor vehicle, who is employed by an employer;

(24) "Employer" means any person, including the United States, a state, or a political subdivision of a state, who owns or leases a commercial motor vehicle or assigns employees to operate such a vehicle;

(25) "Farm tractors" means every motor vehicle designated and used primarily as a farm implement for drawing plows, mowing machines, and other implements of husbandry;

(26) "Felony" means any offense under state or federal law that is punishable by death or imprisonment for a term exceeding one (1) year;

(27) "Full legal name" means an individual's first name, middle name or names and last name or surname, without use of initials or nicknames;

(28) "Gross combination weight rating (G.C.W.R.)" means the value specified by the manufacturer as the maximum loaded weight of a combination (articulated) vehicle. In the absence of a value specified by the manufacturer, G.C.W.R. will be determined by adding the G.V.W.R. of the power unit and the total weight of the towed unit and any load thereon;

(29) "Gross vehicle weight rating (G.V.W.R.)" means the value specified by the manufacturer as the maximum loaded weight of a single vehicle. In the absence of a value specified by the manufacturer, the G.V.W.R. will be determined by the actual gross weight;

(30) "Hazardous materials" means any material that has been designated as hazardous under 49 U.S.C. § 5103 and is required to be placarded under subpart F of 49 CFR part 172 or any quantity of a material listed as a select agent or toxin in 42 CFR part 73;

(31) "Highway" means the entire width between the boundary lines of every way publicly maintained that is open to the use of the public for purposes of vehicular travel, or the premises of any shopping center, trailer park or apartment house complex or any other premises frequented by the public at large;

(32) "Lawful permanent resident" means the status of having been lawfully accorded the privilege of residing permanently in the United States as an immigrant in accordance with the immigration laws, such status not having changed;

(33) "Learner's permit" means a special permit that is issued allowing minors fifteen (15) years of age to drive automobiles when accompanied by a licensed parent, guardian, or certified driving instructor;

(34) "Low speed vehicle" means any four-wheeled electric vehicle whose top speed is greater than twenty miles per hour (20 mph) but not greater than twenty-five miles per hour (25 mph), including neighborhood vehicles. Low speed vehicles must comply with the safety standards in 49 CFR 571.500;

(35) "Medium speed vehicle" means any four-wheeled electric vehicle whose top speed is greater than thirty miles per hour (30 mph) but not greater than thirty-five miles per hour (35 mph), including neighborhood vehicles. Medium speed vehicles must meet or exceed the federal safety standards set forth in 49 CFR 571.500, except as otherwise provided in § 55-4-136;

(36) "Motor driven cycle" means "motor driven cycle" as defined in § 55-8-101;

(37) "Motor vehicle" means a vehicle, low speed vehicle or medium speed vehicle as defined in this section, machine, tractor, trailer or semitrailer propelled or drawn by mechanical power used on highways or any other vehicle required to be registered under the laws of this state, but does not include any vehicle, machine, tractor, trailer or semitrailer operated exclusively on a rail;

(38) "Motorcycle" means "motorcycle" as defined in § 55-8-101;

(39) "Motorcycle learner's permit" means a special permit that is issued allowing minors fifteen (15) years of age to drive motorcycles after successfully passing the motorcycle operator's license examination or when enrolled in a certified motorcycle rider education program;

(40) "Motorized bicycle" means "motorized bicycle" as defined in § 55-8-101;

(41) "Motorscooter" means "motorscooter" as included in the definition of "motor-driven cycle" in § 55-8-101;

(42) "Nonresident" means every person who is not a resident of the state;

(43) "Operator" means every person, other than a chauffeur, who drives or is in actual physical control of a motor vehicle upon a highway or who is exercising control over or steering a vehicle being towed by a motor vehicle;

(44) "Owner" means a person who holds the legal title of a vehicle or in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then the conditional vendee or lessee or mortgagor shall be deemed the owner for the purposes of this chapter;

(45) "Person" means every natural person, firm, copartnership, association or corporation;

(46) "Recreational vehicle" means every motor vehicle primarily designed as temporary living quarters for recreational camping or travel, as defined in ANSI Standards A119.2 and A119.5. The basic entities are: travel trailer, camping trailer, truck camper, motor home and park trailer;

(47) "Resident" means every person that lives in this state for a period of time exceeding thirty (30) days, has taken employment, or who would qualify as a registered voter, or has taken action to establish Tennessee as principal place of domicile;

(48) "Revocation of driver license" means the termination by formal action of the department of a person's driver license or privilege to operate a motor vehicle on the public highways, which termination shall not be subject to renewal or restoration except that an application for a new license may be presented and acted upon by the department after the expiration of at least one (1) year after the date of revocation;

(49) "School bus" means every motor vehicle operated for the transportation of children to or from school or school-related activities and is operated for compensation;

(50) "Secretary" means the secretary of transportation of the United States;

(51) "Serious traffic violation" means:

(A) Excessive speeding, as defined by the secretary by regulation;

(B) Reckless, careless or negligent driving, as defined under § 55-10-205;

(C) A violation of any state or local law relating to motor vehicle traffic control, other than a parking violation, arising in connection with an accident or collision resulting in death or personal injury to any person, or property damage;

(D) Driving a commercial motor vehicle without obtaining a commercial driver license;

(E) Driving a commercial motor vehicle without a commercial driver license in the driver's possession;

(F) Driving a commercial motor vehicle without the proper class of commercial driver license and endorsements for the specific vehicle group being operated or for the passengers or type of cargo being transported; or

(G) Any other violation of a state or local law relating to motor vehicle traffic control, other than a parking violation, that the secretary determines by regulation to be serious;

(52) "State" means:

(A) For the purposes of commercial driver licenses, a state of the United States and the District of Columbia;

(B) For all other purposes, a state of the United States, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa and the Commonwealth of the Northern Mariana Islands;

(53) "Suspension of driver license" means the temporary withdrawal by formal action of the department of a person's driver license or privilege to operate a motor vehicle on the public highways, which temporary withdrawal shall be for a period specifically designated by the department, not to exceed six (6) months for any first offense, except as provided otherwise under law;

(54) "Temporary driver license" means a license issued by the department to an individual that authorizes the individual to operate a motor vehicle on the highways for the individual's authorized period of stay in the United States or, if there is no definite end to the period of authorized stay, a period of one (1) year;

(55) "United States" means the fifty (50) states and the District of Columbia;

(56) "Vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a public highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks; and

(57) "Violation" means a conviction except as otherwise provided in § 55-50-504(h).






Part 2 - Administration by Department

§ 55-50-201 - Administration by department.

This chapter shall be administered by the department of safety.



§ 55-50-202 - Establishment of rules and regulations.

(a) The commissioner is authorized to establish administrative rules and regulations concerning the licensing of persons to operate motor vehicles, in this state, for the purpose of ensuring the safety and welfare of the traveling public. The commissioner is also authorized to adopt rules and regulations, exemptions and policies promulgated by the secretary. The commissioner is authorized to adopt the rules and regulations, exemptions and policies promulgated by the United States secretary of homeland security. The department is also authorized to utilize any verification process to comply with any rules and regulations, exemptions and policies promulgated by the United States secretary of homeland security.

(b) The commissioner is also authorized to promulgate rules and regulations to effectuate the purposes of chapter 819 of the Public Acts of 1990. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 55-50-203 - Authority to enter agreements.

The department of safety may execute or make agreements, arrangements, or declarations to carry out this chapter with the licensing authorities of other states and the provinces or territories of Canada, and with third parties permitted in 49 CFR Part 383.



§ 55-50-204 - Records to be kept by department -- Fee for furnishing copies.

(a) The department of safety shall file every application for a license received by it and shall maintain suitable indicies containing in alphabetical order:

(1) All applications denied, and on each thereof note the reasons for the denial;

(2) All applications granted; and

(3) The name of every licensee whose license has been suspended or revoked by the department, and after each name note the reasons for this action.

(b) The department shall also file all accident reports, abstracts of court records of convictions and driver education or improvement course completion certification received by it under the laws of this state, and, in connection therewith, maintain convenient records or make suitable notations in order that an individual record of each licensee showing the convictions of such licensee and the traffic accidents in which the licensee has been involved and the driver education or improvement courses the licensee has completed shall be readily ascertainable and available for the consideration of the department upon any application for renewal of license and at other suitable times.

(c) (1) The department shall record and maintain as part of the driver history of persons holding or required to hold commercial driver licenses all convictions, disqualifications and other licensing actions for violations of any state or local law relating to motor vehicle traffic control, other than a parking violation, committed in any type of vehicle, in this state or any other state.

(2) The department shall make driver history information required by this subsection (c) available to the users designated in subdivision (c)(4) or to their authorized agent within ten (10) days of:

(A) Receiving the conviction or disqualification information from another state; or,

(B) The date of the conviction, if it occurred in the same state.

(3) The department shall retain on the driver history record all convictions, disqualifications and other licensing actions for violations for at least three (3) years or longer as required under 49 CFR 384.231(d).

(4) Only the following users or their authorized agents may receive the designated information:

(A) States: All information on all driver records;

(B) The secretary of transportation: All information on all driver records;

(C) The driver: Only information related to that driver's record; and

(D) A motor carrier or prospective motor carrier: After notification to a driver, all information related to that driver's or prospective driver's record.

(d) (1) The department shall charge and collect a fee of five dollars ($5.00) for preparing and furnishing copies of the records. All fees so collected shall constitute expendable receipts of the department.

(2) The department shall not include the social security number of any person who has been issued a driver license in this state, including a commercial driver license, in copies of the records sold pursuant to this section.

(3) The department shall maintain information concerning the completion of a driver education or improvement course for administrative purposes or court use only. The department shall not include information concerning the completion of a driver education or improvement course in copies of records sold pursuant to this section.

(e) The department shall maintain a copy of all licenses as issued.

(f) This section is also applicable when the department issues a photo identification license, intermediate driver license, learner permit, temporary driver license, temporary learner permit, temporary intermediate driver license, or temporary photo identification license.



§ 55-50-205 - Electronic transmittal of information to federal selective service system. [Enactment contingent on funding by the federal selective service system. See the Compiler's Notes.]

The department shall transmit, in an electronic format, necessary information contained on applications for an intermediate driver license, driver license, renewal of driver license or photo identification license to the federal selective service system for any male United States citizen or immigrant who is at least eighteen (18) years of age but less than twenty-six (26) years of age and is required to be registered pursuant to the Military Selective Service Act of 1967, 50 U.S.C. app. § 451 et seq.; provided, that the department shall not be required to transmit the information until the department has a sufficient computer operating system in place to efficiently effectuate the transmission.






Part 3 - Application, Examination, and Issuance

§ 55-50-301 - License required -- Requirements -- Exception -- Applicability to temporary licenses and permits.

(a) Every person applying for an original or renewal driver license shall be required to comply with and be issued a classified driver license meeting the following requirements:

(1) No person, except those expressly exempted in this section, shall drive any motor vehicle upon a highway in this state unless the person has a valid driver license under this chapter for the type or class of vehicle being driven;

(2) No person, except those expressly exempted in this section, shall steer or, while within the passenger compartment of the vehicle, exercise any degree of physical control of a vehicle being towed by a motor vehicle upon a highway in this state unless the person has a valid driver license under this chapter for the type or class of vehicle being towed;

(3) No person shall receive a driver license unless and until the person surrenders to the department all valid licenses in the person's possession, issued to that person by this or any other jurisdiction. All surrendered licenses issued by another jurisdiction shall be returned, together with information that the person is licensed in this state. No person shall be permitted to have more than one (1) valid driver license at any time; and

(4) Any person licensed as a driver may exercise the privilege granted upon all streets and highways in this state and shall not be required to obtain any other license to exercise the privilege by any county, municipal or local board, or body having authority to adopt local police regulations.

(5) A Class M license shall not be required for the operation of enclosed motorcycles that weigh less than one thousand five hundred pounds (1,500 lbs.).

(b) This section is applicable to the issuance of temporary driver licenses and permits.



§ 55-50-302 - Classes of licenses -- Endorsements -- Applicability to temporary licenses and permits.

(a) The department, upon issuing a driver license, shall indicate thereon the class of vehicles the licensee may drive. Licenses shall be issued with the classifications and endorsements as defined in § 55-50-102.

(b) The department shall establish qualifications it believes reasonably necessary, in addition to the qualifications specified in this part, for the safe operation of the various types, sizes, or combinations of vehicles, and shall determine by appropriate examination whether each applicant is qualified for the license classification or endorsement for which application has been made.

(c) The department shall not issue a license in Class A, B, or C or any of the endorsements specified in subsection (a) other than a for-hire endorsement unless the applicant meets the following qualifications in addition to all other applicable qualifications:

(1) The applicant must be at least twenty-one (21) years of age;

(2) The applicant must not currently be under a driver license suspension or revocation in this or any other state;

(3) The applicant must certify in the license application that all of the qualifications are met.

(d) The department shall not issue a school bus endorsement unless the applicant has had at least five (5) years of unrestricted driving experience prior to the date of application and the department is fully satisfied as to the applicant's good character, competency, and fitness to be so employed.

(e) The department shall not issue a for-hire endorsement unless the applicant has had at least two (2) years of unrestricted driving experience prior to the date of application and the department is fully satisfied as to the applicant's good character, competency, and fitness to be so employed, and the applicant is eighteen (18) years of age and will be operating a Class D vehicle. Nothing in this subsection (e) shall authorize anyone under nineteen (19) years of age to operate a commercial motor vehicle as defined in 49 CFR part 390; provided, that the department is authorized to issue a for-hire endorsement to operate a Class D vehicle to an applicant who is at least sixteen (16) years of age and who is not currently under any driver license suspension, cancellation, or revocation in this or any other state, and the vehicle is owned by the applicant's family business to conduct deliveries of goods and products exclusively for family business.

(f) This section is applicable to the issuance of temporary driver licenses and permits.

(g) (1) The department shall not issue or renew a hazardous materials endorsement unless a determination of no security threat has been issued in conformance with 49 CFR part 1572.

(2) The department shall revoke a current hazardous materials endorsement upon receipt of an initial or final determination of security threat in accordance with 49 CFR part 1572.



§ 55-50-303 - Persons not eligible for licensing -- Exception for temporary licenses.

(a) The department shall not issue any license under this chapter:

(1) (A) To any person, as a Class A, B, or C driver, who is under twenty-one (21) years of age;

(B) (i) Notwithstanding subdivision (a)(1)(A), persons nineteen (19) years of age shall be permitted to apply for a Class A or B license if no special endorsements are required, the commercial vehicle will be operated solely in intrastate commerce, within one hundred (100) miles of the driver's place of employment or home terminal, and there has been compliance with all other current provisions of 49 CFR parts 383 and 391; and

(ii) Notwithstanding subdivision (a)(1)(A), persons eighteen (18) years of age shall be permitted to apply for a Class B license if no special endorsements are required, the commercial vehicle will be operated solely in intrastate commerce, within one hundred (100) miles of the driver's place of employment or home terminal, and there has been compliance with all other current provisions of 49 CFR parts 383 and 391;

(2) To any person whose license has been suspended, cancelled or revoked, during suspension, cancellation or revocation and not until the person has complied with all requirements for reinstatement;

(3) To any person who is an habitual drunkard, or is addicted to the use of narcotic drugs;

(4) To any person who has previously been adjudged to be afflicted with or suffering from any mental disability or disease and who has not at the time of application been restored to competency by the methods provided by law;

(5) To any person who is required by this chapter to take an examination, unless the person has successfully passed the examination;

(6) To any person when the commissioner has good cause to believe that the person by reason of physical or mental disabilities would not be able to operate a motor vehicle with safety upon the highways;

(7) To any person who is required under the laws of this state to deposit proof of financial responsibility and who has not deposited the proof;

(8) To any person who does not comply with § 49-6-3017; or

(9) To any person who is not a United States citizen or lawful permanent resident of the United States.

(b) (1) In addition to all other requirements of law, prior to reinstating the driving privileges and/or reissuing a driver license to any person who has been convicted of the offense of driving while under the influence, the department shall require certification that all fines and costs have been paid to the court of jurisdiction.The certification shall be made upon a form supplied by the department, and shall indicate the fines and costs levied by the court, that all fines and costs have been paid to the court, or that the fines and/or costs were waived as a result of the person being found to be indigent by the court, if the court is located within this state. The form shall be completed and certified by the clerk of the court of jurisdiction; provided, however, that it is the sole responsibility of the individual seeking reinstatement or reissuance to obtain the certification and present it to the department.

(2) Persons convicted of any other offense requiring mandatory revocation of driving privileges shall be required to present the same certification in subdivision (b)(1) prior to the reinstatement of driving privileges and/or the reissuance of a driver license.

(3) Each certification form required by this section shall be accompanied by a three-dollar filing fee, payable to the department.

(c) Notwithstanding this section, the department may issue a temporary license, pursuant to § 55-50-331(g) and any other departmental rules and regulations promulgated by the department.



§ 55-50-304 - Persons exempt from licensing.

The following persons are exempt from licensing under this chapter:

(1) (A) Any member of the armed forces while operating a motor vehicle owned or leased by any branch of the armed services of the United States;

(B) Any individual who is operating a CMV for military purposes, including active duty military personnel; members of the military reserves; members of the national guard on active duty, including personnel on full-time national guard duty, personnel on part-time national guard training, and national guard military technicians (civilians who are required to wear military uniforms); and active duty United States coast guard personnel. This exception is not applicable to United States reserve technicians;

(2) Any person while driving or operating any road machine, farm tractor, or implement of husbandry temporarily operated or moved on a highway;

(3) A nonresident who is at least sixteen (16) years of age and who has in immediate possession a valid driver license issued to the person in the person's home state or country may operate a motor vehicle in this state only as a Class D driver;

(4) A nonresident who is at least twenty-one (21) years of age and who has in immediate possession a valid license equivalent to a Tennessee class license issued to the person in the person's home state or country may operate a motor vehicle of a comparable class in this state;

(5) (A) A nonresident, who establishes residency in this state, may operate a motor vehicle in the state for a period not to exceed thirty (30) days from the date of establishing the residency; provided, that the nonresident has in the nonresident's immediate possession a valid driver license issued by another state, or country; and

(B) In order to facilitate the growth of international commerce in Tennessee, an individual who is not a citizen of the United States and who is employed in a managerial or technical position in this state may, in connection with employment, operate a motor vehicle in this state for a period up to six (6) months under a valid driver license issued by another state, country or international body;

(6) A student who is pursuing an approved driver training course in a public school or a private secondary school approved by the commissioner of education or by a recognized regional or national accrediting agency, or in a duly licensed commercial driver training school. This exemption applies only to the operation of a motor vehicle bearing school driver training identification and only while an instructor, certified and registered by the department of education or licensed by the department of safety as a driver instructor, accompanies the student; and

(7) (A) Any active member of the armed forces assigned to a military installation or base located within this state, and the member's spouse, who have in their immediate possession a valid driver license issued to them in their home state or country; provided, that this exemption only applies if the member of the armed forces has not established Tennessee as the member's domicile;

(B) For purposes of this exemption, domicile may be inferred if the person has registered to vote in Tennessee, or was required to pay the wheel tax when registering a motor vehicle in Tennessee, has listed Tennessee as the person's state for tax purposes on the person's military leave and earnings statement (LES), or has taken action that clearly indicates the person's intent to permanently reside in Tennessee. Purchasing a home or registering a motor vehicle without being required to pay the wheel tax in Tennessee, does not alone, or in conjunction with each other, establish intent to declare Tennessee as the person's domicile. The domicile of the spouse shall be deemed to be the same as that of the active duty service member for purposes of this subdivision (7)(B). Domicile may not be inferred if the basis for the determination, without considering other relevant factors, is that the member of the armed forces or the member's spouse has obtained employment in this state or that the member or the member's spouse is enrolled in the public schools of this state.



§ 55-50-305 - Validity of current licenses.

For any person holding a currently valid operator, regular chauffeur, or special chauffeur license on July 1, 1989, the license shall remain valid until expiration, suspension, revocation, or cancellation.



§ 55-50-306 - Electronic driver license system.

(a) The department of safety is authorized to develop a secure and uniform system, to be known as the "electronic driver license system," for authorizing persons to present or submit evidence of a valid driver license in an optional electronic format in lieu of a physical driver license. An acceptable electronic format includes display of electronic images on a cellular telephone or any other type of portable electronic device. The department may contract with one (1) or more entities to develop the electronic driver license system. The department or entity may develop a mobile software application capable of being utilized through a person's electronic device to access an electronic image of the person's driver license.

(b) The department may accept donations and grants from any source to pay the expenses the department incurs in the development of the electronic driver license system.

(c) The department may take reasonable measures to publicize the electronic driver license system to potential participants.

(d) The department shall not charge a fee to participate in the electronic driver license system.

(e) In lieu of a physical driver license, a person who participates in the system may present or submit evidence of possession of a valid driver license in an electronic format, which shall be accepted as such evidence for identification and other purposes, including upon the request of a law enforcement officer or a seller of alcoholic beverages. The electronic driver license system shall allow law enforcement officers to verify the authenticity of the driver license. If a person displays the evidence in an electronic format pursuant to this subsection (e), the person is not consenting for a law enforcement officer to access any other contents of the electronic device.

(f) The department shall disable, suspend, or terminate a person's participation in the electronic driver license system if:

(1) The physical driver license issued to the participant has been canceled, revoked, or suspended as provided in this chapter; or

(2) The participant reports that the participant's electronic device has been lost or stolen.



§ 55-50-311 - Learner permit -- Intermediate license -- Fees -- Restrictions -- Penalties -- Application -- Parental notification.

(a) (1) Any person who is fifteen (15) years of age or older, who has successfully passed the standard written test and visual examination for applicants of a state automotive license, and who has the written approval of the person's parent or legal guardian may be issued a learner permit by the department of safety. A learner permit shall allow the person to operate a motor vehicle whenever the person is accompanied by a person who is at least twenty-one (21) years of age and is licensed to operate a motor vehicle. A person with a learner permit shall not operate a motor vehicle from ten o'clock p.m. (10:00 p.m.) to six o'clock a.m. (6:00 a.m.).

(2) In addition to any other fees authorized by this chapter for the issuance of a learner permit, any person issued a learner permit under this section shall pay a five-dollar learner permit fee.

(b) (1) A person may be issued an intermediate driver license if the person is sixteen (16) years of age or older and has:

(A) Passed a driver license examination pursuant to § 55-50-322;

(B) Had a learner permit pursuant to subsection (a), or its equivalent from another state, for not less than one hundred eighty (180) days;

(C) Not accumulated six (6) or more points pursuant to the driver improvement program established in § 55-50-505 during the one-hundred-eighty day period immediately preceding application;

(D) Presented certification by a parent, legal guardian or licensed instructor that the person has accumulated a minimum of fifty (50) hours of behind-the-wheel driving experience, including a minimum of ten (10) hours driving experience at night; and

(E) Successfully demonstrated the person's ability to exercise ordinary and reasonable control in the operation of an automobile.

(2) Notwithstanding subdivision (1), a person may be issued an intermediate driver license if the person is sixteen (16) years of age or older and has been licensed to drive in another state for at least ninety (90) days.

(3) In addition to any other fees authorized by this chapter for the issuance of an intermediate driver license, any person issued an intermediate driver license under this section shall pay a five-dollar intermediate driver license fee.

(c) (1) The intermediate driver license issued pursuant to this section shall be a regular Class D license; provided, that the word "INTERMEDIATE" is prominently printed thereon.

(2) Except as otherwise provided by this section, a driver may apply for an unrestricted driver license one (1) year after receiving an intermediate driver license. All restrictions on vehicle operation pursuant to subsection (e) shall remain in full effect until the time successful application is made to the department for an unrestricted driver license. Upon successful application, the department shall have in place a procedure noting that the intermediate restrictions have been removed.

(3) Upon attaining eighteen (18) years of age, any licensee may obtain a license without the word "INTERMEDIATE" as required in subdivision (c)(1) by paying the fee for a duplicate license. However, no person shall be required to obtain the duplicate license, until the license expires.

(d) The department shall promulgate certificates to be completed by a driver with a valid unrestricted driver license pursuant to subdivision (b)(1)(D). For the purposes of issuing an intermediate driver license, the department shall only accept certificates promulgated by the department for this purpose.

(e) (1) A person issued an intermediate driver license shall not operate a motor vehicle from eleven o'clock p.m. (11:00 p.m.) to six o'clock a.m. (6:00 a.m.) unless:

(A) Accompanied by a parent or legal guardian;

(B) Accompanied by a licensed driver twenty-one (21) years of age or older, designated by the parent or legal guardian;

(C) Driving to or from scheduled specifically-identified school-sponsored activities and events, if the driver has in the driver's possession written permission from the driver's parent or legal guardian authorizing the driver to go to or from the specifically-identified scheduled school-sponsored activities and events;

(D) Driving to or from full, or part-time employment, if the driver possesses written permission from the driver's parent or legal guardian identifying the location of employment and authorizing the driver to go to or from the employment; or

(E) Driving to or from hunting or fishing between the hours of four o'clock a.m. (4:00 a.m.) and six o'clock a.m. (6:00 a.m.) and in possession of a valid hunting or fishing license.

(2) In addition to subdivision (e)(1), a person issued an intermediate driver license shall not operate a motor vehicle with more than one (1) passenger in the motor vehicle unless:

(A) One (1) or more of the passengers are twenty-one (21) years of age or older and possess a valid unrestricted driver license; or

(B) The additional passengers are brothers, sisters, stepbrothers or stepsisters of the driver, including adopted or foster children residing in the same household of the driver, and the driver has in the driver's possession a letter from the driver's parent or legal guardian authorizing the passengers to be in the motor vehicle for the sole purpose of going to or from school.

(f) (1) If the driver accumulates six (6) or more points pursuant to the driver improvement program established in § 55-50-505 after the issuance of an intermediate driver license, the driver shall be ineligible to apply for an unrestricted driver license for an additional ninety (90) days from the time the driver would otherwise be eligible to obtain the license.

(2) (A) Upon receipt of a motor vehicle accident report in which a person with an intermediate driver license is determined to have contributed to the occurrence of an accident, or a second safety belt violation pursuant to § 55-9-603, the driver shall be ineligible to apply for an unrestricted driver license for an additional period of ninety (90) days from the time the driver would otherwise be eligible to obtain the license.

(B) If the department receives notification of such conviction after successful application for an unrestricted driver license has been made, the department has the authority to suspend the license for ninety (90) days and may re-issue the driver an intermediate driver license for this period.

(3) Upon a second conviction for a moving violation, a person shall complete a certified driver education course before the person is eligible to obtain an unrestricted driver license.

(g) In addition to any other penalty, a fine of ten dollars ($10.00) shall be imposed upon conviction for a violation of this section.

(h) Any driver who has a forged or fraudulent letter or other written statement of approval shall be in violation of this chapter and shall, upon conviction, have the driver's intermediate driver license revoked and be issued a learner permit until the driver reaches eighteen (18) years of age. Upon reaching eighteen (18) years of age, the driver may apply for an unrestricted license if the driver meets all of the other requirements of this chapter.

(i) (1) This section shall not apply to any person under eighteen (18) years of age who has graduated from high school. A person under eighteen (18) years of age who has graduated from high school may, if the person otherwise meets the requirements of this chapter, obtain an unrestricted license.

(2) This section shall not apply to any person eighteen (18) years of age or older. A person eighteen (18) years of age or older may, if the person otherwise meets the requirements of this chapter, obtain an unrestricted license.

(j) The court in which a conviction is entered for a moving violation or a second safety belt violation pursuant to § 55-9-603 shall send notification of the conviction to the designated parent or legal guardian of a person with a learner permit or intermediate driver license.

(k) The intermediate driver license issued to a person shall be of the same type issued to all qualified drivers within this state and shall be valid for a similar number of years; provided, that the word "INTERMEDIATE" shall be prominently printed on the front thereof. The commissioner shall determine the appropriate placement and size of the "INTERMEDIATE" restriction.

(l) The commissioner shall, upon receiving an accident report of an accident occurring in this state that has resulted in death, and upon determining that an operator has either contributed to the occurrence of an accident or that there has been an adjudication against or a conviction against an operator who has an intermediate driver license, revoke the license of the operator and shall issue to the operator a learner permit. The operator shall retain a learner permit until the operator reaches eighteen (18) years of age. Upon reaching eighteen (18) years of age, a driver can apply for an unrestricted driver license.

(m) Any driver who, upon conviction of possession of five (5) or more grams of methamphetamine, as scheduled in § 39-17-408(d)(2), while operating a motor vehicle in this state shall be in violation of this chapter and shall have the driver's intermediate license revoked and shall be issued a learner permit until the driver reaches eighteen (18) years of age. Upon reaching eighteen (18) years of age, the driver may apply for an unrestricted license, if the driver meets all of the other requirements of this chapter. For the purposes of this section, a motor vehicle is in operation if its engine is operating, whether or not the motor vehicle is moving.

(n) (1) No driver possessing a learner permit or intermediate driver license pursuant to this section shall operate a motor vehicle in motion on any highway while using a hand held cellular telephone, cellular car telephone, or other mobile telephone.

(2) A violation of this subsection (n) is a Class C misdemeanor, punishable only as follows:

(A) A fine of fifty dollars ($50.00); and

(B) The driver shall be ineligible to apply for an intermediate or unrestricted driver license for an additional ninety (90) days from the time the driver would otherwise be eligible to obtain the license type.

(3) It is an affirmative defense to prosecution under this subsection (n), which must be proven by a preponderance of the evidence, that the driver's use of a hand held cellular or cellular car telephone was necessitated by a bona fide emergency. The use of a mobile phone while operating a vehicle by any driver who is eighteen (18) years of age or less to communicate with the person's custodial parents shall be deemed a bona fide emergency and shall not be a violation of this subsection (n).



§ 55-50-312 - Licensing of minors.

(a) (1) The application of any person under eighteen (18) years of age for an instruction permit or driver license shall be signed and verified before a person authorized to administer oaths by the person's parent, stepparent, grandparent, guardian, foster parent, or other authorized representative of the department of children's services, or, in the event there is no parent, stepparent, grandparent, guardian, foster parent, or other authorized representative of the department of children's services, then by another responsible adult who is willing to assume the obligation imposed under this chapter upon a person signing the application of a minor. If other than a parent, stepparent, grandparent, guardian, foster parent, or other authorized representative of the department of children's services, the responsible person must, in addition to assuming responsibility, file future proof of insurance on behalf of the minor until the minor reaches eighteen (18) years of age. If during this period the insurance or proof of financial responsibility is cancelled, terminated or no longer in force, the driving privileges of the minor shall be suspended until requirements of this section and §§ 55-50-301 and 55-50-302 are complied with and a new application for reinstatement of the license is made. If, in the event the applicant for a driver license is married, the spouse may sign and verify the application, if the spouse is a person capable of legally entering into contractual relationships.

(2) As used in subdivision (a)(1), "stepfather," "stepmother," or "stepparent" means only that stepparent residing in the same household with the minor seeking the license.

(3) In cases where a grandparent signs the application of a minor and assumes financial responsibility for a minor pursuant to this subsection (a), the parent, stepparent, guardian or custodian, as appropriate, shall sign a notarized statement authorizing the grandparent to do so which shall accompany the license application. In addition, the grandparent shall present a statement indicating the grandparent's understanding of the financial responsibility the grandparent is assuming pursuant to this section. The SR-22 form from the grandparent's insurance provider shall fulfill this requirement.

(b) Any negligence or willful misconduct or violation of any motor vehicle law of this state or any municipality thereof by a minor under eighteen (18) years of age when driving a motor vehicle upon a highway or street shall be imputed to the person who has signed the application of the minor for a permit or license, which person shall be jointly and severally liable with the minor for any damages or fines occasioned by the negligence, willful misconduct, or violation, except as otherwise provided in subsection (c).

(c) In the event a minor deposits or there is deposited upon the minor's behalf proof of financial responsibility with respect to the operation of a motor vehicle owned by the minor, or if not the owner of a motor vehicle, then with respect to the operation of any motor vehicle, in form and in amounts as required under the motor vehicle financial responsibility laws of this state, then the department may accept the application of the minor when signed by the spouse over eighteen (18) years of age, or one (1) parent, stepparent, grandparent or guardian of the minor, and while proof is maintained the spouse, parent, stepparent, grandparent or the guardian shall not be subject to the liability imposed under subsection (b).

(d) Any person who has signed the application of a minor for a license may thereafter file with the department a notarized written request that the license of the minor so granted be cancelled. Thereupon, the department shall cancel the license of the minor, and upon cancellation by the department, the person who signed the application of the minor shall be relieved from the liability imposed under this chapter by reason of having signed the application on account of any subsequent negligence or willful misconduct of the minor in operating a motor vehicle.

(e) The department may issue to a minor who is at least fifteen (15) years of age a special restricted license or permit to operate a motor-driven cycle or a motorized bicycle as defined in § 55-8-101, upon compliance by the minor or persons acting in the minor's behalf with all of the other provisions of this chapter; provided, that the actual demonstration of ability to exercise ordinary and reasonable control, as provided in §§ 55-50-321 -- 55-50-324, 55-50-331 -- 55-50-338 and 55-50-352, is made on a motor-driven cycle or a motorized bicycle; and provided further, that the license or permit issued in accordance with this section shall show upon its face a restriction to the use of a motor-driven cycle or a motorized bicycle only, and any other restrictions that the department, upon good cause, deems necessary.

(f) The department may issue to a minor who is fourteen (14) years of age or older a special restricted license when facts presented to the department indicate there is good cause to issue the restricted license. This license shall hereinafter be referred to as a hardship license. The hardship license shall be restricted according to rules and regulations promulgated by the commissioner.

(g) The falsification of any information submitted under this section, either by the applicant or by the person signing any affidavit required under this section, shall result in the suspension of the license of the applicant and the license of the person signing the affidavit.



§ 55-50-321 - Applications. [Amendment contingent on funding by the federal selective service system. See the Compiler's Notes.]

(a) Every application for a driver license, instruction permit, intermediate driver license, and photo identification card shall be made upon a form furnished by the department. Every application shall be accompanied by a birth certificate or other proof of the applicant's date of birth that is satisfactory to the driver license examiner and by a nonrefundable fee of two dollars ($2.00), which shall constitute expendable receipts of the department. The application shall also be accompanied by proof of Tennessee residency acceptable to the department.

(b) The driver license examiner is authorized and required to obtain positive proof of age and identification of any person taking an examination for a driver license. The applicant shall make certification on the application as to the applicant's age and identification, and, in addition, shall submit to the driver license examiner other documentation meeting the criteria established by rules promulgated by the commissioner as proof of age and identification, or present to the driver license examiner one (1) person who possesses a valid driver license issued in this state who shall attest, in writing, under oath, that the applicant has truthfully identified the applicant in the applicant's affidavit. For applicants under eighteen (18) years of age, the oath may be administered to, and the affidavit attested and signed by, a parent or legal guardian of the applicant, if the parent or legal guardian possesses a valid driver license issued in this state. The driver license examiners are empowered and authorized to administer oaths to applicants and attesting witnesses and to take affidavits.

(c) (1) (A) Every application shall state the full name, date and place of birth, sex, county of residence, residence address, including the street address and number or route and box number, or post office box number if the applicant has no bona fide residential street address, of applicant, height, weight, hair and eye color, social security number, if the applicant has been issued a social security number, and whether any such license has ever been suspended or revoked, or whether an application has ever been refused, and, if so, the date of and reason for the suspension, revocation, or refusal, and other information as the department may require to determine the applicant's identity, competency, and eligibility. The information regarding the applicant's social security number shall be maintained in the records of the department of safety for use as required by any state or federal law relative to child support establishment or enforcement or for other purposes as may be required by law. If the department allows the use of a number other than the social security number on the face of the license, and the social security number obtained on the application is kept on file with the department, the department shall so advise the applicant. Any applicant for a Tennessee driver license who desires the assistance of an interpreter in order to make application for a license and complete the required application shall be responsible for procuring this assistance; provided, that nothing contained within this part shall be construed or implemented in any manner that violates the provisions of the Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.

(B) Any applicant who does not have, or who states that the applicant has never been issued, a social security number required by subdivision (c)(1)(A) shall complete an affidavit, under penalty of perjury, affirming that the applicant has never been issued a social security number.

(C) Any applicant applying for a driver license, instruction permit, intermediate driver license or photo identification license, upon initial issuance or reinstatement, shall provide either an original or certified copy of one of the following:

(i) Documentation that the applicant is a citizen of the United States; or

(ii) Documentation issued by the United States government establishing that the applicant is a lawful permanent resident.

(D) Any applicant who has received an initial issuance of a driver license since January 1, 2001, shall provide documentation as required in subdivision (c)(1)(C)(i) or (c)(1)(C)(ii) upon the first renewal date of the license.

(E) Any applicant applying for reinstatement on or after July 1, 2012, for which the department has the documents required in subdivision (c)(1)(C)(i) or (c)(1)(C)(ii) on file, shall be deemed in compliance with subdivision (c)(1)(C) unless otherwise required by law.

(2) For applicants under eighteen (18) years of age, the application shall be accompanied by documentation of compliance with § 49-6-3017. No first-time applicant who is eighteen (18) years of age or younger suspended pursuant to § 55-50-502(a)(1)(J), shall be assessed a reinstatement fee by the department.

(d) Whenever an application is received from a person previously licensed in another jurisdiction, the department shall request a copy of the driver's record in this state with the same force and effect as though entered on the driver's record in this state in the original instance.

(e) Section 55-50-602 is applicable to any person who knowingly makes false or fraudulent certification as to the person's identification, date of birth, or driving privileges when making application for a driver license or photo identification license. The false attestation, knowingly made, is also punishable by suspension of the driver license of the person for two (2) years. The person shall be entitled to the rights and remedies established by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for contested case hearings.

[Effective December 1, 2002, if contingency met. See the Compiler's Notes.]

(f) Every application form for an intermediate driver license, driver license, renewal of driver license or photo identification license shall contain the following language printed clearly thereon: "By submitting this application, I am consenting to registration with the Selective Service System, if so required by Federal Law."

(g) The department shall not accept matricula consular cards as proof of identification for driver license application and issuance purposes.

(h) Any applicant applying for a temporary driver license, temporary learner permit, temporary intermediate driver license or temporary photo identification license, upon initial issuance, renewal and reinstatement, shall provide proof acceptable to the department relative to the applicant's identity, Tennessee residency, and authorized period of stay in the United States.



§ 55-50-322 - Examination of applicants.

(a) (1) (A) The department shall examine every applicant for a driver license, intermediate driver license, learner permit, temporary driver license, temporary learner permit, and temporary intermediate driver license, except as otherwise provided in this part. This examination shall include a test of the applicant's eyesight to be administered according to standards set by the department, the applicant's ability to read and/or understand highway signs regulating, warning and directing traffic, the applicant's knowledge of the traffic laws of this state, and shall include an actual demonstration of ability to exercise ordinary and reasonable control in the operation of a motor vehicle or combination of vehicles of the type covered by the license classification or endorsement that the applicant is seeking. The examination may also include further physical and mental examinations the department finds necessary to determine the applicant's fitness to operate a motor vehicle safely upon the highways.

(B) All such examinations given to persons under eighteen (18) years of age shall be written, with the exception of examination of the applicant's eyesight including, but not limited to, night vision performance. However, this restriction shall not apply to any person who, prior to January 1, 1990, obtained a valid license other than by written examination, or to any person with a medical condition, certified by a physician, which would render a written examination impractical, or to any handicapped child, including the learning disabled, certified by a specialist as unable to be tested by written examination.

(2) In addition, all examinations administered to applicants for a driver license or intermediate driver license shall include questions concerning drugs and alcohol, the effects of those substances on a person's ability to operate a vehicle and the applicable Tennessee laws pertaining to operating a vehicle while under the influence of alcohol or drugs, and the alcohol and drug related questions shall constitute one-fourth (1/4) of the written examination. The department shall ensure the driver manual used to prepare applicants for the license examination includes sufficient information concerning drugs and alcohol to enable a reasonably diligent applicant to correctly answer the additional questions.

(b) (1) The department may waive the required knowledge and skills tests upon application for a Tennessee driver license by a nonresident who establishes residency in this state. The new resident must surrender a driver license or submit a certified report from the former state of residence. Either the license or the report shall verify that the license is not subject to cancellation, suspension or revocation and that the license is valid, or has not been expired in excess of six (6) months.

(2) (A) As used in this subdivision (b)(2), "valid military commercial driver license" means any commercial driver license that is recognized by any active or reserve component of any branch of the United States armed forces as currently being valid or as having been valid at the time of an applicant's separation or discharge from the armed forces that occurred within the two-year period immediately preceding the date of application for a commercial driver license.

(B) The department shall waive the required skills test upon initial application for a commercial driver license by any applicant who, at the time of initial application, has been issued, or is in immediate possession of, a valid military commercial driver license and who certifies on the application that, during the two-year period immediately preceding the date of application, the applicant:

(i) Has not had more than one (1) driver license, except for a valid military commercial driver license;

(ii) Has not had any driver license suspended, revoked, or cancelled in this state or any other state;

(iii) Has not had any convictions while operating any type of motor vehicle for the disqualifying offenses contained in 49 CFR 383.51(b), and has not lost the privilege to operate a commercial motor vehicle, or been disqualified from operating a commercial motor vehicle, in this state or any other state;

(iv) Has not had more than one (1) conviction while operating any type of motor vehicle for serious traffic violations as defined in § 55-50-102 or contained in 49 CFR 383.51(c);

(v) Has not had any conviction for a violation of any military or state law or local ordinance relating to motor vehicle traffic control, in this or any other state, other than a parking violation, arising in connection with any traffic accident; and

(vi) Has no record of an accident in which the applicant was at fault.

(C) The applicant shall also certify on the application, and submit supporting documentation as required in subdivision (b)(2)(D), that the applicant:

(i) Is regularly employed or was regularly employed within the ninety-day period immediately preceding application in a position in the United States armed forces requiring operation of a commercial motor vehicle that is representative of the license class and endorsement for which the applicant is applying;

(ii) Is exempted or was exempted from the commercial driver license requirements in 49 CFR 383.3(c); and

(iii) Is operating or was operating a commercial motor vehicle in the United States armed forces that is representative of the license class and endorsement for which the person is applying, for at least the two (2) years immediately preceding separation or discharge from the armed forces, in the case of an honorably discharged member, or for at least the two (2) years immediately preceding application, in the case of a member in active duty.

(D) The application shall be accompanied by the following documentation establishing the applicant's military occupational specialty and driving experience as indicated in subdivision (b)(2)(C):

(i) A notarized affidavit signed by a commanding officer, if the applicant is on active duty; or

(ii) If the applicant is honorably discharged from military service:

(a) A copy of the applicant's certificate of release of discharge from active duty, department of defense form 214 (DD 214); or

(b) A statement from the appropriate branch of the United States armed forces, certified by the department of veterans services.

(E) Any applicant who is a member of the active duty military, military reserves, national guard, or active duty United States coast guard or coast guard auxiliary whose temporary or permanent duty station is located in this state obtaining the skills test waiver under this subdivision (b)(2) shall submit documentation acceptable to the department establishing the applicant's current duty station assignment.

(F) An applicant who obtains the skills test waiver under this subdivision (b)(2) shall be required to successfully complete any applicable vision and knowledge tests, and pay the appropriate fees, other than the skills testing fee.

(c) (1) The examinations for applicants for commercial driver licenses shall be conducted in compliance with 49 CFR part 383.

(2) The department is permitted to promulgate rules and regulations pertaining to third-party testing for the skills tests required for commercial driver licenses, in accordance with 49 CFR part 383.

(3) The department shall not reject the applicant for a commercial driver license if the examiner believes the condition of the vehicle is unsafe for operation, unless the examiner requests an inspection of the vehicle by a qualified commercial vehicle inspector of the department. This vehicle, and all commercial vehicles inspected by the department, shall be inspected in accordance with the North American Standard Uniform Inspection procedures outlined by the Commercial Vehicle Safety Alliance. A commercial vehicle placed out-of-service for mechanical or safety defects by the qualified inspector shall be placed out-of-service for safety defects as defined in the North American Uniform Out-of-Service Criteria. The applicant shall be given a written report listing all defects by the inspector and informed of necessary repairs to cause the vehicle to be in compliance. The examiner shall not conduct a road test if the commercial vehicle inspector determines that the vehicle does not meet the standards defined in the North American Uniform Out-of-Service Criteria.

(d) All persons who are in the United States armed forces and who are holders of driver licenses in this state may have their licenses renewed upon application to the department upon their return to Tennessee without further examination.

(e) Persons applying for reinstatement of a cancelled, suspended or revoked driver license shall not be required to take an eye test or knowledge and skills tests unless their license has been expired in excess of one (1) renewal cycle as provided in § 55-50-338(a)(3).

(f) An applicant who presents evidence acceptable to the department that the applicant has satisfactorily completed a driver education and training course offered for Class D vehicles by nonpublic schools in categories 1, 2, or 3 as recognized by the state board of education, a public school, a public institution of higher learning, or a commercial driver training school, operating under chapter 19 of this title, shall be deemed to have satisfactorily completed the department's examinations. The department may require the courses to include certain knowledge and skills examinations.

(g) The department may authorize early intervention programs and alcohol and drug safety DUI schools administered by the department of health to administer the knowledge element of the driver license examination, subject to oversight by the department of safety. A defensive driving program under the oversight of the department of safety may also administer the examinations. An applicant who presents evidence acceptable to the department that the applicant has satisfactorily completed such a knowledge examination shall be deemed to have successfully completed the knowledge element of the driver license examination.

(h) The department of education may incorporate a driver license knowledge examination developed by the department of safety as a part of proficiency tests administered to eighth and tenth grade students pursuant to § 49-6-6001. The driver license knowledge examination shall comply with the requirements of this section. An applicant who presents acceptable evidence to the department of safety that the applicant has satisfactorily completed such a knowledge examination shall be deemed to have successfully completed the knowledge element of the driver license examination.

(i) (1) The department may enter into a memorandum of understanding with a foreign country, or the licensing authority of the foreign country, under which the department and the foreign country agree to grant like driving privileges to new residents operating motor vehicles in this state or the foreign country.

(2) The memorandum of understanding executed pursuant to subdivision (i)(1) shall be a reciprocal agreement under which the parties agree that:

(A) The foreign country or licensing authority shall waive any required knowledge and skills tests or equivalent tests upon application by a new resident who possesses a valid driver license from this state, and shall issue a driver license or equivalent license to the new resident; and

(B) The department shall waive the required knowledge and skills tests upon application by a new resident who possesses a valid driver license or equivalent license from the foreign country, and shall issue a driver license to the new resident, if the applicant presents documentation to the department that the applicant's presence in the United States is authorized by the United States department of homeland security.

(3) The memorandum of understanding may specify any of the following:

(A) That the foreign country shall verify the residency of the applicant in the foreign country prior to issuance of a driver license;

(B) That the department and the foreign country shall verify that the driver license held by the applicant is not subject to cancellation, suspension, or revocation and is valid, or has not been expired in excess of six (6) months; and

(C) Circumstances under which the department or the foreign country shall limit or deny issuance of a driver license.

(4) The department may enter into a memorandum of understanding with a foreign country regardless of whether the department has previously determined to administer a knowledge or skills test in the language of the foreign country.

(5) As used in this subsection (i):

(A) "Driver license" includes a driver license, an intermediate driver license, a temporary driver license, or a temporary intermediate driver license; and

(B) "Foreign country" means a country or political subdivision of a country other than the United States.

(j) The commissioner of safety is authorized to promulgate rules and regulations to effectuate the purposes of this section. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ First - of 2 versions of this section

55-50-323. Fees. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) (1) The fees charged for five year driver licenses shall be as set by this subsection (a). For any license term other than five (5) years, the fee shall be appropriately prorated.

(2) The fees charged for driver licenses shall be as follows:

(A) For Class A and renewal thereof, forty dollars ($40.00) until cancelled, revoked, suspended or expired;

(B) For Classes B and C and renewal thereof, thirty-five dollars ($35.00) until cancelled, revoked, suspended or expired;

(C) For Class D and renewal thereof, seventeen dollars and fifty cents ($17.50) until cancelled, revoked, suspended or expired;

(D) For Class M and renewal thereof, seventeen dollars and fifty cents ($17.50) until cancelled, revoked, suspended or expired;

(E) For Class P, a fee equal to the fee for the particular class license for which the person is applying until cancelled, revoked, suspended or expired;

(F) In addition to the above fees, any person applying for a special endorsement, or renewal thereof, shall pay an additional two dollars and fifty cents ($2.50) for each endorsement;

(G) For a restricted license, sixty-five dollars ($65.00) until cancelled, revoked or suspended;

(H) For any commercial upgrade from Class C to Class B, or Class B to Class A, fifteen dollars ($15.00);

(I) For the first duplicate of any license herein provided, during a regular renewal cycle, six dollars ($6.00), and for the second and subsequent duplicate during a regular renewal cycle, ten dollars ($10.00);

(J) (i) For a photo identification card, or renewal thereof, seven dollars and fifty cents ($7.50) until cancelled or expired. The fee charged for a photo identification license or renewal of a photo identification license issued pursuant to § 55-50-331(g) shall be the same as the fee charged for a five-year photo identification license pursuant to this subsection (a). Photo licenses issued to persons who have attained sixty-five (65) years of age shall not expire;

(ii) Any person with an intellectual or physical disability unable to obtain a regular operator's license may be issued a photo identification license. For the purpose of this subdivision (a)(2)(J)(ii), a "person with an intellectual disability" means an individual having significantly deficient or sub-average general intellectual functioning either from birth or originating during the developmental period and that is associated with an impairment of adaptive behavior. The intellectual or physical disability shall be verified by letter from a physician licensed to practice in Tennessee, and the person shall furnish satisfactory proof of the person's identity by birth certificate or any other satisfactory document substantiating the person's identity. Upon submission of an application and satisfactory verification of intellectual or physical disability and proof of identity, the department shall issue, without charge, a permanent Tennessee photo identification license having printed prominently thereon the following statement: "FOR IDENTIFICATION PURPOSES ONLY, NOT VALID FOR VEHICULAR OPERATION";

(K) (i) For any person sixty (60) years of age or older who, on or after January 1, 2013, elects to renew a nonphoto bearing license, the fee for the license shall be fifteen dollars ($15.00); provided, that the license is an operator (Class D or M) with no endorsements;

(ii) No person sixty (60) years of age or older who, prior to January 1, 2013, elected to obtain a nonphoto bearing license shall be required to obtain a driver license with a color photograph on or after January 1, 2013; and

(L) (i) If a Class C or Class B is upgraded to a Class A before the end of the renewal cycle, the applicant must pay the appropriate application and commercial upgrade fees;

(ii) If a Class C is upgraded to a Class B before the end of the renewal cycle, the applicant must pay the appropriate application and commercial upgrade fees; and

(iii) If a Class P is upgraded to a Class A, B, C, D or M within one (1) year of date of issuance, there will be no upgrade fee required.

(b) For the purposes of this section, "driver license" includes intermediate driver license.

(c) The fee charged for any temporary driver license issued pursuant to § 55-50-331(g) shall be the same as the fee charged for a five-year Class D license.



§ Second - of 2 versions of this section

55-50-323. Fees. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) (1) The fees charged for eight-year driver licenses shall be as set by this subsection (a). For any license term other than eight (8) years, the fee shall be appropriately prorated; provided, that for Class D, Class M, and photo identification licenses, there shall be deducted from the gross prorated fee the amount of two dollars ($2.00).

(2) The fees charged for driver licenses shall be as follows:

(A) For Class A and renewal thereof, sixty-four dollars ($64.00) until canceled, revoked, suspended, or expired;

(B) For Classes B and C and renewal thereof, fifty-six dollars ($56.00) until canceled, revoked, suspended, or expired;

(C) For Class D and renewal thereof, twenty-six dollars ($26.00) until canceled, revoked, suspended, or expired;

(D) For Class M and renewal thereof, twenty-six dollars ($26.00) until canceled, revoked, suspended, or expired;

(E) For Class P, a fee equal to the fee for the particular class license for which the person is applying until cancelled, revoked, suspended or expired;

(F) In addition to the above fees, any person applying for a special endorsement, or renewal thereof, shall pay an additional two dollars and fifty cents ($2.50) for each endorsement;

(G) For a restricted license, sixty-five dollars ($65.00) until cancelled, revoked or suspended;

(H) For any commercial upgrade from Class C to Class B, or Class B to Class A, fifteen dollars ($15.00);

(I) For the first duplicate of any license herein provided, during a regular renewal cycle, six dollars ($6.00), and for the second and subsequent duplicate during a regular renewal cycle, ten dollars ($10.00);

(J) (i) For a photo identification card, or renewal thereof, ten dollars ($10.00) until cancelled or expired. The fee charged for a photo identification license or renewal of a photo identification license issued pursuant to § 55-50-331(g) shall be the same as the fee charged for an eight-year photo identification license pursuant to this subsection (a). Photo licenses issued to persons who have attained sixty-five (65) years of age shall not expire;

(ii) Any person with an intellectual or physical disability unable to obtain a regular operator's license may be issued a photo identification license. For the purpose of this subdivision (a)(2)(J)(ii), a "person with an intellectual disability" means an individual having significantly deficient or sub-average general intellectual functioning either from birth or originating during the developmental period and that is associated with an impairment of adaptive behavior. The intellectual or physical disability shall be verified by letter from a physician licensed to practice in Tennessee, and the person shall furnish satisfactory proof of the person's identity by birth certificate or any other satisfactory document substantiating the person's identity. Upon submission of an application and satisfactory verification of intellectual or physical disability and proof of identity, the department shall issue, without charge, a permanent Tennessee photo identification license having printed prominently thereon the following statement: "FOR IDENTIFICATION PURPOSES ONLY, NOT VALID FOR VEHICULAR OPERATION";

(K) (i) For any person sixty (60) years of age or older who, on or after January 1, 2013, elects to renew a nonphoto bearing license, the fee for the license shall be fifteen dollars ($15.00); provided, that the license is an operator (Class D or M) with no endorsements;

(ii) No person sixty (60) years of age or older who, prior to January 1, 2013, elected to obtain a nonphoto bearing license shall be required to obtain a driver license with a color photograph on or after January 1, 2013; and

(L) (i) If a Class C or Class B is upgraded to a Class A before the end of the renewal cycle, the applicant must pay the appropriate application and commercial upgrade fees;

(ii) If a Class C is upgraded to a Class B before the end of the renewal cycle, the applicant must pay the appropriate application and commercial upgrade fees; and

(iii) If a Class P is upgraded to a Class A, B, C, D or M within one (1) year of date of issuance, there will be no upgrade fee required.

(b) For the purposes of this section, "driver license" includes intermediate driver license.

(c) The fee charged for any temporary driver license issued pursuant to § 55-50-331(g) shall be the same as the fee charged for an eight-year Class D license.



§ 55-50-324 - Disposition of fees -- Motorcycle license or permit examination fee.

(a) From the proceeds of the first eight dollars ($8.00) of the operator's license (Class D) fee and the first twelve dollars ($12.00) of chauffeur's license (Classes A, B, and C) fee authorized by § 55-50-323, in an amount not to exceed one million dollars ($1,000,000) shall, on July 1 of each year, be transferred from the fees collected the prior year to the general fund and be earmarked for personal services and employee benefits in the department's budget, and the funds transferred shall be used solely for the purpose of funding longevity pay increases for highway patrol officers, such increases to be authorized by the general assembly.

(b) Any funds realized through the two-dollar increase in operator's (Class D) and chauffeur's (Classes A, B, and C) license fees effective July 1, 1977, whether in the 1977-1978 fiscal year or in any fiscal year thereafter, shall be used exclusively by the department, and whatever portion of the amount is necessary to fund an interstate and defense highway emergency service program shall be used for that purpose. Any portion not used for an interstate and defense highway emergency service program shall be used to fund the highway patrol longevity pay plan to the extent necessary and for the purchase of highway patrol vehicles.

(c) Of the fees charged for the photo licenses provided for in this part, one dollar ($1.00) shall be allocated for the payment of the police pay supplement provided in § 38-8-111.

(d) All applicants for a motorcycle operator's license or motorcycle operator's learner's permit shall pay to the department a one-dollar ($1.00) fee before taking the license examination. This fee shall be collected by the person conducting the examination and shall be nonrefundable. Notwithstanding any provision of law to the contrary, the one-dollar application fee imposed by this subsection (d) shall be paid into the state treasury and credited to the motorcycle rider safety fund. An applicant who passes the examination additionally shall pay the license fee as provided in § 55-50-323 as a part of the application.



§ 55-50-333 - Change of address.

Whenever any person after applying for or receiving a license moves from the address named in the application or license, or when the name of a licensee is changed for any reason, the person shall within ten (10) days thereafter notify the department of the change or changes.



§ 55-50-334 - Licenses of persons under or attaining twenty-one.

(a) If the licensee is less than twenty-one (21) years of age, the license shall bear the words and numbers "Under 21 Driver License," in addition to other secure features identifying the licensee as being under twenty-one (21) years of age.

(b) Upon attaining the age of twenty-one (21) years, any licensee may obtain a license without the letters, words and numbers required above by paying the fee for a duplicate license. However, no person shall be required to obtain the duplicate license, until the license expires.



§ 55-50-335 - Color photos on licenses -- System for issuing plastic laminated driver licenses bearing color photograph.

(a) All driver licenses shall bear a color photograph of the applicant furnished by the department or bear an endorsement that no photograph is required. No license issued shall be valid unless it bears this photograph or endorsement.

(b) (1) The department shall begin developing a plan for implementation of a system for the issuance of plastic laminated driver licenses bearing thereon a color photograph of the licensee, which photograph shall be taken by or under the direction of the department.

(2) The department shall use such process or processes in the issuance of licenses that prohibit, as nearly as practicable, the ability to alter or reproduce the license or the ability to superimpose a photograph on the license without ready detection.

(3) This system shall permit the keeping of a copy of the actual driver license as issued.

(c) In the development and installation of a system for the issuance of licenses, the department shall establish regulations and standards for the evaluation of various processes and equipment available for this purpose, and shall provide an opportunity for each reliable and financially responsible company with such a process to demonstrate its process and equipment for the purpose of determining the best available process and equipment at the most economical price. Any contracts for the purchase of material and equipment required to implement this program shall be entered into in accordance with the competitive bid procedures provided for in title 12, chapter 3. The commissioner may solicit outside consulting services in order to accomplish on a competitive basis the design and application of the system and implementation thereof. The commissioner shall require a performance bond sufficient to guarantee the performance of any such lease or franchise contracts that may be entered into, the bond to be sufficient to protect the interests of the state and of the individual license purchasers.

(d) In addition to its other duties under the law, the procurement commission shall advise the commissioner on appropriate standards for the evaluation of various processes and equipment, shall observe any demonstrations of processes and equipment, and shall advise the commissioner on the most economic and feasible method available.



§ 55-50-336 - Photo identification license.

(a) (1) Any person eighteen (18) years of age and older, upon submission of a satisfactory application and proof of identity, may be issued a photo identification license restricted in use to identification only. Proof of identity may be furnished by birth certificate or any other document as set forth in this chapter substantiating the identity of the applicant.

(2) Any person less than eighteen (18) years of age may be issued, upon submission of a certified birth certificate, filing of an affidavit by the person's parent or legal guardian, proof of identity of the parent or legal guardian, and payment of the required fee and completion of application, a photo identification license.

(b) The photo identification license shall have substantially the same content as a driver license, but shall clearly indicate that it is not a driver license by having printed prominently thereon the following statement: "FOR IDENTIFICATION PURPOSES ONLY -- NOT VALID FOR VEHICULAR USE."

(c) Photo identification licenses issued by the department shall be issued in the same manner as driver licenses, except the licenses issued to persons who have reached sixty-five (65) years of age do not have an expiration date, but will continue to be valid until cancelled or replaced.

(d) (1) Photo identification licenses issued by the department shall indicate on the license if the license holder has previously had a license revoked or suspended due to a conviction for violation of § 55-10-401.

(2) Subdivision (d)(1) shall not apply to a person whose conviction is more than ten (10) years old and who is permanently handicapped and unable to drive a motor vehicle. If a person claims this circumstance the application shall be accompanied by any documentation required by the department to obtain a photo identification license.

(e) A photo identification license shall not be issued by the department to a person who has been issued a driver license that has not expired or that has not been revoked or suspended.

(f) (1) The department is authorized to issue a temporary photo identification license, which shall be valid only during the period of time of the applicant's authorized stay in the United States; or, if there is no definite end to the period of authorized stay, a period of one (1) year.

(2) An applicant for a temporary photo identification license shall submit an application that includes proof of the applicant's identity, Tennessee residency, and authorized stay in the United States.

(g) (1) Notwithstanding § 55-50-323, a photo identification license issued pursuant to this section shall be provided free of charge to a person, if the person signs an affidavit stating the person:

(A) Does not have a valid government issued photo identification;

(B) Is a registered voter in this state; and

(C) Needs the photo identification license for voting purposes.

(2) Notwithstanding subsection (e), a photo identification license may be issued to a person who meets the criteria of subdivisions (g)(1)(A)-(C) even if the person has a valid non-photo bearing driver license.

§ First - of 2 versions of this section

55-50-337. Expiration of licenses. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) Every driver license issued by the department, shall be issued for a period of five (5) years and shall expire on the licensee's birthdate, excluding Class P licenses, which shall expire one (1) year from the date of initial issuance. The commissioner is authorized to issue an initial license that shall remain valid for three (3) to seven (7) years in order that licensees would renew their licenses on their birth dates for ages that are divisible by five (5). If the applicant is under eighteen (18) years of age and is not applying for a Class P license, then the license shall expire on the applicant's twenty-first birthday. License fees due under § 55-50-323 shall be prorated to reflect the appropriate fee for a renewal cycle of greater or lesser length than five (5) years.

(b) Photo identification cards or licenses issued to persons who have attained the age of sixty-five (65) shall not expire, but may be replaced at any time upon payment of the fee specified in § 55-50-323(a)(2)(J)(i).

(c) Notwithstanding any other law to the contrary, temporary licenses issued pursuant to § 55-50-331(g) shall be valid during the period of time specified in § 55-50-331(g).

(d) Any person issued a license or permit prior to July 1, 2004, who is subject to § 55-50-331(g) shall, upon renewal or reapplication, receive, if otherwise eligible, a temporary license, which shall expire in accordance with § 55-50-331(g).

§ Second - of 2 versions of this section

55-50-337. Expiration of licenses. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) Every driver license issued by the department on or after January 1, 2016, shall be issued for a period of eight (8) years excluding Class P licenses, which shall expire one (1) year from the date of initial issuance. The commissioner may issue an initial license or renew a license that shall remain valid for three (3) to eight (8) years in order to transition licensees to an eight-year renewal cycle. License fees due under § 55-50-323 shall be prorated to reflect the appropriate fee for a renewal cycle of lesser length than eight (8) years; provided, that for Class D, Class M, and photo identification licenses, there shall be deducted from the gross prorated fee the amount of two dollars ($2.00).

(b) Photo identification cards or licenses issued to persons who have attained the age of sixty-five (65) shall not expire, but may be replaced at any time upon payment of the fee specified in § 55-50-323(a)(2)(J)(i).

(c) Notwithstanding any other law to the contrary, temporary licenses issued pursuant to § 55-50-331(g) shall be valid during the period of time specified in § 55-50-331(g).

(d) Any person issued a license or permit prior to July 1, 2004, who is subject to § 55-50-331(g) shall, upon renewal or reapplication, receive, if otherwise eligible, a temporary license, which shall expire in accordance with § 55-50-331(g).



§ 55-50-338 - Renewals -- Drug and alcohol educational pamphlets.

(a) (1) Every license shall be renewable on or before its expiration upon application, payment of required fees, and satisfactory completion of any examination required by state law or rules promulgated by the commissioner.

(2) Any person whose driver license expires or who applies for a renewal of the license after thirty (30) days, but less than six (6) months, from the date the original license expired shall pay a penalty of five dollars ($5.00), and any unpaid renewal license fees since the last renewal before the license shall be renewed. For applicants with licenses that have been expired for six (6) months or more, the penalty shall be ten dollars ($10.00). The department may waive the paying of the fine if the department deems the delay in renewing the license was unavoidable.

(3) Notwithstanding any other law to the contrary, any applicant for renewal of a driver license, whose license has been expired for more than one (1) renewal cycle, shall be required to successfully complete all appropriate examinations, which shall include all tests required upon original application.

(4) A Tennessee driver license held by any person who is in or who enters into the United States armed forces shall continue in effect for so long as the person's service continues and the person is stationed outside this state, notwithstanding the fact that this person may be temporarily in this state on furlough, leave, or delay en route, and for a period not to exceed sixty (60) days following the date on which the person is honorably discharged or separated from service or returns to this state on reassignment to a duty station in this state, unless the license is sooner suspended, cancelled or revoked for cause as provided by law. The license is valid only when in the immediate possession of the licensee while driving and the licensee has in the licensee's immediate possession the licensee's discharge or separation papers, if the licensee has been discharged or separated from service.

(5) Any person who is now in a foreign country in the employ of a religious or charitable organization, or who may hereafter be in a foreign country in such employ, who is a holder of a driver license in this state, and of the family of such person any member who is or who may be in a foreign country with such person and who is a holder of a driver license in this state, may, without additional examination in Tennessee, have this driver license renewed after its expiration by submitting to the department a certificate issued by a doctor of medicine certifying that the person is physically qualified to drive a motor vehicle.

(6) (A) Any person renewing a chauffeur or special chauffeur license, or any applicant for an original Class A, B, or C license or any endorsement, or any person applying for reinstatement of a chauffeur or special chauffeur license, shall, at the time of renewal or application, appear at a driver testing station and make certification declaring the type of vehicle operated, the class license and endorsement or endorsements for which the person is making application, and shall be required to pay the appropriate fee or fees, in addition to successfully completing the required tests as may be required by 49 CFR part 383 and adopted by the commissioner, pertaining to drivers of commercial motor vehicles.

(B) Operators of commercial motor vehicles who:

(i) Are employed by a governmental entity of this state or a private motor carrier not involved in interstate commerce;

(ii) Operate commercial motor vehicles solely intrastate;

(iii) Do not transport materials required to be placarded under the Hazardous Materials Transportation Act, compiled in U.S.C. § 5101 et seq.; and

(iv) Meet the requirements of 49 CFR part 383.77 concerning the waiver of skills tests;

shall be required only to appear at a driver license station, make the appropriate application and certification concerning the issuance of Class A, B, and C licenses, and pay the appropriate fees.

(C) Subdivision (a)(6)(B) does not apply to new applicants, or to persons applying for reinstatement of a driver license.

(D) (i) Subdivision (a)(6)(B) shall be automatically repealed on December 31, 1991, for those persons who at that time are not exempted from the requirements of the Commercial Motor Vehicle Safety Act of 1986 (Title XII, Public Law 99-570), compiled in 49 U.S.C. § 31101 et seq., and/or 49 CFR Parts 383 and 391.

(ii) Persons who are not exempted by December 31, 1991, shall appear at a driver testing station prior to April 1, 1992, and successfully complete all required knowledge tests to maintain their Class A, B, or C license and any special endorsements issued to them in accordance with this provision.

(b) In the event 49 CFR part 383 authorizes the "grandfathering" of drivers of commercial motor vehicles, persons who are applying for renewal in accordance with this section shall be required only to appear, meet the specified requirements, pay the appropriate fee or fees, and take only those tests required by 49 CFR part 383.

(c) The department shall make available at all driver license stations and shall include in general or routine mailings to drivers pursuant to this part, when the department deems it appropriate to the nature of the correspondence, an educational pamphlet or insert explaining the effects of drugs and alcohol on a person's ability to operate a vehicle and the applicable Tennessee laws pertaining to the operation of a vehicle while under the influence of alcohol and drugs. The insert or pamphlet must include a chart depicting "blood alcohol concentration percentage within one (1) hour based on body weight" and an explanation of the state's laws and penalties regarding driving while intoxicated.



§ 55-50-339 - Issuance or restoration of license of minor withdrawn from secondary school.

Following a license revocation or denial under § 55-50-321(c)(2) or § 55-50-502(a)(1)(J), the department shall not issue a new license or otherwise restore the driving privilege unless and until the person has paid a reinstatement fee of twenty dollars ($20.00) and all other driver license fees, and has complied with all testing requirements of this chapter.



§ 55-50-351 - License to be carried and exhibited on demand -- Arrest and penalty for violations.

(a) Every licensee shall have the licensee's license in immediate possession at all times when operating a motor vehicle and shall display it upon demand of any officer or agent of the department or any police officer of the state, county or municipality, except that where the licensee has previously deposited the license with the officer or court demanding bail, and has received a receipt from the officer or the court, the receipt is to serve as a substitute for the license until the specified date for court appearance of licensee or the license is otherwise returned to the licensee by the officer or court accepting the license for deposit. Any peace officer, field deputy, or inspector of the department, or any other law enforcement officer of this state or municipality thereof, has the right to demand the exhibition of the license of any operator of a motor-driven cycle as described in § 55-8-101, and effect the arrest of any person so found to be in violation of this section.

(b) A violation of this section is a Class C misdemeanor.



§ 55-50-352 - Anatomical gifts.

(a) The department shall provide with each driver license issued a statement whereby the holder of the license may certify the person's willingness to make an anatomical gift under title 68, chapter 30, part 1.

(b) The department shall provide to each licensee certifying this willingness a statement to include the licensee's blood group and RH factor.



§ 55-50-353 - Sexual or violent offender identification.

When the department issues or renews a driver license or photo identification card to a sexual offender, violent sexual offender or violent juvenile sexual offender as required by § 40-39-213, the driver license or photo identification card shall bear a designation sufficient to enable a law enforcement officer to identify the bearer of the license or card as a sexual offender, violent sexual offender or violent juvenile sexual offender.



§ 55-50-354 - Language or symbol on driver license or photo identification card reflecting military service.

(a) When the department issues or renews a driver license or photo identification card to an honorably discharged veteran, the driver license or photo identification card shall have language or a symbol designed by the department of veterans services, in consultation with the department of safety, that appropriately reflects the driver's military service. The language or symbol shall be displayed prominently on the license.

(b) Tennessee veterans who elect to have language or a symbol indicating their military service on their driver license at the time of renewal or reissue shall pay the required license or photo identification card fee, check a box on the application stating they are a veteran, and provide a certified copy of their department of defense form 214 (DD 214) discharge papers.






Part 4 - Commercial Driver Licenses

§ 55-50-401 - Limitation on number of driver licenses.

No person who operates a commercial motor vehicle shall have more than one (1) driver license.



§ 55-50-402 - Notification required by employee.

(a) Notification of Violations: (1) To State. Any operator of a commercial motor vehicle holding a driver license issued by this state, and who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control, in this or any other state, other than parking violations, shall notify the department of the conviction in the manner specified by the department within thirty (30) days of the date of conviction; and

(2) To Employers. Any operator of a commercial motor vehicle holding a driver license issued by this state, and who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control in this or any other state, other than parking violations, shall notify the operator's employer in writing of the conviction within thirty (30) days of the date of conviction.

(b) Notification of Suspensions, Revocations and Cancellations. Each employee whose driver license is suspended, revoked, or cancelled by this state, who loses the privilege to operate a commercial motor vehicle in any state for any period, or who is disqualified from operating a commercial motor vehicle for any period, shall notify the operator's employer of that fact before the end of the business day following the day the employee received notice of that fact.

(c) Notification of Previous Employment. (1) General Rule. Each person who applies for employment as an operator of a commercial motor vehicle, with an employer, shall provide notification to the employer, at the time of the application, of any previous employment as an operator of a commercial motor vehicle.

(2) Period of Previous Employment. The period of previous employment of which notification must be given under subdivision (c)(1) shall be the ten-year period ending on the date of application for employment, or the greater period which may be established by regulation by the secretary of transportation.



§ 55-50-403 - Employer responsibilities.

No employer shall knowingly allow, permit, or authorize an employee to operate a commercial motor vehicle in the United States during any period:

(1) In which the employee has a driver license suspended, revoked, or cancelled by a state, has lost the privilege to operate a commercial motor vehicle in a state, or has been disqualified from operating a commercial motor vehicle;

(2) In which the employee has more than one (1) driver license. Each employer shall require the information specified in § 55-50-402(c) to be provided by the applicant;

(3) In which the driver, or the CMV the employee is driving, or the motor carrier operation, is subject to an out-of-service order; or

(4) In violation of a federal, state or local law or regulation pertaining to railroad-highway grade crossings.



§ 55-50-404 - Commercial driver license required.

(a) Except when operating under an instruction permit and accompanied by the holder of a commercial driver license valid for the vehicle being operated, no person may operate a commercial motor vehicle unless the person has been issued, and is in immediate possession of, a valid commercial driver license.

(b) No person may be issued a commercial driver license before passing a written and driving test for the operation of a commercial motor vehicle that complies with the minimum federal standards in 49 CFR part 383, and has satisfied all other federal requirements, as well as any other requirements imposed by state law. The tests shall be prescribed and conducted by the department.

(c) A commercial driver license may be issued only to a person who operates or will operate commercial motor vehicles and who is domiciled in this state; provided, that a commercial driver certificate may be issued to a person who operates or will operate a commercial motor vehicle and is not domiciled in a state that issues a commercial driver license in accordance with 49 CFR part 383.

(d) A commercial driver license may not be issued to a person during a period in which the person is disqualified from operating a commercial motor vehicle, or while the person's driver license is suspended, revoked or cancelled in any state; nor may a commercial driver license be issued to a person unless the person first surrenders all previously issued driver licenses, either commercial or noncommercial, issued by any state. The department shall electronically notify the state of issuance that the license has been turned into the department and should be cancelled.



§ 55-50-405 - Violations -- Penalties -- Driving under the influence.

(a) (1) The commissioner shall suspend for at least one (1) year, a commercial motor vehicle operator who is found to have committed a first violation of:

(A) Driving a commercial motor vehicle under the influence of alcohol or a controlled substance, or with a blood alcohol concentration (BAC) of four-hundredths of one percent (0.04 %) or greater;

(B) Leaving the scene of an accident while driving a commercial motor vehicle; or

(C) Operating a commercial motor vehicle in the commission of a felony, except a controlled substance felony as described in subdivision (a)(4);

(2) If the operator commits any of the violations while carrying hazardous materials, the suspension shall be for a period of three (3) years;

(3) The commissioner shall suspend for life, or a period not less than ten (10) years, according to department of transportation regulations, a commercial motor vehicle operator who is found to have committed a second violation of:

(A) Driving a commercial motor vehicle under the influence of alcohol with a BAC of point zero four (.04) or greater, or other controlled substance;

(B) Leaving the scene of an accident while driving a commercial motor vehicle; or

(C) Using a commercial motor vehicle in the commission of a felony;

(4) The commissioner shall suspend for life, a commercial motor vehicle operator who is found to have used a commercial motor vehicle in the commission of a felony involving the manufacture, distribution, or dispensing of a controlled substance, or possession with intent to distribute;

(5) The commissioner shall suspend for a period of not less than sixty (60) days each person who in a three-year period has committed two (2) serious traffic violations involving a commercial motor vehicle, and for not less than one hundred twenty (120) days each person who has committed three (3) serious traffic violations in a three-year period;

(6) (A) Any person violating subdivisions (a)(1), (2), and (3) shall, upon conviction, be punished pursuant to the requirements of §§ 55-10-402 and 55-10-403, except for provision of license suspension, which shall be in accordance with this subsection (a); and

(B) Any person violating subdivision (a)(4) shall, upon conviction, be fined not less than two thousand five hundred dollars ($2,500), and be imprisoned for not less than ninety (90) days nor more than one (1) year;

(7) (A) The commissioner shall suspend the driver license of a driver who is convicted of violating an out-of-service order while driving a commercial motor vehicle for one hundred eighty (180) days if the driver is convicted of a first violation of an out-of-service order.

(B) The commissioner shall suspend the driver license of a driver who is convicted of violating an out-of-service order while driving a commercial motor vehicle for two (2) years if, during any ten-year period, the driver is convicted of two (2) violations of out-of-service orders in separate incidents.

(C) The commissioner shall suspend the driver license of a driver who is convicted of violating an out-of-service order while driving a commercial motor vehicle for three (3) years if, during any ten-year period, the driver is convicted of three (3) or more violations of out-of-service orders in separate incidents;

(8) (A) The commissioner shall suspend the driver license for a period of one hundred eighty (180) days if a driver is convicted of violating an out-of-service order while driving a commercial motor vehicle while transporting hazardous materials required to be placarded under the Hazardous Materials Transportation Act, compiled in U.S.C. § 5101 et seq., or while operating a motor vehicle designed to transport more than fifteen (15) passengers including the driver.

(B) The commissioner shall suspend the driver license of a driver who is convicted of violating an out-of-service order while driving a commercial motor vehicle for a period of three (3) years if the driver is convicted of any subsequent violation of out-of-service orders, in separate incidents, while transporting hazardous materials required to be placarded under the Hazardous Materials Transportation Act, compiled in U.S.C. § 5101 et seq., or while operating a commercial motor vehicle designed to transport more than fifteen (15) passengers, including the driver;

(9) The commissioner shall suspend the driver license of a commercial motor vehicle operator who is convicted of violating a railroad highway grade crossing law or regulation while operating a commercial motor vehicle, for not less than sixty (60) days for a first conviction; not less than one hundred twenty (120) days for a second conviction, if the violation occurred within a three (3) year period from the first violation; and one (1) year for a third conviction, if the violation occurred within three (3) years from the first violation, for the following offenses:

(A) For drivers who are not required to always stop pursuant to § 55-8-147, failing to slow down and check the railroad highway grade crossing to be sure it is clear of an approaching train;

(B) For drivers who are not required to always stop pursuant to § 55-8-147, failing to stop before reaching the railroad highway grade crossing if the tracks are not clear;

(C) A conviction of § 55-8-147;

(D) Failure to have sufficient space to drive completely through the railroad highway grade crossing without stopping;

(E) Failure to obey a traffic control device or the directions of an enforcement official at the railroad highway grade crossing; or

(F) Failure to negotiate a railroad highway grade crossing because of insufficient undercarriage clearance; and

(10) (A) A driver who is convicted of violating an out-of-service order shall be subject to a civil penalty of not less than two thousand five hundred dollars ($2,500) for a first conviction and not less than five thousand dollars ($5,000) for a second or subsequent conviction, in addition to any disqualification or other penalty which may be imposed by state or federal law;

(B) The civil penalty shall be assessed by the department after receiving notification of the conviction;

(C) Funds received pursuant to this section shall become expendable receipts of the department.

(b) Any person violating § 55-50-401 shall, upon conviction, be fined not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000), and be imprisoned for not less than ten (10) days nor more than ninety (90) days.

(c) Any person violating § 55-50-402 shall, upon conviction, be fined not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500), and imprisoned for not less than two (2) days nor more than thirty (30) days.

(d) Any person violating § 55-50-403 shall, upon conviction, be fined not more than five hundred dollars ($500) and also be subject to civil penalties pursuant to 49 CFR 383.53(b)(2).

(e) Any person violating § 55-50-404 shall, upon conviction of a first offense, be fined not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000), and be imprisoned for not less than thirty (30) days nor more than ninety (90) days; and upon conviction of a second or subsequent offense, be fined not less than one thousand dollars ($1,000) nor more than two thousand five hundred dollars ($2,500) and be imprisoned for not less than ninety (90) days nor more than one (1) year.

(f) Notwithstanding any other provision of this part to the contrary, any person who violates § 55-50-404 due to failure to observe the one hundred fifty-mile restriction imposed by § 55-50-102(12)(B)(i) shall be punished only by a fine of ten dollars ($10.00). No court costs or litigation taxes may be collected or assessed on the violations.

(g) Notwithstanding any other provision in this title, the privilege of operating a commercial motor vehicle shall be subject to the provisions of 49 CFR parts 383 and 384 relative to the disqualification of drivers.

(h) Any person charged with driving a commercial motor vehicle without a commercial driver license in the driver's possession, may, on or before the court date, submit evidence of compliance at the time of the violation. If the court is satisfied that compliance was in effect at the time of the violation, the charge shall be dismissed without cost to the defendant and no litigation tax shall be due or collected, notwithstanding any provision of law to the contrary.

(i) Pursuant to 49 CFR 350.341, no provision of law relative to commercial driver licenses, including, but not limited to, physical qualification standards and records to be kept by drivers, shall be applicable to drivers of motor vehicles that have a gross vehicle weight rating or gross combination weight rating of twenty-six thousand pounds (26,000 lbs.) or less that are operated in intrastate commerce to transport property, and that do not transport:

(1) Hazardous materials required to be placarded;

(2) Sixteen (16) or more persons, including the driver; or

(3) Passengers for hire.



§ 55-50-406 - Application for commercial driver license.

(a) The application for a commercial driver license shall include the following:

(1) The full legal name and current legal residential address of the person, including the street address and number or route and box number (or post office box number if the person has no bona fide residential street address);

(2) A physical description of the person including sex, height, weight, hair and eye colors;

(3) The applicant's social security number;

(4) Date of birth;

(5) Signature;

(6) Photograph;

(7) Certification that all information is correct;

(8) Statement that the applicant has read and understands the Tennessee Financial Responsibility Law of 1977, compiled in chapter 12 of this title; and

(9) Any other information deemed necessary or required by the department or the secretary of transportation.

(b) The application shall be accompanied by a nonrefundable application fee of six dollars ($6.00) that shall constitute expendable receipts of the department.



§ 55-50-407 - Commercial driver license.

(a) The commercial driver license shall be, to the maximum extent practicable, tamper proof, and shall include, but not be limited to, the following information:

(1) The full legal name and current legal residential address of the person including the street address and number or route and box number (or post office box number if the person has no bona fide residential street address);

(2) A physical description of the person including sex, height, weight, hair and eye colors;

(3) A number or identifier deemed appropriate by the department, which number shall not be the person's social security number unless the applicant specifically requests in writing that the social security number be displayed on the license;

(4) The class or type of commercial motor vehicle or vehicles that the person is authorized to operate;

(5) The date of issuance and the date of expiration;

(6) The name of this state;

(7) Any restrictions that may apply;

(8) Whether the license is an original or duplicate;

(9) Organ donor information;

(10) Endorsements under which the person is authorized to operate a commercial motor vehicle;

(11) Color photograph; and

(12) Any other information required by the secretary or deemed appropriate by the department.

(b) Not more than sixty (60) days before issuing a commercial driver license, the department shall notify the commercial driver license information system (C.D.L.I.S.) of the proposed issuance of the license and provide the information required to ensure identification of the person. The department shall also request all information pertaining to the driving record of the person from all other states in which the person has been licensed to drive during the immediate preceding ten (10) years, and from the National Driver Register.

(c) Within ten (10) days after issuing a commercial driver license, the department shall notify the commercial driver license information system of that fact, providing all information required to ensure identification of the person.

(d) The department shall maintain copies of all documents including, but not limited to, the application, commercial driver license issued, and any other documents pertaining to the licensee.

(e) Within ten (10) days after suspending, revoking or cancelling a commercial driver license, the department shall notify the commercial driver license information system of that disqualification if the sanction is for a period of sixty (60) days or more.



§ 55-50-408 - Driving under the influence.

For purposes of this chapter and § 55-10-401, any person who drives, operates or exercises physical control of a commercial motor vehicle with a blood alcohol concentration of four hundredths of one percent (0.04%) or more commits the offense of driving while under the influence of alcohol, in violation of § 55-50-405.



§ 55-50-409 - Notification of traffic violations -- Furnishing driving record information.

(a) This section shall apply to the following types of convictions:

(1) The conviction of any resident or nonresident holder of a commercial driver license of any violation of state law or local ordinance relating to motor vehicle traffic control, other than parking violations, in any vehicle; and

(2) The conviction of any resident or nonresident holder of a non-commercial driver license of any violation of state law or local ordinance relating to motor vehicle traffic control, other than parking violations, in a commercial motor vehicle.

(b) Within five (5) days after receiving a report of a conviction as defined by subsection (a), the department shall notify the driver licensing authority in the licensing state of the conviction, and the commercial driver license information system.

(c) (1) Within five (5) days after the date of a conviction as defined by subsection (a), the clerk of the court of jurisdiction shall notify the department of the conviction.

(2) The notice shall contain:

(A) Driver's first name, middle name or middle initial, last name, and residence address;

(B) Driver's date of birth;

(C) Driver license number, class of license, and state of issuance;

(D) A statement as to whether or not the license is a commercial driver license;

(E) The license plate number, year, and state of issuance of the vehicle involved;

(F) A statement as to whether or not the offense was committed in a commercial motor vehicle;

(G) A statement as to whether or not the vehicle was transporting hazardous materials requiring placards;

(H) A statement as to whether or not the vehicle could transport sixteen (16) or more passengers;

(I) The date the offense occurred;

(J) The offense the driver was charged with;

(K) The date of the conviction;

(L) The violation of which the person was convicted;

(M) The plea, the judgment, or whether bail was forfeited;

(N) The number of the offense (e.g., 1st offense, 2nd offense);

(O) The blood alcohol level of the person, if convicted of a violation of § 39-13-106, § 39-13-213, § 55-10-401 or § 55-50-405;

(P) The amount of any fine or costs assessed for the violation;

(Q) Whether a driver education or improvement course was completed and the date of completion of the course, if eligible under § 55-10-301;

(R) The name of the arresting agency;

(S) The name of the county and court in which the conviction occurred; and

(T) Whether or not there was in effect at the time of the violation an automobile liability policy or bond with respect to the operation of the motor vehicle involved.

(d) Notwithstanding any other law in this state, the department shall furnish full information regarding the driving record of any person to:

(1) The driver license administrator of any other state, or province or territory of Canada, requesting that information;

(2) The commercial driver license information system; and

(3) Any employer or prospective employer upon request and payment of a fee of five dollars ($5.00).



§ 55-50-410 - Rulemaking authority.

The department may adopt any rules and regulations necessary to carry out this part.



§ 55-50-411 - Where denial of commercial driver license based on medical disqualification not permitted -- Suspension.

(a) No person shall be denied a commercial driver license nor be deemed medically unqualified to operate a motor vehicle based on the failure to meet motor carrier safety regulations adopted pursuant to § 65-15-111 relative to:

(1) Distant visual acuity, if the person has only one (1) eye but the distant visual acuity in the eye meets the requirements of 49 CFR part 391.41(b)(10); or

(2) A medical history or clinical diagnosis of diabetes mellitus currently requiring insulin, but whose medical history indicates that the insulin controls the diabetes to the extent that the condition is not likely to cause any loss of ability to control a motor vehicle;

if the driver satisfies all other applicable state and federal requirements for the issuance of a commercial driver license, and the conditions of subsection (b) are met.

(b) In addition to the requirements of subsection (a), the following conditions shall also be met:

(1) The driver shall operate a commercial motor vehicle only in intrastate commerce in Tennessee; and

(2) The driver shall not transport hazardous materials required to be placarded under applicable federal law except as provided by 49 CFR 391.71(b) nor operate a common carrier motor vehicle for the transporting of passengers for hire.

(c) Any driver who, after issuance of a commercial driver license under this section, fails to meet the conditions imposed by this section, shall be subject to the suspension provisions of § 55-50-405. The commissioner may suspend for life the commercial driver license of any driver found to have committed a serious traffic violation or reportable accident related to the driver's medical condition as provided in this section.

(d) This section shall not be valid if enforcement of this section would result in the loss of or the disqualification for federal funding for any state agency or program.



§ 55-50-412 - Approaching and driving over a railroad highway grade crossing.

(a) It is unlawful for the operator of a commercial motor vehicle to fail to:

(1) Slow down and check that the railroad highway grade crossing is clear of an approaching train, if the driver is not required by § 55-8-147 to always stop at the crossing;

(2) Stop before reaching the railroad highway grade crossing, if the tracks are not clear, if the driver is not required to always stop, pursuant to § 55-8-147;

(3) Have sufficient space to drive completely through the railroad highway grade crossing without stopping; or

(4) Negotiate a railroad highway grade crossing because of insufficient undercarriage clearance.

(b) A violation of this section is a Class C misdemeanor, punishable by a fine only.



§ 55-50-413 - Valid medical card required.

(a) (1) Beginning January 1, 2011, all persons holding valid commercial driver licenses issued by the state of Tennessee shall be required to maintain a valid medical card and provide the department a copy of each medical card issued, or provide evidence of an exemption from the medical card requirements.

(2) Persons who apply for a commercial driver license on or after January 1, 2012, will be required to provide the department with a copy of their current medical card or provide evidence of an exemption from the medical card requirements prior to issuance of a commercial driver license.

(b) The copies shall be provided in a manner prescribed by the department.

(c) A commercial driver who fails to maintain current proof of the driver's medical card with the department shall be subject to cancellation of the driver's commercial driver license.

(d) This section shall not apply to a person holding a commercial driver license to perform transportation services as an employee of the federal government, a state, a political subdivision of a state, or an agency established under a compact between states that has been approved by the congress of the United States; provided, however, that the exemption created by this subsection (d) shall not apply to a passenger, school bus or hazardous material endorsement.






Part 5 - Suspension and Revocation

§ 55-50-501 - Mandatory revocation of licenses -- Causes -- Suspension of license until judgment for personal or property damage paid.

(a) The department shall forthwith revoke the license of any operator or chauffeur upon receiving a record of the operator's or chauffeur's conviction of any of the following offenses, when the conviction has become final:

(1) Manslaughter resulting from the operation of a motor vehicle. The period of revocation in this instance shall extend for the term of the sentence received by the convicted person. If the person is released on parole prior to the end of the sentence, an operator's license may be reissued on petition of the person's probation and parole officer and upon satisfactory completion of a complete licensing examination, subject to the approval of the commissioner. In the case of a conviction for vehicular homicide, the department shall revoke the license for the period of time the court prohibited the person from driving a vehicle pursuant to § 39-13-213(c);

(2) Driving a motor vehicle while under the influence of an intoxicant, or while under the influence of narcotic drugs, or while under the influence of drugs producing stimulating effects on the central nervous system. For the purpose of this section, "drugs producing stimulating effects on the central nervous system" includes the salts of barbituric acid, also known as malonyl urea, or any compound, derivatives, or mixtures thereof that may be used for producing hypnotic or somnifacient effects, and includes amphetamine, desoxyephedrine or compounds or mixtures thereof, including all derivatives of phenolethylamine or any of the salts thereof, except preparations intended for use in the nose and unfit for internal use;

(3) Any felony in the commission of which a motor vehicle is used;

(4) Failure to stop and render aid as required under the laws of this state in the event of a motor vehicle accident resulting in the death or personal injury of another;

(5) Knowingly displaying or causing or permitting to be displayed or having in possession any cancelled, revoked, suspended, fictitious or fraudulently altered operator's or chauffeur's license, or displaying or representing as one's own any operator's or chauffeur's license not issued to the person or using a false or fictitious name in any application for an operator's or chauffeur's license, or knowingly making a false statement, or knowingly concealing a material fact, or otherwise committing a fraud in any such application, or willfully making a false statement to the division under any law relating to the ownership, application or renewal of a motor vehicle operator's or chauffeur's license;

(6) Conviction, or forfeiture of bail not vacated, upon two (2) charges of reckless driving committed within a period of twelve (12) months;

(7) Possession by a driver of five (5) or more grams of methamphetamine, as scheduled in § 39-17-408(d)(2) while operating a motor vehicle in this state. A motor vehicle is in operation if its engine is operating, whether or not the motor vehicle is moving; or

(8) Conviction of violating an out-of-service order and failure to pay a civil penalty assessed by the department under § 55-50-405.

(b) In the event any final judgment for damages to property or personal injury resulting from the negligent operation of any motor vehicle is recovered, and in the event the final judgment is not fully paid, satisfied and discharged within sixty (60) days from the date the judgment becomes final, the department shall forthwith suspend the license of any chauffeur or operator of the motor vehicle against whom the judgment was rendered; and the license shall not be restored to the operator of the vehicle until the final judgment has been fully paid, discharged and satisfied.

(c) The commissioner shall revoke the license of any operator or chauffeur upon receiving the record of the operator's or chauffeur's conviction of the theft of a motor vehicle or any part thereof; and the commissioner shall not consider the convicted person's application for reinstatement for the revoked license until the expiration of the full term of the sentence imposed, whether served during actual imprisonment, probation, parole or suspension. It shall be grounds for the revocation of any such person's parole or probation if the person operates a motor vehicle while the person's license is in revocation pursuant to this subsection (c). It shall be within the discretion of the trial judge who imposed sentence upon the person convicted of the theft of the motor vehicle or any part thereof to reinstate the person's driver license after a reasonable time.



§ 55-50-502 - Suspension of licenses -- Hearings -- Period of suspension or revocation -- Surrender of license -- Restricted license -- Operating under license of another jurisdiction prohibited -- Appeal.

(a) (1) The department is authorized to suspend the license of an operator or chauffeur upon a showing by its records or other sufficient evidence that the licensee:

(A) Has committed an offense for which mandatory revocation of license is required upon conviction; provided, that in the event of a conviction resulting from the offense, the time of mandatory revocation shall be counted from the date upon which the driver license was received by the department or the circuit court clerk;

(B) Has contributed as a driver in any accident resulting in the death or personal injury of another or serious property damage;

(C) Has been convicted with a frequency of serious offenses against traffic regulations governing the movement of vehicles as to indicate a disrespect for traffic laws and a disregard for the safety of other persons on the highways. For purposes of this subdivision (a)(1)(C), no conviction of exceeding the speed limit in a state other than Tennessee shall be considered by the department unless the conviction was for exceeding the lawful speed in the other state by more than five miles per hour (5 mph). This five miles per hour (5 mph) allowance shall not apply in marked school zones;

(D) Is an habitually reckless or negligent driver of a motor vehicle;

(E) Is incompetent to drive a motor vehicle;

(F) Has permitted an unlawful or fraudulent use of the license;

(G) Has committed an offense in another state that if committed in this state would be grounds for suspension or revocation;

(H) Has been finally convicted of any driving offense in any court and has not paid or secured any fine or costs imposed for that offense; provided, however, that, in any county having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census, prior to the suspension of a license, the local court or court clerk of the jurisdiction shall offer an installment payment plan, and for so long as the licensee complies with the plan, the department may not suspend the license pursuant to this subdivision (a)(1)(H);

(I) Has failed to appear in any court to answer or to satisfy any traffic citation issued for violating any statute regulating traffic. No license shall be suspended pursuant to this subdivision (a)(1)(I) for failure to appear in court on or failure to pay a parking ticket or citation or for a violation of § 55-9-603. Any request from the court for suspension under this subdivision (a)(1)(I) must be submitted to the department of safety within six (6) months of the violation date. No suspension action shall be taken by the department unless the request is made within six (6) months of the violation date except in the case where the driver is a commercial license holder, or the violation occurred in a commercial motor vehicle. Prior to suspending the license of any person as authorized in this subsection (a), the department shall notify the licensee in writing of the proposed suspension and, upon the licensee's request, shall afford the licensee an opportunity for a hearing to show that there is an error in the records received by the department; provided, that the request is made within thirty (30) days following the notification of proposed suspension or cancellation. Failure to make the request within the time specified shall without exception constitute a waiver of that right;

(J) Is under eighteen (18) years of age and has withdrawn either voluntarily or involuntarily or has failed to maintain satisfactory academic progress from a secondary school as provided in § 49-6-3017; or

(K) (i) Has contributed as a driver to the occurrence of an accident on school property, or on a highway with special speed limits, in which a pedestrian child suffers serious bodily injury as the result of the accident;

(ii) As used in this subdivision (a)(1)(K), unless the context otherwise requires:

(a) "Highway with special speed limits" means any highway with reduced speed limits, authorized pursuant to § 55-8-152, when a warning flasher or flashers are in operation, and while children are actually present;

(b) "Pedestrian child" means any person under eighteen (18) years of age afoot, in a mechanized wheelchair or on a nonmotorized wheeled device, including, but not limited to, a bicycle, a scooter, a skateboard, roller skates, in-line skates or a wheelchair;

(c) "School property" means any outdoor grounds contained within a public or private preschool, nursery school, kindergarten, elementary or secondary school's legally defined property boundaries, as registered in a county register's office; and

(d) "Serious bodily injury" means bodily injury that involves:

(1) A substantial risk of death;

(2) Protracted unconsciousness;

(3) Extreme physical pain;

(4) Protracted or obvious disfigurement; or

(5) Protracted loss or substantial impairment of a function of a bodily member, organ or mental faculty.

(2) No municipal law enforcement officer is authorized to seize the license of an operator or chauffeur for a traffic offense in violation of a municipal ordinance or a traffic offense as provided in chapter 8 of this title.

(b) (1) The department is authorized to cancel any operator's or chauffeur's license upon determining that the licensee was not entitled to the issuance, of the license or that the licensee failed to give the required or correct information in the application or committed any fraud in making the application.

(2) Upon the cancellation, the licensee must surrender the license so cancelled to the department.

(c) (1) The department, upon suspending or revoking a license, shall require that the license be surrendered to and be retained by the department. Prior to the reissuance of any license revoked because of a conviction of driving while under the influence of liquor or an intoxicating drug, after a second or subsequent conviction, the department shall require the owner to submit evidence that the owner has completed a program of alcohol or drug abuse education, or has completed treatment by a physician board certified or eligible in psychiatry or a licensed psychologist certified with competence in clinical psychology; or, at a facility licensed by the department of mental health and substance abuse services to provide this treatment. Certification of the psychiatrist or clinical psychologist or facility licensed by the department of mental health and substance abuse services under this section is not to be construed as a prediction of future behavior but merely certification of completion of the program.

(2) When the examination, as required by this subsection (c), is administered by a state supported mental health facility, the facility and medical doctors or doctors of psychology employed by the facility who administer the examinations within the course and scope of the doctor's authority under the statute, shall be immune from tort liability for the proper dissemination of any report or findings to the department of safety that results from the examination; provided, that this immunity shall not extend to any other person, institution, or other member of the private sector, not employed or attached to a state supported mental health facility.

(3) (A) (i) The trial judge of the court, in which the trial for the offense of operating a vehicle under the influence of alcohol or an intoxicating drug is pending, may order the issuance of a restricted license. The restricted license may only allow the person arrested to operate a motor vehicle for the purpose of going to and from, and working at, the person's regular place of employment, or to operate only a motor vehicle that is equipped with a functioning ignition interlock device, during the period of time between arrest and conviction, dismissal or acquittal. Any restriction ordered pursuant to this subsection (c) shall be in addition to any restrictions currently placed on the person's driver license. The trial judge may order the issuance of a restricted license allowing a person, whose license has been suspended due to a conviction for violating § 39-14-151 or chapter 10, part 5 of this title, to operate a motor vehicle for the purpose of going to and from and working at the person's regular place of employment.

(ii) A resident of this state, whose operator's license has been suspended because of an arrest in another jurisdiction on a charge of operating a motor vehicle while under the influence of an intoxicating liquor or a narcotic drug, may apply for a restricted motor vehicle operator's license during the period of time between arrest and conviction, dismissal or acquittal. Such resident shall apply for the license with any court of the county of the person's residence having jurisdiction to try charges.

(iii) Any restriction ordered pursuant to this subsection (c) shall be in addition to any restrictions currently placed on the person's driver license.

(B) The judge may order the issuance of a restricted license, if:

(i) Based upon the records of the department of safety the person does not have a prior conviction for a violation of § 39-13-106, § 39-13-213(a)(2), or § 39-13-218 in this state, or a similar offense in another state; and

(ii) No person was seriously injured or killed in the course of the conduct that resulted in the driver's conviction under § 55-10-401.

(C) If the trial judge imposes geographic restrictions, the trial judge may issue the order allowing the person so convicted to operate a motor vehicle for the limited purposes of going to and from:

(i) And working at the person's regular place of employment;

(ii) The office of the person's probation officer or other similar location for the sole purpose of attending a regularly scheduled meeting or other function with the probation officer by a route to be designated by the probation officer;

(iii) A court-ordered alcohol safety program;

(iv) A college or university in the case of a student enrolled full time in the college or university;

(v) A scheduled interlock monitoring appointment;

(vi) A court ordered outpatient alcohol and drug treatment program; and

(vii) The person's regular place of worship for regularly scheduled religious services conducted by a bona fide religious institution as defined in § 48-101-502(c).

(D) If the violation resulting in the person's conviction for driving under the influence occurred prior to July 1, 2013, the law in effect when the violation occurred shall govern the person's eligibility for a restricted motor vehicle operator license unless the person petitions the court to consider the person's eligibility under the law in effect when the petition is filed.

(E) The person so arrested may obtain a certified copy of the order and within ten (10) days after it is issued present it, together with an application fee of sixty-five dollars ($65.00), to the department, which shall forthwith issue a restricted license embodying the limitations imposed in the order.

(4) Where a nonresident whose license has been suspended or revoked by any other state subsequently becomes a bona fide resident of this state, and where the person has been granted a restricted license by the other state if the triggering offense would under the laws of this state provide for the issuance of a restricted driver license upon petition to a judge of the court of general sessions, or its equivalent, for the county wherein the person resides, the court may order the issuance of a restricted motor vehicle operator's license. The court shall have discretion to order the person to operate only a motor vehicle that is equipped with a functioning ignition interlock device or place additional limitations on the person's restricted license; provided, however, that a restricted license issued pursuant to this subdivision (c)(4) without an ignition interlock requirement shall be subject to geographic restrictions, as provided in subdivision (c)(3), during the mandatory revocation/suspension period. If the person has a prior conviction within the past ten (10) years for a violation of § 55-10-401 or § 55-10-421, in this state or a similar offense in any other jurisdiction, the court shall be required to order the person to operate only a motor vehicle that is equipped with a functioning ignition interlock device. The person may obtain a certified copy of the order and within thirty (30) days after it is issued present it, together with an application fee of sixty-five dollars ($65.00), to the department, which shall then issue a restricted license embodying the limitations imposed in the order.

(d) (1) This subsection (d) applies statewide.

(2) A person whose license has been suspended, pursuant to subdivision (a)(1)(H) or (a)(1)(I), subject to the approval of the court, may pay any local fines or costs, arising from the convictions or failure to appear in any court, by establishing a payment plan with the local court or the court clerk of the jurisdiction. Notwithstanding § 55-50-303(b)(2), the fines and costs for a conviction of driving while suspended, when the conviction was a result of a suspension pursuant to subdivision (a)(1)(H) or (a)(1)(I), may be included in such payment plan, subject to the approval of the court.

(3) The department is authorized to reinstate a person's driving privileges when the person provides the department with certification from the local court, or court clerk of the jurisdiction that the person has entered into a payment plan with the local court or the court clerk of the jurisdiction and has satisfied all other provisions of law relating to the issuance and restoration of a driver license.

(4) The department shall, upon notice of the person's failure to comply with any payment plan established pursuant to this subsection (d), suspend the license of the person. Persons who default under this subsection (d) shall not be eligible for any future payment plans under this subsection (d). The department shall notify the person in writing of the proposed suspension, and upon request of the person within thirty (30) days of the notification, shall provide the person an opportunity for a hearing to show that the person has, in fact, complied with the local court's or the court clerk's payment plan. Failure to make the request within thirty (30) days of receipt of notification shall, without exception, constitute a waiver of the right.

(5) Any person who has defaulted on a pay plan to pay fines and costs for suspension actions taken under subdivision (a)(1)(H) or (a)(1)(I), shall not be eligible to participate in a payment plan, nor shall the department of safety have the authority to accept a payment plan as a condition precedent to the restoration of driving privileges.

(6) Any county that participates in the payment plan authorized by this subsection (d) shall pay to the state any expense required to be paid for state implementation of this subsection (d). The payment shall be divided pro rata among the counties to which this subsection (d) applies. The payment shall be made prior to the implementation by the county of this subsection (d).

(e) (1) Any resident or nonresident whose operator's or chauffeur's license or right or privilege to operate a motor vehicle in this state has been suspended or revoked as provided in this chapter shall not operate a motor vehicle in this state under a license, permit, or registration certificate issued by any other jurisdiction or otherwise during the suspension or after the revocation until a new license is obtained when and as permitted under this chapter.

(2) The privilege of driving a motor vehicle on the highways of this state given to a nonresident hereunder is subject to suspension or revocation by the department in like manner and for like cause as an operator's or chauffeur's license issued under this chapter may be suspended or revoked.

(3) The department is further authorized, upon receiving a record of the conviction in this state of a nonresident driver of a motor vehicle of any offense under the motor vehicle laws of this state, to forward a certified copy of the record to the motor vehicle administrator in the state wherein the person so convicted is a resident.

(4) The department is authorized to suspend or revoke the license of any resident of this state or the privilege of a nonresident to drive a motor vehicle in this state upon receiving notice of the conviction of the person in another state of an offense therein which, if committed in this state, would be grounds for the suspension or revocation of the license of an operator or chauffeur.

(f) (1) The department shall not suspend a driver license or privilege to drive a motor vehicle on the public highways for a period of more than six (6) months for a first offense nor more than one (1) year for a subsequent offense, except as permitted under § 55-50-504, unless in any case an order of a court provides for a longer period of suspension. At the end of the period for which a license has been suspended, the department is authorized, in its discretion, to require a reexamination of the licensee as a prerequisite to the reissuance of the license.

(2) Any person whose license is suspended for driving under the influence of drugs or intoxicants, or for refusal to submit to a blood test under §§ 55-10-406 and 55-10-407, shall have the period of suspension computed from the time that the person's driver license was actually taken from the person's possession, and the period of license suspension shall begin to run from that point until the license is returned.

(3) Any person whose license or privilege to drive a motor vehicle on the public highways has been revoked shall not be entitled to have the license or privilege renewed or restored unless the revocation was for a cause that has been removed, except that after the expiration of one (1) year or the period of suspension prescribed by a court from the date on which the revoked license was surrendered to and received by the department, the person may make application for a new license as provided by law, but the department shall not issue a new license unless and until it is satisfied after investigation of the character, habits and driving ability of the person that it will be safe to grant the privilege of driving a motor vehicle on the public highways. No license that has been revoked, on account of the conviction of the licensee for murder or manslaughter resulting from the operation of a motor vehicle, shall be reissued except as provided in § 55-50-501(a)(1).

(4) Where the revocation involved is the first revocation of the license or privilege of the person, the application for a new license may be made after the expiration of six (6) months from the date on which the revoked license was surrendered and received by the department. No license that has been revoked on account of the conviction of the licensee for murder or manslaughter resulting from the operation of a motor vehicle shall be reissued except as provided in § 55-50-501(a)(1).

(g) When considering the suspension of a driver license, the department may take into account offenses committed by that driver outside this state and reported to the department only if the offenses would, under the laws of this state, be considered grounds for suspension in this state. If the offenses would be grounds for suspension in the state of conviction, but not in this state they shall be disregarded by the department.

(h) Drivers of commercial motor vehicles shall have their licenses suspended for violations and for the length of time specified in § 55-50-405.

(i) (1) The department shall establish a method by which any person who makes application for or who holds a commercial driver license may elect an alternate address to which any suspension notices shall be mailed.

(2) At least two (2) times per month during two (2) different weeks of the month, the department shall make available for public inspection a list of persons whose commercial driver license has been suspended.

(j) (1) Any person whose license has been suspended for having been convicted of a driving offense, and for the subsequent failure to pay a fine or cost imposed for that offense pursuant to subdivision (a)(1)(H), may apply to the court where the person was convicted for the issuance of a restricted license. The court shall order the person whose license has been suspended to make payments to the court during the period of restricted license, as a condition of receiving the restricted license, in an amount reasonably calculated to fully pay the moneys owing the court during the period of the restricted license, including authorization of payment of the fine by installments as authorized in § 40-24-101. Failure to timely make the payments as ordered by the court shall result in the suspension of the restricted license. Any person whose driver license or permit is revoked, suspended or cancelled for any reason other than subdivision (a)(1)(H) shall not be eligible for, nor shall the court have any authority to order the issuance of the restricted license pursuant to this subsection (j). The restricted license shall be valid only for the purpose of going to and from work at the person's regular place of employment. The judge shall have the authority to issue a restricted driver license under this subsection (j) only one (1) time per violator.

(2) The judge shall order the issuance of a restricted license, based upon the records of the department of safety, if:

(A) The department suspended the person's license as a result of the person's conviction of any driving offense in any court and for the person's failure to pay or secure any fine or costs imposed for that offense;

(B) The violation resulting in the person's present conviction was not for driving under the influence of an intoxicant, or for refusal to submit to a blood test under § 55-10-406;

(C) The person does not have a prior conviction for a violation of § 39-13-106, § 39-13-213(a)(2), or § 39-13-218 in this state, or a similar offense in another state; and

(D) The person does not have a prior conviction for a violation of § 55-10-401 or § 55-10-421 within ten (10) years of the present violation, in this state or a similar offense in another state.

(3) The order shall state with all practicable specificity the necessary times and places of permissible operation of a motor vehicle. The person so arrested may obtain a certified copy of the order and, within ten (10) days after the order is issued, present it, together with an application fee of sixty-five dollars ($65.00), to the department, which shall forthwith issue a restricted license embodying the limitations imposed in the order. After proper application and until the restricted license is issued, a certified copy of the order may serve in lieu of a motor vehicle operator's license.

(k) (1) This subsection (k) shall apply only in any municipality located in any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census.

(2) Notwithstanding § 28-3-110, the court clerk of any municipality may establish an accounts receivable amnesty plan for payment of any outstanding judgment resulting from failure to pay local fines or costs owed by a person whose license has been suspended, pursuant to subdivision (a)(1)(H) or (a)(1)(I). The plan shall allow the person to pay the outstanding judgment, older than ten (10) years after the cause of action has commenced, at a reduced rate of fifty percent (50%) during the first six fiscal months of each year.

(3) The department is authorized to reinstate a person's driving privileges when the person provides the department with certification from the court clerk of any municipality that the person has paid pursuant to this subsection (k) and has satisfied all other provisions of law relating to the issuance and restoration of a driver license.

(l) [Deleted by 2010 amendment, effective June 30, 2012.]



§ 55-50-503 - Surrender of license -- Forwarding surrendered license and record of convictions to department -- Report of convictions -- Recommendation of suspension.

(a) Whenever any person is convicted of any offense for which this chapter makes mandatory the revocation of the operator's or chauffeur's license of the person by the department, the court in which the conviction is had shall require the surrender to it of all operator's and chauffeur's licenses then held by the person so convicted, and the court shall thereupon forward the licenses together with a record of the conviction to the department.

(b) Every court having jurisdiction over offenses committed under this chapter, or any other statute of this state or municipal ordinance of any city or town regulating the operation of motor vehicles on highways, shall forward to the department a record of the conviction of any person in the court for a violation of any of these laws, and may recommend the suspension of the operator's or chauffeur's license of the person so convicted.

(c) For the purpose of this chapter:

(1) "Conviction" means a final conviction; and

(2) A failure to satisfy a citation or a forfeiture of bail or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated, shall be equivalent to a conviction.



§ 55-50-504 - Driving while license cancelled, suspended or revoked -- Minors -- Forfeiture -- Notice.

(a) (1) A person who drives a motor vehicle within the entire width between the boundary lines of every way publicly maintained that is open to the use of the public for purposes of vehicular travel, or the premises of any shopping center, manufactured housing complex or apartment house complex or any other premises frequented by the public at large at a time when the person's privilege to do so is cancelled, suspended, or revoked commits a Class B misdemeanor. A person who drives a motor vehicle within the entire width between the boundary lines of every way publicly maintained that is open to the use of the public for purposes of vehicular travel, or the premises of any shopping center, manufactured housing complex or apartment house complex or any other premises frequented by the public at large at a time when the person's privilege to do so is cancelled, suspended or revoked because of a conviction for vehicular assault under § 39-13-106, vehicular homicide under § 39-13-213, or driving while intoxicated under § 55-10-401 shall be punished by confinement for not less than two (2) days nor more than six (6) months, and there may be imposed, in addition, a fine of not more than one thousand dollars ($1,000). Convictions occurring more than ten (10) years prior to the immediate violation shall not be considered for enhancement purposes under this subdivision (a)(1); provided, however, that the department shall abide by all federal rules and regulations relative to the issuance, suspension, and revocation of driver licenses and qualification of drivers.

(2) A second or subsequent violation of subdivision (a)(1) is a Class A misdemeanor. Convictions occurring more than ten (10) years prior to the immediate violation shall not be considered for enhancement purposes under this subdivision (a)(2); provided, however, that the department shall abide by all federal rules and regulations relative to the issuance, suspension, and revocation of driver licenses and qualification of drivers. A person who drives a motor vehicle within the entire width between the boundary lines of every way publicly maintained that is open to the use of the public for purposes of vehicular travel, or the premises of any shopping center, manufactured housing complex or apartment house complex or any other premises frequented by the public at large at a time when the person's privilege to do so is cancelled, suspended or revoked because of a second or subsequent conviction for vehicular assault under § 39-13-106, vehicular homicide under § 39-13-213, or driving while intoxicated under § 55-10-401 shall be punished by confinement for not less than forty-five (45) days nor more than one (1) year, and, in addition, may be subject to a fine of not more than three thousand dollars ($3,000).

(b) The department, upon receiving a record of the conviction of any person under this section upon a charge of driving a vehicle while the license of the person was suspended, shall extend the period of the suspension for an additional like period and, if conviction was upon a charge of driving while a license was revoked for a violation of § 39-13-213, § 55-10-101, § 55-10-102 or § 55-10-401, the department shall extend the revocation for an additional period of one (1) year.

(c) No person shall cause or knowingly permit the person's child or ward under eighteen (18) years of age to drive a motor vehicle upon any highway when the minor is not authorized hereunder or in violation of any of the provisions of this chapter.

(d) No person shall authorize or knowingly permit a motor vehicle owned by the person or under the person's control to be driven upon any highway by any person who is not authorized hereunder or in violation of any of the provisions of this chapter.

(e) No person shall employ as a chauffeur of a motor vehicle any person not then licensed as provided in this chapter.

(f) No person charged with violating this section for a violation of § 39-13-213, § 55-10-101, § 55-10-102 or § 55-10-401 shall be eligible for suspension of prosecution and dismissal of charges pursuant to §§ 40-15-102 -- 40-15-105 and 40-32-101(a)(3)-(c)(3) or for any other pretrial diversion program, nor shall any person convicted under this section for a violation of § 39-13-213, § 55-10-101, § 55-10-102 or § 55-10-401 be eligible for probation, or any other provision of law authorizing probation, until the person has fully served day for day at least the minimum sentence provided by law.

(g) If the court suspends the prosecution and dismisses the charges pursuant to §§ 40-15-102 -- 40-15-105, and 40-32-101(a)(3)-(c)(3) or for any other pretrial diversion program, the court shall forward to the department a record of the dismissal or diversion action. The person will then be required to meet the financial responsibility requirements pursuant to chapter 12 of this title prior to the reinstatement of any driving privileges.

(h) (1) The vehicle used in the commission of a person's violation of § 55-50-504, when the original suspension or revocation was made for a violation of § 55-10-401, or a statute in another state prohibiting driving under the influence of an intoxicant, is subject to seizure and forfeiture in accordance with the procedure established in title 40, chapter 33, part 2. The department is designated as the applicable agency, as defined by § 40-33-202, for all forfeitures authorized by this subsection (h).

(2) For purposes of clarifying this subsection (h) and consistent with the overall remedial purpose of the asset forfeiture procedure, a vehicle is subject to seizure and forfeiture upon the arrest or citation of a person for driving while the person's driving privileges are cancelled, suspended or revoked. A conviction for the criminal offense of driving while the person's driving privileges are cancelled, suspended or revoked is not required.

(i) Notwithstanding any other law to the contrary, revocation or suspension of a license shall not take effect until ten (10) days after notice has been sent to the last known address of the driver. The notice requirement in this subsection (i) shall not apply to a driver whose license has been revoked or suspended by a court of competent jurisdiction or who has surrendered the license to the court.

(j) (1) Notwithstanding any other rule of evidence or law to the contrary, in the prosecution of second or subsequent offenders under this section the official driver record maintained by the department of safety and produced upon a certified computer printout shall constitute prima facie evidence of the prior conviction.

(2) Following indictment by a grand jury, the defendant shall be given a copy of the department of safety printout at the time of arraignment. If the charge is by warrant, the defendant is entitled to a copy of the department of safety printout at the defendant's first appearance in court or at least fourteen (14) days prior to a trial on the merits.

(3) Upon motion properly made in writing alleging that one (1) or more prior convictions is in error and setting forth the error, the court may require that a certified copy of the judgment of conviction for the offense be provided for inspection by the court as to its validity prior to the department of safety printout's being introduced into evidence.

(k) Notwithstanding subdivision (a)(1), a person who drives a motor vehicle without a functioning ignition interlock device installed on such vehicle within the entire width between the boundary lines of every way publicly maintained that is open to the use of the public for purposes of vehicular travel, or the premises of any shopping center, manufactured housing complex or apartment house complex or any other premises frequented by the public at large at a time when the person was required by law to drive only a motor vehicle equipped with a functioning ignition interlock device commits a Class B misdemeanor and shall be punished by confinement for not less than seven (7) days nor more than six (6) months, and there may be imposed, in addition, a fine of not more than one thousand dollars ($1,000).



§ 55-50-505 - Driver improvement program -- Points -- Suspension -- Restrictions -- Incompetent or unqualified drivers -- Reexamination.

(a) (1) (A) The department shall conduct a driver improvement program whereby it is authorized to evaluate driver records based on accidents and/or convictions for traffic violations of the drivers, and may assign a point value according to the seriousness of the accident or moving traffic violation conviction.

(B) When the records of the department indicate that a person has been convicted of moving traffic violations or involved in accidents and has accumulated sufficient points, the department may notify the person in writing that the person's driving privilege is being placed under suspension. Notice is to be sent by United States mail to the last known address and will notify the person that the person may request a hearing to determine whether or not the suspension action is proper.

(C) (i) The commissioner is authorized to establish reasonable rules and regulations to determine the number of points to be assigned for convictions of moving traffic violations and involvement in accidents, to establish the number of points needed for suspension action, and may establish regulations and procedures for the rehabilitation of the person involved to attempt to ensure that the person is a safer driver.

(ii) The commissioner shall not add points to a driver record involving any accident that was reported on the Tennessee Uniform Traffic Crash Report as a "vehicle special use (09) police", "(10) ambulance", or "(11) fire apparatus" and on which the report indicates the driver presence as "driver operated government vehicle"; provided, that the driver is not charged with vehicular assault under § 39-13-106, vehicular homicide under § 39-13-213, aggravated vehicular homicide under § 39-13-218, reckless driving under § 55-10-205, or driving under the influence of any controlled substance or controlled substance analogue in violation of § 55-10-401.

(D) Prior to reinstatement of the license, the person shall file and maintain proof of financial responsibility as required under § 55-12-114 and pay the restoration fee as required under § 55-12-126.

(2) Drivers subject to subdivision (a)(1) who are less than eighteen (18) years of age on the event date of any crash or moving traffic violation shall be required to file proof of financial responsibility pursuant to chapter 12 of this title.

(b) The department may, upon receiving evidence sufficient to establish that a licensed driver is incompetent or otherwise not qualified to be licensed, upon written notice of at least twenty (20) days to the licensee, require the driver to submit to a driver license examination and/or submit any other information deemed appropriate by the commissioner. The department shall take action as may be appropriate and may suspend the license of the person or permit the driver to retain the license, or may issue a license subject to restrictions as permitted under § 55-50-331(d) and (e). Refusal or neglect of the licensee to submit to the examination shall be grounds for suspension of the driver license.

(c) All judges having jurisdiction over offenses committed under any statute of this state or municipal ordinance of any city or town regulating the operation of motor vehicles on highways shall have the authority to require any person brought before the court for an alleged violation to submit to a reexamination by the department when the judge has good cause to believe that the person would not be able to operate a motor vehicle safely upon the highways, or at the discretion of the judge, would create a hazard to the driving public. However, the license of the person shall not be withheld or suspended pending the reexamination. Refusal or neglect of the licensee to submit to the examination shall be grounds for suspension or revocation of the license.



§ 55-50-506 - Driving while in possession of methamphetamine.

(a) (1) A person who drives a motor vehicle within the entire width between the boundary lines of every way publicly maintained that is open to the use of the public for purposes of vehicular travel, or the premises of any shopping center, manufactured housing complex, apartment house complex or any other premises frequented by the public at large while in possession of five (5) or more grams of methamphetamine, as scheduled in § 39-17-408(d)(2), commits a Class B misdemeanor and is subject to a fine only of not more than five hundred dollars ($500).

(2) A second or subsequent violation of subdivision (a)(1) is a Class A misdemeanor punishable by a fine only of not more than one thousand dollars ($1,000).

(b) Upon receiving a record of the conviction of any person under this section upon a charge of driving a vehicle while in possession of five (5) or more grams of methamphetamine, as scheduled in § 39-17-408(d)(2), the department shall revoke the person's license for five (5) years.

(c) (1) Notwithstanding any other rule of evidence or law to the contrary, in the prosecution of second or subsequent offenders under this section, the official driver record maintained by the department of safety and produced upon a certified computer printout shall constitute prima facie evidence of the prior conviction.

(2) Following indictment by a grand jury, the defendant shall be given a copy of the department of safety printout at the time of arraignment. If the charge is by warrant, the defendant is entitled to a copy of the department of safety printout at the defendant's first appearance in court or at least fourteen (14) days prior to a trial on the merits.

(3) Upon motion properly made in writing alleging that one (1) or more prior convictions is in error and setting forth the error, the court may require that a certified copy of the judgment of conviction for the offense be provided for inspection by the court as to its validity prior to the department of safety printout being introduced into evidence.

(d) (1) The vehicle used in the commission of a person's violation of this section is subject to seizure and forfeiture in accordance with the procedure established in title 40, chapter 33, part 2. The department of safety is designated as the applicable agency, as defined by § 40-33-202, for all forfeitures authorized by this subsection (d).

(2) In order for subdivision (d)(1) to be applicable to a vehicle, the violation making the vehicle subject to seizure and forfeiture must occur in Tennessee.

(3) It is the specific intent that a forfeiture action under this section shall serve a remedial and not a punitive purpose. The purpose of the forfeiture of a vehicle after a person's conviction of driving a vehicle while in possession of five (5) or more grams of methamphetamine, as scheduled in § 39-17-408(d)(2), is to prevent unscrupulous or incompetent persons from driving on Tennessee's highways while transporting drugs. There is a reasonable connection between the remedial purpose of this section, ensuring safe roads and lessening the pernicious influence of methamphetamine upon Tennessee's families, and the forfeiture of a motor vehicle. While this section may serve as a deterrent to the conduct of driving a motor vehicle while transporting drugs, it is nonetheless intended as a remedial measure. Moreover, the statute serves to remove a dangerous instrument from the hands of individuals who use a motor vehicle for the transportation of drugs.

(4) Only POST-certified or state-commissioned law enforcement officers shall be authorized to seize vehicles under this section.



§ 55-50-511 - Minors withdrawn from secondary school -- Administrative review of license revocation.

(a) Any person who has received a notice of revocation under § 55-50-502(a)(1)(J) may request an administrative review. The request shall be accompanied by any relevant evidence, deemed appropriate by the department, which the person wants the department to consider in reviewing the determination made pursuant to § 49-6-3017.

(b) When a request for administrative review is made, the department shall review the determination made pursuant to § 49-6-3017. In the review, the department shall give consideration to any relevant evidence accompanying the request for the review. If the department determines, by the preponderance of the evidence, that the person has withdrawn from school or has failed to maintain satisfactory academic progress, the department shall sustain the order of revocation. If the evidence does not support that determination, the department must rescind the order of revocation. The determination of the department upon administrative review is final unless a hearing is requested under § 55-50-512.

(c) The department shall make a determination upon administrative review prior to the effective date of the revocation order if the request for the review is received by the department within fifteen (15) days following service of the notice of revocation. Where the request for administrative review is received by the department more than fifteen (15) days following service of the notice of revocation, the department shall make its determination within seven (7) days following the receipt of the request for review.

(d) A request for administrative review does not stay the license revocation. If the department is unable to make a determination within the time limits specified in subsection (c), it shall stay the revocation pending that determination.

(e) The request for administrative review and submission of relevant evidence shall be made by mail on a form supplied by the department. The department shall provide forms that the person may use to request an administrative review and to submit a sworn statement, but use of the forms is not required.



§ 55-50-512 - Minors withdrawn from secondary school -- Revocation hearing.

(a) Any person who has received a notice of revocation may make a written request for a review of the department's determination by the department at a hearing. The request shall be made on a form available from the department. If the person's driver license has not been previously surrendered, it must be surrendered at the time the request for a hearing is made. A request for a hearing does not stay the license revocation.

(b) The hearing shall be scheduled to be held as quickly as practicable within not more than twenty (20) days of the filing of the request for a hearing. The hearing shall be held at a place designated by the department, unless the parties agree to a different location. The department shall provide a written notice of the time and place of the hearing to the party requesting the hearing at least ten (10) days prior to the scheduled hearing, unless the parties agree to waive this requirement.

(c) The presiding hearing officer shall be the commissioner or an authorized representative designated by the commissioner. The presiding hearing officer shall have the authority to:

(1) Administer oaths and affirmations;

(2) Examine witnesses and take testimony;

(3) Receive relevant evidence;

(4) Issue subpoenas, take depositions, or cause depositions or interrogatories to be taken;

(5) Regulate the course and conduct of the hearing; and

(6) Make a final ruling on the issue.

(d) The sole issue at the hearing shall be whether by a preponderance of the evidence the person has withdrawn from school or has failed to maintain satisfactory academic progress. If the presiding hearing officer finds in the affirmative on this issue, the revocation order shall be sustained. If the presiding hearing officer finds the negative on this issue, the revocation order shall be rescinded.

(e) The hearing shall be recorded. The decision of the presiding hearing officer shall be rendered in writing, and a copy will be provided to the person who requested the hearing.

(f) If the person who requested the hearing fails to appear without just cause, the right to a hearing shall be waived, and the department's earlier determination shall be final.

(g) Witnesses under subpoena shall be entitled to the same fees as are now or may hereafter be provided for witnesses in civil actions in the circuit court and, unless otherwise provided by law or by action of the agency, the party requesting the subpoenas shall bear the cost of paying fees to the witnesses subpoenaed.



§ 55-50-513 - Minors withdrawn from secondary school -- Judicial review of license revocation.

(a) Within thirty (30) days of the issuance of the final determination of the department following a hearing under § 55-50-512, a person aggrieved by the determination shall have the right to file a petition in the chancery court of the county of the person's residence for judicial review. The filing of a petition for judicial review shall not stay the revocation order.

(b) The review shall be on the record, without taking additional testimony. If the court finds that the department exceeded its constitutional or statutory authority, made an erroneous interpretation of the law, acted in an arbitrary and capricious manner, or made a determination that is unsupported by the evidence in the record, the court may reverse the department's determination.



§ 55-50-514 - Applicability of Uniform Administrative Procedures Act.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, applies to the extent it is consistent with proceedings under §§ 55-50-512 and 55-50-513 relating to the administrative hearing and judicial review.



§ 55-50-515 - Order of suspension for a conviction or adjudication.

(a) The trial judge of the court wherein a juvenile is convicted, or the judge of the juvenile court wherein a juvenile is adjudicated delinquent, for committing an offense requiring a mandatory calendar year suspension from school as mandated by § 49-6-3401(g), or for an offense for suspension or expulsion authorized by § 49-6-3401(a) resulting in a one-year expulsion pursuant to § 49-6-3401(c)(4), may order the suspension of the juvenile's driver license until the juvenile reaches eighteen (18) years of age or up to a period of two (2) years from the date of the commission of the offense, whichever is later.

(b) Upon an order of suspension for a conviction or adjudication as required by subsection (a), the court shall require the surrender to the court of all operator's licenses then held by the juvenile so convicted or adjudicated delinquent, and the court upon receipt shall forward the licenses to the department together with a record of the conviction or adjudication, and may recommend the suspension of the operator's license of the person so convicted or adjudicated delinquent.






Part 6 - Penalties

§ 55-50-601 - Misdemeanors.

It is a Class C misdemeanor for any person to:

(1) Display or cause or permit to be displayed, or have in the person's possession, any cancelled, revoked, suspended, or fraudulently altered driver license, certificate of driving or other government-issued photo identification document;

(2) Lend a driver license, certificate of driving or other government-issued photo identification document to any other person or knowingly permit the use thereof by another;

(3) Display or represent as one's own any driver license, certificate of driving or other government-issued photo identification document not issued to the person;

(4) Fail or refuse to surrender to the department upon its lawful demand any driver license, certificate of driving or other government-issued photo identification document that has been suspended, revoked, or cancelled;

(5) Permit or commit any unlawful use of a driver license, certificate of driving or other government-issued photo identification document issued to the person;

(6) Do any act forbidden or fail to perform any act required by this chapter, notwithstanding any contrary law; or

(7) Display or have in possession any photograph, photostat, duplicate, reproduction or facsimile of any driver license, certificate of driving or other government-issued photo identification document unless authorized by this chapter.



§ 55-50-602 - Reproductions or facsimiles -- Penalties.

(a) It is an offense for any person to:

(1) Photograph, photostat, duplicate or in any way reproduce any driver license, certificate of driving or other government-issued photo identification document or facsimile thereof in such a manner that it could be mistaken for a valid license, certificate of driving or other government-issued photo identification document; or

(2) Issue, sell or cause to be sold a driver license, certificate of driving or other government-issued photo identification document or facsimile thereof unless sold in compliance with this chapter.

(b) A violation of subsection (a) for the first time is a Class A misdemeanor. A second or subsequent violation of subsection (a) is a Class E felony, with suspension of driving privileges for a period of not less than one (1) year nor more than five (5) years, or for a period of time commensurate with the sentence imposed. A violation of subsection (a) in connection with an act of terrorism, a planned act of terrorism, or an attempted act of terrorism, is a Class B felony, with a permanent and irrevocable suspension of driving privileges; provided, however, that the defendant knew or should have known at the time of the offense that the driver's license or facsimile would be used in that manner.



§ 55-50-603 - Penalty for other violations.

Any person violating any of the provisions of this chapter for which punishment has not been otherwise provided for in this chapter commits a Class B misdemeanor.



§ 55-50-604 - Disposition of fines, penalties and forfeitures.

All fines, penalties and forfeitures of bonds imposed or collected under this chapter shall be paid over within fifteen (15) days following the last day of the month in which the fines, penalties and forfeitures of bonds were received to the department of safety with a statement accompanying the same, setting forth the action or proceedings in which the moneys were collected, the name and residence of the defendant, the nature of the offense, and fine, penalty, forfeiture, or sentence, if any, imposed.






Part 7 - Reciprocity Agreements

§ 55-50-701 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Citation" means any citation, summons, ticket, or other document issued by an arresting officer for violation of a traffic law, ordinance, rule, or regulation, ordering the arrested motorist to appear in court or before a magistrate;

(2) "Collateral" or "bond" means any cash or other security deposited to secure an appearance for trial, following a citation by an arresting officer for violation of a traffic law, ordinance, rules or regulation;

(3) "Commissioner" means the commissioner of safety;

(4) "Department" means department of safety;

(5) "License" means any operator's or chauffeur's permit or any other license or permit to operate a motor vehicle issued under the laws of a reciprocating state including:

(A) Any temporary or learner's permit;

(B) The privilege of any person to drive a motor vehicle whether or not the person holds a valid license; and

(C) Any nonresident's operating privilege conferred upon a nonresident of a state pertaining to the operation by the person of a motor vehicle in that state;

(6) "Nonresident" refers only to a person who is a resident of or holds an operator's or chauffeur's license issued by a reciprocating state;

(7) "Personal recognizance" means a signed agreement by an arrested motorist that the motorist will comply with the terms of the citation served upon the motorist at the time of arrest;

(8) "Reciprocating state" means any state that extends by its laws or by written agreement with this state to residents of Tennessee substantially the rights and privileges provided by this part; and

(9) "State" means the state of Tennessee.



§ 55-50-702 - Authority to make agreements -- Contents of agreement.

(a) The commissioner may execute a reciprocal compact or agreement not inconsistent with this part with the motor vehicle administrator or other authorized official of any other state concerning the appearance of a person licensed in one (1) state to answer a summons for a traffic violation issued by the other state.

(b) The compact shall provide that if a person licensed by either state is issued a summons by the other state for a moving traffic violation covered by the compact or agreement, the person shall not be detained or required to furnish bail or collateral, and that if the person fails to appear in response to the summons, the person's license may be suspended by the state that issued the license until the person submits to the jurisdiction of the court in which the summons is returnable.

(c) The compact shall also provide terms and procedures as are necessary and proper to facilitate its administration.



§ 55-50-703 - Procedures used by law enforcement officers.

(a) Notwithstanding any other law to the contrary, a law enforcement officer observing a violation of a traffic law, ordinance, rule, or regulation by a nonresident shall issue a citation as appropriate and shall not, subject to subsection (b), require the nonresident to post collateral or bond to secure appearance for trial, but shall accept the nonresident's personal recognizance; provided, that the nonresident has the right upon request to post collateral or bond in a manner provided by law and in that case this part shall not apply.

(b) No nonresident shall be entitled to be released on personal recognizance if the offense is one that would result in the suspension or revocation of a person's license under the laws of this state.

(c) Upon the failure of the nonresident to comply with the citation, the law enforcement officer shall obtain a warrant for arrest and shall report the noncompliance to the department. The report of noncompliance shall clearly identify the nonresident; describe the violation, specifying the section of the statute, code, or ordinance violated; indicate the location and date of the offense; identify the vehicle involved; bear the signature of the law enforcement officer; and contain a copy of the personal recognizance signed by the nonresident.



§ 55-50-704 - Noncompliance -- Powers and duties of commissioner.

(a) Upon receipt of a report of noncompliance, the department shall transmit a certified copy of the report to the official in charge of the issuance of licenses in the reciprocating state in which the nonresident is licensed.

(b) When the licensing authority of a reciprocating state reports that a person holding a Tennessee license has failed to comply with a citation issued in that state, the commissioner shall forthwith suspend the person's license. The order of suspension shall indicate the reason for the order and shall notify the person that the license shall remain suspended until the person has furnished evidence satisfactory to the commissioner that the person has complied with the terms of the citation that was the basis for the suspension order by appearing before the court to which the person was cited and complying with any order entered by the court.

(c) A copy of any suspension order issued under this section shall be furnished to the licensing authority of the reciprocating state.

(d) The commissioner shall maintain a current listing of reciprocating states under this part. The lists shall from time to time be disseminated among the appropriate departments, divisions, bureaus, and agencies of this state; the principal law enforcement officers of the several counties, cities, and towns of this state; and the licensing authorities in reciprocating states.

(e) The commissioner has the authority to execute or make agreements, arrangements, or declarations to carry out this part.



§ 55-50-726 - Nonresidents -- Citation -- Collateral or bond -- Surrender of nonresident's license -- Temporary driving permit.

(a) Notwithstanding any other law to the contrary, a Tennessee highway patrol officer observing a violation of a traffic law, ordinance, rule or regulation by a nonresident shall issue a citation as appropriate and shall require the nonresident to post collateral or bond to secure appearance for trial. In the event that a nonresident fails to post collateral or bond, the nonresident shall surrender any chauffeur's or operator's license to the highway patrol, after which the highway patrol officer shall issue to the offending nonresident a temporary driving permit.

(b) (1) The temporary driving permit will entitle the nonresident holder thereof to lawfully drive on the roads and highways of this state or any other state:

(A) Until the time the traffic violation is appropriately adjudicated in a court of law of proper jurisdiction;

(B) For thirty (30) days after the adjudication, during which time the court or the department shall be able to determine whether or not the nonresident will comply with the decree of the court; and

(2) The temporary driving permit shall state on its face the period of its validity which shall be not less than the period of time covered by subdivisions (b)(1)(A) and (B).

(c) (1) In the event that the court determines that the nonresident violator is guilty of the offenses charged, the surrendered license shall only be returned when the nonresident appropriately complies with the decree of the court.

(2) In the event that the court determines that the nonresident is not guilty of the offenses charged, the surrendered license shall immediately be returned to the nonresident.

(d) Upon the failure of any nonresident to comply with the issued citation, the highway patrol officer shall otherwise comply with § 55-50-703(b) and (c), except for the personal recognizances requirements, and other applicable Tennessee law.

(e) The procedures for surrendering the nonresident license, issuing a receipt for the license and the forwarding of the license to the department shall be, to the extent possible, the same as the procedures set forth in part 8 of this chapter, relative to deposit of a license in lieu of bail, as shall be determined to be practicable.

(f) In order to effectuate this section, the department is authorized to promulgate necessary rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(g) The department is directed to suitably fashion a temporary driving permit that may be issued to certain nonresident drivers as provided for in this section.






Part 8 - Deposit of License in Lieu of Bail

§ 55-50-801 - Municipalities and counties authorized to grant option.

Whenever any person lawfully possessed of a chauffeur's or operator's license theretofore issued by the department, or under the driver licensing laws of any other state or territory or the District of Columbia, is issued a citation or arrested and charged with a violation of any municipal ordinance or state statute regulating traffic, except those ordinances and statutes, the violation of which calls for the mandatory revocation of an operator's or chauffeur's license for any period of time, in a municipality having a city court or a county having a general sessions court, the municipality may by ordinance and the county may by resolution of its county legislative body, allow the person to have the option of depositing the chauffeur's or operator's license with the officer or court demanding bail in lieu of any other security required for appearance in any court of the municipality or county in answer to the charge before the court.



§ 55-50-802 - Receipt for license -- Operation of motor vehicle during pendency of case.

Whenever any person deposits a chauffeur's or operator's license as provided, either the officer or the court demanding bail as described in § 55-50-801 shall issue the person a receipt for the license upon a form approved or provided by the department, and thereafter the person shall be permitted to operate a motor vehicle upon the public highways of this state during the pendency of the case in which the license was deposited. The receipt shall be valid as a temporary driving permit for a period not less than that provided in § 55-50-726(b), and shall state the period of validity on its face.



§ 55-50-803 - License forwarded to department of safety -- Conditions for release -- Notice to nonresident driver's state.

The clerk or judge of a court accepting the license shall thereafter forward to the department the license of a driver deposited in lieu of bail if the driver fails to appear in answer to the charge filed. This license shall not be released by the department until the charge for which the license was so deposited has been disposed of by the court in which pending. In the case of a nonresident driver whose license is thus received by the department, the department shall forthwith notify the proper motor vehicle administrative authority of the state in which the nonresident driver is licensed that the license of the driver is being held by the department pending disposition of the charge against the driver, except as provided for in part 7 of this chapter.



§ 55-50-804 - License or receipt to be in immediate possession and displayed upon demand.

The licensee shall have the licensee's license in immediate possession at all times when driving a motor vehicle and shall display it upon demand of any officer or agent of the department or any police officer of the state, county or municipality, except that where the licensee has previously deposited the license with the officer or court demanding bail, and has received a receipt from the officer or the court, the receipt is to serve as a substitute for the license until the specified date for court appearance of the licensee or the license is otherwise returned to the licensee by the officer or court accepting the license for deposit.



§ 55-50-805 - Provisions provide alternative procedure.

This part is in addition to title 7, chapter 63 and may be implemented as alternative procedure to title 7, chapter 63 and any other sections of this code in conflict herewith by passage of an ordinance by the governing body of the municipality.









Chapter 51 - Motorcycle Rider Education and Safety

§ 55-51-101 - Chapter definitions.

As used in this chapter:

(1) "Chief instructor" means a licensed motorcycle operator who meets the standards established by the department to qualify to train and oversee instructors for the motorcycle rider education program;

(2) "Department" means the department of safety;

(3) "Director" means the commissioner of safety;

(4) "Motorcycle rider education program" means the motorcycle training and information disbursement plan created in § 55-51-102;

(5) "Motorcycle rider safety fund" means the restricted receipts account created in § 55-51-104 to be applied toward the cost of administering the motorcycle rider education program;

(6) "Program coordinator" means the person designated by the director to plan, organize, and administer the motorcycle rider education program as provided in § 55-51-102(b);

(7) "Rider training course" means a motorcycle rider education curriculum and delivery system approved by the department as meeting standards designed to develop and instill the knowledge, attitudes, habits, and skills necessary for the safe operation of a motorcycle; and

(8) "Training specialist" means the person designated by the director to fulfill the obligations stated in § 55-51-102(c).



§ 55-51-102 - Motorcycle rider education program.

(a) The department shall establish standards for and shall administer the motorcycle rider education program. The program shall include, but is not limited to, rider training courses and instructor training. The department may expand the program to include public awareness, alcohol and drug effects, driver improvements for motorcyclists, licensing improvement, program promotion or other motorcycle safety programs.

(b) The director shall appoint a program coordinator who shall oversee and direct the program by setting program and funding guidelines, and conduct an annual evaluation.

(c) The director may also appoint one (1) or more training specialists who shall assist in establishing rider training courses throughout the state, support and implement program and funding guidelines and supervise instructors and other personnel as necessary. The training specialist may be a trained chief instructor.

(d) Rider training courses shall be open to all residents of the state who either hold a current valid driver license for any classification or who are eligible for a motorcycle learner's permit.

(e) An adequate number of rider training courses shall be provided to meet the reasonably anticipated needs of all persons in the state who are eligible and who desire to participate in the program. The department shall issue certificates of completion in the manner and form prescribed by the director to persons who satisfactorily complete the requirements of the course. Program delivery may be phased in over a reasonable period of time.

(f) The department may enter into contracts with either public or private institutions for technical assistance in conducting rider training courses, if the course is administered and taught by a trained motorcycle rider instructor as established in § 55-51-103. A private organization providing a rider training course may charge a tuition fee; provided, that a private organization receiving a subsidy grant to provide for the start-up costs incurred in establishing the rider training course may charge a tuition fee with a maximum tuition fee to be determined by the department.

(g) In accordance with the procedures established by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the department shall adopt rules and regulations as are necessary to implement the motorcycle rider education program.

(h) The director shall regulate and administer the motorcycle rider education program established under this chapter, and any person or entity providing instruction as authorized in this chapter shall not be subject to the state's commercial driver training laws, as found in chapter 19 of this title or regulations issued pursuant to those laws.



§ 55-51-103 - Instructor requirements and training.

(a) The department shall establish standards for an approved motorcycle rider education instructor preparation course. Successful completion of the course shall require the participant to demonstrate knowledge of the course material, knowledge of safe motorcycle operating practices, and the necessary aptitude for instructing students.

(b) The department shall establish minimum requirements for the qualification of a rider education instructor. The minimum requirements shall include, but not be limited to, the following:

(1) The instructor must have a high school diploma or its equivalent;

(2) The instructor must be at least eighteen (18) years of age and must hold a valid motorcycle operator's license or endorsement;

(3) The instructor must have at least two (2) years of recent motorcycle riding experience;

(4) The instructor's driver license must not have been suspended or revoked at any time during the preceding two (2) years;

(5) The instructor must not have any convictions for driving under the influence of alcohol or drugs during the preceding five (5) years;

(6) Instructors who are licensed in other states must furnish certified copies of their driving records to the department. An applicant shall not be eligible for instructor status until the applicant's driving record for the preceding five (5) years is furnished; and

(7) The instructor must have an approved instructor certificate that may be a state or motorcycle safety foundation certificate, and the instructor must be registered as a currently active instructor.



§ 55-51-104 - Motorcycle rider safety fund.

(a) The motorcycle rider safety fund is established in the state treasury and, subject to the general appropriations act, shall be available on a continual basis to the department which shall administer the moneys. Moneys from the fund made available to the department shall only be used for administration of the motorcycle rider education program and for expenses relating to the program including, but not limited to, instructor training, licensing improvement, alcohol and drug education, public awareness, a driver improvement program for motorcyclists, technical assistance, program promotion, and other motorcycle safety programs. Funds may also be used for reimbursement of organizations with course sites. The department shall establish standards for disbursements of funds.

(b) Two dollars ($2.00) of the annual registration fee for each registered motorcycle shall be credited to the fund as established in subsection (a).

(c) One dollar ($1.00) of the application fee for a motorcycle operator learner's permit shall be credited to the fund as established in subsection (a).

(d) One dollar ($1.00) of the fee for each original motorcycle operator's license or endorsement and for each renewal shall be credited to the fund as established in subsection (a).



§ 55-51-105 - Advisory committee.

(a) The director shall by regulation establish a motorcycle rider education program advisory committee to assist in the development of the motorcycle rider education program. The committee shall also monitor the program upon its implementation and report to the director as necessary with recommendations including, but not limited to, the administration, application, and substance of the program. The committee shall consist of five (5) members, including a chair, appointed by the director. One (1) member selected shall be a resident of each grand division of the state, two (2) members shall be selected from the state at large, and not more than two (2) members shall be residents of the same grand division.

(b) Three (3) members shall be qualified motorcycle wholesalers, dealers, or retailers licensed in Tennessee. All shall be of good moral character and each shall have been actually engaged in the distribution or sale of motorcycles in this state for not less than three (3) consecutive years preceding the appointment, and each shall have the necessary qualifications for the applicable license under chapter 17 of this title, and be the holder of the license at all times while a member of the committee.

(c) Two (2) members shall be consumer members of the advisory committee, who shall be citizens of this state, who shall have a valid motorcycle operator's license, and who shall have no interest, direct or indirect, in the commercial manufacture or sale of motorcycles.

(d) The committee shall meet at the call of the director. Members shall serve without compensation for their services but may be reimbursed for their travel expenses while engaged in business of the committee. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 55-51-106 - Insurance discount.

(a) The commissioner of commerce and insurance shall fix and establish premium charges for admitted insurers so as to provide a ten percent (10%) reduction in premium rates for motorcycle liability insurance to qualified licensed motorcycle operators who provide proof of successful completion of a state approved rider training course.

(b) The premium reduction shall remain in effect for the qualifying insured persons for a period of three (3) years from the date of successful completion of an approved course, except that the insurer may elect to apply the premium reduction beginning at the next renewal date of the policy and continuing for a period of three (3) years.



§ 55-51-107 - Licensing skills test examination.

The director may exempt applicants for a reinstated or an original motorcycle operator license from the licensing skills and/or knowledge test if they present proof of successful completion of a rider training course that includes a similar test of skills and/or knowledge that is approved by the department and licensing officials. No licensing skills or knowledge examination required by this chapter shall be required for renewal of a motorcycle operator license.






Chapter 52 - Safety of Children

Part 1 - Child Bicycle Safety Act

§ 55-52-101 - Short title.

This part shall be known and may be cited as the "Child Bicycle Safety Act."



§ 55-52-102 - Legislative findings and declarations.

The general assembly hereby finds and declares that:

(1) Disability and death of children resulting from injuries sustained in bicycling accidents are a serious threat to the public health, welfare, and safety of the people of the state, and the prevention of such disability and death is the goal of the people;

(2) Head injuries are the leading cause of disability and death from bicycling accidents;

(3) The risk of head injury from bicycling accidents is significantly reduced for bicyclists who wear proper protective bicycle helmets; yet helmets are worn by fewer than five percent (5%) of child bicyclists nationwide; and

(4) The risk of head injury or of any other injury to a small child who is a passenger on a bicycle operated by another person would be significantly reduced if the child-passenger sat in a separate restraining seat.



§ 55-52-103 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Bicycle" means a human-powered vehicle with two (2) wheels in tandem designed to transport, by the action of pedaling, one (1) or more persons seated on one (1) or more saddle seats on its frame. "Bicycle" also includes a human-powered vehicle designed to transport by pedaling that has more than two (2) wheels where the vehicle is used on a public highway or street, public bicycle path or other public right-of-way, but does not include a tricycle;

(2) "Highway" or "street" means the entire width between boundary lines of every way publicly maintained, when any part thereof is open to the use of the public for purposes of vehicular travel;

(3) "Operator" means a person who travels on a bicycle seated on a saddle seat from which that person is intended to and can pedal the bicycle;

(4) "Other public right-of-way" means any right-of-way other than a public highway or street or public bicycle path that is under the jurisdiction and control of the state or a local political subdivision thereof and is designed for use and used by vehicular and/or pedestrian traffic;

(5) "Passenger" means any person who travels on a bicycle in any manner except as an operator;

(6) "Protective bicycle helmet" means a piece of headgear that meets or exceeds the impact standards for protective bicycle helmets set by the American National Standards Institute (ANSI) or the Snell Memorial Foundation, or that is otherwise approved by the commissioner of safety;

(7) "Public bicycle path" means a right-of-way under the jurisdiction and control of the state or a local political subdivision thereof for use primarily by bicycles and pedestrians;

(8) "Restraining seat" means a seat separate from the saddle seat of the operator of the bicycle that is fastened securely to the frame of the bicycle and is adequately equipped to restrain the passenger in the seat and protect the passenger from the moving parts of the bicycle;

(9) "Sidewalk" means that portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for use of pedestrians; and

(10) "Tricycle" means a three-wheeled human-powered vehicle.



§ 55-52-104 - Purpose.

The purpose of this part is to reduce the incidence of disability and death resulting from injuries incurred in bicycling accidents by requiring that, while riding on a bicycle on state highways, streets and sidewalks, all bicycle operators and passengers under sixteen (16) years of age wear approved protective bicycle helmets; that all bicycle passengers who weigh less than forty pounds (40 lbs.) or who are less than forty inches (40'') in height be seated in separate restraining seats; and that no person who is unable to maintain an erect, seated position shall be a passenger in a bicycle restraining seat.



§ 55-52-105 - Child bicycle safety rules and regulations.

With regard to any bicycle operated over any highway, street or sidewalk, it is unlawful:

(1) For any person under sixteen (16) years of age to operate or be a passenger on a bicycle unless at all times when so engaged the person wears a protective bicycle helmet of good fit fastened securely upon the head with the straps of the helmet;

(2) For any person to be a passenger on a bicycle unless, with respect to any person who weighs less than forty pounds (40 lbs.), or is less than forty inches (40'') in height, the person can be and is properly seated in and adequately secured to a restraining seat;

(3) For any parent or legal guardian of a person under twelve (12) years of age to knowingly permit the person to operate or be a passenger on a bicycle in violation of subdivision (1) or (2); and

(4) To rent or lease any bicycle to or for the use of any person under sixteen (16) years of age unless:

(A) The person is in possession of a protective bicycle helmet of good fit at the time of the rental or lease; or

(B) The rental or lease includes a protective bicycle helmet of good fit, and the person intends to wear the helmet, as required by subdivision (1), at all times while operating or being a passenger on the bicycle.



§ 55-52-106 - Penalty -- Defense -- Inadmissibility as evidence in civil action -- Issuance of warning and citation.

(a) Except as provided in subsection (b), any adult person violating any requirements set forth in § 55-52-105, commits a violation and shall be assessed a civil penalty of two dollars ($2.00) and court costs.

(b) Upon commission of the first offense within a twelve-month period under § 55-52-105(3), it shall be a defense that the accused has since the date of the violation purchased or provided a protective bicycle helmet or a restraining seat, and uses and intends to use or causes to be used or intends to cause to be used the same as the law requires.

(c) In no event shall failure to wear a protective bicycle helmet or to secure a passenger to a restraining seat be admissible as evidence in a trial of any civil action.

(d) A law enforcement officer observing any violation of this part shall issue a warning to the violator for the first offense and a citation to the violator for the second or subsequent offense, but shall not arrest or take into custody any person solely for a violation of this part.






Part 2 - Child Safety in Operation of Off-Highway Motor Vehicles

§ 55-52-201 - Definitions -- Offense of operation by minors.

(a) As used in this part, unless the context otherwise requires:

(1) (A) "Appropriate helmet" means, except as provided in subdivisions (a)(1)(A)-(C), a helmet that meets federal motor vehicle safety standards as specified in 49 CFR 571.218;

(B) Notwithstanding any provision in 49 CFR 571.218 relative to helmet penetration standards, ventilation airways may penetrate through the entire shell of the helmet; provided, that no ventilation airway shall exceed one and one half inches (1 1/2'') in diameter;

(C) Notwithstanding any provision in 49 CFR 571.218, the protective surface shall not be required to be a continuous contour; and

(D) Notwithstanding any provision in 49 CFR 571.218 to the contrary, a label on the helmet shall be affixed signifying that the helmet complies with the requirements of the American Society for Testing Materials (ASTM), the Consumer Product Safety Commission (CPSC), the Southern Impact Research Center (SIRC), or the Snell Foundation;

(2) "Off-highway motor vehicle" means a vehicle as defined in § 55-3-101(c); and

(3) "Relative" means a person or persons in the lineal line of consanguinity to a property owner, a spouse, or person or persons in the lineal line of consanguinity of a spouse, and includes an individual in an adoptive relationship to a property owner or the spouse of the property owner.

(b) (1) Except as provided in subdivisions (b)(2) and (3), it is an offense for any parent or legal guardian of a person under eighteen (18) years of age to permit that person to operate or be a passenger on an off-highway motor vehicle, unless the person is wearing an appropriate helmet for off-highway vehicles. A parent or legal guardian commits an offense under circumstances indicating that the parent or legal guardian of the person under eighteen (18) years of age knew or should have known that the child is or would be operating, or is or would be a passenger on an off-highway motor vehicle.

(2) Subdivision (b)(1) does not apply to a parent or legal guardian of a person under eighteen (18) years of age if the off-highway motor vehicle is being operated by a person under eighteen (18) years of age, or the person is a passenger on an off-highway motor vehicle, on the private property of the parent or legal guardian, or the private property of a relative.

(3) Subdivision (b)(1) does not apply to a parent or legal guardian of a person under eighteen (18) years of age if the off-highway motor vehicle is being operated by a person under eighteen (18) years of age who is commuting for the purpose of hunting and is in possession of a valid hunting license.



§ 55-52-202 - Penalty for operation of off-highway motor vehicles by minors -- Defenses.

(a) Except as provided in subsection (b), a violation of this section is a Class C misdemeanor, subject only to imposition of a fine, not to exceed fifty dollars ($50.00) and court costs, not to exceed ten dollars ($10.00), including, but not limited to, any statutory fees of officers. No state or local litigation taxes shall be applicable to a case prosecuted under this section.

(b) (1) Upon commission of the first offense, it shall be a defense that the accused has since the date of the commission of the offense purchased or provided an appropriate helmet for the person under eighteen (18) years of age to wear while the person is operating or is a passenger on an off-highway motor vehicle and the parent or legal guardian intends to have the person use, or causes the person to use, or intends to cause the person to use the helmet as the law requires.

(2) On or before the court date indicated on the citation issued pursuant to subsection (d), if the parent or legal guardian presents the information contained in subdivision (b)(1) to the court and if the court is satisfied that the parent or legal guardian is serious about complying with the law, the charge against the parent or legal guardian may be dismissed. No court costs shall be assessed against a parent or legal guardian if the charge is dismissed pursuant to this subsection (b).

(c) In no event shall failure to wear an appropriate helmet for off-highway vehicles be admissible as evidence in a trial of any civil action.

(d) (1) If a law enforcement officer observes a person under eighteen (18) years of age operating or being a passenger on an off-highway motor vehicle where no person eighteen (18) years of age or older is either the operator or passenger, the law enforcement officer shall obtain the name and address of the parent or legal guardian of the person from the operator of the off-highway motor vehicle for the purpose of issuing and mailing a citation in lieu of arrest pursuant to § 55-10-207 to the parent or legal guardian. It is a violation of § 39-16-502 for the person to knowingly give false information to the law enforcement officer.

(2) If a law enforcement officer observes a person under eighteen (18) years of age as a passenger on an off-highway motor vehicle where the operator is eighteen (18) years of age or older, the law enforcement officer shall issue a citation in lieu of arrest pursuant to § 55-10-207 to the operator if the operator is the parent or legal guardian of the passenger. If the operator is not the parent or legal guardian, the law enforcement officer shall obtain the name and address of the parent from the operator for the purpose of issuing and mailing a citation in lieu of arrest pursuant to § 55-10-207 to the parent or legal guardian. It is a violation of § 39-16-502 for the person to knowingly give false information to the law enforcement officer.

(e) Any incorporated municipality may enact an ordinance that mirrors, substantially duplicates, or incorporates by cross-reference the language of § 55-52-201 and this section.









Chapter 53 - Electric Personal Assistive Mobility Devices

§ 55-53-101 - "Electric personal assistive mobility device" defined.

As used in this chapter, "electric personal assistive mobility device" or "EPAMD" means a self-balancing, two (2) non-tandem wheeled device, designed to transport only one (1) person, with an electric propulsion system with average power of seven hundred fifty (750) watts or one horse power (1 hp.), whose maximum speed on a paved level surface, when powered solely by such a propulsion system while ridden by an operator who weighs one hundred seventy pounds (170 lbs.), is less than twenty miles per hour (20 mph).



§ 55-53-102 - Governing provisions.

(a) The regulation and operation of EPAMDs shall be governed exclusively by this chapter.

(b) Notwithstanding any other law to the contrary, an EPAMD shall not be considered to be a "vehicle," "motor vehicle," "passenger motor vehicle," "passenger car," "motorcycle," "motorized bicycle," "motor bicycle," "motor-driven cycle," "motor scooter" or "all-terrain vehicle" within the meaning of the laws of this state and no provisions of law relating to vehicles, motor vehicles, passenger motor vehicles, passenger cars, motorcycles, motorized bicycles, motor bicycles, motor-driven cycles, motor scooters or all-terrain vehicles shall apply to EPAMDs unless specified in this chapter, including, but not limited to, any provisions of chapter 12, part 1 of this title and any law relating to motor vehicle registration, licensing, operation or equipment.



§ 55-53-103 - Equipment requirements.

An EPAMD shall be equipped with a system that when employed will enable the operator to bring the device to a controlled stop and, if the EPAMD is operated between one half (1/2) hour after sunset and one half (1/2) hour before sunrise, front, rear and side reflectors and a lamp emitting a white light that, while the EPAMD is in motion, illuminates the area in front of the operator and is visible from a distance of three hundred feet (300') in front of and from the sides of the EPAMD; provided, however, that the provisions of this section requiring the use of reflectors and a lamp during the period between one half (1/2) hour after sunset and one half (1/2) hour before sunrise shall be deemed to be satisfied if the operator of the EPAMD wears a personal headlight and reflectors.



§ 55-53-104 - Construction -- Operation on highways.

(a) Nothing in this chapter or in any other law of this state shall be construed to limit the operation of an EPAMD on the public highways, sidewalks, bike trails and bicycle routes of this state except as otherwise set forth in this chapter.

(b) A person operating an EPAMD shall obey all speed limits for motor vehicles and shall yield the right-of-way to pedestrians and human powered devices at all times.

(c) Notwithstanding any other provision of this chapter to the contrary, the department of transportation shall have the authority to regulate or prohibit the operation of EPAMDs on any highway within its jurisdiction if it determines that the regulation or prohibition is necessary in the interest of public safety.



§ 55-53-105 - Regulation of use.

Notwithstanding any other provision of this chapter to the contrary, no county, city or town may institute a general prohibition on the use or operation of EPAMDs; provided, that any county, city or town may reasonably regulate the use or operation of EPAMDs. The regulations may include the restriction, limitation or exclusion on the use or operation of EPAMDs, if necessary, in the interest of public safety or in the interest of the preservation of natural areas and only to the same extent as bicycles are restricted, limited or excluded.









Title 56 - Insurance

Chapter 1 - Department of Commerce and Insurance

Part 1 - General Provisions

§ 56-1-101 - Short title.

This title shall be known and may be cited as the "Tennessee Insurance Law."



§ 56-1-102 - Definitions for this chapter, chapters 2-4, 7, 10 and 11 of this title.

As used in this chapter and chapters 2-4, 7, 10 and 11 of this title, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of commerce and insurance;

(2) "Company" or "insurance company" includes all corporations, associations, partnerships, or individuals engaged as principals in the business of insurance;

(3) "Department" means the department of commerce and insurance;

(4) "Domestic" designates those companies incorporated in this state;

(5) "Foreign," when used without limitation, includes all companies formed by authority of any other state or government;

(6) "Net assets" means the funds of an insurance company available for the payment of its obligations in this state, including uncollected and deferred premiums not more than three (3) months due on policies actually in force, after deducting from the funds all unpaid losses and claims, and claims for losses, and all other debts and liabilities, inclusive of policy liability and exclusive of capital; and

(7) "Unearned premiums," "reinsurance reserve," and "net value of policies" or "premium reserve," severally, mean the liability of an insurance company upon its insurance contracts, other than accrued claims computed by rules of valuation established by §§ 56-1-402 -- 56-1-405 [see the Compiler's Notes].



§ 56-1-103 - Adoption of data disclosure requirements -- Requests for data concerning rate adjustments.

(a) The commissioner shall adopt data disclosure requirements developed by the National Association of Insurance Commissioners for Property and Casualty Insurors.

(b) The commissioner is authorized to request other data that the commissioner deems necessary in considering requests for rate adjustments.



§ 56-1-104 - Standardized forms for health care insurance claims.

(a) The commissioner, in consultation with the commissioner of health, shall promulgate rules and regulations to effect the development and implementation of standardized forms for all health care insurance claims made in this state. In developing the rules and regulations, the commissioner shall give consideration to requiring the use of Form UB92.

(b) The commissioner and the commissioner of health shall develop and implement the standardized forms in consultation with the insurance companies offering for sale health care policies in this state.

(c) The commissioner, in consultation with the commissioner of health, shall promulgate the rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) All insurance companies offering for sale health care policies in this state shall require all policyholders and third party claimants to utilize the standardized forms when making a claim against any health care insurance policy in effect in this state.

(e) As used in this section, "standardized forms" includes, but is not necessarily limited to, electronic storage systems and information.



§ 56-1-105 - Exclusion of types of insurance from specific insurance definitions.

(a) Notwithstanding any law to the contrary, "accident and health insurance," "accident and sickness insurance," "health insurance," "health benefit plan" or other similar term used in any legislation enacted after May 24, 2000, shall not include, unless specifically provided, the following types of insurance or any combination of these types of insurance: hospital indemnity, accident, dental, specified disease, disability income, long-term care, Champus supplement, or Medicare supplement, except as provided in this section.

(b) Nothing contained in this section shall apply to chapters 4 and 12 of this title.

(c) Nothing contained in this section shall apply to programs and services provided pursuant to Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1396 et seq., and regulations promulgated pursuant to Title XIX of the Social Security Act.



§ 56-1-106 - Requests for information regarding complaints -- Time limits -- Exceptions -- Penalities.

(a) (1) Notwithstanding any other provision of law or rule to the contrary, if the department makes a request for information from an entity or individual licensed under this title, or required to be licensed under this title, concerning a complaint filed against the entity or individual, and the request requires a response, the entity or individual must respond to the request within a reasonable time.

(2) (A) As used in this section, "reasonable time" means a period of time not to exceed thirty (30) days from the date the request is received by the entity or individual.

(B) For the purposes of this section, the response by the entity or individual shall constitute a response if it acknowledges the inquiry from the department and sets forth a time frame to address the substantive issues in the inquiry.

(b) This section does not apply to or preempt any other law that requires or allows the commissioner to require an individual or entity to respond to a request from the department within a period of time less than thirty (30) days.

(c) The commissioner may levy a civil penalty in the amount of one hundred dollars ($100) per day upon any entity or individual that fails to respond within a reasonable time.

(d) This section does not rescind or preempt any due process rights of entities regulated pursuant to this title.

(e) This section does not apply to entities subject to regulation by the department that participate in the TennCare program under Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1396 et seq., or any successor to the TennCare program.



§ 56-1-107 - Authority to query the TBI's criminal history records system.

Notwithstanding any other law to the contrary, in conjunction with the issuance of licenses, permits and registrations and the investigation of consumer complaints, the department has the authority to query the Tennessee bureau of investigation's (TBI) Tennessee criminal history records system for the following information:

(1) Tennessee criminal history records;

(2) Tennessee repository for apprehension of persons (TRAP);

(3) State of Tennessee orders of protection files (STOP); and

(4) Criminal history records of the federal government and other states to which the TBI may have access. Criminal history records of the federal bureau of investigation may be obtained for the reasons listed in this section only if fingerprints are obtained and submitted through the TBI.



§ 56-1-108 - Study of impediments to insurance for use of justifiable force.

(a) The commissioner shall conduct a study of Tennessee's insurance laws to determine what impediments, if any, exist under the insurance laws or policies of this state that may be acting as deterrents for insurance companies in this state to underwrite policies of insurance to insure a person who has used force that is justified, including deadly force, in protecting such person's self or property pursuant to §§ 39-11-611 and 39-11-612, commonly referred to as the castle doctrine, or any other law.

(b) The commissioner shall report to the general assembly and to the governor the results of the study required by subsection (a) no later than March 1, 2012, with recommendations on whether such insurance should, in the commissioner's opinion, become available to Tennessee residents.



§ 56-1-109 - License of person in default on student loans.

(a) As used in this section, unless the context otherwise requires:

(1) "Guarantee agency" means a guarantor of student loans that has an agreement with the United States secretary of education;

(2) "License" means a license, certification, registration, permit, approval or other similar document issued to an individual evidencing admission to or granting authority to engage in a profession, trade, occupation, business, or industry;

(3) "Licensing authority" means the department or any division, board, commission, committee, agency or other governmental entity under the authority of the department or attached to a division of the department that has been established by statute or regulation to oversee the issuance and regulation of any license; and

(4) "TSAC" means the Tennessee student assistance corporation.

(b) Upon receiving a copy of a final order as provided in subsection (c) from TSAC or a guarantee agency, each licensing authority shall suspend, deny or revoke the license of any person who has defaulted on a repayment or service obligation under any federal family education loan program, the federal Higher Education Act of 1965, compiled in 20 U.S.C. § 1001 et seq., a student loan guaranteed or administered by TSAC, or any other state or federal educational loan or service-conditional scholarship program.

(c) (1) Each licensing authority shall accept any determination of default from TSAC or a guarantee agency, after TSAC or the guarantee agency has afforded a debtor an opportunity to be heard in accordance with subdivision (c)(2); and the licensing authority shall rescind any disciplinary action and restore any license upon receiving notice from TSAC or the guarantee agency that the debtor has agreed to serve the debtor's obligation or is in compliance with an approved repayment plan.

(2) (A) Unless a debtor has made satisfactory arrangements according to the lender, TSAC or the guarantee agency, which may include administrative wage garnishment, voluntary payment arrangements, deferment or forbearance, then the debtor shall be regarded as delinquent or in default. If a debtor is delinquent or in default on a repayment or service obligation under a guaranteed student loan identified in subsection (b), or the debtor has failed to enter into a payment plan, agreed to a service obligation or comply with a payment plan previously approved by TSAC or the guarantee agency, then TSAC or the guarantee agency shall issue to the debtor a notice of intent to file an order with the appropriate licensing authority to seek to suspend, deny or revoke the debtor's license. The notice shall:

(i) Be served upon the debtor personally or by certified mail with return receipt requested; and

(ii) State that the debtor's license shall be suspended, denied or revoked ninety (90) days after service unless within that time the debtor:

(a) Pays the entire debt stated in the notice;

(b) Enters into a payment plan or service obligation, or complies with a payment plan previously entered into and approved by TSAC or the guarantee agency;

(c) Requests and qualifies for deferment, forbearance or other satisfactory compliance; or

(d) Requests a hearing before TSAC or the guarantee agency.

(B) The hearing request by the debtor shall be made in writing and must be received by TSAC or the guarantee agency within twenty (20) days of the date the notice is served.

(C) TSAC or the guarantee agency, upon receipt of a request for a hearing from the debtor, shall schedule a hearing to determine whether a determination of delinquency or default which could result in suspension, denial or revocation of the debtor's license is appropriate. The debtor's license may not be suspended, denied or revoked until a determination is reached following the hearing. The issues that may be determined in the hearing are:

(i) The amount of the debt, if any;

(ii) Whether the debtor is delinquent or in default;

(iii) Whether the debtor:

(a) Has entered into a payment plan or service obligation approved by TSAC or the guarantee agency;

(b) Is willing to enter into a payment plan or service obligation approved by TSAC or the guarantee agency; or

(c) Is willing to comply with a payment plan or service obligation previously entered into and approved by TSAC or the guarantee agency; and

(iv) Whether the debtor is eligible for deferment, forbearance or other satisfactory compliance.

(D) If a debtor, without good cause, fails to respond to the notice of intent, fails to timely request a hearing, or fails to appear at a regularly scheduled hearing, the debtor's defenses, objections, or request for a payment plan or compliance with a payment plan may be determined to be without merit; and TSAC or the guarantee agency shall enter a final decision and order, requesting suspension, denial or revocation of the debtor's license, and further requesting the licensing authority to order the debtor to refrain from engaging in the licensed activity. TSAC or the guarantee agency shall send a copy of the order to the licensing authority and the debtor.

(E) The administrative hearings shall be conducted in accordance with rules and regulations adopted under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(F) (i) When TSAC or the guarantee agency determines that the debt is paid in full or the debtor has entered into a payment plan, entered into a service obligation, is otherwise in satisfactory compliance or complied with a payment plan previously approved by TSAC or the guarantee agency, TSAC or the guarantee agency shall enter an order requesting that the licensing authority terminate the order suspending, denying or revoking the license. TSAC or the guarantee agency shall send a copy of the order to the licensing authority and the debtor. Notwithstanding any other law, rule or regulation to the contrary, when the license is reinstated, the licensing authority shall not impose a reinstatement fee that exceeds fifty dollars ($50.00).

(ii) Entry of an order seeking to terminate suspension, denial or revocation of a license does not limit the ability of TSAC or the guarantee agency to issue a new order which seeks to suspend, deny or revoke the license of the same debtor in the event of another delinquency or default.

(G) TSAC is authorized to promulgate necessary rules and regulations to effectuate the purposes of this subsection (c). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act.

(d) The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act.






Part 2 - Organization and Personnel

§ 56-1-201 - Creation of department of commerce and insurance.

There is created a department of commerce and insurance, whose chief officer is the commissioner.



§ 56-1-202 - Commissioner head of department.

The commissioner shall be and act as the head of the department.



§ 56-1-203 - Commissioner not to be interested in insurance corporations.

The commissioner shall not be financially interested, directly or indirectly, in any insurance corporation subject to the supervision of the department.



§ 56-1-204 - Inquisitorial power given commissioner and deputies.

Inquisitorial power is given to the commissioner or the commissioner's deputies to inquire into any violation of this title, and to examine any person under oath, and to compel production of books, records, or papers relative to the inquiry.



§ 56-1-205 - Traveling expenses of commissioner.

The commissioner is entitled to, and shall be paid, all necessary traveling expenses, including railroad fare and hotel bills paid while away from the commissioner's office on official business.



§ 56-1-206 - Special deputy commissioner -- Compensation limited to half of fines.

(a) The commissioner is empowered, with the consent of the governor, to appoint special deputy commissioners for the better enforcement, and to apprehend all persons found in violation, of the insurance laws of this state.

(b) The special deputies shall be clothed with powers as may be delegated by the commissioner.

(c) The compensation of special deputy commissioners shall be limited to one half (1/2) of any fine assessed against any person found guilty of violating any of the insurance laws of this state; provided, that the fine so assessed shall be due to the efforts of the special deputy commissioner arresting or causing the arrest of the guilty person.



§ 56-1-207 - Employment of actuaries by commissioner -- Duties -- Compensation.

(a) The commissioner is authorized to employ not more than three (3) actuaries, the qualifications of whom shall be acceptable to the commissioner, together with assistants deemed necessary by the commissioner for efficient administration of duties assigned to the actuaries. The commissioner shall assign the duties to be performed by the actuaries and assistants for the department.

(b) The commissioner shall fix the compensation of the actuaries and assistants employed pursuant to this section and shall provide for the payment of expenses incurred by the actuaries and assistants while engaged in the performance of the duties assigned; provided, that any salary or per diem compensation shall not exceed a reasonable amount commensurate with usual compensation for like services, and the allowances of expenses shall not exceed the actual expenses incurred.



§ 56-1-208 - Actuaries to compute net value of policies -- Other duties.

(a) The commissioner shall require the actuaries employed pursuant to § 56-1-207 to compute the net value of outstanding policies of life insurance in companies, associations or fraternal orders authorized to transact business in this state as required by law.

(b) The commissioner may assign other duties to the actuaries that the commissioner deems necessary or proper.



§ 56-1-209 - Payment of expenses of department -- Record of receipts and expenditures -- Excess fees.

The commissioner shall pay out of the fees of the commissioner's office the necessary expenses of the department, shall keep an accurate record of all receipts and expenditures, and shall require and preserve sworn vouchers for each payment. The excess of fees, after paying necessary expenses, shall be turned into the state treasury.



§ 56-1-210 - Advisory committee.

(a) The commissioner shall appoint an advisory committee to assist the department. The advisory committee shall be composed of not more than twelve (12) members who are qualified professionals in the health insurance industry and related health fields.

(b) The advisory committee shall meet with the commissioner or the commissioner's designee and shall report periodically to the department on its findings.



§ 56-1-211 - Office to assist older persons concerning insurance.

(a) The commissioner shall establish within the department an office to assist older Tennesseans in understanding, evaluating, and comparing insurance products available to them. The projects, programs, and services of the office shall be coordinated with those of the commission on aging created by § 71-2-104. The office shall devote particular attention to addressing questions involving medicare supplement insurance policies.

(b) Subject to the limits of any appropriation by the general assembly, the commissioner may, through the office established under subsection (a):

(1) Employ or contract for the services of a consultant approved by the commission on aging;

(2) Train the consultant to meet with and appear before senior citizens groups to disseminate and gather information on insurance products of interest to them;

(3) Develop a computer system capable of comparing features and rates of various insurance policies;

(4) Reimburse volunteers for travel expenses incurred in connection with the performance of duties assigned by the office; and

(5) Undertake any other activities that are reasonably necessary to accomplish the purposes of this section.



§ 56-1-212 - Commissioner's authority to regulate -- Conversion of health insurance business.

(a) Notwithstanding any provision of this title to the contrary, the commissioner shall have the same authority to regulate and shall apply the same substantive standards to hospital and medical service corporations licensed pursuant to chapter 29 of this title as shall apply to health insurers doing business pursuant to chapter 26, part 1 of this title.

(b) (1) Prior to engaging in any transaction or series of transactions the net effect of which shall be to effectuate the conversion by any method, directly or indirectly, of all or substantially all of the health insurance business of the nonprofit hospital and medical service corporation, as measured by annual revenue on a consolidated basis, to a for-profit entity of any kind the equity interest of which is not wholly owned by the corporation or its insureds, the service corporation shall file with the commissioner a written notice of its intention to do so. The commissioner shall, upon receipt of the notice, forward a copy of the notice to the governor and to the speaker of the house of representatives and the speaker of the senate. The service corporation shall take no action to effectuate the completion of the conversion for a period of one (1) year from the date of the filing, or until the end of the next regular session of the general assembly in the year following the year in which the notice is given in the event the one-year period does not include a full, regular legislative session of the general assembly.

(2) For the purposes of subdivision (b)(1):

(A) "All or substantially all of the health insurance business" shall not include the sale of all or part of the assets of equity interest in a subsidiary company unless the subsidiary company constitutes in excess of seventy-five percent (75%) of the total consolidated annual revenue of the service corporation as reflected on its annual statement for the preceding year; and

(B) The transfer of health insurance business of the service corporation shall not be deemed to include the contracting or subcontracting of business or business functions.

(c) Notwithstanding any law to the contrary, the board of directors of the service corporation licensed pursuant to chapter 29 of this title, shall meet all of the requirements for boards of directors of nonprofit corporations pursuant to title 48, chapter 58, part 1. To the extent that chapter 29 of this title conflicts with title 48, chapter 58, title 48, chapter 58 shall control.



§ 56-1-213 - Fee to cover costs of issuing or renewing licenses, registrations and permits on the Internet.

The commissioner is authorized to promulgate, by rule, a convenience fee to cover the costs of issuing or renewing licenses, registrations and permits via the Internet. Any fee set by rule under the authority of this section may be assessed in addition to the fee or fees assessed for the costs of issuing or renewing licenses, registrations and permits by mail or in person. In no event shall the fee exceed the actual costs incurred in issuing or renewing a license, registration or permit on the Internet.






Part 3 - Division of Regulatory Boards

§ 56-1-301 - Director for division of regulatory boards.

The commissioner shall employ a director for the division of regulatory boards created under § 4-3-1303.



§ 56-1-302 - Powers, duties and responsibilities of director -- Alternative method of license renewals.

(a) Notwithstanding any contrary law, except title 55, chapter 17, the director has the power, duty and responsibility to:

(1) Act as chief administrative officer for each board;

(2) Employ all consultants, investigators, inspectors, legal counsel and other personnel necessary to staff and carry out the functions of the boards, and assign the personnel in a manner designed to assure their most efficient use, excluding the board of pharmacy;

(3) Provide office space and necessary quarters for the boards;

(4) Maintain a central filing system for official records and documents of all boards;

(5) Promulgate rules and regulations for all administrative functions and activities of the boards;

(6) Enforce all regulations promulgated by the boards;

(7) Collect and account for all fees prescribed to be paid to each board, and, unless otherwise prescribed by law, deposit the fees in the state treasury, and the commissioner of finance and administration shall make allotments out of the general fund as may be necessary to defray the expenses of the division and boards as provided by law;

(8) Perform other duties the commissioner prescribes, or as prescribed by law;

(9) (A) Issue monthly a press release containing a disciplinary report, which shall list all disciplinary actions taken by each board during the prior month. The report shall list, by board, the following:

(i) Name and professional address of any person disciplined the prior month;

(ii) Disciplinary action taken; and

(iii) Any civil penalty imposed; and

(B) The disciplinary report for the prior month shall be made available to newspapers of general circulation in each of the state's metropolitan areas, Nashville, Memphis, Knoxville, Chattanooga and the tri-cities area composed of Bristol, Johnson City and Kingsport, by the fifteenth of each following month.

(b) (1) (A) Notwithstanding any other law to the contrary, the director shall establish an alternative system of renewals of licenses issued by any regulatory board attached to the division of regulatory boards of the department under § 4-3-1304. The system shall be designed to allow for the distribution of the renewal workload as uniformly as is practicable throughout the calendar year.

(B) Licenses issued under the alternative method are valid for twenty-four (24) months, and shall expire on the last day of the last month of the license period; however, during a transition period or at any time thereafter, if the director, after consultation with the affected board or boards, determines that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period other than twenty-four (24) months shall be proportionate to the annual fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)).

(2) As used in subdivision (b)(1), "license" is defined as in § 4-5-102.

(c) Notwithstanding any other law to the contrary, the director of the division of regulatory boards of the department may implement a system for electronic submission of complaints or applications for licensure or registration to any regulatory program attached to the division, including any renewal thereof, and to notify licensees electronically of renewals, rulemaking or any other notification.



§ 56-1-303 - Consultations with boards -- Conclusiveness of director's decisions.

In providing the administrative functions required under §§ 56-1-301, 56-1-302 and 56-1-306, the director shall consult with each board as to its particular requirements, but the decision of the director in such matters shall be conclusive, except as otherwise directed by the commissioner.



§ 56-1-304 - Director as member of each board -- Notice to director of meetings.

(a) The director or the director's duly authorized representative shall be an ex officio, nonvoting member of each board attached to the department, and shall be entitled to attend all meetings of the boards.

(b) Each board shall advise the director of any meetings at which official action will be taken at least forty-eight (48) hours prior to the meeting, unless the director expressly waives the requirement.



§ 56-1-305 - Bond of director and assistants.

The director, and any assistants designated by the commissioner, shall give bond as provided by law, conditioned upon the faithful performance of the duties of the office and for the faithful accounting of all money and other property that comes into their hands.



§ 56-1-306 - Personnel.

Any employment of personnel shall be in accordance with rules of the departments of personnel and finance and administration.



§ 56-1-307 - Per diem and travel expenses of board, commission or agency members.

(a) Members of each board, commission, or agency attached to the division of regulatory boards created under § 4-3-1303 shall receive the sum of fifty dollars ($50.00) for each day actually spent in the performance of their official duties.

(b) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 56-1-308 - Penalty for violation of statute, rule or order -- Recovery.

(a) With respect to any person required to be licensed, permitted, or authorized by any board, commission or agency attached to the division of regulatory boards, each respective board, commission or agency may assess a civil penalty against the person in an amount not to exceed one thousand dollars ($1,000) for each separate violation of a statute, rule or order pertaining to the board, commission or agency. Each day of continued violation constitutes a separate violation.

(b) Each board, commission or agency shall by rule establish a schedule designating the minimum and maximum civil penalties that may be assessed under this section. In assessing civil penalties, the following factors may be considered:

(1) Whether the amount imposed will be a substantial economic deterrent to the violator;

(2) The circumstances leading to the violation;

(3) The severity of the violation and the risk of harm to the public;

(4) The economic benefits gained by the violator as a result of noncompliance; and

(5) The interest of the public.

(c) (1) Civil penalties assessed pursuant to this section shall become final thirty (30) days after the date a final order of assessment is served. Payment of any civil penalty assessed after a hearing held pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, is a prerequisite to issuance or renewal of any license issued by a board, commission or agency attached to the division unless the final decision of the board, commission or agency is stayed pursuant to § 4-5-322(c), or acceptable arrangements for payment of the civil penalty are made with the board, commission or agency prior to the issuance or renewal of any license issued by a board, commission or agency attached to the division.

(2) If the violator fails to pay an assessment when it becomes final, the division may apply to the appropriate court for a judgment and seek execution of the judgment.

(3) Jurisdiction for recovery of the penalties shall be in the chancery court of Davidson County, or the chancery court of the county in which all or part of the violations occurred.

(d) All sums recovered pursuant to this section shall be paid into the state treasury.



§ 56-1-309 - Expenditure estimates -- Improvement recommendations.

Before submitting an estimate of its expenditure requirements as provided in § 9-4-5103, the department shall consult with each board, commission, or agency that is attached to the division of regulatory boards created under § 4-3-1303 and is authorized or required to collect any fees. The board, commission, or agency shall timely submit to the commissioner an itemized list of any improvements recommended for inclusion in the department's expenditure estimate. In the preparation of the estimate, the department shall clearly indicate the disposition of each improvement recommendation received under this section. The department shall transmit with its expenditure estimate a copy of each list of recommended improvements received under this section to the commissioner of finance and administration.



§ 56-1-310 - Moneys collected by boards attached to division of regulatory boards -- Separate account in state general fund.

(a) Notwithstanding any law to the contrary, all moneys collected by any board attached to the division of regulatory boards pursuant to § 4-3-1304 shall be deposited in the state general fund and credited to a separate account for each board.

(b) Disbursements from the accounts shall be made solely for the purpose of defraying expenses incurred in the implementation and enforcement of the boards' areas of regulation.

(c) The expenses shall not be paid from any other state funds.

(d) Funds remaining in board accounts at the end of any fiscal year shall not revert to the general fund but shall remain available for expenditure in accordance with law.



§ 56-1-311 - Assessment of investigatory and hearing costs -- Rules and regulations.

(a) Notwithstanding any contrary law, the division of regulatory boards or any board, commission or agency attached to the division of regulatory boards may assess the actual and reasonable costs of the investigation, prosecution and hearing of any disciplinary action held in accordance with the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, and in which sanctions of any kind are imposed on any person or entity required to be licensed, permitted, registered or otherwise authorized by the division or respective board, commission or agency. These costs may include, but are not limited to, those incurred and assessed for the time of the prosecuting attorneys, investigators, expert witnesses, administrative judges and any other persons involved in the investigation, prosecution and hearing of the action.

(b) The commissioner shall promulgate rules and regulations establishing a schedule of costs that may be assessed pursuant to this section.

(c) (1) All costs assessed pursuant to this section shall become final thirty (30) days after the date a final order of assessment is served.

(2) If the individual or entity disciplined fails to pay an assessment when it becomes final, the division may apply to the appropriate court for a judgment and seek execution of the judgment.

(3) Jurisdiction for recovery of the costs shall be in the chancery court of Davidson County.



§ 56-1-312 - Default on student loans by members of regulated professions.

(a) Upon receiving a copy of a final order as provided in subsection (b) from the Tennessee student assistance corporation (TSAC), or a guarantee agency that has an agreement with the United States secretary of education, referred to as "guarantee agency" in this section, each board, commission or agency, referred to as the "licensing authority" in this section, attached to the division of regulatory boards shall suspend, deny or revoke the license of, or take other appropriate disciplinary action against, any person who has defaulted on a repayment or service obligation under any federal family education loan program, the federal Higher Education Act of 1965, as amended, a student loan guaranteed or administered by TSAC, or any other state or federal educational loan or service-conditional scholarship program.

(b) (1) Each board, commission, committee, agency or other governmental entity created pursuant to this title shall accept any determination of default from TSAC or a guarantee agency, after TSAC or the guarantee agency has afforded a debtor an opportunity to be heard in accordance with subdivision (b)(2); and the board, commission, committee, agency or other governmental entity shall rescind any disciplinary action and restore any license or certificate upon receiving notice from the corporation or guarantee agency that the person has agreed to serve the person's obligation or is in compliance with an approved repayment plan.

(2) (A) Unless a debtor has made satisfactory arrangements according to the lender, TSAC or the guarantee agency, which may include administrative wage garnishment, voluntary payment arrangements, or deferment/forbearance, then the debtor shall be regarded as delinquent or in default. If a debtor is delinquent or in default on a repayment or service obligation under a guaranteed student loan identified in subsection (a), or the debtor has failed to enter into a payment plan or comply with a payment plan previously approved by TSAC or the guarantee agency, then TSAC or the guarantee agency shall issue to the debtor a notice of intent to file an order with the appropriate licensing authority to suspend, deny or revoke the debtor's license or certificate. The notice must:

(i) Be served upon the debtor personally or by certified mail with return receipt requested; and

(ii) State that the debtor's license or certificate will be suspended, denied or revoked ninety (90) days after service unless within that time the debtor:

(a) Pays the entire debt stated in the notice;

(b) Enters into a payment plan or complies with a payment plan previously entered into and approved by TSAC or the guarantee agency; or

(c) Requests a hearing before TSAC or the guarantee agency.

(B) The hearing request by the debtor shall be made in writing and must be received by TSAC or the guarantee agency within twenty (20) days of the date the notice is served.

(C) TSAC or the guarantee agency, upon receipt of a request for a hearing from the debtor, shall schedule a hearing to determine whether suspension, denial or revocation of the debtor's license or certificate is appropriate. The debtor's license or certificate may not be suspended, denied or revoked until a determination is reached following the hearing. The only issues that may be determined in the hearing are:

(i) The amount of the debt, if any;

(ii) Whether the debtor is delinquent or in default; and

(iii) Whether the debtor has entered into, or the debtor is willing to enter into, a payment plan or to comply with a payment plan previously entered into and approved by TSAC or the guarantee agency.

(D) If a debtor fails to respond to the notice of intent, fails to timely request a hearing, or fails to appear at a regularly scheduled hearing, the debtor's defenses, objections, or request for a payment plan or compliance with a payment plan may be determined to be without merit; and TSAC or the guarantee agency shall enter a final decision and order, requesting suspension, denial or revocation of the debtor's license or certificate, and further requesting the licensing authority to order the debtor to refrain from engaging in the licensed activity or activity for which a certificate has been issued. TSAC or the guarantee agency shall send a copy of the order to the licensing authority and the debtor.

(E) The administrative hearings shall be conducted in the same manner as those conducted pursuant to §§ 36-5-703 and 36-5-704.

(F) (i) When TSAC or the guarantee agency determines that the debt is paid in full or the debtor has entered into a payment plan or complied with a payment plan previously approved by TSAC or the guarantee agency, TSAC or the guarantee agency shall terminate the order suspending, denying or revoking the license or certificate. TSAC or the guarantee agency shall send a copy of the order terminating the suspension, denial or revocation to the licensing authority and the debtor. Notwithstanding any other law, rule or regulation to the contrary, when the license or certificate is reinstated, the licensing authority shall not impose a reinstatement fee that exceeds fifty dollars ($50.00).

(ii) Entry of an order terminating suspension, denial or revocation of a license or certificate does not limit the ability of TSAC or the guarantee agency to issue a new order suspending, denying or revoking the license or certificate of the same debtor in the event of another delinquency or default.

(G) TSAC is authorized to promulgate necessary rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this subsection (b).

(c) Each board, commission or agency attached to the division of regulatory boards shall promulgate rules and regulations to effectuate the purposes of this section.



§ 56-1-313 - Disciplinary authority of governmental entities attached to the division of regulatory boards.

(a) In addition to any other lawful disciplinary authority, any board, commission or agency attached to the division of regulatory boards may, upon receipt of a certified order, refuse to issue or renew a license, permit or authorization to practice, and revoke, suspend or restrict any license, permit or authorization to practice that the board, commission, or agency has issued to any person who:

(1) Has had the person's license, permit or authorization to practice in the profession or occupation subject to the jurisdiction of the board, commission or agency suspended or revoked by another state or national board, commission or agency for any acts or omissions that would constitute grounds for discipline in this state; or

(2) Has voluntarily surrendered the person's license, permit or authorization to practice in the profession or occupation that is subject to the jurisdiction of the board, commission or agency, as a result of or during the pendency of disciplinary proceedings by another state or national board, commission or agency, for any acts or omissions that would constitute grounds for discipline in this state.

(b) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall govern all matters and procedures respecting the hearing and judicial review of any contested case, as defined in § 4-5-102, arising under the authority of this section.

(c) Any board, commission or agency attached to the division of regulatory boards is authorized to promulgate rules to effectuate the purposes of this section. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 4 - Financial Valuations and Examination of Companies

§ 56-1-401 - Examination of companies by commissioner before granting of certificate to do business.

Before granting certificates of authority to an insurance company to issue policies or make contracts of insurance, the commissioner shall be satisfied, by such examination and evidence as the commissioner sees fit to make and require, that the company is duly qualified under the laws of the state to transact business in the state.



§ 56-1-402 - [Repealed.]

HISTORY: Acts 1895, ch. 160, § 8; Shan., § 3288; Code 1932, § 6103; Acts 1945, ch. 56, § 1; C. Supp. 1950, § 6103; Acts 1963, ch. 140, §§ 1, 2; T.C.A. (orig. ed.), § 56-114; Acts 1995, ch. 363, § 1; repealed by Acts 2013, ch. 260, § 1, effective July 1, 2013.



§ 56-1-403 - [Repealed.]

HISTORY: Acts 1895, ch. 160, § 8; Shan., § 3289; Code 1932, § 6104; Acts 1945, ch. 56, § 2; C. Supp. 1950, § 6104; Acts 1961, ch. 37, § 1; 1963, ch. 140, § 3; 1973, ch. 203, §§ 1-3; 1976, ch. 430, § 2; 1978, ch. 591, § 1; T.C.A. (orig. ed.), § 56-115; Acts 1982, ch. 660, § 2; repealed by Acts 2013, ch. 260, § 1, effective July 1, 2013.



§ 56-1-404 - Determination of liability upon contracts of insurance on policies other than life for reinsurance.

To determine the liability upon the contracts of insurance for insurance companies doing business in this state, foreign and domestic, other than life, the commissioner shall require the companies to charge, as the liability for reinsurance of outstanding policies, fifty percent (50%) of the premiums received on policies or risks having not more than one (1) year to run, and a pro rata of all premiums received on policies or risks having more than one (1) year to run.



§ 56-1-405 - Assets allowable as credits in account of financial condition.

The commissioner shall allow to the credit of an insurance company in the account of its financial condition only the assets that are or can be made available for the payment of losses in the state, but may credit any deposits of funds of the company set apart as security for a particular liability, or any deposits of funds of the company that are deposited for the purpose of meeting the requirements for doing business in another state or commonwealth. The commissioner may, in the commissioner's discretion, disallow stockholders' obligations of any description as part of the assets or capital of any insurance company, unless secured by competent collateral.



§ 56-1-406 - Commissioner is custodian of collateral deposited.

The commissioner shall be the custodian of all collateral in the form of stock certificates, bonds, debentures, notes and other evidences of indebtedness deposited or pledged with the commissioner under any existing law, and it shall be the commissioner's official duty safely to keep, surrender and account for the collateral deposited as provided by law, and for the safekeeping of that collateral both the commissioner and the sureties on the commissioner's official bond are liable.



§ 56-1-407 - Valuation of bonds held by insurance companies -- Basis.

(a) All bonds or other evidences of debt having a fixed term and rate held by any life insurance company, assessment life association, or fraternal beneficiary association, authorized to do business in this state, may, if amply secured and not in default as to principal and interest, be valued as follows:

(1) If purchased at par, at par value; or

(2) If purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made.

(b) The purchase shall in no case be taken at a higher figure than the actual market value at the time of purchase.

(c) The commissioner shall have full discretion in determining the method of calculating values according to subsection (a).



§ 56-1-408 - Examination of insurance companies -- Frequency.

As often as once in five (5) years, the commissioner shall, personally or by a deputy or some competent person appointed by the commissioner for that purpose, visit each insurance company licensed in this state and examine its affairs, especially as to its financial condition and ability to fulfill its obligations, and whether it has complied with the law.



§ 56-1-409 - Examination when deemed prudent or requested.

(a) The commissioner shall also make an examination of each insurance company licensed in this state whenever the commissioner deems it prudent to do so, or upon the request of five (5) or more of the stockholders or persons pecuniarily interested in the company, who shall make affidavit of their belief, with specifications of their reasons for the belief, that the company is in an unsound condition.

(b) For the purpose of ascertaining financial condition or legality of conduct, the commissioner may, for good cause, make an investigation and examination, independent of any other examination of an insurer or proposed insurer, of any accounts, records, files, documents, and transactions pertaining to the business of insurance. The investigatory and examination authority shall extend to:

(1) Any insurance agency, agent, general agent, surplus lines agent, insurance representative, or any person holding out to be an insurance agency, agent, general agent, surplus lines agent, or insurance representative;

(2) Any person having a contract under which that person enjoys by terms or in fact the exclusive or dominant right to manage or control an insurer;

(3) Any corporation, association, or person engaged in the business of adjusting losses, financing premiums, or furnishing insurance services in the form of administrative services only to self-insured groups;

(4) Any other individual, corporation, association, partnership, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance; and

(5) Any employer that self-insures its workers' compensation liabilities pursuant to § 50-6-405(b) or a group of employers qualifying as self-insurers pursuant to § 50-6-405(c).



§ 56-1-410 - Examination of foreign companies.

(a) When the commissioner or the commissioner's deputy deems it prudent for the protection of policyholders in this state, the commissioner shall in like manner, visit and examine, or cause to be visited and examined by some competent person or persons the commissioner may appoint for that purpose, any foreign insurance company applying for admission to do business in this state.

(b) In lieu of an examination under this section of any foreign or alien insurer licensed in this state, the commissioner may accept an examination report on the company as prepared by the department of insurance for the company's state of domicile or port-of-entry state until January 1, 1994. Thereafter, these reports may only be accepted if:

(1) The department of insurance was at the time of the examination accredited under the National Association of Insurance Commissioners, Financial Regulation Standards and Accreditation Program; or

(2) The examination is performed:

(A) Under the supervision of a department of insurance so accredited; or

(B) With the participation of one (1) or more examiners who are employed by such an accredited state department of insurance and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their department of insurance.



§ 56-1-411 - Extent of examination -- Report -- Hearing -- Order -- Penalty -- Confidentiality of records.

(a) In the course of the examination, the commissioner, the commissioner's deputy, or the person appointed by the commissioner for the purpose of making the examination may examine:

(1) Any insurance company transacting, or being organized to transact, business in this state;

(2) Any corporation, association, or person engaged in or proposing to be engaged in the organization, promotion or solicitation of shares or capital contributions to, or aiding in the formation of, an insurance company;

(3) As an incident to the examination of the insurance company itself, any corporation, association, or person holding shares of capital stock of an insurance company for the purpose of controlling the management of the insurance company as voting trustee or otherwise;

(4) As an incident to the examination of the insurance company itself, any corporation, association, or person having a contract, written or oral, pertaining to the management or control of an insurance company as general agent, managing agent or attorney-in-fact;

(5) As an incident to the examination of the insurance company itself, any corporation, association, or person that has substantial control, directly or indirectly, over any insurance company doing business in this state whether by ownership of its stock or otherwise, or any corporation, association, or person owning stock in any such insurance company, which stock constitutes a substantial proportion of the stock of the insurance company;

(6) Any subsidiary or affiliate of any insurance company doing business in this state;

(7) Any licensed agent, broker or solicitor or any corporation, association, or person making application for a license as an agent, broker or solicitor; and

(8) Any corporation, association, or person engaged in the business of adjusting losses or financing premiums.

(b) (1) Every company, corporation, association, or person being examined, its officers, directors and agents, shall provide to the commissioner, the commissioner's deputy, or the person appointed by the commissioner for the purpose of the examination, convenient and free access at its office to all books, records, securities, documents and any and all papers relating to the property, assets, business and affairs of the company. The officers, directors and agents of the company, corporation, association or person shall facilitate the examination and aid in the examination so far as it is in their power to do so.

(2) The commissioner, the commissioner's deputy, or the person appointed by the commissioner for the purpose of the examination, has the power to:

(A) Administer oaths and to examine under oath any person relative to the business of the company; and

(B) Appraise or cause to be appraised by competent appraisers appointed by the commissioner or such other person all property in which the company has or claims an interest or that is security in any form for the payment of any debt or obligation to the company.

(c) (1) The commissioner, the commissioner's deputy, or the person appointed by the commissioner for the purpose of the examination, shall make a full and true report of the examination, which shall comprise only facts ascertained from the books, papers, records, securities or documents or other evidence obtained by investigation and examined by them or ascertained from the testimony of officers or agents or other persons examined under oath concerning the business, affairs, assets and obligations of the company. The report of examination shall be verified by the oath of the examiner in charge of the examination and shall be prima facie evidence in any action or proceeding in the name of the state against the company, its officers or agents upon the facts stated in the report.

(2) In the conduct of an examination, the criteria as set forth in the Examiners Handbook adopted by the National Association of Insurance Commissioners and the National Association of Insurance Commissioners Accounting Practices and Procedures Manuals that were in effect when the commissioner exercised discretion to make an examination under or to take other action permitted by this chapter shall be used. The commissioner may also employ other guidelines or procedures the commissioner deems appropriate.

(d) (1) No later than sixty (60) days following completion of the examination, the examiner in charge shall file with the department a verified written report of examination under oath. Upon receipt of the verified report, the department shall transmit the report to the company examined, together with a notice that affords the company examined a reasonable opportunity of not more than thirty (30) days to make a written submission or rebuttal with respect to any matters contained in the examination report.

(2) Within thirty (30) days of the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner's work papers and enter an order:

(A) Adopting the examination report as filed or with modification or corrections. If the examination report reveals that the company is operating in violation of any law, regulation or prior order of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure the violation;

(B) Rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation or information, and refiling pursuant to subdivision (c)(2); or

(C) Calling for an investigatory hearing with no less than twenty (20) days' notice to the company for purposes of obtaining additional documentation, data, information and testimony.

(3) If the examination reveals that the company is operating in violation of any law, regulation or prior order, the commissioner, in the written order, may require the company to take any action the commissioner considers necessary or appropriate in accordance with the report of examination or the hearing, if any, on the report. That order shall be subject to judicial review in accordance with title 27, chapter 9.

(4) Nothing contained in this chapter shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating to the reports or results, to the department of insurance of this or any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, so long as the agency or office receiving the report or matters relating to the reports agrees in writing to hold it confidential and in a manner consistent with this section.

(e) Any company, corporation, or association that, or person who, violates or aids and abets any violation of a written order issued pursuant to this section shall be punished by a fine of not more than five thousand dollars ($5,000), which shall be sued for and recovered pursuant to § 56-1-802.

(f) All working papers, recorded information, documents and copies of working papers, recorded information and documents produced by, obtained by or disclosed to the commissioner or any other person in the course of an examination made under this chapter must be given confidential treatment and may not be made public by the commissioner or any other person, except to the extent provided in subsection (d). Access may also be granted to the National Association of Insurance Commissioners. The parties must agree in writing prior to receiving the information to provide to it the same confidential treatment as required by this section, unless the prior written consent of the company to which it pertains has been obtained.



§ 56-1-412 - Failure to testify before commissioner -- Obstruction of examination -- Penalty.

Whoever, without justifiable cause, neglects, upon due summons, to appear and testify before the commissioner, the commissioner's deputy, or person appointed by the commissioner as provided, and whoever obstructs the commissioner, the commissioner's deputy or examiner in examining insurance companies commits a Class C misdemeanor.



§ 56-1-413 - Expenses of examination -- Payment by company examined.

(a) (1) Any insurance company authorized to do business in this state and examined under the law shall pay the proper charges incurred in the examination, including the expenses of the commissioner or the commissioner's deputy, and the expenses and compensation of the commissioner's assistants employed in the examination.

(2) The compensation of the experts, actuaries and examiners designated by the commissioner for examining the books or business of insurance companies doing business in this state shall be fixed by the commissioner at a reasonable amount commensurate with usual compensation for like services.

(b) All persons engaging, assisting or making the required examination under this chapter shall be regular state employees, and their entire expenses and compensation shall be paid only by the state as now provided for by law. Notwithstanding this subsection (b), the commissioner may contract, in accordance with applicable state contracting procedures, for qualified actuaries and financial examiners the commissioner deems necessary due to the unavailability of qualified regular state employees to conduct a particular examination; provided, that, with respect to financial examinations, the compensation and per diem allowances paid to the persons shall not exceed one hundred fifty percent (150%) of the compensation and per diem allowances set forth in the guidelines adopted by the National Association of Insurance Commissioners, unless the commissioner determines that a higher compensation rate is necessary, and the insurance company being examined agrees to pay a compensation rate that might exceed these allowances.

(c) The full cost of the examination fixed by the commissioner shall be paid into the department for its use and benefit in meeting the expenses and compensation for the persons engaged in the examinations.



§ 56-1-414 - Impairment of capital stock of domestic insurance company.

When it appears to the commissioner that the capital stock of a domestic insurance company is impaired to the extent of twenty percent (20%) or more, the commissioner shall notify the company that its capital is legally subject to be made good; and, if the company does not, within sixty (60) days after the notice, satisfy the commissioner that it has fully repaired its capital, or reduced its capital as provided by law, the commissioner shall institute proceedings against it.



§ 56-1-415 - Issuance of policies by domestic life insurance companies forbidden when assets are insufficient.

When the actual funds of a domestic life insurance company, exclusive of its capital, are not of a net cash value equal to its liabilities, including the net value of its policies, computed by the rule of valuation established by part 9 of this chapter, the commissioner shall notify the company and its agents to issue no new policies until its funds become equal to its liabilities.



§ 56-1-416 - Revocation or suspension of certificate of authority.

(a) The commissioner shall revoke or suspend all certificates of authority granted to the company or its agents and cause notice of revocation or suspension to be published in one (1) or more newspapers of general circulation, if the commissioner is of the opinion, upon examination or other evidence, that:

(1) A foreign insurance company is:

(A) In an unsound condition; or

(B) If a life insurance company, has actual funds, exclusive of its capital, less than its liabilities; or

(2) A foreign insurance company has:

(A) Failed to comply with the law; or

(B) Its officers or agents have:

(i) Refused to submit to examination;

(ii) Refused to perform any legal obligations in relation to examinations; or

(iii) Failed to pay any final judgment against the company recovered by a Tennessee citizen.

(b) No new business shall be done by a company or its agents under suspension or revocation while the default or disability continues, nor until its authority to do business is restored by the commissioner.



§ 56-1-417 - Notice required for revocation or suspension of certificate of authority.

Unless the ground for revocation or suspension relates only to the financial condition or soundness of the company or to a deficiency in its assets, the commissioner shall notify the company no less than ten (10) days before revoking its authority to do business in this state, and the commissioner shall specify in the notice the particulars of the supposed violation.



§ 56-1-418 - Calculation of disability benefit reserves.

The commissioner shall annually cause to be made, or require the insurer to make, calculations of policy and claim reserves for accident and health policies providing disability benefits as defined in § 56-2-201 on the basis of regulations the commissioner prescribes from time to time regarding minimum reserve standards and tables of mortality, morbidity, interest or other contingencies to be used to compute the reserves. From July 1, 1995, until the date of promulgation of rules and regulations, all calculations with respect to policy and claim reserves for accident and health policies providing disability benefits shall be made at a rate of interest not exceeding four and one half percent (4.5%) per annum.



§ 56-1-419 - Statement of actuarial opinion -- Summary -- Report and work papers -- Liability for errors and omissions.

(a) Statement of Actuarial Opinion. On or before March 1, 2012, and annually every year thereafter, every property and casualty insurance company doing business in this state, unless otherwise exempted by the domiciliary commissioner, shall submit the opinion of an appointed actuary entitled "Statement of Actuarial Opinion". This opinion shall be filed with the appropriate National Association of Insurance Commissioners (NAIC) property and casualty annual statement instructions and shall cover the activity of the prior calendar year.

(b) Actuarial Opinion Summary. (1) Every property and casualty insurance company domiciled in this state that is required to submit a statement of actuarial opinion shall annually submit an actuarial opinion summary, written by the company's appointed actuary. This actuarial opinion summary shall be filed in accordance with the appropriate NAIC property and casualty annual statement instructions and shall be considered as a document supporting the actuarial opinion required in subsection (a).

(2) A company licensed but not domiciled in this state shall provide the actuarial opinion summary upon request.

(c) Actuarial Report and Work Papers. (1) An actuarial report and underlying work papers as required by the appropriate NAIC property and casualty annual statement instructions shall be prepared to support each actuarial opinion.

(2) If the insurance company fails to provide a supporting actuarial report and/or work papers at the request of the commissioner or the commissioner determines that the supporting actuarial report or work papers provided by the insurance company is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting actuarial report or work papers.

(d) The appointed actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision or conduct with respect to the actuary's opinion, except in cases of fraud or willful misconduct on the part of the appointed actuary.



§ 56-1-420 - Statement of actuarial opinion provided with annual statement and treated as public document -- Materials provided in support of opinion that are confidential and privileged -- Release of documents -- Testimony -- Powers of commissioner -- Waiver of privilege or confidentiality.

(a) The statement of actuarial opinion, submitted pursuant to § 56-1-419, shall be provided with the annual statement in accordance with the appropriate National Association of Insurance Commissioners (NAIC) property and casualty annual statement instructions and shall be treated as a public document.

(b) (1) Notwithstanding the provisions of § 10-7-503 or any other law to the contrary, documents, materials or other information in the possession or control of the department of commerce and insurance that are considered an actuarial report, work papers or actuarial opinion summary provided in support of the opinion, and any other material provided by the company to the commissioner in connection with the actuarial report, work papers or actuarial opinion summary, shall be confidential by law and privileged, shall not be subject to open records requests or sunshine laws, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

(2) This subsection (b) shall not be construed to limit the commissioner's authority to release the documents to the Actuarial Board for Counseling and Discipline (ABCD) so long as the material is required for the purpose of professional disciplinary proceedings and that the ABCD establishes procedures satisfactory to the commissioner for preserving the confidentiality of the documents, nor shall this section be construed to limit the commissioner's authority to use the documents, materials or other information in furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

(c) Neither the commissioner nor any person who received documents, materials or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials or information subject to subsection (b).

(d) In order to assist in the performance of the commissioner's duties, the commissioner:

(1) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subsection (b) with other state, federal and international regulatory agencies, with NAIC and its affiliates and subsidiaries, and with state, federal and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material or other information and has the legal authority to maintain confidentiality;

(2) May receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(3) May enter into agreements governing sharing and use of information consistent with subsections (b)-(d).

(e) No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subsection (d).






Part 5 - Annual Statements

§ 56-1-501 - Annual statements to commissioner -- Form and contents -- Promulgation of rules by commissioner.

(a) Upon request, the commissioner shall in December each year furnish to domestic insurance companies two (2) blanks in the form adopted by rule for their annual statement.

(b) All companies authorized to do business under chapters 2, 14-21, 23, 24, 26-31 and 35 of this title shall annually, on or before March 1, file in the office of the commissioner an annual statement in the form adopted for use by companies, by class of business authorized, which statement shall exhibit its financial condition on December 31 of the previous year, and its business of that year, which statement shall be completed and filed in accordance with annual statement instructions established by the commissioner.

(c) The assets and liabilities shall be computed and allowed in the statement in accordance with this chapter and chapters 2, 3, 14-21, 23, 24, 26-31 and 35 of this title, as applicable to the company making the filing.

(d) The commissioner is authorized to promulgate rules to require that the statement contains the opinion by a qualified actuary or loss reserve specialist on all policy claim reserves, and loss adjustment expense reserves for all insurers on an annual basis. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(e) The statement shall be subscribed and sworn to by the president and secretary, or in their absence, by two (2) of the company's principal officers.

(f) The annual statement of a company of a foreign country shall embrace only its business and condition in the United States, and shall be subscribed and sworn to by its resident manager or principal representative in charge of its United States business.

(g) Financial statements or information required by this part shall be prepared in accordance with the National Association of Insurance Commissioners Accounting Practices and Procedures Manual in effect for the period covered by the report.

(h) (1) The commissioner is authorized to promulgate rules to require that all companies authorized to do business in this state file audited financial reports by independent certified public accountants annually, on or before June 1 for the year ended December 31 immediately preceding.

(2) Any determination by the independent certified public accountant that an insurer has materially misstated its financial condition as reported to the commissioner, or that an insurer does not meet the minimum capital and surplus requirements of this title, shall be reported as set out in the rules promulgated pursuant to this section. No independent certified public accountant shall be liable in any manner to any person for any statement made in connection with this report of adverse financial condition if such statement is made in good faith in compliance with this section and the rules promulgated pursuant to this section.

(i) The commissioner is authorized to promulgate by rule the manner in which filing of annual statements and payment of annual filing fees may be filed with the commissioner. The rules may include the acceptance of electronic filings and electronic payments. The commissioner is also authorized to promulgate rules that provide for a convenience fee to cover the cost of accepting electronic filings and electronic payments. Any fee set by rule under the authority of this subsection (i) may be assessed in addition to the fee or fees assessed for the cost of accepting filings or payments. In no event shall the convenience fee exceed the actual costs incurred by the department in accepting electronic filings or electronic payments.



§ 56-1-502 - Forfeiture for failure to file statement -- Suspension of authority to do new business.

Any insurance company that neglects to make and file its annual statement in the form and within the time provided by § 56-1-501 shall forfeit one hundred dollars ($100) for each day neglected, and, upon notice by the commissioner to that effect, its authority to do new business shall cease while the default continues.



§ 56-1-503 - False statement -- Penalty -- Perjury.

(a) For willfully making a false annual or other statement it is required by law to make, an insurance company, and persons making oath to or subscribing to the statement, shall be severally punished by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).

(b) Any person making oath to the false statement commits perjury.






Part 6 - Records and Documents

§ 56-1-601 - Duty of commissioner to keep records of proceedings and examinations -- Commissioner's report.

(a) The commissioner shall preserve in a permanent form a record of the commissioner's proceedings, including a concise statement of the result of official examinations of insurance companies.

(b) The commissioner shall, annually, and as early as consistent with full and accurate preparation, make a report to the governor of all official transactions, and shall include in the report a statement of the receipts and expenditures of the department for the preceding year, an exhibit of the financial condition and business transactions of the several insurance companies as disclosed by their annual statements, abstracts of which statements shall appear in the report, and other information and comments in relation to insurance and the public interest in insurance the commissioner deems fit to communicate.



§ 56-1-602 - Records -- Inspection by public.

(a) The records of the department shall, at all times, be open to the inspection of the public, subject to rules made by the commissioner for their safekeeping, free from any charge whatever.

(b) The commissioner shall, on demand, furnish certified copies of any paper, report, or document on file in the commissioner's office to any person requesting them, upon payment of the fee allowed by law.



§ 56-1-603 - Seal of commissioner.

The commissioner, with the approval of the governor, shall devise a seal, with suitable inscription, for the department, a description of which, with a certificate of approval by the governor, together with an impression of the seal, shall be filed in the office of the secretary of state, and may be renewed whenever necessary.



§ 56-1-604 - Documents to be recorded by commissioner or the commissioner's chief deputy -- Certified copies of records to be evidence.

Every certificate, assignment, or conveyance executed by the commissioner or the commissioner's chief deputy, relating to the business of insurance companies, in pursuance of authority conferred by law, and sealed with the seal of office, shall be recorded in the proper recording office in the same manner and with the same effect as a deed regularly acknowledged or proved before an officer authorized by law to take the proof or acknowledgment of deeds, and all copies of papers in the office of the department, certified by the commissioner or the chief deputy, and authenticated by the seal, shall in all cases be evidence equally and in like manner with the original.






Part 7 - Rules and Regulations

§ 56-1-701 - Rules and regulations affecting life, accident and health, credit life, credit accident and health insurance -- Hearing -- Notice.

(a) The commissioner, whenever promulgating or amending rules and regulations relating to the business of life, accident and health, credit life and credit accident and health insurance, shall do so only after a hearing on the proposed rules and regulations or amendments of the rules and regulations, of which notice was given as prescribed by law.

(b) Except where a different period of notice is provided by other provisions of the insurance law relative to particular matters, the commissioner shall give at least thirty (30) days' notice of a hearing to consider the proposed rules and regulations or amendments of the rules and regulations.

(c) Notice shall be given by mail to all licensed domestic insurers dealing in those lines of insurance to be directly and immediately affected by the hearings and shall specify the time and place of the hearings.

(d) The proposed rule or regulation or amendment shall be set forth in or with the notice of hearing, and shall be held on file in the commissioner's office pending the hearing, during which time the commissioner shall promptly furnish copies of them to any person requesting them in writing.

(e) All interested parties attending the hearing in person or by counsel shall be given reasonable opportunity to present their views or arguments in writing or orally.



§ 56-1-702 - Filing, effect and validity.

(a) Rules and regulations of the commissioner shall be approved, printed and filed in the manner provided in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Upon the filing of the rules or regulations, copies shall be furnished to all domestic insurers dealing in those lines of insurance directly and immediately affected, and to all those persons submitting arguments at the hearing.






Part 8 - Penalties

§ 56-1-801 - Violation of insurance laws -- General penalty.

A violation of this chapter and chapters 2-4, 7, 11 and 32 of this title, the penalty of which is not specifically provided, is a Class C misdemeanor.



§ 56-1-802 - Recovery of penalties -- Imprisonment for failure to pay penalties.

(a) Every penalty fixed in this title, unless otherwise provided for, shall be sued for and recovered in the name of the state by the district attorney general of the district in which the delinquency occurs, and shall be paid into the state treasury.

(b) Nonpayment of the penalties is a Class C misdemeanor.






Part 9 - Standard Valuation Law

§ 56-1-901 - Short title and part definitions.

(a) This part shall be known and may be cited as the "Standard Valuation Law."

(b) For purposes of this part, the following definitions shall apply on or after the operative date of the valuation manual:

(1) "Accident and health insurance contracts" means contracts that incorporate morbidity risk and provide protection against economic loss resulting from accident, sickness or medical conditions and as may be specified in the valuation manual;

(2) "Appointed actuary" means a qualified actuary who is appointed in accordance with the valuation manual to prepare the actuarial opinion required in § 56-1-903;

(3) "Company" means an entity that:

(A) Has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and has at least one (1) such policy in force or on claim; or

(B) Has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts in any state and is required to hold a certificate of authority to write life insurance, accident and health insurance or deposit-type contracts in this state;

(4) "Deposit-type contract" means contracts that do not incorporate mortality or morbidity risks, and as may be specified in the valuation manual;

(5) "Life insurance" means contracts that incorporate mortality risk, including annuity and pure endowment contracts, and as may be specified in the valuation manual;

(6) "NAIC" means the National Association of Insurance Commissioners;

(7) "Policyholder behavior" means any action a policyholder, contract holder or any other person with the right to elect options, such as a certificate holder, may take under a policy or contract subject to this part including, but not limited to, lapse, withdrawal, transfer, deposit, premium payment, loan, annuitization or benefit elections prescribed by the policy or contract but excluding events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract;

(8) "Principle-based valuation" means a reserve valuation that uses one (1) or more methods or one (1) or more assumptions determined by the insurer and is required to comply with § 56-1-915 as specified in the valuation manual;

(9) "Qualified actuary" means an individual who is qualified to sign the applicable statement of actuarial opinion in accordance with the American Academy of Actuaries' qualification standards for actuaries signing such statements and who meets the requirements specified in the valuation manual;

(10) "Tail risk" means a risk that occurs either where the frequency of low probability events is higher than expected under a normal probability distribution or where there are observed events of very significant size or magnitude; and

(11) "Valuation manual" means the manual of valuation instructions adopted by the NAIC as specified in this part or as subsequently amended.



§ 56-1-902 - Reserve valuation.

(a) For policies and contracts issued prior to the operative date of the valuation manual:

(1) The commissioner shall annually value, or cause to be valued, the reserve liabilities (reserves) for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurance company doing business in this state issued on or after January 1, 1962, and prior to the operative date of the valuation manual. In calculating reserves, the commissioner may use group methods and approximate averages for fractions of a year or otherwise. In lieu of the valuation of the reserves required of a foreign or alien company, the commissioner may accept a valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when the valuation complies with the minimum standard provided in this part.

(2) Sections 56-1-904 -- 56-1-913 shall apply to all policies and contracts, as appropriate, subject to this part issued on or after January 1, 1962, and prior to the operative date of the valuation manual and the provisions set forth in §§ 56-1-914 and 56-1-915 shall not apply to any such policies and contracts.

(3) The minimum standard for the valuation of policies and contracts issued prior to January 1, 1962, shall be that provided by the laws in effect immediately prior to that date.

(b) For policies and contracts issued on or after the operative date of the valuation manual:

(1) The commissioner shall annually value, or cause to be valued, the reserves for all outstanding life insurance contracts, annuity and pure endowment contracts, accident and health contracts, and deposit-type contracts of every company issued on or after the operative date of the valuation manual. In lieu of the valuation of the reserves required of a foreign or alien company, the commissioner may accept a valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when the valuation complies with the minimum standard provided in this part; and

(2) Sections 56-1-914 and 56-1-915 shall apply to all policies and contracts issued on or after the operative date of the valuation manual.



§ 56-1-903 - Actuarial opinion of reserves.

(a) For an actuarial opinion prior to the operative date of the valuation manual:

(1) Every life insurance company doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this state. The commissioner shall define by regulation the specifics of this opinion and add any other items deemed to be necessary to its scope;

(2) For actuarial analysis of reserves and assets supporting reserves:

(A) Every life insurance company, except as exempted by regulation, shall also annually include in the opinion required by subdivision (a)(1), an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including, but not limited to, the benefits under, and expenses associated with, the policies and contracts;

(B) The commissioner may provide by regulation for a transition period for establishing any higher reserves that the qualified actuary may deem necessary in order to render the opinion required by this section;

(3) Each opinion required by subdivision (a)(2) shall be governed by the following provisions:

(A) A memorandum, in form and substance acceptable to the commissioner as specified by regulation, shall be prepared to support each actuarial opinion;

(B) If the insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified by regulation or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by regulations promulgated by the commissioner or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum required by the commissioner;

(4) Every opinion required by this subsection (a) shall be governed by the following provisions:

(A) The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after December 31, 1995;

(B) The opinion shall apply to all business in force including individual and group health insurance plans, in form and substance acceptable to the commissioner as specified by regulation;

(C) The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board and on such additional standards as the commissioner prescribes by regulation;

(D) In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state;

(E) For purposes of this section, "qualified actuary" means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in the regulation;

(F) Except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision or conduct with respect to the actuary's opinion;

(G) Disciplinary action by the commissioner against the company or the qualified actuary shall be defined in regulations promulgated by the commissioner;

(H) Except as provided in subdivisions (a)(4)(L)-(N), documents, materials or other information in the possession or control of the department that are a memorandum in support of the opinion, and any other material provided by the company to the commissioner in connection with the memorandum, shall be confidential by law and privileged, shall not be subject to § 10-7-501 or § 56-1-602, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties;

(I) Neither the commissioner nor any person who received documents, materials or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials or information subject to subdivision (a)(4)(H);

(J) In order to assist in the performance of the commissioner's duties, the commissioner may:

(i) Share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subdivision (a)(4)(H) with other state, federal and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal and international law enforcement authorities; provided, that the recipient agrees to maintain the confidentiality and privileged status of the document, material or other information;

(ii) Receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(iii) Enter into agreements governing sharing and use of information consistent with subdivisions (a)(4)(H)-(J);

(K) No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subdivision (a)(4)(J);

(L) A memorandum in support of the opinion, and any other material provided by the company to the commissioner in connection with the memorandum, may be subject to subpoena for the purpose of defending an action seeking damages from the actuary submitting the memorandum by reason of an action required by this section or by regulation;

(M) The memorandum or other material may otherwise be released by the commissioner with the written consent of the company or to the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the commissioner for preserving the confidentiality of the memorandum or other material; and

(N) Once any portion of the confidential memorandum is cited by the company in its marketing or is cited before a governmental agency other than a state insurance department or is released by the company to the news media, all portions of the confidential memorandum shall be no longer confidential.

(b) For an actuarial opinion of reserves after the operative date of the valuation manual:

(1) Every company with outstanding life insurance contracts, accident and health insurance contracts or deposit-type contracts in this state and subject to regulation by the commissioner shall annually submit the opinion of the appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this state. The valuation manual will prescribe the specifics of this opinion including any items deemed to be necessary to its scope;

(2) For actuarial analysis of reserves and assets supporting reserves, every company with outstanding life insurance contracts, accident and health insurance contracts or deposit-type contracts in this state and subject to regulation by the commissioner, except as exempted in the valuation manual, shall also annually include in the opinion required by subdivision (b)(1), an opinion of the same appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified in the valuation manual, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including, but not limited to, the benefits under, and expenses associated with, the policies and contracts;

(3) Each opinion required by subdivision (b)(2) shall be governed by the following provisions:

(A) A memorandum, in form and substance as specified in the valuation manual, and acceptable to the commissioner, shall be prepared to support each actuarial opinion; and

(B) If the insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified in the valuation manual or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the valuation manual or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum required by the commissioner;

(4) Every opinion shall be governed by the following provisions:

(A) The opinion shall be in form and substance as specified in the valuation manual and acceptable to the commissioner;

(B) The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after the operative date of the valuation manual;

(C) The opinion shall apply to all policies and contracts subject to this subsection (b), plus other actuarial liabilities as may be specified in the valuation manual;

(D) The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board or its successor, and on such additional standards as may be prescribed in the valuation manual;

(E) In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state;

(F) Except in cases of fraud or willful misconduct, the appointed actuary shall not be liable for damages to any person, other than the insurance company and the commissioner for any act, error, omission, decision or conduct with respect to the appointed actuary's opinion; and

(G) Disciplinary action by the commissioner against the company or the appointed actuary shall be defined in regulations promulgated by the commissioner.



§ 56-1-904 - Computation of minimum standard.

Except as provided in §§ 56-1-905, 56-1-906 and 56-1-913, the minimum standard for the valuation of policies and contracts issued prior to January 1, 1962, shall be that provided by the laws in effect immediately prior to that date. Except as otherwise provided in §§ 56-1-905, 56-1-906 and 56-1-913, the minimum standard for the valuation of all policies and contracts issued on or after January 1, 1962, shall be the commissioner's reserve valuation methods defined in §§ 56-1-907, 56-1-908, 56-1-911 and 56-1-913, three and one half percent (3.5%) interest, or in the case of life insurance policies and contracts, other than annuity and pure endowment contracts, issued on or after May 6, 1973, four percent (4%) interest for policies issued prior to March 13, 1978, five and one half percent (5.5%) interest for single premium life insurance policies and four and one half percent (4.5%) interest for all other policies issued on or after March 13, 1978, and the following tables:

(1) For ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in the policies: the Commissioners 1941 Standard Ordinary Mortality Table for policies issued prior to the operative date of § 56-7-401(f), the Commissioners 1958 Standard Ordinary Mortality Table for policies issued on or after the operative date of § 56-7-401(f) and prior to the operative date of § 56-7-401(h); provided, that, for any category of policies issued on female risks, all modified net premiums and present values referred to in this part may be calculated according to an age not more than six (6) years younger than the actual age of the insured; and for policies issued on or after the operative date of § 56-7-401(h):

(A) The Commissioners 1980 Standard Ordinary Mortality Table;

(B) At the election of the company for any one (1) or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors; or

(C) Any ordinary mortality table, adopted after 1980 by the NAIC, which is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for such policies;

(2) For industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in the policies: the 1941 Standard Industrial Mortality Table for policies issued prior to the operative date of § 56-7-401(g), and for policies issued on or after the operative date of § 56-7-401(g), the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table adopted after 1980 by the NAIC that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for the policies;

(3) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in the policies: the 1937 Standard Annuity Mortality Table, or at the option of the company, the Annuity Mortality Table for 1949, Ultimate or any modification of either of these tables approved by the commissioner;

(4) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in the policies: the Group Annuity Mortality Table for 1951, a modification of the table approved by the commissioner, or at the option of the company, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts;

(5) For total and permanent disability benefits in or supplementary to ordinary policies or contracts: for policies or contracts issued on or after January 1, 1966, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates adopted after 1980 by the NAIC, that are approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for those policies; for policies or contracts issued on or after January 1, 1961, and prior to January 1, 1966, either those tables or, at the option of the company, the Class (3) Disability Table (1926); and for policies issued prior to January 1, 1961, the Class (3) Disability Table (1926). Any such table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies;

(6) For accidental death benefits in or supplementary to policies issued on or after January 1, 1966: the 1959 Accidental Death Benefits Table or any accidental death benefits table adopted after 1980 by the NAIC that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for those policies, for policies issued on or after January 1, 1961, and prior to January 1, 1966, either that table or, at the option of the company, the Inter-Company Double Indemnity Mortality Table; and for policies issued prior to January 1, 1961, the Inter-Company Double Indemnity Mortality Table. Either table shall be combined with a mortality table for calculating the reserves for life insurance policies; and

(7) For group life insurance, life insurance issued on the substandard basis and other special benefits: tables approved by the commissioner.



§ 56-1-905 - Computation of minimum standard for annuities.

(a) Except as provided in § 56-1-906, the minimum standard of valuation for individual annuity and pure endowment contracts issued on or after the operative date of this section and for annuities and pure endowments purchased on or after the operative date under group annuity and pure endowment contracts, shall be the commissioner's reserve valuation methods defined in §§ 56-1-907 and 56-1-908 and the following tables and interest rates:

(1) For individual annuity and pure endowment contracts issued prior to March 13, 1978, excluding any disability and accidental death benefits in those contracts: the 1971 Individual Annuity Mortality Table, or any modification of this table approved by the commissioner, and six percent (6%) interest for single premium immediate annuity contracts and four percent (4%) interest for all other individual annuity and pure endowment contracts;

(2) For individual single premium immediate annuity contracts issued on or after March 13, 1978, excluding any disability and accidental death benefits in those contracts: the 1971 Individual Annuity Mortality Table or any individual annuity mortality table adopted after 1980 by the NAIC that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for these contracts, or any modification of these tables approved by the commissioner, and seven and one half percent (7.5%) interest;

(3) For individual annuity and pure endowment contracts issued on or after March 13, 1978, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in those contracts: the 1971 Individual Annuity Mortality Table or any individual annuity mortality table adopted after 1980 by the NAIC, that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for those contracts, or any modification of these tables approved by the commissioner, and five and one half percent (5.5%) interest for single premium deferred annuity and pure endowment contracts and four and one half percent (4.5%) interest for all other individual annuity and pure endowment contracts;

(4) For annuities and pure endowments purchased prior to March 13, 1978, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under those contracts: the 1971 Group Annuity Mortality Table or any modification of this table approved by the commissioner, and six percent (6%) interest; and

(5) For annuities and pure endowments purchased on or after March 13, 1978, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under those contracts: the 1971 Group Annuity Mortality Table, or any group annuity mortality table adopted after 1980 by the NAIC that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for annuities and pure endowments, or any modification of these tables approved by the commissioner, and seven and one half percent (7.5%) interest.

(b) After May 6, 1973, any company may file with the commissioner a written notice of its election to comply with this section after a specified date before January 1, 1979, which shall be the operative date of this section for that company. If a company makes no election, the operative date of this section for that company shall be January 1, 1979.



§ 56-1-906 - Computation of minimum standard by calendar year of issue.

(a) The interest rates used in determining the minimum standard for the valuation of the following shall be the calendar year statutory valuation interest rates as defined in this section:

(1) Life insurance policies issued in a particular calendar year, on or after the operative date of § 56-7-401(h);

(2) Individual annuity and pure endowment contracts issued in a particular calendar year, on or after January 1, 1983;

(3) Annuities and pure endowments purchased in a particular calendar year, on or after January 1, 1983, under group annuity and pure endowment contracts; and

(4) The net increase, if any, in a particular calendar year after January 1, 1983, in amounts held under guaranteed interest contracts.

(b) For calendar year statutory valuation interest rates:

(1) The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearer one-quarter of one percent (0.25%), where R[1] is the lesser of R and 0.09, R[2] is the greater of R and 0.09, R is the reference interest rate defined in this section, and W is the weighting factor defined in this section:

(A) For life insurance:

Click here to view image.

(B) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options:

Click here to view image.

(C) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in subdivision (b)(1)(B), the formula for life insurance in subdivision (b)(1)(A) shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten (10) years and the formula for single premium immediate annuities in subdivision (b)(1)(B) shall apply to annuities and guaranteed interest contracts with guarantee duration of ten (10) years or less;

(D) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities in subdivision (b)(1)(B) shall apply;

(E) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities in subdivision (b)(1)(B) shall apply;

(2) (A) However, if the calendar year statutory valuation interest rate for a life insurance policy issued in any calendar year determined without reference to this subdivision (b)(2)(A) differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one half of one percent (0.5%), the calendar year statutory valuation interest rate for the life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year;

(B) For purposes of applying subdivision (b)(2)(A), the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980, using the reference interest rate defined in 1979, and shall be determined for each subsequent calendar year regardless of when § 56-7-401(h) becomes operative;

(c) The weighting factors referred to in the formulas described in subsection (b) are given in the following tables:

(1) (A) Weighting factors for life insurance: Click here to view image.

(B) For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy;

(2) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options: 0.80;

(3) Weighting factors for other annuities and for guaranteed interest contracts, except as provided in subdivision (c)(2), shall be as specified in subdivisions (c)(3)(A), (B) and (C), according to the rules and definitions in subdivisions (c)(3)(D), (E) and (F):

(A) For annuities and guaranteed interest contracts valued on an issue year basis: Click here to view image.

(B) For annuities and guaranteed interest contracts valued on a change in fund basis, the factors in subdivision (c)(3)(A) increased by: Click here to view image.

(C) For annuities and guaranteed interest contracts valued on an issue year basis, other than those with no cash settlement options, that do not guarantee interest on considerations received more than one (1) year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis that do not guarantee interest rates on considerations received more than twelve (12) months beyond the valuation date, the factors in subdivision (c)(3)(A) or derived in subdivision (c)(3)(B) increased by: Click here to view image.

(D) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of twenty (20) years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guaranteed duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(E) Plan type as used in subdivisions (c)(3)(A)-(C) is defined as follows:

(i) Plan Type A: At any time policyholder may withdraw funds only:

(a) With an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company;

(b) Without an adjustment but installments over five (5) years or more;

(c) As an immediate life annuity; or

(d) No withdrawal permitted;

(ii) Plan Type B: Before expiration of the interest rate guarantee, policyholder may withdraw funds only:

(a) With an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company;

(b) Without an adjustment but in installments over five (5) years or more;

(c) No withdrawal permitted; or

(d) At the end of interest rate guarantee, funds may be withdrawn without an adjustment in a single sum or installments over less than five (5) years;

(iii) Plan Type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five (5) years either:

(a) Without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company; or

(b) Subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(F) (i) A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis.

(ii) As used in this section, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(d) The reference interest rate referred to in subsection (b) means:

(1) For life insurance, the lesser of the average over a period of thirty-six (36) months and the average over a period of twelve (12) months, ending on June 30 of the calendar year preceding the year of issue, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.;

(2) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or year of purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.;

(3) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in subdivision (d)(2), with guarantee duration in excess of ten (10) years, the lesser of the average over a period of thirty-six (36) months and the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.;

(4) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in subdivision (d)(2), with guarantee duration of ten (10) years or less, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.;

(5) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.; or

(6) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in subdivision (d)(2), the average over a period of twelve (12) months, ending on June 30 of the calendar year of the change in the fund, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.

(e) For alternative method for determining reference interest rates, in the event that the monthly average of the composite yield on seasoned corporate bonds is no longer published by Moody's Investors Service, Inc., or in the event that the NAIC determines that the monthly average of the composite yield on seasoned corporate bonds as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate adopted by the NAIC and approved by regulations promulgated by the commissioner may be substituted.



§ 56-1-907 - Reserve valuation method -- Life insurance and endowment benefits.

(a) Except as otherwise provided in §§ 56-1-908, 56-1-911 and 56-1-913, reserves according to the commissioner's reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of the future guaranteed benefits provided for by those policies, over the then present value of any future modified net premiums therefore. The modified net premiums for a policy shall be the uniform percentage of the respective contract premiums for the benefits such that the present value, at the date of issue of the policy, of all modified net premiums shall be equal to the sum of the then present value of the benefits provided for by the policy and the excess of subdivision (a)(1) over subdivision (a)(2), as follows:

(1) A net level annual premium equal to the present value, at the date of issue, of the benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one (1) per annum payable on the first and each subsequent anniversary of the policy on which a premium falls due. However, the net level annual premium shall not exceed the net level annual premium on the nineteen-year premium whole life plan for insurance of the same amount at an age one (1) year higher than the age at issue of the policy;

(2) A net one-year term premium for the benefits provided for in the first policy year.

(b) For a life insurance policy issued on or after January 1, 1986, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value or a combination in an amount greater than the excess premium, the reserve according to the commissioner's reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined in this part as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than the excess premium shall, except as otherwise provided in § 56-1-911, be the greater of the reserve as of the policy anniversary calculated as described in subsection (a) and the reserve as of the policy anniversary calculated as described in subsection (a), but with:

(1) The value defined in subdivision (a)(1) being reduced by fifteen percent (15%) of the amount of such excess first year premium;

(2) All present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date;

(3) The policy being assumed to mature on that date as an endowment; and

(4) The cash surrender value provided on that date being considered as an endowment benefit.

(c) In making the comparison the mortality and interest bases in §§ 56-1-904 and 56-1-906 shall be used.

(d) Reserves according to the commissioner's reserve valuation method shall be calculated by a method consistent with subsections (a) and (b) for:

(1) Life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums;

(2) Group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under § 408 of the Internal Revenue Code, codified in 26 U.S.C. § 408, as amended;

(3) Disability and accidental death benefits in all policies and contracts; and

(4) All other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts.



§ 56-1-908 - Reserve valuation method -- Annuity and pure endowment benefits.

(a) This section shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under § 408 of the Internal Revenue Code, codified in 26 U.S.C. § 408, as amended.

(b) Reserves according to the commissioners annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in the contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by the contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of the contract, that become payable prior to the end of the respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in the contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of the contracts to determine nonforfeiture values.



§ 56-1-909 - Minimum reserves.

(a) In no event shall a company's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, issued on or after March 13, 1978, be less than the aggregate reserves calculated in accordance with the methods set forth in §§ 56-1-907, 56-1-908, 56-1-911 and 56-1-912 and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for the policies.

(b) In no event shall the aggregate reserves for all policies, contracts and benefits be less than the aggregate reserves determined by the appointed actuary to be necessary to render the opinion required by § 56-1-903.



§ 56-1-910 - Optional reserve calculation.

(a) Reserves for policies and contracts issued prior to March 13, 1978, may be calculated, at the option of the company, according to any standards that produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by the laws in effect immediately prior to March 13, 1978.

(b) Reserves for any category of policies, contracts or benefits established by the commissioner, issued on or after March 13, 1978, may be calculated, at the option of the company, according to any standards that produce greater aggregate reserves for the category than those calculated according to the minimum standard provided in this part, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be greater than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided in the policies or contracts.

(c) A company, which adopts at any time a standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided under this part may adopt a lower standard of valuation with the approval of the commissioner, but not lower than the minimum provided herein; provided that, for the purposes of this section, the holding of additional reserves previously determined by the appointed actuary to be necessary to render the opinion required by § 56-1-903 shall not be deemed to be the adoption of a higher standard of valuation.



§ 56-1-911 - Reserve calculation -- Valuation net premium exceeding the gross premium charged.

(a) If in any contract year the gross premium charged by a company on a policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for the policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest and method actually used for the policy or contract; or the reserve calculated by the method actually used for the policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this section are those standards stated in §§ 56-1-904 and 56-1-906.

(b) For a life insurance policy issued on or after January 1, 1986, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value, or a combination, in an amount greater than the excess premium, subsection (a) shall be applied as if the method actually used in calculating the reserve for the policy were the method described in § 56-1-907, without consideration of § 56-1-907(b). The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with § 56-1-907, including 56-1-907(b), and the minimum reserve calculated in accordance with this section.



§ 56-1-912 - Reserve calculation -- Indeterminate premium plans.

In the case of a plan of life insurance that provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of a plan of life insurance or annuity that is of such a nature that the minimum reserves cannot be determined by the methods described in §§ 56-1-907, 56-1-908 and 56-1-911, the reserves that are held under the plan shall, as determined by regulations promulgated by the commissioner:

(1) Be appropriate in relation to the benefits and the pattern of premiums for that plan; and

(2) Be computed by a method that is consistent with the principles of this part.



§ 56-1-913 - Minimum standard for accident and health insurance contracts.

(a) For accident and health insurance contracts issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under § 56-1-902(b).

(b) For disability, accident and sickness, accident and health insurance contracts issued on or after January 1, 1962, and prior to the operative date of the valuation manual, the minimum standard of valuation is the standard adopted by the commissioner by regulation.



§ 56-1-914 - Valuation manual for policies issued on or after the operative date of the valuation manual.

(a) For policies issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under § 56-1-902(b), except as provided under subsections (e) or (g).

(b) The operative date of the valuation manual is January 1 of the first calendar year following the first July 1 as of which all of the following have occurred:

(1) The valuation manual has been adopted by the NAIC by an affirmative vote of at least forty-two (42) members, or three-fourths (3/4) of the members voting, whichever is greater;

(2) The Standard Valuation Law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by states representing greater than seventy-five percent (75%) of the direct premiums written as reported in the following annual statements submitted for 2008: life, accident and health annual statements; health annual statements; or fraternal annual statements;

(3) The Standard Valuation Law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by at least forty-two (42) of the following fifty-five (55) jurisdictions: The fifty (50) states of the United States, American Samoa, the American Virgin Islands, the District of Columbia, Guam and Puerto Rico.

(c) Unless a change in the valuation manual specifies a later effective date, changes to the valuation manual shall be effective on January 1 following the date when the change to the valuation manual has been adopted by the NAIC by an affirmative vote representing:

(1) At least three-fourths (3/4) of the members of the NAIC voting, but not less than a majority of the total membership; and

(2) Members of the NAIC representing jurisdictions totaling greater than seventy-five percent (75%) of the direct premiums written as reported in the following annual statements most recently available prior to the vote in subdivision (c)(1): life, accident and health annual statements, health annual statements or fraternal annual statements.

(d) The valuation manual shall specify all of the following:

(1) Minimum valuation standards for and definitions of the policies or contracts subject to § 56-1-902(b). Such minimum valuation standards shall be:

(A) The commissioner's reserve valuation method for life insurance contracts, other than annuity contracts, subject to § 56-1-902(b);

(B) The commissioner's annuity reserve valuation method for annuity contracts subject to § 56-1-902(b); and

(C) Minimum reserves for all other policies or contracts subject to § 56-1-902(b);

(2) Which policies or contracts or types of policies or contracts that are subject to the requirements of a principle-based valuation in § 56-1-915(a) and the minimum valuation standards consistent with those requirements;

(3) For policies and contracts subject to a principle-based valuation under § 56-1-915:

(A) Requirements for the format of reports to the commissioner under § 56-1-915(b)(2) and which shall include information necessary to determine if the valuation is appropriate and in compliance with this part;

(B) Assumptions shall be prescribed for risks over which the company does not have significant control or influence; and

(C) Procedures for corporate governance and oversight of the actuarial function, and a process for appropriate waiver or modification of such procedures;

(4) For policies not subject to a principle-based valuation under § 56-1-915, the minimum valuation standard shall either:

(A) Be consistent with the minimum standard of valuation prior to the operative date of the valuation manual; or

(B) Develop reserves that quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring;

(5) Other requirements, including, but not limited to, those relating to reserve methods, models for measuring risk, generation of economic scenarios, assumptions, margins, use of company experience, risk measurement, disclosure, certifications, reports, actuarial opinions and memorandums, transition rules and internal controls; and

(6) The data and form of the data required under § 56-1-916, with whom the data must be submitted, and may specify other requirements including data analyses and reporting of analyses.

(e) In the absence of a specific valuation requirement or if a specific valuation requirement in the valuation manual is not, in the opinion of the commissioner, in compliance with this part, then the company shall, with respect to such requirements, comply with minimum valuation standards prescribed by the commissioner by regulation.

(f) The commissioner may engage a qualified actuary, at the expense of the company, to perform an actuarial examination of the company and opine on the appropriateness of any reserve assumption or method used by the company, or to review and opine on a company's compliance with any requirement set forth in this part. The commissioner may rely upon the opinion, regarding provisions contained within this part, of a qualified actuary engaged by the commissioner of another state, district or territory of the United States. As used in this subsection (f), "engage" includes employment and contracting.

(g) The commissioner may require a company to change any assumption or method that in the opinion of the commissioner is necessary in order to comply with the requirements of the valuation manual or this part; and the company shall adjust the reserves as required by the commissioner. The commissioner may take other disciplinary action as permitted pursuant to § 56-2-305 and the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-1-915 - Requirements of a principle-based valuation.

(a) A company shall establish reserves using a principle-based valuation that meets the following conditions for policies or contracts as specified in the valuation manual:

(1) Quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring during the lifetime of the contracts. For policies or contracts with significant tail risk, reflects conditions appropriately adverse to quantify the tail risk;

(2) Incorporate assumptions, risk analysis methods and financial models and management techniques that are consistent with, but not necessarily identical to, those utilized within the company's overall risk assessment process, while recognizing potential differences in financial reporting structures and any prescribed assumptions or methods;

(3) Incorporate assumptions that are derived in one (1) of the following manners:

(A) The assumption is prescribed in the valuation manual;

(B) For assumptions that are not prescribed, the assumptions shall:

(i) Be established utilizing the company's available experience to the extent it is relevant and statistically credible; or

(ii) To the extent that company data is not available, relevant, or statistically credible, be established utilizing other relevant, statistically credible experience;

(4) Provide margins for uncertainty including adverse deviation and estimation error, such that the greater the uncertainty the larger the margin and resulting reserve.

(b) A company using a principle-based valuation for one (1) or more policies or contracts subject to this section as specified in the valuation manual shall:

(1) Establish procedures for corporate governance and oversight of the actuarial valuation function consistent with those described in the valuation manual;

(2) Provide to the commissioner and the board of directors an annual certification of the effectiveness of the internal controls with respect to the principle-based valuation. Such controls shall be designed to assure that all material risks inherent in the liabilities and associated assets subject to such valuation are included in the valuation, and that valuations are made in accordance with the valuation manual. The certification shall be based on the controls in place as of the end of the preceding calendar year;

(3) Develop, and file with the commissioner upon request, a principle-based valuation report that complies with standards prescribed in the valuation manual.

(c) A principle-based valuation may include a prescribed formulaic reserve component.



§ 56-1-916 - Experience reporting for policies in force on or after the operative date of the valuation manual.

A company shall submit mortality, morbidity, policyholder behavior, or expense experience and other data as prescribed in the valuation manual.



§ 56-1-917 - Confidentiality.

(a) For purposes of this section, "confidential information" means:

(1) A memorandum in support of an opinion submitted under § 56-1-903 and any other documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such memorandum;

(2) All documents, materials and other information, including, but not limited to, all working papers and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in the course of an examination made under § 56-1-914(f); provided, however, that if an examination report or other material prepared in connection with an examination made under § 56-1-411 is not held as private and confidential information under § 56-1-411, an examination report or other material prepared in connection with an examination made under § 56-1-914(f) shall not be confidential information to the same extent as if such examination report or other material had been prepared under § 56-1-411;

(3) Any reports, documents, materials and other information developed by a company in support of, or in connection with, an annual certification by the company under § 56-1-915(b)(2) evaluating the effectiveness of the company's internal controls with respect to a principle-based valuation and any other documents, materials and other information, including, but not limited to, all working papers and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such reports, documents, materials and other information;

(4) Any principle-based valuation report developed under § 56-1-915(b)(3) and any other documents, materials and other information, including, but not limited to, all working papers and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such report; and

(5) Any documents, materials, data and other information submitted by a company under § 56-1-916, collectively, experience data, and any other documents, materials, data and other information, including, but not limited to, all working papers, and copies thereof, created or produced in connection with such experience data, in each case that include any potentially company-identifying or personally identifiable information, that is provided to or obtained by the commissioner (together with any experience data, the experience materials) and any other documents, materials, data and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such experience materials.

(b) For privilege for, and confidentiality of, confidential information:

(1) Except as provided in this section, a company's confidential information is confidential by law and privileged, and shall not be subject to § 10-7-503 or § 56-1-602, shall not be subject to subpoena and shall not be subject to discovery or admissible in evidence in any private civil action; provided, however, that the commissioner is authorized to use the confidential information in the furtherance of any regulatory or legal action brought against the company as a part of the commissioner's official duties;

(2) Neither the commissioner nor any person who received confidential information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential information;

(3) In order to assist in the performance of the commissioner's duties, the commissioner may share confidential information:

(A) With other state, federal and international regulatory agencies and with the NAIC and its affiliates and subsidiaries;

(B) In the case of confidential information specified in subdivisions (a)(1) and (4) only, with the Actuarial Board for Counseling and Discipline or its successor upon request stating that the confidential information is required for the purpose of professional disciplinary proceedings and with state, federal and international law enforcement officials; and

(C) Provided that such recipient agrees, and has the legal authority to agree, to maintain the confidentiality and privileged status of such documents, materials, data and other information in the same manner and to the same extent as required for the commissioner;

(4) The commissioner may receive documents, materials, data and other information, including otherwise confidential and privileged documents, materials, data or information, from the NAIC and its affiliates and subsidiaries, from regulatory or law enforcement officials of other foreign or domestic jurisdictions and from the Actuarial Board for Counseling and Discipline or its successor and shall maintain as confidential or privileged any document, material, data or other information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or other information;

(5) The commissioner may enter into agreements governing sharing and use of information consistent with this subsection (b);

(6) No waiver of any applicable privilege or claim of confidentiality in the confidential information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subdivision (b)(3);

(7) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this subsection (b) shall be available and enforced in any proceeding in, and in any court of, this state;

(8) In this section, "regulatory agency," "law enforcement agency" and "NAIC" include, but are not limited to, their employees, agents, consultants and contractors.

(c) Notwithstanding subsection (b), any confidential information specified in subdivisions (a)(1) and (4):

(1) May be subject to subpoena for the purpose of defending an action seeking damages from the appointed actuary submitting the related memorandum in support of an opinion submitted under § 56-1-903 or principle-based valuation report developed under § 56-1-915(b)(3) by reason of an action required pursuant to this part or by regulations promulgated by the commissioner;

(2) May otherwise be released by the commissioner with the written consent of the company; and

(3) Once any portion of a memorandum in support of an opinion submitted under § 56-1-903 or a principle-based valuation report developed under § 56-1-915(b)(3) is cited by the company in its marketing or is publicly volunteered to or before a governmental agency other than a state insurance department or is released by the company to the news media, all portions of such memorandum or report shall no longer be confidential.



§ 56-1-918 - Single state exemption.

(a) The commissioner may exempt specific product forms or product lines of a domestic company that is licensed and doing business only in this state from § 56-1-914; provided, that:

(1) The commissioner has issued an exemption in writing to the company and has not subsequently revoked the exemption in writing; and

(2) The company computes reserves using assumptions and methods used prior to the operative date of the valuation manual in addition to any requirements established by the commissioner and promulgated by regulation.

(b) For any company granted an exemption under this section, §§ 56-1-903 -- 56-1-913 shall be applicable. With respect to any company applying this exemption, any reference to § 56-1-914 found in §§ 56-1-903 -- 56-1-913 shall not be applicable.



§ 56-1-919 - Effective date.

To the extent that this part conflicts with or is inconsistent with any law, this part shall control. This part shall apply to policies and contracts issued on or after January 1, 1962.









Chapter 2 - Insurance Companies

Part 1 - General Requirements for Doing Business

§ 56-2-101 - Applicability to foreign and domestic companies.

This section, §§ 56-2-102 -- 56-2-104, 56-2-113 -- 56-2-115, 56-2-201, and 56-2-301 shall be applicable to both domestic and foreign insurance companies unless otherwise specifically provided in a particular section or subsection.



§ 56-2-102 - Requisites for commencing business -- Foreign insurance companies qualifying as domestic corporations -- Foreign credit life reinsurance companies.

(a) No domestic insurance company or foreign insurance company shall commence business in this state until it has complied with § 56-2-101, this section, §§ 56-2-103, 56-2-104, 56-2-113 -- 56-2-115, 56-2-201, and 56-2-301, and has received from the commissioner a certificate of authority to do business.

(b) Any company organized under the laws of any other state or country, and that is admitted to do business in this state for the purpose of writing insurance authorized by this chapter, upon complying with all of the requirements of law relative to the organization of domestic insurance companies and payment of fees by like domestic insurance corporations, and designating its principal place of business at a place in this state, may become a domestic corporation and be entitled to like certificates of its corporate existence and license to transact business in this state, and be subject in all respects to the authority and jurisdiction of this state.

(c) A foreign credit life reinsurance company that meets the capital requirements of § 56-2-114(b) and that has at least fifty percent (50%) of its outstanding voting stock owned by persons or entities domiciled in this state, shall be entitled to obtain certificates of its corporate existence and shall be licensed to transact its business in this state, and be subject in all respects to the authority and jurisdiction of this state, if the following conditions are met:

(1) Approval by the commissioner of commerce and insurance in its state of domicile to change its state of domicile to this state;

(2) Submission to the Tennessee commissioner of commerce and insurance of a certificate of good standing from its state of domicile;

(3) Compliance with all of the requirements of law relative to the organization of domestic insurance companies and payment of fees required by domestic insurance companies; and

(4) Designation of a place in this state as its principal place of business.



§ 56-2-103 - Qualifications necessary to do business -- Commissioner to accept process -- Deposit of securities.

(a) No domestic or foreign insurance company shall be qualified and authorized to do business in this state until:

(1) It files or deposits with the commissioner a properly certified copy of its charter or deed of settlement and, if a foreign insurance company, a statement of its financial condition and business on December 31 preceding the date on which it applies for permission to transact business, in the form and detail the commissioner requires, signed and sworn to by its president and secretary, or other proper officers, and pays for the filing of the copy and statement the sum of one hundred dollars ($100). If it is a foreign insurance corporation, it shall also file and deposit with the commissioner a certified statement of the secretary of state to the effect that its name complies with the requirements of title 48, chapter 14 or title 48, chapter 54, as applicable;

(2) It satisfies the commissioner that it is fully and legally organized under the laws of the state or foreign nation of its incorporation, and that it possesses and maintains the amount of capital, if a stock company, or surplus funds, if a mutual, reciprocal or Lloyd's plan insurer, required by § 56-2-114 and the amount of additional surplus required by § 56-2-115, to do the kind or kinds of business it proposes to transact;

(3) It, by duly executed instrument filed in the commissioner's office, constitutes and appoints the commissioner, the commissioner's chief deputy, or their successors, its true and lawful attorneys upon either of whom all lawful process in any action or legal proceeding against it may be served, and in the instrument agrees that any lawful process against it, which may be served upon its attorney, shall be of the same force and validity as if served on the company, and that the authority of the instrument shall continue in force, irrevocably, as long as any liability of the company remains outstanding in this state. Any process issued by any court of record in this state and served upon the commissioner or the commissioner's chief deputy by the proper officer of the county in which the commissioner or the chief deputy may have an office shall be deemed a sufficient process on the company, and it is the duty of the commissioner or the chief deputy, promptly, after service of process by any claimant, to forward, by registered mail, an exact copy of the notice to the company. Service of process from any county in this state upon the commissioner or the chief deputy by the proper officer of the county in which the commissioner or the chief deputy may have an office shall establish proper venue in the county from which the process was issued, if the plaintiff resides in that county, whether the insurance company has an office or agency located in one (1) or more other counties of this state or not;

(4) (A) If it is a foreign stock or mutual life insurance company, it satisfies the commissioner that it has and shall maintain on deposit with the state treasurer, or with the proper officer of some other state, securities in the actual cash value of at least two hundred thousand dollars ($200,000) consisting of bonds of the United States, or any agency or instrumentality of the United States, which have been included in the three (3) highest grades by any of the recognized securities rating firms, bonds of this state, bonds of the state of domicile, or bonds publicly issued by any solvent institution created or existing under the laws of the United States or any state of the United States, which have been included in the three (3) highest grades by any of the recognized securities rating firms, and the company files with the commissioner the certificate of the official with whom the securities are deposited, stating the time and amount, and that the official is satisfied that they are worth two hundred thousand dollars ($200,000) and that the deposit is made with the official by the company for the protection of all policyholders and creditors in the United States;

(B) Notwithstanding subdivision (a)(4)(A), the commissioner may decline to accept as a deposit any specific issue of securities that the commissioner has determined may not provide the necessary protection to policyholders and creditors in the United States;

(5) If it is a foreign insurance company, it files a report of its real estate holdings, if required by the commissioner in the commissioner's discretion, so as to give the information required concerning domestic life insurance companies in § 56-3-305. The commissioner may refuse to admit and authorize a foreign insurance company to do business in this state in the event its land and the building or buildings on the land in which it has its principal office, and its other real property used in the transaction of insurance business, exceeds the maximum percentage of its admitted assets prescribed for domestic life insurance companies in § 56-3-305; and

(6) The commissioner shall not approve any articles of incorporation or issue a certificate of authority to any company until finding that:

(A) The company has submitted a plan of operation; and

(B) The incorporators, directors and proposed officers are of known good character and there is no good reason to believe that they are affiliated, directly or indirectly, through ownership, control, management, reinsurance transactions or other insurance or business relations with any person or persons known to have been involved in the improper manipulation of assets, accounts, reinsurance, or any matter inimical to the business of insurance.

(b) The commissioner is authorized to promulgate rules and regulations the commissioner deems reasonable and necessary requiring the furnishing of information relative to election or appointment of new officers and directors by insurance companies licensed to do business in this state. If, after a hearing afforded the officer or director and the insurance company, the commissioner finds that the officer or director is incompetent, untrustworthy, or of known bad character, the commissioner may order the removal of the person as an officer or director of the insurance company. If the insurance company does not comply with the removal order within thirty (30) days after its receipt of the order, the commissioner may suspend the insurance company's certificate of authority to do business in this state until such time as the company is in compliance with the order.



§ 56-2-104 - Contents of statement -- Deposits.

(a) Any domestic company shall satisfy the commissioner that:

(1) It is fully and legally organized under the laws of this state to do the business it proposes to transact;

(2) (A) If it is a stock life insurance company or a mutual life insurance company, it has and will maintain on deposit with the state treasurer, or with such other officer designated by law, at least two hundred thousand dollars ($200,000) in cash or its equivalent; but the commissioner may, in the commissioner's discretion, accept as an equivalent bonds of the United States, or any agency or instrumentality of the United States, which have been included in the three (3) highest grades by any of the recognized securities rating firms, bonds of this state, bonds of the state of domicile, or bonds publicly issued by any solvent institution created or existing under the laws of the United States or any state of the United States, which have been included in the three (3) highest grades by any of the recognized securities rating firms;

(B) Notwithstanding subdivision (a)(2)(A), the commissioner may decline to accept as a deposit any specific issue of securities that the commissioner has determined may not provide the necessary protection to policyholders and creditors in the United States;

(3) (A) The company shall likewise be required to file with the commissioner the certificate of the official with whom the securities are deposited, stating the time and amount of bonds of the United States, or any agency or instrumentality of the United States, which have been included in the three (3) highest grades by any of the recognized securities rating firms, bonds of this state, bonds of the state of domicile, or bonds publicly issued by any solvent institution created or existing under the laws of the United States or any state, which have been included in the three (3) highest grades by any of the recognized securities rating firms, and that the commissioner is satisfied they are worth two hundred thousand dollars ($200,000), and that the deposit was made with the commissioner by the company for the protection of all policyholders and creditors in the United States;

(B) Notwithstanding subdivision (a)(3)(A), the commissioner may decline to accept as a deposit any specific issue of securities that the commissioner has determined may not provide the necessary protection to policyholders and creditors in the United States;

(4) (A) If the applicant is an insurance company other than a stock or mutual life insurance company, each company shall maintain on deposit at least one hundred thousand dollars ($100,000) in cash or its equivalent for each kind or class of insurance as defined in § 56-2-201; but the commissioner, in the commissioner's discretion, may accept as an equivalent bonds of the United States, or any agency or instrumentality of the United States, which have been included in the three (3) highest grades by any of the recognized securities rating firms, bonds of this state, bonds of the state of domicile, or bonds publicly issued by any solvent institution created or existing under the laws of the United States or any state, which have been included in the three (3) highest grades by any of the recognized securities rating firms;

(B) Notwithstanding subdivision (a)(4)(A), the commissioner may decline to accept as a deposit any specific issue of securities that the commissioner has determined may not provide the necessary protection to policyholders and creditors in the United States. The deposits shall be subject to the same conditions as required in the case of stock or mutual life insurance companies; and

(5) (A) The insurer's principal place of business is or will be located and maintained in this state. This subdivision (a)(5)(A) also applies to domestic health maintenance organizations. This subdivision (a)(5)(A) does not apply to:

(i) Any insurer that was a domestic insurer prior to July 1, 1993, and whose primary executive, administrative and home offices were located outside of the state prior to July 1, 1993; or

(ii) [Deleted by 2013 amendment.]

(iii) [Deleted by 2013 amendment.]

(iv) Any domestic reciprocal whose primary executive, administrative and home offices, and original books and records, were located and maintained outside the state prior to January 1, 1996;

(B) The commissioner may suspend or revoke, after notice and hearing, the certificate of authority of a domestic company found to be in violation of subdivision (a)(5)(A);

(C) The commissioner, in the commissioner's sole discretion, may waive the requirement in subdivision (a)(5)(A) for any company.

(b) (1) The deposit required by this section is not applicable to foreign stock or mutual life insurance companies, or to domestic or foreign insurance companies writing workers' compensation insurance or fidelity and surety bonds. Companies writing that type or form of insurance shall make deposits in accordance with the requirements of existing laws.

(2) The provisions of this section applicable to domestic insurance companies shall apply to all insurance companies and associations except those specifically exempted in this section, whether the companies are stock or mutual, and it is specifically provided that §§ 56-2-101 -- 56-2-103, this section, §§ 56-2-113 -- 56-2-115, 56-2-201, and 56-2-301 fully apply to all such companies or associations regardless of what law or statute of this state under which the companies or associations may have been organized.

(3) No requirement in this section not in effect on January 1, 1967, shall be considered applicable to any insurance company properly licensed to transact business in this state as of that date, except that any stock casualty company, foreign or domestic, not having at least one hundred thousand dollars ($100,000) in cash or equivalent on deposit for each kind of insurance as defined in § 56-2-201, shall meet the requirement by December 31, 1978. Domestic stock casualty companies not maintaining capital paid up of at least one hundred thousand dollars ($100,000) shall make a deposit equal to their capital paid up by December 31, 1977.

(4) This section shall not apply to, or affect, or be construed as in anywise applying to, or affecting, domestic state and county mutual fire insurance companies, the organization of which was and is authorized by chapters 19-21 of this title.

(c) [Deleted by 2012 amendment.]



§ 56-2-105 - Certificate of authority required -- Exceptions.

It is unlawful for any company to enter into a contract of insurance as an insurer or to transact insurance business in this state without a certificate of authority from the commissioner; provided, that this section shall not apply to:

(1) Contracts procured by agents or brokers under the authority of the Surplus Lines Insurance Act, compiled in chapter 14 of this title;

(2) Contracts of reinsurance;

(3) Transactions in this state involving policies lawfully solicited, written and delivered outside of this state covering only subjects of insurance not resident, located or expressly to be performed in this state at the time of issuance or covering property in the course of transportation by land, air or water, to, from or through this state and including any preparation or storage incidental thereto, and which transactions are subsequent to the issuance of those policies;

(4) Transactions in this state involving group or blanket insurance and group annuities where the master policy of the groups was lawfully issued and delivered in a state in which the company was authorized to transact insurance business;

(5) Transactions in this state involving a policy issued prior to April 3, 1968;

(6) Any life insurance or annuity company that holds a certificate of exemption from the commissioner as provided in § 56-2-106; or

(7) (A) The procuring of contracts of insurance issued to an industrial insured;

(B) For the purposes of subdivision (7)(A), an "industrial insured" is an insured:

(i) Who procures the insurance of any risk or risks by use of the services of a full-time employee acting as an insurance manager or buyer;

(ii) Whose aggregate annual premiums for insurance on all risks total at least twenty-five thousand dollars ($25,000); and

(iii) Who has at least twenty-five (25) full-time employees.



§ 56-2-106 - Certificate of exemption.

(a) The commissioner shall, upon the payment of a filing fee of one hundred dollars ($100), grant a certificate of exemption to any life insurance or annuity company:

(1) That is organized and operated without profit to any private shareholder or individual;

(2) That is organized and operated exclusively for the purpose of aiding educational or scientific institutions that are also organized and operated without profit to any private shareholder or individual;

(3) That serves that purpose by issuing insurance and annuity contracts only to or for the benefit of the educational or scientific institutions or to individuals engaged in the service of the institutions;

(4) That appoints the commissioner, and the commissioner's successors in office, as its attorney to receive the service of process issued against it in this state, which appointment shall be irrevocable, shall bind the company and any successor in interest, and shall remain in effect so long as there is in force in this state any contract or policy made or issued by the company or any obligation arising from the contract or policy;

(5) That is fully and legally organized and qualified to do business and that has been actively doing business under the laws of the state of its incorporation for a period of at least three (3) years prior to its application for a certificate of exemption, and possesses and maintains the amount of capital and surplus that would be required for a company to be qualified in this state to do the kind or kinds of business it transacts; and

(6) Whose directors and officers are of known good character and are not affiliated, directly or indirectly, through ownership, control, management, reinsurance transactions, or other insurance or business relations with any person known to have been involved in the improper manipulation of assets, accounts, reinsurance or any matter inimical to the business of insurance.

(b) If, after reasonable notice and a hearing, the commissioner finds that any company holding a certificate of exemption no longer meets the requirements of subdivisions (a)(1)-(6), or finds that any company holding a certificate of exemption has been guilty of any unfair method of competition or any unfair or deceptive acts or practices, as defined in § 56-8-104, the commissioner may enter an order suspending or revoking the certificate of exemption, which order may be reviewed by the writs of certiorari and supersedeas as otherwise provided by law.

(c) Any company holding a certificate of exemption shall pay the premium tax imposed by § 56-4-205 on all policies of life insurance issued after April 4, 1968, to residents of the state, which policies are not issued pursuant to a plan or program authorized by the governing board of the educational or scientific institution, and the premiums for which are not paid for in whole or in part by the educational or scientific institution.



§ 56-2-107 - Acts of unauthorized insurers constituting doing business in state.

Any of the following acts in this state, effected by mail or otherwise by an unauthorized insurer, are included among those deemed to constitute transacting insurance business in this state:

(1) The issuance or delivery of contracts of insurance to residents of this state;

(2) The solicitation of applications for contracts of insurance;

(3) The collection of premiums, membership fees, assessments or other considerations for contracts of insurance; or

(4) The transaction of matters subsequent to the execution of contracts of insurance and arising out of them.



§ 56-2-108 - Violation of § 56-2-105 -- Penalty.

(a) Any company that violates § 56-2-105 is subject to a fine or a civil penalty, or both, of not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000) for each violation.

(b) Each day in which a violation occurs constitutes a separate violation.



§ 56-2-109 - No action to be maintained without certificate of authority.

The failure of a company to obtain a certificate of authority shall not impair the validity of any act or contract of the company, and shall not prevent the company from defending any action at law or suit in equity in any court of this state; but no company transacting insurance business in this state without a certificate of authority shall be permitted to maintain an action at law or suit in equity in any court of this state to enforce any right, claim or demand arising out of the transaction of insurance business until the company has obtained a certificate of authority, nor shall an action at law or suit in equity be maintained in any court of this state by any successor or assignee of the company on any right, claim or demand originally held by the company until a certificate of authority has been obtained by the company or by a company that has acquired all or substantially all of its assets.



§ 56-2-110 - Injunction to prevent violation of § 56-2-105.

(a) Whenever the commissioner believes, from evidence satisfactory to the commissioner, that any foreign or alien company is violating or is about to violate § 56-2-105, the commissioner may, through the attorney general and reporter, cause a bill to be filed in the chancery court of Davidson County to enjoin and restrain the company from continuing the violation, engaging in the violation or doing any act in furtherance of the violation.

(b) The court shall have jurisdiction of the proceeding and shall have the power to make and enter an order or decree awarding the preliminary or final injunctive relief as in its judgment is proper.



§ 56-2-111 - Liability for tax on gross premium.

Any company violating § 56-2-105 shall be liable, with respect to any contract of insurance or transaction of insurance business as defined and limited in § 56-2-105, for the payment of all taxes on gross premiums imposed in chapter 4 of this title.



§ 56-2-112 - Deposits in trust to secure policyholders.

(a) The state treasurer, in an official capacity, shall take and hold in trust deposits made by any domestic insurance company for the purpose of complying with the laws of any other state, to enable the company to do business in the other state, and shall also, in a like manner, take and hold any deposits made by a foreign insurance company under any law of the state.

(b) The company making the deposits shall be entitled to the income of the deposits, and may, from time to time, with the consent of the state treasurer, when not forbidden by the law under which the deposits are made, change, in whole or in part, the securities that compose the deposit for other competent securities of equal value.

(c) (1) Upon the request of any domestic insurance company, the state treasurer may return to the company the whole or any portion of the securities of the company, when the state treasurer is satisfied that the securities so asked to be returned are subject to no liability, and not required to be longer held by any law or purpose of the original deposit.

(2) The state treasurer may return to the trustees or other representatives, authorized for that purpose, of a foreign insurance company, any deposit made by the company, when it appears that the company has ceased to do business in the state, and is under no obligations to policyholders or other persons in the state or in the United States, for whose benefit the deposit was made.



§ 56-2-113 - Period of organization before admission of foreign companies -- Exceptions.

(a) No foreign insurance company transacting any of the kinds of insurance as defined in § 56-2-201 shall be admitted and authorized to do business in this state until it can satisfy the commissioner that it has been organized and actively engaged in the insurance business in the state of its incorporation for a period of three (3) years prior to the date of its application to be admitted and authorized to do business in this state.

(b) Subsection (a) does not apply to a foreign insurance company that is:

(1) The wholly-owned subsidiary of an insurance company or health maintenance organization admitted and authorized to do business in this state;

(2) The continuing corporation resulting from a merger or consolidation of insurance companies at least one (1) of which, prior to the merger or consolidation, met all the requirements for admission and authorization to do business in this state, including the requirement of having been actively engaged in the insurance business in its state of incorporation for three (3) years;

(3) The wholly-owned subsidiary of a holding company that also owns one hundred percent (100%) of the common capital stock, excluding qualifying shares required to be held by directors, of an insurance company or health maintenance organization admitted and authorized to do business in this state; or

(4) A foreign insurance company originally chartered and licensed to transact business in this state, and making application to redomesticate to this state upon furnishing the following from the commissioner of commerce and insurance of its state of domicile:

(A) Letter of approval to redomesticate;

(B) Letter of intent to permit the company to transfer its business and assets to this state; and

(C) A certificate of good standing.

(c) "Owned" and "owns," as used in subsection (b), mean ownership either directly or indirectly through one (1) or more intermediaries.

(d) The commissioner, in the commissioner's sole discretion, may waive the requirement in subsection (a) for any company, if the commissioner determines it is in the public interest.



§ 56-2-114 - Capital requirements for insurance combinations and reinsurance.

(a) An insurer otherwise qualified therefor may be authorized to transact combinations of kinds of insurance while processing and maintaining capital, if a stock company, or surplus funds, if a mutual, reciprocal, or Lloyd's plan insurer, in the amount of one million dollars ($1,000,000).

(b) To transact the business of reinsuring credit life and credit accident insurance and health insurance, an insurer must possess and maintain capital in the amount of one hundred fifty thousand dollars ($150,000); provided, that a company so authorized shall not be authorized to conduct any other line of business unless otherwise qualified.



§ 56-2-115 - Additional surplus requirement.

In addition to the paid up capital stock or surplus as required under §§ 56-2-103 and 56-2-114(a), all insurance companies doing business in this state shall possess and maintain bona fide surplus funds in the amount of one million dollars ($1,000,000), except for insurance companies authorized under § 56-2-114(b), which shall possess and maintain bona fide surplus funds equaling in amounts not less than fifty percent (50%) of the capital stock or surplus otherwise required by § 56-2-114(b).



§ 56-2-116 - Exemption of previously licensed companies -- Termination of exemption for foreign insurance companies.

(a) No requirement of §§ 56-2-101 -- 56-2-103, 56-2-113 -- 56-2-115, 56-2-201, and 56-2-301 not in effect on March 1, 1986, shall be considered applicable to any insurance company properly licensed to transact business in this state on that date.

(b) Notwithstanding subsection (a), any foreign insurance company filing an annual statement under § 56-1-501, not possessing the minimum capital and surplus required by §§ 56-2-114 and 56-2-115 on and after January 1, 1987, shall cease to write any new business until the minimum capital and surplus required are met.

(c) Subsection (b) shall not apply to the procedures and capital requirements of a casualty company for the exclusive purpose of writing bonds only.

(d) Any domestic insurer otherwise exempt under subsection (a) that at any time meets the capital and surplus requirements under this chapter shall thereafter be required to maintain the required capital and surplus limits.



§ 56-2-117 - [Repealed.]

HISTORY: Acts 1980, ch. 503, § 3; repealed by Acts 2012, ch. 680, § 2, effective July 1, 2012.



§ 56-2-118 - Address and phone number of policyholder service office outside state.

(a) Every policy of life insurance, accident and health insurance, property insurance or casualty insurance issued after January 1, 1989, covering risks in this state by a company not maintaining a policyholder service office in this state, shall be accompanied by the complete address and telephone number, toll-free if available, of the policyholder service office of the company issuing the policy. In the event an insurance company that has a policyholder's service office in this state ceases to maintain the office, the company shall provide its policyholders residing in this state with a written notice containing the complete address and telephone number, toll-free if available, of the servicing agent or the nearest policyholder service office of the company.

(b) The commissioner may promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to effectuate the purposes of this section.

(c) Failure to include the information required by subsection (a) shall be a deceptive act or practice and the procedures and penalties established by chapter 8, part 1 of this title, shall be applicable.



§ 56-2-119 - Insurance company's address to appear on insurance policy.

(a) On every policy of insurance covering risks in this state that is issued after July 1, 1991, by an insurance company doing business in this state, there shall be printed the address of the company's home office, regional office or service center.

(b) Failure to include the information required by subsection (a) is a deceptive act or practice, and the procedures and penalties established by chapter 8, part 1 of this title are applicable.



§ 56-2-120 - Insurers -- Financial requirements -- Hearings.

(a) In addition to the minimum requirements set out in §§ 56-2-114 and 56-2-115, and notwithstanding any other law to the contrary, the commissioner may require, after notice and hearing, additional amounts so that an insurer's capital, surplus funds, or surplus as regards policyholders shall be reasonable in relation to the insurer's outstanding liabilities and premiums, and adequate to its financial needs. For purposes of this part, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and premiums and adequate to its financial needs, the following factors, among others, shall be considered:

(1) The size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force and other appropriate criteria;

(2) The extent to which the insurer's business is diversified among the several lines of insurance;

(3) The number and size of risks insured in each line of business;

(4) The extent of the geographical dispersion of the insurer's insured risks;

(5) The nature and extent of the insurer's reinsurance program;

(6) The quality, diversification and liquidity of the insurer's investment portfolio;

(7) The recent past and projected future trend in the size of the insurer's investment portfolio;

(8) The surplus as regards policyholders maintained by other comparable insurers;

(9) The adequacy of the insurer's reserves; and

(10) The quality and liquidity of investments in affiliates. The commissioner may treat the investments as a disallowed asset for purposes of determining the adequacy or surplus as regards policyholders whenever, in the commissioner's judgment, the investment so warrants.

(b) Before the commissioner takes any action pursuant to this section, the commissioner shall give written notice to the insurer involved, stating specifically the nature of the alleged deficiency in capital and surplus. Within ten (10) days after receiving notice, the insurer may request a hearing, which shall be held within thirty (30) days of the request. The burden of proof shall be on the commissioner to show the inadequacy of capital and surplus by the preponderance of the evidence. After the hearing, or if the insurer fails to request a hearing, the commissioner, if the commissioner finds a deficiency, may enter an appropriate order under this section as the commissioner deems advisable.

(c) When the commissioner takes action in any or all of the ways set out in this section, the party aggrieved may appeal from the action to the chancery court of Davidson County.



§ 56-2-121 - Exempt entities.

(a) A plan sponsored by a nonprofit corporation organized and created in this state primarily to promote programs for the improvement of the health of rural people in the state, which plan has provided health care benefits to the members of the corporation for a period in excess of ten (10) years, shall be deemed not to be insurance and not subject to this title, to the extent the plan, after July 1, 1993, provides the benefits under a self-funded arrangement; provided, that any stop-loss, excess or similar insurance coverage purchased as part of the plan shall be insurance subject to this title.

(b) The provisions of this title to the contrary notwithstanding, a Program for All-Inclusive Care for the Elderly (PACE) project that is sponsored by a religious or charitable organization that is itself or is controlled by a person that is organized under § 501(c)(3) of the Internal Revenue Code , codified in 26 U.S.C. § 501(c)(3), and that has had its application for the operation of a PACE program approved by the health care financing administration of the United States department of health and human services (HHS), and is operating under such approval, shall not be deemed to be engaged in any business required to be licensed pursuant to this title. This exemption applies only to business conducted pursuant to the approved PACE contract, and not to any other business that such organization conducts that is subject to this title.



§ 56-2-122 - Nonprofit health maintenance organization as subsidiary of certain hospital corporations.

A nonprofit health maintenance organization that, with the approval of the commissioner, was created prior to January 1, 1981, by a corporation operated pursuant to chapter 28 or chapter 29 of this title may be treated by the corporation as a subsidiary solely for the purpose of determining the status of the nonprofit health maintenance organization as an admitted asset; provided, that the corporation otherwise has a net worth at least equal to the capital and surplus requirements for an insurance company under §§ 56-2-114(a) and 56-2-115.



§ 56-2-123 - Confirmation of verbal authorization for medical care.

If verbal authorization is given to a health care provider, insured, or enrollee for medical care under any individual, franchise, blanket or group health insurance policy, medical service plan or contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society, health maintenance organization, or managed care organization, the verbal authorization shall be confirmed by written authorization, facsimile transmission, or verbally by means of a confirmation number or other confirmation code.



§ 56-2-124 - Hold harmless requirements prohibited.

No health insurer, prepaid group health plan, health maintenance organization, preferred provider organization or similar entity licensed under this part that provides or administers health insurance shall require, by contract or otherwise, any title 63 or title 68 licensee to indemnify or hold harmless the licensee under this title for tort or patent or copyright infringement liability that the licensee under this title incurs, experiences, or causes by act or omission, or by act or omission of the title 63 or title 68 provider to the extent the act or omission was pursuant to a directive of the licensee under this title.



§ 56-2-125 - Establishment and maintenance of an all payer claims database -- Establishment of Tennessee health information committee.

(a) As used in this section, unless the context otherwise requires:

(1) "All payer claims database" means a database comprised of health insurance issuer and group health plan claims information that excludes the data elements in 45 CFR 164.514(e)(2);

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) "Department" means the department of commerce and insurance;

(4) "Group health plan" means an employee welfare benefit plan, as defined in § 3(1) of the Employee Retirement Income Security Act of 1974 (ERISA), codified in 29 U.S.C. § 1002(1), to the extent that the plan provides medical care to employees or their dependents, as defined under the terms of the plan, or an administrator of the plan. For purposes of this section, "group health plan" shall not mean any plan that is offered through a health insurance issuer;

(5) "Health insurance coverage" means health insurance coverage as defined in § 56-7-2902, as well as medicare supplemental health insurance; and

(6) "Health insurance issuer" means an entity subject to the insurance laws of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide health insurance coverage, including, but not limited to, an insurance company, a health maintenance organization and a nonprofit hospital and medical service corporation. "Health insurance issuer" also means a pharmacy benefits manager, a third party administrator and an entity described in § 56-2-121.

(b) (1) The commissioner shall establish and maintain an all payer claims database to enable the commissioner of finance and administration to carry out the following duties:

(A) Improving the accessibility, adequacy and affordability of patient health care and health care coverage;

(B) Identifying health and health care needs and informing health and health care policy;

(C) Determining the capacity and distribution of existing health care resources;

(D) Evaluating the effectiveness of intervention programs on improving patient outcomes;

(E) Reviewing costs among various treatment settings, providers and approaches; and

(F) Providing publicly available information on health care providers' quality of care.

(2) Nothing in this section shall preclude a health insurance issuer from providing information on health care providers' quality of care in accordance with § 56-32-130(e).

(c) There is established a Tennessee health information committee, referred to as the committee in this section. The commissioner of finance and administration shall give all consideration to policies and recommendations formed by the committee, including those formed by the committee on any issues in response to a request of the commissioner of finance and administration in the commissioner's discretion. Any recommendations developed by the committee shall, to the largest extent possible, be consistent with those of nationally recognized standard setting and accrediting bodies.

(1) (A) (i) The public release of any report utilizing data derived from the all payer claims database on quality, effectiveness, or cost of care of health care providers or provider shall require a two-thirds (2/3) affirmative vote of the committee members present.

(ii) Health insurance issuers that contribute data to the all payer claims database and providers who are subjects of reports on quality, effectiveness or cost of care that utilize data derived from the all payer claims database shall be given access to the reports sixty (60) days prior to the public release of the reports for the review and submission of comments prior to the public release.

(B) Any other committee action shall require a simple majority affirmative vote of the committee members present.

(C) Neither the committee nor the commissioner is authorized to make public release of individual patient level claims data.

(2) The committee shall develop for the commissioner of finance and administration:

(A) A description of the data sets, based on national standards, if and when available, that will be included in the all payer claims database; and

(B) A method for submission of data.

(3) The committee shall develop for the commissioner of finance and administration security measures for ensuring compliance with:

(A) The federal requirements of the Health Insurance Portability and Accountability Act of 1996 (HIPAA), compiled in 42 U.S.C. § 1320d et seq., and implementing federal regulations; and

(B) Other state and federal privacy laws.

(4) The committee shall regularly evaluate the integrity and accuracy of the all payer claims database.

(5) The committee shall develop policies to make reports from the all payer claims database available as a resource for insurers, employers, providers and purchasers of health care, to continuously review health care utilization, expenditures and performance in this state. Such uses shall be subject to restrictions required by HIPAA and other applicable privacy laws and policies as well as to reasonable charges recommended by the committee and set by rule.

(6) The committee shall be chaired by the commissioner of finance and administration or designee and attached to the department of finance and administration for administrative purposes. The committee members shall serve without compensation and travel expenses.

(7) (A) The committee shall include:

(i) The commissioner or the commissioner's designee;

(ii) The commissioner of health or the commissioner of health's designee;

(iii) The commissioner of mental health and substance abuse services or the commissioner of mental health and substance abuse services' designee;

(iv) The commissioner of finance and administration or the commissioner of finance and administration's designee;

(v) The director of the state division of health planning or equivalent;

(vi) The director of the office of e-health initiatives or equivalent;

(vii) The deputy commissioner of the bureau of TennCare or the deputy commissioner of the bureau of TennCare's designee; and

(viii) The commissioner of intellectual and developmental disabilities or the commissioner of intellectual and developmental disabilities' designee.

(B) The committee shall include the following members to be appointed by the commissioner of finance and administration:

(i) Two (2) physician members, who may be appointed from lists of qualified persons submitted by interested medical organizations, including, but not limited to, the Tennessee Medical Association;

(ii) Two (2) members to represent hospitals, who may be appointed from lists of qualified persons submitted by interested hospital groups, including, but not limited to, the Tennessee Hospital Association and the Hospital Alliance of Tennessee;

(iii) One (1) pharmacist member, who may be appointed from lists of qualified persons submitted by interested pharmacist groups, including, but not limited to, the Tennessee Pharmacists Association;

(iv) Two (2) members to represent the health insurance industry;

(v) One (1) member to represent a hospital and medical service corporation;

(vi) One (1) member to represent a coalition of businesses who purchase health services;

(vii) One (1) member to represent a self-insured employer;

(viii) One (1) member to represent health care consumers; and

(ix) One (1) member to represent ambulatory surgical treatment centers.

(8) The commissioner shall consult with the interested groups listed in subdivision (c)(7) to determine qualified persons to fill the positions.

(9) The committee may appoint one (1) or more subcommittees to provide advice and recommendations related to the operations and use of the all payer claims database, including, but not limited to, advisory committees on:

(A) Research;

(B) Technology;

(C) Participation by health insurance issuers in the all payer claims database; and

(D) Such other matters as the committee may approve in its discretion.

(10) The members of the Tennessee health information committee appointed by the commissioner of finance and administration as provided in subdivision (b)(7)(B) shall serve one-year terms and shall be eligible for reappointment to subsequent terms; provided, however, that five (5) of the initial members shall serve an initial term of two (2) years. Vacancies shall be filled for any unexpired terms, and members shall serve until their successors are appointed. The initial term of such members shall be deemed to commence on July 1, 2009.

(11) [Deleted by 2011 amendment.]

(d) (1) As required by HIPAA, the all payer claims database shall not publicly disclose any individually identifiable health information as defined in 45 CFR 160.103. Use of the all payer claims database shall be subject to restrictions required by HIPAA and other applicable privacy laws and policies. The all payer claims database shall be accessed only by staff or a designated entity authorized in writing by the commissioner of finance and administration to perform the analyses contemplated by this section. The commissioner shall collaborate with the Tennessee health information committee in developing procedures and safeguards to protect the integrity and confidentiality of any data contained in the all payer claims database.

(2) (A) The all payer claims database, summaries, source or draft information used to construct or populate the all payer claims database, patient level claims data, reports derived from the all payer claims database, unless public release of reports is authorized by the Tennessee health information committee, and other information submitted under this section, whether in electronic or paper form:

(i) Shall not be considered a public record and shall not be open for inspection by members of the public under § 10-7-503(a)(1). Further, such information contained in the all payer claims database shall be considered confidential and not subject to subpoena; and

(ii) Reports derived from the information shall only be released pursuant to rules adopted by the commissioner subsequent to consultation with the Tennessee health information committee. Any release of reports shall not result in such information losing its confidentiality or cause it to be admissible, except in administrative proceedings authorized under the rules adopted by the commissioner.

(B) The commissioner shall, through memoranda of understanding and after consultation with the Tennessee health information committee, allow the use of the all payer claims database by the department of finance and administration, the department of health, the department of mental health and substance abuse services, the department of intellectual and developmental disabilities and other departments of state government for the purposes listed in subdivision (b)(1).

(C) Except for officials of the state or those officials' designees as permitted by subdivision (d)(1), nothing within this section shall be construed as permitting access to or discovery of the source or draft information used to construct or populate the all payer claims database.

(e) The all payer claims database shall contain unique health care provider identifiers that may be used in public reports; provided, however, that no information that could reveal the identity of any patient from the all payer claims database shall be made available to the public. To ensure that individual patients are not identified, the following data shall not be included in any transmission by a group health plan or health insurance issuer to the state or designated entity for the all payer claims database or in any source or draft information used to construct or populate the all payer claims database:

(1) Patient names;

(2) Patient street addresses;

(3) All elements of patient birth dates, except year of birth;

(4) Patient telephone numbers;

(5) Patient facsimile numbers;

(6) Patient electronic mail addresses;

(7) Patient social security numbers;

(8) Medical record numbers;

(9) Health plan beneficiary numbers;

(10) Patient account numbers;

(11) Patient certificate/license numbers;

(12) Vehicle identifiers and serial numbers including license plate numbers;

(13) Device identifiers and serial numbers;

(14) Web universal resource locators (URLs);

(15) Internet protocol (IP) address numbers;

(16) Biometric identifiers including fingerprints, voiceprints, and genetic code;

(17) Full-face photographic images and any comparable images; or

(18) Any other unique patient identifying number, characteristic or code, except encrypted index numbers assigned prior to the transmission by group health plans or health insurance issuers to the state or designated entity for the purpose of linking procedures by patient; provided, that a patient's identity cannot be known from the encrypted index number.

(f) (1) (A) No later than January 1, 2010, and every month thereafter, all group health plans and health insurance issuers shall provide electronic health insurance claims data for state residents to the commissioner or a designated entity authorized by the commissioner, in accordance with standards and procedures recommended by the Tennessee health information committee pursuant to subdivision (c)(2) and adopted by the commissioner by rule.

(B) All group health plans and health insurance issuers shall provide additional information as the Tennessee health information committee recommends and the commissioner subsequently establishes by rule for the purpose of creating and maintaining an all payer claims database.

(C) The Tennessee health information committee and the commissioner shall strive for standards and procedures that are the least burdensome for data submitters.

(2) The collection, storage and release of health and health care data and statistical information that is subject to the federal requirements of HIPAA shall be governed by the rules adopted in 45 CFR parts 160 and 164.

(3) All group health plans and health insurance issuers that collect the health employer data and information set (HEDIS) shall annually submit the HEDIS information to the commissioner in a form and in a manner prescribed by the National Committee for Quality Assurance (NCQA).

(4) If any group health plan or health insurance issuer fails to submit required data to the commissioner on a timely basis, the commissioner may impose a civil penalty of up to one hundred dollars ($100) for each day of delay.

(g) The commissioner, in the commissioner's discretion, may allow some group health plans and health insurance issuers to submit data on a quarterly basis. The commissioner may also establish by rule exceptions to the reporting requirements of this section for entities based upon an entity's size or amount of claims or other relevant factors deemed appropriate.

(h) (1) The commissioner may, subject to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, promulgate rules and regulations for purposes of implementing this section. The commissioner is authorized to promulgate the initial rules as emergency rules pursuant to the Uniform Administrative Procedures Act prior to January 1, 2010, for the purpose of creating the all payer claims database.

(2) The commissioner of finance and administration may, subject to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, promulgate rules and regulations concerning the operation of the all payer claims database and the distribution and use of information maintained or created thereby. The commissioner of finance and administration is authorized to promulgate the initial rules as emergency rules pursuant to the Uniform Administrative Procedures Act prior to January 1, 2010, for the purpose of creating the all payer claims database.



§ 56-2-126 - Service contracts not to be construed as business of insurance.

(a) The marketing, sale, offering for sale, issuance, making, proposing to make and administration of a service contract shall not be construed to be the business of insurance and shall be exempt from regulation as insurance pursuant to this title.

(b) For purposes of this section, "service contract" means a contract or agreement for a separately stated consideration for a specific duration to perform the service, repair, replacement or maintenance of property or indemnification for service, repair, replacement or maintenance, for the operational or structural failure due to a defect in materials, workmanship, or normal wear and tear, with or without additional provisions for incidental payment of indemnity under limited circumstances, including, but not limited to, towing, rental, road hazard and emergency road service. "Service contract" includes motor vehicle extended service contracts and agreements. Service contracts may provide for the service, repair, replacement, or maintenance of property for damage resulting from power surges and accidental damage from handling.






Part 2 - Kinds of Insurance

§ First - of 2 versions of this section

56-2-201. Definitions of kinds of insurance. [Effective until December 31, 2016. See the version effective on December 31, 2016.]

Kinds of insurance are defined as follows:

(1) "Accident and health insurance" means insurance against bodily injury, disablement or death, by accident or accidental means, or the expense of bodily injury, disablement or death, against disablement or expense resulting from sickness, and every insurance pertaining thereto; providing for the mental and emotional welfare of an individual and members of the individual's family by defraying the cost of legal services; or providing aggregate or excess stop-loss coverage in connection with employee welfare benefit plans, managed care organizations participating in commercial plans or the TennCare program, or both, health maintenance organizations, long-term care facilities, physician-hospital organizations as defined in § 56-32-102 and provider aggregate or per-patient stop-loss protection insurance coverage as authorized by § 56-32-104;

(2) "Casualty insurance" includes vehicle insurance, disability insurance, and in addition is:

(A) "Boiler insurance," which is insurance against any liability and loss or damage to property resulting from accidents to or explosion of boilers, pipes, pressure containers, machinery, or apparatus, and to make inspection of and issue certificates of inspection upon boilers, machinery and apparatus of any kind, whether or not insured;

(B) "Burglary and theft insurance," which is insurance against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, vandalism, malicious mischief, confiscation or wrongful conversion, disposal or concealment, or from any attempt of burglary, theft, larceny, robbery, forgery, fraud, vandalism, malicious mischief, confiscation or wrongful conversion, disposal or concealment; also insurance against loss of or damage to moneys, coins, bullion, securities, notes, drafts, acceptances or any other valuable papers or documents, resulting from any cause, except while in the custody or possession of and being transported by any carrier for hire or in the mail;

(C) "Collision insurance," which is insurance against loss of or damage to any property of the insured resulting from collision of any other object with the property, but not including collision to or by elevators, or to or by vessels, craft, piers or other instrumentalities of ocean or inland navigation;

(D) "Credit insurance," which is insurance against loss or damage resulting from failure of debtors to pay their obligations to the insured;

(E) "Elevator insurance," which is insurance against loss or damage to any property of the insured resulting from the ownership, maintenance or use of elevators, except loss or damage by fire, and to make inspection of and issue certificates of inspection on elevators;

(F) "Glass insurance," which is insurance against loss of or damage to glass and its appurtenances resulting from any cause;

(G) "Liability insurance," which is insurance against legal liability for the death, injury, or disability of any person, or for damage to property; and insurance of medical, hospital, surgical and funeral benefits to persons injured, regardless of legal liability of the insured, when issued as an incidental coverage with or supplemental to liability insurance;

(H) "Livestock insurance," which is insurance against loss of or damage to any domesticated or wild animal resulting from any cause;

(I) "Personal property floater," which is insurance of individuals, by an all-risk type of policy commonly known as the "personal property floater," against any and all kinds of loss of or damage to, or loss of use of, any personal property other than merchandise;

(J) "Professional liability insurance," which is insurance against legal liability of the insured, and against loss, damage or expense incident to a claim of legal liability, and including any obligation of the insured to pay medical, hospital, surgical and funeral benefits to injured persons, regardless of legal liability of the insured, arising out of the death or injury of any person, or arising out of injury to the economic interest of any person as the result of negligence in rendering expert, fiduciary or professional service;

(K) "Water insurance," which is insurance against loss of or damage to any property caused by the breakage or leakage of sprinklers, water pipes and other apparatus, or by water entering through leaks or openings in buildings, other than flood waters;

(L) "Workers' compensation and employer's liability insurance," which is insurance of the obligations accepted by, imposed upon, or assumed by employers under law for death, disablement, or injury of employees; and

(M) Insurance against any other kind of loss, damage, or liability properly the subject of insurance and not within any other kind or kinds of insurance as defined in this section, if the insurance is not disapproved by the commissioner as being contrary to law or public policy;

(3) "Credit insurance" includes:

(A) "Credit accident and health insurance," which means that form of insurance under which a borrower of money or a purchaser of goods is indemnified in connection with a specific loan or credit transaction against loss of time resulting from accident or sickness; and

(B) "Credit life insurance," which means that form of insurance under which the life of a borrower of money or a purchaser of goods is insured in connection with a specified loan or credit transaction;

(4) "Life insurance" means insurance on human lives and insurance appertaining to human lives or connected with human lives. For the purposes of this title, the transacting of life insurance includes the granting of annuities, both with and without a life or mortality contingency or element, and endowment benefits, additional benefits in the event of death by accident or accidental means, additional benefits in the event of the total and permanent disability of the insured, and optional modes of settlement of proceeds;

(5) (A) "Property insurance" means insurance against loss of or damage to real or personal property of every kind and interest in the real or personal property, from any or all hazards or causes, and against loss consequential upon the loss or damage;

(B) "Property insurance" includes, but is not limited to:

(i) Insurance against loss or damage to property and loss of use and occupancy by fire, lightning, storm, flood, frost, freezing, snow, hail, ice, weather or climatic conditions, including excess or deficiency of moisture, rain or rising of the waters of the ocean or its tributaries, drought, insects, vermin, forces of nature, smoke, smudge, riot, riot attending strike, strikes, sabotage, civil commotion, vandalism or malicious mischief or caused by wrongful conversion, disposal or concealment of a motor vehicle or aircraft, whether or not handled under a conditional sales contract or subject to chattel mortgage, civil war, rebellion, insurrection, invasion, bombardment, military or usurped power, or by any order of civil authorities meant to prevent the spread of conflagration or epidemic or catastrophe, explosion with no fire ensuing, except explosion by steam boilers or flywheels, but there may be insured explosion of pressure vessels, not including steam boilers of more than fifteen pounds (15 lbs.) pressure, in buildings designed and used solely for residential purposes by not more than four (4) families, explosion of any kind originating outside the insured building, or outside the building containing the property insured, and explosion of pressure vessels that do not contain steam or that are not operated with steam coils or steam jackets;

(ii) Insurance against loss or damage by insects or disease to farm crops or products, and loss of rental value of land used in producing the crops or products;

(iii) Insurance against accidental injury to sprinklers, pumps, water pipes, elevator tanks and cylinders, steam pipes and radiators, plumbing and its fixtures, ventilating, refrigerating, heating, lighting or cooking apparatus, or their connections, or conduits or containers of any gas, fluid, or other substance, and against loss or damage to property of the insured caused by the breakage or leakage thereof, or by water, hail, rain, sleet or snow seeping or entering through water pipes, leaks or openings in buildings;

(iv) Insurance against loss or damage caused by railroad equipment, motor vehicles, airplanes, seaplanes, dirigibles or other aircraft;

(v) Insurance against loss of or damage to vessels, crafts, aircrafts, cars, automobiles and vehicles of every kind, as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidence of debt, valuable papers, bottomry and respondentia interests therein, in respect to, appertaining to or in connection with, any and all risks or perils of navigation, transit, or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed or similarly prepared for shipment or while awaiting the being assembled, packed, crated, baled, compressed or similarly prepared for shipment or during any delays, storage, transshipment incident thereto, including marine builder's risks and all personal property floater risks, and persons or property in connection with or appertaining to a marine, inland marine, transit or transportation insurance, including liability for loss of or damage to either, arising out of or in connection with the construction, repair, operation, maintenance or use of the subject matter of the insurance, but not including life insurance or surety bonds, and precious stones, jewels, jewelry, gold, silver and other precious metals, whether used in business or trade, or otherwise, and whether in course of transportation or otherwise, and bridges, tunnels and other instrumentalities of transportation, and communication, excluding buildings, their furniture and furnishings, fixed contents and supplies held in storage, unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and/or civil commotion, are the only hazards to be covered, and piers, wharves, docks and ships, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and/or civil commotion, and other aids to navigation and transportation, including dry docks and marine railways, against all risks;

(vi) "Marine protection and indemnity insurance," which means insurance against, or against legal liability of the insured for, loss, damage or expense arising out of, or incident to, the ownership, operation, chartering, maintenance, use, repair or construction of any vessel, craft or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness or death or for loss of or damage to the property of another person; and

(vii) Vehicle insurance;

(C) Matters set out in subdivision (5)(B) are not deemed to limit the scope of property insurance as defined in subdivision (5)(A), nor shall the fact that certain coverages coming within the scope of property insurance, as defined in subdivision (5)(A), are also defined as part of another kind of insurance be deemed to limit the scope of the definition of property insurance or the right of a property insurer to provide the coverage;

(6) "Surety insurance" includes:

(A) Credit insurance;

(B) "Fidelity insurance," which is insurance guaranteeing the fidelity of persons holding positions of public or private trust;

(C) Guaranteeing the performance of contracts, and guaranteeing and executing bonds, undertakings, and contracts of suretyship;

(D) Indemnifying banks, bankers, brokers, financial or moneyed corporations or associations or other persons against loss, resulting from any cause, of bills of exchange, notes, bonds, securities, evidences of debts, deeds, mortgages, warehouse receipts, or other valuable papers, documents, money, precious metals and articles made from precious metals, jewelry, watches, necklaces, bracelets, gems, precious and semiprecious stones, including any loss while the items are being transported in armored motor vehicles, or by messenger, but not including any other risks of transportation or navigation; also against loss or damage to the insured's premises, or to the insured furnishings, fixtures, equipment, safes and vaults in safes, caused by burglary, robbery, theft, vandalism or malicious mischief, or any attempt of burglary, robbery, theft, vandalism or malicious mischief; and

(E) Insurance that guarantees the performance of any debt obligation of a public or private corporation; and

(7) (A) "Vehicle insurance" means insurance against loss of or damage to any land vehicle or aircraft or any draft or riding animal or to property while contained therein or thereon, or being loaded or unloaded therein or therefrom, and against any loss, expense or liability for loss or damage to persons or property resulting from or incident to ownership, maintenance, or use of the vehicle or aircraft or animal;

(B) Insurance against accidental death or accidental injury to individuals, including the named insured, while in, entering, alighting from, adjusting, repairing, cranking, or caused by being struck by a vehicle, aircraft, or draft or riding animal, if the insurance is issued as part of insurance on the vehicle, aircraft, or draft or riding animal, shall be deemed to be vehicle insurance.



§ Second - of 2 versions of this section

56-2-201. Definitions of kinds of insurance. [Effective on December 31, 2016. See the version effective until December 31, 2016.]

Kinds of insurance are defined as follows:

(1) "Accident and health insurance" means insurance against bodily injury, disablement or death, by accident or accidental means, or the expense of bodily injury, disablement or death, against disablement or expense resulting from sickness, and every insurance pertaining thereto; providing for the mental and emotional welfare of an individual and members of the individual's family by defraying the cost of legal services; or providing aggregate or excess stop-loss coverage in connection with employee welfare benefit plans, managed care organizations participating in commercial plans or the TennCare program, or both, health maintenance organizations, long-term care facilities and physician-hospital organizations as defined in § 56-32-102;

(2) "Casualty insurance" includes vehicle insurance, disability insurance, and in addition is:

(A) "Boiler insurance," which is insurance against any liability and loss or damage to property resulting from accidents to or explosion of boilers, pipes, pressure containers, machinery, or apparatus, and to make inspection of and issue certificates of inspection upon boilers, machinery and apparatus of any kind, whether or not insured;

(B) "Burglary and theft insurance," which is insurance against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, vandalism, malicious mischief, confiscation or wrongful conversion, disposal or concealment, or from any attempt of burglary, theft, larceny, robbery, forgery, fraud, vandalism, malicious mischief, confiscation or wrongful conversion, disposal or concealment; also insurance against loss of or damage to moneys, coins, bullion, securities, notes, drafts, acceptances or any other valuable papers or documents, resulting from any cause, except while in the custody or possession of and being transported by any carrier for hire or in the mail;

(C) "Collision insurance," which is insurance against loss of or damage to any property of the insured resulting from collision of any other object with the property, but not including collision to or by elevators, or to or by vessels, craft, piers or other instrumentalities of ocean or inland navigation;

(D) "Credit insurance," which is insurance against loss or damage resulting from failure of debtors to pay their obligations to the insured;

(E) "Elevator insurance," which is insurance against loss or damage to any property of the insured resulting from the ownership, maintenance or use of elevators, except loss or damage by fire, and to make inspection of and issue certificates of inspection on elevators;

(F) "Glass insurance," which is insurance against loss of or damage to glass and its appurtenances resulting from any cause;

(G) "Liability insurance," which is insurance against legal liability for the death, injury, or disability of any person, or for damage to property; and insurance of medical, hospital, surgical and funeral benefits to persons injured, regardless of legal liability of the insured, when issued as an incidental coverage with or supplemental to liability insurance;

(H) "Livestock insurance," which is insurance against loss of or damage to any domesticated or wild animal resulting from any cause;

(I) "Personal property floater," which is insurance of individuals, by an all-risk type of policy commonly known as the "personal property floater," against any and all kinds of loss of or damage to, or loss of use of, any personal property other than merchandise;

(J) "Professional liability insurance," which is insurance against legal liability of the insured, and against loss, damage or expense incident to a claim of legal liability, and including any obligation of the insured to pay medical, hospital, surgical and funeral benefits to injured persons, regardless of legal liability of the insured, arising out of the death or injury of any person, or arising out of injury to the economic interest of any person as the result of negligence in rendering expert, fiduciary or professional service;

(K) "Water insurance," which is insurance against loss of or damage to any property caused by the breakage or leakage of sprinklers, water pipes and other apparatus, or by water entering through leaks or openings in buildings, other than flood waters;

(L) "Workers' compensation and employer's liability insurance," which is insurance of the obligations accepted by, imposed upon, or assumed by employers under law for death, disablement, or injury of employees; and

(M) Insurance against any other kind of loss, damage, or liability properly the subject of insurance and not within any other kind or kinds of insurance as defined in this section, if the insurance is not disapproved by the commissioner as being contrary to law or public policy;

(3) "Credit insurance" includes:

(A) "Credit accident and health insurance," which means that form of insurance under which a borrower of money or a purchaser of goods is indemnified in connection with a specific loan or credit transaction against loss of time resulting from accident or sickness; and

(B) "Credit life insurance," which means that form of insurance under which the life of a borrower of money or a purchaser of goods is insured in connection with a specified loan or credit transaction;

(4) "Life insurance" means insurance on human lives and insurance appertaining to human lives or connected with human lives. For the purposes of this title, the transacting of life insurance includes the granting of annuities, both with and without a life or mortality contingency or element, and endowment benefits, additional benefits in the event of death by accident or accidental means, additional benefits in the event of the total and permanent disability of the insured, and optional modes of settlement of proceeds;

(5) (A) "Property insurance" means insurance against loss of or damage to real or personal property of every kind and interest in the real or personal property, from any or all hazards or causes, and against loss consequential upon the loss or damage;

(B) "Property insurance" includes, but is not limited to:

(i) Insurance against loss or damage to property and loss of use and occupancy by fire, lightning, storm, flood, frost, freezing, snow, hail, ice, weather or climatic conditions, including excess or deficiency of moisture, rain or rising of the waters of the ocean or its tributaries, drought, insects, vermin, forces of nature, smoke, smudge, riot, riot attending strike, strikes, sabotage, civil commotion, vandalism or malicious mischief or caused by wrongful conversion, disposal or concealment of a motor vehicle or aircraft, whether or not handled under a conditional sales contract or subject to chattel mortgage, civil war, rebellion, insurrection, invasion, bombardment, military or usurped power, or by any order of civil authorities meant to prevent the spread of conflagration or epidemic or catastrophe, explosion with no fire ensuing, except explosion by steam boilers or flywheels, but there may be insured explosion of pressure vessels, not including steam boilers of more than fifteen pounds (15 lbs.) pressure, in buildings designed and used solely for residential purposes by not more than four (4) families, explosion of any kind originating outside the insured building, or outside the building containing the property insured, and explosion of pressure vessels that do not contain steam or that are not operated with steam coils or steam jackets;

(ii) Insurance against loss or damage by insects or disease to farm crops or products, and loss of rental value of land used in producing the crops or products;

(iii) Insurance against accidental injury to sprinklers, pumps, water pipes, elevator tanks and cylinders, steam pipes and radiators, plumbing and its fixtures, ventilating, refrigerating, heating, lighting or cooking apparatus, or their connections, or conduits or containers of any gas, fluid, or other substance, and against loss or damage to property of the insured caused by the breakage or leakage thereof, or by water, hail, rain, sleet or snow seeping or entering through water pipes, leaks or openings in buildings;

(iv) Insurance against loss or damage caused by railroad equipment, motor vehicles, airplanes, seaplanes, dirigibles or other aircraft;

(v) Insurance against loss of or damage to vessels, crafts, aircrafts, cars, automobiles and vehicles of every kind, as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidence of debt, valuable papers, bottomry and respondentia interests therein, in respect to, appertaining to or in connection with, any and all risks or perils of navigation, transit, or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed or similarly prepared for shipment or while awaiting the being assembled, packed, crated, baled, compressed or similarly prepared for shipment or during any delays, storage, transshipment incident thereto, including marine builder's risks and all personal property floater risks, and persons or property in connection with or appertaining to a marine, inland marine, transit or transportation insurance, including liability for loss of or damage to either, arising out of or in connection with the construction, repair, operation, maintenance or use of the subject matter of the insurance, but not including life insurance or surety bonds, and precious stones, jewels, jewelry, gold, silver and other precious metals, whether used in business or trade, or otherwise, and whether in course of transportation or otherwise, and bridges, tunnels and other instrumentalities of transportation, and communication, excluding buildings, their furniture and furnishings, fixed contents and supplies held in storage, unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and/or civil commotion, are the only hazards to be covered, and piers, wharves, docks and ships, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and/or civil commotion, and other aids to navigation and transportation, including dry docks and marine railways, against all risks;

(vi) "Marine protection and indemnity insurance," which means insurance against, or against legal liability of the insured for, loss, damage or expense arising out of, or incident to, the ownership, operation, chartering, maintenance, use, repair or construction of any vessel, craft or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness or death or for loss of or damage to the property of another person; and

(vii) Vehicle insurance;

(C) Matters set out in subdivision (5)(B) are not deemed to limit the scope of property insurance as defined in subdivision (5)(A), nor shall the fact that certain coverages coming within the scope of property insurance, as defined in subdivision (5)(A), are also defined as part of another kind of insurance be deemed to limit the scope of the definition of property insurance or the right of a property insurer to provide the coverage;

(6) "Surety insurance" includes:

(A) Credit insurance;

(B) "Fidelity insurance," which is insurance guaranteeing the fidelity of persons holding positions of public or private trust;

(C) Guaranteeing the performance of contracts, and guaranteeing and executing bonds, undertakings, and contracts of suretyship;

(D) Indemnifying banks, bankers, brokers, financial or moneyed corporations or associations or other persons against loss, resulting from any cause, of bills of exchange, notes, bonds, securities, evidences of debts, deeds, mortgages, warehouse receipts, or other valuable papers, documents, money, precious metals and articles made from precious metals, jewelry, watches, necklaces, bracelets, gems, precious and semiprecious stones, including any loss while the items are being transported in armored motor vehicles, or by messenger, but not including any other risks of transportation or navigation; also against loss or damage to the insured's premises, or to the insured furnishings, fixtures, equipment, safes and vaults in safes, caused by burglary, robbery, theft, vandalism or malicious mischief, or any attempt of burglary, robbery, theft, vandalism or malicious mischief; and

(E) Insurance that guarantees the performance of any debt obligation of a public or private corporation; and

(7) (A) "Vehicle insurance" means insurance against loss of or damage to any land vehicle or aircraft or any draft or riding animal or to property while contained therein or thereon, or being loaded or unloaded therein or therefrom, and against any loss, expense or liability for loss or damage to persons or property resulting from or incident to ownership, maintenance, or use of the vehicle or aircraft or animal;

(B) Insurance against accidental death or accidental injury to individuals, including the named insured, while in, entering, alighting from, adjusting, repairing, cranking, or caused by being struck by a vehicle, aircraft, or draft or riding animal, if the insurance is issued as part of insurance on the vehicle, aircraft, or draft or riding animal, shall be deemed to be vehicle insurance.



§ 56-2-202 - Kinds of property insurance authorized.

(a) The company has the power generally to insure against loss by fire, earthquakes, storms, floods, explosions, except the explosions of the kind contemplated in § 56-19-108(5), riots, civil commotions, and any and all other damages on all kinds and species of property.

(b) This section shall apply to every insurance corporation heretofore or hereafter organized under the laws of this state.

(c) All policies of insurance heretofore issued by insurance corporations organized under the laws of this state insuring against loss from any cause included in the authorization in subsection (a) are validated, insofar as the corporation was without specific charter power to insure against those losses.



§ 56-2-203 - Life insurance -- Annuity or contract loans -- Trusts accepted and executed.

The company has the further right to insure the lives of persons, and engage in the general business of life insurance, and, coupled with that right, the right to grant and sell annuity, or contract loans based on life annuity, with benefit of survivorship, and accept and execute all legal trusts that may be confided to it.



§ 56-2-204 - Casualty, accident, sickness, theft and marine insurance.

The company also has the power to insure:

(1) Against all accidents:

(A) To property in transit; and

(B) To persons traveling or otherwise;

(2) Against disabilities to persons by disease or sickness, or other bodily infirmities;

(3) Against thefts of property;

(4) Ships, steamboats, and other craft; and

(5) Freight and sailors' wages, including all marine risks.



§ 56-2-205 - Insurance company may exercise one or all branches of authorized business.

The corporation may, at its option, exercise one (1) or more or all of the branches of business in which it is authorized to engage.



§ 56-2-206 - Companies on Lloyd's plan authorized to do business.

(a) Associations of individuals, citizens of the United States, whether organized within this state or elsewhere within the United States, formed on the plan known as Lloyd's, whereby each associate underwriter becomes liable for a proportionate part of the whole amount insured by policy, may be authorized to transact insurance other than life in this state, in like manner and upon the same terms and conditions as are required of and imposed upon insurance companies of the United States, or one (1) of the states.

(b) All Lloyd's, whether organized within this state or elsewhere in the United States, not having an actual, paid-up cash capital, shall make the same deposit, and upon the same terms and conditions as is required by § 56-2-405 of foreign insurance companies incorporated or associated under the laws of any government or state other than the United States or one (1) of the states.



§ 56-2-207 - Reinsurance contracts -- Liability of ceding and assuming insurers.

(a) (1) Every insurer authorized to do an insurance, surety or bonding business in this state, called the "ceding insurer" in this title, may, subject to the limitations of this section, reinsure its risks and policy liabilities in any other insurer, called the "assuming insurer" in this title, with the effects prescribed in this section; but no prohibition or limitation contained in this section shall invalidate the contract or reinsurance as between the parties.

(2) No credit shall be allowed, as an admitted asset or as a deduction from liability, to any ceding insurer for reinsurance made, ceded, renewed, or otherwise becoming effective after June 12, 1947, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding insurer under the contract or contracts reinsured without diminution, because of the insolvency of the ceding insurer nor unless, under the contract or contracts of reinsurance, the liability for the reinsurance is assumed by the assuming insurer or insurers as of the same effective date.

(3) The reinsurance agreement may provide that the liquidator or receiver or statutory successor of an insolvent ceding insurer shall give written notice of the pendency of a claim against the insolvent ceding insurer on the policy or bond reinsured, within a reasonable time after the claim is filed in the insolvency proceeding and that during the pendency of the claim, any assuming insurer may investigate the claim and interpose, at its own expense, in the proceeding where the claim is to be adjudicated, any defense or defenses that it may deem available to the ceding company or its liquidator or receiver or statutory successor.

(4) The expense thus incurred by the assuming insurer shall be chargeable, subject to court approval, against the insolvent ceding insurer as part of the expense of liquidation to the extent of a proportionate share of the benefit, which may accrue to the ceding insurer, solely as a result of the defense undertaken by the assuming insurer.

(b) Where two (2) or more assuming insurers are involved in the same claim and a majority in interest elect to interpose defense to the claim, the expense shall be apportioned in accordance with the terms of the reinsurance agreement, as though the expense had been incurred by the ceding company.

(c) Notwithstanding anything in this section to the contrary, a risk retention group may not reinsure its risks in another risk retention group unless all of the members of the ceding risk retention group are eligible for membership in the assuming risk retention group.



§ 56-2-208 - Credit for reinsurance -- Reduction from liability for reinsurance.

Credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a deduction from liability on account of reinsurance ceded only when the reinsurer meets the requirements of subdivision (1), (2), (3), (4) or (5). If an insurer is meeting the requirements of subdivision (3) or (4), the requirements of subdivision (6) must also be met.

(1) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is licensed to transact insurance or reinsurance in this state;

(2) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is accredited as a reinsurer in this state. An accredited reinsurer is one that:

(A) Files with the commissioner evidence of its submission to this state's jurisdiction;

(B) Submits to this state's authority to examine its books and records;

(C) Is licensed to transact insurance or reinsurance in at least one (1) state, or in the case of a United States branch of an alien assuming insurer is entered through and licensed to transact insurance or reinsurance in at least one (1) state;

(D) Files annually with the commissioner a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement; and either:

(i) Maintains a surplus as regards policyholders in an amount that is not less than twenty million dollars ($20,000,000) and whose accreditation has not been denied by the commissioner within ninety (90) days of its submission; or

(ii) Maintains a surplus as regards policyholders in an amount that is not less than twenty million dollars ($20,000,000) and whose accreditation has been approved by the commissioner;

(E) No credit shall be allowed a domestic ceding insurer if the assuming insurer's accreditation has been revoked by the commissioner after notice and hearing;

(3) (A) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is domiciled and licensed in, or in the case of a United States branch of an alien assuming insurer is entered through, a state that employs standards regarding credit for reinsurance substantially similar to those applicable under this title, and the assuming insurer or United States branch of an alien assuming insurer:

(i) Maintains a surplus as regards policyholders in an amount of not less than twenty million dollars ($20,000,000); and

(ii) Submits to the authority of this state to examine its books and records;

(B) Provided, that the requirement of subdivision (3)(A)(i) does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system;

(4) (A) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified United States financial institution, as defined in § 56-2-209(d), for the payment of the valid claims of its United States policyholders and ceding insurers, their assigns and successors in interest. The assuming insurer shall report annually to the commissioner information substantially the same as that required to be reported on the National Association of Insurance Commissioners (NAIC) annual statement form by licensed insurers to enable the commissioner to determine the sufficiency of the trust fund. In the case of a single assuming insurer, the trust shall consist of a trustee account representing the assuming insurer's liabilities attributable to business written in the United States and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than twenty million dollars ($20,000,000). In the case of a group including incorporated and individual unincorporated underwriters, the trust shall consist of a trusteed account representing the group's liabilities attributable to business written in the United States and, in addition, the group shall maintain a trusteed surplus of which one hundred million dollars ($100,000,000) shall be held jointly for the benefit of United States ceding insurers of any member of the group; the incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members; and the group shall make available to the commissioner an annual certification of the solvency of each underwriter by the group's domiciliary regulator and its independent public accountants;

(B) In the case of a group of incorporated insurers under common administration which complies with the filing requirements contained in subdivision (4)(A), and that has continuously transacted an insurance business outside the United States for at least three (3) years immediately prior to making application for accreditation, and submits to this state's authority to examine its books and records and bears the expense of the examination, and that has an aggregate policyholders surplus of ten billion dollars ($10,000,000,000), the trust shall be in an amount equal to the group's several liabilities attributable to business ceded by United States ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of the group; plus the group shall maintain a joint trusteed surplus of which one hundred million dollars ($100,000,000) shall be held jointly and exclusively for the benefit of United States ceding insurers of any member of the group as additional security for the liabilities, and each member of the group shall make available to the commissioner an annual certification of the member's solvency by the member's domiciliary regulator and its independent public accountant;

(C) The trust shall be established in a form approved by the commissioner. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in the trustees of the trust for its United States policyholders and ceding insurers, their assigns and successors in interest. The trust and the assuming insurer shall be subject to examination as determined by the commissioner. The trust described in this subdivision (4) must remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust;

(D) No later than February 28 of each year, the trustees of the trust shall report to the commissioner in writing setting forth the balance of the trust and listing the trust's investments at the preceding year end and shall certify the date of termination of the trust, if so planned, or certify that the trust shall not expire prior to the next following December 31;

(5) Credits shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of subdivision (1), (2), (3) or (4), but only with respect to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction; and

(6) If the assuming insurer is not licensed or accredited to transact insurance or reinsurance in this state, the credit permitted by subdivisions (3) and (4) shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

(A) That, in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, will comply with all requirements necessary to give the court jurisdiction, and will abide by the final decision of the court or of any appellate court in the event of an appeal; and

(B) To designate the commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the ceding company. This subdivision (6)(B) is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if such an obligation is created in the agreement.



§ 56-2-209 - Assuming insurers -- Determination of financial condition.

(a) A reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of § 56-2-208 shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer, and the reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with the assuming insurer as security for the payment of obligations under the contract, if the security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer, or, in the case of a trust, held in a qualified United States financial institution, as defined in subsection (d). This security may be in the form of:

(1) Cash;

(2) Securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners and qualifying as admitted assets;

(3) Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified United States institution, as defined in subsection (c), no later than December 31 of the year for which filing is being made, and in the possession of the ceding company on or before the filing date of its annual statement; or

(4) Any other form of security acceptable to the commissioner.

(b) Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance, or confirmation, shall, notwithstanding the issuing or confirming institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification or amendment, whichever first occurs.

(c) For purposes of subdivision (a)(3), a "qualified United States financial institution" means an institution that:

(1) Is organized or licensed, in the case of a United States office of a foreign banking organization, under the laws of the United States or any state in the United States;

(2) Is regulated, supervised and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(3) Has been determined by either the commissioner, or the Securities Valuation Office of the National Association of Insurance Commissioners, to meet the standards of financial condition and standing considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

(d) For purposes of those provisions of this chapter specifying those institutions that are eligible to act as a fiduciary of a trust, "qualified United States financial institution" means an institution that:

(1) Is organized or licensed, in the case of a United States branch or agency office of a foreign banking organization, under the laws of the United States or any state and has been granted authority to operate with fiduciary powers; and

(2) Is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies.

(e) The commissioner may adopt rules and regulations implementing this section and § 56-2-208. The rules and regulations shall be promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(f) This section and § 56-2-208 apply to all cessions after July 1, 1993, under reinsurance agreements that have had an inception, anniversary, or renewal date not less than six (6) months after July 1, 1993.



§ 56-2-210 - Responsibilities and obligations of limited credit life and credit accident and health reinsurer.

(a) As used in this section, "limited credit life and credit accident and health reinsurer" means a domestic credit life and credit accident and health reinsurer that:

(1) Reinsures only credit life insurance or credit accident and health insurance as defined in § 56-2-201, or both, in the manner provided for in § 56-2-114(b);

(2) Has been authorized by the commissioner to do so in Tennessee and is not so authorized in any other state; and

(3) Secures all of its reinsurance reserve liabilities that have been assumed under a reinsurance agreement that has been approved by the commissioner with funds withheld or maintained in a trust fund that complies with §§ 56-2-207, 56-2-208 and 56-2-209 and in an amount that is not less than one hundred ten percent (110%) of the amount of the liabilities assumed.

(b) (1) The responsibilities and obligations of a limited credit life and credit accident and health reinsurer under this title shall be modified as set out in this section. A limited credit life and credit accident and health reinsurer shall demonstrate its compliance with the requirements in subsection (a) in the annual statement filed with the commissioner for the preceding year and shall maintain assets to secure the liabilities in the percentage relationship at all times. In determining compliance with this requirement, the commissioner shall value securities in the manner prescribed in §§ 56-3-113 and 56-3-114, and shall take into account only the securities that constitute admitted assets under chapter 3, part 3 of this title, and § 56-1-405.

(2) A company may not be a limited credit life and credit accident and health reinsurer during any period in which it is an affiliate of an insurer. In determining whether a company is an affiliate, tests provided for in § 56-11-101 shall be applied to determine a company's status.

(c) Notwithstanding any contrary provision in this title, a limited credit life and credit accident and health reinsurer shall be excused from:

(1) Filing personal financial statements to accompany insurance holding company forms under § 56-11-105;

(2) Filing any audited financial statements pursuant to rules authorized by § 56-1-501(h);

(3) Filing any risk-based capital reports under chapter 46 of this title;

(4) Filing any management discussion and analysis;

(5) Filing with respect to material transactions under §§ 56-10-301 -- 56-10-303;

(6) Filing any actuarial certification;

(7) Any filing of its annual statement or quarterly statement with the National Association of Insurance Commissioners; and

(8) Filing with respect to extraordinary dividends under § 56-11-106(b).

(d) The commissioner is excused from any obligation to perform regular examination of a limited credit life and credit accident and health reinsurer under § 56-1-408, but shall retain the power to make an examination of any accounts, records, files, documents, and transactions pertaining to insurance of the limited credit life and credit disability reinsurer whenever the commissioner deems it prudent to do so under § 56-1-409.

(e) A limited credit life and credit accident and health reinsurer shall file with the commissioner copies of all reinsurance agreements, including amendments to the agreements, to which the reinsurer is a party. The agreement or amendment shall not be effective until and unless the agreement or amendment is approved by the commissioner; provided, however, that the agreement or amendment shall be deemed approved if the commissioner does not disapprove the agreement or amendment in writing within thirty (30) days after the reinsurer files a copy of the agreement or amendment with the commissioner.

(f) The commissioner may approve a merger in which a limited credit life and credit accident insurance company is a constituent party without holding the otherwise required hearing on a merger of a limited credit life and credit accident and health reinsurer with another entity, unless the requirement of a hearing under § 56-10-104(b) applies to another party to the merger.

(g) The commissioner may permit an applicant to seek a certificate of authority pursuant to a simplified and abbreviated application form under which the company seeking authority from the commissioner to engage in the business of being a limited credit life and credit accident and health reinsurer may apply for a certificate of authority to engage in the business.

(h) This section shall apply to all reports and documents required to be filed after December 31, 2000.






Part 3 - Rules and Regulations

§ 56-2-301 - Promulgation of rules and regulations.

(a) The commissioner is authorized to promulgate rules and regulations not in conflict with this section and §§ 56-2-101, 56-2-103, 56-2-113 -- 56-2-115, and 56-2-201 for the purpose of implementing those sections so as to regulate the writing of the various kinds and types of insurance provided for in those sections.

(b) The commissioner is authorized to promulgate rules and regulations to allow for the filing of documents with the commissioner pursuant to this title through a designated filing depository.

(c) Regulations promulgated pursuant to this section shall have the same force and effect of law.



§ 56-2-302 - Notice of hearing on issuance of cease and desist order.

Whenever the commissioner determines that a company, corporation, association, person, or entity of whatever nature is violating or is about to violate § 56-2-105, the commissioner may issue a notice of hearing and charges requiring the company, corporation, association, person, or entity of whatever nature to show cause why an order should not issue requiring the person or entity to cease and desist the unauthorized business of insurance in this state.



§ 56-2-303 - Hearings.

Any hearing conducted under this part shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-2-304 - Cease and desist orders.

If the commissioner finds that public health, safety, or welfare imperatively requires emergency action, and incorporates a finding to that effect in an order, a summary cease and desist order may be issued pending proceedings for other actions under this part. These proceedings shall be promptly instituted and determined.



§ First - of 2 versions of this section

56-2-305. Violations -- Commissioner's orders -- Penalties. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) If, after providing notice consistent with the process established by § 4-5-320(c) and providing the opportunity for a contested case hearing held in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, the commissioner finds that any insurer, person, or entity required to be licensed, permitted, or authorized by the division of insurance has violated any statute, rule or order, the commissioner may, at the commissioner's discretion, order:

(1) The insurer, person, or entity to cease and desist from engaging in the act or practice giving rise to the violation;

(2) Payment of a monetary penalty of not more than one thousand dollars ($1,000) for each violation, but not to exceed an aggregate penalty of one hundred thousand dollars ($100,000), unless the insurer, person, or entity knowingly violates a statute, rule or order, in which case the penalty shall not be more than twenty-five thousand dollars ($25,000) for each violation, not to exceed an aggregate penalty of two hundred fifty thousand dollars ($250,000). This subdivision (a)(2) shall not apply where a statute or rule specifically provides for other civil penalties for the violation. For purposes of this subdivision (a)(2), each day of continued violation shall constitute a separate violation; and

(3) The suspension or revocation of the insurer's, person's, or entity's license.

(b) In determining the amount of penalty to assess under this section, or in determining whether the violation was a knowing violation for the purpose of subdivision (a)(2), the commissioner shall consider any evidence relative to the following criteria:

(1) Whether the insurer, person or entity could reasonably have interpreted its actions to be in compliance with the obligations required by a statute, rule or order;

(2) Whether the amount imposed will be a substantial economic deterrent to the violator;

(3) Whether the amount imposed would put the violator in a hazardous financial condition;

(4) The circumstances leading to the violation;

(5) The severity of the violation and the risk of harm to the public;

(6) The economic benefits gained by the violator as a result of noncompliance;

(7) The interest of the public; and

(8) The insurer's, person's, or entity's efforts to cure the violation.

(c) Notwithstanding the limitations set forth in subdivision (a)(2), no aggregate penalty limits shall apply to the following:

(1) Failure to file audited statements required pursuant to § 56-1-501(h) and rules promulgated under § 56-1-501(h);

(2) Failure to file quarterly financial statements as required by statute or regulation;

(3) Failure to file actuarial opinions pursuant to § 56-1-501(d) and rules promulgated under § 56-1-501(d);

(4) Failure to file annual reports pursuant to §§ 56-19-119, 56-28-111, 56-29-113, 56-30-117, 56-31-116, 56-43-108, and 56-44-104;

(5) Failure to file a risk-based capital report pursuant to § 56-46-103; and

(6) Violations of orders issued after a contested case hearing held in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, and pursuant to subdivision (a)(1).

(d) This section does not apply to individual or business entity insurance producers licensed pursuant to chapter 6, part 1 of this title.

(e) (1) Notwithstanding any law to the contrary, civil penalties received under the authority of this section shall be utilized by the department, at the discretion of the commissioner, to:

(A) Defray its expenses related to the liquidation of insurance companies as provided by chapter 9 of this title;

(B) Promote consumer awareness of insurance; or

(C) Provide training or educational opportunities to employees of the division of insurance.

(2) Any subaccount currently used by the department for training and education may also be used for the promotion of consumer awareness.



§ Second - of 2 versions of this section

56-2-305. Violations -- Commissioner's orders -- Penalties. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) If, after providing notice consistent with the process established by § 4-5-320(c) and providing the opportunity for a contested case hearing held in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, the commissioner finds that any insurer, person, or entity required to be licensed, permitted, or authorized by the division of insurance has violated any statute, rule or order, the commissioner may, at the commissioner's discretion, order:

(1) The insurer, person, or entity to cease and desist from engaging in the act or practice giving rise to the violation;

(2) Payment of a monetary penalty of not more than one thousand dollars ($1,000) for each violation, but not to exceed an aggregate penalty of one hundred thousand dollars ($100,000), unless the insurer, person, or entity knowingly violates a statute, rule or order, in which case the penalty shall not be more than twenty-five thousand dollars ($25,000) for each violation, not to exceed an aggregate penalty of two hundred fifty thousand dollars ($250,000). This subdivision (a)(2) shall not apply where a statute or rule specifically provides for other civil penalties for the violation. For purposes of this subdivision (a)(2), each day of continued violation shall constitute a separate violation; and

(3) The suspension or revocation of the insurer's, person's, or entity's license.

(b) In determining the amount of penalty to assess under this section, or in determining whether the violation was a knowing violation for the purpose of subdivision (a)(2), the commissioner shall consider any evidence relative to the following criteria:

(1) Whether the insurer, person or entity could reasonably have interpreted its actions to be in compliance with the obligations required by a statute, rule or order;

(2) Whether the amount imposed will be a substantial economic deterrent to the violator;

(3) Whether the amount imposed would put the violator in a hazardous financial condition;

(4) The circumstances leading to the violation;

(5) The severity of the violation and the risk of harm to the public;

(6) The economic benefits gained by the violator as a result of noncompliance;

(7) The interest of the public; and

(8) The insurer's, person's, or entity's efforts to cure the violation.

(c) Notwithstanding the limitations set forth in subdivision (a)(2), no aggregate penalty limits shall apply to the following:

(1) Failure to file audited statements required pursuant to § 56-1-501(h) and rules promulgated under § 56-1-501(h);

(2) Failure to file quarterly financial statements as required by statute or regulation;

(3) Failure to file actuarial opinions pursuant to § 56-1-501(d) and rules promulgated under § 56-1-501(d);

(4) Failure to file annual reports pursuant to §§ 56-19-119, 56-28-111, 56-29-113, 56-30-117, 56-31-116, 56-43-108, and 56-44-104;

(5) Failure to file a risk-based capital report pursuant to § 56-46-103; and

(6) Violations of orders issued after a contested case hearing held in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, and pursuant to subdivision (a)(1).

(d) This section does not apply to individual or business entity insurance producers licensed pursuant to chapter 6, part 1 of this title.

(e) (1) Notwithstanding any law to the contrary, civil penalties received under the authority of this section shall be utilized by the department, at the discretion of the commissioner, to:

(A) Defray its expenses related to the liquidation of insurance companies as provided by chapter 9 of this title;

(B) Promote consumer awareness of insurance; or

(C) Provide training or educational opportunities to employees of the division of insurance.

(2) Any subaccount currently used by the department for training and education may also be used for the promotion of consumer awareness.

(f) (1) If, at any time following the certification of the vehicle insurance verification program under § 55-12-212, the commissioner of commerce and insurance finds that an automobile liability insurer, as defined in § 55-12-203, has intentionally violated § 56-7-1118, then the commissioner may, after providing the opportunity for a contested case hearing held in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, assess a civil penalty against the automobile liability insurer of up to two hundred fifty dollars ($250) for each day the insurer fails to comply with § 56-7-1118. The commissioner may excuse or reduce the civil penalty under this subdivision (f)(1) for good cause.

(2) Until the certification of the program occurs, the commissioner shall not assess any civil penalty or convene a contested case hearing for an alleged violation of § 56-7-1118 by an automobile liability insurer.






Part 4 - Foreign and Alien Insurance Companies

§ 56-2-401 - Alien government controlled companies excluded -- Definition.

(a) Any insurance company or other insurance entity that is financially owned or financially controlled by any alien or foreign government outside the continental limits of the United States or the territories of the United States is prohibited from doing any kind of insurance business in this state.

(b) For the purposes of this section and §§ 56-2-402 -- 56-2-404, "alien or foreign government" means any foreign government or any state, province, municipality, or political subdivision of any foreign government, but does not apply to any insurance company organized under the laws of a foreign nation that is financially owned or financially controlled by the private citizens or private business interests of the foreign nation.



§ 56-2-402 - Issuance of license to company controlled by foreign government prohibited.

The commissioner is forbidden to grant a license to any insurance company or other insurance entity that is financially owned or financially controlled by any alien or foreign government outside the continental limits of the United States or the territories of the United States, or to authorize the company or entity to transact any kind of insurance business in this state.



§ 56-2-403 - Penalty for violations.

Any insurance company or other insurance entity that is financially owned or financially controlled by any alien or foreign government outside the continental limits of the United States or the territories of the United States, or any representative or agent of the company or entity, that violates §§ 56-2-401, 56-2-402, this section and § 56-2-404, commits a Class C misdemeanor.



§ 56-2-404 - Foreign government controlled company as public nuisance -- Injunction.

Any violation of §§ 56-2-401 -- 56-2-403 and this section by an insurance company or other insurance entity that is financially owned or financially controlled by any alien or foreign government outside the continental limits of the United States or the territories of the United States, or by any representative or agent of the company or entity, is declared to be a public nuisance, and the commissioner is authorized and empowered to enjoin the nuisance by injunctive proceedings in the chancery court in like manner as is provided by the general statutes pertaining to enjoining nuisances.



§ 56-2-405 - Admission of companies of other countries -- Deposits.

(a) Any foreign company, if incorporated or associated under the laws of any government or state other than the United States, shall not be admitted until, besides complying with the conditions of §§ 56-2-101 -- 56-2-103, 56-2-113 -- 56-2-115, 56-2-201 and 56-2-301, it has made a deposit with the state treasurer, or with the financial officer of some other state of the United States, a sum of not less than two hundred thousand dollars ($200,000).

(b) The deposit must be in exclusive trust for the benefit and security of all the company's policyholders and creditors in the United States, and may be made in bonds of this state or of the United States, or of some state in the United States, or other good securities satisfactory to the commissioner.

(c) The deposit shall be in lieu of any other deposit required of life insurance companies incorporated under the laws of any government or state other than the United States.



§ 56-2-406 - Trustees of companies of other countries.

(a) Any admitted company of a foreign country may appoint trustees who are citizens of the United States, and approved by the commissioner, to hold funds in trust for the benefit of its policyholders and creditors in the United States.

(b) These trustees shall be named by the directors of the company, and a certified copy of the record of the appointment of the trustees and of the deed of trust shall be filed in the office of the commissioner, who may examine the trustees and the assets in trust, and all books and papers relating to the trust, in the same manner that the commissioner may examine the officers, agents, assets, and affairs of insurance companies.

(c) The funds held by the trustees, so far as the funds are in securities, money, or credits, admissible as sound assets in the financial accounts of insurance companies, shall, together with its deposits made in accordance with § 56-2-405, constitute the assets of the company as regards its policyholders and creditors in the United States.



§ 56-2-407 - Revocation of authority of foreign companies.

The authority of a foreign insurance company may be revoked:

(1) If it violates or neglects to comply with any law obligatory upon it;

(2) Whenever, in the opinion of the commissioner, its condition is unsound, or its assets above its liabilities exclusive of capital and inclusive of unearned premiums, as provided in §§ 56-1-402 -- 56-1-405 [see the Compiler's Notes], are less than the amount of its original capital or required unimpaired funds; or

(3) If any foreign company licensed to transact business in this state reinsures or accepts reinsurance on property located in this state for any company not authorized to transact the business of insurance in this state; provided, that § 56-1-102 does not apply to foreign marine policies.



§ 56-2-408 - Licenses of foreign insurance companies expire on July 1.

All licenses authorizing foreign insurance companies to transact their business in the state shall terminate or expire on July 1 next succeeding the date of their issuance, unless sooner revoked by the commissioner.



§ 56-2-409 - Renewal of license of foreign fire or marine companies -- Terms.

Renewal of a license to transact the business of fire, fire marine, or marine insurance in this state, for companies or associations not incorporated under the laws of this state, shall only be issued after the secretary or manager of the company or association desiring to renew the license to do business in this state has first made oath that no policy or contract of insurance covering property located in the state has been issued, written, or placed during the twelve (12) months preceding, except by resident local agents of the company or association in the state, duly commissioned, and until and after the company or association has complied with all other laws of this state in respect to the admission of companies of other states and foreign countries.



§ 56-2-410 - Revocation of license of fire or marine companies -- Reinstatement.

(a) If any fire, fire marine, or marine insurance company or association violates or fails to observe and comply with any or all of the provisions of § 56-2-409, this section and § 56-2-411 applicable to it, it immediately shall become the duty of the commissioner to investigate the company's or association's conduct, and if the commissioner is satisfied as to the guilt of the insurance company or association, it shall be the commissioner's duty to revoke the license of the company or association to transact business in this state, and the revocation shall continue for at least one (1) year from the date of revocation.

(b) No insurance company or association whose authority to transact business in this state has been so revoked shall be again authorized or permitted to transact business until it has filed in the office of the commissioner a certificate, signed by its president or other chief officer, to the effect that the terms and obligations of § 56-2-409, this section and § 56-2-411 are accepted by it as a part of the condition of its right and authority to transact business in this state.



§ 56-2-411 - Citizens procuring insurance with foreign companies -- Liability for taxes.

(a) Under §§ 56-2-409, 56-2-410, and this section are also included citizens of this state procuring and holding insurance contracts or policies on the types of coverage listed in § 56-2-201 upon property situated or located in this state in companies not authorized to transact business in this state.

(b) The procuring or accepting policies or contracts of the insurance from unauthorized companies or associations makes every citizen of this state, including industrial insureds as defined in § 56-2-105(7), holding the contracts or policies liable for taxes, the same as if each company or association were transacting business in this state as a surplus lines insurer. The taxes shall be paid at the same time, in the same manner, and at the same rate as the tax levied on surplus lines insurance in §§ 56-14-106 and 56-14-113.



§ 56-2-412 - Retaliatory provisions -- Dividing commissions between agents.

(a) Whenever the laws of any other state of the United States require of insurance companies incorporated by or organized under the laws of this state, or the agents of the companies, any deposit of securities in such state for the protection of policyholders, or otherwise, greater than the amount required for similar purposes from similar companies of other states by the then existing laws of this state, then, in every such case, all companies of the states establishing an agency or agencies in this state shall be required to make the same deposit for a like purpose with the state treasurer and to pay into the state treasury the taxes, fines, penalties, license fees, or otherwise, an amount equal to the amount of the charges and payments imposed by law of such state upon companies of this state, and their agents.

(b) Any commission received by a Tennessee resident agent may be shared with another resident agent or with a licensed nonresident insurance agent or broker; provided, that if the nonresident insurance agent or broker resides in, or is a licensed agent or broker in, a state that requires the retention of a stipulated percentage of the commission on risks placed in the state by nonresident agents or brokers, then and in that event the Tennessee resident agent shall require the same percentage of the commission as would be required if a Tennessee agent or broker placed similar insurance in the state of the residence of the nonresident insurance agent or broker; and provided further, that if the nonresident insurance agent or broker resides in a state, county or municipality that by statute or ordinance prohibits the division of commissions on insurance covering property or risks in the city, county or state of the nonresident agent or broker, then and in that event it shall be unlawful for the Tennessee resident agent or broker to pay the nonresident agent or broker any share or portion of the commission on insurance on property or risks in this state.






Part 5 - Service of Process

§ 56-2-501 - Service and acknowledgment of service of process against incorporated domestic insurance companies.

(a) Every insurance company incorporated under the laws of this state shall, by a duly executed instrument, constitute and appoint the commissioner, the commissioner's deputy and their successors in office its true and lawful attorneys, upon whom all lawful processes in any action or legal proceeding against it may be served and who may acknowledge any such lawful processes.

(b) Every insurance company incorporated under the laws of this state shall agree that any lawful process against it that may be served upon its attorneys or upon which they may acknowledge service, shall be of the same force and validity as if served on the company, and that the authority thereof shall continue in force irrevocably as long as any liability of the company remains outstanding.

(c) Any process issued by any court of record in this state and acknowledged by or served upon the commissioner or the commissioner's deputy by the proper officer of the county in which the office of commissioner or deputy is located shall be deemed a sufficient process on the company. It is the duty of the commissioner and deputy, immediately after service of process, to forward by registered return receipt mail to the company an exact copy of the process.

(d) A record of each service of process shall be kept in the office of the commissioner, showing the date of service, the name of the company on whose behalf service was acknowledged, the name of the plaintiff or complainant, the date the defendant is required to answer, the court issuing the process, and the county in which the suit is brought.

(e) The power of attorney shall be filed and kept in the office of the commissioner.



§ 56-2-502 - Service of process on foreign and alien companies -- Definitions.

As used in this section and §§ 56-2-503 and 56-2-504:

(1) "Alien insurance company" means an insurance company organized under the laws of any country other than the United States or territory or insular possession of the United States or of the District of Columbia;

(2) "Doing business in this state" by any foreign or alien insurance company means the doing in this state by the company of any act whatsoever, whether interstate or intrastate in nature, including the soliciting, making, or delivering of insurance contracts in this state, by an agent, mail or otherwise;

(3) "Foreign insurance company" means an insurance company organized under the laws of any state of the United States, other than this state, or under the law of any territory or insular possession of the United States or the District of Columbia; and

(4) "Insurance company" means an insurance or surety company, including mutual companies, and includes a corporation, company, partnership, association, social, fraternal or otherwise, order, individual or aggregation of individuals engaging in or proposing or attempting to engage in any kind of insurance or surety business, including the exchange of reciprocal or interinsurance contracts between individuals, partnerships and corporations.



§ 56-2-503 - Commissioner as attorney for purpose of process.

(a) Any foreign or alien insurance company, before doing business in this state, as defined in § 56-2-502, shall appoint the commissioner its true and lawful attorney as required by § 56-2-103(a)(3).

(b) If the company does business in this state, as defined in § 56-2-502, without having appointed the commissioner its true and lawful attorney, as required in this part, it shall, by doing business in this state, be deemed to have thereby appointed the commissioner its true and lawful attorney for the purposes set forth in this part.

(c) The requirements of this section shall be in addition to, and not in derogation of, any other law.



§ 56-2-504 - Any lawful process may be served on commissioner or secretary of state -- Requirements.

(a) When the commissioner has been appointed or constituted attorney for a foreign or alien insurance company, either by power of attorney or by failure to comply with § 56-2-503, any lawful process against or notice to the company in any action or proceeding against it from any cause of action arising in the state may be served on the commissioner, and filing the power of attorney or doing business in the state shall be a signification of its agreement that the process or notice served shall be of the same legal force and validity as if served upon it in the state. In case of any action or proceeding instituted by or on behalf of the commissioner against or with reference to the company, process may be lawfully served on the secretary of state.

(b) Service of process shall be made by leaving two (2) copies of the process or notice, together with a fee of fifteen dollars ($15.00), in the office of the commissioner, together with an affidavit giving the last known address of the defendant, and the service shall be sufficient if notice of the service, and a copy of the process or notice are forthwith sent by registered mail, with return receipt requested, or certified mail by the commissioner to the company at the last known address. An affidavit of the commissioner showing compliance with this subsection (b) shall be filed with the paper in the action or proceeding.

(c) The court in which the action or proceeding is pending may order continuances necessary to afford the defendant reasonable opportunity to defend the action. No judgment shall be entered against the defendant under this section until at least thirty (30) days have elapsed after process or notice has been served on the commissioner.

(d) The references in this section to the commissioner shall, in the case of any action or proceeding instituted by or on behalf of the commissioner, be deemed to refer to the secretary of state, and the duties and responsibilities imposed by this section shall, in such cases, be performed and discharged by the secretary of state.



§ 56-2-505 - Unauthorized insurers doing business constitutes secretary of state as attorney for service of process.

(a) Any act of entering into a contract of insurance as an insurer or transacting insurance business in this state, as set forth in § 56-2-107, by an unauthorized foreign or alien company, is equivalent to and constitutes an appointment by the company of the secretary of state to be its true and lawful attorney upon whom may be served all lawful process in any action or proceeding against it:

(1) Arising out of a violation of § 56-2-105; or

(2) To collect the taxes imposed in chapter 4 of this title.

(b) The performance of any of the acts enumerated in § 56-2-107 is signification of the company's agreement that any such process against it that is so served is of the same legal force and validity as if served upon the company.



§ 56-2-506 - Method of service -- Notice to defendant -- Filing with clerk.

(a) Service of process shall be made by delivering and leaving with the secretary of state two (2) copies of the process.

(b) The secretary of state shall forthwith mail by registered mail one (1) of the copies of the process to the company at its last known principal place of business, and shall keep a record of all process so served upon the secretary of state.

(c) The service shall be sufficient service upon the company; provided, that notice of the service and a copy of the process are, within ten (10) days thereafter, sent by registered mail by or on behalf of the commissioner to the company at its last known principal place of business; and provided, further, that the receipt by the secretary of state and an affidavit of compliance with this section by or on behalf of the commissioner are filed with the clerk of the court in which the action or proceeding is pending on or before the return date of the process or within any further time that the court allows.



§ 56-2-507 - Continuance may be granted -- Motion to quash or set aside service.

(a) The court in any action or proceeding in which service is made in the manner provided in § 56-2-506 may, in its discretion, order a postponement necessary to afford the company reasonable opportunity to defend the action or proceeding.

(b) Nothing in this section is to be construed to prevent an unauthorized foreign or alien company from filing a motion to quash a writ or to set aside service of the motion made in the manner provided in § 56-2-506 on the ground that the unauthorized company has not done any of the acts referred to in § 56-2-107.



§ 56-2-508 - Time allowed before judgment.

No judgment by default shall be entered in the action or proceeding until the expiration of thirty (30) days from the date of the filing of the affidavit of compliance.



§ 56-2-509 - Provisions supplemental.

Nothing in §§ 56-2-505 -- 56-2-508 or this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon any company in any other manner now or hereafter permitted by law.






Part 6 - Unauthorized Insurers Process Act

§ 56-2-601 - Short title.

This part shall be known and may be cited as the "Unauthorized Insurers Process Act."



§ 56-2-602 - Acts constituting commissioner as attorney for service of process.

(a) Any of the following acts in this state, effected by mail or otherwise, by an unauthorized foreign or alien insurer, is equivalent to and shall constitute an appointment by the insurer of the commissioner and the commissioner's successor or successors in office, to be its true and lawful attorney, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary arising out of the contract of insurance:

(1) The issuance or delivery of contracts of insurance to residents of this state or to corporations authorized to do business in this state;

(2) The solicitation of applications for the contracts;

(3) The collection of premiums, membership fees, assessments or other considerations for the contracts; or

(4) Any other transaction of insurance business.

(b) Any of the acts mentioned in subdivsions (a)(1)-(4) shall be signification of the insurer's agreement that the service of process is of the same legal force and validity as personal service of process in this state upon the insurer.



§ 56-2-603 - Method of service -- Notice to defendant.

(a) The service of process shall be made by delivering to and leaving with the commissioner or some person in apparent charge of the commissioner's office two (2) copies of the service of process and the payment to the commissioner or other person of the fees prescribed by law.

(b) The commissioner shall forthwith mail by registered mail one (1) of the copies of the process to the defendant at its last known principal place of business, and shall keep a record of all process so served upon the commissioner.

(c) The service of process is sufficient; provided, that notice of the service and a copy of the process are sent within ten (10) days thereafter by registered mail by plaintiff or plaintiff's attorney to the defendant at its last known principal place of business, and the defendant's receipt, or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance with this section are filed with the clerk of the court in which the action is pending on or before the date the defendant is required to appear, or within a further time that the court allows.



§ 56-2-604 - Personal service on agent or representative -- Copy of process to defendant -- Filing with clerk.

Service of process in the action, suit or proceeding shall, in addition to the manner provided in § 56-2-603, be valid if:

(1) Served upon any person within the state who, in this state on behalf of the insurer is soliciting insurance, is making, issuing or delivering any contract of insurance, or collecting or receiving any premium, membership fee, assessment or other consideration for insurance;

(2) A copy of the process is sent within ten (10) days thereafter by registered mail by the plaintiff or plaintiff's attorney to the defendant at the last known principal place of business of the defendant; and

(3) The defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance with this section are filed with the clerk of the court in which the action is pending on or before the date the defendant is required to appear, or within a further time that the court allows.



§ 56-2-605 - Time allowed before judgment.

No plaintiff or complainant shall be entitled to a judgment by default, or a judgment with leave to prove damages, or a judgment pro confesso under §§ 56-2-602 -- 56-2-604, this section and § 56-2-606 until the expiration of thirty (30) days from the date of the filing of the affidavit of compliance.



§ 56-2-606 - Provisions supplemental.

Nothing contained in §§ 56-2-602 -- 56-2-605 and this section shall limit or abridge the right to serve any process, notice or demand upon any insurer in any other manner now or hereafter permitted by law.



§ 56-2-607 - Defense by insurer -- Bond or certificate of authority.

Before any unauthorized foreign or alien insurer files or causes to be filed any pleading in any action, suit or proceeding instituted against it, the unauthorized insurer shall:

(1) Deposit with the clerk of the court in which the action, suit or proceeding is pending cash or securities or file with the clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment that may be rendered in the action; or

(2) Procure a certificate of authority to transact the business of insurance in this state.



§ 56-2-608 - Discretionary continuances.

The court, in any action, suit or proceeding in which service is made in the manner provided in § 56-2-603 or § 56-2-604, may, in its discretion, order a postponement that may be necessary to afford the defendant reasonable opportunity to comply with § 56-2-607, and to defend the action.



§ 56-2-609 - Motions to quash or set aside service.

Nothing in § 56-2-607 is to be construed to prevent an unauthorized foreign or alien insurer from filing a motion to quash a writ or to set aside service of the motion made in the manner provided in § 56-2-603 or § 56-2-604 on the ground either that:

(1) The unauthorized insurer has not done any of the acts enumerated in § 56-2-602; or

(2) The person on whom service was made pursuant to § 56-2-604 was not doing any of the acts enumerated in § 56-2-604.






Part 7 - Enforcement of Decisions and Orders

§ 56-2-701 - Enforcement of orders or decisions against unauthorized insurers.

Upon the request of the commissioner, the attorney general and reporter may proceed in the courts of this state, or any reciprocal state, to enforce any order or decision in any court proceeding, or in any administrative proceeding before the commissioner, against any insurer arising out of a violation of §§ 56-2-105 -- 56-2-111.



§ 56-2-702 - Part definitions.

As used in this part:

(1) "Foreign decree" means any decree or order in equity of a court located in a reciprocal state, including a court of the United States located in the reciprocal state, against any insurer incorporated or authorized to do business in this state;

(2) "Qualified party" means a state regulatory agency acting in its capacity to enforce the insurance laws of its state; and

(3) "Reciprocal state" means any state or territory of the United States, the laws of which contain procedures substantially similar to those specified in this part for the enforcement of decrees or orders in equity issued by courts located in other states or territories of the United States, against any insurer incorporated or authorized to do business in the state or territory.



§ 56-2-703 - List of reciprocal states.

The commissioner shall determine which states and territories qualify as reciprocal states and shall maintain at all times an up-to-date list of those states.



§ 56-2-704 - Enforcement of foreign decrees.

(a) Filing and Status. (1) A copy of any foreign decree authenticated in accordance with the statutes of this state may be filed in the office of the clerk of the chancery court of Davidson County.

(2) The clerk, upon verifying with the commissioner that the decree or order qualifies as a foreign decree, shall treat the foreign decree in the same manner as a decree of that court. A foreign decree so filed has the same effect and shall be deemed as a decree of that court, and is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a decree of that court and may be enforced or satisfied in like manner.

(b) Notice of Filing. (1) At the time of the filing of the foreign decree, the attorney general and reporter shall make and file with the clerk of the chancery court of Davidson County an affidavit setting forth the name and last known post office address of the defendant.

(2) Promptly upon the filing of the foreign decree and the affidavit, the clerk shall mail notice of the filing of the foreign decree to the defendant at the address given and to the commissioner and shall make a note of the mailing in the docket. In addition, the attorney general and reporter may mail a notice of the filing of the foreign decree to the defendant and to the commissioner and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the attorney general and reporter has been filed.

(3) No execution or other process for enforcement of a foreign decree filed under this part shall issue until thirty (30) days after the decree is filed.

(c) Stay. (1) If the defendant shows the chancery court of Davidson County that an appeal from the foreign decree is pending or will be taken, or that a stay of execution has been granted, that court shall stay enforcement of the foreign decree until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the defendant has furnished the security for the satisfaction of the decree required by the state in which it was rendered.

(2) If the defendant shows the court any ground upon which enforcement of a decree of the court would be stayed, the court shall stay enforcement of the foreign decree for an appropriate period, upon requiring the same security for satisfaction of the decree that is required in this state.

(d) Fees.

Fees for docketing, transcription or other enforcement proceedings shall be as provided for decrees of the chancery court of Davidson County.






Part 8 - Confidential Information

§ 56-2-801 - Sharing of confidential information.

The commissioner shall maintain as confidential all information received from the National Association of Insurance Commissioners (NAIC), any state or federal agency, and foreign countries that is confidential in those jurisdictions. The commissioner may allow for the sharing of otherwise confidential documents, materials, information, administrative or judicial orders, and other actions with the regulatory officials of any state or federal agency and foreign countries; provided, that the recipients are required, under their respective laws, to maintain such confidentiality. The commissioner may also allow for the sharing of otherwise confidential documents, materials, information, administrative or judicial orders, and other actions with the NAIC; provided, that the NAIC demonstrates by written statement its intent to maintain such confidentiality.









Chapter 3 - Operation of Insurance Companies

Part 1 - General Provisions

§ 56-3-101 - Investments of insurance companies organized after May 11, 1895.

(a) Every life insurance company doing business in this state, chartered by the laws of this state, shall be required for the better protection of the policyholders, to keep at all times the sum of one hundred thousand dollars ($100,000) invested in bonds, securities, or mortgages on real estate for double the amount loaned, to be certified as safe and worth this amount by the commissioner.

(b) Insurance companies other than life, chartered by the laws of this state, shall not be allowed to transact business in this state unless possessed of at least fifty thousand dollars ($50,000) paid up, actual cash capital, or, in lieu of cash capital, a stock guaranty capital or surplus, above all liabilities, including reinsurance reserve, of not less than fifty thousand dollars ($50,000).

(c) This section shall not apply to companies organized under the laws of this state prior to May 11, 1895, and actually engaged in the transaction of insurance business.



§ 56-3-102 - Life insurance companies -- Contingency reserves -- Accumulation and maintenance -- Capital and surplus -- Limitations -- Exceptions.

(a) Any life insurance corporation doing business in this state may accumulate and maintain, in addition to an amount equal to the net values of its policies computed according to the laws of the jurisdiction under which it is organized, a contingency reserve not exceeding the following respective percentages of the net values:

(1) When the net values are less than one hundred thousand dollars ($100,000), twenty percent (20%) of the net values or the sum of ten thousand dollars ($10,000), whichever is greater;

(2) When the net values are greater than one hundred thousand dollars ($100,000), the percentage of the net values measuring the contingency reserve shall decrease:

(A) One half of one percent (0.5%) of each one hundred thousand dollars ($100,000) of the net values up to one million dollars ($1,000,000);

(B) One half of one percent (0.5%) for each additional one million dollars ($1,000,000) up to ten million dollars ($10,000,000); and

(C) One half of one percent (0.5%) for each additional two million five hundred thousand dollars ($2,500,000) up to fifteen million dollars ($15,000,000); and

(3) If the net values equal or exceed fifteen million dollars ($15,000,000), the contingency reserve shall not exceed ten percent (10%) of the net values.

(b) (1) As the net values of the policies increase and the maximum percentage measuring the contingency reserve decreases, the corporation may maintain the contingency reserve already accumulated under this section, although for the time being it may exceed the maximum percentage prescribed in this section, but may not add to the contingency reserve when the addition will bring it beyond the maximum percentage.

(2) Nothing in this section shall be construed to affect any existing surplus or contingency reserves held by the corporation, except that whenever the existing surplus and contingency reserves, exclusive of the net values and all accumulations held on account of existing deferred dividend policies or groups of such policies, exceeds the limit mentioned in subsection (a), it shall not be entitled to maintain any additional contingency reserve.

(3) For cause shown, the commissioner may, at any time and from time to time, permit any corporation to accumulate and maintain a contingency reserve in excess of the limit mentioned in subsection (a) for a prescribed period, not exceeding one (1) year under any one (1) permission, by filing in the commissioner's office a decision stating the reasons for the excess and causing the excess to be published in the commissioner's next annual report.



§ 56-3-103 - Officers must not be pecuniarily interested in investment or disposition of funds of domestic company.

(a) No director or other officer of any domestic insurance company organized under the laws of this state, and no member of a committee having any authority in the investment or disposition of its funds, shall accept, or be the beneficiary of, either directly or remotely, any fee, brokerage, commission, gift, or other consideration for or on account of any loan, deposit, purchase, sale, payment, or exchange made by or in behalf of the company, or be pecuniarily interested in the purchase, sale, or loan, either as borrower, principal, coprincipal, agent, or beneficiary, except that if a policyholder, the person shall be entitled to all the benefits accruing under the terms of the contract; provided, that this section shall not forbid the collection by attorneys of reasonable fees for the examination of titles and investigations of loans and investments. This section shall not bar a person who is an agent of an insurance company, in the normal course of business, from serving on the board or on a committee of an insurance company because the person receives commissions on insurance sales.

(b) This section shall not bar or limit the ability of a director, officer, or committee member of an insurance company from:

(1) Holding or owning stock or other ownership interest, if the stock or ownership interest has been disclosed to the insurance company, in a company or entity:

(A) The shares of which are publicly traded on a national stock exchange or on an over-the-counter basis;

(B) That is regulated by the federal reserve board, the federal deposit insurance corporation, the office of the comptroller of the currency, or the office of thrift supervision; or

(C) That does business with the insurance company in the ordinary course of business and on terms no less favorable to the insurance company than are available to ordinary customers of the entity;

(2) Receiving dividends or other distributions in the ordinary course of business from the stock or ownership interest; or

(3) Serving as a director, officer, committee member, employee or agency of any entity listed in this subsection (b) and receiving fees or other compensation in the ordinary course of business for the service.



§ 56-3-104 - Investments of domestic company in which officers pecuniarily interested not to be allowed as an admitted asset.

No funds of a company invested in violation of § 56-3-103 shall be allowed by the commissioner as an admitted asset of the company.



§ 56-3-105 - Regulation of compensation of officers, agents and employees of life insurance companies and fraternal benefit societies.

(a) A domestic stock or mutual life insurance company or fraternal benefit society shall not:

(1) Pay any salary, compensation or emolument to any director or trustee regardless of amount, or to any officer, employee or other person, firm or corporation amounting in any one (1) year to more than the amount set forth in the appropriate schedule of the annual statement filed with the commissioner pursuant to § 56-1-501, unless the payment has first been authorized by a vote of the board of directors of the company or society;

(2) Pay any other compensation or emolument to any officer, director or trustee of the company or society who is paid a salary for services of more than one hundred dollars ($100) per month; or

(3) Enter into an agreement for a term longer than twelve (12) months from the date of the agreement with any officer, director, trustee or salaried employee of the company or society providing for the payment of any salary, compensation or emolument for any services rendered or to be rendered.

(b) This section shall not prohibit the life insurance company or society from entering into an agreement with:

(1) Any officer or employee of the company or society for the payment of deferred compensation beyond the period of twelve (12) months from the date of the agreement;

(2) Any officer or employee of the company or society for a stock option plan, stock purchase plan, stock bonus plan, or other incentive compensation plan, if, before the plan is entered into or becomes effective, it is first approved by the commissioner;

(3) Any agent, general agent or district manager of the company or society providing for the payment of commissions on the regular commission basis; or

(4) Any agent of the company or society providing for the payment of renewal commissions.

(c) No domestic or foreign life insurance company or society doing business in this state shall calculate or pay, directly or indirectly, the compensation of any officer, director or trustee of the company or society as a percentage of the premiums collected or the insurance written by the company or society unless it first obtains the approval of the commissioner.



§ 56-3-106 - Pensions to officers, directors, or trustees, or to members of their families prohibited to domestic stock or mutual life insurance companies or fraternal benefit societies -- Employees' retirement plans permitted.

(a) No domestic stock or mutual life insurance company or fraternal benefit society shall grant any pension to any officer, director or trustee of the company or society, or to any member of the person's family after the person's death, or to any other person whomsoever except that the company or society may provide for an employees' retirement plan for its employees, which plan may or may not require contributions from the employees.

(b) Before the company or society enters into the employees' retirement plan, it shall first submit that plan to the commissioner for approval pursuant to the requirements of this section, and the plan shall not become effective until it has been so approved. After the effective date of the plan, the commissioner may, upon a finding that the plan no longer meets the requirements of this section, order the company or society to discontinue contributions to the plan for a specified time with renewal of the contributions to be subject to the commissioner's subsequent approval.

(c) The commissioner shall approve, or continue the approval of, an employees' retirement plan that meets the following requirements:

(1) No benefit payment can be made to any employee under the plan until the entire reserve required for the benefit payment to the employee has been accumulated and set aside; and

(2) If the plan is established for any classification of the employees of the company or society, such as home office employees, detached office employees, field representatives, agents, etc., it provides for participation and benefits on a nondiscriminatory basis for all employees in each classification who may elect to participate in the plan.

(d) As used in this section, "employees" includes all persons employed by the company or society in any capacity, but does not include any director or trustee of the company or society who serves in that capacity only.



§ 56-3-107 - Disbursements by life insurance companies to be upon vouchers or affidavits.

(a) No life insurance company doing business in this state shall make any payment out of its funds amounting to one hundred dollars ($100) or more unless the payment is evidenced by a voucher signed by or on behalf of the person receiving the money and correctly describing the consideration for the payment. If the payment is for both services and other purposes, the voucher shall set forth an itemized statement of the specific services rendered and of all other expenditures. If the expenditure is in connection with any matter pending before any legislative or public body or before any department or officer of any state or government, the voucher shall correctly describe, in addition, the nature of the matter and the interest of the company.

(b) When the voucher cannot be obtained, the expenditure shall be evidenced by an affidavit describing the character and object of the expenditure and stating the reason for not obtaining the voucher.



§ 56-3-108 - Dividends -- Unauthorized payment -- Penalty.

(a) It is not lawful for the directors, trustees, or managers of any insurance company incorporated by the laws of this state to make any dividend except from the surplus profits.

(b) Any dividend made contrary to this chapter shall subject the company making the dividend to a forfeiture of its charter, and each stockholder receiving it to a liability to the creditors of the company to the extent of double the amount of the dividend declared.



§ 56-3-109 - Dividends -- Illegal division -- Directors' liability to creditors.

Moneys received as premiums upon risks undetermined and outstanding, at the time of declaring any dividend, shall not be considered as profits, earned and divided as such; and if any loss should happen impairing the capital stock, no dividend shall be declared until the capital stock is made good; and if a dividend is declared, contrary to this prohibition, the directors consenting to the dividend shall be liable to make good to the creditors of the company, if their claims cannot otherwise be satisfied, the amount of dividends thus illegally divided.



§ 56-3-110 - Unclaimed dividends -- Publication.

Every insurance company doing business in this state shall, on January 1 of each year, and for thirty (30) days thereafter, cause to be published, in one (1) newspaper printed in the city of Nashville, a full and accurate statement, verified by the oath of the presiding officer, of the dividends and profits declared and payable upon stocks, bonds, or other evidences of indebtedness that remain unclaimed by the person entitled to the dividends and profits.



§ 56-3-111 - Certain insurance companies to report settlement or judgment in health care liability claims.

(a) Insurance companies providing insurance coverage against civil liability for the death or personal injury of any person as the result of negligence or health care liability in the rendering of professional services by a licensed physician, either doctor of osteopathic medicine or doctor of medicine, or by a licensed dentist shall report to the state board of medical examiners or state board of osteopathic examination or the state board of dentistry any settlement of a claim or judgment, sealed, confidential or otherwise, of five thousand dollars ($5,000) or more that arises out of a claim of negligence or health care liability on the part of an insured physician or dentist as distinguished from administrative matters. The report shall be made within thirty (30) days of the settlement or judgment and shall contain only the following information:

(1) The name and address of the licensed physician or dentist;

(2) The name and address of the plaintiff;

(3) The name of the patient, if different from the plaintiff;

(4) The name and location of the court in which a claim was filed, if any;

(5) The amount of any judgment or settlement; and

(6) The identity of the insurance company and the person filling out the report.

(b) The reports shall be confidential, shall not be subject to public inspection, shall not be subject to subpoena or used as evidence in any legal proceeding, civil or criminal; provided, however, that the reported judgments and settlements contained in the reports, except those that are ordered sealed or to remain confidential by a court of competent jurisdiction, may be used to fulfill the requirements of the Health Care Consumer Right to Know Act of 1998, compiled in title 63, chapter 51, but may not be used to initiate or prosecute any administrative proceeding before the board for licensing health care facilities.

(c) No insurance company, official, or other person authorized by an insurance company to issue the reports shall be liable for filing reports in accordance with this section, so long as the report is not disclosed to anyone other than authorized personnel of the state board of medical examiners, state board of osteopathic examination or the state board of dentistry, or the reported judgments and settlements contained in the reports, except those that are ordered sealed or to remain confidential by a court of competent jurisdiction are used to fulfill the requirements of the Health Care Consumer Right to Know Act of 1998.



§ 56-3-112 - [Repealed.]

HISTORY: Acts 1980, ch. 503, § 1; 1995, ch. 363, § 9; repealed by Acts 2012, ch. 680, § 3, effective July 1, 2012.



§ 56-3-113 - Valuation of bonds.

(a) All bonds permitted by this chapter or other evidences of debt having a fixed term and rate of interest held by an insurer may, if amply secured and not in default as to principal or interest, be valued as follows:

(1) If purchased at par, at the par value;

(2) If purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made, or in lieu of that method, according to the accepted method of valuation approved by the department; and

(3) The purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase, plus actual brokerage, transfer, postage or express charges paid in the acquisition of the securities.

(b) The department shall have full discretion in determining the method of calculating values according to the rules set forth in this section, but the method or valuation shall not be inconsistent with any applicable valuation or method used by insurers in general, or the method then currently formulated or approved by the National Association of Insurance Commissioners or its successor organization.



§ 56-3-114 - Valuation of securities.

(a) Securities, other than those referred to in § 56-3-113, held by an insurer shall be valued, in the discretion of the department, at their market value, at their appraised value, or at prices determined by it as representing their fair market value. Nothing in this section applies to loans secured by mortgages upon improved real property or upon leasehold estates in improved real property, which shall continue to be valued on the basis of amortization to maturity.

(b) Preferred or guaranteed stocks or shares, while paying full dividends, may be carried at a fixed value in lieu of market value, at the discretion of the department and in accordance with the method of valuation it approves.

(c) Stock of a subsidiary corporation of an insurer shall not be valued at an amount in excess of the net value of the stock as based upon those assets only of the subsidiary that would be eligible under this chapter for investment of the funds of the insurer directly.

(d) No valuations under this section shall be inconsistent with any applicable valuation or method then currently formulated or approved by the National Association of Insurance Commissioners or its successor organization.

(e) Before the commissioner takes any action pursuant to this section, the commissioner shall give written notice to the insurer involved, stating specifically the nature of the alleged violation, and fixing a time and place, at least ten (10) days thereafter, when a hearing on the matter shall be held. The burden of proof shall be on the commissioner to show the lack of statutory criteria by the preponderance of the evidence. After the hearing, or upon failure of the accused to appear at the hearing, the commissioner, if the commissioner finds a violation, may enter an appropriate order under this section as the commissioner deems advisable.

(f) When the commissioner takes action in any or all of the ways set out in this section, the party aggrieved may appeal from the action to the chancery court of Davidson County.



§ 56-3-115 - Bonds or other evidences of debt of a domestic insurance company -- Reinsurance liability -- Limitations.

Notwithstanding § 56-1-405, where bonds or other evidences of debt having a fixed term and rate of interest, or shares of capital stock of a federal home loan bank, owned by a domestic insurance company are held by or on behalf of another person in connection with a reinsurance liability of, or an indebtedness incurred to a federal home loan bank by the domestic insurance company, the amount allowed as a credit against the liability or indebtedness shall be determined in the manner provided for in § 56-3-113 or § 56-3-303(a)(4), as applicable, and the commissioner may allow the excess, if any, of the amount of the bonds or other evidences of debt or shares of capital stock over the amount of the liability or indebtedness to constitute an admissible asset of the domestic insurance company, but only if and to the extent that the bonds or other evidences of debt or shares of capital stock would constitute admissible assets except for being so held in connection with a reinsurance liability or indebtedness to a federal home loan bank; provided, that the total amount of the excess that a domestic insurance company may take into account as an admissible asset shall not exceed thirty percent (30%) of the company's capital and surplus as determined on December 31 of the year preceding the date of the determination.



§ 56-3-116 - Property and casualty insurers -- Risk limitations -- Applicability.

(a) No insurance company engaged in the business of property and casualty insurance shall retain a maximum net amount on any single risk in excess of ten percent (10%) of the company's capital, or surplus funds, if the insurer is a mutual, reciprocal or Lloyd's plan insurer.

(b) This section does not apply to any company organized pursuant to chapter 13 of this title except for risk retention groups as defined in 15 U.S.C. § 3901 et seq. and 42 U.S.C. § 9671.



§ 56-3-117 - Foreign and alien insurers -- Investments.

(a) The investments of foreign and alien insurers shall be as permitted by the laws of their domicile but shall be of a quality substantially as high as those required under § 56-2-120 or §§ 56-3-113 -- 56-3-116 and this section for similar funds of like domestic insurers.

(b) For the purpose of this section, the domicile of an alien insurer, other than insurers formed under the laws of Canada, shall be that state designated by the insurer in writing filed with the commissioner at the time of admission to this state and may be any one (1) of the following states in which:

(1) The insurer was first authorized to transact insurance;

(2) The insurer's principal place of business is located in the United States; or

(3) The larger deposits of trusteed assets of the insurer for the protection of its policyholders and creditors in the United States is held.

(c) If the insurer makes no such designation, its domicile shall be deemed to be that state in which is located its principal place of business in the United States.

(d) In the case of the insurer formed under the laws of Canada or a province of Canada, its domicile shall be deemed to be that province in which its head office is situated.

(e) Before the commissioner takes any action pursuant to this section, the commissioner shall give written notice to the insurer involved, stating specifically the nature of the alleged violation, and fixing a time and place, at least ten (10) days thereafter, when a hearing on the matter shall be held. The burden of proof shall be on the commissioner to show the lack of statutory criteria by the preponderance of the evidence. After the hearing, or upon failure of the accused to appear at the hearing, the commissioner, if the commissioner finds a violation, may enter an appropriate order under this section as the commissioner deems advisable.

(f) When the commissioner takes action in any or all of the ways set out in this section, the party aggrieved may appeal from the action to the chancery court of Davidson County.



§ 56-3-118 - Commissioner -- Promulgation of rules and regulations.

(a) The commissioner is authorized to promulgate rules and regulations to prescribe minimum standards for the establishment of liabilities and reserves resulting from insurance contracts issued by an insurer, including, but not limited to, unearned premium reserves and liabilities for claims and losses unpaid and incurred but not reported claims. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The rules promulgated under this section shall contain provisions stating that before the commissioner takes any action pursuant to the rules and regulations, the commissioner shall give written notice to the insurer involved, stating specifically the nature of any alleged violation, and fixing a time and place, at least ten (10) days thereafter, when a hearing on the matter shall be held. The burden of proof shall be on the commissioner to show the lack of minimum standards under the rules promulgated under this section by the preponderance of the evidence. After the hearing, or upon failure of the accused to appear at the hearing, the commissioner, if the commissioner finds a violation, may enter an appropriate order under this section as the commissioner deems advisable.

(c) When the commissioner takes action in any or all of the ways set out in this section, the party aggrieved may appeal from the action to the chancery court of Davidson County.






Part 2 - Claims Office Requirements

§ 56-3-201 - Soliciting contracts by advertisements -- Claims office required.

(a) Any life, accident, hospitalization and health insurance company doing business in this state that solicits applications or offers for contracts or contracts of insurance primarily by mail, radio, television, publication of advertisements in a newspaper, magazine, or by any other printed matter shall provide at least one (1) office for the handling of claims in one (1) of the following cities: Memphis, Nashville, Knoxville or Chattanooga.

(b) Any insurance policy issued for delivery to a resident of this state shall contain information whereby a policyholder may locate the nearest claims office referred to in subsection (a).



§ 56-3-202 - Contracts made by resident agent.

Sections 56-3-201 and 56-3-203 do not apply to solicitations, offers, or contracts that are taken or made directly by a duly licensed resident agent.



§ 56-3-203 - Failure to provide claims office -- Penalty.

Life, accident, hospitalization and health insurance companies that violate § 56-3-201 shall be fined no less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) for each day a violation occurs in each city named in § 56-3-201.






Part 3 - Investments of Domestic Life Insurance Companies

§ 56-3-301 - Underwriting or participation by domestic life insurance company in offering of securities by another prohibited -- Agreement to withhold property from sale prohibited -- Regulations on loans.

(a) No domestic life insurance company, whether incorporated by special act or under a general law of this state, shall underwrite or participate in the underwriting of an offering of securities or property by any other person; nor shall the company enter into any agreement to withhold from sale any of its property, but the disposition of its property shall be at all times within the control of its board of directors.

(b) (1) No investment or loan, except policy loans, shall be made by the life insurance company, unless the investment or loan first has been authorized by the board of directors or by a committee appointed by the board and charged with the duty of supervising the investment or loan; provided, that the acquisition and disposal of short-term bonds, debentures, notes, commercial paper, certificates of deposits or similar evidences of indebtedness, having a remaining maturity of ninety (90) days or less, if in accordance with § 56-3-303 and if done under the general supervision and periodic review of the board or a committee appointed by the board, shall not require specific approval of the board or committee.

(2) Membership on the board of directors shall not be a requirement for eligibility to membership on the committee.



§ 56-3-302 - Part definitions.

As used in this part:

(1) "Acceptable collateral" means:

(A) As to securities lending transactions, and for the purpose of calculating counterparty exposure amount, cash, cash equivalents, letters of credit, direct obligations of, or securities that are fully guaranteed as to principal and interest by, the government of the United States, or by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, and as to lending foreign securities, sovereign debt rated NAIC-SVO 1; and

(B) As to repurchase transactions and reverse repurchase transactions, cash, cash equivalents, letters of credit, direct obligations of, or securities that are fully guaranteed as to principal and interest by, the government of the United States, or by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation;

(2) "Admitted assets" means assets permitted to be reported as admitted assets on the statutory financial statement of the insurer most recently required to be filed with the commissioner, but:

(A) Excluding the assets of separate accounts, the investments of which are not subject to this part;

(B) (i) The amount of the liability recorded on the insurer's statutory balance sheet for:

(a) The return of acceptable collateral received in a reverse repurchase transaction or a securities lending transaction; and

(b) Cash received in a dollar roll transaction;

(ii) Shall be deducted from the insurer's admitted assets for the purpose of calculating any limitation in this part that is based upon admitted assets;

(3) "Affiliate" means, as to any person, another person that, directly or indirectly through one (1) or more intermediaries, controls, is controlled by, or is under common control with the person;

(4) "Business entity" includes a sole proprietorship, corporation, limited liability company, association, general or limited partnership, joint stock company, joint venture, mutual fund, bank, trust, real estate investment trust, joint tenancy or other similar form of business organization, whether organized for-profit or not-for-profit;

(5) "Cap" means an agreement obligating the seller to make payments to the buyer with each payment based on the amount by which a reference price or level or the performance or value of one (1) or more underlying interests exceeds a predetermined number, sometimes called the strike rate or strike price;

(6) "Capital and surplus" means the sum of the capital and surplus of the insurer required to be shown on the statutory financial statement of the insurer most recently required to be filed with the commissioner;

(7) (A) "Cash equivalents" means highly rated, highly liquid and readily marketable investments or securities with a remaining term to maturity of one (1) year or less, which includes money market funds as defined in § 56-3-303(a)(17);

(B) For purposes of subdivision (7)(A), "highly rated" means an investment rated "P-1" by Moody's Investors Service, Inc., or "A-1" by the Standard and Poor's Division of the McGraw Hill Companies, Inc. or its equivalent rating by a nationally recognized statistical rating organization recognized by the NAIC-SVO;

(8) "Collar" means an agreement to receive payments as the buyer of an option, cap or floor and to make payments as the seller of a different option, cap or floor;

(9) "Counterparty exposure amount" means:

(A) For an over-the-counter derivative instrument not entered into pursuant to a written master agreement which provides for netting of payments owed by the respective parties:

(i) The market value of the over-the-counter derivative instrument if the liquidation of the derivative instrument would result in a final cash payment to the insurer; or

(ii) Zero (0) if the liquidation of the derivative instrument would not result in a final cash payment to the insurer;

(B) For over-the-counter derivative instruments entered into pursuant to a written master agreement that provides for netting of payments owed by the respective parties, and the domiciliary jurisdiction of the counterparty is either within the United States, or if not within the United States, is within a foreign, not United States, jurisdiction listed in the Purposes and Procedures Manual of the Securities Valuation Office of the NAIC or, if it is no longer being published, the successor publication to the Purposes and Procedures Manual of the Securities Valuation Office of the NAIC, as eligible for netting, the greater of zero (0) or the net sum payable to the insurer in connection with all derivative instruments subject to the written master agreement upon their liquidation in the event of default by the counterparty pursuant to the master agreement, assuming no conditions precedent to the obligations of the counterparty to make such a payment and assuming no set off of amounts payable pursuant to any other instrument or agreement;

(C) For purposes of this subdivision (9), market value or the net sum payable, as the case may be, shall be determined at the end of the most recent quarter of the insurer's fiscal year and shall be reduced by the market value of acceptable collateral held by the insurer or a custodian on the insurer's behalf;

(10) (A) "Derivative instrument" means any agreement, option or instrument, or any series or combinations of an agreement, option or instrument: (i) To make or take delivery of, or assume or relinquish, a specified amount of one (1) or more underlying interests, or to make a cash settlement in lieu thereof; or

(ii) That has a price, performance, value or cash flow based primarily upon the actual or expected price, yield, level, performance, value or cash flow of one (1) or more underlying interests;

(B) (i) "Derivative instruments" includes options, warrants (not attached to another financial instrument purchased by the insurer), caps, floors, collars, swaps, swaptions, forwards, futures and any other agreements, options or instruments substantially similar thereto, or any series or combinations thereof;

(ii) "Derivative instruments" does not include collateralized mortgage obligations, other asset-backed securities, principal-protected structured securities, floating rate securities, or instruments that an insurer is otherwise authorized to invest in or receive under this part other than under § 56-3-303(a)(21), and any debt obligations of the insurer;

(11) "Derivative transaction" means a transaction involving the use of one (1) or more derivative instruments. Dollar roll transactions, repurchase transactions, reverse repurchase transactions and securities lending transactions shall not be included as derivative transactions for purposes of § 56-3-303(a)(21);

(12) "Dollar roll transaction" means two (2) simultaneous transactions with settlement dates no more than ninety-six (96) days apart so that in one (1) transaction an insurer sells to a business entity, and in the other transaction the insurer is obligated to purchase from the same business entity, substantially similar securities of the following types:

(A) Mortgage-backed securities issued, assumed or guaranteed by the Government National Mortgage Association, the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation or their respective successors; and

(B) Other mortgage-backed securities referred to in § 106 of Title I of the Secondary Mortgage Market Enhancement Act of 1984, codified in 15 U.S.C. § 77r-1;

(13) "Equity interests" includes common stock, an equity investment in an investment company, other than a money market mutual fund described in § 56-3-303(a)(17), a beneficial interest in a trust or a real estate investment trust, partnership interests, warrants or other rights to acquire equity interests that are created by the person that owns or would issue the equity to be acquired, and equity interests in any business entity, other than preferred stock or shares as described in § 56-3-303(a)(3);

(14) "Fixed charges" includes interest on all obligations and amortization of debt discount and expenses;

(15) "Floor" means an agreement obligating the seller to make payments to the buyer in which each payment is based on the amount by which a predetermined number, sometimes called the floor rate or price, exceeds a reference price, level, performance or value of one (1) or more underlying interests;

(16) (A) "Foreign investment" means an investment in a foreign jurisdiction, or an investment in a person, real estate or asset domiciled in a foreign jurisdiction. An investment shall not be deemed to be foreign if the issuing person, qualified primary credit source or qualified guarantor is a domestic jurisdiction or a person domiciled in a domestic jurisdiction, unless:

(i) The issuing person is a shell business entity; and

(ii) The investment is not assumed, accepted, guaranteed or insured or otherwise backed by a domestic jurisdiction or a person, that is not a shell business entity, domiciled in a domestic jurisdiction;

(B) For purposes of subdivision (16)(A):

(i) "Qualified guarantor" means a guarantor against which an insurer has a direct claim for full and timely payment, evidenced by a contractual right for which an enforcement action can be brought in a domestic jurisdiction;

(ii) "Qualified primary credit source" means the credit source to which an insurer looks for payment as to an investment and against which an insurer has a direct claim for full and timely payment, evidenced by a contractual right for which an enforcement action can be brought in a domestic jurisdiction; and

(iii) "Shell business entity" means a business entity having no economic substance, except as a vehicle for owning interests in assets issued, owned or previously owned by a person domiciled in a foreign jurisdiction;

(17) "Foreign jurisdiction" means:

(A) A jurisdiction other than a domestic jurisdiction; or

(B) A commonwealth, territory or possession of the United States;

(18) "Forward" means an agreement, other than a future, to make or take delivery in the future of one (1) or more underlying interests, or effect a cash settlement, based on the actual or expected price, level, performance or value of the underlying interests, but does not mean or include spot transactions effected within customary settlement periods, when-issued purchases or other similar cash market transactions;

(19) "Future" means an agreement, traded on a futures exchange, to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance or value of, one (1) or more underlying interests;

(20) "Futures exchange" means a foreign or domestic exchange, contract market or board of trade on which trading in futures is conducted and, in the United States, that has been authorized for such trading by the commodities futures trading commission or any successor of the commodities futures trading commission;

(21) "Hedging transaction" means a derivative transaction that is entered into and maintained to manage:

(A) The risk of a change in the value, yield, price, cash flow or quantity of assets or liabilities, or a portfolio of assets and/or liabilities, that the insurer has acquired or incurred or anticipates acquiring or incurring; or

(B) The currency exchange rate risk related to assets or liabilities, or a portfolio of assets and/or liabilities, that an insurer has acquired or incurred or anticipates acquiring or incurring;

(22) "Income generation transaction" means a derivative transaction which is entered into to generate income. A derivative transaction which is entered into as a hedging transaction or a replication transaction shall not be considered an income generation transaction;

(23) "Investment practices" means transactions of the types described in § 56-3-303(a)(10), (15), (18) and (21);

(24) "Market value" means the price for the security or derivative instrument obtained from a generally recognized source or the most recent quotation from the source or, to the extent no generally recognized source exists, the price for the security or derivative instrument as determined pursuant to the terms of the instrument or in good faith by the insurer as can be reasonably demonstrated to the commissioner upon request, plus accrued but unpaid income on the security or derivative instrument to the extent not included in the price as of the date;

(25) "NAIC" means the National Association of Insurance Commissioners;

(26) "NAIC-SVO" means the securities valuation office of the National Association of Insurance Commissioners;

(27) (A) "Net earnings available for fixed charges" means net income determined on either a consolidated or an unconsolidated basis after allowance for operating and maintenance expenses, depreciation and depletion, and taxes, other than federal and state income taxes, but excluding extraordinary nonrecurring items of income or expense appearing in the regular financial statements of the issuing, assuming or guaranteeing business entity;

(B) In applying tests of "net earnings available for fixed charges" to an issuing, assuming or guaranteeing business entity or a lessee, whether or not in legal existence during the whole of the test period, that has at or prior to the date of investment by the insurance company acquired the assets of any other business entity by purchase, merger, consolidation or otherwise substantially as an entirety, net earnings available for fixed charges of the predecessor or constituent business entity for such portion of the test period as preceded acquisition may be included in the net earnings of the issuing, assuming or guaranteeing business entity or the lessee, in accordance with the consolidated earnings statement covering the period. The requirements imposed by § 56-3-303(a)(2) and (13) upon the issuing, assuming or guaranteeing business entity of the lessee are deemed to have been met if, at the time the investment is made, a business entity that meets the requirements has guaranteed the indebtedness or has otherwise become obligated to pay amounts that are applicable to the payment of and sufficient to discharge the principal of and interest on the indebtedness in accordance with its terms; provided, that in determining whether the requirements have been met, the pro forma annual interest on the indebtedness is included in the fixed charges of the business entity applicable to the test period in question;

(28) "Net earnings available for fixed charges and dividends" are determined in the same manner as net earnings available for fixed charges, but after allowance for federal and state income taxes;

(29) "Obligation" means a note, bond, debenture, trust certificate, equipment trust certificate, production payment, negotiable bank certificate of deposit, bankers' acceptance, asset-backed security, NAIC-SVO credit tenant loan, loan secured by financing a net lease or net leases, and other evidence of indebtedness for the payment of money, or participations, certificates or other evidences of an interest in any of the obligations listed in this subdivision (29), whether constituting a general obligation of the issuer or payable only out of certain revenues or certain funds pledged or otherwise dedicated for payment;

(30) "Option" means an agreement giving the buyer the right to buy or receive, known as a "call option", sell or deliver, known as a "put option", enter into, extend or terminate or effect a cash settlement based on the actual or expected price, spread, level, performance or value of one (1) or more underlying interests;

(31) "Over-the-counter derivative instrument" means a derivative instrument entered into with a business entity, other than through a securities exchange, futures exchange, or cleared through a qualified clearinghouse;

(32) "Person" means an individual, a business entity, a multilateral development bank or a government or quasi-governmental body, such as a political subdivision or a government sponsored enterprise;

(33) "Potential exposure" means:

(A) As to a futures position, the amount of initial margin required for that position; or

(B) As to swaps, collars and forwards, one half percent (0.5%) times the notional amount times the square root of the remaining years to maturity;

(34) "Preferred dividend requirements" means dividends at the maximum prescribed rate on all preferred stock of the same class as that being acquired by the insurance company and on all stock ranking as to dividends on a parity with the dividends or prior to the dividends, whether or not the dividends are cumulative;

(35) "Qualified clearinghouse" means a clearinghouse subject to the rules of a securities exchange or a futures exchange that provides clearing services, including acting as a counterparty to each of the parties to a transaction such that the parties no longer have credit risk to each other;

(36) "Replication transaction" means a derivative transaction or combination of derivative transactions effected either separately or in conjunction with cash market investments included in the insurer's investment portfolio in order to replicate the risks and returns of another authorized transaction, investment or instrument and/or operate as a substitute for cash market transactions. A derivative transaction entered into by the insurer as a hedging transaction shall not be considered a replication transaction;

(37) "Repurchase transaction" means a transaction in which an insurer purchases securities from a business entity that is obligated to repurchase the purchased securities or equivalent securities from the insurer at a specified price, either within a specified period of time or upon demand;

(38) "Reverse repurchase transaction" means a transaction in which an insurer sells securities to a business entity and is obligated to repurchase the sold securities or equivalent securities from the business entity at a specified price, either within a specified period of time or upon demand;

(39) "Securities exchange" means:

(A) An exchange registered as a national securities exchange or a securities market registered under the Securities Exchange Act of 1934, compiled in 15 U.S.C. § 78 et seq.;

(B) Private Offerings Resales and Trading through Automated Linkages (PORTAL); or

(C) A designated offshore securities market as defined in Securities Exchange Commission Regulation S, 17 CFR part 230;

(40) "Securities lending transaction" means a transaction in which securities are loaned by an insurer to a business entity that is obligated to return the loaned securities or equivalent securities to the insurer, either within a specified period of time or upon demand;

(41) "State" includes the several states, the District of Columbia, the Commonwealth of Puerto Rico and the possessions of the United States;

(42) "SVO Rating" means the numerical ranking designation of one (1) through six (6) assigned to securities as determined by the NAIC-SVO;

(43) "Swap" means an agreement to exchange or to net payments at one (1) or more times based on the actual or expected price, yield, level, performance or value of one (1) or more underlying interests;

(44) "Swaption" means an option to purchase or sell a swap at a given price and time or at a series of prices and times. "Swaption" does not mean a swap with an embedded option;

(45) "Underlying interest" means the assets, liabilities or other interests, or a combination of assets, liabilities or other interests, underlying a derivative instrument, such as any one (1) or more securities, currencies, rates, indices, commodities or derivative instruments; and

(46) "Warrant" means an instrument that gives the holder the right to purchase or sell the underlying interest at a given price and time or at a series of prices and times outlined in the warrant agreement.



§ 56-3-303 - Authorized investments.

(a) Domestic life insurance companies may, directly or indirectly through an investment affiliate, invest their assets and engage in investment practices as follows:

(1) In obligations, not in default as to principal or interest, that are valid and legally authorized obligations issued, assumed or guaranteed by the United States, or by any state of the United States, or by any county, city, town, village, municipality or district in any state, or by any political subdivision of the county, city, town, village, municipality or district, or by any civil division or public instrumentality of one (1) or more of the governmental units, if, by statutory or other legal requirements applicable to the governmental unit, such obligations are payable, as to both principal and interest, from taxes levied, or by the law required to be levied, upon all taxable property or all taxable income within the jurisdiction of the governmental unit or from adequate special revenues pledged or otherwise appropriated or by the law required to be provided for the purpose of the payment, but not including any obligations payable solely out of special assessments on properties benefited by local improvements;

(2) In obligations, or in commercial paper or bankers' acceptances, or similar evidences of indebtedness customarily issued at a discount from principal value, issued, assumed, or guaranteed by any business entity created or existing under the laws of the United States, or any state of the United States, that are not in default as to principal or interest; provided, that either:

(A) The net earnings of the issuing, assuming or guaranteeing business entity available for its fixed charges for a period of five (5) fiscal years next preceding the date of acquisition by the insurance company have averaged per year not less than one and one half (1.5) times its average annual fixed charges applicable to the period, if during either of the last two (2) years of the period the net earnings have been not less than one and one half (1.5) times its fixed charges for the year; or

(B) Either the obligation is or the issuing, assuming or guaranteeing business entity's or business entities' long-term obligations are rated one (1) of the four (4) highest grades by any of the nationally recognized statistical rating organizations recognized by the NAIC-SVO or one (1), two (2) or three (3) by the NAIC-SVO;

(3) In preferred stock or shares of any business entity created or existing under the laws of the United States or any state of the United States; provided, that:

(A) The aggregate net earnings of the issuing business entity available for its fixed charges and dividends for a period of three (3) fiscal years next preceding the date of acquisition is at least equal to one and one fourth (1.25) times the sum of its aggregate fixed charges, full contingent interest and preferred dividend requirements for the same period or rated one (1) of the four (4) highest grades by any of the nationally recognized statistical rating organizations recognized by the NAIC-SVO or one (1), two (2) or three (3) by the NAIC-SVO; and

(B) The investments made under the authority of this subdivision (a)(3) shall not at any time cause the insurance company's holdings:

(i) Of the preferred stock or shares of any one (1) business entity to exceed two percent (2%) of the admitted assets of the insurance company; or

(ii) Of the preferred stock or shares of all business entities to exceed fifteen percent (15%) of the admitted assets of the insurance company;

(4) (A) In equity interests of any solvent business entity created or existing under the laws of the United States or of any state of the United States; provided, that:

(i) If the equity interest is a common stock, the business entity has earned, during the period of five (5) fiscal years next preceding the date of acquisition by the insurance company, an aggregate sum available for dividends upon its common stock or shares equal at least to an aggregate sum that would have been sufficient to pay dividends of six percent (6%) per annum upon the par or stated value of all its common stock or shares outstanding during the period;

(ii) If the equity interests are in a real estate company, §§ 56-3-305 and 56-3-306 shall apply with respect to the equity interests and to the real property owned by the real estate company, and the amount invested in the equity interests of the real estate company shall be included with the aggregate of all of the insurance company's holdings and investments for the purposes of § 56-3-305(b);

(iii) Investments made under the authority of this subdivision (a)(4)(A) shall not at any time cause the insurance company's holdings of equity interests in:

(a) Any one (1) business entity to exceed one percent (1%) of the admitted assets of the insurance company; or

(b) All business entities to exceed the larger of:

(1) Ten percent (10%) of the admitted assets of the insurance company; or

(2) Fifty percent (50%) of the amount by which the capital and surplus of the insurance company exceed the minimum capital and surplus required for the kind of insurance it is authorized to transact in this state; and

(iv) For purposes of determining the holdings of the equity interests pursuant to this subdivision (a)(4)(A), the value of the equity interests shall be the value of the equity interests shown on the insurer's statutory financial statement most recently required to be filed with the commissioner;

(B) The commissioner may approve a plan for an insurer to make investments in equity interests of business entities in an aggregate amount not to exceed an additional ten percent (10%) of its admitted assets if the commissioner determines that the plan contains adequate quality and diversification standards;

(C) Investments made and transactions entered into pursuant to subdivision (a)(20)(A) shall be included in determining an insurer's compliance with subdivision (a)(4)(A) and, if the commissioner has approved a plan for the insurer under subdivision (a)(4)(B), subdivision (a)(4)(B) in the aggregate;

(5) Upon security of promissory notes amply secured by pledge of any bonds or other securities in which the companies are authorized to invest their funds;

(6) Upon the security of their own policies; provided, that the loan upon any policy shall not exceed the amount of loan value provided in § 56-7-2309;

(7) In the obligations, and/or stock where stated, of the following agencies of the government of the United States, whether or not the obligations are guaranteed by the government:

(A) Commodity credit corporation;

(B) Federal intermediate credit banks;

(C) Federal land banks;

(D) Banks for cooperatives;

(E) Federal home loan banks, and stock of such banks;

(F) Federal national mortgage association, and stock of the federal national mortgage association, when acquired in connection with sale of mortgage loans to the association; and

(G) Any other similar agency of the government of the United States and of similar financial quality;

(8) In lawfully authorized bonds or other evidences of indebtedness issued or guaranteed by the International Bank for Reconstruction and Development, or the Inter-American Development Bank, the African Development Bank and the Asian Development Bank; provided, that the aggregate amount of the insurance company's investment under this subdivision (a)(8) shall not exceed five percent (5%) of the admitted assets of the insurance company;

(9) In shares in federally insured building and loan and savings and loan institutions; provided, that the aggregate of investments under this subdivision (a)(9) shall not exceed one percent (1%) of the admitted assets of the insurance company;

(10) In other types of investments and transactions, in addition to those authorized by this section or other sections of the code, subject to the approval of the commissioner. An insurer shall not be required to have exhausted its authority to make investments or engage in transactions under subdivision (a)(15) prior to seeking any approval from the commissioner under this subdivision (a)(10). Any investment made or transaction entered into by an insurer pursuant to approval from the commissioner under this subdivision (a)(10) shall not be required to be taken into account in determining compliance with subdivision (a)(15);

(11) (A) Subject to subdivision (a)(11)(C), in loans, or participations in loans, secured by first mortgages, or second mortgages so long as the insurer holds the first mortgages that are senior to the second mortgages, upon improved, unencumbered real property, or upon leasehold estates in improved real property in the United States, not exceeding, however, seventy-five percent (75%) of the value of the property or leasehold estate, repayable in not more than thirty (30) years;

(B) All loans secured by leasehold estates must provide for amortization of principal at least once in each year in amounts sufficient to completely amortize the loan at least twenty-one (21) years prior to expiration of the lease term, inclusive of the term or terms which may be provided by an enforceable option or options of renewal;

(C) Real property and leasehold estates shall not be deemed to be encumbered within the meaning of this section by reason of the existence of unpaid assessments and taxes not delinquent, mineral, oil or timber rights, easements or rights-of-way for public highways, private roads, railroads, telegraph, telephone, electric light and power lines, drains, sewers or other similar easements or rights-of-way, liens for service and maintenance of water rights when not delinquent, party wall agreements, building restrictions, or other restrictive covenants or conditions, or leases under which rents or profits are reserved to the owner, if in any event the security for the loan is a first lien, or is a second lien so long as the insurer also holds the first lien that is senior to the second lien, upon the real property or leasehold estate and if there is no condition or right of reentry or forfeiture under which, in the case of real property other than leaseholds, the lien can be cut off, subordinated or otherwise disturbed, or under which, in the case of leaseholds, the insurance company is unable to continue the lease in force for the duration of the loan;

(D) A loan guaranteed or insured in full by the Administrator of Veterans' Affairs pursuant to the Servicemen's Readjustment Act of 1944, compiled in 38 U.S.C. §§ 3701-3725, may be subject to a prior encumbrance insured by the federal housing administrator or commissioner, and the foregoing limitations in respect to value and repayment shall not apply to a loan that is:

(i) Insured by, or for which a commitment to insure has been made by, the federal housing administrator or commissioner pursuant to the National Housing Act, primarily codified at 12 U.S.C. § 371 et seq.;

(ii) Guaranteed by the administrator of veterans' affairs pursuant to the Servicemen's Readjustment Act of 1944, except that, if only a portion of a loan is so guaranteed, the limitation of value shall apply to the portion not so guaranteed; or

(iii) Insured by the administrator pursuant to the Servicemen's Readjustment Act of 1944;

(12) In purchase money mortgages or like securities received by the insurance company upon the sale or exchange of real property acquired pursuant to § 56-3-305;

(13) (A) In obligations of persons organized under the laws of the United States or any state of the United States, secured by assignment of lease or leases, or the rentals payable under the leases, of real or personal property, or both, to:

(i) The United States or any state of the United States, or any county, city, town, village, municipality or district in the state or any political subdivision of the county, city, town, village, municipality or district or any civil division or public instrumentality of one (1) or more of the governmental entities; or

(ii) One (1) or more persons created or existing under the laws of the United States, or of any state; provided, that:

(a) The fixed rentals assigned shall be sufficient to repay the indebtedness within the unexpired term of the lease, exclusive of the term that may be provided by an enforceable option of renewal;

(b) The lessee or guarantor of the lease or leases has not defaulted in payment of principal of or interest on any of its bonds, notes, debentures, or other evidences of indebtedness during the five (5) fiscal years immediately preceding the date of the investment;

(c) The net earnings of each lessee or guarantor of the lease under this subdivision (a)(13)(A)(ii) available for its fixed charges for a period of five (5) fiscal years next preceding the date of acquisition by the insurance company have averaged per year not less than one and one half (1.5) times its average annual fixed charges applicable to the period and during either of the last two (2) years of the period the net earnings have been not less than one and one half (1.5) times its fixed charges for the year or is rated one (1) of the four (4) highest grades by any of the nationally recognized statistical rating organizations recognized by the NAIC-SVO or one (1), two (2) or three (3) by the NAIC-SVO; and

(d) A first lien on the interest of the lessor in the unencumbered property so leased is obtained as additional security for the indebtedness;

(B) Notwithstanding subdivision (a)(13)(A), any NAIC-SVO credit tenant loan that meets the requirements of subdivision (a)(2) shall be qualified under subdivision (a)(2);

(14) In the purchase and ownership of vessels, vehicles, or rolling stock used or useful for the transportation of persons, goods, products or commodities, or of machinery or equipment used by manufacturing, processing or financial establishments, or of communications equipment used by radio or television stations, or of store fixtures used by retail establishments, which transportation equipment, or machinery or equipment, or communications equipment or store fixtures are or will become subject to contracts for the sale or use thereof under which contractual payments are to be made that may reasonably be expected to return the principal of, and provide earnings on, the investment within the anticipated useful life of the property, the anticipated useful life to be not less than five (5) years. The aggregate of the company's investments under this subdivision (a)(14) shall not exceed three percent (3%) of the company's admitted assets;

(15) In loans, investments or transactions in addition to those authorized under other subdivisions of this subsection (a) or under other sections of this code, notwithstanding any limitations or prohibitions contained in § 56-3-305(a)(5) that might otherwise be applicable; provided, that for the purposes of subdivision (a)(11) and this subdivision (a)(15), that the portion of a loan, or participation in the loan, secured by a mortgage upon real property that does not exceed seventy-five percent (75%) of the value of the property shall be deemed to be a permitted investment under subdivision (a)(11) and the remainder of the loan, or participation in the loan, may be deemed to be made under this subdivision (a)(15); and provided further, that for the purposes of § 56-3-305(a)(5)(B), that the portion of an investment in a single piece or adjoining pieces of real property acquired or held under the authority of § 56-3-305 (a)(5) that does not exceed two percent (2%) of the company's admitted assets shall be deemed to be a permitted investment under subdivision (a)(5), and the remainder of the investment shall be deemed to be made under this subdivision (a)(15); and provided, further, that if any investments made or transactions entered into under any other subdivision of this section or § 56-3-304 exceed the limits specified in any other subdivision of this section or § 56-3-304, then the excess portion of the investment or transaction shall be an investment or transaction under this subdivision (a)(15). Any loan, investment or transaction originally made under this subdivision (a)(15) that would subsequently, if it were then being made, qualify as an authorized investment or transaction under another subdivision of this subsection (a) or under another section of this code shall thenceforth be deemed to be an authorized investment or transaction under the other subdivision or section. The aggregate of the company's loans, investments and transactions under this subdivision (a)(15) shall not exceed the lesser of:

(A) Ten percent (10%) of the company's admitted assets; or

(B) The amount by which the capital and surplus of the company exceed the minimum capital and surplus required to form a new company to do the kind or kinds of insurance business the company is authorized to transact in this state; provided, that the limitations established by subdivisions (a)(15)(A) and this subdivision (a)(15)(B) in no event shall be less than five percent (5%) of the admitted assets of the company;

(16) In investment pools that:

(A) Invest only in:

(i) Obligations that an insurer may acquire under this section or § 56-3-304 that are rated one (1) of the four (4) highest grades by any of the nationally recognized statistical rating organizations recognized by the NAIC-SVO or one (1) or two (2) by the NAIC-SVO and have:

(a) A remaining term to maturity of three hundred ninety-seven (397) days or less or a put that entitles the holder to receive the principal amount of the obligation, which put may be exercised through maturity at specified intervals not exceeding three hundred ninety-seven (397) days; or

(b) A remaining term to maturity of three (3) years or less and a floating interest rate that resets no less frequently than quarterly on the basis of a current short-term index (federal funds, prime rate, treasury bills, London InterBank Offered Rate (LIBOR) or commercial paper) and is subject to no maximum limit, if the obligations do not have an interest rate that varies inversely to market interest rate changes;

(ii) Securities lending, repurchase and reverse repurchase transactions that meet the requirements of subdivision (a)(18); and

(iii) Money market mutual funds as authorized in subdivision (a)(17); provided, that this short-term investment pool shall not acquire investments in any one business entity that exceed ten percent (10%) of the total assets of the investment pool;

(B) Invest only in investments that an insurer may acquire under this section or § 56-3-304, if the insurer's proportionate interest in the amount invested in these investments does not exceed the applicable limits of this section and § 56-3-304, and the aggregate amount of all investments in the other investment pools may not exceed twenty-five percent (25%) of the insurer's admitted assets;

(C) An insurer shall not acquire an investment in an investment pool under this subdivision (a)(16) if, after giving effect to the investment, the aggregate amount of investments in all investment pools then held by the insurer would exceed thirty-five percent (35%) of its admitted assets;

(D) For an investment in an investment pool to be qualified under this subdivision (a)(16), the investment pool shall not:

(i) Acquire securities issued, assumed, guaranteed or insured by the insurer or an affiliate of the insurer; or

(ii) Borrow or incur any indebtedness for borrowed money, except for securities lending and reverse repurchase transactions;

(E) For an investment pool to be qualified under this subdivision (a)(16):

(i) The manager of the investment pool shall:

(a) Be organized under the laws of the United States or a state of the United States or the District of Columbia and designated as the pool manager in a pooling agreement; and

(b) Be the insurer, an affiliated insurer, a business entity affiliated with the insurer, a custodian bank, a business entity registered under the Investment Advisors Act of 1940, compiled in 15 U.S.C. §§ 80a-1 et seq., or any similar, applicable state statute, or, in the case of a reciprocal insurer or interinsurance exchange, its attorney-in-fact, or in the case of a United States branch of an alien insurer, its United States manager or affiliates or subsidiaries of its United States manager;

(ii) The pool manager or an entity designated by the pool manager of the type set forth in subdivision (a)(16)(E)(i)(b) shall maintain detailed accounting records setting forth:

(a) The cash receipts and disbursements reflecting each participant's proportionate investment in the investment pool;

(b) A complete description of all underlying assets of the investment pool, including amount, interest rate, maturity date, if any, and other appropriate designations; and

(c) Other records that, on a daily basis, allow third parties to verify each participant's investments in the investment pool;

(iii) The assets of the investment pool shall be held in one (1) or more accounts, in the name or on behalf of the investment pool, either under a custody agreement or trust agreement with a custodian bank or at the principal office of the pool manager. The applicable agreement shall:

(a) State and recognize the claims and rights of each participant;

(b) Acknowledge that the underlying assets of the investment pool are held solely for the benefit of each participant in proportion to the aggregate amount of its investments in the investment pool; and

(c) Contain an agreement that the underlying assets of the investment pool shall not be commingled with the general assets of the custodian bank or any other person;

(F) The pooling agreement for each investment pool shall be in writing and shall provide that:

(i) The insurer, its subsidiaries, affiliates or any pension or profit sharing plan of the insurer, its subsidiaries and affiliates or, in the case of a United States branch of an alien insurer, affiliates or subsidiaries of its United States manager, and any unaffiliated insurer shall, at all times, hold one hundred percent (100%) of the interests in the investment pool;

(ii) The underlying assets of the investment pool shall not be commingled with the general assets of the pool manager or any other person;

(iii) In proportion to the aggregate amount of each pool participant's interest in the investment pool:

(a) Each participant owns an undivided interest in the underlying assets of the investment pool; and

(b) The underlying assets of the investment pool are held solely for the benefit of each participant;

(iv) A participant, or in the event of the participant's insolvency, bankruptcy, or receivership, its trustee, receiver, conservator or other successor-in-interest, may withdraw all or any portion of its investment from the investment pool under the terms of the pooling agreement;

(v) Withdrawals may be made on demand without penalty or other assessment on any business day, but settlement of funds shall occur within a reasonable and customary period thereafter; provided, that in the case of publicly traded securities, settlement shall not exceed five (5) business days, and in the case of all other securities and investments, settlement shall not exceed ten (10) business days. Distributions under this subdivision (a)(16) shall be calculated in each case net of all then applicable fees and expenses of the investment pool. The pooling agreement shall provide that the pool manager shall distribute to a participant, at the discretion of the pool manager:

(a) In cash, the then fair market value of the participant's pro rata share of each underlying asset of the investment pool;

(b) In kind, a pro rata share of each underlying asset; or

(c) In a combination of cash and in-kind distributions, a pro rata share in each underlying asset; and

(vi) The pool manager shall make the records of the investment pool available for inspection by the commissioner; and

(G) An investment in an investment pool shall not be deemed to be an investment under subsection (b). The formation of an investment pool shall be subject to the reporting requirements of chapter 11 of this title, but investments in and withdrawals and distributions from an investment pool shall not be subject to the reporting requirements;

(17) (A) In money market mutual funds as defined by 17 CFR 270.2a-7 under the Investment Company Act of 1940, compiled in 15 U.S.C. § 80a-1 et seq., that may be either of the following:

(i) Government money market mutual fund that is a money market mutual fund that:

(a) Invests only in obligations issued, guaranteed or insured by the federal government of the United States or collateralized repurchase agreements composed of these obligations; and

(b) Qualifies for investment without a reserve under the Purposes and Procedures Manual of the Securities Valuation Office of the NAIC or, if it is no longer being published, the successor publication to the Purposes and Procedures Manual of the Securities Valuation Office of the NAIC; or

(ii) Class one (1) money market mutual fund that is a money market mutual fund that qualifies for investment using the bond class one (1) reserve factor under the Purposes and Procedures Manual of the Securities Valuation Office of the NAIC or, if it is no longer being published, the successor publication to the Purposes and Procedures Manual of the Securities Valuation Office of the NAIC;

(B) For purposes of complying with this subdivision (a)(17), money market funds qualifying for listing within these categories must conform to the Purposes and Procedures Manual of the Securities Valuation Office of the NAIC or, if it is no longer being published, the successor publication to the the Purposes and Procedures Manual of the Securities Valuation Office of the NAIC;

(18) In securities lending transactions, either directly, or through a custodian bank, or through an agent approved by the commissioner, repurchase transactions, reverse repurchase transactions and dollar roll transactions, subject to the following conditions:

(A) The insurer shall enter into a written agreement for all transactions that shall require each transaction, except dollar roll transactions, to terminate no more than one (1) year from its inception;

(B) Cash received in a transaction under this subdivision (a)(18) shall be invested in accordance with subsection (a) or § 56-3-304 and in a manner that recognizes the liquidity needs of the transaction or used by the insurer for its general corporate purposes. For so long as the transaction remains outstanding, the insurer, its agent or custodian shall maintain, as to acceptable collateral received in a transaction under this subsection (a), either physically or through the book entry systems of the Federal Reserve, Depository Trust Company, Participants Trust Company or other securities depositories approved by the commissioner:

(i) Possession of the acceptable collateral;

(ii) A perfected security interest in the acceptable collateral; or

(iii) In the case of a jurisdiction outside of the United States, title to, or rights of a secured creditor to, the acceptable collateral; and

(C) The limitations of subdivision (a)(19) shall not apply to the business entity counterparty exposure created by transactions under this subdivision (a)(18). An insurer shall not enter into a transaction under this subdivision (a)(18) if, as a result of and after giving effect to the transaction:

(i) The aggregate amount of securities then loaned, sold to or purchased from any one (1) business entity counterparty under this subdivision (a)(18) would exceed five percent (5%) of its admitted assets. In calculating the amount sold to or purchased from a business entity counterparty under repurchase or reverse repurchase transactions, effect may be given to netting provisions under a master written agreement; or

(ii) The aggregate amount of all securities then loaned, sold to or purchased from all business entities under this subdivision (a)(18) would exceed forty percent (40%) of its admitted assets;

(D) The amount of collateral required for securities lending, repurchase and reverse repurchase transactions is the amount required pursuant to the Purposes and Procedures Manual of the Securities Valuation Office of the NAIC or, if it is no longer being published, the successor publication to the Purposes and Procedures Manual of the Securities Valuation Office of the NAIC;

(19) (A) Except as otherwise authorized by subdivisions (a)(4)(B), (10), (15), (16)(A), (17), (18), (22) and (24), an insurer may under this section and § 56-3-304 acquire obligations of, preferred stock or an equity interest in or incur counterparty exposure amounts to any one business entity, or as to asset-backed securities, secured by or evidencing an interest in a single asset or pool of assets, but not to exceed three percent (3%) of the insurer's admitted assets; and provided, that investments and transactions that are subject to subdivisions (a)(3)(B)(i), (a)(4)(A)(iii)(a) and (a)(20)(B) shall be taken into account in determining compliance with this subdivision (a)(19)(A);

(B) Notwithstanding subdivision (a)(19)(A), asset-backed securities, not in default as to principal or interest, that are issued, assumed, or guaranteed by the United States, or that are required to be considered to be obligations issued by the United States by the federal Secondary Mortgage Market Enhancement Act of 1984, compiled primarily in 12 U.S.C. § 1701 et seq., shall not be subject to the limitations of subdivision (a)(19)(A);

(20) Except as otherwise authorized by subdivisions (a)(10), (15), (18), (22) and (24), an insurer shall not, under this section or § 56-3-304, acquire an obligation of, or preferred stock or an equity interest in or incur a counterparty exposure amount to any person, or as to asset-backed securities, secured by or evidencing an interest in a single asset or pool of assets, if after giving effect to the investment or transaction:

(A) The aggregate amount of the obligations, preferred stock, equity interests and counterparty exposure amounts then held by the insurer that are rated NAIC-SVO 4 or an equivalent rating by any of the nationally recognized statistical rating organizations recognized by the NAIC-SVO would exceed five percent (5%) of its admitted assets; and

(B) Investments made and transactions entered into under the authority of this subdivision (a)(20) shall not at any time cause:

(i) The insurance company's holdings of obligations of preferred stock or equity interests in any one (1) business entity to exceed one percent (1%) of the insurance company's admitted assets;

(ii) The insurance company's holdings of asset-backed securities secured by or evidencing an interest in a single asset or pool of assets to exceed one percent (1%) of the insurance company's admitted assets; and

(iii) The insurance company's aggregate counterparty exposure amounts with respect to any one (1) business entity to exceed one percent (1%) of the insurance company's admitted assets;

(21) In hedging transactions, income generation transactions and replication transactions as follows:

(A) Prior to entering into any derivative transaction, the board of directors of the insurer shall approve a derivative instruments use plan that:

(i) Describes investment objectives and risk constraints, such as counterparty exposure amounts;

(ii) Defines permissible transactions including identification of the risks that may be hedged, the assets or liabilities that may be replicated and permissible types of income generation transactions; and

(iii) Requires compliance with internal control procedures;

(B) The insurer shall establish written internal control procedures that provide for:

(i) A quarterly report to the board of directors that reviews:

(a) All derivative transactions entered into, outstanding or closed out;

(b) The results and effectiveness of the derivative instruments program; and

(c) The credit risk exposure to each counterparty for over-the-counter derivative transactions based upon the counterparty exposure amount;

(ii) A system for determining whether hedging, income generation and/or replication strategies utilized have been effective;

(iii) A system of regular reports, not less frequently than monthly, to management including:

(a) A description of all derivative transactions entered into, outstanding or closed out during the period since the last report;

(b) The purpose of each outstanding derivative transaction;

(c) A performance review of the derivative instruments program; and

(d) The counterparty exposure amounts for over-the-counter derivative transactions;

(iv) Written authorizations that identify the responsibilities and limitations of authority of persons authorized to effect and maintain derivative transactions;

(v) Documentation appropriate for each transaction including:

(a) The purpose of the transaction;

(b) The assets or liabilities to which the transaction relates;

(c) The specific derivative instrument used in the transaction;

(d) For over-the-counter derivative instrument transactions, the name of the counterparty and the counterparty exposure amount; and

(e) For exchange-traded derivative instruments, the name of the exchange and the name of the firm that handled the transaction;

(C) Whenever the derivative transactions entered into under this subdivision (a)(21) are not in compliance with this subdivision (a)(21) or, if continued, may now or subsequently create a hazardous financial condition of the insurer that affects its policyholders, creditors or the general public, the commissioner may, after notice and an opportunity for a hearing, order the insurer to take such action as may be reasonably necessary to rectify the noncompliance or the hazardous financial condition, or prevent an impending hazardous financial condition from occurring;

(D) An insurer shall include all counterparty exposure amounts in determining compliance with the limitations of subdivisions (a)(19) and (a)(20);

(E) (i) (a) Prior to entering into hedging transactions, an insurer must obtain the commissioner's approval of the insurer's plan regarding the use of hedging transactions; provided, that an insurer that has obtained the commissioner's approval to enter into hedging transactions prior to July 1, 1998, shall not be required to obtain the commissioner's approval of the plan;

(b) Subject to subdivision (a)(21)(E)(i)(a), an insurer may enter into hedging transactions under this subdivision (a)(21)(E), if as a result of and after giving effect to each transaction:

(1) The aggregate statutory financial statement value of all outstanding options, other than collars, caps, floors, swaptions and warrants not attached to another financial instrument purchased by the insurer, pursuant to this subdivision (a)(21)(E), does not exceed seven and one half percent (7.5%) of its admitted assets;

(2) The aggregate statutory financial statement value of all outstanding options, other than collars, swaptions, warrants, caps and floors written by the insurer pursuant to this subdivision (a)(21)(E) does not exceed three percent (3%) of its admitted assets; and

(3) The aggregate potential exposure of all outstanding collars, swaps, forwards and futures entered into or acquired by the insurer pursuant to this subdivision (a)(21)(E) does not exceed six and one half percent (6.5%) of its admitted assets;

(ii) With respect to hedging transactions, an insurer shall be able to demonstrate to the commissioner, upon request, the intended hedging characteristics and effectiveness of the hedging transaction or combination of hedging transactions through cash flow testing, duration analysis or other appropriate analysis;

(F) Subject to the commissioner's prior approval of the insurer's plan regarding use of income generation transactions, an insurer may enter into an income generation transaction if:

(i) As a result of and after giving effect to the transaction, the aggregate statutory financial statement value of admitted assets that are then subject to call or that generate the cash flows for payments required to be made by the insurer under caps and floors sold by the insurer and then outstanding under this subdivision (a)(21)(F), plus the statutory financial statement value of admitted assets underlying derivative instruments then subject to calls sold by the insurer and outstanding under this subdivision (a)(21)(F), plus the purchase price of assets subject to puts then outstanding under this subdivision (a)(21)(F) does not exceed ten percent (10%) of its admitted assets; and

(ii) The transaction is one (1) of the following types and meets the other requirements specified below that are applicable to these types of transactions:

(a) Sales of call options on assets; provided, that the insurer holds or has a currently exercisable right to acquire the underlying assets during the entire period that the option is outstanding;

(b) Sales of put options on assets; provided, that the insurer holds sufficient cash, cash equivalents or interests in a short-term investment pool to purchase the underlying assets upon exercise during the entire period that the option is outstanding, and has the ability to hold the underlying assets in its portfolio. If the total market value of all put options sold by the insurer exceeds two percent (2%) of the insurer's admitted assets, the insurer shall set aside pursuant to a custodial or escrow agreement cash or cash equivalents having a market value equal to the amount of its put option obligations in excess of two percent (2%) of the insurer's admitted assets during the entire period the option is outstanding;

(c) Sales of call options on derivative instruments, including swaptions; provided, that the insurer holds or has a currently exercisable right to acquire assets generating the cash flow to make any payments for which the insurer is liable pursuant to the underlying derivative instruments during the entire period that the call options are outstanding and has the ability to enter into the underlying derivative transactions for its portfolio; and

(d) Sales of caps and floors; provided, that the insurer holds or has a currently exercisable right to acquire assets generating the cash flow to make any payments for which the insurer is liable pursuant to the caps and floors during the entire period that the caps and floors are outstanding;

(G) Subject to the commissioner's prior approval of the insurer's plan regarding use of replication transactions, an insurer may enter into replication transactions; provided, that:

(i) The insurer would otherwise be authorized under this part to invest its funds in the asset being replicated; and

(ii) The asset being replicated is subject to all the provisions and limitations on the making of the replicated asset specified in this part with respect to investments by the insurer as if the transaction constituted a direct investment by the insurer in the replicated asset;

(H) An insurer may purchase or sell one (1) or more derivative instruments to offset, in whole or in part, any derivative instrument previously purchased or sold, as the case may be, without regard to the quantitative limitations of this subsection (a); provided, that the offsetting transaction utilizes the same type of derivative instrument as the derivative instrument being offset; and

(I) Each derivative instrument shall be:

(i) Traded on a securities exchange;

(ii) Entered into with, or guaranteed by, a person;

(iii) Issued or written by or entered into with the issuer of the underlying interest on which the derivative instrument is based; or

(iv) In the case of futures, traded through a broker that is registered as a futures commission merchant under the Commodity Exchange Act, compiled in 7 U.S.C. § 1 et seq., or that has received exemptive relief from registration under rule 30.10 promulgated under the Commodity Exchange Act;

(22) (A) Nothing in this part prohibits the acquisition by an insurer of additional obligations, securities, or other assets if received as a dividend or as a distribution of assets, nor does this part apply to securities, obligations, or other assets accepted incident to the workout, adjustment, restructuring or similar realization of any kind of investment or transaction when deemed by the insurer's board of directors or by a committee appointed by the board of directors to be in the best interests of the insurer, if the investment or transaction had previously been authorized, nor does this part apply to assets acquired pursuant to a lawful agreement of bulk reinsurance if the assets constituted legal and authorized investments for the ceding company. No obligation, security or other asset acquired as authorized by this subdivision (a)(22) need be qualified under any other subdivision of this section or section of this code; provided, that all assets acquired pursuant to this subdivision (a)(22) shall be subject to the applicable accounting and valuation requirements that are contained in this code;

(B) (i) Subject to subdivision (a)(22)(C), if a domestic life insurance company, pursuant to a merger or consolidation, acquires an investment or transaction that was an authorized investment or transaction of the company that was merged or consolidated with the domestic life insurance company but does not qualify as an authorized investment or transaction under this part at the time the merger or consolidation occurs, regardless of whether or not the investment or transaction would be authorized under subdivision (a)(15), then the investment or transaction shall be an authorized investment or transaction under this subdivision (a)(22)(B), and shall not be required to be applied toward the limitations contained in subdivision (a)(15), for a period of five (5) years after the date on which the merger or consolidation occurs, after which period it shall no longer be an authorized investment or transaction under this subdivision (a)(22)(B), unless within the five-year period:

(a) The investment or transaction qualifies as an authorized investment or transaction under another subdivision of this subsection (a) or another section of this code, including, without limitation, subdivision (a)(15) if the domestic life insurance company so elects;

(b) The commissioner authorizes the investment or transaction in the plan of merger or consolidation approved by the commissioner;

(c) The commissioner, upon request of the insurer, authorizes an extension of the five-year time period; or

(d) The commissioner approves the investment or transaction pursuant to this subdivision (a)(22)(B);

(ii) The aggregate amount of a domestic life insurance company's investments and transactions under this subdivision (a)(22)(B), excluding investments and transactions authorized under any of subdivisions (a)(22)(B)(i)(a), (b) and (d), shall not exceed twenty-five percent (25%) of the domestic life insurance company's capital and surplus after giving effect to the merger or consolidation;

(C) If a domestic life insurance company, pursuant to a merger or consolidation, acquires a mortgage loan, or participation in the mortgage loan, that would have been authorized under subdivision (a)(11), and under subdivision (a)(15) as to the portion of the mortgage loan, if any, that exceeded seventy-five percent (75%) of the value of the property, at the time the company that was merged or consolidated with the domestic life insurance company invested in the mortgage loan, or participation in the mortgage loan, then the mortgage loan, or participation in the mortgage loan, shall be authorized under subdivision (a)(11), and under subdivision (a)(15) as to the portion of the mortgage loan, if any, that exceeded seventy-five percent (75%) of the value of the property;

(D) The commissioner shall have full discretion in selecting a method for calculating values of investments and transactions that an insurer acquires through a merger or consolidation; provided, that the method is consistent with any applicable provisions of this code and any applicable valuation method that the NAIC is currently using at that time with respect to investments and transactions; if there is a conflict between a provision of this code and an NAIC valuation method, the provision of this code shall control;

(23) The qualification or disqualification of an investment under one (1) subdivision of this section or section of this code does not prevent its qualification in whole or in part under another section of this code, and an investment authorized by more than one (1) section of this code may be held under whichever authorizing section of this code the insurer elects. An investment or transaction qualified under any section of this code at the time it was acquired or entered into by the insurer shall continue to be qualified under that section of this code. An investment, in whole or in part, may be transferred from time to time, at the election of the insurer, to the authority of any section of this code under which it then qualifies, whether or not it originally qualified under that section of this code;

(24) Notwithstanding other subdivisions of this section and § 56-3-304, an insurer may acquire an investment in or enter into a transaction with a business entity in which the insurer already holds one (1) or more investments or with which the insurer has entered into one (1) or more transactions if the investment is acquired or the transaction is entered into in order to protect an investment or transaction previously made in or with that business entity, but the aggregate amount of investments and transactions so acquired and entered into may not exceed five percent (5%) of the insurer's capital and surplus; and

(25) The percentage authorizations and limitations set forth in any or all of this section and §§ 56-3-304 and 56-3-305, but subject to § 56-3-306, shall apply only at the time of the original acquisition of an investment or at the time a transaction is entered into, and shall not be applicable to the insurer or the investment or transaction thereafter except as provided in subdivision (a)(23). In addition, any investment or transaction, once qualified under any subsection of this section, shall remain qualified notwithstanding any refinancing, restructuring or modification of the investment or transaction; provided, that the insurer shall not engage in any refinancing, restructuring or modification of any investment or transaction for the purpose of circumventing the requirements or limitations of this part. The commissioner shall have full discretion to value investments and transactions that an insurer holds at the time of an examination of the insurer using a method of calculating the values that the commissioner selects in the commissioner's discretion; provided, that the method is consistent with any applicable provisions of this code and any applicable valuation method that the NAIC is currently using at the time with respect to investments and transactions. If there is a conflict between a provision of this code and an NAIC valuation method, the provision of this code shall control. Notwithstanding this subdivision (a)(25), if the commissioner determines that the continued operation of an insurer may be hazardous to its policyholders, its creditors or the general public, then the commissioner may issue an order consistent with applicable statutes requiring the insurer to limit or withdraw from certain investments or transactions or discontinue certain practices as to investments or transactions to the extent the commissioner deems necessary.

(b) (1) A domestic life insurance company at the time of original issue or at any other time may acquire one (1) or more subsidiaries, subject to the limitations in subdivision (b)(2). The subsidiaries may conduct any kind of lawful business and their authority to do so shall not be limited by reason of the fact that they are subsidiaries of a domestic insurer.

(2) The acquisition of subsidiaries by a domestic life insurer shall be subject to the following:

(A) Except as provided in subdivisions (b)(2)(B) and (C), the aggregate amount that may be invested in subsidiaries in the form of common stock, preferred stock or debt obligations shall not exceed the amount by which the capital and surplus of the insurer exceed the minimum capital and surplus required to form a new company to do the kind or kinds of insurance business the insurer is authorized to transact in this state. If the subsidiary to be acquired is one (1) or more insurance companies formed under the laws of a foreign country, the total amount of holding in the foreign companies shall not exceed three percent (3%) of the admitted assets of the domestic life insurance company and shall be included for purposes of the overall limitation on amounts of investments in subsidiaries;

(B) A domestic life insurer may invest in excess of the amount permitted in subdivision (b)(2)(A) in the common stock, preferred stock or debt obligations of one (1) or more investment subsidiaries, subject to the limitations in subdivision (a)(15) and, with the approval of the commissioner, a domestic life insurer may invest any amount in excess of the amount permitted in subdivision (b)(2)(A) in common stock, preferred stock or debt obligations of one (1) or more subsidiaries; provided, that after the investment, the insurer's surplus as regards policyholders shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs; and

(C) If the subsidiary acquired by a domestic life insurer is engaged exclusively in holding title to or holding title to and managing or developing real property, the amount of the insurer's investment in the real property shall not be included in calculating the aggregate limit on investments in subsidiaries; provided, that the amount invested in the subsidiary is included with the aggregate of all the insurer's holdings for purposes of § 56-3-305(b), and the real property owned by the subsidiary shall be subject to § 56-3-305(a)(5).

(3) Investments in common stock, preferred stock or debt obligations of subsidiaries made pursuant to this subsection (b) shall not be limited by or be subject to any of the otherwise applicable authorizations, restrictions or limitations applicable to the investments of domestic life insurers, except as provided in subdivision (b)(2)(C).

(4) Whether any investment pursuant to this subsection (b) meets the applicable requirements of this subsection (b) shall be determined on a pro forma basis immediately after the investment is made, taking into account:

(A) The capital and surplus of the insurer and the minimum capital and surplus required at that time for a new company to do the same kind or kinds of insurance business the insurer is authorized to transact in this state;

(B) The then outstanding principal balance on all previous investments in debt obligations of subsidiaries; and

(C) The original cost or the current book value, whichever is lower, of all previous investments in the common or preferred stock of subsidiaries.

(5) If the insurer ceases to own more than fifty percent (50%) of the stock of a subsidiary, it shall dispose of any investment in the subsidiary made pursuant to this section within three (3) years from the time of cessation of the requisite percentage of ownership, or within a further time that the commissioner prescribes, unless at any time after the investment has been made, the investment has become a permitted investment under any other law governing investments of domestic life insurance companies.

(c) Any investment held by an insurer on or transaction entered into by an insurer prior to March 30, 1998, that was legally authorized at the time it was made, acquired or entered into or that the insurer was authorized to hold or engage in immediately prior to March 30, 1998, but that does not conform to the requirements of this section or § 56-3-304, may continue to be held by or engaged in and considered as an authorized investment or authorized transaction of the insurer; provided, that the investment or transaction is disposed of at its maturity date, if any, or within the time prescribed by the law under which it was acquired, if any; and provided further, in no event shall this subsection (c) alter the legal or accounting status of the investment or transaction.

(d) For purposes of this section, "subsidiary" means a corporation in which the insurer owns and holds more than fifty percent (50%) of the voting stock of the corporation.



§ 56-3-304 - Foreign investments.

(a) Domestic life insurance companies may, directly or indirectly through an investment affiliate, invest in investments and enter into transactions in Canada that are substantially of the same kinds, classes and investment grades as those eligible for investment under § 56-3-303(a); but the aggregate amount of the investments and transactions that are held at any time by the company shall not exceed ten percent (10%) of its admitted assets, except where a greater amount is permitted pursuant to subsection (b), in which case, this subsection (a) shall not be applicable.

(b) Any domestic life insurance company that is authorized to do business in a foreign country or that has outstanding insurance, annuity or reinsurance contracts on lives or risks resident or located in a foreign country may invest in investments and enter into transactions in the foreign country that are substantially of the same kinds, classes and investment grades as those authorized under § 56-3-303(a); but the aggregate amount of the investments and transactions in a foreign country and of cash in the currency of the country that is at any time held by the company shall not, except as provided in subsection (a), exceed one and one half (1.5) times the amount of its reserves and other obligations under the contracts or the amount which the company is required by law to invest in the country, whichever is greater.

(c) In addition to the foreign investments authorized under subsections (a) and (b), any domestic life insurance company may, directly or indirectly through an investment affiliate, invest in investments and enter into transactions in foreign jurisdictions that are substantially of the same kinds, classes and investment grades as those authorized under § 56-3-303(a); but the aggregate amount of the investments made and transactions entered into pursuant to this subsection (c) shall not exceed the lesser of five percent (5%) of its admitted assets or the amount by which the capital and surplus of the company exceeds the minimum capital and surplus required for the kind or kinds of insurance the company is authorized to transact in this state.

(d) The commissioner may approve a plan for an insurer to make foreign investments and enter into foreign transactions not to exceed an additional fifteen percent (15%) of its admitted assets, if the commissioner determines that the plan contains adequate quality and diversification standards.

(e) Investments and transactions authorized under subsections (a)-(d) shall be subject to the limitations on investments in and transactions with any one (1) issuing business entity, or as to asset-backed securities, secured by or evidencing an interest in a single asset or pool of assets, set forth in § 56-3-303(a)(3), (4), (16), (18) and (19) and to the limitations on the aggregate amount of any insurance company's investments and transactions under § 56-3-303(a)(3), (4), (10), (14)-(16), (18), (20) and (23).

(f) No more than ten percent (10%) of the insurer's admitted assets may be in foreign investments and transactions made under subsections (c) and (d) in the aggregate that are denominated in foreign currency that are not hedged pursuant to § 56-3-303(a)(21).



§ 56-3-305 - Domestic life insurance companies may acquire, hold and convey real estate -- Purposes -- Manner.

(a) A domestic life insurance company may acquire, hold and convey real property only for the following purposes and in the following manner:

(1) The land and the building on the land in which it has its principal office and other real property that is requisite for its convenient accommodations in the transaction of its insurance business, the amount not to exceed ten percent (10%) of its admitted assets, subject, however, to the limitations of subsection (b);

(2) Real property that has been mortgaged to it in good faith by way of security for loans previously contracted or for moneys due;

(3) Real property that has been conveyed to it in satisfaction of debts previously contracted in the course of its dealings;

(4) Real property that has been purchased at sales on judgments, decrees, or mortgages obtained or made for those debts;

(5) Real property that has been acquired for investment purposes; provided, that:

(A) No real property may be acquired or held under the authority of this subdivision (a)(5) unless at the time of acquisition it is already improved and income producing or unless it is improved with due diligence after acquisition so as to produce an income;

(B) No company shall at any one (1) time have more than two percent (2%) of its admitted assets invested in a single piece or adjoining pieces of real property acquired or held under the authority of this subdivision (a)(5); and

(C) No investments under the authority of this subdivision (a)(5) shall be made in hotels, club houses, garages, schools, factories erected and designed for special purposes or agricultural properties, without specific approval in advance by the commissioner.

(b) In no event shall the aggregate of all of a company's holdings and investments, under the authority of subdivisions (a)(1)-(5), exceed ten percent (10%) of the company's admitted assets; provided, that nothing in this subsection (b) shall prevent the acquisition by the company of any property under subdivisions (a)(2)-(4), but properties so acquired shall be held under § 56-3-306.



§ 56-3-306 - Time for disposal of real estate -- Extension of time.

Real property specified in § 56-3-305(a)(2)-(4), which is not necessary for its accommodation in the convenient transaction of its business, shall be sold and disposed of within five (5) years after the company has acquired title to the property, or within five (5) years after the property has ceased to be necessary for the accommodation of its business, and it shall not hold the property for a longer period unless it complies with either of the following:

(1) It shall procure a certificate from the commissioner authorizing an extension of time for the sale of the property, which certificate the commissioner is authorized to issue if, in the commissioner's judgment, it appears that the interest of the company will suffer materially by a forced sale of the property; or

(2) It shall elect to hold the real property as an investment for income purposes under § 56-3-305(a)(5), in which event thereafter the real property shall be considered to have been acquired at a cost equal to its book value at the time of the election and to be held under, and subject to, § 56-3-305(a)(5) and (b). The election in this subdivision (2) may be made only if at the time of election the real property would otherwise qualify as a permissible investment under § 56-3-305(a)(5).



§ 56-3-307 - Investments or loans of domestic life insurance companies limited.

No domestic life insurance company shall invest or loan its funds in any manner except as provided in §§ 56-3-301 -- 56-3-306, except that investments of domestic life insurance companies may include electronic computer or data processing machines or systems heretofore or hereafter purchased for use in connection with the business of the insurer; provided, that the machine or system shall have an original cost of at least fifty thousand dollars ($50,000), and that the amortized value of the machine or system at the end of any calendar year shall not be greater than the original purchase price less ten percent (10%) for each completed year after purchase.






Part 4 - Investments of Other Domestic Insurance Companies

§ 56-3-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Domestic insurance company" means an insurance company, other than life and fraternal insurance companies, nonprofit hospital and medical service corporations, nonprofit dental service corporations, nonprofit vision service corporations and title insurance companies, incorporated under the laws of this state;

(2) "Fixed charges" includes interest on all bonds and other evidence of indebtedness, and amortization of debt discount and expenses;

(3) "Institution" includes a corporation, a joint-stock association and a business trust;

(4) "Net earnings available for fixed charges" means net income determined on either a consolidated or an unconsolidated basis after allowance for operating and maintenance expenses, depreciation and depletion, and taxes, other than federal and state income taxes, but excluding extraordinary nonrecurring items of income or expense appearing in the regular financial statements of the issuing, assuming or guaranteeing institution. In applying the test of "net earnings available for fixed charges" to an issuing, assuming or guaranteeing institution or a lessee, whether or not in legal existence during the whole of the test period, that has at or prior to the date of investment by the insurance company acquired the assets of any other institution by purchase, merger, consolidation or otherwise substantially as an entirety, net earnings available for fixed charges of the predecessor or constituent institution for such portion of the test period as preceded acquisition may be included in the net earnings of the issuing, assuming or guaranteeing institution or the lessee, in accordance with consolidated earnings statement covering the period. The requirements imposed by § 56-3-402(2) and (13) upon the issuing, assuming or guaranteeing institution or the lessee are deemed to have been met if at the time the investment is made an institution that meets the requirements has guaranteed the indebtedness or has otherwise become obligated to pay amounts that are applicable to the payment of and sufficient to discharge the principal of and interest on the indebtedness in accordance with the terms of the indebtedness; provided, that, in determining whether the requirements have been met, the pro forma annual interest on the indebtedness is included in the fixed charges of the institution applicable to the test period in question;

(5) "Net earnings available for fixed charges and dividends" are determined in the same manner as "net earnings available for fixed charges" but after allowance for federal and state income taxes;

(6) "Preferred dividend requirements" means dividends at the maximum prescribed rate on all preferred stock of the same class as that being acquired by the insurance company and on all stock ranking as to dividends on a parity with the dividends or prior to the dividends, whether or not the dividends are cumulative; and

(7) "State" includes the several states, the District of Columbia, the Commonwealth of Puerto Rico and the possessions of the United States.



§ 56-3-402 - Investment of assets by certain domestic insurance companies.

Domestic insurance companies may invest their assets only as follows:

(1) In bonds or other evidences of indebtedness, not in default as to principal or interest, that are valid and legally authorized obligations issued, assumed or guaranteed by the United States or by any state of the United States, by any county, city, town, village, municipality or district in the state, or by any political subdivision of the state, by any civil division or public instrumentality of one (1) or more of the governmental units, if, by statutory or other legal requirements applicable to the entity, the obligations are payable, as to both principal and interest, from taxes levied, or by the law required to be levied, upon all taxable property or all taxable income within the jurisdiction of the governmental unit or from adequate special revenues pledged or otherwise appropriated or by the law required to be provided for the purpose of the payment, but not including any obligations payable solely out of special assessments on properties benefited by local improvements;

(2) In interest-bearing bonds, debentures, notes or other evidences of indebtedness, or in commercial paper or bankers' acceptances, or similar evidences of indebtedness customarily issued at a discount from principal value, issued, assumed, or guaranteed by any solvent institution created or existing under the laws of the United States or any state of the United States, that are not in default as to principal or interest; provided, that either:

(A) The net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges for a period of five (5) fiscal years next preceding the date of acquisition by the insurance company has averaged per year not less than one and one half (1.5) times its average annual fixed charges applicable to the period, if during either of the last two (2) years of the period the net earnings have been not less than one and one half (1.5) times its fixed charges for the year; or

(B) The issuing, assuming or guaranteeing institution's or institutions' long-term obligations are included in the four (4) highest grades by any of the recognized rating agencies;

(3) (A) In preferred stock or shares of any solvent institution created or existing under the laws of the United States or of any state of the United States; provided, that:

(i) If the stock or shares are cumulative, dividends on the stock or shares are not in arrears, or, if noncumulative, full dividends have been paid in each of the three (3) fiscal years next preceding the date of acquisition by the insurance company;

(ii) The aggregate net earnings of the issuing institution available for its fixed charges and dividends for a period of three (3) fiscal years next preceding the date of acquisition is at least equal to one and one fourth (1.25) times the sum of its aggregate fixed charges, full contingent interest and preferred dividend requirements for the same period; and

(iii) The investments made under the authority of this subdivision (3) shall not at any time cause the insurance company's holdings:

(a) Of the preferred stock or shares of any one (1) institution to exceed three percent (3%) of the admitted assets of the insurance company; or

(b) Of the preferred stock or shares of all institutions to exceed twenty-five percent (25%) of the admitted assets of the insurance company;

(B) For purposes of determining the holdings of the preferred stock or shares pursuant to subdivision (3)(A), the value of the stock or shares shall be computed at cost or at market on the December 31 preceding, whichever is lower, and, if there is no market on that date, then at cost or book value of that date, whichever is lower;

(4) (A) In common stock or shares of any solvent institution created or existing under the laws of the United States or of any state of the United States; provided, that:

(i) The institution has earned, during the period of five (5) fiscal years next preceding the date of acquisition by the insurance company, an aggregate sum available for dividends upon its common stock or shares equal at least to an aggregate sum that would have been sufficient to pay dividends of six percent (6%) per annum upon the par or stated value of all its common stock or shares outstanding during the period;

(ii) If the stock or shares are in a real estate company, §§ 56-3-405 and 56-3-406 shall apply with respect to the stock or shares and to the real property owned by the real estate company, and the amount invested in the stock or shares of the real estate company shall be included with the aggregate of all of the insurance company's holdings and investments for the purposes of § 56-3-405(b);

(iii) Investments made under the authority of this subdivision (4) shall not at any time cause the insurance company's holdings:

(a) Of common stock or shares of any one (1) institution to exceed five percent (5%) of the admitted assets of the insurance company; or

(b) Of common stock of all institutions to exceed either the larger of thirty percent (30%) of the assets of the insurance company or one hundred percent (100%) of the amount by which the capital and surplus of the insurance company exceed the minimum capital and surplus required for the kind of insurance it is authorized to transact in this state;

(B) For purposes of determining the holdings of the common stock or shares pursuant to subdivision (4)(A), the value of the stock or shares shall be computed at cost or at market on the December 31 preceding, whichever is lower, and, if there is no market on that date, then at cost or book value on that date, whichever is lower;

(5) Upon security of promissory notes amply secured by pledge of any bonds or other securities in which the companies are authorized to invest their funds;

(6) Upon security of promissory notes amply secured by pledge of unearned premiums of their own policies;

(7) In the obligations, and/or stock where stated, of the following agencies of the government of the United States, whether or not the obligations are guaranteed by the United States government:

(A) Commodity credit corporation;

(B) Federal intermediate credit banks;

(C) Federal land banks;

(D) Banks for cooperatives;

(E) Federal home loan banks, and stock of such banks;

(F) The Federal National Mortgage Association, and stock of the Federal National Mortgage Association when acquired in connection with sale of mortgage loans to the association; and

(G) Any other similar agency of the government of the United States and of similar financial quality;

(8) In lawfully authorized bonds or other evidences of indebtedness issued or guaranteed by the International Bank for Reconstruction and Development, or the Inter-American Development Bank, the African Development Bank, or the Asian Development Bank;

(9) In shares in federally insured building and loan and savings and loan institutions;

(10) In other good and solvent securities, in addition to those authorized by this section or other sections of the code, subject to the approval of the commissioner;

(11) In loans secured by mortgages upon improved, unencumbered real property, or upon leasehold estates in improved real property in the United States, not exceeding, however, seventy-five percent (75%) of the value of the property or leasehold estate, repayable in not more than thirty (30) years. All loans secured by leasehold estates must provide for amortization of principal at least once in each year in amounts sufficient to completely amortize the loan at least twenty-one (21) years prior to expiration of the lease term, inclusive of the term or terms that may be provided by an enforceable option or options of renewal. Real property and leasehold estates shall not be deemed to be encumbered within the meaning of this section by reason of the existence of unpaid assessments and taxes not delinquent, mineral, oil or timber rights, easements or rights-of-way for public highways, private roads, railroads, telegraph, telephone, electric light and power lines, drains, sewers or other similar easements or rights-of-way, liens for service and maintenance of water rights when not delinquent, party wall agreements, building restrictions, or other restrictive covenants or conditions, or leases under which rents or profits are reserved to the owner, if in any event the security for the loan is a first lien upon the real property or leasehold estate and if there is no condition or right of re-entry or forfeiture under which, in the case of real property other than leaseholds, the lien can be cut off, subordinated or otherwise disturbed, or under which, in the case of leaseholds, the insurance company is unable to continue the lease in force for the duration of the loan. A loan guaranteed or insured in full by the administrator of veterans' affairs pursuant to the Servicemen's Readjustment Act of 1944, compiled in 38 U.S.C. §§ 3701-3725, may be subject to a prior encumbrance insured by the federal housing administrator or commissioner, and the foregoing limitations in respect to value and repayment shall not apply to a loan that is:

(A) Insured by, or for which a commitment to insure has been made by, the federal housing administrator or commissioner pursuant to the National Housing Act, primarily codified in 12 U.S.C. § 371 et seq.;

(B) Guaranteed by the administrator of veterans' affairs pursuant to the Servicemen's Readjustment Act of 1944, compiled in 38 U.S.C. §§ 3701-3725, except that, if only a portion of a loan is so guaranteed, the limitation of value shall apply to the portion not so guaranteed; or

(C) Insured by the administrator pursuant to the Servicemen's Readjustment Act of 1944, compiled in 38 U.S.C. §§ 3701-3725;

(12) In purchase money mortgages or like securities received by the insurance company upon the sale or exchange of real property acquired pursuant to § 56-3-405;

(13) In bonds, debentures, notes or other evidences of indebtedness of persons or corporations organized under the laws of the United States, or any state of the United States, secured by assignment of lease or leases, or the rentals payable under the leases, of real or personal property or both to the United States, or any state of the United States, or any county, city, town, village, municipality or district in the state or any political subdivision of the county, city, town, village, municipality or district or any civil division or public instrumentality of one (1) or more of the governmental units, or one (1) or more institutions created or existing under the laws of the United States, or of any state; provided, that:

(A) The fixed rentals assigned shall be sufficient to repay the indebtedness within the unexpired term of the lease, exclusive of the term that may be provided by an enforceable option of renewal;

(B) The lessee has not defaulted in payment of principal of and interest on any of its bonds, notes, debentures, or other evidences of indebtedness during the five (5) fiscal years immediately preceding the date of the investment;

(C) The net earnings of each lessee under this subdivision (13) available for its fixed charges for a period of five (5) fiscal years next preceding the date of acquisition by the insurance company has averaged per year not less than one and one half (1.5) times its average annual fixed charges applicable to the period and during either of the last two (2) years of the period the net earnings have been not less than one and one half (1.5) times its fixed charges for the year; and

(D) A first lien on the interest of the lessor in the unencumbered property so leased shall be obtained as additional security for the indebtedness;

(14) In the purchase and ownership of vessels, vehicles, or rolling stock used or useful for the transportation of persons, goods, products or commodities, or of machinery or equipment used by manufacturing, processing or financial establishments, or of communications equipment used by radio or television stations, or of store fixtures used by retail establishments, which transportation equipment, or machinery or equipment or communications equipment or store fixtures are or will become subject to contracts for the sale or use thereof under which contractual payments are to be made which may reasonably be expected to return the principal of, and provide earnings on, the investment within the anticipated useful life of the property, the anticipated useful life to not be less than five (5) years;

(15) In loans or investments in addition to those permitted in other subdivisions of this section or under other sections of the code, notwithstanding any limitations or prohibitions contained in § 56-3-405(a)(5) that might otherwise be applicable; provided, that for the purposes of subdivision (11) and this subdivision (15), the portion of a loan secured by a mortgage upon real property that does not exceed seventy-five percent (75%) of the value of the property shall be deemed to be a permitted investment under subdivision (11) and the remainder of the loan may be deemed to be made under this subdivision (15); and provided, further, for the purposes of § 56-3-405, that the portion of an investment in a single piece or adjoining pieces of real property acquired or held under the authority of § 56-3-405(5) that does not exceed two percent (2%) of the insurance company's admitted assets shall be deemed to be a permitted investment under § 56-3-404, and the remainder of the investment shall be deemed to be made under this subdivision (15). Any loan or investment originally made under this subdivision (15) that would subsequently, if it were then being made, qualify as a permitted investment under another subdivision of this section or under another section of the code shall thenceforth be deemed to be a permitted investment under the other subdivision or section. The aggregate of the insurance company's loans and investments under this subdivision (15) shall not exceed five percent (5%) of the company's admitted assets; and

(16) In electronic computer or data processing machines or systems purchased for use in connection with the business of the insurer; provided, that the machine or system shall have an original cost of at least fifty thousand dollars ($50,000), and that the amortized value of the machine or system at the end of any calendar year shall not be greater than the original purchase price less ten percent (10%) for each completed year after purchase.



§ 56-3-403 - Investments in foreign securities and investments.

(a) Domestic insurance companies may invest in, or otherwise acquire or loan upon, securities and investments in Canada that are substantially of the same kinds, classes and investment grades as those eligible for investment under § 56-3-402; but the aggregate amount of the investments that are held at any time by the company shall not exceed ten percent (10%) of its admitted assets, except where a greater amount is permitted pursuant to subsection (b), in which case this subsection (a) shall not be applicable.

(b) Any domestic insurance company that is authorized to do business in a foreign country or that has outstanding insurance, or reinsurance contracts or risks, resident or located in a foreign country may invest in, or otherwise acquire or loan upon, securities and investments in the foreign country that are substantially of the same kinds, classes and investment grades as those eligible for investment under § 56-3-402; but the aggregate amount of the investments in a foreign country and of cash in the currency of the country that is at any time held by the company shall not, except as provided in § 56-3-404(a)(1), exceed one and one half (1.5) times the amount of its reserves and other obligations under the contracts or the amount that the company is required by law to invest in the country, whichever is greater.

(c) In addition to the foreign investments permitted under § 56-3-404(a)(1) and (2), any domestic insurance company may invest in, or otherwise acquire or loan upon, securities and investments in foreign countries that are substantially of the same kinds, classes and investment grades as those eligible for investment under § 56-3-402; but the aggregate amount of the investments made pursuant to this subsection (c) shall not exceed one percent (1%) of its admitted assets.



§ 56-3-404 - Acquisition of stock.

(a) Notwithstanding any of the provisions or limitations of this section or of any other section of this code, a domestic insurance company may, at the time of original issue or at any other time, with the approval of the commissioner, acquire and hold:

(1) More than fifty percent (50%) of the shares of outstanding voting stock of any other solvent insurance company, domestic or foreign;

(2) More than fifty percent (50%) of the shares of outstanding voting stock of any domestic or foreign business corporation other than an insurance company, which corporation was formed or acquired for, and necessary and incidental to, the convenient operation of its insurance business, the administration of any of its lawful investments or the lawful business of any affiliated company; provided, that the stock or shares in any real estate company and the real property owned by the company shall be subject to §§ 56-3-405 and 56-3-406, and the amount invested in the stock or shares shall be included with the aggregate of all the insurance company's holdings and investments for the purposes of § 56-3-405(b); or

(3) Stock of an insurance company formed under the laws of a foreign country, but the aggregate amount of the holdings shall not exceed five percent (5%) of the admitted assets of the insurance company.

(b) The total holdings of a domestic insurance company of shares of voting stock authorized to be acquired and held under this section, together with the investments made under the authority of § 56-3-402(3) and (4), shall not at any time exceed the amount by which the capital and surplus of the company exceed the minimum capital and surplus required for the kind of insurance it is authorized to transact in this state; provided, that for purposes of determining the holdings of the stock pursuant to this section, the value of the stock shall be computed at cost or at market value on the December 31 preceding, whichever is lower and that, if there is no market on that date, then at cost or book value on that date, whichever is lower.



§ 56-3-405 - Acquisition and conveyance of real property.

Domestic insurance companies may acquire, hold and convey real property only for the following purposes and in the following manner:

(1) The land and the building on the land in which it has its principal office and other real property that is requisite for its convenient accommodations in the transaction of its insurance business, the amount not to exceed ten percent (10%) of its admitted assets, subject, however, to the limitations of § 56-3-406;

(2) Real property that has been mortgaged to it in good faith by way of security for loans previously contracted or for moneys due;

(3) Real property that has been conveyed to it in satisfaction of debts previously contracted in the course of its dealings;

(4) Real property that has been purchased at sales on judgments, decrees, or mortgages obtained or made for those debts;

(5) Real property that has been acquired for investment purposes; provided, that:

(A) No real property may be acquired or held under the authority of this section unless at the time of acquisition it is already improved and income-producing or unless it is improved with due diligence after acquisition so as to produce an income;

(B) The company shall not at any one (1) time have more than two percent (2%) of its admitted assets invested in a single piece or adjoining pieces of real property acquired or held under the authority of this section; and

(C) No investments under the authority of this section shall be made in hotels, club houses, garages, schools, factories erected and designed for special purposes or agricultural properties, without specific approval in advance by the commissioner; and

(6) In no event shall the aggregate of all of a company's holdings and investments, under the authority of §§ 56-3-401 -- 56-3-404, this section and §§ 56-3-406 and 56-3-407, exceed ten percent (10%) of the company's admitted assets; provided, that nothing in this section shall prevent the acquisition by the company of any property under subdivisions (2)-(4), but properties so acquired shall be held under § 56-3-406, and the company shall list the book value of the properties as assets not admitted, to the extent the aggregate of the book value of real estate exceeds ten percent (10%) of the company's admitted assets.



§ 56-3-406 - Disposition of real property.

All property specified in § 56-3-405(2)-(4), which is not be necessary for its accommodation in the convenient transaction of its business, shall be sold and disposed of within two (2) years after the company has acquired title to the property, or within two (2) years after the property has ceased to be necessary for the accommodation of its business; and it shall not hold the property for a longer period unless it procures a certificate from the commissioner authorizing an extension of time for the sale of the property. The commissioner is authorized to issue such a certificate extending the time for the sale of such property if in the commissioner's judgment it appears that the interest of the company will suffer materially by a forced sale of the property.



§ 56-3-407 - Manner of investment exclusive.

No domestic insurance company shall invest or loan its funds in any manner except as provided in §§ 56-3-401 -- 56-3-406.



§ 56-3-408 - Prohibited actions and transactions.

(a) No domestic insurance company, whether incorporated by special act or under a general law of this state, shall underwrite or participate in the underwriting of an offering of securities or property by any other person; nor shall the company enter into any agreement to withhold from sale any of its property, but the disposition of its property shall be at all times within the control of its board of directors.

(b) (1) No investment or loan, except premium finance loans, shall be made by any such insurance company, unless the investment or loan has first been authorized by the board of directors or by a committee appointed by the board and charged with the duty of supervising the investment or loan.

(2) Membership on the board of directors shall not be a requirement for eligibility to membership on the committee.



§ 56-3-409 - Eligible investments.

Any particular investment that the insurance company held on September 1, 1979, or was obligated to accept by a legally enforceable commitment effectuated prior to September 1, 1979, and that the insurance company was legally entitled to hold immediately prior to September 1, 1979, shall be deemed to be an eligible investment.






Part 5 - Separate Accounts and Allocations

§ 56-3-501 - Separate accounts -- Allocation.

(a) (1) Any domestic life insurance company may, subject to the approval of the commissioner, establish one (1) or more separate accounts and may allocate to the separate account or accounts any amounts paid to the company, including, but not limited to, proceeds applied under optional modes of settlement or under dividend options, which are to be applied to the terms of an individual or group contract issued in connection therewith to fund pension or profit-sharing plans or to provide life insurance or annuity benefits, and benefits incidental to the life insurance or annuities, payable in fixed or in variable amounts, or in both.

(2) If and to the extent so provided under the applicable contracts, the assets of the separate account shall not be chargeable with liabilities arising out of any other business the company may conduct.

(b) The company may provide for the owners of the contracts voting rights with respect to management of the separate accounts and investment of the assets of the accounts, and shall have the power to do all things necessary under any applicable state or federal law in order that the contracts may be lawfully sold or offered for sale.

(c) This section shall not in any way affect existing laws pertaining to the voting rights of the company's policyholders.



§ 56-3-502 - Investment of amounts allocated to separate accounts.

The amounts allocated to each account and accumulations on the account may be invested and reinvested in any class of investments which may be authorized in the agreement without regard to any requirements or limitations prescribed by the laws of this state governing the investments of life insurance companies; provided, that to the extent that the company's reserve liability with regard to benefits guaranteed as to amount and duration and funds guaranteed as to principal amount or stated rate of interest is maintained in any separate account, a portion of the assets of the separate account at least equal to the reserve liability shall be invested in accordance with the laws of this state governing the investments of life insurance companies. The investments in the separate account or accounts shall not be taken into account in applying the investment limitations applicable to other investments of the company.



§ 56-3-503 - Gains and losses credited to or charged against allocation.

The income, if any, and gains and losses, realized or unrealized, on each account shall be credited to or charged against the amounts allocated to the account in accordance with the agreement, without regard to other income, gains or losses of the company.



§ 56-3-504 - Valuation of assets allocated to separate account.

Assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then in accordance with the terms of the agreement; provided, that the portion of the assets of the separate account at least equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in § 56-3-502, if any, shall be valued in accordance with the rules otherwise applicable to the company's assets.



§ 56-3-505 - Amounts allocated to be company owned.

Amounts allocated to a separate account in the exercise of the power granted by this part shall be owned by the company.



§ 56-3-506 - Agreements providing for annuity benefits on a variable basis -- Statements required.

If the agreement provides for payment of benefits in variable amounts, it shall contain a statement of the essential features of the procedure to be followed by the company in determining the dollar amount of the variable benefits. The agreement, and any certificate in evidence of variable benefits issued under the agreement, shall state that the dollar amount may decrease or increase and shall contain on its first page a statement that the benefits under the agreement are on a variable basis.



§ 56-3-507 - Authorization for delivery of agreements providing benefits on a variable basis -- Determination of qualification.

No domestic life insurance company, and no other life insurance company admitted to transact business in this state, shall be authorized to deliver within this state any agreement providing benefits in variable amounts until the company has satisfied the commissioner that its condition or methods of operation in connection with the issuance of the agreements will not render its operation hazardous to the public or its policyholders in this state. In determining the qualification of a company requesting authority to deliver the agreements within this state, the commissioner shall consider, among other things:

(1) The history and financial condition of the company;

(2) The character, responsibility and general fitness of the officers and directors of the company; and

(3) In the case of a company other than a domestic company, whether the statutes and regulations of the jurisdiction of its incorporation provide a degree of protection to policyholders and the public that is substantially equal to that provided by this part and the rules and regulations issued under this part.



§ 56-3-508 - Regulation of agreements -- Rulemaking power -- Licensing.

The commissioner has the sole authority to regulate the issuance and sale of such agreements and to issue reasonable rules and regulations necessary to carry out the purposes and provisions of this part, including licensing the qualifications of the agents or salespersons.



§ 56-3-509 - Separate accounts -- Insurance laws applicable -- Required provisions of variable life agreements.

Except for §§ 56-7-401, 56-7-2307(2), (7), (10) and (12), and 56-7-2309, and except as otherwise provided in this part, all pertinent provisions of the insurance laws of this state apply to separate accounts and agreements issued in connection with the accounts. Any individual variable life insurance agreement delivered or issued for delivery in this state shall contain grace, reinstatement and nonforfeiture provisions appropriate to the agreement. The reserve liability for variable benefits shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.






Part 6 - Prohibition on Political Funding [Repealed]

§ 56-3-601 - [Repealed.]

HISTORY: Acts 1907, ch. 443, § 1; Shan., § 3369a143; mod. Code 1932, § 6436; T.C.A. (orig. ed.), § 56-225; T.C.A., § 56-323; repealed by Acts 2014, ch. 670, § 1, effective April 14, 2014.



§ 56-3-602 - [Repealed.]

HISTORY: Acts 1907, ch. 443, § 2; Shan., § 3369a144; Code 1932, § 6437; T.C.A. (orig. ed.), §§ 56-226, 56-324; Acts 1989, ch. 591, § 113; repealed by Acts 2014, ch. 670, § 1, effective April 14, 2014.



§ 56-3-603 - [Repealed.]

HISTORY: Acts 1907, ch. 443, § 2; impl. am. Acts 1923, ch. 7, §§ 50, 51; Shan., § 3369a145; Code 1932, § 6438; T.C.A. (orig. ed.), § 56-227; impl. am. Acts 1971, ch. 137, § 2; T.C.A., § 56-325; repealed by Acts 2014, ch. 670, § 1, effective April 14, 2014.



§ 56-3-604 - [Repealed.]

HISTORY: Acts 1907, ch. 443, § 3; Shan., § 3369a146; Code 1932, § 6439; T.C.A. (orig. ed.), §§ 56-228, 56-326; repealed by Acts 2014, ch. 670, § 1, effective April 14, 2014.



§ 56-3-605 - [Repealed.]

HISTORY: Acts 1907, ch. 443, § 4; Shan., § 3369a147; Code 1932, § 6440; T.C.A. (orig. ed.), §§ 56-229, 56-327; repealed by Acts 2014, ch. 670, § 1, effective April 14, 2014.






Part 7 - Restrictions on Beneficial Owners, Directors and Officers

§ 56-3-701 - "Equity security" defined.

As used in this part, "equity security" means any stock or similar security, or any security convertible, with or without consideration, into a stock or similar security, or carrying a warrant or right to subscribe or to purchase a stock or similar security; or a warrant or right; or any other security that the commissioner deems to be of similar nature and considers necessary or appropriate, by rules and regulations the commissioner prescribes in the public interest or for the protection of investors, to treat as an equity security.



§ 56-3-702 - Equity securities of domestic stock insurance companies -- Statements of beneficial owners, directors and officers.

Every person who is directly or indirectly the beneficial owner of more than ten percent (10%) of any class of any equity security of a domestic stock insurance company, or who is a director or an officer of the company, shall file in the office of the commissioner within ten (10) days after the person becomes the beneficial owner, director, or officer, a statement, in the form the commissioner prescribes, of the amount of all equity securities of the company of which the person is the beneficial owner, and within ten (10) days after the close of each calendar month thereafter, if there has been a change in ownership during that month, shall file in the office of the commissioner a statement, in the form the commissioner prescribes, indicating the ownership at the close of the calendar month and the changes in ownership that have occurred during that calendar month.



§ 56-3-703 - Profits from unfair use of information recoverable -- Exceptions.

(a) For the purpose of preventing the unfair use of information that may have been obtained by the beneficial owner, director, or officer by reason of the relationship to the company, any profit realized by the person from any purchase and sale, or any sale and purchase, of any equity security of the company within any period of less than six (6) months, unless the security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of the beneficial owner, director, or officer in entering into the transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six (6) months.

(b) Suit to recover the profit may be instituted at law or in equity in any court of competent jurisdiction by the company or by the owner of any security of the company in the name and in behalf of the company, if the company fails or refuses to bring suit within sixty (60) days after request or fails diligently to prosecute it thereafter; but no suit shall be brought more than two (2) years after the date the profit was realized.

(c) This section shall not be construed to cover any transaction where the beneficial owner was not the beneficial owner both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions that the commissioner by rules and regulations exempts as not comprehended within the purpose of this section.



§ 56-3-704 - Restrictions on sale of equity securities.

It is unlawful for the beneficial owner, director, or officer, directly or indirectly, to sell any equity security of the company, if the person selling the security or the person's principal:

(1) Does not own the security sold; or

(2) If owning the security, does not deliver it against the sale within twenty (20) days thereafter, or does not within five (5) days after the sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this section if the person proves that, notwithstanding the exercise of good faith, the person was unable to make the delivery or deposit within that time, or that to do so would cause undue inconvenience or expense.



§ 56-3-705 - Purchases and sales which are exempt.

(a) Section 56-3-703 does not apply to any purchase and sale, or sale and purchase, and § 56-3-704 does not apply to any sale of an equity security of a domestic stock insurance company not then or theretofore held by the dealer in an investment account, by a dealer in the ordinary course of business and incident to the establishment or maintenance by the dealer of a primary or secondary market, otherwise than on an exchange as defined in the Securities Exchange Act of 1934, compiled in 15 U.S.C. § 78a et seq., for the security.

(b) The commissioner may, by rules and regulations the commissioner deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.



§ 56-3-706 - Foreign and domestic arbitrage transactions exempt.

Sections 56-3-702 -- 56-3-704 do not apply to foreign or domestic arbitrage transactions unless made in contravention of the rules and regulations the commissioner adopts in order to carry out the purposes of this part.



§ 56-3-707 - Conditions exempting equity securities.

Sections 56-3-702 -- 56-3-704 do not apply to equity securities of a domestic stock insurance company if:

(1) The securities are registered, or are required to be registered, pursuant to section 12 of the Securities Exchange Act of 1934, codified in 15 U.S.C. § 78l; or

(2) The domestic stock insurance company does not have any class of its equity securities held of record by one hundred (100) or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to §§ 56-3-702 -- 56-3-704, except for this subdivision (2).



§ 56-3-708 - Rules and regulations.

(a) The commissioner, with the approval of the attorney general and reporter and in conformity with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, has the power to make rules and regulations necessary for the execution of the functions vested in the commissioner by §§ 56-3-701 -- 56-3-707, and may for that purpose classify domestic stock insurance companies, securities, and other persons or matters within the commissioner's jurisdiction.

(b) Nothing in §§ 56-3-702 -- 56-3-704 imposing any liability applies to any act done or omitted in good faith in conformity with any rule or regulation of the commissioner, notwithstanding that the rule or regulation may, after the act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

(c) The commissioner, with the approval of the attorney general and reporter and in conformity with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, also has the power to make rules and regulations necessary to regulate the solicitation of proxies, consents or authorizations in respect to those equity securities subject to §§ 56-3-701 -- 56-3-707 issued by domestic stock insurance companies.






Part 8 - Voluntary Deposit of Securities

§ 56-3-801 - Voluntary deposit of securities for protection of state policyholders and creditors.

Any insurance company may deposit and maintain on deposit with the state treasurer, securities as defined in § 56-3-303(a)(1)-(4), (7) and (8), to be held for the exclusive protection of its policyholders and creditors in this state; provided, that the deposit shall not exceed one hundred percent (100%) of that portion of the insurance company's reserves as is fairly allocable to insurance on risks located in this state.



§ 56-3-802 - Authority to hold securities.

The commissioner is authorized to accept the deposits, and the state treasurer shall hold the deposits in the same manner as other deposits are held under §§ 56-2-104, 56-2-112 and other applicable sections of this title.



§ 56-3-803 - Delivery back to insurance company.

Upon a showing that the interest of Tennessee policyholders will in no way be impaired, an insurance company may demand, and, upon receipt of the demand, the commissioner may deliver over to the insurance company all or any portion of the securities deposited by the insurance company.



§ 56-3-804 - Rules and regulations.

Consistent with this title, the commissioner may adopt reasonable rules and regulations for the purpose of implementing this part.






Part 9 - Deposit of Securities in Clearing Corporations

§ 56-3-901 - Purpose.

The purpose of this part is to authorize insurance companies to utilize modern systems for holding and transferring securities without physical delivery of securities certificates, subject to rules and regulations promulgated by the commissioner pursuant to this part.



§ 56-3-902 - Part definitions.

As used in this part:

(1) (A) "Clearing corporation" means:

(i) A corporation as defined in § 8-102(a) of the Uniform Commercial Code, codified in § 47-8-102(a), as adopted by the National Conference of Commissioners on Uniform State Laws and the American Law Institute, as amended from time to time; and

(ii) "Treasury/reserve automated debt entry securities system" and "treasury direct" book-entry securities systems established pursuant to 5 U.S.C. Part 301, 12 U.S.C. Part 391 and 31 U.S.C. § 3100 et seq.;

(B) With respect to securities issued by institutions organized or existing under the laws of any foreign country or securities used to meet the deposit requirements pursuant to the laws of a foreign country as a condition of doing business therein, "clearing corporation" also means a corporation which is organized or existing under the laws of any foreign country and is legally qualified under such laws to effect transactions in securities by computerized book-entry;

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) "Custodian" means a national bank, state bank, federal home loan bank, trust company or broker/dealer that participates in a clearing corporation; and

(4) "Securities" means instruments as defined in § 8-102(a) of the Uniform Commercial Code, codified in § 47-8-102(a), as adopted by the National Conference of Commissioners on Uniform State Laws and the American Law Institute, as amended from time to time.



§ 56-3-903 - Use of book-entry systems.

(a) (1) A domestic insurance company may deposit, or arrange for the deposit of, securities held in or purchased for its general account and its separate accounts in a clearing corporation.

(2) When securities are deposited with a clearing corporation:

(A) Certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation with any other securities deposited with such clearing corporation by any person, regardless of the ownership of such securities; and

(B) Certificates representing securities of small denominations may be merged into one (1) or more certificates of larger denominations.

(3) The records of any custodian through which an insurance company holds securities in a clearing corporation shall at all times show that such securities are held for such insurance company and for which accounts.

(4) Ownership of, and other interest in, such securities may be transferred by bookkeeping entry on the books of such clearing corporation without physical delivery of certificates representing such securities.

(b) The commissioner is authorized to promulgate rules and regulations governing the deposit by insurance companies of securities with clearing corporations, including establishing standards for national banks, state banks, federal home loan banks, trust companies and broker/dealers to qualify as custodians for insurance company securities.



§ 56-3-904 - Deposit of securities by domestic insurance companies.

(a) (1) Securities qualified for deposit under § 56-2-104 may be deposited with a clearing corporation.

(2) Securities deposited with a clearing corporation and used to meet the deposit requirements set forth in § 56-2-104 shall be under the control of the commissioner and shall not be withdrawn by the insurance company without the approval of the commissioner.

(b) Any insurance company holding securities as provided in subsection (a) shall provide to the commissioner evidence issued by its custodian through which the insurance company has deposited securities in a clearing corporation, in order to establish that:

(1) The securities are actually recorded in an account in the name of the custodian; and

(2) The records of the custodian reflect that such securities are held subject to the order of the commissioner.



§ 56-3-905 - Deposit of securities by insurance companies.

(a) (1) Securities eligible for deposit under the insurance laws of this state relating to deposit of securities by an insurance company as a condition of commencing or continuing to do any insurance business in this state may be deposited with a clearing corporation.

(2) Securities deposited with a clearing corporation and used to meet the deposit requirements under the insurance laws of this state shall be under the control of the commissioner and shall not be withdrawn by the insurance company without the approval of the commissioner.

(b) Any insurance company holding such securities as provided in subsection (a), shall provide to the commissioner evidence issued by its custodian in order to establish that:

(1) The securities are actually recorded in an account in the name of the custodian; and

(2) The records of the custodian reflect that such securities are subject to the order of the commissioner.









Chapter 4 - Fees and Taxes

Part 1 - Fees

§ 56-4-101 - Schedule and applicability of fees.

(a) The commissioner shall collect and pay into the state treasury the following nonrefundable fees:

(1) For receiving and reviewing each new application for admission from every foreign or domestic insurance company, including application for eligibility of surplus lines insurers, captive insurance companies, protected cells of captive insurance companies, and incorporated protected cells of captive insurance companies, six hundred seventy-five dollars ($675);

(2) For issuing each new certificate of authority to a company, foreign or domestic, including letter of notification of eligibility of surplus lines insurers, upon application for admission or eligibility, as the case may be, four hundred forty dollars ($440);

(3) For annual review for determination of continuing eligibility of surplus lines insurers, two hundred seventy dollars ($270);

(4) For each company's annual statement, five hundred fifteen dollars ($515);

(5) For amendments to the company's certificate of authority, ninety dollars ($90.00);

(6) For each seal of office, with certificate, seven dollars ($7.00);

(7) For copies of any paper on file or deposit with the commissioner or the commissioner's office, fifty cents (50cent(s)) per page;

(8) For receiving and reviewing each change of business plan or change in ownership for a captive insurance company, four hundred dollars ($400); and

(9) For receiving and reviewing each change of ownership for a protected cell of a captive insurance company or an incorporated protected cell of a captive insurance company, one hundred twenty-five dollars ($125).

(b) This section shall apply to all insurance companies, including state and county mutual fire insurance companies, title insurance companies, associations, fraternal benefit societies, captive insurance companies and surplus lines insurers maintaining eligibility status, notwithstanding any law or statute under which companies, associations and societies may have been organized.



§ 56-4-102 - Disposition of fees.

(a) The fees for the valuation of life insurance policies, which are provided in § 56-4-101, shall be collected for the use and benefit of the state and shall be held by the commissioner as expendable receipts, and the expense of operation of the department, including the salaries and traveling expenses of the actuaries employed pursuant to § 56-1-207, shall be paid out of the fees collected. At the end of each fiscal year, any remaining funds after the payment of the expense of operation of the department shall be remitted to the state treasurer and become a part of the general fund.

(b) The fees for receiving and reviewing each new application for admission and the annual fee for review of continuing eligibility of surplus lines insurers shall be collected for use and benefit of the state and shall be held by the commissioner as expendable receipts, and all salaries and traveling expenses of the personnel employed in the processing and review for admission or eligibility shall be paid out of such fees collected. At the end of each fiscal year, any remaining funds after payment of salaries and expenses of the personnel shall be remitted to the state treasurer and become a part of the general fund.



§ 56-4-103 - Fraternal insurance companies to pay per diem fee and expense of annual valuation of policies.

Any fraternal insurance societies or companies not subject to valuation fees as provided in § 56-4-101 shall pay a per diem fee and the expense of the actuary on each annual valuation in the same manner that insurance companies are required to pay fees and expenses to the examiner assigned by the commissioner, and the per diem fees and expenses shall not exceed the maximum compensation provided for the actuaries in § 56-1-207.



§ 56-4-104 - Receipt of illegal fees -- Issuance of fraudulent certificate -- Penalty.

If the commissioner exacts or receives, either directly or indirectly, any sum of money from any insurance company doing business in this state other than the fees allowed by law, or willfully issues a fraudulent or false certificate of soundness to the company; or, directly or indirectly, receives any money or other valuable thing for doing or not doing any official act as commissioner, other than the fees allowed by law, the commissioner commits a Class E felony.



§ 56-4-105 - Refund of erroneously paid amounts.

(a) With respect to any revenues or receipts collected by the department, any other law to the contrary notwithstanding, the amounts determined to have been erroneously paid may be refunded by the procedure developed by the commissioner of finance and administration and approved by the comptroller of the treasury.

(b) The procedure shall provide that no refund shall be made unless within three (3) years from December 31 of the year in which the erroneous payment was made, the refund is either requested by the claimant or made by the state on its own motion.



§ 56-4-106 - Fee for insurers reinsuring credit life, etc., insurance.

With regard to each insurer qualified to transact only the business of reinsuring credit life and credit accident and credit health insurance, the commissioner shall collect a nonrefundable annual regulatory fee of three thousand dollars ($3,000). One half (1/2) of the regulatory fee shall be collected on April 1, which, notwithstanding § 56-1-501, shall also be the date on or before which the insurer's annual statement shall be filed, and the balance shall be collected on September 1 of each year, except that the initial regulatory fee collected shall be reduced pro rata to reflect the number of months during the year in which the certificate of authority has been in effect. The regulatory fees paid into the department under this section shall be held by the commissioner as expendable receipts for the purpose of administering chapter 7, part 9 of this title.






Part 2 - Taxes

§ 56-4-201 - Companies subject to tax -- "Insurance company" defined.

(a) Every domestic or foreign insurance company writing life, fire, marine, fidelity, surety, casualty, liability, or other forms of insurance shall pay directly to the commissioner the taxes as provided for in this part.

(b) As used in this part, "insurance company" means any insurance, fidelity or surety company, including any corporation, company, partnership, association, society, order, fraternal or otherwise, individual or aggregation of individuals engaging in, or proposing or attempting to engage in, any kind of insurance or surety business, including the exchanging of reciprocal or interinsurance contracts between individuals, partnerships and corporations.



§ 56-4-202 - Associations exempt.

Section 56-4-201, this section and §§ 56-4-203--56-4-218 do not apply to fraternal benefit associations and societies as defined in chapter 25 of this title, nor to those exempt from the provisions provided in § 56-25-1704.



§ 56-4-203 - State purposes only.

The tax imposed by this part shall be for state purposes only, and no county or city shall be authorized to levy or collect a like tax.



§ 56-4-204 - "Gross premiums" defined.

As used in this part, "gross premiums" means maximum gross premiums as provided in the policy contracts, new and renewal, including policy or membership fees, whether paid in part or in whole by cash, automatic premium loans, dividends applied in any manner whatsoever, and without deduction or exclusion of dividends in any manner; but excluding premiums returned on cancelled policies, or on account of reduction in rates, or reductions in the amount insured or experience rating refunds on life insurance policies and disability insurance policies.



§ First - of 2 versions of this section

56-4-205. Tax on gross premiums -- Due date for payment of tax -- Minimum stipulated. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) (1) (A) All insurance companies writing the forms of insurance enumerated in § 56-4-201, except life insurance companies and fraternal benefit associations, orders or societies, and except insurance companies and self-insurers covered by §§ 56-4-206 and 56-4-207, shall pay two and one half percent (2.5%) on gross premiums paid by or for policyholders residing in this state or on property located in this state. Domestic and foreign life insurance companies shall pay a tax equal to one and three fourths percent (1.75%) of gross premiums received from citizens of and residents of this state.

(B) Any governmental agency operating as a self-insurer and contracts either for a percentage or a flat fee for the administration of its self-insurance plan with an insurance company shall not be obligated to pay the premium tax.

(2) The taxes shall be payable on a quarterly basis with payments being due on or before June 1, August 20, December 1, and March 1. The taxes shall be payable on sworn return forms, which shall be furnished to the companies by the commissioner. Installments of the annual premium taxes due and payable for each quarter as described in this section shall be based on the estimated amount of gross premiums received during that prior calendar quarter. A final payment of tax due for the preceding calendar year shall be made at the time each insurance company files its March 1 return. The final payment shall be measured by the gross premium, as defined in § 56-4-204, received by the respective companies during the calendar year immediately preceding. Any insurance company that fails to report and pay any installment of tax, promptly and correctly as provided by this section, or that estimates any installment of tax to be less than eighty percent (80%) of the amount finally shown to be due in any quarter, shall be subject to interest and penalty as provided in § 56-4-216 for any underpayment of taxes due and payable for that quarter. Any insurance company paying, for each installment required in this section, twenty-five percent (25%) of the amount of the annual premium taxes reported on its annual return for the preceding year shall not be subject to any penalty or interest for the underpayment.

(3) The minimum amount of tax payable by any company under this chapter for the privilege of transacting business for any calendar year shall be one hundred fifty dollars ($150).

(b) For the purposes of this section only, "domestic life insurance company" means:

(1) A life insurance company that maintains in Tennessee:

(A) The offices of its president and secretary;

(B) Its principal administrative and operating offices; and

(C) Its books and records with regard to insurance transactions; or

(2) An insurance company authorized only to transact the business of reinsuring credit life and credit accident and health insurance, if the insurance company otherwise meets the requirements of subdivision (b)(1), if and to the extent that the tax imposed in this part on gross premium receipts on credit life and credit accident and health insurance is allocated pursuant to the reinsurance agreement from the ceding insurer to the reinsuring insurer, and the agreements shall be effective to enable the reinsuring company to use the premium tax liability so allocated as a credit under § 56-4-217; provided, that the ceding company may not use as a credit under § 56-4-217 any tax liability allocated by the ceding company to the reinsuring company; and provided, further, that no allocation of premium tax liability as described in this part shall relieve the ceding company from responsibility for payment of the full premium tax and for the filing of sworn returns in accordance with this section.

(c) From revenues generated by the premium tax on fire insurance levied by this section, a sum sufficient shall be earmarked for the payment of the pay supplement of six hundred dollars ($600) to eligible firefighters by the commission on firefighting personnel standards and education pursuant to title 4, chapter 24.



§ Second - of 2 versions of this section

56-4-205. Tax on gross premiums -- Due date for payment of tax -- Minimum stipulated. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) (1) (A) All insurance companies writing the forms of insurance enumerated in § 56-4-201, except life insurance companies and fraternal benefit associations, orders or societies, and except insurance companies and self-insurers covered by §§ 56-4-206 and 56-4-207, shall pay two and one half percent (2.5%) on gross premiums paid by or for policyholders residing in this state or on property located in this state. Domestic and foreign life insurance companies shall pay a tax equal to one and three fourths percent (1.75%) of gross premiums received from citizens of and residents of this state.

(B) Any governmental agency operating as a self-insurer and contracts either for a percentage or a flat fee for the administration of its self-insurance plan with an insurance company shall not be obligated to pay the premium tax.

(2) The taxes shall be reported and payable in an electronic format approved by the commissioner on a quarterly basis with payments being due on or before June 1, August 20, December 1, and March 1. The taxes shall be reported and payable on electronic return forms approved by the commissioner. Installments of the annual premium taxes due and payable for each quarter as described in this section shall be based on the estimated amount of gross premiums received during that prior calendar quarter. A final payment of tax due for the preceding calendar year shall be made at the time each insurance company files its March 1 return. The final payment shall be measured by the gross premium, as defined in § 56-4-204, received by the respective companies during the calendar year immediately preceding. Any insurance company that fails to report and pay any installment of tax, promptly and correctly as provided by this section, or that estimates any installment of tax to be less than eighty percent (80%) of the amount finally shown to be due in any quarter, shall be subject to interest and penalty as provided in § 56-4-216 for any underpayment of taxes due and payable for that quarter. Any insurance company paying, for each installment required in this section, twenty-five percent (25%) of the amount of the annual premium taxes reported on its annual return for the preceding year shall not be subject to any penalty or interest for the underpayment.

(3) The minimum amount of tax payable by any company under this chapter for the privilege of transacting business for any calendar year shall be one hundred fifty dollars ($150).

(b) For the purposes of this section only, "domestic life insurance company" means:

(1) A life insurance company that maintains in Tennessee:

(A) The offices of its president and secretary;

(B) Its principal administrative and operating offices; and

(C) Its books and records with regard to insurance transactions; or

(2) An insurance company authorized only to transact the business of reinsuring credit life and credit accident and health insurance, if the insurance company otherwise meets the requirements of subdivision (b)(1), if and to the extent that the tax imposed in this part on gross premium receipts on credit life and credit accident and health insurance is allocated pursuant to the reinsurance agreement from the ceding insurer to the reinsuring insurer, and the agreements shall be effective to enable the reinsuring company to use the premium tax liability so allocated as a credit under § 56-4-217; provided, that the ceding company may not use as a credit under § 56-4-217 any tax liability allocated by the ceding company to the reinsuring company; and provided, further, that no allocation of premium tax liability as described in this part shall relieve the ceding company from responsibility for payment of the full premium tax and for the filing of sworn returns in accordance with this section.

(c) From revenues generated by the premium tax on fire insurance levied by this section, a sum sufficient shall be earmarked for the payment of the pay supplement of six hundred dollars ($600) to eligible firefighters by the commission on firefighting personnel standards and education pursuant to title 4, chapter 24.



§ 56-4-206 - Tax on workers' compensation insurers.

Every insurance company writing workers' compensation insurance under the Workers' Compensation Law, compiled in title 50, chapter 6, shall be subject to and pay a tax of four percent (4%) on gross premiums collected for workers' compensation insurance, plus a surcharge of four tenths of one percent (0.4%) on gross premiums, the surcharge to be earmarked for the administration of the Tennessee Occupational Safety and Health Act, compiled in title 50, chapter 3. This tax shall be paid at the same time and in the same manner as the tax levied upon insurance companies by § 56-4-205; provided, that the surcharge of four tenths of one percent (0.4%) on the tax on workers' compensation insurance premiums levied by this section does not apply to any employer who employs ten (10) or fewer employees, unless the employer is in the business of construction or manufacturing.



§ 56-4-207 - Tax on self-insurers under compensation law.

(a) If any employer covered by the Workers' Compensation Law, compiled in title 50, chapter 6, carries its own insurance as provided by that chapter, the employer shall pay to the commissioner four percent (4%) on the premium that the employer would be required to pay if the employer carried the full coverage insurance called for with licensed insurance companies; provided, that the tax so paid by any employer shall in no instance be less than five dollars ($5.00), and a surcharge of four tenths of one percent (0.4%) on the premium the employer would have been required to pay, the surcharge to be earmarked for the administration of the Tennessee Occupational Safety and Health Act, compiled in title 50, chapter 3. The tax shall be paid by the self-insurers to the commissioner on or before June 30 of each year. Any company or corporation electing to operate as a self-insurer and having been duly qualified as such subsequent to June 30 of any year shall pay the tax based on the estimated payroll for the balance of the year when the permit is issued; provided, that the surcharge of four tenths of one percent (0.4%) on the tax on workers' compensation insurance premiums levied by this section shall not apply to any employer who employs ten (10) or fewer employees, unless the employer is in the business of construction or manufacturing.

(b) This section shall not apply to county or municipal governments.



§ 56-4-208 - Additional payment for fire insurance.

(a) In addition to the premium taxes levied by § 56-4-205, all companies writing fire insurance and lines of business having fire coverages as a part of the risk rate shall pay three fourths of one percent (0.75%) on that portion of the premium applicable to the fire risk for the purpose of executing the fire marshal law.

(b) For the purpose of subsection (a), the following portions of the amounts required to be reported by line of business in the annual statement required by § 56-1-501 shall be considered premiums for insurance covering the peril of fire:

(1) Fire lines, one hundred percent (100%);

(2) Farmowners and homeowners multiple peril, fifty-five percent (55%);

(3) Commercial multiple peril, fifty percent (50%);

(4) Inland marine, twenty percent (20%);

(5) Automobile physical damage, eight percent (8%); and

(6) Aircraft physical damage, eight percent (8%).

(c) This tax shall be paid at the same time and in the same manner as the tax levied upon insurance companies by § 56-4-205.



§ 56-4-211 - Credit for valuation of policies fees.

The charge for valuation of life policies as contained in § 56-4-101 shall be allowed as a credit against the premium taxes collected under this part whenever the charges are paid to the commissioner as provided by that section; provided, that no credit shall be allowed for any valuation fees paid prior to January 1, 1945.



§ 56-4-212 - Period covered by payments.

The taxes imposed under this part shall be for the privilege of transacting business for each calendar quarter of each year but shall be measured by the gross premiums and consideration received by the respective companies during the quarter immediately preceding.



§ 56-4-213 - Exemption from other taxes.

(a) The payment of the taxes provided in this part shall be in lieu of all other taxes, except as provided in § 56-4-217, except ad valorem taxes upon real and personal property, and except fees required by law of the companies.

(b) Nothing in this section shall be construed to provide an exemption from the sales and use tax imposed by title 67, chapter 6.



§ 56-4-214 - Liability after ceasing to transact new business.

Any insurance company ceasing for any cause to transact new business in this state shall continue to pay the taxes provided in this part in accordance with § 56-4-215.



§ 56-4-215 - Foreign companies -- Tax upon business in force upon ceasing to transact new business -- Failure to pay tax, penalty -- Condition to obtain or renew license.

(a) A foreign insurance company that takes out or renews a license to transact business in this state shall, upon the expiration of their license for any cause, or upon their ceasing to transact new business in this state, continue to pay the same tax upon its business remaining in force in this state, and in like manner and at like times as other duly licensed insurance companies of the same class are required to pay by any current law in force at that time.

(b) Such foreign companies that fail to pay the taxes required of them by this section, within sixty (60) days after the taxes are due, shall be liable for a penalty of fifty percent (50%) in addition to the taxes, recoverable at law or in equity.

(c) Compliance with this section shall be a condition upon which any foreign insurance company shall be authorized to obtain or renew a license, and the acceptance of these terms or conditions shall be conclusively presumed from the taking out or the renewing of the license.

§ First - of 2 versions of this section

56-4-216. Delinquency. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) (1) Any foreign or domestic company failing and neglecting to make returns and payments promptly and correctly as provided by § 56-4-205 shall forfeit and pay to the state, in addition to the amount of these taxes, an amount equal to five percent (5%) for the first month or fractional part of the first month of delinquency; provided, that should the period of delinquency exceed one (1) month, the rate of penalty will be an additional five percent (5%) for the second month or fractional part of the second month and penalty thereafter at the rate of one half of one percent (0.5%) per month of the amount of tax due, the maximum penalty not to exceed ten thousand dollars ($10,000) for any company not more than three (3) days delinquent. All delinquencies shall bear interest at the rate of ten percent (10%) per annum from the date the amount was due until paid. The penalty and interest shall apply to any part of the tax unpaid by the due date and no penalty or interest may be waived.

(2) The commissioner has the discretion, for good cause shown, upon application made in advance of the delinquency date, to grant an extension of time not to exceed sixty (60) days, to the company to file the premium tax returns and pay the tax imposed in this part, without penalty attached, but the tax shall bear interest as provided in subdivision (a)(1) from the date the amount was due.

(b) Any company failing to pay the tax due plus penalty and interest for sixty (60) days beyond the due date shall thereafter be debarred from transacting any business of insurance in the state until these taxes and penalties are fully paid, and the commissioner shall revoke the certificate of authority granted to the agent or agents for that company to transact business in the state.

(c) Notwithstanding any other statutes of this state, no grace period for the filing of returns and payments shall be allowed. A premium tax return and payment made to the department shall not be considered as paid on or before the due date unless:

(1) The premium tax return and payment are received in the office of the department on or before the due date;

(2) The premium tax return and payment bear a post office cancellation mark stamped by the United States postal service on or before the due date, or are mailed by certified or registered mail, or have a certificate of mailing on or before the due date. A premium tax return and payment received by the department bearing a metered mail stamp and no post office cancellation mark stamped by the United States postal service shall be deemed filed and received on the date the premium tax return arrives at the department;

(3) In the event a premium tax return and payment are mailed but not received by the department, or received and the cancellation mark is illegible or omitted, the return and payment shall be deemed filed and received on the date they were mailed, if the sender establishes that the premium tax return and payment were deposited in the United States mail. In order to establish proof of mailing under these circumstances, a record authenticated by the United States postal service that the original mailing was sent registered mail, certified mail, or by certificate of mailing, shall be the only proof accepted by the department; or

(4) The premium tax and payment are received in a manner established by the commissioner by rules. The rules may provide for the filing of premium tax returns and payments to be made through electronic means. The commissioner is also authorized to promulgate rules that provide for a convenience fee to cover the cost of accepting electronic premium tax returns and payments. Any fee set by rule under the authority of this subdivision (c)(4) may be assessed in addition to any applicable penalty and interest. In no event shall the convenience fee exceed the actual costs incurred by the department in accepting electronic premium tax returns and payments.

§ Second - of 2 versions of this section

56-4-216. Delinquency. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) (1) Any foreign or domestic company failing and neglecting to make returns and payments promptly and correctly as provided by § 56-4-205 shall forfeit and pay to the state, in addition to the amount of these taxes, an amount equal to five percent (5%) for the first month or fractional part of the first month of delinquency; provided, that should the period of delinquency exceed one (1) month, the rate of penalty will be an additional five percent (5%) for the second month or fractional part of the second month and penalty thereafter at the rate of one half of one percent (0.5%) per month of the amount of tax due, the maximum penalty not to exceed ten thousand dollars ($10,000) for any company not more than three (3) days delinquent. All delinquencies shall bear interest at the rate of ten percent (10%) per annum from the date the amount was due until paid. The penalty and interest shall apply to any part of the tax unpaid by the due date and no penalty or interest may be waived.

(2) The commissioner has the discretion, for good cause shown, upon application made in advance of the delinquency date, to grant an extension of time not to exceed sixty (60) days, to the company to file the premium tax returns and pay the tax imposed in this part, without penalty attached, but the tax shall bear interest as provided in subdivision (a)(1) from the date the amount was due.

(3) For good cause shown, the commissioner may grant an exemption from the electronic reporting requirements of § 56-4-205 and permit timely filings and payments by nonelectronic means upon application made in advance of the delinquency date.

(b) Any company failing to pay the tax due plus penalty and interest for sixty (60) days beyond the due date shall thereafter be debarred from transacting any business of insurance in the state until these taxes and penalties are fully paid, and the commissioner shall revoke the certificate of authority granted to the agent or agents for that company to transact business in the state.

(c) Notwithstanding any other statutes of this state, no grace period for the filing of returns and payments shall be allowed.

(d) A premium tax return and payment made to the department shall not be considered as paid on or before the due date unless the premium tax return and payment are received in the office of the commissioner, in the electronic manner approved by the commissioner, on or before the due date.

(e) If an exemption is granted pursuant to subdivision (a)(3), a premium tax return and payment made to the department shall not be considered as paid on or before the due date unless:

(1) The premium tax return and payment are received in the office of the commissioner on or before the due date;

(2) (A) The premium tax return and payment bear a post office cancellation mark stamped by the United States postal service on or before the due date, or are mailed by certified or registered mail, or have a certificate of mailing on or before the due date. A premium tax return and payment received by the department bearing a metered mail stamp and no post office cancellation mark stamped by the United States postal service shall be deemed filed and received on the date the premium tax return arrives at the department;

(B) In the event a premium tax return and payment are mailed, but not received by the department, or received, and the cancellation mark is illegible or omitted, the return and payment shall be deemed filed and received, on the date they were mailed, if the sender establishes that the premium tax return and payment were deposited in the United States mail. In order to establish proof of mailing under these circumstances, a record authenticated by the United States postal service that the original mailing was sent registered mail, certified mail, or by certificate of mailing, shall be the only proof accepted by the department; or

(3) The premium tax and payment are received in a manner established by the commissioner by rules. The rules may provide for the filing of premium tax returns and payments to be made through electronic means. The commissioner is also authorized to promulgate rules that provide for a convenience fee to cover the cost of accepting electronic premium tax returns and payments. Any fee set by rule under the authority of this subdivision (e)(4) may be assessed in addition to any applicable penalty and interest. In no event shall the convenience fee exceed the actual costs incurred by the department in accepting electronic premium tax returns and payments.



§ 56-4-217 - Credit against franchise and excise taxes.

(a) The amount of the premium taxes collected under the provisions of §§ 56-4-201 -- 56-4-214 shall be a single credit against the sum total of the taxes imposed by the Franchise Tax Law, compiled in title 67, chapter 4, part 21, and by the Excise Tax Law, compiled in title 67, chapter 4, part 20.

(b) For tax years beginning on or after December 15, 2002, the excise tax imposed by title 67, chapter 4, part 20, and the franchise tax imposed by title 67, chapter 4, part 21, shall no longer be applicable to insurance companies, as defined in § 56-1-102.

§ First - of 2 versions of this section

56-4-218. Reciprocity of treatment. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) When, by the laws of any other state or foreign country, any premium or income or other taxes, or any fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions are imposed upon Tennessee insurance companies doing business in the other state or foreign country, or upon their agents in the other state or foreign country, that are in excess of the taxes, fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions imposed upon the insurance companies of the other state or foreign country doing business in this state, or that might seek to do business in this state, or upon their agents in the state, so long as the laws continue in force, the same premium or income or other taxes, or fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions and restrictions of whatever kind shall be imposed upon the companies of the other state or foreign country doing business in this state, or upon their agents in this state. The commissioner shall compute the burden of premium taxes on the basis of the basic premium tax rate levied by the laws of the other state or foreign country for the kind of business transacted without reduction in the basic premium rate for investments that a like Tennessee company may qualify for or as a result of investments the company may have made in Tennessee securities. Any tax, license or other obligation imposed by any city, county or other political subdivision of a state or foreign country on the Tennessee insurance companies shall be deemed to be imposed by the state or foreign country within the meaning of this section, and the commissioner, for the purpose of this section, shall compute the burden of the tax, license or other obligation on an aggregate statewide or foreign countrywide basis as an addition to the rate of tax and to the charges that are or would be payable by similar Tennessee insurance companies in the state or foreign country. This section shall be applied on a retaliatory basis without consideration of any reciprocity an insurance company domiciled in another state or foreign country may claim due to lower premium or income or other taxes, or lower fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions that are imposed upon the insurance companies of other states or foreign countries doing business in this state. Each foreign insurance company doing business in this state shall furnish, over the signature and oath of its responsible officers, the necessary information for the computation of the taxes upon forms prescribed by the commissioner. The commissioner may issue any and all necessary regulations to carry out the purposes of this section. This section shall not apply to ad valorem taxes on real or personal property, to personal income taxes, or to any examination fees provided in § 56-1-413.

(b) The time and period of payment of the retaliatory tax shall be the same in all cases as that of the gross premium tax provided for in § 56-4-205, and no interest charges or credits shall be made or allowed for use or loss of use of funds due to any conflict of the time or period of payment in this state and the time or period in a foreign state or country.

§ Second - of 2 versions of this section

56-4-218. Reciprocity of treatment. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) When, by the laws of any other state or foreign country, any premium or income or other taxes, or any fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions are imposed upon Tennessee insurance companies doing business in the other state or foreign country, or upon their agents in the other state or foreign country, that are in excess of the taxes, fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions imposed upon the insurance companies of the other state or foreign country doing business in this state, or that might seek to do business in this state, or upon their agents in the state, so long as the laws continue in force, the same premium or income or other taxes, or fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions and restrictions of whatever kind shall be imposed upon the companies of the other state or foreign country doing business in this state, or upon their agents in this state. The commissioner shall compute the burden of premium taxes on the basis of the basic premium tax rate levied by the laws of the other state or foreign country for the kind of business transacted without reduction in the basic premium rate for investments that a like Tennessee company may qualify for or as a result of investments the company may have made in Tennessee securities. Any tax, license or other obligation imposed by any city, county or other political subdivision of a state or foreign country on the Tennessee insurance companies shall be deemed to be imposed by the state or foreign country within the meaning of this section, and the commissioner, for the purpose of this section, shall compute the burden of the tax, license or other obligation on an aggregate statewide or foreign countrywide basis as an addition to the rate of tax and to the charges that are or would be payable by similar Tennessee insurance companies in the state or foreign country. This section shall be applied on a retaliatory basis without consideration of any reciprocity an insurance company domiciled in another state or foreign country may claim due to lower premium or income or other taxes, or lower fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions that are imposed upon the insurance companies of other states or foreign countries doing business in this state. Each foreign insurance company doing business in this state shall furnish, over the signature and oath of its responsible officers, the necessary information for the computation of the taxes upon forms prescribed by the commissioner. The commissioner may issue any and all necessary regulations to carry out the purposes of this section. This section shall not apply to ad valorem taxes on real or personal property, to personal income taxes, or to any examination fees provided in § 56-1-413.

(b) The time, period and manner of payment of the retaliatory tax shall be the same in all cases as that of the gross premium tax provided for in § 56-4-205, and no interest charges or credits shall be made or allowed for use or loss of use of funds due to any conflict of the time, period or manner of payment in this state and the time, period or manner in a foreign state or country.



§ 56-4-219 - Refund of erroneously paid taxes.

(a) With respect to any revenues or receipts collected by the department, any other law to the contrary notwithstanding, the amounts determined to have been erroneously paid may be refunded by the procedure developed by the commissioner of finance and administration and approved by the comptroller of the treasury.

(b) The procedure shall provide that no refund shall be made unless within three (3) years from December 31 of the year in which the erroneous payment was made the refund is either requested by the claimant or made by the state on its own motion. A refund of taxes that is based solely on a final court adjudication shall not be made to any person that is not either a party to the action or a party to another similar action brought pursuant to title 67, chapter 1, part 9. The decision of the appropriate state official with respect to any refund request shall be final and not subject to review in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-4-220 - Exemption of life insurance and annuity premiums.

(a) The rate of taxation shall be zero (0) on all premiums or considerations under life insurance policies or annuity contracts issued in connection with any pension plan, annuity plan or profit-sharing plan qualified for federal income tax advantages under the Internal Revenue Code of 1954, part I, subchapter D, subtitle A, compiled in 26 U.S.C. § 401 et seq., or to any trust qualified for income tax advantages under the Internal Revenue Code of 1954, § 501(a), codified in 26 U.S.C. § 501(a).

(b) This section is declared to be remedial in nature and to that end shall apply to all such life insurance policies, annuity contracts or trusts occurring on or after January 1, 1988.



§ 56-4-221 - In-state insurance companies -- Reinsurance agreements with insurance company affiliates.

(a) An in-state insurance company that has an insurance company affiliate may enter into reinsurance agreements with the affiliate, pursuant to which the tax imposed on gross premiums under § 56-4-205 is allocated from the ceding company to the reinsuring company. The reinsurance agreements shall be effective to enable the reinsuring company to use the premium tax liability so allocated as a credit under § 56-4-217; provided, that the ceding company may not use as a credit under § 56-4-217 any tax liability allocated by the ceding company to the reinsuring company. No allocation of premium tax liability as described in this section shall relieve the ceding company from responsibility for payment of the full premium tax on insurance business written in this state and for the filing of sworn returns in accordance with this section. Nothing in this section shall result in a reduction of the premium tax and franchise and excise tax liability of the ceding company from that which would have been imposed in the absence of this section.

(b) As used in this section:

(1) "In-state insurance company" means an insurance company:

(A) Having its principal place of business in this state; and

(B) That does not transact insurance business in any other state; and

(2) "Insurance company affiliate" means a corporation:

(A) Authorized to conduct insurance business in this state after March 19, 1991;

(B) That does not transact insurance business in any other state; and

(C) Fifty percent (50%) or more of the voting stock of which is directly or indirectly controlled by, or under common control with, an in-state insurance company.






Part 3 - Investment Companies

§ 56-4-301 - Tax imposed.

(a) Every corporation, company, partnership, or individual writing, issuing, servicing and/or collecting installments on contracts now being written or issued or contracts heretofore written, issued and sold in this state, commonly known as income reserve contracts, installment investment trusts, including investors' syndicates, investment associations and the like, each of which is called an "investment company" in this part, or which corporation, company, partnership, or individual is engaged in servicing contracts now being issued or heretofore issued or collecting installments on the contracts, shall be deemed to be engaged in a business declared to be a privilege; and for the purpose of providing revenue for the state, there shall be levied against and collected from each investment company a special tax measured by gross profits or income, as defined in § 56-4-305, of the investment company or that portion of the gross profits or income as shall be allocated to the state, as provided in this part.

(b) Notwithstanding subsection (a), no tax under this part shall be imposed on any person registered as a broker or a dealer under §§ 3(a)(4) or (5) of the Securities Exchange Act of 1934, codified in 15 U.S.C. § 78c(a)(4) or (a)(5), regardless of any related or incidental activities carried on by the person in connection with its business as a broker or a dealer.



§ 56-4-302 - Nature of tax -- Exemption from other taxes.

(a) The business declared in this part to be a privilege is for state purposes only and taxable as a privilege by the state alone, and no county or municipality may impose any tax upon the privilege, or upon the privilege of conducting business or acting as agent or representative of any investment company, as defined in §§ 56-4-301 and 56-4-303.

(b) (1) The tax provided in this part shall be in lieu of and substituted for any and all other taxes heretofore imposed by any law, general or special, against or on the investment companies, as defined in §§ 56-4-301 and 56-4-303, except ad valorem taxes upon real estate and tangible personal property owned by the investment companies and located in the state.

(2) The exemption from other taxes shall include all other privilege taxes, such as taxes upon or for the use of the franchise, capital, notes, reserves, surpluses, loans, accounts and other income and profits of the investment companies. The members, shareholders, account holders, certificate holders, or contract holders are exempt from any and all privilege taxes and income taxes imposed by any law now on the statute books, upon profits, dividends, interest or income in the nature of profits, dividends, or interest received from the investment company.

(c) Nothing in this section shall be construed to provide an exemption from the sales and use tax imposed by title 67, chapter 6.



§ 56-4-303 - Business within state.

(a) Each investment company issuing its certificates, investment contracts, income reserve contracts, or instruments of like nature, pursuant to applications or orders for certificates, investment contracts, income reserve contracts, or instruments of like nature, solicited within the state, shall be deemed to be engaged in business within the state, and shall be subject to the terms and provisions of this part.

(b) Each investment company issuing certificates, investment contracts, income reserve contracts, or instruments of like nature that are delivered in the state shall be deemed to be engaged in business within the state, and shall be subject to the terms and provisions of this part.

(c) Each investment company engaged in the business of writing, issuing and/or servicing or collecting installments upon the investment contracts, being issued in this state or heretofore issued, shall be subject to the terms and provisions of this part.



§ 56-4-304 - Rate of tax.

(a) Each investment company, as defined in §§ 56-4-301 and 56-4-303, shall pay annually to the commissioner of revenue the tax provided under this part, which tax shall be measured as to each investment company engaged in business wholly within this state, by the entire gross profits or income of the investment company during the year for which the tax is payable; and as to each investment company engaged in business or operating partly within and partly without the state, the tax shall be measured by the portion of the gross profits or income of the investment company allocated to the state, as provided in § 56-4-306.

(b) The tax as to each investment company engaged in business or operating wholly within the state shall be an amount equivalent to two percent (2%) of the aggregate or total of the gross profits or income of the investment company, and as to each investment company engaged in business or operating partly within and partly without the state, the tax shall be an amount equivalent to two percent (2%) of the portion of the aggregate or total of the gross profits or income of the investment company allocated to this state, as provided in § 56-4-306.



§ 56-4-305 - "Gross profits or income" defined.

(a) "Gross profits or income," as used in this part, means gross income from all sources, except as provided in subsection (b), including income on tax exempt securities, loans, dividends and interest on stocks, bonds or other investments, plus net rentals on real estate, less the net amount of tax paid by the investment company on its tangible assets wherever located; provided, that there shall not be included in gross profits or income any principal of loans, any premiums, service fees, or receipts from members, certificate holders or contract holders, other than interest on contract loans; and provided, further, that there shall not be included in gross profits or income interest earned but uncollected that is not more than ninety (90) days past due, and interest that is more than ninety (90) days past due shall likewise not be included in gross profits or income, unless the interest more than ninety (90) days past due has been capitalized.

(b) Nothing in this part shall be construed so as to include among the gross profits or income, exempt-interest dividends from a regulated investment company qualified under the Internal Revenue Code, subchapter M, chapter 1, subtitle A, compiled in 26 U.S.C. §§ 851-858; provided, that not less than seventy-five percent (75%) of the value of the investments of the regulated investment company shall be in bonds of the state, or any county or municipality or political subdivision thereof, including any agency, board, authority or commission of any of the above.



§ 56-4-306 - Allocation -- Companies doing business outside state.

The portion of the gross profits or income of the investment company to be allocated to the state where the investment company is engaged in business or operating partly within and partly without the state shall be the proportion of the gross profits or income of the investment company determined by dividing the gross amount received, during the year for which the tax is payable, from members, certificate holders or contract holders of the investment company who reside within the state, by the gross amount received during the year from all the members, certificate holders or contract holders, as the case may be, of the investment company, whether the members, certificate holders or contract holders reside within or without this state.



§ 56-4-307 - Annual report -- Fiscal year -- Annual return.

(a) An annual report shall be filed with the commissioner on or before the first day of the fourth month following the close of the investment company's fiscal year.

(b) The close of the investment company's fiscal year for purposes of this part shall coincide with the close of the investment company's fiscal year for federal income tax purposes.

(c) The annual return shall be sworn and shall be made on forms prepared and furnished by the commissioner showing the total or aggregate gross income or profits as defined in § 56-4-305, and showing appropriate figures necessary to determine what portion of gross profits or income shall be allocated to the state.



§ 56-4-308 - Powers of commissioner -- Failure to file return or filing false return.

(a) The commissioner is vested with the following powers:

(1) To examine at the expense of the investment company, subject to this part, the books and records, for the purpose of determining the amount of taxes due, in the event of the failure of the investment company to make its return or for the purpose of verifying or correcting any return made; and

(2) To issue distress warrants for the collection of any tax due and unpaid, or to institute suit in the courts of law or chancery, for the use and benefit of the state.

(b) Upon the failure or refusal of any investment company subject to this part to file a return or upon the filing of a false return, the investment company shall thereafter be estopped to dispute the accuracy of the assessment made by the commissioner.



§ 56-4-309 - Disposition of revenue.

The net amount of all taxes collected under this part shall be payable by the commissioner to the state treasurer, and shall become part of the general funds of the state.






Part 4 - Production Credit Associations

§ 56-4-401 - "Production credit association" defined -- Associations subject to tax.

As used in this part, unless the context otherwise requires, "production credit association" means a corporation organized and chartered pursuant to § 20 of the Farm Credit Act of 1933, Act June 16, 1933, ch. 98, § 20, 48 Stat. 259, engaged in business in this state, and not exempt by virtue of the laws of the United States from taxation by this state.



§ 56-4-402 - Nature of tax -- Exemption from other taxes.

(a) The business declared to be taxable in this part is for state purposes only and taxable by the state alone and no county or municipality may impose any taxes upon the business, except ad valorem taxes upon real estate and tangible personal property owned by the production credit association.

(b) The tax shall be in lieu of, and in substitution for, any and all other taxes levied against or on the association, except ad valorem taxes upon real estate and tangible personal property owned by the association.

(c) Nothing in this section shall be construed to provide an exemption from the sales and use tax imposed by title 67, chapter 6.



§ 56-4-403 - Tax imposed -- Computation.

(a) Each production credit association shall pay annually to the commissioner of revenue the specified privilege tax provided under this part, which tax is to be measured by the income of the association, and shall be computed at the rate of three and three fourths percent (3.75%) of the net receipts of the association.

(b) (1) Net receipts shall be computed on an accrual basis and are defined to be the gross receipts from the following sources:

(A) Interest on loans;

(B) Loan service fees;

(C) Interest on securities unless by law otherwise tax exempt;

(D) Compensation or fees or services performed;

(E) Capital gains from the sale of real and personal property; and

(F) Other receipts; LESS

(2) (A) Patronage refunds; and

(B) All expenses of the association, which expenses shall include, in addition to the usual and normal expenses of operation:

(i) (a) Bad debts charged off; or

(b) Annual additions for valuation reserves against loan assets in an amount equal to one half of one percent (0.5%) of the loans outstanding at the end of the fiscal year, to the extent that earnings in the year in excess of other operating expenses permit, until the reserves are equal to, but are not in excess of, three and one half percent (3.5%) of loans outstanding at the end of the fiscal year, whichever sum is greater;

(ii) Interest paid or accrued;

(iii) Legal recording and abstract fees;

(iv) Depreciation on capital assets;

(v) Federal, county and city taxes paid or accrued;

(vi) Operating expenses on acquired property;

(vii) Capital losses; and

(viii) Other ordinary and necessary items of expense.



§ 56-4-404 - Levy and payment dates.

(a) The annual tax to be levied and collected under this part shall be levied as of December 31 in each and every year, and shall be due and payable by not later than March 1 in each and every year.

(b) On or before March 1 in each and every year, each association shall make a sworn return to the commissioner, showing the taxable income of the association, as defined in § 56-4-402.



§ 56-4-405 - Powers of commissioner -- Failure or refusal to file a return, filing a false and fraudulent return.

(a) The commissioner is vested with the following powers:

(1) To examine the books and records of the production credit association for the purpose of determining the amount of taxes due, in the event of the failure of the association to make its return or for the purpose of verifying or correcting any return made; and

(2) To issue distress warrants for the collection of any taxes due and unpaid or to institute suit in the courts of law or chancery, for the use and benefit of the state; and

(b) Upon the failure or refusal of any association to file a return, or upon the filing of a false and fraudulent return, the association shall thereafter be estopped to dispute the accuracy of the assessment made by the commissioner.



§ 56-4-406 - Disposition of revenue.

The net amount of all taxes collected under this part shall be payable by the commissioner to the state treasurer, and shall become part of the general funds of the state.









Chapter 5 - Rates and Rating Organizations

Part 1 - Fire Insurance. [Repealed]



Part 2 - Casualty and Fidelity Insurance. [Repealed]



Part 3 - General Provisions

§ 56-5-301 - Application of part.

This part applies to all kinds of insurance written on risks in this state by any insurer authorized to do business in this state, except:

(1) Life insurance;

(2) Annuities;

(3) Disability insurance;

(4) Ocean marine insurance;

(5) Reinsurance;

(6) Aircraft liability and aircraft hull insurance;

(7) Title insurance;

(8) Credit life insurance; and

(9) Credit accident and health insurance.



§ 56-5-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Advisory organization" means any person or organization, other than a rate service organization, that assists insurers as authorized by § 56-5-311;

(2) "Advisory prospective loss costs" means historical aggregate losses and loss adjustment expenses projected through development to their ultimate value and through trending to a future point in time. "Advisory prospective loss costs" does not include provisions for profit or for expenses other than loss adjustment expenses;

(3) "Commercial risk insurance" means insurance within the scope of this part that is not personal risk insurance;

(4) "Commissioner" means the commissioner of commerce and insurance;

(5) "Joint underwriting" means a voluntary arrangement established on an ad hoc basis to provide insurance coverage for a commercial risk pursuant to which two (2) or more insurers separately contract with the insured at a price and under policy terms agreed upon between the insurers;

(6) "Multiplier" means a workers' compensation insurance company's determination of the profits and expenses, other than loss expense and loss adjustment expense, all other applicable rating factors, including, but not limited to, schedule rating, experience rating and small deductible credits, and deviation from advisory prospective loss costs associated with writing workers' compensation insurance, which shall be expressed as a single multiplicative factor to be applied equally and uniformly to the advisory prospective loss costs approved by the commissioner in making rates for all classification of risks utilized by the company;

(7) "Personal risk insurance" means property and casualty insurance that provides:

(A) Insurance on one (1) to four (4) family dwelling units, including mobile homes;

(B) Individual insurance on household goods in dwellings, mobile homes, apartments, or other residential facilities;

(C) Insurance on every kind of farm property or farm risk, including farm premises, buildings, machinery, equipment, motor vehicles, livestock, and other personal property used in farming operations;

(D) Insurance on private passenger non-fleet motor-driven vehicles, not used for hire, which are used for personal, farm or family needs. The motor-driven vehicles include pickups, station wagons, vans, and vehicles with fewer than four (4) wheels;

(E) Insurance on pleasure watercraft that are used for personal, farm or family needs; and

(F) Insurance sold in connection with and incidental to rental agreements for a period not to exceed ninety (90) days;

(8) "Pool" means a voluntary arrangement other than a residual market mechanism, established on an on-going basis, pursuant to which two (2) or more insurers participate in the sharing of risks on a predetermined basis. The pool may operate through an association, syndicate or other pooling agreement;

(9) "Rate" includes advisory prospective loss costs;

(10) "Rate service organization" means any person or organization that assists insurers in ratemaking or filing as authorized by § 56-5-310;

(11) "Rate service organization" and "advisory organization" do not include joint underwriting organizations, actuarial, legal or other consultants, a single insurer, any employees of an insurer, or insurers under common control or management or their employees or managers;

(12) "Residual market mechanism" means an arrangement, either voluntary or mandated by law, involving participation by insurers in the equitable apportionment among them of insurance that may be afforded applicants who are unable to obtain insurance through ordinary methods;

(13) "Supplementary rate information" includes any manual or plan of rates, classification, rating schedule, minimum premium, policy fee, rating rule, loss adjustment expense, including defense costs incurred for any reason under the policy, and any other similar information needed to determine the applicable rate in effect or to be in effect; and

(14) "Supporting information" means:

(A) The experience and judgment of the filer and the experience or data of other insurers or organizations relied upon by the filer;

(B) The interpretation of any statistical data relied upon by the filer;

(C) A description of methods used in making the rates; and

(D) Other similar information relied upon by the filer.



§ 56-5-303 - Standards.

(a) General. Rates:

(1) Shall not be excessive, inadequate or unfairly discriminatory; or

(2) In the case of an advisory prospective loss costs filing, shall reasonably reflect projected losses and loss adjustment expenses.

(b) Excessiveness. A rate is excessive if it is likely to produce a profit that is unreasonably high for the insurance provided or if the expense provision included in the rate is unreasonably high in relation to the services rendered.

(c) Inadequacy. A rate is not inadequate unless the rate is clearly insufficient to sustain projected losses and expenses in the class of business to which it applies and the use of the rate has or, if continued, will have the effect of substantially lessening competition or the tendency to create a monopoly.

(d) Unfair Discrimination. Unfair discrimination exists if, after allowing for practical limitations, price differentials fail to reflect equitably the differences in expected losses and expenses. A rate is not unfairly discriminatory because different premiums result for policyholders with like loss exposures with different expenses, or like expenses but different loss exposures, so long as the rate reflects the differences with reasonable accuracy.



§ 56-5-304 - Criteria for compliance.

In determining whether rates comply with the standards set forth in § 56-5-303, the following criteria shall apply:

(1) Basic Factors in Rates. Due consideration shall be given to:

(A) Past and prospective loss and expense experience within and outside this state;

(B) Catastrophe hazards;

(C) Any residual market loss redistributions and other similar obligations;

(D) A reasonable provision for profit and contingencies;

(E) Trends within and outside this state;

(F) Loadings for leveling premium rates over a reasonable period of time or for dividends or savings to be allowed or returned by insurers to their policyholders, members or subscribers; and

(G) All other relevant factors, including the judgment of the filer;

(2) Classification. Risks may be classified in any reasonable way for the establishment of rates except that no risks may be grouped by classifications based in whole or in part on race, color, creed, or national origin of the risk. Rates may be modified for individual risks in accordance with rating plans or schedules that provide for recognition of probable variations in hazards, expenses or both; and

(3) Expenses. The systems of expense provisions included in rates for use by an insurer or group of insurers may differ from those of other insurers or group of insurers to reflect the operating methods of the insurer, or group with respect to any kind of insurance, or with respect to any subdivision or combination of kinds of insurance.



§ 56-5-305 - Filing by personal risk insurers.

(a) Every insurer of personal risk insurance shall file with the commissioner all rates, supplementary rate information, supporting information, policy forms, and endorsements at least thirty (30) days before the proposed effective date.

(b) The commissioner may give written notice, within thirty (30) days of the receipt of the filing, that the commissioner needs additional time, not to exceed thirty (30) days from the date of the notice, to consider the filing.

(c) Upon written application by the insurer, the commissioner may authorize rates to be effective before the expiration of the waiting period or an extension of the waiting period.

(d) (1) A filing shall be deemed to meet the requirements of this part and to become effective unless disapproved by the commissioner before the expiration of the waiting period or an extension of the waiting period.

(2) Whenever a filing made pursuant to this section is not accompanied by sufficient supporting information, the commissioner shall inform the insurer as to what information is required to complete the filing.

(3) The filing shall not be deemed to be made until the information is furnished.



§ 56-5-306 - Filing by commercial risk insurers.

(a) (1) Except as provided in subsections (b) and (c), every insurer of commercial risk insurance shall file with the commissioner all rates, supplementary rate information, policy forms and endorsements, not later than fifteen (15) days after the effective date; provided, that the rates, supplementary rate information, policy forms and endorsements need not be filed for inland marine risks that by general custom of the business are not written according to manual rules of rating plans. Upon request of the commissioner, supporting information shall also be filed.

(2) The commissioner may, after a hearing providing not less than twenty (20) days' written notice to the insurer, disapprove any policy form or endorsement already in effect if it does not comply with the law or with rules adopted pursuant to this part or if it contains any provision that is unfair, deceptive or misleading. The disapproval order shall specify the reasons for the commissioner's findings and the date, not less than thirty (30) days after issuance of the order, when the disapproval is effective, and it shall thereafter be unlawful for the insurer to use the form or endorsement in this state.

(b) With respect to workers' compensation insurance, a rate service organization designated by one (1) or more insurers shall develop and file for approval with the commissioner in accordance with this section, a filing on behalf of authorized insurers containing advisory prospective loss costs and supporting actuarial and statistical data for workers' compensation insurance, including loss adjustment expenses. An advisory prospective loss costs filing shall become effective only when approved pursuant to § 50-6-402.

(c) Each workers' compensation insurer, or group of insurers under common ownership, shall individually file with the commissioner the multiplier and supporting information not later than fifteen (15) days after the effective date, and at least annually thereafter on March 1. Multipliers shall apply to the most recently approved, currently effective advisory prospective loss cost.

(d) All multipliers filed pursuant to subsection (c) shall be actuarially justified and shall be certified by a member in good standing of the Casualty Actuarial Society.



§ 56-5-307 - Inspection of filings -- Surcharges -- Residual market mechanisms -- Alternative filings.

(a) Filings Open to Inspection. All rates, supplementary rate information, policy forms, endorsements, and any supporting information filed under this part shall, as soon as filed, be open to public inspection at any reasonable time, except any information that is a trade secret under the Uniform Trade Secrets Act, compiled in title 47, chapter 25, part 17, as determined by the commissioner in the commissioner's sole discretion. The insurer or filer shall have the burden of asserting to the commissioner that the information is a trade secret. Insurers may file certain information with the commissioner for a determination as to whether it would be held to be a trade secret under this subsection (a). Such information shall not be made public during the pendency of the review. Should it be determined that such information is not trade secret information, then the commissioner shall return such information to the insurer or filer. Copies of public information may be obtained by any person on request and upon payment of a reasonable charge.

(b) Consent to Rate. Notwithstanding any other provisions of this part, upon written application of an insured, stating specific reasons why a risk requires higher than standard rates on file by an insurer, a rate in excess of that provided by a filing otherwise applicable may be used on a specific risk. An endorsement shall be attached to the policy, giving the reasons and the percentage of surcharge. A copy of the endorsement shall be kept by the insurer and its agent. The copies shall be made available to the commissioner upon request for review to determine that the rates are not excessive, inadequate or unfairly discriminatory.

(c) Residual Market Mechanism. No filing, whether personal or commercial risk, shall be used for a residual market mechanism until it has become effective pursuant to § 56-5-305.

(d) Rate Service Organization Filings. (1) (A) The filings required by §§ 56-5-305 and 56-5-306, except § 56-5-306(c), including advisory prospective loss costs, other than rates for policies issued pursuant to any residual market mechanism for workers' compensation insurance established under § 56-5-314, may be made by a rate service organization designated by an insurer.

(B) The filings required by § 56-5-306 for rates for policies issued pursuant to any residual market mechanism established under § 56-5-314 for workers' compensation insurance shall be made by a rate service organization designated by the commissioner.

(2) An insurer may make a filing, for lines other than workers' compensation, in compliance with §§ 56-5-305 and 56-5-306 and by giving written notice to the commissioner that the insurer is following rates as filed by a rate service organization in a particular line with any exceptions clearly set forth as are necessary to fully inform the commissioner.

(e) Reference Filings. An insurer may file by reference to rates, supplementary rate information, supporting information, and policy forms and endorsements filed by and effective for another insurer or a rate service organization.

(f) Number of Rate Filings. A company shall not be limited in the number of rate filings which a company may file in any one (1) calendar year; however, should a company make more than one (1) rate filing in one (1) calendar year for a single type of insurance coverage, the company shall pay to the commissioner for each additional rate filing the fee of two hundred and fifty dollars ($250) as well as all costs incurred by the commissioner for an actuarial review of the rate filing. The fee provided for by this subsection (f) and cost requirements shall not apply to advisory prospective loss cost filings by the commissioner's designated rate service organization.



§ 56-5-308 - Basis and procedure for disapproval -- Interim rates.

(a) Basis for Disapproval. The commissioner shall disapprove a rate if:

(1) The commissioner finds that the rate is excessive, inadequate or unfairly discriminatory; or

(2) In the case of an advisory prospective loss costs filing, the commissioner finds the filing does not reasonably reflect projected losses, including loss adjustment expenses. For an advisory prospective loss costs filing the commissioner may also modify the filing as permitted by § 50-6-402(b).

(b) Disapproval Procedure. (1) If the commissioner disapproves or modifies a filing, the commissioner shall issue a written order specifying in what respect that the rate proposed in the filing is excessive, inadequate or unfairly discriminatory or otherwise fails to meet the requirements of this part. The person making the filing shall be given a hearing upon written request made within thirty (30) days after the disapproval or modification order.

(2) If the commissioner disapproves rates already in effect, the commissioner shall issue the order only after a hearing held on not less than twenty (20) days' written notice to the insurer or rate service organization that made the filing. The order shall be issued within fifteen (15) days after the close of the hearing and shall specify in what respects the rates fail to meet the requirements of this part. The order shall also state when, within a reasonable period of time, but not less than forty-five (45) days, the further use of the rate in contracts of insurance made thereafter shall be prohibited. The order may include a provision for premium adjustment for policies issued, renewed or nonrenewed after the effective date of the order. In disputes concerning a multiplier, the insurer shall have the burden of persuasion that the commissioner's disapproval, modification, or failure to approve was inappropriate.

(c) Interim Rates. Whenever an insurer has no legally effective rates as a result of the commissioner's disapproval of rates or other act, the commissioner shall on request of the insurer specify interim rates for the insurer that are high enough to protect the interests of all parties, and may order that a specified portion of the premiums be placed in an escrow account approved by the commissioner. When new rates become legally effective, the commissioner shall order the escrowed funds or any overcharge in the interim rates to be distributed appropriately, except that refunds to policyholders that are de minimis shall not be required.



§ 56-5-309 - Information for insureds -- Review for aggrieved persons -- Civil penalty -- Rule-making authority.

(a) Information to Be Furnished Insureds. Every insurer or rate service organization shall, within a reasonable time after receipt of a written request and upon payment of a reasonable charge, furnish to any insured affected by a rate published by it, all pertinent information as to the rate.

(b) Aggrieved Persons. Every insurer and rate service organization shall provide within this state reasonable means whereby any person aggrieved by the application of its rating system may be heard on written request to review the manner in which the rating system has been applied in connection with the insurance afforded. If the insurer fails to grant or reject the request within thirty (30) days, the applicant may proceed in the same manner as if the application had been rejected. Any party affected by the action of the insurer on the request may, within thirty (30) days after written notice of the action, appeal to the commissioner who, after a hearing held upon not less than ten (10) days' written notice to the appellant and to the insurer, may affirm, modify, or reverse the action.

(c) After notice and hearing in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the commissioner may impose a civil penalty of up to ten thousand dollars ($10,000) per occurrence, upon a finding that a workers' compensation insurer, without any lawful basis, has assessed an employer premium:

(1) For individuals who are not employees; or

(2) On the basis of improper classification of employees.

(d) The commissioner shall have the authority to promulgate rules, including public necessity rules, to effectuate this section. The rules may provide the commissioner with the authority to assess the charges of the administrative procedures division of the office of the secretary of state for any administrative hearing conducted under this section.



§ 56-5-310 - Licensing of rate service organizations -- Activities and services.

(a) License Required. No rate service organization shall provide any service relating to the rates of any insurance subject to this part, and no insurer shall utilize the services of the organization for those purposes unless the organization has obtained a license under subsection (d).

(b) Authorized Activities. Any licensed rate service organization may:

(1) Collect, compile, and furnish loss or expense statistics;

(2) Recommend, make or file rates or supplementary rate information;

(3) Advise about rate questions and provide supporting information for rates;

(4) Develop, recommend or file policy provisions or forms, coverages, classifications, and statistical plans;

(5) Make inspections, surveys and audits;

(6) Conduct research and on-the-site inspections in order to prepare classifications of public fire defenses;

(7) Provide actuarial, statistical and administrative services to insurers and insurer-supported organizations;

(8) Conduct and report on the content of research projects; and

(9) Furnish any other services related to those enumerated in this subsection (b).

(c) Availability of Services. No rate service organization shall refuse to supply any services for which it is licensed in this state to any insurer authorized to do business in this state and offering to pay the fair and usual compensation for the services, nor shall a rate service organization require the purchase of any specific services as a condition to obtaining the services sought; provided, that the furnishing of the requested services does not place an unreasonable burden on the rate service organization.

(d) Licensing. (1) Application. A rate service organization applying for a license shall include with its application:

(A) A copy of its constitution, articles of association or incorporation, bylaws, and any other rules or regulations governing the conduct of its business;

(B) A list of its members and subscribers;

(C) A service and acknowledgment of service of process as provided for insurance companies under § 56-2-501; and

(D) A statement showing its technical qualifications.

(2) Granting of a License. If the commissioner finds that the applicant is qualified, the commissioner shall issue a license specifying the kinds of insurance or subdivisions of kinds of insurance for which the applicant is authorized to act as a rate service organization. Every application shall be granted or denied in whole or in part by the commissioner within sixty (60) days after the date of its filing. Licenses issued pursuant to this section shall remain in effect until suspended or revoked by the commissioner. The fee for the license shall be one hundred dollars ($100).



§ 56-5-311 - Registration of advisory organizations -- Activities and services.

(a) Registration Required. No advisory organization shall provide any service relating to the rates of any insurer subject to this part, and no insurer shall utilize the services of the organization for those purposes unless the organization has registered under subsection (d).

(b) Authorized Activities. A registered advisory organization may perform any of the authorized activities enumerated in § 56-5-310(b) except no advisory organization may make any filings on behalf of insurers.

(c) Availability of Services. No advisory organization shall refuse to supply any authorized services for which it is registered in this state to any insurer authorized to do business in this state and offering to pay the fair and usual compensation for the services, nor shall an advisory organization require the purchase of any specific services as a condition to obtaining the services sought; provided, that the furnishing of the requested services does not place an unreasonable burden on the advisory organization.

(d) Form of Registration. (1) Registration. An advisory organization shall submit, at the time of registration:

(A) A copy of its constitution, articles of association or incorporation, bylaws, and any other rules or regulations governing the conduct of its business;

(B) A list of its members and subscribers;

(C) A service and acknowledgment of service of process as provided for insurance companies under § 56-2-501;

(D) An agreement that the commissioner may examine each advisory organization in accordance with § 56-5-315; and

(E) A fee for registration in the amount of one hundred dollars ($100).

(2) Prohibited Activities. If after a hearing the commissioner finds that any activity or practice of any advisory organization is unfair, unreasonable or otherwise inconsistent with this part, the commissioner shall specify the finding in an order requiring the discontinuance of the activity or practice.



§ 56-5-312 - Plans for reporting loss and expense experience.

(a) Insurers shall file with the commissioner, and the commissioner shall review, reasonable rules and plans for recording and reporting of loss and expense experience in appropriate form and detail. The commissioner may designate one (1) or more rate service organizations or advisory organizations to assist in gathering the experience and making compilations. No insurer shall be required to record or report its experience on a classification basis inconsistent with its own rating system; provided, that for workers' compensation insurance, all insurers shall use the classification system and statistical plan of the rate service organization designated by the commissioner.

(b) The commissioner and every insurer, rate service organization and advisory organization may exchange information and experience data with insurance regulatory officials, insurers, rate service organizations and advisory organizations in this and other states and may consult with them with respect to ratemaking and the application of rating systems.



§ 56-5-313 - Agreements between insurers or with other organizations -- Application for deductible plan -- Rating plans submitted by captive insurance companies providing workers' compensation coverage.

(a) Except as provided in this chapter, no insurer may agree with any other insurer or with a rate service organization or an advisory organization to adhere to or use any rate or supplementary rate information. The fact that any insurer adheres to or uses the material is not sufficient in itself to support a finding that an agreement to adhere or use exists but may be used for the purpose of supplementing other evidence as to the existence of the agreement. Two (2) or more insurers having common ownership or operating in this state under common management or control may act in concert between or among themselves in the same manner as if they constitute a single insurer.

(b) Any workers' compensation insurer may make written application to the commissioner for approval on its behalf of a deductible plan where the insurer can be reimbursed by the policyholder, effective for a period of not less than one (1) year, to be applied to the rates or premiums, or both, produced by the rating system. The application shall specify the basis for the modification and a copy of the application shall also be sent simultaneously to the rate service organization. The commissioner shall approve the modification for the insurer if the commissioner finds it to be justified. The commissioner shall not approve the modification if the commissioner finds that the resulting premiums would be excessive, inadequate or unfairly discriminatory.

(c) Notwithstanding any other provision in this chapter, the commissioner may approve any rating plan submitted by a captive insurance company that is formed under chapter 13 of this title and is authorized to provide workers' compensation coverage, so long as the captive insurance company demonstrates to the commissioner's satisfaction that the proposed rating plan does not endanger the solvency of the company and adequately protects the insureds.



§ 56-5-314 - Joint underwriting, pools, residual market mechanisms, and workers' compensation assigned risk plans.

(a) Authorization. Notwithstanding § 56-5-313(a), insurers participating in joint underwriting, pools or residual market mechanisms may, in connection with the activity, act in cooperation with each other in the making of rates, supplementary rate information, policy forms, underwriting rules, surveys, inspections and investigations, the furnishing of loss and expense statistics or other information, and in the conduct of research. Joint underwriting, pools and residual market mechanisms shall not be deemed rate service or advisory organizations.

(b) Regulation. (1) Except to the extent modified by this section, insurers participating in joint underwriting, pool or residual market mechanisms are subject to this part.

(2) Every pool shall file with the commissioner:

(A) A copy of its constitution, articles of association or incorporation, bylaws, and any other rules or regulations governing its activities;

(B) A list of its members;

(C) The name and address of a resident of this state upon whom notices or orders of the commissioner or process may be served; and

(D) Any changes in the filings under subdivisions (b)(2)(A)-(C).

(3) Any residual market mechanism, plan or agreement to implement the mechanism, and any amendments to the mechanism, plan or agreement, shall be submitted in writing to the commissioner for approval, together with such information as the commissioner may reasonably require.

(4) If, after a hearing, the commissioner finds that any activity or practice of insurers participating in joint underwriting, pool or residual market mechanisms is unfair, unreasonable or otherwise inconsistent with this part, the commissioner shall issue a written order specifying in what respects the activity or practice is unfair, unreasonable or otherwise inconsistent with this part and require the discontinuance of the activity or practice.

(c) (1) The commissioner shall implement a plan as soon as possible for the equitable apportionment among insurers of applicants for workers' compensation insurance who are in good faith entitled to such insurance, but who are unable to procure it through ordinary methods. The plan shall provide reasonable rules governing the equitable distribution of risks by direct assignment, reinsurance, or otherwise, and their assignment to insurers, and shall provide a method whereby applicants for insurance, insured, and insurers may have a hearing on grievances and the right of appeal to the commissioner.

(2) Notwithstanding § 56-5-313(a), every insurer, except those entities under § 50-6-405(a)(2) and (c) that qualify under § 50-6-401 or § 50-6-405, and those entities under title 50, chapter 6, part 6, undertaking to transact in this state the business of either workers' compensation or employer's liability insurance, or both, and every rating organization that files rates or prospective loss costs for such insurance shall participate in the plan. No insurer shall thereafter issue a policy of workers' compensation or employer's liability insurance or undertake to transact that business in this state unless the insurer participates in the plan.

(3) (A) No later than July 1 of each year, the commissioner shall determine whether the membership of the assigned risk pool, created pursuant to this subsection (c), for the prior calendar year exceeds fifteen percent (15%) of the membership of the eligible employer market, as based on premium, excluding self-insured employers and self-insured groups. For any period in which it is determined the membership of the assigned risk pool exceeds fifteen percent (15%) of the membership of the eligible employer market, the commissioner shall issue a report to the advisory council on workers' compensation setting forth the percentage of the eligible employer market insured through the assigned risk pool and the reasons contributing to increased membership of the pool. The report shall include recommendations as to whether:

(i) The competitive state workers' compensation insurance fund, established by title 50, chapter 6, part 6, should be activated;

(ii) A plan of direct assignment on a randomized basis of all assigned risk plan policies to insurers offering workers' compensation insurance subject to subdivision (c)(4) should be implemented;

(iii) Other actions should be taken; or

(iv) No action should be taken.

(B) The advisory council shall have ninety (90) days to provide written comments to the commissioner regarding the report and recommendations. After receipt of the advisory council's comments and recommendations, the commissioner shall take action deemed appropriate; provided, that the commissioner shall hold a hearing before electing to activate the competitive state workers' compensation insurance fund or to institute a plan of direct assignment.

(4) If a direct assignment plan becomes operational, pursuant to this section, then the commissioner shall structure the randomized assignment so that small insurers do not bear a disproportionate share of risk in the market. A plan of direct assignment shall include provisions to provide that insurers who depopulated the assigned risk pool in the preceding five (5) years receive applicable take out credits to be used in determining the appropriate level of policies to be assigned to the insurers.

(5) If the commissioner elects to make the competitive state workers' compensation fund operational pursuant to subdivision (c)(3), then the fund shall not be required to meet the reserve requirements for a domestic insurance company for the first seven (7) years of operation as otherwise required by §§ 50-6-601 and 50-6-603. The commissioner shall promptly notify the governor, and the speakers of the senate and the house of representatives of the election.

(6) (A) (i) On and after January 1, 1997, the plan developed under this subsection (c) shall assign an insured in this plan to one (1) of three (3) subplans. Those subplans are:

(a) The small employer plan, for insureds not eligible for experience rating;

(b) The special risk plan, for insureds that are employers whose experience modifications are one and ten hundredths (1.10) or less; and

(c) The safety incentive plan, for all other risks.

(ii) The commissioner is authorized to establish increasing levels of premium surcharges for employers with experience modification factors in excess of one and ten hundredths (1.10). The surcharges may not exceed fifty percent (50%) for employers with modification factors in excess of two and zero hundredths (2.00).

(B) The advisory prospective loss cost for subdivisions (c)(6)(A)(i)(a) and (b) may not exceed that approved by the commissioner for the voluntary market. The commissioner shall annually establish the multiplier to be applied to the advisory prospective loss cost for the assigned risk plan. In establishing the multiplier, the commissioner shall consider the estimated cost of providing required services pursuant to this subsection (c) and the level of the multipliers in the voluntary market.

(7) (A) The commissioner shall not approve a plan pursuant to this subsection (c) that does not provide for the making available of a list of the employers insured under this subsection (c) on request to interested persons for a reasonable fee or to the department. A reasonable fee shall only include the cost of production and mailing the list.

(B) As part of the application for insurance coverage, an employer shall elect whether to be excluded from the list provided for by this subsection (c). Every application for the assigned risk plan shall include the following language:

THE INSURED ELECTS TO BE EXCLUDED FROM THE LIST OF EMPLOYERS IN THE ASSIGNED RISK PLAN:

_____ YES _____ NO



§ 56-5-315 - Examination of insurance entities by commissioner.

(a) The commissioner may examine any insurer, advisory organization, rate service organization, pool or residual market mechanism to ascertain compliance with this part.

(b) Every insurer, advisory organization, rate service organization, pool and residual market mechanism shall maintain records of the type and kind reasonably adapted to its method of operation. The records shall contain the experience, data, statistics and other information collected or used by it in its activities. These records shall be available for examination or inspection by the commissioner at any time upon reasonable notice.

(c) The cost of an examination made pursuant to this section shall be paid by the examined party in the same manner as provided by § 56-1-413.

(d) The commissioner may accept the report of an examination made by the insurance supervisory official of another state in lieu of an examination under this section.



§ 56-5-316 - Payment of dividends, savings, and premium deposits unaffected.

Nothing in this part shall be construed to prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers. A plan for the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers shall not be deemed a rating plan.



§ 56-5-317 - Violations -- Penalties -- Suspension of licenses.

(a) If the commissioner finds that any person or organization has violated this part, the commissioner may impose a penalty of not more than five hundred dollars ($500) for each violation, to be recovered for the use of the state in a civil action brought in the name of the state by the commissioner in a court of competent jurisdiction. Technical violations arising from systems or computer errors of the same type shall be treated as a single violation. In the event of an overcharge, if the insurer makes restitution, including payment of interest, no penalty shall be imposed.

(b) The commissioner may, in lieu of subsection (a), impose a civil penalty after notice and hearing in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, if the commissioner finds that any person or organization has violated this part. This civil penalty shall not exceed five hundred dollars ($500) for each violation as provided for in subsection (a).

(c) The commissioner has the discretion to abate the part of the penalty in this section that the facts of the particular case warrant and to bring suit for a lesser amount that may be determined, or to accept the lesser amount in settlement of the state's claim for penalties. Any abatement or settlement of the penalties by the commissioner shall be with the consent and approval of the attorney general and reporter.

(d) The commissioner may suspend the license of any rate service organization or insurer for failure to comply with an order of the commissioner within the time limited by the order, or any extension of the time that the commissioner may grant. The commissioner may determine when a suspension of license becomes effective and it shall remain in effect for the period fixed by the commissioner, unless the commissioner modifies or rescinds the suspension, or until the order upon which the suspension is based is modified, rescinded, or reversed.

(e) No license shall be suspended except upon a written order of the commissioner, stating the commissioner's findings, made after a hearing held upon not less than ten (10) days' written notice to the person or organization, specifying the alleged violation.



§ 56-5-318 - Review of commissioner's orders.

Review of any order issued by the commissioner shall be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Where the order of the commissioner results in an increase or decrease in rates, any insurer affected by the increase or decrease may, with leave of court, pending final disposition of the proceedings in the chancery court, continue to charge rates that were obtained prior to the order of decrease, or may charge rates resulting from the order of increase on condition that the difference in the premiums be deposited in a special account by the insurer or paid to the holders of policies issued after the order of the commissioner, as the court may determine.



§ 56-5-319 - System intended to provide stable insurance market.

It is the intent of the general assembly that the advisory prospective loss costs system for workers' compensation insurance be implemented with the goal of providing long-term stability in the workers' compensation insurance market.



§ 56-5-320 - Designated rate service organizations -- Uniform statistical plan -- Workers' compensation insurers -- Membership -- Policy forms -- Uniform classification scheme -- Uniform experience rating plan.

(a) The commissioner may designate a rate service organization to assist in gathering, compiling and reporting relevant workers' compensation insurance statistical information. If the commissioner makes the designation, every workers' compensation insurer shall record and report its workers' compensation insurance experience to the designated rate service organization as set forth in the uniform statistical plan approved by the commissioner and if requested shall file a copy of the report with the commissioner.

(b) Each workers' compensation insurer shall be a member of the workers' compensation insurance rate service organization. Each workers' compensation insurer shall adhere to the policy forms and rating rules filed by the designated rate service organization.

(c) Every workers' compensation insurer shall adhere to a uniform classification system and uniform experience and retrospective rating plans that have been filed with the commissioner by the designated rate service organization and approved by the commissioner.

(d) Subject to the approval of the commissioner, the rate service organization shall develop and file rules reasonably related to the recording and reporting of data pursuant to the uniform statistical plan, uniform experience rating plan and the uniform classification system.

(e) For workers' compensation insurance provided in the voluntary market, no schedule rating plan shall limit its application to any risk based on premium size or eligibility for experience rating; provided, that the application for the plan to any individual risk shall not result in the premium for the risk being less than the classification minimum premium established for workers' compensation insurance.



§ 56-5-321 - Interchange of data for rating plans -- Cooperative activities.

(a) Reasonable rules and plans may be promulgated by the commissioner for the interchange of data necessary for the application of rating plans.

(b) In order to further conform administration of rate regulatory laws, the commissioner and every insurer and the advisory organization designated by the commissioner may exchange information and experience data with insurance supervisory officials, insurers and advisory organizations in other states and may consult with them with respect to rate making and the application of rating systems.

(c) Cooperation among advisory organizations, or among advisory organizations and insurers in rate making or in other matters within the scope of this chapter is authorized, but the filings resulting from the cooperation are subject to this chapter. The commissioner, with the assistance of the attorney general and reporter, may review the cooperative activities and practices. If after a hearing the activity or practice is found to violate this chapter, the commissioner may issue a written order specifying that the activity or practice violates this chapter and requiring the discontinuance of the activity.



§ 56-5-322 - Exempt commercial risk policyholders.

(a) For purposes of this section:

(1) "Exempt commercial risk policyholder" means an insured that either employs the services of an insurance producer licensed in property or casualty lines of authority or procures commercial risk insurance with the services of a full-time risk manager, and:

(A) Is a city, county, or metropolitan government with a population of at least fifty thousand (50,000), according to the 2010 federal census or any subsequent census;

(B) Is this state;

(C) Is a not-for-profit organization or a public entity with an annual budget of at least twenty-five million dollars ($25,000,000) in the preceding fiscal year; or

(D) Is a commercial risk policyholder that annually certifies to the department on a form designated by the department that the policyholder:

(i) Possesses a net worth of more than ten million dollars ($10,000,000) at the time the policy of insurance is issued;

(ii) Generated net revenue or sales of more than fifteen million dollars ($15,000,000) in the preceding fiscal year;

(iii) Employs more than twenty-five (25) employees per individual company or fifty (50) employees per holding company at the time the policy of insurance is issued; and

(iv) Paid annual aggregate insurance premiums of more than two hundred fifty thousand dollars ($250,000) in the preceding fiscal year of commercial risk insurance as defined in § 56-5-302, excluding any premiums paid for accident and health insurance and workers' compensation and employer's liability insurance as defined in § 56-2-201; and

(2) "Risk manager" means a person who:

(A) Holds an Accredited Advisor in Insurance (AAI) or Associate in Risk Management (ARM) designation for property and casualty lines of authority;

(B) Holds a risk management in insurance degree from an accredited college or university for property and casualty lines of authority; or

(C) Is qualified by experience, as determined by the commissioner.

(b) Section 56-5-306(a) does not apply to a commercial risk policy issued to an exempt commercial risk policyholder by an insurer of commercial risk insurance.

(c) An insurer of commercial risk insurance is subject to the penalties provided in § 56-2-305 if the:

(1) Insurer does not comply with § 56-5-306(a) relative to a commercial risk insurance policy issued to a commercial risk policyholder; and

(2) Policyholder has not filed a certification as required by subdivision (a)(1)(D).

(d) The certification form filed by a commercial risk policyholder pursuant to subdivision (a)(1)(D) shall be confidential and not subject to title 10, chapter 7, part 5.

(e) Any application or policy issued to an exempt commercial risk policyholder shall contain a disclaimer in language the same as or substantially similar to the following:

The rate provided for in this policy and all forms utilized are exempt from the filing requirements of Tenn. Code Ann. § 56-5-306. The forms which make up this policy contract are exempt from the filing requirements of Tenn. Code Ann. § 56-5-306.



§ 56-5-323 - Commercial lines insurer's obligation to furnish loss run history to insured.

(a) Within ten (10) business days of receipt of a written request from an insured or an insured's designee, a commercial lines insurer shall furnish directly to the person designated in the request, a copy of the insured's loss run history for up to the previous three (3) years, or complete loss run history with the insurer if the history is less than three (3) years. A written request includes communications made by email or fax. For the purposes of this section, "receipt" means receipt by an individual or entity designated by an insurer to receive loss run history requests.

(b) If the insurer fails to provide the requested information within the time allowed in this section, the failure shall be a violation of the Tennessee Unfair Trade Practices and Unfair Claims Settlement Act of 2009, compiled in chapter 8, part 1 of this title, and any requestor may seek enforcement and any remedies allowed pursuant to that chapter. The commissioner may take action in accordance with § 56-2-305 for the violation of subsection (a).

(c) Notwithstanding this part to the contrary, no insurer shall charge any fees to prepare and furnish one (1) three-year loss run history. However, if the insurer provides the loss run history via electronic means, then the insurer may charge a reasonable fee to provide a hard copy of the same report.






Part 4 - Restrictions on Use of Credit Scores

§ 56-5-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adverse action" means a denial or cancellation of, an increase in any charge for, or a reduction or other adverse or unfavorable change in the terms of coverage or amount of, any insurance, existing or applied for, in connection with the underwriting of personal insurance. An offer of placement with an affiliate insurer does not constitute adverse action, a refusal to insure, cancellation or nonrenewal of coverage;

(2) "Affiliate" means any company that controls, is controlled by, or is under common control with another company;

(3) "Consumer" means an insured whose credit information is used or whose insurance score is calculated in the underwriting or rating of a personal insurance policy or an applicant for the policy;

(4) "Consumer reporting agency" means any entity that, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties;

(5) "Credit information" means any credit-related information derived from a credit report, found on a credit report itself, or provided on an application for personal insurance. Information that is not credit-related shall not be considered "credit information," regardless of whether it is contained in a credit report or in an application, or is used to calculate an insurance score;

(6) "Credit report" means any written, oral, or other communication of information by a consumer reporting agency bearing on a consumer's creditworthiness, credit standing or credit capacity that is used or expected to be used or collected in whole or in part for the purpose of serving as a factor to determine personal insurance premiums, eligibility for coverage, or tier placement;

(7) "Insurance score" means a number or rating that is derived from an algorithm, computer application, model, or other process that is based in whole or in part on credit information for the purposes of predicting the future insurance loss exposure of an individual applicant or insured; and

(8) "Personal insurance," for the purposes of this part, means private passenger automobile, homeowners, motorcycle, manufactured home owners, noncommercial dwelling fire insurance, boat, personal watercraft, and recreational vehicle policies when those policies are individually underwritten for personal, family or household use.



§ 56-5-402 - Restrictions on use of credit scores.

An insurer authorized to do business in this state that uses credit information to underwrite or rate risks for personal insurance shall not:

(1) Take an adverse action against a consumer based on credit information, unless an insurer obtains and uses a credit report issued or an insurance score calculated within ninety (90) days from the date the personal insurance policy is first written or renewal is issued;

(2) (A) Use credit information unless no later than thirty-six (36) months following the last time that the insurer obtained current credit information for the insured, the insurer recalculates the insurance score or obtains an updated credit report. The insurer is not required to comply with this subdivision (2) if:

(i) The insured is in the most favorably-priced tier of the insurer or within a group of affiliated insurers, for the type of policy covering the insured;

(ii) If the insurer has determined not to use credit information in its re-evaluation of the insured upon renewal; or

(iii) If the insurer provides a notice to the insured on an annual basis of the insured's right to voluntarily request that their insurance credit score be rerun and reevaluated based on the current information available for the next effective renewal date of the insured's policy. A notice provided under this section shall be in writing in clear and concise language and shall not contain any information other than what is necessary to notify the insured of this right. An insurer need not recalculate the insurance score or obtain the updated credit report of a consumer more frequently than once every twelve (12) months;

(B) Nothing in subdivision (2)(A) shall be deemed to require any insurer to use credit information in rating or underwriting. The commissioner may promulgate rules to effectuate this section;

(3) Use the following as a negative factor in any insurance scoring methodology or in reviewing credit information for the purpose of underwriting or rating a policy of personal insurance:

(A) Credit inquiries not initiated by the consumer or inquiries requested by the consumer for each person's own credit information;

(B) Inquiries relating to insurance coverage, if so identified on a consumer's credit report;

(C) Multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the home mortgage industry and made within thirty (30) days of one another, unless only one (1) inquiry is considered;

(D) Multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the automobile lending industry and made within thirty (30) days from one another, unless only one (1) inquiry is considered; or

(E) Collection accounts with a medical industry code, if so identified on the consumer's credit report;

(4) Deny, cancel or nonrenew a policy of personal insurance solely on the basis of credit information, without consideration of any other applicable underwriting factor independent of credit information;

(5) Base an insured's renewal rates for personal insurance solely upon credit information, without consideration of any other applicable factor independent of credit information;

(6) Take an adverse action against a consumer solely because the consumer does not have a credit account, without consideration of any other applicable factor independent of credit information;

(7) Consider an absence of credit information or an inability to calculate an insurance score in underwriting or rating personal insurance, unless the insurer either treats the consumer as if the consumer had neutral credit information as defined by the insurer or unless the insurer treats the consumer in a manner otherwise approved by the commissioner of commerce and insurance; and

(8) Use an insurance score that is calculated using income, gender, address, ethnic group, religion, marital status, nationality, education, or occupation of the consumer as a factor. Nothing in this subdivision (8) shall preclude an insurer from underwriting personal insurance on the basis of information in the insurance application that is not credit information.



§ 56-5-403 - Notice to consumer of adverse action.

If an insurer takes an adverse action based on factors that include credit information, the insurer must provide notice to the consumer that an adverse action has been taken. That notice must contain the reason or reasons for the adverse action, described in sufficiently clear and specific language so that a person can identify the basis for the insurer's decision to take an adverse action. The notice must include a description of up to four (4) factors that were the primary influences of the adverse action. The use of generalized terms such as "poor credit history," "poor credit rating," or "poor insurance score" does not meet the explanation requirements of this section. Standardized credit explanations provided by consumer reporting agencies or other third party vendors are deemed to comply with this section.



§ 56-5-404 - Indemnification.

An insurer shall indemnify, defend, and hold an insurance producer harmless from and against all liability, fees and costs arising out of or relating to the actions, errors or omissions of an insurance producer who obtains or uses credit history or insurance scores, or both, for an insurer, provided the insurance producer follows the instructions of or procedures established by the insurer and complies with any applicable law or act. Nothing in this section shall be construed to provide an applicant or insured with a cause of action that does not exist in the absence of this section.



§ 56-5-405 - Filing of credit scoring models.

Insurers that use insurance scores to underwrite or rate risks must file their scoring models or other scoring processes with the department of commerce and insurance. A filing that includes insurance scoring shall include loss experience justifying the use of credit information. The filings shall be kept confidential by the commissioner of commerce and insurance and shall not be construed to be a public record pursuant to title 10, chapter 7.



§ 56-5-406 - Incorrect or incomplete credit information.

If it is determined through the dispute resolution process set forth in the federal Fair Credit Reporting Act, codified in 15 U.S.C. § 1681i(a)(5), that the credit information of a current insured was incorrect or incomplete and if the insurer receives notice of the determination from either the consumer reporting agency or from the insured, the insurer shall re-underwrite and re-rate the consumer within thirty (30) days of receiving the notice. After re-underwriting or re-rating the insured, the insurer shall make any adjustments necessary, consistent with its underwriting and rating guidelines. If an insurer determines that the insured has overpaid the premium, the insurer shall refund to the insured the amount of overpayment calculated back to the shorter of either the last twelve (12) months of coverage or the actual policy period.



§ 56-5-407 - Disclosure of intention to use credit information.

(a) If an insurer writing personal insurance uses credit information in underwriting or rating a consumer, the insurer or its agent shall disclose, either on the insurance application or at the time the insurance application is taken, that it may obtain credit information in connection with the application. The disclosure shall be either written or provided to an applicant in the same medium as the application for insurance. The insurer need not provide the disclosure statement required under this section to any insured on a renewal policy, if the consumer has previously been provided a disclosure statement.

(b) Use of the following example disclosure statement constitutes compliance with this section: "In connection with this application for insurance, we may review your credit report or obtain or use a credit-based insurance score based on the information contained in that credit report. We may use a third party in connection with the development of your insurance score."






Part 5 - Personal Risk Insurance

§ 56-5-501 - Applicability of part.

This part applies to personal risk insurance written on risks in this state by any insurer authorized to do business in this state.



§ 56-5-502 - Limitations on rate filings.

(a) Notwithstanding the requirements of this title, a filing made by an insurer for personal risk insurance under this part that provides for an overall statewide rate increase or decrease of no more than fifteen percent (15%) in the aggregate for all coverages that are subject to the filing may take effect the date it is filed. The fifteen-percent limitation does not apply on an individual insured basis. No more than one (1) rate filing may be made by an insurer pursuant to the expedited process provided in this section during any twelve-month period, unless a rate filing, when combined with any other rate filing or filings made by an insurer within the preceding twenty-five (25) months, does not result in an overall statewide increase or decrease of more than fifteen percent (15%) in the aggregate for all coverages that are subject to the filing.

(b) Rate filings falling outside of the limitation provided for in subsection (a) shall be subject to this chapter, unless those filings are otherwise exempt from this chapter pursuant to another section of this title.

(c) A filing submitted pursuant to subsection (a) is considered to comply with state law; however, if the commissioner of commerce and insurance determines that the filing is inadequate, excessive or unfairly discriminatory, the commissioner shall issue a written order specifying in detail the provisions of this title the insurer has violated and the reasons the filing is inadequate, excessive or unfairly discriminatory and stating a reasonable future date on which the filing is to be considered no longer effective. An order by the commissioner pursuant to this subsection (c) that is issued more than thirty (30) days from the date on which the commissioner received the rate filing is prospective only and does not affect any contract issued or made before the effective date of the order. For purposes of this part, "unfairly discriminatory" means a rate for a risk that is classified in whole or in part on the basis of race, color, creed, or national origin.

(d) No rate increase within the limitation specified in subsection (a) may be implemented with regard to an individual existing policy, unless the increase is applied at the time of a renewal or conditional renewal of an existing policy and the insurer, at least thirty (30) days in advance of the end of the insured's policy period, mails or delivers to the named insured, at the address shown in the policy, a written notice that clearly and conspicuously discloses its intention to change the rate. A notice of renewal or conditional renewal that clearly and conspicuously discloses the renewal premium applicable to the policy shall be deemed to be in compliance with this subsection (d).









Chapter 6 - Agents, Solicitors and Administrators

Part 1 - Tennessee Insurance Producer Licensing Act of 2002

§ 56-6-101 - Short title -- Purpose and scope.

(a) This part shall be known and may be cited as the "Tennessee Insurance Producer Licensing Act of 2002."

(b) This part governs the qualifications and procedures for the licensing of insurance producers. It simplifies and organizes some statutory language to improve efficiency, permits the use of new technology and reduces costs associated with issuing and renewing insurance licenses.

(c) This part does not apply to surplus lines agents licensed pursuant to the Surplus Lines Insurance Act, compiled in chapter 14 of this title, except as provided in §§ 56-6-108 and 56-6-118(b).



§ 56-6-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity;

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) "Department" means the department of commerce and insurance;

(4) "Home state" means any state or territory of the United States and the District of Columbia in which an insurance producer maintains a principal place of residence or principal place of business and is licensed to act as an insurance producer;

(5) "Insurance" means any of the lines of authority in § 56-2-201;

(6) "Insurance producer" means a person required to be licensed under the laws of this state to sell, solicit or negotiate insurance;

(7) "Insurer" means any insurance company authorized to transact insurance business in this state;

(8) "License" means a document issued by this state's commissioner authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent or inherent, in the holder to represent or commit an insurance carrier;

(9) "Limited line credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection (gap) insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the commissioner determines should be designated a form of limited line credit insurance;

(10) "Limited line credit insurance producer" means a person who sells, solicits or negotiates one or more forms of limited line credit insurance coverage to individuals through a master, corporate, group or individual policy;

(11) "Limited lines insurance" means those lines of insurance defined in § 56-6-110 or any other line of insurance that the commissioner deems necessary to recognize for the purposes of complying with § 56-6-108(e);

(12) "Limited lines producer" means a person authorized by the commissioner to sell, solicit or negotiate limited lines insurance;

(13) "NAIC" means the National Association of Insurance Commissioners;

(14) "Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms or conditions of the contract; provided, that the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers;

(15) "Person" means an individual or a business entity;

(16) "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company;

(17) "Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company;

(18) "Surplus lines producer" means a person authorized by the commissioner to sell, solicit or negotiate surplus lines insurance pursuant to the Surplus Lines Insurance Act, compiled in chapter 14 of this title. The person shall have the same authority given to a surplus lines agent licensed under the Surplus Lines Insurance Act;

(19) "Terminate" means the cancellation of the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance;

(20) "Uniform application" means the current version of the NAIC uniform application for resident and nonresident producer licensing; and

(21) "Uniform business entity application" means the current version of the NAIC uniform business entity application for resident and nonresident business entities.



§ 56-6-103 - License required.

A person shall not sell, solicit or negotiate insurance in this state for any class or classes of insurance unless the person is licensed for that line of authority in accordance with this part.



§ 56-6-104 - Exceptions to licensing.

(a) Nothing in this part shall be construed to require an insurer to obtain an insurance producer license. In this section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries or affiliates.

(b) A license as an insurance producer shall not be required of the following:

(1) An officer, director or employee of an insurer or of an insurance producer; provided, that the officer, director or employee does not receive any commission on policies written or sold to insure risks residing, located or to be performed in this state and:

(A) The officer, director or employee's activities are executive, administrative, managerial, clerical or a combination of these, and are only indirectly related to the sale, solicitation or negotiation of insurance;

(B) The officer, director or employee's function relates to underwriting, loss control, inspection or the processing, adjusting, investigating or settling of a claim on a contract of insurance; or

(C) The officer, director or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers where the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation or negotiation of insurance;

(2) A person who secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance; or for the purpose of enrolling individuals under plans, issuing certificates under plans or otherwise assisting in administering plans, or performs administrative services related to mass marketed property and casualty insurance, where no commission is paid to the person for the service;

(3) An employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employers, officers, employees, director or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts;

(4) Employees of insurers or organizations employed by insurers who are engaging in the inspection, rating or classification of risks, or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation or negotiation of insurance;

(5) A person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the state; provided, that the person does not sell, solicit or negotiate insurance that would insure risks residing, located or to be performed in this state;

(6) A person who is not a resident of this state who sells, solicits or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract; provided, that the person is otherwise licensed as an insurance producer to sell, solicit or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state;

(7) A salaried full-time employee who counsels or advises an employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer; provided, that the employee does not sell or solicit insurance or receive a commission;

(8) Any regular salaried officer, employee or member of a fraternal benefit society that provides benefits in case of death or disability, resulting solely from accident, and that does not obligate the officer, employee or member to pay natural death or sick benefits, the officers, employees or members procuring other members and receiving no compensation for the procurement other than awards or merchandise nominal in value;

(9) An officer, director, or employee of a vehicle rental company engaged in the sale, solicitation, or negotiation of optional insurance sold in connection with and incidental to a motor vehicle rental agreement for a period not to exceed ninety (90) days;

(A) The insurance that may be offered pursuant to this subdivision (b)(9) is limited to:

(i) Personal accident coverage that provides protection for renters and other rental vehicle occupants for accidental death or dismemberment, and for medical expenses resulting from an accident that occurs during the rental period;

(ii) Liability coverage that provides protection to renters and to other authorized drivers of the rental motor vehicle for liability arising from the operation of the motor vehicle during the rental period. The liability protection, when purchased by a renter, shall be deemed to be primary over any other coverages that may be available to the renter or other authorized driver of the rental vehicle to the extent of the protection provided;

(iii) Personal effects coverage that provides protection to renters and other motor vehicle occupants for loss of, or damage to, personal effects in the rental motor vehicle during the rental period; and

(iv) Roadside assistance coverage;

(B) As used in subdivision (b)(9)(A), "motor vehicle" or "rental vehicle" means a private passenger motor vehicle, including passenger vans, mini vans, and sport utility vehicles, and a cargo motor vehicle, including cargo vans, pickup trucks, and trucks with a gross vehicle weight of less than twenty-six thousand pounds (26,000 lbs.);

(C) Each person engaged in the sale of optional insurance products pursuant to this subdivision (b)(9) shall give each renter who purchases the coverage brochures or other written materials that:

(i) Summarize, clearly and correctly, the material terms and conditions of coverage offered to renters;

(ii) Identify the insurer;

(iii) Describe the process for filing a claim in the event the renter elects to purchase coverage;

(iv) State that the purchase of the coverage is not required in order to rent a vehicle;

(v) Disclose that the coverage offered by the rental agreement may provide a duplication of coverage already provided by a renter's personal automobile policy or by another source of coverage; and

(vi) Itemize the cost for the coverage separately;

(D) The commissioner may seek the sanctions provided in former § 56-6-112(e) [repealed] against a vehicle rental company upon a finding that an officer, director, or employee of a vehicle rental company has violated § 56-6-112(a)(2), (4), (5), (7), (8), or (10) in connection with the sale, solicitation, or negotiation of optional insurance sold in connection with and incidental to a motor vehicle rental agreement for a period not to exceed ninety (90) days;

(10) An officer, director, employee, or authorized representative of a business entity engaged in the sale, solicitation, or negotiation of portable electronics insurance licensed pursuant to and acting in compliance with part 11 of this chapter; or

(11) An officer, director, employee or authorized representative of a business entity engaged in the sale, solicitation or negotiation of self-service storage insurance licensed pursuant to and acting in compliance with part 12 of this chapter.



§ 56-6-105 - Application for examination.

(a) A resident individual applying for an insurance producer license shall pass a written examination unless exempt pursuant to § 56-6-109. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer and the insurance laws and regulations of this state. Each individual wishing to take the state insurance examination shall first complete either an on-site or on-line preparation program approved by the commission. A person seeking an insurance producer license shall also meet the following prelicensing requirements:

(1) All applicants for an insurance producer license, unless otherwise exempted by law, are required to register and complete either an on-line or classroom study program approved by the commissioner;

(2) Applicants for a license shall be at least eighteen (18) years of age or older; and

(3) All other requirements for an insurance license shall be developed and conducted under rules and regulations prescribed by the commissioner.

(b) The commissioner may make arrangements, including contracting with an outside testing service, for administering examinations and collecting the nonrefundable examination fee.

(c) An individual who fails to appear for the examination as scheduled or fails to pass the examination, shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.



§ 56-6-106 - Application for license.

(a) An individual residing in this state applying for an insurance producer license shall make application to the commissioner on the uniform application and declare under penalty of refusal, suspension or revocation of the license that the statements made in the application are true, correct and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall find that the individual:

(1) Is at least eighteen (18) years of age;

(2) Has not committed any act that is a ground for denial, suspension or revocation set forth in § 56-6-112;

(3) Has completed a prelicensing course of study for the lines of authority for which the person has applied that consists of a minimum of twenty (20) hours of coursework for life, accident and health, property, casualty, personal lines or title insurance;

(4) Has paid the fees set forth in § 56-6-121; and

(5) Has successfully passed the examinations for the lines of authority for which the person has applied.

(b) A business entity may obtain an insurance producer's license; however, only an individual licensed producer or limited lines producer shall sell, solicit or negotiate a contract of insurance in this state. Application shall be made using the uniform business entity application. An individual authorized and acting on behalf of the business entity shall declare under penalty of refusal, suspension or revocation of the license that the statements made in the application are true, correct and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall find that:

(1) The business entity has paid the applicable fees set forth in § 56-6-121; and

(2) The business entity has designated a principal or officer who also holds a current producer license responsible for the business entity's compliance with the insurance laws, rules and regulations of this state.

(c) The commissioner may require any documents reasonably necessary to verify the information contained in an application.



§ 56-6-107 - License.

(a) Unless denied licensure pursuant to § 56-6-112, persons who have met the requirements of §§ 56-6-105 and 56-6-106 shall be issued an insurance producer license. A resident insurance producer may receive a license in one (1) or more of the following lines of insurance:

(1) Life -- insurance coverage on human lives including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income;

(2) Accident and health or sickness -- insurance coverage for sickness, bodily injury or accidental death and may include benefits for disability income;

(3) Property -- insurance coverage for the direct or consequential loss or damage to property of every kind;

(4) Casualty -- insurance coverage against legal liability, including that for death, injury or disability or damage to real or personal property;

(5) Variable life and variable annuity products -- insurance coverage provided under variable life insurance contracts and variable annuities;

(6) Personal lines -- property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes;

(7) Credit -- limited line credit insurance; and

(8) Any other line of insurance permitted under this title or regulations promulgated under this title.

(b) (1) For licenses issued or renewed on or after January 1, 2007, the licenses shall remain in effect for twenty-four (24) months from the last day of the licensee's birth month.

(2) Business entity licenses will expire biennially on March 1.

(c) At the end of the twenty-four (24) months, the insurance producer license may be renewed, subject to the limitations set forth in § 56-6-112, by paying the applicable fee set forth in § 56-6-121 and submitting the renewal form prescribed by the commissioner. In addition, and subject to the exception found in § 56-6-118, an insurance producer license will not be renewed unless the insurance producer has completed all continuing education requirements, as established by rule; however, the continuing education requirements shall not apply to the following:

(1) An insurance producer who has been continuously licensed since January 1, 1994; and

(2) An insurance producer that is a business entity.

(d) An insurance producer who allows the license to lapse may, within twelve (12) months from the due date of the renewal fee, reinstate the same license without the necessity of passing a written examination; however, a penalty in the amount of double the unpaid renewal fee shall be required for any renewal fee received after the due date.

(e) A licensed insurance producer who is unable to comply with the license renewal procedures of this section due to military service or some other extenuating circumstance, e.g., a long-term medical disability, may request a waiver of the license renewal procedures. The producer may also request a waiver of any examination requirement or any other sanction imposed for failure to comply with the renewal procedures.

(f) The license shall contain the licensee's name, address, insurance producer number, and the date of issuance, the lines of authority, the expiration date and any other information the commissioner deems necessary.

(g) A licensed insurance producer shall inform the commissioner by any means acceptable to the commissioner of a change of address within thirty (30) days of the change. Failure to timely inform the commissioner of a change in legal name or address may result in a disciplinary action pursuant to § 56-6-112.

(h) In order to assist in the performance of the commissioner's duties, the commissioner may contract with non-governmental entities, including the NAIC or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions, including the collection of fees, related to producer licensing that the commissioner and the non-governmental entity may deem appropriate.

(i) In the commissioner's discretion, the commissioner shall have the authority to waive any continuing education requirements imposed by this section.



§ 56-6-108 - Nonresident licensing.

(a) Unless denied licensure pursuant to § 56-6-112, a nonresident person shall receive an insurance producer license if:

(1) The person is currently licensed as a resident insurance producer and is in good standing in the person's home state;

(2) The person has submitted the proper request for licensure and has paid the applicable fees required by § 56-6-121;

(3) The person has submitted or transmitted to the commissioner the application for licensure that the person submitted to the person's home state, or in lieu of the same, a completed uniform application; and

(4) The person's home state awards insurance producer licenses to residents of this state on the same basis.

(b) The commissioner may verify the insurance producer's licensing status through any producer database maintained by the NAIC, its affiliates or subsidiaries.

(c) A nonresident insurance producer who moves from one state to another state or a resident insurance producer who moves from this state to another state shall file a change of address and provide certification from the new resident state within thirty (30) days of the change of legal residence. No fee or license application is required.

(d) Notwithstanding any other provision of this part, a person licensed as a surplus lines producer in the person's home state shall receive a surplus lines producer license in this state pursuant to subsection (a). Except as provided in subsection (a), nothing in this section otherwise amends or supersedes the Surplus Lines Insurance Act, compiled in chapter 14 of this title.

(e) Notwithstanding any other provision of this part, a person licensed as a limited line credit insurance producer or any other type of limited lines insurance producer in the person's home state shall receive a nonresident limited lines producer license, pursuant to subsection (a), as long as the license is granted to residents of this state. The license shall grant the nonresident the same scope of authority as granted a resident insurance producer holding the license in this state.



§ 56-6-109 - Exemption from examination.

(a) An individual who applies for an insurance producer license in this state who was previously licensed for the same lines of authority in another state shall not be required to complete any prelicensing education or examination. This exemption is only available if the person is currently licensed in that state or if the application is received within ninety (90) days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's producer database records, maintained by the NAIC, its affiliates or subsidiaries, indicate that the producer is or was licensed in good standing for the line of authority requested.

(b) A person licensed as an insurance producer in another state who moves to this state shall make application within ninety (90) days of establishing legal residence to become a resident licensee pursuant to § 56-6-106. No prelicensing education or examination shall be required of that person to obtain any line of authority previously held in the prior state except where the commissioner determines otherwise by regulation.



§ First - of 2 versions of this section

56-6-110. Limited lines producers. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

An individual who has met the requirements of § 56-6-106 shall be entitled to a limited lines producer license without examination in one (1) or more of the following limited lines:

(1) Insurance on personal effects carried as baggage or limited travel accident insurance sold in connection with transportation provided by a common carrier;

(2) Credit life, credit accident and health insurance, or involuntary unemployment credit insurance;

(3) Mortgage guaranty insurance;

(4) Personal property insurance sold to a debtor under a master group policy issued to a creditor;

(5) Crop hail insurance;

(6) Title insurance; provided, that the limited lines producer is an attorney, duly licensed in this state, who acts as a title insurance agent as an ancillary part of the attorney's practice of law;

(7) Any other lines that the commissioner finds by rule are essential for the transaction of business in this state and do not require the professional competency demanded by an insurance producer's license;

(8) Portable electronics insurance; or

(9) Self-service storage insurance.



§ Second - of 2 versions of this section

56-6-110. Limited lines producers. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

An individual who has met the requirements of § 56-6-106 shall be entitled to a limited lines producer license without examination in one (1) or more of the following limited lines:

(1) Travel insurance;

(2) Credit life, credit accident and health insurance, or involuntary unemployment credit insurance;

(3) Mortgage guaranty insurance;

(4) Personal property insurance sold to a debtor under a master group policy issued to a creditor;

(5) Crop hail insurance;

(6) Title insurance; provided, that the limited lines producer is an attorney, duly licensed in this state, who acts as a title insurance agent as an ancillary part of the attorney's practice of law;

(7) Any other lines that the commissioner finds by rule are essential for the transaction of business in this state and do not require the professional competency demanded by an insurance producer's license;

(8) Portable electronics insurance; or

(9) Self-service storage insurance.



§ 56-6-111 - Temporary licensing.

(a) The commissioner may issue a temporary insurance producer license for a period not to exceed one hundred eighty (180) days without requiring an examination if the commissioner deems that the temporary license is necessary for the servicing of an insurance business in the following cases:

(1) To the surviving spouse or court-appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the producer or for the recovery or return of the producer to the business or to provide for the training and licensing of new personnel to operate the producer's business;

(2) To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license;

(3) To the designee of a licensed insurance producer entering active service in the armed forces of the United States; or

(4) In any other circumstance where the commissioner deems that the public interest will best be served by the issuance of this license.

(b) The commissioner may by order limit the authority of any temporary licensee in any way deemed necessary to protect insureds and the public. The commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. A temporary license issued under this part may also be suspended or revoked pursuant to § 56-6-112. A temporary license may not continue after the owner or the personal representative disposes of the business.



§ 56-6-112 - License denial, nonrenewal, suspension or revocation.

(a) The commissioner may place on probation, suspend, revoke or refuse to issue or renew a license issued under this part or may levy a civil penalty in accordance with this section or take any combination of those actions, for any one (1) or more of the following causes:

(1) Providing incorrect, misleading, incomplete or materially untrue information in the license application;

(2) Violating any law, rule, regulation, subpoena or order of the commissioner or of another state's commissioner;

(3) Obtaining or attempting to obtain a license through misrepresentation or fraud;

(4) Improperly withholding, misappropriating or converting any moneys or properties received in the course of doing insurance business;

(5) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

(6) Having been convicted of a felony;

(7) Having admitted or been found to have committed any insurance unfair trade practice or fraud;

(8) Using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness or financial irresponsibility in the conduct of business in this state or elsewhere;

(9) Having an insurance producer license, or its equivalent, denied, suspended or revoked in any other state, province, district or territory;

(10) Forging another's name to an application for insurance or to any document related to an insurance transaction;

(11) Improperly using notes or any other reference material to complete an examination for an insurance license;

(12) Knowingly directing any person to submit an application for health care benefits through the TennCare program at a time when the person is covered by a group policy or when the policy is being renewed, and then quoting a rate for a group health insurance policy if the insurance producer knows the person would otherwise have been eligible to participate or continue participation in the group policy;

(13) Knowingly accepting insurance business from an individual who is not licensed;

(14) Selling, soliciting or negotiating insurance for a company that is not authorized to transact the business of insurance in this state; and

(15) Violating the unfair trade practices as enumerated in § 56-6-125.

(b) Any action by the commissioner to put on probation, suspend, revoke or deny the renewal of a license pursuant to this section shall be governed by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) In the event that the action by the commissioner is to deny an application for a license, the commissioner shall notify the applicant and advise, in writing, the applicant of the denial of the applicant's application within thirty (30) days.

(d) The license of a business entity may be suspended or revoked if the commissioner finds, after a hearing, that an individual licensee's violation was known or should have been known by one (1) or more of the partners, officers or managers acting on behalf of the partnership or corporation and the violation was neither reported to the commissioner nor corrective action taken.

(e) The commissioner shall retain the authority to enforce this part and impose any penalty or remedy authorized by this part and this title against any person who is under investigation for or charged with a violation of this part or this title, even if the person's license has been surrendered or has lapsed by operation of law.

(f) The commissioner may serve a notice or order in any action arising under this part by registered or certified mail to the insurance producer or applicant at the address of record in the files of the department. Notwithstanding any law to the contrary, service in the manner set forth in this subsection (g) shall be deemed to constitute actual service on the insurance producer or applicant.

(g) If, after providing notice consistent with the process established by § 4-5-320(c), and providing the opportunity for a contested case hearing held in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the commissioner finds that any person required to be licensed, permitted, or authorized by the division of insurance pursuant to this chapter has violated any statute, rule or order, the commissioner may, at the commissioner's discretion, order:

(1) The person to cease and desist from engaging in the act or practice giving rise to the violation;

(2) Payment of a monetary penalty of not more than one thousand dollars ($1,000) for each violation, but not to exceed an aggregate penalty of one hundred thousand dollars ($100,000). This subdivision (g)(2) shall not apply where a statute or rule specifically provides for other civil penalties for the violation. For purposes of this subdivision (g)(2), each day of continued violation shall constitute a separate violation; and

(3) The suspension or revocation of the person's license.

(h) In determining the amount of penalty to assess under this section, the commissioner shall consider:

(1) Whether the person could reasonably have interpreted such person's actions to be in compliance with the obligations required by a statute, rule or order;

(2) Whether the amount imposed will be a substantial economic deterrent to the violator;

(3) The circumstances leading to the violation;

(4) The severity of the violation and the risk of harm to the public;

(5) The economic benefits gained by the violator as a result of noncompliance;

(6) The interest of the public; and

(7) The person's efforts to cure the violation.



§ 56-6-113 - Commissions.

(a) An insurer or insurance producer shall not pay a commission, service fee, brokerage fee or other valuable consideration to a person for selling, soliciting or negotiating insurance in this state if that person is required to be licensed under this part and is not so licensed.

(b) A person shall not accept a commission, service fee, brokerage or other valuable consideration for selling, soliciting or negotiating insurance in this state if that person is required to be licensed under this part and is not so licensed.

(c) Renewal or other deferred commissions may be paid to a person for selling, soliciting or negotiating insurance in this state if the person was required to be licensed under this part at the time of the sale, solicitation or negotiation and was so licensed at that time.

(d) An insurer or insurance producer may pay or assign commissions, service fees, brokerages or other valuable consideration to an insurance agency or to persons who do not sell, solicit or negotiate insurance in this state, unless the payment would violate § 56-8-104(5) or (8).

(e) An unlicensed person may make a referral to a licensed producer; provided, that the person does not discuss the specific insurance policy terms and conditions. Except as prohibited by federal law, the unlicensed person may be compensated for the referral; however, an unlicensed person who is neither employed by nor affiliated with the insurance producer may be compensated only if the compensation is a fixed dollar amount, not to exceed twenty-five dollars ($25.00) or such lesser amount as the commissioner may establish by rule, for each referral. An unlicensed person who is either employed by or affiliated with the insurance producer may be compensated only if the compensation is a fixed nominal dollar amount. In either event, the referral compensation shall not depend on whether the referred customer purchases an insurance product from the licensed producer.



§ 56-6-114 - Sale of unauthorized insurance.

(a) A person shall be personally liable for any premiums paid for, or valid claims made on, all contracts of insurance unlawfully sold within this state by or through the person directly or indirectly, for or on behalf of an insurance company not authorized to do business in this state.

(b) A person who sells insurance in this state for an insurance company not authorized to do business in this state commits a fraudulent insurance act as defined by § 56-53-102.



§ 56-6-115 - Appointments.

(a) An insurance producer shall not act as an agent of an insurer unless the insurance producer becomes an appointed agent of that insurer. An insurance producer who is not acting as an agent of an insurer is not required to become appointed.

(b) An insurance producer who solicits or negotiates an application for insurance shall be regarded, in any controversy arising from the application for insurance or any policy issued in connection with the application between the insured or insured's beneficiary and the insurer, as the agent of the insurer and not the insured or insured's beneficiary. This subsection (b) shall not affect the apparent authority of an agent.

(c) To appoint a producer as its agent, the appointing insurer shall file, in a format approved by the commissioner, a notice of appointment within fifteen (15) days from the date the agency contract is executed or the first insurance application is submitted. An insurer may also elect to appoint a producer to all or some insurers within the insurer's holding company system or group by the filing of a single appointment request.

(d) Upon receipt of the notice of appointment, the commissioner shall verify within a reasonable time, not to exceed thirty (30) days, that the insurance producer is eligible for appointment. If the insurance producer is determined to be ineligible for appointment, the commissioner shall notify the insurer within five (5) days of the determination.

(e) An insurer shall pay an appointment fee, in the amount set in § 56-6-121, for each insurance producer appointed by the insurer. The fees under this section may be paid by the insurer on a quarterly basis.

(f) Any insurance producer may place excess or rejected risks with an insurer lawfully doing business within this state, and shall not be required to enter into an agency contract or agreement with the insurer accepting such excess or rejected risks or be appointed by such insurer; provided, that only that portion of the risk in excess of the limits which the insurer will write may be placed as an excess risk, and:

(1) The insurance producer has an agency contract or agreement with an insurer that actually engages in the writing of the insurance; and

(2) The insurer has deemed the risk to be in excess of, or in noncompliance with, its underwriting standards.

(g) No insurance producer may place an application for insurance with any residual market mechanism, as defined by § 56-5-302, unless the insurance producer:

(1) Has an agency contract or agreement with an insurer that actually engages in the writing of the insurance; and

(2) Makes a diligent effort to place the application for insurance with the insurer.

(h) It is unlawful for any insurer to accept applications from, or pay commissions to, an insurance producer or limited lines producer except in accordance with this section. Any insurer who unlawfully accepts applications from, or pays commissions to, any insurance producer shall be deemed to have accepted and acknowledged the person as its insurance producer or limited lines producer.

(i) An individual not duly licensed as an insurance producer or limited lines producer who solicits a policy of insurance on behalf of an insurer shall become liable for all the duties, requirements, liabilities and penalties to which an insurance producer of the insurer is subject.



§ 56-6-116 - Fiduciary duty.

Any money that an insurance producer receives for soliciting, negotiating or selling insurance shall be held in a fiduciary capacity, and shall not be misappropriated, converted or improperly withheld. Any violation of this section shall be considered grounds for the denial, suspension, or revocation of the insurance producer's license and shall subject the insurance producer to the sanctions and penalties set forth under § 56-6-112.



§ 56-6-117 - Notification to commissioner of termination.

(a) Termination for Cause. An insurer or authorized representative of the insurer that terminates the appointment, employment, contract or other insurance business relationship with a producer shall notify the commissioner within thirty (30) days following the effective date of the termination, using a format prescribed by the commissioner, if the reason for termination is one of the reasons set forth in § 56-6-112 or the insurer has knowledge the producer was found by a court, government body, or self-regulatory organization authorized by law to have engaged in any of the activities described in § 56-6-112. Upon the written request of the commissioner, the insurer shall provide additional information, documents, records or other data pertaining to the termination or activity of the producer.

(b) Termination Without Cause. An insurer or authorized representative of the insurer that terminates the appointment, employment, or contract with a producer for any reason not set forth in § 56-6-112 shall notify the commissioner within thirty (30) days following the effective date of the termination, using a format prescribed by the commissioner. Upon written request of the commissioner, the insurer shall provide additional information, documents, records or other data pertaining to the termination.

(c) Termination of Appointment Fee. An insurer shall pay a termination of appointment fee, in the amount set forth in § 56-6-121, for each insurance producer appointment terminated by the insurer.

(d) Ongoing Notification Requirement. The insurer or the authorized representative of the insurer shall promptly notify the commissioner in a format acceptable to the commissioner if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the commissioner in accordance with subsection (a) had the insurer known of its existence at the time the insurer initially notified the commissioner.

(e) Copy of Notification to be Provided to Producer. (1) Within fifteen (15) days after making the notification required by subsections (a), (b) and (d), the insurer shall mail a copy of the notification to the producer at the producer's last known address. If the producer is terminated for cause for any of the reasons listed in § 56-6-112, the insurer shall provide a copy of the notification to the producer at the producer's last known address by certified mail, return receipt requested, postage prepaid or by overnight delivery using a nationally recognized carrier.

(2) Within thirty (30) days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the commissioner. The producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the commissioner's file and accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under subsection (g).

(f) Immunities. (1) In the absence of actual malice, an insurer, the authorized representative of the insurer, a producer, the commissioner, or an organization of which the commissioner is a member and that compiles the information and makes it available to other commissioners or regulatory or law enforcement agencies shall not be subject to civil liability, and a civil cause of action of any nature shall not arise against these entities or their respective agents or employees, as a result of any statement or information required by or provided pursuant to this section or any information relating to any statement that may be requested in writing by the commissioner from an insurer or producer; or a statement by a terminating insurer or producer to an insurer or producer limited solely and exclusively to whether a termination for cause under subsection (a) was reported to the commissioner; provided, that the propriety of any termination for cause under subsection (a) is certified in writing by an officer or authorized representative of the insurer or producer terminating the relationship.

(2) In any action brought against a person that may have immunity under subdivision (f)(1) for making any statement required by this section or providing any information relating to any statement that may be requested by the commissioner, the party bringing the action shall plead specifically in any allegation that subdivision (f)(1) does not apply because the person making the statement or providing the information did so with actual malice.

(3) Subdivision (f)(1) or (f)(2) shall not abrogate or modify any existing statutory or common law privileges or immunities.

(g) Confidentiality. (1) (A) All testimony, documents, other information in the control or possession of the department that is obtained by the commissioner in an investigation pursuant to this section shall, except as provided in subdivision (g)(1)(B), be confidential and absolutely privileged and shall not be:

(i) Subject to § 10-7-503(a) or § 56-1-602;

(ii) Subject to subpoena;

(iii) Subject to discovery; or

(iv) Admissible as evidence in any private civil action.

(B) Notwithstanding subdivision (g)(1)(A), the commissioner is authorized to use the testimony, documents, and other information in the control or possession of the department in the furtherance of any regulatory or legal action brought as a part of the commissioner's duties.

(2) Neither the commissioner nor any person who received documents, materials or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subdivision (g)(1).

(3) In order to assist in the performance of the commissioner's duties under this part, the commissioner may:

(A) Share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subdivision (g)(1), with other state, federal, and international regulatory agencies, with the NAIC, its affiliates or subsidiaries, and with state, federal, and international law enforcement authorities; provided, that the recipient agrees to maintain the confidentiality and privileged status of the document, material or other information;

(B) Receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the NAIC, its affiliates or subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(C) Enter into agreements governing sharing and use of information consistent with this subsection (g).

(4) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subdivision (g)(3).

(5) Nothing in this part shall prohibit the commissioner from releasing final, adjudicated actions including for cause terminations that are open to public inspection pursuant to § 10-7-503(a) to a database or other clearinghouse service maintained by the NAIC, its affiliates or subsidiaries.

(h) Penalties for Failing to Report. An insurer or the authorized representative of the insurer, or a producer that fails to report as required under this section or that is found to have falsely reported with actual malice by a court of competent jurisdiction may, after notice and hearing, have its license or certificate of authority suspended or revoked. In addition to or in lieu of the suspension or revocation of a license or certificate of authority, the commissioner may subject violators of this part to a civil penalty in an amount not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each violation.



§ 56-6-118 - Reciprocity.

(a) The commissioner shall waive any requirements for a nonresident license applicant with a valid license from the applicant's home state, except the requirements imposed by § 56-6-108, if the applicant's home state awards nonresident licenses to residents of this state on the same basis. Notwithstanding any other provision of this part, after a public hearing the commissioner may waive any of the limitations or requirements imposed by § 56-6-108 if the applicant's home state awards nonresident licenses to residents of this state on the same basis. However, nothing contained in this subsection (a) shall prevent the commissioner from denying, suspending or revoking a license issued under this part pursuant to § 56-6-112.

(b) A nonresident producer's satisfaction of the producer's home state's continuing education requirements for licensed insurance producers shall constitute satisfaction of this state's continuing education requirements if the nonresident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this state on the same basis.



§ 56-6-119 - Reporting of actions.

(a) A producer shall report to the commissioner any administrative action taken against the producer in another jurisdiction or by another governmental agency in this state within thirty (30) days of the final disposition of the matter. This report shall include a copy of any order entered or other relevant legal documents.

(b) Within thirty (30) days of the initial pretrial hearing date, a producer shall report to the commissioner any criminal prosecution of the producer taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing and any other relevant legal documents.



§ 56-6-120 - Investigations.

(a) The commissioner may make investigations necessary for the proper administration of this part. For the purpose of making the investigations, the commissioner shall have inquisitorial powers and shall be empowered to subpoena witnesses and examine them under oath; provided that:

(1) Any investigatory action be reasonable in scope and relevant to the administration of this part;

(2) In the course of an investigation conducted pursuant to this section, the commissioner shall be given access to all business records of a person licensed or required to be licensed under this part. The department shall endeavor to conduct its investigation in a manner that is least obtrusive to the ongoing business of the person; and

(3) (A) All testimony, documents, other information in the control or possession of the commissioner that is obtained in an investigation pursuant to this section shall, except as provided in subdivision (a)(3)(B), be confidential and absolutely privileged and shall not be:

(i) Subject to § 10-7-503(a) or § 56-1-602;

(ii) Subject to subpoena;

(iii) Subject to discovery; or

(iv) Admissible as evidence in any private civil action;

(B) (i) The commissioner is authorized to use the testimony, documents, and other information in the control or possession of the department in the furtherance of any regulatory or legal action brought as a part of the commissioner's duties;

(ii) Subject to subsection (b), a person being investigated pursuant to this section, or counsel for such person, may obtain from the commissioner a copy of each and any inquisitorial order and complaint filed against the person. Further, upon initiation of a formal proceeding against any person, the person shall be entitled to any and all discovery rights available under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, or the Tennessee Rules of Civil Procedure.

(b) (1) Upon issuance by the commissioner of an inquisitorial order or upon receipt by the department of a written complaint against a person, the department shall provide the person with a copy of the inquisitorial order or complaint within thirty (30) days of issuance of the order or receipt of the complaint.

(2) Before seeking a statement from a person being investigated, the department shall notify the person that any statement may be used in an investigation or become evidence in a hearing. Failure of the department to comply with subdivision (b)(1) shall render any statement provided to the department prior to its compliance with subdivision (b)(1) inadmissible in any administrative actions against such person. However, failure to comply with subdivision (b)(1) shall not prevent the department from proceeding with any actions arising from such order or complaint. Further, nothing in this section shall prevent the department from taking a statement from a person being investigated prior to giving the notice required by subdivision (b)(1) as long as it is taken within thirty (30) days of the receipt of the complaint or the entry of the inquisitorial order.

(c) Upon receiving notice under subdivision (b)(1), the person being investigated may obtain a copy of any written, formal or recorded statements made by such person. The department shall produce such information requested pursuant to this subsection (c) within thirty (30) days of the request.

(d) In the course of an investigation conducted pursuant to this section, the commissioner shall have the right to take under oath the testimony of any person involved in the business of insurance. Such person shall be given no less than fourteen (14) days' written notice of the commissioner's intent to take testimony and the place where the testimony will be taken. Upon good cause shown, and in the commissioner's sole discretion, the commissioner may provide additional time to the requester.

(e) If the commissioner requests a person to produce records, originals or copies, in conjunction with an investigation conducted pursuant to this section, and the person from whom the documents have been requested believes the request is overbroad and will not lead to the discovery of facts relevant to the commissioner's investigation, that person may seek review of the commissioner's request by application to an administrative judge, including seeking entry of a protective order. The cost of document production pursuant to this section shall be borne by the person from whom the documents are sought; provided, however, that all other costs of investigation shall be borne by the department.

(f) No later than thirty (30) days after completion of an investigation, or closure of a complaint file, the commissioner shall provide notice of such completion or closure to the person being investigated or against whom the complaint was filed.

(g) In the commissioner's annual report made pursuant to § 56-1-601, the department shall identify the total number of open investigations, the number of investigations opened in the year covered by the report, and the number of investigations closed in the year covered by the report.

(h) Any investigation initiated under this part shall be completed within two (2) years of receiving a complaint, or the entry of an inquisitorial order, whichever comes first. The filing of an action under subsection (e) shall toll this limitation until such time as there is a final order issued pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and there is no judicial order staying the effectiveness of the final order. All actions shall be commenced within five (5) years of the date that the commissioner knew or reasonably should have known of the cause of action. Nothing in this subsection (h) shall prevent the department from taking action based upon an order previously entered by another state or the federal government or a felony conviction, regardless of the date of such order or conviction. Any investigation initiated prior to July 1, 2011, shall be completed or closed, or a contested case action shall be filed as of July 1, 2013.

(i) Any notices required by the department pursuant to this section may be transmitted electronically.

§ First - of 2 versions of this section

56-6-121. Fees. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

In addition to any other fees that may be required elsewhere in this title, the following are the nonrefundable fees that will be paid to the commissioner under this part:

(1) Fifty dollars ($50.00) for the filing of an application for insurance producer license or limited lines producer license;

(2) Sixty dollars ($60.00) for the renewal of an insurance producer license;

(3) Thirty dollars ($30.00) for the renewal of a limited lines producer license; and

(4) Fifteen dollars ($15.00) for the appointment or termination of appointment of an insurance producer or limited lines producer by an insurer.

§ Second - of 2 versions of this section

56-6-121. Fees. [Effective on January 1, 2106. See the version effective until January 1, 2016.]

In addition to any other fees that may be required elsewhere in this title, the following are the nonrefundable fees that will be paid to the commissioner under this part:

(1) Except as provided in subdivision (5), fifty dollars ($50.00) for the filing of an application for an insurance producer license or limited lines producer license;

(2) Sixty dollars ($60.00) for the renewal of an insurance producer license;

(3) Thirty dollars ($30.00) for the renewal of a limited lines producer license;

(4) Fifteen dollars ($15.00) for the appointment or termination of appointment of an insurance producer or limited lines producer by an insurer; and

(5) Seven hundred fifty dollars ($750) for the filing of an initial application or renewal application as a travel insurance supervising entity pursuant to the Travel Insurance Producer Limited License Act, compiled in part 14 of this chapter.



§ 56-6-122 - Countersignatures.

Notwithstanding any other law to the contrary, there shall be no requirement that an insurance producer who is a resident of this state must countersign a policy of insurance written by an insurance company.



§ 56-6-123 - Assumed names.

An insurance producer doing business under any name other than the producer's legal name is required to notify the commissioner prior to using the assumed name.



§ 56-6-124 - Regulations.

(a) The commissioner may, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, promulgate reasonable regulations as are necessary or proper to carry out the purposes of this part.

(b) The commissioner shall have the authority to promulgate any public necessity rules necessary to implement this part; provided, that permanent rules shall be implemented pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The commissioner shall promulgate continuing education requirements for individuals licensed under this part in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-6-125 - Unfair trade practices.

(a) It is an unfair trade practice for an insurance producer to:

(1) Hold the insurance producer out, directly or indirectly, to the public as a financial planner, investment adviser, consultant, financial counselor, risk manager or any other specialist engaged in the business of giving financial planning, risk management or advice relating to investments, insurance, real estate, tax matters or trust and estate matters when the person is in fact engaged only in the sale of insurance policies. This subdivision (a)(1) does not preclude persons who hold some form of formal recognized financial planning, risk management or consultant certification or designation from using this certification or designation when they are only selling insurance;

(2) Engage in the business of financial planning without disclosing to the client prior to the execution of the agreement provided for in subdivision (a)(3), or solicitation of the sale of a product or service, that:

(A) The person is also an insurance salesperson; and

(B) That a commission for the sale of an insurance product will be received in addition to a fee for financial planning, if such is the case. The disclosure requirement under this subsection (a) may be met by including it in any disclosure required by federal or state securities law; or

(3) Charge fees for the sale, solicitation or negotiation of insurance not authorized by a written agreement with an insurer, and, where applicable, incorporated in the insurer's rate filing. An insurance producer may charge fees for services not connected with the sale, solicitation and negotiation of insurance by the insurance producer if the fees are based upon a qualified written agreement, signed by the party to be charged in advance of the performance of the services under the agreement. A copy of the qualifying agreement must be provided to the party to be charged at the time the agreement is signed by the party. The agreement shall be considered as qualifying if it includes:

(A) The services for which the fee is to be charged;

(B) The amount of the fee to be charged or how it will be determined or calculated; and

(C) A disclosure stating that the client is under no obligation to purchase any insurance product through the insurance producer or consultant. The insurance producer shall retain a copy of the agreement for not less than three (3) years after completion of services, and a copy shall be available to the commissioner upon request.

(b) Notwithstanding subsection (a), nothing in this section shall be construed as permitting persons to charge an additional fee for services that are customarily associated with the sale, solicitation, negotiation or servicing of insurance policies.



§ 56-6-126 - Severability.

If any provisions of this part or the application of a provision to any person or circumstances is held invalid, the remainder of the part, and the application of the provision to persons or circumstances other than those to which it is held invalid, shall not be affected.






Part 2 - Agents for Bank Holding Companies

§ 56-6-205 - Insurance companies offering only surety insurance.

(a) In addition to other powers permitted to banks by title 45, a state bank may own, operate or manage an insurance company offering only surety insurance, as defined in § 56-2-201(6)(E).

(b) An insurance company owned by a bank shall comply with all Tennessee law applicable to insurance companies and shall be regulated by the commissioner of commerce and insurance.






Part 3 - Time-Price Differential Payment of Agents

§ 56-6-301 - Charges on unpaid balances on premium payments -- Time-price differential.

Insurance agents licensed in this state may charge, receive and collect on the principal balance of unpaid insurance and bond premiums a time-price differential not to exceed the rate now provided for retail merchants under the Retail Installment Sales Act, compiled in title 47, chapter 11:

(1) On so much of the principal balance as does not exceed five hundred dollars ($500), ten dollars ($10.00) per one hundred dollars ($100) per year;

(2) If the principal balance exceeds five hundred dollars ($500), but is less than five thousand dollars ($5,000), eight dollars ($8.00) per one hundred dollars ($100) per year on that portion over five hundred dollars ($500); and

(3) If the principal balance exceeds five thousand dollars ($5,000), six dollars ($6.00) per one hundred dollars ($100) per year on that portion over five thousand dollars ($5,000).



§ 56-6-302 - Computation of time-price differential.

The time-price differential provided for in this part shall be computed in the same manner as is provided in the Retail Installment Sales Act, as set out in § 47-11-103(d).



§ 56-6-303 - Written agreement to charges -- Contents of contract.

In the event time-price differential charges are made pursuant to this part, the purchaser of insurance must agree to the charges in writing, and the instrument must contain:

(1) The cash price of the insurance policy or bond and the amount of the initial payment, if any;

(2) The difference between the two (2), if any;

(3) The principal balance owed;

(4) The amount of the time-price differential; and

(5) The time balance owed by the buyer.



§ 56-6-304 - Prepayment by buyer before maturity -- Refund credit.

The buyer of insurance may prepay in full at any time before maturity the unpaid balance due, and in so paying the unpaid balance, shall receive a refund credit as provided under § 47-11-103(h).



§ 56-6-305 - Willful violation a misdemeanor -- Penalty.

No agent shall make time-price differential charges in excess of the schedule provided in this part, and willful violation of this part is a Class C misdemeanor.



§ 56-6-306 - Transactions not loans -- Industrial loan and thrift companies provisions inapplicable.

Time-price differential transactions as described in this part shall not be deemed to be loans or forbearances of money or things of value or the making of the loans or forbearances, nor shall they be regulated by or subject to title 45, chapter 5.



§ 56-6-307 - Inapplicable to certain agents.

This part does not apply to agents who finance premiums through a Tennessee corporation, or a corporation domesticated to transact business in Tennessee, that is either an insurer, a subsidiary of an insurer or owned by a group of insurers, and that confines its business to the financing of insurance premiums on policies issued by the owners of the company.






Part 4 - Administrators

§ 56-6-401 - "Administrator" defined.

As used in this part, "administrator" means any person, company, corporation, partnership, association or other legal entity that collects charges or premiums from, or that adjusts or settles claims on, residents of this state in connection with life or health insurance coverage or annuities other than:

(1) An employer on behalf of its employees or the employees of one (1) or more subsidiary or affiliated corporations of the employer;

(2) A union on behalf of its members;

(3) An insurance company that is either licensed in this state or acting as an insurer with respect to a policy lawfully issued and delivered by it in and pursuant to the laws of a state in which the insurer was authorized to conduct an insurance business or a nonprofit hospital, medical, dental or vision service organization, including its sales representatives, licensed in this state when engaged in the performance of its duties as such, or a duly licensed health maintenance organization;

(4) A life or health agent or broker licensed in this state, whose activities are limited exclusively to the sale of insurance, or sales-related services for which no monetary compensation is paid;

(5) A creditor on behalf of its debtors with respect to insurance covering a debt between the creditor and its debtors;

(6) A trust, its trustees, agents and employees acting under the trust, established in conformity with 29 U.S.C. § 186;

(7) A trust exempt from taxation under the Internal Revenue Code, § 501(a), codified in 26 U.S.C. § 501(a), its trustees, and employees acting under 26 U.S.C. § 501(a), or a custodian, its agents and employees acting pursuant to a custodian account that meets the requirements of the Internal Revenue Code, § 401(f), codified in 26 U.S.C. § 401(f);

(8) A bank, credit union or other financial institution that is subject to supervision or examination by federal or state banking authorities;

(9) A credit card issuing company that advances for and collects premiums or charges from its credit card holders who have authorized it to do so, provided the company does not adjust or settle claims; or

(10) A person who adjusts or settles claims in the normal course of the person's practice or employment as an attorney at law, and who does not collect charges or premiums in connection with life or health insurance coverage or annuities.



§ 56-6-402 - Agreement required -- Records -- Terms.

(a) No administrator shall act as administrator without a written agreement between the administrator and the insurer, and the written agreement shall be retained as part of the official records of both the insurer and the administrator for the duration of the agreement and five (5) years thereafter. The written agreement shall contain provisions that include the requirements of §§ 56-6-404 -- 56-6-408, except insofar as those requirements do not apply to the functions performed by the administrator.

(b) Where a policy is issued to a trustee or trustees, a copy of the trust agreement and any amendments to the trust agreement shall be furnished to the insurer by the administrator and shall be retained as part of the official records of both the insurer and the administrator for the duration of the policy and five (5) years thereafter.

(c) The agreement between administrator and insurer shall make provision with respect to the underwriting or other standards pertaining to the business underwritten by the insurer.



§ 56-6-403 - Payments handled by administrator.

Whenever an insurer utilizes the services of an administrator under the terms of a written contract as required in § 56-6-402, the payment to the administrator of any premiums or charges for insurance by or on behalf of the insured shall be deemed to have been received by the insurer, and the payment of return premiums or claims by the insurer to the administrator shall not be deemed payment to the insured or claimant until the payments are received by the insured or claimant. Nothing in this section shall limit any right of the insurer against the administrator resulting from its failure to make payments to the insurer, insureds or claimants.



§ 56-6-404 - Recordkeeping requirements.

(a) Every administrator shall maintain at its principal administrative office, for the duration of the written agreement referred to in § 56-6-402 and five (5) years thereafter, adequate books and records of all transactions between it, insurers and insured persons. The books and records shall be maintained in accordance with prudent standards of insurance record keeping. The commissioner shall have access to the books and records for the purpose of examination, audit and inspection.

(b) Any trade secrets contained in the books and records, including, but not limited to, the identity and addresses of policyholders and certificate holders, shall be confidential, except the commissioner may use the information in any proceedings instituted against the administrator.

(c) The insurer shall retain the right to continuing access to the books and records of the administrator sufficient to permit the insurer to fulfill all of its contractual obligations to insured persons, subject to any restrictions in the written agreement between the insurer and administrator concerning the proprietary rights of the parties in the books and records.

(d) The commissioner shall collect the proper charges incurred in the examination in accordance with § 56-1-413.



§ 56-6-405 - Advertising.

An administrator may use only advertising pertaining to the business underwritten by an insurer that has been approved by the insurer in advance of its use.



§ 56-6-406 - Administrator's duties as fiduciary.

All insurance charges or premiums collected by an administrator on behalf of or for an insurer or insurers, and return premiums received from the insurer or insurers, shall be held by the administrator in a fiduciary capacity. The funds shall be immediately remitted to the person or persons entitled to the funds, or shall be deposited promptly in a fiduciary bank account established and maintained by the administrator. If charges or premiums so deposited have been collected on behalf of or for more than one (1) insurer, the administrator shall cause the bank in which the fiduciary account is maintained to keep records clearly recording the deposits in and withdrawal from the account on behalf of or for each insurer. The administrator shall promptly obtain and keep copies of all the records and, upon request of an insurer, shall furnish the insurer with copies of the records pertaining to deposits and withdrawals on behalf of or for the insurer. The administrator shall not pay any claim by withdrawals from the fiduciary account. Withdrawals from the account shall be made, as provided in the written agreement between the administrator and the insurer, for:

(1) Remittance to an insurer entitled to the remittance;

(2) Deposit in an account maintained in the name of the insurer;

(3) Transfer to and deposit in a claims paying account, with claims to be paid as provided in § 56-6-407;

(4) Payment to a group policyholder for remittance to the insured entitled to the remittance;

(5) Payment to the administrator of its commission, fees or charges; or

(6) Remittance of return premiums to the person or persons entitled to the remittance.



§ 56-6-407 - Payment of claims.

All claims paid by the administrator from funds collected on behalf of the insurer shall be paid only on drafts, checks or electronic transfers of and as authorized by the insurer.



§ 56-6-408 - Administrator's compensation not contingent on claim experience.

(a) With respect to any policies where an administrator adjusts or settles claims, the compensation to the administrator with regard to the policies shall in no way be contingent on claim experience.

(b) This section shall not prevent the compensation of an administrator from being based on premiums or charges collected or number of claims paid or processed.



§ 56-6-409 - Notice to insured persons -- Notice to persons purchasing coverage.

(a) Where the services of an administrator are utilized, the administrator shall provide a written notice approved by the insurer, to insured individuals, advising them of the identity of and relationship among the administrator, the policyholder and the insurer.

(b) Where an administrator collects funds, it must identify and state separately in writing to the person paying to the administrator any charge or premium for insurance coverage the amount of the charge or premium specified by the insurer for the insurance coverage.



§ 56-6-410 - License requirements.

(a) No person shall act as, or hold out to be, an administrator in this state, other than an adjuster licensed in this state for the kinds of business for which the person is acting as an adjuster, unless the person holds a license as an administrator issued by the commissioner. Failure to hold the license shall subject the administrator to a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500). The license shall be issued by the commissioner to an administrator unless the commissioner, after due notice and hearing, shall have determined that the administrator is not competent, trustworthy, financially responsible or of good personal and business reputation, or has had a previous application for an insurance license denied for cause within five (5) years.

(b) All applications shall be accompanied by a fee of one hundred dollars ($100). The license is renewable annually on the date of issue. A request for renewal must be accompanied by a renewal fee of fifty dollars ($50.00). Prior to the issuance or renewal of the license of any administrator, a fidelity bond in a form and amount as determined by the commissioner shall be obtained by the licensee.

(c) After notice and hearing, the commissioner may revoke the license or fine the administrator not more than five hundred dollars ($500), or both, or the commissioner may suspend the license, or fine the administrator not more than five hundred dollars ($500), or both, upon finding that either the administrator violated any of the requirements of §§ 56-6-402 and 56-6-404 -- 56-6-409, or the administrator is not competent, trustworthy, financially responsible, or of good personal and business reputation.



§ 56-6-411 - Waiver of license requirements.

The commissioner may waive the requirements of § 56-6-410 for any person or class of persons. The factors taken into account in granting the waiver shall include, but not be limited to:

(1) Whether the person acting as an administrator is primarily in a business other than that of administrator;

(2) Whether the financial strength or history of the organization indicates stability in its continuity of doing business; and

(3) Whether the regular duties being performed as an administrator are such that the covered persons are not likely to be injured by a waiver of the requirements.



§ 56-6-412 - Federally regulated trusts.

This part shall not be applicable to those trusts regulated by the federal government.






Part 5 - Managing General Agents Act

§ 56-6-501 - Short title.

This part shall be known and may be cited as the "Managing General Agents Act."



§ 56-6-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Actuary" means a person who is a member in good standing of the American Academy of Actuaries;

(2) "Insurer" means any person, firm, association or corporation duly licensed in this state as an insurance company pursuant to § 56-2-102;

(3) (A) "Managing general agent" (MGA) means any person, firm, association or corporation that negotiates and binds ceding reinsurance contracts on behalf of an insurer or manages all or part of the insurance business of an insurer, including the management of a separate division, department or underwriting office, and acts as an agent for the insurer, whether known as an MGA, manager or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than five percent (5%) of the total policyholder surplus as reported in the last annual statement of the insurer in any one (1) quarter or year, together with one (1) or more of the following:

(i) Adjusts or pays claims in excess of an amount determined by rule by the commissioner; or

(ii) Negotiates reinsurance on behalf of the insurer;

(B) Notwithstanding subdivision (3)(A), the following persons shall not be considered as MGAs for the purposes of this part:

(i) An employee of the insurer;

(ii) A United States manager of the United States branch of an alien insurer;

(iii) An underwriting manager that, pursuant to contract, manages all the insurance operations of the insurer, is under common control with the insurer, subject to the Insurance Holding Company System Act of 1986, compiled in chapter 11 of this title, and whose compensation is not based on the volume of premiums written; and

(iv) The attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or inter-insurance exchange under powers of attorney; and

(4) "Underwrite" means the authority to accept or reject risk on behalf of the insurer.



§ 56-6-503 - Requirements for acting in capacity of an MGA -- Bond -- Errors and omissions policy.

(a) No person shall act in the capacity of an MGA, with respect to risks located in this state for an insurer licensed in this state, unless the person is a licensed insurance agent in this state.

(b) No person shall act in the capacity of an MGA representing an insurer domiciled in this state, with respect to risks located outside this state, unless the person is a licensed insurance agent in this state, which includes a nonresident license, pursuant to this part.

(c) The commissioner may require a bond in an amount acceptable to the commissioner for the protection of the insurer.

(d) The commissioner may require the MGA to maintain an errors and omissions policy.



§ 56-6-504 - Contract required for business between an MGA and an insurer -- Required provisions.

No person, firm, association or corporation acting in the capacity of an MGA shall place business with an insurer unless there is in force a written contract between the parties that sets forth the responsibilities of each party and where both parties share responsibility for a particular function, specifies the division of responsibilities, and that contains the following minimum provisions:

(1) The insurer may terminate the contract for cause upon written notice to the MGA. The insurer may suspend the underwriting authority of the MGA during the pendency of any dispute regarding the cause for termination;

(2) The MGA will render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis;

(3) All funds collected for the account of an insurer will be held by the MGA in a fiduciary capacity in a bank that is a member of the federal reserve system or is a state bank covered by federal deposit insurance. This account shall be used for all payments on behalf of the insurer. The MGA may retain no more than three (3) months estimated claims payments and allocated loss adjustment expenses;

(4) Separate records of business written by the MGA will be maintained. The insurer shall have access and right to copy all accounts and records related to its business in a form usable by the insurer, and the commissioner shall have access to all books, bank accounts and records of the MGA in a form usable to the commissioner. The records shall be retained according to § 56-6-154 [repealed];

(5) The contract may not be assigned in whole or in part by the MGA;

(6) (A) Appropriate underwriting guidelines including:

(i) The maximum annual premium volume;

(ii) The basis of the rates to be charged;

(iii) The types of risks which may be written;

(iv) Maximum limits of liability;

(v) Applicable exclusions;

(vi) Territorial limitations;

(vii) Policy cancellation provisions; and

(viii) The maximum policy period.

(B) The insurer shall have the right to cancel or nonrenew any policy of insurance, subject to the applicable laws and regulations concerning the cancellation and nonrenewal of insurance policies;

(7) If the contract permits the MGA to settle claims on behalf of the insurer:

(A) All claims must be reported to the company in a timely manner;

(B) A copy of the claim file will be sent to the insurer at its request or as soon as it becomes known that the claim:

(i) Has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the company, whichever is less;

(ii) Involves a coverage dispute;

(iii) May exceed the MGA's claims settlement authority;

(iv) Is open for more than six (6) months; or

(v) Is closed by payment of an amount set by the commissioner or an amount set by the company, whichever is less;

(C) All claim files will be the joint property of the insurer and MGA. Upon an order of liquidation of the insurer, the files shall become the sole property of the insurer or its estate. The MGA shall have reasonable access to and the right to copy the files on a timely basis; and

(D) Any settlement authority granted to the MGA may be terminated for cause upon the insurer's written notice to the MGA or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination;

(8) Where electronic claims files are in existence, the contract must address the timely transmission of the data;

(9) If the contract provides for a sharing of interim profits by the MGA, and the MGA has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits will not be paid to the MGA until one (1) year after they are earned for property insurance business and five (5) years after they are earned on casualty business, and not until the profits have been verified pursuant to § 56-6-505; and

(10) The MGA shall not:

(A) Bind reinsurance or retrocessions on behalf of the insurer, except that the MGA may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules;

(B) Commit the insurer to participate in insurance or reinsurance syndicates;

(C) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of insurance for which the producer is appointed;

(D) Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed one percent (1%) of the insurer's policyholder's surplus as of December 31 of the last completed calendar year;

(E) Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer without prior approval of the insurer. If prior approval is given, a report must be promptly forwarded to the insurer;

(F) Permit its subproducer to serve on the insurer's board of directors;

(G) Jointly employ an individual who is employed with the insurer; or

(H) Appoint a sub-MGA.



§ 56-6-505 - Insurers doing business with an MGA -- Requirements.

(a) The insurer shall have on file an independent financial examination, in a form acceptable to the commissioner, of each MGA with which it has done business.

(b) If an MGA establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the MGA. This is in addition to any other required loss reserve certification.

(c) The insurer shall periodically, at least semi-annually, conduct an on-site review of the underwriting and claims processing operations of the MGA.

(d) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the MGA.

(e) Within thirty (30) days of entering into or termination of a contract with an MGA, the insurer shall provide written notification of the appointment or termination to the commissioner. Notices of appointment of an MGA shall include a statement of duties that the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the commissioner may request.

(f) (1) An insurer shall review its books and records each quarter to determine if any producer, as defined by § 56-6-602, has become, by operation of § 56-6-502(3), an MGA.

(2) If the insurer determines that a producer has become an MGA pursuant to subdivision (f)(1), the insurer shall promptly notify the producer and the commissioner of that determination, and the insurer and producer must fully comply with this part within thirty (30) days.

(g) An insurer shall not appoint to its board of directors an officer, director, employee, subproducer or controlling shareholder of its MGAs. This subsection (g) shall not apply to relationships governed by the Insurance Holding Company Act, compiled in chapter 11 of this title, or, if applicable, the Business Transacted with Producer Controlled Property/Casualty Insurer Act, compiled in part 6 of this chapter.



§ 56-6-506 - Acts of an MGA considered acts of the insurer.

The acts of the MGA are considered to be the acts of the insurer on whose behalf it is acting. An MGA may be examined as if it were the insurer.



§ 56-6-507 - Violations of provisions of part -- Penalties.

(a) If the commissioner finds, after a hearing conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that any person has violated this part, the commissioner may order:

(1) For each separate violation, a penalty in an amount of five thousand dollars ($5,000);

(2) Revocation or suspension of the producer's license; and

(3) The MGA to reimburse the insurer, the rehabilitator or liquidator of the insurer for any losses incurred by the insurer caused by a violation of this part committed by the MGA.

(b) The decision, determination or order of the commissioner pursuant to subsection (a) is subject to judicial review pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and state insurance law.

(c) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for in the insurance law.

(d) Nothing contained in this part is intended to or shall in any manner limit or restrict the rights of policyholders, claimants and auditors.



§ 56-6-508 - Commissioner -- Authority to promulgate rules and regulations.

The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this part. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-6-509 - Commissioner -- Waiver of applicability of chapter.

The commissioner may waive the application of this chapter to a particular person or arrangement if the application of this chapter is not necessary to carry out the purposes of this chapter.



§ 56-6-510 - Compliance with part -- When required.

No insurer may continue to utilize the services of an MGA on and after July 1, 1991, unless the utilization is in compliance with this part.






Part 6 - Business Transacted with Producer Controlled Property/Casualty Insurer Act

§ 56-6-601 - Short title.

This part shall be known and may be cited as the "Business Transacted with Producer Controlled Property/Casualty Insurer Act."



§ 56-6-602 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Control" or "controlled" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a contract for goods or nonmanagement services, or otherwise. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the powers to vote, or holds proxies representing a majority of the outstanding voting securities of any other person. No person shall be deemed to control another person solely by reason of being an officer or director of the person. The commissioner may determine upon application that any person does not or will not upon the taking of some proposed action control another person. The commissioner may prospectively revoke or modify the commissioner's determination, after notice and opportunity to be heard, whenever, in the commissioner's judgment, revocation or modification is consistent with this part;

(2) "Independent casualty actuary" means a casualty actuary who is a member of the American Academy of Actuaries and who is not affiliated with, nor an employee, principal, nor the direct or indirect owner of, or in any way controlled by, the insurer or producer;

(3) "Licensed property/casualty insurer" or "insurer" means a person, firm, association or corporation duly licensed to transact a property/casualty insurance business in this state. The following, among others, are not licensed insurers for the purposes of this part:

(A) All residual market pools and joint underwriting authorities or associations; and

(B) All captive insurers other than risk retention groups as defined in 15 U.S.C. § 3901 et seq. and 42 U.S.C. § 9671. For the purposes of this part, captive insurers are insurance companies owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, insurance organizations owned by the insureds whose exclusive purpose is to insure risks to member organizations and group members and their affiliates;

(4) "Producer" means an insurance broker or brokers or any other person, firm, association or corporation, when, for any compensation, commission or other thing of value, the person, firm, association or corporation acts or aids in any manner in soliciting, negotiating or procuring the making of any insurance contract on behalf of an insured other than the person, firm, association or corporation; and

(5) "Violation" means a finding by the commissioner that:

(A) The controlling producer did not materially comply with § 56-6-603;

(B) The controlled insurer, with respect to business placed by the controlling producer, engaged in a pattern of charging premiums that were lower than those being charged by the insurer or other insurers for similar risks written during the same period and placed by noncontrolling producers. When determining whether premiums were lower than those prevailing in the market, the commissioner shall take into consideration applicable industry or actuarial standards at the time the business was written;

(C) The controlling producer failed to maintain records, sufficient to:

(i) Demonstrate that the producer's dealings with its controlled insurer were fair and equitable and in compliance with the Insurance Holding Company System Act of 1986, compiled in chapter 11 of this title; and

(ii) Accurately disclose the nature and details of its transactions with the controlled insurer, including information necessary to support the charges or fees to the respective parties;

(D) The controlled insurer, with respect to business placed by the controlling producer, either failed to establish or deviated from its underwriting procedures;

(E) The controlled insurer's capitalization at the time the business was placed by the controlling producer and with respect to the business was not in compliance with criteria established by the commissioner or with the insurance law or regulations; or

(F) The controlling producer or the controlled insurer failed to substantially comply with the holding company provisions of the insurance law and any rules and regulations relative to the provisions.



§ 56-6-603 - Producer with control of licensed property/casualty insurer -- Requirements.

No producer that has control of a licensed property/casualty insurer may directly or indirectly place business with the insurer in any transaction in which the producer, at the time the business is placed, is acting as such on behalf of the insured for any compensation, commission or other thing of value, unless:

(1) There is a written contract between the controlling producer and the insurer, which contract has been approved by the board of directors of the insurer;

(2) The producer, prior to the effective date of the policy, delivers written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer. The disclosure, signed by the insured, shall be retained in the underwriting file until the filing of the report on examination covering the period in which the coverage is in effect. If the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in the controlling producer's records a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the insured;

(3) All funds collected for the account of the insurer by the controlling producer must be paid, net of commissions, cancellations and other adjustments, to the insurer no less often than quarterly;

(4) In addition to any other required loss reserve certification, the controlled insurer shall annually, on April 1 of each year, file with the commissioner an opinion of an independent casualty actuary, or other independent loss reserve specialist acceptable to the commissioner, reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year end, including incurred but not reported, on business placed by the producer;

(5) The controlled insurer shall annually report to the commissioner the amount of commissions paid to the producer, the percentage the amount represents of the net premiums written and comparable amounts and percentage paid to noncontrolling producers for placements of the same kinds of insurance; and

(6) Every controlled insurer shall have an audit committee of the board of directors composed of independent directors. Prior to approval of the annual financial statement, the audit committee shall meet with management, the insurer's independent certified public accountants, and an independent casualty actuary, or other independent loss reserve specialist acceptable to the commissioner, to review the adequacy of the insurer's loss reserves.



§ 56-6-604 - Violations of part -- Hearing -- Penalties.

(a) (1) If the commissioner believes that the controlling producer or any other person has not materially complied with this part, or any regulation or order promulgated under this part, after notice and opportunity to be heard, the commissioner may order the controlling producer to cease placing business with the controlled insurer; and

(2) If it is found that, because of the material noncompliance, the controlled insurer or any policyholder of the insurer has suffered any loss or damage, the commissioner may institute a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

(b) If an order for liquidation or rehabilitation of the controlled insurer has been entered pursuant to chapter 9, part 1 of this title, and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with this part, or any regulation or order promulgated under this part, and the insurer suffered any loss or damage from the noncompliance, the receiver may institute a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

(c) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for in this title.

(d) Nothing contained in this section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors or other third parties.






Part 7 - Health Care Service Utilization Review Act

§ 56-6-701 - Short title.

This part shall be known and may be cited as the "Health Care Service Utilization Review Act."



§ 56-6-702 - Purpose.

The purpose of this part is to:

(1) Promote the delivery of quality health care in a cost-effective manner;

(2) Assure that utilization review agents adhere to reasonable standards for conducting utilization review;

(3) Foster greater coordination and cooperation between health care providers and utilization review agents;

(4) Improve communications and knowledge of benefit plan requirements among all parties concerned before expenses are incurred; and

(5) Ensure that utilization review agents and procedures maintain and safeguard the confidentiality of all health-related records, especially mental health and chemical dependency disorders, in accordance with applicable laws and requirements of nationally recognized review accreditation bodies such as the Health Insurance Portability and Accountability Act (HIPAA) and the utilization review accreditation commission (URAC).



§ 56-6-703 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adverse determination" has the same meaning as defined in § 56-61-102;

(2) "Clinical criteria" means the written policies, screening procedures, decision rules, decision abstracts, clinical protocols, practice guidelines, and medical protocols used by the utilization review agent to determine the necessity and appropriateness of health care services;

(3) "Commissioner" means the commissioner of commerce and insurance;

(4) "Enrollee" means an individual who has contracted for or who participates in coverage under an insurance policy, a health maintenance organization contract, a health service corporation contract, an employee welfare benefit plan, a hospital or medical services plan, or any other benefit program providing payment, reimbursement, or indemnification for health care costs for the individual or the individual's eligible dependents;

(5) "Final adverse determination" has the same meaning as defined in § 56-61-102;

(6) "Health care service" means health care procedures, treatments, or services provided by a facility licensed in this state or provided by a doctor of medicine, a doctor of osteopathy, or a health care professional licensed in this state;

(7) "Medical necessity" has the same meaning as defined in § 56-61-102;

(8) "Preauthorization" means the process by which the utilization review agent determines the medical necessity of otherwise covered health care services prior to the rendering of such health care services including, but not limited to, preadmission review, pretreatment review, utilization, and case management;

(9) "Provider of record" means the physician or other licensed practitioner identified to the utilization review agent as having primary responsibility for the care, treatment, and services rendered to an individual;

(10) (A) "Utilization review" means a system for prospective and concurrent review of the necessity and appropriateness in the allocation of health care resources and services given or proposed to be given to an individual within this state;

(B) "Utilization review" does not include elective requests for clarification of coverage; and

(11) "Utilization review agent" means any person or entity, including the state, performing utilization review, except:

(A) An agency of the federal government;

(B) An agent acting on behalf of the federal government, but only to the extent that the agent is providing services to the federal government;

(C) A hospital's internal quality assurance program;

(D) An employee of a utilization review agent; or

(E) Health maintenance organizations licensed and regulated by the commissioner, but only to the extent of providing utilization review to their own members.



§ 56-6-704 - Utilization review agents.

(a) Utilization review agents shall adhere to the minimum standards set forth in § 56-6-705. Utilization review programs for the mental health and chemical dependency care must comply with the most recent requirements of nationally recognized utilization review accrediting bodies, i.e., the utilization review accreditation commission (URAC) and the national committee for quality assurance (NCQA), if the agent is accredited and with all final security and privacy rules on protected health information as defined in the Health Insurance Portability and Accountability Act (HIPAA). However, nothing in this part shall be construed to require compliance with the final security and privacy rules of HIPAA prior to the compliance dates set by the secretary of health and human services.

(b) (1) A utilization review agent may not conduct utilization review in this state unless the utilization review agent has certified to the commissioner in writing that the agent is in compliance with § 56-6-705. Certification shall be made annually on or before July 1 of each calendar year. In addition, a utilization review agent shall file the following information:

(A) The name, address, telephone number, and normal business hours of the utilization review agent;

(B) The name and telephone number of a person for the commissioner to contact;

(C) A description of the appeal procedures for utilization review determinations; and

(D) Utilization review programs for mental health and chemical dependency care shall make available to a provider submitting patient utilization review information a description of utilization review standards and procedures applicable to that provider.

(2) Any material changes in the information filed in accordance with this section shall be filed with the commissioner within thirty (30) days of the change.

(c) Upon filing the certification, each utilization review agent shall pay an annual fee in the amount of one thousand dollars ($1,000) to the department. The commissioner shall exempt from payment of the annual fee any utilization review agent that has received accreditation by URAC or NCQA. All fees paid to the department under this part shall be held by the commissioner as expendable receipts for the purpose of administering this part.



§ 56-6-705 - Utilization review agents -- Minimum standards.

(a) All utilization review agents shall meet the following minimum standards:

(1) Notification of a determination by the utilization review agent shall be mailed or otherwise communicated to the provider of record or the enrollee or other appropriate individual within two (2) business days of the receipt of the request for determination and the receipt of all information necessary to complete the review;

(2) (A) Any restrictions, preauthorizations, adverse determinations, or final adverse determinations that a utilization review agent places on the preauthorization of health care services shall be based on the medical necessity or appropriateness of those services and shall be based on written clinical criteria;

(B) Utilization review agents shall apply written clinical criteria consistently. Written clinical criteria shall:

(i) Be based on:

(a) Nationally recognized standards including, but not limited to, the standards published by the American College of Cardiology, MCG, Hayes, Inc., or ODG; provided, however, that when multiple standards addressing the same treatment protocol exist, the payer shall have the right to select the standard upon which the written clinical criteria will be based; or

(b) Standards developed pursuant to § 50-6-124;

(ii) Be developed in accordance with the current standards of national accreditation entities or with standards developed pursuant to § 50-6-124;

(iii) Ensure quality of care and access to needed health care services;

(iv) Be evidence-based; and

(v) Be evaluated and updated at least annually;

(C) A utilization review agent shall make any current preauthorization requirements and restrictions available on its online provider portal. The utilization review agent shall cite to the standards being used and reference the section of the standards relied upon by the utilization review agent. If the utilization review agent is relying upon proprietary references and documentation in developing the clinical criteria, then the utilization review agent shall provide a citation to the proprietary clinical indications being used. Any non-proprietary supporting references and documentation shall be made available to contracted providers if the utilization review agent develops its own clinical criteria; and

(D) If a utilization review agent intends to either implement a new preauthorization requirement or restriction, or amend an existing requirement or restriction, the utilization review agent shall provide contracted health care providers with written notice, or other form of notice under the terms of the contract, of the new or amended requirement or restriction no less than sixty (60) days before the requirement or restriction is implemented and shall ensure that such restriction or requirement has been updated on the utilization review agent's web site;

(3) Any notification of determination not to certify an admission or service or procedure must include the principal reason for the determination and the procedures to initiate an appeal of the determination;

(4) Utilization review agents shall maintain and make available a written description of the appeal procedure by which the enrollee or the provider of record may seek review of a determination by the utilization review agent. The appeal procedure shall provide for the following:

(A) On appeal, all determinations not to certify an admission, service, or procedure as being necessary or appropriate shall be made by a physician in the same or a similar general specialty as typically manages the medical condition, procedure or treatment under discussion as mutually deemed appropriate. For mental health and chemical dependency care, the person performing the utilization review in these appeal determinations must be both licensed at the independent practice level and in an appropriate mental health or chemical dependency discipline like that of the provider seeking authorization for the care denied;

(B) Utilization review agents shall complete the adjudication of appeals of determinations not to certify admissions, services, and procedures no later than thirty (30) days from the date the appeal is filed and the receipt of all information necessary to complete the appeal; and

(C) When an initial determination not to certify a health care service is made prior to or during an ongoing service requiring review, and the attending physician believes that the determination warrants immediate appeal, the attending physician shall have an opportunity to appeal that determination over the telephone on an expedited basis. A representative of a hospital or other health care provider or a representative of the enrollee or covered patient may assist in an appeal. Utilization review agents shall complete the adjudication on an expedited basis. Utilization review agents shall complete the adjudication of expedited appeals within forty-eight (48) hours of the date the appeal is filed and the receipt of all information necessary to complete the appeal. Expedited appeals which do not resolve a difference of opinion may be resubmitted through the standard appeal process;

(5) Utilization review agents shall make staff available by toll-free telephone at least forty (40) hours per week during normal business hours;

(6) Utilization review agents shall have a telephone system capable of accepting or recording incoming telephone calls during other than normal business hours and shall respond to these calls within two (2) working days;

(7) Utilization review agents shall comply with all applicable laws to protect the confidentiality of individual medical records;

(8) In the event that nationally recognized standards for a specific treatment protocol do not exist to satisfy the requirements of subdivision (a)(2)(B)(i), a utilization review agent shall ensure that all adverse determinations related to the specific treatment protocol are made by a physician or psychologist. A physician shall possess a valid license to practice medicine and shall be board certified or board eligible, or trained in the similar specialty as the health care provider who typically manages the medical condition or disease, or provides the health care service. A psychologist shall possess a valid license or certificate and shall be board certified or board eligible, or trained in the similar specialty as the health care provider who typically manages the medical condition or disease, or provides the health care service;

(9) Utilization review agents shall allow a minimum of twenty-four (24) hours after an emergency admission, service, or procedure for an enrollee or the enrollee's representative to notify the utilization review agent and request certification or continuing treatment for that condition; and

(10) (A) For outpatient mental health and chemical dependency care, the patient must register pursuant to the requirements of the policy or contract. After registration, the patient shall be approved for at least twelve (12) visits to a particular provider, except as otherwise provided in this section;

(B) Initial utilization review for such outpatient mental health or chemical dependency patients shall be limited to no more than a two (2) page form to be submitted via facsimile or internet and pursuant to state and federal privacy rules, security rules, and any final rules issued pursuant to the Health Insurance Portability and Accountability Act (HIPAA). After November 1, 2005, or sooner if required by HIPAA, the form shall be restricted to a single page. After November 1, 2005, the provider may no longer fax the form but is required to use the internet to submit necessary information if the utilization review agent so requires. In the event that the utilization review agent elects to restrict the submissions to the internet, provisions must be made to fax the information in the event of computer malfunction;

(C) After the initial utilization review, additional information or follow-up utilization review for outpatient mental health or chemical dependency patients shall be limited to no more than eighteen percent (18%) of the total number of outpatient mental health and chemical dependency patients' reviews performed by the utilization review agent for the previous calendar year adjusted for the difference of covered lives in this state for the present calendar year, or as otherwise required by the Utilization Review Accreditation Commission (URAC) or the National Committee for Quality Assurance (NCQA). The eighteen-percent limit shall not apply to utilization review applicable to at risk populations, patients seen more than two (2) visits a week and patients for which substance abuse is reported or suspected. Calls from reviews to providers for appointment follow-up calls or for the credentialing process shall also not be subject to the eighteen-percent limit;

(D) After utilization review as provided in this subdivision (a)(10), patients shall be authorized for at least twelve (12) additional visits or as otherwise recommended by the treatment plan;

(E) Nothing in this part shall be construed to require compliance with the final security and privacy rules of HIPAA prior to the compliance dates set by the secretary of health and human services; and

(F) Nothing in this part shall affect the policy or contract benefits nor shall it affect the Mental Health Parity Act, compiled in §§ 56-7-2601 and 56-7-2360.

(b) With the exception of those standards contained in subdivisions (a)(2), (8), and (10), the commissioner shall exempt from the standards of this section any utilization review agent who has received accreditation by URAC or NCQA. Standards contained in subdivisions (a)(2) and (8) shall not apply to any TennCare dental benefits management program or any state insurance plan set out in title 8, chapter 27.



§ 56-6-706 - Violations.

(a) Whenever the commissioner has reason to believe that a utilization review agent subject to this part has been or is engaged in conduct that violates this part, the commissioner shall notify the utilization review agent of the alleged violation. The utilization review agent has thirty (30) days from the date the notice is received to respond to the alleged violation.

(b) If the commissioner believes the utilization review agent has violated this part, or is not satisfied that the alleged violation has been corrected, the commissioner may conduct a contested case hearing on the alleged violation in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) If, after the hearing, the commissioner determines that the utilization review agent has engaged in violations of this part, the commissioner shall reduce the findings to writing and shall issue and cause to be served upon the utilization review agent a copy of the findings and an order requiring the utilization review agent to cease and desist from engaging in the violations. The commissioner may also, at the commissioner's discretion, order:

(1) Payment of a penalty of not more than ten thousand dollars ($10,000) in the aggregate for a violation that occurred with such frequency as to indicate a general business pattern or practice; or

(2) Suspension or revocation of the authority to do business in this state as a utilization review agent if the utilization review agent knew the act was in violation of this chapter and repeated the act with such frequency as to indicate a general business pattern or practice.






Part 8 - Reinsurance Intermediary Act

§ 56-6-801 - Short title.

This part shall be known and may be cited as the "Reinsurance Intermediary Act."



§ 56-6-802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Actuary" means a person who is a member in good standing of the American Academy of Actuaries;

(2) "Controlling person" means any person, firm, association or corporation who directly or indirectly has the power to direct, or cause to be directed, the management, control or activities of the reinsurance intermediary;

(3) "Insurer" means any person, firm, association or corporation duly licensed in this state pursuant to the applicable provisions of this title as an insurer;

(4) "Licensed producer" means an agent, broker or reinsurance intermediary licensed pursuant to the applicable provisions of this title;

(5) "Qualified United States financial institution" means an institution that:

(A) Is organized or, in the case of a United States office of a foreign banking organization, licensed, under the laws of the United States or any state;

(B) Is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies; and

(C) Has been determined by either the commissioner or the Securities Valuation Office of the National Association of Insurance Commissioners to meet the standards of financial condition and standing considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner;

(6) "Reinsurance intermediary" means a reinsurance intermediary broker, or a reinsurance intermediary manager; provided, that an entity that controls, is controlled by or under common control with the reinsurer, and that facilitates the administration of reinsurance business pursuant to a reinsurance agreement between the ceding company and the reinsurer, is not a reinsurance intermediary;

(7) "Reinsurance intermediary broker (RB)" means any person, other than an officer or employee of the ceding insurer, firm, association or corporation who solicits, negotiates or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of the insurer;

(8) (A) "Reinsurance intermediary manager (RM)" means any person, firm, association or corporation that has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department or underwriting office, and acts as an agent for the reinsurer whether known as an RM, manager or other similar term;

(B) Notwithstanding subdivision (8)(A), the following persons shall not be considered an RM, with respect to such reinsurer, for the purposes of this part:

(i) An employee of the reinsurer;

(ii) A United States manager of the United States branch of an alien reinsurer;

(iii) An underwriting manager who, pursuant to contract, manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to chapter 11 of this title, and whose compensation is not based on the volume of premiums written; or

(iv) The manager of a group, association, pool or organization of insurers that engage in joint underwriting or joint reinsurance and that are subject to examination by the insurance commissioner of the state in which the manager's principal business office is located;

(9) "Reinsurer" means any person, firm, association or corporation duly licensed in this state pursuant to the applicable provisions of this title as an insurer with the authority to assume reinsurance; and

(10) "To be in violation" means that the reinsurance intermediary, insurer, or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with the provisions of this part.



§ 56-6-803 - Qualifications -- Bond -- Licensing.

(a) No person, firm, association or corporation shall act as an RB in this state if the RB maintains an office either directly or as a member or employee of a firm or association, or an officer, director or employee of a corporation:

(1) In this state, unless the RB is a licensed producer in this state; or

(2) In another state, unless the RB is a licensed producer in this state or another state having a law substantially similar to this law or the RB is licensed in this state as a nonresident reinsurance intermediary.

(b) No person, firm, association or corporation shall act as an RM:

(1) For a reinsurer domiciled in this state, unless the RM is a licensed producer in this state;

(2) In this state, if the RM maintains an office either directly or as a member or employee of a firm or association, or an officer, director or employee of a corporation in this state, unless the RM is a licensed producer in this state; or

(3) In another state for a nondomestic insurer, unless the RM is a licensed producer in this state or another state having a law substantially similar to this law, or the person is licensed in this state as a nonresident reinsurance intermediary.

(c) The commissioner may require an RM subject to subsection (b) to:

(1) File a bond in an amount from an insurer acceptable to the commissioner for the protection of the reinsurer; and

(2) Maintain an errors and omissions policy in an amount acceptable to the commissioner.

(d) The commissioner may issue a reinsurance intermediary license to any person, firm, association or corporation who has complied with the requirements of this part, subject to the following:

(1) The license issued to a firm or association will authorize all the members of the firm or association and any designated employees to act as reinsurance intermediaries under the license, and all those persons shall be named in the application and any supplements to the application. The license issued to a corporation shall authorize all of the officers and any designated employees and directors of the corporation to act as reinsurance intermediaries on behalf of the corporation, and all those persons shall be named in the application and any supplements to the application; and

(2) If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, shall designate the commissioner as agent for service of process in the manner, and with the same legal effect, provided for by this part for designation of service of process upon unauthorized insurers; and also shall furnish the commissioner with the name and address of a resident of this state upon whom notices or orders of the commissioner or process affecting the nonresident reinsurance intermediary may be served. Such licensee shall promptly notify the commissioner in writing of every change in its designated agent for service of process, and such change shall not become effective until acknowledged by the commissioner.

(e) The commissioner may refuse to issue a reinsurance intermediary license if, in the judgment of the commissioner, the applicant, anyone named on the application, or any member, principal, officer or director of the applicant is not trustworthy, or any controlling person of the applicant is not trustworthy to act as a reinsurance intermediary, or any of the foregoing has given cause for revocation or suspension of the license, or has failed to comply with any prerequisite for the issuance of the license. Upon written request, the commissioner will furnish a summary of the basis for refusal to issue a license, which document shall be privileged and not subject to the requirements of title 10, chapter 7.

(f) Licensed attorneys at law of this state when acting in their professional capacity as attorneys are exempt from this section.



§ 56-6-804 - Authorization of transactions.

Transactions between an RB and the insurer the RB represents in that capacity shall only be entered into pursuant to a written authorization specifying the responsibilities of each party. The authorization shall, at a minimum, provide that:

(1) The insurer may terminate the RB's authority at any time;

(2) The RB will render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the RB, and remit all funds due to the insurer within thirty (30) days of receipt;

(3) All funds collected for the insurer's account will be held by the RB in a fiduciary capacity in a bank that is a qualified United States financial institution as defined in § 56-6-802;

(4) The RB will comply with § 56-6-805;

(5) The RB will comply with the written standards established by the insurer for the cession or retrocession of all risks; and

(6) The RB will disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.



§ 56-6-805 - Recordkeeping -- Auditing by insurer.

(a) For at least ten (10) years after expiration of each contract of reinsurance transacted by the RB, the RB will keep a complete record for each transaction showing:

(1) The type of contract, limits, underwriting restrictions, classes of risks and territory;

(2) Period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation;

(3) Reporting and settlement requirements of balances;

(4) Rate used to compute the reinsurance premium;

(5) Names and addresses of assuming reinsurers;

(6) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RB;

(7) Related correspondence and memoranda;

(8) Proof of placement;

(9) Details regarding retrocessions handled by the RB including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(10) Financial records, including, but not limited to, premium and loss accounts; and

(11) When the RB procures a reinsurance contract on behalf of a licensed ceding insurer:

(A) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(B) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

(b) The insurer will have access to, and the right to copy and audit, all accounts and records maintained by the RB related to its business in a form usable by the insurer.



§ 56-6-806 - Use of reinsurance intermediary brokers restricted -- Financial statements.

(a) An insurer shall not engage the services of any person, firm, association or corporation to act as an RB on its behalf unless the person is licensed as required by § 56-6-803(a).

(b) An insurer may not employ an individual who is employed by an RB with which it transacts business, unless the RB is under common control with the insurer and subject to chapter 11 of this title.

(c) The insurer shall annually obtain a copy of a statement of the financial condition of each RB with which it transacts business.



§ 56-6-807 - Written contract -- Required provisions.

Transactions between an RM and the reinsurer it represents in that capacity shall only be entered into pursuant to a written contract, specifying the responsibilities of each party, which shall be approved by the reinsurer's board of directors. At least thirty (30) days before the reinsurer assumes or cedes business through the producer, a true copy of the approved contract shall be filed with the commissioner for approval. The contract shall, at a minimum, provide that:

(1) The reinsurer may terminate the contract for cause upon written notice to the RM. The reinsurer may immediately suspend the authority of the RM to assume or cede business during the pendency of any dispute regarding the cause for termination;

(2) The RM will render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by or owing to the RM, and remit all funds due under the contract to the reinsurer on not less than a monthly basis;

(3) All funds collected for the reinsurer's account will be held by the RM in a fiduciary capacity in a bank that is a qualified United States financial institution. The RM may retain no more than three (3) months' estimated claims payments and allocated loss adjustment expenses. The RM shall maintain a separate bank account for each reinsurer that it represents;

(4) For at least ten (10) years after expiration of each contract of reinsurance transacted by the RM, the RM will keep a complete record for each transaction showing:

(A) The type of contract, limits, underwriting restrictions, classes or risks and territory;

(B) Period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks;

(C) Reporting and settlement requirements of balances;

(D) Rate used to compute the reinsurance premium;

(E) Names and addresses of reinsurers;

(F) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RM;

(G) Related correspondence and memoranda;

(H) Proof of placement;

(I) Details regarding retrocessions handled by the RM, as permitted by § 56-6-808, including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(J) Financial records, including, but not limited to, premium and loss accounts; and

(K) When the RM places a reinsurance contract on behalf of a ceding insurer:

(i) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(ii) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative;

(5) The reinsurer will have access to and the right to copy all accounts and records maintained by the RM related to its business in a form usable by the reinsurer;

(6) The contract cannot be assigned in whole or in part by the RM;

(7) The RM will comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection or cession of all risks;

(8) The rates, terms and purposes of commissions, charges and other fees that the RM may levy against the reinsurer are set forth;

(9) If the contract permits the RM to settle claims on behalf of the reinsurer:

(A) All claims will be reported to the reinsurer in a timely manner;

(B) A copy of the claim file will be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(i) Has the potential to exceed the lesser of an amount determined by the commissioner or the limit set by the reinsurer;

(ii) Involves a coverage dispute;

(iii) May exceed the RM's claims settlement authority;

(iv) Is open for more than six (6) months; or

(v) Is closed by payment of the lesser of an amount set by the commissioner or an amount set by the reinsurer;

(C) All claim files will be the joint property of the reinsurer and RM; however, upon an order of liquidation of the reinsurer, the files shall become the sole property of the reinsurer or its estate, and the RM shall have reasonable access to and the right to copy the files on a timely basis; and

(D) Any settlement authority granted to the RM may be terminated for cause upon the reinsurer's written notice to the RM or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination;

(10) If the contract provides for a sharing of interim profits by the RM, that the interim profits will not be paid until one (1) year after the end of each underwriting period for property business and five (5) years after the end of each underwriting period for casualty business, or a later period set by the commissioner for specified lines of insurance, and not until the adequacy of reserves on remaining claims has been verified pursuant to § 56-6-809(c);

(11) The RM will annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant;

(12) The reinsurer will periodically, at least semi-annually, conduct an on-site review of the underwriting and claims processing operations of the RM;

(13) The RM will disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with the insurer pursuant to this contract; and

(14) Within the scope of its actual or apparent authority, the acts of the RM shall be deemed to be the acts of the reinsurer on whose behalf it is acting.



§ 56-6-808 - Prohibited acts.

The RM shall not:

(1) Cede retrocessions on behalf of the reinsurer, except that the RM may cede facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for the retrocessions. The guidelines shall include a list of reinsurers with which the automatic agreements are in effect, and for each reinsurer, the coverages and amounts or percentages that may be reinsured and commission schedules;

(2) Commit the reinsurer to participate in reinsurance syndicates;

(3) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which the producer is appointed;

(4) Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent (1%) of the reinsurer's policyholders' surplus as of December 31 of the last complete calendar year;

(5) Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer;

(6) Jointly employ an individual who is employed by the reinsurer unless the RM is under common control with the reinsurer subject to the Insurance Holding Company Act, compiled in chapter 11 of this title; or

(7) Appoint a sub-RM.



§ 56-6-809 - Transactions between intermediaries.

(a) A reinsurer shall not engage the services of any person, firm, association or corporation to act as an RM on its behalf unless the person is licensed as required by § 56-6-803(a).

(b) The reinsurer shall annually obtain a copy of statements of the financial condition of each RM that the reinsurer has engaged prepared by an independent certified accountant in a form acceptable to the commissioner.

(c) If an RM establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the RM. This opinion shall be in addition to any other required loss reserve certification.

(d) Binding authority for all retrocessional contracts of participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the RM.

(e) Within thirty (30) days of termination of a contract with an RM, the reinsurer shall provide written notification of the termination to the commissioner.

(f) A reinsurer shall not appoint to its board of directors any officer, director, employee, controlling shareholder or subproducer of its RM. This subsection (f) shall not apply to relationships governed by chapter 11 of this title.



§ 56-6-810 - Examinations by commissioner.

A reinsurance intermediary shall be subject to examination by the commissioner. The commissioner shall have access to all books, bank accounts and records of the reinsurance intermediary in a form usable to the commissioner.



§ 56-6-811 - Violations -- Penalties.

(a) A reinsurance intermediary, insurer or reinsurer found by the commissioner, after a hearing conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to be in violation of this part, shall:

(1) For each separate violation, pay a penalty in an amount not exceeding five thousand dollars ($5,000);

(2) Be subject to revocation or suspension of its license; and

(3) If a violation was committed by the reinsurance intermediary, the reinsurance intermediary shall make restitution to the insurer, reinsurer, rehabilitator or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to the violation.

(b) The decision, determination or order of the commissioner pursuant to subsection (a) shall be subject to judicial review in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided in this title.

(d) Nothing contained in this part is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors or other third parties or confer any rights to those persons.



§ 56-6-812 - Rules and regulations.

The commissioner may adopt reasonable rules and regulations for the implementation and administration of this part.






Part 9 - Tennessee Public Adjuster Licensing Act of 2006

§ 56-6-901 - Short title -- Scope of part.

(a) This part shall be known and may be cited as the "Tennessee Public Adjuster Licensing Act of 2006."

(b) This part governs the qualifications and procedures for the licensing of public adjusters. It specifies the duties of and restrictions on public adjusters, which include limiting their licensure to assisting insureds in first party claims.



§ 56-6-902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Catastrophic disaster" means an event that results in large numbers of deaths and injuries, causes extensive damage or destruction of facilities that provide and sustain human needs, produces an overwhelming demand on state and local response resources and mechanisms, causes a severe long-term effect on general economic activity, and severely affects state, local and private sector capabilities to begin and sustain response activities. A catastrophic disaster shall be a single occurrence that damages twenty-five (25) or more residential dwellings;

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) "Fingerprints" means an impression of the lines on the finger taken for purpose of identification. The impression may be electronic or in ink converted to electronic format;

(4) "Home state" means the District of Columbia and any state or territory of the United States in which the public adjuster's principal place of residence or principal place of business is located. If neither the state in which the public adjuster maintains the principal place of residence nor the state in which the public adjuster maintains the principal place of business has a substantially similar law governing public adjusters, the public adjuster may declare another state in which it becomes licensed and acts as a public adjuster to be the home state;

(5) "Individual" means a natural person;

(6) "NAIC" means the National Association of Insurance Commissioners;

(7) "Person" means an individual or a business entity;

(8) (A) "Public adjuster" means any person, other than someone who is employed by an insurance carrier, who, for compensation or any other thing of value, on behalf of the insured:

(i) Acts or aids, solely in relation to first party claims arising under insurance contracts that insure the real or personal property of the insured on behalf of an insured, in investigating, verifying, substaining, estimating, appraising, determining, presenting, and discussing the value of the claim, and effectuating the resolution of a claim for loss or damage covered by an insurance contract;

(ii) Advertises for employment as a public adjuster of insurance claims or solicits business or represents to the public to be a public adjuster of first party insurance claims, for losses or damages arising out of policies of insurance that insure real or personal property; or

(iii) Directly or indirectly solicits business, investigates or adjusts losses, or advises an insured about first party claims for losses or damages arising out of policies of insurance that insure real or personal property for another person engaged in the business of adjusting losses or damages covered by an insurance policy, for the insured;

(B) Nothing in this part, nor the regulations adopted under this part shall:

(i) Authorize any public adjuster or person operating at the direction of a public adjuster to engage in conduct that is law practice or law business as defined in title 23, chapter 3 or under the rules of the Tennessee supreme court;

(ii) Apply to a person who is employed by, or under contract to, an insurance company; or

(iii) Affect or alter, in any way, the contractual obligations on an insured to their insurance company and the duty of good faith each owes the other;

(9) "Uniform business entity application" means the current version of the NAIC uniform business entity application for resident and nonresident business entities; and

(10) "Uniform individual application" means the current version of the NAIC uniform individual application for resident and nonresident individuals.



§ 56-6-903 - License requirement.

(a) No person shall act or hold out as being a public adjuster as defined in § 56-6-902, unless licensed as a public adjuster in accordance with this part.

(b) A person licensed as a public adjuster shall not misrepresent to a claimant that the person is an adjuster acting on behalf of or aiding an insurer in any capacity, including acting as an employee of the insurer or acting as an independent adjuster, unless so appointed by an insurer in writing to act on the insurer's behalf for that specific claim or purpose.

(c) A business entity acting as a public adjuster is required to obtain a public adjuster license. Application shall be made using the uniform business entity application. Before approving the application, the commissioner shall find that:

(1) The business entity has paid the fees set forth in the rule promulgated under § 56-6-905(a)(5); and

(2) The business entity has designated a licensed public adjuster responsible for the business entity's compliance with the insurance laws, rules and regulations of this state.

(d) Notwithstanding this section, a license as a public adjuster shall not be required of the following:

(1) An attorney at law admitted to practice in this state, or an employee of the attorney acting under the attorney's supervision;

(2) A person who negotiates or settles claims arising under a life or health insurance policy or an annuity contract;

(3) A person employed only for the purpose of obtaining facts surrounding a loss, or furnishing technical assistance to a licensed public adjuster, including, but not limited to, photographers, contractors, appraisers of value, private investigators, engineers and handwriting experts;

(4) A licensed health care provider, or employee of a licensed health care provider, who prepares or files a health claim form on behalf of a patient;

(5) A person who settles subrogation claims between insurers; or

(6) A person who is employed by, or under contract to, an insurance company.



§ 56-6-904 - Application requirements -- Authority to require fingerprints -- Criminal history record checks.

(a) A person applying for a public adjuster license shall make application to the commissioner on the appropriate uniform application or other application prescribed by the commissioner.

(b) The applicant shall declare, under penalty of perjury and under penalty of refusal, suspension or revocation of the license, that the statements made in the application are true, correct and complete to the best of the applicant's knowledge and belief.

(c) In order to make a determination of license eligibility, the commissioner is authorized to require fingerprints of applicants and submit the fingerprints and the fee required to perform the criminal history record checks to the Tennessee bureau of investigation (TBI) and the federal bureau of investigation (FBI) for state and national criminal history record checks. The commissioner shall require a criminal history record check on each applicant in accordance with this part. The commissioner shall require each applicant to submit a full set of fingerprints in order for the commissioner to obtain and receive national criminal history records from the FBI criminal justice information services division.

(1) The commissioner may contract for the collection, transmission and resubmission of fingerprints required under this section. If the commissioner does so, the fee for collecting, transmitting and retaining fingerprints shall be payable directly to the contractor by the applicant. The commissioner may agree to a reasonable fingerprinting fee to be charged by the contractor.

(2) The commissioner may waive submission of fingerprints by any person that has previously furnished fingerprints and maintains fingerprints on file with the central repository of the NAIC, its affiliates or subsidiaries.

(3) The commissioner is authorized to submit electronic fingerprint records and necessary identifying information to the NAIC, its affiliates or subsidiaries, for permanent retention in a centralized repository. The purpose of a centralized repository is to provide insurance commissioners with access to fingerprint records, in order to perform criminal history record checks.



§ 56-6-905 - Requirements for licensure.

(a) Before issuing a public adjuster license to an applicant under this part, the commissioner shall find that the applicant:

(1) Is eligible to designate this state as the applicant's home state or is eligible for a license pursuant to § 56-6-908;

(2) Has not committed any act that is a ground for denial, suspension or revocation of a license as set forth in § 56-6-910;

(3) Is trustworthy, reliable, and of good reputation;

(4) Is financially responsible to exercise the license, and has provided proof of financial responsibility as required in § 56-6-911;

(5) Has paid the fees set forth by rule or regulation of the commissioner; and

(6) Maintains an office in the applicant's home state of residence, with public access by reasonable appointment or regular business hours, or both.

(b) In addition to satisfying the requirements of subsection (a), unless exempted pursuant to this part, an individual shall:

(1) Be at least eighteen (18) years of age;

(2) Have successfully passed the public adjuster examination;

(3) Designate a licensed individual public adjuster responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state; and

(4) Designate only licensed individual public adjusters to exercise the business entity's license.

(c) The commissioner may require any documents reasonably necessary to verify the information contained in the application.



§ 56-6-906 - Written examination.

(a) An individual applying for a public adjuster license under this part shall pass a written examination, unless exempt pursuant to § 56-6-907. The examination shall test the knowledge of the individual concerning the duties and responsibilities of a public adjuster and the insurance laws and regulations of this state. Examinations required by this section shall be developed and conducted under rules and regulations prescribed by the commissioner.

(b) The commissioner may make arrangements, including contracting with an outside testing service, for administering examinations and collecting a nonrefundable fee in an amount set forth by rule by the commissioner.

(c) Each individual applying for an examination shall remit a nonrefundable fee as prescribed by the commissioner, in an amount set by rule promulgated by the commissioner.

(d) An individual who fails to appear for the examination as scheduled, or fails to pass the examination, shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.



§ 56-6-907 - Exemptions from examination.

(a) An individual who applies for a public adjuster license in this state who was previously licensed as a public adjuster in another state based on a public adjuster examination shall not be required to take or complete any prelicensing examination. This exemption is only available if the individual is currently licensed in that state, or if the application is received within twelve (12) months of the cancellation or termination of the applicant's previous license, and:

(1) The prior state issues a certification that, at the time of cancellation or termination, the applicant was in good standing in that state or the state's producer database records; or

(2) Records maintained by the NAIC, its affiliates or subsidiaries, indicate that the public adjuster is or was licensed in good standing at the time of cancellation or termination.

(b) A person licensed as a public adjuster in another state, based on a public adjuster examination, who moves to this state shall make application within ninety (90) days of establishing legal residence to become a resident licensee, pursuant to § 56-6-905. No prelicensing examination shall be required of that person to obtain a public adjuster license.

(c) An individual who applies for a public adjuster license in this state who was previously licensed as a public adjuster in this state shall not be required to complete any prelicensing examination. This exemption is only available if the application is received within twelve (12) months of the cancellation or termination of the applicant's previous license in this state, and if, at the time of cancellation or termination, the applicant was in good standing in this state.



§ 56-6-908 - Nonresident public adjuster license.

(a) Unless denied licensure pursuant to § 56-6-910, a nonresident person shall receive a nonresident public adjuster license, if:

(1) The person is currently licensed as a resident public adjuster and in good standing in the person's home state;

(2) The person has submitted the proper request for licensure, has paid the fees required by the rule promulgated under § 56-6-905(a)(5), and has provided proof of financial responsibility as required in § 56-6-911;

(3) The person has submitted, or transmitted to the commissioner, the appropriate completed application for licensure;

(4) The person's home state has adopted a public adjuster licensing act, that is substantially similar to this part; and

(5) The nonresident public adjuster representing an insured in this state remains reasonably available for communications with the insured and the insurance carrier.

(b) The commissioner may verify the public adjuster's licensing status through the producer database maintained by the NAIC, its affiliates or subsidiaries.

(c) As a condition to continuation of a public adjuster license issued under this section, the licensee shall maintain a resident public adjuster license in the licensee's home state. The nonresident public adjuster license issued under this section shall terminate and be surrendered immediately to the commissioner, if the home state public adjuster license terminates for any reason, unless the public adjuster has been issued a license as a resident public adjuster in the adjuster's new home state. The licensed nonresident public adjuster shall provide prompt notification of the new home state license to the state or states that have issued the nonresident license. This notification shall include the licensee's new and old addresses. A new state resident license is required for nonresident licenses to remain valid. The new state resident license must have reciprocity with the licensing nonresident state or states, for the nonresident license not to terminate.



§ 56-6-909 - Issuance of license -- Period in effect -- Renewal -- Notification of commissioner of changes -- Lapse of license -- Penalties -- Retroactive and prospective reinstatement -- Waiver of procedures in certain situations -- Delegation of commissioner's duties.

(a) Unless denied licensure under this part, persons who have met the requirements of this part shall be issued a public adjuster license.

(b) A public adjuster license shall remain in effect for a period of two (2) years, unless revoked, terminated or suspended. The commissioner may renew a license issued under this part, as long as the request for renewal and fee set forth in the rule promulgated under § 56-6-905(a)(5) is paid and any other requirements for license renewal are met by the date of the license's expiration.

(c) The licensee shall inform the commissioner, by any means acceptable to the commissioner, of a change of address, change of legal name, or change of material information submitted on the application within thirty (30) days of the change.

(d) A licensed public adjuster shall be subject to chapters 8 and 53 of this title.

(e) (1) A public adjuster who allows the adjuster's license to lapse may, within twelve (12) months from the date of expiration, be issued a new public adjuster license upon the commissioner's receipt of the request for renewal. However, a penalty in the amount of double the unpaid renewal fee shall be required, and be subject to other penalties as provided by law, before the license will be renewed.

(2) If the commissioner receives the request for reinstatement and the required lapsed license fee within sixty (60) days of the date the license lapsed, the commissioner shall reinstate the license retroactively to the date the license lapsed. If the commissioner receives the request for reinstatement and the required lapsed license fee after sixty (60) days, but within one (1) year of the date the license lapsed, the commissioner shall reinstate the license prospectively with the date the license is reinstated. If the person applies for reinstatement more than one (1) year from date of lapse, the person shall reapply for the license under this part.

(f) A licensed public adjuster that is unable to comply with license renewal procedures due to military service, a long-term medical disability, or some other extenuating circumstance, may request a waiver of those procedures. The public adjuster also may request a waiver of any examination requirement, fine, or other sanction imposed for failure to comply with renewal procedures.

(g) The license shall contain the licensee's name, city and state of business address, personal identification number, the date of issuance, the expiration date, and any other information the commissioner deems necessary.

(h) In order to assist in the performance of the commissioner's duties, the commissioner may contract with nongovernmental entities, including, but not limited to the NAIC or any affiliates or subsidiaries that the NAIC oversees, to perform any functions, including testing and the collection of fees and data, related to licensing, that the commissioner may deem appropriate.



§ 56-6-910 - Probation, cancellation, termination, suspension, revocation or refusal to issue or renew license -- Levy of penalties -- Enforcement -- Notice.

(a) The commissioner may place on probation, cancel, terminate, suspend, revoke or refuse to issue or renew a public adjuster's license, or may levy a civil penalty, in accordance with this section, or any combination of actions, for any one (1) or more of the following causes:

(1) Providing materially incorrect, misleading, incomplete, or untrue information in the license application;

(2) Violating any laws administered by the commissioner, or violating lawful regulations, or final orders of the commissioner or of another state's insurance commissioner;

(3) Obtaining or attempting to obtain a license through misrepresentation or fraud;

(4) Improperly withholding, misappropriating, or converting to the licensee's own use any moneys or properties received in the course of conducting business under this license;

(5) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

(6) Having been convicted of a felony or other offense involving dishonesty, fraud, deceit or misrepresentation, in a final decision of a court of competent jurisdiction;

(7) Having committed any insurance unfair trade practice or insurance fraud prohibited under chapters 8 and 53 of this title;

(8) Using fraudulent, coercive or dishonest practices, or demonstrating incompetence, untrustworthiness or financial irresponsibility in the conduct of business in this state or elsewhere;

(9) Having an insurance producer license, or its equivalent, suspended or revoked in any other state, province, district or territory;

(10) Forging another's name to an application for insurance or to any document related to an insurance transaction;

(11) Cheating on an examination for an insurance license;

(12) Knowingly accepting insurance business from an individual who is not licensed by the commissioner but who is required to be so licensed;

(13) Allowing a person not licensed under this part to perform actions requiring licensure under this part;

(14) Failing to comply with a final administrative or court order imposing a child support obligation; or

(15) Failing to notify the insured, verbally and in writing, of the statutory requirements of this part, as they pertain to solicitation, contracting, and recission and the timeframes contained in this part.

(b) Any action by the commissioner to put on probation, suspend, revoke or deny the renewal of a license pursuant to this part shall be governed by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) In the event that the action of the commissioner is to deny an application for a license, the commissioner shall notify the applicant and advise, in writing, the applicant of the denial of the applicant's application within thirty (30) days.

(d) The license of a business entity may be suspended, revoked or refused, if the commissioner finds that an individual's violation was known or should have been known by one (1) or more of the partners, officers or managers acting on behalf of the business entity, and the violation was not timely reported to the commissioner and corrective action was not taken.

(e) In addition to, or in lieu of, any applicable denial, suspension, cancellation, termination, or revocation of a license, a person may, after a hearing, be subject to a civil penalty in an amount not less than one hundred dollars ($100), nor more than one thousand dollars ($1,000), for each separate violation of the grounds in subsection (a). Each day of continued violation shall constitute a separate violation.

(f) The commissioner shall retain the authority to enforce this part and impose any penalty or remedy authorized by this part, or any other provision of this title against any person who is under investigation for or charged with a violation of this part, even if the person's license or registration has been surrendered or has lapsed by operation of law.

(g) The commissioner may serve a notice or order in any action arising under this part by registered or certified mail to the public adjuster or applicant at the address of record on file with the commissioner. Notwithstanding any law to the contrary, service in the manner set forth in this subsection (g) shall be deemed to constitute actual service on the public adjuster or applicant.



§ 56-6-911 - Financial responsibility.

Prior to issuance of a license as a public adjustor, and for the duration of the license, the applicant shall secure evidence of financial responsibility in a format prescribed by the commissioner through a surety bond and an errors and omissions insurance policy, or other security satisfactory to the department of insurance.

(1) A surety bond executed and issued by an insurer authorized to issue surety bonds in this state shall:

(A) Be in the minimum amount of fifty thousand dollars ($50,000);

(B) Be in favor of this state and shall specifically authorize recovery by the commissioner on behalf of any person in this state who sustained damages as the result of erroneous acts, failure to act, conviction of fraud, or conviction of unfair practices in the capacity as a public adjuster;

(C) Not be terminated, unless at least thirty-days' prior written notice has been filed with the commissioner and given to the licensee; and

(D) Be in a form approved by the commissioner.

(2) The licensed public adjuster shall promptly notify the commissioner upon termination of the bond, unless otherwise directed by the commissioner.

(3) The commissioner may ask for the evidence of financial responsibility at any time the commissioner deems it necessary and proper to protect the rights of Tennessee consumers.

(4) The authority to act as a public adjuster shall automatically terminate if the evidence of financial responsibility terminates or becomes substantially impaired.

(5) The errors and omissions policy shall be executed by and issued by an admitted insurer authorized to issue errors and omissions policies in this state, and shall be in the minimum amount of five hundred thousand dollars ($500,000) per occurrence.



§ 56-6-912 - Continuing education -- Exemptions.

(a) An individual, who holds a public adjuster license and who is not exempt under subsection (b), shall satisfactorily complete a minimum of twenty-four (24) hours of continuing education courses, including ethics, reported on a biennial basis in conjunction with the license renewal cycle. The education required by this section shall be in addition to any other continuing education requirements required for other professional licenses held by the individuals licensed under this part.

(b) This section shall not apply to:

(1) Licensees not licensed for one (1) full year prior to the end of the applicable continuing education biennium; or

(2) Licensees holding nonresident public adjuster licenses who have met the continuing education requirements of their home state and whose home state gives credit to residents of this state on substantially the same basis.

(c) Except as set forth in subsection (b), only continuing education courses approved by the commissioner shall be used to satisfy the continuing education requirement of subsection (a).



§ 56-6-913 - Fees charged by public adjuster -- Commissions, service fees or other valuable consideration -- Fee, retainer, compensation, deposit, or other thing of value, prior to settlement of a claim.

(a) A public adjuster may charge the insured a reasonable fee. If a contract between the public adjuster and the insured is formed before the insurance carrier has made an offer of settlement, then the public adjuster may not charge a fee that is greater than fifteen percent (15%) of the total proceeds of the insurance settlement. If a contract between the public adjuster and the insured is formed after the insurance carrier has made an offer of settlement, then the public adjuster may not charge any more than twenty-five percent (25%) of the difference between the insurance company's last offer to the insured prior to the public adjuster contract with that insured and the last offer after the public adjuster entered a contract with the insured and negotiated, if any, additional settlement proceeds. If the insured has obtained a home mortgage in the amount of one hundred percent (100%) of the appraised value of the home, then a public adjuster may charge a fee not to exceed ten percent (10%) of the total proceeds of an insurance settlement that is a total loss of the home, which shall be deemed to be a policy limit payment, occurring during a catastrophic disaster within the first twelve (12) months of the term of the home mortgage. This limitation applies regardless of when a contract is entered into between the public adjuster and the insured; provided, however, that a public adjuster shall charge no fee on any advance payment prior to the contract between the insured and the public adjuster to the insured. Nothing in this subsection (a) prohibits a public adjuster from charging a variation of fees, so long as those fees do not exceed the amounts prescribed in this subsection (a). This subsection (a) shall not apply to commercial insurance.

(b) A public adjuster shall not pay a commission, service fee or other valuable consideration to a person for investigating, resolving or working in connection with, claims in this state, if that person is required to be licensed under this part and is not so licensed.

(c) A public adjuster shall not accept a commission, service fee or other valuable consideration for investigating or settling claims in this state, if the adjuster is required to be licensed under this part and is not so licensed.

(d) No public adjuster shall require, demand or accept any fee, retainer, compensation, deposit, or other thing of value, prior to settlement of a claim.



§ 56-6-914 - Written contracts -- Required terms -- Payment by insurer of policy limit of the insurance policy -- Written disclosure of financial interest of adjuster -- Prohibited contract terms -- Disclosure document regarding the claim process -- Insured's copy or the original of the contract -- Notification letter to insurer -- Insured's right to rescind -- Adjuster as payee on checks.

(a) Public adjusters shall ensure that all contracts for their services are in writing and contain the following terms:

(1) Legible full name of the adjuster signing the contract, as reflected in the records on file with the commissioner;

(2) Permanent home state business address and phone number;

(3) Tennessee public adjuster license number;

(4) Title of "Public Adjuster Contract" or its substantial equivalent;

(5) The insured's full name, street address, insurance company name and policy number, if known;

(6) A description of the loss and its location, if applicable;

(7) Description of services to be provided to the insured;

(8) Signatures of the public adjuster and the insured;

(9) Date contract was signed by the public adjuster and date the contract was signed by the insured;

(10) Attestation language stating that the public adjuster is fully bonded pursuant to this part; and

(11) (A) Full salary, fee, commission, compensation or other considerations the public adjuster is to receive for services. If the compensation is based on a share of the insurance settlement, the exact percentage shall be specified. Initial expenses to be reimbursed to a public adjuster from the proceeds of the claim payment shall be specified by type, with dollar estimates set forth in the contract and with any additional expenses to first be approved by the insured;

(B) Compensation provisions in a public adjusting contract shall not be redacted in any copy of the contract provided to the commissioner.

(b) If the insurer, not later than seventy-two (72) hours after the date on which the loss is reported to the insurer, either pays or commits in writing to pay to the insured the policy limit of the insurance policy, the public adjuster shall:

(1) Not receive a commission consisting of a percentage of the total amount paid by an insurer to resolve a claim;

(2) Inform the insured that the amount of any recovery amount might not be increased; and

(3) Be entitled only to reasonable compensation from the insured for services provided by the public adjuster on behalf of the insured, based on the time spent on a claim and expenses incurred by the public adjuster, until the claim is paid or the insured receives a written commitment to pay from the insurer.

(c) A public adjuster shall provide the insured a written disclosure concerning any direct or indirect financial interest that the public adjuster has with any other party who is involved in any aspect of the claim, other than the salary, fee, commission or other consideration established in the written contract with the insured, including, but not limited to, any ownership, other than as a minority stockholder, in a publicly traded entity, or any compensation expected to be received from any construction firm, building appraisal firm, motor vehicle repair shop, or any other firm that provides estimates for work, or that performs any work, in conjunction with damages caused by the insured's loss on which the public adjuster is engaged. "Firm" includes any corporation, partnership, association, joint-stock company or person.

(d) A public adjuster contract may not contain any contract term that:

(1) Allows the public adjuster's percentage fee to be collected when money is due from an insurance company but not paid, or that allows a public adjuster to collect the entire fee from the first check issued by an insurance company, rather than as percentage of each check issued by an insurance company;

(2) Requires or requests the public adjuster's name on the issuance of the check;

(3) Imposes collection costs or late fees in violation of Tennessee law; or

(4) Precludes an insured from pursuing civil remedies.

(e) Prior to the signing of the contract, the public adjuster shall provide the insured with a separate disclosure document regarding the claim process that states:

(1) An insured is obligated to present the insured's claim to an insurance company in the manner set forth in the insurance contract as required by law. The insured and the insurer shall act in good faith toward the other as required by law. There are three (3) types of adjusters that could be involved in that process. The definitions of the three (3) types are as follows:

(A) "Company adjuster" means the insurance adjusters that are employees of an insurance company. The adjusters are paid by the insurance company and will not charge the insured a fee;

(B) "Independent adjuster" means the insurance adjusters that are hired on a contract basis by an insurance company in the settlement of the claim. The adjusters are paid by the insured's insurance company and will not charge the insured a fee; and

(C) "Public adjuster" means the insurance adjusters that do not work for any insurance company. The adjusters work for the insured in connection with the insured's claim against the insured's insurance carrier. The insured hires the adjusters by signing a contract agreeing to pay the adjusters a fee or commission based on a percentage of the settlement, or other method of compensation;

(2) The insured is not required to hire a public adjuster to help the insured meet the insured's obligations under the policy, but has a right to do so;

(3) The insured has the right to initiate direct communications with the insured's attorney, the insurer, the insurer's adjuster, and the insurer's attorney, or any other person regarding the settlement of the insured's claim;

(4) The public adjuster is not a representative or employee of the insurer;

(5) The salary, fee, commission or other consideration is the obligation of the insured, not the insurer; and

(6) An insurance company has the right to communicate with its insured, even if the insured has hired a public adjuster; but, if requested by the insured, the insurance company will make a concerted effort to include the public adjuster in communications with the insured.

(f) The insured shall be given a copy or the original of the contract with the public adjuster. The public adjuster's original contract, or a copy, shall be available at all times for inspection, without notice, by the commissioner.

(g) The public adjuster shall provide the insurer a notification letter, which has been signed by the insured, authorizing the public adjuster to represent the insured's interest.

(h) The insured has the right to rescind the contract within three (3) business days after the date the contract was signed. The rescission shall be in writing and mailed or delivered to the public adjuster at the public adjuster's address in the contract within the three-business-day period.

(i) If the insured exercises the right to rescind the contract, anything of value given by the insured to the public adjuster under the contract shall be returned to the insured within three (3) business days following the receipt by the public adjuster of the cancellation notice.

(j) Nothing in this part shall prevent a public adjuster from requesting an insured to request the insurer to include the public adjuster's name as a payee on any check.



§ 56-6-915 - Escrow or trust account.

A public adjuster who receives, accepts or holds any funds on behalf of an insured, towards the settlement of a claim for loss or damage, shall deposit the funds in a noninterest-bearing escrow or trust account in a financial institution that is insured by an agency of the federal government in the insured's home state or in the state where the loss occurred.



§ 56-6-916 - Records required of adjuster -- Maintenance and inspection.

(a) A public adjuster shall maintain complete records of each transaction as a public adjuster. The records required by this section shall include the following:

(1) Name of the insured;

(2) Date, location and amount of the loss;

(3) Copy of the contract between the public adjuster and insured;

(4) Name of the insurer and, if available, amount, expiration date and number of each policy carried with respect to the loss;

(5) Itemized statement of the insured's recoveries;

(6) Itemized statement of all compensation received by the public adjuster, from any source whatsoever, in connection with the loss;

(7) A register of all moneys received, deposited, disbursed, or withdrawn in connection with a transaction with an insured, including fees transfers and disbursements from a trust account and all transactions concerning all interest bearing accounts;

(8) Name of public adjuster who executed the contract;

(9) Name of the attorney representing the insured, if applicable, and the name of the claims representatives of the insurance company; and

(10) Evidence of financial responsibility in a format prescribed by the commissioner.

(b) Records of transactions as a public adjuster shall be maintained for at least five (5) years after the termination of the transaction with an insured and shall be open to examination by the commissioner at all times.



§ 56-6-917 - Ethical considerations.

(a) A public adjuster is obligated, under the public adjuster's license, to serve with objectivity and complete loyalty in the interest of the adjuster's client alone; and to render to the insured such information, counsel and service, as within the knowledge, understanding and opinion in good faith of the adjuster, as will best serve the insured's insurance claim needs and interest.

(b) A public adjuster shall not solicit an insured for two (2) days after any loss and shall not contract with an insured for an additional three (3) days. For catastrophic losses, a public adjuster shall not solicit an insured for seven (7) days after the loss. This subsection (b) shall not apply to commercial insurance.

(c) A public adjuster shall not permit an unlicensed employee or representative of the public adjuster to conduct business for which a license is required under this part.

(d) A public adjuster shall not have a direct or indirect financial interest in any aspect of the claim, other than the salary, fee, commission or other consideration established in the written contract with the insured, unless full written disclosure has been made to the insured.

(e) A public adjuster shall not refer or direct the insured to get needed repairs or services in connection with a loss from any person with whom the public adjuster has a financial interest, or from whom the public adjuster may receive direct or indirect compensation for the referral, unless the interest or compensation is disclosed to the insured.

(f) A public adjuster shall not, directly or indirectly, buy or obtain for resale or other remuneration, any salvage of the insured that is subject to a claim upon which the public adjuster is or has worked.

(g) A public adjuster shall disclose to an insured if the adjuster has any interest or will be compensated by any construction firm, building appraisal firm, motor vehicle repair shop or any other firm that performs any work in conjunction with damages caused by the insured loss. "Firm" includes any individual corporation, partnership, association, joint-stock company or legal entity.

(h) Any compensation or anything of value in connection with an insured's specific loss that will be received by a public adjuster shall be disclosed by the public adjuster to the insured in writing, including the source and amount of the compensation.

(i) A public adjuster may not agree to any loss settlement without the insured's knowledge and consent.

(j) Public adjusters shall adhere to the following general ethical requirements:

(1) A public adjuster shall not undertake the adjustment of any claim, if the public adjuster is not sufficiently competent and knowledgeable as to the terms and conditions of the insurance coverage so as to properly discharge the duties as public adjuster, or that otherwise exceeds the public adjuster's current expertise;

(2) A public adjuster shall not knowingly make any oral or written material misrepresentations or statements to any insured client or potential ensured client that are false or maliciously critical and intended to injure any person engaged in the business of insurance;

(3) No public adjuster, while so licensed by the commissioner, may represent or act as a company adjuster or independent adjuster on the same claim;

(4) The contract shall not be construed to prevent an insured from pursuing any civil remedy after the three-business-day revocation or cancellation period;

(5) A public adjuster shall not enter into a contract or accept a power of attorney that vests in the public adjuster the effective authority to choose the persons who shall repair the insured's property; and

(6) A public adjuster shall ensure that all contracts for the public adjuster's services are in writing and set forth all material terms and conditions of the engagement.



§ 56-6-918 - Report to the commissioner of administrative action or prosecution brought against adjuster.

(a) A public adjuster shall report to the commissioner any administrative action taken against the public adjuster in another jurisdiction or by another governmental agency in this state within thirty (30) days of the final disposition of the matter. This report shall include a copy of the order, consent to order, or other relevant legal documents.

(b) Within thirty (30) days of arraignment or other formal presentment of charges and entry of plea, a public adjuster shall report to the commissioner any prosecution of the public adjuster for a felony taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents necessary to explain the charges brought against the public adjuster.



§ 56-6-919 - Investigations by commissioner.

The commissioner may make investigations necessary for the proper administration of this part. For the purpose of making investigations, the commissioner shall have inquisitorial powers and shall be empowered to subpoena witnesses and examine them under oath; provided, that all testimony, documents and other evidence obtained by the commissioner pursuant to this section shall be absolutely privileged and shall not be admissible as evidence in any private civil proceeding. Notwithstanding this section, the adjuster may request and obtain from the department a copy of any charges brought against the adjuster, or if no charges have been filed, a written notice of the alleged violation.



§ 56-6-920 - Rules and regulations.

The commissioner may promulgate regulations as are necessary or proper to carry out the purposes of this part. These regulations may include provisions relating to the assessment of licensure fees reasonable to defray the costs of examinations and testing of public adjusters. The commissioner shall keep a separate accounting of fees and costs to administer this part, and no other fees generated under this chapter shall be used to administer this part.






Part 10 - Crop Insurance Adjusters

§ 56-6-1001 - Part definitions.

As used in this part:

(1) "Commissioner" means the commissioner of commerce and insurance;

(2) "Crop" means and includes any agricultural product, including livestock, nursery product, tree and product from a tree, as well as anything insured by the Federal Crop Insurance Corporation under a crop insurance program;

(3) "Department" means the department of commerce and insurance;

(4) "Fingerprints" means an impression of the lines on the finger taken for purpose of identification. The impression may be electronic or in ink converted to electronic format; and

(5) "Person" means a natural person.



§ 56-6-1002 - Licensure as a crop insurance adjuster.

(a) No person shall act or hold out as being a crop insurance adjuster unless licensed as a crop insurance adjuster in accordance with this part.

(b) An insurer that sells crop insurance shall not contract, employ or use any person to adjust claims made under a crop insurance policy unless the person is licensed as a crop insurance adjuster.



§ 56-6-1003 - Application for licensure.

(a) (1) A person applying for a crop insurance adjuster license shall make application to the commissioner on the appropriate application prescribed by the commissioner.

(2) The commissioner is authorized to determine whether the crop insurance adjuster license to be issued under this part shall be a crop-specific loss adjuster license or a multi-peril crop adjuster license, and based on the commissioner's decision, the applicant shall complete the appropriate application.

(b) The applicant shall declare, under penalty of perjury and under penalty of refusal, suspension or revocation of the license, that the statements made in the application are true, correct and complete to the best of the applicant's knowledge and belief.



§ 56-6-1004 - Standards for licensure.

The commissioner shall promulgate rules to establish the qualifications for the issuance of a license under this part. Such standards shall include the completion of a course of instruction in adjusting crop insurance claims and the passing of an examination testing the applicant's knowledge of how to adjust crop insurance claims.



§ 56-6-1005 - Written examination -- Examination fees -- Continuing education.

(a) An individual applying for a crop insurance adjuster license under this part shall pass a written examination. The examination shall test the knowledge of the individual concerning the duties and responsibilities of a limited lines crop adjuster and the insurance laws and regulations of this state. Examinations required by this section shall be developed and conducted under rules and regulations prescribed by the commissioner. Based on the commissioner's decision concerning whether the license shall be a crop-specific loss adjuster license or a multi-peril crop adjuster license, the examination shall specifically cover the applicable license. If the license is to be a multi-peril crop adjuster license, the commissioner may accept the risk management agency-approved proficiency test as the basis for such licensure.

(b) The commissioner may make arrangements, including contracting with an outside testing service, for administering examinations and collecting a nonrefundable fee in an amount set forth by rule by the commissioner.

(c) Each individual applying for an examination shall remit a nonrefundable fee as prescribed by the commissioner, in an amount set by rule promulgated by the commissioner.

(d) An individual who fails to appear for the examination as scheduled, or fails to pass the examination, shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

(e) The commissioner is authorized to establish continuing education requirements, including a minimum number of required hours as well as appropriate curriculum, for persons licensed as crop insurance adjusters under this part.



§ 56-6-1006 - Maintenance of claims records.

All insurers that sell crop insurance in this state shall maintain complete records of each claim made by a policyholder or on property in this state. These records shall be maintained for at least five (5) years after the termination of the closing of the claim and shall be open to examination by the commissioner at all times.



§ 56-6-1007 - Expertise of adjuster sufficient to undertake adjustment of claim.

A crop insurance adjuster shall not undertake the adjustment of any claim, if the crop insurance adjuster is not sufficiently competent and knowledgeable as to the terms and conditions of the insurance coverage so as to properly discharge the duties of a crop insurance adjuster, or that otherwise exceeds the crop insurance adjuster's current expertise.



§ 56-6-1008 - Investigations by commissioner.

The commissioner may make investigations necessary for the proper administration of this part. For the purpose of making investigations, the commissioner shall have inquisitorial powers and shall be empowered to subpoena witnesses and examine them under oath.



§ 56-6-1009 - Regulations -- Licensure fees -- Setting of standards for licensure -- Accounting of fees and costs.

The commissioner may promulgate regulations as are necessary or proper to carry out the purposes of this part. These regulations may include provisions relating to the assessment of licensure fees reasonable to defray the costs of examinations and testing of crop insurance adjusters. The commissioner may also set standards for the maintenance of a crop insurance adjuster license. The commissioner shall keep a separate accounting of fees and costs to administer this part, and no other fees generated under this chapter shall be used to administer this part.






Part 11 - Insurance for Portable Electronics

§ 56-6-1101 - Part definitions.

For purposes of this part:

(1) "Commissioner" means the commissioner of commerce and insurance;

(2) "Customer" means a person who purchases portable electronics or services;

(3) "Department" means the department of commerce and insurance;

(4) "Enrolled customer" means a customer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics;

(5) "Location" means any physical location in this state or any web site, call center site, or similar location directed to residents of this state;

(6) "Portable electronics" means electronic devices that are portable in nature, the devices' accessories, and services related to the use of the devices;

(7) (A) "Portable electronics insurance" means insurance providing coverage for the repair or replacement of portable electronics which may provide coverage for portable electronics against any one (1) or more of the following causes of loss:

(i) Loss;

(ii) Theft;

(iii) Inoperability due to mechanical failure;

(iv) Inoperability due to malfunction;

(v) Damage; or

(vi) Other similar causes of loss.

(B) "Portable electronics insurance" does not include:

(i) A service contract or extended warranty providing coverage limited to the repair, replacement, or maintenance of property for the operational or structural failure of property due to a defect in materials, workmanship, accidental damage from handling, power surges, or normal wear and tear;

(ii) A policy of insurance covering a seller's or a manufacturer's obligations under a warranty; or

(iii) A homeowner's, renter's, private passenger automobile, commercial multi-peril, or similar policy;

(8) "Portable electronics transaction" means:

(A) The sale or lease of portable electronics by a vendor to a customer; or

(B) The sale of a service related to the use of portable electronics by a vendor to a customer;

(9) "Supervising entity" means a business entity that is a licensed insurance producer or insurer; and

(10) "Vendor" means a person in the business of engaging in portable electronics transactions directly or indirectly.



§ 56-6-1102 - Requirement to hold a limited lines license to sell or offer coverage.

(a) A vendor is required to hold a limited lines license to sell or offer coverage under a policy of portable electronics insurance. A vendor who has met the requirements of this part shall be entitled to a limited lines business entity producer's license, without examination, authorizing the vendor to sell or offer coverage under a policy of portable electronics insurance.

(b) A limited lines license issued to a vendor under this section shall authorize any employee or authorized representative of the vendor to sell or offer coverage under a policy of portable electronics insurance to a customer at each location at which the vendor engages in portable electronics transactions.

(c) In connection with a vendor's initial application for licensure and at renewal, the vendor shall provide a list to the commissioner of all locations in this state at which the vendor offers coverage.

(d) Notwithstanding any law to the contrary, a license issued pursuant to this section shall authorize the licensee and its employees or authorized representatives to engage in activities permitted in this part.



§ 56-6-1103 - Availability of brochures or other written materials -- Offer on periodic basis -- Eligibility and underwriting standards.

(a) At every location where portable electronics insurance is offered to customers, brochures or other written materials shall be made available to a prospective customer that:

(1) Disclose that portable electronics insurance may provide a duplication of coverage already provided by a customer's homeowner's insurance policy, renter's insurance policy, or other source of coverage;

(2) State that the enrollment by the customer in a portable electronics insurance program is not required in order to purchase or lease portable electronics or services;

(3) Summarize the material terms of the insurance coverage, including:

(A) The identity of the insurer;

(B) The identity of the supervising entity;

(C) The amount of any applicable deductible and how it is to be paid;

(D) Benefits of the coverage; and

(E) Key terms and conditions of coverage such as whether portable electronics may be repaired or replaced with similar make and model reconditioned or non-original manufacturer parts or equipment;

(4) Summarize the process for filing a claim, including a description of how to return portable electronics and the maximum fee applicable in the event the enrolled customer fails to comply with any equipment return requirements; and

(5) State that the enrolled customer may cancel enrollment for coverage under a portable electronics insurance policy at any time and the person paying the premium shall receive a refund of any applicable unearned premium.

(b) Notwithstanding any law to the contrary, portable electronics insurance may be offered on a month-to-month or other periodic basis as a group or master commercial inland marine policy issued to a vendor of portable electronics for its enrolled customers.

(c) Eligibility and underwriting standards for customers electing to enroll in coverage shall be established for each portable electronics insurance program.



§ 56-6-1104 - Employees not subject to licensure under certain conditions.

(a) Notwithstanding any law to the contrary, the employees and authorized representatives of vendors may sell or offer portable electronics insurance to customers and shall not be subject to licensure as an insurance producer under this part; provided, that:

(1) The vendor obtains a limited lines license to authorize its employees or authorized representatives to sell or offer portable electronics insurance pursuant to § 56-6-1102;

(2) The insurer issuing the portable electronics insurance either directly supervises or appoints a supervising entity to supervise the administration of the program, including development of a training program for employees and authorized representatives of the vendors. The training required by this subdivision (a)(2) shall comply with the following:

(A) The training shall be delivered to employees and authorized representatives of a vendor who are directly engaged in the activity of selling or offering portable electronics insurance;

(B) The training may be provided in electronic form. If the training is conducted in an electronic form the supervising entity shall implement a supplemental education program regarding portable electronics insurance that is conducted and overseen by licensed employees of the supervising entity; and

(C) Each employee and authorized representative shall receive basic instruction concerning the portable electronics insurance offered to customers and the disclosures required under § 56-6-1103;

(3) No employee or authorized representative of a vendor of portable electronics shall advertise, represent, or otherwise hold himself or herself out as a non limited lines licensed insurance producer; and

(4) No employee or authorized representative of a vendor shall be compensated based primarily on the number of customers enrolled for portable electronics insurance coverage; provided, however, that the employee or authorized representative may receive compensation for activities under the limited lines license which is incidental to his or her overall compensation.

(b) (1) The charges for portable electronics insurance coverage may be billed and collected by the vendor of portable electronics. Any charge to the customer for coverage that is not included in the cost associated with the purchase or lease of portable electronics or related services shall be separately itemized on the enrolled customer's bill. If the portable electronics insurance coverage is included with the purchase or lease of portable electronics or related services the vendor shall clearly and conspicuously disclose to the enrolled customer that the coverage is included with the purchase or lease of the portable electronics or related services.

(2) Vendors billing and collecting such charges shall not be required to maintain such funds in a segregated account; provided, that the vendor is authorized by the insurer to hold such funds in a non-segregated account and remits such amounts to the supervising entity within sixty (60) days of receipt.

(3) All funds received by a vendor from an enrolled customer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer.

(4) Vendors may receive compensation for billing and collection services.



§ 56-6-1105 - Violations.

If a vendor of portable electronics or its employee or authorized representative violates this part, the commissioner is authorized to:

(1) After notice and hearing, impose on a person's license pursuant to this part civil penalties not to exceed five hundred dollars ($500) per violation and five thousand dollars ($5,000) in the aggregate for such conduct; and

(2) After notice and hearing, impose on a person's license pursuant to this part other penalties that the commissioner deems necessary and reasonable to carry out the purpose of this part, including:

(A) Suspending the privilege of transacting portable electronics insurance pursuant to this part at specific business locations where violations have occurred; and

(B) Suspending or revoking the ability of individual employees or authorized representatives to act under a license issued pursuant to § 56-6-1102.



§ 56-6-1106 - Termination or change in terms and conditions by insurer.

Notwithstanding any other law to the contrary:

(1) An insurer may terminate or otherwise change the terms and conditions of a policy of portable electronics insurance only upon providing the policyholder and enrolled customers with at least thirty (30) days' notice;

(2) If the insurer changes the terms and conditions, then the insurer shall provide the vendor policyholder with a revised policy or endorsement and each enrolled customer with a revised certificate, endorsement, updated brochure, or other evidence indicating a change in the terms and conditions has occurred and a summary of material changes;

(3) Notwithstanding subdivision (1):

(A) An insurer may terminate an enrolled customer's enrollment under a portable electronics insurance policy upon fifteen (15) days' notice for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim thereunder; and

(B) An insurer may immediately terminate an enrolled customer's enrollment under a portable electronics insurance policy:

(i) For nonpayment of premium;

(ii) If the enrolled customer ceases to have active service with the vendor of portable electronics; or

(iii) If an enrolled customer exhausts the aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the enrolled customer within thirty (30) calendar days after exhaustion of the limit. However, if notice is not timely sent, enrollment shall continue notwithstanding the aggregate limit of liability until the insurer sends notice of termination to the enrolled customer;

(4) If a portable electronics insurance policy is terminated by a policyholder, then the policyholder shall mail or deliver written notice to each enrolled customer advising the enrolled customer of the termination of the policy and the effective date of termination. The written notice shall be mailed or delivered to the enrolled customer at least thirty (30) days prior to the termination; and

(5) (A) Whenever notice by an insurer is required pursuant to this section, the notice shall be in writing and may be mailed or delivered to the vendor of portable electronics at the vendor's mailing address and to its affected enrolled customers' last known mailing addresses on file with the insurer;

(B) If notice is mailed pursuant to this section, then the insurer or vendor of portable electronics, as the case may be, shall maintain proof of mailing in a form authorized or accepted by the United States postal service or other commercial mail delivery service;

(C) An insurer or vendor policyholder may comply with any notice required by this section by providing electronic notice to a vendor or its affected enrolled customers, as the case may be, by electronic means. If notice is accomplished through electronic means the insurer or vendor of portable electronics, as the case may be, shall maintain proof that the notice was sent.



§ 56-6-1107 - Licensure.

(a) A sworn application for a license under this part shall be made to and filed with the commissioner on forms prescribed and furnished by the department.

(b) The application shall:

(1) Provide the name, residence address, and other information required by the department for an individual that is designated by the applicant as the individual responsible for the vendor's compliance with the requirements of this part. Notwithstanding any other law, the individual required to be designated by the vendor pursuant to this section and § 56-6-106(b)(2) shall not be required to be a principal, officer or employee of the vendor but shall be a principal, officer or employee of the supervising entity who holds a current producer license in this state; and

(2) Provide the location of the applicant's home office.

(c) Initial licenses issued pursuant to this part shall be valid for a period of twenty-four (24) months and expire biennially on March 1 of the renewal year assigned by the commissioner.

(d) (1) Except as provided in subdivision (d)(2), each vendor of portable electronics licensed under this part shall pay to the commissioner a fee as prescribed by the commissioner, but in no event shall the fee exceed one thousand dollars ($1,000) for an initial portable electronics limited lines license and five hundred dollars ($500) for each renewal thereof.

(2) The fee prescribed for a vendor that is engaged in portable electronics transactions at ten (10) or fewer locations in this state shall not exceed one hundred dollars ($100) for an initial license and for each renewal thereof.






Part 12 - Self-Service Storage Insurance

§ 56-6-1201 - Part definitions.

For purposes of this part:

(1) "Commissioner" means the commissioner of commerce and insurance or the commissioner's designee;

(2) "Covered personal property" means personal property covered under an occupant's self-service storage insurance policy;

(3) "Department" means the department of commerce and insurance;

(4) "Enrolled occupant" means an occupant who elects coverage under a self-service storage insurance policy issued to an owner;

(5) "Leased space" means the storage space or spaces at the self-service storage facility that is leased or rented to an occupant pursuant to a rental agreement;

(6) "Location" means any physical location in this state or any web site, or similar location directed to residents of this state;

(7) "Occupant" means a person, or a sublessee, successor or assign of such person, entitled to the use of leased or rented storage space at a self-service storage facility under a rental agreement, to the exclusion of others;

(8) "Owner" means:

(A) The owner, operator, lessor or sublessor of a self-service storage facility, the agent of such person; or

(B) Any person authorized by such person to manage the facility or to receive rent from an occupant under a rental agreement;

(9) "Personal property" means movable property not affixed to land and includes, but is not limited to, goods, wares, merchandise, household items and vehicles;

(10) "Rental agreement" means any agreement or lease, written or oral, that establishes or modifies the terms, conditions, rules or any other provisions concerning the use and occupancy of leased or rented storage space at a self-service storage facility;

(11) "Self-service storage facility":

(A) Means any real property designed and used for the purpose of renting or leasing storage space to occupants who are to have access to such space for the purpose of storing and removing personal property; and

(B) Does not include any part of the real property used for residential purposes;

(12) "Self-service storage insurance":

(A) Means insurance which may provide coverage for the repair or replacement of covered personal property against any one (1) or more of the following causes:

(i) Loss;

(ii) Theft;

(iii) Damage; or

(iv) Other similar causes of loss; and

(B) Does not include a homeowner's, renter's, private passenger automobile, commercial multi-peril or similar policy;

(13) "Self-service storage transaction" means the lease of self-service storage space by an owner to an occupant pursuant to a rental agreement;

(14) "Supervising entity" means a business entity that is a licensed insurance producer or insurer; and

(15) "Vehicle" means a motor vehicle, a trailer or a semitrailer as defined in §§ 55-1-103 and 55-1-105 and a vessel as defined in § 69-9-204.



§ 56-6-1202 - Requirement to hold a limited lines license to sell or offer coverage.

(a) An owner shall hold a limited lines business entity producer's license to sell or offer coverage under a policy of self-service storage insurance. An owner who complies with this part shall be entitled to a limited lines license, without examination, authorizing the owner to sell or offer coverage under a policy of self-service storage insurance.

(b) A limited lines license issued to an owner under this section shall authorize any employee or authorized representative of the owner to sell or offer coverage under a policy of self-service storage insurance to an occupant at each location at which the owner engages in self-service storage transactions.

(c) In connection with an owner's initial application for licensure and at renewal, the owner shall provide a list to the commissioner of all locations in this state at which the owner offers coverage.

(d) Notwithstanding any law to the contrary, a license issued pursuant to this section shall authorize the licensee and its employees or authorized representatives to engage in activities permitted in this part.



§ 56-6-1203 - Availability of brochures or other written materials -- Offer on periodic basis -- Eligibility and underwriting standards.

(a) At every location where self-service storage insurance is offered to occupants, brochures or other written materials shall be made available that:

(1) Disclose that self-service storage insurance may provide a duplication of coverage already provided by an occupant's homeowner's insurance policy, renter's insurance policy or other source of coverage;

(2) State that the enrollment by the occupant in a self-service storage insurance program is not required in order to lease self-service storage space;

(3) Summarize the material terms of the insurance coverage, including:

(A) The identity of the insurer;

(B) The identity of the supervising entity;

(C) The amount of any applicable deductible and how it is to be paid;

(D) Benefits of the coverage; and

(E) Key terms and conditions of coverage such as whether covered personal property may be repaired or replaced;

(4) Summarize the process for filing a claim; and

(5) State that the enrolled occupant may cancel enrollment for coverage under a self-service storage insurance policy at any time and the person paying the premium shall receive a refund of any applicable unearned premium.

(b) Self-service storage insurance may only be offered or sold on a periodic basis in connection with the rental of leased space at the self-service storage facility on a master, corporate, commercial, group, or individual policy basis and only with respect to personal property insurance that provides coverage to an occupant at the self-service storage facility where the insurance is transacted for the loss of or damage to stored personal property that occurs at such facility.

(c) Eligibility and underwriting standards for occupants electing to enroll in coverage shall be established for each self-service storage insurance program.



§ 56-6-1204 - Employees not subject to licensure under certain conditions.

(a) Notwithstanding any law to the contrary, the employees and authorized representatives of an owner may sell or offer self-service storage insurance to occupants and shall not be subject to licensure as an insurance producer under this part; provided, that:

(1) The owner obtains a limited lines license to authorize its employees or authorized representatives to sell or offer self-service storage insurance pursuant to § 56-6-1202;

(2) The insurer issuing the self-service storage insurance either directly supervises or appoints a supervising entity to supervise the administration of the program, including development of a training program for employees and authorized representatives of the owner. The training required by this subdivision (a)(2) shall comply with the following:

(A) The training shall be delivered to employees and authorized representatives of an owner who are directly engaged in the activity of selling or offering self-service storage insurance;

(B) The training may be provided in electronic form. If the training is conducted in an electronic form, the supervising entity shall implement a supplemental education program regarding self-service storage insurance that is conducted and overseen by the supervising entity; and

(C) Each employee and authorized representative shall receive basic instruction concerning the self-service storage insurance offered to customers and the disclosures required under § 56-6-1203;

(3) No employee or authorized representative of an owner of self-service storage space shall advertise, represent or otherwise hold themselves out as a nonlimited lines licensed insurance producer; and

(4) No employee or authorized representative of an owner shall be compensated based primarily on the number of occupants enrolled for self-service storage coverage; provided, however, the employee or authorized representative may receive compensation for activities under the limited lines license which is incidental to overall compensation.

(b) (1) The charge for self-service storage insurance coverage may be assessed and collected by the owner; provided, however, that such charge shall be a separate item within or an addendum to a rental agreement.

(2) Owners assessing and collecting such charges shall not be required to maintain such funds in a segregated account; provided, the owner is authorized by the insurer to hold such funds in a nonsegregated account and remits such amounts to the supervising entity within sixty (60) days of receipt.

(3) All funds received by an owner from an enrolled occupant for the sale of self-service storage insurance shall be considered funds held in trust by the owner in a fiduciary capacity for the benefit of the insurer.

(4) Owners may receive compensation for assessing and collection services.



§ 56-6-1205 - Violations.

lf an owner or its employee or authorized representative violates this part, the commissioner is authorized to:

(1) After notice and hearing, impose on a person licensed pursuant to this part civil penalties not to exceed five hundred dollars ($500) per violation and five thousand dollars ($5,000) in the aggregate for such conduct; and

(2) After notice and hearing, impose on a person licensed pursuant to this part other penalties that the commissioner deems necessary and reasonable to carry out the purpose of this part, including:

(A) Suspending the privilege of transacting self-service storage insurance pursuant to this part at specific business locations where violations have occurred; and

(B) Suspending or revoking the authority of individual employees or authorized representatives to act under a license issued pursuant to § 56-6-1202.



§ 56-6-1206 - Termination or change in terms and conditions by insurer.

Notwithstanding any other law to the contrary:

(1) An insurer may terminate or otherwise change the terms and conditions of a policy of self-service storage insurance only upon providing the policyholder and enrolled occupants with at least thirty (30) days written notice;

(2) If the insurer changes the terms and conditions, then the insurer shall provide the owner with a revised policy or endorsement and each enrolled occupant with a revised certificate, endorsement, updated brochure or other evidence indicating a change in the terms and conditions has occurred and a summary of material changes;

(3) Notwithstanding subdivision (1):

(A) An insurer may terminate an enrolled occupant's enrollment under a self-service storage insurance policy upon fifteen (15) days written notice for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim thereunder; and

(B) An insurer may immediately terminate an enrolled occupant's enrollment under a self-service storage insurance policy:

(i) For nonpayment of premium;

(ii) If the enrolled occupant ceases to have active business with the owner; or

(iii) If an enrolled occupant exhausts the aggregate limit of liability, if any, under the terms of the self-service storage insurance policy and the insurer sends written notice of termination to the enrolled occupant within thirty (30) calendar days after exhaustion of the limit; provided, however, that if notice is not timely sent, enrollment shall continue notwithstanding the aggregate limit of liability until the insurer sends written notice of termination to the enrolled occupant;

(4) If a self-service storage insurance policy is terminated by a policyholder, then the policyholder shall mail or deliver written notice to each enrolled occupant advising the enrolled occupant of the termination of the policy and the effective date of termination. The written notice shall be mailed or delivered to the enrolled occupant at least thirty (30) days prior to the termination; and

(5) (A) Whenever notice by an insurer is required pursuant to this section, the notice shall be in writing and may be mailed or delivered to the owner at the owner's mailing address and to its affected enrolled occupants' last known mailing addresses on file with the insurer;

(B) If notice is mailed pursuant to this section, then the insurer or owner, as the case may be, shall maintain proof of mailing in a form authorized or accepted by the United States postal service or other commercial mail delivery service;

(C) An insurer or owner may comply with any notice required by this section by providing electronic notice to an owner or its affected enrolled occupants, as the case may be, by electronic means. If notice is accomplished through electronic means, the insurer or owner, as the case may be, shall maintain proof that the notice was sent.



§ 56-6-1207 - Licensure.

(a) A sworn application for a license under this part shall be made to and filed with the commissioner on forms prescribed and furnished by the department.

(b) The application shall:

(1) Provide the name, residence address and other information required by the department for an individual that is designated by the applicant as the individual responsible for the owner's compliance with this part and the name of the principal, officer, employee, or representative who holds a current producer license in this state; and

(2) Provide the location of the applicant's home office.

(c) Initial licenses issued pursuant to this part shall be valid for a period of twenty-four (24) months and expire biennially on March 1 of the renewal year assigned by the commissioner.

(d) (1) Except as provided in subdivision (d)(2), each owner licensed under this part shall pay to the commissioner a fee as prescribed by the commissioner, but in no event shall the fee exceed one thousand dollars ($1,000) for an initial self-service storage limited lines license and five hundred dollars ($500) for each renewal.

(2) The fee prescribed for an owner that is engaged in self-service storage transactions at ten (10) or fewer locations in this state shall not exceed one hundred dollars ($100) for an initial license and for each renewal.






Part 13 - Navigators for Health Care Exchanges

§ 56-6-1301 - Part definitions.

For purposes of this part:

(1) "Commissioner" means the commissioner of commerce and insurance;

(2) "Exchange" means any health benefit exchange established or operating in this state, including any exchange established or operated by the United States department of health and human services; and

(3) "Navigator" means any person, other than an insurance producer, or a hospital licensed in this state under title 68 or title 33, who:

(A) Receives any funding, directly or indirectly, from an exchange, this state or the federal government to perform any of the activities and duties identified in 42 U.S.C. § 18031(i);

(B) Facilitates enrollment of individuals or employers in health plans or public insurance programs offered through an exchange;

(C) Conducts public education or consumer assistance activities for, or on behalf of, an exchange; or

(D) Is described or designated by an exchange, this state or the United States department of health and human services, or could reasonably be described or designated as, a navigator, an in-person assister, enrollment assister, application assister or application counselor.



§ 56-6-1302 - Prohibition against navigator selling, soliciting or negotiating policy of insurance.

No navigator shall sell, solicit or negotiate any policy of insurance, either within or outside of an exchange.



§ 56-6-1303 - Commissioner's authority to issue cease and desist order or to seek injunction against navigator.

The commissioner may:

(1) Issue a cease and desist order to a navigator for violating state or federal law pertaining to an exchange; and

(2) Seek injunctive relief against a navigator acting in violation of state or federal law pertaining to an exchange.



§ 56-6-1304 - Rules and regulations.

The commissioner may promulgate such rules and regulations as may be necessary or appropriate to regulate the activities of navigators as may be consistent with the Patient Protection and Affordable Care Act.



§ 56-6-1305 - Severability.

If any provision of this part or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the part which can be given effect without the invalid provision or application, and to that end the provisions of this part are declared to be severable.






Part 14 - Travel Insurance Producer Limited License Act [Effective on January 1, 2016.]

§ 56-6-1401 - Short title. [Effective on January 1, 2016.]

This part shall be known and may be cited as the "Travel Insurance Producer Limited License Act."



§ 56-6-1402 - Part definitions. [Effective on January 1, 2016.]

As used in this part:

(1) "Commissioner" means the commissioner of commerce and insurance;

(2) "Designated responsible producer" or "DRP" means a person designated by a travel insurance supervising entity pursuant to § 56-6-1403(a)(2)(C);

(3) "Insurer" has the same meaning as defined in § 56-6-102;

(4) "Limited lines travel insurance producer" means an individual or business entity that has met the requirements of § 56-6-110 and may also be approved as a travel insurance supervising entity;

(5) "Offer and disseminate" means providing general information, including a description of the coverage and price, as well as processing the application, collecting premiums, and performing other lawful nonlicensable activities;

(6) "Travel insurance":

(A) Means insurance coverage for personal risks incident to planned travel, including, but not limited to:

(i) Interruption or cancellation of a trip or event;

(ii) Loss of baggage or personal effects;

(iii) Damages to accommodations or rental vehicles; or

(iv) Sickness, accident, disability, or death occurring during travel; and

(B) Does not include major medical plans that provide comprehensive medical protection for travelers with trips lasting six (6) months or longer, including those working overseas as expatriates or deployed military personnel;

(7) "Travel insurance supervising entity" means an individual or business entity that receives a license pursuant to § 56-6-1403(a)(2) and is a:

(A) Licensed managing general agent, as defined in § 56-6-502; or

(B) Licensed insurance producer, including a limited lines producer; and

(8) "Travel retailer" means a business entity that makes, arranges, or offers travel services and may offer and disseminate travel insurance as a service to its customers on behalf of and under the direction of a travel insurance supervising entity.



§ 56-6-1403 - Limited lines travel insurance producer license -- Travel insurance supervising entity license -- Brochures for prospective purchasers -- Prohibited acts of nonlicensed employees or representatives. [Effective on January 1, 2016.]

(a) Notwithstanding any other law to the contrary:

(1) Pursuant to the Tennessee Insurance Producer Licensing Act of 2002, compiled in part 1 of this chapter, the commissioner may issue to an individual or business entity that has filed with the commissioner an application in a form and manner prescribed by the commissioner, a limited lines travel insurance producer license, which authorizes the limited lines travel insurance producer to sell, solicit, or negotiate travel insurance through a licensed insurer;

(2) Pursuant to this chapter, the commissioner may issue a travel insurance supervising entity license to an individual or business entity that has filed with the commissioner an application in a form and manner prescribed by the commissioner, which authorizes the travel insurance supervising entity to sell, solicit, or negotiate travel insurance through a travel retailer only if the following conditions are met:

(A) The travel insurance supervising entity or travel retailer provides to purchasers of travel insurance:

(i) A description of the material terms or the actual material terms of the insurance coverage;

(ii) A description of the process for filing a claim;

(iii) A description of the review or cancellation process for the travel insurance policy; and

(iv) The identity and contact information of the insurer and limited lines travel insurance producer;

(B) At the time of licensure, the travel insurance supervising entity establishes and maintains a register, in a form prescribed by the commissioner, of each travel retailer that offers travel insurance on the travel insurance supervising entity's behalf. The register shall be maintained and updated annually by the travel insurance supervising entity and shall include the name, address, and contact information of the travel retailer and an officer or person who directs or controls the travel retailer's operations, and the travel retailer's federal tax identification number. The travel insurance supervising entity shall submit the register to the department of commerce and insurance upon reasonable request. The travel insurance supervising entity shall also certify that the travel retailer register complies with 18 U.S.C. § 1033;

(C) The travel insurance supervising entity has designated one (1) of its employees who is a licensed individual producer as the designated responsible producer (DRP) responsible for the travel insurance supervising entity's compliance with the travel insurance laws and rules of this state;

(D) The commissioner finds that the DRP, president, secretary, treasurer, and any other officer or person who directs or controls the travel insurance supervising entity's insurance operations have not committed any act that is a ground for denial, suspension, or revocation set forth in § 56-6-112;

(E) The travel insurance supervising entity has paid all applicable insurance producer licensing fees as set forth in § 56-6-121; and

(F) The travel insurance supervising entity requires each employee and authorized representative of the travel retailer whose duties include offering and disseminating travel insurance to receive a program of instruction or training, which may be subject to review by the commissioner. The training material shall, at a minimum, contain instructions on the types of insurance offered, ethical sales practices, and required disclosures to prospective customers;

(3) The initial license issued to a travel insurance supervising entity pursuant to subdivision (a)(2) shall be valid for a period of twelve (12) months and expire annually on March 1; and

(4) Travel insurance supervising entities, and those registered under their licenses, are exempt from examination, prelicensing, and continuing education requirements under this part.

(b) Any travel retailer offering or disseminating travel insurance shall make available to prospective purchasers brochures or other written materials that:

(1) Provide the identity and contact information of the insurer and the travel insurance supervising entity;

(2) Explain that the purchase of travel insurance is not required in order to purchase any other product or service from the travel retailer; and

(3) Explain that an unlicensed travel retailer is permitted to provide general information about the insurance offered by the travel retailer, including a description of the coverage and price, but is not qualified or authorized to answer technical questions about the terms and conditions of the insurance offered by the travel retailer or to evaluate the adequacy of the customer's existing insurance coverage.

(c) A travel retailer's employees or authorized representatives who are not licensed as insurance producers shall not:

(1) Evaluate or interpret the technical terms, benefits, and conditions of the offered travel insurance coverage;

(2) Evaluate or provide advice concerning a prospective purchaser's existing insurance coverage; or

(3) Hold themselves out as licensed insurers, licensed producers, or insurance experts.



§ 56-6-1404 - Registered travel retailer authorized to offer and disseminate travel insurance on behalf of travel insurance supervising entity. [Effective on January 1, 2016.]

Notwithstanding any other law, a travel retailer whose insurance-related activities, and those of its employees and authorized representatives, are limited to offering and disseminating travel insurance on behalf of and under the direction of a travel insurance supervising entity meeting the conditions stated in this part, is authorized to do so and receive related compensation for such services, upon registration by the travel insurance supervising entity pursuant to § 56-6-1403(a)(2)(B).



§ 56-6-1405 - Travel insurance authorized as individual policy or under group or master policy. [Effective on January 1, 2016.]

Travel insurance may be provided under an individual policy or under a group or master policy.



§ 56-6-1406 - Responsibility of travel insurance supervising entity. [Effective on January 1, 2016.]

As the insurer designee, the travel insurance supervising entity is responsible for the acts of the travel retailer and shall use reasonable means to ensure compliance by the travel retailer with this part.



§ 56-6-1407 - Actions by commissioner for violation of part. [Effective on January 1, 2016.]

(a) The commissioner may take any action or combination of actions authorized pursuant to § 56-2-305 or § 56-6-112 against any limited lines travel insurance producer, travel insurance supervising entity, or travel retailer licensed or approved pursuant to this part.

(b) If the commissioner determines that a travel retailer or a travel retailer's employee has violated this part or any other provision of this title, the commissioner may:

(1) Direct the travel insurance supervising entity to implement a corrective action plan with the travel retailer; or

(2) Direct the travel insurance supervising entity to revoke the authorization of the travel retailer to transact travel insurance on its behalf and under its license and to remove the travel retailer's name from its register.

(c) If the commissioner determines that a travel retailer or a travel retailer's employee has violated this part or any other provision of this title, the commissioner, after notice and hearing, may take any actions authorized pursuant to § 56-2-305 or § 56-6-112.









Chapter 7 - Policies and Policyholders

Part 1 - General Provisions

§ 56-7-101 - Contract of insurance -- Definition -- Restrictions and limitations -- Exceptions.

(a) A contract of insurance is an agreement by which one party, for a consideration, promises to pay money or its equivalent, or to do some act of value to the assured, upon the destruction or injury, loss or damage of something in which the other party has an insurable interest; and it is unlawful for any company to make any contract of insurance upon or concerning any property or interests or lives in this state, or with any resident of this state, or for any person, as insurance agent or insurance broker, to make, negotiate, solicit, or in any manner aid in the transaction of the insurance, unless and except as authorized under this title; but nothing contained in this chapter and chapters 1-4 and 6 of this title, with the exception of the Easy to Read Life and Health Insurance Policy Act, compiled in part 16 of this chapter, shall affect the rights and powers of corporations engaged in the transaction of life and casualty insurance upon the assessment plan.

(b) (1) Agreements made by a religious, charitable, or nonprofit corporation or association to accept donations of whole blood in return for a promise by the organization to furnish to the donor and the donor's immediate family, upon the happening of any illness or injury, benefits not exceeding one hundred dollars ($100) in value, payable either in cash or blood, shall not be deemed to be a contract of insurance within the meaning of this title.

(2) Agreements made by colleges or universities operating accredited medical schools, or by hospitals or clinics operated by or affiliated with the college or university under which the college or university, hospital, or clinic binds itself to indemnify physicians, nurses, other professional employees or faculty, or medical, nursing or allied health students of the college or university for the legal liability of the physician, nurse, or other professional health care employee, or student for loss, damage, or expense incident to a claim arising out of the death or injury of any person as the result of negligence or health care liability in rendering professional service by the employee or student shall not be deemed to be contracts of insurance within the meaning of this title. The college or university making the agreements shall be required to establish and maintain a distinct reserve fund with which basic health care liability coverage will be provided in an amount at least equivalent to the existing basic Joint Underwriting Association aggregate annual level of coverage.

(3) A contract entered into between a tax preparation service company and a taxpayer, providing for the tax preparation service company to pay the additional tax liability, penalties or interest imposed by a taxing authority on the taxpayer as a result of an error of the tax preparation service, shall not be deemed to constitute a contract of insurance, as long as the tax preparation service has secured, on a form approved by the commissioner, a surety bond from an insurance company licensed in this state for a penal sum in an amount to be determined by the commissioner, which amount shall be not less than one hundred thousand dollars ($100,000), but not more than five hundred thousand dollars ($500,000), with respect to the statewide operations of the tax preparation service and its franchisees engaged in the tax preparation business. In the alternative, the commissioner may accept a deposit of cash or securities in the amount of not less than one hundred thousand dollars ($100,000), but not more than five hundred thousand dollars ($500,000). This bond or deposit shall be subject to suit by the state and by any person who has a cause of action arising from a contract subject to this subdivision (b)(3).

(c) The commissioner may promulgate rules and regulations necessary or appropriate to carry out subdivision (b)(3), in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-7-102 - Policies to contain entire contract -- Exceptions -- Construed as Tennessee contracts.

Every policy of insurance, issued to or for the benefit of any citizen or resident of this state on or after July 1, 1907, by any insurance company or association doing business in this state, except fraternal beneficiary associations and mutual insurance companies or associations operating on the assessment plan, or policies of industrial insurance, shall contain the entire contract of insurance between the parties to the contract, and every contract so issued shall be held as made in this state and construed solely according to the laws of this state.



§ 56-7-103 - Misrepresentation or warranty will not void policy -- Exceptions.

No written or oral misrepresentation or warranty made in the negotiations of a contract or policy of insurance, or in the application for contract or policy of insurance, by the insured or in the insured's behalf, shall be deemed material or defeat or void the policy or prevent its attaching, unless the misrepresentation or warranty is made with actual intent to deceive, or unless the matter represented increases the risk of loss.



§ 56-7-104 - Hostilities shall not invalidate policy.

No policy of insurance issued to a citizen of this state by an authorized company organized under the laws of a foreign country shall be invalidated by the occurrence of hostilities between the foreign country and the United States.



§ 56-7-105 - Additional liability upon insurers and bonding companies for bad-faith failure to pay promptly.

(a) The insurance companies of this state, and foreign insurance companies and other persons or corporations doing an insurance or fidelity bonding business in this state, in all cases when a loss occurs and they refuse to pay the loss within sixty (60) days after a demand has been made by the holder of the policy or fidelity bond on which the loss occurred, shall be liable to pay the holder of the policy or fidelity bond, in addition to the loss and interest on the bond, a sum not exceeding twenty-five percent (25%) on the liability for the loss; provided, that it is made to appear to the court or jury trying the case that the refusal to pay the loss was not in good faith, and that the failure to pay inflicted additional expense, loss, or injury including attorney fees upon the holder of the policy or fidelity bond; and provided, further, that the additional liability, within the limit prescribed, shall, in the discretion of the court or jury trying the case, be measured by the additional expense, loss, and injury including attorney fees thus entailed.

(b) In any action against an unauthorized foreign or alien insurer or bonding company upon a contract of insurance or fidelity bond issued or delivered in this state to a resident of this state or to a corporation authorized to do business in this state, if the insurer or bonding company has failed for thirty (30) days after demand prior to commencement of the action to make payment in accordance with the terms of the contract or fidelity bond, and it appears to the court that the refusal was vexatious and without reasonable cause, the court may allow to the plaintiff a reasonable attorney fee and include the fee in any judgment that may be rendered in the action. The fee shall not exceed twelve and one half percent (12.5%) of the amount that the court or jury finds the plaintiff is entitled to recover against the insurer or bonding company, but in no event shall the fee be less than twenty-five dollars ($25.00). Failure of an insurer or bonding company to defend the action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause.



§ 56-7-106 - Liability on policyholders when action not brought in good faith.

In the event it is made to appear to the court or jury trying the cause that the action of the policyholder in bringing the suit was not in good faith, and recovery under the policy is not had, the policyholder shall be liable to the insurance company, corporation, firm, or person in a sum not exceeding twenty-five percent (25%) of the amount of the loss claimed under the policy; provided, that the liability, within the limits prescribed, shall, in the discretion of the court or jury trying the cause, be measured by the additional expense, loss, or injury inflicted upon the defendant by reason of the suit.



§ 56-7-107 - Suit on certificate issued under group insurance policy -- Copy of policy attached to defendant's answer.

In any action against an insurance company by the holder of a certificate issued under a policy of group insurance, the defendant shall be required to attach to its pleading in the action a copy of a group insurance policy under which the certificate was issued, on which suit is brought, and the copy shall be receivable in evidence, without any cost to plaintiff, and the copy shall be duly attested and sworn to.



§ 56-7-108 - Mortality tables.

Notwithstanding any other law, the mortality tables adopted by the National Association of Insurance Commissioners (NAIC) for life insurance contracts may be used by insurers to determine adjusted premiums, present values and reserve values, within any limitations of application as specified by NAIC. Mortality tables adopted by NAIC may be used by insurers pursuant to this section beginning on or after January 1 of the year following adoption by NAIC, unless the commissioner rejects the table by issuing a bulletin posted on the department's web site and mailed to all domestic companies holding a certificate of authority to write life insurance in the state. A mortality table rejected by the commissioner may be subsequently adopted or modified by the commissioner pursuant to a rulemaking in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-7-109 - Definitions -- Timely reimbursement of health insurance claims.

(a) Definitions. As used in this section:

(1) (A) "Clean claim" means a claim received by a health insurance entity for adjudication that requires no further information, adjustment or alteration by the provider of the services in order to be processed and paid by the health insurer. A claim is clean if it has no defect or impropriety, including any lack of any required substantiating documentation, or particular circumstance requiring special treatment that prevents timely payment from being made on the claim under this section;

(B) "Clean claim" does not include a duplicate claim;

(C) "Clean claim" does not include any claim submitted more than ninety (90) days after the date of service; and

(D) "Clean claim" includes resubmitted paper claims with previously identified deficiencies corrected;

(2) "Duplicate claim" means an original claim and its duplicate, when the duplicate is filed within thirty (30) days of the original claim;

(3) "Health insurance coverage" means benefits consisting of medical care, provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as medical care, under any policy, certificate or agreement offered by a health insurance entity; provided, that health insurance coverage does not include policies or certificates covering only accident, credit, disability income, long-term care, hospital indemnity, medicare supplement as defined in § 1882(g)(1) of the Social Security Act, codified in 42 U.S.C. § 1395ss(g)(1), specified disease, other limited benefit health insurance, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and that are statutorily required to be contained in any liability insurance policy or equivalent self-insurance;

(4) "Health insurance entity" means an entity subject to the insurance laws of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide health insurance coverage, including, but not limited to, an insurance company, a health maintenance organization and a nonprofit hospital and medical service corporation;

(5) "Pay" means that the health insurance entity shall either send the provider cash or a cash equivalent in full satisfaction of the allowed portion of the claim, or give the provider a credit against any outstanding balance owed by that provider to the health insurance entity. Payment shall occur on the date when the cash, cash equivalent or notice of credit is mailed or otherwise sent to the provider; and

(6) "Submitted" means that the provider either mails or otherwise sends a claim to the health insurance entity. Submission shall occur on the date the claim is mailed or otherwise sent to the health insurance entity.

(b) Prompt Payment Standards. (1) (A) Not later than thirty (30) calendar days after the date that a health insurance entity actually receives a claim submitted on paper from a provider, a health insurance entity shall:

(i) If the claim is clean, pay the total covered amount of the claim;

(ii) Pay the portion of the claim that is clean and not in dispute and notify the provider in writing why the remaining portion of the claim will not be paid; or

(iii) Notify the provider in writing of all reasons why the claim is not clean and will not be paid and what substantiating documentation and information is required to adjudicate the claim as clean.

(B) Not later than twenty-one (21) calendar days after receiving a claim by electronic submission, a health insurance entity shall:

(i) If the claim is clean, pay the total covered amount of the claim;

(ii) Pay the portion of the claim that is clean and not in dispute and notify the provider why the remaining portion of the claim will not be paid; or

(iii) Notify the provider of the reason why the claim is not clean and will not be paid and what substantiating documentation or information is required to adjudicate the claim.

(2) No paper claim may be denied upon resubmission for lack of substantiating documentation or information that has been previously provided by the health care provider.

(3) Health insurance entities shall timely provide contracted providers with all necessary information to properly submit a claim.

(4) Any health insurance entity that does not comply with subdivision (b)(1) shall pay one percent (1%) interest per month, accruing from the day after the payment was due, on that amount of the claim that remains unpaid.

(c) Regulatory Oversight. (1) The commissioner shall ensure, as part of the department's ongoing regulatory oversight of health insurance entities, that health insurance entities properly process and pay claims in accordance with this section.

(2) If the commissioner finds a health insurance entity has failed during any calendar year to properly process and pay ninety-five percent (95%) of all clean claims received from all providers during that year in accordance with this section, the commissioner may levy an aggregate penalty up to ten thousand dollars ($10,000). If the commissioner finds a health insurance entity has failed during any calendar year to properly process and pay eighty-five percent (85%) of all clean claims received from all providers during that year in accordance with this section, the commissioner may levy an aggregate penalty in an amount of not less than ten thousand dollars ($10,000) nor more than one hundred thousand dollars ($100,000), if reasonable notice in writing is given of the intent to levy the penalty. If the commissioner finds a health insurance entity has failed during any calendar year to properly process and pay sixty percent (60%) of all clean claims received from all providers during that year in accordance with this section, the commissioner may levy an aggregate penalty in an amount of not less than one hundred thousand dollars ($100,000) nor more than two hundred thousand dollars ($200,000). In determining the amount of any fine, the commissioner shall take into account whether the failure to achieve the standards in this section is due to circumstances beyond the health insurance entity's control and whether the health insurance entity has been in the business of processing claims for two (2) years or less. The health insurance entity may request an administrative hearing contesting the assessment of any administrative penalty imposed by the commissioner within thirty (30) days after receipt of the notice of the assessment.

(3) The commissioner may issue an order directing a health insurance entity or a representative of a health insurance entity to cease and desist from engaging in any act or practice in violation of this section. Within fifteen (15) days after service of the cease and desist order, the respondent may request a hearing on the question of whether acts or practices in violation of this act have occurred.

(4) All hearings under this part shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(5) In the case of any violations of this section, if the commissioner elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued by the commissioner, the commissioner may institute a proceeding to obtain injunctive or other appropriate relief in the chancery court of Davidson County.

(6) Examinations to determine compliance with this section may be conducted by the commissioner's staff. The commissioner may, if necessary, contract with qualified impartial outside sources to assist in examinations to determine compliance with this section. The expenses of the examinations shall be assessed against health maintenance organizations in accordance with § 56-32-115. For other health insurance entities, the commissioner shall bill the expenses of the examinations to those entities in accordance with § 56-1-413.

(d) Rules and regulations. The commissioner shall adopt rules and regulations to ensure effective compliance with this section.



§ 56-7-110 - Part definitions -- Correction of payment errors -- Retroactive denial of reimbursements.

(a) As used in this part:

(1) "Covered person" means a person on whose behalf a health insurance entity offering health insurance coverage is obligated to pay benefits or provide services;

(2) "Health care provider" means any person or entity performing services regulated pursuant to title 63 or title 68, chapter 11;

(3) "Health insurance coverage" has the same meaning as in § 56-7-109;

(4) "Health insurance entity" has the same meaning as in § 56-7-109; and

(5) "Recoupment" means the action by a health insurance entity to recover amounts previously paid to a health care provider by withholding or setting off the amounts against current payments to the health care provider.

(6) [Deleted by 2009 amendment.]

(b) A health insurance entity shall not be required to correct a payment error to a health care provider if the provider's request for a payment correction is filed more than eighteen (18) months after the date that the health care provider received payment for the claim from the health insurance entity.

(c) Except in cases of fraud committed by the health care provider, a health insurance entity may only recoup reimbursements to the provider during the eighteen-month period after the date that the health insurance entity paid the claim submitted by the health care provider.

(d) A health insurance entity that recoups reimbursement to a health care provider under this section shall give the health care provider a written or electronic statement specifying the basis for the recoupment and the statement shall contain, at a minimum, the information required by subsection (g).

(e) (1) If a health insurance entity determines that payment was made for services not covered under the covered person's health insurance coverage, the health insurance entity shall give written notice to the health care provider of its intent to recoup a previously paid claim and may:

(A) Request a refund from the health care provider; or

(B) Make a recoupment of the payment from the health care provider in accordance with subsection (g).

(2) The notice required by subdivision (e)(1) may be included in the results of an audit submitted to the health care provider.

(f) Notwithstanding subsection (c), if a health insurance entity or an agent contracted to provide eligibility verification, verifies that an individual is a covered person and if the health care provider provides services to the individual in reliance on the verification, the health insurance entity may not thereafter recoup a claim on the basis that the individual is not a covered person unless the recoupment occurs within six (6) months of the date that the health insurance entity paid the claim; otherwise, the health insurance entity is barred from making the recoupment unless there was fraud by the health care provider.

(g) If a health insurance entity chooses to recoup from a health care provider amounts previously paid pursuant to subsection (c) or (e), the health insurance entity shall provide the health care provider written documentation that specifies:

(1) The amount of the recoupment;

(2) The covered person's name to whom the recoupment applies;

(3) The patient identification number;

(4) The date or dates of service;

(5) The service or services on which the recoupment is based; and

(6) The pending claims being recouped or that future claims will be recouped.

(h) (1) If the commissioner finds a health insurance entity has failed to comply with this section, the commissioner may impose a penalty of two (2) times the amount of the claim or seven hundred fifty dollars ($750), whichever amount is less.

(2) In the alternative, the health care provider may seek injunctive or other appropriate relief in the chancery or circuit court in the county where the provider resides or practices.

(i) The commissioner shall adopt rules and regulations to ensure compliance with this section. The rules shall be adopted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and may be promulgated by emergency rulemaking.

(j) This section shall not be waived, voided or nullified by contract; provided, however, that the health insurance entity and the health care provider are permitted to toll the time periods contained in subsections (c) and (f) through mutually negotiated and separate tolling agreements if both parties agree to toll or extend the time periods established by subsections (c) and (f).

(k) (1) This section shall not interfere or otherwise repeal the following:

(A) The prompt payment appeals process described in § 56-32-126;

(B) The authority of a receiver appointed by the commissioner pursuant to chapter 9 of this title to audit or collect overpayment made to providers more than eighteen (18) months from the date that the managed care organization (MCO) paid the claim;

(C) The authority of the TennCare bureau to collect overpayments made to providers more than eighteen (18) months from the date that the MCO paid the claim if discovered and verified by the bureau pursuant to an audit of an MCO; or

(D) The subrogation rights or authority of the TennCare bureau.

(2) Health insurance entities that contract directly with the TennCare bureau in the provision of services for TennCare recipients are specifically excluded from this section only for the products and services made by the health insurance entities on behalf of the TennCare bureau.

(l) In order to ensure that the original intent of this section is followed and to prevent any entity from circumventing the time frames established by this section, only a health insurance entity, or the health insurance entity's agent, that contracts with health care providers or is responsible for paying contracted or non-contracted health care providers may seek to recover any payments made to those health care providers. No other entity may pursue recoupments governed by this section.



§ 56-7-111 - Property or casualty insurance -- General contractor as a payee.

When insured property losses in excess of one thousand dollars ($1,000) accrue to the owners of dwellings or other structures insured under policies of property or casualty insurance as defined in § 56-2-201, the insurance company shall name the general contractor, as defined in § 62-6-102, of any uncompleted construction or building contract as a payee on the draft to the owner covering payment for the loss. The insurance company shall name the general contractor as payee on the draft pursuant to this section regardless of whether the work that was performed or is yet to be performed is less than twenty-five thousand dollars ($25,000).



§ 56-7-112 - Deferred individual annuity contracts -- Minimum guaranteed surrender value.

Deferred individual annuity contracts, except variable annuity contracts as provided for in chapter 3, part 5 of this title, filed for approval after July 1, 1976, or issued after July 1, 1977, must provide upon surrender of the contract guaranteed values in the form of a cash value or paid up annuity that are equal to or greater than the following minimum standards:

(1) In the case of contracts providing level premiums or considerations, the minimum cash value shall not be less than fifty percent (50%) of the annual premium or consideration in the first policy year, plus eighty-five percent (85%) of the premiums or considerations for the second to the tenth policy years inclusive, plus ninety percent (90%) of the premiums or considerations after the tenth policy year, all accumulated at not less than three percent (3%) interest. The annual premiums to be accumulated may be diminished by a policy fee not greater than twenty dollars ($20.00) per year;

(2) In the case of contracts providing premiums or considerations that may vary in amount, the minimum values shall be determined according to the same principles as described in subdivision (1), the cash value attributable to an increase in premium or consideration being computed on the basis of fifty percent (50%) of the excess of the premium or consideration over the largest premium or consideration paid in any prior contract year;

(3) In the case of a single premium policy, the minimum cash value shall be equal to at least ninety percent (90%) of the single premium or consideration accumulated at not less than three percent (3%) interest; and

(4) The contract shall provide that the company shall reserve the right to defer payment of the cash values for six (6) months after application for payment is made.



§ 56-7-113 - Inquiry by homeowner's insurance policyholder not grounds for premium increase or cancellation of policy -- Communications necessitating investigation -- Violation constitutes unfair trade practice.

(a) For purposes of this section:

(1) "Cancel" means to terminate a homeowner's insurance policy prior to the expiration of the policy period;

(2) "Claim":

(A) Means an oral, written, or electronic submission for payment filed by an insured, on behalf of the insured, or by a third party whereby an insurance company accepts the submission for payment in accordance with the insurance company's reasonable submission standards; and

(B) Does not mean an inquiry by an insured or by an insurance producer on behalf of an insured;

(3) "Inquiry" means any communication to an insurance company by an insured, or by an insurance producer on behalf of an insured, regarding general terms and conditions of a homeowner's insurance policy, including a communication concerning whether a homeowner's insurance policy provides coverage for a type of event or the process for filing a claim; and

(4) "Insurance company" has the same meaning as defined in § 56-1-102.

(b) No insurance company shall increase a premium or cancel a homeowner's insurance policy solely on the basis of an inquiry or inquiries by an insured regarding the insured's homeowner's insurance policy or a loss under the policy.

(c) Notwithstanding the foregoing, if a communication by an insured to an insurance company necessitates an investigation by the insurance company which results in a written finding that there has been a change in a known condition or use of the premises or a fraudulent act by the consumer, then the insurance company may consider the communication to be either a claim or an inquiry.

(d) A violation of this section shall be considered an unfair trade practice under the Tennessee Unfair Trade Practices and Unfair Claims Settlement Act of 2009, compiled in chapter 8, part 1 of this title.



§ 56-7-115 - Medical health care liability insurance -- Availability for all classifications of practice.

(a) All insurance companies issuing health care liability insurance policies to physicians licensed to practice medicine in this state shall issue policies covering physicians of all classifications of practice; provided, that this subsection (a) shall not be construed to require the issuance of a policy contrary to established underwriting practices.

(b) This section shall not be construed to prevent an insurance company issuing health care liability insurance policies to physicians licensed in the state from limiting the amount of the coverage of the policies or from making a premium surcharge for the insurance in accordance with established underwriting practices.



§ 56-7-117 - Required use of mail-order pharmacy prohibited.

(a) No group medical benefit contract issued by an insurance company, a hospital service corporation, a hospital and medical service corporation, a medical service corporation, a health maintenance organization or a health care center, that provides coverage for prescription drugs, may require any person covered under the contract to obtain prescription drugs from a mail-order pharmacy in order to obtain benefits for the drugs, or to pay an additional fee or be subjected to any other penalty for failing to utilize any mail-order pharmacy designated by the insurance company or other issuing organization.

(b) The commissioner is authorized to promulgate regulations to implement and enforce this section.



§ 56-7-118 - Notice of premium increase.

Any insurance company that increases its premiums shall give thirty (30) days' notice of any increase to a customer who has an account paid by bank draft or pre-authorized check.



§ 56-7-119 - Excuse for absence of employee or student.

Any employer or educational institution may accept, and a duly licensed doctor of chiropractic may issue, an excuse for the absence of an employee or student. Nothing in this section shall be construed to require the insurer of the employee or student to pay for the service or include it within the scope of coverage of any insurance policy.



§ 56-7-120 - Assignment of benefits to health care provider.

(a) (1) Notwithstanding any law, rule, or regulation to the contrary, whenever any policy of insurance issued in this state provides for coverage of health care rendered by a provider covered under title 63, the insured or other persons entitled to benefits under the policy shall be entitled to assign these benefits to the healthcare provider and such rights must be stated clearly in the policy. Notice of the assignment must be in writing to the insurer in order to be effective; provided, however, such notice can be provided by other means if it is so stated in the policy.

(2) If a property and casualty insurance policy includes a specified medical expense benefit payable without regard to fault, but does not permit assignment of the benefit, the insurer must establish a process that, when requested by the insured, the insurer shall disburse funds in the names of the insured and the health care provider as joint payees. Disbursement shall be subject to terms and conditions under the issued insurance policy.

(b) As used in this section, "health care provider" means a doctor of medicine, osteopathy, dentistry, chiropractic, podiatry or optometry, a pharmacist or pharmacy, a hospital, home health agency, an entity providing infusion therapy services or an entity providing medical equipment services.

(c) (1) For purposes of this subsection (c):

(A) "Participating healthcare facility" means a healthcare facility that has a current contract provider agreement with the insured's insurer; and

(B) "Non-participating facility-based physician" means a physician:

(i) To whom a participating healthcare facility has granted clinical privileges;

(ii) Who provides services to patients of the participating healthcare facility pursuant to those clinical privileges; and

(iii) Who does not have a current contract provider agreement with the insured's insurer.

(2) An insured's assignment of benefits, pursuant to subsection (a), may be disregarded by an insurer if:

(A) The assignment of benefits is to a non-participating facility-based physician; and

(B) All of the following conditions are not satisfied:

(i) (a) The healthcare facility provides written notice to the insured that informs the insured that:

(1) The non-participating facility-based physician may not have a current contract provider agreement with the insured's insurer; and

(2) The insured may receive a bill for medical services from the non-participating facility-based physician for the amount unpaid by the insured's insurer;

(b) The notice required by subdivision (c)(2)(B)(i)(a) shall be provided to the insured, or the insured's personal representative, prior to when the insured first receives services from the non-participating facility-based physician. In circumstances where the insured is receiving medical services through a hospital emergency department or is incapacitated or unconscious at the time of receiving such services, the notice will not be required. The failure of the healthcare facility to provide the notice required by subdivision (c)(2)(B)(i)(a) shall not give rise to any right of indemnification or private cause of action against the healthcare facility by any non-participating facility-based physician for an insurer's disregard of an insured's assignment of benefits unless the healthcare facility's failure to provide such notice is due to willful or wanton misconduct of an agent of the healthcare facility; and

(ii) The non-participating facility-based physician provides the insured a billing statement that:

(a) Contains an itemized listing of the services and supplies provided along with the dates when the services and supplies were provided;

(b) Contains a conspicuous, plain language explanation that:

(1) The non-participating facility-based physician does not have a current contract provider agreement with the insured's insurer; and

(2) The insurer has paid a rate, as determined by the insurer, that is below the non-participating facility-based physician's billed amount;

(c) Contains a telephone number to call to discuss the billing statement, provide an explanation of any acronyms, abbreviations, and numbers used on the statement, or discuss any payment issues;

(d) Contains a statement that the insured may call to discuss alternative payment arrangements; and

(e) For billing statements that total an amount greater than two hundred dollars ($200), over any applicable copayments, coinsurance or deductibles, states, in plain language, that if the insured finalizes a payment plan agreement within forty-five (45) days of receiving the first billing statement and substantially complies with the agreement, the non-participating facility-based physician shall not furnish adverse information to a consumer reporting agency regarding an amount owed by the insured. For purposes of this subdivision (c)(2)(B)(ii)(e), a patient shall be considered out of substantial compliance with the payment plan agreement if the payments are not made in compliance with the agreement for a period of forty-five (45) days.

(3) Nothing in this subsection (c) shall apply to accident-only, specified disease, hospital indemnity, Medicare supplement, long-term care or other limited benefit hospital insurance policies.



§ 56-7-121 - Exclusion of coverage.

Notwithstanding any other law to the contrary, an insurer may exclude coverage pursuant to a contractual agreement; provided, that the exclusion complies with this title.



§ 56-7-122 - Disclosure of agreements to limit services permitted.

A provider shall not be prohibited by a health plan, by contract or otherwise, from disclosing to a patient the existence of financial arrangements with the health plan that reward the provider for reducing or limiting the range and amount of medically necessary and appropriate services rendered to the patients enrolled in the health plan.



§ 56-7-123 - Policies to be in English -- Language of promotional material.

(a) Every insurance policy, issued to or for the benefit of any citizen or resident of this state, shall be written in the English language.

(b) Nothing in this part shall prohibit an insurer from advertising or providing information or translations to consumers in a language other than English; provided, that the advertisement or informational materials clearly state the insurance policy being advertised is available only in English.

(c) In the event of a dispute, the language contained in the insurance policy is controlling and any advertisement or informational materials used by an insurer shall not be construed to modify or change the insurance policy.

(d) Notwithstanding subsection (c), the use of any advertising or informational materials by any person, without regard as to the language in which the materials are written, that materially contradict or misrepresent any provision of the underlying policy of insurance shall constitute an unfair and deceptive practice in the insurance business as provided by §§ 56-8-103 and 56-8-104.



§ 56-7-124 - Release of information relating to physical or mental health of patient.

(a) (1) It is unlawful for an insurer or carrier that provides accident or health insurance, a nonprofit hospital or medical service corporation, a health, hospital or medical service corporation, a health maintenance organization, including any that participates in TennCare or any successor program, a Multiple Employer Welfare Arrangement (MEWA), a preferred provider organization, a pharmacy benefit management organization, or other network providing health benefits, to market or sell information that directly identifies the patient who is the subject of the information and that relates to the physical or mental health of that patient or to the provision of health care to that patient, unless the patient has authorized the release in written, electronic or other form that indicates the patient's consent.

(2) (A) This section does not apply to:

(i) The release of such information to an agent, contractor or corporate affiliate of the entity holding the information to perform a permitted function or use of the information; or

(ii) The release of information for which the patient, enrollee or insured has executed a voluntary waiver or release.

(B) This section does not apply to release of information that does not readily identify the patient for bona fide research or audit purposes. Nothing in this section shall prohibit:

(i) The transfer of information as part of arrangements to assure the delivery of health care, health care payment, health care management, disease state management, health care oversight;

(ii) The transfer of responsibility for identifiable health information to a successor in interest; or

(iii) The release of medical information, medical services utilization data and any other necessary patient identifying information by an insurer or carrier that provides accident or health insurance, a nonprofit hospital or medical service corporation, a health, hospital or medical service corporation, a health maintenance organization, including any that participates in TennCare or any successor program, a MEWA, or a pharmacy benefit management organization to the TennCare Bureau or its contractors or other appropriate state agencies, appropriate providers of medical services, outreach workers, researchers, outside vendors or contractors, universities or any other appropriate third parties for the purpose of performing case management, drug utilization review (DUR), disease management, quality reviews, health management, or outcomes research that is designed to monitor utilization patterns, improve the quality of health care and health care delivery, assure compliance, control fraud, waste and abuse or contain costs. Any third party vendor or contractor, as well as any other entity that gains access to this information to perform the analysis and intervention activities described in this subdivision (a)(2)(B)(iii), will be bound to comply with all applicable state and federal laws and regulations regarding vigilant protection of the confidential information.

(3) A violation of this subsection (a) shall be punished as a Class C misdemeanor.

(b) In lieu of, or in addition to, any other remedy that may be available under this title, the commissioner may assess a civil penalty against any entity violating this section in an amount not to exceed one thousand dollars ($1,000) for each separate violation, or the amount realized by the entity, whichever is greater. The civil penalty shall only be levied by the department after a hearing, conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In any civil action brought to enforce this subsection (b), costs for the prevailing party, including the department, shall include reasonable expenses, including attorney fees.

(c) The commissioner is authorized to promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to enforce this section.

(d) Nothing in this section shall be construed to prohibit an insurer, a hospital and medical service corporation, a health maintenance organization or an employer from sharing or using consumer information with its affiliates, subsidiaries, agents or joint venture partners, for activities consistent with this title, including, but not limited to, data processing, utilization review, underwriting claims and anti-fraud purposes. An insurer shall be permitted to share personal information such as name, address and other non-medical specific data with subsidiaries, agents, or joint venture partners.



§ 56-7-125 - Written statement of rights for personal lines fire or homeowners insurance policyholders.

(a) At any time a policyholder files a property claim under a personal lines fire or homeowners insurance policy for structural damage with an estimated value at or above twenty thousand dollars ($20,000), the insurer shall provide the policyholder with a written statement setting forth certain basic rights to which the policyholder is entitled under the policyholder's policy.

(b) At a minimum, the written statement required by subsection (a) shall advise policyholders of their rights to:

(1) Receive quality repair work to restore the damages to the policyholders' property;

(2) Have the repairs made by a contractor of the policyholders' choice, understanding that the contractor is hired by the policyholder and that this contractor does not work for or at the direction of the insurance company;

(3) Receive a copy of the insurance policy free of charge upon request;

(4) Be informed of the need to file a proof of loss, if required;

(5) Receive the name, phone number, and address of the claim representative handling the loss;

(6) Receive a detailed estimate of the scope of damage and costs of repairs. Should the contractor selected by the policyholder have questions concerning the insurance company's estimate, the policyholder or the policyholder's contractor should contact the policyholder's claim representative directly;

(7) File supplemental claims as the need arises; and

(8) File a complaint with the department by calling the policyholder service section at 1-800-342-4029, if the policyholder is unable to work out an agreement after speaking with the policyholder's claim representative, agent, and the company.

(c) The written statement required by this section shall also inform the policyholder that the requirements of this section do not amend or replace any part of the policyholder's insurance policy and that the policyholder should carefully read and examine the policyholder's insurance policy, including all policy coverages, conditions, exclusions and rights.

(d) Any insurer that fails to comply with this section shall be subject to the unfair claims settlement practice provisions under § 56-8-104(8) [repealed].



§ 56-7-126 - Duty of pharmacy benefits manager -- Health insurance under TennCare program.

(a) A pharmacy benefits manager shall notify a pharmacist who furnishes goods or services under any policy or contract for health insurance coverage provided under the TennCare program of the failure of any health insurer to provide timely payments for nondisputed claims pursuant to contract within fourteen (14) days of the failure of the health insurer to fund a scheduled payment.

(b) Failure by a pharmacy benefits manager to provide notice as described in subsection (a) shall be cause for the commissioner to impose the appropriate penalties allowed in this title.

(c) As used in this section, "pharmacy benefits manager" means a person, business or other entity and any wholly or partially owned subsidiary of the entity, that administers the prescription drug or device portion of plans providing health insurance coverage on behalf of a third party, including plan sponsors, insurance companies, unions, and health maintenance organizations.



§ 56-7-127 - Major medical insurance coverage for a catastrophic illness requiring in-patient hospital care.

(a) It is the intent of the general assembly that the availability and affordability of basic major medical insurance coverage for a catastrophic illness requiring inpatient hospital care is essential for many Tennesseans who are uninsured.

(b) To that extent, insurance providers in this state are encouraged to develop a plan that provides only major medical insurance coverage for a catastrophic illness requiring inpatient hospital care.

(c) The plans developed under this section are not required to provide the mandated coverage or the mandated offers of coverage required pursuant to part 23, 24, 25, or 26 of this chapter, except to the extent that a specific mandated coverage is essential to the provision of basic health care for the catastrophic illness requiring inpatient hospital care.

(d) Prior to being offered for sale in this state, the plan shall be submitted to the commissioner for approval, modification or disapproval. Upon receipt of approval for the plan by the commissioner, the carrier may use the certified plan until the plan is disapproved by the commissioner.

(e) The commissioner is authorized to promulgate necessary rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this section.



§ 56-7-128 - Medical insurance for uninsurable -- Risk pools.

(a) It is the purpose and intent of the general assembly to provide access to health insurance coverage to all residents of this state who are denied adequate health insurance for any reason by any insurer. It is the intent of the general assembly that adequate levels of health insurance coverage be made available to residents of this state who are otherwise considered uninsurable or who are uninsured.

(b) The department is authorized and directed to conduct a study of the need for a risk pool for health insurance in the state. The study shall address at least the following areas:

(1) The feasibility of implementation and the costs associated with the creation and maintenance of a risk pool for health insurance in the state;

(2) The number of individuals who might be eligible for coverage by a risk pool for health insurance;

(3) The medical needs of those individuals eligible for coverage by a risk pool for health insurance;

(4) The impact, if any, on TennCare of a risk pool for health insurance; and

(5) The reasons that candidates for a risk pool for health insurance are unable to obtain insurance coverage in the commercial market.



§ 56-7-129 - Subrogation of claims for damage caused by explosives.

Any company holding a certificate of authority pursuant to § 56-2-105 to provide property insurance as defined in § 56-2-201, may subrogate a claim for damage caused by a blasting operation as defined in § 68-105-102, to the person as defined in § 68-105-102 causing the blast.



§ 56-7-130 - Sinkhole losses.

(a) As used in this section, unless the context otherwise requires:

(1) "ANSI" means the American National Standards Institute;

(2) "Building stabilization or foundation repairs" means techniques performed at, to, or attached to the existing foundation of a building with the intention to repair, re-level, or stabilize the building or foundation of a covered structure;

(3) "Covered structure" means any structure, including the personal property contained in the structure, to the extent covered under the terms of the policy;

(4) "Engineer" means a person meeting the qualifications under title 62, chapter 2, part 4 who has at least a bachelor's degree in engineering, and relevant experience and expertise in the identification of sinkhole activity, as well as other potential subterranean causes of structural damage;

(5) "Homeowner property insurance" means an insurance policy that includes coverage for a residential dwelling;

(6) "Land stabilization" means any repair technique intended to replace, rebuild, stabilize, or restore the land including any repair technique designed to compensate for or prevent land instability;

(7) "Primary structural member" means a structural element designed to support and stabilize the vertical or lateral loads of the overall structure;

(8) "Primary structural system" means an assemblage of primary structural members;

(9) "Professional geologist" means a person meeting the qualifications of title 62, chapter 36, part 1, who has at least a bachelor's degree in geology or a related earth science with expertise in the geology of this state, as well as having relevant geological experience and expertise identifying sinkhole activity, as well as other potential geologic causes of structural damage;

(10) "Sinkhole" means a subterranean void created by the dissolution of limestone or dolostone strata resulting from groundwater erosion causing a surface subsidence of soil, sediment, or rock;

(11) "Sinkhole activity" means settlement or systematic weakening of the earth supporting a covered structure, only if the settlement or systematic weakening results from contemporaneous movement or raveling of soils, sediments, or rock materials into subterranean voids created by the effect of groundwater erosion on a limestone or similar rock formation;

(12) "Sinkhole loss":

(A) Means structural damage to a covered structure caused by the sudden collapse of the earth supporting the covered structure as the result of sinkhole activity; and

(B) Does not include:

(i) Land stabilization or costs associated with land stabilization; or

(ii) In the absence of structural damages to the covered structure, cracking, shrinking, expansion, deterioration, or similar damages; and

(13) (A) "Structural damage" means foundation displacement or deflection caused by a sinkhole after completion of initial construction of the covered structure, resulting in:

(i) Interior floor displacement or deflection:

(a) In excess of variances acceptable under building standards for residential construction approved by ANSI; and

(b) To the extent that the interior building structure or members are unfit for service or represent a safety hazard;

(ii) Damage to primary structural members or primary structural systems that:

(a) Results in such members or systems failing to meet the strength and performance requirements set forth in building standards for residential construction approved by ANSI; and

(b) Renders such structural members or structural systems unfit for service or a safety hazard; or

(iii) Occupancy of the covered structure has been prohibited by a governmental agency because of unsafe conditions.

(B) The reference in this subdivision (13) to building standards approved by ANSI shall not require the original construction of a covered structure to be in compliance with such standards, but is solely for the purpose of defining the extent of damage required in order to be considered structural damage.

(b) Every insurer offering homeowner property insurance in this state shall make coverage available for insurable sinkhole losses, including contents of personal property contained in the dwelling. The insurer may require an inspection of the property before issuance of sinkhole loss coverage. Nothing in this section mandates that sinkhole loss coverage be included in any homeowner property insurance policy, but only that insurers offering homeowner property insurance make such coverage available for optional purchase on request by policyholders.

(c) Every insurer offering homeowner property insurance in this state shall make a proper filing with the department to comply with this section. The insurer may make sinkhole loss coverage available in the homeowner policy itself, by endorsement, or through other coverage that the insurer may arrange, and the insurer may make an additional charge for the coverage.

(d) Upon receipt of a claim for a sinkhole loss under a policy providing sinkhole loss coverage, an insurer must meet the following standards in investigating the claim:

(1) The insurer shall make an inspection of the insured's premises to determine if there has been structural damage to the covered structure resulting from possible sinkhole activity;

(2) If, upon the investigation pursuant to subdivision (d)(1), the insurer determines that there is no sinkhole loss, the insurer may deny the claim;

(3) If, the insurer concludes that structural damage to a covered structure is inconsistent with sinkhole activity, then prior to denying the claim, the insurer shall obtain a written certification from an engineer, a professional geologist, or other qualified individual stating that:

(A) An analysis was conducted of sufficient scope to provide an opinion within a reasonable professional probability on the cause of the observed structural damage; and

(B) Sinkhole activity did not cause the observed structural damage; and

(4) If the insurer obtains, pursuant to subdivision (d)(3), written certification that the cause of the structural damage was not sinkhole activity, and if the policyholder has submitted the sinkhole claim without good faith grounds for submitting the claim, the policyholder shall reimburse the insurer for fifty percent (50%) of the cost of the analysis under subdivision (d)(3); provided, however, that a policyholder is not required to reimburse an insurer more than two thousand five hundred dollars ($2,500) with respect to any claim. A policyholder is required to pay reimbursement under this subdivision (d)(4), only if the insurer, prior to ordering the analysis pursuant to subdivision (d)(3), informs the policyholder of the policyholder's potential liability for reimbursement and gives the policyholder the opportunity to withdraw the claim.

(e) (1) If a covered sinkhole loss is verified by the insurer, the conduct of the insurer and policyholder is governed by this subsection (e), subject to the terms and conditions of the policy or endorsement.

(2) The insurer may limit its total claims payment for damages to the covered structure to the actual cash value of the sinkhole loss to the covered structure, excluding costs associated with building stabilization or foundation repair, until the policyholder enters into a contract for the performance of building stabilization or foundation repairs in accordance with the recommendations of the engineer retained or approved by the insurer.

(3) To be eligible to receive payment for building stabilization or foundation repairs, or any other loss to the covered structure in excess of the actual cash value of the sinkhole loss to the covered structure, the insured must repair such damage or loss in accordance with a plan of repair approved by the insurer.

(4) In order to prevent additional damage to the building or structure, the policyholder must enter into a contract for the performance of building stabilization and foundation repairs within ninety (90) days after the insurance company confirms coverage for the sinkhole loss and notifies the policyholder of such confirmation.

(5) After the policyholder enters into the contract for the performance of building stabilization and foundation repairs as set forth in this subsection (e) and subject to the terms and conditions of the policy, the insurer shall pay the amounts necessary to begin and perform such repairs as the work is performed and expenses are incurred. The insurer may not require the policyholder to advance payment for covered repairs.

(6) Without the prior written consent of the insurer, the policyholder may not accept anything of value from any person proposing to perform the repairs specified in this section as an inducement to contract with such person for the repairs.

(7) The stabilization and all other repairs to the structure and contents must be completed within twelve (12) months after entering into the contract for repairs described in subdivision (e)(3) unless:

(A) There is a mutual agreement between the insurer and the policyholder;

(B) The claim is in litigation;

(C) The claim is under appraisal or mediation; or

(D) Repairs are undertaken but cannot be completed within twelve (12) months because of reasons beyond the control of the policyholder.

(8) If the covered structure cannot be repaired or if the cost of repair exceeds policy limits, the terms and conditions of the policy or endorsement relative to losses in excess of policy limits shall apply.

(f) This subsection (f) shall not be construed as limiting an insurer's right to cancel, decline to renew, or decline to issue homeowner property insurance; provided, however, that an insurer may cancel, decline to renew, or decline to issue any homeowner property insurance on a structure that has been the subject of a sinkhole loss claim if the structure:

(1) Has not been repaired in accordance with the plan of repair approved by the insurer and within the time constraints set forth in subdivision (e)(7); or

(2) Is subject to the risk of future sinkhole damage because of unstable land.

(g) Nothing in this section:

(1) Requires an insurer to pay more than one (1) policy limit for one (1) policy loss due to a covered sinkhole loss;

(2) Prohibits an insurer from inspecting property or engaging in other underwriting practices in connection with making available coverage for sinkhole losses;

(3) Prohibits an insurer from offering coverage that is broader or more extensive than the offer of coverage required by this section;

(4) Prohibits an insurer from including in a policy or endorsement terms and conditions that are not contrary to this section; or

(5) Limits or creates any rights or obligations except as explicitly stated in this section.

(h) The commissioner may promulgate rules and regulations for the purpose of implementing this section.



§ 56-7-131 - Advanced payments -- Prior to trial.

(a) In any action in which a person has made any payments to or on behalf of any claimant prior to trial, the payments shall not be construed as an admission of liability by the person in any action brought to recover for personal injuries or for damage to property.

(b) In the event, however, that the action results in a verdict in favor of the claimant, the defendant shall be allowed to introduce evidence of the payments and the court shall then reduce the amount awarded to the plaintiff by the amount of payments made prior to the date of judgment.

(c) No such payments made by any insurance company shall be construed to be in lieu of or in addition to any limits of liability of the insurance company under any policy of insurance, but the sums paid in advance shall be deemed to have been made pursuant to the limits of the policy and shall be credited to the insurer's obligation to the insured arising from the policy and shall be deducted from the insurer's obligation.

(d) The making of any advance payments shall not interrupt the running of the statute of limitations on any claim.



§ 56-7-132 - Successor coverage health claims.

(a) As used in this section only, the following terms have the meaning as indicated:

(1) "Original health insurer" means a health insurance entity as defined in § 56-7-109 that has verified eligibility for the date of service, or has communicated to a health care provider prior authorization or precertification for a service to be provided, to a person believed by the original health insurer to be covered under the group health care policy as of the date that eligibility was verified or prior authorization or precertification is issued, but that no longer covers the insured individual at the time the service is performed;

(2) "Successor coverage health claim" means a claim for benefits or reimbursement under a group health care policy when the health care services performed were based upon verification of eligibility or were authorized by an original health insurer, but the original health insurer coverage has been replaced by a successor health insurer on or before the date that the services are provided to the covered person; and

(3) "Successor health insurer" means a health insurance entity as defined by § 56-7-109 that provided group health coverage for the person at the time the original health insurer verified eligibility or approved prior authorization or precertification for the person or at the time the service was actually performed.

(b) In the case of a successor coverage health claim, and notwithstanding the provisions of a successor health insurer group health care policy, a successor health insurer shall not:

(1) Deny a claim because of failure to submit the claim timely; provided, that the claim was submitted within one hundred eighty (180) days of the date the claim was denied by the original health insurer; or

(2) Deny the claim because of the covered person's failure to obtain prior authorization or precertification, if the successor insurer would have granted prior authorization or precertification for the service had it been asked to do so prior to the health care service being rendered to the covered person.

(c) Except as may result from the application of subsection (b), nothing in this section shall require a successor health insurer to pay any claim or make reimbursement for any services not covered under the terms of its group health care policy.

(d) This section shall not apply to TennCare or any successor program provided for in title 71, chapter 5, or CoverKids or any successor program provided for in title 71, chapter 3, part 11.

(e) Nothing in this section shall create any obligation by an original health insurer to a successor health insurer to provide proof of eligibility inquiry by a health care provider.



§ 56-7-133 - Provision in policy of group accident and health insurance requiring notification when person covered under group policy ceases to be covered.

A policy of group accident and health insurance as defined in § 56-26-201 that is issued to an employer shall contain a provision requiring the employer to notify the insurer when any person covered under the group policy ceases to be eligible for coverage. The employer shall notify the health insurer of a covered person's loss of eligibility within the time set forth in the contract, but in no event shall the notification occur more than sixty (60) days after the employer learns of a covered person's loss of eligibility.



§ 56-7-134 - Medical records release authorization.

(a) In connection with a claim for death benefits payable under a life insurance policy or an annuity contract, the following persons are authorized to execute a medical records release authorization that may be required by the insurance company that issued the life insurance policy or annuity contract:

(1) The personal representative of the decedent's estate, if any;

(2) A beneficiary of the death benefits named in the policy or contract; or

(3) A person who has filed an affidavit pursuant to § 30-4-103 in connection with the decedent's estate.

(b) Unless prohibited by federal law, a health care provider licensed under title 33, title 63 or title 68 shall honor a medical records release authorization executed in accordance with this section.

(c) Nothing in this section shall be construed as affecting the ability of a health care provider to charge for copies of medical records in accordance with any applicable law.



§ 56-7-135 - Rebuttable presumption.

(a) The signature of an applicant for or party to an insurance contract on an application, amendment, or other document stating the type, amount, or terms and conditions of coverage, shall create a rebuttable presumption that the statements provided by the person bind all insureds under the contract and that the person signing such document has read, understands, and accepts the contents of such document.

(b) The payment of premium for an insurance contract, or amendment thereto, by an insured shall create a rebuttable presumption that the coverage provided has been accepted by all insureds under the contract.






Part 2 - General Provisions -- Life Insurance

§ 56-7-201 - Life insurance payable to surviving spouse and children -- Effect of proceeds being payable to estate.

On the death of an insured, any life insurance acquired by the insured or the insured's spouse and payable to the intestate insured's estate benefits the surviving spouse and children and the proceeds shall be divided between them according to the statutes of distribution without being in any manner subject to the debts of the decedent. If the proceeds of the insurance are payable to the estate of a testate decedent or the trustee of a revocable trust of which the decedent was a settlor, the proceeds shall pass as part of the estate or trust and under the dispositive provisions of the will or trust agreement, as ordinary cash, whether or not the will or trust agreement uses any apt or express words referring to the insurance proceeds, but the proceeds shall not be subject to the debts of the decedent unless specifically charged with the debts in the will or trust agreement.



§ 56-7-202 - Insurance on married person's life, effected by spouse, not liable to debts of insured.

Whenever a married person causes life insurance to be effected upon the person's spouse's life, it shall in no case be subject to the debts of the insured, but shall inure to the benefit of the surviving spouse and children, or surviving spouse or children, as the case may be; however, any life insurance proceeds payable to the testate estate shall pass under the dispositive provisions of the will, but shall not be subject to the debts of the deceased spouse unless specifically charged with the debts in the will.



§ 56-7-203 - Life insurance or annuity for or assigned to spouse or children or dependent relatives exempt from claims of creditors.

The net amount payable under any policy of life insurance or under any annuity contract upon the life of any person made for the benefit of, or assigned to, the spouse and/or children, or dependent relatives of the persons, shall be exempt from all claims of the creditors of the person arising out of or based upon any obligation created after January 1, 1932, whether or not the right to change the named beneficiary is reserved by or permitted to that person.



§ 56-7-204 - Assignment of life insurance policy as security for loan.

(a) Whenever the insured in a life insurance policy owned by the insured has reserved to the insured the right to change the beneficiary under the policy, the insured has the right to and may assign the policy, to the extent and in the manner permitted by the terms of the policy, as security for a loan, or for any other purpose, without the beneficiary joining in the assignment or assenting to the assignment, and the rights and interests of the beneficiary, including a spouse or child of the insured, in the policy or its proceeds, shall be subject and subordinate to the rights and interests of the assignee as created and defined by the assignment.

(b) (1) Nothing in this section or any other law shall be construed as prohibiting any person insured under a group insurance policy, pursuant to the terms of the policy or an arrangement among the insured, the group policyholder and the insurer, from making to any person an assignment of the rights and benefits conferred on the insured by any provision of the policy or by law, including, but not limited to, the right to have issued to the insured an individual policy arising from conversion as set forth in § 56-7-2305 or otherwise and the right to name a beneficiary.

(2) Any assignment permitted in this section, whether made before or after May 7, 1969, is valid for the purpose of vesting in the assignee all the rights and benefits assigned, and shall entitle the insurer to deal with the assignee as the owner of all rights and benefits conferred on the insured under the policy, in accordance with the terms of the assignment without prejudice to the insurer on account of any payment it may make or any individual policy it may issue arising from conversion prior to receipt at its home office of notice of the assignment.

(3) This section acknowledges, declares and codifies the existing right of assignment of interests under life insurance policies.

(4) (A) When a policy of life insurance is assigned in writing as security for an indebtedness after May 8, 1992, upon receipt of a written request signed by the assignee, together with a copy of the assignment, the insurer shall mail to the assignee a copy of each lapse notice and late payment offer routinely mailed to the policyholder. The insurer shall mail the notice copies while the assignment remains in effect.

(B) Subdivision (b)(4)(A) does not apply to any policy where the premium is paid weekly, monthly or quarterly. Subdivision (b)(4)(A) does not apply to industrial life or group life policies. Failure of an insurer to comply with subdivision (b)(4)(A) shall not result in the incurrence of any liability by or obligation on the part of the insurer, which liability or obligation would not be present under the terms of the policy in the absence of any assignment of the policy.

(C) Nothing in this section shall be construed as requiring any notice to a policyholder not already required by contract or law.



§ 56-7-205 - Life insurance -- Restrictions on deposits.

(a) A life insurance company may not accept additional payments under policy provisions that permit deposits to be made in funds that are ancillary to the basic benefits and that are established for the payment of future premiums on individual life policies or annuity contracts, or for the purchase of annuity benefits under the policies or contracts at a future date, unless it meets the following conditions and limitations:

(1) (A) In the case of life insurance policies, the maximum amount that may be held by the insurer at any time in the funds is the lesser of:

(i) The total amount of the next ten (10) annual premiums payable; or

(ii) The difference between the greater of the sum assured or the guaranteed maturity value and the cash value; or

(B) In the case of annuity contracts, the maximum amount that may be held by the insurer at any time in the funds is five (5) times the maximum annual amount that may be deposited in the funds as specified in subdivision (a)(2);

(2) For both life insurance policies and annuity contracts, the maximum amount that may be deposited in the funds in any one (1) year is two (2) annual premiums currently payable under the policy, or in the case of policies or contracts under which premiums may vary in amount, twice the average amount of annual premiums paid under the policy or contract during the previous five (5) years or the number of years for which the policy or contract has been in force, if fewer than five (5) years;

(3) If the insurer guarantees interest rates on the funds in excess of the interest rate permitted for the valuation of annuities and pure endowments, additional reserves in respect of the interest guarantees may be required, based on requirements determined by the commissioner;

(4) Unpaid premiums under life insurance policies shall be automatically paid from the deposit fund, unless the policy provides that any automatic premium loan provision shall first become effective;

(5) The funds shall be payable upon death or other termination of the policy or contract;

(6) Provisions may be included to allow policy owners to withdraw the funds subject to the condition that the policy provision reserves to the insurer the right to defer payment for six (6) months;

(7) Any projections of these funds at current interest rates that may be used must be clearly identified as current rate projections, and the current rate projections are restricted to the same policy periods or attained ages as projections made at guaranteed interest rates. Projections at interest rates in excess of the rates guaranteed may not be made for any attained ages greater than age sixty-five (65);

(8) Sales promotion literature and contract forms shall not in any way create the impression that the funds are the same as a savings account or deposit in a bank or savings institution and the use of passbooks that bear any resemblance to savings bank passbooks or similar items is prohibited; and

(9) (A) The limitations in subdivisions (a)(1) and (2) shall not apply to:

(i) A single payment equal to the discounted value of specific premiums paid in advance; and

(ii) A policyholder's deposit account established primarily as a premium payment facility, unless the total amount in the account exceeds twice the sum of the annual premiums payable on all policies for which premiums are being paid from the account;

(B) (i) The limitations in subdivision (a)(1) shall not apply to a policyholder's deposit account if a penalty is imposed upon the policyholder on funds withdrawn in cash, the penalty to be imposed only when total funds withdrawn exceed an amount equal to the limitations in subdivision (a)(1), the penalty to be equal to interest earnings in excess of the guaranteed rate on the amount of policyholder's withdrawal during the six-month period immediately preceding policyholder's withdrawal request; provided, that the penalty shall be waived by the insurer:

(a) During the thirty-day period immediately following each three-year policy period from the effective date of the policy; and

(b) At any time after the insured attains sixty (60) years of age;

(ii) The penalty shall not be applicable to payment upon death or termination of the policy or contract.

(b) This section shall not apply:

(1) Except for subdivisions (a)(3), (7) and (8), to policies or contracts issued under pension or profit-sharing plans, including plans that cover self-employed individuals and owner-employees, that qualify for special tax treatment under the Internal Revenue Code, compiled in 26 U.S.C., and are regulated by the Employee Retirement Income Security Act of 1974, compiled in 29 U.S.C. § 1001, et seq.;

(2) Except for subdivisions (a)(3), (7) and (8), to policies or contracts issued in connection with individual retirement accounts, as defined in the Internal Revenue Code;

(3) Except for subdivisions (a)(3), (7) and (8), to annuity contracts purchased by public schools, religious, charitable or other similar organizations; or

(4) To variable annuities.



§ 56-7-206 - Life insurance -- Proof of death for small policies.

In the case of any life insurance policy with a value of seven thousand five hundred dollars ($7,500) or less, proof of death may be furnished by submission of a photocopy of the certificate of death, accompanied by a sworn statement by the doctor who signed the certificate or the funeral director who conducted burial services that the certificate is authentic.



§ 56-7-207 - Refusal for sickle cell trait or hemoglobin C trait prohibited.

(a) No insurance company that has been qualified and authorized to do business in this state, pursuant to chapter 2 of this title, shall refuse to issue or deliver any policy of life insurance authorized under chapter 2 of this title, solely by reason of the fact that the person to be insured possesses sickle cell trait or hemoglobin C trait.

(b) As used in this section:

(1) "Hemoglobin C trait" means the condition wherein the major natural hemoglobin components present in the blood of the individual are hemoglobin A (normal) and hemoglobin C as defined by standard chemical and physical analytic techniques, including electrophoresis; and the proportion of hemoglobin A is greater than the proportion of hemoglobin C or one (1) natural parent of the individual is shown to have only normal hemoglobin components (hemoglobin A, hemoglobin A2, hemoglobin F) in the normal proportions by standard chemical and physical analytic tests; and

(2) "Sickle cell trait" means the condition wherein the major natural hemoglobin components present in the blood of the individual are hemoglobin A (normal) and hemoglobin S (sickle hemoglobin) as defined by standard chemical and physical analytic techniques, including electrophoresis; and the proportion of hemoglobin A is greater than the proportion of hemoglobin S or one (1) natural parent of the individual is shown to have only normal hemoglobin components (hemoglobin A, hemoglobin A2, hemoglobin F) in the normal proportions by standard chemical and physical analytic tests.






Part 3 - Life Insurance Policies

§ 56-7-305 - Submission to commissioner for approval.

Every life insurance company shall submit to the commissioner for approval the words required in § 56-7-2310, to be printed on each policy, together with sample copy of every kind or class of policies offered for sale in this state, and every life insurance company shall print on each of its policies sold to citizens of this state the words the commissioner approves.



§ 56-7-306 - Revocation of license for violation of § 56-7-305 or § 56-7-2310.

The license of any insurance company doing business in this state may be revoked by the commissioner for violating § 56-7-305 or § 56-7-2310.



§ 56-7-308 - Provisions in life insurance policies issued by foreign companies -- Provisions in foreign policies of domestic companies.

The policies of a life insurance company not organized under the laws of this state may, if approved by the commissioner of this state, contain any provision that the law of the state, territory, district, or country under which the company is organized prescribes shall be in the policies when issued in this state, and the policies of a life insurance company organized under the laws of this state may, when issued or delivered in any other state, territory, district, or country, contain any provision required by the laws of the state, territory, district, or country in which they are issued, anything in §§ 56-7-309 -- 56-7-311, 56-7-2307, 56-7-2308, and 56-7-2311 to the contrary notwithstanding.



§ 56-7-309 - Life insurance -- Policies for one-year preliminary term insurance -- Reserve value.

(a) This section applies only to policies of life insurance issued prior to the operative date of § 56-7-401, the Standard Nonforfeiture Law.

(b) Policies may be issued in this state providing for not more than one-year preliminary term insurance by the incorporation in the policy of a clause on the face of the policy distinctly specifying that the first year's insurance is term insurance.

(c) If the premium charged for term insurance under a limited payment life or endowment preliminary term policy, providing for the payment of all premiums in less than twenty (20) years from the date of the policy, exceeds that charged for like insurance under twenty (20) pay life preliminary term policies of the same company at the same age, the reserve at the end of any year, including the first, shall not be less than the reserve on a twenty (20) pay life preliminary term policy issued in the same year and at the same age, together with an amount equivalent to the accumulation of a net level premium sufficient to provide for a pure endowment at the end of the premium payment period equal to the difference between the value at the end of the period for the twenty (20) pay life preliminary term policy and the full reserve at the time of the limited payment life or endowment policy.



§ 56-7-310 - Policies exemptions.

Sections 56-7-308, 56-7-309, 56-7-2307 and 56-7-2308, do not apply to annuities, industrial policies, or to corporations or associations operating on the assessment or fraternal plan.



§ 56-7-311 - "Company" defined.

As used in §§ 56-7-308, 56-7-309, 56-7-2307, 56-7-2308 and 56-7-2311, "company" includes corporations and associations.



§ 56-7-312 - Stipulated form of insurance or cash equal to net reserve upon default.

(a) This section applies only to policies of life insurance issued prior to the operative date of § 56-7-401, the Standard Nonforfeiture Law.

(b) In the event of default in the payment of any premium due on any policy, there shall be secured to the owner of the policy a stipulated form of insurance as may be specified in the policy, the net value of which shall be at least equal to the reserve at the date of default on the policy and on any dividend additions thereto according to the mortality table and the rate of interest for computing the reserve as specified in the policy, less a sum of not more than two and one half percent (21/2%) of the amount insured by the policy and of any existing dividend additions thereto and less any existing indebtedness to the company on the policy at the time of default; provided, that not less than three (3) full years' premiums shall have been paid; and provided, further, that the policy shall not be continued in force by virtue of any automatic loan provision in the policy.

(c) There shall also be secured to the owner of the policy the right to surrender the policy to the company at its home office within one (1) month from the date of default for a specified cash value at least equal to the sum that would otherwise be available for the purchase of insurance, and the payment of which cash value by the company shall not be deferred for more than six (6) months after application for the payment is made.



§ 56-7-313 - Certain provisions as to defaulted policies, loans and reserves cannot be waived.

No agreement between the company and the policyholder or applicant for insurance shall be held to waive §§ 56-2-115, 56-7-312, 56-7-401 and 56-7-2309.



§ 56-7-314 - Purchase or assignment of life insurance by charitable organization -- Date of insurable interest.

If an organization described in either § 170(c) or § 501(c)(3) of the Internal Revenue Code of 1986, codified in 26 U.S.C. §§ 170(c) and 501(c)(3), respectively, purchases or receives by assignment, before or after April 23, 1992, life insurance on an insured who consents in writing to the purchase or assignment, the organization is deemed to have or to have had an insurable interest in the insured person's life on the date of purchase or assignment. This section does not limit or abridge any insurable interest on April 23, 1992, at common law or by statute.



§ 56-7-315 - Interest payable after receipt of claim.

An insurer of a life insurance policy or annuity issued for delivery in this state, with respect to a claim for benefits by reason of the death of the insured or annuitant, shall pay interest beginning on the fifteenth day following the date of death of the insured or annuitant, with the interest compounded annually for a period not to exceed three (3) years from that date. The rate of interest payable shall not be less than the interest currently paid by the insurer with respect to proceeds left on deposit.






Part 4 - Standard Nonforfeiture Law

§ 56-7-401 - Standard nonforfeiture law.

(a) In the case of policies issued on and after the operative date of this section, as defined in subsection (n), no policy of life insurance, except as stated in subdivision (a)(1), shall be delivered or issued for delivery in this state, unless it contains in substance the following provisions, or corresponding provisions, which, in the opinion of the commissioner, are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements specified in this subsection (a), and are essentially in compliance with subsection (k):

(1) That, in the event of default in any premium payment, the company will grant, upon proper request not later than sixty (60) paid-up days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of the due date, of the amount that may be specified in this section. In lieu of the stipulated paid-up nonforfeiture benefit, the company may substitute, upon proper request not later than sixty (60) days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit that provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits;

(2) That, upon surrender of the policy within sixty (60) days after the due date of any premium payment in default after premiums have been paid for at least three (3) full years, the company will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of the amount that may be specified in this section;

(3) That a stipulated paid-up nonforfeiture benefit shall become effective as specified in the policy, unless the person entitled to make the election elects another available option not later than sixty (60) days after the due date of the premium in default;

(4) That, if the policy becomes paid-up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit that became effective on or after the third policy anniversary, the company will pay, upon surrender of the policy within thirty (30) days after any policy anniversary, a cash surrender value of the amount that may be specified in this section;

(5) In the case of policies that cause, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums, or that provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first twenty (20) policy years or during the term of the policy, whichever is shorter, the values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions created to the policy and that there is no indebtedness to the company on the policy; and

(6) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the company on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated in the policy, a statement that the method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which the values and benefits are consecutively shown in the policy.

(b) Any of subsection (a) or portions of subsection (a) that are not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy. The company shall reserve the right to defer the payment of any cash surrender value for a period of six (6) months after demand for the payment with surrender of the policy.

(c) (1) Subject to subdivisions (c)(2) and (3), any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required in subsection (a), shall be an amount not less than the excess, if any, of the present value, on the anniversary of the future guaranteed benefits that would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of:

(A) The then present value of the adjusted premiums as defined in subsections (e)-(h), corresponding to premiums that would have fallen due on and after the anniversary; and

(B) The amount of any indebtedness to the company on the policy.

(2) For any policy issued on or after the operative date of subsection (h), as defined in subsection (h), that provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value, referred to in subdivision (c)(1) shall be an amount not less than the sum of the cash surrender value, as defined in subdivision (c)(1), for an otherwise similar policy issued at the same age without the rider or supplemental policy provision and the cash surrender value, as defined in subdivision (c)(1), for a policy that provides only the benefits otherwise provided by the rider or supplemental policy provision.

(3) For any family policy issued on or after the operative date of subsection (h) as defined in subsection (h), that defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age seventy-one (71), the cash surrender value referred to in subdivision (c)(1) shall be an amount not less than the sum of the cash surrender value, as defined in subdivision (c)(1), for an otherwise similar policy issued at the same age without the term insurance on the life of the spouse and the cash surrender value, as defined in subdivision (c)(1), for a policy that provides only the benefits otherwise provided by the term insurance on the life of the spouse.

(4) Any cash surrender value available within thirty (30) days after any policy anniversary under any policy paid-up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by subsection (a), shall be an amount not less than the present value, on the anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the company on the policy.

(d) Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of the anniversary shall be at least equal to the cash surrender value then provided for by the policy, or if none is provided for, that cash surrender value that would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

(e) (1) This subsection (e) does not apply to policies issued on or after the operative date of subsection (h) as defined in subsection (h). Except as provided in subdivision (e)(3), the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding any extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of:

(A) The then present value of the future guaranteed benefits provided for by the policy;

(B) Two percent (2%) of the amount of insurance, if the insurance is uniform in amount, or of the equivalent uniform amount, if the amount of insurance varies with duration of the policy;

(C) Forty percent (40%) of the adjusted premium, for the first policy year; and

(D) Twenty-five percent (25%) of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less;

provided, that in applying the percentages specified in subdivisions (e)(1)(C) and (D), no adjusted premium shall be deemed to exceed four percent (4%) of the amount of insurance or level amount equivalent thereto. The date of issue of a policy for the purpose of this subsection (e) shall be the date as of which the rated age of the insured is determined.

(2) In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this subsection (e) shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy; provided, that in the case of a policy providing a varying amount of insurance issued on the life of a child under ten (10) years of age, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of ten (10) years of age were the amount provided by the policy at ten (10) years of age, or at expiry, if earlier.

(3) The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provisions shall be equal to:

(A) The adjusted premiums for an otherwise similar policy issued at the same age without the term insurance benefits;

(B) Increased during the period for which premiums for the term insurance benefits are payable, by the adjusted premiums for the term insurance.

Subdivisions (e)(3)(A) and (B) being calculated separately and as specified in subdivisions (e)(1) and (2), except that, for the purposes of subdivisions (e)(1)(B), (C) and (D), the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in subdivision (e)(3)(B) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in subdivision (e)(3)(A).

(4) Except as otherwise provided in subsections (f) and (g), all adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the Commissioners 1941 Standard Ordinary Mortality Table; provided, that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than three (3) years younger than the actual age of the insured, and the calculations for all policies of industrial insurance shall be made on the basis of the 1941 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest, not exceeding three and one half percent (3.5%) per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. However, in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than one hundred thirty percent (130%) of the rates of mortality according to the applicable table. Further, for insurance issued on a substandard basis, the calculation of the adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner.

(f) (1) This subsection (f) does not apply to ordinary policies issued on or after the operative date of subsection (h) as defined in subsection (h). In the case of ordinary policies issued on or after the operative date of this subsection (f) as defined in this subsection (f), all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioners 1958 Standard Ordinary Mortality Table, and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits; provided, that the rate of interest shall not exceed three and one half percent (3.5%) per annum, except that a rate of interest not exceeding four percent (4%) per annum may be used for policies issued on or after May 6, 1973, and prior to March 27, 1978, and a rate of interest not exceeding five and one half percent (5.5%) per annum may be used for policies issued on or after March 27, 1978; and provided, further, that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six (6) years younger than the actual age of the insured. However, in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1958 Extended Term Insurance Table. For insurance issued on a substandard basis, the calculation of the adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner.

(2) After February 3, 1961, any company may file with the commissioner a written notice of its election to comply with this subsection (f) after a specified date before January 1, 1966. After the filing of the notice, then upon the specified date, which shall be the operative date of this subsection (f) for the company, this subsection (f) shall become operative with respect to the ordinary policies thereafter issued by the company. If a company makes no election, the operative date of this subsection (f) for the company shall be January 1, 1966.

(g) (1) This subsection (g) does not apply to industrial policies issued on or after the operative date of subsection (h) as defined in subsection (h). In the case of industrial policies issued on or after the operative date of this subsection (g), as defined in this subsection (g), all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table and the rate of insurance specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits; provided, that the rate of interest shall not exceed three and one half percent (3.5%) per annum, except that a rate of interest not exceeding four percent (4%) per annum may be used for policies issued on or after May 6, 1973, and prior to March 27, 1978, and a rate of interest not exceeding five and one half percent (5.5%) per annum may be used for policies issued on or after March 27, 1978; provided, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1961 Industrial Extended Term Insurance Table; and provided, further, that for insurance issued on a substandard basis, the calculations of the adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner.

(2) After March 27, 1978, any company may file with the commissioner a written notice of its election to comply with this subsection (g) after a specified date before January 1, 1968. After the filing of the notice, then upon the specified date, which shall be the operative date of this subsection (g) for the company, this subsection (g) shall become operative with respect to the industrial policies thereafter issued by the company. If a company makes no election, the operative date of this section for the company shall be January 1, 1968.

(h) (1) This subsection (h) applies to all policies issued on or after the operative date of this subsection (h) as defined in this subsection (h). Except as provided in subdivision (h)(7), the adjusted premiums for any policy shall be calculated on an annual basis and shall be the uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of:

(A) The then present value of the future guaranteed benefits provided for by the policy;

(B) One percent (1%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years; and

(C) One hundred twenty-five percent (125%) of the nonforfeiture net level premium;

provided, that in applying the percentage specified in subdivision (h)(1)(C), no nonforfeiture net level premium shall be deemed to exceed four percent (4%) of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years. The date of issue of a policy for the purpose of this subsection (h) is the date as of which the rated age of the insured is determined.

(2) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one (1) per annum payable on the date of issue of the policy and on each anniversary of the policy on which a premium falls due.

(3) In the case of policies that cause, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums, or that provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of the change in the benefits or premiums, the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(4) Except as otherwise provided in subdivision (h)(7), the recalculated future adjusted premiums for the policy shall be the uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all the future adjusted premiums shall be equal to the excess of:

(A) The sum of:

(i) The then present value of the then future guaranteed benefits provided for by the policy; and

(ii) The additional expense allowance, if any; over

(B) The then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(5) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of:

(A) One percent (1%) of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten (10) policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten (10) policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and

(B) One hundred twenty-five percent (125%) of the increase, if positive, in the nonforfeiture net level premium.

(6) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing A by B, where A equals the sum of the nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one (1) per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred; and the present value of the increase in future guaranteed benefits provided for by the policy; and B equals the present value of an annuity of one (1) per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(7) Notwithstanding any other provisions of this subsection (h) to the contrary, in the case of a policy issued on a substandard basis that provides reduced graded amounts of insurance so that, in each policy year, the policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis that provides higher uniform amounts of insurance, adjusted premiums and present values for the substandard policy may be calculated as if it were issued to provide the higher uniform amounts of insurance on the standard basis.

(8) (A) Subject to subdivision (h)(8)(B), all adjusted premiums and present values referred to in this section shall:

(i) For all policies of ordinary insurance be calculated on the basis of:

(a) The Commissioners 1980 Standard Ordinary Mortality Table; or

(b) At the election of the company for any one (1) or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors;

(ii) For all policies of industrial insurance be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table; and

(iii) For all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this subsection (h) for policies issued in that calendar year.

(B) (i) At the option of the company, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subsection (h), for policies issued in the immediately preceding calendar year.

(ii) Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by subsection (a), shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of the paid-up nonforfeiture benefit and paid-up dividend additions, if any.

(iii) A company may calculate the amount of any guaranteed paid-up nonforfeiture benefit, including any paid-up additions under the policy, on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.

(iv) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioners 1961 Industrial Extended Term Insurance Table for policies of industrial insurance.

(v) For insurance issued on a substandard basis, the calculation of any adjusted premiums and present values may be based on appropriate modifications of the tables mentioned in subdivision (h)(8)(B)(iv).

(vi) For policies issued prior to the operative date of the valuation manual, any commissioners' standard ordinary mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table. For policies issued on or after the operative date of the valuation manual the valuation manual shall provide the commissioners' standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table. If the commissioner approves by regulation any commissioners' standard ordinary mortality table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

(vii) For policies issued prior to the operative date of the valuation manual, any commissioners' standard industrial mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table. For policies issued on or after the operative date of the valuation manual the valuation manual shall provide the commissioners' standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table. If the commissioner approves by regulation any commissioners' standard industrial mortality table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

(9) (A) For policies issued prior to the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to one hundred twenty-five percent (125%) of the calendar year statutory valuation interest rate for such policy as defined in the Standard Valuation Law, rounded to the nearer one quarter of one percent (0.25%).

(B) For policies issued on or after the operative date of the valuation manual the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be provided by the valuation manual.

(10) Notwithstanding any other provision in this code to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form that involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(11) After April 1, 1982, any company may file with the commissioner a written notice of its election to comply, with respect to any plan of insurance, with this subsection (h) after a specified date before January 1, 1989, which shall be the operative date of this subsection (h) for that plan of insurance for the company. If a company makes no election with respect to any plan of insurance, the operative date of this subsection (h) for that plan of insurance issued by the company shall be January 1, 1989.

(i) In the case of any plan of life insurance that provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance that is of such a nature that minimum values cannot be determined by the methods described in subsections (a)-(h), then:

(1) The commissioner must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by subsections (a)-(h);

(2) The commissioner must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds; and

(3) The cash surrender values and paid-up nonforfeiture benefits provided by the plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this Standard Nonforfeiture Law for Life Insurance, as determined by regulations promulgated by the commissioner.

(j) Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in subsections (c)-(h) may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide the additions. Notwithstanding subsection (c), additional benefits payable in the circumstances in subdivisions (j)(1)-(6) shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no additional benefits shall be required to be included in any paid-up nonforfeiture benefits:

(1) In the event of death or dismemberment by accident or accidental means;

(2) In the event of total and permanent disability;

(3) As reversionary annuity or deferred reversionary annuity benefits;

(4) As term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply;

(5) As term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if the term insurance expires before the child is twenty-six (26) years of age, is uniform in amount after the child is one (1) year of age, and has not become paid-up by reason of the death of a parent of the child; and

(6) As other policy benefits additional to life insurance and endowment benefits, and premiums for all the additional benefits.

(k) (1) This subsection (k), in addition to all other applicable subsections, applies to all policies issued on or after January 1, 1986. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount that does not differ by more than two tenths of one percent (0.2%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years, from the sum of:

(A) The greater of zero (0) and the basic cash value specified in subdivision (k)(2); and

(B) The present value of any existing paid-up additions less the amount of any indebtedness to the company under the policy.

(2) The basic cash value shall be equal to the present value, on the anniversary, of the future guaranteed benefits that would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the company, if there had been no default, less the then present value of the nonforfeiture factors, corresponding to premiums that would have fallen due on and after the anniversary; provided, that the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subsection (c) or (e), whichever is applicable, shall be the same as are the effects specified in subsection (c) or (e), whichever is applicable on the cash surrender values defined in that subsection.

(3) The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in subsection (e) or (h), whichever is applicable. Except as is required by the next succeeding sentence of this subdivision (k)(3), such percentage:

(A) Must be the same percentage for each policy year between the second policy anniversary and the later of:

(i) The fifth policy anniversary; and

(ii) The first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two tenths of one percent (0.2%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years; and

(B) Must be such that no percentage after the later of the two (2) policy anniversaries specified in subdivision (k)(3)(A) may apply to fewer than five (5) consecutive policy years;

provided, that no basic cash value may be less than the value that would be obtained if the adjusted premiums for the policy, as defined in subsection (e) or (h), whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

(4) All adjusted premiums and present values referred to in this section shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other subsections of this section. The cash surrender values referred to in this section include any endowment benefits provided for by the policy.

(5) Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in subsections (a)-(d), (h) and (j). The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits, such as those listed as subdivisions (j)(1)-(6), shall conform with the principles of this subsection (k).

(l) (1) This section does not apply to any of the following:

(A) Reinsurance;

(B) Group insurance;

(C) Pure endowment;

(D) Annuity or reversionary annuity contract;

(E) Any term policy of uniform amount that provides no guaranteed nonforfeiture or endowment benefits, or renewal of the policy, of twenty (20) years or less expiring before the insured is seventy-one (71) years of age, for which uniform premiums are payable during the entire term of the policy;

(F) Any term policy of decreasing amount that provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in subsections (e), (f), (g) and (h), is less than the adjusted premium so calculated, on a term policy of uniform amount, renewal of the policy, that provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of twenty (20) years or less expiring before the insured is seventy-one (71) years of age, for which uniform premiums are payable during the entire term for the policy;

(G) Any policy that provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in subsections (c), (d), (e), (f), (g) and (h), exceeds two and one half percent (2.5%) of the amount of insurance at the beginning of the same policy year; or

(H) Any policy that is delivered outside this state through an agent or other representative of the company issuing the policy.

(2) For purposes of determining the applicability of this section, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.

(m) Nothing in this section shall be held to prohibit a company from continuing a policy in force by virtue of an automatic loan provision in the policy.

(n) Except as provided in subsections (f) and (g), any company may file with the commissioner a written notice of its election to comply with this section after a certain date, which shall be specified in the notice. After the filing of the notice, then upon the specified date, which shall be the operative date for the company, this section shall become operative with respect to the policies thereafter issued by the company. If a company has not made such an election, the operative date of this section for the company shall be January 1, 1962.

(o) "Operative date of the valuation manual" means the January 1 of the first calendar year that the valuation manual is effective as defined in § 56-1-914.






Part 5 - Contingent and Mortality Contracts

§ 56-7-501 - Contingent or mortality contracts -- Dividing policyholders or members into classes and paying benefits to oldest member of class prohibited -- Exceptions.

No life insurance company, fraternal benefit society, order or association authorized to do business in this state shall hereafter be permitted to issue policies, certificates or contracts to policyholders or members providing for the establishment of its policyholders or members into divisions and classes for the purpose of providing for the payment of benefits from special funds created for that purpose to the oldest member of the division and class or to the member of the division and class whose policy has been in force the longest period of time, upon the death of a member in the division and class; provided, that any life insurance company, fraternal benefit society, order or association heretofore issuing policies, certificates, or contracts on this plan in this state may continue so to do on condition that the life insurance company, fraternal benefit society, order or association shall not hereafter establish its policyholders or members into divisions or classes, other than the divisions or classes actually containing subsisting policies or certificates on February 23, 1939. No division of any class shall contain more than twenty-six (26) policyholders. No additional policyholder or policyholders shall ever be added to any of the divisions in this state because of vacancy or vacancies created by lapsed policies, death or otherwise, and no policyholder or policyholders shall be added in this state to any of the divisions under any circumstances.



§ 56-7-502 - Contingent and mortality endowment contracts -- Promising particular number or position in class or to division to policyholder prohibited -- Penalty.

(a) No agent or organizer of any life insurance company, fraternal benefit society, order or association referred to in § 56-7-501 shall promise any particular number or position in class or division to any existing policyholder of contingent or mortality endowment contracts, as described in § 56-7-501.

(b) For violation of this section, agents shall be subject to revocation of license or shall pay a fine of fifty dollars ($50.00) on each individual violation, following a hearing before the commissioner; and, in the commissioner's discretion, the company that the agent represents shall be liable, following repeated violations by its agents operating in this state, to a fine not exceeding a total of two hundred fifty dollars ($250) in the commissioner's discretion following a hearing.



§ 56-7-503 - Commissioner to make orders for enforcement of contingent and mortality endowment contracts.

The commissioner has authority, upon examination and investigation of any companies writing the contracts referred to in § 56-7-501, to make orders the commissioner finds necessary from time to time to carry out the duties imposed upon the commissioner by law and by this part; but the orders shall not include authority to order the company to return premiums collected during the period and prior to the order.






Part 6 - Affordable Health Insurance for the Uninsured. [Obsolete]



Part 7 - Industrial Insurance

§ 56-7-701 - "Industrial life insurance" defined.

"Industrial life insurance," as used in §§ 56-7-702 -- 56-7-704, means that form of life insurance, the policies for which include the words "industrial policy" as part of the descriptive matter; and:

(1) Under which the premiums are payable weekly; or

(2) Under which the premiums are payable monthly or more often, but less often than weekly, if the face amount of the insurance provided in the policy is one thousand dollars ($1,000) or less.



§ 56-7-702 - Definitions -- Provisions required in all industrial life insurance policies.

(a) Definitions. As used in this section:

(1) "Insurer" means any person, firm, corporation, partnership, association, trust, or other entity of any type engaged as a principal in the business of insurance in this state;

(2) "Policyowner," absent any policy provision to the contrary, means the person who, according to the insurer's records, has the right to change the beneficiary under the policy; provided, that nothing in this section shall be construed to limit the rights of any assignee of a small insurance policy to enforce any assignment pursuant to its terms, or to prohibit an insurer from recognizing the assignment according to its terms; and

(3) "Small policy," "small insurance policy," or "small insurance" means any life insurance policy issued after April 1, 1980, that meets the definition of "industrial life insurance" in § 56-7-701. For the purposes of this subdivision (a)(3), "face amount" does not include payments contingent upon:

(A) Time elapsing before the insured's death;

(B) Cause of the insured's death; or

(C) Circumstances of the insured's death.

(b) Small Insurance Policy Law of 1979. After April 1, 1980, except the provisions required by subdivision (b)(15), all industrial life insurance policies delivered or issued for delivery in this state shall contain provisions not less favorable to the policyowner than the following:

(1) A provision that the insured is entitled to a grace period of four (4) weeks within which the payment of any premium after the first may be made, except that in policies for which premiums are payable monthly, the period of grace shall be either one (1) month or thirty (30) days; during which period of grace the policy shall continue in full force; but in case the policy becomes a claim within the grace period before the overdue premiums are paid, the amount of the overdue premiums may be deducted in any settlement under the policy;

(2) A provision that the policy constitutes the entire contract between the parties, or a provision that the policy and the application for the policy constitute the entire contract between the parties; and in the latter case the policy must contain a provision that all statements made by the insured shall, in the absence of fraud, be deemed to be representations and not warranties. No statement in the application shall be used to avoid the policy unless a copy of the application has been attached to and made a part of the policy when issued;

(3) A provision that the policy shall be incontestable after it has been in force during the lifetime of the insured for a specified period, not more than two (2) years from its date except for nonpayment of premiums and except for violations of conditions of the policy relating to naval and military services in time of war;

(4) A provision that if it is found that the age of the person insured, or the age of any other person considered in determining the premium, has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium paid would have purchased at the correct age or ages;

(5) If a participating policy, a provision indicating the conditions under which the company shall periodically ascertain and apportion any divisible surplus accruing on the policy;

(6) A provision that will provide for a stipulated form of insurance in the event of default of premium payments after premiums have been paid for three (3) full years; and a provision that, in the event of default in premium payments after premiums have been paid for three (3) full years, there shall be a specified cash surrender value available in lieu of the stipulated form of insurance, and the amount of which stipulated cash value shall not be less than the reserve on the policy and any dividend additions thereto, if any, at the end of the last completed quarter of the policy year for which premiums have been paid, the policy to specify a mortality table, rate of interest and method of valuation adopted to compute such reserve, exclusive of any reserve on disability benefits and accidental death benefits, less a maximum percentage of not more than two and one half percent (2.5%) of the maximum cash amount insured by the policy and dividend addition thereto, if any, when the issue age is under ten (10) years, and less a maximum percentage of not more than two and one half percent (2.5%) of the current cash amount insured by the policy and dividend additions thereto, if any, if the issue age is ten (10) years or older, and less any existing indebtedness to the company on or secured by the policy;

(7) A provision, if the policy provides for more than one (1) stipulated form of insurance, for a period of not less than sixty (60) days from date of defaulted premium within which the insured shall be entitled to notify the company in writing of the insured's election of an option, it being expressly stated as to which option will automatically apply in the event of the insured's failure to notify the company of the selection within the stipulated period;

(8) A provision that the policy may be surrendered to the company at its home office within a period of not less than sixty (60) days after the due date of the defaulted premium for the specified cash value; provided, that the insurer may defer payment for not more than six (6) months after the application for the payment is made;

(9) A provision that if, in the event of default in premium payments, the value of the policy shall be applied to the purchase of other insurance; and if the insurance is in force and the original policy has not been surrendered to the company and cancelled, the policy may be reinstated within three (3) years from the default upon evidence of insurability satisfactory to the company and payment of arrears of premiums, with interest;

(10) A table showing in figures the nonforfeiture options and loan values available under the policy every year upon default in payment of premiums during at least the first twenty (20) years of the policy, the table to begin with the year in which the values become available, and a provision that the company will furnish upon request an extension of the table beyond the years shown in the policy;

(11) A provision that when a policy becomes a claim by the death of the insured, settlement shall be made upon receipt of due proof of death and not later than two (2) months after receipt of proof;

(12) A title on the face of the policy briefly describing its form;

(13) A provision that no agent shall have the power or authority to waive, change or alter any of the terms or conditions of any contract delivered or issued for delivery;

(14) A space on the front or back page of the policy for the name of the beneficiary designated, with a reservation of the right to designate or change the beneficiary after the issuance of the policy. The policy may also provide that no designation or change of beneficiary shall be binding on the insurer until endorsed on the policy by the insurer, and that the insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured. The policy may also contain a provision that if the beneficiary designated in the policy does not surrender the policy with due proof of death within the period stated in the policy, which shall not be less than thirty (30) days after the death of the insured, or if the beneficiary is the estate of the insured or is a minor, or dies before the insured or is not legally competent to give valid release, then the insurer may make payment under the policy to the executor or administrator of the insured, or to any of the insured's relatives by blood or legal adoption or connection by marriage, or to any person appearing to the insurer to be equitably entitled to the payment by reason of having been named beneficiary, or by reason of having incurred expense for the maintenance, medical attention or burial of the insured;

(15) A provision in policies issued after July 1, 1980, that after three (3) full years' premiums have been paid the company at any time while the policy is in force will advance on proper assignment of the policy and on the sole security of the policy, at a specified rate of interest, a sum equal to, or, at the option of the policyowner, less than the amount required by § 56-7-2309 under the conditions specified by § 56-7-2309; and that the company will deduct from the loan value any existing indebtedness on the policy and any unpaid balance of the premium for the current policy year, and may collect interest in advance on the loan to the end of the current policy year; provided, that nothing in this subdivision (b)(15) shall require a policy loan in an amount less than twenty-five dollars ($25.00). It shall be further stipulated in the policy that failure to repay the advance or to pay interest shall not void the policy unless the total indebtedness on the policy to the company equals or exceeds the loan value at the time of the failure, nor until one (1) month after written notice has been mailed or otherwise delivered by the company to the last known address of the policyowner and of the assignee, if any. No condition other than as provided in this subdivision (b)(15) or in § 56-7-2309 shall be exacted as a prerequisite to the advance. This provision shall not be required in term insurances;

(16) A provision that all premiums shall be payable in advance either at the home office of the company or to any agent of the company upon delivery of a receipt signed by one (1) or more of the officers who shall be named in the policy;

(17) A provision stating clearly, understandably and conspicuously in substance that the policyowner shall be permitted to return it within a period of not less than ten (10) days of its delivery to the policyowner and to have the premium paid by the policyowner refunded if the policyowner so elects. If the policyowner returns the policy to the insurer, the policy shall be void from the beginning, the parties shall be in the same position as if no policy had been issued and the insurer shall promptly refund any premiums collected in connection with the policy;

(18) (A) One (1) of the following provisions:

(i) That if the policyowner pays in one (1) sum premiums in advance of their due date by not fewer than fifty-two (52) weeks from the due date, the insurer shall provide a discount at a rate that the insurer shall determine not less frequently than annually; provided, that if the policyowner secures a refund of any portion of the premiums within the period in which they are prepaid, the insurer may set off against the refund an amount not in excess of the amount of the discount; or

(ii) That if the policyowner has paid in one (1) sum premiums in advance of the due date of the premiums for a period of at least fifty-two (52) weeks from the due date, the insurer shall provide a refund in cash or in premium credit, as the policyowner may elect, at the end of that period at a rate that the insurer shall determine not less frequently than annually, which rate the insurer shall make available to its policyowners upon request, if the premiums have not been withdrawn by the policyowner during the period of not fewer than fifty-two (52) weeks;

(B) One (1) of the following provisions:

(i) That if the policyowner pays in one (1) sum premiums in advance of the due date of the premiums by not fewer than twenty-six (26) weeks from the due date, the insurer shall provide a discount at a rate that the insurer shall determine not less frequently than annually; provided, that if the policyowner secures refund of any portion of the premiums within the period in which they are prepaid, the insurer may set off against the refund an amount not in excess of the amount of the discount; and provided, further, that nothing in this subsection (b) shall require the insurer to provide any discount in an amount of less than four dollars ($4.00); or

(ii) That if the policyowner has paid in one (1) sum premiums in advance of the due date of the premiums for a period of at least twenty-six (26) weeks from the due date, the insurer shall provide a refund in cash or in premium credit, as the policyowner may elect, at the end of that period at a rate that shall be determined by the insurer not less frequently than annually, which rate the insurer shall make available to its policyowners upon request, if the premiums have not been withdrawn by the policyowner during the period of not fewer than twenty-six (26) weeks; provided, that nothing in this subsection (b) shall require the insurer to provide any refund in an amount less than four dollars ($4.00).

(c) Requirements and Prohibitions. (1) No insurer shall offer, sell, issue, or deliver within this state any small insurance policy unless and until there has been compliance as to the policy with each provision of this section and the regulations adopted pursuant to this section;

(2) (A) No small insurance policy shall contain any of the provisions prohibited by § 56-7-2308;

(B) No small insurance policy shall exclude or restrict the payment of the face amount by reason of the fact that the death of the insured occurred due to the act of another;

(3) Every small insurance policy shall be subject to the requirements of § 56-7-2311, and as a part of the approval, the insurer shall be required to sustain the burden of satisfying the commissioner that the policy complies with this section. The commissioner shall disapprove any form if it contains provisions that are misleading, deceptive or encourage misrepresentation of the coverage or are contrary to this title or of any rule or regulation promulgated under this title;

(4) Each of the optional benefits and charges provided under a small insurance policy shall be separately priced, and the prices shall be set forth in the policy in a clear, conspicuous and understandable manner;

(5) No small insurance policy shall be delivered or issued for delivery in this state, nor shall any endorsement, rider, or application be used in connection with the policy until a copy of the form and of the premium rates for the policy have been filed with the commissioner;

(6) No insurer shall deliver a small policy in this state unless the company has first taken the written application of the insured or proposed policyowner on an application form theretofore approved by the commissioner. The application shall contain an acknowledgment by the applicant that the applicant has reviewed the life insurance program, disclosures by the applicant of the total face amount of insurance and the number of policies on the life of the applicant and the proposed insured, if the proposed insured is a person other than the applicant, and an acknowledgment that the applicant is aware of the relationship of the cost of the insurance program to the applicant's total income.

(d) Enforcement. (1) Any insurer who fails to comply with any requirement imposed under this section with respect to any person is liable to the person, in a private right of action, in an amount equal to the sum of:

(A) Any actual damage sustained by the person as a result of the failure; and

(B) The court may grant equitable and declaratory relief necessary to enforce the requirements of this section;

(2) In addition to other applicable provisions, compliance with this section shall also be enforced by the commissioner. A violation of this section shall be punishable by a civil penalty not to exceed five hundred dollars ($500) for each offense;

(3) The failure of an insurer to comply with this section shall not invalidate the policy, and the violation shall not provide a defense to the insurer as to any claim brought by the holder.

(e) Miscellaneous Provisions. (1) Approvals heretofore granted all small insurance policies filed and approved under § 56-7-2311, or any predecessor, shall be withdrawn on April 1, 1980, and no policy form shall be issued after that date unless the policy has first been filed and approved in accordance with law;

(2) When any small insurance policy provides for weekly premium payments, there may be a provision that upon proper notice to the insurer, while premiums on the policy are not in default beyond the grace period, of the intention to pay future premiums directly to the insurer at its home office or any office designated by the insurer for the purpose, the insurer will, at the end of each period of a year from the due date of the first premium so paid, for which period the premiums are so paid continuously without default beyond the grace period, refund a stated percentage of the premiums in an amount that fairly represents the savings in collection expense.



§ 56-7-703 - Industrial life insurance policies to which preceding section inapplicable -- Provisions in addition to other requirements.

The requirements of § 56-7-702 shall not be applicable as follows:

(1) When an industrial life insurance policy is issued providing for accident and/or health benefits, in addition to natural death benefits, the requirements of § 56-7-702 shall apply only to the life insurance portion of the policy;

(2) Any of § 56-7-702(a) not applicable to nonparticipating or term policies shall to that extent not be incorporated into the policies. Section 56-7-702(a) does not apply to policies issued or granted pursuant to the nonforfeiture provisions described in § 56-7-702(b)(6)-(8); and in the case of any company that elects to comply with §§ 56-7-401 and 56-7-702(b)(6)-(8) and (10) shall apply only to policies issued prior to the operative date of § 56-7-401. Furthermore, in the case of term insurance policies of twenty (20) years or less that are not subject to §§ 56-7-401 and 56-7-702(b)(6)-(8) shall not be required, but the term policies shall specify the mortality table, rate of interest, and method of valuation for computing reserves;

(3) The provisions of § 56-7-702 are in addition to, and not in lieu of, other provisions that may now or hereafter be contained in policies delivered or issued for delivery in this state, unless the provisions are wholly inconsistent with and repugnant to the provisions set out in § 56-7-702.



§ 56-7-704 - Provisions in industrial life insurance policies more favorable to policyholder permissible.

Any industrial life insurance contracts may be delivered or issued for delivery in this state, which contracts contain provisions more favorable to the policyholder than those required by §§ 56-7-701 -- 56-7-703 and this section, and nothing in §§ 56-7-701 -- 56-7-703 and this section shall be construed as prohibiting more favorable provisions.



§ 56-7-705 - Misrepresentations as to terms, benefits, or advantages of industrial life, health or accident insurance policies forbidden -- "Industrial insurance" defined.

No insurance company or association transacting an industrial life, health, or accident business in this state, and no officer, director, or agent thereof, shall knowingly issue, circulate, or cause to be issued or circulated, any estimate, illustration, circular, or statement of any sort misrepresenting the terms of any policy issued by it, or the benefits or advantages promised by the policy, or dividends or shares or surplus to be received on the policy, or shall use any name or title of any policy or class of policies that misrepresent the true nature of the policy; provided, that industrial insurance, as used in this section, means insurance on which the premiums are payable in weekly installments.



§ 56-7-706 - Premiums or assessments for industrial or fraternal insurance not to be received after insolvency.

No officer, director, or agent of an insurance company or association transacting an industrial insurance business in this state shall knowingly and willfully receive any premium or assessment on behalf of any industrial insurance company or association or fraternal organization, knowing at the time of receipt of the premium or assessment that the company or association is insolvent according to the laws of the state of the organization of the company, without giving notice to the person paying the premium or assessment.



§ 56-7-707 - Industrial or fraternal insurance policies or certificates not to be issued to unhealthy persons.

No officer, director, agent, physician, or other person shall, with intent to defraud, knowingly issue or cause to be issued or aid in issuing an industrial policy or benefit certificate to any infirm or unhealthy person who is not in insurable condition, nor aid in reinstating in membership or policy standing any infirm or unhealthy person.



§ 56-7-708 - Fraudulent statements in application or claim under industrial or fraternal insurance forbidden.

No person shall knowingly or willfully make or aid in making any false or fraudulent statement of any material fact or thing in any written statement or certificate for the purpose of procuring or attempting to procure the payment of any false or fraudulent claim against any industrial insurance company or fraternal or benefit association, and no person shall make any false or fraudulent statement in any application for insurance, or as to the death or disability of the policy or certificate holder for the purpose of obtaining any money or benefit from the industrial insurance company or fraternal or benefit association licensed to do business in this state.



§ 56-7-709 - Penalty for violation of §§ 56-7-705 -- 56-7-708.

Any violation of §§ 56-7-705 -- 56-7-708 is a Class C misdemeanor.






Part 8 - Fire Insurance

§ 56-7-801 - Inspection of property insured against fire -- No insurance exceeding fair value of property.

(a) Within ninety (90) days after making or writing any contract of fire insurance on any building or structure in this state, the company, its designee or agent, shall cause the building or structure to be inspected.

(b) No company, agent or insurance producer shall knowingly issue, negotiate, continue or renew, or cause or permit to be issued, negotiated, continued or renewed any fire insurance policy upon property or interests in the property within this state of an amount that, with any existing insurance on the property, exceeds the fair value of the property.



§ 56-7-802 - Measure of damages for loss by fire -- Insured reimbursed for excess premiums.

If buildings within the state insured against loss by fire are totally destroyed by fire, the company shall not be liable beyond the actual value of the insured property at the time of the loss or damage; and if it appears that the insured has paid premiums on an amount in excess of the actual value, the insured shall be reimbursed the proportionate excess or premiums paid on the difference between the amount named in the policy and the actual value, with interest at six percent (6%) per annum from the date of issue; and the excess of premiums, and interest on the premiums, shall be allowed the insured from the time any companies carrying the insurance at the time of the loss have continuously carried the insurance on the destroyed buildings, whether under policies existing at the time of the loss or under previous policies in the same companies.



§ 56-7-803 - Measure of damages in case of agent's failure to inspect property.

If the company, its designee or agent, fails to place a reasonable value on any insured property within the ninety-day period provided in § 56-7-801, and that is agreed to by the insured, and a loss occurs, then the value as shown by the policy or application is conclusively presumed to be reasonable, and settlement shall be made on that basis.



§ 56-7-804 - Policies protecting trustees, mortgagees, assignees and like parties.

When any person, as trustee, mortgagee, assignee, or otherwise, possesses or has any fire insurance policy on realty made payable to the person, or other person as that person's interest may appear, then the insurance as to the interest of the trustee, mortgagee, assignee or other person named in the policy shall not be invalidated by an act or neglect of the mortgagor owner of the property so insured, nor by any foreclosure or other proceedings or notice of sale relating to the property, nor by change in title or ownership of the property, nor by occupation of the premises for purposes more hazardous than are permitted by the policy; provided, that, in case the mortgagor or owner neglects to pay any premium due under the policy, the mortgagee, trustee, assignee, or other person shall on demand, pay the premium; and provided, further, that the mortgagee, trustee, assignee, or other person shall notify the insurance company of any change of ownership or occupancy or increase of hazard that comes to the knowledge of the mortgagee, trustee, assignee, or other person, and, unless permitted by the policy, it shall be noted on the policy, and the mortgagee, trustee, assignee, or other person shall, on demand, pay the premium for the increased hazard for the term of the use of the property, or otherwise the policy shall be null and void; and provided, further, that in the event the insurer concludes to cancel its policy under its terms, then ten (10) days' notice of the determination shall be given to the mortgagee, trustee, assignee, or other person so interested.






Part 9 - Credit Life and Health Insurance

§ 56-7-901 - Credit health and accident insurance.

(a) Application of Law. All accident and health insurance for a term of ten (10) years or less in connection with loans or credit transactions shall be subject to this section, except insurance in connection with a loan or other credit transaction of more than fifteen (15) years' duration; nor shall insurance be subject to this section where the issuance of the insurance is an isolated transaction on the part of the insurer not related to an agreement or a plan for insuring debtors of the creditor.

(b) Filing of Forms. All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders delivered or issued for delivery in this state, and the schedules of premium rates pertaining to the policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders, shall be filed with the commissioner.

(c) Disapproval by Commissioner. The commissioner shall, within sixty (60) days after the filing of the policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, riders and rates, disapprove the rate or form if the benefits provided in the rate or form are not reasonable in relation to the premium charge, or if the rate or form contains provisions that are unjust, unfair, inequitable, misleading, deceptive, or encourage misrepresentation of the coverage or are contrary to this title or any rule or regulation promulgated under this title.

(d) Effect of Disapproval Hearing. If the commissioner notifies the insurer that the form or rate is disapproved, it shall be unlawful thereafter for the insurer to issue or use the form or rate. In the notice, the commissioner shall specify the reason for disapproval and state that a hearing will be granted within twenty (20) days after request in writing by the insurer. The policy, certificate of insurance, notice of proposed insurance, and any application, endorsement, rider, or rate may be issued or used after the expiration of sixty (60) days from the date it has been so filed, unless the commissioner has issued prior written disapproval within the sixty-day period.

(e) Withdrawal of Approval. The commissioner may, at any time after a hearing held not less than twenty (20) days after written notice to the insurer, withdraw approval of the form or rate on any ground set forth in subsection (c). The written notice of the hearing shall state the reason for the proposed withdrawal. It is unlawful for the insurer to issue or use the form or rate after the effective date of the withdrawal.

(f) Group Insurance. The insurer shall be required to file only the group certificate and notice of proposed insurance delivered or issued for delivery in this state as specified in regulations, if any, issued by the commissioner, and the forms shall be approved by the commissioner if they conform with the requirements specified in the regulations, if any, and if the schedules of premium rates applicable to the insurance evidenced by the certificate or notice are not in excess of the insurer's schedules of premium rates filed with the commissioner; provided, that the premium rate in effect on existing group policies may be continued until the first policy anniversary date following July 1, 1968, if a group policy of credit accident and health insurance:

(1) Has been delivered in this state before July 1, 1968; or

(2) Has been or is delivered in another state before or after July 1, 1968.

(g) Judicial Review. Any order or final determination of the commissioner under the provisions of this section shall be subject to judicial review.

(h) Insurers Must Be Authorized. All forms shall be delivered or issued for delivery in this state only by an insurer authorized to do an insurance business therein, and shall be issued only through holders of licenses or authorizations issued by the commissioner.

(i) Enforcement. The commissioner may, after notice and hearing, issue rules and regulations the commissioner deems appropriate for the supervision of this section.



§ 56-7-902 - Compensation to creditors.

(a) (1) As used in this section:

(A) "Compensation" includes commissions, dividends, except where they are the distribution of earnings to stockholders of an insurance company or insurance holding company, retrospective rate credits, service fees, expense allowances or reimbursements, underwriting participations, gifts or any other form of compensation. A distribution of earnings to a stockholder of an insurance company or insurance holding company does not constitute compensation for purposes of this section, even though the stockholder receives compensation in a capacity other than that of stockholder; and

(B) "Creditor" means the lender of money or vendor or lessor of goods, services, or property rights, or privileges, for which payment is arranged through a credit transaction, or any successor to the right, title, or interest of any lender, vendor, or lessor, or an affiliate, associate or subsidiary of any of them, or any director, officer or employee of any of them, or any other person in any way associated with them.

(2) All other terms used in this section have the meanings generally ascribed to them in the insurance industry.

(b) No insurer shall pay or propose to pay, directly or indirectly, to any creditor as compensation for that creditor, total compensation in excess of forty percent (40%) of premiums earned, except that if provision is made for refund of unearned commissions in the event of termination of coverage, commissions may be paid in one (1) sum at the time the single premium policy or certificate is written.



§ 56-7-903 - Applicability of credit life insurance provisions.

All life insurance policies and certificates issued in connection with loans or credit transactions for a duration of fifteen (15) years or less shall be subject to § 56-7-902, this section and §§ 56-7-904 -- 56-7-912, except in connection with a loan or other credit transaction where the period of coverage on the debtor determined at date of issuance of the coverage is of more than ten (10) years' duration. Insurance shall not be subject to § 56-7-902, this section and §§ 56-7-904 -- 56-7-912 where the issuance of the insurance is an isolated transaction on the part of the insurer not related to an agreement or a plan for insuring debtors of the creditor.



§ 56-7-904 - Definitions.

As used in § 56-7-903, this section and §§ 56-7-905 -- 56-7-912, unless the context otherwise requires:

(1) "Claims" means benefits payable on death or disability, excluding loss adjustment expense, claims settlement costs, or other additions of any kind;

(2) "Claims incurred" means claims actually paid during the reporting year, plus the reserves at the end of the year for reported claims in the process of settlement and for claims incurred but not reported, less the corresponding reserves at the end of the preceding year. All reserves shall be determined in a consistent manner from year to year;

(3) "Credit life insurance" means insurance on the life of a debtor for a period of ten (10) years or less in connection with a specific loan or other credit transaction of fifteen (15) years duration or less to provide payment to a creditor in the event of the death of a debtor;

(4) "Creditor" means the lender of money or vendor or lessor of goods, services, or property, rights, or privileges, for which payment is arranged through a credit transaction, or any successor to the right, title, or interest of the lender, vendor, or lessor, or an affiliate, associate or subsidiary of any of them, or any director, officer or employee of any of them, or any other person in any way associated with them;

(5) "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights or privileges for which payment is arranged through a credit transaction;

(6) "Identifiable charge" means the amount a creditor charges a debtor or collects from the debtor for credit life insurance in addition to any other stated charges, including interest or discount, permitted by law. A differential in interest rates between insured and uninsured loans is an identifiable charge;

(7) "Indebtedness" means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction;

(8) "Insurer" means an insurance company licensed to write credit life insurance;

(9) "Joint life coverage" means credit life insurance covering two (2) or more lives, either on a level or decreasing term basis where the entire sum insured becomes payable upon the death of the first insured debtor to die while the insurance is in force; and

(10) (A) "Premiums earned" means the total gross premiums that become due the insurer, without reduction of any kind, except:

(i) Premiums refunded or adjusted on account of termination of coverage; and

(ii) Adjustments to reflect changes in gross unearned premiums in force upon a pro rata basis or a sum of the digits basis, where applicable;

(B) Where premiums are payable monthly on the basis of outstanding insured balances, "premiums earned" means the total premiums paid the insurer during the reporting year, plus premiums due the insurer but unpaid at the end of that year, less premiums due the insurer but unpaid at the end of the previous year;

(C) As defined under either system, "premiums earned" shall be determined without reduction of any kind except for the premium refunds and adjustments;

(D) This definition shall not control the preparation of financial statements, but shall be used when § 56-7-903, this section and §§ 56-7-905 -- 56-7-912 specifically refer to premiums earned.



§ 56-7-905 - Credit life insurance policies -- Prohibitions -- Prerequisites -- Filings -- Reports.

(a) Credit life insurance policies that provide benefits differing in kind or character from the following shall not be permitted:

(1) Individual policies of credit life insurance issued to debtors on the term plan;

(2) Group policies of credit life insurance issued to creditors providing insurance upon the lives of debtors on the term plan; and

(3) Other arrangements providing credit life insurance as may be approved by the commissioner.

(b) No insurer shall issue a policy or certificate of credit life insurance covering a resident of this state unless:

(1) The insurer is authorized to do business in this state; and

(2) The policy or certificate is issued through holders of licenses or authorizations issued by the commissioner.

(c) All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders delivered or issued for delivery in this state and the schedules of premium rates pertaining to the policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders, shall be filed with the commissioner.

(d) Insurers doing credit life insurance business in this state shall annually file with the commissioner a report of its credit life insurance experience on forms prescribed by the commissioner.



§ 56-7-906 - Evidence of insurance -- Contents -- Exclusions -- Notice of termination -- Text -- Dividends.

(a) When credit life insurance is effected on a debtor, it shall be evidenced by an individual policy or, in the case of group insurance, by a certificate of group insurance, which policy or certificate shall be delivered to the debtor at the time the indebtedness is incurred or within thirty (30) days after the debtor becomes insured with respect to the indebtedness.

(b) (1) Each such individual policy or certificate of group insurance shall, in addition to other requirements of law, set forth:

(A) The name and home office address of the insurer;

(B) The identity of the debtor by name or otherwise and the debtor's age at issue or date of birth, if the age is material to claim payment, premium calculation or reserve calculation;

(C) The amount and term of the coverage, if possible, or otherwise a clear description of the means of determining the amount and time of expiry;

(D) The amount of premium or identifiable charge, if any, separately in connection with credit life insurance, unless, in the case of group insurance, the premium or identifiable charge has been disclosed to the debtor as provided in subsection (c). A copy of the document bearing the information required by this subdivision (b)(1)(D) shall be forwarded to the insurer or retained by the creditor in a manner that facilitates the good faith examination required in § 56-7-910(c);

(E) The circumstances and formula under which refunds of premiums or identifiable charges are payable pursuant to the provisions of § 56-7-909;

(F) A description of the insurance coverage, including any exceptions, limitations or restrictions; and

(G) A provision that:

(i) The benefits shall be paid to the creditor to reduce or extinguish any unpaid indebtedness of the debtor to the creditor; and

(ii) Where the amount of insurance exceeds any unpaid indebtedness that excess shall be payable to the debtor or to the debtor's designated beneficiary, other than the creditor, or, if the debtor has designated none, to the estate of the debtor or under the provision of a facility of payment clause in the policy.

(2) A certificate of group insurance is not required to contain the information described in subdivisions (b)(1)(B)-(D) if the information is otherwise provided in the disclosure statement provided to the debtor under the federal Truth-In-Lending Act, compiled in 15 U.S.C. § 1601 et seq.

(c) (1) If an individual policy or certificate of group insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for the policy signed by the debtor and the creditor/agent or a notice of proposed group insurance shall be delivered to the debtor at the time the indebtedness is incurred. The application or notice shall set forth the following:

(A) The name and home office address of the insurer;

(B) The identity of the debtor, by name or otherwise;

(C) The amounts or rates of premium or identifiable charge to the debtor, if any, separately in connection with credit life insurance and credit health and accident insurance;

(D) The amount and term of the coverage provided, or description as provided in subdivision (b)(1)(C); and

(E) A brief description of the coverage provided.

(2) The application or notice of giving insurance is not required to contain the information described in subdivisions (c)(1)(B)-(D) if the information is provided in the disclosure statement provided to the debtor under the federal Truth-In-Lending Act, compiled in 15 U.S.C. § 1601 et seq.

(3) If no identifiable charge is made to the debtor, the notice of proposed group insurance need not set forth the debtor's name. An application for an individual policy or notice of proposed group insurance shall include a statement that, if the insurance is declined by the insurer or otherwise does not become effective, any premium or identifiable charge will be refunded or credited to the debtor. The copy of the application for an individual policy and the notice of proposed group insurance shall refer exclusively to insurance coverage, and shall be separate and apart from the loan, sale or other credit statement of account, instrument or agreement, unless set forth in the policy in a separate provision with an appropriate and prominent caption on the face or reverse thereof in type at least equal in size to the type used for the other provisions. The insurer shall be responsible for establishment of procedures for delivery of the individual policy or certificate of group insurance to the debtor as provided in subsection (a). The application or notice of proposed group insurance shall provide that, upon acceptance by the insurer, the insurance coverage provided shall become effective as specified in § 56-7-907(b).

(d) A credit life insurance policy may exclude from those persons eligible for insurance classes of debtors determined by age and provide for the cessation of insurance or reduction in the amount of insurance upon attainment of specified ages. In the event of misstatement of age, where age is material to the acceptance or rejection of the risk, the insurer may provide for rescission of the policy or certificate issued under the policy and a refund of all premiums paid for the policy by the debtor.

(e) A group credit life insurance policy under which premiums are paid to the insurer monthly on outstanding balances shall contain a provision that, in the event of termination of the policy by the insurer or creditor, thirty-one (31) days' notice of the termination shall be given to each debtor insured under the policy by the creditor, unless there is immediate replacement of the coverage by the same or another insurer.

(f) A group credit life insurance policy shall contain in substance the following provisions:

(1) A provision that the policyholder is entitled to a grace period of thirty-one (31) days for the payment of any premium except the first, during which grace period the coverage shall continue in force, unless the policyholder has given the insurer written notice of termination in advance of the date of termination and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during the grace period;

(2) A provision that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two (2) years from its date of issue; and that no statement made by or on behalf of any person insured under the policy relating to the person's age or insurability shall be used in contesting the validity of the insurance with respect to which the statement was made after the insurance has been in force prior to the contest for a period of two (2) years during the person's lifetime, unless it is contained in a written instrument and the written instrument is signed by the person. The instrument shall not be in a form that encourages misrepresentation or discourages disclosure of relevant facts;

(3) A provision that a copy of the application of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to the person or to the person's beneficiary;

(4) A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as to a part or all of the person's coverage; and

(5) A provision specifying an equitable adjustment of premiums or of benefits or of both in the event the age of a person insured has been misstated, and the misstatement would have affected the premium or amount of benefit, the provision to contain a clear statement of the method of adjustment to be used.

(g) Disability provisions in credit life insurance policies shall be so worded as to the payment of benefits that they are at least as favorable to the debtor as policies containing only disability provisions.

(h) Individual policies of credit life insurance shall include, in addition to the provisions set forth in this section, the provisions of § 56-7-2307 that are not inconsistent with the coverage under the credit life policy.

(i) (1) No policy or certificate of credit life insurance shall be delivered or issued for delivery to any person in this state, unless the style, arrangement and overall appearance of the policy give no undue prominence to any portion of the text, and unless every printed portion of the text of the policy and of any endorsements or attached papers are plainly printed in light-face type of a style in general use, the size of which shall be uniform and not less than ten (10) point with a lower case unspaced alphabet length not less than one hundred twenty (120) point.

(2) As used in subdivision (i)(1), "text" includes all printed matter except the name and address of the insurer, name or title of the policy, a brief description of the coverage and the limitations or exclusions, if any, captions and subcaptions, and any overprint or statement of limitation of risk required by this or any other state to be more prominently displayed.

(j) (1) Dividends on participating individual policies of credit life insurance shall be payable to the individual insureds. Payment of the dividends may be deferred until such time as the policy is terminated. Dividends, or retrospective rate credits in the case of non-participating group policies, on group policies may be paid or credited to the creditor policyholder, subject to the restrictions contained in this subsection (j). The policies may provide that dividends or retrospective rate credits that are in excess of the contribution of the creditor may be paid or credited to the individual debtors or applied in some manner for the sole benefit of debtors generally. Insurers may be required to demonstrate to the commissioner that the dividends or retrospective rate credits are in fact equitably determined.

(2) Dividends or retrospective rate credits shall be based on premiums earned and claims incurred. Payment of dividends or retrospective rate credits based on any other assumption shall not be allowed.

(3) Non-participating individual policies of credit life insurance shall not be the subject of experience rating, and no agent or creditor shall receive retrospective commissions or other compensation, direct or indirect, based on the experience of policies sold through the agent or creditor or on the lives of the person's debtors, except as provided in this section.

(4) For the purposes of §§ 56-4-204 and 56-4-205, retrospective rate credits shall be treated in the same manner as dividends in the computation of the tax on gross premiums.

(k) (1) When life insurance is requested by a creditor, the debtor shall have the option, upon notice to the creditor, of furnishing existing policies of insurance, or procuring and furnishing new policies of insurance, owned or controlled by the debtor and issued by any insurer authorized to transact an insurance business in this state for an amount not less than the indebtedness, and for the term and type of insurance coverage requested by the creditor. Any policy furnished by the debtor shall not be subject to §§ 56-7-903 -- 56-7-905, this section and §§ 56-7-907 -- 56-7-912, unless procured through or administered by the creditor or an agent or broker designated by or associated with the creditor.

(2) Insurers writing credit insurance shall be responsible for establishment of procedures by which creditors are furnished a sufficient number of printed notices informing their debtors of the option. Creditors shall prominently display the notices.



§ 56-7-907 - Initial amount -- Commencement and term of insurance -- Discharge of indebtedness.

(a) The initial amount of credit life insurance issued in connection with a specific loan or other credit transaction shall not exceed the total amount repayable under the contract of indebtedness, which amount repayable may include the amount of the loan commitment by the creditor.

(b) (1) The term of any credit life insurance shall, subject to acceptance by the insurer, if required, and unless otherwise permitted pursuant to § 56-7-906(c), commence on the date when the debtor becomes obligated to the creditor. Where a group policy provides coverage with respect to existing obligations, the credit life insurance on a debtor with respect to the indebtedness, unless otherwise expressly authorized by the commissioner, shall commence on the effective date of the policy. The term of an individual policy of credit life insurance shall not extend more than fifteen (15) days beyond the scheduled maturity date of the indebtedness unless extended at no cost to the debtor. If insurance on the life of a debtor is provided under a group policy, the term of the insurance shall not be continued for a period greater than the duration of the indebtedness.

(2) Evidence of insurability in the form of answers to questions regarding the debtor's health may be required:

(A) If a debtor requests coverage more than thirty (30) days after the extension of credit for which coverage is sought; or

(B) If the amount of life insurance applied for is twenty-five thousand dollars ($25,000) or more.

(3) Where evidence of insurability is required and the evidence is furnished more than thirty (30) days after the date when the debtor becomes obligated to the creditor, the term of the insurance may commence on the date on which the insurance company determines the evidence to be satisfactory, and in such event there shall be an appropriate refund or adjustment of any charge to the debtor for the insurance.

(c) If the indebtedness is discharged due to prepayment, the credit life insurance in force shall be terminated. If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness. In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in § 56-7-909.



§ 56-7-908 - Rates and premiums.

(a) (1) No insurer shall issue any policy of group credit insurance covering debtors in this state, unless the rates are reasonable in relation to the benefits provided. The rates established prior to July 1, 1987, shall not be changed or adjusted until there has been an experience factor of four (4) years under the rates.

(2) The rate levels are reasonable for policies that:

(A) Condition coverage on the debtor's active employment at the time the indebtedness is incurred;

(B) Extend coverage to all debtors regardless of age or to all debtors not older than a specified limit, which shall be not less than age sixty-five (65) at the time the insurance becomes effective; and

(C) Exempt from coverage suicides committed, while sane or insane, within two (2) years from the most recent date of issue of the policy or certificate.

(3) The applicability of the rate levels shall not be affected by the fact that the insurer requires the debtor to answer questions regarding health:

(A) If the debtor applies for coverage more than thirty (30) days after the extension of credit for which coverage is sought; or

(B) If the amount of credit life insurance applied for is twenty-five thousand dollars ($25,000) or more.

(b) (1) A creditor may remit and an insurer may collect premiums on either a single premium basis or on a monthly outstanding balance basis. If the creditor adds identifiable insurance charges or premiums for credit life insurance to the total amount of indebtedness, the creditor has loaned the premium or insurance charge to the debtor and the premium on the insurance charge is deemed collected for the insurer as soon as it is added to the indebtedness. In that event the creditor must remit and the insurer must collect on a single premium basis only. A creditor may remit and an insurer may collect on the monthly basis if the insurance charge or premium is not added to the amount of the loan and does not constitute part of the outstanding indebtedness, or if no direct or indirect finance, carrying, credit or service charge is made to the debtor in connection with the insurance charge or premium.

(2) (A) Nothing in this subsection (b) is intended to prohibit the premium or identifiable charge for decreasing, also known as reducing, term credit life insurance from being calculated prior to the commencement of the term of the insurance:

(i) On that amount of insurance equal to each contractual monthly or other periodic outstanding principal balance of the specific loan or other credit transaction in connection with which the insurance is issued; and

(ii) At the rate that is the actuarial equivalent of the dollar and cent approved per annum rate for equal decreasing term credit life insurance;

(B) The premium or other identifiable charge so determined may be collected as a single premium at the commencement of the term of the insurance.

(3) "Single premium," as used in this subsection (b), means and includes that premium that is paid in a single payment, with the commencement of the term notwithstanding the method of calculation or determination.

(c) A minimum premium of fifty cents (50cent(s)) shall be considered reasonable on any policy of credit life insurance. In the event any premium is unearned and to be returned to the insured, no returned premium calculated at less than one dollar ($1.00) need be refunded.

(d) An insurer may receive approval of a different premium rate or schedule of premium rates to be used in connection with a particular policy form, or a class or classes of debtors of a creditor, the class or classes of debtors including, but not being limited to, debtors whose repayment schedules provide for less rapid repayment of principal than is assumed in calculating rates for decreasing term credit insurance, that demonstrates to the satisfaction of the commissioner that the mortality or morbidity experience that may reasonably be anticipated to result in a premium that is reasonable in relation to the benefits provided.

(e) If an insurer proposes to write any type of life coverage in connection with loans or credit transactions other than those described in this section, it may request a public hearing to determine if a public need exists for the coverage, and to determine, through credible statistics, the initial rate to be employed.

(f) Where an identifiable charge for group credit life insurance is made to insured borrowers or purchasers, the charge shall not exceed the premium provided for in the group policy issued to the creditor at the date of issue of the certificate.



§ 56-7-909 - Termination of insurance -- Refunds and charges.

(a) Each individual policy of credit life insurance on which the premium is paid by the debtor and each group certificate for which an identifiable charge is made to the debtor shall provide that, in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund or premium or identifiable charge due shall be paid or credited promptly to the debtor. If a debtor has paid a premium or an identifiable charge for credit life insurance to the creditor and the insurance is declined by the insurer or otherwise does not become effective, the insurer or creditor shall immediately give written notice to the debtor and shall promptly arrange for refund or credit to the debtor of any premium or identifiable charge paid by the debtor for the insurance plus interest and fees charged on the premium or identifiable charge.

(b) (1) The refund of premiums or identifiable charges, in the case of level term credit life insurance and of reducing term credit life insurance on which premiums are payable other than by a single premium, shall be equal to the pro rata unearned gross premium, and in the case of reducing term credit life insurance paid by a single premium shall be equal to the amount computed by the sum of digits formula commonly known as the "Rule of 78"; however, refunds calculated at less than one dollar ($1.00) need not be made. If fifteen (15) days or less of a loan month has been earned, no charge may be made, but if over fifteen (15) days, a full month may be charged.

(2) The formulae to be used in computing the amounts of the return premiums shall be filed with and approved by the commissioner.

(c) An insurer shall promptly refund to an individual policyholder, and refund or credit to a group policyholder, any refund of premium due on termination of insurance prior to the scheduled maturity date of the indebtedness, and a group policyholder or creditor shall promptly refund or credit to the debtor any refund due. If an amount at least equal to the amount of any premium refund is still owed to the creditor on the indebtedness as covered, then the creditor may elect to apply the amount of the refund to the indebtedness. It shall be the obligation of the insured to notify the insurer of any early payoff of the indebtedness that is covered by insurance. Insurers shall establish procedures by which the refunds or credits are made. Each individual policy or group certificate of credit life insurance issued after January 1, 2006, shall provide a notice in the policy or certificate that it is the obligation of the insured to notify the insurer of any early payoff of the indebtedness that is covered by the insurance and that the insured may be entitled to a refund.



§ 56-7-910 - Claims -- Verification of premiums and payments.

(a) An insurer issuing credit life insurance shall be responsible for the settlement, adjustment and payment of all claims and shall establish and maintain adequate claim files, which may be reviewed and examined by the commissioner. All claims shall be promptly reported to the insurer, or its designated claim representative, and all claims shall be settled as soon as possible and in accordance with the terms of the insurance contract. "Promptly reported" means that adequate proofs of loss are in the possession of the insurer at the time its funds are disbursed in payment of claims. All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of the claimant to the one specified.

(b) No plan or arrangement shall be used whereby any person, firm or corporation other than the insurer or its designated claim representative is authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in settling or adjusting claims; provided, that a group policyholder that employs one (1) or more persons for claims and insurance administration who are not directly involved in making loans may, by arrangement with the group insurer, draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer. However, nothing in this section shall be construed to relieve the insurer of the responsibility for the proper settlement, adjustment and payment of all claims in accordance with the terms of the insurance contract and this regulation.

(c) It is the responsibility of the insurer to make a good faith examination of each lender's account at least annually, verifying the accuracy of premiums or other identifiable credit life insurance charges, premium refunds, and claims payments which have been reported to the insurer.



§ 56-7-911 - Reserves.

In order to assure that sufficient funds will be made available to make the refunds as required and to guarantee promised benefits to policyholders, aggregate reserves maintained by the insurer for credit life insurance shall be at least equal to the sum of the following:

(1) For single premium credit life insurance:

(A) (i) If ages are available, the net single premiums for the remaining benefits, calculated by a seriatim method using the 1980 commissioner's standard extended term table and interest of not more than three and one half percent (3.5%). Insurers using this standard may accumulate an additional reserve to assure adequacy of funds for refunds and excess claims on terminated group policies or agency agreements. Approximate methods of calculating this reserve liability may be approved by the commissioner; provided, that:

(a) The actuarial derivation establishes clearly that the method produces at least the minimum reserve; and

(b) The assumptions on which the approximation is based are checked for accuracy and validity against the current business of the insurer at least annually;

(ii) Approval of the methods shall be obtained from the commissioner prior to their use and the annual verification of assumptions shall be filed with the commissioner; or

(B) If ages are not available, the gross unearned premium, on the "Rule of 78" or pro rata basis as specified for refunds, calculated exactly;

(2) For single premium credit life insurance issued after December 31, 2004:

(A) (i) If ages are available, an insurer may calculate the net single premium for the remaining benefits by a seriatim method using the 2001 Commissioner's Standard Ordinary Male Composite Ultimate Mortality Table in lieu of the calculations under subdivision (1) for credit life insurance issued after December 31, 2004. The interest rates used in determining the minimum standard for valuation shall be the calendar year statutory valuation interest rates as defined in § 56-1-403(c)(1) [repealed]. Insurers using this standard may accumulate an additional reserve to assure adequacy of funds for refunds and excess claims on terminated group policies or agency agreements. Approximate methods of calculating this reserve liability may be approved by the commissioner; provided, that:

(a) The actuarial derivation establishes clearly that the method produces at least the minimum reserve; and

(b) The assumptions on which the approximation is based are checked for accuracy and validity against the current business of the insurer at least annually;

(ii) Approval of the methods shall be obtained from the commissioner prior to their use and the annual verification of assumptions shall be filed with the commissioner; or

(B) If ages are not available, the gross unearned premium, on the "Rule of 78" or pro rata basis as specified for refunds, calculated exactly; and

(3) For credit life insurance on the outstanding balance plan, reserves shall be equal to the gross unearned premium, calculated upon a pro rata basis.



§ 56-7-912 - Powers and duties of commissioner.

(a) Within sixty (60) days of the filing of any item described in § 56-7-905(c), the commissioner shall approve the item unless it contains provisions that are contrary to this title.

(b) The commissioner may adopt rules interpreting or making specific application of §§ 56-7-903 -- 56-7-911 and this section, but has no power to vary or deviate from §§ 56-7-903 -- 56-7-911 and this section, nor to extend the commissioner's power or jurisdiction to matters not provided for in §§ 56-7-903 -- 56-7-911 and this section.

(c) Notwithstanding subsection (b) or any other provision to the contrary, the commissioner may exempt credit life insurance for which no identifiable charge is made to the debtor from the application of §§ 56-7-903 -- 56-7-911 and this section, if the commissioner finds that the application of §§ 56-7-903 -- 56-7-911 and this section to the insurance is not necessary for the protection of insured debtors.



§ 56-7-913 - Advisory committee on credit life insurance rates.

(a) There is established the advisory committee on credit life insurance rates to be composed of six (6) persons, at least two (2) of whom shall be directly associated with the credit life insurance business. The governor shall appoint the members for staggered six-year terms. The members shall receive no compensation but shall be reimbursed for all travel in accordance with the travel regulations promulgated by the department of finance and administration.

(b) It is the duty of the advisory committee to hold hearings and to recommend the rates for credit life insurance, which levels would be deemed reasonable in relation to the benefits provided. The recommendations must include rates for single life and joint life decreasing term credit life insurance, and single life and joint life level term credit life insurance. The recommendations shall be by majority vote of the membership of the advisory committee. The department shall provide any personnel, services, information or other assistance requested by the committee as it needs to decide its recommendations.

(c) The recommendations on rates shall be filed with the commissioner. The commissioner shall approve rates for credit life insurance after consideration of the recommendations. The decision of the commissioner is appealable to chancery court, where the review shall be de novo upon the record accompanied by the presumption of correctness of the finding, unless the preponderance of the evidence is otherwise.



§ 56-7-914 - Annual declaration concerning compensation to creditors.

(a) As part of its required annual statement, each company licensed to sell credit insurance in this state and each company authorized as a credit reinsurer in this state shall submit a declaration under oath executed by the company president stating whether the company or a subsidiary has:

(1) Paid any compensation to creditors in violation of § 56-7-902; or

(2) Entered into any reinsurance transaction with a reinsurer who, with the knowledge of the declaring company, has paid compensation to creditors in violation of § 56-7-902.

(b) In the event a company submits a false declaration as described in subsection (a), the company shall be subject to the sanctions set forth in § 56-8-109.






Part 10 - Health and Accident Insurance

§ First - of 2 versions of this section

56-7-1001. Credentialing and contracting of health care providers by health insurance entities. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) (1) A health insurance entity, as defined in § 56-7-109, regardless of status as a participating organization of the Council on Affordable Quality Healthcare (CAQH) or its successor, shall notify the health care provider of the results of the provider's clean CAQH credentialing application and shall notify the health care provider as to whether or not the health insurance entity is willing to contract with that provider within ninety (90) calendar days after receipt of the completed application.

(2) A clean CAQH application means an application that has no defect, misstatement of facts, improprieties, including a lack of any required substantiating documentation, or particular circumstance requiring special treatment that impedes prompt credentialing.

(b) Unless otherwise required by a national accrediting body, a health insurance entity shall accept and begin processing a completed credentialing application, whether a CAQH or the health insurance entity's application, as early as ninety (90) calendar days before the anticipated employment start date of the health care provider.

(c) Unless otherwise required by a national health insurance entity accrediting body, a health insurance entity shall not mandate, in order to process a credentialing application, whether a CAQH or the health insurance entity's application, that a health care provider have an active health care liability insurance policy and bear the unnecessary costs of the premiums before the provider's employment start date.

(d) No health insurance entity shall reflect, in either written material sent to its members or on a web site available to its members, that a health care provider is an in-network provider or that the provider's credentialing application is pending approval until such time as a contract is signed by both the provider and the health insurance entity and the provider is eligible to be reimbursed as an in-network provider.

(e) (1) Nothing in this section requires a health insurance entity to contract with a provider if the health insurance entity and the provider do not agree on the terms and conditions of the provider contract.

(2) Nothing in this section creates a private cause of action against a health insurance entity.



§ Second - of 2 versions of this section

56-7-1001. Credentialing and contracting of health care providers by health insurance entities. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) (1) A health insurance entity, as defined in § 56-7-109, regardless of status as a participating organization of the Council on Affordable Quality Healthcare (CAQH) or its successor, shall notify the health care provider of the results of the provider's clean CAQH credentialing application and shall notify the health care provider as to whether or not the health insurance entity is willing to contract with that provider within ninety (90) calendar days after receipt of the completed application.

(2) A clean CAQH application means an application that has no defect, misstatement of facts, improprieties, including a lack of any required substantiating documentation, or particular circumstance requiring special treatment that impedes prompt credentialing.

(b) Unless otherwise required by a national accrediting body, a health insurance entity shall accept and begin processing a completed credentialing application, whether a CAQH or the health insurance entity's application, as early as ninety (90) calendar days before the anticipated employment start date of the health care provider.

(c) Unless otherwise required by a national health insurance entity accrediting body, a health insurance entity shall not mandate, in order to process a credentialing application, whether a CAQH or the health insurance entity's application, that a health care provider have an active health care liability insurance policy and bear the unnecessary costs of the premiums before the provider's employment start date.

(d) No health insurance entity shall reflect, in either written material sent to its members or on a web site available to its members, that a health care provider is an in-network provider or that the provider's credentialing application is pending approval until such time as a contract is signed by both the provider and the health insurance entity and the provider is eligible to be reimbursed as an in-network provider.

(e) (1) Nothing in this section requires a health insurance entity to contract with a provider if the health insurance entity and the provider do not agree on the terms and conditions of the provider contract.

(2) Nothing in this section creates a private cause of action against a health insurance entity.

(f) (1) A health insurance entity shall provide to any medical group practice with which the entity has an existing contract a list of all information and supporting documentation required for a credentialing application of a new provider applicant to be considered complete pursuant to this subsection (f).

(2) (A) A health insurance entity shall notify a new provider applicant in writing of the status of a credentialing application no later than five (5) business days of receipt of the application. The notice shall indicate if the application is complete or incomplete, and, if the application is incomplete, the notice shall indicate the information or documentation that is needed to complete the application.

(B) If the application is incomplete and the new provider applicant submits additional information or documentation to complete the application, the health insurance entity shall comply with the requirements of subdivision (f)(2)(A) upon receipt of the additional information or documentation.

(C) A health insurance entity shall notify a new provider applicant of the results of the new provider applicant's credentialing application within ninety (90) calendar days after notification from the health insurance entity that the application is complete.

(D) If a new provider applicant fails to submit a complete credentialing application to a health insurance entity within thirty (30) calendar days of notice of an incomplete application, then the application is deemed incomplete and credentialing is discontinued. If a new provider applicant fails to submit a complete network participation enrollment form, including signature evidencing intent to participate with the group and any other required documentation, to a health insurance entity within thirty (30) calendar days of notice of an incomplete application, then the new provider applicant is ineligible to receive the payment set out in (f)(3)(A).

(3) (A) A new provider applicant shall not submit any claims for covered services provided by the new provider applicant to the health insurance entity for reimbursement while the credentialing application is pending. If claims are submitted while the credentialing application is pending, the health insurance entity may deny the claims. Upon notification pursuant to subdivision (f)(2)(C), the new provider applicant shall submit all held claims to the health insurance entity, and the health insurance entity shall pay reimbursement at the contracted in-network rate for any covered medical services provided by the new provider applicant during the time between receipt of a complete credentialing application pursuant to subdivision (f)(2)(A) and notification pursuant to subdivision (f)(2)(C). In the event that a new provider applicant or medical group practice has specified a network start date for the new provider applicant that is later than the time of receipt of a complete credentialing application pursuant to subdivision (f)(2)(A), the health insurance entity shall pay reimbursement at the contracted in-network rate for any covered medical services provided by the new provider applicant during the time between the specified network start date and notification pursuant to subdivision (f)(2)(C).

(B) A health insurance entity's reimbursement obligation under subdivision (f)(3)(A) applies only to medical services provided in the name of the medical group practice by a new provider applicant that is billing for professional services under the existing group contract.

(4) (A) Nothing in this section requires a health insurance entity to pay reimbursement at the contracted in-network rate for any covered medical services provided by the new provider applicant if the new provider applicant's credentialing application is not approved or the health insurance entity is otherwise not willing to contract with the new provider applicant.

(B) A medical group practice may be required to refund any reimbursement monies paid by the health insurance entity for services provided by a new provider applicant whose credentialing approval was obtained by fraud.

(C) A medical group practice shall not collect from a health insurance beneficiary any amount for services provided if the new provider applicant's credentialing application is not approved or any amount refunded to a health insurance entity under subdivision (f)(4)(B).

(5) As used in this subsection (f):

(A) "Existing group contract" means a participating provider agreement between a medical group practice and a health insurance entity, under which physicians and other providers of the medical group bill for services provided to patients covered by health insurance provided by the health insurance entity, and under which a new provider applicant who is a member of the medical group practice will become a participating provider upon successful completion of the credentialing process;

(B) "Health insurance entity" has the same meaning provided in § 56-7-109(a); and

(C) "New provider applicant" means a physician or other licensed provider of medical services who has submitted a completed credentialing application to a health insurance entity.

(6) Nothing in this subsection (f) shall apply to the TennCare program or any successor Medicaid program provided for in title 71, chapter 5; the CoverKids Act of 2006, compiled in title 71, chapter 3, part 11; the Access Tennessee Act of 2006, compiled in title 56, chapter 7, part 29; any other plan managed by the health care finance and administration division of the department of finance and administration or any successor division or department; or the group insurance plans offered under title 8, chapter 27.



§ 56-7-1002 - Telehealth services.

(a) As used in this section:

(1) "Health insurance entity" has the same meaning as defined in § 56-7-109 and includes managed care organizations participating in the medical assistance program under title 71, chapter 5;

(2) "Healthcare services" has the same meaning as defined in § 56-61-102;

(3) "Healthcare services provider" means an individual acting within the scope of a valid license issued pursuant to title 63;

(4) "Qualified site" means the office of a healthcare services provider, a hospital licensed under title 68, a facility recognized as a rural health clinic under federal Medicare regulations, a federally qualified health center, any facility licensed under title 33, or any other location deemed acceptable by the health insurance entity;

(5) "Store-and-forward telemedicine services":

(A) Means the use of asynchronous computer-based communications between a patient and healthcare services provider at a distant site for the purpose of diagnostic and therapeutic assistance in the care of patients; and

(B) Includes the transferring of medical data from one (1) site to another through the use of a camera or similar device that records or stores an image that is sent or forwarded via telecommunication to another site for consultation;

(6) "Telehealth":

(A) Means the use of real-time, interactive audio, video telecommunications or electronic technology, or store-and-forward telemedicine services by a healthcare services provider to deliver healthcare services to a patient within the scope of practice of the healthcare services provider when:

(i) Such provider is at a qualified site other than the site where the patient is located; and

(ii) The patient is at a qualified site or at a school clinic staffed by a healthcare services provider and equipped to engage in the telecommunications described in this section; and

(B) Does not include:

(i) An audio-only conversation;

(ii) An electronic mail message; or

(iii) A facsimile transmission; and

(7) "Telehealth provider" means a healthcare services provider engaged in the delivery of healthcare services through telehealth.

(b) Healthcare services provided through a telehealth encounter shall comply with state licensure requirements promulgated by the appropriate licensure boards. Telehealth providers shall be held to the same standard of care as healthcare services providers providing the same healthcare service through in-person encounters.

(c) A telehealth provider who seeks to contract with or who has contracted with a health insurance entity to participate in the health insurance entity's network shall be subject to the same requirements and contractual terms as a healthcare services provider in the health insurance entity's network.

(d) Subject to subsection (c), a health insurance entity:

(1) Shall provide coverage under a health insurance policy or contract for covered healthcare services delivered through telehealth;

(2) Shall reimburse a healthcare services provider for the diagnosis, consultation, and treatment of an insured patient for a healthcare service covered under a health insurance policy or contract that is provided through telehealth;

(3) Shall not exclude from coverage a healthcare service solely because it is provided through telehealth and is not provided through an in-person encounter between a healthcare services provider and a patient; and

(4) Shall reimburse healthcare services providers who are out-of-network for telehealth care services under the same reimbursement policies applicable to other out-of-network healthcare services providers.

(e) A health insurance entity shall provide coverage for healthcare services provided during a telehealth encounter in a manner that is consistent with what the health insurance policy or contract provides for in-person encounters for the same service.

(f) Nothing in this section shall require a health insurance entity to pay total reimbursement for a telehealth encounter, including the use of telehealth equipment, in an amount that exceeds the amount that would be paid for the same service provided by a healthcare services provider in an in-person encounter.

(g) Any provisions not stipulated by this section shall be governed by the terms and conditions of the health insurance contract.

(h) Nothing in this section shall apply to accident-only, specified disease, hospital indemnity, plans described in § 1251 of the Patient Protection and Affordable Care Act, Public Law 111-148, as amended and § 2301 of the Health Care and Education Reconciliation Act of 2010, Public Law 111-152, as amended, both compiled in 42 U.S.C. § 18011, plans described in the Employee Retirement Income Security Act of 1974 (ERISA), compiled in 29 U.S.C. § 1001 et seq., Medicare supplement, disability income, long-term care, or other limited benefit hospital insurance policies.



§ 56-7-1003 - Health insurance entity to provide estimate of amount of premium increase or decrease or tax increase attributable to federal Patient Protection and Affordable Care Act. [Effective until August 1, 2015.]

(a) With regard to a policy of health insurance issued or renewed after August 1, 2014, upon request by an insurance producer or other individual or entity authorized to sell, solicit or negotiate insurance on behalf of a health insurance entity as defined in § 56-7-109, the health insurance entity shall provide to the requestor a good faith estimate as to the amount or percentage of any of the following which is attributable to the federal Patient Protection and Affordable Care Act, P.L. 111-148, as amended:

(1) Any premium or premium increase or decrease; and

(2) Any tax or tax increase.

(b) The estimate may be stated as a percentage, dollar amount, or a combination thereof.

(c) The estimate shall not require a policy form, rate filing or approval by the commissioner of commerce and insurance.



§ 56-7-1004 - Managed health insurer prohibited from contacting patient of physician's practice to change referral for services to another provider -- Exceptions -- Civil penalty -- Applicability.

(a) A managed health insurance issuer, as defined by § 56-32-128(a), that has contracted with a physician's practice to be a part of that health insurance plan's network of providers shall not directly contact or employ an agent to directly contact a patient of the physician's practice in an effort to change a referral for services to another provider, unless the following occurs:

(1) The ordering physician, the nurse practitioner under the physician's supervision, the physician assistant under the physician's supervision, or a representative of one (1) of the providers is given the opportunity to indicate a particular preference as to the provider of a requested service. In the event a managed health insurance issuer or its agent contacts the patient to suggest alternative providers, the patient shall be notified that the ordering provider indicated a particular preference;

(2) The ordering physician, the nurse practitioner under the physician's supervision, the physician assistant under the physician's supervision, or a representative of one (1) of the providers is notified if the patient elects a provider other than that requested by the ordering provider if the ordering provider indicated a particular preference; and

(3) The patient is provided orally or electronically with a disclosure that the patient has a right to discuss the change of referral with the patient's ordering physician, the nurse practitioner under the physician's supervision, the physician assistant under the physician's supervision, or a representative of one (1) of the providers, before the appointment is changed.

(b) Nothing in this section is intended to prohibit an insurer or the insurer's agent from contacting its enrollees in a health plan to inform the patient that a provider is not included in the patient's network and that there may be out-of-network costs incurred by using that provider.

(c) The commissioner may assess a civil penalty for a violation of this section pursuant to § 56-2-305.

(d) This section shall not apply to:

(1) TennCare or any successor program provided for in title 71, chapter 5;

(2) CoverKids or any successor program provided for in the CoverKids Act of 2006, compiled in title 71, chapter 3, part 11;

(3) Cover Tennessee or any successor program provided for in the Cover Tennessee Act of 2006, compiled in part 30 of this chapter;

(4) Access Tennessee or any successor program provided for in the Access Tennessee Act of 2006, compiled in part 29 of this chapter; or

(5) A program for home-based and community-based services to eligible individuals served through a health care financing administration (HCFA) approved waiver.



§ 56-7-1008 - Uniform claim forms authorized.

(a) The commissioner has the discretion to prescribe by regulation, after due consultation with providers of health care or treatment, accident and sickness insurers, hospital, medical and dental service corporations and other prepayment organizations representative of those organizations, claim forms for reporting by health care providers. The prescribed forms shall include, but need not be limited to, information regarding the medical diagnosis, treatment and prognosis of the patient, together with the details of charges incident to the providing of the care, treatment or services, sufficient for the purpose of meeting the proof requirements of an accident and sickness insurance or hospital, medical or dental service contract.

(b) The adoption of any uniform claim forms by the commissioner pursuant to this section shall not preclude an insurer, hospital, medical or dental service corporation or other prepayment organization from obtaining any necessary additional information regarding a claim from the claimant, provider of health care or treatment, or certifier of coverage.

(c) Any regulation so adopted shall specify an effective date, which shall not be less than twelve (12) months after the date of adoption or promulgation, after which no accident and sickness insurer, hospital, medical or dental service corporation or other prepayment plan may require providers of health care or treatment to complete forms differing from those prescribed by the commissioner pursuant to this section.



§ 56-7-1009 - Health care provider credentialing applications from the Council on Affordable Quality Healthcare (CAQH).

(a) A health insurance entity, as defined in § 56-7-109, that credentials or recredentials the providers in its networks shall accept, in addition to its own credentialing and recredentialing applications, the credentialing and recredentialing applications from the Council on Affordable Quality Healthcare (CAQH). If the health insurance entity is a participating organization of CAQH, then the health insurance entity shall accept the application from either CAQH by electronic means or from the provider by electronic means or by a paper copy. If the health insurance entity is not a participating organization of CAQH, then the health insurance entity shall accept the application only from the provider by electronic means or by a paper copy. In either case, the provider shall complete and submit the attestation clause of the health insurance entity before an application is considered complete, if the health insurance entity requires it.

(b) Nothing in this section may be construed to require a health insurance entity to be a participating organization or pay a fee to CAQH.



§ 56-7-1010 - Jurisdiction over insurers.

(a) Notwithstanding any other law, and except as provided in this title, any person or other entity that provides coverage in this state for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, or optometric expenses, whether the coverage is by direct payment, reimbursement, or otherwise, shall be presumed to be subject to the jurisdiction of the department unless the person or other entity shows that while providing the services it is subject to the jurisdiction of another agency of this or another state or the federal government.

(b) A person or entity may show that it is subject to the jurisdiction of another agency of the state or federal government by providing to the commissioner the appropriate certificate, license or contract issued by the other governmental agency that permits or qualifies it to provide those services for which it is licensed or certified.

(c) Any person or entity that is unable to show that it is subject to the jurisdiction of another agency of this or another state or the federal government shall submit to an examination by the commissioner to determine the organization and solvency of the person or the entity, and to determine whether or not the person or entity is in compliance with the applicable provisions of this code.

(d) Any person or entity unable to show that it is subject to the jurisdiction of another agency of this state or another state or the federal government shall be subject to all appropriate provisions of this code regarding the conduct of its business.

(e) Any production agency or administrator, licensed by the department, that advertises, sells, transacts or administers coverage in this state, as described in subsection (a), which is provided by any person or entity described in subsection (c), shall, if that coverage is not fully insured or otherwise fully covered by an admitted life or health insurer, nonprofit hospital service plan corporation, or nonprofit medical service plan corporation, advise any purchaser, prospective purchaser, and covered person of the lack of insurance or other coverage. Any administrator that advertises or administers coverage in this state that is described in subsection (a), that is provided by any person or entity described in subsection (c), shall advise any production agency of the elements of the coverage including the amount of stop-loss insurance in effect.



§ 56-7-1013 - Access to health carriers' payment policies -- Rules -- Fee Schedules.

(a) As used in this section, "health insurance carrier" means any entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the commissioner of commerce and insurance, that contracts with healthcare providers in connection with a plan of health insurance, health benefits or health services.

(b) Health insurance carriers shall provide or make available to a healthcare provider, when contracting or renewing an existing contract with the provider, the payment or fee schedules or other information sufficient to enable the healthcare provider to determine the manner and amount of payments under the contract for the healthcare provider's services prior to final execution or renewal of the contract. The payment or fee schedule or other information submitted to a healthcare provider pursuant to this section shall include a description of processes and factors that may be applicable and that may affect actual payment, e.g., copayments, coinsurance, deductibles, risk sharing arrangements and liability of third parties. A health insurance carrier, upon request of a healthcare provider, shall make available to the healthcare provider examples of actual payment for procedures frequently performed by the provider that involve combinations of services or payment codes, if the actual payment for the procedures can not be ascertained from the fee schedule or other information submitted to a healthcare provider pursuant to this section. The provisions of this subsection (b) requiring the submission of a fee schedule or other information upon renewal of an existing contract shall not be applicable to renewal of an existing contract when the payment or fee schedule previously provided to the healthcare provider has not changed.

(c) Any change to payment or fee schedules applicable to providers under contract with a health insurance carrier shall be made available to the providers at least thirty (30) days prior to the effective date of the amendment; provided, that this subsection (c) shall not apply to changes in standard codes and guidelines developed by the American Medical Association or a similar organization. A health insurance carrier shall not require any hospital, by contract, reimbursement or otherwise, to notify the health insurance carrier of a hospital inpatient admission within less than one (1) business day of the hospital inpatient admission if the notification or admission occurs on a weekend or federal holiday. Nothing in this subsection (c) shall affect the applicability or administration of other provisions of a contract between a hospital and health insurance carrier, including, without limitation, preauthorization requirements for scheduled inpatient admissions.

(d) A healthcare provider receiving information pursuant to subsection (b) shall not share the information with an unrelated person without the prior written consent of the health insurance carrier. The remedies available to a health insurance carrier to enforce this subsection (d) shall include, but not be limited to, injunctive relief. A health insurance carrier seeking extraordinary relief to enforce this subsection (d) shall not be required to establish irreparable harm with regard to the sharing of competitively sensitive information.

(e) This section shall not apply to nonprofit dental service corporations established under chapter 30 of this title.



§ 56-7-1014 - Protocols and procedures for reimbursing physicians employed by federally qualified health centers -- Expedited credentialing process.

(a) Health insurance entities, as defined in § 56-7-109, that contract with the state and perform services for the TennCare program or any successor program pursuant to title 71 shall establish reasonable protocols and procedures for reimbursing physicians employed by federally qualified health centers, so long as the protocols and procedures do not violate National Committee for Quality Assurance (NCQA) standards. At a minimum, the protocols and procedures shall:

(1) Subject to approval of a physician credentialing application, permit physician reimbursement for rendered services from the date the physician's completed credentialing application is received for consideration by the health insurance entity; provided, however, that a contractual relationship exists between the provider or the group or facility for whom the physician works; and

(2) Require that any reimbursement paid the physician shall be retroactively recouped or rescinded in the event the physician's credentialing application is denied.

(b) As an alternative to subsection (a), health insurance entities, as defined in § 56-7-109, that contract with the state and perform services for the TennCare program or any successor program pursuant to title 71 may establish an expedited credentialing process for reimbursing physicians employed by federally qualified health centers, so long as the process does not violate NCQA standards.

(c) As used in this section, "federally qualified health center" means entities defined in §§ 1861(aa) and 1905 of the federal Social Security Act, codified in 42 U.S.C. § 1395x and 42 U.S.C. § 1396d, respectively.

(d) Nothing in this section shall require reimbursement of physician-rendered services that are not benefits or services covered by the health insurance entity.



§ 56-7-1015 - Reimbursement for anatomic pathology services.

(a) No patient, insurer, or third party payor shall be required to reimburse any licensed practitioner for charges or claims submitted in violation of this part.

(b) A clinical laboratory or physician, located in this state, or in another state, providing anatomic pathology services for patients in this state, shall present or cause to be presented a claim, bill or demand for payment for these services only to the following:

(1) The patient directly;

(2) The responsible insurer or other third-party payor;

(3) The hospital, public health clinic, or nonprofit health clinic ordering such services;

(4) The referring laboratory or a referring physician; provided, that:

(A) A physician in the referring laboratory is performing or supervising the professional component of the anatomic pathology service for the patient; or

(B) A referring physician has provided a written confirmation to the physician or laboratory providing the anatomic pathology service that the patient is not covered under any health care benefit program;

(5) Governmental agencies and/or their specified public or private agent, agency, or organization on behalf of the recipient of the services.

(c) Except for a physician billing for a referring laboratory's services pursuant to subsection (g) or (h), no licensed practitioner in the state shall, directly or indirectly, charge, bill, or otherwise solicit payment for anatomic pathology services unless such services were rendered personally by the licensed practitioner or under the licensed practitioner's direct supervision in accordance with § 353 of the Public Health Service Act, codified in 42 U.S.C. § 263a.

(d) Nothing in this section shall be construed to mandate the assignment of benefits for anatomic pathology services as defined in this section or payment for anatomic pathology services under this section, or under any health care benefit program, to any practitioner or physician exempted from this section.

(e) For purposes of this section, "anatomic pathology services" means:

(1) Histopathology or surgical pathology, meaning the microscopic examination (professional component) and histologic processing of organ tissue (technical component) performed by a physician or under the supervision of a physician;

(2) Cytopathology, meaning the microscopic examination of cells from the following:

(A) Fluids;

(B) Aspirates;

(C) Washings;

(D) Brushings; or

(E) Smears, including the Pap test examination performed by a physician or under the supervision of a physician;

(3) Hematology, meaning the microscopic evaluation of bone marrow aspirates and biopsies performed by a physician, or under the supervision of a physician, and peripheral blood smears when the attending or treating physician, or technologist requests that a blood smear be reviewed by a pathologist;

(4) Sub-cellular pathology or molecular pathology, meaning the assessment of a patient specimen for the detection, localization, measurement, or analysis of one or more protein or nucleic acid targets;

(5) Blood-banking services performed by pathologists.

(f) For purposes of the section, "health care benefit program" means any group or individual insurance or health maintenance policy or contract, whether public or private, which provides benefits for medical items or services.

(g) A referring physician may bill a patient not covered under a health care benefit program for an anatomic pathology service if the referring physician was billed pursuant to § 56-7-1015(b)(4); provided, that the referring physician complies with the disclosure requirement of § 63-6-214(b)(22) or § 63-9-111(b)(22) and does not, directly or indirectly, markup or increase the actual amount billed by the physician or clinical laboratory that performed the anatomic pathology service.

(h) This section does not prohibit a laboratory, physician, physician's office or group practice directly performing the professional component of the anatomic pathology service from billing for a referring laboratory's services in instances where a sample or samples must be sent to another physician or laboratory for consultation or histologic processing. For purposes of this subsection (h), "referring laboratory" means a laboratory that performs histologic processing or consultation on an anatomic pathology specimen.

(i) Nothing in this section shall be construed to mandate the billing of any patient not covered under a health care benefit program, or any referring physician who has ordered an anatomic pathology service for a patient not covered under a health care benefit program.

(j) Nothing in this section shall apply to anatomic pathology services billed by gastroenterologists on patients in this state until July 1, 2014.

(k) The respective state licensing boards having jurisdiction over any practitioner who may request or provide anatomic pathology services may revoke, suspend or deny renewal of the license of any practitioner who violates the provisions of this section.



§ 56-7-1016 - Tennessee Health Freedom Act.

(a) This section shall be known and may be cited as the "Tennessee Health Freedom Act."

(b) As used in this section:

(1) "Healthcare services" means any service, treatment, or provision of product for the care of physical or mental disease, illness, injury, defect or condition, or to otherwise maintain or improve physical or mental health, subject to all laws and rules regulating health service providers and products within this state;

(2) "Mode of securing" means to purchase directly or on credit or by trade, or to contract for third-party payment by insurance or other legal means authorized by the state, or to apply for or accept employer or government-sponsored healthcare benefits under such conditions as may legally be required as a condition of such benefits, or any combination of the same;

(3) "Penalty" means any civil or criminal fine, tax, salary or wage withholding, surcharge, fee or any other imposed consequence established by law or rule of a government or its subdivision or agency that is used to punish or discourage the exercise of rights protected under this chapter.

(c) (1) The power to require or regulate a person's choice in the mode of securing healthcare services, or to impose a penalty related thereto, is not found in the Constitution of the United States, and is therefore a power reserved to the people pursuant to the ninth amendment, and to the several states pursuant to the tenth amendment. This state hereby exercises its sovereign power to declare the public policy of this state regarding the right of all persons residing in this state in choosing the mode of securing healthcare services.

(2) It is declared that the public policy of this state, consistent with our constitutionally-recognized and inalienable right of liberty, is that every person within this state is and shall be free to choose or to decline to choose any mode of securing healthcare services without penalty or threat of penalty; provided, however, that this title and title 36 concerning requirements for healthcare coverage of children in child support cases shall not be altered in any manner by this section.

(3) It is declared that the public policy of this state, consistent with our constitutionally-recognized and inalienable right of liberty, is that every person within this state has the right to purchase health insurance or to refuse to purchase health insurance, unless purchase of health insurance is otherwise a condition of employment. The government may not interfere with a citizen's right to purchase health insurance or with a citizen's right to refuse to purchase health insurance. The government may not enact a law that would restrict these rights or that would impose a form of punishment for exercising either of these rights. Any law to the contrary shall be void ab initio.

(4) The policy stated in this section shall not be applied to impair any right of contract related to the provision of healthcare services to any person or group.

(d) No public official, employee, or agent of this state or any of its political subdivisions shall act to impose, collect, enforce, or effectuate any penalty in this state that violates the public policy set forth in this section.



§ 56-7-1017 - Prohibition against a dental insurance plan from requiring a participating dentist to provide services to covered individuals at a fee set by the plan.

(a) As used in this section:

(1) "Covered services" means dental care for which a reimbursement is available under the enrollee's plan contract, or for which a reimbursement would be available but for the application of contractual limitations such as deductibles, copayments, coinsurance, waiting periods, annual or lifetime maximums, frequency limitations, alternative benefits payments, or any other limitation; and

(2) "Participating provider" means a dentist licensed to practice dentistry in this state, who provides dental services to an enrollee at a fee set by or at a fee subject to the approval of an insurer, dental services plan, third party administrator or any other party that contracts to provide dental services.

(b) No contract offered by any insurer, dental service plan, third party administrator or other party that covers any dental services, and no contract or participating provider agreement with a dentist may require, directly or indirectly, that a dentist who is a participating provider, provide services to an enrollee at a fee set by, or at a fee subject to the approval of the dental service plan, insurer, third party administrator or other party that covers any dental plan services unless the dental services are covered services.

(c) No contract offered by any insurer, dental service plan, third party administrator or other party with a participating provider that covers any covered services may provide nominal or de minimis coverage for covered services under the contract for the sole purpose of avoiding the requirements of this section.

(d) Nothing in this section shall apply to the TennCare program and any medical assistance provided pursuant to title 71, chapter 5, or to the state children's health insurance program established under title XXI of the Social Security Act, subchapter XXI, chapter 7 of title 42, of the United States Code, compiled in 42 U.S.C. § 1397aa et seq.






Part 11 - General Provisions -- Auto Insurance

§ 56-7-1101 - Priority and applicability of coverages.

(a) (1) In all cases arising out of the use of a motor vehicle on which the owner of the motor vehicle has any insurance coverages, the owner's policy is primary if the vehicle is being operated with the permission of the owner and within the scope of the permission granted.

(2) Any other coverages that may be available to the permittee are not applicable unless and until the limits of all coverages provided by the owner's policy first are exhausted.

(b) Any provision of subdivision (a)(1) or (a)(2) to the contrary notwithstanding, where the only insurance coverage provided by the owner of the vehicle is under a garage policy, then any coverage that may be available to the permittee shall be primary and the coverage under the owner's garage policy shall not be applicable unless and until the limits of all coverage available to the permittee shall be first exhausted; provided, that when any non-owned vehicle is in the possession, custody or control of a person who is in the business of storing, parking, servicing or repairing vehicles, then any insurance available to the owner shall not be applicable unless and until all insurance that is available under a garage policy of the person in possession has been exhausted.

(c) When a claim arises out of the operation of a motor vehicle that is leased under a written lease agreement, and pursuant to which agreement the lessee provides coverage for the vehicle, then any other coverage that may be available for the vehicle through the lessor is not applicable unless and until the limits of all coverage provided by the lessee for the vehicle first are exhausted.

(d) Subsections (a) and (c) are effective as to all policies written after May 7, 1973, and to all renewals of existing policies made after May 7, 1973. Subsection (b) is effective as to all policies written after April 5, 1974, and to all renewals of existing policies made after April 5, 1974.



§ 56-7-1102 - Automobile liability insurance -- Noncancellable and guaranteed renewable policies.

(a) Any insurer licensed to write automobile liability insurance in this state may issue a noncancellable and guaranteed renewable automobile liability insurance policy, which shall not be cancelled by the insurer and may be renewed at the option of the insured for so long as:

(1) The insurer remains licensed to write automobile liability insurance in this state;

(2) The insured and all other operators of the insured motor vehicle maintain valid operator's licenses;

(3) All premiums, premium balances and renewal premiums are paid when due; and

(4) The insured motor vehicle is used for any purpose for which the insurer has a valid rate approved by the commissioner.

(b) If membership in any organization is a prerequisite for the issuance of all policies by an insurer, then the insurer may require active membership and continuation of active membership for the issuance of the policy or renewal of the policy issued by the insurer.

(c) Any insurer who issues an automobile liability insurance policy with noncancellable or guaranteed renewable restrictions, using rates or rating plans filed with and approved by the commissioner, may not be bound by the restrictions if any rates or rating plans that have been filed for the specific use of the policies are subsequently rejected by the commissioner.



§ 56-7-1103 - Motor vehicle liability -- Requiring whereabouts of insured -- Application.

This section and §§ 56-7-1104 and 56-7-1105 are applicable only in causes of action arising out of the ownership or operation of a motor vehicle when service of process cannot be obtained on the owner or operator of the motor vehicle by either personal service of process or by service on the secretary of state where there is a nonresident involved.



§ 56-7-1104 - Notice to insurance carrier.

(a) Upon a sheriff's return of "not to be found" within the particular county, or upon the secretary of state being unable to complete process upon the defendant or defendants, the plaintiff may serve demand notice upon the liability insurance carrier to reveal the location and whereabouts of the defendant automobile owner or operator.

(b) If the carrier is not a domestic company, the demand notice shall be through the commissioner. The demand notice shall be by certified mail with a return receipt requested and shall include a certified copy of the sheriff's return.

(c) The liability insurance carrier shall, upon notice, reveal to the plaintiff or the plaintiff's attorney any information it possesses as to the location of the defendant automobile operator or owner.



§ 56-7-1105 - Liability for failure to comply.

Willful violation of §§ 56-7-1103, 56-7-1104 and this section by the liability insurance carrier shall render the carrier liable in damages to the plaintiff.



§ 56-7-1106 - Collision insurance purchased as a condition to financing automobile purchase.

When a creditor or lender requires a borrower to purchase collision insurance as a condition to obtaining a loan to purchase an automobile, and sells collision, but not liability, insurance to the borrower, then the creditor or lender shall provide written notice to the borrower that no liability insurance is being sold. This written notice shall be signed by the borrower and explained to the borrower as a part of or together with the loan papers executed by the borrower.



§ 56-7-1107 - Accident prevention course for older drivers -- Reductions in premiums.

(a) The rates and premiums for every policy of automobile insurance shall include a provision for appropriate reductions, as determined by the insurer to be actuarially justified, for any motor vehicle when the regular operators are over fifty-five (55) years of age and have successfully completed a motor vehicle accident prevention course approved by the commissioner of safety; however, there shall be no reduction in premiums for a self-instructed course. For purposes of this section, "self-instructed course" shall not include an online course that is approved by the commissioner pursuant to subsection (c).

(b) (1) The premium reduction shall remain in effect for the qualifying insured for a period of three (3) years from the date of successful completion of the accident prevention course, except that the insurer may elect to apply the premium reduction beginning at the next renewal date of the policy and continuing for a three-year period.

(2) The period of premium reduction for an operator who has repeated the accident prevention course shall be based only upon the last course the operator has successfully completed.

(c) Any accident prevention course approved under this section shall be taught by an instructor approved by the commissioner, and the course shall consist of at least eight (8) hours of classroom instruction or an online course that is approved by the commissioner. Each operator who successfully completes an approved motor vehicle accident prevention course shall be issued a certificate by the course's sponsoring agency. Records of completion shall be maintained in a manner acceptable to the commissioner and shall be the basis of qualification for the premium discount.

(d) Any person claiming eligibility for a rate or premium reduction shall be responsible for providing to the person's insurance company the information necessary to determine eligibility.

(e) This section does not apply to:

(1) Any motor vehicle that is a part of a fleet or is used for commercial purposes unless there is a regularly assigned principal operator;

(2) Any motor vehicle subject to a higher rate or premium because of an operator's previous motor vehicle claims experience, or to any motor vehicle whose operator has been convicted or forfeited bond for the violation of any of the motor vehicle laws of this state, until that operator shall have maintained a driving record free of at-fault accidents or violations for a continuous period of three (3) years;

(3) Any motor vehicle whose operator has had an operator's license revoked or suspended for any reason within the previous three (3) years; or

(4) Any motor vehicle whose operator is required by any court to take a defensive driver training course.

(f) The department of safety is authorized to promulgate rules and regulations to effectuate the purposes of this section. The rules and regulations shall include establishing the criteria for the motor vehicle accident prevention course and providing a means of certification for instructors of the motor vehicle accident prevention course and certification of an online motor vehicle accident prevention course. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-7-1108 - Personal automobile insurance of municipal, county, and state employees.

Whenever a full-time employee of municipal, county, or state government is involved in a traffic accident while acting as the agent of the governmental employer and while operating a motor vehicle owned by the governmental employer, the accident shall in no way be considered by the employee's personal automobile insurance carrier in fixing insurance premiums, nor shall it cause any increase in the employee's personal automobile insurance premiums.



§ 56-7-1109 - Effect of accidents on premiums.

(a) Whenever a person who is employed as a driver is involved in a traffic accident in the course of employment and while operating a motor vehicle owned by or leased to the person's employer, the accident shall in no way be considered by the person's personal automobile insurance carrier in fixing insurance premiums, nor shall it cause any increase in the person's personal automobile insurance premiums, if the accident did not involve negligence on the part of the person. Likewise, an accident involving the person while using the person's personal vehicle and not involving negligence by the person shall not be considered relative to insurance or premiums for the person's employer.

(b) Whenever a person is involved in a traffic accident while operating a motor vehicle, if the accident did not involve negligence on the part of the person, it shall in no way be considered by the person's personal automobile insurance carrier in fixing premiums, nor shall it cause any increase in the person's personal automobile insurance premiums. Likewise, an accident involving the person, while operating another person's insured vehicle under the other person's authority and not involving negligence on the part of the driver, shall not cause an increase in the personal automobile insurance premiums for the owner of the vehicle; provided, that the owner did not violate any contractual duties or obligations by authorizing the driver to operate the vehicle.



§ 56-7-1110 - Insurance coverage or collision damages waivers for rental cars.

Any rental car company, offering for sale insurance coverage or collision damage waivers, shall state clearly on the front page of the rental contract that the purchaser of the insurance coverage or collision damage waiver offered may be covered for such claims on the purchaser's personal motor vehicle insurance policy, and that if such insurance coverage exists under the renter's personal insurance policy, and the coverage is confirmed, the renter may require the rental car company to submit any claims to the renter's personal insurance carrier as the renter's agent. The rental car company shall not make any written or oral representations that it will not present claims or negotiate with the renter's insurance carrier. As used in this section, "confirmation of coverage" includes telephone confirmation from an insurance company representative.



§ 56-7-1111 - Antique automobiles -- Valuation.

(a) If, at the request of the insurer, an appraisal of personal property to be insured under an automobile policy insuring an antique automobile is made, then, in the absence of fraud, the appraised value of the property shall be binding on the insurer if the insurer:

(1) Charges and accepts a premium for the policy or endorsement to the policy that is based on the amount of the appraised value; and

(2) Issues a policy or endorsement to the policy that provides coverage of the property in the amount of the appraised value.

(b) This section shall apply only to policies insuring antique automobiles delivered, issued for delivery or renewed in this state after July 1, 1990.



§ 56-7-1112 - Coverage of foreign exchange student.

For the purposes of motor vehicle coverage under this part for policies issued on or after July 1, 1997, a foreign exchange student shall be considered for coverage as a natural child of the adult under whose policy the child would be covered, if the adult provides the insurer with name, date of birth, and driver license number of the student.



§ 56-7-1113 - Automobile glass replacement or repair -- Legislative findings.

The general assembly finds that the acts and practices prohibited in §§ 56-7-1114 -- 56-7-1116 are unfair, deceptive, and/or fraudulent. The practices cause the insurer to incur higher costs and to pay a greater amount of claims than would be the case in the absence of the practices, unreasonably interfere with the contract of insurance between the insurer and the insured, and unfairly increase the risk assumed by the insurer.



§ 56-7-1114 - Automobile glass replacement or repair -- Fraudulent and deceptive practices -- Damages.

(a) It is an unfair, deceptive, and/or fraudulent act for any person or entity engaged in automobile glass replacement or glass repair services or the provision of automobile glass products to knowingly:

(1) Offer to finance payment of the customer's deductible on terms different from terms offered to customers not making an insurance claim;

(2) Engage in a pattern or practice, on more than an occasional or isolated instance, of promising or offering to provide any credit, incentive, gift, rebate or special financing arrangement in satisfaction of all or part of an insurance deductible and/or co-payment owed by an insured under a policy of insurance;

(3) Advertise, promote, or represent by any media, telemarketers or others, that services are free, if in fact an insurer will pay for the service and/or advertise or make offers for the purpose of soliciting a claim against a property or casualty insurance carrier; or

(4) Engage in a pattern or practice, on more than an occasional or isolated instance of offering to defer collection of, discount, or issue a repayment of a customer's deductible based in whole, or in part, on the availability of insurance coverage.

(b) Any person or entity who suffers an economic loss as a result of the violation of this section may bring an action to recover actual damages in a court of competent jurisdiction in the county where the violation occurred or in any county where the defendant resides or conducts, transacts, or has transacted business.



§ 56-7-1115 - Automobile glass replacement or repair -- Payment of claims.

(a) Any insurance company processing a claim submitted on behalf of an insured by a person who is engaged in automobile glass replacement or glass repair services or the provision of automobile glass products to whom the insured has assigned benefits under an insurance policy may refuse payment of any claim which involves an unfair, deceptive and/or fraudulent practice as provided in §§ 56-7-1113, 56-7-1114, this section and § 56-7-1116.

(b) When there is reason to believe the practices may have occurred, insurance companies may require verified proof that the insured has, in fact, fully incurred and paid any deductible and/or co-payment required under the insurance policy.



§ 56-7-1116 - Automobile glass replacement or repair -- Violations -- Remedies.

A violation of §§ 56-7-1113 -- 56-7-1115 and this section also constitutes a violation of the Consumer Protection Act, compiled in title 47, chapter 18, part 1, subject only to the civil remedies provided in title 47, chapter 18, part 1, including treble damages and attorney's fees.



§ 56-7-1117 - Intentional acts or omissions of vehicle owners.

When any person, as lienholder, secured party, assignee, or otherwise, possesses or has any vehicle insurance policy made payable to the person, or other person as that person's interest may appear, then the insurance as to the interest of the lienholder, secured party, assignee or other person named in the policy shall not be invalidated by an intentional act or omission of the owner of the vehicle so insured.



§ 56-7-1118 - Compliance of automobile liability insurers with requirements of James Lee Atwood Jr. Law. [Effective on January 1, 2016.]

(a) Automobile liability insurers, as defined in § 55-12-203, shall comply with any requirements set forth in the James Lee Atwood Jr. Law, compiled in title 55, chapter 12, part 2, and any rules promulgated thereto.

(b) Automobile liability insurers, as defined in § 55-12-203, shall also comply with the following requirements:

(1) Cooperate with the department of revenue or its designated agent, the department of safety, and the department of commerce and insurance in establishing, operating, and maintaining the vehicle insurance verification program, as defined in § 55-12-203;

(2) Maintain the data necessary to verify the existence of financial responsibility, including liability insurance coverage provided to its customers pursuant to the required time period established by the department of revenue, for the vehicle insurance verification program;

(3) Maintain Internet service, pursuant to the requirements established under the James Lee Atwood Jr. Law, through which online insurance verification can take place, including responding to authorized inquiries from the department of revenue or its designated agent of the vehicle insurance verification program; and

(4) Provide security consistent with accepted insurance industry and United States motor vehicle agency standards related to the transmission of personal data.

(c) Automobile liability insurers that make a good faith effort to comply with the requirements described in subsections (a) and (b), shall have immunity from civil and administrative liability as to any action related to the good faith effort.



§ 56-7-1119 - Exclusion of coverage to owner or operator while logged onto transportation network company's digital network or providing a prearranged ride.

(a) As used in this section:

(1) "Digital network" means any online-enabled application, software, web site, or system offered or utilized by a transportation network company that enables the prearrangement of rides with transportation network company drivers;

(2) "Personal vehicle" means a vehicle that is used by a transportation network company driver and is:

(A) Owned, leased, or otherwise authorized for use by the transportation network company driver; and

(B) Not a taxicab, limousine, or for-hire vehicle;

(3) "Prearranged ride" means the provision of transportation by a driver to a rider, beginning when a driver accepts a ride requested by a rider through a digital network controlled by a transportation network company, continuing while the driver transports a requesting rider, and ending when the last requesting rider departs from the personal vehicle. A prearranged ride does not include:

(A) Shared expense carpool or vanpool arrangements provided by businesses engaged in the rental of motor vehicles; or

(B) Transportation provided using a taxi, limousine, or other for-hire vehicle regulated pursuant to § 7-51-1003;

(4) "Transportation network company" means a corporation, partnership, sole proprietorship, or other entity operating in this state that uses a digital network to connect transportation network company riders to transportation network company drivers who provide prearranged rides. A transportation network company shall not be deemed to control, direct, or manage the personal vehicles or transportation network company drivers that connect to its digital network, except where agreed to by written contract;

(5) "Transportation network company driver" or "driver" means an individual who:

(A) Receives connections to potential passengers and related services from a transportation network company in exchange for payment of a fee to the transportation network company; and

(B) Uses a personal vehicle to provide a prearranged ride to riders upon connection through a digital network controlled by a transportation network company in return for compensation or payment of a fee; and

(6) "Transportation network company rider" or "rider" means a person or persons who use a transportation network company's digital network to connect with a transportation network driver who provides prearranged rides to the rider in the driver's personal vehicle between points chosen by the rider.

(b) Insurers that write automobile insurance in this state may exclude any and all coverage afforded under the policy issued to an owner or operator of a personal vehicle for any loss or injury that occurs while a driver is logged on to a transportation network company's digital network or while a driver provides a prearranged ride. This right to exclude all coverage may apply to any coverage included in an automobile insurance policy including, but not limited to:

(1) Liability coverage for bodily injury and property damage;

(2) Uninsured and underinsured motorist coverage;

(3) Medical payments coverage;

(4) Comprehensive physical damage coverage; and

(5) Collision physical damage coverage.

(c) The exclusions in subsection (b) shall apply notwithstanding any requirement under this title or under title 55, chapter 12. Nothing in this section requires that a personal automobile insurance policy provide coverage while the driver is logged on to the transportation network company's digital network, while the driver is engaged in a prearranged ride, or while the driver otherwise uses a vehicle to transport passengers for compensation.

(d) Automobile insurers that exclude coverage as described in subsection (b) shall have no duty to defend or indemnify any claim expressly excluded. Nothing in this section shall invalidate or limit an exclusion contained in a policy, including any policy in use or approved for use in this state prior to May 20, 2015, that excludes coverage for vehicles used to carry persons or property for a charge or available for hire by the public.

(e) An automobile insurer that defends or indemnifies a claim against a driver that is excluded under the terms of its policy as described in subsection (b) shall have a right of contribution against other insurers that provide automobile insurance to the same driver in satisfaction of the coverage requirements of § 55-12-141 at the time of loss.

(f) In a claims coverage investigation, transportation network companies and any insurer potentially providing coverage under § 55-12-141 shall cooperate to facilitate the exchange of relevant information with directly involved parties and any insurer of the transportation network company driver, if applicable, including the precise times that a transportation network company driver logged on and off of the transportation network company's digital network in the twelve-hour period immediately preceding and in the twelve-hour period immediately following the accident and disclose to one another a clear description of the coverage, exclusions, and limits provided under any automobile insurance maintained under § 55-12-141.

(g) Nothing in this section shall preclude an insurer from providing coverage for a transportation network company driver's vehicle, if it so chooses to do so by contract or endorsement.

(h) (1) Nothing in this section shall limit the right of a lender or secured party of a driver's vehicle to require a driver to maintain comprehensive damage coverage, collision damage coverage, or both for a driver's vehicle, or to show evidence of such coverage to the lender or secured party, that would cover the period when the driver is logged on to the transportation network company's digital network but is not engaged in a prearranged ride or when the driver is engaged in a prearranged ride. If the driver fails to maintain the required comprehensive or collision damage coverage, or to show evidence to the lender or secured party of the coverage upon reasonable request by the lender or secured party, the lender or secured party may obtain the coverage at the expense of the driver and shall have no duty to provide the disclosure under § 56-7-1106.

(2) If a lender or a secured party has a secured interest in a driver's vehicle and a transportation network company's insurer makes a payment for a claim for damage to the driver's vehicle that is covered under comprehensive or collision damage coverage held by the transportation network company, then the transportation network company shall cause its insurer to issue the payment either directly to the vehicle repair shop or jointly to the owner of the vehicle and the primary lender or secured party on the covered vehicle.






Part 12 - Uninsured Motor Vehicle Coverage

§ 56-7-1201 - Requirements and types of coverage -- Presumptions -- Limitations of liability.

(a) Every automobile liability insurance policy delivered, issued for delivery or renewed in this state, covering liability arising out of the ownership, maintenance, or use of any motor vehicle designed for use primarily on public roads and registered or principally garaged in this state, shall include uninsured motorist coverage, subject to provisions filed with and approved by the commissioner, for the protection of persons insured under the policy who are legally entitled to recover compensatory damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness or disease, including death, resulting from injury, sickness or disease.

(1) The limits of the uninsured motorist coverage shall be equal to the bodily injury liability limits stated in the policy.

(2) However, any named insured may reject in writing the uninsured motorist coverage completely or select lower limits of the coverage but not less than the minimum coverage limits in § 55-12-107. Any document signed by the named insured or legal representative that initially rejects the coverage or selects lower limits shall be binding upon every insured to whom the policy applies, and shall be conclusively presumed to become a part of the policy or contract when issued or delivered, regardless of whether physically attached to the policy or contract. Unless the named insured subsequently requests the coverage in writing, the rejected coverage need not be included in or supplemental to any continuation, renewal, reinstatement, or replacement of the policy, or the transfer of vehicles insured under the policy, where the named insured had rejected the coverage in connection with a policy previously issued by the same insurer; provided, that whenever a new application is submitted in connection with any renewal, reinstatement or replacement transaction, this section shall apply in the same manner as when a new policy is being issued.

(3) No uninsured or underinsured motorist coverage need be provided in this state by an excess or umbrella policy of insurance.

(b) (1) With respect to bodily injury to an insured, at a time when the insured is not occupying any motor vehicle, the insurance on the vehicle under which the injured party is an insured with the highest limits of uninsured motorist coverage shall apply, and no other uninsured motorist coverage shall apply. In no instance shall uninsured motorist coverage from more than one (1) policy be available as primary coverage, nor shall the injured party be an occupant of more than one (1) vehicle at one (1) time.

(2) With respect to bodily injury to an insured while occupying a motor vehicle owned by the insured, only the limits of uninsured motorist coverage on the vehicle in which the insured was an occupant shall apply. The limits of uninsured motorist coverage shall not be increased because of multiple motor vehicles whether covered under a single policy or multiple policies, and in no event shall the total amount of recovery from all policies and bonds, including any amount recovered under the insured's uninsured motorist coverage, exceed the limits of the insured's uninsured motorist coverage.

(3) With respect to bodily injury to an insured while occupying an automobile not owned by the insured, the following priorities of recovery under uninsured motorist coverage apply:

(A) The uninsured motorist coverage on the vehicle in which the insured was an occupant shall be the primary uninsured motorist coverage;

(B) If uninsured motorist coverage on the vehicle in which the insured was an occupant is exhausted due to the extent of compensatory damages, then the uninsured motorist coverage provided by a policy under which the insured is a named insured shall be applicable as excess coverage to the policy described in subdivision (b)(1); provided, that if the insured is covered as a named insured under more than one (1) policy, then only the policy with the highest limits of uninsured motorist coverage shall apply;

(C) If the uninsured motorist coverage provided under the policies described in subdivisions (b)(3)(A) and (B), if applicable, is exhausted due to the extent of compensatory damages, then the uninsured motorist coverage provided by a policy under which the insured is covered other than as a named insured shall be applicable as excess coverage to the policies listed in subdivisions (b)(3)(A) and (B); provided, that if the insured is covered by more than one (1) such policy, then only the policy with the highest limits of uninsured motorist coverage shall apply; and

(D) In no instance shall the insured be entitled to receive total benefits from all policies listed in subdivisions (b)(3)(A)-(C) in an amount greater than the limits of the policy providing the highest limits of uninsured motorist coverage.

(c) (1) Every insured purchasing uninsured motorist bodily injury coverage shall be provided an opportunity to include uninsured motorist property damage coverage, subject to provisions filed with and approved by the commissioner, applicable to losses in excess of two hundred dollars ($200). However, the deductible of two hundred dollars ($200) shall not apply if:

(A) The vehicle involved in the accident is insured by the same insurer for both collision and uninsured motorist property damage coverage; and

(B) The operator of the other vehicle has been positively identified and is solely at fault.

(2) No insurer shall be required to offer limits of property damage coverage greater in amount than the property damage liability limits purchased by the insured. After the uninsured motorist property damage coverage has been made available to an insured one (1) time and has been rejected in writing, it need not again be made available in any continuation, renewal, reinstatement, or replacement of the policy, or the transfer of vehicles insured under the policy, unless the insured makes a written request for the coverage; provided, that whenever a new application is submitted in connection with any renewal, reinstatement, or replacement transaction, this section shall apply in the same manner as when a new policy is being issued. As used in this section, "property damage" means damage to either the insured vehicle or property owned by an insured while in the insured vehicle.

(d) The limit of liability for an insurer providing uninsured motorist coverage under this section is the amount of that coverage as specified in the policy less the sum of the limits collectible under all liability and/or primary uninsured motorist insurance policies, bonds, and securities applicable to the bodily injury or death of the insured. With regard to a claim against a governmental unit, political subdivision or agency thereof, the limitations of liability established under applicable law shall be considered as limits collectible under a liability insurance policy.

(e) If the owner or operator of any motor vehicle that causes bodily injury or property damage to the insured is unknown, the insured shall have no right to recover under the uninsured motorist provision unless:

(1) (A) Actual physical contact has occurred between the motor vehicle owned or operated by the unknown person and the person or property of the insured; or

(B) The existence of the unknown motorist is established by clear and convincing evidence, other than any evidence provided by occupants in the insured vehicle;

(2) The insured or someone in the insured's behalf has reported the accident to the appropriate law enforcement agency within a reasonable time after its occurrence; and

(3) The insured was not negligent in failing to determine the identity of the other vehicle and the owner or operator of the other vehicle at the time of the accident.

(f) No insurer shall increase the automobile insurance rate or premium of an insured with uninsured motorist coverage nor cancel the coverage due solely to the payment of any claim under uninsured motorist coverage.

(g) Failure of the motorist from whom the insured is legally entitled to recover damages to file the appropriate forms required by the department of safety pursuant to the Financial Responsibility Law, compiled in title 55, chapter 12, within ninety (90) days of the accident date shall create a rebuttable presumption that the motorist was uninsured at the time of the accident. After the ninety (90) days and upon paying a fee as set by the department, the commissioner shall issue a certified affidavit indicating whether the forms have been filed.

(h) An insurer's proof of compliance with this section may be accomplished by the capture of the named insured's signature or initials, or that of the insured's legal representative, by means of electronic imaging. However, this subsection (h) shall not be construed to authorize utilization of an electronic image of the signature or initials for any purpose other than demonstrating insurer compliance with the requirements of this section. In accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the commissioner shall promulgate rules prescribing fines and/or other disciplinary actions to be imposed for insurer misuse of an electronic image of the signature or initials.



§ 56-7-1202 - "Uninsured motor vehicle" defined -- Coverage of government vehicles.

(a) (1) For the purpose of uninsured motor vehicle coverage, "uninsured motor vehicle" means a motor vehicle whose ownership, maintenance, or use has resulted in the bodily injury, death, or damage to property of an insured, and for which the sum of the limits of liability available to the insured under all valid and collectible insurance policies, bonds, and securities applicable to the bodily injury, death, or damage to property is less than the applicable limits of uninsured motorist coverage provided to the insured under the policy against which the claim is made; and

(2) "Uninsured motor vehicle" does not include a motor vehicle:

(A) Insured under the liability coverage of the same policy of which the uninsured motor vehicle coverage is a part;

(B) Owned by, or furnished for the regular use of, the insured or any resident spouse or resident relative in the same household;

(C) Self-insured within the meaning of the Tennessee Financial Responsibility Law, compiled in title 55, chapter 12, or any similar state or federal law;

(D) Designed for use mainly off public roads except while on public roads; or

(E) While located for use as premises.

(b) Notwithstanding any other law, the applicable limits of liability for a governmental unit, political subdivision or agency thereof for claims arising out of the operation of a motor vehicle shall be considered as liability coverage available under a valid and collectible insurance policy.



§ 56-7-1203 - Insolvency protection limitation -- More favorable protection not precluded.

An insurer's insolvency protection shall be applicable only to accidents occurring during a policy period in which its insured's uninsured motorist coverage is in effect where the liability insurer of the tortfeasor becomes insolvent within one (1) year after the accident. Nothing in this section shall be construed to prevent any insurer from affording insolvency protection under terms and conditions more favorable to its insureds than is provided in this section.



§ 56-7-1204 - Payment by insurer -- Subrogation.

(a) In the event of payment to any person under the coverage required by this part, and subject to the terms and conditions of the coverage, the insurer making payment shall, to the extent of the coverage, be subrogated to all of the rights of the person to whom payment has been made, and shall be entitled to the proceeds of any settlement or judgment resulting from the exercise of any rights of recovery of the person against any person or organization legally responsible for the bodily injury or property damage for which payment is made, including the proceeds recoverable from the assets of an insolvent insurer.

(b) Payment by an insurer under the coverage required by this part shall not constitute a satisfaction of the liability of the party or parties responsible for the bodily injury or property damage under the financial responsibility laws of this state.



§ 56-7-1205 - Minimum policy limits not increased.

Nothing contained in this part shall be construed as requiring the forms of coverage provided pursuant to this part, whether alone or in combination with similar coverage afforded under other automobile liability policies, to afford limits in excess of those that would be afforded had the insured under the policies been involved in an accident with a motorist who was insured under a policy of liability insurance with the minimum limits described in § 55-12-107, or the uninsured motorist liability limits of the insured's policy if the limits are higher than the limits described in § 55-12-107. The forms of coverage may include terms, exclusions, limitations, conditions, and offsets that are designed to avoid duplication of insurance and other benefits.



§ 56-7-1206 - Service of process -- Actions by insurers -- John Doe warrants -- Arbitration.

(a) Any insured intending to rely on the coverage required by this part shall, if any action is instituted against the owner and operator of an uninsured motor vehicle, serve a copy of the process upon the insurance company issuing the policy in the manner prescribed by law, as though the insurance company were a party defendant. The company shall thereafter have the right to file pleadings and take other action allowable by law in the name of the owner and operator of the uninsured motor vehicle or in its own name; provided, that nothing in this subsection (a) shall prevent the owner or operator from employing counsel of the owner's own choice; and provided, further, that the evidence of service upon the insurance carrier shall not be made a part of the record.

(b) If the owner or operator of any motor vehicle that causes bodily injury or property damage to a person insured under this part is unknown and if the insured satisfies all of the requirements of § 56-7-1201(e), should suit be instituted, the insured shall issue a John Doe warrant against the unknown owner or operator in order to come within the coverage of the owner's uninsured motorist policy. If the uninsured motorist's identity and whereabouts are discovered during the pendency of the proceeding, subsection (e) shall govern the proper course of action following the discovery.

(c) The uninsured motorist provision shall not require arbitration of any claim arising thereunder nor shall the insured be restricted or prevented in any manner from employing legal counsel or instituting legal proceedings.

(d) In the event that service of process against the uninsured motorist, which was issued to the motorist's last known address, is returned by the sheriff or other process server marked, "Not to be found in my county," or words to that effect, or if service of process is being made upon the secretary of state for a nonresident uninsured motorist and the registered notice to the last known address is returned without service on the uninsured motorist, the service of process against the uninsured motorist carrier, pursuant to this section, shall be sufficient for the court to require the insurer to proceed as if it is the only defendant in the case.

(e) In the event the uninsured motorist's whereabouts is discovered during the pendency of the proceedings, an alias process may issue against the uninsured motorist. In such a case, the uninsured motorist shall be allowed a reasonable time within which to plead to the original process, and then the case may proceed against the uninsured motorist as if the motorist was served with process in the first instance.

(f) Notwithstanding subsection (c), if a party or parties alleged to be liable for the bodily injury or death of the insured offers the limits of all liability insurance policies available to the party or parties in settlement of the insured's claim, the insured or the insured's personal representative may accept the offer, execute a full release of the party or parties on whose behalf the offer is made and preserve the right to seek additional compensation from the insured's uninsured motorist insurance carrier upon agreement of the insured or the insured's personal representative to submit the insured's uninsured motorist claim to binding arbitration of all issues of tort liability and damages, provided:

(1) (A) The offer must be for the sum of the limits of all liability insurance policies providing coverage to the party or parties on whose behalf the offer is made and in an aggregate amount that is less than the uninsured motorist coverage applicable to the bodily injury or death of the insured; or

(B) If, by payments to other injured parties, the limits of all liability insurance policies providing coverage to the party or parties on whose behalf the offer is made have been reduced to an amount that is less than the limits of the insured's uninsured motorist coverage, the offer must be for the total amount of coverage that remains available to the party or parties on whose behalf the offer is made; and

(2) If the settlement does not release all parties alleged to be liable to the insured, arbitration of the uninsured motorist claim shall not be conducted until the claims against all such other parties have been fully and finally disposed of by settlement, final judgment or otherwise.

(g) Parties proposing to accomplish a settlement pursuant to this section shall comply with the following requirements and conditions:

(1) Upon request, the insured or the insured's personal representative or attorney shall provide the liability insurance company or companies providing coverage to the party or parties to be released, the name and address of the insurance company or companies providing the insured with uninsured motorist coverage, the policy number or numbers and the limits of uninsured motorist coverage available to the insured;

(2) The liability insurance company or companies providing coverage to the party or parties to be released shall give written notice of the offer to the insured's uninsured motorist insurance carrier or its attorney, provide verification of the coverage upon request and confirm to the uninsured motorist insurance carrier or its attorney that the party or parties to be released will agree in writing to cooperate with the uninsured motorist insurance carrier in connection with the arbitration of the uninsured motorist claim; provided, that the uninsured motorist insurance carrier will agree to waive its subrogation rights against the party or parties to be released;

(3) The insured or the insured's personal representative or attorney shall give written notice to the uninsured motorist insurance carrier or its attorney of the insured's intent to accept the offer and agreement to submit the uninsured motorist claim to binding arbitration;

(4) After receipt of both of the notices referred to in subdivisions (g)(2) and (3), the uninsured motorist insurance carrier shall have thirty (30) days to give notice to its insured or the insured's personal representative or attorney and the liability insurance carrier or carriers or their attorneys that it consents to the settlement, that it will agree to binding arbitration of the insured's uninsured motorist claim and that it will waive its subrogation rights against the party or parties to be released in exchange for their written agreement to cooperate in connection with the arbitration;

(5) Upon receipt of the notice required by subdivision (g)(4), the insured may proceed to execute a release of the party or parties on whose behalf the offer was made and upon execution of the release, receive payment of the settlement proceeds; and

(6) The notices required by subdivisions (g)(2), (3) and (4) shall be given by certified mail, return receipt requested, or by some other method pursuant to which the sender receives written verification that the notice was received.

(h) (1) The arbitration provided for in this section shall be conducted pursuant to this section and pursuant to the Uniform Arbitration Act, compiled in title 4, chapter 5, part 3 and to title 29, chapter 5, parts 1 and 3.

(2) The arbitrator shall be selected by agreement of the parties. Notwithstanding § 29-5-304, if the parties are unable to agree, either party may request a judge of a court of record in the county in which the arbitration is pending to designate three (3) potential arbitrators. The parties shall then agree upon one (1) of the three (3) arbitrators so designated.

(3) Unless the parties agree otherwise, the arbitration will take place in the county in which the insured resides and the rules of evidence applicable to the state courts where the arbitration is conducted shall apply.

(4) The arbitrator shall not be informed as to the amount or amounts collected by the insured by way of settlement or judgment prior to the conclusion of the arbitration. Disclosure of the information prior to the conclusion of the arbitration will result in disqualification of the arbitrator.

(5) Coverage issues shall be decided by a court of competent jurisdiction. The arbitrator shall decide issues of tort liability and damages only. The arbitrator shall first decide issues of liability and the apportionment of fault and, if fault is found, the amount of damages sustained by the insured.

(6) If the arbitrator's award to the insured is less than or equal to the total amount collected by the insured by way of settlements or judgments plus the amount of any settlement offer made by the uninsured motorist carrier at least fifteen (15) days prior to the arbitration, the insured will pay the arbitrator's fee. In the event the arbitrator's award to the insured exceeds the total amount collected by the insured by way of settlements or judgments plus the amount of any settlement offer made by the uninsured motorist carrier at least fifteen (15) days prior to the arbitration, the uninsured motorist insurance carrier will pay the arbitrator's fee.

(i) The uninsured motorist insurance carrier shall be entitled to credit for the total amount of damages collected by the insured from all parties alleged to be liable for the bodily injury or death of the insured whether obtained by settlement or judgment and whether characterized as compensatory or punitive damages.

(j) Nothing contained in this section shall prohibit or preclude the uninsured motorist insurance carrier and the insured or the insured's personal representative from settling the insured's uninsured motorist claim at any time and upon terms and conditions acceptable to the parties.

(k) Notwithstanding the provisions of this section relating to binding arbitration, after receipt of both of the notices referred to in subdivisions (g)(2) and (3), the uninsured motorist insurance carrier, at its option, may elect to decline binding arbitration and preserve its subrogation rights; provided, that within thirty (30) days after receipt of both of the notices, it pays the insured the full amount of the offer made by the liability insurance company or companies providing coverage to the party or parties seeking the release. Acceptance of the amount by the insured shall not operate as a release of the liability insurance carrier's insureds, nor shall it prevent or preclude the insured from seeking additional compensation from the insured's uninsured motorist insurance carrier. Upon acceptance by the insured, the uninsured motorist insurance carrier shall be subrogated to the extent of its payment and further subrogated to the extent it is required to make further payments of compensatory damages under the uninsured motorist coverage of its policy. Upon final disposition of the case, the liability insurance carrier or carrier, shall reimburse the uninsured motorist insurance carrier in the amount of policy limits applicable to the defendant or defendants on whose behalf the offer was made or in the amount of the judgment rendered against the defendant or defendants, whichever is less. In the event the judgment is in favor of the defendant or defendants, the uninsured motorist insurance carrier shall not be entitled to reimbursement for any amounts paid its insured pursuant to this subsection (k). In the event the judgment exceeds the liability insurance coverage available to the defendant or defendants, the uninsured motorist insurance carrier shall be subrogated against the defendant or defendants to the extent of payments it is required to make in excess of the liability insurance coverage. The uninsured motorist insurance carrier shall be entitled to credit for the total amount of damages collected by the insured from all parties alleged to be liable for the bodily injury or death of the insured whether obtained by settlement or judgment and whether characterized as compensatory or punitive damages.






Part 13 - Cancellation of Auto Insurance

§ 56-7-1301 - Part definitions -- Application of part.

(a) As used in this part:

(1) "Nonpayment of premium" means failure of the named insured to discharge when due any obligations in connection with the payment of premiums on a policy of automobile liability insurance or any installment of the premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit; and

(2) "Private passenger automobile liability insurance policy" means a policy delivered or issued for delivery in this state, insuring a natural person as named insured, or one (1) or more related individuals resident of the same household, and under which the insured vehicles therein designated are of the following types only:

(A) A motor vehicle of the private passenger or station wagon type that is not used as a public or livery conveyance for passengers, nor rented to others; or

(B) Any other four (4) wheel motor vehicle with a load capacity of one thousand five hundred pounds (1,500 lbs.) or less that is not used in the occupation, profession or business of the insured, other than driving to and from the insured's place of employment or used in the occupation of farming.

(b) This part does not apply to:

(1) Policies of automobile liability insurance issued under an automobile assigned risk plan;

(2) Any policy insuring more than four (4) automobiles;

(3) Any policy covering garage, automobile sales agency, repair shop, service station or public parking place operation hazards; or

(4) Any policy of insurance issued principally to cover personal or premises liability of an insured even though the insurance may also provide some incidental coverage for liability arising out of the ownership, maintenance or use of a motor vehicle on the premises of the insured or on the ways immediately adjoining the premises.

(c) This part applies only to that portion of an automobile liability policy insuring against bodily injury and property damage liability and to the provisions in the policy, if any, relating to medical payments and/or uninsured motorist coverage.



§ 56-7-1302 - Cancellation of automobile insurance policies -- Grounds.

(a) Every private passenger automobile liability insurance policy shall be subject to this part.

(b) Unless the policy has been in effect less than sixty (60) days at the time notice of cancellation is mailed, and it is not a renewal policy, the company shall not exercise its right to cancel the insurance afforded in the policy unless the cancellation is based on one (1) or more of the following reasons:

(1) Nonpayment of premium;

(2) (A) The policy was obtained through a material misrepresentation;

(B) The named insured failed to disclose fully the insured's motor vehicle accidents and moving traffic violations for the preceding thirty-six (36) months if called for in the application; or

(C) The named insured failed to disclose in the written application or in response to inquiry by the insured's broker or by the insurer or its agent information necessary for the acceptance or proper rating of the risk;

(3) (A) Any insured violated any of the terms or conditions of the policy;

(B) Any insured made a false or fraudulent claim or knowingly aided or abetted another in the presentation of a false or fraudulent claim; or

(C) If, after the effective date of the insurance, the policy is extended, with or without charge, to provide coverage for the operation of an automobile by a person or persons not listed on the original application, or a supplement to the application, the company shall be allowed sixty (60) days, after written request to the company for insurance on the driver or drivers, to accept or reject the additional risk and, if the additional risk is not acceptable to the company, the policy may be cancelled; provided, that notice shall be mailed within sixty (60) days from the date of the request;

(4) The named insured or any other operator, either resident in the same household, or who customarily operates an automobile insured under the policy:

(A) Has had a driver's license or motor vehicle registration suspended or revoked within the thirty-six (36) months prior to notice of cancellation;

(B) Is or becomes subject to epilepsy or heart attacks, and cannot produce a certificate from a physician testifying to the person's unqualified ability to operate a motor vehicle; or

(C) Is or has been convicted of or forfeits bail, during the thirty-six (36) months immediately preceding the effective date of the policy or during the policy period, for:

(i) Any felony;

(ii) Criminal negligence resulting in death, homicide or assault, arising out of the operation of a motor vehicle;

(iii) Operating a motor vehicle while in an intoxicated condition or while under the influence of drugs;

(iv) Leaving the scene of an accident without stopping to report;

(v) Theft of a motor vehicle;

(vi) Making false statements in an application for a driver license; or

(vii) A third violation, committed within a period of thirty-six (36) months, of:

(a) Any ordinance, law or regulation limiting the speed of motor vehicles; or

(b) Any of the motor vehicle laws of any state, the violation of which constitutes a misdemeanor, whether or not the violations were repetitions of the same offense or were different offenses; or

(5) The insured automobile is:

(A) Altered so as to increase the risk substantially;

(B) Used as an authorized emergency vehicle; or

(C) Subject to an inspection law and has not been inspected or, if inspected, has failed to qualify.

(c) No automobile liability insurance policy may be cancelled solely because the driver was involved in a collision not adjudicated the driver's fault.



§ 56-7-1303 - Notice of cancellation.

(a) (1) No notice of cancellation of a policy shall be effective unless mailed or delivered by the insurer, its authorized agent or employee, to the named insured as shown in the policy declarations at the address shown in the declarations, stating when not less than twenty (20) days thereafter the cancellation shall be effective; provided, the policy may be cancelled by the company by mailing to the insured written notice stating when not less than ten (10) days thereafter the cancellation shall be effective, if:

(A) The cancellation is due to nonpayment of premium; or

(B) The policy has been in effect less than sixty (60) days and is not a renewal policy.

(2) The mailing of the notice shall be sufficient proof of notice.

(3) The effective date and hour of cancellation stated in the notice shall become the end of the policy period, unless the insured surrenders the policy and requests cancellation prior to the date and hour specified in the cancellation notice.

(4) Delivery of the written notice either by the insured or by the company shall be equivalent to mailing.

(b) (1) If the reason or reasons for cancellation are not included in the notice of cancellation, then at the written request of the named insured, mailed or delivered to the insurer not later than fifteen (15) days subsequent to the effective date of cancellation, the insurer shall specify any and all reasons for the cancellation. This subdivision (b)(1) only applies to policies that have been in force sixty (60) days beyond the initial effective date.

(2) Every renewal policy shall be presumed to be in effect for at least sixty (60) days. Any notice of cancellation shall advise the insured that the insured may request the reasons for cancellation by written request mailed or delivered to the insurer not later than fifteen (15) days subsequent to the effective date of cancellation.

(c) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any insurer, its authorized representative, its agents, its employees, or any firm, person or corporation furnishing to the insurer information as to the reason for cancellation, for any statement made by any of them in any written notice of cancellation, for the providing of information pertaining to the cancellation, or for statements made or evidence submitted at any hearings conducted in connection with the cancellation.



§ 56-7-1304 - Notice of intention not to renew.

(a) Nothing in this part applies to nonrenewal, except that in the event the company does not intend to renew the contract, it shall mail or deliver to the named insured, at the address shown in the policy, not less than thirty (30) days' notice of its intention not to renew. Proof of mailing of notice shall be sufficient proof of notice.

(b) Unless the nonrenewal notice contains a reason for the nonrenewal action, the notice shall advise the insured that upon written request of the named insured, mailed or delivered to the insurer not later than fifteen (15) days after the effective date of the nonrenewal, the insurer will within twenty (20) days mail to the named insured a written statement specifying a reason for the nonrenewal action. There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer, its authorized representative, its agents, its employees, or against any firm, person or corporation furnishing information to the insurer, as to reason for nonrenewal.



§ 56-7-1305 - Notice of eligibility for assigned risk plan.

When a policy of automobile liability insurance is cancelled, other than for nonpayment of premium, or in the event of failure to renew a policy of automobile liability insurance, the insurer shall notify the named insured of the insured's possible eligibility for automobile liability insurance through the automobile liability assigned risk plan. The notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew.






Part 14 - Medicare Supplement Insurance

§ 56-7-1425 - Short title.

This section and §§ 56-7-1426 -- 56-7-1430 shall be known and may be cited as the "Medicare Supplemental Insurance Protection Act of 1988."



§ 56-7-1426 - Purpose.

The purpose of the Medicare Supplemental Insurance Protection Act of 1988 is to:

(1) Promote the public interest;

(2) Protect potential buyers of medicare supplement insurance; and

(3) Protect the elderly from unscrupulous agents and companies.



§ 56-7-1427 - Applicability.

(a) The requirements of the Medicare Supplemental Insurance Protection Act of 1988 apply to policies delivered or issued for delivery in the state on or after January 1, 1989.

(b) The Medicare Supplemental Insurance Protection Act of 1988 is not intended to supersede the obligations of entities subject to the Medicare Supplemental Insurance Protection Act of 1988, to comply with the substance of other applicable insurance laws, insofar as they do not conflict with the Medicare Supplemental Insurance Protection Act of 1988.



§ 56-7-1428 - Unfair or deceptive acts in replacement transactions.

With respect to any policy of medicare supplement insurance in a replacement transaction, as the term has been defined by the commissioner, the following are unfair or deceptive acts and shall be sanctioned as provided in chapter 8 of this title:

(1) In the case of any insurer, failing to provide an unconditional refund offer of at least thirty (30) days from the date of delivery of the policy;

(2) In the case of any insurer, failing to send any notice required by statute or rule to an existing insurer; or

(3) In the case of replacement of a medicare supplement insurance policy, failing to give notice to an applicant for medicare supplement insurance of the adverse consequences that may result from surrendering an existing insurance policy prior to the determination of insurability by the replacing insurer. The notice shall be in the form prescribed by the commissioner, and receipt of the notice shall be acknowledged by signature of the applicant. A copy of the signed notice shall be provided to the existing insurer in accordance with rules adopted by the commissioner.



§ 56-7-1429 - Sale, offer for sale, or administration -- Unfair or deceptive acts.

(a) (1) An insurance company or agent that commits an unfair or deceptive act in the sale or offering for sale or administration of medicare supplement insurance shall be subject to the Consumer Protection Act, compiled in title 47, chapter 18, part 1, except for §§ 47-18-106 -- 47-18-108, the second sentence of § 47-18-115, and the following language from § 47-18-113(a):

provided, that the provisions of this part shall not alter, amend, or repeal the provisions of the Uniform Commercial Code relative to express or implied warranties or the exclusion or modification of such warranties.

(2) However, nothing in §§ 56-7-1425 -- 56-7-1428, this section and § 56-7-1430 shall require or authorize the consumer affairs division to duplicate the services being provided or the regulatory authority being exercised by the insurance division of the department.

(b) In the sale, offering for sale or administration of medicare supplement insurance, unfair or deceptive acts include, but are not limited to:

(1) In the case of the insurance agent:

(A) Misrepresenting the terms of the policy;

(B) Inaccurately filling out an insurance application when the agent knows or has reason to know it is inaccurate;

(C) Failing to comply with all requirements of §§ 56-7-1425 -- 56-7-1428, this section and § 56-7-1430;

(D) Knowingly selling duplicative policies to a policyholder without an increase in benefits, which includes a requirement that the policies pay to the full extent of benefits notwithstanding the existence of other coverage;

(E) Knowingly selling a medicare supplement insurance policy to someone who receives medicaid, unless the applicant represents in writing to the agent that the applicant has a reasonable expectation of losing medicaid coverage due to an increase in income or resources or a change in living situation. The insurance agent or company must promptly notify the department and give the name and address of those individuals who have purchased a policy in conjunction with medicaid;

(F) Selling a medicare supplement insurance policy to someone who already has a medicare supplement insurance policy, unless the new policy covers pre-existing conditions to the extent of the existing policy immediately or within the time limits of the existing policy; and

(G) Selling a medicare supplement insurance policy to someone who already has a medicare supplement insurance policy, unless the policy provides for an increase in benefits or a decrease in premiums or is to replace a policy where the applicant is not satisfied with the service received; and

(2) In the case of a company:

(A) Failing to ask in the application whether the applicant receives medicaid. In the case of direct response insurers, the question may be asked in a supplement to the application;

(B) Failing to ask in the application whether the applicant has a medicare supplement insurance policy. In the case of direct response insurers, the question may be asked in a supplement to the application;

(C) Encouraging agents to:

(i) Sell duplicative or replacement policies that are in violation of §§ 56-7-1425 -- 56-7-1428, this section and § 56-7-1430 or rules promulgated under §§ 56-7-1425 -- 56-7-1428, this section and § 56-7-1430;

(ii) Commit unfair or deceptive acts; or

(iii) Both;

(D) Using advertising or outlines of coverage, or both, that have not been filed with the department in accordance with its rules and regulations or that have been disapproved by the department in accordance with the rules; and

(E) Failing to comply with all requirements of §§ 56-7-1425 -- 56-7-1428, this section and § 56-7-1430.



§ 56-7-1430 - Group insurance not included.

The requirements in the amendments and enactments in the Medicare Supplemental Insurance Protection Act of 1988 in § 56-7-1429(b)(1)(D)-(G) and (b)(2)(A) and (B) are not applicable to the issuance and delivery of group medicare supplement insurance.



§ 56-7-1431 - Advertising.

(a) Every insurer, health care service plan, or other entity providing medicare supplement insurance or benefits in this state shall provide a copy of any medicare supplement advertisement intended for use in this state whether through written, radio or television medium to the commissioner for review or approval by the commissioner pursuant to rules promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The rules shall set forth standards for the format and content of medicare supplement insurance advertising, which advertising shall be sufficiently complete, clear, and unambiguous to avoid deception or the capacity or tendency to mislead or deceive. In setting standards, the commissioner shall consider the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.



§ 56-7-1451 - Definitions.

As used in this section and §§ 56-7-1452 -- 56-7-1459, unless the context otherwise requires:

(1) "Applicant" means:

(A) In the case of an individual medicare supplement policy, the person who seeks to contract for insurance benefits; and

(B) In the case of a group medicare supplement policy, the proposed certificate holder;

(2) "Certificate" means, for the purposes of this section and §§ 56-7-1452 -- 56-7-1459, any certificate delivered or issued for delivery in this state under a group medicare supplement policy;

(3) "Certificate form" means the form on which the certificate is delivered or issued for delivery by the issuer;

(4) "Issuer" includes insurance companies, fraternal benefit societies, health care service plans, health maintenance organizations, and any other entity delivering or issuing for delivery in this state medicare supplement policies or certificates;

(6) "Medicare" means the Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965;

(7) "Medicare supplement policy" means a group or individual policy of accident and sickness insurance or a subscriber contract of hospital and medical service associations or health maintenance organizations other than a policy issued pursuant to a contract under § 1876 [repealed] of the Social Security Act, compiled in 42 U.S.C. § 1395 et seq., or an issued policy under a demonstration project specified in 42 U.S.C. § 1395ss(g)(1) that is advertised, marketed or designed primarily as a supplement to reimbursements under medicare for the hospital, medical or surgical expenses of persons eligible for medicare; and

(8) "Policy form" means the form on which the policy is delivered or issued for delivery by the issuer.



§ 56-7-1452 - Applicability.

(a) Except as otherwise specifically provided, § 56-7-1451, this section and §§ 56-7-1453 -- 56-7-1459 apply to:

(1) All medicare supplement policies delivered or issued for delivery in this state on or after July 1, 1992; and

(2) All certificates issued under group medicare supplement policies, which certificates have been delivered or issued for delivery in this state.

(b) Section 56-7-1451, this section and §§ 56-7-1453 -- 56-7-1459 do not apply to a policy of one (1) or more employers or labor organizations, or of the trustees of a fund established by one (1) or more employers or labor organizations, or combination of employers and labor organizations, for employees or former employees, or a combination of employees and former employees, or for members or former members, or a combination of members and former members, of the labor organizations.

(c) Except as otherwise specifically provided in § 56-7-1455(d), § 56-7-1451, this section and §§ 56-7-1453 -- 56-7-1459 are not intended to prohibit or apply to insurance policies or health care benefit plans, including group conversion policies, provided to medicare eligible persons, which policies are not marketed or held to be medicare supplement policies or benefit plans.



§ 56-7-1453 - Contents of policies and certificates -- Duplicate benefits -- Preexisting conditions -- Rules and regulations.

(a) No medicare supplement policy or certificate in force in this state shall contain benefits that duplicate benefits provided by medicare.

(b) Notwithstanding any other law to the contrary, a medicare supplement policy or certificate shall not exclude or limit benefits for losses incurred more than six (6) months from the effective date of coverage because it involved a preexisting condition. The policy or certificate shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six (6) months before the effective date of coverage.

(c) The commissioner shall promulgate reasonable rules and regulations to establish specific standards for policy provisions of medicare supplement policies and certificates. The standards shall be in addition to and in accordance with applicable laws of this state, including chapter 26 of this title. No requirement of this title relating to minimum required policy benefits, other than the minimum standards contained in §§ 56-7-1451, 56-7-1452, this section and §§ 56-7-1454 -- 56-7-1459, shall apply to medicare supplement policies and certificates. The standards may cover, but are not limited to:

(1) Terms of renewability;

(2) Initial and subsequent conditions of eligibility;

(3) Nonduplication of coverage;

(4) Probationary periods;

(5) Benefits limitations, exceptions and reductions;

(6) Elimination periods;

(7) Requirements for replacement;

(8) Recurrent conditions; and

(9) Definitions of terms.

(d) The commissioner shall promulgate reasonable rules and regulations to establish minimum standards for benefits, claims payment, marketing practices and compensation arrangements and reporting practices for medicare supplement policies and certificates.

(e) The commissioner may promulgate, from time to time, reasonable rules and regulations necessary to conform medicare supplement policies and certificates to the requirements of federal law and regulations promulgated under federal law, including, but not limited to:

(1) Requiring refunds or credits if the policies or certificates do not meet loss ratio requirements;

(2) Establishing a uniform methodology for calculating and reporting loss ratios;

(3) Assuring public access to policies, premiums and loss ratio information of issuers of medicare supplement insurance;

(4) Establishing a process for approving or disapproving policy forms and certificate forms and proposed premium increases;

(5) Establishing a policy for holding public hearings prior to approval of premium increases; and

(6) Establishing standards for medicare select policies and certificates.

(f) The commissioner shall promulgate reasonable rules and regulations that specify prohibited policy provisions not otherwise specifically authorized by statute that, in the opinion of the commissioner, are unjust, unfair or unfairly discriminatory to any person insured or proposed to be insured under a medicare supplement policy or certificate.

(g) (1) (A) Insurers offering medicare supplement policies and certificates in this state to persons sixty-five (65) years of age or older shall also offer medicare supplement policies to persons in this state who are under sixty-five (65) years of age and eligible for and enrolled in medicare by reason of disability or end stage renal disease. Except as otherwise provided in this section, all benefits, protections, policies, and procedures that apply to persons sixty-five (65) years of age or older shall also apply to persons that are eligible for and enrolled in medicare by reason of disability or end stage renal disease.

(B) Individuals who are under sixty-five (65) years of age and eligible for medicare by reason of disability or end stage renal disease may enroll in a medicare supplement policy at any time authorized or required by the federal government, or within six (6) months after:

(i) Enrolling in medicare part B, or by January 1, 2011, whichever is later;

(ii) The date of the notice that such person has been retroactively enrolled in medicare part B due to a retroactive eligibility decision made by the social security administration;

(iii) No longer having access to alternative forms of health insurance coverage such as accident and sickness policies, employer-sponsored group health coverage or medicare advantage plans due to termination or cancellation of such coverage because of the individual's employment status, or an action by a health insurer or employer that is unrelated to the individual's status, conduct or failure to pay premiums; or

(iv) Being involuntarily disenrolled from Title XIX (medicaid) or Title XXI (state children's health insurance program) of the Social Security Act.

(C) Premium rates for medicare supplement policies and certificates issued pursuant to this subsection (g) may differ between persons who qualify for medicare who are sixty-five (65) years of age or older and those who qualify for medicare by reason of disability or end stage renal disease and who are younger than sixty-five (65) years of age; provided, however, that such differences in premium rates are pursuant to rate schedules that are based on sound actuarial principles and are reasonable in relation to the benefits provided.

(2) Upon the expiration of five (5) years from May 27, 2010, the department of commerce and insurance shall conduct a study for the purpose of determining the appropriateness of separate premium rating for populations under sixty-five (65) years of age and such study, at a minimum, shall evaluate whether continued separate premium rating is justified in comparison to any negative rating impact or increased cost in premium that would occur to the medicare supplement insurance population taken as a whole if such separate premium rating were not allowed. The cost of any such study shall be borne by the department within the existing resources of the department at the time of the study.



§ 56-7-1454 - Benefits -- Minimum standards.

Medicare supplement policies shall return to policyholders benefits that are reasonable in relation to the premium charged. The commissioner shall promulgate reasonable rules and regulations to establish minimum standards for loss ratios of medicare supplement policies on the basis of incurred claims experience, or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices. Every entity providing medicare supplement policies and certificates in this state shall file annually its rates, rating schedule, and supporting documentation demonstrating that it is in compliance with the applicable loss ratio standards of this state. All filings of rates and rating schedules shall demonstrate that the actual and expected losses in relation to premiums comply with the requirements of this part.



§ 56-7-1455 - Disclosure -- Outline of coverage -- Consumer information.

(a) In order to provide for full and fair disclosure in the sale of medicare supplement policies, no medicare supplement policy or certificate shall be delivered in this state unless an outline of coverage is delivered to the applicant upon request, but no later than when the agent first discusses the policy's provisions or limits of coverage with the applicant. In the case of direct response solicitation, the insurer shall include the outline of coverage when an application is distributed to the potential buyer.

(b) The commissioner shall by rule or regulation prescribe the format and content of the outline of coverage required by subsection (a). For purposes of this section, "format" means style, arrangements and overall appearance, including such items as the size, color and prominence of type and arrangement of text and captions. The outline of coverage shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the renewal provisions, including any reservation by the issuer of a right to change premiums, and disclosure of the existence of any automatic renewal premium increases based on the policyholder's age; and

(3) A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.

(c) The commissioner shall prescribe by rule or regulation a standard form and the contents of an informational brochure for persons eligible for medicare, which is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of medicare. Except in the case of direct response insurance policies, the commissioner may require by regulation that the informational brochure be provided to any prospective insureds eligible for medicare concurrently with delivery of the outline of coverage. With respect to direct response insurance policies, the commissioner may require by regulation that the prescribed brochure be provided upon request to any prospective insureds eligible for medicare but in no event later than the time of policy delivery.

(d) The commissioner shall promulgate rules and regulations for captions or notice requirements, determined to be in the public interest and designed to inform prospective insureds that particular insurance coverages are not medicare supplement coverages, for all accident and sickness insurance policies sold to persons eligible for medicare other than:

(1) Medicare supplement policies; or

(2) Disability income policies.

(e) The commissioner shall promulgate reasonable rules and regulations to govern the full and fair disclosure of the information in connection with the replacement of accident and sickness policies, subscriber contracts or certificates by persons eligible for medicare.



§ 56-7-1456 - Notice -- Right to return -- Refunds.

Medicare supplement policies and certificates shall have a notice prominently printed on the first page of the policy or certificate, or attached to the policy or certificate, stating in substance that the applicant has the right to return the policy or certificate within thirty (30) days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. The insurer shall mail the refund directly to the applicant in a timely manner and shall not require the applicant to meet with the agent to receive the refund.



§ 56-7-1457 - Review of advertisements.

Every issuer of medicare supplement insurance policies or certificates in this state shall provide a copy of any medicare supplement advertisement intended for use in this state whether through written, radio or television medium to the commissioner for review or approval by the commissioner. The commissioner shall promulgate reasonable rules and regulations to implement this section.



§ 56-7-1458 - Regulations subject to Administrative Procedures Act.

Regulations adopted pursuant to §§ 56-7-1451-- 56-7-1457, this section and § 56-7-1459 are subject to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-7-1459 - Violations of part -- Powers to compel compliance.

In addition to any other applicable penalties for violations set out in this title, the commissioner may require issuers violating §§ 56-7-1451 -- 56-7-1458 and this section or rules or regulations promulgated pursuant to §§ 56-7-1451 -- 56-7-1458 and this section to cease marketing any medicare supplement policy or certificate in this state that is related directly or indirectly to a violation, or may require the issuer to take actions necessary to comply with §§ 56-7-1451 -- 56-7-1458 and this section, or both.






Part 16 - Easy to Read Life and Health Insurance Policy Act

§ 56-7-1601 - Short title.

This part shall be known and may be cited as the "Easy to Read Life and Health Insurance Policy Act."



§ 56-7-1602 - Purpose of part.

(a) The purpose of this part is to establish minimum standards for language used in policies, contracts and certificates of life insurance, health insurance, credit life insurance and credit health insurance delivered or issued for delivery in this state to facilitate ease of reading by persons insured under the policies.

(b) (1) This part is not intended to increase the risk assumed by insurance companies or other entities subject to this part or to supersede their obligation to comply with the substance of other insurance legislation applicable to life, health, credit life or credit health insurance policies.

(2) This part is not intended to impede flexibility and innovation in the development of policy forms or content or to lead to the standardization of policy forms or content.



§ 56-7-1603 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Company" or "insurer" means any life or health insurance company, fraternal benefit society, nonprofit health service corporation, nonprofit hospital service corporation, nonprofit medical service corporation, prepaid health plan, dental care plan, vision care plan, pharmaceutical plan, health maintenance organization, and all similar type organizations; and

(2) "Policy" or "policy form" means:

(A) Any policy, contract, plan or agreement of life or health insurance, including credit life insurance and credit health insurance, delivered or issued for delivery in this state by any company subject to this part;

(B) Any certificate, contract or policy issued by a fraternal benefit society; and

(C) Any certificate issued pursuant to a group insurance policy delivered or issued for delivery in this state.



§ 56-7-1604 - Applicability -- Exceptions.

(a) This part applies to all policies delivered or issued for delivery in this state by any company on or after the date the forms are subject to this part, but nothing in this part applies to:

(1) Any policy that is a security subject to federal jurisdiction;

(2) Any group policy covering a group of one thousand (1,000) or more lives at date of issue, other than a group credit life insurance policy or a group credit health insurance policy; provided, that this subsection (a) shall not exempt any certificate issued pursuant to a group policy delivered or issued for delivery in this state;

(3) Any group annuity contract that serves as a funding vehicle for pension, profit-sharing, or deferred compensation plans;

(4) Any form used in connection with, as a conversion from, as an addition to, or in exchange pursuant to a contractual provision for, a policy delivered or issued for delivery on a form approved or permitted to be issued prior to the dates the forms must be approved under this part; or

(5) The renewal of a policy delivered or issued for delivery prior to the dates the forms must be approved under this part.

(b) No other statute of this state setting language simplification standards shall apply to any policy forms.

(c) Any non-English language policy delivered or issued for delivery in this state shall be deemed to be in compliance with § 56-7-1605(a)(1) if the insurer certifies that the policy is translated from an English language policy that does comply with § 56-7-1605(a)(1).



§ 56-7-1605 - Reading ease test score -- Procedure -- Certificate.

(a) In addition to any other requirements of law, no policy forms, except as stated in § 56-7-1604, shall be delivered or issued for delivery in this state on or after the dates the forms are subject to this part, unless:

(1) The text achieves a minimum score of forty (40) on the Flesch reading ease test or an equivalent score on any other comparable test as provided in subsection (d);

(2) It is printed, except for specification pages, schedules and tables, in not less than ten-point type, one (1) point leaded;

(3) The style, arrangement and overall appearance of the policy give no undue prominence to any portion of the text of the policy or to any endorsements or riders; and

(4) It contains a table of contents or an index of the principal sections of the policy, if the policy has more than three thousand (3,000) words printed on three (3) or fewer pages of text, or if the policy has more than three (3) pages regardless of the number of words.

(b) For the purposes of this section, a Flesch reading ease test score shall be measured by the following method:

(1) For policy forms containing ten thousand (10,000) words or less of text, the entire form shall be analyzed. For policy forms containing more than ten thousand (10,000) words, the readability of two hundred (200) word samples per page may be analyzed instead of the entire form. The samples shall be separated by at least twenty (20) printed lines;

(2) The number of words and sentences in the text shall be counted and the total number of words divided by the total number of sentences. The figure obtained shall be multiplied by a factor of 1.015;

(3) The total number of syllables shall be counted and divided by the total number of words. The figure obtained shall be multiplied by a factor of 84.6;

(4) The sum of the figures computed under subdivisions (b)(2) and (3) subtracted from 206.835 equals the Flesch reading ease score for the policy form;

(5) For purposes of subdivisions (b)(2)-(4), the following procedures shall be used:

(A) A contraction, hyphenated word, or numbers and letters, when separated by spaces, shall be counted as one (1) word;

(B) A unit of words ending with a period, semicolon, or colon, but excluding heading and captions, shall be counted as a sentence; and

(C) "Syllable" means a unit of spoken language consisting of one (1) or more letters of a word as divided by an accepted dictionary. Where the dictionary shows two (2) or more equally acceptable pronunciations of a word, the pronunciation containing fewer syllables may be used.

(c) "Text," as used in this section, includes all printed matter except the following:

(1) The name and address of the insurer; the name, number or title of the policy; the table of contents or index; captions and subcaptions; specification pages, schedules or tables; and

(2) Any policy language that is drafted to conform to the requirements of any federal law, regulation or agency interpretation; any policy language required by any collectively bargained agreement; any medical terminology; any words which are defined in the policy; and any policy language required by law or regulation; provided, that the insurer identifies the language or terminology excepted by this subsection (c) and certifies, in writing, that the language or terminology is entitled to be excepted by this subsection (c).

(d) Any other reading test may be approved by the commissioner for use as an alternative to the Flesch reading ease test if it is comparable in result to the Flesch reading ease test.

(e) Filings subject to this section shall be accompanied by a certificate signed by an officer of the insurer stating that it meets the minimum reading ease score on the test used or stating that the score is lower than the minimum required, but should be approved in accordance with § 56-7-1607. To confirm the accuracy of any certification, the commissioner may require the submission of further information to verify the certification in question.

(f) At the option of the insurer, riders, endorsements, applications, and other forms made a part of the policy may be scored as separate forms or as part of the policy with which they may be used.



§ 56-7-1606 - Issuance of policy form after filing.

Nothing in this part shall be construed to negate any law of this state permitting the issuance of any policy form after it has been on file for the time period specified.



§ 56-7-1607 - Authorization of lower reading ease test scores.

The commissioner may authorize a lower score than the Flesch reading ease score required in § 56-7-1605(a)(1) whenever, in the commissioner's sole discretion, the commissioner finds that a lower score:

(1) Will provide a more accurate reflection of the readability of a policy form;

(2) Is warranted by the nature of a particular policy form or type or class of policy forms; or

(3) Is caused by certain policy language that is drafted to conform to the requirements of any state law, regulation or agency interpretation.



§ 56-7-1608 - Approval of policy notwithstanding other laws.

A policy for meeting the requirements of § 56-7-1605(a) shall be approved, notwithstanding any other laws that specify the content of policies, if the policy form provides the policyholders and claimants protection not less favorable than they would be entitled to under such laws.



§ 56-7-1609 - Dates of compliance -- Enforcement.

The commissioner has sole authority to enforce this part or seek remedies for its violation.






Part 17 - Prepaid Dental Plans

§ 56-7-1701 - Option to select alternative coverage.

If a prepaid dental plan after May 3, 1983, offers group prepaid dental service for sale in this state, and the plan limits the provider dentists to designated dentists or groups of designated dentists, whether through regular dental insurance coverage, dental service plan coverage, or through a health maintenance organization or any other service plan organization, the employer or other entity that provides the plan for the benefit of its employees or members shall also offer to the employees or members, including their eligible dependents, the option of selecting alternative coverage that permits the covered persons to obtain dental services from any licensed dentist of their choice. In providing the alternative coverage, the employer or other entity shall pay for the dental benefits to the same extent as provided in the plan, but in no event shall it be required to pay for or contribute towards the provision of alternative coverage an amount greater than the premium or cost it pays or contributes to under the plan.



§ 56-7-1702 - Benefits for obtaining second professional opinion.

Any prepaid dental plan that regularly provides benefits for obtaining a professional opinion of a dentist shall also provide equal benefits for obtaining a second professional opinion of a dentist regarding the same dental procedure or condition if it is requested by the person covered by the plan.






Part 18 - Cancellation of Commercial Risk Insurance Act

§ 56-7-1801 - Short title.

This part shall be known and may be cited as the "Cancellation of Commercial Risk Insurance Act."



§ 56-7-1802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) (A) "Commercial risk insurance" means insurance within the scope of this part that is not "personal risk insurance," as defined in § 56-5-302, and subject to the exclusions set out in § 56-5-301; and

(B) "Commercial risk insurance" does not include fidelity and surety bonds, or insurance written by a surplus lines insurer; and

(2) "Nonpayment of premium" means failure of the named insured to discharge when due any of its obligations in connection with the payment of premiums on a policy of commercial risk insurance or any installment of the premium, whether the premium is payable directly to the insurer or its agents or indirectly under any premium finance plan or extension of credit.



§ 56-7-1803 - Prerequisites for effective notice of cancellation.

After a commercial risk insurance policy has been in effect for sixty (60) days, or, if the policy is a renewal, effective immediately, no notice of cancellation shall be effective unless it is based on the occurrence, after the effective date of the policy, of one (1) or more of the following:

(1) Nonpayment of premium, including nonpayment of any additional premiums, calculated in accordance with the current rating manual of the insurer, justified by a physical change in the insured property or a change in its occupancy or use;

(2) Conviction of the named insured of a crime having as one (1) of its necessary elements an act increasing any hazard insured against;

(3) Discovery of fraud or material misrepresentation on the part of either of the following:

(A) The insured or the insured's representative in obtaining the insurance; or

(B) The named insured in pursuing a claim under the policy;

(4) Failure to comply with written loss control recommendations;

(5) Material change in the risk that increases the risk of loss after insurance coverage has been issued or renewed;

(6) Determination by the commissioner that the continuation of the policy would jeopardize a company's solvency or would place the insurer in violation of the insurance laws of this state or any other state;

(7) Violation or breach by the insured of any policy terms or conditions; or

(8) Other reasons that are approved by the commissioner.



§ 56-7-1804 - Prerequisites for effective notice of cancellation -- Contents of notices of cancellation -- Delivery of notice.

(a) No notice of cancellation of a commercial risk insurance policy shall be effective unless mailed by the insurer, its authorized agent, or employee, to the named insured as shown in the policy declarations at the address shown in the declarations.

(b) If the cancellation is due to any of the items set forth in § 56-7-1803, or if the policy has been in effect less than sixty (60) days and is not a renewal policy, the cancellation shall be effective not less than ten (10) days after the date of mailing.

(c) The mailing of notice shall be sufficient proof of notice. The effective date and hour of cancellation stated in the notice shall become the end of the policy period unless the insured shall surrender the policy and request cancellation prior to the date and hour specified in the cancellation notice.

(d) Delivery of the written notice either by the agent or by the company shall be the equivalent of mailing.

(e) All notices of cancellation shall state which of the grounds set forth in § 56-7-1803 are relied upon, and that upon written request of the named insured, the insurer shall furnish the facts on which the cancellation is based.

(f) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any insurer, its authorized representative, its agents, its employees, or any firm, person or corporation furnishing to the insurer information as to the reason for cancellation, for any statement made by any of them in any written notice of cancellation, for the providing of information pertaining to the cancellation, or for statements made or evidence submitted at any hearings conducted in connection with the cancellation.



§ 56-7-1805 - Failure to comply with notice requirements -- Policy extension -- When notice of nonrenewal not required.

(a) Unless the insurer, at least sixty (60) days in advance of the end of the policy period, mails or delivers to the named insured and agent at the address shown in the policy, notice of its intention not to renew the commercial risk policy or to condition its renewal on reduction of limits or elimination of coverages, the insurer is required to extend the existing policy sixty (60) days from the date the notice is provided. The premium for the policy provided in those circumstances shall be no more than a pro rata basis of the existing policy. Any commercial risk policy written for a term of less than one (1) year shall be considered as if written for a term of one (1) year. Any commercial risk policy written for a term longer than one (1) year, or any commercial risk policy with no fixed expiration date, shall be considered as if written for specific policy periods or terms of one (1) year.

(b) Notice of nonrenewal is not required if:

(1) The insurer has offered to issue a renewal policy; or

(2) Where the named insured has obtained replacement coverage or has agreed in writing to obtain replacement coverage.

(c) If an insurer provides the notice described in this section, and thereafter the insurer extends the policy for ninety (90) days or less, an additional notice of nonrenewal is not required with respect to the extension.



§ 56-7-1806 - Revision of rates.

(a) In the event an insurance company intends to increase the premiums of a commercial risk policy by an amount that is more than twenty-five percent (25%) and the increase in premium is the result of comparing policies of equivalent exposures, the insurance company shall mail or deliver to the named insured and producer at the address shown on the policy, not less than sixty (60) days prior notice of its intention to increase the premiums, specifying the percentage of the increase.

(b) Unless notice is provided as described in subsection (a), the insurer is required to extend the existing policy sixty (60) days from the date the notice is provided.

(c) The premium for the policy provided in those circumstances shall be not more than a pro rata basis of the existing policy.



§ 56-7-1807 - Noncompliance with this part.

Failure to comply with this part shall be considered to be an unfair trade practice under § 56-8-104.



§ 56-7-1808 - Promulgation of rules and regulations by commissioner.

(a) The commissioner may, after notice and hearing, promulgate rules and regulations to carry out this part.

(b) The rulemaking authority includes the power to increase or decrease the time within which notice is required by this part.






Part 19 - Cancellation of Personal Risk Insurance

§ 56-7-1901 - Notice of intention not to renew.

Except as provided in § 56-7-1304, if an insurance company does not intend to renew a contract of any kind of personal risk insurance identified in § 56-5-302, the company shall mail or deliver to the named insured, at the address shown in the policy, notice of its intention not to renew at least thirty (30) days prior to the expiration of the policy.



§ 56-7-1902 - Statement of reasons for nonrenewal -- Liability of information providers.

(a) Unless the nonrenewal notice contains a reason for the nonrenewal action, the notice shall advise the insured that upon written request of the named insured, mailed or delivered to the insurer not later than fifteen (15) days after the effective date of the nonrenewal, the insurer will within twenty (20) days mail to the named insured a written statement specifying a reason for the nonrenewal action.

(b) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any insurer, its authorized representative, its agents, its employees, or against any firm, person or corporation furnishing information to the insurer, as to the reason for nonrenewal.






Part 20 - Memphis Plan Act of 1991

§ 56-7-2001 - Short title.

This part shall be known and may be cited as the "Memphis Plan Act of 1991."



§ 56-7-2002 - Purpose.

The general assembly finds that there is a problem with availability and affordability of health care services for lower income persons. It is, therefore, the intent of this general assembly to make coverage more available and affordable by authorizing the development of innovative plans to prepay the coverage.



§ 56-7-2003 - Plan not deemed to be insurance -- Conditions.

A plan that provides health care services to low income individuals on a prepaid basis shall not be deemed to be insurance within § 56-7-101, or a service plan or corporation or health maintenance organization within chapters 27-32 of this title, or any other provision of this title; provided, that the plan meets the following conditions:

(1) Eligibility in the plan is limited to persons employed in businesses employing two hundred (200) eligible persons or fewer and persons engaged in domestic service in private households and dependents of those persons, where the persons earn less than two hundred percent (200%) of the federal poverty level and are not covered under any other group insurance arrangement;

(2) The plan is operated on a not-for-profit basis under the sponsorship of a not-for-profit organization;

(3) Covered primary care services are provided to enrollees either by providers on staff of the sponsoring organization or by volunteers recruited from a local medical society who have, in both instances, agreed to provide their services for free or for nominal reimbursement for out-of-pocket expenses and/or expendable supplies directly related to, and incurred as a result of, the service provided to the enrollee;

(4) Payments to outside contractors for marketing, claims administration and similar services total no more than ten percent (10%) of the total charges;

(5) The plan has received the approval and endorsement of the local medical society in consultation with the Tennessee Medical Association;

(6) Except as provided in subdivision (3), no portion of any fees or charges under the plan shall be paid directly or indirectly as salary to any officer or director of the sponsoring not-for-profit corporation; and

(7) The sponsoring not-for-profit corporation files an annual report with the commissioner within ninety (90) days of the close of the corporation's fiscal year that includes, at a minimum, the following information:

(A) The number of plan enrollees;

(B) Total services rendered under the plan;

(C) Plan financial statements;

(D) Administrative costs and salaries paid by the plan; and

(E) Other information that may be reasonably requested by the commissioner.



§ 56-7-2004 - Maintenance of minimum essential health coverage.

Coverage made available under the plan shall constitute minimum essential health coverage for purposes of compliance with 26 U.S.C. § 5000A.



§ 56-7-2005 - Presumption that operating entity satisfies requirements regarding health care sharing ministries.

Operation consistent with the standards described in § 56-7-2003 shall create a presumption that the operating entity satisfies the requirements of 26 U.S.C. § 5000A(d)(2)(B)(ii).






Part 21 - Pet Insurance

§ 56-7-2101 - "Pet" defined.

As used in this part, "pet" means any domesticated animal normally maintained in or near the household of its owner.



§ 56-7-2102 - Policies or contracts.

Any insurer writing any coverage to which this title applies may offer group or individual policies or contracts that provide benefits for hospital and medical services for pets; provided, that these services are provided by a veterinarian licensed pursuant to title 63, chapter 12, or by the laws of any other state. The policy or contract may provide for exclusions or deductibles, or both.



§ 56-7-2103 - Disclosure.

All policies issued pursuant to this part shall clearly disclose on the face of the policy:

(1) The annual premium for the policy; and

(2) The benefits provided by the policy.






Part 22 - Tennessee Small Employer Group Health Coverage Reform Act

§ 56-7-2201 - Short title.

This part shall be known and may be cited as the "Tennessee Small Employer Group Health Coverage Reform Act."



§ 56-7-2202 - Legislative purpose.

The purpose and intent of this part is to promote the availability of accident and health insurance coverage to small employers, to prevent abusive rating practices, to require disclosure of rating practices to purchasers, to establish rules for continuity of coverage for employers and covered individuals and to improve the efficiency and fairness of the small group accident and health insurance marketplace.



§ 56-7-2203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Actuarial certification" means a written statement by a member of the American Academy of Actuaries or other individual acceptable to the commissioner that a small employer carrier is in compliance with § 56-7-2209, based upon the person's examination, including a review of the appropriate records and of the actuarial assumptions and methods used by the small employer carrier in establishing premium rates for applicable health benefit plans;

(2) "Base premium rate" means, for each class of business as to a rating period, the lowest premium rate charged or that could have been charged under a rating system for that class of business, by the small employer carrier to small employers with similar case characteristics for health benefit plans with the same or similar coverage;

(3) [Deleted by 2011 amendment.]

(4) "Board" means the board of directors of the pool;

(5) "Carrier" means any person that provides one (1) or more health benefit plans in this state, including a licensed insurance company, a prepaid hospital or medical service plan, a health maintenance organization (HMO) and a multiple employer welfare arrangement (MEWA);

(6) "Case characteristics" means demographic or other objective characteristics of a small employer, as determined by a small employer carrier, that are considered by the small employer carrier in the determination of premium rates for the small employer, but does not mean claim experience, health status and duration of coverage since issue;

(7) "Class of business" means all or a distinct grouping of small employers as shown on the records of a small employer carrier;

(8) [Deleted by 2011 amendment.]

(9) "Dependent" means the spouse or child of an eligible employee, subject to applicable terms of the health care plan covering the employee;

(10) "Eligible employee" means an employee who works for a small employer on a full-time basis, with a normal work week of thirty (30) or more hours, including a sole proprietor, a partner or a partnership, or an independent contractor, if included as an employee under a health care plan of a small employer. "Eligible employee" does not include employees who work on a part-time, temporary, or substitute basis;

(11) (A) "Health benefit plan" means:

(i) Any accident and health insurance policy or certificate;

(ii) Nonprofit hospital or medical service corporation contract;

(iii) Health, hospital or medical service corporation plan contract;

(iv) HMO subscriber contract;

(v) Plan provided by a MEWA; or

(vi) Plan provided by another benefit arrangement, to the extent permitted by Employee Retirement Income Security Act (ERISA), compiled in 29 U.S.C. § 1001 et seq., subject to § 56-7-2206.

(B) "Health benefit plan" does not mean:

(i) Accident only, specified disease only, fixed indemnity, credit or disability insurance;

(ii) Coverage or medicare services pursuant to contracts with the federal government;

(iii) Medicare supplement or long-term care insurance;

(iv) Dental only or vision only insurance;

(v) Coverage issued as a supplement to liability insurance;

(vi) Insurance arising out of a workers' compensation or similar law;

(vii) Automobile medical payment insurance; or

(viii) Insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance;

(12) "Health group cooperative" or "cooperative" means a private purchasing cooperative composed of small employers formed under this part;

(13) "Impaired insurer" has the same meaning as in § 56-12-203;

(14) "Index rate" means, for each class of business as to a rating period for small employers with similar case characteristics, the arithmetic average of the applicable base premium rate and the corresponding highest premium rate;

(15) "Late enrollee" means an eligible employee or dependent who requests enrollment in a health benefit plan of a small employer following the initial enrollment period provided under the terms of the health benefit plan; provided, that the initial enrollment period shall be a period of at least thirty (30) days. However, an eligible employee or dependent shall not be considered a late enrollee if:

(A) The individual:

(i) Was covered under another employer health benefit plan at the time the individual was eligible to enroll;

(ii) Stated, at the time of the initial enrollment, that coverage under another employer health benefit plan was the reason for declining enrollment;

(iii) Has lost coverage under another employer health benefit plan as a result of termination of employment, the termination of the other plan's coverage, death of a spouse or divorce; and

(iv) Requests enrollment within thirty (30) days after termination of coverage provided under another employer health benefit plan;

(B) The individual is employed by an employer that offers multiple health benefit plans and the individual elects a different plan during an open enrollment period; or

(C) A court has ordered coverage be provided for a spouse or minor child under a covered employee's health benefit plan, and request for enrollment is made within thirty (30) days after issuance of the court order;

(16) "New business premium rate" means, for each class of business as to a rating period, the lowest premium rate charged, offered or that could have been charged by a small employer carrier to small employers with similar case characteristics for newly issued health benefit plans with the same or similar coverage;

(17) [Deleted by 2011 amendment.]

(18) "Preexisting conditions provision" means a policy provision that limits or excludes coverage for charges or expenses incurred during a specified period following the insured's effective date of coverage, for a condition that, during a specified period immediately preceding the effective date of coverage, had manifested itself in a manner that would cause an ordinarily prudent person to seek diagnosis, care or treatment, or for which medical advice, diagnosis, care or treatment was recommended or received as to that condition or as to pregnancy existing on the effective date of coverage;

(19) "Premium" includes insurance premiums or other fees charged for a health benefit plan, including the costs of benefits paid or reimbursements made to or on behalf of persons covered by the plan;

(20) "Rating period" means the calendar period for which premium rates established by a small employer carrier are assumed to be in effect, as determined by the small employer carrier;

(21) [Deleted by 2011 amendment.]

(22) [Deleted by 2011 amendment.]

(23) "Small employer" means any person actively engaged in business that, on at least fifty percent (50%) of its working days during the preceding year, employed no fewer than three (3) eligible employees and no more than twenty-five (25) eligible employees, the majority of whom are employed within this state; provided, however, that for purposes of participating in a health group cooperative, a "small employer" includes any person that, during the preceding year, employed no less than two (2) and no more than fifty (50) eligible employees and otherwise qualifies as a small employer pursuant to this subdivision (23). "Small employer" includes companies that are affiliated companies, as defined in § 56-13-102, or that are eligible to file a combined tax return under the Internal Revenue Code, compiled in title 26 of the United States Code. Except as otherwise provided, the provisions of this part that apply to a small employer shall continue to apply until the plan anniversary following the date the employer no longer meets the requirements of this section; and

(24) "Small employer carrier" means any carrier that offers health benefit plans covering eligible employees of one (1) or more small employers;

(25) [Deleted by 2011 amendment.]



§ 56-7-2204 - Affiliated carriers.

For the purposes of this part, companies that are affiliated companies or that are eligible to file a consolidated tax return shall be treated as one (1) carrier, except that with respect to affiliated companies, all of which are in existence and affiliated on January 1, 1992, the group of affiliated companies is considered to be one (1) carrier only after one (1) member of the group transfers any small employer business to another member of the group, and except that any insurance company, hospital service plan or medical service plan that is an affiliate of an HMO located in this state or any HMO located in this state that is an affiliate of an insurance company, a health service corporation or a medical service corporation may treat the HMO as a separate carrier and each HMO that operates only one (1) HMO in a service area of this state may be considered a separate carrier.



§ 56-7-2205 - Distinct grouping -- Additional groupings.

(a) A distinct grouping may only be established by a small employer carrier on the basis that the applicable health benefit plans:

(1) Are marketed and sold through individuals and organizations that are not participating in the marketing or sale of other distinct groupings of small employers for the small employer carrier;

(2) Have been acquired from another small employer carrier as a distinct grouping of plans; or

(3) Are provided through an association with membership of not less than ten (10) small employers that has been formed for purposes other than obtaining insurance.

(b) A small employer carrier may establish no more than two (2) additional groupings under subdivision (a)(1), (a)(2) or (a)(3) on the basis of underwriting criteria that are expected to produce substantial variation in the health care costs.

(c) The commissioner may approve the establishment of additional distinct groupings upon application to the commissioner and the commissioner's determination that the action would enhance the efficiency and fairness of the small employer marketplace.



§ 56-7-2206 - Applicability.

(a) A health benefit plan is subject to this part if it provides health benefits for small employers and if either of the following conditions is met:

(1) Any part of the premiums or benefits is paid by a small employer, or any covered individual is reimbursed, whether through wage adjustments or otherwise, by a small employer for any portion of the premium, or for which the small employer has permitted payroll deduction for the covered individual, whether or not the coverage is issued through a group or individual policy of insurance, and whether or not the small employer pays any part of the premium; or

(2) The health benefit plan is treated by the employer or any of the covered individuals as part of a plan or program for the purpose of § 106 or § 162 of the Internal Revenue Code, compiled in 26 U.S.C. §§ 106 and 162, respectively.

(b) Chapter 5, part 3 of this title does not apply to individual accident and health insurance policies or contracts to the extent they are subject to this part.



§ 56-7-2207 - [Repealed.]

HISTORY: Acts 1992, ch. 808, § 7; 1996, ch. 1040, §§ 1, 2, repealed by Acts 2011, ch. 344, § 2, effective July 1, 2011.



§ 56-7-2208 - [Repealed.]

HISTORY: Acts 1992, ch. 808, § 8; repealed by Acts 2011, ch. 344, § 3, effective July 1, 2011.



§ 56-7-2209 - Health benefit plans -- Preexisting conditions -- Late enrollees -- Premiums -- Transfers -- Place of business -- Filings -- Documentation.

(a) Health benefit plans covering small employers are subject to the following:

(1) Except in the case of a late enrollee, any preexisting conditions provision may not limit or exclude coverage for a period beyond twelve (12) months following the insured's effective date of coverage, and may only relate to conditions manifesting themselves in a manner that would cause an ordinarily prudent person to seek medical advice, diagnosis, care or treatment; for which medical advice, diagnosis, care or treatment was recommended or received during the twelve (12) months immediately before the effective date of coverage, or as to a pregnancy existing on the effective date of coverage;

(2) In determining whether a preexisting conditions provision applies to an eligible employee or to a dependent, all health benefit plans shall credit the time the person was covered under a previous group health benefit plan if the previous coverage was continuous to a date not more than thirty (30) days before the effective date of the new coverage, exclusive of any applicable waiting period under the plan;

(3) (A) The health benefit plan is renewable with respect to all eligible employees or dependents at the option of the policyholder or contract holder except:

(i) For nonpayment of the required premiums by the policyholder or contract holder;

(ii) For fraud or misrepresentation of the policyholder or contract holder or, with respect to coverage of individual enrollees, the enrollees or their representatives;

(iii) For noncompliance with plan provisions that have been approved by the commissioner;

(iv) When the number of enrollees covered under the plan is fewer than the number of insureds or percentage of enrollees required by participation requirements under the plan;

(v) When the policyholder or contract holder is no longer actively engaged in the business in which it was engaged on the effective date of the plan; or

(vi) When the small employer carrier stops writing new business in the small employer market, if the employer:

(a) Provides notice to the department and either to the policyholder, contract holder or employer of its decision to stop writing new business in the small employer market; and

(b) Does not cancel health benefit plans subject to this part for one hundred eighty (180) days after the date of the notice required under subdivision (a)(3)(A)(vi)(a); and for that business of the carrier that remains in force, the carrier shall continue to be governed by this part with respect to business conducted under this part;

(B) A small employer carrier that stops writing new business in the small employer market in this state after January 1, 1993, shall be prohibited from writing new business in the small employer market in this state for a period of five (5) years from the date of notice to the commissioner. In the case of an HMO doing business in the small employer market in one (1) service area of this state, the rules set forth in this subdivision (a)(3) shall apply to the HMO's operations in the service area, unless § 56-7-2208(g) [repealed] applies;

(4) Late enrollees may be excluded from coverage for the greater of eighteen (18) months or an eighteen-month preexisting condition exclusion; however, if both a period of exclusion from coverage and a preexisting condition exclusion are applicable to a late enrollee, the combined period shall not exceed eighteen (18) months; and

(5) A carrier may continue to enforce reasonable employer participation and contribution requirements on small employers applying for coverage; however, participation and contributions requirements may vary among small employers only by the size of the small group.

(6) [Deleted by 2011 amendment.]

(b) Premium rates for health benefit plans subject to this part are subject to the following:

(1) The index rate for a rating period for any class of business shall not exceed the index rate for any other class of business by more than twenty-five percent (25%), adjusted pro rata for any rating period of less than one (1) year;

(2) For a class of business, the premium rates charged during a rating period to small employers with similar case characteristics for the same or similar coverage, or the rates that could be charged to those employers under the rating system for that class of business shall not vary from the index rate by more than thirty-five percent (35%) of the index rate, adjusted pro rata for any rating period of less than one (1) year;

(3) The percentage increase in the premium rate charged to a small employer for a new rating period, adjusted pro rata for any rating period of less than one (1) year, may not exceed the sum of the following:

(A) The percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period. If a small employer carrier is not issuing any new policies, but is only renewing policies, the carrier shall use the percentage change in the base premium rate;

(B) Any adjustment, not to exceed fifteen percent (15%) annually and adjusted pro rata for any rating period of less than one (1) year, due to the claim experience, health status, or duration of coverage of the employees or dependents of the small employer as determined from the small employer carrier's rate manual for the class of business;

(C) Any adjustment because of a change in coverage or change in the case characteristics of the small employer as determined from the small employer carrier's rate manual for the class of business;

(4) [Deleted by 2011 amendment.]

(5) Premium rates for health benefit plans shall comply with the requirements of this section, notwithstanding any reinsurance premiums and assessments paid or payable by small employer carriers in accordance with § 56-7-2221 [repealed];

(6) In any case where a small employer carrier uses industry as a case characteristic in establishing premium rates, the rate factor associated with any industry classification may not vary from the arithmetic average of the rate factors associated with all industry classifications by greater than fifteen percent (15%) of coverage; and

(7) Small employer carriers shall apply rating factors including case characteristics consistently with respect to all small employers in a class of business. Adjustments in rates for claims experience, health status and duration from issue may not be applied individually. Any such adjustment must be applied uniformly to the rate charged for all participants of the small employer.

(c) All premium rates for a small employer carrier shall be subject to the review and approval or disapproval of the commissioner as provided for in § 56-26-102 and any regulations promulgated under the authority of that section. Section 56-26-102 and regulations shall apply to all plans subject to this section in the same manner as to accident and sickness policies subject to § 56-26-102.

(d) A small employer carrier shall not involuntarily transfer a small employer into or out of a class of business. A small employer carrier shall not offer to transfer a small employer into or out of a class of business unless the carrier offers to transfer all small employers in the class of business without regard to case characteristics, claims experience, health status or duration of coverage since issue.

(e) In connection with the offering for sale of any health benefit plan to a small employer, each small employer carrier shall make a reasonable disclosure as part of its solicitation and sales materials of:

(1) The extent to which premium rates for a specified small employer are established or adjusted in part based upon the actual or expected variation in claims costs, or actual or expected variation in health condition of the eligible employees and dependents of the small employer;

(2) Provisions concerning the small employer carrier's right to change premium rates and the factors other than claims experience that affect changes in premium rates;

(3) Provisions relating to renewability of policies and contracts; and

(4) Provisions affecting any preexisting conditions provision.

(f) Each small employer carrier shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.

(g) Each small employer carrier shall file with the commissioner annually, on or before March 15, an actuarial certification certifying that it is in compliance with this part and that its rating methods are actuarially sound. The small employer carrier shall retain a copy of the certification at its principal place of business.

(h) A small employer carrier shall make the information and documentation described in subsection (f) available to the commissioner upon request. Except in cases of violations of this part, the information is proprietary and trade secret information and is not subject to disclosure by the commissioner to persons outside the department except as agreed to by the small employer carrier or as ordered by a court of competent jurisdiction.

(i) Subdivisions (a)(1), (3) and (5) and subsections (b) and (d)-(h) apply to health benefit plans delivered, issued for delivery, renewed or continued in this state or covering persons residing in this state on or after January 1, 1993. Subdivisions (a)(2) and (4) apply to health benefit plans delivered, issued for delivery, renewed or continued in this state or covering persons residing in this state on or after the date the plan becomes operational, as designated by the commissioner. For purposes of this subsection (i), the date a health benefit plan is continued is the anniversary date of the issuance of the health benefit plan.



§ 56-7-2210 - [Repealed.]

HISTORY: Acts 1992, ch. 808, § 10, repealed by Acts 2011, ch. 344, § 7, effective July 1, 2011.



§ 56-7-2211 - [Repealed.]

HISTORY: Acts 1992, ch. 808, § 11, repealed by Acts 2011, ch. 344, § 8, effective July 1, 2011.



§ 56-7-2212 - [Repealed.]

HISTORY: Acts 1992, ch. 808, § 12, repealed by Acts 2011, ch. 344, § 9, effective July 1, 2011.



§ 56-7-2221 - [Repealed.]

HISTORY: Acts 1992, ch. 808, § 13, repealed by Acts 2011, ch. 344, § 10, effective July 1, 2011.



§ 56-7-2222 - Formation of health group cooperative of small employers -- Registration -- Organization.

(a) A health group cooperative of small employers may be formed only for the purpose of obtaining insurance. A health group cooperative shall:

(1) Contain at least one thousand (1,000) eligible employees or have at least ten (10) participating employers;

(2) Establish requirements for membership. A small employer's participation in a cooperative is voluntary, but an employer electing to participate in a cooperative shall commit to purchasing coverage through the cooperative for three (3) years, unless allowed to terminate participation because of a financial hardship affecting the employer as determined by rules governing termination promulgated by the commissioner. These rules shall include, at a minimum, that "financial hardship" means the initiation of bankruptcy proceedings or dissolution of the employer. No health group cooperative shall exclude a small employer that otherwise meets the requirements for membership on the basis of a health status-related factor, as defined in § 56-7-2802, in relation to the employee or a dependent of the employee;

(3) Hold an open enrollment period at least once a year during which period eligible employers and eligible employees may join the health group cooperative;

(4) Allow eligible employees and their dependents, upon initial enrollment and during subsequent open enrollment periods, to choose among health insurance plans from the insurer selected by and offered through the cooperative. A person covered by a health insurance plan offered through the cooperative that requires an enrollment period in excess of one (1) year is eligible to choose among available plans upon the completion of the enrollment period;

(5) Offer coverage under all the selected insurers' plans offered through the cooperative to all eligible employees of member small employers and their dependents. Coverage shall be offered to all employees of member small employers and their dependents except as provided in § 56-7-2209(a)(4);

(6) Not assume any risk or form self-insurance plans among its members unless it complies with chapter 26, part 2 of this title; provided, however, that compliance with § 56-26-204(a)(1)(C) shall not be required of health cooperatives; and

(7) Have the option of using any type of rating arrangement with the insurer selected by the cooperative. At the cooperative's discretion, premiums may be paid to the health insurance plans by the cooperative or by member small employers. A health insurance plan offered through the health group cooperative that rates:

(A) Each member small employer separately is subject to the laws governing small employer health insurance; and

(B) The entire group as a whole shall charge each insured person based on a base rate within the health group cooperative, adjusted for case characteristics as permitted by § 56-7-2209 and plan selection, and is subject to the laws governing group accident and health insurance.

(b) (1) The health group cooperative, prior to offering any health insurance plan through the cooperative, and annually after the initial offering, shall register with the department and demonstrate continued compliance with subdivision (b)(2).

(2) The health group cooperative shall be organized as a nonprofit corporation and have the rights and duties pursuant to the Tennessee Nonprofit Corporation Act, compiled in title 58, chapters 51-68. On receipt of a certificate of incorporation from the secretary of state, the cooperative shall file written notification of the receipt of the certificate and a copy of the cooperative's organizational documents with the commissioner. The board of directors shall file annually with the commissioner a statement of all amounts collected and expenses incurred for the preceding year.

(c) A small employer insurer may not form, or be a member of, a health group cooperative. An insurer may associate with a sponsoring entity, such as a business association, chamber of commerce, or other organization representing employers or serving an analogous function, to assist the sponsoring entity in forming a health group cooperative.



§ 56-7-2223 - Liability of health group cooperative.

(a) A health group cooperative shall not be liable for, nor shall a member of the board of directors, the executive director, an employee, or an agent of a cooperative, be liable for:

(1) An act performed in good faith in the execution of duties in connection with the cooperative; or

(2) An independent action of a small employer insurer or a person who provides health care services under a health insurance plan.

(b) A health group cooperative shall not be liable for, nor shall a member of the board of directors, the executive director, an employee, or an agent be liable for a failure to arrange for coverage of a particular illness, disease, or health condition.



§ 56-7-2224 - Duties of a health group cooperative.

A health group cooperative:

(1) Shall arrange for group health insurance plan coverage for small employers who are members of the cooperative by contracting with small employer insurers who meet the criteria established by this part for coverage under group health insurance plans;

(2) Shall collect premiums to cover the cost of:

(A) Group health insurance plan coverage purchased through the cooperative; and

(B) The cooperative's administrative expenses;

(3) May contract with agents to market coverage issued through the cooperative;

(4) Shall establish administrative and accounting procedures for the operation of the cooperative;

(5) May contract with a small employer insurer or third-party administrator to provide administrative services to the cooperative;

(6) Shall contract with a small employer insurer for the provision of services to small employers covered through the cooperative;

(7) Shall develop and implement a plan to maintain public awareness of the cooperative and publicize the eligibility requirements for, and the procedures for, enrollment in coverage through the cooperative;

(8) May negotiate the premiums paid by its members; and

(9) May obtain from the cooperative's selected insurer other ancillary health insurance products and services for its members as are customarily offered in conjunction with group health insurance plans.



§ 56-7-2225 - Contracting with a small employer insurer -- Compliance with federal laws.

(a) A health group cooperative shall contract only with a small employer insurer that demonstrates:

(1) That the insurer or health maintenance organization is licensed and in good standing with the department;

(2) The capacity to administer the group health insurance plans;

(3) The ability to monitor and evaluate the quality and cost effectiveness of care and applicable procedures;

(4) The ability to conduct utilization management and applicable procedures and policies;

(5) The ability to assure enrollees a sufficient number of health care providers, including specialty providers; and

(6) A satisfactory grievance procedure and the ability to respond to enrollees' calls, questions, and complaints.

(b) A health group cooperative shall comply with federal laws applicable to cooperatives and group health insurance plans issued through cooperatives, to the extent required by federal law and this title or rules promulgated pursuant to this title.






Part 23 - Mandated Insurer or Plan Coverage

§ 56-7-2301 - Health insurance -- Newly born children -- Coverage -- Notification.

(a) All individual and group health insurance policies providing coverage on an expense incurred basis and individual and group service or indemnity type contracts issued by a nonprofit corporation that provide coverage for a child of the insured or subscriber shall, as to the child's coverage, also provide that the health insurance benefits applicable to children, if any, shall be payable with respect to a newly born child of the insured or subscriber from the moment of birth.

(b) The coverage for newly born children shall, in addition to coverage for infants placed in the well-child care unit, consist of coverage of injury or sickness, including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities. The coverage of newly born infants and pregnant women shall also include coverage for testing as provided in § 68-5-401(a)(2).

(c) If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy or contract may require that notification of birth of a newly born child and payment of the required premium or fee must be furnished to the insurer or nonprofit service or indemnity corporation within thirty-one (31) days after the date of birth in order to have the coverage continue beyond the thirty-one-day period.

(d) The requirements of this section apply to all insurance policies and subscriber contracts delivered or issued for delivery in this state more than one hundred twenty (120) days after July 1, 1974, and to those policies and subscriber contracts that are substantially amended after July 1, 1980.

(e) If and only if a person or the person's spouse is pregnant at the time health insurance coverage is purchased, then at the time of the purchase this section may be contractually waived with respect to health insurance coverage for an unborn child and/or the right of the person to purchase health insurance coverage for the unborn child.



§ 56-7-2302 - Dependent children under hospital or medical expense policies -- Coverage -- Services by charitable research hospitals.

(a) (1) An individual hospital or medical expense insurance policy or contract, as provided under chapter 26, 28 or 29 of this title, delivered or issued for delivery in this state, or that is amended or renewed by agreement or otherwise, on or after August 13, 1986, and that provides that coverage of a dependent child shall terminate upon attainment of the limiting age for dependent children specified in the policy, shall also provide that the limiting age not be earlier than twenty-four (24) years for those dependent children who are unmarried and dependent on the insured for support and maintenance. This subdivision (a)(1) shall not be construed to require coverage for a dependent child under the policy of insurance, if the dependent child would be otherwise ineligible for the coverage either by the terms of the policy of insurance or other provisions of this title, except those relating to the limiting age for the dependent child stated in this subdivision (a)(1).

(2) A group hospital or medical expense insurance policy or contract, as provided under chapter 26, 28 or 29 of this title, delivered or issued for delivery in this state, or that is amended or renewed by agreement or otherwise, on or after August 13, 1986, and that provides that coverage of a dependent child shall terminate upon attainment of the limiting age for dependent children specified in the policy, shall also provide that the limiting age not be earlier than twenty-four (24) years for those dependent children who are unmarried and dependent on the insured for support and maintenance. This subdivision (a)(2) shall not be construed to require coverage for a dependent child under the policy of insurance if the dependent child would be otherwise ineligible for the coverage either by the terms of the policy of insurance or other provisions of this title, except those relating to the limiting age for the dependent child stated in this subdivision (a)(2).

(b) (1) An individual hospital or medical expense insurance policy or contract, as provided under chapter 26, 28 or 29 of this title, delivered or issued for delivery in this state more than one hundred twenty (120) days after May 7, 1969, that provides that coverage of a dependent child shall terminate upon attainment of the limiting age for dependent children specified in the policy, shall also provide in substance that attainment of the limiting age shall not operate to terminate the coverage of the child while the child is and continues to be both:

(A) Incapable of self-sustaining employment by reason of intellectual or physical disability; and

(B) Chiefly dependent upon the policyholder for support and maintenance, provided proof of the incapacity and dependency is furnished to the insurer by the policyholder within thirty-one (31) days of the child's attainment of the limiting age and subsequently as may be required by the insurer, but not more frequently than annually after the two-year period following the child's attainment of the limiting age.

(2) A group hospital or medical expense insurance policy or contract, as provided under chapter 26, 28 or 29 of this title, delivered or issued for delivery in this state more than one hundred twenty (120) days after May 7, 1969, that provides that coverage of a dependent child of an employee or other member of the covered group shall terminate upon attainment of the limiting age for dependent children specified in the policy, shall also provide in substance that attainment of the limiting age shall not operate to terminate the coverage of the child while the child is and continues to be both:

(A) Incapable of self-sustaining employment by reason of intellectual or physical disability; and

(B) Chiefly dependent upon the employee or member for support and maintenance, provided proof of the incapacity and dependency is furnished to the insurer by the employee or member within thirty-one (31) days of the child's attainment of the limiting age and subsequently as may be required by the insurer, but not more frequently than annually after the two-year period following the child's attainment of the limiting age.

(3) Any group hospital or medical expense insurance policy or contract that is issued to replace an existing group policy or contract shall continue the coverage for those dependents with disabilities covered under the prior group insurance policy or contract, regardless of age, in the manner specified in subdivisions (a)(1) and (2). The dependents with disabilities covered under the prior plan on the date of discontinuance who would be eligible for coverage in accordance with the succeeding carrier's plan of benefits, except for the fact that they have attained the limiting age, shall be covered under the succeeding carrier's plan on its effective date so long as they have a disability and are dependent under the definitions in subdivisions (b)(1) and (2).

(c) (1) Notwithstanding any other law to the contrary, no insurer, or employer or other entity that administers health, medical, or surgical insurance or that has an insurance company administering its health services program, and no individual, blanket or group policy of insurance issued pursuant to this title, that is entered into, amended, delivered, issued for delivery, or renewed by agreement or otherwise, on or after March 17, 1982, shall deny, for the reason that the insured or the covered dependent incurred no expense, charge, or obligation, a claim for expenses incurred in connection with the patient's hospitalization for hospital, medical or surgical services rendered by a non-governmental, charitable research hospital that bills all patients for services rendered but does not enforce by judicial proceedings payment from an individual patient in the absence of insurance coverage.

(2) No expense incurred, individual or group hospital, medical or surgical policy issued, delivered, amended or renewed on or after March 17, 1982, or employer or other entity that administers health, medical, or surgical insurance or that has an insurance company administering its health services program, shall except, limit, or reduce benefits or otherwise fail to pay for services rendered by a non-governmental charitable research hospital because it bills patients for services rendered, but does not enforce by judicial proceedings collection from individual patients in the absence of insurance coverage.

(d) (1) All policies or contracts as described in subdivisions (a)(1) and (2), and all ERISA group health plans and health maintenance organizations, are prohibited from denying coverage to a child because the child was born out of wedlock, was not claimed as a dependent on the parent's income tax return, or does not reside with the parent or in the service area of the entity providing health insurance or coverage.

(2) Should health insurance or coverage be ordered by a court of law or administrative order and the parent so ordered is eligible for coverage, the insurer, the employer or the ERISA group health plan administrator, nonprofit hospital and medical service plan or health maintenance organization of the parent so ordered must permit enrollment of the child who is otherwise eligible, without regard to any enrollment season restriction. The entity providing health insurance or coverage must accept the applications for coverage of the child made by either the child's other parent or the state agency administering Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1396 et seq. or the Title IV-D child support enforcement program, compiled in 42 U.S.C. §§ 661-669.

(3) No entity providing health care benefits may disenroll or eliminate coverage under subdivision (d)(2) without satisfactory written evidence that the court or administrative order is no longer in effect or that there is written evidence that the child will be enrolled in comparable health coverage through another insurer that will take effect not later than the effective date of the disenrollment or, in the case of an employer, where the employer has eliminated family health coverage for all of its employees.

(4) No entity providing health care benefits may impose different requirements on a state, as assignee of the rights of a covered individual who is enrolled in any insurance program offered in the state, that differ from requirements imposed on agents or assignees of any other covered individual.

(5) In cases where the noncustodial parent is providing coverage, all entities providing the coverage must provide information to the custodial parent, or provider, with the custodial parent's approval, that is necessary for the child to obtain benefits, though that coverage must permit the custodial parent or the provider with approval of the custodial parent, to submit claims for covered services without the approval of the noncustodial parent, and must make payment of the claims directly to the custodial parent, the provider, the state agency administering Title XIX or IV-D of the Social Security Act or any contractor who has contracted with the state to provide medicaid services.

(6) The commissioner is authorized to adopt rules and standards establishing reasonable procedures for use by group health plans to determine whether a child is covered under a qualified medical support order.

(e) All policies and contracts as described in subdivision (a)(2), all ERISA group health plans and health maintenance organizations must provide the same coverage to adopted children under eighteen (18) years of age as of the date of placement for adoption or adoption as for natural children effective upon placement of the children, regardless of whether the adoption has become final. No preexisting conditions of an adopted child may be used to deny coverage if the adoption or placement for adoption occurs while the parent is eligible for coverage.



§ 56-7-2303 - Forfeiture and lapse restrictions.

(a) No insurance company doing business in this state shall declare any life insurance policy or any noncancellable or guaranteed renewable accident and health insurance policy owned by a resident of this state forfeited or lapsed within six (6) months after default in payment of any premium, installment or interest, unless a written or printed notice stating the amount of the premium, installment or interest due on the policy, the place where it shall be paid and the name and address of the person or company to which it is payable, has been duly addressed and mailed with the required postage affixed, to the policy owner at the policy owner's last known post office address as shown by the records of the insurance company, on or before the day the premium, installment or interest is due and payable, before the beginning of the period of grace. The notice shall also state that unless the premium or other sums are paid to the company or its agent, the policy will lapse or be forfeited, except as to nonforfeiture options that may be provided for by any life insurance policy. "Policy owner," as used in this section, means the owner of the policy, or other person designated as the person to receive premium notices, all as shown by the records of the insurance company.

(b) The affidavit of any responsible officer, clerk or agent of the insurance company authorized to mail the notice that it is the standard practice of the company to duly address and mail to policyowners the notice required by this section shall be prima facie evidence that the notice has been duly given.

(c) No action shall be maintained to recover under a lapsed or forfeited policy on the ground that the insurance company failed to comply with this section, unless instituted within two (2) years from the due date upon which default was made in paying the premium, installment or interest for which it is claimed that lapse or forfeiture ensued.

(d) This section does not apply to group or group-type policies, to industrial life or accident and health policies, to any policies upon which premiums are payable monthly or at more frequent intervals, or to policies for which premiums are billed to and payable through an employer.



§ 56-7-2304 - Continuation of coverage on group contracts.

The commissioner is authorized to adopt rules and regulations applicable to insurance policies and subscriber contracts provided by an insurance company or a nonprofit service corporation on a group or group-type basis establishing reasonable requirements for extension of benefits and determination of claim liability in the event of discontinuance of coverage for nonpayment of premiums or replacement of coverage by another carrier. Any rule or regulation shall be adopted in accordance with § 56-1-701, and shall provide for any notices required that notice to the group policyholder or subscriber contract holder shall be deemed notice to the employee, member or subscriber. No rule or regulation shall require the extension of coverage, except as to policies or contracts issued, altered or amended after the effective date of the regulation.



§ 56-7-2305 - Group life -- Required provisions.

(a) (1) Subject to the limitations of subdivision (a)(2), no policy of group life insurance shall be delivered in this state unless it contains in substance the provisions contained in subdivision (a)(3), or provisions that, in the opinion of the commissioner, are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder.

(2) (A) Subdivisions (a)(3)(F)-(J) do not apply to policies issued to a creditor to insure debtors of the creditor;

(B) The standard provisions required for individual life insurance policies shall not apply to group life insurance policies; and

(C) If the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision or provisions that, in the opinion of the commissioner, are equitable to the insured persons and to the policyholder, but nothing in this subdivision (a)(2)(C) shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies.

(3) The mandatory provisions referred to in subdivision (a)(1) are:

(A) A provision that the policyholder is entitled to a grace period of thirty-one (31) days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder has given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during the grace period;

(B) A provision that the validity of the policy shall not be contested, except for nonpayment of premiums after it has been in force for two (2) years from its date of issue; and that no statement made by any person insured under the policy relating to the person's insurability shall be used in contesting the validity of the insurance with respect to which the statement was made after the insurance has been in force prior to the contest for a period of two (2) years during the person's lifetime nor unless it is contained in a written instrument signed by the person;

(C) A provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument is or has been furnished to the person or to the person's beneficiary;

(D) A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of the person's coverage;

(E) A provision specifying an equitable adjustment of premiums or of benefits or of both to be made in the event the age of a person insured has been misstated, the provision to contain a clear statement of the method of adjustment to be used;

(F) A provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured, subject to the provisions of the policy in the event there is no designated beneficiary, as to all or any part of the sum, living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of the sum not exceeding five hundred dollars ($500) to any person appearing to the insurer to be equitably entitled to the sum by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured;

(G) A provision that the insurer will issue to the policyholder for delivery to each person insured an individual certificate setting forth a statement as to the insurance protection to which the person is entitled, to whom the insurance benefits are payable, and the rights and conditions set forth in subdivisions (a)(3)(H)-(J);

(H) A provision that if the insurance, or any portion of it, on a person covered under the policy ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, the person shall be entitled to have issued to the person by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits; provided, that application for the individual policy shall be made, and the first premium paid to the insurer, within thirty-one (31) days after the termination; and provided, further, that:

(i) The individual policy shall, at the option of the person, be on any one (1) of the forms then customarily issued by the insurer at the age and for the amount applied for, except that the group policy may exclude the option to elect term insurance;

(ii) The individual policy shall be in an amount not in excess of the amount of life insurance that ceases because of the termination, less the amount of any life insurance for which the person is or becomes eligible under the same or any other group policy within thirty-one (31) days after the termination, except any amount of insurance that has matured on or before the date of the termination as an endowment payable to the person insured, whether in one (1) sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount that is considered to cease because of the termination; and

(iii) The premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which the person then belongs, and to the person's age attained on the effective date of the individual policy;

(I) A provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured under the policy at the date of the termination whose insurance terminates and who has been insured for at least five (5) years prior to the termination date shall be entitled to have issued to the person by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by subdivision (a)(3)(H), except that the group policy may provide that the amount of the individual policy shall not exceed the smaller of:

(i) The amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which the person is or becomes eligible under any group policy issued or reinstated by the same or another insurer within thirty-one (31) days after the termination; and

(ii) Two thousand dollars ($2,000);

(J) A provision that if a person insured under the group policy dies during the period within which the person would have been entitled to have an individual policy issued in accordance with subdivision (a)(3)(H) or (I) and before the individual policy has become effective, the amount of life insurance that the person would have been entitled to have issued under the individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium for the individual policy has been made; and

(K) In the case of a policy issued to a creditor to insure debtors of the creditor, a provision that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a form that will contain a statement that the life of the debtor is insured under the policy and that any death benefit paid under the policy by reason of the debtor's death shall be applied to reduce or extinguish the indebtedness.

(b) In the case of a policy that provides that each insured debtor whose protection under the group insurance policy terminates by reason of absolute assignment by the creditor of the insured debtor's indebtedness for the discharge of which the debtor when incurring the indebtedness had agreed upon installment payments over a period of more than ten (10) years, there shall be a provision that each insured debtor shall be entitled to have issued to the person by the insurer, without evidence of insurability, upon application made to the insurer and upon the payment of the premium applicable to the class of risk to which the person belongs and to the form and amount of the policy at that person's then attained age within thirty-one (31) days after the assignment of the indebtedness, an individual policy of life insurance; provided, that the individual policy of life insurance shall be in any one (1) of the level premium forms customarily issued by the insurer, except term insurance, in an amount equal to the amount of the person's protection terminated under the group insurance policy because of the assignment, less the amount of insurance for which the insured debtor may become eligible and qualify under any group insurance policy in effect with the assignee at the date of the assignment or issued to the assignee within the period of thirty-one (31) days; and provided, further, that in the event that the assignment of the indebtedness is made by the creditor at the request of the insured debtor, the insurer may require satisfactory evidence of the debtor's insurability before making the individual policy of life insurance effective. If the insured debtor dies during the period within which the debtor would have been entitled to have an individual policy issued in accordance with this subsection (b), and before the individual policy has become effective, the amount of life insurance that the person would have been entitled to have issued under the individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium for the policy has been made.

(c) If any individual insured under a group life insurance policy delivered in this state becomes entitled under the terms of the policy to have an individual policy of life insurance issued to the person without evidence of insurability, subject to making of application and payment of the first premium within the period specified in the policy, and if the individual is not given notice of the existence of the right at least fifteen (15) days prior to the expiration date of the period, then the individual shall have an additional period within which to exercise the right, but nothing contained in this subsection (c) shall be construed to continue any insurance beyond the period provided in the policy. This additional period shall expire fifteen (15) days after the individual is given notice, but in no event shall the additional period extend beyond sixty (60) days after the expiration date of the period provided in the policy. Written notice presented to the individual or mailed by the policyholder to the last known address of the individual or mailed by the insurer to the last known address of the individual as furnished by the policyholder shall constitute notice for the purpose of this subsection (c).



§ 56-7-2306 - Group life insurance -- Prior policies unaffected.

Section 56-7-2305 does not apply to any policy or contract of group life insurance legally in effect March 8, 1957, or any renewal or renewals of the policy or contract.



§ 56-7-2307 - Provisions and conditions required in life insurance policies.

No policy of life insurance shall be issued in this state or be issued by a life insurance company organized under the laws of this state unless the policy contains the following:

(1) Payment of Premiums. A provision that all premiums after the first shall be payable in advance either at the home office of the company or to an agent of the company, upon delivery of a receipt signed by one (1) or more of the officers who shall be designated in the policy, when a receipt is requested by the policyholder;

(2) Grace for Payment of Premiums; Interest; Deduction for Death. A provision for a grace of one (1) month for the payment of every premium after the first year, which may be subject to an interest charge, during which month the insurance shall continue in force, which provision may contain a stipulation that if the insured dies during the month of grace, the overdue premium will be deducted in any settlement under the policy;

(3) Policy is Entire Contract; Incontestability; Exceptions. A provision that the policy shall constitute the entire contract between the parties, and shall be incontestable after it has been in force during the lifetime of the insured for a specified period, not more than two (2) years from its date, except for nonpayment of premiums and except for violations of the conditions of the policy relating to naval and military services in time of war;

(4) Statements Are Representations and Not Warranties in Absence of Fraud; Written Application Made Part of Policy. A provision, except in industrial policies, that all statements made by the insured shall, in the absence of fraud, be deemed representations and not warranties, and that no such statement shall void the policy unless it is contained in a written application, and a copy of the application is endorsed upon or attached to the policy when issued;

(5) Amount Payable Where Age Understated. A provision that if the age of the insured is understated, the amount payable under the policy shall be that which the premium would have purchased at the correct age;

(6) Participation in Surplus. In a case of participating policy, a provision that the policy shall participate annually in the divisible surplus of the company beginning not later than the end of the third policy year, and any policy containing provision for annual participation at the end of the first policy year may also provide that the dividend be paid, subject to the payment of the full premium for the second policy year. The insured under any annual dividend policy shall have the right each year to have the dividend arising from the participation either paid in cash or applied in reduction of premiums, or applied to the purchase of paid-up additional insurance, or left to accumulate to the credit of the policy with interest at a rate determined from time to time by the company, but not less than a guaranteed minimum rate specified in the policy; and payable at the maturity of the policy but withdrawable at any time. If the insured fails to notify the company in writing of the election within the period of grace allowed for the payment of premium, the policy shall provide which of the options are effective; provided, that this sentence does not apply to any policy issued to any plan or trust having qualified status under subchapter D, part I, subtitle A of the Internal Revenue Code of 1954, compiled in 26 U.S.C. § 401 et seq., nor under § 501(a) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(a). This subdivision (6), however, shall not require any individual participating term insurance policy to contain a dividend option under which the dividend may be applied to the purchase of paid-up additional insurance;

(7) Loans on Policies; Exception. A provision that after three (3) full years' premiums have been paid, the company, at any time while the policy is in force, will advance on proper assignment of the policy and on the sole security of the policy, at a specified rate of interest, a sum equal to, or at the option of the owner of the policy, less than the amount required by § 56-7-2309 under the conditions specified by § 56-7-2309; and that the company will deduct from the loan value any existing indebtedness on the policy and any unpaid balance of the premium for the current policy year, and may collect interest in advance on the loan to the end of the current policy year. It shall be further stipulated in the policy that failure to repay any advance or to pay interest shall not void the policy unless the total indebtedness on the policy to the company equals or exceeds the loan value at the time of the failure, nor until one (1) month after notice has been mailed by the company to the last known address of the insured and of the assignee, if any. No condition other than as provided in this subdivision (7) or in § 56-7-2309 shall be exacted as a prerequisite to the advance. This provision shall not be required in term insurance;

(8) Nonforfeiture Benefits; Cash Surrender Value. A provision for nonforfeiture benefits and cash surrender values in accordance with the requirements of § 56-7-312 or § 56-7-401;

(9) Table Showing Loan Values and Options. A table showing in figures the loan values and the options available under the policies each year upon default in premium payments during at least the first twenty (20) years of the policy;

(10) Value of Policy to Be Applied for Other Insurance; Reinstatement Within Three (3) Years After Default. A provision that if, in event of default in premium payments, the value of the policy shall be applied to the purchase of other insurance; and if the insurance shall be in force and the original policy shall not have been surrendered to the company and cancelled, the policy may be reinstated within three (3) years from the default upon evidence of insurability satisfactory to the company and payment of arrears of premiums, with interest;

(11) Settlement Upon Proof of Death. A provision that when a policy becomes a claim by the death of the insured, settlement shall be made upon receipt of due proof of death, or not later than two (2) months after receipt of the proof;

(12) Table to Show Installment Payments of Policy. A table showing the amounts of installments in which the policy may provide its proceeds may be payable;

(13) Provisions Not Applicable to Single Premium Policies Need Not Be Incorporated in Single Premium Policies. Any of subdivisions (1)-(12) or portions of subdivisions (1)-(12) relating to premiums not applicable to single premium policies shall to that extent not be incorporated in the single premium policies.



§ 56-7-2308 - Provisions and conditions prohibited in life insurance policies.

No policy of life insurance in a form other than as prescribed in § 56-7-2307 shall be issued or delivered in this state, or be issued by a life insurance company organized under the laws of this state, if it contains any of the following:

(1) Forfeiture of Policy for Failure to Repay Loans; Proposed Benefits Not Strictly Insurance. A provision for forfeiture of the policy for failure to repay any loan on the policy or to pay interest on the loan while the total indebtedness on the policy is less than the loan value of the policy, or any provisions for forfeiture for failure to repay the loan or to pay interest on the loan, unless the provision contains a stipulation that no forfeiture shall occur until at least one (1) month after notice has been mailed by the company to the last known address of the insured and of the assignee, if any, or a provision contemplating any proposed benefit not essentially a part of the insurance contract or any connection of the assured with the company other than that of policyholder;

(2) Limitation of Time of Commencement of Action to Less Than Five (5) Years. A provision limiting the time within which any action at law or in equity may be commenced to less than five (5) years after the cause of action accrues;

(3) Policy Taking Effect Before Application Made. A provision by which the policy purports to be issued or to take effect as of a date more than six (6) months before the application for the policy was made, if thereby the premium on the policy or contract is reduced below the premium that would be payable on the policy as determined by the nearest birthday or the last birthday of the insured at the time when the application was made; provided, that nothing contained in this subdivision (3) shall invalidate any contract made in violation of this subdivision (3). This subdivision (3) shall not apply to any policy issued under a plan or trust having qualified status under subchapter D, part I, subtitle A of the Internal Revenue Code of 1954, compiled in 26 U.S.C. § 401 et seq., nor under § 501(a) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(a). This subdivision (3) shall not be construed to prohibit the exchange, alteration or conversion of policies of life insurance as of the original date of the policies, if the amount of insurance provided under the new policy does not exceed the amount of insurance under the original policy, or the amount of insurance that the premium paid for the original policy would have purchased if the new policy had been originally applied for, whichever is greater; nor to prohibit the exercise of any conversion privilege contained in any policy or contract;

(4) Settlement at Maturity of Less Than Value of Policy. A provision for any mode of settlement at maturity of less value than the amount insured by the policy, plus dividend additions, if any, less any indebtedness to the company on the policy and less any premium that may by the terms of the policy be deducted, payments to be made in accordance with the terms of the policy; or

(5) Limitations or Exceptions of Risks. (A) A provision that certain named causes of death are excepted from the policy and are not assumed by the insurer; provided, that the following causes of death may be excepted by a provision in the policy:

(i) Suicide committed, while sane or insane, within two (2) years from the date of issue of the policy;

(ii) Death as a direct result of service in the military, naval or air forces, in time of war, including any ambulance, medical, hospital or civilian noncombatant unit serving actively with the military, naval or air forces;

(iii) Death resulting from injuries received while engaging in any aerial flight, except as a fare-paying passenger on a regularly scheduled flight of a duly licensed airline on an established air route; or

(iv) Death within two (2) years from date of issue of the policy as a result of a specified perilous or extra hazardous occupation or occupations;

(B) Nothing in this subdivision (5) shall apply to any provision in a life insurance policy for additional benefits in the event of death by accident or accidental means;

(C) Nothing in this subdivision (5) shall be construed to prohibit a provision in a policy that, in the event of death within two (2) years of the date of issue, would place a limitation or condition upon the coverage or liability in the policy because of a condition that exists, or has existed, or any event that has occurred, prior to or at the time of the delivery of the policy; and provided, further, that the condition or event was material to the risk to be assumed under the terms of the policy; provided, that the policy shall not be affected because of any condition or event that was disclosed in a written application for the policy;

(D) This subdivision (5) shall apply only to policies issued for delivery in this state; and

(E) Instead of any provision permitted under subdivisions (5)(A)(i)-(iv) or (5)(C), a policy may contain any provision or provisions that, in the opinion of the commissioner, are substantially the same or more favorable to the policyholder. This subdivision (5) shall apply to all life insurance policies, including industrial policies.



§ 56-7-2309 - Loan provisions in life insurance policies.

(a) In the case of those policies issued prior to the operative date of § 56-7-401, the Standard Nonforfeiture Law, the loan value referred to in § 56-7-2307(7) shall be the reserve at the end of the current policy year on the policy and on any dividend additions to the policy, less a sum not more than two and one half percent (2.5%) of the amount insured by the policy and of any dividend additions to the policy. The policy shall specify the mortality table and rate of interest adopted for computing the reserve and may provide that the loan may be deferred for not exceeding six (6) months after the application for the loan is made.

(b) (1) In the case of policies issued on or after the operative date of § 56-7-401, the Standard Nonforfeiture Law, the loan value referred to in §§ 56-7-702(b)(15) and 56-7-2307(7) shall be:

(A) If there is no existing indebtedness to the company on the policy, the cash surrender value at the end of the current policy year; and

(B) If there is existing indebtedness to the company on the policy, that amount that the cash surrender value at the end of the current policy year would be if no indebtedness existed, the cash surrender value in either case being that required by § 56-7-401.

(2) The company shall reserve the right to defer the loan, except when made to pay the premium, for six (6) months after application for the loan is made.

(c) As used in this subsection (c) and subsections (d) and (e), the "published monthly average" means:

(1) Moody's Corporate Bond Yield Average -- Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor publication; or

(2) In the event that Moody's Corporate Bond Yield Average -- Monthly Average Corporates is no longer published, a substantially similar average, established by regulation issued by the commissioner.

(d) (1) (A) Policies issued on or after July 1, 1982, shall provide for policy loan interest rates as follows:

(i) A provision permitting a specified rate of interest in accordance with § 56-7-2307(7); or

(ii) A provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law.

(B) No life insurer shall be permitted to issue policies containing variable rates of interest on policy loans pursuant to subdivision (d)(1)(A)(ii) unless the insurer also makes available policies, which may or may not be on the same plan of insurance, with fixed rates of interest on policy loans pursuant to subdivision (d)(1)(A)(i).

(2) The rate of interest charged on a policy loan made under subdivision (d)(1)(A)(ii) shall not exceed the higher of the following:

(A) The published monthly average for the calendar month ending two (2) months before the date on which the rate is determined; or

(B) The rate used to compute the cash surrender values under the policy during the applicable period, plus one percent (1%) a year.

(3) If the maximum rate of interest is determined pursuant to subdivision (d)(1)(A)(ii), the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

(4) The maximum rate for each policy must be determined at regular intervals but not more frequently than once every twelve (12) months. At the intervals specified in the policy:

(A) The rate being charged may be increased whenever the increase as determined under subsection (d) would increase that rate by one half percent (0.5%) or more a year; and

(B) The rate being charged shall be reduced whenever the reduction as determined under subsection (d) would decrease that rate by one half percent (0.5%) or more a year.

(5) The life insurer shall:

(A) Notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan;

(B) Notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in subdivision (d)(5)(C);

(C) Send to policyholders with loans reasonable advance notice of any increase in the rate; and

(D) Include in the notices required in subdivision (d)(5)(C) the substance of the pertinent provisions of subdivisions (d)(1) and (3).

(6) The loan value of the policy shall be determined in accordance with subsections (a) and (b), but no policy shall terminate in a policy year as the sole result of change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(7) The substance of the pertinent provisions of subdivisions (d)(1) and (3) shall be set forth in the policies to which they apply.

(8) For the purposes of this subsection (d):

(A) The rate of interest on policy loans permitted under this subsection (d) includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy;

(B) "Policy" includes certificates issued by a fraternal benefit society and annuity contracts that provide for policy loans;

(C) "Policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer; and

(D) "Policy loan" includes any premium loan made under a policy to pay one (1) or more premiums that were not paid to the life insurer as they fell due.

(9) The maximum effective rate of interest permitted for a policy loan shall not exceed the absolute ceiling set for the applicable formula rate in § 47-14-103(2) or any successor statute.

(10) No other law shall apply to policy loan interest rates unless made specifically applicable to the rates.

(e) Subsections (c) and (d) and this subsection (e) shall not apply to any insurance contract issued before July 1, 1982, unless the policyholder agrees in writing to the applicability of subsections (c) and (d) and this subsection (e); provided, that any offer made by an insurer to an insured to endorse the applicability of subsections (c) and (d) and this subsection (e) to any insurance contract issued before July 1, 1982, shall be filed with the commissioner prior to the making of the offer and shall be subject to the commissioner's approval.



§ 56-7-2310 - Character of life insurance policies to be printed or stamped thereon.

All life insurance companies authorized to do the business of life insurance in this state are required to print, in conspicuous type, on the face or first page of each policy sold to citizens of this state, words correctly describing the character of the policy.



§ 56-7-2311 - Life insurance policy forms.

(a) Filing and Approval. No policy of life insurance shall be delivered or issued for delivery in this state, nor shall any endorsement, rider, or application that becomes a part of the policy be used in connection with the policy until a copy of the form has been filed with the commissioner; nor shall any policy, endorsement, rider, or application be so used until the expiration of thirty (30) days after the form has been filed, unless the commissioner sooner gives written approval. The commissioner shall notify, in writing, the insurer that has filed the form if it does not comply with this chapter, specifying the reasons for the opinion. It shall thereafter be unlawful for the insurer to issue the form in this state. In the notice, the commissioner shall state that a hearing will be granted within twenty (20) days upon written request of the insurer.

(b) Withdrawal of Approval -- Notice of Hearings. The commissioner may, at any time after a hearing, of which not less than twenty (20) days' written notice has been given to the insurer, withdraw approval of the form if the form contains a provision for benefits that is misleading or deceptive or that would encourage misrepresentation of the policy. It is unlawful for the insurer to issue the form or use it in connection with any policy after the effective date of the withdrawal of approval. A notice of any hearing called under this section shall specify the matters to be considered at the hearing, and any decision affirming disapproval or directing withdrawal of approval under this section shall be in writing and shall specify the reasons for the decision.

(c) Disapproval -- Substantial Compliance. The commissioner shall not disapprove or withdraw approval of any policy on the ground that its provisions do not comply with this chapter, if it is shown that the rights of the insured or the beneficiary under the policy as a whole are not less favorable than the rights provided by this chapter.

(d) Review -- Certiorari. Any order or decision of the commissioner under this section shall be subject to review in the manner provided by title 27, chapter 9, pertaining to the statutory writ of certiorari.

(e) Policy Deliverable in Another State. If any policy is issued by an insurer domiciled in this state for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of the other state has advised the commissioner that the policy is not subject to approval or disapproval by the official, the commissioner may by ruling require that the policy meet the standards set forth in this chapter.

(f) Application to Annuity Contracts and Life Policies. This section applies to individual annuity contracts, but not to group annuity contracts, to individual and group life insurance policies and to industrial life insurance policies.

(g) Filing Procedure. The commissioner may make reasonable rules and regulations concerning the procedure for the filing or submission of policies subject to this section as are necessary, proper or advisable to the administration of this section.



§ 56-7-2312 - Continuation of terminated group coverage -- Conversion.

(a) A group policy delivered or issued for delivery in this state that provides hospital, surgical or major medical expense insurance, or any combination of these coverages, on an expense incurred basis, but not a policy that provides benefits for specific diseases or for accidental injuries only, shall provide that an employee or member whose insurance under the group policy has been terminated for any reason, except discontinuance of the group policy in its entirety or with respect to an insured class, and who has been continuously insured under the group policy, and under any group policy providing similar benefits that it replaces, for at least three (3) months immediately prior to termination, shall be entitled to have the coverage nonetheless continued under the group policy for the fractional policy month remaining at termination, plus three (3) additional policy months upon payment in advance to the employer of the full group premium for this continuation of coverage, including any portion of the premium usually paid by the person's former employer on or before the beginning of each month's coverage.

(b) At the end of the period of continuation, the person shall be entitled to have issued to the person by the insurer a policy of health insurance that conforms to the applicable requirements specified in this chapter.

(c) An employee or member shall not be entitled to have coverage continued if the group policy was terminated in its entirety or was terminated with respect to an insured class of which the employee was a member, but the employee shall have the right of conversion upon termination of the group policy. An employee or member shall not be entitled to have coverage continued or a converted policy issued to the employee if termination of the employee's insurance under the group policy occurred because:

(1) The employee failed to pay any required contribution;

(2) The employee is eligible for medicare under Title XVIII of the federal Social Security Act, compiled in 42 U.S.C. § 1395 et seq.; or

(3) Any discontinued group coverage was replaced by similar group coverage within thirty-one (31) days.

(d) (1) This section shall apply to individuals who are terminated from group coverage because of divorce or because of the death of the insured spouse, except that an individual to whom any of the foregoing applies shall be entitled to have the coverage continued under the group policy for the fractional policy month remaining at termination plus up to fifteen (15) additional policy months upon payment in advance to the employer the full month's group premium for this continuation of coverage on or before the beginning of each month's coverage, including any portion of the premium usually paid by the employer. This subsection (d) does not prohibit a group policy from granting a longer period of continued coverage than provided in this subsection (d), nor from offering broader coverage than provided in this subsection (d), nor from granting coverage after the death of the insured spouse as otherwise provided. Individuals whose group coverage is terminated during pregnancy shall be entitled to have their coverage continued under the group policy for the fractional month remaining at termination plus a period of not less than six (6) months after the pregnancy ends and not more than the end of the second three-month period following the three-month period within which the pregnancy ends.

(2) Subdivision (d)(1) is applicable to all health benefits policies, plans, programs or contracts offered by commercial insurance companies, nonprofit insurance companies, prepaid plans, including health maintenance organizations, and to all health benefit programs provided state government employees.



§ 56-7-2313 - Converted policy -- Conditions.

Issuance of a converted policy shall be subject to the following conditions:

(1) Written application for the converted policy shall be made and the first premium paid to the insurer not later than thirty-one (31) days after the termination under the group policy;

(2) The converted policy shall be issued without evidence of insurability;

(3) The initial premium for the converted policy for the first twelve (12) months and subsequent renewal premiums shall be determined in accordance with the insurer's table of premium rates applicable to the age and class of risk of each person to be covered under the converted policy and to the type and amount of insurance provided;

(4) The effective date of the converted policy shall be the day following the termination of insurance under the group policy; and

(5) The converted policy shall cover the employee or member and the person's dependents who were covered by the group policy on the date of termination of insurance. At the option of the insurer, a separate converted policy may be issued to cover any dependent.



§ 56-7-2314 - Conditions exempting insurer from conversion requirement.

The insurer shall not be required to issue a converted policy covering any person if the person is or could be covered by medicare under Title XVIII of the federal Social Security Act, compiled in 42 U.S.C. § 1395 et seq.; furthermore, the insurer shall not be required to issue a converted policy covering any person if:

(1) (A) The person is covered for similar benefits by another hospital, surgical, medical or major medical expense insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan or by any other plan or program;

(B) The person is eligible for similar benefits, whether or not covered for the benefits, under any arrangement of coverage for individuals in a group, whether on an insured or uninsured basis; or

(C) Similar benefits are provided for or are available to the person, pursuant to or in accordance with the requirements of any state or federal law; and

(2) The benefit provided under the sources referred to in subdivision (1)(A) for the person or benefits provided or available under the sources referred to in subdivisions (1)(B) and (C) for the person, together with the benefits provided by the converted policy, would result in overinsurance according to the insurer's standards. The insurer's standards must bear some reasonable relationship to actual health care costs in the area in which the insured lives at the time of conversion and must be filed with the commissioner prior to their use in denying coverage.



§ 56-7-2315 - Requests for information from insured persons -- Grounds for nonrenewal of policy.

(a) A converted policy may include a provision whereby the insurer may request information in advance of any premium due date of the policy of any person covered under the policy as to whether:

(1) The person is covered for similar benefits by another hospital, surgical, medical or major medical expense insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan or by any other plan or program;

(2) The person is covered for similar benefits under any arrangement of coverage for individuals in a group, whether on an insured or uninsured basis; or

(3) Similar benefits are provided for or available to the person, pursuant to or in accordance with the requirements of any state or federal law.

(b) The converted policy may provide that the insurer may refuse to renew the policy or the coverage of any person insured under the policy for the following reasons only:

(1) Either the benefits provided under the sources referred to in subdivisions (a)(1) and (2) for the person or benefits provided or available under the sources referred to in subdivision (a)(3) for the person, together with the benefits provided by the converted policy, would result in overinsurance according to the insurer's standards on file with the commissioner, or the converted policyholder fails to provide the requested information;

(2) Fraud or material misrepresentation in applying for any benefits under the converted policy;

(3) Eligibility of the insured person for coverage under medicare under Title XVIII of the federal Social Security Act, compiled in 42 U.S.C. § 1395 et seq., or under any other state or federal law providing for benefits similar to those provided by the converted policy; or

(4) Other reasons approved by the commissioner.



§ 56-7-2316 - Ceiling on converted policy benefits.

An insurer shall not be required to issue a converted policy that provides benefits in excess of those provided under the group policy from which conversion is made.



§ 56-7-2317 - Preexisting conditions -- Converted policy benefits in first policy year limited by group policy benefits.

The converted policy shall not exclude a preexisting condition not excluded by the group policy. However, the converted policy may provide that any hospital, surgical or medical benefits payable under the policy may be reduced by the amount of the benefits payable under the group policy after the termination of the individual's insurance under the group policy. The converted policy may also include provisions so that during the first policy year the benefits payable under the converted policy, together with the benefits payable under the group policy, shall not exceed those that would have been payable had the individual's insurance under the group policy remained in force and effect.



§ 56-7-2318 - Optional coverage.

(a) (1) Subject to the provisions and conditions of §§ 56-7-2312 -- 56-7-2317, this section and §§ 56-7-2319 -- 56-7-2322, the employee or member shall be entitled to obtain a converted policy providing, at the option of the employee or member, coverage on an expense incurred basis under any one (1) of the plans meeting the following requirements:

(A) Plan A:

(i) Hospital room and board daily expense benefits in a maximum dollar amount approximately the average semiprivate rate charged in metropolitan areas of this state, for a maximum duration of seventy (70) days;

(ii) Miscellaneous hospital expense benefits of a maximum amount of ten (10) times the hospital room and board daily expense benefits; and

(iii) Surgical operation expense benefits according to a surgical schedule consistent with those customarily offered by the insurer under group or individual health insurance policies and providing a maximum benefit of eight hundred dollars ($800);

(B) Plan B:

(i) Hospital room and board daily expense benefits in a maximum dollar amount equal to seventy-five percent (75%) of the maximum dollar amount determined for Plan A, for a maximum duration of seventy (70) days;

(ii) Miscellaneous hospital expense benefits of a maximum amount of ten (10) times the hospital room and board daily expense benefits; and

(iii) Surgical operation expense benefits according to a surgical schedule consistent with those customarily offered by the insurer under group or individual health insurance policies and providing a maximum benefit of six hundred dollars ($600); or

(C) Plan C:

(i) Hospital room and board daily expense benefits in a maximum dollar amount equal to fifty percent (50%) of the maximum dollar amount determined for Plan A, for a maximum duration of seventy (70) days;

(ii) Miscellaneous hospital benefits of a maximum amount of ten (10) times the hospital room and board daily expense benefits; and

(iii) Surgical operation expense benefits according to a surgical schedule consistent with those customarily offered by the insurer under group or individual health insurance policies and providing a maximum benefit of four hundred dollars ($400).

(2) The maximum dollar amounts in Plan A shall be determined by the commissioner and may be redetermined by the commissioner from time to time as to converted policies issued subsequent to the redetermination. The redetermination shall not be made more often than once in three (3) years. The maximum dollar amounts in Plans A, B, and C shall be rounded to the nearest multiple of ten dollars ($10.00).

(b) The insurer may also, in lieu of the plans of benefits set forth in subsection (a), provide alternate plans with benefits exceeding those in Plan A, B, or C, with the approval of the commissioner.

(c) If the benefits level required in subsections (a) and (b) exceeds the benefits level provided under the group policy, the conversion policy may offer benefits that are substantially similar to those provided under the group policy in lieu of those required in subsections (a) and (b).

(d) The insurer may, at its option, also offer alternate plans of group health conversion in addition to those required by this part.



§ 56-7-2319 - Optional election of retirement conversion rights.

In the event coverage would be continued under the group policy on an employee following retirement prior to the time the employee is or could be covered by medicare, the employee may elect, in lieu of the continuation of group insurance, to have the same conversion rights as would apply had the employee's insurance terminated at retirement by reason of termination of employment or membership.



§ 56-7-2320 - Medicare eligibility as affecting coverage -- Persons who may claim conversion privilege.

(a) The converted policy may provide for reduction of coverage on any person upon the person's eligibility for coverage under medicare under Title XVIII of the federal Social Security Act, compiled in 42 U.S.C. § 1395 et seq., or under any other state or federal law providing for benefits similar to those provided by the converted policy.

(b) Subject to the conditions set forth in subsection (a), the conversion privilege shall also be available to:

(1) The surviving spouse, if any, at the death of the employee or member, with respect to the spouse and the children whose coverage under the group policy terminates by reason of the death, otherwise to each surviving child whose coverage under the group policy terminates by reason of the death, or, if the group policy provides for continuation of dependents' coverage following the employee's or member's death, at the end of the continuation;

(2) The spouse of the employee or member upon termination of coverage of the spouse, while the employee or member remains insured under the group policy, by reason of ceasing to be a qualified family member under the group policy, with respect to the spouse and the children whose coverage under the group policy terminates at the same time;

(3) A child, solely with respect to the child, upon termination of the child's coverage by reason of ceasing to be a qualified family member under the group policy, if a conversion privilege is not otherwise provided with respect to the termination; and

(4) The spouse of the employee upon termination of coverage of the spouse by reason of termination of coverage of the employee or member because of eligibility for medicare.



§ 56-7-2321 - Provision of group coverage in lieu of converted individual coverage.

The insurer may elect to provide group insurance coverage in lieu of the issuance of a converted individual policy.



§ 56-7-2322 - Notice of conversion privilege.

A notification of the conversion privilege shall be included in each certificate of coverage.



§ 56-7-2323 - Reduction of benefits for school insurance benefits prohibited.

No group policy of accident and sickness insurance offered for sale in this state shall be issued or renewed by any insurer or hospital service corporation or medical service corporation transacting business in this state that, by the terms of the policy, excludes or reduces the benefits payable or services to be rendered to or on behalf of any insured because benefits have been paid or are also payable under any blanket group or franchise school accident policy regardless of who makes the premium contribution, or under any individually underwritten and individually issued contract or plan of insurance that provides exclusively for accident and sickness benefits and for which one hundred percent (100%) of the premiums have been paid by the insured or a member of the insured's family or the insured's guardian, regardless of the mode or channel of premium payment to the insurer or of any discount received on the premium by virtue of the insured's membership in any organization or of the insured's status as an employee.



§ 56-7-2324 - Student accident coverage -- Benefit reduction restricted.

Under any student accident coverage, regardless of the form of the contract, no provision may be included that reduces the benefits payable on account of the existence of group or individual insurance contracts that provide health insurance coverage on the student; provided, that this section does not apply to any student accident coverage where the school or institution is the policyholder and pays one hundred percent (100%) of the premium for the policy, without receipt of any premium contribution from any individual insured, parent or guardian.



§ 56-7-2325 - Medical accident insurance issued to school children -- Coverage.

Where any policy of insurance, group or individual, issued after July 1, 1973, to school children, contains a provision whereby incurred medical benefits for accidents are payable for a specified number of days following the covered accident and if, during the specified period, written notice is given to the insurance company by the insured, accompanied by a written statement from the insured's licensed physician stating that medical treatment will be required after the termination of the specified period, then the company shall pay the medical expenses that are incurred within one (1) year from the date of the accident causing the loss for benefits as provided by the contract of insurance.



§ 56-7-2347 - Coverage of children in custody of guardians.

(a) Notwithstanding any other law to the contrary, any individual, franchise, blanket or group policy issued pursuant to this title or any medical service plan, contract, hospital service corporation contract, hospital and medical service contract, fraternal benefit society or health maintenance organization that provides hospital expense insurance, surgical expense insurance, medical or major medical services insurance and that is entered into, delivered, issued for delivery, or renewed, excepting individual insurance policy renewal, by agreement or otherwise, beginning January 1, 1994, shall provide benefits for minor children who are by court order in the custody of a guardian who is a resident of this state covered under any such policy or plan issued to or on behalf of the guardian, unless the policy or plan specifically excludes or reduces the benefits.

(b) This section shall not apply to policies that provide only hospital indemnity benefits or to policies that provide only benefits for specified accidents or specified diseases.

(c) Any increase in expenditure requirements on a municipality or a county resulting from this section shall be appropriated from funds that the municipality or county receives from the state-shared taxes that are not earmarked by statute for a particular purpose.



§ 56-7-2348 - Eligibility for medicaid.

(a) All entities providing health care benefits, including, but not limited to, insurers, ERISA group health plans, health maintenance organizations and nonprofit hospital and medical service plans, are prohibited from considering the availability or eligibility for medical assistance under 42 U.S.C. § 1396a, which is referred to as "medicaid," when considering eligibility for coverage or calculating payments under their plans for eligible enrollees, subscribers, policyholders, or certificate holders.

(b) To the extent that payment for covered expenses has been made under the state medicaid program for health care items or services furnished to an individual, the state is considered to have acquired the rights of the individual to payment by any other party for the health care items or services. Upon presentation of proof that the state medicaid program or any provider who has contracted with the state to provide medicaid services has paid for covered items or services, the insurer, ERISA group health plan, health maintenance organization, or nonprofit hospital and medical service plan shall make payment to the state medicaid program, or contracted provider under the medicaid program according to the coverage provided in the policy or contract on the same basis applicable to an agent or assignee of any other individual so covered.



§ 56-7-2349 - Patients' right to truth -- Alternative medical care, treatments, programs, or pharmaceuticals.

(a) This section shall be known and may be cited as the "Patients' Right to Truth Act of 1996."

(b) Each managed care organization, health maintenance organization or preferred provider organization, referred to as the "plan" in this section, shall not in any way restrict medical personnel regarding informing patients of alternative medical care, treatments, programs or pharmaceuticals that may be available to the enrollee or participant, regardless of whether covered by the plan or not.

(c) A violation of this section is punishable by payment of a civil penalty of not more than one thousand dollars ($1,000) for each violation, but not to exceed an aggregate penalty of ten thousand dollars ($10,000), unless the person knew or reasonably should have known the person was in violation of this section, in which case the penalty is not more than five thousand ($5,000) for each violation, but not to exceed an aggregate penalty of fifty thousand dollars ($50,000) in any six-month period.



§ 56-7-2350 - Maternity benefits -- Minimum standards of coverage.

(a) The general assembly finds that Tennesseans are increasingly concerned that mothers and newborns receive proper medical care prior to hospital discharge. The general assembly further finds that the lack of proper medical care jeopardizes the health, safety and well-being of the mothers and newborns and may result in serious, costly repercussions not only for the mothers and newborns but also for the entire state. The general assembly, therefore, finds and declares the existence of an immediate and substantial threat to the public health, safety and welfare. The general assembly acknowledges and endorses the recently promulgated emergency rules of the departments of finance and administration and commerce and insurance to timely address these important concerns.

(b) In accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the departments are authorized to promulgate permanent rules establishing minimum standards of coverage for maternity benefits offered by insurers. The rules will establish standards sufficient to protect and promote the health, safety and well-being of both the post-partum mother and the newborn and recognize the relationship between the mother and physician.



§ 56-7-2351 - Pregnancy and maternity benefits -- Termination of coverage.

Any individual and group health insurance policy providing coverage on an expense incurred basis or any individual and group service or indemnity type contract issued by a nonprofit corporation or the TennCare program that provides coverage for pregnancy and/or maternity benefits may not be cancelled or terminated due to pregnancy of an enrollee in the plan. If and only if a person or the person's spouse is pregnant at the time the health insurance coverage is initially purchased, then at the time of the purchase, pregnancy and/or maternity benefits for the current pregnancy may be denied as a pre-existing condition. This section shall apply to any person who should have been entitled to coverage for the benefits on or after January 1, 1996.



§ 56-7-2352 - Coverage for off-label uses of approved drugs.

(a) The general assembly finds and declares the following:

(1) The citizens of this state rely upon health insurance to cover the cost of obtaining health care;

(2) It is essential that the citizens' expectation that their health care costs will be paid by their insurance policies is not disappointed and that they obtain the coverage necessary and appropriate for their care within the terms of their insurance policies;

(3) Some insurers deny payment for drugs that have been approved by the federal food and drug administration (FDA) when the drugs are used for indications other than those stated in the labeling approved by the FDA, known as off-label use, while other insurers with similar coverage terms do pay for off-label use;

(4) Denial of payment for off-label use can interrupt or effectively deny access to necessary and appropriate treatment for a person being treated for a life-threatening illness;

(5) Equity among employers who obtain insurance coverage for their employees and fair competition among insurance companies require that insurance companies assure citizens reimbursement for drugs in the same way and in the way citizens expect;

(6) Off-label use of an FDA-approved drug is legal when prescribed in a medically appropriate way and is often necessary to provide needed care. Approximately fifty percent (50%) of cancer drug treatment is for off-label indications. The FDA and the federal department of health and human services recognize the wide variety of effective uses of FDA-approved drugs for off-label indications. Information on the appropriate off-label use of FDA-approved drugs is obtained from compendia published by the United States Pharmacopeial Convention, the American Medical Association, and the American Society of Hospital Pharmacists. In addition, scientific studies of off-label use of drugs published in recognized peer-reviewed professional journals provide information on appropriate use of drugs for off-label indications. The Omnibus Budget Reconciliation Act of 1990 recognizes these three (3) compendia and peer-reviewed literature as appropriate sources for reimbursement, and requires medicaid agencies to pay for off-label use of drugs prescribed for medicaid patients if the use is stated in any of these sources. The Omnibus Budget Reconciliation Act of 1993 applies the same criteria and coverage to medicare patients. Twenty (20) states have also passed similar legislation, most based on uniform legislation. The National Association of Insurance Commissioners has also adopted a model act based on the ACCC model legislation;

(7) Use of FDA-approved drugs for off-label indications provides efficacious drugs at a lower cost. To require that all appropriate uses of a drug undergo approval by the FDA would substantially increase the cost of drugs, delay or even deny patients' ability to obtain medically effective treatment. FDA approval for each use would require substantial expenditure and time to undergo the clinical trials necessary to obtain FDA approval. This is particularly the case when a drug is off-patent and in generic production, and consequently is available at a lower price. Once a drug is in generic production by multiple manufacturers, it is not economically feasible for a manufacturer to incur the cost of FDA approval;

(8) Reimbursement for off-label indications of FDA-approved drugs is necessary to conform to the way in which appropriate medical treatment is provided, to make needed drugs available to patients, and to contain health care costs; and

(9) This section shall not apply to a governmentally funded health care program, if the program requires the provision of medically necessary services.

(b) As used in this section, unless the context requires otherwise:

(1) "Insurance policy" means any individual, group, or blanket policy written by a medical expense indemnity corporation, a hospital service corporation, a health care service plan contract, or a private insurance plan issued, amended, delivered or renewed in this state, or that provides such insurance for residents of this state;

(2) "Medical literature" means published scientific studies published in any peer-reviewed national professional journal; and

(3) "Standard reference compendia" means:

(A) The United States Pharmacopeia Drug Information;

(B) The American Medical Association Drug Evaluations;

(C) The American Hospital Formulary Service Drug Information;

(D) The National Comprehensive Cancer Network Drugs and Biologics Compendium;

(E) The Thomson Micromedex DrugDex; or

(F) The Gold Standard/Elsevier Clinical Pharmacology.

(c) (1) No insurance policy or contract regulated under this title that provides coverage for drugs shall exclude coverage of any such drug for a particular indication on the ground that the drug has not been approved by the FDA for that indication, if the drug is recognized for treatment of the indication in one (1) of the standard reference compendia, or in the medical literature; provided, that nothing in this section shall be construed to authorize the commissioner of health to approve any drug or direct any person that issues an insurance policy to make payments for the drug for a particular indication unless the drug is recognized for treatment of the indication in one (1) of the standard reference compendia or in the medical literature.

(2) Any coverage of a drug required by this section shall also include medically necessary services associated with the administration of the drug.

(3) This section shall not be construed to alter existing law with regard to provisions limiting the coverage of drugs that have not been approved by the FDA.

(4) This section shall not be construed to require coverage for any drug when the FDA has determined its use to be contra-indicated.

(5) This section shall not be construed to require coverage for experimental drugs not otherwise approved for any indication by the FDA.

(6) Any dispute about coverage for off-label uses brought to the commissioner of health shall be resolved by the appropriate court-approved grievance process authorized by the department.

(7) The commissioner of health shall have the authority to direct any person who issues an insurance policy to make payments required by this section.



§ 56-7-2353 - Coverage of dental procedures performed on certain minors in hospitals.

(a) Any accident or sickness insurance or hospital, medical service contract or policy under this chapter or chapter 26, 27, 28, 29 or 32 of this title that takes effect on or after July 1, 1997, shall provide for reimbursement of anesthesia expenses, hospital expenses and physician expenses associated with any inpatient/outpatient hospital dental procedure where:

(1) The expense is covered under the contract or policy; and

(2) The procedure is performed on a minor eight (8) years of age or younger and cannot be safely performed in a dental office setting.

(b) The benefit provided for by this section shall be subject to the same annual deductibles or co-insurance established for all other covered benefits within a given plan, policy or contract. Private third party payors may not reduce or eliminate coverage due to the requirements of this section. Nothing contained in this section shall be construed as applying to medical assistance programs funded with state and federal funds, if the programs require provision of services as medically necessary.



§ 56-7-2354 - Early detection of prostate cancer.

(a) Every contract that provides for hospital, surgical or medical care shall provide, upon the recommendation of a physician, coverage for the early detection of prostate cancer for men fifty (50) years of age and older and other men if a physician determines that early detection for prostate cancer is medically necessary. Nothing contained in this section shall be construed as applying to medical assistance programs funded with state and federal funds, if the programs require the provision of services as medically necessary.

(b) Nothing in this section shall apply to accident only, specified disease, hospital indemnity, medicare supplement, long term care or other limited benefit health insurance policies.



§ 56-7-2355 - Coverage of emergency services.

(a) As used in this section, unless the context otherwise requires:

(1) "Emergency medical condition" means a medical condition that manifests itself by symptoms of sufficient severity, including severe pain, that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to potentially result in:

(A) Placing the person's health in serious jeopardy;

(B) Serious impairment to bodily functions; or

(C) Serious dysfunction of any bodily organ or part.

(2) "Emergency services" means health care items and services furnished in a hospital that are required to determine, evaluate and/or treat an emergency medical condition, until the condition is stabilized, as directed or ordered by a physician or directed by physician or hospital protocol;

(3) "Health benefit plan" means any hospital or medical expense policy, health, hospital or medical service corporation contract, a policy or agreement entered into by a health insurer or a health maintenance organization contract offered by an employer, other plans administered by the state government, or any certificate issued under the policies, contracts or plans. "Health benefit plan" does not include policies or certificates covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement as defined in § 1882(g)(1) of the Social Security Act, codified in 42 U.S.C. § 1395ss(g)(1), specified disease, vision care, other limited benefit health insurance, coverage issued as a supplement to liability insurance, workers' compensation insurance, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance;

(4) "Health insurer" means any entity offering a health benefit plan;

(5) "Participating provider" means a provider who, under a contract with the health insurer or with its contractor or subcontractor, has agreed to provide one (1) or more health care services to enrollees of the health insurer's health benefit plan with an expectation of receiving payment, other than coinsurance, copayments or deductibles, directly or indirectly from the health insurer;

(6) "Physician" means a person licensed or permitted to practice medicine and surgery under title 63, chapter 6 or 9;

(7) "Provider" means a physician, hospital or other person licensed, accredited or certified to perform specified health care services pursuant to title 63, chapter 6 or 9, or title 68; and

(8) "Stabilized" means, with respect to an emergency medical condition, that no material deterioration of the condition is likely, within a reasonable medical probability, to result from or occur during the transfer of the individual from a facility.

(b) (1) A health benefit plan shall not deny coverage for emergency services if the symptoms presented by an enrollee of a health benefit plan and recorded by the attending provider indicate that an emergency medical condition could exist, regardless of whether or not prior authorization was obtained to provide those services and regardless of whether or not the provider furnishing the services has a contractual agreement with the health benefit plan for the provision of the services to the enrollee.

(2) If a participating provider or other authorized representative of a health insurer authorizes emergency services, the health insurer shall not subsequently rescind or modify that authorization after the provider renders the authorized care in good faith and pursuant to the authorization except for payments made as a result of misrepresentation, fraud, omission or clerical error.

(3) Once an enrollee is stabilized pursuant to subdivision (a)(8), a health benefit plan may require as a condition of further coverage that a provider promptly contact the health insurer for prior authorization for continuing treatment, specialty consultations, transfer arrangements or other medically necessary and appropriate care for an enrollee.

(4) Coverage of emergency services shall be subject to applicable copayments, coinsurance and deductibles.



§ 56-7-2356 - Sufficient network of providers -- Determining compliance -- Timeliness.

(a) (1) Each managed health insurance issuer that offers a plan that limits its enrollees' choice of providers shall maintain a network that is sufficient in numbers and types of providers to assure that all covered benefits to covered persons will be accessible without unreasonable delay. In the case of emergency services, covered persons shall have access to health care services twenty-four (24) hours per day, seven (7) days per week. Sufficiency shall be determined in accordance with the requirements of this section and may be established by reference to network adequacy standards established by the managed health insurance issuer, specifically:

(A) Primary care provider-covered person ratios; and

(B) Geographic accessibility;

(2) The network adequacy standards description shall be filed with the commissioner and updated annually.

(b) In addition to establishing the standards required pursuant to subsection (a), the managed health insurance issuer's network shall demonstrate the following:

(1) An adequate number of acute care hospital services, within a reasonable distance or travel time;

(2) An adequate number of primary care providers within not more than thirty (30) miles distance or thirty (30) minutes travel time at a reasonable speed;

(3) An adequate number of specialists and subspecialists, within a reasonable distance or travel time;

(4) A comprehensive listing, made available to covered persons and health care providers, of the plan's network participating providers and facilities, and the listing shall be supplemented to show additions and deletions, if any exist, at least annually;

(5) The procedures for making referrals within and outside its network that, at a minimum, shall include the following:

(A) A process for expediting the referral process when indicated by a medical condition; and

(B) A provision that referrals approved by the plan cannot be retrospectively denied except for fraud or abuse, subject to the eligibility and coverage provisions of the contract;

(6) The process for monitoring and assuring on an ongoing basis the sufficiency of the network to meet the health care needs of populations that enroll in plans;

(7) The quality assurance standards, adequate to identify, evaluate, and remedy problems relating to access, continuity, and quality of care;

(8) The system for ensuring the coordination of care for covered persons receiving approved care from specialty providers; and

(9) Any other information required by the commissioner to determine compliance with this part.

(c) In any case where the managed health insurance issuer has no participating providers to provide a covered benefit, the managed health insurance issuer shall arrange for a referral to a provider with the necessary expertise and ensure that the covered person obtains the covered benefit at no greater cost to the covered person than if the benefit were obtained from a network provider.

(d) In determining whether a managed health insurance issuer has complied with this section, consideration shall be given to the relative availability of health care providers, specialists and subspecialists in the service area under consideration. Relative availability includes the acceptance by the health care providers, specialists or subspecialists of the terms, conditions and fees offered under the contract or plan. A network shall not be deemed inadequate solely because the network does not include a provider, specialist or subspecialist who is the sole provider in the community, if the provider, specialist or subspecialist refuses to contract with the managed health insurance issuer on terms and conditions substantially similar to providers, specialists or subspecialists in contiguous communities.

(e) Health care providers who participate in a managed health insurance issuer's plan shall provide timely appointments to patients and shall see the patients on a timely basis after arrival for an appointment. A managed health insurance issuer may include in its contracts with health care providers provisions that establish the meaning of timeliness.

(f) Providers who do not participate in a managed health insurance issuer's plan but seek reimbursement through the point of service option mandated in § 56-32-128 shall have the obligation to provide appointments on a timely basis and, upon arrival for appointments, the provider shall see the patient on a timely basis; provided, that timeliness shall be consistent with usual and customary standards for the community in which the provider is located. Frequent and repetitive failure to comply with this subsection (f) may be cause for the managed health insurance issuer to withhold reimbursement from the non-participating provider.



§ 56-7-2358 - Continuity of care.

(a) If a provider who is a member of a managed health insurance issuer's network terminates its agreement with the issuer, or the issuer terminates the provider without cause, then the provider and issuer shall allow a subscriber or enrollee who is:

(1) Under active treatment for a particular injury or sickness, to continue to receive covered benefits from the treating provider for the injury or sickness for a period of one hundred twenty (120) days from the date of notice of termination;

(2) In the second trimester of pregnancy to continue care with a treating provider until completion of postpartum care; and

(3) Being treated at an inpatient facility to remain at the facility until the patient is discharged.

(b) Subsection (a) shall apply only if the treating provider or inpatient facility agrees to continue to be bound by the terms, conditions and reimbursement rates of the provider's agreement with the issuer.



§ 56-7-2359 - Pharmacy and pharmacy access.

(a) No health insurance issuer and no managed health insurance issuer may:

(1) Deny any licensed pharmacy or licensed pharmacist the right to participate as a participating provider in any policy, contract or plan on the same terms and conditions as are offered to any other provider of pharmacy services under the policy, contract or plan; provided, that nothing in this subdivision (a)(1) shall prohibit a managed health insurance issuer or health insurance issuer from establishing rates or fees that may be higher in non-urban areas, or in specific instances where a managed health insurance issuer or health insurance issuer determines it necessary to contract with a particular provider in order to meet network adequacy standards or patient care needs; and

(2) Prevent any person who is a party to or beneficiary of any policy, contract or plan from selecting a licensed pharmacy of the person's choice to furnish the pharmaceutical services offered under any contract, policy or plan; provided, that the pharmacy is a participating provider under the same terms and conditions of the contract, policy or plan as those offered any other provider of pharmacy services.

(b) Notwithstanding any provision of this chapter to the contrary, a health insurance issuer or managed health insurance issuer may restrict an abusive or heavy utilizer of pharmacy services to a single pharmacy provider for non-emergency services, so long as the individual to be restricted has been afforded the opportunity to participate in the process of selection of the pharmacy to be used, or has been given the right to change the pharmacy to be used to another participating provider of pharmacy services prior to the restriction becoming effective. After a restriction is effective, the individual so restricted shall have the right to change a pharmacy assignment based on geographic changes in residence or if the member's needs cannot be met by the currently assigned pharmacy provider.

(c) If a managed health insurance issuer or health insurance issuer revises its drug formulary to remove a drug from a previously approved formulary, the health insurance issuer or managed health insurance issuer shall allow a subscriber or enrollee an opportunity to file a grievance relative to the decision to remove the drug. The grievance must be filed within sixty (60) days after notification to the provider that the drug is being removed. If the grievance is filed with a managed health insurance issuer or health insurance issuer within ten (10) days after the subscriber or enrollee knows or should have known that the drug is being removed, the subscriber or enrollee may continue to receive the drug that is being removed from the formulary until the managed health insurance issuer or health insurance issuer completes the grievance process. This subsection (c) shall not apply to any drug removed from a previously approved formulary when the reason for the removal is due to patient care concerns or other potentially detrimental effects of the drug. Nothing contained in this section shall be construed or interpreted as applying to the TennCare programs administered pursuant to the waivers approved by the federal department of health and human services.

(d) As used in this section, "managed health insurance issuer" has the same meaning as defined in § 56-32-128(a).

(e) Each health insurance issuer or managed health insurance issuer shall apply the same coinsurance, co-payment, deductible and quantity limit factors within the same employee group and other plan-sponsored groups to all drug prescriptions filled by any licensed pharmacy provider, whether by a retail provider or a mail service provider; provided, that all pharmacy providers comply with the same terms and conditions. Nothing in this section shall be construed to prohibit the health insurance issuer or managed health insurance issuer from applying different co-insurance, co-payment, and deductible factors within the same employer group and other plan-sponsored groups between generic and brand-name drugs nor prohibit an employer or other plan-sponsored group from offering multiple options or choices of health insurance benefit plans, including, but not limited to, cafeteria benefit plans.



§ 56-7-2360 - Coverage for mental health services.

(a) (1) In addition to any other requirement of law concerning coverage of mental health or mental illness benefits, including, but not limited to, § 56-7-2601, any group health plan issued by any entity regulated pursuant to insurance law under this title shall provide coverage for mental health services as follows:

(A) (i) As to either aggregate lifetime limits or annual limits, or both, for a group health plan providing both medical and surgical benefits and mental health benefits:

(a) If the plan does not have a limit on substantially all medical and surgical benefits, the plan may not impose the limit on mental health benefits;

(b) If the plan has a limit on substantially all medical and surgical benefits, the plan shall either include mental health benefits under the limit applied to medical and surgical benefits, or apply a separate limit to mental health benefits that is no less than the one applied to medical and surgical benefits; and

(c) If the plan has varying limits on different medical or surgical benefits, the plan shall apply an average limit to mental health benefits with the average to be computed based on the weighted average of the varying limits;

(ii) "Aggregate lifetime limit" means a dollar limitation on the total amount that may be paid for benefits under a health plan with respect to an individual or other coverage unit; and

(iii) "Annual limit" means a dollar limitation on the total amount that may be paid for benefits in a twelve-month period under a health plan with respect to an individual or other coverage unit; and

(B) (i) Any annual visit limits by a plan shall be equal to or greater than twenty (20) hospital inpatient days and twenty-five (25) outpatient or doctor visits. As an alternative to hospital inpatient days, if less costly residential treatment, partial hospitalization, or crisis respite care for the patient is appropriate, the plan shall provide for this care at the rate of two (2) alternate care days to one (1) day of inpatient hospital treatment.

(ii) An issuer of a plan may not count toward the number of outpatient visits required to be covered under subdivision (a)(1)(B)(i) an outpatient visit for the purpose of medication management, and shall cover that outpatient visit under the same terms and conditions as it covers outpatient visits for the treatment of physical illness. Medication management shall not include services that could be billed as a therapy or consultation visit. For the purposes of this subdivision (a)(1)(B)(ii), "medication management" means pharmacologic management, including prescription, use, and review of medication with no more than minimal medical psychotherapy.

(2) The mandate to provide coverage for mental health services at the same rates and terms as coverage provided for all medical and surgical conditions under this subsection (a) shall not be applicable to services for the abuse of or dependency on alcohol or drugs.

(3) A plan may not establish a separate limitation for mental health services for out-of-pocket cost sharing that is more costly than the limitation applied to medical and surgical benefits.

(4) This subsection (a) shall not apply to group health plans issued to small employers, defined as those with from two (2) to twenty-five (25) employees.

(b) Nothing in subsection (a) shall be construed as prohibiting an employee health benefit plan, or a plan issuer offering a group health plan from utilizing managed care practices for the delivery of benefits required under this section.

(c) Nothing in this section shall limit the amounts and terms of coinsurance, copayments, deductibles, or differentials required to be paid by the enrollee.

(d) The mandate to provide coverage for mental health services shall not apply with respect to a group health plan if the application of the mandate to the plan results in an increase in the cost under the plan of more than one percent (1%). Documentation of the increase in cost shall be filed with the department after twelve (12) months of experience. If the commissioner determines that the increase in cost is a result of the requirements of this section, the commissioner or the commissioner's designee shall issue a letter to the issuer of the plan that the plan does not have to comply with the mandate set out in this section. The issuer may appeal the letter as final agency action pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(e) This section shall not apply to any individual policy issued under this title.

(f) The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this section. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(g) Benefits under this section may not be denied for care for confinement provided in a hospital owned or operated by this state that is especially intended for use in the diagnosis, care and treatment of psychiatric, mental or nervous disorders.

(h) Nothing in this section shall apply to accident-only, specified disease, hospital indemnity, medicare supplement, long-term care or other limited benefit hospital insurance policies.



§ 56-7-2361 - Standardized pharmacy benefit identification card.

(a) Every health benefit plan that provides coverage for prescription drugs or devices or services, or administers such a plan, including, but not limited to, health maintenance organizations, third party administrators for self insured plans and state administered plans, shall issue to each insured a card or other technology containing standardized pharmacy benefit identification information. The card shall contain at a minimum the following information:

(1) The health benefit plan's name and issuer identifier;

(2) The American National Standards Institute Issuer Identification Number assigned to the administrator or pharmacy benefit manager of the plan, when required for proper claims adjudication;

(3) The processor control number, when required for proper claims adjudication;

(4) The insured's group number, when required for proper claims adjudication;

(5) The insured's identification number;

(6) The insured's name; and

(7) (A) The names of all other persons included under the subscriber's coverage and individual identification number information if applicable and required for pharmacy claims processing; or

(B) If a separate card is issued for each person included under the subscriber's coverage, the name of the covered person for whom the card is issued may be listed in lieu of the information required by subdivision (a)(7)(A).

(b) This section does not require a health benefit plan to issue an identification card separate from any identification card issued to an enrollee to evidence coverage, under the health benefit plan, if the identification card contains the elements required by subsection (a).

(c) The Health Insurance Portability and Accountability Act (HIPAA) adopted identifiers may be used in lieu of any element listed in subsection (a) at such time that use of such HIPAA identifier is adopted as the standard.

(d) So as to ensure that insurance identification cards issued under this section contain accurate and updated information, each insurer shall provide each subscriber with a new insurance identification card within a reasonable time whenever the American National Standards Institute Issuer Identification Number, the group number or the processor control number is changed.

(e) As used in this section, "health benefit plan" means an accident and health insurance policy or certificate, a non-profit hospital or medical service corporation contract, a health maintenance organization subscriber contract or a plan provided by a multiple employer welfare arrangement. Without limitation, "health benefit plan" does not mean any of the following types of insurance:

(1) Accident;

(2) Credit;

(3) Disability income;

(4) Specified disease coverage issued as a supplement;

(5) Dental or vision;

(6) Coverage issued as a supplement to liability insurance;

(7) Medical payments under automobile or homeowners;

(8) Insurance under which benefits are payable with or without regard to fault and this is statutorily required to be contained in any liability policy or equivalent self-insurance;

(9) Hospital income or indemnity; or

(10) Long term care.



§ 56-7-2362 - Payment on authorized services -- Correction of submitted claims.

(a) (1) If authorization is given and a pharmacy claim is adjudicated by a health insurer or its agent to any pharmacy services provider for care to be delivered to a covered beneficiary under any individual, franchise, blanket or group health insurance policy, medical service plan corporation contract, hospital service corporation contract, hospital and medical service corporation contract or fraternal benefit society, the health insurer acting directly or by delegation through an agent acting on behalf of the health insurer shall not subsequently rescind or modify that authorization or deny the authorized payment to the pharmacy services provider for the authorized service after the provider renders the authorized service in good faith and pursuant to the authorization, except for payments made as a result of the provider's misrepresentation or fraud.

(2) If the bureau of TennCare provides notice to the health insurer or its agent that a person is eligible to participate in the TennCare program, and, if based on good faith reliance on the information, the health insurer makes a payment to a pharmacy provider for providing pharmacy services to the person enrolled in the TennCare program, and, if the bureau of TennCare later rescinds the eligibility for the person, then the bureau of TennCare shall remain liable to the health insurer for any amount the health insurer paid to the provider for the pharmacy services. The bureau of TennCare shall not be liable when the eligibility is rescinded in the case of fraud or death as defined in the contract. The bureau of TennCare shall not be liable due to an error or delay on the part of the managed care organization or its agents in processing eligibility information received from the bureau of TennCare.

(b) Notwithstanding subsection (a), any organization may request the pharmacy to adjust or correct an adjudicated claim to correct incorrect data elements, including incorrect billing units, incorrect national drug code (NDC) numbers and incorrect prescriber identification numbers submitted in error and in good faith by the pharmacy. An organization shall provide the pharmacy an opportunity to correct claims submitted by the pharmacy in good faith. If the pharmacy does not correct the adjudicated claim requested within thirty (30) days of receipt of the request, then the organization may rescind, modify or recoup the funds paid on the requested claim and shall not be in violation of this section.



§ 56-7-2363 - Colorectal cancer early detection.

(a) All individual and group health insurance policies providing coverage on an expense incurred basis, individual and group service contracts issued by a health maintenance organization, all self-insured group arrangements to the extent not preempted by federal law and all managed health care delivery entities of any type or description, that are delivered or issued on or after January 1, 2004, in this state shall include, or shall offer to prospective policyholders and existing policyholders on renewal, as an optional benefit, coverage for colorectal cancer examinations and laboratory tests specified in current American Cancer Society guidelines or federal Preventive Services Task Force guidelines for colorectal cancer screening of asymptomatic individuals.

(b) The benefits required by this section shall be subject to the annual deductible and co-insurance established for all other similar benefits within the policy or contract; provided, that the annual deductible and co-insurance for the benefits required by this section are no greater than the annual deductible and co-insurance established for all other similar benefits within that policy or contract of insurance.

(c) Nothing in this section shall apply to the TennCare program administered pursuant to the waivers approved by the federal department of health and human services, to accident-only, specified disease, hospital indemnity, medicare supplement, long-term care or other limited benefit health insurance policies, or to any health benefit that is individually underwritten.



§ 56-7-2364 - Medication counseling.

(a) Notwithstanding any other law to the contrary, any insurer providing individual, franchise, blanket or group policy of insurance issued pursuant to this title, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society, health maintenance organization, preferred provider organization or managed care organization, that provides hospital expense and surgical or medical expense insurance or that is entered into, delivered, issued for delivery or renewed in this state after January 1, 2004, may offer to provide reimbursement coverage for medication counseling the insured receives from a pharmacist pursuant to this section.

(b) (1) An insured who is prescribed and uses six (6) or more types of medication may be entitled to receive two (2) medication counseling sessions during the first year the patient begins the sessions, with a doctor of pharmacy licensed in accordance with title 63, chapter 10, part 4, who has received additional clinical training in the areas of medication management and counseling. The goal of the counseling shall be to reduce the number of unnecessary medications for patients, and to reduce the incidence of negative interactions among various medications a patient may be taking. The first medication counseling session shall consist of the following:

(A) An examination of the patient's medical history;

(B) An evaluation of the number and types of medications the patient uses, including over-the-counter medications;

(C) A determination of the types of interactions among the medications;

(D) A recommended medication therapy and thorough analysis of the benefit of the medication therapy;

(E) An evaluation of the cost savings gained as a result of any changes made to the prescribed course of medication; and

(F) A summary of expected outcomes and proposed follow-up examination dates.

(2) A report and recommendation from the first counseling session shall be forwarded to the prescribing physician or physicians for review. The physician may implement the recommendations or may disapprove the recommendations.

(3) The second medication counseling session shall be a follow-up session during which the patient's response to the medication therapy will be monitored.

(c) Both the first and second counseling sessions during the first year may be reimbursable through the patient's insurance coverage. The patient or the pharmacist may request an additional counseling session upon providing verification to the insurer that the patient has developed a change in the patient's medical condition.



§ 56-7-2365 - Health insurance coverage related to clinical trials.

(a) As used in this section, unless the context otherwise requires:

(1) "Health benefit plan" means any hospital or medical expense policy, health, hospital or medical service corporation contract, a policy or agreement entered into by a health insurer or health maintenance organization contract offered by an employer, but does not include individually underwritten health insurance policies, or policies or certificates covering only accident, credit, dental, disability income, long term care, hospital indemnity, medicare supplement as defined in § 1882(g)(1) of the Social Security Act, codified in 42 U.S.C. § 1395ss(g)(1), specified disease, vision care, other limited benefit health insurance, coverage issued as a supplement to liability insurance, worker's compensation insurance, automobile medical payment insurance or insurance that is statutorily required to be contained in any liability insurance policy or equivalent self insurance;

(2) "Health insurer" means any entity offering a health benefit plan; and

(3) "Routine patient care costs" means the costs associated with the provision of health care services, including drugs, medical devices, and services that would otherwise be covered under the plan or contract, if those drugs, medical devices, and services were not provided in connection with an approved clinical trial program, including health care services that are:

(A) Typically provided absent a clinical trial;

(B) Required solely for the provision of the drug, medical device or service;

(C) Required for the clinically appropriate monitoring of the drug, medical device, or service;

(D) Provided for the prevention of complication arising from the provision of the drug, medical device, or service; and

(E) Needed for the reasonable and necessary care arising from the provision of the drug, medical device, or service, including the diagnosis or treatment of the complications.

(b) The subject of the trial must evaluate a drug, medical device or service that falls within a medicare benefit category and is not statutorily excluded from coverage. For purposes of this section, "routine patient care costs" does not include the costs associated with the provision of any of the following:

(1) Drugs, medical devices, and services that have not been approved by the federal food and drug administration and that are associated with the clinical trial;

(2) Services other than health care services, such as travel, housing, companion expenses, and other nonclinical expenses, that an enrollee may require as a result of the treatment being provided for purposes of the clinical trial;

(3) Drugs, medical devices, and services that are provided solely to satisfy data collection and analysis needs, and that are not used in the clinical management of the patient;

(4) Health care services that, except for the fact that they are being provided in a clinical trial, are otherwise specifically excluded from coverage under the enrollee's health plan;

(5) Health care services customarily provided by the research sponsors free of charge for any enrollee in the trial; or

(6) Drugs, medical devices, and services provided solely to determine trial eligibility.

(c) For an enrollee diagnosed with cancer and accepted into a Phase I, Phase II, Phase III, or Phase IV clinical trial for cancer, every health benefit plan that is issued, amended, delivered, or renewed in this state, shall provide coverage for all routine patient care costs related to the clinical trials, if the enrollee's treating physician, who is providing covered health care services to the enrollee under the enrollee's health benefit plan contract, recommends participation in the clinical trial after determining that participation in the clinical trial has a meaningful potential benefit to the enrollee. For purposes of this section, the clinical trial's endpoints shall not be defined exclusively to test toxicity, but shall have a therapeutic intent.

(d) The treatment shall be provided in a clinical trial that either:

(1) Involves a drug that is exempt, under federal regulations, from new drug application; or

(2) Is approved by one of the following:

(A) One (1) of the national institutes of health;

(B) The federal food and drug administration, in the form of an investigational new drug application;

(C) The federal department of defense; or

(D) The federal veteran's administration.

(e) In the case of health care services provided by a participating provider, the payment rate shall be at the network negotiated rate, based on the member's plan design. In the case of a non-participating provider, the payment shall be at the rate that the member's plan would otherwise pay to a non-participating provider for the same services, less any applicable copayments and deductibles.

(f) The provision of services, when required by this section, shall not, in itself, give rise to liability on the part of the health care service plan.

(g) Nothing in this section shall be construed to limit, prohibit, or modify an enrollee's right to the independent review process available, or to the independent medical review system.

(h) Nothing in this section shall be construed to otherwise limit or modify any existing requirements under this chapter, or to prevent application of copayment or deductible provisions in a plan.

(i) Copayments and deductibles applied to services delivered in a clinical trial shall be the same as those applied to the same services, if not delivered in a clinical trial.

(j) This section shall not apply to vision-only, dental-only, accident-only, specified disease, hospital indemnity, medicare supplement, CHAMPUS supplement, long-term care, individually underwritten policies, or disability income insurance; provided, that, for specified disease and hospital indemnity insurance, coverage for benefits under this section shall apply, but only to the extent that the benefits are covered under the general terms and conditions that apply to all other benefits under the policy. Nothing in this section shall be construed as imposing a new benefit mandate on specified disease, individually underwritten, or hospital indemnity insurance.

(k) Nothing in this section shall be construed to require payment of costs associated with clinical trials that are not routine patient care costs, and that would not otherwise be covered by the health benefit plan, including, but not limited to, costs for services incurred that are related to or the result of the clinical trial.

(l) This section does not require the payment of any patient care costs, routine or otherwise, that are billed by the provider to conduct the clinical trial.

(m) Any entity seeking payment under this section must, at the time payment is sought, notify the health insurer in writing that the patient receiving the services for which payment is sought is the subject of a clinical trial. The notification shall include the patient's health insurance membership identification number. Failure to comply with this subsection (m) by the provider conducting the clinical trial shall relieve the health benefit plan and its enrollee from any obligation to reimburse the provider.

(n) Notwithstanding any law to the contrary, any entity associated with the provision of medical services, as a part of a clinical trial pursuant to this part, shall, upon receipt of applicable payment by the health benefit plan, hold harmless, and relieve the enrollee involved, from any liability for services rendered by the provider, except for applicable copayment or coinsurance.

(o) Nothing in this section shall be construed or interpreted as applying to the TennCare program under Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1396 et seq., or any successor to the TennCare program administered pursuant to the federal medicaid laws. Health insurance entities that contract directly with the TennCare bureau, in the provision of services for TennCare recipients, are specifically excluded from this section, only for the products and services made by the health insurance entities on behalf of the bureau of TennCare.



§ 56-7-2366 - Notice of termination of coverage for spouses and former spouses.

(a) Every insured or policy holder of a group policy of accident and sickness insurance offered for sale in this state, that provides coverage for hospital or medical expenses that also provides coverage to the spouse of the insured, shall provide at least thirty (30) days' prior notice of the termination of coverage to the covered spouse as a result of a divorce, a legal separation, or other separation. The notice shall be written, filed with the court that is hearing the divorce or legal separation prior to or at the final hearing, and served upon the spouse as provided by Tennessee Rules of Civil Procedure. If no divorce, legal separation or similar legal proceeding is pending, then the notice shall be transmitted by certified mail, return receipt requested, to the last known address of the spouse.

(b) (1) The notice shall advise the spouse who is to be terminated that, when the divorce is final, the spouse shall not be eligible for continued coverage under the policy. The notice shall also advise the spouse of the availability of the COBRA continuation provision and of the procedures for applying for COBRA coverage, including identifying who should be contacted to obtain coverage. The notice shall indicate that the spouse who is to be terminated will be without health insurance coverage from the insured's policy and that the spouse must obtain coverage under COBRA continuation, or a separate source of insurance, if the spouse wishes to retain health insurance coverage.

(2) For the purposes of this subsection (b), "COBRA continuation provision" means any of the following:

(A) Section 4980B of the Internal Revenue Code of 1986, codified as 26 U.S.C. § 4980B, other than subdivision (f)(1), insofar as it relates to pediatric vaccines;

(B) The Employee Retirement Income Security Act (ERISA), Part 6 of Subtitle B of Title I, compiled in 29 U.S.C. § 1161 et seq., other than § 609, codified as 29 U.S.C. § 1169; or

(C) Title XXII of the Public Health Service Act, compiled in 42 U.S.C. § 300bb-1 et seq.

(c) As an employer updates the plan summary, in the course of business, for any group policy of accident and sickness insurance that it may offer to its employees, the employer shall include a notice of the provisions of this section in the summary.

(d) The attorney for the insured in any action for divorce shall advise the insured or policy holder of the obligation imposed by this section.

(e) The administrative office of the courts shall develop a model notice to reflect the provisions of this section.



§ 56-7-2367 - Autism spectrum disorders.

(a) As used in this section, "autism spectrum disorders" means neurological disorders, usually appearing in the first three (3) years of a person's life, that affect normal brain functions and are typically manifested by impairments in communication and social interaction, as well as restrictive, repetitive, and stereotyped behaviors.

(b) A contract or policy of an insurer that provides benefits for neurological disorders, whether under an individual or group health insurance policy providing coverage on an expense-incurred basis, an individual or group service contract issued by a health maintenance organization, a self-insured group arrangement to the extent not preempted by federal law or a managed health care delivery entity of any type or description shall provide benefits and coverage for treatment of autism spectrum disorders that are at least as comprehensive as those provided for other neurological disorders. These benefits and coverage for treatment shall be provided to any person less than twelve (12) years of age.

(c) Benefits provided for treatment of autism spectrum disorders shall be subject to deductible and copayment requirements and benefit limits that are no more stringent than those established for the treatment of other neurological disorders.

(d) An insurer that provides benefits for neurological disorders shall not refuse to renew policies, reissue policies, or otherwise terminate or restrict services to a person solely because the person is diagnosed with an autism spectrum disorder.

(e) This section shall not expand the type or scope of treatment beyond that authorized for any other diagnosed neurological disorder and shall be effective upon any contract, policy, or plan that is delivered, issued for delivery, amended or renewed on or after January 1, 2007.

(f) Nothing in this section shall apply to accident-only, specified disease, hospital indemnity, medicare supplement, long-term care, or other limited benefit hospital insurance policies.



§ 56-7-2368 - Health insurance coverage for hearing aids for children.

(a) As used in this section, unless the context otherwise requires:

(1) "Child" or "children" means any person under eighteen (18) years of age; and

(2) "Hearing aid" means any wearable, nonexperimental, nondisposable instrument or device designed for the ear and used to aid or compensate for impaired human hearing, including earmolds and services necessary to select, fit, and adjust the hearing aid, but excluding batteries, cords, and other assistive listening devices such as FM systems.

(b) Every individual or group health insurance policy providing coverage on an expense-incurred basis, every policy or contract issued by a hospital or medical service corporation, every individual or group service contract issued by a health maintenance organization, and every self-insured group arrangement to the extent not preempted by federal law, which is delivered, issued for delivery, or renewed in this state on or after January 1, 2012, shall provide coverage of up to one thousand dollars ($1,000) per individual hearing aid per ear, every three (3) years, for every child covered by such policy whether as a dependent of the policy holder or otherwise.

(c) The insured may choose a hearing aid exceeding one thousand dollars ($1,000) and pay the difference in cost above the amount of coverage required by this section. Reimbursement shall be provided according to the respective principles and policies of the insurer.

(d) The insurer may require the policyholder to provide a prescription by a licensed audiologist or physician or show proof through other suitable documentation of the need for a hearing aid, and this section shall not preclude the insurer from conducting managed care, medical necessity, or utilization review or prevent the operation of such policy provisions as deductibles, coinsurance, allowable charge limitations, coordination of benefits or provisions restricting coverage to services by licensed, certified or carrier-approved providers or facilities.

(e) This section shall not apply to insurance coverage providing benefits for the following:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident, or both; and

(9) Other limited benefit policies.

(f) This section shall not apply to TennCare or any successor program provided for in title 71, chapter 5.






Part 24 - Mandated Scope of Practice

§ 56-7-2401 - Reimbursement for services of optometrists, psychologists, podiatrists and social workers.

(a) Whenever any policy of insurance issued in this state provides for reimbursement for any service that is within the lawful scope of practice of a duly licensed optometrist, as defined in § 63-8-102; a licensed psychologist designated as a health service provider, as provided by title 63, chapter 11; licensed psychological examiner; certified psychological assistant supervised, as provided by title 63, chapter 11; licensed senior psychological examiner; a duly licensed podiatrist, as defined in § 63-3-101; a person duly licensed to engage in independent practice as a licensed clinical social worker in accordance with § 63-23-105; a duly licensed marital and family therapist, as defined in § 63-22-115; or a duly licensed professional counselor, as defined in § 63-22-150, the insured or other person entitled to benefits under the policy shall be entitled to reimbursement for the services, whether the services are performed by a duly licensed physician; by a duly licensed optometrist; by a duly licensed podiatrist; by a duly licensed psychologist designated as a health service provider; by a duly licensed psychological examiner supervised, as provided by title 63, chapter 11; by a certified psychological assistant supervised, as provided by title 63, chapter 11; by a duly licensed senior psychological examiner; by a duly licensed independent practitioner of social work; by a duly licensed marital and family therapist; or by a duly licensed professional counselor, not to exceed the percentage of reimbursement provided for psychiatrists in the policy, notwithstanding any other provision in the policy.

(b) Reimbursements shall be made in a timely manner.

(c) The provisions of this section relating to podiatric services shall apply to all contracts, plans or policies issued or renewed on or after July 1, 1981.

(d) As used in this section, "licensed psychologist designated as a health service provider" includes all psychologists previously licensed as clinical, school and counseling psychologists pursuant to title 63, chapter 11, prior to June 30, 1993, and who have been designated as health service providers.



§ 56-7-2402 - Participation by optometrists, podiatrists and social workers in medical, hospital, and hospital and medical service plans.

(a) Whenever any subscribers under any medical service plan or hospital service contract or hospital and medical service contract, as provided under chapters 27-29 of this title or any similar statutes, or any other persons covered by the plan or contract, are entitled to reimbursement for any services that are within the lawful scope of practice of a duly licensed optometrist as defined in § 63-8-102; a duly licensed podiatrist as defined in § 63-3-101; a person duly licensed to engage in independent practice as a licensed clinical social worker in accordance with § 63-23-105; the subscriber or other person shall be entitled to reimbursement for the services, whether the services are performed by a duly licensed physician; a duly licensed optometrist; a duly licensed podiatrist; or a person duly licensed to engage in independent practice as a licensed clinical social worker, notwithstanding any provision to the contrary in any other statute or in the plan or contract; and duly licensed optometrists and podiatrists shall be entitled to participate in the plans or contracts providing for the services to the same extent and subject to the same limitations as duly licensed physicians.

(b) The provisions of this section relating to podiatric services apply to all contracts, plans or policies issued or renewed on or after July 1, 1981.



§ 56-7-2403 - Applicability and scope of §§ 56-7-2401 and 56-7-2402.

(a) Sections 56-7-2401 and 56-7-2402 are not applicable to any policy or policies of insurance issued in this state prior to June 1, 1965, nor shall any part of §§ 56-7-2401 and 56-7-2402 be construed as enlarging the scope of practice of optometry or podiatry or the requiring of any insurance policy, medical service plan, hospital service contract or hospital and medical service contract to provide for visual care services or foot care services.

(b) The provisions of this section relating to podiatric services apply to all contracts, plans or policies issued or renewed on or after July 1, 1981.



§ 56-7-2404 - Reimbursable services within scope of practice of chiropractor -- Discrimination prohibited.

(a) (1) Whenever any policy of insurance issued in this state provides for reimbursement for any service that is within the lawful scope of practice of a duly licensed chiropractor, the insured or other person entitled to benefits under the policy shall be entitled to reimbursement for the services, whether the services are performed by a duly licensed medical physician or by a duly licensed chiropractor, notwithstanding any provision contained in the policy.

(2) Whenever any insurance subscribers under any sickness and accident, medical service plan, hospital service contract or hospital and medical service contract, as provided under chapters 26-29 of this title or any similar statutes, or any other persons covered by the plan or contract, are entitled to reimbursement for any services that are within the lawful scope of practice of a duly licensed chiropractor, the subscriber or other person shall be entitled to reimbursement for the services, whether the services are performed by a duly licensed medical physician or a duly licensed chiropractor, notwithstanding any provision to the contrary in any other statute or in the plan or contract; and duly licensed chiropractors shall be entitled to participate in the plans or contracts providing for the services to the same extent and subject to the same limitations as duly licensed medical physicians.

(b) This section shall not be construed as enlarging the scope of practice of chiropractic or the requiring of any insurance policy, medical service plan, hospital service contract or hospital and medical service contract to provide for spinal, neurological or musculoskeletal care.

(c) This section shall apply to all policies or plans issued or renewed on and after July 1, 1981.



§ 56-7-2405 - Health and accident policies -- Surgical procedures within scope of dentistry and podiatry.

(a) "Physician" or "doctor," whenever used in any group or individual health or accident insurance policy issued in this state or in a medical service plan or hospital service contract or hospital and medical service contract, as provided in chapters 27-29 of this title or any similar statutes, providing for reimbursement or payment for surgical procedures or other medical or health care services that are specified in the policy, plan or contract, and are within the scope of practice of dentistry as defined in § 63-5-108 or within the scope of practice of a podiatrist as defined in § 63-3-101, shall be construed to include a duly licensed dentist or duly licensed podiatrist who performs the specified procedures or services, any provision in any policy, plan or contract to the contrary notwithstanding.

(b) This section shall apply to all policies, plans and contracts issued, renewed or reinstated on and after July 1, 1974, and to all other policies, plans and contracts otherwise in existence on July 1, 1974, whenever there is a premium or rate change under the policies, plans and contracts.

(c) The provisions of this section relating to podiatric services shall apply to all contracts, plans or policies issued or renewed on or after July 1, 1981.



§ 56-7-2406 - Health care services provided by St. Jude Children's Research Hospital.

(a) Each managed care organization (MCO), preferred provider organization (PPO), health maintenance organization (HMO), and other health organizations shall provide, through direct contract with St. Jude Children's Research Hospital or otherwise, all enrollees in the health care organization with access to the health care services at St. Jude Children's Research Hospital to the extent access is practical and feasible and the services are medically appropriate.

(b) Reimbursement to St. Jude Children's Research Hospital for the services provided pursuant to this section shall be no greater than the reimbursement rate a managed care organization would pay other entities providing similar services to its enrollees.

(c) Any dispute regarding the application of this section shall be resolved by a committee composed of the commissioner of health, the commissioner of commerce and insurance and the commissioner of finance and administration.



§ 56-7-2407 - Nurse midwife services.

(a) Whenever any contract, plan, or policy of insurance issued in this state provides for reimbursement of any service that is within the lawful scope of practice of a nurse midwife, duly licensed by the state board of nursing as a registered nurse and also duly certified as a nurse midwife by the American College of Nurse-Midwives, the insured or other person entitled to benefits under the contract, plan, or policy shall be entitled to reimbursement for the services, whether the services are performed by a duly licensed physician or by a duly licensed and certified nurse midwife.

(b) Reimbursements shall be made in a timely manner.

(c) The provisions of this section relating to nurse midwife services shall apply to all contracts, plans, or policies issued or renewed on or after July 1, 1994.



§ 56-7-2408 - Reimbursement for services by nurse in advanced practice.

(a) Whenever any contract, plan, or policy of insurance issued in this state provides for reimbursement of any service that is within the lawful scope of practice of a nurse in advanced practice, the insured or other person entitled to benefits under the contract, plan, or policy shall be entitled to reimbursement for the services, whether the services are performed by a duly licensed physician or a duly licensed nurse in advanced practice. As used in this section, "nurse in advanced practice" means a registered nurse who is duly licensed by the state board of nursing and who is also a nationally certified nurse practitioner, a nationally certified registered nurse anesthetist, or a nationally certified clinical specialist.

(b) Reimbursements shall be made in a timely manner.

(c) The provisions of this section relating to the services of a nurse in advanced practice apply to all contracts, plans, or policies issued or renewed on or after July 1, 1996.



§ 56-7-2409 - Employer-based plans to offer at least one plan option providing copayment amounts for office visits with chiropractic physicians, physical or occupational therapists no greater than those for primary care physician visits.

(a) As used in this section:

(1) "Coinsurance" means a percentage of the contractual fee schedule applicable to a particular health care provider that a covered person must pay for covered services rendered by that provider under the terms of a particular health insurance policy or plan;

(2) "Copayment" means the specified dollar amount that a covered person must pay for covered services during a visit to a health care provider under the terms of a particular health insurance policy or plan;

(3) "Covered person" has the same meaning as set forth in § 56-7-110(a); and

(4) "Health insurance entity" has the same meaning as set forth in § 56-7-109, but does not include government insurance plans created by title 8, chapter 27.

(b) A health insurance entity offering employer-based plans must offer to employers no less than one (1) plan option in which the copayment and coinsurance amounts for services rendered during an office visit to a chiropractic physician licensed under title 63, chapter 4, or to a physical therapist or occupational therapist licensed under title 63, chapter 13, are no greater than the copayment and coinsurance amounts for the services rendered during an office visit to a primary care physician licensed under title 63, chapter 6 or title 63, chapter 9.

(c) Compliance with this section shall not be required with respect to a particular insurance plan if it is determined that compliance would cause that plan to lose its status as a grandfathered health plan within the meaning of § 1251 of the federal Patient Protection and Affordable Care Act, P.L. 111-148, as amended, and § 2301 of the federal Health Care and Education Reconciliation Act of 2010, P.L. 111-152, as amended, both compiled in 42 U.S.C. § 18011.

(d) Nothing in this section shall apply to accident-only, specified disease, hospital indemnity, Medicare supplement, disability income, long-term care, or other limited benefit hospital insurance policies, and any employer plan exempt from regulation under this title due to § 514 of the federal Employee Retirement Income Security Act of 1974 (ERISA), compiled in 29 U.S.C. § 1144.



§ 56-7-2410 - Limitation on copayments or coinsurance amount imposed for primary care services rendered during visit to physician assistant.

(a) As used in this section:

(1) "Coinsurance" means a percentage of the contractual fee schedule applicable to a particular healthcare provider that a covered person must pay for covered services rendered by that provider under the terms of a particular health insurance policy or plan;

(2) "Copayment" means the specified dollar amount that a covered person must pay for covered services during a visit to a healthcare provider under the terms of a particular health insurance policy or plan;

(3) "Covered person" has the same meaning as set forth in § 56-7-110(a); and

(4) "Health insurance entity" has the same meaning as set forth in § 56-7-109(a), but does not include the government insurance plans created pursuant to title 8, chapter 27, and title 71, chapter 5.

(b) No health insurance entity shall impose on a covered person any copayment or coinsurance amount for services rendered during an office visit to a physician assistant licensed under title 63, chapter 19, and contracted or authorized as a primary care practitioner by that health insurance entity, that is greater than the copayment or coinsurance amount imposed on a covered person by that health insurance entity for the services rendered during an office visit to a physician licensed under title 63, chapter 6 or 9, and contracted or authorized by that health insurance entity as a primary care practitioner.

(c) Nothing in this section shall prevent a health insurance entity from instituting measures designed to maintain quality and to control costs, including, but not limited to, imposing lower copayment or coinsurance amounts for services rendered by providers with proven clinical outcomes.

(d) Nothing in this section shall apply to plans described in Section 1251 of the federal Patient Protection and Affordable Care Act (42 U.S.C. § 18011) and Section 2301 of the federal Health Care and Education Reconciliation Act.






Part 25 - Mandated Insurer or Plan Options

§ 56-7-2501 - Sterilization operations -- Policy provisions.

(a) Any law to the contrary notwithstanding, no contract of insurance that provides coverage for sterilization operations or procedures may be entered into or renewed on or after July 1, 1971, if the contract imposes any disclaimer, restriction on, or limitation of coverage with respect to the insured's reason for sterilization. All such contracts entered into or renewed on or after July 1, 1971, shall be construed to be in compliance with this section and any provisions in any contract that are in conflict with this section shall be of no force or effect.

(b) Any contract for a sterilization operation or procedure shall not be cancelled by the insurer unless the cancellation coincides with cancellation of the entire policy.



§ 56-7-2502 - Mammography screening.

(a) Any individual, franchise, blanket or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society, or health maintenance organization that provides coverage for surgical services for a mastectomy, and that is delivered, issued for delivery, amended or renewed on or after July 1, 1989, shall also provide coverage for mammography screening performed on dedicated equipment for diagnostic purposes on referral by a patient's physician according to the following guidelines:

(1) A baseline mammogram for women thirty-five (35) to forty (40) years of age;

(2) A mammogram every two (2) years, or more frequently based on the recommendation of the woman's physician, for women forty (40) to fifty (50) years of age; and

(3) A mammogram every year for women fifty (50) years of age and over.

(b) Any increase in expenditure requirements on a municipality or a county resulting from this section shall be appropriated from funds that the municipality or county receives from the state-shared taxes that are not earmarked by statute for a particular purpose.

(c) (1) This section shall not apply to medicare supplemental policies unless mammography is covered under medicare. This section shall not apply to policies that provide only hospital indemnity benefits or to policies that provide only benefits for specified accidents. Insurance policies that provide benefits only for specified diseases and that cover mastectomies shall be subject to the requirements of this section, unless the owner of the policy has other insurance that provides mammography coverage as guaranteed by this section.

(2) The issuer of the specified disease policy has the burden of proving that the insured has other insurance that covers mammography to the extent guaranteed by this section.



§ 56-7-2503 - Accident and sickness -- Denial of coverage for persons with mental illness or intellectual disabilities for lack of surgical facilities prohibited.

Any law to the contrary notwithstanding, no policy of accident and sickness insurance may be entered into or renewed on or after July 1, 1974, if the policy by way of exclusion, definition, or otherwise denies coverage to an insured undergoing care and treatment in a facility for the care and treatment of persons with mental illness or intellectual disability, based upon the fact that the facility does not have organized facilities for operative surgery, if, in fact, the facility in question has, at the time a claim arises, a bona fide arrangement, by contract or otherwise, with an accredited hospital to perform the surgical procedures as may be required by the facility for persons with mental illness or intellectual disability.



§ 56-7-2504 - Cancer treatment.

(a) In the event that coverage for the treatment of cancer by dose-intensive chemotherapy/autologous bone marrow transplants or stem cell transplants is provided for patients or enrollees included in the TennCare program, then each insurer proposing to issue individual or group accident and sickness insurance policies providing hospital, medical and surgical, or major medical coverage on an expense-incurred basis, each corporation providing individual or group accident and sickness subscription contracts, and each health maintenance organization providing a health care plan for health care services shall offer and make available the coverage, in the manner provided in subsection (b), under the policy, contract or plan delivered, issued for delivery or renewed in this state on and after January 1, 1996.

(b) The coverage may be offered at an additional cost but the health care service shall not be subject to any greater deductible than any other health care service under the policy, contract or plan. Any required copayment shall not exceed the standard copayment required by the insured's policy, contract or plan for health care services.

(c) This section shall not apply to short-term travel, long-term care, credit insurance, dental insurance, disability income, medical surgical supplemental insurance, vision insurance, hospital indemnity, accident-only limited or specified disease policies, or to short-term nonrenewable policies of not more than six (6) months' duration.



§ 56-7-2505 - Phenylketonuria (PKU) treatment.

(a) Any individual, franchise, blanket or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society, or health maintenance organization that provides hospital expense and surgical expense insurance and that is delivered, issued for delivery, amended or renewed on or after July 1, 1995, shall provide coverage for the treatment of phenylketonuria.

(b) As used in this section, "treatment" means licensed professional medical services under the supervision of a physician and those special dietary formulas that are medically necessary for the therapeutic treatment of phenylketonuria.



§ 56-7-2506 - Bone mass measurement coverage -- Osteoporosis.

(a) This section shall be known and may be cited as the "Bone Mass Measurement Coverage Act."

(b) The general assembly finds that:

(1) Osteoporosis affects twenty-five million (25,000,000) Americans and each year results in one million five hundred thousand (1,500,000) fractures of the hip, spine, wrist, and other bones, costing the nation at least eighteen billion dollars ($18,000,000,000);

(2) Osteoporosis progresses silently, in most cases undiagnosed until a fracture occurs, and once a fracture occurs, the disease is already advanced, and the likelihood is high that another fracture will occur;

(3) One (1) in two (2) women and one (1) in five (5) men will suffer a fracture due to osteoporosis in their lifetime;

(4) Because osteoporosis progresses silently and currently has no cure, early diagnosis and treatment are key to reducing the prevalence and devastation of this disease;

(5) Medical experts agree that osteoporosis is preventable and treatable; however, once the disease progresses to the point of fracture its associated consequences often lead to disability and institutionalization, and exact a heavy toll on the quality of life;

(6) Given the current national focus on health care reform and the reduction of unnecessary health care expenditures through the use of health promotion programs, bone mass measurement, related to the early diagnosis and the timely treatment of osteoporosis, is a cost effective approach for this state to embrace;

(7) Bone mass measurement is a reliable way to detect the presence of low bone mass and to ascertain the extent of bone loss to help assess the individual's risk for fracture, and this aids in selecting appropriate therapies and interventions. Ordinary x-rays are not sensitive enough to detect osteoporosis until twenty-five to forty percent (25-40%) of bone mass has been lost, and the disease is far advanced;

(8) While there are currently available technologies for bone mass measurement, other technologies for measuring bone mass are under investigation and may become scientifically proven technologies in the future; and

(9) Scientifically proven technologies for bone mass measurement and other services related to the diagnosis and treatment of osteoporosis can be used effectively to reduce the pain and financial burden that osteoporosis inflicts upon its victims.

(c) The purpose of this section is to provide coverage to individuals with a condition or medical history for which bone mass measurement (bone density testing) is determined to be medically necessary for the individual's attending physician or primary care provider for the diagnosis and treatment of osteoporosis.

(d) (1) Any individual, franchise, blanket or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society, or health maintenance organization that provides coverage for accident and health services, and that is delivered, issued for delivery, amended or renewed on or after July 1, 1996, may also provide coverage for a qualified individual for scientifically proven bone mass measurement (bone density testing) for the diagnosis and treatment of osteoporosis.

(2) Any increase in expenditure requirements on a municipality or a county resulting from this subsection (d) shall be appropriated from funds that the municipality or county receives from the state-shared taxes that are not earmarked by statute for a particular purpose.

(3) This subsection (d) shall not apply to short-term travel, long-term care, credit insurance, dental insurance, disability income, medical surgical supplemental insurance, vision insurance, hospital indemnity, accident-only limited or specified disease policies, or to short-term nonrenewable policies of not more than six (6) months' duration.

(e) As used in subsection (d):

(1) "Bone mass measurement" means a radiologic or radioisotopic procedure or other scientifically proven technologies performed on an individual for the purpose of identifying bone mass or detecting bone loss; and

(2) "Qualified individual" means a person with a condition for which bone mass measurement is determined to be medically necessary by the person's attending physician or primary care physician.



§ 56-7-2507 - Reconstructive breast surgery.

(a) (1) Any individual, franchise, blanket or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society, health maintenance organization, or managed care organization that provides coverage for mastectomy surgery shall provide coverage for all stages of reconstructive breast surgery on the diseased breast as a result of a mastectomy, but not including a lumpectomy, as well as any surgical procedure on the nondiseased breast deemed necessary to establish symmetry between the two (2) breasts in the manner chosen by the patient and physician. The surgical procedure performed on a nondiseased breast to establish symmetry with the diseased breast must occur within five (5) years of the date the reconstructive breast surgery was performed on a diseased breast.

(2) Coverage for reconstructive breast surgery shall be subject to applicable copayments, coinsurance and deductibles.

(b) This section applies to any policy, plan, or contract entered into or renewed on or after July 1, 1997.



§ 56-7-2508 - Coverage for infant hearing screening test.

(a) "Hearing screening" or "hearing screening test" means a screening or test provided in accordance with current hearing screening standards established by a nationally recognized organization such as the Joint Committee on Infant Hearing Screening of the American Academy of Pediatrics.

(b) Any individual, franchise, blanket or group health insurance policy, medical service plan contract, hospital service corporation contract, hospital and medical service corporation contract, managed health insurance issuer contract, fraternal benefits society plan, or health maintenance organization plan that provides coverage for hospital and surgical expense insurance and that is delivered, issued for delivery, amended or renewed in this state on or after July 1, 2008, shall provide coverage for infant hearing screening tests as provided in § 68-5-904.

(c) The coverage required by this section may be subject to annual deductible, co-pays, co-insurance and contractual requirements established for other similar benefits within the policy or contract; provided, that the annual deductible, co-pays, co-insurance and contractual requirements for the coverage required by this section are no greater or more restrictive than those established for other similar benefits within the policy or contract of insurance.

(d) Nothing in this section shall apply to accident only, specified disease, hospital indemnity, medicare supplemental, long-term care, disability or other limited benefit insurance policies or to any employer plan exempt from regulation under this title due to § 514 of the Employee Retirement Income Security Act of 1974 (ERISA), compiled in 29 U.S.C. § 1144.






Part 26 - Mandated Offerings of Coverage

§ 56-7-2601 - Health insurance -- Coverage of mental illness.

(a) As used in this section:

(1) "Annual limit" means a dollar limitation on the total amount that may be paid for benefits in a twelve-month period under a health plan with respect to an individual or other coverage unit;

(2) "Clinical staff" means an individual on the community mental health center staff who performs as a part of the treatment team diagnostic and/or counseling services and who holds at least a master's degree in either of the disciplines of psychology, nursing, or social work and any required license; and

(3) "Community mental health center" means a private entity qualified as a tax exempt organization under § 501(c)(3) of the Internal Revenue Code , codified in 26 U.S.C. § 501(c)(3), or a public entity created by private act of the general assembly that:

(A) Is primarily engaged in providing services for the diagnosis and treatment of emotionally disturbed and mentally ill persons, has a requirement that all mental health care be under a treatment plan approved and reviewed by a licensed physician or a licensed psychologist designated as a health care service provider, and has appropriate arrangements to assure that patients requiring medical services can be referred to a physician or hospital; and

(B) Has been licensed as a mental health clinic facility by the department of mental health and substance abuse services, or by the licensing board of the state in which the community mental health center is located.

(b) All other laws of this state notwithstanding, any individual, franchise, blanket or group policy of insurance issued pursuant to this title that provides hospital expense and surgical expense insurance and that is entered into, delivered, issued for delivery, or renewed, excepting individual insurance policy renewal, by agreement or otherwise, commencing on July 1, 1974, shall provide benefits for expense of residents of this state covered under the policy or plan, arising from psychiatric disorders, mental or nervous conditions, as described and defined in the Diagnostic Standard Manual of the American Psychiatric Association, alcoholism, drug dependence, both defined as mental illness in § 33-1-101, or the medical complication of mental illness or intellectual disability, unless the policy or plan of insurance specifically excludes or reduces these benefits. This subsection (b) shall not apply to group policies or plans to which § 56-7-2360 applies. The medical and hospital benefits and coverage provided for the disorders, conditions and complications, if any, shall not be denied because of confinement in a particular facility; provided, that the facility is either:

(1) A hospital licensed under title 33, chapter 2 or title 68, chapter 11, part 2, and accredited by the joint commission on the accreditation of hospitals; or

(2) A hospital owned or operated by the state that is especially intended for use in the diagnosis, care and treatment of psychiatric, mental or nervous disorders, nor shall the benefits and coverage be denied on the basis that physician's services were performed by physicians not on the staff of a particular facility, so long as those services were rendered while insureds were hospitalized in that facility.

(c) (1) After July 1, 1980, every insurer that proposes to issue a group hospital policy or a group major medical policy in this state and every nonprofit hospital and medical service plan corporation that proposes to issue group hospital, medical or major medical service plan contracts that provide coverage for the insured or the subscriber shall, in the case of outpatient expenses at a community mental health center, make available benefits as specified in this section for the care and treatment of mental, emotional or nervous disorders, alcoholism, drug dependence or the medical complication of mental illness or intellectual disability.

(2) The benefits required to be made available by this subsection (c) shall be a part of each group policy or group contract described in this section, unless the policyholder or group contract subscriber rejects in writing the coverage.

(3) When benefits as specified in this section are made available for treatment received at the community mental health center, the benefits that cover services rendered by a physician in accordance with the policy or service plan contract shall also be made available when services are rendered by a member of the clinical staff, so long as the community mental health center has in effect a plan for quality assurance approved by the department of mental health and substance abuse services and the treatment is supervised by a licensed physician or a licensed psychologist designated as a health service provider. However, nothing in this subsection (c) may be construed to affect the license of a physician or psychologist designated as a health service provider providing the service or supervision. The benefits shall be provided at the usual and customary rates established by the community mental health center for the services rendered. However, the benefits provided shall be subject to deductibles and coinsurance factors that are not less favorable than for physical illness generally, and in no event shall coverage be required to be made available for more than thirty (30) outpatient visits per year.

(d) With respect to policies and contracts as described in subsection (c) that are delivered or issued for delivery in this state on or before July 1, 1980, each insurer and nonprofit hospital and medical service plan corporation shall notify the group policyholder or group contract holder of the availability of coverage described in subsection (c). The notification shall describe the benefits available and shall provide a means by which the policyholder or group contract holder may communicate acceptance or rejection of the coverage.

(e) All group hospital and major medical policies delivered or issued for delivery in this state after July 1, 1980, and all group hospital, medical and major medical service plans commencing in this state after July 1, 1980, that provide benefits for expenses of residents of the state arising from psychiatric disorders, mental or nervous conditions, alcoholism, drug dependence or medical complication of mental illness or intellectual disability, shall reimburse for these benefits, if any, when the benefits are provided at a facility that is:

(1) With respect to outpatient benefit, a community mental health center, or

(2) With respect to inpatient benefits, a community mental health center that has facilities for inpatient care and that has received a certificate of need from the Tennessee health facilities commission certifying the necessity of the facility if required by law.

(f) All individual, franchise, blanket, or group policies of insurance issued pursuant to this title that provide hospital expense and medical or surgical expense insurance and that are entered into, delivered, issued for delivery, or renewed, except individual insurance policy renewal, by agreement or otherwise, commencing on July 1, 1981, and that provide benefits for expenses of residents of the state arising from alcoholism, drug dependence or medical complication resulting from alcoholism, or drug dependence shall reimburse for these benefits, if any, when the benefits are provided at a facility that is a residential treatment facility licensed under title 33, chapter 2, part 4, and accredited by the joint commission on the accreditation of hospitals.

(g) Subject to § 56-7-2360, in general, with respect to group health plans issued by entities regulated pursuant to insurance law, for plan years beginning on or after January 1, 1998, certain mental health benefits are required as follows:

(1) As to either aggregate lifetime limits or annual limits or both, for a group health plan providing both medical and surgical benefits and mental health benefits:

(A) If the plan does not have a limit on substantially all medical and surgical benefits, the plan may not impose such a limit on mental health benefits;

(B) If the plan has a limit on substantially all medical and surgical benefits, the plan shall either include mental health benefits under the limit applied to medical and surgical benefits or apply a separate limit to mental health benefits that is no less than the one applied to medical and surgical benefits; and

(C) If the plan has varying limits on different medical or surgical benefits, the plan shall apply an average limit to mental health benefits with the average to be computed based on the weighted average of the varying limits;

(2) No group health plan is required under this subsection (g) to provide mental health benefits;

(3) This subsection (g) shall not affect the terms and conditions related to the amount, duration or scope of mental health benefits except for aggregate lifetime limits and annual limits;

(4) This subsection (g) shall not apply to group health plans issued to small employers, defined as those with from two (2) to fifty (50) employees;

(5) This subsection (g) shall not apply if its application results in an increase in the cost of the coverage of at least one percent (1%);

(6) If the group health plan offers a participant two (2) or more benefit package options, this subsection (g) shall be applied separately to each option;

(7) For purposes of this subsection (g), "mental health benefits" does not include benefits for the treatment of substance abuse or chemical dependency;

(8) This subsection (g) shall not apply to benefits for services furnished on or after September 30, 2001; and

(9) The commissioner may promulgate reasonable rules and regulations necessary for the proper administration of this subsection (g).



§ 56-7-2602 - Alcoholism and drug dependence -- Coverage for treatment.

(a) Purpose. The purpose of this section is to encourage consumers to avail themselves of basic levels of benefits under group health insurance policies and contracts for the care and treatment of alcohol and other drug dependency, and to preserve the rights of the consumer to select the coverage according to the consumer's medical-economic needs.

(b) Availability of Coverage for Alcohol and Other Drug Dependency. (1) Insurers, nonprofit hospitals and medical service plan corporations and health maintenance organizations transacting health insurance in this state shall offer and make available under group policies, contracts and plans providing hospital and medical coverage on an expense-incurred, service or pre-paid basis, benefits for the necessary care and treatment of alcohol and other drug dependency that are not less favorable than for physical illness generally, subject to the same durational limits, dollar limits, deductibles and coinsurance factors, and that offer of benefits shall be subject to the right of the group policy or contract holder to reject the coverage or to select any alternative level of benefits if the right is offered by or negotiated with the insurer, service plan corporation or health maintenance organization.

(2) Any benefits so provided shall be determined as if necessary care and treatment in an alcohol or other drug dependency treatment center were care and treatment in a hospital. For purposes of this section, "alcohol or other drug dependency treatment center" means a facility that provides a program for the treatment of alcohol or other drug dependency pursuant to a written treatment plan approved and monitored by a physician, and which facility is also:

(A) Affiliated with a hospital under a contractual agreement with an established system for patient referral;

(B) Licensed, certified or approved as an alcohol or other drug dependency treatment center by the department of mental health and substance abuse services; or

(C) Accredited as such a facility by the joint commission on accreditation of hospitals.

(c) Applicability. This section shall apply to group policies or contracts delivered or issued for delivery in this state more than one hundred twenty (120) days after October 1, 1982; but shall not apply to blanket, short term travel, accident only, limited or specified disease, individual conversion policies or contracts, or to policies or contracts designed for issuance to persons eligible for coverage under Title XVIII of the Social Security Act, known as medicare, 42 U.S.C. § 1395 et seq., or any other similar coverage under state or federal governmental plans.



§ 56-7-2603 - Treatment by licensed audiologists or speech pathologists.

(a) (1) Notwithstanding any other law to the contrary, any insurer providing individual, franchise, blanket or group policy of insurance issued pursuant to this title that provides hospital expense and surgical or medical expense insurance and/or that is entered into, delivered, issued for delivery or renewed in this state after January 1, 1989, shall offer to provide benefits for expense of residents of this state covered under the policy or plan arising from conditions or disorders of hearing or conditions or disorders of speech, voice, or language, so long as such conditions or disorders receive treatment from duly licensed audiologists or speech pathologists, as defined in § 63-17-103.

(2) This section is applicable to all health benefit policies, programs, or contracts offered by commercial insurance companies, nonprofit insurance companies, prepaid plans, i.e., health maintenance organizations, and to all health benefit programs provided state government employees.

(b) Nothing in this section shall apply to any insurance policy that only provides coverage for specified diseases, hospital indemnity, medicare supplement or other limited benefit coverages.

(c) Notwithstanding any provision of this section to the contrary, this section shall be construed to apply to the state and its political subdivisions.



§ 56-7-2604 - Health insurance -- Newly born children -- Coverage -- Notification.

(a) After January 1, 1983, every insurer that proposes to issue a group policy or contract in this state and every nonprofit hospital and medical service plan corporation that proposes to issue a group service plan contract in this state that provides maternity benefits shall make available benefits for pediatric nursery care of newly born children. The additional benefit shall be for a specified number of nursery care days and maximum dollar limits as elected by the group policyholder or group contract holder.

(b) With respect to policies and contracts, as described in subsection (a), that were delivered or issued for delivery in this state on or before January 1, 1983, each insurer and nonprofit hospital and medical service plan corporation shall notify the group policyholder or group contract holder of the availability of coverage described in subsection (a).



§ 56-7-2605 - Equipment, supplies and outpatient services for diabetic patients.

(a) As used in this section:

(1) "Health insurance carrier" means a company or other legal entity whose health benefit policies, programs, or contracts are subject to this section; and

(2) "Patient with diabetes" means a person with elevated blood glucose levels that has been diagnosed as having diabetes by an appropriately licensed health care professional.

(b) Notwithstanding any other law to the contrary, any individual, franchise, blanket, or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society, health maintenance organization, preferred provider organization or managed care organization that provides hospital, surgical, or medical expense insurance shall provide coverage for equipment, supplies, and outpatient self-management training and education, including medical nutrition counseling, when prescribed by a physician as medically necessary for the treatment of diabetes.

(c) This section is applicable to all health benefit policies, programs, or contracts that are offered by commercial insurance companies, nonprofit insurance companies, health maintenance organizations, preferred provider organizations, and managed care organizations, and that are entered into, delivered, issued for delivery, amended, or renewed after January 1, 1998.

(d) (1) The following equipment and supplies for the treatment of diabetes must be included in the coverage provided pursuant to subsection (b), when prescribed by a physician as medically necessary for the care of an individual patient with diabetes:

(A) Blood glucose monitors and blood glucose monitors for the legally blind;

(B) Test strips for blood glucose monitors;

(C) Visual reading and urine test strips;

(D) Insulin;

(E) Injection aids;

(F) Syringes;

(G) Lancets;

(H) Insulin pumps, infusion devices, and appurtenances thereto;

(I) Oral hypoglycemic agents;

(J) Podiatric appliances for prevention of complications associated with diabetes; and

(K) Glucagon emergency kits.

(2) When test strips for blood glucose monitors are prescribed by a physician as medically necessary for a non-insulin using patient with diabetes, the coverage required by this part for the test strips for the patient shall be limited, in each calendar year, to twelve (12) bottles of fifty (50) test strips per bottle unless the health insurance carrier approves a larger quantity of test strips based upon a determination by the health insurance carrier that a larger quantity is medically necessary for the patient.

(e) (1) To ensure that patients with diabetes are educated as to the proper self-management and treatment of their diabetes, diabetes outpatient self-management training and educational services, including medical nutrition counseling, must be included in the coverage provided pursuant to subsection (b), when prescribed by a physician for the care of an individual patient with diabetes. Diabetes outpatient self-management training and educational services, including medical nutrition counseling, shall be provided by physicians licensed under title 63, chapter 6 or 9, or, upon referral by a physician, by registered nurses or dietitians licensed under title 63, chapter 7 or 25, pharmacists licensed under title 63, chapter 10, who have completed a diabetes patient management program offered by a provider recognized by the American Council on Pharmaceutical Education and the Tennessee board of pharmacy, or other health care professionals licensed in this state who have expertise in diabetes management as determined by the health insurance carrier. The coverage required by subsection (b) for diabetes outpatient self-management training and education shall be limited to the following:

(A) Visits that are certified by a physician to be medically necessary upon the diagnosis of diabetes in a patient;

(B) Visits that are certified by a physician to be medically necessary because of a significant change in a patient's symptoms or condition that necessitates changes in the patient's self-management; and

(C) Visits that are certified by a physician to be medically necessary for re-education or refresher training.

(2) Diabetes outpatient self-management training and educational services may be provided in group settings where practicable, and shall include home visits where medically necessary. A health insurance carrier may meet the requirements of this subsection (e) by providing outpatient self-management training and educational services through licensed health care professionals with expertise in diabetes management who are employed by or under contract with the health insurance carrier.

(f) The benefits required by this section may be subject to the annual deductible and co-insurance established for all other similar benefits within a given policy, program, or contract of insurance, so long as the annual deductible and co-insurance for the benefits required by this section are no greater than the annual deductible and co-insurance established for all other similar benefits within that policy, program, or contract of insurance.

(g) A health insurance carrier shall not reduce or eliminate coverage due to the requirements of this section.

(h) Nothing in this section shall apply to accident-only, specified disease, hospital indemnity, medicare supplement, long-term care or other limited benefit health insurance policies.



§ 56-7-2606 - Coverage for chlamydia screening.

(a) The general assembly finds that chlamydia is a sexually transmitted disease that may cause serious complications in persons infected with it, including pelvic inflammatory disease, infertility, and ectopic pregnancy. Pregnant women infected with chlamydia may suffer from symptoms such as stillbirths, low birth weight babies, and other serious physical and mental complications for their infants. Chlamydia is often asymptomatic in women and cannot be detected except with special, though inexpensive, screening tests. Cure of chlamydia is usually both easy and inexpensive. The general assembly further finds that having health care insurance and managed care plan coverage of annual chlamydia screening tests for females in conjunction with covered pap smears in the age group most likely to be infected with chlamydia will encourage the testing and treatment needed to detect and cure this destructive disease and result in a marked improvement in the general health of the citizens of this state.

(b) As used in this section, unless the context otherwise requires:

(1) "Chlamydia screening test" means any laboratory test of the urogenital tract that specifically detects for infection by one (1) or more agents of chlamydia trachomatis and which test is approved for those purposes by the federal food and drug administration;

(2) "Insurer" means an insurance benefit plan, a fraternal benefit society, a nonprofit hospital service corporation, a nonprofit medical service corporation, a health care plan, a health maintenance organization, a managed care organization, or any similar entity by whatever name called; and

(3) "Policy" means a major medical accident and sickness insurance policy, health benefit plan, contract, or policy issued by an insurer, except a disability income policy, specified disease policy, hospital indemnity policy, credit insurance policy, accident only policy, or other limited benefit plan policy or contract.

(c) (1) Every insurer authorized to issue an individual or group accident and sickness insurance policy in this state that provides major medical insurance coverage and that includes coverage for any female shall make available on an optional basis as part of or as an endorsement to each such policy that is issued, delivered, issued for delivery, or renewed in this state on or after July 1, 1999, coverage for one (1) annual chlamydia screening test in conjunction with an annual pap smear for covered females who are not more than twenty-nine (29) years of age if the screening test is determined to be medically necessary.

(2) The chlamydia screening test coverage may be subject to exclusions, reductions, or other limitations as to coverages, deductibles, or coinsurance provisions approved by the commissioner.

(3) Nothing in this subsection (c) shall be construed to prohibit the issuance of accident and sickness insurance policies that provide benefits greater than or more favorable to the insured than those benefits established pursuant to subdivision (c)(1), nor to prohibit any managed care plan contract from providing benefits greater than or more favorable to the insured than those benefits established pursuant to subdivision (c)(1), from having cost-sharing arrangements or to otherwise change the contractual relations between an insurer and their insureds or covered persons by whatever name called.

(4) Nothing contained in this subsection (c) shall be construed to prohibit any insurer from providing benefits greater than or more favorable to the covered females.

(5) The requirements of this subsection (c) with respect to a group or blanket accident and sickness insurance benefit plan, policy, or contract shall be satisfied if the coverage specified in this subsection (c) is made available to the master policyholder of the plan, policy, or contract. Nothing in this subsection (c) shall be construed to require the group insurer, nonprofit corporation, health care plan, health maintenance organization, managed care organization, or master policyholder to provide or to make available the coverage to any certificate holder insured under the group policy, plan, or contract.

(6) Nothing contained in this subsection (c) shall be deemed to prohibit the payment of different levels of benefits or having differences in coinsurance percentages applicable to benefit levels for services provided by preferred and nonpreferred providers in accordance with preferred provider arrangements.

(d) The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this section. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 27 - Genetic Information Nondiscrimination in Health Insurance Act

§ 56-7-2701 - Short title.

This part shall be known and may be cited as the "Genetic Information Nondiscrimination in Health Insurance Act of 1997."



§ 56-7-2702 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Family member" means with respect to an individual, another individual related by blood to that individual;

(2) "Genetic information" means information derived from genetic testing to determine the presence or absence of variations or mutations, including carrier status, in an individual's genetic material or genes that are scientifically or medically believed to cause a disease, disorder or syndrome, or are associated with a statistically increased risk of developing a disease, disorder or syndrome, that is asymptomatic at the time of testing. The testing does not include either routine physical examinations or chemical, blood or urine analysis unless conducted purposefully to obtain genetic information or questions regarding family history;

(3) "Genetic services" means health services to obtain, assess, and interpret genetic information for diagnostic and therapeutic purposes, and for genetic education and counseling;

(4) "Health insurance coverage" means a contractual arrangement for the provision of a payment for health care, including:

(A) A group health plan; and

(B) Any other health insurance arrangement, including any arrangement consisting of a hospital or medical expense incurred policy or certificate, hospital or medical service plan contract, or health maintenance organization subscriber contract;

(5) "Insurance provider" means an insurer or other entity providing health insurance coverage; and

(6) "Person" includes a corporation, company, association, firm, partnership, society, and joint stock company, as well as an individual.



§ 56-7-2703 - Discrimination on grounds of genetic services prohibited.

An insurance provider may not deny or cancel health insurance coverage, or vary the premiums, terms, or conditions for health insurance coverage, for an individual or a family member of an individual on the basis that the individual or family member of an individual has requested or received genetic services.



§ 56-7-2704 - Genetic information -- Privacy -- Prohibited disclosures.

(a) An insurance provider may not request or require an individual to whom the provider provides health insurance coverage, or an individual who desires the provider to provide health insurance coverage, to disclose to the provider genetic information about the individual or family member of the individual.

(b) An insurance provider may not disclose genetic information about an individual without the prior written authorization of the individual or legal representative of the individual. The authorization is required for each disclosure and shall include an identification of the person to whom the disclosure would be made.



§ 56-7-2705 - Applicability.

This part does not apply to the underwriting, denial of claims or issuance of a life insurance policy, disability income policy, long-term care policy, accident only policy, hospital indemnity or fixed indemnity policy, dental policy or vision policy or any other actions of an insurer directly related to a life insurance policy, disability income policy, long-term care policy, accident only policy, hospital indemnity or fixed indemnity policy, dental policy or vision policy.



§ 56-7-2706 - Routine examinations and analysis.

Nothing in this part shall preclude a health insurer from obtaining a routine physical examination or chemical, blood or urine analysis, or from asking questions related to the health of an applicant or the applicant's family.



§ 56-7-2707 - Coverage for genetic services not required.

Nothing in this part shall require an insurance provider to provide coverage of genetic services, unless the coverage of genetic services is already included within the scope of benefits of the provider's health insurance coverage.



§ 56-7-2708 - Regulations.

The commissioner may promulgate regulations necessary or appropriate to carry out this part in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 28 - Health Insurance Portability, Availability and Renewability Act

§ 56-7-2801 - Short title.

This part shall be known and may be cited as the "Tennessee Health Insurance Portability, Availability and Renewability Act."



§ 56-7-2802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Affiliation period":

(A) Means a period that, under the terms of the health insurance coverage offered by the health maintenance organization, must expire before the health insurance coverage becomes effective. The organization is not required to provide health care services or benefits during the affiliation period and no premium shall be charged to the participant or beneficiary for any coverage during the period;

(B) The period shall begin on the enrollment date; and

(C) An affiliation period under a plan shall run concurrently with any waiting period under the plan;

(2) "Beneficiary" has the meaning given such term under § 3(8) of ERISA, codified in 29 U.S.C. § 1002(8);

(3) "Bona fide association" means, an association that:

(A) Has been actively in existence for at least five (5) years;

(B) Has been formed and maintained in good faith for purposes other than obtaining insurance;

(C) Does not condition membership in the association on any health status-related factor relating to an individual, including an employee of an employer or a dependent of an employee;

(D) Makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to the members, or individuals eligible for coverage through a member;

(E) Does not make health insurance coverage offered through the association available other than in connection with a member of the association; and

(F) Meets additional requirements established by the commissioner;

(4) "Church plan" has the meaning given the term under § 3(33) of ERISA, codified in 29 U.S.C. § 1002(33);

(5) "COBRA continuation provision" means any of the following:

(A) Section 4980B of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 4980B, other than subdivision (f)(1) of that section insofar as it relates to pediatric vaccines;

(B) ERISA, Part 6 of Subtitle B of Title I, compiled in 29 U.S.C. § 1161 et seq., other than § 609, codified in 29 U.S.C. § 1169; or

(C) Title XXII of the Public Health Service Act, compiled in 42 U.S.C. § 300bb-1 et seq.;

(6) (A) "Creditable coverage" means, with respect to an individual, coverage of the individual under any of the following:

(i) A group health plan;

(ii) Health insurance coverage;

(iii) Title XVIII, Part A or Part B of the Social Security Act, known as medicare, compiled in 42 U.S.C. § 1395 et seq.;

(iv) Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1396 et seq., other than coverage consisting solely of benefits under § 1928, codified in 42 U.S.C. § 300x-28;

(v) United States Code, title 10, ch. 55, compiled in 10 U.S.C. § 1071 et seq.;

(vi) A medical care program of the Indian Health Service or of a tribal organization;

(vii) A state health benefits risk pool;

(viii) A health plan offered under United States Code, title 5, ch. 89, compiled in 5 U.S.C. § 8901 et seq.;

(ix) A public health plan; or

(x) A health benefit plan under § 5(e) of the Peace Corps Act, compiled in 22 U.S.C. § 2504(e);

(B) Creditable coverage does not include coverage consisting solely of coverage of excepted benefits;

(7) "Employee" has the meaning given the term under § 3(6) of ERISA, codified in 29 U.S.C. § 1002(6);

(8) "Employer" has the meaning given the term under § 3(5) of ERISA, codified in 29 U.S.C. § 1002(5), except that the term includes only employers of two (2) or more employees;

(9) "Enrollment date" means, with respect to an individual covered under a group health plan or health insurance coverage, the date of enrollment of the individual in the plan or coverage or, if earlier, the first day of the waiting period for the enrollment;

(10) "Excepted benefits" means benefits under one (1) or more, or any combination, of the following:

(A) Benefits not subject to requirements:

(i) Coverage only for accident or disability income insurance, or any combination of accident and disability income insurance;

(ii) Coverage issued as a supplement to liability insurance;

(iii) Liability insurance, including general liability insurance and automobile liability insurance;

(iv) Workers' compensation or similar insurance;

(v) Automobile medical payment insurance;

(vi) Credit-only insurance;

(vii) Coverage for on-site medical clinics; or

(viii) Other similar insurance coverage, specified in regulations, under which benefits for medical care are secondary or incidental to other insurance benefits;

(B) Benefits not subject to requirements if offered separately:

(i) Limited scope dental or vision benefits;

(ii) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination of long-term care, nursing home care, home health care and community-based care; and

(iii) Other similar, limited benefits specified in regulations;

(C) Benefits not subject to the requirements if offered as independent, noncoordinated benefits are coverage only for a specified disease or illness and hospital indemnity or other fixed indemnity insurance; and

(D) Benefits not subject to the requirements if offered as a separate insurance policy are medicare supplement insurance, coverage supplemental to the coverage provided under United States Code, title 10, ch. 55, compiled in 10 U.S.C. § 1071 et seq., and similar supplemental coverage provided to coverage under a group health plan;

(11) "Federal governmental plan" means a governmental plan established or maintained for its employees by the federal government or by any agency or instrumentality of the federal government;

(12) "Governmental plan" has the meaning given the term under ERISA, § 3(32), codified in 29 U.S.C. § 1002(32), and any federal governmental plan;

(13) "Group health insurance coverage" means, in connection with a group health plan, health insurance coverage offered in connection with the plan;

(14) "Group health plan" means an employee welfare benefit plan, as defined in ERISA, § 3(1), codified in 29 U.S.C. § 1002(1), to the extent that the plan provides medical care and including items and services paid for as medical care to employees or their dependents, as defined under the terms of the plan, directly or through insurance, reimbursement, or otherwise. A program under which creditable coverage is provided shall be treated as a group health plan for the purposes of applying this part;

(15) "Health insurance coverage" means benefits consisting of medical care, provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as medical care, under any policy, certificate, or agreement offered by a health insurance issuer;

(16) "Health insurance issuer" means an entity subject to the insurance laws of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide health insurance coverage, including, but not limited to, an insurance company, a health maintenance organization and a nonprofit hospital and medical service corporation. "Health insurance issuer" does not include a group health plan;

(17) "Health maintenance organization" means:

(A) A federally qualified health maintenance organization, as defined under federal law; or

(B) An organization recognized under state law as a health maintenance organization;

(18) "Health status-related factor" means any of the following factors:

(A) Health status;

(B) Medical condition, including both physical and mental illnesses;

(C) Claims experience;

(D) Receipt of health care;

(E) Medical history;

(F) Genetic information;

(G) Evidence of insurability, including conditions arising out of acts of domestic violence; and

(H) Disability;

(19) "Individual health insurance coverage" means health insurance coverage offered to individuals in the individual market, but does not include short-term limited duration insurance;

(20) "Individual market" means the market for health insurance coverage offered to individuals other than in connection with a group health plan. This includes coverage offered in connection with a group health plan that has fewer than two (2) participants as current employees on the first day of the plan year;

(21) "Large employer" means, in connection with a group health plan with respect to a calendar year and a plan year, an employer who employed an average of at least fifty-one (51) employees on business days during the preceding calendar year and who employs at least two (2) employees on the first day of the plan year;

(22) "Large group market" means the health insurance market under which individuals obtain health insurance coverage, directly or through any arrangement, on behalf of themselves and their dependents, through a group health plan maintained by a large employer;

(23) "Late enrollee" means, with respect to coverage under a group health plan, a participant or beneficiary who enrolls under the plan other than during:

(A) The first period in which the individual is eligible to enroll under the plan; or

(B) A special enrollment period;

(24) "Medical care" means amounts paid for:

(A) The diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body;

(B) Amounts paid for transportation primarily for and essential to medical care referred to in subdivision (24)(A); and

(C) Amounts paid for insurance covering medical care referred to in subdivisions (24)(A) and (B);

(25) "Network plan" means health insurance coverage of a health insurance issuer under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract with the issuer;

(26) "Non-federal governmental plan" means a governmental plan that is not a federal governmental plan;

(27) "Participant" has the meaning given the term under ERISA, § 3(7), codified in 29 U.S.C. § 1002(7);

(28) "Placed for adoption," in connection with any placement for adoption of a child with any person, means the assumption and retention by the person of a legal obligation for total or partial support of the child in anticipation of adoption of the child. The child's placement with the person terminates upon the termination of the legal obligation;

(29) "Plan sponsor" has the meaning given the term under § 3(16)(B) of ERISA, codified in 29 U.S.C. § 1002(16)(B);

(30) "Preexisting condition exclusion" means, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for the coverage, whether or not any medical advice, diagnosis, care, or treatment was recommended or received before that date. Genetic information shall not be treated as a preexisting condition in the absence of a diagnosis of the condition related to such information;

(31) "Small employer" means, in connection with a group health plan with respect to a calendar year and a plan year, an employer who employs an average of at least two (2) but no more than fifty (50) employees on business days during the preceding calendar year and who employs at least two (2) employees on the first day of the plan year;

(32) "Small group market" means the health insurance market under which individuals obtain health insurance coverage, directly or through any arrangement, on behalf of themselves and their dependents, through a group health plan maintained by a small employer; and

(33) "Waiting period" means, with respect to a group health plan and an individual who is a potential participant or beneficiary in the plan, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the plan.



§ 56-7-2803 - Preexisting condition exclusions -- Period of creditable coverage -- Special enrollment periods.

(a) A group health plan, and a health insurance issuer offering group health insurance coverage, may, with respect to a participant or beneficiary, impose a preexisting condition exclusion only if:

(1) The exclusion relates to a condition, whether physical or mental, regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received within the six-month period ending on the enrollment date;

(2) The exclusion extends for a period of not more than twelve (12) months, or eighteen (18) months in the case of a late enrollee, after the enrollment date; and

(3) The period of the preexisting condition exclusion is reduced by the aggregate of periods of creditable coverage applicable to the participant or beneficiary as of the enrollment date.

(b) A period of creditable coverage shall not be counted, with respect to enrollment of an individual under a group health plan, if, after the period and before the enrollment date, there was a sixty-three-day period during all of which the individual was not covered under any creditable coverage.

(c) Any period that an individual is in a waiting period for any coverage under a group health plan, or for group health insurance coverage, or is in an affiliation period shall not be taken into account in determining the continuous period under subsection (b).

(d) Method of Crediting Coverage. (1) Standard Method. Except as otherwise provided under subdivision (d)(2), a group health plan, and a health insurance issuer offering group health insurance coverage, shall count a period of creditable coverage without regard to the specific benefits covered during the period.

(2) Election of Alternative Method. A group health plan, or a health insurance issuer offering group health insurance, may elect to credit coverage based on coverage of benefits within each of several classes or categories of benefits specified in regulations rather than as provided under subdivision (d)(1). The election shall be made on a uniform basis for all participants and beneficiaries. Under the election a group health plan or issuer shall count a period of creditable coverage with respect to any class or category of benefits if any level of benefits is covered within the class or category.

(3) In the case of an election with respect to a group health plan under subdivision (d)(2), whether or not health insurance coverage is provided in connection with the plan, the plan shall:

(A) Prominently state in any disclosure statements concerning the plan, and state to each enrollee at the time of enrollment under the plan, that the plan has made the election; and

(B) Include in the statements a description of the effect of this election.

(4) Issuer Notice. In the case of an election under subdivision (d)(2) with respect to health insurance coverage offered by an issuer in the small or large group market, the issuer:

(A) Shall prominently state in any disclosure statements concerning the coverage, and to each employer at the time of the offer or sale of the coverage, that the issuer has made the election; and

(B) Shall include in the statements a description of the effect of the election.

(e) Establishment of Period. Periods of creditable coverage with respect to an individual shall be established through presentation of certifications described in subsection (g) or in any other manner specified in regulations.

(f) Exceptions. (1) Subject to subdivision (f)(4), a group health plan, and a health insurance issuer offering group health insurance coverage, may not impose any preexisting condition exclusion in the case of an individual who, as of the last day of the thirty-day period beginning with the date of birth, is covered under creditable coverage.

(2) Subject to subdivision (f)(4), a group health plan, and a health insurance issuer offering group health insurance coverage, may not impose any preexisting condition exclusion in the case of a child who is adopted or placed for adoption before attaining eighteen (18) years of age and who, as of the last day of the thirty-day period beginning on the date of the adoption or placement for adoption, is covered under creditable coverage. This subdivision (f)(2) shall not apply to coverage before the date of the adoption or placement for adoption.

(3) A group health plan, and a health insurance issuer offering group health insurance coverage, may not impose any preexisting condition exclusion relating to pregnancy as a preexisting condition.

(4) Subdivisions (f)(1) and (2) shall no longer apply to an individual after the end of the first sixty-three-day period during all of which the individual was not covered under any creditable coverage.

(g) Certifications and Disclosures of Coverage. (1) A group health plan, and a health insurance issuer offering group health insurance coverage, shall provide the certification described in subdivision (g)(2):

(A) At the time an individual ceases to be covered under the plan or otherwise becomes covered under a COBRA continuation provision;

(B) In the case of an individual becoming covered under a COBRA continuation provision, at the time the individual ceases to be covered under the provision; and

(C) On request on behalf of an individual made not later than twenty-four (24) months after the date of cessation of the coverage described in subdivision (g)(1)(A) or (B), whichever is later. The certification under subdivision (g)(1)(A) may be provided, to the extent practicable, at a time consistent with notices required under any applicable COBRA continuation provision.

(2) The certification described in this subsection (g) is a written certification of:

(A) The period of creditable coverage of the individual under the plan and the coverage, if any, under the COBRA continuation provision; and

(B) The waiting period, if any, and affiliation period, if applicable, imposed with respect to the individual for any coverage under the plan.

(3) To the extent that medical care under a group health plan consists of group health insurance coverage, the plan is deemed to have satisfied the certification requirement under this subsection (g) if the health insurance issuer offering the coverage provides for the certification in accordance with this subsection (g).

(4) Disclosure of Information on Previous Benefits. In the case of an election described in subdivision (d)(2) by a group health plan or health insurance issuer, if the plan or issuer enrolls an individual for coverage under the plan and the individual provides a certification of coverage of the individual under subdivision (g)(1):

(A) Upon request of the plan or issuer, the entity that issued the certification provided by the individual shall promptly disclose to the requesting plan or issuer information on coverage of classes and categories of health benefits available under the entity's plan or coverage; and

(B) The entity may charge the requesting plan or issuer for the reasonable cost of disclosing the information.

(5) Regulations. The commissioner is authorized to establish rules to prevent an entity's failure to provide information with respect to previous coverage of an individual from adversely affecting any subsequent coverage of the individual under another group health plan or health insurance coverage.

(h) Special enrollment periods. (1) For Individuals Losing Other Coverage. As used in this subsection (h), "health insurance coverage" includes the TennCare program as administered by the department of finance and administration.

(2) A group health plan, and a health insurance issuer offering group health insurance coverage in connection with a group health plan, shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan, or a dependent of the employee if the dependent is eligible but not enrolled for coverage under the terms, to enroll for coverage under the terms of the plan if each of the following conditions is met:

(A) The employee or dependent was covered under a group health plan or had health insurance coverage at the time coverage was previously offered to the employee or dependent;

(B) The employee stated in writing at the time that coverage under a group health plan or health insurance coverage was the reason for declining enrollment, but only if the plan sponsor or issuer, if applicable, required the statement at the time and provided the employee with notice of the requirement, and the consequences of the requirement, at that time;

(C) The employee's or dependent's coverage described in subdivision (h)(2)(A):

(i) Was under a COBRA continuation provision and the coverage under the provision was exhausted; or

(ii) Was not under such a provision and either the coverage was terminated as a result of loss of eligibility for the coverage, including as a result of legal separation, divorce, death, termination of employment, or reduction in the number of hours of employment, or employer contributions toward the coverage were terminated; and

(D) Under the terms of the plan, the employee requests enrollment not later than thirty (30) days after one (1) of the events described in subdivision (h)(2)(C).

(3) For Dependents. (A) In general, the group health plan shall provide for a dependent special enrollment period described in subdivision (h)(3)(B) during which the person, or, if not otherwise enrolled, the individual, may be enrolled under the plan as a dependent of the individual, and in the case of the birth or adoption of a child, the spouse of the individual may be enrolled as a dependent of the individual if the spouse is otherwise eligible for coverage, if:

(i) A group health plan makes coverage available with respect to a dependent of an individual;

(ii) The individual is a participant under the plan, or has met any waiting period applicable to becoming a participant under the plan and is eligible to be enrolled under the plan but for a failure to enroll during a previous enrollment period; and

(iii) A person becomes a dependent of the individual through marriage, birth, or adoption or placement for adoption.

(B) Dependent Special Enrollment Period. A dependent special enrollment period under this subsection (h) shall be a period of not less than thirty (30) days and shall begin on the later of:

(i) The date dependent coverage is made available; or

(ii) The date of the marriage, birth, or adoption or placement for adoption, as the case may be, described in subdivision (h)(3)(A)(iii).

(C) No Waiting Period. If an individual seeks to enroll a dependent during the first thirty (30) days of a dependent special enrollment period, the coverage of the dependent shall become effective:

(i) In the case of marriage, not later than the first day of the first month beginning after the date the completed request for enrollment is received;

(ii) In the case of a dependent's birth, as of the date of birth; or

(iii) In the case of a dependent's adoption or placement for adoption, the date of the adoption or placement for adoption.

(i) Use of Affiliation Period by HMOs as an Alternative to Preexisting Condition Exclusion. (1) An HMO that offers health insurance coverage in connection with a group health plan and that does not impose any preexisting condition exclusion allowed under subsection (a) with respect to any particular coverage option may impose an affiliation period for the coverage option, but only if:

(A) The period is applied uniformly without regard to any health status-related factors; and

(B) The period does not exceed two (2) months, or three (3) months in the case of a late enrollee.

(2) An HMO may use alternative methods from those described in subdivision (i)(1) to address adverse selection as approved by the commissioner.



§ 56-7-2804 - Rules for eligibility -- Factors not to be considered.

(a) (1) Subject to subdivision (a)(2), a group health plan, and a health insurance issuer offering group health insurance coverage in connection with a group health plan, may not establish rules for eligibility, including continued eligibility, of any individual to enroll under the terms of the plan based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(A) Health status;

(B) Medical condition, including both physical and mental illnesses;

(C) Claims experience;

(D) Receipt of health care;

(E) Medical history;

(F) Genetic information;

(G) Evidence of insurability, including conditions arising out of acts of domestic violence; or

(H) Disability.

(2) To the extent consistent with other sections of this part, subdivision (a)(1) shall not be construed to:

(A) Require a group health plan, or group health insurance coverage, to provide particular benefits other than those provided under the terms of the plan or coverage; or

(B) Prevent the plan or coverage from establishing limitations or restrictions on the amount, level, extent, or nature of the benefits or coverage for similarly situated individuals enrolled in the plan or coverage.

(3) For purposes of subdivision (a)(1), rules for eligibility to enroll under a plan include rules defining any applicable waiting periods for enrollment.

(b) (1) A group health plan, and a health insurance issuer offering health insurance coverage in connection with a group health plan, may not require any individual, as a condition of enrollment or continued enrollment under the plan, to pay a premium or contribution that is greater than the premium or contribution for a similarly situated individual enrolled in the plan on the basis of any health status-related factor in relation to the individual or to an individual enrolled under the plan as a dependent of the individual.

(2) Nothing in subdivision (b)(1) shall be construed to:

(A) Restrict the amount that an employer may be charged for coverage under a group health plan; or

(B) Prevent a group health plan, and a health insurance issuer offering group health insurance coverage, from establishing premium discounts or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.



§ 56-7-2805 - Small group market -- Network plans -- Financial capacity limits -- Applicability.

(a) Issuance of Coverage in the Small Group Market. (1) Subject to subsections (b)-(e), each health insurance issuer that offers health insurance coverage in the small group market in this state must accept:

(A) Every small employer in the state that applies for the coverage; and

(B) For enrollment under the coverage every eligible individual who applies for enrollment during the period in which the individual first becomes eligible to enroll under the terms of the group health plan and may not place any restriction that is inconsistent with § 56-7-2804 on an eligible individual being a participant or beneficiary.

(2) Eligible Individual Defined. As used in this section, "eligible individual" means, with respect to a health insurance issuer that offers health insurance coverage to a small employer in connection with a group health plan in the small group market, the individual in relation to the employer as shall be determined:

(A) In accordance with the terms of the plan;

(B) As provided by the issuer under rules of the issuer that are uniformly applicable in this state to small employers in the small group market; and

(C) In accordance with all applicable state laws governing the issuer and the market.

(b) Special Rules for Network Plans. (1) In the case of a health insurance issuer that offers health insurance coverage in the small group market through a network plan, the issuer may:

(A) Limit the employers that may apply for the coverage to those with eligible individuals who live, work, or reside in the service area for the network plan; and

(B) Within the service area of the plan, deny the coverage to the employers if the issuer has demonstrated to the commissioner that:

(i) It will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees; and

(ii) It is applying this subdivision (b)(1)(B) uniformly to all employers without regard to the claims experience of those employers and their employees and their dependents, or any health status-related factor relating to the employees and dependents.

(2) An issuer, upon denying health insurance coverage in any service area in accordance with subdivision (b)(1)(B), may not offer coverage in the small group market within the service area for a period of one hundred eighty (180) days after the date the coverage is denied.

(c) Application of Financial Capacity Limits. (1) A health insurance issuer may deny health insurance coverage in the small group market if the issuer has demonstrated to the commissioner that:

(A) It does not have the financial reserves necessary to underwrite additional coverage; and

(B) It is applying this subdivision (c)(1) uniformly to all employers in the small group market in this state consistent with applicable state law and without regard to the claims experience of those employers and their employees and their dependents, or any health status-related factor relating to the employees and dependents.

(2) A health insurance issuer upon denying health insurance coverage in connection with group health plans in accordance with subdivision (c)(1) in this state may not offer coverage in connection with group health plans in the small group market in the state for a period of one hundred eighty (180) days after the date the coverage is denied or until the issuer has demonstrated to the commissioner that the issuer has sufficient financial reserves to underwrite additional coverage, whichever is later. The commissioner may provide for the application of this subsection (c) on a service-area-specific basis.

(d) Exception to Requirement for Failure to Meet Certain Minimum Participation or Contribution Rules. (1) Subsection (a) shall not be construed to preclude a health insurance issuer from establishing employer contribution rules or group participation rules for the offering of health insurance coverage in connection with a health group plan in the small group market, as allowed under applicable state law.

(2) As used in subdivision (d)(1):

(A) "Employer contribution rule" means a requirement relating to the minimum level or amount of employer contribution toward the premium for enrollment of participants and beneficiaries; and

(B) "Group participation rule" means a requirement relating to the minimum number of participants or beneficiaries that must be enrolled in relation to a specified percentage or number of eligible individuals or employees of an employer.

(e) Exception for Coverage Offered Only to Bona Fide Association Members. Subsection (a) shall not apply to health insurance coverage offered by a health insurance issuer if the coverage is made available in the small group market only through one (1) or more bona fide associations.

(f) In connection with the offering of any health insurance coverage to a small employer, a health insurance issuer:

(1) Shall make a reasonable disclosure to the employer, as part of its solicitation and sales materials, of the availability of information described in subsection (g); and

(2) Upon request of the small employer, provide such information.

(g) (1) Subject to subdivision (g)(3), with respect to a health insurance issuer offering health insurance coverage to a small employer, information described in this subsection (g) is information concerning:

(A) The provisions of the coverage concerning issuer's right to change premium rates and the factors that may affect changes in premium rates;

(B) The provisions of the coverage relating to renewability of coverage;

(C) The provisions of the coverage relating to any preexisting condition exclusion; and

(D) The benefits and premiums available under all health insurance coverage for which the employer is qualified.

(2) Information under this subsection (g) shall be provided to small employers in a manner determined to be understandable by the average small employer, and shall be sufficient to reasonably inform small employers of their rights and obligations under the health insurance coverage.

(3) An issuer is not required to disclose any information under subsection (f) that is proprietary and trade secret information under applicable law.

(h) The requirements of this part addressing the small and large group markets shall not apply to any group health plan, and health insurance coverage offered in connection with a group health plan, for any plan year if, on the first day of the plan year, the plan has fewer than two (2) participants who are current employees.

(i) Rules to be used in the determination of employer size are:

(1) All persons treated as a single employer under § 414(b), (c), (m), or (o) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 414(b), (c), (m), and (o), shall be treated as one (1) employer;

(2) In the case of an employer that was not in existence throughout the preceding calendar year, the determination of whether the employer is a small or large employer shall be based on the average number of employees that it is reasonably expected the employer will employ on business days in the current calendar year; and

(3) Any reference in this subsection (i) to an employer shall include a reference to any predecessor of the employer.



§ 56-7-2806 - Guaranteed renewability of coverage for employers in the group market.

(a) If a health insurance issuer offers health insurance coverage in the small or large group market in connection with a group health plan, the issuer must renew or continue in force the coverage at the option of the plan sponsor of the plan except as provided in this section.

(b) General Exceptions. A health insurance issuer may nonrenew or discontinue health insurance coverage offered in connection with a group health plan in the small or large group market based only on one (1) or more of the following:

(1) The plan sponsor has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the issuer has not received timely premium payments;

(2) The plan sponsor has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage;

(3) The plan sponsor has failed to comply with a material plan provision relating to employer contribution or group participation rules, as permitted by this part or other applicable insurance law;

(4) The issuer is ceasing to offer coverage in the market in accordance with subsection (c) and other applicable insurance law;

(5) In the case of a health insurance issuer that offers health insurance coverage in the market through a network plan, there is no longer any enrollee in connection with the plan who lives, resides, or works in the service area of the issuer, or in the area for which the issuer is authorized to do business, and in the case of the small group market, the issuer would deny enrollment with respect to the plan under § 56-7-2805(b)(1)(A); and

(6) In the case of health insurance coverage that is made available in the small or large group market only through one (1) or more bona fide associations, the membership of an employer in the association, on the basis of which the coverage is provided, ceases, but only if the coverage is terminated under this subdivision (b)(6) uniformly without regard to any health status-related factor relating to any covered individual.

(c) Requirements for Uniform Termination of Coverage. (1) In any case in which an issuer decides to discontinue offering a particular type of group health insurance coverage offered in the small or large group market, coverage of the type may be discontinued by the issuer in accordance with state law in the market only if:

(A) The issuer provides notice to each plan sponsor provided coverage of this type in the market, and participants and beneficiaries covered under the coverage, of the discontinuation at least ninety (90) days prior to the date of the discontinuation of the coverage;

(B) The issuer offers to each plan sponsor provided coverage of this type in the market the option to purchase all, or, in the case of the large group market, any, other health insurance coverage currently being offered by the issuer to a group health plan in the market; and

(C) In exercising the option to discontinue coverage of this type and in offering the option of coverage under subdivision (c)(2)(B), the issuer acts uniformly without regard to the claims experience of those sponsors or any health status-related factor relating to any participants or beneficiaries covered or new participants or beneficiaries who may become eligible for the coverage.

(2) (A) In any case in which a health insurance issuer elects to discontinue offering all health insurance coverage in the small group market or the large group market, or both markets, in this state, health insurance coverage may be discontinued by the issuer only in accordance with applicable state law and if:

(i) The issuer provides notice to the commissioner and to each plan sponsor, and participants and beneficiaries covered under the coverage, of the discontinuation at least one hundred eighty (180) days prior to the date of the discontinuation of the coverage; and

(ii) All health insurance issued or delivered for issuance in this state in the market or markets is discontinued and coverage under the health insurance coverage in the market or markets is not renewed.

(B) In the case of a discontinuation under subdivision (c)(2)(A) in a market, the issuer may not provide for the issuance of any health insurance coverage in the market and this state during the five-year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

(d) Exception for Uniform Modification of Coverage. At the time of coverage renewal, a health insurance issuer may modify the health insurance coverage for a product offered to a group health plan:

(1) In the large group market; or

(2) In the small group market if, for coverage that is available in the market other than only through one (1) or more bona fide associations, the modification is consistent with state law and effective on a uniform basis among group health plans with that product.

(e) Application to Coverage Offered Only through Associations. In applying this section in the case of health insurance coverage that is made available by a health insurance issuer in the small or large group market to employers only through one (1) or more associations, a reference to "plan sponsor" is deemed, with respect to coverage provided to an employer member of the association, to include a reference to the employer.



§ 56-7-2807 - Exclusion of certain plans.

(a) Limitation on application of provisions relating to group health plans. (1) The requirements of this part shall apply with respect to group health plans only:

(A) Subject to subdivision (a)(2), in the case of a plan that is a nonfederal governmental plan; and

(B) With respect to health insurance coverage offered in connection with a group health plan, including a plan that is a church plan or a governmental plan.

(2) Treatment of nonfederal governmental plans. (A) If the plan sponsor of a nonfederal governmental plan that is a group health plan to which this part otherwise applies makes an election under this subdivision (a)(2)(A) pursuant to regulations to be promulgated by the secretary of health and human services, then the requirements of this part insofar as it applies directly to group health plans, and not merely to group health insurance coverage, shall not apply to the governmental plans for the period except as provided in this subdivision (a)(2)(A).

(B) An election under subdivision (a)(2)(A) shall apply:

(i) For a single specified plan year; or

(ii) In the case of a plan provided pursuant to a collective bargaining agreement, for the term of the agreement. An election under subdivision (a)(2)(B)(i) may be extended through subsequent elections under this subdivision (a)(2)(B)(ii).

(C) Under such an election, the plan shall provide for:

(i) Notice to enrollees, on an annual basis and at the time of enrollment under the plan, of the fact and consequences of the election; and

(ii) Certification and disclosure of creditable coverage under the plan with respect to enrollees.

(b) Exception for Certain Benefits. The requirements of this part shall not apply to any group health plan or group health insurance coverage in relation to its provision of excepted benefits.

(c) Exception for Certain Benefits if Certain Conditions Met. (1) Limited, Excepted Benefits. The requirements of this part shall not apply to any group health plan and group health insurance coverage offered in connection with a group health plan in relation to its provision of excepted benefits, if the benefits:

(A) Are provided under a separate policy, certificate or contract of insurance; or

(B) Are otherwise not an integral part of the plan.

(2) Noncoordinated, Excepted Benefits. The requirements of this part shall not apply to any group health plan and group health insurance coverage offered in connection with a group health plan in relation to its provision of excepted benefits if all of the following conditions are met:

(A) The benefits are provided under a separate policy, certificate, or contract of insurance;

(B) There is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor; and

(C) The benefits are paid with respect to an event without regard to whether benefits are provided with respect to the event under any group health plan maintained by the same plan sponsor.

(3) Supplemental Excepted Benefits. The requirements of this part shall not apply to any group health plan and group health insurance coverage in relation to its provision of excepted benefits, if the benefits are provided under a separate policy, certificate or contract of insurance.

(d) Treatment of Partnerships. For purposes of this part:

(1) Any plan, fund, or program that would not be, but for this subsection (d), an employee welfare benefit plan and that is established or maintained by a partnership, to the extent that the plan, fund, or program provides medical care, including items and services paid for as medical care, to present or former partners in the partnership or to their dependents, as defined under the terms of the plan, fund, or program, directly or through insurance, reimbursement, or otherwise, shall be treated, subject to subdivision (d)(2), as an employee welfare benefit plan that is a group health plan;

(2) In the case of a group health plan, "employer" also includes the partnership in relation to any partner; and

(3) Participants of Group Health Plans. In the case of a group health plan, "participant" also includes:

(A) In connection with a group health plan maintained by a partnership, an individual who is a partner in relation to the partnership; or

(B) In connection with a group health plan maintained by a self-employed individual, under which one (1) or more employees are participants, the self-employed individual, if such individual is, or may become, eligible to receive a benefit under the plan or the individual's beneficiaries may be eligible to receive any such benefit.



§ 56-7-2808 - Applicability -- Determination of creditable service.

(a) Except as modified in this section, this part shall apply with respect to group health plans, and health insurance coverage offered in connection with group health plans, for plan years beginning after June 30, 1997.

(b) Determination of creditable coverage. (1) Period of coverage. (A) Subject to subdivision (b)(1)(B), no period before July 1, 1996, shall be taken into account in determining creditable coverage.

(B) The commissioner shall provide for a process whereby individuals who need to establish creditable coverage for periods before July 1, 1996, and who would have coverage credited, but for subdivision (b)(1)(A) may be given credit for creditable coverage for the periods through the presentation of documents or other means.

(2) Certifications. (A) Subject to subdivisions (b)(2)(B) and (C), the provisions regarding certification shall apply to events occurring after June 30, 1996.

(B) In no case is a certification required to be provided under this subdivision (b)(2) before June 1, 1997.

(C) In the case of an event occurring after June 30, 1996, and before October 1, 1996, a certification is not required to be provided unless an individual, with respect to whom the certification is otherwise required to be made, requests the certification in writing.

(3) Transitional Rule. In the case of an individual who seeks to establish creditable coverage for any period for which certification is not required because it relates to an event occurring before June 30, 1996:

(A) The individual may present other credible evidence of coverage in order to establish the period of creditable coverage; and

(B) A group health plan and a health insurance issuer shall not be subject to any penalty or enforcement action with respect to the plan's or issuer's crediting or not crediting coverage if the plan or issuer has sought to comply in good faith with the applicable requirements under this section.

(c) (1) Except as provided in subdivision (b)(2), in the case of a group health plan maintained pursuant to one (1) or more collective bargaining agreements between employee representatives and one (1) or more employers ratified before April 30, 1997, this part shall not apply to plan years beginning before the later of the date on which the last of the collective bargaining agreements relating to the plan terminates, determined without regard to any extension of the collective bargaining agreements agreed to after April 30, 1997, or July 1, 1997.

(2) Any plan amendment made pursuant to a collective bargaining agreement relating to the plan that amends the plan solely to conform to any requirement of this part shall not be treated as a termination of the collective bargaining agreement.



§ 56-7-2809 - Coverage without preexisting condition exclusion required -- Alternative coverage -- Network plans -- Financial capacity limit.

(a) On and after July 1, 1997, each health insurance issuer that offers individual health insurance coverage in this state must offer to and accept for enrollment every eligible individual who applies for coverage without imposing any preexisting condition exclusion with respect to the coverage.

(b) As used in this section, "eligible individual" means an individual:

(1) For whom, as of the date on which the individual seeks coverage under this section, the aggregate of periods of creditable coverage is eighteen (18) or more months and whose most recent prior creditable coverage was under a group health plan, governmental plan, or church plan, or health insurance coverage offered in connection with the plan;

(2) Who is not eligible for coverage under a group health plan, Title XVII of the Social Security Act, Part A or Part B, compiled in 42 U.S.C. § 1391 et seq., or state coverage pursuant to Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1396 et seq., or any successor program, and does not have other health insurance coverage;

(3) Whose most recent coverage within the coverage period described in subdivision (b)(1) was not terminated based on nonpayment of premiums or fraud; and

(4) Who, if offered the option of continuation coverage, accepted the coverage and exhausted the coverage.

(c) Alternative Coverage Permitted. (1) In General. (A) The health insurance issuer may elect to limit the coverage offered under subsection (a) so long as it offers at least two (2) different policy forms of health insurance coverage, both of which:

(i) Are designed for, made generally available to, and actively marketed to, and enroll both eligible and other individuals by the issuer; and

(ii) Meet the requirement of subdivision (c)(2) or (c)(3), as elected by the issuer.

(B) For purposes of this subsection (c), policy forms that have different cost-sharing arrangements or different riders shall be considered to be different policy forms.

(2) Choice of Most Popular Policy Forms. The requirement of this subdivision (c)(2) is met, for health insurance coverage policy forms offered by an issuer in the individual market, if the issuer offers the policy forms for individual health insurance coverage with the largest, and next to largest, premium volume of all the policy forms offered by the issuer in this state or applicable marketing or service area, as may be prescribed in regulation, by the issuer in the individual market in the period involved.

(3) Choice of Two (2) Policy Forms with Representative Coverage. (A) The requirement of this subdivision (c)(3)(A) is met, for health insurance coverage policy forms offered by an issuer in the individual market, if the issuer offers a lower-level coverage policy form, as defined in subdivision (c)(3)(B), and a higher-level coverage policy form, as defined in subdivision (c)(3)(C), each of which includes benefits substantially similar to other individual health insurance coverage offered by the issuer in that state and each of which is covered under a mechanism that provides for risk adjustment, risk spreading or a risk spreading mechanism, among issuers or policies of an issuer, or otherwise provides for some financial subsidization for eligible individuals, including through assistance to participating issuers.

(B) A lower-level of coverage policy form provides that the actuarial value of the benefits under the coverage is at least eighty-five percent (85%) but not greater than one hundred percent (100%) of a weighted average, described in subdivision (c)(3)(D).

(C) A higher-level of coverage policy form provides that:

(i) The actuarial value of the benefits under the coverage is at least fifteen percent (15%) greater than the actuarial value of the coverage described in subdivision (c)(3)(B) offered by the issuer in the area involved; and

(ii) The actuarial value of the benefits under the coverage is at least one hundred percent (100%) but not greater than one hundred twenty percent (120%) of a weighted average, described in subdivision (c)(3)(D).

(D) For purposes of this subdivision (c)(3), the weighted average is the average actuarial value of the benefits provided by all the health insurance coverage issued, as elected by the issuer, either by that issuer or by all issuers in this state in the individual market during the previous year, not including coverage issued under this section, weighted by enrollment for the different coverage.

(4) The issuer elections under subdivision (c)(1) shall apply uniformly to all eligible individuals in this state for that issuer. The election shall be made to the commissioner and shall be effective for no less than a two-year period. All elections shall be in a form and manner as prescribed by the commissioner.

(5) For purposes of subdivision (c)(3), the actuarial value of benefits provided under individual health insurance coverage shall be calculated based on a standardized population and a set of standardized utilization and cost factors.

(d) Special Rules for Network Plans. (1) In the case of a health insurance issuer that offers health insurance coverage in the individual market through a network plan, the issuer may:

(A) Limit the individuals who may be enrolled under the coverage to those who live, reside, or work within the service area for the network plan; and

(B) Within the service area of the plan, deny the coverage to the individuals if the issuer has demonstrated to the commissioner that it will not have the capacity to deliver services adequately to additional individual enrollees because of its obligations to existing group contract holders and enrollees and individual enrollees and it is applying this subdivision (d)(1)(B) uniformly to individuals without regard to any health status-related factor of the individuals and without regard to whether the individuals are eligible individuals.

(2) An issuer, upon denying health insurance coverage in any service area in accordance with subdivision (d)(1)(B), may not offer coverage in the individual market within the service area for a period of one hundred eighty (180) days after the coverage is denied.

(e) Application of Financial Capacity Limits. (1) A health insurance issuer may deny health insurance coverage in the individual market to an eligible individual if the issuer has demonstrated to the commissioner that:

(A) It does not have the financial reserves necessary to underwrite additional coverage; and

(B) It is applying this subdivision (e)(1) uniformly to all individuals in the individual market in the state and without regard to any health status-related factor of the individuals and without regard to whether the individuals are eligible individuals.

(2) An issuer, upon denying individual health insurance coverage in accordance with subdivision (e)(1), may not offer the coverage in the individual market within the service area for a period of one hundred eighty (180) days after the date the coverage is denied or until the issuer has demonstrated to the commissioner that the issuer has sufficient financial reserves to underwrite additional coverage, whichever is later.

(3) This subsection (e) may be applied on a service-area specific basis.

(f) Subsection (a) shall not require a health insurance issuer offering health insurance coverage only in connection with group health plans or through bona fide associations to offer health insurance coverage in the individual market.



§ 56-7-2810 - Guaranteed renewability of coverage for individuals.

(a) A health insurance issuer that provides individual health insurance coverage to an individual shall renew or continue in force the coverage at the option of the individual for all such coverage in effect on or after July 1, 1997, except as provided in this section.

(b) A health insurance issuer may nonrenew or discontinue health insurance coverage of an individual in the individual market based only on one (1) or more of the following:

(1) The individual has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the issuer has not received timely premium payments;

(2) The individual has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage;

(3) The issuer is ceasing to offer coverage in the individual market in accordance with subsection (c) and other applicable insurance law;

(4) In the case of a health insurance issuer that offers health insurance coverage in the market through a network plan, the individual no longer resides, lives, or works in the service area, or in an area for which the issuer is authorized to do business, but only if the coverage is terminated under this subdivision (b)(4) uniformly without regard to any health status-related factor of covered individuals; and

(5) In the case of health insurance coverage that is made available in the individual market only through one (1) or more bona fide associations, the membership of the individual in the association, on the basis of which the coverage is provided, ceases, but only if the coverage is terminated under this subdivision (b)(5) uniformly without regard to any health status-related factor of covered individuals.

(c) In any case in which an issuer decides to discontinue offering a particular type of health insurance coverage offered in the individual market, coverage of the type may be discontinued by the issuer only if:

(1) The issuer provides notice to each covered individual provided coverage of this type in the market of the discontinuation at least ninety (90) days prior to the date of the discontinuation of the coverage;

(2) The issuer offers to each individual in the individual market provided coverage of this type, the option to purchase any other individual health insurance coverage currently being offered by the issuer for individuals in the market; and

(3) In exercising the option to discontinue coverage of this type and in offering the option of coverage under subdivision (c)(2), the issuer acts uniformly without regard to any health status-related factor of enrolled individuals or individuals who may become eligible for the coverage.

(d) (1) Subject to subdivision (d)(2), in any case in which a health insurance issuer elects to discontinue offering all health insurance coverage in the individual market in this state, health insurance coverage may be discontinued by the issuer only if:

(A) The issuer provides notice to the commissioner and to each individual of the discontinuation at least one hundred eighty (180) days prior to the date of the expiration of the coverage; and

(B) All health insurance issued or delivered for issuance in this state in the market is discontinued and coverage under the health insurance coverage in the market is not renewed.

(2) In the case of a discontinuation under subdivision (d)(1)(A) in the individual market, the issuer may not provide for the issuance of any health insurance coverage in the individual market in the state during the five-year period beginning on this date of the discontinuation of the last health insurance coverage not so renewed.

(e) At the time of coverage renewal, a health insurance issuer may modify the health insurance coverage for a policy form offered to individuals in the individual market so long as the modification is consistent with state law and effective on a uniform basis among all individuals with that policy form.

(f) In applying this section in the case of health insurance coverage that is made available by a health insurance issuer in the individual market to individuals only through one (1) or more associations, a reference to an "individual" is deemed to include a reference to the association of which the individual is a member.



§ 56-7-2811 - Provisions applicable to individual as well as group markets.

The provisions for certification and disclosure of coverage shall apply to health insurance coverage offered by a health insurance issuer in the individual market in the same manner as it applies to health insurance coverage offered by a health insurance issuer in connection with a group health plan in the small or large group market.



§ 56-7-2812 - Applicability of individual market requirements to excepted benefits under § 56-7-2802(10).

The individual market requirements of this part shall not apply to any health insurance coverage in relation to its provision of excepted benefits described in § 56-7-2802(10)(A) or to those described in § 56-7-2802(10)(B), (C), or (D) if the benefits are provided under a separate policy, certificate or contract of insurance. A health insurance issuer offering health insurance coverage in connection with group health plans shall not be deemed to be a health insurance issuer offering individual health insurance coverage solely because the issuer offers a conversion policy.



§ 56-7-2813 - Construction with other laws -- Enforcement actions.

(a) This part is supplemental to any other laws of this state; however, to the extent that this part is in conflict with other insurance law, this part shall control.

(b) No enforcement action shall be taken, pursuant to this part, against a group health plan or health insurance issuer with respect to a violation of a requirement imposed by this part before January 1, 1998, or, if later, the date of issuance of the federal regulations to be issued pursuant to the federal act if the plan or issuer has sought to comply in good faith with the requirements.



§ 56-7-2814 - Legislative intent -- Rules and regulations.

It is the intent of this part to meet the minimum standards established by the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA), compiled in 42 U.S.C. § 1320d et seq., and the rules and regulations to be promulgated by federal authorities in connection with HIPAA. The commissioner is, therefore, authorized to promulgate rules and regulations according to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as may be necessary to ensure compliance with the federal law as well as those rules necessary to carry out the proper administration of this part.






Part 29 - Access Tennessee Act of 2006 [Effective until June 30, 2020]

§ 56-7-2901 - Short title. [Effective until June 30, 2020. See the Compiler's Notes.]

This part shall be known and may be cited as the "Access Tennessee Act of 2006."



§ 56-7-2902 - Part definitions. [Effective until June 30, 2020. See the Compiler's Notes.]

As used in this part, unless the context otherwise requires:

(1) "Access Tennessee" means the nonprofit entity created pursuant to § 56-7-2903(a);

(2) "Board" means the Access Tennessee board of directors established pursuant to § 56-7-2903(b);

(3) "Church plan" has the meaning given the term under ERISA, in 29 U.S.C. § 1002(33);

(4) "COBRA continuation coverage" refers to continuation of coverage offered pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, compiled in 42 U.S.C. § 300bb-1 et seq.;

(5) "Commissioner" means the commissioner of finance and administration;

(6) (A) "Creditable coverage" means, with respect to an individual, coverage of the individual that provides the minimum essential coverage required under 26 U.S.C. § 5000A;

(B) A period of creditable coverage shall not be counted, with respect to the enrollment of an individual who seeks coverage under this part, if, after the period and before the enrollment date, the individual experiences a significant break in coverage;

(7) "Department" means the department of finance and administration;

(8) "ERISA" means the Employee Retirement Income Security Act of 1974, compiled in 29 U.S.C. § 1001 et seq.;

(9) "Federally defined eligible individual" means an individual:

(A) For whom, as of the date on which the individual seeks coverage under this part, the aggregate of the periods of creditable coverage is eighteen (18) or more months;

(B) Whose most recent prior creditable coverage was under a group health plan, governmental plan, church plan, or plan described in § 56-2-121(a), or health insurance coverage offered in connection with the plan;

(C) Who is not eligible for coverage under a group health plan, medicare, medicaid, or any successor program, and who does not have other health insurance coverage;

(D) With respect to whom the most recent coverage within the period of aggregate creditable coverage was not terminated based on a factor relating to nonpayment of premiums or fraud;

(E) Who, if offered the option of continuation of coverage under a COBRA continuation coverage provision or under a similar state program, elected the coverage; and

(F) Who has exhausted the continuation coverage described in subdivision (9)(E);

(10) "Fund" means the Access Tennessee health insurance program fund established by § 56-7-2911(d);

(11) "Governmental plan" has the meaning under ERISA, in 29 U.S.C. § 1002(32);

(12) "Group health plan" means an employee welfare benefit plan as defined in ERISA, in 29 U.S.C. § 1002(1), to the extent that the plan provides medical care, as defined in subdivision (19), and including items and services paid for as medical care to employees or their dependents as defined under the terms of the plan directly or through insurance, reimbursement or otherwise;

(13) (A) "Health insurance coverage" means any hospital and medical expense incurred policy, nonprofit health care service plan contract, health maintenance organization subscriber contract, or any other health care plan or arrangement that pays for or furnishes medical or health care services, whether by insurance or otherwise;

(B) "Health insurance coverage" shall not include one (1) or more, or any combination of, the following:

(i) Coverage only for accident or disability income insurance, or any combination of accident and disability income insurance;

(ii) Coverage issued as a supplement to liability insurance;

(iii) Liability insurance, including general liability insurance and automobile liability insurance;

(iv) Workers' compensation or similar insurance;

(v) Automobile medical payment insurance;

(vi) Credit-only insurance;

(vii) Coverage for on-site medical clinics; and

(viii) Other similar insurance coverage, specified in federal regulations issued pursuant to the Health Insurance Portability and Accountability Act of 1996 (HIPAA), compiled in 42 U.S.C. § 1320d et seq., under which benefits for medical care are secondary or incidental to other insurance benefits;

(C) "Health insurance coverage" shall not include the following benefits, if they are provided under a separate policy, certificate or contract of insurance or are otherwise not an integral part of the coverage:

(i) Limited scope dental or vision benefits;

(ii) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof; or

(iii) Other similar, limited benefits specified in federal regulations issued pursuant to HIPAA;

(D) "Health insurance coverage" shall not include the following benefits, if the benefits are provided under a separate policy, certificate or contract of insurance, there is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor, and the benefits are paid with respect to an event without regard to whether benefits are provided with respect to the event under any group health plan maintained by the same plan sponsor:

(i) Coverage only for a specified disease or illness; or

(ii) Hospital indemnity or other fixed indemnity insurance; and

(E) "Health insurance coverage" shall not include the following, if offered as a separate policy, certificate or contract of insurance:

(i) Medicare supplemental health insurance, as defined under § 1882(g)(1) of the Social Security Act, codified in 42 U.S.C. § 1395ss(g)(1);

(ii) Coverage supplemental to the coverage provided under the Civilian Health and Medical Program of the Uniformed Services (CHAMPUS), compiled in 10 U.S.C. § 1071 et seq.; or

(iii) Similar supplemental coverage provided to coverage under a group health plan;

(14) "Health maintenance organization" means an organization as defined in § 56-32-102;

(15) "Hospital" means a licensed public or private institution as defined in § 68-11-201;

(16) "Insurance arrangement" means, to the extent permitted by ERISA, any plan, program, contract or other arrangement under which one (1) or more employers, unions or other organizations provide to their employees or members, either directly or indirectly through a trust or third party administration, health care services or benefits other than through an insurer, and shall include any plan described in § 56-2-121(a);

(17) "Insurer" means any entity that provides health insurance coverage in this state. For the purposes of this part, insurer includes, but is not limited to, an insurance company, a health maintenance organization, a preferred provider organization, a hospital and medical service corporation, a surplus lines insurer, an insurer providing stop-loss or excess loss insurance to a group health plan, a reinsurer reinsuring health insurance in this state, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation;

(18) "Medicaid" means the federal- and state-financed, state-run program of medical assistance established pursuant to Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1396 et seq., and any waivers thereof;

(19) "Medical care" means:

(A) The diagnosis, care, mitigation, treatment, or prevention of disease;

(B) Transportation primarily for and essential to medical care referred to in subdivision (19)(A); and

(C) Insurance covering medical care referred to in subdivisions (19)(A) and (B);

(20) "Medicare" means coverage under Parts A and/or B of Title XVIII of the Social Security Act, compiled in 42 U.S.C. § 1395 et seq.;

(21) "Plan of operation" means the articles, bylaws, and operating rules and procedures adopted by the board pursuant to § 56-7-2903(i);

(22) "Program" means the Access Tennessee health insurance program, created in § 56-7-2903(a);

(23) "Resident" means an individual who is legally domiciled in Tennessee;

(24) "Significant break in coverage" means a period of sixty-three (63) consecutive days during all of which the individual does not have any creditable coverage, except that neither a waiting period nor an affiliation period is taken into account in determining a significant break in coverage;

(25) "Third party administrator" means any entity that, on behalf of an insurer or insurance arrangement, provides health insurance coverage to individuals in this state, receives or collects charges, contributions or premiums for, or adjudicates, processes or settles claims in connection with, any type of health benefit provided in or as an alternative to health insurance coverage; and

(26) "Unfair referral" means a referral to the program described in § 56-7-2908(g).



§ 56-7-2903 - Creation of Access Tennessee health insurance program -- Board of directors -- Advisory committee -- Funding plan and plan of operation -- Promulgation of rules -- Errors and omissions by commissioner or board members. [Effective until June 30, 2020. See the Compiler's Notes.]

(a) There is created a nonprofit entity known as Access Tennessee to operate a program to provide health insurance coverage pursuant to this part. The program shall be known as the Access Tennessee health insurance program.

(b) Access Tennessee shall operate the program subject to the supervision and control of a board of directors composed of fourteen (14) members. The commissioner shall, within ninety (90) days after July 1, 2006, give notice to all insurers of the time and place for the initial organizational meeting of the board. The board shall consist of the following members:

(1) The commissioner of finance and administration or the commissioner's designee;

(2) The commissioner of health or the commissioner's designee;

(3) The commissioner of mental health and substance abuse services or the commissioner's designee;

(4) One (1) representative of the Tennessee Hospital Association, selected by the commissioner;

(5) One (1) representative of the Tennessee Medical Association, selected by the commissioner;

(6) One (1) member involved primarily as a producer in the business of health insurance, selected by the commissioner;

(7) One (1) member of the general public, selected by the commissioner;

(8) One (1) member selected by the speaker of the house of representatives;

(9) One (1) member selected by the speaker of the senate;

(10) One (1) representative of an employer of greater than or equal to five hundred (500) employees that is self-insured, selected by the commissioner;

(11) One (1) representative of an employer of less than five hundred (500) employees that is commercially insured, selected by the commissioner;

(12) One (1) representative of a hospital medical service corporation, selected by the commissioner, unless, pursuant to subsection (d), no such representative is able to serve, in which case this position shall be filled by a representative of another insurer;

(13) One (1) representative of an insurer other than a hospital medical service corporation, selected by the commissioner, unless, pursuant to subsection (d), no such representative is able to serve, in which case this position shall be filled by a representative of another insurer; and

(14) The commissioner of intellectual and developmental disabilities or the commissioner's designee.

(c) The commissioner and the speakers of the senate and the house of representatives, in making appointments to the board, shall strive to ensure that the membership of the board is representative of the state's geographic and demographic composition, with appropriate attention to the representation of women and minorities.

(d) No individual representing an entity selected to administer the program, pursuant to § 56-7-2909, or its affiliates shall serve on the board. Any appointed board member who represents an entity or affiliate that has the intention of serving as administrator of the program shall be prohibited from serving as the administrator, unless the board member provides written notice to the board of the entity's or affiliate's intent to bid on the contract for administrator. The notice shall be delivered to the board at least six (6) months prior to the release of any request for proposal (RFP) seeking to select or renew an administrator. In the event the notice is delivered, the board member shall simultaneously resign the board member's membership on the board.

(e) The commissioner shall, on an annual basis, designate one (1) member of the board to serve as chair and one (1) member of the board to serve as vice chair.

(f) The board members selected pursuant to subdivisions (b)(4), (5) and (6) shall serve for an original term of one (1) year. The board members selected pursuant to subdivisions (b)(8), (9), (12) and (13) shall serve for an original term of two (2) years. The board members selected pursuant to subdivisions (b)(7), (10) and (11) shall serve for an original term of three (3) years. Thereafter, all board members selected pursuant to subdivisions (b)(4) - (11) shall serve for a term of three (3) years. Board members appointed pursuant to subdivisions (b)(12) and (13) shall not be appointed to the board until after Access Tennessee awards an initial contract to an administrator of the program.

(g) Board members shall receive no compensation, but shall be reimbursed for all travel expenses in accordance with state travel regulations.

(h) Vacancies in the board shall be filled by the appropriate appointing authority. Board members may be removed by their respective appointing authority for cause.

(i) In order to assist the board, there shall be an advisory committee consisting of five (5) representatives of insurers that offer health insurance coverage in the state of Tennessee who shall be selected by the commissioner. The advisory committee may provide advice on insurance related issues, including, but not limited to, benefit design and market impact of the plans created and offered by Access Tennessee.

(j) The board, on an annual basis, shall submit to the commissioner and the comptroller of the treasury a funding plan and a plan for operation of the program and any amendments necessary or suitable to assure the fair, reasonable and efficient administration of the program and its financial solvency, based upon timely and accurate actuarial assumptions. The plan of operation shall become effective upon approval, in writing, by the commissioner and the comptroller of the treasury.

(k) The commissioner and the comptroller of the treasury shall approve the funding plan and the plan of operation, if they determine that the plans assure the financial solvency of the program, the efficient administration of the program, and otherwise are in compliance with this part.

(l) If the board fails to submit a suitable plan of operation within one hundred eighty (180) days after the appointment of the board or at any time thereafter fails to submit suitable amendments to the plan of operation, the commissioner may initiate actions necessary or advisable to effectuate this part. The actions shall continue in effect until modified by the commissioner or superseded by a plan of operation submitted by the board and approved by the commissioner and the comptroller. To the extent that the actions include the promulgation of rules to effectuate this part, the rules shall be promulgated as emergency rules pursuant to § 4-5-208.

(m) The plan of operation shall:

(1) Establish procedures for operation of the program;

(2) Establish procedures for selecting an administrator, in accordance with § 56-7-2909;

(3) Establish procedures to create a fund, under management of the board, for administrative expenses;

(4) Establish procedures for the handling, accounting, and auditing of assets, moneys and claims of the program and the program administrator;

(5) Develop and implement a program to publicize the existence of the program, the eligibility requirements, and procedures for enrollment, and to maintain public awareness of the program;

(6) Establish procedures under which applicants and participants may have grievances reviewed by a grievance committee appointed by the board. The grievances shall be reported to the board after completion of the review. The board shall retain all written complaints regarding the plan for at least three (3) years;

(7) Establish procedures to implement the requirements of § 56-7-2909(g); and

(8) Provide for other matters as may be necessary and proper for the execution of the board's powers, duties and obligations under this part.

(n) The funding plan shall:

(1) Establish premium rates for the upcoming year, pursuant to § 56-7-2911(a);

(2) Establish an assessment rate for insurers and insurance arrangements, pursuant to § 56-7-2911(a)(2); provided, however, that the total amount of the assessments authorized under § 56-7-2911(a)(2) for a fiscal year shall not exceed the amount appropriated by the state to the program for that same fiscal year; and

(3) Identify other available funds for the program, including any legislative appropriations and federal funding.

(o) There shall be no liability on the part of, and no cause of action of any nature shall arise against, the commissioner or the board members, or any of their employees or agents, for any omission or any action taken by them within the scope of their duties arising from this part, except for willful, malicious or criminal acts or omissions done for personal gain.



§ 56-7-2904 - Powers and authority. [Effective until June 30, 2020. See the Compiler's Notes.]

Access Tennessee has the general powers and authority granted under the laws of this state to insurance companies licensed to transact the kinds of insurance defined under § 56-2-201. In addition, Access Tennessee has the specific power to:

(1) Enter into contracts as are necessary or proper to carry out the provisions and purposes of this part, including the authority, with the approval of the commissioner, to enter into contracts with similar programs in other states for the joint performance of common administrative functions, or with persons, other organizations or other state agencies for the performance of administrative functions;

(2) (A) Sue or be sued, including taking any legal actions necessary or proper to:

(i) Avoid the payment of improper claims against the program or the coverage provided by or through the program;

(ii) Recover any amounts erroneously or improperly paid by the program;

(iii) Recover any amounts paid by the program as a result of mistake of fact or law; or

(iv) Recover other amounts due the program.

(B) For purposes of subdivision (2)(A), as well as for legal representation of Access Tennessee, Access Tennessee is considered to be an instrumentality of the state for the purpose of being represented by the attorney general and reporter, pursuant to § 8-6-109;

(3) Establish and modify, from time to time as appropriate, rates, rate schedules, rate adjustments, expense allowances, agent referral fees, claim reserve formulas and any other actuarial function appropriate to the operation of the program. Rates shall be determined in relation to the coverage provided, the risk experience, and expenses of providing coverage. Rates and risk schedules may be adjusted for age, tobacco use and weight and shall take into consideration appropriate factors in accordance with established actuarial and underwriting practices;

(4) Establish a program to provide premium assistance to low income individuals eligible to participate in the program;

(5) Purchase or issue policies of insurance in accordance with the requirements of this part;

(6) Appoint appropriate legal, actuarial and other committees as necessary, including advisory committees of external experts, to provide technical assistance in the operation of the program, policy and other contract design, and assistance with any other function within the authority of Access Tennessee;

(7) Request an annual audit by the comptroller of the treasury, as otherwise provided by law, or, with the prior written approval of the comptroller of the treasury, contract with an independent public accountant for the audit;

(8) Determine the eligibility requirements for program participants, in accordance with this part;

(9) Establish at least two (2) coverage options, pursuant to § 56-7-2910;

(10) Employ and set the compensation of, or contract with, any persons or entities necessary to assist Access Tennessee in carrying out its responsibilities and functions;

(11) Provide for reinsurance of risks incurred by the program;

(12) Issue additional types of health insurance policies to provide optional coverage;

(13) Provide for and employ cost containment measures and requirements, including, but not limited to, preadmission screening, second surgical opinion, concurrent utilization review, disease management and individual case management, for the purpose of making the program more cost effective;

(14) Design, utilize, contract or otherwise arrange for the delivery of cost effective health care services, including establishing or contracting with preferred provider organizations, health maintenance organizations and other limited network provider arrangements; and

(15) Adopt bylaws, policies, procedures and a plan document detailing program benefits as may be necessary or convenient for the implementation of this part and the operation of the program.



§ 56-7-2905 - Annual report. [Effective until June 30, 2020. See the Compiler's Notes.]

Beginning by October 1, 2007, Access Tennessee shall make an annual report to the governor and comptroller of the treasury, to be submitted by October 1st of each year. The report shall be in a form approved by the commissioner and shall summarize the activities of Access Tennessee in the preceding calendar year, including the net written and earned premiums, enrollment, the expense of administration, and the paid and incurred losses. The report shall also include an evaluation of the ability of low income individuals to participate in the program.



§ 56-7-2906 - Additional powers and duties -- Rules. [Effective until June 30, 2020. See the Compiler's Notes.]

The commissioner may, by rule, establish additional powers and duties of Access Tennessee and may adopt rules necessary and proper to implement this part. The rules shall be promulgated as emergency rules pursuant to § 4-5-208. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-7-2907 - Audit. [Effective until June 30, 2020. See the Compiler's Notes.]

The commissioner of finance and administration and the comptroller of the treasury have the authority to review and audit the expenditure of funds made under this part. Nothing in this section shall limit the authority of the commissioner of finance and administration to ensure that program expenditures are maintained within legislative appropriations.



§ 56-7-2908 - Eligibility for program -- Unfair practices. [Effective until June 30, 2020. See the Compiler's Notes.]

(a) Eligibility for the program operated pursuant to this part shall be limited to citizens of the United States, except that individuals satisfying the federally defined exceptions contained in 8 U.S.C. § 1622(b) shall also be eligible to apply.

(b) A federally defined eligible individual who has not experienced a significant break in coverage and who is and continues to be a resident shall be eligible for program coverage.

(c) To the extent allowed under federal law, the board may establish eligibility criteria to provide program coverage for individuals not specified in subsection (a).

(1) (A) In the first twelve (12) months of the program's operation, the criteria shall include, with respect to individuals who are not federally defined eligible individuals:

(i) A requirement that an individual be a resident of Tennessee for at least six (6) months;

(ii) A requirement that an individual not have had health insurance coverage in the previous six (6) months;

(iii) A requirement that an individual not have access to health insurance coverage at the time of application to the program;

(iv) A requirement that an individual exhaust any option of continuation coverage under a group or individual health insurance plan, including COBRA continuation coverage; and

(v) A requirement that the person not have coverage pursuant to § 56-7-2809.

(B) The board shall establish procedures to verify that the criteria in subdivisions (c)(1)(A)(i)-(v) have been met.

(2) At the end of the first year of the program's operation, or any time thereafter, the board may assess the implementation and impact of the eligibility criteria established in subdivision (c)(1) and modify the criteria as it deems appropriate.

(3) The board may establish additional eligibility criteria to provide program coverage for individuals who are not federally defined eligible individuals. The criteria may include:

(A) A list of medical or health conditions for which a person shall be eligible for program coverage without applying for health insurance;

(B) A requirement that an individual be uninsured for a specified period of time prior to obtaining program coverage;

(C) Minimum residency requirements;

(D) Citizenship requirements; or

(E) Any other eligibility criteria that the board deems appropriate that are not in conflict with this part.

(d) To the extent allowed under federal law, the board may establish limits on the number of individuals covered by the program or the duration of program coverage, based on available funding. In determining whether to adopt limits, the board shall consider the amount of assessments required pursuant to § 56-7-2911(a)(2), and shall attempt to keep the assessments at a reasonable level through the adoption of limits, if necessary.

(e) (1) A person shall not be eligible for coverage through the program, if:

(A) [Deleted by 2015 amendment]

(B) The person is determined to be eligible for health benefits under medicaid;

(C) The person has previously terminated coverage in the program within twelve (12) months of the date that application is made to the program, except that this subdivision (e)(1)(C) shall not apply with respect to an applicant who is a federally defined eligible individual;

(D) [Deleted by 2015 amendment]

(E) The person is an inmate or resident of a public institution, except that this subdivision (e)(1)(E) shall not apply with respect to an applicant who is a federally defined eligible individual; or

(F) [Deleted by 2015 amendment]

(G) The person has had prior coverage with the program terminated for fraud.

(2) The board may establish additional criteria disqualifying individuals for program coverage; provided, that the criteria do not apply to federally defined eligible individuals.

(f) program coverage shall cease:

(1) On the date a person is no longer a resident of Tennessee;

(2) On the date a person requests coverage to end;

(3) Upon the death of the covered person;

(4) On the date state law requires cancellation of the policy;

(5) At the option of the board, thirty (30) days after the program makes any inquiry concerning the person's eligibility or place of residence to which the person does not reply;

(6) At the option of the board, on a specified number of days after the day on which a premium payment for program coverage becomes due, if the payment is not made on or before that date; or

(7) On the date a person becomes eligible for coverage by another plan through the person's spouse or dependent.

(g) Except under the circumstances described in subsection (e), a person who ceases to meet the eligibility requirements of this section may be terminated at the end of the policy period for which the necessary premiums have been paid. Access Tennessee has the sole discretion to determine that a person does not meet the eligibility requirements.

(h) It shall constitute an unfair practice in the business of insurance, for the purposes of §§ 56-8-103 and 56-6-112, for an insurer, insurance producer or third party administrator to refer an individual to the program, or arrange for an individual to apply to the program, for the purpose of separating that individual from group health insurance coverage. A violation of § 56-8-103 under this section shall be punishable by law as a violation of § 56-8-104. The board has the authority and responsibility to adopt policies and procedures that effectively implement this subsection (h). The commissioner may impose a higher assessment pursuant to § 56-7-2911(a)(2) on any entity determined, after appropriate notice and an opportunity for a hearing, to have violated this subsection (h).

(i) Notwithstanding any other provision of this part to the contrary, during an initial two-month period to be determined by the board, the commissioner may waive any eligibility restriction set forth in statute or adopted by the board for any individual disenrolled from the TennCare standard category on or after August 1, 2005.



§ 56-7-2909 - Administration of the program. [Effective until June 30, 2020. See the Compiler's Notes.]

(a) The board shall provide for administration of the program by electing, in its plan of operation, to have the program administered in either or both of the following manners:

(1) By the commissioner; or

(2) By using a competitive procurement process to select one (1) or more insurers or third party administrators to administer the program.

(b) If the board elects to use a competitive procurement process to select an insurer or administrator, the board shall evaluate proposals submitted based on criteria established by the board, which shall include, but need not be limited to:

(1) The insurer's or administrator's demonstrated ability to handle health insurance coverage for individuals;

(2) The efficiency and timeliness of the insurer's or administrator's claim processing and payment procedures;

(3) The fees proposed to discharge the insurer's or administrator's responsibility;

(4) The insurer's or administrator's ability to apply effective cost containment programs and procedures and to administer the program in a cost-efficient manner;

(5) The insurer's or administrator's ability to implement effective disease and/or case management programs;

(6) The availability of a network of providers for the program; and

(7) The financial condition and stability of the insurer or administrator.

(c) A contracted insurer or administrator shall serve for a period specified in the contract between Access Tennessee and the selected insurer or administrator, subject to removal for cause and subject to any terms, conditions, and limitations of the contract.

(d) At least one (1) year prior to the expiration of each period of service by a selected insurer or administrator, the board shall invite eligible entities, including the current insurer or administrator, to submit proposals to serve for the succeeding period. Selection of the succeeding insurer or administrator shall be made at least six (6) months prior to the end of the current period.

(e) An insurer or administrator shall perform functions relating to the program that may be assigned to it, including:

(1) Determination of eligibility and collection of information regarding unfair referrals;

(2) Payment of claims based on rates established by the insurer or administrator;

(3) Establishment of a premium billing procedure for collection of premiums from persons covered under the program;

(4) Making available information relating to the proper manner of submitting a claim for payments and distribution forms upon which submission shall be made; and

(5) Performance of other functions necessary to assure timely payment of benefits to providers of services to persons covered under the program.

(f) An insurer or administrator shall submit regular reports to Access Tennessee, as required by the board regarding the operation of the program. The frequency, content, and form of the report shall be specified in the contract between Access Tennessee and the insurer or administrator.

(g) Following the close of each calendar year, the insurer or administrator shall determine net written and earned premiums, other state or federal funding received by the program, the expense of administration, and the paid and incurred losses for the year, taking into account investment income and other appropriate gains and losses. The administrator shall report this information to the board, the department and the comptroller of the treasury on a form prescribed by the commissioner.

(h) A contracted insurer or administrator shall be paid as provided in the contract between Access Tennessee and the contractor.



§ 56-7-2910 - Offering of coverage options -- Exclusion of charges and expenses -- Availability of third party payment -- Recovery of ineligible benefits paid. [Effective until June 30, 2020. See the Compiler's Notes.]

(a) The program shall offer at least one (1) form of coverage to each eligible person. Coverage may be modeled after one (1) of the healthcare options offered to state employees pursuant to § 8-27-201, [repealed and reenacted; See Compiler's Notes.] or may combine a health savings account with a high deductible health plan. Coverage may also be obtained through the commercial market. The board may adopt other coverage options as appropriate.

(b) The board, with the approval of the commissioner, shall establish:

(1) The coverage to be provided by each option;

(2) The applicable schedule of benefits; and

(3) Any exclusions to coverage and other limitations.

(c) In establishing subsection (b), the board shall take into consideration the levels of health insurance coverage provided in the state and medical economic factors as may be deemed appropriate, and shall promulgate benefit levels, deductibles, coinsurance factors, exclusions, and limitations determined to be generally reflective of and commensurate with health insurance coverage provided through a representative number of large employers in Tennessee.

(d) The coverage options offered by the program shall not be required to provide the mandated coverage or the mandated offers of coverage required pursuant to part 23, 24, 25 or 26 of this chapter.

(e) program coverage may exclude charges or expenses incurred during a period of time not to exceed twelve (12) months following the effective date of coverage, as to any condition that, during a period not to exceed six (6) months immediately preceding the effective date of coverage, had manifested itself in such a manner as would cause an ordinarily prudent person to seek diagnosis, care or treatment or for which medical advice, care or treatment was recommended or received as to the condition. The preexisting condition exclusion shall be waived to the extent to which similar exclusions, if any, have been satisfied under any prior health insurance coverage that was involuntarily terminated, if the application for program coverage is made not later than sixty-three (63) days following the involuntary termination. In that case, coverage in the program shall be effective from the date on which the prior coverage was terminated. The exclusions may not be applied to a federally defined eligible individual.

(f) [Deleted by 2015 amendment]

(g) [Deleted by 2015 amendment]

(h) Access Tennessee shall have a cause of action against an eligible person for the recovery of the amount of benefits paid that are not for covered expenses. Benefits due from the program may be reduced or refused as a set-off against any amount recoverable under this subsection (h).

(i) Nothing in this part shall be construed to prohibit Access Tennessee from issuing additional types of health insurance policies with different types of benefits that, in the opinion of the board, may be of benefit to those individuals otherwise eligible for coverage.

(j) Notwithstanding this part to the contrary, no person shall be eligible for coverage through the program who is not already enrolled in the program prior to April 22, 2015.



§ 56-7-2911 - Funding. [Effective until June 30, 2020. See the Compiler's Notes.]

(a) The program shall be funded in the manner set forth as follows:

(1) Premiums.

(A) The board shall establish premium rates for program coverage as provided in subdivision (1)(B). Separate schedules of premium rates based on age, tobacco use and weight may apply for individual risks. Premium rates and schedules shall be submitted to the commissioner for approval prior to use.

(B) The board, with the assistance of the commissioner, shall determine a standard risk rate by considering the premium rates charged by other insurers offering health insurance coverage to individuals. The standard risk rate shall be established using reasonable actuarial techniques, and shall reflect anticipated experience and expenses for the coverage. Initial rates for program coverage shall not be less than one hundred fifty percent (150%) of rates established as applicable for individual standard risks. Subject to the limits provided in this subdivision (a)(1)(B), subsequent rates shall be established to provide fully for the expected costs of claims, including recovery of prior losses, expenses of operation, investment income of claim reserves, and any other cost factors subject to the limitations described herein. In no event shall program rates exceed two hundred percent (200%) of rates applicable to individual standard risks.

(C) Following the close of each fiscal year, the commissioner shall prepare a report analyzing the program's projected revenues and expenditures and funding requirements. The commissioner shall present this report, together with the board's comments, to the governor with a recommendation for the funding of the program.

(2) Sources of Additional Revenue.

(A) The deficit incurred by the program, reported by the insurer or administrator pursuant to § 56-7-2909(g), shall be funded through state appropriations and an assessment on insurers, insurance arrangements and third party administrators.

(B) The board is authorized to determine the amount and allocation of any assessments and advance interim assessments on insurers, insurance arrangements and third party administrators in accordance with this section and subject to approval by the commissioner. The commissioner shall have the authority to assess insurers, insurance arrangements, and third party administrators, and to make advance interim assessments as may be reasonable and necessary for the program's organizational and interim operating expenses. Any interim assessments are to be credited as offsets against any regular assessments due following the close of the fiscal year. The assessments must be presented to the department of commerce and insurance to advise whether the assessment will create a hazardous operational or financial condition for the insurer, insurance arrangement, or third party administrator.

(C) The assessment for each individual insurer, insurance arrangement and third party administrator shall be determined by multiplying the total assessment of all insurers, insurance arrangements and third party administrators as determined in subdivision (a)(2)(B) by a fraction, the numerator of which equals the number of individuals in Tennessee covered by each individual insurer, insurance arrangement and third party administrator, and the denominator of which equals the total number of all individuals in Tennessee covered by insurers, insurance arrangements and third party administrators, all determined as of the end of the prior calendar year.

(D) The board shall make reasonable efforts designed to ensure that each individual covered by insurers, insurance arrangements and third party administrators is counted only once with respect to any assessment. For that purpose, the board shall:

(i) Require each insurer and insurance arrangement that obtains excess or stop loss insurance to include in its count of insured individuals all individuals whose coverage is reinsured, including by way of excess or stop loss coverage, in whole or part;

(ii) Require each insurer and insurance arrangement that contracts with a third party administrator to include in its count of insured individuals all individuals whose coverage is administered in whole or part by a third party administrator;

(iii) Require each insurer that is an excess or stop loss insurer to include in its count of insured individuals all individuals covered through an insurance arrangement;

(iv) Require each third party administrator to include in its count of insured individuals all individuals covered through an insurance arrangement;

(v) Permit an insurer who is an excess or stop loss insurer to exclude from its number of insured individuals those who have been counted by the primary insurer or by the primary reinsurer or primary excess or stop loss insurer for the purpose of determining its assessment under this subdivision (a)(2);

(vi) Permit a third party administrator to exclude from its number of insured individuals those who have been counted by an insurer; and

(vii) Permit an insurance arrangement to exclude from its number of insured individuals those who have been counted by an excess or stop loss insurer or third party administrator.

(E) The amount of the assessment of each insurer, insurance arrangement or third party administrator shall be determined by the board based on annual statements and other reports deemed to be necessary by the board and filed by the participating insurer with the board or through other reporting mechanisms established by the department of commerce and insurance. The board may use any reasonable method of estimating the number of individuals covered by an insurer or insurance arrangement if the specific number is unknown. With respect to insurers that are reinsurers or excess or stop loss insurers, the board may use any reasonable method of estimating the number of persons insured by each reinsurer or excess or stop loss insurer. The commissioner shall approve and may make modifications to the board's determination of amounts and allocations of the assessments, and shall have the authority to issue and collect the assessments.

(F) An insurer, insurance arrangement or third party administrator may petition the commissioner for an abatement or deferment of all or part of an assessment imposed pursuant to this section. The commissioner, in consultation with the commissioner of commerce and insurance, may abate or defer, in whole or in part, the assessment if, in the opinion of the commissioner, payments of the assessment would endanger the ability of the insurer, insurance arrangement or third party administrator to fulfill its contractual obligations. In the event an assessment against an insurer, insurance arrangement or third party administrator is abated or deferred in whole or in part, the amount by which the assessment is abated or deferred may be assessed against the other insurers, insurance arrangements and third party administrators in a manner consistent with the basis for assessments set forth in this subsection (a). The insurer, insurance arrangement or third party administrator receiving the abatement or deferment shall remain liable to the program for the deficiency for four (4) years.

(b) The board shall operate the program in a manner so that the estimated cost of providing health insurance coverage during any fiscal year will not exceed total income the program expects to receive from policy premiums, assessments, funds appropriated by the state legislature, and moneys received under subsection (c). After determining the amount of funds appropriated to it for a fiscal year, the board shall estimate the number of new policies it believes the program has the financial capacity to insure during that year so that costs do not exceed income. The board shall take steps necessary to assure that program enrollment does not exceed the number of residents it has estimated it has the financial capacity to insure.

(c) The board may make application for any federal grants or other federal sources under which the program may be eligible to receive moneys.

(d) Program Fund.

(1) The Access Tennessee health insurance program fund shall be established as a separate account in the state treasury.

(2) Moneys in the fund, including interest earned on the moneys, shall be invested by the state treasurer, pursuant to §§ 9-4-602 and 9-4-603 for the sole benefit of the fund.

(3) Any moneys remaining in the fund at the end of the fiscal year shall not revert to the general fund, but shall be brought forward to the next fiscal year for the exclusive benefit of the fund's payment of future expenses.

(4) The fund shall be subject to audit by the comptroller of the treasury.



§ 56-7-2912 - Fraud and abuse. [Effective until June 30, 2020. See the Compiler's Notes.]

The office of inspector general, created pursuant to § 71-5-2502, shall have the authority to investigate civil and criminal fraud and abuse of Access Tennessee, or any other violations of state criminal law related to the operation of the program. The powers of the office of inspector general set forth in §§ 71-5-2501 -- 72-5-2512 relating to the investigation of fraud and abuse in the TennCare program shall also be applicable to its investigation of fraud and abuse of Access Tennessee.



§ 56-7-2913 - Federal funding. [Effective until June 30, 2020. See the Compiler's Notes.]

Notwithstanding any law to the contrary, if the state determines not to apply for or accept federal funding for the purposes of this part, any provisions of this part, including any eligibility requirements regarding federally defined eligible individuals as set forth in § 56-7-2908 of this part, would not be subject to nor would the state or board have to comply with any federal requirements mandated as a result of the acceptance of the federal funds.



§ 56-7-2914 - Legislative review. [Effective until June 30, 2020. See the Compiler's Notes.]

This part shall be reviewed annually by the commerce and labor committee of the senate, the insurance and banking committee of the house of representatives, the finance, ways and means committee of the senate and the finance, ways and means committee of the house of representatives, and these committees shall recommend necessary changes to the governor and the general assembly.



§ 56-7-2915 - [Repealed.]

HISTORY: Acts 2006, ch. 867, § 14; repealed by Acts 2013, ch. 211, § 1, effective July 1, 2013.



§ 56-7-2916 - Repealer. [Effective until June 30, 2020. See the Compiler's Notes.]

This part shall be repealed on June 30, 2020.






Part 30 - Cover Tennessee Act of 2006 [Repealed]

§ 56-7-3001 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a) was repealed by Acts 2006, ch. 867, § 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3002 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a); 2008, ch. 1093, §§ 1, 4; 2010, ch. 872, § 2; 2012, ch. 632, § 2 was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3003 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a) was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3004 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a); repealed by Acts 2012, ch. 632, § 1, effective March 23, 2012.



§ 56-7-3005 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a); 2008, ch. 1093, §§ 2, 4; 2010, ch. 872, § 3, was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3006 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3007 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3008 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3009 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3010 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3011 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3012 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3013 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a)., was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3014 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3015 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3016 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3017 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3018 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3019 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3020 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3021 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3022 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3023 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a), was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3024 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 5, 14(a); 2013, ch. 236, § 18, was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3025 - [Repealed.]

HISTORY: Acts 2006, ch. 867, §§ 10, 14(a); 2013, ch. 236, § 17, was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3026 - [Repealed.]

HISTORY: Acts 2006, ch. 867, § 14; repealed by Acts 2013, ch. 211, § 2, effective July 1, 2013.



§ 56-7-3027 - [Repealed.]

HISTORY: Acts 2008, ch. 1093, §§ 3, 4; 2010, ch. 872, § 4, was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.



§ 56-7-3028 - [Repealed.]

HISTORY: Acts 2006, ch. 867, § 14(a); 2008, ch. 1093, § 4; 2010, ch. 872, § 5, was repealed by Acts 2006, ch. 867, § 14(a), as amended by Acts 2010, ch. 872, § 5, effective June 30, 2015.






Part 31 - Pharmacy Benefits Managers

§ 56-7-3101 - Compliance.

Pharmacy benefits managers shall, and contracts for pharmacy benefits management must, comply with the requirements of this part.



§ 56-7-3102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Covered entity" means a health insurance issuer, managed health insurance issuer as defined in § 56-32-128(a), nonprofit hospital, medication service organization, insurer, health coverage plan, health maintenance organization licensed to practice pursuant to this title, a health program administered by the state or its political subdivisions, including the TennCare programs administered pursuant to the waivers approved by the United States department of health and human services, nonprofit insurance companies, prepaid plans, self-insured entities, and all other corporations, entities or persons, or an employer, labor union, or other group of persons organized in the state that provides health coverage to covered individuals who are employed or reside in the state. "Covered entity" does not include a health plan that provides coverage only for accidental injury, specified disease, hospital indemnity, medicare supplement, disability income, or other long-term care;

(2) "Maximum allowable cost" means the maximum amount that a pharmacy benefits manager or covered entity will reimburse a pharmacy for the cost of a drug or a medical product or device;

(3) "Maximum allowable cost list" means a list of drugs, medical products or devices, or both medical products and devices, for which a maximum allowable cost has been established by a pharmacy benefits manager or covered entity;

(4) "Pharmacist" and "Pharmacy" have the same meanings as those terms are defined in § 63-10-204; and

(5) "Pharmacy benefits manager" means a person, business or other entity and any wholly or partially owned subsidiary of the entity, that administers the medication and/or device portion of pharmacy benefits coverage provided by a covered entity. "Pharmacy benefits manager" includes, but is not limited to, a health insurance issuer, managed health insurance issuer as defined in § 56-32-228(a), nonprofit hospital, medication service organization, insurer, health coverage plan, health maintenance organization licensed to practice pursuant to this title, a health program administered by the state or its political subdivisions, including the TennCare programs administered pursuant to the waivers approved by the United States department of health and human services, nonprofit insurance companies, prepaid plans, self-insured entities, and all other corporations, entities or persons acting for a pharmacy benefits manager in a contractual or employment relationship in the performance of pharmacy benefits management for a covered entity and includes, but is not limited to, a mail order pharmacy.



§ 56-7-3103 - Audit of records of pharmacist or pharmacy.

(a) When an audit of records of a pharmacist or pharmacy is conducted by a covered entity, a pharmacy benefits manager, the state or its political subdivisions, or any other entity representing the same, it shall be conducted in the following manner:

(1) Written notice shall be given to the pharmacist or pharmacy at least two (2) weeks prior to conducting the initial on-site audit for each audit cycle;

(2) Any audit performed under this section that involves clinical or professional judgment shall be conducted in consultation with a pharmacist who has knowledge of the Tennessee Pharmacy Practice Act, compiled in title 63, chapter 10, parts 2-4;

(3) Any clerical or record-keeping error, such as a typographical error, scrivener's error, or computer error, regarding a required document or record may not, in and of itself, constitute fraud; however, the claims may be subject to recoupment. Notwithstanding any other law to the contrary, no such claim shall be subject to criminal penalties without proof of intent to commit fraud;

(4) A pharmacist or pharmacy may use the records of a hospital, physician, or other authorized practitioner of the healing arts for drugs or medical supplies written or transmitted by any means of communication for purposes of validating pharmacy records with respect to orders or refills of a legend or narcotic drug;

(5) A finding of overpayment or underpayment may be a projection based on the number of patients served having a similar diagnosis or on the number of similar orders or refills for similar drugs; however, recoupment of claims must be based on the actual overpayment or underpayment, unless the projection for overpayment or underpayment is part of a settlement as agreed to by the pharmacist or pharmacy;

(6) Each pharmacist or pharmacy shall be audited under the standards and parameters as other similarly situated pharmacists or pharmacies audited by a covered entity, a pharmacy benefits manager, the state or its political subdivisions, or any other entity representing the same;

(7) A pharmacist or pharmacy shall be allowed the length of time described in the pharmacist's or pharmacy's contract or provider manual, whichever is applicable, which shall not be less than thirty (30) days, following receipt of the preliminary audit report in which to produce documentation to address any discrepancy found during an audit. If the pharmacist's or pharmacy's contract or provider manual does not specify the allowed length of time for the pharmacist or pharmacy to address any discrepancy found in the audit following receipt of the preliminary report, that pharmacist or pharmacy shall be allowed at least thirty (30) days following receipt of the preliminary audit report to respond and produce documentation;

(8) The period covered by an audit may not exceed two (2) years from the date the claim was submitted to or adjudicated by a covered entity, a pharmacy benefits manager, the state or its political subdivisions, or any other entity representing the same, except this subdivision (a)(8) shall not apply where a longer period is required by any federal rule or law;

(9) An audit shall not be initiated or scheduled during the first seven (7) calendar days of any month due to the high volume of prescriptions filled during that time, unless otherwise consented to by the pharmacist or pharmacy;

(10) The preliminary audit report must be delivered to the pharmacist or pharmacy within one hundred twenty (120) days after conclusion of the audit. A final audit report shall be delivered to the pharmacist or pharmacy within six (6) months after receipt of the preliminary audit report or final appeal, whichever is later; and

(11) Notwithstanding any other law to the contrary, any audit of a pharmacist or pharmacy shall not use the accounting practice of extrapolation in calculating recoupments or penalties for audits.

(b) Recoupments of any disputed funds shall only occur after final internal disposition of the audit, including the appeal process as set forth in subsection (c).

(c) Each pharmacy benefits manager, as defined in § 56-7-3102, conducting an audit shall establish an appeals process under which a pharmacist or pharmacy may appeal an unfavorable preliminary audit report to the pharmacy benefits manager on whose behalf the audit was conducted. The pharmacy benefits manager conducting any audit shall provide to the pharmacist or pharmacy, before or at the time of delivery of the preliminary audit report, a written explanation of the appeals process, including the name, address and telephone number of the person to whom an appeal should be addressed. If, following the appeal, it is determined that an unfavorable audit report or any portion of the audit report is unsubstantiated, the audit report or the portion shall be dismissed without the necessity of further proceedings.

(d) A pharmacy provider may use any prescription that meets the requirements of being a legal prescription as defined by applicable Tennessee law to validate claims submitted for reimbursement for dispensing of original and refill prescriptions, or changes made to prescriptions.

(e) Auditors are permitted to enter the prescription department when accompanied by or authorized by a member of the pharmacy staff. During the auditing process, auditors shall not disrupt the provision of services to the pharmacy's customers.

(f) A demand for recoupment, repayment or offset against future reimbursement for an overpayment on a claim for dispensing of an original or refill prescription shall not include the dispensing fee, unless the prescription that is the subject of the claim was not actually dispensed, was not valid, was fraudulent, or was outside the provisions of the contract. This subsection (f) shall not apply where a pharmacy is requested, pursuant to a contractual provision or to § 56-7-2362(b) or § 56-32-138(b), to correct an error in a claim submitted in good faith.

(g) Audit information from an audit conducted by one pharmacy benefits manager shall not be shared with or utilized by another pharmacy benefits manager. This subsection (g) shall not apply to an investigative audit that is believed by the pharmacy benefits manager to involve fraud or willful misrepresentation.

(h) Unless otherwise agreed to by contract, no audit finding or demand for recoupment, repayment or offset against future reimbursement shall be made for any claim for dispensing of an original or refill prescription for the reason of information missing from a prescription or for information not placed in a particular location on a prescription when the information or location of the information is not required or specified by federal or state law.

(i) In the event the actual quantity dispensed on a valid prescription for a covered beneficiary exceeds the allowable maximum days supply of the product as defined in the applicable pharmacy benefit provider agreement, the amount allowed to be recouped, repaid or offset against future reimbursement shall be limited to an amount that is calculated based on the quantity of the product dispensed found to be in excess of the allowed days supply quantity and using the cost of the product as reflected on the original claim.

(j) A pharmacy provider shall be allowed to dispense and shall be reimbursed for the full quantity of the smallest available commercially packaged product, including, but not limited to, eye drops, insulin, and topical products, which contains the total amount that is required to be dispensed to meet the days supply ordered by the prescriber, even if the full quantity of the commercially prepared package exceeds the maximum days supply allowed.

(k) The highest daily total dose which may be utilized by the patient pursuant to the prescriber's directions shall be used to make a determination of the days supply. For prescriptions having a titrated dose schedule, the schedule shall be used to determine the days supply.

(l) Subsections (d)-(k) shall not apply to any investigative audit that involves allegations of fraud or willful misrepresentation.



§ 56-7-3104 - Calculation of reimbursement of pharmacy benefits manager.

(a) Reimbursement by a pharmacy benefits manager under a contract to a pharmacist or pharmacy for prescription drugs and other products and supplies that is calculated according to a formula that uses a nationally recognized reference in the pricing calculation shall use the most current nationally recognized reference price or amount in the actual or constructive possession of the pharmacy benefits manager or its agent.

(b) For purposes of compliance with this section, pharmacy benefits managers shall be required to update the nationally recognized reference prices or amounts used for calculation of reimbursement for prescription drugs and other products and supplies no less than every three (3) business days.



§ 56-7-3105 - Contract compliance.

No contract entered into or amended on or after July 1, 2007, shall contain provisions in violation of this part.



§ 56-7-3106 - Placement of drug on maximum allowable cost list.

(a) Before a pharmacy benefits manager or covered entity may place a drug on a maximum allowable cost list, the pharmacy benefits manager or covered entity must find that the drug is generally available for purchase by pharmacies in this state from a national or regional wholesaler.

(b) If a drug that has been placed on a maximum allowable cost list no longer meets the requirements of subsection (a), the drug shall be removed from the maximum allowable cost list by the pharmacy benefits manager or covered entity within five (5) business days after the date that the pharmacy benefits manager or covered entity becomes aware that the drug no longer meets the requirements of subsection (a).

(c) Nothing in this part shall be construed as preventing a pharmacy benefits manager or covered entity from reimbursing claims for a generic drug at the previously determined maximum allowable cost even if the pharmacy benefits manager or covered entity reimburses for the equivalent brand name drug at the contracted brand rate after confirmation by a national or regional wholesaler and by the manufacturer that the generic drug is generally unavailable for purchase from a national or regional wholesaler.



§ 56-7-3107 - Information to be provided regarding maximum allowable cost lists -- Updating maximum allowable cost lists.

(a) A pharmacy benefits manager or covered entity shall make available to each pharmacy with which the pharmacy benefits manager or covered entity has a contract and to each pharmacy included in a network of pharmacies served by a pharmacy services administrative organization with which the pharmacy benefits manager or covered entity has a contract, at the beginning of the term of a contract and upon renewal of a contract:

(1) The sources used to determine the maximum allowable costs for the drugs and medical products and devices on each maximum allowable cost list;

(2) Every maximum allowable cost for individual drugs used by that pharmacy benefits manager or covered entity for patients served by that contracted pharmacy; and

(3) Upon request, every maximum allowable cost list used by that pharmacy benefits manager or covered entity for patients served by that contracted pharmacy.

(b) A pharmacy benefits manager or covered entity shall:

(1) Update each maximum allowable cost list at least every three (3) business days, as required by § 56-7-3104(b);

(2) Make the updated lists available to every pharmacy with which the pharmacy benefits manager or covered entity has a contract and to every pharmacy included in a network of pharmacies served by a pharmacy services administrative organization with which the pharmacy benefits manager or covered entity has a contract, in a readily accessible, secure and usable web-based format or other comparable format or process; and

(3) Utilize the updated maximum allowable costs to calculate the payments made to the contracted pharmacies within five (5) business days.



§ 56-7-3108 - Appeal by pharmacy of cost of particular drug or device on maximum allowable cost list -- Procedure.

(a) A pharmacy benefits manager or covered entity shall establish a clearly defined process through which a pharmacy may contest the listed maximum allowable cost for a particular drug or medical product or device.

(b) A pharmacy may base its appeal on one (1) or more of the following:

(1) The maximum allowable cost established for a particular drug or medical product or device is below the cost at which the drug or medical product or device is generally available for purchase by pharmacies in this state from national or regional wholesalers; or

(2) The pharmacy benefits manager or covered entity has placed a drug on the list without properly determining that the requirements of § 56-7-3106 have been met.

(c) The pharmacy must file its appeal within seven (7) business days of its submission of the initial claim for reimbursement for the drug or medical product or device. The pharmacy benefits manager or covered entity must make a final determination resolving the pharmacy's appeal within seven (7) business days of the pharmacy benefits manager or covered entity's receipt of the appeal.

(d) If the final determination is a denial of the pharmacy's appeal, the pharmacy benefits manager or covered entity must state the reason for the denial and provide the national drug code of an equivalent drug that is generally available for purchase by pharmacies in this state from national or regional wholesalers at a price which is equal to or less than the maximum allowable cost for that drug.

(e) (1) If a pharmacy's appeal is determined to be valid by the pharmacy benefits manager or covered entity, the pharmacy benefits manager or covered entity shall adjust the maximum allowable cost of the drug or medical product or device for the appealing pharmacy. The adjustment for the appealing pharmacy shall be effective from the date the pharmacy's appeal was filed, and the pharmacy benefits manager or covered entity shall provide reimbursement to the appealing pharmacy and may require the appealing pharmacy to reverse and rebill the claim in question in order to receive the corrected reimbursement.

(2) Once an appealing pharmacy's appeal is determined to be valid by the pharmacy benefits manager or covered entity, the pharmacy benefits manager or covered entity shall adjust the maximum allowable cost of the drug or medical product or device to which the maximum allowable cost applies for all similar pharmacies in the network as determined by the pharmacy benefits manager within three (3) business days for claims submitted in the next payment cycle.

(f) A pharmacy benefits manager or covered entity shall make available on its secure web site information about the appeals process, including, but not limited to, a telephone number or process that a pharmacy may use to submit maximum allowable cost appeals.



§ 56-7-3109 - Medical products and devices subject to requirements of part.

The medical products and devices subject to the requirements of this part are limited to the medical products and devices included as a pharmacy benefit under the pharmacy benefits contract.



§ 56-7-3110 - Sanctions for violation of part.

A violation of this part may subject the pharmacy benefits manager or covered entity to any of the sanctions described in § 56-2-305.



§ 56-7-3111 - Disclosure of maximum allowable cost lists and related information.

A pharmacy shall not disclose to any third party the maximum allowable cost lists and any related information it receives from a pharmacy benefits manager or covered entity; provided, however, a pharmacy may share such lists and related information with a pharmacy services administrative organization or similar entity with which the pharmacy has a contract to provide administrative services for that pharmacy. If a pharmacy shares this information with a pharmacy services administrative organization or similar entity, that organization or entity shall not disclose the information to any third party.



§ 56-7-3112 - Fair Disclosure of State Funded Payments for Pharmacists' Services Act.

(a) This section shall be known and may be cited as the "Fair Disclosure of State Funded Payments for Pharmacists' Services Act".

(b) As used in this section:

(1) "Pharmacist" means a pharmacist as defined in § 63-10-204;

(2) "Pharmacist services" means products, goods, or services provided as a part of the practice of pharmacy as defined in § 63-10-204 to individuals who reside or are employed in this state;

(3) "Pharmacy" means the same as defined in § 63-10-204;

(4) "Pharmacy benefits manager" or "PBM" means an entity that administers or manages a pharmacy benefits plan or program; and

(5) "Pharmacy benefits plan or program" means any plan or program that is funded by state dollars to furnish, cover the cost of, or otherwise provide for pharmacist services to individuals who reside or are employed in this state.

(c) A PBM, when seeking payment or reimbursement for pharmacist services provided in connection with a pharmacy benefits plan or program or reporting expenditures for pharmacist services provided in connection with a pharmacy benefits plan or program, shall itemize by individual claim:

(1) The amount actually paid or to be paid to the pharmacy or pharmacist for the pharmacist services;

(2) The identity of the pharmacy or pharmacist actually paid or to be paid; and

(3) The prescription number or other identifier of the pharmacist services.

(d) A PBM shall pay the amounts it receives for pharmacist services provided in connection with a pharmacy benefits plan or program to the pharmacies or pharmacists that provided the pharmacist services.

(e) This section does not:

(1) Require a PBM to set specific fees, rates, or schedules for payment for pharmacist services;

(2) Prohibit a PBM from charging for any services in addition to pharmacist services; or

(3) Require a PBM to pay a pharmacy or pharmacist more on any claim than the amount disclosed under subdivision (c)(1).

(f) A violation of this section is an unfair trade practice under the Tennessee Unfair Trade Practices and Unfair Claims Settlement Act of 2009, compiled in chapter 8, part 1 of this title.

(g) All documents containing individual claim and payment information specified in subsections (c) and (d) shall be confidential records and not subject to the requirements of title 10, chapter 7, relating to public inspection of records.

(h) A state agency administering a PBM contract may provide the information described in subsections (c) and (d) to a qualified independent auditor in accordance with § 4-3-1021; provided, the information is relevant to an audit authorized under § 4-3-1021, and the independent auditor has agreed to maintain the confidentiality of the information.






Part 32 - Pharmacy Benefits

§ 56-7-3201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Actual reimbursement" means the total amount that a covered entity or pharmacy benefits manager determines that a pharmacy or other dispenser will receive consistent with the provider agreement, and is the sum of the amount the covered entity or pharmacy benefits manager will pay directly to the pharmacy or other dispenser plus any applicable patient out-of-pocket cost paid directly by the patient to the pharmacy or other dispenser, for dispensing of a particular prescription or providing a covered service;

(2) "Covered entity" means a covered entity as defined in § 56-7-3102; and

(3) "Pharmacy benefits manager" means a pharmacy benefits manager as defined in § 56-7-3102.



§ 56-7-3202 - Calculation of out-of-pocket costs for prescription drugs and covered services.

(a) When a patient's out-of-pocket cost for a prescription or covered service is percentage-based, the covered entity or pharmacy benefits manager shall calculate the out-of-pocket cost such that when the out-of-pocket cost is added to the amount that the covered entity or pharmacy benefits manager will directly pay to the pharmacy or other dispenser the sum will equal the actual reimbursement.

(b) The requirements of subsection (a) shall not apply when patient out-of-pocket cost for a prescription or covered service is percentage-based for only a specified portion or predefined subset of drug tiers or specialty drug categories and the remainder of the covered drug prescriptions or services available to the patient are associated with predefined and specific out-of-pocket costs.



§ 56-7-3203 - Disclosure of the actual reimbursement for a particular prescription or covered service.

A covered entity or pharmacy benefits manager shall not in any way restrict, by contract or otherwise, any pharmacy or other dispenser from disclosing to the patient or authorized representative of the patient the actual reimbursement for a particular prescription or covered service. A pharmacy or other dispenser may disclose the actual reimbursement either orally or in writing on any document, including, but not limited to, a receipt, patient profile and summary of the patient's expenditures for prescriptions or covered services.



§ 56-7-3204 - Construction of part.

The requirements of this part shall only be construed to apply to policies, contracts and certificates executed, delivered, issued for delivery or renewed in this state on or after January 1, 2010.






Part 33 - Contracts with Health Care Providers

§ 56-7-3301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Health care provider" or "provider" means any person or entity performing services regulated pursuant to title 63 or title 68, chapter 11, with whom the health insurance entity has an express and valid network provider agreement or contract;

(2) "Health insurance entity" has the same meaning as in § 56-7-109; and

(3) "Reasonably accurate" means information determined through application by the health insurance entity of contract rates, fee schedules and reimbursement rules and policies in effect as of the date inquiry is made by the provider.



§ 56-7-3302 - Clear identification of material changes to provider manual.

A health insurance entity shall ensure that any material change to the entity's previously-released provider manual shall be clearly identified in the following manner:

(1) Disclosing or identifying the change through the use of bold print or a font, or both, the bold print and a font being the same or larger size as the font generally used throughout the provider manual; and

(2) Disclosing or identifying the change through the use of a separately categorized communication associated with quarterly or annual updates to the provider manual and distributed via:

(A) Compact discs or other downloadable electronic media;

(B) An Internet web-accessible section associated with a web-accessible current version of the provider manual; or

(C) Written communication mailed directly to providers.



§ 56-7-3303 - Establishment and maintenance of Internet web site -- Web-based pre-adjudication tool.

(a) By July 1, 2010, a health insurance entity shall establish and maintain an Internet web site, which shall be accessible to health care providers with whom the health insurance entity has an express and a valid network provider agreement or contract.

(b) (1) Excluding inpatient claims, every health insurance entity shall make available on the Internet web site established pursuant to subsection (a) a web-based pre-adjudication tool to be used by a health care provider prior to the provider's submitting either a clean claim as defined in § 56-7-109 or a claim combination to the claims adjudication system utilized by the health insurance entity. The pre-adjudication tool shall be designed in such a manner as to be capable of:

(A) Providing reasonably accurate information to a health care provider regarding the manner in which the health insurance entity's claim system will adjudicate claims for specific billing codes or combinations of codes; and

(B) Providing reasonably accurate information to a health care provider regarding the allowed amount for those claims submitted pursuant to this subdivision (b)(1) based on the health care provider's fee schedule and contract with the health insurance entity for which the claim will be submitted if the claim is determined to be a clean claim.

(2) Nothing in this subsection (b) shall be construed as requiring the pre-adjudication tool to reflect the effects of coverage terms and conditions unrelated to application of contract rates, fee schedules and reimbursement rules and policies, including, without limitation, eligibility for coverage, deductibles and copayments, coordination of benefits and coverage limitations and exclusions; and nothing in this subsection (b) shall be construed as requiring the pre-adjudication tool to respond to a provider when the data submitted by the provider is insufficient to provide the information required by subdivisions (b)(1)(A) and (B).

(c) Health insurance entity policies affecting the information available to a provider pursuant to subsection (b) shall be easily accessible by a health care provider on the web site established by the health insurance entity pursuant to subsection (a).



§ 56-7-3304 - Applicability of part.

This part shall not apply to a contract between a health care provider and the state or federal government or their agencies for health care services provided through a program for medicare; the state group insurance program; TennCare or any successor program provided for in title 71, chapter 5; the CoverKids Act of 2006 provided for in title 71, chapter 3, part 11; the Cover Tennessee Act of 2006 provided for in chapter 7, part 30 of this title; or the Access Tennessee Act of 2006 provided for in chapter 7, part 29 of this title.






Part 34 - Unclaimed Life Insurance Benefits Act

§ 56-7-3401 - Short title.

This part shall be known as the "Unclaimed Life Insurance Benefits Act".



§ 56-7-3402 - Construction with Uniform Disposition of Unclaimed Property Act.

Nothing in this part shall supersede the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29, part 1.



§ 56-7-3403 - Part definitions.

As used in this part:

(1) "Account owner" means the owner of a retained asset account who is a resident of this state;

(2) "Annuity" means any active annuity contract issued in this state other than an annuity used to fund an employment-based retirement plan or program where the insurer is not committed by terms of the annuity contract to pay death benefits to the beneficiaries of specific plan participants or that is used to fund a pre-need funeral contract as defined in § 62-5-403;

(3) "Asymmetric conduct" means an insurer's use of the DMF prior to July 1, 2015, in connection with searching for information regarding whether annuitants under the insurer's annuities might be deceased, but not in connection with whether the insureds under its policies might be deceased;

(4) "Beneficiary" means an individual or other entity entitled to benefits under a policy or annuity;

(5) "Death master file" or "DMF" means the death master file from the United States social security administration or any other database or service that an insurer may determine is substantially as inclusive as the death master file for determining that a person has reportedly died;

(6) "Death master file match" or "DMF match" means a search of a DMF that results in a match of a person's social security number or name and date of birth;

(7) "Insurer" means any insurance company authorized to transact life insurance business in this state;

(8) "Person" means the policy insured, annuity owner, annuitant, or account owner, as applicable under the policy, annuity, or retained asset account subject to this part;

(9) "Policy" means any policy or certificate of life insurance issued in this state, but does not include any policy or certificate of life insurance that provides a death benefit under:

(A) An employee benefit plan subject to the Employee Retirement Income Security Act of 1974, as periodically amended, compiled at 29 U.S.C. § 1002 et seq.;

(B) Any federal employee benefit program;

(C) Government plans or church plans as defined in the Employee Retirement Income Security Act of 1974, as periodically amended, compiled at 29 U.S.C. § 1002 et seq.;

(D) A policy or certificate of life insurance that is used to fund a pre-need funeral contract as defined in § 62-5-403; or

(E) A policy or certificate of credit life or accident and health insurance;

(10) "Record keeping services" means those circumstances under which the insurer has agreed with a group life insurance policyholder to be responsible for obtaining, maintaining, and administering in its own systems information about each individual insured under the policyholder's group life insurance contract at least the following information:

(A) Individual insured's social security number or name and date of birth;

(B) Beneficiary designation information;

(C) Coverage eligibility;

(D) Benefit amount; and

(E) Premium payment status.



§ 56-7-3404 - Semiannual comparison of in-force policies, annuities, and account owners against death master file -- Applicability of requirement -- Actions by insurer upon learning of possible death -- Disclosure of information to persons assisting in location of beneficiaries -- Disposition of benefits.

(a) (1) To the extent that an insurer's records of its in-force policies, annuities, and account owners are available electronically, an insurer shall perform a comparison of such in-force policies, annuities, and account owners against a death master file, on a semi-annual basis, to identify potential death master file matches. To the extent that an insurer's records of its in-force policies, annuities, and account owners are not available electronically, an insurer shall perform a comparison of such in-force policies, annuities, and account owners against a death master file, on a semi-annual basis, to identify potential death master file matches, using the records most easily accessible by the insurer.

(2) This section shall not apply to policies or annuities for which the insurer has received premiums from outside the policy value, by check, bank draft, payroll deduction, or any other similar method of active premium payment, within the eighteen (18) months immediately preceding the death master file comparison.

(3) An insurer may comply with the requirements of this section by using the full death master file once and thereafter using the death master file update files for future comparisons.

(4) An insurer that has not engaged in asymmetric conduct prior to July 1, 2015, shall not be required to comply with the requirements of this section with respect to any policies, annuities or retained asset accounts issued or delivered prior to July 1, 2015; provided, however, that an insurer, regardless of whether it has engaged in asymmetric conduct, shall comply with the requirements of this section for all policies, annuities, or retained asset accounts issued after July 1, 2015.

(5) The comparison required by this section shall not be applicable to group life insurance policies for which the insurer does not perform record keeping services.

(b) If an insurer learns of the possible death of a person, through a DMF match or otherwise, then the insurer shall within ninety (90) days complete a good faith effort, which shall be documented by the insurer, to:

(1) Confirm the death of such person against other available records and information;

(2) Review its records to determine whether such deceased person had purchased any other products with the insurer;

(3) Determine whether benefits may be due in accordance with any applicable policy, annuity, or retained asset account;

(4) Locate the beneficiary or beneficiaries; and

(5) Provide the appropriate claims forms or instructions to the beneficiary to make a claim, and notify the beneficiary of the actions necessary to submit a valid claim.

(c) Except as prohibited by law, an insurer may disclose only the minimum necessary identifying personal information about such an insured, annuitant, account owner or beneficiary to a person who the insurer reasonably believes may be able to assist the insurer in locating the beneficiary or a person otherwise entitled to payment of the claims proceeds.

(d) In the event an insurer is unable to confirm the death of a person following a DMF match, an insurer may determine that no further good faith efforts, as described in subsection (b), are required of it with respect to such policy, annuity or retained asset account.

(e) An insurer or its service provider shall not charge any beneficiary or other person who may be entitled to benefits any fees or costs associated with a DMF search or the verification of a DMF match conducted pursuant to this section.

(f) The benefits from life insurance policies, annuities or retained asset accounts, plus any applicable accrued contractual interest, shall first be payable to the beneficiaries or account owners as provided for in such policies, annuities or retained asset accounts, and in the event said beneficiaries or account owners cannot be found, shall escheat to the state as unclaimed property pursuant to § 66-29-105.

(g) The commissioner may exempt an insurer from the DMF comparisons required under subsection (a) if the insurer demonstrates to the commissioner's satisfaction that compliance would result in hardship to the insurer.

(h) Nothing in this section limits an insurer from requiring a valid death certificate as part of any claims validation process or otherwise requiring compliance with the terms and conditions of the policy or annuity relative to filing and payment of claims.



§ 56-7-3405 - Failure to comply with part my constitute unfair claims settlement practice -- No private cause of action created.

A pattern of failures to meet the requirements of this part may constitute an unfair claims settlement practice under the Tennessee Unfair Trade Practices and Unfair Claims Settlement Act of 2009, compiled in chapter 8 of this title. Nothing in this part shall be construed to create or imply a private cause of action for a violation of this part.



§ 56-7-3406 - Remittance of proceeds of unclaimed policy, annuity or retained asset account to state.

(a) An insurer is authorized in its discretion, but is not required, to report and remit the proceeds of an unclaimed policy, annuity, or retained asset account to the appropriate state when the insurer, through good faith efforts as evidenced by appropriate documentation, has:

(1) Identified a person as deceased through a DMF match through a search described in § 56-7-3404, or other information source;

(2) Validated such information through a secondary information source;

(3) Conducted reasonable search efforts for the beneficiary within ninety (90) days after the insurer's validation of the DMF match; and

(4) Determined that no beneficiary can be located within one (1) year of the conclusion of search efforts described in subdivision (a)(3).

(b) By remitting the proceeds of an unclaimed policy, annuity or retained asset account to the state pursuant to this section or pursuant to title 66, chapter 29, part 1, an insurer shall be relieved from all liability to any person relating to such proceeds. This relief from liability shall be in addition to any other protections provided by law.

(c) An insurer shall pay unclaimed proceeds of a policy, annuity or retained asset account no later than the end of the period specified by § 66-29-105; however, an insurer may pay the unclaimed proceeds of a policy, annuity or retained asset account prior to the end of the period specified by § 66-29-105.









Chapter 8 - Unfair Competition and Unfair or Deceptive Practices

Part 1 - Unfair Trade Practices and Unfair Claims Settlement Act of 2009

§ 56-8-101 - Short title -- Purpose -- Authority of commissioner.

(a) This part shall be known and may be cited as the "Tennessee Unfair Trade Practices and Unfair Claims Settlement Act of 2009".

(b) The purpose of this part is to regulate trade and claims settlement practices in the business of insurance in accordance with the intent of congress as expressed in the Act of Congress of March 9, 1945, (Public Law 15, 79th Congress) and the Gramm-Leach-Bliley Act (Public Law 106-102, 106th Congress), by defining, or providing for the determination of, all such practices in this state that constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices and claim settlement practices so defined or determined.

(c) Notwithstanding any other state law to the contrary, the commissioner shall have sole enforcement authority for this part, and nothing in this part shall be construed to create or imply a private cause of action for a violation of this part.



§ 56-8-102 - Part definitions -- Preemption.

(a) For the purposes of this part:

(1) "Adjuster" means any person that is adjusting claims;

(2) "Affiliate of a depository institution" means any company that controls, is controlled by, or is under common control with a depository institution;

(3) (A) "Claim" means:

(i) An oral, written, or electronic submission for payment that is filed by an insured, on behalf of an insured, or by a third party where the insurer accepts such claims, in accordance with the insurer's reasonable submission standards; and

(ii) Is sufficient to reasonably establish contractual liability for payment on the part of an insurer;

(B) For the purposes of § 56-8-105, a "claim" does not mean an inquiry by an insured as to the existence of coverage or how a potential claim may affect future premiums or renewability of coverage;

(4) "Commissioner" means the commissioner of commerce and insurance;

(5) "Customer", for purposes of § 56-8-106, means an individual who purchases, applies to purchase or is solicited to purchase insurance products;

(6) "Depository institution" means a bank or savings association. "Depository institution" does not include an insurance company;

(7) "Fictitious grouping" means any grouping by way of membership, nonmembership, license, franchise, employment, contract, agreement or any other method or means;

(8) "Insured" means the party named on a policy or certificate as the individual with legal rights to the benefits provided by the policy;

(9) "Insurer" means any person, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance. Insurer shall also mean medical service plans, hospital service plans, health maintenance organizations, prepaid limited health care service plans, hospital medical service corporations, dental, optometric and other similar health service plans. For purposes of this part, these entities shall be deemed to be engaged in the business of insurance;

(10) "Person" means a natural or artificial entity, including, but not limited to, individuals, partnerships, associations, trusts, corporations, insurance producers, adjusters, any employer to the extent that the employer self-insures its workers' compensation liabilities pursuant to § 50-6-405(b) or a group of employers qualifying as self-insurers pursuant to § 50-6-405(c), or third party administrators;

(11) "Policy" or "certificate" means a contract of insurance, indemnity, medical, health or hospital service, suretyship, or annuity issued, proposed for issuance or intended for issuance by any insurer;

(12) "Producer" means a person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance under chapter 6, part 1 of this title; and

(13) "Third party administrator" means any person that collects charges or premiums from, or who adjusts or settles claims on, residents of this state on behalf of an insurer, and shall include any person currently defined as an administrator by § 56-6-401, any person currently defined as an administrator by Tenn. Comp. R. & Regs. 0780-1-54, or any person currently defined as a third-party administrator by Tenn. Comp. R. & Regs. 0780-1-81.

(b) The Federal Employee Retirement Income Security Act (ERISA), compiled in 29 U.S.C. § 1001, preempts certain entities and some activities of those entities from the application of state laws. The purpose of the definitions in subsection (a) is to include within this part and rules promulgated pursuant to this part, all entities and activities to the extent not preempted by ERISA.



§ 56-8-103 - Unfair methods of competition and unfair or deceptive acts or practices prohibited.

No person shall engage in an unfair trade practice from, in or into this state that is defined in § 56-8-104 or § 56-8-106 or determined by rule pursuant to § 56-8-108 to be an unfair method of competition or an unfair or deceptive act or practice in the business of insurance. No person shall engage in an unfair claim practice that is defined in § 56-8-105 or determined by rule pursuant to § 56-8-108 to be an unfair claim practice. However, the commissioner may not levy a civil penalty or suspend or revoke a license for violating an unfair claim practice unless:

(1) It is committed knowingly; or

(2) It has been committed with such frequency as to indicate a general business practice.



§ 56-8-104 - Unfair trade practices defined.

The following practices are defined as unfair trade practices in the business of insurance by any person:

(1) Misrepresentations and False Advertising of Insurance Policies. Making, issuing, circulating, or causing to be made, issued or circulated, any estimate, illustration, circular or statement, sales presentation, omission or comparison that:

(A) Misrepresents the benefits, advantages, conditions or terms of any policy;

(B) Misrepresents the dividends or share of the surplus to be received on any policy;

(C) Makes a false or misleading statement as to the dividends or share of surplus previously paid on any policy;

(D) Is misleading or is a misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates;

(E) Uses any name or title of any policy or class of policies misrepresenting the true nature of the policy or class of policies;

(F) Is a misrepresentation, including any intentional misquote of premium rate, for the purpose of inducing or tending to induce the purchase, lapse, forfeiture, exchange, conversion or surrender of any policy;

(G) Is a misrepresentation for the purpose of effecting a pledge or assignment of or effecting a loan against any policy; or

(H) Misrepresents any policy as being shares of stock;

(2) False Information and Advertising Generally. Making, publishing, disseminating, circulating or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of insurance or with respect to any insurer in the conduct of its insurance business, that is untrue, deceptive or misleading;

(3) Defamation. Making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting or encouraging the making, publishing, disseminating or circulating of any oral or written statement or any pamphlet, circular, article or literature that is false, or maliciously critical of or derogatory to the financial condition of any insurer, and that is calculated to injure the insurer;

(4) Boycott, Coercion and Intimidation. (A) Entering into any agreement to commit, or by any concerted action committing, any act or boycott, coercion or intimidation resulting in or tending to result in unreasonable restraint of or monopoly in, the business of insurance; or

(B) By any act of boycott, coercion or intimidation, monopolizing or attempting to monopolize any part of the business of insurance; provided, that nothing in this subdivision (4)(B) shall be interpreted as defining or determining as an unfair method of competition or any unfair or deceptive act or practice in the business of insurance any act of boycott, coercion or intimidation on the part of any person, unless the act is committed in connection with an intention on the part of the person to monopolize, or attempt to monopolize, any material part of the business of insurance; and provided further, that no insurance company shall be held to have violated this subdivision (4)(B) because of any act of a producer of that company, which act has not been authorized or approved or acquiesced in by the company;

(5) False Statements and Entries. (A) Knowingly filing with any supervisory or other public official, or knowingly making, publishing, disseminating, circulating or delivering to any person, or placing before the public, or knowingly causing, directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false material statement of fact as to the financial condition of an insurer; or

(B) Knowingly making any false entry of a material fact in any book, report or statement of any insurer or knowingly omitting to make a true entry of any material fact pertaining to the business of the insurer in any book, report or statement of the insurer, or knowingly making any false material statement to any insurance department official;

(6) Stock Operations and Advisory Board Contracts. Issuing or delivering or permitting agents, officers or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in any common law corporation, or securities or any special or advisory board contracts or other contracts of any kind promising returns and profits as an inducement to purchase insurance;

(7) Unfair Discrimination. (A) Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any life insurance policy or annuity or in the dividends or other benefits payable on any policy or annuity, or in any other of the terms and conditions of the policy;

(B) (i) Refusing life insurance to, refusing to continue life insurance of, or limiting the amount, extent, or kind of life insurance coverage available to an individual based on the individual's past lawful travel experiences; or

(ii) (a) Refusing life insurance to, refusing to continue life insurance of, limiting the amount, extent, or kind of life insurance available to an individual, or determining the premium of life insurance based on the individual's future lawful travel plans unless:

(1) The risk of loss for individuals who travel to a specified destination at a specified time is reasonably anticipated to be greater than if the individuals did not travel to that destination at that time; and

(2) The risk classification is based on sound actuarial principles and actual or reasonably anticipated experience;

(b) An action shall be deemed to meet the requirements for exemption under subdivision (7)(B)(ii)(a) if it is taken because either one (1) of the following is true with respect to the travel destination:

(1) The director of the centers for disease control and prevention of the department of health and human services has issued alerts or warnings regarding serious health-related conditions or an epidemic or pandemic alert or response; or

(2) There is an ongoing armed conflict involving the military of a sovereign nation foreign to the destination;

(iii) (a) The commissioner is authorized to promulgate rules necessary to implement this subdivision (7)(B) and is authorized to provide for limited exceptions that are based upon national or international emergency conditions that affect the public health, safety, and welfare and that are consistent with public policy;

(b) An insurer shall make any pertinent underwriting guidelines and supporting analyses available to the commissioner on request;

(C) Making or permitting any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees or rates charged for any accident or health insurance policy or in the benefits payable under any accident or health insurance policy, or in any of the terms or conditions of the policy, or in any other manner;

(D) Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazard by refusing to insure, refusing to renew, canceling or limiting the amount of insurance coverage on a property or casualty risk solely because of the geographic location of the risk, unless the action is the result of the application of sound underwriting and actuarial principles related to actual or reasonably anticipated loss experience;

(E) Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazards by refusing to insure, refusing to renew, canceling or limiting the amount of insurance coverage on the residential property risk, or the personal property contained in the residential property, solely because of the age of the residential property;

(F) Refusing to insure, refusing to continue to insure, or limiting the amount of coverage available to an individual because of the sex, race, religion, national origin, marital status, income, or educational background of the individual; however, nothing in this subdivision (7) shall prohibit an insurer from taking marital status into account for the purpose of defining persons eligible for dependent benefits and nothing shall prohibit price distinctions between persons pursuant to underwriting and actuarial principles;

(G) To terminate, or to modify coverage or to refuse to issue or refuse to renew any property or casualty policy solely because the applicant or insured or any employee of either is mentally or physically impaired; provided, that this subdivision (7) shall not apply to health care liability insurance or accident and health insurance sold by a casualty insurer; and, provided further, that this subdivision (7) shall not be interpreted to modify any other provision of law relating to the termination, modification, issuance or renewal of any insurance policy or contract; or

(H) Refusing to insure solely because another insurer has refused to write a policy, or has canceled or has refused to renew an existing policy in which that person was the named insured. Nothing contained in this subdivision (7)(H) shall prevent the termination of an excess insurance policy on account of the failure of the insured to maintain any required underlying insurance;

(8) Rebates. (A) Except as otherwise expressly provided by law, knowingly permitting or offering to make or making any policy of insurance, including, but not limited to, any life insurance policy or annuity, or accident and health insurance or other insurance, or agreement as to the contract other than as plainly expressed in the policy issued thereon, or paying or allowing, or giving or offering to pay, allow, or give, directly or indirectly, as inducement to the policy, any rebate of premiums payable on the policy, or any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatever not specified in the policy; or giving, or selling, or purchasing or offering to give, sell, or purchase as inducement to the policy or annuity or in connection with the policy or annuity, any stocks, bonds or other securities of any insurance company or other corporation, association or partnership, or any dividends or profits accrued thereon, or anything of value whatsoever not specified in the policy;

(B) Nothing in subdivision (7) or this subdivision (8)(A) shall be construed as including within the definition of discrimination or rebates any of the following practices:

(i) In the case of life insurance policies or annuities, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided that any such bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interests of the company and its policyholders;

(ii) In the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously, for a specified period, made premium payments directly to an office of the insurer in an amount that fairly represents the saving in collection expenses;

(iii) Readjusting the rate of premium for a group insurance policy based on the loss or expense under the group insurance policy, at the end of the first or any subsequent policy year of insurance under the group insurance policy, that may be made retroactive only for the policy year; or

(iv) Offering a child passenger restraint system or a discount in premium equal to the amount of the purchase price of a child passenger restraint system to policyholders, when the purpose of the restraint system is the safety of a child and complies with § 55-9-602;

(9) Prohibited Group Enrollments. No insurer shall offer more than one (1) group policy of insurance through any person unless the person is licensed, at a minimum, as a limited lines producer; however, this prohibition shall not apply to employer/employee relationships, nor to any such enrollments;

(10) Failure to Maintain Marketing and Performance Records. Failure of an insurer to maintain its books, records, documents and other business records in such an order that data regarding claims, rating, underwriting and marketing are accessible and retrievable for examination by the insurance commissioner. Data for at least the current calendar year and the two (2) preceding years shall be maintained;

(11) Failure to Maintain Complaint Handling Procedures. Failure of any insurer to maintain a complete record of all the complaints it received since the date of its last examination under § 56-1-408. This record shall indicate the total number of complaints, their classification by line of insurance, the nature of each complaint, the disposition of each complaint, and the time it took to process each complaint. For purposes of this subdivision (11), "complaint" means a written communication expressing dissatisfaction or disagreement with the decision or action of an insurer; provided, however, that a communication submitted as part of the insurer's usual and customary claims process shall not be considered as a complaint;

(12) Misrepresentation in Insurance Applications. Making false or fraudulent statements or representations on or relative to an application for a policy, for the purpose of obtaining a fee, commission, money or other benefit from any provider or individual person;

(13) Failure to File or to Certify Information Regarding the Endorsement or Sale of Long-term Care Insurance. Failure of any insurer to:

(A) File with the insurance department the following material:

(i) The policy and certificate;

(ii) A corresponding outline of coverage; and

(iii) All advertisements requested by the insurance department; or

(B) Certify annually that the association has complied with the responsibilities for disclosure, advertising, compensation arrangements, or other information required by the commissioner, as set forth by rule;

(14) Failure to Provide Claims History. (A) Failure of a company issuing property and casualty insurance to provide the following loss information for the three (3) previous policy years to the first named insured within thirty (30) days of receipt of the first named insured's written request:

(i) On all claims, date and description of occurrence, and total amount of payments; and

(ii) For any occurrence not included in subdivision (14)(A)(i), the date and description of occurrence;

(B) Should the first named insured be requested by a prospective insurer to provide detailed loss information in addition to that required under subdivision (14)(A), the first named insured may mail or deliver a written request to the insurer for the additional information. No prospective insurer shall request more detailed loss information than reasonably required to underwrite the same line or class of insurance. The insurer shall provide information under this subdivision (14)(B) to the first named insured as soon as possible, but in no event later than twenty (20) days of receipt of the written request. Notwithstanding any other provision of this section, no insurer shall be required to provide loss reserve information, and no prospective insurer may refuse to insure an applicant solely because the prospective insurer is unable to obtain loss reserve information;

(C) The commissioner is authorized to promulgate rules to exclude the provision of the loss information as outlined in subdivision (14)(A) for any line or class of insurance where it can be shown that the information is not needed for that line or class of insurance, or where the provision of loss information otherwise is required by law;

(D) Information provided under subdivision (14)(B) shall not be subject to discovery by any party other than the insured, the insurer and the prospective insurer;

(15) Unfair Replacement Transaction Practices. Replacing a life insurance policy or an annuity contract in a manner contrary to rules promulgated by the commissioner pursuant to this part;

(16) Unfair Utilization of Proprietary Information. With respect to any policy of insurance underwritten in a pool, residual market mechanism, joint underwriting authority or assigned risk plan or through a plan depopulation initiative or other similar program, any information contained in a policy application or obtained in the servicing of such a policy of insurance cannot be used in any manner by the servicing carrier or its representatives for the purpose of soliciting any form of insurance, except when permission to use the information is granted by the commissioner on any specific risk;

(17) Changing Classification and Rate After Policy Expiration or Renewal. With respect to commercial risk insurance, making a change in the classification or rates either more than one (1) year after the policy's renewal date or the expiration date if the policy was not renewed without the written consent of the insured; provided, that no consent is necessary if the change is in the favor of the insured. This subdivision (17) does not apply where the insured has failed to cooperate, given misleading information, or made material misrepresentations or omissions;

(18) Preferences or Distinctions in Certain Insurance Transactions prohibited. (A) Making, offering to make, or permitting any preference or distinction in property, marine, casualty, or surety insurance as to form or policy, certificate, premium, rate, benefits, or conditions of insurance, based upon membership, nonmembership, or employment of any person or persons by or in any particular group, association, corporation, or organization, or making the preference or distinction available in any event based upon any fictitious grouping of persons;

(B) The restrictions and limitations of this subdivision (18) do not extend or apply to life, health and accident, disability or workers' compensation insurance or to plans to provide legal services. Nothing in this subdivision (18) shall apply to any domestic company that confines its insurance business and operations to this state and to the provision of insurance solely for the benefit of its members, or members of its parent or sponsoring organization;

(C) Notwithstanding any other provision of this title, dues paid before or after March 22, 1996, to a nonprofit association, membership in which entitles the members to apply for insurance from insurance companies described in subdivision (18)(B), shall not be considered as gross premium or consideration for insurance;

(D) Notwithstanding any other provision of this title to the contrary, an insurer may make, offer to make, or permit a preference or distinction in property, marine, casualty or surety insurance as to form or policy, certificate, premium, rate, benefits or conditions of insurance based upon membership in an association of professionals with more than five thousand (5,000) dues-paying members in this state with members residing or practicing in at least eighty (80) counties within the state;

(19) Disclosure of Nonpublic Personal Information. (A) Disclosing nonpublic personal information contrary to Title V of the Gramm-Leach-Bliley Act of 1999, Pub. L. No. 106-102, compiled in 15 U.S.C. § 6801 et seq., or violating a rule lawfully promulgated under this part;

(B) (i) The commissioner shall not impose civil penalties against, or revoke or suspend the license of, a person who violates subdivision (19)(A), unless the violator intentionally violated subdivision (19)(A) or committed violations of subdivision (19)(A) in sufficient number as to indicate a lack of the use of due diligence on the part of the violator in complying with subdivision (19)(A);

(ii) For purposes of subdivision (19)(A):

(a) "Nonpublic personal information" means nonpublic personal information as defined in Title V of the Gramm-Leach-Bliley Act of 1999, Pub. L. No. 106-102; and

(b) "Person" means an entity or individual holding or required by law to hold a certificate of authority or license, or the functional equivalent of a certificate of authority or license, under this title;

(C) Any rules promulgated pursuant to this subdivision (19) shall be no more restrictive than Title V of the Gramm-Leach-Bliley Act of 1999, Pub. L. No. 106-102;

(20) False, Misleading, Deceptive or Unfair Practices Concerning Sales to Members of the Armed Forces. Notwithstanding any other provision in this title, the commissioner shall have the authority to adopt rules to protect service members of the United States armed forces from dishonest and predatory insurance sales practices by declaring certain identified practices to be false, misleading, deceptive or unfair; and

(21) (A) Unauthorized Use of Lender Information. It is unlawful for any person to make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster or over the Internet or any radio or television, or in any other way, an advertisement, announcement or statement containing any assertion, representation, or statement with respect to the sale, distribution, offering for sale or advertising of any loan, refinance, insurance or any other product or service that is untrue, deceptive, or misleading.

(B) It is unlawful for any person to commit any of the unlawful acts prohibited in § 45-2-1709(a)(1)(D) or (E).

(C) For purposes of this subdivision (21), "lender" means any bank, savings and loan association, savings bank, trust company, credit union, industrial loan and thrift company, mortgage company, mortgage broker, or any subsidiary or affiliate of a bank, savings and loan association, savings bank, trust company, credit union, industrial loan and thrift company, mortgage company, or mortgage broker.



§ 56-8-105 - Unfair claims practice.

Any of the following acts by an insurer or person constitutes an unfair claims practice:

(1) Knowingly misrepresenting relevant facts or policy provisions relating to coverages at issue;

(2) Failing to acknowledge with reasonable promptness pertinent communications with respect to claims arising under its policies;

(3) Failing to adopt and implement reasonable standards for the prompt investigation and settlement of claims arising under its policies;

(4) Except when the prompt and good faith payment of claims is governed by more specific standards, not attempting in good faith to effectuate prompt, fair and equitable settlement of claims submitted in which liability has become reasonably clear;

(5) Compelling insureds or beneficiaries to a life insurance contract to institute suits to recover amounts due under its policies by offering substantially less than the amounts ultimately recovered in suits brought by them; provided, that equal consideration shall be given to the relationship between the amount claimed and the amounts ultimately recovered through litigation or other valid legal arguments;

(6) Refusing to pay claims without conducting a reasonable investigation except when denied because of an electronic submission error by the claimant;

(7) Failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed;

(8) Attempting to settle or settling claims for less than the amount that a reasonable person would believe the insured or beneficiary was entitled by reference to written or printed advertising material accompanying or made part of an application; provided, that this subdivision (8) does not apply to settlement of, or attempts to settle, claims by third-party claimants;

(9) Attempting to settle or settling claims on the basis of an application that was materially altered without notice to, or knowledge or consent of, the insured;

(10) Making claims payments to an insured or beneficiary without indicating the coverage under which each payment is being made. Nothing in this subdivision (10) shall be construed to require specific coverage identification for payments made to meet urgent needs of an insured; provided, that the insured, at or before the final settlement of the claim, receives a written explanation indicating the coverage or coverages under which the payments are made;

(11) Unreasonably delaying the investigation or payment of claims by requiring both a formal proof of loss form and subsequent verification that would result in duplication of information and verification appearing in the formal proof of loss form. Nothing contained in this subdivision (11) shall be construed as obligating any insurer to make a decision upon any claim without sufficient investigation and information to determine if the claim, or any part of the claim, is false, fraudulent, or for an excessive amount;

(12) Failing, in the case of claims denials or offers of compromise settlement, to promptly provide a reasonable and accurate explanation of the basis for such actions. Nothing contained in this subdivision (12) shall be construed as obligating any insurer to make a decision upon any claim without sufficient investigation and information to determine if the claim, or any part of the claim, is false, fraudulent, or for an excessive amount. Further, this subdivision (12) shall not apply to denials of, or offers of compromise settlement of, third-party claims;

(13) In response to a request for claims forms, failing to provide forms necessary to present claims within fifteen (15) calendar days of such a request with reasonable explanations regarding their use;

(14) If the insurer owns a repairer or requires a repairer to be used, the insurer's failure to adopt and implement reasonable standards to assure that the repairs are performed in a workmanlike manner; or

(15) Failing to make payment of workers' compensation benefits as such payment is required by the commissioner of labor and workforce development or by title 50, chapter 6.



§ 56-8-106 - Lending of money, extension of credit, or renewal -- Conditions prohibited -- Disclosures.

(a) No person or depository institution, or affiliate of a depository institution, shall require as a condition precedent to the lending of money or extension of credit, or any renewal thereof, that the person to whom the money or credit is extended or whose obligation a creditor is to acquire or finance, negotiate any policy or renewal of any policy through a particular insurer or group of insurers or agent or broker or group of agents or brokers. Further, no person or depository institution, or affiliate of a depository institution, shall reject an insurance policy solely because the policy has been issued or underwritten by a person who is not associated with the depository institution or affiliate when insurance is required in connection with a loan or extension of credit. However, nothing in this subsection (a) shall be construed as prohibiting engaging in an arrangement that would not violate § 106 of the Bank Holding Company Act Amendments of 1972, codified in 12 U.S.C. § 1972, as interpreted by the board of governors of the federal reserve system, or § 5(q) of the Home Owners' Loan Act, codified in 12 U.S.C. § 1464(q).

(b) No person or depository institution, or affiliate of a depository institution, who lends money or extends credit shall:

(1) As a condition for extending credit or offering any product or service that is equivalent to an extension of credit, require that a customer obtain insurance from a depository institution or an affiliate of a depository institution, or a particular insurer or producer; however, this subdivision (b)(1) does not prohibit a person or depository institution, or affiliate of a depository institution, from informing a customer or prospective customer that insurance is required in order to obtain a loan or credit, that loan or credit approval is contingent upon the procurement by the customer of acceptable insurance or that insurance is available from the person or depository institution or affiliate of a depository institution;

(2) Unreasonably reject a policy furnished by the customer or borrower for the protection of the property securing the credit or lien. A rejection shall not be deemed unreasonable if it is based on reasonable standards, uniformly applied, relating to the extent of coverage required and the financial soundness and the services of an insurer. The standards shall not discriminate against any particular type of insurer, nor shall the standards call for rejection of a policy because it contains coverage in addition to that required in the credit transaction;

(3) Require that any customer, borrower, mortgagor, purchaser, insurer, broker or insurance producer pay a separate charge in connection with the handling of any policy required as security for a loan on real estate, or pay a separate charge to substitute the policy of one (1) insurer for that of another. This subdivision (b)(3) does not include the interest that may be charged on premium loans or premium advancements in accordance with the terms of the loan or credit document. Further, this subdivision (b)(3) does not apply to charges that would be required when the person or depository institution or affiliate of a depository institution is the licensed producer providing the insurance;

(4) Require any procedures or conditions of duly licensed producers or insurers not customarily required of those producers or insurers affiliated or in any way connected with the person who lends money or extends credit;

(5) Use an advertisement or other insurance promotional material that would cause a reasonable person to mistakenly believe that the federal government or the state is responsible for the insurance sales activity of, or stands behind the credit of, the person, depository institution or its affiliate;

(6) Use an advertisement or other insurance promotional material that would cause a reasonable person to mistakenly believe that the federal government or the state guarantees any returns on insurance products or is a source of payment on any insurance obligation of or sold by the person, depository institution or its affiliate;

(7) Act as a producer unless properly licensed in accordance with § 56-6-103;

(8) Pay or receive any commission, brokerage fee or other compensation as a producer, unless the person holds a valid producer's license for the applicable class of insurance. However, in addition to any other manner of compensation otherwise allowed by law, an unlicensed person may make a referral to a licensed producer; provided, that the person does not discuss specific insurance policy terms and conditions. Except as prohibited by federal law, the unlicensed person may be compensated for the referral; however, an unlicensed person who is neither employed by nor affiliated with the insurance producer may be compensated only if the compensation is a fixed dollar amount, not to exceed twenty-five dollars ($25) or such lesser amount as the commissioner may establish by rule, for each referral. An unlicensed person who is either employed by or affiliated with the insurance producer may be compensated only if the compensation is a fixed nominal dollar amount. Furthermore, any person who accepts deposits from the public in an area where such transactions are routinely conducted in the depository institution may receive for each customer referral no more than a one-time, nominal fee of a fixed dollar amount for each referral. In any event, the referral compensation shall not depend on whether the referred customer purchases an insurance product from the licensed producer;

(9) Solicit or sell insurance, other than credit insurance or flood insurance, unless the solicitation or sale is completed through documents separate from any credit transactions;

(10) Include the expense of insurance premiums, other than credit insurance premiums or flood insurance premiums, in the primary credit transaction without the express written consent of the customer;

(11) Solicit or sell insurance unless its insurance sales activities are, to the extent practicable, physically separated from areas where retail deposits are routinely accepted by depository institutions;

(12) Solicit or sell insurance unless it maintains separate and distinct books and records relating to the insurance transactions, including all files relating to and reflecting consumer complaints; or

(13) Require, in connection with a loan or extension of credit secured by real property, that the debtor procure insurance for the protection of the property for an amount that exceeds the replacement cost of the structures existing on the secured property at the time of the loan or extension of credit or, in the case of a construction or improvement loan, insurance that exceeds the replacement value the structures are expected to have upon completion of the construction or improvements.

(c) Every person or depository institution, or affiliate of a depository institution that lends money or extends credit and who solicits insurance primarily for personal, family or household purposes shall disclose to the customer in writing that the insurance related to the credit extension may be purchased from an insurer or producer of the customer's choice, subject only to the lender's right to reject a given insurer or agent as provided in subdivision (b)(2). Further, the disclosure shall inform the customer that the customer's choice of insurer or producer will not affect the credit decision or credit terms in any way, except that the depository institution may impose reasonable requirements concerning the creditworthiness of the insurer and the scope of coverage chosen as provided in subdivision (b)(2).

(d) (1) A depository institution that solicits, sells, advertises or offers insurance, and any person that solicits, sells, advertises or offers insurance on behalf of a depository institution or on the premises of a depository institution shall disclose to the customer in writing, where practicable and in a clear and conspicuous manner, prior to a sale, that the insurance:

(A) Is not a deposit;

(B) Is not insured by the federal deposit insurance corporation or any other federal government agency;

(C) Is not guaranteed by the depository institution, its affiliate, if applicable, or any person that is soliciting, selling, advertising or offering insurance, if applicable; and

(D) Where appropriate, involves investment risk, including the possible loss of value.

(2) For purposes of the requirements of subdivision (d)(1), an affiliate of a depository institution is subject to these requirements only to the extent that it sells, solicits, advertises, or offers insurance products or annuities at an office of a depository institution or on behalf of a depository institution. These requirements apply only when an individual purchases, applies to purchase, or is solicited to purchase insurance products or annuities primarily for personal, family or household purposes and only to the extent that the disclosure would be accurate.

(3) A depository institution that solicits, sells, advertises or offers insurance, and any person who solicits, sells, advertises or offers insurance on behalf of a depository institution or on the premises of a depository institution shall obtain written acknowledgement of the receipt of the disclosure from the customer at the time the customer receives the disclosure or at the time of the initial purchase of the insurance policy. If the solicitation is conducted by telephone, the person or depository institution shall obtain an oral acknowledgement of receipt of the disclosure, maintain sufficient documentation to show that the acknowledgement was given by the customer and make reasonable efforts to obtain a written acknowledgement from the customer. If a customer affirmatively consents to receiving the disclosures electronically and if the disclosures are provided in a format that the customer may retain or obtain later, the person or depository institution may provide the disclosure and obtain acknowledgement of the receipt of the disclosure from the customer using electronic media.

(4) For the purposes of subdivision (d)(1), a person is selling, soliciting, advertising or offering insurance on behalf of a depository institution, whether at an office of the depository institution or another location, if at least one (1) of the following applies:

(A) The person represents to the customer that the sale, solicitation, advertisement or offer of the insurance is by or on behalf of the depository institution;

(B) The depository institution refers a customer to the person who sells insurance and the depository institution has a contractual arrangement to receive commissions or fees derived from the sale of insurance resulting from the referral; or

(C) Documents evidencing the sale, solicitation, advertisement or offer of insurance identify or refer to the depository institution.

(e) The commissioner shall have the power to examine and investigate those insurance activities of any person, depository institution, affiliate of a depository institution or insurer that the commissioner believes may be in violation of this section. The person, depository institution, affiliate of a depository institution or insurer shall make its insurance books and records available to the commissioner and the commissioner's staff for inspection upon reasonable notice.

(f) Nothing in this section shall prevent a person or depository institution, or affiliate of a depository institution, who lends money or extends credit from placing insurance on real or personal property in the event the mortgagor, borrower or purchaser has failed to provide required insurance in accordance with the terms of the loan or credit document.



§ 56-8-107 - Power of commissioner.

(a) The commissioner shall have power to examine and investigate the affairs of every person or insurer in this state in order to determine whether the person or insurer has been or is engaged in any unfair trade practice; however, in the case of depository institutions, the commissioner shall have the power to examine and investigate the insurance activities of depository institutions in order to determine whether the depository institution has been or is engaged in any unfair trade practice prohibited by this part. The commissioner shall notify the appropriate federal or state banking agencies of the commissioner's intent to examine or investigate a depository institution and advise the appropriate federal or state banking agencies of the suspected violations of state law prior to commencing the examination or investigation. No person shall be compelled to provide a document or disclose information that is privileged under statutory or common law.

(b) In the conduct of an examination, the criteria as set forth in the market conduct examiners handbook adopted by the National Association of Insurance Commissioners that was in effect when the commissioner exercised discretion to make an examination under or to take other action permitted by this part shall be used. The commissioner may by rule also employ such other guidelines or procedures as the commissioner deems appropriate. Nothing in the market conduct examiners handbook nor any other examination procedures or guidelines adopted by rule shall be construed to make any act or omission an unfair trade or unfair claims settlement practice unless the act or omission is otherwise defined as an unfair trade or unfair claims settlement practice under this part or is established to be so pursuant to § 56-8-108. Findings against an insurer or recommendations for corrective action to an insurer that result from the examination procedures or guidelines require affirmative action or response from an insurer only when a corresponding state or federal law specifically requires such action or response by an insurer.

(c) (1) The commissioner may promulgate rules that require companies authorized to do business under this title, with the exception of those that write accident and health insurance, to annually file in the office of the commissioner an annual statement in a form adopted for use by companies, which shall provide information concerning its market conduct of that year. The rules may prescribe the time and manner in which statements are to be filed, as well as the information to be included in the statements. The commissioner may, in the commissioner's discretion, exclude companies from this requirement for good cause.

(2) Notwithstanding any other provision of this section to the contrary, in order to assist in the performance of the commissioner's duties, the commissioner may share the annual statements filed in accordance with this subsection (c) with the National Association of Insurance Commissioners, its affiliates and subsidiaries; provided, that, in accordance with subsection (d), the recipient agrees to maintain the confidentiality and privileged status of the filed statements.

(d) (1) All testimony, documents and other information submitted to the commissioner pursuant to this section, and all records and documents maintained pursuant to this section shall be privileged and shall not be disclosed pursuant to § 10-7-503 or § 56-1-602, nor shall they be admissible as evidence in any civil proceeding not brought by the commissioner. The commissioner, within the commissioner's discretion, may share the documents and information with other state or federal agencies, or with any law enforcement authority.

(2) Notwithstanding subdivision (d)(1), any person being investigated pursuant to this section, or counsel for such person, may obtain from the commissioner a copy of an inquisitorial order or any complaint filed against such person and a copy of any written, formal or recorded statements made by that person. Upon initiation of a formal proceeding against a person, such person shall be entitled to any and all discovery rights available under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, or the Tennessee Rules of Civil Procedure.



§ 56-8-108 - Additional powers of commissioner.

(a) In addition to any other authority granted in this part, the commissioner shall have the authority to declare by rule certain acts to be unfair trade practices or unfair methods of competition or unfair or deceptive acts or practices in the business of insurance that are not specifically defined in this part. The commissioner may promulgate the rules by emergency rules upon making a finding that such is in the public interest.

(b) The commissioner, at the rule-making hearing, may administer oaths, and receive oral and documentary evidence. The commissioner shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence or other documents the commissioner deems relevant to the inquiry; provided, however, that in the case of depository institutions, the commissioner shall have the power to require the production of books, papers, records, correspondence or other documents that the commissioner deems relevant to the inquiry only on the insurance activities of the depository institution. No person shall be compelled to provide a document or disclose information that is privileged under statutory or common law. The commissioner may and, upon the request of any party, shall cause to be made a stenographic record of all the evidence and all the proceedings at the hearing. In case of a refusal of any person to comply with any subpoena or to testify with respect to any matter concerning which that person may be lawfully interrogated, the chancery court of Davidson County or the county where the person resides, on application of the commissioner, may issue an order requiring the person to comply with the subpoena and to testify. Any failure to obey any order of the court may be punished by the court as contempt.



§ 56-8-109 - Violations of part or rules.

Whenever it appears to the commissioner that any person has violated or is about to violate this part or any rule promulgated under this part, the commissioner may, in the commissioner's discretion, bring an action in the chancery court of Davidson County to enjoin the violation and to enforce compliance with this part, any rule under this part or any order lawfully entered pursuant to this section. The court shall not require the commissioner to post a bond.



§ 56-8-110 - Promulgation of rules and orders -- Review.

The commissioner is authorized, after notice and hearing, to promulgate reasonable rules and orders as are necessary or proper to carry out and effectuate this part. The rules shall be subject to review in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-8-111 - Powers of commissioner additional to existing law.

The powers vested in the commissioner by this part shall be in addition to any other powers in this title to enforce any penalties, fines or forfeitures authorized by law with respect to the methods, acts and practices declared to be unfair or deceptive by this part.



§ 56-8-112 - Voluntary wellness or health improvement program using incentives or rewards.

(a) An insurer issuing a group or individual benefit plan may offer a voluntary wellness or health improvement program that uses incentives or rewards, or any combination of incentives or rewards, to encourage or reward a plan member's participation in the program. Such incentives and rewards may include, but not be limited to, the following:

(1) Merchandise;

(2) Gift cards;

(3) Debit cards;

(4) Premium discounts or rebates;

(5) Contributions towards a plan member's health savings account; or

(6) Modifications to co-payment, deductible, or co-insurance amounts.

(b) If an incentive or reward established pursuant to this section is disclosed in the insurer's policy or certificate, then giving, or offering to give, the incentive or reward to a plan member shall not constitute a violation of § 56-8-104(8).

(c) An insurer may require a plan member to provide verification to the insurer that the plan member has a medical condition that makes the plan member's participation in the program unreasonably difficult or medically inadvisable prior to establishing a reasonable alternative standard for obtaining an incentive or reward.

(d) Nothing in this section shall prohibit an insurer from offering or giving an incentive or reward to a plan member to encourage or reward the member's participation in a voluntary wellness or health improvement program if additional incentives or rewards, or uses of incentives or rewards, are otherwise permitted by state or federal law.



§ 56-8-113 - Remedies and sanctions for breach of, or for alleged unfair or deceptive acts or practices in connection with, a contract of insurance.

Notwithstanding any other law, title 50 and this title shall provide the sole and exclusive statutory remedies and sanctions applicable to an insurer, person, or entity licensed, permitted, or authorized to do business under this title for alleged breach of, or for alleged unfair or deceptive acts or practices in connection with, a contract of insurance as such term is defined in § 56-7-101(a). Nothing in this section shall be construed to eliminate or otherwise affect any:

(1) Remedy, cause of action, right to relief or sanction available under common law;

(2) Right to declaratory, injunctive or equitable relief, whether provided under title 29 or the Tennessee Rules of Civil Procedure; or

(3) Statutory remedy, cause of action, right to relief or sanction referenced in title 50 or this title.






Part 2 - Discrimination and Other Unlawful Practices. [Repealed]



Part 3 - Domestic Violence Victims Health Insurance Protection Act

§ 56-8-301 - Short title.

This part shall be known and may be cited as the "Domestic Violence Victims Health Insurance Protection Act."



§ 56-8-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Abuse" means the occurrence of one (1) or more of the following acts:

(A) Attempting to cause or intentionally, knowingly or recklessly causing another person, including a minor child, bodily injury, physical harm, severe emotional distress, psychological trauma, rape, sexual assault or involuntary sexual intercourse;

(B) Knowingly engaging in a course of conduct or repeatedly committing acts toward another person, including a minor child, including following the person or minor child without proper authority, under circumstances that place the person or minor child in reasonable fear of bodily injury or physical harm;

(C) Subjecting another person, including a minor child, to false imprisonment; or

(D) Attempting to cause or intentionally, knowingly, or recklessly causing damage to property so as to intimidate or attempt to control the behavior of another person, including a minor child;

(2) "Abuse-related medical condition" means a medical condition sustained by a subject of abuse that arises in whole or part out of an act or pattern of abuse;

(3) "Abuse status" means the fact or perception that a person is, has been, or may be a subject of abuse, regardless of whether the person has sustained abuse-related medical conditions or has incurred abuse-related claims;

(4) "Health benefit plan" or "plan" means a policy, contract, certificate or agreement offered by a carrier to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services. "Health benefit plan" includes accident only, credit health, dental, vision, medicare supplement, or long-term care coverage issued as a supplement to liability insurance, automobile medical payment insurance, short-term and catastrophic health insurance policies, and a policy that pays on a cost-incurred basis. "Health benefit plan" does not include workers' compensation or similar insurance;

(5) "Health carrier" means an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for or reimburse any of the cost of health care services, including a sickness and accident insurance company, a health maintenance organization, a nonprofit hospital and health service corporation, or any other entity providing a plan of health insurance, health benefits or health services;

(6) "Insured" means a party named on a policy, certificate or health benefit plan as the person with legal rights to the benefits provided by the policy, certificate or health benefit plan. For group insurance, "insured" includes a person who is a beneficiary covered by a group policy, certificate, or health benefit plan;

(7) "Policy" means a contract of insurance, certificate, indemnity, suretyship, or annuity issued, proposed for issuance, or intended for issuance by an insurer, including endorsements or riders to an insurance policy or contract;

(8) "Subject of abuse" means a person to whom a family member, or a current or former household member, intimate partner, or caretaker, or a perpetrator of sexual assault, a stalker or a sex offender has directed an act as defined in subdivision (1); who has current or prior injuries, illnesses or disorders that resulted from abuse; or who seeks, may have sought or had reason to seek medical or psychological treatment for abuse, or protection, court-ordered protection or shelter from abuse; and

(9) "Underwrite" means to properly classify individuals who request insurance coverage and includes, but is not limited to, the acts of refusal to insure, refusal to continue to insure, limiting the amount, extent or kind of coverage, or charging a different rate for coverage.



§ 56-8-303 - Discriminatory acts prohibited.

No insurer or health carrier may engage in an unfairly discriminatory act or practice, as defined in § 56-8-304, against a subject of abuse on the basis of that abuse status.



§ 56-8-304 - Discriminatory acts defined.

(a) Any of the following acts are prohibited as unfairly discriminatory:

(1) Denying, refusing to issue, renew or reissue, canceling or otherwise terminating a health benefit plan, or restricting or excluding health benefit plan coverage, or adding a premium differential to any health benefit plan on the basis of the applicant's or insured's abuse status;

(2) Excluding or limiting coverage or denying a claim incurred by an insured as a result of abuse on the basis of the insured's abuse status;

(3) Terminating group coverage for a subject of abuse on the basis of the insured's abuse status where coverage was originally issued in the name of the abuser and the abuser has divorced, separated from, or lost custody of the subject of abuse, or the abuser's coverage has terminated voluntarily or involuntarily. Nothing in this subdivision (3) prohibits the insurer or health carrier from requiring the subject of abuse to pay the full premium for the person's coverage under the health plan or from requiring the subject of abuse to reside or work within its service area. Nothing in this subdivision (3) gives a subject of abuse any greater rights than the subject would otherwise have had to continued coverage under Tennessee or federal law. The continuation coverage required by this section shall be satisfied by any COBRA coverage provided to a subject of abuse and is not intended to be in addition to any coverage provided under COBRA; or

(4) Disclosing or transferring any information, by a person employed by or contracting with a health carrier, relating to an applicant's or insured's abuse status or abuse-related medical condition, or the applicant's or insured's status as a family member, employer or associate of, or in a relationship with a subject of abuse, except:

(A) For purposes related to the provision of health care services;

(B) For the purpose of administering claims, utilization review or case management; or

(C) Where required by the commissioner or a court of competent jurisdiction.

(b) Nothing in this section shall be construed to prohibit a health carrier from asking an applicant or insured about a medical condition, even if the condition is abuse-related, or using information thereby obtained for the purpose of acts or practices permitted by this part. A subject of abuse, at the subject's absolute discretion, may provide evidence of abuse to a health carrier for the limited purpose of facilitating treatment of an abuse-related condition or demonstrating that a medical condition is abuse-related, and nothing in this section shall be construed as authorizing the health carrier to disregard that information.



§ 56-8-305 - Permissible actions by insurers.

Underwriting in accordance with the standards set forth in this section shall be deemed not to be a violation of this part. Upon request of the commissioner, a health carrier or insurer of an individual or group policy that has taken an action that adversely affects a subject of abuse on the basis of an abuse-related medical condition must explain the reason for its action to the commissioner in writing and must be able to demonstrate that its action:

(1) Does not have the purpose or effect of treating abuse status as a medical condition or underwriting criterion;

(2) Is otherwise permissible by law and applies in the same manner and to the same extent to all applicants and insureds with a similar medical condition without regard to whether the condition or claim is abuse-related; and

(3) Is based on a determination, made in conformance with actual or reasonably anticipated actuarial experience.



§ 56-8-306 - Investigations.

The commissioner shall conduct a reasonable investigation based on a written and signed complaint received by the commissioner and issue a prompt determination as to whether a violation of this part has occurred. If the commissioner finds from the investigation that a violation of this part may have occurred, the commissioner shall promptly begin proceedings to address the violation pursuant to §§ 56-8-108 and 56-8-109.









Chapter 9 - Insurers Rehabilitation and Liquidation Act

Part 1 - General Provisions

§ 56-9-101 - Short title -- Liberal construction -- Purpose.

(a) This chapter shall be known and may be cited as the "Insurers Rehabilitation and Liquidation Act."

(b) This chapter shall not be interpreted to limit the powers granted the commissioner by other provisions of the law.

(c) This chapter shall be liberally construed to effect the purpose stated in subsection (d).

(d) The purpose of this chapter is the protection of the interests of insureds, claimants, creditors and the public generally, with minimum interference with the normal prerogatives of the owners and managers of insurers, through:

(1) Early detection of any potentially dangerous condition in an insurer, and prompt application of appropriate corrective measures;

(2) Improved methods for rehabilitating insurers, involving the cooperation and management expertise of the insurance industry;

(3) Enhanced efficiency and economy of liquidation, through clarification of the law, to minimize legal uncertainty and litigation;

(4) Equitable apportionment of any unavoidable loss;

(5) Lessening the problems of interstate rehabilitation and liquidation by facilitating cooperation between states in the liquidation process, and by extending the scope of personal jurisdiction over debtors of the insurer outside this state;

(6) Regulation of the insurance business by the impact of the law relating to delinquency procedures and substantive rules on the entire insurance business; and

(7) Providing for a comprehensive scheme for the rehabilitation and liquidation of insurance companies and those subject to this chapter as part of the regulation of the business of insurance, insurance industry and insurers in this state. Proceedings in cases of insurer insolvency and delinquency are deemed an integral aspect of the business of insurance and are of vital public interest and concern.



§ 56-9-102 - Applicability.

The proceedings authorized by this chapter may be applied to:

(1) All insurers who are doing, or have done, an insurance business in this state, and against whom claims arising from that business may exist now or in the future;

(2) All insurers who purport to do an insurance business in this state;

(3) All insurers who have insureds resident in this state;

(4) All other persons organized or in the process of organizing with the intent to do an insurance business in this state;

(5) All nonprofit service plans and all fraternal benefit societies and beneficial societies subject to § 56-25-1606;

(6) All title insurance companies subject to chapter 35 of this title;

(7) All prepaid health care delivery plans; and

(8) All fidelity, bonding or surety companies under chapter 15 of this title, and all annuity companies who do business in this state.



§ 56-9-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Ancillary state" means any state other than a domiciliary state;

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) "Creditor" is a person having any claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed or contingent;

(4) "Delinquency proceeding" means any proceeding instituted against an insurer for the purpose of liquidating, rehabilitating, reorganizing or conserving the insurer, and any summary proceeding under § 56-9-201;

(5) "Doing business" includes any of the following acts, whether effected by mail or otherwise:

(A) The issuance or delivery of contracts of insurance to persons resident in this state;

(B) The solicitation of applications for the contracts, or other negotiations preliminary to the execution of the contracts;

(C) The collection of premiums, membership fees, assessments or other consideration for the contracts;

(D) The transaction of matters subsequent to execution of the contracts and arising out of them; or

(E) Operating under a license or certificate of authority, as an insurer, issued by the department of commerce and insurance;

(6) "Domiciliary state" means the state in which an insurer is incorporated or organized, or, in the case of an alien insurer, its state of entry;

(7) "Fair consideration" is given for property or an obligation:

(A) When in exchange for the property or obligation, as a fair equivalent therefor, and in good faith, property is conveyed or services are rendered or an obligation is incurred or an antecedent debt is satisfied; or

(B) When the property or obligation is received in good faith to secure a present advance or antecedent debt in an amount not disproportionately small as compared to the value of the property or obligation obtained;

(8) "Foreign country" means any other jurisdiction not in any state;

(9) "Foreign guaranty association" means any entities similar to a guaranty association now in existence in or hereafter created by the legislature of any other state;

(10) "Formal delinquency proceeding" means any liquidation or rehabilitation proceeding;

(11) "General assets" means all property, real, personal or otherwise, not specifically mortgaged, pledged, deposited or otherwise encumbered for the security or benefit of specified persons or classes of persons. As to specifically encumbered property, "general assets" includes all the property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and on deposit for the security or benefit of all policyholders or all policyholders and creditors, in more than a single state, shall be treated as general assets;

(12) "Guaranty association" means the Tennessee insurance guaranty association created by chapter 12, part 1 of this title, the life and health insurance guaranty association created by chapter 12, part 2 of this title, and any other similar entity now or hereafter created by the general assembly of this state for the payment of claims of insolvent insurers;

(13) "Insolvency" or "insolvent" means:

(A) For an insurer issuing only assessable fire insurance policies:

(i) The inability to pay any obligation within thirty (30) days after it becomes payable; or

(ii) If an assessment is made within thirty (30) days after the date, the inability to pay the obligation thirty (30) days following the date specified in the first assessment notice issued after the date of loss pursuant to § 56-20-106;

(B) For any other insurer, that it is unable to pay its obligations when they are due, or when its admitted assets do not exceed its liabilities, plus the greater of:

(i) Any capital and surplus required by law for its organization; or

(ii) The total par or stated value of its authorized and issued capital stock;

(C) As to any insurer licensed to do business in this state as of July 1, 1991, that does not meet the standard established under subdivision (13)(B), "insolvency" or "insolvent" means, for a period not to exceed three (3) years from July 1, 1991, that it is unable to pay its obligations when they are due or that its admitted assets do not exceed its liabilities, plus any required capital contribution ordered by the commissioner under the insurance law; and

(D) For purposes of this subdivision (13), "liabilities" include, but are not limited to, reserves required by statute or by department general regulations or specific requirements imposed by the commissioner upon a subject company at the time of admission or subsequent thereto;

(14) "Insurer" means any person who has done, purports to do, is doing or is licensed to do an insurance business, and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization, supervision, or conservation by, any insurance commissioner. For purposes of this chapter, any other persons included under § 56-9-102 are deemed to be insurers;

(15) "Netting agreement" means:

(A) A contract or agreement, including terms and conditions incorporated by reference in it, including a master agreement, which master agreement, together with all schedules, confirmations, definitions, and addenda to it and transactions under any of them, shall be treated as one (1) netting agreement, that documents one (1) or more transactions between the parties to the agreement for or involving one (1) or more qualified financial contracts and that provides for the netting, liquidation, setoff, termination, acceleration, or close-out, under or in connection with one (1) or more qualified financial contracts or present or future payment or delivery obligations or payment or delivery entitlements under one (1) or more qualified financial contracts, including liquidation or close-out values relating to those obligations or entitlements, among the parties to the netting agreement;

(B) Any master agreement or bridge agreement for one (1) or more master agreements described in subdivision (15)(A); or

(C) Any security agreement or arrangement or other credit enhancement or guarantee or reimbursement obligation related to any contract or agreement described in subdivision (15)(A) or (15)(B); provided, that any contract or agreement described in subdivision (15)(A) or (15)(B) relating to agreements or transactions that are not qualified financial contracts shall be deemed to be a netting agreement only with respect to those agreements or transactions that are qualified financial contracts;

(16) "Preferred claim" means any claim with respect to which the terms of this chapter accord priority of payment from the general assets of the insurer;

(17) (A) "Qualified financial contract" means any commodity contract, forward contract, repurchase agreement, securities contract, swap agreement, and any similar agreement that the commissioner determines to be a qualified financial contract for the purposes of this chapter; provided, that the insurer entered into such contract or agreement in accordance with:

(i) Section 56-3-303(a)(21); and

(ii) The insurer's derivative instruments use plan that has been approved by the commissioner pursuant to § 56-3-303(a)(21);

(B) As used in subdivision (17)(A), "commodity contract" means:

(i) A contract for the purchase or sale of a commodity for future delivery on, or subject to the rules of, a board of trade or contract market under the Commodity Exchange Act, compiled in 7 U.S.C. § 1 et seq., or a board of trade outside the United States;

(ii) An agreement that is subject to regulation under § 23 of the Commodity Exchange Act, compiled in 7 U.S.C. § 23, as amended from time to time, and that is commonly known to the commodities trade as a margin account, margin contract, leverage account, or leverage contract;

(iii) An agreement or transaction that is subject to regulation under § 6c(b) of the Commodity Exchange Act, compiled in 7 U.S.C. § 6c(b), as amended from time to time, and that is commonly known to the commodities trade as a commodity option;

(iv) Any combination of the agreements or transactions referred to in this subdivision (17)(B); or

(v) Any option to enter into an agreement or transaction referred to in this subdivision (17)(B);

(C) As used in subdivision (17)(A), "forward contract," "repurchase agreement," "securities contract," and "swap agreement" have the meanings set forth in the Federal Deposit Insurance Act, compiled in 12 U.S.C. § 1821(e)(8)(D), as amended from time to time;

(18) "Receiver" means receiver, liquidator, rehabilitator or conservator as the context requires;

(19) "Reciprocal state" means any state other than this state in which in substance and effect §§ 56-9-307(a), 56-9-404, 56-9-405 and 56-9-407 -- 56-9-409 are in force, and in which provisions are in force requiring that the commissioner or equivalent official be the receiver of a delinquent insurer, and in which some provision exists for the avoidance of fraudulent conveyances and preferential transfers;

(20) (A) "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claims or claims against general assets.

(B) "Secured claim" also includes claims that have become liens upon specific assets by reason of judicial process;

(21) "Special deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any claim secured by general assets;

(22) "State" means any state, district or territory of the United States and the Panama Canal Zone; and

(23) "Transfer" includes the sale and every other and different mode, direct or indirect, of disposing of or of parting with property or with an interest therein, or with the possession thereof or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily, by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be deemed a transfer suffered by the debtor.



§ 56-9-104 - Delinquency proceeding -- Commencement -- Jurisdiction.

(a) No delinquency proceeding shall be commenced under this chapter by anyone other than the commissioner and no court has jurisdiction to entertain, hear or determine any proceeding commenced by any other person.

(b) No court of this state has jurisdiction to entertain, hear or determine any complaint praying for the dissolution, liquidation, rehabilitation, sequestration, conservation or receivership of any insurer, or praying for an injunction or restraining order or other relief preliminary to, incidental to or relating to the proceedings other than in accordance with this chapter.

(c) In addition to other grounds for jurisdiction provided by the law of this state, a court of this state having jurisdiction of the subject matter has jurisdiction over a person served pursuant to the Tennessee Rules of Civil Procedure or other applicable provisions of law in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this state if:

(1) The person served is an agent, broker or other person who has at any time written policies of insurance for or has acted in any manner whatsoever on behalf of an insurer against which a delinquency proceeding has been instituted, in any action resulting from or incident to such a relationship with the insurer;

(2) The person served is a reinsurer who has at any time entered into a contract of reinsurance with an insurer against which a delinquency proceeding has been instituted, or is an agent or broker of or for the reinsurer, in any action on or incident to the reinsurance contract;

(3) The person served is or has been an officer, director, manager, trustee, organizer, promoter or other person in a position of comparable authority or influence over an insurer against which a delinquency proceeding has been instituted, in any action resulting from or incident to such a relationship with the insurer;

(4) The person served is, or was at the time of the institution of the delinquency proceeding against the insurer, holding assets in which the receiver claims an interest on behalf of the insurer, in any action concerning the assets; or

(5) The person served is obligated to the insurer in any way whatsoever, in any action on, or incident to, the obligation.

(d) If the court on motion of any party finds that any action should as a matter of substantial justice be tried in a forum outside this state, the court may enter an appropriate order to stay further proceedings on the action in this state.

(e) All actions authorized in this section shall be brought in the chancery court of Davidson County.



§ 56-9-105 - Receivers -- Restraining orders and injunctive relief.

(a) Any receiver appointed in a proceeding under this chapter may at any time apply for, and any court of general jurisdiction may grant, the restraining orders, preliminary and permanent injunctions, and other orders as may be deemed necessary and proper to prevent:

(1) The transaction of further business;

(2) The transfer of property;

(3) Interference with the receiver or with a proceeding under this chapter;

(4) Waste of the insurer's assets;

(5) Dissipation and transfer of bank accounts;

(6) The institution or further prosecution of any actions or proceedings;

(7) The obtaining of preferences, judgments, attachments, garnishments or liens against the insurer, its assets or its policyholders;

(8) The levying of execution against the insurer, its assets or its policyholders;

(9) The making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer;

(10) The withholding from the receiver of books, accounts, documents or other records relating to the business of the insurer; or

(11) Any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors or shareholders, or the administration of any proceeding under this chapter.

(b) The receiver may apply to any court outside of this state for the relief described in subsection (a).



§ 56-9-106 - Obligation to cooperate with commissioner -- Obstruction of, or interference with, commissioner -- Penalties.

(a) (1) Any officer, manager, director, trustee, owner, employee or agent of any insurer, or any other persons with authority over, or in charge of, any segment of the insurer's affairs, shall cooperate with the commissioner in any proceeding under this chapter or any investigation preliminary to the proceeding.

(2) As used in this section:

(A) "Person" includes any person who exercises control directly or indirectly over activities of the insurer through any holding company or other affiliate of the insurer; and

(B) "To cooperate" includes, but is not limited to, the following:

(i) To reply promptly in writing to any inquiry from the commissioner requesting such a reply; and

(ii) To make available to the commissioner any books, accounts, documents, or other records or information or property of, or pertaining to, the insurer and in the person's possession, custody or control.

(b) No person shall obstruct or interfere with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

(c) This section shall not be construed to abridge otherwise existing legal rights, including the right to resist a petition for liquidation or other delinquency proceedings, or other orders.

(d) Any person included within subsection (a) who willfully and wrongfully obstructs or interferes with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto, or who violates any order the commissioner issued validly under this chapter may:

(1) Be sentenced by a court of competent jurisdiction to pay a fine not exceeding ten thousand dollars ($10,000) or be punished for a Class E felony, or both; or

(2) After a hearing, be subject to the imposition by the commissioner of a civil penalty not to exceed ten thousand dollars ($10,000) and shall be subject further to the revocation or suspension of any insurance licenses issued by the commissioner.



§ 56-9-107 - Applicability.

Every proceeding heretofore commenced under the laws in effect before July 1, 1991, shall be deemed to have commenced under this chapter for the purpose of conducting the proceeding henceforth, except that, in the discretion of the commissioner, the proceeding may be continued, in whole or in part, as it would have been continued had this chapter not been enacted.



§ 56-9-108 - Insurers subject to delinquency proceedings -- Restrictions.

No insurer that is subject to any delinquency proceedings, whether formal or informal, administrative or judicial, shall:

(1) Be released from the proceeding, unless the proceeding is converted into a judicial rehabilitation or liquidation proceeding;

(2) Be permitted to solicit or accept new business or request or accept the restoration of any suspended or revoked license or certificate of authority;

(3) Be returned to the control of its shareholders or private management; or

(4) Have any of its assets returned to the control of its shareholders or private management until all payments of, or on account of, the insurer's contractual obligations by all guaranty associations, together with all expenses and interest on all the payments and expenses, have been repaid to the guaranty associations or a plan of repayment by the insurer has been approved by the guaranty association.



§ 56-9-133 - Authentication of documents -- Petitions and exhibitions -- Cost of reproducing records.

(a) The receivership court shall receive as self-authenticated any of the following when offered by the commissioner:

(1) Certified copies of the financial statements made by the insurer; and

(2) Certified copies of examination reports of the insurer made by or on behalf of the commissioner.

(b) The receiver has the authority to certify to the correctness of any paper, document or record of the office of the receiver and to make certificates of the receiver certifying any fact contained in the papers, documents or records of the office of the receiver; and the same shall be received in evidence in all cases in which the original would be evidence.

(c) At any receivership hearing or proceeding, the verified petition and exhibits filed therewith shall be received as prima facie evidence of the facts therein contained.

(d) The appointment of the commissioner as receiver shall in no way operate to bring records of a delinquent insurer under § 10-7-503. If a third party successfully pursues a records request in the receivership court, the receiver shall be reimbursed for the reasonable cost of producing the records.






Part 2 - Summary Proceedings

§ 56-9-201 - Grounds for filing by commissioner -- Court order.

(a) The commissioner may file in the chancery court of Davidson County a petition alleging, with respect to a domestic insurer:

(1) That there exists any grounds that would justify a court order for a formal delinquency proceeding against an insurer under this part;

(2) That the interests of policyholders, creditors or the public will be endangered by delay; and

(3) The contents of an order deemed necessary by the commissioner.

(b) Upon a filing under subsection (a), the court may issue forthwith, ex parte and without a hearing, the requested order, which shall direct the commissioner to take possession and control of all or a part of the property, books, accounts, documents and other records of an insurer, and of the premises occupied by it for transaction of its business; and, until further order of the court, enjoin the insurer and its officers, managers, agents and employees from disposition of its property and from the transaction of its business except with the written consent of the commissioner.

(c) The court shall specify in the order what its duration shall be, which shall be the time as the court deems necessary for the commissioner to ascertain the condition of the insurer. On motion of either party or on its own motion, the court may from time to time hold hearings as it deems desirable after notice as it deems appropriate, and may extend, shorten or modify the terms of the seizure order. The court shall vacate the seizure order if the commissioner fails to commence a formal proceeding under this chapter after having had a reasonable opportunity to do so. An order of the court pursuant to a formal proceeding under this chapter shall ipso facto vacate the seizure order.

(d) Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the insurer.

(e) An insurer subject to an ex parte order under this section may petition the court at any time after the issuance of the order for a hearing and review of the order. The court shall hold such a hearing and review not more than fifteen (15) days after the request. A hearing under this subsection (e) may be held privately in chambers, and it shall be so held if the insurer proceeded against so requests.

(f) If, at any time after the issuance of such an order, it appears to the court that any person whose interest is or will be substantially affected by the order did not appear at the hearing and has not been served, the court may order that notice be given. An order that notice be given shall not stay the effect of any order previously issued by the court.



§ 56-9-202 - Records of delinquency proceedings -- Confidentiality.

(a) In all proceedings and judicial reviews under § 56-9-201, all records of the insurer, other documents, and all insurance department files and court records and papers, so far as they pertain to, or are a part of, the record of the proceedings, shall be and remain confidential except as is necessary to obtain compliance therewith, unless and until the chancery court of Davidson County, after hearing arguments from the parties in chambers, shall order otherwise, or unless the insurer requests that the matter be made public. Until the court order, all papers filed with the clerk of the chancery court of Davidson County shall be held by the clerk in a confidential file.

(b) Subsection (a) shall not be applicable in any proceeding where the insurer on the date of the filing of the proceeding had derived fifty-one percent (51%) or more of its revenue for the past twelve (12) months from a contract or contracts with a governmental entity to provide health care services to enrollees in a publicly funded medical assistance program pursuant to title 71. In these cases, the records of the insurer, other documents, and all insurance department files and court records and papers, so far as they pertain to, or are a part of, the record of the proceeding and that reflect the financial solvency of the insurer, shall be open to public inspection under the Tennessee Public Records Act, compiled in title 10, chapter 7, unless otherwise required to be maintained as confidential under federal or state law. An insurer within fifteen (15) days from the date of seizure may apply to the court for a stay of application of this subsection (b), or for a protective order for particularized information that is proprietary in nature, the disclosure of which would be injurious to the rehabilitation of the insurer. This subsection (b) shall be stayed from the date of seizure until a court of competent jurisdiction rules on the application for a stay or a protective order.






Part 3 - Formal Proceedings

§ 56-9-301 - Rehabilitation of insurers -- Grounds for filing petition.

The commissioner may apply by petition to the chancery court of Davidson County for an order authorizing the commissioner to rehabilitate a domestic insurer or an alien insurer domiciled in this state on any one (1) or more of the following grounds:

(1) The insurer is in such condition that the further transaction of business would be hazardous financially to its policyholders, creditors or the public;

(2) There is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that, if established, would endanger assets in an amount threatening the solvency of the insurer;

(3) The insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee, or other person, if the person has been found after notice and hearing by the commissioner to be dishonest or untrustworthy in a way affecting the insurer's business;

(4) Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person or persons found after notice and hearing to be untrustworthy;

(5) Any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee, or other person, has refused to be examined under oath by the commissioner concerning the insurer's affairs, whether in this state or elsewhere, and after reasonable notice of the fact, the insurer has failed promptly and effectively to terminate the employment and status of the person and all the person's influence on management;

(6) After demand by the commissioner in accordance with this chapter, the insurer has failed to promptly make available for examination any of its own property, books, accounts, documents, or other records, or those of any subsidiary or related company within the control of the insurer, or those of any person having executive authority in the insurer so far as they pertain to the insurer;

(7) Without first obtaining the written consent of the commissioner, the insurer has transferred, or attempted to transfer, in any manner, or contrary to chapter 11 of this title, substantially its entire property or business, or has entered into any transaction, the effect of which is to merge, consolidate or reinsure substantially its entire property or business in or with the property or business of any other person;

(8) The insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator or sequestrator or similar fiduciary of the insurer or its property otherwise than as authorized under the insurance laws of this state, and such appointment has been made or is imminent, and the appointment might oust the courts of this state of jurisdiction or might prejudice orderly delinquency proceedings under this chapter;

(9) Within the previous four (4) years, the insurer has willfully violated its charter or articles of incorporation, its bylaws, any insurance law of this state, or any valid order of the commissioner;

(10) The insurer has failed to pay within sixty (60) days after due date any obligation to any state or any subdivision of a state or any judgment entered in any state, if the court in which the judgment was entered had jurisdiction over the subject matter, except that the nonpayment shall not be a ground until sixty (60) days after any good faith effort by the insurer to contest the obligation has been terminated, whether it is before the commissioner or in the courts, or the insurer has systematically attempted to compromise or renegotiate previously agreed settlements with its creditors on the ground that it is financially unable to pay its obligations in full;

(11) The insurer has failed to file its annual report or other financial report required by statute within the time allowed by law and, after written demand by the commissioner, has failed to give an adequate explanation immediately; or

(12) The board of directors, or the holders of a majority of the shares entitled to vote, or a majority of those individuals entitled to the control of those entities specified in § 56-9-102, request or consent to rehabilitation under this chapter.



§ 56-9-302 - Order to rehabilitate business of insurer -- Effect.

(a) (1) An order to rehabilitate the business of a domestic insurer, or an alien insurer domiciled in this state, shall appoint the commissioner and the commissioner's successors in office the rehabilitator, and shall direct the rehabilitator immediately to take possession of the assets of the insurer and to administer them under the general supervision of the court.

(2) The filing or recording of the order with the clerk of the chancery court of Davidson County or recorder of deeds of the county in which the principal business of the company is conducted, or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

(3) The order to rehabilitate the insurer shall by operation of law vest title to all assets of the insurer in the rehabilitator.

(b) Any order issued under this section shall require accountings to the court by the rehabilitator. Accountings shall be at intervals that the court specifies in its order, but no less frequently than semi-annually. Each accounting shall include a report concerning the rehabilitator's opinion as to the likelihood that a plan under § 56-9-303(e) shall be prepared by the rehabilitator and the timetable for doing so.

(c) Entry of an order of rehabilitation shall not constitute an anticipatory breach of any contracts of the insurer nor shall it be grounds for retroactive revocation or retroactive cancellation of any contracts of the insurer, unless the revocation or cancellation is done by the rehabilitator pursuant to § 56-9-303.



§ 56-9-303 - Rehabilitator -- Duties and authority.

(a) The commissioner as rehabilitator may appoint one (1) or more special deputies, who have all the powers and responsibilities of the rehabilitator granted under this section, and the commissioner may employ such counsel, clerks and assistants as deemed necessary. The compensation of the special deputy, counsel, clerks and assistants, and all expenses of taking possession of the insurer and of conducting the proceedings, shall be fixed by the commissioner, with the approval of the court, and shall be paid out of the funds or assets of the insurer. The persons appointed under this section shall serve at the pleasure of the commissioner. The commissioner, as rehabilitator, may, with the approval of the court, appoint an advisory committee of policyholders, claimants, or other creditors, including guaranty associations, should such a committee be deemed necessary. The committee shall serve at the pleasure of the commissioner and shall serve without compensation other than reimbursement for reasonable travel and per diem living expenses. No other committee of any nature shall be appointed by the commissioner or the court in rehabilitation proceedings conducted under this chapter.

(b) In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the commissioner may advance the costs so incurred out of any appropriation for the maintenance of the department of commerce and insurance. Any amounts so advanced for expenses of administration shall be repaid to the commissioner for the use of the department out of the first available moneys of the insurer.

(c) The rehabilitator may take any action the rehabilitator deems necessary or appropriate to reform and revitalize the insurer. The rehabilitator has all the powers of the directors, officers, and managers, whose authority shall be suspended, except as they are redelegated by the rehabilitator. The rehabilitator has full power to direct and manage, to hire and discharge employees subject to any contract rights they may have, and to deal with the property and business of the insurer.

(d) If it appears to the rehabilitator that there has been criminal or tortious conduct, or breach of any contractual or fiduciary obligation detrimental to the insurer by any officer, manager, agent, broker, employee or other person, the rehabilitator may pursue all appropriate legal remedies on behalf of the insurer.

(e) If the rehabilitator determines that reorganization, consolidation, conversion, reinsurance, merger or other transformation of the insurer is appropriate, the rehabilitator shall prepare a plan to effect the changes. Upon application of the rehabilitator for approval of the plan, and after the notice and hearings as the court may prescribe, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. Any plan approved under this section shall be, in the judgment of the court, fair and equitable to all parties concerned. If the plan is approved, the rehabilitator shall carry out the plan. In the case of a life insurer, the plan proposed may include the imposition of liens upon the policies of the company, if all rights of shareholders are first relinquished. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for such period and to such an extent as may be necessary.

(f) The rehabilitator has the power under §§ 56-9-315 and 56-9-316 to avoid fraudulent transfers.



§ 56-9-304 - Rehabilitation order -- Stay of pending action or proceeding -- Tolling of statute of limitations -- Laches unavailable -- Standing.

(a) Any court in this state before which any action or proceeding in which the insurer is a party, or is obligated to defend a party, is pending when a rehabilitation order against the insurer is entered shall stay the action or proceeding for ninety (90) days and any additional time as is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings. The rehabilitator shall take such action respecting the pending litigation as the rehabilitator deems necessary in the interests of justice and for the protection of creditors, policyholders, and the public. The rehabilitator shall immediately consider all litigation pending outside this state and shall petition the courts having jurisdiction over that litigation for stays whenever necessary to protect the estate of the insurer.

(b) No statute of limitations or defense of laches shall run with respect to any action by or against an insurer between the filing of a petition for appointment of a rehabilitator for that insurer and the order granting or denying that petition. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least sixty (60) days after the order of rehabilitation is entered or the petition is denied. The rehabilitator may, upon an order for rehabilitation, within one (1) year or such other longer time as applicable law may permit, institute an action or proceeding on behalf of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which the order is entered.

(c) Any guaranty association or foreign guaranty association covering life or health insurance or annuities has standing to appear in any court proceeding concerning the rehabilitation of a life or health insurer if the association is or may become liable under this chapter as a result of the rehabilitation.



§ 56-9-305 - Order of liquidation -- Termination of rehabilitation.

(a) Whenever the commissioner believes further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders or the public, or would be futile, the commissioner may petition the chancery court of Davidson County for an order of liquidation. A petition under this subsection (a) shall have the same effect as a petition under § 56-9-306. The chancery court of Davidson County shall permit the directors of the insurer to take actions as are reasonably necessary to defend against the petition and may order payment from the estate of the insurer of the costs and other expenses of defense as justice may require.

(b) The protection of the interests of insureds, claimants and the public requires the timely performance of all insurance policy obligations. If the payment of policy obligations is suspended in substantial part for a period of six (6) months at any time after the appointment of the rehabilitator, and the rehabilitator has not filed an application for approval of a plan under § 56-9-303(e), the rehabilitator shall petition the court for an order of liquidation on grounds of insolvency.

(c) The rehabilitator may at any time petition the chancery court of Davidson County for an order terminating rehabilitation of an insurer. The court shall also permit the directors of the insurer to petition the court for an order terminating rehabilitation of the insurer and may order payment from the estate of the insurer of such costs and other expenses of the petition as justice may require. If the chancery court of Davidson County finds that rehabilitation has been accomplished and that grounds for rehabilitation under § 56-9-301 no longer exist, it shall order that the insurer be restored to possession of its property and the control of the business. The chancery court of Davidson County may also make that finding and issue that order at any time upon its own motion.



§ 56-9-306 - Grounds for order of liquidation.

The commissioner may petition the chancery court of Davidson County for an order directing the commissioner to liquidate a domestic insurer or an alien insurer domiciled in this state on the basis:

(1) Of any ground for an order of rehabilitation as specified in § 56-9-301, whether or not there has been a prior order directing the rehabilitation of the insurer;

(2) That the insurer is insolvent; or

(3) That the insurer is in such condition that the further transaction of business would be hazardous, financially or otherwise, to its policyholders, its creditors or the public.



§ 56-9-307 - Order of liquidation -- Effect -- Declaration of insolvency -- Financial reports -- Appeal pendency plan.

(a) An order to liquidate the business of a domestic insurer shall appoint the commissioner and the commissioner's successors in office as liquidator and shall direct the liquidator immediately to take possession of the assets of the insurer and to administer them under the general supervision of the court. The liquidator shall be vested by operation of law with the title to all of the property, contracts and rights of action, and all of the books and records of the insurer ordered liquidated, wherever located, as of the entry of the final order of liquidation. The filing or recording of the order with the clerk of the chancery court of Davidson County and the recorder of deeds of the county in which its principal office or place of business is located, or, in the case of real estate, with the recorder of deeds of the county where the property is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

(b) Upon issuance of the order, the rights and liabilities of any such insurer and of its creditors, policyholders, shareholders, members and all other persons interested in its estate shall become fixed as of the date of entry of the order of liquidation, except as provided in §§ 56-9-308 and 56-9-326.

(c) An order to liquidate the business of an alien insurer domiciled in this state shall be in the same terms and have the same legal effect as an order to liquidate a domestic insurer, except that the assets and the business in the United States shall be the only assets and business included in the order.

(d) At the time of petitioning for an order of liquidation, or at any time thereafter, the commissioner, after making appropriate findings of an insurer's insolvency, may petition the court for a judicial declaration of the insolvency. After providing notice and hearing as it deems proper, the court may make the declaration.

(e) Any order issued under this section shall require financial reports to the court by the liquidator. Financial reports shall include, at a minimum, the assets and liabilities of the insurer and all funds received or disbursed by the liquidator during the current period. Financial reports shall be filed within one (1) year of the liquidation order and at least annually thereafter.

(f) (1) Within five (5) days after the initiation of an appeal of an order of liquidation, which order has not been stayed, the commissioner shall present for the court's approval a plan for the continued performance of the defendant company's policy claims obligations, including the duty to defend insureds under liability insurance policies, during the pendency of an appeal. The plan shall provide for the continued performance and payment of policy claims obligations in the normal course of events, notwithstanding the grounds alleged in support of the order of liquidation including the ground of insolvency. In the event the defendant company's financial condition will not, in the judgment of the commissioner, support the full performance of all policy claims obligations during the appeal pendency period, the plan may prefer the claims of certain policyholders and claimants over creditors and interested parties as well as other policyholders and claimants, as the commissioner finds to be fair and equitable, considering the relative circumstances of the policyholders and claimants. The court shall examine the plan submitted by the commissioner and if it finds the plan to be in the best interests of the parties, the court shall approve the plan. No action shall lie against the commissioner or any of the commissioner's deputies, agents, clerks, assistants or attorneys by any party based on preference in an appeal pendency plan approved by the court.

(2) The appeal pendency plan shall not supersede or affect the obligations of any insurance guaranty association.

(3) (A) Any such plans shall provide for equitable adjustments to be made by the liquidator to any distributions of assets to guaranty associations, in the event that the liquidator pays claims from assets of the estate, which would otherwise be the obligations of any particular guaranty association but for the appeal of the order of liquidation, such that all guaranty associations equally benefit on a pro rata basis from the assets of the estate.

(B) In the event an order of liquidation is set aside upon any appeal, the company shall not be released from delinquency proceedings unless and until all funds advanced by any guaranty association, including reasonable administrative expenses in connection therewith relating to obligations of the company, are repaid in full, together with interest at the judgment rate of interest or unless an arrangement for repayment has been made with the consent of all applicable guaranty associations.



§ 56-9-308 - Liquidation order -- Continuation or termination of insurance policies.

(a) All policies, including bonds and other noncancellable business, other than life or health insurance or annuities, in effect at the time of issuance of an order of liquidation, shall continue in force only for the lesser of:

(1) A period of thirty (30) days from the date of entry of the liquidation orders;

(2) The expiration of the policy coverage;

(3) The date when the insured has replaced the insurance coverage with equivalent insurance in another insurer or otherwise terminated the policy;

(4) The date when the liquidator has effected a transfer of the policy obligation pursuant to § 56-9-310(a)(10); or

(5) The date proposed by the liquidator and approved by the court to cancel coverage.

(b) An order of liquidation under § 56-9-307 shall terminate coverage at the time specified in subsection (a) for purposes of any other statute.

(c) Policies of life or health insurance or annuities shall continue in force for the period and under the terms that are provided for by any applicable guaranty association or foreign guaranty association.

(d) Policies of life or health insurance or annuities or any period of coverage of the policies not covered by a guaranty association or foreign guaranty association shall terminate under subsections (a) and (b).



§ 56-9-309 - Liquidation of insurer -- Dissolution of corporate existence.

The commissioner may petition for an order dissolving the corporate existence of a domestic insurer or the United States branch of an alien insurer domiciled in this state at the time the commissioner applies for a liquidation order. The court shall order dissolution of the corporation upon petition by the commissioner upon or after the granting of a liquidation order. If the dissolution has not previously been ordered, it shall be effected by operation of law upon the discharge of the liquidator if the insurer is insolvent but may be ordered by the court upon the discharge of the liquidator if the insurer is under a liquidation order for some other reason.



§ 56-9-310 - Powers and authority of liquidator.

(a) The liquidator has the power to:

(1) Appoint a special deputy or deputies to act for the liquidator under this chapter, and determine the deputy's reasonable compensation. The special deputy has powers of the liquidator granted by this section. The special deputy shall serve at the pleasure of the liquidator;

(2) Employ employees and agents, legal counsel, actuaries, accountants, appraisers, consultants and other personnel the liquidator may deem necessary to assist in the liquidation;

(3) Appoint, with the approval of the court, an advisory committee of policyholders, claimants or other creditors, including guaranty associations, should such a committee be deemed necessary. The committee shall serve at the pleasure of the commissioner and shall serve without compensation other than reimbursement for reasonable travel and per diem living expenses. No other committee of any nature shall be appointed by the commissioner or the court in liquidation proceedings conducted under this chapter;

(4) Fix the reasonable compensation of employees and agents, legal counsel, actuaries, accountants, appraisers and consultants with the approval of the court;

(5) Pay reasonable compensation to persons appointed and defray from the funds or assets of the insurer all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer. In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the commissioner may advance the costs so incurred out of any appropriation for the maintenance of the department of commerce and insurance. Any amounts so advanced for expenses of administration shall be repaid to the commissioner for the use of the department out of the first available moneys of the insurer;

(6) Hold hearings, subpoena witnesses to compel their attendance, administer oaths, examine any person under oath, and compel any person to subscribe to the person's testimony after it has been correctly reduced to writing, and, in connection therewith, require the production of any books, papers, records or other documents that the liquidator deems relevant to the inquiry;

(7) Audit the books and records of all agents of the insurer insofar as those records relate to the business activities of the insurer;

(8) Collect all debts and moneys due and claims belonging to the insurer, wherever located, and for this purpose to:

(A) Institute timely action in other jurisdictions, in order to forestall garnishment and attachment proceedings against the debts;

(B) Do such other acts as are necessary or expedient to collect, conserve or protect its assets or property, including the power to sell, compound, compromise or assign debts for purposes of collection upon the terms and conditions as the liquidator deems best; and

(C) Pursue any creditor's remedies available to enforce the liquidator's claims;

(9) Conduct public and private sales of the property of the insurer;

(10) Use assets of the estate of an insurer under a liquidation order to transfer policy obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under § 56-9-330;

(11) Acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon or otherwise dispose of or deal with any property of the insurer at its market value or upon the terms and conditions as are fair and reasonable. The liquidator also has the power to execute, acknowledge and deliver any and all deeds, assignments, releases and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with the liquidation;

(12) Borrow money on the security of the insurer's assets or without security and execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation. Any such funds borrowed may be repaid as an administrative expense and have priority over any other claims in Class 1 under the priority of distribution;

(13) Enter into any contracts necessary to carry out the order to liquidate, and affirm or disavow any contracts to which the insurer is a party;

(14) Continue to prosecute and institute in the name of the insurer, or in the liquidator's own name, any and all suits and other legal proceedings, in this state or elsewhere, and abandon the prosecution of claims the liquidator deems unprofitable to pursue further. If the insurer is dissolved under § 56-9-309, the liquidator shall have the power to apply to any court in this state or elsewhere for leave to substitute the liquidator for the insurer as plaintiff;

(15) Prosecute any action that may exist in behalf of the creditors, members, policyholders or shareholders of the insurer against any officer of the insurer, or any other person;

(16) Remove any or all records and property of the insurer to the offices of the commissioner or to any other place that may be convenient for the purposes of efficient and orderly execution of the liquidation. Guaranty associations and foreign guaranty associations shall have such reasonable access to the records of the insurer as is necessary for them to carry out their statutory obligations;

(17) Deposit in one (1) or more banks in this state the sums required for meeting current administration expenses and dividend distributions;

(18) Invest all sums not currently needed, unless the court orders otherwise;

(19) File any necessary documents for record in the office of any recorder of deeds or record office in this state or elsewhere where property of the insurer is located;

(20) Assert all defenses available to the insurer as against third persons, including statutes of limitation, statutes of frauds, and the defense of usury. A waiver of any defense by the insurer after a petition in liquidation has been filed shall not bind the liquidator. Whenever a guaranty association or foreign guaranty association has an obligation to defend any suit, the liquidator shall give precedence to the obligation and may defend only in the absence of a defense by the guaranty associations;

(21) Exercise and enforce all the rights, remedies and powers of any creditor, shareholder, policyholder or member, including any power to avoid any transfer or lien that may be given by the general law and that is not included under §§ 56-9-315 -- 56-9-317;

(22) Intervene in any proceeding wherever instituted that might lead to the appointment of a receiver or trustee, and act as the receiver or trustee whenever the appointment is offered;

(23) Enter into agreements with any receiver or commissioner of any other state relating to the rehabilitation, liquidation, conservation or dissolution of an insurer doing business in both states; and

(24) Exercise all powers now held or hereafter conferred upon receivers by the laws of this state not inconsistent with this chapter.

(b) The enumeration in this section of the powers and authority of the liquidator shall not be construed as a limitation upon the liquidator, nor shall it exclude in any manner the liquidator's right to do other acts not herein specifically enumerated or otherwise provided for, that may be necessary or appropriate for the accomplishment of or in aid of the purpose of liquidation.

(c) Notwithstanding the powers of the liquidator as stated in subsections (a) and (b), the liquidator has no obligation to defend claims or to continue to defend claims subsequent to the entry of a liquidation order.



§ 56-9-311 - Notice of liquidation order -- Method -- Contents -- Effect of notice.

(a) Unless the court otherwise directs, the liquidator shall give or cause to be given notice of the liquidation order as soon as possible by:

(1) First class mail and either telegram or telephone to the insurance commissioner of each jurisdiction in which the insurer is doing business;

(2) First class mail to any guaranty association or foreign guaranty association that is or may become obligated as a result of the liquidation;

(3) First class mail to all insurance agents of the insurer;

(4) First class mail to all persons known or reasonably expected to have claims against the insurer, including all policyholders, at their last known address as indicated by the records of the insurer; and

(5) Publication in a newspaper of general circulation in the county in which the insurer has its principal place of business and in any other locations the liquidator deems appropriate.

(b) Except as otherwise established by the liquidator with approval of the court, notice to potential claimants under subsection (a) shall require claimants to file with the liquidator their claims, together with proper proofs under § 56-9-324, on or before a date the liquidator shall specify in the notice. The liquidator need not require persons claiming cash surrender values or other investment values in life insurance and annuities to file a claim. All claimants shall have a duty to keep the liquidator informed of any changes of address.

(c) (1) Notice under subsection (a) to agents of the insurer and to potential claimants who are policyholders shall include, where applicable, notice that coverage by state guaranty associations may be available for all or part of policy benefits in accordance with applicable state guaranty laws.

(2) The liquidator shall promptly provide to the guaranty associations any information concerning the identities and addresses of the policyholders and their policy coverages as may be within the liquidator's possession or control, and otherwise cooperate with guaranty associations to assist them in providing to the policyholders timely notice of the guaranty associations' coverage of policy benefits, including, as applicable, coverage of claims and continuation or termination of coverages.

(d) If notice is given in accordance with this section, the distribution of assets of the insurer under this chapter shall be conclusive with respect to all claimants, whether or not they received notice.



§ 56-9-312 - Notice of liquidation order -- Response by agents of insurer -- Penalty for failure to respond.

(a) (1) Every person who receives notice in the form prescribed in § 56-9-311 that an insurer that the person represents as an agent is the subject of a liquidation order shall, within thirty (30) days of the notice, provide to the liquidator, in addition to the information the person may be required to provide pursuant to § 56-9-106, the information in the agent's records related to any policy issued by the insurer through the agent, and, if the agent is a general agent, the information in the general agent's records related to any policy issued by the insurer through an agent under contract to the general agent, including the name and address of the subagent.

(2) A policy shall be deemed issued through an agent if the agent has a property interest in the expiration of the policy, or if the agent has had in the agent's possession a copy of the declarations of the policy at any time during the life of the policy, except where the ownership of the expiration of the policy has been transferred to another.

(b) Any agent failing to provide information to the liquidator as required in subsection (a) may be subject to payment of a penalty of not more than one thousand dollars ($1,000) and may have the agent's licenses suspended, the penalty to be imposed after a hearing held by the commissioner.



§ 56-9-313 - Effect of issuance of order appointing liquidator -- Statute of limitation and laches -- Standing.

(a) (1) Upon issuance of an order appointing a liquidator of a domestic insurer or of an alien insurer domiciled in this state, no action at law or equity or in arbitration shall be brought against the insurer or liquidator, whether in this state or elsewhere, nor shall any such existing actions be maintained or further presented after issuance of the order.

(2) The courts of this state shall give full faith and credit to injunctions against the liquidator or the company or the continuation of existing actions against the liquidator or the company, when the injunctions are included in an order to liquidate an insurer issued pursuant to corresponding provisions in other states.

(3) Whenever, in the liquidator's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside this state, the liquidator may intervene in the action. The liquidator may defend any action in which the liquidator intervenes under this section at the expense of the estate of the insurer.

(b) (1) The liquidator may, upon or after an order for liquidation, within two (2) years or such other longer time as applicable law may permit, institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which the order is entered.

(2) Where, by any agreement, a period of limitation is fixed for instituting a suit or proceeding upon any claim, or for filing any claim, proof of claim, proof of loss, demand, notice, or the like, or where in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act, and where in any such case the period had not expired at the date of the filing of the petition, the liquidator may, for the benefit of the estate, take any such action or do any such act, required of or permitted to the insurer, within a period of one hundred eighty (180) days subsequent to the entry of an order for liquidation, or within a further period as is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

(c) No statute of limitation or defense of laches shall run with respect to any action against an insurer between the filing of a petition for liquidation against an insurer and the denial of the petition. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least sixty (60) days after the petition is denied.

(d) Any guaranty association or foreign guaranty association has standing to appear in any court proceeding concerning the liquidation of an insurer if the association is or may become liable to act as a result of the liquidation.



§ 56-9-314 - List of insurer's assets -- Where filed -- Liquidation of assets.

(a) As soon as practicable after the liquidation order, but not later than one hundred twenty (120) days thereafter, the liquidator shall prepare in duplicate a list of the insurer's assets. The list shall be amended or supplemented from time to time as the liquidator may determine. One (1) copy shall be filed in the office of the clerk of the chancery court of Davidson County and one (1) copy shall be retained for the liquidator's files. All amendments and supplements shall be similarly filed.

(b) The liquidator shall reduce the assets to a degree of liquidity that is consistent with the effective execution of the liquidation.

(c) A submission to the court for disbursement of assets in accordance with § 56-9-322 fulfills the requirements of subsection (a).



§ 56-9-315 - Fraudulent transfers -- Effect -- When transfer made.

(a) (1) Every transfer made or suffered and every obligation incurred by an insurer within one (1) year prior to the filing of a successful petition for rehabilitation or liquidation under this chapter is fraudulent as to then existing and future creditors, if made or incurred without fair consideration, or with actual intent to hinder, delay or defraud either existing or future creditors.

(2) A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under this chapter, which is fraudulent under this section, may be voided by the receiver, except as to a person who in good faith is a purchaser, lienor or obligee for a present fair equivalent value, and except that any purchaser, lienor or obligee, who in good faith has given a consideration less than fair for the transfer, lien or obligation, may retain the property, lien or obligation as security for repayment.

(3) The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and, in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor or obligee.

(b) (1) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under § 56-9-317(c).

(2) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer that creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) Any transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) This subsection (b) shall apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

(c) Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under subsection (a) if:

(1) The transaction consists of the termination, adjustment or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transactions, unless the reinsurer gives a present fair equivalent value for the release; and

(2) Any part of the transaction took place within one (1) year prior to the date of filing of the petition through which the receivership was commenced.

(d) Every person receiving any property from the insurer or any benefit thereof which is a fraudulent transfer under subsection (a) shall be personally liable therefor and shall be bound to account to the liquidator.



§ 56-9-316 - Transfers of property after filing of petition for rehabilitation or liquidation -- Effect.

(a) (1) After a petition for rehabilitation or liquidation has been filed, a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.

(2) The commencement of a proceeding in rehabilitation or liquidation shall be constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the recorder of deeds in the county where any real property in question is located.

(3) The exercise by a court of the United States or any state or jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

(b) (1) After a petition for rehabilitation or liquidation has been filed, and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(A) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith is valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred;

(B) A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part of the property, to the insurer or upon the insurer's order, with the same effect as if the petition were not pending;

(C) A person having actual knowledge of the pending rehabilitation or liquidation shall be deemed not to act in good faith; and

(D) A person asserting the validity of a transfer under this section has the burden of proof.

(2) Except as elsewhere provided in this section, no transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator shall be valid against the liquidator.

(c) Every person receiving any property from the insurer or any benefit that is a fraudulent transfer under subsection (a) is personally liable therefor and is bound to account to the liquidator.

(d) Nothing in this chapter impairs the negotiability of currency or negotiable instruments.



§ 56-9-317 - Preferences -- Definition -- Avoidance by liquidator -- When transfer is made or perfected -- Liens -- Jurisdiction of chancery court -- Preferences in favor of attorneys or insiders of insurer.

(a) (1) A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one (1) year before the filing of a successful petition for liquidation under this chapter, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then the transfers shall be deemed preferences if made or suffered within one (1) year before the filing of the successful petition for rehabilitation, or within two (2) years before the filing of the successful petition for liquidation, whichever time is shorter.

(2) Any preference may be avoided by the liquidator if:

(A) The insurer was insolvent at the time of the transfer;

(B) The transfer was made within four (4) months before the filing of the petition;

(C) The creditor receiving it or to be benefited thereby or the creditor's agent acting with reference thereto had, at the time when the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent; or

(D) The creditor receiving it was an officer, or any employee or attorney or other person who was in fact in a position of comparable influence in the insurer to an officer, whether or not the person held the position, or any shareholder holding directly or indirectly more than five percent (5%) of any class of any equity security issued by the insurer, or any other person, firm, corporation, association or aggregation of persons with whom the insurer did not deal at arm's length.

(3) Where the preference is voidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property, except where a bona fide purchaser or lienor has given less than fair equivalent value, the purchaser or lienor shall have a lien upon the property to the extent of the consideration actually given by the purchaser or lienor. Where a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

(b) (1) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(2) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer that creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) A transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) This subsection (b) shall apply whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

(c) (1) A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of the proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution, or like process, whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens that are prior in time.

(2) A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of subsection (b), if the consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of subsection (b) through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase that require the agreement or concurrence of any third party or that require any further judicial action or ruling.

(d) A transfer of property for or on account of a new and contemporaneous consideration, which is deemed under subsection (b) to be made or suffered after the transfer because of delay in perfecting it, does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within twenty-one (21) days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer that becomes security for a future loan, shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

(e) If any lien deemed voidable under subdivision (a)(2) has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of, or the creation of, a lien upon any property of an insurer before the filing of a petition under this chapter that results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

(f) The property affected by any lien deemed voidable under subsections (a) and (e) shall be discharged from the lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may, on due notice, order any such lien to be preserved for the benefit of the estate, and the court may direct that the conveyance be executed as may be proper or adequate to evidence the title of the liquidator.

(g) The chancery court of Davidson County has summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this section. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnified or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator, within reasonable times as the court shall fix.

(h) The liability of the surety under a releasing bond or other like obligation is discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the liquidator, or, where the property is retained under subsection (g), to the extent of the amount paid to the liquidator.

(i) If a creditor has been preferred, and afterward in good faith gives the insurer further credit without security of any kind, for property that becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference that would otherwise be recoverable from the creditor.

(j) If an insurer, directly or indirectly, within four (4) months before the filing of a successful petition for liquidation under this chapter, or at any time in contemplation of a proceeding to liquidate it, pays money or transfers property to an attorney for services rendered or to be rendered, the transactions may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the liquidator for the benefits of the estate; provided, that where the attorney is in a position of influence in the insurer or an affiliate thereof, payment of any money or the transfer of any property to the attorney for services rendered or to be rendered shall be governed by subdivision (a)(2)(D).

(k) (1) Every officer, manager, employee, shareholder, member, subscriber, attorney or any other person acting on behalf of the insurer who knowingly participates in giving any preference, when the person has reasonable cause to believe the insurer is, or is about to become, insolvent at the time of the preference, is personally liable to the liquidator for the amount of the preference. It is permissible to infer that there is a reasonable cause to so believe if the transfer was made within four (4) months before the date of filing of the successful petition for liquidation.

(2) Every person receiving any property from the insurer or the benefit of the property as a preference voidable under subsection (a) is personally liable therefor and is bound to account to the liquidator.

(3) Nothing in this subsection (k) shall prejudice any other claim by the liquidator against any person.



§ 56-9-318 - Claims of creditors.

(a) No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment or encumbrance voidable under this chapter shall be allowed unless the creditor surrenders the preference, lien, conveyance, transfer, assignment or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within thirty (30) days from the date of the entering of the final judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

(b) A claim allowable under subsection (a) by reason of the avoidance, whether voluntary or involuntary, or a preference, lien, conveyance, transfer, assignment or encumbrance, may be filed as an excused late filing under § 56-9-323, if filed within thirty (30) days from the date of the avoidance, or within the further time allowed by the court under subsection (a).



§ 56-9-319 - Mutual debts and credits -- When offset allowed.

(a) In all cases of mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under this chapter, the credits and debts shall be set off and the balance only shall be allowed or paid, except as provided in subsection (b).

(b) No offset shall be allowed in favor of any such person where:

(1) The obligation of the insurer to the person would not, at the date of the entry of any liquidation order or otherwise, as provided in this chapter, entitle the person to share as a claimant in the assets of the insurer;

(2) The obligation of the insurer to the person was purchased by or transferred to the person with a view of its being used as an offset; or

(3) The obligation of the person is to pay an assessment levied against the subscribers of a reciprocal insurer, or is to pay a balance upon the subscription to the capital stock of a stock insurer.



§ 56-9-320 - Assessment -- Liquidator to make report to court -- Levy of assessment on members of insurer -- Enforcement.

(a) As soon as practicable, but not more than two (2) years from the date of an order of liquidation under § 56-9-307 of an insurer issuing assessable policies, the liquidator shall make a report to the court setting forth:

(1) The reasonable value of the assets of the insurer;

(2) The insurer's probable total liabilities;

(3) The probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment; and

(4) A recommendation as to whether or not an assessment should be made and in what amount.

(b) (1) Upon the basis of the report provided in subsection (a), including any supplements and amendments thereto, the chancery court of Davidson County may levy one (1) or more assessments against all members of the insurer who are subject to assessment.

(2) Subject to any applicable legal limits on assessability, the aggregate assessment shall be for the amount that the sum of the probable liabilities, the expenses of administration, and the estimated cost of collection of the assessment exceeds the value of existing assets, with due regard being given to assessments that cannot be collected economically.

(c) After levy of assessment under subsection (b), the liquidator shall issue an order directing each member who has not paid the assessment pursuant to the order to show cause why the liquidator should not pursue a judgment therefor.

(d) The liquidator shall give notice of the order to show cause by publication and by first class mail to each member liable thereunder mailed to the member's last known address as it appears on the insurer's records, at least twenty (20) days before the return day of the order to show cause.

(e) (1) If a member does not appear and serve duly verified objections upon the liquidator on or before the return day of the order to show cause under subsection (c), the court shall make an order adjudging the member liable for the amount of the assessment against the member pursuant to subsection (c), together with costs, and the liquidator shall have a judgment against the member therefor.

(2) If, on or before the return day, the member appears and serves duly verified objections upon the liquidator, the commissioner may hear and determine the matter or may appoint a referee to hear it and make the order as the facts warrant. In the event that the commissioner determines that the objections do not warrant relief from assessment, the member may request the court to review the matter and vacate the order to show cause.

(f) The liquidator may enforce any order or collect any judgment under subsection (e) by any lawful means.



§ 56-9-321 - Obligation to pay earned premiums to insurer -- Penalties for failure to pay -- Proceedings to collect unpaid premiums -- Appeal from proceedings -- Limitations on claims of insurer against insured.

(a) (1) An agent, broker, premium finance company, or any other person, other than the insured, responsible for the payment of a premium is obligated to pay any earned premium due the insurer at the time of the declaration of insolvency, as shown on the records of the insurer. The liquidator also has the right to recover from the person any part of an unearned premium that represents commission of the person. Credits or setoffs, or both, shall be allowed to an agent, broker, or premium finance company for any amounts advanced to the insurer by the agent, broker, or premium finance company on behalf of, but in the absence of a payment by, the insured.

(2) An insured shall be obligated to pay any unpaid earned premium due the insurer at the time of the declaration of insolvency, as shown on the records of the insurer.

(b) Upon satisfactory evidence of a violation of this section, the commissioner may pursue either one (1) or both of the following courses of action:

(1) Suspend or revoke or refuse to renew the licenses of the offending party or parties; and

(2) Impose a penalty of not more than one thousand dollars ($1,000) for each and every act in violation of this section by the offending party or parties.

(c) Before the commissioner takes any action as set forth in subsection (b), the commissioner shall give written notice to the person, company, association or exchange accused of violating the law, stating specifically the nature of the alleged violation, and fixing a time and place, at least ten (10) days thereafter, when a hearing on the matter shall be held. After the hearing, or upon failure of the accused to appear at the hearing, the commissioner, if the commissioner finds a violation, shall impose any of the penalties under subsection (b) as the commissioner deems advisable.

(d) When the commissioner takes action in any or all of the ways set out in subsection (b), the party aggrieved may appeal from the action to the chancery court of Davidson County.

(e) With respect to any policy of insurance issued or delivered in this state, the claims of an insurer declared to be insolvent under the laws of any state, or of its liquidator, receiver, statutory successor or other legal representative, against the insured or against the agent through whom the policy was written are subject to the following limitations:

(1) The insured is not liable to an insolvent insurer or its legal representative for any premium that had not been earned on a pro rata basis as of the date the insurer was declared insolvent. In addition, the insured is entitled to credit against any obligation owed to the insolvent insurer or its legal representative for any unearned premium that has been paid by the insured and for which the insured has not been reimbursed by the Tennessee insurance guaranty association; and

(2) The agent through whom the policy was written also is not liable to the insolvent insurer or its legal representative for any premiums that had not been earned on a pro rata basis as of the date the insurer was declared insolvent. The agent is entitled to retain the commission due on earned premiums. The insured is entitled to any unearned premium that has been collected by the agent but not remitted to the insurer.



§ 56-9-322 - Liquidator's proposal to disburse assets -- Required provisions of proposal -- Application to court for approval of proposal -- Notice of application.

(a) Within one hundred twenty (120) days of a final determination of insolvency of an insurer by a court of competent jurisdiction of this state, the liquidator shall make application to the court for approval of a proposal to disburse assets out of marshalled assets, from time to time as the assets become available, to a guaranty association or foreign guaranty association having obligations because of the insolvency. If the liquidator determines that there are insufficient assets to disburse, the application required by this section shall be considered satisfied by a filing by the liquidator stating the reasons for this determination.

(b) The proposal shall at least include provisions for:

(1) Reserving amounts for the payment of expenses of administration and the payment of claims of secured creditors, to the extent of the value of the security held, and claims falling within the priorities established in § 56-9-330, Classes 1 and 2;

(2) Disbursement of the assets marshalled to date and subsequent disbursement of assets as they become available;

(3) Equitable allocation of disbursements to each of the guaranty associations and foreign guaranty associations entitled to the disbursements;

(4) The securing by the liquidator from each of the associations entitled to disbursements pursuant to this section of an agreement to return to the liquidator the assets, together with income earned on assets previously disbursed, as may be required to pay claims of secured creditors and claims falling within the priorities established in § 56-9-330 in accordance with the priorities. No bond shall be required of any such association; and

(5) A full report to be made by each association to the liquidator accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on the assets and any other matter as the court may direct.

(c) The liquidator's proposal shall provide for disbursements to the associations in amounts estimated at least equal to the claim payments made or to be made thereby for which the associations could assert a claim against the liquidator, and shall further provide that, if the assets available for disbursement from time to time do not equal or exceed the amount of the claim payments made or to be made by the association, then disbursements shall be in the amount of available assets.

(d) The liquidator's proposal shall, with respect to an insolvent insurer writing life or health insurance or annuities, provide for disbursements of assets to any guaranty association or any foreign guaranty association covering life or health insurance or annuities or to any other entity or organization reinsuring, assuming or guaranteeing policies or contracts of insurance under the acts creating the associations.

(e) Notice of the application shall be given to the association in, and to the commissioners of insurance of, each of the states. This notice shall be deemed to have been given when deposited in the United States certified mail, first class postage prepaid, at least thirty (30) days prior to submission of the application to the court. Action on the application may be taken by the court; provided, that the above required notice has been given; and provided further, that the liquidator's proposal complies with subdivisions (b)(1) and (2).



§ 56-9-323 - Proof of claims -- When filed -- Late filings.

(a) Proof of all claims shall be filed with the liquidator in the form required by § 56-9-324, on or before the last day for filing specified in the notice required under § 56-9-311, except that proof of claims for cash surrender values or other investment values in life insurance and annuities need not be filed unless the liquidator expressly so requires.

(b) The liquidator may permit a claimant making a late filing to share in distributions, whether past or future, as if the claimant were not late, to the extent that any such payment will not prejudice the orderly administration of the liquidation, under the following circumstances:

(1) The existence of the claim was not known to the claimant and the claimant filed the claimant's claim as promptly as reasonably possible after learning of it;

(2) A transfer to a creditor was avoided under §§ 56-9-315 -- 56-9-317, or was voluntarily surrendered under § 56-9-318, and that the filing satisfies the conditions of § 56-9-318; and

(3) The valuation under § 56-9-329 of security held by a secured creditor shows a deficiency, which is filed within thirty (30) days after the valuation.

(c) The liquidator shall permit late filing claims to share in distributions, whether past or future, as if they were not late, if the claims are claims of a guaranty association or foreign guaranty association for reimbursement of covered claims paid or expenses incurred, or both, subsequent to the last day for filing where the payments were made and expenses incurred as provided by law.

(d) The liquidator may consider any claim filed late that is not covered by subsection (b), and permit it to receive distributions that are subsequently declared on any claims of the same or lower priority, if the payment does not prejudice the orderly administration of the liquidation. The late-filing claimant shall receive, at each distribution, the same percentage of the amount allowed on the claimant's claim as is then being paid to claimants of any lower priority. This shall continue until the claimant's claim has been paid in full.



§ 56-9-324 - Proof of claim -- Form -- Information to be included in form.

(a) Proof of claim shall consist of a statement, signed by the claimant, that includes all of the following that are applicable:

(1) The particulars of the claim including the consideration given for it;

(2) The identity and amount of the security on the claim;

(3) The payments made on the debt, if any;

(4) That the sum claimed is justly owing and that there is no setoff, counterclaim or defense to the claim;

(5) Any right of priority of payment or other specific right asserted by the claimant;

(6) A copy of the written instrument which is the foundation of the claim; and

(7) The name and address of the claimant and the attorney who represents the claimant, if any.

(b) No claim need be considered or allowed if it does not contain all the information in subsection (a) that may be applicable. The liquidator may require that a prescribed form be used, and may require that other information and documents be included.

(c) At any time the liquidator may request the claimant to present information or evidence supplementary to that required under subsection (a) and may take testimony under oath, require production of affidavits or depositions, or otherwise obtain additional information or evidence.

(d) No judgment or order against an insured or the insurer entered after the date of filing of a successful petition for liquidation, and no judgment or order against an insured or the insurer entered at any time by default or by collusion, need be considered as evidence of liability or of the quantum of damages. No judgment or order against an insured or the insurer entered within four (4) months before the filing of the petition need be considered as evidence of liability or of the quantum of damages.

(e) All claims of a guaranty association or foreign guaranty association shall be in the form and contain the substantiation that may be agreed to by the association and the liquidator.



§ 56-9-325 - Contingent claims -- Claims made under employment contracts.

(a) The claim of a third party which is contingent only on the third party's first obtaining a judgment against the insured shall be considered and allowed as if there were no such contingency.

(b) A claim may be allowed even if contingent, if it is filed in accordance with § 56-9-323. It may be allowed and may participate in all distributions declared after it is filed to the extent that it does not prejudice the orderly administration of the liquidation.

(c) Claims that are due except for the passage of time shall be treated as absolute claims are treated, except that the claims may be discounted at the legal rate of interest.

(d) Claims made under employment contracts by directors, principal officers, or persons in fact performing similar functions or having similar powers are limited to payment for services rendered prior to the issuance of any order of rehabilitation or liquidation under § 56-9-302 or § 56-9-307.



§ 56-9-326 - Third party actions against insureds -- Claims by insured -- Allowance of claim by insured -- Multiple claims under one policy.

(a) Whenever any third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the liquidator.

(b) Whether or not the third party files a claim, the insured may file a claim on the insured's own behalf in the liquidation. If the insured fails to file a claim by the date for filing claims specified in the order of liquidation or within sixty (60) days after mailing of the notice required by § 56-9-311, whichever is later, the insured is an unexcused late filer.

(c) (1) The liquidator shall make the liquidator's recommendations to the court under § 56-9-331, for the allowance of an insured's claim under subsection (b) after consideration of the probable outcome of any pending action against the insured on which the claim is based, the probable damages recoverable in the action and the probable costs and expenses of defense. After allowance by the court, the liquidator shall withhold any dividends payable on the claim, pending the outcome of litigation and negotiation with the insured. Whenever it seems appropriate, the liquidator shall reconsider the claim on the basis of additional information and amend the liquidator's recommendations to the court. The insured shall be afforded the same notice and opportunity to be heard on all changes in the recommendation as in its initial determination.

(2) (A) The court may amend its allowance as it thinks appropriate. As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage dividend as was paid on other claims of like property, based on the lesser of:

(i) The amount actually recovered from the insured by action or paid by agreement plus the reasonable costs and expense of defense; or

(ii) The amount allowed on the claims by the court.

(B) After all claims are settled or barred, any sum remaining from the amount withheld shall revert to the undistributed assets of the insurer. Delay in final payment under this subsection (c) is not a reason for unreasonable delay of final distribution and discharge of the liquidator.

(d) If several claims founded upon one (1) policy are filed, whether by third parties or as claims by the insured under this section, and the aggregate allowed amount of the claims to which the same limit of liability in the policy is applicable exceeds that limit, each claim as allowed shall be reduced in the same proportion so that the total equals the policy limit. Claims by the insured shall be evaluated as in subsection (c). If any insured's claim is subsequently reduced under subsection (c), the amount thus freed shall be apportioned ratably among the claims that have been reduced under this subsection (d).

(e) No claim may be presented under this section if it is or may be covered by any guaranty association or foreign guaranty association.



§ 56-9-327 - Denial of claim by liquidator -- Notice -- Hearing -- Final disposition -- Rules of procedure.

(a) When a claim is denied in whole or in part by the liquidator, written notice of the determination shall be given to the claimant or the claimant's attorney by first class mail at the address shown in the proof of claim. Within thirty (30) days from the mailing of the notice, the claimant may file objections with the liquidator. Any filed objections shall clearly set out all facts and the legal basis, if any, for the objections and the reasons why the claim should be allowed. If no such filing is made, the determination is final.

(b) Whenever objections are filed with the liquidator and the liquidator does not alter the determination of the claim as a result of the objections, the liquidator shall ask the court for a hearing as soon as practicable and give notice of the hearing by first class mail to the claimant or the claimant's attorney and to any other persons directly affected, not less than ten (10) nor more than thirty (30) days before the date of the hearing. The matter may be heard by the court or by a court-appointed referee. The hearing shall be conducted on the record in an informal manner and the formal rules of evidence and civil procedure need not be strictly applied. Hearings shall be held without a jury. Prehearing discovery shall be limited to the pretrial discovery as expressly permitted in arbitration proceedings under title 29, chapter 5.

(c) When a disputed claim is heard by a referee, the referee shall submit written findings of fact and conclusions of law, together with the recommendation for disposition to the court. The referee's recommendation shall become the final judgment of the court, unless objections to the referee's recommendation are filed by the liquidator or a claimant with the court within fifteen (15) days after the recommendation is mailed to the liquidator and claimant.

(d) The final disposition by the court of a disputed claim, whether after a hearing by the court or after a recommendation by a referee, shall be deemed a final judgment for purposes of appeal.

(e) The courts of this state may make special rules of procedure for disputed claims, if such rules are not inconsistent with this chapter.



§ 56-9-328 - Claims of creditors secured by undertakings of other persons.

(a) Whenever a creditor whose claim against an insurer is secured, in whole or in part, by the undertaking of another person fails to prove and file that claim, the other person may do so in the creditor's name, and shall be subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the other person in the creditor's name, to the extent that the other person discharges the undertaking.

(b) (1) In the absence of an agreement with the creditor to the contrary, the other person shall not be entitled to any distribution, however, until the amount paid to the creditor on the undertaking plus the distributions paid on the claim from the insurer's estate to the creditor equals the amount of the entire claim of the creditor.

(2) Any excess received by the creditor shall be held by the creditor in trust for such other person.

(c) "Other person," as used in this section, is not intended to apply to a guaranty association or foreign guaranty association.



§ 56-9-329 - Valuation of security held by secured creditors.

(a) The value of any security held by a secured creditor shall be determined in one (1) of the following ways, as the court may direct:

(1) By converting the same into money according to the terms of the agreement pursuant to which the security was delivered to the creditors; or

(2) By agreement, arbitration, compromise or litigation between the creditor and the liquidator.

(b) The determination shall be under the supervision and control of the court with due regard for the recommendation of the liquidator. The amount so determined shall be credited upon the secured claim, and any deficiency shall be treated as an unsecured claim. If the claimant surrenders the claimant's security to the liquidator, the entire claim shall be allowed as if unsecured.



§ 56-9-330 - Distribution of claims -- Priority.

(a) The priority of distribution of claims from the insurer's estate shall be in accordance with the order in which each class of claims is set forth in this section. Every claim in each class shall be paid in full or adequate funds retained for the payment before the members of the next class receive any payment. No subclasses shall be established within any class. The order of distribution of claims is:

(1) Class 1. The costs and expenses of administration during rehabilitation and liquidation, including, but not limited to, the following:

(A) The actual and necessary costs of preserving or recovering the assets of the insurer;

(B) Compensation for all authorized services rendered in the rehabilitation and liquidation;

(C) Any necessary filing fees;

(D) The fees and mileage payable to witnesses;

(E) Authorized reasonable attorney's fees and other professional services rendered in the rehabilitation and liquidation; and

(F) The reasonable expenses of a guaranty association or foreign guaranty association for unallocated loss adjustment expenses;

(2) Class 2. All claims under policies, including the claims of the federal or any state or local government for losses incurred (loss claims), including third party claims and all claims of a guaranty association or foreign guaranty association. All claims under life insurance and policies and annuities, which, for purposes of this section only, shall include guaranteed investment contracts and funding agreements, whether for death proceeds, annuity proceeds, or investment values shall be treated as loss claims. That portion of any loss, indemnification for which is provided by other benefits or advantages recovered by the claimant, shall not be included in this class, other than benefits or advantages recovered or recoverable in the discharge of familial obligation of support or by way of succession at death or as proceeds of life insurance, or as gratuities. No payment by an employer to the employer's employee shall be treated as a gratuity;

(3) Class 3. Claims of the federal government, including those that otherwise would be within Class 5, but not including claims that are within Class 2;

(4) Class 4. Reasonable compensation to employees for services performed to the extent that they do not exceed two (2) months of monetary compensation and represent payment for services performed within one (1) year before the filing of the petition for liquidation or, if rehabilitation preceded liquidation, within one (1) year before the filing of the petition for rehabilitation. Principal officers and directors are not entitled to the benefit of this priority except as otherwise approved by the liquidator and the court. The priority is in lieu of any other similar priority that may be authorized by law as to wages or compensation of employees;

(5) Class 5. Claims under nonassessable policies for unearned premium or other premium refunds, claims of general creditors, including claims of ceding and assuming companies in their capacity as such, and every claim arising under an unallocated annuity contract, except unallocated annuity contracts and defined government contribution plans qualified under § 403(b) of the Internal Revenue Code, compiled in 26 U.S.C. § 403(b), issued in connection with a separate account agreement providing, in effect, that the assets in the separate account shall not be chargeable with liabilities arising out of any other business of the insurer, to the extent that the claim is not satisfied and fully discharged out of the assets of the separate account equal to the reserves maintained in the account for the agreement;

(6) Class 6. Claims of any state or local government except those under Class 2. Claims, including those of any state and local governmental body for a penalty or forfeiture, shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction, or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby. The remainder of the claims shall be postponed to the class of claims under subdivision (a)(9);

(7) Class 7. Claims filed late or any other claims other than claims under subdivisions (a)(8) and (9);

(8) Class 8. Surplus or contribution notes, or similar obligations, and premium refunds on assessable policies. Payments to members of domestic mutual insurance companies shall be limited in accordance with law; and

(9) Class 9. The claims of shareholders or other owners in their capacity as shareholders.

(b) If any classification or priority provided for in subsection (a), or the application of the classification or priority to any person or circumstances, is held to be unconstitutional or otherwise invalid, the invalidity shall not affect the remaining portions or applications of subsection (a) that can be given effect without the invalid portion or application.



§ 56-9-331 - Liquidator's report on claims -- Review of report by court -- When liquidator may treat claims as allowed.

(a) The liquidator shall review all claims duly filed in the liquidation and shall make further investigation as the liquidator deems necessary. The liquidator may compound, compromise or in any other manner negotiate the amount for which claims will be recommended to the court, except where the liquidator is required by law to accept claims as settled by any person or organization, including any guaranty association or foreign guaranty association. Unresolved disputes shall be determined under § 56-9-327. As soon as practicable, the liquidator shall present to the court a report of the claims against the insurer with the liquidator's recommendations. The report shall include the name and address of each claimant and the amount of the claim finally recommended, if any. If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment value and the amounts owed.

(b) The court may approve, disapprove or modify the report on claims by the liquidator. Such reports as are not modified by the court within a period of sixty (60) days following submission by the liquidator shall be treated by the liquidator as allowed claims, subject thereafter to later modification or to rulings made by the court pursuant to § 56-9-327. No claim under a policy of insurance shall be allowed for an amount in excess of the applicable policy limits.



§ 56-9-332 - Payment of distributions by liquidator.

Under the direction of the court, the liquidator shall pay distributions in a manner that will assure the proper recognition of priorities and a reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third party claims. Distribution of assets in kind may be made at valuations set by agreement between the liquidator and the creditor and approved by the court.



§ 56-9-333 - Unclaimed funds -- Disposition.

(a) All unclaimed funds subject to distribution remaining in the liquidator's hands when the liquidator is ready to apply to the court for discharge, including the amount distributable to any creditor, shareholder, member or other person who is unknown or cannot be found, shall be deposited with the state treasurer, and shall be paid without interest to the person entitled thereto or that person's legal representative upon proof satisfactory to the state treasurer of the person's right thereto. Any amount on deposit not claimed within six (6) years from the discharge of the liquidator shall be deemed to have been abandoned and shall be escheated without formal escheat proceedings and be deposited with the general fund. Alternatively, the liquidator may elect to apply to the court for authority to hold the unclaimed funds subject to distribution for a period of two (2) years. Thereafter, any unclaimed funds may be distributed to approved claimants who have previously received a distribution, if it is economically feasible for the liquidator to make the distribution, or the liquidator may apply to the court for permission for the funds to be held by the commissioner for the purpose of defraying the costs and expenses of administration of other insolvent insurers for which there are insufficient assets to fund the costs and expenses of administration. With the approval of the supervising court, the liquidator may deposit unclaimed and withheld funds into a segregated account to be known as the closed estate fund, hereinafter the "fund." The commissioner may thereafter use moneys held in the account to fund the administrative expenses of proceedings against persons subject to this chapter that lack sufficient assets to fund administration. The commissioner shall maintain complete records with respect to all transactions involving the fund and shall prepare an annual accounting of the fund subject to audit by the comptroller of the treasury. If subsequent to disbursement of moneys from the fund, assets of the person become available to fund administration, the fund shall be reimbursed before other administrative expenses are paid.

(b) All funds withheld under this chapter as a special claim and not distributed shall upon discharge of the liquidator be deposited with the state treasurer and paid in accordance with a priority of distribution of claims established by the liquidator. Any sums remaining that would revert to the undistributed assets of the insurer shall be transferred to the state treasurer and become the property of the state under subsection (a), unless the commissioner in the commissioner's discretion petitions the court to reopen the liquidation.



§ 56-9-334 - Application for order of discharge.

(a) When all assets justifying the expense of collection and distribution have been collected and distributed under this chapter, the liquidator shall apply to the court for discharge. The court may grant the discharge and make any other orders, including an order to transfer any remaining funds that are uneconomic to distribute, as may be deemed appropriate.

(b) Any other person may apply to the court at any time for an order under subsection (a). If the application is denied, the applicant shall pay the costs and expenses of the liquidator in resisting the application, including a reasonable attorney's fee.



§ 56-9-335 - Post-liquidation and discharge proceedings.

After the liquidation proceeding has been terminated and the liquidator discharged, the commissioner or other interested party may at any time petition the chancery court of Davidson County to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, it shall so order.



§ 56-9-336 - Records of insurer.

Whenever it appears to the commissioner that the records of any insurer in process of liquidation, or completely liquidated, are no longer useful, the commissioner may recommend to the court, and the court shall direct, what records should be retained for future reference and what should be destroyed.



§ 56-9-337 - Books of receivership -- Audit.

The chancery court of Davidson County may, as it deems desirable, cause audits to be made of the books of the commissioner relating to any receivership established under this chapter, and a report of each audit shall be filed with the commissioner and with the court. The books, records and other documents of the receivership shall be made available to the auditor at any time without notice. The expense of each audit shall be considered a cost of administration of the receivership.



§ 56-9-338 - Netting agreements and qualified financial contracts with insurers.

(a) (1) Notwithstanding any other provision of this chapter, including any other provision of this chapter permitting the modification of contracts, or any other state law to the contrary, no person shall be stayed or prohibited from exercising:

(A) A contractual right to cause the termination, liquidation, acceleration, or close-out of obligations under or in connection with any netting agreement or qualified financial contract with an insurer because of:

(i) The insolvency, financial condition, or default of the insurer at any time, provided that the right is enforceable under another law other than this chapter; or

(ii) The commencement of a formal delinquency proceeding under this chapter;

(B) Any right under a pledge, security, collateral, reimbursement or guarantee agreement or arrangement or any other similar security arrangement, or arrangement or other credit enhancement relating to one (1) or more netting agreements or qualified financial contracts; or

(C) Subject to § 56-9-319, any right to set off or net out any termination value, payment amount, or other transfer obligation arising under or in connection with one (1) or more qualified financial contracts where the counterparty or its guarantor is organized under the laws of the United States or a state or a foreign jurisdiction approved by the Securities Valuation Office of the National Association of Insurance Commissioners as eligible for netting.

(2) Notwithstanding any other provision of this chapter, including any other provision of this chapter permitting the modification of contracts, or any other state law to the contrary, if a counterparty to a master netting agreement or a qualified financial contract with an insurer subject to a proceeding under this chapter terminates, liquidates, closes out, or accelerates the agreement or contract, damages shall be measured as of the date or dates of termination, liquidation, close-out, or acceleration; the amount of a claim for damages shall be actual direct compensatory damages calculated in accordance with subsection (f).

(b) (1) Upon termination of a netting agreement or qualified financial contract, the net or settlement amount, if any, owed by a nondefaulting party to an insurer against which an application or petition has been filed under this chapter shall be transferred to, or on the order of, the receiver for the insurer, even if the insurer is the defaulting party, notwithstanding any walkaway clause in the netting agreement or qualified financial contract.

(2) For purposes of this subsection (b), "walkaway clause" means a provision in a netting agreement or a qualified financial contract that, after calculation of a value of a party's position or an amount due to or from one of the parties in accordance with its terms upon termination, liquidation, or acceleration of the netting agreement or qualified financial contract, either does not create a payment obligation of a party or extinguishes a payment obligation of a party in whole or in part solely because of the party's status as a nondefaulting party.

(3) Any limited two-way payment or first method provision in a netting agreement or qualified financial contract with an insurer that has defaulted shall be deemed to be a full two-way payment or second method provision as against the defaulting insurer. Any such property or amount shall, except to the extent it is subject to one or more secondary liens or encumbrances, or rights of netting or setoff, be a general asset of the insurer.

(c) In making any transfer of a netting agreement or qualified financial contract of an insurer subject to a proceeding under this chapter, the receiver shall either:

(1) Transfer to one party, other than an insurer subject to a proceeding under this chapter, all netting agreements and qualified financial contracts between a counterparty or any affiliate of the counterparty and the insurer that is the subject of the proceeding, including:

(A) All rights and obligations of each party under each netting agreement and qualified financial contract; and

(B) All property, including any guarantees or other credit enhancement, securing any claims of each party under each netting agreement and qualified financial contract; or

(2) Transfer none of the netting agreements, qualified financial contracts, rights, obligations, or property referred to in subdivision (c)(1), with respect to the counterparty and any affiliate of the counterparty.

(d) (1) If a receiver for an insurer makes a transfer of one (1) or more netting agreements or qualified financial contracts, then the receiver shall use its best efforts to notify any person who is party to the netting agreements or qualified financial contracts of the transfer by twelve o'clock (12:00) noon, the receiver's local time, on the business day following the transfer.

(2) For purposes of this subsection (d), "business day" means a day other than a Saturday, Sunday, or any day on which either the New York Stock Exchange or the federal reserve bank of New York is closed.

(e) Notwithstanding any other provision of this chapter, a receiver may not avoid a transfer of money or other property arising under or in connection with a netting agreement or qualified financial contract, or any pledge, security, collateral, or guarantee agreement or any other similar security arrangement or credit support document relating to a netting agreement or qualified financial contract, that is made before the commencement of a formal delinquency proceeding under this chapter. However, a transfer may be avoided under § 56-9-315 if the transfer was made with actual intent to hinder, delay, or defraud the insurer, a receiver appointed for the insurer, or existing or future creditors.

(f) (1) In exercising the receiver's rights of disaffirmance or repudiation with respect to any netting agreement or qualified financial contract to which an insurer is a party, the receiver for the insurer shall either:

(A) Disaffirm or repudiate all netting agreements and qualified financial contracts between a counterparty or any affiliate of the counterparty and the insurer that is the subject of the proceeding; or

(B) Disaffirm or repudiate none of the netting agreements and qualified financial contracts referred to in subdivision (f)(1)(A), with respect to the person or any affiliate of the person.

(2) (A) Notwithstanding any other provision of this chapter, any claim of a counterparty against the estate arising from the receiver's disaffirmance or repudiation of a netting agreement or qualified financial contract that has not been previously affirmed in the liquidation or immediately preceding conservation or rehabilitation case shall be determined and shall be allowed or disallowed as if the claim had arisen before the date of the filing of the petition for liquidation or, if a conservation or rehabilitation proceeding is converted to a liquidation proceeding, as if the claim had arisen before the date of the filing of the petition for conservation or rehabilitation. The amount of the claim shall be the actual direct compensatory damages determined as of the date of the disaffirmance or repudiation of the netting agreement or qualified financial contract.

(B) "Actual direct compensatory damages" does not include punitive or exemplary damages, damages for lost profit or lost opportunity, or damages for pain and suffering, but does include normal and reasonable costs of cover or other reasonable measures of damages utilized in the derivatives, securities, or other market for the contract and agreement claims.

(g) As used in this section, "contractual right" includes any right set forth in a rule or bylaw of a derivatives clearing organization as defined in the Commodity Exchange Act, compiled in 7 U.S.C. § 1a, as amended from time to time, a multilateral clearing organization as defined in the Federal Deposit Insurance Corporation Improvement Act of 1991, compiled in 12 U.S.C. § 4421, as amended from time to time, a national securities exchange, a national securities association, a securities clearing agency, a contract market designated under the Commodity Exchange Act, compiled in 7 U.S.C. § 7b-1, as amended from time to time, a derivatives transaction execution facility registered under the Commodity Exchange Act, compiled in 7 U.S.C. § 7a, as amended from time to time, or a board of trade as defined in the Commodity Exchange Act, compiled in 7 U.S.C. § 1a, as amended from time to time, or in a resolution of the governing board thereof and any right, whether or not evidenced in writing, arising under statutory or common law, or under law merchant, or by reason of normal business practice.

(h) This section shall not apply to persons who are affiliates of the insurer that is the subject of the proceeding.

(i) All rights of counterparties under this chapter shall apply to netting agreements and qualified financial contracts entered into on behalf of the general account or separate accounts if the assets of each separate account are available only to counterparties to netting agreements and qualified financial contracts entered into on behalf of such separate account.






Part 4 - Interstate Relations

§ 56-9-401 - Application of commissioner to act as conservator of alien or foreign insurer -- Grounds -- Notice to insurer -- Issuance of order by court -- Termination of conservation.

(a) If a domiciliary liquidator has not been appointed, the commissioner may apply to the chancery court by verified petition for an order directing the commissioner to act as conservator to conserve the property found in this state or any other state of an alien insurer not domiciled in this state or property found in this state or any other state of a foreign insurer on any one (1) or more of the following grounds:

(1) The insurer is insolvent;

(2) Any of its property has been sequestered by official action in its domiciliary state, or in any other state;

(3) Enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent;

(4) (A) Its certificate of authority to do business in this state has been revoked or that none was ever issued; and

(B) There are residents of this state with outstanding claims or outstanding policies.

(b) When an order is sought under subsection (a), the court shall cause the insurer to be given notice and time to respond thereto as is reasonable under the circumstances.

(c) The court may issue the order in whatever terms it shall deem appropriate. The filing or recording of the order with the clerk of the chancery court, or the register of deeds of the county in which the principal business of the company is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded which that register of deeds would have imparted.

(d) The conservator shall hold and conserve the assets until the time the commissioner in the domiciliary state begins formal delinquency proceedings against the insurer or until an order terminating conservation is entered under subsection (e). Once a delinquency proceeding is instituted in the domiciliary state, the conservator may either turn the property over to the domiciliary commissioner or petition to be appointed ancillary receiver. If the insurer is an alien insurer that has not established a domicile in the United States under an appropriate port of entry statute, the conservator may petition the court for an order of liquidation under any permissible ground. The application may seek, and the order of liquidation shall provide, that all property and assets, affairs and claims against the alien insurer shall be vested in the liquidator in this state as if the insurer was domiciled in this state; provided, that if an order of liquidation of the alien insurer has been entered by a court of competent jurisdiction in a reciprocal state, which provides for the reciprocal state's receiver to be treated as if it is the domiciliary liquidator, then the order of liquidation in this state shall be issued as an order appointing an ancillary receiver.

(e) The conservator may at any time petition the court for an order terminating conservation of the property of an insurer. If the court finds that the conservation is no longer necessary, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make a finding and issue an order at any time upon motion of any interested party, but if the motion is denied all costs shall be assessed against the party.



§ 56-9-402 - Application by commissioner to liquidate assets of foreign or alien insurer -- Grounds -- Notice to insurer -- Issuance of order by court -- Receiver -- Payment of claims after liquidation.

(a) If no domiciliary receiver has been appointed, the commissioner may apply to the chancery court of Davidson County by verified petition for an order directing the commissioner to liquidate the assets found in this state of a foreign insurer or an alien insurer not domiciled in this state, on any of the following grounds:

(1) Any of the grounds in § 56-9-301 or § 56-9-306; or

(2) Any of the grounds specified in § 56-9-401(a)(2)-(4).

(b) When an order is sought under subsection (a), the court shall cause the insurer to be given the notice and time to respond thereto as is reasonable under the circumstances.

(c) If it appears to the court that the best interests of creditors, policyholders and the public so require, the court may issue an order to liquidate in whatever terms it deems appropriate. The filing or recording of the order with the clerk of the chancery court of Davidson County, or the recorder of deeds of the county in which the principal business of the company is located or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

(d) (1) If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator under this section shall thereafter act as ancillary receiver under § 56-9-404.

(2) If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator under this section may petition the court for permission to act as ancillary receiver under § 56-9-404.

(e) On the same grounds as are specified in subsection (a), the commissioner may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer's assets and business over which the court will exercise jurisdiction, or any lesser part that the commissioner deems desirable for the protection of the policyholders and creditors in this state.

(f) The court may order the commissioner, when the commissioner has liquidated the assets of a foreign or alien insurer under this section, to pay claims of residents of this state against the insurer under such rules as to the liquidation of insurers under this chapter as are otherwise compatible with this section.



§ 56-9-403 - Title to insurer's property -- When title vests -- Claims.

(a) (1) The domiciliary liquidator of an insurer domiciled in a reciprocal state shall, except as to special deposits and security on secured claims under § 56-9-404(c), be vested by operation of law with the title to all of the assets, property, contracts and rights of action, agents, balances, and all of the books, accounts and other records of the insurer located in this state.

(2) The date of vesting is the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state. Otherwise, the date of vesting is the date of entry of the order directing possession to be taken.

(3) The domiciliary liquidator has the immediate right to recover balances due from agents and to obtain possession of the books, accounts and other records of the insurer located in this state. The domiciliary liquidator also has the right to recover all other assets of the insurer located in this state, subject to § 56-9-404.

(b) (1) If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the commissioner of this state shall be vested by operation of law with the title to all of the property, contracts and right of action, and all of the books, accounts and other records of the insurer located in this state, at the same time that the domiciliary liquidator is vested with title in the domicile.

(2) The commissioner of this state may petition for a conservation or liquidation order under § 56-9-401 or § 56-9-402, or for an ancillary receivership under § 56-9-404, or, after approval by the chancery court of Davidson County, may transfer title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.

(c) Claimants residing in this state may file claims with the liquidator or ancillary receiver, if any, in this state or with the domiciliary liquidator, if the domiciliary law permits. The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings.



§ 56-9-404 - Ancillary receivers -- Duties and powers.

(a) If a domiciliary liquidator has been appointed for an insurer not domiciled in this state, the commissioner may file a petition with the chancery court of Davidson County requesting appointment as ancillary receiver in this state:

(1) If the commissioner finds that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver; and

(2) If the protection of creditors or policyholders in this state so requires.

(b) The court may issue an order appointing an ancillary receiver in whatever terms it deems appropriate. The filing or recording of the order with the recorder of deeds in this state imparts the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that recorder of deeds.

(c) (1) When a domiciliary liquidator has been appointed in a reciprocal state, then the ancillary receiver appointed in this state may, whenever necessary, aid and assist the domiciliary liquidator in recovering assets of the insurer located in this state.

(2) The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims that are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. The ancillary receiver shall promptly transfer all remaining assets, books, accounts and records to the domiciliary liquidator.

(3) Subject to this section, the ancillary receiver and the ancillary receiver's deputies have the same powers and are subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in this state.

(d) When a domiciliary liquidator has been appointed in this state, ancillary receivers appointed in reciprocal states have, as to assets and books, accounts, and other records in their respective states, rights, duties and powers corresponding to those provided in subsection (c) for ancillary receivers appointed in this state.



§ 56-9-405 - Institution of proceedings by commissioner upon request from officials of other states.

The commissioner, in the commissioner's sole discretion, may institute proceedings under §§ 56-9-201 and 56-9-202, at the request of the commissioner or other appropriate insurance official of the domiciliary state of any foreign or alien insurer having property located in this state.



§ 56-9-406 - Liquidation proceedings begun in Tennessee -- Where claims filed and proved -- Effect of ancillary proceedings.

(a) In a liquidation proceeding begun in this state against an insurer domiciled in this state, claimants residing in foreign countries or in states not reciprocal states must file claims in this state, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary liquidator. Claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceeding.

(b) Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this state as provided in this chapter, or in ancillary proceedings, if any, in the reciprocal states. If notice of the claims and opportunity to appear and be heard is afforded the domiciliary liquidator of this state as provided in § 56-9-407(b), with respect to ancillary proceedings, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in the ancillary states, but shall not be conclusive with respect to priorities against general assets under § 56-9-330.



§ 56-9-407 - Liquidation proceedings in reciprocal state against insurer domiciled therein -- Where claims filed and proved.

(a) In a liquidation proceeding in a reciprocal state against an insurer domiciled in that state, claimants against the insurer who reside within this state may file claims either with the ancillary receiver, if any, in this state, or with the domiciliary liquidator. Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

(b) Claims belonging to claimants residing in this state may be proved either in the domiciliary state under the law of that state, or in ancillary proceedings, if any, in this state. If a claimant elects to prove the claimant's claim in this state, the claimant shall file the claimant's claim with the liquidator in the manner provided in §§ 56-9-323 and 56-9-324. The ancillary receiver shall make the ancillary receiver's recommendation to the court as under § 56-9-331. The ancillary receiver shall also arrange a date for hearing if necessary under § 56-9-327, and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service at least forty (40) days prior to the date set for hearing. If the domiciliary liquidator, within thirty (30) days after the giving of the notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of the domiciliary liquidator's intention to contest the claim, the domiciliary liquidator shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim.

(c) The final allowance of the claim by the courts of this state shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this state.



§ 56-9-408 - Attachment, garnishment or levy of execution.

During the pendency in this or any other state of a liquidation proceeding, whether called by that name or not, no action or proceeding in the nature of an attachment, garnishment or levy of execution shall be commenced or maintained in this state against the delinquent insurer or its assets.



§ 56-9-409 - Liquidation in this state involving reciprocal state -- Order of distribution -- Priority among owners of special deposit claims -- Owners of secure claims.

(a) In a liquidation proceeding in this state involving one (1) or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and reciprocal states. All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where the assets are located.

(b) (1) The owners of special deposit claims against an insurer for which a liquidator is appointed in this or any other state shall be given priority against the special deposits in accordance with the statutes governing the creation and maintenance of the deposits.

(2) If there is a deficiency in any deposit, so that the claims secured by it are not fully discharged from it, the claimants may share in the general assets, but the sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

(c) The owner of a secure claim against an insurer for which a liquidator has been appointed in this or any other state may surrender the owner's security and file the owner's claim as a general creditor, or the claim may be discharged by resort to the security in accordance with § 56-9-328, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors.



§ 56-9-410 - Ancillary receiver -- Failure to transfer assets.

If an ancillary receiver in another state or foreign country, whether called by that name or not, fails to transfer to the domiciliary liquidator in this state any assets within the ancillary receiver's control, other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims, shall be placed in the class of claims under § 56-9-330(7).






Part 5 - Supervision

§ 56-9-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of commerce and insurance;

(2) "Consent" means agreement to administrative supervision by the insurer;

(3) "Department" means the department of commerce and insurance;

(4) "Exceeded its powers" means the following conditions:

(A) The insurer has refused to permit examination of its books, papers, accounts, records or affairs by the commissioner, the commissioner's deputies, employees or duly commissioned examiners;

(B) A domestic insurer has unlawfully removed from this state books, papers, accounts or records necessary for an examination of the insurer;

(C) The insurer has failed to promptly comply with the applicable financial reporting statutes or rules and departmental requests relating to such statutes or rules;

(D) The insurer has neglected or refused to observe an order of the commissioner to make good, within the time prescribed by law, any prohibited deficiency in its capital, capital stock or surplus;

(E) The insurer is continuing to transact insurance or write business after its license has been revoked or suspended by the commissioner;

(F) The insurer, by contract or otherwise, has unlawfully or has, in violation of an order of the commissioner, or has, without first having obtained written approval of the commissioner if approval is required by law:

(i) Totally reinsured its entire outstanding business; or

(ii) Merged or consolidated substantially its entire property or business with another insurer;

(G) The insurer engaged in any transaction in which it is not authorized to engage under the laws of this state; or

(H) The insurer refused to comply with a lawful order of the commissioner; and

(5) "Insurer" means and includes every person engaged as indemnitor, surety or contractor in the business of entering into contracts of insurance or of annuities, as limited to:

(A) Any insurer who is doing an insurer business, or has transacted insurance in this state, and against whom claims arising from that transaction may exist now or in the future;

(B) Any fraternal benefit society that is subject to chapter 25 of this title; and

(C) Any other person subject to this chapter.



§ 56-9-502 - Applicability.

This chapter shall apply to:

(1) All domestic insurers; and

(2) Any other insurer doing business in this state whose state of domicile has asked the commissioner to apply this chapter as regards the insurer.



§ 56-9-503 - Administrative supervision of insurers by commissioner -- Grounds for supervision -- Duration of supervision.

(a) An insurer may be subject to administrative supervision by the commissioner if, upon examination or at any other time, it appears in the commissioner's discretion that:

(1) The insurer's condition renders the continuance of its business hazardous to the public or to its insureds;

(2) The insurer has exceeded its powers granted under its certificate of authority and applicable law;

(3) The insurer has failed to comply with the applicable provisions of the insurance code;

(4) The business of the insurer is being conducted fraudulently; or

(5) The insurer gives its consent.

(b) If the commissioner determines that the conditions set forth in subsection (a) exist, the commissioner shall:

(1) Notify the insurer of the commissioner's determination;

(2) Furnish to the insurer a written list of the requirements to abate this determination; and

(3) Notify the insurer that it is under the supervision of the commissioner and that the commissioner is applying and effectuating this part. The action by the commissioner is subject to review pursuant to applicable state administrative procedures under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) If placed under administrative supervision, the insurer has sixty (60) days, or another period of time as designated by the commissioner, to comply with the requirements of the commissioner, subject to this chapter.

(d) If it is determined, after notice and hearing, that the conditions giving rise to the supervision still exist at the end of the supervision period, the commissioner may extend the period.

(e) If it is determined that none of the conditions giving rise to the supervision exist, the commissioner shall release the insurer from supervision.



§ 56-9-504 - Confidentiality of proceedings and records -- Access -- Applicability.

(a) Notwithstanding any other law and except as set forth in this section, proceedings, hearings, notices, correspondence, reports, records and other information in the possession of the commissioner or the department relating to the supervision of any insurer are confidential except as provided by this section.

(b) The personnel of the department have access to these proceedings, hearings, notices, correspondence, reports, records or information as permitted by the commissioner.

(c) The commissioner may open the proceedings or hearings or disclose the notices, correspondence, reports, records or information to a department, agency or instrumentality of this, or another, state or the United States, if the commissioner determines that the disclosure is necessary or proper for the enforcement of the laws of this state, another state or the United States.

(d) The commissioner may open the proceedings or hearings or make public the notices, correspondence, reports, records or other information if the commissioner deems that it is in the best interest of the public or in the best interest of the insurer, its insureds, creditors or the general public.

(e) This section does not apply to hearings, notices, correspondence, reports, records or other information obtained upon the appointment of a receiver for the insurer by a court of competent jurisdiction.

(f) This section does not apply to hearings, notices, correspondence, reports, records or other information obtained by the placing under supervision of any insurer who derived as of the date of the supervision fifty-one percent (51%) or more of its total revenues for the past twelve (12) months from a contract or contracts with a governmental entity to provide health care services to enrollees in a publicly funded medical assistance program pursuant to title 71. In these cases, the hearings, notices, correspondence, reports, records, or other information which reflect the financial solvency of the insurer obtained during the supervision shall be open to the public under the Tennessee Public Records Act, compiled in title 10, chapter 7, unless otherwise required to be maintained as confidential under the federal or state law. An insurer within fifteen (15) days from the notice of supervision may apply to the court for a stay of application of this subsection (f), or for a protective order for particularized information that is proprietary in nature, the disclosure of which would be injurious to the rehabilitation of the insurer. This subsection (f) shall be stayed from the notice of supervision until a court of competent jurisdiction rules on the application for a stay or a protective order.



§ 56-9-505 - Acts the commissioner may prohibit during period of supervision.

During the period of supervision, the commissioner or the commissioner's designated appointee shall serve as the administrative supervisor. The commissioner may provide that the insurer may not do any of the following things during the period of supervision, without the prior approval of the commissioner or the commissioner's appointed supervisor:

(1) Dispose of, convey or encumber any of its assets or its business in force;

(2) Withdraw any of its bank accounts;

(3) Lend any of its funds;

(4) Invest any of its funds;

(5) Transfer any of its property;

(6) Incur any debt, obligation or liability;

(7) Merge or consolidate with another company;

(8) Approve new premiums or renew any policies;

(9) Enter into any new reinsurance contract or treaty;

(10) Terminate, surrender, forfeit, convert or lapse any insurance policy, certificate or contract, except for nonpayment of premiums due;

(11) Release, pay or refund premium deposits, accrued cash or loan values, unearned premiums, or other reserves on any insurance policy, certificate or contract;

(12) Make any material change in management; or

(13) Increase salaries and benefits of officers or directors or the preferential payment of bonuses, dividends or other payments deemed preferential.



§ 56-9-506 - Insurers may contest actions of supervisor.

During the period of supervision, the insurer may contest an action taken or proposed to be taken by the supervisor, specifying the manner wherein the action being complained of would not result in improving the condition of the insurer. Denial of the insurer's request upon reconsideration entitles the insurer to request a proceeding under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-9-507 - Commissioner -- Power to institute judicial proceedings.

Nothing in this chapter precludes the commissioner from initiating judicial proceedings to place an insurer in conservation, rehabilitation or liquidation proceedings or other delinquency proceedings, however designated under the laws of this state, regardless of whether the commissioner has previously initiated administrative supervision proceedings under this chapter against the insurer.



§ 56-9-508 - Commissioner's authority to adopt rules.

The commissioner is empowered to adopt reasonable rules necessary for the implementation of this chapter.



§ 56-9-509 - Commissioner and supervisor -- Meetings to carry out duties.

Notwithstanding any other law, the commissioner may meet with a supervisor appointed under this chapter and with the attorney or other representative of the supervisor, without the presence of any other person, at the time of any proceeding or during the pendency of any proceeding held under this chapter, to carry out the commissioner's duties under this chapter or for the supervisor to carry out the supervisor's duties under this chapter.



§ 56-9-510 - Commissioner and department -- Limitation of liability.

There shall be no liability on the part of, and no cause of action of any nature shall arise against, the commissioner or the department or its employees or agents for any action taken by them in the performance of their powers and duties under this chapter.



§ 56-9-511 - Costs of administrative supervision.

(a) The commissioner shall have the discretion to require any insurer placed under administrative supervision, as authorized by this part, to pay any and all appropriate and reasonable costs incurred during the supervision, including, but not limited to:

(1) The expenses of the commissioner or the commissioner's designated appointee; and

(2) The compensation of the experts, actuaries and examiners as may be contracted for by the commissioner or the commissioner's designated appointee for the purpose of assisting in the supervision. The compensation shall be fixed at a reasonable amount commensurate with usual compensation for like services and shall not exceed one hundred fifty percent (150%) of the compensation and per diem allowances set forth in the guidelines adopted by the National Association of Insurance Commissioners.

(b) The costs of an administrative supervision incurred by the commissioner shall be paid into the department for its use and benefit in meeting the expenses and compensation for the persons engaged in the supervision.









Chapter 10 - Merger, Consolidation and Exchange of Stock

Part 1 - General Provisions

§ 56-10-101 - Right to merge, consolidate or exchange stock.

By complying with the provisions of this chapter, a domestic stock insurance company, referred to in this chapter as the "domestic company," may effect:

(1) A merger or consolidation with one (1) or more domestic stock insurance companies, or with one (1) or more foreign stock insurance companies, if the merger or consolidation is authorized by the laws of the state under which each such foreign company is organized; or

(2) An exchange of all the outstanding stock of its shareholders with a domestic stock corporation, or with a foreign stock corporation authorized to do business in this state, if the exchange is authorized by the laws of the state under which the foreign corporation is organized, the domestic or foreign corporation being referred to in this chapter as the "acquiring corporation," which acquiring corporation pays or provides the following consideration:

(A) Shares of stock or other securities issued by the acquiring corporation;

(B) Cash;

(C) Other consideration; or

(D) Any combination of such stock or other securities, cash or other consideration.



§ 56-10-102 - Procedure for merger, consolidation or exchange of stock.

The constituent insurance companies may adopt a plan of merger or consolidation, or the domestic insurance company and the acquiring corporation may adopt a plan of exchange of stock, as provided in §§ 56-10-103 -- 56-10-106.



§ 56-10-103 - Approval of the boards of directors.

(a) The board of directors of each such corporation shall adopt a resolution approved by a majority of the whole board setting forth the proposed plan of merger, consolidation or exchange, and directing that it be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting. The plan shall set forth:

(1) The name of each corporation that is a party to the plan and, if the name of any of them has been changed, the name under which it was formed; and the name of the surviving corporation or the name, or the method of determining the name, of the consolidated corporation;

(2) The terms and conditions of the proposed merger, consolidation or exchange of stock;

(3) The manner and basis of carrying the merger, consolidation or exchange into effect; and

(4) In the case of a merger, a statement of any amendments or changes in the charter of the surviving corporation to be effected by the merger; or in the case of a consolidation, all statements required to be included in the charter for a new corporation formed pursuant to title 48, chapter 12 or chapter 52, as applicable.

(b) No director, officer, agent or employee of any such corporation shall receive any fee, commission, compensation or other valuable consideration whatsoever for in any manner aiding, promoting or assisting in the adoption or approval of the plan except as specifically set forth in the plan.



§ 56-10-104 - Approval of the commissioner.

(a) The constituent corporations in the case of a merger or consolidation, or the domestic company and the acquiring corporation in the case of an exchange of stock, shall then submit to the commissioner three (3) copies of the proposed plan certified by the president or a vice president of each as having been adopted by its board of directors in accordance with § 56-10-103, together with:

(1) Financial statements of the constituent corporations, or of the domestic company and the acquiring corporation, for its last preceding fiscal year;

(2) Pro forma financial statements of each such corporation based on the assumption that the plan was effective as proposed at the end of the last preceding fiscal year of the domestic company;

(3) An estimate of expenses already incurred and of expenses expected to be incurred in connection with the proposed plan;

(4) A written statement that sets forth for each such corporation the proposed changes, if any, in management policies and in the identity of its officers and directors, which are initially contemplated should the plan be effected as proposed;

(5) A nonrefundable fee in an amount that the commissioner shall by rule establish; and

(6) Any other information that the commissioner may require with respect to the plan.

(b) (1) The commissioner shall hold a public hearing upon the terms, conditions and provisions of the proposed plan of merger, consolidation or exchange to determine if it is reasonable, fair and in the public interest. At the hearing, the shareholders and the policyholders of each such corporation, and any other interested parties, shall have the right to appear and to become parties to the proceeding.

(2) The hearing shall be commenced not less than thirty (30) days after the date on which the plan is submitted to the commissioner. The hearing shall be held at the place, date and time that the commissioner specifies. Notice of the hearing shall be published in a newspaper having general circulation in the city or cities wherein are located the principal office of each corporation that is a party to the plan, once a week for two (2) successive weeks, the last publication of the notice to be not more than two (2) weeks prior to the hearing date. Written notice of the hearing shall be mailed at least ten (10) days prior to the hearing by each such corporation to each of their respective shareholders. All expenses of publication shall be borne as specified in the plan.

(c) The commissioner shall issue a written order approving the plan as submitted to the commissioner, including any modifications that a majority of the whole board of directors of each corporation that is a party to the plan approves, if the commissioner finds that:

(1) The plan, including all modifications, if effected, will not tend to affect adversely the financial stability, management, general capacity, or intention to continue the safe and prudent transaction of insurance business of any domestic insurance company that is a party to the plan;

(2) The fulfillment of the plan will not affect either the contractual obligations of any domestic insurance company that is a party to the plan to its policyholders, or the ability and tendency of the company to render service to its policyholders in the future; and

(3) The terms and conditions of the plan are consistent with law and are fair and reasonable.

(d) The order of the commissioner approving or disapproving the plan shall be filed in conformity with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, within sixty (60) days after the date the plan is submitted to the commissioner. The commissioner shall give notice of the order to all parties to the proceeding and shall deliver copies thereof to each corporation that is a party to the plan. Any party to the proceeding aggrieved by the order shall be entitled to a judicial review thereof in accordance with provisions of title 27, chapter 9.



§ 56-10-105 - Approval of shareholders.

The plan as approved by the commissioner shall then be submitted to a vote of the shareholders of each corporation that is a party to the plan at an annual or special meeting of the shareholders. Written notice of the meeting shall be given in the manner required by § 48-310 [repealed], shall state the right of a shareholder to dissent and receive fair value for the shareholder's shares, and shall contain a copy or summary of the plan of merger, consolidation, or exchange. The plan shall be approved upon receiving the affirmative votes of the holders of at least two thirds (2/3) of the outstanding shares of capital stock of each such corporation or of such larger proportion of shares as may be specified in the plan. Notwithstanding the approval, and at any time prior to the effective date of the plan as provided in § 56-10-109, the plan may be abandoned pursuant to provisions therefor, if any, set forth in the plan.



§ 56-10-106 - Foreign corporations.

(a) If one (1) or more of the constituent corporations to a merger or consolidation is a foreign corporation, the merger or consolidation shall be carried out in the following manner:

(1) Each domestic corporation shall comply with the provisions of this chapter with respect to the merger or consolidation of domestic companies, and each foreign corporation shall comply with the applicable provisions of the laws of the state under which it is organized; and

(2) If the surviving or new corporation is to be governed by the laws of any state other than this state, it shall comply with the provisions of §§ 48-901 -- 48-931 [repealed] with respect to foreign corporations, if it is to transact business or to conduct affairs in this state, and in every case shall file with the secretary of state of this state:

(A) An agreement that it may be served with process in this state in any proceeding for the enforcement of any obligation of any domestic corporation that is a party to the merger or consolidation and in any proceeding for the enforcement of the rights of a dissenting shareholder of any such domestic corporation against the surviving or consolidated corporation, and an irrevocable appointment of the secretary of state of this state as its agent to accept service of process in any such proceeding; and

(B) An agreement that it will promptly pay to the dissenting shareholders of any such domestic corporation the amount, if any, to which they shall be entitled under § 56-10-110.

(b) The effect of the merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations, except insofar as the laws of the state governing the surviving or consolidated company provide otherwise.

(c) In the case of an exchange of securities, if the acquiring corporation is a foreign corporation, then the corporation shall comply with the applicable provisions of the laws of the state under which it is organized. The foreign acquiring corporation shall also procure a certificate of authority to transact business and conduct affairs in Tennessee pursuant to §§ 48-901 -- 48-931 [repealed] and shall comply with all the provisions of the law of this state relating to foreign corporations. The effect of the exchange of securities shall be as provided by this chapter, except insofar as the laws of the state under which the foreign acquiring corporation is organized provide otherwise.



§ 56-10-107 - Articles of merger or consolidation -- Agreement of exchange of stock.

(a) After the plan of merger or consolidation is approved by the shareholders of each constituent corporation, appropriate articles of merger or consolidation shall be executed by the president or any vice president and the secretary or any assistant secretary of each such corporation and filed in triplicate with the commissioner. If the articles of merger or consolidation show that the plan of merger or consolidation has been duly approved by the shareholders of each constituent corporation, as required in § 56-10-105, and otherwise conforms to the law, the commissioner shall endorse approval on each copy of the articles, shall record one (1) copy in the commissioner's office as provided in § 56-1-604, and shall return the other two (2) copies to the domestic company for filing and recording with the secretary of state and the register of that county in which the surviving or consolidated company has its principal office, in the same manner as provided for certificates of incorporation.

(b) After the plan of exchange of stock is approved by the shareholders of the domestic company and the acquiring corporation, an appropriate agreement of exchange shall be executed by the president or any vice president and the secretary or any assistant secretary of each such corporation and filed in triplicate with the commissioner. If the agreement shows that the plan of exchange has been duly approved by the shareholders of the domestic company and the acquiring corporation as required by § 56-10-105 and otherwise conforms to the law, the commissioner shall endorse approval on each copy thereof, shall record one (1) copy in the commissioner's office, as provided in § 56-1-604, and shall return one (1) copy to the domestic company and to the acquiring corporation.



§ 56-10-108 - Merger of subsidiary company.

If the domestic company owns at least ninety percent (90%) of the outstanding shares of another domestic or foreign stock insurance company, it may merge the other company into itself without approval by a vote of the shareholders of either company in accordance with § 48-518 [repealed]. In the event, the approval of the commissioner shall be obtained in the manner specified in § 56-10-104.



§ 56-10-109 - Effect of merger, consolidation or exchange of stock.

(a) The effect of the merger or consolidation shall be as provided in § 48-505 [repealed].

(b) The plan of exchange and the issuance and exchange of securities provided for therein shall become effective when the agreement of exchange has been recorded by the commissioner, or upon such later date as may be specified in the agreement, which may not be later than thirty (30) days after the recording. Upon the plan of exchange becoming effective, the issuance and exchange of securities provided for therein shall be deemed to have been consummated, each shareholder of the domestic company shall cease to be a shareholder of the company and the ownership of all shares of the issued and outstanding stock of the domestic company shall vest in the acquiring corporation automatically without any physical transfer or deposit of certificates representing the shares.

(c) Certificates representing shares of stock of the domestic company prior to the plan of exchange becoming effective shall, after the plan of exchange becomes effective, represent:

(1) Shares of the issued and outstanding capital stock or other securities issued by the acquiring corporation; and

(2) The right, if any, to receive such cash or other consideration upon such terms as shall be specified in the plan of exchange. The certificates representing shares of stock of the domestic company may, after the plan of exchange becomes effective, be exchanged for shares of stock or other securities issued by the acquiring corporation or cash or other consideration or any combination thereof upon the terms as are specified in the plan of exchange.



§ 56-10-110 - Authorized insurance business and regulatory authority.

(a) Nothing in this chapter shall affect the power of the commissioner to regulate, supervise and control insurance companies to the extent of and as provided by this title, nor shall anything in this chapter be construed to authorize any insurance company to engage in any kind or kinds of insurance business not authorized by its charter, or to authorize any acquiring corporation that is not an insurance company to engage directly in the business of insurance.

(b) Subsequent to the effective date of any plan of exchange, the commissioner, having regard to the findings stated in § 56-10-104, shall have authority to require that the affairs of the domestic company be conducted in a manner as to assure the continued safe conduct and transaction of the business of insurance of the domestic company.



§ 56-10-111 - Appraisal right of dissenting shareholders.

Any shareholder of any domestic stock insurance company which is a party to a merger, consolidation or exchange of securities as described in this chapter shall have the right to dissent and receive fair value for the shareholder's shares by complying with the procedure set forth in §§ 48-503 [repealed] and 48-504 [repealed].






Part 2 - Tender Offers

§ 56-10-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of commerce and insurance;

(2) "Control" means actual working control, in whatever manner exercised. If, as a result of the consummation of any acquisition, any person would own in excess of ten percent (10%) of the voting security of a domestic insurer, it shall be presumed that the person could, directly or indirectly, acquire control of the insurer. Any such presumption may be rebutted by evidence, at a hearing called by the commissioner at the request of the person against whom the presumption operates, but the presumption shall continue until a determination to the contrary is made;

(3) "Domestic insurance company" means:

(A) An insurance company incorporated under the laws of this state;

(B) An insurance company having its principal office or place of business in this state; or

(C) An "insurance holding company system," as defined in § 56-11-101, having its principal office or place of business in this state or that controls an insurance company incorporated under the laws of this state; and

(4) (A) A corporation shall be deemed a "person"; and

(B) When two (2) or more persons act as a partnership, limited partnership, syndicate, or other group for the purposes of acquiring securities of the insurer, the group shall be deemed a "person," and the information called for by § 56-10-202(a)(1)-(5) shall be given with respect to each member of the group.



§ 56-10-202 - Tender offer or agreement for obtaining control of domestic insurance company -- Prerequisites.

(a) No person shall make a tender offer for, enter into any agreement to exchange securities for, or otherwise seek to acquire, any voting security of a domestic insurance company if, as a result of the consummation thereof, the person could, directly or indirectly, acquire control of the insurer, unless, at the time any form of initial offer is made to security holders, or prior to the acquisition of the securities, if no offer is involved, the person has filed with the commissioner and has sent to the insurer a statement containing the following information, and any additional information the commissioner may by rule or regulation prescribe as necessary or appropriate for the protection of policyholders and shareholders of the insurer, or in the public interest:

(1) The background and identity of all persons by whom or on whose behalf the acquisition is to be effected;

(2) The source and amount of the funds or other considerations used or to be used in making the acquisition;

(3) Any plans or proposals which the persons may have to liquidate the insurer, to sell its assets or merge or consolidate it with any person, or to make any other major change in its business or corporate structure or management;

(4) The number of shares of the security that the person proposes to acquire, and the terms of the offer or exchange, as the case may be; and

(5) Information as to any contracts, arrangements or understandings with any party with respect to any securities of the insurer, including, but not limited to, transfer of any of the securities, option arrangements, puts or calls, or the giving or withholding of proxies, naming the party with whom the contract, arrangements or understandings have been entered into, and giving the details of the activity.

(b) If any material change occurs in the facts set forth in the statement filed with the commissioner and sent to the insurer pursuant to this section, an amendment shall be filed immediately with the commissioner and sent immediately to the insurer setting forth the changes.



§ 56-10-203 - Use of registration statements under securities acts in making offers or agreements.

If any offer or agreement referred to in § 56-10-202 is proposed to be made by means of a registration statement under the Securities Act of 1933, or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, the person required to file the statement referred to in § 56-10-202 may utilize the documents in furnishing the information called for by that statement.



§ 56-10-204 - Disapproval of acquisition by commissioner -- Hearing.

The acquisitions referred to in § 56-10-202 may be made unless the commissioner, within sixty (60) days after the statement required by § 56-10-202 has been filed with the commissioner, disapproves the acquisitions; provided, that the commissioner shall have one hundred twenty (120) days within which to disapprove the acquisitions if within the sixty-day period the commissioner calls a public hearing and holds the public hearing within the one hundred twenty-day period. The commissioner shall call and hold the public hearing within the one hundred twenty-day period if requested to do so by the insurer referred to in § 56-10-202 within the sixty-day period. The commissioner may disapprove the transaction if it is found that:

(1) Upon completion of the acquisition, the domestic insurer referred to in § 56-10-202 would be unable to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

(2) The financial condition of the acquiring person is such as might jeopardize the financial stability of the insurer, or prejudice the interests of its policyholders or, in the case of a possible acquisition of control other than by merger or consolidation, prejudice the interests of any remaining shareholders who are unaffiliated with the acquiring person;

(3) The plans or proposals that the acquiring person has to liquidate the insurer, to sell its assets or to merge or consolidate it with any person, or to make any other major change in its business or corporate structure or management, are unfair or prejudicial to policyholders; or

(4) The competence, experience and integrity of those persons who would control the operation of the domestic insurer referred to in § 56-10-202 indicate that it would not be in the best interest of the policyholders and shareholders of the insurer or in the public interest to permit them to do so.



§ 56-10-205 - Acquisition of securities in contravention of this part -- Injunction.

No vote by the stockholder of record, or any other party so entitled to vote, of any security acquired or to be acquired in contravention of the provisions of this part shall be valid or effective. The chancery court for the county where the principal office of the corporation is located may, without limiting the generality of its authority, upon the petition of the insurer referred to in § 56-10-202, order the issuance or entry of any injunction or any other order which the court deems proper to effect the provisions of this part.



§ 56-10-206 - Rules and regulations -- Enforcement by commissioner.

(a) The commissioner is hereby granted authority to issue rules, regulations and orders as may be necessary to properly administer this part.

(b) The commissioner may enforce the provisions of this part and any rule, regulation or order made hereunder by appropriate application for equitable relief to the chancery court for Davidson County, which court is hereby vested with exclusive jurisdiction over such proceedings.



§ 56-10-207 - Right of appeal.

Any person aggrieved by any act of the commissioner under this part may appeal therefrom to the chancery court for Davidson County.






Part 3 - Disclosures of Material Transactions

§ 56-10-301 - Reporting required -- Procedures.

(a) Every insurer domiciled in this state shall file a report with the commissioner disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements unless the acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements have been submitted to the commissioner for review, approval or information purposes pursuant to other provisions of the insurance laws, regulations, or other requirements.

(b) The report required by subsection (a) is due within fifteen (15) days after the end of the calendar month in which any of the transactions listed in subsection (a) occur.

(c) One (1) complete copy of the report, including any exhibits or other attachments, shall be filed with:

(1) The insurance department of the insurer's state of domicile; and

(2) The National Association of Insurance Commissioners.

(d) All reports obtained by or disclosed to the commissioner pursuant to this part shall be given confidential treatment and shall not be subject to subpoena and shall not be made public by the commissioner, the National Association of Insurance Commissioners, or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains unless the commissioner, after giving the insurer who would be affected notice and an opportunity to be heard pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, determines that the interest of policyholders, shareholders or the public will be served by publication, in which event the commissioner may publish all or any part in the manner the commissioner may deem appropriate.



§ 56-10-302 - Acquisitions and dispositions.

(a) No acquisitions or dispositions of assets need be reported pursuant to § 56-10-301 if the acquisitions or dispositions are not material. For purposes of this part, a material acquisition, or the aggregate of any series of related acquisitions during any thirty-day period, or disposition, or the aggregate of any series of related dispositions during a thirty-day period, is one that is non-recurring and not in the ordinary course of business and involves more than five percent (5%) of the reporting insurer's total admitted assets as reported in its most recent statutory statement filed with the insurance department of the insurer's state of domicile.

(b) (1) Asset acquisitions subject to this part include every purchase, lease, exchange, merger, consolidation, succession or other acquisition other than the construction or development of real property by or for the reporting insurer or the acquisition of materials for such purpose.

(2) Asset dispositions subject to this part include every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment, whether for the benefit of creditors or otherwise, abandonment, destruction or other disposition.

(c) (1) The following information is required to be disclosed in any report of a material acquisition or disposition of assets:

(A) Date of the transaction;

(B) Manner of acquisition or disposition;

(C) Description of the assets involved;

(D) Nature and amount of the consideration given or received;

(E) Purpose of, or reason for, the transaction;

(F) Manner by which the amount of consideration was determined;

(G) Gain or loss recognized or realized as a result of the transaction; and

(H) Name or names of the person or persons from whom the assets were acquired or to whom they were disposed.

(2) Insurers are required to report material acquisitions and dispositions on a non-consolidated basis unless the insurer is part of a consolidated group of insurers that utilizes a pooling arrangement or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves, and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement, and the net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus.



§ 56-10-303 - Non-renewals, cancellations or revisions.

(a) (1) No non-renewals, cancellations or revisions of ceded reinsurance agreements need be reported pursuant to § 56-10-301 if the non-renewals, cancellations or revisions are not material. For purposes of this part, a material non-renewal, cancellation or revision is one that affects:

(A) As respects property and casualty business, including accident and health business written by a property and casualty insurer:

(i) More than fifty percent (50%) of the insurer's total ceded written premium; or

(ii) More than fifty percent (50%) of the insurer's total ceded indemnity and loss adjustment reserves.

(B) As respects life, annuity, and accident and health business: more than fifty percent (50%) of the total reserve credit taken for business ceded, on an annualized basis, as indicated in the insurer's most recent annual statement; and

(C) As respects either property and casualty or life, annuity, and accident and health business, either of the following events shall constitute a material revision which must be reported:

(i) An authorized reinsurer representing more than ten percent (10%) of a total cession is replaced by one (1) or more unauthorized reinsurers; or

(ii) Previously established collateral requirements have been reduced or waived as respects one (1) or more unauthorized reinsurers representing collectively more than ten percent (10%) of a total cession.

(2) However, no filing shall be required if:

(A) As respects property and casualty business, including accident and health business written by a property and casualty insurer: the insurer's total ceded written premium represents, on an annualized basis, less than ten percent (10%) of its total written premium for direct and assumed business; or

(B) As respects life, annuity, and accident and health business: the total reserve credit taken for business ceded represents, on an annualized basis, less than ten percent (10%) of the statutory reserve requirement prior to any cession.

(b) (1) The following information is required to be disclosed in any report of a material non-renewal, cancellation or revision of ceded reinsurance agreements:

(A) Effective date of the non-renewal, cancellation or revision;

(B) The description of the transaction with an identification of the initiator thereof;

(C) Purpose of, or reason for, the transaction; and

(D) If applicable, the identity of the replacement reinsurers.

(2) Insurers are required to report all material non-renewals, cancellations or revisions of ceded reinsurance agreements on a non-consolidated basis unless the insurer is part of a consolidated group of insurers that utilizes a pooling arrangement or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves, and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement, and the net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus.









Chapter 11 - Insurance Holding Companies and Risk Management

Part 1 - Insurance Holding Company System Act of 1986

§ 56-11-101 - Short title -- Definitions.

(a) This part shall be known and may be cited as the "Insurance Holding Company System Act of 1986."

(b) As used in this part unless the context otherwise requires:

(1) "Affiliate" of, or person "affiliated" with, a specific person, means a person that directly, or indirectly through one (1) or more intermediaries, controls, or is controlled by, or is under common control with, the person specified;

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) (A) "Control" including "controlling," "controlled by" and "under common control with" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or non-management services, or otherwise, unless the power is the result of an official position with or corporate office held by the person.

(B) "Control" shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by § 56-11-105(k) that control does not exist in fact. The commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support the determination that control exists in fact, notwithstanding the absence of a presumption to that effect;

(4) "Enterprise Risk" means any activity, circumstance, event or series of events involving one (1) or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or its insurance holding company system as a whole, including, but not limited to, anything that would cause the insurer's Risk-Based Capital to fall into company action level as set forth in § 56-46-104 or would cause the insurer to be in hazardous financial condition as set forth in Tenn. Comp. R. & Reg. 0780-01-66, as amended;

(5) "Health maintenance organization" means a health maintenance organization as defined at § 56-32-102;

(6) "Health maintenance organization holding company system" means two (2) or more affiliated persons, one (1) of which is a health maintenance organization. "Health maintenance organization holding company system" also means a corporation regulated pursuant to title 56, chapter 29, which owns or controls, either directly or indirectly, a health maintenance organization;

(7) "Insurance holding company system" means two (2) or more affiliated persons, one (1) or more of which is an insurer;

(8) "Insurer" has the same meaning as "insurance company," as set forth in § 56-1-102, except that it does not include:

(A) Agencies, authorities or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state;

(B) Fraternal benefit societies;

(C) Nonprofit medical and hospital service associations; or

(D) Nonprofit dental service corporations;

(9) "Person" means an individual, a corporation, a limited liability company, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing acting in concert, but does not include any joint venture partnership exclusively engaged in owning, managing, leasing or developing real or tangible personal property;

(10) "Securityholder" of a specified person is one who owns any security of the person, including common stock, preferred stock, debt obligations and any other security convertible into or evidencing the right to acquire any of the foregoing;

(11) "Subsidiary" of a specified person is an affiliate controlled by the person directly or indirectly through one (1) or more intermediaries; and

(12) "Voting security" includes any security convertible into or evidencing a right to acquire a voting security.



§ 56-11-102 - Authorization for subsidiary.

(a) Authorization. Any domestic insurer or licensed health maintenance organization, either by itself or in cooperation with one (1) or more persons, may organize or acquire one (1) or more subsidiaries. The subsidiaries may conduct any kind of business or businesses and their authority to do so shall not be limited by reason of the fact that they are subsidiaries of a domestic insurer or a licensed health maintenance organization.

(b) Additional Investment Authority. In addition to investments in common stock, preferred stock, debt obligations and other securities permitted under all other sections of this title, a domestic insurer or licensed health maintenance organization may also:

(1) Invest, in common stock, preferred stock, debt obligations, and other securities of one (1) or more subsidiaries, amounts which do not exceed the lesser of ten percent (10%) of the insurer's assets or fifty percent (50%) of the insurer's surplus as regards policyholders, or, with respect to health maintenance organization's, net worth; provided, that after such investments, the insurer's surplus as regards policyholders or health maintenance organizations net worth will be reasonable in relation to the insurer's or health maintenance organization's outstanding liabilities and adequate to meet its financial needs. In calculating the amount of such investments, investments in domestic or foreign insurance subsidiaries and health maintenance organizations shall be excluded, and there shall be included:

(A) Total net moneys or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities, and

(B) All amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities; and all contributions to the capital or surplus of a subsidiary subsequent to its acquisition or formation;

(2) (A) Invest any amount in common stock, preferred stock, debt obligations and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer; provided, that each subsidiary agrees to limit its investments in any asset so that such investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in subdivision (b)(1) or in §§ 56-3-301 - 56-3-307 or §§ 56-3-401 - 56-3-409 applicable to the insurer.

(B) For the purpose of this subdivision (b)(2), "the total investment of the insurer" includes:

(i) Any direct investment by the insurer or health maintenance organization in an asset, and

(ii) The insurer's or health maintenance organization's proportionate share of any investment in an asset by any subsidiary of the insurer or health maintenance organization, which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the ownership of the subsidiary;

(3) With the approval of the commissioner, invest any greater amount in common stock, preferred stock, debt obligations, or other securities of one (1) or more subsidiaries; provided, that after the investment the insurer's surplus as regards policyholders or health maintenance organization's net worth will be reasonable in relation to the insurer's or health maintenance organization's outstanding liabilities and adequate to its financial needs.

(c) Exemption from Investment Restrictions. Investments in common stock, preferred stock, debt obligations or other securities of subsidiaries made pursuant to subsection (b) shall not be subject to any of the otherwise applicable restrictions or prohibitions contained in this title applicable to such investments of insurers except §§ 56-3-303, 56-3-402, 56-3-403 and 56-3-404.

(d) Qualification of Investment; When Determined. Whether any investment made pursuant to subsection (b) meets the applicable requirements of subsection (b) is to be determined before the investment is made, by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested, not including dividends.

(e) Cessation of Control. If an insurer ceases to control a subsidiary, it shall dispose of any investment in that subsidiary made pursuant to this section within three (3) years from the time of the cessation of control or within such further time as the commissioner may prescribe, unless at any time after the investment shall have been made, the investment shall have met the requirements for investment under any other section of this part, and the insurer has so notified the commissioner.



§ 56-11-103 - Mergers and acquisitions of control.

(a) (1) Filing Requirements. No person other than the issuer shall make a tender offer for, or a request or invitation for tenders of, or enter into any agreement to exchange securities for, seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the consummation thereof, the person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of the insurer, and no such person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer or any person controlling a domestic insurer unless, at the time any such offer, request, or invitation is made or any such agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, the person has filed with the commissioner and has sent to the insurer, a statement containing the information required by this section and the offer, request, invitation, agreement or acquisition has been approved by the commissioner in the manner prescribed in this part.

(2) For purposes of this section, any controlling person of a domestic insurer seeking to divest its controlling interest in the domestic insurer, in any manner, shall file with the commissioner, with a copy to the insurer, confidential notice of its proposed divestiture at least thirty (30) days prior to the cessation of control. The commissioner shall determine those instances in which the party or parties seeking to divest or to acquire a controlling interest in an insurer will be required to file for, and obtain approval of, the transaction. The information shall remain confidential until the conclusion of the transaction unless the commissioner, in the commissioner's discretion, determines that confidential treatment will interfere with enforcement of this section. If the statement referred to above is otherwise filed, this subdivision (a)(2) shall not apply.

(3) With respect to a transaction subject to this section, the acquiring person must also file a pre-acquisition notification with the commissioner, which shall contain the information set forth in § 56-11-104(c)(1). A failure to file the notification may be subject to penalties specified in § 56-11-104(e)(3).

(4) As used in this section, "domestic insurer" includes any person controlling a domestic insurer unless the person as determined by the commissioner is either directly or through its affiliates primarily engaged in business other than the business of insurance.

(5) For the purposes of this section, "person" does not include any securities broker holding, in the usual and customary broker's function, less than twenty percent (20%) of the voting securities of an insurance company or of any person that controls an insurance company.

(b) Content of Statement. The statement to be filed with the commissioner under this section shall be made under oath or affirmation and shall contain the following information:

(1) The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in subsection (a) is to be effected, called the "acquiring party;"

(A) If an individual, the person's principal occupation and all offices and positions held during the past five (5) years, and any conviction of crimes other than minor traffic violations during the past ten (10) years; and

(B) If the person is not an individual, a report of the nature of its business operations during the past five (5) years or for such lesser period as the person and any predecessors thereof shall have been in existence; an informative description of the business intended to be done by the person and the person's subsidiaries; and a list of all individuals who are or who have been selected to become directors or executive officers of the person, or who perform or will perform functions appropriate to the positions. The list shall include for each such individual the information required by subdivision (b)(1)(A);

(2) The source, nature and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction wherein funds were or are to be obtained for any such purpose, including any pledge of the insurer's stock, or the stock of any of its subsidiaries or controlling affiliates, and the identity of persons furnishing the consideration; provided, that where a source of the consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential, if the person filing the statement so requests;

(3) Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five (5) fiscal years of each such acquiring party, or for such lesser periods as the acquiring party and any predecessors thereof shall have been in existence, and similar unaudited information as of a date not earlier than ninety (90) days prior to the filing of the statement;

(4) Any plans or proposals that each acquiring party may have to liquidate the insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management;

(5) The number of shares of any security referred to in subsection (a) that each acquiring party proposes to acquire, the terms of the offer, request, invitation, agreement, or acquisition referred to in subsection (a), and a statement as to the method for arriving at the fairness of the proposal;

(6) The amount of each class of any security referred to in subsection (a) that is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party;

(7) A full description of any contracts, arrangements or understandings with respect to any security referred to in subsection (a) in which any acquiring party is involved, including, but not limited to, transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. The description shall identify the persons with whom the contracts, arrangements or understandings have been entered into;

(8) A description of the purchase of any security referred to in subsection (a) during the twelve (12) calendar months preceding the filing of the statement, by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid for the security;

(9) A description of any recommendations to purchase any security referred to in subsection (a) made during the twelve (12) calendar months preceding the filing of the statement, by any acquiring party, or by anyone based upon interviews or at the suggestion of the acquiring party;

(10) Copies of all tender offers for, requests, or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in subsection (a), and, if distributed, of additional soliciting material relating to the activity;

(11) The term of any agreement, contract or understanding made with or proposed to be made with any broker-dealer as to solicitation of securities referred to in subsection (a) for tender, and the amount of any fees, commissions or other compensation to be paid to broker-dealers with regard to the agreement;

(12) A nonrefundable fee in an amount that the commissioner shall by rule establish;

(13) Any additional information the commissioner may by rule or regulation prescribe as necessary or appropriate for the protection of policyholders of the insurer or in the public interest. If the person required to file the statement referred to in subsection (a) is a partnership, limited partnership, syndicate or other group, the commissioner may require that the information called for by subdivisions (b)(1)-(15) shall be given with respect to each partner of the partnership or limited partnership, each member of the syndicate or group, and each person who controls the partner or member. If any such partner, member or person is a corporation, or the person required to file the statement referred to in subsection (a) is a corporation, the commissioner may require that the information called for by subdivisions (b)(1)-(15) shall be given with respect to the corporation, each officer and director of the corporation, and each person who is directly or indirectly the beneficial owner of more than ten percent (10%) of the outstanding voting securities of the corporation. If any material change occurs in the facts set forth in the statement filed with the commissioner and sent to the insurer pursuant to this section, an amendment setting forth the change, together with copies of all documents and other materials relevant to the change, shall be filed with the commissioner and sent to the insurer within two (2) business days after the person learns of the change;

(14) An agreement by the person required to file the statement referred to in subsection (a) that it will provide the annual report, specified in § 56-11-105(l), for so long as control exists; and

(15) An acknowledgement by the person required to file the statement referred to in subsection (a) that the person and all subsidiaries within its control in the insurance holding company system will provide information to the commissioner upon request as necessary to evaluate enterprise risk to the insurer.

(c) Alternative Filing Materials. If any offer, request, invitation, agreement or acquisition referred to in subsection (a) is proposed to be made by means of a registration statement under the Securities Act of 1933, or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in subsection (a) may utilize the documents in furnishing the information called for by that statement.

(d) Approval by Commissioner; Hearings. (1) The commissioner shall approve any merger or other acquisition of control referred to in subsection (a) unless, after a public hearing, the commissioner finds that:

(A) After the change of control, the domestic insurer referred to in subsection (a) would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

(B) The effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in this state or tend to create a monopoly in this state. In applying the competitive standard in this subdivision (d)(1)(B):

(i) The informational requirements of § 56-11-104(c)(1) and the standards of § 56-11-104(d)(2) shall apply;

(ii) The merger or other acquisition shall not be disapproved if the commissioner finds that any of the situations meeting the criteria provided by § 56-11-104(d)(3) exist; and

(iii) The commissioner may condition the approval of the merger or other acquisition on the removal of the basis of disapproval within a specified period of time;

(C) The financial condition of any acquiring party is such that it might jeopardize the financial stability of the insurer, or prejudice the interest of its policyholders;

(D) The plans or proposals that the acquiring party has to liquidate the insurer, sell its assets or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurer and not in the public interest;

(E) The competence, experience and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control; or

(F) The acquisition is likely to be hazardous or prejudicial to the insurance buying public.

(2) The public hearing referred to in subdivision (d)(1) shall be held within thirty (30) days after the statement required by subsection (a) is filed, and at least twenty (20) days' notice of the public hearing shall be given by the commissioner to the person filing the statement. Not less than seven (7) days' notice of the public hearing shall be given by the person filing the statement to the insurer and to such other persons as may be designated by the commissioner. The commissioner shall make a determination within the sixty-day period preceding the effective date of the proposed transaction. At the hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interest may be affected by the proposed transaction, shall have the right to present evidence, examine and cross-examine witnesses, and offer oral and written arguments and in connection therewith shall be entitled to conduct discovery proceedings in the same manner as is presently allowed in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. All discovery proceedings shall be concluded not later than three (3) days prior to the commencement of the public hearing.

(3) If the proposed acquisition of control will require the approval of more than one (1) commissioner, the public hearing referred to in subdivision (d)(2) may be held on a consolidated basis upon request of the person filing the statement referred to in subsection (a). Such person shall file the statement referred to in subsection (a) with the National Association of Insurance Commissioners (NAIC) within five (5) days of making the request for a public hearing. A commissioner may opt out of a consolidated hearing, and shall provide notice to the applicant of the opt-out within ten (10) days of the receipt of the statement referred to in subsection (a). A hearing conducted on a consolidated basis shall be public and shall be held within the United States before the commissioners of the states in which the insurers are domiciled. Such commissioners shall hear and receive evidence. A commissioner may attend such hearing, in person or by telecommunication.

(4) In connection with a change of control of a domestic insurer, any determination by the commissioner that the person acquiring control of the insurer shall be required to maintain or restore the capital of the insurer to the level required by this title, shall be made not later than sixty (60) days after the date of notification of the change in control submitted pursuant to § 56-11-103(a)(1).

(5) The commissioner may retain, at the acquiring person's expense, any attorneys, actuaries, accountants and other experts not otherwise a part of the commissioner's staff as may be reasonably necessary to assist the commissioner in reviewing the proposed acquisition of control.

(e) Exemptions. This section does not apply to:

(1) Any transaction that is subject to the provisions of chapter 10 of this title dealing with the merger or consolidation of two (2) or more insurers.

(2) Any offer, request, invitation, agreement or acquisition that the commissioner by order shall exempt therefrom as:

(A) Not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer; or

(B) As otherwise not comprehended within the purposes of this section.

(f) Violations. The following are violations of this section:

(1) The failure to file any statement, amendment, or other material required to be filed pursuant to subsection (a) or (b); or

(2) The effectuation or any attempt to effectuate an acquisition of control of, divestiture of, or merger with, a domestic insurer unless the commissioner has given approval to the acquisition or merger.

(g) Jurisdiction; Consent to Service of Process. The courts of this state are hereby vested with jurisdiction over every person not resident, domiciled, or authorized to do business in this state who files a statement with the commissioner under this section, and overall actions involving the person arising out of violations of this section, and each such person shall be deemed to have performed acts equivalent to and constituting an appointment by such a person of the commissioner to be the person's true and lawful attorney, upon whom may be served all lawful process in any action, suit or proceeding arising out of violations of this section. Copies of all lawful process shall be served on the commissioner and transmitted by registered or certified mail by the commissioner to the person at the person's last known address.



§ 56-11-104 - Acquisitions resulting in change in control of insurer.

(a) Definitions. As used in this section only:

(1) "Acquisition" means any agreement, arrangement or activity, the consummation of which results in a person acquiring directly or indirectly the control of another person, and includes, but is not limited to, the acquisition of voting securities, the acquisition of assets, bulk reinsurance and mergers; and

(2) "Involved insurer" includes an insurer that either acquires or is acquired, is affiliated with an acquirer or acquired, or is the result of a merger.

(b) Scope. (1) Except as exempted in subdivision (b)(2), this section applies to any acquisition in which there is a change in control of an insurer authorized to do business in this state.

(2) This section does not apply to the following:

(A) [Deleted by 2014 amendment, effective March 28, 2014.]

(B) A purchase of securities solely for investment purposes so long as the securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in any insurance market in this state. If a purchase of securities results in a presumption of control under § 56-11-101(b)(3), it is not solely for investment purposes unless the commissioner of insurance of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and the disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the commissioner of commerce and insurance of this state;

(C) The acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if pre-acquisition notification is filed with the commissioner of commerce and insurance in accordance with subdivision (c)(1) thirty (30) days prior to the proposed effective date of the acquisition. However, the pre-acquisition notification is not required for exclusion from this section if the acquisition would otherwise be excluded from this section by any other subdivision of this subdivision (b)(2);

(D) The acquisition of already affiliated persons;

(E) An acquisition if, as an immediate result of the acquisition:

(i) In no market would the combined market share of the involved insurers exceed five percent (5%) of the total market;

(ii) There would be no increase in any market share; or

(iii) In no market would the combined market share of the involved insurers exceed twelve percent (12%) of the total market, and the market share increases by more than two percent (2%) of the total market. For the purpose of this subdivision (b)(2)(E), "market" means direct written insurance premium in this state for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this state;

(F) An acquisition for which a pre-acquisition notification would be required pursuant to this section due solely to the resulting effect on the ocean marine insurance line of business; or

(G) An acquisition of an insurer whose domiciliary commissioner affirmatively finds that the insurer is in failing condition; there is a lack of feasible alternative to improving the condition; the public benefits of improving the insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition; and the findings are communicated by the domiciliary commissioner of insurance to the commissioner of commerce and insurance of this state.

(c) Pre-acquisition Notification, Waiting Period. An acquisition covered by subsection (b) may be subject to an order pursuant to subsection (e) unless the acquiring person files a pre-acquisition notification and the waiting period has expired. The acquired person may file a pre-acquisition notification. The commissioner of commerce and insurance shall give confidential treatment to information submitted under this subsection (c) in the same manner as provided in § 56-11-108.

(1) The pre-acquisition notification shall be in the form and contain the information as prescribed by the National Association of Insurance Commissioners relating to those markets that, under subdivision (b)(2)(E), cause the acquisition not to be exempted from the provisions of this section. The commissioner may require additional material and information deemed necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard of subsection (d). The required information may include an opinion of an economist as to the competitive impact of the acquisition in this state accompanied by a summary of the education and experience of the person indicating the person's ability to render an informed opinion.

(2) The waiting period required shall begin on the date of receipt of the commissioner of a pre-acquisition notification and shall end on the earlier of the thirtieth day after the date of the receipt, or termination of the waiting period by the commissioner. Prior to the end of the waiting period, the commissioner, on a one-time basis, may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the thirtieth day after receipt of the additional information by the commissioner, or termination of the waiting period by the commissioner.

(d) Competitive Standard. (1) The commissioner may enter an order under subdivision (e)(1) with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be substantially to lessen competition in any line of insurance in this state or tend to create a monopoly therein, or if the insurer fails to file adequate information in compliance with subsection (c).

(2) In determining whether a proposed acquisition would violate the competitive standard of subdivision (d)(1), the commissioner shall consider the following:

(A) Any acquisition covered under subsection (b) involving two (2) or more insurers competing in the same market is prima facie evidence of violation of the competitive standards:

(i) If the market is highly concentrated and the involved insurers possess the following shares of the market: Click here to view image.

(ii) If the market is not highly concentrated and the involved insurers possess the following shares of the market: Click here to view image.

A highly concentrated market is one in which the share of the four (4) largest insurers is seventy-five percent (75%) or more of the market. Percentages not shown in the tables are interpolated proportionately to the percentages that are shown. If more than two (2) insurers are involved, exceeding the total of the two (2) columns in the table is prima facie evidence of violation of the competitive standard in subdivision (d)(1). For the purpose of this subdivision (d)(2)(A), the insurer with the largest share of the market shall be deemed to be Insurer A.

(B) There is a significant trend toward increased concentration when the aggregate market share of any grouping of the largest insurers in the market from the two (2) largest to the eight (8) largest has increased by seven percent (7%) or more of the market over a period of time extending from any base year five (5) to ten (10) years prior to the acquisition up to the time of the acquisition. Any acquisition or merger covered under subsection (b) involving two (2) or more insurers competing in the same market is prima facie evidence of violation of the competitive standard in subdivision (d)(1) if:

(i) There is a significant trend toward increased concentration in the market;

(ii) One (1) of the insurers involved is one (1) of the insurers in a grouping of the large insurers showing the requisite increase in the market share; and

(iii) Another involved insurer's market is two percent (2%) or more.

(C) As used in this subdivision (d)(2):

(i) "Insurer" includes any company or group of companies under common management, ownership or control;

(ii) "Market" means the relevant product and geographical markets. In determining the relevant product and geographical markets, the commissioner shall give due consideration to, among other things, the definitions or guidelines, if any, promulgated by the National Association of Insurance Commissioners and to information, if any, submitted by parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business, the line being that used in the annual statement required to be filed by insurers doing business in this state and the relevant geographical market is assumed to be this state; and

(iii) The burden of showing prima facie evidence of violation of the competitive standard rests upon the commissioner.

(D) Even though an acquisition is not prima facie violative of the competitive standard under subdivisions (d)(2)(A) and (B), the commissioner may establish the requisite anticompetitive effect based upon other substantial evidence. Even though an acquisition is prima facie violative of the competitive standard under subdivisions (d)(2)(A) and (B), a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination under this subdivision (d)(2)(D) include, but are not limited to, the following: market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry and exit into the market.

(3) An order may not be entered under subdivision (e)(1) if:

(A) The acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way, and the public benefits that would arise from the economies exceed the public benefits that would arise from not lessening competition; or

(B) The acquisition will substantially increase the availability of insurance, and the public benefits of the increase exceed the public benefits that would arise from not lessening competition.

(e) Orders and Penalties. (1) If an acquisition violates the standards of this section, the commissioner may enter an order requiring an involved insurer to cease and desist from doing business in this state with respect to the line or lines of insurance involved in the violation.

(2) The commissioner may also issue an order denying the application of an acquired or acquiring insurer for a license to do business in this state.

(3) An order shall not be entered unless there is a hearing, notice of the hearing is issued prior to the end of the waiting period and not less than fifteen (15) days prior to the hearing, and the hearing is concluded and the order is issued no later than sixty (60) days after the date of the filing of the pre-acquisition notification with the commissioner. Every order shall be accompanied by a written decision of the commissioner setting forth the commissioner's findings of fact and conclusions of law.

(4) An order pursuant to this subsection (e) shall not apply if the acquisition is not consummated.

(5) Any person who violates a cease and desist order of the commissioner under this section and while the order is in effect may, after notice and hearing, and upon order of the commissioner, be subject to any one (1) or more of the following at the discretion of the commissioner:

(A) A monetary penalty of not more than ten thousand dollars ($10,000) for every day of violation; or

(B) Suspension or revocation of the person's license.

(6) Any insurer or other person who fails to make any filing required by this section and who also fails to demonstrate a good faith effort to comply with any filing requirement shall be subject to a fine of not more than fifty thousand dollars ($50,000).

(f) Inapplicable Provisions. Sections 56-11-110(b) and (c) and 56-11-112 do not apply to acquisitions covered under subsection (b).



§ 56-11-105 - Registration of insurers and health maintenance organizations -- Statements -- Disclaimer of affiliation.

(a) (1) Registration. Every insurer and every health maintenance organization that is authorized to do business in this state and that is a member of an insurance holding company system or health maintenance organization holding company system shall register with the commissioner, except a foreign insurer subject to registration requirements and standards adopted by statute or regulation in the jurisdiction of its domicile that are substantially similar to those contained in:

(A) This section;

(B) § 56-11-106(a)(1), (b), (d); and

(C) Either § 56-11-106(a)(2) or a provision such as the following: Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions within fifteen (15) days after the end of the month in which it learns of each change or addition.

(2) Any insurer or health maintenance organization that is subject to registration under this section shall register within fifteen (15) days after it becomes subject to registration, and annually thereafter by April 30 of each year for the previous calendar year, unless the commissioner for good cause shown extends the time for registration, and then within the extended time. The commissioner may require any insurer or health maintenance organization authorized to do business in the state which is a member of an insurance or health maintenance organization holding company system that is not subject to registration under this section to furnish a copy of the registration statement, the summary specified in § 56-11-105(c), or other information filed by the insurance company or health maintenance organization with the insurance or health maintenance organization regulatory authority of its domiciliary jurisdiction.

(b) Information and Form Required. Every insurer and every health maintenance organization subject to registration shall file the registration statement on a form prescribed by the National Association of Insurance Commissioners, which shall contain the following current information:

(1) The capital structure, general financial condition, ownership and management of the insurer or health maintenance organization and any person controlling the insurer or health maintenance organization;

(2) The identity and relationship of every member of the insurance holding company system or health maintenance organization holding company system;

(3) The following agreements in force, and transactions currently outstanding or that have occurred during the last calendar year between the insurer or health maintenance organization and its affiliates:

(A) Loans, other investments, or purchases, sales or exchanges of securities of the affiliates by the insurer or health maintenance organization, or of the insurer or health maintenance organization by its affiliates;

(B) Purchases, sales, or exchange of assets;

(C) Transactions not in the ordinary course of business;

(D) Guarantees or undertakings for the benefit of an affiliate that result in an actual contingent exposure of the insurer's or the health maintenance organization's assets to liability, other than insurance or provider or enrollee contracts entered into in the ordinary course of the insurer's or health maintenance organization's business;

(E) All management agreements, service contracts and all cost-sharing arrangements;

(F) Reinsurance agreements;

(G) Dividends and other distributions to shareholders; and

(H) Consolidated tax allocation agreements;

(4) Any pledge of the insurer's or the health maintenance organization's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system or health maintenance organization holding company system;

(5) If requested by the commissioner, the insurer or health maintenance organization shall include financial statements of, or within an insurance or health maintenance organization holding company system, including all affiliates. Financial statements may include, but are not limited to, annual audited financial statements filed with the U.S. Securities and Exchange Commission (SEC) pursuant to the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. An insurer or health maintenance organization required to file financial statements pursuant to this subdivision (b)(5) may satisfy the request by providing the commissioner with the most recently filed parent corporation financial statements that have been filed with the SEC;

(6) Other matters concerning transactions between registered insurers or registered health maintenance organizations and any affiliates as may be included from time to time in any registration forms adopted or approved by the commissioner;

(7) Statements that the insurer's or health maintenance organization's board of directors oversees corporate governance and internal controls and that the insurer's or health maintenance organization's officers or senior management have approved, implemented, and continue to maintain and monitor corporate governance and internal control procedures; and

(8) Any other information required by the commissioner by rule or regulation.

(c) Summary of Registration Statement. All registration statements shall contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

(d) Materiality. No information need be disclosed on the registration statement filed pursuant to subsection (b) if the information is not material for the purposes of this section. Unless the commissioner by rule, regulation or order provides otherwise, sales, purchases, exchanges, loans or extensions of credit, investments, or guarantees involving one-half of one percent (0.5%) or less of an insurer's or health maintenance organization's admitted assets as of December 31 next preceding, shall not be deemed material for purposes of this section.

(e) Reporting of Dividends to Shareholders. Subject to § 56-11-106(b), each registered insurer and each registered health maintenance organization shall report to the commissioner all dividends and other distributions to shareholders within fifteen (15) business days following the declaration thereof.

(f) Information of Insurers. Any person within an insurance holding company system or health maintenance organization holding company system subject to registration shall be required to provide complete and accurate information to an insurer or health maintenance organization, where the information is reasonably necessary to enable the insurer or health maintenance organization to comply with this part.

(g) Termination of Registration. The commissioner shall terminate the registration of any insurer or health maintenance organization that demonstrates that it no longer is a member of an insurance holding company system or health maintenance organization holding company system.

(h) Consolidated Filing. The commissioner may require or allow two (2) or more affiliated insurers or two (2) or more affiliated health maintenance organizations subject to registration under this section to file a consolidated registration statement.

(i) Alternative Registration. The commissioner may allow an insurer or health maintenance organization that is authorized to do business in this state and that is part of an insurance holding company system or health maintenance organization holding company system to register on behalf of any affiliated insurer or health maintenance organization that is required to register under subsection (a) and to file all information and material required to be filed under this section.

(j) Exemptions. This section does not apply to any insurer, health maintenance organization, information or transaction if, and to the extent that, the commissioner by rule, regulation, or order may exempt the same from this section.

(k) Disclaimer. Any person may file with the commissioner a disclaimer of affiliation with any authorized insurer or health maintenance organization or such a disclaimer may be filed by the insurer or health maintenance organization or any member of any insurance holding company system or health maintenance organization holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between the person and the insurer or health maintenance organization as well as the basis for disclaiming the affiliation. A disclaimer of affiliation shall be deemed to have been granted unless the commissioner, within thirty (30) days following receipt of a complete disclaimer, notifies the filing party the disclaimer is disallowed. In the event of disallowance, the disclaiming party may request an administrative hearing, which shall be granted. The disclaiming party shall be relieved of any duty to register or report under this section if approval of the disclaimer has been granted by the commissioner, or if the disclaimer is deemed to have been approved.

(l) Enterprise Risk Filing. The ultimate controlling person of every insurer subject to registration shall also file an annual enterprise risk report. The report shall, to the best of the ultimate controlling person's knowledge and belief, identify the material risks within the insurance holding company system that could pose enterprise risk to the insurer. The report shall be filed with the lead state commissioner of the insurance holding company system as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners.

(m) Violations. The failure to file a registration statement or any summary of the registration statement or enterprise risk filing required by this section within the time specified for the filing is a violation of this section.



§ 56-11-106 - Transactions within a holding company system -- Standards -- Dividends -- Management of domestic insurers and health maintenance organizations.

(a) Transactions Within a Holding Company System. (1) Transactions within an insurance or health maintenance organization holding company system, to which an insurer or health maintenance organization subject to registration is a party, shall be subject to the following standards:

(A) The terms shall be fair and reasonable;

(B) Agreements for cost sharing services and management shall include such provisions as required by rule and regulation issued by the commissioner;

(C) Charges or fees for services performed shall be reasonable;

(D) Expenses incurred and payment received shall be allocated to the insurer or health maintenance organization in conformity with customary insurance accounting practices, or, in the case of health maintenance organizations, customary accounting practices applicable to health maintenance organizations, consistently applied;

(E) The books, accounts and records of each party to all the transactions shall be so maintained as to clearly and accurately disclose the nature and details of the transactions, including the accounting information necessary to support the reasonableness of the charges or fees to the respective parties; and

(F) The insurer's surplus as regards policyholders, or the health maintenance organization's net worth, following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's, or health maintenance organization's, outstanding liabilities and adequate to meet the insurer's or health maintenance organization's financial needs.

(2) The following transactions involving a domestic insurer or a health maintenance organization and any person in its insurance or health maintenance organization holding company system, including amendments or modifications of affiliate agreements previously filed pursuant to this section, which are subject to any materiality standards contained in subdivisions (a)(2)(A)-(G), may not be entered into unless the insurer or health maintenance organization has notified the commissioner in writing of its intention to enter into the transaction at least thirty (30) days prior thereto, or a shorter period that the commissioner may permit, and the commissioner has not disapproved it within the period. The notice for amendments or modifications shall include the reasons for the change and the financial impact on the domestic insurer. Informal notice shall be reported, within thirty (30) days after a termination of a previously filed agreement, to the commissioner for determination of the type of filing required, if any:

(A) Sales, purchases, exchanges, loans, extensions of credit, or investments, provided, that the transactions are equal to or exceed;

(i) With respect to nonlife insurers and health maintenance organizations, the lesser of three percent (3%) of the insurer's or health maintenance organization's admitted assets, or twenty-five percent (25%) of surplus as regards policyholders, or, with respect to health maintenance organizations, net worth as of December 31 next preceding; and

(ii) With respect to life insurers, three percent (3%) of the insurer's admitted assets, each as of December 31 next preceding;

(B) Loans or extensions of credit to any person who is not an affiliate, where the insurer or health maintenance organization makes the loans or extensions of credit with the agreement or understanding that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer or health maintenance organization making the loans or extensions of credit; provided, that the transactions are equal to or exceed:

(i) With respect to nonlife insurers and health maintenance organizations, the lesser of three percent (3%) of the insurer's or health maintenance organization's admitted assets, or twenty-five percent (25%) of surplus as regards policyholders, or, with respect to health maintenance organizations, net worth as of December 31 next preceding; and

(ii) With respect to life insurers, three percent (3%) of the insurer's admitted assets as of December 31 next preceding;

(C) Reinsurance agreements or modifications thereto, including:

(i) All reinsurance pooling agreements;

(ii) Agreements in which the reinsurance premium or a change in the insurer's or health maintenance organization's liabilities, or the projected reinsurance premium or a change in the insurer's liabilities in any of the next three (3) years, equals or exceeds five percent (5%) of the insurer's surplus as regards policyholders, or, with respect to health maintenance organizations, net worth, as of December 31 next preceding, including those agreements that may require as consideration the transfer of assets from an insurer or health maintenance organization to a non-affiliate, if an agreement or understanding exists between the insurer or health maintenance organization and non-affiliate that any portion of the assets will be transferred to one (1) or more affiliates of the insurer or health maintenance organization;

(D) All management agreements, service contracts, tax allocation agreements, guarantees and all cost-sharing arrangements;

(E) Guarantees when made by a domestic insurer or health maintenance organization; provided, however, that a guarantee which is quantifiable as to amount is not subject to the notice requirements of this paragraph unless it exceeds the lesser of one-half of one percent (0.5%) of the insurer's or health maintenance organization's admitted assets, or ten percent (10%) of surplus as regards policyholders, or with respect to health maintenance organizations, net worth, as of December 31 next preceding. Further, all guarantees which are not quantifiable as to amount are subject to the notice requirements of this subdivision (a)(2)(E);

(F) Direct or indirect acquisitions or investments in a person that controls the insurer or health maintenance organization or in an affiliate of the insurer or health maintenance organization in an amount which, together with its present holdings in such investments, exceeds two and one-half percent (2.5%) of the insurer's surplus to policyholders, or, with respect to health maintenance organizations, net worth. Direct or indirect acquisitions or investments in subsidiaries acquired pursuant to § 56-11-102 (or authorized under any other section of this title), or in non-subsidiary insurance affiliates that are subject to this part, are exempt from this requirement; and

(G) Any material transactions, specified by regulation, which the commissioner determines may adversely affect the interests of the insurer's policyholders or the health maintenance organization's enrollees or providers. Nothing in this subdivision (a)(2) shall be deemed to authorize or permit any transactions that, in the case of an insurer or health maintenance organization that is not a member of the same insurance or health maintenance organization holding company system, would be otherwise contrary to law.

(3) A domestic insurer or a health maintenance organization may not enter into transactions that are part of a plan or series of like transactions with persons within the insurance or health maintenance organization holding company system, if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise. If the commissioner determines that the separate transactions were entered into over any twelve-month period for this purpose, the commissioner may exercise the authority under § 56-11-111.

(4) The commissioner, in reviewing transactions pursuant to subdivision (a)(2), shall consider whether the transactions comply with the standards set forth in subdivision (a)(1), and whether they may adversely affect the interests of policyholders, or, in the case of health maintenance organizations, enrollees or providers.

(5) The commissioner shall be notified within thirty (30) days of any investment of the domestic insurer or health maintenance organization in any one (1) corporation if the total investment in the corporation by the insurance holding company system or health maintenance organization holding company system exceeds ten percent (10%) of the corporation's voting securities.

(b) Dividends and Other Distributions. (1) No domestic insurer and no health maintenance organization shall pay an extraordinary dividend or make any other extraordinary distribution to its shareholders until:

(A) Thirty (30) days after the commissioner has received notice of the declaration thereof and has not within the period disapproved the payment; or

(B) The commissioner shall have approved the payment within the thirty-day period.

(2) For purposes of this section, an extraordinary dividend or distribution includes any dividend or distribution of cash or other property, whose fair market value together with that of other dividends or distributions made within the preceding twelve (12) months exceeds the greater of:

(A) Ten percent (10%) of the insurer's surplus as regards policyholders, or, with respect to health maintenance organizations, net worth, as of December 31 next preceding; or

(B) The net gain from operations of the insurer, if the insurer is a life insurer, or of the net income, if the insurer is not a life insurer, or a health maintenance organization, not including realized capital gains, for the twelve-month period ending December 31 next preceding, but shall not include pro rata distributions of any class of the insurer's or health maintenance organization's own securities.

(3) Notwithstanding any other law in this title, an insurer or health maintenance organization may declare an extraordinary dividend or distribution that is conditional upon the commissioner's approval thereof, and such a declaration shall confer no rights upon shareholders until:

(A) The commissioner has approved the payment of such a dividend or distribution; or

(B) The commissioner has not disapproved the payment within the thirty-day period referred to in subdivision (b)(1).

(4) (A) A domestic insurer or health maintenance organization shall pay a dividend or make a distribution to its shareholders only from the insurer's or health maintenance organization's earned surplus; provided, that the insurer or health maintenance organization may pay a dividend or make a distribution not from earned surplus if the commissioner's approval is first received.

(B) As used in this subdivision (b)(4), "earned surplus" means unassigned surplus as reported in the insurer's or health maintenance organization's most recent financial statement.

(c) Management of Domestic Insurers and Health Maintenance Organizations Subject to Registration. (1) Notwithstanding the control of a domestic insurer or any licensed health maintenance organization by any person, the officers and directors of the insurer or health maintenance organization shall not thereby be relieved of any obligation or liability to which they would otherwise be subject to by law, and the insurer or health maintenance organization shall be managed so as to assure its separate operating identity consistent with this part.

(2) Nothing in this section shall preclude a domestic insurer or any licensed health maintenance organization from having or sharing a common management or cooperative or joint use of personnel, property or services with one (1) or more other persons under arrangements meeting the standards of subdivision (a)(1).

(3) Not less than one-third (1/3) of the directors of a domestic insurer or any licensed health maintenance organization, and not less than one-third (1/3) of the members of each committee of the board of directors of any domestic insurer or health maintenance organization shall be persons who are not officers or employees of the insurer or health maintenance organization or of any entity controlling, controlled by, or under common control with the insurer or health maintenance organization and who are not beneficial owners of a controlling interest in the voting stock of the insurer or health maintenance organization or entity. At least one (1) such person must be included in any quorum for the transaction of business at any meeting of the board of directors or any committee thereof.

(4) The board of directors of a domestic insurer or any licensed health maintenance organization shall establish one (1) or more committees comprised solely of directors who are not officers or employees of the insurer or health maintenance organization or of any entity controlling, controlled by, or under common control with the insurer or health maintenance organization and who are not beneficial owners of a controlling interest in the voting stock of the insurer or health maintenance organization or any such entity. The committee or committees shall have responsibility for nominating candidates for director for election by shareholders or policyholders, evaluating the performance of officers deemed to be principal officers of the insurer or health maintenance organization and recommending to the board of directors the selection and compensation of the principal officers.

(5) Subdivisions (c)(3) and (4) shall not apply to a domestic insurer or any licensed health maintenance organization if the person controlling the insurer or health maintenance organization, such as an insurer, a health maintenance organization, a mutual insurance holding company, or a publicly held corporation, has a board of directors and committees thereof that meet the requirements of subdivisions (c)(3) and (4) with respect to such controlling entity.

(6) An insurer or health maintenance organization may make application to the commissioner for a waiver from the requirements of this subsection (c), if the insurer's or health maintenance organization's annual direct written and assumed premium, excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, is less than three hundred million ($300,000,000). An insurer or health maintenance organization may also make application to the commissioner for a waiver from the requirements of this subsection based upon unique circumstances. The commissioner may consider various factors including, but not limited to, the type of business entity, volume of business written, availability of qualified board members, or the ownership or organizational structure of the entity.

(d) Adequacy of Surplus. (1) For purposes of this part, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs, the following factors, among others, shall be considered:

(A) The size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force and other appropriate criteria;

(B) The extent to which the insurer's business is diversified among the several lines of insurance;

(C) The number and size of risks insured in each line of business;

(D) The extent of the geographical dispersion of the insurer's insured risks;

(E) The nature and extent of the insurer's reinsurance program;

(F) The quality, diversification and liquidity of the insurer's investment portfolio;

(G) The recent past and projected future trend in the size of the insurer's investment portfolio;

(H) The surplus as regards policyholders maintained by other comparable insurers;

(I) The adequacy of the insurer's reserves; and

(J) The quality and liquidity of investments in affiliates. The commissioner may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in the commissioner's judgment the investment so warrants.

(2) Subdivisions (d)(1)(A)-(J) shall also apply to health maintenance organizations, to the extent appropriate.



§ 56-11-107 - Financial condition of insurer or health maintenance organization.

(a) Power of Commissioner. Subject to the limitation contained in this section, and in addition to the powers that the commissioner has under chapters 1 and 32 of this title, relating to the examination of insurers or health maintenance organizations, the commissioner also has the power to examine any insurer or health maintenance organization registered under § 56-11-105 and its affiliates to ascertain the financial condition of the insurer or health maintenance organization, including the enterprise risk to the insurer by the ultimate controlling party, or by any entity or combination of entities within the insurance or health maintenance organization holding company system, or by the insurance or health maintenance organization holding company system on a consolidated basis.

(b) Access to Books and Records. (1) The commissioner may order any insurer or health maintenance organization registered under § 56-11-105 to produce any records, books, or other information papers in the possession of the insurer or health maintenance organization or its affiliates that are reasonably necessary to determine compliance with this title.

(2) To determine compliance with this title, the commissioner may order any insurer or health maintenance organization registered under § 56-11-105 to produce information not in the possession of the insurer or health maintenance organization if the insurer or health maintenance organization can obtain access to such information pursuant to contractual relationships, statutory obligations, or other methods. In the event the insurer or health maintenance organization cannot obtain the information requested by the commissioner, the insurer or health maintenance organization shall provide the commissioner a detailed explanation of the reason that the insurer or health maintenance organization cannot obtain the information and the identity of the holder of information. Whenever it appears to the commissioner that the detailed explanation is without merit, the commissioner may require, after notice and hearing, the insurer or health maintenance organization to pay a penalty of one hundred dollars ($100) for each day's delay, or may suspend or revoke the insurer's license.

(c) Use of Consultants. The commissioner may retain, at the registered insurer or health maintenance organization's expense, attorneys, actuaries, accountants and other experts, not otherwise a part of the commissioner's staff, that shall be reasonably necessary to assist in the conduct of the examination under subsection (a). Any persons so retained shall be under the direction and control of the commissioner and shall act in a purely advisory capacity.

(d) Expenses. Each registered insurer or health maintenance organization producing for examination records, books and papers pursuant to subsection (a) shall be liable for and shall pay the expense of the examination in accordance with chapters 1 and 32 of this title.

(e) Compelling Production. In the event the insurer fails to comply with an order, the commissioner shall have the power to examine the affiliates to obtain the information. The commissioner shall also have the power to issue subpoenas, to administer oaths, and to examine under oath any person for purposes of determining compliance with this section. Upon the failure or refusal of any person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court. Every person shall be obliged to attend as a witness at the place specified in the subpoena, when subpoenaed, anywhere within the state. Such person shall be entitled to the same fees and mileage, if claimed, as a witness in courts of this state, which fees, mileage, and actual expense, if any, necessarily incurred in securing the attendance of witnesses, and their testimony, shall be itemized and charged against, and be paid by, the company being examined.



§ 56-11-108 - Confidentiality of investigations and examinations.

(a) Documents, materials or other information in the possession or control of the department of commerce and insurance that are obtained by or disclosed to the commissioner or any other person in the course of an examination or investigation made pursuant to § 56-11-107, and all information reported pursuant to §§ 56-11-103(b)(12) and (13), 56-11-105 and 56-11-106, shall be confidential by law and privileged, shall not be subject to § 10-7-503 or § 56-1-602, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties. The commissioner shall not otherwise make the documents, materials or other information public without the prior written consent of the insurer or health maintenance organization to which it pertains unless the commissioner, after giving the insurer or health maintenance organization and its affiliates who would be affected thereby notice and opportunity to be heard, determines that the interest of policyholders, enrollees, providers, shareholders or the public will be served by the publication thereof, in which event the commissioner may publish all or any part thereof, in the manner the commissioner may deem appropriate.

(b) Neither the commissioner nor any person who received documents, materials or other information while acting under the authority of the commissioner or with whom such documents, materials or other information are shared pursuant to this part shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection (a).

(c) In order to assist in the performance of the commissioner's duties, the commissioner:

(1) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subsection (a), with other state, federal and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, including members of any supervisory college described in § 56-11-116; provided, that the recipient agrees in writing to maintain the confidentiality and privileged status of the document, material or other information, and has verified in writing the legal authority to maintain confidentiality.

(2) Notwithstanding subdivision (c)(1), may only share confidential and privileged documents, material, or information reported pursuant to § 56-11-105(l) with commissioners of states having statutes or regulations substantially similar to subsection (a) and who have agreed in writing not to disclose such information;

(3) May receive documents, materials or information, including otherwise confidential and privileged documents, materials or information from the NAIC and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(4) Shall enter into written agreements with the NAIC governing sharing and use of information provided pursuant to this part consistent with this subsection (c) that shall:

(A) Specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC and its affiliates and subsidiaries pursuant to this part, including procedures and protocols for sharing by the NAIC with other state, federal or international regulators;

(B) Specify that ownership of information shared with the NAIC and its affiliates and subsidiaries pursuant to this part remains with the commissioner and the NAIC's use of the information is subject to the direction of the commissioner;

(C) Require prompt notice to be given to an insurer whose confidential information in the possession of the NAIC pursuant to this part is subject to a request or subpoena to the NAIC for disclosure or production; and

(D) Require the NAIC and its affiliates and subsidiaries to consent to intervention by an insurer in any judicial or administrative action in which the NAIC and its affiliates and subsidiaries may be required to disclose confidential information about the insurer shared with the NAIC and its affiliates and subsidiaries pursuant to this part.

(d) The sharing of information by the commissioner pursuant to this part shall not constitute a delegation of regulatory authority or rulemaking, and the commissioner is solely responsible for the administration, execution and enforcement of this part.

(e) No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subsection (c).

(f) Documents, materials or other information in the possession or control of the NAIC pursuant to this part shall be confidential by law and privileged, shall not be subject to § 10-7-503 or § 56-1-602, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.



§ 56-11-109 - Promulgation of rules and regulations.

The commissioner may promulgate rules, regulations and orders necessary to carry out this part.



§ 56-11-110 - Injunctions -- Prohibited voting of securities -- Sequestration of voting securities.

(a) Injunctions. Whenever it appears to the commissioner that any insurer or health maintenance organization, or any director, officer, employee or agent thereof, has committed or is about to commit a violation of this part or of any rule, regulation, or order issued by the commissioner under this part, the commissioner may apply to the chancery court to enjoin the insurer or health maintenance organization or any director, officer, employee or agent of the insurer or health maintenance organization from violating or continuing to violate this part or any such rule, regulation or order, and for other equitable relief as the nature of the case and the interest of the insurer or health maintenance organization's policyholders, enrollees, providers, creditors, and shareholders or the public may require.

(b) Voting of Securities; When Prohibited. No security that is the subject of any agreement or arrangement regarding acquisition, or that is acquired or to be acquired, in contravention of this part or of any rule, regulation or order issued by the commissioner under this part may be voted at any shareholders' meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding; but no action taken at any such meeting shall be invalidated by the voting of the securities, unless the action would materially affect control of the insurer or health maintenance organization or unless the courts of this state have so ordered. If an insurer or health maintenance organization or the commissioner has reason to believe that any security of the insurer or health maintenance organization has been or is about to be acquired in contravention of this part or of any rule, regulation or order issued by the commissioner under this part, the insurer or health maintenance organization or the commissioner may apply to the chancery court of Davidson County to enjoin any offer, request, invitation, agreement or acquisition made in contravention of § 56-11-103 or any rule, regulation, or order issued by the commissioner under § 56-11-103 to enjoin the voting of any security so acquired, to void any vote of the security already cast at any meeting of shareholders and for other equitable relief as the nature of the case and the interest of the insurer or health maintenance organization's policyholders, enrollees, providers, creditors and shareholders or the public may require.

(c) Sequestration of Voting Securities. In any case where a person has acquired or is proposing to acquire any voting securities in violation of this part or any rule, regulation or order issued by the commissioner under this part, the chancery court of Davidson County may, on such notice as the court deems appropriate, upon the application of the insurer or health maintenance organization or the commissioner, seize or sequester any voting securities of the insurer or health maintenance organization owned directly or indirectly by the person, and issue the order with respect thereto as may be appropriate to effectuate this part. Notwithstanding any other law, for the purposes of this part, situs of the ownership of the securities of domestic insurers or health maintenance organizations shall be deemed to be in this state.



§ 56-11-111 - Penalties -- Injunctions.

(a) Any insurer or health maintenance organization failing, without just cause, to file any registration statement as required in this part shall be required, after notice and hearing, to pay a penalty of one hundred dollars ($100) for each day's delay, to be recovered by the commissioner, and the penalty so recovered shall be paid into the general revenue fund of this state. The maximum penalty under this section is ten thousand dollars ($10,000). The commissioner may reduce the penalty if the insurer or health maintenance organization demonstrates to the commissioner that the imposition of the penalty would constitute a financial hardship to the insurer or health maintenance organization.

(b) Every director or officer of an insurance holding company system or health maintenance organization holding company system who knowingly violates, participates in, or assents to, or who knowingly permits any of the officers or agents of the insurer or health maintenance organization to engage in transactions or make investments that have not been properly reported or submitted pursuant to §§ 56-11-105(a) and 56-11-106(a)(2) and (b), or that violate this part, shall pay, in the director's or officer's individual capacity, a civil forfeiture of not more than one thousand dollars ($1,000) per violation, after notice and hearing before the commissioner. In determining the amount of the civil forfeiture, the commissioner shall take into account the appropriateness of the forfeiture with respect to the gravity of the violation, the history of previous violations, and other matters as justice may require.

(c) Whenever it appears to the commissioner that any insurer or health maintenance organization subject to this part, or any director, officer, employee or agent thereof, has engaged in any transaction or entered into a contract that is subject to § 56-11-106 and that would not have been approved had such approval been requested, the commissioner may order the insurer or health maintenance organization to cease and desist immediately any further activity under that transaction or contract. After notice and hearing, the commissioner may also order the insurer or health maintenance organization to void any such contracts and restore the status quo if the action is in the best interest of the policyholders, creditors, or the public.

(d) Whenever it appears to the commissioner that any insurer or health maintenance organization or any director, officer, employee or agent thereof has committed a willful violation of this part, the commissioner may cause criminal proceedings to be instituted against the insurer or health maintenance organization or the responsible director, officer, employee or agent. Any insurer or health maintenance organization that willfully violates this part may be fined not more than ten thousand dollars ($10,000). Any individual who willfully violates this part may be fined in the person's individual capacity not more than ten thousand dollars ($10,000) or be punished for a Class E felony, or both.

(e) Any officer, director or employee of an insurance holding company system or health maintenance organization holding company system who willfully and knowingly subscribes to or makes or causes to be made any false statements or false reports or false filings with the intent to deceive the commissioner in the performance of the officer, director or employee's duties under this part, upon conviction, shall be fined not more than ten thousand dollars ($10,000) or be punished for a Class E felony, or both. Any fines imposed shall be paid by the officer, director, or employee in the person's individual capacity.

(f) Whenever it appears to the commissioner that any person has committed a violation of § 56-11-103 and which prevents the full understanding of the enterprise risk to the insurer by affiliates or by the insurance holding company system, the violation may serve as an independent basis for disapproving dividends or distributions and for placing the insurer under an order of supervision in accordance with § 56-9-503.



§ 56-11-112 - Assumption of control by commissioner -- Insolvency.

Whenever it appears to the commissioner that any person has committed a violation of this part that so impairs the financial condition of a domestic insurer or of a health maintenance organization as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, enrollees, providers, creditors, shareholders or the public, the commissioner may proceed as provided in chapter 9 of this title to take possession of the property of the domestic insurer or health maintenance organization and to conduct its business.



§ 56-11-113 - Order of liquidation or rehabilitation -- Recovery by receivers.

(a) If an order for liquidation or rehabilitation of a domestic insurer or health maintenance organization has been entered, the receiver appointed under the order shall have a right to recover on behalf of the insurer or health maintenance organization:

(1) From any parent corporation or holding company or person or affiliate who otherwise controlled the insurer or health maintenance organization, the amount of distributions, other than distributions of shares of the same class of stock, paid by the insurer or health maintenance organization on its capital stock; or

(2) Any payment in the form of a bonus, termination settlement or extraordinary lump sum salary adjustment made by the insurer or health maintenance organization or its subsidiaries to a director, officer or employee, where the distribution or payment pursuant to subdivision (a)(1) or (a)(2) is made at any time during the one (1) year preceding the petition for liquidation, conservation or rehabilitation, as the case may be, subject to the limitations of subsections (b)-(d).

(b) No such distribution shall be recoverable if the parent or affiliate shows that when paid the distribution was lawful and reasonable, and that the insurer or health maintenance organization did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer or health maintenance organization to fulfill its contractual obligations.

(c) Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or health maintenance organization or affiliate at the time the distributions were paid, shall be liable up to the amount of distributions or payments the person received under subsection (a). Any person who otherwise controlled the insurer or health maintenance organization at the time the distributions were declared shall be liable up to the amount of distributions the person would have received had the person been paid immediately. If two (2) or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(d) The maximum amount recoverable under this section shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer or health maintenance organization to pay the contractual obligations of the impaired or insolvent insurer or health maintenance organization and to reimburse any guaranty funds.

(e) To the extent that any person liable under subsection (c) is insolvent or otherwise fails to pay claims due from it pursuant to subsection (c), its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation or holding company or person who otherwise controlled it.



§ 56-11-114 - Suspension, revocation or refusal to renew license.

Whenever it appears to the commissioner that any person has committed a violation of this part which makes the continued operation of an insurer or health maintenance organization contrary to the interests of policyholders, enrollees, providers or the public, the commissioner may, after giving notice and an opportunity to be heard, determine to suspend, revoke or refuse to renew the insurer or health maintenance organization's license or authority to do business in this state for such period as the commissioner finds is required for the protection of policyholders, enrollees, providers or the public. Any such determination shall be accompanied by specific findings of fact and conclusions of law.



§ 56-11-115 - Appeal of commissioner's action.

Any person aggrieved by an act, determination, rule, regulation, order, or any other action of the commissioner pursuant to this part may appeal as set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-11-116 - Supervisory colleges.

(a) Power of Commissioner. With respect to any insurer or health maintenance organization registered under § 56-11-105, and in accordance with subsection (c), the commissioner shall also have the power to participate in a supervisory college for any domestic insurer or health maintenance organization that is part of an insurance holding company system with international operations in order to determine compliance by the insurer or health maintenance organization with this title. The powers of the commissioner with respect to supervisory colleges include, but are not limited to, the following:

(1) Initiating the establishment of a supervisory college;

(2) Clarifying the membership and participation of other supervisors in the supervisory college;

(3) Clarifying the functions of the supervisory college and the role of other regulators, including the establishment of a group-wide supervisor;

(4) Coordinating the ongoing activities of the supervisory college, including planning meetings, supervisory activities, and processes for information sharing; and

(5) Establishing a crisis management plan.

(b) Expenses. (1) Each registered insurer or health maintenance organization subject to this section shall be liable for and shall pay the reasonable expenses of the commissioner's participation in a supervisory college in accordance with subsection (c), including reasonable travel expenses.

(2) For purposes of this section, a supervisory college may be convened as either a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the insurer or health maintenance organization or its affiliates, and the commissioner may establish a regular assessment to the insurer or health maintenance organization for the payment of these expenses.

(c) Supervisory College. In order to assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management and governance processes, and as part of the examination of individual insurers in accordance with § 56-11-107, the commissioner may participate in a supervisory college with other regulators charged with supervision of the insurer or health maintenance organization or its affiliates, including other state, federal and international regulatory agencies. The commissioner may enter into agreements in accordance with former § 56-11-109(c) [see the Compiler's notes] providing the basis for cooperation between the commissioner and the other regulatory agencies, and the activities of the supervisory college. Nothing in this section shall delegate to the supervisory college the authority of the commissioner to regulate or supervise the insurer or its affiliates within its jurisdiction.



§ 56-11-117 - Foreign insurers or health maintenance organizations.

(a) Solely for purposes of this part, a foreign insurer or foreign health maintenance organization that participates in the TennCare program under Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1396 et seq., or any successor to the TennCare program is deemed to be a domestic insurer, and shall comply with any provisions of this part that apply to domestic insurers.

(b) The confidentiality provisions of § 56-11-108 shall apply to all foreign insurers and foreign health maintenance organizations subject to this part pursuant to this section to the same and full extent as they apply to domestic insurers.

(c) The commissioner shall have the authority to waive any portion of this part for such a foreign insurer or foreign health maintenance organization subject to this part pursuant to this section upon a determination that the foreign insurer or foreign health maintenance organization is subject to holding company requirements and standards adopted by statute or regulation in the jurisdiction of its domicile which are substantially similar to those contained in this part. The decision whether to exercise any authority under this subsection (c) is in the sole discretion of the commissioner.

(d) A foreign insurer or foreign health maintenance organization deemed to be a domestic insurer under this section shall be considered a domestic insurer for the purposes of this part and shall not be considered a domestic insurer for any other purposes under this chapter, unless otherwise expressly stated.



§ 56-11-118 - Construction with other laws.

To the extent that this part conflicts with or is inconsistent with any laws in this title, this part shall control.



§ 56-11-119 - Severability.

If any provision of this part or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this part which can be given effect without the invalid provisions or application, and for this purpose the provisions of this part are severable.






Part 2 - Risk Management and Own Risk and Solvency Assessment

§ 56-11-201 - Purpose of part -- Applicability -- Confidentiality of ORSA summary report.

(a) The purpose of this part is to provide the requirements for maintaining a risk management framework and completing an Own Risk and Solvency Assessment (ORSA) and provide guidance and instructions for filing an ORSA Summary Report with the insurance commissioner of this state.

(b) The requirements of this part shall apply to all insurers domiciled in this state and all health maintenance organizations licensed in this state unless exempt pursuant to § 56-11-206.

(c) The ORSA Summary Report will contain confidential and sensitive information related to an insurer, health maintenance organization or insurance group's identification of risks material and relevant to the insurer, health maintenance organization or insurance group filing the report. This information will include proprietary and trade secret information that has the potential for harm and competitive disadvantage to the insurer, health maintenance organization or insurance group if the information is made public. As such, the ORSA Summary Report shall be a confidential document filed with the commissioner and shared only as stated in this part and to assist the commissioner in the performance of the commissioner's duties, and that in no event shall the ORSA Summary Report be subject to public disclosure.



§ 56-11-202 - Part definitions.

(a) "Health maintenance organization" means a health maintenance organization as defined at § 56-32-102.

(b) "Insurance group," for the purpose of conducting an Own Risk and Solvency Assessment, means those insurers or health maintenance organizations and affiliates included within an insurance or health maintenance company holding company system as defined in part 1 of this chapter.

(c) "Insurer" has the same meaning as set forth in § 56-1-102, except that it shall not include agencies, authorities or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

(d) "ORSA Guidance Manual" means the current version of the Own Risk and Solvency Assessment Guidance Manual developed and adopted by the National Association of Insurance Commissioners (NAIC) and as amended from time to time. A change in the ORSA Guidance Manual shall be effective on the January 1 following the calendar year in which the changes have been adopted by the NAIC.

(e) "ORSA Summary Report" means a confidential high-level summary of an insurer, health maintenance organization or insurance group's ORSA.

(f) "Own Risk and Solvency Assessment" or "ORSA" means a confidential internal assessment, appropriate to the nature, scale and complexity of an insurer, health maintenance organization or insurance group, conducted by that insurer, health maintenance organization or insurance group of the material and relevant risks associated with the insurer, health maintenance organization or insurance group's current business plan, and the sufficiency of capital resources to support those risks.



§ 56-11-203 - Risk management framework required.

An insurer or health maintenance organization shall maintain a risk management framework to assist the insurer with identifying, assessing, monitoring, managing and reporting on its material and relevant risks. This requirement may be satisfied if the insurance group of which the insurer or health maintenance organization is a member maintains a risk management framework applicable to the operations of the insurer or health maintenance organization.



§ 56-11-204 - When ORSA to be conducted.

Subject to § 56-11-206, an insurer or health maintenance organization, or the insurance group of which the insurer or health maintenance organization is a member, shall regularly conduct an ORSA consistent with a process comparable to the ORSA Guidance Manual. The ORSA shall be conducted no less than annually but also at any time when there are significant changes to the risk profile of the insurer or health maintenance organization or the insurance group of which the insurer or health maintenance organization is a member.



§ 56-11-205 - Submission of ORSA summary report.

(a) Upon the commissioner's request, and no more than once each year, an insurer or health maintenance organization shall submit to the commissioner an ORSA Summary Report or any combination of reports that together contain the information described in the ORSA Guidance Manual, applicable to the insurer, health maintenance organization or the insurance group of which it is a member. Notwithstanding any request from the commissioner, if the insurer or health maintenance organization is a member of an insurance group, the insurer or health maintenance organization shall submit the report or reports required by this subsection if the commissioner is the lead state commissioner of the insurance group as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners.

(b) The report or reports shall include a signature of the insurer or insurance group's chief risk officer or other executive having responsibility for the oversight of the insurer's or health maintenance organization's enterprise risk management process attesting to the best of such person's belief and knowledge that the insurer or health maintenance organization applies the enterprise risk management process described in the ORSA Summary Report and that a copy of the report has been provided to the insurer's board of directors or the appropriate committee thereof.

(c) An insurer or health maintenance organization may comply with subsection (a) by providing the most recent and substantially similar report or reports provided by the insurer or another member of an insurance group of which the insurer is a member to the commissioner of another state or to a supervisor or regulator of a foreign jurisdiction, if that report provides information that is comparable to the information described in the ORSA Guidance Manual. Any such report in a language other than English must be accompanied by a translation of that report into the English language.



§ 56-11-206 - Exemptions from requirements of part -- Request for waiver -- Time limitation for compliance when exemption ceases to apply.

(a) An insurer or health maintenance organization shall be exempt from the requirements of this part, if:

(1) The insurer or health maintenance organization has annual direct written and unaffiliated assumed premium, including international direct and assumed premium but excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, less than five hundred million dollars ($500,000,000); and

(2) The insurance group of which the insurer is a member has annual direct written and unaffiliated assumed premium including international direct and assumed premium, but excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, less than one billion dollars ($1,000,000,000).

(b) If an insurer or health maintenance organization qualifies for exemption pursuant to subdivision (a)(1), but the insurance group of which the insurer or health maintenance organization is a member does not qualify for exemption pursuant to subdivision (a)(2), then the ORSA Summary Report that may be required pursuant to § 56-11-205 shall include every insurer or health maintenance organization within the insurance group. This requirement may be satisfied by the submission of more than one (1) ORSA Summary Report for any combination of insurers or health maintenance organizations; provided, that any combination of reports includes every insurer or health maintenance organization within the insurance group.

(c) If an insurer or health maintenance organization does not qualify for exemption pursuant to subdivision (a)(1), but the insurance group of which it is a member qualifies for exemption pursuant to subdivision (a)(2), then the only ORSA Summary Report that may be required pursuant to § 56-11-205 shall be the report applicable to that insurer or health maintenance organization.

(d) An insurer or health maintenance organization that does not qualify for exemption pursuant to subsection (a) may apply to the commissioner for a waiver from the requirements of this part based upon unique circumstances. In deciding whether to grant the insurer's or health maintenance organization's request for waiver, the commissioner may consider the type and volume of business written, ownership and organizational structure, and any other factor the commissioner considers relevant to the insurer or health maintenance organization or insurance group of which the insurer or health maintenance organization is a member. If the insurer or health maintenance organization is part of an insurance group with insurers or health maintenance organizations domiciled in more than one (1) state, the commissioner shall coordinate with the lead state commissioner and with the other domiciliary commissioners in considering whether to grant the insurer's or health maintenance organization's request for a waiver.

(e) Notwithstanding the exemptions stated in this section, the commissioner may require that:

(1) An insurer or health maintenance organization maintain a risk management framework, conduct an ORSA and file an ORSA Summary Report based on unique circumstances including, but not limited to, the type and volume of business written, ownership and organizational structure, federal agency requests, and international supervisor requests; or

(2) An insurer or health maintenance organization maintain a risk management framework, conduct an ORSA and file an ORSA Summary Report if the insurer or health maintenance organization has Risk-Based Capital for company action level event as set forth in § 56-46-104, meets one (1) or more of the standards of an insurer deemed to be in hazardous financial condition as defined in Tenn. Comp. R. & Reg. 0780-01-66, or otherwise exhibits qualities of a troubled insurer or health maintenance organization as determined by the commissioner.

(f) If an insurer or health maintenance organization that qualifies for an exemption pursuant to subsection (a) subsequently no longer qualifies for that exemption due to changes in premium as reflected in the insurer's or health maintenance organization's most recent annual statement or in the most recent annual statements of the insurers or health maintenance organizations within the insurance group of which the insurer or health maintenance organization is a member, the insurer or health maintenance organization shall have one (1) year following the year the threshold is exceeded to comply with the requirements of this part.



§ 56-11-207 - Report to comply with ORSA Guidance Manual -- Review of report.

(a) The ORSA Summary Report shall be prepared consistent with the ORSA Guidance Manual, subject to the requirements of subsection (b). Documentation and supporting information shall be maintained and made available upon examination or upon request of the commissioner.

(b) The review of the ORSA Summary Report, and any additional requests for information, shall be made using similar procedures currently used in the analysis and examination of multi-state or global insurers or health maintenance organizations and insurance groups.



§ 56-11-208 - Confidentiality of ORSA-related documents -- Permitted sharing and use.

(a) Documents, materials or other information, including the ORSA Summary Report, in the possession of or control of the department of commerce and insurance that are obtained by, created by or disclosed to the commissioner or any other person under this part, is recognized by this state as being proprietary and to contain trade secrets. All such documents, materials or other information shall be confidential by law and privileged, shall not be subject to § 10-7-503 or § 56-1-602, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties. The commissioner shall not otherwise make the documents, materials or other information public without the prior written consent of the insurer or health maintenance organization.

(b) Neither the commissioner nor any person who receives documents, materials or other ORSA-related information, through examination or otherwise, while acting under the authority of the commissioner or with whom such documents, materials or other information are shared pursuant to this part shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection (a).

(c) In order to assist in the performance of the commissioner's regulatory duties, the commissioner:

(1) May, upon request, share documents, materials or other ORSA-related information, including the confidential and privileged documents, materials or information subject to subsection (a), including proprietary and trade secret documents and materials with other state, federal and international financial regulatory agencies, including members of any supervisory college as described in § 56-11-116 with the NAIC and with any third-party consultants designated by the commissioner; provided, that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials or other information and has verified in writing the legal authority to maintain confidentiality;

(2) May receive documents, materials or other ORSA-related information, including otherwise confidential and privileged documents, materials or information, including proprietary and trade-secret information or documents, from regulatory officials of other foreign or domestic jurisdictions, including members of any supervisory college as described in § 56-11-116, and from the NAIC, and shall maintain as confidential or privileged any documents, materials or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(3) Shall enter into a written agreement with the NAIC or a third-party consultant governing sharing and use of information provided pursuant to this part, consistent with this subsection (c) that shall:

(A) Specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC or a third-party consultant pursuant to this part, including procedures and protocols for sharing by the NAIC with other state regulators from states in which the insurance group has domiciled insurers. The agreement shall provide that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials or other information and has verified in writing the legal authority to maintain confidentiality;

(B) Specify that ownership of information shared with the NAIC or a third-party consultant pursuant to this part remains with the commissioner and the NAIC's or a third-party consultant's use of the information is subject to the direction of the commissioner;

(C) Prohibit the NAIC or third-party consultant from storing the information shared pursuant to this part in a permanent database after the underlying analysis is completed;

(D) Require prompt notice to be given to an insurer whose confidential information in the possession of the NAIC or a third-party consultant pursuant to this part is subject to a request or subpoena to the NAIC or a third-party consultant for disclosure or production;

(E) Require the NAIC or a third-party consultant to consent to intervention by an insurer in any judicial or administrative action in which the NAIC or a third-party consultant may be required to disclose confidential information about the insurer shared with the NAIC or a third-party consultant pursuant to this part; and

(F) In the case of an agreement involving a third-party consultant, provide for the insurer's written consent.

(d) The sharing of information and documents by the commissioner pursuant to this part shall not constitute a delegation of regulatory or rulemaking authority or rulemaking. The commissioner is solely responsible for the administration, execution and enforcement of this part.

(e) No waiver of any applicable privilege or claim of confidentiality in the documents, proprietary and trade-secret materials or other ORSA-related information shall occur as a result of disclosure of such ORSA-related information or documents to the commissioner under this section or as a result of sharing as authorized in this part.

(f) Documents, materials or other information in the possession or control of the NAIC or a third-party consultant pursuant to this part shall be confidential by law and privileged, shall not be subject to § 10-7-503 or § 56-1-602, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.



§ 56-11-209 - Failure to timely file ORSA summary report -- Penalty.

Any insurer or health maintenance organization failing, without just cause, to timely file the ORSA Summary Report as required in this part shall be required, after notice and hearing, to pay a penalty of one hundred dollars ($100) for each day's delay, to be recovered by the commissioner and the penalty so recovered shall be paid into the general revenue fund of this state. The maximum penalty under this section is ten thousand dollars ($10,000). The commissioner may reduce the penalty if the insurer or health maintenance organization demonstrates to the commissioner that the imposition of the penalty would constitute a financial hardship to the insurer or health maintenance organization.



§ 56-11-210 - Severability.

If any provision of this part, or the application thereof to any person or circumstance, is held invalid, such determination shall not affect the provisions or applications of this part which can be given effect without the invalid provision or application, and to that end the provisions of this part are severable.









Chapter 12 - Insurance Guaranty Associations

Part 1 - Tennessee Insurance Guaranty Association Act

§ 56-12-101 - Short title.

This part shall be known and may be cited as the "Tennessee Insurance Guaranty Association Act."



§ 56-12-102 - Purpose.

The purpose of this part is to provide a mechanism for the payment of covered claims under certain insurance policies to avoid excessive delay in payment and to avoid financial loss to claimants or policyholders because of the insolvency of an insurer, and to provide an association to assess the cost of the protection among insurers.



§ 56-12-103 - Scope.

This part shall apply to all kinds of direct insurance, but shall not be applicable to:

(1) Life, annuity, health or disability insurance;

(2) Mortgage guaranty, financial guaranty or other forms of insurance offering protection against investment risks;

(3) Fidelity or surety bonds, or any other bonding obligations;

(4) Credit insurance, vendors' single interest insurance, or other collateral protection insurance or any similar insurance protecting the interests of a creditor arising out of a creditor-debtor transaction;

(5) Insurance of warranties or service contracts, including insurance that provides for the repair, replacement, or service of goods or property, or indemnification for repair, replacement or service for the operational or structural failure of the goods or property due to a defect in materials, workmanship, or normal wear and tear or provides reimbursement for the liability incurred by the issuer of the agreements or service contracts that provide the benefits;

(6) Title insurance;

(7) Ocean marine insurance;

(8) Any transaction or combination of transactions between a person, including affiliates of the person, and an insurer, including affiliates of the insurer, that involves the transfer of investment or credit risk unaccompanied by transfer of insurance risk;

(9) Any insurance provided by or guaranteed by government;

(10) Any insurance issued on a limited or unlimited assessable basis; or

(11) Excess insurance.



§ 56-12-104 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Account" means any one (1) of the accounts created by § 56-12-105;

(2) "Affiliate" means a person who directly, or indirectly, through one (1) or more intermediaries, controls, is controlled by, or is under common control with an insolvent insurer on December 31 of the year next preceding the date the insurer becomes an insolvent insurer;

(3) "Association" means the Tennessee insurance guaranty association created under § 56-12-105;

(4) "Claimant" means any insured making a first-party claim or any person instituting a liability claim; provided, that no person who is an affiliate of an insolvent insurer may be a claimant;

(5) "Commissioner" means the commissioner of commerce and insurance;

(6) "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. "Control" is presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the voting securities of any other person. This presumption may be rebutted by a showing that control does not exist in fact;

(7) (A) "Covered claim" means an unpaid claim, including one for unearned premiums, submitted by a claimant, which arises out of and is within the coverage and is subject to the applicable limits of an insurance policy to which this part applies and was issued by an insurer that is insolvent, if the insurer becomes an insolvent insurer after March 31, 1999 and:

(i) The claimant or insured is a resident of this state when the insured event occurs; provided, that for an entity other than an individual, the residence of a claimant, insured or policyholder is the state in which its principal place of business is located when the insured event occurs; or

(ii) The claim is a first-party claim for damage to property with a permanent location in this state.

(B) "Covered claim" does not include:

(i) Any amount awarded as punitive or exemplary damages;

(ii) Any amount sought as a return of premium under any retrospective rating plan;

(iii) Any amount due any reinsurer, insurer, insurance pool, or underwriting association as subrogation recoveries, reinsurance recoveries, contribution, indemnification or otherwise. No such claim for any amount due any reinsurer, insurer, insurance pool, or underwriting association may be asserted against a person insured under a policy issued by an insolvent insurer other than to the extent the claim exceeds the association's obligations and limitations set forth in this part or policy limits of the insured, whichever amount is greater;

(iv) Any first party claim by an insured whose net worth exceeds ten million dollars ($10,000,000) on December 31 of the year next preceding the date the insurer becomes an insolvent insurer. An insured's net worth on this date is deemed to include the aggregate net worth of the insured and all of its subsidiaries as calculated on a consolidated basis; and

(v) Any first-party claims by an insured that is an affiliate of the insolvent insurer;

(8) "Insolvent insurer" means an insurer authorized to transact insurance in this state, either when the policy was issued or when the insured event occurred, and against whom a final order of liquidation has been entered after March 31, 1999, with a finding of insolvency by a court of competent jurisdiction in the insurer's state of domicile;

(9) (A) "Member insurer" means any person who:

(i) Writes any kind of insurance to which this part applies under § 56-12-103 including the exchange of reciprocal or inter-insurance contracts; and

(ii) Is licensed to transact insurance in this state, except county mutual fire insurance companies and nonprofit service corporations.

(B) An insurer shall cease to be a member insurer effective on the day after the termination or expiration of its license to transact the kinds of insurance to which this chapter applies; provided, that the insurer shall remain liable as a member insurer for any and all obligations, including obligations for assessments levied before the termination or expiration of the insurer's license and assessments levied after the termination or expiration, which relate to any insurer that became an insolvent insurer before the termination or expiration of the insurer's license;

(10) (A) "Net direct written premiums" means direct gross premiums written in this state on insurance policies to which this part applies, less return premiums and dividends paid or credited to policyholders on this direct business;

(B) "Net direct written premiums" does not include premiums on contracts between insurers or reinsurers; and

(11) "Person" means any individual, corporation, partnership, governmental entity, association, voluntary organization or any other legal entity.



§ 56-12-105 - Creation of association.

(a) There is created a nonprofit unincorporated legal entity to be known as the Tennessee insurance guaranty association.

(b) All insurers defined as member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state.

(c) The association shall perform its functions under a plan of operation established and approved under § 56-12-109 and shall exercise its powers through a board of directors established under § 56-12-107.

(d) For purposes of assessment, and the maintenance of records, the association shall be divided into two (2) separate accounts as follows:

(1) The workers' compensation insurance account; and

(2) The account for all other insurance to which this part applies.



§ 56-12-106 - Board of directors -- Selection -- Qualifications -- Expenses.

(a) The board of directors of the association shall consist of five (5) persons serving terms as established in the plan of operation. The members of the board shall be selected by the commissioner. Each board member so selected shall be a resident of this state and shall represent a company licensed to do business in this state. The last two (2) members of the board shall be an officer or employee of domestic insurance companies. Vacancies on the board shall be filled for the remaining period of the term in the same manner as initial appointments.

(b) In making selections to the board, the commissioner shall consider, among other things, whether all member insurers are fairly represented.

(c) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors.



§ 56-12-107 - Powers and duties of association.

(a) The association shall:

(1) (A) Be obligated to the extent of the covered claims existing prior to the determination of insolvency and arising within thirty (30) days after the determination of insolvency, or before the policy expiration date if less than thirty (30) days after the determination, or before the insured replaces the policy or on request effects cancellation, if the insured does so within thirty (30) days of the determination, but the obligation shall include only that amount of each covered claim that is in excess of one hundred dollars ($100) and is less than one hundred thousand dollars ($100,000), except that the association shall pay the full amount of any covered claim arising out of a workers' compensation policy. In no event shall the association be obligated to a policyholder or claimant in an amount in excess of the obligation of the insolvent insurer under the policy from which the claim arises;

(B) In the case of claims other than workers' compensation arising from bodily injury, sickness, or disease, including death resulting from bodily injury, sickness, or disease, the amount for which the association shall be obligated shall not exceed the claimant's reasonable expenses incurred for necessary medical, surgical, X-ray and dental services, including prosthetic devices and necessary ambulance, hospital, professional nursing and funeral services, and any amounts actually lost by reason of claimant's inability to work and earn wages or salary or their equivalent that would otherwise have been earned in the normal course of the injured claimant's employment, to which may be added at the discretion of the association an additional sum as compensation for permanent physical impairment if the payment can be made within the policy limits;

(C) (i) Any obligation of the association to defend an insured shall cease upon the association's payment, by settlement releasing the insured or on a judgment, of an amount equal to the lesser of the association's covered claim obligation limit or the applicable policy limit;

(ii) Notwithstanding any other provisions of this part, except in the case of a claim for benefits under workers' compensation coverage, any obligation of the association to any and all persons shall cease when ten million dollars ($10,000,000) has been paid in the aggregate to or on behalf of any single insured and its affiliates by the association and any one (1) or more associations similar to the association of any other state or states or any property and casualty security fund that obtains contributions from insurers on a pre-insolvency basis, on covered claims or allowed claims arising under the policy or policies of any one (1) insolvent insurer. For the purposes of this section, "affiliate" means a person who directly, or indirectly, through one (1) or more intermediaries, controls, is controlled by, or is under common control with another person. If the association determines that there may be more than one (1) claimant having a covered claim or allowed claim against the association or any associations similar to the association or any property and casualty insurance security fund in other states, under the policy or policies of any one (1) insolvent insurer, the association may establish a plan to allocate amounts payable by the association in the manner that the association in its discretion deems equitable;

(2) Be deemed the insurer to the extent of its obligation on the covered claims and to this extent shall have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent including, but not limited to, the right to pursue and retain salvage and subrogation recoverable on paid covered claim obligations. The association shall not be deemed the insolvent insurer for any purpose relating to the issue of whether the association is amenable to the personal jurisdiction of the courts of any other state;

(3) Allocate claims paid and expenses incurred among the two (2) accounts separately, and assess member insurers separately for each account amounts necessary to pay the obligations of the association under subdivision (a)(1) subsequent to an insolvency, the expenses of handling covered claims subsequent to an insolvency, and expenses authorized by this part. The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the preceding calendar year on the kinds of insurance in the account bears to the net direct written premiums of all member insurers for the preceding calendar year on the kinds of insurance in the account. Each member insurer shall be notified of the assessment not later than thirty (30) days before it is due. No member insurer may be assessed in any year on any account an amount greater than two percent (2%) of that member insurer's net direct written permiums for the preceding calendar year on the kinds of insurance in the account. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one (1) year in any account an amount sufficient to make all necessary payments from that account, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available. The association may exempt or defer, in whole or in part, the assessment of any member insurer, if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance. Each member insurer may set off against any assessment, authorized payments made on covered claims and expenses incurred in the payment of the claims by the member insurer if they are chargeable to the account for which the assessment is made;

(4) Investigate claims brought against the association and adjust, compromise, settle, and pay covered claims to the extent of the association's obligation and deny all other claims and may review settlements, releases and judgments to which the insolvent insurer or its insureds were parties to determine the extent to which the settlements, releases and judgments may be properly contested;

(5) Notify any persons as the commissioner directs under § 56-12-109(b)(1);

(6) Handle claims through its employees or through one (1) or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the commissioner, but such designation may be declined by a member insurer; and

(7) Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association, and shall pay the other expenses of the association authorized by this part.

(b) The association may:

(1) Appear in, defend, and appeal any action on a claim brought against the association;

(2) Employ or retain such persons as are necessary to handle claims and perform other duties of the association;

(3) Borrow funds necessary to effect the purposes of this part in accordance with the plan of operation. In the event of an insolvency resulting in covered claims payable by the association in excess of its capacity to pay from assessments under subdivision (a)(3), the association, in its sole discretion, may by resolution request the local development authority to issue bonds and/or notes pursuant to title 4, chapter 31, part 8, in such amounts as the association may determine necessary to provide funds for the payments of covered claims and expenses related thereto. However, the amount of the bond issuance may be limited by §§ 4-31-804 and 4-31-805 with the local development authority having the final authority to determine the total amount of the bond issuance including issuance costs. When the association and the local development authority agree that bonds or notes shall be issued to pay covered claims in the event of an insolvency, the association shall have the authority to annually assess member insurers for amounts necessary to secure and provide for the repayment of the indebtedness, including, without limitation, the principal, redemption premium, if any, and interest on, and related costs of issuance of such indebtedness including bond investors insurance. Necessary assessments collected pursuant to this authority shall be collected under the same procedures provided in subdivision (a)(3). Assessments collected under this section may be assigned and pledged to or on behalf of the local development authority for the benefit of the holders of such indebtedness, in order to provide for the payment of the principal of, redemption premium, if any, and interest on such indebtedness, the costs of issuance, and the funding of any reserves and any other payments under the documents under which the indebtedness was incurred. In addition to the assessments provided for in this section, the association in its sole discretion may utilize assessments made under subdivision (a)(3), to service such indebtedness, if necessary. The association shall have no obligation to pay covered claims solely from the proceeds of bonds or notes issued under § 4-31-804; provided, that if the association may cause assessments to be made hereunder for such covered claims, and assigns and pledges such assessments to or on behalf of the local development authority as issuer of such indebtedness for the benefit of the holders of bonds or notes, the association may administer such covered claims and present valid covered claims for payment;

(4) Sue or be sued, and such power to sue includes the power and right to intervene as a party before any court that has jurisdiction over an insolvent insurer as defined by this part;

(5) Negotiate and become a party to such contracts as are necessary to carry out the purpose of this part;

(6) Perform such other acts as are necessary or proper to effectuate the purpose of this part; and

(7) Refund to the member insurers in proportion to the contribution of each member insurer to that account that amount by which the assets of the account exceed the liabilities, if, at the end of any calendar year, the board of directors finds that the assets of the association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year.

(c) With respect to any suit involving the association:

(1) Any action relating to or arising out of this part against the association shall be brought in a court in this state. Such court shall have exclusive jurisdiction over any action relating to or arising out of this part against the association; and

(2) Exclusive venue in any action brought against the association is in the circuit or chancery court in Davidson County; provided, that the association may waive such venue as to a specific action.



§ 56-12-108 - Plan of operation -- Requirements of plan -- Delegation of authority.

(a) (1) The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the commissioner.

(2) If the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this part. Such rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

(b) All member insurers shall comply with the plan of operation.

(c) The plan of operation shall:

(1) Establish the procedures whereby all the powers and duties of the association under § 56-12-107 will be performed;

(2) Establish procedures for handling assets of the association;

(3) Establish the amount and method of reimbursing members of the board of directors under § 56-12-106;

(4) Establish procedures by which claims may be filed with the association and establish acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to the association or its agent, and a list of such claims shall be periodically submitted to the association or similar organization in another state by the receiver or liquidator;

(5) Establish regular places and times for meetings of the board of directors;

(6) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(7) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the commissioner within thirty (30) days after the action or decision;

(8) Establish the procedures whereby selections for the board of directors will be submitted to the commissioner;

(9) Contain additional provisions necessary or proper for the execution of the powers and duties of the association; and

(10) Establish procedures for the disposition of liquidating dividends or other moneys received from the estate of the insolvent insurer.

(d) The plan of operation may provide that any or all powers and duties of the association, except those under § 56-12-107(a)(3) and (b)(3), are delegated to a corporation, association, or other organization that performs or will perform functions similar to those of this association, or its equivalent, in two (2) or more states. Such a corporation, association or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this subsection (d) shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization that extends protection not substantially less favorable and effective than that provided by this part.



§ 56-12-109 - Powers and duties of commissioner -- Judicial review.

(a) The commissioner shall:

(1) Notify the association of the existence of an insolvent insurer not later than three (3) days after receiving notice of the determination of the insolvency. The association shall be entitled to a copy of any complaint seeking an order of liquidation with a finding of insolvency against a member company at the same time such complaint is filed with a court of competent jurisdiction; and

(2) Upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer.

(b) The commissioner may:

(1) Require that the association notify the insureds of the insolvent insurer and any other interested parties of the determination of insolvency and of their rights under this part. Such notification shall be by mail at their last known address, where available, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation shall be sufficient;

(2) (A) Suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or that fails to comply with the plan of operation; or

(B) As an alternative, the commissioner may levy a forfeiture on any member insurer who fails to pay an assessment when due. Such forfeiture shall not exceed five percent (5%) of an unpaid assessment per month, but no forfeiture shall be less than one hundred dollars ($100) per month; and

(3) Revoke the designation of any servicing facility if the commissioner finds claims are being handled unsatisfactorily.

(c) Any final action or order of the commissioner under this part shall be subject to judicial review exclusively by common law writ of certiorari in the chancery court of Davidson County.



§ 56-12-110 - Effect of paid claims -- Rights of association -- Subrogation -- Priorities -- Statements.

(a) Any person recovering under this part shall be deemed to have assigned that person's rights under the policy to the association to the extent of that person's recovery from the association. Every insured or claimant seeking the protection of this part shall cooperate with the association to the same extent as that person would have been required to cooperate with the insolvent insurer. The association shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out except those causes of action as the insolvent insurer would have had if the sums had been paid by the insolvent insurer and except as provided in subsection (b).

(b) The association shall have the right to recover from the following persons the amount of any "covered claim" paid on behalf of such person pursuant to this part:

(1) Any insured whose net worth on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer exceeds twenty-five million dollars ($25,000,000) and whose liability obligations to other persons are satisfied in whole or in part by payments made under this part; and

(2) Any person who is an affiliate of the insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made under this part.

(c) The association and any similar organization in another state are claimants in the liquidation of an insolvent insurer for any amounts paid by them on covered claims obligations as determined under this part or similar laws in other states and shall receive dividends and any other distributions at the priority set forth in § 56-9-330. The receiver, liquidator or statutory successor of an insolvent insurer shall be bound by determinations of covered claim eligibility under this part and by settlements of claims made by the association or a similar organization in another state. The court having jurisdiction shall grant such claims priority equal to that which the claimant would have been entitled in the absence of this part against the assets of the insolvent insurer. The expenses of the association or similar organization in handling claims shall be accorded the same priority as the liquidator's expenses for handling claims.

(d) The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association that shall preserve the rights of the association against the assets of the insolvent insurer.



§ 56-12-111 - Nonduplication of recovery -- Exhaustion of other remedies.

(a) Any person having a claim against an insurer under any provision in an insurance policy other than a policy of an insolvent insurer, which is also a covered claim, shall be required to exhaust first such person's right under such policy. Any amount payable on a covered claim under this part shall be reduced by the amount of any recovery under such insurance policy.

(b) Any person having a claim that may be recovered under more than one (1) insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured, except that if it is a first party claim for damage to property with a permanent location, the person shall seek recovery first from the association of the location of the property, and if it is a workers' compensation claim, the person shall seek recovery first from the association of the residence of the claimant. Any recovery under this part shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.



§ 56-12-112 - Reports by board.

(a) The board of directors may, upon majority vote, make reports to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer. Such reports shall be considered public documents.

(b) The board of directors shall, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, prepare a report on the history and causes of such insolvency, based on the information available to the association, and submit such report to the commissioner.



§ 56-12-113 - Examination of the association -- Annual financial report.

(a) The association shall be subject to examination and regulation by the commissioner.

(b) The board of directors shall submit, not later than March 30 of each year, a financial report for the preceding calendar year in a form approved by the commissioner.



§ 56-12-114 - Tax and fees exemption.

The association shall be exempt from payment of all fees, except examination fees, and all taxes levied by this state or any of its subdivisions, except taxes levied on real or personal property.



§ 56-12-115 - Deduction from premium taxes.

Member insurers assessed a percentage of net direct written premiums for any preceding calendar year, as provided in § 56-12-107(a)(3), shall be allowed a credit against premium taxes imposed on such member insurers by § 56-4-205, up to twenty-five percent (25%) of the net premium taxes due in any one (1) calendar year until the aggregate of all assessments paid to the guaranty association has been offset by such premium tax credits. The guaranty association shall certify to the commissioner on an annual basis the names of the member insurers and the assessments paid. The provisions herein are applicable to all insolvencies occurring after April 28, 1975; provided, that only premium taxes paid on and after March 1977, will be subject to credit as herein provided.



§ 56-12-116 - Immunity.

There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer, the association or its agents or employees, the board of directors, or the commissioner or the commissioner's representatives for any action taken by them in the performance of their powers and duties under this part.



§ 56-12-117 - Stay of pending proceedings -- Default judgment.

(a) All proceedings in which the association is obligated to defend by reason of this part shall be stayed for six (6) months from the date the insolvency is determined or such additional time as shall be granted either by the court in which the action is pending or by the chancery court of Davidson County, upon petition by the association for good cause shown to permit proper defense of such causes of action.

(b) The association shall not be obligated to satisfy in part or in whole any decision, verdict, or finding based on the default of the insolvent insurer or its failure to defend an insured, but shall be permitted to defend such claim on its merits.



§ 56-12-118 - Advertising by member insurers.

No member insurer shall include any advertising matter in its advertisements in reference to the coverage afforded by the Tennessee insurance guaranty association.



§ 56-12-119 - Credit for guaranty fund assessments.

Assessments made by the Tennessee insurance guaranty association as provided in § 56-12-107(a)(3) shall be allowed as a credit against premium taxes imposed on member insurers up to twenty-five percent (25%) of the net premium taxes due in any one (1) calendar year, until the aggregate of all assessments paid to the association have been offset by such premium tax credits.



§ 56-12-120 - Unearned premium claims.

(a) All obligations for unearned premium claims shall include only that amount of each covered claim that is in excess of two hundred fifty dollars ($250) and is less than ten thousand dollars ($10,000).

(b) (1) Unearned premium claims arising out of workers' compensation policies shall be subject to the limitations of subsection (a).

(2) Unearned premium claims shall not include credit adjustments developed under retrospective rating plans.



§ 56-12-121 - Insolvent insurer.

(a) In no case shall a covered claim include any claim filed with the association, domiciliary receiver, ancillary receiver or liquidator, after the earlier of:

(1) Eighteen (18) months after the date of the order of liquidation; or

(2) The final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer.

(b) In no case shall a covered claim include any claim filed with the association, domiciliary, or ancillary receiver or a liquidator for protection afforded under the insured's policy for incurred-but-not-reported losses.






Part 2 - Life and Health Insurance Guaranty Association Act

§ 56-12-201 - Short title.

This part shall be known and may be cited as the "Tennessee Life and Health Insurance Guaranty Association Act."



§ 56-12-202 - Purpose.

(a) The purpose of this part is to protect, subject to certain limitations, the persons listed in § 56-12-204(a) against failure in the performance of contractual obligations, under life and health insurance policies and annuity contracts specified in § 56-12-204(b), because of the impairment or insolvency of the member insurer that issued the policies or contracts.

(b) To provide this protection, an association of insurers is hereby created to pay benefits and to continue coverages as limited herein.

(c) Members of the association are subject to assessment to provide funds to carry out the purpose of this part, and shall provide such services as are necessary to implement the protections accorded to policyholders by this part.



§ 56-12-203 - Part definitions.

As used in this part:

(1) "Account" means any of the accounts created under § 56-12-205;

(2) "Association" means the Tennessee life and health insurance guaranty association created under § 56-12-205;

(3) "Commissioner" means the commissioner of commerce and insurance;

(4) "Contractual obligation" means an obligation under a policy or contract or certificate under a group policy or contract, or a portion thereof, for which coverage is provided under § 56-12-204;

(5) "Covered policy" means a policy or contract, or a portion of a policy or contract, for which coverage is provided under § 56-12-204;

(6) "Extra-contractual claims" shall include, for example, claims relating to bad faith in the payment of claims, punitive or exemplary damages or attorneys' fees and costs;

(7) "Health insurance benefits" means benefits payable under any form of accident and health insurance policy;

(8) "Impaired insurer" means a member insurer which, after July 1, 1989, is not an insolvent insurer, and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction;

(9) "Insolvent insurer" means a member insurer which after July 1, 1989, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency;

(10) "Member insurer" means an insurer or nonprofit hospital and medical service organization licensed or that holds a certificate of authority to transact in this state any kind of insurance for which coverage is provided under § 56-12-204, and includes an insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed or voluntarily withdrawn, but does not include:

(A) A health maintenance organization;

(B) A fraternal benefit society;

(C) A mandatory state pooling plan;

(D) A mutual assessment company or other person that operates on an assessment basis;

(E) An insurance exchange;

(F) An organization that is authorized under the law of this state to issue charitable gift annuities; or

(G) An entity similar to any of the above;

(11) "Moody's Corporate Bond Yield Average" means the Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto;

(12) "Owner" of a policy or contract and "policy owner" and "contract owner" mean the person who is identified as the legal owner under the terms of the policy or contract or who is otherwise vested with legal title to the policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer. The terms owner, contract owner and policy owner do not include persons with a mere beneficial interest in a policy or contract;

(13) "Person" means an individual, corporation, limited liability company, partnership, association, governmental body or entity or voluntary organization;

(14) "Premiums" means amounts or considerations, by whatever name called received on covered policies or contracts less returned premiums, considerations and deposits and less dividends and experience credits. "Premiums" does not include amounts or considerations received for policies or contracts, or for the portions of policies or contracts for which coverage is not provided under § 56-12-204(b), except that assessable premium shall not be reduced on account of § 56-12-204(b)(2)(C) relating to interest limitations or § 56-12-204(c)(2) relating to limitations with respect to one (1) individual, one (1) participant and one (1) contract owner. "Premiums" shall not include:

(A) Premiums on an unallocated annuity contract; or

(B) With respect to multiple non-group policies of life insurance owned by one (1) owner, whether the policy owner is an individual, firm, corporation or other person, and whether the persons insured are officers, managers, employees or other persons, premiums in excess of five million dollars ($5,000,000) with respect to these policies or contracts, regardless of the number of policies or contracts held by the owner;

(15) "Principal place of business" of a person, other than a natural person, means the single state in which the natural person who establishes a policy for the direction, control and coordination of the operations of the entity, as a whole, primarily exercises that function as determined by the association in its reasonable judgment by considering the following factors:

(A) The state in which the primary executive and administrative headquarters of the entity is located;

(B) The state in which the principal office of the chief executive officer of the entity is located;

(C) The state in which the board of directors or similar governing person or persons of the entity conducts the majority of its meetings;

(D) The state in which the executive or management committee of the board of directors or similar governing person or persons of the entity conducts the majority of its meetings; and

(E) The state from which the management of the overall operations of the entity is directed;

(16) "Receivership court" means the court in the insolvent or impaired insurer's state having jurisdiction over the conservation, rehabilitation or liquidation of the insurer;

(17) "Resident" means a person to whom a contractual obligation is owed and who resides in this state on the date of entry of a court order that determines a member insurer to be an impaired insurer or a court order that determines a member insurer to be an insolvent insurer. A person may be a resident of only one (1) state, which in the case of a person other than a natural person shall be its principal place of business. Citizens of the United States who are either residents of foreign countries or residents of United States possessions, territories or protectorates that do not have an association similar to the association created by this part shall be deemed residents of the state of domicile of the insurer that issued the policies or contracts;

(18) "State" means a state, the District of Columbia, Puerto Rico, and an United States possession, territory or protectorate;

(19) "Structured settlement annuity" means an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for, or with respect to, personal injury suffered by the plaintiff or other claimant;

(20) "Supplemental contract" means a written agreement entered into for the distribution of proceeds under a life, health or annuity policy or contract; and

(21) "Unallocated annuity contract" means an annuity contract or group annuity certificate which is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under the contract or certificate.



§ 56-12-204 - Applicability -- Limitations on liability.

(a) This part shall provide coverage for the policies and contracts specified in subsection (b):

(1) To persons who, regardless of where they reside except for nonresident certificate holders under group policies or contracts, are the beneficiaries, assignees or payees of persons covered under subdivision (a)(2);

(2) To persons who are owners of or certificate holders under the policies or contracts, other structured settlement annuities, and who:

(A) Are residents; or

(B) Are not residents, but only under all of the following conditions:

(i) The insurer that issued the policies or contracts is domiciled in this state;

(ii) The states in which the persons reside have associations similar to the association created by this part; and

(iii) The persons are not eligible for coverage by an association in any other state due to the fact that the insurer was not licensed in the state at the time specified in the state's guaranty association law;

(3) For structured settlement annuities specified in subsection (b), subdivisions (a)(1) and (a)(2) shall not apply, and this part shall, except as provided in subdivisions (a)(4) and (a)(5), provide coverage to a person who is a payee under a structured settlement annuity, or beneficiary of a payee if the payee is deceased, if the payee:

(A) Is a resident, regardless of where the contract owner resides; or

(B) Is not a resident, but only under both of the following conditions:

(i) (a) The contract owner of the structured settlement annuity is a resident; or

(b) The contract owner of the structured settlement annuity is not a resident, but the insurer that issued the structured settlement annuity is domiciled in this state, and the state in which the contract owner resides has an association similar to the association created by this part; and

(ii) Neither the payee, or the beneficiary nor the contract owner is eligible for coverage by the association of the state in which the payee or contract owner resides;

(4) This part shall not provide coverage to a person who is a payee or the beneficiary of a contract owner resident of this state if the payee or beneficiary is afforded any coverage by the association of another state; or

(5) This part is intended to provide coverage to a person who is a resident of this state and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under this part is provided coverage under the laws of any other state, such person shall not be provided coverage under this part. In determining the application of the provisions of this subdivision (a)(5) in situations where a person could be covered by the association of more than one (1) state, whether as an owner, payee, beneficiary or assignee, this part shall be construed in conjunction with other state laws to result in coverage by only one (1) association.

(b) (1) This part shall provide coverage to the persons specified in subsection (a) for direct, non-group life, accident and health, or annuity policies or contracts and supplemental contracts to any of these and for certificates under direct group policies and contracts, except as limited by this part. Annuity contracts and certificates under group annuity contracts include allocated funding agreements, structured settlement annuities, and any immediate or deferred annuity contracts.

(2) This part shall not provide coverage for:

(A) A portion of a policy or contract not guaranteed by the insurer, or under which the risk is borne by the policy or contract owner;

(B) A policy or contract of reinsurance, unless assumption certificates have been issued pursuant to the reinsurance policy or contract;

(C) A portion of a policy or contract to the extent that the rate of interest on which it is based, or the interest rate, crediting rate or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value:

(i) Averaged over the period of four (4) years prior to the date on which the member insurer becomes an impaired or insolvent insurer under this part, whichever is earlier, exceeds the rate of interest determined by subtracting two (2) percentage points from Moody's Corporate Bond Yield Average averaged for that same four-year period or for such lesser period if the policy or contract was issued less than four (4) years before the member insurer becomes an impaired or insolvent insurer under this part, whichever is earlier; and

(ii) On and after the date on which the member insurer becomes an impaired or insolvent insurer under this part, whichever is earlier, exceeds the rate of interest determined by subtracting three (3) percentage points from Moody's Corporate Bond Yield Average as most recently available;

(D) A portion of a policy or contract issued to a plan or program of an employer, association or other person to provide life, health or annuity benefits to its employees, members or others, to the extent that the plan or program is self-funded or uninsured, including, but not limited to, benefits payable by an employer, association or other person under:

(i) A multiple employer welfare arrangement as defined in 29 U.S.C. § 1144;

(ii) A minimum premium group insurance plan;

(iii) A stop-loss group insurance plan; or

(iv) An administrative services only contract;

(E) A portion of a policy or contract to the extent that it provides for:

(i) Dividends or experience rating credits;

(ii) Voting rights; or

(iii) Payment of any fees or allowances to any person, including the policy or contract owner, in connection with the service to or administration of the policy or contract;

(F) A policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue the policy or contract in this state;

(G) A portion of a policy or contract to the extent that the assessments required by § 56-12-208 with respect to the policy or contract are preempted by federal or state law;

(H) An obligation that does not arise under the express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including without limitation:

(i) Claims based on marketing materials;

(ii) Claims based on side letters, riders or other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements;

(iii) Misrepresentations of or regarding policy benefits;

(iv) Extra-contractual claims; or

(v) A claim for penalties or consequential or incidental damages;

(I) A contractual agreement that establishes the member insurer's obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, which in each case is not an affiliate of the member insurer;

(J) An unallocated annuity contract;

(K) A portion of a policy or contract to the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which have not been credited to the policy or contract, or as to which the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under this part, whichever is earlier. If a policy's or contract's interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and are not subject to forfeiture under this subdivision (b)(2)(K), the interest or change in value determined by using the procedures defined in the policy or contract will be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and will not be subject to forfeiture; or

(L) A policy or contract providing any hospital, medical, prescription drug or other healthcare benefits pursuant to part C or part D of Subchapter XVIII, Chapter 7 of Title 42 of the United States Code, commonly known as Medicare part C & D, or any regulations issued pursuant thereto.

(c) The benefits that the association may become obligated to cover shall in no event exceed the lesser of:

(1) The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer; or

(2) (A) With respect to one (1) life, regardless of the number of policies or contracts:

(i) Three hundred thousand dollars ($300,000) in life insurance death benefits, but not more than one hundred thousand dollars ($100,000) in net cash surrender and net cash withdrawal values for life insurance;

(ii) One hundred thousand dollars ($100,000) in health insurance benefits; provided, for policies or contracts issued by a member insurer that becomes insolvent after January 1, 2010, the limits for health insurance benefits shall be as follows:

(a) One hundred thousand dollars ($100,000) for coverages not defined as disability insurance or basic hospital, medical and surgical insurance or major medical insurance or long term care insurance including any net cash surrender and net cash withdrawal values;

(b) Three hundred thousand dollars ($300,000) for disability insurance and three hundred thousand dollars ($300,000) for long term care insurance;

(c) Five hundred thousand dollars ($500,000) for basic hospital, medical and surgical insurance or major medical insurance;

(iii) Two hundred fifty thousand dollars ($250,000) in the present value of annuity benefits, including net cash surrender and net cash withdrawal values; or

(B) With respect to each payee of a structured settlement annuity, or beneficiary or beneficiaries of the payee if deceased, two hundred fifty thousand dollars ($250,000) in present value annuity benefits, in the aggregate, including net cash surrender and net cash withdrawal values, if any;

(C) However, in no event shall the association be obligated to cover more than:

(i) An aggregate of three hundred thousand dollars ($300,000) in benefits with respect to any one (1) life under paragraphs (c)(2)(A) and (B) except with respect to benefits for basic hospital, medical and surgical insurance and major medical insurance under subdivision (c)(2)(A)(ii)(c), in which case the aggregate liability of the association shall not exceed five hundred thousand dollars ($500,000) with respect to any one (1) individual; or

(ii) With respect to one (1) owner of multiple non-group policies of life insurance, whether the policy owner is an individual, firm, corporation or other person, and whether the persons insured are officers, managers, employees or other persons, more than five million dollars ($5,000,000) in benefits, regardless of the number of policies and contracts held by the owner;

(D) The limitations set forth in this subsection (c) are limitations on the benefits for which the association is obligated before taking into account either its subrogation and assignment rights or the extent to which those benefits could be provided out of the assets of the impaired or insolvent insurer attributable to covered policies. The costs of the association's obligations under this part may be met by the use of assets attributable to covered policies or reimbursed to the association pursuant to its subrogation and assignment rights.

(3) As used in this subsection (c):

(A) "Disability insurance" means insurance that provides stated benefits upon the disability of the insured as defined in the policy;

(B) "Long term care insurance" has the same meaning as set forth in § 56-42-103(5); and

(C) "Basic hospital, medical and surgical insurance or major medical insurance" means insurance that provides coverage for medical expenses incurred because of injury or illness, but does not include disability insurance, long term care insurance, Medicare supplement insurance, hospital confinement indemnity insurance, accident only insurance, specified disease insurance, loss of limb or body function insurance, or other limited benefit or supplemental health insurance excluded from the definition of health insurance in § 56-1-105.

(d) In performing its obligations to provide coverage under § 56-12-207, the association shall not be required to guarantee, assume, reinsure or perform, or cause to be guaranteed, assumed, reinsured or performed, the contractual obligations of the insolvent or impaired insurer under a covered policy or contract that do not materially affect the economic values or economic benefits of the covered policy or contract.



§ 56-12-205 - Creation of association -- Accounts.

(a) There is created a nonprofit legal entity to be known as the Tennessee life and health insurance guaranty association. Provisions of this part relative to the Tennessee life and health insurance guaranty association shall be read as supplemental to the provisions of part 1 of this chapter. All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its function under the plan of operation established and approved pursuant to § 56-12-209, and shall exercise its powers through a board of directors established by § 56-12-206. For purposes of administration and assessment, the association shall maintain four (4) accounts:

(1) The life insurance account;

(2) The health insurance account;

(3) The annuity account excluding unallocated annuity contracts and defined contribution government plans qualified under § 403(b) of the Internal Revenue Code, codified in 26 U.S.C. § 403(b); and

(4) The defined contribution plan account, meaning defined contribution plans qualified under § 403(b) of the Internal Revenue Code, codified in 26 U.S.C. § 403(b).

(b) The association shall come under the immediate supervision of the commissioner and shall be subject to the applicable provisions of the insurance laws of this state. Meetings or records of the association may be opened upon majority vote of the board of directors of the association.

(c) Effective January 1, 2011, the association shall maintain the following three (3) accounts:

(1) A life insurance account;

(2) An annuity account; and

(3) A health insurance account.



§ 56-12-206 - Board of directors -- Reimbursement.

(a) The board of directors of the association shall consist of not less than five (5) nor more than nine (9) member insurers serving terms as established in the plan of operation. The members of the board shall be selected by member insurers, subject to the approval of the commissioner. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the commissioner. To select the initial board of directors, and initially organize the association, the commissioner shall give notice to all member insurers of the time and place of the organizational meeting. In determining voting rights at the organizational meeting, each member insurer shall be entitled to one (1) vote in person or by proxy. If the board of directors is not selected within sixty (60) days after notice of the organizational meeting, the commissioner may appoint the initial members.

(b) In approving selections or in appointing members to the board, the commissioner shall consider, among other things, whether all member insurers are fairly represented.

(c) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors in accordance with the state's travel regulations. Members of the board shall not otherwise be compensated by the association for their services.



§ 56-12-207 - Impaired or insolvent insurers.

(a) If a member insurer is an impaired insurer, the association may, in its discretion, and subject to any conditions imposed by the association that do not impair the contractual obligations of the impaired insurer and that are approved by the commissioner:

(1) Guarantee, assume or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the policies or contracts of the impaired insurer; or

(2) Provide such monies, pledges, loans, notes, guarantees or other means as are proper to effectuate subdivision (a)(1) and assure payment of the contractual obligations of the impaired insurer pending action under subdivision (a)(1).

(b) If a member insurer is an insolvent insurer, the association shall, in its discretion, either:

(1) (A) (i) Guarantee, assume or reinsure, or cause to be guaranteed, assumed or reinsured, the policies or contracts of the insolvent insurer; or

(ii) Assure payment of the contractual obligations of the insolvent insurer; and

(B) Provide monies, pledges, loans, notes, guarantees, or other means reasonably necessary to discharge the association's duties; or

(2) Provide benefits and coverage in accordance with the following provisions:

(A) With respect to life and health insurance policies and annuities, assure payment of benefits for premiums identical to the premiums and benefits except for terms of conversion and renewability that would have been payable under the policies or contracts of the insolvent insurer, for claims incurred:

(i) With respect to group policies and contracts, no later than the earlier of the next renewal date under those policies or contracts or forty-five (45) days, but in no event less than thirty (30) days, after the date on which the association becomes obligated with respect to the policies and contracts; and

(ii) With respect to non-group policies, contracts, and annuities no later than the earlier of the next renewal date if any under the policies or contracts or one (1) year, but in no event less than thirty (30) days, from the date on which the association becomes obligated with respect to the policies or contracts;

(B) Make diligent efforts to provide all known insureds or annuitants for non-group policies and contracts, or group policy owners with respect to group policies and contracts, thirty (30) days notice of the termination pursuant to subdivision (b)(2)(A), of the benefits provided;

(C) With respect to non-group life and health insurance policies and annuities covered by the association, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of subdivision (b)(2)(D), if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or annuity or had a right only to make changes in premium by class;

(D) (i) In providing the substitute coverage required under subdivision (b)(2)(C), the association may offer either to reissue the terminated coverage or to issue an alternative policy;

(ii) Alternative or reissued policies shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy;

(iii) The association may reinsure any alternative or reissued policy;

(E) (i) Alternative policies adopted by the association shall be subject to the approval of the domiciliary insurance commissioner and the receivership court. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

(ii) Alternative policies shall contain at least the minimum statutory provisions required in this state and provide benefits that shall not be unreasonable in relation to the premium charged. The association shall set the premium in accordance with a table of rates that it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten.

(iii) Any alternative policy issued by the association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association;

(F) If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the domiciliary insurance commissioner and the receivership court;

(G) The association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date the coverage or policy is replaced by another similar policy by the policy owner, the insured or the association; and

(H) When proceeding under this subdivision (b)(2), with respect to a policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with § 56-12-204(b)(2)(C).

(c) Nonpayment of premiums within thirty-one (31) days after the date required under the terms of any guaranteed, assumed, alternative or reissued policy or contract or substitute coverage shall terminate the association's obligations under the policy or coverage under this part with respect to the policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of this part.

(d) Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the association. If the liquidator of an insolvent insurer requests, the association shall provide a report to the liquidator regarding such premium collected by the association. The association shall be liable for unearned premiums due to policy or contract owners arising after the entry of the order.

(e) The protection provided by this part shall not apply where any guaranty protection is provided to residents of this state by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this state.

(f) In carrying out its duties under subsection (b), the association may:

(1) Subject to approval by a court in this state, impose permanent policy or contract liens in connection with a guarantee, assumption or reinsurance agreement, if the association finds that the amounts which can be assessed under this part are less than the amounts needed to assure full and prompt performance of the association's duties under this part, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens, to be in the public interest; or

(2) Subject to approval by a court in this state, impose temporary moratoriums or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value. In addition, in the event of a temporary moratorium or moratorium charge imposed by the receivership court on payment of cash values or policy loans, or on any other right to withdraw funds held in conjunction with policies or contracts, out of the assets of the impaired or insolvent insurer, the association may defer the payment of cash values, policy loans or other rights by the association for the period of the moratorium or moratorium charge imposed by the receivership court, except for claims covered by the association to be paid in accordance with a hardship procedure established by the liquidator or rehabilitator and approved by the receivership court.

(g) A deposit in this state, held pursuant to law or required by the commissioner for the benefit of creditors, including policy owners, not turned over to the domiciliary liquidator upon the entry of a final order of liquidation or order approving a rehabilitation plan of an insurer domiciled in this state or in a reciprocal state, pursuant to § 56-9-409 shall be promptly paid to the association. The association shall be entitled to retain a portion of any amount so paid to it equal to the percentage determined by dividing the aggregate amount of policy owners' claims related to that insolvency for which the association has provided statutory benefits by the aggregate amount of all policy owners' claims in this state related to that insolvency and shall remit to the domiciliary receiver the amount so paid to the association less the amount retained pursuant to this subsection (g). Any amount so paid to the association and retained by it shall be treated as a distribution of estate assets pursuant to applicable state receivership law dealing with early access disbursements.

(h) If the association fails to act within a reasonable period of time with respect to an insolvent insurer, as provided in subsection (b) of this section, the commissioner shall have the powers and duties of the association under this part with respect to the insolvent insurer.

(i) The association may render assistance and advice to the commissioner, upon the commissioner's request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of an impaired or insolvent insurer.

(j) The association shall have standing to appear or intervene before a court or agency in this state with jurisdiction over an impaired or insolvent insurer concerning which the association is or may become obligated under this part or with jurisdiction over any person or property against which the association may have rights through subrogation or otherwise. Standing shall extend to all matters germane to the powers and duties of the association, including, but not limited to, proposals for reinsuring, modifying or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the policies or contracts and contractual obligations. The association shall also have the right to appear or intervene before a court or agency in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over any person or property against whom the association may have rights through subrogation or otherwise.

(k) (1) A person receiving benefits under this part shall be deemed to have assigned the rights under, and any causes of action against any person for losses arising under, resulting from or otherwise relating to, the covered policy or contract to the association to the extent of the benefits received because of this part, whether the benefits are payments of or on account of contractual obligations, continuation of coverage or provision of substitute or alternative coverages. The association may require an assignment to it of such rights and cause of action by any payee, policy or contract owner, beneficiary, insured or annuitant as a condition precedent to the receipt of any right or benefits conferred by this part upon the person.

(2) The subrogation rights of the association under this subsection (k) shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this part.

(3) In addition to subdivisions (k)(1) and (2), the association shall have all common law rights of subrogation and any other equitable or legal remedy that would have been available to the impaired or insolvent insurer or owner, beneficiary or payee of a policy or contract with respect to the policy or contracts including without limitation, in the case of a structured settlement annuity, any rights of the owner, beneficiary or payee of the annuity, to the extent of benefits received pursuant to this part, against a person originally or by succession responsible for the losses arising from the personal injury relating to the annuity or payment therefor, excepting any such person responsible solely by reason of serving as an assignee in respect of a qualified assignment under 26 U.S.C. § 130 et seq.

(4) If the preceding provisions of this subsection (k) are invalid or ineffective with respect to any person or claim for any reason, the amount payable by the association with respect to the related covered obligations shall be reduced by the amount realized by any other person with respect to the person or claim that is attributable to the policies or portion thereof covered by the association.

(5) If the association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the association has rights as described in the preceding subdivisions of this subsection (k), the person shall pay to the association the portion of the recovery attributable to the policies or portion thereof covered by the association.

(l) In addition to the rights and powers elsewhere in this part, the association may:

(1) Enter into such contracts as are necessary or proper to carry out the provisions and purposes of this part;

(2) Sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments under § 56-12-208 and to settle claims or potential claims against it;

(3) Borrow money to effect the purposes of this part; any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets;

(4) Employ or retain such persons as are necessary or appropriate to handle the financial transactions of the association, and to perform such other functions as become necessary or proper under this part;

(5) Take such legal action as may be necessary or appropriate to avoid or recover payment of improper claims;

(6) Exercise, for the purposes of this part and to the extent approved by the commissioner, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations under this part;

(7) Organize itself as a corporation or in other legal form permitted by the laws of the state;

(8) Request information from a person seeking coverage from the association in order to aid the association in determining its obligations under this part with respect to the person, and the person shall promptly comply with the request; and

(9) Take other necessary or appropriate action to discharge its duties and obligations under this part or to exercise its powers under this part.

(m) The association may join an organization of one (1) or more other state associations of similar purposes, to further the purposes and administer the powers and duties of the association.

(n) With respect to covered policies for which the association becomes obligated after an entry of an order of liquidation, the association may elect to succeed to the rights of the insolvent insurer arising after the order of liquidation under any contract of reinsurance to which the insolvent insurer was a party, to the extent that such contract provides coverage for losses occurring after the date of the order of liquidation or rehabilitation. As a condition to making this election, the association must pay all unpaid premiums due under the contract for coverage relating to periods before and after the date of the order of liquidation or rehabilitation.

(o) The board of directors of the association shall have discretion and may exercise reasonable business judgment to determine the means by which the association is to provide the benefits of this part in an economical and efficient manner.

(p) Where the association has arranged or offered to provide the benefits of this part to a covered person under a plan or arrangement that fulfills the association's obligations under this part, the person shall not be entitled to benefits from the association in addition to or other than those provided under the plan or arrangement.

(q) Venue in a suit against the association arising under this part shall be in chancery court of Davidson County. The association shall not be required to give an appeal bond in an appeal that relates to a cause of action arising under this part.

(r) In carrying out its duties in connection with guaranteeing, assuming or reinsuring policies or contracts under this section, the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with the following provisions:

(1) In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for:

(A) A fixed interest rate;

(B) Payment of dividends with minimum guarantees; and

(C) A different method for calculating interest or changes in value;

(2) There is no requirement for evidence of insurability, waiting period or other exclusion that would not have applied under the replaced policy or contract; and

(3) The alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.



§ 56-12-208 - Assessments.

(a) For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account, at such time and for such amounts as the board finds necessary. Assessments shall be due not less than thirty (30) days after prior written notice to the member insurers and shall accrue interest at ten percent (10%) per annum on and after the due date.

(b) There shall be two (2) assessments, as follows:

(1) Class A assessments shall be made for the purpose of meeting administrative and legal costs and other expenses and examinations conducted under the authority of § 56-12-211(e). Class A assessments may be made whether or not related to a particular impaired or insolvent insurer; and

(2) Class B assessments shall be made to the extent necessary to carry out the powers and duties of the association pursuant to § 56-12-207 with regard to an impaired or an insolvent insurer.

(c) (1) The amount of any Class A assessment shall be determined by the board and may be made on a pro rata or non-pro rata basis. If pro rata, the board may provide that it be credited against future Class B assessments. A non-pro rata assessment shall not exceed one hundred fifty dollars ($150) per member insurer in any one (1) calendar year. The amount of any Class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula that may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the board in its sole discretion as being fair and reasonable under the circumstances.

(2) Class B assessments against member insurers for each account shall be in the proportion that the premiums received on business in this state by each assessed member insurer or policies or contracts covered by each account for the three (3) most recent calendar years for which information is available preceding the year in which the insurer became impaired or insolvent, as the case may be, bears to such premiums received on business in this state for such calendar years by all assessed member insurers.

(3) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer shall not be made until necessary to implement the purposes of this part. Classification of assessments by subsection (b) and computation of assessments by this subsection (c) shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible.

(d) The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section.

(e) (1) The total of all assessments upon a member insurer for each account shall not in any one (1) calendar year exceed two percent (2%) of such insurer's average premiums received in this state on the policies and contracts covered by the account during the three (3) calendar years preceding the year in which the insurer became an impaired or insolvent insurer. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one (1) year in either account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed as soon thereafter as permitted by this part.

(2) The board may provide in the plan of operation a method of allocating funds among claims, whether relating to one (1) or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

(f) The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from assignment, subrogation, net realized gains and income from investment. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses.

(g) It is proper for any member insurer, in determining its premium rates and policy owner dividends as to any kind of insurance within the scope of this part, to consider the amount reasonably necessary to meet its assessment obligations under this part.

(h) The association shall issue to each insurer paying an assessment under this part, other than Class A assessments, a certificate of contribution, in a form prescribed by the commissioner, for the amount of the assessment so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the commissioner may approve.



§ 56-12-209 - Plan of operation.

(a) (1) The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon the commissioner's written approval or within thirty (30) days if the commissioner has not disapproved it during such thirty-day period.

(2) If an association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this part. Such rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

(b) All member insurers shall comply with the plan of operation.

(c) The plan of operation shall, in addition to requirements enumerated elsewhere in this part:

(1) Establish procedures for handling the assets of the association;

(2) Establish the amount and method of reimbursing members of the board of directors under § 56-12-206;

(3) Establish regular places and times for meetings including telephone conference calls of the board of directors;

(4) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(5) Establish the procedures whereby selections for the board of directors will be made and submitted to the commissioner;

(6) Establish any additional procedures for assessments pursuant to § 56-12-208; and

(7) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(d) The plan of operation may provide that any or all powers and duties of the association, except those set forth in §§ 56-12-207(k)(3) and 56-12-208, are delegated to a corporation, association, or other organization that performs or will perform functions similar to those of this association, or its equivalent, in two (2) or more states. Such a corporation, association, or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this subsection (d) shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization that extends protection not substantially less favorable and effective than that provided by this part.



§ 56-12-210 - Powers and duties of commissioner -- Judicial review.

(a) In addition to the duties and powers enumerated elsewhere in this part, the commissioner shall:

(1) Upon request of the board of directors, provide the association with a statement of the premiums in this and any other appropriate states for each member insurer;

(2) When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time; notice to the impaired insurer shall constitute notice to its shareholders, if any; the failure of the insurer to promptly comply with such demand shall not excuse the association from the performance of its powers and duties under this part; and

(3) In any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator.

(b) The commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer who fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a forfeiture on any member insurer who fails to pay an assessment when due. Such forfeiture shall not exceed five percent (5%) of the unpaid assessment per month, but no forfeiture shall be less than one hundred dollars ($100) per month.

(c) Any action of the board of directors or the association may be appealed to the commissioner by any member insurer, if such appeal is taken within sixty (60) days of the final action which is being appealed. If a member company is appealing an assessment, the amount assessed shall be paid to the association and be available to meet association obligations during the pendancy of an appeal. If the appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company. Any final action or order of the commissioner shall be subject to judicial review in a court of competent jurisdiction.

(d) The liquidator, rehabilitator or conservator of any impaired insurer may notify all interested persons of the effect of this part.



§ 56-12-211 - Detection and prevention of insurer insolvencies and impairments.

(a) To aid in the detection and prevention of insurer insolvencies or impairments, it shall be the duty of the commissioner to:

(1) Notify the commissioner of insurance, or other appropriate official, of all the other states, territories of the United States and the District of Columbia, when the commissioner takes any of the following actions against a member insurer:

(A) Revocation of license;

(B) Suspension of license; or

(C) Makes any formal order that such company restrict its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policyholders or creditors.

Such notice shall be mailed to all such commissioners or other appropriate officials within thirty (30) days following the action taken or the date on which such action occurs;

(2) Report to the board of directors when the commissioner has taken any of the actions set forth in subdivision (a)(1), or has received a report from any other commissioner indicating that any such action has been taken in another state. Such report to the board of directors shall contain all significant details of the action taken or the report received from another commissioner or other appropriate official;

(3) Report to the board of directors when the commissioner has reasonable cause to believe from any examination, whether completed or in process, of any member company, that such company may be an impaired or insolvent insurer; and

(4) Furnish to the board of directors of the National Association of Insurance Commissioners, insurance regulatory information system ratios and listings of companies not included in the ratios developed by the National Association of Insurance Commissioners. The board may then use the information contained therein in carrying out its duties and responsibilities under this section. Such report and the information contained in the report shall be kept confidential by the board of directors, until such time as made public by the commissioner or other lawful authority.

(b) The commissioner may seek the advice and recommendations of the board of directors concerning any matter affecting the duties and responsibilities of the commissioner regarding the financial condition of member insurers and companies seeking admission to transact insurance business in this state.

(c) The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon any matter relative to the solvency, liquidation, rehabilitation or conservation of any member insurer or relative to the solvency of any company seeking to transact insurance business in this state. Such reports and recommendations shall not be considered public documents.

(d) It is the duty of the board of directors, upon majority vote, to notify the commissioner of any information indicating any member insurer may be an impaired or insolvent insurer.

(e) (1) The board of directors may, upon majority vote, request that the commissioner order an examination of any member insurer that the board in good faith believes may be an impaired or insolvent insurer. Within thirty (30) days of the receipt of such request, the commissioner shall begin such examination. The examination may be conducted as a National Association of Insurance Commissioners examination or may be conducted by such persons as the commissioner designates. The cost of such examination shall be paid by the association and the examination report shall be treated as are other examination reports. In no event shall such examination report be released to the board of directors prior to its release to the public, but this shall not preclude the commissioner from complying with subsection (a).

(2) The commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the commissioner, but it shall not be open to public inspection prior to the release of the examination report to the public.

(f) The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.

(g) The board of directors shall, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, prepare a report to the commissioner containing such information as it may have in its possession relative to the history and causes of such insolvency. The board shall cooperate with the boards of directors of guaranty associations in other states in preparing a report on the history and causes of insolvency of a particular insurer, and may adopt by reference any report prepared by such other associations.



§ 56-12-212 - Right of offset.

(a) (1) A member insurer may offset against any premium, franchise, excise or income tax liability or liabilities to this state an assessment described in § 56-12-208(h) to the extent of the lesser of:

(A) Ten percent (10%) of the amount of such assessment for each of the ten (10) calendar years following the year in which such assessment was paid; or

(B) One tenth of one percent (0.10%) of all premiums written in this state by the member insurer for each calendar year until recovery of the assessment or assessments is made.

(2) In the event a member insurer ceases doing business in this state, all uncredited assessments may be credited against any premium, franchise, excise, or income tax due for the year it ceases doing business.

(b) A member insurer may transfer any offset right as described in this section to an affiliated member insurer. As used in this section:

(1) "Affiliated member insurer" means an insurance company licensed or holding a certificate of authority to do business in this state that controls, is controlled by, or is under common control with, another member insurer; and

(2) "Control" means holding, directly or indirectly, the ownership of, or power to vote, one hundred percent (100%) of the voting stock of another member insurer.

(c) Any sums that are acquired by refund, pursuant to § 56-12-208(f), from the association by member insurers, and that have theretofore been offset against premium, franchise, excise, or income taxes as provided in subsection (a), shall be paid by such insurers to this state in such manner as the tax authorities may require. The association shall notify the commissioner that such refunds have been made.



§ 56-12-213 - Liquidation, rehabilitation, and conservation proceedings.

(a) Nothing in this part shall be construed to reduce the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating under a plan with assessment liability.

(b) Records shall be kept of all negotiations and meetings in which the association or its representatives discuss the activities of the association in carrying out its powers and duties as created by § 56-12-207. Records of such negotiations or meetings shall be made public only upon the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this subsection (b) shall limit the duty of the association to render a report of its activities pursuant to § 56-12-214.

(c) For the purpose of carrying out its obligations under this part, the association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies, reduced by any amounts to which the association is entitled as subrogee pursuant to § 56-12-207(k). Assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this part. Assets attributable to covered policies, as used in this subsection (c), are that proportion of the assets that the reserves that should have been established for such policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

(d) (1) Prior to the termination of any liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders, and policyowners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of such insolvent insurer. In such a determination, consideration shall be given to the welfare of the policyholders of the continuing or successor insurer.

(2) No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the association with interest thereon for funds expended in carrying out its powers and duties as created by § 56-12-207 with respect to such insurer have been fully recovered by the association.

(e) (1) If an order for liquidation or rehabilitation of an insurer domiciled in this state has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five (5) years preceding the petition for liquidation or rehabilitation, subject to the limitations of subdivisions (e)(2)-(4).

(2) No such distribution shall be recoverable, if the insurer shows that when paid the distribution was lawful and reasonable, and that the insurer did not know, and could not reasonably have known, that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3) Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions the person would have received if they had been paid immediately. If two (2) or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(4) The maximum amount recoverable under this subsection (e) shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

(5) If any person liable under subdivision (e)(3) is insolvent, all its affiliates that controlled it at the time the distribution was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.



§ 56-12-214 - Annual report.

(a) The association shall be subject to examination and regulation by the commissioner.

(b) The board of directors shall submit to the commissioner each year, not later than one hundred twenty (120) days after the association's fiscal year, a financial report in a form approved by the commissioner and a report of its activities during the preceding fiscal year.



§ 56-12-215 - Tax and fee exemption.

The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real property.



§ 56-12-216 - Immunity from liability.

(a) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer or its agents or employees, the association or its agents or employees, members of the board of directors, or the commissioner or the commissioner's representatives, for any action or omission by them in the performance of their powers and duties under this part.

(b) This immunity shall extend to the participation in any organization of one (1) or more other state associations of similar purposes and to any such organization and its agents or employees.



§ 56-12-217 - Stay of proceedings -- Default judgments.

(a) All proceedings in which the insolvent insurer is a party in any court in this state shall be stayed sixty (60) days from the date an order of liquidation, rehabilitation, or conservation is final to permit proper legal action by the association on any matters relative to its powers or duties.

(b) As to judgment under any decision, order, verdict, or finding based on default, the association may apply to have the judgment set aside by the same court that entered the judgment and shall be permitted to defend against the suit on the merits.



§ 56-12-218 - Sales promotions listing association prohibited -- Disclaimer notice.

(a) No person, including an insurer, agent or affiliate of an insurer, shall make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in any newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio station or television station, or in any other way, any advertisement, announcement or statement, written or oral, which uses the existence of the association for the purpose of sales solicitation, or inducement to purchase any form of insurance covered by this part.

(b) The association shall prepare a summary document describing the general purposes and current limitations of this part and complying with subsection (c). This document shall be submitted to the commissioner for approval. Sixty (60) days after receiving the approval, no insurer may deliver a policy or contract described in § 56-12-204(b)(1) to a policy or contract holder, unless the document is delivered to the policy or contract holder prior to or at the time of delivery of the policy or contract, except if subsection (d) applies. The document shall also be available upon request by a policyholder. The distribution, delivery, or contents or interpretation of this document shall not mean that either the policy or the contract or the holder thereof would be covered in the event of the impairment or insolvency of a member insurer. The description document shall be revised by the association as amendments to this part may require. Failure to receive this document does not give the policyholder, contract holder, certificate holder, or insured any greater rights than those stated in this part.

(c) The document prepared pursuant to subsection (b) shall contain a clear and conspicuous disclaimer on its face. The commissioner shall promulgate a rule establishing the form and content of the disclaimer. The disclaimer shall:

(1) State the name and address of the life and health insurance guaranty association and the department of commerce and insurance;

(2) Prominently warn the policy or contract holder that the life and health insurance guaranty association may not cover the policy or, if coverage is available, it will be subject to substantial limitations and exclusions and will be conditioned on continued residence in the state;

(3) State that the insurer and its agents are prohibited by law from using the existence of the life and health insurance guaranty association for the purpose of sales, solicitation or inducement to purchase any form of insurance;

(4) Emphasize that the policy or contract holder should not rely on coverage under the life and health insurance guaranty association when selecting an insurer; and

(5) Provide other information as directed by the commissioner.

(d) No insurer or agent may deliver a policy or contract described in § 56-12-204(b)(1) and excluded by § 56-12-204(b)(2)(A) from coverage under this part unless the insurer or agent, prior to or at the time of delivery, gives the policy or contract holder a separate written notice that clearly and conspicuously discloses that the policy or contract is not covered by the life and health insurance guaranty association. The commissioner shall by rule specify the form and content of the notice.

(e) This section does not apply to the association or any other entity that does not sell or solicit insurance.



§ 56-12-219 - Insurers not covered.

This part does not apply to any insurer that is insolvent or unable to fulfill its contractual obligations on July 1, 1989.



§ 56-12-220 - Rules and regulations.

(a) The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this part.

(b) All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Chapter 13 - Revised Tennessee Captive Insurance Act

Part 1 - General Provisions

§ 56-13-101 - Short title -- Purpose.

(a) This chapter shall be known and may be cited as the "Revised Tennessee Captive Insurance Act."

(b) The purpose of this chapter is to establish the procedures for the organization and regulation of the operations of captive insurance companies within this state and thereby promote the general welfare of the people of this state.



§ 56-13-102 - Chapter definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Affiliated company" means any company in the same corporate system as a parent, an industrial insured, or a member organization by virtue of common ownership, control, operation, or management;

(2) "Alien" means a company formed according to the legal requirements of a foreign country;

(3) "Association" means any legal association of individuals, corporations, limited liability companies, partnerships, associations, or other entities, whereby:

(A) The member organizations of such or the association itself, whether or not in conjunction with some or all of the member organizations:

(i) Own, control, or hold with power to vote all of the outstanding voting securities of an association captive insurance company incorporated as a stock insurer;

(ii) Have complete voting control over an association captive insurance company incorporated as a mutual insurer;

(iii) Constitute all of the subscribers of an association captive insurance company formed as a reciprocal insurer; or

(iv) Have complete voting control over an association captive insurance company formed as a limited liability company; or

(B) Each member organization of the association is either:

(i) A not-for-profit corporation, nonprofit association, or similar nonprofit organization;

(ii) An entity or organization exempt from taxation under § 501(c) of the Internal Revenue Code, compiled in 26 U.S.C. § 501(c); or

(iii) A municipality, metropolitan government, county, authority, utility district or other public body generally classified as a governmental body or governmental entity, whether organized by private act or public act of the general assembly, or any agency, board, or commission of any municipality, metropolitan government, county, authority, utility district or other public body generally classified as a governmental body or governmental entity. This subdivision (3)(B)(iii) shall be liberally construed;

(4) "Association captive insurance company" means any company that insures risks of the member organizations of an association, and that also may insure the risks of affiliated companies of the member organizations and the risks of the association itself;

(5) "Captive insurance company" means any pure captive insurance company, association captive insurance company, industrial insured captive insurance company, risk retention group, protected cell captive insurance company, incorporated cell captive insurance company, or special purpose financial captive insurance company formed or licensed under this chapter;

(6) "Commissioner" means the commissioner of the department, or the commissioner's designee;

(7) "Controlled unaffiliated business" means any person:

(A) That is not in the corporate system of a parent and its affiliated companies in the case of a pure captive insurance company, or that is not in the corporate system of an industrial insured and its affiliated companies in the case of an industrial insured captive insurance company;

(B) That has an existing contractual relationship with a parent or one (1) of its affiliated companies in the case of a pure captive insurance company, or with an industrial insured or one (1) of its affiliated companies in the case of an industrial insured captive insurance company; and

(C) Whose risks are managed by a pure captive insurance company or an industrial insured captive insurance company, as applicable, in accordance with § 56-13-117;

(8) "Department" means the department of commerce and insurance;

(9) "Excess workers' compensation insurance" or "excess accident and health insurance" means, in the case of an employer that has insured or self-insured its workers' compensation or accident and health insurance risks in accordance with applicable state or federal law, insurance in excess of a specified per incident or aggregate limit established by the commissioner;

(10) "Incorporated cell" means a protected cell of an incorporated cell captive insurance company that is organized as a corporation or other legal entity separate from the incorporated cell captive insurance company;

(11) "Incorporated cell captive insurance company" means a protected cell captive insurance company that is established as a corporation or other legal entity separate from its incorporated cells that are also organized as separate legal entities;

(12) "Industrial insured" means an insured:

(A) Who procures the insurance of any risk or risks by use of the services of a full-time employee acting as an insurance manager or buyer;

(B) Whose aggregate annual premiums for insurance on all risks total at least twenty-five thousand dollars ($25,000); and

(C) Who has at least twenty-five (25) full-time employees;

(13) "Industrial insured captive insurance company" means any company that insures risks of the industrial insureds that comprise the industrial insured group, and that may insure the risks of the affiliated companies of the industrial insureds and the risks of the controlled unaffiliated business of an industrial insured or its affiliated companies;

(14) "Industrial insured group" means any group of industrial insureds that collectively:

(A) Own, control, or hold with power to vote all of the outstanding voting securities of an industrial insured captive insurance company incorporated as a stock insurer;

(B) Have complete voting control over an industrial insured captive insurance company incorporated as a mutual insurer;

(C) Constitute all of the subscribers of an industrial insured captive insurance company formed as a reciprocal insurer; or

(D) Have complete voting control over an industrial insured captive insurance company formed as a limited liability company;

(15) "Member organization" means any individual, corporation, limited liability company, partnership, association, or other entity that belongs to an association;

(16) "Mutual corporation" means a corporation organized without stockholders and includes a nonprofit corporation with members;

(17) "Mutual insurer" means a company owned by its policyholders where no stock is available for purchase on the stock exchanges;

(18) "Organizational documents" means the documents that must be submitted pursuant to title 48 and title 61 in order to legally form a business in this state or to obtain a certificate of authority to transact business in this state;

(19) "Parent" means an individual, corporation, limited liability company, partnership, association, or other entity, or individual that directly or indirectly owns, controls, or holds with power to vote more than fifty percent (50%) of the outstanding voting:

(A) Securities of a pure captive insurance company organized as a stock corporation;

(B) Membership interests of a pure captive insurance company organized as a nonprofit corporation; or

(C) Membership interests of a pure captive insurance company organized as a limited liability company;

(20) "Pure captive insurance company" means any company that insures risks of its parent and affiliated companies or a controlled unaffiliated business or businesses; and

(21) "Risk retention group" means a captive insurance company organized under the laws of this state pursuant to the Liability Risk Retention Act of 1986, as amended, compiled in 15 U.S.C. § 3901 et seq., as a stock or mutual corporation, a reciprocal or other limited liability entity. Risk retention groups formed under this chapter are subject to all applicable insurance laws including, but not limited to any applicable provisions in chapters 1, 2, 5, 6, 11, and 45 of this title.



§ 56-13-103 - Application for license -- Restrictions -- Requirements -- Fees.

(a) Any captive insurance company, when permitted by its organizational documents, may apply to the commissioner for a license to do any and all insurance comprised in §§ 56-2-201(2) and (4)-(7), 56-2-202, 56-2-203, and 56-2-204; provided, however, that:

(1) No pure captive insurance company shall insure any risks other than those of its parent and affiliated companies or a controlled unaffiliated business or businesses;

(2) No association captive insurance company shall insure any risks other than those of its association, those of the member organizations of its association, and those of a member organization's affiliated companies;

(3) No industrial insured captive insurance company shall insure any risks other than those of the industrial insureds that comprise the industrial insured group, those of their affiliated companies, and those of the controlled unaffiliated business of an industrial insured or its affiliated companies;

(4) No risk retention group shall insure any risks other than those of its members and owners;

(5) No captive insurance company shall provide personal motor vehicle or homeowner's insurance coverage or any component thereof;

(6) No captive insurance company shall accept or cede reinsurance except as provided in §§ 56-13-112 and 56-13-412;

(7) Any captive insurance company may provide excess or stop-loss accident and health insurance, unless prohibited by federal law or the laws of the state having jurisdiction over the transaction;

(8) Except as provided in subdivision (a)(9), a captive insurance company may only issue policies of workers' compensation insurance to an insured or an affiliate who otherwise qualifies and maintains its qualifications as a self-insured under title 50, chapter 6; provided, that a captive insurance company may provide excess or stop-loss workers' compensation coverage for those insureds not qualifying as self-insureds. The commissioner has the discretion to waive the requirements of this subdivision (a)(8) and the self-insurance requirements of § 50-6-405(b) and (c), according to guidelines established through the promulgation of rules or regulations; and

(9) Any association captive insurance company of an association that is described in § 56-13-102(3)(B) or mutual captive insurance company whose member organizations or insureds are the type member organizations described in § 56-13-102(3)(B) may issue policies of workers' compensation, directors' and officers' liability, and public officials' liability insurance and reinsurance in addition to the insurance and reinsurance otherwise permitted to be made under this section.

(b) Except as provided in subsection (f), no captive insurance company shall transact any insurance business in this state unless:

(1) It first obtains from the commissioner a license authorizing it to do insurance business in this state;

(2) Its board of directors or committee of members or managers or, in the case of a reciprocal insurer, its subscribers' advisory committee holds at least one (1) meeting each year in this state;

(3) It maintains its principal place of business in this state; and

(4) It appoints a registered agent to accept service of process and to otherwise act on its behalf in this state; provided, that whenever such registered agent cannot with reasonable diligence be found at the registered office of the captive insurance company, the commissioner shall be an agent of such captive insurance company upon whom any process, notice, or demand may be served.

(c) (1) In order to receive a license to issue policies of insurance as a captive insurance company in this state, an applicant business entity shall meet the requirements of this subdivision (c)(1).

(A) The applicant business entity shall submit its organizational documents to the commissioner. If the commissioner approves the organizational documents, then the commissioner shall issue a letter to the applicant certifying the commissioner's approval. The applicant business entity shall submit the organizational documents, along with a copy of the approval letter issued by the commissioner, and the required filing fees for organizational documents prescribed in title 48 and title 61 to the secretary of state for filing. Upon filing the organizational documents, the secretary of state shall issue an acknowledgment letter to the applicant. The applicant business entity shall submit a copy of the acknowledgment letter relative to the applicant's organizational documents issued by the secretary of state to the commissioner.

(B) The applicant business entity shall also file with the commissioner evidence of the following:

(i) The amount and liquidity of its assets relative to the risks to be assumed;

(ii) The adequacy of the expertise, experience, and character of the person or persons who will manage it;

(iii) The overall soundness of its plan of operation;

(iv) The adequacy of the loss prevention programs of its insureds; and

(v) Such other factors deemed relevant by the commissioner in ascertaining whether the applicant business entity will be able to meet its policy obligations.

(C) No less than the amount required by § 56-13-105 shall be paid in by the applicant business entity and deposited with the commissioner. In the alternative, an irrevocable letter of credit in that amount and acceptable to the commissioner shall be filed with the commissioner.

(D) Upon compliance with subdivision (c)(1)(C), the applicant business entity shall be certified as compliant with this chapter through examination by the commissioner. The department shall be reimbursed for the cost of the examination in accordance with § 56-1-413.

(E) The applicant business entity shall submit to the commissioner for approval a description of the coverages, deductibles, coverage limits, and rates, together with such additional information as the commissioner may reasonably require.

(2) (A) Whenever a captive insurance company desires to amend the organizational documents submitted pursuant to subdivision (c)(1)(A), the company shall submit the amended organizational documents to the commissioner. If the commissioner approves the amendment, then the commissioner shall issue a letter to the applicant certifying the commissioner's approval. The applicant business entity shall submit the organizational documents, along with a copy of the approval letter issued by the commissioner, and the required filing fees for organizational documents prescribed in title 48 and title 61 to the secretary of state for filing. Upon filing the organizational documents, the secretary of state shall issue an acknowledgment letter to the applicant. The applicant shall submit a copy of the acknowledgment letter relative to the applicant's organizational documents issued by the secretary of state to the commissioner.

(B) If a captive insurance company makes any subsequent material change to any item in the description submitted pursuant to subdivision (c)(1)(E), then the company shall submit an appropriate revision to the commissioner for approval and shall not offer any additional kinds of insurance until a revision of such description is approved by the commissioner. The captive insurance company shall inform the commissioner of any material change in rates within thirty (30) days of the adoption of such change.

(3) Information submitted pursuant to this subsection (c) shall be and remain confidential, and shall not be made public by the commissioner without the written consent of the captive insurance company, except that:

(A) Such information may be discoverable by a party in a civil action or contested case to which the captive insurance company that submitted such information is a party, upon a showing by the party seeking to discover such information that:

(i) The information sought is relevant to and necessary for the furtherance of such action or case;

(ii) The information sought is unavailable from other non-confidential sources; and

(iii) A subpoena issued by a judicial or administrative officer of competent jurisdiction has been submitted to the commissioner; provided, however, that this subdivision (c)(3) shall not apply to any risk retention group; and

(B) The commissioner shall have the discretion to disclose such information to a public officer having jurisdiction over the regulation of insurance in another state; provided, that:

(i) Such public official shall agree in writing to maintain the confidentiality of such information; and

(ii) The laws of the state in which such public official serves require such information to be and to remain confidential.

(d) Each captive insurance company shall make payments to the commissioner in accordance with the fee schedule established in chapter 4, part 1 of this title. The commissioner is authorized to retain legal, financial, and examination services from outside the department, the reasonable costs of which may be charged against the applicant. Sections 56-1-401 -- 56-1-420 shall apply to examinations, investigations, and processing conducted under the authority of this section.

(e) If the commissioner is satisfied that the documents and statements filed by an applicant captive insurance company comply with this chapter, then the commissioner may grant a license authorizing it to do insurance business in this state.

(f) Any captive insurance company licensed and in good standing on September 1, 2011, which was licensed under the former "Tennessee Captive Insurance Act of 1978", shall not be required to obtain a new license as required in this section; provided, that any such captive insurance company is subject to the remainder of this chapter.



§ 56-13-104 - Names of companies.

No captive insurance company shall adopt a name that is the same, deceptively similar, or likely to be confused with or mistaken for any other existing business name registered in this state, nor any name likely to mislead the public. Any name adopted by a captive insurance company shall comply with the requirements of titles 48 and 61.



§ 56-13-105 - Capital and surplus requirements.

(a) No captive insurance company shall be issued a license unless it possesses and maintains unimpaired paid-in capital and surplus of:

(1) In the case of a pure captive insurance company, not less than two hundred fifty thousand dollars ($250,000);

(2) In the case of an association captive insurance company, not less than five hundred thousand dollars ($500,000);

(3) In the case of an industrial insured captive insurance company, not less than five hundred thousand dollars ($500,000);

(4) In the case of a risk retention group, not less than one million dollars ($1,000,000); and

(5) In the case of a protected cell captive insurance company, not less than two hundred fifty thousand dollars ($250,000).

(b) The commissioner may prescribe additional capital and surplus based upon the type, volume, and nature of insurance business to be transacted.

(c) Capital and surplus shall be in the form of cash, or cash equivalent, or an irrevocable letter of credit issued by a bank approved by the commissioner.

(d) Except as otherwise provided in this chapter, chapter 9 of this title shall apply to captive insurance companies formed under this chapter.



§ 56-13-106 - Restrictions on dividends on or distributions from capital or surplus.

No captive insurance company shall pay a dividend out of, or other distribution with respect to, capital or surplus without the prior approval of the commissioner. Approval of an ongoing plan for the payment of dividends or other distributions shall be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by the commissioner. A captive insurance company may otherwise make such distributions as are in conformity with its purposes and approved by the commissioner.



§ 56-13-107 - Organization of captive insurance company.

(a) A pure captive insurance company may be incorporated as a stock insurer with its capital divided into shares and held by the stockholders, as a nonprofit corporation with one (1) or more members, or as a limited liability company.

(b) An association captive insurance company, an industrial insured captive insurance company, or a risk retention group may be:

(1) Incorporated as a stock insurer with its capital divided into shares and held by the stockholders;

(2) Incorporated as a mutual corporation;

(3) Organized as a reciprocal insurer in accordance with chapter 16 of this title; or

(4) Organized as a limited liability company.

(c) A captive insurance company incorporated or organized in this state shall have not less than three (3) incorporators or three (3) organizers of whom not less than one (1) shall be a resident of this state.

(d) The capital stock of a captive insurance company incorporated as a stock insurer may be authorized with no par value.

(e) In the case of a captive insurance company formed as a:

(1) Corporation, at least one (1) of the members of the board of directors shall be a resident of this state;

(2) Reciprocal insurer, at least one (1) of the members of the subscribers' advisory committee shall be a resident of this state; and

(3) Limited liability company, at least one (1) of the members or managers shall be a resident of this state.

(f) Captive insurance companies formed as corporations, limited liability companies or as nonprofit corporations under this chapter shall have the privileges provided in and be subject to title 48 and this chapter, as applicable; provided, that this chapter shall control in the event of a conflict. Captive insurance companies formed as partnerships under this chapter shall have the privileges provided in and be subject to title 61 and this chapter, as applicable; provided, that this chapter shall control in the event of a conflict.

(g) Mergers, consolidations, conversions, mutualizations, acquisitions, redomestications, or other similar transactions of captive insurance companies shall be subject to the same provisions of this title applicable to traditional insurance companies, except that:

(1) The commissioner may, upon request of an insurer party to a merger authorized under this subsection (g), waive such applicable requirements;

(2) The commissioner may waive or modify the requirements for public notice and hearing in accordance with rules which the commissioner may adopt addressing categories of transactions. If a notice of public hearing is required, but no one requests a hearing ten (10) days before the day set for the hearing, then the commissioner may cancel the hearing; and

(3) An alien insurer may be a party to a merger authorized under this subsection (g); provided, that the requirements for a merger between a captive insurance company and a foreign insurer under this title shall apply to a merger between a captive insurance company and an alien insurer under this subsection (g). For the purposes of this subdivision (g)(3), an alien insurer shall be treated as a foreign insurer under this title and the jurisdiction of the alien shall be the equivalent of a state.

(h) Captive insurance companies formed as reciprocal insurers under this chapter shall have the privileges provided in and be subject to chapter 16 of this title in addition to this chapter; provided, that this chapter shall control in the event of a conflict. To the extent a reciprocal insurer is made subject to other provisions of this title pursuant to chapter 16, such provisions shall not be applicable to a reciprocal insurer formed under this chapter unless such provisions are expressly made applicable to captive insurance companies under this chapter.

(i) The articles of incorporation or bylaws of a captive insurance company formed as a corporation may authorize a quorum of its board of directors to consist of no fewer than one-third (1/3) of the fixed or prescribed number of directors.

(j) The subscribers' agreement or other organizing document of a captive insurance company formed as a reciprocal insurer may authorize a quorum of its subscribers' advisory committee to consist of no fewer than one-third (1/3) of the number of its members.

(k) With the commissioner's approval, a captive insurance company organized as a stock insurer may convert to a nonprofit corporation with one (1) or more members by filing with the secretary of state an election for such conversion; provided, that:

(1) The election shall certify that, at the time of the company's original organization and at all times thereafter, the company has conducted its business in a manner not inconsistent with a nonprofit purpose as permitted by title 48, chapter 53; and

(2) At the time of the filing of its election, the company shall file with both the commissioner and the secretary of state amended and restated articles of incorporation consistent with this chapter and with title 48, duly authorized by the corporation.

(l) Title 48, chapter 61 shall not apply to a captive insurance company that is a nonprofit corporation in the case of any merger in which a captive insurance company merges with and into a captive insurance company organized as a nonprofit corporation under title 48 where the latter is the surviving corporation.

(m) In the case of a captive insurance company formed as a limited liability company, a reciprocal insurance company or mutual insurance company, any proxy executed by the members, subscribers, and policyholders of each shall be valid if executed and transmitted in compliance with title 48.



§ 56-13-108 - Annual reports.

(a) No captive insurance companies shall be required to make any annual report except as provided in this chapter and as required by title 48 and title 61.

(b) Prior to March 1 of each year, and prior to March 15 of each year in the case of pure captive insurance companies or industrial insured captive insurance companies, each captive insurance company shall submit to the commissioner a report of its financial condition, verified by oath of two (2) of its executive officers. Each captive insurance company, including risk retention groups organized under this chapter, shall report using generally accepted accounting principles, unless the commissioner requires, approves, or accepts the use of statutory accounting principles or other comprehensive basis of accounting. The commissioner may require, approve, or accept any appropriate or necessary modifications of the statutory accounting principles or other comprehensive basis of accounting for the type of insurance and kinds of insurers to be reported upon. The commissioner may require additional information to supplement such report. Except as otherwise provided, each risk retention group shall file its report in the form required by this title, and each risk retention group shall comply with the requirements set forth in this title. The commissioner shall by rule propose the forms in which pure captive insurance companies and industrial insured captive insurance companies shall report. Section 56-13-103(c)(3) shall apply to each report filed pursuant to this section; provided, that § 56-13-103(c)(3) shall not apply to reports filed by risk retention groups.

(c) A pure captive insurance company or an industrial insured captive insurance company may make written application to the commissioner for filing the required report on a fiscal year-end. If an alternative reporting date is granted by the commissioner, then:

(1) The annual report is due one hundred and eighty (180) days after the fiscal year-end; and

(2) In order to provide sufficient detail to support the premium tax return, the pure captive insurance company or industrial insured captive insurance company shall file, prior to March 15 of each year for each calendar year-end, pages 1, 2, 3, and 5 of the "Captive Annual Statement; Pure or Industrial Insured," verified by oath of two (2) of its executive officers.



§ 56-13-109 - Inspection and examination -- Audits.

(a) At least once every three (3) years, and whenever the commissioner determines it to be prudent, the commissioner shall visit each captive insurance company and thoroughly inspect and examine its affairs to ascertain its financial condition, its ability to fulfill its obligations and whether it has complied with this chapter. The commissioner may extend such three-year period to five (5) years; provided, that the captive insurance company is subject to a comprehensive annual audit by independent auditors approved by the commissioner during such five-year period. The comprehensive audit shall be of a scope satisfactory to the commissioner. The expenses and charges of the examination shall be paid by the captive insurance company.

(b) Any other law or regulation to the contrary notwithstanding, an association captive insurance company, all of whose insureds operate municipal or cooperative electric systems, shall not be required to have performed an audit of its annual statutory financial statements by an independent certified public accountant, unless, within ninety (90) days before the close of the fiscal year of the association captive insurance company, a majority of the association members who are insured, directly or indirectly by it, request an audit.

(c) Sections 56-1-401 -- 56-1-420 shall apply to examinations conducted under this section.

(d) All examination reports, preliminary examination reports or results, working papers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the commissioner or any other person in the course of an examination made under this section are confidential and are not subject to subpoena and may not be made public by the commissioner or an employee or agent of the commissioner without the written consent of the captive insurance company, except to the extent provided in this subsection (d). Nothing in this subsection (d), shall prevent the commissioner from using such information in furtherance of the commissioner's regulatory authority under this title. The commissioner shall have the discretion to grant access to such information to public officers having jurisdiction over the regulation of insurance in any other state or country, or to law enforcement officers of this state or any other state or agency of the federal government at any time, only if the officers receiving the information agree in writing to maintain the confidentiality of the information in a manner consistent with this subsection (d).



§ 56-13-110 - License suspension or revocation.

(a) The license of a captive insurance company may be suspended or revoked by the commissioner for any of the following reasons:

(1) Insolvency or impairment of capital or surplus;

(2) Failure to meet the requirements of § 56-13-105;

(3) Refusal or failure to submit an annual report, as required by this chapter, or any other report or statement required by law or by lawful order of the commissioner;

(4) Failure to comply with its own charter, bylaws or other organizational document;

(5) Failure to submit to or pay the cost of examination or any legal obligation relative to an examination, as required by this chapter;

(6) Use of methods that, although not otherwise specifically prohibited by law, nevertheless render its operation detrimental or its condition unsound with respect to the public or to its policyholders; or

(7) Failure otherwise to comply with the laws of this state.

(b) If the commissioner finds, upon examination, hearing, or other evidence, that any captive insurance company has violated subsection (a), then the commissioner may suspend or revoke such company's license if the commissioner deems it in the best interest of the public and the policyholders of such captive insurance company, notwithstanding any other provision of this title.



§ 56-13-111 - Investment requirements.

(a) Except as may be otherwise authorized by the commissioner, association captive insurance companies and risk retention groups shall comply with the investment requirements contained in §§ 56-3-401 -- 56-3-409, as applicable. Notwithstanding any other provision of this title, the commissioner may approve the use of alternative reliable methods of valuation and rating.

(b) No pure captive insurance company, industrial insured captive insurance company, protected cell captive insurance company, incorporated cell captive insurance company or special purpose financial captive insurance company as defined in part 4 of this chapter shall be subject to any restrictions on allowable investments; provided, that the commissioner may prohibit or limit any investment that threatens the solvency or liquidity of any such company. Companies under this subsection (b) must file with the commissioner a statement of investment policy approved by its governing body that describes the types of investments that the company may elect to undertake and may not make investments that materially deviate from the statement of investment policy that is on file with the commissioner.

(c) No pure captive insurance company shall make a loan to or an investment in its parent company or affiliates without prior written approval of the commissioner, and any such loan or investment shall be evidenced by documentation approved by the commissioner. Loans of minimum capital and surplus funds required by § 56-13-105 are prohibited.

(d) (1) Notwithstanding this section or chapter 3, part 4 of this title, an association captive insurance company of an association described in § 56-13-102(3)(B) may hold any interest in qualified headquarters property as defined in subdivision (d)(2), and the qualified headquarters property shall be admitted assets and authorized investments of the association captive insurance company. The net book value of the qualified headquarters property deemed admitted and authorized under this subsection (d) may not exceed two million five hundred thousand dollars ($2,500,000), and an association captive insurance company holding qualified headquarters property pursuant to this subsection (d) shall at all times maintain total surplus, without regard to the qualified headquarters property, of at least the sum of:

(A) Fifty percent (50%) of the net book value of the qualified headquarters property; and

(B) The minimum capital and surplus requirements.

(2) For purposes of this subsection (d), "qualified headquarters property" includes the real property and the building in which the principal office of the association captive insurance company is located and also includes any improved and unimproved real property of the association captive insurance company that is located within one thousand five hundred feet (1,500') of the company's principal office.



§ 56-13-112 - Reinsurance.

(a) Any captive insurance company may provide reinsurance as authorized by this title on risks ceded by any other insurer.

(b) Any captive insurance company may take credit for the reinsurance of risks or portions of risks ceded to reinsurers complying with this title. If the reinsurer is licensed as a risk retention group, then the ceding risk retention group or its members must qualify for membership with the reinsurer. The commissioner shall have the discretion to allow a captive insurance company to take credit for the reinsurance of risks or portions of risks ceded to an unauthorized reinsurer, after review, on a case by case basis. The commissioner may require any documents, financial information or other evidence that such an unauthorized reinsurer will be able to demonstrate adequate security for its financial obligations.

(c) In addition to reinsurers authorized by this title, a captive insurance company may take credit for the reinsurance of risks or portions of risks ceded to a pool, exchange or association to the extent authorized by the commissioner. The commissioner may require any documents, financial information or other evidence that such a pool, exchange or association will be able to provide adequate security for its financial obligations. The commissioner may deny authorization or impose any limitations on the activities of a reinsurance pool, exchange or association that, in the commissioner's judgment, are necessary and proper to provide adequate security for the ceding captive insurance company and for the protection and consequent benefit of the public at large.

(d) Except where specifically provided otherwise, insurance by a captive insurance company of any workers' compensation or accident and health qualified self-insured plan of its parent and affiliates shall be deemed to be reinsurance.



§ 56-13-113 - Membership in rating organizations -- Exemption from compulsory associations.

(a) No captive insurance company shall be required to join a rating organization.

(b) No captive insurance company shall be permitted to join or contribute financially to any plan, pool, association, or guaranty or insolvency fund in this state, nor shall any such captive insurance company, or any insured or affiliate thereof, receive any benefit from any such plan, pool, association, or guaranty or insolvency fund for claims arising out of the operations of such captive insurance company.



§ First - of 2 versions of this section

56-13-114. Taxation. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) Each captive insurance company shall pay to the department, on or prior to March 1 of each year, a tax at the rate of four tenths of one percent (0.4%) on the first twenty million dollars ($20,000,000), and three tenths of one percent (0.3%) on each dollar thereafter on the direct premiums collected or contracted for on policies or contracts of insurance written by the captive insurance company during the year ending December 31 next preceding, after deducting from the direct premiums subject to the tax the amounts paid to policyholders as return premiums. Return premiums shall include dividends on unabsorbed premiums or premium deposits returned or credited to policyholders. No tax shall be due or payable under this title as to considerations received for annuity contracts.

(b) Each captive insurance company shall pay to the department, on or prior to March 1 of each year, a tax at the rate of 225-thousandths of one percent (0.225%) on the first twenty million dollars ($20,000,000) of assumed reinsurance premium, and 150-thousandths of one percent (0.150%) on the next twenty million dollars ($20,000,000), and 50-thousandths of one percent (0.050%) on the next twenty million dollars ($20,000,000), and 25-thousandths of one percent (0.025%) of each dollar thereafter. However, no reinsurance tax applies to premiums for risks or portions of risks that are subject to taxation on a direct basis pursuant to subsection (a). No reinsurance premium tax shall be payable in connection with the receipt of assets in exchange for the assumption of loss reserves and other liabilities of another insurer under common ownership and control; provided, that the commissioner verifies that such transaction is part of a plan to discontinue the operations of such other insurer, and if the intent of the parties to such transaction is to renew or maintain such business with the captive insurance company.

(c) (1) Except with regard to a protected cell captive insurance company, as defined in § 56-13-202, with more than ten (10) cells, the annual minimum aggregate tax to be paid by a captive insurance company calculated under subsections (a) and (b) shall be five thousand dollars ($5,000), and the annual maximum aggregate tax shall be one hundred thousand dollars ($100,000).

(2) For a protected cell captive insurance company with more than ten (10) cells, the annual minimum aggregate tax to be paid under subsections (a) and (b) shall be ten thousand dollars ($10,000), and the annual maximum aggregate tax shall be the lesser of:

(A) One hundred thousand dollars ($100,000) plus five thousand dollars ($5,000) multiplied by the number of cells over ten (10); or

(B) Two hundred thousand dollars ($200,000).

(3) [Deleted by 2015 amendment.]

(d) The tax provided for in this section shall constitute all taxes collectible under the laws of this state from any captive insurance company and from any insured on its payments to a captive insurance company, and no other occupation tax or other taxes shall be levied or collected from any captive insurance company by this state or any county, city, or municipality within this state, except ad valorem taxes on real and personal property used in the production of income.

(e) Captive insurance companies, protected cells of captive insurance companies, and incorporated protected cells of captive insurance companies shall be subject to the fees in § 56-4-101.

(f) All premium taxes paid into the department under this chapter shall be held by the commissioner as expendable receipts for the purpose of administering this chapter and for promoting the Tennessee captive insurance industry.

(g) The tax provided for in this section shall be calculated on an annual basis, notwithstanding policies or contracts of insurance or contracts of reinsurance issued on a multiyear basis. In the case of multiyear policies or contracts, the premium shall be prorated for purposes of determining the tax under this section.

(h) Nothing in this section shall be construed to provide an exemption from the sales and use tax imposed by title 67, chapter 6.



§ Second - of 2 versions of this section

56-13-114. Taxation. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) Each captive insurance company shall pay to the department, on or prior to March 1 of each year, a tax at the rate of four tenths of one percent (0.4%) on the first twenty million dollars ($20,000,000), and three tenths of one percent (0.3%) on each dollar thereafter on the direct premiums collected or contracted for on policies or contracts of insurance written by the captive insurance company during the year ending December 31 next preceding, after deducting from the direct premiums subject to the tax the amounts paid to policyholders as return premiums. Return premiums shall include dividends on unabsorbed premiums or premium deposits returned or credited to policyholders. No tax shall be due or payable under this title as to considerations received for annuity contracts.

(b) Each captive insurance company shall pay to the department, on or prior to March 1 of each year, a tax at the rate of 225-thousandths of one percent (0.225%) on the first twenty million dollars ($20,000,000) of assumed reinsurance premium, and 150-thousandths of one percent (0.150%) on the next twenty million dollars ($20,000,000), and 50-thousandths of one percent (0.050%) on the next twenty million dollars ($20,000,000), and 25-thousandths of one percent (0.025%) of each dollar thereafter. However, no reinsurance tax applies to premiums for risks or portions of risks that are subject to taxation on a direct basis pursuant to subsection (a). No reinsurance premium tax shall be payable in connection with the receipt of assets in exchange for the assumption of loss reserves and other liabilities of another insurer under common ownership and control; provided, that the commissioner verifies that such transaction is part of a plan to discontinue the operations of such other insurer, and if the intent of the parties to such transaction is to renew or maintain such business with the captive insurance company.

(c) (1) Except with regard to a protected cell captive insurance company, as defined in § 56-13-202, with more than ten (10) cells, the annual minimum aggregate tax to be paid by a captive insurance company calculated under subsections (a) and (b) shall be five thousand dollars ($5,000), and the annual maximum aggregate tax shall be one hundred thousand dollars ($100,000).

(2) For a protected cell captive insurance company with more than ten (10) cells, the annual minimum aggregate tax to be paid under subsections (a) and (b) shall be ten thousand dollars ($10,000), and the annual maximum aggregate tax shall be one hundred thousand dollars ($100,000), plus five thousand dollars ($5,000) multiplied by the number of cells over ten (10).

(3) [Deleted by 2015 amendment.]

(d) The tax provided for in this section shall constitute all taxes collectible under the laws of this state from any captive insurance company and from any insured on its payments to a captive insurance company, and no other occupation tax or other taxes shall be levied or collected from any captive insurance company by this state or any county, city, or municipality within this state, except ad valorem taxes on real and personal property used in the production of income.

(e) Captive insurance companies, protected cells of captive insurance companies, and incorporated protected cells of captive insurance companies shall be subject to the fees in § 56-4-101.

(f) All premium taxes paid into the department under this chapter shall be held by the commissioner as expendable receipts for the purpose of administering this chapter and for promoting the Tennessee captive insurance industry.

(g) The tax provided for in this section shall be calculated on an annual basis, notwithstanding policies or contracts of insurance or contracts of reinsurance issued on a multiyear basis. In the case of multiyear policies or contracts, the premium shall be prorated for purposes of determining the tax under this section.

(h) Nothing in this section shall be construed to provide an exemption from the sales and use tax imposed by title 67, chapter 6.



§ 56-13-115 - Adoption and amendment of rules by commissioner.

The commissioner may adopt and, from time to time, amend such rules relating to captive insurance companies as are necessary to enable the commissioner to carry out the provisions of this chapter.



§ 56-13-116 - Applicable provisions.

No provisions of this title, other than those contained in this chapter or expressly provided in this chapter, shall apply to captive insurance companies. Risk retention groups shall have the privileges and be subject to chapter 45 of this title in addition to the applicable provisions of this chapter. Section 56-2-801 applies to this chapter.



§ 56-13-117 - Establishment of standards regarding risk management.

The commissioner may adopt rules establishing standards to ensure that a parent or its affiliated company, or an industrial insured or its affiliated company, is able to exercise control of the risk management function of any controlled unaffiliated business to be insured by a pure captive insurance company or an industrial insured captive insurance company, respectively; provided, however, that, until such time as rules under this section are adopted, the commissioner may approve the coverage of such risks by a pure captive insurance company or an industrial insured captive insurance company.



§ 56-13-118 - Applicability of insolvency provisions.

Except as otherwise provided in this chapter, the terms and conditions set forth in chapter 24 of this title shall apply in full to captive insurance companies formed or licensed under this chapter.



§ 56-13-119 - Authority for expenditure of public funds.

Any municipality, metropolitan government, county, authority, utility district, or other public body generally classified as a governmental body or governmental entity, whether organized by private act or public act of the general assembly, or otherwise, or any agency, board, or commission of any municipality, metropolitan government, county, authority, utility district, or other public body generally classified as a governmental body or governmental entity, may expend public funds other than local tax revenues for the purchase of capital stock in a captive insurance company or to provide guaranty capital in a mutual captive insurance company; provided, that at the time of authorization of expenditure of public funds adequate insurance markets in the United States are not available to cover the risks, hazards and liabilities of the public body or that the needed coverage is only available at excessive rates or with unreasonable deductibles.



§ 56-13-120 - Violations and penalties.

If, after providing notice consistent with the process established by § 4-5-320(c) and providing the opportunity for a contested case hearing held in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, the commissioner finds that any insurer, person, or entity required to be licensed, permitted, or authorized to transact the business of insurance under this chapter has violated any provision of this chapter or any rule or regulation authorized by this chapter, the commissioner may order:

(1) The insurer, person, or entity to cease and desist from engaging in the act or practice giving rise to the violation;

(2) Payment of a monetary penalty of not more than one thousand dollars ($1,000) for each violation, but not to exceed an aggregate penalty of one hundred thousand dollars ($100,000), unless the insurer, person, or entity knowingly violates a statute, rule or order, in which case the penalty shall not be more than twenty-five thousand dollars ($25,000) for each violation, not to exceed an aggregate penalty of two hundred fifty thousand dollars ($250,000). This subdivision (2) shall not apply where a statute or rule specifically provides for other civil penalties for the violation. For purposes of this subdivision (2), each day of continued violation shall constitute a separate violation; and

(3) The suspension or revocation of the insurer's, person's, or entity's license.



§ 56-13-121 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations necessary to effectuate the purposes of this chapter; provided, that, no rule promulgated pursuant to this chapter shall affect a special purpose financial captive (SPFC) insurance securitization, as defined and authorized by part 4 of this chapter, in effect at the time of the promulgation. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-13-122 - Audit by the comptroller of the treasury -- Annual reports.

(a) The regulation of captive insurance companies as authorized by this chapter is subject to audit by the comptroller of the treasury as otherwise provided by state law. Information submitted to the department by captive insurance companies subject to this chapter shall, without written request, be open to inspection by, or disclosure to, the comptroller of the treasury or the comptroller's designated representative for purposes of audit.

(b) The commissioner shall annually report to the commerce and labor committee of the senate, and the insurance and banking committee of the house of representatives regarding the captive insurance company program. Such report shall include, but not be limited to, the number and types of captive insurance companies authorized by the commissioner to conduct business in this state, the amount of premium tax and fee revenues generated pursuant to the program, and any recommendations for legislative action to improve the captive insurance company program.






Part 2 - Protected Cell Captive Insurance Companies

§ 56-13-201 - Forming a protective cell captive insurance company.

(a) One (1) or more sponsors may form a protected cell captive insurance company under this chapter. In addition to part 1 of this chapter, this part shall apply to protected cell captive insurance companies.

(b) A protected cell captive insurance company shall be incorporated as a stock insurer with its capital divided into shares and held by the stockholders, as a mutual corporation, as a nonprofit corporation with one (1) or more members, or as a limited liability company.



§ 56-13-202 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "General account" means all assets and liabilities of a protected cell captive insurance company not attributable to a protected cell;

(2) "Participant" means a person or an entity, authorized to be a participant by § 56-13-205, and any affiliate of a participant, that is insured by a protected cell captive insurance company, if the losses of the participant are limited through a participant contract;

(3) "Participant contract" means a contract by which a protected cell captive insurance company insures the risks of a participant and limits the losses of each such participant to its pro rata share of the assets of one (1) or more protected cells identified in such participant contract;

(4) "Protected cell" means a separate account established by a protected cell captive insurance company formed or licensed under this chapter, in which an identified pool of assets and liabilities are segregated and insulated by means of this chapter from the remainder of the protected cell captive insurance company's assets and liabilities in accordance with the terms of one (1) or more participant contracts to fund the liability of the protected cell captive insurance company with respect to the participants as set forth in the participant contracts;

(5) "Protected cell assets" means all assets, contract rights, and general intangibles identified with and attributable to a specific protected cell of a protected cell captive insurance company;

(6) "Protected cell captive insurance company" means any captive insurance company:

(A) In which the minimum capital and surplus required by this chapter are provided by one (1) or more sponsors;

(B) That is formed or licensed under this chapter;

(C) That insures the risks of separate participants through participant contracts; and

(D) That funds its liability to each participant through one (1) or more protected cells and segregates the assets of each protected cell from the assets of other protected cells and from the assets of the protected cell captive insurance company's general account;

(7) "Protected cell liabilities" means all liabilities and other obligations identified with and attributed to a specific protected cell of a protected cell captive insurance company; and

(8) "Sponsor" means any person or entity that is approved by the commissioner to provide all or part of the capital and surplus required by this chapter and to organize and operate a protected cell captive insurance company.



§ 56-13-203 - Required filings.

In addition to the information required by § 56-13-103(c)(1), each applicant-protected cell captive insurance company shall file with the commissioner the following:

(1) Materials demonstrating how the applicant will account for the loss and expense experience of each protected cell at a level of detail found to be sufficient by the commissioner, and how it will report such experience to the commissioner;

(2) A statement acknowledging that all financial records of the applicant, including records pertaining to any protected cells, shall be made available for inspection or examination by the commissioner or the commissioner's designated agent;

(3) All contracts or sample contracts between the applicant and any participants; and

(4) Evidence that expenses shall be allocated to each protected cell in a fair and equitable manner.



§ 56-13-204 - Conditions for formation or licensure.

A protected cell captive insurance company formed or licensed under this chapter may establish and maintain one (1) or more incorporated or unincorporated protected cells, to insure risks of one (1) or more participants, subject to the following conditions:

(1) (A) A protected cell captive insurance company may establish one (1) or more protected cells if the commissioner has approved in writing a plan of operation or amendments to a plan of operation submitted by the protected cell captive insurance company with respect to each protected cell. A plan of operation shall include, but is not limited to, the specific business objectives and investment guidelines of the protected cell; provided, that the commissioner may require additional information in the plan of operation;

(B) Upon the commissioner's written approval of the plan of operation, the protected cell captive insurance company, in accordance with the approved plan of operation, may attribute insurance obligations with respect to its insurance business to the protected cell;

(C) A protected cell shall have its own distinct name or designation that shall include the words "protected cell" or "incorporated cell"; provided, an incorporated cell formed as a series of a limited liability company, if formed after July 1, 2015, shall bear a distinct name or designation as reflected in its formation documents and shall include the words "series cell";

(D) The protected cell captive insurance company shall transfer all assets attributable to a protected cell to one (1) or more separately established and identified protected cell accounts bearing the name or designation of that protected cell. Protected cell assets must be held in the protected cell accounts for the purpose of satisfying the obligations of that protected cell;

(E) An incorporated protected cell may be organized and operated in any form of business organization authorized by the commissioner, including, but not limited to, an individual series of a limited liability company as provided for in title 48, chapter 249. Each incorporated protected cell of a protected cell captive insurer shall be treated as a captive insurer for purposes of this chapter. Unless otherwise permitted by the organizational documents of a protected cell captive insurer, each incorporated protected cell of the protected cell captive insurer must have the same directors, secretary, and registered office as the protected cell captive insurer;

(F) All attributions of assets and liabilities between a protected cell and the general account shall be in accordance with the plan of operation and participant contracts approved by the commissioner. No other attribution of assets or liabilities shall be made by a protected cell captive insurance company between the protected cell captive insurance company's general account and its protected cells. Any attribution of assets and liabilities between the general account and a protected cell shall be in cash or in readily marketable securities with established market values;

(2) The creation of a protected cell does not create, with respect to that protected cell, a legal person separate from the protected cell captive insurance company unless the protected cell is an incorporated cell. Amounts attributed to a protected cell under this part, including assets transferred to a protected cell account, are owned by the protected cell. No protected cell captive insurance company shall be, or hold itself out to be, a trustee with respect to those protected cell assets of that protected cell account. Notwithstanding this subdivision (2), the protected cell captive insurance company may allow for a security interest to attach to protected cell assets or a protected cell account when in favor of a creditor of the protected cell and otherwise allowed under applicable law;

(3) This chapter shall not be construed to prohibit the protected cell captive insurance company from contracting with or arranging for an investment advisor, commodity trading advisor, or other third party to manage the protected cell assets of a protected cell, if all remuneration, expenses, and other compensation of the third party advisor or manager are payable from the protected cell assets of that protected cell and not from the protected cell assets of other protected cells or the assets of the protected cell captive insurance company's general account;

(4) (A) A protected cell captive insurance company shall establish administrative and accounting procedures necessary to properly identify the one (1) or more protected cells of the protected cell captive insurance company and the protected cell assets and protected cell liabilities attributable to the protected cells. The directors of a protected cell captive insurance company shall keep protected cell assets and protected cell liabilities:

(i) Separate and separately identifiable from the assets and liabilities of the protected cell captive insurance company's general account; and

(ii) Attributable to one (1) protected cell separate and separately identifiable from protected cell assets and protected cell liabilities attributable to other protected cells;

(B) If subdivision (4)(A) is violated, then the remedy of tracing is applicable to protected cell assets when commingled with protected cell assets of other protected cells or the assets of the protected cell captive insurance company's general account. The remedy of tracing shall not be construed as an exclusive remedy;

(5) When establishing a protected cell, the protected cell captive insurance company shall attribute to the protected cell assets a value at least equal to the reserves and other insurance liabilities attributed to that protected cell;

(6) Each protected cell shall be accounted for separately on the books and records of the protected cell captive insurance company to reflect the financial condition and results of operations of such protected cell, net income or loss, dividends or other distributions to participants, and such other factors as may be provided in the participant contract or required by the commissioner;

(7) No asset of a protected cell shall be chargeable with liabilities arising out of any other insurance business the protected cell captive insurance company may conduct;

(8) No sale, exchange, or other transfer of assets shall be made by such protected cell captive insurance company between or among any of its protected cells without the consent of such protected cells;

(9) No sale, exchange, transfer of assets, dividend, or distribution shall be made from a protected cell to a protected cell captive insurance company or participant without the commissioner's approval. In no event shall the commissioner's approval be given if the sale, exchange, transfer, dividend or distribution would result in the insolvency or impairment of a protected cell;

(10) All attributions of assets and liabilities to the protected cells and the general account shall be in accordance with the plan of operation approved by the commissioner. No other attribution of assets or liabilities shall be made by a protected cell captive insurance company between its general account and any protected cell or between any protected cells. The protected cell captive insurance company shall attribute all insurance obligations, assets, and liabilities relating to a reinsurance contract entered into with respect to a protected cell to such protected cell. The performance under such reinsurance contract and any tax benefits, losses, refunds, or credits allocated pursuant to a tax allocation agreement to which the protected cell captive insurance company is a party, including any payments made by or due to be made to the protected cell captive insurance company pursuant to the terms of such agreement, shall reflect the insurance obligations, assets, and liabilities relating to the reinsurance contract that are attributed to such protected cell;

(11) In connection with the conservation, rehabilitation, or liquidation of a protected cell captive insurance company, the assets and liabilities of a protected cell shall, to the extent the commissioner determines they are separable, at all times be kept separate from, and shall not be commingled with, those of other protected cells and the protected cell captive insurance company;

(12) Each protected cell captive insurance company shall annually file with the commissioner such financial reports as required by the commissioner. Any such financial report shall include, without limitation, accounting statements detailing the financial experience of each protected cell;

(13) Each protected cell captive insurance company shall notify the commissioner in writing within ten (10) business days of any protected cell that is insolvent or otherwise unable to meet its claim or expense obligations;

(14) No participant contract shall take effect without the commissioner's prior written approval. The addition of each new protected cell, the withdrawal of any participant, or the termination of any existing protected cell shall constitute a change in the plan of operation requiring the commissioner's prior written approval;

(15) The business written by a protected cell captive insurance company, with respect to each protected cell, shall be:

(A) Fronted by an insurance company licensed under the laws of any state;

(B) Reinsured by a reinsurer authorized or approved by this state; or

(C) Secured by a trust fund in the United States for the benefit of policyholders and claimants or funded by an irrevocable letter of credit or other arrangement that is acceptable to the commissioner. The amount of security provided shall be no less than the reserves associated with those liabilities which are neither fronted nor reinsured, including reserves for losses, allocated loss adjustment expenses, incurred but not reported losses and unearned premiums for business written through the participant's protected cell. The commissioner may require the protected cell captive insurance company to increase the funding of any security arrangement established under this subdivision (15). If the form of security is a letter of credit, the letter of credit shall be issued or confirmed by a bank approved by the commissioner. A trust maintained pursuant to this subdivision (15) shall be established in a form and upon such terms approved by the commissioner; and

(16) Notwithstanding this title or other laws of this state, and in addition to § 56-13-207, in the event of an insolvency of a protected cell captive insurance company where the commissioner determines that one (1) or more protected cells remain solvent, the commissioner may separate such cells from the protected cell captive insurance company and may allow, on application of the protected cell captive insurance company, for the conversion of such protected cells into one (1) or more new or existing protected cell captive insurance companies, or one (1) or more other captive insurance companies, pursuant to such plan of operation as the commissioner deems acceptable.



§ 56-13-205 - Participation in a protected cell captive insurance company.

(a) Associations, corporations, limited liability companies, partnerships, trusts, and other business entities may be participants in any protected cell captive insurance company formed or licensed under this chapter.

(b) A sponsor may be a participant in a protected cell captive insurance company.

(c) A participant need not be a shareholder of the protected cell captive insurance company or any affiliate thereof.

(d) A participant shall insure only its own risks through a protected cell captive insurance company, unless otherwise approved by the commissioner.



§ 56-13-206 - Combining assets.

Notwithstanding § 56-13-204, the assets of two (2) or more protected cells may be combined for purposes of investment, and such combination shall not be construed as defeating the segregation of such assets for accounting or other purposes. Notwithstanding any other provision of this title, the commissioner may approve the use of alternative reliable methods of valuation and rating.



§ 56-13-207 - Application of rehabilitation and liquidation provisions.

(a) Except as otherwise provided in this section, chapter 9 of this title shall apply to a protected cell captive insurance company.

(b) Upon any order of supervision, rehabilitation, or liquidation of a protected cell captive insurance company, the receiver shall manage the assets and liabilities of the protected cell captive insurance company pursuant to this part.

(c) Notwithstanding chapter 9 of this title:

(1) No assets of a protected cell shall be used to pay any expenses or claims other than those attributable to such protected cell; and

(2) A protected cell captive insurance company's capital and surplus shall at all times be available to pay any expenses of or claims against the protected cell captive insurance company.






Part 3 - Branch Captive Insurance Companies

§ 56-13-301 - Establishment of branch captive insurance companies.

(a) A branch captive insurance company may be established in this state, in accordance with this chapter, to write in this state any insurance or reinsurance of the employee benefit business of its parent and affiliated companies that is subject to the Employee Retirement Income Security Act of 1974, as amended, or any insurance or reinsurance permitted to be written by captive insurance companies pursuant to this chapter. In addition to any applicable provisions of this chapter, this part shall apply to branch captive insurance companies.

(b) No branch captive insurance company shall do any insurance business in this state unless it maintains the principal place of business for its branch operations in this state.



§ 56-13-302 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Alien captive insurance company" means any insurance company formed to write insurance business for its parents and affiliates and licensed pursuant to the laws of an alien jurisdiction which imposes statutory or regulatory standards in a form acceptable to the commissioner on companies transacting the business of insurance in such jurisdiction;

(2) "Branch business" means any insurance business transacted by a branch captive insurance company in this state;

(3) "Branch captive insurance company" means any alien captive insurance company licensed by the commissioner to transact the business of insurance in this state through a business unit with a principal place of business in this state. A branch captive insurance company is a pure captive insurance company with respect to operations in this state, unless otherwise permitted by the commissioner; and

(4) "Branch operations" means any business operations of a branch captive insurance company in this state.



§ 56-13-303 - Security for payment of liabilities.

(a) No branch captive insurance company shall be issued a license by the commissioner unless it possesses and maintains, as security for the payment of liabilities attributable to the branch operations:

(1) An amount equal to the amount set forth in § 56-13-105 as the minimum capital requirement for a pure captive insurance company; and

(2) Reserves on such insurance policies or such reinsurance contracts as may be issued or assumed by the branch captive insurance company through its branch operations, including reserves for losses, allocated loss adjustment expenses, incurred but not reported losses, and unearned premiums with regard to business written through the branch operations; provided, however, that, the commissioner may permit a branch captive insurance company to credit against any such reserve requirement any security for loss reserves that the branch captive insurance company may post with a ceding insurer or that may be posted by a reinsurer with the branch captive insurance company, and in either case if such security remains posted.

(b) Subject to the prior approval of the commissioner, the amounts required in subsection (a) may be held in the form of:

(1) A trust formed under a trust agreement and funded by assets acceptable to the commissioner;

(2) An irrevocable letter of credit issued or confirmed by a bank approved by the commissioner;

(3) With respect to the amounts required in subdivision (a)(1) only, cash on deposit with the commissioner; or

(4) Any combination of subdivisions (b)(1)-(3).



§ 56-13-304 - Petition for certificate of authority.

In the case of a captive insurance company seeking to become licensed as a branch captive insurance company, the alien captive insurance company shall petition the commissioner to issue a certificate setting forth the commissioner's finding that, after considering the character, reputation, financial responsibility, insurance experience, and business qualifications of the officers and directors of the alien captive insurance company, the licensing and maintenance of the branch operations will promote the general good of this state. The alien captive insurance company in this state after the commissioner's certificate of authority is issued shall also comply with titles 48 and 61.



§ 56-13-305 - Filing of reports and statements.

Prior to March 1 of each year, or with the approval of the commissioner within sixty (60) days after its fiscal year-end, a branch captive insurance company shall file with the commissioner a copy of all reports and statements required to be filed under the laws of the jurisdiction in which the alien captive insurance company is formed, verified by oath of two (2) of its executive officers. If the commissioner is satisfied that the annual report filed by the alien captive insurance company in its domiciliary jurisdiction provides adequate information concerning the financial condition of the alien captive insurance company, the commissioner may waive the requirement for completion of the captive annual statement for business written in the alien jurisdiction.



§ 56-13-306 - Examination of a branch captive insurance company.

(a) The examination of a branch captive insurance company pursuant to § 56-13-109 shall be of branch business and branch operations only, if the branch captive insurance company provides annually to the commissioner a certificate of compliance, or its equivalent, issued by or filed with the licensing authority of the jurisdiction in which the branch captive insurance company is formed, and demonstrates to the commissioner's satisfaction that it is operating in sound financial condition in accordance with all applicable laws and regulations of such jurisdiction.

(b) As a condition of licensure, an alien captive insurance company shall grant authority to the commissioner for examination of the affairs of the alien captive insurance company in the jurisdiction in which the alien captive insurance company is formed.



§ 56-13-307 - Taxation.

In the case of a branch captive insurance company, the tax provided for in § 56-13-114 shall apply only to the branch business of such company.






Part 4 - Special Purpose Financial Captives

§ 56-13-401 - Creation of special purpose financial captives.

This part provides for the creation of "special purpose financial captives" (SPFCs) exclusively to facilitate the securitization of one (1) or more risks, as a means of accessing alternative sources of capital and achieving the benefits of securitization. SPFCs are created for the limited purpose of entering into SPFC contracts and insurance securitization transactions and into related agreements to facilitate the accomplishment and execution of those transactions. The creation of SPFCs is intended to achieve greater efficiencies in structuring and executing insurance securitizations, to diversify and broaden sources of capital for insurers, to facilitate access for many insurers to insurance securitization and capital markets financing technology, and to further the economic development and expand the interest of this state through its captive insurance program.



§ 56-13-402 - Part definitions.

For purposes of this part:

(1) "Affiliated company" means a company in the same corporate system as a parent, by virtue of common ownership, control, operation, or management;

(2) "Control", "controlling", "controlled by", and "under common control with" mean the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or non-management services, or otherwise; provided, that such power is not the result of an official position with or corporate office held by the person. Control shall be presumed to exist if a person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the voting securities of another person. This presumption may be rebutted by a showing that control does not exist. Notwithstanding this subdivision (2), for purposes of this part, the fact that an SPFC exclusively provides reinsurance to a ceding insurer under an SPFC contract is not by itself sufficient grounds for a finding that the SPFC and ceding insurer are under common control;

(3) "Counterparty" means an SPFC's parent or affiliated company, a ceding insurer to the SPFC contract, or subject to the prior approval of the commissioner, a non-affiliated company;

(4) "Fair value" means:

(A) As to cash, the amount of the cash; and

(B) As to an asset other than cash:

(i) The quoted mid-market price for the asset in active markets shall be used if available; or

(ii) If the quoted mid-market price is not available:

(a) A value determined using the best information available considering values of similar assets and other valuation methods, such as present value of future cash flows, historical value of the same or similar assets, or comparison to values of other asset classes, the value of which have been historically related to the subject asset; or

(b) The amount at which that asset could be bought or sold in a current transaction between arms-length, willing parties;

(5) "Insolvency" or "insolvent" means that the SPFC or one (1) or more of its protected cells is unable to pay its obligations when they are due, unless those obligations are the subject of a bona fide dispute, or the commissioner previously has established by order other criteria for determining the solvency of the SPFC or one (1) or more of its protected cells, in which case the SPFC is insolvent if it fails to meet that criteria;

(6) "Insurance securitization" and "securitization" mean a transaction or a group of related transactions, which:

(A) Include capital market offerings, that are effected through related risk transfer instruments and facilitating administrative agreements where all or part of the result of such transactions is used to fund the SPFC's obligations under a reinsurance contract with a ceding insurer and by which:

(i) Proceeds are obtained by a special purpose financial captive insurance company, directly or indirectly, through the issuance of securities by the SPFC or any other person; or

(ii) A person provides one (1) or more letters of credit or other assets for the benefit of the SPFC; that the commissioner authorizes the SPFC to treat such letters of credit or other assets as admitted assets for purposes of the SPFC's annual report; and all or any part of such proceeds, letters of credit, or assets, as applicable, are used to fund the SPFC's obligations under a reinsurance contract with a ceding insurer; and

(B) Do not include the issuance of a letter of credit for the benefit of the commissioner to satisfy all or part of the SPFC's capital and surplus requirements under § 56-13-406;

(7) "Management" means the board of directors, managing board, or other individual or individuals vested with overall responsibility for the management of the affairs of the SPFC, including the election and appointment of officers or other of those agents to act on behalf of the SPFC;

(8) "Organizational document" means the SPFC's articles of incorporation, articles of charter, articles of organization, bylaws, operating agreement, or other formation documents as required by the secretary of state that establish the SPFC as a legal entity or prescribes its existence;

(9) "Parent" means any corporation, limited liability company, partnership, or individual that directly or indirectly owns, controls, or holds with power to vote more than fifty percent (50%) of the outstanding voting securities of an SPFC;

(10) "Protected cell" means a separate account established and maintained by an SPFC for one (1) SPFC contract and the accompanying insurance securitization with a counterparty;

(11) "Securities" means those different types of debt obligations, equity, surplus certificates, surplus notes, funding agreements, derivatives, and other legal forms of financial instruments;

(12) "SPFC" or "special purpose financial captive" means a captive insurance company that has received a certificate of authority from the commissioner for the limited purposes provided for in this part;

(13) "SPFC contract" means a contract between the SPFC and the counterparty pursuant to which the SPFC agrees to provide insurance or reinsurance protection to the counterparty for risks associated with the counterparty's insurance or reinsurance business;

(14) "SPFC securities" means the securities issued by a SPFC; and

(15) "Surplus note" means an unsecured subordinated debt obligation deemed to be a surplus certificate under this title and otherwise possessing characteristics consistent with paragraph 3 of the Statement of Statutory Accounting Principals No. 41, as amended, National Association of Insurance Commissioners (NAIC).



§ 56-13-403 - Controlling provisions when conflict exists -- Exemptions.

(a) No provisions of this title, other than those expressly provided in this part, shall apply to an SPFC, and those provisions apply only as modified by this part. If a conflict occurs between this title and this part, this part shall control.

(b) The commissioner, by rule, regulation, or order, may exempt an SPFC or its protected cells, on a case-by-case basis, from this chapter if the commissioner determines regulation under this chapter to be inappropriate given the nature of the risks to be insured.



§ 56-13-404 - Petition for certificate of authority -- Transaction of business -- Application requirements -- Required filings -- Confidentiality of information -- Discoverability of information -- Examinations and investigations -- Rules and regulations -- Fees -- Taxation -- Requirements for granting certificate.

(a) An SPFC, when permitted by its organizational documents, may apply to the commissioner for a certificate of authority to transact insurance or reinsurance business as authorized by this part. An SPFC shall only insure or reinsure the risks of its counterparty. Notwithstanding any other provision of this part, an SPFC may purchase reinsurance to cede the risks assumed under the SPFC contract as approved by the commissioner.

(b) To transact business in this state, an SPFC shall:

(1) Comply with the procedure established in § 56-13-103(c)(1);

(2) Obtain from the commissioner a certificate of authority authorizing it to conduct insurance or reinsurance business, or both, in this state;

(3) Hold at least one (1) management meeting each year in this state;

(4) Maintain its principal place of business in this state;

(5) Appoint a resident registered agent to accept service of process and to otherwise act on its behalf in this state. If the registered agent, with reasonable diligence, is not found at the registered office of the SPFC, the commissioner shall be an agent of the SPFC upon whom any process, notice, or demand may be served;

(6) Provide such documentation of the insurance securitization as requested by the commissioner immediately upon closing of the transaction, including:

(A) An opinion of legal counsel with respect to compliance with this part and any other applicable laws as of the effective date of the transaction; and

(B) A statement under oath of its president and secretary demonstrating its financial condition; and

(7) Provide a complete set of the documentation of the insurance securitization to the commissioner immediately following closing of the transaction.

(c) A complete SPFC application shall include the following:

(1) A certified copy of the SPFC's organizational documents; and

(2) Evidence of:

(A) The amount and liquidity of its assets relative to the risks to be assumed;

(B) The adequacy of the expertise, experience, and character of the person or persons who manage the SPFC;

(C) The overall soundness of the SPFC's plan of operation;

(D) Other factors considered relevant by the commissioner in ascertaining whether the proposed SPFC is able to meet its policy obligations; and

(E) The applicant SPFC's financial condition, including the source and form of the minimum capitalization to be contributed to the SPFC;

(3) A plan of operation, consisting of a description of or statement of intent with respect to the contemplated insurance securitization, the SPFC contract, and related transactions, which shall include:

(A) Draft documentation or, at the discretion of the commissioner, a written summary of all material agreements that are entered into to effectuate the SPFC contract and, before the effectuation of the SPFC contract, the insurance securitization, to include the names of the counterparty, the nature of the risks being assumed, the proposed use of protected cells, if any, and the maximum amounts, purpose, and nature and the interrelationships of the various transactions required to effectuate the insurance securitization;

(B) The source and form of additional capitalization to be contributed to the SPFC;

(C) The proposed investment strategy of the SPFC;

(D) A description of the underwriting, reporting, and claims payment methods by which losses covered by the SPFC contract are reported, accounted for, and settled; and

(E) A pro forma balance sheet and income statement illustrating various stress case scenarios for the performance of the SPFC under the SPFC contract;

(4) Biographical affidavits in NAIC format of all of the prospective SPFC's officers and directors, providing the officers' and directors' legal names, any names under which they have or are conducting their affairs, and any other biographical information as the commissioner may request;

(5) An affidavit from the applicant SPFC verifying:

(A) The applicant SPFC complies with this part;

(B) The applicant SPFC operates only pursuant to this part;

(C) The applicant SPFC's investment strategy reflects and takes into account the liquidity of assets and the reasonable preservation, administration, and asset management of such assets relative to the risks associated with the SPFC contract and the insurance securitization transaction;

(D) The securities proposed to be issued, if any, are valid legal obligations that are either properly registered with the commissioner or constitute an exempt security or form part of an exempt transaction; and

(6) Any other statements or documents required by the commissioner to evaluate and complete the licensing of the SPFC.

(d) In addition to the information required by subsection (c) and § 56-13-408, if a protected cell is used, then an applicant SPFC shall file with the commissioner:

(1) A business plan demonstrating how the applicant SPFC accounts for the loss and expense experience of each protected cell at a level of detail found to be sufficient by the commissioner, and how the applicant will report the experience to the commissioner;

(2) A statement acknowledging that all financial records of the SPFC, including records pertaining to any protected cells, must be made available for inspection or examination by the commissioner;

(3) All contracts or sample contracts between the SPFC and any counterparty, related to each protected cell; and

(4) A description of the expenses allocated to each protected cell.

(e) Information submitted pursuant to this section shall be and remain confidential, and shall not be made public by the commissioner without the written consent of the company, except that:

(1) Such information may be discoverable by a party in a civil action or contested case to which the captive insurance company that submitted such information is a party, upon a showing by the party seeking to discover such information that:

(A) The information sought is relevant to and necessary for the furtherance of such action or case;

(B) The information sought is unavailable from other non-confidential sources; and

(C) A subpoena issued by a judicial or administrative officer of competent jurisdiction has been submitted to the commissioner; and

(2) The commissioner shall have the discretion to disclose such information to a public officer having jurisdiction over the regulation of insurance in another state; provided, that:

(A) Such public official shall agree in writing to maintain the confidentiality of such information; and

(B) The laws of the state in which such public official serves require such information to be and to remain confidential.

(f) Section 56-13-109 applies to examinations, investigations, and processing conducted pursuant this part.

(g) SPFCs are subject to any rules or regulations promulgated pursuant to § 56-13-121, unless specifically exempted from such rule.

(h) An SPFC shall make payments to the commissioner in accordance with the fee schedule established in chapter 4, part 1 of this title. The commissioner may retain legal, financial, and examination services from outside the department to examine and investigate the application, the reasonable cost of which may be charged against the applicant. The commissioner also may use internal resources to examine and investigate the application based upon an hourly rate for the services performed or the usual and customary fee charged by the financial services industry for similar work subject to a minimum fee of twelve thousand dollars ($12,000), six thousand dollars ($6,000) of which is payable upon filing of the application, and the remainder upon licensure.

(i) An SPFC shall be subject to payment of premium taxes as required by § 56-13-114.

(j) The commissioner may grant a certificate of authority authorizing the SPFC to transact insurance or reinsurance business as an SPFC in this state, upon a finding by the commissioner that:

(1) The SPFC's proposed plan of operation provides a reasonable and expected successful operation;

(2) The terms of the SPFC contract and related transactions comply with this part;

(3) The proposed plan of operation is not hazardous to any counterparty;

(4) To the extent required by law or regulation, the commissioner or an equivalent regulatory authority of the state of domicile of each counterparty has notified the commissioner in writing or otherwise provided assurance satisfactory to the commissioner that it has approved or not disapproved the transaction; and

(5) The certificate of authority authorizing the SPFC to transact business is limited only to the insurance or reinsurance activities that the SPFC is authorized to conduct pursuant to this part.

(k) In evaluating the expectation of a successful operation, the commissioner shall consider, among other factors, whether the proposed SPFC and its management are of known good character and reasonably believed not to be affiliated, directly or indirectly, through ownership, control, management, reinsurance transactions, or other insurance or business relations, with a person known to have been involved in the improper manipulation of assets, accounts, or reinsurance.

(l) To ensure the proposed plan of operation is not hazardous to any counterparty, the commissioner may require reasonable safeguards in the SPFC's plan of operation where applicable and appropriate in the circumstance, including, without limitation, that certain assets of the SPFC be held in a trust to secure the obligations of the SPFC to a counterparty under an SPFC contract.

(m) A foreign or alien corporation or limited liability company, upon approval of the commissioner, may become a domestic SPFC after complying with § 56-13-103(c)(1)(A). After such documents are successfully filed, the foreign or alien corporation or limited liability company is entitled to the necessary or appropriate certificates or licenses to transact business as an SPFC in this state and is subject to the authority and jurisdiction of this state. In connection with this redomestication, the commissioner may waive any requirements for public hearings. It is not necessary for a corporation or limited liability company redomesticating into this state to merge, consolidate, transfer assets, or otherwise engage in another reorganization, other than as specified in this section.



§ 56-13-405 - Organization of SPFC.

(a) An SPFC may be established as a stock corporation, limited liability company, mutual, partnership, or other form of organization approved by the commissioner.

(b) The SPFC's organizational documents shall limit the SPFC's authority to transact the business of insurance or reinsurance to those activities the SPFC conducts to accomplish its purpose as expressed in this part.

(c) The SPFC shall not adopt a name that is the same as, deceptively similar to, or likely to be confused with or mistaken for another existing business name registered in this state. Any name adopted by an SPFC shall comply with titles 48 and 61.

(d) An SPFC shall have at least three (3) incorporators or organizers, of whom at least two (2) shall be residents of this state.

(e) At least one (1) of the members of the management of the SPFC shall be a resident of this state.

(f) An SPFC formed pursuant to this part has the privileges of and is subject to all other requirements of this state's law applicable to its formation, as well as the applicable provisions contained in this part; provided, that this part controls if a conflict exists in this state's law.



§ 56-13-406 - Minimum capitalization.

(a) An SPFC shall initially possess and maintain, minimum capitalization of not less than two hundred and fifty thousand dollars ($250,000). All of the minimum initial capitalization shall be in cash. All other funds of the SPFC in excess of its minimum initial capitalization shall be in the form of cash, cash equivalent, or securities invested as approved by the commissioner.

(b) Additional capitalization for the SPFC shall be determined, if so required, by the commissioner after giving due consideration to the SPFC's plan of operation, feasibility study, pro-formas, and the nature of the risks being insured or reinsured, which may be prescribed in formulas approved by the commissioner.



§ 56-13-407 - Authorized activities.

(a) An SPFC shall only insure the risks of a counterparty.

(b) No SPFC shall issue a contract for assumption of risk or indemnification of loss other than an SPFC contract. However, the SPFC may cede risks assumed through an SPFC contract to third party reinsurers through the purchase of reinsurance or retrocession protection on terms approved by the commissioner.

(c) An SPFC may enter into contracts and conduct other commercial activities related or incidental to and necessary to fulfill the purposes of the SPFC contract, insurance securitization, and this part. Those activities may include, but are not limited to:

(1) Entering into SPFC contracts;

(2) Issuing SPFC securities in accordance with applicable securities law;

(3) Complying with the terms of such contracts or securities;

(4) Entering into trust, guaranteed investment contract, letter of credit, swap, tax, administration, reimbursement, or fiscal agent transactions; and

(5) Complying with trust indenture, reinsurance, or retrocession; and agreements necessary or incidental to effectuate an insurance securitization in compliance with this part or the plan of operation approved by the commissioner.

(d) (1) An SPFC shall discount its reserves at discount rates as approved by the commissioner.

(2) An SPFC shall maintain reserves that are actuarially sufficient to support the liabilities incurred by SPFC in reinsuring life insurance policies.

(3) An SPFC shall file annually with the commissioner an actuarial opinion on reserves provided by an approved independent actuary.



§ 56-13-408 - Making insurance securitizations more efficient -- Conditions for establishing and maintaining SPFC.

(a) This section and § 56-13-409 provide a basis for the creation and use of protected cells by an SPFC as a means of accessing alternative sources of capital, lowering formation and administrative expenses, and generally making insurance securitizations more efficient. If a conflict exists between this chapter and either this section or § 56-13-409, either this section or § 56-13-409 shall control, as applicable.

(b) An SPFC may establish and maintain one (1) or more protected cells with prior written approval of the commissioner and subject to compliance with the applicable provisions of this part and the following conditions:

(1) A protected cell shall be established only for the purpose of insuring or reinsuring risks of one (1) or more SPFC contracts with a counterparty with the intent of facilitating an insurance securitization;

(2) Each protected cell shall be accounted for separately on the books and records of the SPFC to reflect the financial condition and results of operations of the protected cell, net income or loss, dividends, or other distributions to the counterparty for the SPFC contract with each cell, and other factors as may be provided in the SPFC contract, insurance securitization transaction documents, plan of operation, or business plan, or as required by the commissioner;

(3) Amounts attributed to a protected cell under this part, including assets transferred to a protected cell account, are owned by the SPFC, and no SPFC shall be, or hold itself out to be, a trustee with respect to those protected cell assets of that protected cell account;

(4) All attributions of assets and liabilities between a protected cell and the general account shall be in accordance with the plan of operation approved by the commissioner. No other attribution of assets or liabilities shall be made by an SPFC between the SPFC's general account and its protected cell or cells. The SPFC shall attribute all insurance obligations, assets, and liabilities relating to an SPFC contract and the related insurance securitization transaction, including any securities issued by the SPFC as part of the insurance securitization, to a particular protected cell. The rights, benefits, obligations, and liabilities of any securities attributable to that protected cell and the performance under an SPFC contract and the related securitization transaction and any tax benefits, losses, refunds, or credits allocated, or any of them, at any point in time pursuant to a tax allocation agreement between the SPFC and the SPFC's counterparty, parent, or company or group company, or any of them, in common control with them, as the case may be, including any payments made by or due to be made to the SPFC pursuant to the terms of the agreement, shall reflect the insurance obligations, assets, and liabilities relating to the SPFC contract and the insurance securitization transaction that are attributed to a particular protected cell;

(5) No assets of a protected cell shall be chargeable with liabilities arising out of an SPFC contract related to or associated with another protected cell. However, one (1) or more SPFC contracts may be attributed to a protected cell only if the SPFC contracts are intended to be, and ultimately are, part of a single securitization transaction;

(6) No sale, exchange, or other transfer of assets shall be made by the SPFC between, or among, any of the SPFC's protected cells without the consent of the commissioner, counterparty, and each protected cell;

(7) Except as otherwise contemplated in the SPFC contract or related insurance securitization transaction documents, or both no sale, exchange, transfer of assets, dividend, or distribution shall be made from a protected cell to a counterparty or parent without the commissioner's approval and the sale, exchange, transfer, dividend, or distribution shall not be approved if the sale, exchange, transfer, dividend, or distribution would result in a protected cell's insolvency or impairment; and

(8) An SPFC may pay interest or repay principal, or both, and make distributions or repayments with respect to any securities attributed to a particular protected cell from assets or cash flows relating to, or emerging from, the SPFC contract and the insurance securitization transactions that are attributable to that particular protected cell in accordance with this part or as otherwise approved by the commissioner.

(c) No SPFC contract with, or attributable to, a protected cell shall take effect without the commissioner's prior written approval, and the addition of each new protected cell constitutes a change in the business plan requiring the commissioner's prior written approval. The commissioner may retain legal, financial, and examination services from outside the department to examine and investigate the application for a protected cell, the reasonable cost of which may be charged against the applicant, or the commissioner may use internal resources to examine and investigate the application, the reasonable cost of which may be charged against the applicant, or both.

(d) An SPFC utilizing protected cells shall possess and maintain minimum capitalization separate and apart from the capitalization of its protected cell or cells in an amount determined by the commissioner after giving due consideration of the SPFC's business plan, feasibility study, and pro-formas, including the nature of the risks to be insured or reinsured. For purposes of determining the capitalization of each protected cell, an SPFC shall initially capitalize and maintain capitalization in each protected cell in the amount and manner required for an SPFC in § 56-13-406.

(e) The establishment of one (1) or more protected cells alone shall not constitute, and shall not be deemed to be, a fraudulent conveyance, an intent by the SPFC to defraud creditors, or the carrying out of business by the SPFC for any other fraudulent purpose.



§ 56-13-409 - Protected cell not a separate legal person -- Naming of protected cell -- Contacting -- Creditors -- Use of assets -- Security interests -- Administrative and accounting procedures -- Contracts and documentation -- Annual statements -- Insolvency.

(a) (1) The creation of a protected cell shall not create, with respect to that protected cell, a legal person separate from the SPFC.

(2) Notwithstanding subdivision (a)(1), a protected cell shall have its own distinct name or designation that includes the words "protected cell". The SPFC shall transfer all assets attributable to the protected cell to one (1) or more separately established and identified protected cell accounts bearing the name or designation of that protected cell.

(3) Although a protected cell is not a separate legal person, the property of an SPFC in a protected cell is subject to orders of a court by name as the property would have been if the protected cell were a separate legal person.

(4) The property of an SPFC in a protected cell shall be served in its own name with process in all civil actions or proceedings involving or relating to the activities of that protected cell or a breach by the SPFC of a duty to the protected cell or to a counterparty to a transaction linked or attributed to it by serving the SPFC.

(5) A protected cell exists only at the pleasure of the SPFC. At the cessation of business of a protected cell in accordance with the plan approved by the commissioner, the SPFC shall close out the protected cell account.

(b) Nothing in this section shall be construed to prohibit an SPFC from contracting with, or arranging for, an investment advisor, commodity trading advisor, or other third party to manage the assets of a protected cell, if all remuneration, expenses, and other compensation of the third party advisor or manager are payable from the assets of that protected cell and not from the assets of other protected cells or the assets of the SPFC's general account, unless approved by the commissioner.

(c) Creditors with respect to a protected cell are not entitled to have recourse against the protected cell assets of other protected cells or the assets of the SPFC's general account. If an obligation of an SPFC relates only to the general account, the obligation of the SPFC extends only to that creditor, with respect to that obligation, and the creditor is entitled to have recourse only to the assets of the SPFC's general account.

(d) The assets of the protected cell shall not be used to pay expenses or claims other than those attributable to the protected cell. Protected cell assets are available only to the SPFC contract counterparty and other creditors of the SPFC that are creditors only with respect to that protected cell and, accordingly, are entitled, in conformity with this part, to have recourse to the protected cell assets attributable to that protected cell. The assets of the protected cell are protected from the creditors of the SPFC that are not creditors with respect to that protected cell and who, accordingly, are not entitled to have recourse to the protected cell assets attributable to that protected cell. If an obligation of an SPFC to a person or counterparty arises from an SPFC contract or related insurance securitization transaction, or is otherwise incurred, with respect to a protected cell, then the obligation shall:

(1) Extend only to the protected cell assets attributable to that protected cell, and the person or counterparty, with respect to that obligation, is entitled to have recourse only to the protected cell assets attributable to that protected cell; and

(2) Not extend to the protected cell assets of another protected cell or the assets of the SPFC's general account, and the person or counterparty, with respect to that obligation, is not entitled to have recourse to the protected cell assets of another protected cell or the assets of the SPFC's general account. The SPFC's capitalization held separate and apart from the capitalization of its protected cell or cells must be available at all times to pay expenses of or claims against the SPFC and may not be used to pay expenses or claims attributable to any protected cell.

(e) Notwithstanding any other provision of law, an SPFC may allow for a security interest in accordance with applicable law to attach to protected cell assets or a protected cell account when in favor of a creditor of the protected cell or to facilitate an insurance securitization, including, without limitation, the issuance of the SPFC contract, to the extent those protected cell assets are not required at all times to support the risk, but without otherwise affecting the discharge of liabilities under the SPFC contract, or as otherwise approved by the commissioner.

(f) An SPFC shall establish administrative and accounting procedures necessary to properly identify the one (1) or more protected cells of the SPFC and the protected cell assets and protected cell liabilities to each protected cell. An SPFC shall keep protected cell assets and protected cell liabilities:

(1) Separate and separately identifiable from the assets and liabilities of the SPFC's general account; and

(2) Attributable to one (1) protected cell separate and separately identifiable from protected cell assets and protected cell liabilities attributable to other protected cells.

(g) All contracts or other documentation reflecting protected cell liabilities shall clearly indicate that only the protected cell assets are available for the satisfaction of those protected cell liabilities. In all SPFC insurance securitizations involving a protected cell, the contracts or other documentation effecting the transaction shall contain provisions identifying the protected cell to which the transaction is attributed. In addition, the contracts or other documentation shall clearly disclose that the assets of that protected cell, and only those assets, are available to pay the obligations of that protected cell. Notwithstanding this subsection (g), and subject to this part and other applicable law or regulations, the failure to include this language in the contracts or other documentation shall not be used as the sole basis by creditors, insureds or reinsureds, insurers or reinsurers, or other claimants to circumvent the provisions of this section.

(h) An SPFC with protected cells shall annually file with the department accounting statements and financial reports required by this part, which, at least, shall:

(1) Detail the financial experience of each protected cell and the SPFC separately; and

(2) Provide the combined financial experience of the SPFC and all protected cells.

(i) An SPFC with protected cells shall notify the commissioner in writing within ten (10) business days of a protected cell becoming insolvent.



§ 56-13-410 - Issuing securities.

(a) An SPFC may issue securities, including surplus notes and other forms of financial instruments, subject to and in accordance with applicable law, its approved plan of operation, and its organizational documents.

(b) An SPFC, in connection with the issuance of securities, may enter into and perform all of its obligations under any required contracts to facilitate the issuance of these securities.

(c) Subject to the approval of the commissioner, an SPFC may lawfully:

(1) Account for the proceeds of surplus notes as surplus and not as debt for purposes of statutory accounting; and

(2) Submit for prior approval of the commissioner periodic written requests for payments of interest on and repayments of principal of surplus notes. In lieu of approval of periodic written requests for authorization to make payments of interest on and repayments of principal of surplus notes and other debt obligations issued by the SPFC, the commissioner may approve a formula or plan, which shall be included in the SPFC's plan of operation as amended from time to time, for payment of interest, principal, or both with respect to such surplus notes and debt obligations.

(d) The commissioner, without otherwise prejudicing the commissioner's authority, may approve formulas for an ongoing plan of interest payments or principal repayments, or both, to provide guidance in connection with the commissioner's ongoing reviews of requests to approve the payments on and principal repayments of the surplus notes.

(e) The obligation to repay principal or interest, or both, on the securities issued by the SPFC must reflect the risk associated with the obligations of the SPFC to the counterparty under the SPFC contract.



§ 56-13-411 - Asset management agreements.

An SPFC may enter into swap agreements, or other forms of asset management agreements, including guaranteed investment contracts, or other transactions that have the objective of leveling timing differences in funding of up-front or ongoing transaction expenses or managing asset, credit, or interest rate risk of the investments to ensure that the investments are sufficient to assure payment or repayment of the securities, and related interest or principal payments, issued pursuant to an SPFC insurance securitization transaction or the obligations of the SPFC under the SPFC contract.



§ 56-13-412 - Reinsurance.

(a) An SPFC may reinsure only the risks of a ceding insurer, pursuant to a reinsurance contract. No SPFC shall issue a contract of insurance or a contract for assumption of risk or indemnification of loss other than such reinsurance contract.

(b) Unless otherwise approved in advance by the commissioner, no SPFC shall assume or retain exposure to insurance or reinsurance losses for its own account that are not funded by:

(1) Proceeds from an insurance securitization or letters of credit or other assets described in § 56-13-402;

(2) Premium and other amounts payable by the ceding insurer to the SPFC pursuant to the reinsurance contract; and

(3) Any return on investment of the items described in subdivisions (b)(1) and (2).

(c) The reinsurance contract shall contain all provisions reasonably required or approved by the commissioner, which requirements shall take into account the laws applicable to the ceding insurer regarding the ceding insurer taking credit for the reinsurance provided under such reinsurance contract.

(d) An SPFC may cede risks assumed through a reinsurance contract to one (1) or more reinsurers through the purchase of reinsurance, subject to the prior approval of the commissioner.

(e) An SPFC may enter into contracts and conduct other commercial activities related or incidental to and necessary to fulfill the purposes of the reinsurance contract, the insurance securitization, and this part, provided such contracts and activities are included in the SPFC's plan of operation or are otherwise approved in advance by the commissioner. Such contracts and activities may include but are not limited to:

(1) Entering into SPFC contracts;

(2) Issuing SPFC securities in accordance with applicable securities law;

(3) Complying with the terms of such contracts or securities;

(4) Entering into trust, guaranteed investment contract, letter of credit, swap, tax, administration, reimbursement, or fiscal agent transactions; and

(5) Complying with trust indenture, reinsurance, or retrocession; and other agreements necessary or incidental to effectuate an insurance securitization in compliance with this part or the plan of operation approved by the commissioner.

(f) Unless otherwise approved in advance by the commissioner, a reinsurance contract shall not contain any provision for payment by the SPFC in discharge of its obligations under the reinsurance contract to any person other than the ceding insurer or any receiver of the ceding insurer.

(g) An SPFC shall notify the commissioner immediately of any action by a ceding insurer or any other person to foreclose on or otherwise take possession of collateral provided by the SPFC to secure any obligation of the SPFC.

(h) In the SPFC insurance securitization, the contracts or other relating documentation shall contain provisions identifying the SPFC.

(i) Unless otherwise approved by the commissioner, no SPFC shall enter into an SPFC contract with a person that is not licensed or otherwise authorized to transact the business of insurance or reinsurance in at least its state or country of domicile.

(j) No SPFC shall:

(1) Have any direct obligation to the policyholders or reinsureds of the counterparty; or

(2) Lend or otherwise invest, or place in custody, trust, or under management any of its assets with, or to borrow money or receive a loan from, other than by issuance of the securities pursuant to an insurance securitization, or advance from, anyone convicted of a felony, anyone who is untrustworthy or of known bad character, or anyone convicted of a criminal offense involving the conversion or misappropriation of fiduciary funds or insurance accounts, theft, deceit, fraud, misrepresentation, or corruption.



§ 56-13-413 - No securities considered to be insurance or reinsurance contracts.

No securities issued by an SPFC pursuant to an insurance securitization shall be considered to be insurance or reinsurance contracts. No investor in these securities or a holder of these securities, by sole means of this investment or holding, shall be considered to be transacting the business of insurance in this state. The underwriter's placement or selling agents and their partners, directors, officers, members, managers, employees, agents, representatives, and advisors involved in an insurance securitization pursuant to this part shall not be considered to be insurance producers or brokers or conducting business as an insurance or reinsurance company or agency, brokerage, intermediary, advisory, or consulting business only by virtue of their activities in connection with an insurance securitization.



§ 56-13-414 - Preservation and administration of assets -- Disclosures -- Restrictions on investments.

(a) The assets of an SPFC shall be preserved and administered by or on behalf of the SPFC to satisfy the liabilities and obligations of the SPFC incident to the reinsurance contract, the insurance securitization, and other related agreements.

(b) In the insurance securitization, the security offering memorandum or other document issued to prospective investors regarding the offer and sale of a surplus note or other security shall include a disclosure that all or part of the proceeds of such insurance securitization will be used to fund the SPFC's obligations to the ceding insurer.

(c) No SPFC shall be subject to any restriction on investments other than the following:

(1) The commissioner may limit investments by an SPFC to those categories and amounts of authorized investments delineated in chapter 3, parts 3 or 4 of this title, as applicable and as amended from time to time;

(2) No SPFC shall make a loan to any person other than as permitted under its plan of operation or as otherwise approved in advance by the commissioner; and

(3) The commissioner may prohibit or limit any investment that threatens the solvency or liquidity of the SPFC unless the investment is otherwise approved in its plan of operation or in an order issued to the SPFC pursuant to § 56-13-404, as either is amended from time to time.



§ 56-13-415 - Dividends.

(a) No SPFC shall declare or pay dividends in any form to its owners other than in accordance with the insurance securitization transaction agreements, and in no extent shall the dividends decrease the capital of the SPFC below two hundred fifty thousand dollars ($250,000). After giving effect to the dividends, the assets of the SPFC, including assets held in trust pursuant to the terms of the insurance securitization, shall be sufficient to satisfy the commissioner that the SPFC can meet its obligations. Approval by the commissioner of an ongoing plan for the payment of dividends or other distribution by an SPFC must be conditioned upon the retention, at the time of each payment, of capital or surplus equal to or in excess of amounts specified by, or determined in accordance with formulas approved for the SPFC by the commissioner.

(b) The dividends may be declared by the management of the SPFC if the dividends do not violate this part or jeopardize the fulfillment of the obligations of the SPFC or the trustee pursuant to the SPFC insurance securitization agreements, the SPFC contract, or any related transaction and other provisions of this part.



§ 56-13-416 - Approval required for material changes in plan of operation.

(a) Any material change of the SPFC's plan of operation, whether or not through an SPFC protected cell, shall require prior approval of the commissioner. The following transactions do not constitute material change for purposes of this section:

(1) If initially approved in the plan of operation, securities subsequently issued to continue the securitization activities of the SPFC either during or after expiration, redemption, or satisfaction, of all of these, of part or all of the securities issued pursuant to initial insurance securitization transactions; and

(2) A change and substitution in a counterparty to a swap transaction for an existing insurance securitization as allowed pursuant to this part if the replacement swap counterparty carries a similar or higher rating to its predecessor with two (2) or more nationally recognized rating agencies.

(b) No later than six (6) months after the fiscal year-end of the SPFC, the SPFC shall file with the commissioner an audit by a certified public accounting firm of the financial statements of the SPFC and the trust accounts.

(c) An SPFC shall report using statutory accounting principles, unless the commissioner requires, approves, or accepts the use of generally accepted accounting principles or other comprehensive basis of accounting, in each case the commissioner may require, approve, or accept any appropriate or necessary modifications or adaptations. The commissioner may require the report to be supplemented by additional information.

(d) Each SPFC shall file by March 1, a statement of operations, using either generally accepted accounting principles or, if approved, accepted or required by the commissioner, statutory accounting principles with useful or necessary modifications or adaptations for the type of insurance and kinds of insurers to be reported upon, and as supplemented by additional information required by the commissioner. The statement of operations shall include a statement of income, a balance sheet, and may include a detailed listing of invested assets, including identification of assets held in trust to secure the obligations of the SPFC under the SPFC contract. The SPFC also may include with the filing risk based capital calculations and other adjusted capital calculations to assist the commissioner with evaluating the levels of the surplus of the SPFC for the year ending on December 31st of the previous year. The statements shall be prepared on forms required by the commissioner. In addition, the commissioner may require the filing of performance assessments of the SPFC contract.

(e) An SPFC shall maintain the SPFC's records in this state unless otherwise approved by the commissioner and shall make its records available for examination by the commissioner at any time. The SPFC shall keep its books and records in such manner that its financial condition, affairs, and operations can be ascertained and so that the commissioner may readily verify its financial statements and determine its compliance with this part.

(f) All original books, records, documents, accounts, and vouchers shall be preserved and kept available in this state for the purpose of examination and until authority to destroy or otherwise dispose of the records is secured from the commissioner. The original records, however, may be kept and maintained outside this state if, according to a plan adopted by the management of the SPFC and approved by the commissioner, it maintains suitable copies instead of the originals. The books or records may be photographed, reproduced on film, or stored and reproduced electronically.



§ 56-13-417 - Cessation of business.

At the cessation of business of an SPFC following termination or cancellation of an SPFC contract and the redemption of any related securities issued in connection with the SPFC contract, the authority granted by the commissioner expires or, in the case of retiring and surviving protected cells, is modified, and the SPFC is no longer authorized to conduct activities unless and until a new or modified certificate of authority is issued pursuant to a new filing under this part or as agreed by the commissioner.



§ 56-13-418 - Applicability of insolvency provisions.

(a) Except as otherwise provided in this section, chapter 9 of this title shall apply in full to an SPFC.

(b) Upon any order of supervision, rehabilitation, or liquidation of an SPFC, the receiver shall manage the assets and liabilities of the SPFC pursuant to this part.

(c) Notwithstanding chapter 9 of this title:

(1) No asset of a protected cell shall be used to pay any expenses or claims other than those attributable to such protected cell; and

(2) An SPFC's capital and surplus shall, at all times, be available to pay any expenses of or claims against the SPFC.









Chapter 14 - Surplus Lines Insurance

Part 1 - Surplus Lines Insurance Act

§ 56-14-101 - Short title -- Applicability.

This part shall be known and may be cited as the "Surplus Lines Insurance Act." This part shall apply to surplus lines transactions where the insured's home state, as defined by § 56-14-102, is this state.



§ 56-14-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Admitted company" or "authorized company" means an insurance company qualified and licensed to transact business under this title;

(2) "Affiliate" means, with respect to an insured, any entity that controls the insured, is controlled by the insured or is under common control with the insured;

(3) "Affiliated group" means a group of entities in which each entity, with respect to an insured, controls the insured, is controlled by the insured, or is under common control with the insured;

(4) "Alien insurance company" means an insurance company incorporated or formed under the laws of any country other than the United States;

(5) "Commissioner" means the commissioner of commerce and insurance;

(6) "Control" means:

(A) To own, control, or have the power of an entity directly, indirectly, or acting through one or more other persons to vote twenty-five percent (25%) or more of any class of voting securities of another entity; or

(B) To direct, by an entity, in any manner, the election of a majority of the directors or trustees of another entity;

(7) "Department" means the department of commerce and insurance;

(8) (A) "Exempt commercial purchaser" means any person purchasing commercial insurance that, at the time of placement, meets the following requirements:

(i) The person employs or retains a qualified risk manager to negotiate insurance coverage;

(ii) The person has paid aggregate nationwide commercial property and casualty insurance premiums in excess of one hundred thousand dollars ($100,000) in the immediately preceding twelve (12) months; and

(iii) The person meets at least one (1) of the following criteria:

(a) The person possesses a net worth in excess of twenty million dollars ($20,000,000), as such amount is adjusted pursuant to subdivision (7)(B);

(b) The person generates annual revenue in excess of fifty million dollars ($50,000,000), as such amount is adjusted pursuant to subdivision (7)(B);

(c) The person employs more than five hundred (500) full-time or full-time equivalent employees per individual insured or is a member of an affiliated group employing more than one thousand (1,000) employees in the aggregate;

(d) The person is a not-for-profit organization or public entity generating annual budgeted expenditures of at least thirty million dollars ($30,000,000), as such amount is adjusted pursuant to subdivision (7)(B); or

(e) The person is a local governmental entity with a population in excess of fifty thousand (50,000) inhabitants;

(B) Beginning on the fifth occurrence of January 1 after June 10, 2011, and each fifth occurrence of January 1 thereafter, the amounts in subdivisions (7)(A)(iii)(a), (b), and (d) shall be adjusted to reflect the percentage change for such five-year period in the consumer price index for all urban consumers published by the federal bureau of labor statistics;

(9) "Foreign" has the same meaning as in § 56-1-102;

(10) (A) "Home state," except as provided in subdivision (9)(B), means, with respect to an insured:

(i) The state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence; or

(ii) If one hundred percent (100%) of the insured risk is located out of the state referred to in subdivision (9)(A)(i), the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated;

(B) If more than one (1) insured from an affiliated group are named insureds on a single nonadmitted insurance contract, "home state" means the home state, as determined pursuant to subdivision (9)(A), of the member of the affiliated group that has the largest percentage of premium attributed to it under such insurance contract;

(C) When determining the home state of the insured, the principal place of business is the state in which the insured maintains its headquarters and where the insured's high-level officers direct, control, and coordinate the business activities of the insured;

(11) "Insurance company" has the same meaning as in § 56-1-102;

(12) "Nonadmitted company" or "unauthorized company" means an insurance company not licensed to transact business in this state under this title;

(13) "Nonadmitted insurance" or "surplus lines insurance" means any insurance coverage permitted by § 56-14-105 to be placed directly or through surplus lines agents with a nonadmitted insurer eligible pursuant to § 56-14-108;

(14) "Nonadmitted insurer" means, with respect to a state, an insurer not licensed to engage in the business of insurance in such state; provided, however, such term does not include a risk retention group, as defined in 15 U.S.C. § 3901(a)(4);

(15) "Qualified risk manager" means, with respect to a policyholder of commercial insurance, a person who meets the following requirements:

(A) The person is an employee of, or third-party consultant retained by, the commercial policyholder;

(B) The person provides skilled services in loss prevention, loss reduction, or risk and insurance coverage analysis, and purchase of insurance; and

(C) The person meets the standards set out in one (1) of the following categories:

(i) The person has:

(a) A bachelor's degree or higher from an accredited college or university in risk management, business administration, finance, economics, or any other field determined by a state insurance commissioner or other state regulatory official or entity to demonstrate minimum competence in risk management; and

(b) Either of the following:

(1) Three (3) years of experience in risk financing, claims administration, loss prevention, risk and insurance analysis or purchasing commercial lines of insurance; or

(2) A designation as a Chartered Property and Casualty Underwriter issued by the American Institute for Chartered Property and Casualty Underwriter, Insurance Institute of America;

(3) A designation as an Associate in Risk Management issued by the American Institute for Chartered Property and Casualty Underwriter, Insurance Institute of America;

(4) A designation as a Certified Risk Manager issued by the National Alliance for Insurance Education and Research;

(5) A designation as a RIMS Fellow issued by the Global Risk Management Institute; or

(6) Any other designation, certification, or license determined by a state insurance commissioner or other state insurance regulatory official or entity to demonstrate minimum competency in risk management;

(ii) The person has:

(a) At least seven (7) years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis, or purchasing commercial lines of insurance; and

(b) Any one (1) of the designations set out in subdivision (15)(C)(i)(b);

(iii) The person has at least ten (10) years of experience in risk financing, claims administration, loss prevention risk and insurance coverage analysis, or purchasing commercial lines of insurance; or

(iv) The person has a graduate degree from an accredited college or university in risk management, business administration, finance, economics, or any other field determined by a state insurance commissioner or other state regulatory official or entity to demonstrate minimum competence in risk management;

(16) "State" includes any state in the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and American Samoa;

(17) "Surplus lines agent" means an agent who is licensed under chapter 6, part 1 of this title who is granted a surplus lines license in accordance with this part;

(18) "Surplus lines insurer" means an unauthorized company in which a nonadmitted insurance coverage is placed or may be placed under this part; and

(19) "Writing agent" means the licensed insurance agent who accepts the application for nonadmitted insurance directly or indirectly from the prospective insured.



§ 56-14-103 - Surplus lines insurance authorized.

(a) If insurance coverages of insureds, whose home state is this state, cannot be procured from admitted companies after diligent effort, except if an exempt commercial purchaser, the coverages, designated as surplus lines insurance, may be procured from unauthorized companies, subject to the following conditions:

(1) The insurance must be eligible for surplus lines under § 56-14-105;

(2) The insurer must be an eligible surplus lines insurer under § 56-14-109;

(3) The writing agent must be a licensed surplus lines agent; and

(4) Any other applicable provisions of this part must be followed.

(b) Any surplus lines insurance of an insured, whose home state is this state, shall be deemed to be insurance procured, or continued or renewed in this state for purposes of subsection (a).



§ 56-14-104 - Surplus lines agent's license.

(a) The commissioner may issue a surplus lines license to any agent licensed pursuant to chapter 6 of this title. Such license shall grant the agent authority to procure the kinds of insurance provided for in this part from unauthorized companies in this state under the conditions prescribed in this part.

(b) Every license issued pursuant to this section shall be for a twenty-four month term. A license fee in the amount of one hundred and twenty dollars ($120) shall be paid to the commissioner in advance of issuance or renewal of a license. Licenses expiring on December 31, 2011, shall be extended until the next scheduled renewal of a producer's license issued under chapter 6 of this title and may be renewed biennially thereafter. New licenses issued on or after January 1, 2012, may be renewed for ensuing periods of twenty-four (24) months expiring on the last day of the producer's birth month.

(c) Before the commissioner may issue or renew a license, the agent seeking licensure or renewal of a license shall file an application in a form that the commissioner prescribes.

(d) Before a license is issued, the applicant shall hold a valid license from the department authorizing the applicant to write the coverages provided for in this part with a company licensed to transact business in this state. The commissioner may participate in the NAIC producer licensing database.



§ 56-14-105 - Eligibility for surplus lines insurance.

(a) No insurance coverage shall be eligible for surplus lines insurance unless the full amount of insurance required is not procurable, after a diligent effort has been made to do so, from among the authorized companies licensed to transact and actually writing such kind and class of insurance in this state, and the amount of insurance eligible for surplus lines shall be only the amount in excess of the amount procurable from licensed insurers.

(b) Subsection (a) shall not apply to exempt commercial purchasers if the surplus lines agent procuring or placing the policy has disclosed to the exempt commercial purchaser that such insurance may or may not be available from admitted companies that may provide greater protection with more regulatory oversight, and the exempt commercial purchaser has subsequently requested in writing that the surplus lines agent procure or place such insurance from a nonadmitted company.

(c) Policy or contract forms shall not be eligible unless the use:

(1) Is reasonably necessary for the principal purposes of the coverage;

(2) Would not be contrary to the purposes of the coverage; or

(3) Would not be contrary to the purposes of this part with respect to the reasonable protection of authorized companies from unwarranted competition by unauthorized companies.

(d) The following kinds of insurance shall not be eligible for surplus lines insurance:

(1) Primary personal automobile liability;

(2) Surety; and

(3) Workers' compensation, except as provided in subsection (a).



§ First - of 3 versions of this section

56-14-106. Verified report of surplus lines insurance transactions -- Procedure for effecting surplus lines contracts. [Effective until January 1, 2016. See the version effective from January 1, 2016, to March 1, 2016, and the version effective on March 1, 2016.]

(a) On an annual basis, the surplus lines agent shall promptly file with the commissioner on March 1 of each year, on forms prescribed by the commissioner, a verified report of all surplus lines insurance transactions during the proceeding period placed, procured, or effected for, or on behalf of, an insured whose home state is this state, showing:

(1) Aggregate gross premiums written;

(2) Aggregate return premiums;

(3) Amount of tax remitted to this state; and

(4) Except for insurance placed or procured on behalf of an exempt commercial purchaser, a sworn statement by the agent with regard to the coverages described in the report that, to the best of the agent's knowledge and belief, the agent could not reasonably procure such coverages from an admitted insurer.

(b) Within thirty (30) days of the end of each calendar month, the surplus lines agent shall make an affidavit for every new or renewed surplus lines insurance contract placed, procured or effected for, or on behalf of, an insured whose home state is this state within such calendar month, in the form prescribed by the commissioner. The affidavit shall be promptly filed with the commissioner and shall include an affirmation that the agent is, after diligent effort, unable to procure from an admitted company or admitted companies the full amount of insurance required to protect the interest of the insured for each surplus lines insurance transaction except those procured or placed for exempt commercial purchasers.

(c) Upon placing a new or renewed surplus lines insurance coverage, the surplus lines agent shall promptly issue and deliver to the insured evidence of the insurance consisting either of the policy as issued by the insurer or, if the policy is not then available, a certificate, cover note or other confirmation of insurance.

(d) No surplus lines agent shall deliver the document required by subsection (c), or purport to insure or represent that insurance will be or has been granted by any unauthorized insurer, unless:

(1) The agent has prior written authority from the insurer for the insurance;

(2) The agent has received information from the insurer in the regular course of business that the insurance has been granted; or

(3) An insurance policy providing the insurance actually has been issued by the insurer and delivered to the insured.

(e) If, after the delivery of the document required by subsection (c), there is any change as to the identity of the insurers, or the proportion of the direct risk assumed by the insurer as stated in the original certificate, cover note or confirmation, or in any other material respect as to the insurance coverage evidenced by the document, the surplus lines agent shall promptly deliver to the insured a substitute certificate, cover note, confirmation or endorsement for the original document, accurately showing the current status of the coverage and the insurers responsible under the coverage. No such change shall result in a coverage or insurance contract that would be in violation of this part if originally issued on that basis.

(f) If a policy issued by the insurer is not available upon placement of the insurance and the surplus lines agent has delivered a certificate, cover note, or confirmation upon request by the insured, the surplus lines agent shall as soon as reasonably possible procure from the insurer its policy evidencing the insurance and deliver the policy to the insured in replacement of the certificate, cover note or confirmation that was previously issued.



§ Second - of 3 versions of this section

56-14-106. Verified report of surplus lines insurance transactions -- Procedure for effecting surplus lines contracts. [Effective from January 1, 2016, until March 1, 2016. See the version effective until January 1, 2016, and the version effective on March 1, 2016.]

(a) On an annual basis, the surplus lines agent shall promptly file with the commissioner on March 1 of each year, on forms prescribed by the commissioner, a verified report of all surplus lines insurance transactions during the proceeding period placed, procured, or effected for, or on behalf of, an insured whose home state is this state, showing:

(1) Aggregate gross premiums written;

(2) Aggregate return premiums;

(3) Amount of tax remitted to this state; and

(4) Except for insurance placed or procured on behalf of an exempt commercial purchaser, a sworn statement by the agent with regard to the coverages described in the report that, to the best of the agent's knowledge and belief, the agent could not reasonably procure such coverages from an admitted insurer.

(b) Within thirty (30) days of placing any new or renewal surplus lines contracts or endorsements to surplus lines contracts, the surplus lines agent shall make an affidavit for every new or renewed surplus lines insurance contract placed, procured, or effected for, or on behalf of, an insured whose home state is this state in the form prescribed by the commissioner. The affidavit shall be promptly filed with the commissioner or the commissioner's designee and shall include an affirmation that the agent is, after diligent effort, unable to procure from an admitted company or admitted companies the full amount of insurance required to protect the interest of the insured for each surplus lines insurance transaction except those procured or placed for exempt commercial purchasers.

(c) Upon placing a new or renewed surplus lines insurance coverage, the surplus lines agent shall promptly issue and deliver to the insured evidence of the insurance consisting either of the policy as issued by the insurer or, if the policy is not then available, a certificate, cover note or other confirmation of insurance.

(d) No surplus lines agent shall deliver the document required by subsection (c), or purport to insure or represent that insurance will be or has been granted by any unauthorized insurer, unless:

(1) The agent has prior written authority from the insurer for the insurance;

(2) The agent has received information from the insurer in the regular course of business that the insurance has been granted; or

(3) An insurance policy providing the insurance actually has been issued by the insurer and delivered to the insured.

(e) If, after the delivery of the document required by subsection (c), there is any change as to the identity of the insurers, or the proportion of the direct risk assumed by the insurer as stated in the original certificate, cover note or confirmation, or in any other material respect as to the insurance coverage evidenced by the document, the surplus lines agent shall promptly deliver to the insured a substitute certificate, cover note, confirmation or endorsement for the original document, accurately showing the current status of the coverage and the insurers responsible under the coverage. No such change shall result in a coverage or insurance contract that would be in violation of this part if originally issued on that basis.

(f) If a policy issued by the insurer is not available upon placement of the insurance and the surplus lines agent has delivered a certificate, cover note, or confirmation upon request by the insured, the surplus lines agent shall as soon as reasonably possible procure from the insurer its policy evidencing the insurance and deliver the policy to the insured in replacement of the certificate, cover note or confirmation that was previously issued.



§ Third - of 3 versions of this section

56-14-106. Verified report of surplus lines insurance transactions -- Procedure for effecting surplus lines contracts. [Effective on March 1, 2016. See the version effective until January 1, 2016, and the version effective from January 1, 2016, until March 1, 2016.]

(a) On a quarterly basis, the surplus lines agent shall promptly file with the commissioner on or before February 15 for the quarter ending the preceding December 31, on or before May 15 for the quarter ending the preceding March 31, on or before August 15 for the quarter ending the preceding June 30, and on or before November 15 for the quarter ending the preceding September 30, on forms and in the manner prescribed by the commissioner, a verified report of all surplus lines insurance transactions during the preceding quarter placed, procured, or effected for, or on behalf of, an insured whose home state is this state, showing:

(1) Aggregate gross premiums written;

(2) Aggregate return premiums;

(3) Amount of tax remitted to this state; and

(4) Except for insurance placed or procured on behalf of an exempt commercial purchaser, a sworn statement by the agent with regard to the coverages described in the report that, to the best of the agent's knowledge and belief, the agent could not reasonably procure such coverages from an admitted insurer.

(b) Within thirty (30) days of placing any new or renewal surplus lines contracts or endorsements to surplus lines contracts, the surplus lines agent shall make an affidavit for every new or renewed surplus lines insurance contract placed, procured, or effected for, or on behalf of, an insured whose home state is this state in the form prescribed by the commissioner. The affidavit shall be promptly filed with the commissioner or the commissioner's designee and shall include an affirmation that the agent is, after diligent effort, unable to procure from an admitted company or admitted companies the full amount of insurance required to protect the interest of the insured for each surplus lines insurance transaction except those procured or placed for exempt commercial purchasers.

(c) Upon placing a new or renewed surplus lines insurance coverage, the surplus lines agent shall promptly issue and deliver to the insured evidence of the insurance consisting either of the policy as issued by the insurer or, if the policy is not then available, a certificate, cover note or other confirmation of insurance.

(d) No surplus lines agent shall deliver the document required by subsection (c), or purport to insure or represent that insurance will be or has been granted by any unauthorized insurer, unless:

(1) The agent has prior written authority from the insurer for the insurance;

(2) The agent has received information from the insurer in the regular course of business that the insurance has been granted; or

(3) An insurance policy providing the insurance actually has been issued by the insurer and delivered to the insured.

(e) If, after the delivery of the document required by subsection (c), there is any change as to the identity of the insurers, or the proportion of the direct risk assumed by the insurer as stated in the original certificate, cover note or confirmation, or in any other material respect as to the insurance coverage evidenced by the document, the surplus lines agent shall promptly deliver to the insured a substitute certificate, cover note, confirmation or endorsement for the original document, accurately showing the current status of the coverage and the insurers responsible under the coverage. No such change shall result in a coverage or insurance contract that would be in violation of this part if originally issued on that basis.

(f) If a policy issued by the insurer is not available upon placement of the insurance and the surplus lines agent has delivered a certificate, cover note, or confirmation upon request by the insured, the surplus lines agent shall as soon as reasonably possible procure from the insurer its policy evidencing the insurance and deliver the policy to the insured in replacement of the certificate, cover note or confirmation that was previously issued.



§ 56-14-107 - Requirements for surplus lines contracts.

(a) For each insured whose home state is Tennessee, every new or renewed insurance contract certificate, cover note or other confirmation of insurance procured and delivered as a surplus line insurance coverage pursuant to this part shall bear the name and address of the writing agent and shall have stamped, affixed, or printed upon it the following:

This insurance contract is with an insurer not licensed to transact insurance in this state and is issued and delivered as a surplus lines coverage pursuant to the Tennessee insurance statutes.

(b) The document shall show the description and location of the subject of the insurance, coverage, conditions, and term of the insurance, the premium and rate charged and premium taxes to be collected from the insured and the name and address of the insured and insurer. If the direct risk is assumed by more than one (1) insurer, the document shall state the name and address and proportion of the entire direct risk assumed by each insurer.



§ 56-14-108 - Eligibility of surplus lines insurers.

(a) An insurer shall not engage in the transaction of insurance unless authorized to do so pursuant to a valid license, exempted by this part or otherwise exempted by the insurance laws of this state.

(b) A person who does not have a valid license as required by subsection (a) shall not engage in the transaction of insurance or act in this state directly or indirectly as agent for, or otherwise represent or aid on behalf of another, a nonadmitted insurer in the solicitation, negotiation, procurement, or effectuation of insurance, or renewals thereof, or forwarding of applications, delivery of policies or contracts, inspection of risks, fixing of rates, investigation or adjustment of claims or losses, collection or forwarding of premiums, or in any other manner represent or assist the insurer in the transaction of insurance.

(c) A person who represents or aids a nonadmitted insurer in violation of this section shall be subject to the penalties set forth in § 56-14-117. No insurance contract entered into in violation of this section shall preclude the insured from enforcing the insured's rights under the contract in accordance with the terms and provisions of the contract of insurance and the laws of this state, to the same degree those rights would have been enforceable had the contract been lawfully procured.

(d) This section shall not apply to a person, properly licensed as an agent or broker in this state who, for a fee and pursuant to a written agreement, is engaged solely to offer the insured advice, counsel or opinion, or service with respect to the benefits, advantages or disadvantages promised under any proposed or in-force policy of insurance if the person does not, directly or indirectly, participate in the solicitation, negotiation, or procurement of insurance on behalf of the insured.

(e) This section shall not apply to a person acting in material compliance with the insurance laws of this state in the placement of the types of insurance identified in subdivisions (e)(1)-(5):

(1) Surplus lines insurance as provided in § 56-14-103. For the purposes of this subsection (e), a license shall be deemed to be in material compliance with the insurance laws of this state, unless the licensee committed a violation of § 56-14-103 that proximately caused loss to the insured;

(2) Transactions for which a certificate of authority to do business is not required of an insurer under the insurance laws of this state;

(3) Reinsurance, unless the commissioner waives the requirements of this subdivision (e)(3):

(A) The assuming insurer is authorized to engage in an insurance or reinsurance business by its domiciliary jurisdiction and is authorized to write the type of reinsurance in its domiciliary jurisdiction; and

(B) The assuming insurer satisfies all legal requirements for such reinsurance in the state of domicile of the ceding insurer;

(4) The property and operation of railroads or aircraft engaged in interstate or foreign commerce, wet marine, and transportation insurance; and

(5) Transactions subsequent to issuance of a policy not covering properties risks or exposures located, or to be performed in this state at the time of issuance, and lawfully solicited, written or delivered outside this state.



§ 56-14-109 - Unauthorized insurers.

(a) No surplus lines agent shall place any coverage with a unauthorized insurer that is not an eligible surplus lines insurer as provided under this section.

(b) No unauthorized insurer shall be or become an eligible surplus lines insurer, unless:

(1) The unauthorized insurer is a United States domiciled insurer and it is authorized to write the type of insurance in its domiciliary jurisdiction and one of the following criteria is met:

(A) The unauthorized insurer has capital and surplus or its equivalent under the laws of its domiciliary jurisdiction which equals the greater of:

(i) The minimum capital and surplus requirements under the law of this state; or

(ii) Fifteen million dollars ($15,000,000); or

(B) If the unauthorized insurer does not satisfy the requirements of subdivision (b)(1)(A), the commissioner makes an affirmative finding that the unauthorized insurer is acceptable. The commissioner's finding shall be based upon such facts as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends, market availability and company record and reputation within the industry. In no event shall the commissioner make an affirmative finding of acceptability when the unauthorized insurer's capital and surplus is less than four million five hundred thousand dollars ($4,500,000); or

(2) The unauthorized insurer is not a United States domiciled insurer but is listed by the NAIC International Insurers Department.

(c) If, at any time the commissioner has reason to believe that any unauthorized insurer then on the list of eligible surplus lines insurers no longer meets conditions of eligibility, has willfully violated the laws of this state or does not conduct a proper claims practice, the commissioner may declare it ineligible.

(d) The commissioner shall promptly mail notice of all declarations made pursuant to subsection (c) to each surplus lines agent at the agent's most recent address that is on record with the commissioner.



§ 56-14-110 - Validity of contracts.

(a) Insurance contracts procured as surplus line insurance coverage from unauthorized companies in accordance with this part shall be fully valid and enforceable as to all parties, and shall be given recognition in all matters and respects to the same effect and extent as like contracts issued by authorized companies.

(b) A contract of insurance placed in effect by an unauthorized company in violation of this part is unenforceable by the company. The insured shall not be precluded from enforcing the insured's rights in accordance with the terms and provisions of the contract.



§ 56-14-111 - Liability of surplus lines insurer for losses and unearned premiums.

(a) If an unauthorized company has assumed the risk in accordance with this part, and if the premium for the insurance has been received by the surplus lines agent who placed the insurance, then in all questions thereafter arising under the coverage as between the insurance company and the insured, the insurance company shall be deemed to have received the premium due to it for the coverage. The insurance company shall be liable to the insured as to losses covered by the insurance, and for unearned premiums that may become payable to the insured upon cancellation of the insurance, whether or not, in fact, the surplus lines agent is indebted to the insurer with respect to the insurance, or for any other cause.

(b) Each unauthorized company assuming a surplus lines insurance risk under this part shall be deemed to have subjected itself to the requirements of this section.



§ 56-14-112 - Actions against insurer -- Service of process.

(a) An unauthorized company may be sued upon any cause of action arising in this state under any surplus lines insurance contract issued by it or certificate, cover note or other confirmation of the insurance issued by the surplus lines agent, pursuant to the same procedure as is provided for unauthorized insurers in chapter 2, part 6 of this title and § 56-7-105(b). The policy issued by the insurer, or any certificate of insurance issued by the surplus lines agent, shall contain a provision stating the substance of this section and designating the person to whom the commissioner shall mail process.

(b) Each unauthorized company assuming a surplus lines insurance risk pursuant to this part shall be deemed to have subjected itself to the requirements of this section.

(c) This section shall be cumulative to any other methods that may be provided by law for service of process upon the insurer.

§ First - of 2 versions of this section

56-14-113. Premiums subject to a gross premium tax -- Amount. [Effective until March 1, 2016. See the version effective on March 1, 2016.]

(a) The premiums charged for surplus lines insurance are subject to a gross premium tax in an amount to be determined by subsection (b).

(b) (1) In addition to the full amount of gross premiums charged by the insurer for the insurance, every person licensed pursuant to § 56-14-104 shall collect and pay to the commissioner a sum based on the total gross premiums charged, less any return premiums, for surplus lines insurance provided by the surplus lines agent pursuant to the license. Where the insurance covers an insured whose home state is this state, the sum payable shall be computed based on an amount equal to five percent (5%) on the gross premiums, less the amount of gross premiums allocated to this state and returned to the insured.

(2) The tax on any portion of the premium unearned at termination of insurance having been credited by the state to the surplus lines agent shall be returned to the policyholder directly by the surplus lines agent or through the producing broker, if any.

(3) The surplus lines agent is prohibited from rebating, for any reason, any part of the tax.

(4) The commissioner is authorized to contract or compact with other states for the purpose of collecting and disbursing to reciprocal states, defined as those participating in such contract or compact, any funds collected pursuant to subsection (a) that are applicable to other properties, risks, or exposures located or to be performed outside of this state. To the extent that other states where portions of the properties, risks, or exposures reside have failed to enter into compact or reciprocal allocation procedures with this state, the net premium tax collected shall be retained by this state.

(5) On March 1 of each year, at the time of filing the report as set forth in § 56-14-106, each surplus lines licensee shall pay the premium tax due for the policies written during the period covered by the report.

(6) For the purposes of this section, "premium" includes all premiums, membership fees, assessments, dues, or any other consideration for insurance collected under this section.

(7) The tax collected under this section shall be in lieu of all other insurance taxes.

(8) The surplus lines agent shall collect from the insured the amount of the tax at the time of delivery of the cover note, certificate of insurance, policy, or other initial confirmation of insurance, in addition to the full amount of the gross premium charged by the insurer for the insurance. No agent shall absorb the tax nor shall any agent, as an inducement for insurance or for any other reason, rebate all or any part of the tax or the agent's commission.

(c) All surplus lines premium taxes collected by a surplus lines agent under this section are trust funds in the agent's hands and the property of this state. Any surplus lines agent who fails or refuses to pay over to the state the surplus lines premium tax at the time required in this section, or who fraudulently withholds or appropriates or otherwise uses the money or any portions of the money belonging to the state, commits theft and shall be punished as provided by title 39, chapter 14, part 1, regardless of whether the surplus lines agent has or claims to have any interest in the money so received.

(d) (1) Any surplus lines agent or writing agent, holding the premium tax funds in trust, who fails and neglects to make returns and payments promptly and correctly as provided by subdivision (b)(5) shall forfeit and pay to the state, in addition to the amount of these taxes, an amount equal to five percent (5%) for the first month or fractional part of the first month of delinquency; provided, that should the period of delinquency exceed one (1) month, the rate of penalty will be an additional five percent (5%) for the second month or fractional part of the second month and penalty thereafter at the rate of one half of one percent (0.5%) per month of the amount of tax due, the maximum penalty not to exceed ten thousand dollars ($10,000) for any agent not more than three (3) days delinquent. All delinquencies shall bear interest at the rate of ten percent (10%) per annum from the date the amount was due until paid. The penalty and interest shall apply to any part of the tax unpaid by the due date.

(2) The commissioner has the discretion, for good cause shown, upon application made in advance of the delinquency date, to grant an extension of time not to exceed sixty (60) days, to the surplus lines agent or writing agent, holding the premium tax funds in trust, to file the premium tax returns and pay the tax imposed in this part, without penalty attached, but the tax shall bear interest as provided in subdivision (d)(1) from the date the amount was due.

(3) Any surplus lines agent or writing agent, holding the premium tax funds in trust, failing to pay the tax due plus penalty and interest for sixty (60) days beyond the due date may thereafter be debarred from transacting any business of insurance in the state until these taxes and penalties are fully paid, and the commissioner shall revoke the license of the surplus lines agent or writing agent.

(4) The commissioner is authorized to promulgate rules that provide for a convenience fee to cover the cost of accepting electronic monthly affidavits, annual reports and tax payments. Any fee set by rule under the authority of this subdivision (d)(4) may be assessed in addition to any applicable penalty and interest. In no event shall the convenience fee exceed the actual costs incurred by the department in accepting electronic monthly affidavits, annual reports and tax payments. Any convenience fee may be collected from the insured in addition to the premium and tax.

(e) If the property of any surplus lines agent is seized upon any mesne or final process in any court in this state, or when the business of any surplus lines agent is suspended by the action of creditors or put into the hands of any assignee, receiver or trustee, all surplus lines premium tax money and penalties due the state from the surplus lines agent shall be considered preferred claims, and the state shall be a preferred creditor and shall be paid in full.

(f) The attorney general and reporter, upon request of the commissioner, shall proceed in the courts of this or any other state or in any federal court or agency to recover the tax not paid within the time prescribed in this section.

§ Second - of 2 versions of this section

56-14-113. Premiums subject to a gross premium tax -- Amount. [Effective on March 1, 2016. See the version effective until March 1, 2016.]

(a) The premiums charged for surplus lines insurance are subject to a gross premium tax in an amount to be determined by subsection (b).

(b) (1) In addition to the full amount of gross premiums charged by the insurer for the insurance, every person licensed pursuant to § 56-14-104 shall collect and pay to the commissioner a sum based on the total gross premiums charged, less any return premiums, for surplus lines insurance provided by the surplus lines agent pursuant to the license. Where the insurance covers an insured whose home state is this state, the sum payable shall be computed based on an amount equal to five percent (5%) on the gross premiums, less the amount of gross premiums allocated to this state and returned to the insured.

(2) The tax on any portion of the premium unearned at termination of insurance having been credited by the state to the surplus lines agent shall be returned to the policyholder directly by the surplus lines agent or through the producing broker, if any.

(3) The surplus lines agent is prohibited from rebating, for any reason, any part of the tax.

(4) The commissioner is authorized to contract or compact with other states for the purpose of collecting and disbursing to reciprocal states, defined as those participating in such contract or compact, any funds collected pursuant to subsection (a) that are applicable to other properties, risks, or exposures located or to be performed outside of this state. To the extent that other states where portions of the properties, risks, or exposures reside have failed to enter into compact or reciprocal allocation procedures with this state, the net premium tax collected shall be retained by this state.

(5) On or before February 15 for the quarter ending the preceding December 31, on or before May 15 for the quarter ending the preceding March 31, on or before August 15 for the quarter ending the preceding June 30, and on or before November 15 for the quarter ending the preceding September 30, at the time of filing the reports as set forth in § 56-14-106, each surplus lines licensee shall pay the premium tax due for the policies written during the period covered by the report in the manner prescribed by the commissioner.

(6) For the purposes of this section, "premium" includes all premiums, membership fees, assessments, dues, or any other consideration for insurance collected under this section.

(7) The tax collected under this section shall be in lieu of all other insurance taxes.

(8) The surplus lines agent shall collect from the insured the amount of the tax at the time of delivery of the cover note, certificate of insurance, policy, or other initial confirmation of insurance, in addition to the full amount of the gross premium charged by the insurer for the insurance. No agent shall absorb the tax nor shall any agent, as an inducement for insurance or for any other reason, rebate all or any part of the tax or the agent's commission.

(c) All surplus lines premium taxes collected by a surplus lines agent under this section are trust funds in the agent's hands and the property of this state. Any surplus lines agent who fails or refuses to pay over to the state the surplus lines premium tax at the time required in this section, or who fraudulently withholds or appropriates or otherwise uses the money or any portions of the money belonging to the state, commits theft and shall be punished as provided by title 39, chapter 14, part 1, regardless of whether the surplus lines agent has or claims to have any interest in the money so received.

(d) (1) Any surplus lines agent or writing agent, holding the premium tax funds in trust, who fails and neglects to make returns and payments promptly and correctly as provided by subdivision (b)(5) shall forfeit and pay to the state, in addition to the amount of these taxes, an amount equal to five percent (5%) for the first month or fractional part of the first month of delinquency; provided, that should the period of delinquency exceed one (1) month, the rate of penalty will be an additional five percent (5%) for the second month or fractional part of the second month and penalty thereafter at the rate of one half of one percent (0.5%) per month of the amount of tax due, the maximum penalty not to exceed ten thousand dollars ($10,000) for any agent not more than three (3) days delinquent. All delinquencies shall bear interest at the rate of ten percent (10%) per annum from the date the amount was due until paid. The penalty and interest shall apply to any part of the tax unpaid by the due date.

(2) The commissioner has the discretion, for good cause shown, upon application made in advance of the delinquency date, to grant an extension of time not to exceed sixty (60) days, to the surplus lines agent or writing agent, holding the premium tax funds in trust, to file the premium tax returns and pay the tax imposed in this part, without penalty attached, but the tax shall bear interest as provided in subdivision (d)(1) from the date the amount was due.

(3) Any surplus lines agent or writing agent, holding the premium tax funds in trust, failing to pay the tax due plus penalty and interest for sixty (60) days beyond the due date may thereafter be debarred from transacting any business of insurance in the state until these taxes and penalties are fully paid, and the commissioner shall revoke the license of the surplus lines agent or writing agent.

(4) The commissioner is authorized to promulgate rules that provide for a convenience fee to cover the cost of accepting electronic monthly affidavits, annual reports and tax payments. Any fee set by rule under the authority of this subdivision (d)(4) may be assessed in addition to any applicable penalty and interest. In no event shall the convenience fee exceed the actual costs incurred by the department in accepting electronic monthly affidavits, annual reports and tax payments. Any convenience fee may be collected from the insured in addition to the premium and tax.

(e) If the property of any surplus lines agent is seized upon any mesne or final process in any court in this state, or when the business of any surplus lines agent is suspended by the action of creditors or put into the hands of any assignee, receiver or trustee, all surplus lines premium tax money and penalties due the state from the surplus lines agent shall be considered preferred claims, and the state shall be a preferred creditor and shall be paid in full.

(f) The attorney general and reporter, upon request of the commissioner, shall proceed in the courts of this or any other state or in any federal court or agency to recover the tax not paid within the time prescribed in this section.



§ 56-14-114 - Advertising.

Any agent who is granted a surplus lines license in accordance with this part may bring announcements or statements before the public in respect to the agent's ability to place surplus lines insurance as may be permitted by this part.



§ 56-14-115 - Commissions.

Agents licensed in accordance with this part may not pay the whole or any part of the commission on surplus lines insurance to any person, except that the commissions may be shared or divided with any other person licensed by the commissioner as a surplus lines agent.



§ 56-14-116 - Keeping of records.

(a) Each surplus lines agent shall keep in the agent's office in this state a full and true record of each surplus lines contract procured by the agent for or on behalf of an insured whose home state is the state of Tennessee, including a copy of the daily report, if any, and showing such of the following items as may be applicable:

(1) Amount of the insurance and perils insured against;

(2) Brief general description of property insured and where located;

(3) Gross premium charged;

(4) Return premium paid, if any;

(5) Rate of premium charged upon the several items of property;

(6) Effective date of the contract and its terms;

(7) Name and post office address of the insured;

(8) Name and home office address of the insurer;

(9) Amount collected from the insured; and

(10) Other information as required by the commissioner.

(b) The record shall at all times be open to examination by the commissioner without notice, and shall be kept available and open to the commissioner for three (3) years next following expiration or cancellation of the contract.



§ 56-14-117 - Violations and penalties.

Any violation of this part shall subject the agent to the revocation or suspension of the surplus lines agent's license for a period of not less than one (1) year and a fine of not more than five hundred dollars ($500).






Part 2 - Surplus Lines Insurance Multi-State Compliance Compact [Repealed]

§ 56-14-201 - [Repealed.]

HISTORY: Acts 2011, ch. 446, § 2; repealed by Acts 2014, ch. 610, § 2, effective July 1, 2014.









Chapter 15 - Fidelity and Bonding Companies

§ 56-15-101 - General powers -- Right to become sureties -- Banking business prohibited.

Fidelity or bonding corporations have the power to execute as surety, and guarantee the performance of:

(1) All bonds, stipulations, or undertakings conditioned for the faithful performance of any duty, public or private, including the bonds and obligations of such a character, as well of private individuals as of public officers, whether state, county, or municipal;

(2) All bonds and obligations required to be executed in the course of judicial proceedings in any of the courts of the state; and

(3) All bonds of administrators, executors, guardians and trustees, and of all persons acting in a fiduciary capacity, whether acting under the authority of any court of this state, or by virtue of a deed, will or other instrument executed by a private individual or corporation, or by virtue of any appointment to any position of trust or confidence by any private individual or corporation; provided, that no fidelity or bonding company shall receive deposits subject to check, or do a general banking business. A fidelity or bonding company that receives deposits subject to check, or does a general banking business commits a Class C misdemeanor.



§ 56-15-102 - Guaranty corporation may become sole surety on bonds.

Whenever any recognizance, stipulation, bond or undertaking, conditioned for the faithful performance of any duty, or for doing or refraining from doing anything in the recognizance, stipulation, bond or undertaking specified, is by law required or permitted to be given with one (1) surety, or with two (2) or more sureties, for execution of the same or the guaranteeing of the performance of the condition thereof, it shall be sufficient when executed or guaranteed solely by a corporation incorporated under the laws of the United States, of this state, or any state, having power to guarantee the fidelity of persons holding positions of public or private trust, and to execute and guarantee bonds and undertakings in judicial proceedings; provided, that the recognizance, stipulation, bond or undertaking shall be approved by the head of the department, court, judge, officer, board or body executive, legislative or judicial required to approve or accept the recognizance, stipulation, bond or undertaking. No officer or person having the approval of any bond shall exact that it shall be furnished by a guaranty company, or by any particular guaranty company.



§ 56-15-103 - Condition of doing business -- Attorney upon whom may be served process against company.

No such company, organized under the laws of any sovereignty other than this state, shall do business under this chapter until it has appointed the commissioner its true and lawful attorney as required and provided by § 56-2-103, upon whom may be served all lawful process against the company in accordance with § 56-2-504.



§ 56-15-104 - Conditions for beginning business -- Filing charter and statement of assets and liabilities -- License.

(a) Every company, before transacting any business under this chapter, shall deposit with the commissioner a copy of its charter, or articles of incorporation, and a statement, signed and sworn to by its president and secretary, showing its assets and liabilities.

(b) If the commissioner is satisfied that the company has authority under its charter to do the business provided for in this chapter, and that it has a paid-up capital of not less than one hundred thousand dollars ($100,000) in cash, or its equivalent, and is able to keep and perform its contracts, the commissioner shall grant authority, in writing, to the company to do business under this chapter.



§ 56-15-105 - Conditions of doing business -- Deposit to be made with commissioner.

(a) Before any surety company is authorized to execute the bonds referred to in this chapter, it shall deposit in the office of the commissioner one hundred thousand dollars ($100,000) in lawful money of the United States, or an equal amount in the bonds of the United States, or of this state, the bonds to be estimated at their actual value, and the deposit shall be continually kept at that amount during the time the corporation or company remains bound upon any bond or obligation as contemplated in this chapter.

(b) The deposit shall be held by the commissioner as security for any liability incurred by the company making the deposit by reason of the breach of any bond or obligation referred to in this chapter; provided, that:

(1) The surety or guaranty company organized under the laws of any other state or government, and having a general deposit in some state of the United States of a sum not less than one hundred thousand dollars ($100,000) consisting of lawful money of the United States, or of an equal amount in the bonds of the United States, or of any state, the value of which shall be at or above par, as security for any liability incurred under this chapter, shall be required to keep on deposit only the sum of twenty-five thousand dollars ($25,000) in the state, consisting of lawful money of the United States, or an equal amount in the bonds of the United States, or of this state;

(2) No deposit in this state shall be required of any company organized under the laws of any other state or government that has an actual paid-up cash capital of three hundred thousand dollars ($300,000), of which at least two hundred thousand dollars ($200,000) is invested in the bonds of the United States, or other good securities, to be itemized and certified as such by the commissioner of insurance of the state in which the sum is deposited, reckoning the same at their current market value, and to be approved by the commissioner of commerce and insurance, which two hundred thousand dollars ($200,000) shall be deposited with and held by the commissioner of insurance or other proper officer of some state of the United States as security for the protection of all policyholders and creditors in the United States;

(3) The surety company organized under the laws of any other state, and having the general deposit, shall file with the commissioner of commerce and insurance a certificate from the officer of the state with whom the general deposit has been made, showing that the company has deposited with the officer the sums required in the lawful money of the United States, or an equal amount in the securities provided for in this section, for the benefit of all liabilities of the company in any or all states; and

(4) The commissioner of commerce and insurance is authorized and directed to return to the surety company organized under the laws of any other state or government that has filed, or hereafter files, with the commissioner the certificates provided for in subdivision (b)(3), all securities that were deposited by the surety company with the state treasurer, and which funds or securities have, under § 56-15-106, been transferred to the commissioner of commerce and insurance, under this section.



§ 56-15-106 - Commissioner is custodian of securities deposited by bonding companies.

The commissioner is the custodian of all funds and securities deposited with this state for the benefit of policyholders, or for other purposes, by insurance companies writing a fidelity, bonding, or surety business in this state.



§ 56-15-107 - Sworn financial statements to be filed quarterly -- Revocation of authority to do business to be mailed and published.

(a) Every such company shall, in the months of January, April, July and October of each year, file with the commissioner a statement, signed and sworn to by its president and secretary, showing its assets and liabilities, as is required by § 56-15-104.

(b) The commissioner has the power and the duty to revoke the authority of the company to transact any new business under this chapter whenever, in the commissioner's judgment, the company is not solvent or is conducting its business in violation of this chapter.

(c) The commissioner may institute inquiry at any time into the solvency of the company, and whenever satisfied that the authority of the company to do business under this chapter should be revoked, and upon in fact revoking the authority, the commissioner shall forthwith transmit, by mail, to the county clerk of each county a properly certified copy of the act of revocation, and shall, moreover, cause to be published, in a daily newspaper issued in the cities of Knoxville, Chattanooga, Nashville, and Memphis, a copy of the order of revocation.



§ 56-15-108 - Unlawful to write policies except through resident agents.

(a) It is unlawful for the corporation to write or cause to be written any policy or fidelity contract, except through licensed resident agents who shall countersign and record the policies or contracts and receive the full commission usually paid on business of the same classification in this state.

(b) This section does not apply to bid bonds issued by the corporation in connection with any public or private contract.



§ 56-15-109 - Signing policy in blank unlawful.

It is unlawful for the resident agent to sign the policy in blank.



§ 56-15-110 - Power of commissioner as to violations.

The commissioner and the commissioner's deputies have the power to inquire into any violations of § 56-15-108 or § 56-15-109, and to examine any person or persons under oath.



§ 56-15-111 - Revocation of license for violation.

The commissioner shall revoke for one (1) year the license of any company or agent found guilty of any violation of § 56-15-108 or § 56-15-109.



§ 56-15-112 - Action against company -- Jurisdiction -- Venue.

Any surety company doing business under this chapter may be sued in respect to doing business under this chapter in any court that has now, or hereafter may have, jurisdiction of actions or suits upon the recognizance, stipulation, bond, or undertaking in the county in which the recognizance, stipulation, bond, or undertaking was made or guaranteed, or in the county in which the principal office of the company is located; and, for the purposes of this chapter, the recognizance, stipulation, bond, or undertaking shall be treated as made or guaranteed in the county in which the office is located, to which it is returnable or in which it is filed, or in the county in which the principal in the recognizance, stipulation, bond, or undertaking resided when it was made or guaranteed.



§ 56-15-113 - Action against company -- Estopped to deny liability.

Any company that executes or guarantees any recognizance, stipulation, bond or undertaking under this chapter shall be estopped, in any proceeding to enforce the liability that it has assumed to incur, to deny its corporate power to execute or guarantee the instrument or assume the liability.



§ 56-15-114 - Forfeiture of license for nonpayment of judgment.

If the company neglects or refuses to pay any final judgment or decree rendered against it upon the recognizance, stipulation, bond or undertaking made or guaranteed by it under this chapter, from which no appeal, writ of error or supersedeas has been taken for thirty (30) days after the rendition of the judgment or decree, it shall forfeit all right to do business in this state.



§ 56-15-115 - Noncompliance with chapter -- Penalty.

A company that fails to comply with §§ 56-15-102 -- 56-15-107 and 56-15-112 -- 56-15-114, shall forfeit to the state, for every failure, not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000), to be recovered by suit in the name of the state of Tennessee, in the same courts in which suit may be brought against the company under this chapter, and the failure shall not affect the validity of any contract entered into by the company.






Chapter 16 - Exchange or Reciprocal Insurance Act of 1990

Part 1 - Exchange or Reciprocal Insurance

§ 56-16-101 - Short title -- Applicability.

(a) This chapter shall be known and may be cited as the "Exchange or Reciprocal Insurance Act of 1990."

(b) This chapter shall apply to all reciprocals and reciprocal insurance as defined in § 56-16-102.



§ 56-16-102 - Definitions.

(a) As used in this title, unless the context otherwise requires:

(1) "Reciprocal" means the aggregation of subscribers under a common name; and

(2) "Reciprocal insurance" means insurance resulting from the mutual exchange of insurance contracts among persons in an unincorporated association under a common name through an attorney-in-fact having authority to obligate each person both as insured and insurer.

(b) As used in this chapter, unless the context otherwise requires:

(1) "Attorney" means the person designated and authorized by subscribers as the attorney-in-fact having authority to obligate them on reciprocal insurance contracts;

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) "Department" means the department of commerce and insurance;

(4) (A) "Person" means any association, aggregate of individuals, business, company, corporation, individual, joint-stock company, Lloyds-type organization, organization, partnership, receiver, reciprocal or interinsurance exchange, trustee or society; and

(B) "Person" also includes the federal government, any state, any county, city, town, school board, or any other local governmental authority or local agency or public service corporation owned, operated or controlled by a locality or local government authority, with power to enter into contractual undertakings within or without the state; and

(5) "Subscriber" means a person obligated under a reciprocal insurance agreement.



§ 56-16-103 - Licensed reciprocal authorized to write certain classes of insurance.

A reciprocal licensed to transact the business of insurance in this state may write the classes of insurance enumerated in § 56-2-101.



§ 56-16-104 - Applicable laws.

Except as otherwise provided, all the provisions of this title relating to insurers generally, and those relating to insurers writing the same classes of insurance that reciprocals are permitted to write, are applicable to reciprocals.



§ 56-16-105 - Power and authority to enter into reciprocal insurance contract.

(a) Persons of this state may enter into reciprocal insurance contracts with each other and with persons of other states and countries, providing indemnity among themselves from any loss that may be insured against under other laws, excepting life insurance.

(b) For any corporation now existing or hereafter organized under the laws of this state, the power and authority to enter into reciprocal insurance contracts shall be in addition to the powers conferred upon it in its certificate of incorporation, and shall be incidental to the purposes for which the corporation is organized.



§ 56-16-106 - Business name -- Requirements.

Every reciprocal shall have and use a business name that includes the word "reciprocal," "interinsurer," "interinsurance," "exchange," "underwriters" or "underwriting."



§ 56-16-107 - License required.

No reciprocal shall engage in any insurance transaction in this state until it has obtained a license to do so in accordance with the applicable provisions of chapter 2, part 1 of this title.



§ 56-16-108 - Foreign reciprocals -- Licensing requirements.

No foreign reciprocal shall be licensed to transact the business of insurance in this state unless it has filed with the department a certificate of the supervising insurance official of the state in which it is organized. The certificate shall show that the foreign reciprocal is licensed to write and is writing actively in that state the class of insurance it proposes to write in this state.



§ 56-16-109 - Attorney for foreign reciprocal -- Residence and principal office.

Nothing in this title regarding the admission and licensing of foreign and alien insurers requires that the attorney of a foreign or alien reciprocal be a resident or domiciled in this state, or that the principal office of the attorney be maintained in this state. The office or offices of the attorney shall be determined by the subscribers through the power of attorney.



§ 56-16-110 - Attorney for foreign reciprocal -- Execution of contracts.

Reciprocal insurance contracts shall be executed by the attorney of the reciprocal.



§ 56-16-111 - Agent for reciprocal -- License required -- Appointment.

No person shall act in this state as an agent of a reciprocal in the solicitation or procurement of applications for insurance, subscriber's agreements and powers of attorney, or in the collection of premiums in connection with the reciprocal insurer, without first procuring a license from the department pursuant to the requirements in chapter 6 of this title. An agent shall be appointed by each reciprocal the agent represents.



§ 56-16-112 - Contingent assessment liability of subscriber.

(a) Each subscriber insured under an assessable policy shall have a contingent assessment liability for payment of actual losses and expenses incurred while the subscriber's policy was in force. This shall be in the amount provided for in the power of attorney or subscriber's agreement.

(b) The contingent assessment liability on any one (1) policy in any one (1) calendar year shall equal the premiums earned on the policy for that year multiplied by not less than one (1) nor more than ten (10).

(c) The contingent assessment liability shall not be joint, but shall be individual and several.

(d) Each assessable policy issued by the insurer shall plainly set forth a statement of the contingent assessment liability on the front of the policy in capital letters in no less than ten-point type.



§ 56-16-113 - Reduction or omission of contingent assessment liability -- Requirements -- Revocation.

(a) The department may issue a certificate authorizing the reciprocal to reduce or extinguish the contingent assessment liability of subscribers under its policies then in force in this state, and to omit provisions imposing contingent assessment liability in all policies delivered or issued for delivery in this state for as long as the two million dollar ($2,000,000) surplus requirement of this chapter remains unimpaired. The certificate shall be issued if:

(1) A reciprocal has surplus to policyholders of at least two million dollars ($2,000,000); and

(2) An application of the attorney for extinguishment has been approved by the board of directors.

(b) Upon impairment of the surplus to policyholders, the department shall revoke the certificate. After revocation, the reciprocal shall not issue or renew any policy without providing for the contingent assessment liability of subscribers.

(c) The department shall not authorize a domestic reciprocal to extinguish the contingent assessment liability of any of its subscribers or in any of its policies to be issued, unless it has the required surplus to policyholders and extinguishes the contingent assessment liability of all of its subscribers and in all policies to be issued for all classes of insurance written by it. However, if required by the laws of another state in which the domestic reciprocal is transacting the business of insurance as a licensed insurer, it may issue policies providing for the contingent assessment liability of its subscribers acquiring policies in that state and need not extinguish the contingent assessment liability applicable to policies already in force in that state.



§ 56-16-114 - Return of savings or credits to subscribers -- Distribution.

A reciprocal may return to its present or past subscribers, or both, any savings or credits accruing to their accounts. The distribution shall not unfairly discriminate between classes of risks or policies, or between subscribers. However, the distribution may vary for classes of subscribers based upon the experience of those classes.



§ 56-16-115 - Maintenance of reserves -- Requirements.

Each reciprocal shall maintain the same unearned premium and loss or claim reserves required for stock and mutual companies writing the same classes of insurance.



§ 56-16-116 - Consent to service of process.

(a) (1) Each attorney of a domestic reciprocal who files the declaration required by § 56-16-201, and each attorney of a foreign or alien reciprocal who applies for a license to transact the business of insurance in this state, shall file with the department a written power of attorney executed by the attorney appointing the commissioner as agent of the reciprocal.

(2) Upon the appointment, the commissioner:

(A) May be served all lawful process against or notice to the reciprocal; and

(B) Shall be authorized to enter an appearance on behalf of the reciprocal.

(3) A copy of the power of attorney, duly certified by the department, shall be received in evidence in all courts of this state.

(b) Whenever process or notice is served upon the commissioner, a copy of the process or notice shall be mailed to the attorney at the address shown on the power of attorney. Nothing in this section shall limit the right to serve any process or notice upon any reciprocal in any other manner permitted by law.



§ 56-16-117 - Action by or against reciprocal -- Venue -- Service of process.

(a) Any reciprocal doing business in this state may sue or be sued in the name or designation under which its insurance contracts are effected.

(b) (1) Any action or suit against a reciprocal may be brought in any county where:

(A) Its principal office is located; or

(B) The cause of action or any part of the cause of action arose.

(2) If the action or suit is to recover a loss under a policy of insurance, it may also be brought in the county where the property insured was situated at the date of the policy.

(3) Any action or suit against a foreign or alien reciprocal may also be brought in any county of this state in which it has any debts owed to it.

(c) In an action or suit against a reciprocal, process against or notice to the reciprocal may be served upon the commissioner.



§ 56-16-118 - Judgment against reciprocal -- Effect.

Any judgment against a reciprocal based upon legal process duly served as provided in this chapter shall be binding upon the reciprocal and upon each of the reciprocal's subscribers as their respective interests may appear, in an amount not exceeding their respective contingent assessment liabilities.



§ 56-16-119 - Service on board of directors by persons who perform legal or professional service.

Section 56-3-103 shall not bar a person who performs legal or other professional services for a reciprocal from serving as a member of the board of directors, or committee of the board, or as an officer of the reciprocal because the person receives payment for legal or other professional services rendered to the reciprocal.






Part 2 - Domestic Reciprocals

§ 56-16-201 - Statements of subscribers -- Filing -- Contents.

Subscribers contracting among themselves pursuant to part 1 of this chapter shall, through their attorney, file with the commissioner a declaration verified by the oath of the attorney, setting forth:

(1) The name or title of the office at which the subscribers propose to exchange the indemnity contracts. The name or title shall not be so similar to any other name or title previously adopted by a similar organization, or by any insurance corporation or association as in the opinion of the commissioner is calculated to result in confusion or deception. The office or offices through which the indemnity contracts shall be exchanged shall be classified as reciprocal or interinsurance exchanges;

(2) The kind or kinds of insurance to be effected or exchanged;

(3) A copy of the form of policy contract or agreement under or by which the insurance is to be effected or exchanged;

(4) A copy of the form of the subscriber's agreement and power of attorney or other authority of the attorney under which the insurance is to be effected or exchanged;

(5) The location of the office or offices from which the contracts or agreements are to be issued;

(6) That applications have been made for indemnity upon at least twenty-five (25) separate risks aggregating not less than one million five hundred thousand dollars ($1,500,000) as represented by executed contracts or bona fide applications to become concurrently effective, or, in the case of liability or compensation insurance, covering a total payroll of not less than one million five hundred thousand dollars ($1,500,000); and

(7) That there is on deposit with the attorney and available for the payment of losses a sum of not less than twenty-five thousand dollars ($25,000).



§ 56-16-202 - Deposit to be maintained -- Required amount.

The attorney shall maintain on deposit with the department an equal amount in cash or in value of securities as required by § 56-2-104(a)(4).



§ 56-16-203 - Board of directors -- Selection -- Powers.

The board of directors exercising the subscribers' rights in a domestic reciprocal shall be selected under rules adopted by the subscribers. At least three fourths (3/4) of the board shall be composed of subscribers other than the attorney or any person employed by, representing or having a financial interest in the attorney. The board shall supervise the finances of the reciprocal and the reciprocal's operations to the extent required to assure their conformity with the subscriber's agreement and power of attorney and shall exercise any other powers conferred on it by the subscriber's agreement.



§ 56-16-204 - Subscriber's agreement and power of attorney -- Power to modify -- Contents.

(a) Every subscriber of a domestic reciprocal may execute a subscriber's agreement and power of attorney setting forth the rights, privileges and obligations of the subscriber as an underwriter and as a policyholder, and the powers and duties of the attorney. If the reciprocal does not require execution of a subscriber's agreement and power of attorney, the reciprocal shall include on its policies a statement that the subscriber shall be bound by the terms and conditions of the then current subscriber's agreement and power of attorney on file with the attorney and the department, and each subscriber shall by operation of law be bound by the subscriber's agreement and power of attorney as if individually executed. Without additional execution, notice or acceptance, every subscriber of a domestic reciprocal agrees to be bound by any modification of the terms of the power of attorney and subscriber's agreement that is jointly made by the attorney and the board of directors pursuant to § 56-16-205. The subscriber's agreement and power of attorney shall contain in substance the following:

(1) A designation and appointment of the attorney to act for and bind the subscriber in all transactions relating to or arising out of the operations of the reciprocal;

(2) A provision empowering the attorney to:

(A) Accept service of process on behalf of the reciprocal; and

(B) Appoint the commissioner agent of the reciprocal upon whom may be served all lawful process against or notice to the reciprocal;

(3) Except for nonassessable policies, a provision for a contingent assessment liability of each subscriber in a specified amount in accordance with § 56-16-112; and

(4) The maximum amount to be deducted from advance premiums or deposits to be paid the attorney, and the items of expense, in addition to losses, to be paid by the reciprocal.

(b) The subscriber's agreement may:

(1) Provide for the right of substitution of the attorney and revocation of the power of attorney;

(2) Impose any restrictions upon the exercise of the power agreed upon by the subscribers;

(3) Provide for the exercise of any right reserved to the subscribers directly or through the board of directors; or

(4) Contain other lawful provisions considered advisable.



§ 56-16-205 - Subscriber's agreement and power of attorney -- Modification.

Modification of the terms of the power of attorney and subscriber's agreement of a domestic reciprocal shall be made jointly by the attorney and the board of directors. The modification shall be filed with the attorney and the department, and the filing shall by operation of law bind all subscribers the same as if each subscriber individually adopted and executed the modified, altered or amended subscriber's agreement and power of attorney. No modification shall be effective retroactively, nor shall it affect any insurance contract issued prior to the modification.



§ 56-16-206 - Advancement of funds for operation.

The attorney or other interested persons may advance to a domestic reciprocal any funds required in its operations. The funds advanced shall not be treated as a liability of the reciprocal and shall not be withdrawn or repaid except out of the reciprocal's earned surplus in excess of its minimum required surplus.



§ 56-16-207 - Assessments -- Power to levy -- Computation.

(a) Assessments may be levied upon the subscribers of a domestic reciprocal by the attorney in accordance with § 56-16-112. The assessments shall be approved in advance by the board of directors and the department.

(b) Each domestic reciprocal subscriber's share of a deficiency for which an assessment is made shall be computed by multiplying the premiums earned on the subscriber's policies during the period to be covered by the assessment by the ratio of the total deficiency to the total premiums earned during the period upon all policies subject to the assessment. However, no assessment shall exceed the aggregate contingent assessment liability computed in accordance with § 56-16-112. For the purposes of this section, the premiums earned on the subscriber's policies are the gross premiums charged by the reciprocal for the policies, minus any charges not recurring upon the renewal or extension of the policies. No subscriber shall have an offset against any assessment for which the subscriber is liable on account of any claim for unearned premium or losses payable.



§ 56-16-208 - Assessments -- Time limit for paying.

Every subscriber of a domestic reciprocal having contingent assessment liability shall be liable for and shall pay the subscriber's share of any assessment computed in accordance with § 56-16-207 if, while the policy is in force or within one (1) year after its termination, the subscriber is notified:

(1) By the attorney of the attorney's intention to levy the assessment; or

(2) That delinquency proceedings have been commenced against the reciprocal under chapter 9 of this title, and the department or receiver intends to levy an assessment.



§ 56-16-209 - Liquidation -- Distribution of assets.

Upon the liquidation of a domestic reciprocal, its assets shall be distributed pursuant to chapter 9 of this title.



§ 56-16-210 - Assets insufficient to settle liabilities -- Levy of assessment on subscribers -- Delinquency proceedings.

(a) (1) The domestic reciprocal's attorney shall levy an assessment upon subscribers made subject to assessment by the terms of their policies for the amount needed to make up the deficiency, if:

(A) The assets of a domestic reciprocal are at any time insufficient to settle the sum of its liabilities, except those on account of funds contributed by the attorney or other parties, and its required surplus to policyholders; and

(B) The deficiency is not cured from other sources;

(2) However, the assessment shall be subject to § 56-16-112.

(b) If the attorney fails to make the assessment within thirty (30) days after the department orders it to do so, or if the deficiency is not fully made up within sixty (60) days after the date the assessment was made, delinquency proceedings may be instituted and conducted against the insurer as provided in chapter 9 of this title.

(c) If liquidation of the reciprocal is ordered, an assessment shall be levied upon the subscribers for the amount the department or the court, as the case may be, determines to be necessary to discharge all liabilities of the reciprocal. This assessment shall exclude any funds contributed by the attorney or other persons, but shall include the reasonable cost of the liquidation. However, the assessment shall be subject to § 56-16-112.









Chapter 17 - Professional Liability Reciprocal Insurance [Repealed]



Chapter 18 - Mutual Life Insurance Companies

§ 56-18-101 - Mutual associations -- Insuring members.

Any company may restrict its business to the insurance of the lives of its members or stockholders alone, it being the intent of this section to permit of a corporate existence to any professional association, guild, brotherhood or other mutual association, the right, by an arrangement among themselves, as stockholders in a corporation, to insure the lives of each other upon the principle of the mutual participation in the profits, by annual subscriptions, or otherwise, and thereby provide a fund out of which provision may be made, according to the bylaws of the corporation, for the support of the family of any stockholder on the stockholder's death, or for the payment of any policy due the stockholder's estate on the stockholder's death. In case the corporation restricts its business to the insurance of the lives of stockholders, no publication need be made annually of its debt and liabilities.



§ 56-18-102 - Minimum capital requirements.

(a) A domestic mutual life insurance company operating under this chapter shall not receive an original or renewal certificate of authority from the commissioner to issue policies or contracts of insurance unless it possesses and maintains capital or surplus funds as required by § 56-2-114.

(b) Subsection (a) does not apply to any insurance company chartered prior to March 15, 1976.



§ 56-18-103 - Board of directors -- Powers -- Qualifications.

The corporate powers of a mutual life insurance corporation shall be exercised by, and its business and affairs shall be under the control and government of, a board of directors composed of not less than fifteen (15) nor more than twenty-one (21) natural persons who are policyholders and who are at least eighteen (18) years of age, and at least seven (7) of whom are residents and citizens of this state.



§ 56-18-104 - Division of board of directors -- Classification -- Terms.

In order to secure continuity of membership in its board of directors, the bylaws of the corporation may provide for division of the board into no more than seven (7) classes as nearly equal in number as possible, and may fix the term of office for each class. Unless such provision is made in the bylaws, all directors shall be elected annually.



§ 56-18-105 - Election of directors -- Annual meeting.

(a) (1) All directors, as provided in § 56-18-104, shall be elected at an annual meeting of the policyholders of the company, and other questions at the meeting shall be determined, in the manner and subject to the regulations prescribed.

(2) (A) For the purposes of the meeting or election, "policyholder" means:

(i) A person insured by the corporation under an individual life insurance policy or pure endowment contract;

(ii) A person to whom the corporation has issued an individual annuity contract, or a policy of noncancelable and guaranteed renewable accident and health insurance; or

(iii) Any employer, including the mutualized corporation itself, or other person, firm, corporation or association, some or all of whose employees or members are covered by the corporation with a group life insurance plan or contract or with a group annuity plan or contract;

(B) In all cases, the person shall be qualified as a policyholder under this section only so long as the policy or contract so qualifying the person remains in full force other than as reduced paid-up insurance or extended insurance on the date of the meeting or election, and shall have been so in full force for at least one (1) year prior to that date; and

(C) Every policyholder shall be entitled to one (1) vote, or to a number of votes based upon the insurance in force, the number of policies held, or the amount of premiums paid, as may be provided in the bylaws.

(b) Any vacancy occurring on the board of directors may be filled by a majority vote of the board for the unexpired term to which the vacancy relates.



§ 56-18-106 - Annual meeting -- Notice -- Voting by proxy.

(a) Policyholders, as defined in § 56-18-105, shall be notified of the annual meetings or elections:

(1) By written notice;

(2) By an imprint upon the filing backs of their policies;

(3) In case of policies on which the premiums are payable monthly or more often, on some other prominent place of each policy; or

(4) Upon receipts or certificates of renewal.

(b) The annual meetings or elections shall be held and conducted in accordance with rules prescribed in the bylaws of the corporation adopted by its board of directors and approved by the commissioner.

(c) Policyholders may vote in person, or by proxies dated and executed within three (3) months of, and returned and recorded on the books of the company thirty (30) days or more before, the meeting at which they are to be used. No person shall, as attorney or otherwise, cast more than twenty (20) votes other than those to which the person is entitled as a policyholder, except that the secretary of the corporation may cast as many votes as are possessed by policyholders sending the secretary their proxies, but the secretary shall not solicit any proxy vote, nor shall any other officer, employee or agent of the corporation personally, or by another person or organization, ask for, receive, procure to be obtained or use a proxy vote.



§ 56-18-107 - Voting false proxy -- Penalty.

An officer, employee or agent of the corporation who asks for, receives, procures to be obtained or uses a proxy vote in violation of § 56-18-106 shall be punished by a fine of not less than one hundred dollars ($100), nor more than three hundred dollars ($300), and any proxy vote so obtained shall be null and void.



§ 56-18-108 - Conversion of stock life insurance company into mutual -- Authority to convert -- Requirements.

(a) Any domestic stock life insurance corporation, duly incorporated under the laws of this state, may become a mutual life insurance corporation, and to that end may carry out a plan for the acquisition of shares of its capital stock; provided, that the plan has been:

(1) Adopted by a vote of a majority of the directors of the corporation;

(2) Submitted to the commissioner and has been approved by the commissioner in writing as conforming to this chapter and not prejudicial to policyholders;

(3) Approved by a vote of stockholders representing a majority of the capital stock then outstanding; and

(4) Approved by a majority of the policyholders, as defined in this chapter, voting at a meeting called for the purpose, the majority required being a majority of those policyholders who vote at the meeting, and not a majority of all the policyholders.

(b) As used in this chapter:

(1) "Commissioner" means the commissioner of commerce and insurance;

(2) "Domestic stock life insurance corporation" means a corporation organized and doing business under the laws of this state, with its principal office or place of business located within the state, having an authorized capital stock, and shares of capital stock, and engaged in writing life insurance or life, health and accident insurance, either separately or in combined policies; and

(3) "Mutual life insurance corporation" means a corporation organized and doing business under the laws of this state, upon the principle of a mutual participation in the profits, with its principal office or place of business located within the state, without capital stock or shares of capital stock, engaged in the writing of life insurance or life, health and accident insurance, either separately or in combined policies.

(c) If, at the time of any election called for the purpose of approving or disapproving a plan of mutualization or called for any purpose after a plan of mutualization is approved or adopted or completed, an insured is below fifteen (15) years of age, then the insured's parent or other legal guardian, upon proper affidavit, may cast the insured's vote. An insured fifteen (15) years of age or older may cast the person's own vote.

(d) In the case of any individual policy or contract insuring two (2) or more persons jointly, the persons insured shall be deemed one (1) policyholder, within the meaning of this section. In the case of any group life or group annuity policy or contract, the employer or other person, firm, corporation or association to whom or in whose name the master policy has been issued and held shall be deemed one (1) policyholder, within the meaning of this section.

(e) In case the policy or contract has been assigned by a bona fide assignment absolute on its face to an assignee other than the corporation, and the assignment has been filed at the home office of the corporation at least thirty (30) days prior to the date of any meeting called for the purpose of approving or disapproving a plan of mutualization, then the assignee shall be deemed a policyholder, insofar as the person's interest may appear, for the purpose of voting on the plan of mutualization; provided, that the policy is of the type and size required by § 56-18-110(b). Except as provided in this section, an assignee of a policy or contract shall not be deemed to be a policyholder within the meaning of this section.



§ 56-18-109 - Plan of mutualization.

The plan of mutualization, if properly approved as provided in § 56-18-108, may contain any provision or provisions not in conflict with this chapter or the constitution or other statutory laws of the state.



§ 56-18-110 - Policyholders' meeting to consider plan for conversion into mutual company.

(a) If a plan of mutualization has been adopted by a vote of a majority of the directors of the corporation, approved by the commissioner, and approved by a vote of stockholders representing a majority of the capital stock then outstanding, a written notice of the meeting of policyholders to consider the plan shall be given by mailing the notice from the home office of the company to each policyholder holding a single policy in the amount of one thousand dollars ($1,000) or more at least thirty (30) days prior to the meeting in a sealed envelope, postage prepaid, addressed to the policyholder at the policyholder's last known post office address, and by a newspaper advertisement published at least thirty (30) days prior to the meeting, and not more than sixty (60) days prior to the meeting, in one (1) newspaper published in the capital city of each state in which the company is qualified to transact business.

(b) A policyholder eligible to vote at the meeting is any policyholder who holds life insurance in the company in a total amount at least equal to one thousand dollars ($1,000), or a policy of noncancellable and guaranteed renewable accident and health insurance with an annual premium of one hundred dollars ($100) or more. The reference in this subdivision (b) to insurance in the amount of one thousand dollars ($1,000) or more includes any policy or policies with a total face or principal sum amount of one thousand dollars ($1,000) or more, any annuity contract or contract that at normal date of maturity requires the payment of a total of one hundred dollars ($100) or more annually, and any pure endowment contract or contracts for the total principal sum of one thousand dollars ($1,000) or more; provided, that the policy or policies or contracts have been in force, other than as reduced paid-up insurance or extended insurance, for at least one (1) year immediately preceding the meeting.

(c) Each policyholder shall be entitled to one (1) vote at the policyholders' meeting, regardless of the number of policies or contracts held or their amounts.



§ 56-18-111 - Procedure at policyholders' meeting to consider conversion -- Payment for shares by corporation.

(a) The policyholders' meeting for the purpose of voting on the plan of mutualization shall be conducted in the manner provided in the mutualization plan; provided, that policyholders may vote in person, by proxy, or by mail and all votes shall be cast by ballot on a uniform ballot furnished by the corporation. The commissioner shall appoint no fewer than three (3) nor more than five (5) inspectors who shall observe the voting at the meeting and report to the commissioner as to the procedures employed at the meeting to verify the ballots, to ascertain their validity, and to establish the qualification of the voters. The inspectors shall canvass the vote in the presence of at least two (2) representatives named by the corporation, and shall certify to the commissioner and to the corporation the result of the vote. All necessary actual expenses, including reasonable per diem for the inspectors, incurred by the inspectors in performing the services, shall be paid by the corporation upon the certificate of the commissioner.

(b) Every payment for the acquisition of any shares of the capital stock of the corporation, the purchase price of which is not fixed by the plan, shall be subject to the approval of the commissioner. Neither the plan, nor any payment, shall be approved by the commissioner, unless at the time of the approvals, respectively, the corporation, after deducting the aggregate sum appropriated by the plan for the acquisition of any part or all of its capital stock, and in the case of any payment not fixed by the plan and subject to separate approval after the approval of the plan, after deducting also the amount of the payment, shall be possessed of assets sufficient to maintain its deposit theretofore made with the commissioner, and not less than the liabilities of the corporation required by law, including the net values of its outstanding contracts computed according to the standard adopted by the corporation under the applicable statutes of this state.



§ 56-18-112 - Acquisition of stock by corporation in carrying out plan of conversion -- Voting of stock.

(a) (1) If a stock life insurance corporation determines to become a mutual life insurance corporation, it may, in carrying out any plan to that end under this chapter, acquire any shares of its own stock by gift, bequest or purchase.

(2) Until all of the shares are acquired, any shares so acquired shall be assigned and transferred on the books of the corporation to five (5) trustees for the corporation, and shall be held by them in trust and be voted as a unit by them at all corporate meetings at which stockholders have a right to vote, until all of the capital stock of the corporation is acquired, when the entire capital stock shall be retired and cancelled and, thereupon, the corporation shall be made and become a mutual life insurance corporation without capital stock.

(3) Before undertaking any of the duties of appointment, each trustee shall file with the company a verified acceptance of the appointment and a declaration that the trustee will faithfully discharge all duties as trustee, and shall give bond as required by the mutualization plan.

(4) All dividends and other sums received by the trustees on the shares of stock so acquired by them, shall, after paying the necessary expenses of executing the trust, be added to and become a part of the surplus earned by the company.

(b) The five (5) trustees shall be named in the plan of mutualization originally adopted by the directors of the corporation, and shall be approved by the commissioner. The plan of mutualization shall also provide for the method of filling vacancies occurring among the trustees.



§ 56-18-113 - Officials of stock corporation become officers of new mutual corporation.

When a stock life insurance corporation has become converted into a mutual life insurance corporation as provided in this chapter, the officers and directors shall remain as the officers and directors of the newly converted corporation until the next annual meeting for the election of officers and directors when their successors shall be elected in the manner provided for in this chapter and in the bylaws of the corporation.



§ 56-18-114 - Powers of corporation upon conversion.

When a stock life insurance corporation has become converted into a mutual life insurance corporation as provided in this chapter, it shall have all the rights, privileges and powers conferred upon it by its charter and any amendments to its charter, and all the rights, privileges and powers conferred by general laws of this state either expressly applicable to a mutual life insurance corporation or containing general language within the scope and purview of which a mutual life insurance corporation falls.



§ 56-18-115 - Existing contracts not affected by conversion of stock life insurance company into mutual.

Neither the retirement of its capital stock nor any other action taken under this chapter shall affect existing suits, rights or contracts of the corporation. Any deposit made by the corporation under any requirement of an applicable statute of this state shall be retained by the commissioner in trust for the benefit and security of all of the policyholders of the corporation.



§ 56-18-116 - Abandonment of conversion of stock life insurance company into mutual.

Any time before the mutualization of the corporation is complete, the corporation may abandon a plan of mutualization by the same procedure as was followed in adopting the plan. Upon abandonment, any right of any stockholder to be paid for stock in accordance with the plan shall cease and terminate, and the corporation shall continue to conduct its business as a domestic stock life insurance corporation as though no plan of mutualization had ever been adopted.






Chapter 19 - Mutual Insurance Companies Other Than Life

§ 56-19-101 - Incorporators -- Number -- Residence qualifications.

Any number of persons, not less than twenty (20), a majority of whom are bona fide residents of this state, by complying with this chapter, may become, together with others who may thereafter be associated with them or their successors, a body corporate for the purpose of carrying on the business of mutual insurance as provided in this chapter.



§ 56-19-102 - Name of company.

No name shall be adopted by the company that does not contain the word "mutual," or that is so similar to any name already in use by any such existing corporation, company or association, organized and doing business in the United States, as to be confusing or misleading.



§ 56-19-103 - Articles of incorporation -- Acknowledgment -- Contents.

Any persons proposing to form any such company shall subscribe and acknowledge articles of incorporation specifying:

(1) The name, the purpose for which formed, and the location of its principal or home office, which shall be within this state;

(2) The names and addresses of those composing the board of directors in which the management shall be vested until the first meeting of the members; and

(3) The names and places of residence of the incorporators.



§ 56-19-104 - Articles of incorporation -- Execution in duplicate -- Submission to commissioner -- Filing.

Articles executed in duplicate shall be submitted to the commissioner of commerce and insurance, who, upon finding them to comply with this chapter, shall endorse approval thereon and shall file one (1) in the commissioner's office and shall cause the other to be filed and recorded as may be required in the case of other corporations.



§ 56-19-105 - Certificate of incorporation.

Upon approval as provided in § 56-19-104, the commissioner or any other officer that may be charged with the duty in the case of other corporations shall issue to the company a certificate that shall be its authority to begin business.



§ 56-19-106 - Amendment of articles of incorporation.

The articles may be amended in the manner provided for other corporations or as may be provided in the articles, and any such amendment shall be filed and recorded as in the case of the original articles.



§ 56-19-107 - Legal existence -- Bylaws and transaction of business.

(a) The company shall have legal existence from and after the date of the certificate of incorporation.

(b) (1) The board of directors named in the articles may thereupon adopt bylaws, accept applications for insurance and proceed to transact the business of the company; provided, that no insurance shall be put into force until the company has been licensed to transact insurance as provided by this chapter.

(2) The bylaws and any amendments thereto shall within thirty (30) days after adoption be filed with the commissioner.



§ 56-19-108 - Powers of company -- Insurance contracts -- Kinds of insurance -- Reinsurance.

Any company organized under this chapter is empowered to make contracts of insurance or to reinsure or accept reinsurance or any portion thereof, to the extent specified in its articles of incorporation, for insurance:

(1) Against loss or damage to property and loss of use and occupancy by fire, lightning, hail, tempest, flood, earthquake, frost or snow, explosion, fire ensuing and explosion, no fire ensuing, except explosion by steam boilers or flywheels; against loss or damage by water caused by the breakage or leakage of sprinklers, pumps or other apparatus, waterpipes, plumbing or their fixtures, erected for extinguishing fires, and against accidental injury to the sprinklers, pumps or other apparatus, waterpipes, plumbing or fixtures; against the risks of inland transportation and navigation; upon automobiles, whether stationary or operated under their own power, against loss or damage by any of the causes or risks specified in this subdivision (1), including also transportation, collision liability for damage to property resulting from owning, maintaining or using automobiles, and including burglary and theft, but not including loss or damage by reason of bodily injury to the person;

(2) Against loss, expense or liability by reason of bodily injury or death by accident, disability, sickness or disease suffered by others for which the insured may be liable or have assumed liability, including workers' compensation;

(3) Against bodily injury or death by accident and disability by sickness;

(4) Against any or all loss, expense and liability resulting from the ownership, maintenance, or use of any automobile or other vehicle; provided, that no policies shall be issued under this subdivision (4) against the hazard of fire alone;

(5) Against loss or liability to persons or property resulting from explosions or accidents to boilers, containers, pipes, engines, flywheels, elevators and machinery in connection therewith, and against loss of use and occupancy caused thereby, and to make inspections and issue certificates of inspection of the machinery;

(6) Against loss from interruption of trade or business that may be the result of any accident or casualty; and

(7) Against loss or damage by any hazard upon any risk not provided for in this section that is not prohibited by statute or at common law from being the subject of insurance, excepting life insurance.



§ 56-19-109 - License -- Conditions precedent.

No such company shall issue policies or transact any business of insurance, unless it holds a license from the commissioner authorizing the transaction of the business, which license shall not be issued until and unless the company complies with the following conditions:

(1) It shall hold bona fide applications for insurance upon which it shall issue simultaneously, or it shall have in force, at least twenty (20) policies to at least twenty (20) members for the same kind of insurance upon not less than two hundred (200) separate risks, each within the maximum single risk described in subdivision (2);

(2) The "maximum single risk" shall not exceed twenty percent (20%) of the admitted assets or three (3) times the average risk of one percent (1%) of the insurance in force, whichever is the greater, any reinsurance taking effect simultaneously with the policy being deducted in determining the maximum single risk;

(3) It shall have collected a premium upon each application, which premiums shall be held in cash or securities in which insurance companies are authorized to invest and shall be equal, in case of fire insurance to not less than twice the maximum single risk assumed subject to one (1) fire nor less than ten thousand dollars ($10,000), and in any other kind of insurance to not less than five (5) times the maximum single risk assumed, and in case of workers' compensation insurance to not less than fifty thousand dollars ($50,000);

(4) For the purpose of transacting employer's liability and workers' compensation insurance, the applications shall cover not less than one thousand five hundred (1,500) employees, each such employee being considered a separate risk for determining the maximum single risk; and

(5) Satisfy the commissioner that its financial condition, methods of operation and manner of doing business are adequate to meet its obligations to all policyholders in this state.



§ 56-19-110 - Policy provisions.

The mutual company may insert in any form of policy prescribed by the law of this state any provisions or conditions required by its plan of insurance that are not inconsistent or in conflict with any law of this state. The policy, in lieu of conforming to the language and form prescribed by the law, may conform thereto in substance, if the policy includes a provision or endorsement reciting that the policy shall be construed as if in the language and form prescribed by the law, and a copy of the policy and endorsement, if any, has been first filed with, and has not been disapproved by, the commissioner.



§ 56-19-111 - Corporate policyholders -- Officers not personally liable.

(a) Any public or private corporation, board or association in this state or elsewhere may make applications, enter into agreements for and hold policies in any such mutual insurance company. Any officer, stockholder, trustee or legal representative of any such corporation, board, association or estate may be recognized as acting for or on its behalf for the purpose of the membership, but shall not be personally liable upon the contract of insurance by reason of acting in the representative capacity.

(b) The right of any corporation organized under the laws of this state to participate as a member of any such mutual insurance company is declared to be incidental to the purpose for which the corporation is organized and as much granted as the rights and powers expressly conferred.



§ 56-19-112 - Voting rights of members.

Every member of the company shall be entitled to one (1) vote, or to a number of votes based upon the insurance in force, the number of policies held or the amount of premiums paid, as may be provided in the bylaws.



§ 56-19-113 - Maximum premium to be stated -- Cash and contingent premiums.

(a) The maximum premium payable by any member shall be expressed in the policy or in the application for the insurance. The maximum premium may be a cash premium and the contingent premium not less than the cash premium, or may be solely a cash premium.

(b) No policy shall be issued for a cash premium without an additional contingent premium, unless the company has a surplus of at least one hundred thousand dollars ($100,000) or a surplus that is not less in amount than the capital stock required of domestic stock insurance companies transacting the same kinds of insurance.



§ 56-19-114 - Investment of assets.

No such company shall invest any of its assets except in accordance with the laws of this state relating to the investment of the assets of domestic stock insurance companies transacting the same kind of insurance.



§ 56-19-115 - Unearned premium and other reserves -- Maintenance.

The mutual company shall maintain unearned premium and other reserves separately for each kind of insurance, upon the same basis as that required of domestic stock insurance companies transacting the same kind of insurance, and the funds earned by each kind of insurance shall be kept separate and shall not be available to pay losses or expenses incurred by any other kind of insurance; provided, that any reserve for losses or claims based upon the premium income shall be computed upon the net premium income after deducting any so-called dividend or premium returned or credited to the member.



§ 56-19-116 - Assets not equal to unearned premium reserve and other liabilities -- Assessment of members -- Increase.

A mutual company not possessed of assets at least equal to the unearned premium reserve and other liabilities shall make an assessment upon its members liable to assessment to provide for the deficiency, the assessment to be against each such member in proportion to the liability as expressed in the member's policy; provided, that the commissioner may, by written order, relieve the company from an assessment or other proceeding to restore the assets during the time fixed in that order; and provided further, that any domestic company that is deficient in providing the unearned premium reserve required hereby may, notwithstanding the deficiency, come under this chapter on the condition that it shall each year thereafter reduce the deficiency at least fifteen percent (15%) of the original amount, and in this case it may increase its assessments accordingly.



§ 56-19-117 - Advancements.

(a) Any director, officer or member of any such company, or any other person, may advance to the company any sum or sums of money necessary for the purpose of its business or to enable it to comply with any of the requirements of the law, and the money and the interest thereon as may have been agreed upon, not exceeding the legal rate of interest, shall be payable only out of the surplus remaining after providing for all reserves and other liabilities and shall not otherwise be a liability or claim against the company or any of its assets.

(b) No commission or promotion expenses shall be paid in connection with the advance of any such money to the company and the amount of the advance shall be reported in each annual statement.



§ 56-19-118 - Foreign mutual insurance companies admitted if solvent -- Requirements for admission.

(a) Any mutual insurance company organized outside of this state and authorized to transact the business of insurance on the mutual plan in any state, district, or territory, shall be admitted and licensed, subject to the approval of the commissioner as provided for in this chapter, to transact the kinds of insurance authorized by its charter or articles to the extent and with the powers and privileges specified in this chapter and when it is solvent under this chapter, and has complied with the following requirements:

(1) Filing with the commissioner a certified copy of its charter or articles and a certificate of the supervising insurance official of the state, district, or territory, in which it is incorporated, that it is there organized and authorized to do such business as it desires to transact in this state;

(2) Filing with the commissioner a copy of its bylaws certified to by its secretary;

(3) Appointing the commissioner its agent for the service of process in any action, suit, or proceeding in any court of this state, which authority shall continue as long as any liability shall remain outstanding in this state;

(4) Filing a financial statement under oath, in the form that the commissioner may require, and complying with other provisions of the law applicable to the filing of papers and furnishing information by stock companies on application for authority to transact the same kinds of insurance;

(5) If organized without the United States, making and maintaining the deposit required of stock insurance companies formed without the United States transacting the same kinds of insurance; and

(6) Its name shall not be so similar to any name already in use by any such existing corporation, company or association organized or licensed in this state as to be confusing or misleading.

(b) Upon compliance by any such foreign company with this section, the company shall be licensed and authorized to transact business in this state, subject to all the provisions of law relating to information to and examinations by the commissioner, annual reports, taxes and the renewal of licenses, applicable to stock insurance companies transacting the same kinds of insurance, except as otherwise provided in this chapter.



§ 56-19-119 - Annual report -- Examination -- Information required.

Every mutual insurance company shall make its annual report in such form and submit to such examinations and furnish such information as may be required by the commissioner. As far as practicable, the examinations of foreign mutual insurance companies shall be made in cooperation with the insurance departments of other states and the forms of the annual report shall be such as are in general use throughout the United States.



§ 56-19-120 - Reinsurance -- Restrictions.

Any such company organized or admitted to transact insurance in this state may reinsure any part or all of any risk or risks, in any insurance company or insurer licensed in this state; provided, that no such reinsurance shall be effected with any company or insurer not licensed in this state that has been disapproved by written order of the commissioner filed in the commissioner's office.



§ 56-19-121 - Resident agent not required.

Any law requiring that policies be countersigned and delivered through a resident agent shall not apply to any policy of the mutual company on which no commission shall be paid to any local agent.



§ 56-19-122 - Companies governed by this chapter not subject to any other law.

Except as provided in this chapter, insurance companies organized or admitted to do business in this state under this chapter are not subject to any other law of this state governing insurance companies unless they are specifically mentioned or clearly included in its terms.



§ 56-19-123 - Violation of chapter -- Penalty -- Revocation of license.

Any person or corporation violating this chapter commits a Class C misdemeanor, and the commissioner has the power to revoke the license of any such person or corporation.



§ 56-19-124 - Requirements as to deposits and surplus.

Each and every requirement and provision of §§ 56-2-101 -- 56-2-104, 56-2-113 -- 56-2-115, 56-2-201 and 56-2-301 relating to the kinds of business as defined in those sections, required deposits with the commissioner, and required surplus of insurance companies, shall be fully and specifically applicable to all insurance companies organized under this chapter.



§ 56-19-125 - State malpractice insurance companies becoming state stock malpractice insurance companies -- Definitions -- Plans.

(a) A state malpractice insurance company organized under Tennessee law may become a state stock malpractice insurance company operating under this chapter pursuant to a plan and procedure that is approved in advance by the commissioner. The commissioner shall not approve any such plan or procedure unless:

(1) The plan or procedure is equitable to the insurer's policyholders;

(2) The plan or procedure is subject to approval by vote of not less than three fourths (3/4) of the votes cast in person, by proxy, or by mail at a meeting of policyholders called for the purpose pursuant to the notice and procedure as may be approved by the commissioner;

(3) The equity of each policyholder in the insurer is determinable under a fair formula approved by the commissioner. The equity shall be based upon not less than the insurer's entire surplus, after deducting contributed or borrowed surplus funds and any outstanding guaranty capital securities, plus a reasonable present equity in its reserves and in all nonadmitted assets;

(4) The policyholders entitled to receive stock upon conversion and to participate in the purchase of additional stock, if any, include all policyholders having policies in force on the date of conversion;

(5) The plan provides that each policyholder of the insurer specified in subdivision (a)(4) shall receive a proportionate part of the capital stock to be issued in respect to the policyholders' equity. The plan also gives to each such policyholder a nontransferable preemptive right to acquire a proportionate part of any additional capital stock to be issued and sold by the insurer, within a designated reasonable period. In addition to the issuance of shares with respect to the policyholders' equity, if the insurer has outstanding guaranty capital securities, the plan shall require the sale of a sufficient number of shares (at the same price per share as all other shares issued under the plan) to retire the guaranty capital securities. To the extent each policyholder specified in subdivision (4) does not exercise the preemptive right to purchase a pro rata number of shares to retire the guaranty capital securities, the holders of the guaranty capital securities shall have the right to convert the securities, including all accrued interest, into shares of capital stock at such price;

(6) Shares are so offered to policyholders at a price not greater than that thereafter offered to others nor at more than five (5) times the par value of the shares; and

(7) The plan, when completed, would provide for the converted insurer paid-in capital stock in an amount not less than the minimum paid-in capital required of a state stock insurer under this chapter; provided, that this provision does not apply to any converting mutual companies that were qualified and authorized under this chapter prior to May 7, 1969.

(b) (1) As used in this section, unless the context otherwise requires:

(A) "Commissioner" is the commissioner of commerce and insurance;

(B) "Converted stock company" is a Tennessee domiciled stock company that converted from a Tennessee domiciled mutual company under this section;

(C) "Eligible member" is a member whose policy is in force as of the date the mutual company's board of directors adopts a plan of conversion. A person whose policy is issued after the board of directors adopts the plan but before the plan's effective date is not an eligible member but shall have those rights set forth in subdivision (b)(10); and

(D) "Plan of conversion" or "plan" is a plan adopted by a Tennessee domestic mutual company's board of directors under this section to convert the mutual company into a Tennessee domiciled stock company.

(2) (A) A mutual company seeking to convert to a stock company shall, by the affirmative vote of not less than two thirds (2/3) of its board of directors, adopt a plan of conversion consistent with the requirements of subdivision (b)(6).

(B) At any time before approval of a plan by the commissioner, the mutual company by the affirmative vote of two thirds (2/3) of its board of directors, may amend or withdraw the plan.

(3) (A) After adoption by the mutual company's board of directors, the plan shall be submitted to the commissioner for review and approval. The commissioner shall approve the plan upon finding that:

(i) This subsection (b) has been complied with;

(ii) The plan will not prejudice the interests of the members; and

(iii) The plan's method of allocating subscription rights is fair and equitable.

(B) (i) (a) Prior to the members' approval of the plan, a mutual company seeking the commissioner's approval of a plan shall file the following documents with the commissioner for review and approval:

(1) The plan of conversion, including the independent evaluation of pro forma market value required by subdivision (b)(6)(F);

(2) The form of notice required by subdivision (b)(4)(B) for eligible members of the meeting to vote on the plan;

(3) Any proxies to be solicited from eligible members pursuant to subdivision (b)(4)(C)(ii);

(4) The form of notice required by subdivision (b)(10)(A) for persons whose policies are issued after adoption of the plan but before the plan's effective date; and

(5) The proposed charter and bylaws of the converted stock company.

(b) Once filed, these documents shall be approved or disapproved by the commissioner within a reasonable time.

(ii) After the members have approved the plan, the converted stock company shall file the following documents with the commissioner:

(a) The minutes of the meeting of the members at which the plan was voted upon; and

(b) The revised charter and bylaws of the converted stock company.

(C) The commissioner may retain, at the mutual company's expense, any qualified expert not otherwise a part of the commissioner's staff to assist in reviewing the plan and the independent evaluation of the pro forma market value that is required by subdivision (b)(6)(F).

(4) (A) All eligible members shall be given notice of and an opportunity to vote upon the plan.

(B) All eligible members shall be given notice of the members' meeting to vote upon the plan. A copy of the plan or a summary of the plan shall accompany the notice. The notice shall be mailed to each member's last known address, as shown on the mutual company's records, within forty-five (45) days of the commissioner's approval of the plan. The meeting to vote upon the plan shall not be set for a date less than sixty (60) days after the date when the notice of the meeting is mailed by the mutual company. If the meeting to vote upon the plan is held coincident with the mutual company's annual meeting of policyholders, only one (1) combined notice of meeting is required.

(C) (i) After approval by the commissioner, the plan shall be adopted upon receiving the affirmative vote of at least two thirds (2/3) of the votes cast by eligible members.

(ii) Members entitled to vote upon the proposed plan may vote in person or by proxy. Any proxies to be solicited from eligible members shall be filed with and approved by the commissioner.

(iii) The number of votes each eligible member may cast shall be determined by the mutual company's bylaws. If the bylaws are silent, each eligible member may cast one (1) vote.

(5) Adoption of the revised charter of the converted stock company is necessary to implement the plan and shall be governed by the applicable provisions of the general corporation law. The revised charter may be adopted solely by the board of directors.

(6) The following provisions shall be included in the plan:

(A) The plan shall set forth the reasons for the proposed conversion;

(B) (i) The plan shall provide that all policies in force on the effective date of conversion shall continue to remain in force under the terms of those policies, except that any voting rights of the policyholders provided for under the policies or under this code, and any contingent liability policy provisions of the type described in § 56-19-116 shall be extinguished on the effective date of the conversion;

(ii) The plan shall further provide that holders of participating policies in effect on the date of conversion shall continue to have the right to receive dividends as provided in the participating policies, if any;

(iii) The converted stock company may issue the insured a nonparticipating policy as a substitute for a participating policy upon the renewal date of a participating policy;

(C) (i) The plan shall provide that each eligible member is to receive, without payment, nontransferable subscription rights to purchase a portion of the capital stock of the converted stock company. As an alternative to subscription rights in the converted stock company, the plan may provide that each eligible member is to receive, without payment, nontransferable subscription rights to purchase a portion of the capital stock of:

(a) A corporation organized and owned by the mutual company for the purpose of purchasing and holding all the stock of the converted stock company; or

(b) A stock insurance company owned by the mutual company into which the mutual company will be merged;

(ii) The subscription rights shall be allocated in whole shares among the eligible members using a fair and equitable formula. This formula may, but need not, take into account how the different classes of policies of the eligible members contributed to the surplus of the mutual company;

(D) The plan shall provide a fair and equitable means for the allocation of shares of capital stock in the event of an oversubscription to shares by eligible members exercising subscription rights received pursuant to subdivision (b)(6)(C);

(E) The plan shall provide that any shares of capital stock not subscribed to by eligible members exercising subscription rights received under subdivision (b)(6)(C) shall be sold in a public offering through an underwriter. If the shares of capital stock not subscribed by eligible members is so small in number as to not warrant the expense of a public offering, the plan of conversion may provide for the purchase of the unsubscribed shares by a private placement or other alternative method approved by the commissioner that is fair and equitable to the eligible members;

(F) The plan shall set the total price of the capital stock equal to the estimated pro forma market value of the converted stock company based upon an independent evaluation by a qualified person. The pro forma market value may be the value that is estimated to be necessary to attract full subscription for the shares as indicated by the independent evaluation;

(G) The plan shall set the purchase price of each share of capital stock equal to any reasonable amount that will not inhibit the purchase of shares by members. The purchase price of each share shall be uniform for all purchasers except the price may be modified by the commissioner by reason of the commissioner's consideration of a plan for the purchase of unsubscribed stock pursuant to subdivision (b)(6); and

(H) The plan shall provide that any one (1) person or group of persons acting in concert may not acquire, through public offering or subscription rights, more than five percent (5%) of the capital stock of the converted stock company for a period of five (5) years from the effective date of the plan except with the approval of the commissioner. This limitation does not apply to any entity that is to purchase one hundred percent (100%) of the capital stock of the converted company as part of the plan of conversion approved by the commissioner or to a purchase of stock by a tax-qualified employee benefit plan pursuant to subscription grants granted to that plan as authorized under subdivision (b)(6)(C) and to a purchase of unsubscribed stock pursuant to subdivision (b)(6)(E).

(7) The following provisions may be included in the plan:

(A) (i) The plan may provide that the directors and officers of the mutual company shall receive, without payment, nontransferable subscription rights to purchase capital stock of the converted stock company or the stock of another corporation that is participating in the conversion plan as provided in subdivision (b)(6)(C)(i). Those subscription rights shall be allocated among the directors and officers by a fair and equitable formula;

(ii) The total number of shares that may be purchased under subdivision (b)(7)(A)(i) may not exceed thirty-five percent (35%) of the total number of shares to be issued in the case of a mutual company with total assets of less than fifty million dollars ($50,000,000) or twenty-five percent (25%) of the total shares to be issued in the case of a mutual company with total assets of more than five hundred million dollars ($500,000,000). For mutual companies with total assets between fifty million dollars ($50,000,000) and five hundred million dollars ($500,000,000), the total number of shares that may be purchased shall be interpolated;

(iii) Stock purchased by a director or officer under subdivision (b)(7)(A)(i) may not be sold within one (1) year following the effective date of the conversion; and

(iv) The plan may also provide that a director or officer or person acting in concert with a director or officer of the mutual company may not acquire any capital stock of the converted stock company for three (3) years after the effective date of the plan, except through a broker or dealer, without the permission of the commissioner. That provision may not apply to prohibit the directors and officers from purchasing stock through subscription rights received in the plan under subdivision (b)(7)(A)(i).

(B) The plan may allocate to a tax-qualified employee benefit plan nontransferable subscription rights to purchase up to ten percent (10%) of the capital stock of the converted stock company or the stock of another corporation that is participating in the conversion plan as provided in subdivision (b)(6)(C)(i). That employee benefit plan shall be entitled to exercise its subscription rights regardless of the amount of shares purchased by any other person.

(8) The board of directors may adopt a plan of conversion that does not rely in whole or in part upon the issuance to members of nontransferable subscription rights to purchase stock of the converted stock company if the commissioner finds that the plan does not prejudice the interests of the members, is fair and equitable, and is based upon an independent appraisal of the market value of the mutual company by a qualified person and a fair and equitable allocation of any consideration to be given eligible members. The commissioner may retain, at the mutual company's expense, any qualified expert not otherwise a part of the commissioner's staff to assist in reviewing whether the plan may be approved by the commissioner.

(9) A plan shall become effective when the commissioner has approved the plan, the members have approved the plan, and the revised charter has been adopted.

(10) (A) All members whose policies are issued after the proposed plan has been adopted by the board of directors and before the effective date of the plan shall be given written notice of the plan of conversion. The notice shall specify the member's right to rescind that policy as provided in subdivision (b)(10)(B) within forty-five (45) days after the effective date of the plan. A copy of the plan or a summary of the plan shall accompany the notice. The form of the notice shall be filed with and approved by the commissioner.

(B) Any member entitled to receive the notice described in subdivision (b)(10)(A) shall be entitled to rescind the member's policy and receive a full refund of any amounts paid for the policy or contract within ten (10) days after the receipt of the notice.

(11) (A) Upon the conversion of a mutual company to a converted stock company according to this subsection (b), the corporate existence of the mutual company shall be continued in the converted stock company. All the rights, franchises, and interests of the mutual company in and to every type of property, real, personal, and mixed, and things in action thereunto belonging, is deemed transferred to and vested in the converted stock company without any deed or transfer. Simultaneously, the converted stock company is deemed to have assumed all the obligations and liabilities of the mutual company.

(B) The directors and officers of the mutual company, unless otherwise specified in the plan of conversion, shall serve as directors and officers of the converted stock company until new directors and officers of the converted stock company are duly elected pursuant to the charter and bylaws of the converted stock company.

(12) No director, officer, agent, or employee of the mutual company or any other person shall receive any fee, commission, or other valuable consideration, other than the person's usual regular salary and compensation, for in any manner aiding, promoting, or assisting in the conversion except as set forth in the plan approved by the commissioner. This provision does not prohibit the payment of reasonable fees and compensation to attorneys, accountants and actuaries for services performed in the independent practice of their professions, even if the attorney, accountant or actuary is also a director of the mutual company.

(13) All the costs and expenses connected with a plan of conversion shall be paid for or reimbursed by the mutual company or the converted stock company except where the plan provides either for a holding company to acquire the stock of the converted stock company or for the merger of the mutual company into a stock insurance company as provided in subdivision (b)(6)(C)(i). In those cases, the acquiring holding company or the stock insurance company shall pay for or reimburse all the costs and expenses connected with the plan.

(14) If the mutual company complies substantially and in good faith with the notice requirements of this subsection (b), the mutual company's failure to give any member or members any required notice does not impair the validity of any action taken under this subsection (b).

(15) Any action challenging the validity of or arising out of acts taken or proposed to be taken under this subsection (b) shall be commenced within thirty (30) days after the effective date of the plan.

(c) Any insurance company organized under this chapter may become a state stock insurance company pursuant to subsection (b).






Chapter 20 - Mutual or Assessment Fire Insurance Companies

§ 56-20-101 - Documents filed with commissioner.

Every mutual or assessment fire insurance company shall file with the commissioner of commerce and insurance a properly certified copy of its charter or articles of incorporation, together with a sworn statement of three (3) of the incorporators that bona fide agreements have been entered into for the insurance of property of an amount not less than fifty thousand dollars ($50,000), and of the nature and class stated in this chapter.



§ 56-20-102 - Policy provisions.

The directors of every corporation subject to this chapter shall issue policies of insurance, signed by its president and secretary, agreeing in the name of the corporation to pay all damages, not exceeding the amount insured, which shall not be more than five thousand dollars ($5,000) on any one (1) risk, done to dwelling houses, barns and their contents, and other property not more hazardous and buildings not more hazardous, in cities or villages, and their contents, during the time mentioned in the policy. Every policy issued shall have attached to it a printed copy of the bylaws and regulations of the corporation.



§ 56-20-103 - Obligations of insured -- Uniformity.

Every person insured in and by any corporation subject to this chapter shall give an undertaking in the form as the corporation may prescribe, which form shall be uniform between and by all the insured, to pay the person's pro rata share of all losses or damages sustained by any member from any cause specified in the policy of the corporation. The person shall also pay a reasonable sum for expenses as the bylaws may require.



§ 56-20-104 - Payment of losses or damages -- Borrowing or assessments -- General assessments.

(a) Should the amount of any loss or damage exceed the amount of money on hand, such of its officers as may be authorized by the bylaws to do so shall convene the directors or executive committee, who may borrow money on the credit of the corporation, sufficient to pay the loss, but no more, or make an assessment upon all the property insured pro rata according to its classification, and according to the amount insured, sufficient to pay what the cash in hand falls short of paying, or for the whole loss or damage, as the directors or executive committee may decide to be for the best interest of the corporation. If the directors or the executive committee deem it to be for the best interest of the corporation, they may, with the authority of a majority in value of the insurance held by members of the corporation, conferred by resolution, bylaw, or otherwise, previously given, make an estimate of the sums as, in their judgment, will be necessary to pay all losses, damages, and expenses for the current year, and supply any deficiency in the preceding year, and proceed to assess, levy, and collect the same of the members of the corporation at such times as, in their discretion, will be most advantageous to the corporation.

(b) The assessment shall be made pro rata upon all property at the time insured, according to its classification or according to the amount insured, sufficient to pay the amount so estimated.

(c) Not more than one (1) such general assessment shall be made in any one (1) year, nor shall any such assessment be made if more than ten percent (10%) of any previous assessment shall be in the treasury of the corporation, and not at the time required for losses actually suffered.

(d) No assessment shall be invalid because made in whole or in part for the purpose of paying any money borrowed by the directors or executive committee, which has been used in the payment of any claim for the loss or damage against the corporation.



§ 56-20-105 - Limitation on and use of assessments.

The officers of the corporation shall not enter into any contract or agreement, or make any debt of any kind, except for payment of losses or damages as provided in § 56-20-104, that will require an assessment of more than fifty cents (50cent(s)) on each one hundred dollars ($100) of insurance in force. Neither shall the officers of any such company use for current expenses any money assessed for losses or damages, and all money for the expenses raised by assessment must be so stated in the notices calling for the assessment.



§ 56-20-106 - Notice of assessments -- Time of payment -- Expense and cost of collection.

The secretary shall, within thirty (30) days after any assessment has been made, notify every member of the corporation, by written or printed notice, signed by the secretary, stating the amount due the corporation from the members, the time when and to whom it shall be paid, and the use to be made of the money collected. Such time shall not be less than thirty (30) days nor more than sixty (60) days from the service of the notice, which notice may be served personally or by mail. If by mail, service shall be deemed complete when deposited in the post office at the place where the principal office of the corporation is located, directed to each member at the member's place of residence or business, and postage prepaid. The expense and cost of collection of the assessment shall be regulated by the bylaws.



§ 56-20-107 - Collection of assessments by officers -- Individual liability for neglect.

The officers of every corporation subject to this chapter may proceed to collect any assessment, when due and unpaid for thirty (30) days. Refusal and neglect on their part to endeavor to collect the assessments, or to perform any of the duties imposed by this chapter, shall render them liable, individually, for the amount lost by any person who loses by their neglect or refusal, and an action can be maintained against the officers for the losses.



§ 56-20-108 - Actions to recover assessments -- Penalty and interest.

An action may be brought by the corporation against any member to recover all assessments that the member may neglect or refuse to pay, made upon the member under this chapter, or by the bylaws of the corporation. If the corporation is compelled to bring any such action in order to collect any such assessment, it may recover the amount so assessed, with fifty percent (50%) to be added to the amount, in addition to lawful interest, as a penalty for the neglect and refusal to pay within the time required.



§ 56-20-109 - Lien for assessments -- Rights of subsequent purchaser, or junior lienholder.

The corporation shall have a lien upon the property insured to secure the payment of the assessments and calls as may be legally made under the contract of insurance, and, in case of loss, the subsequent purchaser, or junior lienholder, shall be entitled to the benefits of the insurance, and to the rights, benefits and privileges of the original insured, to the extent of the insured's interest in the property.



§ 56-20-110 - Exclusion from membership -- Policies cancelled or withdrawn -- Effect.

Any member who neglects or refuses to pay an assessment may for this reason, or for any other reason satisfactory to the directors or executive committee, be excluded by a majority of the directors or executive committee, or as the bylaws may prescribe, from the corporation; and when thus excluded, the secretary shall cancel or withdraw the person's policy or policies and notify the person of the fact, which shall prevent the person's recovering for any loss or damage sustained after the exclusion.



§ 56-20-111 - Liability for assessments made before exclusion -- Penalty -- Limitation of actions.

A member liable under § 56-20-110 shall remain liable for the payment of any assessment made prior to the member's exclusion, and for the penalty provided in § 56-20-108, in case action has been or shall be brought against the member therefor, within twelve (12) months after the time it was due.



§ 56-20-112 - Notice of exclusion and cancellation -- Repayment of equitable portion of unearned premiums of cancelled policy.

If any member of the corporation is excluded therefrom as provided in § 56-20-110, and the policy issued to such member cancelled, the secretary shall at once enter the action, with date thereof, upon the records of the association, and, either in person or by mail, notify the member of the exclusion, and, if by mail, the postage shall be prepaid and the notice be addressed to the office given in the application or policy. From and after the personal notice, or five (5) days after mailing the notice, as required in this section, the policy shall be cancelled, and all liability on the policy shall cease, but the owner shall be entitled to receive from the corporation a repayment of an equitable portion of all unearned money to which the member has contributed, if any.



§ 56-20-113 - Annual statement to commissioner.

The president and secretary of every corporation doing business under this chapter shall make a statement, under oath, to the commissioner showing the condition of the corporation on December 31 in each year, which shall contain the amount and kind of property insured, the number of policies issued from the time of organization of the corporation up to the time of making the statement, the number insured during the year last past, the amount of insurance accepted and amount withdrawn, expired, and cancelled during the year, the whole amount of insurance in force on December 31, the amount of money received during the year by the corporation, the amount of disbursements, specifying the amount paid for fees, salaries, commissions, and all other matters of interest to the corporation or member that the commissioner may require on or before February 1 next following.



§ 56-20-114 - Examination by commissioner -- Payment of expenses -- Prosecution of offending officers.

It is the duty of the commissioner, upon the application of five (5) members of any company doing business under this chapter, or two (2) directors, or the president or secretary, to examine into the management of such company, and the company shall pay the necessary expenses of the examination. Should the commissioner find that any officer or any number of officers have been, or are, at the time, violating this chapter or the bylaws of the company, the commissioner shall cause the officer or officers to be prosecuted, as with other corporations that are guilty of like violations.



§ 56-20-115 - Fees of commissioner.

The commissioner shall collect and pay into the state treasury the fees prescribed by § 56-4-101 for issuing each new certificate of authority for filing the company's annual statement and for amendments to the company's certificate of authority.



§ 56-20-116 - Extension of business operations.

Companies organized or incorporated under the laws of this state, and operated under and according to this chapter, are authorized and empowered to extend their business to and operate in contiguous counties.



§ 56-20-117 - Exemption from deposit and surplus requirements.

Sections 56-2-101 -- 56-2-104, 56-2-113 -- 56-2-115, 56-2-201, and 56-2-301 do not apply to or affect, nor should they be construed as in any way applying to or affecting, domestic, state and county mutual fire insurance companies, the organization of which was and is authorized by this chapter and chapters 21 and 22 of this title.






Chapter 21 - State Mutual Fire Insurance Companies

§ 56-21-101 - Paid-up guaranty capital -- Division into shares.

(a) Any mutual fire insurance company organized under the laws of this state shall have a paid-up guaranty capital of not less than nine hundred fifty thousand dollars ($950,000) divided into shares of not exceeding one hundred dollars ($100) each.

(b) The increase in the minimum amount of guaranty capital provided by the 1969 amendment does not apply to companies qualified and authorized prior to May 7, 1969.



§ 56-21-102 - Deposit of securities.

Notwithstanding the provisions contained in § 56-2-104 to the contrary, guaranty capital securities, in amounts equal to the requirements of § 56-2-104(a)(4), must be deposited with the commissioner of commerce and insurance for the protection of the policyholders and creditors of the company in this state. Companies not having guaranty capital securities must deposit securities equal to ten percent (10%) of net written premiums, annually, not to exceed the requirements of § 56-2-104(a)(4).



§ 56-21-103 - Interest and dividends from guaranty capital securities to subscribers -- Dividends on paid-up shares.

Every mutual fire insurance company organized with a guaranty capital may allow its subscribers all the interest and dividends accruing from the guaranty capital securities, according to the amount paid in or deposited by the respective guarantors, and, in addition, may pay the guarantors dividends of not exceeding six percent (6%) per annum on their respective paid-up shares; provided, that the surplus at the end of each year, over and above all liabilities, including reinsurance reserve and guaranty capital, is sufficient to pay the dividends.



§ 56-21-104 - Investment of guaranty capital and other assets.

The capital and other invested assets of the company shall be invested in real estate mortgages or mortgage notes, not exceeding one half (1/2) of the value of the property, or in such other securities as are permitted for investment by domestic stock fire insurance companies.



§ 56-21-105 - Impairment of guaranty capital -- Effect.

(a) Should the guaranty capital of any mutual fire insurance company at any time become impaired and remain so for sixty (60) days, the company shall cease issuing policies until the impairment is made good by either replacing the funds due the guaranty capital or by reducing the authorized amount of same by written notice to the commissioner by an amount equal to the impairment, but in no event to less than nine hundred fifty thousand dollars ($950,000). The company may continue to collect premiums that are due or become due on policies already in force while the impairment exists and until it is made good.

(b) The increase in the minimum amount of guaranty capital provided by the 1969 amendment does not apply to companies qualified and authorized prior to May 7, 1969.



§ 56-21-106 - Retirement or liquidation of guaranty capital.

A mutual fire insurance company may at any time use any surplus over and above all liabilities, including reinsurance reserve, for the purpose of retiring or liquidating any part of its guaranty capital. All of the guaranty capital shall be retired when an amount of net surplus of one million five hundred thousand dollars ($1,500,000) shall have been accumulated.



§ 56-21-107 - Return to guarantors upon retirement or liquidation of guaranty capital.

When guaranty capital is being retired or liquidated, if the guarantors have made their contributions in cash, a like amount of cash shall be repaid them; but if the same has been made in securities, the securities if not disposed of, or their cash value at the time of their sale if disposed of, shall be returned to the guarantor contributing them, or the return of the guaranty capital shall be made on such other terms as are agreed upon when the securities are deposited by the guarantor.



§ 56-21-108 - Withdrawal of guaranty capital or securities by guarantor.

(a) A guarantor desiring to surrender the guarantor's shares and withdraw the guaranty capital or securities may do so by giving the company ninety (90) days' written notice to that effect; provided, that the withdrawal does not impair the company's guaranty capital below nine hundred fifty thousand dollars ($950,000).

(b) The increase in the minimum amount of guaranty capital provided by the 1969 amendment does not apply to companies qualified and authorized prior to May 7, 1969.



§ 56-21-109 - Reinsurance reserve -- Computation.

When computing reinsurance reserve, policy fees, membership and endorsement fees, all agents' commissions and salaries of all agents required to have a certificate of authority from the department of commerce and insurance shall be excluded as a part of the premium receipts. The unpaid premiums in the course of collection and the unpaid premium notes of the policyholders not over twelve (12) months due shall be treated as ledger assets.



§ 56-21-110 - Deposits and investments -- Borrowing of funds by officers or committee members prohibited -- Director or officer not to take fees for making loans -- Penalty.

(a) The deposits and investments of every mutual fire insurance company subject to this chapter shall be made in its corporate name.

(b) No officer of the company or member of any committee thereof charged with the investment of funds shall borrow the same or be, directly or indirectly, liable therefor, for or on account of loans made to others, nor shall any director or any officer take or receive to use any fee, brokerage, commission, gift or other consideration on account of any loan made by or on behalf of any such company; provided, that this does not prevent the persons subscribing for or securing shares of guaranty capital in any company operating on the guaranty capital plan on equal terms and conditions with other guarantors.

(c) A violation of this section is a Class C misdemeanor.



§ 56-21-111 - Annual report to commissioner -- Fee.

Every company subject to this chapter shall make an annual report to the commissioner, by March 1 of each year as of December 31 of the preceding year, on blank forms prepared and furnished by the commissioner for that purpose, setting forth the transactions of the company during the previous year, showing its condition at the close of the year, and shall pay to the commissioner a fee of fifty dollars ($50.00) at the time of filing the statement.



§ 56-21-112 - Injunction against further business -- Procedure -- Appointment of receiver.

(a) The commissioner, whenever satisfied that any such company has exceeded its powers or has failed to comply with this chapter, or is conducting its business fraudulently, or that in the commissioner's judgment its financial condition is unsound, or that it is not maintaining the required amount of net surplus or unimpaired guaranty capital and reserve, shall have the duty to present the facts relating thereto to the attorney general and reporter, who shall, if the attorney general and reporter deems the circumstances warrant, commence an action in quo warranto or an action of that nature in any court of competent jurisdiction nearest to the company's domicile; and, if upon the trial, the court finds that the allegations in the petition are true and that legal grounds exist therefor, the company shall be enjoined from doing further business; provided, that the company shall have reasonable notice served upon it by the commissioner and shall be given reasonable opportunity and time to show cause why the proceedings should not be commenced and to make good any impairment in its guaranty capital or reserve.

(b) Whenever, in the opinion of the court, the company should not be permitted longer to transact business, the court shall appoint a receiver for the purpose of winding up its business as in other cases of receivership in this state.



§ 56-21-113 - Guaranty capitalized companies maintaining reinsurance reserves may limit premiums in policies.

All companies operating under the guaranty capital provisions of this chapter and levying advance premiums and maintaining a full legal reinsurance reserve may limit their policyholders' liability to the amount of premiums stated in the policy or insurance contract and collect the same as set out in the policy and contract.



§ 56-21-114 - Policy and its prescribed requisites constitute the contract.

The insurance contracts of all such companies shall be made to conform to this chapter, and shall consist of the policy proper; the constitution and bylaws of the company, which must be attached to or printed on the policy; all endorsements made on or attached to the policy; the parts of the application as are attached to or incorporated in the insurance contract; and any premium note, or other policy obligation given by the insured, all of which shall be binding on the insured as long as the insured remains a member of or policyholder in the company.



§ 56-21-115 - Regular and contingent premium information in policy.

The amount of the regular premium and the contingent premium shall be plainly written on the outside or title page of the policy, and it shall be plainly stated in the policy or insurance contract that it is issued in consideration of the regular premium, and the further contingent premium of not less than the same amount in addition to the premium.



§ 56-21-116 - Regular and contingent premiums -- Additional assessments.

(a) All companies operating under this chapter and not maintaining a nine hundred fifty thousand dollar ($950,000) guaranty capital or more and a full legal reinsurance reserve, exclusive of all other liabilities, shall charge one (1) full regular annual or term premium for each policy issued and collect the same at the times and under the conditions as the insurance contract provides for; and the insured or policyholders shall be liable for a contingent premium equal to and in addition to the regular premium if needed by the company for the purpose of paying its losses and other liabilities. If any such company desires, it may make provisions in its insurance contract for assessments in addition to the one (1) contingent premium, which is herein made mandatory.

(b) The increase in the minimum amount of guaranty capital provided by the 1969 amendment does not apply to companies qualified and authorized prior to May 7, 1969.



§ 56-21-117 - Policyholder's liability -- Computation as assets of company.

The contingent liabilities of the policyholders shall be computed as contingent assets of the company. The unpaid regular premium and premium notes of the policyholders not over twelve (12) months due shall be computed as ledger assets of the company.



§ 56-21-118 - Extent of policyholder's liability.

No policyholder shall be liable for any amount in excess of the regular premium and contingent premium as herein provided for and required to be stated in the policy or insurance contract; nor shall any policyholder be liable for losses or expenses accruing before the policy was issued, nor for losses or expenses accruing after the termination of the insurance.



§ 56-21-119 - Lien on insured property for premiums and other policy obligations.

Every company operating under this chapter shall have a lien upon the property insured to secure the payment of all regular premiums, contingent premiums and other policy obligations due the company.



§ 56-21-120 - Action to collect premiums or other obligation -- Costs and attorney's fee.

If the company is compelled to collect the premiums or obligation by suit or through a collecting attorney, the insured shall be liable for all costs incident to the proceeding, including reasonable attorney's fee.



§ 56-21-121 - Voting rights of policyholders and guarantors -- Election of directors -- Qualifications of officers and directors.

Every policyholder in good standing of any company doing business under this chapter shall have one (1) vote at the election of the board of directors, and may vote either in person or by proxy. Guarantors in a guaranty capital company shall have one (1) vote each for each of their respective paid-up shares, and may vote either in person or by proxy. Not less than two thirds (2/3) of the directors in any such company shall be residents of this state. No person not a policyholder or guarantor shall be eligible to hold any principal office or be a director in any such company.



§ 56-21-122 - Accepting or rejecting insurance shall not be compensated by commissions on premiums.

No officer or other person whose duty it is to determine the character of the risk and upon whose decision the application for insurance thereon shall finally be accepted or rejected shall receive as compensation any commission upon the premium; but the person's compensation shall be a fixed salary, fee, or the part of the net profits of the company as the board of directors may determine.



§ 56-21-123 - Maximum amounts of fire risks prescribed.

(a) The maximum amount carried by any such company on any one (1) or more risks reasonably subject to one (1) fire shall not exceed the amounts prescribed in the following schedule when under the protection of a full paid fire department, not exceeding three fifths (3/5) of that amount when not under the protection of a full paid fire department: Click here to view image.

(b) When the insurance in force exceeds five million dollars ($5,000,000), the maximum permissible risk shall increase in the amount of one thousand dollars ($1,000) for each one million dollars ($1,000,000) of the amount of insurance in force; provided, that the maximum permissible risk shall in no case exceed thirty-five thousand dollars ($35,000). Notwithstanding any of the foregoing provisions, any state mutual fire insurance company having and maintaining seven hundred fifty thousand dollars ($750,000) in surplus funds, exclusive of contingent surplus funds, may insure any single risk up to fifty thousand dollars ($50,000). For purposes of this section, homeowners' policies, farm owners' policies and commercial multi-peril policies shall be considered permissible up to the limits of the property coverage.

(c) State mutual fire insurance companies not maintaining guaranty capital securities equal to or more than two hundred thousand dollars ($200,000), deposited prior to July 1, 1975, or maintaining seven hundred fifty thousand dollars ($750,000) in surplus funds, exclusive of contingent surplus funds, may retain up to ten percent (10%) of risks classified as vehicle insurance, casualty insurance and surety insurance. Ninety percent (90%) shall be reinsured with another state mutual fire insurance company or any casualty insurance company licensed to transact the specific lines of coverage to be reinsured in this state.



§ 56-21-124 - Reinsurance of fire risks with or for other companies.

Any state mutual fire insurance company organized under the laws of this state is empowered to contract by policy or other agreement with any insurance company authorized to do business in this state for reinsurance by the insurance company of the whole or any part of any risk it has outstanding by reason of the issuance of its policy of insurance. The state mutual fire insurance company is further empowered to reinsure for any state or county mutual fire insurance company organized under the laws of this state the whole or any part of any risk that the other company may be carrying and that such other company may desire to reinsure, in whole or in part.



§ 56-21-125 - Reinsurance of excess fire risks -- Reinsurance in unauthorized company -- Premium tax.

All amounts in excess of those provided by § 56-21-123 shall be reinsured concurrently with its writing. No company doing business under this chapter shall reinsure any of its business in any unauthorized company, except upon the written approval of the commissioner. The company shall pay the tax prescribed by chapter 4, part 2 of this title on all business it reinsures in companies not having their domicile in this state.



§ 56-21-126 - Reinsurance of fire risks to be deducted in determining limit of insurance.

The reinsurance which any state mutual fire insurance company may secure upon any risk it has outstanding shall be deducted in determining whether the amount of the risk exceeds the limit that by law such company may insure.



§ 56-21-127 - Premium rate or assessment paid to reinsuring company.

When any company subject to this chapter reinsures in another company the whole or a part of any risk it has outstanding by reason of the issuance of a policy of insurance, the company shall pay to the reinsuring company the regular rate or assessment that the company accepting the reinsurance may establish or require, and any money or assets of the state mutual fire insurance company shall be liable for the payment of the premium or assessment due.



§ 56-21-128 - Regular policies, assessments and premium rates apply to reinsurance.

When any company subject to this chapter agrees to reinsure for another state or county mutual fire insurance company the whole or any part of the risk, as authorized by § 56-21-124, it shall issue its regular policy of insurance for the amount of the risk, or part thereof so reinsured upon application therefor, and the company whose risk, in part or in whole, is reinsured, shall be liable to assessments or to pay a premium at the same rate as other members of the company for like insurance.



§ 56-21-129 - Dividends to policyholders.

Dividends in cash or otherwise may be paid to policyholders annually, or at such times as the directors may decide upon. The percent of dividend to be paid shall be fixed from time to time by the board of directors, and the board's action shall be final, both as to the percent of dividend and the time when it shall be paid to the policyholders. The percent of dividend shall be the same to all in each class of policyholders, but shall not be so large as to require the payment for any calendar year of more than fifty percent (50%) of the company's net cash surplus at the close of that year.



§ 56-21-130 - Certificate of authority for agents -- Fee.

Every company subject to this chapter shall be required to obtain from the commissioner a certificate of authority for each of its agents who solicits or writes insurance in this state, the fee for which shall be two dollars ($2.00).



§ 56-21-131 - Conversion of state mutual fire insurance company to state stock fire insurance company.

A state mutual fire insurance company organized under this chapter may become a state stock fire insurance company operating under chapter 23 of this title pursuant to a plan and procedure that is approved in advance by the commissioner. The commissioner shall not approve any such plan or procedure unless:

(1) The plan or procedure is equitable to the insurer's policyholders;

(2) The plan or procedure is subject to approval by vote of not less than three fourths (3/4) of the votes cast in person, by proxy, or by mail at a meeting of policyholders called for the purpose pursuant to the notice and procedure as may be approved by the commissioner;

(3) The equity of each policyholder in the insurer is determinable under a fair formula approved by the commissioner, which equity shall be based upon not less than the insurer's entire surplus, after deducting contributed or borrowed surplus funds and any outstanding guaranty capital securities, plus a reasonable present equity in its reserves and in all nonadmitted assets;

(4) The policyholders entitled to receive stock upon conversion and to participate in the purchase of additional stock, if any, include all policyholders having policies in force on the date of conversion;

(5) The plan provides that each policyholder of the insurer specified in subdivision (4) shall receive a proportionate part of the capital stock to be issued in respect to the policyholders' equity, and further gives to each such policyholder a nontransferable preemptive right to acquire a proportionate part of any additional capital stock to be issued and sold by the insurer, within a designated reasonable period. In addition to the issuance of shares in respect of the policyholders' equity, in the event the insurer has outstanding guaranty capital securities, the plan shall require the sale of a sufficient number of shares (at the same price per share as all other shares issued under the plan) to retire the guaranty capital securities; and to the extent each policyholder specified in subdivision (4) does not exercise the preemptive right to purchase a pro rata number of shares to retire the guaranty capital securities, the holders of the guaranty capital securities shall have the right to convert the securities, including all accrued interest, into shares of capital stock at such price;

(6) Shares are so offered to policyholders at a price not greater than that thereafter offered to others nor at more than five (5) times the par value of the shares; and

(7) The plan, when completed, would provide for the converted insurer paid-in capital stock in an amount not less than the minimum paid-in capital required of a state stock insurer organized under chapter 23 of this title; provided, that this provision does not apply to any converting mutual companies that were qualified and authorized under this chapter prior to May 7, 1969.



§ 56-21-132 - Guaranty capital -- Contingent premiums.

All companies operating under this chapter and not maintaining a nine hundred fifty thousand dollar ($950,000) guaranty capital or more and issuing policies providing for a contingent premium equal to and in addition to the regular premium and the contingent liabilities of the policyholders are included as contingent assets of the company, and the inclusion of these contingent assets on a statement of financial condition of the company at any date is required to show admitted assets equal to or greater than the outstanding liabilities, including provision for unearned premiums, the company shall cease to write any contracts of insurance except policies providing insurance against damage by fire, lightning, hail, extended coverage and tornadoes.






Chapter 22 - Tennessee County Mutual Insurance Company Act of 2006

§ 56-22-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee County Mutual Insurance Company Act of 2006."



§ 56-22-102 - Scope of chapter.

This chapter governs the qualifications and procedures for licensing and general regulatory requirements for county mutual insurance companies insuring risks and property in this state.



§ 56-22-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Certificate of authority" means a legal right granted by the commissioner and enjoyed by a county mutual insurance company to provide insurance as provided for in this chapter;

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) "County mutual insurance company" means a person that is authorized to provide insurance coverage pursuant to this chapter;

(4) "Department" means the department of commerce and insurance;

(5) "Gross premium" means maximum gross premiums as provided in the policy contracts, new and renewal, including policy or membership fees, whether paid in part or in whole by cash, automatic premium loans, dividends applied in any manner whatsoever, and without deduction or exclusion of dividends in any manner, but excluding premiums returned on cancelled policies, on account of reduction in rates, or reductions in the amount insured;

(6) "Insurer" or "insurance company" means any corporation, association, partnership or individual engaged as a principal in the business of insurance not licensed pursuant to this chapter;

(7) "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of these acting in concert;

(8) "Policyholder" means a person who is insured by a county mutual insurance company;

(9) "Premium" means money given in consideration to a county mutual insurance company on account of or in connection with an insurance policy for a specified policy period;

(10) "Principal place of business" means the primary office maintained by a county mutual insurance company in the county in which a county mutual insurance company was first granted a certificate of authority; and

(11) "Surplus" means the accumulated assets of a county mutual insurance company that exceed the county mutual insurance company's accrued losses and expenses.



§ 56-22-104 - Unlawful to transact insurance business without certificate of authority.

It is unlawful for any person to enter into a contract of insurance as a county mutual insurance company or transact insurance business in this state as a county mutual insurance company without a certificate of authority provided by the commissioner.



§ 56-22-105 - Application for certificate of authority -- Minimum requirements.

(a) To apply for a certificate of authority, a person shall file with the commissioner an application on a form adopted by the commissioner, accompanied by a nonrefundable filing fee in the amount referenced in § 56-4-101(a)(1). A person in this state applying for a certificate of authority to act as a county mutual insurance company shall, under penalty of refusal, suspension or revocation of the certificate of authority, declare that the statements made in the application are true, correct and complete to the best of the person's knowledge and belief.

(b) An application for a certificate of authority shall include the following documentation, together with any other information or documentation the commissioner may require:

(1) A certified copy of the articles of incorporation, charter or other such document;

(2) A certified copy of the bylaws or other similar document; and

(3) The names of the officers and directors of the county mutual insurance company.

(c) No certificate of authority shall be granted or maintained, unless the applicant or county mutual insurance company can prove to the commissioner's satisfaction that it will be able to write at least one hundred (100) policies of insurance and possesses at least two hundred thousand dollars ($200,000) in surplus.



§ 56-22-106 - Authority conferred by certificate -- Withdrawal of permission to write insurance -- Security deposit -- Risk limitations -- Extension of business -- Surplus requirements -- Use of names -- Insolvency guaranty funds.

(a) A certificate of authority granted pursuant to this chapter shall authorize the county mutual insurance company to insure losses or damage to property, including losses of use and occupancy, by fire, lightning, explosion, windstorm, hail, riot, civil commotion, aircraft, vehicles, collision, extended only to farm machinery, livestock, and other covered farm property, overturn of farm equipment, smoke, glass breakage, theft, vandalism, falling objects, weight of ice, snow or sleet, freezing, sudden and accidental damages caused by discharge or failure of plumbing, heating, air conditioning or automatic sprinkler systems, sudden and accidental tearing apart, cracking, burning or bulging of plumbing, heating, air conditioning or automatic sprinkler systems, sudden and accidental jolts from artificially generated electrical currents to electrical appliances, devices, fixtures and wiring, electrocution, drowning, vicious animals, sinkhole, collapse and volcanic action.

(b) (1) When a county mutual insurance company provides the same financial security to policyholders, and meets all other requirements applicable to insurance companies writing the same insurance transactions, it may also provide comprehensive personal liability, farmers comprehensive personal liability, premises liability for dwellings up to four (4) families, premises liability for churches and medical payment coverage associated therewith, subject to the same limitations that apply to insurance companies and upon the express written permission of the commissioner. The commissioner may, with cause, withdraw the permission to write that business permitted by this subdivision (b)(1). Any decision by the commissioner to withdraw permission may be reviewed as a contested case pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5; provided, that the county mutual insurance company requests a hearing within thirty (30) days after notice of the withdrawal of permission.

(2) Any county mutual insurance company meeting the requirements of subdivision (b)(1) shall place on deposit with the commissioner an amount that the commissioner deems necessary for the protection of policyholders of this state, the sum of which may be no less than two hundred thousand dollars ($200,000). The commissioner may decline to accept for deposit any specific issue of securities, if the commissioner determines that the securities may not provide the necessary protection to policyholders and creditors.

(c) (1) A certificate of authority shall not authorize a county mutual insurance company to issue a policy of insurance covering those risks found in subsection (a) where the retained amount of risk by the county mutual insurance company on any single risk exceeds the lesser of:

(A) Twenty thousand dollars ($20,000), plus three percent (3%) of the county mutual insurance company's surplus; or

(B) One hundred thousand dollars ($100,000).

(2) Any county mutual insurance company meeting the requirements of subsection (b) may not issue a policy of insurance covering those risks found in subsection (b) where the retained amount of risk by the county mutual insurance company on any single risk exceeds one hundred thousand dollars ($100,000) liability and five thousand dollars ($5,000) medical payments.

(3) For the purpose of calculating the allowable amount of risk that may be retained by a county mutual insurance company on any single risk under subdivision (c)(1)(A), the surplus of the county mutual insurance company shall be the lesser of:

(A) That surplus that was reported in the county mutual insurance company's last annual statement;

(B) The surplus level last known by the county mutual insurance company; or

(C) The surplus level the commissioner may determine from any examination or investigation of the county mutual insurance company.

(d) A county mutual insurance company may deduct the amount of reinsurance secured on a single risk in determining the retained amount of risk by the county mutual insurance company. A county mutual insurance company may secure reinsurance pursuant to § 56-2-208(1).

(e) No county mutual insurance company shall write in excess of five million dollars ($5,000,000) in annual direct gross written premium under any certificate of authority granted by the commissioner.

(f) (1) A county mutual insurance company subject to this chapter may issue policies of insurance on property located in the county in which its principal place of business is located and in all those counties contiguous to the county in which its principal place of business is located. Whenever any county mutual insurance company has a surplus of at least seven hundred fifty thousand dollars ($750,000), it may be authorized, through the express written permission of the commissioner, to extend its operation to counties contiguous to the county in which its principal place of business is located in the second degree. Whenever any county mutual insurance company has a surplus of at least three million dollars ($3,000,000), it may be authorized, through the express written permission of the commissioner, to extend its operation to all other counties in this state as the commissioner may allow.

(2) In addition to those surplus requirements found in subdivision (f)(1), a county mutual insurance company shall maintain a surplus of at least thirty-three percent (33%) of the county mutual insurance company's gross premium. Any county mutual insurance company failing to maintain the surplus requirements of this subdivision (f)(2) shall be considered to be operating in a hazardous financial condition and shall be subject to §§ 56-22-117 and 56-22-118.

(3) This subsection (f) shall not prevent any county mutual insurance company possessing a certificate of authority from the commissioner on June 30, 2006, from continuing its operations in any county in which it is legally doing business through December 31, 2010. Any county mutual insurance company not meeting the requirements of subdivision (f)(1) by December 31, 2010, must begin the process of winding down its business in those counties in which it is not lawfully permitted to do business under this section, with winding down to be completed by December 31, 2011.

(g) Any company operating under this chapter must use the words "county mutual insurance company" in their name or the words must be displayed any time the name of the company is used. No name shall be used that is similar to any name already in use by any existing company organized and doing business in the United States, as to be confusing or misleading.

(h) Except as provided for in § 56-22-111, no county mutual insurance company shall be required or permitted to join, or contribute financially to, any insurance insolvency guaranty fund or similar mechanism in this state, nor shall any county mutual insurance company, or its insured or claimants against its insured, receive any benefit from any insolvency guaranty fund for claims arising under the insurance policies issued by the county mutual insurance company. The policy declaration pages of every county mutual insurance company shall prominently disclose that the policyholder is not entitled to receive any benefit from the Tennessee Insurance Guaranty Association.



§ 56-22-107 - Elections -- Commissions -- Compensation -- Benefits -- Expense ratios.

(a) Every policyholder in good standing shall be entitled to one (1) vote in person or by ballot transmitted by mail, as shall be provided in the bylaws, in any election for directors or upon any other issues properly brought to the policyholders for consideration.

(b) (1) No officer, director or other person whose duty it is to determine the character of risk and upon whose decision the application for insurance shall be accepted or rejected shall receive as any part of the person's compensation a commission upon the premium, but the compensation shall be a fixed salary, and/or a share of the net profits of the county mutual insurance company that the board of directors may determine appropriate.

(2) Nothing under subdivision (b)(1) shall be construed to prohibit a county mutual insurance company from providing for its directors, officers and other employees reasonable benefits, including, but not limited to, directors' compensation, health insurance benefits and retirement benefits. Such benefits may be offered by a county mutual insurance company.

(3) The commissioner may promulgate rules to set appropriate expense ratios to address those expenses incurred in subdivisions (b)(1) and (2).



§ 56-22-108 - Surplus or emergency fund -- Investment of assets -- Borrowing to cover losses.

(a) In the event that the commissioner determines the existing surplus to be inadequate, a county mutual insurance company shall seek to accumulate a surplus or emergency fund in an amount that might be deemed necessary by the commissioner.

(b) A county mutual insurance company may invest its assets in the same manner as an insurance company licensed to write property and casualty lines of insurance as provided for by chapter 3, part 4 of this title.

(c) A county mutual insurance company may borrow money for the purpose of paying extraordinary losses. A county mutual insurance company shall conduct its affairs in such a manner as to pay those losses as might normally be expected in the course of doing business and to accumulate a surplus that might be used to pay losses above normal losses. A county mutual insurance company may borrow money only when it incurs substantial, extraordinary losses, and must notify the commissioner of its intent to borrow money to pay losses at least ten (10) business days before borrowing the money.



§ 56-22-109 - Annual statement -- Compliance with filing requirements for personal risk insurers -- Cancellation of policy of insurance -- Dividends.

(a) (1) Every county mutual insurance company operating under this chapter shall file an annual statement with the commissioner on or before March 1 of each year that reports the company's financial condition and business on December 31 of the previous year. The annual statement shall be submitted on a form the commissioner may prescribe and shall be accompanied by a fee as provided for in § 56-4-101(a)(4).

(2) Any county mutual insurance company failing to make and file the annual statements required by this section shall have its authority to do new business suspended until the time that the required annual statement is filed and shall pay a fine of one hundred dollars ($100) a day for the period during which the county mutual insurance company's authority is suspended. Any suspension of a county mutual insurance company's authority to write new business shall not preclude or otherwise bar the commissioner from levying any other penalties or take any other actions allowed under this chapter.

(3) The annual statement as filed with the commissioner under this section shall be presented at the annual meeting of the county mutual insurance company and shall be available for examination by any policyholder of the county mutual insurance company during its regular business hours.

(4) Every county mutual insurance company operating under this chapter shall prepare its annual statement and any other financial information required under this chapter in accordance with rules promulgated by the commissioner and the National Association of Insurance Commissioners accounting practices and procedures manual in effect for the period covered by the annual statement.

(b) (1) Every county mutual insurance company shall comply with the filing requirements for personal risk insurers found in § 56-5-305. All rates and forms shall be reviewed under the standards set forth in §§ 56-5-303 and 56-5-304. The commissioner may disapprove the rates or forms pursuant to the process outlined in § 56-5-308.

(2) The cancellation by a county mutual insurance company of a policy of insurance is subject to the same standards as those set forth in chapter 7, part 19 of this title, as may be applicable.

(3) Subject to the restrictions provided in this section, a county mutual insurance company may pay a dividend to its policyholders as the board of directors may determine. The amount of dividends paid during any calendar year by a county mutual insurance company shall not exceed ten percent (10%) of the lowest level of accumulated surplus existing on any day during the same calendar year. All proposed dividend payments shall be filed with the commissioner at least thirty (30) days prior to the proposed payment date. The commissioner may promulgate, by rule, standards by which dividends will be reviewed. Any decision by the commissioner to disapprove a proposed dividend of a county mutual insurance company may be reviewed as a contested case pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5; provided, that the county mutual insurance company requests a hearing within thirty (30) days after the denial of the proposed dividend request.



§ 56-22-110 - Required aggregate excess of loss reinsurance policy.

All county mutual insurance companies shall be required to carry an aggregate excess of loss reinsurance policy of no less than five percent (5%) of business in force. The amount required for such a policy shall be reduced by the county mutual insurance company's accumulated surplus.



§ 56-22-111 - Insolvency -- Assessments by other county mutual insurance companies.

(a) If the assets of a county mutual insurance company are insufficient to pay its existing liabilities, including those liabilities incurred but not reported and other obligations, as well as maintain the reserves required under this chapter, the county mutual insurance company shall notify the commissioner immediately.

(b) Upon notice or determination by the commissioner of a county mutual insurance company's insolvency under subsection (a), the commissioner shall promptly institute appropriate action under § 56-22-118.

(c) (1) After the institution of action under § 56-22-118, the commissioner, as early as is practicable, shall determine the amount of the insolvency and shall order the remaining county mutual insurance companies to pay an assessment in the amount of the insolvency, as well as any additional costs anticipated to be incurred by the commissioner for conducting the assessment.

(2) The assessment paid by each county mutual insurance company shall be based on a pro rata formula whereby the share that each county mutual insurance company pays is in proportion to the total insurance in force of all the county mutual insurance companies combined for the year in which the insolvency occurs. However, the commissioner shall not assess a county mutual insurance company in excess of that county mutual insurance company's gross premium reported for the previous year.

(3) In the event that the amount assessed by the commissioner exceeds the amount of the insolvency, the commissioner shall refund the excess amount to the assessed county mutual insurance companies.

(4) The commissioner shall have the authority to contract with experts, actuaries, examiners, legal counsel and other persons for the purpose of assisting in the assessment. All costs incurred by the commissioner in conducting the assessment shall be assessed to the county mutual insurance companies that are subject to the assessment.

(d) (1) Any county mutual insurance company failing to pay an assessment under subsection (c) when it is made due by the commissioner shall forfeit and pay to the state, in addition to the amount of the assessment, an amount equal to five percent (5%) per month, or fractional part thereof, of the delinquency. All delinquencies shall bear interest at the rate of ten percent (10%) per annum from the date the assessment was due until paid. The penalty and interest shall apply to any part of the assessment unpaid by the due date and no penalty or interest may be waived.

(2) Any county mutual insurance company that fails to pay an assessment ordered by the commissioner under this chapter within thirty (30) days of the date when the assessment is made due by the commissioner shall be summarily suspended from transacting any business in this state until the assessment is paid.

(e) Assessments made by the commissioner shall be allowed as a credit against premium taxes imposed on a county mutual insurance company, up to twenty-five percent (25%) of the net premium taxes due in any one (1) calendar year, until the aggregate of all assessments paid by the county mutual insurance company have been offset by the premium tax credit.

(f) The commissioner may bring action in the chancery court for Davidson County to recover any uncollected assessment against a county mutual insurance company.



§ 56-22-112 - Acquisition or merger.

The acquisition or merger of a county mutual insurance company is subject to the same standards and procedures set forth in § 56-11-103, and any rules promulgated thereunder.



§ 56-22-113 - Licensing requirements -- Requirements of managing general agents.

(a) A person shall not sell, solicit or negotiate insurance covering those risks listed under § 56-22-106(a), unless the person is licensed to sell property insurance under chapter 6, part 1 of this title.

(b) A person shall not sell, solicit or negotiate insurance covering those risks listed under § 56-22-106(b), unless the person is licensed to sell casualty insurance under chapter 6, part 1 of this title.

(c) Any person that seeks to enter into a contract for the exclusive or dominant right to manage or control a county mutual insurance company shall be considered the managing general agent of the county mutual insurance company and shall comply with the requirements that apply to managing general agents under chapter 6, part 5 of this title.



§ 56-22-114 - Premium taxes -- Additional taxes for writing fire coverage.

(a) All county mutual insurance companies shall pay a premium tax in accordance with chapter 4, part 2 of this title.

(b) In addition to the premium taxes levied on county mutual insurance companies under subsection (a), any county mutual insurance company writing fire insurance and lines of business having fire coverages as a part of the risk rate shall pay additional taxes as found in § 56-4-208 for the purpose of executing the fire marshal law. For the purposes of this subsection (b), the following portions of the amounts required to be reported by line of business in the annual statement required by § 56-22-109 shall be considered premiums for insurance covering the peril of fire:

(1) Fire lines, one hundred percent (100%);

(2) Farmowners and homeowners multiple peril, fifty-five percent (55%); and

(3) Combined coverages, including fire, extended coverages, vandalism, malicious mischief and theft, sixty percent (60%).

(c) Payments for those premium taxes levied on county mutual insurance companies under subsection (a) shall be paid on a quarterly basis, with payments being due on or before June 1 for the first quarter of the calendar year, September 1 for the second quarter, December 1 for the third quarter and March 1 for the fourth quarter of the previous calendar year.

(d) Should any county mutual insurance company fail or neglect to properly make the returns and payments required under this section, the county mutual insurance company shall be subject to the interest and penalties found in § 56-4-216.



§ 56-22-115 - Examination of county mutual insurance company.

(a) The commissioner may investigate or examine the affairs of a county mutual insurance company to the same extent that the commissioner may investigate or examine the affairs of an insurance company doing business in this state. At least once every five (5) years, the commissioner shall examine the affairs of each county mutual insurance company holding a certificate of authority in this state as to both its financial condition and its compliance with the law.

(b) After the completion of an examination undertaken under subsection (a), the requirements and procedures of § 56-1-411(d) shall be followed.

(c) A county mutual insurance company examined by the commissioner shall pay all costs of the examination, including, but not limited to, the reasonable fees of actuaries, accountants, attorneys and other professionals that the commissioner may enter into a contract with to perform examination services on behalf of the commissioner.

(d) All working papers, recorded information, documents or copies thereof produced by, obtained by or disclosed to the commissioner or any other person in the course of an examination made under this chapter shall be given confidential treatment and may not be made public by the commissioner or any other person, except to the extent provided under § 56-1-411. Access may also be granted to the National Association of Insurance Commissioners under § 56-2-801, or to any other state or federal agency or law enforcement authority as the commissioner deems appropriate.



§ 56-22-116 - Cease and desist order.

(a) In addition to all other powers granted under this chapter, the commissioner may issue an order requiring a county mutual insurance company to cease and desist from engaging in any act or practice found to be in violation of this chapter or any other applicable law, rule, regulation or order of the commissioner.

(b) Any order issued pursuant to this section shall be accompanied by a notice to the county mutual insurance company as to the right to have a hearing. All hearings conducted pursuant to this chapter shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) Without limitation on other remedies provided by law, upon finding that any county mutual insurance company or other person has violated any cease and desist order issued by the commissioner, the commissioner may seek enforcement of the order through the attorney general and reporter in the chancery court of Davidson County.



§ 56-22-117 - Violations -- Hearings.

(a) The commissioner may, after notice and a hearing, levy a civil penalty in an amount not to exceed ten thousand dollars ($10,000) against a county mutual insurance company or an entity required to be licensed as a county mutual insurance company, upon a finding that the county mutual insurance company, the entity required to be licensed as a county mutual insurance company, an officer or director of the county mutual insurance company, or the entity required to be licensed as a county mutual insurance company:

(1) Has violated this chapter or any rule promulgated under this chapter;

(2) Has violated any order issued by the commissioner, including, but not limited to, those orders issued under §§ 56-22-111, 56-22-115 and 56-22-116;

(3) Is in a hazardous operating condition;

(4) Has made a filing with the commissioner containing fraudulent or materially false or misleading statements of fact;

(5) Has failed or refused to pay for the costs of any examination of the county mutual insurance company undertaken under this chapter;

(6) Has been convicted of a felony; or

(7) Has committed any unfair act or practice as set forth in § 56-8-103 or § 56-8-104.

(b) All hearings conducted pursuant to this section shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) Each day of continued violation shall constitute a separate violation for purposes of determining the possible amount of penalty under this section.



§ 56-22-118 - County mutual insurance companies subject to same proceedings and actions as insurance companies.

The commissioner may subject a county mutual insurance company to any proceeding or action authorized pursuant to chapter 9 of this title, under the same terms as insurance companies. For all such purposes, county mutual insurance companies are deemed to meet the definition of insurance company set forth in chapter 9 of this title.



§ 56-22-119 - Fraud.

A director, an officer, a member, an insurance producer, or an employee of a county mutual insurance company who knowingly or intentionally, directly or indirectly, uses or employs, or allows another person to use or employ, money, funds, securities, or assets of the county mutual insurance company for private profit or gain commits a fraudulent insurance act under § 56-53-102, subjecting the person to the criminal penalties found in § 56-53-104.



§ 56-22-120 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this chapter. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Chapter 23 - State Stock Fire Insurance Companies

§ 56-23-101 - Property, casualty and surety insurance -- Certificate of authority.

(a) Every state stock fire insurance company organized and incorporated under the laws of this state and operating under this chapter, before commencing business, must file or deposit with the commissioner of commerce and insurance the following:

(1) A properly certified copy of its charter;

(2) Satisfactory evidence that it possesses and maintains capital in the amount of not less than nine hundred fifty thousand dollars ($950,000);

(3) A duly executed instrument appointing agent for service of process, as required by § 56-2-103; and

(4) At least one hundred thousand dollars ($100,000) in cash or its equivalent, but the commissioner has the discretion to accept as the equivalent bonds of this state or bonds of the United States; all deposits required by this subdivision (a)(4) shall be subject to the same conditions as required in the case of stock or mutual life insurance companies.

(b) The commissioner shall not approve any charter or issue a certificate of authority to any company under this chapter until the commissioner has found that:

(1) The company has submitted a plan of operation; and

(2) The incorporators, directors and proposed officers are of known character and there is no good reason to believe that they are affiliated, directly or indirectly, through ownership, control, management, reinsurance transactions or other insurance or business relations with any person or persons known to have been involved in the improper manipulation of assets, accounts, reinsurance or any matter inimical to the business of insurance.

(c) The commissioner, if satisfied that all the foregoing conditions have been met, shall issue to the company a certificate of authority to do a property, casualty and surety insurance business, as defined in § 56-2-201, under this chapter.

(d) Subdivision (a)(2) does not apply to companies qualified and authorized as state mutual fire insurance companies under chapter 21 of this title prior to May 7, 1969, which thereafter convert to state stock fire insurance companies under the provisions of chapter 21; provided, that any such company shall have immediately after its conversion, and shall maintain thereafter at all times, a combined capital and surplus, including both earned surplus and capital (contributed) surplus, of not less than three hundred thousand dollars ($300,000).



§ 56-23-102 - False swearing to statement to obtain certificate of authority -- Perjury -- Denial of right to do business -- Revocation of certificate.

(a) False swearing to the statement required by § 56-23-101 shall be deemed perjury, and those who commit it shall be punished as in other cases of perjury.

(b) The company in whose interest the false statement is made shall be denied the right to do business for twelve (12) months thereafter, and if a certificate of authority be obtained thereby for the company, it shall be revoked by the commissioner and the company prohibited from doing business for twelve (12) months next after the discovery of the false statement.



§ 56-23-103 - Ceding insurers credited pro rata unearned premium liability.

For the purpose of determining the financial condition of a ceding insurer, only if the reinsurance is effected by the ceding insurer in any assuming insurer authorized to do such business in this state, or in any other state of the United States or the District of Columbia, the ceding insurer shall, in addition to any credit allowed against its loss reserves, receive credit for the reinsurance by way of deduction from its unearned premium liability, which liability shall be equal to the unearned portions of the gross premiums charged on unexpired or unterminated risks and policies.



§ 56-23-104 - Assuming insurers -- Determination of financial condition.

For the purpose of determining the financial condition of any assuming insurer, the insurer shall be charged with an amount in its unearned premium liability equal to the amount of the deductions specified in § 56-23-103, and in its valuation reserve liability with an amount at least equal to the amount that it would be required to maintain if it were the direct insurer of the assumed risks on the basis specified in the reinsurance agreement.



§ 56-23-105 - Rates and rating organizations.

Chapter 5 of this title shall apply to every stock fire insurance company operating under the provisions of this chapter.



§ 56-23-106 - Annual reports of companies -- Contents -- Financial condition -- Filing fee.

Every company subject to this chapter shall make an annual report to the commissioner, by March 1 of each year as of December 31 of the preceding year, on blank forms prepared and furnished by the commissioner for that purpose, setting forth the transactions of the company during the previous year, showing its condition at the close of the year, and shall pay to the commissioner a fee of fifty dollars ($50.00) therefor at the time of filing the statement.



§ 56-23-107 - Reinsurance of fire risks with or for other companies.

Any state stock fire insurance company organized under the laws of this state is empowered to contract with any insurance company authorized to do business in this state to reinsure the whole or any part of any risk it has outstanding by reason of the issuance of its policy of insurance.



§ 56-23-108 - Reinsurance of excess fire risks in unauthorized company with approval of commissioner -- Premium tax -- Payment.

(a) No company doing business under this chapter shall reinsure any of its business in any unauthorized company, except upon the written approval of the commissioner.

(b) The company shall pay the tax prescribed by chapter 4, part 2 of this title on all business it reinsures in companies not having their domicile in this state.



§ 56-23-109 - Certificate of authority for agents -- Fee.

Every such company shall be required to obtain from the commissioner a certificate of authority for each of its agents who solicit or write insurance in this state, the fee for which shall be two dollars ($2.00).



§ 56-23-110 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations not in conflict with this chapter for the purpose of implementing this chapter, and the regulations so promulgated shall have the force and effect of law.



§ 56-23-111 - Assets -- Investments -- Loans -- Foreign investments.

Sections 56-3-103, 56-3-104 and 56-3-302 -- 56-3-307 are applicable to any company organized and doing business under this chapter.






Chapter 24 - Insolvent Domestic Corporations

§ 56-24-101 - Insolvent domestic corporations -- Action by attorney general -- Application for restraining order.

When the commissioner of commerce and insurance, on investigation, is satisfied that any corporation organized under the laws of this state and doing business as a life and casualty insurance company is insolvent because of matured death claims or other obligations due and unpaid exceeding its assets and death assessments or periodical payments called or in process of collection, or has exceeded its powers, has failed to comply with any provision of law, or is not carrying out its contracts with members in good faith, the commissioner shall report the facts to the attorney general and reporter, who, if of the opinion that the facts require the action, may apply to any court having jurisdiction for an order requiring the officers of the corporation to show cause within a reasonable time why the corporation should not be restrained from continuing to transact business.



§ 56-24-102 - Receivers -- Power of court to appoint -- Removal of officers.

The court may, in its discretion, appoint receivers to take charge of the effects and wind up the business of the corporation, subject to rules and orders as the court may from time to time prescribe, according to the course of proceedings in equity, or the court may, if it deems that the best interests of the corporation will be served thereby, decree a removal from office of the officers or any number thereof, and substitute suitable persons to serve until the regular annual election, or until a successor is regularly chosen.



§ 56-24-103 - Certificate of authority for agent -- Expiration -- Renewal -- Failure to apply for -- Transacting business without -- Penalty.

Every corporation transacting business under this chapter shall obtain from the commissioner a certificate of authority for each agent writing or soliciting insurance for it in this state, which certificate shall show that the corporation has complied with this chapter, and the certificate, unless sooner revoked, shall expire with the end of each calendar year, and be renewed within thirty (30) days thereafter. Any corporation that neglects or fails to make application for certificates of authority for its agents or any one (1) of its agents, and any agent who transacts any business for the corporation without first receiving the certificate herein required, shall be liable to a fine of one hundred dollars ($100).



§ 56-24-104 - Fees to be paid state.

The commissioner shall collect and pay into the state treasury the fees prescribed by § 56-4-101 for issuing each new certificate of authority, for filing the company's annual statement and for amendments to the company's certificate of authority.






Chapter 25 - Fraternal Benefit Societies

Part 11 - General Provisions

§ 56-25-1101 - Organizations that constitute "fraternal benefit societies."

Any incorporated society, order or supreme lodge, without capital stock, including one exempted under § 56-25-1704(a)(2), whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and that provides benefits in accordance with this chapter, is declared to be a "fraternal benefit society."



§ 56-25-1102 - Operating on lodge system -- Children's lodges.

(a) A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated or admitted in accordance with its laws, rules and ritual. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once every sixty (60) days in furtherance of the purposes of the society.

(b) A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of the children, nor shall they have a voice or vote in the management of the society.



§ 56-25-1103 - Representative form of government.

A society has a representative form of government when:

(1) It has a supreme governing body constituted in one (1) of the following ways:

(A) Assembly. The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than two thirds (2/3) of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected and shall meet at least every four (4) years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws; or

(B) Direct Election. The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail. Each term of a board member may not exceed four (4) years. Vacancies on the board between elections may be filled in the manner prescribed by the society's laws. Those persons elected to the board shall constitute a majority in number and be not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society;

(2) The officers of the society are elected either by the supreme governing body or by the board of directors;

(3) Only benefit members are eligible for election to the supreme governing body, the board of directors or any intermediate assembly; and

(4) Each voting member has one (1) vote; no vote may be cast by proxy.



§ 56-25-1104 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Benefit contract" means the agreement for provision of benefits authorized by § 56-25-1401, as that agreement is described in § 56-25-1404;

(2) "Benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract;

(3) "Certificate" means the document issued as written evidence of the benefit contract;

(4) "Commissioner" means the commissioner of commerce and insurance;

(5) "Laws" means the society's articles of incorporation, charter, constitution and bylaws, however designated;

(6) "Lodge" means subordinate member units of the society, known as camps, courts, councils, branches or by any other designation;

(7) "Premiums" means premiums, rates, dues or other required contributions by whatever name known, which are payable under the certificate;

(8) "Rules" means all rules, regulations or resolutions adopted by the supreme governing body or board of directors that are intended to have general application to the members of the society; and

(9) "Society" means fraternal benefit society, unless otherwise indicated.



§ 56-25-1105 - Operation for benefit of members -- Powers.

(a) A society shall operate for the benefit of members and their beneficiaries by:

(1) Providing benefits as specified in § 56-25-1401; and

(2) Operating for one (1) or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic or religious purposes for the benefit of its members, which may also be extended to others. The purposes may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations.

(b) Every society has the power to adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs. It has the power to change, alter, add to or amend the laws and rules and has such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

(c) The commissioner may require any society to furnish facts and figures disclosing expenditures made by the society under subdivision (a)(2).






Part 12 - Membership -- Proceedings -- Officers and Employees

§ 56-25-1201 - Membership.

(a) A society shall specify in its laws or rules:

(1) Eligibility standards for each and every class of membership; provided, that if benefits are on the lives of children, the minimum age for adult membership shall be set at not less than fifteen (15) years of age and not greater than twenty-one (21) years of age;

(2) The process for admission to membership for each membership class; and

(3) The rights and privileges of each membership class; provided, that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

(b) A society may also admit social members, who shall have no voice or vote in the management of the insurance affairs of the society.

(c) Membership rights in the society are personal to the member and are not assignable.



§ 56-25-1202 - Meetings -- Publications -- Annual statement -- Grievance procedures.

(a) The meetings of its supreme governing body may be held in any state, district, province or territory wherein the society has at least one (1) subordinate lodge, or in such other location as determined by the supreme governing body, and all business transacted at the meetings shall be valid in all respects as if the meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

(b) (1) A society may provide in its laws for an official publication in which any notice, report or statement required by law to be given to members, including notice of election, may be published. The required notice, report or statement shall be printed conspicuously in the publication. If the records of a society show that two (2) or more members have the same mailing address, an official publication mailed to one (1) member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(2) Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, the synopsis may be published in the society's official publication.

(c) A society may provide in its laws or rules for grievance or complaint procedures for members.



§ 56-25-1203 - Officers, employees, etc. -- Liability, indemnification, insurance.

(a) The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

(b) (1) Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, the person in connection with or arising out of any action, suit or proceeding, whether civil, criminal, administrative or investigative, or threat thereof, in which the person may be involved by reason of the fact that the person is or was a director, officer, employee or agent of the society or of any firm, corporation or organization that the person served in any capacity at the request of the society.

(2) A person shall not be so indemnified or reimbursed:

(A) In relation to any matter in the action, suit or proceeding as to which the person is finally adjudged to be or have been guilty of breach of a duty as a director, officer, employee or agent of the society; or

(B) In relation to any matter in the action, suit or proceeding, or threat thereof, which has been made the subject of a compromise settlement;

unless, in either such case, the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that the conduct was unlawful.

(3) The determination whether the conduct of the person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in subdivision (b)(2)(A) or (b)(2)(B) may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to the action, suit or proceeding or by a court of competent jurisdiction.

(4) The termination of any action, suit or proceeding by judgment, order, settlement, conviction or upon a plea of no contest, as to the person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement.

(5) The foregoing right of indemnification and reimbursement shall not be exclusive of other rights to which the person may be entitled as a matter of law and shall inure to the benefit of the person's heirs, executors and administrators.

(c) A society has the power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the society, or who is or was serving at the request of the society as a director, officer, employee or agent of any other firm, corporation or organization against any liability asserted against the person and incurred by the person in any such capacity or arising out of the person's status as such, whether or not the society would have the power to indemnify the person against the liability under this section.



§ 56-25-1204 - Waiver of laws.

The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members, shall have the power or authority to waive any of the provisions of the laws of the society. The provision shall be binding on the society and every member and beneficiary of a member.






Part 13 - Organization

§ 56-25-1301 - Organization -- Certificate of authority.

A domestic society organized on or after January 1, 1991, shall be formed as follows:

(1) Ten (10) or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may make, sign and acknowledge before some officer competent to take acknowledgement of deeds, articles of incorporation, in which shall be stated:

(A) The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company or any governmental entity as to be misleading or confusing;

(B) The purpose for which it is being formed and the mode in which its corporate powers are to be exercised. The purposes shall not include more liberal powers than are granted by this chapter;

(C) The names and residences of the incorporators and the names, residences and official titles of all the officers, trustees, directors or other persons who are to have and exercise the general control of the management of the affairs and funds of the society the first year, or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one (1) year from the date of issuance of the permanent certificate of authority.

(2) (A) The articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advance payments if the organization is not completed within one (1) year shall be filed with the commissioner, who may require further information the commissioner deems necessary.

(B) The bond with sureties approved by the commissioner shall be in the amount, not less than three hundred thousand dollars ($300,000), nor more than one million five hundred thousand dollars ($1,500,000), as required by the commissioner.

(C) All documents filed are to be in the English language.

(D) If the purposes of the society conform to the requirements of this chapter and all provisions of the law have been complied with, the commissioner shall so certify, retain and file the articles of incorporation and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as hereinafter provided.

(3) No preliminary certificate of authority granted under this section shall be valid after one (1) year from its date or after the further period, not exceeding one (1) year, as may be authorized by the commissioner upon cause shown, unless the five hundred (500) applicants required by subdivision (4) have been secured and the organization has been completed as herein provided. The articles of incorporation and all other proceedings thereunder shall become null and void in one (1) year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society has completed its organization and received a certificate of authority to do business as hereinafter provided.

(4) Upon receipt of a preliminary certificate of authority from the commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one (1) regular monthly premium in accordance with its table of rates and shall issue to each applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of the advance premium, nor issue any certificate, nor pay or allow, or offer or promise to pay or allow, any benefit to any person until:

(A) Actual bona fide applications for benefits have been secured on not less than five hundred (500) applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

(B) At least ten (10) subordinate lodges have been established into which the five hundred (500) applicants have been admitted;

(C) There has been submitted to the commissioner, under oath of the president or secretary, or corresponding officer of the society, a list of the applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted and premiums therefor; and

(D) It has been shown to the commissioner, by sworn statement of the treasurer, or corresponding officer of the society, that at least five hundred (500) applicants have each paid in cash at least one (1) regular monthly premium as herein provided, which premiums in the aggregate shall amount to at least one hundred fifty thousand dollars ($150,000). The advance premiums shall be held in trust during the period of organization, and if the society has not qualified for a certificate of authority within one (1) year, as herein provided, the premiums shall be returned to the applicants.

(5) The commissioner may make the examination and require any further information as the commissioner deems advisable. Upon presentations of satisfactory evidence that the society has complied with all the provisions of law, the commissioner shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to this chapter. The certificate of authority shall be prima facie evidence of the existence of the society at the date of the certificate. The commissioner shall cause a record of the certificate of authority to be made. A certified copy of the record may be given in evidence with the like effect as the original certificate of authority.

(6) Any incorporated society authorized to transact business in this state on January 1, 1991, shall not be required to reincorporate.



§ 56-25-1302 - Amendment of laws.

(a) A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum. The referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representative of voting members, or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six (6) months from the date of submission of the amendment, a majority of the members voting have signified their consent to the amendment by one (1) of the methods specified in this section.

(b) All amendments to the laws of any domestic society shall be filed with the commissioner and shall become operative upon the filing unless a later time be provided in the amendments or in laws of the society.

(c) Within ninety (90) days from the effective date of the amendment, all the amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis, stating facts that show that same have been duly addressed and mailed, shall be prima facie evidence that the amendments or synopsis have been furnished the addressee.

(d) Every foreign or alien society authorized to do business in this state shall file with the commissioner a duly certified copy of all amendments of, or additions to, its laws within ninety (90) days after the enactment of the amendments.

(e) Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of the legal adoption of the laws.



§ 56-25-1303 - Nonprofit institutions.

A society may create, maintain and operate, or may establish organizations to operate, not-for-profit institutions to further the purposes permitted by § 56-25-1105(a)(2). The institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held or leased by the society for this purpose shall be reported in every annual statement.



§ 56-25-1304 - Restrictions on merger, consolidation or reinsurance.

(a) No fraternal benefit society organized under the laws of this state to do the business of life, accident, or health insurance shall consolidate or merge with any other fraternal benefit society, or reinsure its insurance risks, or any part thereof, with any other fraternal benefit society, or assume or reinsure the whole or any portion of the risks of any other fraternal benefit society, except as provided in this chapter.

(b) No fraternal benefit society or subordinate body thereof shall merge or consolidate with any company or association not licensed to transact business as a fraternal benefit society.

(c) Each fraternal benefit society subject to this chapter shall comply with §§ 56-2-207 -- 56-2-209 governing reinsurance contracts. In addition, no reinsurance contract of a fraternal benefit society shall cede or assume risks resident of this state if the principal purpose of such reinsurance contract, as determined by the commissioner, is to avoid the tax due under § 56-4-205.



§ 56-25-1305 - Method of consolidation or merger.

(a) A domestic society may consolidate or merge with any other society by complying with this section. It shall file with the commissioner:

(1) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(2) A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the commissioner but not earlier than December 31, next preceding the date of the contract;

(3) A certificate of the officers duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds (2/3) vote of the supreme governing body of each society, the vote being conducted at a regular or special meeting of each such body, or, if the society's laws so permit, by mail; and

(4) Evidence that at least sixty (60) days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

(b) (1) If the commissioner finds that the contract is in conformity with this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, the commissioner shall approve the contract and issue a certificate to such effect.

(2) Upon such approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In this event, the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of the state or territory and a certificate of the approval filed with the commissioner of commerce and insurance of this state or, if the laws of the state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the commissioner of insurance of the state or territory, and a certificate of the approval filed with the commissioner of commerce and insurance of this state.

(3) In case the contract is not approved, it shall be inoperative, and the fact of the submission and its contents shall not be disclosed by the commissioner.

(c) Upon the consolidation or merger becoming effective as provided in this section, all the rights, franchises and interests of the consolidated or merged societies in and to every species of property, real, personal or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of the real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after the consolidation or merger.

(d) The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that the notice or document has been duly addressed and mailed, shall be prima facie evidence that the notice or document has been furnished the addressees.

(e) (1) All necessary and actual expenses and compensation incident to the proceedings provided in this section shall be paid as provided by the contract of consolidation or merger.

(2) No brokerage or commission shall be included in the expenses and compensation or shall be paid to any person by either of the parties to any such contract in connection with the negotiation therefor or execution thereof, nor shall any compensation be paid to any officer or employee of either of the parties to the contract for directly or indirectly aiding in effecting the contract of consolidation or merger.

(3) An itemized statement of all the expenses shall be filed with the commissioner, subject to approval, and, when approved, shall be binding on the parties to the contract.

(4) Except as fully expressed in the contract of consolidation or merger, or itemized statement of expenses, as approved by the commissioner or commissioners, as the case may be, no compensation shall be paid to any person or persons, and no officer or employee of the state shall receive any compensation, directly or indirectly, for in any manner aiding, promoting or assisting any such consolidation or merger.



§ 56-25-1306 - Conversion to stock or mutual life insurance company.

Any domestic fraternal benefit society may be converted and licensed as a stock or mutual life insurance company by compliance with all the requirements of this title for stock or mutual life insurance companies. A plan of conversion shall be prepared in writing by the board of directors, setting forth in full the terms and conditions of conversion. The affirmative vote of two thirds (2/3) of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of the commissioner, who may give approval if the commissioner finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society.






Part 14 - Contractual Benefits

§ 56-25-1401 - Benefits.

(a) A society may provide the following contractual benefits in any form:

(1) Death benefits;

(2) Endowment benefits;

(3) Annuity benefits;

(4) Temporary or permanent disability benefits;

(5) Hospital, medical or nursing benefits;

(6) Monument or tombstone benefits to the memory of deceased members; and

(7) Such other benefits as authorized for life insurers and that are not inconsistent with this chapter.

(b) A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subsection (a), consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.



§ 56-25-1402 - Beneficiaries -- Funeral benefits.

(a) The owner of a benefit contract has the right at all times to change the beneficiaries in accordance with the laws or rules of the society, unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate, until the certificate has become due and payable in conformity with the provisions of the benefit contract.

(b) A society may make provision for the payment of funeral benefits to the extent of the portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expenses occasioned by the burial of the member.

(c) If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds are payable, the amount of the benefit, except to the extent that funeral benefits may be paid as provided in this section, shall be payable to the personal representatives of the deceased insured; provided, that if the owner of the certificate is other than the insured, the proceeds shall be payable to the owner.



§ 56-25-1403 - Exemption from attachment, garnishment or other process.

No money or other benefit, charity, relief or aid to be paid, provided or rendered by any society, shall be liable to attachment, garnishment or other process, or to be seized, taken, appropriated or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.



§ 56-25-1404 - Benefit contracts.

(a) Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided. The certificate, together with any riders or endorsements attached thereto, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.

(b) Any changes, additions or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate shall bind the owner and the beneficiaries, and shall govern and control the benefit contract in all respects, the same as though the changes, additions or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition or amendment shall destroy or diminish benefits that the society contracted to give the owner as of the date of issuance.

(c) Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

(d) (1) A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired, its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of the deficiency as ascertained by its board, and that if the payment is not made either:

(A) It shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or

(B) In lieu of or in combination with subdivision (d)(1)(A), the owner may accept a proportionate reduction in benefits under the certificate.

(2) The society may specify the manner of the election and which alternative is to be presumed if no election is made.

(e) Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions of the society.

(f) (1) No certificate shall be delivered or issued for delivery in this state unless a copy of the form has been filed with and approved by the commissioner in the manner provided for like policies issued by life, accident and sickness insurers in this state.

(2) Every life, accident and sickness, health, sickness, or disability insurance certificate and every annuity certificate shall meet the standard contract provision requirements in this title not inconsistent with this chapter for like policies issued by life, accident and sickness insurers in this state, except that a society may provide for a grace period for payment for premiums of one (1) full month in its certificates.

(3) The certificate shall also contain a provision stating the amount of premiums that are payable under the certificate, and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate.

(4) If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership of insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

(g) Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application of membership in order to effect this transfer, and may provide in all other respects for regulation, government and control of the certificates and all rights, obligations and liabilities incident to and connected with the certificates. Ownership rights prior to the transfer shall be specified in the certificate.

(h) A society may specify the terms and conditions on which benefit contracts may be assigned.



§ 56-25-1405 - Nonforfeiture benefits, cash surrender values, loans or other options.

(a) For certificates issued prior to one (1) year after January 1, 1991, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender, loan or other option granted shall comply with the provisions of law applicable immediately prior to January 1, 1991.

(b) For certificates issued on or after January 1, 1992, for which reserves are computed on the commissioner's 1941 standard ordinary mortality table, the commissioner's 1941 standard industrial table or the commissioner's 1958 standard ordinary mortality table, or the commissioner's 1980 standard mortality table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon the tables.






Part 15 - Finances

§ 56-25-1501 - Investments.

A society shall invest its funds only in the investments that are authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations on the investment. Any foreign or alien society permitted or seeking to do business in this state, which invests its funds in accordance with the laws of the state, district, territory, country or province in which it is incorporated, shall be held to meet the requirements of this section for the investment of funds.



§ 56-25-1502 - Management of assets.

(a) All assets shall be held, invested and disbursed for the use and the benefit of the society, and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof, except as provided in the benefit contract.

(b) A society may create, maintain, invest, disburse and apply any special fund or funds necessary to carry out any purpose permitted by the laws of the society.

(c) A society may, pursuant to resolution of its supreme governing body, establish and operate one (1) or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing the accounts and issuing the contracts. To the extent the society deems it necessary in order to comply with any applicable federal or state laws, or any rules issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account; may, for persons having beneficial interest therein, provide special voting and other rights, including, without limitation, special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account; and may issue contracts on a variable basis to which § 56-25-1404(b) and (d) shall not apply.



§ 56-25-1503 - Exemption from insurance laws.

Except as herein provided, societies are governed by this chapter and are exempt from all other provisions of the insurance laws of this state unless they are expressly designated therein, or unless it is specifically made applicable by this chapter.



§ 56-25-1504 - Tax exemptions.

Every society organized or licensed under this chapter is declared to be a charitable and benevolent institution, and all of its funds are exempt from all and every state, county, district, municipal and school tax other than taxes on real estate and personal property.






Part 16 - Regulation

§ 56-25-1601 - Standards for valuation of certificates -- Reserves.

(a) Standards of valuation for certificates issued prior to January 1, 1992, shall be those provided by the laws applicable immediately prior to January 1, 1991.

(b) (1) The minimum standards of valuation for certificates issued on or after January 1, 1992, shall be based on the following tables:

(A) For certificates of life insurance, the commissioner's 1941 standard ordinary mortality table, the commissioner's 1941 standard industrial mortality table, the commissioner's 1958 standard ordinary mortality table, the commissioner's 1980 standard ordinary mortality table or any more recent table made applicable to life insurers; and

(B) For annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits and for noncancellable accident and health benefits, the tables as are authorized for use by life insurers in this state.

(2) All certificates in subdivision (b)(1) shall be under valuation methods and standards, including interest assumptions, in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits.

(c) The commissioner has the discretion to accept other standards for valuation, if the commissioner finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed. The commissioner has the discretion to vary the standards of mortality applicable to all benefit contracts on substandard lives or other hazardous lives by any society authorized to do business in this state.

(d) Any society, with the consent of the commissioner of the state of domicile of the society and under such conditions, if any, which the commissioner of commerce and insurance of Tennessee may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected by the excess reserves.



§ 56-25-1602 - Annual reports.

Reports shall be filed in accordance with the following provisions:

(1) Every society transacting business in this state shall annually, on or before March 1, unless time has been extended by the commissioner for cause shown, file with the commissioner a true statement of its financial condition, transactions and affairs for the preceding calendar year and pay the fee specified in § 56-4-101 for filing the statement. The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the commissioner;

(2) As part of the annual statement herein required, each society shall, on or before March 1, file with the commissioner a valuation of its certificates in force on December 31 last preceding; provided, that the commissioner has the discretion, for cause shown, to extend the time for filing the valuation, for no more than two (2) calendar months. The valuation shall be done in accordance with the standards specified in § 56-25-1601. The valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society; and

(3) A society neglecting to file the annual statement in the form and within the time provided by this section shall forfeit one hundred dollars ($100) for each day during which the neglect continues, and, upon notice by the commissioner to that effect, its authority to do business in this state shall cease while the default continues.



§ 56-25-1603 - License.

Societies that are now authorized to transact business in this state, and all societies hereafter licensed, may continue such business until June 30, 1992. The authority of these societies and all societies hereafter licensed may thereafter be renewed annually, but in all cases to terminate on the succeeding June 30. However, a license so issued shall continue in full force and effect until the new license is issued or specifically refused. For each license or renewal, the society shall pay the commissioner a fee of ten dollars ($10.00). A duly certified copy or duplicate of the license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of this chapter.



§ 56-25-1604 - Examination of societies.

(a) The commissioner, or any person the commissioner may appoint, shall examine any domestic, foreign or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination of domestic, foreign or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.

(b) The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the commissioner.



§ 56-25-1605 - Admission of foreign or alien society.

(a) No foreign or alien society shall transact business in this state without a license issued by the commissioner.

(b) Any such society desiring admission to this state shall comply substantially with the requirements and limitations of this chapter applicable to domestic societies. Any such society may be licensed to transact business in this state after first having shown to the satisfaction of the commissioner that it has maintained an active bona fide lodge for a period of not less than three (3) years and:

(1) Upon filing with the commissioner:

(A) A duly certified copy of its articles of incorporation;

(B) A copy of its bylaws, certified by its secretary or corresponding officer;

(C) A power of attorney to the commissioner as prescribed in § 56-25-1701;

(D) A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the commissioner, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province or country, satisfactory to the commissioner;

(E) Certification from the proper officials of its home state, territory, province or country that the society is legally incorporated and licensed to transact business there;

(F) Copies of its certificate forms; and

(G) Other information the commissioner may deem necessary; and

(2) Upon a showing that its assets are invested in accordance with this chapter.



§ 56-25-1606 - Injunction -- Liquidation or receivership of domestic society.

(a) When the commissioner, upon investigation, finds that a domestic society:

(1) Has exceeded its powers;

(2) Has failed to comply with any provision of this chapter;

(3) Is not fulfilling its contracts in good faith;

(4) Has a membership of less than four hundred (400) after an existence of one (1) year or more; or

(5) Is conducting business fraudulently or in a manner hazardous to its members, creditors, the public or the business;

the commissioner shall notify the society of such deficiency or deficiencies and state in writing the reasons for the dissatisfaction. The commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies that exist be corrected. After the notice, the society shall have a thirty-day period in which to comply with the commissioner's request for correction, and if the society fails to comply, the commissioner shall notify the society of the findings of noncompliance and require the society to show cause, on a date named, why it should not be enjoined from carrying on any business until the violation complained of has been corrected, or why an action in quo warranto should not be commenced against the society.

(b) If on the date the society does not present good and sufficient reasons why it should not be so enjoined or why the action should not be commenced, the commissioner may present the facts relating thereto to the attorney general and reporter, who shall, if the attorney general and reporter deems the circumstances warrant, commence an action to enjoin the society from transacting business or in quo warranto.

(c) The court shall thereupon notify the officers of the society of the hearing. If, after a full hearing, it appears that the society should be so enjoined or liquidated or a receiver appointed, the court shall enter the necessary order. No society so enjoined shall have the authority to do business until:

(1) The commissioner finds that the violation complained of has been corrected;

(2) The costs of the action have been paid by the society if the court finds that the society was in default as charged;

(3) The court has dissolved its injunction; and

(4) The commissioner has reinstated the certificate of authority.

(d) If the court orders the society liquidated, it shall be enjoined from carrying on any further business, whereupon the receiver of the society shall proceed at once to take possession of the books, papers, money and other assets of the society and, under the direction of the court, proceed forthwith to close the affairs of the society and to distribute its funds to those entitled to them.

(e) No action under this section shall be recognized in any court of this state unless brought by the attorney general and reporter upon request of the commissioner. Whenever a receiver is to be appointed for a domestic society, the court shall appoint the commissioner as the receiver.

(f) The provisions of this section relating to hearing by the commissioner, action by the attorney general and reporter at the request of the commissioner, hearing by the court, injunction and receivership shall be applicable to a society which voluntarily determines to discontinue business.



§ 56-25-1607 - Refusal, suspension or revocation of license of foreign or alien society.

(a) When the commissioner, upon investigation, finds that a foreign or alien society transacting or applying to transact business in this state:

(1) Has exceeded its powers;

(2) Has failed to comply with any of the provisions of this chapter;

(3) Is not fulfilling its contracts in good faith; or

(4) Is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public;

the commissioner shall notify the society of the deficiency or deficiencies and state in writing the reasons for the dissatisfaction. The commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies that exist be corrected. After the notice, the society shall have a thirty-day period in which to comply with the commissioner's request for correction, and if the society fails to comply, the commissioner shall notify the society of the findings of noncompliance and require the society to show cause, on a date named, why its license should not be suspended, revoked or refused.

(b) If on the date the society does not present good and sufficient reason why its authority to do business in this state should not be suspended, revoked or refused, the commissioner may suspend or refuse the license of the society to do business in this state until satisfactory evidence is furnished to the commissioner that the suspension or refusal should be withdrawn, or the commissioner may revoke the authority of the society to do business in this state.

(c) Nothing contained in this section shall be taken or construed as preventing any such society from continuing in good faith all contracts made in this state during the time the society was legally authorized to transact business in this state.



§ 56-25-1608 - Injunctions.

No application or petition for injunction against any domestic, foreign or alien society, or lodge thereof, shall be recognized in any court of this state unless made by the attorney general and reporter upon request of the commissioner.



§ 56-25-1609 - Licensing of agents.

Agents of societies shall be licensed in accordance with chapter 6, part 1 of this title regulating the licensing, revocation, suspension or termination of license of resident and nonresident agents.



§ 56-25-1610 - Unfair competition and unfair or deceptive practices.

Every society authorized to do business in this state is subject to the provisions of chapter 8 of this title relating to unfair methods of competition and unfair or deceptive acts or practices. Nothing in those provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership, or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.






Part 17 - Miscellaneous Provisions

§ 56-25-1701 - Service of process.

(a) Every society authorized to do business in this state shall appoint in writing the commissioner and each successor in the office of commissioner to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served, and shall agree in the writing that any lawful process against it which is served on the attorney shall be of the same legal force and validity as if served upon the society, and that the authority shall continue in force so long as any liability remains outstanding in this state. Copies of the appointment, certified by the commissioner, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted.

(b) Service shall only be made upon the commissioner, or if absent, upon the person in charge of the commissioner's office. It shall be made in duplicate and shall constitute sufficient service upon the society. When legal process against a society is served upon the commissioner, the commissioner shall forthwith forward one (1) of the duplicate copies by registered mail, prepaid, directed to the secretary or corresponding officer. No such service shall require a society to file its answer, pleading or defense in less than thirty (30) days from the date of mailing the copy of the service to the society. Legal process shall not be served upon a society except in the manner herein provided. At the time of serving any process upon the commissioner, the plaintiff or complainant in the action shall pay to the commissioner a fee of ten dollars ($10.00).



§ 56-25-1702 - Judicial review.

All decisions and findings of the commissioner made under this chapter shall be subject to review by proper proceedings in any court of competent jurisdiction in this state.



§ 56-25-1703 - Offenses -- Penalties.

(a) (1) It is an offense to intentionally make a false or fraudulent statement in or relating to any application for membership or for the purpose of obtaining money from or a benefit in a society.

(2) A violation of subdivision (a)(1) is a Class A misdemeanor.

(b) Any person who intentionally makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by this chapter, of any material fact or thing contained in a sworn statement concerning the death or disability of an insured for the purpose of procuring payment of a benefit named in the certificate, commits the offense of perjury and shall be subject to the penalties therefor prescribed by law.

(c) (1) It is an offense to solicit membership for, or in any manner assist in procuring membership in, any society not licensed to do business in this state.

(2) A violation of subdivision (c)(1) is a Class B misdemeanor, punished only by the fine authorized in § 40-35-111 for this classification.

(d) (1) It is an offense to intentionally violate, or to neglect or refuse to comply with, the provisions of this chapter for which a penalty is not otherwise prescribed.

(2) A violation of subdivision (d)(1) is a Class B misdemeanor, punished only by the fine authorized in § 40-35-111 for such classification.



§ 56-25-1704 - Exempted societies and associations.

(a) Nothing contained in this chapter shall be so construed as to affect or apply to:

(1) Grand or subordinate lodges of Masons, Odd Fellows, or Knights of Pythias (exclusive of the insurance department of the Supreme Lodge, Knights of Pythias) and the Junior Order of the United American Mechanics (exclusive of the beneficiary degree or insurance branch of the National Council Junior Order United American Mechanics), nor to similar societies that do not issue insurance certificates;

(2) Orders, societies or associations that admit to membership only persons engaged in one (1) or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to the orders, societies or associations. No domestic order, society or association that is, on January 1, 1991, operating under a certificate of authority issued by the commissioner shall be exempt by reason of this subdivision (a)(2);

(3) An association of local lodges or a society now doing business in this state that provides death benefits not exceeding five hundred dollars ($500) to any one (1) person, or disability benefits not exceeding three hundred dollars ($300) to any one (1) person, or both, nor to any contracts or reinsurance business on such plan in this state;

(4) Domestic societies that limit their membership to employees of a particular city or town, designated firm, business house or corporation that provide for a death benefit of not more than four hundred dollars ($400) or disability benefits of not more than three hundred fifty dollars ($350) to any person in any one (1) year, or both; or

(5) Domestic societies or associations of a purely religious, charitable or benevolent description, that provide for a death benefit of not more than four hundred dollars ($400) or for disability benefits of not more than three hundred fifty dollars ($350) to any one (1) person in any one (1) year, or both.

(b) Any such society or association described in subdivision (a)(4) or (a)(5) that provides for death or disability benefits for which benefit certificates are issued, and any such society or association included in subdivision (a)(5) that has more than one thousand (1,000) members shall not be exempted from this chapter, but shall comply with all requirements of this chapter.

(c) No society which, by the provisions of this section, is exempt from the requirements of this chapter, except any society described in subdivision (a)(2) shall give or allow, or promise to give or allow, to any person more than one dollar ($1.00) per capita as compensation for procuring new members.

(d) Every society that provides for benefits in case of death or disability resulting solely from accident, and that does not obligate itself to pay natural death or sick benefits, shall have all of the privileges and be subject to all the applicable provisions and regulations of this chapter except that the provisions thereof relating to medical examinations, valuations of benefit certificates, and incontestability do not apply to such society.

(e) The commissioner may require from any society or association, by examination or otherwise, the information that will enable the commissioner to determine whether the society or association is exempt from this chapter.

(f) Societies exempt under this section are also exempt from all other provisions of the general insurance laws of this state.









Chapter 26 - Accident and Sickness Insurance

Part 1 - General Provisions

§ 56-26-101 - Part definitions.

As used in this part, unless the context otherwise requires, "accident and sickness insurance" includes any policy or contract covering insurance against loss resulting from sickness or from bodily injury or death by accident, or both. The various types of such policies are defined in the following subdivisions:

(1) (A) "Blanket accident and sickness insurance" means that form of accident and sickness insurance covering special groups of persons as enumerated in one (1) of the following divisions:

(i) Under a policy issued to any common carrier, which shall be deemed the policyholder covering a group defined as all persons who may become passengers on the common carrier;

(ii) Under a policy issued to an employer, who shall be deemed the policyholder, covering any group of employees defined by reference to exceptional hazards incident to the employment;

(iii) Under a policy issued to a college, school or other institution of learning, or to the head or principal thereof, which or who shall be deemed the policyholder, covering students or teachers;

(iv) Under a policy issued in the name of any volunteer fire department or first aid or other similar volunteer group, which shall be deemed the policyholder, covering all of the members of the department or group; or

(v) Under a policy issued to any other substantially similar group which, in the discretion of the commissioner, may be subject to the issuance of a blanket accident and sickness policy.

(B) An individual application is not required from a person covered under a blanket accident and sickness policy, nor is it necessary for the insurer to furnish each person a certificate;

(2) "Cancellable" or "renewable at option of company" refers to and may be used only in policies under which the company reserves the right to cancel or nonrenew the policy of any individual insured either on any date on which a premium becomes due, or on the policy anniversary, or at any other date subject to refund of any unearned premium;

(3) "Commissioner" means the commissioner of commerce and insurance;

(4) "Franchise accident and sickness insurance" means that form of accident and sickness insurance issued to either of the following:

(A) Three (3) or more employees of any corporation, copartnership or individual employer or any governmental corporation, agency or department thereof; or

(B) Ten (10) or more members of any trade or professional association or of a labor union or of any other association having had an active existence for at least two (2) years where the association or union has a constitution or bylaws and is formed in good faith for purposes other than that of obtaining insurance; where the employees or members, with or without their dependents, are issued the same form of an individual policy varying only as to amounts and kinds of coverage applied for by the employees or members, under an arrangement whereby the premiums on the policies may be paid to the insurer periodically by the employer, with or without payroll deductions, or by the association or union for its members, or by some designated person acting on behalf of the employer, association or union; and

(5) "Individual market" has the same meaning given in § 2791(e)(1)(A) of the Public Health Service Act, codified in 42 U.S.C. § 300gg-91;

(6) (A) "Noncancellable" or "noncancellable and guaranteed renewable" or synonymous terms such as "guaranteed continuable" may be used only in a policy, which the insured has the right to continue in force by the timely payment of premiums set forth in the policy:

(i) Until at least age fifty (50); or

(ii) In the case of a policy issued after age forty-four (44), for at least five (5) years from its date of issue, during which period the insurer has no right to make unilaterally any change in any provision of the policy while the policy is in force.

(B) Except as provided in subdivision (6)(A), "guaranteed renewable" may be used only in a policy that the insured has the right to continue in force by the timely payment of premiums:

(i) Until at least age fifty (50); or

(ii) In the case of a policy issued after age forty-four (44), for at least five (5) years from its date of issue, during which period the insurer has no right to make unilaterally any change in any provision of the policy while the policy is in force, except that the insurer may make changes in premium rates by classes.

(C) The limitation in subdivision (6)(A) on use of "noncancellable" also applies to any synonymous term such as "not cancellable," and the limitation in subdivision (6)(B) on use of "guaranteed renewable" applies to any synonymous term such as "guaranteed continuable";

(7) "Small employer" has the same meaning given in § 56-7-2203; and

(8) "Written approval" includes an electronic approval.



§ 56-26-102 - Filing and approval of policy forms -- Loss ratio guarantee.

(a) (1) No policy of accident and sickness insurance for individual or small employer coverage shall be delivered or issued for delivery in this state, nor shall any endorsement, rider, certificate or application nor any initial or new premium rates on any previously approved policy, endorsement, rider, certificate or application that becomes a part of any such policy be used in connection with the policy until a copy of the form, of the premium rates, and of the classifications of risk pertaining to the policy has been filed with and approved by the commissioner. Approval of such forms, rates, and classifications may be granted in whole or in part at the discretion of the commissioner.

(2) No approval shall be issued by the commissioner pursuant to this section unless the commissioner determines that the benefits provided in the policy are reasonable in relation to the premium charged based upon reasonable rules promulgated by the commissioner.

(3) Within thirty (30) days of receiving an insurer's filing, if the commissioner has not previously issued notice of either approval or disapproval related to the insurer's filing, either the commissioner or the insurer may initiate an informal conference between the parties to seek additional information or responsive material from the other in order to resolve any outstanding matters related to the filing. In no event shall such period of conference extend beyond sixty (60) days of the commissioner's receipt of the insurer's original filing. At a date no later than sixty (60) days from the receipt of the insurer's original filing the commissioner shall issue either a notice of approval or disapproval regarding the insurer's filing unless the insurer and the commissioner mutually agree in writing to an extension not to exceed one hundred twenty (120) days from the receipt of the insurer's original filing.

(4) No policy, endorsement, rider, certificate or application shall be issued until the filing has been approved by the commissioner as provided in this section. The commissioner shall notify, in writing, the filer if the form or rates do not comply with this chapter and are therefore disapproved, specifying the reasons for the commissioner's determination. After such notice, it is unlawful for the filer to issue the form or rates in this state.

(5) In a notice issued under subdivision (a)(4), the commissioner shall state that a hearing shall be granted upon written request by the insurer. The insurer has thirty (30) days to submit a written request for a hearing. If a hearing is requested, then such hearing shall be held within thirty (30) days of receipt by the commissioner of the written request. Any hearing conducted shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) In accordance with regulations issued by the commissioner, medical loss ratio information shall be provided for each medical loss ratio reporting year by all accident and sickness insurers. If, pursuant to federal or state law, the accident and sickness insurer is required to provide a rebate based upon medical loss ratio requirements, the insurer shall notify the commissioner within ten (10) days of becoming aware of such rebate. The commissioner at that time shall evaluate the solvency and financial impact of such rebate. The commissioner retains the right to intervene with the secretary of the United States department of health and human services on behalf of an insurer deemed to be financially unsound to request that the secretary of the United States department of health and human services defer all or a portion of the rebate payments owed by the insurer.

(c) Subsequent to January 1, 2012, all filings submitted pursuant to this section shall be filed electronically; provided, however, that the commissioner may in certain circumstances, in the commissioner's own discretion, waive the electronic filing requirement. The commissioner may designate an entity to receive the electronic filings submitted pursuant to this section.

(d) The requirements of this section shall supersede and replace all other requirements related to the filing, approval and disapproval of major medical health insurance premium rates. As used in this section, "major medical health insurance premium rates" shall include any individual or small employer coverage as offered by an issuer of accident and sickness insurance, a nonprofit hospital and medical service corporation, medical service corporation, a hospital service corporation, and a health maintenance organization. As used in this section, "major medical health insurance" shall not include any policy as described by § 2791(c) of the Public Health Service Act, codified in 42 U.S.C. § 300gg-91(c). In the event that conflicts exist between this section and another provision in this title, this section shall govern.

(e) The provisions of this chapter are severable. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application.



§ 56-26-103 - Withdrawal of approval -- Notice of hearing.

The commissioner may, at any time after a hearing of which not less than twenty (20) days' written notice has been given to the insurer, withdraw approval of any such form if it contains a provision for benefits that is misleading, deceptive or that would encourage misrepresentation of the policy, or if, after consideration of all relevant factors, the commissioner finds that the benefits provided by the policy are unreasonable in relation to the premium charged. It is unlawful for the insurer to issue the form or use it in connection with any policy after the effective date of the withdrawal of approval. A notice of any hearing called under § 56-26-102, this section and §§ 56-26-104 -- 56-26-105 shall specify the matters to be considered at the hearing, and any decision affirming disapproval or directing withdrawal of approval under § 56-26-102, this section and §§ 56-26-104 -- 56-26-105 shall be in writing and shall specify the reasons for the decision.



§ 56-26-104 - Disapproval of policy -- Limitations and exceptions.

The commissioner shall not disapprove or withdraw approval of any such policy on the ground that its provisions do not comply with §§ 56-26-108 -- 56-26-114 or on the ground that it is not printed in uniform type, if it is shown that the rights of the insured or the beneficiary under the policy as a whole are not less favorable than the rights provided by §§ 56-26-108 -- 56-26-114, and that the provisions or type size used in the policy are required in the state, district or territory of the United States in which the insurer is organized, anything in §§ 56-26-102 -- 56-26-105 to the contrary notwithstanding.



§ 56-26-105 - Review -- Certiorari.

Any order or decision of the commissioner under §§ 56-26-102 -- 56-26-104 and this section shall be subject to review in the manner provided by title 27, chapter 9, pertaining to the statutory writ of certiorari.



§ 56-26-106 - Required form and contents of policy.

No policy of sickness and accident insurance shall be delivered or issued for delivery to any person in this state, unless:

(1) The entire money and other considerations therefor are expressed in the policy;

(2) The time at which the insurance takes effect and terminates is expressed in the policy;

(3) The policy purports to insure only one (1) person, except that a policy may insure, originally or by subsequent amendment upon the application of an adult member of a family who shall be deemed the policyholder, any two (2) or more eligible members of that family, including husband, wife, dependent children or any children under a specified age that shall not exceed nineteen (19) years, and any other person dependent upon the policyholder;

(4) The style, arrangement, and overall appearance of the policy and any endorsements or attached papers give no undue prominence to any portion of the text. For purposes of this subdivision (4), "text" includes all printed matter except the name and address of the insurer, the name or title of the policy, and captions and subcaptions;

(5) The exceptions and reductions of indemnity are set forth in the policy and, except those which are set forth in §§ 56-26-108 -- 56-26-114, are printed, at the insurer's option, either included with the benefit provision to which they apply or under an appropriate caption such as "EXCEPTIONS" or "EXCEPTIONS AND REDUCTIONS"; provided, that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of the exception or reduction shall be included with the benefit provision to which it applies;

(6) Each such form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page of the form;

(7) The policy contains no provision purporting to make any portion of the charter, rules, constitution or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks, or short-rate table filed with the commissioner; and

(8) If the policy is a limited policy, which is defined as a policy that contains unusual exclusions, limitations, restrictions, reductions in benefits or conditions of such a nature that the payments of benefits under the policy are thereby substantially limited in frequency or in amount, it shall be so identified by having the words "THIS IS A LIMITED POLICY -- READ IT CAREFULLY" imprinted diagonally across the face of the policy and the filing back in contrasting color from the text of the policy and in outline type not smaller than eighteen-point, or words which, in the opinion of the commissioner, have substantially the same meaning and effect; when appropriate, these words may be varied by the insurer in a manner to indicate the type of policy; as for example, "THIS POLICY IS LIMITED TO CANCER ONLY -- READ IT CAREFULLY."



§ 56-26-107 - Policy deliverable in another state.

If any policy is issued by an insurer domiciled in this state for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of such other state has advised the commissioner of commerce and insurance of Tennessee that any such policy is not subject to approval or disapproval by the official, the commissioner of commerce and insurance of Tennessee may by ruling require that the policy meet the standards set forth in § 56-26-106 and in §§ 56-26-108 -- 56-26-114.



§ 56-26-108 - Standard form -- Required provisions.

Except as provided in § 56-26-110, each such policy delivered or issued for delivery to any person in this state shall contain the provisions specified in this section in the substance of the words in which the same appear in this section; provided, that the insurer may, at its option, substitute for one (1) or more of the provisions corresponding provisions of different wording approved by the commissioner that are in each instance not less favorable in any respect to the insured or the beneficiary. The provisions shall be preceded individually by the caption appearing in this section or, at the option of the insurer, by the appropriate individual or group captions or subcaptions as the commissioner may approve.

(1) Entire Contract -- Changes. This policy, including the endorsements and attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless the approval be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions.

(2) Time Limit on Certain Defenses. (A) (i) After two (2) years from the date of issue of this policy, no misstatements, except fraudulent misstatements, made by the applicant in the application for this policy shall be used to void the policy or to deny a claim for loss incurred or disability, as defined in the policy, commencing after the expiration of the two-year period.

(ii) The policy provision in subdivision (2)(A)(i) shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during the initial two-year period, nor to limit the application of § 56-26-109(1)-(5) in the event of misstatement with respect to age or occupation or other insurance.

(B) A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium:

(i) Until at least age fifty (50); or

(ii) In the case of a policy issued after age forty-four (44), for at least five (5) years from its date of issue;

may contain in lieu of the provision in subdivision (2)(A) the following provision, from which the clause in parentheses may be omitted at the insurer's option, under the caption "INCONTESTABLE":

After this policy has been in force for a period of two (2) years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to the statements contained in the application.

(C) No claim for loss incurred or disability, as defined in the policy, commencing after two (2) years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy.

(3) Grace Period. (A) A grace period of ___________________ (insert a number not less than "7" for weekly premium policies, "10" for monthly premium policies and "31" for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force.

(B) A policy that contains a cancellation provision may add, at the end of the provision in subdivision (3)(A), "subject to the right of the insurer to cancel in accordance with the cancellation provision hereof."

(C) A policy in which the insurer reserves the right to refuse any renewal shall have, at the beginning of the provision in subdivision (3)(A), "unless not less than five (5) days prior to the premium due date the insurer has delivered to the insured or has mailed to the insured's last address as shown by the records of the insurer written notice of its intention not to renew this policy, beyond the period for which the premium has been accepted."

(4) Reinstatement. (A) If any renewal premium is not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept the premium without requiring in connection therewith an application for reinstatement shall reinstate the policy; provided, that if the insurer or the agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of the application by the insurer or, lacking the approval, upon the forty-fifth day following the date of the conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of the application. The reinstated policy shall cover only loss resulting from the accidental injury as may be sustained after the date of reinstatement and loss due to the sickness as may begin more than ten (10) days after the date. In all other respects, the insured and the insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than sixty (60) days prior to the date of reinstatement.

(B) The last sentence of subdivision (4)(A) may be omitted from any policy that the insured has the right to continue in force, subject to its terms by the timely payment of premium:

(i) Until at least fifty (50) years of age; or

(ii) In the case of a policy issued after age forty-four (44), for at least five (5) years from its date of issue.

(5) Notice of Claim. (A) Written notice of claim must be given to the insurer within twenty (20) days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at ___________________ (insert the location of the office as the insurer may designate for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer.

(B) In a policy providing a loss-of-time benefit that may be payable for at least two (2) years, an insurer may at its option insert the following between the first and second sentences of subdivision (5)(A):

"Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two (2) years, shall, at least once in every six (6) months after having given notice of claim, give to the insurer notice of continuance of the disability, except in the event of legal incapacity. The period of six (6) months following any filing of proof by the insured or any payment by the insurer on account of the claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of the notice shall not impair the insured's right to any indemnity that would otherwise have accrued during the period of six (6) months preceding the date on which the notice is actually given."

(6) Claim Forms. The insurer, upon receipt of a notice of claim, will furnish to the claimant the forms as are usually furnished by it for filing proofs of loss. If the forms are not furnished within fifteen (15) days after the giving of the notice, the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made.

(7) Proofs of Loss. Written proof of loss must be furnished to the insurer at its office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within ninety (90) days after the termination of the period for which the insurer is liable and in case of claim for any other loss within ninety (90) days after the date of the loss. Failure to furnish the proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within the time; provided, that the proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one (1) year from the time proof is otherwise required.

(8) Time for Payment of Claims. Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid immediately upon receipt of due written proof of the loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic amounts will be paid ___________________ (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof.

(9) Payment of Claims. (A) Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting the payment that may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, the indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to the beneficiary or to the estate. All other indemnities will be payable to the insured.

(B) The following provisions, or either of them, may be included with the provision in subdivision (9)(A) at the option of the insurer:

(i) "If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay the indemnity, up to an amount not exceeding $ ___________________ (insert an amount which shall not exceed one thousand dollars ($1,000)), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of the payment";

(ii) "Subject to any written direction of the insured in the application or otherwise, all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proof of the loss, be paid directly to the hospital or person rendering the services; but it is not required that the service be rendered by a particular hospital or person"; and

(iii) "Subject to any written direction of the insured in the application or otherwise, all or a portion of any indemnities provided by this policy on account of the supply of medicines, drugs, medical supplies and equipment, and other health care supplies may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proof of the loss, be paid directly to the firm or person rendering the services; but it is not required that the service be rendered by a particular firm or person. If the insured allows this procedure, the firm or person supplying the drugs, medicines, or supplies shall have a lien on that portion of the policy indemnities attributable to the drugs, medicines, or services."

(10) Physical Examinations and Autopsy. The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law.

(11) Legal Actions. No action at law or in equity shall be brought to recover on this policy prior to the expiration of sixty (60) days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three (3) years after the time written proof of loss is required to be furnished.

(12) Change of Beneficiary. Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured, and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy. The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.



§ 56-26-109 - Form of permissible policy provisions.

Except as provided in § 56-26-110, no such policy delivered or issued for delivery to any person in this state shall contain provisions respecting the matters set forth in subdivisions (1)-(11), unless the provisions are in the substance of the words in which the same appear in this section; provided, that the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording, approved by the commissioner, which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption appearing in this section or, at the option of the insurer, by the appropriate individual or group captions or subcaptions as the commissioner may approve.

(1) Change of Occupation. If the insured be injured or contract sickness after having changed occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only the portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for the more hazardous occupation. If the insured changes occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of the change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of the proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if the filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in that state prior to the occurrence of the loss or prior to the date of proof of change in occupation.

(2) Misstatement of Age. If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age.

(3) Other Insurance in This Insurer. If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured be in force concurrently herewith, making the aggregate indemnity for ___________________________________ (insert type of coverage or coverages) in excess of $__________ (insert maximum limit of indemnity or indemnities) the excess insurance shall be void and all premiums paid for the excess shall be returned to the insured or to the insured's estate or, in lieu thereof:

"Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to the one (1) such policy elected by the insured, the insured's beneficiary or the insured's estate, as the case may be, and the insurer will return all premiums paid for all other such policies."

(4) Insurance with Other Insurer. If there is other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for the proportion of the loss as the amount that would otherwise have been payable hereunder, plus the total of the like amounts under all such other valid coverages for the same loss that this insurer had notice bears to the total like amounts under all valid coverages for the loss, and for the return of the portion of the premiums paid as shall exceed the pro rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the "like amount" of the other coverage shall be taken as the amount that the services rendered would have cost in the absence of the coverage.

If the foregoing policy provision is included in a policy that also contains the next following policy provision, there shall be added to the caption of the foregoing provision the phrase "EXPENSE INCURRED BENEFITS." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage, the inclusion of which may be approved by the commissioner. In the absence of the definition, the term shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for the insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute), whether provided by a governmental agency or otherwise, shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision, no third-party liability coverage shall be included as "other valid coverage."

(5) Insurance with Other Insurers. (A) If there is other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for the benefits under this policy shall be for the proportion of the indemnities otherwise provided hereunder for the loss as the like indemnities of which the insurer had notice, including the indemnities under this policy, bear to the total amount of all like indemnities for the loss, and for the return of the portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined.

(B) If the policy provision in subdivision (5)(A) is included in a policy that also contains the next preceding policy provision, there shall be added to the caption of the foregoing provision the phrase "-- OTHER BENEFITS." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of the definition, the term shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for the insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision, no third-party liability coverage shall be included as "other valid coverage."

(6) Relation of Earnings to Insurance. (A) If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, exceeds the monthly earnings of the insured at the time disability commenced or the insured's average monthly earnings for the period of two (2) years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for the proportionate amount of the benefits under this policy as the amount of the monthly earnings or the average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time the disability commences and for the return of the part of the premiums paid during the two (2) years as shall exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of two hundred dollars ($200), or the sum of the monthly benefits specified in the coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time.

The policy provision in this subdivision (6)(A) may be inserted only in a policy that the insured has the right to continue in force, subject to its terms by the timely payment of premiums:

(i) Until at least age fifty (50); or

(ii) In the case of a policy issued after age forty-four (44), for at least five (5) years from its date of issue.

The insurer may, at its option, include in this provision a definition of "valid loss of time coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this, or any other state of the United States or any province of Canada, or to any other coverage, the inclusion of which may be approved by the commissioner, or any combination of the coverages. In the absence of the definition, the term shall not include any coverage provided for the insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, or benefits provided by union welfare plans or by employer or employee benefit organization.

(B) Overinsurance. After the loss-of-time benefit of this policy has been payable for ninety (90) days, the benefit will be adjusted, as provided below, if the total amount of unadjusted loss-of-time benefits provided in all valid loss-of-time coverage upon the insured should exceed (insert amount) percent of the insured's earned income; provided, that if the information contained in the application discloses that the total amount of loss-of-time benefits under this policy and under all other valid loss-of-time coverage expected to be effective upon the insured in accordance with the application for this policy exceeded (insert amount) percent of the insured's earned income at the time of the application, the higher percentage will be used in place of (insert amount) percent. The adjusted loss-of-time benefit under this policy for any month shall be only the proportion of the loss-of-time benefit otherwise payable under this policy as (i) the product of the insured's earned income and (insert amount) percent (or, if higher, the alternative percentage described at the end of the first sentence of this provision) bears to (ii) the total amount of loss-of-time benefits payable for the month under this policy and all other valid loss-of-time coverage on the insured (without giving effect to the overinsurance provision in this or any other coverage) less in both (i) and (ii) any amount of loss-of-time benefits payable under other valid loss-of-time coverage that does not contain an overinsurance provision. In making the computation, all benefits and earnings shall be converted to a consistent [insert "weekly" if the loss-of-time benefit of this policy is payable weekly, "monthly" if the benefit is payable monthly, etc.] basis. If the numerator of the foregoing ratio is zero (0) or is negative, no such benefit shall be payable under this policy. In no event shall this provision operate to reduce the total combined amount of loss-of-time benefits for the month payable under this policy, and all other valid loss-of-time coverage below the lesser of three hundred dollars ($300), or the total combined amount of loss-of-time benefits determined without giving effect to any overinsurance provision, or operate to increase the amount of benefits payable under this policy above the amount that would have been paid in the absence of this provision, or take into account or operate to reduce any benefit other than the loss-of-time benefit.

For purposes of this provision:

(i) "Earned income," except where otherwise specified, means the greater of the monthly earnings of the insured at the time disability commences and the insured's average monthly earnings for a period of two (2) years immediately preceding the commencement of disability, and shall not include any investment income or any other income not derived from the insured's vocational activities.

(ii) "Overinsurance provision" includes this provision and any other provision with respect to any loss-of-time coverage that may have the effect of reducing an insurer's liability if the total amount of loss-of-time benefits under all coverage exceeds a stated relationship to the insured's earnings.

(C) The policy provision in subdivision (6)(B) may be inserted only in a policy that provides a loss-of-time benefit that may be payable for at least fifty-two (52) weeks, which is issued on the basis of selective underwriting of each individual application, and for which the application includes a question designed to elicit information necessary either to determine the ratio of the total loss-of-time benefits of the insured to the insured's earned income or to determine that the ratio does not exceed the percentage of earnings, not less than sixty percent (60%) selected by the insurer and inserted in lieu of the blank factor above. The insurer may require, as part of the proof of claim, the information necessary to administer this provision. If the application indicates that other loss-of-time coverage is to be discontinued, the amount of the other coverage shall be excluded in computing the alternative percentage in the first sentence of the overinsurance provision. The policy shall include a definition of "valid loss-of-time coverage" approved as to form by the commissioner, which definition may include coverage provided by governmental agencies and by organizations subject to regulation by insurance law and by insurance authorities of this or any other state of the United States, or of any other country or subdivision thereof, coverage provided for the insured pursuant to any disability benefits statute or any workers' compensation or employer's liability statute, benefits provided by labor-management trusteed plans or union welfare plans or by salary continuance or pension programs, and any other coverage, the inclusion of which may be approved by the commissioner.

(D) If by application of any of the policy provisions in (6)(B) the insurer effects a material reduction of benefits otherwise payable under the policy, the insurer shall refund, for the period two (2) years preceding the disability for which a claim is made, any premium unearned on the policy by reason of the reduction of coverage, subject to the insurer's right to provide in the policy that no such reduction of benefits or refund will be made unless the unearned premium to be so refunded amounts to five dollars ($5.00) or such larger sum as the insurer may so specify.

(7) Unpaid Premium. Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom.

(8) Cancellation. The insurer may cancel this policy at any time by written notice delivered to the insured, or mailed to the insured's last address as shown by the records of the insurer, stating when, not less than five (5) days thereafter, the cancellation shall be effective; and after the policy has been continued beyond its original term, the insured may cancel this policy at any time by written notice delivered or mailed to the insurer, effective upon receipt or on the later date as may be specified in the notice. In the event of cancellation, the insurer will return promptly the unearned portion of any premium paid. If the insured cancels, the earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued. If the insurer cancels, the earned premium shall be computed pro rata. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation.

(9) Conformity with State Statutes. Any provision of this policy that, on its effective date, is in conflict with the statutes of the state in which the insured resides on the effective date is hereby amended to conform to the minimum requirements of those statutes.

(10) Illegal Occupation. The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony, or to which a contributing cause was the insured's being engaged in an illegal occupation.

(11) [Deleted by 2015 amendment]



§ 56-26-110 - Inapplicable or inconsistent provisions.

If any provision of §§ 56-26-108 -- 56-26-114 is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the commissioner, shall omit from the policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.



§ 56-26-111 - Sequence of policy provisions.

The provisions that are the subject of §§ 56-26-108 and 56-26-109, or any corresponding provisions that are used in lieu thereof in accordance with such sections, shall be printed in the consecutive order of the provisions in the sections or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related; provided, that the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered, or issued.



§ 56-26-112 - Third-party ownership.

"Insured," as used in this chapter, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for, and owning a policy covering the insured, or from being entitled under such a policy to any indemnities, benefits and rights provided in the policy.



§ 56-26-113 - Requirements of other jurisdictions.

(a) Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision that is not less favorable to the insured or the beneficiary than the provisions of this chapter and that is prescribed or required by the law of the state under which the insurer is organized.

(b) Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of the other state or country.



§ 56-26-114 - Filing procedure.

The commissioner may make reasonable rules and regulations concerning the procedure for the filing or submission of policies subject to this chapter as are necessary, proper or advisable to the administration of this chapter. This section shall not abridge any other authority granted the commissioner by law.



§ 56-26-115 - Policy provisions not specifically covered.

No policy provision that is not subject to §§ 56-26-108 -- 56-26-114 shall make a policy or any portion thereof less favorable in any respect to the insured or the beneficiary than the provisions that are subject to this chapter.



§ 56-26-116 - Effect of nonconforming policies.

(a) A policy delivered or issued for delivery to any person in this state in violation of this chapter shall be held valid but shall be construed as provided in this chapter.

(b) When any provision in a policy subject to this chapter is in conflict with any provision of this chapter, the rights, duties and obligations of the insurer, the insured and the beneficiary shall be governed by the provisions of this chapter.



§ 56-26-117 - Application as part of policy -- Copy on request.

The insured shall not be bound by any statement made in an application for a policy unless a copy of such application is attached to or endorsed on the policy when issued as part of the policy. If any such policy delivered or issued for delivery to any person in this state is reinstated or renewed, and the insured or the beneficiary or assignee of the policy makes written request to the insurer for a copy of the application, if any, for the reinstatement or renewal, the insurer shall within fifteen (15) days after the receipt of the request at its home office or any branch office of the insurer, deliver or mail to the person making the request a copy of the application. If the copy is not so delivered or mailed, the insurer shall be precluded from introducing the application as evidence in any action or proceeding based upon or involving the policy or its reinstatement or renewal.



§ 56-26-118 - Alteration of application.

No alteration of any written application for any such policy shall be made by any person other than the applicant without the applicant's written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that the insertions are not to be ascribed to the applicant.



§ 56-26-119 - False statements in application.

The falsity of any statement in the application for any policy covered by this chapter may not bar the right to recovery thereunder unless the false statement materially affected either the acceptance of the risk or hazard assumed by the insurer and then not if the agent taking the application knew of the falsity.



§ 56-26-120 - Acts not constituting waiver of defenses.

The acknowledgment by any insurer of the receipt of notice given under any policy covered by this chapter, the furnishing of forms for filing proofs of loss, the acceptance of the proofs or the investigation of any claim thereunder, shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under the policy.



§ 56-26-121 - Acceptance of premiums after expiration of policy -- Misstatement of age.

If any such policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if the date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after the date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of the premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.



§ 56-26-122 - Policies exempt.

(a) Except as provided in subsection (b), nothing in this chapter applies to, or shall affect:

(1) Any policy of workers' compensation insurance or any policy of liability insurance with or without supplementary expense coverage in such policy;

(2) Any policy or contract of reinsurance;

(3) Any blanket or group insurance policy; or

(4) Life insurance or annuity contracts, or contracts supplemental thereto, that contain only the provisions relating to accident and sickness insurance as:

(A) Provide additional benefits in case of death or dismemberment or loss of sight by accident; or

(B) Operate to safeguard the contracts against lapse, or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant shall become totally and permanently disabled, as defined by the contract.

(b) Sections 56-26-101 -- 56-26-103 and 56-26-105 apply to any blanket or group insurance policy.



§ 56-26-123 - Violation -- Forfeiture -- Revocation of license.

(a) Any person, partnership or corporation willfully violating any provision of this chapter or order of the commissioner made in accordance with this chapter shall forfeit to this state a sum not to exceed one thousand dollars ($1,000) for each violation, which may be recovered by a civil action.

(b) The commissioner may also suspend or revoke the license of an insurer or agent for any willful violation.



§ 56-26-124 - Accident and sickness insurance -- Patients in tax supported institutions not to be excluded.

No policy of sickness and accident insurance delivered or issued for delivery to any person in this state on or after January 1, 1975, including both individual policies and group policies, shall exclude covered benefits because the insured is a patient hospitalized in a tax supported institution of this state or any county or municipality; provided, that the institution charges patients for the same services in the absence of insurance.



§ 56-26-125 - Insurer's right of cancellation to be stated on face of policy.

No policy of accident, sickness or hospital insurance that is cancellable by the insurer shall be delivered or issued for delivery to any person in this state unless the policy shall show conspicuously on the face thereof the words "POLICY CANCELLABLE BY COMPANY," or similar wording which, in the opinion of the commissioner, has substantially the same meaning and effect.



§ 56-26-126 - Insurer's option to renew to be stated on face of policy.

No policy of accident, sickness or hospital insurance in which the insurer reserves the right to refuse renewal thereof shall be delivered or issued for delivery to any person in this state unless the policy shall show conspicuously on the face thereof the words, "RENEWABLE AT OPTION OF COMPANY," or similar wording which, in the opinion of the commissioner, has substantially the same meaning and effect.



§ 56-26-127 - Group or franchise policies excluded.

Sections 56-26-125 and 56-26-126 do not apply to such policies issued on a group or franchise basis.



§ 56-26-128 - Violations -- Penalty.

Any person, firm, partnership or corporation willfully violating any provision of § 56-26-125 or § 56-26-126 shall be liable for the civil penalty provided in § 56-26-123.



§ 56-26-129 - Ten-day free look on health insurance.

Every individual accident and health policy or contract shall have printed thereon or attached thereto a notice stating in substance that the person to whom the policy or contract is issued shall be permitted to return it within ten (10) days of its delivery to the purchaser and to have the premium paid by the purchaser refunded if, after examination of the policy or contract, the purchaser is not satisfied with it for any reason. If a policyholder or purchaser pursuant to the notice returns the policy or contract to the company at its home office or to the agent through whom it was purchased, it shall be void from the beginning and the parties shall be in the same position as if no policy or contract had been issued.



§ 56-26-132 - Health care insurance advice for senior citizens.

The commissioner shall cause to be prepared a booklet, the subject of which shall be health insurance advice for senior citizens. The purpose of this booklet shall be to help senior citizens in deciding whether or not to purchase health insurance to supplement medicare coverage.



§ 56-26-133 - Effect of sole proprietor or partner's election against coverage under Workers' Compensation Law.

(a) This chapter shall not be interpreted or construed to deny coverage of any sole proprietor or partner under any individual or group accident and sickness policy such person may have in effect, in cases where the sole proprietor or partner has elected not to be covered by the Workers' Compensation Law, compiled in title 50, chapter 6, for injuries sustained by the person that would have been covered by the Workers' Compensation Law, had the sole proprietor or partner elected to come within the provisions of the Workers' Compensation Law, as provided in § 50-6-102.

(b) Nothing in this section shall require coverage of occupational injuries or sicknesses, if such are not covered under the terms of the policy without reference to eligibility for workers' compensation benefits.



§ 56-26-134 - No coverage for abortion services in health plans required to be established under federal health care reform plans.

No health care plan required to be established in this state through an exchange pursuant to federal health care reform legislation enacted by the 111th Congress shall offer coverage for abortion services. For purposes of this section, "abortion" has the same meaning as defined in § 39-15-201.






Part 2 - Group Policies

§ 56-26-201 - Part definitions.

As used in this part:

(1) "Employees" includes the officers, managers and employees of the employer, the individual proprietor or partner if the employer is an individual proprietor or partnership, the officers, managers and employees of subsidiary or affiliated corporations, and the individual proprietors, partners and employees of individuals and firms, if the business of the employer and the individual or firm is under common control through stock ownership, contract, or otherwise. "Employees" may include retired employees. A policy issued to insure employees of a public body may provide that "employees" include elected or appointed officials. The policy may provide that "employees" include the trustees or their employees, or both, if their duties are principally connected with the trusteeship of the policy; and

(2) "Group accident and health insurance" means that form of accident and health insurance covering groups of persons as defined in the policy, with or without one (1) or more members of their families or one (1) or more of their dependents, or covering one (1) or more members of the families or one (1) or more dependents, under a policy issued to an employer or trustees of a fund established by an employer, or to an association, a labor union or the trustees of a fund established by a labor union or an association, or the trustees of a fund established by two (2) or more employers in the same or related industry, or by one (1) or more labor unions or by one (1) or more employers and one (1) or more labor unions, or to a creditor or vendor in connection with a credit transaction (except for insurance regulated by or provided for in § 56-7-901), who shall be deemed the policyholder, insuring employees of the employer for the benefit of persons other than the employer, or insuring members or employees of the association or labor union for the benefit of persons other than officers of the association or labor union, or insuring employees of the employers or members of the unions, for the benefit of persons other than the employers or the unions, or insuring the debtors of the creditor or vendor to reduce the unpaid indebtedness of the debtor or vendee to the extent of payment of the benefits under the policy (except for insurance regulated by or provided for in § 56-7-901).



§ 56-26-202 - Filing and approval of policies -- Required provisions.

(a) Except as otherwise required by § 56-26-102, no policy of group accident and sickness insurance shall be delivered or issued for delivery in this state, unless the policy form and rates have been filed with and approved by the commissioner; provided, that in the case of experience-rated group insurance, premium rates and classifications of risk need not be filed, but shall be maintained by the insurance company and made available for review by the commissioner upon the commissioner's request; nor shall any such policy, endorsement, rider or application be issued until the earlier of the expiration of thirty (30) days after the form or rates have been filed or the commissioner giving the commissioner's written approval. The commissioner is authorized to promulgate rules necessary to implement the standards set out in this subsection (a).

(b) The policy must contain, in substance, the following provisions:

(1) A provision that the policy, the application of the employer, or executive officer or trustee of any association or labor union, and the individual applications, if any, of the employees, members or employees of members insured shall constitute the entire contract between the parties, and that all statements made in the applications shall, in the absence of fraud, be deemed representations and not warranties, and that no such statement shall be used in defense of a claim under the policy unless it is contained in a written application;

(2) A provision that the insurer will issue to the policyholder for delivering to the persons insured under the policy, an individual certificate setting forth the benefits and the exceptions thereunder and referring to the master policy under which the coverage is provided; and

(3) A provision that to the group or class thereof originally insured there shall be added from time to time all persons becoming newly eligible for and applying for insurance in the group or class.



§ 56-26-203 - Benefits entitlement when husband and wife covered as employees of same employer -- Family members.

When a husband and wife are both employed by the same employer, and both have enrolled themselves and their eligible family members under their employer's group accident and health insurance policy issued in this state after April 2, 1981, each spouse may claim on the person's own behalf, or on behalf of the person's enrolled dependents, the combined maximum contractual benefits to which an employee is entitled under the terms of the group policy, not to exceed in the aggregate one hundred percent (100%) of the expenses incurred.



§ 56-26-204 - Pooling of liabilities to self-insurer.

(a) (1) Two (2) or more member employers of the same trade or professional organization with at least five hundred (500) covered lives may enter into an agreement to pool their liabilities under this chapter for the purpose of qualifying as self-insurers. The trade or professional association shall have been in active existence in Tennessee for at least five (5) years and the association shall:

(A) Have a constitution or bylaws;

(B) Have members that support the association by regular payment of dues on an annual, semi-annual, quarterly or monthly basis; and

(C) Be created in good faith for a purpose other than that of creating accident and sickness self-insurer pools.

(2) Ten (10) or more employers of the same nonprofit business coalition for health, organized in Tennessee, may enter into an agreement with the coalition to pool their liabilities under this chapter for the purpose of qualifying as self-insurers. The business coalition shall:

(A) Have a charter or bylaws;

(B) Have members who support the organization by regular payment of dues on an annual, semiannual, quarterly or monthly basis;

(C) Be created in good faith for a purpose other than that of creating accident and sickness self-insurer pools; and

(D) Otherwise comply with the requirements of a "bona fide association" as defined in § 56-7-2802.

A nonprofit business coalition for health shall not qualify as a self-insurer under the provisions of this subdivision (a)(2) until the department of commerce and insurance has promulgated the rules authorized by subsection (b).

(b) The commissioner of commerce and insurance has the authority to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as deemed necessary to provide for the solvency, administration, examination, and enforcement of the pooling agreements. To the extent deemed necessary by the commissioner, each employer member of the approved group shall be classified as a self-insurer as otherwise provided in this chapter.

(c) Pools created under this section shall be subject to taxation under chapter 4 of this title, filing and approval under this chapter, and laws for protection of policyholders under chapter 7 of this title.

(d) Notwithstanding any law to the contrary, a pool created under this section by an association of private, not-for-profit educational institutions, the association having been in existence for twenty-five (25) years or more, shall be exempt from taxation under chapter 4, part 2 of this title.






Part 3 - Cost Reporting

§ 56-26-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Administrator" means any person, company, corporation, partnership, association or legal entity collecting charges or premiums from, or adjusting or settling claims on, residents of this state in connection with health insurance coverage;

(2) "Charge data" means information and figures concerning the dollar amount billed by hospitals to patients on account of care, services, goods, accommodations, facilities and equipment furnished by or in a hospital; provided, that "charge data" only includes categorical information and figures and does not include information and figures concerning individual patients;

(3) "Commissioner" means the commissioner of commerce and insurance;

(4) "Hospital" means any institution, place, building or agency as defined by § 68-11-201 and subject to the provisions of §§ 68-11-201 -- 68-11-219;

(5) "Insurer" means any person authorized to transact the business of insurance under the provisions of this title; and

(6) "Major purchasers" means persons who have health insurance coverage and who consist of one hundred (100) employees or more under a group plan of insurance; or any experience rated group regardless of size.



§ 56-26-302 - Furnishing of charge data required.

(a) Insurers and administrators shall provide charge data by hospital and by diagnostic category when requested by major purchasers.

(b) Charge data shall be provided under rules and regulations promulgated under § 56-26-305.



§ 56-26-303 - Requirement subject to available cost data.

The requirements to furnish charge data pursuant to § 56-26-302 are subject to the cost data being reasonably available as determined by the commissioner.



§ 56-26-304 - Immunity from civil liability.

Any person furnishing charge data pursuant to the requirements of this part shall be immune from any civil liability or damages claimed by any person by reason of actions in compliance with this part.



§ 56-26-305 - Powers of commissioner.

The commissioner has the power and authority to enforce this part, including the power to promulgate reasonable rules and regulations, including, but not limited to:

(1) Diagnostic categories that will be used;

(2) Information that major purchasers may receive;

(3) Fees that major purchasers may reasonably be charged for data requests;

(4) Conditions under which data may be deemed to be reasonably available;

(5) Information that must be reported and in what format or form; and

(6) Any other matter necessary to implement this part.






Part 4 - False Health Care Claims [Repealed]






Chapter 27 - Medical Service Plan Law, 1945

§ 56-27-101 - Short title.

This chapter shall be known and may be cited as the "Medical Service Plan Law, 1945."



§ 56-27-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Beneficiary" means a person designated in the subscription certificate referred to in subdivision (9), as entitled to the medical services referred to in subdivision (9);

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) "Covered dependent" is the spouse, an adult dependent or child of a subscriber who is named in the subscription certificate issued to the subscriber, and with respect to whom appropriate premium is specified in the certificate;

(4) "Medical service plan" means a plan or arrangement under which medical services are or may be rendered to a subscriber, a covered dependent or other beneficiary by a licensed physician and surgeon at the expense of a medical service plan corporation or other person, in consideration of periodical prepayments made by the subscriber or another in the subscriber's behalf prior to the occurrence of the condition calling for the rendition of medical or surgical services;

(5) "Medical service plan corporation" means a corporation organized without capital stock and not for profit, and incorporated in accordance with § 56-27-103, specifically for the purpose of establishing, maintaining and operating a nonprofit medical service plan;

(6) "Medical services" means the general and usual services and care rendered and administered by doctors of medicine. "Medical services" does not include hospital services;

(7) "Participating physician" means a doctor of medicine licensed to practice medicine and surgery in this state under title 63, chapter 6, who agrees in writing with a medical service plan corporation to perform the medical services specified in the subscription certificates issued by the corporation, and at the rates of compensation as shall be determined by the board of directors of the corporation, and who agrees to abide by the bylaws, rules and regulations of the corporation applicable to participating physicians;

(8) "Person" includes a natural person, a copartnership, an association, a common-law trust or a corporation; and

(9) "Subscriber" means a person to whom a subscription certificate is issued by a medical service plan corporation that sets forth the beneficiaries and the kinds and extent of the medical services for which the corporation is liable to make payment.



§ 56-27-103 - Formation of medical service plan corporation.

Nine (9) natural persons of full age and of either sex, all of whom are residents of this state and citizens of the United States, and at least a majority of whom are doctors of medicine licensed to practice medicine and surgery in this state, may form, under the laws of this state relating to benevolent corporations, so far as these laws are applicable and are not inconsistent with this chapter, a nonprofit medical service plan corporation for the purpose of establishing and operating a medical service plan or plans. The corporation shall be subject to regulation and supervision by the commissioner and is expressly made subject to the applicable insurance laws of this code.



§ 56-27-104 - Articles of incorporation and amendments -- Approval by commissioner.

The articles of incorporation of the corporation and amendments to the articles shall be submitted to the commissioner, and shall be subject to the commissioner's approval, which shall be endorsed on the articles or the amendments before they are filed with the secretary of state; provided, that if the articles of incorporation of the corporation have been filed with the secretary of state prior to February 27, 1945, the approval of the articles by the commissioner shall be evidenced by a separate instrument in writing filed with the secretary of state.



§ 56-27-105 - Board of directors -- Number -- Qualifications -- Nomination -- Election -- Compensation.

A medical service plan corporation shall consist of a board of directors and of members, grouped in reasonable classes as the bylaws of the corporation as approved by the commissioner shall provide. The business of the corporation shall be managed by a board of directors of nine (9) persons possessing the same general qualifications as the incorporators, and selected by the members in the manner set out in the bylaws, for three-year terms. Five (5) members of the board shall be licensed doctors of medicine, nominated by the medical societies having territorial jurisdiction in the county in which the corporation has authority to operate, and the other four (4) members shall be representatives of the subscribers in the areas involved, and shall be nominated by the members of the corporation, and all nine (9) members of the board shall be elected by the members of the corporation as provided in this section. Directors or board members shall serve without pay for their work in this capacity, but may receive payment for particular services actually rendered, such as legal counsel, medical or surgical service, accounting or other required services, upon specific approval of the board of directors, the approval being made a part of the minutes of the board of directors.



§ 56-27-106 - Right to establish or operate plan.

It is unlawful for any person except a medical service plan corporation, incorporated in accordance with this chapter, and operating in accordance with this chapter, and operating in accordance with authority from the commissioner or an insurance company properly qualified in this state to write accident, health or disability insurance, to establish, maintain, or operate a medical service plan, or to solicit subscribers to or enter into contracts with respect to a medical service plan. This prohibition, however, shall not be construed as preventing a person from furnishing medical services for the prevention of diseases among the person's employees or from furnishing the medical services as are required under the Workers' Compensation Law, compiled in title 50, chapter 6, and related legislation when the employee is not charged for the services.



§ 56-27-107 - Scope and extent of medical service.

A medical service plan corporation shall be authorized to provide either or both general and special medical and surgical care benefits, including service that may be necessarily incident to medical care. The extent and scope of a medical service plan shall be clearly shown in the subscription contract, and may be limited only as clearly shown in the contract, and as approved by the commissioner.



§ 56-27-108 - Right to become participating physician -- Method of diagnosis and treatment unrestricted -- Private physician-patient relationship.

(a) Every doctor of medicine licensed to practice in this state under title 63, chapter 6, and who is reputable and in good standing, has the right to become a participating physician in the medical service plan corporation operating in the county in which the doctor resides or practices, for general or special medical care, as the case may be, under the terms and conditions that are imposed on other participating physicians under similar circumstances, or as prescribed in this chapter and approved by the commissioner. A medical service plan corporation shall impose no restrictions on the doctors of medicine who treat its subscribers as to methods of diagnosis or treatment. The private physician-patient relationship shall be maintained, and a subscriber shall at all times have free choice of any doctor of medicine who is a participating physician in the corporation and who agrees to accept a particular beneficiary as a patient.

(b) It is the purpose of this section to make it clear that the creation of the relationship of patient and physician depends on the mutual assent of both parties. Contracts issued by the corporation to the subscribers shall not constitute individually or jointly obligations of the participating physician or physicians servicing the plan.



§ 56-27-109 - Agreements with physicians.

A medical service plan corporation may enter into agreements with physicians qualified as set out in § 56-27-108, under which the physicians become participating physicians of a plan operated by the corporation, and may make to the physicians payments that have accrued to them by reason of services performed under the plan and on behalf of the corporation by them. Payment for medical services shall be made only to a participating physician unless otherwise provided for in this chapter, except that the corporation, in the case of emergency services rendered to a subscriber, may reimburse any doctor of medicine who would be eligible to become a participating physician except for residence or state by which licensed, in accordance with the rates adopted by the board of directors with respect to participating physicians. A medical service plan corporation may enter into contracts for the payment of medical services to the subscribers or members of similar medical service plan corporations of other states subject to the supervision of other states, and shall have the right to reimburse any other medical service plan corporation or physicians of another state or other counties of this state in which the corporation does not transact business for services rendered to its subscribers or beneficiaries named in the certificates issued to the subscribers at the same rate paid participating physicians under the certificate of the subscriber. The contracts between the medical service plan corporation and physicians shall be subject to the supervision of and the approval of the commissioner.



§ 56-27-110 - License required.

A corporation subject to this chapter may issue contracts only when the commissioner has by formal license authorized it to do so.



§ 56-27-111 - Application for license -- Form -- Accompanying documents -- Filing fee.

Application for the license shall be made on forms approved by the commissioner, containing information the commissioner deems necessary. Every application for the license shall be accompanied by copies of the following documents:

(1) A certified copy of its charter or certificate of incorporation;

(2) A copy of its bylaws, certified by the lawful custodian of the original;

(3) Proposed contract between the corporation and the participating physicians showing terms under which medical service is to be furnished to subscribers;

(4) Subscription contracts to be issued to subscribers showing a table of the rates to be charged and the benefits to which they are entitled, showing benefits expressed in service rather than in dollars; however, with equitable arrangements to protect the interests of subscribers when it becomes impossible for the services to be provided. The contracts should make clear that the responsibility for service to subscribers rests with the corporation, and not with the participating physicians;

(5) A statement of the county or counties in which it proposes to operate medical service plans;

(6) A statement of its financial condition and business in such form and detail as the commissioner may require, including the amounts of contributions paid for working capital and the name or names of each contributor, and the terms of the contribution, signed and sworn to by its president and secretary, or other proper officers, and shall pay for the filing of the statement the sum of thirty dollars ($30.00). Contributions not paid, but agreed to be paid, may be reported as a separate item, but shall not be admitted as assets of the corporation;

(7) A copy of its proposed prospectus and advertising material to be used in the solicitation of contracts; and

(8) Proof satisfactory to the commissioner that in the county or counties in which the corporation proposes to operate, fifty-one percent (51%) or more of the resident doctors of medicine have agreed to render the medical services for which the corporation agrees to pay.



§ 56-27-112 - Prerequisites for issuance of license.

The commissioner shall issue a license upon compliance with this chapter, and other proper requirements of the commissioner, and upon being satisfied that:

(1) All items required to be filed are in proper form, as required by this chapter, and meet the approval of the commissioner;

(2) The applicant is established as a bona fide medical service plan corporation, and the service rendered by the corporation is not an unnecessary duplication of similar services in the community served, and is desirable for public necessity and convenience, and a fair opportunity has been given to all practicing physicians of standing in the area to be served to become participating physicians;

(3) The solicitations of contracts by the corporation and its conditions or methods of operation are fair and reasonable;

(4) The rates charged are fair, reasonable, adequate and not unfairly discriminatory, and the benefits to be provided are fair, reasonable and not unfairly discriminatory. The rates may differ between subscribers in recognized groups and subscribers not in groups, all subject to the review and approval or disapproval of the commissioner as provided in §§ 56-26-102 and 56-26-202 and any rules promulgated under that section. Sections 56-26-102 and 56-26-202 and related rules shall apply to all medical service plans in the same manner as to accident and sickness policies subject to §§ 56-26-102 and 56-26-202;

(5) The amount of money actually available for working capital is sufficient to carry all acquisition costs and operating expenses for a period of at least six (6) months from the date of the issuance of the certificate, or two thousand five hundred dollars ($2,500), whichever amount is larger;

(6) The amount provided as working capital shall only be provided by individuals or groups who have no financial interest in the activities of the medical service corporations, or by the participating physicians. Interest charged for the capital, if any, shall not exceed six percent (6%), and payment of interest, if any, and repayment of the working capital, shall be permitted only after provision has been adequately made for operating expenses, payments to participating physicians and the establishment of legal reserves and other reserves as may be required by the commissioner;

(7) The service corporation shall maintain at all times proper reserves, subject to the approval of the commissioner, for unearned subscription fees and unearned premiums, and for unpaid medical service bills, including provision for unreported and undischarged medical cases and other known liabilities. In addition, a contingency or epidemic reserve shall be accumulated annually at the rate of not less than two and one half percent (2.5%) of net premium income. When the contingency or epidemic reserves equal seventy-five thousand dollars ($75,000) or fifty-five percent (55%) of the annual premium income, whichever is higher, further accumulations may be discontinued for any length of time that they are not required to meet the requirements of this subdivision (7);

(8) In the county or counties or areas in which a corporation proposes to operate, fifty-one percent (51%) or more of the resident doctors of medicine have agreed to render the medical services for which the corporation agrees to pay; and

(9) A provision has been made in the subscription contract authorizing medical service other than participating physicians, in which case money benefits shall be provided as specified in the subscription contract, and approved as fair by the commissioner. The certificate of authority issued by the commissioner to operate a medical service plan or plans will be limited by the commissioner to the contracts and practices approved by the commissioner, and may be further limited to the county or counties or areas that the commissioner deems in the public interest.



§ 56-27-113 - Investment of funds.

The funds of the medical service corporations subject to this chapter shall be invested only in securities permitted by the laws of this state for the investment of assets of life insurance companies.



§ 56-27-114 - Administrative expenses.

(a) All acquisition and administrative expenses incurred in connection with the medical service corporation shall at all times be limited after the second year of operation to not exceed twenty-five percent (25%) of the total net premium income of the corporation. The expenses, during the first year, shall be limited to thirty-five percent (35%), and during the second year, the expenses shall be limited to thirty percent (30%). All acquisition and administrative expenses incurred shall be subject to the approval of the commissioner.

(b) "Administrative expenses," as used in this section, includes all expenditures except payments for subscribers' claims.

(c) Claim service expense shall be separately classified and included in administrative expense, unless otherwise ordered by the commissioner. No such corporation shall disburse as administrative expenses during any one (1) year a sum greater than the percentage limited by this section of payments received from subscribers during that calendar year.



§ 56-27-115 - Purchase of liability insurance authorized.

A medical service plan corporation is authorized to purchase a contract of insurance protecting the corporation or any officer or employee of the corporation, or any physician from liability for injuries resulting from negligence, misfeasance, malfeasance, nonfeasance or health care liability on the part of any officer or employee of the corporation, or on the part of any physician in the course of rendering medical services to beneficiaries.



§ 56-27-116 - Records to be maintained.

The medical service corporation shall maintain adequate financial and statistical records in reasonable uniformity with accounting plans and statistical requirements of the annual statement blank required by the commissioner.



§ 56-27-117 - Annual statement -- Form -- Filing fee.

The service corporation shall annually, on or before March 1, file in the office of the department a statement of its operations for the calendar year, and showing financial condition as of December 31, then next preceding, in the form and content the commissioner shall prescribe, signed and sworn to by its president and secretary, or other proper officers, and shall pay for the filing of the statement the sum of fifty dollars ($50.00).



§ 56-27-118 - Examination -- Rehabilitation or liquidation.

The commissioner has the same authority to examine the service corporation as is granted to the commissioner for the examination of life, accident and health insurance companies, and has the same authority for the correction, rehabilitation or liquidation of the service corporation as is now provided by law for life, health and accident companies.



§ 56-27-119 - Fees and taxes.

Every medical service corporation, or its agents, subject to this chapter, is subject to the fees and taxes as prescribed for life, health and accident insurance companies and agents of the companies doing business in this state. It is not the purpose of this chapter to discriminate in favor of the medical service corporations.



§ 56-27-120 - Renewals of licenses -- Agents' certificates of authority.

All licenses authorizing medical service plan corporations to transact business in this state shall be renewable on April 1 of each year, subject to the approval of the commissioner. Every medical service corporation licensed to do business in this state under this chapter shall obtain from the commissioner a certificate of authority for every agent writing or soliciting medical service plan contracts for the medical service corporation in this state, and the certificate shall be renewable January 1 of each year, subject to applicable sections of the insurance laws, including the revenue law of this state for ordinary life, health and accident insurance agents.



§ 56-27-121 - Orders and regulations -- Rates.

After the issuance of a certificate of authority, the commissioner shall have authority to issue orders or to publish regulations that may be necessary for the proper enforcement of this chapter, and as the commissioner deems are in the public interest. The published regulations of the commissioner will have the effect of statute, and shall include in particular powers of regulating the form of subscription contracts and required and prohibited provisions in the contracts, and all other matters needing further definition or clarification and coming within the requirements of this chapter. The commissioner has the authority to regulate rates as required by statute now in force or hereinafter adopted by the general assembly, as provided for by the regulation of casualty rates or as approved by the commissioner by proper legal regulation.



§ 56-27-122 - Suspension or cancellation of licenses -- Withdrawal of approval of documents -- Amendment of certificate of authority -- Revocation and amendment of certificate, order, authority or consent.

(a) The commissioner has the authority to suspend or cancel the license of any medical service corporation or any agent of the corporation for violation of this chapter or of the insurance laws that may apply that are not in conflict with this chapter, after proper legal notice and opportunity of hearing, and subject to judicial review. The commissioner has the authority, after the issuance of a certificate of authority, to withdraw approval that the commissioner may have previously granted of any document required to be filed with the department under any section of this chapter. Such authority includes the right to require a medical service plan corporation to solicit in a manner required by agents' licensing laws, and to fulfill contracts approved by the commissioner, to utilize soliciting methods provided by this chapter, or by other insurance laws, including the agents' licensing law applying to casualty companies, or to operate in a county or counties or area different from those on which the certificate of authority was based, and to comply with other orders and regulations of the commissioner or requirements of this chapter; provided, that the contracts and practices are in compliance with this chapter and are not violative of other laws of this state. The authorization shall be deemed to be an amendment to the original certificate of authority.

(b) The commissioner has the power and authority to revoke and amend, after reasonable notice and hearing, any certificate, order, authority or consent made by the commissioner to a medical service plan corporation, and may also cancel or suspend the authority of the corporation to transact business in any particular county or counties or area if the commissioner finds that less than fifty-one percent (51%) of the eligible licensed doctors of medicine practicing in that county are participating physicians.



§ 56-27-123 - Revocation of license for violation of this chapter.

(a) A medical service plan corporation that neglects to make and file its annual statement in the form and within the time provided by § 56-27-117, or neglects to reply in writing to the inquiries of the commissioner and within a reasonable time as may be specified by the commissioner, or who otherwise violates this chapter, shall be subject to revocation of license after proper notice and right of hearing.

(b) Any agent or solicitor who violates this chapter or any written order or official regulation of the commissioner or any other insurance law, particularly the agents' licensing law set forth in chapter 6 of this title, shall be subject to revocation of the person's license after due notice and right of hearing.



§ 56-27-124 - Review of order of commissioner -- Writ of certiorari.

A review of any order made by the commissioner pursuant to this chapter may be had in the circuit court of Davidson County, upon a writ of certiorari. Application for the writ shall be made within thirty (30) days after the making of the order by the commissioner.



§ 56-27-125 - Subscription contract -- Duration -- Renewal -- Termination -- Forfeiture of membership -- Deferment of inception coverage.

Every subscription contract made by a medical service plan corporation shall provide for the payment of medical services for a period of twelve (12) months from the date of issue of the subscription certificate. The contract may provide that it shall be subject to renewal from year to year unless there has been one (1) month's prior written notice of termination by the medical service plan corporation. A subscriber shall forfeit membership upon failure to renew the subscriber's contract, or upon the subscriber's voluntary resignation. During the first contract year, the provisions of the contract may provide that the inception coverage may be deferred for not more than two (2) months from date of issue of the contract, and may exclude treatment for illness existing at the inception of the contract.



§ 56-27-126 - Subscription contract and certificate -- Requirements -- Terms and conditions.

Every contract entered into by a medical service plan corporation and a subscriber shall be in writing, and a certificate stating the terms and conditions of the contract shall be furnished the subscriber. No such subscription certificate shall be issued unless it contains the following provisions, and any other applicable provisions that may be required by this chapter or other applicable laws of this state:

(1) A statement of the amounts payable to the corporation by the subscribers and the times at which and manner in which the amounts shall be paid;

(2) A statement of the nature of the medical services to be paid for and the period during which the certificate is effective; and if there are any types of medical services to be excepted with the approval of the commissioner, a detailed statement of the exceptions printed as specified in this section;

(3) A statement of the terms or conditions, if any, upon which the certificate may be cancelled or otherwise terminated at the option of either party;

(4) A statement that the subscription and certificate constitute the contract between the corporation and the subscriber, and include the endorsements thereon and attached papers, if any, and contain the entire contract;

(5) A statement that no statement by the subscriber in the subscriber's application for a certificate shall void the contract or be used in any legal proceeding under the contract, unless the application or an exact copy of the application is included in or attached to the certificate, and that no agent or representative of the corporation, other than an officer or officers designated in the certificate, is authorized to change the contract or waive any of its provisions;

(6) A statement that if the subscriber defaults in making any payment under the certificate, the subsequent acceptance of a payment by the corporation or by one (1) of its duly authorized agents shall reinstate the certificate, but with respect to sickness and injury may cover only such sickness as may be first manifested more than a specified number of days, not exceeding ten (10) days, after the date of the acceptance;

(7) A statement of the period of grace that will be allowed a subscriber for making any payment due under the contract. The period shall not be less than ten (10) days during the first contract year, and thereafter shall be one (1) month, not less than thirty (30) days;

(8) A statement authorizing medical service by physicians other than participating physicians in cases of emergency or when consented to by the medical service corporation, or when the subscriber requires medical services outside the county or counties or area served by the medical service plan corporation, in which case money benefits shall be provided as optional and as specified in the subscriber's contract and approved as fair by the commissioner. Otherwise, a statement that indemnity in the form of cash will not be paid to any subscriber except in reimbursements paid by the subscriber to a physician and for which the corporation was liable at the time of the payment; and

(9) Any other statements that may be required by published regulations of the commissioner.



§ 56-27-127 - Printed portions of subscription certificate.

In the subscription certificate referred to in § 56-27-126:

(1) All printed portions shall be plainly printed in type of which the face is not smaller than ten (10) point;

(2) There shall be a brief description of the subscription certificate on its first page and on its filing back in type of which the face is not smaller than fourteen (14) point. The description shall not be broader than the coverage granted in the contract;

(3) The exceptions of the contract shall appear with the same prominence in the certificate as the benefits to which they apply, and reference to the exceptions by a paragraph section shall be specifically made in the insuring clause;

(4) If the contract contains any provisions purporting to make any portion of the articles of incorporation or of the bylaws of the corporation a part of the contract, the portion shall be set forth in full in the subscription certificate; and

All in a manner and in compliance with published regulations of the commissioner.



§ 56-27-128 - Subscriptions to provide medical care for needy -- Governmental or private contributions authorized.

A medical service plan corporation may, in its discretion, receive and accept from governmental or private agencies or from other persons as defined in this chapter, payments covering all or part of the costs of subscriptions to provide medical care for needy and other individuals. However, all contracts for medical care shall be between the medical service plan corporation and the person to receive the care.



§ 56-27-129 - Settlement of dispute or controversy by commissioner -- Review of decision.

Any dispute or controversy arising between a medical service plan corporation and any participating physician or any physician desiring to become a participating physician, or any subscriber, or any other person whose subscription certificate has been cancelled, or to whom the corporation has refused to issue a certificate, may, within thirty (30) days after the dispute or controversy arises, be appealed by the person allegedly aggrieved to the commissioner, or a person or persons designated by the commissioner. After proper notice and hearing, the commissioner shall render a decision, which shall be binding on any medical service plan corporation or agent of the corporation, subject to judicial review.



§ 56-27-130 - Mailing list of physicians and surgeons to subscribers.

Every medical service plan corporation shall mail annually to each subscriber a list of the names and addresses of all of the physicians and surgeons in the county of the subscriber's residence, who have agreements with the corporation to act as participating physicians.



§ 56-27-131 - Construction of chapter.

This chapter is not to be construed as prohibiting any insurance company properly qualified in this state to write accident, health or disability insurance from making available any plan of medical service that may be approved by the commissioner under existing statutes or within the authority granted in this chapter, in the same manner and in the same means as granted to benevolent associations.



§ 56-27-132 - Laws relating to practice of medicine and surgery or other insurance not affected.

Nothing in this chapter shall be construed so as to modify, vary or repeal any law now in force relating to the practice of medicine and surgery, or the regulation of ordinary life, accident, and health or casualty insurance, except only as the law is inconsistent with this chapter.



§ 56-27-133 - Sterilization insurance provision.

(a) Any law to the contrary notwithstanding, no contract of insurance that provides coverage for sterilization operations or procedures may be entered into or renewed on or after July 1, 1971, if the contract imposes any disclaimer, restriction on, or limitation of coverage with respect to the insured's reason for sterilization. All contracts entered into or renewed on or after July 1, 1971, shall be construed to be in compliance with this section, and any provision in any contract that is in conflict with this section shall be of no force or effect.

(b) If any contract of insurance entered into prior to July 1, 1971, provides coverage for a sterilization operation or procedure, that part of the insurance contract covering the sterilization operation or procedure shall not be cancelled by the insurer unless the cancellation coincides with cancellation of the entire policy.






Chapter 28 - Hospital Service Corporations

§ 56-28-101 - Application of chapter.

Any corporation organized not for profit under the general welfare corporation laws of the state for the purpose of establishing, maintaining and operating a nonprofit hospital service corporation, whereby hospital service may be provided by a hospital or group of hospitals with which the corporation has a contract for the purpose, to such of the public as become subscribers to the corporation under a contract that entitles each subscriber to certain hospital care, shall be governed by this chapter.



§ 56-28-102 - Articles of incorporation and amendments -- Approval by commissioner.

The articles of incorporation of the corporation and amendments to the articles shall be submitted to the department of commerce and insurance. The approval of the articles and amendments by the commissioner of commerce and insurance shall be endorsed on the articles and amendments before the articles and amendments are filed with the secretary of state; provided, that if the articles of incorporation of the corporation have been filed with the secretary of state prior to February 24, 1945, the approval of the articles by the commissioner shall be evidenced by a separate instrument in writing, filed with the secretary of state.



§ 56-28-103 - Board of directors -- Composition -- Compensation.

(a) The directors of the corporation shall at all times be composed of the following groups in equal numbers:

(1) Administrators or trustees of hospitals that have contracted with the corporation to render hospital service to the subscribers;

(2) Physicians, exclusive of group one (1); and

(3) The general public, exclusive of groups one (1) and two (2).

(b) Directors or board members should serve without pay for their work in this capacity; provided, that they may receive payment for particular services actually rendered, such as legal counsel, medical service, accounting or other required services, upon specific approval of the board of directors, the approval being made a part of the minutes of the board.



§ 56-28-104 - License required.

A corporation, subject to this chapter, may issue contracts only when the department has, by formal license, authorized the corporation to do so.



§ 56-28-105 - Application for license -- Form -- Accompanying documents -- Filing fee -- Unpaid contributions reported as separate item.

Application for the license shall be made on forms approved by the commissioner, containing the information the commissioner deems necessary. Each application for the license shall be accompanied by copies of the following documents:

(1) Certificate of incorporation;

(2) Bylaws;

(3) Proposed contracts between the corporation and participating hospital or hospitals showing terms under which hospital service is to be furnished to subscribers;

(4) Contracts to be issued to subscribers showing a table of the rates to be charged and the benefits to which they are entitled, showing benefits expressed in service rather than in dollars; however, with equitable arrangements to protect the interests of subscribers when it becomes impossible for the service to be provided. The contracts should make clear that the ultimate responsibility for service to subscribers rests with the member hospital or hospitals; and

(5) A statement of its financial condition and business in such form and detail as the commissioner may require, including the amounts of contribution paid for working capital, and the name or names of each contributor and the terms of the contribution, signed and sworn to by the president and secretary or other proper officers, and shall pay for the filing of the statement the sum of thirty dollars ($30.00). Contributions not paid, but agreed to be paid, may be reported as a separate item, but shall not be admitted as assets of the corporation.



§ 56-28-106 - Issuance of license -- Prerequisites.

The commissioner shall issue a license upon compliance with this chapter and other proper requirements of the commissioner, and upon being satisfied that:

(1) The applicant is established as a bona fide nonprofit hospital service corporation and the service rendered by the corporation is not an unnecessary duplication of similar service in the community served, and is desirable for public necessity and convenience, and hospital contracts have been obtained, if possible, in the finding of the commissioner, with hospitals representing a majority of the bed capacity in the area where members are enrolled, and a fair opportunity has been given to all institutions of standing in the area to be served, to become member hospitals;

(2) A provision has been made in the subscriber's contract authorizing hospital service in hospitals other than participating hospitals, in which case money benefits shall be provided as specified in subscriber's contract and approved as fair by the commissioner;

(3) Member hospitals of a hospital service plan agree to render service benefits of the plan of which it is a member at the agreed payment schedule to all subscribers; and

(4) The rates charged and benefits to be provided are to be fair, reasonable and not unfairly discriminatory. Rates may differ between subscribers in recognized groups and subscribers not in groups, all subject as above to the review and approval or disapproval of the commissioner as provided in §§ 56-26-102 and 56-26-202 and any rules promulgated under that section. Sections 56-26-102 and 56-26-202 and related rules shall apply to all hospital service plans in the same manner as to accident and sickness policies subject to §§ 56-26-102 and 56-26-202.



§ 56-28-107 - Working capital.

The amount provided as working capital shall only be provided by individuals or groups who have no financial interest in the activities of the hospital service corporations, or by the member hospitals. Interest charged for the capital, if any, shall not exceed six percent (6%), and payment of interest, if any, and repayment of the working capital shall be permitted only after provision has been adequately made for the operating expenses, payments to member hospitals, and the establishment of legal reserves and the other reserves as may be required by the commissioner. The amount of money actually available for working capital shall be sufficient to carry all acquisition costs and operating expense for a period of at least three (3) months from the date of the issuance of the certificate.



§ 56-28-108 - Acquisition and administrative expenses.

All acquisition and administrative expenses in connection with the hospital service corporation shall at all times be limited after the first year of operation so as not to exceed twenty-five percent (25%) of the total net premium income of the corporation. All acquisition and administrative expenses shall be subject to the approval of the commissioner.



§ 56-28-109 - Reserves.

The service corporation shall maintain at all times proper reserves subject to the approval of the commissioner for unearned subscription fees and unearned premiums and for unpaid hospital bills, including provision for unreported and undischarged hospital cases, and other known liabilities. In addition, a contingency or epidemic reserve shall be accumulated annually at the rate of not less than two and one half percent (2.5%) of net premium income. When the contingency or epidemic reserve equals seventy-five thousand dollars ($75,000), or fifty-five percent (55%) of the annual premium income, whichever is higher, further accumulations may be discontinued for any length of time that they are not needed to meet the requirement of this section.



§ 56-28-110 - Investments.

The funds of the service corporation, subject to this chapter, shall be invested only in securities permitted by the law of this state for the investment of assets of life insurance companies.



§ 56-28-111 - Annual statement.

The service corporation shall annually, on or before March 1, file in the office of the department a statement of its operations for the calendar year and showing financial condition as of December 31 then next preceding, in such form and content as the commissioner shall prescribe, signed and sworn to by its president and secretary, or other proper officers, and shall pay for the filing of the statement the sum of fifty dollars ($50.00).



§ 56-28-112 - Financial and statistical records.

The service corporation shall maintain adequate financial and statistical records in reasonable uniformity with accounting plans and statistical requirements of the annual statement blank required by the commissioner.



§ 56-28-113 - Examination -- Rehabilitation or liquidation.

The commissioner has the same authority to examine the service corporations as is granted the commissioner for the examination of life, accident and health insurance companies, and has the same authority for the correction, rehabilitation or liquidation of the service corporations as is now provided by law for life, accident and health companies.



§ 56-28-114 - Contracts for service to subscribers -- Rates.

The corporation may enter into contracts for the rendering of hospital service to the subscribers only with hospitals approved by the commissioner. All contracts issued by the corporation to the subscribers shall constitute individually and jointly direct obligations of the hospital or hospitals with which the corporation has contracted for hospital service. The rates charged to the subscribers for hospital service and the rates of payment by the corporation to the contracting hospital or hospitals at all times shall be subject to the approval or disapproval of the commissioner; provided, that in the case of experience-rated group insurance, premium rates and classification of risks need not be filed but shall be maintained by the hospital service corporations and made available for review by the commissioner upon the commissioner's request.



§ 56-28-115 - Subscribers' contracts -- Form -- Required and prohibited provisions -- Regulations -- Publication authorized.

The commissioner is authorized to publish regulations that will have the effect of statute, regulating the form of subscribers' contracts and required and prohibited provisions in the contracts.



§ 56-28-116 - Renewal of licenses -- Certificates of authority for agents.

All licenses authorizing hospital service corporations to transact business in this state shall be renewable on April 1 of each year. A service corporation licensed to do business in this state under this chapter shall obtain from the commissioner a certificate of authority for every agent writing or soliciting hospital service contracts for the medical service corporation in this state, and the certificate shall be renewable January 1 of each year.



§ 56-28-117 - Fees and taxes.

Every corporation or its agents, subject to this chapter, are subject to the fees and taxes prescribed for life, health and accident insurance companies and agents of the companies doing business in this state. It is not the purpose of this chapter to discriminate in favor of the service corporations.



§ 56-28-118 - Construction of chapter.

This chapter is not to be construed as prohibiting any insurance company properly qualified in this state to write accident, health or disability insurance to make available any plan of hospitalization that may be approved by the commissioner under existing statutes or within the authority granted in this chapter in the same manner and in the same means as granted to benevolent associations.






Chapter 29 - Hospital and Medical Service Corporations

§ 56-29-101 - Purpose of chapter.

The purpose of this chapter is as described in this section, and it is the intention of this chapter to provide for the organization and operation of nonprofit hospital service corporations. However, it is not to be construed as prohibiting any insurance company properly qualified in this state to write accident, health or disability insurance to make available any plan of hospitalization that may be approved by the commissioner under other chapters of this code or within the authority granted in this chapter in the same manner and in the same means as granted to benevolent associations. Further, nothing in this chapter shall be construed as either granting to hospitals the authority to practice medicine or the authority to collect medical fees for physicians who serve on the hospital staff.



§ 56-29-102 - Corporations covered by this chapter.

Any corporation not for profit organized under the former General Welfare Corporation Act, or under former title 48, chapters 1-14 [repealed] for the purpose of establishing, maintaining and operating a nonprofit hospital service corporation and of providing medical benefits, whereby hospital service may be provided by a hospital or group of hospitals with which the corporation has a contract for that purpose and whereby the corporation may provide cash indemnity for medical expense, to such of the public as become subscribers to the corporation under a contract that entitles each subscriber to certain hospital care and to certain cash indemnity benefits for medical expense, shall be governed by this chapter.



§ 56-29-103 - Existing corporations that may operate under this chapter -- Prerequisites.

Any corporation now organized and existing under title 48, chapter 11 [repealed] as it existed prior to July 1, 1969, or any corporation now existing and operating under chapter 28 of this title, may become a corporation with the powers of a corporation newly organized under this chapter and become subject to this chapter by amending its charter so as to provide for both medical benefits and hospital services as provided by this chapter and conforming to this chapter, but shall at all times be required before the amendment becomes effective to have the amendment approved by the commissioner, as provided in § 56-29-104.



§ 56-29-104 - Articles of incorporation and amendments -- Approval by commissioner.

The articles of incorporation of the corporation and amendments to the articles shall be submitted to the department. The approval of the articles and amendments by the commissioner of commerce and insurance, referred to as the "commissioner" in this chapter, shall be endorsed on the articles and amendments before the articles and amendments are filed with the secretary of state; provided, that if the articles of incorporation of the corporation have been filed with the secretary of state prior to April 15, 1949, the approval of the articles by the commissioner shall be evidenced by a separate instrument in writing, filed with the secretary of state.



§ 56-29-105 - Contracts between board member and corporation.

(a) Any corporation organized and governed by this chapter prior to July 1, 1981, should have the board of directors of the corporation composed of the following groups in equal numbers:

(1) Administrators or trustees of hospitals that have contracted with the corporation to render hospital service to the subscribers;

(2) Physicians, exclusive of group one (1); and

(3) The general public, exclusive of groups one (1) and two (2).

(b) As the terms of board members of corporations organized prior to July 1, 1981, and governed by this chapter terminate, the positions shall be refilled in the manner enumerated in subsection (c), and any corporation organized on or after July 1, 1981, and governed by this chapter shall likewise comply with the composition of board members provided in subsection (c).

(c) The board of directors of the corporations should at all times be composed of the following groups:

(1) Administrators of hospitals that have contracted with the corporation to render hospital service to the subscribers;

(2) Physicians, exclusive of group one (1); and

(3) The general public, exclusive of groups one (1) and two (2); provided, that in all cases over fifty percent (50%) of the board members shall be composed of members of group (3), and the remaining board members shall be divided equally between members of group one (1) and of group two (2).

(d) (1) No contract for equipment or supplies may be entered into between a corporation subject to this chapter and one (1) or more board members unless the contract has been competitively bid.

(2) The compensation of a board member shall not exceed ten thousand dollars ($10,000) per year; provided, that, in addition to the compensation, a board member may receive payment for particular services actually rendered, such as legal counsel, medical service, accounting or other required services, upon specific approval of the board of directors, the approval being made a part of the minutes of the board of directors. Any such payment to members of the board shall be reported annually to the secretary of state on forms provided by the secretary of state. The reports shall be retained by the secretary of state for three (3) years.

(3) Each director shall identify and report any conflict of interest the director has due to serving as a member of the board. The written report must be filed annually with the secretary of state by January 10.

(4) Each director must fully disclose and report all income received from any corporation, partnership or other business interest that transacts business with or receives funds from a hospital and medical service corporation organized and governed under this chapter.

(5) The board of directors of any corporation organized and governed by this chapter shall collectively represent the customers served by the corporation.



§ 56-29-106 - License required.

A corporation, subject to this chapter, may issue contracts only when the department has, by formal license, authorized it to do so.



§ 56-29-107 - Application for license -- Accompanying documents -- Filing fee.

Application for the license shall be made on a form approved by the commissioner, containing such information as the commissioner deems necessary. Each application for the license shall be accompanied by copies of the following documents:

(1) Certificate of incorporation;

(2) Bylaws;

(3) Proposed contracts between the corporation and participating hospital or hospitals showing terms under which hospital service is to be furnished to subscribers;

(4) Contracts to be issued to subscribers showing a table of the rates to be charged and the benefits to which they are entitled, showing medical expense indemnity benefits expressed in terms of dollars and showing hospital service benefits expressed in service rather than in dollars; however, with equitable arrangements to protect the interests of subscribers when it becomes impossible for the service to be provided. The contracts should make clear that the ultimate responsibility for hospital service to subscribers rests with the member hospital or hospitals; and

(5) A statement of its financial condition and business in such form and detail as the commissioner may require, including the amounts of contribution paid for working capital, and the name or names of each contributor and the terms of the contributions, signed and sworn to by its president and secretary or other proper officers, and shall pay for the filing of the statement the sum of thirty dollars ($30.00). Contributions not paid, but agreed to be paid, may be reported as a separate item, but shall not be admitted as assets of the corporation.



§ 56-29-108 - Issuance of license by commissioner -- Prerequisites.

The commissioner shall issue a license upon compliance with this chapter and other proper requirements of the commissioner, and upon being satisfied that:

(1) The applicant is established as a bona fide nonprofit hospital service corporation with or without the right to provide medical expense indemnity; the hospital service benefits provided by the corporation are not an unnecessary duplication of similar service in the community served; it is desirable for public necessity and convenience; hospital contracts have been obtained, if possible, in the findings of the commissioner, with hospitals representing a majority of the bed capacity in the area where members are to be enrolled; and a fair opportunity has been given to all institutions of standing in the area to be served, to become member hospitals;

(2) A provision has been made in the subscriber's contract authorizing hospital service in hospitals other than participating hospitals, in which case money benefits shall be provided as specified in the subscriber's contract and approved as fair by the commissioner;

(3) Member hospitals of a hospital service plan agree to render service benefits of the plan of which it is a member at the agreed payment schedule to all subscribers; and

(4) The rates charged are fair, reasonable, adequate and not unfairly discriminatory. Benefits to be provided are to be fair, reasonable and not unfairly discriminatory. Rates may differ between subscribers in recognized groups and subscribers not in groups, all subject as above to the approval of the commissioner.



§ 56-29-109 - Working capital provided by disinterested groups or individuals -- Repayment -- Interest.

The amount provided as working capital shall only be provided by individuals or groups who have no financial interest in the activities of the hospital service corporations, or by any member hospitals. Interest charged for the capital, if any, shall not exceed six percent (6%), and payment of interest, if any, and repayment of the working capital shall be permitted only after provision has been adequately made for operating expenses, payments to member hospitals and the establishment of legal reserves and other reserves that may be required by the commissioner. The amount of money actually available for working capital shall be sufficient to carry all acquisition costs and operating expenses for a period of at least three (3) months from the date of the issuance of the certificate.



§ 56-29-110 - Acquisition and administrative expenses -- Limitation -- Approval.

All acquisition and administrative expenses in connection with the hospital service corporations shall at all times be limited after the first year of operation to not exceed twenty-five percent (25%) of the total net premium income of the corporation. All acquisition and administrative expenses shall be subject to the approval of the commissioner.



§ 56-29-111 - Reserve requirements.

The service corporation shall maintain at all times proper reserves, subject to the approval of the commissioner, for unearned subscription fees and unearned premiums and for unpaid hospital bills, including provision for unreported and undischarged hospital cases and for incurred medical expense indemnity claims and other known liabilities. In addition, a contingency or epidemic reserve shall be accumulated annually at a rate not less than two and one half percent (2.5%) of net premium income. If the service corporation provides for hospital service benefits only when the contingency or epidemic reserve equals seventy-five thousand dollars ($75,000), or fifty-five percent (55%) of the annual premium income, whichever is higher, or if the service corporation provides for hospital service and medical expense indemnity benefits when the contingency or epidemic reserve equals one hundred fifty thousand dollars ($150,000), or fifty-five percent (55%) of the annual premium income, whichever is higher, further accumulations may be discontinued for any length of time that they are not required to meet the contingency or epidemic reserve requirement. If the service corporation is unable to meet the requirements of this section, then the commissioner is empowered to require that the corporation either increase rates or reduce benefits to the extent necessary in order that the corporation may be able to meet the requirements.



§ 56-29-112 - Investment of corporation funds.

The funds of the service corporations, subject to this chapter, shall be invested only in securities permitted by the law of this state for the investment of assets of life insurance companies.



§ 56-29-113 - Annual statement -- Contents -- Filing fee.

Every service corporation shall annually, on or before March 1, file in the office of the department a statement of its operation for the calendar year and showing financial condition as of December 31 then next preceding, in such form and content as the commissioner prescribes, signed and sworn to by its president and secretary, or other proper officers, and shall pay for the filing of the statement the sum of fifty dollars ($50.00).



§ 56-29-114 - Keeping of adequate financial and statistical records.

The service corporation shall maintain adequate financial and statistical records in reasonable uniformity with accounting plans and statistical requirements of the annual statement blank required by the commissioner.



§ 56-29-115 - Examination -- Rehabilitation or liquidation.

The commissioner has the same authority to examine such service corporations as granted to the commissioner for the examination of life, accident and health insurance companies, and has the same authority for the correction, rehabilitation or liquidation of such service corporations as now provided by law for life, accident and health companies.



§ 56-29-116 - [Repealed.]

HISTORY: Acts 1949, ch. 234, § 4; C. Supp. 1950, § 4186.46 (Williams, § 4186.49); Acts 1978, ch. 513, § 2; T.C.A. (orig. ed.), § 56-3116, repealed by Acts 2011, ch. 344, § 16, effective July 1, 2011.



§ 56-29-117 - Submission of contracts and schedule of rates to commissioner -- Disapproval.

The corporation shall submit to the commissioner specimen copies of each different type of subscriber's contract and a schedule of rates applicable to the subscriber's contract that it proposes to issue in this state. The commissioner shall approve or disapprove a contract as provided for in §§ 56-26-102 and 56-26-202 and any regulations promulgated under the authority of that section. Sections 56-26-102 and 56-26-202 and related regulations shall apply to all hospital and medical service plans in the same manner as to the accident and sickness policies subject to §§ 56-26-102 and 56-26-202.



§ 56-29-118 - Licenses renewable annually -- Agents to have certificate of authority.

(a) All licenses authorizing hospital service corporations to transact business in this state shall be renewable on July 1 of each year.

(b) A hospital service corporation licensed to do business in this state under this chapter shall obtain from the commissioner a certificate of authority for every agent writing or soliciting contracts for the service corporation in this state, and the certificates shall be renewable January 1 of each year.



§ 56-29-119 - Fees and taxes of corporations and agents.

Every corporation or its agents, subject to this chapter, shall be subject to the fees and taxes as prescribed for life, health and accident insurance companies and agents of the companies doing business in this state. It is not the purpose of this chapter to discriminate in favor of the service corporations.






Chapter 30 - Dental Service Plan Law, 1961

§ 56-30-101 - Short title.

This chapter shall be known and may be cited as the "Dental Service Plan Law, 1961."



§ 56-30-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Beneficiary" means a person designated in the subscription certificate referred to in subdivision (10), as entitled to the dental services referred to in subdivision (10);

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) "Covered dependent" is the spouse, an adult dependent or child of a subscriber who is named in the subscription certificate issued to the subscriber, and with respect to whom appropriate premium is specified in the certificate;

(4) "Dental service" means professional services rendered by persons duly licensed under the laws of this state to practice dentistry and all services defined as constituting the practice of dentistry as set out in title 63, chapter 5;

(5) "Nonprofit dental service corporation" means any corporation organized pursuant to this chapter for the purpose of establishing, maintaining and operating a nonprofit dental service plan, and that employs the service benefit concept in the majority of the programs it administers;

(6) "Nonprofit dental service plan" means a plan whereby specified dental service is provided by a nonprofit dental service corporation to subscribers to the plan;

(7) "Participating dentist" means a dentist licensed to practice dentistry in this state under title 63, chapter 5, who contracts in writing with a dental service plan corporation to perform the dental services specified in the subscription certificates issued by the corporation, and at the rates of compensation determined by the board of directors of the corporation, and who agrees to abide by the bylaws, rules and regulations of the corporation applicable to participating dentists;

(8) "Person" includes a natural person, a corporation, an association, a common law trust or corporation;

(9) "Service benefit concept" means a type of dental benefit contract between a beneficiary and a third party payer, whereby the beneficiary is guaranteed no out-of-pocket expenses for covered services beyond any agreed on cost sharing stipulated in the contract; and

(10) "Subscriber" means a person to whom a subscription certificate is issued by a dental care service plan corporation that sets forth the beneficiaries and the kind and extent of dental service for which the corporation is liable to make payment.



§ 56-30-103 - Nonprofit dental service corporation -- Creation.

Five (5) or more dentists duly licensed to practice under the laws of this state, who give advance written notice by registered or certified mail to the Tennessee Dental Association of their intent to organize a nonprofit dental service corporation, may associate themselves by written articles of association for the incorporation of a nonprofit dental service corporation. The board of each nonprofit dental service corporation must at all times include dentists who maintain an active license to practice under the laws of this state. The laws of this state relative to insurance companies or to the business of insurance, and acts in amendment of the laws or in addition to the laws, do not apply to any nonprofit dental service corporation unless expressly so provided in the laws or acts.



§ 56-30-104 - Articles of incorporation -- Approval by commissioner.

The articles of incorporation of the nonprofit dental service corporation or amendments to the articles shall be submitted to the commissioner, and shall be subject to the commissioner's approval, which shall be endorsed on the articles or amendments before they are filed with the secretary of state.



§ 56-30-105 - Board of directors.

A dental service plan corporation shall consist of a board of directors of such number, grouped in reasonable classes, as the bylaws of the corporation, as approved by the commissioner, shall provide.



§ 56-30-106 - Subscribers -- Rates.

(a) Each nonprofit dental service corporation may contract with its subscribers for dental services as may be from time to time provided under any nonprofit dental service plan adopted by the corporation.

(b) The rates charged by the nonprofit dental service corporation to its subscribers shall be consistent with the proper conduct of its business and the interest of the public and shall at all times be subject to the approval of the commissioner.

(c) Nothing contained in this chapter or in any nonprofit dental service plan shall affect the ordinary professional relationship between the person rendering dental services under the plan and the subscriber to whom the services are rendered; and no action based upon or arising out of the relationship or relating to dental services rendered pursuant to a nonprofit dental service plan shall be maintained against the nonprofit dental service corporation operating the plan.



§ 56-30-107 - Right to establish or operate plan.

It is unlawful for any person except a dental service plan corporation, incorporated in accordance with this chapter, and operating in accordance with authority from the commissioner, or a nonprofit corporation organized under chapter 27, 28 or 29 of this title, or an insurance company properly qualified in this state to write accident, health or disability insurance, to establish, maintain, or operate a dental service plan, or to solicit subscribers to or enter into contracts with respect to a dental service plan. This prohibition, however, shall not be construed as preventing a person from furnishing dental services for the prevention of diseases among the person's employees or from furnishing dental services required under the Workers' Compensation Law, compiled in title 50, chapter 6, and related legislation when the employee is not charged for the services. The prohibition in this section shall not apply to persons engaging in transactions in this state involving a master group subscription contract lawfully issued and delivered in another state, and the persons shall not be subject to this chapter or otherwise regulated by or prohibited from engaging in the transactions solely as a result of the transactions.



§ 56-30-108 - Right to become participating dentists -- Method of diagnosis and treatment unrestricted -- Private dentist-patient relationship.

(a) Every dentist licensed to practice in this state under title 63, chapter 5, has the right to become a participating dentist in the dental service plan corporation operating in the county in which the dentist resides or practices. A dental service plan corporation shall impose no restrictions on the dentists who treat its subscribers as to methods of diagnosis or treatment. The private dentist-patient relationship shall be maintained, and a subscriber shall at all times have free choice of any dentist who is a participating dentist in the corporation and who agrees to accept a particular beneficiary as a patient.

(b) Notwithstanding subsection (a), a dental service plan corporation may limit participation in a plan that is providing or managing dental benefits for the impoverished uninsured on behalf of, or as required by, any governmental entity.



§ 56-30-109 - Agreements with participating dentists.

A dental service plan corporation may enter into agreements with dentists qualified as set out in this chapter, under the terms of which the dentists may become participating dentists in a plan operated by the corporation, and may make payments to the dentists as shall have accrued to them by reason of services performed by them under the plan on behalf of the corporation.



§ 56-30-110 - Contracts approved by commissioner.

No corporation subject to this chapter may issue contracts until the commissioner has formally authorized the contracts to be issued.



§ 56-30-111 - Applications for licenses -- Accompanying documents -- Filing fee.

Applications for the licenses shall be made on forms approved by the commissioner, containing information the commissioner deems necessary. Every application for a license shall be accompanied by copies of the following documents:

(1) (A) A certified copy of its charter or certificate of incorporation; or

(B) A copy of its bylaws certified by the secretary and the president of the corporation;

(2) Proposed contract between the corporation and the participating dentists showing the terms under which dental care services are to be furnished to subscribers;

(3) Subscription contracts to be issued to subscribers showing a table of the rates to be charged and the benefits to which they are entitled;

(4) A statement of the county or counties in which the corporation proposes to operate dental service plans;

(5) A statement of its financial condition and business in the form and detail the commissioner may require, including amounts of contributions paid for working capital and the name or names of each contributor, and the terms of the contributions, signed and sworn to by the president and secretary, and shall pay for filing of the statement the sum of twenty-five dollars ($25.00);

(6) A copy of its proposed prospectus and advertising material to be used in solicitation of contracts; and

(7) Proof satisfactory to the commissioner that, in the county or counties in which the corporation proposes to operate, at least fifty-one percent (51%) of the resident dentists in the county or counties have agreed to become participating dentists of the corporation immediately upon the issuance of a license to it by the commissioner or, in the alternative, that at least twenty-five percent (25%) of the dentists duly licensed to practice in this state under title 63, chapter 5, have agreed to become participating dentists of the corporation immediately upon the issuance of a license to it by the commissioner.



§ 56-30-112 - Issuance of license -- Prerequisites.

The commissioner shall issue a license upon compliance with this chapter, and other proper requirements of the commissioner, and upon being satisfied that:

(1) All items required to be filed are in proper form, as required by this chapter, and meet the approval of the commissioner;

(2) The applicant is established as a bona fide dental service plan corporation, and the service rendered by the corporation is not an unnecessary duplication of similar services in the community served, and is desirable for public necessity and convenience, and a fair opportunity has been given to all practicing dentists of standing in the area to be served to become participating dentists;

(3) The solicitations of contracts by the corporation and its conditions or methods of operation are fair and reasonable;

(4) The rates charged are fair, reasonable, adequate and not unfairly discriminatory, and the benefits to be provided are fair, reasonable, and not unfairly discriminatory. The rates may differ between subscribers in recognized groups and subscribers not in groups, all subject to the approval of the commissioner;

(5) The amount of money actually available for working capital is sufficient to carry all acquisition costs and operating expenses for a period of at least six (6) months from the date of the issuance of the certificate, or two thousand five hundred dollars ($2,500), whichever amount is larger;

(6) The amount provided as working capital shall only be provided by individuals or groups who have no financial interest in the activities of the dental service corporations, or by the participating dentists. Interest charged for the capital, if any, shall not exceed six percent (6%), and payment of interest, if any, and repayment of the working capital, shall be permitted only after adequate provisions have been made for operating expenses, payments to participating dentists and the establishment of legal reserves and other reserves as may be required by the commissioner;

(7) The dental service corporation shall maintain at all times proper reserves, subject to the approval of the commissioner, for unearned subscription fees and unearned premiums, and for unpaid dental service bills, including provision for unreported and undischarged dental cases and other known liabilities. In addition, a contingency reserve shall be accumulated annually at the rate of not less than two and one half percent (2.5%) of net premium income. When the contingency reserves equal seventy-five thousand dollars ($75,000), or fifty-five percent (55%) of the annual premium income, whichever is higher, further accumulations may be discontinued for any length of time not required to meet the requirements of this subdivision (7);

(8) In the county or counties or areas in which a corporation proposes to operate, fifty-one percent (51%) or more of the resident dentists have agreed to render the dental services for which the corporation agrees to pay, or that at least twenty-five percent (25%) of the dentists duly licensed to practice in this state under title 63, chapter 5, have agreed to render dental services for corporations organized or to be organized pursuant to this chapter; and

(9) A provision has been made in the subscription contract authorizing dental service other than participating dentists, in which case money benefits shall be provided as specified in the subscription contract, and approved as fair by the commissioner. The certificate of authority issued by the commissioner to operate a dental service plan or plans will be limited by the commissioner to the contracts and practices approved by the commissioner, and may be further limited to the county or counties or areas as the commissioner deems in the public interest.



§ 56-30-113 - Investment of funds.

The funds of the dental service corporations subject to this chapter shall be invested only in securities permitted by the laws of this state for the investment of assets of life insurance companies.



§ 56-30-114 - Limitation of expenses.

All acquisition and administrative expenses incurred in connection with the dental service corporation shall at all times be limited to a percentage of its total net premiums as set and approved by the commissioner.



§ 56-30-115 - Purchase of liability insurance authorized.

A dental service plan corporation is authorized to purchase a contract of insurance protecting the corporation or any officer or employee of the corporation, or any dentist from liability for injuries resulting from negligence, misfeasance, malfeasance, nonfeasance or health care liability on the part of any officer or employee of the corporation, or on the part of any dentist in the course of rendering dental services to beneficiaries.



§ 56-30-116 - Financial and statistical records.

Every dental service plan corporation shall maintain adequate financial and statistical records in reasonable uniformity with accounting plans and statistical requirements of the annual statement blank required by the commissioner.



§ 56-30-117 - Annual statement -- Form -- Filing fee.

The dental service plan corporation shall annually, on or before March 1, file in the office of the department a statement of its operations for the calendar year, showing financial condition as of December 31 then next preceding, in such form and content as the commissioner prescribes, signed and sworn to by its president and secretary, or other proper officers, and shall pay for the filing of the statement the sum of fifty dollars ($50.00).



§ 56-30-118 - Examination -- Rehabilitation or liquidation.

The commissioner has the same authority to examine the dental service plan corporations as is granted to the commissioner for the examination of life and accident and health insurance companies, and has the same authority for the correction, rehabilitation or liquidation of the dental service plan corporations as is now provided by law for life and health and accident companies.



§ 56-30-119 - Fees and taxes.

Every dental service plan corporation or its agents, subject to this chapter, shall be subject to the fees and taxes as prescribed for life and health and accident insurance companies and agents of the companies doing business in this state. It is not the purpose of this chapter to discriminate in favor of dental service plan corporations.



§ 56-30-120 - License renewal -- Agents' certificate of authority.

All licenses authorizing dental service plan corporations to transact business in this state shall be renewable on April 1 of each year, subject to the approval of the commissioner. Any dental service plan corporation licensed to do business in this state under this chapter shall obtain from the commissioner a certificate of authority for every agent writing or soliciting dental service plan contracts for the corporation in this state, and the certificate shall be renewable January 1 of each year, subject to applicable sections of the insurance laws, including the revenue law of this state for life and health and accident insurance agents.



§ 56-30-121 - Orders of commissioner -- Publication of regulations -- Rates.

After the issuance of a certificate of authority, the commissioner shall be empowered to issue the orders or to publish regulations as may be necessary for the proper enforcement of this chapter as the commissioner deems to be in the public interest. The published regulations of the commissioner will have the effect of statute, and shall include, in particular, powers of regulating the form of subscription contracts and requirements of the contracts and prohibited provisions in the contracts, and all other matters requiring further definition or clarification within the requirements of this chapter. The commissioner has the authority to regulate rates as required by statutes now in force or hereinafter enacted by the general assembly.



§ 56-30-122 - Suspension or cancellation of license -- Withdrawal of approval of documents -- Revocation and amendment of certificate, order, authority or consent.

(a) The commissioner has the authority to suspend or cancel the license of any dental service plan corporation or any agent for violation of this chapter or violation of the insurance laws that may apply and are not in conflict with this chapter, after proper legal notice and a hearing, which action of the commissioner shall be subject to judicial review. The commissioner has the authority, after the issuance of a certificate of authority, to withdraw approval, previously granted, of any document required to be filed with the department under any section of this chapter. In addition, the commissioner has the authority to require a dental service plan corporation to solicit in a manner required by agents' licensing laws, and to fulfill contracts approved by the commissioner, to utilize soliciting methods provided by this chapter, or by other insurance laws, and to comply with all other orders and regulations of the commissioner.

(b) The commissioner has the power and authority to revoke and amend, after reasonable notice and hearing, any certificate, order, authority or consent made by the commissioner to a dental service plan corporation, and may also cancel or suspend the authority of the corporation to transact business in any particular county or counties or area, if the commissioner finds that less than fifty-one percent (51%) of the eligible licensed dentists practicing in that county are participating dentists and that less than twenty-five percent (25%) of the dentists duly licensed to practice in this state under title 63, chapter 5, have agreed to render dental services for corporations organized or to be organized pursuant to this chapter.



§ 56-30-123 - Revocation of license for violation of chapter.

A dental service plan corporation that neglects to make and file its annual statement in the form and within the time provided by § 56-27-117, or neglects to reply in writing to the inquiries of the commissioner within a reasonable time as may be specified by the commissioner, or who otherwise violates this chapter, shall be subject to revocation of license after proper notice and right of hearing. Any agent or solicitor who violates this chapter or any written order or official regulation of the commissioner or any other insurance law, particularly the agents' licensing law set forth in chapter 6 of this title, shall be subject to revocation of the license after due notice and right of hearing.



§ 56-30-124 - Review of order of commissioner -- Writ of certiorari.

A review of any order made by the commissioner pursuant to this chapter may be had in the circuit court of Davidson County, upon a writ of certiorari. Application for the writ shall be made within thirty (30) days after the entry of the order by the commissioner.



§ 56-30-125 - Subscription contract -- Duration -- Renewal -- Termination -- Forfeiture of membership -- Deferment of inception coverage.

Every subscription contract made by a dental service plan corporation shall provide for the payment of dental services for a period of twelve (12) months from the date of issue of the subscription certificate. The contract may provide that it shall be subject to renewal from year to year unless there has been one (1) month's prior written notice of termination by the dental service plan corporation. A subscriber shall forfeit membership upon failure to renew the contract, or upon voluntary resignation. During the first contract year, the provisions of the contract may provide that the inception coverage may be deferred for not more than two (2) months from date of issue of the contract, and may exclude treatment of dental ills existing at the inception of the contract.



§ 56-30-126 - Subscription contract -- Form -- Certificate furnished subscriber -- Provisions.

Every contract entered into by a dental service plan corporation with a subscriber shall be in writing, and a certificate stating the terms and conditions of the contract shall be furnished the subscriber. No subscription certificate shall be issued unless it contains the following provisions, and any other applicable provisions that may be required by this chapter or other applicable laws of this state:

(1) A statement of the amounts payable to the corporation by the subscribers and the times at which the amounts shall be paid;

(2) A statement of the nature of the dental services to be paid for and the period during which the certificate is effective; and if there are any types of dental services to be excepted, with the approval of the commissioner, a detailed statement of the exceptions printed as specified in this section;

(3) A statement of the terms or conditions, if any, upon which the certificate may be cancelled or otherwise terminated at the option of either party;

(4) A statement that the subscription and certificate constitute the contract between the corporation and the subscriber, and include the endorsements thereon and attached papers, if any, and contain the entire contract;

(5) A statement that no statement by the subscriber in the subscriber's application for a certificate shall void the contract or be used in any legal proceedings under the contract, unless the application or an exact copy of the application is included in or attached to the certificate, and that no agent or representative of the corporation, other than an officer or officers designated in the certificate, is authorized to change the contract or waive any of its provisions;

(6) A statement that if the subscriber defaults in making any payment under the certificate, the subsequent acceptance of a payment by the corporation or by its duly authorized agent shall reinstate the certificate, but the reinstatement shall not cover the costs of dental services incurred during the period of ten (10) days, after date of the acceptance;

(7) A statement of the period of grace that will be allowed a subscriber for making any payment due under the contract. The period shall not be less than ten (10) days during the first contract year, and thereafter shall not be less than thirty (30) days;

(8) A statement authorizing dental service by dentists other than participating dentists in cases of emergency or when consented to by the dental service plan corporation, or when the subscriber requires dental services outside the county or counties or area served by the dental service plan corporation, in which case money benefits shall be provided as optional and as specified in the subscriber's contract and approved by the commissioner. Otherwise, a statement that indemnity in the form of cash will not be paid to any subscriber, except in reimbursements paid by the subscriber to a dentist for which the corporation was liable at the time of the payment; and

(9) Other statements that may be required by published regulations of the commissioner.



§ 56-30-127 - Form of subscription certificate.

In the subscription certificate referred to in this chapter:

(1) All printed portions shall be plainly printed in type of which the face is not smaller than ten-point;

(2) There shall be a brief description of the subscription certificate on its first page and on the back of the certificate in type not smaller than fourteen-point. The description shall not be broader than the coverage granted in the contract;

(3) The exceptions of the contract shall appear with the same prominence in the certificate as the benefits of the contract, and reference to the exceptions shall be specifically made in the insuring clause; and

(4) If the contract contains any provisions purporting to make any portion of the articles of incorporation or of the bylaws of the corporation a part of the contract, the portion shall be set forth in full in the subscription certificate.



§ 56-30-128 - Subscriptions for dental care for needy -- Governmental or private contributions authorized.

A dental service plan corporation may, in its discretion, receive and accept from governmental or private agencies or from other persons as defined in this chapter, payments covering all or part of the costs of subscriptions to provide dental care for needy and other individuals. However, all contracts for dental care shall be between the dental service plan corporation and the person to receive the care.



§ 56-30-129 - Settlement of dispute or controversy by commissioner -- Review of decision.

Any dispute or controversy arising between a dental service plan corporation and any participating dentist or any dentist desiring to become a participating dentist, or any subscriber, or any other person whose subscription certificate has been cancelled, or to whom the corporation has refused to issue a certificate, may within thirty (30) days after the dispute or controversy arises be appealed to the commissioner by the person allegedly aggrieved, or a person or persons designated by the person. After proper notice and hearing, the commissioner shall make a finding, which shall be binding on any dental service plan corporation or agent of the corporation, subject to judicial review.



§ 56-30-130 - Construction of chapter.

This chapter is not to be construed as prohibiting any insurance company, properly qualified in this state to write accident or health or disability insurance, from making available any plan of dental service that may be approved by the commissioner under existing statutes or within the authority granted in this chapter, in the same manner and in the same means as granted to benevolent associations.



§ 56-30-131 - Laws relating to practice of medicine and surgery or dentistry or other insurance not affected.

Nothing in this chapter shall be construed to modify or repeal any law or parts of law now in force, relating to the practice of medicine or surgery, or to the practice of dentistry, or to the regulation of life, accident, health or casualty insurance, excepting as they are inconsistent with this chapter.



§ 56-30-132 - Non-applicability of the Consumer Health Care Advocacy Act.

Acts 1998, ch. 1033 shall not apply to dental service plans licensed under this chapter.



§ 56-30-133 - Maintenance of business records by electronic means.

Notwithstanding any other law or regulation to the contrary, a dental service plan corporation may maintain some or all of its business records using commercially acceptable electronic means.



§ 56-30-134 - Electronic payments for electronic claims by dental service plan.

Notwithstanding any other law or rule to the contrary, a dental service plan that receives claims from dentists electronically may, at the option of the dental service plan, make payments for such claims electronically.






Chapter 31 - Vision Service Plan Law

§ 56-31-101 - Short title.

This chapter shall be known and may be cited as the "Vision Service Plan Law."



§ 56-31-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Beneficiary" means a person designated in the subscription certificate referred to in subdivision (8) as entitled to the vision services referred to in subdivision (8);

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) "Covered dependent" means the spouse and adult dependent or child of a subscriber who is named in the subscription certificate issued to the subscriber, and with respect to whom appropriate premium is specified in the certificate;

(4) "Nonprofit vision service corporation" means any corporation organized pursuant to this chapter for the purpose of establishing, maintaining and operating a nonprofit vision service plan;

(5) "Nonprofit vision service plan" means a plan whereby specified vision service is provided by a nonprofit vision service corporation to subscribers to the plan;

(6) "Participating optometrist" means an optometrist duly licensed to practice optometry in this state who contracts in writing with a vision service plan corporation to perform the vision services specified in the subscription certificates issued by the corporation, and at rates of compensation determined by the board of directors of the corporation, and who agrees to abide by the bylaws, rules and regulations of the corporation applicable to participating optometrists;

(7) "Person" includes a natural person, a corporation, an association, a common-law trust or corporation;

(8) "Subscriber" means a person to whom a subscription certificate is issued by a vision care service plan corporation, which sets forth the beneficiaries and the kind and extent of vision service for which the corporation is liable to make payment; and

(9) "Vision service" means the usual and general professional services rendered by persons duly licensed under the laws of this state to practice optometry.



§ 56-31-103 - Nonprofit vision service corporation -- Creation.

(a) Five (5) or more optometrists duly licensed to practice under the laws of this state may associate themselves by written articles of association for the incorporation of a nonprofit vision service corporation.

(b) A majority of the directors of each nonprofit vision service corporation must at all times be optometrists duly licensed to practice under the laws of this state.

(c) The laws of this state relative to insurance companies or to the business of insurance, and acts in amendment of these laws or in addition to these laws shall not apply to any nonprofit vision service corporation unless expressly so provided in these laws or acts.



§ 56-31-104 - Articles of incorporation -- Approval by commissioner.

The articles of incorporation of the corporation, or amendments to the articles, shall be submitted to the commissioner and shall be subject to the commissioner's approval, which shall be endorsed on the articles, before filing with the secretary of state.



§ 56-31-105 - Board of directors.

A vision service plan corporation shall consist of a board of directors of such number, grouped in such reasonable classes, as the bylaws of the corporation, as approved by the commissioner, provide.



§ 56-31-106 - Restrictions on right to establish and operate plan.

It is unlawful for any person except a vision service plan corporation, incorporated in accordance with this chapter, and operating in accordance with authority from the commissioner, or a nonprofit corporation organized under chapter 27, 28 or 29 of this title, or an insurance company properly qualified in this state to write accident, health or disability insurance, to establish, maintain or operate a vision service plan, or to solicit subscribers to or enter into contracts with respect to a vision service plan.



§ 56-31-107 - Participating optometrists -- Right to become -- Method of diagnosis and treatment unrestricted -- Private optometrist-patient relationship -- Maintenance.

Every optometrist licensed to practice in this state under title 63, chapter 8, has the right to become a participating optometrist in the vision service plan corporation operating in the county in which the optometrist resides or practices. A vision service plan corporation shall impose no restrictions on the optometrists who treat its subscribers as to methods of diagnosis or treatment. The private optometrist-patient relationship shall be maintained, and a subscriber shall at all times have free choice of any optometrist who is a participating optometrist in the corporation and who agrees to accept a particular beneficiary as a patient.



§ 56-31-108 - Agreements with participating optometrists.

A vision service plan corporation may enter into agreements with optometrists qualified as set out in this chapter, under the terms of which the optometrists may become participating optometrists in a plan operated by the corporation, and may make payments to the optometrists that have accrued to them by reason of services performed by them under the plan on behalf of the corporation.



§ 56-31-109 - License required.

No corporation subject to this chapter may issue contracts until the commissioner has, by formal license, authorized it to do so.



§ 56-31-110 - Application for license -- Form -- Accompanying documents -- Filing fee.

Applications for licenses shall be made on forms approved by the commissioner, containing information that the commissioner deems necessary. Every application for a license shall be accompanied by copies of the following documents:

(1) A certified copy of its charter or certificate of incorporation;

(2) A copy of its bylaws certified by the secretary and the president of the corporation;

(3) The proposed contract between the corporation and the participating optometrists showing the terms under which vision care services are to be furnished to subscribers;

(4) Subscription contracts to be issued to subscribers showing a table of the rates to be charged and the benefits to which they are entitled;

(5) A statement of the county or counties in which the corporation proposes to operate vision service plans;

(6) A statement of its financial condition and business in such form and detail as the commissioner requires, signed and sworn to by the president and secretary, and payment of the sum of twenty-five dollars ($25.00) for filing of the statement;

(7) A copy of any proposed prospectus and advertising material to be used in solicitation of contracts; and

(8) Proof satisfactory to the commissioner that in the county or counties in which the corporation proposes to operate, fifty-one percent (51%) or more of the resident optometrists of that county have agreed to render vision services for which the corporation agrees to pay, or that at least twenty-five percent (25%) of the optometrists duly licensed to practice in this state have agreed to render vision services for corporations organized or to be organized pursuant to this chapter.



§ 56-31-111 - Issuance of license -- Prerequisites.

The commissioner shall issue a license upon compliance with this chapter, and other proper requirements of the commissioner, and upon being satisfied that:

(1) All items required to be filed are in proper form, as required by this chapter, and meet the approval of the commissioner;

(2) The applicant is established as a bona fide vision service plan corporation, and the service rendered by the corporation is not an unnecessary duplication of similar services in the community served, and is desirable for public necessity and convenience, and a fair opportunity has been given to all duly licensed optometrists in the area to be served to become participating optometrists;

(3) The solicitations of contracts by the corporation and its conditions or methods of operation are fair and reasonable;

(4) The rates charged are fair, reasonable, adequate and not unfairly discriminatory, and the benefits to be provided are fair, reasonable and not unfairly discriminatory. The rates may differ between subscribers in recognized groups and subscribers not in groups, all subject to the approval of the commissioner;

(5) The amount of money actually available for working capital is sufficient to carry all acquisition costs and operating expenses for a period of at least six (6) months from the date of the issuance of the certificate, or two thousand five hundred dollars ($2,500), whichever amount is larger. Repayment of any working capital obtained through loans, and payment of any interest thereon, shall be permitted only after adequate provisions have been made for operating expenses, payments to participating optometrists and the establishment of legal reserves and other reserves that may be required by the commissioner;

(6) Every vision service corporation shall maintain at all times proper reserves, subject to the approval of the commissioner, for unearned subscription fees and unearned premiums, and for unpaid vision service bills. In addition, a contingency reserve shall be accumulated annually at the rate of not less than two and one half percent (2.5%) of net premium income. When the contingency reserves equal seventy-five thousand dollars ($75,000), or fifty-five percent (55%) of the annual premium income, whichever is higher, further accumulations may be discontinued for any length of time not required to meet the requirements of this subdivision (6);

(7) In the county or counties or areas in which a corporation proposes to operate, fifty-one percent (51%) or more of the resident optometrists have agreed to render vision services for which the corporation agrees to pay, or that at least twenty-five percent (25%) of the optometrists duly licensed to practice in this state have agreed to render vision services for corporations organized or to be organized pursuant to this chapter; and

(8) A provision has been made in the subscription contract authorizing vision services other than by participating optometrists, in which case money benefits shall be provided as specified in the subscription contract, and approved as fair by the commissioner. The certificate of authority issued by the commissioner to operate a vision service plan or plans will be limited by the commissioner to the contracts and practices approved by the commissioner, and may be further limited to the county or counties or areas that the commissioner deems in the public interest.



§ 56-31-112 - Investment of funds.

The funds of the vision service corporations subject to this chapter shall be invested only in securities permitted by the laws of this state for the investment of assets of life insurance companies.



§ 56-31-113 - Expenses -- Limitation.

All acquisition and administrative expenses incurred in connection with the vision service corporation shall at all times be limited to a percentage of its total net premiums as set and approved by the commissioner.



§ 56-31-114 - Purchase of liability insurance authorized.

A vision service plan corporation is authorized to purchase a contract of insurance protecting the corporation or any officer or employee of the corporation or any optometrist from liability for injuries resulting from negligence, misfeasance, malfeasance, nonfeasance or health care liability on the part of any officer or employee of the corporation, or on the part of any optometrist in the course of rendering vision services to beneficiaries.



§ 56-31-115 - Financial and statistical records.

Every vision service plan corporation shall maintain adequate financial and statistical records in reasonable uniformity with accounting plans and statistical requirements of the annual statement blank required by the commissioner.



§ 56-31-116 - Annual statement -- Form -- Filing fee.

Every vision service plan corporation shall annually, on or before March 1, file in the office of the department a statement of its operations for the calendar year, showing financial conditions as of December 31, then next preceding, in such form and content as the commissioner prescribes, signed and sworn to by its president and secretary, or other proper officers, and shall pay for the filing of the statement the sum of fifteen dollars ($15.00).



§ 56-31-117 - Examination -- Rehabilitation or liquidation.

The commissioner has the same authority to examine vision service plan corporations as is granted to the commissioner for the examination of life and accident and health insurance companies, and has the same authority for the correction, rehabilitation or liquidation of vision service plan corporations as is now provided by law for life and health and accident companies.



§ 56-31-118 - Fees and taxes.

Every vision service plan corporation, or its agents, subject to this chapter, is subject to the fees and taxes as prescribed for life and health and accident insurance companies and agents of the insurance companies doing business in this state. It is not the purpose of this chapter to discriminate in favor of the vision service plan corporations.



§ 56-31-119 - License renewal -- Agent's certificate of authority.

All licenses authorizing vision service plan corporations to transact business in this state shall be renewable on April 1 of each year, subject to the approval of the commissioner. The vision service plan corporations licensed to do business in this state under this chapter shall obtain from the commissioner a certificate of authority for every agent writing or soliciting vision service plan contracts for the corporation in this state, and the certificate shall be renewable January 1 of each year, subject to applicable sections of the insurance laws, including the revenue law of this state for life and health and accident insurance agents.



§ 56-31-120 - Orders of commissioner -- Publication of regulations -- Subscription contracts -- Rates.

After the issuance of a certificate of authority, the commissioner shall be empowered to issue orders or to publish regulations necessary for the proper enforcement of this chapter that the commissioner deems to be in the public interest. The published regulations of the commissioner shall have the effect of statute, and shall include, in particular, powers of regulating the form of subscription contracts and requirements of the contracts and prohibited provisions in the contracts, and all other matters requiring further definition or clarification within the requirements of this chapter. The commissioner has the authority to regulate rates as required by statutes now in force or hereinafter enacted by the general assembly.



§ 56-31-121 - Suspension or cancellation of license -- Withdrawal of approval of documents -- Revocation and amendment of certificate, order, authority or consent.

(a) The commissioner has the authority to suspend or cancel the license of any vision service plan corporation or any agent of the corporation for violation of this chapter or violation of the insurance laws that may apply and that are not in conflict with this chapter, after proper legal notice and a hearing, which action of the commissioner shall be subject to judicial review. The commissioner has the authority, after the issuance of a certificate of authority, to withdraw approval, previously granted, of any document required to be filed with the department under any section of this chapter. In addition, the commissioner has the authority to require a vision service plan corporation to solicit in a manner required by agents' licensing laws, and to fulfill contracts approved by the commissioner, to utilize soliciting methods provided by this chapter, or by other insurance laws, to operate in a county or counties or area different from those to which the certificate of authority was granted, and to comply with all other orders and regulations of the commissioner.

(b) The commissioner has the power and authority to revoke and amend, after reasonable notice and hearing, any certificate, order, authority or consent made by the commissioner to a vision service plan corporation, and may also cancel or suspend the authority of the corporation to transact business in any particular county or counties or area if the commissioner finds that less than fifty-one percent (51%) of the eligible licensed optometrists practicing in that county are participating optometrists and that less than twenty-five percent (25%) of the optometrists duly licensed to practice in this state have agreed to render vision services for corporations organized or to be organized pursuant to this chapter.



§ 56-31-122 - Revocation of license for violation of chapter.

A vision service plan corporation that neglects to make and file its annual statement in the form and within the time provided by this chapter, or neglects to reply in writing to the inquiries of the commissioner within a reasonable time as specified by the commissioner, or who otherwise violates this chapter, shall be subject to revocation of license after proper notice and right of hearing. Any agent or solicitor who violates this chapter or any written order or official regulation of the commissioner shall be subject to revocation of license after due notice and right of hearing.



§ 56-31-123 - Review of order of commissioner -- Writ of certiorari.

A review of any order made by the commissioner pursuant to this chapter may be had in the circuit court of Davidson County, upon a writ of certiorari. Application for the writ shall be made within thirty (30) days after the entry of the order by the commissioner.



§ 56-31-124 - Subscription contracts -- Right to enter -- Rates -- Professional relationship.

Each nonprofit vision service corporation may contract with its subscribers for vision services that may be from time to time provided under the nonprofit vision service plan adopted by the corporation. The rates charged by the nonprofit vision service corporation to its subscribers shall be consistent with the proper conduct of its business and the interest of the public and shall be subject to the approval of the commissioner. Nothing contained in this chapter or in any nonprofit vision service plan shall affect the ordinary professional relationship between the person rendering vision services under the plan and the subscriber to whom the services are rendered, and no action based upon or arising out of the relationship or relating to vision services rendered pursuant to a nonprofit vision service plan shall be maintained against the nonprofit vision service corporation operating the plan.



§ 56-31-125 - Subscription contract -- Duration -- Renewal -- Termination -- Forfeiture of membership -- Deferment of inception coverage.

Every subscription contract made by a vision service plan corporation shall provide for the payment of vision services for a minimum period of twelve (12) months from the date of issue of the subscription certificate. The contract may provide that it shall be subject to renewal thereafter from year to year unless there has been one (1) month's prior written notice of termination by the vision service plan corporation. A subscriber shall forfeit membership upon failure to renew the contract, or upon voluntary resignation. During the first contract year, the provisions of the contract may provide that the inception coverage may be deferred for not more than two (2) months from date of issue of the contract.



§ 56-31-126 - Subscription contract -- Form -- Certificate furnished subscriber -- Provisions.

(a) Every contract entered into by a vision service plan corporation with a subscriber shall be in writing, and a certificate stating the terms and conditions of the contract shall be furnished to the subscriber. No subscription certificate shall be issued unless it contains the following provisions, and any other applicable provisions that may be required by this chapter or other applicable laws of this state:

(1) A statement of the amounts payable to the corporation by the subscribers and the times at which the amounts shall be paid;

(2) A statement of the nature of the vision services to be paid for and the period during which the certificate is effective; and if there are any types of vision services to be excepted, with the approval of the commissioner, a detailed statement of the exceptions printed as specified in § 56-31-127;

(3) A statement of the terms or conditions, if any, upon which the certificate may be cancelled or otherwise terminated at the option of either party;

(4) A statement that the subscription and certificate constitute the contract between the corporation and the subscriber, and include the endorsements and attached papers, if any, and contain the entire contract;

(5) A statement that no statement by the subscriber in an application for a certificate shall void the contract or be used in any legal proceedings under the contract, unless the application or an exact copy of the application is included in or attached to the certificate, and that no agent or representative of the corporation, other than an officer or officers designated in the certificate, is authorized to change the contract or waive any of its provisions;

(6) A statement that if the subscriber defaults in making any payment under the certificate, the subsequent acceptance of a payment by the corporation or by its duly authorized agent shall reinstate the certificate, but the reinstatement shall not cover the costs of vision services incurred during the period of ten (10) days after date of the acceptance;

(7) A statement of the period of grace that will be allowed a subscriber for making any payment due under the contract. The grace period shall not be less than ten (10) days during the first contract year, and thereafter shall not be less than thirty (30) days;

(8) A statement authorizing vision service other than by participating optometrists in cases of emergency or when consented to by the vision service plan corporation, or when the subscriber requires vision services outside the county or counties or area served by the vision service plan corporation, in which case money benefits shall be provided as optional and as specified in the subscriber's contract and approved by the commissioner. The money benefits shall be so payable whether the vision service is performed by nonparticipating optometrists or by physicians. Otherwise, a statement that indemnity in the form of cash will not be paid to any subscriber except in reimbursements paid by the subscriber to an optometrist for which the corporation was liable at the time of the payment; and

(9) Other statements that may be required by published regulations of the commissioner.

(b) In lieu of the certificate referred to in subsection (a), the vision service plan corporation may furnish the subscriber with a descriptive brochure containing the provisions mentioned in subsection (a).



§ 56-31-127 - Form of subscription certificate.

In every subscription certificate or descriptive brochure referred to in this chapter:

(1) All printed portions shall be plainly printed in type of which the face is not smaller than ten-point type;

(2) There shall be a brief description of the subscription certificate on its first page and on the back in type not smaller than fourteen-point type. The description shall not be broader than the coverage granted in the contract;

(3) The exceptions of the contract shall appear with the same prominence in the certificate as the benefits of the contract, and reference to the exceptions shall be specifically made in the insuring clause; and

(4) If the contract contains any provisions purporting to make any portion of the articles of incorporation or of the bylaws of the corporation a part of the contract, that portion shall be set forth in full in the subscription certificate.



§ 56-31-128 - Subscriptions for vision care for needy -- Governmental or private contributions authorized.

A vision service plan corporation may, in its discretion, receive and accept from governmental or private agencies or from other persons payments covering all or part of the costs of subscriptions to provide vision care for needy and other individuals.



§ 56-31-129 - Settlement of dispute or controversy by commissioner -- Review of decision.

Any dispute or controversy arising between a vision service plan corporation and any participating optometrist, or any optometrist desiring to become a participating optometrist, or any subscriber, or any other person whose subscription certificate has been cancelled, or to whom the corporation has refused to issue a certificate, may, within thirty (30) days after the dispute or controversy arises, be appealed to the commissioner, by the person allegedly aggrieved, or a person or persons designated by that person. After proper notice and hearing, the commissioner shall make a finding, which shall be binding on any vision service plan corporation or agent of the corporation, subject to judicial review.



§ 56-31-130 - Construction of chapter.

This chapter is not to be construed as prohibiting any insurance company, properly qualified in this state to write accident or health or disability insurance, from making available any plan of vision service that may be approved by the commissioner under existing statutes or within the authority granted to benevolent associations.



§ 56-31-131 - Laws relating to practice of medicine or surgery or optometry or other insurance not affected.

Nothing in this chapter shall be construed to modify or repeal any law, or parts of law, now in force relating to the practice of medicine or surgery, or to the practice of optometry, or to the regulation of life, accident, health or casualty insurance, except as it is inconsistent with this chapter.






Chapter 32 - Health Maintenance Organization Act of 1986

§ 56-32-101 - Short title.

This chapter shall be known and may be cited as the "Health Maintenance Organization Act of 1986."



§ 56-32-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) For the purposes of regulating an HMO that participates in the TennCare program under Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1396 et seq., or any successor to the TennCare program, "affiliate" means any entity that exercises control over or is controlled by the HMO, directly or indirectly through:

(A) Equity ownership of voting securities;

(B) Common managerial control; or

(C) Collusive participation by the management of the HMO and affiliate in the management of the HMO or the affiliate;

(2) "Basic health care services" means all those health services that a defined population might reasonably require in order to be in good health, including as a minimum, but not limited to, emergency care, inpatient hospital and physician care, ambulatory physician care and outpatient preventative medical services. In addition, an HMO that participates in the TennCare program under Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1396 et seq., or any successor to the TennCare program, "basic health care services" includes, but is not limited to, services made necessary as the result of Title XIX federal programs or waivers for which TennCare is primarily responsible for implementation or enforcement;

(3) "Coinsurance" means an enrollee's share of covered medical expenses when an enrollee and the HMO share in a specific ratio of the covered medical expenses; provided, however, that coinsurance shall not expand the ability of an HMO to offer out-of-network benefits except as otherwise provided in this chapter;

(4) "Commissioner" means the commissioner of commerce and insurance;

(5) "Enrollee" means an individual who is enrolled in an HMO;

(6) "Evidence of coverage" means any certificate, agreement or contract issued to an enrollee setting out the coverage to which the enrollee is entitled;

(7) "Health care services" means any services included in the furnishing to any individual of medical or dental care, or hospitalization, or incidental to the furnishing of the care or hospitalization, as well as the furnishing to any person of any and all other services for the purpose of preventing, alleviating, curing, or healing human illness, injury or physical disability;

(8) "Health maintenance organization (HMO)" means any person that undertakes to provide or arrange for basic health care services to enrollees on a prepaid basis. The HMO may provide physician services directly through physician employees or under arrangements with individual physicians or a group or groups of physicians. The HMO may also provide or arrange for other health care services on a prepayment or other financial basis. Additionally, the HMO may provide or arrange for basic health care services on a prepayment or other financial basis with physician-hospital organizations; by so doing, the physician-hospital organization is not deemed to be an insurer or HMO;

(9) (A) "Person" means any natural or artificial person including, but not limited to, an individual, partnership, association, trust or corporation;

(B) For the purposes of regulating an HMO that participates in the TennCare program under Title XIX of the federal Social Security Act, compiled in 42 U.S.C. § 1396 et seq., or any successor to the TennCare program, "person" includes an individual, insurer, company, association, organization, Lloyds, society, reciprocal insurer or interinsurance exchange, partnership, syndicate, business trust, corporation, agent, general agent, broker, solicitor, service representative, adjuster, and every legal entity;

(10) "Physician-hospital organization" means an organization formed to allow hospitals and physicians to jointly obtain provider contracts with HMOs and other payers of health care benefits. The organization may obtain direct aggregate or excess stop-loss insurance coverage;

(11) "Provider" means any physician, hospital or other person that is licensed or otherwise authorized in this state to furnish health care services; and

(12) "Uncovered expenditures" means the costs of health care services that are covered by an HMO for which an enrollee would also be liable in the event of the organization's insolvency.



§ 56-32-103 - Certificate of authority -- Applications -- Applicants -- Exemptions -- Excess or aggregate insurance.

(a) Notwithstanding any law of this state to the contrary, any person may apply to the commissioner for and obtain a certificate of authority to establish and operate an HMO in compliance with this chapter. No person shall establish or operate an HMO in this state without obtaining a certificate of authority under this chapter. A foreign corporation may qualify under this chapter, subject to its registration to do business in this state as a foreign corporation.

(b) Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the commissioner, and shall set forth or be accompanied by the following:

(1) A copy of the organizational documents of the applicant, such as the articles of incorporation, articles of association, partnership agreement, trust agreement or other applicable documents, and all amendments to those documents;

(2) A copy of the bylaws, rules and regulations, or similar document, if any, regulating the conduct of the internal affairs of the applicant;

(3) A list of the names, addresses and official positions of the persons who are to be responsible for the conduct of the affairs of the applicant, including all members of the board of directors, board of trustees, executive committee or other governing board or committee, the principal officers in the case of a corporation, and the partners or members in the case of a partnership or association;

(4) A copy of any contract made or to be made between any providers or persons listed in subdivision (b)(3) and the applicant;

(5) A copy of the form of evidence of coverage to be issued to the enrollees;

(6) A copy of the form or group contract, if any, that is to be issued to employers, unions, trustees or other organizations;

(7) Financial statements showing the applicant's assets, liabilities, and sources of financial support using the official blank form for HMOs prescribed by the National Association of Insurance Commissioners;

(8) A description of the proposed method of marketing, a financial plan that includes a projection of operating results anticipated until the organization has had net income for at least two (2) years, and a statement as to the sources of working capital as well as any other sources of funding;

(9) A power of attorney duly executed by the applicant, if not domiciled in this state, appointing the commissioner and the commissioner's successors in office, and duly appointed deputies, as the true and lawful attorney of the applicant in and for this state upon whom all lawful process in any legal action or proceeding involving the HMO on a cause of action arising in this state may be served;

(10) A statement reasonably describing the geographic area or areas to be served;

(11) A description of the complaint procedure to be utilized pursuant to the Tennessee Health Carrier Grievance and External Review Procedure Act, compiled in chapter 61 of this title; and

(12) Other information the commissioner may require to make the determination required in § 56-32-104.

(c) (1) An applicant or an HMO holding a certificate of authority granted under this section shall, unless otherwise provided for in this chapter, file a notice describing any material modification of the operation set out in the information required by subsection (b). The notice shall be filed with the commissioner prior to the modification. If the commissioner does not disapprove of the modification within thirty (30) days of filing, the modification shall be deemed approved.

(2) (A) Significant expansions of an HMO's enrollee population shall be considered a material modification under subdivision (c)(1), necessitating the filing of:

(i) Current financial statements showing the HMO's assets, liabilities, and sources of financial support using the official blank form for HMOs prescribed by the National Association of Insurance Commissioners, as required by subdivision (b)(7);

(ii) A description of the proposed plan of marketing, a financial plan that includes a projection of operating results anticipated for the two (2) years following the addition of the new enrollees, and a statement as to the sources of working capital as well as any other sources of funding, all as required by subdivision (b)(8); and

(iii) Any other information required to be filed by subsection (b) that, as a result of the expansion of the HMO's enrollee population, has been materially modified.

(B) This information shall be filed with, and reviewed by, the commissioner as delineated in subdivision (c)(1).

(C) For purposes of this subsection (c), expansions of an HMO's enrollee population that do not exceed ten percent (10%) of the HMO's existing enrollee population in any six-month period shall not be considered a significant expansion of the HMO's enrollee population.

(d) An applicant or an HMO holding a certificate of authority granted under this section shall file all contracts of excess or aggregate insurance with the commissioner. Any agreement between the organization and an insurer shall be subject to the laws of this state regarding excess and aggregate insurance.

(e) An applicant must demonstrate to the commissioner of health or the commissioner's designee proof of capability to provide basic health care services efficiently, effectively and economically. The applicant shall meet the network adequacy requirements established pursuant to § 56-7-2356. The commissioner of health shall report the commissioner's findings to the commissioner of commerce and insurance, who may then deny the application for a certificate of authority, as provided in §§ 56-32-104 and 56-32-118(b).

(f) The commissioner shall issue a temporary certificate of authority to any entity that provides or pays for medical services provided to recipients of medical assistance, as defined by § 71-5-103, in exchange for a premium or subscription charge paid by the medical assistance program pursuant to the Medical Assistance Act, compiled in title 71, chapter 5, part 1, upon submission by the entity of an application for a certificate of authority as provided for in this chapter. The temporary certificate of authority shall not be issued to any entity that provides or pays for medical services on a per capita prepayment basis to any person not receiving medical services through the medical assistance program. The temporary certificate shall be valid for a period not to exceed one (1) year or until a certificate of authority is issued, whichever occurs first. The authority that allows payment under the Medical Assistance Act shall be extended to be concurrent with the temporary certificate of authority or until a new authority of payment is authorized by the medicaid agency.



§ First - of 2 versions of this section

56-32-104. Issuance of certificate of authority. [Effective until December 31, 2016. See the version effective on December 31, 2016.]

(a) Issuance of a certificate of authority shall be granted upon payment of the application fee prescribed in § 56-32-119, if the commissioner is satisfied that the following conditions are met:

(1) Persons responsible for the conduct of the affairs of the applicant are competent, trustworthy and possess good reputations;

(2) The HMO will effectively provide or arrange for the provision of basic health care service on a prepaid basis through insurance or otherwise, except to the extent of reasonable enrollee cost sharing requirements such as copayments, deductibles or coinsurance; provided, however, that for basic health care services through participating network providers, the amount of coinsurance paid by the enrollee shall not exceed twenty percent (20%);

(3) The HMO is financially responsible, and may reasonably be expected to meet its obligations to enrollees and prospective enrollees. In making this determination, the commissioner may consider:

(A) The financial soundness of the arrangements for health care services in the schedule of charges used in connection with the health care service;

(B) The adequacy of working capital;

(C) Any agreement with an insurer, a hospital medical services corporation, a government, or any other organization for insuring the payment of cost for health care services or the provisions for automatic applicability of an alternative coverage in the event of discontinuance of the HMO;

(D) Any agreement with providers for the provision of health care services;

(E) In the event the HMO enters into an agreement with any physician-hospital organization, or any other provider, provider group, or provider network, for the provision of healthcare services on a prepayment basis or other risk sharing basis, the commissioner may not disallow the agreement on the basis that it transfers risk to the physician-hospital organization or other provider, provider group or provider network; or transfers the risk of payment for services to the physician-hospital organization or other provider, provider group or provider network; provided, that the HMO shall:

(i) Remain contractually responsible to its enrollees;

(ii) Enter into contractual arrangements utilizing contract provisions and arrangements that ensure compliance with applicable federal law, rule, regulation or waivers, including federal requirements; and

(iii) Assure the physician-hospital organizations, providers, provider groups, or provider networks that are at substantial financial risk obtain either aggregate or per-patient stop-loss protection insurance coverage for the healthcare services included in the scope of the arrangement; or the HMO remains contractually responsible to the subcontracted providers and provides a system for reserving for its continued liability; and

(F) Any deposit of cash or security submitted in accordance with § 56-32-112; and

(4) Nothing in the proposed method of operation, as shown by the information submitted pursuant to § 56-32-103, or by independent investigation, is contrary to the public interest.

(b) A certificate of authority shall be denied only after compliance with the requirements of § 56-32-118.



§ Second - of 2 versions of this section

56-32-104. Issuance of certificate of authority. [Effective on December 31, 2016. See the version effective until December 31, 2016.]

(a) Issuance of a certificate of authority shall be granted upon payment of the application fee prescribed in § 56-32-119, if the commissioner is satisfied that the following conditions are met:

(1) Persons responsible for the conduct of the affairs of the applicant are competent, trustworthy and possess good reputations;

(2) The HMO will effectively provide or arrange for the provision of basic health care service on a prepaid basis through insurance or otherwise, except to the extent of reasonable enrollee cost sharing requirements such as copayments, deductibles or coinsurance; provided, however, that for basic health care services through participating network providers, the amount of coinsurance paid by the enrollee shall not exceed twenty percent (20%);

(3) The HMO is financially responsible, and may reasonably be expected to meet its obligations to enrollees and prospective enrollees. In making this determination, the commissioner may consider:

(A) The financial soundness of the arrangements for health care services in the schedule of charges used in connection with the health care service;

(B) The adequacy of working capital;

(C) Any agreement with an insurer, a hospital medical services corporation, a government, or any other organization for insuring the payment of cost for health care services or the provisions for automatic applicability of an alternative coverage in the event of discontinuance of the HMO;

(D) Any agreement with providers for the provision of health care services;

(E) In the event the HMO enters into an agreement with any physician-hospital organization for the provision of basic health care services on a prepayment basis, such as described in § 56-32-102(10), the commissioner may not disallow the agreement on the basis that it transfers risk to the physician-hospital organization; provided, that the HMO remains contractually responsible to its enrollees and to organizations or entities contracting with it for the provision or arrangement of all the basic health care services, and the HMO provides a system for reserving for its continued liability that is approved by the department of commerce and insurance; and

(F) Any deposit of cash or security submitted in accordance with § 56-32-112; and

(4) Nothing in the proposed method of operation, as shown by the information submitted pursuant to § 56-32-103, or by independent investigation, is contrary to the public interest.

(b) A certificate of authority shall be denied only after compliance with the requirements of § 56-32-118.



§ 56-32-105 - Powers -- Limitations -- Hold harmless clause.

(a) The powers of an HMO include, but are not limited to, the following:

(1) The purchase, lease, construction, renovation, operation or maintenance of hospitals or medical facilities, or both, and their ancillary equipment, and property reasonably required for its principal office or for purposes necessary in the transaction of the business of the organization;

(2) The making of loans to a medical group under contract with it in furtherance of its program or the making of loans to a corporation or corporation under its control for the purpose of acquiring or constructing medical facilities and hospitals or in furtherance of a program providing health care services to enrollees;

(3) The furnishing of health care services through providers that are under contract with or employed by the HMO;

(4) The contracting with any person for the performance on its behalf of certain functions, such as marketing, enrollment and administration;

(5) The contracting with an insurance company licensed in this state, or with a hospital or medical service corporation authorized to do business in this state, for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the HMO; and

(6) The offering of other health care services, in addition to basic health care services.

(b) An HMO shall file notice, with adequate supporting information, with the commissioner prior to the exercise of any power granted in subdivision (a)(1), (a)(2) or (a)(4), if the dollar amount resulting from such action would exceed twenty-five percent (25%) of surplus. The commissioner shall disapprove the exercise of power only if in the commissioner's opinion it would substantially and adversely affect the financial soundness of the HMO and endanger its ability to meet its obligations. If the commissioner does not disapprove within thirty (30) days of the filing, it shall be deemed approved.

(c) All provider contracts must include a hold harmless clause that will relieve any enrollee of a licensed HMO from any liability for services rendered by the providers except for reasonable copayment and uncovered expenses.



§ 56-32-106 - Fiduciaries -- Bonds.

(a) Any director, officer, employee or partner of an HMO who receives, collects, disburses or invests funds in connection with the activities of the organization shall be responsible for the funds in a fiduciary relationship to the organization.

(b) An HMO shall maintain in force a fidelity bond on employees and officers in an amount not less than one hundred thousand dollars ($100,000) or such other sum as prescribed by the commissioner. The bonds shall be written with at least a one-year discovery period and, if written with at least a three-year discovery period, shall contain a provision that no cancellation or termination of the bond, whether by or at the request of the insured or by the underwriter, shall take effect prior to the expiration of ninety (90) days after written notice of the cancellation or termination has been filed with the commissioner, unless an earlier date of cancellation or termination is approved by the commissioner.



§ 56-32-107 - Evidence of coverage.

(a) (1) Every enrollee residing in this state is entitled to evidence of coverage.

(2) No evidence of coverage, or amendment to the evidence of coverage, shall be issued or delivered to any person in this state until a copy of the form of the evidence of coverage, or amendment to the evidence of coverage, has been filed and approved by the commissioner.

(3) (A) An evidence of coverage shall contain:

(i) No provisions or statements that are unjust, unfair, inequitable, misleading, deceptive, that encourage misrepresentation, or that are untrue, misleading or deceptive as defined in § 56-32-113(a);

(ii) A clear and concise statement if a contract, or a reasonably complete summary if a certificate, of:

(a) The health care services and the insurance or other benefits, if any, to which the enrollee is entitled;

(b) Any limitation on the services, kind of services, benefits, or kind of benefits to be provided, including any deductible, copayment or coinsurance feature;

(c) Where and in what manner information is available as to how services may be obtained; and

(d) The total amount of payment for health care services and the indemnity or service benefits, if any, that the enrollee is obligated to pay with respect to individual contracts; and

(iii) A clear and understandable description of the HMO's method for resolving enrollee complaints.

(B) Any subsequent change may be evidenced in a separate document issued to the enrollee.

(4) A copy of the form of the evidence of coverage to be used in this state, and any amendment to the evidence of coverage, shall be subject to the filing and approval requirements of subdivision (a)(2), unless it is subject to the jurisdiction of the commissioner under the laws governing health insurance or hospital medical service corporations, in which event the filing and approval provisions of those laws shall apply. Specifically, with respect to premiums charged, §§ 56-26-102 and 56-26-202 and rules promulgated under that section shall apply. To the extent, however, that the provisions do not apply, the requirement in subsection (c) shall be applicable.

(b) (1) No schedule of charges for enrollee coverage for health care services, or amendment to the schedule, may be used until a copy of the schedule, or amendment to the schedule, has been filed and approved by the commissioner.

(2) The charges may be established in accordance with actuarial principles for various categories of enrollees; provided, that charges applicable to an enrollee shall not be individually determined based on the status of the enrollee's health. However, the charges shall not be excessive, inadequate or unfairly discriminatory. A certification by a qualified actuary or other qualified person acceptable to the commissioner of the appropriateness of the use of the charges, based on reasonable assumptions, shall accompany the filing together with adequate supporting information.

(c) The commissioner shall, within a reasonable period, approve any form if the requirements of subsection (a) are met. It is unlawful to issue the form or to use the schedule of charges until approved. The commissioner may require the submission of whatever relevant information the commissioner deems necessary in determining whether to approve or disapprove a filing made pursuant to this section. The commissioner, if disapproving the filing, shall notify the filer. In the notice of disapproval, the commissioner shall specify the reasons for the disapproval. The commissioner's approval or disapproval of a filing shall otherwise occur in accordance with the standards established by §§ 56-26-102 and 56-26-202 and the related rules.



§ 56-32-108 - Reports.

Every HMO shall annually, on or before March 1, file with the commissioner a report on the blank prescribed by the National Association of Insurance Commissioners for HMOs. The commissioner may require additional reports deemed reasonably necessary and appropriate to enable the commissioner to carry out the commissioner's duties under this chapter.



§ 56-32-109 - Notice of change in operation.

Every HMO shall provide promptly to its enrollees notice of any material change in the operation of the organization that will affect them directly.



§ 56-32-110 - [Repealed.]

HISTORY: Acts 1986, ch. 713, § 10; 1997, ch. 416, § 1; T.C.A. § 56-32-210, repealed by Acts 2010, ch. 980, § 27, effective January 1, 2011.



§ 56-32-111 - Investments.

With the exception of investments made in accordance with § 56-32-105, the funds of an HMO shall be invested only in securities or other investments permitted by the laws of this state for the investment of assets constituting the legal reserves of life insurance companies or other securities or investments that the commissioner permits.



§ 56-32-112 - Capital requirements -- Required deposits.

(a) To ensure the public's interest in the delivery of health care services by fiscally sound HMOs, each HMO must provide the commissioner evidence of compliance with the following minimum net worth requirements:

(1) Before issuing any certificate of authority, the commissioner shall require that the HMO have an initial net worth of one million five hundred thousand dollars ($1,500,000), and thereafter HMOs must maintain the minimum net worth as set forth in this section. "Net worth" means the excess of total admitted assets over total admitted liabilities, but the liabilities shall not include fully subordinated debt approved by the commissioner;

(2) Except as provided in subdivisions (a)(3) and (4), every HMO must maintain a minimum net worth equal to the greater of:

(A) One million five hundred thousand dollars ($1,500,000); or

(B) An amount totaling four percent (4%) of the first one hundred fifty million dollars ($150,000,000) of annual premium revenue as reported on the most recent annual statement filed with the commissioner and one and one half percent (1.5%) of the annual premium revenue in excess of one hundred fifty million dollars ($150,000,000). "Premium revenue" or "premiums," as used in this chapter includes, but is not limited to, any and all payments made by the state to any entity providing health care services pursuant to any federal waiver received by the state that waives any or all of Title XIX of the federal Social Security Act, compiled in 42 U.S.C. § 1396 et seq., and regulations promulgated pursuant to Title XIX, or pursuant to any other federal law as adopted by amendment to the required Title XIX state plan;

(3) An HMO licensed before March 1, 1997 must maintain a minimum net worth of one hundred percent (100%) of the amount required by subdivision (a)(2) after June 30, 1998;

(4) In determining net worth, no debt shall be considered fully subordinated unless in a form approved by the commissioner. Any interest obligation relating to the repayment of any subordinated debt must be similarly subordinated. The interest expenses relating to the repayment of any fully subordinated debt shall be considered covered expenses;

(5) For purposes of calculating an HMO's net worth, "admitted assets" includes the following, as may be subsequently modified by the commissioner:

(A) Petty cash and other cash funds in the organization's principal or official branch office that are under the organization's control;

(B) Immediately withdrawable funds on deposit in demand accounts, in a bank or trust company organized and regularly examined under the laws of the United States or any state, and insured by an agency of the United States government, or like funds actually in the principal or official branch office at statement date and in transit to a bank or trust company with authentic deposit credit given before the close of business on the fifth bank working day following the statement date;

(C) The amount fairly estimated as recoverable on cash deposited in a closed bank or trust company, if the assets qualified under this section before the suspension of the bank or trust company;

(D) Receivables due from persons that are not more than ninety (90) days past due;

(E) Amounts due under reinsurance arrangements from insurance companies authorized to do business in this state;

(F) Undisputed tax refunds or other receivables due from the United States or this state;

(G) Amounts on deposit under subsection (b); and

(H) Investments determined as allowable by the commissioner under § 56-32-111;

(6) An HMO must maintain a positive working capital. As used in this section only, "working capital" means current assets, including admitted stocks and admitted bonds, minus current liabilities; and

(7) If the working capital or net worth is less than the required minimum, the HMO must submit for approval by the commissioner a written plan within thirty (30) days after the commissioner has given the HMO notice of the net worth or working capital deficiency. The commissioner may take action against the HMO under § 56-32-116 or § 56-32-117 if:

(A) An HMO does not propose a plan to correct its working capital or net worth deficiency within the time frame described in subdivision (a)(7);

(B) An HMO violates a plan that has been approved;

(C) The commissioner determines that an improper working capital or net worth status cannot be corrected within a reasonable time; or

(D) The commissioner determines that an organization is in such financial condition that the transaction of further business would be hazardous to its enrollees, its creditors, or the public.

(b) To ensure that an HMO provides for contract and medical services in the case of insolvency or liquidation, each HMO must maintain deposits in custodial or controlled accounts as described in this section.

(1) Before issuing any certificate of authority, the commissioner shall require each HMO to deposit with the commissioner or, at the discretion of the commissioner, with any organization or trustee acceptable to the commissioner through which a custodial or controlled account is utilized, cash, securities, or any combination of these or other measures that are acceptable to the commissioner that at all times shall have a value of not less than nine hundred thousand dollars ($900,000);

(2) An HMO that is in operation on June 1, 1997, shall maintain a deposit equal to nine hundred thousand dollars ($900,000), in the manner set forth in subdivision (b)(1);

(3) In addition to the deposit requirements in this section, an HMO shall also maintain on deposit in the manner set forth in subdivision (b)(1) one hundred thousand dollars ($100,000) for each ten million dollars ($10,000,000) or fraction of ten million dollars ($10,000,000) of annual premium revenue in excess of twenty million dollars ($20,000,000) and less than one hundred million dollars ($100,000,000) as reported on the most recent annual financial statement filed with the commissioner, and fifty thousand dollars ($50,000) for each ten million dollars ($10,000,000) or fraction of ten million dollars ($10,000,000) of annual premium revenue in excess of one hundred million dollars ($100,000,000) as reported on the most recent annual financial statement filed with the commissioner;

(4) In any year in which the accumulated deposit of an HMO is more than the amount required to be maintained by the organization under the terms of this section, at the organization's request the commissioner shall reduce the previously accumulated deposit by the amount that the deposit exceeds the amount of deposit required by this section;

(5) The deposit shall be an admitted asset of the HMO in the determination of net worth;

(6) All income from deposits shall be an asset of the organization. An HMO that has been allowed by the commissioner to make a securities deposit may withdraw that deposit or any part of the deposit after making a substitute deposit of cash, securities, or any combination of these or other measures of equal amount and value as approved by the commissioner. No substitute deposit shall be allowed unless approved in advance by the commissioner; and

(7) The deposit shall be used and shall be considered held in trust to protect the interests of the HMO's enrollees and to assure continuation of health care services to enrollees of an HMO that is in rehabilitation or liquidation. If the HMO is placed voluntarily or involuntarily in rehabilitation or liquidation, the deposit shall immediately prior to the filing of the rehabilitation or liquidation proceeding vest in the state of Tennessee.

(c) Every HMO shall, when determining liabilities for purposes of calculating the organization's net worth, include an amount estimated in the aggregate to provide for any unearned premium and for the payment of all claims for health care expenditures that have been incurred, whether reported or unreported, are unpaid and for which the organization is or may be liable, and to provide for the expense of adjustment or settlement of the claims. The liabilities may be computed in accordance with rules and regulations promulgated by the commissioner upon reasonable consideration of the ascertained experience and character of the HMO.



§ 56-32-113 - Prohibited practices.

(a) No HMO or representative of the HMO may cause or knowingly permit the use of advertising that is untrue or misleading, solicitation that is untrue or misleading, or any form of evidence of coverage that is deceptive. For the purpose of this chapter:

(1) A statement or item of information shall be deemed to be untrue if it does not conform to fact in any respect that is or may be significant to an enrollee of, or person considering enrollment with, an HMO;

(2) A statement or item of information shall be deemed to be misleading, whether or not it may be literally untrue, if, in the total context in which the statement is made or the item of information is communicated, the statement or item of information may be reasonably understood by a reasonable person, not possessing special knowledge regarding health care coverage, as indicating any benefit or advantage or the absence of any exclusion, limitation or disadvantage or possible significance to an enrollee of, or person considering enrollment in, an HMO, if the benefit or advantage or absence or limitation, exclusion or disadvantage does not in fact exist; and

(3) An evidence of coverage shall be deemed to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography and format, as well as language, is such as to cause a reasonable person, not possessing special knowledge regarding HMOs and evidences of coverage for HMOs, to expect benefits, services, charges or other advantages that the evidence of coverage does not provide or that the HMO issuing the evidence of coverage does not regularly make available for enrollees covered under the evidence of coverage.

(b) Chapter 8, part 1 of this title shall be construed to apply to HMOs and evidences of coverage, except to the extent that the commissioner determines the nature of HMOs and evidences of coverage render chapter 8, part 1 of this title inappropriate.

(c) An HMO may not cancel or refuse to renew an enrollee, except for reasons stated in the organization's rules applicable to all enrollees, or for the failure to pay the charge for coverage, or for other reasons promulgated by the commissioner.

(d) No HMO, unless licensed as an insurer, may refer to itself as an insurer or use a name deceptively similar to the name or description of any insurance or surety corporation doing business in this state.

(e) Any person not in possession of a valid certificate of authority issued pursuant to this chapter may not use the phrase "health maintenance organization" or "HMO" in the course of operation.



§ 56-32-114 - Licensing of agents.

(a) The commissioner may, after notice and hearing, promulgate reasonable rules and regulations necessary to provide for the licensing of agents. "Agent" means a person who is appointed or employed by an HMO and who engages in solicitation or membership in the organization. "Agent" does not include a person enrolling members on behalf of an employer, union or other organization to whom a master subscriber contract has been issued.

(b) The commissioner may by rule exempt certain classes of persons from the requirement of obtaining a license, if other existing licensing procedures make a separate HMO agent's license unnecessary.



§ 56-32-115 - Regulation by commissioner -- Examination of books and records.

(a) The commissioner of commerce and insurance, in cooperation with the commissioner of health, shall coordinate the regulation of any HMO holding a certificate of authority to ensure the financial viability of the HMO and that the HMO is currently providing and shall in the future provide health care services efficiently, effectively and economically. The commissioner of commerce and insurance and the commissioner of health shall develop an interdepartmental agreement to coordinate the functions necessary for the proper administration of this section.

(b) The commissioner of commerce and insurance may make an examination of the affairs of any HMO and any providers with whom the HMO has contracts, agreements or other arrangements as often as is reasonably necessary for the protection of the interests of the people of this state. The examinations of HMOs shall occur not less frequently than once every five (5) years. The commissioner of commerce and insurance may also contract, at reasonable fees for work performed, with qualified, impartial outside sources to perform audits or examinations, or portions of audits or examinations, pertaining to the qualification of an entity for issuance for a certificate of authority to operate as an HMO or to determine the continued compliance of any operating HMO. Any contracted assistance shall be under the direct supervision of the commissioner of commerce and insurance. The results of any contracted assistance shall be subject to the review of, and approval, disapproval, or modification by, the commissioner of commerce and insurance.

(c) The commissioner of health or the commissioner's designee may make an examination concerning an HMO's capability to provide health care services efficiently, effectively and economically, and any providers with whom the HMO has contracts, agreements, or other arrangements as often as is reasonably necessary for the protection of the interests of the people of this state. The examinations of HMOs shall occur not less frequently than once every three (3) years. The commissioner of health shall report findings to the commissioner of commerce and insurance, who may then suspend or revoke a certificate of authority issued to the HMO as provided in § 56-32-116.

(d) Every HMO shall submit its books and records for the examinations and in every way facilitate the completion of the examinations. For the purpose of examinations, the commissioner of commerce and insurance and the commissioner of health may administer oaths to, and examine, officers and agents of the HMO.

(e) The expenses of examinations of HMOs under this section shall be assessed against the HMO being examined and remitted to the commissioner for whom the examination is being conducted.

(f) In lieu of the examinations, the commissioner of commerce and insurance or the commissioner of health may accept the report of an examination made by the commissioner of insurance or the commissioner of health of another state.



§ 56-32-116 - Revocation or suspension of certificates.

(a) The commissioner may suspend or revoke any certificate of authority issued to an HMO under this chapter if the commissioner finds that any of the following conditions exist:

(1) The HMO is operating significantly in contravention of its basic organizational document or in a manner contrary to that described in any other information submitted under § 56-32-103, unless amendments to the submissions have been filed with and approved by the commissioner;

(2) The HMO issues evidence of coverage or uses a schedule of charges for health care services that do not comply with the requirements of § 56-32-107;

(3) The HMO does not provide or arrange for basic health care services;

(4) The HMO is unable to fulfill its obligations to furnish health care services;

(5) The HMO is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(6) The HMO has failed to implement the complaint system required by § 56-32-110 in a reasonable manner to resolve complaints;

(7) The HMO, or any person on its behalf, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive or unfair manner;

(8) The continued operation of the HMO would be hazardous to its enrollees;

(9) The HMO has otherwise failed substantially to comply with this chapter; or

(10) The HMO has filed with the department sworn financial statements that contain material omissions or errors.

(b) A certificate of authority shall be suspended or revoked only after compliance with the requirements of § 56-32-118.

(c) When the certificate of authority of an HMO is suspended, the HMO shall not, during the period of suspension, enroll any additional enrollees, except newborn children or other newly acquired dependents of existing enrollees, and shall not engage in any advertising or solicitation whatsoever.

(d) When the certificate of authority of an HMO is revoked, the HMO shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of the HMO. It shall engage in no further advertising or solicitation whatsoever. The commissioner may, by written order, permit such further operation of the organization as the commissioner may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practicable opportunity to obtain continuing health care coverage.



§ 56-32-117 - Rehabilitation, liquidation, conservation or supervision of HMOs.

(a) Any rehabilitation, liquidation, conservation or supervision of an HMO shall be deemed to be the rehabilitation, liquidation, conservation or supervision of an insurance company and shall be conducted under the supervision of the commissioner pursuant to chapter 9 of this title. The commissioner may apply for an order directing the commissioner to rehabilitate, liquidate, conserve or supervise an HMO upon any one (1) or more grounds set out in chapter 9 of this title, or when in the commissioner's opinion the continued operation of the HMO would be hazardous either to the enrollees or to the people of this state. Enrollees shall have the same priority in the event of liquidation or rehabilitation as the law provides to policyholders of an insurer.

(b) A claim by a health care provider for an uncovered expenditure has the same priority as an enrollee; provided, that the provider of services agrees not to assert the claim against any enrollee of the HMO.

(c) (1) For the purposes of supervision, rehabilitation, or liquidation of HMOs that participate in the TennCare program under Title XIX of the federal Social Security Act, compiled in 42 U.S.C. § 1396 et seq., or any successor to the TennCare program, and in addition to the powers and duties set forth in this chapter, the department or the chancery court shall have the power to examine and investigate the affairs of every person, entity, HMO, an affiliate of the parent of the HMO, or an affiliate of the HMO, in order to determine whether the person, entity, HMO, an affiliate of the parent of the HMO, or an affiliate of the HMO, is operating in accordance with this chapter and title 71, chapter 5. For purposes of this subdivision (c)(1), "affiliate" means any entity that exercises control over or is controlled by the HMO, directly or indirectly through:

(A) Equity ownership of voting securities;

(B) Common managerial control; or

(C) Collusive participation by the management of the HMO and affiliate in the management of the HMO or the affiliate.

(2) For purposes of subdivision (c)(1), "person" includes an individual, insurer, company, association, organization, Lloyds, society, reciprocal insurer or interinsurance exchange, partnership, syndicate, business trust, corporation, agent, general agent, broker, solicitor, service representative, adjuster, and every legal entity.



§ 56-32-118 - Rules and regulations -- Notice of hearing for denial, revocation or suspension of certificates -- Administrative procedure.

(a) The commissioner of commerce and insurance and the commissioner of health may, after notice and hearing, promulgate reasonable rules and regulations, as are necessary or proper to carry out this chapter.

(b) When the commissioner has cause to believe that grounds for the denial of an application for a certificate of authority exist, or that grounds for the suspension or revocation of a certificate of authority exist, the commissioner shall notify the HMO in writing specifically stating the grounds for denial, suspension or revocation and fixing a time of at least thirty (30) days thereafter for a hearing on the matter.

(c) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall apply to proceedings under this section.



§ 56-32-119 - Fees.

Every HMO subject to this chapter shall pay to the commissioner the following fees for:

(1) Filing an application for certificate of authority, one thousand three hundred dollars ($1,300);

(2) Filing an amendment to the organization documents that require approval, sixty dollars ($60.00);

(3) Filing each annual report, one hundred ninety-five dollars ($195); and

(4) Renewal of the certificate of authority each year, four hundred forty-five dollars ($445).



§ 56-32-120 - Administrative penalty -- Cease and desist orders -- Injunctions.

(a) The commissioner may, in lieu of suspension or revocation of a certificate of authority under § 56-32-118, levy an administrative penalty in an amount not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), if reasonable notice in writing is given of the intent to levy the penalty and the HMO has a reasonable time within which to remedy the defect in its operations that gave rise to the penalty citation. The commissioner may augment this penalty by an amount equal to the sum that the commissioner calculates to be the damages suffered by enrollees or other members of the public.

(b) (1) The commissioner may issue an order directing an HMO or a representative of an HMO to cease and desist from engaging in any act or practice in violation of this chapter.

(2) Within fifteen (15) days after service of the cease and desist order, the respondent may request a hearing on the question of whether acts or practices in violation of this chapter have occurred. The hearings shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) In the case of any violation of this chapter, if the commissioner elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued pursuant to subsection (b), the commissioner may institute a proceeding to obtain injunctive or other appropriate relief in the chancery court of Davidson County.



§ 56-32-121 - Applicability of other laws -- Construction.

(a) Except as otherwise provided in this chapter, the insurance laws and the hospital or medical service corporation laws are not applicable to any HMO granted a certificate of authority under this chapter. This subsection (a) does not apply to an insurer or hospital or medical service corporation licensed and regulated pursuant to the insurance law or the hospital or medical service corporation laws of this state, except with respect to its HMO activities authorized and regulated pursuant to this chapter.

(b) Solicitation of enrollees by an HMO granted a certificate of authority, or its representatives, shall not be construed to violate any law relating to solicitation or advertising by health professions.

(c) Any HMO authorized under this chapter shall not be deemed to be practicing medicine and shall be exempt from title 63, chapter 6, relating to the practice of medicine.

(d) The Insurance Holding Company System Act of 1986, compiled in chapter 11 of this title, shall be applicable to HMOs to the extent provided in that act, and to the extent provided in § 56-32-122.

(e) HMOs providing utilization review services for mental health and chemical dependency care for their own enrollees shall be subject to chapter 6, part 7 of this title, regarding the provision of utilization review services for mental health or chemical dependency care. This subsection (e) shall not apply to utilization review services provided to TennCare enrollees.



§ 56-32-122 - Acquisition of control of or merger of an HMO.

No person may make a tender for or a request or invitation for tenders of, or enter into an agreement to exchange securities for or acquire in the open market or otherwise, any voting security of an HMO or enter into any other agreement if, after the consummation of the agreement, that person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of the HMO, and no person may enter into an agreement to merge or consolidate with or otherwise to acquire control of an HMO, unless, at the time any offer, request or invitation is made or any agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, the person has filed with the commissioner and has sent to the HMO, information required by § 56-11-103(b)(1)-(5) and (13), and the offer, request, invitation, agreement or acquisition has been approved by the commissioner. Approval by the commissioner shall be governed by § 56-11-103(d)(1) and (2).



§ 56-32-123 - Bidding.

(a) Each employer, public or private, except any public entity that has a metropolitan form of government and a population of not less than four hundred thousand (400,000), according to the 1980 federal census or any subsequent federal census, in this state that offers its employees a health benefit plan and employs not less than twenty-five (25) employees, shall afford at least two (2) qualified HMOs the opportunity to bid or to provide health care services. This dual offering is contingent upon written requests being received from the HMOs for inclusion in the employer's health benefit plan, and provided the HMOs are different types or models, such as medical group or staff and individual practice association. Where there is a prevailing collective bargaining agreement, the selection of the HMO or organizations to be made available to the employees shall be made under the agreement.

(b) No employer in this state shall be required to pay more for health benefits as a result of the application of this section than would otherwise be required by any prevailing collective bargaining agreement or other contract for the provision of health benefits to its employees; provided, that the employer or benefits fund shall pay to the HMO chosen by each employee or member an amount equal to the lesser of:

(1) The amount paid on behalf of its other employees or members for health benefits; or

(2) The HMO's charge for coverage approved by the commissioner pursuant to § 56-32-107.

§ First - of 2 versions of this section

56-32-124. Taxation. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) All HMOs doing business in this state shall pay tax on the gross amount of all dollars collected from an enrollee or on an enrollee's behalf in the amount of six percent (6%).

(b) The taxes provided for in this section shall be due and payable on a quarterly basis with payments being due and payable on June 1, August 20, December 1 and March 1. Any company failing or refusing to render tax statement information or to pay taxes as specified in this section shall be subject to § 56-4-216.

(c) The amount of taxes collected under this section shall be a single credit against the sum total of the taxes imposed by the Franchise Tax Law, compiled in title 67, chapter 4, part 21, and by the Excise Tax Law, compiled in title 67, chapter 4, part 20.

§ Second - of 2 versions of this section

56-32-124. Taxation. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) All HMOs doing business in this state shall pay tax on the gross amount of all dollars collected from an enrollee or on an enrollee's behalf in the amount of six percent (6%).

(b) The taxes provided for in this section shall be due and payable in an electronic format approved by the commissioner on a quarterly basis with payments being due and payable on June 1, August 20, December 1 and March 1. Any company failing or refusing to render tax statement information or to pay taxes as specified in this section shall be subject to § 56-4-216.

(c) The amount of taxes collected under this section shall be a single credit against the sum total of the taxes imposed by the Franchise Tax Law, compiled in title 67, chapter 4, part 21, and by the Excise Tax Law, compiled in title 67, chapter 4, part 20.



§ 56-32-125 - Confidentiality of information.

(a) Any data or information pertaining to the diagnosis, treatment or health of any enrollee or applicant obtained from the person or from any provider by any HMO shall be held in confidence by the HMO and shall not be disclosed by the HMO to any person, except upon any one (1) of the following circumstances:

(1) To the extent that it may be necessary to carry out the purposes of this chapter;

(2) Upon the express consent of the enrollee or applicant;

(3) In the event of a claim or litigation between an enrollee or applicant and the HMO wherein the data or information is pertinent;

(4) To implement the purposes of title 71, chapter 5; or

(5) When the data or information is required to be disclosed by the authority of another statute.

(b) Nothing in this section shall be construed to amend § 63-6-219 [repealed] regarding confidentiality of peer review records and proceedings of the HMO that shall remain privileged and not subject to subpoena or discovery.



§ 56-32-126 - Prompt payment requirements.

(a) HMOs shall be subject to the same requirements regarding prompt payment of claims, and the additional liability for bad faith failure to pay claims promptly, as are applicable to insurance companies under § 56-7-105.

(b) This subsection (b) is intended to ensure the prompt and accurate payment of all provider claims for services delivered to an enrollee in the TennCare program that are submitted to an HMO involved in a TennCare line of business or a subcontractor of that HMO. Accordingly, each such HMO or subcontractor must establish and implement the following procedures for the processing of provider claims and the resolution of any disputes regarding the payment of claims:

(1) The HMO shall ensure that ninety percent (90%) of claims for payment for services delivered to a TennCare enrollee, for which no further written information or substantiation is required in order to make payment, are processed, and, if appropriate, paid within thirty (30) calendar days of the receipt of the claims. The HMO shall process, and if appropriate pay, within sixty (60) calendar days ninety-nine and one half percent (99.5%) of all provider claims for services delivered to an enrollee in the TennCare program. If a provider agreement requires the HMO to pay a provider a capitated payment each month, the payment shall be made by the time specified in the contract between the provider and the HMO. If the contract between the provider and HMO does not specify a payment schedule, payment shall be made by the tenth day of each calendar month. Disputed capitated provider payments are subject to independent review;

(A) "Pay" means that the HMO shall either send the provider cash or cash equivalent in full satisfaction of the allowed portion of the claim, or give the provider a credit against any outstanding balance owed by that provider to the HMO;

(B) "Process" means the HMO must send the provider a written or electronic remittance advice or other appropriate written or electronic notice evidencing either that the claim has been paid or informing the provider that a claim has been either partially or totally denied and specify all known reasons for denial. If a claim is partially or totally denied on the basis that the provider did not submit any required information or documentation with the claim, then the remittance advice or other appropriate written or electronic notice must specifically identify all the information and documentation;

(2) (A) If a provider's claim is partially or totally denied in a remittance advice or other appropriate written or electronic notice from an HMO, or a provider's previously allowed claim is subsequently partially or totally denied by an HMO by an appropriate written or electronic notice, then the provider may file a written request to the commissioner to submit the claim denial to an independent reviewer as provided in subdivision (b)(3). In the event the provider receives no remittance advice or other appropriate written or electronic notice from an HMO either partially or totally denying a claim within sixty (60) calendar days of the HMO's receipt of the claim, then the provider may file a written request to the commissioner to submit the claim to an independent reviewer as provided in subdivision (b)(3). However, prior to sending this request, the provider must send a written request for reconsideration to the HMO that identifies the claim or claims in dispute, the reasons for the dispute and any documentation supporting the provider's position or request by the HMO. The HMO must respond to the reconsideration request within thirty (30) calendar days after receipt of the request. The response may be a letter acknowledging the receipt of the reconsideration request with an estimated time frame in which the HMO will complete its investigation and provide a complete response to the provider. If the HMO determines that it needs longer than thirty (30) calendar days to completely respond to the provider, the HMO's reconsideration decision shall be issued within sixty (60) calendar days after receipt of the reconsideration request, unless a longer time to completely respond is agreed upon in writing by the provider and the HMO. If the HMO continues to deny the provider's claims or the HMO does not respond to the reconsideration request within the time frames allowed in this subdivision (b)(2)(A), then the provider may file a written request with the commissioner to submit the claims to an independent reviewer as provided in subdivision (b)(3);

(B) The provider must include a copy of the written request for reconsideration with the request for an independent review. If the provider does not have a written contract with the HMO that denied the claim on the date the request is filed with the commissioner, then the provider must also send the commissioner payment satisfactory to the commissioner to cover the fees incurred by the independent reviewer. This payment shall be refunded to the provider if the provider is not ultimately required to pay the independent reviewer. Otherwise, the payment shall be used to reimburse any entity that paid the independent reviewer. The provider shall also furnish the commissioner any other information needed by the commissioner to process the provider's request;

(C) The provider must file a request for independent review within three hundred sixty-five (365) calendar days after the HMO denies the claim for the first time or recoups the claims payment;

(D) Claims payment disputes involved in litigation, arbitration or not associated with a TennCare member are not eligible for independent review;

(3) Each HMO operating a TennCare line of business must contract with independent reviewers selected in accordance with subdivision (b)(4), and implement the following procedures to resolve disputed provider claims:

(A) The commissioner shall use best efforts to refer an equal proportion of the total disputed claims to each independent reviewer. A provider may request, and the commissioner may allow, the claims of a provider involving the same HMO to be aggregated and submitted for simultaneous review by an independent reviewer when the specific reason for non-payment of the claims aggregated involve a dispute regarding a common substantive question of fact or law. The mere fact that a claim is not paid does not create a common substantive question of fact or law, unless the provider has received no remittance advice or other appropriate written or electronic notice from an HMO, either partially or totally denying a claim, within sixty (60) calendar days of the HMO's receipt of the claim and the claims regard a common substantive question of fact or law. The reviewer shall, within fourteen (14) calendar days of receipt of the disputed claim or claims, request in writing that both the provider and the HMO provide the reviewer any and all information and documentation regarding the disputed claim or claims. The reviewer shall request the provider and HMO to identify all information and documentation that has been submitted by the provider to the HMO regarding the disputed claim or claims, and advise that the reviewer will not consider any information or documentation not received within thirty (30) calendar days of receipt of the reviewer's request unless the HMO or provider requests the independent reviewer for additional time to complete the investigation of independent review requests when a provider elected to aggregate their claims. Thereupon, the reviewer may grant the HMO or provider an additional thirty (30) calendar days. The reviewer shall then examine all materials submitted and render a decision on the dispute within sixty (60) calendar days of the receipt of the disputed claim or claims, unless either the reviewer requests guidance on a medical issue from the TennCare appeals unit, or the reviewer requests and receives an extension of time from the commissioner to resolve the dispute. In reaching a decision, the reviewer shall not consider any information or documentation from the provider that the provider did not submit to the HMO during that organization's review of the provider's disputed claim or claims;

(B) Should the reviewer need assistance on a medical issue connected with the disputed claim or claims, then the reviewer shall refer this specific issue for review and response to the person in charge of the TennCare appeals unit within the TennCare bureau, unless the department in writing designates a different contact. Medical issues requiring referral may include whether a medical benefit is a covered service under the TennCare contract. The TennCare appeals unit may respond to the request, refer the request to an independent contractor, or refer the request to the TennCare bureau for review. A request to determine whether a service received was medically necessary must be responded to by a physician licensed by one (1) or more states in the United States. The appeals unit shall provide a concise response to the request within ninety (90) calendar days after receipt. If the appeals unit seeks the guidance of the TennCare bureau on whether a benefit is a covered service, then the bureau must respond to that request in writing in sufficient time to allow the appeals unit to timely respond to the reviewer. The reviewer shall make a final decision within thirty (30) calendar days of receipt of the appeals unit's response;

(C) The reviewer shall send the HMO, the provider, and the TennCare division of the department of commerce and insurance a copy of the decision. Once the reviewer makes a decision requiring an HMO to pay any claims or portion of the claims, then the HMO must send the payment in full to the provider within twenty (20) calendar days of receipt of the reviewer's decision;

(D) Within sixty (60) calendar days of a reviewer's decision, either party to the dispute may file suit in any court having jurisdiction to review the reviewer's decision and to recover any funds awarded by the reviewer to the other party. Any claim concerning a reviewer's decision not brought within sixty (60) calendar days of the reviewer's decision will be forever barred. Suits filed pursuant to this section will be conducted in accordance with the Tennessee Rules of Civil Procedure, and the review by the court will be de novo without regard to the reviewer's decision. The reviewer, or any person assisting the reviewer in reaching a decision, shall be prohibited from testifying at the court proceeding considering the reviewer's decision. Unless the contract between the parties specifies otherwise, venue and jurisdiction will be in accordance with Tennessee law. If the dispute between the parties is not fully resolved prior to the entry of a final decision by the court initially hearing the dispute, then the prevailing party shall be entitled to an award of reasonable attorney's fees and expenses from the non-prevailing party. "Reasonable attorney's fees" means the number of hours reasonably expended on the dispute multiplied by a reasonable hourly rate, and shall not exceed ten percent (10%) of the total monetary amount in dispute or five hundred dollars ($500), whichever amount is greater;

(E) In lieu of requesting independent review, a provider may pursue any appropriate legal or contractual remedy available to the provider to contest the partial or total denial of the claim. For all claims filed on or after October 1, 1999, the state may not mandate that the provider and HMO resolve the claims payment dispute through arbitration;

(F) Providers who are owned by state or local governmental entities shall retain the statutory right of setoff if available. Judicial review of a reviewer's decision regarding a state or local governmental provider shall be in the chancery court of Davidson County, and not in the Tennessee claims commission, unless the provider and HMO have agreed to another appropriate venue and jurisdiction by contract. The Prompt Pay Act, compiled in title 12, chapter 4, part 7, does not impact any claim of sovereign immunity that a state or local governmental provider may possess, although the provider will be responsible for paying any appropriate attorney's fees and expenses awarded under subdivision (b)(3)(D);

(G) All costs associated with implementing these procedures shall be paid by the applicable HMO. However, the provider shall reimburse the HMO the independent reviewer's fee within twenty (20) calendar days of receipt of the reviewer's decision, if the reviewer finds that the HMO properly denied the claim being reviewed. If a provider fails to properly reimburse the HMO, the TennCare division of the department of commerce and insurance may prohibit that provider from future participation in the independent review process;

(H) The HMO shall compensate the independent reviewer pursuant to their written agreement within thirty (30) calendar days of the HMO's receipt of the independent reviewer's bill for services rendered. If the HMO fails to pay the bill for the independent reviewer's services, then the independent reviewer may request payment directly from the state from any funds held by the state that are payable to the HMO; and

(I) The procedures in subdivisions (b)(3)(A)-(H) shall not apply to any claims filed with the HMO before October 1, 1999, even if that claim is refiled after that date;

(4) The commissioner shall appoint a panel of five (5) persons, known as the selection panel for TennCare reviewers. The panel shall consist of two (2) provider representatives, one (1) representative from each of the two (2) HMOs with the largest number of TennCare enrollees, and the commissioner or the commissioner's duly designated representative. The panel shall select a chairperson, and all decisions of the panel shall be made by a majority vote of the members of the panel. The panel shall select and identify an appropriate number of independent reviewers to be retained by each HMO under subdivision (b)(3). The panel shall negotiate the rate of compensation for each reviewer, and the rate of compensation shall be the same for each reviewer. Each HMO engaged in a TennCare line of business, as a condition of participating in this contract or in the TennCare program, shall contract with each reviewer and agree to pay the rate of compensation negotiated by the panel. The members of the panel shall not be paid. The panel shall meet at least twice a year;

(5) By no later than May 1 of each year, the commissioner shall report to the department of health and to the fiscal review committee the number of requests for TennCare claims review filed for each HMO operating a TennCare line of business during the prior calendar year. The commissioner shall also generally report the outcome of these independent review requests for each HMO. In addition, the commissioner shall report the name of any provider whose claim denial is upheld in more than fifty percent (50%) of the independent review requests, as well as the number of claim reviews with the claims denial upheld;

(6) All claims for services furnished to a TennCare enrollee filed with an HMO must be processed by either the HMO or by a single subcontractor retained by the organization for the purpose of processing claims. However, another single entity can process claims related to each of the following: pharmacy, vision, dental or mental health benefits or durable medical equipment;

(7) The HMO shall ensure all its subcontractors processing TennCare claims follow the same claims processing and resolution procedures required by the Prompt Pay Act, compiled in title 12, chapter 4, part 7. TennCare claims processed by a subcontractor are subject to the prompt payment requirements of this statute. Claims denied by a subcontractor are subject to independent review. If a provider requests independent review of a claim denied by a subcontractor, the HMO contracted with that subcontractor must initially pay the independent reviewer's fee. If the independent reviewer upholds the subcontractor's denial, the provider must reimburse the HMO the reviewer's fee. If the independent reviewer finds for the provider, the HMO contracted with the subcontractor must pay the provider within twenty (20) calendar days of the reviewer's decision;

(8) An HMO that subcontracts with another entity to obtain services for TennCare enrollees shall guarantee and assure the payment of all contracted amounts agreed to be paid to the providers by that entity or that entity's agent. This does not preclude the HMO from seeking reimbursement from the subcontractor for any amounts paid. Nor does this prevent the HMO from asserting any legal defenses to the payment of a provider's claims that were available to the subcontractor. Claims filed with a subcontractor are subject to the prompt payment requirements of this statute. Claims denied by a subcontractor are subject to independent review. If a provider requests independent review of a claim denied by a subcontractor, the HMO contracted with that subcontractor must initially pay the independent reviewer's fee. If the independent reviewer upholds the subcontractor's denial, the provider must reimburse the HMO the reviewer's fee. If the independent reviewer finds for the provider, the HMO contracted with the subcontractor must pay the provider within twenty (20) calendar days of the reviewer's decision; and

(9) Any HMO found by the commissioner to be in violation of this subsection (b) shall be subject to revocation or suspension of its certificate of authority under § 56-32-116 or, in the alternative, the imposition of the penalties and other remedies set forth at § 56-32-120.



§ 56-32-127 - [Repealed.]

HISTORY: Acts 1998, ch. 952, §§ 1, 2; 1999, ch. 244, §§ 1-4; T.C.A. § 56-32-227, repealed by Acts 2010, ch. 980, § 28, effective January 1, 2011.



§ 56-32-128 - Point of service.

(a) As used in this section "managed health insurance issuer" means an entity that:

(1) Offers health insurance coverage or benefits under a contract that restricts reimbursement for covered services to a defined network of providers; and

(2) Is regulated under this title or is an entity that accepts the financial risks associated with the provision of health care services by persons who do not own or control, or who are not employed by, the entity.

(b) (1) Every managed health insurance issuer shall offer, or contract with another carrier to offer, an additional benefit at the option of the employee, or other principal enrollee, as follows:

(A) A point of service option that provides benefits for covered services through health professionals and providers who are not members of the network; or

(B) A preferred provider organization plan.

(2) The managed health insurance issuer shall fully disclose to the enrollee, in clear, understandable language, the terms and conditions of each option, the copayments or other cost-sharing features of each option and the costs associated with each option provided by the issuer. The commissioner shall promulgate rules regarding presentation of these terms and conditions, including a suggested standard format, to facilitate the comparison by the enrollee of the terms and conditions of each option. The obligation of a managed health insurance issuer to make the offer described in this section may be satisfied by the managed health insurance issuer providing to the employer or other plan sponsor presentation materials for dissemination to employees or principal enrollees.

(c) The amount of any additional premium required for the options described in subsection (b) may be paid by the purchaser of the health plan or may be paid by the enrollee of the group. The additional premium, taking into account any copayments or other cost-sharing features, shall not exceed an amount that is fair and reasonable in relation to the benefits provided, as determined by the commissioner of commerce and insurance.

(d) (1) Under the option described in subsection (b), the rate of reimbursement for health providers out of the network shall be the same as the rate of reimbursement for non-capitated providers in the network; provided, that copayment, co-insurance and other cost-sharing features may be different for out of network providers.

(2) A managed health insurance issuer shall not be required to reimburse an out of network provider for non-emergency services unless the provider:

(A) Has disclosed to the patient a reasonable range of the total charges for the services being provided; and

(B) Has advised the patient that the provider may bill the patient for the balance of any charges that are not otherwise reimbursed by the managed health insurance issuer. If, after request by the patient, the provider fails to disclose a reasonable range of the total of charges for any non-emergency services provided, the patient shall not be liable for the charges.

(e) The option described in subsection (b) shall be a part of every contract issued by a managed health insurance issuer; provided, that an employer who employs not more than one hundred (100) full-time employees may reject the point of service option in writing.

(f) The requirements of this section shall be satisfied if the employer or other person sponsoring the health insurance or health benefits plan includes for all principal enrollees a preferred provider organization plan, a plan that offers unrestricted access to providers, or a point of service benefit as specified in this section.

(g) Nothing contained in this section shall be construed or interpreted as applying to the TennCare programs administered pursuant to the waivers approved by the United States department of health and human services, to entities that qualify to participate in the Medicare+Choice program, or to individual health insurance contracts.

(h) Notwithstanding any other law to the contrary, an HMO may underwrite directly the point of service benefit required by this section.



§ 56-32-129 - Scope of services.

(a) The managed health insurance issuer shall not discriminate with respect to participation, referral, reimbursement of covered services or indemnification as to any provider within a class of providers who is acting within the scope of the provider's license or certification under state law, solely on the basis of the license or certification. In selecting among providers of health services for membership in a provider network, the managed health insurance issuer or other network shall not discriminate against a class of providers who provide services that are covered by the plan by prohibiting the class of providers from membership in the provider network. This section shall not be construed as prohibiting managed health insurance issuers from including providers or classes of providers only to the extent necessary to meet the needs of the managed health insurance issuer's plan and its enrollees, or from limiting referrals or establishing any other measure designed to maintain quality and control costs consistent with the responsibilities of the plan. This chapter shall not be construed as creating coverage for any service that is not otherwise covered under the terms of the managed health insurance issuer's plan.

(b) As used in this section, "class of providers" means optometrists, ophthalmologists, podiatrists and chiropractors.



§ 56-32-130 - Notice for providers.

(a) A managed health insurance issuer shall not terminate or nonrenew a contract with a health care provider, or take other retaliatory action against a health care provider, because the provider:

(1) Communicated with an enrollee with respect to the enrollee's health status, health care or treatment options, if the health care provider is acting in good faith and within the provider's scope of practice as defined by law;

(2) Disclosed accurate information about whether a health care service or treatment is covered by an enrollee's health coverage plan; or

(3) Expressed personal disagreement with the decision made by the managed health insurance issuer regarding treatment or coverage provided to a patient of the provider, or assisted the enrollee in pursuing the grievance process relative to the decision of the managed health insurance issuer; provided the health care provider makes it clear that the provider is acting in a personal capacity, and not as a representative of, or on behalf of, the managed health insurance issuer.

(b) Nothing in this section shall prohibit:

(1) A managed health insurance issuer from taking action against a provider if the health plan has evidence that the provider's actions are illegal, constitute health care liability or are contrary to accepted medical practices;

(2) A contract provision or directive that requires any contracting party to keep confidential or to not use or disclose specific amounts paid to a provider, provider fee schedules, provider salaries and other proprietary information of a specific contract issued by a managed health insurance issuer; or

(3) A managed health insurance issuer from making a determination not to pay for a particular medical treatment or service or to enforce reasonable peer review or utilization review protocols.

(c) Nothing in this section shall be construed as permitting retaliatory action by a managed health insurance issuer against a provider because the provider disclosed to the patient accurate information regarding the basis of the provider reimbursement.

(d) This section shall not be construed to create a cause of action or remedy that would not exist in the absence of this section, except for the purposes of enforcing the prohibitions set forth in this section.

(e) (1) A managed health insurance issuer shall develop and implement procedures to ensure that health care providers are regularly informed of information maintained by the issuer to evaluate the performance or practice of the health care provider. The issuer shall consult with health care professionals in developing methodologies to collect the health care provider's profiling, tiering, comparison, or ratings data, which may include, but is not limited to, claims data. For those issuers that publicize or otherwise make known to participating providers or their members the results of the provider's performance, the managed health insurance issuer shall, sixty (60) days prior to the public publishing of provider-specific information such as profiling, tiering, performance comparison, including, but not limited to, pay for performance programs or ratings data, do all of the following:

(A) Make available to the provider all methodologies, quality measures, data, analysis, and conclusions, ratings relied upon by the issuer and the degree to which each is relied upon by the issuer and allow the provider a reasonable opportunity to review and provide additional data or medical records and comments on the information proposed to be published by the issuer regarding the individual provider's profiling, tiering, comparison, or ratings;

(B) Should a provider submit additional data or medical records or comments under this subsection (e), that submission shall be made within thirty (30) days of the receipt of notice that the issuer will publish the information. If a provider submits additional data or medical records or comments on the information proposed to be published by the issuer, and the issuer elects to alter the provider's profiling, tiering, comparison, or ratings in accordance with and pursuant to the additional data or medical records and comments, then the issuers shall accordingly modify the provider's profiling, tiering, comparison or ratings prior to public publication of provider-specific information;

(C) The issuer shall provide with the publication of the provider performance rating information a prominently displayed disclosure of the data sources used to develop the rating information, an explanation of the limitations of data derived from these sources, and an explanation of the specific aspects or domains of provider performance that were measured to derive the ratings; and

(D) Whenever the issuer periodically updates any data results or findings publicized pursuant to this section, and to the extent those updates result in a lower rating of the provider's performance rating, the issuer shall repeat the requirements established by subdivisions (e)(1)(A)-(C).

(2) Notwithstanding any law, contract or other legal standard to the contrary, upon satisfying and complying with the requirements of this subsection (e), the issuer may publicize the results of a provider's performance rating in the manner and frequency that the issuer deems appropriate.



§ 56-32-131 - Verification of health benefit delivery -- Annual review -- Survey of persons disenrolled by the TennCare program.

(a) It is the intent of this section to establish a procedure to verify that the HMOs and behavioral health organizations participating by contract in the TennCare program are delivering the health benefits required under their TennCare contracts with the state. This procedure shall also assure that each of these entities have adequate provider networks to ensure the effective and efficient delivery of health care services to TennCare enrollees.

(b) The commissioner, with the advice and consent of the office of the comptroller of the treasury, shall contract with an entity independent of the state of Tennessee to conduct annual reviews of organizations contracting with the state in the TennCare program. The contract shall be entered into in accordance with appropriate state procedures. The purpose of this contract shall be to verify, on an annual basis, that each HMO and behavioral health organization contracting with the state of Tennessee in the TennCare program is delivering health care services in conformity with the TennCare contract and applicable statutory authority. This annual review shall include verifying that each of these organizations maintains an adequate network. The standards for network adequacy are defined by the TennCare contract and applicable statutes and regulations. Nothing in this subsection (b) precludes the expansion of the state's current contract with its External Quality Review Organization (EQRO) to include having the EQRO conduct this review. The contractor shall submit all findings for each organization in writing to the commissioner, the comptroller of the treasury and the director of the TennCare bureau.

(c) The department of commerce and insurance is authorized to conduct a survey of persons disenrolled by the TennCare program to determine if the persons were able to procure health insurance in the private market, or otherwise had access to healthcare benefits. The survey will not commence until a survey form is developed with the assistance of the TennCare bureau of the department of finance and administration, adopted by the commissioner of commerce and insurance, and approved by the state comptroller of the treasury. The survey will be conducted of persons who were disenrolled during the period from January 1, 2002, to December 31, 2002.



§ 56-32-132 - Investigatory powers of the department of commerce and insurance.

For the purposes of regulation and oversight of HMOs that participate in the TennCare program under Title XIX of the federal Social Security Act, compiled in 42 U.S.C. § 1396 et seq., or any successor to the TennCare program, and in addition to the powers and duties set forth in this title, the department of commerce and insurance has the power to examine and investigate the affairs of every person, entity, HMO, an affiliate of the parent of the HMO, or an affiliate of the HMO, in order to determine whether the person, entity, HMO, an affiliate of the parent of the HMO, or an affiliate of the HMO, is operating in accordance with this chapter and title 71, chapter 5.



§ 56-32-134 - Required information for verification and audit purposes.

(a) As used in this section, "affiliate" has the same meaning as defined in § 56-32-102.

(b) (1) For verification and audit purposes, each managed care organization that participates in the TennCare program shall provide to the department of commerce and insurance the following information for its organization:

(A) The names and addresses of all persons required to file a disclosure with the commissioner of health under § 71-5-137(a) and (b);

(B) An explanation of the interest in or connection with the managed care organization, or an affiliate of the organization, in accordance with § 71-5-137(a), of each person required to file a disclosure under subdivision (b)(1)(A); and

(C) A listing of all compensation of any form paid to each person required to file a disclosure under subdivision (b)(1)(A) related to the person's interest in or connection with the managed care organization, or an affiliate of the organization, in accordance with § 71-5-137(a).

(2) The information shall be provided on or before January 15th of each year for the preceding calendar year.



§ 56-32-135 - Confidentiality.

Any information and documentation obtained by the department pursuant to § 56-32-117(c) or § 56-32-132, shall be considered confidential, unless the commissioner in the commissioner's sole discretion determines to disclose the information or documentation.



§ 56-32-136 - Violation and penalty.

A violation of this chapter shall subject the violator to the penalty contained in § 56-1-801.



§ 56-32-137 - Discrimination prohibited -- Coverage not created.

A managed health insurance issuer shall not discriminate with respect to participation, referral, reimbursement of covered services, or indemnification as to any provider who is acting within the scope of the provider's license or certification under state law, solely on the basis of the license or certification. In selecting among providers of health services for membership in a provider network, a managed health insurance issuer or other network shall not discriminate against a class of providers who provide services that are covered by the plan by prohibiting the class of providers from membership in the provider network. As used in this section, "class of providers" means licensed physician assistants as defined in § 63-19-102, certified nurse midwives as described in § 56-7-2407, and nurses in advanced practice as defined in § 56-7-2408. This section shall not be construed as prohibiting managed health insurance issuers from including providers or classes of providers only to the extent necessary to meet the needs of the managed health insurance issuer's plan and its enrollees or from limiting referrals or establishing any other measure designed to maintain quality and control costs consistent with the responsibilities of the plan. This section shall not be construed as creating coverage for any service that is not otherwise covered under the terms of the managed health insurance issuer's plan.



§ 56-32-138 - Payment of authorized pharmacy claims -- Corrections by pharmacy.

(a) (1) If authorization is given and a pharmacy claim is adjudicated by an HMO or its agent to any pharmacy services provider for care to be delivered to a covered beneficiary under any evidence of coverage issued by the HMO, including those organizations participating in the TennCare program, collectively referred to as "organization," then the organization acting directly or by delegation through an agent acting on behalf of the organization shall not subsequently rescind or modify that authorization or deny the authorized payment to the pharmacy services provider for the authorized service after the provider renders the authorized service in good faith and pursuant to the authorization, except for payments made as a result of the provider's misrepresentation or fraud.

(2) If the bureau of TennCare provides notice to the HMO or its agent that a person is eligible to participate in the TennCare program, and, if based on good faith reliance on the information, the HMO makes a payment to a pharmacy provider for providing pharmacy services to the person enrolled in the TennCare program, and if the bureau of TennCare later rescinds the eligibility for the person, then the bureau of TennCare shall remain liable to the HMO for any amount the HMO paid to the provider for the pharmacy services. The bureau of TennCare shall not be liable when the eligibility is rescinded in the case of fraud or death as defined in the contract. The bureau of TennCare shall not be liable due to an error or delay on the part of the managed care organization or its agents in processing eligibility information received from the bureau of TennCare.

(b) Notwithstanding subsection (a), any organization may request the pharmacy to adjust or correct an adjudicated claim to correct incorrect data elements, including incorrect billing units, incorrect national drug code (NDC) numbers and incorrect prescriber identification numbers submitted in error and in good faith by the pharmacy. An organization shall provide the pharmacy an opportunity to correct claims submitted by the pharmacy in good faith. If the pharmacy does not correct the adjudicated claim requested within thirty (30) days of receipt of the request, then the organization may rescind, modify or recoup the funds paid on the requested claim and shall not be in violation of this section.






Chapter 34 - Burial Insurance [Repealed or Obsolete]



Chapter 35 - Title Insurance Law

Part 1 - Operation of Title Insurance Businesses

§ 56-35-101 - Short title -- Application -- Scope.

(a) This chapter shall be known and may be cited as the "Title Insurance Law."

(b) All title insurance companies, title insurance agents and the business of title insurance in this state shall be regulated, licensed and controlled by and under this chapter to the exclusion of all other laws and parts of laws of a general nature not specifically applicable.



§ 56-35-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Associate" includes any:

(A) Employee of a producer of title insurance business;

(B) Spouse or relative within the second degree by blood or marriage of a producer of title insurance business or of an associate of a producer of title insurance business;

(C) Person who has a financial interest in a producer of title insurance business or in an associate of a producer of title insurance business;

(D) Person in whom a producer of title insurance or an associate of a producer of title insurance business has a financial interest;

(E) Organized for profit business in which a producer of title insurance business or an associate of a producer of title insurance business is a director, officer, partner or employee;

(F) Corporation making consolidated returns for United States income tax purposes with any producer of title insurance business or with any associate of a producer of title insurance business; or

(G) Person with whom a producer of title insurance business or an associate of a producer of title insurance business has any agreement, arrangement or understanding, or pursues any course of conduct designed to evade this chapter;

(2) "Commissioner" means the commissioner of commerce and insurance, and includes all deputies legally appointed and constituted to act in the commissioner's place and stead by other applicable law of the state;

(3) "Controlled business" describes that portion of a title insurance company's, title insurance agent's or title insurance agency's business in this state with which there is connected in any way, directly or indirectly:

(A) Producers of title insurance business who have financial interests in the title insurance company, title insurance agent or title insurance agency;

(B) Associates of the producers; or

(C) Associates who have financial interests in the title insurance company, title insurance agent or title insurance agency;

(4) "Financial interest" means any interest, legal or beneficial, such that the holder is or will be entitled to a share of the net profits or net worth of the business in which the interest is held;

(5) "Person" means an individual, firm, association, partnership, estate, trust, fiduciary, syndicate or corporation;

(6) "Policy" means any instrument, contract or agreement whereby and whereunder title insurance companies insure or guarantee titles to real property, or interests therein, or liens or encumbrances on the property, as defined in subdivision (a)(11);

(7) "Producer of title insurance business" means:

(A) The insured or one (1) of the insureds under a policy of title insurance, except that, if the interest of the insured is held in a fiduciary capacity, the true or beneficial owner of the interest shall be deemed the insured for the purposes of this definition; or

(B) Any person engaged in the trade, business, occupation or profession of:

(i) Buying, selling, or leasing, or brokering or acting as agent in the buying, selling or leasing of interests in real property;

(ii) Making, brokering or acting as agent in the making of loans secured by interests in real property;

(iii) Building or developing for sale or lease real property, either improved or unimproved;

(iv) Providing escrow or closing services in connection with the transfer of interests in real property or the making of loans secured by interests in real property, other than as a title insurance agent or a title insurance agency, or as a full-time employee of a title insurance company, a title insurance agent or a title insurance agency; or

(v) Practicing law, other than as a full-time employee of a title insurance company, a title insurance agent or a title insurance agency;

(8) "Risk rate" means the aggregate consideration paid, or to be paid, to a title insurance company for the insurance liability assumed under the policy of title insurance, or binder therefor, issued and delivered, or proposed to be issued and delivered, by the company, exclusive of all other charges incident to the issuance of the binder or policy for abstracting, record searching, certificates as to the record title to real estate, escrow and closing services, or other related services that may be offered by any title insurance or guaranty company and which company is authorized by law and its charter to perform, or the company's costs and expenses of procuring examinations of titles by attorneys approved or selected by it for such purpose;

(9) "Title insurance agency" means a firm, association, trust, corporation, cooperative, joint stock company or other legal entity authorized in writing by a title insurance company to solicit title insurance, collect premiums, determine insurability in accordance with the underwriting rules and standards prescribed by the title insurance company that the agency represents, and issue title insurance policies, title insurance binders, commitments to insure and endorsements thereto in its behalf;

(10) "Title insurance agent" means either:

(A) A natural person who meets the requirements of or performs the same functions as a "title insurance agency"; provided, that "title insurance agent" does not include officers and salaried employees of any title insurance company; or

(B) A member, officer or employee of a title insurance agency who exercises the powers and performs the duties of the agency;

(11) "Title insurance business" means the insuring or guaranteeing of titles to real property, or interests in real property, or the validity, accuracy or sufficiency of liens or encumbrances on real property; provided, that nothing contained in this chapter shall make it necessary for any corporation making abstracts of title, certifying to the correctness of abstracts of title, issuing certificates as to the record title to real estate, or furnishing information regarding title to real estate, to comply with this chapter, when the information does not take the form of, and is not, in fact, an insurance of the title to real estate, or interest in real estate, or of the liens or other encumbrances; and

(12) "Title insurance company" means any corporation, foreign or domestic, authorized by its charter to conduct a "title insurance business" as defined by this chapter and is sometimes referred to as "insurer" or "insurers."



§ 56-35-103 - Powers of title companies.

Every corporation complying with this chapter has, in addition to the powers and authority under its charter and existing laws applicable to the company, the following additional authority:

(1) To own, lease or construct abstract or title plants, and operate and maintain the same, and make, certify, guarantee and issue abstracts of title; and

(2) To act as escrow agent in connection with any transaction relating to the purchase, sale, exchange, lease, mortgage or other acquisition, disposition or encumbrance of property, real or personal, or any interest therein.



§ 56-35-104 - Business prohibited title companies.

No corporation qualified to engage in the business of title insurance under this chapter shall guarantee the payment of any note, bond, mortgage or obligation of any other person or corporation, or execute collateral trust indentures as principal, or issue bonds secured by mortgages pledged under collateral trust indentures or certificates of participation in notes or mortgages, or engage in the business of banking.



§ 56-35-105 - Supervision and control by commissioner.

The business of title insurance in this state is placed under the supervision and control of the commissioner, and every corporation engaged in title insurance business in this state shall be subject to the requirements of this chapter, and none other than a corporation, domestic or foreign, duly qualified under this chapter shall engage in the business of title insurance in this state.



§ 56-35-106 - Certificate of compliance -- Fee.

Whenever any title insurance company has made the deposit of money or securities, as required by this chapter, or, if a foreign title insurance company, has duly filed the certificate referred to in § 56-35-112 and satisfied the commissioner that it has on deposit with the proper officer of some other state cash or authorized securities, which, when added to any sums so deposited in this state, are sufficient to meet the deposit requirements of § 56-35-112, submitted satisfactory evidence to the commissioner that it has complied with this chapter, and paid a fee of one hundred dollars ($100) for issuance of a certificate to do business, then the commissioner shall issue a certificate renewable July 1 of each year, reciting that the insurer has complied with the title insurance law of this state and is authorized to do a title insurance business in this state.



§ First - of 2 versions of this section

56-35-107. Tax on risk rate charges -- Credits and exemptions -- Penalties -- Minimum tax. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) Every title insurance company qualifying under this chapter shall annually, on or before March 1 of each year, file an annual statement as provided in § 56-35-108, and pay to the department of commerce and insurance a sum equal to two and one half percent (2.5%) of all risk rate charges collected by it, on risks located in this state, during the year next preceding, which tax shall be subject to the same credits and exemptions as provided for the gross premiums tax on other insurance companies under §§ 56-4-211, 56-4-213 and 56-4-217, and that shall be in lieu of any privilege tax, general or special; and all other taxes, state or local, except as provided by § 56-4-213.

(b) Any title insurance company, qualifying under this chapter, that fails to make the returns and payments correctly and promptly on or before March 1 of each year, shall be subject to penalty as provided for the gross premium tax on other insurance companies under § 56-4-216.

(c) The minimum amount of tax payable for any company qualifying under this chapter for the privilege of transacting business for any calendar year shall be one hundred fifty dollars ($150).

(d) Nothing in this section shall be construed to provide an exemption from the sales and use tax imposed by title 67, chapter 6.



§ Second - of 2 versions of this section

56-35-107. Tax on risk rate charges -- Credits and exemptions -- Penalties -- Minimum tax. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) Every title insurance company qualifying under this chapter shall annually, on or before March 1 of each year, file an annual statement as provided in § 56-35-108, and pay to the department of commerce and insurance a sum equal to two and one half percent (2.5%) of all risk rate charges collected by it, on risks located in this state, during the year next preceding, which tax shall be subject to the same credits and exemptions as provided for the gross premiums tax on other insurance companies under §§ 56-4-211, 56-4-213 and 56-4-217, and that shall be in lieu of any privilege tax, general or special; and all other taxes, state or local, except as provided by § 56-4-213.

(b) Any title insurance company, qualifying under this chapter, that fails to make the returns and payments correctly and promptly on or before March 1 of each year in an electronic format approved by the commissioner, shall be subject to penalty as provided for the gross premium tax on other insurance companies under § 56-4-216.

(c) The minimum amount of tax payable for any company qualifying under this chapter for the privilege of transacting business for any calendar year shall be one hundred fifty dollars ($150).

(d) Nothing in this section shall be construed to provide an exemption from the sales and use tax imposed by title 67, chapter 6.



§ 56-35-108 - Annual statement -- Forms.

The commissioner shall, in December of each year, furnish to each of the insurance companies authorized to do business under the provisions of this chapter, two (2) blanks in form adopted for their annual statement. The companies shall, annually, on or before March 1, file in the office of the commissioner a statement that shall exhibit its financial condition on December 31 of the previous year, and its business of that year. The annual statement shall be in the form and of the specifications the commissioner may require. The statement shall be subscribed and sworn to by the president and secretary, or in their absence, by two (2) of its principal officers.



§ 56-35-109 - Foreign corporations -- Commissioner appointed to accept process.

Any foreign title insurance company desiring to transact a title insurance business in this state must first file with the commissioner a written power of attorney appointing and authorizing the commissioner as its agent for the purpose of acknowledging or receiving service of process and upon whom process may be served, in all proceedings that may be instituted against the company in any court of this state, or in any court of the United States in this state, which power of attorney shall continue in force so long as any liability remains outstanding against the insurer in this state.



§ 56-35-110 - Agencies to hold certificates of authority.

(a) No person within this state shall act or hold the person out as a title insurance agency unless the person has been issued a certificate of authority by the commissioner.

(b) Any application for the certificate shall be in writing and on forms prescribed by the commissioner and shall be accompanied by a filing fee of one hundred ten dollars ($110).



§ 56-35-111 - Companies to file rates -- Disapproval of rates by commissioner -- Hearing.

(a) Every title insurance company shall file with the commissioner its schedules of rates and every modification of any rate that it proposes to use in this state. The schedule of rates and every modification of rates shall be filed by a rating organization meeting the qualifications set forth in § 56-35-132 unless an insurer files its own rates.

(b) No title insurance company, agency, or agent shall charge any rate for any policy or contract of title insurance except in accordance with filings or rates that are in effect for the title insurance company as provided in this part.

(c) The filing shall state the proposed effective date of rates, shall indicate the character and extent of the coverage contemplated, and shall be in the manner, form and detail as may be prescribed by the commissioner.

(d) (1) The commissioner shall within sixty (60) days after the receipt of any filing disapprove any rate the commissioner determines to be unfair, unjust or unfairly discriminatory.

(2) Any rate filed may be used or charged after the expiration of sixty (60) days from the date it has been so filed, unless the commissioner has issued notice of the commissioner's prior written disapproval thereto within that period.

(3) The notice of written disapproval shall specify the reasons therefor and shall state that a hearing will be granted within twenty (20) days after request in writing by the insurer or rating organization. In the conduct of the hearing, the commissioner or any regularly salaried employee specially designated by the commissioner for such purpose has the power to administer oaths, to require the appearance of and examine any person under oath, and to require the production of books, records or papers relevant to the inquiry upon the commissioner's or other employee's own initiative or upon the request of any interested insurer or rating organization.



§ 56-35-112 - Paid-up capital stock -- Surplus account -- Deposits with commissioner.

(a) Every corporation now organized, or which may be organized, under the laws of this state, or any foreign corporation now or in the future doing business in this state, insuring title to real estate, or insuring owners, mortgagees, lessees or others against loss by reason of defective title to real estate, or encumbrances thereon, before engaging in the business, shall have a paid-up capital stock of not less than one hundred thousand dollars ($100,000) and shall deposit with the commissioner as provided in this section, the sum of one hundred thousand dollars ($100,000) in cash or securities of kind and character as provided in this section, out of either capital or surplus, which fund shall be known as "Title Insurance Fund"; and the insurer may, at any time, and from time to time, for the purpose of qualifying itself to do business in any other state or states, or for any other purpose, voluntarily increase the amount of the fund; provided, that the increase or increases, when made, shall become and remain a part of the fund in the same manner as if the sum to which the fund is so increased was the amount required by this chapter, until the purpose for which the additional deposit was made shall cease to exist, whereupon the insurer shall have the right to withdraw the additional sums so deposited upon submission to the commissioner of satisfactory evidence that the insurer is no longer required to maintain the same. In addition to the paid up capital stock set out in this subsection (a), the corporation shall establish and maintain a surplus account to the extent that the capital stock and surplus account is in the aggregate amount of not less than five hundred thousand dollars ($500,000); provided, that the surplus shall not be required of those corporations chartered by the secretary of state on or before January 1, 1980.

(b) A foreign title insurance company that satisfies the commissioner that it has on deposit with the proper officer of some other state cash or securities of the kind and character required by this chapter for the protection of all policyholders and creditors of the insurer in the whole of the United States shall be relieved from the requirement of making deposits for such purpose in this state to the extent that it has the funds so deposited for such purposes in another state; provided, that the foreign insurance company shall file with the commissioner, in proper form, the current certificate of the proper officer with whom the cash or securities are deposited, stating the amount of the cash and the time and amount of each security so deposited, and the minimum worth which the officer is satisfied that the total deposit has and certifying that the deposit is being maintained in public custody and control pursuant to law in such state for the protection of the insurer's policyholders and creditors in the whole of the United States.



§ 56-35-113 - Use of income from deposits.

The commissioner shall permit any title insurance company, its agents, attorneys, representatives or assigns, to collect, receive and use the income and any and all remittances of any of the income received by the commissioner, from all securities so deposited, and the commissioner shall deliver, or cause to be delivered to them or any of them, any and all coupons or other evidences of the income to which they may be entitled.



§ 56-35-114 - Reserve fund of domestic insurers.

Every domestic insurer shall annually set apart, at the end of each year, into an account to be known as "Title Insurance Reserve," an amount equal to ten percent (10%) of the risk rates collected, during the year then ending, by the insurer on account of the title insurance business, until the insurer has a fund totaling one hundred thousand dollars ($100,000). The reserve shall be maintained in the treasury of the insurer as additional security to holders of title insurance policies or guarantees issued by the insurer. The insurer shall, on or before March 1 of each year, furnish the commissioner a sworn statement, verified by its president and secretary and under its corporate seal, showing that the sum of ten percent (10%) of all the risk rates so received by it during the year ending on December 31 next prior thereto, has been duly set aside and is held by the insurer in the title insurance reserve.



§ 56-35-115 - Unearned premium reserve.

On any policy of title insurance hereafter issued by any domestic insurer, there shall be reserved initially a sum equal to ten percent (10%) of the risk rate charge on the policy. At the end of each year, for the first five (5) years thereafter, there shall be a reduction of one tenth (1/10) of the sum so reserved, and thereafter, for a period of twenty (20) years, there shall be a reduction of one twentieth (1/20) of the remainder of the sum. The sum required to be reserved for unearned risk rates on contracts of title insurance shall at all times and for all purposes be considered as, and shall constitute, unearned portions of the risk rates. In calculating reserves, all contracts of title insurance shall be assumed to be dated in the middle of the year in which they are issued. Any foreign title insurance corporation doing business in this state shall be required to comply with this section, unless, by the laws of its state of domicile, it is required to set aside unearned premium or risk rate reserves in at least as great an amount as required by this section.



§ 56-35-116 - Deposit and reserve funds -- Care and investment.

The deposit required to be kept with the commissioner as the title insurance fund, together with any additions to the fund made as authorized in this chapter, and the title insurance reserve to be held by the insurers, and all unearned premium or risk rate reserves, shall be made and held either in lawful money of the United States, or in any investment authorized by the laws of Tennessee for nonassessment life insurance companies doing business in the state, and shall be safely kept for the benefit and security of all persons insured by the insurer for claims and demands arising out of the title insurance business, and shall be held and considered specially pledged as security for the title claims and demands; provided, that the insurer may change its deposits at any time and from time to time by depositing other securities of the kinds and descriptions in this section authorized to be deposited; and provided further, that the deposit, or change in deposit, shall be subject to the approval of the commissioner.



§ 56-35-117 - Exchange of information -- Consultation and cooperation -- Limitations.

In order to further more equitable establishment and adjustment of rates, including risk rates, or premiums and forms of contracts, policies and guarantees, the commissioner, every insurer and rating organization may exchange information and experience data with each other, and with the insurance supervisory officers and insurers in other states and with national organizations and associations and may consult and cooperate with them in respect to rates, including risk rates, or premiums and forms of contracts, policies and guarantees; and an insurer or rating organization licensed under this chapter may act in concert with each other and with others with respect to any and all matters pertaining to the making of rates, rating plans, or rating systems, or the preparation of forms of policies, contracts, or guarantees of title, underwriting rules, surveys and investigations, or the furnishing of loss and expense statistics or other information and data, or carrying on research.



§ 56-35-118 - Reasonable competition not discouraged.

Nothing in this chapter is intended to prohibit or discourage reasonable competition, or to prohibit or discourage uniformity in insurance rates, including risk rates, or premiums, or practices, or contracts, policies or guarantees of title.



§ 56-35-119 - Rebates prohibited.

(a) It is unlawful for any applicant for a policy of title insurance, or any person, firm or corporation, on behalf of the applicant, or any other person, firm or corporation whomsoever, to request, receive or obtain from a title insurance agent, or a title insurance company, any commission, discount, rebate, special favor, advantage or inducement, or to engage or participate in any collusion with respect thereto, or for any title insurance company, or agent, to give, grant or rebate any part of a premium for title insurance to any lender, mortgage broker or real estate agent or broker or real estate builder or developer, and no person shall engage in business as a title insurance agent in this state, nor accept or hold a certificate of agency for the chief and primary purpose of securing some special advantage, rebates, commissions or concessions on title insurance written for the person, or some person, firm, corporation or lending institution in which the person is interested, or with which the person is connected or associated, and all of which acts and things are expressly prohibited and forbidden by this chapter.

(b) Nothing in this chapter shall be construed to make unlawful the distribution of profits or dividends to the owner or owners or shareholders of a title insurance company, agency, or agent; provided, that the distribution is made in the ordinary course of business and in accordance with sound accounting principles.



§ 56-35-120 - Attorney and client.

Nothing in this chapter shall be construed to affect in any manner the relationship of attorney and client, or the fees paid for services performed by a licensed attorney at law.



§ 56-35-121 - Persons recommending insurance.

Nothing in this chapter, or in any other law of this state, shall be construed as preventing or prohibiting any attorney at law, real estate company, firm, broker or salesperson, lending institution, or the officers and employees of any institution, from advocating, recommending or requiring title insurance in any transaction in which they are engaged, nor transmitting to a title insurance agent or title insurance company, qualified in this state, applications for title insurance, arising out of the transactions, together with the charges for transactions, and in so doing no party shall be held to be a title insurer, nor to be engaged in business as a title insurance agent.



§ 56-35-122 - Rules and regulations.

The commissioner is authorized to make reasonable rules and regulations as are or may be necessary for the administration of this chapter, but no rule or regulation shall take effect until it has been duly filed in the commissioner's office and until and after the expiration of thirty (30) days' written notice to all title insurance companies doing business in the state and after a hearing, if a hearing has been requested in writing by any title insurance company prior to the termination of the thirty-day period.



§ 56-35-123 - Conduct of hearings.

In the conduct of any hearing, the commissioner, or the commissioner's deputy or duly authorized examiner, specially designated for the purpose, has the power to administer oaths and to examine any person under oath, and in connection therewith, to require the attendance of any person and the production of any books, records or papers relative to the inquiry.



§ 56-35-125 - Cessation of business -- Procedure.

Any title insurance company desiring to retire from business in Tennessee shall furnish the commissioner satisfactory evidence that it no longer has any liability outstanding upon any title insurance policy made by it in the conduct of its business in Tennessee, or that it has reinsured its outstanding policies in a solvent corporation, or corporations authorized to do a title insurance business in Tennessee, and the commissioner shall, thereupon, return to the title insurance company all deposits made by it under this chapter.



§ 56-35-126 - Conflicting laws -- Application.

Title insurance companies and title insurance business shall be governed, regulated and controlled by this chapter to the exclusion of all other laws applicable to insurance companies or insurance business, to the extent that such other laws are in conflict with this chapter.



§ 56-35-127 - Administration of chapter -- Penalties.

(a) The commissioner is charged with the administration of this chapter.

(b) Each violation of this chapter is a Class C misdemeanor.

(c) In addition to the criminal penalties, the commissioner may assess a civil penalty not to exceed five hundred dollars ($500) for each and every violation of any provisions of this chapter, or of any rule or regulation duly promulgated under this chapter.



§ 56-35-128 - Restrictions by other states -- Retaliation.

Whenever the laws or regulations of any other state impose upon a title insurance company incorporated by or organized under the laws of this state, or upon any agents of a title insurance company, any taxes, licenses or other fees, in the aggregate, or any fines, penalties, deposit requirements or other material obligations, prohibitions or restrictions, in excess of those imposed by the then existing laws of this state for similar purposes on similar companies of other states doing business in this state then, in every case, all title insurance companies, and all agents of the state, doing business or establishing an agency or agencies in this state, shall in this state be subject to the same fines, penalties, deposit requirements and other material obligations, prohibitions and restrictions, and shall be required to pay in this state the same taxes, licenses, or other fees as are applicable under the laws of the foreign state to Tennessee title insurance companies, or agencies of the Tennessee title insurance companies, doing business in the foreign state.



§ 56-35-129 - Title search and examination.

No policy or contract of title insurance shall be issued until and unless the title insurance company has caused to be conducted a reasonable search and examination of the title; provided, that the commissioner shall exercise no supervision and control over, and title insurance companies and title insurance rating organizations shall not file as part of their schedule of rates for title insurance, that part of the charge for title insurance applicable to search and examination in connection with insurance of title to real property located in counties with a population of less than one hundred seventy-five thousand (175,000), according to the 2010 federal census or any subsequent federal census.



§ 56-35-130 - Accounts and records.

Every title insurance company, agency and agent shall:

(1) Keep books of account and records and vouchers pertaining to the business of title insurance in such a manner that the commissioner or the commissioner's authorized representative may readily ascertain whether the company, agency or agent has complied with any and all applicable laws and regulations; and

(2) Maintain a separate record of all receipts and disbursements made while handling escrows, settlements and closings in connection with the business of title insurance and shall establish a separate account for the handling of funds received in the course of the transactions.



§ 56-35-131 - Additional requirements for license or certificates -- Violation of agreements.

(a) Except as provided by §§ 56-35-201 and 56-35-204, the commissioner shall refuse to issue any new license or certificate to any title insurance company, title insurance agent, or title insurance agency, unless the applicant therefor shall agree to abide by any one (1) of the following terms and conditions:

(1) The gross operating revenues for any fiscal year attributable to the placement or issuance of policies or contracts of title insurance derived from all sources of controlled business shall not exceed forty percent (40%) of the gross operating revenues of the company, agent or agency;

(2) The company, agent or agency will be operated as a subsidiary of a financial institution with its primary business being that of accepting deposits and making real estate loans and subject to regulation, inspection, and supervision of the United States government or an agency of the United States; or

(3) The title insurance agency or agent is to be operated by an attorney, a single partnership of attorneys, or a single professional corporation of attorneys as an ancillary part of the general practice of law.

(b) Any violation of the terms and conditions of the agreement shall serve as grounds for the commissioner to suspend or revoke the license or certificate to which the agreement pertains and to assess a civil penalty as provided by § 56-35-127.



§ 56-35-132 - Rating organizations.

(a) Unless it files its own rates, every title insurance company shall be a member of or subscribe to a rating organization licensed under this chapter and every filing or any modification of any rate, schedule, form, contract, or other item required by this chapter or by any rule or regulation made by the commissioner shall be made on behalf of the title insurance company by the rating bureau of which it is a member or to which it subscribes.

(b) A corporation, an unincorporated association, a partnership or an individual, whether located within or outside the state, may make application for a license as a rating organization for title insurance companies and shall file with the application:

(1) A copy of its constitution, its articles of agreement or association or its certificate of incorporation, and of its bylaws, rules and regulations governing the conduct of its business;

(2) A list of its members and subscribers;

(3) The name and address of a resident of this state upon whom notices or orders of the commissioner or process affecting the rating organization may be served; and

(4) A statement of its qualifications as a title insurance rating organization.

(c) If the commissioner finds that the applicant is qualified, the commissioner shall issue a license authorizing the applicant to act as a rating organization for title insurance companies. The application shall be granted or denied in whole or in part by the commissioner within sixty (60) days after the date of its filing with the commissioner. The licenses issued pursuant to this section shall remain in effect until suspended or revoked by the commissioner. The fee for the license shall be five hundred dollars ($500).

(d) Each rating organization shall furnish its ratemaking service without discrimination to all of its members and subscribers and shall, subject to reasonable rules and regulations, permit any title insurance company, not admitted to membership, to become a subscriber. The refusal of any rating organization to admit a title insurance company as a subscriber shall, at the request of the title insurance company, be reviewed by the commissioner at a hearing held upon at least ten (10) days' written notice to the rating organization and the title insurance company. If the rating organization fails to grant or reject a title insurance company's application for subscribership within thirty (30) days after it was made, the title insurance company may request a review by the commissioner as if the application had been rejected. If the commissioner finds that the title insurance company has been refused admittance to the rating organization as a subscriber without justification, the commissioner shall make an order directing the rating organization to admit the title insurance company as a subscriber. If the commissioner finds that the action of the rating organization in refusing admittance to a title insurance company as a subscriber is justified, the commissioner shall make an order affirming its action.

(e) Except as provided in subsection (f), each member of or subscriber to a rating organization shall adhere to the schedule of rates filed in its behalf by the rating organization.

(f) Any member of or subscriber to a rating organization may appeal to the commissioner from the decision of the rating organization in approving or rejecting any proposed change in or addition to the filings of the rating organization; and the commissioner shall, after a hearing held on not less than ten (10) days' written notice to the appellant and to the rating organization, issue an order approving the decision of the rating organization or directing it to give further consideration to the proposal. The failure of a rating organization to take action or make a decision within thirty (30) days after submission to it of a proposal under this subsection (f) shall constitute a rejection of the proposal within the meaning of this subsection (f).

(g) The commissioner shall, at least once in five (5) years, make or cause to be made an examination of each rating organization licensed in this state. The reasonable cost of the examination shall be paid by the rating organization examined upon presentation to it of a detailed account of the cost. The officers, managers, agents and employees of the rating organization may be examined under oath and shall exhibit all books, records, accounts, documents or agreements governing its method of operation. The commissioner may waive the examination upon proof that the rating organization has, within a reasonably recent period, been examined by the insurance supervisory official of another state, pursuant to the laws of that state, and upon the filing with the commissioner of a copy of the report of the examination.



§ 56-35-133 - Notification to buyers of the availability of title insurance.

(a) In connection with any transaction involving the purchase or sale of a fee simple possessory interest (title evidencing beneficial ownership) in real property in this state, the person conducting or handling the settlement, at or before the closing of settlement and disbursement of any funds, shall obtain from the purchaser a statement in writing that the purchaser has received a notice that owner's title insurance may be available to the purchaser and that the purchaser does or does not desire to purchase the insurance coverage. The notice shall not be required of a trustee under a deed of trust or in transactions that are to convey only a security interest in the property of an existing owner. In addition, notice under this section is not intended to duplicate and shall not be required where, in connection with the issuance of a mortgagee's title policy, notice with respect to owner's title insurance is given pursuant to rules of the department under this chapter. The notice may be combined with or attached to any other notices required of the purchaser; provided, that the notice required by this section is separately signed.

(b) The following or any other substantially similar form shall be sufficient for the purposes of this section:

Notice and Acknowledgment With Respect to Owner's Title Insurance

(c) In the event that the person conducting or handling the settlement shall fail to obtain from the purchaser the statement required by this section, the closing or settlement agent may cure the omission at any time subsequent to the closing of settlement but prior to actual or constructive notice of a claim or possible claim against the title of the real estate that was the subject of the settlement by sending a certified letter, return receipt requested, to the last known address of the purchaser, which includes the notification provided in this section.

(d) The notification provided by this section shall not be required in any of the following transactions:

(1) A judicial or non-judicial foreclosure;

(2) A sale pursuant to a court decree;

(3) A tax sale;

(4) A transfer evidenced by a deed upon which recording tax is not payable pursuant to § 67-4-409; or

(5) Any transaction wherein the purchaser has elected to obtain owner's title insurance or wherein the seller has elected to provide owner's title insurance to the purchaser.






Part 2 - Licensing and Appointment of Agents

§ 56-35-201 - Agents to be licensed -- Examination -- Other requirements.

(a) No person within this state shall act as or hold out to be a title insurance agent unless properly licensed in accordance with chapter 6, part 1 of this title.

(b) The examination administered to applicants for a title insurance agent's license shall include questions regarding the search and examination of title to real property.

(c) Any title insurance agent who is employed by a title insurance agency or company shall not be required to enter into any agreement, term or condition as set forth in § 56-35-131 insofar as the agent's employment with the title insurance agency or company is concerned; provided, that the agent meets all other licensing requirements.



§ 56-35-202 - Bond or deposit required -- Suits on bond.

(a) Every title insurance agent licensed shall, within thirty (30) days after the date the license is issued, file with the commissioner a bond in the amount of twenty-five thousand dollars ($25,000), or cash and/or securities in like amount.

(b) The bond, or cash and/or securities, on file with the commissioner shall be maintained for so long as the title insurance agent's license remains in effect.

(c) The bond shall be made payable to this state for the use and benefit of all persons who suffer pecuniary loss in a real estate transaction, involving the solicitation or issuance of title insurance, caused by any act of fraud, dishonesty, theft, embezzlement or willful misconduct on the part of the title insurance agent.

(d) Any person suffering the pecuniary loss may bring suit on the bond in the person's own name in any court of competent jurisdiction in Tennessee.

(e) The bond shall be executed by a surety company authorized to do business in Tennessee, and shall be in a form acceptable to the commissioner.

(f) Nothing in this section shall be construed to be in derogation of any other rights which may be held or accrued by any person involved in the solicitation, transaction, or issuance of title insurance.



§ 56-35-203 - Title insurance companies not to defray agents' license expenses.

No portion of the expense of examination, satisfaction of the requirements of this chapter for the filing of a bond or cash and/or securities, or any other qualification for the issuance or continuance of a title insurance agent's license shall be paid for or defrayed by a title insurance company.



§ 56-35-204 - Appointment of agents -- Terminations -- Renewals -- Fees -- Exceptions.

(a) Every title insurance company qualified under this chapter shall obtain from the commissioner approval of appointments for every agent writing or soliciting insurance for it as provided in this state. Appointments of agents shall expire one minute past midnight (12:01 a.m.), January 1 of each year, or may be terminated by the insurer at any time by submitting the required termination form to the commissioner as set forth in § 56-6-153 [repealed].

(b) Annually, and prior to January 1 of each year, every title insurance company shall file with the commissioner, in the form and manner that the commissioner prescribes, a designation or certification of all its agents whose appointments are to be renewed.

(c) The fee for each appointment or renewal of an insurance agent and for each duplicate request for appointment of an insurance agent shall be six dollars ($6.00) and shall be in lieu of all other taxes on this privilege. Appointment fees shall not be refundable.

(d) This section does not apply to any executive, traveling salaried employees or persons employed by the agents solely for the performance of clerical, stenographic or similar office duties.



§ 56-35-205 - Revocation of agent's authority.

Appointments of agents may be revoked, at any time, by an instrument in writing signed by the president or vice president of the appointing company and filed with the commissioner, and shall be effective from the date received and filed by the commissioner.









Chapter 36 - Standard Nonforfeiture Law for Individual Deferred Annuities

§ 56-36-101 - Short title.

This chapter shall be known and may be cited as the "Standard Nonforfeiture Law for Individual Deferred Annuities."



§ 56-36-102 - Applicability.

This chapter does not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under the Internal Revenue Code, § 408, codified in 26 U.S.C. § 408, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced or reversionary annuity, nor to any contract that shall be delivered outside this state through an agent or other representative of the company issuing the contract.



§ 56-36-103 - Nonforfeiture requirements.

(a) In the case of contracts issued on or after March 12, 2004, no contract of annuity, except as stated in § 56-36-102, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions, which in the opinion of the commissioner are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

(1) That upon cessation of payment of considerations under a contract, or upon the written request of the contract owner, the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of the value as is specified in §§ 56-36-105 -- 56-36-108 and 56-36-110;

(2) If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of any paid-up annuity benefit a cash surrender benefit of the amount as is specified in §§ 56-36-105, 56-36-106, 56-36-108, and 56-36-110. The company may reserve the right to defer the payment of the cash surrender benefit for a period not to exceed six (6) months after demand therefor with surrender of the contract after making written request and receiving written approval of the commissioner. The request shall address the necessity and equitability to all policyholders of the deferral;

(3) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of the benefits; and

(4) A statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract, or any prior withdrawals from or partial surrenders of the contract.

(b) Notwithstanding the requirements of this section, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two (2) full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to the period would be less than twenty dollars ($20.00) monthly, the company may at its option terminate the contract by payment in cash of the then present value of the portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under the contract.



§ 56-36-104 - Minimum values.

(a) Prior to July 1, 2006, a company may elect to comply with this subsection (a) or subsection (b). On and after July 1, 2006, all companies shall comply with subsection (b). The minimum values as specified in this chapter in §§ 56-36-105 -- 56-36-108 and 56-36-110 of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this section:

(1) (A) (i) With respect to contracts providing for flexible considerations issued prior to July 1, 2002, the minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to that time at a rate of interest of three percent (3%) per annum of percentages of the net considerations, as defined in subdivision (a)(1)(B), prior to that time, decreased by the sum of:

(a) Any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest of three percent (3%) per annum; and

(b) The amount of any indebtedness to the company on the contract, including interest due and accrued;

and increased by any existing additional amounts credited by the company to the contract.

(ii) With respect to contracts providing for flexible considerations issued on and after July 1, 2002, the minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at a rate of interest of one and one half percent (1.5%) per annum of percentages of the net considerations, as defined in subdivision (a)(1)(B), prior to such time, decreased by the sum of:

(a) Any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest of one and one half percent (1.5%) per annum; and

(b) The amount of any indebtedness to the company on the contract, including interest due and accrued;

and increased by any existing additional amounts credited by the company to the contract.

(B) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount not less than zero (0) and shall be equal to the corresponding gross considerations credited to the contract during that contract year, less an annual contract charge of thirty dollars ($30.00), and less a collection charge of one dollar and twenty-five cents ($1.25), per consideration credited to the contract during that contract year. The percentages of net considerations shall be sixty-five percent (65%) of the net consideration for the first contract year and eighty-seven and one half percent (87.5%) of the net considerations for the second and later contract years. Notwithstanding the preceding sentence, the percentage shall be sixty-five percent (65%) of the portion of the total net consideration for any renewal contract year that exceeds by not more than two (2) times the sum of those portions of the net considerations in all prior years for which the percentage was sixty-five percent (65%);

(2) With respect to contracts providing for fixed scheduled considerations, minimum nonforfeiture amounts shall be calculated on the assumption that considerations are paid annually in advance and shall be defined as for contracts with flexible considerations that are paid annually with two (2) exceptions:

(A) The portion of the net consideration for the first contract year to be accumulated shall be the sum of sixty-five percent (65%) of the net consideration for the first contract year plus twenty-two and one half percent (22.5%) of the excess of the net consideration for the first contract year over the lesser of the net considerations for the second and third contract years; and

(B) The annual contract charge shall be the lesser of:

(i) Thirty dollars ($30.00); or

(ii) Ten percent (10%) of the gross annual consideration; and

(3) With respect to contracts providing for a single consideration, minimum nonforfeiture amounts shall be defined as for contracts with flexible considerations, except that the percentage of net consideration used to determine the minimum nonforfeiture amount shall be equal to ninety percent (90%) and the net consideration shall be the gross consideration less a contract charge of seventy-five dollars ($75.00).

(b) The minimum values as specified in this chapter in §§ 56-36-105 -- 56-36-108 and 56-36-110 of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this subsection (b).

(1) (A) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at rates of interest as indicated in subdivision (b)(2) of the net considerations, as defined in this section, paid prior to such time, decreased by the sum of subdivisions (b)(1)(A)(i)-(iv):

(i) Any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest as indicated in subdivision (b)(2);

(ii) An annual contract charge of fifty dollars ($50), accumulated at rates of interest as indicated in subdivision (b)(2);

(iii) Any premium tax paid by the company for the contract, accumulated at rates of interest as indicated in subdivision (b)(2); and

(iv) The amount of any indebtedness to the company on the contract, including interest due and accrued; and

(B) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty-seven and one half percent (87.5%) of the gross considerations credited to the contract during that contract year.

(2) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three percent (3%) per annum and the following, which shall be specified in the contract if the interest rate will be reset:

(A) The five-year constant maturity treasury rate reported by the federal reserve as of a date, or average over a period, rounded to the nearest one-twentieth of one percent (.05%), specified in the contract no longer than fifteen (15) months prior to the contract issue date or redetermination date under subdivision (b)(2)(D);

(B) Reduced by one hundred twenty-five (125) basis points;

(C) Where the resulting interest rate is not less than one percent (1%); and

(D) The interest rate shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis and period, if any, shall be stated in the contract. The basis is the date or average over a specified period that produces the value of the five-year constant maturity treasury rate to be used at each redetermination date.

(3) During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in subdivision (b)(2)(B) by up to an additional one hundred (100) basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction shall not exceed the market value of the benefit. The commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. Lacking such a demonstration that is acceptable to the commissioner, the commissioner may disallow or limit the additional reduction.

(4) The commissioner may adopt rules and regulations, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement the provisions of subdivision (b)(3) and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts that the commissioner determines adjustments are justified.



§ 56-36-105 - Computation of present value.

Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. The present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.



§ 56-36-106 - Calculation of cash surrender values.

For contracts that provide cash surrender benefits, the cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit that would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender, reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, the present value being calculated on the basis of an interest rate not more than one percent (1%) higher than the interest rate specified in the contract for accumulating the net considerations to determine the maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under the contracts shall be at least equal to the cash surrender benefit.



§ 56-36-107 - Calculation of paid-up annuity benefits.

For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, the present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine the maturity value, and increased by any existing additional amounts credited by the company to the contract. For contracts that do not provide any death benefits prior to the commencement of any annuity payments, the present values shall be calculated on the basis of the interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.



§ 56-36-108 - Maturity date.

For the purpose of determining the benefits calculated under §§ 56-36-106 and 56-36-107, in the case of annuity contracts under which an election may be made to have annuity payments commenced at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.



§ 56-36-109 - Disclosure of limited benefits.

Any contract that does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that the benefits are not provided.



§ 56-36-110 - Inclusion of lapse of time considerations.

Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.



§ 56-36-111 - Proration of values -- Additional benefits.

For any contract that provides, within the same contract by rider or supplemental contract provisions, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding §§ 56-36-105 -- 56-36-108 and 56-36-110, additional benefits payable:

(1) In the event of total and permanent disability;

(2) As reversionary annuity or deferred reversionary annuity benefits; or

(3) As other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for the additional benefits;

shall be disregarded in ascertaining the minimum nonforfeiture amount, paid-up annuity, cash surrender and death benefits that may be required by this chapter. The inclusion of the additional benefits shall not be required in any paid-up benefits, unless the additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity cash surrender and death benefits.



§ 56-36-112 - Operative dates.

After March 13, 1978, any company may file with the commissioner a written notice of its election to comply with the provisions of this chapter after a specified date, which shall be the operative date of this chapter for the company, and this chapter shall become operative with respect to annuity contracts thereafter issued by the company. If a company makes no election, the operative date of this chapter for the company shall be March 13, 1980, and until the operative date the company shall continue to be governed by § 56-7-112.



§ 56-36-113 - Rules and regulations.

The commissioner may adopt rules and regulations, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement the provisions of this chapter.






Chapter 37 - Premium Finance Company Act of 1980

§ 56-37-101 - Short title.

This chapter shall be known and may be cited as the "Premium Finance Company Act of 1980."



§ 56-37-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of financial institutions;

(2) "Licensee" means a premium finance company holding a license issued under this chapter;

(3) "Person" means an individual, partnership, association, business corporation, nonprofit corporation, common law trust, joint-stock company or any other group of individuals however organized;

(4) "Premium finance agreement" means an agreement by which an insured or prospective insured promises to pay to a premium finance company the amount advanced or to be advanced under the agreement to an insurer or to an insurance agent or producing agent in payment of premiums of an insurance contract, together with interest and a service charge as authorized and limited by this chapter;

(5) "Premium finance company" means a person engaged in the business of entering into premium finance agreements or acquiring premium finance agreements from other premium finance companies; and

(6) "Premiums financed" means any interest assigned pursuant to a premium finance agreement or other assignment in or relating to an insurance policy or contract of insurance, to the extent of the rights retained by an assignor or assignee of that policy or contract of insurance for the refund of premiums and related charges paid.



§ 56-37-103 - License required -- Fees -- Disclosure -- Rules and regulations.

(a) No person shall engage in the business of a premium finance company in this state without first having obtained a license as a premium finance company from the commissioner.

(b) (1) Licenses issued pursuant to this chapter shall expire on March 31. A license may be renewed for the ensuing twelve-month period upon application by the license holder showing continued compliance with the requirements of § 56-37-104, and payment of the nonrefundable supervision fee, as provided in § 45-1-118(i). The supervision fee shall be applicable to each location. A licensee making timely and complete application and payment for renewal of its license shall be permitted to continue to operate under its existing license until its application is approved or denied. The completed renewal application and the payment of the annual supervision fee shall be sent to the department on or before March 1 of each year. Licenses issued under the former provisions of this chapter shall instead expire on March 31, 2016.

(2) Licensees submitting renewal applications pursuant to this chapter from April 15, 2015, through July 1, 2015, shall not pay a supervision fee, as provided in § 45-1-118(i). A renewed license issued under this chapter with a beginning effective date of July 1, 2015, shall expire on March 31, 2016. The renewal fee for a renewed license submitted from April 15, 2015, through July 1, 2015, shall be three hundred dollars ($300). A licensed location examined from April 15, 2015, through March 31, 2016 shall pay the actual and reasonable costs of the examination.

(c) The commissioner has the authority, at any time, to require the applicant to disclose fully the identity of all stockholders, partners, officers, and employees, and has discretion to refuse to issue or renew a license in the name of any firm, partnership or corporation if not satisfied that any officer, employee, stockholder or partner thereof who may materially influence the applicant's conduct meets the standards of this chapter.

(d) The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this chapter. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(e) The commissioner may employ persons as necessary to examine or investigate and make reports on alleged violations of this chapter or compliance with the other provisions of this chapter. The costs for an examination or investigation of licensees shall be assessed pursuant to § 45-1-118(i). An unlicensed person subject to the licensing requirements of this chapter, who is examined or investigated in accordance with this chapter, shall pay to the commissioner the reasonable and actual expenses of the investigation or examination.

(f) The commissioner may establish a biennial license arrangement for the filing of the application for licensure renewal, but in no case shall the supervision fee be payable for more than one (1) year at a time.



§ 56-37-104 - Investigation of applicants.

(a) Upon the filing of an application and the payment of the nonrefundable supervision fee, as provided in § 45-1-118(i), the commissioner shall make an investigation of each applicant and shall issue a license if the applicant is qualified in accordance with this chapter. If the commissioner does not so find, the commissioner shall, at the request of the applicant, give the applicant a full hearing in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The commissioner shall issue or renew a license, as may be applied for, when the commissioner is satisfied that the person to be licensed:

(1) Is competent and trustworthy and intends to act in good faith in the capacity involved by the license for which the person applied;

(2) Has a good business reputation and has had experience, training or education so as to be qualified in the business for which the license is required; and

(3) If a corporation, is a corporation incorporated under the laws of this state or a foreign corporation authorized to transact business in this state.



§ 56-37-105 - Revocation or suspension of license.

(a) The commissioner may revoke or suspend the license of any premium finance company when after investigation the commissioner finds that:

(1) The license issued to the company was obtained by fraud;

(2) There was any misrepresentation in the application for the license;

(3) The holder of the license has otherwise proven untrustworthy or incompetent to act as a premium finance company; or

(4) The company has violated any of the provisions of this chapter.

(b) Before the commissioner revokes, suspends or refuses to renew the license of any premium finance company, the aggrieved person shall be entitled to a hearing in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In lieu of revoking or suspending the license for any of the causes enumerated in this section, after hearing as herein provided, the commissioner may subject the company to a penalty of not more than two hundred dollars ($200) for each offense when the commissioner finds that the public interest would not be harmed by the continued operation of the company. The amount of the penalty shall be paid by the company to the commissioner.

(c) If the commissioner refuses to issue to any person a license as a premium finance company, or revokes, suspends or refuses to renew the license of any premium finance company, or imposes a penalty on the company, after a hearing as provided under subsection (b), the applicant or licensee may appeal from the refusal to issue a license or from the adjudication in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-37-106 - Maintenance and preservation of records -- Examination.

(a) Every licensee shall maintain corporate and accounting records, including complete records of its premium finance transactions, and the records shall be open to examination and investigation by the commissioner. The commissioner may at any time during regular business hours examine the records at any location at which the records are maintained.

(b) Every licensee shall preserve its records of the premium finance transactions, including cards used in a card system, if any, for at least two (2) years after making the final entry in respect to any premium finance agreement. The preservation of records in photographic, microfilm or microfiche form shall constitute compliance with this requirement.



§ 56-37-107 - Premium finance agreement -- Contents.

(a) A premium finance agreement shall:

(1) Be dated and signed by the insured or on behalf of the insured by a power of attorney, and its printed portion shall be in at least eight-point type;

(2) Contain the name and place of business of the insurance agent negotiating the related insurance contract, the name and residence or the place of business of the insured as specified by the insured, the name and place of business of the premium finance company to which payments are to be made, a brief description of the insurance contracts involved and the amount of the premium; and

(3) Set forth the following items where applicable:

(A) The total amount of the premiums;

(B) The amount of the down payment;

(C) The principal balance (the difference between subdivisions (a)(3)(A) and (B));

(D) The amount of the interest;

(E) The balance payable by the insured (sum of subdivisions (a)(3)(C) and (D)); and

(F) The number of installments required, the amount of each installment expressed in dollars, and the due date or period of the installments.

(b) The items set out in subdivision (a)(3) need not be stated in the sequence or order in which they appear in subdivision (a)(3), and additional items may be included to explain the computations made in determining the amount to be paid by the insured. Compliance with the federal Truth In Lending Act, compiled in 15 U.S.C. § 1601 et seq., will satisfy disclosure requirements of this section.



§ 56-37-108 - Interest charges -- Computation -- Maximum rates.

(a) A premium finance company shall not charge, or contract for an interest charge, other than as permitted by this chapter.

(b) The interest is to be computed on the balance of the premiums due, after subtracting the down payment made by the insured in accordance with the premium finance agreement, from the effective date of the insurance contract, for which the premiums are being advanced, to and including the date when the final installment of the premium finance agreement is payable.

(c) The maximum effective rate of interest under this chapter shall:

(1) Be determined in accordance with the actuarial method;

(2) In the case of precomputed interest, be calculated and determined as of the effective date of the insurance contract on the assumption that all scheduled payments will be made as contracted; and

(3) Not be affected by the prepayment of the loan, in whole or in part.

(d) The maximum effective rate of interest per annum under this chapter shall not exceed twenty-four percent (24%) per annum.

(e) The term of a loan for the purposes of this section commences on the effective date of the insurance contract for which the premium is being advanced. Differences in the lengths of months are disregarded and, for any period less than a month, each day may be counted as one thirtieth (1/30) of a month.

(f) Notwithstanding any premium finance agreement, any insured may prepay the obligation in full at any time. In this event, the insured shall receive a refund credit, which refund credit shall represent at least as great a proportion of the interest as the sum of the periodic balances after the month in which prepayment is made bears to the sum of all periodic balances under the schedules of installments in the agreement. Where the amount of the refund credit is less than one dollar ($1.00), no refund need be made.



§ 56-37-109 - Loan charges.

No licensee under this chapter has the power to charge premium loan charges other than, or in amounts greater than, the following:

(1) Licensees may charge, in the case of the pre-computed loan, a service charge in an amount equal to four percent (4%) of the total amount of the loan, which charge may be deducted in advance from the principal of the premium loan; provided, that a licensee who contracts for the payment of interest on the balances from time to time outstanding, commonly referred to as a revolving or open-end account, shall be limited to contracting for a service charge not to exceed fifteen dollars ($15.00) and payable no more frequently than once per calendar year per premium loan account. This service charge shall be in lieu of all other compensation for services, expenses, detriments or commitments directly incident to the loan, except those charges that are otherwise specifically provided in this chapter. This charge is authorized and limited on the basis that it is generally reasonably related to the total costs and expenses that it is designed to cover, and in order to make the amount of the charges more certain and readily ascertainable by the registrants, their borrowers and the commissioner, and to that end registrants shall not be required to maintain detailed records with respect to the services, expenses, detriments or commitments covered thereby. This charge shall not, however, be imposed on that portion of a loan used to pay any existing loan or part thereof owing by the same borrower or spouse or both to the same licensee or any affiliated lender.

(2) (A) A premium finance agreement may provide for the payment by the insured of a delinquency charge of two dollars ($2.00) to a maximum of five percent (5%) of the delinquent installment on any installment, which is in default for a period of ten (10) days or more; provided, that the charge shall not be collected more than once for the same delinquency.

(B) If the default results in the cancellation of any insurance contract listed in the agreement, the agreement may provide for the payment by the insured of a cancellation charge of five dollars ($5.00).

(3) A premium finance agreement may provide for payment of collection costs, attorney's fees equal to fifteen percent (15%) of the outstanding indebtedness and any other charges that arose because one (1) party breached the contract.

(4) None of the charges referred to in this section shall be considered directly or indirectly in determining whether a violation of the usury laws has occurred under a premium finance agreement.



§ 56-37-110 - Cancellation -- Notice.

(a) When a premium finance agreement contains a power of attorney enabling the premium finance company to cancel any insurance contract or contracts listed in the agreement, the insurance contract or contracts shall not be cancelled by the premium finance company unless the cancellation is effectuated in accordance with this section.

(b) Not less than ten (10) days' written notice shall be mailed to the insured, at the insured's last known address as shown on the records of the premium finance company, of the intent of the premium finance company to cancel the insurance contract unless the default is cured within the ten-day period; provided, that if a default results from the refusal of a bank to honor a loan repayment check, the default shall be treated as a request of the insured for cancellation and the premium finance company shall not be required to provide an additional ten (10) days' written notice to the insured.

(c) After expiration of the ten-day period, the premium finance company may thereafter cancel the insurance contract or contracts by mailing to the insurer a notice of cancellation. The insurance contract shall be cancelled as if the notice of cancellation had been submitted by the insured, but without requiring the return of the insurance contract or contracts. The premium finance company shall also mail a notice of cancellation to the insured at the insured's last known address as shown on the records of the premium finance company.

(d) All statutory, regulatory and contractual restrictions providing that the insurance contract may not be cancelled unless notice is given to a governmental agency, mortgagee or other third party shall apply where cancellation is effected under the provisions of this section. The insurer shall give the prescribed notice on behalf of itself or the insured to any governmental agency, mortgagee or other third party on or before the second business day after the day it receives the notice of cancellation, taking into consideration the number of days' notice required to complete the cancellation.



§ 56-37-111 - Refund of gross unearned premiums upon cancellation.

(a) Whenever a financed insurance contract is cancelled, the insurer shall return whatever gross unearned premiums are due under the insurance contract directly to the premium finance company for the account of the insured or insureds as soon as reasonably possible, but in no event shall the period for payment exceed thirty (30) days after the effective date of cancellation. In the event that the crediting of return premiums to the account of the insured results in a surplus over the amount due from the insured, the premium finance company shall refund the excess to the insured within thirty (30) days; provided, that no refund shall be required if it amounts to less than one dollar ($1.00). Failure by the insurer to remit the unearned premium to the finance company, as required by this subsection (a), shall make the insurer liable for any interest or finance fees that are assessed against the policyholder as a result of the failure to timely remit unearned premiums after the required period to remit the refund.

(b) When cancellation of a financed insurance contract is requested by the premium finance company, the insurance company shall base the refund of the unearned premiums on a pro-rata basis.



§ 56-37-112 - Perfection of assignment and security interest.

(a) A premium finance company, seller, building or savings and loan association, bank, trust company, industrial loan and thrift company or credit union authorized to do business in this state that finances insurance premiums, shall be deemed to have a perfected assignment and security interest in any premiums financed if the buyer or borrower signs a written agreement assigning a security interest in the premiums financed to the premium finance company, seller, seller's assignee, or lender. No filing or other recordation of the premium finance agreement or financing statement shall be necessary to perfect the validity of the agreement as a valid assignment and secured transaction as against creditors, subsequent purchasers, pledgees, encumbrancers, trustees in bankruptcy or any other insolvency proceeding under any law, or anyone having the status or power of the aforementioned or their successors or assigns.

(b) Title 47, chapter 9, shall govern the relative priorities of security interests in, and any right of set-off against, funds advanced pursuant to a premium finance agreement or cash proceeds of a premium financed.



§ 56-37-113 - Penalties.

Any premium finance company that willfully and knowingly violates the provisions of any section of this chapter commits a Class C misdemeanor.



§ 56-37-114 - Exemptions.

This chapter does not apply to:

(1) The financing of insurance premiums by any seller who sells goods or services pursuant to an installment sale contract wherein a time price differential is charged, or to any building or savings and loan association, bank, trust company, industrial loan and thrift company or credit union authorized to do business in this state, which finances insurance premiums incidental to other extensions of credit;

(2) Any insurance company, association or exchange authorized to do business in this state that solely finances the insurance premiums for the insurance policies it issues or a subsidiary of an authorized insurer admitted in this state or a corporation under substantially the same management or control as an admitted insurer or group of insurers, where the subsidiary, managed or controlled company is engaged in the business of financing insurance premiums on policies issued only by its parent insurer or affiliated group of insurers; and

(3) Any insurance agent or producing agent licensed to do business in this state who finances premiums on policies solely written by the agent or producing agent.



§ 56-37-115 - Reenactment -- Short title.

This chapter is reenacted in its entirety as amended by Acts 1981, ch. 414, and shall continue to be entitled the "Premium Finance Company Act of 1980."






Chapter 38 - Amusement Ride and Attraction Safety Insurance Act of 1984 [Repealed]



Chapter 40 - Indemnified Employee Welfare Benefit Plans

§ 56-40-101 - Annual registration -- Exclusion of catastrophic loss.

(a) Each plan that purchases a contract of insurance that provides for indemnification of claims made by plan participants, except in the event of a catastrophic loss, shall register annually with the department of commerce and insurance, in the manner and on forms prescribed by the department.

(b) "Catastrophic loss," as used in this section, means any contract of insurance that provides for indemnification of claims made by plan participants in the amount of twenty-five thousand dollars ($25,000) or more per individual participant or an accumulated loss in any one (1) plan contract year in the amount of and over one hundred fifty thousand dollars ($150,000) for the employee plan.



§ 56-40-102 - Registration requirements.

(a) The registration requirements of this chapter include, but are not limited to:

(1) The employer's name and insurance federal employer identification number;

(2) The total number of employees covered by the employee welfare benefit plan;

(3) The size of the insurance reserve fund under the plan;

(4) An attached copy of insurance benefits provided to employees and their dependents under the plan; and

(5) An attached copy of any indemnity supplemental insurance that insures the plan benefits, with disclosure of the point at which the indemnity insurance begins coverage of those plan benefits.

(b) Registrations shall be filed and received in the office of the department of commerce and insurance no later than twelve o'clock midnight (12:00 midnight) of January 31 of each year.



§ 56-40-103 - Accuracy of information.

The information registered and reported in accordance with § 56-40-102 shall be accurate as of the date of registration.



§ 56-40-104 - Violations -- Penalties.

Any plan that violates this chapter shall be subject to a fine and/or a civil penalty of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each violation. Each year that a plan fails to register in accordance with this chapter constitutes a separate violation.



§ 56-40-105 - Rules and regulations.

The department shall promulgate necessary and appropriate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement the effect and intent of this chapter.






Chapter 41 - Joint Underwriting/Risk Sharing

§ 56-41-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Association" means the Tennessee property and casualty insurance association; and

(2) "Insurance" means "property insurance" as defined in § 56-2-201, and "casualty insurance" as defined in § 56-2-201, except for:

(A) Hazardous waste or environmental impairment insurance; and

(B) Any kind of insurance that is available through the Tennessee automobile insurance plan or any other existing residual market mechanism as defined in chapter 5 of this title.



§ 56-41-102 - Voluntary risk sharing or market assistance plan.

If the commissioner of commerce and insurance finds after a hearing that, in any part of this state, property and casualty insurance is not readily available in the voluntary market and that the public interest requires its availability, the commissioner may authorize formation of a voluntary risk sharing or market assistance plan under § 56-41-111.



§ 56-41-103 - Tennessee property and casualty insurance association -- Creation -- Plan of operation.

(a) If, after public hearing, the commissioner finds that the voluntary risk sharing or market assistance plan has failed, or that no plan has been established, to restore availability of the needed insurance coverages, the commissioner may establish the Tennessee property and casualty insurance association as an unincorporated association. The purpose of the association shall be to provide a market for certain kinds of property and casualty insurance on a self-supported basis without subsidy from other kinds of insurance.

(b) The association shall perform its functions under a plan of operation approved by the commissioner. The plan of operation shall:

(1) Give consideration to the need for adequate and readily accessible coverage, to alternative methods of improving the market affected, to the preferences of insurers and agents, to the inherent limitations of the insurance mechanism, to the need for reasonable underwriting standards, and to the requirement of reasonable loss prevention measures;

(2) Establish procedures that will create minimum interference with voluntary markets;

(3) Spread the burden imposed by the association equitably and efficiently within the insurance industry; and

(4) Establish procedures for applicants and participants to have grievances reviewed by an impartial body.



§ 56-41-104 - Board of directors of association.

(a) The administrative powers of the association are vested in a board of directors, approved by the commissioner, consisting of seven (7) members who shall be elected and votes shall be cast and counted on a weighted basis in accordance with the premiums written of each member insurer. In addition, there shall be appointed by the commissioner two (2) members who shall be licensed agents or a representative of an agent's association.

(b) Members of the board of directors may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors and for reasonable and equitable compensation as may be prescribed by the terms of the plan of operation.

(c) The board of directors shall submit to the commissioner a plan of operation for the association and make suitable or necessary amendments to the plan to assure the fair, reasonable and equitable administration of the association. The plan of operation shall become effective upon the commissioner's approval in writing. The commissioner has the authority to modify or amend the plan.

(d) If the association fails to submit a plan of operation within a reasonable period of time, or if at any time thereafter the association fails to submit amendments to the plan of operation, the commissioner, after a public hearing, may promulgate a plan of operation that is, in the commissioner's discretion, necessary or advisable to effectuate this title.



§ 56-41-105 - Plan of operation -- Insurers and agents required to participate.

(a) The plan of operation shall require participation by all insurers licensed in Tennessee and transacting direct insurance of the type covered by the specific plan, and all agents appointed to represent the insurers in this state for the specified types of business, except that the commissioner may exclude classes of persons for administrative convenience or because it is not equitable or practicable to require them to participate in the plan. "Type of insurance" means personal or commercial property and casualty coverage as defined in this title.

(b) The plan may provide for optional participation by insurers not required to participate under subsection (a).



§ 56-41-106 - Plan of operation -- Information to be specified or provided.

(a) The plan of operation shall specify the basis of participation of insurers and agents and the conditions under which risks must be accepted.

(b) Every participating insurer and agent shall provide to any person seeking coverage:

(1) The kinds available under the plan of operation; and

(2) The services prescribed in the plan of operation, including full information on the requirements and procedures for obtaining coverage under the plan of operation, assuming coverage cannot be placed in the voluntary market.



§ 56-41-107 - Plan of operation -- Methods regarding risks, rates, claims and coverage -- Premiums -- Deficits.

(a) The plan of operation shall provide for the method of underwriting and classifying risks, making and filing rates, adjusting and processing claims, and any other insurance or investment function that is necessary for the purpose of providing essential insurance coverage.

(b) All policies issued by the association shall be subject to a nonprofit group retrospective rating plan to be approved by the commissioner, under which the final premium for all policyholders of the association, as a group, will be equal to the administrative expenses, loss and loss adjustment expenses, plus a reasonable allowance for contingencies and servicing. Policyholders shall be given full credit for all investment income, net of expenses and a reasonable management fee on policyholder supplied funds. Any additional premium resulting from a retrospective adjustment will first be collected from the stabilization fund set forth in § 56-41-108. If these funds are insufficient to pay the entire amount due, the balance will be recouped through surcharges upon policyholders in accordance with a procedure approved by the commissioner.

(c) In providing for the recoupment of deficits that may be incurred by the association, an option shall be offered to an insured each policy year to pay a capital stabilization charge that shall not exceed one hundred percent (100%) of the premium charged to the insurer in that year. The commissioner shall determine the amount of the charge from the appropriate factors of loss experience and risks associated with the plan of operation and the insurer. An insured who pays the stabilization charge shall not be required to pay any assessment to recoup a deficit in the plan incurred in any policy year for which the charge is paid. The plan of operation shall provide for the return to the insured so much of the insured's payment as remains after all actual or potential liabilities under the policy have been discharged.



§ 56-41-108 - Stabilization reserve fund.

(a) There is created a stabilization reserve fund, to be administered in accordance with procedures submitted by the association and approved by the commissioner.

(b) Each policyholder shall pay to the association a stabilization reserve fund charge equal to one half (1/2) of each premium due for insurance issued by the association until the fund reaches a level deemed appropriate by the commissioner. The means of payment shall be set forth in the plan of operation and shall be separately stated in the policy. The association shall cancel the policy of any policyholder who fails to pay the stabilization reserve fund charge.

(c) The moneys held in trust shall be used solely for the purpose of discharging when due any retrospective premium charges payable by policyholders of the association under the group retrospective rating plan authorized by this chapter. Payment of retrospective premium charges shall be made by the board of directors upon certification to the board by the association of the amount due.

(d) Any moneys remaining in the fund after all the retrospective premium charges have been paid shall be returned to policyholders under procedures authorized by the board of directors.



§ 56-41-109 - Powers and duties of association.

(a) The association has, for the purposes of this section and to the extent approved by the commissioner, the general powers and authority granted under the laws of this state to insurers authorized to transact property and casualty insurance as defined in § 56-41-101.

(b) The association shall take any action to make available necessary property and casualty insurance, including, but not limited to:

(1) Assessing participating insurers amounts necessary to pay the obligations of the association, administrative expenses, the cost of examinations and other expenses authorized by this title. The assessment of each member insurer for the type of insurance designated in the plan shall be in the proportion that the net direct written premiums of the member insurer for the preceding calendar year bear to the net direct written premiums of all member insurers for the preceding calendar year. However, the basis for participation shall exclude those premiums that are used for participation ratios in other existing residual market mechanisms. A member insurer may not be assessed in any one (1) year an amount greater than five percent (5%) of the member insurer's direct written premiums for the preceding calendar year. Each member insurer shall be allowed a premium tax credit at the rate of twenty percent (20%) per year for five (5) successive years following termination of the association;

(2) Entering into contracts necessary or proper to carry out the purposes of this chapter;

(3) Suing or being sued, including taking any legal action necessary to recover any assessments for, on behalf of, or against member insurers;

(4) Investigating claims brought against the association and adjusting, compromising, settling, and paying covered claims to the extent of the association's obligation and deny all other claims. The association may process claims through its employees or through one (1) or more member insurers or other persons designated as servicing facilities. Designation of a service facility is subject to approval of the commissioner;

(5) Classifying risks as may be applicable and equitable;

(6) Establishing appropriate rates, rate classifications, and rate adjustments, and filing the rates with the commissioner in accordance with this chapter;

(7) Pooling risks among member insurers;

(8) Issuing and marketing, through agents, policies of insurance providing coverage required by this chapter in its own name or on behalf of the member insurers;

(9) Administering separate pools, separate accounts, or other plans as may be deemed appropriate for separate insurers or groups of insurers;

(10) Investing, reinvesting, and administering all funds and moneys held by the association;

(11) Developing, effectuating, and promulgating any loss prevention programs intended to serve the best interests of the association and the insuring public;

(12) Operating and administering any combination of plans, pools, or other arrangements as deemed appropriate to best accomplish the fair and equitable operation of the association for the purposes of making available commercial insurance coverage; and

(13) Any other action necessary or proper to effectuate the purposes of this chapter.



§ 56-41-110 - Payment of fees and taxes by association.

(a) The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real or personal property and as excepted in subsection (b).

(b) Premium taxes shall apply to premiums received for insurance placed through the association.



§ 56-41-111 - Scope and types of voluntary plans.

Insurers doing business in this state are authorized to prepare voluntary risk sharing or market assistance plans providing any specific kind, line or class of insurance coverage, or subdivision or combination of any specific kind, line or class of insurance coverage, for all or any part of the state in which the insurance is not readily available in the voluntary market and that the public interest requires to be available. Voluntary risk sharing or market assistance plans shall be submitted to the commissioner and may be put into operation only with the commissioner's approval. If the commissioner finds that a voluntary risk sharing or market assistance plan would sufficiently provide essential insurance coverage, the commissioner may authorize formulation of the plans in lieu of establishing the association.



§ 56-41-112 - Duration and effect of obligations and duties.

All obligations and duties arising under the plan of operation and under policies issued by the association shall remain in full force and effect during their terms.



§ 56-41-113 - Immunity for good-faith statements and actions.

There shall be no liability on the part of, and no cause of action of any nature shall arise against, the commissioner, or any of the commissioner's staff, the association or its directors, agents or employees, or against any participating insurer because of any statements made or actions taken in good faith in connection with any inspections, examinations, hearings, reports, and communications concerning the operation of this association.



§ 56-41-114 - Examination of organizations.

The commissioner shall make an examination as may be required into the affairs of any organization set up under this agreement at least once every five (5) years. The examination shall be conducted and the report filed in the manner prescribed for insurance companies in this title. The expenses of the examination shall be paid by the organization established under this chapter in the manner prescribed by this title.






Chapter 42 - Long-Term Care Insurance Act

§ 56-42-101 - Short title.

This chapter shall be known and may be cited as the "Long-Term Care Insurance Act."



§ 56-42-102 - Purpose -- Applicability.

(a) The purpose of this chapter is to promote the public interest, to promote the availability of long-term care insurance policies, to protect applicants for long-term care insurance, as defined, from unfair or deceptive sales or enrollment practices, to establish standards for long-term care insurance, to facilitate public understanding and comparison of long-term care insurance policies and to facilitate flexibility and innovation in the development of long-term care insurance coverage.

(b) The requirements of this chapter apply to policies delivered or issued for delivery in this state on or after July 1, 2008. This chapter is not intended to supersede the obligations of entities subject to this chapter to comply with the substance of other applicable insurance laws insofar as they do not conflict with this chapter, except that laws and regulations designed and intended to apply to medicare supplement insurance policies shall not be applied to long-term care insurance.



§ 56-42-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Applicant" means:

(A) In the case of an individual long-term care insurance policy, the person who seeks to contract for benefits; and

(B) In the case of a group long-term care insurance policy, the proposed certificate holder;

(2) "Certificate" means any certificate issued under a group long-term care insurance policy, which policy has been delivered or issued for delivery in this state;

(3) "Commissioner" means the commissioner of commerce and insurance;

(4) "Group long-term care insurance" means a long-term care insurance policy that is delivered or issued for delivery in this state and issued to:

(A) One (1) or more employers or labor organizations, or to a trust or to the trustees of a fund established by one (1) or more employers or labor organizations, or a combination thereof, for employees or former employees, or a combination of employees or former employees, or for members or former members, or a combination of members or former members, of the labor organizations;

(B) Any professional, trade or occupational association for its members or former or retired members, or combination of former or retired members, if the association:

(i) Is composed of individuals all of whom are or were actively engaged in the same profession, trade or occupation; and

(ii) Has been maintained in good faith for purposes other than obtaining insurance;

(C) (i) An association or a trust or the trustee or trustees of a fund established, created or maintained for the benefit of members of one (1) or more associations. Prior to advertising, marketing or offering the policy within this state, the association or associations, or the insurer of the association or associations, shall file evidence with the commissioner that the association or associations have at the outset a minimum of one hundred (100) persons and have been organized and maintained in good faith for purposes other than that of obtaining insurance, have been in active existence for at least one (1) year and have a constitution and bylaws that provide that:

(a) The association or associations hold regular meetings not less than annually to further purposes of the members;

(b) Except for credit unions, the association or associations collect dues or solicit contributions from members; and

(c) The members have voting privileges and representation on the governing board and committees;

(ii) Thirty (30) days after the filing, the association or associations will be deemed to satisfy the organizational requirements, unless the commissioner makes a finding that the association or associations do not satisfy those organizational requirements; or

(D) A group other than as described in subdivisions (4)(A)-(C), subject to a finding by the commissioner that:

(i) The issuance of the group policy is not contrary to the best interest of the public;

(ii) The issuance of the group policy would result in economies of acquisition or administration; and

(iii) The benefits are reasonable in relation to the premiums charged;

(5) "Long-term care insurance" means any insurance policy or rider advertised, marketed, offered or designed to provide coverage for not less than twelve (12) consecutive months for each covered person on an expense incurred, indemnity, prepaid or other basis, for one (1) or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital. "Long-term care insurance" includes group and individual annuities and life insurance policies or riders that provide directly or supplement long-term care insurance. "Long-term care insurance" also includes a policy or rider that provides for payment of benefits based upon cognitive impairment or the loss of functional capacity. "Long-term care insurance" includes group and individual policies or riders whether issued by insurers, fraternal benefit societies, nonprofit health, hospital, and medical service corporations, prepaid health plans, health maintenance organizations or any similar organization. "Long-term care insurance" does not include any insurance policy that is offered primarily to provide basic medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage;

(6) "Policy" means any policy, contract, subscriber agreement, rider or endorsement delivered or issued for delivery in this state by an insurer, fraternal benefit society, nonprofit health, hospital or medical service corporation, prepaid health plan, health maintenance organization or any similar organization; and

(7) (A) "Qualified long-term care insurance contract" or "federally tax-qualified long-term care insurance contract" means an individual or group insurance contract that meets the requirements of § 7702(b) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 7702(b), as follows:

(i) The only insurance protection provided under the contract is coverage of qualified long-term care services. A contract shall not fail to satisfy the requirements of this subdivision (7)(A)(i) by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate;

(ii) The contract does not pay or reimburse expenses incurred for services or items to the extent that the expenses are reimbursable under Title XVII of the Social Security Act, compiled in 42 U.S.C. § 1391 et seq., or would be so reimbursable but for the application of a deductible or coinsurance amount. The requirements of this subdivision (7)(A)(ii) do not apply to expenses that are reimbursable under Title XVII of the Social Security Act only as a secondary payor. A contract shall not fail to satisfy the requirements of this subdivision (7)(A)(ii) by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate;

(iii) The contract is guaranteed renewable, within the meaning of § 7702B(b)(1)(C) of the Internal Revenue Code of 1986, codified in 26 U.S.C § 7702B(b)(1)(C);

(iv) The contract does not provide for a cash surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed except as provided in subdivision (7)(A)(v);

(v) All refunds of premiums, and all policyholder dividends or similar amounts, under the contract are to be applied as a reduction in future premiums or to increase future benefits, except that a refund on the event of death of the insured or a complete surrender or cancellation of the contract cannot exceed the aggregate premiums paid under the contract; and

(vi) The contract meets the consumer protection provisions set forth in § 7702B(g) of the Internal Revenue Code of 1986, codified in 26 U.S.C § 7702B(g).

(B) "Qualified long-term care insurance contract" or "federally tax-qualified long term care insurance contract" also means the portion of a life insurance contract that provides long-term care insurance coverage by rider or as part of the contract and that satisfies the requirements of § 7702B(b) and (e) of the Internal Revenue Code of 1986, codified in 26 U.S.C § 7702B(b) and (e).



§ 56-42-104 - Policies issued in other states.

No group long-term care insurance coverage may be offered to a resident of this state under a group policy issued in another state to a group described in § 56-42-103(4)(D), unless this state or another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this state has made a determination that the requirements have been met.



§ 56-42-105 - Regulations and restrictions.

(a) The commissioner shall adopt regulations that include standards for full and fair disclosure, setting forth the manner, content and required disclosures for the sale of long-term care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions and definitions of terms.

(b) No long-term care insurance policy may:

(1) Be cancelled, nonrenewed or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder;

(2) Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder;

(3) Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care. This evaluation of the amount of coverage provided shall be based on aggregate days of care covered for lower levels of care when compared to days of care covered for skilled care; or

(4) Require a policyholder to have received skilled care before coverage for intermediate care or custodial care begins.

(c) Preexisting condition:

(1) No long-term care insurance policy or certificate, other than a policy or certificate issued to a group as defined in § 56-42-103(4)(A), (B) or (C), shall use a definition of "preexisting condition" that is more restrictive than the following: "Preexisting condition" means a condition for which medical advice or treatment was recommended by, or received from, a provider of health care services, within six (6) months preceding the effective date coverage of an insured person;

(2) No long-term care insurance policy or certificate other than a policy or certificate issued to a group as defined in § 56-42-103(4)(A), (B) or (C) may exclude coverage for a loss or confinement that is the result of a preexisting condition, unless the loss or confinement begins within six (6) months following the effective date of coverage of an insured person;

(3) The commissioner may extend the limitation periods set forth in subdivisions (c)(1) and (2) as to specific age group categories in specific policy forms upon findings that the extension is in the best interest of the public; and

(4) The definition of "preexisting condition" does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and, on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in subdivision (c)(2) expires. No long-term care insurance policy or certificate may exclude or use waivers or riders of any kind to exclude, limit or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in subdivision (c)(2).

(d) Prior hospitalization/institutionalization:

(1) No long-term care insurance policy may be delivered or issued for delivery in this state if the policy:

(A) Conditions eligibility for any benefits on a prior hospitalization requirement;

(B) Conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care; or

(C) Conditions eligibility for any benefits other than waiver of premium, post-confinement, post-acute care or recuperative benefits on a prior institutionalization requirement.

(2) A long-term care insurance policy containing any limitations or conditions for eligibility other than those prohibited in subdivision (d)(1) shall clearly label in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits" the limitations or conditions, including any required number of days of confinement.

(A) A long-term care insurance policy containing a benefit advertised, marketed or offered as a home health care or home care benefit may not condition receipt of benefits on a prior institutionalization requirement.

(B) A long-term care insurance policy that conditions eligibility of noninstitutional benefits on the prior receipt of institutional care shall not require a prior institutional stay of more than thirty (30) days from which benefits are paid.

(C) No long-term care insurance policy or rider that provides benefits only following institutionalization shall condition the benefits upon admission to a facility for the same or related conditions within a period of less than thirty (30) days after discharge from the institution.

(e) The commissioner may adopt regulations establishing loss ratio standards for long-term care insurance policies; provided, that a specific reference to long-term care insurance policies is contained in the regulation.

(f) Right to return -- free look:

(1) Individual long-term care insurance policyholders have the right to return the policy within thirty (30) days of its delivery and to have the premium refunded if, after examination of the policy, the policyholder is not satisfied for any reason. Individual long-term care insurance policies shall have a notice prominently printed on the first page of the policy, or attached to the policy, stating in substance that the policyholder shall have the right to return the policy within thirty (30) days of its delivery and to have the premium refunded if, after examination of the policy, the policyholder is not satisfied for any reason. Upon return of the policy for cancellation, the company shall mail the premiums directly to the policyholder and shall not require the policyholder to meet with the agent to receive the refund; and

(2) A person insured under a long-term care insurance policy issued pursuant to a direct response solicitation shall have the right to return the policy within thirty (30) days of its delivery and to have the premium refunded if, after examination, the insured person is not satisfied for any reason. Long-term care insurance policies issued pursuant to a direct response solicitation shall have a notice prominently printed on the first page, or attached to the first page, stating in substance that the insured person shall have the right to return the policy within thirty (30) days of its delivery and to have the premium refunded if, after examination, the insured person is not satisfied for any reason.

(g) Outline of coverage:

(1) An outline of coverage shall be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means that prominently direct the attention of the recipient to the document and its purpose.

(2) The commissioner shall prescribe a standard format, including style, arrangement and overall appearance and the content of an outline of coverage.

(3) (A) In the case of agent solicitations, an agent must deliver the outline of coverage prior to the presentation of an application or enrollment form.

(B) In the case of direct response solicitations, the outline of coverage must be presented in conjunction with the application or enrollment form.

(C) In the case of a policy issued to a group defined in § 56-42-103(4)(A), an outline of coverage shall not be required to be delivered; provided, that the information described in subdivision (g)(4) is contained in other materials relating to enrollment. Upon request, these other materials shall be made available to the commissioner.

(4) The outline of coverage shall include:

(A) A description of the principal benefits and coverage provided in the policy;

(B) A statement of the principal exclusions, reductions and limitations contained in the policy;

(C) A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premiums. Continuation or conversion provisions of group coverage shall be specifically described;

(D) A statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions;

(E) A description of the terms under which the policy or certificate may be returned and premium refunded;

(F) A brief description of the relationship of cost of care and benefits; and

(G) A statement that discloses to the policyholder or certificate holder whether the policy is intended to be a federally tax-qualified long-term care insurance contract under § 7702B(b) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 7702B(b).

(h) A certificate issued pursuant to a group long-term care insurance policy, which policy is delivered or issued for delivery in this state shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the principal exclusions, reductions and limitations contained in the policy; and

(3) A statement that the group master policy determines governing contractual provisions.

(i) If an application for a long-term care insurance contract or certificate is approved, the issuer shall deliver the contract or certificate of insurance to the applicant no later than thirty (30) days after the date of approval.

(j) At the time of the policy delivery, a policy summary shall be delivered for an individual life insurance policy that provides long-term care benefits within the policy or by rider. In the case of direct response solicitations, the insurer shall deliver the policy summary upon the applicant's request, but regardless of request shall make delivery no later than at the time of policy delivery. In addition to complying with all applicable requirements, the summary shall also include:

(1) An explanation of how the long-term care benefit interacts with other components of the policy, including deductions from death benefits;

(2) An illustration of the amount of benefits, the length of benefit, and the guaranteed lifetime benefits, if any, for each covered person;

(3) Any exclusions, reductions and limitations on benefits of long-term care;

(4) A statement that no long-term care inflation protection option is available under the policy;

(5) If applicable to the policy type, the summary shall also include:

(A) A disclosure of the effects of exercising other rights under the policy;

(B) A disclosure of guarantees related to long-term care costs of insurance charges; and

(C) Current and projected maximum lifetime benefits; and

(6) The provisions of the policy summary listed in subdivisions (j)(1)-(5) may be incorporated into a basic illustration, or into the life insurance policy summary, which is required to be delivered in accordance with rules promulgated by the commissioner.

(k) Any time a long-term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report shall be provided to the policyholder. The report shall include:

(1) Any long-term care benefits paid out during the month;

(2) An explanation of any changes in the policy, e.g. death benefits or cash values, due to long-term care benefits being paid out; and

(3) The amount of long-term care benefits existing or remaining.

(l) If a claim under a long-term care insurance contract is denied, the issuer shall, within sixty (60) days of the date of a written request by the policyholder or certificate holder, or a representative of the policyholder or certificate holder:

(1) Provide a written explanation of the reasons for the denial; and

(2) Make available all information directly related to the denial.

(m) Any policy or rider advertised, marketed or offered as long-term care or nursing home insurance shall comply with this chapter.

(n) In addition to any other requirements under this chapter, the commissioner may require by rule that other information be given to the prospective applicant for long-term care insurance at the time of initial solicitation or thereafter.



§ 56-42-107 - Incontestability period.

(a) For a policy or certificate that has been in force for less than six (6) months, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is material to the acceptance for coverage.

(b) For a policy or certificate that has been in force for at least six (6) months but less than two (2) years, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is both material to the acceptance for coverage and that pertains to the condition for which benefits are sought.

(c) After a policy or certificate has been in force for two (2) years, it is not contestable upon the grounds of misrepresentation alone. The policy or certificate may be contested only upon a showing that the insured knowingly and intentionally misrepresented relevant facts relating to the insured's health.

(d) (1) A long-term care insurance policy or certificate may be field issued if the compensation to the field issuer is not based on the number of policies or certificates issued.

(2) For purposes of subdivision (d)(1), "field issued" means a policy or certificate issued by a producer or a third-party administrator pursuant to the underwriting authority granted to the producer or third party administrator by an insurer and using the insurer's underwriting guidelines.

(e) If an insurer has paid benefits under the long-term care insurance policy or certificate, the benefit payments may not be recovered by the insurer in the event that the policy or certificate is rescinded.

(f) In the event of the death of the insured, this section shall not apply to the remaining death benefit of a life insurance policy that accelerates benefits for long-term care. In this situation, the remaining death benefits under these policies shall be governed by § 56-7-2307(3). In all other situations, this section shall apply to life insurance policies that accelerate benefits for long-term care.



§ 56-42-108 - Nonforfeiture benefits.

(a) Except as provided in subsection (b), a long-term care insurance policy may not be delivered or issued for delivery in this state unless the policyholder or certificate holder has been offered the option of purchasing a policy or certificate including a nonforfeiture benefit. The offer of a nonforfeiture benefit may be in the form of a rider that is attached to the policy. In the event the policyholder or certificate holder declines the nonforfeiture benefit, the insurer shall provide a contingent benefit upon lapse that shall be available for a specified period of time following a substantial increase in premium rates.

(b) When a group long-term care insurance policy is issued, the offer required in subsection (a) shall be made to the group policyholder; however, if the policy is issued as group long-term care insurance as defined in § 56-42-103(4)(D), including a continuing care retirement community or other similar entity, the offering shall be made to each proposed certificate holder.

(c) The commissioner shall promulgate regulations specifying the type or types of nonforfeiture benefits to be offered as part of long-term care insurance policies and certificates, the standards for nonforfeiture benefits, and the rules regarding contingent benefit upon lapse, including a determination of the specified period of time during which a contingent benefit upon lapse will be available and the substantial premium rate increase that triggers a contingent benefit upon lapse as described in subsection (a).



§ 56-42-109 - Producer training requirements.

(a) (1) An individual may not sell, solicit or negotiate long-term care insurance unless the individual is licensed as an insurance producer for accident and health or sickness or life and has completed a one-time, eight-hour training course. A person currently authorized to sell long-term care insurance may continue to sell the long-term care insurance after July 1, 2008, as long as the person completes a one-time, eight-hour training course by or before July 1, 2009.

(2) The training requirements of subsection (b) may be approved as continuing education courses under § 56-6-107(c) and any rules promulgated under § 56-6-107(c).

(b) (1) Continuing education, as established by rule, may be required of all licensed producers who sell, solicit or negotiate long-term care insurance; provided, that they are not otherwise exempt from continuing education pursuant to § 56-6-107(c).

(2) The training required under subdivision (b)(1) shall consist of topics related to long-term care insurance, long-term care services and, if applicable, qualified state long-term care insurance partnership programs, including, but not limited to:

(A) State and federal regulations and requirements and the relationship between qualified state long-term care insurance partnership programs and other public and private coverage of long-term care services, including medicaid;

(B) Available long-term services and providers;

(C) Changes or improvements in long-term care services or providers;

(D) Alternatives to the purchase of private long-term care insurance;

(E) The effect of inflation on benefits and the importance of inflation protection; and

(F) Consumer suitability standards and guidelines.

(3) The training required by this section shall not include training that is insurer or company product specific or that includes any sales or marketing information, materials or training, other than those required by state or federal law.

(c) (1) Insurers subject to this chapter shall:

(A) Obtain verification that a producer receives training as required by subdivisions (a)(1) and (b)(1) prior to selling, soliciting or negotiating the insurer's long-term care insurance products;

(B) Maintain a record of such verification subject to the state's record retention requirements; and

(C) Make the record available to the commissioner upon request.

(2) Insurers subject to this chapter shall maintain records with respect to the training of its producers concerning the distribution of its partnership policies that will allow the department to provide assurance to the state medicaid agency that producers have received the training contained in subdivision (b)(2)(A) as required by subdivision (a)(1), and that producers have demonstrated an understanding of the partnership policies and their relationship to public and private coverage of long-term care, including medicaid, in this state. These records shall be maintained in accordance with the state's record retention requirements and shall be made available to the commissioner upon request.

(d) The satisfaction of these training requirements in any state shall be deemed to satisfy the training requirements in this state.



§ 56-42-110 - Duties of commissioner -- Rules and regulations.

The commissioner shall issue reasonable regulations for the administration and enforcement of this chapter, including, but not limited to, rules to promote premium adequacy and to protect the policyholder in the event of substantial rate increases, and to establish minimum standards for producer education, marketing practices, producer compensation, producer testing, penalties and reporting practices for long-term care insurance.



§ 56-42-111 - Penalties.

In addition to any other penalties provided by the laws of this state, any insurer and any producer found to have violated any requirement of this state relating to the regulation of long-term care insurance or the marketing of long-term care insurance shall be subject to a civil penalty of up to three (3) times the amount of any commissions paid for each policy involved in the violation or up to ten thousand dollars ($10,000), whichever is greater.






Chapter 43 - Tennessee Legal Insurance Act

§ 56-43-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Legal Insurance Act."



§ 56-43-102 - Construction -- Legislative intent.

This chapter shall be interpreted liberally in order to:

(1) Encourage the development of effective and economically sound methods for making legal services more readily available;

(2) Protect the interests of the users of legal services and of the public of this state with a minimum of restrictions on experimentation with new forms of organization, administration, or benefits;

(3) Seek to have the risk inherent in experimentation borne by the promoters of new plans rather than by the consumers;

(4) Permit and encourage the providing of legal services through persons other than professional insurers subject to practical and reasonable financial and regulatory requirements;

(5) Permit and encourage fair and effective competition among the various systems of financing legal services; and

(6) Maintain a high level of quality and conformity to professional insurers subject to practical and reasonable financial and regulatory requirements.



§ 56-43-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of commerce and insurance;

(2) "Contractual obligation" in subdivision (4)(A) includes any arrangement in which those persons for whom services are to be provided under the arrangement have reasonable expectations of enforceable rights;

(3) "Insurer" means any person who obtains a certificate of authority under this chapter;

(4) (A) "Legal insurance" means the assumption of a contractual obligation to provide specified legal services or reimbursement for legal expenses in consideration of a specified payment for an interval of time, regardless of whether the payment is made by the beneficiaries individually or by a third person for them, in such a manner that the total cost incurred by assuming the obligation is to be spread directly or indirectly among a group of persons;

(B) "Legal insurance" does not include the provision of or reimbursement for legal services incidental to other insurance coverages; and

(C) The following are not considered "legal insurance" under the insurance laws of this state:

(i) Retainer contracts and contingent fee contracts made with individual clients with the fees based on estimates of the nature and amount of services that will be provided to the specific client and similar contracts made with a group of clients involved in the same or closely related legal matters, such as class actions;

(ii) Legal services provided by unions or employee associations to their members in matters relating to employment or occupation;

(iii) Legal services provided by an agency of the federal or state government or subdivision thereof to its employees; or

(iv) Services of a lawyer referral service operated, sponsored or approved by a bar association representative of the general bar of the geographical area in which the association exists; and

(5) "Person" means any natural or artificial person including, but not limited to, an individual, partnership, association, trust or corporation.



§ 56-43-104 - Certificate of authority -- Required -- Application.

(a) (1) No person may transact the business of legal insurance in this state without first obtaining a certificate of authority:

(A) Under this chapter; or

(B) Under the general laws pertaining to insurance.

(2) Any person may apply to the commissioner for, and obtain, a certificate of authority to transact the business of legal insurance in compliance with this chapter. This section does not by itself enlarge the powers of any corporation given by its articles of incorporation or charter, but does authorize a corporation formed under the general business, insurance or general nonprofit corporation laws of this state to include in its powers the authority to transact legal insurance.

(3) Any application shall be in a form prescribed by the commissioner. If the applicant is not domiciled in this state, the application must be accompanied by a power of attorney duly executed by the applicant appointing the commissioner, and duly authorized deputies, as the true and lawful attorneys of the applicant in and for this state, upon whom all lawful process in any legal action or proceeding against the applicant on a cause of action arising in this state may be served.

(b) This chapter does not apply to any person issuing group, blanket or franchise policies if fewer than ten percent (10%) of the certificate holders or insureds reside in this state and the person is regulated to a comparable extent by another state in which a larger number of certificate holders or insureds reside.



§ 56-43-105 - Certificate of authority -- Issuance -- Duration.

(a) Upon receipt of an application for a certificate of authority, the commissioner shall issue a certificate pursuant to this chapter upon payment of the application fee prescribed in § 56-43-115, if the commissioner is satisfied that the following conditions are met:

(1) The persons responsible for the conduct of the affairs of the applicant are competent, trustworthy and of good reputation;

(2) The applicant demonstrates the willingness and ability to assure that the promised benefits can be provided. In making this determination, the commissioner shall consider so far as applicable:

(A) The adequacy of capital and surplus considered in relation to the other items in this subsection (a);

(B) Any agreement with lawyers for the provision of legal services;

(C) The financial soundness of the applicant's arrangements for legal services and the schedule of rates proposed to be used in connection with the arrangements;

(D) Any agreement with another person authorized under this chapter, an insurer licensed under the general insurance law to do business in this state to provide reinsurance, or an agency of the federal or state government for insuring the payment of the cost of legal services or the provision for automatic applicability of an alternative coverage in the event the insurer is unable to perform its obligations;

(E) Any surety bond or deposit of cash or securities as a guarantee that the obligations will be duly performed; and

(F) If the applicant is licensed as an insurer under other insurance laws, whether the applicant has complied with the requirements of those laws.

(b) A certificate of authority shall be perpetual and shall continue in force unless there are grounds for suspension or revocation.



§ 56-43-106 - Policies -- Certificates of coverage -- Forms -- Rates -- Schedule of compensation paid.

(a) (1) Each contractual obligation for legal insurance shall be evidenced by a policy or master policy. Legal insurance may be written on an individual, group, blanket or franchise basis. Each person insured under a group policy must be issued a certificate of coverage. No legal insurance policy or certificate of any kind may be issued or delivered in this state unless and until a copy of the form of the policy or certificate has been filed with the commissioner and approved.

(2) The forms must meet the following requirements:

(A) Policies must contain a detailed list and description of the legal services promised or the legal matters for which expenses are to be reimbursed and the amount of reimbursement;

(B) Policies and certificates must indicate prominently the name of the insurer and the full address of its principal place of business; and

(C) Certificates issued under group policies may summarize the terms of the master contract but must contain a full and clear statement of the benefits provided.

(3) The commissioner may disapprove a form if it is found that it:

(A) Does not meet the requirements of subdivision (a)(2);

(B) Is unfair, unfairly discriminatory, misleading, obscure or encourages misrepresentation or misunderstanding of the contract, including cases where the form:

(i) Provides coverage or benefits that are too restricted to achieve the purposes for which the policy is designed;

(ii) Fails to attain a reasonable degree of readability, simplicity and conciseness; or

(iii) Is misleading, deceptive or obscure because of its physical aspects, such as format, typography, style, color, material or organization;

(C) Provides coverage or benefits or contains other provisions that would endanger the financial soundness of the insurer; or

(D) Is contrary to law.

(b) (1) Rate filing or rate review requirements shall be the same as those for personal risk insurance in chapter 5, part 3 of this title.

(2) The rates must meet the following requirements:

(A) They must be established and justified in accordance with generally accepted insurance principles, including, but not limited to, the experience or judgment of the insurer making the rate filing or actuarial computations;

(B) They may not be excessive, inadequate or unfairly discriminatory. Rates are not unfairly discriminatory because they are averaged broadly among persons insured under group, franchise or blanket policies; and

(C) The commissioner may by written order suspend or modify the requirement of filing for any risk, group or class of risk, the rates for which cannot practically be filed before they are used.

(c) If the commissioner determines that any form reviewed under subsection (a) and any schedule of rates reviewed under subsection (b) complies with the requirements of this section, the commissioner shall approve, within thirty (30) days, which may be extended for an additional thirty (30) days by notice in writing to the person making the filing prior to the expiration of the first thirty (30) days. If disapproving a filing, the commissioner shall notify the person making it in writing specifying the reasons for the disapproval. A hearing shall be granted within thirty (30) days after a request in writing by any person aggrieved by the decision of the commissioner. If the commissioner does not disapprove a form or schedule of rates within thirty (30) days of the filing or an extension of the form or schedule, it shall be deemed approved. The commissioner may, after notice and hearing, disapprove any rate that has been previously approved or deemed approved.

(d) Any schedule of compensation paid either directly to lawyers or to beneficiaries as reimbursement of costs incurred for covered legal services shall be filed with the commissioner within thirty (30) days after its use.

(e) The commissioner may require the submission of whatever relevant information is reasonably necessary in determining whether to approve or disapprove a filing made pursuant to subsection (a), (b) or (d).



§ 56-43-107 - Exclusive agency or management contracts.

(a) No insurer may enter into any exclusive agency contract or management contract unless the contract is first filed with the commissioner and not disapproved under this section within thirty (30) days after filing, or a reasonable extended period as the commissioner may specify by notice within the thirty (30) days.

(b) The commissioner shall disapprove a contract under subsection (a) if the commissioner finds that:

(1) It subjects the insurer to excessive charges;

(2) The contract extends for an unreasonable period of time;

(3) The contract does not contain fair and adequate standards of performance;

(4) The persons empowered under the contract to manage the insurer are not sufficiently trustworthy, competent, experienced and free from conflict of interest to manage the insurer with due regard for the interests of its insureds, creditors or the public; or

(5) The contract contains provisions that impair the interests of the insurer's insureds or creditors of the public in this state.



§ 56-43-108 - Reports by insurers.

An insurer shall annually, on or before March 1, file with the commissioner a report verified by at least two (2) principal officers. The report shall be on forms prescribed by the commissioner and shall include:

(1) A financial statement of the insurer's legal insurance business including:

(A) Its balance sheet; and

(B) Its receipts and disbursements for the preceding year;

(2) Any material changes in the information submitted pursuant to § 56-43-105;

(3) Such information about the number of persons protected and terminated as may be prescribed by the commissioner; and

(4) Such other information relating to the performance of the insurer as is necessary to enable the commissioner to carry out the commissioner's duties under this chapter.



§ 56-43-109 - Reserves.

(a) An insurer must maintain the reserves necessary for the sound operation of the business, including unearned premium reserves. The amount and manner of calculating these reserves shall be determined by rule by the commissioner in accordance with § 56-43-112.

(b) In establishing and enforcing reserve requirements, the commissioner shall prescribe and allow a reasonable phase-in period prior to mandating full compliance with the reserve requirements by any person transacting the business of legal insurance on January 1, 1990.



§ 56-43-110 - Investments.

The investable funds generated through the transaction of the business of legal insurance by persons who are not licensed to transact other lines of insurance shall be invested in securities or other investments permitted by the laws of this state for the investment of assets of life insurance.



§ 56-43-111 - Applicability of other laws.

(a) The Tennessee Consumer Protection Act, compiled in title 47, chapter 18, applies to persons transacting the business of legal insurance, except as is inconsistent with this chapter.

(b) The Uniform Insurers Liquidation Act, compiled in chapter 9 [repealed] of this title, shall apply to a person transacting the business of legal insurance under this chapter.

(c) Subject to this chapter, §§ 56-2-107 and 56-2-111 apply to persons transacting the business of legal insurance.

(d) The insurance law applies generally to legal insurance offered by insurers licensed to write other kinds of insurance; provided, that legal insurance sold by the insurers under a certificate of authority obtained under this chapter shall be regulated by §§ 56-43-102 -- 56-43-107, 56-43-112 and 56-43-116 instead of corresponding sections of the insurance code.

(e) (1) Orders or rules or regulations of the commissioner issued under this chapter shall be subject to the general insurance laws and/or the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, relating to hearings and appeals.

(2) Except as otherwise provided in this chapter, the general insurance law does not apply to insurers authorized under this chapter.



§ 56-43-112 - Rules and regulations.

(a) The commissioner may promulgate in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, reasonable rules as are necessary or proper to carry out this chapter.

(b) The commissioner may, in accordance with subsection (a), promulgate reasonable rules and regulations to provide for the licensing of agents.



§ 56-43-113 - Examinations.

(a) The commissioner shall make an examination of the affairs of any insurer as often as the commissioner deems it necessary for the protection of the interests of the people of this state.

(b) The provisions concerning financial valuations and examinations of companies, compiled in chapter 1, part 4 of this title, apply to examinations conducted under this chapter.



§ 56-43-114 - Suspension, revocation or refusal to renew certificates.

The commissioner may suspend, revoke or refuse to renew any certificate of authority to a person transacting the business of legal insurance under this chapter pursuant to chapters 1, 2 and 8 of this title.



§ 56-43-115 - Fees.

Every person subject to this chapter shall pay to the commissioner the fees required by chapter 4 of this title.



§ 56-43-116 - Premiums.

Legal insurance premiums are taxed at the rate of two and one half percent (2.5%).



§ 56-43-117 - Public documents.

All applications, filings, and reports required under this chapter shall be treated as public documents.



§ 56-43-118 - Penalties.

The penalty provisions set out in this title shall apply.






Chapter 44 - Filings with National Association of Insurance Commissioners

§ 56-44-101 - Applicability.

This chapter applies to all domestic, foreign and alien insurers who are authorized to transact business in this state.



§ 56-44-102 - Insurers -- Duty to file copy of annual statement convention blank with National Association of Insurance Commissioners.

(a) (1) Each domestic, foreign and alien insurer who is authorized to transact insurance in this state shall annually, on or before March l of each year, file with the National Association of Insurance Commissioners (NAIC), and pay the fee established by the NAIC for filing, reviewing or processing of the information, a copy of its annual statement convention blank, together with the additional filings as prescribed by the commissioner for the preceding year.

(2) The information filed with the NAIC shall be in the same format and scope as that required by the commissioner of commerce and insurance and shall include the signed jurat page and the actuarial certification. Any amendments and addenda to the annual statement filing subsequently filed with the commissioner shall also be filed with the NAIC. Each insurer doing business in more than one (1) state, and any other insurers as required by the commissioner, shall also file with the NAIC annual and quarterly financial statement information in computer readable format as required by the insurance regulatory information system.

(b) Foreign insurers that are domiciled in a state that has a law substantially similar to subsection (a) shall be deemed in compliance with this section.



§ 56-44-103 - National Association of Insurance Commissioners (NAIC) -- Limitation of liability.

In the absence of actual malice, members of the NAIC, their duly authorized committees, subcommittees and task forces, their delegates, NAIC employees and all others charged with the responsibility of collecting, reviewing, analyzing and disseminating the information developed from the filing of the annual statement convention blanks shall be acting as agents of the commissioner under the authority of this chapter, and shall not be subject to civil liability for libel, slander or any other cause of action by virtue of their collection, review, and analysis or dissemination of the data and information collected from the filings required under this chapter.



§ 56-44-104 - Failure by insurer to file annual statement -- Penalty.

The commissioner may suspend, revoke or refuse to renew the certificate of authority of any insurer failing to file its annual statement when due, or within any extension of time that the commissioner, for good cause, may have granted.



§ 56-44-105 - [Repealed.]

HISTORY: Acts 1995, ch. 363, § 7; repealed by Acts 2012, ch. 633, § 3, effective July 1, 2012.






Chapter 45 - Risk Retention Groups and Purchasing Groups

§ 56-45-101 - Purpose.

The purpose of this chapter is to regulate the formation and/or operation of risk retention groups and purchasing groups in this state formed pursuant to the federal "Liability Risk Retention Act of 1986" ("RRA 1986"), to the extent permitted by such law.



§ 56-45-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of commerce and insurance or the commissioner, director or superintendent of insurance in any other state;

(2) "Completed operations liability" means liability arising out of the installation, maintenance, or repair of any product at a site that is not owned or controlled by:

(A) Any person who performs that work; or

(B) Any person who hires an independent contractor to perform that work, but includes liability for activities that are completed or abandoned before the date of the occurrence giving rise to the liability;

(3) "Domicile", for purposes of determining the state in which a purchasing group is domiciled, means:

(A) For a corporation, the state in which the purchasing group is incorporated; and

(B) For an unincorporated entity, the state of its principal place of business;

(4) "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able to:

(A) Meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or

(B) Pay other obligations in the normal course of business;

(5) "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance and any other arrangement for shifting and distributing risk that is determined to be insurance under the laws of this state;

(6) "Liability":

(A) Means legal liability for damages, including costs of defense, legal costs and fees, and other claims expenses, because of injuries to other persons, damage to their property, or other damage or loss to other persons resulting from or arising out of:

(i) Any business, whether profit or nonprofit, trade, product, services, including professional services, premises or operations; or

(ii) Any activity of any state or local government, or any agency or political subdivision of state or local government; and

(B) Does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the federal Employers' Liability Act, compiled in 45 U.S.C. § 51 et seq.;

(7) "Personal risk liability" means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial or household responsibilities or activities, rather than from responsibilities or activities referred to in subdivision (6);

(8) "Plan of operation or a feasibility study" means an analysis that presents the expected activities and results of a risk retention group including, at a minimum:

(A) Information sufficient to verify that its members are engaged in businesses or activities similar or related with respect to the liability to which the members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations;

(B) For each state in which it intends to operate, the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer;

(C) Historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available;

(D) Pro forma financial statements and projections;

(E) Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition;

(F) Identification of management, underwriting and claims procedures, marketing methods, managerial oversight methods, investment policies or reinsurance agreements;

(G) Identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each such state; and

(H) Other matters that may be prescribed by the commissioner of the state in which the risk retention group is chartered for liability insurance companies authorized by the insurance laws of that state;

(9) "Product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage, including damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of the person when the incident giving rise to the claim occurred;

(10) "Purchasing group" means any group that:

(A) Has as one (1) of its purposes the purchase of liability insurance on a group basis;

(B) Purchases the insurance only for its group members and only to cover the group member's similar or related liability exposure, as described in subdivision (10)(C);

(C) Is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations; and

(D) Is domiciled in any state;

(11) "Risk retention group" means any corporation or other limited liability association:

(A) Whose primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group members;

(B) That is organized for the primary purpose of conducting the activity described under subdivision (11)(A);

(C) That:

(i) Is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or

(ii) Before January l, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before that date, had certified to the insurance commissioner of at least one (1) state that it satisfied the capitalization requirements of that state, except that the group shall be considered to be a risk retention group only if it has been engaged in business continuously since such date, and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability, as the terms were defined in the Product Liability Risk Retention Act of 1981 before the date of the enactment of the Liability Risk Retention Act of 1986;

(D) That does not exclude any person from membership in the group solely to provide for members of the group a competitive advantage over such a person;

(E) That has:

(i) As its owners only persons who comprise the membership of the risk retention group and who are provided insurance by the group; or

(ii) As its sole owner an organization that has as:

(a) Its members only persons who comprise the membership of the risk retention group; and

(b) Its owners only persons who comprise the membership of the risk retention group and who are provided insurance by the group;

(F) Whose members are engaged in businesses or activities similar or related with respect to the liability of which the members are exposed by virtue of any related, similar or common business trade, product, services, premises or operations;

(G) Whose activities do not include the provision of insurance other than:

(i) Liability insurance for assuming and spreading all or any portion of the liability of its group members; and

(ii) Reinsurance with respect to the liability of any other risk retention group, or any members of the other group, that is engaged in businesses or activities so that the group or member meets the requirement described in subdivision (11)(F) from membership in the risk retention group that provides the reinsurance; and

(H) The name of which includes the phrase "Risk Retention Group"; and

(12) "State" means any state of the United States or the District of Columbia.



§ 56-45-103 - Risk retention groups -- Permitted liability insurance -- Plan of operation or feasibility study -- Application for charter -- Contents.

(a) A risk retention group shall, pursuant to this chapter, be chartered and licensed to write only liability insurance pursuant to this chapter and, except as provided elsewhere in this chapter, must comply with all of the laws, rules, regulations and requirements applicable to the insurers chartered and licensed in this state and with § 56-45-104, to the extent the requirements are not a limitation on laws, rules, regulations or requirements of this state.

(b) Before it may offer insurance in any state, each risk retention group shall also submit for approval to the commissioner of commerce and insurance a plan of operation or feasibility study. The risk retention group shall submit an appropriate revision in the event of any subsequent material change in any item of the plan of operation or feasibility study, within ten (10) days of the change. The group shall not offer any additional kinds of liability insurance, in this state or in any other state, until a revision of the plan or study is approved by the commissioner.

(c) (1) At the time of filing its application for a charter, the risk retention group shall provide to the commissioner in summary form the following information:

(A) The identity of the initial members of the group;

(B) The identity of those individuals who organized the group or who will provide administrative services or otherwise influence or control the activities of the group;

(C) The amount and nature of initial capitalization;

(D) The coverages to be afforded; and

(E) The states in which the group intends to operate.

(2) Upon receipt of this information, the commissioner shall forward the information to the National Association of Insurance Commissioners.

(3) Providing notification to the National Association of Insurance Commissioners is in addition to, and does not suffice as, satisfying the requirements of § 56-45-104 or any other sections of this chapter.



§ 56-45-104 - Out-of-state risk retention groups -- Requirements for doing business in Tennessee -- Documents filed with the commissioner -- Compliance with laws -- Prohibited acts.

(a) Risk retention groups chartered and licensed in states other than this state, and seeking to do business as a risk retention group in this state, shall comply with the laws of this state as follows:

(1) Before offering insurance in this state, a risk retention group shall submit to the commissioner:

(A) A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, charter date, its principal place of business, and other information, including information on its membership, the commissioner of commerce and insurance may require to verify that the risk retention group is qualified under § 56-45-102(11); and

(B) A copy of its plan of operations or feasibility study and revisions of the plan or study submitted to the state in which the risk retention group is chartered and licensed; provided, that the provision relating to the submission of a plan of operation or feasibility study shall not apply with respect to any line or classification of liability insurance that was:

(i) Defined in the Product Liability Risk Retention Act of 1981 before October 27, 1986; and

(ii) Offered before October 27, 1986, by any risk retention group that had been chartered and operating for not less than three (3) years before that date;

(2) The risk retention group shall submit a copy of any revision to its plan of operation or feasibility study required by § 56-45-103(b) at the same time that the revision is submitted to the commissioner of its chartering state; and

(3) A statement of registration, for which a filing fee shall be determined by the commissioner, that designates the commissioner as its agent for the purpose of receiving service of legal documents or process.

(b) Any risk retention group doing business in this state shall submit to the commissioner:

(1) A copy of the group's financial statement submitted to the state in which the risk retention group is chartered and licensed, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist under criteria established by the National Association of Insurance Commissioners;

(2) A copy of each examination of the risk retention group as certified by the commissioner or public official conducting the examination;

(3) Upon request by the commissioner, a copy of any information or document pertaining to any outside audit performed with respect to the risk retention group; and

(4) Other information that may be required to verify its continuing qualification as a risk retention group under § 56-45-102(11).

(c) (1) Each risk retention group is liable for the payment of premium taxes and taxes on premiums of direct business for risks resident or located within this state, and shall report to the commissioner the net premiums written for risks resident or located within this state. The risk retention group is subject to taxation, and any applicable fines and penalties related to the taxation, on the same basis as a foreign admitted insurer.

(2) To the extent licensed agents or brokers are utilized pursuant to § 56-45-112, they shall report to the commissioner the premiums for direct business for risks resident or located within this state that the licensees have placed with, or on behalf of, a risk retention group not chartered in this state.

(3) To the extent that insurance agents or brokers are utilized pursuant to § 56-45-112, the agent or broker shall keep a complete and separate record of all policies procured from each such risk retention group, which record shall be open to examination by the commissioner upon request. These records shall, for each policy and each kind of insurance provided under the policy, include:

(A) The limit of liability;

(B) The time period covered;

(C) The effective date;

(D) The name of the risk retention group that issued the policy;

(E) The gross premium charged; and

(F) The amount of return premiums, if any.

(d) Any risk retention group, its agents and representatives shall comply with the Unfair Claims Settlement Practices Act, compiled in § 56-8-104.

(e) Any risk retention group shall comply with § 56-8-104, regarding deceptive, false or fraudulent acts or practices. If the commissioner seeks an injunction regarding the conduct, the injunction must be obtained from a court of competent jurisdiction.

(f) Any risk retention group must submit to an examination by the commissioner to determine its financial condition, if the commissioner of the jurisdiction in which the group is chartered and licensed has not initiated an examination or does not initiate an examination within sixty (60) days after a request by the commissioner of commerce and insurance. The examination shall be coordinated to avoid unjustified repetition, and conducted in an expeditious manner and in accordance with the National Association of Insurance Commissioners (NAIC) examiner handbook.

(g) Every application form for insurance from a risk retention group, and every policy, on its front and declaration pages, issued by a risk retention group, shall contain in ten (10) point type the following notice:

NOTICE

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group.

(h) The following acts by a risk retention group are prohibited:

(1) The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in the group; and

(2) The solicitation or sale of insurance by, or operation of, a risk retention group that is in hazardous financial condition or financially impaired.

(i) No risk retention group is allowed to do business in this state if an insurance company is directly or indirectly a member or owner of the risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.

(j) The terms of any insurance policy issued by any risk retention group shall not provide, or be construed to provide, coverage prohibited generally by statutes of this state or declared unlawful by the highest court of the state whose law applies to the policy.

(k) A risk retention group not chartered in this state and doing business in this state shall comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state insurance commissioner if there has been a finding of financial impairment after an examination under subsection (f).

(l) A risk retention group that violates this chapter will be subject to fines and penalties, including revocation of its right to do business in this state, applicable to licensed insurers generally.



§ 56-45-105 - Insurance insolvency guaranty fund -- Covered risks -- Loss or expense apportionment mechanisms.

(a) No risk retention group is required or permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this state, nor shall any risk retention group, or its insureds or claimants against its insureds, receive any benefit from any such fund for claims arising under the insurance policies issued by the risk retention group.

(b) When a purchasing group obtains insurance covering its members' risks from an insurer not authorized in this state or a risk retention group, the risks, wherever resident or located, shall not be covered by any insurance guaranty fund or similar mechanism in this state.

(c) When a purchasing group obtains insurance covering its members' risks from an authorized insurer, only risks resident or located in this state shall be covered by the state guaranty fund subject to § 56-12-111.

(d) Notwithstanding § 56-41-105 to the contrary, the commissioner may require a risk retention group to participate, or exempt a risk retention group from participation, in any mechanism established or authorized under the law of this state for the equitable apportionment among insurers of liability insurance losses and expenses incurred on policies written through the mechanism, and the risk retention group shall submit sufficient information to the commissioner to enable the commissioner to apportion on a nondiscriminatory basis the risk retention group's proportionate share of the losses and expenses.



§ 56-45-106 - Countersignature.

A policy of insurance issued to a risk retention group, or any member of that group, shall not be required to be countersigned.



§ 56-45-107 - Purchasing group and insurers subject to laws of this state -- Exemptions.

A purchasing group and its insurer or insurers are subject to all applicable laws of this state, except that a purchasing group and its insurer or insurers are exempt, in regard to liability insurance for the purchasing group, from any law that would:

(1) Prohibit the establishment of a purchasing group;

(2) Make it unlawful for an insurer to provide or offer to provide insurance on a basis providing, to a purchasing group or its members, advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages or other matters;

(3) Prohibit a purchasing group or its members from purchasing insurance on a group basis described in subdivision (2);

(4) Prohibit a purchasing group from obtaining insurance on a group basis because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time;

(5) Require that a purchasing group have a minimum number of members, common ownership or affiliation, or certain legal form;

(6) Require that a certain percentage of a purchasing group obtain insurance on a group basis;

(7) Otherwise discriminate against a purchasing group or any of its members; or

(8) Require that any insurance policy issued to a purchasing group or any of its members be countersigned by an insurance agent or broker residing in this state.



§ 56-45-108 - Purchasing groups -- Requirements for doing business in this state.

(a) A purchasing group that intends to do business in this state shall, prior to doing business, furnish notice to the commissioner, which notice shall:

(1) Identify the state in which the group is domiciled;

(2) Identify all other states in which the group intends to do business;

(3) Specify the lines and classifications of liability insurance that the purchasing group intends to purchase;

(4) Identify the insurance company or companies from which the group intends to purchase its insurance and the domicile of the company;

(5) Specify the method by which, and the person or persons, if any, through whom insurance will be offered to its members whose risks are resident or located in this state;

(6) Identify the principal place of business of the group; and

(7) Provide other information that may be required by the commissioner to verify that the purchasing group is qualified under § 56-45-102(10).

(b) A purchasing group shall, within ten (10) days, notify the commissioner of any changes in any of the items set forth in subsection (a).

(c) The purchasing group shall register with and designate the commissioner, or other appropriate authority, as its agent, solely for the purpose of receiving service of legal documents or process, for which a filing fee shall be determined by the commissioner, except that the requirements do not apply in the case of a purchasing group that only purchases insurance that was authorized under the federal Products Liability Risk Retention Act of 1981, and:

(1) That in any state of the United States:

(A) Was domiciled before April 1, 1986; and

(B) Is domiciled on and after October 27, 1986;

(2) That:

(A) Before October 27, 1986, purchased insurance from an insurance carrier licensed in any state; and

(B) Since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state; or

(3) That was a purchasing group under the requirements of the Product Liability Risk Retention Act of 1981 before October 27, 1986.

(d) Each purchasing group that is required to give notice pursuant to subsection (a) shall also furnish such information as may be required by the commissioner to:

(1) Verify that the entity qualifies as a purchasing group;

(2) Determine where the purchasing group is located; and

(3) Determine appropriate tax treatment.



§ 56-45-109 - Purchasing groups -- Restrictions -- Disclosure requirements.

(a) A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in this state, unless the purchase is effected through a licensed agent or broker acting pursuant to the surplus lines laws and regulations of this state.

(b) A purchasing group that obtains liability insurance from an approved surplus lines insurer in this state or a risk retention group shall inform each of the members of the group that have a risk resident or located in this state that the risk is not protected by an insurance insolvency guaranty fund in this state, and that the risk retention group or the insurer may not be subject to all insurance laws and regulations of this state.

(c) No purchasing group may purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole. Coverage may provide for a deductible or self-insured retention applicable to individual members.

(d) Purchases of insurance by purchasing groups are subject to the same standards regarding aggregate limits that are applicable to all purchases of group insurance.



§ 56-45-110 - Premium taxes -- Rate -- Entity responsible for payment.

Premium taxes and taxes on premiums paid for coverage of risks resident or located in this state by a purchasing group or any members of the purchasing groups shall be:

(1) Imposed at the same rate and subject to the same interest, fines and penalties as applicable to premium taxes and taxes on premiums paid for similar coverage from a similar insurance source by other insureds; and

(2) Paid first by the insurance source, and, if not by the source, by the agent or broker for the purchasing group, and, if not by the agent or broker, then by the purchasing group, and, if not by the purchasing group, then by each of its members.



§ 56-45-111 - Commissioner -- Power to enforce laws.

The commissioner is authorized to make use of any of the powers established under the insurance code of this state to enforce the laws of this state not specifically preempted by the Risk Retention Act of 1986, including the commissioner's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders, impose penalties and seek injunctive relief. With regard to any investigation, administrative proceedings or litigation, the commissioner can rely on the procedural laws of this state. The injunctive authority of the commissioner, in regard to risk retention groups, is restricted by the requirement that any injunction be issued by a court of competent jurisdiction.



§ 56-45-112 - Persons who may solicit, procure or negotiate liability insurance coverage for risk retention groups and purchasing groups -- Agents or brokers -- Notice.

(a) No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating or procuring liability insurance in this state from a risk retention group unless the person, firm, association or corporation is licensed as an insurance agent or broker in accordance with chapter 6 of this title.

(b) (1) No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating or procuring liability insurance in this state for a purchasing group from an authorized insurer or a risk retention group chartered in a state unless the person, firm, association or corporation is licensed as an insurance agent or broker in accordance with chapter 6 of this title.

(2) No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating or procuring liability insurance coverage in this state for any member of a purchasing group under a purchasing group's policy unless the person, firm, association or corporation is licensed as an insurance agent or broker in accordance with chapter 6 of this title.

(3) No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating or procuring liability insurance from an approved surplus lines insurer on behalf of a purchasing group located in this state unless the person, firm, association or corporation is licensed as a surplus lines agent or an excess line broker in accordance with chapter 14 of this title.

(c) For purposes of acting as an agent or broker for a risk retention group or purchasing group pursuant to subsections (a) and (b), the requirement of residence in this state does not apply.

(d) Every person, firm, association or corporation licensed pursuant to chapter 6 of this title, on business placed with risk retention groups or written through a purchasing group, shall inform each prospective insured of the notice required by § 56-45-104(g), in the case of a risk retention group, and § 56-45-109(b), in the case of a purchasing group.



§ 56-45-113 - Federal district courts -- Orders enforceable in this state.

An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating in any state, or in all states or in any territory or possession of the United States, upon a finding that the risk retention group is in hazardous financial or financially impaired condition, is enforceable in the courts of this state.



§ 56-45-114 - Commissioner's authority to promulgate rules and regulations.

The commissioner is authorized to promulgate, and from time to time amend, rules and regulations relating to risk retention groups as may be necessary or desirable to carry out this chapter. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Chapter 46 - Risk-Based Capital

Part 1 - Risk-Based Capital for Insurers Act

§ 56-46-101 - Short title.

This part shall be known and may be cited as the "Risk-Based Capital for Insurers Act."



§ 56-46-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adjusted RBC Report" means an RBC report that has been adjusted by the commissioner in accordance with § 56-46-103(e);

(2) "Corrective order" means an order issued by the commissioner specifying corrective actions that the commissioner has determined are required;

(3) "Domestic insurer" means any insurance company domiciled in Tennessee;

(4) "Foreign insurer" means any insurance company that is licensed to do business in Tennessee under this title but is not domiciled in Tennessee;

(5) "Life and/or health insurer" means any insurance company licensed for those lines in Tennessee, or a property and casualty insurer writing only accident and health insurance;

(6) "NAIC" means the National Association of Insurance Commissioners;

(7) "Negative trend" means, with respect to a life and/or health insurer, negative trend over a period of time, as determined in accordance with the "Trend Test Calculation" included in the RBC Instructions;

(8) "Property and casualty insurer" means any insurance company licensed in those lines in Tennessee, but does not include monoline mortgage guaranty insurers, financial guaranty insurers and title insurers;

(9) "RBC Instructions" means the RBC Report including risk-based capital instructions adopted by the NAIC, as the RBC Instructions may be amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC;

(10) "RBC Level" means an insurer's Company Action Level RBC, Regulatory Action Level RBC, Authorized Control Level RBC, or Mandatory Control Level RBC where:

(A) "Authorized Control Level RBC" means the number determined under the risk-based capital formula in accordance with the RBC Instructions;

(B) "Company Action Level RBC" means, with respect to any insurer, the product of 2.0 and its Authorized Control Level RBC;

(C) "Mandatory Control Level RBC" means the product of .70 and the authorized Control Level RBC; and

(D) "Regulatory Action Level RBC" means the product of 1.5 and its authorized Control Level RBC;

(11) "RBC Plan" means a comprehensive financial plan containing the elements specified in § 56-46-104(b). If the commissioner rejects the RBC Plan, and it is revised by the insurer, with or without the commissioner's recommendation, the plan shall be called the "Revised RBC Plan";

(12) "RBC Report" means the report required in § 56-46-103; and

(13) "Total adjusted capital" means the sum of:

(A) An insurer's statutory capital and surplus as determined in accordance with the statutory accounting applicable to the annual financial statements required to be filed pursuant to § 56-1-501; and

(B) The other items, if any, that the RBC Instructions may provide.



§ 56-46-103 - RBC Report -- Calculation of RBC Levels.

(a) Every domestic insurer shall, on or prior to each March 1 (the "filing date"), prepare and submit to the commissioner a report of its RBC Levels as of the end of the calendar year just ended, in a form and containing the information that is required by the RBC Instructions. In addition, every domestic insurer shall file its RBC Report:

(1) With the NAIC in accordance with the RBC Instructions; and

(2) With the insurance commissioner in any state in which the insurer is authorized to do business, if the insurance commissioner has notified the insurer of its request in writing, in which case the insurer shall file its RBC Report not later than the later of:

(A) Fifteen (15) days from the receipt of notice to file its RBC Report with that state; or

(B) The filing date.

(b) A life and health insurer's RBC shall be determined in accordance with the formula set forth in the RBC Instructions. The formula shall take into account, and may adjust for the covariance between:

(1) The risk with respect to the insurer's assets;

(2) The risk of adverse insurance experience with respect to the insurer's liabilities and obligations;

(3) The interest rate risk with respect to the insurer's business; and

(4) All other business risks and other relevant risks that are set forth in the RBC Instructions, determined in each case by applying the factors in the manner set forth in the RBC Instructions.

(c) A property and casualty insurer's RBC shall be determined in accordance with the formula set forth in the RBC Instructions. The formula shall take into account and may adjust for the covariance between:

(1) Asset risk;

(2) Credit risk;

(3) Underwriting risk; and

(4) All other business risks and other relevant risks that are set forth in the RBC Instructions;

determined in each case by applying the manner set forth in the RBC Instructions.

(d) An excess of capital over the amount produced by the risk-based capital requirements contained in this part and the formulas, schedules and instructions referenced in this part is desirable in the business of insurance. Accordingly, insurers should seek to maintain capital above the RBC levels required by this part. Additional capital is used and useful in the insurance business and helps to secure an insurer against various risks inherent in, or affecting, the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this part.

(e) If a domestic insurer files an RBC Report that in the judgment of the commissioner is inaccurate, then the commissioner shall adjust the RBC Report to correct the inaccuracy and shall notify the insurer of the adjustment. The notice shall contain a statement of the reason for the adjustment. An RBC Report as so adjusted is referred to as an "Adjusted RBC Report."



§ 56-46-104 - Company Action Level Events.

(a) "Company Action Level Event" means any of the following events:

(1) The filing of an RBC Report by an insurer that indicates that:

(A) The insurer's Total Adjusted Capital is greater than or equal to its Regulatory Action Level RBC but less than its Company Action Level RBC;

(B) If a life and/or health insurer, the insurer has Total Adjusted Capital that is greater than or equal to its Company Action Level RBC but less than the product of its Authorized Control Level RBC and 3.0 and has a negative trend; or

(C) If a property and casualty insurer, the insurer has total adjusted capital that is greater than the product of its Authorized Control Level RBC and 3.0 and triggers the trend test determined in accordance with the trend test calculation included in the Property and Casualty RBC instructions;

(2) The notification by the commissioner to the insurer of an Adjusted RBC Report that indicates an event in subdivision (a)(1); provided the insurer does not challenge the Adjusted RBC Report under § 56-46-108; or

(3) If, pursuant to § 56-46-108, an insurer challenges an Adjusted RBC Report that indicates the event in subdivision (a)(1), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(b) In the event of a Company Action Level Event, the insurer shall prepare and submit to the commissioner an RBC Plan, which shall:

(1) Identify the conditions that contribute to the Company Action Level Event;

(2) Contain proposals of corrective actions that the insurer intends to take and would be expected to result in the elimination of the Company Action Level Event;

(3) Provide projections of the insurer's financial results in the current year and at least the four (4) succeeding years, both in the absence of proposed corrective actions, including projections of statutory operating income, net income, capital and/or surplus. The projections for both new and renewal business might include separate projections for each major line of business and separately identify each significant income, expense and benefit component;

(4) Identify the key assumptions impacting the insurer's projections and the sensitivity of the projections to the assumptions; and

(5) Identify the quality of, and problems associated with, the insurer's business including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business and use of reinsurance, if any, in each case.

(c) The RBC Plan shall be submitted:

(1) Within forty-five (45) days of the Company Action Level Event; or

(2) If the insurer challenges an Adjusted RBC Report pursuant to § 56-46-108, within forty-five (45) days after notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(d) Within sixty (60) days after the submission by an insurer of an RBC Plan to the commissioner, the commissioner shall notify the insurer whether the RBC Plan shall be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines the RBC Plan is unsatisfactory, the notification to the insurer shall set forth the reasons for the determination, and may set forth proposed revisions that will render the RBC Plan satisfactory, in the judgment of the commissioner. Upon notification from the commissioner, the insurer shall prepare a Revised RBC Plan, which may incorporate by reference any revisions proposed by the commissioner, and shall submit the Revised RBC Plan to the commissioner:

(1) Within forty-five (45) days after the notification from the commissioner; or

(2) If the insurer challenges the notification from the commissioner under § 56-46-108, within forty-five (45) days after a notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(e) In the event of a notification by the commissioner to an insurer that the insurer's RBC Plan or Revised RBC Plan is unsatisfactory, the commissioner may, at the commissioner's discretion, subject to the insurer's right to a hearing under § 56-46-108, specify in the notification that the notification constitutes a Regulatory Action Level Event.

(f) Every domestic insurer that files an RBC Plan or Revised RBC Plan with the commissioner shall file a copy of the RBC Plan or Revised RBC Plan with the insurance commissioner in any state in which the insurer is authorized to do business if:

(1) That state has an RBC provision substantially similar to § 56-46-109(a), and

(2) The insurance commissioner of that state has notified the insurer of its request for the filing in writing, in which case the insurer shall file a copy of the RBC Plan or Revised RBC Plan in that state no later than the later of:

(A) Fifteen (15) days after the receipt of notice to file a copy of its RBC Plan or Revised RBC Plan with the state; or

(B) The date on which the RBC Plan or Revised RBC Plan is filed under subsections (c) and (d).



§ 56-46-105 - Regulatory Action Level Events.

(a) "Regulatory Action Level Event" means, with respect to any insurer, any of the following events:

(1) The filing of an RBC Report by the insurer that indicates that the insurer's Total Adjusted Capital is greater than or equal to its Authorized Control Level RBC but less than its Regulatory Action Level RBC;

(2) The notification by the commissioner to an insurer of an Adjusted RBC Report that indicates the event in subdivision (a)(1); provided, that the insurer does not challenge the Adjusted RBC Report under § 56-46-108;

(3) If, pursuant to § 56-46-108, the insurer challenges an Adjusted RBC Report that indicates the event in subdivision (a)(1), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge;

(4) The failure of the insurer to file an RBC Report by the filing date, unless the insurer has provided an explanation for the failure that is satisfactory to the commissioner and has cured the failure within ten (10) days after the filing date;

(5) The failure of the insurer to submit an RBC Plan to the commissioner within the time period set forth in § 56-46-104(c);

(6) Notification by the commissioner to the insurer that:

(A) The RBC Plan or Revised RBC Plan submitted by the insurer is, in the judgment of the commissioner, unsatisfactory; and

(B) The notification constitutes a Regulatory Action Level Event with respect to the insurer; provided, that the insurer has not challenged the determination under § 56-46-108;

(7) If, pursuant to § 56-46-108, the insurer challenges a determination by the commissioner under subdivision (b)(6), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the challenge;

(8) Notification by the commissioner to the insurer that the insurer has failed to adhere to its RBC Plan or Revised RBC Plan, but only if the failure has a substantial adverse effect on the ability of the insurer to eliminate the Company Action Level Event in accordance with its RBC Plan or Revised RBC Plan and the commissioner has so stated in the notification; provided, that the insurer has not challenged the determination under § 56-46-108; or

(9) If, pursuant to § 56-46-108, the insurer challenges a determination by the commissioner under subdivision (b)(8), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the challenge.

(b) In the event of a Regulatory Action Level Event the commissioner shall:

(1) Require the insurer to prepare and submit an RBC Plan or, if applicable, a Revised RBC Plan;

(2) Perform such examination or analysis as the commissioner deems necessary of the assets, liabilities and operations of the insurer including a review of its RBC Plan or Revised RBC Plan; and

(3) Subsequent to the examination or analysis, issue an order specifying corrective actions that the commissioner determines are required.

(c) In determining corrective actions, the commissioner may take into account factors deemed relevant with respect to the insurer based upon the commissioner's examination or analysis of the assets, liabilities and operations of the insurer, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the RBC Instructions. The RBC Plan or Revised RBC Plan shall be submitted:

(1) Within forty-five (45) days after the occurrence of the Regulatory Action Level Event;

(2) If the insurer challenges an Adjusted RBC Report pursuant to § 56-46-108 and the challenge is not frivolous in the judgment of the commissioner, within forty-five (45) days after the notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge; or

(3) If the insurer challenges a Revised RBC Plan pursuant to § 56-46-108 and the challenge is not frivolous in the judgment of the commissioner, within forty-five (45) days after the notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(d) The commissioner may retain actuaries and investment experts and other consultants as may be necessary in the judgment of the commissioner to review the insurer's RBC Plan or Revised RBC Plan, examine or analyze the assets, liabilities and operations of the insurer and formulate the corrective order with respect to the insurer. The fees, costs and expenses relating to consultants shall be borne by the affected insurer or such other party as directed by the commissioner.



§ 56-46-106 - Authorized Control Level Events.

(a) "Authorized Control Level Event" means any of the following events:

(1) The filing of an RBC Report by the insurer that indicates that the insurer's Total Adjusted Capital is greater than or equal to its Mandatory Control Level RBC but less than its Authorized Control Level RBC;

(2) The notification by the commissioner to the insurer of an Adjusted RBC Report that indicates the event in subdivision (a)(1); provided, that the insurer does not challenge the Adjusted RBC Report under § 56-46-108;

(3) If, pursuant to § 56-46-108, the insurer challenges an Adjusted RBC Report that indicates the event in subdivision (a)(1), notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge;

(4) The failure of the insurer to respond, in a manner satisfactory to the commissioner, to a corrective order; provided, that the insurer has not challenged the corrective order under § 56-46-108; or

(5) If the insurer has challenged a corrective order under § 56-46-108 and the commissioner has, after a hearing, rejected the challenge or modified the corrective order, the failure of the insurer to respond, in a manner satisfactory to the commissioner, to the corrective order subsequent to rejection or modification by the commissioner.

(b) In the event of an Authorized Control Level Event with respect to an insurer, the commissioner shall:

(1) Take the actions that are required under § 56-46-105 regarding an insurer with respect to which a Regulatory Action Level Event has occurred; or

(2) If the commissioner deems it to be in the best interests of the policyholders and creditors of the insurer and of the public, take actions necessary to cause the insurer to be placed under regulatory control pursuant to chapter 9 of this title. In the event the commissioner takes such actions, the Authorized Control Level Event shall be deemed sufficient grounds for the commissioner to take action pursuant to chapter 9 of this title, and the commissioner shall have the rights, powers and duties with respect to the insurer as are set forth in chapter 9 of this title. In the event the commissioner takes actions under this subsection (b) pursuant to an Adjusted RBC Report, the insurer shall be entitled to the protections that are afforded to insurers under chapter 9, part 2 of this title.



§ 56-46-107 - Mandatory Control Level Events.

(a) "Mandatory Control Level Event" means any of the following events:

(1) The filing of an RBC Report that indicates that the insurer's Total Adjusted Capital is less than its Mandatory Control Level RBC;

(2) Notification by the commissioner to the insurer of an Adjusted RBC Report that indicates the event in subdivision (a)(1); provided, that the insurer does not challenge the Adjusted RBC Report under § 56-46-108; or

(3) If, pursuant to § 56-46-108, the insurer challenges an Adjusted RBC Report that indicates the event in subdivision (a)(1), notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(b) In the event of a Mandatory Control Level Event:

(1) With respect to a life insurer, the commissioner shall take actions necessary to place the insurer under regulatory control pursuant to chapter 9 of this title. In that event, the Mandatory Control Level Event shall be deemed sufficient grounds for the commissioner to take action pursuant to chapter 9 of this title, and the commissioner shall have the rights, powers and duties with respect to the insurer as are set forth in chapter 9 of this title. If the commissioner takes actions pursuant to an Adjusted RBC Report, the insurer shall be entitled to the protections of chapter 9, part 2 of this title pertaining to summary proceedings. Notwithstanding any of this subdivision (b)(1), the commissioner may forego action for up to ninety (90) days after the Mandatory Control Level Event if the commissioner finds there is a reasonable expectation that the Mandatory Control Level Event may be eliminated within the ninety-day period.

(2) With respect to a property and casualty insurer, the commissioner shall take actions necessary to place the insurer under regulatory control pursuant to chapter 9 of this title, or in the case of an insurer that is writing no business and that is running-off its existing business, may allow the insurer to continue its run-off under the supervision of the commissioner. In either event, the Mandatory Control Level Event shall be deemed sufficient grounds for the commissioner to take action pursuant to chapter 9 of this title, and the commissioner shall have the rights, powers and duties with respect to the insurer as are set forth in chapter 9 of this title. If the commissioner takes actions pursuant to an Adjusted RBC Report, the insurer shall be entitled to the protections of chapter 9, part 2 of this title pertaining to summary proceedings. Notwithstanding any of this subdivision (b)(2), the commissioner may forego action for up to ninety (90) days after the Mandatory Control Level Event if the commissioner finds there is a reasonable expectation that the Mandatory Control Level Event may be eliminated within the ninety-day period.



§ 56-46-108 - Hearings.

(a) The insurer shall have the right to a confidential departmental hearing, on a record, at which the insurer may challenge any determination or action by the commissioner, upon any of the following:

(1) Notification to an insurer by the commissioner of an Adjusted RBC Report; or

(2) Notification to an insurer by the commissioner that:

(A) The insurer's RBC Plan or Revised RBC Plan is unsatisfactory; and

(B) The notification constitutes a Regulatory Action Level Event with respect to the insurer; or

(3) Notification to any insurer by the commissioner that the insurer has failed to adhere to its RBC Plan or Revised RBC Plan and that the failure has a substantial adverse effect on the ability of the insurer to eliminate the Company Action Level Event with respect to the insurer in accordance with its RBC Plan or Revised RBC Plan; or

(4) Notification to an insurer by the commissioner of a Corrective Order with respect to the insurer.

(b) The insurer shall notify the commissioner of its request for a hearing within five (5) days after the notification by the commissioner under subdivision (a)(1), (2), (3) or (4). Upon receipt of the insurer's request for a hearing, the commissioner shall set a date for the hearing, which date shall be no less than ten (10) nor more than thirty (30) days after the date of the insurer's request.



§ 56-46-109 - Confidentiality of reports -- Disclosure in advertising, etc. prohibited -- Reports not to be used for ratemaking.

(a) All RBC reports, to the extent the information in the RBC report is not required to be set forth in a publicly available annual statement schedule, and RBC Plans, including the results or report of any examination or analysis of an insurer performed pursuant to this part and any corrective order issued by the commissioner pursuant to examination or analysis, with respect to any domestic insurer or foreign insurer that are in the possession or control of the department of commerce and insurance shall be confidential by law and privileged, shall not be subject to § 10-7-503 or § 56-1-602, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties.

(b) It is the judgment of the general assembly that the comparison of an insurer's Total Adjusted Capital to any of its RBC Levels is a regulatory tool that may indicate the need for possible corrective action with respect to the insurer, and is not intended as a means to rank insurers generally. Therefore, except as otherwise required under this part, the making, publishing, disseminating, circulating or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing an assertion, representation or statement with regard to the RBC Levels of any insurer, or of any component derived in the calculation, by any insurer, agent, broker or other person engaged in any manner in the insurance business would be misleading and is therefore prohibited; provided, that if any materially false statement with respect to the comparison regarding an insurer's Total Adjusted Capital to its RBC Levels (or any of them) or an inappropriate comparison of any other amount to the insurer's RBC Levels is published in any written publication and the insurer is able to demonstrate to the commissioner with substantial proof the falsity of the statement, or the inappropriateness, as the case may be, then the insurer may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.

(c) It is the further judgment of the general assembly that the RBC Instructions, RBC Reports, Adjusted RBC Reports, RBC Plan or Revised RBC Plans are intended solely for use by the commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers and shall not be used by the commissioner for ratemaking nor considered as evidence in any rate proceeding nor used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance that an insurer or any affiliate is authorized to write.

(d) Neither the commissioner nor any person who received documents, materials or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials or information subject to subsection (a).

(e) In order to assist in the performance of the commissioner's duties, the commissioner may:

(1) Share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subsection (a), with other state, federal and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal and international law enforcement authorities; provided, that the recipient agrees to maintain the confidentiality and privileged status of the document, material or other information;

(2) Receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(3) Enter into agreements governing sharing and use of information consistent with this subsection (e).

(f) Disclosure of documents, materials or information to the commissioner under this section or as a result of sharing as authorized in subsection (e) shall not constitute waiver of any applicable privilege or claim of confidentiality.



§ 56-46-110 - Construction with other laws -- Rules -- Exemptions.

(a) This part is supplemental to any other laws of this state, and shall not preclude or limit any other powers or duties of the commissioner under the laws, including, but not limited to, chapter 9 of this title.

(b) The commissioner may adopt reasonable rules necessary for the implementation of this part.

(c) The commissioner may exempt from the application of this part any domestic property and casualty insurer that:

(1) Writes direct business only in this state;

(2) Writes direct annual premiums of two million dollars ($2,000,000) or less; and

(3) Assumes no reinsurance in excess of five percent (5%) of direct premium written.



§ 56-46-111 - Foreign insurers.

(a) Any foreign insurer shall, upon the written request of the commissioner, submit to the commissioner an RBC Report as of the end of the calendar year just ended the later of:

(1) The date an RBC Report would be required to be filed by a domestic insurer under this part; or

(2) Fifteen (15) days after the request is received by the foreign insurer.

(b) Any foreign insurer shall, at the written request of the commissioner, promptly submit to the commissioner a copy of any RBC Plan that is filed with the insurance commissioner of any other state.

(c) In the event of a Company Action Level Event, Regulatory Action Level Event or Authorized Control Level Event with respect to any foreign insurer as determined under the RBC statute applicable in the state of domicile of the insurer, or, if no RBC statute is in force in that state, under this part, if the insurance commissioner of the state of domicile of the foreign insurer fails to require the foreign insurer to file an RBC Plan in the manner specified under that state's RBC statute, or, if no RBC statute is in force in that state, under § 56-46-104, the commissioner may require the foreign insurer to file an RBC Plan with the commissioner. In this event, the failure of the foreign insurer to file an RBC Plan with the commissioner shall be grounds to order the insurer to cease and desist from writing new insurance business in this state.

(d) In the event of a Mandatory Control Level Event with respect to any foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the commissioner may make application to the chancery court of Davidson County pursuant to chapter 9 of this title with respect to the liquidation of property of foreign insurers found in this state, and the occurrence of the Mandatory Control Level Event shall be considered adequate grounds for the application.



§ 56-46-112 - Immunity of commissioner and department.

There shall be no liability on the part of, and no cause of action shall arise against, the commissioner or the department of commerce and insurance or its employees or agents for any action taken by them in the performance of their powers and duties under this part.



§ 56-46-113 - When notices by commissioner which may result in regulatory action become effective.

All notices by the commissioner to an insurer which may result in regulatory action under this part shall be effective upon dispatch if transmitted by registered or certified mail, or in the case of any other transmission shall be effective upon the insurer's receipt of such notice.






Part 2 - Risk-Based Capital for Health Organizations

§ 56-46-201 - Part definitions.

As used in this part, these terms have the following meanings:

(1) "Adjusted RBC report" means an RBC report which has been adjusted by the commissioner in accordance with § 56-46-202(d);

(2) "Corrective order" means an order issued by the commissioner specifying corrective actions which the commissioner has determined are required;

(3) "Domestic health organization" means a health organization domiciled in this state;

(4) "Foreign health organization" means a health organization that is licensed to do business in this state under chapters 27, 28, 30, 31, 32 and 51 of this title but is not domiciled in this state;

(5) (A) "Health organization" means a health maintenance organization, limited health service organization, dental or vision plan, hospital, medical and dental indemnity or service corporation, or other managed care organization licensed pursuant to chapters 27, 28, 30, 31, 32 and 51 of this title;

(B) "Health organization" does not include an organization that is licensed as either a life and health insurer or a property and casualty insurer under this title and that is otherwise subject to either the life or property and casualty RBC requirements;

(6) "NAIC" means the National Association of Insurance Commissioners;

(7) "RBC instructions" means the RBC report including risk-based capital instructions adopted by the NAIC, as these RBC instructions may be amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC;

(8) "RBC level" means a health organization's Company Action Level RBC, Regulatory Action Level RBC, Authorized Control Level RBC, or Mandatory Control Level RBC where:

(A) "Company Action Level RBC" means, with respect to any health organization, the product of 2.0 and its Authorized Control Level RBC;

(B) "Regulatory Action Level RBC" means the product of 1.5 and its Authorized Control Level RBC;

(C) "Authorized Control Level RBC" means the number determined under the risk-based capital formula in accordance with the RBC Instructions; and

(D) "Mandatory Control Level RBC" means the product of 0.70 and the Authorized Control Level RBC;

(9) (A) "RBC plan" means a comprehensive financial plan containing the elements specified in § 56-46-203(b);

(B) If the commissioner rejects the RBC plan, and it is revised by the health organization, with or without the commissioner's recommendation, the plan shall be called the "revised RBC plan";

(10) "RBC report" means the report required in § 56-46-202;

(11) "Total adjusted capital" means the sum of:

(A) A health organization's statutory capital and surplus, also known as net worth, as determined in accordance with the statutory accounting applicable to the annual financial statements required to be filed under § 56-27-117 for medical service plans, § 56-28-111 for hospital service corporations, § 56-30-117 for dental service plans, § 56-31-116 for vision service plans, § 56-32-108 for health maintenance organizations, and § 56-51-134 for prepaid limited health services organizations; and

(B) Such other items, if any, as the RBC instructions may provide.



§ 56-46-202 - Annual report of RBC levels -- Filing requirements -- Determination of RBC -- Adjustment of report.

(a) A domestic health organization shall, on or prior to March 1 of each year (the "filing date"), prepare and submit to the commissioner a report of its RBC levels as of the end of the previous calendar year, in a form and containing such information as is required by the RBC instructions. In addition, a domestic health organization shall file its RBC report:

(1) With the NAIC in accordance with the RBC instructions; and

(2) With the insurance commissioner in any state in which the health organization is authorized to do business, if the insurance commissioner has notified the health organization of its request in writing, in which case the health organization shall file its RBC report by the later of:

(A) Fifteen (15) days from the receipt of notice to file its RBC report with that state; or

(B) The filing date.

(b) A health organization's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take the following into account (and may adjust for the covariance between) determined in each case by applying the factors in the manner set forth in the RBC instructions:

(1) Asset risk;

(2) Credit risk;

(3) Underwriting risk; and

(4) All other business risks and such other relevant risks as are set forth in the RBC instructions.

(c) An excess of capital, also known as net worth, over the amount produced by the risk-based capital requirements contained in this part and the formulas, schedules and instructions referenced in this part is desirable in the business of health insurance. Accordingly, health organizations should seek to maintain capital above the RBC levels required by this part. Additional capital is used in the insurance business and helps to secure a health organization against various risks inherent in, or affecting, the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this part.

(d) If a domestic health organization files an RBC report that in the judgment of the commissioner is inaccurate, then the commissioner shall adjust the RBC report to correct the inaccuracy and shall notify the health organization of the adjustment. The notice shall contain a statement of the reason for the adjustment. An RBC report as so adjusted is referred to as an "adjusted RBC report."



§ 56-46-203 - Company Action Level Events.

(a) "Company Action Level Event" means any of the following events:

(1) The filing of an RBC report by a health organization that indicates that:

(A) The health organization's total adjusted capital is greater than or equal to its Regulatory Action Level RBC but less than its Company Action Level RBC; or

(B) If a health organization has total adjusted capital which is greater than or equal to its Company Action Level RBC but less than the product of its Authorized Control Level RBC and 3.0 and triggers the trend test determined in accordance with the trend test calculation included in the Health RBC instructions;

(2) Notification by the commissioner to the health organization of an adjusted RBC report that indicates an event in subdivision (a)(1); provided, that the health organization does not challenge the adjusted RBC report under § 56-46-207; or

(3) If, pursuant to § 56-46-207, a health organization challenges an adjusted RBC report that indicates the event in subdivision (a)(1), the notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

(b) If a Company Action Level Event occurs, the health organization shall prepare and submit to the commissioner an RBC plan that shall:

(1) Identify the conditions that contribute to the Company Action Level Event;

(2) Contain proposals of corrective actions that the health organization intends to take and that would be expected to result in the elimination of the Company Action Level Event;

(3) Provide projections of the health organization's financial results in the current year and at least the two (2) succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory balance sheets, operating income, net income, capital and surplus, and RBC levels. The projections for both new and renewal business might include separate projections for each major line of business and separately identify each significant income, expense and benefit component;

(4) Identify the key assumptions impacting the health organization's projections and the sensitivity of the projections to the assumptions; and

(5) Identify the quality of, and problems associated with, the health organization's business, including but not limited to its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance, if any, in each case.

(c) The RBC plan shall be submitted:

(1) Within forty-five (45) days of the Company Action Level Event; or

(2) If the health organization challenges an adjusted RBC report pursuant to § 56-46-207, within forty-five (45) days after notification to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

(d) Within sixty (60) days after the submission by a health organization of an RBC plan to the commissioner, the commissioner shall notify the health organization whether the RBC plan shall be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines the RBC plan is unsatisfactory, the notification to the health organization shall set forth the reasons for the determination, and may set forth proposed revisions which will render the RBC plan satisfactory, in the judgment of the commissioner. Upon notification from the commissioner, the health organization shall prepare a revised RBC plan, which may incorporate by reference any revisions proposed by the commissioner, and shall submit the revised RBC plan to the commissioner:

(1) Within forty-five (45) days after the notification from the commissioner; or

(2) If the health organization challenges the notification from the commissioner under § 56-46-207, within forty-five (45) days after a notification to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

(e) If the commissioner notifies a health organization that its RBC plan or revised RBC plan is unsatisfactory, the commissioner may at the commissioner's discretion, subject to the health organization's right to a hearing under § 56-46-207, specify in the notification that the notification constitutes a Regulatory Action Level Event.

(f) Every domestic health organization that files an RBC plan or revised RBC plan with the commissioner shall file a copy of the RBC plan or revised RBC plan with the insurance commissioner in any state, in which the health organization is authorized to do business if:

(1) The state has an RBC provision substantially similar to § 56-46-208(a); and

(2) The insurance commissioner of that state has notified the health organization of its request for the filing in writing, in which case the health organization shall file a copy of the RBC plan or revised RBC plan in that state by the later of:

(A) Fifteen (15) days after the receipt of notice to file a copy of its RBC plan or revised RBC plan with the state; or

(B) The date on which the RBC plan or revised RBC plan is filed under subsections (c) and (d).



§ 56-46-204 - Regulatory Action Level Events.

(a) "Regulatory Action Level Event" means, with respect to a health organization, any of the following events:

(1) The filing of an RBC report by the health organization that indicates that the health organization's total adjusted capital is greater than or equal to its Authorized Control Level RBC but less than its Regulatory Action Level RBC;

(2) Notification by the commissioner to a health organization of an adjusted RBC report that indicates the event in subdivision (a)(1); provided, that the health organization does not challenge the adjusted RBC report under § 56-46-207;

(3) If, pursuant to § 56-46-207, the health organization challenges an adjusted RBC report that indicates the event in subdivision (a)(1), the notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge;

(4) The failure of the health organization to file an RBC report by the filing date, unless the health organization has provided an explanation for the failure that is satisfactory to the commissioner and has cured the failure within ten (10) days after the filing date;

(5) The failure of the health organization to submit an RBC plan to the commissioner within the time period set forth in § 56-46-203(c);

(6) Notification by the commissioner to the health organization that:

(A) The RBC plan or revised RBC plan submitted by the health organization is, in the judgment of the commissioner, unsatisfactory; and

(B) Notification constitutes a Regulatory Action Level Event with respect to the health organization; provided, that the health organization has not challenged the determination under § 56-46-207;

(7) If, pursuant to § 56-46-207, the health organization challenges a determination by the commissioner under subdivision (a)(6), the notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the challenge;

(8) Notification by the commissioner to the health organization that the health organization has failed to adhere to its RBC plan or revised RBC plan, but only if the failure has a substantial adverse effect on the ability of the health organization to eliminate the Company Action Level Event in accordance with its RBC plan or revised RBC plan and the commissioner has so stated in the notification, provided the health organization has not challenged the determination under § 56-46-207; or

(9) If, pursuant to § 56-46-207, the health organization challenges a determination by the commissioner under subdivision (a)(8), the notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the challenge.

(b) In the event of a Regulatory Action Level Event the commissioner shall:

(1) Require the health organization to prepare and submit an RBC plan or, if applicable, a revised RBC plan;

(2) Perform such examination or analysis as the commissioner deems necessary of the assets, liabilities and operations of the health organization including a review of its RBC plan or revised RBC plan; and

(3) Subsequent to the examination or analysis, issue an order specifying such corrective actions as the commissioner shall determine are required (a "corrective order").

(c) In determining corrective actions, the commissioner may take into account factors the commissioner deems relevant with respect to the health organization based upon the commissioner's examination or analysis of the assets, liabilities and operations of the health organization, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the RBC instructions. The RBC plan or revised RBC plan shall be submitted:

(1) Within forty-five (45) days after the occurrence of the Regulatory Action Level Event;

(2) If the health organization challenges an adjusted RBC report pursuant to § 56-46-207 and the challenge is not frivolous in the judgment of the commissioner, within forty-five (45) days after the notification to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge; or

(3) If the health organization challenges a revised RBC plan pursuant to § 56-46-207 and the challenge is not frivolous in the judgment of the commissioner, within forty-five (45) days after the notification to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

(d) The commissioner may retain actuaries, investment experts, and other consultants as may be necessary in the judgment of the commissioner to review the health organization's RBC plan or revised RBC plan, examine or analyze the assets, liabilities and operations (including contractual relationships) of the health organization, and formulate the corrective order with respect to the health organization. The fees, costs and expenses relating to consultants shall be borne by the affected health organization or such other party as directed by the commissioner.



§ 56-46-205 - Authorized Control Level Events.

(a) "Authorized Control Level Event" means any of the following events:

(1) The filing of an RBC report by the health organization that indicates that the health organization's total adjusted capital is greater than or equal to its Mandatory Control Level RBC but less than its Authorized Control Level RBC;

(2) The notification by the commissioner to the health organization of an adjusted RBC report that indicates the event in subdivision (a)(1); provided, that the health organization does not challenge the adjusted RBC report under § 56-46-207;

(3) If, pursuant to § 56-46-207, the health organization challenges an adjusted RBC report that indicates the event in subdivision (a)(1), notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge;

(4) The failure of the health organization to respond, in a manner satisfactory to the commissioner, to a corrective order; provided, that the health organization has not challenged the corrective order under § 56-46-207; or

(5) If the health organization has challenged a corrective order under § 56-46-207 and the commissioner has, after a hearing, rejected the challenge or modified the corrective order, the failure of the health organization to respond, in a manner satisfactory to the commissioner, to the corrective order subsequent to rejection or modification by the commissioner.

(b) If an Authorized Control Level Event occurs with respect to a health organization, the commissioner shall:

(1) Take such actions as are required under § 56-46-204 regarding a health organization with respect to which a Regulatory Action Level Event has occurred; or

(2) If the commissioner deems it to be in the best interests of the policyholders and creditors of the health organization and of the public, take such actions as are necessary to cause the health organization to be placed under regulatory control under chapter 9 of this title. In the event the commissioner takes such actions, the Authorized Control Level Event shall be deemed sufficient grounds for the commissioner to take action under chapter 9 of this title, and the commissioner shall have the rights, powers and duties with respect to the health organization as are set forth in chapter 9 of this title. In the event the commissioner takes actions under this subsection (b) pursuant to an adjusted RBC report, the health organization shall be entitled to such protections as are afforded to health organizations under the provisions of chapter 9, part 2 of this title pertaining to summary proceedings.



§ 56-46-206 - Mandatory Control Level Events.

(a) "Mandatory Control Level Event" means any of the following events:

(1) The filing of an RBC report which indicates that the health organization's total adjusted capital is less than its Mandatory Control Level RBC;

(2) Notification by the commissioner to the health organization of an adjusted RBC report that indicates the event in subdivision (a)(1); provided, that the health organization does not challenge the adjusted RBC report under § 56-46-207; or

(3) If, pursuant to § 56-46-207, the health organization challenges an adjusted RBC report that indicates the event in subdivision (a)(1), notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

(b) (1) In the event of a Mandatory Control Level Event, the commissioner shall take such actions as are necessary to place the health organization under regulatory control under chapter 9 of this title. In that event, the Mandatory Control Level Event shall be deemed sufficient grounds for the commissioner to take action under chapter 9 of this title, and the commissioner shall have the rights, powers and duties with respect to the health organization as are set forth in chapter 9 of this title. If the commissioner takes actions pursuant to an adjusted RBC report, the health organization shall be entitled to the protections of chapter 9, part 2 of this title pertaining to summary proceedings.

(2) Notwithstanding subdivision (b)(1), the commissioner may forego action for up to ninety (90) days after the Mandatory Control Level Event if the commissioner finds there is a reasonable expectation that the Mandatory Control Level Event may be eliminated within the ninety-day period.



§ 56-46-207 - Confidential hearings.

Upon the occurrence of any of the following events the health organization shall have the right to a confidential departmental hearing, on the record, at which the health organization may challenge any determination or action by the commissioner. The health organization shall notify the commissioner of its request for a hearing within five (5) days after the notification by the commissioner under subdivision (1), (2), (3) or (4). Upon receipt of the health organization's request for a hearing, the commissioner shall set a date for the hearing, which shall be no less than ten (10) nor more than thirty (30) days after the date of the health organization's request. The events include:

(1) Notification to a health organization by the commissioner of an adjusted RBC report;

(2) Notification to a health organization by the commissioner that:

(A) The health organization's RBC plan or revised RBC plan is unsatisfactory; and

(B) Notification constitutes a Regulatory Action Level Event with respect to the health organization;

(3) Notification to a health organization by the commissioner that the health organization has failed to adhere to its RBC plan or revised RBC plan and that the failure has a substantial adverse effect on the ability of the health organization to eliminate the Company Action Level Event with respect to the health organization in accordance with its RBC plan or revised RBC plan; or

(4) Notification to a health organization by the commissioner of a corrective order with respect to the health organization.



§ 56-46-208 - Confidentiality of RBC reports -- Disclosure in advertising, etc. prohibited -- Reports not to be used for ratemaking.

(a) All RBC reports, to the extent the information is not required to be set forth in a publicly available annual statement schedule, and RBC plans, including the results or report of any examination or analysis of a health organization performed pursuant to this part and any corrective order issued by the commissioner pursuant to examination or analysis, with respect to a domestic health organization or foreign health organization that are in the possession or control of the department of commerce and insurance shall be confidential by law and privileged, shall not be subject to § 10-7-503 or § 56-1-602, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties.

(b) Neither the commissioner nor any person who received documents, materials or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials or information deemed confidential and privileged under subsection (a).

(c) In order to assist in the performance of the commissioner's duties, the commissioner may:

(1) Share documents, materials or other information, including the confidential and privileged documents, materials or information deemed confidential and privileged under subsection (a), with other state, federal and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal and international law enforcement authorities; provided, that the recipient agrees to maintain the confidentiality and privileged status of the document, material or other information;

(2) Receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(3) Enter into agreements governing sharing and use of information consistent with this subsection (c).

(d) Disclosure of documents, materials or information to the commissioner under this section or as a result of sharing as authorized in subsection (c) shall not constitute a waiver of any applicable privilege or claim of confidentiality.

(e) It is the judgment of the legislature that the comparison of a health organization's total adjusted capital to any of its RBC levels is a regulatory tool which may indicate the need for corrective action with respect to the health organization, and is not intended as a means to rank health organizations generally. Therefore, except as otherwise required under this part, the making, publishing, disseminating, circulating or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over a radio or television station, or in any other way, an advertisement, announcement or statement containing an assertion, representation or statement with regard to the RBC levels of any health organization, or of any component derived in the calculation, by any health organization, agent, broker or other person engaged in any manner in the insurance business is misleading and is therefore prohibited; provided, however, that if any materially false statement with respect to the comparison regarding a health organization's total adjusted capital to its RBC levels (or any of them) or an inappropriate comparison of any other amount to the health organizations' RBC levels is published in any written publication and the health organization is able to demonstrate to the commissioner with substantial proof the falsity of the statement, or the inappropriateness, as the case may be, then the health organization may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.

(f) It is the further judgment of the legislature that the RBC instructions, RBC reports, adjusted RBC reports, RBC plans and revised RBC plans are intended solely for use by the commissioner in monitoring the solvency of health organizations and the need for possible corrective action with respect to health organizations and shall not be used by the commissioner for ratemaking nor considered or introduced as evidence in any rate proceeding nor used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance that a health organization or any affiliate is authorized to write.



§ 56-46-209 - Construction with other laws -- Rules -- Exemptions.

(a) This part is supplemental to any other laws of this state, and shall not preclude or limit any other powers or duties of the commissioner under such laws, including, but not limited to, chapter 9 of this title.

(b) The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this part.

(c) The commissioner may exempt from the application of this part a domestic health organization that:

(1) Writes direct business only in this state;

(2) Assumes no reinsurance in excess of five percent (5%) of direct premium written; and

(3) (A) Writes direct annual premiums for comprehensive medical business of two million dollars ($2,000,000) or less; or

(B) Is a limited health service organization that covers less than two thousand (2,000) lives.



§ 56-46-210 - Foreign health organizations.

(a) (1) A foreign health organization shall, upon the written request of the commissioner, submit to the commissioner an RBC report as of the end of the calendar year just ended the later of:

(A) The date an RBC report would be required to be filed by a domestic health organization under this part; or

(B) Fifteen (15) days after the request is received by the foreign health organization.

(2) A foreign health organization shall, at the written request of the commissioner, promptly submit to the commissioner a copy of any RBC plan that is filed with the insurance commissioner of any other state.

(b) In the event of a Company Action Level Event, Regulatory Action Level Event or Authorized Control Level Event with respect to a foreign health organization as determined under the RBC statute applicable in the state of domicile of the health organization, or, if no RBC statute is in force in that state, under this part, if the insurance commissioner of the state of domicile of the foreign health organization fails to require the foreign health organization to file an RBC plan in the manner specified under that state's RBC statute, or, if no RBC statute is in force in that state, under § 56-46-203, the commissioner may require the foreign health organization to file an RBC plan with the commissioner. In such event, the failure of the foreign health organization to file an RBC plan with the commissioner shall be grounds to order the health organization to cease and desist from writing new insurance business in this state.

(c) In the event of a Mandatory Control Level Event with respect to a foreign health organization, if no domiciliary receiver has been appointed with respect to the foreign health organization under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign health organization, the commissioner may make application to the chancery court of Davidson County pursuant to chapter 9 of this title with respect to the liquidation of property of foreign health organizations found in this state, and the occurrence of the Mandatory Control Level Event shall be considered adequate grounds for the application.



§ 56-46-211 - Immunity of commissioner and department.

There shall be no liability on the part of, and no cause of action shall arise against, the commissioner or the department or its employees or agents for any action taken by them in the performance of their powers and duties under this part.



§ 56-46-212 - When notices by commissioner that may result in regulatory action are effective.

All notices by the commissioner to a health organization that may result in regulatory action under this part shall be effective upon dispatch if transmitted by registered or certified mail, or in the case of any other transmission shall be effective upon the health organization's receipt of notice.



§ 56-46-213 - Requirements applicable to RBC reports filed with respect to year 2015.

For RBC reports required to be filed by health organizations with respect to 2015, the following requirements shall apply in lieu of §§ 56-46-203, 56-46-204, 56-46-205 and 56-46-206:

(1) In the event of a Company Action Level Event with respect to a domestic health organization, the commissioner shall take no regulatory action under this part;

(2) In the event of a Regulatory Action Level Event under § 56-46-204(a)(1), (a)(2) or (a)(3) the commissioner shall take the actions required under § 56-46-203;

(3) In the event of a Regulatory Action Level Event under § 56-46-204(a)(4), (a)(5), (a)(6), (a)(7), (a)(8) or (a)(9) or an Authorized Control Level Event, the commissioner shall take the actions required under § 56-46-204 with respect to the health organization;

(4) In the event of a Mandatory Control Level Event with respect to a health organization, the commissioner shall take the actions required under § 56-46-205 with respect to the health organization.



§ 56-46-214 - Severability.

If any provision of this part, or its application to any person or circumstance, is held invalid, that determination shall not affect the provisions or applications of this part that can be given effect without the invalid provision or application, and to that end the provisions of this part are severable.









Chapter 47 - Workers' Compensation Fraud Act

§ 56-47-101 - Short title.

This chapter shall be known and may be cited as the "Workers' Compensation Fraud Act."



§ 56-47-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Actual malice" means the knowledge that information is false, or reckless disregard of whether it is false;

(2) "Conceal" means to take affirmative action to prevent others from discovering information. Mere failure to disclose information does not constitute concealment. Action by the holder of a legal privilege, or one who has a reasonable belief that a privilege exists, to prevent discovery of privileged information does not constitute concealment;

(3) "Insurance policy" means the written instrument in which are set forth the terms of any binder of coverage or contract of insurance, including a binder or contract issued by a state-assigned risk plan, or other forms of workers' compensation insurance;

(4) "Insurance professional" means sales agents, managing general agents, brokers, producers, adjusters and third party administrators;

(5) "Insurance transaction" means a transaction by, between or among an:

(A) Insurer or a person who acts on behalf of an insurer; and

(B) Insured, claimant, applicant for insurance, public adjuster, insurance professional, practitioner or any person who acts on behalf of any of the insureds, claimants, applicants for insurance, public adjusters, insurance professionals and practitioners, for the purpose of obtaining insurance or reinsurance, calculating insurance premiums, submitting a claim, negotiating or adjusting a claim or otherwise obtaining insurance, self-insurance or reinsurance or obtaining the benefits of or from insurance, self-insurance or reinsurance;

(6) "Insurer" means any person purporting to engage in the business of insurance or authorized to do business in this state or subject to regulation by the state, who undertakes to indemnify another against loss, damage or liability arising from a contingent or unknown event related to causes arising under title 50, chapter 6;

(7) "Pattern or practice" means repeated, routine or generalized in nature, and not merely isolated or sporadic;

(8) "Person" means a natural person, company, corporation, unincorporated association, partnership, professional corporation, agency of government or any other entity;

(9) "Practitioner" means a licensee of this state authorized to practice medicine and surgery, psychology, chiropractic or law or any other licensee of state or person required to be licensed in this state whose services are compensated either in whole or in part, directly or indirectly, by insurance proceeds;

(10) "Premium" means consideration paid or payable for coverage under an insurance policy. "Premium" includes any payments, whether due within the insurance policy term or otherwise, and deductible payments whether advanced by the insurer or insurance professional and subject to reimbursement by the insured or otherwise, any self-insured retention or payments, whether advanced by the insurer or insurance professionals and subject to reimbursement by the insured or otherwise, and any collateral or security to be provided to collateralize obligations to pay any of the above;

(11) "Premium avoidance" means any intentional material misrepresentation by an employer of any or all of the four (4) premium determinants. The determinants are employee job classifications, amount of payroll in each classification, geographic location of insured operations, and history of past losses. Intentional misrepresentation of each of these items can affect the total premium charged by an insurer to a workers' compensation risk;

(12) "Reckless" means without reasonable belief of the truth, or, for the purposes of § 56-47-104(a)(3), with a high degree of awareness of probable insolvency; and

(13) "Withhold" means to fail to disclose facts or information that any law other than this chapter requires to be disclosed. Mere failure to disclose information does not constitute "withholding" if the one failing to disclose reasonably believes that there is no duty to disclose.



§ 56-47-103 - Fraudulent insurance acts.

(a) Any person who, knowingly and with intent to defraud, and for the purpose of depriving another of property or for pecuniary gain, commits or participates in or permits its employees or its agents to commit any of the following acts, has committed a fraudulent insurance act:

(1) Presents, causes to be presented or prepares with knowledge or belief that it will be presented, by or on behalf of an insured, insurer, claimant or applicant to an insurer or insurance professional in connection with an insurance transaction any information that contains false representations as to any material fact, or that withholds or conceals a material fact concerning any of the following:

(i) The application for, rating of or renewal of, any insurance policy;

(ii) A claim for payment or benefit pursuant to any insurance policy; or

(iii) Payments made in accordance with the terms of any insurance policy;

(2) Presents, causes to be presented or prepares with knowledge or belief that it will be presented, to or by an insurer or insurance professional in connection with an insurance transaction, any information that contains false representations as to any material fact, or that withholds or conceals a material fact, concerning any of the following:

(i) The solicitation for sale of any insurance policy or purported insurance policy;

(ii) An application for certificate of authority; or

(iii) The financial condition of any insurer;

(3) Solicits or accepts new or renewal insurance risks by or for an insolvent insurer;

(4) Removes the assets or records of assets, transactions and affairs or the material part of the assets or records of assets, transactions and affairs from the home office or other place of business of the insurer, or from the place of safekeeping of the insurer, or destroys or sequesters the same from the department of commerce and insurance;

(5) Diverts, misappropriates, converts or embezzles funds of an insurer, an insured, claimant or applicant for insurance in connection with:

(i) An insurance transaction; or

(ii) The conduct of business activities by an insurer or insurance professional; or

(6) Presents, causes to be presented or prepares with knowledge or belief that it will be presented, by or on behalf of an insured or insurer, or insurance professional, to a claimant or any other person in connection with an insurance transaction, any information that contains false representations as to any material fact, or that withholds or conceals a material fact concerning any of the following:

(i) A claim for payment or benefit pursuant to any insurance policy; or

(ii) Payments made in accordance with the terms of any insurance policy.

(b) It is unlawful for any person to commit, or to attempt to commit, or to aid, assist, abet or solicit another to commit, or to conspire to commit a fraudulent insurance act.

(c) A practitioner violates this section only if the practitioner has been engaged in conduct that constitutes a pattern or practice of violation of this section.

(d) It is unlawful for an employer subject to the Workers' Compensation Law, compiled in title 50, chapter 6, to intentionally fail to secure payment of compensation by providing workers' compensation insurance coverage or by qualifying as a self-insurer pursuant to the workers' compensation law.



§ 56-47-104 - Unlawful insurance acts.

(a) Any person who commits, or participates in, or permits its employees or its agents to commit any of the following acts with an intent to induce reliance, has committed an unlawful insurance act:

(1) Presents, causes to be presented or prepares with knowledge or belief that it will be presented, by or on behalf of an insured, insurer, claimant or applicant to an insurer or insurance professional in connection with an insurance transaction, any information that the person knows to contain false representations, or representations, the falsity of which the person has recklessly disregarded, as to any material fact, or that withholds or conceals a material fact, concerning any of the following:

(i) The application for, rating of or renewal of, any insurance policy;

(ii) A claim for payment or benefit pursuant to any insurance policy; or

(iii) Payments made in accordance with the terms of any insurance policy;

(2) Presents, causes to be presented, or prepares with knowledge or belief that it will be presented, to or by an insurer, insurance professional in connection with an insurance transaction, any information that the person knows to contain false representations, or representations, the falsity of which the person has recklessly disregarded, as to any material fact, or that withholds or conceals a material fact, concerning any of the following:

(i) The solicitation for sale of any insurance policy or purported insurance policy;

(ii) An application for certificate of authority; or

(iii) The financial condition of any insurer;

(3) Solicits or accepts new or renewal insurance risks by or for an insurer that the person knows was insolvent or the insolvency of which the person recklessly disregards;

(4) Presents, causes to be presented, or prepares with knowledge or belief that it will be presented, by or on behalf of an insured or insurer, or insurance professional or any other person to a claimant in connection with an insurance transaction, any information that the person knows to contain false representations, or representations, the falsity of which the person has recklessly disregarded, as to any material fact, or that withholds or conceals a material fact, concerning any of the following:

(i) A claim for payment for benefit pursuant to any insurance policy; or

(ii) Payments made in accordance with the terms of any insurance policy.

(b) It is unlawful for any person to commit, or to attempt to commit, or to aid, assist, abet or solicit another to commit, or to conspire to commit an unlawful insurance act.

(c) A practitioner violates this section only if the practitioner has been engaged in conduct that constitutes a pattern or practice of violation of this section.



§ 56-47-105 - Penalties.

Violations of § 56-47-103(a), (b) and (c) are to be valued according to § 39-11-106(a)(36), and punished as theft under § 39-14-105. Violations of § 56-47-103(d) shall be valued to include the total amount of workers' compensation premiums that the employer avoided paying, to be calculated by utilizing the appropriate Tennessee assigned risk plan advisory prospective loss cost and multiplier for such an employer for the total number of years, and parts of years, during which the employer was subject to the workers' compensation law and intentionally failed to secure payment of compensation as required by the workers' compensation law, and the violations shall be punished as theft under § 39-14-105.



§ 56-47-106 - Restitution.

(a) A person convicted of a violation of § 56-47-103 shall be ordered to make monetary restitution for any financial loss or damages sustained by an injured employee or any other person as a result of the violation. Financial loss or damage shall include, but is not necessarily limited to, loss of earnings, out-of-pocket and other expenses, paid deductible amounts under an insurance policy, insurer claim payments, costs reasonably attributed to investigations and recovery efforts by owners, insurers, insurance professionals, law enforcement and other public authorities, and costs of prosecution.

(b) When restitution is ordered, the court shall determine its extent and methods. Restitution may be imposed in addition to a fine and, if ordered, any other penalty, but not in lieu thereof. The court shall determine whether restitution, if ordered, shall be paid in a single payment or installments and shall fix a period of time within which payment of restitution is to be made in full.



§ 56-47-107 - Violations by licensed professionals deemed moral turpitude.

Any practitioner determined by the court to have violated § 56-47-103 shall be deemed to have committed an act involving moral turpitude that is inimical to the public well-being. The court or prosecutor shall notify the appropriate licensing authority in this state of the judgment for appropriate disciplinary action, including revocation of any such professional's license, and may notify appropriate licensing authorities in any other jurisdictions where the practitioner is licensed. Any victim may notify the appropriate licensing authorities in this state and any other jurisdiction where the practitioner is licensed, of the conviction. The state licensing authority shall take appropriate administrative action authorized by state law, to consider the imposition of any administrative sanctions or license revocations as provided by law against the practitioner. It is recommended by the general assembly that the state supreme court shall take appropriate action, including, but not limited to, disbarment with respect to any attorney found guilty of such felony. All the referrals to the appropriate licensing or other agencies, and all dispositive actions of the licensing or other agencies, shall be a matter of public record.



§ 56-47-108 - Recovery for economic injuries.

(a) (1) Any person economically injured by reason of a violation of § 56-47-104 may recover for the economic injury from the person violating § 56-47-104, in any appropriate court, the following:

(i) Return of any profit, benefit, compensation or payment received by the person violating § 56-47-104 directly resulting from the violation; and

(ii) Reasonable attorney's fees, related legal expenses, including internal legal expenses and court costs.

(2) An action maintained under this subsection (a) may neither be certified as a class action nor be made part of a class action.

(b) (1) Any person economically injured by reason of a violation of § 56-47-103 may recover for the economic injury from the person violating § 56-47-103, in any appropriate court, the following:

(i) Return of any profit, benefit, compensation or payment received by the person violating § 56-47-103 directly resulting from the violation;

(ii) Reasonable attorney's fees, related legal expenses, including internal legal expenses and court costs;

(iii) All other economic damages directly resulting from the violation of § 56-47-103;

(iv) Reasonable investigative fees based on a reasonable estimate of the time and expense incurred in the investigation of the violation or violations of § 56-47-103 proved at trial; and

(v) A penalty of no less than one thousand dollars ($1,000) and no greater than ten thousand dollars ($10,000).

(2) An action maintained under this subsection (b) may neither be certified as a class action nor be made part of a class action.

(c) Any person injured in the course of employment or in such person's business or property by a person violating § 56-47-103, upon a showing of clear and convincing evidence that the violation was part of a pattern or practice of such violations, shall be entitled to recover threefold the injured person's economic damages. An action for treble damages must be brought within one (1) year of the last to occur of the violations. One third (1/3) of the treble damages awarded shall be payable to the state to be used solely for the purpose of investigation and prosecution of violations of this chapter or other fraudulent behavior relating to insurance transactions, and/or for public education relating to workers' compensation insurance fraud. An action maintained under this subsection (c) may neither be certified as a class action nor be made part of a class action, unless the violations of § 56-47-103 giving rise to the action resulted in criminal conviction of the violator or violators under § 56-47-105.

(d) (1) The attorney general and reporter has the authority to maintain civil proceedings on behalf of the department of commerce and insurance and any victims of violations of § 56-47-103. In any such action, the court shall proceed as soon as practicable to the hearing and determination of the proceedings. Pending final determination of the proceedings, the court may at any time enter restraining orders or prohibitions, or take other actions, including the acceptance of satisfactory performance bonds, as it shall deem proper.

(2) The court has the jurisdiction to prevent and restrain violations of § 56-47-103 by issuing appropriate orders.

(3) In any action commenced under this subsection (d), the court, upon finding that any person has violated § 56-47-103, shall levy a fine of up to five thousand dollars ($5,000) for each violation.

(e) Any court in which a prosecution for violation of § 56-47-103 is pending shall have authority to stay or limit proceedings in any civil action regarding the same or related conduct. Any court in which is pending a civil action brought pursuant to subsection (d) may stay or limit proceedings in actions brought pursuant to subsections (a)-(c) regarding the same or related conduct, or may transfer the actions or consolidate them before itself or allow the plaintiffs in such actions to participate in the action brought pursuant to subsection (d), as it shall prescribe.

(f) Any civil cause of action under this section for violation of § 56-47-103 or § 56-47-104 must be brought within one (1) year of the commission of the last occurring of the acts constituting the violation, or within one (1) year of the time the plaintiff discovered, or with reasonable diligence could have discovered, the acts, whichever is later.

(g) Any person economically injured by reason of a violation of § 56-47-103 or § 56-47-104 may recover under only one (1) of the subsections in this section.



§ 56-47-109 - Exclusivity of remedies under § 56-47-108.

(a) The remedies expressly provided in § 56-47-108 shall be the only private remedies for violations of this chapter and no additional remedies shall be implied. The remedies available under § 56-47-108 shall not be used in conjunction with or in addition to any other remedies available at law or in equity to duplicate recovery for the same element of economic damage. Further, in any civil action pleading both exemplary damages and the treble damages available in § 56-47-108(c), the plaintiff shall elect one or the other remedy, but not both, at the conclusion of the evidentiary phase of the trial.

(b) However, nothing in this chapter shall limit or abrogate any right of action that would have existed in the absence of this chapter, but no action based on such a right shall rely on this chapter to establish a standard of conduct or for any other purpose.



§ 56-47-110 - Cooperation with official investigating -- Disclosure required -- Right of insurer to request information.

(a) When any law enforcement official or authority, the department of commerce and insurance or department of labor and workforce development requests information from an insurer, insurance professional or any other person for the purpose of detecting, prosecuting or preventing insurance fraud, the insurer, insurance professional or other person shall take all reasonable actions to promptly provide the information requested, subject to any legal privilege protecting the information.

(b) Any insurer, insurance professional or other person who has reasonable belief that an act violating § 56-47-103 or § 56-47-104 will be, is being, or has been committed, shall furnish and disclose any information in its possession concerning the act to the appropriate law enforcement official or authority, department of commerce and insurance or department of labor and workforce development, subject to any legal privilege protecting the information.

(c) An insurer, insurance professional or other person providing information to any law enforcement, regulatory, licensing or other governmental agency under subsection (a) or (b), shall have the right to request information in the possession or control of the agency relating to the suspected violation or to a pattern of related activity, except information that was privileged or confidential under the laws of this state prior to its submission to the agency. In instances where disclosure would not jeopardize an ongoing investigation or prosecution, the agency shall provide the requested information to the insurer, insurance professional or other person. The agency may request that the insurer, insurance professional or other person keep the disclosed information confidential.

(d) Any person that has a reasonable belief that an act violating this chapter will be, is being, or has been committed or any person who collects, reviews or analyzes information concerning insurance fraud, may furnish and disclose any information in its possession concerning the act to an authorized representative of an insurer that requests the information for the purpose of detecting, prosecuting or preventing insurance fraud.

(e) Failure to cooperate with a request for information from an appropriate local or state authority shall bar a person's eligibility for restitution from any proceeds resulting from the governmental investigation and prosecution.



§ 56-47-111 - Immunity of persons providing information.

In the absence of actual malice, no person furnishing, disclosing or requesting information pursuant to § 56-47-110 shall be subject to civil liability for libel, slander or any other cause of action arising from the furnishing, disclosing or requesting of the information. No person providing information pursuant to § 56-47-110(a) shall be subject to civil liability for any cause of action arising from the person's provision of requested information. Any person against whom any action is brought who is found to be immune from liability under this section shall be entitled to recover reasonable attorney's fees and costs from the person or party who brought the action. This section does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person.



§ 56-47-112 - Workers' compensation on insurance antifraud plans.

(a) (1) Every insurer shall prepare, implement, maintain and submit to the department of commerce and insurance a workers' compensation insurance anti-fraud plan.

(2) Each insurer's anti-fraud plan shall outline specific procedures to:

(A) Prevent, detect and investigate all forms of insurance fraud, including fraud involving the insurer's employees or agents; fraud resulting from misrepresentations in the application, renewal or rating of insurance policies; claims fraud; and security of the insurer's data processing system;

(B) Educate appropriate employees on fraud detection and the insurer's anti-fraud plan;

(C) Provide for the hiring of or contracting for fraud investigators;

(D) Report insurance fraud to appropriate law enforcement and regulatory authorities in the investigation and prosecution of insurance fraud; and

(E) Pursue restitution for financial loss caused by insurance fraud, where appropriate.

(3) The commissioner may review each insurer's anti-fraud plan to determine if it complies with the requirements of this section.

(4) It is the responsibility of the commissioner to assure insurer compliance with anti-fraud plans submitted to the commissioner. The commissioner may require reasonable modification of the insurer's anti-fraud plan, or may require other reasonable remedial action if the review or examination reveals substantial non-compliance with the terms of the insurer's own anti-fraud plan.

(5) The commissioner may require each insurer to file a summary of the insurer's anti-fraud activities and results. The anti-fraud plans and the summary of the insurer's anti-fraud activities and results are not public records and are exempt from title 10, chapter 7, part 5, and shall be proprietary and not subject to public examination, and shall not be discoverable or admissible in civil litigation.

(6) This section confers no private rights of action.

(b) (1) All printed applications for insurance, and all printed claim forms provided and required by an insurer or required by law as a condition of payment of a claim, shall contain a statement, permanently affixed to the application or claim form, that clearly states in substance the following:

"It is a crime to knowingly provide false, incomplete or misleading information to any party to a workers' compensation transaction for the purpose of committing fraud. Penalties include imprisonment, fines and denial of insurance benefits."

(2) The lack of a statement required in this section does not constitute a defense in any criminal prosecution under § 56-47-103 nor in any civil action under § 56-47-103 or § 56-47-104.

(c) Notwithstanding any other provision of title 56, the following are the exclusive monetary penalties for a violation of this section. Insurers that fail to prepare, implement, maintain and submit to the department of commerce and insurance an insurance anti-fraud plan are subject to a penalty of five hundred dollars ($500) per day, not to exceed twenty-five thousand dollars ($25,000).






Chapter 48 - Provider-Sponsored Organization Act of 1998

§ 56-48-101 - Short title.

This chapter shall be known and may be cited as the "Provider-Sponsored Organization Act of 1998."



§ 56-48-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of commerce and insurance;

(2) "Health care services" means a health or medical care procedure or service rendered by a health care provider that:

(A) Provides testing, diagnosis or treatment of a human disease or dysfunction; or

(B) Dispenses drugs, medical devices, medical appliances, or medical goods for the treatment of a human disease or dysfunction;

(3) "HHS" means the United States department of health and human services;

(4) "Medicare+Choice program" means the criteria developed by United States Public Law 105-33, The Balanced Budget Act of 1997 (BBA), whereby risk-bearing organizations are permitted to offer health insurance or health benefits coverage to Medicare-eligible enrollees through a Medicare+Choice plan;

(5) "Provider" means any person, including a physician or hospital that is licensed or otherwise authorized in this state to provide health care services; and

(6) "Provider-sponsored organization" or "PSO" means a public or private entity that:

(A) Is established or organized, and operated, by a health care provider, or group of affiliated health care providers;

(B) Provides a substantial proportion, as defined by rule or regulation promulgated by HHS, of the health care items and services under the Medicare+Choice program directly through the provider or affiliated group of providers; and

(C) (i) With respect to which the affiliated providers share, directly or indirectly, substantial financial risk with respect to the provision of such items and services and have at least a majority financial interest in the entity;

(ii) As used in subdivision (6)(C)(i), a provider is "affiliated" with another provider if, through contract, ownership or otherwise:

(a) One (1) provider, directly or indirectly, controls, is controlled by, or is under common control with the other;

(b) The providers are part of a controlled group of corporations under the Internal Revenue Code of 1986, § 1563;

(c) Each provider is a participant in a lawful combination under which each provider shares substantial financial risk in connection with the organization's operations; or

(d) The providers are part of an affiliated service group under the Internal Revenue Code of 1986, § 414.



§ 56-48-103 - "Medicare+Choice" programs -- Licensure -- Waiver.

Before an entity may operate under the Medicare+Choice program, the entity must obtain a license from the commissioner or be a PSO that obtains a waiver of the requirement for state licensure from HHS in accordance with United States Public Law 105-33, the Balanced Budget Act of 1997. Any entity that obtains such a waiver is not required to obtain a license from the commissioner to operate as a PSO offering a Medicare+Choice plan in this state.



§ 56-48-104 - Rules and regulations.

The commissioner is authorized to adopt rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this chapter, including solvency standards, that do not impose requirements in addition to those required by federal regulations applicable to PSOs.






Chapter 49 - Tennessee Creditor-Placed Insurance Act of 1999

§ 56-49-101 - Short title -- Purpose.

(a) This chapter shall be known and may be cited as the "Tennessee Creditor-Placed Insurance Act of 1999."

(b) The purposes of this chapter are to:

(1) Promote the public welfare by regulating creditor-placed insurance;

(2) Create a legal framework within which creditor-placed insurance may be written in this state;

(3) Help maintain the separation between creditors and insurers; and

(4) Minimize the possibilities of unfair competitive practices in the sale of creditor-placed insurance.



§ 56-49-102 - Applicability -- Enforcement.

(a) This chapter applies to an insurer or agent transacting creditor-placed insurance as defined in this chapter.

(b) All creditor-placed insurance written in connection with credit transactions for personal, family or household purposes is subject to this chapter, except:

(1) Transactions involving extensions of credit primarily for business or commercial purposes;

(2) Insurance on collateraIized real property;

(3) Insurance offered by the creditor and elected by the debtor at the debtor's option;

(4) Insurance for which no specific charge is made to the debtor or the debtor's account; or

(5) Blanket insurance, whether paid for by the debtor or the creditor.

(c) Nothing in this chapter shall be construed to create or imply a private cause of action for violation of this chapter, and the commissioner shall have authority to bring administrative or judicial proceedings to enforce this chapter.



§ 56-49-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Actual cash value (ACV)" means the cost of replacing damaged or destroyed property with comparable new property, minus depreciation and obsolescence;

(2) "Agent" means a person who receives a commission for insurance placed or written or who, on behalf of an insurer or creditor, solicits, negotiates, effects, procures, delivers, renews, continues or binds policies of insurance to which this chapter applies, except a regular salaried officer, employee or other representative of an insurer who devotes substantially all working time to activities other than those specified here and who receives no compensation that is directly dependent on the amount of insurance business written, and except a regular salaried officer or employee of a creditor who receives no compensation that is directly dependent on the amount of insurance effected or procured;

(3) "Blanket insurance" means insurance that provides coverage on collateral as defined in a policy issued to a creditor, without specifically listing the collateral covered;

(4) "Collateral" means personal property that is pledged as security for the satisfaction of a debt;

(5) "Commissioner" means the commissioner of commerce and insurance;

(6) "Credit agreement" means the written document that sets forth the terms of the credit transaction and includes the security agreement;

(7) "Creditor" means the lender of money or vendor or lessor of goods, services, property, rights or privileges for which payment is arranged through a credit transaction, or any successor to the right, title or interest of a lender, vendor or lessor;

(8) "Credit transaction" means a transaction by the terms of which the repayment of money loaned or credit commitment made, or payment of goods, services or properties sold or leased, is to be made at a future date or dates;

(9) "Creditor-placed insurance" means insurance that is purchased unilaterally by the creditor, who is the named insured, subsequent to the date of the credit transaction, providing coverage against loss, expense or damage to collateralized personal property as a result of fire, theft, collision or other risks of loss that would either impair a creditor's interest or adversely affect the value of collateral covered by limited dual interest insurance. It is purchased according to the terms of the credit agreement as a result of the debtor's failure to provide required physical damage insurance, with the cost of the coverage being charged to the debtor. It shall be either single interest insurance or limited dual interest insurance;

(10) "Debtor" means the borrower of money or a purchaser or lessee of goods, services, property, rights or privileges, for which payment is arranged through a credit transaction;

(11) "Insurance tracking" means monitoring evidence of insurance on collateralized credit transactions to determine whether insurance required by the credit agreement has lapsed, and communicating with debtors concerning the status of insurance coverage;

(12) "Insurer" means an insurance company, association or exchange authorized to issue insurance policies in this state;

(13) "Lapse" means that the insurance coverage required by the credit agreement is not in force;

(14) "Limited dual interest insurance" means insurance purchased by the creditor to insure its interest in the collateral securing the debtor's credit transaction. This insurance waives the three (3) conditions for loss payment under single interest insurance and extends coverage on the collateral while in the possession of the debtor;

(15) "Loss ratio" means the ratio of incurred losses to earned premium;

(16) "Net debt" means the amount necessary to liquidate the remaining debt in a single lump-sum payment, excluding all unearned interest and other unearned charges; and

(17) "Single interest insurance" means insurance purchased by the creditor to insure its interest in the collateral securing a debtor's credit transaction. Three (3) conditions must be met for payment of loss under the policy:

(A) The debtor has defaulted in payment;

(B) The creditor has legally repossessed the collateral, unless collateral has been stolen from the debtor; and

(C) The creditor has suffered an impairment of interest.



§ 56-49-104 - Effective dates of insurance -- Insurance charges.

(a) Creditor-placed insurance shall become effective on the latest of the following dates:

(1) The date of the credit transaction;

(2) The date prior coverage, including prior creditor-placed insurance coverage, lapsed;

(3) One (1) year before the date on which the related insurance charge is made to the debtor's account; or

(4) A later date provided for in the agreement between the creditor and insurer.

(b) Creditor-placed insurance shall terminate on the earliest of the following dates:

(1) The date other acceptable insurance becomes effective, subject to the debtor providing acceptable evidence of the other insurance to the creditor;

(2) The date the collateralized personal property is repossessed, unless the property is returned to the debtor within ten (10) days of the repossession;

(3) The date the collateralized personal property is determined by the insurer to be a total loss;

(4) The date the debt is completely extinguished; or

(5) An earlier date specified in the individual policy or certificate of insurance.

(c) An insurance charge shall not be made to a debtor for a term longer than the scheduled term of the creditor-placed insurance when it becomes effective, nor may an insurance charge be made to the debtor for creditor-placed insurance before the effective date of the insurance.

(d) If a charge is made to a debtor for creditor-placed insurance coverage that exceeds a term of one (1) year, the debtor shall be notified at least annually that the insurance will be cancelled and a refund or credit of unearned charges made if evidence of acceptable insurance secured by the debtor is provided.



§ 56-49-105 - Premium rates.

(a) Premiums for creditor-placed insurance coverage may be calculated based on:

(1) An amount not exceeding the net debt even though the coverage may limit the insurer's liability to the net debt, actual cash value or cost of repair; or

(2) Other premium calculation methods that more closely reflect the exposure of each item insured and approximate the premium calculation method of the coverage required by the credit agreement.

(b) An insurer shall not write creditor-placed insurance for which the premium rate differs from that determined by the schedules of the insurer on file with the commissioner. The premium or amount charged to the debtor for creditor-placed insurance shall not exceed the premiums charged by the insurer, computed at the time the charge to the debtor is determined.

(c) A method of billing insurance charges to the debtor on closed-end credit transactions that creates a balloon payment at the end of the credit transaction or extends the credit transaction's maturity date is prohibited, unless specifically disclosed at the time of the origination of the credit agreement and specifically agreed to by the debtor at the time the charge is added to the outstanding credit balance.



§ 56-49-106 - Exclusion from coverage.

(a) Creditor-placed insurance coverage shall not include:

(1) Coverage for the cost of repossession;

(2) Skip, confiscation and conversion coverage;

(3) Coverage for payment of mechanics' or other liens that do not arise from a covered loss occurrence;

(4) Coverage that requires a debtor's insurance deductible to be less than two hundred dollars ($200); or

(5) Coverage that is broader than the insurance coverages that meets the minimum insurance requirements of the credit agreement.

(b) Nothing in this section shall be deemed to prohibit the issuance of a separate policy or endorsement providing the coverages listed in subsection (a). However, no charge shall be passed along to the debtor for the coverages.



§ 56-49-107 - Policy delivery to debtor.

Creditor-placed insurance shall be set forth in an individual policy or certificate of insurance. A copy of the individual policy, certificate of insurance coverage, or other evidence of insurance coverage shall be mailed, first class mail, or delivered in person to the last known address of the debtor.



§ 56-49-108 - Commissioner approval of forms and rates.

(a) All policy forms and certificates of insurance to be delivered or issued for delivery in this state and the schedules of premium rates pertaining to the policy forms or certificates shall be filed with the commissioner.

(b) The commissioner shall within thirty (30) days after the filing of the policy forms and certificates of insurance disapprove a form that does not conform to this chapter or to other applicable provisions of the insurance statutes and regulations and shall, within thirty (30) days of filing, disapprove a schedule of premium rates pertaining to the form if it does not conform to the standard set forth in subsection (e).

(c) If the commissioner disapproves a form or schedule of premium rates in accordance with subsection (b), the commissioner shall promptly notify the insurer in writing of the disapproval, and it shall be unlawful for the insurer to issue or use the form or schedule. In the notice, the commissioner shall specify the reasons for disapproval and state that a hearing will be granted upon request pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) Unless the commissioner disapproves the form or schedule of premium rates in accordance with subsections (b) and (c) or gives written approval of the form or schedule within thirty (30) days after the filing, the form or schedule shall be deemed approved on the thirty-first day after the filing.

(e) The schedule of premium rates shall not be excessive, inadequate or unfairly discriminatory. In determining whether a schedule of premium rates is excessive, inadequate or unfairly discriminatory, the commissioner shall take into account past and prospective loss experience, general and administrative expenses, loss settlement and adjustment expenses, reasonable creditor compensation and other acquisition costs including insurance tracking costs, reserves, taxes, licenses, fees and assessments, reasonable insurer profit and other relevant data. Rates are not unfairly discriminatory because different premiums result for different policyholders, including group policyholders, with similar loss exposures but different expense factors or similar expense factors but different loss exposures, nor are rates unfairly discriminatory if they are averaged broadly among all persons insured in this state or all persons insured under a group insurance policy.

(f) The commissioner may withdraw approval of an approved form or schedule of premium rates when the commissioner would be required to disapprove the form or schedule of premium rates if it were filed at the time of the withdrawal. The withdrawal shall be in writing and shall specify the reasons for withdrawal and the effective date of the withdrawal. An insurer adversely affected by a withdrawal may, within thirty (30) days after receiving the written notification of the withdrawal, request a hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to determine whether the withdrawal should be annulled, modified or confirmed. Unless the commissioner grants an extension in writing in the withdrawal or subsequently grants an extension, the withdrawal shall, in the absence of a request for hearing, become effective, prospectively and not retroactively, on the ninety-first day following delivery of the notice of withdrawal and, if the request for hearing is filed, on the ninety-first day following delivery of written notice of the commissioner's determination.

(g) Forms and rates filed and approved in accordance with this section shall be deemed to be in compliance in all respects with the laws of this state.



§ 56-49-109 - Refund of unearned premiums and charges.

(a) Within sixty (60) calendar days after the termination of creditor-placed insurance coverage, and in accordance with the formulas approved by the commissioner, an insurer shall refund any unearned premium or other identifiable charges.

(b) Within sixty (60) calendar days after the termination date of creditor-placed insurance coverage, the insurer shall provide to the debtor a statement of refund disclosing the effective date, the termination date, the amount of premium being refunded and the amount of premium charged for the coverage provided. No statement shall be required in the event that the policy terminates pursuant to § 56-49-104(b)(4).

(c) The entire amount of premiums, minimum premiums, fees or charges of any kind shall be refunded if no coverage was provided.



§ 56-49-110 - Payment in event of loss.

(a) In the event of a loss under the creditor-placed insurance policy, the insurer shall pay, at a minimum, the least of the following, the value of which shall be determined as of the date of loss:

(1) The cost to repair the collateral less any applicable deductible;

(2) The actual cash value of the collateral less any applicable deductible;

(3) The net debt, less any applicable deductible. The method of calculation of net debt payable pursuant to this subdivision (a)(3) shall be identical to the method of calculation of net debt for payment of premiums pursuant to § 56-49-105(a); or

(4) If single interest insurance is provided, the amount by which the creditor's interest is impaired.

(b) The net debt or actual cash value amounts in subsection (a) may be reduced by the value of salvage if the insurer does not take possession of the insured property.

(c) In the event of a loss, no subrogation shall run against the debtor from the insurer.

(d) Whenever a claim is made on a creditor-placed insurance policy, the insurer shall furnish to the claimant a written statement of the loss explaining the settlement amount and the method of settlement.

(e) A creditor or insurer may not abandon salvage to a towing or storage facility in lieu of payment of storage fees without the consent of the facility and the claimant. The insurer shall be responsible for the payment of towing and storage charges for a covered loss occurrence from the time the claim is reported to the insurer in accordance with the terms of the policy to the time the claim is paid. The insurer shall give written notice to the claimant when the claim is paid that the claimant may incur storage charges after the date the claim is paid.



§ 56-49-111 - Creditor right to require insurance.

(a) In order for the creditor to place insurance on the collateral pledged by the debtor and pass the cost of the insurance on to the debtor:

(1) The creditor must have a security interest in the personal property;

(2) The credit agreement must require the debtor to maintain insurance on the collateral to protect the creditor's interest;

(3) The credit agreement must authorize the creditor to place the insurance if the debtor fails to provide evidence of the insurance; and

(4) These requirements must be clearly disclosed to the debtor at the inception of the credit transaction.

(b) The debtor shall always have the right to provide required insurance through existing policies of insurance owned or controlled by the debtor or of procuring and furnishing the required coverage through an insurer authorized to transact insurance within this state. However, a creditor may establish maximum acceptable deductibles, insurer solidity standards and other reasonable conditions with respect to the required insurance.



§ 56-49-112 - Premium remittance -- Commissions.

(a) The entire amount of the premium due from a creditor shall be remitted to the insurer or its agent in accordance with the insurer's requirements. No commissions may be paid to, or retained by, a person or entity except a licensed and appointed insurance agent.

(b) The retention by the creditor of unearned premiums upon cancellation of the insurance without crediting to the debtor's account the amount of unearned insurance charges is prohibited.

(c) Rebates to the creditor of a portion of the premium charged to the debtor are prohibited as are other inducements provided to the creditor by an insurer or agent. The listing of the following activities as prohibited rebates or inducements is not intended to be restrictive, and the commissioner may identify an activity as prohibited by rule, regulation or order:

(1) Allowing insurers or agents to purchase certificates of deposit from the creditor or to maintain accounts with the creditor at less than the market interest rates and charges that the creditor applies to other customers for deposit accounts of similar amounts and duration;

(2) Paying a commission to a person, including a creditor, who is not appropriately licensed as an agent in this state; and

(3) Purchasing or offering to purchase certificates of deposit from or maintaining or offering to maintain deposit accounts or investment accounts with a creditor as part of a creditor-placed insurance solicitation.

(d) Prohibited rebates or inducements do not include:

(1) The providing of insurance tracking and other services incidental to the creditor-placed insurance program;

(2) The paying of commissions and other compensation to a duly licensed and appointed insurance agent, whether or not affiliated with the creditor;

(3) The paying to the creditor policyholder of group experience rated refunds or policy dividends; or

(4) The paying to the creditor of amounts intended to reimburse the creditor for its expenses incurred incidental to the creditor-placed insurance program, such as costs of data processing, mail processing, telephone service, insurance tracking, billing, collections and related activities; provided, that these payments are calculated in a manner that does not exceed an amount reasonably estimated to equal the expenses incurred by the creditor.

(e) An insurer that pays commissions to creditor-related agents for creditor-placed insurance that are greater than twenty percent (20%) of the net written premium shall be required to demonstrate the commissions are not unreasonably high in relation to the value of the services rendered.

(f) Nothing contained in this section shall prohibit or restrict an insurer or agent from maintaining a demand, premium deposit or other account or accounts with a creditor for which the insurer or agent provides insurance if the accounts pay the market interest rate and charges that the creditor applies to other customers for deposit accounts of similar amounts and duration.



§ 56-49-113 - Disclosure of insurance requirement.

(a) A creditor shall not impose charges, including premium costs and related interest and finance charges, on a debtor for creditor-placed insurance coverage unless adequate disclosure of the requirement to maintain insurance has been made to the debtor. Adequate disclosure is accomplished if the following occurs:

(1) The credit agreement sets forth the requirement that the debtor must maintain insurance on the collateral as provided for in § 56-49-111;

(2) The creditor makes reasonable efforts to notify the debtor of the requirement to maintain insurance and allows a reasonable time for compliance with this requirement;

(3) A final notice as required by this act is sent to the debtor; and

(4) If creditor-placed insurance coverage is issued, a copy of the policy or certificate is sent to the debtor as provided for in § 56-49-107.

(b) After adequate disclosure of the request to maintain insurance has been made to the debtor as required by this section, a creditor may proceed to impose charges for creditor-placed insurance if the debtor fails to provide evidence of insurance. A creditor may impose charges no earlier than ten (10) calendar days after sending the final notice.

(c) Reasonable efforts to notify the debtor are accomplished if:

(1) The creditor mails a notice by first class mail to the debtor's last known address as contained in the creditor's records, stating that the creditor intends to charge the debtor for creditor-placed insurance coverage on the collateral if the debtor fails to provide evidence of the property insurance to the creditor;

(2) The creditor allows the debtor at least twenty (20) calendar days to respond to the notice and provide evidence of acceptable insurance coverage before sending a final notice; and

(3) The creditor sends a final notice in compliance with this section by first class mail to the debtor's last known address as contained in the creditor's records at least ten (10) calendar days before the cost of insurance is charged to the debtor by the creditor. Proof of the mailing of the final notice shall be retained for at least three (3) years following the expiration or termination of the coverage or as otherwise required by law.

(d) The initial notice shall be in a form determined by the creditor to remind the debtor of the requirement to maintain insurance on the collateral. The final notice shall be as complete as the following notice, printed in not less than twelve (12) point type, and modified where necessary to fit the nature of the credit transaction:

FINAL NOTICE

Your credit agreement with us requires you to have property insurance on the collateral until you pay off your loan. You have not given us proof you have insurance on the property. You can ask your insurance company or agent to give us proof of insurance or you can send us proof you have property insurance within ten (10) calendar days after the date this letter was postmarked. If you do not, we will buy the insurance and charge the cost to you.

You must pay for the property insurance we buy. It may cost more than insurance you can buy on your own. The cost of the insurance we buy may be added to your loan balance and we may charge you interest on it. If we do, you will pay interest at the same rate you pay on your loan.

The insurance we buy will pay claims to us (the creditor) for physical damage to your property. It will not pay any claims made against you (and it may not pay you for any claims you make [delete if limited dual interest coverage]). The insurance we buy will not give you any liability insurance coverage and will not meet the requirements of a state's financial responsibility law.

We may receive compensation for placing this insurance, which is included in the cost of coverage charged to you.

The property coverage we buy will start on the date shown in the policy or certificate, which may go back to the date of the loan or the date your prior coverage stopped. We will cancel the insurance we bought for you and give you a refund or credit of unearned charges if you give us proof you have bought property insurance somewhere else or if you have paid off the loan.

(e) All creditor-placed insurance shall be set forth in an individual policy or certificate of insurance. Not earlier than the sending of the final notice nor fifteen (15) days after a charge is made to the debtor for creditor-placed insurance coverage, the creditor shall cause a copy of the individual policy, certificate or other evidence of insurance coverage evidencing the creditor- placed insurance coverage to be sent, first class mail, to the debtor's last known address.

(f) A creditor's compliance with or failure to comply with this chapter shall not be construed to require the creditor to purchase insurance coverage on the collateral, and the creditor shall not be liable to the debtor or a third party as a result of its failure to purchase the insurance.



§ 56-49-114 - Investigations -- Hearings and proceedings -- Penalties for violations.

(a) The commissioner may conduct investigations or examinations of insurers and agents to ensure compliance with and enforcement of this chapter or any rule, regulation or order under this chapter. The examination or investigation shall be conducted and subject to § 56-1-411 and chapter 8, part 1 of this title.

(b) The commissioner may by order, deny, suspend or revoke an insurer's certificate of authority or an agent's license if the commissioner finds that the insurer or agent has violated this chapter. Every hearing or other proceeding, except examinations or investigations conducted pursuant to this chapter, held under this chapter that determines or affects the legal rights, duties, or privileges of an insurer or an agent shall be deemed to be a contested case under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and shall be conducted as required by that act, unless otherwise noted.

(c) If the commissioner has reason to believe that any person or entity is engaging in any activity that would be a violation of this chapter or any rule promulgated under this chapter, the commissioner may issue an order directing that person or entity to cease and desist from committing the violations, impose a civil penalty for the violations, provide an equitable remedy for past violations, or any combination of these. The order may be issued without prior notice if the commissioner makes a finding that the order is necessary for the protection of policyholders and that the public health, safety, and welfare require the order to be issued without prior notice to affected parties. At any hearing or other proceeding conducted as a result of an order to cease and desist, pursuant to this chapter, the person or entity subject to the order shall be required to show cause why the order should be annulled, modified or confirmed.

(d) Whenever it appears to the commissioner that any person or entity has engaged or is about to engage in an act or practice constituting a violation of any provision of this chapter or any rule, regulation or order under this chapter, the commissioner may, in the commissioner's discretion, bring an action in chancery court of any county in this state to enjoin the acts or practices and to enforce compliance with this chapter or any rule, regulation or order under this chapter. Upon a proper showing, a permanent or temporary injunction, restraining order, writ of mandamus, disgorgement, or other proper equitable relief shall be granted.

(e) Additionally, upon a finding that any person or entity has violated a provision of this chapter, the commissioner may impose a civil penalty of not more than one thousand dollars ($1,000) for each violation, not to exceed in the aggregate one hundred thousand dollars ($100,000), unless the violation was committed flagrantly in conscious disregard of this chapter, in which case the penalty shall not be more than twenty-five thousand dollars ($25,000) for each violation, not to exceed in the aggregate two hundred fifty thousand dollars ($250,000).

(f) Any person aggrieved by a final order of the commissioner under this chapter may obtain judicial review of the order in the chancery court of Davidson County by proceedings in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-49-115 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this chapter. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Chapter 50 - Tennessee Viatical Settlement Act of 2009

§ 56-50-101 - Scope and short title.

This chapter applies to life settlements as defined in this chapter and shall be known and may be cited as the "Tennessee Viatical Settlement Act of 2009."



§ 56-50-102 - Chapter definitions.

As used in this chapter:

(1) "Advertising" means any written, electronic or printed communication or any communication by means of recorded telephone messages or transmitted on radio, television, the Internet or similar communications media, including film strips, motion pictures and videos, published, disseminated, circulated or placed directly before the public in this state for the purpose of creating an interest in or inducing a person to purchase or sell, assign, devise, bequest or transfer the death benefit or ownership of a life insurance policy or to purchase or sell, assign, devise, bequest or transfer the death benefit or ownership of a life insurance policy pursuant to a viatical settlement contract;

(2) "Business of viatical settlements" means an activity involved in, but not limited to, the offering, soliciting, negotiating, procuring, effectuating, purchasing, investing, financing, monitoring, tracking, underwriting, selling, transferring, assigning, pledging, hypothecating or in any other manner acquiring an interest in a life insurance policy by means of a viatical settlement contract;

(3) "Chronically ill" means:

(A) Being unable to perform at least two (2) activities of daily living; i.e., eating, toileting, transferring, bathing, dressing or continence;

(B) Requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment; or

(C) Having a level of disability similar to that described in subdivision (3)(A), as determined by the secretary of health and human services;

(4) "Commissioner" means the commissioner of commerce and insurance;

(5) (A) "Financing entity" means an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy or certificate from a viatical settlement provider, credit enhancer or any entity that has a direct ownership in a policy or certificate that is the subject of a viatical settlement contract, but:

(i) Whose principal activity related to the transaction is providing funds to effect the viatical settlement or purchase of one (1) or more viaticated policies; and

(ii) Who has an agreement in writing with one (1) or more licensed viatical settlement providers to finance the acquisition of viatical settlement contracts;

(B) "Financing entity" does not include a nonaccredited investor or a viatical settlement purchaser;

(6) "Fraudulent viatical settlement act" means:

(A) Acts or omissions committed by any person who, knowingly or with intent to defraud, for the purpose of depriving another of property or for pecuniary gain, commits or permits its employees or its agents to engage in acts including:

(i) Presenting, causing to be presented or preparing with knowledge or belief that it will be presented to or by a viatical settlement provider, viatical settlement broker, viatical settlement purchaser, viatical settlement investment agent, financing entity, insurer, insurance producer or any other person, false material information, or concealing material information, as part of, in support of or concerning a fact material to one (1) or more of the following:

(a) An application for the issuance of a viatical settlement contract or insurance policy;

(b) The underwriting of a viatical settlement contract or insurance policy;

(c) A claim for payment or benefit pursuant to a viatical settlement contract or insurance policy;

(d) Premiums paid on an insurance policy, or as a result of a viatical settlement purchase agreement;

(e) Payments and changes in ownership or beneficiary made in accordance with the terms of a viatical settlement contract, viatical settlement purchase agreement or insurance policy;

(f) The reinstatement or conversion of an insurance policy;

(g) In the solicitation, offer, effectuation or sale of a viatical settlement contract, insurance policy or viatical settlement purchase agreement;

(h) The issuance of written evidence of viatical settlement contract, viatical settlement purchase agreement or insurance; or

(i) A financing transaction;

(ii) Employing any plan, financial structure, device, scheme or artifice to defraud related to viaticated policies;

(iii) Entering into any agreement or undertaking any act or plan that involves stranger-originated life insurance; or

(iv) Failing to disclose to the insurer when requested by the insurer that the prospective insured has undergone a life expectancy evaluation within one (1) year prior to or subsequent to applying for the insurance policy by any person or entity other than the insurer or its authorized representative in connection with the issuance of a policy;

(B) In the furtherance of a fraud or to prevent the detection of a fraud any person commits or permits its employees or its agents to:

(i) Remove, conceal, alter, destroy or sequester from the commissioner the assets or records of a licensee or other person engaged in the business of viatical settlements;

(ii) Misrepresent or conceal the financial condition of a licensee, financing entity, insurer or other person;

(iii) Transact the business of viatical settlements in violation of laws requiring a license, certificate of authority or other legal authority for the transaction of the business of viatical settlements; or

(iv) File with the commissioner or the equivalent chief insurance regulatory official of another jurisdiction a document containing false information or otherwise conceal information about a material fact from the commissioner;

(C) Embezzlement, theft, misappropriation or conversion of moneys, funds, premiums, credits or other property of a viatical settlement provider, insurer, insured, viator, insurance policyowner or any other person engaged in the business of viatical settlements or insurance;

(D) Recklessly entering into, negotiating, brokering or otherwise dealing in a viatical settlement contract, the subject of which is a life insurance policy that was obtained by presenting false information concerning any fact material to the policy or by concealing, for the purpose of misleading another, information concerning any fact material to the policy, where the person or the persons intended to defraud the policy's issuer, the viatical settlement provider or the viator. "Recklessly" means engaging in the conduct in conscious and clearly unjustifiable disregard of a substantial likelihood of the existence of the relevant facts or risks, such disregard involving a gross deviation from acceptable standards of conduct;

(E) Facilitating the change of state of ownership of a policy or certificate or the state of residency of a viator to a state or jurisdiction that does not have a law similar to this chapter for the express purposes of evading or avoiding the provisions of this chapter; or

(F) Attempting to commit, assisting, aiding or abetting in the commission of, or conspiracy to commit the acts or omissions specified in this subdivision (6);

(7) "Life insurance producer" means any person licensed in this state as a resident or nonresident insurance producer that has received qualification or authority for life insurance coverage or a life line of coverage pursuant to chapter 6, part 1 of this title;

(8) "Person" means a natural person or a legal entity, including, but not limited to, an individual, partnership, limited liability company, association, trust or corporation;

(9) "Policy" means an individual or group policy, group certificate, contract or arrangement of life insurance owned by a resident of this state, regardless of whether delivered or issued for delivery in this state;

(10) "Related provider trust" means a titling trust or other trust established by a licensed viatical settlement provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in purchased policies in connection with a financing transaction. The trust shall have a written agreement with the licensed viatical settlement provider under which the licensed viatical settlement provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files related to viatical settlement transactions available to the commissioner as if those records and files were maintained directly by the licensed viatical settlement provider;

(11) "Special purpose entity" means a corporation, partnership, trust, limited liability company or other similar entity formed solely to provide, either directly or indirectly, access to institutional capital markets:

(A) For a financing entity or licensed viatical settlement provider; or

(B) (i) In connection with a transaction in which the securities in the special purpose entity are acquired by the viator or by qualified institutional buyers as defined in 17 CFR 230.144A, promulgated under the Securities Act of 1933; or

(ii) In connection with a transaction in which the securities pay a fixed rate of return commensurate with established asset-backed institutional capital markets;

(12) (A) "Stranger-originated life insurance" means a practice or an act to initiate a life insurance policy for the benefit of a third-party investor who, at the time of policy origination, has no insurable interest in the insured;

(B) "Stranger-originated life insurance practices" include cases in which life insurance is purchased with resources or guarantees from or through a person or entity that, at the time of the policy inception, could not lawfully initiate the policy by the person or entity, and where, at the time of the policy's inception, there is an arrangement or agreement, whether verbal or written, to directly or indirectly transfer the ownership of the policy or the policy benefits to a third party. Trusts that are created to give the appearance of an insurable interest, and are used to initiate policies for investors, violate insurable interest laws and the prohibition against wagering on life;

(C) "Stranger-originated life insurance arrangements" do not include a lawful viatical settlement contract as defined in this section, or those practices set forth in subdivision (15)(D);

(13) "Terminally ill" means having an illness or sickness that can reasonably be expected to result in death in twenty-four (24) months or less;

(14) "Viatical settlement broker" means a person, including a life insurance producer, as provided for in § 56-50-103, who working exclusively on behalf of a viator and for a fee, commission or other valuable consideration, offers or attempts to negotiate viatical settlement contracts between a viator and one (1) or more viatical settlement providers or one (1) or more viatical settlement brokers. Notwithstanding the manner in which the viatical settlement broker is compensated, a viatical settlement broker is deemed to represent only the viator, and not the insurer or the viatical settlement provider, and owes a fiduciary duty to the viator to act according to the viator's instructions and in the best interest of the viator. "Viatical settlement broker" does not include an attorney, certified public accountant or a financial planner accredited by a nationally recognized accreditation agency who is retained to represent the viator and whose compensation is not paid directly or indirectly by the viatical settlement provider or purchaser;

(15) (A) "Viatical settlement contract" means a written agreement between a viator and a viatical settlement provider establishing the terms under which compensation or anything of value is or will be paid, which compensation or value is less than the expected death benefits of the policy, in return for the viator's present or future assignment, transfer, sale, devise or bequest of the death benefit or ownership of any portion of the insurance policy or certificate of insurance;

(B) "Viatical settlement contract" includes a premium finance loan made for a life insurance policy by a lender to a viator on, before or after the date of issuance of the policy where:

(i) The viator or the insured receives on the date of the premium finance loan a guarantee of a future viatical settlement value of the policy; or

(ii) The viator or the insured agrees on the date of the premium finance loan to sell the policy or any portion of its death benefit on any date following the issuance of the policy;

(C) "Viatical settlement contract" also includes the transfer for compensation or value of ownership or beneficial interest in a trust or other entity that owns a life insurance policy if the trust or other entity was formed or availed of for the principal purpose of acquiring one (1) or more life insurance policies, which life insurance policy insures the life of a person residing in this state;

(D) "Viatical settlement contract" does not include:

(i) A policy loan or accelerated death benefit made by the insurer pursuant to the policy's terms;

(ii) Loan proceeds that are used solely to pay:

(a) Premiums for the policy; or

(b) The costs of the loan, including, but not limited to, interest, arrangement fees, utilization fees and similar fees, closing costs, legal fees and expenses, trustee fees and expenses and third party collateral provider fees and expenses, including fees payable to letter of credit issuers;

(iii) A loan made by a bank or other licensed financial institution in which the lender takes an interest in a life insurance policy solely to secure repayment of a loan or, if there is a default on the loan and the policy is transferred, the transfer of such a policy by the lender; provided, that the default itself is not pursuant to an agreement or understanding with any other person for the purpose of evading regulation under this chapter;

(iv) A loan made by a lender that does not violate chapter 37 of this title; provided, that the premium finance loan is not described in subdivision (15)(B);

(v) An agreement where all the parties are closely related to the insured by blood or law or have a lawful substantial economic interest in the continued life, health and bodily safety of the person insured, or are trusts established primarily for the benefit of such parties;

(vi) Any designation, consent or agreement by an insured who is an employee of an employer in connection with the purchase by the employer, or trust established by the employer, of life insurance on the life of the employee;

(vii) A bona fide business succession planning arrangement:

(a) Between one (1) or more shareholders in a corporation or between a corporation and one (1) or more of its shareholders or one (1) or more trusts established by its shareholders;

(b) Between one (1) or more partners in a partnership or between a partnership and one (1) or more of its partners or one (1) or more trusts established by its partners; or

(c) Between one (1) or more members in a limited liability company or between a limited liability company and one (1) or more of its members or one (1) or more trusts established by its members;

(viii) An agreement entered into by a service recipient, or a trust established by the service recipient, and a service provider, or a trust established by the service provider, who performs significant services for the service recipient's trade or business; or

(ix) Any other contract, transaction or arrangement exempted from the definition of viatical settlement contract by the commissioner based on a determination that the contract, transaction or arrangement is not of the type intended to be regulated by this chapter;

(16) "Viatical settlement investment agent" means a person who is an appointed or contracted agent of a licensed viatical settlement provider who solicits or arranges the funding for the purchase of a viatical settlement by a viatical settlement purchaser and who is acting on behalf of a viatical settlement provider;

(A) A viatical settlement investment agent shall not have any contact directly or indirectly with the viator or insured or have knowledge of the identity of the viator or insured;

(B) A viatical settlement investment agent is deemed to represent the viatical settlement provider of whom the viatical settlement investment agent is an appointed or contracted agent;

(17) (A) "Viatical settlement provider" means a person, other than a viator, that enters into or effectuates a viatical settlement contract with a viator resident in this state;

(B) "Viatical settlement provider" does not include:

(i) A bank, savings bank, savings and loan association, credit union or other licensed lending institution that takes an assignment of a life insurance policy solely as collateral for a loan;

(ii) The issuer of the life insurance policy;

(iii) An authorized or eligible insurer that provides stop loss coverage or financial guaranty insurance to a viatical settlement provider, purchaser, financing entity, special purpose entity or related provider trust;

(iv) A natural person who enters into or effectuates no more than one (1) agreement in a calendar year for the transfer of life insurance policies for any value less than the expected death benefit;

(v) A financing entity;

(vi) A special purpose entity;

(vii) A related provider trust;

(viii) A viatical settlement purchaser; or

(ix) Any other person that the commissioner determines is not the type of person intended to be covered by the definition of viatical settlement provider;

(18) "Viatical settlement purchase agreement" means a contract or agreement, entered into by a viatical settlement purchaser, to which the viator is not a party, to purchase a life insurance policy or an interest in a life insurance policy that is entered into for the purpose of deriving an economic benefit;

(19) (A) "Viatical settlement purchaser" means a person who provides a sum of money as consideration for a life insurance policy or an interest in the death benefits of a life insurance policy, or a person who owns or acquires or is entitled to a beneficial interest in a trust that owns a viatical settlement contract or is the beneficiary of a life insurance policy that has been or will be the subject of a viatical settlement contract, for the purpose of deriving an economic benefit;

(B) "Viatical settlement purchaser" does not include:

(i) A licensee under this chapter;

(ii) An accredited investor, as defined in 17 CFR 230.501(a), or a qualified institutional buyer as defined in 17 CFR 230.144A, both promulgated under the Federal Securities Act of 1933;

(iii) A financing entity;

(iv) A special purpose entity; or

(v) A related provider trust;

(20) "Viaticated policy" means a life insurance policy or certificate that has been acquired by a viatical settlement provider pursuant to a viatical settlement contract; and

(21) (A) "Viator" means the owner of a life insurance policy or a certificate holder under a group policy who resides in this state and enters or seeks to enter into a viatical settlement contract. For the purposes of this chapter, a "viator" includes, but is not limited to, an owner of a life insurance policy or a certificate holder under a group policy insuring the life of an individual with a terminal or chronic illness or condition except where specifically addressed. If there is more than one (1) viator on a single policy and the viators are residents of different states, the transaction shall be governed by the law of the state in which the viator having the largest percentage ownership resides or, if the viators hold equal ownership, the state of residence of one (1) viator agreed upon in writing by all the viators;

(B) "Viator" does not include:

(i) A licensee under this chapter, including a life insurance producer acting as a viatical settlement broker pursuant to this chapter;

(ii) A qualified institutional buyer as defined in 17 CFR 230.144A, promulgated under the Federal Securities Act of 1933;

(iii) A financing entity;

(iv) A special purpose entity; or

(v) A related provider trust.



§ 56-50-103 - License and bond requirements.

(a) (1) A person shall not operate as a viatical settlement provider or viatical settlement broker without first obtaining a license from the commissioner of the state of residence of the viator.

(2) A person shall not operate as a viatical settlement investment agent without first obtaining a license from the commissioner of the state of residence of the viatical settlement purchaser. If there is more than one (1) purchaser of a single policy and the purchasers are residents of different states, the viatical settlement purchase agreement shall be governed by the law of the state in which the purchaser having the largest percentage ownership resides or, if the purchasers hold equal ownership, the state of residence of one (1) purchaser agreed upon in writing by all purchasers.

(3) (A) A life insurance producer who has been duly licensed as a resident insurance producer with a life line of authority in this state or the life insurance producer's home state for at least one (1) year and is licensed as a nonresident producer in this state shall be deemed to meet the licensing requirements of this section and shall be permitted to operate as a viatical settlement broker.

(B) Not later than thirty (30) days from the first day of operating as a viatical settlement broker, the life insurance producer shall notify the commissioner that the life insurance producer is acting as a viatical settlement broker on a form prescribed by the commissioner, and shall pay any applicable fee to be determined by the commissioner. Notification shall include an acknowledgement by the life insurance producer that the life insurance producer will operate as a viatical settlement broker in accordance with this chapter.

(C) The insurer that issued the policy being viaticated shall not be responsible for any act or omission of a viatical settlement broker or viatical settlement provider arising out of or in connection with the viatical settlement transaction, unless the insurer receives compensation for the placement of a viatical settlement contract from the viatical settlement provider or viatical settlement broker in connection with the viatical settlement contract.

(4) A person licensed as an attorney, certified public accountant or financial planner accredited by a nationally recognized accreditation agency, who is retained to represent the viator, whose compensation is not paid directly or indirectly by the viatical settlement provider, may negotiate viatical settlement contracts on behalf of the viator without having to obtain a license as a viatical settlement broker.

(b) Application for a viatical settlement provider, viatical settlement broker or viatical settlement investment agent license shall be made to the commissioner by the applicant on a form prescribed by the commissioner, and these applications shall be accompanied by the fees promulgated by rule.

(c) Licenses may be renewed from year to year on the anniversary date upon payment of the annual renewal fees promulgated by rule. Failure to pay the fees by the renewal date results in expiration of the license.

(d) The applicant shall provide information on forms required by the commissioner. The commissioner shall have the authority, at any time, to require the applicant to fully disclose the identity of all stockholders, partners, officers, members and employees. The commissioner may, in the exercise of the commissioner's discretion, refuse to issue a license in the name of a legal entity if not satisfied that any officer, employee, stockholder, partner or member of the entity who may materially influence the applicant's conduct meets the standards of this chapter.

(e) A license issued to a legal entity authorizes all partners, officers, members and designated employees to act as viatical settlement providers, viatical settlement brokers or viatical settlement investment agents, as applicable, under the license; and all those persons shall be named in the application and any supplements to the application.

(f) (1) Upon the filing of an application and the payment of the license fee, the commissioner shall make an investigation of each applicant and issue a license if the commissioner finds that the applicant:

(A) If a viatical settlement provider:

(i) Has provided a detailed plan of operation;

(ii) Is competent and trustworthy and intends to act in good faith in the capacity involved by the license applied for; and

(iii) Has a good business reputation and intends to act in good faith in the capacity involved by the license applied for;

(B) If a viatical settlement provider, has demonstrated evidence of financial responsibility in a format prescribed by the commissioner through a surety bond executed and issued by an insurer authorized to issue surety bonds in this state, an errors and omissions insurance policy issued by an insurance company licensed to sell such insurance in this state, or a deposit of cash, certificates of deposit or securities or any combination thereof in the amount of two hundred fifty thousand dollars ($250,000);

(C) If a viatical settlement broker, has demonstrated evidence of financial responsibility in a format prescribed by the commissioner through a surety bond executed and issued by an insurer authorized to issue surety bonds in this state, an errors and omissions insurance policy issued by an insurance company licensed to sell such insurance in this state, including a policy issued to a viatical settlement provider, that also covers the actions of the broker, or a deposit of cash, certificates of deposit or securities or any combination thereof in the amount of two hundred fifty thousand dollars ($250,000);

(D) If a legal entity, provides a certificate of good standing from the state of its domicile; and

(E) If a viatical settlement provider or viatical settlement broker, has provided an anti-fraud plan that meets the requirements of § 56-50-114(g).

(2) The commissioner may ask for evidence of financial responsibility at any time the commissioner deems necessary.

(3) Any surety bond issued pursuant to subdivision (f)(1) shall be in the favor of this state and shall specifically authorize recovery by the commissioner on behalf of any person in this state who sustains damages as the result of erroneous acts, failure to act, conviction of fraud or conviction of unfair practices by the viatical settlement provider or viatical settlement broker.

(4) Notwithstanding any provision of this section to contrary, the commissioner shall accept, as evidence of financial responsibility, proof that financial instruments in accordance with the requirements in this subsection (f) have been filed with one (1) state where the applicant is licensed as a viatical settlement provider or viatical settlement broker.

(g) The commissioner shall not issue a license to a nonresident applicant, unless a written designation of an agent for service of process is filed and maintained with the commissioner or the applicant has filed with the commissioner the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the commissioner.

(h) A viatical settlement provider, viatical settlement broker or viatical settlement investment agent shall provide to the commissioner new or revised information about officers, ten percent (10%) or more stockholders, partners, directors, members or designated employees within thirty (30) days of the change.

(i) An individual licensed as a viatical settlement broker shall complete on a biennial basis fifteen (15) hours of training related to viatical settlements and viatical settlement transactions, as required by the commissioner; provided, however, that a life insurance producer who is operating as a viatical settlement broker pursuant to subdivision (a)(3) shall not be subject to the requirements of this subsection (i). Any person failing to meet the requirements of this subsection (i) shall be subject to the penalties imposed by the commissioner.



§ 56-50-104 - License revocation and denial.

(a) The commissioner may refuse to issue, suspend, revoke or refuse to renew the license of a viatical settlement provider, viatical settlement broker or viatical settlement investment agent if the commissioner finds that:

(1) There was any material misrepresentation in the application for the license;

(2) The licensee or any officer, partner, member or key management personnel has been convicted of fraudulent or dishonest practices, is subject to a final administrative action or is otherwise shown to be untrustworthy or incompetent;

(3) The viatical settlement provider demonstrates a pattern of unreasonable payments to viators;

(4) The licensee or any officer, partner, member or key management personnel has been found guilty of, or has pleaded guilty or nolo contendere to, any felony, or to a misdemeanor involving fraud or moral turpitude, regardless of whether a judgment of conviction has been entered by the court;

(5) The viatical settlement provider has entered into any viatical settlement contract that has not been approved pursuant to this chapter;

(6) The viatical settlement provider has failed to honor contractual obligations set out in a viatical settlement contract or a viatical settlement purchase agreement;

(7) The licensee no longer meets the requirements for initial licensure;

(8) The viatical settlement provider has assigned, transferred or pledged a viaticated policy to a person other than a viatical settlement provider licensed in this state, viatical settlement purchaser, an accredited investor as defined in 17 CFR 230.501(a), or qualified institutional buyer as defined in 17 CFR 230.144A, both promulgated under the Federal Securities Act of 1933, financing entity, special purpose entity or related provider trust; or

(9) The licensee or any officer, partner, member or key management personnel has violated this chapter.

(b) The commissioner may suspend, revoke or refuse to renew the license of a viatical settlement broker or a life insurance producer operating as a viatical settlement broker pursuant to this chapter if the commissioner finds that the viatical settlement broker or life insurance producer has violated this chapter or has otherwise engaged in bad faith conduct with one (1) or more viators.

(c) If the commissioner suspends, revokes or refuses to renew the license of a viatical settlement provider, viatical settlement broker or viatical settlement investment agent, or suspends, revokes or refuses to renew a license of a life insurance producer operating as a viatical settlement broker pursuant to this chapter, the commissioner shall conduct a hearing in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. If the commissioner denies a license application of a viatical settlement provider, viatical settlement broker or viatical settlement investment agent, the commissioner shall notify the applicant in writing of the denial and the grounds for denial.



§ 56-50-105 - Approval of viatical settlement contracts and disclosure statements.

A person shall not use a viatical settlement contract form or provide to a viator a disclosure statement form in this state unless first filed with and approved by the commissioner. The commissioner shall disapprove a viatical settlement contract form or disclosure statement form if, in the commissioner's opinion, the contract or provisions contained in the contract fail to meet the requirements of this chapter, including, but not limited to §§ 56-50-108, 56-50-110, 56-50-113 and 56-50-114(b), or are unreasonable, contrary to the interests of the public or otherwise misleading or unfair to the viator. At the commissioner's discretion, the commissioner may require the submission of advertising material prior to its use in this state.



§ 56-50-106 - Reporting requirements and privacy.

(a) Each viatical settlement provider shall file with the commissioner on or before March 1 of each year an annual statement containing such information as the commissioner may prescribe by regulation. In addition to any other requirements, the annual statement shall specify the total number, aggregate face amount and life settlement proceeds of policies settled during the immediately preceding calendar year, together with a breakdown of the information by policy issue year.

(b) Except as otherwise allowed or required by law, a viatical settlement provider, viatical settlement broker, viatical settlement investment agent, insurance company, insurance producer, information bureau, rating agency or company or any other person with actual knowledge of an insured's identity shall not disclose that identity as an insured or the insured's financial or medical information to any other person unless the disclosure:

(1) Is necessary to effect a viatical settlement between the viator and a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(2) Is necessary to effect a viatical settlement purchase agreement between the viatical settlement purchaser and a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(3) Is provided in response to an investigation or examination by the commissioner or any other governmental officer or agency or pursuant to the requirements of § 56-50-114(c);

(4) Is a term of or condition to the transfer of a policy by one (1) viatical settlement provider to another viatical settlement provider;

(5) Is necessary to permit a financing entity, related provider trust or special purpose entity to finance the purchase of policies by a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(6) Is necessary to allow the viatical settlement provider or viatical settlement broker or their authorized representatives to make contacts for the purpose of determining health status; or

(7) Is required to purchase stop loss coverage or financial guaranty insurance.



§ 56-50-107 - Examination or investigations.

(a) Authority, Scope and Scheduling of Examinations. (1) (A) The commissioner may conduct an examination under this chapter of a licensee as often as the commissioner, in the commissioner's discretion, deems appropriate after considering the factors set forth in subdivision (a)(1)(B).

(B) In scheduling and determining the nature, scope and frequency of the examinations, the commissioner shall consider such matters as the consumer complaints, results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants and other relevant criteria as determined by the commissioner.

(2) For purposes of completing an examination of a licensee under this chapter, the commissioner may examine or investigate any person, or the business of any person, in so far as the examination or investigation is, in the sole discretion of the commissioner, necessary or material to the examination of the licensee.

(3) In lieu of an examination under this chapter of any foreign or alien licensee licensed in this state, the commissioner may, at the commissioner's discretion, accept an examination report on the licensee as prepared by the commissioner for the licensee's state of domicile or port-of-entry state.

(4) As far as practical, the examination of a foreign or alien licensee shall be made in cooperation with the insurance supervisory officials of other states in which the licensee transacts business.

(b) Record Retention Requirements. (1) A person required to be licensed by this chapter shall for five (5) years retain copies of all:

(A) Proposed, offered or executed contracts, purchase agreements, underwriting documents, policy forms and applications from the date of the proposal, offer or execution of the contract or purchase agreement, whichever is later;

(B) All checks, drafts or other evidence and documentation related to the payment, transfer, deposit or release of funds from the date the transaction; and

(C) All other records and documents related to the requirements of this chapter.

(2) This subsection (b) does not relieve a person of the obligation to produce these documents to the commissioner after the retention period has expired if the person has retained the documents.

(3) Records required to be retained by this subsection (b) must be legible and complete and may be retained in paper, photograph, microprocess, magnetic, mechanical or electronic media, or by any process that accurately reproduces or forms a durable medium for the reproduction of a record.

(c) Conduct of Examinations. (1) Upon determining that an examination should be conducted, the commissioner shall issue an examination warrant appointing one (1) or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the examiners handbook adopted by the National Association of Insurance Commissioners (NAIC). The commissioner may also employ such other guidelines or procedures as the commissioner may deem appropriate.

(2) Every licensee or person from whom information is sought, its officers, directors and agents shall provide to the examiners timely, convenient and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, assets and computer or other recordings relating to the property, assets, business and affairs of the licensee being examined. The officers, directors, employees and agents of the licensee or person shall facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of a licensee, by its officers, directors, employees or agents, to submit to examination or to comply with any reasonable written request of the commissioner shall be grounds for suspension or refusal of, or nonrenewal of any license or authority held by the licensee to engage in the viatical settlement business or other business subject to the commissioner's jurisdiction. Any proceedings for suspension, revocation or refusal of any license or authority shall be conducted pursuant to § 56-2-305.

(3) The commissioner shall have the power to issue subpoenas, to administer oaths and to examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of a person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court.

(4) When making an examination under this chapter, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the licensee that is the subject of the examination.

(5) Nothing contained in this chapter shall be construed to limit the commissioner's authority to terminate or suspend an examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(6) Nothing contained in this chapter shall be construed to limit the commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or licensee work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the commissioner may, in the commissioner's sole discretion, deem appropriate.

(d) Examination Reports. (1) Examination reports shall be comprised of only facts appearing upon the books, records or other documents of the licensee, its agents or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

(2) No later than sixty (60) days following completion of the examination, the examiner in charge shall file with the commissioner a verified written report of examination under oath. Upon receipt of the verified report, the commissioner shall transmit the report to the licensee examined, together with a notice that shall afford the licensee examined a reasonable opportunity of not more than thirty (30) days to make a written submission or rebuttal with respect to any matters contained in the examination report.

(3) In the event the commissioner determines that regulatory action is appropriate as a result of an examination, the commissioner may initiate any proceedings or actions provided by law.

(e) Confidentiality of Examination Information. (1) Names and individual identification data for all viators shall be considered private and confidential information and shall not be disclosed by the commissioner, unless specifically required by law.

(2) (A) Except as otherwise provided in this chapter, all examination reports, working papers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the commissioner or any other person in the course of an examination made under this chapter, or in the course of analysis or investigation by the commissioner of the financial condition or market conduct of a licensee shall be confidential by law and privileged, shall not be subject to § 10-7-503, shall not be subject to subpoena and shall not be subject to discovery or admissible in evidence in any private civil action. The commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as part of the commissioner's official duties. All examination reports, working papers, recorded information, documents and their copies produced by, obtained by or disclosed to the commissioner or any other person in the course of an examination made under this chapter, or in the course of an analysis or investigation by the commissioner of the financial condition or market conduct of a licensee shall be privileged and confidential in any judicial or administrative proceeding, except for any of the following:

(i) An administrative proceeding brought by the commissioner under this chapter;

(ii) A judicial review proceeding authorized under this chapter brought by an insurer to whom the records relate; or

(iii) An action or proceeding that arises out of the criminal laws of this state or the United States.

(B) For the purposes of subdivision (e)(2)(A), "this chapter" includes the law of another state or jurisdiction that is substantially similar to this chapter.

(3) Documents, materials or other information, including, but not limited to, all working papers, and copies thereof, in the possession or control of the NAIC and its affiliates and subsidiaries shall be confidential by law and privileged, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action if they are:

(A) Created, produced or obtained by or disclosed to the NAIC and its affiliates and subsidiaries in the course of assisting an examination made under this chapter, or assisting a commissioner in the analysis or investigation of the financial condition or market conduct of a licensee; or

(B) Disclosed to the NAIC and its affiliates and subsidiaries under subdivision (e)(4) by a commissioner.

(4) Neither the commissioner nor any person that received the documents, material or other information while acting under the authority of the commissioner, including the NAIC and its affiliates and subsidiaries, shall be permitted to testify in any private civil action concerning any confidential documents, materials or information subject to subdivision (e)(1).

(5) In order to assist in the performance of the commissioner's duties, the commissioner:

(A) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subdivision (e)(1), with other state, federal and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal and international law enforcement authorities; provided, that the recipient agrees to maintain the confidentiality and privileged status of the document, material, communication or other information;

(B) May receive documents, materials, communications or information, including otherwise confidential and privileged documents, materials or information, from the NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the jurisdiction that is the source of the document, material or information; and

(C) May enter into agreements governing sharing and use of information consistent with this subsection (e).

(6) No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subdivision (e)(5).

(7) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this subsection (e) shall be available and enforced in any proceeding in, and in any court of, this state.

(8) Nothing contained in this chapter shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the commissioner of any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time or to the NAIC, so long as such agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this chapter.

(f) Conflict of Interest. (1) An examiner may not be appointed by the commissioner if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this chapter. This subsection (f) shall not be construed to automatically preclude an examiner from being:

(A) A viator;

(B) An insured in a viaticated insurance policy; or

(C) A beneficiary in an insurance policy that is proposed to be viaticated.

(2) Notwithstanding the requirements of this subsection (f), the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants or other similar individuals who are independently practicing their professions, even though these persons may from time to time be similarly employed or retained by persons subject to examination under this chapter.

(g) Cost of Examinations. Any licensee or applicant examined under this chapter shall pay the proper charges incurred in such examination, including the expenses of the commissioner or anyone employed or contracted by the commissioner to assist in the examination.

(h) Immunity from Liability. (1) No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner's authorized representatives or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out this chapter.

(2) No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this chapter, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive. This subdivision (h)(2) does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in subdivision (h)(1).

(3) A person identified in subdivision (h)(1) or (h)(2) shall be entitled to an award of attorney's fees and costs if the person is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out this chapter and the party bringing the action was not substantially justified in doing so. For purposes of this subdivision (h)(3), a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(i) Investigative Authority of the Commissioner. The commissioner may investigate suspected violations of this chapter or fraudulent viatical settlement acts and all persons engaged in the business of viatical settlements.



§ 56-50-108 - Disclosure to viator.

(a) With each application for a viatical settlement, a viatical settlement provider or viatical settlement broker shall provide the viator with at least the following disclosures no later than the time the application for the viatical settlement contract is signed by all parties. The disclosures shall be provided in a separate document that is signed by the viator and the viatical settlement provider or viatical settlement broker, and shall provide the following information:

(1) There are possible alternatives to viatical settlement contracts, including any accelerated death benefits or policy loans offered under the viator's life insurance policy;

(2) That a viatical settlement broker represents exclusively the viator, and not the insurer or the viatical settlement provider, and owes a fiduciary duty to the viator, including a duty to act according to the viator's instructions and in the best interest of the viator;

(3) Some or all of the proceeds of the viatical settlement may be taxable under federal income tax and state franchise and income taxes, and assistance should be sought from a professional tax advisor;

(4) Proceeds of the viatical settlement could be subject to the claims of creditors;

(5) Receipt of the proceeds of a viatical settlement may adversely affect the viator's eligibility for medicaid or other government benefits or entitlements, and advice should be obtained from the appropriate government agencies;

(6) The viator has the right to rescind a viatical settlement contract before the earlier of thirty (30) calendar days after the date upon which the viatical settlement contract is executed by all parties or fifteen (15) calendar days after the viatical settlement proceeds have been paid to the viator, as provided in § 56-50-110(f). Rescission, if exercised by the viator, is effective only if both notice of the rescission is given and the viator repays all proceeds and any premiums, loans and loan interest paid on account of the viatical settlement within the rescission period. If the insured dies during the rescission period, the viatical settlement contract shall be deemed to have been rescinded, subject to repayment by the viator or the viator's estate of all viatical settlement proceeds and any premiums, loans and loan interest paid on account of the viatical settlement within sixty (60) days of the insured's death;

(7) Funds will be sent to the viator within three (3) business days after the viatical settlement provider has received the insurer's or group administrator's written acknowledgment that ownership of the policy or interest in the certificate has been transferred and the beneficiary has been designated;

(8) Entering into a viatical settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy or certificate, to be forfeited by the viator. Assistance should be sought from a financial adviser;

(9) Disclosure to a viator shall include distribution of a brochure describing the process of viatical settlements. The National Association of Insurance Commissioner's (NAIC) form for the brochure shall be used unless another form is developed or approved by the commissioner;

(10) The disclosure document shall contain the following language:

.....................

All medical, financial or personal information solicited or obtained by a viatical settlement provider or viatical settlement broker about an insured, including the insured's identity or the identity of family members, a spouse or a significant other may be disclosed as necessary to effect the viatical settlement between the viator and the viatical settlement provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every two (2) years.

.....................

(11) Following execution of a viatical contract, the insured may be contacted for the purpose of determining the insured's health status and to confirm the insured's residential or business street address and telephone number, or as otherwise provided in this chapter. This contact shall be limited to once every three (3) months if the insured has a life expectancy of more than one (1) year, and no more than once per month if the insured has a life expectancy of one (1) year or less. All such contacts shall be made only by a viatical settlement provider licensed in the state in which the viator resided at the time of the viatical settlement and contract, or by the authorized representative of a duly licensed viatical settlement provider.

(b) A viatical settlement provider shall provide the viator with at least the following disclosures no later than the date the viatical settlement contract is signed by all parties. The disclosures shall be conspicuously displayed in the viatical settlement contract or in a separate document signed by the viator and shall provide the following information:

(1) The affiliation, if any, between the viatical settlement provider and the issuer of the insurance policy to be viaticated;

(2) The document shall include the name, business address and telephone number of the viatical settlement provider;

(3) If an insurance policy to be viaticated has been issued as a joint policy or involves family riders or any coverage of a life other than the insured under the policy to be viaticated, the viator shall be informed of the possible loss of coverage on the other lives under the policy and shall be advised to consult with the viator's insurance producer or the insurer issuing the policy for advice on the proposed viatical settlement;

(4) State the dollar amount of the current death benefit payable to the viatical settlement provider under the policy or certificate. If known, the viatical settlement provider shall also disclose the availability of any additional guaranteed insurance benefits, the dollar amount of any accidental death and dismemberment benefits under the policy or certificate and the extent to which the viator's interest in those benefits will be transferred as a result of the viatical settlement contract; and

(5) State whether the funds will be escrowed with an independent third party during the transfer process, and if so, provide the name, business address and telephone number of the independent third party escrow agent, and the fact that the viator or owner may inspect or receive copies of the relevant escrow or trust agreements or documents.

(c) A viatical settlement broker shall provide the viator with at least the following disclosures no later than the date the viatical settlement contract is signed by all parties. The disclosures shall be conspicuously displayed in the viatical settlement contract or in a separate document signed by the viator and shall provide the following information:

(1) The name, business address and telephone number of the viatical settlement broker;

(2) A full, complete and accurate description of all offers, counter-offers, acceptances and rejections relating to the proposed viatical settlement contract;

(3) A written disclosure of any affiliations or contractual arrangements between the viatical settlement broker and any person making an offer in connection with the proposed viatical settlement contracts; and

(4) The amount and method of calculating the broker's compensation. As used in this subdivision (c)(4), "compensation" includes anything of value paid or given to a viatical settlement broker for the placement of a policy.

(d) If the viatical settlement provider transfers ownership or changes the beneficiary of the insurance policy, the provider shall communicate in writing the change in ownership or beneficiary to the insured within twenty (20) days after the change.

(e) A viatical settlement provider or its viatical settlement investment agent shall provide the viatical settlement purchaser with at least the following disclosures prior to the date the viatical settlement purchase agreement is signed by all parties. The disclosures shall be conspicuously displayed in any viatical purchase contract or in a separate document signed by the viatical settlement purchaser and viatical settlement provider or viatical settlement investment agent, and shall make the following disclosure to the viatical settlement purchaser:

(1) The purchaser will receive no returns, i.e., no dividends and interest, until the insured dies and a death claim payment is made;

(2) The actual annual rate of return on a viatical settlement contract is dependent upon an accurate projection of the insured's life expectancy, and the actual date of the insured's death. An annual guaranteed rate of return is not determinable;

(3) The viaticated life insurance contract should not be considered a liquid purchase since it is impossible to predict the exact timing of its maturity and the funds probably are not available until the death of the insured. There is no established secondary market for resale of these products by the purchaser;

(4) The purchaser may lose all benefits or may receive substantially reduced benefits if the insurer goes out of business during the term of the viatical investment;

(5) The purchaser is responsible for payment of the insurance premium or other costs related to the policy, if required by the terms of the viatical purchase agreement. These payments may reduce the purchaser's return. If a party other than the purchaser is responsible for the payment, the name and address of that party also shall be disclosed;

(6) The purchaser is responsible for payment of the insurance premiums or other costs related to the policy if the insured returns to health. Disclose the amount of such premiums, if applicable;

(7) State the name, business address and telephone number of the independent third party providing escrow services and the relationship to the broker;

(8) The amount of any trust fees or other expenses to be charged to the viatical settlement purchaser;

(9) State whether the purchaser is entitled to a refund of all or part of the purchaser's investment under the settlement contract if the policy is later determined to be null and void;

(10) Disclose that group policies may contain limitations or caps in the conversion rights, additional premiums may have to be paid if the policy is converted, name the party responsible for the payment of the additional premiums and, if a group policy is terminated and replaced by another group policy, state that there may be no right to convert the original coverage;

(11) Disclose the risks associated with policy contestability, including, but not limited to, the risk that the purchaser will have no claim or only a partial claim to death benefits should the insurer rescind the policy within the contestability period;

(12) Disclose whether the purchaser will be the owner of the policy in addition to being the beneficiary, and if the purchaser is the beneficiary only and not also the owner, the special risks associated with that status, including, but not limited to, the risk that the beneficiary may be changed or the premium may not be paid;

(13) Describe the experience and qualifications of the person who determines the life expectancy of the insured, i.e., in-house staff, independent physicians and specialty firms that weigh medical and actuarial data, the information this projection is based on, and the relationship of the projection maker to the viatical settlement provider, if any; and

(14) Disclosure to an investor shall include distribution of a brochure describing the process of investment in viatical settlements. The NAIC's form for the brochure shall be used unless one is developed by the commissioner.

(f) A viatical settlement provider or its viatical settlement investment agent shall provide the viatical settlement purchaser with at least the following disclosures no later than at the time of the assignment, transfer or sale of all or a portion of an insurance policy. The disclosures shall be contained in a document signed by the viatical settlement purchaser and viatical settlement provider or viatical settlement investment agent, and shall make the following disclosures to the viatical settlement purchaser:

(1) Disclose all the life expectancy certifications obtained by the provider in the process of determining the price paid to the viator;

(2) State whether premium payments or other costs related to the policy have been escrowed. If escrowed, state the date upon which the escrowed funds will be depleted and whether the purchaser will be responsible for payment of premiums thereafter and, if so, the amount of the premiums;

(3) State whether premium payments or other costs related to the policy have been waived. If waived, disclose whether the investor will be responsible for payment of the premiums if the insurer that wrote the policy terminates the waiver after purchase and the amount of those premiums;

(4) Disclose the type of policy offered or sold, i.e., whole life, term life, universal life or a group policy certificate, any additional benefits contained in the policy and the current status of the policy;

(5) If the policy is term insurance, disclose the special risks associated with term insurance including, but not limited to, the purchaser's responsibility for additional premiums if the viator continues the term policy at the end of the current term;

(6) State whether the policy is contestable;

(7) State whether the insurer that wrote the policy has any additional rights that could negatively affect or extinguish the purchaser's rights under the viatical settlement contract, what these rights are and under what conditions these rights are activated; and

(8) State the name and address of the person responsible for monitoring the insured's condition. Describe how often the monitoring of the insured's condition is done, how the date of death is determined and how and when this information will be transmitted to the purchaser.

(g) The viatical settlement purchase agreement is voidable by the purchaser at any time within three (3) days after the disclosures mandated by subsections (e) and (f) are received by the purchaser.



§ 56-50-109 - Disclosure to insurer.

Prior to the initiation of a plan, transaction or series of transactions, a viatical settlement broker or viatical settlement provider shall fully disclose to an insurer a plan, transaction or series of transactions to which the viatical settlement broker or viatical settlement provider is a party, to originate, renew, continue or finance a life insurance policy with the insurer for the purpose of engaging in the business of viatical settlements at anytime prior to or during the first five (5) years after issuance of the policy. The insurer shall not disclose this information to any other viatical settlement provider or viatical settlement broker, including those affiliates of the insurer engaged in viatical settlement activity.



§ 56-50-110 - General rules.

(a) (1) A viatical settlement provider entering into a viatical settlement contract shall first obtain:

(A) If the viator is the insured, a written statement from a licensed attending physician that the viator is of sound mind and under no constraint or undue influence to enter into a viatical settlement contract; and

(B) A document in which the insured consents to the release of the insured's medical records to a licensed viatical settlement provider, viatical settlement broker and the insurance company that issued the life insurance policy covering the life of the insured.

(2) Within twenty (20) days after a viator executes documents necessary to transfer any rights under an insurance policy or within twenty (20) days of entering any agreement, option, promise or any other form of understanding, expressed or implied, to viaticate the policy, the viatical settlement provider shall give written notice to the insurer that issued the insurance policy that the policy has or will become a viaticated policy. The notice shall be accompanied by the documents required by subdivision (a)(3).

(3) The viatical provider shall deliver a copy of the medical release required under subdivision (a)(1)(B), a copy of the viator's application for the viatical settlement contract, the notice required under subdivision (a)(2) and a request for verification of coverage to the insurer that issued the life policy that is the subject of the viatical transaction. The National Association of Insurance Commissioner's (NAIC) form for verification of coverage shall be used unless another form is developed and approved by the commissioner.

(4) The insurer shall respond to a request for verification of coverage submitted on an approved form by a viatical settlement provider or viatical settlement broker within thirty (30) calendar days of the date the request is received and shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation at this time regarding the validity of the insurance contract or possible fraud. The insurer shall accept a request for verification of coverage made on a NAIC form or any other form approved by the commissioner. The insurer shall accept an original or facsimile or electronic copy of such request and any accompanying authorization signed by the viator. Failure by the insurer to meet its obligations under this subdivision (a)(4) shall be a violation of §§ 56-50-111(c) and 56-50-116.

(5) Prior to or at the time of execution of the viatical settlement contract, the viatical settlement provider shall obtain a witnessed document in which the viator consents to the viatical settlement contract, represents that the viator has a full and complete understanding of the viatical settlement contract, that the viator has a full and complete understanding of the benefits of the life insurance policy, acknowledges that the viator is entering into the viatical settlement contract freely and voluntarily and, for persons with a terminal or chronic illness or condition, acknowledges that the insured has a terminal or chronic illness and that the terminal or chronic illness or condition was diagnosed after the life insurance policy was issued.

(6) If a viatical settlement broker performs any of these activities required of the viatical settlement provider, the provider is deemed to have fulfilled the requirements of this section.

(b) All medical information solicited or obtained by any licensee shall be subject to the applicable state laws relating to confidentiality of medical information.

(c) The viator has the right to rescind a viatical settlement contract before the earlier of thirty (30) calendar days after the date upon which the viatical settlement contract is executed by all parties or fifteen (15) calendar days after the viatical settlement proceeds have been paid to the viator, as provided in subsection (f). Rescission, if exercised by the viator, is effective only if both notice of the rescission is given, and the viator repays all proceeds and any premiums, loans and loan interest paid on account of the viatical settlement within the rescission period. If the insured dies during the rescission period, the viatical settlement contract shall be deemed to have been rescinded, subject to repayment by the viator or the viator's estate of all viatical settlement proceeds and any premiums, loans and loan interest paid on account of the viatical settlement within sixty (60) days of the insured's death.

(d) The purchaser shall have the right to rescind a viatical settlement contract within three (3) days after the disclosures mandated by § 56-50-108(d) and (e) are received by the purchaser.

(e) The viatical settlement provider shall instruct the viator to send the executed documents required to effect the change in ownership, assignment or change in beneficiary directly to the independent escrow agent. Within three (3) business days after the date the escrow agent receives the document or from the date the viatical settlement provider receives the documents, if the viator erroneously provides the documents directly to the provider, the provider shall pay or transfer the proceeds of the viatical settlement into an escrow or trust account maintained in a state or federally chartered financial institution whose deposits are insured by the federal deposit insurance corporation (FDIC). Upon payment of the settlement proceeds into the escrow account, the escrow agent shall deliver the original change in ownership, assignment or change in beneficiary forms to the viatical settlement provider or related provider trust or other designated representative of the viatical settlement provider. Upon the escrow agent's receipt of the acknowledgment of the properly completed transfer of ownership, assignment or designation of beneficiary from the insurance company, the escrow agent shall pay the settlement proceeds to the viator.

(f) Failure to tender consideration to the viator for the viatical settlement contract within the time set forth in the disclosure pursuant to § 56-50-108(a)(7) renders the viatical settlement contract voidable by the viator for lack of consideration until the time consideration is tendered to and accepted by the viator. Funds shall be deemed sent by a viatical settlement provider to a viator as of the date that the escrow agent either releases funds for wire transfer to the viator or places a check for delivery to the viator via the United States postal service or other nationally recognized delivery service.

(g) Contacts with the insured for the purpose of determining the health status of the insured by the viatical settlement provider after the viatical settlement has occurred shall only be made by the viatical settlement provider licensed in this state or its authorized representatives and shall be limited to once every three (3) months for insureds with a life expectancy of more than one (1) year, and to no more than once per month for insureds with a life expectancy of one (1) year or less. The provider shall explain the procedure for these contacts at the time the viatical settlement contract is entered into. The limitations set forth in this subsection (g) shall not apply to any contacts with an insured for reasons other than determining the insured's health status. Viatical settlement providers and viatical settlement brokers shall be responsible for the actions of their authorized representatives.



§ 56-50-111 - Prohibited practices.

(a) It is a violation of this chapter for any person to enter into a viatical settlement contract at any time prior to the application or issuance of a policy that is the subject of viatical settlement contract or within a period of time established by rule, unless the viator certifies to the viatical settlement provider that one (1) or more of the following conditions have been met within the prescribed period:

(1) The policy was issued upon the viator's exercise of conversion rights arising out of a group or individual policy; provided, that the total of the time covered under the conversion policy plus the time covered under the prior policy is at least the prescribed period. The time covered under a group policy shall be calculated without regard to any change in insurance carriers; provided, that the coverage has been continuous and under the same group sponsorship;

(2) The viator submits independent evidence to the viatical settlement provider that one (1) or more of the following conditions have been met within the prescribed period:

(A) The viator or insured is terminally or chronically ill;

(B) The viator's spouse dies;

(C) The viator divorces the viator's spouse;

(D) The viator retires from full-time employment;

(E) The viator becomes physically or mentally disabled and a physician determines that the disability prevents the viator from maintaining full-time employment; or

(F) A final order, judgment or decree is entered by a court of competent jurisdiction, on the application of a creditor of the viator, adjudicating the viator bankrupt or insolvent, or approving a petition seeking reorganization of the viator or appointing a receiver, trustee or liquidator to all or a substantial part of the viator's assets; or

(3) Such other exemptions as may be prescribed by rule.

(b) Copies of the independent evidence described in subdivision (a)(2) and documents required by § 56-50-110(a) shall be submitted to the insurer when the viatical settlement provider submits a request to the insurer for verification of coverage. The copies shall be accompanied by a letter of attestation from the viatical settlement provider that the copies are true and correct copies of the documents received by the viatical settlement provider.

(c) If the viatical settlement provider submits to the insurer a copy of the owner or insured's certification described in and the independent evidence required by subdivision (a)(2) when the provider submits a request to the insurer to effect the transfer of the policy or certificate to the viatical settlement provider, the copy shall be deemed to conclusively establish that the viatical settlement contract satisfies the requirements of this section and the insurer shall timely respond to the request.

(d) No insurer may, as a condition of responding to a request for verification of coverage or effecting the transfer of a policy pursuant to a viatical settlement contract, require that the viator, insured, viatical settlement provider or viatical settlement broker sign any forms, disclosures, consent or waiver form that has not been expressly approved by the commissioner for use in connection with viatical settlement contracts in this state.

(e) Upon receipt of a properly completed request for change of ownership or beneficiary of a policy, the insurer shall respond in writing within thirty (30) calendar days with written acknowledgement confirming that the change has been effected or specifying the reasons why the requested change cannot be processed. The insurer shall not unreasonably delay effecting change of ownership or beneficiary and shall not otherwise seek to interfere with any viatical settlement contract lawfully entered into in this state.



§ 56-50-112 - Prohibited practices and conflicts of interest.

(a) With respect to any viatical settlement contract or insurance policy, no viatical settlement broker knowingly shall solicit an offer from, effectuate a viatical settlement with or make a sale to any viatical settlement provider, viatical settlement purchaser, viatical settlement investment agent, financing entity or related provider trust that is controlling, controlled by or under common control with such viatical settlement broker unless disclosed to the viator pursuant to this chapter.

(b) With respect to any viatical settlement contract or insurance policy, no viatical settlement provider knowingly may enter into a viatical settlement contract with a viator, if, in connection with such viatical settlement contract, anything of value will be paid to a viatical settlement broker that is controlling, controlled by or under common control with such viatical settlement provider or the viatical settlement purchaser, viatical settlement investment agent, financing entity or related provider trust that is involved in such viatical settlement contract unless disclosed to the viator pursuant to this chapter.

(c) A viatical settlement provider shall not enter into a premium finance agreement with any person or agency, or any person affiliated with such person or agency, pursuant to which such person or agency shall receive any proceeds, fees or other consideration, directly or indirectly, from the policy or owner of the policy or any other person with respect to the premium finance agreement or any viatical settlement contract or other transaction related to such policy that are in addition to the amounts required to pay the principal, interest and service charges related to policy premiums pursuant to the premium finance agreement or subsequent sale of such agreement. Any payments, charges, fees, normal insurance commissions or other amounts, in addition to the amounts required to pay the principal, interest, and service charges related to policy premiums paid under the premium finance agreement, shall be remitted to the original owner of the policy or to the original owner's estate if the original owner is not living at the time of the determination of the overpayment.

(d) A violation of subsection (a) or (b) shall be deemed a fraudulent viatical settlement act.

(e) A person shall not issue, solicit, market or otherwise promote the purchase of an insurance policy for the sole purpose of or with a primary emphasis on settling the policy.

(f) A person, including, without limitation, a viatical settlement provider providing premium financing, shall not receive any proceeds, fees or other consideration from the policy or owner of the policy that is in addition to the amounts required to pay principal, interest and any costs or expenses incurred by the lender or borrower in connection with the premium finance agreement, except for the event of a default, unless either the default on such loan or transfer of the policy occurs pursuant to an agreement or understanding with any other person for the purpose of evading regulation under this chapter. Any payments, charges, fees or other amounts received by a person, including, without limitation, a viatical settlement provider providing premium financing in violation of this subsection (f), shall be remitted to the original owner of the policy or to the original owner's estate if the original owner is not living at the time of the determination of overpayment.

(g) In the solicitation, application for or issuance of a life insurance policy, a person shall not employ any device, scheme or artifice to create an insurable interest in the life of a person except as allowed by law.

(h) No viatical settlement provider shall enter into a viatical settlement contract unless the viatical settlement promotional, advertising and marketing materials, as may be prescribed by regulation, have been filed with the commissioner. In no event shall any marketing materials expressly reference that the insurance is free for any period of time. The inclusion of any reference in the marketing materials that would cause a viator to reasonably believe that the insurance is free for any period of time shall be considered a violation of this chapter.

(i) No life insurance producer, insurance company, viatical settlement broker, viatical settlement provider or viatical settlement investment agent shall make any statement or representation to the applicant or policyholder in connection with the sale or financing of a life insurance policy to the effect that the insurance is free or without cost to the policyholder for any period of time unless provided in the policy.



§ 56-50-113 - Advertising for viatical settlements and viatical settlement purchase agreements.

(a) This section shall apply to any advertising of viatical settlement contracts, viatical settlement purchase agreements or related products or services intended for dissemination in this state, including Internet advertising viewed by persons located in this state. Where disclosure requirements are established pursuant to federal regulation, this section shall be interpreted so as to minimize or eliminate conflict with federal regulation wherever possible.

(b) Every viatical settlement licensee shall establish and at all times maintain a system of control over the content, form and method of dissemination of all advertisements of its contracts, products and services. All advertisements, regardless of by whom written, created, designed or presented, shall be the responsibility of the viatical settlement licensees, as well as the individual who created or presented the advertisement. A system of control shall include regular routine notification, at least once a year, to agents and others authorized by the viatical settlement licensee that disseminate advertisements of the requirements and procedures for approval prior to the use of any advertisements not furnished by the viatical settlement licensee.

(c) Advertisements shall be truthful and not misleading in fact or by implication. The form and content of an advertisement of a viatical settlement contract or viatical settlement purchase agreement, product or service shall be sufficiently complete and clear so as to avoid deception. It shall not have the capacity or tendency to mislead or deceive. Whether an advertisement has the capacity or tendency to mislead or deceive shall be determined by the commissioner from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.

(d) Certain viatical settlement advertisements are deemed false and misleading on their face and are prohibited. False and misleading viatical settlement advertisements include, but are not limited to, the following representations:

(1) "Guaranteed", "fully secured", "100 percent secured", "fully insured", "secure", "safe", "backed by rated insurance companies", "backed by federal law", "backed by state law", or "state guaranty funds" or similar representations;

(2) "No risk", "minimal risk", "low risk", "no speculation", "no fluctuation" or similar representations;

(3) "Qualified or approved for individual retirement accounts (IRAs), Roth IRAs, 401(k) plans, simplified employee pensions (SEP), 403(b), Keogh plans, tax sheltered annuity TSA, other retirement account rollovers", "tax deferred" or similar representations;

(4) Utilization of the word "guaranteed" to describe the fixed return, annual return, principal, earnings, profits, investment or similar representations;

(5) "No sales charges or fees" or similar representations;

(6) "High yield", "superior return", "excellent return", "high return", "quick profit" or similar representations; and

(7) Purported favorable representations or testimonials about the benefits of viatical settlement contracts or viatical settlement purchase agreements as an investment, taken out of context from newspapers, trade papers, journals, radio and television programs and all other forms of print and electronic media.

(e) The information required to be disclosed under this chapter shall not be minimized, rendered obscure or presented in an ambiguous fashion or intermingled with the text of the advertisement so as to be confusing or misleading.

(1) An advertisement shall not omit material information or use words, phrases, statements, references or illustrations if the omission or use has the capacity, tendency or effect of misleading or deceiving viators, purchasers or prospective purchasers as to the nature or extent of any benefit, loss covered, premium payable or state or federal tax consequence. The fact that the viatical settlement contract or viatical settlement purchase agreement offered is made available for inspection prior to consummation of the sale, or an offer is made to refund the payment if the viator is not satisfied or that the viatical settlement contract or viatical settlement purchase agreement includes a "free look" period that satisfies or exceeds legal requirements, does not remedy misleading statements.

(2) An advertisement shall not use the name or title of a life insurance company or a life insurance policy unless the advertisement has been approved by the insurer.

(3) An advertisement shall not represent that premium payments will not be required to be paid on the life insurance policy that is the subject of a viatical settlement contract or viatical settlement purchase agreement in order to maintain that policy, unless that is the fact.

(4) An advertisement shall not state or imply that interest charged on an accelerated death benefit or a policy loan is unfair, inequitable or in any manner an incorrect or improper practice.

(5) The words "free", "no cost", "without cost", "no additional cost", "at no extra cost" or words of similar import shall not be used with respect to any benefit or service unless true. An advertisement may specify the charge for a benefit or a service or may state that a charge is included in the payment or use other appropriate language.

(6) (A) Testimonials, appraisals or analysis used in advertisements must:

(i) Be genuine;

(ii) Represent the current opinion of the author;

(iii) Be applicable to the viatical settlement contract or viatical settlement purchase agreement, product or service advertised, if any; and

(iv) Be accurately reproduced with sufficient completeness to avoid misleading or deceiving prospective viators or purchasers as to the nature or scope of the testimonials, appraisal, analysis or endorsement.

(B) In using testimonials, appraisals or analysis, a licensee under this chapter makes as its own all the statements contained therein, and the statements are subject to all the provisions of this section.

(C) If the individual making a testimonial, appraisal, analysis or an endorsement has a financial interest in the party making use of the testimonial, appraisal, analysis or endorsement, either directly or through a related entity as a stockholder, director, officer, employee or otherwise, or receives any benefit directly or indirectly other than required union scale wages, that fact shall be prominently disclosed in the advertisement.

(D) An advertisement shall not state or imply that a viatical settlement contract or viatical settlement purchase agreement, benefit or service has been approved or endorsed by a group of individuals, society, association or other organization unless that is the fact and unless any relationship between an organization and the viatical settlement licensee is disclosed. If the entity making the endorsement or testimonial is owned, controlled or managed by the viatical settlement licensee, or receives any payment or other consideration from the viatical settlement licensee for making an endorsement or testimonial, that fact shall be disclosed in the advertisement.

(E) When an endorsement refers to benefits received under a viatical settlement contract or viatical settlement purchase agreement, all pertinent information shall be retained for a period of five (5) years after its use.

(f) An advertisement shall not contain statistical information unless it accurately reflects recent and relevant facts. The source of all statistics used in an advertisement shall be identified.

(g) An advertisement shall not disparage insurers, viatical settlement providers, viatical settlement brokers, viatical settlement investment agents, insurance producers, policies, services or methods of marketing.

(h) The name of the viatical settlement licensee shall be clearly identified in all advertisements about the licensee or its viatical settlement contract or viatical settlement purchase agreements, products or services, and if any specific viatical settlement contract or viatical settlement purchase agreement is advertised, the viatical settlement contract or viatical settlement purchase agreement shall be identified either by form number or some other appropriate description. If an application is part of the advertisement, the name of the viatical settlement provider shall be shown on the application.

(i) An advertisement shall not use a trade name, group designation, name of the parent company of a viatical settlement licensee, name of a particular division of the viatical settlement licensee, service mark, slogan, symbol or other device or reference without disclosing the name of the viatical settlement licensee, if the advertisement would have the capacity or tendency to mislead or deceive as to the true identity of the viatical settlement licensee or to create the impression that a company other than the viatical settlement licensee would have any responsibility for the financial obligation under a viatical settlement contract or viatical settlement purchase agreement.

(j) An advertisement shall not use any combination of words, symbols or physical materials that by their content, phraseology, shape, color or other characteristics are so similar to a combination of words, symbols or physical materials used by a government program or agency or otherwise appear to be of such a nature that they tend to mislead prospective viators or purchasers into believing that the solicitation is in some manner connected with a government program or agency.

(k) An advertisement may state that a viatical settlement licensee is licensed in the state where the advertisement appears; provided, that it does not exaggerate that fact or suggest or imply that a competing viatical settlement licensee may not be so licensed. The advertisement may ask the audience to consult the licensee's web site or contact the department of insurance to find out if the state requires licensing and, if so, whether the viatical settlement provider, viatical settlement broker or viatical settlement investment agent is licensed.

(l) An advertisement shall not create the impression that the viatical settlement provider, its financial condition or status, the payment of its claims or the merits, desirability or advisability of its viatical settlement contracts or viatical settlement purchase agreement forms are recommended or endorsed by any government entity.

(m) The name of the actual licensee shall be stated in all of its advertisements. An advertisement shall not use a trade name, any group designation, name of any affiliate or controlling entity of the licensee, service mark, slogan, symbol or other device in a manner that would have the capacity or tendency to mislead or deceive as to the true identity of the actual licensee or create the false impression that an affiliate or controlling entity would have any responsibility for the financial obligation of the licensee.

(n) An advertisement shall not directly or indirectly create the impression that any division or agency of the state or of the United States government endorses, approves or favors:

(1) Any viatical settlement licensee or its business practices or methods of operation;

(2) The merits, desirability or advisability of any viatical settlement contract or viatical settlement purchase agreement;

(3) Any viatical settlement contract or viatical settlement purchase agreement; or

(4) Any life insurance policy or life insurance company.

(o) If the advertiser emphasizes the speed with which the viatication will occur, the advertising must disclose the average time frame from completed application to the date of offer and from acceptance of the offer to receipt of the funds by the viator.

(p) If the advertising emphasizes the dollar amounts available to viators, the advertising shall disclose the average purchase price as a percent of face value obtained by viators contracting with the licensee during the past six (6) months.



§ 56-50-114 - Fraud prevention and control.

(a) Fraudulent Viatical Settlement Acts, Interference and Participation of Convicted Felons Prohibited. (1) A person shall not commit a fraudulent viatical settlement act.

(2) A person shall not knowingly or intentionally interfere with the enforcement of this chapter or investigations of suspected or actual violations of this chapter.

(3) A person in the business of viatical settlements shall not knowingly or intentionally permit any person convicted of a felony involving dishonesty or breach of trust to participate in the business of viatical settlements.

(b) Fraud Warning Required. (1) Viatical settlement contracts and purchase agreement forms and applications for viatical settlements, regardless of the form of transmission, shall contain the following statement or a substantially similar statement:

.....................

Any person who knowingly presents false information in an application for insurance, viatical settlement contract or a viatical settlement purchase agreement is guilty of a crime and may be subject to fines and confinement in prison.

.....................

(2) The lack of a statement as required in subdivision (b)(1) does not constitute a defense in any prosecution for a fraudulent viatical settlement act.

(c) Mandatory Reporting of Fraudulent Viatical Settlement Acts. (1) Any person engaged in the business of viatical settlements having knowledge or a reasonable suspicion that a fraudulent viatical settlement act is being, will be or has been committed shall provide to the commissioner such information as required by, and in a manner prescribed by, the commissioner.

(2) Any other person having knowledge or a reasonable belief that a fraudulent viatical settlement act is being, will be, or has been committed may provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

(d) Immunity from Liability. (1) No civil liability shall be imposed on and no cause of action shall arise from a person's furnishing information concerning suspected, anticipated or completed fraudulent viatical settlement acts or suspected or completed fraudulent insurance acts, if the information is provided to or received from:

(A) The commissioner or the commissioner's employees, agents or representatives;

(B) Federal, state or local law enforcement or regulatory officials or their employees, agents or representatives;

(C) A person involved in the prevention and detection of fraudulent viatical settlement acts or that person's agents, employees or representatives;

(D) The National Association of Insurance Commissioners (NAIC), the Financial Industry Regulatory Authority (FINRA), the North American Securities Administrators Association (NASAA), or their employees, agents or representatives, or other regulatory body overseeing life insurance, viatical settlements, securities or investment fraud; or

(E) The life insurer that issued the life insurance policy covering the life of the insured.

(2) Subdivision (d)(1) shall not apply to statements made with actual malice. In an action brought against a person for filing a report or furnishing other information concerning a fraudulent viatical settlement act, the party bringing the action shall plead specifically any allegation that subdivision (d)(1) does not apply because the person filing the report or furnishing the information did so with actual malice.

(3) A person furnishing information as identified in subdivision (d)(1) shall be entitled to an award of attorney's fees and costs if the person is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out this chapter and the party bringing the action was not substantially justified in doing so. For purposes of this subdivision (d)(3), a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated. However, such an award does not apply to any person furnishing information concerning the person's own fraudulent viatical settlement acts.

(4) This section does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in subdivision (d)(1).

(e) Confidentiality. (1) The documents and evidence provided pursuant to subsection (d) or obtained by the commissioner in an investigation of suspected or actual fraudulent viatical settlement acts shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

(2) Subdivision (e)(1) does not prohibit release by the commissioner of documents and evidence obtained in an investigation of suspected or actual fraudulent viatical settlement acts:

(A) In administrative or judicial proceedings to enforce laws administered by the commissioner;

(B) To federal, state or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent viatical settlement acts or to the NAIC; or

(C) At the discretion of the commissioner, to a person in the business of viatical settlements that is aggrieved by a fraudulent viatical settlement act.

(3) Release of documents and evidence under subdivision (e)(2) does not abrogate or modify the privilege granted in subdivision (e)(1).

(f) Other Law Enforcement or Regulatory Authority. This chapter shall not:

(1) Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine and prosecute suspected violations of law;

(2) Prevent or prohibit a person from voluntarily disclosing information concerning viatical settlement fraud to a law enforcement or regulatory agency other than the department of commerce and insurance; or

(3) Limit the powers granted elsewhere by the laws of this state to the commissioner or an insurance fraud unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

(g) Viatical Settlement Antifraud Initiatives. (1) Viatical settlement providers and viatical settlement brokers shall have in place antifraud initiatives reasonably calculated to detect, prosecute and prevent fraudulent viatical settlement acts. At the discretion of the commissioner, the commissioner may order, or a licensee may request and the commissioner may grant, such modifications of the required initiatives in subdivision (g)(2) as necessary to ensure an effective antifraud program. The modifications may be more or less restrictive than the required initiatives so long as the modifications may reasonably be expected to accomplish the purpose of this chapter.

(2) Antifraud initiatives shall include:

(A) Fraud investigators, who may be viatical settlement provider or viatical settlement broker employees or independent contractors; and

(B) An antifraud plan, which shall be submitted to the commissioner. The antifraud plan shall include, but not be limited to:

(i) A description of the procedures for detecting and investigating possible fraudulent viatical settlement acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(ii) A description of the procedures for reporting possible fraudulent viatical settlement acts to the commissioner;

(iii) A description of the plan for antifraud education and training of underwriters and other personnel; and

(iv) A description or chart outlining the organizational arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent viatical settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications.

(3) Antifraud plans submitted to the commissioner shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.



§ 56-50-115 - Injunctions -- Civil remedies -- Cease and desist.

(a) In addition to the penalties and other enforcement provisions of this chapter, if any person violates this chapter or any regulation implementing this chapter, the commissioner may seek an injunction in a court of competent jurisdiction and may apply for temporary and permanent orders that the commissioner determines are necessary to restrain the person from committing the violation.

(b) Any person damaged by the acts of a person in violation of this chapter may bring a civil action against the person committing the violation in a court of competent jurisdiction.

(c) A violation of this chapter attendant to the execution of a viatical settlement purchase agreement renders the viatical settlement purchase agreement voidable and subject to rescission by the viatical settlement purchaser, upon return of the policy received to the viatical settlement provider. Suit for rescission may be brought in a court of competent jurisdiction or where the alleged violator resides or has a principal place of business or where the alleged violation occurred.

(d) The commissioner may issue, in accordance with § 56-2-305, a cease and desist order upon a person that violates this chapter, any regulation or order adopted by the commissioner or any written agreement entered into with the commissioner.

(e) When the commissioner finds that an activity in violation of this chapter presents an immediate danger to the public that requires an immediate final order, the commissioner may issue an emergency cease and desist order reciting with particularity the facts underlying the findings. The emergency cease and desist order is effective immediately upon service of a copy of the order on the respondent and remains effective for ninety (90) days. If the commissioner begins non-emergency cease and desist proceedings, the emergency cease and desist order remains effective, absent an order by a court of competent jurisdiction pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(f) In addition to the penalties and other enforcement provisions of this chapter, any person that violates this chapter is subject to a civil penalty of up to ten thousand dollars ($10,000) per violation. Imposition of civil penalties shall be pursuant to an order of the commissioner issued under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. The commissioner's order may require a person found to be in violation of this chapter to make restitution to persons aggrieved by violations of this chapter.

(g) (1) It is an offense to commit a fraudulent viatical settlement act. A violation of this subdivision (g)(1) is an offense graded as provided in § 39-14-105, based upon the greater of:

(A) The value of property, services or other benefit wrongfully obtained or attempted to be obtained; or

(B) The aggregate economic loss suffered by any person as a result of the violation.

(2) A person who commits an offense as provided in subdivision (g)(1) shall be ordered to pay restitution to persons aggrieved by such act in addition to any other punishment provided for such offense.

(h) Except for a fraudulent viatical settlement act committed by a viator, the enforcement provisions and penalties of this section shall not apply to a viator.



§ 56-50-116 - Unfair trade practices.

A violation of this chapter, including the commission of a fraudulent viatical settlement act, shall be considered an unfair trade practice under chapter 8 of this title, subject to the penalties contained in chapter 8 of this title.



§ 56-50-117 - Authority to promulgate regulations.

The commissioner shall have the authority to:

(1) Promulgate rules to effectuate the purposes of this chapter. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(2) Establish standards for evaluating reasonableness of payments under viatical settlement contracts for persons who are terminally or chronically ill. This authority includes, but is not limited to, regulation of discount rates used to determine the amount paid in exchange for assignment, transfer, sale, devise or bequest of a benefit under a life insurance policy insuring the life of a person who is chronically or terminally ill;

(3) Establish appropriate licensing requirements, fees and standards for continued licensure for viatical settlement providers, brokers and viatical settlement investment agents;

(4) Require a bond or other mechanism for financial accountability for viatical settlement providers and brokers;

(5) Adopt rules governing the relationship and responsibilities of both insurers and viatical settlement providers, viatical settlement brokers and viatical settlement investment agents during the viatication of a life insurance policy or certificate; and

(6) Establish guidelines and standards of permissible and impermissible conduct in the advertising of viatical settlements to assure that product descriptions are presented in a manner that prevents unfair, deceptive or misleading advertising, and is conducive to accurate presentation and description of viatical settlements through the advertising media and materials used by viatical settlement licensees.






Chapter 51 - Tennessee Prepaid Limited Health Service Organization Act of 2000

§ 56-51-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Prepaid Limited Health Service Organization Act of 2000."



§ 56-51-102 - Chapter definitions.

As used in this chapter, the term:

(1) "Capitation" means the fixed amount paid by a prepaid limited health service organization to a health care provider under contract with the prepaid limited health service organization in exchange for the rendering of covered limited health services;

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) "Department" means the department of commerce and insurance;

(4) "Enrollee" means an individual, including dependents, who is entitled to limited health services pursuant to a contract, or any other evidence of coverage, with a health maintenance organization, licensed pursuant to chapter 32 of this title, or a contract with a state or federal agency;

(5) "Evidence of coverage" means the certificate, agreement, membership card, or contract issued pursuant to this chapter setting forth the coverage to which an enrollee is entitled through a health maintenance organization licensed pursuant to chapter 32 of this title or a state or federal agency;

(6) "Insolvent" means that all the statutory assets of the prepaid limited health service organization, if made immediately available, would not be sufficient to discharge all of its statutory liabilities or that the prepaid limited health service organization is unable to pay its debts as they become due in the usual course of business;

(7) "Limited health service" means dental care services, vision care services, mental health services, substance abuse services, and pharmaceutical services. "Limited health service" does not include inpatient, hospital surgical services, or emergency services except as the services are provided incident to the limited health services set forth in this subdivision (7). However, "limited health service" does not exclude inpatient mental health or inpatient substance abuse services;

(8) "Prepaid limited health service contract" means any contract entered into by a prepaid limited health service organization with a health maintenance organization or a state or federal agency to provide limited health services in exchange for a prepaid per capita or prepaid aggregate fixed sum;

(9) "Prepaid limited health service organization" means any person, corporation, partnership, or any other entity that, in return for a prepayment from a health maintenance organization or a state or federal agency, undertakes to provide or arrange for, or provide access to, the provision of a limited health service to enrollees through an exclusive panel of providers. A "prepaid limited health service organization" may not contract with individuals, but only through a health maintenance organization or a state or federal agency. This shall not limit the organization from contracting with providers to provide contracted services. "Prepaid limited health service organization" does not include:

(A) An entity otherwise authorized pursuant to the laws of this state to indemnify for any limited health service;

(B) A provider or entity when providing limited health services pursuant to a contract with a prepaid limited health service organization, a health maintenance organization, a health insurer, or a self-insurance plan; or

(C) Any person who, in exchange for fees, dues, charges or other consideration, provides access to a limited health service provider without assuming any responsibility for payment for the limited health service or any portion of the limited health service;

(10) "Provider" means, but is not limited to, any physician, dentist, health facility, or other person or institution that is duly licensed in this state to deliver limited health services;

(11) "Qualified independent actuary" means an actuary who is a member of the American Academy of Actuaries or the Society of Actuaries and who has experience in establishing rates for limited health services and who has no financial or employment interest in the prepaid limited health service organization;

(12) "Reporting period" means the annual accounting period or fiscal year, or any part of the accounting period or fiscal year, of the prepaid limited health service organization. The calendar year shall be the fiscal year for each prepaid limited health service organization;

(13) "Subscriber" means an individual on whose behalf a contract or arrangement has been entered into with a prepaid limited health service organization for health care services or other persons who also receive health care services as a result of the contract;

(14) "Surplus notes" means debt that has been subordinated to all claims of subscribers and general creditors of the organization and the debt instrument shall so state;

(15) "Statutory accounting principles" means generally accepted accounting principles, except as modified by this act; and

(16) "Working capital" means current assets minus current liabilities.



§ 56-51-103 - Exemption from Tennessee insurance code.

Except as provided in this chapter, prepaid limited health service organizations are governed by this chapter and are exempt from this title unless specifically referenced.



§ 56-51-104 - Insurance business not authorized.

Nothing in this title or this chapter authorizes any prepaid limited health service organization to transact any insurance business other than that specifically authorized by this chapter, or otherwise to engage in any other type of insurance unless it is authorized under a certificate of authority issued by the department under the Tennessee insurance code.



§ 56-51-105 - Certificate of authority required.

A person, corporation, partnership, or other entity may not operate a prepaid limited health service organization in this state without obtaining and maintaining a certificate of authority from the department pursuant to this chapter. A political subdivision of this state that is operating an emergency medical services system and offers a prepaid ambulance service plan as a part of its emergency medical services system shall be exempt from this chapter and all other provisions of this title. An insurer, while authorized to transact health insurance in this state, or a health maintenance organization possessing a valid certificate of authority in this state, or a duly licensed medical and hospital service corporation may also provide services under this chapter without additional qualification or authority, but shall be otherwise subject to the applicable provisions of this chapter.



§ 56-51-106 - Application for certificate of authority.

(a) Before any entity may operate a prepaid limited health service organization, it must obtain a certificate of authority from the department. An application for a certificate of authority to operate a prepaid limited health service organization must be filed with the department on a form prescribed by the department. The application must be sworn to by an officer or authorized representative of the applicant and be accompanied by the following:

(1) A copy of the applicant's basic organizational document, including the articles of incorporation, articles of association, partnership agreements, trust agreement, or other applicable documents and all amendments to the documents;

(2) A copy of all bylaws, rules, and regulations, or similar documents, if any, regulating the conduct of the applicant's internal affairs;

(3) A list of the names, addresses, official positions, and biographical information of the individuals who are responsible for conducting the applicant's affairs, including, but not limited to, all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the officers, contracted management company personnel, and any person or entity owning or having the right to acquire ten percent (10%) or more of the voting securities of the applicant. The listing must fully disclose the extent and nature of any contracts or arrangements between any individual who is responsible for conducting the applicant's affairs and the prepaid limited health service organization, including any possible conflicts of interest;

(4) A complete biographical statement, on forms prescribed by the department, an independent investigation report, with respect to each individual identified under subdivision (a)(3);

(5) A statement generally describing the applicant, its facilities and personnel, and the limited health service or services to be offered;

(6) A copy of the form of all contracts made or to be made between the applicant and any providers regarding the provision of limited health services to enrollees;

(7) A copy of the form of any contract made or arrangement to be made between the applicant and any person listed in subdivision (a)(3);

(8) A copy of the form of any contract made or to be made between the applicant and any person, corporation, partnership, or other entity for the performance on the applicant's behalf of any function, including, but not limited to, marketing, administration, enrollment, investment management, and subcontracting for the provision of limited health services to enrollees;

(9) A copy of the form of any prepaid limited health service contract that is to be issued to employers, unions, trustees, individuals, or other organizations and a copy of any form of evidence of coverage to be issued to subscribers;

(10) A copy of the applicant's most recent financial statements audited by an independent certified public accountant;

(11) A copy of the applicant's financial plan, including a three-year projection of anticipated operating results, a statement of the sources of funding, and provisions for contingencies, for which projection all material assumptions shall be disclosed;

(12) A schedule of rates and charges for each contract to be used that contains an opinion from a qualified independent actuary that the rates are not inadequate, excessive, or discriminatory;

(13) A description of the proposed method of marketing;

(14) A description of the subscriber complaint procedures to be established and maintained as required under § 56-51-131;

(15) A description of how the applicant will comply with § 56-51-138;

(16) The fee for issuance of a certificate of authority as provided in § 56-51-145; and

(17) Other information the department may reasonably require to make the determinations required by this chapter.

(b) The applicant shall meet the network adequacy requirements established pursuant to § 56-7-2356.



§ 56-51-107 - Issuance of certificate of authority -- Denial.

(a) Following receipt of an application filed pursuant to § 56-51-106, the department shall review the application and notify the applicant of any deficiencies contained in the application. The department shall issue a certificate of authority to an applicant who has filed a completed application in conformity with § 56-51-106, upon payment of the fees specified by § 56-51-145 and upon the department being satisfied that the following conditions are met:

(1) The requirements of § 56-51-106 have been fulfilled;

(2) The entity has met the applicable minimum net worth requirements and working capital requirements as provided under § 56-32-112;

(3) The entity furnished evidence of adequate insurance coverage, including, but not limited to, general liability or professional liability coverage, or an adequate plan for self-insurance to respond to claims for injuries arising out of the furnishing of covered services;

(4) The ownership, control, and management of the entity are competent and trustworthy and possess managerial experience that would make the proposed operation beneficial to the subscribers. The department shall not grant or continue authority to transact the business of a prepaid limited health service organization in this state at any time during which the department has good reason to believe that the ownership, control, or management of the organization includes any person whose business operations are or have been marked by business practices or conduct that is to the detriment of the public, stockholders, investors, or creditors;

(5) The entity has demonstrated compliance with § 56-51-138 by obtaining a blanket fidelity bond in the amount of at least fifty thousand dollars ($50,000), issued by a licensed insurance carrier in this state, that will reimburse the entity in the event that anyone handling the funds of the entity either misappropriates or absconds with the funds. All employees handling the funds must be covered by the blanket fidelity bond. However, the fidelity bond need not cover an individual who owns one hundred percent (100%) of the stock of the organization if the stockholder maintains total control of the organization's financial assets, books and records, and fidelity bond coverage is not available for the individual. An agent licensed under this title may, either directly or indirectly, represent the prepaid limited health service organization in the solicitation, negotiation, effectuation, procurement, receipt, delivery, or forwarding of any subscriber's contract, or collect or forward any consideration paid by the subscriber to the prepaid limited health service organization. The licensed agent shall not be required to post the bond required by this subsection (a);

(6) The prepaid limited health service organization has a grievance procedure that will facilitate the resolution of subscriber grievances and that includes both formal and informal steps available within the organization;

(7) The applicant is financially responsible and may reasonably be expected to meet its obligations to enrollees and to prospective enrollees. In making this determination, the department may consider:

(A) The financial soundness of the applicant's arrangements for limited health services and the minimum standard rates, deductibles, copayments, and other patient charges used in connection with the arrangements;

(B) The adequacy of surplus, other sources of funding, and provisions for contingencies; and

(C) The manner in which the requirements of § 56-51-137 have been fulfilled;

(8) The agreements with providers for the provision of limited health services contain the provisions required by § 56-51-128;

(9) Any deficiencies identified by the department have been corrected; and

(10) All requirements of this chapter have been met.

(b) If the certificate of authority is denied, the department shall notify the applicant and shall specify the reasons for denial in the notice.



§ 56-51-108 - Continued eligibility for certificate of authority.

In order to maintain its eligibility for a certificate of authority, a prepaid limited health service organization must continue to meet all conditions required to be met under this chapter and the rules adopted under this chapter for the initial application for and issuance of its certificate of authority under §§ 56-51-106 and 56-51-107.



§ 56-51-109 - Certain entities contracting with state Title XIX agency.

Any entity licensed under this chapter that provides services solely to Title XIX program recipients under a contract with the state shall be exempt from §§ 56-51-106(12), 56-51-112(e) and (k), 56-51-113, 56-51-117, 56-51-123, 56-51-127, and 56-51-134(b)(5)(A) and (B). Further, the commissioner may by rule exempt the entities from other provisions of this chapter where determined by the commissioner to be reasonable and appropriate. The rules shall be promulgated in accordance with § 56-51-153.



§ 56-51-110 - Use of English required in contracts and advertisements.

All contracts or forms utilized by the prepaid limited health services organization, whether directed to providers or enrollees, shall be written in the English language.



§ 56-51-111 - Language used in contracts and marketing materials.

All prepaid limited health services contracts, marketing materials, and literature must disclose in boldfaced type the name of the organization and disclose that the organization is a prepaid limited health service organization licensed under this chapter.



§ 56-51-112 - Prepaid limited health service contracts.

(a) Any entity issued a certificate of authority and otherwise in compliance with this chapter may enter into contracts in this state to provide an agreed-upon set of limited health services to subscribers in exchange for a prepaid per capita sum or a prepaid aggregate fixed sum from a health maintenance organization or a state or federal agency.

(1) The department shall disapprove any form filed under this subsection (a), or withdraw any previous approval of the form, if the form:

(A) Is in any respect in violation of, or does not comply with, this chapter or rule adopted under this chapter;

(B) Contains or incorporates by reference, where the incorporation is otherwise permissible, any inconsistent, ambiguous, or misleading clauses or exceptions and conditions that deceptively affect the risk purported to be assumed in the general coverage of the contract;

(C) Has any title, heading, or other indication of its provisions that is misleading;

(D) Is printed or otherwise reproduced in such a manner as to render any material provision of the form substantially illegible;

(E) Contains provisions that are unfair, inequitable, or contrary to the public policy of this state or that encourage misrepresentation; or

(F) Charges rates that are determined by the department to be inadequate, excessive, or unfairly discriminatory.

(2) It is not the intent of this subsection (a) to restrict unduly the right to modify rates in the exercise of reasonable business judgment.

(3) All contracts shall be for a minimum period of twelve (12) months, unless the contract holder requests, in writing, a shorter contract period.

(b) Every prepaid limited health service organization shall provide each subscriber a contract, a certificate, membership card, or member handbook that must clearly state all of the services to which a subscriber is entitled under the contract and must include a clear and understandable statement of any limitations on the services or kinds of services to be provided, including any copayment feature or schedule of benefits required by the contract or by any insurer or entity that is underwriting any of the services offered by the prepaid limited health service organization. The contract, certificate, provider listing, or member handbook must also state where and in what manner the health services may be obtained.

(c) The documents provided pursuant to subsection (b) must have a clear and understandable description of the method used by the prepaid limited health service organization for resolving subscriber grievances and must contain the address of the department and the department's toll-free consumer hotline.

(d) All prepaid limited health service coverage, benefits, or services for a member of the family of the subscriber must, as to the family member's coverage, benefits, or services, provide also that the coverage, benefits, or services applicable for children will be provided with respect to a pre-enrolled newborn child of the subscriber, or covered family member of the subscriber, from the moment of birth, or adoption pursuant to state law.

(e) No alteration of any written application for any prepaid limited health services contract may be made by any person other than the applicant without the applicant's written consent, except that insertions may be made by the prepaid limited health service organization for administrative purposes only, in a manner as to indicate clearly that the insertions are not to be ascribed to the applicant.

(f) No contract may contain any waiver of rights or benefits provided to or available to subscribers under any law or rule applicable to prepaid limited health service organizations.

(g) Each document provided pursuant to subsection (b) must state that emergency services, if any, will be provided to subscribers in emergency situations not permitting treatment through the prepaid limited health service organization providers, without prior notification to and approval of the organization. The prepaid limited health services document must contain a definition of emergency services, describe procedures for determination by the prepaid limited health service organization of whether the services qualify for reimbursement as emergency services, and contain specific examples of what does constitute an emergency.

(h) (1) All prepaid limited health services contracts, certificates, and member handbooks must contain the following provision:

"Grace Period: This contract has a (insert number of days, but not less than ten (10) days) _____-day grace period. This provision means that if any required premium is not paid on or before the date it is due, it may be paid subsequently during the grace period. During the grace period, the contract will stay in force."

(2) Subdivision (h)(1) does not apply to certificates or member handbooks delivered to individual subscribers under a group prepaid limited health services contract when the employer who will hold the contract on behalf of the subscriber group pays the entire premium for the individual subscriber. However, the required provision applies to the group prepaid limited health services contract.

(i) The contract must clearly disclose the intent of the prepaid limited health service organization as to the applicability or nonapplicability of coverage to preexisting conditions. The contract must also disclose what services are excludable.

(j) All prepaid limited health service organization contracts that provide coverage for a member of the family of the subscriber, must, as to the family member's coverage, provide that coverage, benefits, or services applicable for children will be provided with respect to an adopted child of the subscriber, which child is placed in compliance with state adoption law, from the moment of placement in the residence of the subscriber. In the case of a newborn child, coverage begins from the moment of birth if a written agreement to adopt the child has been entered into by the subscriber prior to the birth of the child whether or not the agreement is enforceable. However, coverage for the child is not required if the child is not ultimately adopted by the subscriber in compliance with state adoption law.

(k) Each prepaid limited health service organization shall provide prospective enrollees, upon request, with written information about the terms and conditions of the plan in accordance with subsection (b) to enable prospective enrollees to make informed decisions about accepting a managed-care system of limited health care delivery. All marketing materials printed by the prepaid limited health services organization must contain a notice in boldfaced type that states that the information required under this section is available to prospective enrollees upon request.

(l) Each prepaid limited health service organization shall make available to all subscribers, upon request, a description of the authorization and referral process for services or a description of the process used to analyze the qualifications and credentials of providers under contract with the organization.



§ 56-51-113 - Rates and charges.

(a) The rates charged by any prepaid limited health service organization to its subscribers shall not be excessive, inadequate, or unfairly discriminatory. The department may require whatever information it deems necessary to determine that a rate or proposed rate meets the requirements of this section.

(b) In determining whether a rate is in compliance with subsection (a), the department must take into consideration the limited services provided, the method in which the services are provided, and the method of provider payment. This section may not be construed as authorizing the department to establish by rule minimum loss ratios for prepaid limited health service organizations' rates.



§ 56-51-114 - Changes in rates and benefits -- Material modifications -- Addition of limited health services.

(a) (1) No prepaid limited health services contract, certificate of coverage, application, enrollment form, rider, endorsement, and applicable rates to be charged may be delivered in this state unless the forms and rates have been filed with the department by or on behalf of the prepaid limited health service organization and have been approved by the department. Every form filed shall be identified by a unique form number placed in the lower left corner of each form. If a prepaid limited health service organization desires to amend any contract with its subscribers or any certificate or member handbook, or desires to change any rate charged for the contract or to change any basic prepaid limited health services contract, certificate, grievance procedure, or member handbook form, or application form where written application is required and is to be made a part of the contract, or printed amendment, addendum, rider, or endorsement form or form renewal certificate, it must file the changes thirty (30) days prior to the effective date of the proposed change. At least thirty (30) days' written notice must be provided to the subscriber before application of any approved change in rates. In the case of a group enrollee, there may be a contractual agreement with the prepaid limited health service organization to have the contract holder provide the required notice to the individual enrollees of the group. Any proposed change must contain information as required by this section.

(2) The prepaid limited health service organization's certification must be prepared by an independent actuary. The chief executive officer of the prepaid limited health service organization must review and sign the certification indicating the officer's agreement with its conclusions. Following receipt of notice of any disapproval or withdrawal of approval, no prepaid limited health service organization may issue or use any form disapproved by the department or as to which the department has withdrawn approval.

(b) If the filings are not disapproved by the department within thirty (30) days of the receipt of complete filings, the filings shall be deemed approved.



§ 56-51-115 - Additional contract contents.

A prepaid limited health services contract may contain additional provisions not inconsistent with this chapter that are:

(1) Necessary because of the manner in which the organization is constituted or operated in order to state the rights and obligations of the parties to the contract; or

(2) Desired by the organization and neither prohibited by law nor in conflict with any provisions required to be included.



§ 56-51-116 - Genetic information restrictions.

A prepaid limited health service organization must comply with chapter 7, part 27 of this title.



§ 56-51-117 - Restrictions upon expulsion or refusal to issue or renew contract.

(a) A prepaid limited health service organization may not expel or refuse to renew the coverage of or refuse to enroll any individual member of a subscriber group through a health maintenance organization or a state or federal agency on the basis of the race, color, creed, disability, marital status, sex, or national origin of the subscriber or individual.

(b) A prepaid limited health service organization may not expel or refuse to renew the coverage of any individual member of a subscriber group through a health maintenance organization or a state or federal agency on the basis of the age or health status of the subscriber or individual.

(c) For group solicitations through a contract with a health maintenance organization, a prepaid limited health service organization may pre-underwrite to determine group acceptability. However, once a contract is issued, a prepaid limited health service organization must provide coverage to all existing enrollees and their dependents, and newly employed enrollees and their dependents who have enrolled within thirty (30) days of eligibility or membership.

(d) Nothing in this section prohibits a prepaid limited health service organization from requiring in its contracts with health maintenance organizations that, as a condition of continued eligibility for membership, dependents of a subscriber upon reaching a specified age convert to a converted contract. Coverage must continue to be provided to children with a disability who are incapable of self-sustaining employment by reason of mental or physical disability, and substantially dependent upon the enrollee for support and maintenance.



§ 56-51-118 - Charter -- Bylaw provisions.

No prepaid limited health services contract may contain any provision purporting to make any portion of the articles of incorporation, charter, bylaws, or other organizational document of the prepaid limited health service organization a part of the contract unless the provision is set forth in full in the contract. Any contract provision in violation of this section is invalid unless the provision operates to the benefit of the subscriber.



§ 56-51-119 - Execution of contracts.

(a) Every prepaid limited health services contract must be executed in the name of and on behalf of the prepaid limited health service organization by its officer, attorney in fact, employee, or representative duly authorized by the organization.

(b) A facsimile signature of any executing individual may be used in lieu of an original signature.

(c) No prepaid limited health services contract that is otherwise valid is rendered invalid by reason of the apparent execution of the contract on behalf of the prepaid limited health service organization by the imprinted facsimile signature of an individual not authorized so to execute as of the date of the contract.



§ 56-51-120 - Validity of noncomplying contracts.

(a) Any prepaid limited health services contract rider, endorsement, attachment, or addendum otherwise valid that contains any condition or provision not in compliance with the requirements of this chapter is not thereby rendered invalid, but must be construed and applied in accordance with the conditions and provisions as they would have applied had the contract, rider, endorsement, attachment, or addendum been in full compliance with this chapter. If an organization issues or delivers any contract for an amount that exceeds any limitations otherwise provided in this chapter, the organization is liable to the subscriber or the subscriber's beneficiary for the full amount stated in the contract in addition to any other penalties that may be imposed under this chapter.

(b) Any prepaid limited health services contract delivered or issued for delivery in this state covering a subscriber, which subscriber pursuant to this chapter the organization may not lawfully cover under the contract, is cancelable at any time by the organization, any provision of the contract to the contrary notwithstanding, and the organization must promptly cancel the contract in accordance with the request of the department for cancellation. No illegality or cancellation may be deemed to relieve the organization of any liability incurred by it under the contract while in force or to prohibit the organization from retaining the pro rata earned premium or rate on the contract. This subsection (b) does not relieve the organization from any penalty otherwise incurred by the organization under this chapter for any such violation.



§ 56-51-121 - Construction of contracts.

Every prepaid limited health services contract must be construed according to the entirety of its terms and conditions as set forth in the contract and as amplified, extended, or modified by any application, endorsement, attachment, or addendum.



§ 56-51-122 - Delivery of contract.

Unless delivered upon execution or issuance, a prepaid limited health services contract, certificate of coverage, or member handbook must be mailed or delivered to the health maintenance organization or to the state or federal agency with whom the prepaid limited health services organization has contracted prior to the effective date of coverage by the prepaid limited health service organization.



§ 56-51-123 - Notice of cancellation of contract.

(a) Except for nonpayment of premium or termination of eligibility, a prepaid limited health service organization may not cancel or otherwise terminate or fail to renew a prepaid limited health services contract without giving the subscriber and the health maintenance organization or state or federal agency with whom it has contracted at least forty-five (45) days' notice in writing of the cancellation, termination, or nonrenewal of the contract. The written notice must state the reason or reasons for the cancellation, termination, or nonrenewal. The only reasons for cancellation at the time other than the renewal period shall be as follows:

(1) The subscriber's behavior is disruptive, unruly, abusive, unlawful, fraudulent, or uncooperative to the extent that the subscriber's continuing participation seriously impairs the organization's ability to provide services to other subscribers;

(2) Fraud or material misrepresentation in applying for or presenting any claim for benefits under the contract;

(3) Misuse of the documents provided as evidence of benefits available pursuant to the contract; or

(4) Furnishing to the organization, by the subscriber, incorrect or incomplete information for the purposes of fraudulently obtaining services.

(b) Prior to disenrollment, the organization must make an effort to resolve the problem through the grievance procedure and must determine that the subscriber's behavior is not due to use of the services provided or mental illness. All prepaid limited health services contracts must contain a clause that requires that this notice be given. In the case of a prepaid limited health services contract issued to an employer holding the contract on behalf of the subscriber group, the prepaid limited health service organization may make the notification through the employer, and, if the prepaid limited health service organization elects to take this action through the employer, the organization shall be deemed to have complied with this section upon notifying the employer of the requirements of this section and requesting the employer to forward the required notice to all subscribers.



§ 56-51-124 - Construction and relationship with other laws.

(a) No other provision of this title applies to a prepaid limited health service organization, unless a prepaid limited health service organization is specifically mentioned in the provision.

(b) Except as provided in this chapter, this title does not apply to prepaid limited health service organizations certificated under this chapter. Any person, entity, or prepaid limited health service organization operating without a subsisting certificate of authority in violation of this chapter or rules adopted under this chapter, in addition to being subject to this chapter, is subject to the insurance code.

(c) The department is vested with all powers granted to it under the insurance code with respect to the investigation of any violation of this chapter.



§ 56-51-125 - Acceptable payments.

Each prepaid limited health service organization may accept from a health maintenance organization licensed pursuant to chapter 32 of this title, or a state or federal agency payments covering all or part of the cost of contracts entered into between the prepaid limited health service organization and its subscribers.



§ 56-51-126 - Certain words prohibited in name of organization.

(a) No entity certificated as a prepaid limited health service organization, other than a licensed insurer or health maintenance organization insofar as its name is concerned, may use in its name, contracts, or literature any of the words "insurance," "casualty," "surety," "mutual," or "HMO," or any other words descriptive of the insurance, casualty, HMO, or surety business or deceptively similar to the name or description of any insurance, HMO, or surety corporation doing business in this state.

(b) No person, entity, or health care plan not certificated under this chapter may use in its name, logo, contracts, or literature the phrase "prepaid limited health services contract" or the initials "PLHSC" to imply, directly or indirectly, that it is a prepaid limited health service organization or hold itself out to be a prepaid limited health service organization.



§ 56-51-127 - Extension of benefits.

Every prepaid limited health services contract must provide that termination of the contract by the prepaid limited health service organization is without prejudice to any continuous loss that commenced while the contract was in force. Extension of benefits beyond the period the contract was in force must be until the specific treatment or procedure undertaken upon any subscriber has been completed or for ninety (90) days, whichever is the lesser period of time.



§ 56-51-128 - Provider arrangements.

(a) Whenever a contract exists between a prepaid limited health service organization and a provider, and the organization fails to meet its obligations to pay fees for services already rendered to a subscriber, who is in good standing, the prepaid limited health service organization is liable for the fee or fees rather than the subscriber, and the contract must so state.

(b) No subscriber, who is in good standing, of a prepaid limited health service organization is liable to any provider of health care services for any services covered by the prepaid limited health service organization.

(c) No provider of prepaid limited health care services or any representative of the provider may collect or attempt to collect from a subscriber any money for services covered by a prepaid limited health service organization, and no provider or representative of the provider may maintain any action against a subscriber of a prepaid limited health service organization to collect money owed to the provider by a prepaid limited health service organization.

(d) Every contract between a prepaid limited health service organization and a provider of health care services must be in writing and must contain a provision that the subscriber is not liable to the provider for any services covered by the subscriber's or enrollee's contract with the prepaid limited health service organization.

(e) This section does not apply to the amount of any deductible or copayment that is not covered by the contract, or for services not authorized by the prepaid limited health service organization.

(f) (1) For all provider contracts, the contracts must provide that the provider will provide no less than ninety (90) days' advance written notice to the prepaid limited health service organization before cancelling the contract with the prepaid limited health service organization for any reason.

(2) For all provider contracts, the organization shall be responsible for notifying all providers of the provisions of this section and their responsibilities under this chapter.

(g) Upon receipt by the prepaid limited health service organization of a ninety-day cancellation notice, the prepaid limited health service organization may, if requested by the provider, terminate the contract in less than ninety (90) days if the prepaid limited health service organization is not financially impaired or insolvent.

(h) Provider contracts must provide that the prepaid limited health service organization will provide ninety (90) days' advance written notice to the provider before cancelling, without cause, the contract with the provider, except where a patient's health is subject to imminent danger or a provider's ability to practice is effectively impaired by an action by another governmental agency.

(i) Every contract between a prepaid limited health service organization and a provider of health care services must contain a provision that if any provision of the agreement is held to be unenforceable or otherwise contrary to any applicable laws, regulations, or rules, the provision shall have no effect and shall be severable without affecting the validity or enforceability of the remaining provisions of this agreement.

(j) A contract between a prepaid limited health service organization and a provider of limited health care services may not contain any provision restricting the provider's ability to communicate information to the provider's patient regarding care or treatment options for the patient when the provider deems knowledge of the information by the patient to be in the best interest of the health of the patient.



§ 56-51-129 - Administrative, provider, and management contracts.

(a) The department may require a prepaid limited health service organization to submit any contract for administrative services, contract with a provider physician, contract for management services, or contract with an affiliated entity to the department if the department has information that the prepaid limited health service organization has entered into a contract that requires it to pay a fee that is unreasonably high in relation to the service provided.

(b) After review of a contract, the department may order the prepaid limited health service organization to cancel the contract if it determines that the fees to be paid by the prepaid limited health service organization under the contract are so unreasonably high as compared with similar contracts entered into by the prepaid limited health service organization in similar circumstances that the contract is detrimental to the subscribers, stockholders, investors, or creditors of the prepaid limited health service organization.

(c) All contracts for administrative services, management services, or provider services or contracts with affiliated entities, entered into or renewed by a prepaid limited health service organization, must contain a provision that the contract will be cancelled upon issuance of an order by the department pursuant to this section.



§ 56-51-130 - Contract providers.

A prepaid limited health service organization that subcontracts with another entity to obtain a network of providers to furnish services to members or enrollees shall guarantee and assure the payment of all contracted amounts agreed to be paid to such providers by that entity or that entity's agent. This section does not preclude the prepaid limited health service organization from seeking reimbursement from the subcontractor for any amounts paid pursuant to this section. Nor does this section prevent the prepaid limited health service organization from asserting any legal defenses to the payment of a provider's claim that were available to the subcontractor. This section shall be effective for all provider claims for services delivered after January 1, 2001.



§ 56-51-131 - Complaint system.

Every prepaid limited health service organization, except the organizations that participate in the TennCare program, shall comply with § 56-32-110.



§ 56-51-132 - Examination by the department.

The department shall examine the affairs, transactions, accounts, business records, and assets of any prepaid limited health service organization, in the same manner and subject to the same terms and conditions that apply to health maintenance organizations under § 56-32-115.



§ 56-51-133 - Assets, liabilities, and investments.

Section 56-32-111 shall apply in its entirety to determine what assets, liabilities, and investments are acceptable for a prepaid limited health service organization.



§ 56-51-134 - Annual, quarterly, and miscellaneous reports.

(a) Each prepaid limited health service organization must file with the department annually, within three (3) months after the end of its fiscal year, a report on the blank specified for health maintenance organizations by the National Association of Insurance Commissioners, verified by the oath of at least two (2) officers covering the preceding calendar year.

(b) In addition to the information contained in the forms provided under subsection (a), the report must also include:

(1) A statutory financial statement of the organization prepared in accordance with statutory accounting principles, including its balance sheet, income statement, and statement of changes in cash flow for the preceding year, certified by an independent certified public accountant, or a consolidated audited financial statement of its parent company prepared on the basis of statutory accounting principles, certified by an independent certified public accountant, attached to which must be consolidating financial statements of the parent company, including the prepaid limited health service organization;

(2) A list of the names and residence addresses of all persons responsible for the conduct of its affairs, together with a disclosure of the extent and nature of any contracts or arrangements between the persons and the prepaid limited health service organization, including any possible conflicts of interest;

(3) The number of prepaid limited health services contracts, issued and outstanding, and the number of prepaid limited health services contracts terminated;

(4) The number and amount of damage claims for medical injury initiated against the prepaid limited health service organization, and if known, any of the providers engaged by it during the reporting year, broken down into claims with and without formal legal process, and the disposition, if any, of each damage claim for medical injury;

(5) An actuarial report certified by a qualified independent actuary that:

(A) The prepaid limited health service organization is actuarially sound, which certification shall consider the rates, benefits, and expenses of, and any other funds available for, the payment of obligations of the organization;

(B) The rates being charged or to be charged are actuarially adequate to the end of the period for which rates have been guaranteed; and

(C) Incurred but not reported claims and claims reported but not fully paid have been adequately provided for; and

(6) Other information relating to the performance of the prepaid limited health service organization that is reasonably required by the department.

(c) Every prepaid limited health service organization that fails to file an annual report or quarterly report in the form and within the time required by this section shall forfeit up to five hundred dollars ($500) for each day for the first ten (10) days during which the neglect continues and shall forfeit up to one thousand dollars ($1,000) for each day after the first ten (10) days during which the neglect continues; and, upon notice by the department to that effect, the organization's authority to enroll new subscribers or to do business in this state ceases while the default continues. The department may not collect more than fifty thousand dollars ($50,000) for each report.

(d) Each authorized prepaid limited health service organization must file a quarterly report for each calendar quarter within forty-five (45) days after the end of the quarter. The report shall be in the form prescribed by the National Association of Insurance Commissioners for health maintenance organizations and shall contain:

(1) A financial statement prepared in accordance with statutory accounting principles;

(2) A listing of providers; and

(3) Other information relating to the performance of the prepaid limited health service organization that is reasonably required by the department.

(e) The department may require monthly reports if the financial condition of the prepaid limited health service organization has deteriorated from previous periods or if the financial condition of the organization is such that it may be hazardous to subscribers if not monitored more frequently.

(f) Each authorized prepaid limited health service organization shall retain an independent certified public accountant, referred to as "CPA," who agrees by written contract with the prepaid limited health service organization to comply with this chapter. The contract must state that:

(1) The CPA will provide to the prepaid limited health service organization audited statutory financial statements consistent with this chapter;

(2) Any determination by the CPA that the prepaid limited health service organization does not meet minimum surplus requirements as set forth in this chapter will be stated by the CPA, in writing, in the audited financial statement; and

(3) The completed work papers and any written communications between the CPA and the prepaid limited health service organization relating to the audit of the prepaid limited health service organization will be made available for review on a visual-inspection-only basis by the department at the offices of the prepaid limited health service organization, at the department, or at any other reasonable place as mutually agreed between the department and the prepaid limited health service organization. The CPA must retain for review the work papers and written communications for a period of not less than six (6) years.



§ 56-51-135 - Agent licensing.

(a) With respect to a prepaid limited health services contract, a person may not, unless licensed and appointed as a health insurance agent in accordance with the applicable provisions of the insurance code:

(1) Solicit contracts or procure applications; or

(2) Engage or hold out as engaging in the business of analyzing or abstracting prepaid limited health services contracts or of counseling or advising or giving opinions to persons relative to the contracts other than as a consulting actuary advising a prepaid limited health service organization or as a salaried bona fide full-time employee so counseling and advising the employee's employer relative to coverage for the employer and the employer's employees.

(b) All qualifications, disciplinary provisions, licensing and appointment procedures, fees, and related matters contained in the insurance code that apply to the appointment of health insurance agents by insurers also apply to prepaid limited health service organizations and to persons appointed by prepaid limited health service organizations as their agents.

(c) Examination, licensure, or appointment is not required of any regular salaried officer or employee of a prepaid limited health service organization who devotes substantially all of the regular salaried officer's or employee's services to activities other than the solicitation of prepaid limited health service organization contracts from the public, and who receives no commission or other compensation directly dependent upon the solicitation of the contracts.

(d) As used in this section, the term "salaried" refers to basic remuneration and does not include commissions, bonuses, or any other compensatory measures.



§ 56-51-136 - Minimum net worth and working capital requirements.

(a) Except as set forth in subsection (c), each prepaid limited health service organization must at all times maintain a minimum net worth and working capital as required pursuant to § 56-32-112.

(b) Except as set forth in subsection (c), the department may not issue a certificate of authority unless the prepaid limited health service organization is in compliance with § 56-32-112.

(c) Notwithstanding subsections (a) and (b), the department is authorized to promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled at title 4, chapter 5 that set forth minimum net worth and working capital requirements for any prepaid limited health service organization that limits the services it offers to services rendered by professionals licensed to practice the healing arts and regulated by a single health related board pursuant to title 63.



§ 56-51-137 - Insolvency protection.

(a) Except as required in subsection (b), each prepaid limited health service organization must deposit with the department cash or securities of the type eligible under § 56-32-111, which must have at all times a market value in the amount set forth in this subsection (a). The amount of the deposit shall be reviewed annually or more often as the department deems necessary. The market value of the deposit must be that which is prescribed in § 56-32-112(b).

(b) (1) If securities or assets deposited by a prepaid limited health service organization under this chapter are subject to material fluctuations in market value, the department may in its discretion require the organization to deposit and maintain on deposit additional securities or assets in an amount as may be reasonably necessary to assure that the deposit will at all times have a market value of not less than the amount specified under § 56-32-112(b).

(2) If for any reason the market value of assets and securities of a prepaid limited health service organization held on deposit under this chapter falls below the amount required, the organization must promptly deposit other or additional assets or securities eligible for deposit sufficient to cure the deficiency. If the prepaid limited health service organization has failed to cure the deficiency within thirty (30) days after receipt of notice by certified mail from the department, the department may revoke the certificate of authority of the prepaid limited health service organization.

(3) A prepaid limited health service organization may, at its option, deposit assets or securities in an amount exceeding its deposit required or otherwise permitted under this chapter for the purpose of absorbing fluctuations in the value of securities and assets deposited and to facilitate the exchange and substitution of securities and assets. During the solvency of the prepaid limited health service organization, any excess must be released to the organization upon its request. During the insolvency of the prepaid limited health service organization, any excess deposit may be released to the commissioner as receiver, rehabilitator, or liquidator as provided under chapter 9 of this title.

(c) All income from deposits shall be an asset of the organization. A prepaid limited health service organization that has been allowed by the department to make a securities deposit may withdraw that deposit or any part of the deposit after making a substitute deposit of cash, securities, or any combination of these or other measures of equal amount and value as approved by the department.



§ 56-51-138 - Officers' and employees' fidelity bond.

(a) A prepaid limited health service organization must maintain in force a fidelity bond in its own name on its officers and employees, in an amount not less than fifty thousand dollars ($50,000) or in any other amount prescribed by the department. Except as otherwise provided by this subsection (a), the bond must be issued by an insurance company that is licensed to do business in this state.

(b) In lieu of the bond specified in subsection (a), a prepaid limited health service organization may deposit with the department cash or securities or other investments of the types set forth in § 56-51-133. The deposit must be maintained in joint custody with the commissioner in the amount and subject to the same conditions required for a bond under this subsection (b).



§ 56-51-139 - Suspension or revocation of certificate of authority -- Suspension of enrollment of new subscribers -- Terms of suspension.

(a) The department may suspend the authority of a prepaid limited health service organization to enroll new subscribers, through its contract with a health maintenance organization or with a federal or state agency, or revoke any certificate issued to a prepaid limited health service organization or order compliance within thirty (30) days, if it finds that any of the following conditions exist:

(1) The organization is not operating in compliance with this chapter;

(2) The plan is no longer actuarially sound or the organization does not have the minimum surplus as required by this chapter;

(3) The organization has advertised, merchandised, or attempted to merchandise its services in such a manner as to misrepresent its services or capacity for service or has engaged in deceptive, misleading, or unfair practices with respect to advertising or merchandising;

(4) The organization is insolvent;

(5) The prepaid limited health service organization is operating significantly in contravention of its basic organizational document or in a manner contrary to that described in and reasonably inferred from any other information submitted pursuant to § 56-51-106 and § 56-51-107, unless amendments to the submissions have been filed with and approved by the department;

(6) The prepaid limited health service organization is unable to fulfill its obligations to furnish limited health services;

(7) The prepaid limited health service organization has no subscribers twelve (12) months after the issuance of the certificate of authority;

(8) The continued operation of the prepaid limited health service organization would be hazardous to its enrollees; or

(9) The prepaid limited health service organization has filed with the department sworn financial statements that contain material omissions or errors.

(b) If the department has cause to believe that grounds for the suspension or revocation of a certificate of authority exist, it shall notify the prepaid limited health service organization in writing specifically stating the grounds for suspension or revocation and shall pursue a hearing on the matter in accordance with the Uniform Administrative Procedures Act, compiled at title 4, chapter 5.

(c) When the certificate of authority of a prepaid limited health service organization is surrendered or revoked, the organization must proceed, immediately following the effective date of the order of revocation, to wind up its affairs transacted under the certificate of authority. It may not engage in any further advertising, solicitation, or renewal of contracts. The department may, by written order, permit the further operation of the organization as it finds to be in the best interest of enrollees, so that enrollees will be afforded the greatest practical opportunity to obtain continuing limited health services.

(d) The department shall, in its order suspending the authority of a prepaid limited health service organization to enroll new subscribers, specify the period during which the suspension is to be in effect and the conditions, if any, that must be met by the prepaid limited health service organization prior to reinstatement of its authority to enroll new subscribers. The order of suspension is subject to rescission or modification by further order of the department prior to the expiration of the suspension period. Reinstatement may not be made unless requested by the prepaid limited health service organization; however, the department may not grant reinstatement if it finds that the circumstances for which the suspension occurred still exist or are likely to recur.



§ 56-51-140 - Administrative penalty in lieu of suspension or revocation.

In lieu of suspending or revoking a certificate of authority, or when no penalty is specifically provided, whenever any prepaid limited health service organization or other person, corporation, partnership, or entity subject to this act has been found to have violated any provision of this chapter, the department may:

(1) Issue and cause to be served upon the organization, person, or entity charged with the violation a copy of the findings and an order requiring the organization, person, or entity to cease and desist from engaging in the act or practice that constitutes the violation; and

(2) Impose a monetary penalty of not less than one hundred dollars ($100) for each violation, but not to exceed an aggregate penalty of one hundred thousand dollars ($100,000).



§ 56-51-141 - Injunction.

(a) In addition to the penalties and other enforcement provisions of this chapter, the department is vested with the power to seek both temporary and permanent injunctive relief when:

(1) A prepaid limited health service organization is being operated by any person or entity without a certificate of authority;

(2) Any person, entity, or prepaid limited health service organization has engaged in any activity prohibited by this chapter or any rule adopted pursuant to this chapter; or

(3) Any prepaid limited health service organization, person, or entity is renewing, issuing, or delivering a prepaid limited health services contract without a certificate of authority.

(b) The department's authority to seek injunctive relief is not conditioned on having conducted any proceeding pursuant to the Uniform Administrative Procedures Act, compiled at title 4, chapter 5.



§ 56-51-142 - Payment of judgment by prepaid limited health service organization.

Except as otherwise ordered by the court or as mutually agreed upon by the parties, every judgment or decree entered in any court against any prepaid limited health service organization for the recovery of money must be fully satisfied within sixty (60) days after the entry of the judgment or decree, or, in the case of an appeal from the judgment or decree, within sixty (60) days after the affirmance of the judgment or decree by the appellate court.



§ 56-51-143 - Levy upon deposit limited.

No judgment creditor or other claimant, other than the department, of a prepaid limited health service organization shall have the right to levy upon any of the assets or securities held in this state as a deposit under § 56-51-137.



§ 56-51-144 - Supervision, rehabilitation, conservation, liquidation, or reorganization -- Exclusive methods of remedy.

(a) A delinquency proceeding under chapter 9, part 2, 3, or 4 of this title, or supervision by the department pursuant to chapter 9, part 5 of this title constitutes the sole and exclusive means of supervising, liquidating, reorganizing, rehabilitating, or conserving a prepaid limited health service organization.

(b) No prepaid limited health service organization is subject to the laws and regulations governing insurance or health maintenance organization insolvency guaranty funds. No insurance insolvency guaranty fund may provide protection to any individuals entitled to receive limited health services from a prepaid limited health service organization for services related to a prepaid limited health service contract.



§ 56-51-145 - Fees.

Every prepaid limited health service organization subject to this chapter must pay to the department the following fees:

(1) For filing an application for a certificate of authority: five hundred dollars ($500);

(2) For filing an amendment to organization documents that require approval: fifty dollars ($50);

(3) Each annual report: one hundred dollars ($100); and

(4) For each renewal of certificate of authority each year: one hundred dollars ($100).



§ 56-51-146 - Investigative power of department.

The department has the power to examine and investigate the affairs of every person, entity, or prepaid limited health service organization in order to determine whether the person, entity, or prepaid limited health service organization is operating in accordance with this chapter, or has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by §§ 56-8-103 and 56-8-104. The department also has the powers enumerated in chapter 8 of this title.



§ 56-51-147 - Unfair methods of competition, unfair or deceptive acts or practices defined.

For the purposes of defining unfair methods of competition, unfair or deceptive acts or practices, § 56-8-104 applies to a prepaid limited health service organization.



§ 56-51-148 - Appeals from the department.

Any person, entity, or prepaid limited health service organization subject to an order of the department under this chapter may obtain judicial review of the order by filing an appeal from the order, in accordance with the procedures for appeal under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-51-149 - Civil liability.

The provisions of this chapter are cumulative to rights under the general civil and common law, and no action of the department abrogates the rights to damage or other relief in any court.



§ 56-51-150 - Confidentiality.

(a) Any information pertaining to the diagnosis, treatment, or health of any enrollee of a prepaid limited health service organization is confidential and exempt from § 10-7-503, and shall only be available pursuant to specific written consent of the enrollee, or as otherwise provided by law. With respect to any information pertaining to the diagnosis, treatment, or health of any enrollee or applicant, a prepaid limited health service organization is entitled to claim any statutory privileges against disclosure that the provider who furnished the information to the prepaid limited health service organization is entitled to claim.

(b) Any proprietary financial information contained in contracts entered into with providers by prepaid limited health service organizations is confidential and exempt from § 10-7-503.

(c) Any information obtained or produced by the department pursuant to an examination or investigation is confidential and exempt from § 10-7-503 until the examination report has been filed and adopted by the commissioner or until the time, if ever, the information is used in litigation by the commissioner or in a contested case. Except for active criminal intelligence or criminal investigative information; personal financial and medical information; information that would defame or cause unwarranted damage to the good name or reputation of an individual; information that would impair the safety and financial soundness of the licensee or affiliated party; proprietary financial information; or information that would reveal the identity of a confidential source, all information obtained by the department pursuant to an examination shall be available after the examination report has been filed.



§ 56-51-151 - Acquisitions.

Any acquisition of, control of, merger, or change of control of a prepaid limited health service organization shall be subject to chapter 11 of this title. For purposes of this section, the term "control" shall have the same meaning as that provided in § 56-11-101(b)(3).



§ 56-51-152 - Taxes imposed.

(a) The premiums, contributions and assessments received by prepaid limited health service organizations are subject to the tax imposed by § 56-32-124; provided, however, that the premiums, contributions and assessments received by prepaid limited health service organizations pursuant to subcontracts with entities under contract to the Title XIX single state agency for the provision of health care services are exempt from the tax.

(b) The department shall administer this section pursuant to § 56-32-124.

(c) The amount of taxes collected under this section shall be a single credit against the sum total of the taxes imposed by the Franchise Tax Law, compiled in title 67, chapter 4, part 21 and by the Excise Tax Law, compiled in title 67, chapter 4, part 20.



§ 56-51-153 - Rules.

The department has authority to adopt rules to effectuate this chapter. The rules shall be adopted in accordance with the rulemaking provisions of the Uniform Administrative Procedures Act, compiled at title 4, chapter 5. The department may also adopt public necessity rules as determined to be necessary to effectuate this chapter, in accordance with the Uniform Administrative Procedures Act. No rule shall be adopted without prior hearing and notice as provided under the Uniform Administrative Procedures Act. A violation of any such rule subjects the violator to § 56-51-139.



§ 56-51-154 - Applicability of provisions of chapter 32 of this title to successor organizations.

Provisions of chapter 32 of this title that are specifically applicable to health maintenance organizations that participate in the TennCare Program under Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1396 et seq., or any successor to the TennCare program, shall also be applicable to prepaid limited health service organizations that participate in the TennCare program or any successor program.



§ 56-51-155 - Holding company regulation.

The Insurance Holding Company System Act of 1986, compiled in chapter 11 of this title, shall be applicable to prepaid limited health service organizations to the extent provided for in that act relative to health maintenance organizations.






Chapter 52 - Tennessee Charitable Gift Annuity Act of 2008

§ 56-52-101 - Short title -- Construction -- Application.

(a) This chapter applies to charitable gift annuities issued by charitable organizations as defined in § 56-52-102 and shall be known and may be cited as the "Tennessee Charitable Gift Annuity Act of 2008."

(b) The issuance of a charitable gift annuity by a charitable organization authorized under this chapter does not constitute engaging in the business of insurance in this state except to the extent otherwise provided in this chapter.

(c) All annuities, including those issued by charitable organizations, that do not meet the requirements of this chapter shall be subject to regulation as annuities under all applicable chapters of this title, except for private annuities issued by a member of a transferor's immediate family.



§ 56-52-102 - Chapter definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Annuity" means a contract or agreement, both with and without a life or mortality element, to make periodic payments, whether in fixed or variable dollar amounts, or both, at specified intervals;

(2) (A) "Charitable gift annuity" means a transfer of cash, securities, annuities or other property by a donor to a charitable organization in return for an annuity issued by a charitable organization;

(B) "Charitable gift annuity" does not include a charitable remainder trust or a charitable lead trust or other similar arrangement where the charitable organization does not issue an annuity and incur a financial obligation to guarantee annuity payments. "Charitable gift annuity" also does not mean any transfer of cash, securities, annuities or other property by a donor to a charitable organization in return for an annuity where a commission is paid to any person as a result of the transfer;

(3) "Charitable gift annuity separate account" means any segregated account established by a charitable organization to which the organization allocates cash, securities, annuities or other property transferred by a donor to the organization that are to be applied to the terms of a charitable gift annuity issued in connection with the transfer to fund benefits under the charitable gift annuity;

(4) "Charitable organization" means an entity described by:

(A) Section 501(c)(3) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 501(c)(3); or

(B) Section 170(c) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 170(c); and

(5) "Commissioner" means the commissioner of commerce and insurance.



§ 56-52-103 - Certificate of authority -- Application -- Fees -- Exemption.

(a) A charitable organization shall not receive any transfer of property, conditioned upon its agreement to pay an annuity to the donor or other annuitant unless and until it has obtained from the commissioner a certificate of authority to issue charitable gift annuities.

(b) A charitable organization shall file with the commissioner its application for a certificate of authority. The application shall be on a form prescribed and furnished by the commissioner and shall be verified by two (2) of the applicant's officers. The application shall include or be accompanied by such proof as the commissioner may reasonably require that the applicant is qualified under this chapter. At filing of the application the applicant shall pay to the commissioner the applicable filing fees as specified in § 56-4-101(1).

(c) If after such investigation or examination as the commissioner deems advisable, the commissioner finds that the applicant is in sound financial condition and is otherwise qualified, the commissioner shall issue to the applicant a certificate of authority. If the commissioner does not so find, the commissioner shall deny issuance of the certificate of authority and notify the applicant in writing stating the reasons.

(d) The certificate of authority of a charitable organization issued under this chapter shall continue until suspended or revoked by the commissioner or terminated by the organization, subject to continuance each year by payment on or before March 1 of the continuance fee of one hundred dollars ($100) and filing of the annual report required under § 56-52-106.

(e) A person acting on behalf of a charitable organization to solicit the transfers of property in exchange for annuity payments as authorized under this chapter shall not be required to be licensed.

(f) The commissioner shall be authorized to exempt from this section any charitable organizations or classes of organizations that the commissioner finds inappropriate to include to effectuate the purposes of this chapter.



§ 56-52-104 - Charitable gift annuity separate accounts.

(a) A charitable organization authorized by this chapter shall maintain one (1) or more charitable gift annuity separate accounts for its charitable gift annuities. The assets allocated to any such separate account shall not be used to satisfy any debts of the charitable organization other than those incurred pursuant to the issuance of charitable gift annuities to which the account applies. The assets of the separate account shall at least equal either:

(1) The total amount of donations for outstanding charitable gift annuities to which the account applies, measured at the time of each annuity donation, later reduced by payments under the annuity and taking into account investment gains and losses; or

(2) One hundred ten percent (110%) of the reserves, calculated in a manner consistent with subsection (b) for charitable gift annuities to which the separate account applies.

(b) (1) Reserves on the outstanding charitable gift annuities shall not be less than reserves calculated using:

(A) The commissioner's annuity reserve valuation method as defined in the charitable organization's domestic state standard valuation law;

(B) Any mortality table permitted under the charitable organization's domestic state standard valuation law to be used in determining the minimum standard for the valuation of individual annuities issued during the same calendar year as the charitable gift annuity; and

(C) The maximum interest rate permitted under the charitable organization's domestic state standard valuation law to be used in determining the minimum standard for the valuation of individual annuities issued during the same calendar year as the charitable gift annuity; or

(2) One hundred ten percent (110%) of reserves determined by using the Annuity 2000 Mortality Table and an interest assumption of five percent (5%), or such other mortality table and interest assumption as may be prescribed from time to time by the commissioner.

(c) Any portion of the charitable gift annuity risk that is insured or reinsured by the charitable organization with an authorized insurer or reinsurer shall be exempt from subsection (a). For this purpose, any annuity contract purchased from an authorized insurer or reinsurer by the charitable organization is considered to be "annuity risk reinsured."

(d) The general assets of the charitable organization shall be liable for charitable gift annuity agreements to the extent that assets allocated to the charitable gift annuity separate accounts are inadequate.

(e) A charitable organization may, but is not required to, maintain a charitable gift annuity separate account solely applicable to its charitable gift annuities issued to Tennessee annuitants. Any charitable gift annuity separate account maintained pursuant to this subsection (e) shall be subject to the requirements of subsection (a).



§ 56-52-105 - Investment of account assets.

The segregated assets held in the charitable gift annuity separate account shall be invested in accordance with the prudent investor standard as set forth in the Tennessee Uniform Prudent Investor Act of 2002, compiled in title 35, chapter 14, part 1.



§ 56-52-106 - Annual report.

(a) A charitable organization authorized under this chapter shall annually file a report verified by at least two (2) principal officers with the commissioner covering the preceding fiscal year. The report is due ninety (90) days after the close of the charity's fiscal year or at a later date approved by the commissioner. Alternatively, in lieu of a verified report, a charitable organization may submit an audited report within one hundred fifty (150) days after the close of the charity's fiscal year or at a later date approved by the commissioner.

(b) The report shall be in a form prescribed by the commissioner and shall include:

(1) A financial statement of the organization, including its balance sheet and receipts and disbursements for the preceding year;

(2) Any material changes in the information;

(3) The number of gift annuity contracts issued during the year, the number of gift annuity contracts as of the end of the year and the number of gift annuity contracts that terminated during the year;

(4) The amount of annuity payments made during the year and the amounts transferred from the charitable gift annuity separate account to the general account during the year; and

(5) Other information relating to the performance of the charitable gift annuities and charitable gift annuity separate account of the charitable organization necessary to enable the commissioner to:

(A) Issue certificates of authority;

(B) Ascertain maintenance of records;

(C) Evaluate solvency;

(D) Respond to consumer complaints; and

(E) Conduct hearings to determine compliance with this chapter.

(c) A copy of a report, containing the information required under subsection (b), that has been filed in the state of domicile of the charitable organization, or in any other state in which the charitable organization must file a report containing substantially the same information required by this chapter will be deemed to satisfy the requirements of this section. The commissioner shall have the authority to request additional information.



§ 56-52-107 - Examination of charitable organization's assets, liabilities and affairs by commissioner.

Whenever the commissioner determines it to be proper or expedient, the commissioner may make or cause to be made an examination of the assets and liabilities and other affairs of the charitable organization as they pertain to charitable gift annuity agreements entered into pursuant to this chapter. In determining a charitable organization's ability to pay its obligations under charitable gift annuities, the commissioner may limit the examinations to the charitable gift annuity separate account, unless the commissioner determines that the assets in the charitable gift annuity account are not adequate for that purpose. The authority of the commissioner under this section shall be the same as that bestowed upon the commissioner under §§ 56-1-411 and 56-8-107. The commissioner shall keep the information obtained in the course of examinations confidential until the examination is completed. The reasonable expenses incurred for an examination shall be paid by the charitable organization.



§ 56-52-108 - Charitable gift annuity -- Proposed agreement form.

(a) No form of a charitable gift annuity shall be issued in this state without the approval of the commissioner. The commissioner shall, within thirty (30) days of the filing of a charitable gift annuity, approve or disapprove the proposed agreement forms and shall notify the charitable organization as soon as practicable. If the commissioner does not disapprove the proposed agreement forms within the thirty-day period, the forms shall be deemed approved.

(b) Each annuity agreement form shall include the following information:

(1) The value of the property to be transferred;

(2) The amount of the annuity to be paid to the donor or other annuitant;

(3) The manner in which and the intervals at which payment is to be made;

(4) The age and sex of the person or persons during whose life payment is to be made;

(5) The reasonable value as of the date of the agreement of the benefits created as calculated using methodology approved by the internal revenue service; and

(6) The date the payments are to begin.



§ 56-52-109 - Written acknowledgments from donor.

(a) Within a reasonable amount of time after accepting the property transferred in exchange for the annuity agreement, the organization shall obtain a signed statement from a donor acknowledging the following terms of the agreement:

(1) The expected value of the property to be transferred;

(2) The amount of the annuity to be paid to the donor or other annuitant;

(3) The manner in which and the intervals at which payment is to be made;

(4) The age of the person or persons during whose life payment is to be made;

(5) The reasonable value as of the date of the agreement of the benefits created; and

(6) The date the payments are to begin.

(b) In addition to the disclosure in subsection (a), the charitable organization shall obtain a signed statement from a donor acknowledging that the donor has been informed that payments made under a charitable gift annuity are backed solely by the full faith and credit of the organization, are not insured or guaranteed by an insurance company, are not protected by any insurance guaranty association and are not backed in any way by the state of Tennessee.

(c) The requirements of subsections (a) and (b) may be satisfied by an acknowledgement that is a part of the annuity agreement that is signed by the donor.

(d) A donor may revoke any donation under this chapter prior to signing the written acknowledgement required in subsections (a) and (b).



§ 56-52-110 - Applicability of title provisions.

(a) Chapter 8 of this title shall apply to charitable gift annuities issued under this chapter.

(b) Except as otherwise provided in this chapter, this title, including, but not limited to, chapters 3, 9, and 12, shall not apply to charitable gift annuities issued under this chapter.



§ 56-52-111 - Rules and regulations.

The commissioner may, after notice and hearing, promulgate reasonable rules, regulations and orders as are necessary or proper to carry out and effectuate this chapter, including, but not limited to, the standards for determining financial soundness and other qualifications of a charitable organization wishing to issue charitable gift annuities in this state. The regulations shall be subject to review in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Chapter 53 - Insurance Fraud

§ 56-53-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Actual malice" means knowledge that information is false, or reckless disregard of whether it is false;

(2) "Conceal" means to take affirmative action to prevent others from discovering information. Mere failure to disclose information does not constitute concealment. Action by the holder of a legal privilege, or one who has a reasonable belief that a privilege exists, to prevent discovery of privileged information, does not constitute concealment;

(3) "Insurance policy" means the written instrument in which are set forth the terms of any certificate of insurance, binder of coverage or contract of insurance, including a certificate, binder or contract issued by a state-assigned risk plan, benefit plan, nonprofit hospital service plan, health maintenance organization, motor club service plan, or surety bond, cash bond or any other alternative to insurance authorized by a state's financial responsibility act. "Insurance policy" also means any other instruments authorized or regulated by the department of commerce and insurance;

(4) "Insurance professional" means sales agents, managing general agents, brokers, producers, adjusters and third-party administrators;

(5) "Insurance transaction" means a transaction by, between or among:

(A) An insurer or a person who acts on behalf of an insurer; and

(B) An insured, claimant, applicant for insurance, public adjuster, insurance professional, practitioner, or any person who acts on behalf of an insured, claimant, applicant for insurance, public adjuster, insurance professional, or practitioner;

for the purpose of obtaining insurance or reinsurance, calculating insurance premiums, submitting a claim, negotiating or adjusting a claim, or otherwise obtaining insurance, self-insurance, or reinsurance or obtaining the benefits of insurance, self-insurance, or reinsurance or from insurance, self-insurance, or reinsurance;

(6) "Insurer" means any person purporting to engage in the business of insurance or authorized to do business in this state or subject to regulation by the state, who undertakes to indemnify another against loss, damage or liability arising from a contingent or unknown event. "Insurer" includes, but is not limited to, an insurance company, self-insurer, reinsurer, reciprocal exchange; interinsurer, risk retention group, Lloyd's insurer, fraternal benefit society, surety, medical service, health maintenance organization, dental, optometric or any other similar health service plan, and any other legal entity engaged or purportedly engaged in the business of insurance, including any person or entity that falls within the definition of "insurer" found within this title;

(7) "Pattern or practice" means repeated, routine or generalized in nature, and not merely isolated or sporadic;

(8) "Person" means a natural person, company, corporation, unincorporated association, partnership, professional corporation, agency of government and any other entity;

(9) "Practitioner" means a licensee of this state authorized to practice medicine and surgery, psychology, chiropractic or law or any other licensee of the state or person required to be licensed in the state whose services are compensated either in whole or in part, directly or indirectly, by insurance proceeds, including, but not limited to, automotive repair shops, building contractors and insurance adjusters, or a licensee similarly licensed in other states and nations or the licensed practitioner of any nonmedical treatment rendered in accordance with a recognized religious method of healing;

(10) "Premium" means consideration paid or payable for coverage under an insurance policy. "Premium" includes any payments, whether due within the insurance policy term or otherwise, and deductible payments, whether advanced by the insurer or insurance professional and subject to reimbursement by the insured or otherwise, any self-insured retention or payments, whether advanced by the insurer or insurance professional and subject to reimbursement by the insured or otherwise, and any collateral or security to be provided to collateralize obligations to pay any of the above;

(11) "Premium finance company" means a person engaged or purporting to engage in the business of advancing money, directly or indirectly, to an insurer or producer at the request of an insured pursuant to the terms of a premium finance agreement, including but not limited to loan contracts, notes, agreements or obligations, wherein the insured has assigned the unearned premiums, accrued dividends, or loss payments as security for the advancement in payment of premiums on insurance policies only, and does not include the financing of insurance premiums purchased in connection with the financing of goods and services;

(12) "Premium finance transaction" means a transaction by, between or among an insured, a producer or other party claiming to act on behalf of an insured and a third-party premium finance company, for the purposes of purportedly or actually advancing money directly or indirectly to an insurer or producer at the request of an insured pursuant to the terms of a premium finance agreement, wherein the insured has assigned the unearned premiums, accrued dividends or loan payments as security for the advancement in payment of premiums on insurance policies only, and does not include the financing of insurance premiums purchased in connection with the financing of goods and services;

(13) "Reckless" means without reasonable belief of the truth, or, for the purposes of § 56-53-103(a)(3), with a high degree of awareness of probable insolvency; and

(14) "Withhold" means to fail to disclose facts or information that any law, other than this chapter, requires to be disclosed. Mere failure to disclose information does not constitute "withholding" if the one failing to disclose reasonably believes that there is no duty to disclose.



§ 56-53-102 - Fraudulent insurance act -- Criminal violations.

(a) Any person who, knowingly and with intent to defraud, and for the purpose of depriving another of property or for pecuniary gain, commits, participates in or aids, abets, or conspires to commit or solicits another person to commit, or intentionally permits its employees or its agents to commit any of the following acts, has committed a fraudulent insurance act:

(1) Presents, causes to be presented, or prepares with knowledge or belief that it will be presented, by or on behalf of an insured, claimant or applicant to an insurer, insurance professional or premium finance company in connection with an insurance transaction or premium finance transaction, any information that contains false representations as to any material fact, or that withholds or conceals a material fact concerning any of the following:

(A) The application for, rating of, or renewal of, any insurance policy;

(B) A claim for payment or benefit pursuant to any insurance policy;

(C) Payments made in accordance with the terms of any insurance policy; or

(D) The application used in any premium finance transaction;

(2) Presents, causes to be presented, or prepares with knowledge or belief that it will be presented, to or by an insurer, insurance professional or a premium finance company in connection with an insurance transaction or premium finance transaction, any information that contains false representations as to any material fact, or that withholds or conceals a material fact, concerning any of the following:

(A) The solicitation for sale of any insurance policy or purported insurance policy;

(B) An application for certificate of authority;

(C) The financial condition of any insurer; or

(D) The acquisition, formation, merger, affiliation or dissolution of any insurer;

(3) Solicits or accepts new or renewal insurance risks by or for an insolvent insurer;

(4) Removes the assets or records of assets, transactions and affairs or a material part of the assets or records, from the home office or other place of business of the insurer, or from the place of safekeeping of the insurer, or destroys or sequesters the same from the department; or

(5) Diverts, misappropriates, converts or embezzles funds of an insurer, an insured, claimant or applicant for insurance in connection with:

(A) An insurance transaction;

(B) The conduct of business activities by an insurer or insurance professional; or

(C) The acquisition, formation, merger, affiliation or dissolution of any insurer.

(b) It shall be unlawful for any person to commit, or to attempt to commit, or aid, assist, abet or solicit another to commit, or to conspire to commit a fraudulent insurance act.



§ 56-53-103 - Unlawful insurance act -- Civil violations.

(a) Any person who commits, participates in, or aids, abets, or conspires to commit, or solicits another person to commit, or permits its employees or its agents to commit any of the following acts with an intent to induce reliance, has committed an unlawful insurance act:

(1) Presents, causes to be presented, or prepares with knowledge or belief that it will be presented, by or on behalf of an insured, claimant or applicant to an insurer, insurance professional or a premium finance company in connection with an insurance transaction or premium finance transaction, any information that the person knows to contain false representations, or representations the falsity of which the person has recklessly disregarded, as to any material fact, or that withholds or conceals a material fact, concerning any of the following:

(A) The application for, rating of, or renewal of, any insurance policy;

(B) A claim for payment or benefit pursuant to any insurance policy;

(C) Payments made in accordance with the terms of any insurance policy; or

(D) The application for the financing of any insurance premium;

(2) Presents, causes to be presented, or prepares with knowledge or belief that it will be presented, to or by an insurer, insurance professional or a premium finance company in connection with an insurance transaction or premium finance transaction, any information that the person knows to contain false representations, or representations the falsity of which the person has recklessly disregarded, as to any material fact, or that withholds or conceals a material fact, concerning any of the following:

(A) The solicitation for sale of any insurance policy or purported insurance policy;

(B) An application for certificate of authority;

(C) The financial condition of any insurer; or

(D) The acquisition, formation, merger, affiliation or dissolution of any insurer; or

(3) Solicits or accepts new or renewal insurance risks by or for an insurer that the person knows was insolvent or the insolvency of which the person recklessly disregards.

(b) It shall be unlawful for any person to commit, or to attempt to commit, or aid, assist, abet or solicit another to commit, or to conspire to commit an unlawful insurance act.



§ 56-53-104 - Criminal penalties.

A person who violates § 56-53-102 shall be punished and subject to the penalties under § 39-14-133.



§ 56-53-105 - Restitution.

(a) A person convicted of a violation of § 56-53-102 shall be ordered to make monetary restitution for any financial loss or damages sustained by any other person as a result of the violation. Financial loss or damage shall include, but is not necessarily limited to, loss of earnings, out-of-pocket and other expenses, paid deductible amounts under an insurance policy, insurer claim payments, cost reasonably attributed to investigations and recovery efforts by owners, insurers, insurance professionals, law enforcement and other public authorities, and cost of prosecution.

(b) When restitution is ordered, the court shall determine its extent and methods. Restitution may be imposed in addition to a fine and, if ordered, any other penalty, but not in lieu thereof. The court shall determine whether restitution, if ordered, shall be paid in a single payment or installments and shall fix a period of time, not in excess of three (3) years, within which payment of restitution is to be made in full.



§ 56-53-106 - Administrative penalties.

(a) (1) Any practitioner determined by the court to have violated § 56-53-102 shall be deemed to have committed an act involving moral turpitude that is inimical to the public well being. The court or prosecutor shall notify the appropriate licensing authority in this state of the judgment for appropriate disciplinary action, including revocation of the professional license, and may notify appropriate licensing authorities in any other jurisdictions where the practitioner is licensed. Any victim may notify the appropriate licensing authorities in this state and any other jurisdiction where the practitioner is licensed, of the conviction.

(2) Upon notification of a conviction of the crimes enumerated in § 56-53-102 or a substantially similar crime under the laws of another state or the United States, this state's appropriate licensing authority may hold an administrative hearing, or take other appropriate administrative action authorized by state law, to consider the imposition of the administrative sanctions as provided by law against the practitioner. Where the practitioner has been convicted of a felony violation of § 56-53-102 or a substantially similar crime under the laws of another state or of the United States, this state's appropriate licensing authority may hold an administrative hearing, or take other appropriate administrative action authorized by state law, and may summarily and permanently revoke the license or take other action against the licensee as deemed appropriate. It is recommended by the legislature that the supreme court shall summarily and permanently disbar any attorney found guilty of such felony.

(3) The referrals to the appropriate licensing or other agencies, and all dispositive actions of the referral, shall be a matter of public record.

(b) (1) A person convicted of a felony involving dishonesty or breach of trust shall not participate in the business of insurance unless a waiver is granted by the commissioner.

(2) A person in the business of insurance shall not knowingly or intentionally permit a person convicted of a felony involving dishonesty or breach of trust to participate in the business of insurance unless a waiver has been granted by the commissioner pursuant to subdivision (b)(1).



§ 56-53-107 - Civil remedies.

(a) (1) Any person injured in the person's business or property by reason of a violation of § 56-53-103 may recover for the injury from the person or persons violating § 56-53-103, in any appropriate court having jurisdiction, the following:

(A) Return of any profit, benefit, compensation or payment received by the person violating § 56-53-103 directly resulting from the violation; and

(B) Reasonable attorneys' fees, related legal expenses, including internal legal expenses and court costs.

(2) An action maintained under subdivision (a)(1) may neither be certified as a class action nor be made part of a class action.

(b) (1) Any person injured in the person's business or property by reason of a violation of § 56-53-102 may recover for the injury from the person or persons violating § 56-53-102, in any appropriate court having jurisdiction, the following:

(A) Return of any profit, benefit, compensation or payment received by the person violating § 56-53-102 directly resulting from the violation;

(B) Reasonable attorneys' fees, related legal expenses, including internal legal expenses and court costs;

(C) All other economic damages directly resulting from the violation of § 56-53-102;

(D) Reasonable investigative fees based on a reasonable estimate of the time and expense incurred in the investigation of the violation or violations of § 56-53-102 proved at trial; and

(E) A penalty of no less than one hundred dollars ($100) and no greater than ten thousand dollars ($10,000).

(2) An action maintained under subdivision (b)(1) may neither be certified as a class action nor be made part of a class action.

(c) Any person injured in the person's business or property by a person violating § 56-53-102, upon a showing of clear and convincing evidence that the violation was part of a pattern or practice of such violations, shall be entitled to recover threefold the injured person's economic damages. An action for treble damages must be brought within three (3) years of the violation. One third (1/3) of the treble damages awarded shall be payable to the state to be used solely for the purpose of investigation and prosecution of violations of this chapter or other fraudulent behavior relating to insurance transactions, or for public education relating to insurance fraud. An action maintained under this subsection (c) may neither be certified as class action nor be made part of a class action, unless the violations of § 56-53-102 giving rise to the action resulted in criminal conviction of the violator or violators under § 56-53-104.

(d) (1) The attorney general and reporter, district attorney general or other prosecutorial agency shall have authority to maintain civil proceedings on behalf of the department of commerce and insurance and any victims of violations of § 56-53-102. In the action, the court shall proceed as soon as practicable to the hearing and determination of the hearing. Pending final determination, the court may at any time enter restraining orders or prohibitions, or take other actions, including the acceptance of satisfactory performance bonds, as it deems proper.

(A) The circuit and chancery courts of the state shall have jurisdiction to prevent and restrain violations of § 56-53-102 by issuing appropriate orders.

(B) In any action commenced under this subsection (d), the court, upon finding that any person has violated § 56-53-102, shall levy a fine of up to five thousand dollars ($5,000) for each violation.

(2) Any court in which a prosecution for violation of § 56-53-102 is pending shall have authority to stay or limit proceedings in any civil action regarding the same or related conduct. Any court in which is pending a civil action brought pursuant to this subsection (d) may stay or limit proceedings in actions brought pursuant to subsections (a)-(c) regarding the same or related conduct or may transfer the actions or consolidate them before itself or allow the plaintiffs in the actions to participate in the action brought pursuant to this subsection (d), as it shall prescribe.

(e) Any cause of action under this section for violation of § 56-53-102 or § 56-53-103 must be brought within five (5) years of the commission of the acts constituting the violation, or within five (5) years of the time the plaintiff discovered, or with reasonable diligence could have discovered, the acts, whichever is later.

(f) An insurer shall not pay damages awarded under this section, or provide a defense or money for a defense, on behalf of an insured under a contract of insurance or indemnification. A third party who has asserted a claim against an insured shall have no cause of action under this section against the insurer of the insured arising out of the insurer's processing or settlement of the third party's claim. An obligee under a surety bond shall not have a cause of action under this section against the surety arising out of the surety's processing or settlement of the obligee's claim against the bond.

(g) Any person injured in the person's business or property by reason of a violation of § 56-53-102 or § 56-53-103 may recover under only one (1) of the subsections of this section.



§ 56-53-108 - Exclusivity of remedies.

The remedies expressly provided in § 56-53-107 shall be the only private remedies for violations of this chapter and no additional remedies shall be implied. The remedies available under § 56-53-107 shall not be used in conjunction with or in addition to any other remedies available at law or in equity to duplicate recovery for the same element of economic damage. Further, in any civil action pleading both exemplary damages and the treble damages available in § 56-53-107(c), the plaintiff shall elect one (1) or the other remedy, but not both, at the conclusion of the evidentiary phase of the trial; provided, that nothing in this chapter shall limit or abrogate any right of action that would have existed in the absence of this chapter, but no action based on such a right shall rely on this chapter to establish a standard of conduct or for any other purpose.



§ 56-53-109 - Cooperation.

(a) When any law enforcement official or authority, any insurance department, state division of insurance fraud, or state or federal regulatory or licensing authority requests information from an insurer or insurance professional for the purpose of detecting, prosecuting or preventing insurance fraud, the insurer or insurance professional shall take all reasonable actions to provide the information requested, subject to any legal privilege protecting the information.

(b) Any insurer or insurance professional who has reasonable belief that an act violating § 56-53-102 or § 56-53-103 will be, is being, or has been committed shall furnish and disclose any information in the insurance professional's possession concerning the act to the appropriate law enforcement official or authority, insurance department, state division of insurance fraud, or state or federal regulatory or licensing authority, subject to any legal privilege protecting the information. In no case shall the information be required by subpoena or otherwise to be given to the person alleged to have committed a violation, unless in possession of an insurer and that insurer used the information to deny a claim of the person, in whole or in part.

(c) All documents or other information submitted to or generated by a law enforcement, regulatory, licensing or other governmental agency pursuant to subsection (a) or (b) shall not be subject to disclosure pursuant to the public records laws, codified in title 10, chapter 7, and shall be confidential unless disclosed by the law enforcement, regulatory, licensing or other governmental agency at the agency's sole discretion.

(d) Any person who has a reasonable belief that an act violating this chapter will be, is being, or has been committed, or any person who collects, reviews or analyzes information concerning insurance fraud may furnish and disclose any information in the person's possession concerning the act to an authorized representative of an insurer who requests the information for the purpose of detecting, prosecuting or preventing insurance fraud.

(e) Failure to cooperate with a request for information from an appropriate local, state or federal governmental authority shall bar a person's eligibility for restitution from any proceeds resulting from the governmental investigation and prosecution. This subsection (e) shall not be construed as limiting the ability of any governmental authority from imposing lawful civil discipline upon a person or entity that fails to cooperate with a request for information as delineated in this subsection (e).



§ 56-53-110 - Immunity.

In the absence of actual malice, no person furnishing, disclosing or requesting information pursuant to § 56-53-109 shall be subject to civil liability for libel, slander, or any other cause of action arising from the furnishing, disclosing or requesting of the information. No person providing information pursuant to § 56-53-109(a) shall be subject to civil liability for any cause of action arising from the person's provision of requested information. Any person against whom any action is brought who is found to be immune from liability under this section, shall be entitled to recover reasonable attorneys' fees and costs from the person or party who brought the action. This section does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person.



§ 56-53-111 - Regulatory requirements.

(a) Anti-Fraud Plans. (1) By January 1, 2002, every insurer with direct written premiums exceeding ten million dollars ($10,000,000) shall prepare, implement, and maintain an insurance anti-fraud plan. Each insurer's anti-fraud plan shall outline specific procedures, appropriate to the type of insurance the insurer writes in this state, to:

(A) Prevent, detect and investigate all forms of insurance fraud, including fraud involving the insurer's employees or agents; fraud resulting from misrepresentations in the application, renewal or rating of insurance policies; claims fraud; and security of the insurer's data processing systems;

(B) Educate appropriate employees on fraud detection and the insurer's anti-fraud plan;

(C) Provide for the hiring of or contracting for fraud investigators;

(D) Report insurance fraud to appropriate law enforcement and regulatory authorities in the investigation and prosecution of insurance fraud; and

(E) Pursue restitution for financial loss caused by insurance fraud, where appropriate.

(2) The commissioner may review each insurer's anti-fraud plan at the time of the insurance company's financial examination or market conduct examination or at any other time when requested by the commissioner.

(3) The commissioner may require each insurer to file a summary of the insurer's anti-fraud activities and results. The anti-fraud plans and the summary of the insurer's anti-fraud activities and results are not public records and are exempt from the public records act, and shall be proprietary and not subject to public examination, and shall not be discoverable or admissible in civil litigation.

(4) This subsection (a) confers no private rights of action.

(b) Fraud Warnings. (1) (A) By January 1, 2002, all applications for insurance, and all claim forms regardless of the form of transmission provided and required by an insurer or required by law as a condition of payment of a claim, shall contain a statement, permanently affixed to the application or claim form, that clearly states in substance the following, or words to that effect:

"It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the purpose of defrauding the company. Penalties include imprisonment, fines and denial of insurance benefits."

(B) The lack of a statement required in this subsection (b) does not constitute a defense in any criminal prosecution under § 56-53-102 nor in any civil action under § 56-53-102 or § 56-53-103.

(2) The warning required by subdivision (b)(1) shall not be required on forms relating to reinsurance.

(c) Enforcement. Notwithstanding any other law, the following are the exclusive monetary penalties for violation of this section. Insurers that fail to prepare, implement, and maintain an insurance anti-fraud plan are subject to a penalty of five hundred dollars ($500) per day, not to exceed twenty-five thousand dollars ($25,000).



§ 56-53-112 - Inapplicable to worker's compensation.

Nothing in this chapter shall apply to a workers' compensation insurance policy as defined in § 56-47-102, and the Workers' Compensation Fraud Act, compiled in chapter 47 of this title, shall continue in full force and effect.






Chapter 54 - Tennessee Health Care Liability Reporting Act

§ 56-54-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Health Care Liability Reporting Act."



§ 56-54-102 - Legislative intent -- Use of information.

This chapter is intended to ensure the availability of health care liability claims data necessary for thorough analysis and understanding of issues associated with health care liability claims, in order to support the establishment and maintenance of sound public policy. The information submitted to the department of commerce and insurance pursuant to this section shall be used solely for the purpose of analyzing trends in health care liability claims; provided, however, that the information received pursuant to § 56-54-105 that pertains to judgments and settlements paid as to any medical physician, osteopathic physician or dentist shall be sent to the department of health, division of health related boards and § 56-54-107 shall apply to the reports.



§ 56-54-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Claim" means:

(A) A demand for monetary damages for injury or death caused by health care liability; or

(B) A voluntary indemnity payment for injury or death caused by health care liability;

(2) "Claimant" means a person, including a decedent's estate, that is seeking or has sought monetary damages for injury or death caused by health care liability;

(3) "Closed claim" means a claim that has been settled or otherwise disposed of by the insuring entity, self-insurer, facility or provider. A claim may be closed with or without an indemnity payment to a claimant;

(4) "Commissioner" means the commissioner of commerce and insurance;

(5) "Companion claims" means separate claims involving the same incident of health care liability made against other providers or facilities;

(6) "Economic damages" means objectively verifiable monetary losses, including medical expenses, loss of earnings, burial costs, loss of use of property, cost of replacement or repair, cost of obtaining substitute domestic services, and loss of business or employment opportunities;

(7) "Health care facility" or "facility" means an entity licensed under title 68, including a clinic, diagnostic center, hospital, laboratory, mental health center, nursing home, office, surgical facility, treatment facility, or similar place where a health care provider provides health care to patients;

(8) "Health care liability" means an actual or alleged negligent act, error, or omission in providing or failing to provide health care services;

(9) "Health care provider" or "provider" means:

(A) A person licensed in either title 63, except chapter 12, or title 68 to provide health care or related services, including, but not limited to, an acupuncturist, a physician, a surgeon, an osteopathic physician, a dentist, a nurse, an optometrist, a podiatrist, a chiropractor, a physical therapist, a psychologist, a pharmacist, an optician, a physician assistant, a certified professional midwife, an orthopedic physician assistant, or a nurse practitioner. If the person is deceased, this includes the person's estate or personal representative; or

(B) An employee or agent of a person described in subdivision (9)(A), acting in the course and scope of the employee's or agent's employment. If the employee or agent is deceased, this includes the employee's or agent's estate or personal representative;

(10) "Insuring entity" means:

(A) An authorized insurer;

(B) A captive insurer;

(C) A joint underwriting association;

(D) A patient compensation fund;

(E) A risk retention group; or

(F) An unauthorized insurer that provides surplus lines coverage;

(11) "Noneconomic damages" means subjective, nonmonetary losses, including pain, suffering, inconvenience, mental anguish, disability, or disfigurement incurred by the injured party, emotional distress, loss of society and companionship, loss of consortium, humiliation and injury to reputation, and destruction of the parent-child relationship; and

(12) "Self-insurer" means any health care provider, facility, or other individual or entity that assumes operational or financial risk for claims of health care liability.



§ 56-54-104 - Applicability of chapter.

This chapter shall apply to all health care liability claims in this state, regardless of whether or how they are covered by medical professional liability insurance. This chapter shall not apply to the state or those employed by the state to the extent that their health care liability is not covered by an insurance entity.



§ 56-54-105 - Claims -- Report.

(a) For claims closed or open and pending on or after January 1, 2008:

(1) Every insuring entity or self-insurer that provides health care liability insurance to any facility or provider in this state must report each health care liability claim to the commissioner;

(2) A claim that is covered under a primary policy and one (1) or more excess policies shall be reported only by the insuring entity that issued the primary policy. The insuring entity that issued the primary policy shall report the total amount, if any, paid with respect to the claim, including any amount paid under an excess policy, any amount paid by the facility or provider, and any amount paid by any other person on behalf of the facility or provider;

(3) If a claim is not covered by an insuring entity or self-insurer, the facility or provider named in the claim must report it to the commissioner after a final claim disposition has occurred due to a court proceeding or a settlement by the parties. Instances in which a claim may not be covered by an insuring entity or self-insurer include situations in which:

(A) The facility or provider did not buy insurance or maintained a self-insured retention that was larger than the final judgment or settlement;

(B) The claim was denied by an insuring entity or self-insurer because it did not fall within the scope of the insurance coverage agreement; or

(C) The annual aggregate coverage limits had been exhausted by other claim payments.

(b) (1) Any self-insurer, risk retention group, or unauthorized insurer that may be exempt from this chapter due to a federal preemption or other cause, may report all data required under this section.

(2) The self-insurer, risk retention group, or unauthorized insurer must notify covered providers and facilities that they may have reporting responsibilities under this chapter if the self-insurer, risk retention group or unauthorized insurer does not report due to a federal exemption or other jurisdictional preemption.

(3) If any self-insurer, risk retention group or unauthorized insurer does not report information required by this chapter due to the assertion of a federal exemption or other jurisdictional preemption, the facility or provider named in a health care liability claim shall report all data required by this chapter once notified by the self-insurer, risk retention group or unauthorized insurer that such entity is not reporting under this section.

(c) (1) Counsel for claimants asserting claims covered by this section shall provide:

(A) Information about fee arrangements to the commissioner. The information shall include the portion of any settlement or judgment received by claimant's counsel; and

(B) Information as to whether the healthcare provider named in the claim received payment from TennCare for the incident that is the subject of the claim.

(2) For the purposes of the levying of civil penalties under § 56-54-109, counsel for claimants who are required to submit the information outlined in this subsection (c) shall be considered reporting entities under this section.

(3) The information provided pursuant to subdivision (c)(1)(B) shall be provided for claims closed or open and pending on or after January 1, 2012.

(d) Beginning in 2009, reports required under subsections (a) and (c) must be filed by March 1. These reports must include data for all claims open and pending as of the last day of the preceding calendar year, and those claims closed in the preceding calendar year and any adjustments to data reported in prior years.

(e) The commissioner may adopt rules that require insuring entities, self-insurers, facilities, providers and claimant's counsel to submit all required claim data electronically.



§ 56-54-106 - Contents of report.

With the exception of reports received pursuant to § 56-54-105(c), reports required under § 56-54-105 must contain the following information in a format and coding protocol prescribed by the commissioner; however, for all open claims, an insuring entity, self-insurer, facility and provider shall only be required to report the information in its possession as of the date of the report. To the greatest extent possible while still fulfilling the purposes of this chapter, the format and coding protocol shall be consistent with the format and coding protocol for data reported to the National Practitioner Data Bank.

(1) Claim and incident identifiers, including:

(A) A claim identifier assigned to the claim by the insuring entity, self-insurer, facility or provider; and

(B) An incident identifier if companion claims have been made by a claimant;

(2) The policy limits of the medical professional liability insurance policy covering the claim; however, no information concerning policy limits shall be included in the report prepared pursuant to § 56-54-111;

(3) If applicable, the medical specialty of the provider named in the claim;

(4) The type of health care facility where the health care liability incident occurred;

(5) The primary location within a facility where the health care liability incident occurred;

(6) The geographic location, by city and county, where the health care liability incident occurred;

(7) The injured person's sex and age on the incident date;

(8) The severity of the health care liability injury using the National Practitioner Data Bank severity scale;

(9) The dates of:

(A) The incident that was the proximate cause of the claim;

(B) Notice to the insuring entity, self-insurer, facility or provider;

(C) Suit, if a suit was filed;

(D) Final indemnity payment, if any; and

(E) Final action by the insuring entity, self-insurer, facility or provider to close the claim;

(10) Settlement information that identifies the timing and final method of claim disposition, including:

(A) Claims settled by the parties;

(B) Claims disposed of by a court, including the date disposed;

(C) Claims disposed of by alternative dispute resolution, such as arbitration, mediation, private trial and other common dispute resolution methods; and

(D) Whether the settlement occurred before or after trial, if a trial occurred;

(11) Specific information about the indemnity payments and defense and cost containment expenses, including:

(A) For claims disposed of by a court that result in a verdict or judgment that itemizes damages:

(i) The total verdict or judgment;

(ii) If there is more than one (1) defendant, the total indemnity paid by or on behalf of this facility or provider;

(iii) Economic damages;

(iv) Noneconomic damages;

(v) Punitive damages, if applicable; and

(vi) Defense and cost containment expenses, including court costs, attorneys' fees, and costs of expert witnesses; and

(B) For claims that do not result in a verdict or judgment that itemizes damages:

(i) The total amount of the settlement;

(ii) If there is more than one (1) defendant, the total indemnity paid by or on behalf of this facility or provider;

(iii) The insuring entity's or self-insurer's best estimate of economic damages included in the settlement;

(iv) The insuring entity's or self-insurer's best estimate of noneconomic damages included in the settlement; and

(v) Defense and cost containment expenses, including court costs, attorneys' fees, and costs of expert witnesses;

(12) The reason for the health care liability claim. The reporting entity must use the same allegation group and specific allegation codes that are used for mandatory reporting to the National Practitioner Data Bank; and

(13) Any other open or closed claim data the commissioner determines to be necessary to accomplish the purpose of this chapter and requires by adopting a rule. The commissioner is also authorized by rule to determine certain open or closed claim data not necessary for submission to the commissioner.



§ 56-54-107 - Confidentiality of information.

(a) The information submitted to the department of commerce and insurance pursuant to this chapter shall be confidential, shall not be subject to public inspection, shall not be subject to discovery, subpoena or legal compulsion for release to any person or entity and shall not be admissible in any criminal, civil or administrative proceeding.

(b) Nothing in this chapter shall be construed to prevent parties to a liability claim or legal action from entering into a settlement of that claim on a confidential basis. Any such agreement shall be mutually binding on all parties by the terms of the agreement, with the exception that any party required to report under this section shall do so and such reporting shall not be considered a breach of any confidential settlement agreement.

(c) The commissioner may share information received pursuant to this chapter with the National Association of Insurance Commissioners, other state insurance departments or other appropriate government entities; however, the commissioner shall not share any data related to an open or pending claim to any other jurisdiction and such shared data shall not include the license number or any other personal identification of any health care provider.



§ 56-54-108 - Cost of implementation.

Any cost incurred by the department of commerce and insurance associated with the implementation of this chapter shall be paid out of existing reserves of the insurance division of the department of commerce and insurance.



§ 56-54-109 - Violations -- Civil penalties -- Hearing -- Costs.

(a) The commissioner may assess a civil penalty in the amount of one hundred dollars ($100) per day upon any insuring entity, self-insurer, facility, provider and claimant's counsel that fails to file a complete filing by the required date, or otherwise fails to comply with this chapter. Any insuring entity, self-insurer, facility, provider and claimant's counsel so assessed may request an administrative hearing to contest the assessment of a penalty under this section. The prevailing party shall be entitled to its costs in bringing or defending the action.

(b) All hearings under this section shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-54-110 - Adoption of rules.

The commissioner shall adopt any rules needed for implementing this chapter in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-54-111 - Annual report summary.

The commissioner shall submit an annual report to the speaker of the senate and the speaker of the house of representatives summarizing the information submitted pursuant to this chapter. The annual report shall be submitted on or before November 1 of each year. Any report shall contain aggregate data only and shall not identify any individual health care facility or health care provider. The annual report compiled by the commissioner shall aggregate total settlement and judgment to all health care providers in connection with a single occurrence; provided, that the report shall not contain any claimant's social security number. The report shall differentiate between health care facilities and health care providers listed in § 56-54-103. The report shall also include information as to whether any healthcare provider named in any claim received payment from TennCare for the incident that is the subject of the respective claim.






Chapter 55 - Tennessee Vehicle Protection Product Act

§ 56-55-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Vehicle Protection Product Act."



§ 56-55-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Administrator" means a third party, other than the warrantor, who is designated by the warrantor to be responsible for the administration of vehicle protection product warranties;

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) "Incidental costs" means expenses specified in the warranty, incurred by the warranty holder, related to the failure of the vehicle protection product to perform as provided in the warranty. Incidental costs may include, but not be limited to, insurance policy deductibles, rental vehicle charges, the difference between the actual value of the stolen vehicle at the time of theft and the cost of a replacement vehicle, sales taxes, registration fees, transaction fees, and mechanical inspection fees;

(4) (A) "Vehicle protection product" means a vehicle protection device, system, or service that:

(i) Is installed on or applied to a vehicle;

(ii) Is designed to prevent loss or damage to a vehicle from a specific cause; and

(iii) Includes a written warranty;

(B) "Vehicle protection product" includes, but is not limited to, alarm systems, body part marking products, steering locks, window etch products, pedal and ignition locks, fuel and ignition kill switches, and electronic, radio, and satellite tracking devices;

(5) "Vehicle protection product warrantor" or "warrantor" means a person who is contractually obligated to the warranty holder under the terms of the vehicle protection product warranty agreement. "Warrantor" does not include an authorized insurer;

(6) "Vehicle protection product warranty" or "warranty" means a written agreement by a warrantor that provides that, if the vehicle protection product fails to prevent loss or damage to a vehicle from a specific cause, then the warranty holder shall be paid specified incidental costs by the warrantor as a result of the failure of the vehicle protection product to perform pursuant to the terms of the warranty;

(7) "Warranty holder" means the person who purchases a vehicle protection product or who is a permitted transferee; and

(8) "Warranty reimbursement insurance policy" means a policy of insurance that is issued to the vehicle protection product warrantor to provide reimbursement to the warrantor, or to pay on behalf of the warrantor, all covered contractual obligations incurred by the warrantor under the terms and conditions of the insured vehicle protection product warranties sold by the warrantor.



§ 56-55-103 - Prohibited sales -- Restrictions.

(a) No vehicle protection product may be sold or offered for sale in this state unless the seller, warrantor, and administrator, if any, comply with this chapter.

(b) A vehicle protection product warranty provided or sold in compliance with this chapter is not a contract of insurance.

(c) Warranties, indemnity agreements, and guarantees that are not provided as a part of a vehicle protection product are not subject to this chapter.



§ 56-55-104 - Registration as a warrantor -- Registration records -- Fees -- Revocation for failure to register.

(a) A person may not operate as a warrantor, or represent to the public that the person is a warrantor, unless the person is registered with the department on a form prescribed by the commissioner.

(b) Warrantor registration records shall be filed annually and shall be updated by the warrantor within thirty (30) days of any change. The registration records shall contain the following information:

(1) The warrantor's name, any other names under which the warrantor does business in this state, principal office address, and telephone number;

(2) The names of the warrantor's executive officer or officers directly responsible for the warrantor's vehicle protection product business;

(3) The name, address, and telephone number of any administrators designated by the warrantor to be responsible for the administration of vehicle protection product warranties in this state;

(4) A copy of the warranty reimbursement insurance policy or policies, or other financial information required by § 56-55-105;

(5) A copy of each warranty the warrantor proposes to use in this state; and

(6) A statement indicating under which provision of § 56-55-105 the warrantor qualifies to do business in this state as a warrantor.

(c) The commissioner may charge each registrant a reasonable fee to offset the cost of processing the registration and maintaining the records. The fee shall be set by the commissioner in an amount not to exceed the amount necessary to defray the department's expenses in administering this chapter.

(d) If a registrant fails to register by the renewal deadline, the commissioner shall give the registrant written notice of the failure, and the registrant shall have thirty (30) days to complete the renewal of the registration before the registration is revoked. Revocation for failure to renew a registration does not require any additional notice or a hearing.

(e) An administrator or person who sells or solicits a sale of a vehicle protection product, but who is not a warrantor, shall not be required to register as a warrantor, or be licensed under the insurance laws of this state, to sell vehicle protection products.



§ 56-55-105 - Conditions of required warranty insurance policy by warrantor.

No vehicle protection product shall be sold or offered for sale in this state unless the vehicle protection product warrantor is insured under a warranty insurance policy meeting the following conditions in order to ensure adequate performance under the warranty:

(1) The warranty reimbursement insurance policy is issued by an insurer authorized to do business in this state and provides that the insurer will pay to, or on behalf of, the warrantor one hundred percent (100%) of all sums that the warrantor is legally obligated to pay according to the warrantor's contractual obligations under the warrantor's vehicle protection product warranty;

(2) A true and correct copy of the warranty reimbursement insurance policy has been filed with the commissioner by the warrantor; and

(3) The policy contains the provisions required by § 56-55-106.



§ 56-55-106 - Conditions on sale of warranty reimbursement insurance policies.

No warranty reimbursement insurance policy shall be issued, sold, or offered for sale in this state unless the policy meets the following conditions:

(1) The policy states that the issuer of the policy will reimburse, or pay on behalf of the vehicle protection product warrantor, all covered sums that the warrantor is legally obligated to pay, or will provide all service that the warrantor is legally obligated to perform, according to the warrantor's contractual obligations under the provisions of the insured warranties sold by the warrantor;

(2) The policy states that, in the event that payment due under the terms of the warranty is not provided by the warrantor within sixty (60) days after proof of loss has been filed according to the terms of the warranty by the warranty holder, the warranty holder may file directly with the warranty reimbursement insurance company for reimbursement;

(3) The policy provides that a warranty reimbursement insurance company that insures a warranty shall be deemed to have received payment of the premium, if the warranty holder paid for the vehicle protection product and the insurer's liability under the policy shall not be reduced or relieved by a failure of the warrantor, for any reason, to report the issuance of a warranty to the insurer; and

(4) The policy has the following provisions regarding cancellation of the policy:

(A) The issuer of a reimbursement insurance policy shall not cancel the policy until a notice of cancellation, in writing, has been mailed or delivered to the commissioner and each insured warrantor;

(B) The cancellation of a reimbursement insurance policy shall not reduce the issuer's responsibility for vehicle protection products sold prior to the date of cancellation; and

(C) In the event an insurer cancels a policy that a warrantor has filed with the commissioner, the warrantor will do either of the following:

(i) File a copy of a new policy with the commissioner before the termination of the prior policy; provided, that there is no lapse in coverage following the termination of the prior policy; or

(ii) Discontinue acting as a warrantor as of the termination date of the policy, until a new policy becomes effective and is accepted by the commissioner.



§ 56-55-107 - Warranty requirements -- Documentation of sale to be furnished purchaser.

(a) Every vehicle protection product warranty shall be written in clear, understandable language and shall be printed or typed in an easy-to-read point size and font and shall not be sold or offered for sale in the state unless the warranty:

(1) Contains a disclosure that reads substantially as follows: "This agreement is a product warranty and is not insurance.";

(2) Identifies the warrantor, the administrator, if any, the seller, and the warranty holder;

(3) Sets forth the procedure for making a claim, including a telephone number;

(4) Sets forth the total purchase price and the terms under which it is to be paid; provided, however, that the purchase price is not required to be preprinted on the vehicle protection product warranty and may be negotiated with the consumer at the time of sale;

(5) Sets forth any terms, restrictions, or conditions governing transferability of the warranty, if any;

(6) Conspicuously sets forth all of the obligations and duties of the warranty holder, such as the duty to protect against any further damage to the vehicle, the obligation to notify the warrantor in advance of any repair, or other similar requirements, if any;

(7) Conspicuously states the existence of a deductible amount, if any;

(8) Specifies the payments or performance to be provided under the warranty, including payments for incidental costs, the manner of calculation or determination of payments or performance, and any limitations, exceptions, or exclusions;

(9) Sets forth the conditions on which substitution will be allowed;

(10) Conspicuously states that the obligations of the warrantor to the warranty holder are insured under a warranty reimbursement insurance policy;

(11) Conspicuously states that, in the event a warranty holder must make a claim against a party other than the warranty reimbursement insurance policy issuer, the warranty holder is entitled to make a direct claim against the insurer upon the failure of the warrantor to pay any claim or meet any obligation under the terms of the warranty, within sixty (60) days after proof of loss has been filed with the warrantor; and

(12) Conspicuously states the name and address of the issuer of the warranty reimbursement insurance policy. This information need not be preprinted on the warranty form, but may be stamped on the warranty.

(b) At the time of sale, the seller or warrantor shall provide to the purchaser:

(1) A copy of the vehicle protection product warranty; or

(2) A receipt, or other written evidence of the purchase of the vehicle protection product, and a copy of the warranty, within thirty (30) days of the date of purchase.



§ 56-55-108 - Cancellation of sale and warranty.

(a) No vehicle protection product may be sold or offered for sale in this state, unless the vehicle protection product warranty clearly states the terms and conditions governing the cancellation of the sale and warranty, if any.

(b) The warrantor may only cancel the warranty if the warranty holder does any of the following:

(1) Fails to pay for the vehicle protection product;

(2) Makes a material misrepresentation to the seller or warrantor;

(3) Commits fraud; or

(4) Substantially breaches the warranty holder's duties under the warranty.

(c) A warrantor canceling a warranty shall mail written notice of cancellation to the warranty holder at the last address of the warranty holder in the warrantor's records, at least thirty (30) days prior to the effective date of the cancellation. The notice shall state the effective date of the cancellation and the reason for the cancellation.



§ 56-55-109 - Restrictions on use of deceptive language -- False or misleading statements -- Fraud.

(a) Unless licensed as an insurance company, a vehicle protection product warrantor shall not use in its name, contracts, or literature the words "insurance," "casualty," "surety," "mutual," or any other word that is descriptive of the insurance, casualty, or surety business or that is deceptively similar to the name or description of any insurance or surety corporation or any other vehicle protection product warrantor. A warrantor may use the term "guaranty" or a similar word in the warrantor's name.

(b) A vehicle protection product warrantor shall not make, permit, or cause any false or misleading statements, either oral or written, in connection with the sale, offer to sell, or advertisement of a vehicle protection product.

(c) A vehicle protection product warrantor shall not permit or cause the omission of any material statement in connection with the sale, offer to sell, or advertisement of a vehicle protection product, that, under the circumstances, should have been made, in order to make the statements that were made not misleading.

(d) A vehicle protection product warrantor shall not make, permit, or cause any false or misleading statements, either oral or written, about the performance required or payments that may be available under the vehicle protection product warranty.

(e) A vehicle protection product warrantor shall not make, permit, or cause any statement or practice that has the effect of creating or maintaining a fraud.

(f) A vehicle protection product seller or warrantor may not require, as a condition of sale or financing, that a retail purchaser of a motor vehicle purchase a vehicle protection product that is not installed on the motor vehicle at the time of sale.



§ 56-55-110 - Accounts, books, and records.

(a) All vehicle protection product warrantors shall keep accurate accounts, books, and records concerning transactions regulated under this chapter.

(b) A vehicle protection product warrantor's accounts, books, and records shall include:

(1) Copies of all vehicle protection product warranties;

(2) The name and address of each warranty holder; and

(3) The dates, amounts, and descriptions of all receipts, claims, and expenditures.

(c) A vehicle protection product warrantor shall retain all required accounts, books, and records pertaining to each warranty holder for at least two (2) years after the specified period of coverage has expired. A warrantor discontinuing business in this state shall maintain the records until it furnishes the commissioner satisfactory proof that it has discharged all obligations to warranty holders in this state.

(d) Vehicle protection product warrantors shall make all accounts, books, and records concerning transactions regulated under this chapter available to the commissioner for the purpose of examination.



§ 56-55-111 - Examination of accounts, books, and records for compliance -- Costs and fees of examination -- Enforcement -- Violations -- Hearings -- Penalties.

(a) (1) The commissioner may conduct examinations of warrantors, administrators, or other persons to enforce this chapter, and to protect warranty holders in this state. Upon request of the commissioner, a warrantor shall make available to the commissioner all accounts, books, and records concerning vehicle protection products sold by the warrantor that are necessary to enable the commissioner to reasonably determine compliance or noncompliance with this chapter.

(2) Any person or entity examined shall pay any and all appropriate and reasonable costs incurred by the commissioner during the examination, including, but not limited to, the compensation of experts, actuaries, examiners, or other persons that may be contracted for by the commissioner or the commissioner's designated appointee for the purpose of assisting in the examination. The compensation shall be fixed at a reasonable amount, commensurate with usual compensation for like services, and shall be contracted for in accordance with applicable state contracting procedures, if applicable.

(b) The commissioner may take action that is necessary or appropriate to enforce this chapter and the commissioner's rules and orders, and to protect warranty holders in this state. If a person or entity violates this chapter and the commissioner reasonably believes the violation threatens to cause irreparable loss or injury to the property or business of any person or company located in this state, the commissioner may:

(1) Issue an order directed to the warrantor to cease and desist from engaging in further acts, practices, or transactions that are causing the conduct;

(2) Issue an order prohibiting the warrantor from selling, or offering for sale, vehicle protection products in violation of this chapter;

(3) Issue an order imposing a civil penalty on the warrantor; or

(4) Issue any combination of subdivisions (b)(1)-(3), as applicable.

(c) At any hearing under this chapter, the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall apply.

(d) The commissioner may bring an action in any court of competent jurisdiction, for an injunction or other appropriate relief, to enjoin threatened or existing violations of this chapter, or of the commissioner's orders or rules. An action filed under this section may also seek restitution on behalf of persons aggrieved by a violation of this chapter, or orders or rules of the commissioner.

(e) A person or entity that is found to have violated this chapter or orders or rules of the commissioner may be ordered to pay to the commissioner a civil penalty in an amount determined by the commissioner, not to exceed five thousand dollars ($5,000) per violation.



§ 56-55-112 - Commissioner or secretary of state as attorney for service of process.

(a) Any warrantor doing business in this state in accordance with this chapter shall be deemed to have appointed the commissioner its true and lawful attorney upon whom may be served all lawful process in any action or proceeding against it.

(b) Any warrantor doing business in this state unauthorized by this chapter shall be deemed to have appointed the secretary of state to be its true and lawful attorney upon whom may be served all lawful process in any action or proceeding against it.



§ 56-55-113 - Rules and regulations.

The commissioner may adopt administrative rules consistent with this chapter that are necessary to implement this chapter. The rules shall include disclosures for the benefit of the warranty holder, record keeping requirements, registration fees, penalties, and procedures for public complaints. The rules shall also include the conditions under which surplus lines insurers may be rejected for the purpose of underwriting vehicle protection product warranty agreements.



§ 56-55-114 - Application -- Effective date.

This chapter applies to all vehicle protection products sold or offered for sale on or after July 1, 2006. The failure of any person to comply with this chapter prior to July 1, 2006, shall not be admissible in any court proceeding, administrative proceeding, arbitration, or alternative dispute resolution proceeding and may not otherwise be used to prove that the action of any person or the affected vehicle protection product was unlawful or otherwise improper.



§ 56-55-115 - Sale of warranties only authorized as part of vehicle protection product.

Nothing in this chapter shall authorize the sale of warranties, as defined in § 56-55-102, except as part of a vehicle protection product.






Chapter 56 - Professional Employer Organization Benefit and Welfare Plan

§ 56-56-101 - Definition of "professional employer organization benefit and welfare plan".

As used in this chapter, "professional employer organization benefit and welfare plan" means a plan offered to the covered employees of a professional employer organization registered pursuant to the Tennessee Professional Employer Organization Act, compiled in title 62, chapter 43 and as amended.



§ 56-56-102 - Self-insured plans.

A professional employer organization may sponsor and maintain employee benefit and welfare plans in accordance with § 62-43-108(c), for the benefit of covered employees. The self-insured plans developed under this section are not subject to the premium taxes imposed by this title. The department may promulgate rules regulating self-insured plans under this section.






Chapter 57 - Volunteer RX

§ 56-57-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of commerce and insurance;

(2) "Department" means the department of commerce and insurance;

(3) "Member" means any person who enrolls at no cost, or who pays fees, dues, charges or other consideration for the right to enroll to receive the purported benefits of a prescription drug discount plan;

(4) "Operator" means any person that engages as principal in the business of offering, selling, marketing, advertising or otherwise distributing a prescription drug discount plan within this state. Operator does not include discount cards offered by a nonprofit association to its members as an incidental benefit to membership in the association; provided, that membership in the association entitles members to apply for insurance or other health benefits that are available only to members of the association;

(5) "Person" means an individual, corporation, partnership, association, joint venture, joint stock company, trust, unincorporated organization, limited liability company, any similar entity, or any combination of these entities;

(6) "Prescription drug" has the same meaning as the term is defined in § 63-10-204; and

(7) "Prescription drug discount plan" means any card or other purchasing mechanism or device, that is not insurance, that purports to offer discounts or access to discounts to any person for the retail purchase of prescription drugs from licensed pharmacies. A prescription drug discount plan does not include any drug discount card or drug benefit plan provided by a self-insured employer's group health benefits plan, or any prescription drug discount plan offered by an insurer licensed under this title in conjunction with health insurance.



§ 56-57-102 - Authority for a prescription drug discount plan known as "Volunteer Rx".

(a) The department of health is authorized to develop and implement a prescription drug discount plan, which shall be known as "Volunteer Rx", or, if the department of health deems appropriate, may contract for, pursuant to state purchasing laws, a prescription drug discount plan. The purpose of this section is to assist in providing, when possible, cost savings on medications for uninsured Tennesseans, or for insured Tennesseans whose insurance does not provide for prescription drug coverage on or after January 1, 2005.

(b) Notwithstanding subsection (a), the department of health may, if funding is made available through the general appropriations act, provide benefits through the prescription drug discount plan. The benefits would be limited by the funds specifically appropriated for that purpose. The department of health shall also have the authority to develop and implement prescription drug discount plans targeted for specific defined populations. The plans may also incorporate benefits; provided, that funds are specifically allocated for the benefits in the general appropriations act.

(c) In developing the plans authorized by this section, the department of health may consider the use of different means to lower the overall cost to participants, including, but not limited to, the payment or waiver of any membership fees, as well as the use of cost-sharing arrangements and deductibles.

(d) Nothing in the creation of a prescription drug discount program, pursuant to this section, shall be construed as creating any entitlement by any individuals or entities to any services or medications.



§ 56-57-103 - Certificate of registration required by operator of discount drug plan -- Application.

(a) An operator of a prescription drug discount plan must obtain a valid certificate of registration from the commissioner. The certificate shall be valid for one (1) year from the date of issuance. In order to receive a valid certificate of registration, the operator shall file an application on a form adopted by the commissioner, and provide or demonstrate to the commissioner each of the following:

(1) The name and principal place of business of the operator;

(2) A copy of the operator's promotional materials that are distributed to prospective members;

(3) A list of drugs and drug classifications that make up the drug discount plan, or a notation that the plan is an open formulary; and

(4) The name and address of the agent in this state for service of process.

(b) Notwithstanding any law to the contrary, it shall be unlawful and a violation of this chapter for any operator, after August 1, 2005, to sell, market, promote, advertise or otherwise distribute a prescription drug discount plan in Tennessee without first complying with the registration provisions of this chapter, and complying with §§ 47-18-2701 and 47-18-2702.



§ 56-57-104 - Information required to be provided members.

(a) Each prescription drug discount card, or any materials distributed on behalf of any prescription drug discount plan covered under this chapter, shall expressly provide, in bold and reasonably prominent type, that the card or plan does not constitute health insurance. The card or distributed materials must also contain a toll-free number for customer service, and provide the operator's corporate name and a website address, if applicable.

(b) The operator must provide each prospective member, prior to becoming a member, with a complete description of the fees that a member of the plan could be assessed, including any up front fees or membership fees associated with the plan, along with the estimated average savings typically associated with the plan's general terms and conditions.

(c) An operator must provide each member with:

(1) A network directory of participating pharmacies, which shall be updated annually, or access to the information online or by a toll-free number;

(2) A list of the prescription drugs covered by the card or plan, which shall be updated annually, or access to the information online, by a toll-free number, or by way of a notation that the plan is an open formulary; and

(3) A toll-free number for customer service.



§ 56-57-105 - Cancellation by members.

(a) Each member shall have the right to cancel membership in a plan within thirty (30) days of joining the plan, and shall have the right to have refunded any and all membership fees paid during that initial membership.

(b) For prescription drug discount plans requiring a paid membership, after the initial thirty-day membership period, a member shall have the right to cancel membership, in accordance with the policies established by the operator. Information concerning the cancellation policy of the operator must be provided to the member at the time of the initial membership and cannot be changed unless thirty-day written notice is provided to the member.



§ 56-57-106 - Violations -- Penalties.

After notice and hearing, the commissioner may levy an administrative penalty, in an amount up to ten thousand dollars ($10,000), for each violation of the registration provisions of this chapter. Each day of a continuing violation constitutes a separate violation for purposes of this chapter.






Chapter 58 - Interstate Insurance Product Regulation Compact Act of 2007

§ 56-58-101 - Short title.

This chapter shall be known and may be cited as the "Interstate Insurance Product Regulation Compact Act of 2007."



§ 56-58-102 - Text of compact.

Pursuant to terms and conditions of this compact, Tennessee seeks to join with other states and establish the Interstate Insurance Product Regulation Compact, and thus become a member of the interstate insurance product regulation commission. The commissioner of commerce and insurance is designated to serve as the representative of this state to the commission. Therefore, the Interstate Insurance Product Regulation Compact is enacted and entered into with all other jurisdictions legally joining it in the form substantially as follows.

Article I. Purposes.

The purposes of this compact are, through means of joint and cooperative action among the compacting states:

1. To promote and protect the interest of consumers of individual and group annuity, life insurance, disability income and long-term insurance products;

2. To develop uniform standards for insurance products covered under the compact;

3. To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one (1) or more compacting states;

4. To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard;

5. To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the compact;

6. To create the interstate insurance product regulation commission; and

7. To perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

Article II. Definitions.

For purposes of this compact:

1. "Advertisement" means any material designed to create public interest in a product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace or retain a policy, as more specifically defined in the rules and operating procedures of the commission;

2. "Bylaws" mean those bylaws established by the commission for its governance, or for directing or controlling the commission's actions or conduct;

3. "Commission" means the interstate insurance product regulation commission established by this compact;

4. "Commissioner" means the chief insurance regulatory official of a state, including, but not limited to, commissioner, superintendent, director or administrator;

5. "Compacting state" means any state which has enacted this compact legislation and which has not withdrawn pursuant to Article XIV, Section 1, or been terminated pursuant to Article XIV, Section 2;

6. "Domiciliary state" means the state in which an insurer is incorporated or organized; or, in the case of an alien insurer, its state of entry;

7. "Insurer" means any entity licensed by a state to issue contracts of insurance for any of the lines of insurance covered by this compact;

8. "Member" means the person chosen by a compacting state as its representative to the commission, or the member's designee;

9. "Non-compacting state" means any state which is not at the time a compacting state;

10. "Operating procedures" mean procedures promulgated by the commission implementing a rule, uniform standard or a provision of this compact;

11. "Product" means the form of a policy or contract, including any application, endorsement, or related form which is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income or long-term care insurance product that an Insurer is authorized to issue;

12. "Rule" means a statement of general or particular applicability and future effect promulgated by the commission, including a uniform standard developed pursuant to Article VII of this compact, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the commission, which shall have the force and effect of law in the compacting states;

13. "State" means any state, district or territory of the United States of America;

14. "Third-party filer" means an entity that submits a product filing to the commission on behalf of an insurer; and

15. "Uniform standard" means a standard adopted by the commission for a product line, pursuant to Article VII of this compact, and shall include all of the product requirements in aggregate; provided, that each uniform standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading or ambiguous provisions in a product and the form of the product made available to the public shall not be unfair, inequitable or against public policy as determined by the commission.

Article III. Establishment of the Commission and Venue.

1. The compacting states hereby create and establish a joint public agency known as the interstate insurance product regulation commission. Pursuant to Article IV, the commission will have the power to develop uniform standards for product lines, receive and provide prompt review of products filed therewith, and give approval to those product filings satisfying applicable uniform standards; provided, it is not intended for the commission to be the exclusive entity for receipt and review of insurance product filings. Nothing herein shall prohibit any insurer from filing its product in any state wherein the insurer is licensed to conduct the business of insurance; and any such filing shall be subject to the laws of the state where filed.

2. The commission is a body corporate and politic, and an instrumentality of the compacting states.

3. The commission is solely responsible for its liabilities except as otherwise specifically provided in this compact.

4. Venue is proper and judicial proceedings by or against the commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located.

Article IV. Powers of the Commission.

The commission shall have the following powers:

1. To promulgate rules, pursuant to Article VII of this Compact, which shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

2. To exercise its rule-making authority and establish reasonable uniform standards for products covered under the compact, and advertisement related thereto, which shall have the force and effect of law and shall be binding in the compacting states, but only for those products filed with the commission, provided, that a compacting state shall have the right to opt out of such uniform standard pursuant to Article VII, to the extent and in the manner provided in this compact, and, provided further, that any uniform standard established by the commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The commission shall consider whether any subsequent amendments to the NAIC Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the NAIC require amending of the uniform standards established by the commission for long-term care insurance products;

3. To receive and review in an expeditious manner products filed with the commission, and rate filings for disability income and long-term care insurance products, and give approval of those products and rate filings that satisfy the applicable uniform standard, where such approval shall have the force and effect of law and be binding on the compacting states to the extent and in the manner provided in this compact;

4. To receive and review in an expeditious manner advertisement relating to long-term care insurance products for which uniform standards have been adopted by the commission, and give approval to all advertisement that satisfies the applicable uniform standard. For any product covered under this compact, other than long-term care insurance products, the commission shall have the authority to require an insurer to submit all or any part of its advertisement with respect to that product for review or approval prior to use, if the commission determines that the nature of the product is such that an advertisement of the product could have the capacity or tendency to mislead the public. The actions of the commission as provided in this section shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in the compact;

5. To exercise its rule-making authority and designate products and advertisement that may be subject to a self-certification process without the need for prior approval by the commission;

6. To promulgate operating procedures, pursuant to Article VII of this compact, which shall be binding in the compacting states to the extent and in the manner provided in this compact;

7. To bring and prosecute legal proceedings or actions in its name as the commission; provided, that the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

8. To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

9. To establish and maintain offices;

10. To purchase and maintain insurance and bonds;

11. To borrow, accept or contract for services of personnel, including, but not limited to, employees of a compacting state;

12. To hire employees, professionals or specialists, and elect or appoint officers, and to fix their compensation, define their duties and give them appropriate authority to carry out the purposes of this compact, and determine their qualifications; and to establish the commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel;

13. To accept any and all appropriate donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of the same; provided that at all times the commission shall strive to avoid any appearance of impropriety;

14. To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve or use, any property, real, personal or mixed; provided that at all times the commission shall strive to avoid any appearance of impropriety;

15. To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

16. To remit filing fees to compacting states as may be set forth in the bylaws, rules or operating procedures;

17. To enforce compliance by compacting states with rules, uniform standards, operating procedures and bylaws;

18. To provide for dispute resolution among compacting states;

19. To advise compacting states on issues relating to insurers domiciled or doing business in non-compacting states, consistent with the purposes of this compact;

20. To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments;

21. To establish a budget and make expenditures;

22. To borrow money;

23. To appoint committees, including advisory committees comprising members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the bylaws;

24. To provide and receive information from, and to cooperate with law enforcement agencies;

25. To adopt and use a corporate seal; and

26. To perform such other functions as may be necessary or appropriate to achieve the purposes of this compact consistent with the state regulation of the business of insurance.

Article V. Organization of the Commission.

1. Membership, voting and bylaws.

a. Each compacting state shall have and be limited to one (1) member. Each member shall be qualified to serve in that capacity pursuant to applicable law of the compacting state. Any member may be removed or suspended from office as provided by the law of the state from which the member shall be appointed. Any vacancy occurring in the commission shall be filled in accordance with the laws of the compacting state wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a compacting state determines the election or appointment and qualification of its own commissioner.

b. Each member shall be entitled to one (1) vote and shall have an opportunity to participate in the governance of the commission in accordance with the bylaws. Notwithstanding any provision herein to the contrary, no action of the commission with respect to the promulgation of a uniform standard shall be effective unless two thirds (2/3) of the members vote in favor thereof.

c. The commission shall, by a majority of the members, prescribe bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the compact, including, but not limited to:

i. Establishing the fiscal year of the commission;

ii. Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the management committee;

iii. Providing reasonable standards and procedures:

(i) For the establishment and meetings of other committees; and

(ii) Governing any general or specific delegation of any authority or function of the commission;

iv. Providing reasonable procedures for calling and conducting meetings of the commission that consist of a majority of commission members, ensuring reasonable advance notice of each such meeting, and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the commission must make public:

(i) A copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed; and

(ii) Votes taken during such meeting;

v. Establishing the titles, duties and authority and reasonable procedures for the election of the officers of the commission;

vi. Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the commission;

vii. Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and

viii. Providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that may exist after the termination of this compact after the payment and/or reserving of all of its debts and obligations.

d. The commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the compacting states.

2. Management Committee, Officers and Personnel.

a. A management committee comprising no more than fourteen (14) members shall be established as follows:

i. One (1) member from each of the six (6) compacting states with the largest premium volume for individual and group annuities, life, disability income and long-term care insurance products, determined from the records of the NAIC for the prior year;

ii. Four (4) members from those compacting states with at least two percent (2%) of the market based on the premium volume described above, other than the six (6) compacting states with the largest premium volume, selected on a rotating basis as provided in the bylaws; and

iii. Four (4) members from those compacting states with less than two percent (2%) of the market, based on the premium volume described above, with one (1) selected from each of the four (4) zone regions of the NAIC as provided in the bylaws.

b. The management committee shall have such authority and duties as may be set forth in the bylaws, including, but not limited to:

i. Managing the affairs of the commission in a manner consistent with the bylaws and purposes of the commission;

ii. Establishing and overseeing an organizational structure within, and appropriate procedures for, the commission to provide for the creation of uniform standards and other rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a compacting state to opt out of a uniform standard; provided that a uniform standard shall not be submitted to the compacting states for adoption unless approved by two thirds (2/3) of the members of the management committee;

iii. Overseeing the offices of the commission; and

iv. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the commission.

c. The commission shall elect annually officers from the management committee, with each having such authority and duties, as may be specified in the bylaws.

d. The management committee may, subject to the approval of the commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the commission may deem appropriate. The executive director shall serve as secretary to the commission, but shall not be a member of the commission. The executive director shall hire and supervise such other staff as may be authorized by the commission.

3. Legislative and Advisory Committees.

a. A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the commission, including the management committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the bylaws. Prior to the adoption by the commission of any uniform standard, revision to the bylaws, annual budget or other significant matter as may be provided in the bylaws, the management committee shall consult with and report to the legislative committee.

b. The commission shall establish two (2) advisory committees, one of which shall comprise consumer representatives independent of the insurance industry, and the other comprising insurance industry representatives.

c. The commission may establish additional advisory committees as its bylaws may provide for the carrying out of its functions.

4. Corporate Records of the Commission.

The commission shall maintain its corporate books and records in accordance with the bylaws.

5. Qualified Immunity, Defense and Indemnification.

a. The members, officers, executive director, employees and representatives of the commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of that person.

b. The commission shall defend any member, officer, executive director, employee or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of commission employment, duties or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities; provided, that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error or omission did not result from that person's intentional or willful and wanton misconduct.

c. The commission shall indemnify and hold harmless any member, officer, executive director, employee or representative of the commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error or omission that occurred within the scope of commission employment, duties or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities; provided, that the actual or alleged act, error or omission did not result from the intentional or willful and wanton misconduct of that person.

Article VI. Meetings and Acts of the Commission.

1. The commission shall meet and take such actions as are consistent with the provisions of this compact and the bylaws.

2. Each member of the commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the commission. A member shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for members' participation in meetings by telephone or other means of communication.

3. The commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws.

Article VII. Rules Operating Procedures.

1. Rulemaking Authority. The commission shall promulgate reasonable rules, including uniform standards, and operating procedures in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the commission shall be invalid and have no force and effect.

2. Rulemaking Procedure. Rules and operating procedures shall be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedure Act of 1981 as amended, as may be appropriate to the operations of the commission. Before the commission adopts a uniform standard, the commission shall give written notice to the relevant state legislative committee(s) in each compacting state responsible for insurance issues of its intention to adopt the uniform standard. The commission in adopting a uniform standard shall consider fully all submitted materials and issue a concise explanation of its decision.

3. Effective Date and Opt Out of a Uniform Standard. A uniform standard shall become effective ninety (90) days after its promulgation by the commission or such later date as the commission may determine; provided, however, that a compacting state may opt out of a uniform standard as provided in this article. "Opt out" shall be defined as any action by a compacting state to decline to adopt or participate in a promulgated uniform standard. All other rules and operating procedures, and amendments thereto, shall become effective as of the date specified in each rule, operating procedure or amendment.

4. Opt Out Procedure. A compacting state may opt out of a uniform standard, either by legislation or regulation duly promulgated by the insurance department under the compacting state's administrative procedure act. If a compacting state elects to opt out of a uniform standard by regulation, it must:

(a) Give written notice to the commission no later than ten (10) business days after the uniform standard is promulgated, or at the time the state becomes a compacting state; and

(b) Find that the uniform standard does not provide reasonable protections to the citizens of the state, given the conditions in the state. The commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the state which warrant a departure from the uniform standard and determining that the uniform standard would not reasonably protect the citizens of the state. The commissioner must consider and balance the following factors and find that the conditions in the state and needs of the citizens of the state outweigh:

(i) The intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the products subject to this compact; and

(ii) The presumption that a uniform standard adopted by the commission provides reasonable protections to consumers of the relevant product.

Notwithstanding the foregoing, a compacting state may, at the time of its enactment of this compact, prospectively opt out of all uniform standards involving long-term care insurance products by expressly providing for such opt out in the enacted compact, and such an opt out shall not be treated as a material variance in the offer or acceptance of any state to participate in this compact. Such an opt out shall be effective at the time of enactment of this compact by the compacting state and shall apply to all existing uniform standards involving long-term care insurance products and those subsequently promulgated.

5. Effect of Opt Out. If a compacting state elects to opt out of a uniform standard, the uniform standard shall remain applicable in the compacting state electing to opt out until such time the opt out legislation is enacted into law or the regulation opting out becomes effective.

Once the opt out of a uniform standard by a compacting state becomes effective as provided under the laws of that state, the uniform standard shall have no further force and effect in that state unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the state. If a compacting state opts out of a uniform standard after the uniform standard has been made effective in that state, the opt out shall have the same prospective effect as provided under Article XIV for withdrawals.

6. Stay of Uniform Standard. If a compacting state has formally initiated the process of opting out of a uniform standard by regulation, and while the regulatory opt out is pending, the compacting state may petition the commission, at least fifteen (15) days before the effective date of the uniform standard, to stay the effectiveness of the uniform standard in that state. The commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the commission, the stay or extension thereof may postpone the effective date by up to ninety (90) days, unless affirmatively extended by the commission; provided, a stay may not be permitted to remain in effect for more than one (1) year unless the compacting state can show extraordinary circumstances which warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge which prevents the compacting state from opting out. A stay may be terminated by the commission upon notice that the rulemaking process has been terminated.

7. Not later than thirty (30) days after a rule or operating procedure is promulgated, any person may file a petition for judicial review of the rule or operating procedure; provided, that the filing of such a petition shall not stay or otherwise prevent the rule or operating procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the commission consistent with applicable law and shall not find the rule or operating procedure to be unlawful if the rule or operating procedure represents a reasonable exercise of the commission's authority.

Article VIII. Commission Records and Enforcement.

1. The commission shall promulgate rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and insurers' trade secrets. The commission may promulgate additional rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

2. Except as to privileged records, data and information, the laws of any compacting state pertaining to confidentiality or nondisclosure shall not relieve any compacting state commissioner of the duty to disclose any relevant records, data or information to the commission; provided, that disclosure to the commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and further provided, that, except as otherwise expressly provided in this compact, the commission shall not be subject to the compacting state's laws pertaining to confidentiality and nondisclosure with respect to records, data and information in its possession. Confidential information of the commission shall remain confidential after such information is proved to any commissioner.

3. The commission shall monitor compacting states for compliance with duly adopted bylaws, rules, including uniform standards, and operating procedures. The commission shall notify any non-complying compacting state in writing of its noncompliance with commission bylaws, rules or operating procedures. If a non-complying compacting state fails to remedy its noncompliance within the time specified in the notice of noncompliance, the compacting state shall be deemed to be in default as set forth in Article XIV.

4. The commissioner of any state in which an insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise the commissioner's authority to oversee the market regulation of the activities of the insurer in accordance with the provisions of the state's law. The commissioner's enforcement of compliance with this compact is governed by the following provisions:

a. With respect to the commissioner's market regulation of a product or advertisement that is approved or certified to the commission, the content of the product or advertisement shall not constitute a violation of the provisions, standards or requirements of this compact except upon a final order of the commission, issued at the request of a commissioner after prior notice to the insurer and an opportunity for hearing before the commission.

b. Before a commissioner may bring an action for violation of any provision, standard or requirement of this compact relating to the content of an advertisement not approved or certified to the commission, the commission, or an authorized commission officer or employee, must authorize the action. However, authorization pursuant to this paragraph does not require notice to the insurer, opportunity for hearing or disclosure of requests for authorization or records of the commission's action on such requests.

Article IX. Dispute Resolution.

The commission shall attempt, upon the request of a member, to resolve any disputes or other issues that are subject to this compact and which may arise between two (2) or more compacting states, or between compacting states and non-compacting states, and the commission shall promulgate an operating procedure providing for resolution of such disputes.

Article X. Product Filing and Approval.

1. Insurers and third-party filers seeking to have a product approved by the commission shall file the product with, and pay applicable filing fees to, the commission. Nothing in this compact shall be construed to restrict or otherwise prevent an insurer from filing its product with the insurance department in any state wherein the insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the states where filed.

2. The commission shall establish appropriate filing and review processes and procedures pursuant to commission rules and operating procedures. Notwithstanding any provision herein to the contrary, the commission shall promulgate rules to establish conditions and procedures under which the commission will provide public access to product filing information. In establishing such rules, the commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a product filing or supporting information.

3. Any product approved by the commission may be sold or otherwise issued in those compacting states for which the insurer is legally authorized to do business.

Article XI. Review of Commission Decisions Regarding Filings.

1. Not later than thirty (30) days after the commission has given notice of a disapproved product or advertisement filed with the commission, the insurer or third-party filer whose filing was disapproved may appeal the determination to a review panel appointed by the commission. The commission shall promulgate rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the commission, in disapproving a product or advertisement filed with the commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with Article III, Section 4.

2. The commission shall have authority to monitor, review and reconsider products and advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant uniform standard. Where appropriate, the commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in Section 1 above.

Article XII. Finance.

1. The commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, compacting states and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the commission concerning the performance of its duties shall not be compromised.

2. The commission shall collect a filing fee from each insurer and third-party filer filing a product with the commission to cover the cost of the operations and activities of the commission and its staff in a total amount sufficient to cover the commission's annual budget.

3. The commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in Article VII of this compact.

4. The commission shall be exempt from all taxation in and by the compacting states.

5. The commission shall not pledge the credit of any compacting state, except by and with the appropriate legal authority of that compacting state.

6. The commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the commission shall be subject to the accounting procedures established under its bylaws. The financial accounts and reports including the system of internal controls and procedures of the commission shall be audited annually by an independent certified public accountant. Upon the determination of the commission, but no less frequently than every three (3) years, the review of the independent auditor shall include a management and performance audit of the commission. The commission shall make an annual report to the governor and legislature of the compacting states, which shall include a report of the independent audit. The commission's internal accounts shall not be confidential and such materials may be shared with the commissioner of any compacting state upon request; provided, however, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals' and insurers' proprietary information, including trade secrets, shall remain confidential.

7. No compacting state shall have any claim to or ownership of any property held by or vested in the commission or to any commission funds held pursuant to the provisions of this compact.

Article XIII. Compacting States, Effective Date and Amendment.

1. Any state is eligible to become a compacting state.

2. The compact shall become effective and binding upon legislative enactment of the compact into law by two (2) compacting states; provided, that the commission shall become effective for purposes of adopting uniform standards for, reviewing, and giving approval or disapproval of, products filed with the commission that satisfy applicable uniform standards only after twenty-six (26) states are compacting states or, alternatively, by states representing greater than forty percent (40%) of the premium volume for life insurance, annuity, disability income and long-term care insurance products, based on records of the NAIC for the prior year. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state.

3. Amendments to the compact may be proposed by the commission for enactment by the compacting states. No amendment shall become effective and binding upon the commission and the compacting states unless and until all compacting states enact the amendment into law.

Article XIV. Withdrawal, Default and Termination.

1. Withdrawal.

a. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided, that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute which enacted the compact into law.

b. The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self-certified, or any advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the commission and the withdrawing state unless the approval is rescinded by the withdrawing state as provided in subsection e of this section.

c. The commissioner of the withdrawing state shall immediately notify the management committee in writing upon the introduction of legislation repealing this compact in the withdrawing state.

d. The commission shall notify the other compacting states of the introduction of such legislation within ten (10) days after its receipt of notice thereof.

e. The withdrawing state is responsible for all obligations, duties and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the commission and the withdrawing state. The commission's approval of products and advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the withdrawing state, unless formally rescinded by the withdrawing state in the same manner as provided by the laws of the withdrawing state for the prospective disapproval of products or advertisement previously approved under state law.

f. Reinstatement following withdrawal of any compacting state shall occur upon the effective date of the withdrawing state reenacting the compact.

2. Default.

a. If the commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the bylaws or duly promulgated rules or operating procedures, then, after notice and hearing as set forth in the bylaws, all rights, privileges and benefits conferred by this compact on the defaulting state shall be suspended from the effective date of default as fixed by the commission. The grounds for default include, but are not limited to, failure of a compacting state to perform its obligations or responsibilities, and any other grounds designated in commission rules. The commission shall immediately notify the defaulting state in writing of the defaulting state's suspension pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

b. Product approvals by the commission or product self-certifications, or any advertisement in connection with such product, that are in force on the effective date of termination shall remain in force in the defaulting state in the same manner as if the defaulting state had withdrawn voluntarily pursuant to paragraph 1 of this article.

c. Reinstatement following termination of any compacting state requires a reenactment of the compact.

3. Dissolution of Compact.

a. The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one (1) compacting state.

b. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

Article XV. Severability and Construction.

1. The provisions of this compact shall be severable; and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

2. The provisions of this compact shall be liberally construed to effectuate its purposes.

Article XVI. Binding Effect of Compact and Other Laws.

1. Other Laws.

a. Nothing herein prevents the enforcement of any other law of a compacting state, except as provided in paragraph b of this section.

b. For any product approved or certified to the commission, the rules, uniform standards and any other requirements of the commission shall constitute the exclusive provisions applicable to the content, approval and certification of such products. For advertisement that is subject to the commission's authority, any rule, uniform standard or other requirement of the commission which governs the content of the advertisement shall constitute the exclusive provision that a commissioner may apply to the content of the advertisement. Notwithstanding the foregoing, no action taken by the commission shall abrogate or restrict:

i. The access of any person to state courts;

ii. Remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the product;

iii. State law relating to the construction of insurance contracts; or

iv. The authority of the attorney general of the state, including, but not limited to, maintaining any actions or proceedings, as authorized by law.

c. All insurance products filed with individual states shall be subject to the laws of those states.

2. Binding Effect of this Compact.

a. All lawful actions of the commission, including all rules and operating procedures promulgated by the commission, are binding upon the compacting states.

b. All agreements between the commission and the compacting states are binding in accordance with their terms.

c. Upon the request of a party to a conflict over the meaning or interpretation of commission actions, and upon a majority vote of the compacting states, the commission may issue advisory opinions regarding the meaning or interpretation in dispute.

d. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by that provision upon the commission shall be ineffective as to that compacting state, and those obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which those obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.






Chapter 59 - Guaranteed Asset Protection Waiver Act of 2008

§ 56-59-101 - Short title -- Purpose -- Applicability.

(a) This chapter shall be known and may be cited as the "Guaranteed Asset Protection Waiver Act of 2008."

(b) The purpose of this chapter is to provide a framework within which guaranteed asset protection (GAP) waivers are defined and may be offered within the state. GAP waivers governed under this chapter are not insurance and are exempt from the insurance laws of this state. Persons marketing, soliciting, negotiating, selling or offering to sell GAP waivers to borrowers that comply with this chapter are exempt from this state's insurance licensing requirements. This chapter does not apply to an insurance policy offered by an insurer under the insurance laws of this state or a debt cancellation or debt suspension contract being offered in compliance in 12 CFR Part 37 or 12 CFR Part 721 or other state or federal law, including § 45-2-601.



§ 56-59-102 - Chapter definitions.

The following definitions are for purposes of this chapter and are not intended to provide actual terms required in GAP waivers:

(1) "Administrator" means a person, other than an insurer or creditor, that performs administrative or operational functions pursuant to the GAP waiver program;

(2) "Borrower" means a debtor, retail buyer or lessee under a finance agreement;

(3) "Commissioner" means the commissioner of commerce and insurance;

(4) "Creditor" means:

(A) The lender in a loan or credit transaction;

(B) The lessor in a lease transaction;

(C) Any motor vehicle dealer as defined in § 55-17-102;

(D) The seller in commercial retail installment transactions; or

(E) The assignees of any of subdivisions (4)(A)-(D) to whom the credit obligation is payable;

(5) "Finance agreement" means a loan, lease or retail installment sales contract for the purchase of a motor vehicle;

(6) "Free look period" means the period of time from the effective date of the GAP waiver until the date the borrower may cancel the contract without penalty, fees or costs to the borrower. This period of time shall not be shorter than thirty (30) days;

(7) "Guaranteed asset protection waiver" or "GAP waiver" means a contractual agreement wherein a creditor agrees for a separate charge to cancel or waive all or part of amounts due on a borrower's finance agreement in the event of a total physical damage loss or unrecovered theft of a motor vehicle, which agreement must be part of, or a separate addendum to, the finance agreement;

(8) "Insurer" means an insurance company licensed, registered, or otherwise authorized to do business under the laws of this state, including surplus lines insurers;

(9) "Motor vehicle" means self propelled or towed vehicles designed for personal or commercial use, including, but not limited to, automobiles, trucks, motorcycles, recreational vehicles, all terrain vehicles, campers, boats, personal watercraft, and motorcycle, boat, camper and personal watercraft trailers;

(10) "Person" includes an individual, company, association, organization, partnership, business trust, corporation, and every form of legal entity;

(11) "Related finance company" means a finance company that has common ownership of fifty percent (50%) or more with the retail seller;

(12) "Retail buyer" means a person who buys motor vehicles not principally for the purpose of resale; and

(13) "Retail seller" means a person that is regularly engaged in the selling of motor vehicles to a retail buyer and that holds any necessary license or licenses to sell to a retail buyer.



§ 56-59-103 - GAP waiver -- Insurance policy.

(a) GAP waivers may be offered, sold, or provided to borrowers in this state in compliance with this chapter.

(b) GAP waivers may, at the option of the creditor, be sold for a single payment or may be offered with a monthly or periodic payment option.

(c) Notwithstanding any other law, any cost to the borrower for a GAP waiver entered into in compliance with the Truth in Lending Act, compiled in 15 U.S.C. § 1601 et seq., and its implementing regulations, must be separately stated and is not to be considered a finance charge or interest.

(d) (1) A retail seller shall insure its GAP waiver obligations under a contractual liability or other insurance policy issued by an insurer; provided, that:

(A) A retail seller that does not assign the financing agreement of which the GAP waiver is a part to anyone other than the retail seller's related finance company is not required to insure its GAP waiver obligation; and

(B) Retail sellers that are lessors of motor vehicles are not required to insure obligations related to GAP waivers on leased vehicles.

(2) A creditor not otherwise required to insure its GAP waiver obligation pursuant to subdivision (d)(1) may insure its GAP waiver obligation under a contractual liability policy or other such policy issued by an insurer. Any such insurance policy may be directly obtained by a creditor, retail seller, or may be procured by an administrator to cover a creditor or retail seller's obligations.

(e) The GAP waiver remains a part of the finance agreement upon the assignment, sale or transfer of such finance agreement by the creditor.

(f) Neither the extension of credit, the term of credit, nor the term of the related motor vehicle sale or lease may be conditioned upon the purchase of a GAP waiver.

(g) Any creditor that offers a GAP waiver must report the sale of, and forward funds received on all such waivers to the designated party, if any, as prescribed in any applicable administrative services agreement, contractual liability policy, other insurance policy or other specified program documents.

(h) Funds received or held by a creditor or administrator and belonging to an insurer, creditor or administrator, pursuant to the terms of a written agreement must be held by such creditor or administrator in a fiduciary capacity.



§ 56-59-104 - Coverage under contractual liability or other insurance policy -- Cancellation.

(a) Contractual liability or other insurance policies insuring GAP waivers must state the obligations of the insurer to reimburse or pay to the creditor any sums the creditor is legally obligated to waive under the GAP waivers issued by the creditor and purchased or held by the borrower.

(b) Coverage under a contractual liability or other insurance policy insuring a GAP waiver must also cover any subsequent assignee upon the assignment, sale or transfer of the finance agreements.

(c) Coverage under a contractual liability or other insurance policy insuring a GAP waiver must also remain in effect unless canceled or terminated in compliance with applicable insurance laws of this state.

(d) The cancellation or termination of a contractual liability or other insurance policy must not reduce the insurer's responsibility for GAP waivers issued by the creditor prior to the date of cancellation or termination and for which premium has been received by the insurer.



§ 56-59-105 - Disclosure of guaranteed asset protection waiver.

GAP waivers must disclose, as applicable, in writing and in clear, understandable language that is easy to read, the following:

(1) The name and address of the initial creditor and the borrower at the time of sale, and the identity of any administrator if different from the creditor;

(2) The purchase price and the terms of the GAP waiver, including, without limitation, the requirements for protection, conditions, or exclusions associated with the GAP waiver;

(3) That the borrower may cancel the GAP waiver within a free look period, as specified in the waiver, and will be entitled to a full refund of the purchase price; provided, that no claim for benefits has been made or no benefits have been paid, or in the event a claim has been made or benefits have been paid, the borrower may receive a full or partial refund if the waiver so provides;

(4) The procedure the borrower must follow, if any, to obtain GAP waiver benefits under the terms and conditions of the waiver, including a telephone number and address where the borrower may apply for waiver benefits;

(5) Whether or not the GAP waiver is cancelable after the free look period and the conditions under which it may be cancelled or terminated including the procedures for requesting any refund due;

(6) That in order to receive any refund due in the event of a borrower's cancellation of the GAP waiver agreement or early termination of the finance agreement after the free look period of the GAP waiver, the borrower, in accordance with terms of the waiver, must provide a written request to cancel to the creditor, administrator or such other party, within ninety (90) days after the borrower's decision to cancel the waiver or the occurrence of the event terminating the finance agreement;

(7) The methodology for calculating any refund of the unearned purchase price of the GAP waiver due, in the event of cancellation of the GAP waiver or early termination of the finance agreement;

(8) That neither the extension of credit, the terms of the credit, nor the terms of the related motor vehicle sale or lease, may be conditioned upon the purchase of the GAP waiver; and

(9) That the cost of the GAP waiver is not regulated and that the consumer has the responsibility to determine whether the cost of the GAP waiver is reasonable in relation to the protection afforded by the GAP waiver.



§ 56-59-106 - Cancellation or termination of waiver or finance agreement -- Free look period.

(a) GAP waiver agreements may be cancelable or non-cancelable after the free look period. GAP waivers must provide that if a borrower cancels a waiver within the free look period, the borrower will be entitled to a full refund of the purchase price; provided, that no claims have been made or no benefits have been paid, or in the event benefits have been paid or claims made, the borrower may receive a full or partial refund if the waiver so provides.

(b) In the event of a borrower's cancellation of the GAP waiver or early termination of the finance agreement, after the agreement has been in effect beyond the free look period, the borrower may be entitled to a refund of any unearned portion of the purchase price of the waiver unless the waiver provides otherwise. In order to receive a refund, the borrower, in accordance with any applicable terms of the waiver, must provide a written request to the creditor, administrator or other party within ninety (90) days after the borrower's decision to cancel the waiver or the occurrence of the event terminating the finance agreement.

(c) If the cancellation of a GAP waiver occurs as a result of a default under the finance agreement or the repossession of the motor vehicle associated with the finance agreement, or any other termination of the finance agreement, any refund due may be paid directly to the creditor or administrator and applied as set forth in subsection (d).

(d) Any cancellation refund under subsections (a)-(c) may be applied by the creditor as a reduction of the amount owed under the finance agreement, unless the borrower can show that the finance agreement has been paid in full.



§ 56-59-107 - Lease or sale associated with a commercial transaction -- Applicability of specified sections.

(a) Sections 56-59-103(c), 56-59-105 and 56-59-108 are not applicable to a GAP waiver offered in connection with a lease or sale associated with a commercial transaction.

(b) For purposes of subsection (a), "commercial transaction" means a transaction involving the sale or lease of a motor vehicle that is intended or will be used primarily for a purpose other than personal, family or household use.



§ 56-59-108 - Powers and duties of commissioner -- Violations and penalties.

The commissioner may take action that is necessary or appropriate to enforce this chapter and to protect GAP waiver holders in this state. After proper notice and opportunity for hearing the commissioner may:

(1) Order the creditor, administrator or any other person not in compliance with this section to cease and desist from further GAP waiver related operations that are in violation of this chapter;

(2) Impose a penalty of not more than five hundred dollars ($500) per violation and no more than ten thousand dollars ($10,000) in the aggregate for all violations of similar nature. For purposes of this section, violations must be of a similar nature if the violation consists of the same or similar course of conduct, action or practice, regardless of the number of times the action, conduct or practice that is determined to be a violation of this chapter occurred; and

(3) Order any person found to have violated this chapter to cease and desist from selling, soliciting, or negotiating a GAP waiver in this state.



§ 56-59-109 - Insurance laws -- Exemptions.

The general assembly finds that GAP waivers are not insurance. The general assembly also finds that GAP waivers complying with this chapter are exempt from the insurance laws of this state.






Chapter 60 - Preferred Provider Organization Transparency Act

§ 56-60-101 - Short title.

This chapter shall be known and may be cited as the "Preferred Provider Organization Transparency Act."



§ 56-60-102 - Chapter definitions.

As used in this chapter:

(1) "Affiliate" means an individual or entity that directly or indirectly through one (1) or more intermediaries, controls or is controlled by or is under common control with a contracting entity;

(2) "Contracting entity" means any individual or entity that is engaged in the act of contracting with providers and that has entered into a provider network contract with a provider for the delivery of health care services. "Contracting entity" shall not include any self-funded employer-sponsored health insurance plan regulated under the Employee Retirement Income Security Act of 1974 (ERISA), compiled in 29 U.S.C. § 1001 et seq. In addition, "contracting entity" shall not include any individual or entity that provides administrative services to a self-funded employer sponsored health insurance plan; provided, however, that this exemption applies only to those administrative services performed for a self-funded employer-sponsored health insurance plan;

(3) "Control" or "controlled by" or "under common control with" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of an individual or entity, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the individual or entity. "Control" is presumed to exist if any individual or entity, directly or indirectly, owns, controls, holds with the power to vote or holds proxies representing ten percent (10%) or more of the voting securities of any other individual or entity;

(4) "Covered individual" means an individual who is covered under a health insurance plan;

(5) "Department" means the department of commerce and insurance;

(6) "Discount medical plan organization" means an entity that, in exchange for fees, dues, charges or other consideration, provides access for plan members to providers of medical services and the right to receive medical services from those providers at a discount;

(7) "Entity" means a corporation, business trust, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity;

(8) "Health care services" means services for the diagnosis, prevention, treatment or cure of a health condition, illness, injury or disease;

(9) (A) "Health insurance plan" means any hospital and medical expense incurred policy, nonprofit health care service plan contract, health maintenance organization subscriber contract or any other health care plan or arrangement that pays for or furnishes medical or health care services, whether by insurance or otherwise;

(B) "Health insurance plan" does not include one (1) or more, or any combination of, the following:

(i) Coverage only for accident, or disability income insurance;

(ii) Coverage issued as a supplement to liability insurance;

(iii) Liability insurance, including general liability insurance and automobile liability insurance;

(iv) Workers' compensation or similar insurance;

(v) Automobile medical payment insurance;

(vi) Credit-only insurance;

(vii) Coverage for on-site medical clinics;

(viii) Coverage similar to subdivisions (9)(B)(i)-(vii) as specified in federal regulations issued pursuant to P.L. 104-191, under which benefits for medical care are secondary or incidental to other insurance benefits;

(ix) Dental or vision benefits;

(x) Benefits for long-term care, nursing home care, home health care or community-based care;

(xi) Specified disease or illness coverage, hospital indemnity or other fixed indemnity insurance, or such other similar, limited benefits as are specified in regulations;

(xii) Medicare supplemental health insurance, as defined under § 1882(g)(1) of the Social Security Act, codified in 42 U.S.C. § 1395ss(g)(1);

(xiii) Coverage supplemental to the coverage provided under 10 U.S.C. § 1071 et seq.; or

(xiv) Other similar limited benefit supplemental coverages;

(10) "Physician" means any individual licensed as a chiropractic physician under title 63, chapter 4; a medical doctor under title 63, chapter 6; or an osteopathic physician under title 63, chapter 9;

(11) "Physician hospital organization" means an organization that includes, but is not limited to, hospitals and physicians and that contracts with and provides administrative services to hospitals and physicians that have entered into or intend to enter into managed care arrangements;

(12) "Physician organization" means an organization that contracts with and provides administrative services to physicians who have entered into managed care arrangements;

(13) "Provider" means a physician, a physician organization or a physician hospital organization. "Provider" does not include a physician organization or physician hospital organization that leases or rents the physician organization's or physician hospital organization's network to a third party;

(14) "Provider network contract" or "provider agreement" means a direct contract between a contracting entity and a provider for the delivery of health care services specifying the rights and responsibilities of the contracting entity and the provider in relation to access and payment for health care services to covered individuals; and

(15) "Third party" means an organization that enters into a contract with a contracting entity or with another third party to gain access to a provider network contract. "Third party" also includes a contracting entity's subsidiaries and affiliates, except as provided in § 56-60-103(a). "Third party" does not include any self-funded employer-sponsored health insurance plan regulated under the Employee Retirement Income Security Act of 1974 (ERISA), compiled in 29 U.S.C. § 1001 et seq. In addition, "third party" does not include any individual or entity that provides administrative services to a self-funded employer-sponsored health insurance plan; provided, however, that this exemption applies only to those administrative services performed for a self-funded employer-sponsored health insurance plan.



§ 56-60-103 - Exceptions.

This chapter does not apply:

(1) In circumstances where access to the provider network contract is granted to an affiliate or a subsidiary of a contracting entity, or other entity if operating under the same brand licensee program as the contracting entity;

(2) To a contract between a contracting entity and a discount medical plan organization; or

(3) To the provision of any medical services for injuries covered by the Workers' Compensation Law, compiled in title 50, chapter 6.



§ 56-60-104 - Registration as a contracting entity.

(a) Any individual or entity that commences business as a contracting entity shall register with the department within thirty (30) days of commencing business in this state unless the individual or entity is licensed by the department as an insurer or third party administrator. Any contracting entity not licensed by the department as an insurer or third party administrator shall register with the department within ninety (90) days of January 1, 2010. If a contracting entity fails to register with the department in compliance with this section, then the commissioner may assess penalties as set forth in § 56-2-305(a)(1) or (a)(2).

(b) (1) Registration shall consist of the submission of the following information:

(A) The official name of the contracting entity, including any doing business as (d/b/a) designations used in this state;

(B) The mailing address and official telephone number for the contracting entity's principal headquarters;

(C) The name and telephone number of the contracting entity's representative who will serve as the primary contact with the department; and

(D) Any other information as requested by the department.

(2) The information required by subdivision (b)(1) shall be submitted in written or electronic format, as prescribed by the department.

(c) The department may impose a registration fee to defray the cost of administering this section.



§ 56-60-105 - Granting a third party access to a provider's health care services and contractual discounts pursuant to a provider network contract.

(a) A contracting entity shall only grant access to a provider's health care services and contractual discounts pursuant to the contracting entity's provider network contract if:

(1) The provider network contract clearly and plainly authorizes the contracting entity to enter into an agreement with a third party allowing the third party to exercise the contracting entity's rights and responsibilities under the provider network contract as if the third party were the contracting entity; and

(2) The third party accessing a provider's services and contractual discounts pursuant to the provider network contract is contractually obligated to comply with all applicable terms, limitations and conditions of the provider network contract.

(b) A contracting entity that grants a third party access to a provider's health care services and contractual discounts pursuant to a provider network contract shall:

(1) Identify and supply to a provider, upon request at the time a provider network contract is entered into with the provider, a written or electronic list of all third parties known at the time of contracting to which the contracting entity has or will grant access to the provider's health care services and contractual discounts pursuant to the provider network contract;

(2) Maintain an Internet web site or a toll-free telephone number through which a provider may obtain a listing, updated at least quarterly, of the third parties to which the contracting entity or another third party has executed contracts to grant access to the provider's health care services and contractual discounts pursuant to the provider network contract;

(3) Provide each third party who contracts with the contracting entity to gain access to the provider network contract a summary of the contracting entity's current standard provider contract terms;

(4) Require that each third party who contracts with the contracting entity to gain access to the provider network contract:

(A) Designate an individual or department responsible for responding to provider inquiries concerning the third party's access to the provider network contract; and

(B) Include the following information on each remittance advice (RA), explanation of payment (EOP) or other similar documentation furnished to a provider when a contractual discount is exercised pursuant to the contracting entity's provider network contract:

(i) The source of the contractual discount taken by the third party; and

(ii) A direct toll-free telephone number answerable Monday through Friday during normal business hours for the individual or department designated to be responsible for responding to provider inquiries pursuant to subdivision (b)(4)(A); and

(5) (A) Notify any third party who contracts with the contracting entity to gain access to a provider's services and contractual discounts pursuant to the provider network contract of the termination of the provider network contract within thirty (30) calendar days of the contracting entity's receipt of notification of the termination;

(B) The notice required by subdivision (b)(5)(A) shall be provided through written notice, electronic communication or an update to an electronic database of provider listings.

(c) Subject to any applicable continuity of care requirements, provisions of the provider network contract or contrary law:

(1) A third party's right to access a provider's health care services and contractual discounts pursuant to a provider network contract shall terminate on the date the provider network contract is terminated;

(2) Claims for health care services performed after the termination date of the provider network contract are not eligible for processing and payment in accordance with the provider network contract; and

(3) Claims for health care services performed before the termination date of the provider network contract, but processed after the termination date, are eligible for processing and payment in accordance with the provider network contract.

(d) (1) All information made available to a provider in accordance with the requirements of this chapter shall be confidential and shall not be disclosed to any individual or entity not involved in the provider's practice or the administration of such practice without the prior written consent of the contracting entity.

(2) A contracting entity may reference or include within the contract or a related document the language contained in subdivision (d)(1), or language that is substantially similar in scope and purpose, in order to affirm each party's knowledge of and agreement to comply with the confidentiality provision.

(3) This subsection (d) shall not preclude the information being disclosed for purposes of dispute resolution, enforcement of this chapter or assistance in enforcing this chapter.



§ 56-60-106 - Subsequent grants of access to another third party.

(a) Any third party, having itself been granted access to a provider's health care services and contractual discounts pursuant to a provider network contract, that subsequently grants access to another third party, is obligated to comply with the rights and responsibilities imposed on contracting entities under §§ 56-60-104 and 56-60-105.

(b) Any third party that enters into a contract with another third party to access a provider's health care services and contractual discounts pursuant to a provider network contract is obligated to comply with the rights and responsibilities imposed on third parties under this section and § 56-60-105.

(c) Any third party that subsequently grants access to another third party will provide to the contracting entity the location of a web site or a telephone number that the contracting entity will make available to providers as provided in § 56-60-105(b)(2) that will identify to providers any individual or entity to whom the third party has granted access to the provider's health care services and contractual discounts pursuant to the provider network contract. The third party shall update the listing on the web site or available through the telephone number on a routine basis as additional individuals or entities are granted access and shall review the listing no less frequently than quarterly to ensure the completeness and accuracy of the information available.



§ 56-60-107 - Requirements for granting a third party access to the contracting entity's provider network -- Refusal to accept contractual discount.

(a) No contracting entity shall grant a third party access to the contracting entity's provider network contract by lease, rent or by any other means unless the third party accessing the provider network contract is:

(1) A payer of claims or a third party administrator or other entity that administers or processes claims on behalf of the payer;

(2) A preferred provider organization or preferred provider network including a physician organization or physician-hospital organization; or

(3) An entity engaged in the electronic claims transport between the contracting entity and the payer if the entity does not provide access to the provider's services and contractual discounts to any other third party.

(b) (1) A provider may refuse the discount taken on the remittance advice (RA) or explanation of payment (EOP) if the discount is taken without a contractual basis or if the provider cannot obtain information relative to the discount because of a violation of § 56-60-105(b)(2) or § 56-60-106(c). The provider shall notify in writing the contracting entity or third party of the provider's refusal to accept the contractual discount.

(2) The provider may require payment of the charge with no discount applied unless the contracting entity or third party within thirty (30) calendar days of receipt of notice of the apparent violation of the requirements of this section:

(A) Notifies the provider that the apparent violation resulted from an administrative oversight or other unintentional error and advises the provider of steps taken to remedy and avoid recurrence of the error; and

(B) Submits to the provider a corrected RA or EOP with documentation demonstrating eligibility for any discount applied.



§ 56-60-108 - Enforcement -- Rules.

(a) The department shall enforce this chapter.

(b) The department is authorized to promulgate rules to effectuate this chapter in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The initial rules promulgated by the department may be designated as emergency rules if the department finds that it cannot implement the rules by January 1, 2010, exercising the rulemaking procedures for the promulgation of permanent rules and if the department complies with § 4-5-208.



§ 56-60-109 - Unfair insurance practice -- Complaints for violations.

(a) It is an unfair insurance practice for the purposes of the Tennessee Unfair Trade Practices and Unfair Claims Settlement Act of 2009, compiled in chapter 8, part 1 of this title, to knowingly access a provider's services or exercise a provider's contractual discounts pursuant to a provider network contract if the access or exercise is not pursuant to a contractual relationship with the provider or with a contracting entity or third party who has a contractual relationship with the provider as specified in this chapter.

(b) (1) To effectuate the purposes of this section, the department shall develop a complaint form for providers or others to submit alleging violations of this chapter.

(2) Information provided in good faith to the department shall not make the provider or other individual or entity providing the information liable for civil damages as a result of providing the information.






Chapter 61 - Tennessee Health Carrier Grievance and External Review Procedure Act

§ 56-61-101 - Short title -- Purpose.

(a) This chapter shall be known and may be cited as the "Tennessee Health Carrier Grievance and External Review Procedure Act."

(b) The purpose of this chapter is to provide standards for the establishment and maintenance of procedures by health carriers to assure that covered persons and healthcare providers have the opportunity for the appropriate resolution of grievances, as defined in this chapter.



§ 56-61-102 - Chapter definitions.

For purposes of this chapter, unless the context otherwise requires:

(1) "Adverse determination" means:

(A) A determination by a health carrier or its designee utilization review organization that, based upon the information provided, a request for a benefit under the health carrier's health benefit plan does not meet the health carrier's requirements for medical necessity, appropriateness, healthcare setting, level of care or effectiveness and the requested benefit is therefore denied, reduced or terminated or payment is not provided or made, in whole or in part, for the benefit;

(B) The denial, reduction, termination or failure to provide or make payment, in whole or in part, for a benefit based on a determination by a health carrier of a covered person's eligibility to participate in the health carrier's health benefit plan; or

(C) Any prospective review or retrospective review determination that denies, reduces, or terminates or fails to provide or make payment for, in whole or in part, a benefit;

(2) "Aggrieved person" means:

(A) A healthcare provider;

(B) A covered person; or

(C) A covered person's authorized representative;

(3) "Authorized representative" means:

(A) A person to whom a covered person has given express written consent to represent the covered person for purposes of this chapter;

(B) A person authorized by law to provide substituted consent for a covered person;

(C) A family member of the covered person or the covered person's treating healthcare professional when the covered person is unable to provide consent;

(D) A healthcare professional when the covered person's health benefit plan requires that a request for a benefit under the plan be initiated by the healthcare professional; or

(E) In the case of an urgent care request, a healthcare professional with knowledge of the covered person's medical condition;

(4) "Clinical peer" means a physician or other healthcare professional who holds a non-restricted license in a state of the United States and in the same or similar specialty that would typically manage the medical condition, procedure or treatment under review;

(5) "Clinical review criteria" means the written screening procedures, decision abstracts, clinical protocols and practice guidelines used by the health carrier to determine the medical necessity and appropriateness of healthcare services;

(6) "Closed plan" means a managed care plan that requires covered persons to use participating providers under the terms of the managed care plan or the plan will not provide covered benefits to the covered person;

(7) "Commissioner" means the commissioner of commerce and insurance;

(8) "Covered benefits" or "benefits" means those healthcare services to which a covered person is entitled under the terms of a health benefit plan;

(9) "Covered person" means a policyholder, subscriber, enrollee or other individual participating in a health benefit plan;

(10) "Emergency medical condition" means the sudden and, at the time, unexpected onset of a health condition that requires immediate medical attention, where failure to provide medical attention would result in serious impairment to bodily functions, serious dysfunction of a bodily organ or part, or would place the person's health in serious jeopardy;

(11) "Emergency services" means healthcare items and services furnished or required to evaluate and treat an emergency medical condition;

(12) "External review organization" means an entity that conducts independent external reviews of adverse determinations and final adverse determinations of a health carrier;

(13) "Facility" means an institution licensed under title 68 providing healthcare services or a healthcare setting, including but not limited to, hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing centers, residential treatment centers, diagnostic, laboratory and imaging centers, and rehabilitation;

(14) "Final adverse determination" means an adverse determination involving a covered benefit that has been upheld by a health carrier at the completion of the health carrier's internal grievance process procedures as set forth in this chapter;

(15) "Grievance" means a written appeal of an adverse determination or final adverse determination submitted by or on behalf of a covered person regarding:

(A) Availability, delivery or quality of healthcare services regarding an adverse determination;

(B) Claims payment, handling or reimbursement for healthcare services;

(C) Matters pertaining to the contractual relationship between a covered person and a health carrier; or

(D) Matters pertaining to the contractual relationship between a healthcare provider and a health carrier;

(16) "Health benefit plan" means a policy, contract, certificate or agreement offered or issued by a health carrier to provide, deliver, arrange for, pay for or reimburse any of the costs of healthcare services;

(17) "Health carrier" means an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for or reimburse any of the costs of healthcare services, including a sickness and accident insurance company, a health maintenance organization, a nonprofit hospital and health service corporation, or any other entity providing a plan of health insurance, health benefits or healthcare services;

(18) "Healthcare professional" means a physician or other healthcare practitioner licensed, accredited or certified to perform specified healthcare services consistent with state law;

(19) "Healthcare provider" or "provider" means a healthcare professional or a facility;

(20) "Healthcare services" means services for the diagnosis, prevention, treatment, cure or relief of a health condition, illness, injury or disease;

(21) "Managed care plan" means a health benefit plan that requires a covered person to use, or creates incentives, including financial incentives, for a covered person to use healthcare providers managed, owned, under contract with or employed by the health carrier. "Managed care plan" includes:

(A) A closed plan, as defined in subdivision (6); and

(B) An open plan, as defined in subdivision (26);

(22) "Medical or scientific evidence" means evidence found in the following sources; provided, that subdivisions (22)(A)-(B) shall be considered to have more evidentiary value than subdivision (22)(E) and subdivision (22)(E), when considered solely and in the absence of subdivisions (22)(A)-(B), shall not be sufficient to establish medical or scientific evidence for purposes of this chapter:

(A) Peer-reviewed scientific studies published in or accepted for publication by medical journals that meet nationally recognized requirements for scientific manuscripts and that submit most of their published articles for review by experts who are not part of the editorial staff;

(B) Peer-reviewed medical literature, including literature relating to therapies reviewed and approved by a qualified institutional review board, biomedical compendia and other medical literature that meet the criteria of the national institutes of health's library of medicine for indexing in Index Medicus (Medline) and Elsevier Science Ltd. for indexing in Excerpta Medicus (EMBASE);

(C) Medical journals recognized by the secretary of health and human services under § 1861(t)(2) of the federal Social Security Act, compiled in 42 U.S.C. chapter 7;

(D) The following standard reference compendia:

(i) The American Hospital Formulary Service - Drug Information;

(ii) Drug Facts and Comparisons;

(iii) The American Dental Association Accepted Dental Therapeutics;

(iv) The United States Pharmacopoeia - Drug Information; or

(E) Findings, studies or research conducted by or under the auspices of federal government agencies and nationally recognized federal research institutes, including:

(i) The federal agency for healthcare research and quality;

(ii) The national institutes of health;

(iii) The national cancer institute;

(iv) The national academy of sciences;

(v) The centers for medicare and medicaid services;

(vi) The federal food and drug administration; and

(vii) Any national board recognized by the national institutes of health for the purpose of evaluating the medical value of healthcare services;

(23) "Medically necessary" or "medical necessity" means healthcare services that a physician, exercising prudent clinical judgment, would provide to a patient for the purpose of preventing, evaluating, diagnosing or treating an illness, injury, disease or its symptoms, and that are:

(A) In accordance with generally accepted standards of medical practice;

(B) Clinically appropriate, in terms of type, frequency, extent, site and duration; and considered effective for the patient's illness, injury or disease; and

(C) Not primarily for the convenience of the patient, physician, or other healthcare provider; and

(D) Not more costly than an alternative service or sequence of services at least as likely to produce equivalent therapeutic or diagnostic results as to the diagnosis or treatment of that patient's illness, injury or disease;

(24) "NAIC" means the National Association of Insurance Commissioners;

(25) "Network" means the group of participating providers providing services to a managed care plan;

(26) "Open plan" means a managed care plan, other than a closed plan, that provides incentives, including financial incentives, for covered persons to use participating providers under the terms of the managed care plan;

(27) "Participating provider" means a provider who, under a contract with the health carrier or with its contractor or subcontractor, has agreed to provide healthcare services to covered persons with an expectation of receiving payment, other than coinsurance, copayments or deductibles, directly or indirectly from the health carrier;

(28) "Person" means an individual, a corporation, a partnership, an association, a joint venture, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the entities listed in this subdivision (28);

(29) "Prospective review" means utilization review conducted prior to an admission or the provision of a healthcare service or a course of treatment in accordance with a health carrier's requirement that the healthcare service or course of treatment, in whole or in part, be approved prior to its provision or admission;

(30) "Register" means the written records kept by a health carrier to document all grievances received during a calendar year;

(31) "Retrospective review" means any review of a request for a benefit that is not a prospective review request. Retrospective review does not include the review of a claim that is limited to veracity of documentation or accuracy of coding; and

(32) (A) "Urgent care request" means a request for a healthcare service or course of treatment with respect to which the time periods for making non-urgent care request determination:

(i) Could seriously jeopardize the life or health of the covered person or the ability of the covered person to regain maximum function; or

(ii) In the opinion of a physician with knowledge of the covered person's medical condition, would subject the covered person to severe pain that cannot be adequately managed without the healthcare service or treatment that is the subject of the request;

(B) (i) In determining whether a request is to be treated as an urgent care request, an individual acting on behalf of the health carrier shall apply the judgment of a prudent layperson who possesses an average knowledge of health and medicine.

(ii) Any request that a physician with knowledge of the covered person's medical condition determines is an urgent care request within the meaning of subdivision (32)(A) shall be treated as an urgent care request.



§ 56-61-103 - Applicability and scope.

(a) Except as otherwise specified, this chapter shall apply to all health carriers.

(b) This chapter shall not apply to a policy or certificate that provides:

(1) Coverage only for a specified disease, specified accident or accident-only coverage, credit, dental, disability income, hospital indemnity, long-term care insurance, as defined by § 56-42-103, vision care or any other limited supplemental benefit or to a medicare supplement policy of insurance as defined by the commissioner;

(2) Coverage under a plan through medicare, medicaid or the federal employees health benefits program (FEHB);

(3) Any coverage issued under 10 U.S.C. § 1072 and any coverage issued as supplement to that coverage;

(4) Any coverage issued as supplemental to liability insurance; workers' compensation or similar insurance; automobile medical-payment insurance or any insurance under which benefits are payable without regard to fault; whether written on a group blanket or individual basis; or

(5) Any plan exempt from regulation under this title due to the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1144.



§ 56-61-104 - No limitations or restrictions on denying coverage of services not medically necessary.

Nothing in this chapter shall limit or restrict the health carrier from denying coverage on the grounds that the services are determined not to be medically necessary.



§ 56-61-105 - Maintenance of register of written records to document grievances.

(a) A health carrier shall maintain written records to document all grievances received during a calendar year. The register shall be maintained in a manner that is reasonably clear and accessible to the commissioner.

(b) A request for a first level review of a grievance involving an adverse determination shall be processed in compliance with § 56-61-107 and is required to be included in the health carrier's register.

(c) A request for a second level review of a grievance involving an adverse determination that may be conducted pursuant to § 56-61-108 shall be included in the health carrier's register.

(d) For each grievance, the register shall contain, at a minimum, the following information:

(1) A general description of the reason for the grievance;

(2) The date the grievance was received;

(3) The date of each review or, if applicable, review meeting;

(4) The resolution at each level of the grievance, if applicable;

(5) The date of resolution at each level, if applicable; and

(6) The name of the aggrieved person for whom the grievance was filed.

(e) (1) A health carrier shall retain the register compiled for a calendar year for the shorter of five (5) years or until the commissioner has adopted a final report of an examination that contains a review of the register for such calendar year.

(2) (A) A health carrier shall submit to the commissioner, at least annually, a report in the format specified by the commissioner.

(B) The report shall include for each type of health benefit plan offered by the health carrier:

(i) The number of covered lives that fall under this chapter's protections;

(ii) The total number of grievances;

(iii) The number of grievances for which a covered person and healthcare provider requested a second level voluntary grievance review pursuant to § 56-61-108;

(iv) The number of grievances resolved at each level, if applicable, and their resolution; and

(v) A synopsis of actions being taken to correct problems identified.



§ 56-61-106 - Written procedures for grievances.

(a) Except as specified in § 56-61-109, a health carrier shall use written procedures for receiving and resolving grievances from aggrieved persons, as provided in §§ 56-61-107 and 56-61-108, unless otherwise provided by this chapter.

(b) A health carrier shall file with the commissioner a copy of the procedures required under subsection (a), including all forms used to process requests made pursuant to §§ 56-61-107 and 56-61-108. Any subsequent material modifications to the documents also shall be filed.

(c) A description of the grievance procedures required under this section shall be set forth in or attached to the membership booklet, provider manual, and health carrier's web site. The health carrier may include a description of the grievance procedures in the policy, certificate, outline of coverage or other evidence of coverage provided to aggrieved persons.



§ 56-61-107 - First level review of adverse determination.

(a) Within one hundred and eighty (180) days after the date of receipt of a notice of an adverse determination, an aggrieved person may file a grievance with the health carrier requesting a first level review of the adverse determination.

(b) The health carrier shall provide the aggrieved person with the name and address of the organizational unit or department designated to coordinate the first level review on behalf of the health carrier.

(c) (1) (A) An aggrieved person does not have the right to attend, or to have a representative in attendance at the first level review; provided, that the aggrieved person is entitled to:

(i) Submit written comments, documents, records and other material relating to the request for benefits for the reviewer or reviewers to consider when conducting the review; and

(ii) Receive from the health carrier, upon request and free of charge, reasonable access to, and copies of all documents, records and other information relevant to the covered person's request for benefits.

(B) For purposes of subdivision (c)(1)(A)(ii), a document, record or other information shall be considered relevant to an aggrieved person's request for benefits if the document, record or other information:

(i) Was relied upon in making the benefit determination;

(ii) Was submitted, considered or generated in the course of making the adverse determination, without regard to whether the document, record or other information was relied upon in making the benefit determination;

(iii) Demonstrates that, in making the benefit determination, the health carrier or its designated representatives applied required administrative procedures and safeguards with respect to the covered person as other similarly situated covered persons; or

(iv) Constitutes a statement of policy or guidance with respect to the health benefit plan concerning the denied healthcare service or treatment for the covered person's diagnosis, without regard to whether the advice or statement was relied upon in making the benefit determination.

(2) The health carrier shall make the provisions of subdivision (c)(1) known to the aggrieved person within five (5) business days after the date of receipt of the grievance; provided, that the request was made to the appropriate organizational unit or department designated by the health carrier.

(d) For purposes of calculating the time periods within which a determination is required to be rendered and notice provided under subsection (e), the time period shall begin on the date the grievance requesting the first level review is filed with the health carrier in accordance with the health carrier's procedures established pursuant to this section, without regard to whether all of the information necessary to make the determination accompanies the filing.

(e) (1) A health carrier shall notify and issue a decision, in writing or electronically, to the aggrieved person within the timeframes provided in subdivisions (e)(2) and (3).

(2) With respect to a grievance requesting a first level review of an adverse determination involving a prospective review request, the health carrier shall notify and issue a decision within a reasonable period of time that is appropriate given the covered person's medical condition, but no later than thirty (30) days after the date of the health carrier's receipt of the grievance requesting the first level review made pursuant to subsection (a).

(3) With respect to a grievance requesting a first level review of an adverse determination involving a retrospective review request, the health carrier shall notify and issue a decision within a reasonable period of time, but no later than sixty (60) days after the date of the health carrier's receipt of the grievance requesting the first level review made pursuant to subsection (a).

(f) The decision issued pursuant to subsection (e) shall set forth, in a manner calculated to be understood by the aggrieved person:

(1) The titles and qualifying credentials of the person or persons participating and reviewing in the first level review;

(2) A statement of each reviewer's understanding of the grievance;

(3) Each reviewer's decision in clear terms and the contract basis or medical rationale in sufficient detail for the aggrieved person to respond further to the health carrier's position;

(4) A reference to the evidence or documentation used as the basis for the decision;

(5) For a first level review decision issued pursuant to subsection (e) involving an adverse determination:

(A) The specific reason or reasons for the adverse determination;

(B) A reference to the specific plan provisions on which the determination is based;

(C) A statement that the aggrieved person is entitled to receive, upon request and free of charge, reasonable access to, and copies of, all documents, records and other information relevant, as the term "relevant" is defined in subdivision (c)(1)(B), to the covered person's benefit request;

(D) If the health carrier relied upon an internal rule, guideline, protocol or other similar criterion to make the adverse determination, either the specific rule, guideline, protocol or other similar criterion or a statement that a specific rule, guideline, protocol or other similar criterion was relied upon to make the adverse determination and that a copy of the rule, guideline, protocol or other similar criterion will be provided free of charge to the aggrieved person upon request and the date such policy was effective;

(E) If the adverse determination is based on medical necessity, either an explanation of the criteria for making the determination, applying the terms of the health benefit plan to the covered person's medical circumstances, or a statement that an explanation will be provided to the aggrieved person, free of charge upon request; and

(F) If applicable, instructions for requesting:

(i) A copy of the rule, guideline, protocol or other similar criterion relied upon in making the adverse determination, as provided in subdivision (f)(5)(D); and

(ii) The written statement of the criteria for the determination, as provided in subdivision (f)(5)(E);

(6) If applicable, a statement indicating:

(A) A description of the process to obtain a second level review of the first level review's decision involving an adverse determination, if the aggrieved person wishes to request a second level review pursuant to § 56-61-108;

(B) The written procedures governing the second level review, including any required timeframe for the review; and

(C) A description of the procedures for obtaining an external review of the adverse determination pursuant to this chapter if the aggrieved person decides not to file for a second review of the first level review's decision involving an adverse determination.



§ 56-61-108 - Second level review of adverse determination.

(a) A health carrier shall establish a second level review process to give aggrieved persons, who are dissatisfied with the first level review decision, the option of requesting a second level review.

(b) (1) Health carriers required by this section to establish a second level review process shall provide aggrieved persons with notice pursuant to § 56-61-107, as appropriate, of the option to file a request with the health carrier for a second level review of the first level review's decision rendered pursuant to § 56-61-107.

(2) Upon receipt of a request for a second level review, the health carrier shall send notice within five (5) business days to the covered person or, if applicable, the covered person's authorized representative of the covered person's right to:

(A) Request, within the timeframe specified in subdivision (b)(3)(A), the opportunity to appear in person before a review panel of the health carrier's designated representatives;

(B) Receive from the health carrier, upon request, copies of all documents, records and other information that is not confidential or privileged relevant to the covered person's request for benefits;

(C) Present the covered person's case to the review panel;

(D) Submit written comments, documents, records and other material relating to the request for benefits to the review panel for consideration when conducting the second level review both before and, if applicable, during the second level review;

(E) If applicable, ask questions of any representative of the health carrier on the review panel; provided, such questions are governed and relevant to the subject matter of the second level review; and

(F) Be assisted or represented by an individual of the covered person's choice, at the expense of such covered person.

(3) (A) A covered person or covered person's authorized representative wishing to request to appear in person before the review panel of the health carrier's designated representatives shall make the request to the health carrier within ten (10) business days after the date of receipt of the notice sent in accordance with subdivision (b)(2).

(B) The covered person's right to a fair review shall not be made conditional on the covered person or the covered person's authorized representative's appearance at the second level review.

(4) Upon receipt of a request for a second level review, the health carrier shall send notice within five (5) business days to the healthcare provider of the healthcare provider's right to:

(A) Receive from the health carrier, upon request, copies of all documents, records and other information that is not confidential or privileged relevant to the aggrieved person's request for benefits;

(B) Submit written comments, documents, records and other material relating to the request for benefits for the review panel to consider when conducting the second level review; and

(C) If applicable, ask questions of any representative of the health carrier on the review panel; provided, such questions are governed and relevant to the subject matter of the second level review.

(c) (1) (A) With respect to a second level review of a first level review decision rendered pursuant to § 56-61-107, a health carrier shall appoint a review panel to review the request.

(B) In conducting the review, the review panel shall take into consideration all comments, documents, records and other information regarding the request for benefits submitted by the aggrieved person pursuant to subdivision (b)(2), without regard to whether the information was submitted or considered in reaching the first level review's decision.

(C) The review panel shall have the legal authority to bind the health carrier to the review panel's decision.

(2) (A) Except as provided in subdivision (c)(2)(B), a majority of the review panel shall be comprised of individuals who were not involved in the first level review decision rendered pursuant to § 56-61-107.

(B) An individual who was involved with the first level review decision may be a member of the review panel or appear before the review panel to present information or answer questions.

(C) The health carrier shall ensure that the individuals conducting the second level review of the first level review decision have appropriate expertise or have access to appropriate expertise that consists of similar knowledge and training or specialty that typically is involved in managing the medical condition, procedure or treatment that is the subject of the grievance under second level review.

(D) No member of the review panel shall have a direct financial interest in the outcome of the second level review.

(d) The procedures for conducting the second level review shall include the provisions described in subdivisions (d)(1)-(5):

(1) The review panel shall schedule and hold the second level review within sixty (60) business days after the date of receipt of the request for a second level review.

(A) The aggrieved person shall be notified in writing at least fifteen (15) business days in advance of the date of the second level review.

(B) The health carrier shall not unreasonably deny a request for postponement of the second level review made by the aggrieved person;

(2) The second level review shall be held during regular business hours at a location that meets the guidelines established by the Americans with Disabilities Act, compiled in 42 U.S.C. § 1201 et seq., to the aggrieved person;

(3) In cases where an in-person second level review is not practical for geographic reasons, or any other reason, a health carrier shall offer the aggrieved person the opportunity to communicate with the review panel, at the health carrier's sole expense, by conference call or other appropriate technology as determined by the health carrier;

(4) The review panel shall provide the aggrieved person notice of the right to have an attorney present at the second level review; and

(5) The review panel shall issue a written or electronic decision, as provided in subsection (e), to the aggrieved person within five (5) business days of completing the second level review meeting.

(e) A decision issued pursuant to this section shall include the:

(1) Titles and qualifying credentials of the reviewers on the review panel;

(2) Statement of the review panel's understanding of the nature of the grievance and all pertinent facts;

(3) Rationale for the review panel's decision;

(4) Reference to evidence or documentation considered by the review panel in rendering its decision; and

(5) In cases concerning a grievance involving an adverse determination:

(A) Instructions for requesting a written statement of the clinical rationale, including the clinical review criteria used to make the determination; and

(B) If applicable, a statement describing the procedures for obtaining an external review of the adverse determination pursuant to this chapter.



§ 56-61-109 - Establishment of written procedures for expedited review of urgent care requests of grievances involving adverse determination.

(a) A health carrier shall establish written procedures for the expedited review of urgent care requests of grievances involving an adverse determination.

(b) In addition to subsection (a), a health carrier shall provide expedited review of a grievance involving an adverse determination with respect to concurrent review of urgent care requests involving an admission, availability of care, continued stay or healthcare service for a covered person who has received emergency services, but has not been discharged from a facility.

(c) The procedures shall allow an aggrieved person to request an expedited review under this section orally, in writing or electronically.

(d) A health carrier shall appoint an appropriate clinical peer, or peers as would typically manage the case being reviewed, to review the adverse determination. The clinical peer or peers shall not have been involved in rendering the initial adverse determination.

(e) In an expedited review, the health carrier shall provide or transmit all necessary documents and information considered when making the adverse determination to the aggrieved person participating in the expedited review process electronically or by telephone, facsimile or any other expeditious method available.

(f) (1) An expedited review decision shall be rendered and the aggrieved person shall be notified of the decision in accordance with subsection (h) as expeditiously as the covered person's medical condition requires, but in no event more than seventy-two (72) hours after the receipt of the request for the expedited review.

(2) If the expedited review is of a grievance involving an adverse determination with respect to a concurrent review of an urgent care request, the service shall be continued until the covered person or covered person's authorized representative has been notified of the determination or until the healthcare provider determines that the urgent care is no longer appropriate or necessary.

(g) For purposes of calculating the time periods within which a decision is required to be rendered under subsection (f), the time period within which the decision is required to be rendered shall begin on the date that the request is filed with the health carrier in accordance with the health carrier's procedures established pursuant to § 56-61-107; without regard to whether all the information necessary to make the determination accompanies the filing.

(h) (1) A notification of a decision under this section shall, in a manner calculated to be understood by the aggrieved person, set forth:

(A) The titles and qualifying credentials of the person or persons participating in the expedited review process;

(B) A statement of the reviewers' understanding of the grievance;

(C) The reviewers' decision in clear terms and the contract basis or medical rationale in sufficient detail for the aggrieved person to respond further to the health carrier's position;

(D) A reference to the evidence or documentation used as the basis for the decision; and

(E) If the decision involves an adverse determination, the notice shall provide:

(i) The specific reason or reasons for the adverse determination;

(ii) Reference to the specific plan provisions on which the determination is based;

(iii) A description of any additional material or information necessary for the covered person to complete the request, including an explanation of why the material or information is necessary to complete the request;

(iv) If the health carrier relied upon an internal rule, guideline, protocol or other similar criterion, effective at the time of service, to make the adverse determination, either the specific rule, guideline, protocol or other similar criterion or a statement that a specific rule, guideline, protocol or other similar criterion was relied upon to make the adverse determination and a copy of the rule, guideline, protocol or other similar criterion will be provided free of charge to the aggrieved person upon request;

(v) If the adverse determination is based on medical necessity, an explanation of the criteria for making the determination, applying the terms of the health benefit plan to the covered person's medical circumstances or a statement that an explanation will be provided to the aggrieved person free of charge upon request;

(vi) If applicable, instructions for requesting:

(a) A copy of the rule, guideline, protocol or other similar criterion relied upon in making the adverse determination in accordance with subdivision (h)(1)(E)(iv); or

(b) The written statement of the criteria for the adverse determination in accordance with subdivision (h)(1)(E)(v); and

(vii) A statement describing the procedures for obtaining an external review of the adverse determination pursuant to this chapter.

(2) (A) A health carrier may provide the notice required under this section orally, in writing or electronically.

(B) If notice of the adverse determination is provided orally, the health carrier shall provide written or electronic notice of the adverse determination within three (3) days following such oral notification.



§ 56-61-110 - Rules and regulations.

The commissioner may, after notice and hearing, promulgate reasonable rules and regulations to carry out the provisions of this chapter. Such rules and regulations shall be subject to review in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 56-61-111 - Penalties for violations.

A person that violates this chapter shall be subject to the penalties set forth in § 56-2-305.



§ 56-61-112 - Elections for conducting external review program.

(a) For purposes of this section, "approved entity" means:

(1) The utilization review accreditation commission (URAC); or

(2) Other nationally recognized private accrediting entity employing standards for the accreditation of external review programs that the commissioner deems are substantially equivalent to the standards for conducting an external review pursuant to §§ 56-61-113 -- 56-61-118.

(b) A health carrier may elect, in writing to the commissioner, to conduct its external review program in accordance with:

(1) Sections 56-61-113 -- 56-61-118, or

(2) The external review program of an approved entity; provided, that the health carrier receives and maintains accreditation from the approved entity. Sections 56-61-120 and 56-61-121 shall not apply to a health carrier that receives and maintains accreditation from the approved entity.

(c) The commissioner may evaluate the external review procedures of an approved entity. If after a hearing is conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, the commissioner finds that an approved entity has amended its external review procedures to the extent that such procedures are no longer consistent with the purposes of this chapter, the commissioner shall issue a written order specifying in what respects those procedures are inconsistent.

(d) A health carrier that has elected to conduct its external review program in accordance with the standards of an approved entity, that is the subject of the commissioner's order issued pursuant to subsection (c), shall have sixty (60) days from the effective date of the commissioner's order to:

(1) Elect, in writing, to utilize another external review program under subsection (b); or

(2) Demonstrate to the commissioner's satisfaction that the approved entity has subsequently amended its procedures so that such procedures are consistent with the purposes of this chapter.



§ 56-61-113 - Notice of right to external review.

(a) A health carrier shall notify the aggrieved person in writing of the right to request an external review to be conducted pursuant to §§ 56-61-116 and 56-61-118 and include the appropriate statements and information set forth in subsection (b) at the same time that the health carrier sends written notice of a final adverse determination. As part of the written notice required under this subsection (a), a health carrier shall include the following, or substantially equivalent language:

We have denied your request for the provision of or payment for a healthcare service or course of treatment. You have the right to have our decision reviewed by healthcare professionals who have no association with us if our decision involved making a judgment as to the medical necessity, appropriateness, healthcare setting, level of care or effectiveness of the healthcare service or treatment you requested by submitting a written request for external review to us.

(b) The health carrier shall include the following in the notice required under subsection (a):

(1) For a notice related to an adverse determination, a statement informing the aggrieved person that:

(A) If the covered person has a medical condition where the timeframe for completion of an expedited review of a grievance involving an adverse determination set forth in § 56-61-109 would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function, the aggrieved person may file a request for an expedited external review to be conducted pursuant to § 56-61-117;

(B) The aggrieved person may file a grievance under the health carrier's internal grievance process as set forth in § 56-61-107. An aggrieved person shall be considered to have exhausted the health carrier's internal grievance process for purposes of this section, if the aggrieved person:

(i) Has filed a grievance involving an adverse determination pursuant to § 56-61-107; and

(ii) Has not received a written decision on the grievance from the health carrier within thirty (30) days for prospective review determinations and sixty (60) days for retrospective review determinations following the date the aggrieved person filed the grievance with the health carrier unless the aggrieved person requested or agreed to a delay;

(2) For a notice related to a final adverse determination, a statement informing the aggrieved person that:

(A) If the covered person has a medical condition where the timeframe for completion of a standard external review pursuant to § 56-61-116 or § 56-61-118 would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function, the aggrieved person may file a request for an expedited external review pursuant to § 56-61-117 or § 56-61-118(n);

(B) If the final adverse determination concerns an admission, availability of care, continued stay or healthcare service for which the covered person received emergency services, but has not been discharged from a facility, the aggrieved person may file a request for an expedited external review pursuant to § 56-61-117 or § 56-61-118(n).

(c) In addition to the information to be provided pursuant to subdivision (b)(1), the health carrier shall include a copy of the description of both the standard and expedited external review procedures highlighting the provisions in the external review procedures that give the aggrieved person the opportunity to submit additional information and any forms used to process an external review.

(d) As part of any forms provided under subdivision (b)(2), the health carrier shall include an authorization form that complies with the requirements of 45 CFR 164.508, by which the covered person, for purposes of conducting an external review under this chapter, authorizes the health carrier and the covered person's treating healthcare provider to disclose protected health information, including, but not limited to, medical records concerning the covered person that are pertinent to the external review.



§ 56-61-114 - Request for external review.

(a) Except for a request for an expedited external review as set forth in § 56-61-117 or § 56-61-118(n), all requests for external review shall be made in writing to the health carrier.

(b) Unless otherwise set forth by this chapter, an aggrieved person may file a request for external review after the receipt of a final adverse determination.



§ 56-61-115 - Exhaustion of internal grievance process.

(a) Except as provided in subsection (b), a request for an external review pursuant to § 56-61-116 or § 56-61-118 shall not be made until the aggrieved person has exhausted the health carrier's internal grievance process as set forth in this chapter.

(1) An aggrieved person shall be considered to have exhausted the health carrier's internal grievance process for purposes of this section, if the aggrieved person:

(A) Has filed a grievance involving an adverse determination pursuant to § 56-61-107; and

(B) Has not received a written decision on the grievance from the health carrier within thirty (30) days for prospective review determinations and sixty (60) days for retrospective review determinations following the date that the aggrieved person filed the grievance with the health carrier unless the aggrieved person requested or agreed to a delay.

(2) Notwithstanding subdivision (a)(1)(B), an aggrieved person may not file a request for an external review of an adverse determination involving a retrospective review determination until the covered person has exhausted the health carrier's internal grievance process.

(b) A request for an external review of an adverse determination may be filed before the covered person has exhausted the health carrier's internal grievance procedures, as set forth in § 56-61-107, whenever the health carrier agrees to waive the exhaustion requirement.

(c) If the requirement to exhaust the health carrier's internal grievance procedures is waived pursuant to subsection (b), the aggrieved person may file a request in writing for a standard external review as set forth in § 56-61-116 or § 56-61-118.



§ 56-61-116 - Standard external review.

(a) Within six (6) months after the date of receipt of a notice of an adverse determination or final adverse determination pursuant to § 56-61-113, an aggrieved person may file a request for an external review with the health carrier.

(b) Within ten (10) business days following the date of receipt of the copy of the external review request, the health carrier shall complete a preliminary review of the request to determine whether:

(1) The individual is or was a covered person in the health benefit plan at the time that the healthcare service was requested or, in the case of a retrospective review, was a covered person in the health benefit plan at the time that the healthcare service was provided;

(2) The healthcare service that is the subject of the adverse determination or the final adverse determination is a covered service under the covered person's health benefit plan;

(3) The covered person has exhausted the health carrier's internal grievance process as set forth in this chapter unless the covered person is not required to exhaust the health carrier's internal grievance process pursuant to § 56-61-115; and

(4) The covered person has provided all the information and forms required to process an external review, including the release form provided pursuant to § 56-61-113.

(c) Within three (3) business days after completion of the preliminary review, the health carrier shall notify the aggrieved person in writing whether:

(1) The request is complete; and

(2) The request is eligible for external review.

(d) If the request set out in subsection (a):

(1) Is not complete, the health carrier shall notify the aggrieved person in writing and include in the notice what information or materials are needed to make the request complete; or

(2) Is not eligible for external review, the health carrier shall notify the aggrieved person in writing and include in the notice the reasons for its ineligibility.

(e) The notice of initial determination shall include a statement informing the aggrieved person that a health carrier's initial determination that the external review request is ineligible for review may be appealed to the commissioner.

(f) The commissioner may determine that a request is eligible for external review under this chapter notwithstanding a health carrier's initial determination that the request is ineligible and require that it be referred for external review.

(1) In making a determination under this subsection (f), the commissioner's decision shall be made in accordance with the terms of the covered person's health benefit plan and shall be subject to all applicable provisions of this chapter.

(2) Whenever the health carrier or commissioner determines that a request is eligible for external review following the preliminary review conducted pursuant to subdivision (c)(2), within three (3) business days after the determination by the health carrier or within three (3) business days after the date of receipt of the determination by the commissioner, the health carrier shall notify the aggrieved person in writing of the request's eligibility and acceptance for external review.

(g) The health carrier shall include in the notice provided to the aggrieved person, a statement that additional information may be submitted in writing to the external review organization within six (6) business days following the date of receipt of the notice provided pursuant to subdivision (f)(2), and that the external review organization shall consider such additional information when conducting the external review. The external review organization is not required to, but may, accept for consideration such additional information submitted by the aggrieved person after six (6) business days. The external review organization shall forward to the health carrier any information received from an aggrieved person no later than one (1) business day after the date the information is received by the external review organization.

(h) Within six (6) business days after the date of receipt of the notice provided pursuant to subsection (g), the health carrier shall provide to the external review organization any documents and information considered in making the adverse determination or final adverse determination.

(1) Failure by the health carrier to provide the documents and information within the time specified in this subsection (h) shall not delay the external review.

(2) If the health carrier fails to provide the documents and information within the time specified in this subsection (h), the external review organization may terminate the external review and make a decision to reverse the adverse determination or final adverse determination.

(3) The external review organization shall notify the health carrier within one (1) business day of its decision to reverse the adverse determination or final adverse determination pursuant to subdivision (h)(2). The health carrier shall notify the aggrieved person within three (3) business days of the external review organization's decision.

(i) The external review organization shall review all of the information and documents received within six (6) business days pursuant to subsection (g) and any other information submitted in writing by the aggrieved person.

(j) Upon receipt of the information required to be forwarded pursuant to subsection (g), the health carrier may reconsider its final adverse determination that is the subject of the external review.

(1) Reconsideration by the health carrier of its final adverse determination shall not delay or terminate the external review.

(2) The external review may only be terminated by the health carrier if the health carrier decides, upon completion of its reconsideration, to reverse its final adverse determination and provide coverage or payment for the healthcare service that is the subject of the adverse determination or final adverse determination. If the health carrier reverses its previous determinations pursuant to this subsection (j), the health carrier shall not at a later date reverse its reversal.

(3) Within three (3) business days after making the decision to reverse its adverse determination or final adverse determination, the health carrier shall notify the aggrieved person and the external review organization in writing of its decision. The external review organization shall terminate the external review upon receipt of the notice from the health carrier sent pursuant to this subdivision (j)(3).

(k) In addition to the documents and information provided pursuant to subsections (g) and (h), the external review organization, to the extent that the information or documents are available and the external review organization considers them appropriate, shall consider the following in reaching a decision:

(1) The covered person's pertinent medical records;

(2) The attending healthcare professional's recommendation;

(3) The consulting reports from appropriate healthcare professionals and other documents submitted by the aggrieved person or the covered person's treating physician or healthcare professional;

(4) The terms of coverage under the covered person's health benefit plan with the health carrier to ensure that the external review organization's decision is not contrary to the terms of coverage under the covered person's health benefit plan with the health carrier;

(5) Any applicable clinical review criteria developed and used by the health carrier;

(6) The most appropriate practice guidelines, which shall include applicable medical or scientific evidence based standards;

(7) Findings, studies or research conducted by or under the auspices of federal government agencies and nationally recognized federal research institutes, including:

(A) The agency for healthcare research and quality;

(B) The national institutes of health;

(C) The national cancer institute;

(D) The national academy of sciences;

(E) The centers for medicare & medicaid services;

(F) The federal food and drug administration; and

(G) Any national board recognized by the national institutes of health for the purpose of evaluating the medical value of healthcare services; and

(8) The opinion of the external review organization's clinical reviewer or reviewers after considering subdivisions (k)(1)-(7), to the extent the information or documents are available and the clinical reviewer or reviewers consider appropriate.

(l) In reaching a decision, the external review organization is not bound by any decisions or conclusions reached during the health carrier's internal grievance process as set forth in this chapter. However, the external review organization shall be bound by the terms and conditions of the covered person's health benefit plan.

(m) Within forty (40) days after the date of receipt of the request for an external review, the external review organization shall provide written notice of its decision to uphold or reverse the adverse determination or the final adverse determination to the health carrier.

(n) Within two (2) calendar days after rendering the decision under subsection (m), the external review organization shall notify the health carrier. Within three (3) calendar days after receiving the decision from the external review organization, the health carrier shall notify the aggrieved person of the external review organization's decision to uphold or reverse the adverse determination or final adverse determination. If the decision involved healthcare provider compensation, the health carrier shall make appropriate payment to the healthcare provider within ten (10) business days of the receipt of a notice of the external review organization's decision.

(o) The external review organization shall include in the notice sent pursuant to subsection (m):

(1) A general description of the reason for the request for external review;

(2) The date that the external review organization received the assignment from the health carrier to conduct the external review;

(3) The date that the external review was conducted;

(4) The date of the external review organization's decision;

(5) The principal reason or reasons for the external review organization's decision, including any applicable, medical or scientific evidence based standards used as a basis for its decision;

(6) The rationale for the external review organization's decision; and

(7) References to the evidence or documentation, including the medical or scientific evidence based standards, considered in reaching the external review organization's decision.

(p) Upon receipt of a notice of a decision pursuant to subsection (m) reversing the adverse determination or final adverse determination, the health carrier shall immediately approve the coverage that was the subject of the adverse determination or final adverse determination. If the decision involved healthcare provider compensation, the health carrier shall make appropriate payment to the healthcare provider within ten (10) business days of the receipt of a notice of the external review organization's decision.

(q) The health carrier, regardless of utilization review accreditation commission (URAC) accreditation, shall have a contract with at least two (2) or more external review entities and may give the aggrieved person the opportunity to select, from among the external review organizations that the health carrier has contracts with, the external review organization to conduct the review; provided, however, that the commissioner may require assignments of external review organizations on a random basis if such random assignment is required per the direction of the United States department of health and human services. The commissioner is hereby granted emergency rulemaking authority to implement random assignments pursuant to this subsection (q).



§ 56-61-117 - Expedited external review.

(a) Except as provided in subsection (f), an aggrieved person may make a request for an expedited external review with the health carrier at the time the aggrieved person receives:

(1) An adverse determination if:

(A) The adverse determination involves a medical condition of the covered person for which the timeframe for completion of an expedited internal review of a grievance involving an adverse determination set forth in § 56-61-109 would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function; and

(B) The aggrieved person has filed a request for an expedited review of a grievance involving an adverse determination as set forth in § 56-61-109; or

(2) A final adverse determination:

(A) If the covered person has a medical condition where the timeframe for completion of a standard external review pursuant to § 56-61-116 would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function; or

(B) If the final adverse determination concerns an admission, availability of care, continued stay or healthcare service for which the covered person received emergency services, but has not been discharged from a facility.

(b) (1) Immediately upon receipt of the request, the health carrier shall determine whether the request meets the reviewability requirements set forth in § 56-61-116. The health carrier shall immediately notify the aggrieved person of its eligibility determination regarding the availability of external review.

(2) The notice of initial determination shall include a statement informing the aggrieved person that a health carrier's initial determination that an external review request is ineligible for review and that the aggrieved person may file a complaint with the commissioner.

(A) The commissioner may determine that a request is eligible for external review notwithstanding a health carrier's initial determination that the request is ineligible and that it be referred to external review.

(B) In making a determination under subdivision (b)(2)(A), the commissioner's decision shall be made in accordance with the terms of the covered person's health benefit plan and shall be subject to all applicable provisions of this chapter.

(c) Upon making a determination that a request is eligible for expedited external review, the health carrier shall immediately notify the aggrieved person in writing that the request is eligible for external review.

(d) At the same time, the health carrier shall immediately notify the external review organization and provide or transmit all necessary documents and information considered when making the adverse determination or final adverse determination electronically or by telephone, facsimile or any other expeditious method available.

(e) In addition to the documents and information provided or transmitted pursuant to subsection (d), the external review organization, to the extent that the information or documents are available and the external review organization considers them appropriate, shall consider the following in reaching a decision:

(1) The covered person's pertinent medical records;

(2) The attending healthcare professional's recommendation;

(3) Consulting reports from appropriate healthcare professionals and other documents submitted by the health carrier or the aggrieved person;

(4) The terms of coverage under the covered person's health benefit plan with the health carrier to ensure that the external review organization's decision is not contrary to the terms of coverage under the covered person's health benefit plan with the health carrier;

(5) The most appropriate practice guidelines, which shall include medical or scientific evidence based standards;

(6) Applicable clinical review criteria developed and used by the health carrier in making adverse determinations;

(7) Findings, studies or research conducted by or under the auspices of federal government agencies and nationally recognized federal research institutes, including:

(A) The federal agency for healthcare research and quality;

(B) The national institutes of health;

(C) The national cancer institute;

(D) The national academy of sciences;

(E) The centers for medicare & medicaid services;

(F) The federal food and drug administration; and

(G) Any national board recognized by the national institutes of health for the purpose of evaluating the medical value of healthcare services; and

(8) The opinion of the external review organization's clinical reviewer or reviewers after considering subdivisions (e)(1)-(7) to the extent that the information and documents are available and the clinical reviewer or reviewers consider appropriate.

(f) (1) (A) As expeditiously as the covered person's medical condition or circumstances requires, but in no event more than seventy-two (72) hours after the date of receipt of the request for an expedited external review that meets the reviewability requirements, the external review organization shall make a decision to uphold or reverse the adverse determination or final adverse determination; and

(B) Notify the health carrier of the decision and the health carrier must immediately notify the aggrieved person of the external review organization's decision. The aggrieved person must receive the decision of the expedited external review within seventy-two (72) hours after the date of receipt of the request for expedited external review.

(2) (A) If the notice provided pursuant to subdivision (f)(1) was not in writing, within forty-eight (48) hours after the date of providing such notice, the external review organization shall provide written confirmation of the decision to the health carrier; and include the information set forth in this section.

(B) The health carrier shall immediately notify the aggrieved person of the external review organization's decision and include the information set forth in this section.

(C) Upon receipt of notice of the decision rendered pursuant to subdivision (f)(1) reversing the adverse determination or final adverse determination, the health carrier shall immediately approve the coverage that was the subject of the adverse determination or the final adverse determination.

(g) An expedited external review shall not be provided for retrospective adverse determinations or final adverse determinations.



§ 56-61-118 - Requests for external review when service or treatment determined to be investigational.

(a) Within six (6) months after the date of receipt of a notice of an adverse determination or final adverse determination that involves a denial of coverage based on a determination that the healthcare service or treatment recommended or requested is investigational, an aggrieved person may file a request for external review with the health carrier.

(b) Within ten (10) business days following the date of receipt of the copy of the external review request, the health carrier shall conduct and complete a preliminary review of the request to determine whether:

(1) The individual is or was a covered person in the health benefit plan at the time that the healthcare service or treatment was recommended or requested or, in the case of a retrospective review, was a covered person in the health benefit plan at the time that the healthcare service or treatment was provided;

(2) The recommended or requested healthcare service or treatment that is the subject of the adverse determination or final adverse determination:

(A) Is a covered benefit under the covered person's health benefit plan except for the health carrier's determination that the service or treatment is experimental or investigational for a particular medical condition; and

(B) Is not explicitly listed as an excluded benefit under the covered person's health benefit plan with the health carrier;

(3) The covered person's treating physician has certified that one (1) of the following situations is applicable:

(A) Standard healthcare services or treatments have not been effective in improving the condition of the covered person;

(B) Standard healthcare services or treatments are not medically appropriate for the covered person; or

(C) There is no available standard healthcare service or treatment covered by the health carrier that is more beneficial than the recommended or requested healthcare service; or

(4) The covered person's treating physician:

(A) Has recommended a healthcare service or treatment that the physician certifies, in writing, is likely to be more beneficial to the covered person, in the physician's opinion, than any available standard healthcare services or treatments; or

(B) Who is a licensed, board certified or board eligible physician qualified to practice in the area of medicine appropriate to treat the covered person's condition, has certified in writing that scientifically valid studies using accepted protocols demonstrate that the healthcare service or treatment requested by the covered person that is the subject of the adverse determination or final adverse determination is likely to be more beneficial to the covered person than any available standard healthcare services or treatments;

(5) The aggrieved person has exhausted the health carrier's internal grievance process as set forth in this chapter unless the aggrieved person is not required to exhaust the health carrier's internal grievance process pursuant to § 56-61-115; and

(6) The aggrieved person has provided all the information and forms that are necessary to process an external review, including the release form provided under § 56-61-113.

(c) Within three (3) business days after completion of the preliminary review, the health carrier shall notify the aggrieved person in writing whether:

(1) The request is complete; and

(2) The request is eligible for external review.

(d) If the request set out in subsection (a):

(1) Is not complete, the health carrier shall notify the aggrieved person, in writing, and include in the notice what information or materials are needed to make the request complete; or

(2) Is not eligible for external review, the health carrier shall notify the aggrieved person in writing and include in the notice the reasons for its ineligibility.

(e) The notice of initial determination shall include a statement informing the aggrieved person that a health carrier's initial determination that the external review request is ineligible for review may be appealed to the commissioner.

(f) (1) The commissioner may determine that a request is eligible for external review under this chapter notwithstanding a health carrier's initial determination that the request is ineligible and require that it be referred for external review.

(2) In making a determination under this subsection (f), the commissioner's decision shall be made in accordance with the terms of the covered person's health benefit plan and shall be subject to all applicable provisions of this chapter.

(g) (1) Whenever the health carrier or commissioner determines that a request is eligible for external review following the preliminary review conducted pursuant to subdivision (c)(2), within three (3) business days after the determination by the health carrier or within three (3) business days after the date of receipt of the determination by the commissioner, the health carrier shall notify the aggrieved person in writing of the request's eligibility and acceptance for external review.

(2) The health carrier shall include in the notice provided to the aggrieved person, a statement that additional information may be submitted in writing to the health carrier, within six (6) business days following the date of receipt of the notice provided pursuant to this subsection (g), that the external review organization shall consider when conducting the external review. The health carrier is not required to, but may, accept and forward to the external review organization for consideration such additional information submitted by the aggrieved person after six (6) business days.

(3) Within one (1) business day after the receipt of the notice of the request to conduct external review, the external review organization shall:

(A) Select one (1) or more clinical reviewers, as it determines is appropriate, pursuant to subsection (o) to conduct the external review; and

(B) Based on the opinion of the clinical reviewer, or opinions if more than one (1) clinical reviewer has been selected to conduct the external review, make a decision to uphold or reverse the adverse determination or final adverse determination.

(4) In selecting clinical reviewers pursuant to subdivision (g)(3), the external review organization shall select physicians or other healthcare professionals who meet the minimum qualifications described in § 56-61-121 and, through clinical experience in the past three (3) years, are experts in the treatment of the covered person's condition and knowledgeable about the recommended or requested healthcare service or treatment.

(5) Neither the aggrieved person nor the health carrier shall choose or control the choice of the physicians or other healthcare professionals selected to conduct the external review.

(6) In accordance with subsection (h), each clinical reviewer shall provide a written opinion to the external review organization on whether the recommended or requested healthcare service or treatment should be covered.

(7) In reaching an opinion, clinical reviewers are not bound by any decisions or conclusions reached during the health carrier's internal grievance process.

(h) (1) Within six (6) business days after the date of receipt of the notice provided pursuant to subsections (c) or (f), the health carrier shall provide to the external review organization, any documents and information considered in making the adverse determination or the final adverse determination.

(2) Failure by the health carrier to provide the documents and information within the time specified in subsection (h) shall not delay the conduct of the external review.

(3) If the health carrier fails to provide the documents and information within the time specified in subsection (h), the external review organization may terminate the external review and make a decision to reverse the adverse determination or final adverse determination.

(4) The external review organization shall notify the health carrier within one (1) business day of its decision to reverse the adverse determination or final adverse determination pursuant to subdivision (h)(3). The health carrier shall notify the aggrieved person within three (3) business days of the external review organization's decision.

(i) Each clinical reviewer selected pursuant to subdivision (g)(3) shall review all of the information and documents received pursuant to subdivision (g)(2) and any other information submitted in writing by the aggrieved person.

(j) (1) Upon receipt of the information required to be forwarded pursuant to subdivision (g)(2), the health carrier may reconsider its adverse determination or final adverse determination that is the subject of the external review.

(2) Reconsideration by the health carrier of its adverse determination or final adverse determination shall not delay or terminate the external review.

(3) The external review may terminate only if the health carrier decides, upon completion of its reconsideration, to reverse its adverse determination or final adverse determination and provide coverage or payment for the recommended or requested healthcare service or treatment that is the subject of the adverse determination or final adverse determination.

(4) Within three (3) business days after making the decision to reverse its adverse determination or final adverse determination, the health carrier shall notify the aggrieved person of its decision in writing.

(5) The external review organization shall terminate the external review upon receipt of the notice from the health carrier sent pursuant to subdivision (j)(4).

(k) Within twenty (20) days after being selected in accordance with subdivision (g)(3) to conduct the external review, each clinical reviewer shall provide an opinion to the external review organization on whether the recommended or requested healthcare service or treatment should be covered. Each clinical reviewer's opinion shall be in writing and include the following information:

(1) A description of the covered person's medical condition;

(2) A description of the indicators relevant to determining whether there is sufficient evidence to demonstrate that the recommended or requested healthcare service or treatment is more likely than not to be beneficial to the covered person than any available standard healthcare services or treatments and the adverse risks of the recommended or requested healthcare service or treatment would not be substantially increased over those available standard healthcare services or treatments;

(3) A description and analysis of any medical or scientific evidence, as that term is defined by this chapter; and

(4) Information on whether the reviewer's rationale for the opinion is based on subdivision (l)(5).

(l) In addition to the documents and information provided pursuant to subsection (g), each clinical reviewer, to the extent that the information or documents are available and the reviewer considers appropriate, shall consider the following in reaching an opinion pursuant to subsection (k):

(1) The covered person's pertinent medical records;

(2) The attending physician or healthcare professional's recommendation;

(3) Consulting reports from appropriate healthcare professionals and other documents submitted by the health carrier, aggrieved person, or the covered person's treating physician or healthcare professional;

(4) The terms of coverage under the covered person's health benefit plan with the health carrier to ensure that, but for the health carrier's determination that the recommended or requested healthcare service or treatment that is the subject of the opinion is experimental or investigational, the reviewer's opinion is not contrary to the terms of coverage under the covered person's health benefit plan with the health carrier; and

(5) Whether:

(A) The recommended or requested healthcare service or treatment has been approved by the federal food and drug administration, if applicable, for the condition; or

(B) Medical or scientific evidence based standards that demonstrate that the expected benefits of the recommended or requested healthcare service or treatment is more likely than not to be beneficial to the covered person than any available standard healthcare service or treatment and the adverse risks of the recommended or requested healthcare service or treatment would not be substantially increased over those of available standard healthcare services or treatments.

(m) (1) Within twenty (20) days after the date it receives the opinion of each clinical reviewer, the external review organization shall make a decision and provide written notice of the decision to the health carrier. The health carrier shall notify the aggrieved person within three (3) business days of the external review organization decision.

(2) If a majority of the clinical reviewers recommend that the recommended or requested healthcare service or treatment should be covered, the external review organization shall render a decision to reverse the health carrier's adverse determination or final adverse determination.

(3) If a majority of the clinical reviewers recommend that the recommended or requested healthcare service or treatment should not be covered, the external review organization shall render a decision to uphold the health carrier's adverse determination or final adverse determination.

(4) If the clinical reviewers are evenly split as to whether the recommended or requested healthcare service or treatment should be covered, then the external review organization shall obtain the opinion of an additional clinical reviewer in order for the external review organization to render a decision based on the opinions of a majority of the clinical reviewers; provided, that:

(A) The additional clinical reviewer selected under this subdivision (m)(4) shall use the same information to reach an opinion as the clinical reviewers who have already submitted their opinions pursuant to subsection (i).

(B) The selection of the additional clinical reviewer under this subdivision (m)(4) shall not extend the time within which the external review organization is required to render a decision based on the opinions of the clinical reviewers selected under subsection (g).

(5) The external review organization shall include in the notice provided pursuant to this subsection (m):

(A) A general description of the reason for the request for external review;

(B) The written opinion of each clinical reviewer, including the recommendation of each clinical reviewer as to whether the recommended or requested healthcare service or treatment should be covered and the rationale for the clinical reviewer's recommendation;

(C) The date that the external review organization was notified by the health carrier to conduct the external review;

(D) The date that the external review was conducted;

(E) The date of external review organization's decision;

(F) The principal reason or reasons for external review organization's decision; and

(G) The rationale for the external review organization's decision.

(6) Upon receipt of a notice of a decision reversing the adverse determination or final adverse determination, the health carrier shall immediately approve coverage of the recommended or requested healthcare service or treatment that was the subject of the adverse determination or final adverse determination. If the decision involved healthcare provider compensation, the health carrier shall make appropriate payment to the healthcare provider within ten (10) business days of the receipt of a notice of the decision from the external review organization.

(n) (1) Within six (6) months after the date of a notice of an adverse determination that involves a denial of coverage based upon the determination that the healthcare service or treatment recommended or requested is experimental or investigational, an aggrieved person may file a request for an expedited external review of the adverse determination. The covered person's treating physician must certify, in writing, that the recommended or requested healthcare service or treatment that is the subject of the request would be significantly less effective if not promptly initiated.

(2) Upon notice of the request for expedited external review, the health carrier shall immediately determine whether the request meets the reviewability requirements of subsection (b). The health carrier shall immediately notify the aggrieved person of its eligibility determination.

(3) The notice of initial determination shall include a statement informing the aggrieved person that a health carrier's initial determination that the request for external review is ineligible for review and may be appealed to the commissioner; provided, that:

(A) The commissioner may determine that a request is eligible for external review notwithstanding a health carrier's initial determination that the request is ineligible and that it be referred to external review; and

(B) In making a determination under subdivision (n)(3)(A), the commissioner's decision shall be made in accordance with the terms of the covered person's health benefit plan and shall be subject to all applicable provisions of this chapter.

(4) Upon making a determination that a request is eligible for expedited external review, the health carrier shall immediately notify the aggrieved person in writing the request is eligible for external review.

(5) At the same time, the health carrier shall immediately notify the external review organization and provide or transmit all necessary documents and information considered when making the adverse determination or final adverse determination electronically or by telephone, facsimile or any other expeditious method available.

(6) Within one (1) business day after the receipt of the notice to conduct an expedited external review, the external review organization shall:

(A) Select one (1) or more clinical reviewers, as it deems appropriate to conduct the expedited external review;

(B) Based on the decision of the clinical reviewer or reviewers render a decision to uphold or reverse the decision of the adverse determination;

(C) Require each clinical reviewer to provide an opinion, orally or in writing, to the external review organization as expeditiously as the covered person's medical condition or circumstances requires, but in no event more than five (5) days after being selected; and

(D) If the opinion was not in writing, within forty-eight (48) hours following the date that the opinion was provided, require the clinical reviewer to provide written confirmation of the opinion to the external review organization and include the information required in subsections (k) and (l).

(7) Upon receipt of a notice of a decision reversing the adverse determination, the health carrier shall immediately approve the coverage of the recommended or requested healthcare service or treatment that was the subject of the adverse determination.

(o) The health carrier, regardless of utilization review accreditation commission (URAC) accreditation, shall have a contract with at least two (2) or more external review entities and may give the aggrieved person the opportunity to select, from among the external review organizations that the health carrier has contracts with, the external review organization to conduct the review; provided, however, that the commissioner may require assignments of external review organizations on a random basis if such random assignment is required per the direction of the United States department of health and human services. The commissioner is hereby granted emergency rulemaking authority to implement random assignments pursuant to this subsection (o).



§ 56-61-119 - Binding nature of external review decisions.

(a) An external review decision is binding on the health carrier except to the extent that the health carrier has other remedies available under applicable federal or state law.

(b) An external review decision is binding on the covered person except to the extent that the covered person has other remedies available under applicable federal or state law.

(c) An external review decision is binding on the healthcare provider except to the extent that the healthcare provider has other remedies available under applicable federal or state law.

(d) An aggrieved person may not file a subsequent request for external review involving the same adverse determination or final adverse determination for which the covered person has already received an external review decision pursuant to this chapter.



§ 56-61-120 - Approval of independent review organizations.

(a) The commissioner shall approve external review organizations eligible to conduct external reviews under this chapter.

(b) In order to be eligible for approval by the commissioner to conduct external reviews under this chapter, an external review organization:

(1) Except as otherwise provided in this section, shall be accredited by a nationally recognized private accrediting entity that the commissioner has determined has external review organization accreditation standards that are equivalent to or exceed the minimum qualifications for external review organizations established under § 56-61-121; and

(2) Shall submit an application for approval in accordance with subsection (d).

(c) The commissioner shall develop an application form for initially approving and for reapproving external review organizations to conduct external reviews.

(d) Any external review organization wishing to be approved to conduct external reviews under this chapter shall submit the application form and include with the form all documentation and information necessary for the commissioner to determine if the external review organization satisfies the minimum qualifications established under § 56-61-121.

(e) Subject to subsection (b), an external review organization is eligible for approval under this section only if it is accredited by a nationally recognized private accrediting entity that the commissioner has determined has external review organization accreditation standards that are equivalent to or exceed the minimum qualifications for external review organizations under § 56-61-121.

(f) The commissioner may approve external review organizations that are not accredited by a nationally recognized private accrediting entity if there are no acceptable nationally recognized private accrediting entities providing external review organization accreditation.

(g) The commissioner may charge an application fee that external review organizations shall submit to the commissioner with an application for approval and reapproval.

(h) An approval is effective for two (2) years, unless the commissioner determines before its expiration that the external review organization is not satisfying the minimum qualifications established under § 56-61-121. Whenever the commissioner determines that an external review organization has lost its accreditation or no longer satisfies the minimum requirements established under § 56-61-121, the commissioner shall terminate the approval of the external review organization and remove the external review organization from the list of external review organizations approved to conduct external reviews under this chapter that is maintained by the commissioner pursuant to subsection (i).

(i) The commissioner shall maintain and periodically update a list of approved external review organizations.

(j) The commissioner may promulgate rules and regulations to carry out the provisions of this section.



§ 56-61-121 - Minimum qualifications for independent review organizations.

(a) To be approved under § 56-61-120 to conduct external reviews, an external review organization shall have and maintain written policies and procedures that govern all aspects of both the standard external review process and the expedited external review process set forth in this chapter that include, at a minimum:

(1) A quality assurance mechanism in place that:

(A) Ensures that external reviews are conducted within the specified timeframes and required notices are provided in a timely manner;

(B) Ensures the selection of qualified and impartial clinical reviewers to conduct external reviews on behalf of the external review organization; suitable matching of reviewers to specific cases; and that the independent review organization employs or contracts with an adequate number of clinical reviewers to meet this objective;

(C) Ensures the confidentiality of medical and treatment records and clinical review criteria; and

(D) Ensures that any person employed by or under contract with the external review organization adheres to the requirements of this chapter;

(2) A toll-free telephone service to receive information on a twenty-four-hour a day, seven-day a week basis related to external reviews that is capable of accepting, recording or providing appropriate instruction to incoming telephone callers during hours outside of normal business hours; and

(3) Agree to maintain and provide to the commissioner the information set out in § 56-61-125.

(b) All clinical reviewers assigned by an external review organization to conduct external reviews shall be physicians or other appropriate healthcare providers who meet the following minimum qualifications:

(1) Be an expert in the treatment of the covered person's medical condition that is the subject of the external review;

(2) Be knowledgeable about the recommended healthcare service or treatment through recent or current actual clinical experience treating patients with the same or similar medical condition of the covered person;

(3) Hold a non-restricted license in a state of the United States and, for physicians, a current certification by a recognized American medical specialty board in the area or areas appropriate to the subject of the external review; and

(4) Have no history of disciplinary actions or sanctions, including loss of staff privileges or participation restrictions, that have been taken or are pending by any hospital, governmental agency or unit, or regulatory body that raise a substantial question as to the clinical reviewer's physical, mental or professional competence or moral character.

(c) In addition to the requirements set forth in subsection (a), an external review organization may not own or control, be a subsidiary of or in any way be owned or controlled by, or exercise control with a health benefit plan, a national, state or local trade association of health benefit plans, or a national, state or local trade association of healthcare providers.

(d) In addition to the requirements set forth in subsections (a), (b) and (c), to be approved pursuant to § 56-61-122 to conduct an external review of a specified case, neither the external review organization selected to conduct the external review nor any clinical reviewer assigned by the external organization to conduct the external review may have a material professional, familial or financial conflict of interest with any of the following:

(1) The health carrier that is the subject of the external review;

(2) The covered person whose treatment is the subject of the external review or the covered person's authorized representative;

(3) Any officer, director or management employee of the health carrier that is the subject of the external review;

(4) The healthcare provider, the healthcare provider's medical group or independent practice association recommending the healthcare service or treatment that is the subject of the external review;

(5) The facility at which the recommended healthcare service or treatment would be provided; or

(6) The developer or manufacturer of the principal drug, device, procedure or other therapy being recommended for the covered person whose treatment is the subject of the external review.

(e) In determining whether an external review organization or a clinical reviewer of the external review organization has a material professional, familial or financial conflict of interest for purposes of subsection (d), the commissioner shall take into consideration situations where the external review organization conducting an external review of a specified case or a clinical reviewer to be assigned by the external review organization to conduct an external review of a specified case may have an apparent professional, familial or financial relationship or connection with a person described in subsection (d), but that the characteristics of that relationship or connection are such that they are not a material professional, familial or financial conflict of interest that results in the disapproval of the independent review organization or the clinical reviewer from conducting the external review.

(f) An external review organization that is accredited by a nationally recognized private accrediting entity that has external review accreditation standards that the commissioner has determined are equivalent to or exceed the minimum qualifications of this section shall be presumed in compliance with this section to be eligible for approval under § 56-61-122.

(g) The commissioner shall initially review and periodically review the external review organization accreditation standards of a nationally recognized private accrediting entity to determine whether the entity's standards are, and continue to be, equivalent to or exceed the minimum qualifications established under this section. The commissioner may accept a review conducted by NAIC for the purpose of the determination under this subsection (g).

(h) Upon request, a nationally recognized private accrediting entity shall make its current external review organization accreditation standards available to the commissioner or NAIC in order for the commissioner to determine if the entity's standards are equivalent to or exceed the minimum qualifications established under this section. The commissioner may exclude any private accrediting entity that is not reviewed by NAIC.

(i) An external review organization shall be unbiased. An external review organization shall establish and maintain written procedures to ensure that it is and remains unbiased in addition to any other procedures required under this section.



§ 56-61-122 - Hold harmless for external review organizations.

No external review organization or clinical reviewer working on behalf of an external review organization or an employee, agent or contractor of an external review organization shall be liable in damages to any person for any opinions rendered or acts or omissions performed within the scope of the organization's or person's duties under the law during or upon completion of an external review conducted pursuant to this chapter, unless the opinion was rendered or act or omission performed in bad faith or involved gross negligence.



§ 56-61-123 - External review reporting requirements.

(a) An external review organization conducting an external review pursuant to this chapter shall maintain written records in the aggregate by state and by health carrier on all requests for external review for which it conducted an external review during a calendar year and, upon request, submit a report to the commissioner, as required under subdivision (a)(2).

(1) Each external review organization required to maintain written records on all requests for external review for which it conducted an external review shall submit to the commissioner, upon request, a report in the format specified by the commissioner.

(2) The report shall include in the aggregate by state, and for each health carrier:

(A) The total number of requests for external review;

(B) The number of requests for external review resolved and, of those resolved, the number resolved upholding the adverse determination or final adverse determination and the number resolved reversing the adverse determination or final adverse determination;

(C) The average length of time for resolution;

(D) A summary of the types of coverages or cases for which an external review was sought, as provided in the format required by the commissioner;

(E) The number of external reviews pursuant to § 56-61-116 that were terminated as the result of a reversal by the health carrier of its adverse determination or final adverse determination after the receipt of additional information from the aggrieved person; and

(F) Any other information that the commissioner may request or require.

(3) The external review organization shall retain the written records required pursuant to this subsection (a) for at least three (3) years.

(b) Each health carrier shall maintain written records in the aggregate, by state and for each type of health benefit plan offered by the health carrier on all requests for external review that the health carrier receives notice of from the commissioner pursuant to this chapter.

(1) Each health carrier required to maintain written records on all requests for external review pursuant to this subsection (b) shall submit to the commissioner, upon request, a report in the format specified by the commissioner.

(2) The report shall include in the aggregate, by state, and by type of health benefit plan:

(A) The total number of requests for external review;

(B) From the total number of requests for external review reported under subdivision (b)(2)(A), the number of requests determined eligible for a full external review; and

(C) Any other information that the commissioner may request or require.

(3) The health carrier shall retain the written records required pursuant to this subsection (b) for at least three (3) years.



§ 56-61-124 - Funding of external review.

The health carrier against which a request for a standard external review or an expedited external review is filed shall pay the cost of the external review organization for conducting the external review.



§ 56-61-125 - Disclosure requirements.

(a) Each health carrier shall include a description of the external review procedures in or attached to the membership booklet, provider manual, and health carrier's web site. The health carrier may include a description of the external review procedures in the policy, certificate, outline of coverage, or other evidence of coverage provided to covered persons and providers.

(b) The disclosure required by subsection (a) shall be in a format prescribed by the commissioner.

(c) The description required under subsection (a) shall include a statement that informs the aggrieved person of the aggrieved person's right to file a request for an external review of an adverse determination or final adverse determination with the carrier. The statement shall include the telephone number and address of the commissioner.

(d) In addition to subsection (b), the statement shall inform the covered person that, when filing a request for an external review, the covered person will be required to authorize the release of any medical records of the covered person that may be required to be reviewed for the purpose of reaching a decision on the external review.









Title 57 - Intoxicating Liquors

Chapter 1 - Alcoholic Beverage Commission

Part 1 - Commission Creation, Membership, and Employees

§ 57-1-101 - "Commission" defined.

Whenever the word "commission" appears in the context of this chapter, the same means and refers to the alcoholic beverage commission.



§ 57-1-102 - Alcoholic beverage commission created -- Appointment.

(a) There is hereby created and established the alcoholic beverage commission, which shall consist of three (3) members, to be appointed by the governor. One (1) member of the commission shall be appointed and reside in each grand division of the state. The members comprising the commission shall not be less than thirty (30) years of age, and shall have been residents and citizens of the state of Tennessee for at least five (5) years preceding their appointment. In making appointments to the commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.

(b) (1) Notwithstanding § 3-6-304 or any other law to the contrary, and in addition to all other requirements for membership on the commission:

(A) Any person registered as a lobbyist pursuant to the registration requirements of title 3, chapter 6, who is subsequently appointed or otherwise named as a member of the commission shall terminate all employment and business association as a lobbyist with any entity whose business endeavors or professional activities are regulated by the commission, prior to serving as a member of the commission. This subdivision (b)(1)(A) shall apply to all persons appointed or otherwise named to the commission after July 1, 2010;

(B) No person who is a member of the commission shall be permitted to register or otherwise serve as a lobbyist pursuant to title 3, chapter 6, for any entity whose business endeavors or professional activities are regulated by the commission during such person's period of service as a member of the commission. This subdivision (b)(1)(B) applies to all persons appointed or otherwise named to the commission after July 1, 2010, and to all persons serving on the commission on such date who are not registered as lobbyists; and

(C) No person who serves as a member of the commission shall be employed as a lobbyist by any entity whose business endeavors or professional activities are regulated by the commission for one (1) year following the date such person's service on the commission ends. This subdivision (b)(1)(C) applies to members serving on the commission as of July 1, 2010, and to all members appointed to the commission subsequent to such date.

(2) A person who violates this subsection (b) shall be subject to the penalties prescribed in title 3, chapter 6.

(3) The bureau of ethics and campaign finance is authorized to promulgate rules and regulations to effectuate the purposes of this subsection (b). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and in accordance with the procedure for initiating and proposing rules by the ethics commission to the bureau of ethics and campaign finance as prescribed in § 4-55-103.



§ 57-1-103 - Terms -- Vacancy -- Removal -- Compensation.

(a) The three (3) members of the commission shall be appointed for terms concurrent with the term of governor. In the event a vacancy occurs, the governor shall appoint some person to fill the vacancy for the unexpired term.

(b) The governor shall have authority to remove any member from the commission only for cause, including misfeasance and nonfeasance, after first delivering to the member a copy of the charges against the member.

(c) The members of the commission shall receive annual compensation in the sum of six thousand dollars ($6,000) per year, which shall be payable in monthly installments out of the treasury of the state of Tennessee. The members of the commission shall likewise be reimbursed for their actual and necessary expenses incurred in connection with their official duties. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 57-1-104 - Name and domicile -- Meetings -- Quorum.

(a) The official name of the commission shall be the Tennessee alcoholic beverage commission and its official domicile shall be in Nashville. All meetings of the commission shall be held in Nashville.

(b) The commission shall elect one (1) of its own members as chair, and the commission shall meet at least one (1) time in Nashville each month, and shall hold such other meetings for any period of time as may be necessary for the commission to transact and perform its official duties and functions. The commission may hold a special meeting at any time it deems necessary and advisable in the performance of its official duties. Two (2) members of the commission shall constitute a quorum for the transaction of any business, or in the performance of any duty, power or function of the commission. A special meeting may be called by the chair, or by a majority of the commission.



§ 57-1-105 - Director -- Salary -- Qualifications -- Duties -- Assistant director.

(a) The commission is hereby authorized to appoint a director to serve at the pleasure of the commission. The director's salary shall be fixed by the commission with the approval of the appropriate state officials as now required by law. The office of the director shall be at Nashville.

(b) The director shall be at least thirty (30) years of age, and shall have been a citizen and resident of the state of Tennessee for at least five (5) years prior to appointment. The director shall be licensed to practice law in the state of Tennessee. The director shall be designated as director, alcoholic beverage commission.

(c) The director shall be the chief administrative officer of the commission and all personnel employed by the commission shall be under the director's direct supervision. The director shall be solely responsible to the commission for the administration and enforcement of this chapter and shall be responsible for the performance of all duties and functions delegated by the commission.

(d) The director shall keep and be responsible for all records of the commission and shall also serve as secretary of the commission. The director shall prepare and keep the minutes of all meetings held by the commission, including a record of all business transacted and decisions rendered by the commission.

(e) The commission is hereby authorized to appoint an assistant director who shall perform such duties and functions which may be assigned by the director or the commission. The assistant director, if licensed to practice law in the state of Tennessee, may also be designated by the commission to sit, act and serve as a hearing officer and when designated as a hearing officer, the assistant director shall be authorized to perform the same duties and functions as the regular hearing officer is now authorized under this chapter and title.

(f) The director and assistant director shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 57-1-106 - Hearing officer -- Service of process.

(a) The director shall act and serve as hearing officer when designated by the commission and shall perform such duties as hearing officer as now authorized under this chapter.

(b) In any action or suit brought against the members of the commission in their official capacity in a court of competent jurisdiction, to review any decision or order issued by the commission, service of process issued against the commission may in their absence be lawfully served or accepted by the director on behalf of the commission as though the members of the commission were personally served with process.



§ 57-1-107 - Chief law enforcement officer -- Appointment -- Qualifications -- Travel expenses.

The commission is hereby authorized to appoint a chief law enforcement officer who shall serve at the pleasure of the commission. The chief law enforcement officer shall:

(1) Be under the immediate supervision of the director;

(2) Be at least thirty (30) years of age;

(3) Have been a citizen and resident of the state of Tennessee for at least five (5) years prior to appointment;

(4) Have had experience and training in law enforcement work and qualifications identical to that required for members of the Tennessee bureau of investigation; and

(5) Be reimbursed for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 57-1-108 - Interests precluding appointment to or employment by commission.

(a) No person shall be eligible to be appointed as a member of the commission, and no person shall be employed in any capacity by the commission, if such person shall have any interest, financial or otherwise, either direct or indirect, in any distillery, wholesale dealer or retail dealer licensed as such in the state of Tennessee. No family member, including spouse, child or children, father or mother, niece or nephew by blood or marriage, son-in-law or daughter-in-law, shall be employed by any distillery, wholesale dealer or retail dealer, nor shall any family member hold or have issued to them any alcoholic beverage license in the state of Tennessee.

(b) No such person shall have interest of any kind in any building, fixtures, or in the premises occupied by any person, firm or corporation licensed under this chapter.

(c) No such person shall own any stock, nor shall have any interest of any kind, direct or indirect, pecuniary or otherwise, by a loan, mortgage, gift, seeking a loan, or guaranteeing the payment of any loan, in any distillery, wholesale dealer or retail dealer licensed under this chapter.



§ 57-1-109 - Commissioners prohibited from accepting gifts or bribes -- Conspiracy -- Penalty.

(a) No member of the commission and no person employed by the commission shall accept any gift, favor, merchandise, donation, contribution, or any article or thing of value, from any person, firm or corporation licensed under this chapter.

(b) No such person shall conspire with any other person to violate this section or attempt to violate this section.

(c) Any person violating this section shall be dismissed and discharged from employment or position, and as a consequence such person shall forfeit any pay or compensation which might be due.

(d) A violation of this section is a Class C misdemeanor.



§ 57-1-110 - Offering gifts or bribes to commissioners -- Penalty.

When any distillery, wholesaler or retailer licensed under this chapter, or any person employed by any such distillery, wholesaler or retailer, violates, conspires with any other person to violate, or attempts to violate § 57-1-109, it is the mandatory duty of the commission to revoke such person's license and permit.



§ 57-1-111 - Full-time employment.

The director, the chief law enforcement officer and all other law enforcement personnel shall be employed only on a full-time basis.



§ 57-1-112 - "Licensed retailer", "retailer" or "retail licensee" to include retail food store wine licensees.

As used in §§ 57-1-110, 57-3-406(b) and (g) and 57-3-204(d), "licensed retailer", "retailer" or "retail licensee" shall be construed to include and apply to retail food stores which have been issued a retail food store wine license.






Part 2 - Powers and Duties of Commission

§ 57-1-201 - Transfer of provisions relating to intoxicating beverages -- Authority to impose fine instead of license suspension or revocation.

(a) The entire provisions, definitions and terms of chapter 3, parts 1, 2 and 4 of this title, § 57-3-304 and the authority contained therein are hereby transferred and shall be vested under the jurisdiction of the alcoholic beverage commission as though all of the provisions of such sections were set out and copied verbatim herein for the purpose of the commission to carry out this chapter.

(b) (1) (A) In any case where the commission is given the power to suspend or revoke any license or permit, it may impose a fine. Fines imposed shall not exceed:

(i) One thousand five hundred dollars ($1,500) for retailers licensed under § 57-3-204;

(ii) One thousand five hundred dollars ($1,500) for permittees for consumption of alcoholic beverages on the premises under § 57-4-201;

(iii) Two thousand dollars ($2,000) for wholesalers licensed under § 57-3-203; and

(iv) Ten thousand dollars ($10,000) for manufacturers licensed under chapter 2 of this title or § 57-3-202.

(B) For the purpose of imposing fines hereunder, each violation may be treated as a separate offense.

(2) The commission shall deposit collections of any such fine with the state treasurer, for the general funds of the state.

(3) The commission shall promulgate by rule pursuant to the Administrative Procedures Act, compiled in title 4, chapter 5, a schedule setting forth a range of fines for each violation.

(c) Any document a person receives informing the person of having a fine imposed upon such person shall cite each particular rule or statute the person is being charged with violating.



§ 57-1-202 - Transfer of provisions relating to contraband liquor.

The duties, authority, powers and functions as contained and enumerated in § 57-9-115 and chapter 9, part 2 of this title are hereby transferred and vested in the commission as though the same were set out and copied verbatim herein, for the purpose of carrying out this chapter.



§ 57-1-203 - Transfer of duties relating to price regulations.

Certain duties, powers and functions authorized under chapter 6, part 2 of this title are hereby transferred and vested in the alcoholic beverage commission as though the same were set out and copied verbatim herein, for the purpose of carrying out this chapter, except those duties, powers, and functions as provided for in § 57-1-204.



§ 57-1-204 - Department of revenue authority to collect certain taxes and make audits -- Appropriation of funds to commission.

(a) The department of revenue shall continue to collect the tax as levied and imposed under § 57-6-201, and the required monthly reports thereunder shall continue to be made to the department.

(b) All such tax collected by the department shall be deposited in the treasury of the state to the credit of and to be used by the commission for the purpose of carrying out this chapter. Such funds are hereby appropriated to the commission for the purpose of the administration and enforcement of the duties, powers and functions of the commission.

(c) The authority now vested in the commissioner of revenue to make the required audits, examinations of books, records and papers, and the filing of invoices, as provided for under § 57-6-202, shall remain vested in the commissioner.



§ 57-1-205 - Alcoholic beverage tax collection.

The alcoholic beverage tax levied and authorized to be collected under §§ 57-3-302 and 57-3-303 shall continue to be collected by the commissioner of revenue in the same manner as now prescribed by law.



§ 57-1-207 - Delinquent tax -- Penalty -- Annual written report.

(a) The commissioner of revenue shall make a written report monthly to the alcoholic beverage commission showing the name of each licensed dealer who is delinquent in the payment or remittance of any tax owing to the state of Tennessee, and such report shall show the kind and amount of such delinquent tax. Each page of the written report shall be on paper measuring eight and one half inches by eleven inches (81/2'' x 11'') and shall contain information on not more than one (1) licensed dealer who is delinquent in the payment or remittance of any tax owing to the state of Tennessee.

(b) Each licensed dealer who is delinquent in the payment or remittance of any of the taxes imposed upon such dealer by law, and who fails, refuses or neglects to pay the tax when due, may have that dealer's license suspended by the commission in its discretion after due notice and hearing as now authorized under § 57-3-214. If a dealer is delinquent in paying the required taxes for as many as three (3) times in a calendar year, the commission may revoke the dealer's license.

(c) The commissioner of revenue shall on or before December 1 of each calendar year furnish to the commission a written report showing the name of each licensed dealer who is delinquent in the payment or remittance of any tax owing to the state of Tennessee. Each page of the written report shall be on paper measuring eight and one half inches by eleven inches (81/2'' x 11'') and shall contain information on not more than one (1) licensed dealer who is delinquent in the payment or remittance of any tax owing to the state of Tennessee. The report shall include the kind and the amount of such delinquent tax. Any dealer delinquent in taxes shall not have that dealer's license renewed by the commission for the next calendar year until all of the delinquent taxes have been paid, and so certified to the commission by the commissioner of revenue.



§ 57-1-208 - Enforcement of § 39-17-417(g).

In addition to the other duties imposed under this chapter, the commission is authorized to enforce § 39-17-417(g), and for that purpose the officers and agents of the commission shall have the same authority and power as that exercised by the officers and investigators of the Tennessee bureau of investigation. The authority and power to investigate violations of § 39-17-417 shall be limited to Schedule VI controlled substances.



§ 57-1-209 - Rules and regulations -- Annual report.

(a) The commission is hereby authorized to adopt and promulgate the present rules and regulations which are in existence pertaining to alcoholic beverages, and the commission may in its discretion alter, amend or repeal any of such parts of such rules and regulations as it deems necessary. The commission may promulgate rules governing the conduct of educational seminars conducted by businesses licensed pursuant to § 57-3-204, and such regulation may include the transportation and serving for sampling purposes only alcoholic beverages, notwithstanding §§ 57-3-402, and 57-3-404(h).

(b) The executive director of the commission shall file an annual report with the state and local government committee of the senate and the state government committee of the house of representatives no later than March 1 detailing with specificity each rule promulgated during the previous year together with the rationale for promulgating the rule.



§ 57-1-210 - Commission -- Authority to investigate and/or arrest.

In addition to the other duties imposed under this chapter, the commission is authorized to investigate and/or to arrest, without warrant or process of any kind, any person whom the arresting officer has probable cause to believe is committing or attempting to commit a felony in violation of title 39, chapter 17, part 4, if the felony is committed on premises licensed by the commission, on any premises under investigation by the commission in conjunction with its other duties and responsibilities, and/or any other premises selling alcoholic beverages as defined in § 57-3-101, whether licensed or unlicensed.



§ 57-1-211 - Warning signs at retail establishments.

(a) Each licensee which sells alcoholic beverages at retail not for consumption on the premises and each licensee which sells alcoholic beverages for consumption on the premises shall post, in a prominent place easily seen by its customers, a warning sign supplied by the alcoholic beverage commission, which meets the requirements of subsections (b) and (c). The signs shall contain a warning that drinking alcoholic beverages during pregnancy can cause birth defects, including fetal alcohol syndrome and fetal alcohol effects.

(b) The alcoholic beverage commission shall prepare the signs required by this section and make them available at no cost to those licensees described in subsection (a) by August 30, 1997, and when a new license is issued to a person for the sale of alcoholic beverages at retail or for consumption on the premises. The bureau of alcohol and drug abuse services shall assist the alcoholic beverage commission in preparing such signs upon request of the commission.

(c) The signs required by this section shall be composed of black, capital letters printed on white laminated paper at a minimum weight of one hundred ten pound (110 lb.) index. The letters comprising the word "WARNING" shall be highlighted black lettering and such word shall be larger than all other lettering on the sign. The size of the sign shall be approximately thirteen inches (13'') by nine and one half inches (9-1/2'').

(d) If the alcoholic beverage commission finds that a licensee has failed to post the sign required by this section, the alcoholic beverage commission shall notify the licensee in writing of the violation. A licensee who fails to post such sign within twenty-four (24) hours of receiving such written notification shall be subject to a civil penalty not to exceed twenty-five dollars ($25.00) for each day the licensee is in violation.



§ 57-1-212 - Retired agents' service weapons after twenty-five (25) years of service.

Any agent of the alcoholic beverage commission who retires after twenty-five (25) years of honorable service shall be issued by the commission a retired commission card, which shall identify the agent, the agent's department and rank, and the fact that the agent is retired. Cards issued under this provision shall bear the inscription, in print of equal or larger size than the rest of the printing on the card, the words "Not a handgun permit." After twenty-five (25) years of honorable service as an agent of the commission, the commission shall authorize the agent, upon retirement, to retain the agent's service weapon, in recognition of the agent's many years of good and faithful public service.



§ 57-1-213 - Assessment of costs of hearing held in accordance with contested case provisions.

(a) Notwithstanding any other law to the contrary, the alcoholic beverage commission may assess the actual and reasonable costs of any hearing held in accordance with the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, and in which sanctions of any kind are imposed on any person or entity required to be licensed, permitted, registered or otherwise authorized by the commission. These costs may include, but are not limited to, those incurred and assessed for the time of the prosecuting attorneys, investigators, expert witnesses, administrative judges and any other persons involved in the investigation, prosecution and hearing of the action.

(b) The commission shall promulgate rules and regulations establishing a schedule of costs that may be assessed pursuant to this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) (1) All costs assessed pursuant to this section shall become final thirty (30) days after the date a final order of assessment is served.

(2) If the individual or entity disciplined fails to pay an assessment when it becomes final, the commission may apply to the appropriate court for a judgment and seek execution of the judgment.

(3) Jurisdiction for recovery of the costs shall be in the chancery court of Davidson County.



§ 57-1-214 - Suspension or revocation of license to sell alcoholic beverages and beer or malt beverages.

(a) (1) In any county other than those included in §§ 57-4-202(d) and 57-5-108(p), if the alcoholic beverage commission suspends or revokes a license to sell alcoholic beverages on the premises at any establishment for any violation or violations as provided in chapter 4 of this title, then the commission shall notify the local beer board responsible for controlling the sale of beer or malt beverages within such county by certified mail, return receipt requested, of the action taken by the commission. Such notice shall include the record of evidence and the determination made by the commission in suspending or revoking the license of the establishment.

(2) Upon receipt of such notice, the local beer board may temporarily suspend the beer permit of the establishment and shall:

(A) Schedule a hearing for the next regularly scheduled meeting of the local beer board to be held at least fourteen (14) days following the date the local beer board receives the certified letter to provide an opportunity for the permit holder to appear and show cause why the permit to sell beer on the premises should not be suspended or revoked for a violation or violations as provided in chapter 4 of this title, based on actions taken by the commission; and

(B) Notify the individual or business entity, which is listed as the permit holder at the same location where the alcoholic beverage license had been suspended or revoked, of the date and time of the hearing.

(3) If the local beer board finds at a hearing that a sufficient violation or violations have occurred as provided in chapter 4 of this title, at such location, then the local beer board may suspend or revoke the permit to the same extent and at least for the same period of time as the commission has suspended or revoked the license of the establishment.

(4) If the permit holder fails to appear or decides to surrender the permit to the local beer board in lieu of appearing at the hearing, the permit may be suspended or revoked by the local beer board; provided, that if the permit is suspended or revoked, no permit to sell beer or malt beverages on the premises shall be issued by the local beer board to any person for the location where the commission had suspended or revoked the license for the period of time included in the decision of the commission.

(5) The decision of the local beer board is final, and any party aggrieved thereby may appeal the decision of the local beer board in accordance with § 57-5-108.

(b) (1) In any county other than those included in §§ 57-4-202(d) and 57-5-108(p), if a local beer board responsible for controlling the sale of beer or malt beverages finds a violation or violations, as provided in chapter 4 of this title, in the sale of beer or malt beverages consumed on-premises of an establishment located within the local beer board's jurisdiction that result in the local beer board suspending the operation of or revoking the permit of the establishment where the violation or violations occurred, then the local beer board shall notify the executive director of the commission by certified mail, return receipt requested, of the action taken by the local beer board. Such notice shall include the record of evidence and the determination made by the local beer board in suspending or revoking the permit.

(2) Upon receipt of such notice, the executive director of the commission may take the action with respect to a violation or violations as provided in chapter 4 of this title, related to the license for the sale of alcoholic beverages for consumption on the premises at the location where the violation or violations of the chapter occurred.

(3) The suspension or revocation decision of the local beer board made pursuant to this subsection (b) is final, and any party aggrieved thereby may appeal the decision of the local beer board in accordance with § 57-5-108.









Chapter 2 - Local Option--Manufacture Only

§ 57-2-101 - "Intoxicating liquors" and "intoxicating drinks" defined -- Fuel alcohol exception.

(a) "Intoxicating liquors" or "intoxicating drinks," as defined in this chapter, means and includes alcohol, spirits, liquors, wines and every liquid or solid, patented or not, containing alcohol, spirits, liquor or wine, and capable of being consumed by human beings; but nothing in this chapter shall be construed or defined as including or relating to the manufacture of beer as defined in § 57-5-101(b).

(b) This title shall not apply to fuel alcohol as it is defined in § 67-3-1203, and this title shall not apply to ethanol that is produced in a facility whose production process is primarily a wet milling process, sold and transported in bulk lots of five thousand gallons (5,000 gals.) or more and not packaged for retail sale by the holder of a valid alcohol fuels permit or a valid distilled spirits permit:

(1) For export to another country;

(2) To a domestic manufacturer, distiller, vintner, or rectifier who is a duly licensed alcohol beverage or liquor manufacturer in this or some other state; or

(3) To a manufacturer who uses the ethanol to create a product which is incapable of human consumption or contains less than one half of one percent (0.5%) alcohol by volume.



§ 57-2-102 - Privilege taxes on manufacturer -- License.

(a) Before anyone shall engage in manufacturing of intoxicants, as defined in this chapter, within a county, a privilege tax shall be paid in the sum of one thousand dollars ($1,000) to the state and to the county in which the manufacturing plant is located; and a license shall be issued by the department of revenue and by the county legislative body of such county as authorizes the operation of the manufacturing business within the boundaries of such county.

(b) If the manufacturing plant is located within the boundaries of a municipality, likewise a privilege tax of one thousand dollars ($1,000) shall be paid to the municipality, and a license also shall issue by the proper authorities of the municipality, authorizing the manufacturing plant to operate.



§ 57-2-103 - Manufacturing of intoxicating liquors -- Petition -- Election.

(a) The county legislative body of any county shall have the right and power, and such county authorities shall have the duty, to call and direct the county election commission to hold an election at any time, upon the filing and presentation of a petition bearing the genuine signatures of ten percent (10%) or more of the qualified voters of such county, based upon the number of votes cast in the last preceding presidential election in such county. Such petition shall be addressed to the county legislative body, and shall contain such language as to request, or to call upon the county legislative body, to call an election of the qualified voters of the county upon the question of permitting and legalizing the manufacture of intoxicating liquors and other intoxicating drinks within the boundaries of the county.

(b) Upon the adoption of a motion or resolution by the county legislative body directing the holding of an election, the county clerk shall file a certified copy of the motion or resolution with the county election commission.

(c) If a majority of the qualified votes cast in such election, in a county so holding an election, favors the manufacture of intoxicating liquors or other intoxicating drinks, as herein provided, in that event, it shall be lawful to manufacture intoxicating liquors and/or intoxicating drinks within the boundaries of such county.

(d) (1) Notwithstanding subsections (a)-(c), it shall be lawful to manufacture intoxicating liquors or intoxicating drinks, or both, within the boundaries of:

(A) A municipality if both retail package sales and consumption of alcoholic beverages on the premises have been approved through referendum of voters within such municipality;

(B) The unincorporated areas of a county, or a municipality which has a population of less than one thousand (1,000) persons in such county, if any jurisdiction located within such county has approved retail package sales through referendum of voters and any jurisdiction located within such county has approved consumption of alcoholic beverages on the premises through referendum of voters or if the county is included in the Tennessee River resort district as defined in § 57-4-102 and retail package sales have been approved through referendum by the voters in any jurisdiction within such county;

(C) Any municipality authorized under § 57-4-102(26) to allow facilities or establishments in such municipality to sell alcoholic beverages or wine for on premises consumption;

(D) Any county or municipality where it was lawful to have manufacturing of intoxicating liquors or intoxicating drinks, or both under this subsection (d) as it read prior to July 1, 2013; or

(E) Any county that has at least three (3) establishments, located in such county or in any municipality in such county, licensed under § 57-4-102(26) to sell alcoholic beverages for on-premises consumption if such county was included in this subsection (d) as it read prior to July 1, 2013.

(2) (A) Notwithstanding subdivision (d)(1), the county legislative body of any such county may adopt a resolution to remove the unincorporated areas of the county from the application of this subsection (d) subject to the restrictions in subdivision (d)(2)(B). The county mayor shall notify the alcoholic beverage commission if such action is taken and approved.

(B) Such action may be taken by the county legislative body pursuant to subdivision (d)(2)(A) until a written notification is filed with the county mayor by any person as an official notice that the person intends to pursue all lawful avenues to manufacture intoxicating liquors or intoxicating drinks, or both, within the unincorporated areas of the county. Once the notice is filed, no action may be taken by the county legislative body unless such interest is withdrawn or the person's application to manufacture such intoxicating liquors or intoxicating drinks, or both, is denied by the state or federal government. A written notification as described pursuant to this subdivision (d)(2)(B) may not be filed with the county mayor until at least forty-five (45) days after July 1, 2013.

(C) If a county adopts a resolution pursuant to subdivision (d)(2)(A), the county may at a later date adopt a resolution reversing such action. The county mayor shall notify the alcoholic beverage commission if such action is taken and approved.

(3) (A) Notwithstanding subdivision (d)(1), the legislative body of any municipality may adopt a resolution to remove the municipality from the application of this subsection (d) subject to the restrictions in subdivision (d)(3)(B). The legislative body of the municipality shall notify the alcoholic beverage commission if such action is taken and approved.

(B) Such action may be taken by the legislative body of the municipality pursuant to subdivision (d)(3)(A) until a written notification is filed with the legislative body of the municipality by any person as an official notice that the person intends to pursue all lawful avenues to manufacture intoxicating liquors or intoxicating drinks, or both, within the boundaries of the municipality. Once the notice is filed, no action may be taken by the legislative body of the municipality unless such interest is withdrawn or the person's application to manufacture such intoxicating liquors or intoxicating drinks, or both, is denied by the state or federal government. A written notification as described pursuant to this subdivision (d)(3)(B) may not be filed with the legislative body of the municipality until at least forty-five (45) days after July 1, 2013.

(C) If a municipality adopts a resolution pursuant to subdivision (d)(3)(A), the municipality may at a later date adopt a resolution reversing such action. The legislative body of the municipality shall notify the alcoholic beverage commission if such action is taken and approved.

(4) If a manufacturer that has been issued a license pursuant to this subsection (d) is also selling the manufacturer's alcoholic beverages or products at retail and the manufacturer is located in a jurisdiction that pursuant to § 57-5-105 has established a distance requirement that restricts the storage, sale or manufacture of beer from places of public gatherings or in a municipality or Class B county that pursuant to § 57-5-106 has adopted proper ordinances governing the storage, sale, manufacture and/or distribution of beer within its jurisdictional boundary, then any distance requirement related to a building used for religious purposes or a building used as an elementary or secondary school in effect in that jurisdiction shall apply to the building used for the retail sale of the manufacturer's alcoholic beverages or products containing alcohol. The measurement shall be a building-to-building measurement.

(5) Notwithstanding subsections (a)-(c) and subdivision (d)(1), it shall be lawful to manufacture intoxicating liquors or intoxicating drinks, or both, on property that is listed on the National Register of Historic Places and where intoxicating liquors or intoxicating drinks, or both, were previously distilled on such property, or approximately on such property.

(e) Any manufacturer's license issued pursuant to subsection (c) or (d) shall comply with § 57-3-202.

(f) (1) Notwithstanding subsections (a)-(c), it shall be lawful to manufacture high alcohol content beer as defined in § 57-3-101(a) within the boundaries of:

(A) A municipality if both retail package sales and consumption of alcoholic beverages on the premises have been approved through voter referendum of voters within such municipality; or

(B) The unincorporated areas of a county if any jurisdiction located within such county has approved retail package sales through referendum of voters and any jurisdiction located within such county has approved consumption of alcoholic beverages on the premises through referendum of voters or if the county is included in the Tennessee River resort district as defined in § 57-4-102 and retail package sales have been approved through voter referendum in any jurisdiction within the county.

(2) Any manufacturer authorized pursuant to subdivision (f)(1) must also hold a brewer's notice approved by the United States department of the treasury, alcohol and tobacco tax and trade bureau, or any successor federal beer manufacturing permit granted by a federal bureau having jurisdiction over the manufacture of beer.

(3) In all jurisdictions not meeting the requirements of subdivision (f)(1), it shall be lawful to manufacture high alcohol content beer as defined in § 57-3-101(a) within the boundaries of a municipality or in the unincorporated area of such county upon such jurisdiction meeting the requirements of subsections (a)-(c), and if the manufacturer also holds a brewer's notice approved by the United States department of the treasury, alcohol and tobacco tax and trade bureau, or any successor federal beer manufacturing permit granted by a federal bureau having jurisdiction over the manufacture of beer.

(4) Notwithstanding any other law to the contrary, it shall be lawful for any manufacturer of high alcohol content beer authorized to manufacture such beverages pursuant to subdivision (f)(1) to also brew beer as this term is defined in § 57-5-101(b) on the same premises of the manufacturer of high alcohol content beer, upon meeting necessary federal, state and local license requirements.

(5) The general assembly hereby ratifies any action which may have been taken by the alcoholic beverage commission in issuing a license to a manufacturer of high alcohol content beer prior to June 10, 2011.

(g) The general assembly hereby ratifies any action which may have been taken by the alcoholic beverage commission in issuing a license to a manufacturer of intoxicating liquors or intoxicating drinks, or both prior to July 1, 2013.

(h) (1) Any person who has received a manufacturing license for intoxicating liquors or intoxicating drinks, or both from the alcoholic beverage commission or who has an application for such manufacturing license pending with the commission on July 1, 2013, may still receive and be able to renew the license if the person was authorized to apply for such license under this section prior to July 1, 2013.

(2) Any person who has received the necessary permit to manufacture intoxicating liquors or intoxicating drinks, or both from the alcohol and tobacco tax and trade bureau (TTB) or who has an application for such permit pending with the TTB on July 1, 2013, may still receive and be able to renew a manufacturing license from the alcoholic beverage commission if the person was authorized to apply for such manufacturing license under this section prior to July 1, 2013.

(3) If any person obtains a manufacturing permit pursuant to this subsection (h), then the jurisdiction such licensee is located in shall be allowed to have other manufacturers located in such jurisdiction, notwithstanding subdivision (d)(1).



§ 57-2-104 - Possession, storage or transportation by manufacturer lawful -- Rights limited.

It is lawful for the holder of a license issued pursuant to § 57-2-102, or the authorized agent of such licensee, to possess, store or transport the products of the manufacturing plant within, over and across the state; provided, that any alcoholic beverages or wine produced at a plant located within this state shall be stored by the licensee only within the county authorizing the operation or in a county adjacent to the county authorizing the manufacturing operation, and such possession shall be limited to storage facilities of such manufacturer; and further provided, that such licensee may also possess such alcoholic beverages or wine while being transported, whether within or outside of the state. It is lawful for common carriers to transport the products of such manufacturing plant only pursuant to an agreement or contract with a licensee under this title.



§ 57-2-105 - Restrictions on sale within state.

(a) Except as otherwise provided by law, nothing in this chapter shall be construed as licensing or legalizing the sale of intoxicating liquors and/or other intoxicating drinks within the state by any distillery or manufacturing plant authorized under this chapter.

(b) Nothing in this chapter shall be construed so as to repeal, or in any manner abridge or affect the present laws of the state of Tennessee concerning the sale of intoxicating liquors of every kind.



§ 57-2-106 - Restrictions on labeling of intoxicating liquors as Tennessee whiskeys.

(a) An intoxicating liquor may not be advertised, described, labeled, named, sold or referred to for marketing or sales purposes as "Tennessee Whiskey," "Tennessee Whisky," "Tennessee Sour Mash Whiskey," or "Tennessee Sour Mash Whisky" unless the intoxicating liquor is:

(1) Manufactured in Tennessee;

(2) Made of a grain mixture that is at least fifty-one percent (51%) corn;

(3) Distilled to no more than one hundred sixty (160) proof or eighty percent (80%) alcohol by volume;

(4) Aged in new, charred oak barrels in Tennessee;

(5) Filtered through maple charcoal prior to aging;

(6) Placed in the barrel at no more than one hundred twenty-five (125) proof or sixty-two and one half percent (62.5%) alcohol by volume; and

(7) Bottled at not less than eighty (80) proof or forty percent (40%) alcohol by volume.

(b) Any manufacturer who violates this section shall be subject to suspension or revocation of its license for a period of not less than one (1) year.

(c) Subdivision (a)(5) shall not apply to intoxicating liquor manufactured at a distillery located in a county that authorized the manufacturing process by referendum after January 1, 1979, and prior to January 1, 1980; provided, however, that any such distillery was first licensed by the state alcoholic beverage commission after January 1, 2000, and before January 1, 2001.

(d) (1) Any Tennessee corporation, limited liability company or proprietorship that holds a federal distiller basic permit pursuant to 27 U.S.C. § 204 and had a licensed manufacturing operation in this state as of January 1, 2013, may label, market and sell any product owned or contracted to purchase by such permit holder on or after July 1, 2013, for a period of thirty-six (36) months; provided, however, that any product manufactured at such distillery after July 1, 2013, shall meet all the requirements of subsection (a) to be advertised, described, labeled, named, sold or referred to for marketing or sales purposes as "Tennessee Whiskey," "Tennessee Whisky," "Tennessee Sour Mash Whiskey," or "Tennessee Sour Mash Whisky".

(2) This subsection (d) shall apply to any product that is referred to as "Tennessee Whiskey," "Tennessee Whisky," "Tennessee Sour Mash Whiskey," or "Tennessee Sour Mash Whisky" under 27 CFR part 5 on July 1, 2013.



§ 57-2-107 - Hours of sale for licensed manufacturer to sell at retail.

The hours of sale for a manufacturer licensed to sell products at retail under § 57-3-204(f) shall be the same as for a manufacturer licensed to sell products at retail under § 57-3-202.



§ 57-2-108 - Use of name "Tennessee Moonshine".

(a) Beginning July 1, 2016, an intoxicating liquor may not be advertised, described, labeled, named, sold, or referred to for marketing or sales purposes as "Tennessee Moonshine" unless the intoxicating liquor is distilled in Tennessee.

(b) Any manufacturer who violates this section shall be subject to suspension or revocation of its license for a period of not less than one (1) year.






Chapter 3 - Local Option--Traffic in Intoxicating Liquors

Part 1 - General Provisions

§ First - of 2 versions of this section

57-3-101. Title definitions. [Effective until January 1, 2017. See the version effective on January 1, 2017.]

(a) As used in this title, unless the context requires otherwise:

(1) (A) "Alcoholic beverage" or "beverage" means and includes alcohol, spirits, liquor, wine, high alcohol content beer, and every liquid containing alcohol, spirits, wine, and high alcohol content beer and capable of being consumed by a human being, other than patent medicine or beer, as defined in § 57-5-101(b). Notwithstanding any provision to the contrary in this title, except for beer as defined in § 57-5-101(b), "alcoholic beverage" or "beverage" also includes any liquid product containing distilled alcohol capable of being consumed by a human being, manufactured or made with distilled alcohol, regardless of alcohol content. Liquid products intended for beverage purposes containing alcohol that do not meet the definition of beer under § 57-5-101(b) shall also be alcoholic beverages. Notwithstanding this subdivision (a)(1)(A), products or beverages containing less than one half of one percent (.5%) alcohol by volume, other than wine as defined in this section, shall not be considered to be alcoholic beverages, and shall not be subject to regulation or taxation pursuant to chapters 1-6 and 9 of this title.

(B) Notwithstanding this definition, ethanol produced in a facility whose production process is primarily a wet milling process in bulk and sold and transported in bulk lots of five thousand gallons (5,000 gals.) or more and not packaged for retail sale by the holder of a valid alcohol fuels permit or a valid distilled spirits permit:

(i) For export to another country;

(ii) To a domestic manufacturer, distiller, vintner, or rectifier who is a duly licensed alcohol beverage or liquor manufacturer in this or some other state; or

(iii) To a manufacturer who uses the ethanol to create a product which is incapable of human consumption or contains less than one half of one percent (1/2 of 1%) alcohol by volume;

shall not be considered to be an alcoholic beverage and shall not be subject to regulation or taxation pursuant to chapters 1-6 and 9 of this title;

(2) "Commission" means the alcoholic beverage commission, except as otherwise provided;

(3) "Distiller" means any person who owns, occupies, carries on, works, conducts or operates any distillery either personally or by an agent;

(4) "Distillery" means and includes any place or premises wherein any liquors are manufactured for sale;

(5) "Federal license" does not mean tax receipt or permit;

(6) "Gallon" or "gallons" means a wine gallon or wine gallons, of one hundred and twenty-eight ounces (128 oz.);

(7) "Gift" means and includes the unauthorized distribution of alcoholic beverages by a licensee for which no payment is expected or received; provided, however, that it does not include any such transaction between a licensee and its employee or employees in the normal course of employment or depletions from a licensee's inventory related to routine business or marketing purposes where all applicable taxes have been paid;

(8) "High alcohol content beer" means an alcoholic beverage which is beer, ale or other malt beverage having an alcoholic content of more than five percent (5%) by weight and not more than twenty percent (20%) by weight, except wine as defined in § 57-3-101, that is brewed, regulated, distributed or sold pursuant to chapter 3 of this title; provided, that no more than forty-nine percent (49%) of the overall alcoholic content of such beverage may be derived from the addition of flavors and other nonbeverage ingredients containing alcohol;

(9) "Importer" means any person or entity holding a non-manufacturer non-resident seller's permit pursuant to § 57-3-602(c) or any entity causing alcoholic beverages to be delivered or shipped into this state holding an importer's basic permit from the alcohol and tobacco tax and trade bureau of the United States department of the treasury;

(10) "License" means the license issued pursuant to this chapter;

(11) "Licensee" means any person to whom such license has been issued pursuant to this chapter;

(12) "Manufacture" means and includes brewing high alcohol content beer, distilling, rectifying and operating a winery;

(13) "Manufacturer" means and includes a brewer of high alcohol content beer, distiller, vintner and rectifier;

(14) "Municipality" means an incorporated town or city having a population of nine hundred twenty-five (925) persons or over by the federal census of 1950 or any subsequent federal census; provided, however, that when any incorporated town or city by ordinance authorizes a census to be taken of such incorporated town or city and shall furnish to the commission a certified copy of the census containing the name, address, age and sex of each person enumerated therein, and if the census shall show that the incorporated town or city has a population of nine hundred twenty-five (925) persons or over, the commission, upon verification of the census, may declare such incorporated town or city to be a "municipality" for all intents and purposes of this chapter;

(15) "Pint" means one eighth (1/8) of a wine gallon;

(16) "Quart" means one fourth (1/4) of a wine gallon;

(17) "Rectifier" means and includes any person who rectifies, purifies or refines distilled spirits or wines by any process other than as provided for on distillery premises, and every person who, without rectifying, purifying or refining distilled spirits, shall, by mixing such spirits, wine or other liquor with any material, manufacture any imitation of, or compounds liquors for sale under the name of, whiskey, brandy, gin, rum, wine, spirits, cordials, bitters or any other name;

(18) "Retail food store wine license" means a license for the sale of wine at retail in a retail food store as defined in part 8 of this chapter;

(19) "Retailer" means any person who sells at retail any beverage for the sale of which a license is required under this chapter;

(20) "Retail sale" or "sale at retail" means a sale to a consumer or to any person for any purpose other than for resale; provided, however, that it does not include any transaction between a licensee and its employee or employees in the normal course of employment for which no payment is expected or received or depletions from a licensee's inventory related to routine business or marketing purposes where all applicable taxes have been paid;

(21) "Vintner" means any person who owns, occupies, carries on, works, conducts or operates any winery, either personally or by an agent;

(22) "Wholesaler" means any person who sells at wholesale any beverage for the sale of which a license is required under this chapter;

(23) "Wholesale sale" or "sale at wholesale" means a sale to any person for purposes of resale, except that sales by a person licensed under § 57-3-204 to a charitable, nonprofit, or political organization possessing a valid special occasion license for resale by such organizations pursuant to their special occasion license shall not be construed as such a sale;

(24) "Wine" means the product of the normal alcoholic fermentation of the juice of fresh, sound, ripe grapes, with the usual cellar treatment and necessary additions to correct defects due to climatic, saccharine and seasonal conditions, including champagne, sparkling and fortified wine of an alcoholic content not to exceed twenty-one percent (21%) by volume. No other product shall be called "wine" unless designated by appropriate prefixes descriptive of the fruit or other product from which the same was predominantly produced, or an artificial or imitation wine; and

(25) "Winery" means and includes any place or premises wherein wines are manufactured from any fruit or brandies distilled as the by-product of wine or other fruit or cordials compounded, and also includes a winery for the manufacture of wine.

(b) Words importing the masculine gender include the feminine and the neuter, and the singular includes the plural.



§ Second - of 2 versions of this section

57-3-101. Title definitions. [Effective on January 1, 2017. See the version effective until January 1, 2017.]

(a) As used in this title, unless the context requires otherwise:

(1) (A) "Alcoholic beverage" or "beverage" means and includes alcohol, spirits, liquor, wine, high alcohol content beer, and every liquid containing alcohol, spirits, wine, and high alcohol content beer and capable of being consumed by a human being, other than patent medicine or beer, as defined in § 57-5-101(b). Notwithstanding any provision to the contrary in this title, except for beer as defined in § 57-5-101(b), "alcoholic beverage" or "beverage" also includes any liquid product containing distilled alcohol capable of being consumed by a human being, manufactured or made with distilled alcohol, regardless of alcohol content. Liquid products intended for beverage purposes containing alcohol that do not meet the definition of beer under § 57-5-101(b) shall also be alcoholic beverages. Notwithstanding this subdivision (a)(1)(A), products or beverages containing less than one half of one percent (.5%) alcohol by volume, other than wine as defined in this section, shall not be considered to be alcoholic beverages, and shall not be subject to regulation or taxation pursuant to chapters 1-6 and 9 of this title.

(B) Notwithstanding this definition, ethanol produced in a facility whose production process is primarily a wet milling process in bulk and sold and transported in bulk lots of five thousand gallons (5,000 gals.) or more and not packaged for retail sale by the holder of a valid alcohol fuels permit or a valid distilled spirits permit:

(i) For export to another country;

(ii) To a domestic manufacturer, distiller, vintner, or rectifier who is a duly licensed alcohol beverage or liquor manufacturer in this or some other state; or

(iii) To a manufacturer who uses the ethanol to create a product which is incapable of human consumption or contains less than one half of one percent (1/2 of 1%) alcohol by volume;

shall not be considered to be an alcoholic beverage and shall not be subject to regulation or taxation pursuant to chapters 1-6 and 9 of this title;

(2) "Commission" means the alcoholic beverage commission, except as otherwise provided;

(3) "Distiller" means any person who owns, occupies, carries on, works, conducts or operates any distillery either personally or by an agent;

(4) "Distillery" means and includes any place or premises wherein any liquors are manufactured for sale;

(5) "Federal license" does not mean tax receipt or permit;

(6) "Gallon" or "gallons" means a wine gallon or wine gallons, of one hundred and twenty-eight ounces (128 oz.);

(7) "Gift" means and includes the unauthorized distribution of alcoholic beverages by a licensee for which no payment is expected or received; provided, however, that it does not include any such transaction between a licensee and its employee or employees in the normal course of employment or depletions from a licensee's inventory related to routine business or marketing purposes where all applicable taxes have been paid;

(8) "High alcohol content beer" means an alcoholic beverage which is beer, ale or other malt beverage having an alcoholic content of more than eight percent (8%) by weight and not more than twenty percent (20%) by weight, except wine as defined in § 57-3-101, that is brewed, regulated, distributed or sold pursuant to chapter 3 of this title; provided, that no more than forty-nine percent (49%) of the overall alcoholic content of such beverage may be derived from the addition of flavors and other nonbeverage ingredients containing alcohol;

(9) "Importer" means any person or entity holding a non-manufacturer non-resident seller's permit pursuant to § 57-3-602(c) or any entity causing alcoholic beverages to be delivered or shipped into this state holding an importer's basic permit from the alcohol and tobacco tax and trade bureau of the United States department of the treasury;

(10) "License" means the license issued pursuant to this chapter;

(11) "Licensee" means any person to whom such license has been issued pursuant to this chapter;

(12) "Manufacture" means and includes brewing high alcohol content beer, distilling, rectifying and operating a winery;

(13) "Manufacturer" means and includes a brewer of high alcohol content beer, distiller, vintner and rectifier;

(14) "Municipality" means an incorporated town or city having a population of nine hundred twenty-five (925) persons or over by the federal census of 1950 or any subsequent federal census; provided, however, that when any incorporated town or city by ordinance authorizes a census to be taken of such incorporated town or city and shall furnish to the commission a certified copy of the census containing the name, address, age and sex of each person enumerated therein, and if the census shall show that the incorporated town or city has a population of nine hundred twenty-five (925) persons or over, the commission, upon verification of the census, may declare such incorporated town or city to be a "municipality" for all intents and purposes of this chapter;

(15) "Pint" means one eighth (1/8) of a wine gallon;

(16) "Quart" means one fourth (1/4) of a wine gallon;

(17) "Rectifier" means and includes any person who rectifies, purifies or refines distilled spirits or wines by any process other than as provided for on distillery premises, and every person who, without rectifying, purifying or refining distilled spirits, shall, by mixing such spirits, wine or other liquor with any material, manufacture any imitation of, or compounds liquors for sale under the name of, whiskey, brandy, gin, rum, wine, spirits, cordials, bitters or any other name;

(18) "Retail food store wine license" means a license for the sale of wine at retail in a retail food store as defined in part 8 of this chapter;

(19) "Retailer" means any person who sells at retail any beverage for the sale of which a license is required under this chapter;

(20) "Retail sale" or "sale at retail" means a sale to a consumer or to any person for any purpose other than for resale; provided, however, that it does not include any transaction between a licensee and its employee or employees in the normal course of employment for which no payment is expected or received or depletions from a licensee's inventory related to routine business or marketing purposes where all applicable taxes have been paid;

(21) "Vintner" means any person who owns, occupies, carries on, works, conducts or operates any winery, either personally or by an agent;

(22) "Wholesaler" means any person who sells at wholesale any beverage for the sale of which a license is required under this chapter;

(23) "Wholesale sale" or "sale at wholesale" means a sale to any person for purposes of resale, except that sales by a person licensed under § 57-3-204 to a charitable, nonprofit, or political organization possessing a valid special occasion license for resale by such organizations pursuant to their special occasion license shall not be construed as such a sale;

(24) "Wine" means the product of the normal alcoholic fermentation of the juice of fresh, sound, ripe grapes, with the usual cellar treatment and necessary additions to correct defects due to climatic, saccharine and seasonal conditions, including champagne, sparkling and fortified wine of an alcoholic content not to exceed twenty-one percent (21%) by volume. No other product shall be called "wine" unless designated by appropriate prefixes descriptive of the fruit or other product from which the same was predominantly produced, or an artificial or imitation wine; and

(25) "Winery" means and includes any place or premises wherein wines are manufactured from any fruit or brandies distilled as the by-product of wine or other fruit or cordials compounded, and also includes a winery for the manufacture of wine.

(b) Words importing the masculine gender include the feminine and the neuter, and the singular includes the plural.



§ 57-3-102 - Traffic in intoxicating liquor permitted by local option.

(a) It is lawful to manufacture, store, sell, distribute and purchase alcoholic beverages or wine subject to proper licensing, payment of taxes, compliance with the limitation, regulations and conditions provided in this chapter, in counties or municipalities of this state that by local option elections so permit as provided in this chapter.

(b) It shall be lawful for an individual to transport up to five gallons (5 gals.) of alcoholic beverages or wine for personal or household use of the individual in counties or municipalities that have not permitted the sale of alcoholic beverages or wine by local option elections as provided in this chapter and amounts in excess of five gallons (5 gals.) if accompanied by a receipt or other documentation demonstrating legal purchase or transport from an entity licensed under § 57-3-203, § 57-3-204, § 57-3-207 or § 57-3-218.



§ 57-3-103 - Construction of chapter.

(a) (1) Nothing in this chapter shall affect chapter 2 of this title.

(2) Alcoholic beverages lawfully manufactured pursuant to chapter 2 of this title may be lawfully sold in Tennessee by a manufacturer to a wholesaler duly licensed, in those counties or municipalities which favor local option after election duly held and carried as hereinafter provided for. Any manufacturer now operating pursuant to chapter 2 of this title may continue to do so without being affected in any way by this chapter, except as otherwise expressly provided herein.

(b) Except as specifically permitted in §§ 57-3-207, 57-3-402 and 57-3-403, no person may store any alcoholic beverages, unless the person holds a license under § 57-3-203, § 57-3-204, § 57-3-218 or § 57-4-101, or is employed by the licensee, unless the alcoholic beverage is intended for that person's personal or social use.

(c) It is the intent of the general assembly to be certain that any product containing or manufactured with distilled alcohol should be distributed only in those jurisdictions authorizing the sale of alcoholic beverages, and such distribution be subject to the rules and regulations of the commission.



§ 57-3-104 - Enforcement and administration by commission -- Licensing procedures.

(a) The commission shall have the authority, by and with the consent of the governor, to employ such attorneys, inspectors, agents, officers and clerical assistance as may be necessary for the effective administration and enforcement of this chapter. The compensation of such personnel shall be approved by the governor.

(b) The commission shall enforce and administer this chapter and the rules and regulations made by it.

(c) The commission shall have and exercise the following functions, duties and powers:

(1) Issue all licenses in respect to, or for the manufacture, importation, bottling, keeping, giving away, furnishing, possession, transportation, sale, and delivery of alcoholic beverages, and to revoke any license whatsoever, the issuance of which is authorized by this chapter;

(A) Any revocation of any license shall be made by the commission only on account of the violation of, or refusal to comply with, any of the provisions of this chapter or any rule or regulation of the commission, after not less than ten (10) days' notice to the holder of the license proposed to be revoked, informing such licensee of the time and place of the hearing to be held in respect thereto, and all further procedure with reference to the revocation of any license shall be fixed and prescribed in the rules and regulations adopted and promulgated by the commission, which may be repealed or amended from time to time;

(B) No person has a property right in any license issued hereunder, nor shall the license itself, or the enjoyment thereof, be considered a property right;

(C) The commission shall hold a hearing to determine whether such license shall be revoked, which hearing shall be held with the same notice and in the same manner as all other hearings provided for under this chapter, whenever:

(i) Any county mayor, if a license has been issued outside the corporate limits of the municipality and outside a civil district meeting the requirements set out in § 57-3-205;

(ii) A majority of a three-member commission which has been set up as provided in § 57-3-108, if a license has been issued within a civil district meeting the requirements set out in § 57-3-205; or

(iii) The mayor or majority of the commission, city council or legislative council of a municipality within which a license has been issued

certifies that any licensee has habitually violated this chapter, or any regulation adopted by the county legislative bodies, three-member commissions, or legislative councils, relative to the conduct and operation of the business provided for in this chapter;

(2) Refuse to issue a license or permit if, upon investigation, the commission finds that the applicant for a license or permit has concealed or misrepresented in writing or otherwise any material fact or circumstance concerning the operation of the business or employment, or if the interest of the applicant in the operation of the business or employment is not truly stated in the application, or in case of any fraud or false swearing by the applicant touching any matter relating to the operation of the business or employment. If a license or permit has been issued, the commission shall issue a citation to the licensee or permittee to show cause why the license or permit should not be suspended or revoked. All data, written statements, affidavits, evidence or other documents submitted in support of an application are a part of the application;

(3) Summon any applicant for a license or permit and also to summon and examine witnesses, and to administer oaths to such applicants and witnesses in making any investigation in regard thereto;

(4) Make, promulgate, alter, amend, or repeal rules and regulations for the enforcement of this chapter or the collections of all license fees and taxes, and all penalties and forfeitures relating thereto, except that the alcoholic beverage tax authorized to be collected by §§ 57-3-302 and 57-3-303 shall be collected by the commissioner of revenue;

(5) Prescribe all forms of application and licenses and tax stamps, and of all reports and all other papers and documents required to be used under or in the enforcement of this chapter, except that the alcoholic beverage tax authorized to be collected by §§ 57-3-302 and 57-3-303 shall be collected by the commissioner of revenue;

(6) Prevent parts of the premises connected with or in any sense used in connection with the premises, whereon the possession, transportation, delivery, receipt, sale or purchase of alcoholic beverages may be lawful, from being used as a subterfuge, or means of evading the provisions of this chapter or the rules and regulations of the commission;

(7) Conform to, adopt, or coordinate, to the extent that the commission may deem proper, the practices, methods, standards, rules, and regulations governing traffic in alcoholic beverages, and in alcohol, with the rules, practices, standards, and regulations established by the government of the United States, or any officer, bureau or agency thereof;

(8) Require, on licensed premises, the destruction or removal of any and all bottles, whether empty or otherwise, cases, containers, apparatus, or devices, used or likely to be used, designed or intended or employed in evading, violating or preventing the enforcement of this chapter or the rules and regulations of the commission;

(9) Regulate the advertising, signs and displays, posters or designs intended to advertise any alcoholic beverage or the place where the same is sold; and

(10) Refuse to issue or renew a license or permit if, upon investigation, the commission finds that the applicant for a license or permit has not demonstrated the financial capacity to operate the business in a manner consistent with the regulations of the commission or is not generally paying its debts as they come due except for debts as to which there is a bona fide dispute.



§ 57-3-105 - Conflicts of interest prohibited.

No member of the commission and no person employed by the commission shall have any interest, direct or indirect, either proprietary or by means of any loan, mortgage or lien, or in any other manner, in or on any premises where alcoholic beverages are sold; nor shall they or any of them have any interest, direct or indirect, in any business wholly or partially devoted to the sale, transportation or storage of alcoholic beverages.



§ 57-3-106 - Local option election -- Municipalities where applicable -- Supplemental voter registration -- Restrictions on frequency of elections.

(a) (1) Except as provided in subsection (g), the voters of any county may, by local option election, permit the manufacture, receipt, sale, storage, transportation, distribution and possession of alcoholic beverages, within the territorial limits of such county, by a majority vote, at an election held as hereinafter provided, and, in the event of such permission, the manufacture, receipt, sale, storage, transportation, distribution and possession of alcoholic beverages in such county are lawful; provided, that sales at retail as herein defined shall be made only in the municipalities in such county as herein defined, or within a civil district of such county, which district shall have a population of thirty thousand (30,000) persons or over, according to the federal census for the year 1950 or any subsequent census, but which civil district shall not have lying either wholly or partly within its boundaries a municipality as herein defined.

(2) In like manner, the voters of any county, at any time while this chapter is in effect, may, by local option election, forbid the manufacture, receipt, sale, storage, transportation, distribution and/or possession of alcoholic or intoxicating beverages, within the territorial limits of such county, by a majority vote, at an election to be held as hereinafter provided, and, in the event of such prohibition, the manufacture, receipt, sale, storage, transportation, distribution and/or possession of alcoholic or intoxicating beverages in such county is unlawful; provided, that this does not apply to a bona fide manufacturer, actually engaged in manufacture under this chapter.

(b) (1) Except in counties having populations of: Click here to view image.

according to the 1970 federal census or any subsequent federal census, the voters of any municipality in this state which has been incorporated under a general or special law or laws of this state for five (5) years or longer and which has a population of nine hundred twenty-five (925) or more persons, according to the federal census of 1970 or any subsequent federal census, except in municipalities with a population of not less than one thousand two hundred thirty (1,230) nor more than one thousand two hundred fifty (1,250), according to the 1970 federal census or any subsequent federal census, in any county having a population of not less than thirteen thousand five hundred (13,500) nor more than thirteen thousand six hundred (13,600), according to the 1970 federal census or any subsequent federal census, may, by local option election, permit the manufacture, receipt, sale, storage, transportation, distribution and/or possession of alcoholic beverages within the territorial limits of such municipality by a majority vote, at an election held as hereinafter provided, and in the event of such permission, the manufacture, receipt, sale, storage, transportation, distribution and/or possession of alcoholic beverages in such municipality shall be, and become lawful, notwithstanding the fact that the county or any portion thereof in which such municipality is located has, or has not, voted to the contrary under any other provision of this chapter, and the same shall continue to be lawful until the same is forbidden by the voters of such municipality, by majority vote thereof, at a local option election held as hereinafter provided.

(2) In like manner, the voters of any such municipality, at any time while this chapter is in effect, may, by local option election, forbid the manufacture, receipt, sale, storage, transportation, distribution, and/or possession of alcoholic or intoxicating beverages, within the territorial limits of the municipality, by a majority vote, at an election to be held as hereinafter provided, and in the event of such prohibition, the manufacture, receipt, sale, storage, transportation, distribution, and/or possession of alcoholic or intoxicating beverages in the municipality is unlawful, notwithstanding the fact that the county or any portion thereof in which the municipality is located has or has not voted to the contrary under any other provision of this chapter; provided, that this does not apply to a bona fide manufacturer, actually engaged in manufacture under any law of this state.

(c) (1) Elections provided for in subsections (a) and (b) shall be called and held as elections on questions by the county election commission at the next regular election of the county or municipality, as the case may be, upon receipt of a petition signed by residents of the county or municipality, as the case may be, to a number amounting to ten percent (10%) or more of the votes cast in the county or municipality, as the case may be, for governor of the state of Tennessee at the then last preceding gubernatorial election, requesting the holding of such election. Except that, no election under this chapter may be placed on the same ballot or conducted on the same day of a primary election.

(2) Such petition shall be addressed to the county election commission of such county, or county in which such municipality is located, and shall read, except for such address, substantially as follows:

We, registered voters of ___________________ (here insert name of county or municipality, as the case may be), do hereby request the holding of a local option election to authorize retail package stores to sell alcoholic beverages as provided by law.

(3) Such petition may be in two (2) or more counterparts.

(d) Registered voters of the county or municipality, as the case may be, may vote in the election. Ballots shall be in the form prescribed by the general election laws of the state, except as herein otherwise provided.

(1) The questions submitted to the voters appearing thereon in county elections shall be in the following form:

To permit retail package stores to sell alcoholic beverages in ___________________ (Here insert name of county)

Not to permit retail package stores to sell alcoholic beverages in ___________________ (Here insert name of county)

(2) The questions submitted to the voters appearing thereon in municipal elections shall be in the following form:

To permit retail package stores to sell alcoholic beverages in ___________________ (Here insert name of municipality)

Not to permit retail package stores to sell alcoholic beverages in ___________________ (Here insert name of municipality)

(e) In county elections, the county election commission shall hold a prior supplemental registration, unless such election be at the time of a general election, such registration to be held at the time and in the manner prescribed by law for the holding of supplemental registration previous to the election for members of the general assembly.

(f) (1) The county election commission shall certify the results of the election to the county mayor in county elections and to the mayor of the municipality in municipal elections.

(2) Not more than one (1) election in any such county or municipality shall be held under this chapter within any period of twenty-four (24) months, except that no election in an entire county or any portion thereof in which such municipality is located, held under this chapter, is an election held in such municipality within the meaning of this subdivision (f)(2).

(3) Should any county or municipality thereof conduct a local option election under this chapter in conjunction with any general election, and the number of qualified votes cast negative to the local option proposition exceeds sixty percent (60%) of the total number of votes cast in the election, no further local option election in such county or municipality shall be held for a period of four (4) years from the date of such previous election. However, no election in an entire county or any portion thereof in which such municipality is located, held under this chapter, is an election held in such municipality within the meaning of this provision.

(g) (1) In those counties wherein are located municipalities which have a population equal to or greater than the smallest county in Tennessee by the federal census of 1960 or by any succeeding federal census, or any municipality having a population of one thousand seven hundred (1,700) or more persons, according to the 1960 federal census in which at least fifty percent (50%) of assessed valuation of the real estate in the municipality consists of hotels, motels, and tourist courts and accommodations, as shown by the tax assessment rolls or books of the municipality, the elections provided for in subsection (a) apply only to those portions of such county lying outside the corporate limits of such municipalities, it being the purpose and intent of this chapter that as to such counties no countywide election may be held in, nor shall its result affect, any such municipality, but whether or not the manufacture, receipt, sale, storage, distribution, transportation and/or possession of alcoholic beverages shall be permitted or prohibited within the corporate limits of such municipalities shall be determined solely by separate local option elections held in each municipality as provided by subsection (b) hereof; provided, that in such counties wherein the manufacture, storage, sale, distribution, transportation, and/or possession of alcoholic beverages was legal on May 10, 1967, nothing herein shall affect the legality thereof in such counties and the municipalities thereof until the same shall be prohibited by separate local option elections held as provided in this section.

(2) Elections may be called and held in such portions of such counties lying outside such municipalities in the same manner as is provided by subsection (a) for an entire county and with like effect, except that the results thereof shall be applicable only to those portions of such counties lying without the corporate limits of such municipalities. Petitioners for such elections and the voters participating therein shall reside within those portions of the county lying outside the corporate limits of such municipalities and shall be otherwise qualified as provided in this section. Where a majority of the voters participating in such election shall permit the manufacture, receipt, sale, storage, distribution, transportation and/or possession of alcoholic beverages within such portions of such counties, the same shall be and become lawful therein, but sales at retail shall be made only in such portions of such counties as are within the corporate limits of municipalities as the same are defined in § 57-3-101, except this subsection (g) shall likewise apply to any civil district which falls within subsection (a) and § 57-3-205.

(3) Not more than one (1) such election shall be held in such portions of any county lying without the corporate limits of such municipalities within any period of twenty-four (24) months.

(4) Should any portion of any county lying without the corporate limits of such municipalities conduct a local option election under the provisions of this chapter in conjunction with any general election, and the number of qualified votes cast negative to the local option proposition exceeds sixty percent (60%) of the total number of votes cast in the election, no further local option election in such portions of any county lying without the corporate limits of such municipalities shall be held for a period of four (4) years from the date of such previous election. However, no election in any such portion of a county, held under this chapter, is an election held in such municipalities within the meaning of this subdivision (g)(4).

(h) When a municipality is located partly within a county that has a metropolitan form of government and the county has authorized retail package stores to sell alcoholic beverages and partly within another county that has not authorized retail package stores to sell alcoholic beverages, a referendum in the municipality shall be held only in that portion of the municipality located in the county that has not authorized retail package stores to sell alcoholic beverages. The referendum result shall not affect the sale of alcoholic beverages by retail package stores in the portion of the municipality located in the county having a metropolitan form of government.

(i) If any municipality located in any county having a population of not less than twenty-nine thousand four hundred (29,400) nor more than twenty-nine thousand five hundred (29,500), according to the 2010 federal census or any subsequent federal census, has authorized the sale of alcoholic beverages for consumption on the premises in a referendum in the manner prescribed by this section, then any municipality having a population of not less than five hundred thirty (530) nor more than five hundred thirty-nine (539), according to the 2010 federal census or any subsequent federal census, located within the boundaries of such county, may conduct a referendum to authorize the sale of alcoholic beverages at retail within the corporate boundaries of such municipality, notwithstanding the population requirements of § 57-3-101(a)(14) or subdivision (b)(1). The referendum shall be conducted in the manner prescribed by this section.



§ 57-3-107 - Counties in which no election held -- Counties voting against local option -- Effect -- Transportation of intoxicating liquors through dry counties.

(a) In the several counties, or portions thereof, and in the several municipalities wherein separate local option election may be held under the provisions hereof, in which no local option election is held, or, if held, a majority of votes cast therein are against local option, then as to that county or portion thereof, or municipality, nothing in this chapter shall be so construed as to modify in any respect the statutes now in force relating to the manufacture, sale, transportation, and/or possession of intoxicating liquors, but the same shall remain in full force and effect.

(b) It shall be lawful to transport alcoholic beverages through such counties in which no local option election is held, or if the election is held and the majority of votes cast therein are against local option, if, in either such case, such beverages are in sealed bottles or containers, and are moving from a duly licensed manufacturer to a licensed wholesaler, or from a wholesaler to a licensed retailer, and such shipment is accompanied by a bill of lading or other instrument in writing showing the destination of such alcoholic beverages.

(c) Whenever any county or municipality wherein traffic in alcoholic beverages has been legalized, shall, by a majority vote in a local option election held as set out herein, prohibit such traffic, all licensed dealers in such county or municipality shall have ninety (90) days from the final determination of the results of the election to dispose of their stocks of alcoholic beverages and wind up their businesses.



§ 57-3-108 - District commissions -- Members -- Appointment -- Term of office -- Qualifications -- Vacancies -- Service without compensation.

(a) Whenever any civil district of any county of the state shall by virtue of § 57-3-205 meet the requisites for the licensing of retail liquor stores to be located within such district the secretary of state, state treasurer and comptroller of the treasury, or a majority of them, shall appoint a three-member commission composed of citizens and residents of the civil district involved, which commission shall be vested with all the powers and duties with respect to the sale of alcoholic beverages within such district which may under state law be vested in the mayor and/or board of aldermen of a municipality of the state, including the right to limit the number of such stores and to limit the permissible locations within such district where such stores may be situated.

(b) Members of such commission shall serve until the next biennial election in August occurring more than thirty (30) days after such civil district shall be brought within the requirements of this chapter for the sale of alcoholic beverages at retail, at which time their successors shall be elected.

(c) The qualifications required of a member of such commission shall be the same as those for the magistrates of such district, and the qualifications of those entitled to vote for such commissioners shall be the same as those required for voters for the office of magistrate of such district.

(d) The term of office of all the members of the commission shall be for two (2) years, or until their successors are duly elected and take office. All vacancies on the commission shall be filled by the appointment of the secretary of state, state treasurer and comptroller of the treasury, or a majority of them, and such appointment shall be for the unexpired term of the member whose vacancy is being filled.

(e) The members of the commission shall serve without compensation and shall have no interest, financial or otherwise, in any retail or wholesale liquor store or distillery.

(f) In the event the terms of office of the members of the commission shall have expired, that is, that they shall have served the two (2) years for which they were originally elected, and as many as one (1) biennial election has been held without the voters having an opportunity to elect the members of the commission because no names were printed on the ballot, then the terms of the members of the commission shall be automatically terminated and a new commission shall be designated with all the rights and powers attaching to the commission herein. In such event the members of the commission shall be appointed by a board composed of the secretary of state, state treasurer and comptroller of the treasury in the same case as otherwise provided for filling vacancies.



§ 57-3-109 - Damaged or unaccepted goods -- Liability for tax.

When any common carrier transporting alcoholic beverages to a point within this state, or any insurance company insuring such alcoholic beverages, comes into possession of such alcoholic beverages by virtue of the same being damaged or otherwise unaccepted by the consignee of such alcoholic beverages, such common carrier or insurance company shall become liable for the tax imposed under this chapter, unless proof deemed satisfactory to the commissioner of revenue is furnished to the commissioner by such carrier or insurer showing that such alcoholic beverages have been destroyed or shipped to a point without this state and, therefore, have not been sold or consumed in this state.



§ 57-3-110 - Sale of liquors to armed forces agencies.

(a) Any wholesaler, manufacturer, or distiller may sell intoxicating liquors to any post exchange, ship's service store, mess, club, or commissary of any post, camp, station or reservation of the armed forces, or any other agency authorized by the department of defense to engage in the sale of intoxicating liquors.

(b) Before any person shall transport (other than by common carrier) alcoholic beverages within, into, or through this state, for delivery to any such ship's service store, mess, club, commissary, or other agency under the jurisdiction of the department of defense, such person shall comply with § 57-3-403, and any other law applicable to the transporting of alcoholic beverages, and shall, in addition thereto, procure from the alcoholic beverage commission a special permit in such form as may be prescribed by the commission, which application, among other things, shall state the name and location of the post exchange, ship's service store, mess, club, commissary, or other agency to which the delivery will be made, the route over which such shipment will be hauled, and the amount to be transported according to the separate containers making up such shipment.

(c) Before any common carrier shall transport alcoholic beverages within, into or through this state for delivery to a post exchange, ship's service store, mess, commissary, club or other agency under the jurisdiction of the department of defense, notice of such shipment shall be given to the alcoholic beverage commission, which notice shall include, among other things, the name and location of the consignee, the route over which such shipment will be transported, and the amount to be transported according to the separate containers making up such shipment.

(d) It is herein declared to be the legislative intent to permit the sale of alcoholic beverages to post exchanges and similar agencies under the jurisdiction of the department of defense on military or naval reservations and posts within the boundaries of this state by wholesalers, manufacturers, and distilleries only upon strict compliance with this section, § 57-3-403 and all other sections applicable to the transportation of alcoholic beverages within, into, or through this state.



§ 57-3-111 - Appropriation for enforcement of law.

There is appropriated from state license and permit fees a sum sufficient for the salaries, cost, expenses, operation and enforcement of this chapter, subject to an allotment by the commissioner of finance and administration, with the approval of the governor, but in no event shall the allotment made by the commissioner exceed the amount of fees collected under this chapter.



§ 57-3-112 - Partial invalidity of law -- Operation and effect.

If the referendum election provisions of this chapter, or any part thereof, as contained in § 57-3-106 or elsewhere, be held unconstitutional, or invalid, void, or ineffective, for any reason, in whole or in part, this chapter must fail as such provisions shall not be severable, and no part of this chapter would have been passed without such provisions being contained therein as valid provisions.






Part 2 - Licenses and Fees

§ 57-3-201 - License classifications.

The alcoholic beverage commission may issue, under this chapter, the following classes of licenses, in relation to alcoholic spirituous beverages exclusively, which shall consist of the following classes only:

(1) Manufacturer's or distiller's or rectifier's license;

(2) Liquor wholesaler's license;

(3) Liquor retailer's license;

(4) Winery license;

(5) Direct shipper's license;

(6) Alcoholic beverage collector's license;

(7) Winemaking on premises facility license;

(8) Farm wine permit; and

(9) Wine at retail food store license.



§ 57-3-202 - Manufacturer's or distiller's licenses -- Qualifications of applicants -- Fees -- Permits to solicit orders -- Penalty -- Rules and regulations.

(a) A manufacturer's or distiller's license may be issued, as hereinafter provided, for the manufacturing of alcoholic spirituous beverages or vintage alcoholic beverages. Any person, firm, or corporation desiring to manufacture for commercial purposes any alcoholic spirituous beverages or vintage alcoholic beverages shall make application to the commission for a license to manufacture the same, which application shall be in writing and verified, on the forms herein authorized, to be prescribed and furnished; and, thereupon, the commission may grant such license, subject to this chapter.

(b) All applicants if individuals must be citizens of the United States, and all stockholders of any corporate licensee must likewise be citizens of the United States.

(c) Such license shall not be issued unless and until there be paid to the commission a separate license fee of one thousand dollars ($1,000).

(d) Before a representative of any manufacturer, rectifier or importer may solicit orders from a licensed wholesaler in this state, such representative must be the holder of a permit issued by the commission. The fee for such permit shall be fifty dollars ($50.00). Such permit shall authorize the holder to solicit orders upon the premises of a licensed wholesaler. No representative may sell the products of, or represent more than one (1) manufacturer, rectifier or importer and its affiliates; that is, such subsidiaries as it may control by means of ownership or the ownership of a controlling stock interest.

(e) "Vintage alcoholic beverages," as used in this section, means all wine sold by wholesalers licensed under § 57-3-203.

(f) (1) A manufacturer's license may be issued to a person, firm or corporation for the limited purpose of blending nonalcoholic products with alcoholic beverages on premises, either on its own behalf or on behalf of other entities pursuant to contract.

(2) A licensee under this subsection (f) may obtain the alcoholic beverages for use in its blending operations from any entity holding a license or permit issued under this section, §§ 57-2-104, 57-3-203, and part 6 of this chapter.

(3) A license may be issued to a manufacturer, under this subsection (f), notwithstanding the requirements of § 57-3-106.

(4) A manufacturer, licensed under this subsection (f) for the limited purpose of blending, may sell, distribute or transport the product produced from its blending operations in accordance with this title.

(g) Notwithstanding subsection (f), an establishment licensed to sell alcoholic beverages for on-premises consumption pursuant to chapter 4, part 1 of this title, may, without a manufacturer's license, produce, store and sell infused products pursuant to § 57-4-108.

(h) The commission is empowered to make such regulations, investigations and audits as it may deem necessary for enforcing and preventing violations of this chapter.

(i) (1) A manufacturer's license issued or renewed under this section to a manufacturer shall also allow such manufacturer to sell at retail on the licensed premises of the manufacturer products that are manufactured on the manufacturer's premises; provided, that no more than five gallons (5 gal.) or one-sixth (1/6) of a barrel of its products may be sold to any one (1) individual per visit to the premises. The manufacturer may serve samples of the product manufactured or distilled at the premises to any person of legal drinking age with or without cost or may include such samples as part of a tour of the manufacturer's or distiller's premises available to the public with or without cost. Such samples may be made available at any location on the manufacturing premises permitted by federal law. The manufacturer shall disclose to the commission the location where samples are available. The hours of sale for the manufacturer to sell products at retail shall be between the hours of eight o'clock a.m. (8:00 a.m.) and eleven o'clock p.m (11:00 p.m) on Monday through Saturday and between the hours of twelve o'clock (12:00) noon and seven o'clock p.m. (7:00 p.m.) on Sunday.

(2) A manufacturer electing to exercise the rights granted to it under subdivision (i)(1), may only sell at retail or provide samples of product that it has obtained from a wholesaler licensed under § 57-3-203, and such wholesaler shall remit all taxes imposed under §§ 57-3-302, 57-3-501 (which shall be collected from the manufacturer based upon its retail sales), and 57-6-201. For products acquired from a wholesaler by a manufacturer under this section, the wholesaler may permit the manufacturer to deliver its products to the location on its premises where such retail sales and samples will be effected, provided the wholesaler permitting such direct shipment must include the amounts delivered in its inventory and depletions for purposes of tax collections.

(3) Notwithstanding any law to the contrary, any manufacturer selling at retail with the license authorized by this subsection (i) shall pay a municipal inspection fee, described in § 57-3-501, if a municipality the manufacturer is located in imposes such inspection fee which shall then be remitted by the wholesaler as described in subdivision (i)(2).

(j) (1) Any nonprofit association organized to encourage and support the manufacture of alcoholic beverages with three (3) or more manufacturers licensed under this section or non-manufacturer non-resident sellers licensed under § 57-3-602(c) as members shall be allowed to hold not more than fifteen (15) alcoholic beverage festivals per calendar year. Each festival shall not exceed a period of seventy-two (72) hours.

(2) Any manufacturer licensed under this section or non-manufacturer non-resident seller licensed under § 57-3-602(c) participating in a festival authorized by this subsection (j) shall be allowed to transport, serve and offer complimentary samples of any alcoholic beverage lawfully manufactured by the manufacturer or on behalf of the non-manufacturer non-resident seller pursuant to § 57-3-602(c) for tasting at the festival.

(3) Any manufacturer licensed under this section or non-manufacturer non-resident seller licensed under § 57-3-602(c) participating in a festival authorized by this subsection (j) shall be allowed to transport alcoholic beverages produced by that manufacturer or on behalf of that non-manufacturer non-resident seller to sell at the festival for consumption off-premises.

(4) (A) Any nonprofit association authorized by this subsection (j) to hold an alcoholic beverage festival shall apply for a special occasion license as defined in § 57-4-102, in order for participating manufacturers licensed under this section or non-manufacturer non-resident sellers licensed under § 57-3-602(c) to serve complimentary samples as described in subdivision (j)(2) and to sell alcoholic beverages produced by the manufacturers or on behalf of the non-manufacturer non-resident sellers for consumption off-premises.

(B) Notwithstanding § 57-4-102(32)(A), a special occasion license issued for an alcoholic beverage festival authorized by this subsection (j) shall be for the duration of the festival for which application is made for a period not to exceed seventy-two (72) hours. A special occasion license issued pursuant to this subsection (j) shall only be available upon the payment of the fee as required by law for each separate day of the festival.

(C) A nonprofit association authorized to conduct an alcoholic beverage festival pursuant to this subsection (j) shall be permitted to hold the festival in any municipality or county of the state in the manner provided in subdivision (j)(5).

(5) A nonprofit association, as defined in subdivision (j)(1), is authorized to conduct an alcoholic beverage festival pursuant to this subsection (j) in a municipality or county of this state that has approved the sale of alcoholic beverages or has a licensed manufacturer located in that municipality or county, subject to complying with all permit requirements of the municipality or county, and in all other municipalities or counties upon receiving approval of the legislative body of the municipality or county to hold such festival at a location and in such manner authorized by such legislative body.



§ 57-3-203 - Wholesaler's licenses -- Qualifications of applicants -- Permits -- Salespersons -- Employees -- Fees -- Disposition of alcoholic beverages after nonlicensed persons secure title.

(a) Any person, or general or limited partnership desiring to sell at wholesale any alcoholic spirituous beverage shall make application to the commission for a license so to do, which application shall be in writing and verified, on the forms herein authorized to be prescribed and furnished; thereupon the commission may grant such license subject to the restrictions of this chapter.

(b) (1) Each applicant for a wholesale license shall pay to the commission a one-time, nonrefundable fee in the amount of three hundred dollars ($300) when the application is submitted for review. Such wholesaler's license, however, shall not be issued unless and until there shall be paid to the commission a separate license fee therefor of three thousand dollars ($3,000), and no license shall be issued except to individuals who are citizens of the state of Tennessee and either have been for at least the two (2) years next preceding citizens of the state of Tennessee or have been citizens of the state of Tennessee at any time for at least fifteen (15) consecutive years.

(2) Notwithstanding any law to the contrary, it shall be lawful for any qualified applicant, including a corporation meeting the requirements of subsection (f), to receive and operate under both an alcoholic beverage wholesaler's license issued pursuant to this part, and a beer wholesaler's license issued pursuant to § 57-5-102, upon satisfying all federal, state and local registration and permitting requirements applicable to both operations. Nothing in this title is intended or shall be construed to prohibit a wholesaler licensed under this part or under chapter 5 of this title from holding more than one (1) license or permit for the wholesale of alcoholic beverages or beer in this state.

(c) No wholesale alcoholic spirituous beverage license shall be issued until the applicant has secured a basic permit to engage in the wholesale liquor business from the federal government.

(d) (1) Each representative or salesperson of any wholesale licensee in this state must obtain a permit from the commission before soliciting orders from retail licensees. No other person shall be allowed to solicit orders for alcoholic beverages from retail licensees, and retail licensees shall not give an order to anyone other than the holder of a wholesale salesperson's permit.

(2) Where a wholesaler licensed under this part also maintains a beer wholesale operation as provided in subdivision (b)(2), it shall be lawful for anyone holding a permit pursuant to this subsection (d) to carry out similar duties with respect to such beer wholesale operation; provided, that the permit holder has also satisfied any legal requirements applicable to such function within a beer wholesale operation.

(e) (1) Every wholesale licensee shall, before employing any person to dispense alcoholic beverages, secure from the commission an employee's permit authorizing such person to serve as an employee in the place of business of such wholesaler. It is made the duty of the wholesaler to see that each person dispensing alcoholic beverages in the wholesaler's place of business has an employee's permit as above required, which permit must be on the person of such employee or upon the premises of the licensee at all times, subject to inspection by the commission or its duly authorized agent.

(2) Where a wholesaler licensed under this part also maintains a beer wholesale operation as provided in subdivision (b)(2), it shall be lawful for anyone holding a permit pursuant to this subsection (e) to carry out similar duties with respect to such beer wholesale operation; provided, that the permit holder has also satisfied any legal requirements applicable to such function within a beer wholesale operation.

(f) (1) A wholesaler's license may, in the discretion of the commission, be issued to a corporation; provided, that no license shall be issued to any corporation unless such corporation meets the following requirements:

(A) All of its capital stock must be owned by individuals who have been residents of Tennessee for not less than five (5) years next preceding or who at any time have been residents of the state of Tennessee for at least fifteen (15) consecutive years, and who have not been convicted within a period of five (5) years preceding acquisition of such stock for violation of either state or United States prohibition laws or revenue laws relating to intoxicating liquors;

(B) No person owning stock in such corporation shall have any interest as partner or otherwise in a business licensed to engage in the retail sale of intoxicating liquors in Tennessee;

(C) No stock of any corporation licensed under this subsection (f) shall be transferred to any person who has not been a resident of Tennessee for at least five (5) years next preceding or who at any time has not been a resident of Tennessee for at least fifteen (15) consecutive years.

(2) The commission is hereby authorized to revoke the wholesale license of any corporation which fails to comply with this subsection (f).

(g) Notwithstanding subsection (f), the commission, in its discretion, may issue a wholesale license to any corporation which has been domiciled in this state for twenty-five (25) years, or which has acquired substantially all of the assets of a Tennessee partnership (or limited liability company) which partnership (or limited liability company) has been continuously operating in this state for ten (10) years where such corporation has the majority of its assets located in this state and all of whose officers in actual control of the wholesale operations shall be actively present at the licensed premises and who are in actual charge of the operations of the wholesaler substantially full- time. If any officers of such corporation have been convicted of any violation of the criminal code or of any violation relating to the enforcement of the liquor laws, no license under this subsection (g) shall issue.

(h) If at any time subsequent to the granting of a wholesale liquor license to any such corporation, the majority of its assets shall cease to remain and be located in the state of Tennessee, and if any of its active officers shall cease to be residents of Tennessee, then the commission, within its discretion, shall have the right to revoke such license. The commission is further granted the right to make investigations at any time to ascertain if the majority of the assets of such corporation are located within the state of Tennessee and whether all of its active officers are residents of Tennessee, as above set out, and should its findings be in the negative, it may revoke such license. The foregoing shall apply irrespective of the provisions contained in § 57-3-404(d).

(i) (1) No license entitling the holder thereof to sell or deal in alcoholic spirituous beverages at wholesale shall be granted except in respect to premises situated within either a county having a population in excess of one hundred twenty thousand (120,000), according to the 2010 federal census or any subsequent federal census, or a county in which the voters of any municipality or other jurisdiction within that county have approved retail package sales or consumption of alcoholic beverages on premises by referendum as provided in this title.

(2) Notwithstanding the requirement imposed in subdivision (i)(1), a wholesale liquor license, limited to the sale and distribution of wine only, not to exceed six thousand (6,000) cases of wine per year, may be issued to an entity that is located in any municipality which:

(A) Has authorized the sale of alcoholic beverages for consumption on the premises pursuant to § 57-4-103;

(B) Has a bond rating of AAA issued by a nationally recognized bond rating agency; and

(C) Is located within a county which has a bond rating of AAA issued by a nationally recognized bond rating agency.

(j) When a person not licensed under this chapter secures title to any alcoholic beverage owned by a wholesaler as a result of a default on loans or revocation of license, the manufacturer, rectifier, distiller or vintner who sold the alcoholic beverage to the wholesaler shall purchase the alcoholic beverage from the nonlicensed person who secured title in order that the creditors are satisfied. Any manufacturer, rectifier, distiller or vintner who fails within thirty (30) days following default or revocation of license of the wholesaler to effect the purchase from the nonlicensed person who secured title shall not be allowed to ship or sell any alcoholic beverage in this state until the purchase is effected.



§ 57-3-204 - Retailer's licenses -- Fees -- Permits for employees -- Permit renewal -- Disposition of alcoholic beverages after nonlicensed persons secure title -- Sign required -- Penalty for failure to comply.

(a) For the retail sale of alcoholic spirituous beverages, including beer and malt beverages, as in this chapter defined, a license may be issued as herein provided. Any person, firm, or corporation desiring to sell alcoholic spirituous beverages, including beer and malt beverages, to patrons or customers, in sealed packages only, and not for consumption on the premises except for conducting tastings pursuant to § 57-3-404(h)(2), shall make application to the commission for a retailer's license, which application shall be in writing and verified, on forms herein authorized to be prescribed and furnished; and the commission may, subject to the restrictions of this chapter, issue such retailer's license. If the premises with respect to which the license is sought is owned by a person, firm or corporation not the applicant, the application shall include the name and address of the owner. If the ownership of the premises should change after a license is granted, the licensee shall, within ten (10) days after becoming aware of such change in ownership, notify the commission in writing of the name and address of the new owner.

(b) (1) Each applicant for a retail license shall pay to the commission a one-time, nonrefundable fee in the amount of three hundred dollars ($300) when the application is submitted for review. A retailer's license under this section shall not be issued until the applicant shall have paid to the commission the annual license fee of eight hundred fifty dollars ($850).

(2) No retail license under this section may be issued to any individual:

(A) Who has not been a bona fide resident of this state during the two-year period immediately preceding the date upon which application is made to the commission or, with respect to renewal of any license issued pursuant to this section, who has not at any time been a resident of this state for at least ten (10) consecutive years;

(B) Who has been convicted of a felony under the laws of this state, any other state or the United States;

(C) Who has had a license related to the manufacture, sale or distribution of any form of alcoholic beverages revoked for cause;

(D) Who is not twenty-one (21) years of age or older;

(E) Who has an interest, whether direct or indirect, in a manufacturer, distiller, rectifier, liquor wholesaler, winery, distributor, retail food store or farm winery selling alcoholic beverages that is licensed in this state, except that the spouse of an applicant for a retail license may own and hold a farm wine permit if the spouse does not hold a retailer's license issued under this section;

(F) Who, other than as a member of the governing body of a city or county, appoints or supervises any law enforcement officer, who is a law enforcement official or who is an employee of the commission;

(G) Who intends to carry on the business authorized by the license as the agent or on behalf of another;

(H) Who at the time of the time of application for renewal of any license issued under this section would not be eligible for the license upon a first application;

(I) Who is the holder of a valid existing license issued for the sale of wine in a retail food store under § 57-3-803, and amendments thereto;

(J) Who does not own the premises for which a license is sought, or does not, at the time of application, have a written and enforceable lease thereon;

(K) Whose spouse would be ineligible to receive a license under this section for any reason other than citizenship, residence requirements or age, except that this subdivision (b)(2)(K) shall not apply in determining eligibility for a renewal license; and

(L) Whose spouse has been convicted of a felony or other crime that would disqualify a person from licensure under this section and such felony or other crime was committed during the time that the spouse held a license under this section.

(3) The commission may, in its discretion, issue such a retail license to a corporation; provided, that no such license shall be issued to any corporation unless such corporation meets the following requirements:

(A) No retail license shall be issued to any corporation if any officer, director or stockholder owning any capital stock in the corporation, would be ineligible to receive a retailer's license for any reason specified in subdivision (b)(2), if application for such retail license had been made by the officer, director or stockholder in their individual capacity;

(B) All of its capital stock must be owned by individuals who are residents of this state and either have been residents of the state for the two (2) years immediately preceding the date application is made to the commission or, with respect to renewal of any license issued pursuant to this section, who has at any time been a resident of this state for at least ten (10) consecutive years;

(C) No person owning stock in such corporation shall have any interest as partner or otherwise, either direct or indirect, in any business licensed to engage in the distribution of liquor, spirits, wine or high alcohol content beer in Tennessee; and

(D) No stock of any corporation licensed under this section shall be transferred to any person who is not a resident of this state and either has not been a resident of the state for at least two (2) years next preceding or who at any time has not been a resident of this state for at least ten (10) consecutive years.

(4) It is the intent of the general assembly to distinguish between licenses authorized generally under this title and those specifically authorized under this section. Because licenses granted under this section include the retail sale of liquor, spirits and high alcohol content beer which contain a higher alcohol content than those contained in wine or beer, as defined in § 57-5-101(b), it is in the interest of this state to maintain a higher degree of oversight, control and accountability for individuals involved in the ownership, management and control of licensed retail premises. For these reasons, it is in the best interest of the health, safety and welfare of this state to require all licensees to be residents of this state as provided herein and the commission is authorized and instructed to prescribe such inspection, reporting and educational programs as it shall deem necessary or appropriate to ensure that the laws, rules and regulations governing such licensees are observed.

[Effective until July 1, 2016.]

(c) Every retail licensee shall, before employing any person to dispense alcoholic beverages, secure from the commission an employee's permit authorizing such person to serve as an employee in the place of business of the retailer. It is made the duty of the retailer to see that each person dispensing alcoholic beverages in the retailer's place of business has an employee's permit as above required, which permit must be on the person of such employee or upon the premises of the licensee at all times subject to inspection by the commission or its duly authorized agent. This subsection (c) shall cease to be effective July 1, 2016, when employees of a retail licensee are required to be certified clerks pursuant to § 57-3-818.

(d) (1) If a retail licensee ceases to do business through the voluntary or involuntary loss of the licensee's license, or if a person not licensed under this chapter obtains title to alcoholic beverages of a retail licensee as a result of a defaulted loan or execution, the wholesaler who sold the alcoholic beverages to the retailer shall purchase such alcoholic beverages from the retailer at a base price of the wholesalers' laid-in cost of such alcoholic beverage. A wholesaler shall be permitted an offset or charge against such payment for any outstanding obligation owed to the wholesaler by such licensee or for reasonable labor, restocking and transportation charges.

(2) Any licensee objecting to the reasonableness of the offset or charge may petition the commission to review such, and shall designate the wholesaler as a respondent. The commission shall conduct a contested case hearing pursuant to the Uniform Administrative Procedure Act, compiled in title 4, chapter 5, part 3, to consider the objection.

(3) The obligation imposed on a wholesaler under this section does not apply to any product which:

(A) Is damaged or cannot be legally sold in this state;

(B) Is not sold to a retailer within one hundred eighty (180) days of demand for repayment;

(C) The wholesaler from whom the product was purchased is not the designated distributor pursuant to § 57-3-301, at the time demand is made;

(D) Product contains a price tag not readily removable; or

(E) Is sold in a commemorative bottle, seasonal decanter or other novelty container.

(e) (1) A manufacturer licensed under § 57-3-202, or under chapter 2 of this title, is authorized to obtain a license under this section for the retail sale of alcoholic beverages or products containing alcohol subject to the further restrictions of this subsection (e).

(2) A manufacturer seeking to obtain a retail license under this subsection (e) shall apply to the commission on such forms as the commission may prescribe.

(3) A retail license issued under this subsection (e) may be located only on the licensed premises of the manufacturers and may be located on such premises whether or not such premises is located in a jurisdiction which has authorized retail sale of alcoholic beverages pursuant to § 57-3-106.

(4) A manufacturer licensed to sell at retail at its retail location under this subsection (e) may sell only such products as are manufactured on the manufacturer's premises; provided, that at such retail location no more than five gallons (5 gal.) or one sixth (1/6) of a barrel of its products may be sold to any one (1) individual per visit to the premises.

(5) A retail license issued under this subsection (e) may be issued to a manufacturer, regardless of the residency or domicile of the manufacturer, notwithstanding the requirements imposed by subsection (b).

(6) Notwithstanding any other law to the contrary, a retail licensee, held by a manufacturer or distiller, may serve samples of the product manufactured or distilled at the premises to any person of legal drinking age without cost or may include such samples as part of a tour of the manufacturer's or distiller's premises available to the public with or without cost. Such samples may be made available at either the premises of the retailer or at such other location on the premises of the manufacturer or distiller holding such retail license which other location has been disclosed to the commission and may be any location on the premises permitted by federal law.

(7) If the retail license under this subsection (e) is held by a manufacturer of high alcohol content beer authorized to manufacture such beverages, then:

(A) Notwithstanding any other law, the retailer may sell its products at such retail location which are manufactured on the manufacturer's premises in accordance with subdivisions (e)(7)(B) and (C) in sizes and containers that are made available through the general wholesale/retail distribution system; provided, that subsection (f) related to the delivery of alcoholic beverages by wholesalers shall be applicable;

(B) (i) Such retailer may also offer and sell beer, as beer is defined in § 57-5-101(b), for consumption on or off-premises, at the same physical location at which it offers samples of and sells its high alcohol content beer; provided, that such beer and high alcohol content beer is brewed on the manufacturer's premises located at the retail location; and further provided, that such manufacturer may distribute such beer as defined in § 57-5-101(b) only to wholesalers licensed pursuant to chapter 5 of this title. A wholesaler of such products may permit a manufacturer to deliver its products to the retail premises operated by such manufacturer directly; provided, that the wholesaler permitting such direct shipment must include the amounts delivered in its inventory and depletions for purposes of tax collections;

(ii) Notwithstanding any other law to the contrary, the hours and days on which such beer or high alcohol content beer may be sold at retail by a manufacturer authorized to manufacture such beverages pursuant to § 57-2-103(f) shall be as set by the governing body of the local jurisdiction in which the manufacturer is located, and such governing body shall further have the authority to authorize the sale of high alcohol content beer and beer within the same store notwithstanding § 57-3-404(e)(1);

(C) Such retailer may sell no more than five gallons (5 gal.) or one sixth (1/6) of a barrel of beer or high alcohol content beer or any combination of such beverages to any one (1) individual per visit to the premises.

(f) (1) A manufacturer licensed under chapter 2 of this title, or this chapter 3, may distribute alcoholic beverages or products containing alcohol only to a wholesaler licensed pursuant to § 57-3-203 where such alcoholic beverages or products are intended for sale at retail in this state; provided, however, that, where such alcoholic beverages are not intended for resale, a manufacturer may make complimentary distributions as allowed by § 57-3-404 and on a periodic basis to its employee or employees in the normal course of employment and to others not licensed under this chapter for routine business or marketing purposes. A wholesaler may permit a manufacturer to deliver its products to the retail premises operated by such manufacturer directly; provided, that the wholesaler permitting such direct shipment must include the amounts delivered in its inventory and depletions for purposes of tax collections imposed pursuant to §§ 57-3-302, 57-6-201 and 57-3-501.

(2) No wholesaler may restrict the sale of its products to a retail license held by a manufacturer but must make its products available to any retailer licensed under this section.

(g) (1) Subsection (e) applies only in those jurisdictions where the voters have approved the sale of alcoholic beverages for off-premises consumption by referendum held pursuant to § 57-3-106 or where the voters have, by local option election, approved the issuance of such special retail license. A special local option election as authorized by this subsection (g), shall be conducted in the manner prescribed in § 57-3-106; provided, that the question submitted to the voters shall be in the following form:

To permit licensed manufacturers to obtain a license to sell alcoholic beverages at retail in _________________ (here insert jurisdiction).

Not to permit licensed manufacturers to obtain a license to sell alcoholic beverages at retail in _________________ (here insert jurisdiction).

(2) In any county having within its boundaries a manufacturer, where the voters of municipalities located within such county have approved the sale of alcoholic beverages, pursuant to § 57-3-106, and where the total population of such municipalities exceeds fifty percent (50%) of the population of the county, no such referendum shall be required; provided, that the authorized retail sales by a manufacturer where no referendum is required is not effective until January 1, 1995.

(h) (1) A restaurant licensed by the commission pursuant to § 57-4-101(a)(1) may also own, or operate, a separate retail license issued under this section to permit off-premise consumption, if such entity satisfies the further conditions of either subdivision (h)(2) or (h)(3).

(2) (A) Notwithstanding the restrictions of § 57-3-208, a restaurant or its affiliate may own or operate a license issued pursuant to § 57-3-204 if:

(i) The retail licensee is located within the same structure as the restaurant in a defined section or portion of the structure as approved by the commission;

(ii) The retail package store and the restaurant are located in a structure constructed prior to 1925 that is placed on the national register of historic places;

(iii) The structure within which such retail package store and restaurant are located shall not be closer than three hundred feet (300') nor more distant than three hundred fifty feet (350') from a federal interstate highway;

(iv) The structure within which such retail package store and restaurant are located shall be no farther than one hundred feet (100') from a public park adjacent to a navigable waterway, and shall be no closer than five hundred feet (500') nor more distant than five hundred fifty feet (550') from a railway station providing commuter rail service that railway employs standard gauge locomotives and coaches; and

(v) The structure within which such retail package store and restaurant are located shall be located within a county having a metropolitan form of government with a population in excess of five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census.

(B) Notwithstanding § 57-3-208, the retail license issued pursuant to this subsection (h) to a restaurant or its affiliate shall be subject to the requirements of this title. It shall be the duty of the commission to verify that all persons owning or operating a retail license issued under this subdivision (h)(2) meet the qualifications to receive a license.

(3) (A) Notwithstanding the requirements of § 57-3-208, a restaurant, or its affiliate, may also own or operate a license issued pursuant to § 57-3-204, if:

(i) The location of the retail licensee is in the same structure as the restaurant; provided, the retail operations are conducted in a portion of the structure as identified to and approved by the commission;

(ii) The structure within which the restaurant and the retail licensee are located is situated on:

(a) A tract or tracts of land having at least twenty-four (24) contiguous acres;

(b) Land adjacent to a federal interstate highway; and

(c) Property no farther than two hundred fifty feet (250') from a commercial railroad tract, upon which tracts of land there is a residence constructed prior to 1860 and upon which tracts is located a historic stable and carriage house;

(iii) The retail licensee is owned or authorized to be operated by an entity recognized as exempt from taxation under Internal Revenue Code Section 501(c)(3) (26 U.S.C. § 501(c)(3)); and

(iv) The retail licensee is located within a county having a metropolitan form of government with a population in excess of five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census.

(B) Notwithstanding § 57-3-208, any retail license issued pursuant to this subdivision (h)(3) shall be subject to the requirements of this title. It shall be the duty of the commission to verify that the entity owning or operating the retail license meets the qualifications of this subdivision (h)(3) and that all of the owners or operators authorized by the nonprofit entity to operate the license otherwise qualify under this title.



§ 57-3-205 - Location of retail license restricted.

(a) No license entitling the holder thereof to sell or deal in alcoholic spirituous beverages at retail shall be granted with respect to premises not situated within either a municipality as defined in § 57-3-101 or within a civil district of a county, which district shall have a population of thirty thousand (30,000) persons or more, according to the federal census for the year 1950 or any subsequent census, but which civil district shall not have lying either wholly or partially within its boundaries a municipality as defined in § 57-3-101.

(b) This section shall not be construed to apply to any civil district of any county of this state which county has a population of not more than one hundred seventy-eight thousand five hundred (178,500) nor less than one hundred seventy-eight thousand four hundred (178,400), according to the federal census of 1940 or any subsequent federal census.



§ 57-3-206 - Collection and disposition of wholesale and retail dealers license fees.

It is made the duty of the commission to collect all license fees paid or due the state on account of each license issued to a wholesale or retail dealer in alcoholic spirituous beverages, or in respect to the continuance of any of such licenses. The commission shall deposit collections with the state treasurer to be earmarked for and allocated to the commission for the purpose of the administration and enforcement of the duties, powers, and functions of the commission.



§ 57-3-207 - Grape and Wine Law.

(a) This section shall be known and may be cited as the "Grape and Wine Law." This section shall prevail over any conflicting statutory provision.

(b) A winery license may be issued as provided in this section for the manufacture of alcoholic vinous beverages, as defined in § 57-3-101, upon a verified, written application to the commission on the proper form authorized to be prescribed and furnished in this section, and the application may be granted by the commission, subject to the restrictions of this chapter. Any winery license issued pursuant to this section shall authorize the holder of the license to manufacture, but not rectify, alcoholic vinous beverages, unless the holder of the license is also a distiller or rectifier, or both, holding a license to distill or rectify, or both, alcoholic spirituous beverages, and the winery license shall authorize the holder of the license to place the alcoholic vinous beverages in containers or bottles. Out-of-state wineries may apply for and obtain a winery license issued in accordance with this section.

(c) Each applicant for a winery license issued pursuant to this section shall pay to the commission a one-time, nonrefundable fee in the amount of three hundred dollars ($300) when the application is submitted for review. The license shall not be issued until a license fee of one hundred and fifty dollars ($150) is paid to the commission by the winery, but issuance of the license is exempt from the requirements of § 57-3-106. The commission shall deposit collections with the state treasurer to be earmarked for and allocated to the commission for the purpose of the administration and enforcement of the duties, powers and functions of the commission.

(d) No winery license shall be issued except to persons who have not been convicted, and whose officers and principals have not been convicted, within a period of five (5) years preceding application of any felony or any violation of any state or federal laws relating to alcoholic beverages.

(e) Notwithstanding this section, a private individual in that person's own home may manufacture wine in an amount not in excess of that amount annually permitted as of March 22, 1973, by federal statute and regulations relative to household manufacture and consumption; provided, that the wine is for personal consumption by members of that person's household.

(f) (1) A winery licensed under this section may serve wine, with or without charge, as samples for tasting on the premises at the winery, and may sell wine at retail in sealed containers at the winery, but not for consumption in the bonded areas.

(2) A winery licensed under this section may donate wine without charge to nonprofit religious, educational or charitable institutions or associations.

(3) For purposes of this section, "premises" means any and all of the real property owned or leased by the winery, except for the bonded areas.

(g) A winery licensed under this section may exchange wine in bulk with other wineries and the bulk exchange, whether in return for wine or other consideration, shall not be considered a sale subject to tax.

(h) (1) In addition to its own wine, a winery or farm winery permit holder is authorized to sell at retail items related to or incidental to the use, consumption, dispensing, or storage of wine on the licensed premises. Such items may include, but are not limited to:

(A) Juices or concentrates derived from juices, or any agricultural products;

(B) Items used in home winemaking;

(C) Gift or tourism related items including baskets or gift cards;

(D) Utensils and supplies related or incidental to the use, consumption, dispensing or storage of wine, including, without limitation, wine glasses, corkscrews, beverage strainers, pourers, flasks, jiggers, stirrers, wine racks, wine refrigerators, wine cellars, pouring aids, coasters, bottle stoppers, decanters, carafes, glassware, ice crushers, bottle openers, can openers, and devices to maximize oxidation in uncorked wine bottles and other items used in connection with the consumption, storage, or dispensing of wine;

(E) Fruit, cheese, appetizers, chips, pretzels, and other snack foods or food items served to pair with wine;

(F) Nonalcoholic beverages;

(G) Ice, beverage coolers, and ice chests;

(H) Articles of clothing, accessories, and souvenir items imprinted with advertising, logos, slogans, trademarks, or messages related to wine or the winery's name;

(I) Smoking or tobacco related products; and

(J) Wine literature, cookbooks, or periodicals.

(2) (A) A winery or farm winery permit holder is not authorized to sell at retail:

(i) Distilled spirits;

(ii) Wine that is not manufactured or bottled on the licensed premises, or in the case of a farm winery permit holder, wine that was not made in pursuant to § 57-3-207(o); or

(iii) Beer.

(B) Nothing in this subsection (h) shall prohibit a winery or farm winery permit holder from holding a license pursuant to § 57-4-101, as authorized by subsection (s), and engaging in the activities permitted under such license.

(C) Nothing in this subsection (h) shall prohibit a winery or farm winery permit holder from holding a beer license for on-premises consumption and engaging in the activities permitted under such license.

(i) A winery licensed under this section located in this state may sell no more than five (5) cases or sixty (60) liters of wine to any single retail customer in one (1) day. It shall be legal for any purchaser of wine from a winery licensed under this section to transport into and within this state no more than five (5) cases or sixty (60) liters of wine in one (1) day. Any wine transported pursuant to this section must be accompanied by a bill of sale sufficiently identifying the nature, quantity, purchaser, date and place of purchase of the wine. Bills of sale purchased from out-of-state wineries licensed under this section must reflect that the wine was purchased for transport into this state and that Tennessee taxes have been paid. Any person transporting such wine in excess of five gallons (5 gals.) shall have with the shipment a receipt or other documentation demonstrating that the wine was purchased from a winery as licensed in this section.

(j) Any licensee or other person who sells, furnishes, disposes of, gives or causes to be sold, furnished, disposed of or given, any wine in this state or for transport into this state, to any person under the age of majority as established by § 57-4-203(b), commits a Class A misdemeanor.

(k) The commission is empowered and authorized to promulgate such rules and regulations as may be necessary to carry out the duties of the commission as provided in this section, including, but not limited to, procedures governing the production, sale and transportation of wine. The commissioner of revenue shall establish procedures governing the keeping of records for tax purposes and the payment of taxes by a winery licensed under this section; and for any failure to comply with the procedures, the commissioner shall notify the commission, which is authorized to revoke or suspend the license of any winery.

(l) It is the duty of the commissioner of agriculture to disseminate the best information available as to the methods of cultivation of crops that may be utilized in Tennessee for the production of wine and the methods of making such wines. It is also the duty of the commissioner to establish reasonable procedures requiring proper sanitary conditions about the winery and to certify that these conditions have been met before the commission issues any license. The commissioner shall establish reasonable procedures requiring the process of producing wine to be carried on under proper sanitary conditions and in a sanitary manner; and for any failure to comply with the procedures, the commissioner shall notify the commission, which is authorized to revoke or suspend the license of any winery.

(m) (1) Any nonprofit association organized to encourage and support grape growing and winemaking with ten (10) or more wineries licensed under this section as members shall be allowed to hold not more than eight (8) wine festivals per calendar year. Each festival shall not exceed a period of seventy-two (72) hours.

(2) Any winery licensed under this section participating in a festival authorized by this subsection (m) shall be allowed to transport, serve and offer complimentary samples of their wines for tasting at the festival. The complimentary sample size shall be restricted to a one ounce (1 oz.) serving with only one (1) sample per person for each type of wine. Any person serving wine at the festival shall possess a server permit from the commission as described in part 7 of this chapter.

(3) Any winery licensed under this section participating in a festival authorized by this subsection (m) shall be allowed to transport wine produced by that winery to sell at the festival for consumption off-premises.

(4) (A) Any nonprofit association authorized by this subsection (m) to hold a wine festival shall apply for a special occasion license as defined in § 57-4-102, in order for participating wineries licensed under this section to serve complimentary samples as described in subdivision (m)(2) and to sell wine produced by the wineries for consumption off-premises.

(B) Notwithstanding § 57-4-102(32)(A), a special occasion license issued for a wine festival authorized by this subsection (m) shall be for the duration of the festival for which application is made for a period not to exceed seventy-two (72) hours. A special occasion license issued pursuant to this subsection (m) shall only be available upon the payment of the fee as required by law for each separate day of the festival.

(C) A nonprofit association authorized to conduct a wine festival pursuant to this subsection (m) shall be permitted to hold the festival in any municipality or county of the state in the manner provided in subdivision (m)(5).

(5) A nonprofit association, as defined in subdivision (m)(1), is authorized to conduct a wine festival pursuant to this subsection (m) in a municipality or county of this state that has approved the sale of alcoholic beverages or has a licensed winery located in that municipality or county, subject to complying with all permit requirements of the municipality or county, and in all other municipalities or counties upon receiving approval of the legislative body of the municipality or county to hold such a festival at a location and in such manner authorized by such legislative body.

(n) If any provision of this section or application of this section to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the section that can be given effect without the invalid provision or application, and to that end the provisions of this section are declared to be severable.

(o) (1) As used in this subsection (o):

(A) "Farm" means a farming operation located in Tennessee consisting of commercial vineyards, fruit orchards or fruit gardens or any combination of such farming operations;

(B) "Farm wine producer" means a farm which produces its own locally grown product from a vineyard, fruit orchard or fruit garden or any combination of such farming operations to be used in the making of wine; and

(C) "Wine" means an alcoholic beverage containing a minimum of ninety-five percent (95%) of the product of vineyards, fruit orchards or fruit gardens grown and harvested at a farm as the wine being sold by the farm wine producer.

(2) A farm wine permit may be issued as provided in this subsection (o) to a farm wine producer, upon verified, written application to the commission on the proper form authorized to be prescribed and furnished by the commission, and the application may be granted by the commission, subject to the further restrictions of this chapter, other than § 57-3-106.

(3) Each applicant for a farm wine permit shall pay to the commission a one-time, nonrefundable fee in the amount of three hundred dollars ($300) when the application is submitted for review. The permit shall not be issued until a permit fee of one hundred and fifty dollars ($150) is paid to the commission by the farm wine producer, but issuance of the permit is exempt from the requirements of § 57-3-106. The commission shall deposit collections with the state treasurer to be earmarked for and allocated to the commission for the purpose of the administration and enforcement of the duties, powers and functions of the commission.

(4) The holder of a farm wine permit may:

(A) Transport or have transported produce grown on the farm to a winery licensed pursuant to subsection (b), for the manufacture, bottling and labeling of unfortified wine from such produce;

(B) Receive such wine back from the winery manufacturing, bottling and labeling the wine for the farm wine producer;

(C) Offer on the premises of the farm single servings of its wine, with or without charge, as tastings for each wine sample; and

(D) Sell at retail on the premises of the farm sealed containers of wine made from the produce of its vineyard, orchard or fruit garden in a designated building or area.

(5) [Deleted by 2014 amendment, effective May 24, 2014.]

(6) Subsections (d), (h), (i), (j), (m) and (n) which apply to wineries shall also apply to farm wine permittees.

(p) (1) A winery licensed under this section is authorized to receive produce from a farm wine producer grown on the farm for the purpose of manufacturing, bottling and labeling of wine for such producer. The wine label shall indicate the name of the farm where the fruit was grown and harvested and the name of the winery manufacturing, bottling and labeling such wine.

(2) Such winery shall be responsible for the payment of the state gallonage tax imposed pursuant to § 57-3-302 and the federal alcoholic beverage excise taxes due and owing on the wine bottled by the winery prior to the bottled wine leaving the winery's bonded premises.

(3) The winery is authorized to transport the wine from the winery back to the farm wine permit holder, notwithstanding § 57-3-107(b) or any other law to the contrary. It is lawful for common carriers to transport from the winery which manufactured, bottled and labeled such wine to the farm permit holder pursuant to an agreement or contract with a licensed winery.

(q) (1) A winery licensed under this section that has a total annual wine production of fifty thousand gallons (50,000 gals.) or less shall be authorized to obtain an additional self-distribution permit from the commission subject to the obligations imposed in this subsection (q).

(2) No self-distribution permit shall be issued to or held by a winery that has registered a distribution contract with a wholesaler licensed pursuant to § 57-3-203, if the terms of that contract include distribution rights for a county that is located, in whole or in part, within one hundred (100) miles of the licensed winery where the wine being distributed has been manufactured, produced, or bottled. Any winery holding a self-distribution permit that registers such a distribution contract with a wholesaler or whose total output in a calendar year exceeds fifty thousand gallons (50,000 gals.) shall cease self-distributing its wine under subdivision (q)(3) and shall promptly surrender the winery's self-distribution permit.

(3) A winery seeking a self-distribution permit under this subsection (q) may distribute not more than three thousand (3,000) cases of wine manufactured, produced, or bottled on the winery's premises to any licensee holding a license issued pursuant to chapter 4, part 1 of this title, located within one hundred (100) miles of the winery's premises where such wine has been manufactured, produced, or bottled.

(4) A winery engaged in self-distribution under this section shall be responsible for all taxes and records which are imposed upon a wholesaler under § 57-3-203 which result from any direct sales under this subsection (q).

(5) The commission shall impose no additional fee or charge for the issuance of a self-distribution permit under this section.

(r) (1) For purposes of this subsection (r), "satellite facility" means any facility or location other than the primary business location of a winery or farm wine producer.

(2) Any winery or any farm wine producer licensed by this section may conduct business at any two (2) satellite facilities in any jurisdiction where it is lawful to manufacture intoxicating liquors or intoxicating drinks pursuant to § 57-2-103(c) and (d). At its satellite facilities, the winery may conduct any business that is authorized at the licensed winery, except for the manufacturing and bottling of wine. At its satellite facilities, a farm wine producer may conduct any business that is authorized at the premises of the farm wine producer.

(3) (A) Any winery licensed by this section or any farm wine producer shall obtain a satellite permit for each satellite facility utilized by the winery or farm wine producer from the commission in order to:

(i) Serve samples with or without charge;

(ii) Sell wine for consumption on or off the permitted premises; and

(iii) Sell any other products under subsections (h) and (o).

(B) In addition to the permit authorized in subdivision (r)(3)(A), any winery licensed under this section that has a total annual wine production of fifty thousand gallons (50,000 gals.) or less or any farm wine producer licensed under this section may qualify for a satellite permit to authorize no more than three (3) such wineries, farm wine producers, or any combination thereof, to conduct business at one (1) satellite facility.

(C) Any violation of any rule or statute by a satellite facility shall be deemed to be a violation by any winery or farm winery producer that participates in a satellite facility.

(D) Any winery or farm winery producer, seeking to establish or operate a satellite facility shall disclose to the commission each winery or farm winery producer participating in the satellite facility. Any participant in a satellite facility shall provide any information requested by the commission prior to participating in the satellite facility.

(4) A satellite permit issued to a winery or farm wine producer pursuant to this subsection (r) shall only be available upon the payment of a one-time application fee to the commission of three hundred dollars ($300) per satellite location and upon the payment of an annual license fee of one hundred fifty dollars ($150).

(5) (A) Any winery or farm wine producer licensed under this section that has obtained a satellite permit and elects to charge consumers for samples may only sell such samples that are manufactured by the winery or farm wine producer. Any wine provided at the satellite facility for sales, whether for tastings, for consumption on the premises, and for consumption off the premises, shall be obtained from a wholesaler licensed pursuant to § 57-3-203.

(B) A wholesaler of the winery or farm wine producer's products may permit a winery or farm wine producer to deliver for sale products which are sold on the premises of the winery, the farm wine producer, or the satellite facility; provided, that the wholesaler permitting such direct shipment shall include the amounts delivered in its inventory, report depletions for purposes of tax collection, and be responsible for the payment of taxes of such depletions.

(s) (1) Any winery or farm wine producer licensed pursuant to this section may qualify for and hold a license under chapter 4 of this title as a restaurant or limited service restaurant; provided, that notwithstanding chapter 4 of this title related to restrictions or prohibitions on licensees under chapter 4 of this title, a restaurant or limited service restaurant may sell for off-premises consumption, wine manufactured pursuant to this section at such location or at any other restaurant or limited service restaurant licensed under chapter 4 of this title that is owned by the same person.

(2) Notwithstanding any law, rule, or regulation to the contrary, any winery or farm wine producer licensed under this section may serve wine manufactured by the winery or the farm wine producer for consumption on the premises of the winery or farm wine producer.

(t) (1) Except as provided in subdivision (t)(2), any sale of wine authorized by this section for consumption on the premises at the winery or on the premises of the farm wine producer shall be subject to taxation pursuant to § 57-4-301(c) in addition to any sales tax which is due. The taxes shall be paid and collected in the manner prescribed by § 57-4-301 and the rules of the department of revenue promulgated under the authority of that section.

(2) Nothing in this section authorizes the collection of taxes pursuant to § 57-4-301(c) for the sale of wine:

(A) As samples for tasting, with or without charge, for consumption on the premises; or

(B) At retail in sealed containers for consumption on the premises, but not for consumption in the bonded areas.



§ 57-3-208 - Certificate required -- Contents -- Exceptions.

(a) As a condition precedent to the issuance of a license under § 57-3-204, every applicant for a license under that section shall submit with the application to the commission a certificate signed by the county mayor or chair of the county commission in which the licensed premises are to be located if outside the corporate limits of a municipality or, if within a municipality, from the mayor or a majority of the commission, city council, or legislative body of the municipality, by whatsoever name designated, or if the municipality has no mayor, from the highest executive of the municipality.

(b) The certificate must state:

(1) That the applicant or applicants who are to be in actual charge of the business have not been convicted of a felony within a ten-year period immediately preceding the date of application and, if a corporation, that the executive officers or those in control have not been convicted of a felony within a ten-year period immediately preceding the date of the application;

(2) That the applicant or applicants have secured a location for the business which complies with all restrictions of any local law, ordinance, or resolution, duly adopted by the local jurisdiction, as to the location of the business;

(3) That the applicant or applicants have complied with any local law, ordinance or resolution duly adopted by the local authorities regulating the number of retail licenses to be issued within the jurisdiction.

(c) Municipalities and counties are hereby authorized to limit the location of retail liquor stores and the number of licenses issued within their jurisdictions. No local law, ordinance or resolution may limit the location and number of licenses authorized under § 57-3-204, so as to unreasonably restrict the availability of alcoholic beverages for the residents of such municipalities and counties. A local jurisdiction may impose reasonable residency requirements on any applicant. However, if a local jurisdiction does impose such residency requirements, such local jurisdiction shall not be authorized to impose any residency requirement on any applicant who has been continuously licensed pursuant to § 57-3-204 for seven (7) consecutive years.

(d) An applicant may seek review of the denial of a certificate by instituting an action in the chancery court having jurisdiction over the municipality or county within sixty (60) days of the denial.

(e) A failure on the part of the issuing authority to grant or deny the certificate within sixty (60) days of the written application for such shall be deemed a granting of the certificate.

(f) The requirement imposed by this section to submit a certificate shall not be applicable to any applicant if:

(1) The authority of the county or municipality charged with the responsibility to issue the certificate required herein shall have failed to grant or deny the certificate within sixty (60) days after written application for such certificate is filed; or

(2) The applicant submits a final order of a court holding that the denial of the required certificate was unreasonable, as established by subsections (c) and (d).



§ 57-3-209 - Collectors of containers that hold alcoholic beverages.

(a) For purposes of this section:

(1) "Alcoholic beverage collector" means an individual who collects commemorative bottles containing alcoholic beverages, wine or distilled spirits, where the individual displays the collection in a location available to the public, either by appointment or on a regular schedule, and who sells collectible alcoholic beverages for the purpose of collection, without the intent that the collectible alcoholic beverage be consumed; and

(2) "Collectible alcoholic beverage" means an alcoholic beverage, distilled spirit or wine in a unique or commemorative bottle, decanter or other container, not generally available at a licensee holding a permit issued pursuant to § 57-3-204.

(b) Any individual qualifying as an alcoholic beverage collector may apply to the commission for a license as an alcoholic beverage collector, authorizing that individual to purchase wine, distilled spirits and other alcoholic beverages from any entity authorized to sell such products and shall be authorized to sell, in a face to face transaction only, collectible alcoholic beverages, as defined in this section, to any person twenty-one (21) years of age or older. The license may be issued notwithstanding the requirements of § 57-3-106.

(c) No license shall be issued under this section to any person who has an interest, direct or indirect, in any business holding a license issued under chapter 2 of this title or pursuant to § 57-3-202, § 57-3-203, § 57-3-204, § 57-3-207, § 57-3-218 or § 57-4-101.

(d) Any sale of any alcoholic beverage, wine or distilled spirit by an individual licensed under this section shall be presumed not to be a sale of a collectible alcoholic beverage if the price of the sale is not at least three hundred percent (300%) of the price of the same brand, vintage, quantity and type of alcoholic beverage, distilled spirit or wine as is available at any licensee holding a license pursuant to § 57-3-204. The alcoholic beverage collector shall have the burden of proving that any sale authorized under this section satisfies the requirements of this section.

(e) (1) An alcoholic beverage collector shall be responsible for remitting all sales taxes due resulting from any sale by the collector under this section. Where the collector cannot demonstrate that the collectible alcoholic beverage was purchased from a licensee holding a license pursuant to § 57-3-204, the collector shall also pay the taxes imposed pursuant to § 57-3-302.

(2) The taxes levied on sales made by an alcoholic beverage collector as authorized by this section shall become due and payable on the first day of each month following the month when the sales occur and shall become delinquent if not paid on or before the twentieth day of each following month. For the purpose of ascertaining the amount of tax payable, it is the duty of each alcoholic beverage collector to transmit to the commissioner of revenue a return on forms prescribed by the commissioner.

(f) Each applicant for an alcoholic beverage collector's license under this section shall pay to the commission a one-time, nonrefundable fee in the amount of three hundred dollars ($300) when the application is submitted for review. An alcoholic beverage collector's license under this section shall not be issued until the applicant has paid to the commission the annual license fee of one thousand dollars ($1,000).



§ 57-3-210 - Restrictions on license holders -- Employees -- Penalties.

(a) The license fee for every license issued under this chapter shall be payable by the person making application for such license and to whom it is issued, and no other person shall pay for any license issued under such sections. In addition to all other penalties provided in this chapter, a violation of this section shall authorize and require the revocation of the license, the fee for which was paid by another, and also the revocation of the license, if any, of the person so paying for the license of another.

(b) (1) No wholesaler's or retailer's license shall be issued to a person who is a holder of a public office, either appointive or elective, or who is a public employee, either national, state, city or county. It is unlawful for any such person to have any interest in such wholesale or retail business, directly or indirectly, either proprietary or by means of any loan, mortgage, or lien, or to participate in the profits of any such business;

(2) The foregoing shall not apply to uncompensated appointees to municipal boards and commissions where the boards or commissions on which such appointees serve have no duty to vote for, overlook, or in any manner superintend the sale of alcoholic beverages.

(c) No wholesaler or retailer shall be a person who has been convicted of a felony involving moral turpitude, within ten (10) years prior to the time the person or the concern with which the person is connected shall receive a license; provided, however, that this subsection (c) shall not apply to any person who has been so convicted, but whose rights of citizenship have been restored or judgment of infamy has been removed by a court of competent jurisdiction; and in the case of any such conviction occurring after a license has been issued and received, the license shall immediately be revoked, if such convicted felon be an individual licensee, and if not, the partnership, corporation or association with which the felon is connected shall immediately discharge the felon.

(d) None of the licenses or permits provided by this chapter, or which may be issued thereunder, shall under any condition be issued to any person who, within ten (10) years preceding application for such license or permit shall have been convicted of any offense under this title or of any similar law of any other state or of the United States prohibiting or regulating the sale, possession, transportation, storing, manufacturing, or otherwise handling intoxicating liquors or who has, during such period, been engaged in business alone or with others, in violation of any of such laws or rules and regulations promulgated pursuant thereto, as they existed on March 2, 1939, or as they existed or may exist thereafter.

(e) No manufacturer, brewer or wholesaler shall have any interest in the business or building containing licensed premises of any other person having a license under this chapter, or in the fixtures of any such person.

(f) (1) It is unlawful for any person to have ownership in, or participate, in, either directly or indirectly, the profits of any wholesale or retail business licensed under this chapter, unless the interest in such business and the nature, extent and character thereof shall appear on the application; or if the interest is acquired after the issuance of a license, unless it shall be fully disclosed to the commission and approved by it. Where such interest is owned by such person on or before the application for any license, the burden shall be upon such person to see that this section is fully complied with, whether the person personally signs or prepares the application, or whether the same is prepared by another; or if such interest is acquired after the issuance of the license, the burden of such disclosure of the acquisition of such interest shall be upon both the seller and the purchaser.

(2) A violation of this subsection (f) is a Class C misdemeanor.

(g) No person shall be employed in the storage, sale or distribution of alcoholic beverages except a citizen of the United States.

(h) No manufacturer, wholesaler or retailer, or any employee thereof, engaged in the physical manufacture, storage, sale or distribution of alcoholic beverages shall be a person under eighteen (18) years of age, and it is unlawful for any wholesaler or retailer to employ any person under eighteen (18) years of age for the physical storage, sale, or distribution of alcoholic beverages, or to permit any such person under such age on its place of business to engage in the manufacture, storage, sale or distribution of alcoholic beverages.

(i) No manufacturer, wholesaler or retailer shall employ in the manufacture, storage, sale or distribution of alcoholic beverages, any person who, within ten (10) years prior to the date of employment, shall have been convicted of a felony involving moral turpitude, and in case an employee should be so convicted, the employee shall immediately be discharged; provided, however, that this subsection (i) shall not apply to any person who has been so convicted, but whose rights of citizenship have been restored, or judgment of infamy has been removed by a court of competent jurisdiction.

(j) This section shall be in addition to any other restriction or condition which may be contained elsewhere in this chapter or chapters 1 and 9 of this title.



§ 57-3-211 - Display of license, rules and regulations.

Any person granted a license to carry on any of the businesses or undertakings contemplated by this chapter shall, before being qualified to do business, display and post, and keep displayed and posted, in the most conspicuous place on the premises, such license, and shall promptly procure and keep at the place of business a copy of the rules and regulations promulgated by the commission.



§ 57-3-212 - Transfer of permits restricted.

(a) The holder of a license may not sell, assign or transfer such license to any other person, and such license shall be good and valid only for the twelve (12) months after the same was issued.

(b) Licensees who are serving in the military forces of the United States in time of war may appoint an agent to operate under the license of the licensee during the absence of the licensee. In such instances, the license shall continue to be carried and renewed in the name of the owner. The agent of the licensee shall conform to all the requirements of a licensee under this chapter, including the furnishing of a certificate as provided under § 57-3-208. No person who is ineligible to obtain a license under this chapter shall be eligible to serve as the agent of a licensee under this section.

(c) Except as expressly authorized, there shall be no transfer of any permit from the holder thereof to another, nor, except in special instances to be fixed by rule or regulation of the commission, any transfer thereof from one (1) location to another.



§ 57-3-213 - Expiration of licenses -- Renewal.

(a) Each license shall expire twelve (12) months following the date of its issuance. The commission is authorized to issue renewal licenses for all qualified persons licensed as of July 1, 1981 for a period of time greater than three (3) months but less than a year so as to distribute expiration dates throughout the year, for the year following July 1, 1981 only. The license fee or the proportionate part thereof prescribed by this chapter shall be paid in advance at the time the application for renewal is made as provided by this chapter.

(b) Each license issued pursuant to this chapter may be renewed upon application therefor by the licensee. The renewal application shall be accompanied by the payment of the annual fee for such license. Each license shall automatically expire twelve (12) months from the date of its issuance unless the licensee has filed a renewal application and paid the annual license fee or privilege tax required by this title.

(c) The commission shall consider the application with all other evidence which it may obtain by investigation or otherwise in determining whether the license is to be renewed. The commission shall make such order, as the entire record justifies, granting or refusing the renewal application, and such order shall be effective from its date. If the license is not renewed, the applicant is entitled to the hearing and notice requirements as set out in § 57-3-214.

(d) In addition to these requirements the application for license renewal shall be accompanied by a certificate as set forth in § 57-3-208, which certificate shall be valid for two (2) years. A new certificate shall be required every other year, to be submitted with the application for renewal.



§ 57-3-214 - Revocation, suspension or denial of license or permit.

(a) Whenever, under this chapter, the commission is authorized to revoke a license or permit issued by it, except in those cases where revocation is mandatory, it may, if, in its discretion, it feels that revocation of the license or permit is too drastic a penalty, suspend the license or permit, and the procedure for such suspension and the review of such suspension order shall be the same as that prescribed herein for revocation of licenses or permits issued under this chapter.

(b) If a revocation of license is being contemplated with respect to a retailer's license on premises owned by a person, firm or corporation not the licensee, a copy of the notice sent to the licensee shall also be sent to the owner at the address on record with the commission.

(c) The commission or other employee designated by the commission is empowered to subpoena witnesses and compel their attendance and the production of records, memoranda, papers and other documents at any hearing authorized under this section.

(d) At all hearings provided for herein, the commission shall provide a stenographer to take a stenographic record of the evidence adduced at such hearing. The applicant, licensee, permittee, or protestant shall be entitled to a copy of the stenographic record, upon application thereof, and upon paying the reasonable cost thereof to be fixed by the commission. The commission may require the applicant to bear the costs of any hearing required on the application including any fees to court reporter and preparation and copying of a transcript or stenographic record of such hearing. All such costs must be paid by the applicant before it may receive its license.

(e) No judge of any court shall have the authority to supersede, stay or enjoin any order of revocation of the commission issued pursuant to a hearing authorized under this section, but such order shall remain in full force and effect until the final decision by the supreme court except where the judgment of the circuit court is unappealed from and has become a final judgment.



§ 57-3-215 - New license after revocation.

(a) Where a license is revoked, no new license shall be issued to permit the sale of alcoholic beverages on the same premises until after the expiration of one (1) year from the date such revocation becomes final and effective.

(b) If the premises are owned by a person, firm or corporation not the licensee, the commission may, in its discretion, waive subsection (a) or reduce the time within which no new license may be granted with respect to the same premises.



§ 57-3-216 - Federal license as evidence of sales.

The possession of any federal license to sell alcoholic beverages defined in § 57-3-101, without the corresponding requisite state license, shall in all cases be prima facie evidence that the holder of such federal license is selling alcoholic beverages in violation of the terms of this chapter.



§ 57-3-217 - Direct shipper's license.

(a) Any person, firm or corporation that holds a federal basic permit pursuant to the Federal Alcohol Administration Act, compiled in 27 U.S.C. § 201 et seq., and is in the business of manufacturing, bottling or rectifying wine may apply to the commission for a direct shipper's license under this section.

(b) A direct shipper, meeting the requirements of this section, shall be authorized to make sales and delivery of wine, as defined in § 57-3-101, by common carrier to the citizens of this state over the age of twenty-one (21) who have purchased the wine directly from the direct shipper, subject to the limitations and requirements imposed by this section.

(c) As a condition to the issuance of a direct shipper's license as authorized in this section, an applicant for the license must satisfy the following conditions:

(1) Pay to the commission a one-time nonrefundable fee in the amount of three hundred dollars ($300) when the application is submitted for review. A direct shipper's license under this section shall not be issued until the applicant has paid to the commission the annual license fee of one hundred fifty dollars ($150);

(2) Execute a consent to jurisdiction and venue of all actions brought before the commission, any state agency or the courts of this state, such that any and all hearings, appeals and other matters relating to the license of the direct shipper shall be held in this state;

(3) Acknowledge, in writing, that it will contract only with common carriers that agree that any delivery of wine made in this state shall be by face-to-face delivery and that deliveries will only be made to individuals who demonstrate that the individuals are over twenty-one (21) years of age and the individuals sign upon receipt of the wine.

(d) (1) No direct shipper may ship more than a total of nine (9) liters of wine to any individual during any calendar month nor shall the shipper ship more than twenty-seven (27) liters of wine to any individual in any calendar year.

(2) Any shipment of wine pursuant to this section shall be made only in containers that clearly indicate on the exterior of the container, visible to a person at least three feet (3') away, that the container "CONTAINS ALCOHOL: SIGNATURE OF PERSON AGE 21 OR OLDER REQUIRED FOR DELIVERY".

(e) (1) A direct shipper shall be responsible for remitting all sales taxes due resulting from any sale made under this section. In addition to all sales taxes imposed upon such sale, a direct shipper shall remit the gallonage tax as imposed by § 57-3-302.

(2) The taxes levied on sales made by a direct shipper as authorized by this section shall become due and payable on the first day of each month following the month during which the sales occur, and shall become delinquent if not paid on or before the twentieth day of each such following month. For the purpose of ascertaining the amount of tax due, it is the duty of any direct shipper licensed pursuant to this section to transmit to the commissioner of revenue appropriate returns on forms prescribed by the commissioner.

(3) Upon request of the commission or its designated agent, any direct shipper licensed pursuant to this section shall provide to the commission, under penalty of perjury, a list of any wine shipped to an address within this state, including the addressee.

(4) The commission may enforce the requirements of this section by administrative action, may suspend or revoke a direct shipper's license and may accept an offer in compromise in lieu of suspension.

(5) A direct shipper that is found to have violated this title, in addition to any fine imposed by the commission, shall reimburse the commission for all costs incurred in connection with the investigation and administrative action, including the out-of-pocket costs and reasonable personnel costs.

(6) No direct shipper may avoid liability under this section by subcontracting with a third party to perform its obligations required pursuant to this section.

(f) The commission and the department of revenue are authorized to promulgate rules and regulations that may be necessary to implement this section, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(g) (1) It is an offense for a person who does not possess a direct shipper's license to ship wine to residents of this state.

(2) A violation of subdivision (g)(1) is a Class E felony, punishable by a fine only.



§ 57-3-218 - Winemaking on premises facility license.

(a) A winemaking on premises facility license may be issued as provided in this section for a business, located in a jurisdiction where the establishment of a winery is permitted pursuant to § 57-3-207, where individual customers who are twenty-one (21) years of age or older may purchase ingredients and rent the equipment, time, and space to manufacture wine, as defined in § 57-3-101, for personal use in an amount not to exceed the maximum amount that a private individual in that person's own home may manufacture pursuant to § 57-3-207(e). Any applicant for licensure under this section shall submit a verified, written application to the commission on the proper form authorized to be prescribed and furnished in this section, and the application may be granted by the commission, subject to the restrictions of this chapter. Subject to the limitations of subsection (b), any winemaking on premises facility license issued pursuant to this section shall authorize the holder of the license and the holder's customers to manufacture, but not rectify, wine, and the winemaking on premises facility license shall authorize the holder of the license and the holder's customers to place the wine in containers or bottles.

(b) (1) Except for wine produced in the process of testing equipment or recipes, and producing samples to be distributed pursuant to subdivision (b)(2), a license holder shall not personally manufacture wine that is not intended for the personal use of the license holder on the premises of the winemaking on premises facility. Nothing in this subdivision (b)(1) shall be construed to prohibit a license holder from assisting the license holder's customers who are engaged in the manufacture of wine on the premises of the facility.

(2) A winemaking on premises facility licensed under this section may serve wine that is produced on the premises of the facility without charge as complimentary samples for tasting at the facility. Samples may be consumed at the premises only by a person who has a nonrefundable contract to manufacture at the premises, and the samples may not exceed one ounce (1 oz.) per sample. All wine produced at a winemaking on premises facility shall be removed from the premises by the customer or license holder who manufactured the wine and may only be used for home consumption and the personal use of the customer or license holder.

(c) Each applicant for a winemaking on premises facility license issued pursuant to this section shall pay to the commission a one-time, nonrefundable fee in an amount to be determined by the commission when the application is submitted for review. The license shall not be issued until a license fee in an amount to be determined by the commission is paid to the commission by the winemaking on premises facility, but issuance of the license is exempt from the requirements of § 57-3-106. The commission shall deposit collections with the state treasurer to be earmarked for and allocated to the commission for the purpose of the administration and enforcement of the duties, powers and functions of the commission.

(d) A winemaking on premises facility licensed under this section located in this state is authorized to sell the following items on the facility premises:

(1) Juices or concentrates derived from juices, or any agricultural products;

(2) Items used in home winemaking; and

(3) Other gift, tourism, or wine-related items as defined by regulations duly promulgated by the commission.

(e) Any wine transported from a winemaking on premises facility pursuant to this section must be accompanied by a bill of lading or other memorandum of shipment signed by the license holder for the facility where the wine was manufactured sufficiently identifying the nature, quantity, manufacturer, date and place of manufacture of the wine. Any person transporting such wine in excess of five gallons (5 gals.) shall have with the shipment a receipt or other documentation demonstrating that the wine was manufactured by the individual who is transporting the wine at a winemaking on premises facility as licensed in this section.

(f) Any licensee or other person who sells, furnishes, disposes of, gives or causes to be sold, furnished, disposed of or given, any wine in this state or for transport into this state, to any person under the age of majority as established by § 57-4-203(b), commits a Class A misdemeanor.

(g) The commission is empowered and authorized to promulgate such rules and regulations as may be necessary to carry out the duties of the commission as provided in this section, including, but not limited to, procedures governing the production and transportation of wine.

(h) It is the duty of the commissioner of agriculture to establish reasonable procedures requiring proper sanitary conditions about the winemaking on premises facility and to certify that these conditions have been met before the commission issues any license. The commissioner shall establish reasonable procedures requiring the process of manufacturing wine in a winemaking on premises facility to be carried on under proper sanitary conditions and in a sanitary manner; and for any failure to comply with the procedures, the commissioner shall notify the commission, which is authorized to revoke or suspend the license of any winemaking on premises facility.

(i) If any provision of this section or application of this section to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the section that can be given effect without the invalid provision or application, and to that end the provisions of this section are declared to be severable.



§ 57-3-219 - Continuation of the issuance of licenses for the retail sale of alcoholic beverages for off-the-premises consumption in certain counties.

IF, a smaller city located in a county having a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, retained its charter when the metropolitan form of government was adopted in such county; and

IF, such city later by action of its governing body abolishes its charter and by such action becomes a part of the general services district of such county having a metropolitan form of government; and

IF, while the charter of such smaller city was in existence, licenses were issued for the retail sale of alcoholic beverages for off-the-premises consumption; THEN:

Notwithstanding any provision of the charter of such metropolitan government to the contrary, licenses may continue to be issued for the retail sale of alcoholic beverages for off-the-premises consumption for those stores which were located within the municipal boundaries of the city while the charter was in force even though, once the charter is abolished, such area will be designated as being included in the general services district of such county.



§ 57-3-220 - License for military personnel living abroad to ship wine to this state.

(a) Any individual who has been stationed outside the United States while serving as a member of the armed forces of the United States or a member of a reserve or Tennessee national guard unit may apply to the commission for a one-time license allowing such individual to ship any wine such individual has purchased while residing outside the United States to this state.

(b) Each individual applying for a license under this section shall pay to the commission a one-time nonrefundable fee of one hundred dollars ($100). Each individual shall also pay the appropriate taxes required pursuant to § 57-3-302.

(c) The commission shall create a form for issuing a license under this section. The form shall contain any information the commission deems necessary for allowing shipment under this section and for ensuring the individual pays the appropriate taxes.

(d) Any individual who ships wine pursuant to this section is prohibited from reselling any wine shipped to this state.



§ 57-3-221 - Manager's permit.

(a) There is created a manager's permit to be issued by the commission to any individual who will be in actual control of the alcohol, wine or beer operations of a retailer licensed under § 57-3-204, winery involved in retail sales, or a retail food store wine licensee.

(b) An individual seeking a manager's permit shall make application for such permit by completing an application form in the manner prescribed by the commission. The individual must demonstrate that the individual meets the following requirements:

(1) Has not been convicted of any crime involving the sale or distribution of alcohol over the previous eight (8) years;

(2) Has not been convicted of any felony within the previous five (5) years;

(3) Is at least eighteen (18) years of age;

(4) Has not had an employee or server permit or any similar type permit issued by the state, any local jurisdiction, or any foreign jurisdiction revoked by any issuing authority within the previous three (3) years;

(5) Does not hold any ownership interest in any licensee or permittee licensed pursuant to § 57-3-203, nor shall the individual have had any ownership interest in any licensee licensed under this title that has had its license revoked by the issuing authority within the previous eight (8) years; and

(6) Has received training in alcohol awareness and the rules and regulations of the commission by an entity approved by the commission pursuant to § 57-3-705.

(c) The manager's permit shall be valid for a period of five (5) years. The commission may impose a fee for the processing and cost of issuance of the manager's permit and for renewal of such permit. The fee shall be adequate for the commission to undertake an appropriate verification of the information provided by the applicant. This fee, which shall not exceed two hundred dollars ($200), shall be determined by the commission.

(d) Manager's permits shall be required for the appropriate individuals at retailers licensed under § 57-3-204, retail food store wine licensees and for wineries beginning July 1, 2016.



§ 57-3-222 - Minimum required sales for renewal of retail license -- Recordkeeping -- Suspension or revocation of license.

(a) In order to renew a retail license, the licensee must maintain a minimum of sixty-five percent (65%) of the licensee's total sales from alcoholic beverages, including wine and beer, such percentage to be calculated on an annual basis. The licensee shall keep sales and purchase records through accounting methods that are customary or reasonable in the retail business.

(b) A retail licensee who fails to comply with subsection (a) in achieving the minimum required sales or in failing to keep adequate records shall have one (1) year to come into compliance. During this one-year period, the licensee shall work with the commission in creating a plan that would bring the licensee into compliance with this section.

(c) Failure to comply after the one-year period shall result in the retail license being suspended or revoked by the commission.

(d) In order to determine compliance with subsection (a), each retail licensee shall submit sales information to the commission in such form as the commission deems appropriate at the time the licensee applies for renewal. The commission is authorized to verify sales information if the commission deems it necessary with the department of revenue.



§ 57-3-223 - Retail licensee permitted to also hold license to sell alcoholic beverages for consumption on premises -- Requirements.

Notwithstanding any other provision in this title or any rule to the contrary, an individual or corporation may hold a retail license issued pursuant to § 57-3-204 and may also hold a license to sell alcoholic beverages for consumption on premises pursuant to chapter 4 of this title; provided, however, that each license must be operated as a separate and distinct business and shall not be at the same location.



§ 57-3-224 - Delivery service license.

(a) Beginning July 1, 2015, there is created a delivery service license to be issued by the commission to any delivery service that delivers prepared food from restaurants to customers as part of the delivery service's business and seeks to deliver sealed packages of alcoholic beverages or beer or both sold by a retailer licensed under § 57-3-204 as part of such delivery service.

(b) (1) Any person, partnership, limited liability company, or corporation desiring to deliver sealed packages of alcoholic beverages or beer sold by a retailer licensed under § 57-3-204 as part of such delivery service shall make application to the commission for a delivery service license, which application shall be in writing and verified, on forms herein authorized to be prescribed and furnished; and the commission shall, subject to the restrictions of this section, issue such license.

(2) (A) Any person applying for a delivery service license shall be twenty-one (21) years of age or older and must not have been convicted of a felony as described in § 57-3-210(c).

(B) The commission may issue a delivery service license to any person, partnership, limited liability company, or corporation that is registered to do business in the state of Tennessee regardless of the residence of the ownership of such entity.

(c) Each applicant for a delivery service license shall pay to the commission a one-time, nonrefundable fee in the amount of three hundred dollars ($300) when the application is submitted for review. A delivery service license shall not be issued by the commission until the applicant pays the annual license fee of one hundred fifty dollars ($150).

(d) Each delivery service licensee shall conduct, or have a third party conduct, a local and national criminal background check on any potential employee that seeks to be licensed pursuant to § 57-3-225. Such background check shall include a multistate criminal records locator or other similar commercial nationwide database with validation.

(e) It is the duty of each delivery service licensee to ensure that each employee, delivering alcoholic beverages or beer pursuant to § 57-3-406(k) for the licensee, is licensed pursuant to § 57-3-225.



§ 57-3-225 - Delivery employee license.

(a) Beginning July 1, 2015, there is created a delivery employee license to be issued by the commission to any individual employed by a person licensed pursuant to § 57-3-224 who delivers alcoholic beverages or beer pursuant to § 57-3-406(k).

(b) Any individual seeking a delivery employee license shall make application for such license by completing an application form in the manner prescribed by the commission. The individual shall demonstrate that the individual meets the following requirements:

(1) Is at least twenty-one (21) years of age;

(2) Has had a background check done pursuant to § 57-3-224(d) to ensure the individual has not been convicted of any crime involving the sale or distribution of alcohol within the previous eight (8) years or has not been convicted of any felony within the previous five (5) years; and

(3) Has a valid driver license.

(c) Each individual applying for a license under this section shall pay to the commission a fee of fifty dollars ($50.00). Each delivery employee license shall be valid for a period of five (5) years.






Part 3 - Taxes

§ 57-3-301 - Brand name alcoholic beverages -- Tax -- Sale or importation -- Contracts -- Revocation of permits or licenses.

(a) As used in this section "brand" means:

(1) Each and every distilled spirits, wine product, beer with an alcoholic content of five percent (5%) by weight or greater high alcohol content beer product bearing a distinct brand name or trade name as defined or used by the United States department of the treasury, alcohol and tobacco tax and trade bureau, shall be considered a separate "brand" for purposes of this section.

(2) Within the group of wine or distilled spirits products bottled, manufactured, distilled, rectified, imported or marketed under a particular "brand name" or "trade name" as described in subdivision (a)(1), products which fall within separate classes or types as defined in the standards of identity for the several classes and types of wine and distilled spirits promulgated by the federal bureau of alcohol, tobacco and firearms shall be considered separate "brands" for purposes of this section; provided, that wine or distilled spirits products which differ only in the amount of alcohol or proof they contain shall not be considered separate brands for purposes of this section;

(3) The name, trademark, or trade name of the product, as indicated on the certificate of label approval as registered with the alcohol and tobacco tax and trade bureau of the United States department of the treasury, or, if no certificate of label approval is required, then the name, trademark, or trade name of the product.

(b) (1) There is imposed a tax of two hundred fifty dollars ($250) per annum upon each brand of distilled spirits sold in this state, for which actual wholesale sales during the twelve (12) months immediately preceding May 22, 1979, were fifty (50) cases or more.

(2) There is imposed a tax of one hundred dollars ($100) per annum upon each brand of distilled spirits sold in this state for which actual wholesale sales during the twelve (12) months immediately preceding May 22, 1979, were less than fifty (50) cases.

(3) There is imposed an annual tax upon each brand of wine sold in this state. The amount of this tax shall be based on the number of cases sold at wholesale in this state during the year immediately preceding any tax year as follows:

(A) Less than two hundred fifty (250) cases -- No tax due; and

(B) Two hundred fifty (250) or more cases -- Two hundred fifty dollars ($250).

(4) There is imposed a tax of one hundred dollars ($100) per annum upon each brand of beer with an alcoholic content greater than five percent (5%) by weight or each brand of high alcohol content beer sold in this state.

(c) No manufacturer, importer or representative shall introduce into this state any brand of alcoholic beverages until such tax has been paid to the department of revenue.

(d) No wholesaler shall give an order, receive, accept or offer for sale any brand of alcohol beverages until the annual tax has been paid to the department of revenue.

(e) (1) No brand may be introduced into the state except pursuant to written contract to sell such brand in this state between the manufacturer, brewer or importer of such brand and the Tennessee wholesaler who is to sell such brand in this state. Every contract shall contain the specified area in which such wholesaler will sell such brand and no more than one wholesaler may sell such brand in any specified area.

(2) If any party to a contract described in subdivision (e)(1) fails to comply with any provision of the contract, an aggrieved party may bring an action in the circuit or chancery courts of this state.

(3) No contract shall include the entire state of Tennessee as the specified area in which such wholesaler will sell any brand.

(4) No manufacturer or importer nor any successor to a manufacturer or importer may terminate a contract prior to the expiration of its term except for good cause, asserted in good faith, as determined by the commissioner of revenue. No manufacturer or importer, nor any successor to a manufacturer or importer may seek to terminate a contract for good cause, unless such manufacturer or importer has afforded the affected wholesaler with whom it has contracted a reasonable opportunity to cure any deficiency which in no event shall be less than thirty (30) days. No successor to a manufacturer or importer may register a contract to distribute a brand in this state with the department of revenue which differs from the contract previously filed for the distribution of such brand except for good cause, asserted in good faith, as determined by the commissioner of revenue.

(5) No manufacturer or importer nor any successor to a manufacturer or importer may fail to renew a contract with a wholesaler except for good cause, asserted in good faith, as determined by the commissioner of revenue. No manufacturer or importer, nor any successor to a manufacturer or importer may fail to renew a contract for good cause, unless such manufacturer or importer has afforded the affected wholesaler a reasonable opportunity to cure any deficiency which in no event shall be less than thirty (30) days.

(6) For purposes of this section, any modification of the designated area serviced by a wholesaler shall constitute a termination of its contract.

(f) If the commissioner of revenue, after a hearing, determines the manufacturer or importer has failed to establish good cause asserted in good faith as required herein, the provisions of the contract between such manufacturer or importer and the designated Tennessee wholesaler are still in force and a failure by such manufacturer or importer or its successor to ship to such a wholesaler a reasonable amount of the brand shall be grounds for a revocation of that manufacturer's or importer's nonresident seller's permit or winery license.

(g) The department of revenue is authorized to accept the brand registrations required under this section and the contracts described in subdivision (e)(1) by electronic means. The department of revenue is authorized to approve one (1) or more third parties to facilitate electronic submissions on behalf of importers, manufacturers, suppliers, or wholesalers; provided, that such third parties shall:

(1) Be permitted to assess a reasonable cost against the importer, supplier, manufacturer, or wholesaler that elects to use the electronic service;

(2) Not assess any fees or costs against the state for providing such service;

(3) Adhere to the records requirements, privacy requirements, and technical requirements imposed by the department of revenue;

(4) Agree to provide documentation and support for all brand registrations and contract registrations as required by the department of revenue as part of the electronic process; and

(5) Agree to facilitate communication between the department of revenue and the affected importers, manufacturers, suppliers, and wholesalers to relate the status of any filing, transfer, or tax liability.

(h) The department of revenue is authorized to promulgate rules and regulations relative to the brand registration provisions of this section.



§ 57-3-302 - Tax upon distribution or sale -- Exemptions.

(a) There is levied upon the sale or distribution by sale or gift a tax of one dollar and twenty-one cents ($1.21) on each gallon of wine, and a like or proportional rate per gallon on wine sold or distributed in any other container of more or less than one gallon (1 gal.); provided, however, that this chapter shall not apply to the sale, gift or distribution of any wine manufactured, sold, given away or distributed and used solely for sacramental purposes.

(b) There is levied upon the sale or distribution by sale or gift a tax of four dollars and forty cents ($4.40) on each gallon of spirits, and a like or proportional rate per gallon on spirits sold or distributed in any container of more or less than one gallon (1 gal.).



§ 57-3-303 - Payment of tax -- Returns -- Bond -- Stamps -- Rules and regulations -- Penalties -- Armed forces exemption.

(a) Any wholesaler who imports alcoholic beverages into this state, or who receives alcoholic beverages manufactured in the state, for the purpose of resale in any retail container for eventual retail sale or distribution by sale or gift in this state, shall pay the tax imposed in § 57-3-302; provided, that manufacturers and rectifiers duly qualified under this chapter shall be exempt therefrom on all out of state shipments made to persons holding both federal and state permits to sell alcoholic beverages; and provided further, that any distiller or manufacturer licensed to manufacture alcoholic beverages in Tennessee shall be permitted to pay such tax to the commissioner of revenue on such amount of its own product as may be needed for its own use, not to exceed one hundred (100) cases per month. Whenever "sale" or "sold" is used hereinafter in this section, it also means "use" or "used" and "distribute by gift" or "distributed by gift," unless the context requires otherwise.

(b) (1) The tax levied by § 57-3-302 shall become due and payable on the first day of each month following the month during which taxable transactions occur, and shall become delinquent if not paid on or before the fifteenth day of each such following month. For the purpose of ascertaining the amount of tax payable, it is the duty of each licensed wholesaler, distiller or manufacturer to transmit to the commissioner a return, as provided for hereinafter, on or before the fifteenth day of each month, upon forms prescribed, and furnished by the commissioner. The tax liability established on the return submitted shall be based upon adjusted gross sales, other than sales or returns to wholesalers and/or suppliers, for the preceding calendar month, and payment thereof shall be made on or before the fifteenth day following such month.

(2) In the event of termination of business by a wholesaler, a final return shall be filed and all tax due paid on or before the fifteenth day following closure.

(c) (1) Each wholesaler of alcoholic beverages in this state shall file, on or before the fifteenth day of each month, an exact and verified return with the commissioner showing therein, for the preceding calendar month, the quantities of alcoholic beverage:

(A) Constituting the wholesaler's beginning and ending inventory;

(B) Shipped to the wholesaler from within this state and received by the wholesaler in this state;

(C) Shipped to the wholesaler from outside the state and received by the wholesaler in this state;

(D) Sold by the wholesaler to purchasers or persons in this state and, indicated separately, those sales or transactions of alcoholic beverages to purchasers or persons within this state on which the tax levied in § 57-3-302 is not applicable; and

(E) Sold by the wholesaler to purchasers or persons outside this state.

(2) Such report shall also contain any other information required by the commissioner.

(d) Each wholesaler, distiller or manufacturer required to file a return shall keep accurate and complete books and records, accounts, and other documents as may be deemed necessary by the commissioner and the commission to substantiate the accuracy of the wholesaler's, distiller's or manufacturer's return and the amount of tax due, and shall retain such records for a period of three (3) years.

(e) The commission, after public hearing of which the licensee shall have due notice as heretofore provided in this chapter, may suspend or revoke any license heretofore issued under this chapter for a failure to pay any tax required by this chapter and may suspend or revoke such license for a violation of or failure to comply with the rules and regulations promulgated hereunder, upon receipt of a certification from the commissioner reflecting such failure to pay such tax or a violation of or failure to comply with such rules and regulations.

(f) (1) In order to ensure the payment of taxes levied herein, every licensed wholesaler of alcoholic beverages shall qualify with the commissioner before making sales of any alcoholic beverages in this state.

(2) In order to so qualify, each wholesaler who is licensed in this state shall annually furnish the department:

(A) A cash bond, or a surety bond, with a solvent surety company qualified to do business in this state, the amount of which shall be no less than one hundred ten percent (110%) of the average monthly tax liability of such licensee for the taxes imposed herein during the preceding twelve-month period;

(B) Any wholesaler shall before beginning business file an initial bond for a period of four (4) months, the amount of which shall be determined by the commissioner, and at the end of such period the bond shall be adjusted for the balance of the twelve-month period or until the following July 1, whichever occurs first, in an amount no less than one hundred ten percent (110%) of the average tax liability of licensee for the first four (4) months engaged in business, and such bond shall be adjusted annually thereafter in the manner as set forth in subdivision (f)(2)(A); and

(C) Such other information as the commissioner may require.

(g) The purchase and affixation of alcoholic beverage tax or identification stamps are not required in this state, and all requirements pertaining to the purchase and affixation of such stamps are hereby specifically repealed.

(h) (1) If a taxpayer has been in continuous operation for three (3) consecutive years and during the preceding twelve (12) months has paid the gallonage tax imposed by § 57-3-302 for which the taxpayer is liable within the period set by this section or by rule, then the taxpayer shall not be required to execute and maintain any bond required by this section.

(2) Any taxpayer exempted from the bonding requirement of this section who fails to pay the tax levied by § 57-3-302 within the period for payment set by this section or by rule shall, upon such failure, be required to execute and maintain a bond as required in this section.

(i) The commission shall be authorized to prescribe the manner by which any licensee shall document that all alcoholic beverages sold or distributed in this state have been properly distributed and that all taxes imposed hereunder have been paid.

(j) The commission and the commissioner are authorized to make reasonable rules and regulations, not inconsistent with this chapter, relative to the proper documentation needed to demonstrate that all alcoholic beverages and wine distributed in this state have been properly taxed.

(k) The state tax set forth in this title on intoxicating liquor or alcoholic beverages, as defined in § 57-3-101, shall not be applicable to such intoxicating liquors or alcoholic beverages sold for consumption within the geographical boundaries of a fort, base, camp or post of the armed forces of the United States, or to post exchanges, ship service stores, commissaries and messes operated by the United States armed forces. The exemption of the tax herein made shall be effectuated by the department allowing wholesalers and distilleries, duly licensed in Tennessee, credit for taxes paid on such intoxicating liquors or alcoholic beverages sold to post exchanges, ship service stores, commissaries and messes operated and controlled by the United States armed forces, and which are instrumentalities of the government of the United States. This credit shall be allowed only upon application made therefor to the department by the wholesaler or distillery delivering the intoxicating liquor or alcoholic beverage, and upon a showing by copy of the invoice with the signature of an officer or civilian employee who possesses managerial authority over the post exchange, ship service store, commissary or mess certifying that the alcoholic beverage was sold to and delivered to the post exchange, ship service store, commissary or mess by the Tennessee wholesaler or distillery. In addition, the application shall be supported by such other evidence as the commissioner may by regulation require.

(l) Notwithstanding § 57-3-302, the state tax on intoxicating liquor or alcoholic beverages with an alcoholic content of seven percent (7%) or less shall be one dollar and ten cents ($1.10) per gallon and no identification stamps shall be required to be fixed to the retail container of such alcoholic beverage.



§ 57-3-304 - Sale or possession of untaxed alcoholic beverages unlawful.

(a) No alcoholic beverages in retail containers shall be sold for eventual retail sale or distribution by gift or retail sale in the state unless the taxes imposed under this part are paid. No retail outlet or unlicensed individual shall purchase or have in its possession any alcoholic beverages unless the taxes imposed under this part are paid.

(b) Any person possessing alcoholic beverages in excess of five gallons (5 gals.) shall have the burden of proof that such beverages were purchased from a licensed retailer or retail food store licensed to sell wine pursuant to part 8 of this chapter and that all taxes imposed by this part have been paid.

(c) It is unlawful for any person, dealer, distributor, or manufacturer, to sell, offer for sale, display for sale, barter, exchange or give away any alcoholic beverage, or any container thereof, in this state, without having first paid, in the manner prescribed by the commission, the tax provided in §§ 57-3-302 and 57-3-303.

(d) A violation of this section is a Class C misdemeanor.



§ 57-3-305 - State tax exclusive.

The tax imposed in §§ 57-3-302 and 57-3-303 is a state tax, for the benefit of the state and the counties thereof as hereinafter provided, and no county, municipality or taxing district shall have the power to levy a like tax.



§ 57-3-306 - Disposition of tax proceeds.

(a) Any county in this state where a distillery is located shall receive four cents (4cent(s)) per liter of the tax imposed by § 57-3-302(b) collected on all sales in this state of the spirits manufactured by such distillery.

(b) (1) Except for the distribution as provided in subsection (a), collections of the tax imposed by § 57-3-302(a) and (b) shall be distributed eighty-two and one half percent (82.5%) to the general fund and seventeen and one half percent (17.5%) to the counties. The amount distributed to the counties shall be apportioned among the counties three fourths (3/4) in proportion to their population and one fourth (1/4) in proportion to their area.

(2) Before distributing to the counties any of the revenues mentioned in subsection (a) and subdivision (b)(1), the commissioner of finance and administration shall deduct a sum measured at a rate of sixteen thousand dollars ($16,000) per month, which sum together with an appropriation per annum from the general fund of the state shall be apportioned and transmitted to the University of Tennessee for use by the university in operating the county technical advisory service (CTAS) in its Institute for Public Service (IPS) as provided by § 49-9-402.

(c) Thirty percent (30%) of the amount distributed to counties having a population of more than two hundred fifty thousand (250,000), according to the 1970 federal census or any subsequent federal census, shall be paid by such counties to any municipalities within such counties that have a population of one hundred fifty thousand (150,000), according to the 1970 federal census or any subsequent federal census.

(d) For purposes of allocating tax proceeds under this section, county population shall be as reported by the most recent federal census except as modified by special census taken pursuant to § 9-16-101.



§ 57-3-307 - Accounting for distribution of alcoholic beverages -- Inventory adjustment for unsalable beverages.

(a) Any wholesaler who shall import alcoholic beverages into this state, or receive alcoholic beverages manufactured in the state for the purpose of use, resale or distribution by gift or retail sale in this state, shall be required to account for the distribution of all such alcoholic beverages and shall be unconditionally liable for the tax imposed herein for each and every container of alcoholic beverage removed from inventory and not sold or otherwise disposed of in accordance with this chapter or by rules and regulations promulgated by the commissioner of revenue.

(b) The commissioner shall prescribe appropriate rules and regulations for the proper adjustment of the wholesaler's inventory when alcoholic beverages in the wholesaler's inventory are rendered unsalable. Before authorizing such an adjustment, a claim in writing and proof must be furnished in support thereof and verified by the department of revenue.



§ 57-3-308 - Taxes on high alcohol content beer.

The taxes imposed on high alcohol content beer shall be as provided in § 57-3-302(a) or § 57-3-303(l), whichever is applicable.






Part 4 - Prohibited Acts -- Enforcement

§ 57-3-401 - Transportation, possession, importation, shipment or delivery of untaxed alcoholic beverages unlawful -- Penalty.

(a) (1) It is an offense for any person, firm or corporation, other than a common carrier or entity licensed under this title, to transport, either in person or through an agent, employee or independent contractor, untaxed alcoholic beverages or wine as defined in § 57-3-101 within, into, through or from this state in quantities in excess of five gallons (5 gals.). Except as provided in § 57-3-103(b) authorizing a person to store alcoholic beverages intended for a person's personal or social use, it is an offense for any person, firm, corporation or association to possess untaxed alcoholic beverages or wine in quantities in excess of five gallons (5 gals.). A violation of this subdivision (a)(1) is a Class E felony.

(2) Any person, firm, corporation or association transporting any alcoholic beverages or wine within or into this state shall bear the burden of proof that the taxes imposed by this title on alcoholic beverages or wine have been paid, or, in the case of wine that is manufactured at a winemaking on premises facility licensed pursuant to § 57-3-218, that no such taxes are due. A receipt or other documentation demonstrating legal purchase or transport from an entity licensed under § 57-3-203, § 57-3-204, § 57-3-207 or § 57-3-218 shall be adequate proof that such taxes have been paid or that no such taxes are due.

(b) (1) It is an offense for any person, firm, corporation or association to import, ship, deliver or cause to be imported, shipped or delivered into this state any alcoholic beverages upon which the tax imposed by this title has not been paid or where such transportation is not authorized under this title to an entity possessing a license issued under this title. A violation of this subdivision (b)(1) is a Class E felony.

(2) Except as provided in § 57-3-207 for purchases made by an individual at a winery licensed pursuant to § 57-3-207, and notwithstanding the prohibition in subdivision (b)(1), it shall be lawful for any individual to transport not more than five gallons (5 gals.) of alcoholic beverages or wine into or within this state for the personal or household use of that individual.



§ 57-3-402 - Importation or transportation limited.

(a) It is unlawful, except as permitted in this chapter, for any person to import or transport, or cause to be imported or transported from any other state, territory, or country, into this state, any alcoholic beverages defined in § 57-3-101. This subsection (a) shall not apply to alcoholic beverages imported or transported into this state pursuant to former § 39-17-705(5).

(b) Except as provided in § 57-3-217, no common carrier or other person shall bring or carry into this state for delivery or use in this state any alcoholic beverages unless the same shall be consigned to a manufacturer or wholesaler duly licensed under this chapter, or unless the alcoholic beverages shall be consigned to a post exchange, ship's service store, mess, club, commissary, or other agency under the jurisdiction of the department of defense, in which event notice of the shipment shall be given to the commission as required by § 57-3-110.

(c) It is unlawful for any person, railroad company or other common carrier, to transport or accept delivery of alcoholic beverages, consigned to any person except those duly authorized and holding a wholesaler's license. This shall not apply to:

(1) Shipments from a duly licensed wholesaler in this state to a retailer duly licensed or to points outside the state;

(2) Alcoholic beverages consigned to a post exchange, ship's service store, club, commissary, or mess, or any other agency under the jurisdiction of the department of defense after notice of such shipment is given to the commission as required by § 57-3-110; or

(3) Alcoholic beverages transported by a licensee pursuant to the rules and regulations of the commission for the purposes of conducting an educational seminar by a business licensed pursuant to § 57-3-204.

(d) Transportation of alcoholic beverages as defined in this chapter, within, into, through or over this state in quantities in excess of five gallons (5 gals.) is permitted only in conformity with this chapter, except in counties wherein the sale of alcoholic beverages has been legalized.



§ 57-3-403 - Transportation in quantities in excess of five gallons -- Bond -- Bill of lading -- Off-premises consumption.

(a) The transportation of alcoholic beverages as defined in § 57-3-101, within, into, through, or from this state in quantities in excess of five gallons (5 gals.) is permitted only in conformity with this section or as otherwise permitted in this chapter:

(1) Before any person shall transport any alcoholic beverages within, into, through, or from this state, except by means of common carrier, such person shall post with the commission a bond with approved surety payable to the state of Tennessee in the penalty of one thousand dollars ($1,000), upon condition that such person will not unlawfully transport or deliver any alcoholic beverages within, into, through, or from this state, and evidence that the required bond has been posted shall accompany the alcoholic beverages at all times during transportation. No such bond shall be required of any person licensed under this chapter to sell alcoholic beverages at wholesale when such alcoholic beverages are being transported in a vehicle belonging to the licensee;

(2) Where alcoholic beverages are desired to be transported within, into, or through or from this state, such transportation shall be engaged in only when in accordance with this section or as otherwise permitted in this chapter, viz:

(A) There shall accompany such alcoholic beverages at all times during transportation, a bill of lading or other memorandum of shipment signed by the consignor, showing an exact description of the alcoholic beverages being transported; the name and address of the consignor; the name and address of the consignee; and the route to be traveled by such vehicle while in Tennessee. Such route must be the most direct route from the consignor's place of business to the place of business of the consignee;

(B) Vehicles transporting alcoholic beverages shall not vary from the route specified in the bill of lading or other memorandum of shipment;

(C) The name of the consignor on any such bill of lading or other memorandum of shipment shall be the name of the true consignor of the alcoholic beverages being transported, and such consignor shall only be a person who has a legal right to make such shipment. The name of the consignee on any such bill of lading or memorandum of shipment shall be the name of the true consignee of the alcoholic beverages being transported, who has previously authorized in writing the shipment of the alcoholic beverages being transported and who has legal right to receive such alcoholic beverages at the point of destination shown on the bill of lading or other memorandum of shipment; and

(D) The driver or person in charge of any vehicle covered by any bond posted with the commission under this section shall, when requested by any representative or agent of the commission or any person having police authority, exhibit to such person the bill of lading or other memorandum of shipment covering the cargo of such vehicle;

(3) An alcoholic beverages wholesale licensee who also carries on a beer wholesale operation as provided by § 57-3-203(b)(2) may lawfully transport alcoholic beverages and beer in the same vehicle; provided, that all other legal requirements applicable to such transportation are satisfied.

(b) Notwithstanding any provision of this section or title 39 to the contrary, in any jurisdiction wherein the retail sale of alcoholic beverages for consumption off the premises has been legalized, it shall be lawful to receive, possess and transport alcoholic beverages if all appropriate taxes as required by law have been paid upon such alcoholic beverages.



§ 57-3-404 - Regulations for purchase and sale of intoxicating liquors -- Wholesalers -- Check cashing -- Ground floor location -- Credit sales.

(a) It is unlawful for any person in this state to buy any alcoholic beverages herein defined from any person, who, to the knowledge of the buyer, does not hold the appropriate license under the laws of this state authorizing the sale of such beverages to the buyer.

(b) No retailer shall purchase any alcoholic beverages from anyone other than a licensed wholesaler, nor shall any wholesaler sell any alcoholic beverages to anyone other than a licensed retailer or retail food store licensed to sell wine pursuant to part 8 of this chapter or a licensed wholesaler; provided, that such alcoholic beverages sold by one (1) wholesaler to another wholesaler shall be transported by common carrier or by vehicle owned or leased and operated by either the consignor wholesaler or the consignee wholesaler.

(c) No manufacturer or distiller shall sell any alcoholic beverages to any person in this state except a licensed wholesaler and to another manufacturer or distiller, and no manufacturer shall hold a wholesaler's license.

(d) (1) No alcoholic beverage for sale to the retailer, or the retailer's representative, shall be sold except by a licensed wholesaler, who sells for resale on the wholesaler's premises and who carries on no other business, directly or indirectly, and whose wholesale business in alcoholic beverages is not operated as an adjunct to, or supplementary to, the business of any other person, either by way of lease of the wholesale premises or otherwise, for any business other than that permitted by the terms of such wholesaler's wholesale license.

(2) Notwithstanding the limitations and restrictions imposed by this section, a wholesaler may invest its business assets in other businesses, and may engage in the sale and distribution of products other than alcoholic beverages; provided, that gross revenues from such other businesses and from the sale of products other than alcoholic beverages may not exceed fifty percent (50%) of a wholesaler's total gross revenues.

(3) A licensed alcoholic beverages wholesaler may lawfully engage in activities covered by chapter 5 of this title, as provided by § 57-3-203(b)(2), without regard to the amount of gross revenues produced by such operation. Such wholesaler may, at the wholesaler's discretion, use the same warehouse and other facilities, vehicles and employees in both operations, provided that all legal requirements applicable to such operations are satisfied with respect to each operation.

(e) (1) No retail licensee shall operate its business involving the sale of wine, beer or other alcoholic beverages in connection with the wholesale distribution of wine, beer or other alcoholic beverage nor shall such licensee sell its wine, beer or other alcoholic beverage for purposes of resale.

(2) Notwithstanding subsection (a), beginning July 1, 2014, a retail licensee holding a license issued under § 57-3-204 shall be permitted to sell at retail beer and other malt beverages, subject to the restriction in § 57-3-806(e). No permit or license other than the license issued pursuant to § 57-3-204 shall be required for the licensed retailer to engage in such sales of beer and other malt beverages and the issuer of that license has the authority to enforce any laws related to such sales.

(3) A retail licensee shall be permitted to cash a check or other negotiable instrument for a fee when such service is made available to a person over twenty-one (21) years of age. No postdated check shall be cashed by a licensee under this section.

(4) Beginning July 1, 2014, a retail licensee shall also be permitted to sell at retail items related to or incidental to the use, consumption, dispensing or storage of alcoholic beverages, together with merchandise and supplies related to special events or parties, subject to the restriction in § 57-3-806(e). Such items may include, but are not limited to:

(A) Newspapers, magazines, publications, videos and other media related to alcoholic beverages or food;

(B) Utensils and supplies related or incidental to the use, consumption, dispensing or storage of alcoholic beverages, including, without limitation, corkscrews, beverage strainers, pourers, flasks, jiggers, stirrers, wine racks, wine refrigerators, wine cellars, decanters, carafes, glassware, ice crushers, bottle openers, can openers, and devices to maximize oxidation in uncorked wine bottles and other items used in connection with the consumption, storage or dispensing of alcoholic beverages;

(C) Gift cards, packages and baskets that include alcoholic beverages and nonalcoholic items;

(D) Nonalcoholic beverages;

(E) Kegs and growlers, whether empty or filled with beer, wine or alcoholic beverages, on the licensed premises;

(F) Concentrates and ingredients used in the preparation of mixed alcoholic beverages;

(G) Beer and wine-making kits;

(H) Products and supplies related to beer and wine-making;

(I) Lemons, limes, cherries, olives and other food items used in the preparation or garnishment of alcoholic beverages or mixed alcoholic beverages;

(J) Peanuts, pretzels, chips, cheese, crackers, appetizers and other snack foods;

(K) Beverage coolers, ice chests and ice in any form;

(L) Party supplies, party decorations, gift bags, greeting cards and other items for parties and special events;

(M) Articles of clothing and accessories imprinted with advertising, logos, slogans, trademarks or messages related to alcoholic beverages;

(N) Combined packages containing multiple alcoholic beverages;

(O) Cigarettes, cigars and lighters and other smoking or tobacco related products; and

(P) Lottery tickets if the retailer's application is approved by the Tennessee education lottery corporation as provided in § 4-51-115(e).

(5) A retail licensee may sell nonalcoholic products to persons under twenty-one (21) years of age including gift cards.

(f) No wholesale or retail store shall be located except on the ground floor, and it may have two (2) main entrances opening on a public street, and such place of business shall have no other entrance for use by the public except as hereafter provided. When a wholesale or retail store is located on the corner of two (2) public streets, such wholesale or retail store may maintain a door opening on each of the public streets. Any sales room adjoining the lobby of a hotel or other public building may maintain an additional door into such lobby so long as same shall be open to the public. Every wholesale and retail store shall be provided with whatever entrances and exits may be required by existing or future municipal ordinances. When the location of a wholesale or retail liquor store is authorized to be located or operated within an established shopping center or shopping mall, and such liquor store cannot and does not have a main entrance or door opening onto a public street, but the main entrance or door would open or front on a shopping center parking area, the commission in its discretion may approve the issuance of a liquor license to cover such location within the shopping center or shopping mall, irrespective of the fact that the main entrance or door does not or would not open onto a public street.

(g) (1) No holder of a license for the sale of alcoholic beverages for wholesale or retail shall sell, deliver, or cause, permit or procure to be sold or delivered, any alcoholic beverages on credit, except that holders of wholesale licenses may sell on not more than ten (10) days' credit.

(2) The ten-day period begins from delivery and receipt by the retail licensee. The ten-day period cannot include any day that the wholesaler is not open to make deliveries, receive payment or receive mail.

(3) Any suspension of deliveries is a credit decision to be made by a wholesaler and a retail licensee.

(4) A wholesaler shall be permitted to communicate with another wholesaler about the account status of any retail licensee.

(5) Wholesalers shall advise the commission of any failure of a retailer to comply with this subsection (g).

(6) The commission shall be permitted to post the account status of a retail licensee with any wholesaler on its web site.

(7) This subsection (g) shall not apply to nonalcoholic products.

(h) (1) No alcoholic beverages shall be sold for consumption on the premises of the seller except as provided in §§ 57-4-101 -- 57-4-203, and except as may be permitted by the regulations of the commission for the purpose of conducting consumer educational seminars by a licensee under § 57-3-204, conducted on the premises of a business licensed pursuant to §§ 57-4-101 -- 57-4-203. A wholesaler licensed pursuant to § 57-3-203 or a person holding a permit as a representative or sales person pursuant to § 57-3-203(d) may conduct a sales demonstration on the premises of a licensed retailer and, for such limited purpose, may provide free samples to the employees of a licensed retailer for consumption on such premises. A retail licensee may conduct such a sales demonstration for the persons employed by such licensee holding permits issued pursuant to § 57-3-204(c) using products and samples provided by a wholesaler or wholesaler sales representative notwithstanding the absence of the wholesaler or wholesaler sales representative. All such sales demonstrations permitted consumption shall be permitted only for sales, education, and promotional purposes and no one other than a retail licensee, a person holding a permit issued pursuant to § 57-3-204(c), a wholesaler or a wholesaler sales representative, or a person holding a permit issued pursuant to § 57-3-202(d) may be present in the room where such demonstration is conducted or may receive a sample for consumption.

(2) (A) A retail licensee may offer complimentary samples of the products it sells for tastings to be held on the premises of the retail licensee. Such tastings shall be for sales, education and promotional purposes. No person holding a license under § 57-3-203 shall, directly or indirectly, provide any products, funding, labor, support or reimbursement to a retailer for the consumer tastings authorized by this subdivision (h)(2).

(B) (i) The tastings may be held at the option of the retail licensee during the hours the retail licensee is open for business, without filing any notice other than as provided in subdivision (h)(2)(B)(ii) with the commission, and no charge or fee may be assessed by the commission for a retail licensee to offer such complimentary samples.

(ii) With its annual renewal, the retail licensee shall notify the commission of its intention to conduct tastings during the year on the premises of the retail licensee. If following the date the license is renewed, the retail licensee makes a determination to offer tastings, the licensee shall notify the commission of its intention to conduct tastings for the remainder of the year.

(C) The size of each sample shall be no greater than approximately two ounces (2 oz.) for each wine or high alcohol content beer sample and no greater than approximately one half ounce (1/2 oz.) for each liquor sample. It is the responsibility of the retail licensee to limit the number of tastings per customer and the number of products available for tasting.

(D) Notwithstanding any law or rule to the contrary, a retail licensee or employee of the licensee may participate in tastings.

(E) A server permit is not required for employees conducting tastings if the employee has a permit pursuant to § 57-3-703; provided, that every retail licensee which offers tastings is encouraged to ensure that any employee who is involved with the tastings understands that a violation of § 57-3-406(c) and (d) and § 57-3-412 related to retail sales apply equally to those customers who participate in the tastings.

(F) A supplier may provide, through licensed wholesalers, products for tasting purposes by a retail licensee.

(i) No wholesaler may provide a discount or other reduction in price to a retailer or retail food store wine licensee by virtue of the sales made to any other licensee. Any discount or pricing made available to a retailer or retail food store wine licensee shall be made available on the same terms and conditions to other retailers and food store wine licensees within the same jurisdiction. Any quantity discounts provided by wholesalers to any retailer licensed under § 57-3-803 cannot be cumulative in nature, but can be based only upon products delivered contemporaneously. No retail food store wine licensee may receive any remuneration, by whatever name, at a corporate office located inside or outside this state that affects the profitability of wine or beer sales in this state, that is not made available to all retail licensees or other retail food stores licensed to sell wine or beer in this state.



§ 57-3-405 - Solicitation of business restricted.

(a) It is unlawful for any representative, employee, or agent of any distiller, rectifier or manufacturer, to solicit business from anyone in this state except those holding a wholesaler's license to do business in this state.

(b) [Deleted by 2014 amendment, effective July 1, 2014.]



§ 57-3-406 - Regulation of retail sales.

(a) (1) (A) Except for retailers licensed under § 57-3-204, no person, corporation or other entity shall, directly or indirectly, operate any licensed retail establishment selling alcoholic spirituous beverages, not including wine, for off-premises consumption in this state.

(B) "Indirectly" means any kind of interest in such a retail business by way of stock ownership, loan, partner's interest or otherwise.

(C) A landlord shall be deemed to have an indirect interest in such a retail business when the lease agreement is based upon a percentage of profits or any other factor based upon sales of alcoholic beverages by the tenant as distinguished from being simply an interest in land for a period of time at a definite rate.

(2) Except as provided in this subsection (a), nothing shall prohibit the holder of a retail license from having more than one (1) retail license.

(3) In any municipality or county in which the issuance of two (2) or more retail licenses have been authorized under § 57-3-208(c), no retail licensee shall hold more than fifty percent (50%) of the licenses authorized for issuance in such municipality or county.

(4) For five (5) years beginning January 1, 2014, no retail license shall be issued to any applicant for a new location that is within one thousand five hundred feet (1,500') of an existing operating establishment holding a license issued pursuant to § 57-3-204 as of July 1, 2014, (an "existing licensed premises") if the applicant for such new retail license already holds one (1) or more retail licenses issued under § 57-3-204, unless the commission receives the written consent from each retail licensee owning an existing licensed premises within one thousand five hundred feet (1,500') of such new location. Notwithstanding any law to the contrary, the holder of one (1) or more retail licenses issued under § 57-3-204 may purchase the business or assets of an existing licensed premises and obtain a retail license to operate such existing licensed premises, as the same may be expanded or modified, from time to time. Nothing in this subdivision (a)(4) shall be deemed to prohibit a retailer licensed under § 57-3-204 from obtaining a new or replacement license in connection with the relocation of an existing licensed premises, as long as the new location is within the jurisdiction of the municipality or county issuing the certificate required under § 57-3-208 for such existing licensed premises.

(b) Nothing in this chapter shall prohibit a retailer from offering a discount in such manner as the retailer deems appropriate as long as the discount being offered is not below the cost paid by the retailer to purchase the alcoholic beverages from the wholesaler.

(c) No retailer shall sell any alcoholic beverages or beer to any person who is visibly intoxicated, nor shall any retailer selling alcoholic beverages or beer sell to any person accompanied by a person who is visibly intoxicated.

(d) (1) A retailer or any employee thereof shall not make or permit to be made any sales of alcoholic beverages or beer to minors. Prior to making a sale of alcoholic beverages for off-premises consumption, the adult consumer whose physical appearance does not reasonably demonstrate an age of fifty (50) years or older must present to the retailer or any employee of the retailer a valid, government-issued document, such as a driver license or other form of identification deemed acceptable to the retailer that includes the photograph and birth date of the adult consumer attempting to make an alcoholic beverage purchase. Persons exempt under state law from the requirement of having a photo identification shall present identification that is acceptable to the retailer. The retailer or employee shall make a determination from the information presented whether the purchaser is an adult. In addition to the prohibition of making a sale to a minor, no sale of alcoholic beverages for off-premises consumption shall be made to a person whose physical appearance does not reasonably demonstrate an age of fifty (50) years or older who does not present such a document or other form of identification to the license holder or any employee of the license holder in a face-to-face transaction.

(2) A violation of subdivision (d)(1) is a Class A misdemeanor.

(e) No retailer shall sell or give away any alcoholic beverage between eleven o'clock p.m. (11:00 p.m.) on Saturday and eight o'clock a.m. (8:00 a.m.) on Monday of each week. No retail store shall sell, give away or otherwise dispense alcoholic beverages except between the hours of eight o'clock a.m. (8:00 a.m.) and eleven o'clock p.m. (11:00 p.m.) on Monday through Saturday. The store may not be open to the general public except during regular business hours. Likewise, all retail liquor stores shall be closed for business on Thanksgiving Day and Christmas Day.

(f) Except as provided in § 57-3-404(e)(4)(E), no retailer of alcoholic beverages shall keep or permit to be kept upon the licensed premises any alcoholic beverages in any unsealed bottles or other unsealed containers except such open bottles and containers of damaged and unmarketable product retained by the retail licensee for purpose of return to a wholesaler or such open bottles and containers required for conducting a sales demonstration as permitted by § 57-3-404(h).

(g) No retailer as herein defined shall own, store or possess upon the licensed premises any merchandise unless the retailer shall also possess such documentation as prescribed by the commission to demonstrate that the taxes imposed in this chapter have been paid.

(h) No retailer shall sell or give away any alcoholic beverages on the following holidays: Christmas, Thanksgiving, Labor Day, New Year's Day and the Fourth of July.

(i) No retail food store shall keep, or permit to be kept, upon the licensed premises any wine in any unsealed bottles or other unsealed containers except such open bottles and containers of damaged and unmarketable product retained by the retail food store for purpose of return to a wholesaler. This subsection (i) shall not apply to the premises within a retail food store that has a license under chapter 4 of this title.

(j) (1) Notwithstanding any provision of this title to the contrary, retailers licensed under § 57-3-204 are authorized, for a fee or without a fee, to provide, within the state, consulting services related to the products, merchandise and supplies which the retailer is authorized to sell under § 57-3-404(e) and alcoholic beverages, and supply, deliver and install products authorized to be sold by the retailer to locations outside of the licensed premises in connection with special events, parties, alcoholic beverage tastings, educational classes and the establishment of private collections or wine cellars.

(2) Any licensee making a delivery of alcohol, wine or beer is subject to subsections (c) and (d). A record of all deliveries shall be maintained in writing and must contain all information concerning the recipient, products delivered, the time of delivery and place of delivery.

(k) (1) Notwithstanding any law or rule to the contrary, beginning July 1, 2015, a delivery service that delivers prepared food from restaurants to customers as part of the delivery service's business is authorized to deliver sealed packages of alcoholic beverages or beer or both sold by a retailer licensed under § 57-3-204 to the delivery service's customers if:

(A) The amount of alcoholic beverages and beer delivered to a customer does not exceed more than one gallon (1 gal.) per customer per delivery;

(B) At least fifty percent (50%) of the delivery service's gross sales come from the delivery of food products or prepared food;

(C) Any delivery service employee who delivers alcoholic beverages or beer is twenty-one (21) years of age or older and is licensed pursuant to § 57-3-225;

(D) The delivery service is licensed pursuant to § 57-3-224;

(E) The delivery service has a written agreement with the retailer to deliver the retailer's alcoholic beverages or beer to customers; and

(F) Any delivery service employee, who delivers alcoholic beverages or beer, requires the customer to show a valid, government-issued document, such as a driver license or other form of identification deemed acceptable to the employee that includes the photograph and birth date of the customer before the customer is allowed possession of the alcoholic beverages or beer.

(2) A delivery service described in subdivision (k)(1) shall not be prohibited from charging a fee to customers when delivering sealed packages of alcoholic beverages or beer sold by a retailer.



§ 57-3-407 - Action against commission -- Venue.

Any action brought against the commission as such shall be brought in the circuit court of Davidson County.



§ 57-3-408 - Actions by attorney general to recover fees, taxes, penalties.

Whenever any person licensed under this chapter fails to account for or pay over any license fees or taxes or levies by this chapter provided, or defaults in any of the conditions of the person's bond, or whenever any person, whether licensed hereunder or unlicensed, shall have failed or refused to pay any obligations or liability, forfeiture or penalty imposed by this chapter, the commission shall report the same to the attorney general and reporter, who shall immediately institute the necessary action for the recovery of any such license fee, tax, levy, or any sum due the state of Tennessee by reason of any of the provisions of this chapter, and the district attorney general of the circuit is ordered and directed to assist the attorney general and reporter whenever required.



§ 57-3-409 - Investigations by commission.

The commission is authorized to examine the books, papers and records of any wholesaler and dealer in this state for the purpose of determining whether the tax so imposed by this chapter has been fully paid, and shall have the power to investigate and examine, according to law, any premises where any alcoholic beverage is possessed, or stored for the purpose of sale, or sold, for the purpose of determining whether this chapter is being complied with. Any refusal to permit the examination of any of such books, papers, and records, or the investigation and examination of such premises, shall constitute sufficient reason for the revocation of a license or the refusal to issue a license.



§ 57-3-410 - Grand jury investigations.

To the end that this chapter may be better enforced, the grand juries of this state shall have and are clothed with inquisitorial power to inquire into and ascertain whether or not there has been any violation of this chapter, and to return indictments in proper cases. It shall be the duty of all circuit and criminal court judges to give this law in their charges to the grand juries of the state, and all sheriffs and other peace officers charged with the enforcement of the laws of the state are also required to enforce this chapter.



§ 57-3-411 - Contraband goods -- Property subject to seizure and sale.

(a) All alcoholic beverages as defined in § 57-3-101 which are or shall be owned or possessed by any person in avoidance, evasion or violation of any of the provisions of this chapter are declared to be contraband goods, and the same may be seized by the alcoholic beverage commission, or any duly authorized representative, agent or employee of the commission, without a warrant, and such goods shall be delivered to the commission for sale at public auction to the highest bidder after due advertisement. The proceeds of all such seizures shall be paid by the commission into the state treasury, and ten percent (10%) of such proceeds shall be set aside as expenses for the administration of this section.

(b) Any vehicle, not a common carrier, which may be used for transportation for the purpose of distribution, gift or sale of untaxed alcoholic beverages shall likewise be subject to confiscation and sale, in the same manner as above provided. Should any alcoholic beverages in excess of five gallons (5 gals.) be found in any vehicle without receipts or other prescribed documents demonstrating that the tax under this chapter has been paid, the same shall be prima facie evidence that it was there for gift, sale or distribution.

(c) In all cases of seizure of any alcoholic beverages, or other property subject to forfeiture under this chapter, the officer or other person making the seizure shall proceed as follows:

(1) The officer or other person shall deliver to the person, if any, found in possession of such property, a receipt, showing a general description of the seized goods. A copy of the receipt shall be filed in the office of the commission and shall be open to the public for inspection;

(2) All such property seized and confiscated under this chapter shall be sold at public sale by the commissioner of general services when the same has been turned over to the commissioner by the commission as now authorized by law;

(3) Any person claiming any property so seized as contraband may within ten (10) days from the date of seizure, file with the commission at Nashville a claim in writing, requesting a hearing and stating the person's interest in the articles seized. The commission shall set a date for hearing within ten (10) days from the day the claim is filed. Any decision of the commission adverse to any claimant may be reviewed in the manner now provided by law for the review of actions of boards or commissions as prescribed by title 27, chapter 9;

(A) In the event the ruling of the commission is favorable to the claimant, the commission shall deliver to the claimant the alcoholic beverages or other property so seized. If the ruling of the commission is adverse to the claimant, the commission shall proceed to sell such contraband goods in accordance with the foregoing provisions of this section, unless the claimant shall secure a supersedeas under § 27-9-106, or unless the claimant shall give a bond under subdivision (c)(3)(B).

(B) When the ruling of the commission is adverse to the claimant, the alcoholic beverages or property so seized shall be delivered to the claimant. Such claimant shall give a bond payable to the state of Tennessee in an amount double the value of the property seized, with sureties approved by the commission. The condition of the bond shall be that the obligors shall pay to the state, through the commission, the full value of the goods or property seized, unless upon certiorari the decision of the commission shall be reversed and the right of the claimant to such property is judicially determined.

(C) If no claim is interposed, such alcoholic beverages or other property shall be forfeited without further proceedings and the same shall be sold as herein provided. The above procedure is the sole remedy of any claimant, and no court shall have jurisdiction to interfere therewith by replevin, injunction or in any other manner.

(d) If, incidental to a confiscation of contraband as defined herein, there is discovered any beer as defined in § 57-5-101(b) deemed to be held or transported illegally within the purview of § 57-5-409, or any tobacco products deemed to be held or transported illegally within the purview of § 67-4-1020, the confiscating officer is hereby empowered and required to seize such beer or tobacco, notwithstanding the fact that such officer may not otherwise be empowered to take such action under § 57-5-409 or § 67-4-1020. Any beer or tobacco seized pursuant hereto shall be delivered promptly as provided by § 57-5-409 or § 67-4-1020, whichever is appropriate, to the department of revenue for sale or disposition as contraband in accordance with chapter 5 of this title or title 67, chapter 4, part 10, whichever is appropriate.



§ 57-3-412 - Criminal offenses -- Penalties -- Perjury -- Expunction of records -- Enforcement of law -- Violations by and relating to minors.

(a) (1) Except as otherwise provided, a violation of this chapter is a Class A misdemeanor.

(2) If any person shall, or shall attempt to, forge or counterfeit, or cause or permit to be forged or counterfeited, any stamp, die, plate, official signature, certificate, evidence of tax payment, license, or other instrument which has been provided or may be hereafter provided, made or used in the pursuance of the execution of this chapter as aforementioned, upon any paper or other material, or shall stamp or mark, or cause to be stamped or marked, any paper, or other material by such forged or counterfeited stamp, die, plate, official signature, certificate, evidence of tax payment, license or other instrument as aforementioned, or shall forge the name or signature of any officer, commissioner, deputy officer, or employee under this chapter or under the rules and the regulations of the commission, or cause the same to be done, or forge or counterfeit, or cause or permit to be forged or counterfeited, any evidence of the payment of any tax provided for in this chapter, with intent to defraud the state of any of the taxes imposed by this chapter, or any provision thereof, or shall in any otherwise, by imitating, restoring, altering, or reusing any stamp or other written evidence of the payment of such taxes knowingly defraud or attempt to defraud the state, or have or retain in such person's possession any of such stamps which are forged or counterfeited, or any such evidence of such payment, or any stamp which has been altered, restored or counterfeited with intent to defraud the state, such person shall be punished for criminal conspiracy.

(3) (A) It is unlawful for any person under the age of twenty-one (21) years to have in such person's possession or to consume any intoxicating liquor or beer for any purpose, whether the same be possessed or consumed in a dry county or a wet county. It is unlawful for any person under twenty-one (21) years of age to transport any intoxicating liquor or beer for any purpose, whether the same be transported in a dry or wet county; provided, that this section shall not be construed as prohibiting any person eighteen (18) years of age or older from transporting, possessing, selling or dispensing intoxicating liquor or beer in the course of such person's employment. For purposes of this subdivision (a)(3), "beer" shall have the same meaning as provided in § 57-6-102.

(B) A violation of subdivision (a)(3)(A) is a Class A misdemeanor.

(C) Any person under twenty-one (21) years of age found to have violated this subdivision (a)(3) shall, regardless of the final disposition of such violation, have the right to have the records, as defined in § 40-32-101, of such violation destroyed after the passage of six (6) months from the date of the violation. Such destruction shall occur upon motion of the person to the court which heard the violation and shall be without cost to such person. No violation of this subdivision (a)(3) may at any time be used against the violator in any criminal proceeding.

(4) Any person who purchases an alcoholic beverage for or at the request of a person under twenty-one (21) years of age commits a misdemeanor and, upon conviction for such person's first such offense, shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500), plus all penalties imposed by § 39-15-404. Upon a person's second or subsequent conviction for such offense, such person shall be punished by a fine of not less than fifty dollars ($50.00) nor more than one thousand dollars ($1,000), plus all penalties imposed by § 39-15-404.

(5) (A) It is unlawful for any person who is younger than twenty-one (21) years of age to purchase or attempt to purchase any alcoholic beverage.

(B) A violation of this subdivision (a)(5) is a Class A misdemeanor.

(C) (i) In addition to any criminal penalty established by this section, a court in which a person younger than twenty-one (21) years of age but eighteen (18) years of age or older is convicted of the purchase or attempt to purchase or possession of alcoholic beverages in violation of this section shall prepare and send to the department of safety, driver control division, within five (5) working days of the conviction, an order of denial of driving privileges for the offender.

(ii) The court and the department shall follow the same procedures and utilize the same sanctions and costs for a person younger than twenty-one (21) years of age but eighteen (18) years of age or older as provided in title 55, chapter 10, part 7, for offenders younger than eighteen (18) years of age but thirteen (13) years of age or older.

(b) (1) The members of the highway patrol shall be authorized and it shall be their duty to assist the county and municipal police authorities to enforce this chapter, and any other chapter relating to the manufacture, sale or distribution of alcoholic beverages, as defined in § 57-3-101, in any county or municipality, failing to adopt the rights granted under the various provisions of this chapter.

(2) Inspectors, agents or officers appointed by the commission shall be cloaked with and have the duty, power and authority to exercise the same functions and duties as conferred by law upon the highway patrol in the illegal traffic of intoxicating liquors. Inspectors, agents and officers of the commission shall have concurrent authority with the highway patrol in the enforcement of title 55, chapters 7-10 and 50 for the express purpose of enabling the commission properly to enforce the laws and regulations pertaining to traffic in alcoholic beverages.

(c) Any person under twenty-one (21) years of age who knowingly makes a false statement or exhibits false identification to the effect that the person is twenty-one (21) years old or older to any person engaged in the sale of alcoholic beverages for the purpose of purchasing or obtaining the same commits a misdemeanor. In addition to any criminal penalty established by this subsection (c), a court in which a person younger than twenty-one (21) years of age but eighteen (18) years of age or older is convicted under this subsection (c) of a second or subsequent offense shall prepare and send to the department of safety, driver control division, within five (5) working days of the conviction, an order of denial of driving privileges for the offender for a period not to exceed one (1) year. The offender may apply to the court for a restricted driver license. The judge shall order the issuance of a restricted motor vehicle operator's license, in accordance with § 55-50-502. The court and the department shall follow the same procedures and utilize the same costs for a person younger than twenty-one (21) years of age but eighteen (18) years of age or older as provided in title 55, chapter 10, part 7, for offenders younger than eighteen (18) years of age but thirteen (13) years of age or older.

(1) If the person violating this subsection (c) is less than eighteen (18) years of age, that person shall be punished by a fine of fifty dollars ($50.00) and not less than twenty (20) hours of community service work, which fine or penalty shall not be suspended or waived. The fine imposed by this subdivision (c)(1) shall apply regardless of whether the violator cooperates with law enforcement officers by telling them the place the alcohol was purchased or obtained or from whom it was purchased or obtained.

(2) If the person violating this subsection (c) is eighteen (18) years of age or older but less than twenty-one (21) years of age, that person shall be punished by a fine of not less than fifty dollars ($50.00) nor more than two hundred dollars ($200) or by imprisonment in the county jail or workhouse for not less than five (5) days nor more than thirty (30) days. The penalties imposed by this subdivision (c)(2) apply regardless of whether the violator cooperates with law enforcement officers by telling them the place the alcohol was purchased or obtained or from whom it was purchased or obtained.



§ 57-3-413 - Criminal trespass charge in violation of § 39-14-405.

(a) A person may be charged with a violation of § 39-14-405, if the person is:

(1) Between eighteen (18) and twenty-one (21) years of age;

(2) Visibly intoxicated; or

(3) Otherwise disruptive; and

(4) Such person is asked by the owner or employee of an establishment that is licensed as a retail package store pursuant to § 57-3-204 to leave the premises, and that person remains on the premises.

(b) If a person is a minor under eighteen (18) years of age and is asked by the owner or employee of an establishment that is licensed as a retail package store pursuant to § 57-3-204 to leave the premises, and the minor remains on the premises, such minor commits a delinquent act.



§ 57-3-414 - Sale of powdered or crystalline alcohol prohibited -- Offense -- Penalties.

(a) No person shall sell or offer for sale for human consumption powdered or crystalline alcohol.

(b) Subsection (a) does not apply to any of the following:

(1) Any substance regulated by the food and drug administration in the United States department of health and human services that is not either of the following:

(A) Beer or intoxicating liquor; or

(B) A compound that could be converted into beer or intoxicating liquor;

(2) A medication that requires a prescription; or

(3) An over-the-counter medication.

(c) A violation of subsection (a) is a Class A misdemeanor. In addition to any criminal penalty imposed by this subsection (c), the commission may suspend or revoke any license or permit issued under this title held by any person who violates subsection (a).

(d) As used in this section:

(1) "Over-the-counter medication" means medication that may be legally sold and purchased without a prescription;

(2) "Powdered or crystalline alcohol" means a product that is manufactured into a powdered or crystalline form and that contains any amount of alcohol; and

(3) "Prescription" means an order, formula, or recipe issued in any form of oral, written, electronic, or other means of transmission by a duly licensed practitioner authorized by the laws of this state.






Part 5 - Municipal Inspection Fees

§ 57-3-501 - Municipal inspection fee -- Maximum amount -- Collection of fees.

(a) (1) A municipality as defined by § 57-3-101 shall have the authority to impose by ordinance an inspection fee upon licensed retailers of alcoholic beverages as defined by § 57-3-101 or upon retail food store wine licensees located within such municipality.

(2) If, pursuant to § 57-3-204(e)(7), a manufacturer of high alcohol content beer obtains a retail license to sell its products which are manufactured on the manufacturer's premise, the governing body of the municipality or county in which such a manufacturer is located shall impose by ordinance or resolution, as appropriate, a fifteen-percent inspection fee to inspect the retail store in which such products are sold by the manufacturer. Such inspection fee shall be imposed on the wholesale price of the high alcohol content beer supplied pursuant to § 57-3-204(e)(7)(B) by a wholesaler for those products manufactured and sold by the manufacturer at its retail store as authorized pursuant to § 57-3-204(e)(7).

(b) The inspection fees shall not exceed eight percent (8%) of the wholesale price of alcoholic beverages supplied by a wholesaler in municipalities located in counties of this state having a population of less than sixty thousand (60,000), according to the 1960 federal census or any subsequent federal census, or in counties that contain a municipal corporation as defined in § 67-6-103(a)(3)(B)(i), notwithstanding subsection (c) to the contrary.

(c) The inspection fees shall not exceed five percent (5%) of the wholesale price of alcoholic beverages supplied by a wholesaler in municipalities located in counties of this state having a population of more than sixty thousand (60,000), according to the 1960 federal census or any subsequent federal census.

(d) Any municipality having a metropolitan form of government and a population of over four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census, which has levied the inspection fees herein authorized may, by ordinance of its legislative body, designate the county clerk as the collector of the fees for the entire metropolitan taxing jurisdiction.



§ 57-3-502 - Collection by wholesaler from retailer.

The inspection fee shall be collected by the wholesaler from the retailer following notice given the wholesaler by the municipality that an inspection fee has been imposed by ordinance upon the retailers located within the particular municipality. The inspection fee shall be collected by the wholesaler at the time of the sale or at the time the retailer makes payment for the delivery of the alcoholic beverages.



§ 57-3-503 - Monthly report and payment -- Reimbursement of wholesalers -- Penalty -- Audits.

(a) Each wholesaler making sales to retailers located within a municipality imposing an inspection fee shall furnish the municipality a report monthly, which report shall contain a list of the alcoholic beverages sold to each retailer located within the municipality, the wholesale price of the alcoholic beverages sold to each retailer, the amount of tax due, and such other information as may be required by the municipality. The monthly report shall be furnished the municipality imposing the tax not later than the twentieth of the month following which the sales were made. The inspection fees collected by the wholesaler from the retailer or retailers located within each municipality shall be paid to the municipality at the time the monthly report is made. Wholesalers collecting and remitting the above inspection fee to municipalities shall be entitled to reimbursement for this collection service, a sum equal to five percent (5%) of the total amount of inspection fees collected and remitted, such reimbursement to be deducted and shown on the monthly report to the municipality.

(b) Failure to collect or timely report and/or pay the inspection fee collected shall result in a penalty of ten percent (10%) of the fee due the municipality which shall be payable to the municipality imposing the inspection fee.

(c) Municipalities to whom inspection fees are paid shall have authority to audit the records of wholesalers reporting to them in order to determine the accuracy of such reports.



§ 57-3-504 - Fee to be exclusive -- Metropolitan governments.

(a) The inspection fee provided for herein shall be in lieu of all other gross receipt or inspection fees imposed upon wholesalers or retailers of alcoholic beverages by municipalities and no other additional or similar fees shall be imposed by ordinance.

(b) No municipality shall impose any inspection fee or similar tax upon wholesalers based upon sales made to retail dealers located in other municipalities, it being the legislative intent that a municipality shall have authority to impose the inspection fee provided for herein only upon retailers located within the particular municipality imposing the inspection fee.

(c) (1) Notwithstanding anything herein provided to the contrary, the principal municipality, in a county which has adopted the metropolitan form of government under title 7, chapters 1-3, or which may hereafter adopt such form of government, may impose an inspection fee or similar fee, under the authority of chapter 3, part 5 of this title, upon wholesalers based on sales made to licensed retailers located in other but smaller municipalities within the same county as the principal municipality;

(2) "Principal municipality," for the purpose of this subsection (c), means the largest municipality, or its successor, within such a county in accordance with the 1960 federal census or subsequent federal census;

(3) When such principal municipality imposes such a fee upon wholesalers, they shall collect same from the sales to retailers within the smaller municipalities and remit such collections to the principal municipality unless and until such smaller municipalities adopt by ordinance or resolution, such fees in accordance with the terms of chapter 3, part 5 of this title, and then the wholesalers will remit such collections to the smaller municipalities in accordance with the provisions of such ordinances or resolutions as may be adopted or passed by them.






Part 6 - Nonresident Seller's Permits

§ 57-3-601 - Short title.

This part shall be known as the "Nonresident Liquor Seller's Permit Act of 1981."



§ 57-3-602 - When permit required -- Exceptions.

(a) A nonresident seller's permit is required of any manufacturer, distillery, winery, importer, broker, or person which sells or distributes alcoholic beverages to any wholesaler licensed under § 57-3-203 or any manufacturer licensed under § 57-3-202, regardless of whether the sale is consummated inside or outside Tennessee. No such permit is required if such manufacturer, distillery or winery is operating pursuant to § 57-2-104, § 57-3-202, § 57-3-203 or § 57-3-207.

(b) (1) A nonresident seller's permit is also required of any importer, broker, or other entity that imports alcoholic beverages into this state for the purpose of the following:

(A) Warehousing wine and other alcoholic beverage in the state for the purpose of sale to entities legally authorized to purchase such wine and alcoholic beverages outside this state;

(B) Selling wines which are not registered pursuant to § 57-3-301 and which are not capable of being registered in that no qualified manufacturer, winery or distiller exists to approve such registration; provided, that such sales within the state shall be permitted only to wholesalers licensed pursuant to § 57-3-203; and

(C) Selling wines which are registered pursuant to § 57-3-301 but as to which vintages are not available from the manufacturer, winery, or distiller, but such sales shall be permitted only to those wholesalers authorized to distribute such wines by the manufacturer, winery, or distiller as identified on the registration records of the department of revenue.

(2) A nonresident seller licensed under this subsection (b) is not subject to § 57-3-607.

(c) (1) A non-manufacturer non-resident seller's permit is required of any entity that is engaged in marketing, licensing of trademark or trade name, or contracting for the manufacture of any wine, distilled spirit or other alcoholic beverage, where such entity is not directly engaged in the manufacturing, bottling, distilling, blending of such wine, spirit or alcoholic beverage, and is not the holder of a basic permit issued by the alcohol and tobacco tax and trade bureau of the United States department of the treasury as a brewery, distilled spirits plant, or winery. A non-manufacturer non-resident seller's permit under this part may be issued by the commission irrespective of the residence of the entity.

(2) The holder of a non-manufacturer non-resident seller's permit issued under subdivision (c)(1) shall be authorized to market, facilitate the sale of, possess intellectual property rights relating to, or cause to be distributed any wine, distilled spirit or other alcoholic beverage to wholesalers licensed pursuant to § 57-3-203.

(3) The holder of a non-manufacturer non-resident seller's permit may contract with distillers, wineries, and other manufacturers to produce, rectify, bottle or manufacture wine or distilled spirits on its behalf, may ship or cause to be shipped into or within this state alcoholic beverages as an element of sales made to wholesalers licensed under § 57-3-203 and may contract with wholesalers to purchase such products.

(4) Non-manufacturer non-resident seller's permit holders may take title of and store in this state alcoholic beverages and wine from a distiller or winery to which it holds marketing, licensing or trademark rights only if the non-manufacturer non-resident seller's permit holder possesses a basic permit from the alcohol and tobacco tax and trade bureau of the United States department of the treasury, has paid an additional annual fee of three thousand dollars ($3,000) to the commission, and is storing such alcoholic beverages or wine in a location approved by the commission for storage of untaxed alcoholic beverages or wine. The department of revenue may require the posting of a bond for such storage.



§ 57-3-603 - Authorized transactions.

Except as otherwise provided in § 57-3-602(c), the holder of a nonresident seller's permit is authorized to:

(1) Solicit and take orders for alcoholic beverages from wholesalers licensed under § 57-3-203; and

(2) Ship or cause to be shipped into this state alcoholic beverages in consummation of sales made to wholesalers licensed under § 57-3-203.



§ 57-3-604 - Prohibited actions.

No holder of a nonresident seller's permit, nor any officer, director, agent, or employee of the holder, nor any affiliate of the holder, regardless of whether the affiliation is corporate or by management, direction, or control, may do any of the following:

(1) Have an interest, direct, or indirect in any business licensed under §§ 57-3-204 and 57-4-101;

(2) Fail to make or file a report with the commission as required by rule of the commission;

(3) Sell liquor for resale inside this state that fails to meet the standards of quality, purity, and identity prescribed by the commission;

(4) Advertise any liquor contrary to the laws of this state or to the rules of the commission, or sell liquor for resale in this state in violation of advertising or labeling rules of the commission;

(5) Sell liquor for resale inside this state or cause it to be brought into the state in a size of container prohibited by this code or by rule of the commission;

(6) Solicit or take orders for liquor from a person not authorized to import liquor into this state for the purpose of resale;

(7) Induce, persuade, or influence, or attempt to induce, persuade or influence, a person to violate this code or a rule of the commission, or conspire with a person to violate this code or a rule of the commission; or

(8) Exercise a privilege granted by a nonresident seller's permit while an order or suspension against the permit is in effect.



§ 57-3-605 - Application for permit -- Annual fee -- Expiration date -- Verified statement.

(a) Any manufacturer, distillery, winery, importer or other person desiring to obtain a nonresident seller's permit may make application for such to the commission on forms provided by the commission.

(b) In addition, every applicant shall pay to the commission an annual permit fee which is established at one hundred and fifty dollars ($150) if such applicant shall have shipped, sold or otherwise distributed fewer than one hundred (100) cases of any alcoholic beverage in this state in the year immediately preceding application. If such applicant shall have shipped, sold or otherwise distributed one hundred (100) cases or more of any alcoholic beverage in this state in the year immediately preceding application, it shall pay an annual permit fee of two hundred fifty dollars ($250) to the commission.

(c) Each permit shall be valid for one (1) calendar year.

(d) Any wholesaler, holding a license issued pursuant to § 57-3-203, shall be authorized to act as an importer of alcoholic beverages and wine if such wholesaler holds a basic permit issued pursuant to the Federal Alcohol Administration Act, compiled in 27 U.S.C. § 201 et seq., as an importer, advises the commission of its intent to act as an importer, pays an additional annual fee of two hundred fifty dollars ($250) to the commission and otherwise complies with the obligations of an importer pursuant to § 57-3-301 and title 47, chapter 25, part 15.

(e) Every applicant which has registered to import wine into this state shall provide to the commission a verified statement that neither such applicant, nor any agent or affiliate of such applicant, has a policy which would permit the selling, shipment or distribution of alcoholic beverages to any person in this state not possessed of a license issued pursuant to § 57-3-203, and that, for the previous year, neither such applicant nor any agent or affiliate of such applicant has sold, solicited for sale or distributed any alcoholic beverages to any person or enterprise in this state not possessing a license issued pursuant to § 57-3-203.



§ 57-3-606 - Wholesalers to import from nonresident seller permittees only.

No wholesaler licensed under § 57-3-203 may purchase or order any alcoholic beverage for importation into the state from any source other than one possessed of a nonresident seller's permit or a wholesaler licensed pursuant to § 57-3-203 holding a basic permit under the Federal Alcohol Administration Act, compiled in 27 U.S.C. § 201 et seq., as an importer. No such wholesaler may purchase or order any alcoholic beverage for importation into the state from any permittee whose permit has been revoked or suspended after such wholesaler has received notice of the revocation or suspension.



§ 57-3-607 - Nonresident seller to be primary American source of supply.

(a) No holder of a nonresident seller's permit may solicit, accept, or fill an order for distilled spirits or wine from a holder of any type of wholesaler's permit unless the nonresident seller is the primary American source of supply for the brand of distilled spirits or wine that is ordered.

(b) In this section, "primary American source of supply" means the distiller, the producer, the owner of the commodity at the time it becomes a marketable product, the bottler, or the exclusive agent of any of those. To be the "primary American source of supply" the nonresident seller must be the first source, that is, the manufacturer or the source closest to the manufacturer, in the channel of commerce from whom the product can be secured by American wholesalers.



§ 57-3-608 - [Repealed.]

HISTORY: Acts 1981, ch. 157, § 8; repealed by Acts 2012, ch. 968, § 4, effective May 10, 2012.



§ 57-3-609 - Investigation of permittees.

(a) If a representative of the commission or the department of revenue wishes to examine the books, accounts, records, minutes, letters, memoranda, documents, checks, telegrams, constitution and bylaws, or other records of a nonresident seller's permittee, the representative shall make a written request to the permittee or the permittee's duly authorized manager or representative or, if the permittee is a corporation, to any officer of the corporation.

(b) When a request for an examination is made, the person to whom it is directed shall immediately allow the representative to conduct the examination.

(c) The representative may investigate the organization, conduct, and management of any nonresident seller's permittee and may make copies of any records which in the judgment of the representative may show or tend to show that the permittee has violated state law, regulation or the terms of the permit.

(d) A representative may not make public any information obtained under this section except to a law enforcement officer of this state or in connection with an administrative or judicial proceeding in which the state or commission is a party concerning the cancellation or suspension of a nonresident seller's permit, the collection of taxes due under state law, or the violation of state law.

(e) The commission may revoke or suspend a nonresident seller's permit in accordance with this title if a permittee or the permittee's authorized representative fails or refuses to permit an examination authorized by this section, or to permit the making of copies of any documents as provided by this section, without regard to whether the document is inside or outside the state, or if the permittee or the permittee's authorized representative fails or refuses to answer a question of an officer incident to an examination or investigation in progress.






Part 7 - Employee and Server Permits

§ 57-3-701 - Short title.

This part shall be known as the "Alcohol Server Responsibility and Training Act of 1995."



§ 57-3-702 - Commission authorized to issue permits.

The commission is authorized to issue employee permits pursuant to §§ 57-3-203(d), 57-3-203(e), 57-3-204(c) and server permits pursuant to §§ 57-4-204(h) and 57-3-207 in accordance with the requirements of this part.



§ 57-3-703 - Application requirements for employee permit.

(a) Any individual may be eligible for an employee permit by completing an application for such a permit on the forms provided by the commission. An applicant for an employee permit must demonstrate to the commission that the applicant is at least eighteen (18) years of age and:

(1) Other than for a crime described in subdivision (a)(2), has not been convicted of a felony within the previous four (4) years;

(2) Has not been convicted of any crime involving the sale or distribution of alcoholic beverages or beer, Schedules I and II controlled substances, or controlled substance analogues or any sex-related crime or embezzlement within the previous eight (8) years;

(3) Has not had an employee permit or any similar permit issued by the state, any local jurisdiction, or any foreign jurisdiction revoked by any issuing authority within the previous five (5) years; and

(4) Has not had an ownership interest in any licensee or permittee, licensed or permitted pursuant to § 57-3-203, § 57-3-204, § 57-3-207, § 57-4-101 or § 57-5-103 which has had its license or permit revoked by the issuing authority within the previous eight (8) years.

(b) If an applicant does not meet the requirements of subdivisions (a)(1)-(4), but is otherwise eligible for a permit, then the applicant's application shall be initially denied pursuant to this subsection (b). Within thirty (30) days of such initial denial, the applicant may request a hearing to be held pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. At such hearing, the administrative law judge or hearing officer may consider any evidence the administrative law judge or hearing officer deems relevant to the matter and may, if in the administrative law judge's or hearing officer's judgment the principles of equity require, approve the application and grant the employee permit, notwithstanding the requirements of subdivisions (a)(1)-(4).

(c) (1) If an applicant does not request a hearing pursuant to subsection (b) within the required period, then the application's denial will be final and the applicant may not reapply for an employee permit until the relevant time period described in subdivisions (a)(1)-(4) has expired. If a person applies for an employee permit in violation of this subdivision (c)(1), then such application shall be denied and subsection (b) shall not apply.

(2) If the administrative law judge, hearing officer, or commission denies an application at a hearing held pursuant to subsection (b), then the application's denial will be final and the applicant may not reapply for an employee permit or apply for a server permit pursuant to § 57-3-704 until the relevant time period described in subdivision (a)(1)-(4) has expired. If a person applies for an employee or server permit in violation of this subdivision (c)(2), then such application shall be denied and subsection (b) or § 57-3-704(b) shall not apply.

(d) If a person is convicted of an offense described in subdivision (a)(1) or (a)(2) after being issued an employee permit pursuant to this section, the commission may institute proceedings to revoke the person's employee permit pursuant to § 57-3-214; provided, that the administrative law judge or hearing officer may, if in the administrative law judge's or hearing officer's judgment the principles of equity require, refuse to revoke the person's employee permit, notwithstanding a finding that the person has been convicted of an offense described in subdivision (a)(1) or (a)(2). If the administrative law judge, hearing officer, or commission revokes an employee permit pursuant to this subsection (d), then the applicant may not reapply for an employee permit or apply for a server permit pursuant to § 57-3-704 until the relevant time period described in subdivision (a)(1) or (a)(2) has expired. If a person applies for an employee or server permit in violation of this subsection (d), then such application shall be denied and subsection (b) or § 57-3-704(b) shall not apply.

(e) The commission may promulgate rules and regulations to enforce and administer this section pursuant to the Uniform Administrative Procedures Act.



§ 57-3-704 - Application requirements for server permits.

(a) Any individual may be eligible for a server permit by completing an application for such a permit on the forms provided by the commission. An applicant for a server permit must demonstrate to the commission that the applicant meets the following requirements:

(1) Within one (1) year prior to the submission of the application the applicant has successfully completed a program of alcohol awareness training for persons involved in the direct service of alcohol, wine or beer by an entity certified by the commission to have an adequate training curriculum for alcohol awareness. If, in the determination of the commission, a state other than Tennessee is deemed to have an adequate program of alcohol awareness training, then the successful completion of such training in that state within one (1) year prior to the submission of an application to the commission for a server permit shall satisfy the requirement of alcohol awareness training;

(2) The applicant is at least eighteen (18) years of age; and

(3) The applicant:

(A) Has not been convicted of a felony, other than for a crime described in subdivision (a)(3)(B), within the previous four (4) years;

(B) Has not been convicted of any crime relating to the sale or dispensing of alcoholic beverages or beer, Schedules I and II controlled substances, or controlled substance analogues or any sex-related crime or embezzlement within the previous eight (8) years;

(C) Has not had a server permit or any similar permit issued by the state, any local jurisdiction, or any foreign jurisdiction revoked by any issuing authority within the previous five (5) years; and

(D) Has not had an ownership interest in any licensee or permittee, licensed or permitted pursuant to § 57-3-203, § 57-3-204, § 57-3-207, § 57-4-101 or § 57-5-103 which has had its license or permit revoked by the issuing authority within the previous eight (8) years.

(b) If an applicant does not meet the requirements of subdivision (a)(3), but is otherwise eligible for a server permit, then the applicant's application shall be initially denied pursuant to this subsection (b). Within thirty (30) days of such initial denial, the applicant may request a hearing to be held pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. At such hearing, the administrative law judge or hearing officer may consider any evidence the administrative law judge or hearing officer deems relevant to the matter and may, if in the administrative law judge's or hearing officer's judgment the principles of equity require, approve the application and grant the employee permit, notwithstanding the requirements of subdivision (a)(3).

(c) (1) If an applicant does not request a hearing pursuant to subsection (b) within the required period, then the application's denial will be final and the applicant may not reapply for a server permit until the relevant time period described in subdivision (a)(3) has expired. If a person applies for a server permit in violation of this subdivision (c)(1), then such application shall be denied and subsection (b) shall not apply.

(2) If the administrative law judge, hearing officer, or commission denies an application pursuant to subsection (b), then the application's denial will be final and the applicant may not reapply for a server permit or apply for an employee permit pursuant to § 57-3-703 until the relevant time period described in subdivision (a)(3) has expired. If a person applies for an employee or server permit in violation of this subdivision (c)(2), then such application shall be denied and subsection (b) or § 57-3-703(b) shall not apply.

(d) If a person is convicted of an offense described in subdivision (a)(3)(A) or (a)(3)(B) after being issued a server permit pursuant to this section, the commission may institute proceedings to revoke the person's server permit pursuant to § 57-3-214; provided, that the administrative law judge or hearing officer may, if in the administrative law judge's or hearing officer's judgment the principles of equity require, refuse to revoke the person's server permit, notwithstanding a finding that the person has been convicted of an offense described in subdivision (a)(3)(A) or (a)(3)(B). If the administrative law judge, hearing officer, or commission revokes a server permit pursuant to this subsection (d), then the applicant may not reapply for a server permit or apply for an employee permit pursuant to § 57-3-703 until the relevant time period described in subdivision (a)(3)(A) or (a)(3)(B) has expired. If a person applies for an employee or server permit in violation of this subsection (d), then such application shall be denied and subsection (b) or § 57-3-703(b) shall not apply.

(e) The commission may promulgate rules and regulations to enforce and administer the provisions of this section pursuant to the Uniform Administrative Procedures Act.



§ 57-3-705 - Commission certification.

The commission shall certify any organization or entity seeking to provide alcohol awareness training for employees or servers, or both, upon adequate demonstration to the commission that the curriculum, faculty, materials and facilities of the organization or entity meet such minimum standards as shall be fixed by the commission. The commission is authorized to review the adequacy of the curriculum, faculty, materials and facilities of any certified trainer at any time. Failure of any certified trainer to maintain adequate records, respond to a request for information from the commission, or meet the minimum standards prescribed by the commission shall be grounds to decertify the organization or entity.



§ 57-3-706 - Criminal record check.

The commission may conduct a criminal record review of any applicant for an employee or server permit to ensure the applicant's compliance with the requirements of this part. The commission shall employ the best available means to conduct this investigation.



§ 57-3-707 - Temporary permits -- Replacement permit cards -- Property of employee.

A new server may work for sixty-one (61) days after being hired without the permit required by this part. Any server who has worked for sixty-one (61) days must have the permit required by this part. Upon payment of a reasonable copying fee, the alcoholic beverage commission is authorized and directed to issue replacement permit cards to any cardholder who is qualified under this part for an employee or server permit card which is still valid. Employee and server permit cards are hereby declared the property of the employee or server to whom such cards have been issued. Licensed establishments shall only require a server or employee to provide a copy of such cards for keeping by the establishment.



§ 57-3-708 - Permit renewal.

Each employee and server permit shall be valid for five (5) years. Applications for renewal shall be made in the same manner as applications for original permits upon forms prescribed by the commission. Employee and server permits are not transferrable.



§ 57-3-709 - Fees.

The commission may assess an application and renewal fee for the permits to be issued under this part. The commission may assess a certification fee to any organization or entity seeking certification under § 57-3-705. The commission shall establish such fees, only pursuant to rules promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and such fees shall be limited only to covering the costs of implementing this part and for the implementation and updating of commission information technology and software. The commission shall assess an application and renewal fee for the permits issued under this part in an amount sufficient to fund any cost to the state which results from loss of federal funds to implement and administer this program.



§ 57-3-710 - Implementation.

The commission is authorized to promulgate appropriate rules to implement this part.






Part 8 - Sale of Wine in Retail Food Stores

§ 57-3-801 - Referendum for sale of wine in retail food stores -- Form of referendum -- Time of election.

(a) (1) This part shall be effective in any jurisdiction that authorizes the sale of wine in retail food stores in a referendum in the manner prescribed by § 57-3-106; provided, however, that a jurisdiction must have held and passed a referendum authorizing retail package stores or held and passed a referendum authorizing the sale of alcoholic beverages for consumption on the premises prior to holding a referendum authorized under this section.

(2) If the county election commission receives the necessary petition requesting the referendum not less than forty-five (45) days before the date on which an election is scheduled to be held, except for referenda scheduled to be held with the regular November general election which shall be held pursuant to § 2-3-204, the county election commission shall include the referendum question contained in subsection (b) on the ballot.

(b) At any such election, the question submitted to the voters shall be in the following form:

For legal sale of wine at retail food stores in ___________________ (here insert name of political subdivision).

Against legal sale of wine at retail food stores in ___________________(here insert name of political subdivision).

(c) A referendum described in this section may be held at any election prescribed in § 57-3-106(c)(1); provided, however, that no such referendum may be held prior to the regular November election in 2014.



§ 57-3-802 - Part definitions.

For purposes of this part:

(1) "Retail food store" means an establishment that is open to the public that derives at least twenty percent (20%) of its sales taxable sales from the retail sale of food and food ingredients for human consumption taxed at the rate provided in § 67-6-228(a) and has retail floor space of at least one thousand two hundred square feet (1,200 sq. ft.); and

(2) (A) "Wine" means the product of the normal alcoholic fermentation of the juice of fresh, sound, ripe grapes, with the usual cellar treatment and necessary additions to correct defects due to climatic, saccharine and seasonal conditions, including champagne, sparkling and fortified wine of an alcoholic content not to exceed eighteen percent (18%) by volume. No other product shall be called "wine" unless designated by appropriate prefixes descriptive of the fruit or other product from which the same was predominantly produced, or an artificial or imitation wine.

(B) "Wine" does not mean alcohol derived from wine that has had substantial changes to the wine due to the addition of flavorings and additives.



§ 57-3-803 - Retail food store wine licenses.

(a) Notwithstanding any other law to the contrary, an additional class of licenses allowing the sale of wine at retail food stores is created. These licenses shall be known as "retail food store wine licenses" and shall be issued by the alcoholic beverage commission; provided, that licenses shall only be issued to a retail food store located in a county or municipality that has authorized the sale of wine at retail food stores by local option election pursuant to § 57-3-801 and has full-time law enforcement through a police or sheriff's department. The commission shall begin issuing the retail food store wine licenses on July 1, 2016, and prior to that date no retail food store may sell wine; however, the commission shall accept applications from retail food stores in jurisdictions that have authorized the sale of wine at retail food stores and begin processing such applications prior to that date. The retail food store wine license shall permit the licensee to receive, store, possess and sell wine at retail for consumption off the premises at the licensed retail food store subject to the restrictions in this part.

(b) (1) Any person, partnership, limited liability company or corporation desiring to sell wine to patrons or customers within the premises of a retail food store, in sealed packages only, and not for consumption on the premises shall make application to the commission for a retail food store wine license, which application shall be in writing and verified, on forms herein authorized to be prescribed and furnished; and the commission may, subject to the restrictions of this part, issue such retailer's license. A retail food store may enter into a franchise or management agreement with a person or entity to make wine sales at the premises of the retail food store. If the premises with respect to which the license is sought is owned by a person, partnership, limited liability company or corporation not the applicant, the application shall include the name and address of the owner. If the ownership of the premises should change after a license is granted, the licensee shall, within ten (10) days after becoming aware of such change in ownership, notify the commission in writing of the name and address of the new owner.

(2) (A) Any individual applicant applying for a retail food store wine license must be twenty-one (21) years of age or older and must not have been convicted of a felony subject to § 57-3-210(c).

(B) The commission may issue a retail food store wine license to a person, partnership, limited liability company or corporation that is registered to do business in the state of Tennessee regardless of the residence of the ownership of such entity. No holder of a retail food store wine license, nor any person or entity having any interest in such license greater than ten percent (10%) shall have any interest as partner or otherwise, either direct or indirect, in a business licensed to engage in the sale or distribution of alcoholic beverages, including wine and beer licensed under § 57-3-202, § 57-3-203, § 57-3-204, § 57-3-207, § 57-3-217 or part 6 of this chapter. Nothing shall prohibit the holder of a retail food store wine license from having more than one (1) retail food store wine license. Nothing in this subdivision (b)(2)(B) shall be construed as prohibiting a retail food store that owns its own premises from either holding a retail food store wine license or from entering into a franchise or management agreement as provided in subdivision (b)(1).

(c) Any wine sold by the holder of a retail food store wine license shall not exceed an alcoholic content of eighteen percent (18%) by volume.

(d) Nothing in this part is intended or shall be construed to modify the provisions of title 57 that provide for the separation and independence of the classes of licenses available to manufacturers, wholesalers or retailers of alcoholic beverages or beer in this state.



§ 57-3-804 - Application fee and annual license fee.

Each applicant for a retail food store wine license shall pay to the commission a one-time, nonrefundable fee in the amount of four hundred dollars ($400) when the application is submitted for review. A retail food store wine license under this section shall not be issued until the applicant shall have paid to the commission the annual license fee of one thousand two hundred fifty dollars ($1,250).



§ 57-3-805 - Location of licensed premises.

The premises of a retail food store wine license may be located in a municipality or the unincorporated areas of a county; provided, that such county or municipality has approved sales of wine by retail food stores by local option election pursuant to § 57-3-801.



§ 57-3-806 - Certificate to accompany application for license -- Contents -- Requirements for renewal of license -- Limitation on location of licensed premises -- Review of denial of certificate.

(a) As a condition precedent to the issuance of a license under § 57-3-803, every applicant for a license under that section shall submit with the application to the commission a certificate signed by the county executive or chair of the county commission in which the licensed premises are to be located if outside the corporate limits of a municipality or, if within a municipality, from the mayor or a majority of the commission, city council, or legislative body of the municipality, by whatsoever name designated, or if the municipality has no mayor, from the highest executive of the municipality. The issuance of a certificate shall not be conditioned on the residency of the applicant, including, but not limited to, requiring the applicant to live within the county or municipality, or additional conditions not required by this section.

(b) The certificate must state:

(1) That the applicant or applicants who are to be in actual charge of the business have not been convicted of a felony within a ten-year period immediately preceding the date of application and, if a corporation, that the executive officers or those in control have not been convicted of a felony within a ten-year period immediately preceding the date of the application; and

(2) That the applicant or applicants have secured a location for the business which complies with all zoning laws adopted by the local jurisdiction, as to the location of the business.

(c) Municipalities and counties are not authorized to limit the number of retail food store wine licenses issued within their jurisdictions.

(d) (1) In order to renew a retail food store wine license, the licensee must maintain a minimum of twenty percent (20%) of the licensee's sales taxable sales from the retail sale of food and food ingredients for human consumption taxed at the rate provided in § 67-6-228(a), such percentage to be calculated on an annual basis. The licensee shall keep sales and purchase records through accounting methods that are customary or reasonable in the retail food store business.

(2) A retail food store wine licensee who fails to comply with subdivision (d)(1) in achieving the minimum required sales or in failing to keep adequate records shall have one (1) year to come into compliance. During this one-year period, the licensee shall work with the commission in creating a plan that would bring the licensee into compliance with this subsection (d).

(3) Failure to comply after the one-year period shall result in the retail food store wine license being suspended or revoked by the commission.

(4) In order to determine compliance with subdivision (d)(1), each retail licensee shall submit sales information to the commission in such form as the commission deems appropriate at the time the licensee applies for a license or upon renewal of such license. Each licensee shall provide the licensee's sales tax registration number to the commission. The commission is authorized to verify sales information if the commission deems it necessary with the department of revenue.

[Effective until July 1, 2017.]

(e) Before July 1, 2017, no retail food store wine license shall be issued to an applicant for a location that is within five hundred feet (500 ft.) of an establishment holding a license pursuant to § 57-3-204 unless the commission receives written permission from such licensee. The distance shall be measured from building to building using the outside wall of the confines of the retail food store to the outside wall of the confines of the establishment holding a license pursuant to § 57-3-204. If an establishment holding a license pursuant to § 57-3-204 does not give written permission as described in this subsection (e) then that establishment shall not sell additional items as provided in § 57-3-404(e) until the retail food store is allowed to sell wine. If the distance is in dispute, then the commission shall measure and make a final determination of the distance for purposes of this subsection (e). This subsection (e) shall not be effective on or after July 1, 2017.

(f) No retail food store wine license shall be issued to a retail food store located within a shopping center or other development unless documentation is provided to the commission that the owner of such shopping center or development has imposed no restrictions on the sale of wine or other alcoholic products at the shopping center or development and that it does not impose any restrictions or limitations on the business practices related to the sale or distribution of alcoholic beverages upon any entity that is located within the same shopping center or other development as the proposed location of the retail food store wine license holder.

(g) An applicant may seek review of the denial of a certificate by instituting an action in the chancery court having jurisdiction over the municipality or county within sixty (60) days of the denial.

(h) A failure on the part of the issuing authority to grant or deny the certificate within sixty (60) days of the written application for such shall be deemed a granting of the certificate.

(i) The requirement imposed by this section to submit a certificate shall not be applicable to any applicant if:

(1) The authority of the county or municipality charged with the responsibility to issue the certificate required herein shall have failed to grant or deny the certificate within sixty (60) days after written application for such certificate is filed; or

(2) The applicant submits a final order of a court holding that the denial of the required certificate was unreasonable, as established by subsection (g).



§ 57-3-807 - Applicability of part 2 of this chapter to retail food store wine licenses.

Laws applicable to the issuance, renewal, suspension, and termination of retailer's licenses issued pursuant to part 2 of this chapter and the regulation of and operation by such license holders shall apply in the same manner to retail food store wine licenses and license holders unless this part expressly states otherwise.



§ 57-3-808 - Prohibition against sales to minors -- Identification required -- Penalty.

(a) A retail food store wine license holder engaging in the business regulated under this part, or any employee thereof, shall not make or permit to be made any sales to minors. Prior to making a sale of wine for off-premises consumption, the adult consumer must present to the license holder or any employee of the license holder a valid, government-issued document, such as a driver license or other form of identification deemed acceptable to the license holder that includes the photograph and birth date of the adult consumer attempting to make a wine purchase. Persons exempt under state law from the requirement of having a photo identification shall present identification that is acceptable to the license holder. The license holder or employee shall make a determination from the information presented whether the purchaser is an adult. In addition to the prohibition of making a sale to a minor, no sale of wine for off-premises consumption shall be made to a person who does not present such a document or other form of identification to the license holder or any employee of the license holder in a face-to-face transaction; however, it is an exception to any criminal punishment or adverse administrative action, including license suspension or revocation, for a violation of this section if the sale was made to a person who is or reasonably appears to be over fifty (50) years of age and who failed to present an acceptable form of identification.

(b) A violation of subsection (a) is a Class A misdemeanor.



§ 57-3-809 - Prohibition against sale to intoxicated persons or persons accompanied by an intoxicated person.

No retail food store wine licensee shall sell any alcoholic beverages to any person who is visibly intoxicated, nor shall any retailer selling alcoholic beverages sell to any person accompanied by a person who is visibly intoxicated.



§ 57-3-810 - Licensees exempt from certain restrictions -- Licensee operating more than one licensed retail food store in state.

(a) The restrictions in §§ 57-3-404(e) and (f), 57-3-210(g) and (h) and 57-3-204(b) shall not apply to retail food store wine licenses issued pursuant to this part.

(b) A retail food store licensed to sell wine under this part shall not be limited to operating one (1) licensed retail food store business in this state; provided, however, that no retail food store wine licensee shall be permitted to combine its purchasing with any other retail food store wine licensee or retailer licensed under § 57-3-204.



§ 57-3-811 - Hours for selling or giving away wine.

A retail food store licensed to sell wine under this part shall only sell, or give away, wine during the same hours a licensed retailer sells or gives away wine pursuant to § 57-3-406(e) and (h).



§ 57-3-812 - Storage and delivery of wine -- Purchase of wine from wholesaler.

(a) A retail food store licensed to sell wine under this part shall not store any wine off of the licensed premises.

(b) All deliveries of wine to a retail food store must be made by a licensed wholesaler through a common carrier, a contract carrier or on vehicles owned by the wholesaler. The deliveries shall only be made to the business address of the retail food store.

(c) All purchases of wine from a licensed wholesaler by a retail food store must be conducted by designated managers on premises at each retail food store location where delivery will be made. A retail food store may have more than one (1) designated manager per location.

(d) A wholesaler shall not take orders for wine from any retail food store employee other than a designated manager.



§ 57-3-813 - Prohibition against credit sales to licensee by wholesaler.

No wholesaler shall sell any product to a retail food store wine licensee on credit and payment for all sales to such licensee by a wholesaler shall be effected upon delivery of the product. In order to facilitate the implementation of this section, all payments to wholesalers by such licensees shall be made by electronic funds transfer, credit card, debit card, or such other method as approved by the commission that will facilitate full payment at or near the time of delivery.



§ 57-3-814 - Licensee prohibited from sale of wine in connection with wholesale wine or alcoholic beverage business in state.

No holder of a retail food store wine license shall sell wine in connection with any business involved in the wholesale sale of wine or alcoholic beverages within the state of Tennessee.



§ 57-3-815 - Wholesaler, manufacturer, winery, or nonresident seller's permit holder prohibited from providing services to licensee.

No wholesaler licensed under § 57-3-203 and no manufacturer, winery, nonresident seller's permit holder or any employee, agent, representative or salesperson employed by or representing any such wholesaler, manufacturer, winery or nonresident seller's permit holder shall provide any services to or for the benefit of a retail food store wine licensee including, but not limited to, services involving shelving, dressing, displaying, or setting inventory owned or purchased by the retail food store licensee. Nothing in this section shall prevent a wholesaler licensed under § 57-3-203 from unloading wine at a retail food store wine license location at the location's customary loading dock. A wholesaler may unload wine at a retail food store wine license location at any time that location is open to the public.



§ 57-3-816 - Permitted manager -- Employees to obtain certification pursuant to responsible vendor training program for wine.

(a) Any retail food store that is licensed to sell wine must have a permitted manager as prescribed in § 57-3-221 and that manager must work on the premises of the licensed retail food store. A retail food store may have more than one (1) manager per license.

(b) All employees of a retail food store that is licensed to sell wine and is involved in selling the wine must obtain certification pursuant to the responsible vendor training program for wine in § 57-3-818.



§ 57-3-817 - Wine tastings prohibited on premises -- Licensee permitted to hold license to sell alcoholic beverages for consumption on premises -- Requirements.

(a) No retail food store shall conduct tastings of wine on the premises of the retail food store.

(b) A retail food store that has a license pursuant to this part may also hold a license to sell alcoholic beverages for consumption on premises pursuant to chapter 4 of this title; provided, that:

(1) The premises of the on-premise licensee shall be separate and distinct from the premises of the retail food store; and

(2) The business of the on-premise licensee shall be operated separately and distinctly from the operation of the business of the retail food store wine licensee.



§ 57-3-818 - Responsible vendor training program -- Fees -- Exceptions.

(a) The commission shall create a responsible vendor training program for retail food store wine licensees and retailers licensed pursuant to § 57-3-204 similar to the responsible vendor training program established in chapter 5, part 6 of this title.

(b) Except as provided in subsection (d), each retail food store wine licensee and retailer licensed in this state shall participate in the responsible vendor training program created under this section as a condition to having and maintaining such license.

(c) Each retail food store wine licensee and retailer shall pay an annual fee based on the number of certified clerks existing at the time the licensee applies to the commission for certification under the responsible vendor training program. The fee shall be as follows:

(1) 0-15 certified clerks--$150;

(2) 16-30 certified clerks--$200;

(3) 31-45 certified clerks--$250;

(4) 46-60 certified clerks--$300;

(5) 61-100 certified clerks--$350;

(6) 101-150 certified clerks--$400;

(7) 151-200 certified clerks--$450; and

(8) $50.00 for each additional 50 certified clerks over 200.

(d) The commission shall not require any licensee to participate or pay fees for both the responsible vendor training program created in this section and the program established in chapter 5, part 6 of this title. Participation in either program shall be deemed sufficient compliance.

(e) This section shall not apply to employees of a retailer licensed under § 57-3-204 until July 1, 2016. Any employee of a retailer who has a valid permit under § 57-3-204(c) on July 1, 2016, shall not be required to be certified pursuant to this section until that permit expires.






Part 9 - Unfair Wine Sales Law [Effective on July 1, 2016]

§ 57-3-901 - Short title. [Effective on July 1, 2016.]

This part shall be known and may be cited as the "Unfair Wine Sales Law."



§ 57-3-902 - Part definitions. [Effective on July 1, 2016.]

As used in this part, unless the context otherwise requires:

(1) "Basic cost of wine" means the invoice cost of wine to the retailer in the quantity last purchased from the wholesaler at prices generally available in the marketplace, absent any cash or other discounts, incentives and/or concessions of any kind, whether such discounts, incentives or concessions are offered within or outside of this state, to which shall be added the full face value of any taxes, freight or delivery fees which may be required by any tax law of this state imposed upon wine supplied to retailers now in effect or hereafter enacted, and any other taxes or fees imposed by this title, if not already included by the wholesaler in this price;

(2) "Commission" means the alcoholic beverage commission;

(3) "Cost of doing business by the retailer" is twenty percent (20%) of the basic cost of wine to the retailer;

(4) "Cost to the retailer" means the "basic cost of wine" to the retailer plus the "cost of doing business by the retailer"; and

(5) "Prices generally available in the marketplace" shall mean the price of wine based upon a purchase from a wholesaler on terms and conditions:

(A) Typically available to non-food store retailers in the trade area in which the retailer is located; and

(B) In accordance with the requirements set forth in §§ 57-3-811, 57-3-812 and 57-3-813;

(6) "Retailer" shall mean the holder of a retail food store wine license issued under § 57-3-803 or the holder of a retailer license under § 57-3-204;

(7) "Sell at retail," "sales at retail" or "retail sales" means and includes any transfer of title to tangible personal property for a valuable consideration made in the ordinary course of trade or usual prosecution of the seller's business, to the purchaser for consumption or use; and

(8) "Wholesaler" has the same meaning as provided in § 57-3-101(a).



§ 57-3-903 - Advertising, offering for sale or selling wine at less than cost -- Misdemeanor -- Prima facie violation of part. [Effective on July 1, 2016.]

(a) It is a Class C misdemeanor for any retailer to advertise, offer to sell, or sell at retail, wine at less than cost to the retailer.

(b) The advertising, sale or offer to sell of wine by any retailer at less than cost to the retailer shall be prima facie evidence of both a violation of this part, and of intent to injure competitors or destroy substantially or lessen competition.



§ 57-3-904 - Assisting or aiding violation of part -- Penalty. [Effective on July 1, 2016.]

Any individual who, as a director, officer, partner, member, or agent of any person violating this part, assists or aids, directly or indirectly, in such violation, equally with the person for whom such individual acts, commits a Class C misdemeanor.



§ 57-3-905 - Contracts in violation of part illegal and void. [Effective on July 1, 2016.]

Any contract, express or implied, made by any person, firm, or corporation in violation of any of the provisions of this part is declared to be an illegal and void contract and no recovery thereon shall be had.



§ 57-3-906 - Equitable action to enjoin violation -- Recovery of damages and costs -- Action for damages alone permitted. [Effective on July 1, 2016.]

(a) (1) Any person or entity injured by any violation of this part, or any trade association which is representative of such a person or entity, may maintain an action in any court of equitable jurisdiction to prevent, restrain, or enjoin such violation.

(2) If, in such action, a violation of this part shall be established, the court shall enjoin and restrain or otherwise prohibit such violation and, in addition thereto, shall assess in favor of the plaintiff and against the defendant the costs of the suit.

(3) In such action, it shall not be necessary that actual damages to the plaintiff be alleged or proved, but where alleged and proved, the plaintiff in the action, in addition to such injunctive relief and costs of suit, shall be entitled to recover from the defendant the amount of actual damages sustained by the plaintiff.

(b) In the event no injunctive relief is sought or required, any person injured by a violation of this part may maintain an action for damages alone in any court of general jurisdiction, and the measure of damages in such action shall be the same as prescribed in subsection (a).



§ 57-3-907 - Restrictions on sales by retail food stores. [Effective on July 1, 2016.]

No retail food store as defined in § 57-3-802 shall sell, offer for sale or advertise the sale of:

(1) Two (2) or more items, at least one (1) of which items is wine, at a combined price; or

(2) Liquor, spirits or high alcohol content beer.



§ 57-3-908 - Commission to enforce part -- Civil penalties -- Petition for hearing. [Effective on July 1, 2016.]

(a) The commission shall administer and enforce this part.

(b) (1) For an initial violation or noncompliance with any provision of this part by a retailer, a penalty shall be imposed not to exceed one thousand dollars ($1,000);

(2) For any second violation or noncompliance with any provision of this part by any retailer who has previously been found in violation pursuant to subdivision (b)(1), a penalty shall be imposed not to exceed two thousand five hundred dollars ($2,500); and

(3) For any subsequent violation or violations or noncompliance with any provision of this part, by any retailer who has previously been found in violation pursuant to subdivision (b)(2), a penalty shall be imposed not to exceed five thousand dollars ($5,000).

(c) Any retailer who is assessed a civil penalty pursuant to this section, and who continues to engage in the unauthorized sale, distribution or handling of wine in this state, either directly or through any agent or third party acting on behalf of such retailer, shall be charged with an additional violation of this part.

(d) Any retailer who is adversely affected by a decision of the commission may petition the commission for a hearing which will be held in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(e) In enforcing this part, the commission shall consider the cost and effectiveness of administration and endeavor to administer this part in the most cost-efficient manner.



§ 57-3-909 - Exceptions from application of part. [Effective on July 1, 2016.]

This part shall not apply to sales at retail made where wines are:

(1) Sold upon the complete final liquidation of a business;

(2) Advertised, offered for sale, or sold by any fiduciary or other officer acting under the order or direction of any court;

(3) Closeouts and case discounts; or

(4) Such other occasional discounts as defined by the commission.









Chapter 4 - Consumption of Alcoholic Beverages on Premises

Part 1 - General Provisions

§ 57-4-101 - Premises on which certain sales and consumption authorized.

(a) It is lawful to sell wine and other alcoholic beverages as defined in § 57-4-102, and beer as defined in § 57-6-102, to be consumed on the premises of, or within the boundaries of, any:

(1) Hotel, commercial passenger boat company, paddlewheel steamboat company, restaurant, commercial airlines, or passenger trains meeting the requirements hereinafter set out, within the boundaries of the political subdivisions, wherein such is authorized under § 57-4-103;

(2) Premier type tourist resort or club as defined in § 57-4-102, to guests of such resort and to members and guests of such clubs, subject to the further provisions of this chapter other than § 57-4-103;

(3) Convention center as defined in § 57-4-102, to those in attendance at the convention center, subject to the further provisions of this chapter other than §§ 57-3-210(b)(1) and 57-4-103;

(4) Historic performing arts center as defined in 57-4-102, to those in attendance at the performing arts center, subject to the further provisions of this chapter other than § 57-4-103;

(5) Historic interpretive center as defined in § 57-4-102, to those in attendance at such interpretive center, subject to the further provisions of this chapter other than §§ 57-4-103 and 57-3-210(b)(1);

(6) Community theater as defined in § 57-4-102, to those in attendance at such community theater, subject to the further provisions of this chapter other than § 57-4-103;

(7) Historic mansion house site as defined in § 57-4-102, subject to the further provisions of this chapter other than § 57-4-103;

(8) Terminal building of a commercial air carrier airport as defined in § 57-4-102, subject both to the further provisions of this chapter other than § 57-4-103, and to the approval of a majority of the governing board of such commercial air carrier airport;

(9) Zoological institution as defined in § 57-4-102, to those in attendance at the zoological institution, subject to the further provisions of this chapter other than § 57-4-103. No such wine, alcoholic beverages or beer shall be served during the regular operating hours where the institution is open to the general public unless a special event is scheduled for fund-raising purposes which is by invitation or for which an admission is charged for such event;

(10) Museum as defined in § 57-4-102, to those in attendance at the museum, subject to the further provisions of this chapter other than § 57-4-103. No alcoholic beverage or beer shall be served during the regular operating hours when the museum is open to the general public except at a restaurant located on the premises of such museum or at a special event scheduled for fund-raising purposes when such event is either by invitation or admission is charged;

(11) Commercial airline travel club as defined in § 57-4-102, located within a terminal building of a commercial air carrier airport as defined in § 57-4-102, subject both to the further provisions of this chapter, other than § 57-4-103, and to the approval of a majority of the governing board of such commercial air carrier airport;

(12) Public aquarium as defined in § 57-4-102, to those in attendance at the public aquarium subject to this chapter;

(13) Aquarium exhibition facility as defined in § 57-4-102, to those in attendance at such facility subject to the provisions of this chapter. Such alcoholic beverages, wine and beer shall only be sold on such premises at special functions, wherein attendance is limited to invited guests or groups, the function is not open to the general public, and the area in which the function is held is not open to the general public during such function;

(14) Caterer licensed under this chapter as well as at such other sites as the licensed caterer has given advanced notice to the commission. Such sites shall be considered to be within the licensed premises for the purposes of this chapter;

(15) Sports authority facility as defined in § 57-4-102, to those in attendance at such sports authority facility, subject to the further provisions of this chapter. A sports authority facility constitutes an urban park center for the purposes of the taxes provided in § 57-4-301;

(16) Theater as defined in § 57-4-102, to those in attendance at such theater, subject to the further provisions of this chapter. Such alcoholic beverages, wine and beer shall only be sold on such premises in the area accessible only to persons twenty-one (21) years of age or older;

(17) [Deleted by 2015 amendment]

(18) Retirement center as defined in § 57-4-102;

(19) Tennessee River resort district as defined in § 57-4-102, subject to the further provisions of this chapter other than § 57-4-103;

(20) Civic arts center as defined in § 57-4-102, to those in attendance at the civic arts center, subject to the further provisions of this chapter other than § 57-4-103; and

(21) Limited service restaurant as defined in § 57-4-102, wherein such is authorized under § 57-4-103.

(b) It is lawful to sell wine and other alcoholic beverages as defined in § 57-4-102, to be consumed on the premises of any:

(1) Permanently constructed facility within an urban park center as defined in § 57-4-102, to those in attendance at the urban park center, subject to the further provisions of this chapter other than §§ 57-4-103 and 57-3-210(b)(1);

(2) Any motor speedway as defined in § 57-4-102, to the patrons and guests of such motor speedway, subject to the further provisions of this chapter other than § 57-4-103. The phrase "premises of any motor speedway" includes any permanent or temporary structure erected on the motor speedway site as defined in § 57-4-102(22)(A); and

(3) Country club located on an historic property, as defined in § 57-4-102, to the patrons and guests of such country club, subject to the further provisions of this chapter other than § 57-4-103.

(c) It is lawful to sell wine, as defined in § 57-4-102, to be consumed on the premises of any:

(1) Restaurant located within the boundaries of any political subdivision which has authorized the sale of alcoholic beverages for consumption on the premises as provided in § 57-4-103, subject to the further provisions of this chapter. Notwithstanding the minimum seating requirement for a restaurant in § 57-4-102, a restaurant operating under this subsection (c) shall have a seating capacity of at least forty (40) people at tables, except in central business improvement districts located in counties having a population of eight hundred thousand (800,000) or more, according to the 2000 federal census or any subsequent federal census where such restaurants shall have a seating capacity of at least twenty-four (24) people; and

(2) Bed and breakfast establishment as defined in § 57-4-102, to the guests of the bed and breakfast establishment, subject to the further provisions of this chapter other than § 57-4-103.

(d) It is lawful to serve wine and other alcoholic beverages as defined in § 57-3-101, and beer as defined in § 57-6-102, to be consumed on the premises of any club as defined in § 57-4-102(8)(G), to the guests of the club, subject to the further provisions of this chapter other than § 57-4-103; provided, that such club is located in a county having a population of not less than one hundred three thousand one hundred (103,100) nor more than one hundred three thousand four hundred (103,400), according to the 1990 federal census or any subsequent federal census, and in a municipality which lies within two (2) contiguous counties.

(e) It is lawful to serve wine as defined in § 57-3-101, and beer as defined in § 57-6-102, to be consumed on the premises of any restaurant as defined in § 57-4-102(29)(G), located in the unincorporated areas of any county having a population of not less than thirty thousand two hundred (30,200) nor more than thirty thousand four hundred seventy-five (30,475), according to the 1990 federal census or any subsequent federal census, subject to the further provisions of this chapter other than § 57-4-103.

(f) It is lawful to serve wine as defined in § 57-3-101, to be consumed on the premises of any historic inn as defined in § 57-4-102, to the patrons and guests of the historic inn, subject to the further provisions of this chapter other than § 57-4-103.

(g) It is lawful for a charitable, nonprofit or political organization possessing a special occasion license pursuant to § 57-4-102 to serve or sell wine and other alcoholic beverages as defined in § 57-4-102, and beer as defined in § 57-6-102, to be consumed on a designated premises within the boundaries of a political subdivision wherein the sale of alcoholic beverages at retail has been approved pursuant to § 57-3-106 or wherein the sale of alcoholic beverages for consumption has been approved pursuant to § 57-4-103. A special occasion license may also be issued for an event within the unincorporated portion of a county if at least one (1) municipality in such county has approved the sale of alcoholic beverages at retail pursuant to § 57-3-106 or the sale of alcoholic beverages for consumption pursuant to § 57-4-103.

(h) Any hotel or motel licensed under this chapter may dispense sealed alcoholic beverages and beer to adult guests through locked, in-room units. Distilled spirits so dispensed shall be in bottles not exceeding fifty milliliters (50 ml.). No person under the age of twenty-one (21) shall be issued or supplied with a key by any hotel or motel for such units. Such units may only be located in any such hotel or motel if the voters of such municipality have approved the consumption of alcoholic beverages on the premises by referendum, and in any county in which such municipalities are located if the voters of such county have approved the consumption of alcoholic beverages on the premises by referendum.

(i) A restaurant or hotel licensed under this chapter may seek an additional license permitting the restaurant or hotel to distribute and sell wine, beer and other alcoholic beverages at locations other than the licensed premises if the restaurant or hotel is providing catering services, if such location is within a jurisdiction where such sales are authorized. A caterer licensed under this chapter may distribute and sell wine, beer and other alcoholic beverages at locations other than the permanent catering hall if the caterer is providing catering services at a location that is within a jurisdiction where such sales are authorized.

(j) It is lawful to serve wine as defined in § 57-4-102 within a special historic district as defined in § 57-4-102 on Fridays and Saturdays. Such establishments serving wine within the special historic district shall not be required to obtain a special occasion license pursuant to § 57-4-102 or be required to obtain server permits pursuant to chapter 3, part 7 of this title. This section shall not apply to any restaurant or bar located within the special historic district.

(k) It is lawful to serve wine, as defined in § 57-3-101, to be consumed on the premises of any restaurant, as defined in § 57-4-102(29)(I), located in any county having a population of not less than sixty-nine thousand four hundred (69,400) nor more than sixty-nine thousand five hundred (69,500), according to the 2000 federal census or any subsequent federal census, subject to the further provisions of this chapter other than § 57-4-103.

(l) It is lawful to serve wine as defined in § 57-3-101, to be consumed on the premises of any restaurant as defined in § 57-4-102(29)(K), located in any county having a population of not less than one hundred twenty-six thousand six hundred (126,600) nor more than one hundred twenty-six thousand seven hundred (126,700), according to the 2000 federal census or any subsequent federal census, subject to the further provisions of this chapter other than § 57-4-103.

(m) A premier type tourist resort, as defined in § 57-4-102(26)(FFF), licensed pursuant to this part, shall be allowed to sell beer, as defined in § 57-5-101(b), to its patrons or guests, for either on-premises or off-premises consumption provided such premier type tourist resort, as defined in § 57-4-102(26)(FFF), obtains a permit, pursuant to chapter 5 of this title, issued by the county or city where such premier type tourist resort is located.

(n) A licensee who qualifies for a restaurant license, limited service restaurant license, or hotel license may also serve alcoholic beverages in any area of the premises designated on the application that is used for the purpose of entertainment activities. Entertainment activities may include, but are not limited to, bowling, billiards, games, auditoriums, darts, or golf driving ranges. Any area used for entertainment activities shall have table service or be within close observation distance from the service area of the facility as determined by the commission.



§ 57-4-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Alcoholic beverage" or "beverage" means and includes alcohol, spirits, liquor, wine, and every liquid containing alcohol, spirits, wine and capable of being consumed by a human being, other than patented medicine or beer as defined in § 57-5-101(b). Notwithstanding any provision to the contrary in this title, "alcoholic beverage" or "beverage" also includes any product containing distilled alcohol capable of being consumed by a human being manufactured or made with distilled alcohol irrespective of alcoholic content, including any infused product;

(2) "Aquarium exhibition facility" means an enclosed facility possessing each of the following characteristics:

(A) The facility is owned and operated by a bona fide charitable or nonprofit organization that also owns and operates a "public aquarium" as defined in subdivision (28);

(B) The facility contains a minimum area of ten thousand square feet (10,000 sq. ft.); and

(C) The facility is used for either or both of the following purposes:

(i) The exhibition to the public of artifacts, physical objects, pictures and movies; or

(ii) To aid in the education of the public by means of interactive displays or stations, learning laboratories, and classroom areas for instruction in the physical sciences, natural history or other educational disciplines;

(3) "Bed and breakfast establishment" has the same meaning as set forth in § 68-14-502(1)(A); provided, that such bed and breakfast establishment is located in a county having a population of not less than fifty-one thousand three hundred fifty (51,350) nor more than fifty-one thousand four hundred fifty (51,450), according to the 1990 federal census or any subsequent federal census and has eleven (11) furnished guest rooms;

(4) "Bona fide charitable or nonprofit organization" means any corporation which has been recognized as exempt from federal taxes under § 501(c) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c), or any organization having been in existence for at least two (2) consecutive years which expends at least sixty percent (60%) of its gross revenue exclusively for religious, educational or charitable purposes;

(5) "Bona fide political organization" means any political campaign committee as defined in § 2-10-102 or any political party as defined in § 2-13-101;

(6) "Caterer" means a business engaged in offering food and beverage service for a fee at various locations, which:

(A) Operates a permanent catering hall on an exclusive basis or restaurant;

(B) Has a complete and adequate commercial kitchen facility; and

(C) Is licensed as a caterer by the Tennessee department of health;

(7) "Civic arts center" means a complex that serves as a community center for the arts and further possesses the following characteristics:

(A) Has a performance hall with at least one thousand one hundred (1,100) seats;

(B) Has a flexible theater;

(C) Consists of two (2) buildings and an outdoor plaza between the buildings;

(D) Allows alcoholic beverages to be served when the civic arts center is hosting ticketed events, private functions or is rented to another party hosting an event open to the public; and

(E) Is located in a county having a population of not less than one hundred five thousand eight hundred (105,800) nor more than one hundred five thousand nine hundred (105,900), according to the 2000 federal census or any subsequent federal census;

(8) (A) "Club" means a nonprofit association organized and existing under the laws of the state of Tennessee, which has been in existence and operating as a nonprofit association for at least two (2) years prior to the application for a license hereunder, having at least one hundred (100) members regularly paying dues, organized and operated exclusively for pleasure, recreation and other nonprofit purposes, no part of the net earnings of which inures to the benefit of any shareholder or member; and owning, hiring or leasing a building or space therein for the reasonable use of its members with suitable kitchen and dining room space and equipment and maintaining and using a sufficient number of employees for cooking, preparing and serving meals for its members and guests; provided, that no member or officer, agent or employee of the club is paid, or directly or indirectly receives, in the form of salary or other compensation, any profits from the sale of spirituous liquors, wines, champagnes or malt beverages beyond the amount of such salary as may be fixed by its members at an annual meeting or by its governing body out of the general revenue of the club. For the purpose of this section, tips which are added to the bills under club regulations shall not be considered as profits hereunder. The premises, as provided in § 57-4-101(a)(2) for a club, shall also include the golf course, tennis courts and the area immediately surrounding the swimming pool, if a club offers such amenities. The alcoholic beverage commission shall have specific authority through rules and regulations to define with specificity the terms used herein and to impose additional requirements upon applicants seeking a club license not inconsistent with the definition above;

(B) "Club" also means an organization composed of members of the Tennessee national guard, air national guard, or other active or reserve military units which operate facilities located on land owned or leased by the state of Tennessee and which are operated exclusively for the pleasure and recreation of such organization's members, dependents and guests and which are generally referred to as "NCO Clubs" or "Officers Clubs." Such NCO or officers clubs shall be subject to all of the requirements of subdivision (8)(A), except for those requirements relating to having a kitchen, kitchen equipment, and employees;

(C) "Club" also means a nonprofit association organized and existing under the laws of the state of Tennessee which is located in a county having a population of not less than twenty-eight thousand six hundred sixty (28,660) nor more than twenty-eight thousand six hundred ninety (28,690), according to the 1980 federal census or any subsequent federal census. Such club shall be located in a development containing no less than four hundred forty (440) acres and shall be organized and operated exclusively for the pleasure, recreation and other nonprofit purposes of its members and their guests. No part of the net earnings of the association shall inure to the benefit of any shareholder or member. The club shall provide to its members a regulation golf course, tennis courts, and a swimming pool. The club shall own, hire or lease a building or buildings for the reasonable use of its members with suitable kitchen and dining room space and equipment. Such club shall maintain and use a sufficient number of employees for cooking, preparing and serving meals for its members and guests. No member or officer, agent or employee of the club shall be paid, or directly or indirectly receive in the form of salary or other compensation any profits from the sale of alcoholic beverage or malt beverage beyond the amount of such salary as may be fixed by its members at an annual meeting, or by its governing body out of the general revenues of the club. For the purpose of this section, tips which are added to the bills under club regulations shall not be considered as profits hereunder. The alcoholic beverage commission shall have specific authority through rules and regulations to define with specificity the terms used herein and to impose additional requirements upon applicants seeking a club license not inconsistent with this definition;

(D) (i) "Club" also means a for-profit recreational club organized and existing under the laws of the state of Tennessee and which has been in existence and operating for at least two (2) years prior to the application for a license. Such club shall have at least one hundred (100) members regularly paying dues, and shall be organized and operated exclusively for recreation, and providing to its members a regulation golf course and owning, hiring or leasing a building or buildings for the reasonable use of its members, with suitable kitchen and dining room space and equipment, and lodging facilities consisting of not less than ten (10) rooms. Such club shall maintain and use a sufficient number of employees for cooking, preparing and serving meals for its members and guests and providing lodging facilities to its members and guests. Other than the payment of dividends to the shareholders of the club from its net income derived from all of its operations, no member or officer, agent or employee of the club shall be paid, or shall directly or indirectly receive in the form of salary or other compensation, any profits from the sale of alcoholic beverages or malt beverages beyond the amount of such salary as may be fixed by the shareholders of the corporation at an annual meeting by its governing body out of the general revenues of the club. For the purpose of this section, tips which are added to the bills under club regulations shall not be considered as profits hereunder. The alcoholic beverage commission shall have specific authority through rules and regulations to define with specificity the terms used herein and to impose additional requirements upon applicants seeking a club license not inconsistent with this definition. The alcoholic beverage commission shall not issue a license to any for-profit recreational club which restricts membership based on race or religion or sex. In any proceeding concerning a license denial or revocation under this subdivision (8)(D)(i), no quota or numerical percentage shall be used to establish proof of the prohibited discrimination among the club's membership;

(ii) Notwithstanding § 57-4-101(a)(2) to the contrary, this subdivision (8)(D) shall not apply in any municipality which has not approved the sale of alcoholic beverages for consumption on the premises pursuant to § 57-4-103;

(iii) This subdivision (8)(D) only applies in counties having a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor more than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census;

(E) (i) "Club" also means a for-profit recreational club, organized and existing under the laws of the State of Tennessee, which has at least two hundred fifty (250) dues-paying members who pay dues of at least one hundred dollars ($100) a year. Such club shall have golf courses containing at least twenty-seven (27) holes, collectively, for the use of its members and guests, and have suitable kitchen and dining facilities. Such club shall serve at least one (1) meal daily, five (5) days a week. Such club may not compensate or pay any officer, director, agent or employee any profits from the sale of alcoholic or malt beverages based upon the volume of such beverages sold. Such club shall not discriminate against any patron or potential member on the basis of gender, race, religion or national origin;

(ii) This subdivision (8)(E) only applies in counties having a population of not less than eighty thousand (80,000) nor more than eighty-three thousand (83,000), according to the 1990 federal census or any subsequent federal census;

(F) (i) (a) "Club" also means a for-profit recreational club, organized and existing under the laws of the state of Tennessee, which has at least two hundred twenty-five (225) dues-paying members who pay dues of at least three hundred dollars ($300) a year. Such club shall have a clubhouse with not less than five thousand square feet (5,000 sq. ft.), golf courses containing at least eighteen (18) holes, collectively, for the use of its members and guests, and have suitable kitchen and dining facilities. Such club shall serve at least one (1) meal daily, five (5) days a week. Such club may not compensate or pay any officer, director, agent or employee any profits from the sale of alcoholic or malt beverages based upon the volume of such beverages sold. Such club shall not discriminate against any patron or potential member on the basis of gender, race, religion or national origin. It is the express intention of the general assembly that the law concerning the purchase or possession of alcoholic beverages by persons under twenty-one (21) years of age be strictly enforced in such clubs;

(b) The premises, as provided in § 57-4-101(a)(2) for a club, whether such parcels comprising the club premises are contiguous or not, shall also include the golf course, including beverage carts; tennis courts; all areas of the clubhouse; the area immediately surrounding the swimming pool, if a club offers such amenities; and all other related recreational facilities;

(ii) This subdivision (8)(F) only applies in any county having a population of: Click here to view image.

according to the 1990 federal census or any subsequent federal census;

(G) "Club" also means a clubhouse owned and operated by a for-profit corporation, which is open to the public but has at least one hundred fifty (150) private members and seats at least one hundred (100) persons, that is a planned part of a residential development consisting of no less than two hundred fifty (250) acres and at least one hundred ninety (190) residential units, and such development contains an eighteen-hole golf course under separate ownership; provided, that such club is located in a county having a population of not less than one hundred three thousand one hundred (103,100) nor more than one hundred three thousand four hundred (103,400), according to the 1990 federal census or any subsequent federal census and in a municipality which lies within two (2) contiguous counties;

(H) "Club" also means a facility owned by a for-profit corporation incorporated in Tennessee prior to September 30, 2000, as a private club which does not discriminate against members or potential members or bona fide guests of such members on the basis of gender, race, religion or national origin, and further possesses the following characteristics:

(i) Is located within three (3) miles of a municipal golf course owned and operated by a home-rule municipality located in a county having a charter form of government and having a population of not less than three hundred eighty-two thousand (382,000) nor more than three hundred eighty-two thousand one hundred (382,100), according to the 2000 federal census or any subsequent federal census;

(ii) Has, on July 3, 2002, a minimum of three hundred (300) members paying annual dues with a copy of membership applications on file on the premises, and which issues to its members a membership card which authorizes admittance of the member and bona fide guests of such member; and

(iii) Has a kitchen and dining area having a minimum seating capacity of seventy-five (75) in a building having at least eighteen hundred square feet (1800 sq. ft.);

(I) (i) "Club" also means a for-profit recreational club organized and existing under the laws of the state of Tennessee which has been in existence and operating for at least two (2) years prior to June 11, 2003, and which is located in any county having a population of not less than three hundred seven thousand eight hundred (307,800) nor more than three hundred seven thousand nine hundred (307,900), according to the 2000 federal census or any subsequent federal census, and further possesses the following characteristics:

(a) Has at least one hundred seventy-five (175) members paying annual dues and does not discriminate against members or potential members or bona fide guests of such members on the basis of gender, race, religion or national origin;

(b) Is organized and operated exclusively for recreation and providing a regulation eighteen-hole golf course for the use of its members and guests, and also offers for the use of its members and guests a swimming pool and tennis facility; and

(c) Has a clubhouse with not less than three thousand square feet (3,000 sq. ft.) with suitable kitchen, dining facilities and equipment, serving at least one (1) meal daily, at least five (5) days a week;

(ii) Such club may not compensate or pay any officer, director, agent or employee any profits from the sale of alcoholic or malt beverages based upon the volume of such beverages sold;

(iii) It is the express intention of the general assembly that the law concerning the purchase or possession of alcoholic beverages by persons under twenty-one (21) years of age be strictly enforced by such club;

(J) "Club" also means a for-profit recreational club, organized and existing under the laws of the state of Tennessee, which is located in any county having a population of not less than one hundred thirty thousand (130,000) nor more than one hundred thirty-one thousand (131,000), according to the 2000 federal census or any subsequent federal census, and further possesses the following characteristics:

(i) The club shall be adjacent to a residential development consisting of at least one hundred (100) residential units, and the club property and such residential development shall consist of at least two hundred (200) acres;

(ii) The residential development shall be adjacent to a lake with an area greater than twenty (20) acres;

(iii) The club shall be organized and operated to provide to its members, their guests, and others an eighteen-hole golf course and amenities provided by other similar clubs;

(iv) The club shall serve at least one (1) meal daily, five (5) days a week;

(v) The club shall have a clubhouse with not less than three thousand square feet (3,000 sq. ft.) with suitable kitchen, dining facilities and equipment; and

(vi) The club shall not discriminate against any person on the basis of gender, race, religion or national origin;

(K) (i) "Club" also means a for-profit recreational club organized and existing under the laws of this state that has been in existence and operating for at least two (2) years prior to March 31, 2003, and that is located in any county not having a metropolitan form of government and having a population of not less than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, and further possesses the following characteristics:

(a) Has at least two hundred twenty-five (225) members paying monthly or annual dues, or both, and does not discriminate against members or potential members or bona fide guests of the members on the basis of gender, race, religion or national origin;

(b) Is organized and operated exclusively for recreation and provides a regulation eighteen-hole golf course for the use of its members and guests, and may or may not also provide for the use of its members and guests a swimming pool and tennis facility; and

(c) Has a clubhouse with not less than ten thousand square feet (10,000 sq. ft.) with suitable kitchen, dining facilities and equipment, serving at least one (1) meal daily, at least five (5) days a week;

(d) The club may not compensate or pay any officer, director, agent or employee any profits from the sale of alcoholic or malt beverages based on the volume of those beverages sold;

(ii) It is the express intention of the general assembly that the law concerning the purchase or possession of alcoholic beverages by persons under twenty-one (21) years of age be strictly enforced by the club;

(9) "Commercial airline" includes any airline operating in interstate commerce under a certificate of public convenience and necessity issued by the appropriate federal or state agency, or under an exemption from the requirement of obtaining a certificate of public convenience and necessity but otherwise regulated by an appropriate federal or state agency, with adequate facilities and equipment for serving passengers, on regular schedules, or charter trips, while moving through any county of the state, but not while any such commercial airline is stopped in a county or municipality that has not legalized such sales;

(10) "Commercial airline travel club" means an organization established and operated by or for a commercial airline as defined in this section for the convenience and comfort of airline passengers;

(11) "Commercial passenger boat company" means a company that operates one (1) or more passenger vessels for hire upon navigable waterways and is licensed by the United States Coast Guard to carry not less than fifty (50) passengers on a single vessel. Such company shall operate out of any county that has a population in excess of two hundred eighty-five thousand (285,000) or not less than eighty-three thousand three hundred (83,300) nor more than eighty-three thousand four hundred (83,400), according to the 1980 federal census or any subsequent federal census. No commercial passenger boat company licensed pursuant to this chapter shall sell any type of alcoholic beverage or beer while such boat is docked within the boundaries of any local government which has not approved the sale of alcoholic beverages pursuant to § 57-4-103;

(12) "Commission" means the alcoholic beverage commission, created pursuant to chapter 1 of this title;

(13) (A) "Community theater" means a facility or theater possessing each of the following characteristics:

(i) The community theater is at least eight (8) years old;

(ii) The theater is operated by a not-for-profit corporation which is exempt from taxation under § 501(c) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c), as amended, where no member or officer, agent or employee of any community theater shall be paid, or directly or indirectly receive, in the form of salary or other compensation any profits from the sale of alcoholic beverages beyond the amount of such salary as may be fixed by its governing body for the reasonable performance of their assigned duties. All profits from the sale of alcoholic beverages by a not-for-profit corporation shall be used for the operation and maintenance of the community theater, and in furtherance of the purposes of the organization. All profits from the sale of alcoholic beverages by a not-for-profit corporation shall be used for the operation, renovation, refurbishing, and maintenance of the theater. No alcoholic beverages or beverages of any kind shall be possessed or consumed inside the auditorium of such theater during performances in such auditorium;

(iii) The theater provides or leases facilities for theatrical programs of cultural, civic and educational interest; and

(iv) The theater is located in any county having a population of not less than seven hundred thousand (700,000), according to the 1980 federal census or any subsequent federal census;

(B) "Community theater" also includes a facility or theater possessing each of the following characteristics:

(i) The facility has a performance hall seating not less than two hundred fifty (250) persons, a resource library, rehearsal rooms, and permanent exhibition space of not less than nine thousand square feet (9,000 sq. ft.);

(ii) The facility is operated by a not-for-profit corporation which is exempt from taxation under § 501(c) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c), as amended, where no member or officer, agent or employee of any community theater shall be paid, or directly or indirectly receive, in the form of salary or other compensation any profits from the sale of alcoholic beverages beyond the amount of such salary as may be fixed by its governing body for the reasonable performance of their assigned duties. All profits from the sale of alcoholic beverages by a not-for-profit corporation shall be used for the operation and maintenance of the facility, and in furtherance of the purposes of the organization;

(iii) The facility provides or leases facilities for concerts and programs of cultural, civic and educational interest; and

(iv) The facility is located in any county having a population of not less than two hundred eighty-five thousand (285,000) nor more than two hundred eighty-six thousand (286,000), according to the 1990 federal census or any subsequent federal census;

(C) Alcoholic beverages may be sold at a community theater only during one (1) performance or benefit program a day and only one (1) hour before, during and one (1) hour after the performance or benefit program;

(D) "Community theater" also includes a facility or theater possessing each of the following characteristics:

(i) The facility is located in a building that is at least eighty (80) years old;

(ii) The facility has a performance hall seating approximately two hundred fifty (250) persons;

(iii) The facility is operated by a not-for-profit corporation that is exempt from taxation under § 501(c) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c), and no member or officer, agent or employee of any community theater is paid, or directly or indirectly receives, in the form of salary or other compensation, any profits from the sale of alcoholic beverages beyond the amount of the salary as may be fixed by its governing body for the reasonable performance of the person's assigned duties. All profits from the sale of alcoholic beverages by a not-for-profit corporation shall be used for the operation, renovation, refurbishing and maintenance of the facility, and in furtherance of the purposes of the organization;

(iv) Alcoholic beverages shall only be sold before or after performances or during intermissions in the performances, and no alcoholic beverages shall be consumed inside the auditorium of the facility; and

(v) The facility is located within a municipality that has authorized the sale of alcoholic beverages for consumption on the premises, in a referendum in the manner prescribed by § 57-3-106, in any county having a population of not less than thirty-three thousand five hundred twenty-five (33,525) nor more than thirty-three thousand six hundred (33,600), according to the 2000 federal census or any subsequent federal census;

(E) "Community theater" also includes a privately owned facility possessing each of the following characteristics:

(i) Is a community theater in continuous operation since 1943;

(ii) Is primarily a volunteer organization with limited salaried staff;

(iii) Has an auditorium with more than three hundred (300) seats;

(iv) Is located on an historic square and is allowed to sell alcoholic beverages at up to five (5) special events annually that are held on the historic square along with being allowed to sell alcoholic beverages as provided in subdivision (13)(C); and

(v) Is located in any county having a population of not less than seventy-one thousand three hundred (71,300) nor more than seventy-one thousand four hundred (71,400), according to the 2000 federal census or any subsequent federal census;

(F) "Community theater" also includes a facility or theater possessing each of the following characteristics:

(i) The facility is at least twenty-seven (27) years old;

(ii) The facility has a performance hall seating not less than one hundred fifty (150) persons and not more than five hundred (500) persons;

(iii) The facility is operated by a not-for-profit corporation which is exempt from taxation under § 501(c) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c), as amended, where no member or officer, agent or employee of any community theater is paid, or directly or indirectly receives, in the form of salary or other compensation, any profits from the sale of alcoholic beverages beyond the amount of the salary as may be fixed by its governing body for the reasonable performance of the person's assigned duties. All profits from the sale of alcoholic beverages by a not-for-profit corporation shall be used for the operation, renovation, refurbishing and maintenance of the facility, and in furtherance of the purposes of the organization; and

(iv) The facility is located in any county having a population of not less than one hundred thirty-four thousand seven hundred (134,700) nor more than one hundred thirty-four thousand eight hundred (134,800), according to the 2000 federal census or any subsequent federal census; and

(G) "Community theater" also includes a municipally owned facility possessing each of the following characteristics:

(i) Is a community theater in continuous operation since 1980;

(ii) Has an auditorium with more than three hundred (300) seats;

(iii) Provides or leases facilities for concerts, plays and programs of cultural, civic and education interest; and

(iv) The facility is located in any municipality that has authorized the sale of alcoholic beverages for consumption on the premises, in a referendum in the manner prescribed by § 57-3-106, and the municipality has a population of not less than twenty-three thousand nine hundred twenty (23,920), nor more than twenty-three thousand nine hundred thirty (23,930), according to the 2000 federal census or any subsequent federal census;

(14) (A) "Convention center" means a facility possessing each of the following characteristics:

(i) Owned by the state, municipal and/or county government, or a nonprofit, tax exempt, charitable organization that operates a symphony orchestra, and leased or operated by that government or by a nonprofit charitable corporation established to operate such facility;

(ii) Designed and used for the purposes of holding meetings, conventions, trade shows, classes, dances, banquets and various artistic, musical or other cultural events;

(a) A convention center does not include a building located within one thousand (1,000) yards of both a student museum and a zoological park; provided, that any restaurant, located within a former world's fair site or a zoological park and which meets the requirements of subdivision (29), shall be eligible for licensure under this chapter as long as the requirements of this chapter are otherwise met;

(b) A convention center also does not include a building which is more than twenty (20) years old and is located in any county having a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor more than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census;

(iii) (a) Except as provided for in (14)(A)(iii)(b), which state-owned facility, operated by a nonprofit charitable corporation established to operate such facility, has a designated, restricted area outside the seating area of any theater within which area the consumption of such alcoholic beverages shall be permitted. The sale of such alcoholic beverages in such facility is limited to no more than one (1) hour and fifteen (15) minutes prior to a meeting, show, performance, reception, or other similar event, and to no later than thirty (30) minutes after such event; and

(b) In a county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, which state-owned facility, operated by a nonprofit charitable corporation established to operate such facility, or facility owned by a nonprofit, tax exempt, charitable organization that operates a symphony orchestra, has designated an area within or adjacent to any theatre or meeting space, or adjacent to the facility within which area the consumption of alcoholic beverages shall be permitted. Nothing herein shall restrict the ability of a convention center, as defined herein, from adjusting the designated area within or adjacent to its theatre areas, upon adequate prior notice to the commission;

(iv) Located in a municipality having a population in excess of one hundred fifty thousand (150,000) and in a county having a population in excess of two hundred thousand (200,000), or both, according to the 1980 federal census or any subsequent federal census;

(v) A convention center licensed under this subdivision (14)(A) shall have the privilege of granting a franchise for the provision of food or beverage, including alcoholic beverages, on its premises, and the holder of the franchise shall also be considered a convention center under this subdivision (14)(A);

(B) "Convention center" also means a facility meeting the criteria of subdivision (14)(A)(i) and (ii) and located in a premiere resort city as defined by § 67-6-103(a)(3)(B)(i);

(C) "Convention center" also means a facility possessing each of the following characteristics:

(i) Owned by a county public building authority at the time of development;

(ii) Designed and used for the purposes of attracting conventions, business travelers, tourists and other visitors to promote economic development;

(iii) Located at the intersection of Interstate 24 and Highway 41 near mile marker 114;

(iv) Occupies an area of not less than approximately thirteen thousand five hundred square feet (13,500 sq. ft.); and

(v) Includes a full commercial kitchen to provide meals and catering services;

(D) "Convention center" also means a facility possessing each of the following characteristics:

(i) Is owned by a quasi-governmental development agency;

(ii) Is designed and used for the purposes of attracting conventions, business travelers and tourists to the area and is vital in promoting economic development, fostering community activities, providing training and seminar space for business and industries and in encouraging tourism;

(iii) Is available for community, industry and private events;

(iv) Is the only one of its kind in the area;

(v) Has a seating capacity of approximately three hundred (300) and is fully equipped with tables, chairs, linens, dishware and a catering kitchen;

(vi) Occupies an area of approximately eight thousand five hundred square feet (8,500 sq. ft.) on acreage surrounding Tellico Lake; and

(vii) Is located in a county having a population of not less than forty-four thousand five hundred (44,500) nor more than forty-four thousand six hundred (44,600), according to the 2010 federal census or any subsequent federal census; and

(E) No member or officer, agent or employee of any convention center as defined by this section shall be paid, or directly or indirectly receive, in the form of salary or other compensation any profits from the sale of spirituous liquors, wines, champagnes, malt beverages or any other alcoholic beverage beyond the amount of such salary as may be fixed by its governing body out of the general revenue of the center. All profits from the sale of such alcoholic beverages shall be used for the operation and maintenance of the convention center;

(15) "Country club located on an historic property" means a country club that is located in a county having a population of not less than forty-four thousand five hundred (44,500) nor more than forty-five thousand (45,000), according to the 1990 federal census or any subsequent federal census, and has the following characteristics:

(A) Sits on real property that was formerly the home of the International Printing Pressmen Union;

(B) Has a dining facility; and

(C) Is located adjacent to an eighteen-hole golf course;

(16) (A) "Historic inn" means a historic building that is located in a county having a population of not less than forty-four thousand five hundred (44,500) nor more than forty-five thousand (45,000), according to the 1990 federal census or any subsequent federal census, and has the following characteristics:

(i) Was built in 1824 and was formerly the oldest continuously operating inn in Tennessee;

(ii) Was once visited by United States Presidents Andrew Jackson, Andrew Johnson and James K. Polk, all of whom stayed and dined there; and

(iii) Has a dining facility and a total of nine (9) rooms and suites;

(B) "Historic inn" also means a country inn that is located in any county having a population of not less than seventy-one thousand one hundred (71,100) nor more than seventy-one thousand two hundred (71,200), according to the 2000 federal census or any subsequent federal census, and has the following characteristics:

(i) Has been in operation since 1938;

(ii) Is located within one half (1/2) mile of the Great Smoky Mountains National Park;

(iii) Has a total of twenty-four (24) guest rooms and a dining facility offering fine dining to guests and other patrons with a seating capacity of no more than sixty (60); and

(iv) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(C) "Historic inn" also means an inn that has all of the following characteristics:

(i) Contains at least ten (10) transient guest rooms in the main house;

(ii) Has a separate meeting lodge and facility that also houses at least four (4) transient suites;

(iii) Has at least two (2) kitchens on the premises and offers at least two (2) meals daily;

(iv) Has an open-air, outdoor, sylvan chapel suitable for the accommodation of wedding ceremonies;

(v) Provides entertainment in the form of cooking demonstrations, storytelling and dulcimer playing;

(vi) Is listed in Distinguished Inns of North America, 16th Edition, by Select Registry;

(vii) Is located in any county having a population of not less than one hundred five thousand eight hundred (105,800) nor more than one hundred five thousand nine hundred (105,900), according to the 2000 federal census or any subsequent federal census; and

(viii) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin;

(17) "Historic interpretive center" means a facility possessing each of the following characteristics:

(A) The center is located in an historic area of town where structures listed on the national register of historic places are located;

(B) The center operates as a not-for-profit corporation that is exempt from taxation under § 501(c) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c), as amended, where no member or officer, agent or employee of any historic interpretive center shall be paid, or directly or indirectly receive, in the form of salary or other compensation any profits from the sale of alcoholic beverages beyond the amount of such salary as may be fixed by its governing body for the reasonable performance of the assigned duties. All profits from the sale of alcoholic beverages by a not-for-profit corporation shall be used for the operation and maintenance of the historic interpretive center, and in furtherance of the purposes of the organization. Alcoholic beverages may be consumed inside the center at locations designated by the board of the not-for-profit corporation;

(C) The center provides facilities for programs of cultural, civic, and educational interest, including, but not limited to, musical concerts, films, receptions, exhibitions, seminars or meetings; and

(D) The center is located in any county having a population of not less than seven hundred thousand (700,000), according to the 1980 federal census or any subsequent federal census;

(18) "Historic mansion house site" means the buildings and grounds of a historic mansion house, located in any county having a metropolitan form of government, included in the Tennessee register of historic places, and operated by the Association for the Preservation of Tennessee Antiquities, and including Association for the Preservation of Tennessee Antiquities sites owned by the state of Tennessee. "Historic mansion house site" also means the buildings and grounds of an historic mansion house located in any county having a metropolitan form of government which has been conveyed by the state of Tennessee in trust to a board of trustees created and appointed in accordance with §§ 4-13-103 and 4-13-104, and for admission to which reasonable fees are charged as provided in § 4-13-105. This subdivision (18) shall apply only to counties having a population of four hundred fifty thousand (450,000) or greater, according to the 1980 federal census or any subsequent census;

(19) (A) "Historic performing arts center" means a facility possessing each of the following characteristics:

(i) The center is located in a restored theater that is at least fifty (50) years old and listed on the national register of historic places;

(ii) The center is operated by a for-profit corporation, or not-for-profit corporation which is exempt from taxation under Section 501(c) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c), as amended, where no member or officer, agent or employee of any historic performing arts center shall be paid, or directly or indirectly receive, in the form of salary or other compensation any profits from the sale of alcoholic beverages beyond the amount of such salary as may be fixed by its governing body for the reasonable performance of their assigned duties. All profits from the sale of alcoholic beverages by a not-for-profit corporation shall be used for the operation and maintenance of the historic performing arts center, and in furtherance of the purposes of the organization. All profits from the sale of alcoholic beverages by a for-profit corporation shall be used for the operation, renovation, refurbishing, and maintenance of the center. Alcoholic beverages shall only be sold before or after performances or during intermissions in such performances. No alcoholic beverages shall be consumed inside the auditorium of such center;

(iii) The center provides facilities for programs of cultural, civic, and educational interest, including, but not limited to, stage plays, musical concerts, films, dance performances, receptions, exhibitions, seminars or meetings; and

(iv) The center is located in any county having a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census;

(B) "Historic performing arts center" also means a facility possessing each of the following characteristics:

(i) The center is located in a restored theater or music hall that is at least fifty (50) years old and listed on the national register of historic places;

(ii) The center is operated by a for-profit organization, or a not-for-profit organization that is exempt from taxation under § 501(c) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c), as amended, and where no member, officer, agent or employee of the not-for-profit organization receives any incentive compensation relating directly to the sale of alcoholic beverages beyond the amount of such salary and other compensation as may be fixed by the not-for-profit organization's governing body for the reasonable performance of such member's, officer's, agent's or employee's assigned duties. A portion of the profits from the sale of alcoholic beverages at the center shall be used for the operation, renovation, refurbishing or general maintenance of the center. Alcoholic beverages shall only be sold at the center before, during or after performances. Alcoholic beverages may be consumed inside the center at locations designated by its governing body;

(iii) The center provides facilities for programs of cultural, civic, and educational interest, including, but not limited to, stage plays, musical concerts, films, dance performances, receptions, exhibitions, seminars or meetings; and

(iv) The center is located in any county having a population in excess of five hundred thousand (500,000), which has a metropolitan form of government;

(C) "Historic performing arts center" also means a facility possessing each of the following characteristics:

(i) Was opened in 1921;

(ii) Is on the national register of historic places;

(iii) Is located on Broad Street;

(iv) Provides programs of cultural, civic, and educational interest, including, but not limited to, operas and musical concerts;

(v) Is owned by a municipal or county government, or nonprofit, tax exempt, charitable organization. Alcoholic beverages shall only be sold at the center before, during or after performances; and

(vi) Is located in any county having a population of not less than three hundred seven thousand eight hundred (307,800) nor more than three hundred seven thousand nine hundred (307,900), according to the 2000 federal census or any subsequent federal census;

(D) "Historic performing arts center" also means a facility possessing each of the following characteristics:

(i) Was opened in 1924;

(ii) Was originally designed as a municipal auditorium and all-purpose exhibition hall;

(iii) Is located on McCallie Avenue;

(iv) Is owned by a municipal or county government, or nonprofit, tax exempt, charitable organization. Alcoholic beverages shall only be sold at the center before, during or after performances;

(v) Provides programs of cultural, civic, and educational interest, including, but not limited to, stage plays and musical concerts; and

(vi) Is located in any county having a population of not less than three hundred seven thousand eight hundred (307,800) nor more than three hundred seven thousand nine hundred (307,900), according to the 2000 federal census or any subsequent federal census;

(E) "Historic performing arts center" also means a facility possessing each of the following characteristics:

(i) Is on the national register of historic places;

(ii) Was built in 1937;

(iii) Is located on Main Street;

(iv) Is an entertainment venue for live performances, movies and other events. Alcoholic beverages shall only be sold at the center before, during or after the performances, movies or other events; and

(v) Is located in any county having a population of not less than one hundred twenty-six thousand six hundred (126,600) nor more than one hundred twenty-six thousand seven hundred (126,700), according to the 2000 federal census or any subsequent federal census;

(F) "Historic performing arts center" also means a facility possessing each of the following characteristics:

(i) Was built in 1931;

(ii) Is on the national register of historic places;

(iii) Is maintained by a not-for-profit corporation which is exempt from taxation under § 501(c) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c), as amended;

(iv) Has an auditorium that seats more than seven hundred fifty (750) people;

(v) Provides programs of cultural, civic, and educational interest, including, but not limited to, stage plays and musical concerts; and

(vi) Is located in any county having a population of not less than one hundred fifty-three thousand (153,000) nor more than one hundred fifty-three thousand one hundred (153,100), according to the 2000 federal census or any subsequent federal census;

(20) (A) "Hotel" (Motel) means every building or other structure kept, used, maintained, advertised and held out to the public to be a place where food is actually served and consumed and sleeping accommodations are offered for adequate pay to travelers and guests, whether transient, permanent, or residential, in which twenty (20) or more rooms are used for the sleeping accommodations of such guests and having one (1) or more public dining rooms, with adequate and sanitary kitchen and a seating capacity of at least fifty (50) at tables, where meals are regularly served to such guests, such sleeping accommodations and dining rooms being conducted in the same building or in separate buildings or structures used in connection therewith that are on the same premises and are a part of the hotel operation. Motels meeting the qualifications set out herein for hotels shall be classified in the same category as hotels. Hotels shall have the privilege of granting franchises for the operation of a restaurant on their premises and the holder of such franchise shall be included in the definition of "hotel" hereunder; and property contiguous to a hotel, except property located in any county having a population of not less than seventy-seven thousand seven hundred fifty (77,750) nor more than seventy-seven thousand seven hundred ninety (77,790), according to the 1980 federal census or any subsequent federal census, which is owned by the same entity as the hotel and operated by the same entity as the hotel, which property either serves travelers and guests other than as a separate commercial establishment or is operated as a major entertainment complex serving in excess of one million (1,000,000) persons per year;

(B) "Hotel" also means and includes all entities previously described wherein sleeping accommodations are offered for adequate pay to travelers and guests, whether transient, permanent or residential, in which thirty (30) or more suites are used for sleeping accommodations of such guests and having eating facilities in each room for four (4) or more persons with an adequate and sanitary central kitchen from which meals are regularly prepared and served to guests in such suites. For the purpose of this section, "suite" is defined as a guest facility within a hotel where living, sleeping and dining are regularly provided for such guests within the individual units provided for guests. No such hotel or suite as defined in this subdivision (20)(B) shall be authorized to charge for, inhibit or otherwise interfere in any way with the rights of its guests or tenants to carry into rooms or suites rented by them their own bottles, packages or other containers of alcoholic beverages and/or to use or serve them to themselves, their own visitors or guests within the individual units rented or leased by them;

(C) "Hotel" also includes facilities owned and operated by an individual or event-management organization which plans and coordinates all phases of any function for retreats by groups of persons having similar backgrounds or purposes, and which offers meeting and banquet facilities, dining services, recreation and leisure activities in facilities which include a dining inn with seating capacity of three hundred (300), and a complex which includes meeting and banquet facilities with a seating capacity of two hundred (200), overnight accommodations for at least forty (40), and a fifty (50) acre tract of land with picnic accommodations for at least four thousand (4,000), and a facility with seating capacity of four hundred (400). The scope of any license authorized by this subdivision (20)(C) includes picnic service on the grounds of the complex owned and operated by the licensee;

(D) "Hotel" also includes a residence hotel located in the central business district of any municipality having a population of more than three hundred thousand (300,000), according to the 1990 federal census or any subsequent federal census and having a common smoking room and lobby area;

(E) (i) "Hotel" also includes a bed and breakfast establishment as defined in § 68-14-502, where meals are regularly served to guests and where sleeping accommodations and dining facilities being conducted in the same buildings or structures used in connection therewith are on the same premises and are part of the hotel operation. The premises upon which such establishment is located shall be within the boundaries of a clearly defined arts district which is owned and operated by the same entity and having a common courtyard which is contiguous to all buildings and structures on the premises. The dining facilities, including beverages, may be served from an adequate and sanitary central kitchen and storage facility;

(ii) This subdivision (20)(E) applies in any municipality having a population in excess of one hundred fifty thousand (150,000), according to the 1990 federal census or any subsequent federal census;

(F) (i) "Hotel" also includes a bed and breakfast establishment as defined in § 68-14-502, where meals are regularly served to guests and where sleeping accommodations and dining facilities being conducted in the same buildings or structures used in connection therewith are on the same premises and are part of the hotel operation. In such establishment there must be two (2) rooms for sleeping accommodations and a seating capacity of twenty-five (25) people at tables. The premises upon which such establishment is located shall have a business conference center;

(ii) Subdivision (20)(F)(i) applies in any county having a population of not less than eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census;

(iii) "Hotel" also includes a facility located in a county which contains a population of not less than eighty-five thousand nine hundred (85,900) nor more than eighty-six thousand one hundred sixty (86,160), according to the 1990 federal census or any subsequent census, which facility contains the following characteristics:

(a) Contains at least forty (40) rooms for guest sleeping accommodations offered for adequate pay to travelers and guests;

(b) Contains at least three (3) separate dining rooms with adequate sanitary kitchen facilities, either common or separate, where meals are regularly served to guests;

(c) Is located on real property of at least one thousand fifty (1,050) acres, notwithstanding that such real property is not contiguous and may be divided by a public or private road;

(d) Contains a swimming pool, hiking trails, and biking trails for use by registered guests;

(e) Provides a full service spa for use by registered guests of the facility; and

(f) Any such hotel whose facilities are located on the premises of an area meeting the definition of a hotel under this subdivision (20)(F)(iii) may exercise the privileges authorized under this chapter anywhere within that area, and, in addition, may exercise the privilege authorized under this chapter on any location identified to the commission and held out to the public as part of such hotel property irrespective of the actual owner of the location, where the hotel is authorized by written contract or lease to provide hotel or resort services by the owner of such location;

A hotel under this subdivision (20)(F)(iii) must comply with all the requirements of this chapter and shall be subject to the restrictions imposed upon licenses other than § 57-4-103;

(G) (i) "Hotel" also includes a facility that possesses the following characteristics:

(a) Was built in 1917;

(b) Is listed on the National Register of Historic Places;

(c) Has at least twelve (12) rooms for guest sleeping accommodations with at least one (1) room being handicap accessible;

(d) Has a dining area that seats at least one hundred sixty (160) people;

(e) Has a music and entertainment venue that is at least two thousand nine hundred square feet (2,900 sq. ft.);

(f) Has a two-acre meadow suitable for wedding ceremonies and other events; and

(g) Is located in any county having a population of not less than thirty-seven thousand five hundred (37,500) nor more than thirty-seven thousand six hundred (37,600), according to the 2000 federal census or any subsequent federal census.

(ii) A hotel under this subdivision (20)(G) must comply with all the requirements of this chapter and shall be subject to the restrictions imposed upon licenses other than § 57-4-103;

(H) (i) "Hotel" also means a facility that possesses all of the following characteristics:

(a) Offers to the public:

(1) At least thirty (30) rooms for the sleeping accommodations of guests for adequate pay; and

(2) A dining room;

(b) Is owned by and located on the campus of a private institution of higher education located on at least ten thousand (10,000) acres; and

(c) Is located in any county having a population of not less than thirty-nine thousand two hundred (39,200) nor more than thirty-nine thousand three hundred (39,300), according to the 2000 federal census or any subsequent federal census;

(ii) A hotel under this subdivision (20)(H) must comply with all the requirements of this chapter and shall be subject to the restrictions imposed upon licenses other than § 57-4-103;

(I) (i) "Hotel" also includes a facility that possesses the following characteristics:

(a) Is located in a building on which construction began prior to 1940;

(b) Is located approximately twenty-two (22) miles south of Interstate 40 on U.S. Highway 412;

(c) Is fronted on the north side by U.S. Highway 412 and is less than one (1) mile from a scenic river as defined in title 11, chapter 13;

(d) Has at least twelve (12) rooms for guest sleeping accommodations;

(e) Has a separate room for conferences or meetings;

(f) Has at least a forty-seat dining area that has been approved by the local health department and that serves meals at least four (4) days a week, with exceptions of closures for private groups or events, seasonal closures, vacations, and periods of general maintenance or remodeling by the owners;

(g) Does not discriminate against any patron on the basis of age, gender, race, religion, or national origin; and

(h) Is located in any county having a population of not less than seven thousand nine hundred one (7,901) nor more than eight thousand (8,000), according to the 2010 federal census or any subsequent federal census;

(ii) A hotel under this subdivision (20)(I) must comply with all the requirements of this chapter and shall be subject to the restrictions imposed upon licenses other than § 57-4-103;

(21) "Limited service restaurant" means a facility possessing each of the following characteristics:

(A) Is a public place which has a seating capacity for at least forty (40) patrons and that is kept, used, maintained, advertised and held out to the public as a place where during regular hours of operation:

(i) Alcoholic beverages, beer or wine are served to patrons;

(ii) A menu of prepared food is made available to patrons;

(iii) The gross revenue from the sale of prepared food is fifty percent (50%) or less than the gross revenue from the sale of alcoholic beverages; provided, however, that gross revenue of more than fifty percent (50%) from the sale of prepared food shall not prevent a facility from receiving a "limited service restaurant" license or subject such facility to a fine from the commission for having gross revenue of more than fifty percent (50%) from the sale of prepared food. For purposes of determining the gross revenue from the sale of prepared food, chips, popcorn, pretzels, peanuts and similar snack items shall not be included in gross revenue from the sale of prepared food sold;

(iv) The facility affirmatively establishes, to the satisfaction of the commission, that it has complied and will comply with the requirements of § 57-4-204;

(v) The facility provides adequate security during the regular hours of operation; and

(vi) Sleeping accommodations are not provided;

(B) Is located within the jurisdictional boundaries of a political subdivision which has authorized the sale of alcoholic beverages for consumption on the premises as provided in § 57-4-103; and

(C) Is located in an area which is properly zoned for facilities authorized to sell alcoholic beverages for consumption on the premises;

(22) (A) "Motor speedway" means a motor sports facility that possesses the following characteristics:

(i) Is located in a county having a population of not less than sixty-seven thousand six hundred (67,600) nor more than sixty-seven thousand nine hundred (67,900), according to the 1990 federal census or any subsequent federal census, and at least one (1) municipality located in such county has adopted liquor by the drink;

(ii) Contains a 1.33 mile superspeedway;

(iii) Is situated on a site of at least five hundred (500) acres; and

(iv) Has a seating capacity of fifty thousand (50,000) with the capability to expand to one hundred fifty thousand (150,000) grandstand seats and one hundred (100) luxury skyboxes;

(B) "Motor speedway" also means a motor sports facility that possesses the following characteristics:

(i) Is located in a county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census;

(ii) Contains a three-quarter-mile oval track with a seating capacity of sixteen thousand (16,000) seats; and

(iii) Contains a one-quarter-mile drag strip with a seating capacity of fifteen thousand (15,000) seats;

(23) (A) "Museum" means a building or institution serving as a repository of natural, scientific or literary curiosities or works of art for public display and further possesses the following characteristics:

(i) The museum is at least fifty (50) years old; and

(ii) The museum is located in a county having a population in excess of seven hundred thousand (700,000), according to the 1980 federal census or any subsequent federal census;

(B) "Museum" also means an "art museum" which is a building or institution serving as a repository of works of art for public display and further possesses the following characteristics:

(i) The art museum is owned and operated by a bona fide charitable or nonprofit organization which has been in existence for at least twenty-five (25) years;

(ii) The art museum is located in a building which contains not less than fifty thousand square feet (50,000 sq. ft.); and

(iii) The art museum is located in a former world's fair site; and

(C) "Museum" also means a building or institution serving as a repository or exhibition facility for works of art for public display and further possesses the following characteristics:

(i) The museum is owned and operated by a bona fide charitable or nonprofit organization;

(ii) The museum is located in a building which contains not less than one hundred thousand square feet (100,000 sq. ft.);

(iii) The museum is located in a building that previously served as a United States postal service facility; and

(iv) The museum is located in a municipality or county having a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census;

(D) "Museum" also means a building or institution serving as a tribute to soul music and which houses a music academy and further possesses the following characteristics:

(i) The museum and music academy is located on the original site of a recording studio; and

(ii) The museum and music academy is located in a county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census;

(E) "Museum" also means an "art museum" which is a building or institution serving as a repository of works of art for public display and further possesses the following characteristics:

(i) The art museum is owned and operated by a bona fide charitable or nonprofit organization;

(ii) The museum has been in existence for at least fifty (50) years;

(iii) The museum focuses on American art from the colonial period to the present day;

(iv) The museum is located in a historical mansion and a sleek contemporary building on the bluffs overlooking the Tennessee River; and

(v) The museum does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(vi) The museum is located in a county having a population of not less than three hundred seven thousand eight hundred (307,800) nor more than three hundred seven thousand nine hundred (307,900), according to the 2000 federal census or any subsequent federal census;

(F) "Museum" also means a building or institution dedicated to the public display, preservation, and promotion of fine metalwork and further possesses the following characteristics:

(i) The museum opened to the public in 1979;

(ii) The museum is located on at least three (3) acres overlooking the Mississippi River;

(iii) The museum features a fully operational blacksmith shop and sand-casting foundry;

(iv) The museum is owned and operated by a bona fide charitable or nonprofit organization; and

(v) The museum is located in a county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census;

(24) "Paddlewheel steamboat company" means a company that operates one (1) or more paddlewheel steamboats for hire in interstate commerce upon navigable waterways and is licensed by the United States coast guard to carry not less than one hundred (100) passengers on a single vessel, with adequate facilities and equipment for serving regular meals, on regular schedules, or charter trips, while moving through or docked in any county of the state; provided, however, that no paddlewheel steamboat company licensed pursuant to this chapter shall sell any type of alcoholic beverage or beer while such paddlewheel steamboat is docked within the boundaries of any local government which has not approved the sale of alcoholic beverages pursuant to § 57-4-103;

(25) "Passenger train" includes any passenger train operating in interstate commerce under a certificate of public convenience and necessity issued by the appropriate federal or state agency, with adequate facilities and equipment for serving passengers, on regular or special schedules, or charter trips, while moving through any county of the state, but not while any such passenger train is stopped in a county or municipality that has not legalized such sales;

(26) A "premier type tourist resort" means:

(A) A commercially operated recreational facility possessing each of the following characteristics:

(i) Ownership and operation by a profit type corporation having a capitalization of not less than ten million dollars ($10,000,000);

(ii) Situated in a geographical area wholly controlled by the operator of the facility and having not less than six thousand (6,000) acres of contiguous land, not less than five thousand (5,000) acres of which is to be developed and maintained in accordance with sound ecological and environmental practices, such requirement to be subject at all times to the oversight and approval of the department of environment and conservation, which shall not less often than once a year make a written report thereof to the commission. Satisfactory compliance with this requirement and certification thereof by the department to the commission shall be a condition precedent to the issuance or renewal of the permit provided for in § 57-4-201;

(iii) Continuous maintenance of lodging accommodations consisting of not less than two hundred (200) hotel or motel rooms in a building or buildings designed for such purpose;

(iv) Continuous maintenance of facilities for the accommodation of conventions of not less than four hundred (400) persons;

(v) Maintenance within the recreational area of at least one (1) of the following types of sporting facilities:

(a) A golf course of at least eighteen (18) holes;

(b) A lake covering not less than one hundred (100) acres adapted for boating and fishing;

(c) A ski slope;

(vi) Maintenance, in addition to one (1) or more of the facilities enumerated in subdivision (26)(A)(v), of two (2) or more of the following types of recreational facilities:

(a) Area for camping;

(b) Tennis courts;

(c) Swimming pool;

(d) Trails for hiking and/or horseback riding;

(e) Equestrian center;

(vii) A twenty-four-hour per day security force approved as to adequacy by the commission;

(B) A hotel, motel or restaurant located within a municipality having a population of one thousand (1,000) or more persons, according to the federal census of 1970 or any subsequent federal census in which at least fifty percent (50%) of the assessed valuation (as shown by the tax assessment rolls or books of the municipality) of the real estate in the municipality consists of hotels, motels, and tourist courts accommodations, providing the voters of the municipality have heretofore by referendum pursuant to § 57-4-103, approved the sale of alcoholic beverages for consumption on the premises, and such referendum shall be authorized, notwithstanding the population requirements set forth in § 57-3-106. For purposes of implementation of this subdivision (26)(B), the sale of alcoholic beverages shall be limited to hotels, restaurants, and clubs as defined in this section. To ensure proper control and development of the tourist industry of such municipality, any applicant for a license under this subdivision (26)(B) shall first obtain approval from a majority of the legislative body of the municipality, which may adopt rules and regulations governing its procedure and setting forth limitations and restrictions including, but not limited to, the number and location of licensed establishments and requiring approval by the legislative body as to the good moral character of each applicant for a license;

(C) (i) A commercially operated recreational facility containing all of the following characteristics:

(a) Ownership and operation by a profit type corporation or partnership;

(b) Situated in a geographical area controlled by the operator of the facility, having not less than two thousand five hundred (2,500) acres of land;

(c) Continuous maintenance of lodging accommodations consisting of not less than one hundred (100) hotel or motel rooms in a building or buildings designed for such purpose;

(d) The maintenance of a ski slope with necessary lifts or tows for use during skiing season;

(e) Continuous maintenance of restaurant facilities for seating at tables of not less than two hundred (200) persons, with adequate kitchen facilities; and

(f) Located within a municipality with a population of not less than one thousand fifty (1,050) nor more than one thousand seventy-five (1,075), according to the 1980 or any subsequent census;

(ii) To ensure proper control and development of the tourist industry of such municipality, any applicant for a license under this subdivision (26)(C) shall first obtain approval from a majority of the legislative body of the municipality, which may adopt rules and regulations governing its procedure and setting forth limitations and restrictions including, but not limited to, the number and location of licensed establishments and requiring approval by the legislative body as to the good moral character of each applicant for a license;

(D) A commercially operated recreational facility containing all of the following characteristics:

(i) Ownership and development by a for-profit corporation or partnership;

(ii) Situated in a geographical area controlled by the corporation or partnership, having not less than four hundred (400) acres of land contiguous to a federally protected forest, such as the Cherokee National Forest;

(iii) Continuous maintenance of lodging accommodations consisting of not less than two hundred (200) hotel or motel rooms or residential or rental cabins in a building or buildings designed for such purpose;

(iv) Continuous maintenance of facilities for the accommodations of conventions of not less than four hundred (400) persons;

(v) Maintenance within the recreational area of at least two (2) of the following types of recreational facilities:

(a) A golf course of at least eighteen (18) holes;

(b) Tennis courts;

(c) Swimming pool;

(vi) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin;

(vii) Is located in any county having a population of not less than one hundred five thousand eight hundred (105,800) nor more than one hundred five thousand nine hundred (105,900), according to the 2000 federal census or any subsequent federal census; and

(viii) Any restaurant or recreational facility owned by the corporation or partnership and open to the public that is located on the premises described under this subdivision (26)(D) may exercise the privileges authorized under this chapter;

(E) A commercially operated recreational facility containing all of the following characteristics:

(i) Ownership and operation by a for-profit corporation or partnership;

(ii) Located in a geographic area managed by the operator of the facility, containing a minimum area of one hundred fifty (150) contiguous acres;

(iii) Continuous maintenance of lodging accommodations of not less than fifty (50) rooms available for guests, tourists or for business meetings located in a building or buildings designed for accommodations or business meetings;

(iv) Maintenance of lakeside marina facilities, a golf course of not less than eighteen (18) holes, and riding trails and stables on the premises;

(v) Located within a municipality with a population of not less than six thousand three hundred seventy-five (6,375) nor more than six thousand four hundred (6,400), according to the 1980 or any subsequent federal census; and

(vi) Whose manager shall have been specifically approved by a majority of the legislative body of the municipality in which such licensee is located as being an individual of good moral character;

(F) A facility, whether open to the public or limited to members and guests of the development on which it is located, owned or operated, pursuant to a license by a homeowners or residential association, which facility is kept, used and maintained as a place where meals are served and where meals are actually and regularly served, with adequate and sanitary kitchen facilities and which facility meets all of the following characteristics:

(i) The facility must be located in a county having a population of not less than forty-seven thousand (47,000) nor more than forty-seven thousand five hundred (47,500), according to the 1990 federal census or any subsequent federal census;

(ii) The facility must be located on the premises of a planned, gated residential development of at least eighty (80) acres with at least nine thousand (9,000) lineal feet of water frontage on an established and designated navigable waterway; and

(iii) The facility must be located within the limits of a development which contains a marina and tennis court facilities; and

(G) A club, either for profit or not for profit, which has been in existence for two (2) consecutive years during which time it has maintained a membership of at least three thousand (3,000) members and which maintains club facilities on or adjacent to property offering recreational services available to its members, which services shall include one (1) or more of the following:

(i) Golf course with at least eighteen (18) holes;

(ii) Tennis courts;

(iii) Marina facilities with a minimum of four hundred (400) slips.

Any such club whose club facilities are located on the premises of an area meeting the definition of a "premier type tourist resort" under this section may exercise its privileges authorized under this chapter anywhere within such area;

(H) A commercially operated recreational facility, whether open to the public or limited to members and guests of an association or of the development on which it is located, owned and operated by an association or corporation and in connection with an eighteen-hole golf course, which facility is kept, used and maintained as a place where meals are actually and regularly served, with adequate and sanitary kitchen facilities, and which facility meets all of the following characteristics:

(i) The facility must be located in a county having a population of not less than thirty-four thousand seven hundred thirty (34,730) nor more than thirty-four thousand seven hundred sixty (34,760), according to the 1990 federal census or any subsequent federal census;

(ii) The facility must be located in a development containing no less than four hundred twenty (420) acres and no more than four hundred fifty (450) acres;

(iii) The facility must be located within limits of a development which contains an eighteen-hole golf course;

(iv) The facility must have no less than five thousand (5,000) enclosed square feet (5,000 sq. ft.);

(v) The facility must be located no less than one half (1/2) mile from the right-of-way of an interstate highway; and

(vi) The facility must be located within the limits of a development which contains a lake of not less than twenty-eight (28) acres which is entirely within the limits of the development;

(I) A commercially operated recreational facility possessing each of the following characteristics:

(i) (a) Ownership and development by a for profit corporation;

(b) Situated in a geographic area controlled by such entity and having not less than twenty-five (25) contiguous acres of land which is divided by a four-lane highway;

(c) Designed to contain picnic facilities, museum buildings, retail sales areas, retail food dispensing outlets, and restaurant areas;

(d) Maintenance of a limited access area containing a former residence, a swimming pool, a handball court, and stables where no pedestrian access is allowed and all guests entering must be carried by a motor vehicle; and

(e) Location within a county having a population of not less than seven hundred seventy thousand (770,000), according to the 1990 federal census or any subsequent federal census;

(ii) "Premier type tourist resort," as defined in this subdivision (26)(I), shall be authorized to sell or serve alcoholic beverages on the premises of such resort only at special functions, wherein attendance is limited to invited guests or groups and not to the general public;

(J) An entity operating a commercial golf related recreational facility, whether open to the public or limited to members and guests of an association or owners and guests of a development upon or adjacent to which the facility is located, which entity or facility meets all of the following criteria:

(i) The facility is located in a county having a population of not less than thirty-four thousand seven hundred thirty (34,730) nor more than thirty-four thousand eight hundred (34,800), according to the 1990 federal census or any subsequent federal census;

(ii) The facility is operated in conjunction with an eighteen (18) hole golf course;

(iii) The facility is kept, used and maintained as a place where meals are actually and regularly served with such adequate and sanitary kitchen facilities as might be needed to meet the reasonable requirements of its patrons, members, or guests;

(iv) The entity does not discriminate or limit the use of the facilities solely on the basis of race, creed, sex, or national origin, and has provided to the commission a written certification of its policy;

(v) Such facility has enclosed clubhouse space of at least five thousand square feet (5,000 sq. ft.);

(vi) Such facility is located no less than seven (7) miles and no more than eight (8) miles from an interchange of an interstate highway; and

(vii) Such facility is located on a geographic area, owned or operated by the entity, which area contains not less than one hundred fifty-five (155) acres nor more than one hundred seventy (170) acres; and

(K) A commercially operated recreational facility whether open to the public or limited to members and guests of an association or of the development on which it is located, owned and operated by an association or corporation and in connection with an eighteen-hole golf course, which facility is regularly kept, used and maintained as a place where meals are actually and regularly served, with adequate and sanitary kitchen facilities, and which facility meets all the following characteristics:

(i) The facility must be located in or adjacent to a real estate development containing no less than one thousand one hundred (1,100) acres and no more than two thousand (2,000) acres;

(ii) The facility must have no less than nine thousand (9,000) enclosed square feet;

(iii) The facility must be located within the limits of a development which is contiguous to a water reservoir operated and maintained by the United States army corps of engineers during 1998 or any subsequent years; and

(iv) Maintenance within the recreational area of the following types of recreational facilities:

(a) Golf course of at least eighteen (18) holes;

(b) Swimming pool;

(c) Tennis court; and

(d) Walking trails;

(L) A resort containing all of the following characteristics:

(i) Has a restaurant, with a current overall seating capacity of two hundred eighty (280), including outside dining service, and which serves over seventy-five thousand (75,000) patrons per year;

(ii) Is located immediately adjacent to the Cherokee National Forest, the only national forest in Tennessee and the Cherohala Skyway, one of only twenty (20) highways in the country designated as a national scenic byway;

(iii) Is located along the scenic Tellico River, a tributary of the Little Tennessee River;

(iv) Currently operates nine (9) cabins, a river walk, and an open-air chapel and pavilion;

(v) After a proposed expansion will include at least thirty (30) cottages, a full-service health and wellness spa, a championship golf course, racquet club, adventure club for canoeing, kayaking, hiking, biking and other outdoor activities, an equestrian club, conference facilities, a hunt and fish club, crafts and education, and history tours; and

(vi) Is located within a county having a population of not less than thirty-eight thousand nine hundred (38,900) nor greater than thirty-nine thousand (39,000), according to the 2000 federal census or any subsequent federal census;

(M) A commercially or privately operated recreational facility containing all of the following characteristics:

(i) The facility is located within a platted housing subdivision of not less than four hundred (400) acres nor greater than five hundred twenty-five (525) acres;

(ii) The facility is located on or adjacent to an eighteen-hole golf course located within the development;

(iii) The facility is located within a development that operates a recreational swimming pool of at least sixty thousand gallons (60,000 gals.);

(iv) The facility operates and maintains tennis courts for use by homeowners, visitors, tourists, or guests;

(v) The facility operates a clubhouse for the use of homeowners, visitors, tourists, or guests of at least five thousand total square feet (5,000 sq. ft.) and the clubhouse houses a restaurant with seating at tables for at least forty (40) people and such restaurant has adequate kitchen facilities;

(vi) The facility is located within a county with a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census or any subsequent federal census; and

(vii) The facility shall have been providing some or all of the described recreational services for a continuous period of at least four (4) years at the time of licensing;

(N) A commercially operated recreational facility, located adjacent to a navigational river which contains all of the following characteristics:

(i) Such facility has direct access to a navigable waterway;

(ii) Such facility contains a minimum of two hundred (200) slips for boats;

(iii) Such facility provides boat fuel, boat rental and repair;

(iv) Such facility is located upon or adjacent to a public park or preserve, which park is at least one hundred (100) acres in size, and which park contains a swimming pool, tennis courts and at least a nine (9) hole golf course; and

(v) Such facility is located within a county with a population of at least three hundred eighty thousand (380,000), according to the 2000 federal census or any subsequent federal census;

(O) An entity granted a franchise for the operation of a restaurant or food and beverage services on the premises of the premier type tourist resort, and for such purposes a premier type tourist resort shall have the privilege of granting such franchises;

(P) A commercially operated facility which contains all of the following characteristics:

(i) Such facility is licensed as a health club;

(ii) Such facility only allows members and their invited guests;

(iii) Such facility has two (2) swimming pools with one pool having at least fifteen thousand square feet (15,000 sq. ft.) of water surface;

(iv) Such facility provides volleyball courts, a basketball court and a recreation area with food service;

(v) Such facility is located within fifteen (15) miles of an airport;

(vi) Such facility does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(vii) Such facility is located within a county having a population of not less than three hundred eighty-two thousand (382,000) nor more than three hundred eight-two thousand one hundred (382,100), according to the 2000 federal census or any subsequent federal census;

(Q) A commercially operated facility which contains all of the following characteristics:

(i) Such facility is located no more than three and one half (3 1/2) miles from the right of way of Interstate 40 and fronting on State Highway 92 and has a minimum of eight (8) acres of lake front property with a minimum of five thousand eight hundred feet (5,800') of shore line;

(ii) Such facility has at least eighty (80) boat slips and forty-eight (48) dry slips, a boat launching ramp, a full service restaurant seating at least one hundred seventy-five (175) people inside with outside patio dining, a ships store offering boat supplies and gasoline, and an outdoor pavilion;

(iii) Such facility provides accommodations consisting of at least twenty (20) lakeside hotel/motel units in a building or buildings designed for such purposes;

(iv) Such facility is located within a county having a population of not less than forty-four thousand (44,000) nor more than forty-four thousand nine hundred (44,900), according to the 2000 federal census or any subsequent federal census; and

(v) Such facility shall also include any commercial boat for charter that departs from any such facility if the boat is licensed by the United States Coast Guard to carry not less than fifty (50) passengers on a single vessel and has adequate facilities and equipment for serving regular meals, on regular schedules, or charter trips, while moving through or docked in any county of the state;

(R) A commercially operated facility which at a minimum contains all of the following characteristics:

(i) Such facility is located within one (1) mile of the right-of-way of Interstate 40 and in an area zoned by the municipality as B-3; and

(ii) Such facility is located within a county having a population of not less than forty-four thousand (44,000) nor more than forty-four thousand nine hundred (44,900), according to the 2000 federal census or any subsequent federal census;

(S) A commercially operated facility which contains all of the following characteristics:

(i) Such facility is located no more than one half (1/2) mile from the right of way of Interstate 75 and accessible to State Highway 68;

(ii) Such facility has at least nine thousand square feet (9,000 sq. ft.) of conference space;

(iii) Such facility provides accommodations consisting of at least one hundred twenty-five (125) hotel or motel rooms in a building or buildings designed for such purposes;

(iv) Such facility provides recreational facilities including an indoor swimming pool;

(v) Such facility does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(vi) Such facility is located within a county having a population of not less than thirty-eight thousand nine hundred (38,900) nor more than thirty-nine thousand (39,000), according to the 2000 federal census or any subsequent federal census;

(T) A nine-hundred-sixty-acre peninsula gated community located on a lake with ten (10) miles of shoreline, and which facility contains all of the following characteristics:

(i) Has an eighteen-hole golf course and tennis courts;

(ii) Has a club house, restaurant, lounge, fitness center, and swimming pool;

(iii) Maintains a community garden, community and neighborhood docks and a boat ramp;

(iv) Has an equestrian facility with extensive riding trails;

(v) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(vi) Is located in two (2) counties one (1) county having a population of not less than thirty-eight thousand nine hundred (38,900) nor more than thirty-nine thousand (39,000) and the other county having a population of not less than thirty-nine thousand fifty (39,050), nor more than thirty-nine thousand one hundred fifty (39,150), both according to the 2000 federal census or any subsequent federal census;

(U) A facility which contains all the following characteristics:

(i) Has resort lodge condominiums, homes and vacation cottages;

(ii) Has an eighteen hole golf course and tennis courts with a pro shop;

(iii) Has a swimming pool;

(iv) Has rock climbing, hiking and biking trails;

(v) Has a full service spa;

(vi) Has banquet and dining services and a business service center;

(vii) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(viii) Is located in a county having a population of not less than thirty-nine thousand eight hundred (39,800) nor more than thirty nine thousand eight hundred seventy-five (39,875), according to the 2000 federal census or any subsequent federal census;

(V) It is lawful for any establishment located in a premier type tourist resort as defined in § 67-6-103(a)(3)(B)(iii) which is licensed to serve beer to also serve wine to be consumed on the premises, subject to the further provisions of this chapter other than § 57-4-103;

(W) It is lawful for any establishment located in a municipality which:

(i) Has an approved Tourist Development Zone as set forth in title 7, chapter 88, part 1;

(ii) Has a AA minor league baseball team; and

(iii) Is located in a county with an amusement park, a ski resort, and a national park,

which is licensed to serve beer to also serve wine to be consumed on the premises, subject to the further provisions of this chapter other than § 57-4-103;

(X) A commercially operated recreational facility, located adjacent to a navigable river, that has all of the following characteristics:

(i) Contains at least one hundred (100) boating slips available for lease, rental, or use by guests;

(ii) Has one (1) or more restaurant facilities with a combined seating capacity of at least two hundred (200);

(iii) Has a lodge with at least fifteen (15) units available for transient lodging; and

(iv) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin;

(Y) A commercially operated facility that has all of the following characteristics:

(i) Is located no more than six (6) miles from Interstate 40 at exit 427, and on both sides of a county highway known as Harrison Ferry Road. The facility contains a minimum of one hundred forty-three (143) acres, and includes a minimum of twenty-two (22) acres of land zoned commercial for future development at the corner of Back Nine Drive and Mountain View Lane;

(ii) Has an eighteen-hole golf course, two (2) practice putting greens, a practice chipping green and a practice area for golf instruction. The facility also contains a large swimming pool, a boat ramp into Douglas Lake, and two (2) tennis courts;

(iii) Has a clubhouse with a fully-equipped pro shop, a full-service restaurant seating at least one hundred fifty (150) persons inside, with an outside patio that seats at least seventy (70) persons;

(iv) Provides accommodations, consisting of at least twelve (12) hotel/motel units and at least nine (9) villa units; and

(v) Is located within an incorporated municipality having a population of less than five hundred (500), according to the 2000 federal census or any subsequent federal census, within a county having a population of not less than forty-four thousand two hundred (44,200) nor more than forty-four thousand three hundred (44,300), according to the 2000 federal census or any subsequent federal census; and

(vi) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin;

(Z) An inn that has all of the following characteristics:

(i) Contains at least twelve (12) transient guest rooms in the main house;

(ii) Has a separate meeting lodge and facility that also houses at least four (4) new French country transient suites;

(iii) Has at least two (2) kitchens on the premises and offers at least two (2) meals daily;

(iv) Has an open-air, outdoor, sylvan chapel suitable for the accommodation of wedding ceremonies;

(v) Provides entertainment in the form of cooking demonstrations, storytelling and dulcimer playing;

(vi) Is listed in Distinguished Inns of North America, 16th Edition, by Select Registry; and

(vii) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin;

(AA) A commercially operated facility that has all of the following characteristics:

(i) Is a full service colonial mansion located on an eighty-one-acre estate;

(ii) Contains no fewer than eight (8) transient rooms and seventeen (17) bathrooms;

(iii) Contains a dining room with capacity for fifty (50) persons that serves at least two (2) meals daily;

(iv) Has a heated swimming pool, a fitness center, a sauna, a tennis court and a billiard room;

(v) Has a system of hiking and walking trails;

(vi) Is listed in Distinguished Inns of North America, 16th Edition, by Select Registry; and

(vii) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin;

(BB) A facility that has nine (9) acres of shoreline development on Watts Bar Lake and that has all of the following characteristics:

(i) Has one- to three-bedroom cottages;

(ii) Has a marina with two hundred fifty (250) slips, both wet and dry;

(iii) Has a restaurant and lounge;

(iv) Has a swimming pool;

(v) Has rental boats;

(vi) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(vii) Is located in a county having a population of not less than twenty-eight thousand three hundred fifty (28,350) nor more than twenty-eight thousand four hundred fifty (28,450), according to the 2000 federal census or any subsequent federal census;

(CC) A development that has all the following characteristics:

(i) Has a well established marina with boat rentals, gasoline, guide services, etc., and a resort operating for more than fifty (50) years;

(ii) Includes more than two hundred (200) acres on Watts Bar Lake;

(iii) Has forty (40) cottages rented on a daily or weekly basis;

(iv) Has a restaurant;

(v) Has walking and nature trails;

(vi) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(vii) Is located in a county having a population of not less than twenty-eight thousand three hundred fifty (28,350) nor more than twenty-eight thousand four hundred fifty (28,450), according to the 2000 federal census or any subsequent federal census;

(DD) Any facility located in a municipality that has a civil war battlefield:

(i) Of which more than one thousand four hundred (1,400) acres have been designated in the National Register of Historic Places;

(ii) For which a management contract has been entered into between the municipality and the Tennessee historical commission;

(iii) Which has a self-guided driving tour;

(iv) For which long-range plans include walking trails, interpretive signs and a visitor's center with a museum;

(v) At which, every two (2) years, a living history and reenactment of the battle fought in December, 1862 is presented;

(vi) That is famous for the southern general's order to his troops to "Charge them both ways"; and

(vii) Is located in a county having a population of not less than twenty-five thousand four hundred fifty (25,450) nor more than twenty-five thousand five hundred fifty (25,550), according to the 2000 federal census or any subsequent federal census;

(EE) A facility that has at least fourteen (14) acres located on a lake of at least eight thousand (8,000) acres and that has the following characteristics:

(i) Contains at least three hundred and fifty (350) boat slips;

(ii) Contains a dry storage facility;

(iii) Provides boat rentals;

(iv) Contains a marine store;

(v) Contains a full service restaurant with seating for at least one hundred fifty (150) people, as well as a private banquet facility;

(vi) Has motel rooms and cabins for rent;

(vii) Contains a swimming pool;

(viii) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(ix) Is located in a county having a population of not less than fifty-six thousand seven hundred (56,700) nor more than fifty-six thousand eight hundred (56,800), according to the 2000 federal census or any subsequent federal census;

(FF) A facility that has three hundred eighty-five (385) acres of development on J. Percy Priest Lake and that has all the following characteristics:

(i) Has a water park;

(ii) Has a marina with more than three hundred twenty (320) slips;

(iii) Has a recreational vehicle (RV) campground;

(iv) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(v) Is located in a county having a population of not less than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census;

(GG) A development that has all of the following characteristics:

(i) Has a well established marina with boat slip rentals, gasoline, etc.;

(ii) Includes three hundred eighty-five (385) acres on J. Percy Priest Lake;

(iii) Has a water park;

(iv) Has a recreational vehicle (RV) campground;

(v) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(vi) Is located in a county having a population of not less than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census;

(HH) A fully staffed overnight accommodations facility that:

(i) Is open twenty-four (24) hours a day, located on thirty-four (34) acres of land, that offers at least one (1) meal per day, along with hiking, a fitness facility, an event lawn, and a retail store;

(ii) Has twenty (20) one- and two-bedroom cabins that have kitchens or kitchenettes, wood-burning fireplaces, hot tubs, and high-speed Internet access;

(iii) Has a one thousand five hundred square foot (1,500 sq. ft.) meeting facility with a capacity of up to one hundred twenty-five (125) persons, and a restaurant with a capacity of up to eighty-five (85) persons, both of which have high-speed Internet access; and

(iv) Does not discriminate against any patron on the basis of age, gender, race, religion, or national origin;

(II) A commercially operated facility containing all of the following characteristics:

(i) The facility has a marina with approximately one hundred sixty-six (166) wet slips and approximately one hundred thirty-three (133) dry storage units;

(ii) The facility is located within a lake-resort, gated residential development of at least one thousand two hundred (1,200) acres having in excess of four hundred fifty (450) single family homes and condominium units;

(iii) The facility is located on a lake that has over eight hundred thirty-four (834) miles of shore line;

(iv) The facility will have a restaurant with a seating capacity of at least fifty (50) people, serving at least two (2) meals a day;

(v) The facility does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(vi) The facility is located within a county having a population of not less than thirty-nine thousand eight hundred (39,800) nor more than thirty-nine thousand eight hundred seventy-five (39,875), according to the 2000 federal census or any subsequent federal census;

(JJ) (i) A commercially-operated facility containing all of the following characteristics:

(a) The facility has on its premises a marina that has at least two hundred fifty (250) covered or uncovered wet slips and at least seventy-five (75) dry rack slips;

(b) The facility has on its premises property leased or available for lease to a boating, yachting or water-based recreational club;

(c) The facility has on its premises a restaurant, providing food service to the public or for private events, with seating in the restaurant for at least fifty (50) persons at tables, whether or not the seating is inside or on a deck or patio adjacent to the restaurant;

(d) The facility has the capacity to serve as a home berth location for a commercial vessel for hire or for public cruises of at least seventy-five feet (75') in length;

(ii) When used in this subdivision (26)(JJ), the "facility" under subdivision (26)(JJ)(i) shall include any location within the property designated by the licensee;

(iii) A facility under this subdivision (26)(JJ) shall also include any passenger sternwheel paddleboat, licensed by the United States coast guard, with rated passenger capacity of not less than one hundred (100) passengers and which paddleboat shall be at least seventy-five feet (75') in length, which may use the marina facilities as described in subdivision (26)(JJ)(i) for its home or principal secondary port dock. The authority conferred under this subdivision (26)(JJ)(iii), authorizing the sale or distribution of alcoholic beverages, including beer, on any qualified sternwheel paddleboat shall extend only so long as the paddleboat is located at the marina facility described in subdivision (26)(JJ)(i) or is within one hundred (100) miles of the marina facility;

(iv) For purposes of obtaining a license under this subdivision (26)(JJ), the commission shall be authorized to issue a license solely to the owner or operator of a sternwheel paddleboat, meeting the qualifications of subdivision (26)(JJ)(iii), whether or not the facility described in subdivision (26)(JJ)(i) receives a license under this chapter;

(KK) A commercially operated restaurant located within a county having a population of not less than thirty-nine thousand seven hundred fifty (39,750) nor more than forty thousand (40,000) and also located within the corporate limits of a municipality having a population of not less than seven thousand seven hundred fifty (7,750) nor more than eight thousand (8,000), according to the 2000 federal census or any subsequent federal census, and in addition to satisfying the requirements of subdivision (29)(A), also meets the following additional requirements:

(i) The facility is in a structure of not less than six thousand square feet (6,000 sq. ft.);

(ii) The facility has seating at tables, for at least two hundred (200) persons; and

(iii) The facility serves at least two (2) meals a day, five (5) days a week, with the exception of holidays, vacations and periods of redecorating;

(LL) A commercially operated recreational facility containing all of the following characteristics:

(i) Owning and operating one (1) or more golf courses, that include practice putting greens, chipping greens and a driving range;

(ii) Operating a clubhouse facility, of at least eight thousand square feet (8,000 sq. ft.), containing a commercial quality kitchen and seating for at least one hundred (100) persons at tables;

(iii) Operating a private clubhouse of at least five thousand square feet (5,000 sq. ft.), with seating at tables for at least eighty (80) persons, and which private clubhouse contains a full service kitchen;

(iv) Located on a minimum of one hundred thirty-seven (137) acres; and

(v) Located within a county through which a major interstate passes, supports a Tennessee board of regents university of approximately nine thousand three hundred (9,300) students for the 2006 academic year and whose sports teams are nicknamed the golden eagles;

(MM) A facility operated either commercially or on a nonprofit basis as a club containing all of the following characteristics:

(i) A clubhouse having not less than approximately five thousand eight hundred square feet (5,800 sq. ft.);

(ii) An eighteen-hole golf course for use by its members and their guests;

(iii) A restaurant with a suitable kitchen, dining facilities and equipment serving two (2) meals daily and open six (6) days a week;

(iv) Is part of a planned unit development;

(v) Has at least one hundred (100) members regularly paying dues;

(vi) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(vii) Is located in a county having a population of not less than three hundred seven thousand eight hundred (307,800) nor more than three hundred seven thousand nine hundred (307,900), according to the 2000 federal census or any subsequent federal census; and

(NN) It is lawful for a facility providing full service dining to serve wine to be consumed on the premises, subject to the further provisions of this chapter, other than § 57-4-103, that contains the following characteristics:

(i) The facility provides seating at tables for not less than one hundred twenty-five (125) persons and is located on approximately three (3) acres;

(ii) The dining area is at least four thousand eight hundred square feet (4,800 sq. ft.);

(iii) The facility provides seating, on a deck or a patio, for at least forty (40) persons, weather permitting, which deck or patio is in close proximity to a river or waterway; and

(iv) The facility is located in a county with a population of not less than twenty-three thousand (23,000) nor more than twenty-three thousand two hundred (23,200), according to the 2000 federal census or any subsequent federal census;

(OO) A commercially operated facility containing all of the following characteristics:

(i) The facility has overnight accommodations for at least thirty-two (32) people in at least twelve (12) private guest rooms with en-suite bathrooms;

(ii) The facility has a main dining room which seats at least thirty-two (32) people;

(iii) The facility has meeting and conference space, including at least two (2) dedicated conference rooms;

(iv) The facility has a historic water-operated grist mill;

(v) The facility does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(vi) The facility is located within a county having a population of not less than seventeen thousand four hundred (17,400) nor more than seventeen thousand four hundred fifty (17,450), according to the 2000 federal census or any subsequent federal census;

(PP) A commercially operated facility containing all of the following characteristics:

(i) The facility has a marina with at least four hundred thirty-five (435) wet slips;

(ii) The facility has a minimum of four hundred twelve (412) paved single car parking spaces and in addition at least thirty (30) car/trailer paved parking spaces;

(iii) The facility has a restaurant with inside seating for at least seventy-eight (78) persons and patio dining for at least fifty-four (54) persons;

(iv) The facility is located within one great circle mile of Tennessee highway 56;

(v) The facility is located on a lake with at least eighteen thousand (18,000) acres of water and at least three hundred forty-two (342) miles of shore line; and

(vi) The facility is located within a county having a population of not less than seventeen thousand four hundred (17,400) nor more than seventeen thousand four hundred fifty (17,450), according to the 2000 federal census or any subsequent federal census;

(QQ) (i) A commercially operated facility containing all of the following characteristics:

(a) Owning and operating a golf course that is open to the public, that includes practice putting and chipping greens and a driving range;

(b) Operating a clubhouse facility of approximately four thousand square feet (4,000 sq. ft.), containing a commercial quality kitchen and seating for at least eighty-three (83) persons inside at tables;

(c) The facility is located at the intersection of State Highway 55 and Pete Sain Road;

(d) The facility does not discriminate against any patron on the basis of gender, race, religion or national origin; and

(e) The facility is located within a county having a population of not less than forty-eight thousand (48,000) nor more than forty-eight thousand one hundred (48,100), according to the 2000 federal census or any subsequent census;

(ii) The rights of any facility licensed under this subdivision (26)(QQ) as to activities permitted under this chapter may be held by the entity that owns the facility, the entity that leases the facility, or an entity operating a restaurant pursuant to a written contract with the entity that owns or leases the facility;

(RR) A commercially operated recreational facility on at least ninety (90) acres of land that borders the Cherokee National Forest that offers lodging, recreation and restaurant packages to patrons containing all of the following characteristics:

(i) A rustic lodge with at least five (5) private overnight rooms that all possess a king-sized bed, mini-refrigerator, coffee maker, microwave, television, sitting area and private full bathroom, all of which have views of the mountains and are situated in a lodge with a shared great room and hot tub;

(ii) At least ten (10) cabins for overnight stays that sleep multiple persons, some of which are company-owned and some of which are privately-owned but rented by the company, and include the following amenities: television, outdoor hot tub on private deck, heat and air conditioning, gas grill, cookware, fireplace, linens and towels and large and small appliances including washer/dryer and all common kitchen appliances;

(iii) Riding stables with at least twenty-two (22) stalls for both horses owned by the resort and for overnight lease for or by guests, on-site guided trail rides provided by the owners, a horse arena with a bathroom, mountain biking, hiking, fishing including an on-site stocked pond and swimming in the guest swimming pool;

(iv) A dining restaurant that possesses a kitchen and is currently permitted to serve beer that is attached to a larger multi-purpose hall that hosts banquets, dining, dancing, music, live bands and other types of entertainment, all of which are connected to two (2) bars and at least one (1) private room and includes dining upstairs and downstairs and multiple outdoor seating decks, all of which possess a combined seating of at least two hundred (200) persons, that serves at least nine (9) meals on a weekly basis, with the exceptions of closures for private groups that include the year-round hosting of reunions, weddings and corporate workshops and seasonal closures, vacations, general maintenance and remodeling by the owners;

(v) A building that contains an administrative office and a general store complete with all sorts of merchandise for use on and off of the premises of the resort, a building that contains a tack store that sells all sorts of horse-related merchandise and a building that contains a game room;

(vi) An outdoor pavilion that possesses a grill and in which other outdoor cooking devices may be used and that is used to serve meals outdoors in combination with foods prepared in the kitchen;

(vii) A gazebo used for outdoor weddings;

(viii) When used in this subdivision (26)(RR), "facility" includes any location within the property designated by the licensee;

(ix) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(x) Is located within a county having a population of not less than thirty-three thousand five hundred twenty-five (33,525) nor more than thirty-three thousand six hundred (33,600), according to the 2000 federal census or any subsequent federal census;

(SS) (i) A commercially operated recreational facility, whether open to the public or limited to members and guests of a corporation, limited liability company, association or of the development in which it is located, owned and operated by a corporation, limited liability company or association, having all of the following characteristics:

(a) The facility must be located in or adjacent to a residential real estate development containing no less than one thousand (1,000) acres and no more than two thousand (2,000) acres, inclusive of the facility;

(b) The facility must have at least three (3) permanent structures, open to the public or to members and their guests, with the largest structure having at least thirty thousand square feet (30,000 sq. ft.) of enclosed space;

(c) The closest boundary of the real estate development in which the facility is located must be located no more than two thousand feet (2,000') from the right-of-way of Interstate 840 and must be directly adjacent to Arno Road;

(d) The facility must maintain the following types of recreational amenities:

(1) A golf course having at least eighteen (18) holes;

(2) At least one (1) swimming pool;

(3) At least one (1) tennis court; and

(4) A fitness facility;

(e) The facility must have at least one (1) room or rooms that are regularly kept, used and maintained as a place where meals are regularly served, with adequate and sanitary kitchen facilities and seating at tables for at least seventy-five (75) persons;

(f) The facility must be located in a county having a population of not less than one hundred twenty-six thousand six hundred (126,600) nor more than one hundred twenty-six thousand seven hundred (126,700), according to the 2000 federal census or any subsequent federal census; and

(g) The facility must not discriminate against any patron on the basis of age, gender, race, religion or national origin;

(ii) The premises of any facility licensed under this subdivision (26)(SS) means any or all of the property that constitutes the facility, including swimming pools, tennis courts, golf courses, paths and road crossings. A licensee shall designate the premises to be licensed by the commission by filing a drawing of the premises, which may be amended by the licensee filing a new drawing;

(TT) (i) A commercially operated recreational facility which contains each of the following characteristics:

(a) Is located within a county with a population of not less than seventeen thousand (17,000) nor greater than eighteen thousand (18,000), according to the 2010 federal census or any subsequent federal census;

(b) Has located on its premises, stables for the temporary or permanent stabling of horses with a capacity of at least two hundred twenty (220) horses;

(c) Consists of property of at least ten thousand (10,000) acres, contiguous and noncontiguous;

(d) Has located upon its premises trails and horseback riding, wagon trails, campsites with electrical service, bathhouses and a pavilion for cookouts; and

(e) Has a restaurant facility for the preparation and serving of food and beverages to guests of the facility located at the facility;

(ii) The rights of the facility as to activities permitted under this chapter may be held by the entity which owns the facility, the entity which leases the facility, or an entity operating the restaurant pursuant to a written contract with the entity which owns or leases the facility;

(iii) The facility may be a contiguous parcel of property or may be noncontiguous; provided, that any part of the facility which is noncontiguous to any other part of the facility is separated only by a roadway or street; and

(iv) The entity excising the rights of the facility shall be authorized to engage in the activities permitted under this chapter anywhere on the premises of the facility as disclosed to the commission;

(UU) A privately owned facility possessing each of the following characteristics:

(i) Is located on at least twenty (20) acres;

(ii) Has a restaurant facility with at least one thousand two hundred square feet (1,200 sq. ft.) that seats at least one hundred (100) patrons at tables located both inside and outside the facility;

(iii) Has a marina with at least one hundred (100) slips and that provides house boat rentals of at least four (4) house boats;

(iv) Has at least four (4) cabins, seven (7) camping slots and at least three (3) RV slots;

(v) Has a boat repair shop and a store that carries boating and skiing type items;

(vi) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(vii) Is located within any county having a population of not less than seventeen thousand eight hundred (17,800) nor more than seventeen thousand eight hundred seventy-five (17,875), according to the 2000 federal census or any subsequent federal census;

(VV) A commercially operated facility containing all of the following characteristics:

(i) The facility has a marina with at least two hundred forty (240) wet slips;

(ii) The facility has a minimum of nine (9) housing units for rent containing nineteen (19) bedrooms;

(iii) The facility has a campground with twelve (12) sites containing electric and sewer hookups;

(iv) The facility has a minimum of one hundred forty-seven (147) paved single car parking spaces;

(v) The facility has a restaurant with inside seating for at least twenty-eight (28) persons and patio dining for at least forty (40) persons;

(vi) The facility has an outdoor pavilion which seats one hundred fifty (150) persons;

(vii) The facility is located on Jefferson Road, approximately six and one tenth (6.1) miles from the intersection with Highway 288/Keltonburg Road and thirteen (13) miles from Highway 70;

(viii) The facility is located on a lake with at least eighteen thousand (18,000) acres of water and at least three hundred forty-two (342) miles of shore line; and

(ix) The facility is located within a county having a population of not less than seventeen thousand four hundred (17,400) nor more than seventeen thousand four hundred fifty (17,450), according to the 2000 federal census or any subsequent federal census;

(WW) A commercially operated facility containing all of the following characteristics:

(i) The facility has a minimum of eighty seven (87) parking spaces;

(ii) The facility has a restaurant open year-round with inside seating for at least sixty (60) persons and outside seating for at least one hundred nineteen (119) persons;

(iii) The facility is located on Highway 96 less than one (1) mile from Center Hill Lake; and

(iv) The facility is located within a county having a population of not less than seventeen thousand four hundred (17,400) nor more than seventeen thousand four hundred fifty (17,450), according to the 2000 federal census or any subsequent federal census;

(XX) A commercially operated facility containing all of the following characteristics:

(i) The facility has a minimum of eighty five (85) parking spaces;

(ii) The facility has a restaurant open year-round at least six (6) days a week with inside seating for at least one hundred (100) persons and outside seating for at least one hundred twenty (120) persons;

(iii) The facility is located on Highway 70 less than three (3) miles from Center Hill Lake; and

(iv) The facility is located within a county having a population of not less than seventeen thousand four hundred (17,400) nor more than seventeen thousand four hundred fifty (17,450), according to the 2000 federal census or any subsequent federal census;

(YY) A commercially operated facility containing all of the following characteristics:

(i) The facility owns and operates an eighteen (18) hole golf course that is open to the public, which includes putting greens and a driving range;

(ii) The facility operates a clubhouse facility of approximately five thousand (5,000) square feet, with seating at tables for at least eighty (80) persons and which clubhouse contains a full-service kitchen;

(iii) The facility operates a swimming pool;

(iv) The facility is located on a minimum of one hundred thirty-three (133) acres;

(v) The facility is located adjacent to old Highway 45W and is situated within a county having a population of not less than forty-eight thousand one hundred twenty-five (48,125) nor more than forty-eight thousand two hundred (48,200), according to the 2000 federal census or any subsequent federal census; and

(vi) The facility does not discriminate against any patron on the basis of gender, race, religion or national origin;

(ZZ) A commercially operated facility owned by a not-for-profit organization possessing each of the following characteristics:

(i) Is located on the Cumberland Plateau, within one (1) mile of a national river and recreation area;

(ii) Offers historic interpretation of Victorian-era British architecture, lifestyle, and settlement on the Cumberland Plateau in the 1880s and thereafter;

(iii) Operates public education programs year round in multiple historic buildings built from 1880 to 1884, including the oldest unchanged and preserved public library in America;

(iv) Preserves the historic character of a British settlement on the Cumberland Plateau in the 1880s through a board of directors engaged in land acquisition and management, design review of new construction and renovation, and the public enjoyment of period crafts, music, and folklife through the organization of festivals, support for local artists through the sale of arts and crafts in a commissary;

(v) Owns, sells, and develops home sites for construction of design-approved homes;

(vi) Offers year-round overnight accommodations to visitors in historic inn and cottage settings;

(vii) Operates a year-round restaurant serving breakfast, lunch, and dinner to visitors, community residents, guests, and members of the public;

(viii) Attracts thousands of visitors annually from around the world;

(ix) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(x) Is located within any county having a population of not less than nineteen thousand five hundred (19,500) nor more than nineteen thousand seven hundred seventy five (19,775), according to the 2000 federal census or any subsequent federal census;

(AAA) A commercially operated facility containing all of the following characteristics:

(i) The facility has a marina with at least five hundred thirty (530) wet slips;

(ii) The facility has a minimum of two hundred fifty (250) paved single car parking spaces;

(iii) The facility has a restaurant with inside seating for at least eighty (80) persons and outside seating for at least sixty (60) persons;

(iv) The facility is located on a lake with at least eighteen thousand (18,000) acres of water and at least three hundred forty-two (342) miles of shore line; and

(v) The facility is located within a county having a population of not less than seventeen thousand four hundred (17,400) nor more than seventeen thousand four hundred fifty (17,450), according to the 2000 federal census or any subsequent federal census;

(BBB) A commercially operated facility containing all of the following characteristics:

(i) The facility includes a one hundred forty-seven thousand square foot (147,000 sq. ft.) boat and RV showroom and service center with retail sales of all types of camping and boating equipment as well as a boat and RV parts department;

(ii) The facility has a two hundred fifty (250) seat full service restaurant;

(iii) The facility has a two hundred fifty (250) site campground with two (2) swimming pools, cabins and a lodge;

(iv) The facility is a travel center with a store, pizzeria, delicatessen, fuel center;

(v) The facility has an arcade;

(vi) The facility is located at 2475 Westel Road; and

(vii) The facility is located within a county having a population of not less than forty-six thousand eight hundred (46,800) nor more than forty-six thousand nine hundred (46,900), according to the 2000 federal census or any subsequent federal census;

(CCC) A commercially operated facility containing all of the following characteristics:

(i) The facility has a marina with at least one hundred one (101) wet slips;

(ii) The facility has a minimum of sixty (60) paved single car parking spaces;

(iii) The facility has a restaurant with adequate and sanitary kitchen facilities with inside seating for at least forty (40) persons and outside seating for at least one hundred fifty (150) persons and is kept, used and maintained as a place where meals are served and where meals are actually and regularly served when the facility is opened for business; and

(iv) The facility is located within a county having a population of not less than thirty-one thousand one hundred (31,100) nor more than thirty-one thousand two hundred (31,200), according to the 2000 federal census or any subsequent federal census;

(DDD) A commercially operated facility which contains all of the following characteristics:

(i) Is a bed and breakfast homestay, as defined in § 68-14-502(1)(B), that opened in 2008;

(ii) Has at least two (2) rooms available for overnight guests;

(iii) Is able to prepare on-site custom meals for up to thirty (30) persons;

(iv) Offers cooking classes; and

(v) Is located within any county having a population of not less than one hundred eighty-two thousand (182,000) nor more than one hundred eighty-two thousand one hundred (182,100), according to the 2000 federal census or any subsequent federal census;

(EEE) A commercially operated recreational facility whether open to the public or limited to members and guests of an association or of the development on which it is located, owned, and operated by an association or corporation and in connection with an eighteen-hole golf course which facility is regularly kept, used, and maintained as a place where meals are actually and regularly served, with adequate and sanitary kitchen facilities, and which facility meets all the following characteristics:

(i) The facility must have a clubhouse with no less than six thousand enclosed square feet (6,000 sq. ft.);

(ii) The facility must be located within the limits of a development that is within five hundred yards (500 yds.) of a water reservoir operated and maintained by the United States Army corps of engineers during 1998 or any subsequent years;

(iii) The facility must be located within at least three (3) miles of an airport with lighted runway of at least three thousand feet (3000') in length;

(iv) Maintenance within the recreational area of the following types of recreational facilities:

(a) Golf course of at least eighteen (18) holes;

(b) Swimming pool; and

(c) Tennis court; and

(v) The facility is located within a county having a population of not less than twenty-nine thousand eight hundred (29,800) nor more than twenty-nine thousand nine hundred (29,900), according to the 2000 federal census or any subsequent federal census;

(FFF) A privately-owned resort and recreational facility possessing each of the following characteristics:

(i) Has at least ninety-five (95) acres located approximately five (5) miles south of Interstate 40 on Tennessee State Highway 13;

(ii) Is fronted on the west side by Tennessee State Highway 13 and bordered on the south side by a scenic river as defined in title 11, chapter 13, part 1;

(iii) Has at least four (4) cabins;

(iv) Has at least thirty (30) recreational vehicle pads and sites with full electrical, water and sewer hookups;

(v) Has at least a forty-seat restaurant which has been approved by the local health department that has an approved beer permit and has food available, with exceptions of closures for private groups or events, seasonal closures, vacations, general maintenance and remodeling by the owners;

(vi) When used in this subdivision (26)(FFF), the "facility" shall include any location within the property designated by the licensee;

(vii) Does not discriminate against any patron on the basis of age, gender, race, religion, or national origin; and

(viii) Is located within any county having a population of not less than seven thousand six hundred (7,600) nor more than seven thousand seven hundred (7,700), according to the 2000 census or any subsequent federal census; and the legislative body of such county adopts a resolution endorsing such resort and recreational facility as a premier type tourist resort as defined in this subdivision (26);

(GGG) A commercially operated facility containing all of the following characteristics:

(i) Has a restaurant serving an upscale menu featuring lobster tail, crab legs and fresh cut steaks;

(ii) Is located on a lake by a marina;

(iii) Has a boat dock within walking distance of the restaurant;

(iv) Has indoor seating for approximately one hundred thirty (130) diners and outdoor dining on the patio with seating for approximately one hundred eighty (180);

(v) Offers live entertainment on the patio at its Tiki Bar; and

(vi) Is located in any county having a population of not less than forty-four thousand two hundred (44,200) nor more than forty-four thousand three hundred (44,300), according to the 2000 federal census or any subsequent federal census;

(HHH) A privately-owned resort and recreational facility possessing each of the following characteristics:

(i) Has a dock with marina which has at least one hundred seventy (170) boat slips which is located on or near the four hundred eighty-two (482) mile marker on the Tennessee River;

(ii) Has an outside gazebo which is used for various functions;

(iii) Has a restaurant with a dining room of at least four thousand two hundred square feet (4,200 sq. ft.), which seats at least two hundred (200) persons both indoors and outdoors, including an outdoor balcony; and which serves meals at least four (4) days on a weekly basis including Sunday brunch, with exceptions of closures for private groups or events; and seasonal closures, vacations, general maintenance and remodeling by the owners;

(iv) When used in this subdivision (26)(HHH), the "facility" shall include any location within the property designated by the licensee; and

(v) Does not discriminate against any patron on the basis of age, gender, race, religion, or national origin;

(III) A commercially operated facility containing all of the following characteristics:

(i) Regularly serves meals at tables and continuously maintains adequate kitchen facilities;

(ii) Has indoor seating for approximately one hundred twenty (120) diners and outdoor seating for approximately one hundred thirty (130);

(iii) Is located on the banks of the Cumberland River;

(iv) Has a transient boat dock within walking distance of the restaurant;

(v) Specializes in serving catfish and is often referred to as "the Catfish Place under the bridge"; and

(vi) Is located in any county having a population of not less than thirty-nine thousand one hundred (39,100) nor more than thirty-nine thousand two hundred (39,200), according to the 2010 federal census or any subsequent federal census;

(JJJ) A bed and breakfast possessing each of the following characteristics:

(i) The house is approximately ten thousand square feet (10,000 sq. ft.) and has rooms for approximately twelve (12) guests to stay overnight;

(ii) Has a smaller upper level patio and a larger, lower level patio;

(iii) Has a main dining room on the first floor which can accommodate approximately seventy (70) guests. The main dining room is one (1) large room with floor to ceiling windows providing one hundred eighty degrees (180 degrees) of lakefront viewing;

(iv) Has accommodations for an additional forty (40) guests for outside dining;

(v) Is located in the Long Branch portion of Dale Hollow Lake;

(vi) The property on which the bed and breakfast is situated has space for weddings, family reunions and other large gatherings on the large outside portion of the property; and

(vii) Is located in any county having a population of less than seven thousand eight hundred fifty-one (7,851) nor more than seven thousand eight hundred sixty-five (7,865), according to the 2010 federal census or any subsequent federal census;

(KKK) A hotel possessing all of the following characteristics:

(i) Contains at least twenty five (25) rooms for the sleeping accommodations of guests;

(ii) Is registered as a national historic landmark;

(iii) Is located within a central business improvement district; and

(iv) Is located in any county having a population of not less than four hundred thirty-two thousand two hundred (432,200) nor more than four hundred thirty-two thousand three hundred (432,300), according to the 2010 federal census or any subsequent federal census;

(LLL) A commercially operated recreational facility possessing each of the following characteristics:

(i) Is located at least two hundred feet (200') from a natural lake that is located in or near a state park, which has waterfowl hunting and fishing is available year round;

(ii) Has a restaurant which has:

(a) A beer license;

(b) A commercial kitchen; and

(c) Seating for at least seventy-five (75); and

(iii) Has a boat ramp and boat dock;

(MMM) A commercially operated facility containing all of the following characteristics:

(i) The facility has a restaurant open year-round with inside seating for at least seventy-five (75) persons;

(ii) The facility has a minimum of eighty-five (85) parking spaces;

(iii) The facility is located on Highway 70 less than three (3) miles from Center Hill Lake; and

(iv) The facility is located within a county having a population of not less than eighteen thousand seven hundred (18,700) nor more than eighteen thousand seven hundred fifty (18,750), according to the 2010 federal census or any subsequent federal census;

(NNN) (i) A commercially operated recreational facility possessing all of the following characteristics:

(a) A golf course of at least eighteen (18) holes;

(b) Wooded trails for horseback riding;

(c) A fully stocked fishing pond;

(d) At least three (3) tennis courts;

(e) Located in any county having a population of not less than one hundred eighty-three thousand one hundred (183,100) nor more than one hundred eighty-three thousand two hundred (183,200), according to the 2010 federal census or any subsequent federal census; and

(f) Is located no more than two thousand feet (2,000') from the right-of-way of Interstate 840 and must be directly adjacent to Arno Road;

(ii) The premises of any facility licensed under this subdivision (26)(NNN) means any or all of the property that constitutes the facility, including swimming pools, tennis courts, golf courses, paths, and road crossings. A license shall designate the premises to be licensed by the commission by filing a drawing of the premises, which may be amended by the licensee filing a new drawing;

(OOO) A commercially owned marina containing all of the following characteristics:

(i) Operates as a marina on approximately forty-six (46) acres of land;

(ii) Has a restaurant with at least one hundred ten (110) seats;

(iii) Has approximately two hundred (200) boat slips;

(iv) Has seven (7) cabins; and

(v) Is located in a county having a population of not less than forty-four thousand five hundred (44,500) nor more than forty-four thousand six hundred (44,600), according to the 2010 federal census or any subsequent federal census;

(PPP) A commercially operated facility containing all of the following characteristics:

(i) Operates as a hunting lodge on approximately four hundred (400) acres of land;

(ii) Has adequate kitchen facilities and a dining area within the hunting lodge with seating of at least fifty (50) at tables;

(iii) Has capacity to sleep at least thirty (30) guests within the main hunting lodge and at least twenty (20) guests in a cabin located on the property; and

(iv) Is located off I-40 at Exit 311 in any county having a population of not less than fifty-six thousand (56,000) nor more than fifty-six thousand one hundred (56,100), according to the 2010 federal census or any subsequent federal census;

(QQQ) [Deleted by 2015 amendment]

(RRR) A commercially operated facility open to the public for persons twenty-one (21) years of age or older that has all of the following characteristics:

(i) Is located within three (3) miles of Dale Hollow Lake;

(ii) Has a kitchen that serves food to customers;

(iii) Is licensed to sell beer;

(iv) Is located in an A frame building built in 1968;

(v) Has a deck of more than one thousand square feet (1,000 sq. ft); and

(vi) Is located in any county having a population of not less than seven thousand eight hundred fifty-one (7,851) nor more than seven thousand eight hundred sixty-five (7,865), according to the 2010 federal census or any subsequent federal census;

(SSS) (i) A commercially operated resort, restaurant, marina and recreational facility possessing all of the following characteristics:

(a) Is located on at least five (5) acres but no more than seven (7) acres at day marker four (4) as designated by the Tennessee Valley authority on Norris Lake;

(b) Has a marina with at least one hundred forty-five (145) boat slips, most of which are contracted for use on an annual basis, but also includes use for drive-ups;

(c) Rents pontoon, ski, and house boats;

(d) Has a marina store;

(e) Has a restaurant with a full service kitchen with combined seating indoors and outdoors for at least one hundred (100) patrons;

(f) Has a restaurant that serves at least twelve (12) meals on a weekly basis with exceptions of closures for private groups or events, seasonal reasons, vacations, general maintenance and remodeling by the owners;

(g) Has special events and weddings inside and outside;

(h) Has at least fifty-five (55) condominiums with at least thirty (30) of the condominiums available for rental on a nightly or weekly basis;

(i) Has a restaurant that possesses a beer permit for on and off-premises consumption;

(j) Does not discriminate against any patron on the basis of age, gender, race, religion, or national origin; and

(k) Is located in a county having a population of not less than forty thousand seven hundred (40,700) nor more than forty thousand eight hundred (40,800), according to the 2010 federal census or any subsequent federal census;

(ii) The facility licensed pursuant to this subdivision (26)(SSS) shall make food available at any time when alcoholic beverages are being served.

(iii) When used in this subdivision (26)(SSS), "facility" means any location within the property as designated by the licensee;

(TTT) A commercially operated marina, restaurant, and recreational facility possessing all of the following characteristics:

(i) Is located on at least thirty-two (32) acres of land located off Old Awalt Road;

(ii) Has a marina with at least two hundred fifty (250) wet slips located on Tims Ford Lake;

(iii) Has a restaurant with a dining room to accommodate at least two hundred (200) patrons;

(iv) Includes at least five (5) rental cabins and a motel with at least (5) rental units on its grounds; and

(v) Has a fuel dock with a stationary tank that holds at least six thousand gallons (6,000 gals.) of fuel;

(UUU) A commercially operated mountaintop resort and recreational facility possessing all of the following characteristics:

(i) Is located on at least one thousand two hundred (1,200) acres at an altitude of between two thousand five hundred feet (2,500') and three thousand feet (3,000');

(ii) Provides nightly lodging in at least eleven (11) furnished suites with balconies, all of which are located in at least two (2) buildings;

(iii) Has a restaurant with a full service kitchen with combined seating indoors and outdoors for at least one hundred (100) patrons; and which serves at least twelve (12) meals on a weekly basis with exceptions of closures for private groups or events; and seasonal closures, vacations, general maintenance and remodeling by the owners; provided, however, that food shall be made available at any time when alcoholic beverages are being served; and such restaurant shall already possess a beer permit for on-premises consumption;

(iv) Hosts special on-site events including weddings, receptions, reunions, corporate meetings, and club or group gatherings;

(v) Has a wooden walkway through chimney rock formations;

(vi) Has a heliport with at least two (2) landing pads;

(vii) When used in this subdivision (26)(UUU), "facility" includes any location within the property as designated by the licensee;

(viii) Does not discriminate against any patron on the basis of age, gender, race, religion, or national origin; and

(ix) Is located in a county having a population of not less than forty thousand seven hundred (40,700) nor more than forty thousand eight hundred (40,800), according to the 2010 census or any subsequent federal census;

(VVV) A commercially owned marina, resort, and recreational facility possessing each of the following characteristics:

(i) Includes a full service marina that includes at least one hundred thirty (130) boat slips with the capacity to have three hundred seventy-five (375) covered boat slips ranging in size from twenty-four feet (24') to thirty feet (30') deep; and which is located opposite the one hundred and thirty-three and one-third R (133.3R) mile marker on the Clinch River on Norris Lake;

(ii) Has a public pump station;

(iii) Has a restaurant with at least one hundred (100) seats both indoors and outdoors which serves at least six (6) meals on a weekly basis, with exceptions of closures for private groups or events, and seasonal closures, vacations, general maintenance, and remodeling by the owners;

(iv) Has a ship store;

(v) Has gas docks;

(vi) Has a marina campground with at least twenty (20) campsites with electric, water, and wastewater connections;

(vii) Does not discriminate against any patron on the basis of age, gender, race, religion, or national origin; and

(viii) The facility is located within a county having a population of not less than thirty-two thousand two hundred (32,200) nor more than thirty-two thousand three hundred (32,300), according to the 2010 federal census or any subsequent federal census. When used in this subdivision (26)(VVV), "facility" includes any location within the property designated by the licensee;

(WWW) (i) A commercially or privately operated facility containing all of the following characteristics:

(a) Is located on Tellico Lake, containing a minimum area of six hundred fifty (650) contiguous acres;

(b) Has an information and sales center;

(c) Has public access walking trails;

(d) Has a championship golf course of at least eighteen (18) holes;

(e) Does not discriminate against any patron on the basis of age, gender, race, religion or national origin; and

(f) Is located within any county having a population of not less than forty-eight thousand five hundred (48,500) nor more than forty-eight thousand six hundred (48,600), according to the 2010 federal census or any subsequent federal census;

(ii) The premises of any facility licensed under this subdivision (26)(WWW) shall mean any or all of the property that constitutes the facility, including, but not limited to, clubhouses, restaurants, gift and pro shops, marinas, swimming pools, tennis courts, golf courses, and paths and road crossings. A licensee shall designate the premises to be licensed by the commission by filing a drawing of the premises and such drawing may be amended by the licensee filing a new drawing;

(XXX) A commercially operated private tennis club possessing all of the following characteristics:

(i) Is located on at least thirteen (13) acres of land located off Racquet Club Way;

(ii) Has at least ten (10) indoor hard tennis courts located indoors;

(iii) Has at least five (5) hard tennis courts and at least twelve (12) clay tennis courts located outdoors; and

(iv) Includes a five thousand square foot (5,000 sq. ft.) club house on its grounds;

(YYY) A commercially operated recreational facility possessing all of the following characteristics:

(i) Has a banquet room that seats not less than seventy-five (75) people;

(ii) Has a semi-private golf course of at least eighteen (18) holes;

(iii) Has a club house, restaurant that serves food, and swimming pool;

(iv) Is located not less than one (1) mile from Interstate 40 and is adjacent to Golf Course Road;

(v) Is located in a county having a population of not less than thirty-five thousand six hundred (35,600) nor more than thirty-five thousand seven hundred (35,700), according to the 2010 federal census or any subsequent federal census;

(ZZZ) A commercially owned marina, resort and recreational facility possessing each of the following characteristics:

(i) Includes a full service marina that includes at least one hundred (100) covered boat slips, at least thirty-five (35) mooring line buoys, at least five (5) floating home rentals, and offers for rental at least fourteen (14) watercraft of various types including ski-boats, single and double deck pontoons, jet skis, and standup paddle boats; and which is located at Big Creek Mile eight.zero L (8.0L), Whitman Hollow Branch Norris Reservoir;

(ii) Has a restaurant with at least seventy-five (75) seats combined indoors and outdoors, which serves at least ten (10) meals on a weekly basis, with exceptions of closures for private groups or events, and seasonal closures, vacations, general maintenance and remodeling by the owners; provided, however, that food shall be made available at any time that alcoholic beverages are being served;

(iii) Has at least seven (7) campsites;

(iv) Has at least two (2) vacation rental homes;

(v) Does not discriminate against any patron on the basis of age, gender, race, religion, or national origin; and

(vi) Is located in any county having a population of not less than forty thousand seven hundred (40,700) nor more than forty thousand eight hundred (40,800), according to the 2010 federal census or any subsequent federal census;

(AAAA) A commercially owned marina, resort and recreational facility possessing each of the following characteristics:

(i) Has a full service marina that includes at least three hundred (300) boat slips and is located on Norris Lake;

(ii) Has a restaurant with at least seventy-two (72) indoor seats and seventy-two (72) outdoor seats, which serves at least ten (10) meals on a weekly basis, with exceptions of closures for private groups or events, and seasonal closures, vacations, general maintenance and remodeling by the owners; provided, however, that food shall be made available at any time that alcoholic beverages are being served;

(iii) Has a motel with at least twenty-four (24) rooms;

(iv) Has at least two (2) vacation rental cabins and at least twenty-three (23) recreational vehicle (RV) slots;

(v) Does not discriminate against any patron on the basis of age, gender, race, religion, or national origin; and

(vi) Is located in any county having a population of not less than forty thousand seven hundred (40,700) nor more than forty thousand eight hundred (40,800), according to the 2010 federal census or any subsequent federal census; and

(BBBB) A commercially operated facility possessing each of the following characteristics:

(i) Has adequate kitchen facilities and a dining area within the facility that has a seating capacity of at least fifty (50);

(ii) Is within four (4) miles of Douglas Lake;

(iii) Is located on the corner of Greenhill Road and Hwy 25-70 within one (1) mile of I-40 at Exit 415; and

(iv) Is located in a county having a population of not less than fifty-one thousand four hundred (51,400) nor more than fifty-one thousand five hundred (51,500), according to the 2010 federal census or any subsequent federal census;

(CCCC) (i) A privately owned resort and recreational facility possessing each of the following characteristics:

(a) Is located off U.S. Highway 421 in any county having a population of not less than eighteen thousand two hundred (18,200) nor more than eighteen thousand three hundred (18,300), according to the 2010 federal census or any subsequent federal census;

(b) Has a semi-private golf course of at least eighteen (18) holes;

(c) Has at least twenty (20) accommodation units;

(d) Has at least two (2) tennis courts;

(e) Has at least one (1) swimming pool;

(f) Has a restaurant that seats at least fifty (50) people; and

(g) Has a meeting facility;

(ii) The premises of any resort and recreational facility licensed under this subdivision (26)(CCCC) shall mean any or all of the property that constitutes the resort and facility, including, but not limited to, clubhouses, restaurants, gift and pro shops, swimming pools, tennis courts, golf courses, and paths and road crossings. A licensee shall designate the premises to be licensed by the commission by filing a drawing of the premises, and such drawing may be amended by the licensee filing a new drawing;

(DDDD) It is lawful for any establishment located in a municipality having a population of not less than six hundred (600) nor more than six hundred ten (610), according to the 2010 federal census or any subsequent federal census, which is located in a county having a population of not less than two hundred sixty-two thousand six hundred (262,600) nor more than two hundred sixty-two thousand seven hundred (262,700), according to the 2010 federal census or any subsequent federal census, that is licensed to serve beer to also serve alcoholic beverages and wine to be consumed on the premises, subject to the further provisions of this chapter other than § 57-4-103;

(EEEE) A commercially owned marina, resort, and recreational facility possessing each of the following characteristics:

(i) Includes a full-service marina that includes at least one hundred fifty (150) boat slips and is located on Norris Lake;

(ii) Has at least eight (8) campsites;

(iii) Has a restaurant with at least eighty (80) seats, which serves at least ten (10) meals on a weekly basis, with exceptions of closures for private groups or events, and seasonal closures, vacations, general maintenance, and remodeling by the owners; provided, however, that food shall be made available at any time that alcoholic beverages are being served;

(iv) Does not discriminate against any patron on the basis of age, gender, race, religion, or national origin; and

(v) Is located in any county having a population of not less than forty thousand seven hundred (40,700) nor more than forty thousand eight hundred (40,800), according to the 2010 federal census or any subsequent federal census;

(FFFF) A commercially operated facility possessing each of the following characteristics:

(i) Is located within a one thousand foot (1,000') radius from the intersection of U.S. Highway 41A and University Avenue/Lake O'Donnell Road on property owned by a private institution of higher education, the campus of which is at least ten thousand (10,000) acres;

(ii) Is located in any county having a population of not less than forty-one thousand (41,000) nor more than forty-one thousand one hundred (41,100), according to the 2010 federal census or any subsequent federal census;

(iii) Has prepared and served hot food for on-site dining with indoor seating for at least twenty-five (25) persons for at least twenty-four (24) months; and

(iv) Does not discriminate against any patron on the basis of age, gender, race, religion, or national origin;

(GGGG) An entity that is authorized by the department of environment and conservation to operate a restaurant or other food and beverage service on the premises of a state park;

(HHHH) It is lawful for any establishment located in a municipality having a population of not less than four hundred ninety (490) nor more than four hundred ninety-nine (499) according to the 2010 federal census or any subsequent federal census, which is located in a county having a population of not less than thirty-two thousand two hundred (32,200) nor more than thirty-two thousand three hundred (32,300), according to the 2010 federal census or any subsequent federal census, that is licensed to serve beer to also serve alcoholic beverages and wine to be consumed on the premises, subject to the further provisions of this chapter other than § 57-4-103;

(IIII) A commercially operated facility possessing each of the following characteristics:

(i) Is located in any county having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census;

(ii) Regularly serves meals;

(iii) Contains an adequate and sanitary kitchen;

(iv) Has seating for not less than forty (40) people at tables;

(v) Is located on floatation devices on the Cumberland river in close proximity to a marina; and

(vi) May be seasonally closed;

(JJJJ) A commercially operated recreational facility possessing each of the following characteristics:

(i) Is located:

(a) On at least two thousand five hundred (2,500) acres, approximately eight (8) miles from an interstate highway; and

(b) Along a waterway that flows into a river, a portion of which has been designated as a scenic river;

(ii) Has at least twelve (12) cabins and at least three hundred fifty (350) campsites;

(iii) Has a motor cross trail or trails and a horseback riding trail or trails;

(iv) Has a restaurant with seating for at least one hundred (100);

(v) Has a one thousand six hundred square foot (1,600 sq. ft.) stage at an amphitheater that seats approximately two thousand five hundred (2,500); and

(vi) Has least five (5) hotels or motels located near the facility;

(27) (A) "Premises," when:

(i) Referring to an establishment licensed under this chapter;

(ii) Such establishment is located within an historical district which has been designated as a national historic landmark;

(iii) Such a national historic landmark centers around a public street or right-of-way; and

(iv) Such a public street or right-of-way is closed to motor vehicular traffic on a regular basis;

includes the area encompassed by the boundaries of the historic district; provided, that the granting of a license for a business location within such historical district shall not preclude the granting of another license to another establishment located within the boundaries of the historic district. This subdivision (27) applies only to counties with a population of more than four hundred thousand (400,000), according to the 1980 census, but those counties having a metropolitan form of government shall be exempt from this subdivision (27). In such county, only for the purposes of the hours of sale provided in § 57-4-203(d)(4), "premises" also includes any establishment located within four (4) blocks west of the western boundary of the historic district and on the same public street or right of way as the historic district; provided, that the requirement of closing the street or right-of-way to motor vehicular traffic on a regular basis shall not apply to the extension of the premises established by this sentence;

(B) (i) "Premises," when:

(a) Referring to an establishment licensed under this chapter;

(b) Such establishment is located within a central improvement district; and

(c) The central improvement district is located in a county having a metropolitan government that has a population in excess of five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census;

includes only the area located between a convention center, its designated convention center hotel, and a museum that is attached to the convention center hotel; and the one (1) block of public roadway on Fifth Avenue between Demonbreun Street and Korean Veterans Boulevard; and

(ii) This subdivision (27)(B) shall only be effective in any county upon the adoption of a resolution by a majority vote of the local legislative body approving the use of this definition of "premises";

(28) "Public aquarium" means a facility which contains a collection of living aquatic animals whose sole or primary habitat is water and which facility provides for care and housing for public exhibition, and also possesses the following characteristics:

(A) The exhibits containing live aquatic animals for public viewing are housed in a building having at least one hundred thousand square feet (100,000 sq. ft.) of interior space;

(B) The exhibits containing live aquatic animals for public viewing contain a minimum total of five hundred thousand gallons (500,000 gals.) of water as the living environment of the animals; and

(C) The public aquarium is located in a county having a population in excess of two hundred fifty thousand (250,000), according to the 1990 federal census or any subsequent federal census;

(29) (A) "Restaurant" means any public place kept, used, maintained, advertised and held out to the public as a place where meals are served and where meals are actually and regularly served, without sleeping accommodations, such place being provided with adequate and sanitary kitchen and dining room equipment and seating capacity of at least forty (40) people at tables, having employed therein a sufficient number and kind of employees to prepare, cook and serve suitable food for its guests. An establishment shall be eligible for licensure as a restaurant in accordance with this part, if the establishment is open at least three (3) days a week, with the exception of holidays, vacations, periods of redecorating and seasonal closings, as defined in subdivision (35), for those restaurants located within a jurisdiction that has elected Tennessee River resort district status, and more than fifty percent (50%) of the gross revenue of the restaurant is generated from the serving of meals;

(B) "Restaurant" also means any bowling center that was licensed as of January 1, 1983, to sell alcoholic beverages for consumption on the premises;

(C) (i) Within a national historical landmark district or urban park center, as defined by this section, restaurant licensees shall not be required to meet any requirements of this section which make food service, maintenance of a kitchen, or a dining room a prerequisite to the issuance of a restaurant permit to serve liquor by the drink. This subdivision (29)(C) applies only to counties with a population of more than four hundred thousand (400,000), according to the 1980 census, but those counties having a metropolitan form of government shall be exempt from this subdivision (29)(C);

(ii) Within a sports authority facility as defined in this section, restaurant licensees shall not be required to meet any of the requirements of subdivision (29)(A) which make food service, maintenance of a kitchen, or a dining room a prerequisite for the issuance of a permit to serve liquor by the drink;

(D) Notwithstanding the minimum seating capacity established in subdivision (29)(A), for the purpose of a permit to serve wine, "restaurant" means any lodge or resort with sleeping accommodations where meals are served that is located on land which is owned by the United States department of the interior, is operated by the national park service or its agents or contractors and is located in a county with a population of not less than forty-one thousand four hundred (41,400) nor more than forty-one thousand five hundred (41,500), according to the 1980 federal census or any subsequent federal census;

(E) [Deleted by 2014 amendment, effective May 22, 2014.]

(F) "Restaurant" also means a facility located in any municipality having a population in excess of one hundred thousand (100,000), according to the 1990 federal census, or any subsequent federal census, in which coffees, teas, pastries, and other foodstuffs are offered for sale for consumption on the premises, which facility has a seating capacity of at least thirty (30) seats and which facility obtains at least fifty percent (50%) of its annual gross sales from the sale of coffees, teas and pastries. Any restaurant licensed under this subdivision (29)(F) shall be authorized to sell alcoholic beverages for consumption on the premises only when such beverages are mixed with coffees, teas and other beverages. A restaurant licensed under this subdivision (29)(F) need not meet the requirement of subdivision (29)(A);

(G) "Restaurant" also means a facility:

(i) Located within one half (1/2) mile of the railroad tracks in the unincorporated area of any county having a population of not less than thirty thousand two hundred (30,200) nor more than thirty thousand four hundred seventy-five (30,475), according to the 1990 federal census or any subsequent federal census;

(ii) Whose primary source of income is from serving meals to its patrons, both indoors and out-of-doors, and has a total seating capacity of at least seventy-five (75) people at tables;

(iii) Located in a building having a total square footage of at least two thousand five hundred square feet (2,500 sq. ft.) which was constructed prior to 1925; and

(iv) Which is located on a site used during the Civil War or within two (2) miles of two (2) or more Civil War sites, or is within one and one half (1 1/2) miles of a home that was built in 1884, and which is preserved as the area's best example of the Queen Anne and Eastlake architectural styles;

(H) [Deleted by 2015 amendment]

(I) "Restaurant" also means a facility:

(i) Located on Highway 243 in a county having a population of not less than sixty-nine thousand four hundred (69,400) nor more than sixty-nine thousand five hundred (69,500), according to the 2000 federal census or any subsequent federal census;

(ii) That has seating for not more than one hundred forty (140) people;

(iii) That has a music and entertainment orientation;

(iv) Whose primary source of income is derived from serving meals to its patrons;

(v) That has a historic working original malt and soda fountain;

(vi) That is located in a historical structure formerly used as a town hall as well as a practice venue for Grand Ole Opry hopefuls; and

(vii) That does not discriminate against any patron on the basis of age, gender, race, religion or origin;

(J) (i) Restaurant also means a facility that:

(a) Is owned, operated or leased by a for-profit organization organized under the laws of this state;

(b) Does not discriminate against any patron on the basis of gender, race, religion or national origin;

(c) Provides food service to the public or for private events and catering with seating capacity for at least two hundred fifty (250) persons at tables, whether or not the seating is inside or on a deck or patio;

(d) Is open at least five (5) days a week serving two (2) meals daily with the exception of holidays, vacations, seasonal conditions and periods of redecorating, with suitable kitchen, dining facilities and equipment;

(e) Is in the center of a full service marina and resort located on the Tennessee River at mile marker 477.5; which full service marina has at least six hundred (600) dry storage slips and wet slips up to eighty feet (80') that offers two (2) cabins completely furnished and an inn with twelve (12) rooms that overlooks the Tennessee River; and

(f) Is located in any county having a population of not less than three hundred seven thousand eight hundred (307,800) nor more than three hundred seven thousand nine hundred (307,900), according to the 2000 federal census or any subsequent federal census;

(ii) A restaurant under this subdivision (29)(J) must comply with all the requirements of this chapter and shall be subject to the restrictions imposed upon licenses other than § 57-4-103; and

(K) "Restaurant" also means a facility:

(i) Located on State Route 46, Old Hillsboro Road, in any county having a population of not less than one hundred twenty-six thousand six hundred (126,600) nor more than one hundred twenty-six thousand seven hundred (126,700), according to the 2000 federal census or any subsequent federal census;

(ii) Which is located 1.66 miles from the Natchez Trace Parkway Exit off of Pinewood Road;

(iii) Whose primary source of income is from serving meals to its patrons;

(iv) Which first opened as a restaurant in 1968;

(v) Which does not operate as a grocery store; and

(vi) Which does not discriminate against any patron on the basis of age, gender, race, religion, or national origin;

(30) "Retirement Center" means a facility that contains each of the following characteristics:

(A) The center is located in a county having a population of not less than one hundred twenty-six thousand six hundred (126,600) nor more than one hundred twenty-six thousand seven hundred (126,700), according to the 2000 federal census or any subsequent federal census;

(B) The center is located on a single parcel of land not less than forty eight (48) acres and not more than forty-nine (49) acres in area;

(C) The center will consist of individual living unit apartments, individual living unit villas, an assisted living facility, a nursing home facility, a club house and common areas;

(D) The center will have a club house that houses a health club, game room, lounge and a dining facility;

(E) The center's lounge in the club house will offer to the center's residents and their guests only food, non-alcoholic beverages, mixed alcoholic drinks, wine and beer, as well as make available in the dining facility and other areas within the center's property, for the center's residents and guests only, mixed alcoholic drinks, wine and beer; and

(F) The center does not discriminate against any patron on the basis of gender, race, religion or national origin;

(31) "Special historic district" means any area with specific boundaries that possesses the following characteristics:

(A) Was organized pursuant to a municipal urban planning and development board;

(B) Contains within such special historic district an historic district listed on the national register of historic places;

(C) Is located on a trolley line; and

(D) Is located in any county having a population of eight hundred thousand (800,000) or more, according to the 2000 federal census or any subsequent federal census;

(32) (A) "Special occasion license" means a license which the commission may issue to a bona fide charitable, nonprofit or political organization. Such license shall be issued for no longer than one (1) twenty-four-hour period, subject to the limitations of hours of sale which may be imposed by law or regulation, and such license may be issued in advance of its effective date;

(B) If a bona fide charitable or nonprofit organization owns and maintains a permanently staffed facility which:

(i) Is used for the periodic showing or exhibition of animals;

(ii) Has a seating capacity of not less than twenty-five thousand (25,000) persons; and

(iii) Has a separate permanently constructed clubhouse or meeting room located on the grounds,

then a special occasion license may be issued for use at the clubhouse or meeting room for the duration of the particular show or exhibit for which application is made, and such organization shall not be subject to the numeric limitation contained in the last sentence of this subdivision (32). This license shall only be available upon the payment of the fee as required by law for each separate day of the show;

(C) Such license shall not be issued unless and until there shall have been paid to the commission for each such license a license fee of one hundred dollars ($100), and there shall have been submitted an application which designates the premises upon which alcoholic beverages shall be served. No such charitable, nonprofit or political organization shall be eligible to receive more than twelve (12) special occasion licenses in any calendar year;

(D) A special occasion license under this section may also be issued to a nonprofit historical society for the purpose of serving complimentary samples of homemade wine manufactured in the Swiss tradition by a society member or members, the complimentary samples not to exceed one ounce (1 oz.) per wine type per person to be served at an annual festival conducted by a society celebrating the Swiss heritage at a farm museum in any county having a population of not less than fourteen thousand three hundred (14,300) nor more than fourteen thousand four hundred (14,400), according to the 2000 federal census or any subsequent federal census;

(E) Any entity holding a special occasion license issued under this subdivision (32) or members of the licensee may transport wine and other alcoholic beverages to the location for which the special occasion license is issued;

(F) "Special occasion license" also means a license, issued by the commission, to a bona-fide charitable organization, recognized as exempt from taxation by the internal revenue service pursuant to § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3), which organization has been in continuous operation as a tax-exempt entity for at least twenty (20) years, and which organization has an annual budget of at least one million dollars ($1,000,000). A special occasion license issued pursuant to this subdivision (32)(F) shall be authorized to sell wine in closed containers for consumption on or off the premises notwithstanding the restrictions of § 57-4-203. Any licensee holding a license issued pursuant to § 57-3-202, § 57-3-203, § 57-3-204, § 57-3-207, § 57-3-605 or § 57-4-101 may donate wine to an organization holding a special occasion license issued pursuant to this subdivision (32)(F) for an event conducted by the special occasion licensee. Any resident of Tennessee may donate wine, which brand of wine has been registered pursuant to § 57-3-301, to an organization holding a special occasion license issued pursuant to this subdivision (32)(F) for sale or consumption at an event conducted by the special occasion licensee;

(G) A special occasion license under this section may also be issued to a bona fide charitable organization that benefits charities which support women and children in Middle Tennessee and which:

(i) Holds the event in a county having a population of not less than one hundred twenty-six thousand six hundred (126,600) nor more than one hundred twenty-six thousand seven hundred (126,700), according to the 2000 federal census or any subsequent federal census, on property used as a veterinary clinic located on a six and sixty-five one hundredths (6.65) acre lot that shares a common boundary between a municipality and the unincorporated area of such county;

(ii) Jurisdictions within the boundaries of such county have by referendum adopted both the sale of alcoholic beverages at retail package stores and for consumption on the premises;

(iii) Is a one-day annual event restricted to persons twenty-one (21) years of age or older;

(iv) Holds a grape stomp contest with teams made up of four (4) stompers and one (1) swabbie, who collects the juice created by the stompers in a jar, with the team producing the most juice winning the contest;

(v) Includes numerous food vendors;

(vi) Has wine and spirits tastings; and

(vii) Where alcoholic beverages are served but not sold;

(H) A special occasion license under this section may also be issued to a nonprofit community association for the purpose of serving samples of wine to persons holding a presold ticket for an annual fundraiser, the samples not to exceed two ounces (2 oz.) per wine per person to be served at the annual fundraiser conducted by the community association in any county having a population of not less than one hundred twenty-six thousand six hundred (126,600) nor more than one hundred twenty-six thousand seven hundred (126,700), according to the 2000 federal census or any subsequent federal census. The fundraiser shall be an insured event with at least ten (10) wineries or restaurants participating in the event and food shall be available to attendees;

(33) "Sports authority facility" means a facility possessing the following characteristics:

(A) The facility is owned or operated by a sports authority established under title 7, chapter 67, a public building authority or a governmental entity;

(B) The facility is designed and used for presentation of professional sporting events and other activities, such as amateur sporting events, recreational activities and entertainment events and activities, and includes retail sales areas and retail food dispensing outlets, including, but not limited to, restaurant areas to accommodate liquor by the drink as well as food patronage;

(C) A major or minor league professional baseball (American, National or Minor League), football (National Football League), basketball (National Basketball Association) or hockey (National Hockey League) franchise has entered into a long-term agreement to play its home games in the facility; and

(D) The facility is located in a municipality or county having a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census;

(34) "Suite" means any room or group of rooms, leased by the operator of a sports authority facility or a convention center, physically located within such facility or center, where access to such room or rooms is restricted to the lessee or such lessee's guests;

(35) "Tennessee River resort district" means a club, hotel, motel, restaurant or limited service restaurant located within a jurisdiction that has elected Tennessee River resort district status pursuant to § 67-6-103(a)(3)(F); provided, that for the purposes of this chapter, such district shall only extend inland for three (3) miles from the nearest bank of the Tennessee River. No entity licensed to sell alcoholic beverages within the boundaries of any such resort district shall discriminate against any patron on the basis of age, gender, race, religion, or national origin. With respect to a restaurant within a jurisdiction that has elected Tennessee River resort district status, the term "seasonal closing" as used in subdivision (29)(A), means the period from November 1 to March 1 or a period of time, if different from such dates, as filed by the restaurant with the alcoholic beverage commission;

(36) "Terminal building of a commercial air carrier airport" means a building, including any concourses thereof, used by commercial airlines and their customers for sale of airline tickets, enplaning and deplaning of airline passengers, loading and unloading of baggage and cargo, and for providing other related services for the convenience of airline passengers and others, located in any airport which is served by one (1) or more commercial airlines, and:

(A) Is operated by a board of commissioners whose membership is appointed by the legislative bodies of five (5) or more local governments or whose membership is appointed pursuant to § 42-4-105; or

(B) Is located in a municipality where this chapter has become effective in that municipality;

(37) (A) "Theater" means any establishment in which motion pictures are exhibited to the public regularly for a charge. Such theater shall have an area that is enclosed by glass and which is accessed through a set of double doors by patrons who must be twenty-one (21) years of age or older to enter. Such theater shall be part of a retail and entertainment complex located one (1) block from a historical district that has been designated as a national historic landmark that centers around a public street or right-of-way. Such theater shall be located in a county having a population of eight hundred thousand (800,000) or more, according to the 1990 federal census or any subsequent federal census;

(B) "Theater" also means any establishment in which motion pictures are exhibited to the public regularly for a charge and which possesses the following characteristics:

(i) Is a twelve (12) auditorium theater that is one hundred percent (100%) digital;

(ii) Is certified by the United States Green Building Council as the nation's first stand-alone theater boasting energy and environmental sensitive design;

(iii) Has one (1) auditorium restricted to patrons twenty-one (21) years of age or older; and

(iv) Is located downtown near a river in a county having a population of not less than three hundred seven thousand eight hundred (307,800) nor more than three hundred seven thousand nine hundred (307,900), according to the 2000 federal census or any subsequent federal census;

(38) (A) "Urban park center" means a facility or designated area possessing the following characteristics:

(i) The center is owned, operated, or leased by a municipal or county government, or any agency or commission thereof;

(ii) The center is designed to contain outdoor recreational facilities, public museum buildings, exhibition buildings, retail sales areas, retail food dispensing outlets including, but not limited to, sale of package alcoholic and malt beverages, and restaurant areas to accommodate liquor-by-the-drink as well as food patronage; and

(iii) The center is located in a municipality or county having a population in excess of six hundred thousand (600,000), according to the 1970 federal census or any subsequent census;

(B) (i) "Urban park center" also means an outdoor fixed structure amphitheater utilized as a performance venue, containing fixed seating for at least five thousand one hundred (5,100) persons. Such facility or designated area shall be secured by adequate perimeter fencing.

(ii) This subdivision (38)(B) applies in any county with a metropolitan form of government with a population of not less than five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census;

(C) "Urban park center" also means a facility or designated area that possesses the following characteristics:

(i) Consists of at least two (2) theater spaces in which live theater, concerts, and films are presented;

(ii) Contains at least ten thousand square feet (10,000 sq. ft.);

(iii) Contains permanent fixed seating for at least three hundred forty-nine (349) persons;

(iv) Contains one (1) performance space constructed prior to 1930 that contains a stage with a fly tower for stage rigging with a height of at least thirty feet (30');

(v) Is operated by a not-for-profit corporation that qualifies as tax exempt under the Internal Revenue Code, § 501(c)(3), codified in 26 U.S.C. § 501(c)(3), and such facility or designated area is not a religious organization or a secondary or elementary school;

(vi) A major street is located not more than one hundred feet (100') from the nearest exterior wall of such facility or designated area; and

(vii) Is located within the jurisdictional limits of a county with a metropolitan form of government having a population of not less than five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census;

(D) "Urban park center" also includes a facility or designated area possessing each of the following characteristics:

(i) Is owned, operated or leased by a municipal or county government, or any agency or commission thereof;

(ii) Has an outdoor fixed structure amphitheater utilized as a performance venue;

(iii) Provides or leases facilities for concerts, plays and programs of cultural, civic and educational interest; and

(iv) Is located in any municipality that has authorized the sale of alcoholic beverages for consumption on the premises, in a referendum in the manner prescribed by § 57-3-106, and the municipality has a population of not less than twenty-three thousand nine hundred twenty (23,920), nor more than twenty-three thousand nine hundred thirty (23,930), according to the 2000 federal census or any subsequent federal census;

(E) "Urban park center" also means a facility or designated area that possesses each of the following characteristics:

(i) Is owned and maintained by a bona fide charitable or nonprofit organization;

(ii) Is used for the periodic showing or exhibition of animals;

(iii) Has a seating capacity of not less than twenty-five thousand (25,000) persons;

(iv) Includes an arena and a permanently constructed clubhouse or meeting room located on the grounds; and

(v) Is located in any county having a population of not less than forty-five thousand (45,000) nor more than forty-five thousand one hundred (45,100), according to the 2010 federal census or any subsequent federal census;

(F) (i) "Urban park center" also means a facility or designated area possessing each of the following characteristics:

(a) Is located on a tract or tracts of land having at least five (5) contiguous acres;

(b) Is located directly adjacent to property owned or leased by an airport authority created under state law;

(c) Has an enclosed facility or designated area of at least twenty thousand square feet (20,000 sq. ft.) and one (1) room with more than fourteen thousand square feet (14,000 sq. ft.);

(d) Has an exterior garden or gardens with sculpture;

(e) Is leased or owned by a not-for-profit corporation that qualifies under § 501(c)(3) of the Internal Revenue Code; and

(f) Is located within a county having a metropolitan form of government with a population of not less than six hundred thousand (600,000), according to the 2010 federal census or any subsequent federal census;

(ii) An urban park center licensed under this subdivision (38)(F) shall have the privilege of granting a franchise for the provision of food or beverage, including alcoholic beverages, on its premises, and the holder of such franchise shall also be considered an urban park center under this subdivision (38)(F). The premises of an urban park center under this subdivision (38)(F) shall include all enclosed and outdoor areas of the property described in this subdivision (38)(F);

(G) "Urban park center" also includes a facility or designated area possessing each of the following characteristics:

(i) Is located in a building constructed in 1883 that was originally used as a flour mill and eventually became a cannery;

(ii) Is an entertainment complex open to the public with three (3) facilities used for live music performances;

(iii) Serves or sells food to patrons;

(iv) Is approximately fifty-two thousand square feet (52,000 sq. ft.); and

(v) Is located within a county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census;

(H) "Urban park center" also includes a facility or designated area possessing each of the following characteristics:

(i) Is located approximately two (2) blocks from Interstate 40;

(ii) Is located in a building constructed in the 1920s as an automobile factory;

(iii) Is located in a building remodeled in 2011 as a live music venue open to the public;

(iv) Serves or sells food to patrons; and

(v) [Deleted by 2014 amendment, effective May 22, 2014.]

(vi) Is located within a county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census;

(I) "Urban park center" also includes a facility or designated area possessing each of the following characteristics:

(i) Is located in the historic Elliston Place neighborhood;

(ii) Is located approximately three (3) blocks from a private university and approximately one (1) block from a non-profit hospital;

(iii) Serves or sells food to patrons;

(iv) Was opened to the public in 1971 as a live music venue;

(v) Has a stage that is four feet (4') high and has an indoor balcony; and

(vi) Is located within a county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census;

(J) "Urban park center" also includes a facility or designated area possessing each of the following characteristics:

(i) Is located on 8th Avenue approximately one (1) block from Interstate 65;

(ii) Is a live music venue that opened to the public in 2001;

(iii) Is located beneath an independent and nationally acclaimed record store;

(iv) Serves or sells food to patrons;

(v) Is approximately one thousand eight hundred square feet (1,800 sq. ft.); and

(vi) Is located within a county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census;

(K) "Urban park center" also includes a facility or designated area possessing each of the following characteristics:

(i) Is located on Forrest Avenue across from a branch of a public library;

(ii) Is a live music venue that promotes local artists that opened to the public in 2003;

(iii) Serves or sells food to patrons;

(iv) Is approximately two thousand seven hundred square feet (2,700 sq. ft.) and has an enclosed exterior patio; and

(v) Is located within a county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census;

(L) "Urban Park Center" also includes a facility or designated area possessing each of the following characteristics:

(i) Is located on First Avenue South;

(ii) Is owned, operated, or leased by a governmental entity;

(iii) Is a facility or designated area designed and used for the presentation of live outdoor music and other events and includes retail sales areas and retail food dispensing outlets, including, but not limited to, restaurant areas to accommodate sales of alcoholic beverages and food; and

(iv) Is located in a county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census;

(M) (i) "Urban park center" also includes a facility possessing each of the following characteristics:

(a) Is located on a tract or tracts of land having at least fifty (50) contiguous acres;

(b) A state highway is not more than seven hundred fifty feet (750') from the nearest property line;

(c) A commercial railroad track is not more than seven hundred fifty feet (750') from the nearest property line;

(d) Is adjacent to a municipal park having over one thousand nine hundred (1,900) acres;

(e) Has an art museum that was originally constructed prior to 1935 as a private residence;

(f) Has exterior gardens with a stream or streams, pools, fountains, and a stone grotto;

(g) Has a woodland sculpture trail that is over one (1) mile in length;

(h) Is leased or owned by a not-for-profit corporation that qualifies as tax exempt under the Internal Revenue Code § 501(c)(3), (26 U.S.C. § 501(c)(3)); and

(i) Is located within a county having a metropolitan form of government and a population of not less than six hundred thousand (600,000), according to the 2010 federal census or any subsequent federal census;

(ii) An urban park center licensed under this subdivision (38)(M) shall have the privilege of granting a franchise pursuant to a written contract for a period of not less than one (1) year for the provision of food or beverage, including alcoholic beverages, on the premises of the urban park center, and the holder of such franchise shall be disclosed to the commission consistent with the disclosures made by the licensee and shall also be considered an urban park center under this subdivision (38)(M). The premises of an urban park center licensed under this subdivision (38)(M) shall include all enclosed and outdoor areas of the property described in this subdivision (38)(M);

(39) "Wine" means the product of the normal alcoholic fermentation of the juice of fresh, sound, ripe grapes, with the usual cellar treatment and necessary additions to correct defects due to climatic, saccharine and seasonal conditions, including champagne, sparkling and fortified wine of an alcoholic content not to exceed twenty-one percent (21%) by volume. No other product shall be called "wine" unless designated by appropriate prefixes descriptive of the fruit or other product from which the same was predominantly produced, or an artificial or imitation wine; and

(40) (A) "Zoological institution" means a facility which contains a zoological garden or collection of living animals and provides for their care and housing for public exhibition and further possesses the following characteristics:

(i) The zoo is owned, operated, or leased by a municipal or county government;

(ii) The zoo is at least fifty (50) years old; and

(iii) The zoo is located in a county having a population in excess of seven hundred thousand (700,000), according to the 1980 federal census or any subsequent federal census.

(B) "Zoological institution" means a facility that contains a zoological garden or collection of living animals and provides for their care and housing for public exhibition and further possesses the following characteristics:

(i) The zoo is operated on property leased by a county having a metropolitan form of government and has been opened to the public on that property at least since 1997;

(ii) The zoo has been accredited by and maintains the accreditation of the Association of Zoos and Aquariums (AZA); and

(iii) The zoo is located in a county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census;

(C) "Zoological institution" means a facility that contains a zoological garden or collection of living animals and provides for their care and housing for public exhibition and further possesses the following characteristics:

(i) The zoo is operated on property owned by a city and has been opened to the public on that property at least since 1937;

(ii) The zoo has been accredited by and maintains the accreditation of the Association of Zoos and Aquariums (AZA); and

(iii) The zoo is located in a county having a population of not less than three hundred seven thousand eight hundred (307,800) nor more than three hundred seven thousand nine hundred (307,900), according to the 2000 federal census or any subsequent federal census; and

(D) "Zoological institution" means a facility that contains a zoological garden or collection of living animals and provides for their care and housing for public exhibition and further possesses the following characteristics:

(i) The zoo is operated on property owned by a city and has been opened to the public on that property at least since 1948;

(ii) The zoo has been accredited by and maintains the accreditation of the Association of Zoos and Aquariums (AZA); and

(iii) The zoo is located in a county having a population of not less than three hundred eighty two thousand (382,000) nor more than three hundred eighty two thousand one hundred (382,100), according to the 2000 federal census or any subsequent federal census.



§ 57-4-103 - Applicability of chapter -- Referendum -- Form of question.

(a) (1) This chapter shall be effective in any jurisdiction which authorizes the sale of alcoholic beverages for consumption on the premises in a referendum in the manner prescribed by § 57-3-106; provided, that, in addition to any other method authorized for holding an election pursuant to § 57-3-106, an election may be held for such sales upon adoption of a resolution by a two-thirds (2/3) vote of the legislative body of a county or municipality.

(2) (A) Except as provided in subdivision (a)(2)(B), if the county election commission receives the necessary resolution or the petition requesting the referendum not less than forty five (45) days before the date on which an election is scheduled to be held, except for referenda scheduled to be held with the regular November general election which shall be held pursuant to § 2-3-204, the county election commission shall include the referendum question contained in subsection (b) on the ballot.

(B) In counties having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000), according to the 1990 federal census or any subsequent federal census, if the county election commission receives the necessary petition requesting the referendum not less than thirty (30) days before the date on which an election is scheduled to be held, the county election commission shall include the referendum question contained in subsection (b) on the ballot.

(3) If any county has authorized the sale of alcoholic beverages for sale for consumption off premises pursuant to § 57-3-106, then any municipality wholly or partially within the boundaries of the county may conduct a referendum to authorize the sale of alcoholic beverages for consumption on the premises within the corporate boundaries of the municipality.

(4) (A) If a municipality which has created a tourism development zone as defined in § 7-88-103 has not authorized the sale of alcoholic beverages for consumption on the premises in a referendum, then such municipality is authorized to conduct a referendum to authorize the sale of alcoholic beverages for consumption on the premises within the corporate boundaries of such municipality in accordance with this subdivision (a)(4). Notwithstanding § 57-3-106(c) and (f)(2), the county election commission shall place the question on the ballot of the November 2012, general election; provided, that all costs associated with the referendum election shall be paid for by the municipality to which this subdivision (a)(4) applies.

(B) The question submitted to the voters shall be in the following form for this election:

For legal sale of alcoholic beverages for consumption on the premises in _________________ (here insert name of political subdivision).

Against legal sale alcoholic beverages for consumption on the premises in _________________ (here insert name of political subdivision).

(5) When a municipality is located partly within a county that has a metropolitan form of government and the county has approved sales of alcoholic beverages for consumption on the premises and partly within another county that has not approved sales of alcoholic beverages for consumption on the premises, a referendum in the municipality shall be held only in that portion of the municipality located in the county that has not approved sales of alcoholic beverages for consumption on the premises. The referendum result shall not affect the sale of alcoholic beverages for consumption on the premises in the portion of the municipality located in the county having a metropolitan form of government.

(6) If any municipality located in any county having a population of not less than sixty-six thousand two hundred (66,200) nor more than sixty-six thousand three hundred (66,300), according to the 2010 federal census or any subsequent federal census, has authorized the sale of alcoholic beverages for consumption on the premises in a referendum in the manner prescribed by § 57-3-106, then any municipality having a population of not less than eight hundred fifty-five (855) nor more than eight hundred sixty-five (865) located within the boundaries of such county may conduct a referendum to authorize the sale of alcoholic beverages for consumption on the premises within the corporate boundaries of such municipality, notwithstanding the population requirements of § 57-3-101(a)(13) or § 57-3-106(b)(1). The referendum shall be conducted in the manner prescribed by § 57-3-106.

(7) If any municipality located in any county having a population of not less than twenty-nine thousand four hundred (29,400) nor more than twenty-nine thousand five hundred (29,500), according to the 2010 federal census or any subsequent federal census, has authorized the sale of alcoholic beverages for consumption on the premises in a referendum in the manner prescribed by § 57-3-106, then any municipality having a population of not less than five hundred thirty (530) nor more than five hundred thirty-nine (539), according to the 2010 federal census or any subsequent federal census, located within the boundaries of such county, may conduct a referendum to authorize the sale of alcoholic beverages for consumption on the premises within the corporate boundaries of such municipality, notwithstanding the population requirements of § 57-3-101(a)(14) or § 57-3-106(b)(1). The referendum shall be conducted in the manner prescribed by § 57-3-106.

(b) At any such election, the only question submitted to the voters shall be in the following form:

For legal sale of alcoholic beverages for consumption on the premises in ____________________ (here insert name of political subdivision).

Against legal sale of alcoholic beverages for consumption on the premises in ____________________ (here insert name of political subdivision).

.....................



§ 57-4-104 - Applicability of amendments to chapter.

The amendments to §§ 57-4-101, 57-4-102, 57-4-201, 57-4-203 and 57-4-301, made by Chapter 444 of the Public Acts of 1987, shall not apply in counties having a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census.



§ 57-4-105 - Serving wine at art galleries.

Any art gallery that does not sell food or beverages and that receives ninety percent (90%) of its revenue from the sale of artwork may serve wine to patrons of such art gallery without a charge. Such art gallery shall not serve wine to a patron who is intoxicated or believed to be intoxicated. Notwithstanding any other law to the contrary, any art gallery permitted to serve wine under this section shall not be required to pay any fees or taxes related to the privilege of serving wine.



§ 57-4-106 - Authority to sell high alcohol content beer if authorized to sell wine.

If a premises is authorized pursuant to this chapter to sell wine only, the premises shall also be authorized to sell high alcohol content beer, as defined in § 57-3-101.



§ 57-4-107 - Sales of alcoholic beverages for consumption on the premises in unincorporated areas of a county.

(a) Notwithstanding any other law to the contrary, sales of alcoholic beverages shall be permitted in unincorporated areas of a county that, by local option election in a county-wide referendum, approves the legal sale of alcoholic beverages for consumption on the premises, if that county has a charter form of government. This section shall apply to any such county that has already approved this referendum prior to June 5, 2009.

(b) In addition to the sales of alcoholic beverages authorized pursuant to subsection (a), notwithstanding any other law to the contrary, sales of alcoholic beverages shall be permitted in unincorporated areas of a county that approves the legal sale of alcoholic beverages for consumption on the premises by local option election called and held, in accordance with § 57-3-106(g), in portions of the county lying outside municipalities meeting the requirements of § 57-3-106(g)(1).



§ 57-4-108 - Production, storage and sale of infused alcohol products.

(a) As used in this title, "infusion" or "infused product" means any product created from the combining or mixing of an alcoholic beverage with nonalcoholic products or material over a sustained period of time, and at the time of the combination or mixing, the combination or mixture is not intended for immediate consumption.

(b) (1) Notwithstanding any law to the contrary, an establishment licensed to sell alcoholic beverages for on-premises consumption pursuant to this part may produce, store and sell infusions pursuant to this section.

(2) The commission may promulgate rules and regulations regarding the production, storage, and sale of infusions by any licensee in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) Any retail licensee intending to produce, store or sell infusions shall provide written notification to the commission of the licensee's intent to do so either in its initial application for a license with the commission or in its annual renewal application.

(d) All alcoholic beverages used in the production of an infusion must be purchased from a licensed wholesaler.

(e) A batch of infused product must be:

(1) Infused, stored, and consumed on the licensed premises;

(2) Disposed of within two hundred forty (240) hours after the infusion has been produced; and

(3) Stored in a labeled container that is compliant with state and federal food safety statutes, federal alcohol regulations, the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18, part 1, and rules and regulations promulgated by the commission.

(f) A batch of infused product shall not:

(1) Contain any added stimulant, drug, or illegal substance; provided, that "added stimulant":

(A) Means any stimulant used in the production of the infusion that is not naturally contained in any food product or beverage used in the production of the infusion; and

(B) Includes, but is not limited to, caffeine, guarana, ginseng, and taurine and any product or beverage which includes stimulants that are not naturally included in the product or beverage, including, but not limited to, energy drinks;

(2) Be removed or transported from the licensed premises;

(3) Be infused in, stored in, or dispensed from an original package of liquor or wine, or a container bearing an alcoholic beverage name brand; or

(4) Be added to a relabeled empty container or another batch if the batch is expired.

(g) (1) A label shall be placed on each container that holds a batch of infused product, including any container, device or machine used to dispense an infusion. The label must adhere to the container, in a noticeable place, until the entire contents are dispensed or destroyed. The label must legibly identify:

(A) The date and time of infusion of the alcoholic beverages with nonalcoholic ingredients in the container;

(B) The date and time the batch expires;

(C) The recipe title and a description of the name and amount of each ingredient used in the infusion;

(D) The size of the batch; and

(E) The name of the person who prepared the batch.

(2) Each label must be marked clearly with the words "CONTAINS ALCOHOL."






Part 2 - Administration, Enforcement, Prohibited Acts

§ 57-4-201 - Alcoholic beverage commission to administer law -- Permits -- Procedure -- Rules and regulations.

(a) (1) The commission created pursuant to chapter 1 of this title, has the authority to administer parts 1-3 of this chapter.

(2) The commission shall make regulations, not inconsistent with this chapter, for clarifying, interpreting, carrying out and enforcing the terms of this chapter, for ensuring the proper and orderly conduct of business by licensees, and for regulating all advertising of alcoholic beverages by licensees.

(3) Expiration of the licenses granted pursuant to this chapter shall be as provided by § 57-3-213(a), (b) and (c).

(4) Further, all the provisions of §§ 57-3-214 and 57-3-404(a) and (b), shall apply to licensees under this chapter.

(b) (1) Any person, firm or corporation owning any hotel, convention center, premier type tourist resort, restaurant, club, historic performing arts center, community theater, theater, historic interpretive center, urban park center, zoological institution, public aquarium, museum, historic mansion house site or commercial passenger boat company as defined in § 57-4-102, desiring to sell wine or other alcoholic beverages for consumption on its premises where food may be served, shall make application to the commission in duplicate on forms furnished by the commission for a permit so to do. The commission is authorized to issue a limited permit to a restaurant making application under § 57-4-101(c)(1), authorizing such restaurant to serve wine but not any other alcoholic beverages. Any person, firm or corporation desiring to sell wine or other alcoholic beverages for consumption on the premises of any terminal building of a commercial air carrier airport as defined in § 57-4-102, or of a commercial airline travel club as defined in § 57-4-102, or of a sports authority facility as defined in § 57-4-102, shall make application to the commission in duplicate on forms furnished by the commission for a permit to do so. No person, firm or corporation shall be authorized to engage in making such sales until the permit therefor is approved and issued by the commission.

(2) No license may be granted hereunder to any establishment when any person, firm or corporation having at least a five percent (5%) ownership interest in the establishment has been convicted within ten (10) years prior to the application for a license hereunder of a violation of the laws governing the sale or manufacture of alcoholic beverages or of any felony.

(3) (A) If a license has been issued to an establishment as a restaurant pursuant to § 57-4-102 and such licensee desires to exchange its license as a restaurant for a license as a limited service restaurant, the commission may issue the establishment a license as a limited service restaurant in accordance with Chapter 1133 of the Public Acts of 2010, upon the filing of an application by the licensee for the issuance of a license as a limited service restaurant, together with the payment of the application fee required pursuant to § 57-4-301(b)(1) and a sworn statement indicating the gross revenue from the previous year derived from food sales and the gross revenue derived from liquor sales, and, if approved, paying the license fee, or the prorated difference between its restaurant license fee and the license fee, if applicable, required pursuant to § 57-4-301(b)(1)(W). Such statement shall determine the appropriate license fee to be paid. It is the intent that on-premises licenses permitting the sale of alcoholic beverages at restaurants shall not be required to fulfill any other requirements in order to be issued a license to serve alcoholic beverages as a limited service restaurant.

(B) Should the commission find that any restaurant fails to satisfy the requirements of § 57-4-102(29)(A) but would otherwise qualify as a limited service restaurant, such establishment shall be permitted thirty (30) days following such finding to elect to exchange its license for a limited service restaurant license upon paying to the commission a new application fee and the prorated difference between its restaurant license fee and the license fee required pursuant to § 57-4-301(b)(1)(X).

(C) For purposes of exchanging a restaurant license as a limited service restaurant license, if the licensee had been issued a license by the alcoholic beverage commission as a restaurant, the initial license fee shall be based on the percentage of gross sales the establishment generated from the service of meals during the year previous to the year the license as a limited service restaurant is requested.

(D) Any establishment applying for a renewal of its license shall submit a sworn statement indicating the gross revenue from the previous year derived from food sales and the gross revenue derived from liquor sales. Such statement shall determine the license fee to be paid pursuant to § 57-4-301(b)(1)(X).

(E) (i) If a license is requested by an applicant who does not hold an existing license as a restaurant, it shall be a rebuttable presumption that the amount of gross sales from prepared food will be between zero percent (0%) but not more than fifteen percent (15%). An applicant may rebut the presumption by including with the application a business plan which indicates the gross sales from prepared food will be higher than fifteen percent (15%). The commission shall advise each applicant of the applicant's right to include with the application a business plan which includes a projection of the amount of gross sales of prepared food and in such case, the commission shall assess the appropriate license fee based on such projection.

(ii) Any establishment applying for a renewal of its license as a limited service restaurant shall submit a sworn statement indicating the percentage of gross revenue for the previous year derived from food sales and the gross revenue derived from sales of alcoholic beverages. If the statement indicates the gross sales from prepared food was higher than the initial projection or higher than the amount actually sold in the previous year, requiring the payment of a lower licensure fee, the commission shall refund the difference to the licensee within thirty (30) days of the date the statement is filed with the commission. If the statement indicates the gross sales from prepared food was less than the projection or than the amount actually sold in the previous year, requiring the payment of a higher licensure fee, the commission shall require the licensee to pay to the commission the difference between the licensure fee actually paid at the time the renewal fee is paid.

(c) (1) Any club seeking to obtain a license under this chapter shall, as a condition precedent to its obtaining such license, cause to be printed in a newspaper of general circulation in the county or municipality where such club is located a public notice that the club is seeking a license from the commission to sell liquor by the drink. The notice shall include the name and address of each officer of such club, the address of the location of the club, an indication of the number of regular dues paying members, and the name and address of the individual to be in actual charge of the sale of alcoholic beverages. The commission is authorized to promulgate rules and regulations further establishing the content and format of such notice.

(2) Any club seeking to obtain a license under this chapter shall submit with its application a certificate signed by the county mayor or chair of the county commission in which the club is located if outside the corporate limits of a municipality or, if within a municipality, from the mayor or a majority of the commission, city council or legislative body of the municipality by whatsoever name designated, or if the municipality has no mayor, from the highest executive of the municipality. The certificate must state that the persons to be in actual charge of the sale of alcoholic beverages are of good moral character and are personally known to the official or officials signing the certificate, or that such official or officials have made careful investigation of the person's or persons' general character, and from such investigation it is found to be good. In the event the club is unable to obtain such certificate from the proper certifying official, the applicant shall file with the commission with the applicant's application a petition in duplicate stating that the applicant has made application to the certifying official for the certificate and same has been wrongfully, illegally or arbitrarily refused, and otherwise setting forth reasons why the applicant is entitled to such license, notwithstanding the refusal aforementioned, and the manner in which the refusal is wrongful, illegal or arbitrary. The commission shall hold a hearing to determine whether the license shall be issued. The hearing shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The commission shall make such order granting or refusing the license as, in its discretion, the entire record at such hearing shall justify, and such order shall be effective from its date.

(3) This subsection (c) shall not be applicable to any club having a license on May 1, 1980, or to the renewal of a license for such club.

(d) The commission shall have authority to require an applicant, under oath, to disclose the following information:

(1) The name of the applicant;

(2) Location of the hotel, convention center, premier type tourist resort, restaurant, club, historic performing arts center, community theater, theater, historic interpretive center, urban park center, zoological institution, public aquarium, museum, historic mansion house site, terminal building of a commercial air carrier airport, commercial airline travel club, commercial passenger boat company, or sports authority facility;

(3) Sufficient data to establish that applicant meets the requirements of §§ 57-3-110, 57-4-101, 57-4-102;

(4) The true owner thereof;

(5) That neither the applicant nor any person to be employed in the serving of beverages authorized herein shall be a person who has been convicted of any violation of the laws against possession, sale, manufacture or transportation of intoxicating liquor or of any felony within eight (8) years prior to the application for a license hereunder;

(6) That the manager and/or operator of the hotel, convention center, premier type tourist resort, restaurant, club, zoological institution, public aquarium, museum, community theater, theater, historic interpretive center, historic performing arts center, establishment in a terminal building of a commercial air carrier airport, commercial airline travel club, commercial passenger boat company, or sports authority facility seeking such permit is of good moral character; and

(7) Such other relevant information as may be required by the commission.

(e) The commission is authorized to promulgate rules and regulations governing its procedure but it shall consider all applications promptly.

(f) (1) Notwithstanding any provision of this title to the contrary, an entity that holds a license to manufacture high alcohol content beer issued by the commission shall be authorized to sell on its premises beer or high alcohol content beer which has been brewed on such premises, for consumption on its premises without the requirement of an additional license under this part. Any sale of high alcohol content beer by such manufacturer or brewery shall be subject to the tax imposed by § 57-4-301(c).

(2) Any manufacturer or brewery electing to effect sales of beer or high alcohol content beer for consumption on its premises must advise the commission as to the designated area where such sales will occur and shall be subject to the conditions of § 57-4-203 for such sales, except such manufacturer or brewery may effect sales for off-premises consumption pursuant to § 57-3-202(h).

(g) Notwithstanding any law or rule to the contrary, upon collection of a fifty-dollar licensing fee, the commission may issue temporary licenses not to exceed thirty (30) days to any new applicant for a license issued pursuant to this chapter.



§ 57-4-202 - Revocation or suspension of permits -- Pilot project concerning local and municipal beer boards.

(a) The commission shall have authority to revoke or suspend any permit granted herein for the violations of any applicable provision of this chapter, and any person aggrieved by the action of this commission in revoking or suspending a permit, or in refusing to grant a permit, may have such action reviewed as provided by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) (1) As a pilot project to terminate July 1, 2014, unless extended by the general assembly, if, pursuant to § 57-5-108(n), a local or municipal beer board responsible for controlling the sale of beer or malt beverages within any county included within subsection (d), sends a certified letter, return receipt requested to the executive director of the alcoholic beverage commission providing notice that the beer board has suspended or revoked the permit of an establishment for a violation of chapter 5 of this title, upon receipt of the certified letter, the executive director of the alcoholic beverage commission shall:

(A) Schedule a show-cause hearing for the next regularly scheduled meeting of the commission to be held at least fourteen (14) days following the date the executive director receives the certified letter to provide an opportunity for the licensee to appear and show cause why the license to sell alcoholic beverages on the premises should not be suspended or revoked for violations of this chapter based on actions taken by the beer board pursuant to § 57-5-108(n); and

(B) Notify the individual or business entity, which is listed as the licensee at the same location where the beer permit had been suspended or revoked, of the date and time of the show-cause hearing.

(2) If the alcoholic beverage commission finds that a sufficient violation or violations of this chapter have occurred at such location, then the commission shall suspend or revoke the license of the establishment to the same extent and at least for the same period of time as the beer board has suspended or revoked the permit of the establishment pursuant to § 57-5-108(n).

(3) If the licensee fails to appear or decides to surrender the license to the alcoholic beverage commission in lieu of appearing at the show-cause hearing, the license shall be suspended or revoked by the commission, and no license to sell alcoholic beverages on the premises shall be issued by the commission to any person for the location where the beer board suspended or revoked the license or permit pursuant to § 57-5-108(n) for the period of time included in the decision of the beer board.

(4) Notwithstanding § 57-1-201(b)(1), the alcoholic beverage commission shall not have the authority to and shall not issue a fine in lieu of suspending or revoking the license of an establishment whose license had been suspended or revoked by the beer board pursuant to § 57-5-108(n).

(5) The decision of the alcoholic beverage commission is final, and any party aggrieved thereby may appeal the decision of the commission in accordance with the Uniform Administrative Procedures Act.

(c) (1) (A) As a pilot project to terminate July 1, 2014, unless extended by the general assembly, when the alcoholic beverage commission suspends the license to sell alcoholic beverages on the premises at any establishment within any county included within subsection (d), for any violation or violations, as defined in this chapter, the commission is authorized to notify the local or municipal beer board responsible for controlling the sale of beer or malt beverages within such county by certified mail, return receipt requested, of the action taken by the commission. Such notice shall include the record of evidence and the determination made by the alcohol beverage commission in suspending or revoking the license.

(B) Upon receipt of such notice, the local or municipal beer board shall take the actions required pursuant to § 57-5-108(o) with respect to violations as defined in chapter 5 of this title related to the permit for the sale of beer or malt beverages for consumption on the premises at the location where the violation of this chapter occurred.

(2) The suspension or revocation decision of the commission made pursuant to subdivision (c)(1)(A) is final, and any party aggrieved thereby may appeal the decision of the commission in accordance with the Uniform Administrative Procedures Act.

(d) The pilot project established by subsections (b) and (c) shall only apply in counties having a population, according to the 2010 federal census or any subsequent federal census, of: Click here to view image.

(e) The executive director of the alcoholic beverage commission shall file a report with the state and local government committee of the senate and the state government committee of the house of representatives no later than March 15, 2014, on the success or failure of the pilot project created pursuant to subsections (b) and (c) and § 57-5-108(n) and (o), together with the executive director's recommendations as to whether the pilot project should be extended, continued or terminated and recommendations for legislative action, if any are required, based on the executive director's findings. The report, at a minimum, shall contain:

(1) The number of permits or licenses suspended or revoked;

(2) Whether such suspensions or revocations were appealed;

(3) The extent to which a court upheld or overturned such suspensions or revocations;

(4) Whether licensees or permittees surrendered their license or permit in lieu of having a license suspended or revoked;

(5) Whether a new license or permit was issued to the same person or business entity for a new or the same location, if such person or business entity had previously surrendered a license or permit in accordance with subdivision (e)(4); and

(6) The effect the implementation of the pilot project had on the activities of the establishments holding licenses and permits issued by the alcoholic beverage commission or the local or municipal beer board responsible for controlling the sale of beer within the locality impacted by the pilot project.



§ 57-4-203 - Prohibited practices -- Hours of sale -- Authority of commission -- Penalties.

(a) Exterior Signs. (1) No licensee shall place any sign of any description on the exterior of the licensee's hotel, convention center, premier type tourist resort, restaurant, or club which is not in compliance with all duly adopted local ordinances relative to such exterior signs.

(2) A violation of subdivision (a)(1) is a Class C misdemeanor.

(b) Sales to Minors Prohibited. (1) (A) Any licensee or other person who sells, furnishes, disposes of, gives, or causes to be sold, furnished, disposed of, or given, any alcoholic beverage to any person under twenty-one (21) years of age commits a Class A misdemeanor and shall be punished in accordance with § 39-15-404, as well as any other applicable section.

(B) Any licensee engaging in business regulated hereunder or any employee thereof who sells, furnishes, disposes of, gives, or causes to be sold, furnished, disposed of, or given any beer or malt beverage as defined in § 57-6-102 to any person under twenty-one (21) years of age is guilty of a Class A misdemeanor.

(2) Any person under the age of twenty-one (21) years who:

(A) Purchases, attempts to purchase, receives, or has in such person's possession in any public place, any alcoholic beverage, commits a Class A misdemeanor; or

(B) Knowingly makes a false statement or exhibits false identification to the effect that the licensee is twenty-one (21) years of age or older to any person engaged in the sale of alcoholic beverages for the purpose of purchasing or obtaining the same commits a Class A misdemeanor.

(i) If a person violating this subdivision (b)(2)(B) is less than eighteen (18) years of age, such person shall be punished by a fine of fifty dollars ($50.00) or not less than twenty (20) hours of community service work, which fine or penalty shall not be suspended or waived. The fine imposed by this subdivision (b)(2)(B)(i) shall apply regardless of whether the violator cooperates with law enforcement officers by telling them the place the alcohol was purchased or obtained or from whom it was purchased or obtained.

(ii) If the person violating this subdivision (b)(2)(B) is eighteen (18) years of age or older but less than twenty-one (21) years of age, such person shall be punished by a fine of not less than fifty dollars ($50.00) nor more than two hundred dollars ($200) or by imprisonment in the local jail or workhouse for not less than five (5) days nor more than thirty (30) days. The penalties imposed by this subdivision (b)(2)(B)(ii) apply regardless of whether the violator cooperates with law enforcement officers by telling them the place the alcohol was purchased or obtained or from whom it was purchased or obtained.

(C) (i) In addition to any criminal penalty established by this section, a court in which a person younger than twenty-one (21) years of age is convicted of the purchase, attempt to purchase or possession of alcoholic beverages, or the making of a false statement or exhibition of false identification for the purpose of purchasing or obtaining alcoholic beverages in violation of this section, shall prepare and send to the department of safety, driver control division, within five (5) working days of the conviction an order of denial of driving privileges for the offender.

(ii) The court and the department of safety shall follow the same procedures and utilize the same sanctions and costs for an offender younger than twenty-one (21) years of age but eighteen (18) years of age or older as provided in title 55, chapter 10, part 7, for offenders younger than eighteen (18) years of age but thirteen (13) years of age or older.

(3) This chapter does not prohibit any person eighteen (18) years of age or older from selling, transporting, possessing or dispensing alcoholic beverages in the course of such person's employment.

(c) Other Prohibited Sales. (1) It is unlawful for any licensee or other person to sell or furnish any alcoholic beverage to any person who is known to be insane or mentally defective, or to any person who is visibly intoxicated, or to any person who is known to habitually drink alcoholic beverages to excess, or to any person who is known to be an habitual user of narcotics or other habit-forming drugs.

(2) A violation of subdivision (c)(1) is a Class A misdemeanor.

(d) Hours of Sale. (1) Except as provided in subdivision (d)(5), hotels, clubs, zoological institutions, public aquariums, museums, motels, convention centers, restaurants, community theaters, theater, historic interpretive centers, sports authority facilities, and urban park centers, licensed as provided herein to sell alcoholic beverages, and/or malt beverages, and/or wine may not sell, or give away, alcoholic beverages and/or malt beverages and/or wine between the hours of three o'clock a.m. (3:00 a.m.) and eight o'clock a.m. (8:00 a.m.) on weekdays, or between the hours of three o'clock a.m. (3:00 a.m.) and twelve o'clock (12:00) noon on Sundays.

(2) Except as provided in subdivision (d)(5), hotels, motels and restaurants, licensed under § 57-4-102(26)(B) may not sell or give away alcoholic beverages, and/or malt beverages and/or wine between the hours of one o'clock a.m. (1:00 a.m.) and eight o'clock a.m. (8:00 a.m.) on weekdays or between the hours of one o'clock a.m. (1:00 a.m.) and twelve o'clock (12:00) noon on Sundays.

(3) Except as provided in subdivision (d)(5), establishments in a terminal building of a commercial air carrier airport and commercial airline travel clubs licensed as provided herein to sell alcoholic beverages, and/or malt beverages, and/or wine, may not sell, or give away, alcoholic beverages and/or malt beverages and/or wine between the hours of three o'clock a.m. (3:00 a.m.) and eight o'clock a.m. (8:00 a.m.) on weekdays or between the hours of three o'clock a.m. (3:00 a.m.) and twelve o'clock noon (12:00) on Sundays.

(4) Except as provided in subdivision (d)(5), licensees under § 57-4-102(27) may not sell or give away alcoholic beverages and/or malt beverages and/or wine between the hours of five o'clock a.m. (5:00 a.m.) and eight o'clock a.m. (8:00 a.m.) on weekdays or between the hours of five o'clock a.m. (5:00 a.m.) and twelve o'clock (12:00) noon on Sundays.

(5) The commission is authorized to extend the hours of sale in the jurisdictions which have approved the sale of liquor by the drink by referendum; provided, however, that such extension of hours as well as § 57-5-301(b)(5) shall apply to Sunday sales of beer within the area of the county outside a municipality which approves liquor by the drink by referendum unless the county legislative body by a two-thirds (2/3) vote sets the hours for Sunday sales of beer in accordance with § 57-5-301(b)(1) to apply within such area. Upon petition by any licensee or group of licensees under this chapter, the commission may, after conducting a rule-making hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, adopt rules expanding the hours during which it is legal to sell or give away alcoholic beverages, malt beverages and wine, pursuant to this chapter. The commission is hereby directed to consider such factors as the hours of sales in contiguous states and the need to compete with jurisdictions elsewhere in the country for convention and tourism business. The governing body of any municipality or metropolitan government which has approved liquor by the drink by referendum may, at any time, opt out of any extension of hours adopted under this section by passage of a resolution. Further, any municipality or metropolitan government that has opted out may, at a later date, opt in by passage of a resolution.

(e) Restrictions on Sealed or Unsealed Packages, or Gifts. (1) No licensee hereunder shall sell any wine or other alcoholic beverage in any sealed or unsealed package to any patrons or customers for consumption off its premises. Notwithstanding the foregoing, a restaurant licensed under this chapter may permit a customer who purchases an unsealed package of wine in conjunction with a food purchase and consumes a portion of the wine on the premises to remove the partially filled package from the premises. In addition, a licensee holding a license issued pursuant to §§ 57-4-102(14) and (33) may sell and distribute alcoholic beverages and wine in unsealed containers to the occupant of a suite located within a sports authority facility or a convention center; provided, that such occupant is at least twenty-one (21) years of age, is authorized by the lessee of the suite to receive such alcoholic beverages and wine, and the alcoholic beverage or wine is not removed from the sports authority facility or convention center.

(2) No licensee shall give away any such sealed package or any drink of wine or alcoholic beverage to any patron or customer; provided, that any hotel licensed under this chapter may include as part of the accommodations to a registered guest the provision of up to four (4) seven hundred fifty milliliter (750 ml.) or smaller complimentary sealed packages of wine or alcoholic beverages which must have all appropriate taxes paid upon them.

(3) The tax required by chapter 4, part 3 of this title shall be paid upon the normal sales price of any such packages of wines provided under this subsection (e).

(4) A restaurant or limited service restaurant may sell beer for consumption off premises upon meeting the requirements of § 57-5-101(c)(1)(B).

(f) Method of Sale. Sales of wine and alcoholic beverages by licensees hereunder shall be conducted in the same manner as the sale of food is regularly conducted by such hotels, convention centers, premier type tourist resorts, restaurants, or clubs, except that no curb service of such beverages is lawful.

(g) Ownership of Alcoholic Beverages Sold. (1) It is a Class C misdemeanor for any licensee hereunder to sell or serve on the licensee's premises any wine or other alcoholic beverage unless such beverage is owned outright by the licensee.

(2) It is unlawful for any person, firm or corporation to sell wine or other alcoholic beverage as authorized herein without complying with the applicable provisions of this chapter.

(h) Restrictions on Employment. No entity holding a license issued pursuant to § 57-4-101 shall employ any person in the serving of beer, wine or other alcoholic beverages who does not possess a server permit from the commission. It is made the duty of the licensee to see that each person dispensing or serving alcoholic beverages, wine or beer in the licensee's establishment possesses such a permit, which permit must be on the person of such employee or on the premises of the licensed establishment and subject to inspection by the commission or its duly authorized agent when the employee is engaged in the performance of that employee's duties for the licensee.

(i) Premises Must Be Licensed -- Exception for Conventions, Social Gatherings and Catered Events. (1) (A) Except with respect to a caterer licensed under this chapter, it is unlawful for any person, firm, corporation, partnership, or association to allow the dispensing of alcoholic beverages except sacramental wines and beer, in any establishment unless such establishment is licensed under this title.

(B) A violation of subdivision (i)(1)(A) is a Class B misdemeanor.

(2) Bona fide conventions or meetings, however, may bring their own alcoholic beverages onto the licensed premises if the same beverages are served to delegates or guests without cost. All other provisions of this chapter shall be applicable to such premises. This section has no application to social gatherings in a private home or a private place which is not of a commercial nature or where goods or services may be purchased or sold or any charge or rent or other thing of value is exchanged for the use thereof, excepting it be for sleeping quarters. Nothing herein shall preclude the serving of alcoholic beverages to guests without cost in rooms or suites or banquet rooms of a hotel or club licensed pursuant to this chapter.

(3) A restaurant, hotel, or caterer holding a valid catering license may sell or distribute wine, beer, and other alcoholic beverages at social or commercial events, catered by the restaurant, hotel, or caterer where the restaurant, hotel, or caterer is providing food service at such event; provided, that the restaurant, hotel, or caterer shall notify the commission as to the time, location and duration of the catered event before the commencement of the event. Nothing in this subdivision (i)(3) or chapter shall be interpreted to require a person who holds a valid caterer license under this chapter to also be licensed as a restaurant or hotel.

(j) Penalties Invoked. (1) Any person, firm or corporation who violates any provision of parts 1 and 2 of this chapter is guilty of a misdemeanor, and, upon conviction thereof, shall be fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000); and, in the discretion of the court, imprisoned not less than thirty (30) days, nor more than six (6) months, and each violation constitutes a separate offense.

(2) Any person, firm or corporation who shall sell wine or other alcoholic beverages for consumption on its premises except as authorized by parts 1 and 2 of this chapter is guilty of a misdemeanor and punishable as provided in this section.

(3) Upon conviction of a second offense under this chapter, the permit of any licensee so convicted shall be automatically and permanently revoked.

(4) Upon the second conviction of any person, firm, or corporation for violation of subdivision (b)(1), such person, firm, or corporation is guilty of a Class E felony. In addition, upon the second such conviction, the permit of such licensee shall be automatically and permanently revoked regardless of any other punishment actually imposed.

(k) Purchases by Special Occasion Licensees. No charitable, nonprofit or political organization possessing a special occasion license shall purchase for sale or distribution under such license any alcoholic beverages from any source other than a licensee under § 57-3-204. This subsection (k) shall not apply to homemade wine made in the Swiss tradition by a member or members of a special occasion permit holder issued a license pursuant to § 57-4-102(32)(D). The member may supply the wine notwithstanding the limitations of § 57-3-207(e).

(l) Commercial Airline Travel Clubs. A commercial airline travel club licensed under this chapter may provide complimentary drinks of wine and alcoholic beverages to its patrons, customers, and guests. Such commercial airline travel club must have a separate area, other than the gate and ticket areas, designated as a club area for use by its members. The tax required by part 3 of this chapter shall be paid upon the normal sales price of all such complimentary drinks of wine and alcoholic beverages provided under this subsection (l).

(m) Discounts. Nothing in this chapter shall prohibit a licensee from offering a discount in such manner as the licensee deems appropriate as long as the discount being offered is not below the cost paid by the licensee to purchase the alcoholic beverages from the retailer.

(n) Restrictions on Certain Limited Service Restaurant Licensees. Any establishment holding a license pursuant to § 57-4-301(b)(1)(W)(iv) shall not permit alcoholic beverages to be sold on sidewalks, streets, or alleys.

(o) Extension of Credit by Wholesalers to Retailers. (1) No wholesaler licensed under § 57-3-203 shall be permitted to extend credit of any retailer licensed under § 57-4-101 unless pursuant to this subsection (o). All amounts due to any wholesaler from all sales to such retailers shall be due upon delivery of the product.

(2) Notwithstanding the limitations of subdivision (o)(1), wholesalers licensed under § 57-3-203 may extend credit to a retailer licensed under § 57-4-101 for a period not to exceed ten (10) days from the date of the delivery of the product; provided, the payment is effected by electronic funds transfer or escrow prepayment.

(3) It shall create a rebuttable presumption that a retailer licensed under § 57-4-101 is not financially responsible under § 57-3-104(c)(10) if the retailer fails to satisfy its obligations to any wholesaler in accordance with each wholesaler's credit terms twice within a twelve-month period. Upon being advised by any wholesaler licensed under § 57-3-203 twice within a twelve-month period that a retailer has failed to comply with the applicable credit terms, the commission shall set a hearing as soon as practicable at its next available meeting to determine whether the retailer can rebut the presumption created by this subdivision (o)(3). Upon a finding that the retailer is not financially responsible under § 57-3-104(c)(10), the commission may issue a fine, suspend or revoke the license, or make any other order it deems appropriate.



§ 57-4-204 - Prohibited sexual or pornographic conduct -- Enforcement.

(a) In addition to the other duties imposed under this title, the commission is authorized to enforce subsections (b), (c), and (d); and upon violation of subsections (b), (c), and (d) by any person, firm or corporation licensed under this chapter, the commission shall revoke the privilege license of such violator.

(b) The following acts or conduct on licensed premises are deemed contrary to public policy, and therefore no license shall be held at any premises where such conduct or acts are permitted:

(1) To employ, use or allow any person in the sale or service of alcoholic beverages or malt beverages in or upon the licensed premises while such person is unclothed or in such attire, costume or clothing as to expose to view any portion of the female breast below the top of the areola or of any portion of the pubic hair, anus, cleft of the buttocks, vulva or genitals;

(2) To employ, use or allow the services of any hostess or other person to mingle with the patrons while such hostess or other person is unclothed or in such attire, costume or clothing as described in subdivision (b)(1);

(3) To encourage or permit any person on the licensed premises to touch, caress or fondle the breasts, buttocks, anus or genitals of any other person;

(4) To permit any employee or person to wear or use any device or covering, exposed to view, which simulates the breast, genitals, anus, pubic hair or any portion thereof.

(c) (1) Conduct or acts on licensed premises in violation of this subsection (c) are deemed contrary to public policy, and therefore no license shall be held at any premises where such conduct or acts are permitted.

(2) Live entertainment is permitted on any licensed premises, except that:

(A) No licensee shall permit any person to perform acts of or acts which simulate:

(i) Sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation or any sexual acts which are prohibited by law;

(ii) The touching, caressing or fondling of the breast, buttocks, anus or genitals; or

(iii) The displaying of the pubic hair, anus, vulva or genitals.

(B) Subject to subdivision (c)(2)(A), any entertainer who is employed in whole or in part by the licensee to dance at such licensee's premises shall perform only upon a stage at least eighteen inches (18'') above the immediate floor level and removed at least six feet (6') from the nearest patron.

(3) No licensee shall permit any person to use artificial devices or inanimate objects to depict any of the prohibited activities described above.

(4) No licensee shall permit any person to remain in or upon the licensed premises who exposes to public view any portion of the person's genitals or anus.

(d) The following conduct or acts on licensed premises are deemed contrary to public policy, and therefore no license shall be held at any premises where such conduct or acts are permitted:

(1) The showing of film, still pictures, electronic reproduction, or other visual reproductions depicting:

(A) Acts or simulated acts of sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation or any sexual acts which are prohibited by law;

(B) Any person being touched, caressed or fondled on the breast, buttocks, anus or genitals;

(C) Scenes wherein a person displays the vulva or the anus or the genitals; or

(D) Scenes wherein artificial devices or inanimate objects are employed to depict, or drawings are employed to portray, any of the prohibited activities described above.

(e) Each county, city, or metropolitan government is empowered upon approval by a two-thirds (2/3) vote of its legislative body to authorize its law enforcement officers to conduct investigations into alleged violations of subsections (a)-(d), and such law enforcement officers shall report such violations to the commission for appropriate action by such commission.

(f) The commission shall be immune from liability resulting from conduct or acts of any law enforcement officers authorized to investigate violations of subsections (a)-(d) as provided in subsection (e).



§ 57-4-205 - Alcohol vaporizing devices.

(a) As used in this section, "alcohol vaporizing device" means any device, machine or process that, by means of heat, a vibrating element or any other method, mixes spirits, liquor or other alcoholic product with pure oxygen or other gas to produce a vaporized product that is dispensed for inhalation into the lungs through the nose or mouth.

(b) No licensee shall sell, deliver, or give away, or permit to be sold, delivered, or given away, any alcoholic beverage for dispensation by means of an alcohol vaporizing device.

(c) No licensee shall bring, keep, maintain or use, or permit another to bring, keep, maintain or use, an alcohol vaporizing device on the licensed premises, or on any area related to the licensed business over which the licensee exercises control or for which the licensee is responsible.

(d) (1) A first violation of this section is a Class A misdemeanor and is grounds for suspension of the licensee's license, for a period not to exceed sixty (60) days.

(2) A second violation of this section is a Class A misdemeanor and shall result in the suspension of the licensee's license, for a period of not less than thirty (30) days nor more than ninety (90) days.

(3) A third or subsequent violation of this section is a Class E felony and shall result in suspension of the licensee's license, for a period of one (1) year.






Part 3 - Taxes and Fees

§ 57-4-301 - Privilege taxes -- Tax on retail sales -- Carrier license fees -- Mixing bar tax.

(a) It is hereby declared the legislative intent that every person is exercising a taxable privilege who engages in the business of selling at retail in this state alcoholic beverages for consumption on the premises.

(b) (1) Each applicant for an on-premises consumption license shall pay to the commission a one-time, nonrefundable fee in the amount of three hundred dollars ($300) when the application is submitted for review. Further, once a license is approved, for the exercise of such privilege, the following taxes are levied to be earmarked for and allocated to the commission for the purpose of the administration and enforcement of the duties, powers, and functions of the commission, and are to be paid annually, as follows: Click here to view image.

(2) Each county or municipality within which such privilege is exercised is authorized to levy and collect the privilege tax separately. However, such privilege tax collected by the county or municipality will remain at the 2003 level and any monetary increase of the privilege tax in fiscal years beginning July 1, 2004, and thereafter, as provided in this subsection (b) will be solely used for the purpose of the administration and enforcement of the duties, powers, and functions of the Tennessee alcoholic beverage commission; provided, however, that in any county where metropolitan government prevails, the urban service district shall constitute the municipality and the general service district shall constitute the county insofar as this chapter is concerned.

(3) Notwithstanding subdivision (b)(1)(E) to the contrary, "urban park centers" under 57-4-102(38)(G)-(K) shall pay an annual privilege tax of four thousand dollars ($4,000) to be earmarked for and allocated to the commission for the purpose of administration and enforcement of the duties, powers, and functions of the commission.

(c) In addition to the privilege taxes levied in subdivision (b)(1), there is further levied a tax equal to the rate of fifteen percent (15%) of the sales price of all alcoholic beverages sold for consumption on the premises, the tax to be computed on the gross sales of alcoholic beverages for consumption on the premises for the purpose of remitting the tax due the state, and to include each and every retail thereof.

(d) Commercial airlines, paddlewheel steamboat companies and passenger trains shall, in lieu of taxes levied under subsections (b) and (c), pay annually to the state, for state purposes, a license fee of twelve hundred fifty dollars ($1250). Commercial airlines, paddlewheel steamboat companies and passenger trains which have paid the annual license fee under this section may bring into and store in this state alcoholic beverages on which the Tennessee alcoholic beverage taxes levied under § 57-3-302, have not been paid, but must comply with subdivisions (d)(1) and (2):

(1) Commercial airlines, paddlewheel steamboat companies and passenger trains that bring into, or possess in this state alcoholic beverages on which taxes levied by this state have not been paid are liable for such taxes on the alcoholic beverages;

(2) The liability of commercial airlines, paddlewheel steamboat companies and passenger trains for taxes levied under § 57-3-302, is determined by multiplying the:

(A) Quantity of each type of alcoholic beverage purchased within the operating system of each commercial airline, paddlewheel steamboat company or passenger train by the ratio of its revenue passenger miles in Tennessee to the total revenue passenger miles within its system; and

(B) Respective results obtained under subdivision (d)(2)(A), by the applicable tax rate for each type under § 57-3-302, and the rules and regulations promulgated pursuant thereto;

(3) Monthly reports of the liability, determined under subdivision (d)(2), shall be submitted to the department of revenue on forms designated by the commissioner, on or before the last day of each month following the month during which any tax liability arises under this subsection (d). A commercial airline, paddlewheel steamboat company or passenger train that fails to file the report required, or to pay the tax payable under this section in a timely manner as defined by rules and regulations promulgated by the department, is liable for interest and penalties as provided by law; and

(4) This subsection (d) does not apply to commercial airline travel clubs.

(e) No tax authorized or imposed by this section shall be levied or assessed from any charitable, nonprofit, or political organization selling alcoholic beverages at retail pursuant to a special occasion license.

(f) A restaurant, hotel, or caterer licensed under this chapter may obtain a catering license upon the payment of an additional privilege tax in accordance with subdivision (b)(1)(S), for state purposes, to be paid annually.

(g) A special historic district authorized to serve wine under § 57-4-101 shall pay an annual privilege tax of one hundred dollars ($100) for the privilege of serving wine within such district.



§ 57-4-302 - Collection of taxes.

The commissioner of revenue is charged with the responsibility of collecting all taxes set out herein due to the state, and in addition to the requirements set out herein, is authorized to promulgate such rules and regulations as will further implement the full collection of all taxes herein imposed:

(1) Tax Collected from Consumers. The tax hereby imposed shall be collected by the retailer from the consumer insofar as it can be done;

(2) Tax to Be Separately Displayed from List Price. The commissioner may by regulation provide that the amount collected by the retailer from the consumer in reimbursement of the tax be displayed separately from the list price, the price advertised in the premises, the marked price, or other price on the sale check, or other proof of sale;

(3) (A) Bond of Licensee. Every licensee permitted to do business in this state shall, as a condition precedent to the granting of a license, in addition to all other requirements set out herein, post with the commissioner an indemnity bond with good and solvent corporate surety, approved by the commissioner, in an amount equal to four (4) times the average monthly tax liability as determined by the commissioner or in the amount of one thousand dollars ($1,000), whichever is greater, conditioned upon the proper payment of all taxes for which the sale licensee may become liable. If a restaurant is licensed by the commission under § 57-4-101(i), the bond amount imposed shall be one fifth (1/5) the amount specified in this subdivision (3)(A). The forfeiture or cancellation of the bond, for any reason whatsoever, shall automatically revoke the license granted herein. The bond provided for herein shall run for such time as may be determined by the commissioner.

(B) Certificate of Deposit. In lieu of a corporate surety on the bond required by subdivision (3)(A), the commissioner may allow the licensee to secure such bond by depositing collateral in the form of a certificate of deposit, as accepted and authorized by the banking laws of the state of Tennessee, which has a face value equal to the amount of the bond. Such collateral may be deposited with any authorized state depository designated by the commissioner. Interest on any deposited certificate of deposit shall be payable to the licensee who has deposited it as collateral, or to such person as the licensee or the certificate may direct.

(4) Time of Payment. The tax levied hereunder in § 57-4-301(c) shall be due and payable monthly, on the first day of each month, and for the purpose of ascertaining the amount of tax payable under this chapter, it is the duty of all licensees on or before the fifteenth day of each month to transmit to the commissioner, upon forms prescribed, prepared and furnished by the commissioner, returns showing the gross sales, as the case may be, arising from all sales taxable under this chapter during the preceding calendar month;

(5) Tax Transmitted with Return. At the time of transmitting the return required hereunder to the commissioner, the licensee shall remit to the commissioner therewith the amount of tax due under the applicable provisions of this chapter, and failure to so remit such tax shall cause the tax to become delinquent; and

(6) Form of Payment. All taxes, interest and penalties imposed under § 57-4-301(c) shall be paid to the commissioner at Nashville in the form of remittance required by the commissioner.



§ 57-4-303 - Settlement of tax on quitting business.

If any licensee liable for any tax, interest or penalty levied hereunder shall sell the business or stock of goods, or shall quit the business, the licensee shall make a final return and payment within fifteen (15) days after the date of selling or quitting the business. The successor, successors or assigns, if any, shall withhold sufficient of the purchase money to cover the amount of such taxes, interest and penalties due and unpaid until such former owner shall produce a receipt from the commissioner showing that they have been paid, or a certificate stating that no taxes, interest or penalties are due. If the purchaser of a business or stock of goods shall fail to withhold the purchase money, the purchaser shall be personally liable for the payment of the taxes, interest, and penalties accruing and unpaid on account of the operation of the business by any former owner, owners, or assigns.



§ 57-4-304 - Grace period -- Delinquencies and other violations -- Penalties.

(a) The commissioner for good cause may extend for not to exceed thirty (30) days the time for making any returns required under this chapter.

(b) (1) When any licensee shall fail to make any return and pay the full amount of the tax as required by this chapter for as many as three (3) times during any one (1) year licensing period, the commission, upon recommendation of the commissioner, may revoke or suspend the license held by such licensee in the same manner and under the same conditions as provided by § 57-4-202.

(2) (A) It is a Class B misdemeanor and punishable as such for any person to engage or continue to engage in business after revocation of the person's license or during any period of suspension of the license as provided hereinabove; and each day business is done in violation hereof shall constitute a separate offense.

(B) In addition, the commissioner or the commissioner's delegate or the commission may file and maintain injunctive proceedings, acting either through the attorney general or the attorney general's delegate or through the legal assistant to the commissioner or the legal assistant to the commissioner's delegate, against any person for the purpose of enjoining the person from doing business as such a licensee during any period of suspension or after revocation of the license. Upon a finding that such person is doing business in violation of the order of revocation or suspension, an injunction shall be issued thereupon. If any person shall refuse to obey or otherwise violate any injunction so issued, or shall break into or enter, or occupy or use, any building or place of business while closed under any injunction so issued, whether preliminary or final, the person is guilty of contempt of court and shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or by imprisonment of not less than thirty (30) days nor more than one (1) year, or by both fine and imprisonment in the discretion of the court.



§ 57-4-305 - Notice of licensee's tax delinquency -- Response.

(a) In the event any licensee is delinquent in the payment of the tax herein provided for, the commissioner may give notice of the amount of such delinquency by registered mail to all persons, including the commission, having in their possession or under their control any credits or other personal property belonging to such dealer, or owing any debts to such dealer at the time of receipt by them of such notice, and thereafter any person so notified shall neither transfer nor make any other disposition of such credits, other personal property, or debts, until the commissioner shall have consented to a transfer or disposition, or until thirty (30) days shall have elapsed from and after the receipt of such notice. Any notice given to the commission pursuant to this section shall be on paper measuring eight and one half inches by eleven inches (81/2'' x 11'') and shall contain information on not more than one (1) licensed dealer who is delinquent in the payment or remittance of any tax owing to the state of Tennessee.

(b) All persons so notified must, within five (5) days after receipt of such notice, advise the commission of any and all such credits, other personal property, or debts, in their possession, under their control or owing by them, as the case may be.



§ 57-4-306 - Distribution of collections.

(a) All gross receipt taxes collected under § 57-4-301(c) shall be distributed by the commissioner of revenue as follows:

(1) Fifty percent (50%) to the general fund to be earmarked for education purposes; and

(2) The other fifty percent (50%) to be distributed to local political subdivisions as follows:

(A) Collections for privileges exercised in an incorporated municipality shall be distributed by the commissioner to the city recorder; and

(B) Collections for privileges exercised in an unincorporated area of the county shall be distributed by the commissioner to the county trustee.

(b) (1) From July 1, 2014, until June 30, 2015, the proceeds received by a local political subdivision pursuant to subdivision (a)(2) shall be distributed by the local political subdivision in the following manner:

(A) One-half (1/2) of the proceeds shall be distributed as follows:

(i) If the county school system is the only LEA in the county, then, to the county trustee for the county school system from the collection of taxes in the county or any city exercising the privilege authorized under § 57-4-301(c);

(ii) If any city exercises the privilege authorized under § 57-4-301(c) and operates a kindergarten through grade twelve (K-12) school system, then the city recorder shall retain the collections for the city school system;

(iii) If a city exercises the privilege authorized under § 57-4-301(c) and operates a city school system that is not a kindergarten through grade twelve (K-12) school system, then to the city recorder:

(a) In the amount the percentage that the 2013-2014 average daily attendance (ADA) of the students in the city school system is to the 2013-2014 ADA of public school students residing in the city who attend either the city school system or the county school system with the remaining amount distributed to the county trustee for the county school system, if the city lies entirely in a single county; or

(b) In the amount the percentage that the 2013-2014 ADA of the students in the city school system is to the 2013-2014 ADA of public school students residing in the city who attend either the city school system or a county school system with the remaining amount divided between the counties based on where the tax was collected and distributed to the county trustees for the county school systems, if the city lies within two (2) or more counties;

(iv) Notwithstanding § 49-3-315, if a city exercises the privilege authorized under § 57-4-301(c), but does not operate a city school system, then to the county trustee for the county school system;

(v) If a special school district lies, in whole or in part, within a city that exercises the privilege authorized under § 57-4-301(c), then, to the appropriate official acting for the special school district, in the amount the percentage the ADA of public school students residing in the city and attending the special school district is to the total ADA of city public school students who attend either the special school district or the county school system with any remaining amount distributed to the county trustee for the county school system;

(vi) Notwithstanding § 49-3-315, if a county exercises the privilege authorized under § 57-4-301(c) and one (1) or more city school systems operate within the county, then to the county trustee for the county school system any tax revenues collected outside the boundaries of cities exercising the privilege authorized under § 57-4-301(c) that have city school systems; or

(vii) If a city that lies in two (2) or more counties exercises the privilege authorized under § 57-4-301(c) but does not operate a city school system, then tax revenues collected in the city shall be divided between the counties based on where the tax was collected and distributed to the county trustees for the county school systems; and

(B) The other one-half (1/2) of the proceeds shall be distributed as follows:

(i) Collections of gross receipts collected in unincorporated areas, to the county general fund; and

(ii) Collections of gross receipts in incorporated cities and towns, to the city or town wherein such tax is collected.

(2) From July 1, 2015, until June 30, 2016, the proceeds received by a local political subdivision pursuant to subdivision (a)(2) shall be distributed by the local political subdivision in the following manner:

(A) One-half (1/2) of the proceeds shall be distributed as follows:

(i) If the county school system is the only LEA in the county, then to the county trustee for the county school system from the collection of taxes in the county or any city exercising the privilege authorized under § 57-4-301(c);

(ii) If a city exercises the privilege authorized under § 57-4-301(c) and operates a kindergarten through grade twelve (K-12) school system, then the city recorder shall retain the collections for the city school system;

(iii) If a city exercises the privilege authorized under § 57-4-301(c) and operates a city school system that is not a kindergarten through grade twelve (K-12) school system, then to the city recorder:

(a) In the amount the percentage that the 2014-2015 average daily attendance (ADA) of the students in the city school system is to the 2014-2015 ADA of public school students residing in the city who attend either the city school system or the county school system with the remaining amount distributed to the county trustee for the county school system, if the city lies entirely in a single county; or

(b) In the amount the percentage that the 2014-2015 ADA of the students in the city school system is to the 2014-2015 ADA of public school students residing in the city who attend either the city school system or a county school system with the remaining amount divided between the counties based on where the tax was collected and distributed to the county trustees for the county school systems, if the city lies within two (2) or more counties;

(iv) Notwithstanding § 49-3-315, if a city exercises the privilege authorized under § 57-4-301(c), but does not operate a city school system, then to the county trustee for the county school system;

(v) If a special school district lies, in whole or in part, within a city that exercises the privilege authorized under § 57-4-301(c), then to the appropriate official acting for the special school district in the amount the percentage the ADA of public school students residing in the city and attending the special school district is to the total ADA of city public school students who attend either the special school district or the county school system with any remaining amount distributed to the county trustee for the county school system;

(vi) Notwithstanding § 49-3-315, if a county exercises the privilege authorized under § 57-4-301(c) and one (1) or more city school systems operate within the county, then to the county trustee for the county school system any tax revenues collected outside the boundaries of cities exercising the privilege authorized under § 57-4-301(c) that have city school systems; or

(vii) If a city that lies in two (2) or more counties exercises the privilege authorized under § 57-4-301(c) but does not operate a city school system, then tax revenues collected in the city shall be divided between the counties based on where the tax was collected and distributed to the county trustees for the county school systems; and

(B) The other one-half (1/2) of the proceeds shall be distributed as follows:

(i) Collections of gross receipts collected in unincorporated areas, to the county general fund; and

(ii) Collections of gross receipts in incorporated cities and towns, to the city or town wherein such tax is collected.

(3) (A) As used in subdivision (b)(1), "average daily attendance" or "ADA" means:

(i) If the school system was in operation during the 2013-2014 school year, the aggregate days' attendance of the school system during the 2013-2014 school year divided by the number of days school was in session during the 2013-2014 school year; or

(ii) If the school system was not in operation during the 2013-2014 school year, then the estimated expected attendance of the school system for the 2014-2015 school year as reported to the department of education.

(B) As used in subdivision (b)(2), "average daily attendance" or "ADA" means:

(i) If the school system was in operation during the 2014-2015 school year, the aggregate days' attendance of the school system during the 2014-2015 school year divided by the number of days school was in session during the 2014-2015 school year; or

(ii) If the school system was not in operation during the 2014-2015 school year, then the estimated expected attendance of the school system for the 2015-2016 school year as reported to the department of education.

(c) After July 1, 2016, the proceeds received in each local political subdivision pursuant to subdivision (a)(2) shall be distributed by the local political subdivision in the following manner:

(1) One half (1/2) of the proceeds shall be expended and distributed in the same manner as the county property tax for schools is expended and distributed; any proceeds expended and distributed to municipalities which do not operate their own school systems separate from the county are required to remit one half (1/2) of their proceeds of the gross receipts liquor-by-the-drink tax to the county school fund; and

(2) The other one half (1/2) of the proceeds shall be distributed as follows:

(A) Collections of gross receipts collected in unincorporated areas, to the county general fund; and

(B) Collections of gross receipts in incorporated cities and towns, to the city or town wherein such tax is collected.

(d) Notwithstanding subdivision (a)(2), the fifty percent (50%) of the gross receipt taxes allocated to local political subdivisions by subdivision (a)(2) and collected in a municipality which is a premier tourist resort shall be distributed to and expended by such municipality for schools in such municipality.

(e) By August 1, 2014, every city or county that exercises the privilege authorized under § 57-4-301(c) shall provide written notice to each school system operating within its jurisdiction. This notice shall contain a statement that the local political subdivision exercises the privilege authorized under § 57-4-301(c), a statement that students within the jurisdiction attend a school or schools operated by the school system, a statement that the school system is authorized to receive a portion of the revenues collected, and a reference to this part. A city or county that, subsequent to July 1, 2014, elects to exercise the privilege authorized under § 57-4-301(c), shall comply with the notice provisions of this subsection (e) within thirty (30) days of the effective date of the referendum.

(f) If the local political subdivision fails to remit the proceeds to the appropriate school fund, system, or systems as required under subsections (b) or (c) as applicable within sixty (60) days of receipt from the commissioner, then the aggrieved local school board shall notify the comptroller of the treasury who shall deliver by certified mail a written notice of such failure to the local political subdivision within five (5) business days of notice of the failure.

(g) In the event the local political subdivision fails to remit the proceeds within thirty (30) days of the receipt of such notice, the comptroller of the treasury shall direct the commissioner to withhold future distributions of proceeds to the local political subdivision authorized under subsections (b) or (c) as applicable until a final determination is made pursuant to subsection (h).

(h) Upon the commissioner withholding distributions of proceeds as authorized under subsection (g), an aggrieved local school board shall have the authority to pursue equitable relief against the local political subdivision in the chancery court; provided, however, that in the event that the state is a party or becomes a party to the suit, then such suit shall be filed or transferred to the chancery court of Davidson County. Upon receipt of a copy of the final judgment of the court, the commissioner shall distribute all withheld proceeds to the local political subdivision, which shall remit such proceeds to the aggrieved party pursuant to the judgment. If the amount of the judgment is not satisfied by the withheld proceeds, then the local political subdivision shall be solely responsible for remitting future proceeds to the aggrieved party pursuant to the judgment.

(i) (1) Subsections (a)-(h) shall not apply in counties having a population, according to the 2010 federal census or any subsequent federal census of: Click here to view image.

In such counties, all gross receipt taxes collected under § 57-4-301(c) shall be distributed by the commissioner of revenue as follows:

(A) Fifty percent (50%) to the general fund to be earmarked for education purposes; and

(B) The other fifty percent (50%) to be distributed to local political subdivisions as follows:

(i) Collections for privileges exercised in an incorporated municipality shall be distributed by the commissioner to the city recorder; and

(ii) Collections for privileges exercised in an unincorporated area of the county shall be distributed by the commissioner to the county trustee.

(2) The proceeds received in each local political subdivision pursuant to subdivision (i)(1)(B) shall be distributed by the local political subdivision in the following manner:

(A) One half (1/2) of the proceeds shall be expended and distributed in the same manner as the county property tax for schools is expended and distributed; any proceeds expended and distributed to municipalities which do not operate their own school systems separate from the county are required to remit one half (1/2) of their proceeds of the gross receipts liquor-by-the-drink tax to the county school fund; and

(B) The other one half (1/2) of the proceeds shall be distributed as follows:

(i) Collections of gross receipts collected in unincorporated areas, to the county general fund; and

(ii) Collections of gross receipts in incorporated cities and towns, to the city or town wherein such tax is collected.



§ 57-4-307 - Damaged or unaccepted goods -- Liability for tax.

When any common carrier transporting alcoholic beverages to a point within this state, or any insurance company insuring such alcoholic beverages, comes into possession of such alcoholic beverages by virtue of the same being damaged or otherwise unaccepted by the consignee of such alcoholic beverages, such common carrier or insurance company shall become liable for the tax imposed under this chapter, unless proof deemed satisfactory to the commissioner is furnished to the commissioner by such carrier or insurer showing that such alcoholic beverages have been destroyed or shipped to a point without this state and, therefore, have not been sold or consumed in this state.



§ 57-4-308 - Violation a misdemeanor.

Any violation of this chapter is a misdemeanor and punishable as such.









Chapter 5 - Beer

Part 1 - General Provisions

§ First - of 2 versions of this section

57-5-101. Traffic in alcoholic beverages of less than five percent (5%) permitted -- Brewers' and wholesalers' interests restricted. [Effective until January 1, 2017. See the version effective on January 1, 2017.]

(a) (1) It is lawful in this state to transport, store, sell, distribute, possess, receive, or manufacture beer, as defined in subsection (b), subject to the privilege taxes and regulations set out and provided for in this part.

(2) Except as otherwise provided for in this part, no brewer or manufacturer of beer shall have any financial or ownership interest, direct or indirect, in the business of or a building containing a wholesale or retail licensee, including to furnish or loan any fixtures of any kind to a retail licensee, and no such brewer or manufacturer shall hold a wholesale or retail license. For purposes of this section, an indirect interest includes any interest acquired by affiliates, subsidiaries, corporate officials, partners, or employees of the brewer or manufacturer.

(3) Except as otherwise provided for in this part, no wholesaler shall hold any financial or ownership interest, direct or indirect, in the business of or a building containing a brewer, manufacturer, or retail licensee, including to furnish or loan any fixtures of any kind to a retail licensee, and no such wholesaler shall hold a manufacturer or retail license.

(b) For purposes of this title, "beer" means beer, ale or other malt beverages, or any other beverages having an alcoholic content of not more than five percent (5%) by weight, except wine as defined in § 57-3-101; provided, however, that no more than forty-nine percent (49%) of the overall alcoholic content of such beverage may be derived from the addition of flavors and other nonbeverage ingredients containing alcohol.

(c) (1) Upon meeting necessary federal, state and local license requirements, notwithstanding the prohibition of subsection (a), a manufacturer:

(A) May operate as a retailer at the manufacturer's location or a site contiguous thereto for sales of not more than twenty-five thousand (25,000) barrels of beer or high alcohol content beer or both annually for consumption on or off the premises under this chapter as long as the requirements of this chapter concerning the licensing of such retail establishments are met; and

(B) May qualify for and hold a license:

(i) Under chapter 4 of this title as a "restaurant" or "limited service restaurant"; provided, that notwithstanding chapter 4 of this title related to restrictions or prohibitions on licensees under chapter 4, a restaurant or limited service restaurant may sell for off-premises consumption beer manufactured pursuant to this section at such location or at any other restaurant or limited service restaurant licensed under chapter 4 that is owned by the same person; or

(ii) As a hotel as defined under § 57-4-102(20)(F)(iii); provided, that the hotel licensee shall only sell beer manufactured pursuant to this section on the premises of the hotel.

(2) A manufacturer operating as a retailer pursuant to subdivision (c)(1)(A) may not sell its beer directly to retailers that are located in a county other than the county in which the manufacturer is located. Notwithstanding any law to the contrary, any transfer or sale by a manufacturer operating as a retailer to an off-site retailer's location shall constitute a wholesale sale.

(3) [Deleted by 2015 amendment]

(d) Notwithstanding the prohibitions and restrictions on a manufacturer's financial and ownership interests imposed in subsection (a), a manufacturer may have a financial or ownership interest in a licensed wholesaler's business; provided, however, that the financial or ownership interest in the licensed wholesaler's business is maintained or held only for a one-time period not to exceed five (5) years, which may not be directly or indirectly extended or renewed, and only under the following circumstances and conditions:

(1) When a licensed wholesaler is voluntarily selling its distribution rights, and the manufacturer whose brand distribution rights are being sold seeks to assist the sale by taking a noncontrolling financial interest in the purchasing wholesaler in the form of a loan made contemporaneous with the sale and secured by the inventory and assets, except for the corporate stock, of the purchasing wholesaler; or

(2) When, only for reasons permitted under § 57-5-505, § 57-5-506, or § 57-5-507, a distribution agreement between a manufacturer and a wholesaler is not renewed or is otherwise terminated, cancelled, or discontinued, in which event a manufacturer is authorized to appoint a temporary licensed wholesaler to service the manufacturer's brands in the designated sales territory and to take a financial or ownership interest in the temporary licensed wholesaler in connection with the appointment.

(e) (1) Notwithstanding this section to the contrary, a wholesaler that has continuously held a valid wholesale distribution permit, issued pursuant to this section for a period of at least six (6) months prior to March 27, 2015, and has held a direct or indirect interest in a brewer or manufacturer, continuously during that period of time, and holds a trademark or marketing rights to a brand or brands of beer, may continue to hold the interest, and may expand the interest to effect the brewing, bottling, and sales of beer in which the wholesaler holds the trademark or marketing rights.

(2) It is the intent of the general assembly that this subsection (e) be prospective only and not be applicable to compel the divestiture of trademark or marketing rights or a direct or indirect interest held by a wholesaler for the six-month period prior to March 27, 2015.

(f) For purposes of this section, "manufacturer" means:

(1) A holder of a license to manufacture or import beer;

(2) An officer, director, agent, or employee of such a license holder; or

(3) An affiliate of such a license holder, regardless of whether the affiliation is corporate or by management, direction, or control.



§ Second - of 2 versions of this section

57-5-101. Traffic in alcoholic beverages of less than eight percent (8%) permitted -- Brewers' and wholesalers' interests restricted. [Effective on January 1, 2017. See the version effective until January 1, 2017.]

(a) (1) It is lawful in this state to transport, store, sell, distribute, possess, receive, or manufacture beer, as defined in subsection (b), subject to the privilege taxes and regulations set out and provided for in this part.

(2) Except as otherwise provided for in this part, no brewer or manufacturer of beer shall have any financial or ownership interest, direct or indirect, in the business of or a building containing a wholesale or retail licensee, including to furnish or loan any fixtures of any kind to a retail licensee, and no such brewer or manufacturer shall hold a wholesale or retail license. For purposes of this section, an indirect interest includes any interest acquired by affiliates, subsidiaries, corporate officials, partners, or employees of the brewer or manufacturer.

(3) Except as otherwise provided for in this part, no wholesaler shall hold any financial or ownership interest, direct or indirect, in the business of or a building containing a brewer, manufacturer, or retail licensee, including to furnish or loan any fixtures of any kind to a retail licensee, and no such wholesaler shall hold a manufacturer or retail license.

(b) For purposes of this title, "beer" means beer, ale or other malt beverages, or any other beverages having an alcoholic content of not more than eight percent (8%) by weight, except wine as defined in § 57-3-101; provided, however, that no more than forty-nine percent (49%) of the overall alcoholic content of such beverage may be derived from the addition of flavors and other nonbeverage ingredients containing alcohol.

(c) (1) Upon meeting necessary federal, state and local license requirements, notwithstanding the prohibition of subsection (a), a manufacturer:

(A) May operate as a retailer at the manufacturer's location or a site contiguous thereto for sales of not more than twenty-five thousand (25,000) barrels of beer or high alcohol content beer or both annually for consumption on or off the premises under this chapter as long as the requirements of this chapter concerning the licensing of such retail establishments are met; and

(B) May qualify for and hold a license:

(i) Under chapter 4 of this title as a "restaurant" or "limited service restaurant"; provided, that notwithstanding chapter 4 of this title related to restrictions or prohibitions on licensees under chapter 4, a restaurant or limited service restaurant may sell for off-premises consumption beer manufactured pursuant to this section at such location or at any other restaurant or limited service restaurant licensed under chapter 4 that is owned by the same person; or

(ii) As a hotel as defined under § 57-4-102(20)(F)(iii); provided, that the hotel licensee shall only sell beer manufactured pursuant to this section on the premises of the hotel.

(2) A manufacturer operating as a retailer pursuant to subdivision (c)(1)(A) may not sell its beer directly to retailers that are located in a county other than the county in which the manufacturer is located. Notwithstanding any law to the contrary, any transfer or sale by a manufacturer operating as a retailer to an off-site retailer's location shall constitute a wholesale sale.

(3) [Deleted by 2015 amendment]

(d) Notwithstanding the prohibitions and restrictions on a manufacturer's financial and ownership interests imposed in subsection (a), a manufacturer may have a financial or ownership interest in a licensed wholesaler's business; provided, however, that the financial or ownership interest in the licensed wholesaler's business is maintained or held only for a one-time period not to exceed five (5) years, which may not be directly or indirectly extended or renewed, and only under the following circumstances and conditions:

(1) When a licensed wholesaler is voluntarily selling its distribution rights, and the manufacturer whose brand distribution rights are being sold seeks to assist the sale by taking a noncontrolling financial interest in the purchasing wholesaler in the form of a loan made contemporaneous with the sale and secured by the inventory and assets, except for the corporate stock, of the purchasing wholesaler; or

(2) When, only for reasons permitted under § 57-5-505, § 57-5-506, or § 57-5-507, a distribution agreement between a manufacturer and a wholesaler is not renewed or is otherwise terminated, cancelled, or discontinued, in which event a manufacturer is authorized to appoint a temporary licensed wholesaler to service the manufacturer's brands in the designated sales territory and to take a financial or ownership interest in the temporary licensed wholesaler in connection with the appointment.

(e) (1) Notwithstanding this section to the contrary, a wholesaler that has continuously held a valid wholesale distribution permit, issued pursuant to this section for a period of at least six (6) months prior to March 27, 2015, and has held a direct or indirect interest in a brewer or manufacturer, continuously during that period of time, and holds a trademark or marketing rights to a brand or brands of beer, may continue to hold the interest, and may expand the interest to effect the brewing, bottling, and sales of beer in which the wholesaler holds the trademark or marketing rights.

(2) It is the intent of the general assembly that this subsection (e) be prospective only and not be applicable to compel the divestiture of trademark or marketing rights or a direct or indirect interest held by a wholesaler for the six-month period prior to March 27, 2015.

(f) For purposes of this section, "manufacturer" means:

(1) A holder of a license to manufacture or import beer;

(2) An officer, director, agent, or employee of such a license holder; or

(3) An affiliate of such a license holder, regardless of whether the affiliation is corporate or by management, direction, or control.



§ 57-5-102 - Registration of manufacturers and wholesale distributors.

(a) Every person, firm, corporation, joint-stock company, syndicate or association in this state engaging in the manufacture or wholesale distribution of beer shall be required to first register its name and address, by mail or in person, at the office of the commissioner of revenue and to receive and keep posted at its usual place of business a certificate of registration bearing a serial number, which serial number shall be assigned to such person, firm, corporation, joint-stock company, syndicate or association in this state by the commissioner. The registration shall be made and certificate of registration received and posted before commencement of any business as described herein.

(b) Cost of such registration is fixed at twenty dollars ($20.00) for wholesalers and forty dollars ($40.00) for manufacturers, to be paid by the applicant before a certificate is issued. Such certificate must be renewed annually on or before January 1, upon the payment of the aforementioned registration fees.

(c) Any person required by this section to be registered who shall fail to register with the commissioner within twenty (20) days after entering business, or who shall fail to obtain a renewal of such registration for the current year by January 20 thereof, shall have added to the cost of registration a specific penalty of five dollars ($5.00) a month for each month or fractional part thereof during which such failure continues, but not to exceed an amount equal to the registration fee.

(d) The proceeds of these fees shall be divided equally, one half (1/2) to the department and one half (1/2) to the Tennessee highway patrol, and shall be accredited to the expendable receipts account of such departments in order that same may be available for the purpose of enforcing this chapter.

(e) In addition to the specific mandatory penalty provided for hereinabove, any person who shall engage in any business or activity for which a certificate of registration is knowingly required from the commissioner under this chapter without first having obtained such a certificate, or who, having obtained such a certificate, shall continue to engage in and/or conduct such business or activity after such certificate shall have been revoked or who does so during a suspension thereof, shall be liable to a discretionary penalty of not more than one hundred dollars ($100) to be imposed by the commissioner at the commissioner's discretion. Such penalty shall be collected in the manner otherwise provided for the collection of taxes and penalties and distributed in the manner provided hereinabove. Each day that such business or activity is so engaged in or conducted may be deemed a separate offense by the commissioner at the commissioner's discretion upon determination that the circumstances warrant.

(f) Every person, firm, corporation, joint-stock company, syndicate or association, before being permitted to store, sell, distribute and/or manufacture beer shall pay such license, and comply with such regulations and ordinances as may be passed by the county courts of the counties and/or enacted by the proper municipal authorities of the cities or towns where such person, firm, corporation, joint-stock company, syndicate or association may do business in the manner hereinafter provided.



§ 57-5-103 - Permit from county or city required -- Classification of counties -- Purchases of beer "for resale."

(a) (1) It is unlawful to operate any business engaged in the sale, distribution, manufacture, or storage of beer without a permit issued by the county or city where such business is located under the authority herein delegated to counties and cities.

(2) Permits shall be issued to the owner of the business or other entity responsible for the premises for which the permit is sought, whether a person, firm, corporation, joint-stock company, syndicate, association, or governmental entity where the governing body has authorized such sales of beer.

(3) A permit shall be valid:

(A) Only for the owner to whom the permit is issued and cannot be transferred to another owner. If the owner is a corporation, a change in ownership shall occur when control of at least fifty percent (50%) of the stock of the corporation is transferred to a new owner;

(B) Only for a single location, except as provided in subdivision (a)(4), and cannot be transferred to another location. A permit shall be valid for all decks, patios and other outdoor serving areas that are contiguous to the exterior of the building in which the business is located and that are operated by the business; and

(C) Only for a business operating under the name identified in the permit application.

(4) Where an owner operates two (2) or more restaurants or other businesses within the same building, the owner may in the owner's discretion operate some or all such businesses pursuant to the same permit.

(5) A business can sell beer for both on-premises and off-premises consumption at the same location pursuant to one (1) permit.

(6) A permit holder must return a permit to the county or city that issued it within fifteen (15) days of termination of the business, change in ownership, relocation of the business or change of the business's name; provided, that notwithstanding the failure to return a beer permit, a permit shall expire on termination of the business, change in ownership, relocation of the business or change of the business's name.

(7) In the case of beer wholesalers, as defined in § 57-6-102, no county or city shall require a permit from a wholesaler unless such wholesaler operates a warehouse in such county or city.

(8) Any person, firm, corporation, joint-stock company, syndicate, or association engaged in the sale, distribution, or manufacture of beer without the permit required by this part commits a Class A misdemeanor.

(9) Nothing in this chapter shall be construed as granting counties or cities the authority to require the periodic renewal of beer permits.

(10) After July 1, 2015, a city or county shall not issue a permit under this chapter unless the applicant has been a citizen or lawful resident of the United States for not less than one (1) year immediately preceding the date upon which the application is made to the city or county.

(b) For the purpose of licensing, regulating and controlling the transportation, storage, sale, distribution, possession, receipt and/or manufacture of beer pursuant to this chapter, the counties of the state shall be classified in two (2) categories, one (1) of which is hereby designated Class A counties consisting of those counties not governed by metropolitan governments as defined in § 7-2-101, and the other category is hereby designated Class B counties consisting of those counties governed by metropolitan governments as defined in § 7-2-101.

(c) When either "county" or "counties" is used in this chapter, it means counties generally without reference to the classification of counties provided for in this section, and the use of "county" or "counties" shall cause the provision limited by the word "county" or "counties" to apply equally to Class A counties and to Class B counties. When "county legislative body" or "county legislative bodies" is used in this chapter, it means "metropolitan council" or "metropolitan councils" when applicable to Class B counties.

(d) (1) It is unlawful for any person to sell, distribute or manufacture beer without having a valid certificate indicating that purchases of beer by that person are "for resale" as that term is used in § 67-6-102(75)(A).

(2) Within ten (10) days after being issued a permit to sell, distribute or manufacture beer, a person shall file with the county or city issuing the permit and with each person from whom the person buys beer a copy of a valid certificate indicating that the purchases of beer are "for resale" as that term is used in § 67-6-102(75)(A), and shall subsequently maintain at all times a valid resale certificate on file with the county or city issuing the permit and with each person from whom the person buys beer.

(e) A city or county is authorized to seek criminal history background or fingerprint checks on applicants. Criminal background checks may include fingerprint checks against state and federal criminal records maintained by the Tennessee bureau of investigation and the federal bureau of investigation. The Tennessee bureau of investigation is authorized to assess fees for the searches in accordance with the fee schedule established by the bureaus.



§ 57-5-104 - Application fee -- Privilege tax -- Permits.

(a) Each applicant for a permit required by § 57-5-103 shall be required to pay an application fee of two hundred fifty dollars ($250) to the county or city in which the applicant's place of business is located. No portion of the fee shall be refunded to the applicant, notwithstanding whether an application is approved or denied.

(b) (1) There is hereby imposed on the business of selling, distributing, storing or manufacturing beer in this state a privilege tax of one hundred dollars ($100), notwithstanding § 57-6-112.

(2) Any person, firm, corporation, joint-stock company, syndicate or association engaged in selling, distributing, storing or manufacturing beer shall remit the tax on January 1 to the county or city in which such business is located. The tax shall be remitted to the county clerk for businesses located in the county outside the incorporated limits of any city or town, and to the official identified by the city or town in the notice required by subdivision (b)(3) for businesses located within the incorporated limits of the city or town.

(3) Counties and cities shall mail written notice to each permit holder of the payment date of the annual tax at least thirty (30) days prior to January 1. Notice shall be mailed to the address specified by the permit holder on its permit application. If a permit holder does not pay the tax by January 31 or within thirty (30) days after written notice of the tax was mailed, whichever is later, then the county or city shall notify the permit holder by certified mail that the tax payment is past due. If a permit holder does not pay the tax within ten (10) days after receiving notice of its delinquency by certified mail, then the county or city may suspend or revoke the permit or impose a civil penalty pursuant to § 57-5-108.

(4) Counties, cities or towns may utilize these tax funds for any public purpose.

(5) At the time a new permit is issued to any business subject to this tax, the permit holder shall be required to pay the privilege tax on a prorated basis for each month or portion thereof remaining until the next tax payment date.



§ 57-5-105 - Licenses or permits to sell outside of town or city limits -- Applications -- Temporary permits -- Hearings.

(a) The owner of a business desiring to sell, distribute, manufacture, or store beer in any Class A county outside the limits of any incorporated city or town shall file an application for a permit with the county legislative body or a committee appointed by the county legislative body.

(b) In order to receive a permit, an applicant must establish that:

(1) No beer will be sold except at places where such sale will not cause congestion of traffic or interference with schools, churches, or other places of public gathering, or otherwise interfere with public health, safety and morals, the county legislative body having the right to forbid such storage, sale or manufacture at places within two thousand feet (2,000') of such places of public gatherings in its discretion. Nothing in this subdivision (b)(1) shall apply to places of business that are located in the terminal or main building at public airports serviced by commercial airlines with regularly scheduled flights;

(2) No sale shall be made to minors;

(3) No person, firm, corporation, joint-stock company, syndicate, or association having at least a five percent (5%) ownership interest in the applicant has been convicted of any violation of the laws against possession, sale, manufacture, or transportation of beer or other alcoholic beverages, or the manufacture, delivery, sale or possession with intent to manufacture, deliver or sell any controlled substance or controlled substance analogue, or any crime involving moral turpitude within the past ten (10) years;

(4) No person employed by the applicant in such distribution or sale has been convicted of any violation of the laws against possession, sale, manufacture, or transportation of beer or other alcoholic beverages, or the manufacture, delivery, sale or possession with intent to manufacture, deliver or sell any controlled substance that is listed in Schedules I through V in title 39, chapter 17, part 4, or the manufacture, delivery, sale or possession with intent to manufacture, deliver or sell any controlled substance analogue, or any crime involving moral turpitude within the past ten (10) years; and

(5) No sale shall be made for on-premise consumption unless the application so states.

(c) An applicant shall disclose the following information in the application:

(1) Name of the applicant;

(2) Name of applicant's business;

(3) Location of business by street address or other geographical description to permit an accurate determination of conformity with the requirements of this section;

(4) If beer will be sold at two (2) or more restaurants or other businesses pursuant to the same permit as provided by § 57-5-103(a)(4), a description of all such businesses;

(5) Persons, firms, corporations, joint-stock companies, syndicates, or associations having at least a five percent (5%) ownership interest in the applicant;

(6) Identity and address of a representative to receive annual tax notices and any other communication from the county legislative body or its committee;

(7) That no person, firm, joint-stock company, syndicate, or association having at least a five percent (5%) ownership interest in the applicant nor any person to be employed in the distribution or sale of beer has been convicted of any violation of the laws against possession, sale, manufacture, or transportation of beer or other alcoholic beverages or any crime involving moral turpitude within the past ten (10) years;

(8) Whether or not the applicant is seeking a permit which would allow the sale of beer either for on-premises consumption or for off-premises consumption, or both of the foregoing. If a holder of a beer permit for either off-premises consumption or on-premises consumption desires to change the permit holder's method of sale, the permit holder shall apply to the county legislative body or committee appointed by such body for a new permit; and

(9) Such other relevant information as may be required by the county legislative body or its committee. An applicant or permit holder shall be required to amend or supplement its application promptly if a change in circumstances affects the responses provided in its application.

(d) Any applicant making a false statement in the application shall forfeit such applicant's permit and shall not be eligible to receive any permit for a period of ten (10) years.

(e) Any applicant seeking a license or permit under this section and who complies with the conditions and provisions of this section shall have issued to such applicant the necessary license or permit, and in the event the license or permit is refused, the applicant shall be entitled to a hearing on the application for the issuance of a license or permit. The refusal to grant a license or permit, or the refusal to grant a hearing upon a person's application for a license or permit, may be reviewed by the circuit or chancery court in the manner as authorized under § 57-5-108.

(f) Before any county legislative body or committee appointed by the county legislative body shall issue a license or permit under this section, it may cause to be published in a newspaper of general circulation a notice in which the name of the applicant and the address of the location for such license or permit, whether the application is for the sale of alcoholic beverages for on-premises consumption and the date and time of its meeting at which such application shall be considered. Such meeting shall be a public hearing for the purpose of hearing the statement of any person or such person's attorney on any application for a license or permit.

(g) (1) Temporary beer licenses or permits not to exceed thirty (30) days' duration may be issued at the request of the applicant upon the same conditions governing permanent permits. Such a temporary license or permit shall not allow the sale, storage or manufacture of beer on publicly owned property.

(2) Notwithstanding the prohibition concerning beer sales on publicly owned property in this subsection (g), in Class B counties and counties having a population in excess of three hundred thousand (300,000), according to the 2000 federal census or any subsequent federal census a temporary permit authorizing the sale of beer on public property may be issued to a bona fide charitable or nonprofit or political organization as defined in § 57-4-102, subject to the approval of the appropriate governmental authority charged with the management of such publicly owned property and the approval of the county beer board.

(h) Where a permit or license has been refused three (3) times, the applicant shall not be allowed to apply again for a permit or license on the same premises until after the expiration of one (1) year from the date of the third refusal. Nothing in this subsection (h) shall be construed as prohibiting or in any manner limiting the right of any refusal to be reviewed by the circuit or chancery court in the manner as authorized under § 57-5-108.

(i) Class A counties, by resolution of their county legislative bodies, may forbid the sale of beer within three hundred feet (300') of a residential dwelling, measured from building to building; provided, that the owner of the residential dwelling appears in person before the county beer board and objects to the issuance of such permit or license. This subsection (i) shall not apply to locations where beer permits or licenses have been issued prior to the date of adoption of such a resolution by the county legislative body, or to an application for a change in the licensee or permittee at such locations.

(j) A county legislative body may impose training or certification restrictions or requirements on employees of a permit holder, but such restrictions or requirements shall not apply to any employee who is possessed of a server permit issued by the alcoholic beverage commission pursuant to chapter 3, part 7 of this title.



§ 57-5-106 - Licensing powers of cities, towns, and Class B counties.

(a) All incorporated cities, towns and Class B counties in the state of Tennessee are authorized to pass proper ordinances governing the issuance and revocation or suspension of licenses for the storage, sale, manufacture and/or distribution of beer within the corporate limits of the cities and towns and within the general services districts of Class B counties outside the limits of any smaller cities as defined in § 7-1-101 and to provide a board of persons before whom such application shall be made, but the power of such cities, towns and Class B counties to issue licenses shall in no event be greater than the power herein granted to counties, but cities, towns and Class B counties may impose additional restrictions, fixing zones and territories and provide hours of opening and closing and such other rules and regulations as will promote public health, morals and safety as they may by ordinance provide. The ordinance power granted to a municipality by this subsection (a) does not permit a municipality to establish residency requirements for its applicants. The ordinance power granted to a municipality by this section does not permit a municipality to impose training or certification restrictions or requirements on employees of a permittee if those employees possess a server permit issued by the alcoholic beverage commission pursuant to chapter 3, part 7 of this title.

(b) Cities, towns and Class B counties may authorize the sale of beer in the rooms of regularly conducted hotels and motels and in regularly incorporated clubs and lodges.



§ 57-5-107 - Hotels and motels.

(a) Any hotel or motel licensed under this chapter and under chapter 4 of this title may dispense beer to adult guests through locked, in-room units.

(b) No person under the age of twenty-one (21) shall be issued or supplied with a key by any hotel or motel for such units. Such units may only be located in any such hotel or motel located in municipalities having a population in excess of one hundred thousand (100,000) if the voters of such municipality have approved the consumption of alcoholic beverages on the premises by referendum and in any county in which such municipalities are located if the voters of such county have approved the consumption of alcoholic beverages on the premises by referendum.



§ 57-5-108 - Revocation or suspension of permits or licenses -- Civil penalty -- Review of orders -- Pilot project concerning local and municipal beer boards.

(a) (1) (A) Permits or licenses issued under this chapter by any county legislative body or any committee or board created by any county legislative body may be revoked or suspended in accordance with this section by the county legislative body, committee or board which issued the permit or license.

(B) Permits or licenses issued under this chapter by any board or commission created by the metropolitan council of any Class B county may be revoked or suspended in accordance with this section by such board or commission.

(C) Permits or licenses issued under this chapter by the governmental body of any incorporated city, or by any committee or board created by such governmental body may be revoked or suspended in accordance with this section by the governmental body, committee or board which issued the permit or license.

(2) (A) A city, Class A county, or Class B county, or any committee, board, or commission created by these governmental bodies, shall not, pursuant to § 57-5-608, revoke or suspend the permit of a responsible vendor for a clerk's illegal sale of beer to a minor, if the permit or license holder and the clerk making the sale have complied with the requirements of § 57-5-606 as a responsible vendor under this part, but may impose on the responsible vendor a civil penalty not to exceed one thousand dollars ($1,000) for each offense of making or permitting to be made any sales to minors or for any other offense.

(B) The prohibition of subdivision (a)(2)(A) concerning the revocation or suspension of the vendor's permit shall not apply to any vendor who is not a responsible vendor under this part, or to a participating vendor, if the vendor or clerk making a sale to a minor fails to comply with the requirements of § 57-5-606. With respect to such permit or license holder, the committee, board, or commission may, at the time it imposes a revocation or suspension, offer the permit or license holder the alternative of paying a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each offense of making or permitting to be made any sales to minors, or a civil penalty not to exceed one thousand dollars ($1,000) for any other offense.

(C) Permanent revocation of beer permits may only be applied when the permit holder has at least two (2) violations within a twelve-month period.

(D) Revocation of beer permits applies only to that permit holder, or agents of the permit holder, at that location. Revocation of beer permits shall not stay with the property if the property changes hands, nor may a city, Class A county or Class B county, or any committee, board or commission created by these governmental bodies, apply penalties, suspensions or revocations to other beer permits held by the permittee at other locations.

(E) Revocation of a beer permit at one (1) location should not be the sole disqualifying factor when considering the issuance of beer permits at other locations.

(F) If, at any location that has been affected by permanent beer permit revocation, the property changes hands and no longer belongs to the permit holder, or agents of the permit holder, the new property owner may apply to the beer board for release of revocation.

(G) If a civil penalty is offered as an alternative to revocation or suspension, where allowed under subdivision (a)(2)(B), the holder shall have seven (7) days within which to pay the civil penalty before the revocation or suspension shall be imposed. If the civil penalty is paid within that time, the revocation or suspension shall be deemed withdrawn. The holder's payment of a civil penalty shall not affect the holder's ability to seek review of the civil penalty pursuant to subsection (d).

(3) A city or county may at any time accept the payment of a civil penalty, not to exceed the amounts set forth in subdivision (a)(2)(B), by a permit or license holder charged with a violation of this chapter, which payment shall be an admission by the holder of the violation so charged and shall be paid to the exclusion of any other penalty that the city or county may impose.

(b) No permit or license shall be revoked on the grounds the operator or any person working for the operator sells beer to a minor over the age of eighteen (18) years if such minor exhibits an identification, false or otherwise, indicating the minor's age to be twenty-one (21) or over, if the minor's appearance as to maturity is such that the minor might reasonably be presumed to be of such age and is unknown to such person making the sale. The license or permit may be suspended for a period not to exceed ten (10) days or a civil penalty up to one thousand five hundred dollars ($1,500) may be imposed pursuant to subdivision (a)(3). However, this shall not be construed in any way to relieve the minor from liability for making such illegal purchase as provided in § 57-5-301.

(c) Such revocation, suspension, or imposition of civil penalty may be made for any violation of any provision of this chapter or whenever it shall satisfactorily appear that the premises of any person, firm or corporation holding a permit or license under this chapter are being maintained and operated in such manner as to be detrimental to public health, safety or morals. The board in considering the suspension or revocation of a license shall consider repeated violations of any local ordinance or state law involving prohibited sexual contact on the premises of an adult oriented establishment.

(d) The action of such agency in connection with the issuance of any order of any kind, including the revocation or suspension of a license or permit, imposition of a civil penalty or the refusal to grant a license or permit under §§ 57-5-105, 57-5-106 and this section, may be reviewed by statutory writ of certiorari, with a trial de novo as a substitute for an appeal, the petition of certiorari to be addressed to the circuit or chancery court of the county in which any such order was issued.

(e) Immediately upon the grant of the writ of certiorari, the agency revoking or suspending a license or permit or imposing a civil penalty shall cause to be made, certified and forwarded to the court a complete transcript of the proceedings in the cause.

(f) This section shall be the sole remedy and exclusive method of review of any action or order that may have been issued by any county legislative body, or any committee appointed by any county legislative body, or from any board or commission authorized under §§ 57-5-105 and 57-5-106, including the refusal or failure to grant any license or permit or the imposition of a civil penalty. The Tennessee Rules of Civil Procedure shall be applicable in connection with such review. Any party dissatisfied with the decree of the court may, upon giving bond as required in other cases, appeal, where the cause shall be heard upon the transcript of the records from the circuit court.

(g) A judge of any court of record shall have the authority to supersede, stay or enjoin any order of an agency revoking, suspending or imposing a civil penalty made under the authority of this chapter for good cause shown on part of the petitioning party thereof. No circuit or chancery judge shall have the authority to grant any such extraordinary writ except the judge of a court of record to which the petition for certiorari is addressed.

(h) If a final judgment is entered by the trial court superseding the revocation or suspension order or order imposing a civil penalty, and the cause is appealed by the agency, the final judgment of the trial court shall remain in force until final appellate disposition of the cause.

(i) In instances involving only wholesale beer permits or licenses, or certificates of registration, the order of the agency suspending, revoking or failing to renew such wholesale beer permits or licenses or certificates of registration or imposing civil penalties shall as a matter of law be stayed or superseded, and the order will not be effective until final judicial review, including all available appeals, of the matter. In instances where no appeal is taken or perfected by the wholesaler within the required time as prescribed by law, the order of the agency shall become effective.

(j) The remedy provided by this section shall be the only method of reviewing orders of county legislative bodies, governing bodies or municipal corporations, boards or committees revoking or suspending licenses issued under this chapter or imposing civil penalties.

(k) Where a permit or license is revoked, no new license or permit shall be issued to permit the sale of beer on the same premises until after the expiration of one (1) year from the date the revocation becomes final and effective. The board, in its discretion, may determine that issuance of a license or permit before the expiration of one (1) year from the date of revocation becomes final is appropriate, if the individual applying for such issuance is not the original holder of the license or any family member who could inherit from such individual under the statute of intestate succession.

(l) Powers to suspend, revoke, or impose civil penalties conferred in this section upon county legislative bodies and governmental bodies of incorporated cities and any committees, commissions, or boards created by such bodies and/or governmental bodies are likewise conferred upon the commissioner of revenue as they may relate to certificates of registration and transportation permits issued by the commissioner under this chapter to any licensed brewer, wholesaler or distributor for the failure of any such person to file with the commissioner any report required by this chapter, or for the filing of a false report, or the failure to pay tax due by any such licensee under this chapter and rules and regulations promulgated pursuant thereto, or for the receipt, possession, storage or transportation of beer in violation of this chapter, or any rule and regulation promulgated by the commissioner thereunder, and for no other reason. The remedy provided by this section shall likewise be the only method of reviewing orders of the commissioner revoking or suspending certificates of registration and transportation permits issued under this chapter or imposing civil penalties.

(m) Any county, municipal or metropolitan beer board or committee may, at its discretion, revoke or suspend the permit of or impose a civil penalty pursuant to subdivision (a)(3) on any beer retailer within its jurisdiction who is found to possess beer on which the state beer barrelage tax, imposed by § 57-5-201, and the city and county wholesale beer tax, imposed by § 57-6-103, has not been paid. The burden of proof shall be upon the retail beer permit holder to show that the two (2) taxes on the beer in the permit holder's possession have been paid by showing that the beer was purchased from a Tennessee beer wholesaler, which fact shall be shown by the retailer providing a bill of sale or invoice for the beer which shall include the name and address of the wholesaler, the name and address of the retailer, the number of containers of each brand of beer purchased by the retailer, and which shall be signed by the retailer.

(n) (1) (A) As a pilot project to terminate July 1, 2014, unless extended by the general assembly, when a local or municipal beer board responsible for controlling the sale of beer or malt beverages within any county included within subsection (p), finds violations, as defined in this chapter, in the sale of beer or malt beverages consumed on-premises of an establishment located within the local or municipal beer board's jurisdiction that result in the beer board suspending the operation of or revoking the permit of the establishment where the violation occurred, the beer board is authorized to notify the executive director of the alcoholic beverage commission by certified mail, return receipt requested, of the action taken by the beer board. Such notice shall include the record of evidence and the determination made by the beer board in suspending or revoking the permit.

(B) Upon receipt of such notice, the executive director of the alcoholic beverage commission shall take the actions required pursuant to § 57-4-202(b) with respect to violations as defined in chapter 4 of this title related to the license for the sale of alcoholic beverages for consumption on the premises at the location where the violation of this chapter occurred.

(2) The suspension or revocation decision of the beer board made pursuant to subdivision (n)(1)(A) is final, and any party aggrieved thereby may appeal the decision of the beer board in accordance with the appeal procedures of this chapter.

(o) (1) As a pilot project to terminate July 1, 2014, unless extended by the general assembly, if, pursuant to § 57-4-202(c), the alcoholic beverage commission sends a certified letter, return receipt requested to the local or municipal beer board responsible for controlling the sale of beer or malt beverages within any county included within subsection (p), providing notice that the commission has suspended or revoked the license of an establishment for a violation of chapter 4 of this title, upon receipt of the certified letter, the beer board shall:

(A) Schedule a hearing for the next regularly scheduled meeting of the beer board to be held at least fourteen (14) days following the date the beer board receives the certified letter to provide an opportunity for the permit holder to appear and show cause why the permit to sell beer on the premises should not be suspended or revoked for violations of this chapter based on actions taken by the alcoholic beverage commission pursuant to § 57-4-202(c); and

(B) Notify the individual or business entity, which is listed as the permit holder at the same location where the alcoholic beverage license had been suspended or revoked, of the date and time of the hearing.

(2) If the beer board finds that a sufficient violation or violations of this chapter have occurred at such location, then the beer board shall suspend or revoke the permit to the same extent and at least for the same period of time as the alcoholic beverage commission has suspended or revoked the license of the establishment pursuant to § 57-4-202(c).

(3) If the permit holder fails to appear or decides to surrender the permit to the beer board in lieu of appearing at the hearing, the permit shall be suspended or revoked by the beer board, and no permit to sell beer or malt beverages on the premises shall be issued by the beer board to any person for the location where the alcoholic beverage commission had suspended or revoked the license pursuant to § 57-4-202(c) for the period of time included in the decision of the alcoholic beverage commission.

(4) The decision of the beer board is final, and any party aggrieved thereby may appeal the decision of the beer board in accordance with this chapter.

(p) The pilot project established by subsections (n) and (o) shall only apply in counties having a population, according to the 2010 federal census or any subsequent federal census, of: Click here to view image.



§ 57-5-109 - Proximity to schools, churches, places of public gatherings.

(a) A city or county shall not suspend, revoke or deny a permit to a business engaged in selling, distributing or manufacturing beer on the basis of the proximity of the business to a school, residence, church, or other place of public gathering if a valid permit had been issued to any business on that same location. This section shall not apply if beer is not sold, distributed or manufactured at that location during any continuous six-month period.

(b) For the purposes of this section, "on that same location" means within the boundaries of the parcel or tract of the real property on which the business was located. This section applies whether or not a business moves the building on the location and whether or not the business was a conforming or nonconforming use at the time of the move.

(c) If a business applies for a beer permit within the continuous six-month period referenced in this section, and if the city or county denies the business a permit and if the business appeals that denial, a new six-month continuous sale period shall begin to run on the date when the appeal of that denial is final.



§ 57-5-110 - Bonds of warehousemen, dealers and manufacturers -- Terms and conditions -- Alternative collateral.

(a) All persons, firms, corporations, joint-stock companies, syndicates or associations in this state storing, selling, distributing and/or manufacturing beer in this state shall execute a bond securing the payment of the taxes levied, as the state privilege tax, under provisions hereof, the bond to be payable to the commissioner of revenue and to be signed by some solvent surety company residing in or having an office and agent in the state of Tennessee, and to be approved by the commissioner.

(b) Such bond shall be conditioned upon and posted to secure the proper payment of all taxes for which the taxpayer may become liable during the taxpayer's initial license period of twelve (12) months, in the minimum penal sum of twenty thousand dollars ($20,000); provided, that after monthly reports have been received by the department which cover the initial three (3) full months of such person's operating experience, the penal sum may, upon written request of the taxpayer, be adjusted to an amount equal to no less than twice the amount of the tax required to be paid by such person per month and shall be determined by averaging such tax over the period of months immediately preceding the adjustment. If, at any time after the initial three (3) months operating experience, the commissioner shall determine the average monthly tax liability of a taxpayer to be greater than twenty thousand dollars ($20,000), the taxpayer shall be required to immediately file a rider to the taxpayer's bond to increase the penal sum of the bond to two (2) times the taxpayer's average monthly tax liability as determined by the commissioner.

(c) If, at any time after the execution of the bond, the surety thereon shall become insolvent, the commissioner may require the execution of a new bond with good and solvent surety in the same manner and with the same penalty as aforementioned, and subject to the approval of the commissioner, and any person executing a bond under this chapter may, at any time prior to default under any existing bond, apply to the commissioner for cancellation of the existing bond and for leave to file a new bond with new surety thereon in accordance with the provisions aforementioned, and shall have the right to file such new bond, at such time, by and with the approval of the commissioner.

(d) In lieu of a corporate surety on such bond as required by subsection (a), the commissioner may allow the applicant to secure such bond by depositing collateral in the form of a certificate of deposit as accepted and authorized by the banking laws of the state of Tennessee, which has a face value equal to the amount of the bond. Such collateral may be deposited with any authorized state depository designated by the commissioner.

(e) (1) If a taxpayer has been in continuous operation for three (3) consecutive years and during the preceding six (6) months has paid the special privilege tax in § 57-5-201(a)(1), for which the taxpayer is liable within the time period for payment set by the statute or rule, then the taxpayer shall not be required to execute and maintain any bond required by this section.

(2) Any taxpayer exempted from the bonding requirement of this section who fails to pay the special privilege tax in § 57-5-201(a)(1), within the time period for payment set by statute or rule shall, upon such failure, be required to execute and maintain a bond as required in this section.



§ 57-5-111 - Homemade beer.

(a) For purposes of this section:

(1) "Beer" has the same meaning as the term is defined in § 57-5-101(b); and

(2) "Homemade," with respect to the making of beer, means beer made by a person's own efforts and not for a commercial purpose, but does not require that the beer be made in the person's home.

(b) (1) No license or permit shall be required under this title for the making of homemade beer, and the possession, transportation, or storage of homemade beer, by any person if all of the following apply:

(A) The person who makes the beer receives no compensation;

(B) The beer is not sold or offered for sale; and

(C) The total quantity of beer made, in a calendar year, by the person and any other person living in the same household does not exceed one hundred gallons (100 gal.) if the household has only one (1) person of legal drinking age or two hundred gallons (200 gal.) if the household has two (2) or more persons of legal drinking age.

(2) A person who makes, possesses, transports, or stores beer in compliance with the limitations specified in subdivision (b)(1) is not a manufacturer of beer for purposes of this chapter.

(3) Any homemade beer in compliance with subdivision (b)(1) that is being transported shall be clearly identified as homemade beer.

(4) Homemade beer made in compliance with the limitations in subdivision (b)(1) may be consumed by the person who made it and the person's family, neighbors, and friends at any private residence or other private location where the possession and consumption of beer is permissible under this chapter, local ordinances, or other applicable law. This subdivision (b)(4) does not apply to licensed premises under this chapter.

(c) The use of homemade beer made in compliance with the limitations specified in subdivision (b)(1) is allowed for purposes of exhibition, demonstration, judging, tasting, or sampling or as part of a contest or competition, if the exhibition, demonstration, judging, tasting, sampling, contest, or competition is held at a private residence or on a licensed premises. Homemade beer used for purposes described in this subsection (c), including the submission or consumption of such beer, shall not be considered sold or offered for sale, and any prize awarded at a contest or competition or as a result of an exhibition, demonstration, judging, tasting, or sampling shall not be considered compensation. No fee may be charged for consumption of the homemade beer at the exhibition, demonstration, judging, tasting, sampling, contest, or competition; provided, however, an entrance fee may be charged to persons attending an exhibition, contest, or competition.

(d) (1) Notwithstanding any law to the contrary, a person who is not a permit holder under this chapter may, at a private residence, and a person who is a permit holder under this chapter may, on the permitted premises, conduct, sponsor, or host a contest, competition, or other event for the exhibition, demonstration, judging, tasting, or sampling of homemade beer made in compliance with the limitations specified in subdivision (b)(1) if the person does not sell the beer and, unless the person is the maker of the beer, does not acquire any ownership interest in the beer.

(2) No fee may be charged for consumption of homemade beer at the contest, competition, or other event; provided, however, an entrance fee may be charged to persons attending a contest, competition, or other event.

(3) If the contest, competition, or other event is held on a permitted premises, the permit holder may allow the homemade beer to be stored on the premises if the homemade beer is clearly identified and kept separate from any alcoholic beverages or beer owned by the permit holder. Any homemade beer stored on the premises shall be removed within twenty-four (24) hours after the contest, competition, or other event has ended.

(e) Any city or county may regulate contests, competitions, or other events for the exhibition, demonstration, judging, tasting, or sampling of homemade beer as described in subsection (d), including requiring a permit for the contests, competitions, or other events.

(f) No taxes levied or collected pursuant to this title shall be applicable to any homemade beer made in compliance with subdivision (b)(1).



§ 57-5-112 - Beer container size -- Labeling.

(a) Any wholesaler or retailer selling or distributing any product regulated under this chapter in a twenty-five and four-tenths ounce (25.4 oz.) container may distribute such container only if the container has affixed to it a label, printed in at least three-sixteenths inches (3/16'') type, which states "flavored beer." Nothing herein shall be construed to impose upon a brewer or importer the duty to affix the labels required under this subsection (a) prior to sale to a wholesaler.

(b) Any retail permittee or licensee under this title which elects to distribute any beer product in a twenty-five and four-tenths ounce (25.4 oz.) container is prohibited from indicating, directly or indirectly, that the product is not a flavored beer product. Any retail permittee or licensee violating this section shall be subject to sanctions imposed by law.



§ 57-5-113 - Sale of beer allowed any time authorized to sell liquor and wine -- Beer permit required.

Any establishment that is permitted to sell liquor or wine for on-premises consumption pursuant to chapter 4 of this title shall be allowed to sell beer at any time the establishment is legally authorized to sell liquor or wine; provided, that the establishment has lawfully obtained a beer permit from the appropriate jurisdiction.






Part 2 - Taxation

§ 57-5-201 - Barrel tax -- Retailers to deal exclusively with Tennessee wholesalers and manufacturers. [Expires June 30, 2016. See the Compiler's Notes.]

(a) (1) Every person, firm, corporation, joint-stock company, syndicate or association in this state storing, selling, distributing, or manufacturing such beer or other beverages as are described in this chapter shall pay a special privilege tax, in addition to all other taxes, in an amount equal to four dollars and twenty-nine cents ($4.29) per barrel of thirty-one liquid gallons (31 gals.) stored, sold, distributed by gift or sale or manufactured in this state. The tax upon barrels containing more or less than thirty-one gallons (31 gals.) shall be at a proportionate rate. Beer or other such beverage manufactured in Tennessee and thereafter exported for sale, distribution or gift, or dispensed gratuitously and consumed on the premises, shall not be included in the measure of the tax liability hereby provided for. The commissioner of revenue is authorized to promulgate rules and regulations for the purpose of securing the exemption hereby given and for the purpose of preventing such exemption from being claimed in the case of beer sold, distributed or given away in Tennessee. The burden shall be on the manufacturer claiming exemption to establish to the satisfaction of the collection officers that the beverage manufactured in Tennessee is exempt under this subsection (a).

(2) Notwithstanding any provision of this section or law to the contrary, any revenue generated from the increase in tax rates from three dollars and forty cents ($3.40) to three dollars and ninety cents ($3.90) shall be allocated to the highway fund for the purpose of funding programs for the prevention and collection of litter and trash and matters related thereto. No later than March 31 of each year, the department of transportation shall transmit to the governor, and the speakers of the house of representatives and senate a report listing the programs receiving funds generated by this subsection (a), the amount of funds received by each program, and the purpose for which the funds were spent.

(b) The tax levied in subsection (a) shall be a state tax and no county, municipality or taxing district shall have power to levy any like tax. This tax shall not apply to beverages previously used as a measure of tax under the provisions hereof.

(c) No retail dealer of beer, as defined in § 57-5-101(b), shall purchase beer from anyone other than a licensed wholesaler located in this state, and all such purchases shall be delivered by the wholesaler to the retailer's licensed premises only or directly to the retailer at the wholesaler's licensed premises. No wholesale distributor of beer shall purchase beer from anyone other than a licensed manufacturer, importer, or other wholesaler holding a permit issued pursuant to § 57-5-101, and all such purchases shall be delivered only at a warehouse facility owned or operated by the wholesaler and located within this state. Anyone importing or causing to be imported any beer, as defined in § 57-5-101(b), shall be liable as other wholesale distributors or dealers hereunder.

(d) Anything to the contrary notwithstanding, a retail dealer of beer as defined in § 57-5-101(b) may purchase such beverages directly from a manufacturer located in Tennessee, licensed hereunder, if the sale of such beverages by the manufacturer directly to retailers is authorized by law pursuant to § 57-5-101.



§ 57-5-202 - Commissioner of revenue -- Supervision and collection of tax -- Enforcement of law.

(a) The supervision and collection of the tax imposed in § 57-5-201 is under the direction of the commissioner of revenue. The commissioner shall expend so much of four percent (4%) of the amount received thereunder each year as may be necessary to defray the expenses including clerical and mechanical help and transportation arising out of the administration of this chapter.

(b) No employee of the commissioner shall, while so employed, be interested, directly or indirectly, in the vending, storing, distributing and/or manufacturing of such beer and/or any other beverage under the penalty of dismissal from office and of five hundred dollars ($500) fine, to be recovered by indictment or presentment.

(c) The police and penal provisions of this chapter shall be enforced by members of the state highway patrol and all sheriffs, deputy sheriffs and police officers of the state and its political subdivisions. Such officers, along with inspectors, agents, representatives or officers appointed by the commissioner, shall be charged with the enforcement of the revenue provisions of this chapter. Duly authorized representatives of the department, in the discretion of the commissioner, are authorized and empowered to make arrests for violation of the revenue provisions of this chapter while on active duty engaged in enforcing the revenue provisions of this chapter.



§ 57-5-203 - Payment of tax money -- Deadline.

The tax imposed in § 57-5-201 shall be paid to the department of revenue on or before the twentieth day of the month following the month in which it accrues.



§ 57-5-204 - Default in payment of state privilege taxes -- Cancellation of certificate.

If any such person shall at any time make default in the payment of the state privilege taxes levied under provisions hereof, the commissioner shall send by registered mail, with return receipt requested, written notice and demand for payment of such delinquent tax, showing the amount thereof due and unpaid, to the surety or sureties on the bond, at the address shown thereon or to the last known address, and if the delinquent tax and all interest and penalties legally due thereon shall not be paid within ten (10) days after the mailing of such notice, the commissioner shall cancel the certificate described under § 57-5-102 and proceed against the delinquent under §§ 29-3-112 and 29-3-113 and the commissioner is authorized and empowered, and it shall be the commissioner's duty, to issue a distress warrant for the collection of all delinquent state privilege taxes due under the provisions hereof, with interest and penalty in the sum of ten percent (10%).



§ 57-5-205 - Distribution of state privilege tax -- Special census by municipality or county.

The state privilege tax collected under §§ 57-5-201 -- 57-5-204 shall be paid into the state treasury and shall be divided as follows:

(1) From the proceeds of the amount so collected, ten and five hundredths percent (10.05%) shall be paid to the several counties equally to be used by them for general purposes, ten and five hundredths percent (10.05%) shall be divided between the existing incorporated municipalities according to population to be used by them for general purposes, and forty-one hundredths percent (0.41%) shall be reserved and transferred to the department of mental health and substance abuse services to assist municipalities and counties in carrying out the Comprehensive Alcohol and Drug Treatment Act of 1973, compiled as title 33, chapter 10; title 39, chapter 17, part 4; §§ 53-11-408 and 57-3-306; and this section. Any municipality or county shall have the right to take not more than four (4) special censuses at its own expense at any time during the interim between the regular decennial federal census. Such right shall include the current decennium. Any such census shall be taken by the federal bureau of the census, or in a manner directed by and satisfactory to the department of economic and community development. The population of the municipality or county shall be revised in accordance with the special census for purposes of distribution of such funds, effective on July 1, following the certification of the census results by the federal bureau of the census, or the department of economic and community development to the commissioner of finance and administration; the aggregate population shall likewise be adjusted in accordance with any such special census, effective July 1, following certification; and

(2) The remainder of the tax collected under this section shall become a part of the general fund of the state.



§ 57-5-206 - Records -- Reports to commissioner of revenue -- Rules and regulations.

(a) Every person, firm, corporation, joint-stock company, syndicate or association in this state engaged in the storage, sale, distribution by sale or gift and/or manufacture in this state of such beer and/or other beverage shall keep invoices and all other memoranda fully descriptive thereof, and shall permit the commissioner or the commissioner's authorized agents, representatives or employees to inspect, at any time during the business hours of the day, all such articles, containers, packages, invoices, books, papers and memoranda as may be deemed necessary in the opinion of the commissioner, or the commissioner's authorized agent, representative or employee, in ascertaining whether or not the state privilege tax levied under §§ 57-5-201 -- 57-5-203 has been paid or in determining the amount of such tax as may be due.

(b) The original bill of sale or invoice or a digital copy thereof shall be kept by the wholesaler for at least two (2) years and the duplicate bill of sale or invoice shall be retained by the retailer for at least two (2) years, subject to inspection by the department or the county, municipal or metropolitan government involved.

(c) The commissioner shall have the power to require any person engaged in the storage, sale, distribution by sale or gift, and/or manufacture, in this state, of such beer and/or any other such beverages, as described above, to furnish any reports, statements or information, under oath, which may be deemed, in the opinion of the commissioner, necessary for the purpose of enforcing a compliance herewith.

(d) The commissioner is authorized and has the duty to make rules and regulations necessary, in the commissioner's opinion, to effectuate the purposes and carry out the provisions hereof, which rules and regulations shall have the force and effect of law if not in conflict with express statutory provision.



§ 57-5-207 - Failure to keep records or make reports -- Refusal to permit examination of articles used to measure tax -- Penalty.

(a) The failure of any person, firm, corporation, joint-stock company, syndicate or association required to pay the state privilege taxes levied hereby, to preserve the invoices or memoranda required by § 57-5-206, or to permit the inspection and examination of such containers, packages, or articles used as the measure of the tax, and/or invoices, books, papers and memoranda at the request of the commissioner or the commissioner's authorized agent, representative or employee, or the failure of any such person to make or furnish any report which the commissioner is authorized to require when demanded by the commissioner, is a violation hereof.

(b) Any person, firm, corporation, joint-stock company, syndicate or association violating this section is guilty of a Class C misdemeanor.



§ 57-5-208 - Tax exemption for armed forces facilities.

(a) The state tax on beer and ale shall not be applicable to beer and ale sold for consumption within the geographical boundaries of a fort, base, camp or post of the armed forces of the United States, post exchanges, ship service stores, commissaries and messes operated by the United States armed forces.

(b) The exemption of the tax herein made shall be effectuated by the department of revenue allowing wholesalers and breweries, duly licensed in Tennessee, credit for taxes paid on beer or ale sold to post exchanges, ship service stores, commissaries and messes operated and controlled by the United States armed forces, and which are instrumentalities of the government of the United States.

(c) Such credit shall be allowed only upon application made therefor to the department by the wholesaler or brewery delivering beer or ale and upon a showing, by copy of the invoice with the signature of the officer in charge of such post exchange, ship service store, commissary or mess certifying that the beer or ale was sold to and delivered to the post exchange, ship service store, commissary or mess by such Tennessee wholesaler or brewery. In addition, the application shall be supported by such other evidence as the commissioner may by regulation require.






Part 3 - Prohibited Acts

§ 57-5-301 - Sales to minors or intoxicated persons prohibited -- Employment of ex-convicts prohibited -- Hours of sale and consumption -- Loitering by minors -- Possession by minors unlawful -- Signs on vendors' premises.

(a) (1) A permit holder engaging in the business regulated hereunder or any employee thereof shall not make or permit to be made any sales to minors or persons visibly intoxicated. Prior to making a sale of beer for off-premise consumption, the adult consumer must present to the permit holder, or any employee of the permit holder, a valid, government-issued document, such as a driver's license, or other form of identification deemed acceptable to the permit holder, that includes the photograph and birth date of the adult consumer attempting to make a beer purchase. Persons exempt under state law from the requirement of having a photo identification shall present identification that is acceptable to the permit holder. The permit holder or employee shall make a determination from the information presented whether the purchaser is an adult. In addition to the prohibition of making a sale to a minor, no sale of beer for off-premises consumption shall be made to a person who does not present such a document or other form of identification to the permit holder or any employee of the permit holder; however, it is an exception to any criminal punishment or adverse administrative action, including license suspension or revocation, as provided for a violation of this section if the sale was made to a person who is or reasonably appears to be over fifty (50) years of age and who failed to present an acceptable form of identification. Responsible vendors shall post signs on the vendor's premises informing customers of the vendor's policy against selling beer to underage persons. The signs shall be not less than eight and one half inches by eleven inches (81/2'' x 11''), and contain the following language: STATE LAW REQUIRES IDENTIFICATION FOR THE SALE OF BEER. Neither the person engaging in such business nor persons employed by that person shall be a person who has been convicted of any violation of the laws against possession, sale, manufacture and transportation of intoxicating liquor or any crime involving moral turpitude within the last ten (10) years.

(2) A violation of subdivision (a)(1) is a Class A misdemeanor.

(b) (1) No alcoholic beverage within the scope hereof shall be sold between twelve o'clock midnight (12:00) and six o'clock a.m. (6:00 a.m.). No such beverage shall be sold between twelve o'clock midnight (12:00) on Saturday and eleven fifty-nine o'clock p.m. (11:59 p.m.) on Sunday. No such beverage shall be consumed, or opened for consumption, on or about any premises licensed hereunder, in either bottle, glass, or other container, after twelve fifteen o'clock a.m. (12:15 a.m.). Any county by resolution of the governing body may extend the hours for the sale of beer; provided, however, that the hours for the sale of beer in "clubs" as defined in § 57-4-102, shall conform to those hours for the sale of liquor by the drink as provided in chapter 4 of this title.

(2) A violation of subdivision (b)(1) is a Class C misdemeanor.

(3) This subsection (b) shall not affect the power of governing bodies of municipal corporations or of Class B counties by ordinance to fix the hours when such beverages may be sold within the incorporated limits of such respective municipalities or within the general services districts of Class B counties outside the limits of any smaller city as defined in § 7-1-101. Municipal corporations may authorize the sale of such beverages in their respective corporate limits on Sundays or at such hours as may be prescribed by ordinance. Class B counties may authorize the sale of such beverages on Sundays in their respective general services districts outside their urban services districts and outside the limits of any smaller city or cities or in their respective urban services districts or in both or at such hours as may be prescribed by ordinance.

(4) The governing body of any county that has adopted liquor by the drink, as provided for in chapter 4 of this title, may fix the hours for the sale of beer within the county (that part of the county outside of incorporated municipalities). This subdivision (b)(4) shall not affect business establishments selling liquor by the drink and malt beverages as authorized by chapter 4 of this title.

(5) (A) In any county in which an incorporated municipality has authorized the sale of liquor by the drink, as provided for in chapter 4 of this title, the hours for the sale of beer as defined in § 57-6-102, in that part of the county outside of incorporated municipalities and in all of its municipalities which have authorized the sale of liquor by the drink, shall be the same as the hours authorized by the rules and regulations promulgated by the alcoholic beverage commission for establishments selling liquor by the drink; provided, however, that the county legislative body of any such county and the governing body of each municipality within the county which has authorized the sale of liquor by the drink shall have the authority to extend the hours for the sale of beer as defined in § 57-6-102, within the territorial jurisdiction of each governing body. This subdivision (b)(5)(A) shall not apply to counties and municipalities that have legalized the sale of liquor by the drink by a county-wide referendum.

(B) In any jurisdiction that has elected Tennessee River resort district status pursuant to § 67-6-103(a)(3)(F) and is considered a Tennessee River resort district for purposes of chapter 4, part 1 of this title, the hours for the sale of beer within the boundaries of any such resort district shall not be less than the hours authorized for establishments selling liquor or wine for on-premises consumption.

(c) It is unlawful for the management of any place where any beverage licensed hereunder is sold to allow any minor to loiter about such place of business, and the burden of ascertaining the age of minor customers shall be upon the owner or operator of such place of business.

(d) (1) (A) It is unlawful and punishable as provided in § 57-5-303, for any minor to purchase or attempt to purchase any such beverage.

(B) (i) In addition to any criminal penalty established in this section, a court in which a person younger than twenty-one (21) years of age but eighteen (18) years of age or older is convicted of the purchase or attempt to purchase or possession of beer in violation of this section shall prepare and send to the department of safety, driver control division, within five (5) working days of the conviction an order of denial of driving privileges for the offender.

(ii) The court and the department of safety shall follow the same procedures and utilize the same sanctions and costs for an offender younger than twenty-one (21) years of age but eighteen (18) years of age or older as provided in title 55, chapter 10, part 7, for offenders younger than eighteen (18) years of age but thirteen (13) years of age or older.

(2) Any person who purchases any such beverage for or on behalf of a person under twenty-one (21) years of age commits a Class A misdemeanor and, in addition to the punishment authorized by § 40-35-111, shall be punished pursuant to § 39-15-404.

(3) Any person under twenty-one (21) years of age who knowingly makes a false statement or exhibits false identification to the effect that the person is twenty-one (21) years of age or older to any person engaged in the sale of alcoholic beverages licensed hereunder for the purpose of purchasing or obtaining the same is guilty of a misdemeanor. In addition to any criminal penalty established by this subdivision (d)(3), a court in which a person younger than twenty-one (21) years of age but eighteen (18) years of age or older is convicted under this subdivision (d)(3) of a second or subsequent offense shall prepare and send to the department of safety, driver control division, within five (5) working days of the conviction, an order of denial of driving privileges for the offender for a period not to exceed one (1) year. The offender may apply to the court for a restricted driver license. The judge shall order the issuance of a restricted motor vehicle operator's license, in accordance with § 55-50-502. The court and the department shall follow the same procedures and utilize the same costs for a person younger than twenty-one (21) years of age but eighteen (18) years of age or older as provided in title 55, chapter 10, part 7, for offenders younger than eighteen (18) years of age but thirteen (13) years of age or older.

(A) If the person violating this subdivision (d)(3) is less than eighteen (18) years of age, the person shall be punished by a fine of not less than fifty ($50.00) nor more than two hundred fifty dollars ($250) and not less than twenty (20) hours of community service work, which fine or penalty shall not be suspended or waived. The fine imposed by this subdivision (d)(3)(A) shall apply regardless of whether the violator cooperates with law enforcement officers by telling them the place the alcohol was purchased or obtained or from whom it was purchased or obtained.

(B) If the person violating this subdivision (d)(3) is eighteen (18) years of age or older but less than twenty-one (21) years of age, the person shall be punished by a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) or by imprisonment in the local jail or workhouse for not less than five (5) days nor more than thirty (30) days. The penalties imposed by this subdivision (d)(3)(B) shall apply regardless of whether the violator cooperates with law enforcement officers by telling them the place the alcohol was purchased or obtained or from whom it was purchased or obtained.

(e) (1) It is unlawful for any person under twenty-one (21) years of age to have in the person's possession beer for any purpose, and it is unlawful for any such minor to transport beer for any purpose except the same be in the course of employment.

(2) A violation of subdivision (e)(1) is a Class A misdemeanor.

(3) Any person under twenty-one (21) years of age found to have violated subdivision (e)(1) shall, regardless of the final disposition of such violation, have the right to have the records, as defined in § 40-32-101, of such violation destroyed after the passage of six (6) months from the date of the violation. Such destruction shall occur upon motion of the person to the court which heard the violation and shall be without cost to such person.

(f) Vendors shall post signs on the vendor's premises informing customers of the vendor's policy against selling beer to underage persons. The signs shall be not less than eight and one half inches by five and one half inches (81/2'' x 51/2''), and shall contain the following language: IF YOU AREN'T 21 AND ARE IN POSSESSION OF BEER, YOU COULD LOSE YOUR DRIVER LICENSE.



§ 57-5-303 - Violation of law, rule or regulation -- Penalties.

(a) Any violation of this chapter or rule or regulation of the commissioner of revenue or the violations of any rule or regulation of a county legislative body, metropolitan council or city legislative body relative to the conducting of the beer or like beverage business as defined in § 57-5-101 is a Class C misdemeanor where the penalty is not otherwise fixed.

(b) A violation of this section involving either unlawful possession or illegal transportation, or both, of over one hundred (100) cases of twenty-four (24) twelve ounce (12 oz.) cans of beer or other light alcoholic beverage, or the equivalent thereof with respect to quantity or the kinds of containers, is a Class E felony.

(c) Upon the second conviction of any person engaging in a business regulated under this chapter of making, or permitting to be made, any sale of alcoholic beverages, beer or wine to a person under twenty-one (21) years of age in violation of this chapter, such person is guilty of a Class E felony. In addition, upon the second such conviction, the permit or license of such person shall be automatically and permanently revoked regardless of any other punishment actually imposed.

(d) Each violation of this chapter shall constitute a separate and distinct offense.



§ 57-5-304 - Outdoor advertisement at retail beer establishments.

(a) No outdoor sign, advertisement or display that advertises beer may be erected or maintained on the property on which a retail beer establishment is located other than one (1) sign, advertisement or display which makes reference to the fact that the establishment sells beer but does not use brand names, pictures, numbers, prices or diagrams relating to beer.

(b) This section shall not apply to any sign, advertisement or display erected or maintained by or at the request of a temporary beer permittee or to any sports arena, stadium or entertainment complex.






Part 4 - Transportation

§ 57-5-401 - Transportation of beer and light alcoholic beverages into state -- Documents required -- Carrier's tax liability.

(a) Any person engaged in transporting any beer and/or other such beverages from any point outside of this state to any point within this state shall possess during the entire time engaged in transporting such beverages in this state an invoice, bill of sale, or bill of lading, showing the true name and address of the consignor, the true name and address of the licensed brewery, wholesaler or distributor to whom such beverages are to be delivered, and the quantity of such beverages, except a common carrier maintaining a permanent office within this state where complete records of all beer and/or other such beverages transported from without this state are kept and open to inspection by the commissioner or the commissioner's duly authorized agent at all reasonable times.

(b) When any common carrier transporting beer as defined in § 57-5-101(b) to a point within this state or any insurance company insuring such products comes into possession of such products by virtue of the same being damaged or otherwise unaccepted by the consignee of such product, such common carrier or insurance company shall become liable for the tax imposed under this chapter, unless proof deemed satisfactory to the commissioner is furnished to the commissioner by such carrier or insurance company showing that such products have been destroyed or shipped to a point without this state and, therefore, have not been sold or consumed in this state. The imposition of liability for the tax under the circumstances as hereinabove stated shall not be construed as authorizing the sale of such products in this state by either common carriers or insurance companies unless otherwise licensed to do so.



§ 57-5-402 - Unauthorized change of consignee or place of delivery prohibited.

(a) It is unlawful for any person to present or tender for transportation to any carrier, or to any officer, agent, employee, or other person acting or assuming to act for such carrier, any beer and/or other such beverages for delivery to any person other than the consignee designated by such person offering the same for shipment, or for the purpose of directly or indirectly effecting a delivery thereof to any person not permitted to receive the same as consignee thereof, under this part, or of any rule or regulation of the commissioner, or to any person not the actual bona fide consignee thereof.

(b) It is also unlawful for any person through any such carrier to deliver any such beverages to any person, or at any point or place other than the person and/or destination designated in the bill of lading or transportation contract therefor, or to accept for transportation and/or delivery any shipment of such beverages knowing that such shipment is intended for any person not permitted to receive the same under this part or any rule or regulation of the commissioner.



§ 57-5-404 - Intrastate transportation without payment of tax unlawful -- Documents required -- Prima facie evidence of violation.

(a) It is unlawful for any person to transport from any point within this state to another point within this state any beer and/or other such beverages on which the tax imposed in § 57-5-201 has not been paid, except for immediate delivery to a licensed brewery, wholesaler or distributor in this state.

(b) Any person engaged in transporting any beer and/or other such beverages on which the tax imposed in § 57-5-201 has not been paid from any point within this state to another point within this state shall possess during the entire time engaged in transporting such beverages an invoice, bill of sale or bill of lading showing the true name and address of the consignor, the true name and address of the licensed brewery, wholesaler or distributor to whom such beverages are to be delivered and the quantity of such beverages by character and contents of the containers.

(c) If such person fails to produce an invoice or bill of sale or recorded evidence, or if when produced it fails to comply and accurately disclose such information, the same shall be prima facie evidence of the violation of this chapter.



§ 57-5-405 - Documents required by other than common carrier, brewery, wholesaler or distributor making deliveries to customer.

(a) In order to assure that the tax provided herein has been paid, every person who shall possess or transport any such beverages within this state in excess of five gallons (5 gals.) (other than a common carrier or a licensed brewery, wholesaler or distributor engaged in making regular deliveries of beer and/or other such beverages to their customers) shall possess, during the entire time the person is in possession of or is engaged in transporting such beverages within this state, an invoice, bill of sale or bill of lading showing the date of purchase or shipment, the true name and exact address of the seller or consignor and the true name and exact address of the purchaser or consignee. The burden of proof shall be upon the person possessing or transporting any such beverages to establish to the satisfaction of the collection officers that the invoice, bill of sale or bill of lading possessed by the person and offered as evidence that the tax thereon has been paid does, in fact, relate to the identical beverages then possessed or being transported.

(b) Any property confiscated as contraband solely for failure to have the documents required by this section may be returned upon order of the commissioner, without the necessity of a hearing, upon a showing satisfactory to the department of revenue that taxes imposed by the state of Tennessee upon such items have been paid.



§ 57-5-406 - No purchases authorized from unlicensed seller -- Defenses -- Shipping, receiving or accepting packages with false or misleading statements unlawful.

(a) No person shall purchase or agree to purchase any beer and/or other such beverages from any person within this state who does not at the time of such purchase hold a license authorizing the seller to sell or agree to sell such beverages to such purchaser. It shall be a matter of defense only that such purchaser did not in good faith know that the seller did not hold a license authorizing the seller to sell or agree to sell beer to the purchaser, and did not have reasonable ground to believe that the seller did not hold such license.

(b) No person shall solicit or receive any order for any such beverages in violation of this part, or give any information of how the same may be obtained in violation of this part.

(c) It is unlawful for any consignee to accept or receive any package containing any beer upon which appears any statement, label, address, superscription, shipping directions, legend or design known to the consignee to be false or misleading, or for any carrier or other person to consign, ship, transport, or deliver any such package, knowing any such statement, label, address, superscription, shipping directions, legend or design to be false or misleading.

(d) It is unlawful for any person to make a false statement for the purpose of obtaining any such beverages to any railroad, express or transportation company or any person engaged in the business of transporting goods, wares, and merchandise for the purpose of obtaining the shipment, transportation or delivery of any beer and/or other such beverages.



§ 57-5-407 - Interstate shipments through Tennessee excepted from part.

This part shall not be construed as being applicable to interstate shipments through the state of Tennessee where such shipments are accompanied and supported by proper invoices or bills of lading containing such information as the commissioner may require.



§ 57-5-408 - Documents required for interstate shipment -- Display and inspection.

(a) It is unlawful for any person to transport into the state of Tennessee upon any public roadway or by any means whatever within this state any beer and/or other such beverages from any other state, nation or other territory unless the person accompanying and in charge of such shipment shall have present and available for exhibition such bills of lading, evidence of ownership and/or shipment as the commissioner may by rule or regulation require.

(b) No such person or driver of any vehicle, vessel, or craft shall refuse to exhibit or refuse to permit to be read and/or examined any such bill of lading, evidence of ownership and/or shipment, or refuse to permit examination of the cargo or vehicular contents by an agent or employee of the commissioner or any police officer, highway patrol officer, sheriff, deputy sheriff or duly authorized officer of a municipal corporation within the state of Tennessee or governmental division thereof. Each, any and all of such officers are entitled to demand, examine and/or read the same, and a refusal to produce the documents referred to in this section or voluntarily permit examination of cargo or vehicular contents is a violation of this part.



§ 57-5-409 - Contraband -- What constitutes -- Confiscation.

(a) Any beer as defined in § 57-5-101(b) sold or offered for sale by, or in possession of, a retailer purchased from any person, firm or corporation, except a Tennessee wholesaler or distributor licensed in this state, is declared to be contraband and shall be subject to confiscation by the commissioner or any duly authorized representative, highway patrol officer, sheriff or other peace officer.

(b) Any beer or other beverages described in § 57-5-101 imported into this state, in transit within this state, or in possession of a person or firm within this state not in accordance with any of the requirements of §§ 57-5-104 (except permit requirements on wholesalers in counties or cities in which they do not have an established location or place of business), 57-5-201, 57-5-206, 57-5-207, 57-5-401 -- 57-5-406, 57-5-408 or 57-5-414 and the rules and regulations promulgated under them are declared to be contraband, and it, along with any vehicle in which it is being transported which is not a common carrier, may be seized, either with or without a warrant, by the commissioner or any duly authorized representative, highway patrolman, sheriff, or other peace officer. Any beer or other beverages or vehicles so seized shall be delivered promptly to the department for disposition.

(c) Any beer so seized may, in the discretion of the commissioner, be deposited with a duly licensed Tennessee wholesaler or distributor, located nearest to the site of the seizure, engaged in handling the particular brand of beer involved. Such deposit shall be evidenced by a receipt issued to the commissioner by such wholesaler or distributor, stating the quantity and brand name of such beer so deposited. The receipt may subsequently be exchanged with the wholesaler or distributor issuing it for salable beer of the same quantity and brand name by any person or persons who may be entitled thereto or to the proceeds of the sale thereof in accordance with this chapter. Such receipts shall be admissible as evidence in any administrative hearing or any civil or criminal court hearing or trial.

(d) If, incidental to a confiscation of contraband as defined herein, there is discovered any intoxicating liquor deemed to be held or transported illegally within the purview of § 57-3-411, § 57-9-201 or § 57-9-202, the confiscating officer is hereby empowered and required to seize such liquor, notwithstanding the fact that such officer may not otherwise be empowered to take such action under such section. Any intoxicating liquor seized pursuant hereto shall be delivered promptly, as provided by § 57-3-411, § 57-9-201 or § 57-9-202, whichever is appropriate, to the alcoholic beverage commission for sale or disposition as contraband in accordance with chapters 2-4, or 6 of this title, whichever is appropriate.



§ 57-5-410 - Notification of seizure -- Claims.

(a) Upon confiscation, or as soon thereafter as practicable, written notice shall be given by the department of revenue to the person from whom the confiscation was made and to all others with a legal interest in the property confiscated who are either made known to the department or who, by reasonable examination of public records of titles and liens, should have been discovered. Such written notice shall state: a description of the property confiscated, the reason for confiscation, the method for seeking recovery, the time limit for seeking recovery, and the result of failure to seek or obtain recovery by the designated method. Such notice may be by personal delivery or by mail either of which may be made to the last known address of the interested party.

(b) Any person claiming any property so seized as contraband goods may, within ten (10) days of such notice, and after executing a bond for costs with one (1) or more good and solvent sureties in the sum of two hundred fifty dollars ($250) made payable to the state of Tennessee, or upon executing a pauper's oath as provided by law, file with the commissioner at Nashville a claim in writing requesting a hearing and stating the person's interest in the property seized. The commissioner shall set a date for hearing within ten (10) days from the date the claim is posted or received.

(c) In any hearing convened upon proper petition of an interested party, the initial burden shall be upon the state to show by a preponderance of the evidence that the property in question was of such nature or was used in such manner as to be declared as contraband. Upon meeting this burden, the property shall be forfeited as provided by law unless the claimant shall prove that the claimant is nevertheless qualified under this chapter, or otherwise, to recover the property in question.

(d) (1) Whenever in any proceeding under this section a claim is filed for any vehicle, aircraft or boat seized, as hereinabove provided, the commissioner shall not allow the claim unless and until the claimant proves that:

(A) The claimant has an interest in such vehicle, aircraft or boat, as owner or otherwise, which was acquired in good faith;

(B) The claimant had at no time any knowledge or reason to believe that it was being or would be used in the violation of laws of the United States or of the state of Tennessee relating to beer as defined in § 57-5-101(b); and

(C) If it appears that the interest asserted by the claimant arises out of or is in any way subject to any contract or agreement under which any person having a record or reputation for violating laws of the United States or any state relating to beer as defined in § 57-5-101(b) has a right with respect to such vehicle, aircraft or boat, that before such claimant acquired the interest, or such other person acquired the right under such contract or agreement, whichever occurred later, the claimant, claimant's officer or agent, made inquiry and was informed, in answer to the inquiry at the headquarters of the sheriff, chief of police, principal federal internal revenue officer engaged in the enforcement of the beer laws, or other principal local or federal law enforcement officer of the locality in which such other person acquired the right under such contract or agreement, of the locality in which such other person then resided, and of each locality in which the claimant has made any other inquiry as to the character or financial standing of such other person, that such other person had no such record or reputation.

(2) Provided, however, that in the case of a first offense of violating this chapter, and after hearing provided for herein, subdivision (d)(1) may, in the discretion of the commissioner, be waived and claim of owner or lienholder may be honored.

(e) The commissioner may designate a hearing officer from the department to conduct the hearings provided for in this section, who shall make findings of fact, conclusions of law, and proposed orders based thereon. If the commissioner concurs, the commissioner shall issue the order; or the commissioner may, upon review of the record, make such findings, conclusions, and issue such orders as, in the commissioner's discretion, the record justifies.

(f) Pending any proceeding to recover any beer as defined in § 57-5-101(b) and/or any vehicle seized as contraband under this chapter, or pending any appeal of the action taken by the commissioner as a result of any such proceeding, the commissioner may order delivery thereof to any claimant who shall establish the right to immediate possession thereof, and who shall execute, with one (1) or more sureties approved by the commissioner, and deliver to the commissioner, a bond in favor of the state of Tennessee for the payment of a sum double the appraised value thereof as of the time of the seizure. The condition of the bond shall be that the obligors shall pay to the state, through the department, the full value of the goods or property when seized, unless upon a final determination by the commissioner or the courts the property shall be awarded to the claimant. The full value of the goods or property seized shall be determined by the commissioner and such determination shall be presumed to be correct in the absence of any proof to the contrary being submitted by the claimant.



§ 57-5-411 - Disposition of seized property -- Application of proceeds -- Taxes paid before delivery of property.

(a) In the event the ruling of the commissioner is favorable to the claimant, the commissioner shall deliver to the claimant the property so seized. If the ruling is adverse to the claimant, or if a hearing is not applied for in writing within the ten (10) days following notice, and the commissioner determines the products to be salable, the commissioner is authorized to order sale of the property in the manner as herein provided, applying the proceeds from the sale first to the costs incurred in the seizure and sale of such articles and the balance, if any, to the state general fund, to be apportioned as tax under § 57-5-205. In the case of any contraband property seized by any law enforcement officer of any incorporated municipality or of any county and turned over by them to the department for confiscation, there shall be paid to the municipality or to the county served by such officer fifty percent (50%) of the net proceeds thereof. Any such beer, other beverages or vehicles so seized and ordered sold by the commissioner shall be sold at public sale by the department of general services, and the procedure to be followed shall be the same as now authorized by law under § 67-4-1021. It shall be incumbent upon the commissioner to notify a Tennessee distributor handling the same brand(s) of beer and/or other such beverages as that seized of such seizure and impending sale. All confiscated beer, suitable for sale at retail, shall first be offered for sale to the Tennessee wholesaler located nearest the site of the seizure engaged in handling the particular brand of beer involved at the same per case price (state beer barrelage tax included) that the wholesaler would be required to pay for such beer at the brewery. All confiscated beer "suitable for sale at retail" not purchased within ten (10) days by the Tennessee wholesaler, after being notified that such beer had been confiscated and was being offered for sale to such wholesaler, then shall be sold at public sale by the department of general services.

(b) The seventeen percent (17%) wholesale beer tax as authorized in § 57-6-103 shall be added to the public sale price and the funds derived shall be remitted to the city in which the public sale is held. "Suitable for sale at retail" is determined by the commissioner.

(c) The commissioner, before delivering any seized property to the successful bidder, shall require any tax due thereon to be paid to the department of revenue. Any seized beer or other beverages not sold within ninety (90) days following hearing, or declared to be unsalable by the commissioner, shall be destroyed by the commissioner in a manner which the commissioner may prescribe.



§ 57-5-412 - Costs and fees of hearing.

(a) Costs incurred in each hearing, including witness fees, mileage expenses and all fees of sheriffs for serving any notices or subpoenas, shall be taxed as costs by the commissioner or the commissioner's authorized representative. All costs and fees for witnesses and/or sheriffs shall be advanced or collected as provided in the case of witnesses attending upon cases in courts of record, and the service of subpoenas requiring their attendance and testimony.

(b) If, upon the hearing, the claimant shall be found by the commissioner, or the commissioner's authorized representative, to be guilty of the matters charged, all of the costs provided for in subsection (a) shall be taxed and charged against the claimant, but if the charge against such claimant shall be dismissed, then such costs shall be paid by the commissioner out of the funds collected under this chapter, after approval by the commissioner, and shall be and constitute lawful expenditures hereunder.



§ 57-5-413 - Review of action of commissioner.

Any action of the commissioner shall be reviewable by a petition for a common-law writ of certiorari in the chancery or circuit court of the county in which the offense occurred, which petition shall be filed within ten (10) days from the date of such action. Immediately upon the grant of the writ of certiorari, the commissioner shall cause to be made, certified and forwarded to the court a complete transcript of the proceedings in the cause, which shall contain all the proof submitted before the commissioner. The decision of the commissioner shall be reviewed solely upon the pleadings and transcript of the proceedings before the commissioner, and neither party shall be entitled to introduce any additional evidence in the court. The scope of any review proceedings involving persons already licensed as Tennessee beer wholesalers under this chapter shall be governed by § 57-5-108 instead of the procedure set forth herein.



§ 57-5-414 - Inspection of products, records, documents and premises -- Violation.

Every distributor or dealer in beer or other such beverages shall permit the commissioner, or the commissioner's authorized agent or representative, to inspect at any time all products, invoices, books, papers and memoranda as may be deemed necessary by the commissioner in ascertaining whether or not the tax levied under this chapter has been paid, or in determining the amount of such tax due. No licensed distributor or dealer shall be permitted to claim any part of the premises whereon the business was conducted to be exempt from inspection as being the licensed distributor's or dealer's dwelling or home, the application for certificate of registration under this chapter being declared an express waiver of such claim. All persons failing to permit the examination of such products, invoices, books and other memoranda, including the general books, both operating and proprietary ledgers, etc., or interfering with the orderly inspection or examination thereof, or failing to file such reports as may be required by the commissioner, is guilty of a misdemeanor.



§ 57-5-415 - Enforcement authorities.

(a) Any duly authorized representative, agent or employee of the department of revenue who has been designated by the commissioner to enforce this chapter is authorized and empowered to execute search warrants and do all acts incident thereto, in the same manner as search warrants may be levied by sheriffs and other peace officers. Inspectors, agents, representatives or officers appointed by the commissioner shall be cloaked with and have the duty, power and authority as a police officer to enforce the revenue provisions of this chapter and in the illegal traffic of untaxed beer products. The highway patrol shall likewise have concurrent authority to assist in the enforcement of this chapter and in the illegal traffic of untaxed beer products.

(b) Any duly authorized representative or employee of the department who has been specifically designated by the commissioner to enforce § 57-5-409 is hereby authorized and empowered to go armed or carry a pistol while on active duty engaged in enforcing § 57-5-409.



§ 57-5-416 - Storage at other than address designated on permit unlawful.

Unless authorized in writing by the appropriate county, municipal or metropolitan beer board or committee to do so, it is unlawful for any retailer to store beer at any place other than the address designated on the retailers' beer permit.






Part 5 - Beer Wholesaler-Supplier Relations

§ 57-5-501 - Purpose.

The legislative intent and purpose of this part is to provide a structure for the business relations between suppliers and wholesalers of beer which:

(1) Motivates suppliers and wholesalers to devote reasonable efforts and resources to the sale, distribution and quality control of beer in this state;

(2) Provides for the private settlement of disputes between suppliers and wholesalers as an alternative to civil litigation, which would consume the time and resources of the parties and the judicial system; and

(3) Promotes public health, safety and welfare.



§ 57-5-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agreement" means any agreement between a wholesaler and a supplier, oral or written, whereby a wholesaler is granted the right to purchase and sell a brand or brands of beer with an alcoholic content of five percent (5%) by weight or less sold by a supplier;

(2) "Ancillary business" means:

(A) A business owned by a wholesaler, by a substantial stockholder of a wholesaler, or by a substantial partner of a wholesaler, the primary business of which is directly related to the transporting, storing or marketing of the supplier's products; or

(B) A business owned by a wholesaler, a substantial stockholder of a wholesaler, or by a substantial partner of a wholesaler, which recycles empty beverage containers;

(3) "Designated member" means:

(A) The spouse, child, grandchild, parent, brother or sister of a deceased individual who owned an interest in a wholesaler;

(B) Any person who inherits an ownership interest in a wholesaler;

(C) The appointed and qualified personal representative and the testamentary trustee of a deceased individual owning an interest in a wholesaler; or

(D) The person appointed by a court as the guardian or conservator of the property of an incapacitated individual owning an interest in a wholesaler;

(4) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade, as defined in and interpreted under § 47-2-103(1)(b);

(5) "Person" means any individual, partnership, corporation, association, syndicate, or any other combination of individuals;

(6) "Reasonable standards and qualifications" means those criteria established and consistently applied by a supplier to wholesalers in Tennessee and adjoining states who:

(A) Have entered into, continued or renewed an agreement with the supplier during a period of twenty-four (24) months prior to the proposed transfer of the wholesaler's business; or

(B) Have changed managers or successor managers during a period of twenty-four (24) months prior to the proposed change in manager or successor manager of the wholesaler's business;

(7) "Retaliatory action" includes, but is not limited to, the refusal to continue an agreement or a material reduction in the quality of service or quantity of products available to a wholesaler under an agreement, which refusal or reduction is not made in good faith;

(8) "Substantial stockholder" or "substantial partner" means a stockholder of or partner in the wholesaler who owns an interest of ten percent (10%) or more of the partnership or of the capital stock of a corporate wholesaler;

(9) "Supplier" means a manufacturer or importer of beer;

(10) "Transfer of wholesaler's business" or "transfer of the wholesaler's business" means the voluntary sale, assignment or other transfer of all or control of the business, or all or substantially all of the assets of the wholesaler, or all or control of the capital stock of the wholesaler, including without limitation the sale or other transfer of capital stock or assets by merger, consolidation or dissolution, or of the capital stock of the parent corporation, or of the capital stock or beneficial ownership of any other entity owning or controlling the wholesaler; and

(11) "Wholesaler" means a person or entity that sells beer to retailers, but does not include any manufacturer authorized to sell directly to retailers pursuant to § 57-5-101.



§ 57-5-503 - Prohibitions.

The following are prohibited under this part:

(1) A wholesaler shall not:

(A) Transfer the wholesaler's business without giving the supplier written notice of the proposed transfer of the business as required by this part; or

(B) Transfer the wholesaler's business without receiving the supplier's written approval for the proposed transfer, where required by an agreement and consistent with this part.

(2) A supplier shall not:

(A) Coerce, or attempt to coerce, any wholesaler to do any illegal act or to violate any law or regulation either by threatening to amend, modify, cancel, terminate, or refuse to renew any agreement existing between the supplier and the wholesaler, or by any other means;

(B) Coerce, or attempt to coerce, any wholesaler to accept delivery of any beer or other commodity which has not been ordered by the wholesaler or, if ordered, has been cancelled by the wholesaler in accordance with reasonable cancellation procedures of the supplier. A supplier may impose reasonable inventory requirements upon a wholesaler if the requirements are made in good faith and are generally applied to other wholesalers in Tennessee and adjoining states having an agreement with the supplier;

(C) Withhold delivery of beer ordered by a wholesaler or change a wholesaler's quota of a brand or brands if the withholding or change is not made in good faith;

(D) Require a wholesaler to purchase one (1) or more brands of beer or other products in order for the wholesaler to purchase another brand or brands of beer for any reason. If a wholesaler has agreed to distribute a brand or brands before March 1, 1990, that wholesaler shall continue to distribute the brand or brands in conformance with this part;

(E) Require a wholesaler to assent to any condition, stipulation or provision unreasonably limiting the wholesaler's right to sell a brand or brands of beer or other products of any other supplier;

(F) Require a wholesaler to submit audited financial information, including, but not limited to, profit and loss statements, balance sheets, financial records or specific information regarding competitive brands, as a condition of renewal or continuation of an agreement;

(G) Require a wholesaler by any means to participate directly in or contribute to any local or national advertising fund or purchase any merchandising material controlled either directly or indirectly by the supplier;

(H) Require a wholesaler to terminate the designation of an individual as a manager or successor manager without just cause. A supplier has just cause to require termination of the designation of an individual as a manager or successor manager only if the person designated by the wholesaler fails to meet reasonable standards and qualifications. In any action challenging such termination, the supplier shall have the burden of proving that such person fails to meet such standards and qualifications;

(I) Take any retaliatory action against a wholesaler who files a complaint with any regulatory body or in any court of law regarding an alleged violation by the supplier of federal, state or local law or of any administrative rule; or

(J) Threaten to cancel or withhold credit, or to reduce the time period normally given the wholesaler to make payment on a delivery from the supplier as a means of compelling the wholesaler to meet certain standards of performance in any area of business not directly related to credit.



§ 57-5-504 - Transfer of wholesaler's business.

(a) A wholesaler shall give the supplier written notice of the wholesaler's proposed transfer of the wholesaler's business not less than thirty (30) days prior to the completion of the transfer, except in cases of transfer by inheritance, in which case the transferee shall give the supplier written notice of the transferee's ownership interest within a reasonable time after the transfer is completed.

(b) A supplier's consent shall not be required for any transfer of the wholesaler's business to a designated member or for any transfer of less than control of the wholesaler's business; however, a supplier's written consent shall be required for any transfer of the wholesaler's business to a person other than a designated member.

(c) Notwithstanding subsection (b), written consent from a supplier shall be required for any transfer of the wholesaler's business to a designated member or other transferee if any of the following conditions apply:

(1) The transferee or any owner of the transferee has been convicted of a felony under the United States Code or the laws of any state which would adversely affect the good will or interests of the wholesaler or supplier;

(2) The transferee or any owner of the transferee has had a previous alcoholic beverage license revoked or suspended by the regulatory agency of the United States government or any state, whereby service was interrupted for more than ninety (90) days;

(3) The transferee or any owner of the transferee is insolvent or has filed any voluntary or involuntary petition under any bankruptcy or receivership laws, or has executed an assignment for the benefit of creditors; or

(4) The transferee or any owner of the transferee has had any previous agreement with the supplier involuntarily terminated, cancelled, discontinued or not renewed by the supplier for good cause.

(d) If the transferee is a designated member, a supplier shall not interfere with, prevent or unreasonably delay the transfer of the wholesaler's business. An unreasonable delay is one that exceeds thirty (30) days after the intended date of transfer as set forth in the notice required by subsection (a).

(e) If the transferee is not a designated member, a supplier may not withhold consent or unreasonably interfere with or delay the transfer if the transferee meets reasonable standards and qualifications which are nondiscriminatory and material. An unreasonable delay is one that exceeds thirty (30) days after the receipt of all material information reasonably requested. The supplier shall have the burden of proving that the proposed transferee does not meet such standards and qualifications.



§ 57-5-505 - Termination or modification of agreement with wholesaler by supplier upon written notice -- Conditions.

(a) A supplier may amend, modify, terminate, cancel, discontinue or fail to renew an agreement with a wholesaler immediately upon written notice given by the supplier as provided in § 57-5-508 only if any of the following occurs:

(1) Revocation of a governmental permit held by the wholesaler, whereby the wholesaler cannot service the wholesaler's sales territory for a period of more than sixty (60) days;

(2) Insolvency of the wholesaler, the filing of any petition by or against the wholesaler under any bankruptcy or receivership law, or the assignment for the benefit of creditors or dissolution or liquidation of the wholesaler, where such condition materially affects the wholesaler's ability to remain in business;

(3) Fraud by the wholesaler in dealings with the supplier or its products that adversely affects the interests of the supplier;

(4) Violation of § 57-6-104(f), if it was done at the direction or with the knowledge of a substantial stockholder or substantial partner. If a governmental permit held by a wholesaler is suspended temporarily so that the wholesaler cannot service its sales territory for a brand or brands, then upon agreement of the supplier of that brand or brands and the wholesaler whose permit has been suspended, another wholesaler who handles the same brand or brands can service the sales territory during the period of suspension; or

(5) The wholesaler has failed to pay for beer ordered and delivered in accordance with established terms with a supplier and fails to make full payment within five (5) business days after receipt of written notice of the delinquency and demand for immediate payment from the supplier.

(b) Where the wholesaler notifies the supplier in writing by certified mail of the wholesaler's intent to cease distribution of a brand sold by the supplier, the supplier can amend, modify, terminate, cancel, discontinue or fail to renew the agreement immediately with respect to that brand.



§ 57-5-506 - Termination or modification of agreement with wholesaler by supplier in not less than 30 days upon written notice -- Conditions.

A supplier may amend, modify, terminate, cancel, discontinue or fail to renew an agreement with a wholesaler not less than thirty (30) days after written notice is given by the supplier as provided in § 57-5-508 if any of the following events occur:

(1) The supplier discontinues production or discontinues distribution in this state of a brand sold by the supplier to the wholesaler.

(A) Nothing in this section shall prohibit a supplier from conducting test marketing of a new brand of beer or a brand of beer which is not currently being sold in this state; provided, that the supplier has notified the state in writing of its plans to conduct test marketing, which notice shall describe the market area in which the test shall be conducted, the name or names of the wholesaler or wholesalers who will be selling the beer, the name or names of the brand of beer being tested, and the period of time, not to exceed eighteen (18) months, during which the testing will take place.

(B) If a supplier discontinues production or distribution in this state of a brand pursuant to this section, then that supplier cannot reintroduce that brand into this state for a period of twelve (12) months after providing the written notice required by this section.

(C) Whenever a supplier discontinues production or distribution in this state of a brand, the supplier shall be required at the wholesaler's request to purchase from the wholesaler any unsold inventory of the brand; or

(2) A stockholder or a partner of the wholesaler has been convicted of a felony under the United States Code or the laws of any state which would adversely affect the good will or interests of the wholesaler or supplier. If another stockholder or other stockholders, or partner or partners, or a designated member or members notifies the supplier in writing within thirty (30) days after the conviction of an intent to purchase the partnership interest or the stock of the offending stockholder or partner and purchases the interest or stock within a reasonable time after notice is given, then this subdivision (2) shall not apply. Any purchase of an interest or stock pursuant to this subdivision (2) will be subject to the requirements of supplier consent contained in § 57-5-504.



§ 57-5-507 - Termination or modification of agreement with wholesaler by supplier -- Prerequisites.

Except as provided in §§ 57-5-505 and 57-5-506, a supplier may not amend, modify, terminate, cancel, discontinue or refuse to renew an agreement with a wholesaler, or cause a wholesaler to resign from an agreement, unless the supplier has complied with the following requirements:

(1) The supplier shall give written notice to the wholesaler, as provided in § 57-5-508, not less than ninety (90) days prior to the effective date of the amendment, modification, termination, cancellation, discontinuance or nonrenewal;

(2) The supplier acts in good faith. The supplier shall have the burden of proving that it acted in good faith;

(3) The supplier has good cause. In any action challenging the supplier's action under this section, the supplier shall have the burden of proving that it has good cause. Good cause exists when all of the following have occurred:

(A) The wholesaler has failed to comply substantially with essential and reasonable requirements imposed upon the wholesaler by the agreement, if such requirements are not discriminatory, either by their terms or in the methods of their enforcement, as compared with requirements imposed on other wholesalers in Tennessee or adjoining states and if such requirements are not in violation of any law or regulation;

(B) The supplier first acquired knowledge of the failure described in subdivision (3)(A) not more than twenty-four (24) months before the date notification was given pursuant to this section;

(C) The supplier has given written notice to the wholesaler, stating specifically the manner in which the wholesaler has failed to comply with the agreement; and

(D) The wholesaler was given adequate opportunity to use good faith efforts to correct the failure to comply with the agreement. Adequate opportunity shall be thirty (30) days to submit a plan of corrective action to comply with the agreement and an additional ninety (90) days after the thirty-day period to correct the failure in accordance with the plan.



§ 57-5-508 - Termination or modification of agreement with wholesaler by supplier -- Notice.

Notice by a supplier of any amendment, modification, termination, cancellation, discontinuance or refusal to renew an agreement with the wholesaler shall be written, shall be made by certified mail, and shall contain all of the following:

(1) A statement of intention to amend, modify, terminate, cancel, discontinue or refuse to renew the agreement;

(2) A statement of the reason(s) for the amendment, modification, termination, cancellation, discontinuance or nonrenewal; and

(3) The date on which the amendment, modification, termination, cancellation, discontinuance or nonrenewal will take effect.



§ 57-5-509 - Disputes -- Arbitration.

Any dispute arising under this part may be settled by arbitration if every party involved in the dispute agrees to arbitrate. Arbitration shall be conducted in accordance with the Commercial Arbitration Rules of the American Arbitration Association and the laws of this state, and judgment upon the award rendered by the arbitrator(s) may be entered in any court having jurisdiction thereof. A wholesaler has the absolute right to refuse to arbitrate any dispute arising under this part.



§ 57-5-510 - Legal remedies.

(a) If a supplier engages in conduct prohibited under this part, a wholesaler with which the supplier has an agreement may maintain a civil action against the supplier to recover actual damages, all court costs, and, in the court's discretion, attorney's fees, reasonably incurred as the result of the prohibited conduct. If a wholesaler engages in conduct prohibited under this part, a supplier with which the wholesaler has an agreement may maintain a civil action against the wholesaler to recover actual damages, all court costs, and, in the court's discretion, attorney's fees, reasonably incurred as a result of the prohibited conduct. Actual damages shall include damages to any ancillary business of the wholesaler incurred as a result of the prohibited conduct.

(b) A supplier or wholesaler may bring an action for declaratory judgment for determination of any controversy arising pursuant to this part.

(c) Upon proper application to the court, a supplier or wholesaler may obtain injunctive relief against any violation of this part.

(d) The remedies provided by this section shall not abolish any other cause of action or remedy available to the supplier or the wholesaler.

(e) Any legal action taken under this part, or pursuant to a dispute arising out of an agreement or breach thereof, or over the provisions of an agreement, shall be filed in a court, state or federal, located in Tennessee, which state court is located in, or which federal court has jurisdiction and venue of, the county in which the wholesaler maintains its principal place of business in this state.



§ 57-5-511 - Waiver of rights by wholesaler prohibited -- Voluntary settlement of disputes.

A wholesaler may not waive any of the rights granted in any provision of this part and the provisions of any agreement which would have such an effect shall be null and void; however, if a good faith dispute arises between the parties as to the meaning of any rights or obligations created by this part, or the performance by a party of its obligations, the parties may enter into a written voluntary settlement of the dispute.



§ 57-5-512 - Applicability.

(a) This part applies to agreements in existence on March 1, 1990, as well as agreements entered into or renewed after that date.

(b) A transferee of a wholesaler's business that continues to operate the business shall have the benefit of and be bound by all terms and conditions of the agreement with the supplier in effect on the date of the transfer.

(c) If a particular brand or brands of beer are transferred by purchase or otherwise from one supplier to another, the new supplier shall be bound by all terms and conditions of each agreement of the previous supplier with respect to that brand or brands in effect on the date of the transfer as a condition of continuing to sell that brand or brands in this state.

(d) An agreement to purchase and sell a brand of beer shall include the right to purchase and sell each other beer marketed under the same principal brand name or trademark, regardless of any variation in any other words, names, symbols or devices used to identify such beers and regardless of any differences in the packaging, formulation or production of such beers. Notwithstanding the foregoing, an agreement to purchase and sell a brand of beer shall not include the right to purchase and sell any other beer solely as a result of the use of the manufacturer's or importer's trade name in both such beers' packaging, so long as such trade name is not part of the beers' principal brand name or trademark.

(e) This part shall only be applicable to agreements between wholesalers and suppliers related to the sale or distribution of beer with an alcoholic content of five percent (5%) by weight or less. All agreements between wholesalers and suppliers related to the sale or distribution of beer with an alcoholic content greater than five percent (5%) by weight shall be governed by title 47, chapter 25, part 15.






Part 6 - Tennessee Responsible Vendor Act of 2006

§ 57-5-601 - Short title.

This part shall be known and may be cited as the "Tennessee Responsible Vendor Act of 2006."



§ 57-5-602 - Legislative intent.

It is the intent of the legislature through the provisions of this part:

(1) To eliminate the sale of beer for off-the-premises consumption to, and consumption of beer by, underage persons;

(2) To reduce intoxication and to reduce accidents, injuries, and deaths in the state that are related to intoxication;

(3) To encourage vendors to be prudent in their selling practices of beer, and to restrict or reduce the sanctions that may be imposed in administrative proceedings by local beer boards against those vendors who voluntarily comply with responsible practices in accordance with this part; and

(4) To uniformly apply all provisions in this part statewide, including training, certification and the imposition of penalties or other sanctions for violations of this part, and that no variations from the provisions on training, certification or penalties are permissible.



§ 57-5-603 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Beer" has the same meaning as defined in § 57-5-101(b);

(2) "Beer board" means any entity issuing beer permits for off-premise consumption, pursuant to part 1 of this chapter;

(3) "Certified clerk" means a clerk who has successfully satisfied the training requirements contained in this part, and who has received certification from a responsible vendor training program;

(4) "Clerk" means any person working in a capacity to sell beer directly to consumers for off-premise consumption;

(5) "Commission" means the alcoholic beverage commission;

(6) "Responsible vendor" means a vendor that has received certification from the commission pursuant to this part;

(7) "Responsible vendor training program" means a training program related to the responsible sale of beer for off-premise consumption that has met all the statutory and regulatory requirements set forth in this part, and in commission rules and regulations; and

(8) "Vendor" means a person, corporation or other entity that has been issued a permit to sell beer for off-premise consumption.



§ 57-5-604 - Authority of commission.

The commission shall have the authority to approve all responsible vendor training programs. The commission shall establish requirements and guidelines for responsible vendor training programs and vendor and clerk certifications. The commission shall establish and keep a master list of certified clerks and clerks not eligible for certification.



§ 57-5-605 - Vendor certification -- Rules and regulations -- Monitoring and enforcing compliance -- Statistical reports by beer boards and commission.

(a) A vendor who seeks certification as a responsible vendor shall provide to the commission, pursuant to procedures adopted by the commission, evidence of compliance with the requirements of this part. Upon satisfactory proof that the vendor has complied with the requirements, the commission shall certify the vendor as a responsible vendor. Certification as a responsible vendor shall be renewed every year. Responsible vendors may have their own training programs certified, or send their employees to any training program certified by the commission.

(b) The commission shall adopt rules and regulations for monitoring compliance by responsible vendors and for revoking or suspending a responsible vendor's certification for noncompliance with this part.

(c) The commission is authorized to monitor and enforce compliance with this part. The commission may impose fines on responsible vendors whose training programs fail to satisfy or maintain the requirements of this part or commission rules. The commission may further impose fines on vendors who hold themselves out as being a responsible vendor when in fact they do not hold that status. The commission may also impose fines on responsible vendors who willfully fail to comply with the requirements of this part.

(d) Determination of compliance with the responsible vendor program is the sole province of the commission.

(e) (1) As used in this subsection (e), "beer board" means the local legislative body or committee appointed by the local legislative body having authority to issue licenses or permits under this chapter.

(2) To the extent the beer board has access to the information required pursuant to this subsection (e), the beer board shall file with the alcoholic beverage commission an annual statistical report by February 1 of each year based on the previous calendar year's information detailing the following:

(A) The total number of beer permits or licenses issued by the beer board for off-premises consumption;

(B) The number of violations for the sale of beer for off-premises consumption to a person under twenty-one (21) years of age resulting from:

(i) A "sting" conducted pursuant to § 39-15-413; and

(ii) Arrests made under conditions not related to a "sting";

(C) Whether the violation of subdivision (B) occurred at an establishment participating in the responsible vendor program;

(D) Whether if a "sting" was conducted pursuant to § 39-15-413 at an establishment participating in the responsible vendor program, the underage person used in the "sting" was unsuccessful in making the purchase;

(E) The type and number of violations other than the sale of beer for off-premises consumption to a person under twenty-one (21) years of age occurred at establishments selling beer for off-premises consumption;

(F) The name of the license or permit holder at the location where the violation occurred; and

(G) The specific penalty imposed by the beer board for each violation upon a finding that a violation occurred.

(3) The alcoholic beverage commission shall compile the statistical information received from the beer boards and file a report with the state and local government committee of the senate and the state government committee of the house of representatives by March 15 of the year in which the report is received, together with recommendations for legislative changes related to the responsible vendor program, if any are recommended by the commission.

(4) The report made pursuant to subdivision (3) shall be made available by the alcoholic beverage commission to any person filing a written request for a copy of the report.



§ 57-5-606 - Qualification for responsible vendor status.

In order to qualify for responsible vendor status, the vendor shall comply with the following requirements:

(1) (A) Require each and every clerk to successfully complete a responsible vendor training program within sixty-one (61) days of commencing employment, whether the employment is for the first time, after rehiring, or for a different responsible vendor. Responsible vendors shall, prior to employing a clerk, verify with the commission that the clerk is eligible for certification;

(B) Each clerk shall successfully complete the responsible vendor training program and after doing so, receive a certificate of completion from the program trainer in a format that is in accordance with rules promulgated by the commission. A clerk shall not be authorized to sell beer for off-premise consumption, unless the clerk has successfully completed the responsible vendor training program and has received a certificate of completion or is within sixty-one (61) days of the date of hire. The original certificate of completion shall be maintained by the responsible vendor employing the clerk. The responsible vendor shall provide the commission with the names and other identifying information as required by the commission, of certified clerks within twenty-one (21) days of the date of training; and

(C) Each clerk shall be issued a name badge by the responsible vendor employer. The name badge must have the clerk's first name clearly visible. Clerks shall wear this name badge at all times during which they are on duty;

(2) Provide instruction for its employees approved by the commission, which shall include the following:

(A) Laws regarding the sale of beer for off-premise consumption;

(B) Methods of recognizing and dealing with underage customers; and

(C) Procedures for refusing to sell beer to underage customers and for dealing with intoxicated customers;

(3) Require all certified clerks to attend at least one (1) annual meeting, at which the responsible vendor shall disseminate updated information prescribed by the commission and the responsible vendor policies and procedures related thereto. In order for the clerk's certification to remain valid, the clerk must attend an annual meeting each year following the clerk's original certification; and the responsible vendor must keep records thereof. Responsible vendors shall notify the commission if a certified clerk does not attend an annual meeting as required by this section. The commission may, at any time, require responsible vendors to disseminate to certified clerks information from the commission that is related to changes in state law or commission rules; and

(4) Maintain employment and all responsible vendor training records of all clerks.



§ 57-5-607 - Loss of certification for sale to minor.

If a beer board determines that a sale to a minor occurred by an off-premise beer permit holder, then the certification of the clerk making the sale shall be invalid and the clerk may not reapply for a new certificate for a period of one (1) year from the date of the beer board's determination. Beer boards shall report the names of such clerks to the commission within fifteen (15) days of finding that a sale to a minor occurred. The commission shall notify the responsible vendor of their certified clerks who have lost their certification within fifteen (15) days of notification by the beer board.



§ 57-5-608 - Suspension or revocation of certification.

(a) A permit under this part may not be suspended or revoked by a beer board based on a clerk's illegal sale of beer to a minor person who is not of lawful drinking age, if the clerk is properly certified and has attended annual meetings since the original certification, or is within sixty-one (61) days of the date of hire at the time of the violation.

(b) Notwithstanding subsection (a), the commission shall revoke the certification of a vendor certified as a responsible vendor, if the vendor had knowledge of the violation or should have known about the violation, or participated in or committed the violation. If the commission revokes a vendor's certification under this section, the vendor shall be penalized for the violation by the beer board as if the vendor were not certified as a responsible vendor.

(c) Notwithstanding subsection (a) or any other law, the commission shall revoke the vendor's status as a certified responsible vendor, if the vendor has two (2) violations within a twelve-month period. The revocation shall be for a period of three (3) years.



§ 57-5-609 - Responsible vendor fees -- Responsible vendor certification fund.

(a) Each entity submitting and receiving approval for a responsible vendor training program shall pay an annual nonrefundable fee of thirty-five dollars ($35.00). In addition, each responsible vendor shall pay an annual fee that is based on the number of certified clerks existing at the time a responsible vendor applies to the commission for certification. The fees shall be as follows:

(1) 0-15 certified clerks - $25.00;

(2) 16-49 certified clerks - $75.00;

(3) 50-100 certified clerks - $150; and

(4) Over 100 certified clerks - $250.

(b) The fees shall be deposited by the commission in a special agency account to be known as the responsible vendor certification fund, referred to in this part as the fund.

(c) Any fund balance remaining unexpended at the end of a fiscal year shall be carried forward into the subsequent fiscal year and shall continue to be preserved for the administration of the vendor certification program.

(d) Interest accruing on investments and deposits of the fund shall be carried forward into the subsequent fiscal year.

(e) Moneys in the fund shall be invested by the state treasurer in accordance with § 9-4-603. The fund shall be administered by the commission.

(f) Moneys in the fund shall only be expended and obligated in accordance with appropriations made by the general assembly for the purposes as provided in this part.









Chapter 6 - Wholesale Taxes

Part 1 - Wholesale Beer Tax

§ 57-6-101 - Short title.

This part shall be known as the "Wholesale Beer Tax Act."



§ 57-6-102 - Part definitions.

For the purposes of this part:

(1) "Beer" means the beverage defined in § 57-5-101(b);

(2) "County" means that portion of a county outside the corporate limits of municipalities therein;

(3) "Department" means the department of revenue;

(4) "Gross tax" means the amount of tax collected by a wholesaler;

(5) "Municipality" means any town, city or taxing district incorporated under the laws of the state of Tennessee;

(6) "Net tax" means the amount of tax to be paid to a county or municipality after deduction of the percentage due the department and the percentage retained by a wholesaler;

(7) "Person" means any individual, partnership, corporation, association, syndicate, or any other combination of individuals;

(8) "Quality control standard" means a standard under which a wholesaler determines whether beer is marketable due to product deterioration or due to improper packaging or handling by the manufacturer or wholesaler;

(9) "Retailer" means a person who sells beer for consumption and not for resale;

(10) "Wholesale" or "wholesale sale" means a sale, gift, or other transfer and delivery of beer by a wholesaler to any person other than another wholesaler, but there shall not be included within the meaning of either term any gratuitous dispensing of beer by a brewery of its own manufacture which is consumed on the premises; and

(11) "Wholesaler" means a person or entity that sells beer to retailers, including any manufacturer authorized to sell directly to retailers pursuant to § 57-5-101.



§ 57-6-103 - Levy of tax -- Disposition -- Collection.

(a) There is hereby imposed on the sale of beer at wholesale a tax equal to thirty-five dollars and sixty cents ($35.60) per barrel of thirty-one liquid gallons (31 gals.) of beer sold. The tax upon barrels containing more or less than thirty-one gallons (31 gals.) shall be taxed at a proportionate rate. Every wholesaler, on or before the twentieth day of each month, based on wholesale sales in the preceding calendar month, shall remit to each county the amount of the net tax on such person's wholesale sales to retailers and other persons in the county, and to each municipality the amount of the net tax on such person's wholesale sales to retailers and other persons within the corporate limits of the municipality.

(b) [Deleted by 2013 amendment, effective July 1, 2013.]

(c) For the purpose of this chapter, all sales made by wholesalers at the wholesalers' places of business as well as any sale or transfer contemplated by § 57-5-101(c)(2) by a manufacturer operating as a retailer to a location owned or operated by such manufacturer-retailer, shall be deemed to be wholesale sales and the tax herein imposed shall be collected on all such sales.

(d) The tax collected on any such sales made to licensed retailers shall be paid to the county or municipality in which the retailer's place of business is located, and the tax on all other sales made at the wholesaler's place of business shall be paid to the county or city in which the wholesaler's place of business is located.

(e) [Deleted by 2013 amendment, effective July 1, 2013.]

(f) Seventeen cents (17cent(s)) of the gross tax owed per barrel shall be remitted at the same time to the department, to be kept in a special fund and to be used only for expenses of the department in the administration of this chapter.

(g) Ninety-two cents (92cent(s)) of the gross tax owed per barrel shall be retained by the wholesaler or manufacturer operating as a retailer to defray the cost of collecting and remitting the tax.

(h) Any municipality having a metropolitan form of government and a population of over four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census may, by ordinance of its legislative body, designate the county clerk as the collector of the tax herein authorized for the entire metropolitan taxing jurisdiction.

(i) (1) A municipality that is annexing territory by extension of its corporate limits or a new incorporating municipality shall provide written notice of the date of the annexation or incorporation and the name and address of each retailer located in the annexed or newly incorporated territory to each wholesaler selling beer within the annexed or newly incorporated territory. The municipality shall deliver the written notice to the wholesaler's representative designated pursuant to § 57-5-105(c)(6). The tax imposed by this section shall be due to the municipality beginning with the first full calendar month after receipt of the notice required by this subsection (i) and thereafter.

(2) Taxes paid to a county pursuant to this section on sales to a retailer made before January 1, 2000, shall be deemed to satisfy any obligations that the wholesaler may have to pay taxes on the same sales to such municipality that has annexed or newly incorporated the territory where the retailer is located.



§ 57-6-104 - Wholesale prices, container sizes, and sales territories -- Regulations -- Information declared public record.

(a) Each wholesaler shall maintain a wholesale price list, and shall file the list with the department and with the tax collecting official of each county and municipality wherein the wholesaler makes wholesale sales. Notice of any change in such price list shall be delivered to the department and the tax collecting official of each county and municipality as aforementioned. Notices required herein shall be filed as follows:

(1) In case of a new business or a wholesaler acquiring a new brand not previously distributed, a price list shall be filed within five (5) days after either occurrence; and

(2) In case of any change in an existing price list previously filed, a revised price list shall be filed at least three (3) days prior to the effective date of any change.

(b) A wholesaler shall not be permitted to file a wholesale price list that reduces the price of beer on quantity sales by brand, container, material and category even though the quantity wholesale price is uniform to all retailers and to all other persons. The price shall be fixed on each brand sold by container, material and category. It shall be the same price regardless of the quantity of beer sold of a given brand by container, material and category.

(c) (1) A wholesaler shall not sponsor or participate in any price-cutting maneuver, device or promotion by changing the wholesale price of beer of a given brand, container, material and category. As used in this section, "category" means cans, returnable bottles, nonreturnable bottles, kegs and barrels; "container" means size in ounces; "material" means the principal material used to manufacture each category type, including, but not limited to, metal, glass or plastic.

(2) Nothing in this section shall prevent a wholesaler from permanently reducing the wholesale price of beer. However, any such wholesale price reduction to be construed to be permanent must remain in effect for at least three hundred sixty (360) days, or otherwise it shall be considered a wholesale beer price-cutting maneuver, device or promotion, and in direct violation of this section.

(3) Any wholesaler has the authority to increase the wholesale price of beer, and, in such an event, the increased wholesale price shall be construed and considered to be the posted wholesale beer price. There shall be no limitation on the number of increases of the wholesale price of beer allowed any wholesaler, but no increased wholesale price of beer shall be reduced by the wholesaler for at least three hundred sixty (360) days.

(4) Nothing in this section shall prevent a wholesaler from changing the wholesale price of beer on sales made only at the wholesaler's warehouse to retailers and other persons, regardless of the time element, as referred to in this section in cases of emergency where a wholesaler is unable to make delivery of beer to retail establishments.

(5) Nothing in this section shall prevent a wholesaler from raising the wholesale price of beer during a three hundred sixty (360) day posting period in an amount less than or equal to any increase in the federal excise tax or the state privilege tax levied in § 57-5-201. Such price increase shall be filed within ten (10) days of the date the tax increase takes effect.

(d) All wholesale beer price lists in their entirety are hereby declared to be a public record.

(e) Every manufacturer or importer of beer as defined in § 57-6-102 shall designate sales territories for each of its brands sold in Tennessee, and shall name one (1) licensed beer wholesaler in each territory who, within such territory, shall be the exclusive wholesaler for the brand or brands; provided, that if any such manufacturer or importer supplies more than one (1) brand, exclusive territories may be granted to a different wholesaler for the sale of each brand. No wholesaler shall distribute the specified brand or brands of beer outside such wholesaler's assigned territory, or shall knowingly sell to a retailer whose licensed retail establishment is located outside such wholesaler's assigned territory.

(f) (1) Within thirty (30) days after March 15, 1973, or within ten (10) days prior to the introduction of a new brand of beer in a territory, each manufacturer or importer shall submit to the commissioner, in duplicate, a sworn affidavit containing a description of the geographical boundaries of each territory for each brand of its products, the name and address of the wholesaler and the notarized signature of the wholesaler. Territories in effect on February 1, 1973, and those territories established for new brands entering the market subsequent to that date, shall constitute the exclusive sales territory for the brands and wholesalers involved. Should a manufacturer or importer desire to change wholesalers, or in any way alter the territory of a wholesaler for any brand, such manufacturer or importer shall file with the commissioner and each wholesaler involved, not less than ninety (90) days prior to the effective date of such change, a notarized notice of intent, in duplicate, containing:

(A) A description of the geographical boundaries of the proposed territory;

(B) The name and address of the wholesaler currently distributing such brand or brands in the territory;

(C) The name and address of the proposed wholesaler and the notarized signature of the proposed wholesaler; and

(D) The name and address of all persons or firms having a financial interest in the proposed wholesale business.

(2) The ninety-day waiting period shall be waived if the proposed change is agreeable to all parties involved.

(g) The designated territory of beer wholesalers shall be deemed to be a matter of public record, and a copy shall be made available upon request to the commissioner.

(h) A violation of this section is a Class C misdemeanor.



§ 57-6-105 - Records and reports.

(a) The department shall promulgate rules and regulations covering reports to be made, records to be kept, and other matters pertaining to the administration and enforcement of this part.

(b) Without limitation as to other matters to be covered, such rules and regulations shall require each wholesaler to report monthly to the department the quantities of the wholesale sales, broken down by unit prices and sizes and types of containers, within each county and municipality in which the wholesaler does business, and to send the tax collecting official of each county and municipality a copy of this report; provided, that wholesalers shall not be required to report sales to individual retailers.

(c) Such rules and regulations shall also require each retailer or the retailer's agent to sign a delivery ticket each time when beer is received from a wholesaler; the wholesaler shall keep the signed original or a digital copy, and the retailer shall retain the duplicate of each such delivery ticket for at least two (2) years, subject to inspection by the department, county or municipality.

(d) Each wholesaler shall keep records showing dates of sale, unit prices, quantities, and sizes and types of containers of beer sold to each individual retailer with whom the wholesaler does business, and such records shall be retained for at least two (2) years, subject to audit by the department, and/or county and/or municipality.



§ 57-6-106 - Investigations by the department.

(a) The department on its own initiative may, or upon request of any county or municipality receiving this tax shall, make investigations to determine whether the full amount of tax imposed by this part has been paid, providing that any county or municipality requesting such investigation may designate an agent to participate in the investigation. For this purpose, wholesalers and retailers shall make their books and records with respect to beer purchases, sales and inventories available for inspection and audit at all reasonable business hours, and shall furnish any information with respect to beer purchases, sales and inventories required by the department. The results of such investigations shall be reported to counties and municipalities concerned.

(b) The department, upon request of any county or municipality concerned, shall provide information available in the department with respect to the administration of this part, including the amount of tax collected and remitted, within the county or municipality.



§ 57-6-107 - Wholesaler's bond -- Collection of delinquent taxes -- Penalties.

(a) Every wholesaler shall furnish an indemnity or personal bond, satisfactory to the department and payable to the department, as agent of the counties and municipalities involved, in an amount equivalent to the amount of gross tax payable under this part, based on the wholesaler's highest month's sales in the preceding twelve (12) months or on an estimate of sales in the case of a wholesaler just commencing business. In no event shall a bond in excess of ten thousand dollars ($10,000) be required.

(b) Should any wholesaler fail or refuse to remit the tax on or before the twentieth of the month when due, the department or any county or municipality concerned may institute legal action for collection of such delinquent taxes by any method now authorized by law for the collection of delinquent privileges taxes, or by suit.

(c) In addition to the hereinabove authorized powers and penalties, the suspension and revocation powers conferred in § 57-5-108 upon county legislative bodies and other governmental bodies referred to therein are likewise conferred herein upon the commissioner, as they may relate to persons to whom certificates of registration are issued by the commissioner under § 57-5-102. Such suspension and revocation powers may be invoked for the failure of such person to file any report required by this part, or for the filing of a false or fraudulent report, or for the failure to pay tax due by any such licensee with the intent to defraud under this part and rules and regulations promulgated pursuant thereto and for no other reasons. The remedy provided by § 57-5-108 shall, likewise, be the only method of reviewing orders of the commissioner revoking or suspending such certificates of registration as authorized herein.

(d) In lieu of a corporate surety on the bond required by subsection (a), the commissioner may allow the wholesaler to secure such bond by depositing collateral in the form of a certificate of deposit as accepted and authorized by the banking laws of the state of Tennessee, which has a face value equal to the amount of the bond. Such collateral may be deposited with any authorized state depository designated by the commissioner. Interest on any deposited certificate of deposit shall be payable to the wholesaler who has deposited it as collateral, or to such person as the wholesaler or the certificate may direct.

(e) (1) If a wholesaler has been in continuous operation for three (3) consecutive years and during the preceding six (6) months has paid all taxes payable under this part on or before the twentieth of the month when due, then the wholesaler shall not be required to furnish any indemnity or personal bond required by this section.

(2) Any wholesaler exempted from the bonding requirement of this section who fails to pay any tax payable under this part on or before the twentieth of the month when due, shall, upon such failure, be required to furnish an indemnity or personal bond as provided in this section.



§ 57-6-108 - Cash sales only to retailers.

In order to effectively collect the tax levied by this part all sales of beer by wholesalers to retailers or any other persons, except sales to duly licensed wholesalers and sales within military installations as set out in § 57-6-111, shall be for cash only. The intent of this section is that wholesale sale of beer and delivery and payment therefor shall be a simultaneous transaction, and any maneuver, device or method of extending credit is expressly prohibited.



§ 57-6-109 - Breakage and shortage adjustments only at time of delivery -- Quality control.

(a) In order to accurately determine the tax to be paid, no wholesaler shall make any reduction or adjustment for loss due to shortages or damaged or broken containers, except for the actual loss from the time the beer leaves the brewery until it is delivered to the retailer.

(1) Such reductions or adjustments shall not exceed one half of one percent (0.5%) of the total monthly purchases of each wholesaler, except in cases of fire, storms, acts of God or unavoidable accidents.

(2) Any claims in excess of one half of one percent (0.5%) must be substantiated by sworn statements of at least two (2) witnesses or persons otherwise familiar with the facts concerning such loss.

(3) Any and all claims for such credits may be disapproved by the department of revenue.

(b) All beer shall be inspected and accepted by the retailer or the retailer's representative at the time of delivery and no adjustment or refund for damage, breakage or shortage shall be made by any wholesaler subsequent to the time of delivery to the retailer. A wholesaler may determine that beer sold to a retailer does not conform to quality control standards. Upon making that determination, the wholesaler may provide the retailer with replacement beer in exchange for the beer that no longer conforms to quality control standards, if the tax paid on the total amount of replacement beer is equal to the tax credit received on the beer being returned by the retailer.

(c) A wholesaler may purchase full case lots of beer previously sold to a retailer by the wholesaler at the price at which the beer was sold to the retailer:

(1) Upon determination by a county or municipality that:

(A) A retailer has surrendered or abandoned its permit to sell beer;

(B) A retailer's permit to sell beer has been revoked; or

(C) A retailer's permit to sell beer has been suspended for more than thirty (30) days; or

(2) When a retailer has in good faith discontinued business for more than thirty (30) days.



§ 57-6-110 - Gifts or inducements to retailers -- Discounts to consumers.

(a) In order to determine the exact amount of the tax and to facilitate the collection thereof, no wholesaler shall make any gift of beer or any other type of gift to any retailer, nor shall any deal be made with any retailer or any other person whereby the wholesale price of beer shall be reduced below the list price above provided for as inducement to the retailer or any other person to make larger purchases; provided, however, that a manufacturer may offer, by coupons provided by a manufacturer, a discount to the consumer to be redeemed only by the manufacturer. Neither a retailer nor a wholesaler shall participate, either directly or indirectly, in the redemption of such coupons.

(b) A violation of this section is a Class C misdemeanor.



§ 57-6-111 - Exemption of sales to armed forces installations.

The tax levied herein shall not be applicable to any beer and/or ale sold to any post exchange, ship service store, commissary, open mess, officers' club, N.C.O. club or other organization recognized by and located on any fort, base, camp or post of the armed forces of the United States. Wholesalers and brewers duly licensed in Tennessee shall be relieved of the tax imposed herein on all beer and/or ale sold at any fort, base, camp or post of the armed forces of the United States; provided, that such sales are listed on the monthly reports required herein; and provided further, that a copy of a receipt duly signed by the officer or noncommissioned officer in charge of such clubs, certifying that such beer or ale was sold to and delivered to such clubs at such fort, base, camp or post, is attached to such report.



§ 57-6-112 - Exclusiveness of tax.

Any county or municipality which collects the tax as provided herein shall not be authorized to levy any other sales tax, inspection fee or special tax of any type or kind except the privilege license fee authorized by chapter 5 of this title on the sale of beer either at retail or wholesale.



§ 57-6-113 - Enforcement of law.

Municipal and county officials are given the authority to and are charged with the responsibility of enforcing this part as well as the department.



§ 57-6-114 - Criminal penalties.

(a) A violation of this part is a Class C misdemeanor.

(b) It shall be mandatory on the local beer board to suspend the license or permit of the wholesaler for thirty (30) days for violating § 57-6-104, within the city or county where the violation was committed.



§ 57-6-115 - Damaged or unaccepted goods -- Tax liability.

When any common carrier transporting beer to a point within this state, or any insurance company insuring such beer, comes into possession of such beer by virtue of the same being damaged or otherwise unaccepted by the consignee of such beer, such common carrier or insurance company shall become liable for the tax imposed under this part, unless proof deemed satisfactory to the commissioner of revenue is furnished to the commissioner by such carrier or insurer showing that such beer has been destroyed or shipped to a point without this state and, therefore, has not been sold or consumed in this state.



§ 57-6-116 - Expenses of enforcement of law limited.

For the purpose of carrying out this part, the commissioner of revenue is authorized to transfer from any funds allocated for the operation of the department, the sum of five thousand dollars ($5,000), which sum shall be repaid out of funds received under this part. In no event shall the department be called upon to render greater services or expend funds in excess of the amount received by the department as provided herein.



§ 57-6-117 - Construction of law -- Invalidity.

If any clause, sentence, paragraph or section of this part be declared unconstitutional by any court of competent jurisdiction, such determination shall render invalid the remaining part of the part, it being hereby declared to be the legislative intent not to enact the part unless that part so held invalid was included therein.



§ 57-6-118 - Effect of unconstitutionality of part.

In the event this part is declared unconstitutional, it is declared to be the legislative intent not to have repealed Acts 1951, ch. 37, and such act shall, in that event, be in full force and effect.






Part 2 - Wholesale Tax on Other Alcoholic Beverages

§ 57-6-201 - Tax levy -- Enforcement -- Disposition of collections.

(a) There is imposed an additional tax upon the sale of alcoholic beverages at wholesale in the amount of fifteen cents (15cent(s)) per case for each case of alcoholic beverages sold at wholesale in Tennessee. The tax imposed herein shall be paid monthly by the wholesaler upon the number of cases of alcoholic beverages sold by the wholesaler during the preceding month to the department, and all of which tax shall be used or spent by the alcoholic beverage commission.

(b) For the purpose of enforcing this part and ascertaining the amount of tax due under this section, it shall be the duty of each wholesaler, on or before the fifteenth day of each month, to file a report with the commissioner upon forms prescribed, prepared and furnished by the commissioner showing information relative to sales and disposition of all alcoholic beverages and such other related information as the commissioner may require.

(c) Every distiller, rectifier, vintner and importer selling distilled spirits or wines to licensed wholesalers in Tennessee shall, at the time such alcoholic beverages are invoiced to the wholesaler, send a duplicate invoice to the commissioner, to which there shall be attached copies of all papers, exhibits, etc., as may be attached to the original invoice.

(d) All moneys collected under this section shall be turned over to the state treasurer for deposit in the general fund, the money to be appropriated for expenditures by the general assembly.



§ 57-6-202 - Audits and investigations -- Penalty for noncompliance.

(a) The commissioner shall cause to be made a complete audit of each wholesaler at such time as may be deemed advisable for the collection of the taxes levied in this title.

(b) The commissioner is authorized to examine the books, papers and records of any wholesaler or retailer, subject to this part, for the purpose of enforcing the collection of the tax herein levied. Any refusal to permit the examination of such books, papers and records shall constitute sufficient reason for the revocation or suspension of any license or permit issued pursuant to this part or a refusal to issue the same.









Chapter 7 - Sales by Druggists and Physicians [Repealed]

§ 57-7-101 - [Repealed].

HISTORY: Acts 1917, ch. 68, § 1; Shan., § 3079a317b1-b4 (p. 6582); Shan. Supp., § 3079a317b1-b4; Code 1932, §§ 5718-5721; T.C.A. (orig. ed.), §§ 57-401 -- 57-404; repealed by Acts 2015, ch. 269, § 5, effective April 24, 2015.



§ 57-7-102 - [Repealed.]

HISTORY: Acts 1917, ch. 68, § 2; Shan., § 3079a317b5 (p. 6852); Shan. Supp., § 3079a317b5; Code 1932, § 5722; T.C.A. (orig. ed.), § 57-405; Acts 1989, ch. 591, § 113; Repealed by Acts 2015, ch. 269, § 5, effective April 24, 2015.



§ 57-7-103 - [Repealed.]

HISTORY: Acts 1917, ch. 68, § 3; Shan., § 3079a317b6 (p. 6582); Shan. Supp., § 3079a317b6; Acts 1925, ch. 41, § 1; Code 1932, § 5723; T.C.A. (orig. ed.), § 57-406; Acts 1989, ch. 591, § 113; Repealed by Acts 2015, ch. 269, § 5, effective April 24, 2015.



§ 57-7-104 - [Repealed.]

HISTORY: Acts 1917, ch. 68, § 4; Shan., § 3079a317b7 (p. 6583); Shan. Supp., § 3079a317b7; Code 1932, § 5724; modified; T.C.A. (orig. ed.), § 57-407; Acts 1989, ch. 591, § 113; Repealed by Acts 2015, ch. 269, § 5, effective April 24, 2015.



§ 57-7-105 - [Repealed.]

HISTORY: Acts 1917, ch. 68, § 5; Shan., § 3079a317b8 (p. 6583); Shan. Supp., § 3079a317b8; Code 1932, § 5725; Acts 1941, ch. 35, § 1; C. Supp. 1950, § 5725; T.C.A. (orig. ed.), § 57-408; Acts 1989, ch. 591, § 113; Repealed by Acts 2015, ch. 269, § 5, effective April 24, 2015.



§ 57-7-106 - [Repealed].

HISTORY: Acts 1917, ch. 68, § 5; Shan., § 3079a317b9 (p. 6583); Shan. Supp., § 3079a317b9; Code 1932, § 5726; T.C.A. (orig. ed.), § 57-409; Acts 1989, ch. 591, § 113; Repealed by Acts 2015, ch. 269, § 5, effective April 24, 2015.



§ 57-7-107 - [Repealed.]

HISTORY: Acts 1917, ch. 68, § 5; Shan., § 3079a317b10 (p. 6583); Shan. Supp., § 3079a317b10; Code 1932, § 5727; T.C.A. (orig. ed.), § 57-410; Acts 1989, ch. 591, § 113; Repealed by Acts 2015, ch. 269, § 5, effective April 24, 2015.



§ 57-7-108 - [Repealed.]

HISTORY: Acts 1917, ch. 68, § 5; Shan., § 3079a317b11 (p. 6583); Shan. Supp., § 3079a317b11; Code 1932, § 5728; T.C.A. (orig. ed.), § 57-411; Repealed by Acts 2015, ch. 269, § 5, effective April 24, 2015.



§ 57-7-109 - [Repealed.]

HISTORY: Acts 1917, ch. 68, § 6; Shan., § 3079a317b12 (p. 6584); Shan. Supp., § 3079a317b12; Code 1932, § 5729; T.C.A. (orig. ed.), § 57-412; Repealed by Acts 2015, ch. 269, § 5, effective April 24, 2015.



§ 57-7-110 - [Repealed.]

HISTORY: Acts 1917, ch. 68, § 6; Shan., § 3079a317b13 (p. 6584); Shan. Supp., § 3079a317b13; impl. am. Acts 1923, ch. 7, § 29; Code 1932, § 5730; T.C.A. (orig. ed.), § 57-413; Repealed by Acts 2015, ch. 269, § 5, effective April 24, 2015.



§ 57-7-111 - [Repealed.]

HISTORY: Acts 1917, ch. 68, § 6; Shan., § 3079a317b14 (p. 6584); Shan. Supp., § 3079a317b14; Code 1932, § 5731; T.C.A. (orig. ed.), § 57-414; Acts 1989, ch. 591, § 113; Repealed by Acts 2015, ch. 269, § 5, effective April 24, 2015.



§ 57-7-112 - [Repealed.]

HISTORY: Acts 1917, ch. 68, § 7; Shan., § 3079a317b15 (p. 6584); Shan. Supp., § 3079a317b15; Code 1932, § 5732; T.C.A. (orig. ed.), § 57-415; Acts 1989, ch. 591, § 113; Repealed by Acts 2015, ch. 269, § 5, effective April 24, 2015.



§ 57-7-113 - [Repealed.]

HISTORY: Acts 1917, ch. 68, § 8; Shan., § 3079a317b16 (p. 6584); Shan. Supp., § 3079a317b16; Code 1932, § 5733; T.C.A. (orig. ed.), § 57-416; Acts 1989, ch. 591, § 113; Repealed by Acts 2015, ch. 269, § 5, effective April 24, 2015.



§ 57-7-114 - [Repealed.]

HISTORY: Acts 1917, ch. 68, § 9; Shan., § 3079a317b17 (p. 6584); Shan. Supp., § 3079a317b17; mod. Code 1932, § 5734; T.C.A. (orig. ed.), § 57-417; Acts 1989, ch. 591, § 113; Repealed by Acts 2015, ch. 269, § 5, effective April 24, 2015.



§ 57-7-115 - [Repealed.]

HISTORY: Acts 1917, ch. 68, § 12; Shan., § 3079a317b20 (p. 6585); impl. am. Acts 1923, ch. 7, § 29; Shan. Supp., § 3079a317b20; mod. Code 1932, § 5735; T.C.A. (orig. ed.), § 57-418; Repealed by Acts 2015, ch. 269, § 5, effective April 24, 2015.






Chapter 8 - Soft Drinks Containing Alcohol [Repealed]

§ 57-8-101 - [Repealed.]

HISTORY: Acts 1915, ch. 27, §§ 1-11; Shan., § 3079a318; Shan., § 3079a319; Shan., § 3079a320; Shan., § 3079a321; Shan., § 3079a322; Shan., § 3079a323; Shan., § 3079a324; Shan., § 3079a325; Shan., § 3079a326; Shan., § 3079a327; Shan., § 3079a328; Shan., § 3079a330; Shan., § 3079a331; Shan., § 3079a332; impl. am. Acts 1923, ch. 7, § 29; Code 1932, §§ 5736-5740, 5742, 5743, 5745-5747, 5749; mod. Code 1932, §§ 5741, 5744, 5748; T.C.A. (orig. ed.), §§ 57-501-57-514; Acts 1989, ch. 591, § 113; repealed by Acts 2015, ch. 269, § 6 effective April 24, 2015.

Acts 1915, ch. 27, § 1; Shan., § 3079a319; Code 1932, § 5737; T.C.A. (orig. ed.), § 57-501; repealed by Acts 2015, ch. 269, § 6, effective April 24, 2015.



§ 57-8-102 - [Repealed.]

HISTORY: Acts 1915, ch. 27, § 2; Shan., § 3079a320; Code 1932, § 5738; T.C.A. (orig. ed.), § 57-502; repealed by Acts 2015, ch. 269, § 6, effective April 24, 2015.



§ 57-8-103 - [Repealed.]

HISTORY: Acts 1915, ch. 27, § 1; Shan., § 3079a318; impl. am. Acts 1923, ch. 7, § 29; Code 1932, § 5736; T.C.A. (orig. ed.), § 57-503; repealed by Acts 2015, ch. 269, § 6, effective April 24, 2015.



§ 57-8-104 - [Repealed.]

HISTORY: Acts 1915, ch. 27, § 3; Shan., § 3079a321; impl. am. Acts 1923, ch. 7, § 29; Code 1932, § 5739; T.C.A. (orig. ed.), § 57-504; Acts 1989, ch. 591, § 113; repealed by Acts 2015, ch. 269, § 6, effective April 24, 2015.



§ 57-8-105 - [Repealed.]

HISTORY: Acts 1915, ch. 27, § 4; Shan., § 3079a322; impl. am. Acts 1923, ch. 7, § 29; Code 1932, § 5740; T.C.A. (orig. ed.), § 57-505; repealed by Acts 2015, ch. 269, § 6, effective April 24, 2015.



§ 57-8-106 - [Repealed.]

HISTORY: Acts 1915, ch. 27, § 6; Shan., § 3079a324; impl. am. Acts 1923, ch. 7, § 29; Code 1932, § 5742; modified; T.C.A. (orig. ed.), § 57-506; repealed by Acts 2015, ch. 269, § 6, effective April 24, 2015.



§ 57-8-107 - [Repealed.]

HISTORY: Acts 1915, ch. 27, § 5; Shan., § 3079a323; impl. am. Acts 1923, ch. 7, § 29; mod. Code 1932, § 5741; modified; T.C.A. (orig. ed.), § 57-507; repealed by Acts 2015, ch. 269, § 6, effective April 24, 2015.



§ 57-8-108 - [Repealed.]

HISTORY: Acts 1915, ch. 27, § 7; Shan., § 3079a325; impl. am. Acts 1923, ch. 7, § 29; Code 1932, § 5743; T.C.A. (orig. ed.), § 57-508; repealed by Acts 2015, ch. 269, § 6, effective April 24, 2015.



§ 57-8-109 - [Repealed.]

HISTORY: Acts 1915, ch. 27, § 9; Shan., § 3079a327; Code 1932, § 5745; T.C.A. (orig. ed.), § 57-509; repealed by Acts 2015, ch. 269, § 6, effective April 24, 2015.



§ 57-8-110 - [Repealed.]

HISTORY: Acts 1915, ch. 27, § 9; Shan., § 3079a328; Code 1932, § 5746; T.C.A. (orig. ed.), § 57-510; repealed by Acts 2015, ch. 269, § 6, effective April 24, 2015.



§ 57-8-111 - [Repealed.]

HISTORY: Acts 1915, ch. 27, § 9; Shan., § 3079a330; impl. am. Acts 1923, ch. 7, § 29; Code 1932, § 5747; T.C.A. (orig. ed.), § 57-511; repealed by Acts 2015, ch. 269, § 6, effective April 24, 2015.



§ 57-8-112 - [Repealed.]

HISTORY: Acts 1915, ch. 27, § 8; Shan., § 3079a326; mod. Code 1932, § 5744; T.C.A. (orig. ed.), § 57-512; repealed by Acts 2015, ch. 269, § 6, effective April 24, 2015.



§ 57-8-113 - [Repealed.]

HISTORY: Acts 1915, ch. 27, § 10; Shan., § 3079a331; mod. Code 1932, § 5748; T.C.A. (orig. ed.), § 57-513; repealed by Acts 2015, ch. 269, § 6, effective April 24, 2015.



§ 57-8-114 - [Repealed.]

HISTORY: Acts 1905, ch. 27, § 11; Shan., § 3079a332; Code 1932, § 5749; T.C.A. (orig. ed.), § 57-514; Acts 1989, ch. 591, § 113; repealed by Acts 2015, ch. 269, § 6, effective April 24, 2015.






Chapter 9 - Disposition

Part 1 - General Provisions

§ 57-9-101 - Destruction of liquor and paraphernalia.

(a) It is the duty of all sheriffs and deputy sheriffs of the different counties of the state and the police officers of each incorporated city and town to search for, seize and capture all illicit distilleries, stills and worms, distilling and fermenting equipment and apparatus and other paraphernalia connected therewith, or used or to be used in the illicit manufacture of intoxicating liquors; raw materials and substances connected with or to be used in the illicit manufacture of intoxicating liquors; and containers connected with or used in the packaging of illicitly manufactured intoxicating liquors.

(b) It is the duty of such officer or officers to destroy any and all whiskey, beer, or other intoxicants found at or near such distilleries or stills except with respect to intoxicating liquors upon which federal tax has been paid as provided in § 57-9-115.

(c) It is the duty of such officer or officers capturing such distilleries, stills, distilling and fermenting equipment and apparatus and other paraphernalia, to summarily destroy and render useless such property. Any intoxicants or other articles of personal property destroyed under authority of this section shall be destroyed in the presence of at least two (2) credible witnesses. Within five (5) days after such destruction, the officer destroying such intoxicants or other articles shall file a written statement, listing all items destroyed, signed by the officer destroying and the witness or witnesses thereto, with the circuit or criminal court clerk of the county where seized and, in addition, shall file a copy thereof with the alcoholic beverage commission.

(d) The reference to sheriffs and deputy sheriffs in this section shall also include constables in counties of this state having a population of: Click here to view image.

according to the 1960 federal census or any subsequent federal census, and Fentress County and Hamblen County.



§ 57-9-102 - Arrest of persons implicated in manufacture.

It shall be the duty of such officer to make arrests of any and all persons implicated, aiding or abetting in the manufacture of intoxicating liquors, and take them before the proper officials and have them tried upon such charge.



§ 57-9-103 - Officers to take into possession intoxicating liquors held or transported illegally.

All sheriffs, deputy sheriffs, and police officers of the state are hereby empowered and required to take into possession any intoxicating liquors, including wine, ale, and beer, which have been received by, or are in possession of, or are being transported by, any person in violation of any law of this state; provided, however, that the reference to "sheriffs, deputy sheriffs, and police officers" in this section also includes "constables" in those counties of this state enumerated in § 57-9-101.



§ 57-9-104 - Officers to file written statement about intoxicants taken.

Every such officer so taking into possession any such intoxicating liquors shall, within five (5) days after so doing, file with the circuit or criminal court clerk of the county wherein the same was taken into possession, a written statement showing the kind and quantity of intoxicating liquors so taken, and the name or names of the person from whom the same was taken, if the name of such person be known to such officer.



§ 57-9-105 - Court having jurisdiction.

In any county having more than one (1) circuit court, or both a circuit court and a criminal court, the court in such county having the jurisdiction of the indictment and trial of offenses against the liquor laws of this state shall have exclusive jurisdiction of all matters relating to the seizure and destruction of intoxicating liquors as provided in this part, and where reference is made to the circuit court or criminal court clerk it shall be deemed to refer to the county clerk of the county having such jurisdiction, and the statements required of the sheriff shall be made to the clerk or the judge of such court.



§ 57-9-106 - Delivery of seized liquor to sheriff.

Every officer, other than the sheriff, taking into possession intoxicating liquors as provided for in § 57-9-103, shall within five (5) days after so doing, deliver the intoxicating liquors to the sheriff of the county wherein the same was taken into possession, and the sheriff shall execute to the officer a receipt for same in writing showing the kind and quantity of intoxicating liquors so delivered, and the name or names of the person from whom the intoxicating liquors were taken, if such name be known to the officer.



§ 57-9-107 - Sheriff to keep intoxicants until otherwise ordered by court.

The sheriff shall safely keep in possession all intoxicating liquors, either taken by the sheriff as provided in § 57-9-103 or delivered to the sheriff as provided in § 57-9-106 until ordered to dispose of same by the court as hereinafter provided.



§ 57-9-108 - Sheriff's statement of intoxicants held.

At each term of the circuit or criminal court, the sheriff shall deliver to the circuit or criminal court judge holding same a written statement showing all intoxicating liquors in the sheriff's possession, setting forth the kind and quantity of same and the name of the person from whom the same have been taken, if such name is known to the sheriff, and where the name of such person is unknown to the sheriff, such statement shall set out the date of the posting of the notice required by § 57-9-110.



§ 57-9-109 - Notice to owners.

The filing of the statement, set out in § 57-9-104, shall be the only notice that is necessary to be given to the person from whom such liquors were taken, where the person resides within the jurisdiction of the court or where the person was arrested at the time of the seizure of such liquors.



§ 57-9-110 - Notice when name of owner unknown.

If the name of the person transporting, receiving or possessing intoxicating liquors which have been seized in accordance with this part be unknown to the sheriff or other officer seizing the same, then, in that event, the sheriff or other officer taking possession of the same shall so certify in the statement required to be filed by § 57-9-104, and the clerk of such circuit or criminal court shall give notice to whom it may concern by notice posted at the courthouse door of the county within which such liquors were seized, setting forth in substance that such liquors have been seized in accordance with this part, and notifying all persons claiming same to do so within thirty (30) days from the date of the posting of such notice, and that if they fail to do so, they will forfeit all right in and to the same and that condemnation and forfeiture thereof will be in the nature of proceedings in rem.



§ 57-9-111 - Claimants of liquor -- Petition.

All persons claiming any interest in intoxicating liquors seized in accordance with this part shall do so by petition, which petition shall be filed in the circuit or criminal court of the county in which such liquors were seized, within ten (10) days after the filing of the statement showing the seizure thereof required in § 57-9-104; provided, however, that persons for whom advertisement is made by notice as herein required may file such petition within the time set out in such notice. It shall be the duty of the sheriff to ascertain what notices have been posted by the clerk in accordance with this part and make return thereof to the court as hereinbefore provided.



§ 57-9-112 - Answer to petition claiming ownership.

It shall be the duty of the district attorney general to investigate and file answer to any petition alleging ownership of or any interest in any intoxicating liquors seized under this part, and to represent the state upon the hearing of such petition.



§ 57-9-113 - Petition claiming ownership tried in summary manner.

The hearing of such petition shall be had in a summary manner, before the court sitting without a jury.



§ 57-9-114 - Determination of claims to liquor.

Where any person claims an interest in any liquor seized in accordance with this part, the court shall hear and determine the question of the right of such person so claiming an interest in such liquors; but no person shall be deemed to have any property right in any intoxicating liquors transported, received, or possessed in violation of the laws of this state; and if the court, upon the hearing of any petition alleging ownership of, or an interest in intoxicating liquors, shall ascertain that the same have been received, transported or possessed in violation of any law of this state, the court shall direct the sale or destruction thereof by the sheriff as set out in §§ 57-9-115 -- 57-9-119.



§ 57-9-115 - Delivery of seized liquor to alcoholic beverage commission -- Sale.

(a) Any intoxicating liquors seized in accordance with this part, upon which federal tax has been paid, shall be turned over to the alcoholic beverage commission for public sale by the commissioner of general services as contraband in accordance with part 2 of this chapter.

(b) The commission, at the request of the district attorney general, shall withhold from sale and make available to the court on the day of trial, a sufficient amount of such intoxicating liquor for use as evidence and proof of the offense contained in the indictment of any person under prosecution in connection therewith.

(c) It shall be the duty of the sheriff to notify the commission in writing within ten (10) days after the seizure of such liquors, describing the brands and quantity thereof, and to turn over such liquors to the commission at the time and place designated by the commission.

(d) It shall be the responsibility of the commission to provide transportation and storage for such liquors.

(e) In the event the commission calls upon the sheriff to transport such liquors, all expenses incurred by the sheriff in the transportation of such liquors shall be borne by the commission, and the sheriff shall be allowed the same mileage fee as for transporting prisoners, in addition to the other actual cost of transportation.

(f) All money received from the sale of such liquors shall be deposited in the general fund of the state treasury; provided, that, in the case of all liquor captured or confiscated by a police officer of any incorporated municipality, the funds derived from the sale of such liquor, less ten percent (10%) to be retained by the state for costs of administration, shall be turned over to the municipality served by such police officer; and provided further, that in the case of all liquor captured or confiscated by the sheriff, deputy sheriff or constable of any county, the funds derived from the sale of such liquor, less ten percent (10%) to be retained by the state for costs of administration, shall be turned over to the county served by such sheriff, deputy sheriff or constable.

(g) Each sheriff, deputy sheriff or constable of any county or any police officer of any municipality, who has seized and confiscated any intoxicating liquors, shall make an itemized list of such beverages, showing the quantity, brand, name and size of bottle, and shall deliver a signed copy of the itemized list to the commission at the time the beverages are delivered or turned over to the commission for disposal. The agent or representative of the commission receiving the beverages shall likewise issue a receipt to such officer covering the beverages. A copy of the list of beverages prepared by the officer making the seizure and confiscation shall be delivered by the officer to the county mayor of the county if the seizure be made by a county officer, and a copy shall be furnished the mayor of the municipality if the seizure be made by a municipal officer. The commission likewise shall furnish the county mayor with a copy of the list of beverages which it has received from the particular law enforcement officer.



§ 57-9-116 - Report of sales.

All sales of liquor made as directed in §§ 57-9-115 -- 57-9-119 shall be reported to the court in writing, stating the amount disposed of, the prices obtained therefor, and such other information as the court may require. If it shall appear that the sheriff has complied with the order of the court directing the sale, then such report shall be approved and entered on the minutes of the court.



§ 57-9-117 - Disposition of liquor bearing no federal tax stamp -- Destruction of spoiled liquor.

Should liquor not having a federal stamp on the bottle or package be captured or taken in possession by officers, then the court shall order such liquor destroyed, or may order it turned over to federal authorities for evidence; and if it should appear that any liquor seized in accordance with this part, though having a federal stamp thereon, is not fit for consumption, the court shall order the same to be destroyed.



§ 57-9-118 - Sheriff's inventory to facilitate credit to proper jurisdiction.

It shall be the duty of the sheriff to keep separate inventories of liquor that is captured by police officers and liquor captured by other officers, so that the funds derived from the sale thereof may be properly divided between the county and incorporated city, town or municipality.



§ 57-9-119 - No disposition prior to time for filing claim.

The court shall not order the sale or destruction of any of the liquors seized under this part until the time for filing petitions, alleging ownership thereof or an interest therein, as provided in § 57-9-111, shall have elapsed.



§ 57-9-120 - Possession of liquor is prima facie evidence of unlawful transportation, reception, and possession.

In proceedings under this part, the possession of intoxicating liquors, except by persons expressly authorized to transport, receive, or possess the same under the laws of this state, shall be prima facie evidence that such liquors have been transported, received, or possessed in violation of the laws of this state.



§ 57-9-121 - Violation of preceding sections -- Penalty.

(a) Any person violating any of the provisions of this part is guilty of a Class C misdemeanor.

(b) Any officer violating the provisions of this part shall also forfeit the office and be ineligible to reappointment or reelection to same for a period of five (5) years.






Part 2 - Unstamped Beverages -- Unlicensed Dealers

§ 57-9-201 - Beverages owned, possessed or sold by unlicensed persons deemed contraband -- Untaxed alcoholic beverages -- Seizure and sale -- Vehicles subject to confiscation.

(a) All alcoholic beverages of more than five percent (5%) alcohol in excess of five gallons (5 gals.) that are owned or possessed by any person in any county of this state, whether or not such county has authorized the sale or distribution of alcohol within its jurisdiction, without the same having been purchased or obtained from an entity holding a license issued under § 57-3-204, § 57-3-203 or § 57-3-207, or manufactured at an entity holding a license issued under § 57-3-218, are declared to be contraband goods, and the same may be seized by the representative, agent or employee of the commission, or sheriff or deputy sheriffs of any such county, and such goods shall be delivered to the alcoholic beverage commission for sale by the commissioner of general services in accordance with §§ 12-2-201 -- 12-2-204. The reference to "sheriff or deputy sheriffs" in the preceding sentence also includes "constables" in those counties of this state enumerated in § 57-9-101. All alcoholic beverages, which are sold or stored in wet counties for the purpose of sale by a person who does not hold a state liquor license shall be contraband within the meaning of this part, and subject to seizure as provided herein. No bids shall be received on such contraband beverages except from persons duly licensed by the state to handle alcoholic beverages of more than five percent (5%).

(b) Any vehicle, aircraft or boat not a common carrier which may be used for transportation or storage, either in wet or dry counties, for the purpose of distribution, gift or sale of untaxed alcoholic beverages shall likewise be subject to confiscation and sale in the manner herein provided. Should any untaxed alcoholic beverages be found in any vehicle, aircraft or boat, same shall be prima facie evidence that it was there for gift, sale or distribution.

(c) Vehicles and any other articles of personal property which may be found at a still, still site, or place of storage, which still, still site or place of storage is being used by persons known or unknown who have failed to procure a state liquor license, or have failed to pay the taxes imposed by § 57-3-302 are declared to be contraband goods and shall likewise be subject to confiscation and sale in the manner herein provided; however, before any vehicle declared to be contraband, under this part, is sold as provided herein, a copy of notice of seizure shall be sent by registered mail to the owner and lienholder as of record in the motor vehicle division of the department of revenue. Such notice shall state a general description of the seized vehicle, the reasons for the seizure, the procedure by which recovery of the vehicle may be sought, including the time period in which a claim for recovery must be presented, and the consequences of failing to file within the time period. A copy of the notice shall be filed in the office of the commission and shall be open to the public for inspection.

(d) This section shall be applicable to dry counties in like manner as to wet counties.

(e) In the case of any vehicle, aircraft, or boat not a common carrier seized by any law enforcement officer of any incorporated municipality or of any county and turned over to the commission for confiscation, fifty percent (50%) of the amount received from the sale thereof shall be paid to the municipality or to the county served by such law enforcement officer, as the case may be.

(f) The presence of alcoholic beverages at a still, still site or place of storage in excess of one gallon (1 gal.) without a bill of lading or receipt from a licensed retailer, wholesaler, winery or manufacturer shall create a rebuttable presumption that the taxes imposed by § 57-3-302 have not been paid.



§ 57-9-202 - Procedure for seizing contraband property -- Claims -- Hearings.

(a) In all cases of seizure of any alcoholic beverages or other property subject to forfeiture under the provisions hereof, the officer or other person making the seizure shall proceed as follows:

(1) The officer or other person shall deliver to the person, if any, found in possession of such property, a receipt showing a general description of the seized goods, the reason for the seizure, the procedure by which recovery of the goods may be sought, including the time period in which a claim for recovery must be presented, and the consequences of failing to file within the time period. If the person found in possession of the seized property is not the sole unencumbered owner of same, the commission shall make a reasonable effort to furnish a copy of the receipt to the owner and/or lienholder. A copy of the receipt shall be filed in the office of the commission and shall be open to the public for inspection;

(2) All such property seized and confiscated under this part may be designated by the director for use by the commission for any period of time or shall be sold at public sale by the commissioner of general services when the same has been turned over to the commissioner by the commission as now authorized by law.

(b) (1) Any person claiming any property so seized as contraband goods may, within fifteen (15) days from the date of receipt of notification of seizure, and after executing a bond for costs with one (1) or more good and solvent sureties in the sum of two hundred fifty dollars ($250), made payable to the state of Tennessee, file with the commission at Nashville a claim in writing, requesting a hearing and stating the person's interest in the articles seized. An indigent person may file a claim in forma pauperis by filing with the claim an affidavit stating that the indigent person is unable to bear the cost of the proceeding.

(2) The commission shall set a date for hearing within fifteen (15) days from the day the claim is filed.

(3) The commission is empowered to subpoena witnesses and compel their attendance at hearings authorized hereunder. All parties to the proceeding, including the person claiming such property, shall have the right to have subpoenas issued by the commission to compel the attendance of all witnesses deemed by such parties to be necessary for a full and complete hearing. All witnesses shall be entitled to the witness fees and mileage provided by law for legal witnesses, which fees and mileage shall be paid as a part of the costs of such proceeding.

(c) At each hearing authorized in subsection (b), the state shall have the burden of proving by a preponderance of the evidence that the seized property was of a nature making its possession illegal or was used in a manner making it subject to forfeiture, under this part, and failure to carry the burden of proof shall operate as a bar to any forfeiture hereunder.

(d) In the event the ruling of the commission is favorable to the claimant, the commission shall deliver to the claimant the alcoholic beverages or property so seized. If the ruling of the commission is adverse to the claimant, the commission shall proceed as to such contraband goods in accordance with the foregoing provisions hereof. The expenses of storage, transportation, etc., shall be adjudged as a part of the cost of the proceeding in such manner as the commission shall fix.

(e) (1) Whenever, in any proceeding under this part, a claim is filed for any vehicle, aircraft or boat seized, as provided in this section, by an owner or other person asserting the interest of the owner, the commissioner shall not allow the claim unless and until the claimant proves that:

(A) The claimant has an interest in such property which the claimant acquired in good faith; and

(B) The claimant had at no time any knowledge or reason to believe that it was being or would be used in the violation of the laws of the United States or of the state of Tennessee relating to liquor.

(2) Whenever, in any proceeding under this section, a claim is filed for any property seized, as provided in this section, by a person who is the holder of a security interest or other claim arising out of a contract or agreement, the commissioner shall not allow the claim unless and until the claimant proves that such claimant has an interest in such property which such claimant acquired in good faith. An interest which is acquired in the ordinary course of business shall be presumed to be in good faith unless the commissioner receives evidence that the holder of the security interest had knowledge, at the time the interest attached, of the intended illegal use of the vehicle or was a co-conspirator in furtherance of the illegal activity. A holder of a security interest which is other than a natural person shall be considered a co-conspirator for purposes of this section, if evidence shows that an officer, employee or agent of the holder acting within the scope of employment is a co-conspirator, and the holder either:

(A) Has actual knowledge of the illegal activities of the officer, employee or agent from an individual other than the officer, employee or agent and fails to take appropriate action; or

(B) The holder has failed to reasonably supervise or monitor the activities of the officer, employee or agent.

(3) In the event the interest of the owner is forfeited as provided in subdivision (e)(1) and the interest of the holder of a security interest is not forfeited as provided in subdivision (e)(2), the commissioner may, at the request of the holder of such interest, return the property to the holder for disposition in accordance with the applicable security agreement or other contract. If the commissioner does not return the property to the holder, the forfeiture shall be subject to the holder's interest.

(4) An owner whose interest is forfeited after being arrested for, or charged with, any felony, shall be ineligible to purchase the property from, or to bid at any sale of the property by, the commissioner or any seizing agency. The owner whose interest is forfeited after being arrested for, or charged with, any felony, shall also be ineligible to redeem the property from, or to bid at any sale of the property by, any holder of a security interest acting pursuant to the agreement contract or title 47, chapter 9.

(f) Pending any proceeding to recover a vehicle, aircraft or boat seized hereunder, the commission may order delivery thereof to any claimant who shall establish the right to immediate possession thereof, and who shall execute, with one (1) or more sureties approved by the commission, and deliver to the commission, a bond in favor of the state of Tennessee for the payment of a sum double the appraised value thereof as of the time of the hearing; and conditioned further that, if the vehicle, aircraft or boat is not returned at the time of hearing, the bond shall stand in lieu of and be forfeited in the same manner as such vehicle, aircraft or boat.

(g) The commission may personally hold such hearings as it may deem proper. In addition thereto, the commission is authorized to designate a hearing officer who may hold such hearings in the place and in the absence of the commission. Such hearing officer shall make findings of fact, conclusions of law, and proposed order based thereon. If the commission concurs, it shall issue the order; or it may, upon review of the record, make such findings, conclusions and issue such order as, in its discretion, the record justifies. At all hearings provided for herein, the commission shall provide a stenographer or court reporter to take a stenographic record of the evidence adduced at such hearing. The claimant or protestant shall be entitled to a copy of the stenographic record, upon application therefor, and upon paying the reasonable cost thereof to be fixed by the commission.



§ 57-9-203 - Review of action of commission -- Appeal to supreme court.

(a) The action of the alcoholic beverage commission may be reviewed by petition for common-law writ of certiorari, addressed to the circuit court of Davidson County, which petition shall be filed within ten (10) days from the date the order of the commission is made.

(b) Immediately upon the grant of the writ of certiorari the commission shall cause to be made, certified and forwarded to the court a complete transcript of the proceedings in the cause, which shall contain all the proof submitted before the commission. All defendants named in the petition desiring to make defense shall answer or otherwise plead to the petition within ten (10) days from the date of the filing of the transcript unless the time be extended by the court.

(c) The decision of the commission shall be reviewed by the circuit court solely upon the pleadings and the transcript of the proceedings before the commission, and neither party shall be entitled to introduce any additional evidence in the circuit court. The confiscated goods shall not be sold pending such review, but shall be stored by the commission until the final disposition of the case.

(d) Within the discretion of the commission, the claimant may be awarded possession of the confiscated goods pending the decision of the circuit court under the petition of certiorari; provided, that the claimant shall be required to execute a bond payable to the state of Tennessee in an amount double the value of the property seized, the sureties to be approved by the commission. The condition of the bond shall be that the obligors shall pay to the state, through the commission, the full value of the goods or property seized, unless upon certiorari the decision of the commission shall be reversed and the property awarded to the claimant.

(e) Either party dissatisfied with the judgment or decree of the circuit court may upon giving bond as required in other suits, appeal to the supreme court, and have a reexamination, in that court, of the whole matter of law and fact appearing in the record. When any such appeal is made, the clerk of the circuit court in which such suit was pending shall include as a part of the record the original certified transcript of the proceedings had before the commission. The appeal shall be advanced upon the docket of the supreme court as one of such precedence, and heard as promptly as practicable.



§ 57-9-204 - Forfeiture of unclaimed property -- Exclusivity of remedy.

(a) If no claim is interposed, such alcoholic beverages or other property shall be forfeited without further proceedings and the same shall be sold as herein provided.

(b) The above procedure is the sole remedy of any claimant, and no court shall have jurisdiction to interfere therewith by replevin, injunction, supersedeas or in any other manner.



§ 57-9-205 - Employment of aides and assistants by commission -- Disposition of revenues.

(a) The commission shall have the authority, by and with the consent of the governor, to employ such aides and assistants that may be deemed necessary in the proper enforcement of this part and the collection of all taxes upon alcoholic beverages containing more than five percent (5%) alcohol, whose compensation shall be approved by the governor and paid out of the funds or receipts collected from taxes on alcoholic beverages; provided, however, that the cost of administering the alcoholic beverage statutes shall not exceed five percent (5%) of the gross amount of the revenues collected from such sources, which expenses shall be deducted before any allocation or distribution is made by the state.

(b) The proceeds of all seizures, confiscations and sales made under this part shall be paid by the commission into the state treasury; provided, that ten percent (10%) of such proceeds shall be set aside as expenses for the administration of this part.

(c) All revenues derived from the sales of contraband goods after deducting the expenses of the enforcement of this part shall be distributed as in the case of other revenues from alcoholic beverages; that is, one half (1/2) to the state and one half (1/2) to the counties, as provided by § 57-3-306.



§ 57-9-206 - Employees authorized to carry arms -- Execution of search warrants.

(a) Any duly authorized representative or employee of the commission, who has been designated by the commission to enforce this part, is authorized and empowered to go armed, or carry a pistol while on active duty engaged in enforcing this part.

(b) Any such duly authorized representative or employee of the commission who has been designated by the commission to enforce this part is authorized and empowered to execute search warrants and do all acts incident thereto, in the same manner as search warrants may be levied by sheriffs and other peace officers.









Chapter 10 - Alcohol-Related Injuries

§ 57-10-101 - Proximate cause.

The general assembly hereby finds and declares that the consumption of any alcoholic beverage or beer rather than the furnishing of any alcoholic beverage or beer is the proximate cause of injuries inflicted upon another by an intoxicated person.



§ 57-10-102 - Standard of proof.

Notwithstanding § 57-10-101, no judge or jury may pronounce a judgment awarding damages to or on behalf of any party who has suffered personal injury or death against any person who has sold any alcoholic beverage or beer, unless such jury of twelve (12) persons has first ascertained beyond a reasonable doubt that the sale by such person of the alcoholic beverage or beer was the proximate cause of the personal injury or death sustained and that such person:

(1) Sold the alcoholic beverage or beer to a person known to be under the age of twenty-one (21) years and such person caused the personal injury or death as the direct result of the consumption of the alcoholic beverage or beer so sold; or

(2) Sold the alcoholic beverage or beer to a visibly intoxicated person and such person caused the personal injury or death as the direct result of the consumption of the alcoholic beverage or beer so sold.









Title 58 - Military Affairs, Emergencies and Civil Defense

Chapter 1 - Military Forces

Part 1 - Military Forces -- In General

§ 58-1-101 - Short title.

Parts 1, 2 and 4-6 of this chapter may be cited as the "Tennessee Military Code of 1970."



§ 58-1-102 - Definitions.

In parts 1, 2 and 4-6 of this chapter, unless the context otherwise requires:

(1) "Active duty" and "active service" means military duty in a military force (not including the inactive national guard) or in the military department, under an order of the governor issued pursuant to parts 1, 2 and 4-6 of this chapter and while going to and returning from the same. Such duty may be either in a full-time or part-time status, depending upon the conditions under which it is performed;

(2) "Active military service of the United States" means full-time duty in the army, navy (including marine corps), air force or coast guard of the United States;

(3) "Air national guard" means that part of the national guard which is:

(A) An air force;

(B) Trained, and has its officers appointed under the United States Constitution, article 1, § 8, clause 16, and federal laws enacted pursuant thereto, and under the Constitution of Tennessee and parts 1, 2 and 4-6 of this chapter;

(C) Organized, armed and equipped wholly or partly at federal expense; and

(D) Federally recognized;

(4) "Army national guard" means that part of the national guard which is:

(A) A land force;

(B) Trained and has its officers appointed under United States Constitution, article 1, § 8, clause 16, and federal laws enacted pursuant thereto, and under the Constitution of Tennessee and parts 1, 2 and 4-6 of this chapter;

(C) Organized, armed and equipped wholly or partly at federal expense; and

(D) Federally recognized;

(5) "Commanding officer" includes only commissioned officers;

(6) "Enlisted member" means a person in an enlisted grade or status;

(7) "Federal recognition" means acknowledgment by the federal government that a person appointed to an authorized grade and position vacancy in the national guard meets the prescribed federal standards for such grade and position;

(8) "Grade" means a step or degree, in a graduated scale of office, or military rank, that is established and designated as a grade by law or regulations;

(9) "May" is used in a permissive sense. "No person may" means that no person is required, authorized or permitted to do the act described;

(10) "Military" is used as a descriptive adjective to denote a quality pertaining to any or all of the armed forces;

(11) "Military department" means the military agency or division of the state, the composition of which is set forth in § 58-1-114;

(12) "Military service of the state" means service in or with any of the military forces or the military department;

(13) "National guard" means the army national guard and the air national guard;

(14) "Officer" or "commissioned officer" means commissioned or warrant officer;

(15) "Rank" means the order of precedence among members of the armed forces;

(16) "Shall" is used in an imperative and mandatory sense;

(17) "Superior officer" means a commissioned officer superior in rank or command; and

(18) "Voluntary aid or assistance" means actions taken by individual units of the national guard, within guidelines provided by the governor, to provide local communities with assistance during times of crisis not otherwise declared by the governor or president of the United States as a disaster or emergency.



§ 58-1-103 - Custom and usage of the armed forces of the United States -- Regulations continued in effect.

(a) All matters relating to the organization, discipline and government of the Tennessee national guard, not otherwise provided for in parts 1, 2 and 4-6 of this chapter, or by regulations issued pursuant thereto, shall be decided by the customs and usage of the appropriate force or forces of the armed forces of the United States.

(b) All regulations in effect on March 2, 1970, and consistent with parts 1, 2 and 4-6 of this chapter, shall hereby continue in effect until such time as the same may be modified, rescinded, superseded, or otherwise changed by regulations issued pursuant to such sections.



§ 58-1-104 - Military forces -- Division and composition.

(a) The military forces of the state, in conformity with the Constitution of Tennessee, shall be divided into three (3) parts, as follows: the army, the navy and the militia.

(b) The army shall be composed of an army national guard and an air national guard, which forces, together with an inactive national guard, when such is authorized by the laws of the United States and regulations issued pursuant thereto, shall comprise the Tennessee national guard; and the Tennessee state guard, whenever such a state force shall be duly organized, and its reserve.

(c) The navy shall consist of such naval or sea forces as may be duly organized.

(d) The militia shall consist of all able-bodied male citizens who are residents of this state and between eighteen (18) and forty-five (45) years of age and who are not members of the army or navy as hereinabove defined, and who may not otherwise be exempted by the laws of this state or the United States.



§ 58-1-105 - Commander-in-chief of military forces -- Powers -- Regulations.

The governor shall be the commander-in-chief of the military forces, except when they shall have been called into the service of the United States, and is authorized and empowered:

(1) To issue all such orders, rules and regulations as may be necessary to provide for the organization, government, discipline, maintenance, training, and equipment of the national guard. All such orders, rules and regulations issued by the governor shall have the force and effect of law, but they shall conform to the laws and regulations of the United States relating to the organization, discipline and training of the national guard, to parts 1, 2 and 4-6 of this chapter and as nearly as practicable to the laws and regulations governing the United States army and the United States air force;

(2) Upon the duly and legally constituted call of the president of the United States, to call into service all or any portion of the military forces of the state;

(3) To appoint, commission and determine the grade of all officers and to select all warrant officers;

(4) To determine and fix the home station and location of the various units of the national guard;

(5) To provide such buildings, facilities and grounds as may be necessary to conduct the various activities of the branches and units of the national guard;

(6) To have, exercise and enjoy such other, further and general powers with respect to the military forces, as may be necessary to execute parts 1, 2 and 4-6 of this chapter or any other statute, or any constitutional provision affecting the military forces, as such statutes and constitution may now exist, or with any amendments thereto or changes therein; and

(7) To issue rules, regulations and guidelines specifying the manner, conditions and time period in which a military unit may engage in voluntary aid or assistance.



§ 58-1-106 - Active state duty -- Compensation -- Reimbursement by city or county.

(a) The governor shall have the power, in case of invasion, disaster, insurrection, riot, attack, or combination to oppose the enforcement of the law by force and violence, or imminent danger thereof, or other grave emergency, to order into the active service of the state, for such period, to such extent and in such manner as the governor may deem necessary, all or any part of the national guard or the Tennessee state guard, but, in accordance with the constitution, may not call the militia into service except in case of rebellion or invasion, and then only when the general assembly shall declare by law that the public safety requires it.

(b) Whenever members of the military forces are called into active service of the state, they shall serve for such period as the governor may direct, not to exceed the duration of the emergency for which they may be called. The compensation of all members while on duty or assembled pursuant to subsection (a) shall be paid in the manner and in the amounts prescribed by § 58-1-109 for the national guard and § 58-1-411 for the Tennessee state guard.

(c) As an alternative and cumulative procedure, upon the request of the governing body of a city or county, and its representation, by resolution duly and regularly adopted, that there is a breakdown of law and order, a grievous breach of the peace, a riot, resistance to process of this state, or disaster, or imminent danger thereof, the governor may order into the active service of the state, for such period, to such extent and in such manner as the governor may deem necessary, all, or any part of, the national guard, or the Tennessee state guard. When the national guard or state guard is called pursuant to resolutions so adopted, the compensation of all members while on duty, shall be paid in the manner and in the amounts set forth in § 58-1-109 for the national guard and § 58-1-411 for the Tennessee state guard, and the county and/or city shall reimburse the military department for all such compensation and for all expenses incurred in connection with such duty. Compensation and expenses shall be paid forthwith upon demand of the adjutant general and upon default of payment, all state funds payable to such defaulting city or county shall be withheld until such time as the full amount has been collected and applied to the satisfaction of the indebtedness. Assistance authorized by, and requested from, competent authority provided only by the Tennessee state guard at the request of a city, county, or other local authority pursuant to this section by volunteers without compensation, shall not require the county or city to reimburse the military department; provided, however, that any travel expenses resulting from the authorized assistance of Tennessee state guard members from outside the requesting city or county shall require reimbursement from the city, county or local authority to the military department, when the department incurs an expense as a result of the travel for costs directly paid by the department or for travel claims filed by Tennessee state guard members.

(d) Duty performed pursuant to this section shall not count against the leaves provided for in § 8-33-109 and title 8, chapter 50, part 8, nor against any other leave provided by law, regulation, policy or practice of the state or any county, municipality, or other arm, agency or political subdivision of the state. Compensation as provided in § 58-1-109, for such duty shall be in addition to the salary or compensation otherwise payable to any member who is an officer or employee of the state or any political subdivision thereof.



§ 58-1-107 - Troops on active duty -- Commanding officers -- Powers and duties.

When troops of the national guard are assigned to any state duty contemplated hereby, they shall act under the orders of the governor as commander in chief. Commanding officers of troops so employed are responsible only to their military superiors, and shall not act under, nor be subject to, the orders of any civil officer; they shall apply military tactics in respect to the manner in which they shall act to accomplish their missions, and shall use the minimum amount of force necessary to ensure the accomplishment thereof.



§ 58-1-108 - Active state duty -- Individuals.

The governor is authorized and empowered to call individual members of the national guard to active state duty with their consent, for the performance of any official duty in connection with national guard activities.



§ 58-1-109 - Active duty pay.

Members of the national guard when assigned to state military duty by the commander in chief, or when ordered to active state service pursuant to § 58-1-106, shall be paid from the funds appropriated, or otherwise legally made available to the military department, at the same rate of pay and allowances as are at the time provided for the same grade and ratings in active federal service, except that lesser rates of pay may be prescribed by the adjutant general for personnel on full-time active duty; provided, however, that no member shall receive less than fifty dollars ($50.00) per day. No member shall receive less than fifty-five dollars ($55.00) per day when called to active duty in case of grave emergency under § 58-1-106.



§ 58-1-110 - Military staff of the governor.

The military staff of the governor shall consist of the adjutant general, who shall be ex officio chief of staff, the national guard officers assigned to the state headquarters, and such aides-de-camp as the governor shall deem necessary, all of whom shall be federally recognized, commissioned officers detailed by the governor from the national guard. Officers detailed pursuant to this section shall not be relieved from their ordinary duties except when actually on duty with the governor. The military staff of the governor shall perform such personal and ceremonial duties as may be required by the governor.



§ 58-1-111 - Honorary staff of the governor.

The honorary staff of the governor shall consist of the adjutant general, who shall be ex officio chief of staff, and such honorary aides-de-camp as the governor may deem desirable or proper. Honorary staff officers shall bear the honorary rank and title of colonel.



§ 58-1-112 - Martial rule -- Proclamation by governor -- Procedure.

(a) Whenever any portion of the national guard is employed pursuant to § 58-1-106, the governor, if in the governor's judgment the maintenance of law and order will thereby be promoted, may, by proclamation, declare the county or city in which troops are serving, or any specified portion thereof, to be under martial rule.

(b) Following the governor's martial rule proclamation, the governor may promulgate the following orders to protect life and property or to bring the emergency situation under control:

(1) The establishment of a curfew and the prohibition and control of pedestrian and vehicular traffic, except essential emergency vehicles and personnel;

(2) The designation of specific zones within which the occupance and use of buildings and the ingress and egress of vehicles and persons may be prohibited or regulated;

(3) The regulation and closing of places of amusement and assembly;

(4) The prohibition of the sale and distribution of alcoholic beverages;

(5) The prohibition and control of the presence of persons on public streets;

(6) The regulation and control of the possession, storage, display, sale, transport and use of firearms, other dangerous weapons and ammunition; provided, that nothing in this subdivision (b)(6) shall be construed as authorizing confiscation of lawfully possessed firearms and ammunition during any period of martial rule; and

(7) The regulation and control of the possession, storage, display, sale, transport and use of explosives, and flammable materials and liquids.

(c) Such orders shall be effective from the time and in the manner prescribed in such orders and shall be given to the press, radio and television media for publication and broadcast.

(d) Nothing in this section shall be construed to authorize a declaration of martial law, in the sense of the unrestricted power of military officers, or others, to dispose of the persons, liberties or property of the citizen.



§ 58-1-113 - Service without the state -- Offenses committed -- Jurisdiction.

(a) The governor may order the national guard, or any part thereof, to serve outside the borders of this state or of the United States in order to perform military duty of every description and to participate in parades, reviews, cruises, conferences, encampments, maneuvers or other training and to participate in small arms and other military competitions and to attend service schools.

(b) Officers and enlisted men of the national guard shall be subject to and governed by this chapter while without this state under the order or authorization of the governor under subsection (a) in like manner and to the same extent as when on duty within this state under orders of the governor so as to allow the governor and the courts of the state of Tennessee to have jurisdiction over such guardsmen for offenses committed while physically outside the state, so long as the state where the offense was committed and the accused agree to the trial of the issue in the Tennessee courts.



§ 58-1-114 - Military department constituted.

That agency, division or department of the state government, comprising the headquarters of the military forces of the state as constituted and defined in § 58-1-104, and the emergency management agency, shall be known and is hereby designated as the military department. The adjutant general shall be the executive head of the military department and commanding general of the military forces of the state.



§ 58-1-115 - Adjutant general -- Appointment.

The adjutant general shall be appointed by the governor for a term concurrent with the term of the governor who appointed the adjutant general, and shall serve as such at the pleasure of the governor. The adjutant general shall have such rank as may be conferred by the governor, but in no event shall such rank be higher than that of lieutenant general. The adjutant general shall be a member of the Tennessee national guard who meets all of the qualifications to be a federally recognized general officer.



§ 58-1-116 - Duties of the adjutant general -- Records of office as evidence.

(a) The adjutant general shall be chief of staff to the governor and subordinate only to the governor in matters pertaining to the military department and the military and naval affairs of the state.

(b) It shall be the duty of the adjutant general to direct the planning and employment of the military forces of the state in carrying out their state military mission; to establish unified command of state forces whenever they shall be jointly engaged; to coordinate the military and naval affairs with the civil defense of the state. The adjutant general shall be custodian of all military records and shall keep the same indexed and available for ready reference. The adjutant general shall keep an itemized account of all moneys received and disbursed from all sources and shall make a biennial report to the governor on the condition of the military department and the military forces of the state, together with such other matters relating to the military department, as the adjutant general shall deem expedient, or as may be directed by the governor. The adjutant general shall cause the laws and regulations relating to the military department to be distributed to all military forces of the state. The adjutant general shall further perform such duties pertaining to the adjutant general's office as from time to time may be provided by the laws, rules and regulations of the United States and such as may be designated by the governor.

(c) The adjutant general shall have a seal of office approved by the governor and all copies and papers in the military department, duly certified and authenticated under such seal shall be evidence in like manner as if the original were produced.

(d) Whenever the governor and those in succession to the governor under the constitution and laws of the state shall be unable to perform the duties of commander in chief, such duties shall devolve upon the adjutant general.



§ 58-1-117 - Design of the flag or banner of the military department.

The flag or banner of the Tennessee military department shall be of the following design, colors and proportions: an oblong flag or banner, the principal field of the flag or banner to be of the color blue, but the flag or banner ending at its free or outer end in a perpendicular bar of crimson, of uniform width, running from side to side, that is to say, from top to bottom of the flag or banner, and separated from the blue field by a narrow margin or stripe of white of uniform width; the width of the white stripe to be one third (1/3) that of the crimson bar; and the total width of the bar and stripe together to be equal to one sixteenth (1/16) of the width of the flag. In the center of the blue field shall be a distinctive crest. The crest shall be composed of a gold circle. Within the gold circle shall be a blue field with "Tennessee Military Department" in white along the top arch. The year "1796" in white shall be along the bottom arch of the circle. Three (3) white stars, representing the three (3) grand divisions of the state, shall be spaced equally on the sides of the language "1796". A gold circle lies within the outer ring. The interior of the gold circle shall be white. Centered within the white field shall be a representation of the state of Tennessee, designed in the manner of the Tennessee state flag. A black and white line drawing of the Minuteman, the symbol of the National Guard, shall be centered within the white circle, in the foreground, and shall overlap the inner gold circle at the top and bottom. The distinctive crest shall be proportional to the appropriate size of the flag.



§ 58-1-118 - Offenses involving improper use or display of military decorations, medals or badges.

(a) (1) It is an offense for a person to wear or display any decoration or medal authorized by congress for the armed forces of the United States, or any of the service medals or badges awarded to the members of those forces, or the ribbon, button or rosette of any such badge, decoration or medal, or any colorable imitation thereof, with the intent to deceive or misrepresent to another that the person is authorized under regulations made pursuant to law to wear or display the badge, decoration or medal.

(2) It is an offense for a person to falsely represent, whether verbally or in writing, that the person has been awarded any decoration or medal authorized by congress for the armed forces of the United States, any of the service medals or badges awarded to the members of those forces, the ribbon, button or rosette of any such badge, decoration or medal, or any colorable imitation of such item.

(b) (1) It is an offense for a person to wear or display any decoration or medal authorized by the Tennessee military department, or the ribbon, button or rosette of any such decoration or medal, or any colorable imitation thereof, with the intent to deceive or misrepresent to another that the person is authorized under regulations made pursuant to law to wear or display any such decoration or medal.

(2) It is an offense for a person to falsely represent, whether verbally or in writing, that the person has been awarded any decoration or medal authorized by the Tennessee military department, or the ribbon, button or rosette of any such decoration or medal, or any colorable imitation thereof.

(c) A violation of subsection (a) or (b) is a Class B misdemeanor, except if a decoration or medal involved is a Congressional Medal of Honor, Distinguished Service Cross, Navy Cross, Air Force Cross, Silver Star, Purple Heart or any replacement or duplicate medal for such medal as authorized by law, then a violation of subsection (a) or (b) is a Class A misdemeanor.



§ 58-1-119 - Offense of impersonating a member of the United States armed forces.

(a) It is an offense for a person to falsely impersonate or represent to another, whether by conduct, dress, verbally or in writing, that such person or a third party is or was a member of the armed forces of the United States with the intent to deceive or cause another to believe the representation when the person knows it to be false.

(b) It is not a defense to prosecution under this section that the person making the false representation received no benefit or monetary thing or value from it.

(c) This section shall not apply to wearing the dress of a member of the armed forces if done for the following purposes:

(1) Instructional;

(2) Law enforcement;

(3) Theatrical, motion picture or entertainment;

(4) Historical, ceremonial or educational; or

(5) As a costume if worn in accordance with or not prohibited by regulations promulgated pursuant to law.

(d) Nothing in this section shall be construed to prohibit prosecution under any other applicable statute if the person derives a benefit or thing of value from the impersonation.

(e) Impersonation of a member of the armed forces is a Class B misdemeanor.






Part 2 - National Guard

§ 58-1-201 - Organization of state headquarters -- Army division -- Air division.

The state headquarters of the national guard is hereby organized and divided into an army division and an air division, with an officer whose rank shall be designated by the governor as the head of each division; provided, that no such officer's rank shall be higher than major general. The head of the army division shall be designated as assistant adjutant general for army, and the head of the air division shall be designated as assistant adjutant general for air. The governor is further authorized to appoint for the army division or the air division a deputy assistant adjutant general; provided, that no such officer's rank shall be higher than brigadier general. Such officer shall serve at the pleasure of the governor and shall perform military duties as assigned by the adjutant general.



§ 58-1-202 - Organization and training -- Laws and regulations of United States.

The national guard shall be organized, armed, disciplined, governed, administered, and trained as prescribed by parts 1, 2 and 4-6 of this chapter and the regulations issued thereunder; provided, however, that the governor shall conform the organization of the national guard to the organization prescribed by the laws of the United States and the lawful regulations promulgated pursuant thereto. To that end, the governor is hereby authorized to organize, reorganize or disband any unit, headquarters or staff therein, to increase or decrease the number of commissioned officers, warrant officers and noncommissioned officers of any grade therein and to increase or decrease the strength of the national guard.



§ 58-1-203 - Army national guard.

The land force of the national guard shall be the army national guard and shall comprise the army units which are a part of the national guard on March 2, 1970, and such other army units as may be organized hereafter, including the personnel who are enlisted, appointed or commissioned therein; provided, that all persons who are members of the army national guard shall be federally recognized as such.



§ 58-1-204 - Air national guard.

The air force of the national guard shall be the air national guard and shall comprise the air units which are a part of the national guard on March 2, 1970, and such other air units as may be organized hereafter, including the personnel who are enlisted, appointed or commissioned therein; provided, that all persons who are members of the air national guard shall be federally recognized as such. The light aviation units of the army national guard shall not be considered air units within the meaning of parts 1, 2 and 4-6 of this chapter.



§ 58-1-205 - Assemblies, annual training and other duty.

(a) Members and units of the national guard shall assemble for such drill, or other equivalent training, instruction or duties during each year and shall participate in such field training, encampments, maneuvers, schools, conferences, or other similar duties each year as may be ordered by competent authority; provided, that no assembly of any unit of the national guard shall be ordered in time of peace for any day during which a state or federal election shall be held, except in case of disaster, riot, attack, invasion or insurrection or imminent danger thereof.

(b) Members of the national guard, with their consent, may be ordered by the governor, or under the governor's authority, to perform special duty, including, but not limited to, duty, as a member of, or in any other capacity with, any military board, or as an investigating officer or medical examiner.



§ 58-1-206 - Maintenance of national guard units.

In the event adequate and satisfactory armory accommodations, bases, camps, target ranges and other facilities are not furnished by the United States, counties or municipal corporations, the same may be provided and maintained by the state.



§ 58-1-207 - Inactive national guard.

The inactive national guard shall consist of the persons commissioned, appointed or enlisted therein on March 2, 1970, such officers and enlisted personnel as may be hereafter transferred thereto from the army national guard and the air national guard and such persons as lawfully may be enlisted therein.



§ 58-1-208 - Funds -- Accounting requirements -- Post exchanges and canteens -- Regulations governing.

All unit funds, known as company, battalion, and regimental funds, however derived, in the hands of national guard organizations including the "station commander's upkeep and maintenance fund," shall be accounted for in accordance with regulations promulgated by the adjutant general. Post exchanges, canteen and similar activities shall likewise be operated and regulated in accordance with such regulations.



§ 58-1-209 - Appointment and promotion of commissioned officers.

All commissioned officers of the national guard shall be considered for appointment and promotion by the governor upon the recommendation of appropriate commanders and under regulations promulgated pursuant to parts 1, 2 and 4-6 of this chapter.



§ 58-1-210 - Commissioned officers -- Qualifications.

(a) No person shall be appointed or promoted as a commissioned officer of the national guard unless such person shall have passed such examination as to the person's physical, moral and professional qualifications as may be prescribed by the laws of the United States and by parts 1, 2 and 4-6 of this chapter and the regulations issued thereunder. No person shall be recognized as a commissioned officer of the national guard and no appointment as such shall become effective until the person shall have taken and subscribed to an oath of office.

(b) Any person who has been dismissed or discharged from the national guard of this or any other state or from the armed forces of the United States or any reserve component thereof, under other than honorable conditions, and has not been restored to duty, shall not be eligible for appointment as a commissioned officer in the national guard.



§ 58-1-211 - Commissioned officers -- Oath.

Every commissioned officer shall take and subscribe to the oath of office prescribed for officers of the national guard by the applicable laws of the United States and regulations issued pursuant thereto, and to parts 1, 2 and 4-6 of this chapter. Such oath shall be taken and subscribed before an officer of the national guard authorized to administer oaths as provided in parts 1, 2 and 4-6 of this chapter, or before a notary public or other officer authorized by the laws of this state to administer oaths.



§ 58-1-212 - Precedence and date of rank.

Precedence or relative rank among officers of the same grade in the Tennessee national guard will be determined as follows:

(1) The date of rank is the date of federal recognition in the national guard; provided, that the officer has had no prior active federal or reserve component service in the same or higher grade;

(2) When an officer has had prior active or reserve component service in the same or higher grade, the officer's date of rank will precede the date of federal recognition by a period equal to the total length of such service (inactive service in either the army of the United States, reserve or national guard will not count);

(3) When the date of rank of two (2) or more officers is the same when computed under either subdivision (1) or (2), the senior will be determined by the length of active commissioned service in the national guard. Further determination will be made by total active commissioned service in all components, then by age.



§ 58-1-213 - Assignments and promotions.

Officers will be assigned, transferred and promoted under regulations prescribed and published pursuant to parts 1, 2 and 4-6 of this chapter.



§ 58-1-214 - Officer's uniforms.

Every commissioned officer shall personally provide such uniforms and articles of equipment as may be prescribed by regulations issued pursuant to parts 1, 2, and 4-6 of this chapter.



§ 58-1-215 - Efficiency and medical examining boards -- Appointment -- Authority.

(a) The efficiency, moral character and general fitness for retention of any commissioned officer may be investigated and determined by an examining board. The members of an examining board shall be senior in rank to the officer under investigation unless unavailable.

(b) The physical fitness for further service of any commissioned officer may be investigated and determined by a medical examining board of officers.

(c) Efficiency and medical examining boards shall be appointed by, or upon direction of, the governor. Whenever an examining board shall be appointed for the purpose of determining the fitness of any officer for continued federal recognition, such board shall be appointed by the commander designated in the applicable laws of the United States and the regulations issued thereunder.



§ 58-1-216 - Efficiency and medical examining boards -- Procedure.

(a) Efficiency and medical examining boards appointed by the governor shall follow the practice and procedure prescribed by applicable laws of the United States and this state, and the regulations issued thereunder, including the right to subpoena witnesses. Any officer ordered to appear before such a board shall be allowed to appear in person or by counsel, to cross-examine witnesses and to call witnesses in the officer's behalf. The officer shall at all stages of the proceedings be allowed full access to the records pertinent to the case and be furnished with copies of the same. Failure to appear before any such examining board shall be sufficient ground for a finding by such board that the officer ordered to appear be discharged. If the findings of such board are unfavorable to an officer and are approved as provided by applicable laws of the United States or the state, the governor shall relieve the officer from duty and shall give the officer a discharge in such form as may be appropriate. If the discharge of an officer is recommended solely because of physical inability to perform active service, such officer may be transferred to the Tennessee national guard retired list in accordance with parts 1, 2 and 4-6 of this chapter.

(b) The national guard efficiency and medical examining board appointed by the governor shall periodically be subject to review pursuant to the governmental entity review law simultaneously with, and as an adjunct to, the military department.



§ 58-1-217 - Resignation of officers.

(a) A commissioned officer of the national guard may tender resignation at any time to the governor. If the governor shall accept the resignation, the officer shall receive an honorable discharge; if the officer tendering the resignation shall be under arrest or if charges have been preferred against the officer for the commission of an offense punishable by a court-martial, the governor shall await the outcome of such charges and then issue or cause to be issued such a discharge in such form as may be indicated.

(b) Enlistment in the regular army, air force, navy, marine corps or coast guard of the United States shall be deemed a resignation by the person so enlisted of all commissions held in the military forces of this state.

(c) No officer shall be discharged or permitted to resign until having accounted for all military funds or property entrusted to the officer's care.



§ 58-1-218 - Officers -- Termination of appointments.

The appointment of a national guard officer will be terminated and the officer's state recognition withdrawn for the following causes and reasons, and none other:

(1) Death;

(2) Attainment of maximum ages as prescribed in federal law. Nothing in parts 1, 2 and 4-6 of this chapter shall be construed to give any officer the assurance of serving until the officer has reached the maximum age, the maximum age being merely definitive of the maximum age to which the officer may serve if the officer's recognition is not withdrawn for other causes enumerated in this section. The appointment of any army medical department (AMMED) officer may be extended by the governor or the adjutant general if the officer can continue to serve as a federally recognized member of the reserve components under applicable federal law or the rules and regulations of the national guard bureau of the United States. The adjutant general may, in the adjutant general's sole discretion, extend the termination of any warrant officer to the last day of the month in which the officer reaches age sixty-two (62);

(3) Withdrawal of federal recognition. Whenever an officer is terminated or the officer's federal recognition is withdrawn by the valid action of the federal government, including terminations as a result of the application of the Reserve Officer's Personnel Act, as amended, such action will operate to terminate the officer's state appointment and as a withdrawal of the officer's state recognition;

(4) Pursuant to the finding of efficiency and medical boards as provided for in §§ 58-1-215 and 58-1-216;

(5) Resignation;

(6) Absence without leave for three (3) months;

(7) Failure, without justification, to complete a year of satisfactory federal service;

(8) Conviction of any crime involving moral turpitude;

(9) The acceptance of an appointment, or the enlistment, in any of the other military services of the United States;

(10) Induction into active military service under the Universal Military Training and Service Act, as amended;

(11) When it has been determined that the officer is subversive or disloyal;

(12) In the case of a chaplain, when ecclesiastical endorsement is withdrawn by the church of the officer's faith;

(13) In the case of an officer of the medical or dental corps, when the officer's license or right to practice such officer's profession has been terminated by proper authority;

(14) In the case of an officer of the judge advocate general's corps, when by action of appropriate authorities, the officer is refused the privilege of practicing law, or that privilege is withdrawn; or

(15) In the case of general officers, their appointments may also be terminated and their state recognition withdrawn under § 58-1-220.



§ 58-1-219 - Officers -- Retired list.

When the appointment of any officer is terminated and federal recognition withdrawn pursuant to § 58-1-218(2), the officer's name shall be placed upon the national guard retired list. Those terminated under § 58-1-218(3), (4), (5) and (7), may also be placed upon such list if the termination was not occasioned by misconduct or undesirable habits and traits of character.



§ 58-1-220 - General officers -- Tenure.

No general officer of the line and no air guard general officer, unless the officer be the adjutant general, deputy adjutant general, or an assistant adjutant general army and an assistant adjutant general air, shall serve more than three (3) years as a federally recognized general officer. Should a general officer of the line or an air guard general officer of the line hold the rank of major general or occupy a vacancy designated to be held by a major general, such general officer shall, at the discretion of the adjutant general, be allowed to serve for two (2) additional years from the date such general officer is federally recognized as a major general.



§ 58-1-221 - Enlisted personnel -- Period of service.

(a) The qualifications for enlistment and reenlistment, the period of enlistment, reenlistment and voluntary extension of enlistment, the period of service, the form of oath to be taken, and the manner and form of transfer and discharge of enlisted personnel of the national guard shall be those prescribed by applicable laws of the United States and by parts 1, 2 and 4-6 of this chapter and by regulations issued thereunder.

(b) Any person who has been discharged under other than honorable conditions from the military forces of this or any other state or from any component of the armed forces of the United States and has not been restored to duty shall not be eligible for enlistment in any force of the national guard.

(c) (1) The governor is authorized to extend the period of any enlistment, reenlistment, voluntary extension of enlistment and the period of service of enlisted personnel of the national guard for, but not exceeding, the duration of an emergency declared by the governor.

(2) Whenever the period of enlistment, reenlistment, voluntary extension of enlistment and the period of service of enlisted personnel of the reserve components of the armed forces of the United States is extended, the governor shall extend the period of enlistment, reenlistment, voluntary extension of enlistment and the period of service of enlisted personnel in the national guard for the same period.



§ 58-1-222 - Contract and oath of enlistment.

Every person who enlists or reenlists in the national guard shall sign an enlistment contract and shall take and subscribe to such oath or affirmation of enlistment as may be prescribed by the applicable laws of the United States and by regulations issued pursuant to parts 1, 2 and 4-6 of this chapter. Such oath shall be taken and subscribed before any officer of the national guard. A person making a false oath as to any statement contained in such enlistment contract shall, upon conviction, be deemed guilty of perjury.



§ 58-1-223 - Promotions and reductions.

Enlisted personnel of the national guard shall be promoted and reduced in grade or rank as prescribed by regulations issued pursuant to parts 1, 2 and 4-6 of this chapter.



§ 58-1-224 - Discharges.

(a) An enlisted person may be discharged from the national guard prior to the expiration of that person's term of enlistment under such conditions as may be prescribed by applicable laws and regulations of the United States and by parts 1, 2 and 4-6 of this chapter and regulations issued pursuant thereto.

(b) An enlisted person discharged from the national guard shall receive a discharge in writing in such form and of such type of classification as may be prescribed by applicable laws and regulations of the United States and by regulations issued pursuant to parts 1, 2 and 4-6 of this chapter.



§ 58-1-225 - Absence without leave.

When an enlisted person of the national guard is absent without leave or misses all scheduled drills without proper authority for five (5) drills, within any twelve-month period and there is reason to believe that the enlisted person does not intend to return, the enlisted person may be discharged, or if the enlisted person is an obligor, such person may be ordered to extended active duty as provided by appropriate federal regulation.



§ 58-1-226 - Exemption from civil process and arrest.

Except for the commission of treason, a felony or a breach of the peace, the officers and enlisted personnel of the national guard shall be exempt from service of civil process and from arrest while actually engaged in the following activities:

(1) Drill;

(2) Instruction;

(3) Voluntary aid and assistance; or

(4) Other military duty.



§ 58-1-227 - Relief from civil or criminal liability.

(a) Members of the national guard ordered into the active service of the state, pursuant to § 58-1-106, shall receive the same immunity afforded by law to state employees for acts done in the performance of their duty while at their post of duty. When an action or proceeding of any nature shall be commenced in any court by any person against any member of the national guard for any act done by the guard member in guard member's official capacity in the discharge of guard member's assigned duty under parts 1, 2 and 4-6 of this chapter, or an alleged omission by guard member to do an act which it was the guard member's duty to perform or against any person acting under lawful authority or orders or by virtue of any warrant issued by guard member pursuant to law, the governor shall designate counsel to represent and defend such guard member. All compensation of such counsel and all costs and expenses in connection with the action shall be payable from the funds appropriated to the military department.

(b) Officers and enlisted personnel of the national guard who engage in voluntary aid and assistance shall receive the same immunity afforded by law to state employees for actions taken in the performance of their duty while at their post of duty. When an action is commenced in any court by any person against any officer or enlisted personnel of the national guard for actions in the course of voluntary aid and assistance, counsel shall be designated as provided by title 8, chapter 42 to represent and defend such guard member. All compensation of such counsel and all costs and expenses in connection with the action shall be payable from the funds appropriated to the military department.



§ 58-1-229 - Exemption from duty on election day -- Influencing election -- Penalty.

(a) No officer or enlisted personnel of the national guard, except in compliance with orders of the governor, shall be required to perform military duty on a day designated for the holding of any primary or general election in any city or civil district in the state; nor shall any officer or enlisted man of the national guard use military rank or status in any way to influence the result of any such election.

(b) Whoever violates this section is guilty of a Class C misdemeanor.



§ 58-1-230 - Awards in case of death or injury.

(a) Death. (1) The division of claims administration is authorized after proper investigation to pay a death benefit to or for the survivor prescribed in subdivision (a)(3), upon receiving certification by the adjutant general of the death of any member of the national guard who:

(A) Dies while performing full time training, or duty under §§ 58-1-106, 58-1-108 and 58-1-205; or

(B) Dies within one hundred twenty (120) days thereafter if death resulted from injury sustained or disease incurred or aggravated while performing such training or duty or returning from the same.

(2) The death benefit so paid shall be the same as those as are now provided under the Workers' Compensation Law of this state, compiled in title 50, chapter 6, or as that law shall be hereinafter amended; provided, however, that the benefit paid shall be based on and determined by the percentage of the average weekly pay the guard member would have received while on active federal duty; and provided further, that no benefit so paid shall be less than one hundred thousand dollars ($100,000), and at the option of the beneficiaries, the amount shall be paid in a lump sum and without being commuted.

(3) (A) The benefit shall be paid to or for the benefit of the living survivor highest on the following list:

(i) Surviving spouse;

(ii) Children including children by adoption and illegitimate children who are members of the decedent's household and/or who have been acknowledged;

(iii) Parents;

(iv) Brothers and sisters in equal shares.

(B) No further beneficiaries shall be recognized.

(4) The death benefit herein provided shall be payable without regard to legal liability and the state shall not be entitled to subrogation in any instance.

(b) Injuries. When any member of the national guard is injured while performing duty as set forth in subdivision (b)(1), the division of claims administration shall compensate guard member in the same manner and to the same extent as now provided under the Workers' Compensation Law of this state, compiled in title 50, chapter 6; provided, however, that:

(1) The compensation so paid shall be based upon and determined by the percentage of the average weekly pay the guard member would have received while on active duty;

(2) The compensation so received shall in no event be less than fifty dollars ($50.00) per week; and

(3) The compensation shall be payable in a lump sum without commutation.

(c) Coordination of Benefits. For the purpose of coordinating benefits payable from the state and from the federal government as the result of the death or injury of a member of the Tennessee national guard, any workers' compensation benefits provided by the state shall be reduced by the amount of any medical care, hospitalization, or incapacitation pay benefits paid by the federal government to such guard member or statutory beneficiary as the result of injury or death.

(d) Investigation. (1) No benefits for death or injury shall be paid unless and until a board of Tennessee national guard officers appointed by the adjutant general consisting of not less than three (3) officers, at least one (1) of which shall be a medical officer, shall submit, after a full evidentiary hearing according to military regulations, its findings and recommendations for approval, certification, and transmittal by the adjutant general to the division of claims administration, that the deceased or injured guard member was in the course of employment at the time of his death or injury or when the disease or injury which produced death was incurred.

(2) Upon receipt of the board's report and recommendations of the adjutant general, the division of claims administration shall determine whether the injury or death of such member of the national guard arose out of and in the course of employment under the Workers' Compensation Law of this state and, if appropriate, act upon such claim.

(e) Appeal. Any guard member, or any statutory beneficiary as hereinabove enumerated, whose claim is denied by the division of claims administration shall have the right to file the guard member's claim with the claims commission within ninety (90) days of the date of such denial. Any decision of the claims commission pertaining to the death or injury of a member of the national guard shall be subject to judicial review pursuant to the procedure for workers' compensation cases under § 50-6-225.



§ 58-1-231 - Service medals.

A service medal shall be issued to each officer or enlisted member of the national guard at the completion of five (5) years of honorable service therein, continuous or otherwise, with a clasp indicating such service affixed thereto and for each additional five (5) years of like service a clasp to be affixed to such medal; provided, that all members of the national guard who were active members as officers or enlisted personnel of the military or naval forces of the United States in time of war and who received honorable discharge from such service shall be issued an additional clasp indicative of such wartime service to be affixed to the medal hereinabove provided.



§ 58-1-232 - Dress uniforms.

Any organization of the national guard may, with the approval of the commander in chief, adopt and provide, at the expense of individual members thereof, a dress uniform for special occasions; such adopted uniform shall not be worn except as may be prescribed by the commander in chief.



§ 58-1-233 - Membership in national guard associations.

The adjutant general is authorized and empowered to maintain membership for the Tennessee national guard in the national guard association of the United States or any similar organization, and with the approval of the governor is authorized to incur the usual expenses incident to such membership, which expenses will be included in the annual budget of the military department and paid from the appropriations provided for that department.



§ 58-1-234 - Authority to administer oaths.

The following officers of the national guard shall have power to administer oaths for the purposes of military administration, including military justice, and affidavits may be taken for such purposes before such officers:

(1) All company, battery, squadron and similar unit commanders;

(2) All adjutants, assistant adjutants, and personnel officers;

(3) All staff judge advocates and legal officers and acting or assisting staff judge advocates and legal officers;

(4) All officers detailed to conduct an investigation, or to take a statement or deposition; and

(5) All commissioned officers are authorized to administer oaths for enlistment and appointment.



§ 58-1-235 - Patrons of national guard.

Any person, who contributes to a company fund of the Tennessee national guard the sum of ten dollars ($10.00) or more for the period of one (1) year shall be known as a patron of the national guard. The names of all such patrons, together with the amount contributed by each, shall be reported to the adjutant general who shall issue an appropriate card identifying such contribution as a friend, patron and supporter of the national guard.






Part 3 - Militia

§ 58-1-301 - Call to active service -- Enrollment of militia.

The governor, with the advice and consent of the general assembly, and pursuant to the laws of the United States, shall call the militia, or any portion thereof, into active service at any time that public safety requires it; provided, that the governor is authorized to have enrollment made of all persons of this state subject to military duty or draft into the military service, and is directed, at such time as the necessity seems imminent, to cause each county assessor to make such enrollment of the assessor's respective county, stating the name, address, age, and previous military or naval experience of all persons so enrolled, if any, and to furnish copies of such enrollment to the respective county clerk, and the adjutant general. Each county shall furnish all blank forms and bear all expenses necessary to enrollment of its citizens. The governor shall have the power, in the governor's discretion, to appoint an enrolling board of three (3) members in each county to act in lieu of the county assessor, which board shall make such enrollments as directed at the time by the governor. The governor shall have the power, and is directed, to issue, at the proper time, regulations in detail governing the entry or draft of enrolled citizens into the military service, and their assignments to units.



§ 58-1-302 - Failure to appear for service.

Any person subject to call into active military service of this state who fails to appear at the time and under conditions designated by the governor for entry or draft into active service shall be considered as a deserter and treated accordingly.



§ 58-1-303 - Election and appointment of officers.

All officers of the militia exercising command of line units shall be elected by ballot, and the governor, immediately upon calling the militia to active duty, shall issue appropriate rules and regulations for such elections, and appoint such number of staff officers in proper grades as may be required by the militia; provided, that persons eligible for commissions in the militia shall be the same as provided for the national guard.



§ 58-1-304 - Uniform of militia.

The governor is authorized and directed, at the proper time, to issue the necessary regulations governing the uniform of the militia of this state; provided, that such uniform must comply with the laws of the United States.



§ 58-1-305 - Transfer of militia to national guard.

The governor, with the advice and consent of the general assembly, and in accordance with the orders of the president, may, after issuing call of the militia into active service, transfer the entire militia, or any portion thereof, to the national guard and treat it under the National Defense Act.



§ 58-1-306 - Disbanding of militia.

The governor, having called forth the militia into active service, is authorized to disband it, in whole or in part, as public interest and safety require, unless otherwise required by the government of the United States.






Part 4 - Defense Force

§ 58-1-401 - Governor authorized to enlist state guard.

Whenever the president of the United States shall call any part of the national guard of this state into active federal service, the governor is authorized to enlist, organize, maintain, equip and discipline a volunteer defense force, other than the national guard, to be known as the Tennessee state guard.



§ 58-1-402 - Membership of state guard -- Distinct from national guard -- Service outside state or relating to elections -- Limitation on consecutive years of advisory service.

The state guard shall be composed of such individuals between sixteen (16) and seventy-five (75) years of age as shall volunteer for service therein. The state guard shall be in addition to and distinct from the national guard organized under existing law. The organization shall not be required to serve outside the boundaries of this state and shall not be used to supervise, hold, guard or investigate any election or primary election held in this state. Provisionally, United States military and Tennessee state guard prior service applicants, Tennessee state guard active duty personnel and Tennessee state guard retirees shall not exceed five (5) consecutive years of advisory service.



§ 58-1-405 - Powers of governor in supervision of guard.

The governor is authorized to appoint and commission necessary officers for the state guard; to prescribe rules and regulations governing the enlistment, organization, administration, pay, equipment, discipline and discharge of the personnel of the state guard; to obtain by grant, requisition, or purchase such necessary arms and equipment as may be secured from the department of defense, or procure from other sources, the necessary arms and equipment to maintain and equip the state guard; to make available to the state guard the facilities of the state armories and their equipment and such other state premises or property as may be available for the purpose of drill, housing and instruction; to rent, if necessary, such additional property as may be required for drilling, housing and instruction.



§ 58-1-406 - Liability to federal military service not affected.

No person shall solely by reason of enlistment or commission in any state forces be exempt from military service under the law of the United States.



§ 58-1-407 - Oath of members.

Each and every member joining the state guard shall, in addition to the oath required by law to be taken by officers, take and subscribe to the following oath: "I do solemnly swear that I will well and faithfully perform my duties as a member of the Tennessee state guard to the best of my ability, and I do solemnly swear that I will bear true faith and allegiance to the state of Tennessee and that I will serve the state of Tennessee honestly and faithfully against all enemies, whomsoever, and that I will obey the orders of the governor and the officers placed over me, according to law."



§ 58-1-408 - Organization, composition and strength.

The governor may organize, activate, increase, change, divide, consolidate, disband, reactivate or reorganize any unit, headquarters, staff or cadre of the state guard, and may prescribe the composition and types of units, the type of organization and the system of drill or instruction to be used in training such units; and for such purposes the governor is authorized to fix, increase or decrease the strength of any unit, headquarters, staff or cadre of the state guard, including the number of commissioned officers, warrant officers, noncommissioned officers and other enlisted personnel of any grade in any such unit, headquarters, staff or cadre, and to alter the grades of officers, warrant officers and noncommissioned officers.



§ 58-1-409 - Duties, privileges and immunities.

All duties imposed by the military law or other statutes of the state or by regulations issued hereunder, upon units, commissioned officers, warrant officers, and enlisted personnel respectively of the national guard are hereby imposed upon the units, commissioned officers, warrant officers and enlisted personnel respectively of the state guard, and all rights, privileges and immunities conferred by the military law or other statutes of the state or by regulations issued hereunder, upon the units, commissioned officers, warrant officers and enlisted personnel respectively of the national guard are hereby conferred upon the units, commissioned officers, warrant officers and enlisted personnel respectively of the state guard as otherwise prescribed in parts 1, 2 and 4-6 of this chapter.



§ 58-1-410 - Reserve organization.

During such time as the state guard is not activated, the adjutant general is authorized and empowered, on the approval of the governor, to set up and maintain a reserve organization of the state guard upon a voluntary basis under such system as to the adjutant general may seem most feasible in order to provide means for the creation of an armed force in case the national guard of the state be again called into federal service.



§ 58-1-411 - Compensation.

Members of the state guard when assigned to state military duty by the commander in chief, or when ordered to active state service pursuant to § 58-1-106, shall be paid from the funds appropriated, or otherwise legally made available to the military department, at the rate of pay and allowances as prescribed by the adjutant general.



§ 58-1-412 - Governor's authority and power to call members of the state guard to active state duty with the member's consent.

The governor is authorized and empowered to call members of the state guard to active state duty with the member's consent, for the performance of any official duty in connection with state guard activities. Inactive reserve status may include voluntary unpaid state service for assistance to local authorities during times of disaster, or other times of crisis, when requested from and approved by the adjutant general by city, county or metropolitan local authorities.






Part 5 - Military Property -- Armories

§ 58-1-501 - Authority to acquire lands.

The governor is authorized and empowered on behalf of the state to acquire by lease, purchase and condemnation under the laws of eminent domain, such land as the governor in times of emergency may deem necessary to provide adequate facilities for the protection and defense of the state and the nation.



§ 58-1-502 - Proclamation of emergency.

It shall be the duty of the governor to announce publicly by proclamation filed with the secretary of state the emergency necessitating the acquisition of such land before exercising the authority vested in the governor by § 58-1-501.



§ 58-1-503 - Payment for lands.

The lands so acquired in accordance with §§ 58-1-501 -- 58-1-505 will be paid for out of the funds of the state not otherwise appropriated.



§ 58-1-504 - Condemnation of land.

If it is necessary to institute condemnation proceedings to acquire lands authorized to be acquired by § 58-1-501, such proceedings shall be instituted in the name of the state of Tennessee against the property owner or owners, and the property shall be condemned under the general statutes providing for condemnation of lands for public purposes and containing the law of eminent domain.



§ 58-1-505 - Lease to United States.

The governor is authorized and empowered to lease lands acquired in accordance with §§ 58-1-501 -- 58-1-504, to the United States government when such action is deemed by the governor to be advantageous to the defense of the state and the nation. A lease of such land executed by the governor in the name of the state of Tennessee will be adequate to vest in the United States government such leasehold rights as shall therein be set out.



§ 58-1-506 - Acquisition, disposal and administration of real property by adjutant general -- Authority to enter into cooperative agreements.

The adjutant general, under the direction and supervision of the governor, shall administer all real property under the jurisdiction of the military department:

(1) When it is deemed desirable to acquire additional real property or any interest therein for the activities of the military department and such property shall be acquired by the adjutant general when so authorized by the general law for other state departments and agencies;

(2) When it is deemed desirable to dispose of any real property or any interest therein under the jurisdiction of the military department, the adjutant general shall execute the conveyance on behalf of the state, but the conveyance shall be approved by such other officials as may be required by law to approve conveyances of the state's real property; provided, that in no event shall real property under the jurisdiction of the military department be disposed of without the approval of the governor, and such real property shall be disposed of in the way and manner and in accordance with such procedures as provided by the general law as to the disposition of other real property belonging to the state;

(3) The adjutant general, with the approval of the governor, may enter into cooperative agreements with the federal government and its local governmental subdivisions or agencies in connection with all phases of the activities of the military department including the joint use and occupancy of buildings and grounds including, but not limited to, aviation or airport facilities. Such agreements and contracts including, but not limited to, licenses and leases which have heretofore been entered into by the adjutant general and/or the governor are hereby authorized and validated.



§ 58-1-507 - "Armory" defined.

"Armory," whenever used in §§ 58-1-507 -- 58-1-512, includes any building, buildings, aircraft hangars, offices, quarters, or other facilities, and real property provided for and devoted to the training and housing of the national guard.



§ 58-1-508 - Plans for armories -- Acceptance and use of funds.

(a) When funds are made available, the adjutant general, with the approval of the state building commission and in accordance with the policies and procedures of the commission, is vested with the power, jurisdiction and authority to employ architects, contractors and other employees and to cause proper plans and specifications to be prepared or drafted for armories and facilities and their equipment and furnishings. The adjutant general, with the approval of the governor, is further empowered to accept any aid, financial or otherwise, from any municipality and/or county of this state, as well as federal, in carrying out the purpose of §§ 58-1-507 -- 58-1-512 and constructing such armories and facilities.

(b) Funds made available to the adjutant general for the adjutant general's use in carrying out the purposes and objects mentioned in §§ 58-1-507 -- 58-1-512 shall be expended therefor, as when and where directed by the adjutant general, with the approval of the governor.



§ 58-1-509 - Location of armories throughout state -- Acceptance of money or sites from municipalities or counties authorized.

(a) The adjutant general, with the approval of the governor, shall have the right to provide armories throughout the state to be located at most advantageous points in the discretion of the adjutant general, with the approval of the governor, and the adjutant general, with approval of the governor, may accept from any municipality or county donations, either of money or of sites or both for such armory, to be used in the construction thereof. The location of the armory, plans, specifications and costs thereof shall in all instances be approved in advance by the adjutant general, with the approval of the governor, and in writing; and any available funds appropriated or allocated under the law for the purpose of such construction shall be used by the adjutant general, with approval of the governor, for that purpose.

(b) The adjutant general, with the approval of the governor, shall also have the right to provide armories, both within and without the corporate limits of the cities and towns, and municipalities are authorized to procure real property outside their corporate limits as sites for such armories, and to expend their tax revenues and other funds for such purposes. The municipalities and counties are further authorized to contribute to and participate in the construction costs of such armories and are authorized to expend their tax revenues and other funds for such purposes.



§ 58-1-510 - Appropriations of money or property by counties or municipal corporations for defense.

The governing authorities of the counties and municipal corporations of the state are authorized to make appropriations from the funds of such counties and municipal corporations, and are authorized to lease, lend, sell or donate property, both real and personal, of such counties and municipal corporations, to the state of Tennessee and the federal government for purposes of local, state and national defense and for the use of the national guard.



§ 58-1-511 - Title to armories.

The title to all armories procured under §§ 58-1-507 -- 58-1-512 shall be taken in the name of the state.



§ 58-1-512 - Adjutant general in charge of armories -- Rental income.

(a) All armories, arsenals, camps, ranges, bases and other facilities owned, leased or maintained by the state or by the United States for the use of the national guard and all activities conducted therein shall be under the general charge and control and shall be regulated by the adjutant general.

(b) When only one (1) unit occupies any of the facilities hereinabove set forth, the commander of that unit shall have direct charge and control thereof and shall be known and designated as station commander.

(c) Where two (2) or more units are stationed in any such facility, the adjutant general shall designate the officer to have direct charge and control thereof, and such officer shall likewise be known as the station commander.

(d) The station commander shall apportion the quarters and facilities therein to be occupied by each unit and shall regulate the use and be responsible for the care thereof.

(e) All income derived from the use of armories shall be retained by the station commander and shall be deposited in a "station commander's upkeep and maintenance fund" and shall be used, under regulations promulgated by the adjutant general, for maintenance, repair, upkeep, alteration, equipment, modification or improvement of the armory, facilities or area adjacent thereto.



§ 58-1-513 - Purchase and issue of property -- Disposal of surplus and obsolete property.

(a) Under the direction of the governor, the adjutant general shall authorize the purchase of such property as may be required for the use of the military department, all such purchases to be made through the state purchasing director.

(b) No property shall be issued to persons or organizations other than those belonging to the national guard and such forces as may be organized pursuant to parts 1, 2 and 4-6 of this chapter. Obsolete and/or surplus military property of the state, however, may be issued or sold by the adjutant general, with the approval of the governor, to municipalities and to educational, patriotic and charitable organizations under such conditions as may be prescribed by regulations issued pursuant to parts 1, 2 and 4-6 of this chapter.



§ 58-1-514 - Federal property -- Care and custody.

Federal property, issued to the Tennessee national guard, shall not be used for any purpose other than that for which such was issued, and shall not be loaned for any other activity, either state, civilian, or federal, except to the extent authorized by appropriate regulations. All such property shall be deposited in the armories, headquarters, warehouses, arsenals, or other facilities provided for the purpose and shall not be removed therefrom except for service under proper authority and orders.



§ 58-1-515 - Responsibility for military property and funds -- Collection from member or employee -- Action by attorney general.

(a) Military property of the state and of the United States shall be issued, safeguarded, maintained, accounted for, inventoried, inspected, surveyed and disposed of as provided in applicable laws and regulations issued thereunder and regulations issued pursuant to parts 1, 2 and 4-6 of this chapter.

(b) When state-owned military property is lost, damaged or destroyed through the negligence or fault of a member or employee of the national guard, the amount determined as the value of such property or the cost of repairing the same may be collected from any pay or allowance due or to become due to the member or employee of the national guard from the state, in addition to the remedies herein prescribed.

(c) An action may be maintained in the name of the state in any court having jurisdiction thereof by the attorney general and reporter, upon the request of the adjutant general, to recover, from a member or former member of the national guard found responsible for any state or federal military property lost, damaged or destroyed through negligence or fault, the amount determined as the value of such property or the cost of repairing the same.






Part 6 - Armed Forces -- Penal Provisions

§ 58-1-601 - Rights-of-way -- Highways -- Tollways -- Exceptions.

(a) Troops of the United States or of the Tennessee national guard parading or performing any duty according to law shall have the right-of-way on any street or highway over which they may pass, except that the carriage of the United States mail, legitimate functions of police departments, and the operations of fire departments shall not be interfered with thereby.

(b) [Deleted by 2013 amendment, effective July 1, 2013.]



§ 58-1-602 - Unlawful wearing of uniform or decorations.

(a) (1) It is unlawful for any person not an officer or enlisted man of the armed forces of the United States, to wear the currently and duly prescribed uniform of the armed forces of the United States, or any distinctive part of such uniform, or a uniform, any part of which is similar to distinctive part of the duly prescribed uniform of any of the armed forces of the United States.

(2) This subsection (a) shall not be construed to prevent members of organizations known as the Boy Scouts of America, or the naval militia, or such other organizations as the secretary of defense may designate, from wearing their prescribed uniforms, nor to prevent persons who in time of war have served honorably in the armed forces of the United States, from wearing the uniform as may be prescribed by the laws of the United States; nor to prevent other duly designated organizations, schools, colleges, universities, cadet corps, military societies, or instructors, from wearing the uniform as prescribed by the laws of the United States; nor to prevent the wearing of the uniform in playhouses, theaters, or moving pictures, as may be prescribed by the laws of the United States; and provided further, that the members of the military societies and instructors and members of the cadet corps hereinbefore mentioned shall not wear the insignia of rank prescribed to be worn by officers of the armed forces of the United States, or any insignia of rank similar thereto.

(b) A violation of this section is a Class C misdemeanor.



§ 58-1-603 - Unlawful traffic in military property.

Any person who shall purchase, receive in pledge, retain, or possess any article of arms, clothing, equipment, supply or other thing furnished and intended for the military service, unless lawfully issued to such person, is guilty of theft and punishable accordingly.



§ 58-1-604 - Discrimination against members of the national guard.

It is a Class E felony for any person, firm or corporation to refuse employment to any person for the sole reason that the person is a member of the Tennessee national guard or to terminate the employment of any such person for such reason or because of absence from place of employment while attending any prescribed drill, including annual field training.



§ 58-1-605 - Commissioned officers' power to take oaths and acknowledgments.

In addition to the acknowledgment of instruments and the performance of other notarial acts in the manner and form and as otherwise provided by law, instruments may be acknowledged, documents attested, oaths and affirmations administered, depositions and affidavits executed, and other notarial acts performed in connection with any pleading or other instrument to be filed or used in any court in this state, before or by any commissioned officer in active service of the armed forces of the United States, with the rank of second lieutenant or higher, in the army or marine corps, or with the rank of ensign or higher, in the navy or coast guard, or with the equivalent rank in any other component part of the armed forces of the United States, by any person who is a member of the armed forces of the United States or the spouse of such member of the armed forces accompanying a spouse in such service.



§ 58-1-606 - Validity of notarial acts of officers.

Such acknowledgment of instruments, attestation of documents, administration of oaths and affirmations, execution of depositions and affidavits, and performance of other notarial acts as aforementioned, heretofore or hereafter made or taken, are declared legal, valid and binding, and instruments and documents so acknowledged, authenticated, or sworn to, shall be admissible in evidence and eligible to record in this state under the same circumstances, and with the same force and effect, as if such acknowledgment, attestation, oath, affirmation, deposition, affidavit, or other notarial act as aforementioned, had been made or taken within this state before or by a duly qualified officer or official as otherwise provided by law.



§ 58-1-607 - Officer's certificate of notarial act.

(a) In the taking of acknowledgments and the performing of other notarial acts requiring certification, a certificate endorsed upon or attached to the instrument or document, which shows the date of the notarial act and which states, in substance, that the person appearing before the officer acknowledged the instrument as such person's act, or made or signed the instrument or document under oath, shall be sufficient for all intents and purposes. The instrument or document shall not be rendered invalid by the failure to state the place of execution or acknowledgment.

(b) If the signature, rank and branch of service or subdivision thereof of any such commissioned officer appear upon such instrument or document, or certificate, no further proof of the authority of such officer so to act shall be required, and such action by such commissioned officer shall be prima facie evidence that the person making such oath or acknowledgment is within the purview of §§ 58-1-605 -- 58-1-607.



§ 58-1-611 - Fraudulent enlistment, appointment or separation.

Any person who:

(1) Enlists or procures appointment in the national guard by means of knowingly false representations or deliberate concealment as to the person's qualifications for such enlistment or appointment and receives pay or allowances thereunder; or

(2) Separates from the national guard by means of knowingly false representations or deliberate concealment as to the person's eligibility for such separation;

is guilty of a Class C misdemeanor.



§ 58-1-612 - Unlawful enlistment, appointment or separation.

Any person who effects an enlistment or appointment in or a separation from the national guard of any person who is known to such person to be ineligible for such enlistment, appointment, or separation because it is prohibited by law, regulation, or order is guilty of a Class C misdemeanor.



§ 58-1-613 - Absence without leave.

Any person of the Tennessee national guard who, without proper authority:

(1) Fails to go to the appointed place of duty at the time prescribed;

(2) Goes from that place; or

(3) Absents self or remains absent from the unit, organization, or other place of duty at which the guard member is required to be at the time prescribed;

is guilty of a Class B misdemeanor.



§ 58-1-614 - Missing movement.

Any member of the national guard, who through neglect or design, misses the movement of a ship, aircraft, units or other conveyances which movement is required as part of that member's duty is guilty of a Class C misdemeanor.



§ 58-1-615 - Disrespect toward superior commissioned officer.

Any member of the national guard who behaves with disrespect toward the guard member's superior commissioned officer is guilty of a Class C misdemeanor.



§ 58-1-616 - Assaulting or willfully disobeying superior commissioned officer.

Any member of the national guard who:

(1) Strikes the guard member's superior commissioned officer or draws or lifts up any weapon or offers any violence against that officer while in the execution of the officer's duty; or

(2) Willfully disobeys a lawful command of the guard member's superior commissioned officer;

is guilty of a Class C misdemeanor.



§ 58-1-617 - Insubordinate conduct toward warrant officer or noncommissioned officer.

Any enlisted member of the national guard who:

(1) Strikes or assaults a warrant officer or noncommissioned officer while that officer is in the execution of the officer's duty;

(2) Willfully disobeys the lawful order of a warrant officer or noncommissioned officer; or

(3) Treats with contempt, or is disrespectful in language or deportment toward a warrant officer or noncommissioned officer while that officer is in the execution of office;

is guilty of a Class C misdemeanor.



§ 58-1-618 - Failure to obey order or regulation.

Any member of the national guard who:

(1) Violates or fails to obey any lawful general order or regulation;

(2) Having knowledge of any other lawful order issued by a member of the Tennessee national guard, which it is the guard member's duty to obey, fails to obey the order; or

(3) Is derelict in the performance of duties;

is guilty of a Class B misdemeanor.



§ 58-1-619 - Cruelty and maltreatment.

Any member of the national guard who is guilty of cruelty or oppression toward or maltreatment of, any person subject to the guard member's orders, is guilty of a Class B misdemeanor.



§ 58-1-620 - Mutiny or sedition.

(a) Any member of the national guard who:

(1) With intent to usurp or override lawful military authority, refuses, in concert with any other person, to obey orders or otherwise to do such guard member's duty or creates any violence or disturbance is guilty of mutiny;

(2) With intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence or other disturbances against that authority is guilty of sedition;

(3) Fails to do the utmost to prevent and suppress a mutiny or sedition being committed in the guard member's presence, or fails to take all reasonable means to inform the superior commissioned officer or the commanding officer of a mutiny or sedition which the guard member knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

(b) Any member of the national guard who is found guilty of attempted mutiny, sedition, or failure to suppress or report a mutiny or sedition is guilty of a Class C felony.



§ 58-1-621 - Misbehavior on active duty.

Any member of the national guard who, while on active state duty:

(1) Runs away;

(2) Shamefully abandons, surrenders, or delivers up any command, unit, place, or military property which it is the guard member's duty to defend;

(3) Through disobedience, neglect, or intentional misconduct endangers the safety of any such command, unit, place or military property;

(4) Casts away arms or ammunition;

(5) Is guilty of cowardly conduct;

(6) Quits the guard member's place of duty to plunder or pillage; or

(7) Causes false alarms in any command, unit, or place under control of the armed forces of the United States or the national guard;

is guilty of a Class E felony.



§ 58-1-622 - False official statements.

Any person subject to §§ 58-1-611 -- 58-1-634 as provided in § 58-1-632 who, with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing the same to be false, or makes any other false official statement knowing the same to be false, is guilty of a Class C misdemeanor.



§ 58-1-623 - Military property -- Loss, damage, destruction or wrongful disposition.

Any person subject to §§ 58-1-611 -- 58-1-634 as provided in § 58-1-632 who, without proper authority:

(1) Sells or otherwise disposes of;

(2) Willfully or through gross neglect damages, destroys, or loses; or

(3) Willfully or through gross neglect suffers to be lost, damaged, destroyed, sold or wrongfully disposed of, any military property of the United States or of the state;

is guilty of a felony and punishable as in the case of theft.



§ 58-1-624 - Property other than military property -- Waste, spoilage, or destruction.

Any person subject to §§ 58-1-611 -- 58-1-634 as provided in § 58-1-632 who, while on active state duty or in a duty status other than active state duty, willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of the state, is guilty of a Class E felony.



§ 58-1-625 - Drunken or reckless driving.

Any member of the national guard who operates any vehicle while drunk, or in a reckless or wanton manner is guilty of a misdemeanor.



§ 58-1-626 - Drunk on duty.

Any member of the national guard who is found drunk on duty is guilty of a Class C misdemeanor.



§ 58-1-627 - Misbehavior of a sentinel.

Any sentinel or lookout who is found drunk or sleeping upon the sentinel's or lookout's post, or who leaves it before regularly relieved, is guilty, if the offense is committed while the national guard is in active state service in the time of emergency, of a Class E felony; otherwise of a Class C misdemeanor.



§ 58-1-628 - Malingering.

Any member of the national guard who for the purpose of avoiding work, duty or service:

(1) Feigns illness, physical disablement, mental lapse or derangement; or

(2) Intentionally inflicts self-injury;

is guilty of a Class E felony.



§ 58-1-629 - Riot or breach of the peace.

Any member of the national guard who causes or participates in any riot or breach of the peace is guilty of a Class B misdemeanor.



§ 58-1-630 - Frauds against the government.

Any member of the national guard who:

(1) Knowing it to be false or fraudulent:

(A) Makes any claim against the state or any officer thereof; or

(B) Presents to any person in the civil or military service thereof, for approval or payment, any claim against the state or any officer thereof;

(2) For the purpose of obtaining the approval, allowance, or payment of any claim against the state or any officer thereof:

(A) Makes or uses any writing or other paper knowing the same to contain any false or fraudulent statement;

(B) Makes any oath to any fact or to any writing or other paper knowing such oath to be false; or

(C) Forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing the same to be forged or counterfeited;

(3) Having charge, possession, custody or control of any money or other property of the state, furnished or intended for the national guard or any force thereof, knowingly delivers to any person having authority to receive the same, any amount thereof less than that for which the person receives a certificate of receipt; or

(4) Being authorized to make or deliver any paper certifying the receipt of any property of the state, furnished or intended for the national guard or any force thereof, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the state;

is guilty of a Class E felony.



§ 58-1-631 - Penalties.

All violations of parts 1, 2 and 4-6 of this chapter including, but not limited to, §§ 58-1-611 -- 58-1-633, are punishable under § 40-35-111.



§ 58-1-632 - Application and effect of §§ 58-1-611 -- 58-1-633.

Sections 58-1-611 -- 58-1-633 are applicable to members of the national guard while they are in a drill or duty status. The enumeration of crimes and offenses herein is declared to be cumulative to other criminal and penal statutes of the state, it being the intent of the general assembly that §§ 58-1-611 -- 58-1-633 are designed solely to create certain specified offenses peculiar to the military and necessary to the discipline, training, proper functioning and the orderly government of the national guard.



§ 58-1-633 - Enlisted personnel -- Explanation of penal laws.

Sections 58-1-611 -- 58-1-633 shall be carefully explained to each enlisted member at the time of enlistment and annually thereafter.



§ 58-1-634 - Unauthorized sale or disposition of military property or equipment -- Penalty.

(a) Any person who shall sell, or offer for sale, barter or exchange, pledge, lend or give away, secrete, or retain after demand made by the civil or military officers of the state of Tennessee any clothing, arms, military outfits or accoutrements, or any other military property or equipment furnished by or through the state of Tennessee or the United States to any member of the military forces of the state of Tennessee, or who shall receive by purchase, barter, exchange, pledge, loan or gift, any such military property or equipment of the state of Tennessee or the United States, is guilty of a Class C misdemeanor.

(b) Any person in the military forces of the state of Tennessee, to whom shall have been entrusted any military property or equipment by reason of being in such military service, shall account for the same to the proper military authority in accordance with the rules, regulations or special orders made by superior authorities in reference to the same, and such military property shall not be removed beyond the boundaries of the state of Tennessee unless required by the performance of the individual's military duties. Any person, whether in the military service or not, or whether enlistment or appointment shall have expired or not, who shall fail to account for or return to the proper military authorities any property which shall have come into such person's possession and to which the state of Tennessee or the United States may be entitled, or who shall conceal or convert the same to such person's own use, is guilty of a misdemeanor; provided further, that if such person leaves the state, after having failed to account for or return to the proper military authorities such property, such person is guilty of a felony and shall be punished as in the case of theft.

(c) Any prosecution had under this section may be abated, in the discretion of the district attorney general, if, prior to arraignment, full satisfaction is made for the property involved to the proper military authorities of the state or the United States and the payment of all court costs accruing by reason of the institution of any such prosecution has been made.

(d) This section is to be given general application and shall not be limited in its application by § 58-1-632, but is not to be construed in any way to amend or modify any prevailing laws regarding military property as heretofore and hereafter amended.






Part 7 - Military Family Assistance Trust Fund

§ 58-1-701 - Creation of fund.

There is created within the general fund a special account to be known as the "military family assistance trust fund."



§ 58-1-702 - Investment of moneys in fund.

Moneys in the fund shall be invested by the state treasurer for the benefit of the fund pursuant to § 9-4-603.



§ 58-1-703 - Separate revolving fund -- Interest and earnings -- Reversion of fund balance at end of fiscal year.

(a) The military family assistance trust fund is created as a separate revolving fund. The trust fund shall consist of grants, contributions, appropriations, or other moneys made available for the purpose of the trust fund.

(b) All interest and earnings of the fund shall remain a part of the fund.

(c) No part of the fund shall revert to the general fund at the end of the fiscal year, but shall remain a part of the revolving fund available for expenditure in accordance with this part.



§ 58-1-704 - Trust fund board.

(a) The military family assistance trust fund board is created for the purpose of administering the trust fund created pursuant to this part. The board shall be attached to the department of military affairs for administrative purposes. The board shall be composed of six (6) members as follows:

(1) Three (3) members, who are experts in military family matters, who shall be appointed by the governor;

(2) One (1) member, who is an expert in military family matters, who shall be appointed by the speaker of the senate;

(3) One (1) member, who is an expert in military family matters, who shall be appointed by the speaker of the house of representatives; and

(4) The adjutant general, who shall serve as a nonvoting member.

(b) The adjutant general, or a majority of the board members, shall arrange for the first board meeting as soon as practicable after all board members are appointed.

(c) Appointed board members shall serve without compensation, but may receive reimbursement for their actual and necessary travel expenses incurred in the performance of their duties. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) The term of each appointed member shall be four (4) years.

(e) An appointed member whose term has expired may continue to serve until a successor is appointed and qualifies. A member who is appointed to an unexpired term shall serve the rest of the term and until a successor is appointed and qualifies. A member may serve two (2) consecutive four-year terms and shall not be reappointed for four (4) years after the completion of those terms.

(f) A majority of the full membership of the board shall constitute a quorum.

(g) At its first meeting, the board shall elect, by majority vote, a chair, who shall preside at all meetings and coordinate the functions and activities of the board. The chair shall be elected or reelected each calendar year thereafter.

(h) The adjutant general shall not serve as the chair of the board.

(i) The board shall meet at least two (2) times annually, but may meet more frequently, as deemed necessary, subject to call by the chair or by request of a majority of the board members.



§ 58-1-705 - Use of trust fund moneys.

(a) During active duty of a regular member of the United States armed forces deployed outside the United States who names Tennessee as home of record for military purposes, or any federal active duty member of a state national guard or a reserve component who names Tennessee as home of record for military purposes, and for ninety (90) days following the end of deployment outside the United States or deactivation, as appropriate, trust fund moneys shall be used to support:

(1) The person who names Tennessee home of record for military purposes;

(2) The person's Tennessee resident spouse; and

(3) The person's dependent or dependents.

(b) An application for a trust fund grant may be filed by the member who names Tennessee as home of record for military purposes, the member's Tennessee resident spouse, or the member's children's parent or guardian. The application shall be accompanied by an appropriate authorization to access personnel information contained in the military database defense enrollment reporting system for verification purposes.

(c) Subject to the availability of trust fund moneys, the adjutant general shall award a grant to an applicant, if that person's application is need-based, and the amount of the grant does not exceed the dollar cap established by the board through the promulgation of rules and regulations. An application shall be need-based, if:

(1) Funds are requested for necessary expenses incurred, or to be incurred. Necessary expenses shall include, but not be limited to:

(A) Housing;

(B) Utilities;

(C) Groceries;

(D) Health insurance copays; and

(E) Child care;

(2) The necessary expenses created, or will create, an undue hardship on a person referred to in subsection (a);

(3) The undue hardship is directly related to the member's deployment outside the United States or federal active duty, as appropriate;

(4) The applicant does not have reasonable access to any other funding source, whether public or private; and

(5) The military family assistance trust fund is the last resort for the applicant.

(d) (1) The adjutant general shall award or decline to award a grant within sixty (60) days of receiving an application.

(2) If the adjutant general awards or declines to award a grant, the adjutant general shall state in writing the reason for the decision and keep the writing on file.

(3) If the adjutant general declines to award a grant, the adjutant general shall provide the applicant with a copy of the writing required by subdivision (d)(2). In addition, if the adjutant general declines to award a grant due to the lack of availability of public or private funds, the adjutant general shall identify sources of available funds for the applicant and provide assistance with regard to seeking funds from that source.

(4) If the adjutant general declines to award a grant, an applicant may file a written request to the military family assistance trust fund board asking that the entire board review the application.



§ 58-1-706 - Report.

Each year between August 15 and September 1, the military family assistance trust fund board shall provide a written report to the governor, the speaker of the senate and the speaker of the house of representatives. The written report shall provide:

(1) The board's activities during the previous fiscal year;

(2) What moneys were spent out of the military family assistance trust fund and the purposes for which the moneys were spent;

(3) The amount of money left in the fund; and

(4) Any recommendations for future initiatives with regard to the trust fund and its administration.









Chapter 2 - Disasters, Emergencies and Civil Defense

Part 1 - General Emergency Provisions

§ 58-2-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agency" means the Tennessee emergency management agency (TEMA);

(2) "Broadcaster" means a radio broadcasting station or a television broadcasting station primarily engaged in the business of facilitating or originating speech, pictures or both through over the air communications, both as to pure speech and commercial speech and for all purposes operating under licenses provided by the federal communications commission and which station has been selected by the federal emergency management agency as a primary entry point;

(3) "CLEO" means the chief local elected official;

(4) "Compacts" means the emergency management compacts included in parts 4 and 7 of this chapter;

(5) "Disaster" means any natural, technological, or civil emergency that causes damage of sufficient severity and magnitude to result in a declaration of a state emergency by a county, the governor, or the president of the United States. "Disaster" is identifiable by the severity of resulting damage, as follows:

(A) "Catastrophic disaster" means a disaster that will require massive state and federal assistance, including immediate military involvement;

(B) "Major disaster" means a disaster that will likely exceed local capabilities and require a broad range of state and federal assistance; and

(C) "Minor disaster" means a disaster that is likely to be within the response capabilities of local government and to result in only a minimal need for state or federal assistance;

(6) "EMA" means a local emergency management agency of a political subdivision;

(7) "Emergency" means an occurrence, or threat thereof, whether natural, technological, or manmade, in war or in peace, that results or may result in substantial injury or harm to the population, or substantial damage to or loss of property; provided, that natural threats may include disease outbreaks and epidemics;

(8) "Emergency management" means the preparation for, the mitigation of, the response to, and the recovery from emergencies and disasters. Specific emergency management responsibilities include, but are not limited to:

(A) Reduction of vulnerability of people and communities of this state to damage, injury, and loss of life and property resulting from natural, technological, or manmade emergencies or hostile military or paramilitary action;

(B) Preparation for prompt and efficient response and recovery to protect lives and property affected by emergencies;

(C) Response to emergencies using all systems, plans, and resources necessary to preserve adequately the health, safety, and welfare of persons or property affected by the emergency;

(D) Recovery from emergencies by providing for the rapid and orderly start of restoration and rehabilitation of persons and property affected by emergencies;

(E) Provision of an emergency management system embodying all aspects of pre-emergency preparedness and post emergency response, recovery, and mitigation; and

(F) Assistance in anticipation, recognition, appraisal, prevention, and mitigation of emergencies which may be caused or aggravated by inadequate planning for, and regulation of, public and private facilities and land use;

(9) "Emergency management preparedness and assistance trust fund" means a trust fund to be administered solely by TEMA. All funds collected by the state and placed in this trust fund shall be designated for emergency management purposes only;

(10) "Emergency response broadcaster" means a person certified pursuant to § 58-2-134 as an emergency response broadcaster;

(11) "Emergency services coordinator" or "ESC" means the person or persons selected by the head of each executive branch agency or commissioner designated by the governor and includes alternates. The ESC and an alternate will be responsible for coordinating with the agency on emergency preparedness issues, preparing and maintaining emergency preparedness and post disaster response and recovery plans for their agency, maintaining rosters of personnel to assist in disaster operations, and coordinating appropriate training for agency personnel;

(12) "Energy emergency" means a condition of danger to the health, safety, welfare, or economic well being of the citizens of the state of Tennessee arising out of a present or threatened shortage of usable energy resources; also any condition of substantial danger to the health, safety, or welfare of the citizens of the state of Tennessee resulting from the operation of any electrical power generating facility, the transport of any energy resource by any means whatsoever, or the production, use or disposal of any source material, special nuclear material, or by-product material as defined by the Atomic Energy Act of 1954, 68 Stat. 919, compiled in 42 U.S.C. §§ 2011-2394; also any nuclear incident, as defined by the Atomic Energy Act of 1954, occurring in or outside the state of Tennessee, substantially affecting the health, safety, or welfare of the citizens of this state;

(13) "Energy resources" includes all forms of energy or power, including without limitation, oil, gasoline, and other petroleum products; natural or synthetic gas; electricity in all forms and from all sources; and other fuels of any description;

(14) "Entity" includes a firm, business, for profit and not-for-profit corporation, profit and not-for-profit unincorporated association, partnership, and two (2) or more persons having a joint or common economic interest;

(15) "GAR" means the governor's authorized representative;

(16) "Local emergency management agency" means an organization created in accordance with this chapter to discharge the emergency management responsibilities and functions of a political subdivision;

(17) "Manmade emergency" means an emergency caused by an action against persons or society, including, but not limited to, enemy attack, sabotage, terrorism, civil unrest, or other action impairing the orderly administration of government;

(18) "Mobile reserve unit" means an organization for emergency management created in accordance with this chapter by state or local authority to be dispatched by the governor to supplement local organizations for emergency management in a stricken area;

(19) "Natural emergency" means any emergency caused by a natural event, including, but not limited to, a storm, a flood, a drought, or an earthquake;

(20) "Person" includes a natural person or entity organized under the laws of this state or any other state or territory of the United States or the federal government, as the case may be, and includes both the singular and plural;

(21) "Political subdivision" means any municipality or county, including any county having metropolitan form of government, created pursuant to law;

(22) "Public official" means an elected or appointed person in the executive, legislative or judicial branch of the state or any political subdivision of the state;

(23) "SCO" means state coordinating officer;

(24) "Technological emergency" means an emergency caused by a technological failure or accident, including, but not limited to, an explosion, transportation accident, radiological accident, or chemical or other hazardous material incident; and

(25) "TEMP" means Tennessee emergency management plan.



§ 58-2-102 - Legislative intent.

(a) The general assembly finds and declares that the state is vulnerable to a wide range of emergencies, including natural, technological, terrorist acts, and manmade disasters, all of which threaten the life, health, and safety of its people; damage and destroy property; disrupt services and everyday business and recreational activities; and impede economic growth and development. The general assembly further finds that this vulnerability is exacerbated by the growth in the state's population, in the elderly population, in the number of seasonal vacationers, and in the number of persons with special needs. This growth has greatly complicated the state's ability to coordinate its emergency management resources and activities.

(b) It is the intent of the general assembly to reduce the vulnerability of the people and property of this state; to prepare for efficient evacuation or shelter-in-place of threatened or affected persons; to provide for the rapid and orderly provision of relief to persons and for the restoration of services and property; and to provide for the coordination of activities relating to emergency preparedness, response, recovery, and mitigation among and between agencies and officials of this state, with similar agencies and officials of other states, with local and federal governments, with interstate organizations, and with the private sector.

(c) It is further the intent of the general assembly to promote the state's emergency preparedness, response, recovery, and mitigation capabilities through enhanced coordination, long-term planning, and adequate funding. State policy for responding to disasters is to support local emergency response efforts. In the case of a major or catastrophic disaster, however, the needs of residents and communities will likely be greater than local resources. In these situations, the state must be capable of providing effective, coordinated, and timely support to communities and the public. Therefore, the general assembly hereby determines and declares that this chapter fulfills a compelling state interest.



§ 58-2-103 - Policy and purpose.

(a) Because of the existing and continuing possibility of the occurrence of emergencies and disasters resulting from natural, technological, or manmade causes, including acts of terrorism and the recovery therefrom; in order to ensure that preparations of this state will be adequate to deal with, reduce vulnerability to, and recover from such emergencies and disasters; to provide for the common defense and to protect the public peace, health, and safety; and to preserve the lives and property of the people of the state, it is hereby found and declared to be necessary to:

(1) Create a state emergency management agency to be known as the "Tennessee emergency management agency" (TEMA), to authorize the creation of local organizations for emergency management in the political subdivisions of the state, and to authorize cooperation with the federal government and the governments of other states;

(2) Confer upon the governor, TEMA, and the governing body of each political subdivision of the state the emergency powers provided herein;

(3) Provide for the rendering of mutual aid among the political subdivisions of the state, with other states, and with the federal government with respect to carrying out all emergency management functions and responsibilities;

(4) Authorize the establishment of such organizations and the development and employment of such measures as are necessary and appropriate to carry out this chapter; and

(5) Provide the means to assist in the prevention or mitigation of emergencies which may be caused or aggravated by inadequate planning for, and regulation of, public and private facilities and land use, not to exclude flood plain management.

(b) It is further declared to be the purpose of this chapter and the policy of the state that all emergency management functions of the state be coordinated to the maximum extent with comparable functions of the federal government, including its various departments, agencies of other states and localities, and private agencies of every type, to the end that the most effective preparation and use may be made of the manpower, resources, and facilities of the nation for dealing with any emergency that may occur.



§ 58-2-104 - Creation of agency -- Director and deputies.

(a) The governor is hereby authorized and directed to create a state agency to be known as the "Tennessee emergency management agency" (TEMA) under the adjutant general for day-to-day administrative purposes and, upon the recommendation of the adjutant general, to appoint a director of TEMA, who shall be the administrator thereof. The director shall hold office at the pleasure of the governor, and shall receive such salary as is fixed by the adjutant general and approved by the governor. The agency shall authorize the creation of local organizations for emergency management in the political subdivisions of the state, and authorize cooperation with the federal government and the governments of other states.

(b) The governor is hereby authorized to appoint such deputy directors of the agency as the governor may in the exercise of the governor's sound discretion deem necessary, and such directors, in the discretion of the governor and upon the recommendation of the adjutant general, may be state employees who shall serve in such capacity without additional compensation.

(c) The director, subject to the direction and control of the governor, acting through the adjutant general, shall be the executive head of the agency and shall be responsible to the governor for carrying out the program for TEMA for the state of Tennessee. The director shall coordinate the activities of all organizations for the agency within the state and shall maintain liaison with and cooperate with emergency management agencies and organizations of other states and of the federal government. For normal day-to-day administrative functions, the director shall report to the adjutant general. During emergency conditions, the agency and director shall report to the governor or the governor's designee. General coordination with the adjutant general shall be maintained. The department of the military shall become a resource for the state as with all other departments and agencies; further, the director shall make recommendations to the governor for the use of the national guard and other state resources as disaster conditions mandate, including, but not limited to, the assistance of local and private agencies. The director shall coordinate with the governor's office on the activation or the potential activation of any mutual aid agreement or compact.

(d) The adjutant general, upon the recommendation of the director, may employ such area directors, professional, technical, clerical, stenographic, and other personnel, and the adjutant general shall fix their compensation and may make expenditures from available funds appropriated for the military department or from funds made available to the adjutant general for purposes of emergency management, as may be necessary to carry out the purposes of this chapter. The director shall be provided with necessary, and appropriate office space, furniture, supplies, stationery, printing and equipment, including but not limited to, radio, radiological and any and all other proper equipment necessary to carry out the emergency management program for the state. The necessary mileage, office expenses, salaries of personnel, postage, telephone and expressage shall be chargeable to any funds available for emergency management.



§ 58-2-105 - Limitations.

Nothing in this chapter shall be construed to:

(1) Interfere with the course or conduct of a labor dispute, except that actions otherwise authorized by this chapter or other laws may be taken when necessary to forestall or mitigate imminent or existing danger to public health or safety;

(2) Interfere with dissemination of news or comment on public affairs; but any communications facility or organization, including, but not limited to, radio and television stations, wire services, and newspapers, may be required to transmit or print public service messages furnishing information or instructions in connection with an emergency;

(3) Affect the jurisdiction or responsibilities of police forces, firefighting forces, units of the armed forces of the United States, or any personnel thereof, when on active duty; state, local, and interjurisdictional emergency plans shall place reliance upon the forces available for performance of functions related to emergencies; and

(4) Limit, modify, or abridge the authority of the governor to proclaim martial rule or exercise any other powers vested in the governor under the constitution, statutes or common law of this state independent of or in conjunction with this chapter; provided, that the authority shall be limited to the extent provided under § 58-2-107(m) and as otherwise specifically provided by statute.



§ 58-2-106 - Emergency management responsibilities and powers.

(a) The agency is responsible for maintaining a comprehensive statewide program of emergency management. The agency is responsible for coordination with efforts of the federal government with other departments and agencies of state government, county governments, municipal governments and school boards, and private agencies that have a role in emergency management. The director of the agency shall be the state coordinating officer (SCO) and the governor's authorized representative (GAR).

(b) The agency is responsible for carrying out this chapter. In performing its duties under this chapter, the agency shall:

(1) Prepare a TEMP and maintain an accountable ESC program, which shall be integrated into and coordinated with the emergency management plans and programs of the federal government. The plan shall be implemented by a continuous, integrated comprehensive emergency management program. The plan must contain provisions to ensure that the state is prepared for emergencies and minor, major, and catastrophic disasters, and the agency shall work closely with local governments and agencies and organizations with emergency management responsibilities in preparing and maintaining the plan. The TEMP shall be planning, response, recovery and mitigation oriented and shall include the following:

(A) An evacuation component that includes specific regional and interregional planning provisions and promotes intergovernmental coordination of evacuation activities;

(B) A shelter component that includes specific regional and interregional planning provisions and promotes coordination of shelter activities between the public, private, and nonprofit sectors;

(C) A postdisaster response and recovery component that includes specific regional and interregional planning provisions and promotes intergovernmental coordination of postdisaster response and recovery activities. This component must provide for postdisaster response and recovery strategies according to whether a disaster is minor, major, or catastrophic. The postdisaster response and recovery component must, at a minimum:

(i) Establish the structure of the state's postdisaster response and recovery organization;

(ii) Establish procedures for activating the state's plan;

(iii) Set forth policies used to guide postdisaster response and recovery activities;

(iv) Describe the chain of command during the postdisaster response and recovery period;

(v) Describe initial and continuous postdisaster response and recovery actions;

(vi) Identify the roles and responsibilities of each involved agency and organization;

(vii) Provide for a comprehensive communications plan, including, but not limited to, a computerized telephone emergency warning system;

(viii) Establish procedures for monitoring mutual aid agreements;

(ix) Provide for assessment teams;

(x) Ensure the availability of an effective statewide urban search and rescue program coordinated with the fire services;

(xi) Ensure the existence of a comprehensive statewide medical care plan; and

(xii) Establish systems for coordinating volunteers and accepting and distributing donated funds and goods;

(D) Additional provisions addressing aspects of preparedness, response, recovery, and mitigation as determined necessary by the agency;

(E) Address the need for coordinated and expeditious deployment of state resources, including the Tennessee national guard and requesting of federal assets;

(F) Establish a system of communications and warning to ensure that the state's population and emergency management agencies are warned of developing emergency situations and can communicate emergency response decisions;

(G) Establish guidelines and schedules for exercises that evaluate the ability of the state and its political subdivisions to respond to minor, major, and catastrophic disasters and support local emergency management agencies. Such exercises shall be coordinated with local governments and, to the extent possible, the federal government; and

(H) Assign lead and support responsibilities to state agencies and personnel for emergency support functions and other support activities;

(2) Adopt standards and requirements for county emergency management plans. The standards and requirements must ensure that county plans are coordinated and consistent with the TEMP. If a municipality elects to establish an emergency management program, it must adopt a city emergency management plan that complies with all standards and requirements applicable to county emergency management plans;

(3) Assist political subdivisions in preparing and maintaining emergency management plans;

(4) Periodically review political subdivision emergency management plans for consistency with the TEMP and standards and requirements adopted under this section;

(5) Cooperate with the president of the United States, the heads of the armed forces, the various federal emergency management agencies, and the officers and agencies of other states in matters pertaining to emergency management in the state and the nation and incidents thereof and, in connection therewith, take any measures that it deems proper to carry into effect any request of the president and the appropriate federal officers and agencies for any emergency management action, including the direction or control of:

(A) Emergency management drills, tests, or exercises of whatever nature; and

(B) Warnings and signals for tests and drills, attacks, or other imminent emergencies or threats thereof and the mechanical devices to be used in connection with such warnings and signals;

(6) Make recommendations to the general assembly for preparedness, prevention, and mitigation measures designed to eliminate emergencies or reduce their impact;

(7) In accordance with the TEMP and program for emergency management, ascertain the requirements of the state and its political subdivisions for equipment and supplies of all kinds in the event of an emergency; plan for and either procure supplies, medicines, materials, and equipment or enter into memoranda of agreement or open purchase orders that will ensure their availability; and use and employ from time to time any of the property, services, and resources within the state in accordance with this chapter;

(8) Anticipate trends and promote innovations that will enhance the emergency management system;

(9) Institute statewide public awareness programs. This includes an intensive public educational campaign on emergency preparedness issues;

(10) Prepare and distribute to appropriate state and local officials catalogs of federal, state, and private assistance programs;

(11) Coordinate federal, state, and local emergency management activities and take all other steps, including the partial or full mobilization of emergency management forces and organizations in advance of an actual emergency, to ensure the availability of adequately trained and equipped forces of emergency management personnel before, during, and after emergencies and disasters;

(12) Implement training programs to improve the ability of state and local emergency management personnel to prepare and implement emergency management plans and programs. This includes a continuous training program for agencies and individuals that will be called on to perform key roles in state and local postdisaster response and recovery efforts and for local government personnel on federal and state postdisaster response and recovery strategies and procedures;

(13) Periodically review emergency operating procedures of state agencies and recommend revisions as needed to ensure consistency with the TEMP and program;

(14) Make such surveys of industries, resources, and facilities within the state, both public and private, as are necessary to carry out the purposes of this chapter;

(15) Prepare, in advance whenever possible, such executive orders, proclamations, and rules for issuance by the governor as are necessary or appropriate for coping with emergencies and disasters;

(16) Cooperate with the federal government and any public or private agency or entity in achieving any purpose of this chapter and in implementing programs for mitigation, preparation, response, and recovery;

(17) Delegate, as necessary and appropriate, authority vested in it under this chapter and provide for the subdelegation of such authority;

(18) Create, implement, administer, promulgate, amend, and rescind rules, programs, and plans needed to carry out this chapter with due consideration for, and in cooperation with, the plans and programs of the federal government; and

(19) Do other things necessary, incidental, or appropriate for the implementation of this chapter.



§ 58-2-107 - Emergency management powers of the governor.

(a) (1) The governor is responsible for addressing the dangers presented to this state and its people by emergencies. In the event of an emergency beyond local control, the governor, or, in the governor's absence, the governor's successor as provided by law, may assume direct operational control over all or any part of the emergency management functions within this state, and such person has the power through proper process of law to carry out this chapter. The governor is authorized to delegate such powers as the governor may deem prudent.

(2) Pursuant to the authority vested in the governor under subdivision (a) (1), the governor may issue executive orders, proclamations, and rules and may amend or rescind them. Such executive orders, proclamations, and rules have the force and effect of law.

(b) (1) The governor or the governor's designee, shall declare a state of emergency or a disaster declaration in one (1) of two (2) ways:

(A) By executive order or proclamation; or

(B) By the activation of the TEMP.

(2) These two (2) types of threats may be declared by the governor if the governor finds an emergency has occurred or the occurrence of threat thereof is imminent. The state of emergency shall continue until the governor finds that the threat or danger has been dealt with to the extent that the emergency conditions no longer exist and the governor terminates the state of emergency by executive order or proclamation, but no state of emergency may continue for longer than sixty (60) days unless renewed by the governor. All executive orders or proclamations issued under this section shall indicate the nature of the emergency, the area or areas threatened, and the conditions which have brought the emergency about or which make possible its termination. An executive order or proclamation shall be promptly disseminated by means calculated to bring its contents to the attention of the general public; and, unless the circumstances attendant upon the emergency prevent or impede such filing, the order or proclamation shall be filed promptly with the department of state and in the office of the chief executive officer in each county to which the order or proclamation applies.

(c) An executive order or proclamation of a state of emergency shall:

(1) Activate the emergency mitigation, response, and recovery aspects of the state, local, and interjurisdictional emergency management plans applicable to the political subdivision or area in question;

(2) Be authority for the deployment and use of any forces to which the plan or plans apply and for the use or distribution of any supplies, equipment, and materials and facilities assembled, stockpiled, or arranged to be made available pursuant to this chapter or any other law relating to emergencies; and

(3) Identify whether the state of emergency is due to a minor, major, or catastrophic disaster.

(d) During the continuance of a state emergency, the governor is commander in chief of the Tennessee national guard and of all other forces available for emergency duty. To the greatest extent practicable, the governor shall delegate or assign command authority by prior arrangement embodied in appropriate executive orders or rules, but nothing in this section restricts the governor's authority to do so by orders issued at the time of the emergency.

(e) In addition to any other powers conferred upon the governor by law, the governor may:

(1) Suspend any law, order, rule or regulation prescribing the procedures for conduct of state business or the orders or rules or regulations of any state agency, if strict compliance with any such law, order, rule, or regulation would in any way prevent, hinder, or delay necessary action in coping with the emergency;

(2) Utilize all available resources of the state government and of each political subdivision of the state, as reasonably necessary to cope with the emergency;

(3) Transfer the direction, personnel, or functions of state departments and agencies or units thereof for the purpose of performing or facilitating emergency services;

(4) Subject to any applicable requirements for compensation, commandeer or utilize any private property, which term shall not be construed to include firearms, ammunition, or firearm or ammunition components, if the governor finds this necessary to cope with the emergency;

(5) Direct and compel the evacuation of all or part of the population from any stricken or threatened area within the state if the governor deems this action necessary for the preservation of life or other emergency mitigation, response, or recovery;

(6) Prescribe routes, modes of transportation, and destinations in connection with evacuation;

(7) Control ingress and egress to and from an emergency area, the movement of persons within the area, and the occupancy of premises therein;

(8) Suspend or limit the sale, dispensing, or transportation of alcoholic beverages, explosives, or combustibles, which terms shall not be construed to include firearms, ammunition, or firearm or ammunition components;

(9) Make provision for the availability and use of temporary emergency housing;

(10) Take effective measures for limiting or suspending lighting devices and appliances, gas and water mains, electric power distribution, and all other utility services in the general public interest;

(11) Take measures concerning the conduct of civilians, the movement and cessation of movement of pedestrian and vehicular traffic prior to, during, and subsequent to drills and actual or threatened emergencies, the calling of public meetings and gatherings, and the evacuation and reception of civilian population, as provided in the TEMP and political subdivisions thereof; and

(12) Authorize the use of forces already mobilized as the result of an executive order, rule, or proclamation to assist the private citizens of the state in clean up and recovery operations during emergencies when proper permission to enter onto or into private property has been obtained from the property owner.

(f) The governor shall take such action and give such direction to state and local law enforcement officers and agencies as may be reasonable and necessary for the purpose of securing compliance with this chapter and with the orders and rules made pursuant thereto.

(g) The governor shall employ such measures and give such directions to the department of health and department of human services, division of vocational rehabilitation, as may be reasonable and necessary for the purpose of securing compliance with this chapter or with the findings or recommendations of such agency by reason of conditions arising from emergencies or threats of emergency.

(h) The governor shall delegate emergency responsibilities to the officers and agencies of the state and of the political subdivisions thereof prior to an emergency or threat of an emergency, and shall utilize the services and facilities of existing officers and agencies of the state and of the political subdivisions thereof, including their personnel and other resources, as the primary emergency management forces of the state, and all such officers and agencies shall cooperate with and extend their services and facilities to the agency, as it may require.

(i) The governor and the agency shall establish agencies and offices and appoint executive, professional, technical, clerical and other personnel as may be necessary to carry out this chapter.

(j) The governor shall formulate and execute plans and rules for the control of traffic in order to provide for the rapid and safe movement or evacuation over public highways and streets of people, troops, or vehicles and materials for national defense or for use in any defense industry, and may coordinate the activities of the departments or agencies of the state and the political subdivisions thereof concerned directly or indirectly with public highways and streets in a manner which will effectuate such plans.

(k) The governor may delegate to the director of TEMA the authority to declare a state of emergency in order that certain commercial vehicles engaged in the distribution of electric power, the supply of fuel, or telecommunications services to residences and businesses may be considered to be participating in an emergency relief effort for the purpose of the federal hours-of-service regulations promulgated by the federal motor carrier safety administration. Pursuant to the delegation of authority granted by this subsection (k), the director of TEMA may declare a state of emergency prospectively in anticipation of an emergency.

(l) (1) If the governor of Tennessee declares an emergency in response to a catastrophic or major disaster, voluntary health care providers, including hospitals and community mental health care centers, participating in the Emergency Management Assistance Compact or Southern Regional Emergency Management Assistance Compact are immune from liability in providing the health care to victims or evacuees of the catastrophic or major disaster, as long as the services are provided within the limits of the provider's license, certification or authorization, unless an act or omission was the result of gross negligence or willful misconduct.

(2) If additional medical resources are required, the governor, by executive order, may provide limited liability protection to health care providers, including hospitals and community mental health care centers and those licensed, certified or authorized under titles 33, 63 or 68, and who render services within the limits of their license, certification or authorization to victims or evacuees of such emergencies; provided, however, that this protection may not include any act or omission caused by gross negligence or willful misconduct.

(3) The duration of the protection provided by this subsection (l) shall not exceed thirty (30) days, but may be extended by the governor by executive order for an additional thirty (30) days, if required to ensure the provision of emergency medical services in response to the catastrophic or major disaster.

(m) During any state of emergency, major disaster or natural disaster, the state, a political subdivision or a public official shall not prohibit nor impose additional restrictions on the lawful possession, transfer, sale, transport, carrying, storage, display or use of firearms and ammunition or firearm and ammunition components.



§ 58-2-108 - Designation of emergency services coordinators.

(a) At the direction of the governor, the head of each executive department and independent agency shall select from within such department or agency a person to be designated as the emergency services coordinator (ESC) for the department or agency together with an alternate ESC.

(b) The ESC is responsible for coordinating with TEMA and reporting to that agency on emergency preparedness issues, preparing and maintaining emergency preparedness and postdisaster response and recovery plans for their agency, maintaining rosters of personnel to assist in disaster operations, and coordinating appropriate training for agency personnel.

(c) These individuals shall be responsible for ensuring that each state facility, such as a prison, office building, or university, has a disaster preparedness plan that is reviewed by the applicable local emergency management agency and approved by TEMA.

(d) The head of each department or agency shall notify TEMA, in writing, of the person initially designated as the ESC for such agency and the ESC's alternate, and of any changes in persons so designated thereafter.

(e) Upon the designation of the ESC, the department or agency shall provide the necessary equipment to the ESC as prescribed by TEMA for the performance of the duties of the ESC.

(f) TEMA shall, in consultation with the department of human resources, develop a mechanism to provide for a salary supplement for the appointed ESC, subject to available funding.

(g) TEMA shall notify the governor of compliance with this section.



§ 58-2-109 - Financing -- Acceptance of gifts.

(a) It is the intent of the general assembly and declared to be the policy of this state that funds to prepare for and meet emergencies shall always be available.

(b) It is the intent of the general assembly that the first recourse shall be to annually fund a state emergency management agency. If the governor finds that the demands placed upon these funds in coping with a particular disaster are unreasonably great, the governor may, as otherwise provided by law, make funds available by transferring and expending moneys appropriated for other purposes or out of any unappropriated surplus funds.

(c) Nothing contained in this section shall be construed to limit the authority of the governor to apply for, administer, and expend any grants, gifts, or payments in aid of emergency prevention, mitigation, preparedness, response, or recovery.

(d) Whenever any person, firm, or corporation offers to the state or to any political subdivision thereof services, equipment, supplies, materials, or funds by way of gift, grant, loan or other agreement for the purpose of emergency management, the state, acting through the agency, or such political subdivision, acting through its governing body or a local emergency management agency, may accept such offer. Upon such acceptance, the agency or the presiding officer of the governing body of the political subdivision may authorize receipt of the gift, grant, or loan on behalf of the state or such political subdivision, subject to the terms of the offer.



§ 58-2-110 - Emergency management powers of political subdivisions.

Safeguarding the life and property of its citizens is an innate responsibility of the governing body of each political subdivision of the state.

(1) Counties. (A) In order to provide effective and orderly governmental control and coordination of emergency operations in emergencies within the scope of this chapter, each county within this state shall be within the jurisdiction of and served by TEMA. Except as otherwise provided in this chapter, each local emergency management agency shall have jurisdiction over and serve an entire county. Unless part of an interjurisdictional emergency management agreement entered into pursuant to subdivision (3)(b) which is recognized by the governor by executive order or rule, each county must establish and maintain such an emergency management agency and shall develop a county emergency management plan and program that is coordinated and consistent with the TEMP and program.

(B) Each county emergency management agency created and established pursuant to this chapter shall have a director who shall be appointed by the CLEO and, if required, approved by the governing body of the county. The director must meet the minimum training and education qualifications established in a job description developed by the CLEO and that meets the requirements of § 58-2-133. The job description for a directorship must be approved by the governing body of the county. The director's annual salary shall be fixed by the governing body of the county. Each CLEO shall promptly inform TEMA of the appointment of the director and other personnel. Each director has direct responsibility for the organization, administration, and operation of the county emergency management agency, subject only to the direction and control of the CLEO and shall serve as liaison to TEMA and other local emergency management agencies and organizations.

(C) Each county emergency management agency shall perform emergency management functions within the territorial limits of the county within which it is organized and, in addition, shall conduct such activities outside its territorial limits of the county within which it is organized as are required pursuant to this chapter and in accordance with state and county emergency management plans and mutual aid agreements. A county shall serve as liaison for and coordinate the requests of municipalities located within such county for state and federal assistance during postdisaster emergency operations.

(2) Municipalities. Legally constituted municipalities are authorized and encouraged to create municipal emergency management programs. Municipal emergency management programs shall coordinate their activities with those of the county emergency management agency. Municipalities without emergency management programs shall be served by their respective county agencies. If a municipality elects to establish an emergency management program, it must comply with all laws, rules, and regulations applicable to county emergency management agencies. Each municipal emergency management plan must be consistent with and subject to the applicable county emergency management plan. In addition, each municipality must coordinate requests for state or federal emergency response assistance with its county. This requirement does not apply to requests for reimbursement under federal public disaster assistance programs.

(3) Emergency management powers; political subdivisions. (A) In carrying out this chapter, each political subdivision has the power and authority to:

(i) Appropriate and expend funds; make contracts; obtain and distribute equipment, materials, and supplies for emergency management purposes; provide for the health and safety of persons and property, including emergency assistance to the victims of any emergency; and direct and coordinate the development of emergency management plans and programs in accordance with the policies and plans set by the federal and state emergency management agencies;

(ii) Appoint, employ, remove, or provide, with or without compensation, coordinators, rescue teams, fire and police personnel, and other emergency management workers;

(iii) Establish, as necessary, a primary and one (1) or more secondary emergency operating centers to provide continuity of government and direction and control of emergency operations;

(iv) Assign and make available for duty the offices and agencies of the political subdivision, including the employees, property, or equipment thereof relating to firefighting, engineering, rescue, health, medical and related services, police, transportation, construction, and similar items or services for emergency operation purposes, as the primary emergency management forces of the political subdivision for employment within or outside the political limits of the subdivision;

(v) Request state assistance or invoke emergency-related mutual-aid assistance by declaring a state of local emergency in the event of an emergency affecting only one (1) political subdivision. The duration of each state of emergency declared locally is limited to seven (7) days; it may be extended, as necessary, in seven-day increments. Further, the political subdivision has the power and authority to waive the procedures and formalities otherwise required of the political subdivision by law pertaining to:

(a) Performance of public work and taking whatever prudent action is necessary to ensure the health, safety, and welfare of the community;

(b) Entering into contracts;

(c) Incurring obligations;

(d) Employment of permanent and temporary workers;

(e) Utilization of volunteer workers;

(f) Rental of equipment;

(g) Acquisition and distribution, with or without compensation, of supplies, materials, and facilities; and

(h) Appropriation and expenditure of public funds; and

(vi) Declare a local state of emergency in order that certain commercial vehicles engaged in the distribution of electric power, the supply of fuel, or telecommunications services to residences and businesses may be considered to be participating in an emergency relief effort for the purpose of the federal hours-of-service regulations promulgated by the federal motor carrier safety administration. The CLEO may declare a local state of emergency prospectively in anticipation of an emergency.

(B) Upon the request of two (2) or more adjoining counties, or if the governor finds that two (2) or more adjoining counties would be better served by an interjurisdictional arrangement than by maintaining separate emergency management agencies and service, the governor may delineate by executive order or rule an interjurisdictional area adequate to plan for, prevent, mitigate, or respond to emergencies in such area and may direct steps to be taken as necessary, including the creation of an interjurisdictional relationship, a joint emergency plan, a provision for mutual aid, or an area organization for emergency planning and services. A finding of the governor pursuant to this subdivision (3)(B) shall be based on one (1) or more factors related to the difficulty of maintaining an efficient and effective emergency prevention, mitigation, preparedness, response, and recovery system on a nonjurisdictional basis, such as:

(i) Small or sparse population;

(ii) Limitations on public financial resources severe enough to make maintenance of a separate emergency management agency and services unreasonably burdensome;

(iii) Unusual vulnerability to emergencies as evidenced by a past history of emergencies, topographical features, drainage characteristics, emergency potential, and presence of emergency-prone facilities or operations;

(iv) The interrelated character of the counties in a multicounty area; and

(v) Other relevant conditions or circumstances.

(4) Local emergency planning committees. (A) Each local emergency planning committee (LEPC) is authorized to assess and collect an annual fee of one hundred dollars ($100) from member facilities and industries within its emergency planning district required to submit tier II reports in accordance with federal law, 42 U.S.C. § 11001 et seq. Such fee shall be assessed and collected in the manner authorized by each such LEPC.

(B) The revenue derived from such fee shall be used solely by the LEPC for conducting annual event exercises, educating the public, and printing the Hazardous Materials Emergency Response Plan.

(C) This subdivision (4) applies to LEPCs in any county having a population of not less than seventy-one thousand, three hundred (71,300) nor more than seventy-one thousand, four hundred (71,400), according to the 2000 federal census or any subsequent federal census, upon the adoption of a resolution by a two-thirds (2/3) vote of the county legislative body of such county.



§ 58-2-113 - Emergency management support forces or mobile reserve unit.

(a) TEMA is authorized to provide, within or out of the state, such support from available personnel, equipment, and other resources of state agencies and the political subdivisions of the state as may be necessary to reinforce emergency management agencies in areas stricken by emergency. Such support shall be rendered with due consideration of the plans of the federal government, this state, the other states, and of the criticalness of the existing situation. Emergency management support forces shall be called to duty upon order of TEMA and shall perform functions in any part of the state or, upon the conditions specified in this section, in other states.

(b) Personnel of emergency management support forces while on duty, whether inside or outside of this state, shall:

(1) If they are employees of the state, have the powers, duties, rights, privileges, and immunities, and receive the compensation incidental to their employment;

(2) If they are employees of a political subdivision of the state, whether serving inside or outside of the political subdivision, have the powers, duties, rights, privileges, and immunities, and receive the compensation, incidental to their employment. The compensation shall be provided by and through the providing political subdivision; and

(3) If they are not employees of the state or a political subdivision thereof, they shall be entitled to the same rights and immunities as are provided by law for the employees of this state and to such compensation as may be fixed by TEMA. All personnel of emergency management support forces shall, while on duty, be subject to the operational control of the authority in charge of emergency management activities in the area in which they are serving and shall be reimbursed for all actual and necessary travel and subsistence expenses to the extent of funds available.



§ 58-2-114 - Government equipment, services, and facilities.

In carrying out this chapter, the governor, the director of TEMA and the executive officers, or governing bodies of the political subdivisions of the state establishing local emergency management agencies, are directed to utilize the services, equipment, supplies and facilities of existing departments, offices, and agencies of the state and of the political subdivisions thereof to the maximum extent practicable, and the officers and personnel of all such departments, offices and agencies are directed to cooperate with and extend such services and facilities to the governor or to the director and to the local emergency management agencies throughout the state upon request.



§ 58-2-115 - Compensation.

(a) Compensation for services or for the taking or use of property shall be owed only to the extent that a claimant may not be deemed to have volunteered the claimant's services or property without compensation and only to the extent that such taking exceeds the legal responsibility of a claimant to render such services or make such property so available.

(b) Compensation owed for personal services shall be only such as may be fixed by TEMA.

(c) Compensation for property shall be owed only if the property was commandeered or otherwise used in coping with an emergency and its use or destruction was ordered by the governor or a member of the emergency forces of this state.

(d) Any person claiming compensation for the use, damage, loss, or destruction of property under this chapter shall file a claim therefor with the agency in the form and manner that the agency provides.

(e) Unless the amount of compensation owed on account of property damaged, lost, or destroyed is agreed between the claimant and TEMA, the amount of compensation shall be calculated in the same manner as compensation due for a taking of property pursuant to the condemnation laws of this state.

(f) Nothing in this section applies to or authorizes compensation:

(1) For the destruction or damaging of standing timber or other property in order to provide a firebreak;

(2) For damage resulting from the release of waters or the breach of impoundments in order to reduce pressure or other danger from actual or threatened flood; or

(3) Beyond the extent of funds available for such compensation.



§ 58-2-116 - Emergency management.

(a) In addition to prevention measures included in the state and local comprehensive emergency management plans, the governor shall consider, on a continuing basis, steps that could be taken to mitigate the harmful consequences of emergencies. At the governor's direction, state agencies, including, but not limited to, those charged with responsibilities in connection with flood plain management, stream encroachment and flow regulation, weather modification, fire prevention and control, air quality, public works, land use and land use planning, and construction standards, shall make studies of emergency mitigation-related matters. The governor, from time to time, shall make such recommendations to the general assembly, local governments, and other appropriate public and private entities as may facilitate measures for mitigation of the harmful consequences of emergencies.

(b) The appropriate state departments or agencies, in conjunction with TEMA, shall continually study the plans, uses and construction of structures and other facilities and identify areas which are particularly susceptible to severe land shifting, subsidence, flood, or other catastrophic occurrence, manmade or natural. The studies under this subsection (b) shall concentrate on means of reducing or avoiding the dangers caused by these occurrences or the consequences thereof.

(c) If TEMA believes, on the basis of the studies or other competent evidence, that:

(1) An area is susceptible to an emergency of catastrophic proportions without adequate warning;

(2) Existing building standards and land use controls in that area are inadequate and could add substantially to the magnitude of the emergency; and

(3) Changes in zoning regulations, other land use regulations, or building requirements are essential in order to further the purposes of this section, the agency shall specify the essential changes to the governor. If the governor, upon review of the recommendation, finds, after public hearing that changes are essential, the governor shall so recommend to the agencies or political subdivision with jurisdiction over the area and subject matter. If no action, or insufficient action, pursuant to the governor's recommendations is taken within the time specified by the governor, the governor shall so inform the general assembly and request legislative action appropriate to mitigate the impact of such an emergency.



§ 58-2-117 - Lease or loan of state property; transfer of state personnel.

Notwithstanding any inconsistent provision of law:

(1) Whenever the governor deems it to be in the public interest, the governor may:

(A) Authorize any department or agency of the state to lease or lend, on such terms and conditions as it may deem necessary to promote the public welfare and protect the interests of the state, any real or personal property of the state government, to the president of the United States, the heads of the armed forces of the United States, or the various federal emergency management agencies of the United States; and

(B) Enter into a contract on behalf of the state for the lease or loan to any political subdivision of the state, on such terms and conditions as the governor may deem necessary to promote the public welfare and protect the interests of this state, of any real or personal property of the state government, or the temporary transfer or employment of personnel of the state government to or by any political subdivision of the state;

(2) The governing body of each political subdivision of the state may:

(A) Enter into such contract or lease with this state, accept any such loan, or employ such personnel, and such political subdivision may equip, maintain, utilize, and operate any such property and employ necessary personnel therefor in accordance with the purposes for which such contract is executed; and

(B) Do all things and perform any and all acts which it may deem necessary to effectuate the purpose for which such contract was entered into.



§ 58-2-118 - Orders and rules.

(a) Upon being authorized by the governor, TEMA, or other state department or agency, the political subdivisions of the state and other agencies designated or appointed by the governor, or in the TEMP, are authorized and empowered to make, amend, and rescind such orders and rules as are necessary for emergency management purposes and to supplement the carrying out of this chapter, but which are not inconsistent with any orders or rules adopted by an EMA or by any state agency exercising a power delegated to it by the governor or the agency.

(b) In order to attain uniformity so far as practicable throughout the country in measures taken to aid emergency management, all action taken under this chapter and all orders and rules made pursuant to such sections shall be taken or made with due consideration of the orders, rules, actions, recommendations, and requests of federal authorities relevant thereto and, to the extent permitted by law, shall be consistent with such orders, rules, actions, recommendations, and requests.



§ 58-2-119 - Enforcement.

It is the duty of every EMA established pursuant to this chapter and the officers and personnel thereof, to execute and enforce such orders, rules and regulations as may be made by the governor under authority of this chapter. Each such organization shall have available for inspection at its office all orders, rules and regulations made by the governor, or under the governor's authority.



§ 58-2-120 - Penalties.

In the event of an emergency declared pursuant to this chapter, any person or representative thereof violating any order, rule or regulation promulgated pursuant to this chapter commits a Class A misdemeanor.



§ 58-2-121 - Liability.

Any person, public or private, owning or controlling real estate or other premises who voluntarily and without compensation grants a license or privilege or otherwise permits the designation by TEMA or EMA for the use of the whole or any part of such real estate or premises for the purpose of sheltering persons during an actual, impending, mock, or practice emergency, together with such person's successor in interest, if any, shall not be liable for:

(1) The death of, or injury to, any person on or about such real estate or premises during the actual, impending, mock, or practice emergency; or

(2) Loss of, or damage to, the property of such person, solely by reason or as a result of such license, privilege, designation, or use, unless the gross negligence or the willful and wanton misconduct of such person owning or controlling such real estate or premises or such person's successor in interest is the proximate cause of such death, injury, loss, or damage occurring during such sheltering period.



§ 58-2-122 - Liberality of construction.

This part shall be construed liberally in order to effectuate the part's purposes.



§ 58-2-123 - Radiological emergency preparedness.

(a) Purpose and intent. It is the purpose of this section to establish the means by which certain radiological emergency response plans and preparedness requirements of the United States nuclear regulatory commission and the federal emergency management agency can be developed and tested by the state, the appropriate counties, and each operator licensed by the United States nuclear regulatory commission to operate a commercial nuclear electric generating facility. It is the express intent of the general assembly that no department, commission, agency, or political subdivision of the state be considered to have assumed or be responsible for the funding of any activity or program required by this section from any sources of funds other than those specifically identified in this section.

(b) Definitions. For the purposes of this section, the following terms have the meanings indicated:

(1) "Appropriate county" means a county which is required by the United States nuclear regulatory commission or the federal emergency management agency to be designated a risk or a host county;

(2) "Facility" means a commercial nuclear electric generating reactor operated for the purpose of providing heat to produce electricity for sale to persons other than the owner of the facility;

(3) "Operator" means that person who has applied for or who has been granted a license by the United States nuclear regulatory commission for the operation of a facility; and

(4) "Plans" means the radiological emergency response plans and preparedness in support of nuclear power plants requirements, including facilities and equipment, currently contained in nuclear regulatory commission regulation 0654 (NUREG-0654) and FEMA-radiological emergency plan 1 (FEMA-REP-1) or as may be required by cognizant federal agencies in the future.

(c) Emergency response plans. In addition to the other plans required by this chapter, TEMA shall develop, prepare, test, and implement as needed, in conjunction with the appropriate counties and the affected operator, such radiological emergency response plans and preparedness requirements as may be imposed by the United States nuclear regulatory commission or the federal emergency management agency as a requirement for obtaining or continuing the appropriate licenses for a commercial nuclear electric generating facility.

(d) Powers and duties. In implementing the requirements of this section, the director of the agency or the director's designated representative, shall:

(1) Negotiate and enter into such additional contracts and arrangements among the agency, appropriate counties, and each operator to provide for the level of funding and the respective roles of each in the development, preparation, testing, and implementation of the plans;

(2) Evaluate and determine the adequacy of the plans based upon consultations with the United States nuclear regulatory commission and other agencies, as appropriate, and upon the results of such tests as may be conducted;

(3) Limited to such funding as is available based upon the requirements of subdivision (d)(5), require the participation of appropriate counties and operators in the development, preparation, testing, or implementation of the LANs as needed;

(4) Determine the reasonableness and adequacy of the provisions, terms, and conditions of the plans and, in the event the appropriate counties and the operators cannot agree, resolve such differences and require compliance by the appropriate counties and the operators with the plans. In resolving such differences, the director shall consider:

(A) The requirements and parameters placed on the operators by federal law and agencies;

(B) The reasonableness and adequacy of the funding for appropriate counties from any sources of funds other than local revenue sources; and

(C) The reasonableness and appropriateness of the costs to the appropriate counties likely to be incurred in complying with the provisions, terms and conditions of the plans;

(5) Receive, expend, and disburse such funds as are made available by each licensee pursuant to this section; and

(6) Limited to such funding as is available based upon the requirements of subsection (e), coordinate all activities undertaken pursuant to this section or required of appropriate counties and operators by any federal or state agency.

(e) Funding. All funds for the implementation of this section shall be provided by the operators as required by subsection (d), except that operators may enter into bilateral agreements with other state agencies or appropriate counties when necessary. No political subdivision of the state shall be considered to have obligated or consented to have obligated any funds from any local revenue source whatsoever by complying with this section.



§ 58-2-124 - Suspension letter -- Contents.

The Tennessee emergency management agency shall deliver a copy of any suspension letter to the member of the senate and the member of the house of representatives who represents such area, and to the principal officer of the local legislative body of the county and municipality, if applicable. Such notice shall contain the date of suspension, the amount of suspension, reasons for the suspension, and the length of suspension. For the purposes of this section, "suspension" includes the suspension of any federal funds or state funds that are related to the emergency management program. A suspension letter shall include a synopsis of the following:

(1) Task forecast agreement;

(2) Quarterly activity reports;

(3) Plans;

(4) Training;

(5) Exercises;

(6) Public awareness;

(7) RADEF equipment checked;

(8) Emergency and missions;

(9) Administrative;

(10) Mitigation programs;

(11) Personnel and facilities; and

(12) Effectiveness.



§ 58-2-125 - Acceptance of gifts.

The governor, on behalf of the state, may accept a gift of funds from any person, firm, or corporation for the purpose of providing funding for emergency relief services. Gifted funds shall be deposited in the emergency and contingency fund. The emergency and contingency fund may be used for any purpose authorized by law to be allowed on executive order of the governor.



§ 58-2-133 - Prerequisites for employment as a director of a local emergency management agency.

(a) As a prerequisite to receiving an offer of employment as the director of a local emergency management agency, the candidate shall provide evidence satisfactory to the CLEO that the applicant:

(1) Is at least eighteen (18) years of age;

(2) Is a citizen of the United States and of this state;

(3) Is a high school graduate or possesses equivalency;

(4) Has not been convicted or pled guilty to or entered a plea of nolo contendere to any felony charge;

(5) Has a valid Tennessee driver license; and

(6) (A) Has graduated and received a baccalaureate degree;

(B) Has graduated and received an associate's degree and possesses at least two (2) years experience in an emergency management or related field;

(C) Possesses at least four (4) years experience in an emergency management or related field; or

(D) Is serving as director of a local emergency management agency on July 1, 2011.

(b) In addition to the requirements of subsection (a), any director of a local emergency management agency shall possess knowledge of the following subjects:

(1) The principles and practices of emergency management;

(2) Emergency management planning concepts;

(3) Disaster response and the functions of government and private organizations;

(4) Laws and regulations related to emergency operations; and

(5) Working knowledge of computer operations and the operation of other basic office equipment.

(c) In addition to the requirements of subsections (a) and (b), any director of a local emergency management agency shall possess the skill and ability to perform tasks as defined by the county mayor, including, but not limited to, the following tasks:

(1) Plan, organize, assign, inspect, and direct the work of others;

(2) Evaluate situations and make coherent decisions;

(3) Express ideas clearly, concisely, and convincingly, both orally and in writing. This requirement includes the ability to communicate effectively under stressful conditions during emergency situations;

(4) Establish and maintain an effective working relationship with the public, businesses, industries, volunteers, and employees;

(5) Operate an emergency management response vehicle and communications equipment;

(6) Work from a mobile unit and outdoors in all types of weather conditions during emergency and simulated situations; and

(7) Direct the activities of a twenty-four-hour, seven-day-a-week operation.

(d) A local emergency management agency director is under executive direction.

(e) A local emergency management agency director's responsibilities include, but are not limited to, the following:

(1) Coordinate and assist in the revision and update of the local emergency operations plan and field operating guides in conjunction with elected and appointed local government officials and private, volunteer, and civic organizations;

(2) Develop and manage the local agency's annual budget in accordance with local guidelines;

(3) Collect initial disaster intelligence information, extract essential elements of information, and prioritize use of critical resources;

(4) Prepare and transmit situation reports to TEMA as directed by state procedures;

(5) Assess the impact of major emergencies and initiate requests for declaration of emergency for the CLEO's signature;

(6) Serve as the focal point for damage assessment information and coordinate all relief activities through the CLEO and the regional and state emergency operations center;

(7) Promote and supervise the development of various emergency management related public education and information services, such as training programs, brochures, speaking opportunities, and media programs;

(8) Develop and maintain an emergency operations center to ensure direction, control, and continuity of local government during emergencies and disasters;

(9) Conduct hazardous analysis, capability assessment and vulnerability analysis, and make periodic updates to same. The director is "on call" for response to any type of disaster or major emergency: natural, manmade, or technological;

(10) Provide assistance to private sector organizations on issues pertaining to emergency management and homeland security;

(11) Provide resource coordination and technical assistance during major emergencies and disasters;

(12) Prepare after-action reports as required;

(13) Development and implementation of all activities relative to emergency management within the territorial limits of the emergency management area for which the director serves as director;

(14) Establish emergency management standards within the territorial limits of the emergency management area for which the director serves as director. This responsibility includes the development and implementation of activities which support the national incident management system (NIMS) to mitigate, prepare for, respond to, and recover from major emergencies, terrorist events, and disasters; and

(15) Perform other duties as directed by the CLEO.

(f) In addition to the duties and responsibilities enumerated in subsection (e), a local emergency management agency director shall:

(1) Complete FEMA independent study (IS) courses in a timely manner as required by TEMA and local guidelines;

(2) Within the first twenty-four (24) months of employment, or, in the case of a person who is serving as director of a local emergency management agency on July 1, 2011, by June 30, 2013, complete the TEMA hazardous materials operations level, damage assessment workshop, and any NIMS courses that are offered during that twenty-four-month period. If the TEMA hazardous materials operations level or damage assessment workshop is not offered during the first twenty-four (24) months of a director's term of employment, or, in the case of a person who is serving as director of a local emergency management agency on July 1, 2011, during the period of July 1, 2011 through June 30, 2013, the director shall take those courses at the earliest opportunity after the expiration of such time period. A director shall attend additional courses that are offered by TEMA as the director's time and schedule permit;

(3) Apply for emergency management professional certifications in a timely manner; and

(4) Independently maintain current knowledge of new technologies related to emergency management.



§ 58-2-134 - Development of plan for broadcasters to respond to emergency -- Training program for emergency response broadcasters -- Access to areas affected by emergency.

(a) A state organization representing the majority of broadcasters in this state, in cooperation with the state and local emergency management agencies, may develop plans for preparing for and responding appropriately to an emergency or disaster.

(b) Any state organization that represents the majority of the state's broadcasters may establish a program for training and certifying broadcast engineers and technical personnel as emergency response broadcasters. Any such program established pursuant to this subsection (b) shall:

(1) Be consistent with the federal law and guidelines;

(2) Provide training and education concerning restoring, repairing, and resupplying any facilities and equipment of a broadcaster in an area affected by an emergency; and

(3) Provide training and education concerning the personal safety of an emergency broadcaster in an area affected by an emergency.

(c) To the extent practical and consistent with not endangering public safety or inhibiting recovery efforts, state and local officers and workers and government agencies shall allow emergency response broadcasters access to an area affected by an emergency for the purpose of restoring, repairing, or resupplying any facility or equipment critical to the ability of a broadcaster to acquire, produce, and transmit essential public information programming, including, without limitation, repairing and maintaining transmitters and generators and transporting fuel for generators.

(d) No emergency response broadcaster shall access an area affected by an emergency for the purpose of creating audio or video program content or transmitting information to the public.






Part 2 - Emergency Dispatch Personnel [Repealed or Transferred]



Part 4 - Civil Defense Compacts

§ 58-2-401 - Authority for compact.

The governor is hereby authorized in the name of the state of Tennessee to enter into civil defense and disaster compacts with the several states, and to enter into an emergency management assistance compact by and between participating states, in order to provide mutual aid among the contracting states in meeting any emergency or disaster from enemy attack, sabotage or other hostile action.



§ 58-2-402 - Text of compact.

The civil defense and disaster compact referred to in § 58-2-401 which the governor of this state is authorized to execute on behalf of the state of Tennessee is as follows:

CIVIL DEFENSE AND DISASTER COMPACT

The contracting states solemnly agree:

Article 1.

The purpose of this compact is to provide mutual aid among the states in meeting any emergency or disaster from enemy attack, including sabotage and subversive acts and direct attacks by bombs, shellfire, and atomic, radiological, chemical, bacteriological means, and other weapons. The prompt, full and effective utilization of the resources of the respective states, including such resources as may be available from the United States government or any other source are essential to the safety, care and welfare of the people thereof in the event of enemy attack or other emergency, and any other resources, including personnel, equipment or supplies, shall be incorporated into a plan or plans of mutual aid to be developed among the civil defense agencies or similar bodies of the states that are parties hereto. The directors of civil defense of all party states shall constitute a committee to formulate plans and take all necessary steps for the implementation of this compact.

Article 2.

It shall be the duty of each party state to formulate civil defense plans and programs for application within such state. There shall be frequent consultation between the representatives of the states and with the United States government and the free exchange of information and plans, including inventories of any materials and equipment available for civil defense. In carrying out such civil defense plans and programs, the party states shall so far as possible provide and follow uniform standards, practices and rules and regulations, including:

(a) Insignia, armbands and any other distinctive articles to designate and distinguish the different civil defense services;

(b) Blackouts and practice blackouts, air-raid drills, mobilization of civil defense forces and other tests and exercises;

(c) Warnings and signals for drill or attacks and the mechanical devices to be used in connection therewith;

(d) The effective screening or extinguishing of all lights and lighting devices and appliances;

(e) Shutting off water mains, gas mains, electric power connections and the suspension of all other utility services;

(f) All materials or equipment used or to be used for civil defense purposes in order to assure that such materials and equipment will be easily and freely interchangeable when used in or by any other party state;

(g) The conduct of civilians and the movement and cessation of movement of pedestrians and vehicular traffic, prior, during and subsequent to drills or attacks;

(h) The safety of public meetings or gatherings; and

(i) Mobile support, or mobile reserve units.

Article 3.

Any party state requested to render mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided, that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall extend to the civil defense forces of any other state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, privileges and immunities as if they were performing their duties in the state in which normally employed or rendering services. Civil defense forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the civil defense authorities of the state receiving assistance.

Article 4.

Whenever any person holds a license, certificate or other permit issued by any state evidencing the meeting of qualifications for professional, mechanical or other skills, such person may render aid involving such skill in any party state to meet an emergency or disaster and such state shall give due recognition to such license, certificate or other permit as if issued in the state in which aid is rendered.

Article 5.

No party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

Article 6.

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two (2) or more states may differ from that appropriate among other states party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or states. Such supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons, and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, equipment and supplies.

Article 7.

Each party state shall provide for the payment of compensation and death benefits to injured members of the civil defense forces of that state and the representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

Article 8.

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in, the operation of any equipment answering a request for aid, and for the cost incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and, provided further, that any two (2) or more party states may enter into supplementary agreements establishing a different allocation of costs as among those states. The United States government may relieve the party states receiving aid from any liability and reimburse the party state supplying civil defense forces for the compensation paid to and the transportation, subsistence and maintenance expenses of such forces during the time of the rendition of such aid or assistance outside the state and may also pay fair and reasonable compensation for the use or utilization of the supplies, materials, equipment or facilities so utilized or consumed.

Article 9.

Plans for the orderly evacuation and reception of the civilian population as the result of an emergency or disaster shall be worked out from time to time between representatives of the party states and the various local civil defense areas thereof. Such plans shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care and like items. Such expenditures shall be reimbursed by the party state of which the evacuees are residents, or by the United States government under plans approved by it. After the termination of the emergency or disaster, the party state of which the evacuees are resident shall assume the responsibility for the ultimate support or repatriation of such evacuees.

Article 10.

The committee established pursuant to article 1 of this compact may request the civil defense agency of the United States government to act as an informational and coordinating body under this compact, and representatives of such agency of the United States government may attend meetings of such committee.

Article 11.

This compact shall become binding between this state and any contiguous state upon the specific ratification hereof by this state, and such contiguous state as between themselves and shall be subject to approval by congress unless prior congressional approval has been given. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the civil defense agency and other appropriate agencies of the United States government.

Article 12.

This compact shall continue in force and remain binding on each party state until the general assembly or the governor of such party state takes action to withdraw therefrom. Such action shall not be effective until thirty (30) days after notice thereof has been sent by the governor of the party state desiring to withdraw to the governors of all other party states.

Article 13.

This compact shall be construed to effectuate the purposes stated in article 1. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.



§ 58-2-403 - Text of Emergency Management Assistance Compact.

The emergency management assistance compact referred to in § 58-2-401 which the governor is authorized to execute on behalf of the state is as follows:

EMERGENCY MANAGEMENT ASSISTANCE COMPACT

ARTICLE I -- PURPOSE AND AUTHORITIES

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state(s), whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

ARTICLE II -- GENERAL IMPLEMENTATION

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and the intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the Federal Government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

ARTICLE III -- PARTY STATE RESPONSIBILITIES

A. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and carrying them out, the party states, insofar as practical, shall:

i. Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

ii. Review party state's individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

iii. Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

iv. Assist in warning communities adjacent to or crossing the state boundaries.

v. Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

vi. Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

vii. Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

B. The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to the authorized representative. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within thirty (30) days of the verbal request. Requests shall provide the following information:

i. A description of the emergency service function for which assistance is needed, such as but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

ii. The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

iii. The specific place and time for staging of the assisting party's response and a point of contact at that location.

C. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.

ARTICLE IV -- LIMITATIONS

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided, that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.

Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state(s), whichever is longer.

ARTICLE V -- LICENSES AND PERMITS

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

ARTICLE VI -- LIABILITY

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

ARTICLE VII -- SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

ARTICLE VIII -- COMPENSATION

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

ARTICLE IX -- REIMBURSEMENT

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII shall not be reimbursable under this provision.

ARTICLE X -- EVACUATION

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation or such evacuees.

ARTICLE XI -- IMPLEMENTATION

A. This compact shall become operative immediately upon its enactment into law by any two (2) states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

B. Any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until thirty (30) days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

ARTICLE XII -- VALIDITY

Chapter 247 of the Public Acts of 1995 shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of Chapter 247 of the Public Acts of 1995 and the applicability thereof to other persons and circumstances shall not be affected thereby.

ARTICLE XIII -- ADDITIONAL PROVISIONS

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of title 18, United States Code.






Part 5 - Emergency Severe Weather Information

§ 58-2-501 - Emergency severe weather information system.

(a) This part shall be known and cited as the "Tennessee Emergency Severe Weather Information Act."

(b) The director of the Tennessee emergency management agency may make agreements with the national oceanic and atmospheric administration of the United States department of commerce for the purpose of creating, developing and maintaining a statewide weather radio system for the communication of weather warnings and emergency information to the citizens of Tennessee.

(c) It is the intent of the general assembly that the extent of such agreements and the cost of implementing and operating such weather radio system shall be within the appropriations of the general assembly for such purpose.






Part 6 - Accidents Involving Hazardous Materials

§ 58-2-601 - Report to the Tennessee emergency management agency of accidents involving hazardous materials.

Notwithstanding any law to the contrary, in addition to any reports required by law, any person who is transporting hazardous materials and placarded as carrying such materials as required by regulations of the department of safety and/or department of transportation shall report any accident or incident in which such materials are released from the container in which such materials are being transported to the Tennessee emergency management agency as soon as practicable after such accident or incident. Any other person having knowledge of such accident or incident shall also report such accident or incident to the Tennessee emergency management agency.



§ 58-2-602 - Notification of community officials.

As soon as practicable after receiving any such accident or incident report, such agency shall notify the appropriate officials in the community in which such accident or incident occurred.



§ 58-2-603 - Records and reports of accidents maintained.

The Tennessee emergency management agency shall maintain records of all such accident or incident reports, together with reports from other agencies of state and local governments which respond to such accident or incident.



§ 58-2-604 - Removal or abatement of hazardous substances discharge.

(a) The county legislative body or the county emergency management agency (or other body authorized by the county legislative body) is authorized to take such steps as necessary to remove or abate any discharge of hazardous substances associated with a transportation incident or an emergency spill within the county, or to contract with a private entity for removal of the same; and, further, have the authority to recover costs from any person or persons responsible for causing a discharge of hazardous substances that requires emergency action. This section does not apply to a person, as defined in § 68-212-104, or a liable party, as defined in § 68-212-202, operating under a permit or an order issued by the department of environment and conservation.

(b) For the purposes of this section:

(1) (A) "Costs" means those necessary and reasonable costs incurred by the county legislative body or emergency management agency or its authorized agents in connection with removing or abating hazardous substance discharges; provided, that to the extent criteria and methods for response actions prescribed under 40 CFR 300, as amended, may be applied to the type of material involved and the conditions of the spill, release or discharge, such costs shall only apply if those criteria were employed in the county's response;

(B) "Costs" also includes reasonable attorney's fees if the county legislative body, the county emergency management agency, or other body authorized by the county legislative body prevails in an action to recover its expenses from any person or persons responsible for causing a discharge of hazardous substances that requires emergency action; and

(2) "Hazardous substance" means any substance as defined in § 68-131-102; .






Part 7 - Earthquakes

§ 58-2-701 - Interstate Earthquake Compact of 1988.

The general assembly of the state of Tennessee hereby ratifies a compact on behalf of the state of Tennessee with any other state legally joining therein in the form substantially as follows:

ARTICLE I. PURPOSE

The purpose of this compact is to provide mutual aid among the states in meeting any emergency or disaster caused by earthquakes or other seismic disturbances. The full, immediate, and effective utilization of the resources of the respective states, including such resources as may be available from the United States government or any other source, is necessary to provide needed short-term earthquake disaster assistance to states requesting aid. These resources shall be incorporated into a plan or plans of mutual aid to be developed among the appropriate agencies of states that are parties to this compact. These agencies shall develop and follow procedures designed to assure the maintenance of resource inventories and the exchange of information about earthquakes and disaster response. It is the policy of the party states to carry out this compact in a spirit of cooperation to provide the most effective earthquake disaster assistance to the residents of the states and to provide an equitable division of any necessary earthquake relief efforts in order to avoid a disproportionate allocation of contributed resources.

ARTICLE II. INTRASTATE PLANNING

Each party state shall have the duty to formulate earthquake relief plans and programs within such state. There shall be frequent consultation between the representatives of such states and with the United States government and the free exchange of relief plans and information, including inventories of any materials and equipment available for response to earthquake emergencies. To this end, each state will maintain a bank of standardized data which will establish a comprehensive listing of all resources within the seven-state region that might be needed during an earthquake disaster. The inventory will be shared equitably among the party states in the event of an earthquake or other emergency, recognizing each state's primary responsibility to assist and protect its residents. Each party state shall also share any available information on earthquake forecasts and reports of seismic activity.

ARTICLE III. RESPONSIBILITIES OF STATES

Whenever the governor of a party state requests aid from the governor of another party state pursuant to this compact in coping with an earthquake emergency, the requested state shall make available all possible aid to the requesting state consonant with the maintenance of protection for its residents and the policies stated in Article I.

ARTICLE IV. RECIPROCITY

Whenever the officers or employees of any party state are rendering aid in another state pursuant to the request of another party state under this compact, those officers or employees shall, while under the direction of the authorities of the state to which they are rendering aid, have the same powers, duties, rights, privileges, and immunities as comparable officers and employees of the state to which they are rendering aid. Any person holding a license, certificate or other permit issued by any state, demonstrating the meeting of qualifications for professional, mechanical, or other skills may render aid involving such skill in any party state to meet an earthquake emergency, and the state in which aid is rendered shall give due recognition to such license, certificate, or other permit as if issued in the state in which aid is rendered.

ARTICLE V. IMMUNITY

No party state or its officers, employees or other persons, certified by party states pursuant to agreed upon criteria and procedures for certification, rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on their part while so engaged, or on account of maintenance or use of any equipment or supplies in connection therewith.

ARTICLE VI. SUPPLEMENTARY AGREEMENTS

Nothing in this agreement precludes any state from entering into supplementary agreements with another state or states for the undertaking of mutual aid and exchange of information in the event of an earthquake emergency. These supplementary agreements may comprehend, but are not limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility reconnaissance, welfare, transportation and communications personnel, equipment and supplies.

ARTICLE VII. COMPENSATION

Each party state shall provide compensation and death benefits to its injured officers, employees or other persons certified by party states, pursuant to agreed upon criteria and procedures for certification, and the representatives of deceased officers, employees and other certified persons in case officers, employees or certified persons sustain injuries or death while rendering aid in another state pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within the state by or in which the officer, employee or certified person was regularly employed.

ARTICLE VIII. REIMBURSEMENT

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in, the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries and maintenance of officers, employees and equipment incurred in connection with such request, including amounts paid under Article VII; provided that nothing herein contained shall prevent any assisting party state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such services to the receiving party state without charge or cost. Any two (2) or more party states may enter into supplementary agreements establishing a different allocation of costs as among those states. The United States government may relieve the party state receiving aid from any liability and reimburse the party state rendering aid for loss, damage or expense incurred within the terms of this article.

ARTICLE IX. EVACUATION PLANS

Plans for the orderly evacuation and reception of the civilian population as the result of an earthquake emergency shall be worked out from time to time between representatives of the party states. Such plans shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. The plans must provide that the party state receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for the evacuees, for the expenditures and transportation, food, clothing, medicines and medical care and like items. These expenditures shall be reimbursed by the party state of which the evacuees are residents or by the United States government under plans approved by it. The party state of which the evacuees are residents shall assume the responsibility for the ultimate support or repatriation of such evacuees.

ARTICLE X. AVAILABILITY

Any state of the United States shall be eligible to become party to this compact. As to any eligible party state, this compact shall become effective when its legislature shall have enacted it into law; provided, that it shall not become initially effective until enacted into law by two (2) party states.

ARTICLE XI. WITHDRAWAL

Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until ninety (90) days after the governor of the withdrawing state shall have sent formal notice in writing to the governor of each other party state informing the governors of the action of the legislature in repealing the compact and declaring an intention to withdraw. A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal it shall remain liable to the extent of such obligation.

ARTICLE XII. SEVERABILITY

This compact is to be construed to effectuate the purposes stated in Article I. If any provision of this compact is declared unconstitutional or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances is not to be affected by it.






Part 8 - Uniform Emergency Volunteer Health Practitioners Act of 2007

§ 58-2-801 - Short title.

This part shall be known and may be cited as the "Tennessee Uniform Emergency Volunteer Health Practitioners Act of 2007."



§ 58-2-802 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Coordinating entity" means an entity that acts as a liaison to facilitate communication and cooperation between source and host entities but does not provide health services in the ordinary course of its activities as liaison;

(2) "Credentialing" means obtaining, verifying, and assessing the qualifications of a health practitioner to provide treatment, care or services in or for a health facility;

(3) "Department" means the department of health;

(4) "Disaster relief organization" means an entity that provides emergency or disaster relief services that include health services provided by volunteer health practitioners and that:

(A) Is designated or recognized as a provider of those services pursuant to a disaster response and recovery plan adopted by an agency of the federal government, the department or TEMA; or

(B) Regularly plans and conducts its activities in coordination with an agency of the federal government, the department or TEMA;

(5) "Emergency" has the same meaning as used in § 58-2-101;

(6) "Emergency declaration" has the same meaning as "declare a state of emergency" as used in § 58-2-107;

(7) "Emergency management assistance compacts" means the interstate compacts established under parts 4 and 7 of this chapter;

(8) "Entity" means a person other than an individual;

(9) "Health facility" has the same meaning as "facility" as defined in § 68-11-201 and "veterinary facility" as defined in § 63-12-103 licensed under the laws of this or another state to provide health services;

(10) "Health practitioner" means an individual licensed under any chapter of titles 62, 63 or 68, or their counterparts in another state, to provide health services;

(11) "Health services" means:

(A) The provision of treatment, care, advice or guidance, other services, or supplies related to the health or death of individuals or human populations, to the extent necessary to respond to an emergency, including:

(i) The following, concerning the physical or mental condition or functional status of an individual or affecting the structure or function of the body:

(a) Preventive, diagnostic, therapeutic, rehabilitative, maintenance, or palliative care; and

(b) Counseling, assessment, procedures, or other services;

(ii) Sale or dispensing of a drug, a device, equipment, or another item to an individual in accordance with a prescription; and

(iii) Funeral, cremation, cemetery, or other mortuary services; or

(B) The provision of treatment, care, advice or guidance, other services, or supplies related to the health or death of an animal or to animal populations, to the extent necessary to respond to an emergency, including:

(i) Diagnosis, treatment, or prevention of an animal disease, injury, or other physical or mental condition by the prescription, administration, or dispensing of vaccine, medicine, surgery, or therapy;

(ii) Use of a procedure for reproductive management; and

(iii) Monitoring and treatment of animal populations for diseases that have spread or demonstrate the potential to spread to humans;

(12) "Host entity" means an entity operating in this state that uses volunteer health practitioners to respond to an emergency;

(13) "License" means authorization by a state to engage in health services that are unlawful without the authorization. "License" includes authorization under the laws of this state to an individual to provide health services based upon a national certification issued by a public or private entity;

(14) "Person" means an individual, corporation, business trust, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(15) "Privileging" means the authorizing by an appropriate authority, such as a governing body, of a health practitioner to provide specific treatment, care, or services at a health facility subject to limits based on factors that include license, education, training, experience, competence, health status, and specialized skill;

(16) "Scope of practice" means the extent of the authorization to provide health services granted to a health practitioner by a license issued to the practitioner in the state in which the principal part of the practitioner's services are rendered, including any conditions imposed by the licensing authority;

(17) "Source entity" means a person located in this or another state that employs or uses the services of health practitioners authorized to provide health services pursuant to this part;

(18) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(19) "TEMA" means the Tennessee emergency management agency; and

(20) "Voluntary health practitioner" means a health practitioner who provides health services, whether or not the practitioner receives compensation for those services. "Voluntary health practitioner" does not include a practitioner who receives compensation pursuant to a preexisting employment relationship with a host entity or affiliate that requires the practitioner to provide health services in this state, unless the practitioner is not a resident of this state and is employed by a disaster relief organization providing services in this state while an emergency declaration is in effect.



§ 58-2-803 - Application of part.

This part shall apply to volunteer health practitioners registered with a registration system that meets the requirements of § 58-2-805 and who provide health services in this state for a host entity while an emergency declaration is in effect.



§ 58-2-804 - Limitations, restrictions and regulation -- Immediate effect of orders -- Requirements of host entities.

(a) While an emergency declaration is in effect, TEMA may limit, restrict, or otherwise regulate:

(1) The duration and scope of practice by volunteer health practitioners;

(2) The geographical areas in which volunteer health practitioners may practice;

(3) The types of volunteer health practitioners who may practice; and

(4) Any other matters necessary to coordinate effectively the provision of health services during the emergency.

(b) An order issued pursuant to subsection (a) may take effect immediately, without prior notice or comment and is not a rule within the meaning of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) A host entity that uses volunteer health practitioners to provide health services in this state shall:

(1) Consult and coordinate its activities with TEMA to the extent practicable to provide for the efficient and effective use of volunteer health practitioners; and

(2) Comply with any laws relating to the management of emergency health services.



§ 58-2-805 - Qualification as a volunteer health practitioner registration system.

(a) To qualify as a volunteer health practitioner registration system, a system must:

(1) Accept applications for the registration of volunteer health practitioners before or during an emergency;

(2) Include information about the licensure and good standing of health practitioners that is accessible by authorized persons;

(3) Be capable of confirming the accuracy of information concerning whether a health practitioner is licensed and in good standing before health services are provided under this part; and

(4) Meet one (1) of the following conditions:

(A) Be an emergency system for advance registration of volunteer healthcare practitioners established by a state and funded through the health resources services administration under § 319I of the Public Health Services Act, 42 U.S.C. § 247d-7b;

(B) Be a local unit consisting of trained and equipped emergency response, public health, and medical personnel formed pursuant to § 2801 of the Public Health Services Act, 42 U.S.C. § 300hh;

(C) Be operated by a:

(i) Disaster relief organization;

(ii) Licensing board;

(iii) National or regional association of licensing boards of health practitioners;

(iv) Health facility that provides comprehensive inpatient and outpatient health-care services, including a tertiary care, acute care and/or teaching hospital; or

(v) Governmental entity; or

(D) Be designated by TEMA as a registration system for purposes of this part.

(b) While an emergency declaration is in effect, representatives of TEMA, a person authorized to act on behalf of TEMA, or a host entity may confirm whether volunteer health practitioners utilized in this state are registered with a registration system that complies with subsection (a). Confirmation is limited to obtaining identities of the practitioners from the system and determining whether the system indicates that the practitioners are licensed and in good standing.

(c) Upon request of a person in this state authorized under subsection (b), or a similarly authorized person in another state, a registration system located in this state shall notify the person of the identities of volunteer health practitioners and whether the practitioners are licensed and in good standing.

(d) A host entity is not required to use the services of a volunteer health practitioner, even if the practitioner is registered with a registration system that indicates that the practitioner is licensed and in good standing.



§ 58-2-806 - Practice of volunteer health practitioners in this state while emergency declaration in effect -- Limitations on protections while practicing in state.

(a) While an emergency declaration is in effect, a volunteer health practitioner, registered with a registration system that complies with § 58-2-805 and licensed and in good standing in the state upon which the practitioner's registration is based, may practice and use the titles appropriate thereto in this state to the extent authorized by this part as if the practitioner were licensed in this state.

(b) A volunteer health practitioner qualified under subsection (a) is not entitled to the protections of this part if the practitioner is licensed in more than one (1) state and any license of the practitioner is disciplinarily suspended, revoked, or subject to an agency order limiting or restricting practice privileges, or has been voluntarily terminated under threat of sanction.



§ 58-2-807 - Effect on credentialing and privileging standards -- Waiver or modification of standards.

This part does not affect credentialing or privileging standards of a health facility and does not preclude a health facility from waiving or modifying those standards while an emergency declaration is in effect.



§ 58-2-808 - Scope of practice -- Sanctions and penalties.

(a) Subject to subsections (b) and (c), a volunteer health practitioner shall adhere to the scope of practice for a similarly licensed practitioner established by the licensing provisions, practice acts, or other laws of this state.

(b) Except as otherwise provided in subsection (c), this part does not authorize a volunteer health practitioner to provide services that are outside the practitioner's scope of practice, even if a similarly licensed practitioner in this state would be permitted to provide the services.

(c) TEMA may modify or restrict the health services that volunteer health practitioners may provide pursuant to this part. An order under this subsection (c) may take effect immediately, without prior notice or comment, and is not a rule within the meaning of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) A host entity may restrict the health services that a volunteer health practitioner may provide pursuant to this part.

(e) A volunteer health practitioner does not engage in unauthorized practice unless the practitioner has reason to know of any limitation, modification, or restriction under this section or that a similarly licensed practitioner in this state would not be permitted to provide the services. A volunteer health practitioner has reason to know of a limitation, modification, or restriction or that a similarly licensed practitioner in this state would not be permitted to provide a service if:

(1) The practitioner knows the limitation, modification, or restriction exists or that a similarly licensed practitioner in this state would not be permitted to provide the service; or

(2) From all the facts and circumstances known to the practitioner at the relevant time, a reasonable person would conclude that the limitation, modification, or restriction exists or that a similarly licensed practitioner in this state would not be permitted to provide the service.

(f) In addition to the authority granted by law of this state other than this part to regulate the conduct of health practitioners, a licensing board or other disciplinary authority in this state:

(1) May impose administrative disciplinary sanctions upon a health practitioner licensed in this state for conduct outside of this state in response to an out-of-state emergency;

(2) May impose civil penalties pursuant to § 63-1-134 upon a practitioner not licensed in this state for conduct in this state in response to an in-state emergency; and

(3) Shall report any civil penalty imposed upon a practitioner licensed in another state to the appropriate licensing board or other disciplinary authority in any other state in which the practitioner is known to be licensed.

(g) In determining whether to impose administrative disciplinary sanctions or civil penalties under subsection (f), a licensing board or other disciplinary authority shall consider the circumstances in which the conduct took place, including any exigent circumstances, and the practitioner's scope of practice, education, training, experience, and specialized skill.



§ 58-2-809 - Limitations on rights, privileges or immunities provided to volunteer health practitioners -- Incorporation of volunteers into emergency forces.

(a) This part does not limit rights, privileges, or immunities provided to volunteer health practitioners by laws other than this part. Except as otherwise provided in subsection (b), this part does not affect requirements for the use of health practitioners pursuant to the emergency management assistance compacts.

(b) TEMA, pursuant to the emergency management assistance compacts, may incorporate into the emergency forces of this state volunteer health practitioners who are not officers or employees of this state, a political subdivision of this state, or a municipality or other local government within this state.



§ 58-2-810 - Emergency rules.

TEMA may promulgate emergency rules to implement this part in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In doing so, TEMA shall consult with the department and shall consult with and consider the recommendations of any other entity established to coordinate the implementation of the emergency management assistance compacts and shall also consult with and consider rules promulgated by similarly empowered agencies in other states to promote uniformity of application of this part and make the emergency response systems in the various states reasonably compatible.



§ 58-2-811 - Acts or omissions -- Vicarious liability -- Recovery of damages -- Participation in retirement system.

(a) Subject to subsection (b), volunteer health practitioners authorized to provide health services pursuant to this part are not liable for the payment of a judgment based on their acts or omissions in providing services, nor shall they be named as defendants in an action based on their acts or omissions.

(b) Notwithstanding subsection (a), this section does not apply to:

(1) Willful, wanton, grossly negligent, reckless, or criminal conduct of, or an intentional tort committed by, a volunteer health practitioner; or

(2) An action brought against a volunteer health practitioner:

(A) For damages for breach of contract, other than for contracts related to the provision of health or veterinary services;

(B) By a source or host entity; or

(C) Relating to the operation of a motor vehicle, vessel, aircraft, or other vehicle by a volunteer health practitioner for which this state requires the operator to have a valid operator's license or to maintain liability insurance, other than an ambulance or other emergency response vehicle, vessel, or aircraft operated by a volunteer health practitioner responding to a request for health services or transporting a patient.

(c) Source, coordinating, and host entities are not vicariously liable for the acts or omissions of volunteer health practitioners in providing health services authorized pursuant to this part.

(d) Source, coordinating, and host entities are not liable for civil damages for the operation of, or reliance upon information provided by a registration system, unless the acts or omissions constitute an intentional tort or are willful, wanton, grossly negligent, reckless, or criminal in nature.

(e) Notwithstanding subsection (a), for purposes of recovering damages from the state, volunteer health practitioners shall be considered volunteer state employees under § 8-42-101(3)(B) for purposes of § 9-8-112, for the purposes of recovering damages from the states based on their acts or omissions in providing health services pursuant to this part. The registration of individual volunteer health practitioners with the board of claims required under § 8-42-101(3)(B) shall be made by the registration system under which the volunteer health practitioner was registered; provided, however, that nothing in this part shall authorize any volunteer health practitioner's participation as a member of the Tennessee consolidated retirement system, unless the practitioner was a member at the time the emergency was declared.



§ 58-2-812 - Workers' compensation benefits.

Notwithstanding § 8-42-101(3)(B) concerning workers' compensation coverage of certain state employees, a volunteer health practitioner who is providing health services in this state pursuant to this part, or who is traveling to or from this state to provide such services, and who is not covered by workers' compensation insurance, shall be considered an employee of this state for purposes of any medical workers' compensation benefits concerning any injury incurred in traveling or providing the services. Benefits for volunteer health practitioners are limited to those medical benefits provided to state employees under the laws of this state.



§ 58-2-813 - Uniformity of law among states.

In applying and construing this part, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.









Chapter 3 - Veterans' Rights in General

§ 58-3-101 - Privileges extended to World War II veterans.

(a) All privileges, rights and immunities now extended by law to honorably discharged veterans of World War I are extended to honorably discharged veterans of World War II in as full and complete a manner as though such veterans of World War II had been specifically named in each and every statute granting such privileges, rights and immunities to veterans of World War I.

(b) "Honorably discharged veterans of World War II" includes any person who performed active service, as distinguished from service in the reserve, between November 1, 1940 and the termination of World War II in the United States army, United States air forces, United States navy, United States marine corps, United States coast guard, army nurse corps, merchant marine, and specifically includes females in active service in any auxiliary, attached to and under the discipline of any of the above organizations. The privileges extended to World War II veterans shall also include all the civilian groups assimilated as veterans under the federal code by § 401 of Public Law 95-202, the GI Bill Improvement Act of 1977.



§ 58-3-102 - Substitution of military service for occupational experience.

(a) The lack of experience in terms of days, weeks, months or years shall not be a barrier to any honorably discharged veteran of World War II seeking to qualify for any position, trade, profession or vocation; provided, that such veteran was engaged in the profession, trade, position or occupation prior to entry into the service; provided further, that the time in days, weeks, months or years spent in the service plus the time previously spent at such trade, profession, vocation or occupation equals the experience required for such trade, position or occupation; and provided further, that such veteran possesses all other necessary qualifications for such trade, position or occupation.

(b) This section shall not apply to any profession requiring great skill and technical knowledge except in cases where the veteran can present satisfactory evidence from the veteran's service record that the veteran was engaged in such profession while in service for a period of time which meets the necessary experience qualifications.



§ 58-3-103 - Removal of disability of minor veterans and spouses.

The disability of minority is removed from all minors who serve with the armed forces of the United States so far as the same is necessary to enable such minors to enter into any and all contracts contemplated and authorized by any legislation, state or federal, granting rights, benefits or privileges to honorably discharged veterans. This removal of such disability shall likewise extend and apply to all contracts necessarily implied and arising out of their acceptance of such benefits, rights or privileges, likewise whenever under the laws of this state, the joinder of the spouse of any such minor in the execution of any instrument shall be necessary to its enforceability and if such spouse be likewise a minor, the disability shall also be removed to the extent necessary to allow the valid and enforceable execution of such instrument by such spouse, including the execution of all warranty deeds, trust deeds and all other instruments directly or incidentally connected with such benefits, but not further or otherwise.



§ 58-3-104 - Information furnished to veterans.

The department of veterans services shall collect all necessary data and information regarding facilities and services available to veterans, their families and dependents, and shall cooperate with all information or service agencies throughout the state in informing such persons regarding the existence or availability of all educational, training and retraining facilities; health, medical, rehabilitation and housing services and facilities; employment and reemployment services; federal, state and local laws affording rights, privileges and benefits to veterans, their families and dependents, and all other matters of similar, related or appropriate nature.



§ 58-3-105 - Assistance in obtaining benefits.

It shall likewise be the duty of the department of veterans services to assist veterans, their families and dependents in the presentation, proof and establishment of all claims, privileges, rights and other benefits which they may have under federal, state or local laws, and to cooperate with all national, state and local government and private agencies securing services or any benefits to veterans, their families and dependents.



§ 58-3-106 - Branch offices and field services.

(a) The commissioner of veterans services shall establish at some place in each congressional district in this state, a branch office in charge of an assistant commissioner or service officer, and such assistant commissioner or service officer may at least once a month visit the county seat of each county within the assistant commissioner's or service officer's congressional district for the purpose of conferring with and assisting veterans in obtaining the benefits granted to them by this or any other statute of this state or of the United States. In addition thereto, such assistant commissioner or service officer shall actively cooperate with any and all veterans' organizations in each county in the assistant commissioner's or service officer's congressional district in the preparation and presentation of claims on behalf of veterans, and should any county or city or combination thereof provide a service officer to aid honorably discharged veterans, such assistant commissioner or service officer shall likewise actively cooperate with them and shall cooperate with any local organization on questions of placement of veterans in the local employment. Such service officers shall be appointed by the commissioner, with the approval of the governor, and where possible, shall be honorably discharged veterans of some war in which the United States was a participant and shall be as well qualified for the duties imposed on them herein as possible.

(b) The commissioner, from time to time, shall issue instructions, manuals of procedure and other bulletins to such assistant commissioners or service officers for the purpose of familiarizing them with their duties and of rendering them more efficient in the performance thereof. Such assistant commissioners or service officers shall not discriminate for or against any veterans' organization in the performance of any duties and no veteran shall be required to join any veterans' organization as a condition precedent to obtaining cooperation hereunder.

(c) Such service officers or assistant commissioners shall be paid such compensation as may be fixed by the commissioner, upon the approval of the governor, which compensation shall be uniform in all cases so far as possible but in addition thereto, they shall be allowed their necessary traveling expenses when on duty outside the county in which their office is located. Annually, before setting the compensation to be paid to service officers or assistant commissioners, the commissioner shall conduct a survey of the compensation paid to service officers in other states. The commissioner shall consider the results of the survey in setting the compensation of service officers or assistant commissioners.

(d) The commissioner is authorized to rent suitable quarters at some point in each congressional district, if the same cannot be procured otherwise in public buildings, as an office for such assistant commissioner or service officer and may employ in connection therewith as well as in connection with the principal office, such clerical assistance as may be found necessary, all with the approval of the governor, the salaries to be paid to be commensurate with those paid for like services in other departments of the state.

(e) The commissioner may likewise incur such other expenses as may be necessary for the administration of §§ 58-3-104 -- 58-3-108, all of the same to be within the appropriation made for the department.

(f) In addition, the commissioner may upon the approval of the governor, establish additional offices in any congressional district where the commissioner finds that one (1) assistant commissioner or service officer is incapable of efficiently handling the volume of work placed upon the commissioner by §§ 58-3-104 -- 58-3-108.

(g) For purposes of this section, "congressional district" means a congressional district established based upon the 1990 federal census.



§ 58-3-107 - Oaths administered by department employees.

The commissioner of veterans services and the assistant commissioners or service officers herein provided shall be authorized to take acknowledgements and administer oaths and affirmations and perform such other notarial acts as may be required in the presentation of claims hereunder, including all affidavits, affirmations and acknowledgements directly or by necessary implication falling within the purview of §§ 58-3-104 -- 58-3-108, but not further or otherwise. The commissioner likewise is authorized to designate in writing to be filed with the secretary of state, such additional employees of the department as the commissioner may desire to perform such notarial functions, which writing in case of an employee in the central office shall be filed with the secretary of state, and if in a branch office, shall be filed with the county clerk of the county in which such branch office is located. Any false statement made on oath or affirmation before any of such persons shall subject the offender to punishment for perjury under the penalties now provided by law.



§ 58-3-108 - Acceptance of aid by department.

The department of veterans services is authorized to accept services and facilities from any source, public or private, granted in aid and furtherance of the objectives of the department; provided, that no obligation of the department or the state is incurred thereby.



§ 58-3-109 - County and municipal service offices.

(a) The county legislative bodies of the several counties of this state and the governing bodies of each municipal corporation in this state are authorized, jointly or severally, to establish service offices for the purpose of advising veterans of the United States armed forces, and their dependents, of all rights, privileges, immunities and benefits to which they may be entitled under any law, state or federal, and which may be made available to them by private institutions, organizations or individuals and of assisting them in every way possible in obtaining such rights, immunities and benefits. The service offices shall be staffed by accredited veterans' service officers.

(b) Such service offices may be established by joint contract of a county and a municipal corporation; of two (2) or more counties or by contract between one (1) or more counties and one (1) or more municipalities or two (2) or more municipalities.



§ 58-3-110 - Appropriations for local service offices.

(a) The several county legislative bodies of the counties of this state and the several governing bodies of incorporated municipalities in this state are authorized to appropriate such funds as may be deemed necessary for the operation of such service offices; provided, however, that where such offices be established by appropriate agreement as hereinabove provided, the necessary funds for the operation thereof may be appropriated by the several political subdivisions participating therein in such proportion as may be agreed upon between themselves.

(b) (1) The senior accredited officer serving in a county veterans' service office may receive compensation commensurate to the compensation paid to heads of county government departments of comparable size in the county in which the officer is employed. Such compensation may be prorated to reflect the number of hours that the officer actually works during a specific pay period.

(2) Staff personnel employed by the respective veterans' service offices may receive compensation commensurate to the compensation paid to county government employees in comparable positions.



§ 58-3-111 - Director of local service office.

(a) A veterans' service officer shall be chosen by the governing body or bodies of the political subdivision or subdivisions creating the veterans' service office by which the officer is to be employed.

(b) If a veterans' service office is created by contract between two (2) or more political subdivisions, the veterans' service officer shall be approved by the governing body of each subdivision participating in the establishment of the office. If the political subdivisions are unable to agree upon a veterans' service officer, then the officer shall be chosen by the commissioner of veterans services from among the candidates proposed by the political subdivisions.

(c) All veterans' service officers shall be honorably discharged veterans of the United States armed forces. Veterans' service officers shall have the authority to administer oaths and to take acknowledgments related to any matter falling within the scope of authority of their office, including the presentation of claims and other functions incident to obtaining benefits for discharged veterans. No veteran or dependent of a veteran shall be charged any fee for services rendered by a veterans' service officer.

(d) All veterans' service officers shall successfully complete training and be issued accreditation by the department of veterans services within one (1) year from the date of appointment. Any veterans' service officer who does not complete the required training and receive accreditation within one (1) year of appointment shall be removed from office by the governing body or bodies of the political subdivisions creating the veterans' service office by which the officer is employed.



§ 58-3-112 - Free admission to state parks one day a year.

In order to honor the veterans of this state and encourage the use of natural parks across Tennessee, the division of parks and recreation shall designate one (1) day per year during which access to and use of all state parks, including, but not limited to, campgrounds and golf courses, shall be free of charge for all veterans. Each veteran shall be required to show proof of veteran status, which may include, but is not limited to, a DD Form 214 or other comparable certificate of discharge from the armed forces, prior to being granted free admission to any state park.



§ 58-3-113 - Tennessee Fallen Heroes Medal.

(a) A Tennessee Fallen Heroes Medal may be awarded on behalf of the people of this state to an individual serving on active duty who has been killed in action, while:

(1) Engaged in an action against an enemy of the United States;

(2) Engaged in military support operations involving conflict with an opposing foreign force;

(3) Serving with friendly foreign forces engaged in an armed conflict against an opposing armed force in which the United States is not a belligerent party; or

(4) Serving in a combat zone as designated by presidential order.

(b) The recipient's name shall be entered on the medal's case of the Tennessee Fallen Heroes Medal recipient.

(c) Individuals eligible to receive the Tennessee Fallen Heroes Medal include all active duty military who are legal residents of this state.

(d) The Tennessee Fallen Heroes Medal shall be awarded solely by the governor of this state or the governor's designee to the immediate survivor of the recipient.






Chapter 4 - War Records and Memorials

Part 1 - War Records Bureau

§ 58-4-101 - Establishment and duties of bureau.

There is created in the military department a war records bureau, the duties of which shall be to compile and preserve the records of those Tennesseans who have served their state and nation in time of war, to correlate these records as to rank, organization and branch of service, and to furnish to each county in the state a complete list of the residents of that county participating in such war; provided, however, that it shall be the duty of such war records bureau to furnish to the department of veterans services, upon request of such department and without cost to the latter, any and all records which may be in the possession of the war records bureau.



§ 58-4-102 - Personnel -- Appropriations.

The adjutant general, with the approval of the governor, shall appoint such necessary personnel as may be needed to enable the war records bureau to function efficiently; the compensation of such personnel, to be fixed by the adjutant general, with the approval of the governor, shall be upon the same scale as paid for comparable services in other departments of the state. For the purpose of enabling the bureau to operate, there is appropriated the sum of twenty-five thousand dollars ($25,000) annually.



§ 58-4-103 - Request for redaction of social security number from official records.

(a) Any veteran of the United States armed forces, or the veteran's surviving spouse, attorney-in-fact, personal representative or court appointed guardian, may request that the war records bureau redact from the official records that are maintained and distributed by the bureau the veteran's social security identification number from those military records if the records are stored in a manner that permits redaction.

(b) The request for redaction of a social security identification number from a military record in the possession of the war records bureau shall be made on a paper writing in a form that is substantially similar to the form that is authorized for use under § 10-7-513. The commissioner of veterans services shall approve a form that meets the requirements of this subsection (b).

(c) The war records bureau has no duty to inquire beyond the acknowledged request to verify the identity or authority of the person requesting the removal. Upon receiving the written request, the war records bureau shall act in accordance with the request to redact the social security identification number from a military record in the possession of the bureau. If redaction is requested and is not practicable, the war records bureau shall verbally or by writing explain to the person making the request why redaction is not practicable.






Part 2 - Veterans' Memorials

§ 58-4-201 - Appropriations by county legislative bodies.

The county legislative bodies are authorized to appropriate, by a roll call and recorded vote, from their respective county treasuries, money to be expended solely in the erection of permanent monuments or buildings or libraries or any other evidence of appreciation of the bravery and valor of soldiers, sailors, and marines, within the respective counties appropriating the same, but not from any special fund heretofore provided by law, to the honor and memory of the living and dead American soldiers, sailors, and marines, collectively, who served in World War I, II, or the War Between the States, but it is expressly provided that no sum in excess of thirty thousand dollars ($30,000) shall be appropriated by any one (1) county for such purpose.



§ 58-4-202 - County monument or building commissioners.

When any county makes any such appropriation, the county legislative body making it shall elect five (5) reputable citizens of the respective county, over eighteen (18) years of age, who shall be known as the county monument or building commissioners, who shall be duly sworn faithfully to discharge their duties as such, and whose duty it shall be to superintend the erection of the monument or building under the general orders and direction of the legislative body; and it is expressly provided that such commissioners shall, when the monument or building has been completed and delivered, forthwith make a full and complete detailed report in writing to the county legislative body in open session, which shall be spread of record in the legislative body, accounting definitely and with detailed particulars for every dollar coming into their hands.



§ 58-4-203 - Filing of plans -- Accounting for funds.

Before any part of any such appropriation shall be paid out of any county treasury, there shall first be filed with the county trustee of the county making the appropriation, plans and specifications of the proposed monument or building or library or other evidence of appreciation, with a detailed estimate of every cost and expense of the same; and it is further provided as an absolute prerequisite to the paying out of any part of any such appropriation that the persons receiving the appropriation, or any part thereof, shall give the trustee detailed vouchers approved by county monument or building commissioners and the county mayor in open court and personally receipted in writing by the payees and duly entered of record in detail in the books of the county clerk, in such manner and form as to clearly and definitely show for what purpose the money was paid and to whom, etc.



§ 58-4-204 - Appropriation limited to work and material.

No part of any such appropriation shall be expended for land, fees, or salaries, but shall all be used for the erection of the monument or building, and all such money shall be alone for work on and material entering into the construction of the monument or building.



§ 58-4-205 - Penalty for misappropriation of funds.

Any and all persons accepting the custody or control of any part of any such appropriation provided for, who misappropriates or aids in the misappropriation or willful diversion of any part of the same is guilty of a Class E felony, which penalty may be commuted to six (6) months in the workhouse in the discretion of the court, and shall be fined fifty dollars ($50.00) which, when collected, shall be paid into the county school fund.



§ 58-4-206 - Municipal and county memorials.

Each municipality and county of the state is authorized and empowered to erect suitable public memorials and to contract for the erection of such memorials to the services of the members of the armed forces and veterans of the various wars in which Tennesseans have fought. The memorials selected shall be in the form of any public improvement approved as hereinafter provided by the governing body of such municipality or county and may include public buildings, hospitals, schools and auditoriums (but such enumeration shall not limit the discretion of such governing body of the municipality or county in its selection of appropriate memorials).



§ 58-4-207 - Cooperation with federal government.

Each municipality and county of the state acting under §§ 58-4-206 -- 58-4-208 is expressly authorized to cooperate with the federal government or any other governmental agencies in the planning, erecting and financing of any memorial hereunder, and is authorized to receive from such governmental agencies, pursuant to any plan of cooperation with such governmental agencies gifts, bounties or grants-in-aid of any character to supplement or entirely finance the cost of any project undertaken pursuant to §§ 58-4-206 -- 58-4-208.



§ 58-4-208 - Borrowing power -- Bonds.

Each municipality and county of the state, acting by and through its governing body, is authorized to borrow money and to issue and sell bonds of such municipality or county pursuant to title 9, chapter 21 for the purpose of providing the funds necessary to carry out the purposes of §§ 58-4-206 -- 58-4-208.






Part 3 - P.O.W.-M.I.A. Recognition

§ 58-4-301 - Display of P.O.W.-M.I.A. flag over state capitol.

(a) The P.O.W.-M.I.A. flag shall be displayed over the state capitol at least during Tennessee P.O.W.-M.I.A. Recognition Week, in order to increase public awareness of the P.O.W.-M.I.A. issue and to gain public support for the efforts of the United States government to resolve this matter.

(b) In addition to the requirements of subsection (a), the P.O.W.-M.I.A. flag may be displayed over the state capitol, in accordance with § 4-1-406(a), on any day the United States flag is displayed over the state capitol.



§ 58-4-302 - Donations of P.O.W.-M.I.A. flags.

(a) Any individual or group may donate a P.O.W.-M.I.A. flag to a county, municipal or state government for the display of the flag pursuant to this part.

(b) In addition to the display of the flag over the state capitol pursuant to § 58-4-301(b), the P.O.W.-M.I.A. flag may be displayed by a county or municipal government at the following buildings on any day the United States flag is displayed:

(1) The courthouse or other building that serves as the main administrative building of the county; or

(2) The building that serves as the city or town hall or main administrative building of the municipality.

(c) If the flag is displayed, it shall be displayed in accordance with § 4-1-406(a).



§ 58-4-303 - Display and maintenance of flags.

If a P.O.W.-M.I.A. flag is donated for display to and is displayed by the state, county or municipal government in accordance with this part, it shall be raised and lowered at the same time, and maintained in the same manner, as the state and United States flags. The county, city, or state government will utilize current flag poles and halyard to display the P.O.W.-M.I.A. flag.



§ 58-4-304 - Hours of display -- Flag design.

The P.O.W.-M.I.A. flag, which depicts a prisoner's profile against the background of a P.O.W. watchtower, if displayed, shall be displayed in accordance with this part during normal business hours.



§ 58-4-305 - "Public building" defined.

For purposes of this part, "public building" is defined according to § 68-120-203(2).



§ 58-4-306 - Welcome centers.

The P.O.W.-M.I.A. flag, as described in § 58-4-304, may be displayed at each welcome center operated by the department of tourist development, and, if so displayed, shall be third in order on the flagpole after the flag of the United States of America and the Tennessee state flag. When the P.O.W.-M.I.A. flag is so displayed, it shall be displayed during the same hours and maintained in the same manner as the flag of the United States of America and the Tennessee state flag are displayed and maintained at the respective welcome centers operated by the department of tourist development, notwithstanding § 58-4-304 to the contrary. Flags displayed pursuant to this section shall be donated in accordance with § 58-4-302 and no state funds shall be expended to purchase the flags.









Chapter 7 - State Veterans' Homes

§ 58-7-101 - Establishment -- Purpose -- Funding requirements.

(a) There shall be public homes for veterans in Tennessee known as "Tennessee state veterans' homes."

(b) The primary purpose of the homes shall be to provide support and care for honorably discharged veterans who served in the United States armed forces.

(c) These homes shall be established and operated only if federal veterans' administration funds are available to meet a substantial part of any construction costs incurred in the establishment of such homes.

(d) Additionally, each state veterans' home established pursuant to this chapter must be eligible for and receive the veterans' administration per diem payments available to qualified residents in accordance with applicable federal regulations.



§ 58-7-102 - State veterans' homes board.

(a) (1) There is hereby created a body, politic and corporate, to be known as the "Tennessee state veterans' homes board."

(2) The board, a political subdivision and instrumentality of the state, shall be deemed to be acting in all respects for the benefit of the people of the state in the performance of essential public functions and shall be deemed to be serving a public purpose and improving and otherwise promoting their health, welfare, and prosperity.

(b) The board shall consist of thirteen (13) members. The commissioner of veterans services and the commissioner of finance and administration shall be ex officio, voting members of the board. A commissioner may designate a staff member to attend meetings of the board or its committees and to exercise the commissioner's right to vote in the commissioner's absence. The designation shall be made in writing to the chair of the board. The remaining eleven (11) members shall be appointed by the governor. At least three (3) members shall be appointed from each of the three (3) grand divisions of the state. All appointments shall be subject to review by the joint select committee on veterans' affairs of the general assembly. Initial appointments to the board shall be for one (1), two (2) and three (3) years, respectively. Thereafter, all appointed members shall serve three-year terms. Each member must be a citizen of the state. One (1) member shall be a nursing home administrator at the time of the member's appointment and shall be experienced in the financial operations of nursing homes. One (1) member shall have clinical experience in nursing homes. The remaining members shall be honorably discharged veterans of the United States armed forces. Veteran members shall be appointed from nationally chartered service organizations that have departments in this state. The board shall be composed of members representing different organizations as well as different branches of the armed forces.

(c) Appointed members of the board may be removed for cause by the governor.

(d) Vacancies occurring in an office of a member of the board before the expiration of a term by reason of death, resignation, or any other reason shall be filled by the governor in the same manner as a regular appointment for the remainder of the unexpired term.



§ 58-7-103 - Powers and duties of board.

(a) The board shall elect a chair from among its members. The chair shall be a citizen of the state and an honorably discharged veteran of the United States armed forces. The chair shall serve a one-year term. A chair may be reelected; provided, that no person shall serve as chair for more than two (2) consecutive terms.

(b) The board shall also select other officers as the board finds necessary and appropriate. The positions are for a period of one (1) year, but members may be reelected to serve additional terms; provided, that no person shall serve for more than two (2) consecutive terms.

(c) The board, pursuant to applicable state and federal law, is hereby vested and charged with those powers and duties necessary and proper to enable it to fully and effectively carry out this chapter, including, but not limited to:

(1) The authority to determine the location of the Tennessee state veterans' homes. In selecting the sites, preference shall be given to publicly owned land. Land for the sites may be purchased only if suitable publicly owned land is not available;

(2) The duty to adopt written policies and procedures to govern its internal operations;

(3) The authority to acquire, in the name of the board, real or personal property or any interest therein, including rights or easements, on either a temporary or long-term basis by gift, purchase, transfer, foreclosure, lease or otherwise;

(4) The authority to hold, sell, assign, lease, rent, encumber, mortgage or otherwise dispose of any real or personal property, or any interest therein, or mortgage interest owned by it or in its control, custody or possession and release or relinquish any right, title, claim, lien, interest, easement or demand however acquired, including threat of foreclosure;

(5) The authority to incur debts, to borrow money, to issue debt instruments and to provide for the rights of the holders thereof;

(6) The authority to procure insurance against any loss in connection with its property and other assets in amounts and from insurers which it deems desirable;

(7) The authority to receive bequests and donations that may be made to improve the general comfort and welfare of the members of the home or homes or for the betterment of the home or homes;

(8) The authority to seek advice from the United Tennessee Veterans' Association (UTVA);

(9) The authority to seek assistance from the commissioner of finance and administration, the comptroller of the treasury, the state treasurer, and other state agencies;

(10) Do other acts necessary or convenient to exercise the powers granted or reasonably implied in this section;

(11) The authority to provide guidance to future administrators at state veterans' nursing homes based upon the collective institutional memory of the state veterans' homes board; and

(12) The authority to notify members of the general assembly and appropriate persons in the executive branch of potential problems in state veterans' nursing homes.



§ 58-7-104 - Creation of executive committee -- Duties.

(a) There is created an executive committee of the board. The executive committee shall be composed of three (3) members of the board. One (1) member shall be the commissioner of finance and administration. The remaining two (2) members shall be elected by the board subject to the qualifications that one (1) member shall be either a nursing home administrator at the time of the member's appointment or someone who has clinical experience in nursing homes, and one (1) member who shall be the chair of the board.

(b) The executive committee shall be responsible for the oversight of the day-to-day management and operation of state veterans' homes, including, but not limited to:

(1) The authority to employ an executive director and other employees and to incur expenses as may be necessary for the proper discharge of its duties;

(2) The authority to establish policies regarding the rates for patient care while in a state veterans' home; and

(3) The authority to make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter, including contracts for the operation of the state veterans' homes. All contracts that pertain to the acquisition and improvement of real property pursuant to § 4-15-102 must be approved in advance by the building commission and must be approved by the board. Contracts for services must also be approved in advance pursuant to former § 12-4-109 [repealed].

(c) The executive director shall be appointed by the executive committee subject to review by the full board. The compensation of the executive director shall be established by the executive committee. The executive director shall be subject to an annual review and shall serve at the pleasure of the executive committee.

(d) The executive committee shall file a quarterly report with the fiscal review committee concerning the operations of each state veterans' nursing home. The report shall be filed within fifteen (15) business days following the end of each calendar quarter and include information for the three-month period. The report shall include detailed information concerning the extent to which each state veterans' nursing home is in compliance with state and federal law, as well as all actions taken by the executive committee to ensure compliance with the requirements of this chapter. The report shall also include any specific information requested by the chair of the fiscal review committee.



§ 58-7-105 - Reimbursement of board members.

Members of the board shall not be compensated for services rendered to the homes, but will be compensated for necessary expenses incurred by a member in the performance of his official duties. All reimbursement for travel expenses shall be in accordance with the policies and guidelines approved by the board, but shall not exceed the maximum reimbursement for travel expenses allowed by the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 58-7-106 - Conflicts of interest.

If any matter before the board involves a project, transaction, or relationship in which a member or the member's associated institution, business or board has a direct or a conflicting interest, the member shall make known to the board that interest and shall be prohibited from participating in discussions and voting on that matter.



§ 58-7-107 - Incurrence of debt.

(a) Prior to the adoption of any resolution or other action of the veterans' homes board authorizing the incurrence of debt or the borrowing of funds or entering into any contract or other arrangement for the planning or preparation for the incurrence of debt or the borrowing of funds, the veterans' homes board shall review such plans with the office of the comptroller of the treasury or the comptroller's designee.

(b) The state funding board is authorized to contract or to make other arrangements as it may deem necessary to provide for the issuance of such debt of the veterans' homes board, or in the state funding board's discretion, the veterans' homes board may enter into such contracts or other arrangements; provided, however, that any contract or arrangement entered into for the purpose of the issuance or incurrence of debt shall be subject to the approval of the state funding board.

(c) Any resolution or other action of the veterans' homes board authorizing the issuance or incurrence of debt shall be submitted to the state funding board, and such resolution or other action shall only become effective upon receiving the approval of the state funding board.

(d) Any instrument or document evidencing the debt or borrowing of funds by the veterans' homes board shall contain on the face thereof a statement to the effect that the debt or obligation is not a debt of the state, but is payable solely from revenues and moneys pledged to the payment thereof.



§ 58-7-108 - Disposition of funds.

The administrator of each home shall deposit with the state treasurer funds paid by veterans for their maintenance, funds received from the United States treasury and other funds given or granted to the home, including state funds. Such funds may be invested in the local government investment pool pursuant to title 9, chapter 4, part 7. The board is authorized to accept funds from any source whatever, including the federal government or any department or board thereof. All such funds received by the board for such state veterans' homes, including funds from the United States government or any federal board or program for the support of persons housed on the grounds of state veterans' homes, shall be used by the board to pay maintenance, operational and administrative expenses, and to further the objectives and purposes of the state veterans' homes. The board may establish such bank accounts pursuant to § 9-4-302 as are necessary for the efficient management of the homes.



§ 58-7-109 - Annual report.

The board shall make an annual report to the governor and to members of the government operations committees of the senate and the house of representatives and the joint select committee on veterans' affairs. This report shall contain an accounting of all money received and expended, statistics on members who resided in the home during the year, recommendations to improve state veterans' homes and such other matters as the board deems pertinent.



§ 58-7-110 - Plan of operation.

At least thirty (30) days prior to the beginning of each fiscal year, the board shall submit a plan of operation for review and approval to the commissioner of veterans services, the commissioner of finance and administration and the comptroller of the treasury. The plan of operation shall be in such form as may be required by the state officials enumerated in this section and shall include, but not be limited to, a budget for operating and capital expenditures and appropriate policies and procedures adopted by the board to govern the expenditure of these funds. The plan of operation may be amended during a fiscal year with the written approval of the commissioner of veterans services, the commissioner of finance and administration and the comptroller of the treasury.



§ 58-7-111 - Annual audit.

The comptroller of the treasury shall make an annual audit of the program established by this chapter as part of the comptroller's annual audit pursuant to § 9-3-211.



§ 58-7-112 - Application for federal grant -- Other preparatory actions.

It is the intention of the general assembly that, in establishing state veterans' homes, the state shall apply for a grant from the United States veterans' administration and/or obtain its approval for leasing existing facilities pursuant to Public Law 95-62, compiled in 38 U.S.C. §§ 5031-5037. The department of veterans services is hereby authorized to submit such an application or applications on behalf of the board and take other preparatory actions to identify existing facilities for lease or purchase and process the necessary requests for proposals to a point so that contract negotiations could begin with the board when it is established.



§ 58-7-113 - Bed occupancy.

(a) Twenty-five percent (25%) of the bed occupants at any one (1) time of state veterans' homes authorized by this part may be veteran-related family members, i.e. spouses, surviving spouses, gold star parents and dependent children.

(b) When a state veterans' home accepts grant assistance for a construction project, seventy-five percent (75%) of the bed occupants at that facility as a whole must be veterans.



§ 58-7-114 - Death of resident -- Notice to guardian or next of kin -- Disposition of personal property.

(a) Upon the death of a resident of a Tennessee state veterans' home, the administrator of the home shall promptly give notice of such death to the guardian or next of kin of such resident.

(b) The administrator, executor or personal representative of the deceased person, or if there be none, one (1) or more of the heirs at law or next of kin, shall be notified by registered mail of any personal property owned by the deceased and left at the home at the time of the resident's death. Notice of an administrator, executor or personal representative shall be directed to the probate court of the county wherein the administrator, executor or personal representative is qualified to administer the estate of the deceased. Notice to the next of kin or heirs at law shall be addressed to the last known address of such person or persons.

(c) The administrator of the home shall thereafter keep such personal property for twelve (12) months following the date of such notice or notices, at the expiration of which time, if it has not been claimed, the administrator shall sell or otherwise dispose of the property, with the approval of the state veterans' home foundation, incorporated, and deposit the proceeds from such sale or disposition in a fund, maintained under the supervision of the administrator for the purpose of providing needy patients or residents in the institution with comforts and necessities they are unable to provide for themselves.

(d) If, after diligent search and inquiry, the name of none of the persons required to be notified in subsection (b) can be ascertained so that the required notice cannot be given, or the persons notified do not open the estate or otherwise proceed to dispose of the estate in a lawful manner, any property owned and left by any deceased resident in the home shall be kept for twelve (12) months after the death of the resident and if unclaimed, be disposed of as provided in subsection (c).

(e) When any resident otherwise leaves the home, and leaves any personal property in the home, the administrator shall promptly notify such former resident by registered mail addressed to the resident's last known address of the fact that property belonging to the resident has been left at the home. Such property shall be kept for twelve (12) months from the date of the notice and if not claimed at the expiration of that time, disposed of as provided in subsection (c).






Chapter 8 - Mutual Aid and Emergency and Disaster Assistance Agreement Act of 2004

§ 58-8-101 - Short title.

This chapter shall be known and may be cited as the "Mutual Aid and Emergency and Disaster Assistance Agreement Act of 2004."



§ 58-8-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Activities under service agreements" means day-to-day cooperation and activities based upon interlocal service or operational agreements or contracts between or among governmental entities;

(2) "Aid" means the same as assistance, except that aid is provided in an occurrence during any period of time when a state of emergency has not been declared;

(3) "Assistance" means the provision of personnel, equipment, facilities, services, supplies, and other resources to assist in firefighting, law enforcement, the provision of public works services, the provision of emergency medical care, the provision of civil defense services, or any other emergency assistance one governmental entity is able to provide to another in response to a request for assistance in a municipal, county, state, or federal state of emergency;

(4) "Disaster" means any natural, technological, or civil emergency that results in substantial injury or harm to the population or substantial damage to or loss of property of sufficient severity and magnitude that there is a declaration, resulting from the emergency, of a disaster by the governor under state law or the president under federal law;

(5) "Emergency" means an occurrence or threat of an occurrence, whether natural or man-made, that results in or may result in substantial injury or harm to the population or substantial damage to or loss of property and which results in a declaration of a state of emergency by a municipal mayor, a county mayor or executive, the governor, or the president;

(6) "Emergency assistance" means assistance provided by a participating governmental entity to another under this chapter;

(7) "Employee" means paid, volunteer, and auxiliary personnel and emergency management workers of a governmental entity;

(8) "Governmental entity" means any political subdivision of the state, including, but not limited to, any incorporated city or town, metropolitan government, county, utility district, school district, nonprofit volunteer fire department receiving public funds and recognized under title 68, chapter 102, part 3, rescue squad, human resource agency, public building authority, airport authority, and development district, or any instrumentality of government created by one (1) or more of these named governmental entities or the general assembly, or any entity otherwise recognized by state law as a local governmental entity;

(9) "Occurrence" means the imminent threat of an event or an actual event and its aftermath, whether natural or man-made, that could lead to substantial bodily injury or property damage and that could lead to the declaration of a state of emergency;

(10) "Participating governmental entity" means any governmental entity in the state that requests or responds to a request for aid or assistance under this chapter;

(11) "Responding party" means a governmental entity that has received and responded to a request to provide mutual aid or assistance to another governmental entity under this chapter; and

(12) "Requesting party" means a governmental entity that requests aid or assistance from another governmental entity under this chapter.



§ 58-8-103 - Governance -- Agreements to provide aid and assistance -- Service and operational agreements -- Purpose -- Construction with other laws.

(a) On and after July 1, 2004, the provision and receipt of mutual aid and assistance by participating governmental entities shall be governed by this chapter, and no separate agreement is necessary except with regard to aid or assistance provided to entities in other states, aid or assistance provided between nongovernmental utilities and governmental entities, and governmental entities that decide to provide aid and assistance under a separate agreement. Governmental entities may choose by resolution of their governing bodies to continue agreements existing on July 1, 2004, until they expire or are terminated in accordance with their terms. Governmental entities may also by resolution extend existing agreements or make new agreements relative to mutual aid and assistance after July 1, 2004. When there is an agreement between or among governmental entities, the provisions of that agreement and applicable authorizing law govern activities under the agreement. For any governmental entity with no agreement with the particular requesting party governing mutual aid or assistance, this chapter applies to both parties.

(b) It is not the intent of this chapter to affect activities under service agreements. Service and operational agreements may continue to be made and enforced under §§ 5-1-113, 5-1-114, 5-16-107, 5-19-106, 6-54-307, 6-54-601, title 12, chapter 9, title 49, chapter 2, part 13, or other applicable law.

(c) The purposes of this chapter are to authorize mutual aid and to enhance public safety and homeland security by facilitating assistance among governmental entities in any state of emergency or declared disaster while conforming to federal guidelines relative to reimbursement of costs for assistance rendered.

(d) Aid and assistance to entities in other states continues to be governed by the Interlocal Cooperation Act, compiled in title 12, chapter 9, and other applicable law.



§ 58-8-104 - Declaration of local state of emergency -- Cost reimbursement.

(a) The mayor of a municipality or the mayor or county executive of a county or metropolitan government may declare a local state of emergency affecting such official's jurisdiction by executive order consistent with and governed by § 58-2-110(3)(A)(v).

(b) The mayor or executive of any municipality or county, or such official's designee, may declare a state of emergency for such official's municipality or county regardless of whether the event in question affects only that jurisdiction or multiple jurisdictions.

(c) The declaration of a state of emergency by a jurisdiction entitles the responding party or parties to cost reimbursement as provided in § 58-8-111. The requesting party is required to make this reimbursement to the responding party or parties.

(d) The municipal mayor or county mayor or executive may declare the state of emergency at any time during the imminent pendency or happening of the occurrence.



§ 58-8-105 - Request for aid and assistance -- Confirmation -- Request for mutual aid for emergency medical services.

(a) When a governmental entity is affected by an occurrence that its resources will not be adequate to handle, the governmental entity may request aid through the appropriate emergency management employee or official, or a county or municipality may declare a local state of emergency as provided in § 58-8-104 and request assistance by communicating the request to a potential responding party or multiple potential responding parties. Requests for aid or for assistance must be made by the appropriate official or employee to the emergency communications dispatch center of potential responding parties or other officials authorized by the potentially responding party to respond to requests under this chapter.

(b) Each request for aid or assistance may be made verbally and should, to the extent possible, include the following:

(1) A statement that an occurrence is imminent, in progress, or has occurred. The statement should also indicate whether a declaration of a state of emergency has been made and give a general description of the occurrence or emergency, including an initial estimate of the damages and injuries sustained or expected;

(2) Identification of the service functions for which aid or assistance is needed and the particular type of aid or assistance needed;

(3) The amount of personnel, equipment, materials, and supplies needed; and

(4) An estimated time and place for a representative of the requesting party to meet the responding party.

(c) Each request for aid or assistance may include the following if known or necessary:

(1) An estimate of the amount of time, aid, or assistance that will be needed.

(2) Identification of the types of infrastructure for which aid or assistance is needed, e.g., water and sewer, streets, gas, electric, or other infrastructure; and

(3) Identification of the need for sites, structures, or other facilities outside the requesting party's jurisdiction to serve as relief centers or staging areas for incoming emergency goods or services.

(d) All requests for assistance shall be confirmed in writing to the responding party or parties within thirty (30) days of the initial request. Parties shall keep records of all requests made for assistance under this chapter.

(e) In addition to any agreement for mutual aid made under title 5 or title 12, a governmental entity is authorized to request mutual aid for emergency medical services provided under title 68, chapter 140, from the emergency communications dispatch center of a county that is contiguous to the requesting county or governmental entity for occurrences that involve serious injuries or possible loss of life in instances that might not reasonably lead to a declared emergency.



§ 58-8-106 - Sending personnel and equipment outside jurisdiction.

Any participating governmental entity may, upon receiving a request for mutual aid in an occurrence or for assistance from a requesting party in a municipal, county, state, or federal state of emergency, send its personnel and equipment outside its boundaries and into any other jurisdiction necessary to respond to the request.



§ 58-8-107 - Discretion of participating entities to respond -- Withdrawal of aid or assistance -- Mutual aid for emergency medical services.

(a) This chapter does not create a duty on participating governmental entities to respond to a request for aid or assistance nor to stay at the scene of an occurrence or emergency for any length of time. Upon receipt of a request for aid or assistance, a potential responding party shall determine whether and to what extent it will provide the aid or assistance. If the potential responding party determines in its complete discretion that it is not in its best interest to provide aid or assistance, it shall notify the requesting party of its decision as soon as possible. If the potential responding party determines that aid or assistance can be provided, it shall communicate the following information to the requesting party as soon as possible:

(1) A description of what personnel, equipment, and other resources it will provide;

(2) An estimate of the length of time aid or assistance will be available; and

(3) An estimated time of arrival at the scene or designated meeting place.

(b) The responding party may withdraw aid or assistance at any time. The responding party shall notify the requesting party as soon as possible of any decision to withdraw aid or assistance.

(c) The provisions of this section that require certain actions are directory rather than mandatory and do not create a public or special duty on the part of any participating governmental entity.

(d) In addition to any agreement for mutual aid made under title 5 or title 12, a governmental entity is authorized to respond to a request for mutual aid for emergency medical services under § 58-8-105(e) from a county that is contiguous to the requesting county or governmental entity for occurrences that involve serious injuries or possible loss of life in instances that might not reasonably lead to a declared emergency. A county is authorized to enter into a mutual aid agreement under title 12 to permit routine and automatic approval of and response to such requests.



§ 58-8-108 - Command of the scene -- Delegation of command.

The representative or representatives of the requesting party authorized to be in charge of emergency response at the scene shall be in command at the scene as to strategy, tactics, and overall direction of the operations. The requesting party may delegate command as needed. Generally accepted incident command procedures shall be implemented and followed. The responding party shall designate supervisory personnel for its employees sent to render aid or assistance. All orders or directions regarding the operations of the responding party shall be relayed to the responding party through these designated supervisory personnel unless a different arrangement is determined by the parties in the field to be more advantageous.



§ 58-8-109 - Scope of authority -- Workers' compensation coverage -- Liability.

(a) When employees of the responding party are sent from the employing jurisdiction to another jurisdiction or jurisdictions in response to a request for aid or assistance under this chapter, they have the same powers, duties, rights, privileges, and immunities as if they were performing their duties in the jurisdiction in which they normally function.

(b) Employees of the responding party will be considered as the responding party's employees at all times while performing their duties under this chapter for purposes of the workers' compensation law and for that purpose will be considered as acting within the course and scope of their employment with the responding party.

(c) Under § 29-20-107(f), for liability purposes only, employees of the responding party are to be considered employees of the requesting party while performing their duties under this chapter at the scene of the occurrence or emergency or other locations necessary for the response while under the supervision of the requesting party. At all other times in the response, including traveling to the scene and returning to the employing jurisdiction, such employees are to be considered for liability purposes to be employees of the responding party.



§ 58-8-110 - Immunity.

Nothing in this chapter shall be construed to remove any immunity from, defenses to, or limitation on liability provided by the Tennessee Governmental Tort Liability Act, compiled in title 29, chapter 20, or other law.



§ 58-8-111 - Responsibility for costs -- Eligibility for reimbursement -- Wages -- Use of equipment, materials and supplies -- Records and invoices.

(a) Except as provided in this section, the requesting party shall pay the responding party all documented costs incurred by the responding party in extending assistance to the requesting party under this chapter. The requesting party is ultimately responsible for reimbursement of all eligible expenses, not to exceed the federal emergency management agency's (FEMA) reimbursement fee schedules.

(b) Eligibility for reimbursement begins immediately upon the declaration of the state of emergency. The responding party is entitled to receive payment for one half (1/2) its reimbursable costs for the first six (6) hours of its response after the state of emergency is declared. The responding party is entitled to one hundred percent (100%) reimbursement of eligible costs incurred after six (6) hours are exceeded. Time periods for the response subject to reimbursement shall be calculated from the time the state of emergency is declared or the time the responding party leaves its jurisdiction, whichever occurs later, to the time it returns. Reimbursement of personnel, equipment, and materials and supply costs are all subject to the limitations of this subsection (b).

(c) During the period of assistance, the responding party shall continue to pay its employees according to then-prevailing wages, including benefits and overtime. The requesting party shall reimburse the responding party for all direct and indirect payroll costs, including travel expenses, incurred during the period of assistance, including but not limited to, employee retirement benefits as determined by generally accepted accounting principles. The requesting party is not responsible for reimbursing any amounts paid or due as benefits to responding party's personnel under the terms of the Tennessee Workers' Compensation Act, compiled in title 50, chapter 6.

(d) The requesting party shall reimburse the responding party for the use of its equipment during the period of assistance according to the FEMA fee schedules for hourly rates. For instances in which the costs are reimbursed by FEMA, eligible direct costs shall be determined in accordance with 44 CFR 206.228.

(e) The requesting party shall reimburse the responding party for all material and supplies furnished by it and used or damaged during the period of assistance, except for the cost of equipment, fuel, and maintenance materials, labor, and supplies, which shall be included in the equipment rate unless it is damaged and the damage is caused by the gross negligence, willful and wanton misconduct, intentional misuse, or recklessness of the responding party's personnel. The measure of reimbursement shall be determined in accordance with 44 CFR Part 13 and applicable office of management and budget (OMB) circulars.

(f) The responding party shall maintain records and submit invoices for reimbursement by the requesting party. For instances in which costs are reimbursed by FEMA, the requesting party must submit requests for reimbursement to the Tennessee emergency management agency (TEMA) on forms required by federal emergency management publications, including 44 CFR Part 13 and applicable OMB circulars. The reimbursement request shall include the certification or level of training of the personnel who responded and the type of equipment that was sent.

(g) The responding party shall forward the reimbursable costs with an itemized invoice to the requesting party as soon as possible, but no later than sixty (60) days after the provision of assistance has ended.

(h) Nonparticipating governmental entities and participating governmental entities that have separate agreements with nonparticipating governmental entities, may by agreement provide for different reimbursement provisions.

(i) The preceding provisions of this section do not apply to aid or assistance provided under § 58-2-113 at the request of TEMA. Reimbursement of costs for aid or assistance provided in these situations is governed by § 58-2-113 and any other applicable provisions of chapter 2 of this title.



§ 58-8-112 - Existing mutual aid agreements.

Governmental entities that are parties to existing mutual aid agreements may by resolution of their governing bodies determine to continue to operate under those agreements until they expire or are terminated. If a governmental entity does not affirm the continued existence of the agreement, it shall expire on July 1, 2004, and this chapter applies. If the governmental entity affirms an agreement, the terms of the agreement and applicable authorizing law will continue to govern activities under the agreement. Mutual aid agreements between Tennessee governmental entities and governmental entities in other states are not affected by this chapter and continue to be authorized and governed by the Interlocal Cooperation Act, compiled in title 12, chapter 9, part 1, and other applicable law. Except for the continuation of existing agreements as provided in this section, any new agreements made after July 1, 2004, and aid or assistance provided at the request of TEMA under § 58-2-113, this chapter is the exclusive method for providing mutual aid and emergency assistance between governmental entities.



§ 58-8-113 - Authority to provide aid or assistance in any area of the state.

In addition to any other authority provided by this chapter, any governmental entity may provide aid or assistance in any area of the state to any state or federal agency upon request by the state or federal agency, and the governmental entity and its employees will be subject to the same protections and immunities they have under this chapter in furnishing aid or assistance to other governmental entities. This section and any other portion of this chapter are in addition to and not in substitution for, and do not diminish, the authority provided in § 58-2-113 or any other law that authorizes a local governmental entity to respond to a request for aid or assistance from TEMA or any other state or federal agency. Nothing in this chapter shall be construed to require that employees of the responding party are to be considered employees of the state or any of its agencies for any purpose.



§ 58-8-114 - Recognition and enforcement of laws regarding tort liability.

When any other state provides that it will recognize and enforce the Tennessee Governmental Tort Liability Act, compiled in title 29, chapter 20, and other Tennessee laws governing the tort liability of Tennessee's governmental entities and their employees in any case brought in that state's courts against the governmental entity or its employees arising from aid or assistance provided by a Tennessee governmental entity in that state, Tennessee shall recognize and enforce that state's laws relative to the tort liability of its political subdivisions and their employees and agents in any case brought in a Tennessee court against the political subdivision or its employees and agents arising from aid or assistance provided by the political subdivision of that state in Tennessee.



§ 58-8-115 - Reimbursement of eligible costs to governmental utility system.

(a) Notwithstanding § 58-8-111(b), a governmental utility system that is a responding party is eligible for reimbursement and entitled to one hundred percent (100%) reimbursement of eligible costs after the state of emergency is declared.

(b) For purposes of a governmental utility system that is a responding party, "then-prevailing wages, including benefits and overtime" in § 58-8-111(c) means the present wage structure, including benefits and overtime, of the governmental utility system that is a responding party.

(c) For purposes of this section, "governmental utility system" means a governmental entity that provides electric, gas, sewer, water, wastewater, telephone, cable or other like service, or any combination of these services, and is limited to these operations of the governmental entity and does not extend to other operations or functions of the governmental entity.

(d) Notwithstanding § 58-8-111, governmental utility systems and nongovernmental utilities that enter into mutual assistance agreements for the purposes of providing aid or assistance to one another are eligible for reimbursement of all out-of-pocket costs incurred by the responding party.






Chapter 9 - West Tennessee Seismic Safety Commission

§ 58-9-101 - Creation of commission -- Composition -- Quorum -- Terms of office -- Compensation -- Information and services from the center for earthquake research and information.

(a) There is created the west Tennessee seismic safety commission, which shall be attached administratively to the University of Memphis.

(b) The commission shall consist of twelve (12) members, to be appointed as follows: two (2) members chosen by the speaker of the house of representatives, two (2) members chosen by the speaker of the senate and eight (8) members appointed by the governor. The members shall include persons who represent the following professional areas: architecture, fire protection, public utilities, engineering, geology or seismology, local government, insurance, business, emergency health services, nonprofit emergency assistance, local education and emergency management.

(c) The commission shall annually elect a chair and vice chair from its membership. A quorum shall consist of seven (7) members. All commission members shall be residents of the state and shall have reasonable knowledge of issues relating to earthquakes.

(d) The term of office for each member of the commission shall be four (4) years, except that of the initial appointments, six (6) members shall be appointed for terms of two (2) years and six (6) members shall be appointed for terms of four (4) years. Any member may be removed from office by the governor for cause. A member is eligible for reappointment. If there is a vacancy for any cause, the governor shall make an appointment for the unexpired term.

(e) Each member of the commission shall serve without compensation, but shall receive compensation for travel expenses. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(f) The center for earthquake research and information, created by § 49-8-602, is authorized and directed to provide any information or services requested by the commission.



§ 58-9-102 - Authority of commission.

The commission shall have the authority to:

(1) Accept grants, contributions and appropriations from public agencies, private foundations or individuals;

(2) Appoint committees from its membership, appoint advisory committees from interested public and private groups, and appoint ex officio members, to advise the commission, who shall not be entitled to vote;

(3) Contract for or employ, subject to appropriations made for that purpose, any professional and research services required by the commission or required for the performance of necessary work and services that, in the commission's opinion, cannot satisfactorily be performed by its officers and employees or by other federal, state or local governmental agencies;

(4) Enter into agreements to act cooperatively with private nonprofit scientific, educational or professional associations or foundations engaged in promoting seismic safety in Tennessee; and

(5) Do any and all other things necessary to carry out the purposes of this chapter.



§ 58-9-103 - Comprehensive program to prepare for responding to a major earthquake.

The commission shall initiate, with the assistance and participation of other state, federal and local government agencies, a comprehensive program to prepare the state for responding to a major earthquake. The program shall be implemented in order to create specific tools or products to be used by governments in responding to an earthquake, such as educational materials for citizens. This program may be implemented on a prototypical basis in one (1) area of the state affected by earthquake predictions; provided, that the program is useful for application in other areas of the state upon its completion.



§ 58-9-104 - Commission responsibilities.

The commission is responsible for all of the following in connection with earthquake hazard mitigation:

(1) Setting goals and priorities in the public and private sectors;

(2) Requesting appropriate state agencies, including the emergency management agency, to devise criteria to promote earthquake and disaster safety;

(3) Recommending program changes to state agencies, local agencies and the private sector where the changes would improve earthquake hazards and reduction;

(4) Reviewing the recovery and reconstruction efforts after damaging earthquakes;

(5) Gathering, analyzing and disseminating information;

(6) Encouraging research;

(7) Helping to coordinate the earthquake safety activities of government at all levels; and

(8) Establishing and maintaining necessary working relationships with any boards, commissions, departments and agencies or other public or private organizations.



§ 58-9-105 - Implementation.

To implement its responsibilities, the commission may:

(1) Review state budgets and review grant proposals, other than those grant proposals submitted by institutions of postsecondary education to the federal government, for earthquake-related activities and to advise the governor and the general assembly thereon;

(2) Review programs relating to earthquake safety and advise the governor and the general assembly concerning earthquake hazard mitigation proposals; and

(3) Recommend the addition, deletion or changing of state and local agency standards when, in the commission's view, the existing situation creates undue hazards or when new developments would promote earthquake hazard mitigation.









Title 59 - Mines And Mining

Chapter 1 - Chief and District Mine Inspectors

§ 59-1-113 - Owners and operators to make annual statistical reports -- Inspection of books.

(a) Every owner or operator engaged in mining, quarrying, or production of coal, cobalt, copper, fluorspar, gold, iron ores, lead, zinc, manganese, natural and other gas, petroleum, phosphate rock, platinum, silver, marble and other stone, gypsum, ocher, pyrites, clay products, slate or other minerals, or engaged in the manufacture of coke, coal tar, gas, pig iron, ammonium sulphate, gas coke, Portland and other natural cements and all other by-products of any other mineral produced in this state, shall on or before February 15 of each year make out and send to the division of mines on a form prescribed by the division a detailed annual report giving statistics and information concerning the output of mines or plants or other business, the tonnage, number of employees, and the number of days worked.

(b) It is a Class C misdemeanor for any person to fail or refuse to furnish the division any and all information called for in the annual report as above provided for each day of delay, any fine to go to the state of Tennessee. It is the duty of the commissioner of labor and workforce development or the commissioner's designated representative to report such failure to the district attorney general of the district where the mine, quarry, plant, or other work is situated; and in the event of the failure to furnish such information, it shall be the duty of the commissioner or the commissioner's designated representative to call upon such persons and inspect such books and records as will give the information above provided for; and such person shall be required to permit examination of all necessary books or records.



§ 59-1-114 - False statements in statistical reports -- Class C misdemeanor.

(a) It is unlawful for any person required to furnish statistical reports to any state department to knowingly and willfully make a false statement in any detail of such reports.

(b) A violation of this section is a Class C misdemeanor.



§ 59-1-115 - Annual license required for mine operation -- Posting.

(a) The owner or operator of each mine shall procure from the division of mines of the department of labor and workforce development a license to operate a mine, and the license shall not be transferable. Any person who assumes control of a mine, opens a new mine, or reopens an abandoned mine shall procure a license to operate the mine before mining operations are begun. All licenses are valid for one (1) year from the date of issuance and shall be renewed annually.

(b) The license shall be in such printed form as the department of labor and workforce development may prescribe and when issued shall be kept posted at a conspicuous place near the main entrance of the mine.



§ 59-1-116 - License -- Fee.

(a) Requests for such license shall be made to the division of mines, giving name and address and such requests shall be accompanied by a post office money order or cashier's or certified check drawn in favor of the state treasurer in the amount of two hundred fifty dollars ($250) for each surface coal or metal mine and five hundred dollars ($500) for each underground coal or metal mine. All funds derived from this section shall be expendable receipts of the department, shall be in addition to the appropriations made to the department by the general assembly, and shall not revert to the general fund at the end of a fiscal year or biennium.

(b) Notwithstanding subsection (a), the commissioner of labor and workforce development shall increase the amount of the license fees charged under this section to the extent necessary to offset the reduction of the department's appropriation for mine licensing operations under the general appropriations act for fiscal year 2000-2001.



§ 59-1-117 - Failure to obtain license.

Any owner or operator operating a mine and who fails to obtain a license as required by §§ 59-1-115 and 59-1-116 shall forfeit the right to operate a mine in this state, and the commissioner of labor and workforce development or the commissioner's designated agent shall have the authority to close the mine until the license is obtained as provided for by those sections.






Chapter 4 - Certification and Duties of Mine Employees

Part 1 - Examinations

§ 59-4-101 - Position of mine foreman -- Examinations for applicants.

The commissioner of labor and workforce development or the commissioner's representative is hereby authorized to develop, conduct, and administer an examination for applicants for certificates of qualification for the position of mine foreman and to ascertain the qualifications of such applicants.






Part 2 - Certification

§ 59-4-201 - Evidence of qualifications -- Fees -- Temporary permits.

(a) (1) Before the issuance of certificates to any applicant, the applicant must give satisfactory evidence to the commissioner of labor and workforce development or the commissioner's authorized representative of the applicant's good conduct, honesty, capability, and sobriety, and shall pay the commissioner or the commissioner's authorized representative for the use and benefit of the state the following fees:

(A) For conducting the examination (to be paid when examination is held) twenty-five dollars ($25.00); and

(B) For issuance and registration of the certificates, twenty-five dollars ($25.00) to be paid when issued.

(2) All fees collected by virtue of this section shall be reported and paid into the state treasury at the end of the month during which the collections are made by the commissioner or the commissioner's authorized representative, to be placed to the credit of the division of mines.

(b) The director of the division or the director's designee in the division may examine any applicant for a temporary certificate of qualifications, upon request, and if such applicant is found to be competent, the applicant may be issued a temporary permit to act as mine foreman thereunder until the next mine foreman examination is held, when the temporary permit shall expire. Only one (1) such temporary permit shall be issued to any applicant. As a condition for the issuance of a temporary permit, the commissioner or the commissioner's authorized representative is authorized to examine applicants to determine if they are qualified to test for methane with an approved detector.



§ 59-4-202 - Reports to secretary of state -- Certification of applicants.

The commissioner of labor and workforce development shall report the commissioner's action to the secretary of state and shall certify to the qualifications of each applicant who satisfactorily passed the examination.



§ 59-4-203 - Contents of certificate -- Record by secretary of state.

The certificate shall contain the full name, age, social security number, and place of birth of the applicant; also the length and nature of the applicant's previous experience in and about coal and other mines; and the secretary of state shall, without cost, keep a record in the secretary of state's office of all certificates issued.



§ 59-4-204 - Revocation of certificate.

(a) The commissioner of labor and workforce development or the commissioner's authorized representative may, upon a written complaint, investigate a mine foreman to whom a certificate has been issued under this chapter, and may revoke a mine foreman certificate upon a finding that the holder has been guilty of incompetence in the performance of the holder's duties or for any cause for which issuance of a certificate could have been refused had it been known to the commissioner or the commissioner's authorized representative at the time of issuance; provided, that a holder of a certificate shall be given ten (10) days notice from the commissioner or the commissioner's authorized representative to appear before the commissioner or the commissioner's authorized representative to show cause why such certificate should not be revoked.

(b) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs the conduct of all proceedings before the commissioner or the commissioner's authorized representative in the revocation of mine foreman certificates.



§ 59-4-205 - Notice of revocation -- Certification to secretary of state -- Surrender of certificate -- Penalty for failure to surrender.

If the certificate is revoked, the holder of such certificate and the employer of the holder shall each be notified of such revocation, and the division of mines shall immediately certify the same to the secretary of state, who shall record the revocation upon a book containing copies of certificates issued, and the holder of the certificate shall immediately surrender the revoked certificate to the division of mines, to be turned over to the secretary of state for cancellation. A holder of a revoked certificate who fails or refuses to surrender it is guilty of a Class C misdemeanor.



§ 59-4-206 - Lost certificates -- Copies.

In case of the loss or destruction of a certificate, the secretary of state may supply a copy thereof to the person losing same upon the payment of fifty cents (50cent(s)); provided, that it shall be shown to the satisfaction of the secretary of state that the loss has actually occurred and the loser was a holder of such certificate.



§ 59-4-207 - Penalty for forging or falsifying certificates.

Any person who forges or counterfeits a certificate, or knowingly makes or causes to be made any false statement in any certificate or in any official copy of the same, or urges and influences others to do so, or utters or uses any such false certificate or unofficial copy thereof, or makes, gives, utters, produces, or makes use of any false declaration, representation, or statement in any such certificate or copy thereof, or any document containing same, is guilty of a Class C misdemeanor.



§ 59-4-208 - Registration and certification requirements for mine foremen.

(a) (1) It is unlawful for any person to act as mine foreman unless the person is registered as holder of a certificate of competency as required by this chapter.

(2) It is unlawful for an individual, partnership, firm, or corporation operating a mine or mines in this state to employ any person in the capacity of mine foreman unless the person is registered as a holder of such certificate of competency.

(b) (1) Each mine foreman employed at an underground coal mine shall possess a Class "A" mine foreman certificate.

(2) Each mine foreman employed at an open pit mine, metal mine, or preparation plant shall possess a Class "C" mine foreman certificate.






Part 3 - Mine Foremen

§ 59-4-301 - Qualifications and duties of mine foreman -- Penalty for failure to comply with laws.

(a) In order to protect the health and safety of persons employed in or around mines and the mine property, the operator or superintendent shall employ a competent and practical overseer of each and every mine whose title shall be "mine foreman."

(b) The foreman shall be certified as hereinbefore required in this chapter, and shall see that the applicable federal and state safety and health standards, regulations, and laws are complied with. Where it is necessary that the mine foreman be temporarily absent from the mine, the foreman shall place the mine in charge of a qualified assistant during such absence.

(c) Failure of the mine foreman to comply with the duties set forth herein is a Class B misdemeanor.



§ 59-4-302 - Mine foreman is agent or representative of operator or owner.

The mine foreman is expressly declared to be the agent or representative of the operator or owner of the mine in the discharge of the duties required of such foreman by this title.



§ 59-4-303 - Foreman to give notice of accidental death -- Inquest -- Notice of fire or explosion.

Whenever loss of life occurs by accident or explosion, the superintendent or foreman in charge shall give immediate notice to the division of mines and to the coroner of the county in which the mine is situated. The coroner shall hold an inquest upon the body of the person whose death has been caused, and inquire carefully into the cause thereof, and shall return the findings and all testimony to the division. The company shall immediately notify the division upon the discovery of fire or explosion in any mine.






Part 4 - Miscellaneous Provisions

§ 59-4-401 - Reports required of owners, superintendents or foremen.

It is the further duty of every owner, lessee of any coal lands, superintendent, or foreman to report the facts in the following cases promptly, to the division of mines:

(1) Any change in the name of any mine or any owner, agent, manager, superintendent, foreman (including, in the case of commercial coal mines, any change in assistant foreman or the officers of any company) which owns and operates a mine in this state;

(2) Any working commenced for the purpose of opening a new shaft, slope, or mine;

(3) Where any mine is abandoned or the working thereof is discontinued indefinitely;

(4) Where the working of any mine is recommenced after any abandonment or discontinuance for a period of two (2) months;

(5) Every lost-time accident in a mine other than a commercial coal mine, whether it results in death or not; and

(6) Every accident of any nature to a person in a commercial coal mine, whether it results in death or not.



§ 59-4-402 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this chapter and chapter 12, part 1 of this title. All such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 59-4-403 - Mine safety training programs -- Fee.

The department of labor and workforce development is authorized to organize and conduct mine safety training programs for the mining industry in Tennessee. The department is authorized to charge a fee sufficient to defray the costs of administering this chapter, but not to exceed three hundred fifty dollars ($350) for each training class consisting of up to ten (10) participants and fifteen dollars ($15.00) per additional participant.









Chapter 8 - Strip and Open Pit Mines

Part 2 - Tennessee Mineral Surface Mining Law of 1972

§ 59-8-201 - Short title.

This part shall be known and may be cited as the "Tennessee Mineral Surface Mining Law of 1972."



§ 59-8-202 - Definitions.

Except as otherwise required by the context, the following terms when used in this part or in regulations issued thereunder shall be construed to mean:

(1) "Area affected" means the area of land from which overburden is to be or has been removed and upon which a spoil bank is to be or has been deposited. It also includes areas of land on which haul roads or other access roads (other than public roads) are to be or have been located. Insofar as clay is concerned, affected land shall not be construed to include land upon which overburden is deposited if, in the opinion of the commissioner, the deposition of such overburden amounts to reclamation of a previously mined area;

(2) "Bench" means the ledge, shelf or terrace formed in the contour method of surface mining;

(A) "Fill bench" means that portion of the bench which is formed by depositing overburden beyond the cut section; and

(B) "Solid bench" means the portion of the bench between the highwall and the fill bench and thereby within the region once occupied by the mineral or overburden;

(3) "Board" means the Tennessee board of water quality, oil and gas, established by § 69-3-104;

(4) "Commissioner" means the commissioner of environment and conservation or the commissioner's designees;

(5) "Director" means the director of the division of water pollution control;

(6) "Highwall" means a slope in excess of thirty-five degrees (35 degrees) which is created by mining operations;

(7) (A) "Mineral" means, in any county having a population of more than six hundred thousand (600,000), according to the 1970 federal census or any subsequent federal census, clay, stone, gravel, sand, phosphate rock, metallic ore and any other solid material or substance of commercial value found in natural deposits on or in the earth, but does not include limestone, coal, marble, chert or dimension stone;

(B) "Mineral" means, in any county having a population of six hundred thousand (600,000) or less, according to the 1970 federal census or any subsequent federal census, clay, stone, phosphate rock, metallic ore, and any other solid material or substance of commercial value found in natural deposits on or in the earth, but does not include limestone, coal, marble, chert, gravel, sand or dimension stone;

(C) "Mineral" means, on any land on which the state, or any department, agency, or other unit of state government, owns the surface interest, clay, stone, gravel, sand, phosphate rock, metallic ore, and any other solid material or substance of commercial value found in natural deposits on or in the earth, but does not include coal;

(8) "Operation" means all of the premises, facilities, and equipment and the use thereof in the process of removing and exploring for minerals from a designated surface mine area;

(9) "Operator" means any person, partnership or corporation engaged in surface mining who removes or intends to remove more than two hundred fifty (250) tons of any mineral from the earth by surface mining within twelve (12) successive calendar months; or who removes overburden for the purpose of determining the location, quality or quantity of any natural mineral deposit. Any operator who has obtained a permit, and otherwise complied with the provisions of this part may subcontract any part, or all, of the mining of the lands covered by the permit to subcontractors and such subcontractors are not considered an "operator" within the meaning of this part;

(10) "Orphan mine" means land affected by surface mining operations prior to enactment of the Tennessee Strip Mine Law of 1967 (repealed);

(11) "Overburden" means all earth and other materials which are removed to gain access to the mineral in the process of surface mining;

(12) "Person" means an individual, partnership, corporation or any other association of individuals;

(13) "Provisions of this part" means the rules, regulations and orders issued by the commissioner pursuant to this part as well as the words of the sections themselves;

(14) "Reclamation" means the process of backfilling, grading and shaping of the disturbed land in the affected area, constructing water control facilities, the taking of measures to control current or future air, water or soil pollution, and the planting of vegetation, and other measures; all directed toward placing the affected area in a condition whereby it can serve some purpose, at least as useful as that in existence before any mining;

(15) "Shaping" means grading, backfilling and other earth moving required by this part to be done by the operator in connection with the reclamation of the area affected;

(16) "Spoil bank" means the overburden as it is piled or deposited in the process of surface mining;

(17) "Stream" means any waterway that normally exhibits water flow at least six (6) consecutive months per year; and

(18) "Surface mining" means all or any part of the process followed in the production of minerals from a natural mineral deposit by the open pit or open cut method, auger method, highwall mining method which requires a new cut or removal of overburden, or any other mining process in which the strata or overburden is removed or displaced in order to recover the mineral; or in which the surface soil is disturbed or removed for the purpose of determining the location, quality or quantity of a natural mineral deposit.



§ 59-8-203 - Purpose of act.

The general assembly finds that the unregulated surface mining of minerals can cause soil erosion and landslides, stream pollution, and accumulation and seepage of contaminated water; contributes to floods; impairs the value of land for agricultural or other purposes; affects fish and wildlife and their habitats; counteracts efforts for the conservation of soil, water and other natural resources; impairs the owners' rights in neighboring property; creates fire hazards; and in general creates conditions inimical to life, property and the public welfare so as to require the exercise of the state's police power in the regulation of surface mining. The general assembly further finds that there are wide variations in the circumstances and conditions surrounding and arising out of the surface mining of minerals due primarily to differences in topographical, geological, and soil conditions, by reason of which it is necessary, in order to provide the most effective, beneficial and equitable solution to the problem, that broad discretion be placed in the authority designated to administer and enforce the regulatory provisions enacted by the general assembly. It is the purpose of this part, therefore, to provide for such regulation and control of surface mining so as to minimize its injurious effects.



§ 59-8-204 - Powers of the commissioner.

The commissioner shall exercise the following authority and powers to:

(1) Administer and enforce the provisions of this part and all rules and regulations and orders promulgated thereunder;

(2) Conduct or obtain investigations, research, experiments, training programs and demonstrations, and to collect and disseminate information relating to surface mining, reclamation of surface mined lands, and control of pollution of water and soil affected by surface mining;

(3) Adopt, after giving public notice and affording an opportunity to all interested persons to appear and offer evidence at a public hearing in connection therewith, general rules and regulations pertaining to surface mining to accomplish the purposes of this part. Such rules and regulations, which shall have the force and effect of law, shall be of uniform application as far as practicable, but they may take proper account of differences in topography, geology, and soil conditions, and established use patterns of neighboring lands as recognized by the local planning agency;

(4) Adopt, without notice or hearing, rules and regulations with respect to procedural aspects of hearings, the filing of reports and orders, the issuance of permits, and other procedural matters;

(5) Issue orders requiring the adoption by an operator of remedial measures necessary for carrying out the provisions of this part or rules and regulations issued thereunder;

(6) Examine and approve or disapprove applications for permits, bonds, mining and reclamation plans, revegetation plans, and after-use plans submitted by operators;

(7) Establish standards for acceptable mining and reclamation of affected areas which shall be designed to achieve soil stabilization, control soil erosion, and obliterate the scars of the stripping operation and ensure that the operation meets applicable soil and water quality standards;

(8) Make such investigations or inspections as the commissioner may deem necessary to ensure compliance with any provisions of this part, including the right to enter at any time upon an area affected for such purposes and the right to ingress and egress across intervening properties;

(9) Order the suspension and/or revocation after warning of any permit for failure to comply with any of the provisions of this part or with any rules, regulations or orders adopted pursuant thereto;

(10) Order the immediate cessation of any operation that is started or continued without a permit as required by the provisions of this part;

(11) Issue, after notice and an opportunity for a hearing, special rules and regulations in connection with granting a permit to an operator where the sole purpose of the operation covered by such permit is to remove overburden for the purpose of determining the location, quality or quantity of a natural mineral deposit. Such rules and regulations shall be, insofar as practical, in compliance with the requirements of this part that pertain to the granting of a mining permit so that a map, mining plan, reclamation and vegetation plan and bond are required. The commissioner shall deny such permits for areas which cannot be granted a general permit under the provisions of this part;

(12) Institute and prosecute all such court actions as may be necessary to obtain the enforcement of any order issued by the commissioner in carrying out the provisions of this part; and

(13) Issue regulations concerning blasting which are designed to protect the water resource, prevent off-site damage to citizens and property, and prevent spoil from being thrown off of the permitted area where no spoil placement is permitted by the approved reclamation plan.



§ 59-8-205 - Permits, requirements and criteria -- Amendment -- Appeal upon failure to grant -- Renewal.

(a) No operator shall engage in surface mining without having first obtained from the commissioner a permit therefor. This permit shall authorize the operator to engage in surface mining upon the area of land described in the operator's application for a period not to exceed five (5) years from the date of its issuance. Such permit shall be granted by the commissioner only if the requirements and criteria set forth in subdivisions (a)(3)-(9) and any rules and regulations pertaining to those requirements are satisfied, and only upon the submission by the operator and approval by the commissioner of a bond as provided in § 59-8-207 and a mining and reclamation plan as provided in § 59-8-208.

(1) The granting of such permit shall also be subject to payment by the operator of the fee prescribed in § 59-8-206 and upon submission of the following information:

(A) The name and permanent address of the operator as well as any temporary address to be used by the operator in connection with the operation covered by the permit. If the operator is other than an individual or corporation, the names and permanent addresses of all persons having an interest in the operation shall be listed. If the operation is a corporation, the names and permanent addresses of all persons owning ten percent (10%) or more of the stock shall be listed;

(B) A map showing the general location of the affected area with relation to property lines, nearby towns, county lines, public roads, and streams;

(C) Identification of any surface mining permit or permits which the operator (or any person having an interest in the operation) holds or has previously held in Tennessee, together with a statement of whether or not any surface mine permit previously held by applicant operator or any person, partnership, or corporation now associated with, or in the past associated with, the applicant operator was suspended, revoked or terminated for failure to comply with the reclamation or revegetation requirements of such surface mining permit or permits, and a statement of whether or not any surface mine permit in any other state previously held by the applicant operator or any person, partnership, or corporation now associated with, or in the past associated with, the applicant operator was suspended, revoked or terminated for failure to comply with the reclamation and revegetation requirements of such permit and the penalty imposed, if any, in addition to such suspension, revocation or termination;

(D) Identification of the owner or owners or designated representative of the surface of the area affected by the permit, and the identification of the owner or owners of all surface area within five hundred feet (500') of any part of the area;

(E) Identification of the owner or owners of the minerals to be mined;

(F) Identification of the source of the operator's legal right to enter and mine the minerals on the land affected by the permit; and

(G) A copy of the operator's discharge permit from the division of water quality control, or a letter from the division of water management stating that no discharge will take place and, therefore, no permit is required.

(2) The commissioner may provide for amendment of the permit of any operator who is otherwise complying with the provisions of this part upon payment of the specified supplemental fee. If the application for an amendment of the permit provides for an increase or reduction in the acreage covered by it, the operator shall specify in writing any pertinent changes in the information furnished in the original application for a permit, and shall amend the bond and the mining and reclamation plan previously submitted, as necessary or appropriate to carry out the provisions of this part. The commissioner's approval of a proposed amendment of the permit shall be subject to the commissioner's approval of the revised (or a new) bond and mining and reclamation plan, and further, subject to the commissioner's determination that the amendment satisfies the requirements and criteria set forth in subdivisions (a)(3)-(9), as well as any rules and regulations pertaining to those requirements.

(3) An on-the-ground inspection of the proposed affected area will be made by the commissioner or the commissioner's representative before a permit is issued.

(4) No application for a permit shall be approved by the commissioner if there is found, on the basis of the information set forth in the application or by on-the-ground inspection, that the requirements of this part, or regulations stemming therefrom, will not or cannot be observed, or that there is probable cause to believe that the proposed method of operation, road system construction, shaping or revegetation of the affected area cannot be carried out in a manner consistent with the purpose of this part and applicable air, noise, and water quality standards of this state.

(5) If the commissioner finds that the overburden on any part of the area of land described in the application would be such that landslides, deposition of sediment in stream beds or water pollution cannot be strictly controlled, the commissioner shall delete such part of the land from the area for which the permit is granted.

(6) No permit for mining shall be granted if:

(A) The applicant has had a Tennessee surface mine permit revoked or suspended and the bond forfeited;

(B) The applicant is or was a partner in a partnership or was an officer, director or owner of ten percent (10%) or more of the stock of a corporation which has had a Tennessee surface mine permit revoked or suspended and the bond forfeited; or

(C) In the event that the applicant is a corporation or partnership, any partner in the partnership, or any officer, director or owner of ten percent (10%) or more of the stock of the corporation has had a Tennessee surface mine permit revoked or suspended and bond forfeited;

unless the area covered by the previously suspended or revoked permit has been completely reclaimed by the responsible operator in compliance with the provisions of this part at no cost to the state of Tennessee.

(7) If the commissioner finds that any part of the operation would constitute a hazard to a dwelling house, public building, school, church, cemetery, commercial or institutional building, public road, stream, lake, reservoir, water wells, officially designated scenic areas or other private or public property, the commissioner shall delete such part of the land from the area for which the permit is granted.

(8) The applicant for a surface mining permit shall give public notice at least one (1) day prior to the filing of an application in a newspaper of general circulation covering the county where the proposed surface mine is to be located of the applicant's intent to operate a surface mine, and its proposed location. The information to be included in the public notice shall conform to regulations issued by the commissioner. In addition, the commissioner will receive any written statements from any interested person or groups of persons, and such statements shall be taken into consideration when the commissioner makes a determination of the application. The commissioner shall then, in not less than forty-five (45) nor more than sixty (60) days from the filing of the application for a permit, either approve application or notify the operator in writing, stating in detail the reason for not approving the application. If the application is approved, the permit will be granted upon the posting of the required bond. The action on the part of the commissioner in failing to grant any permit may be appealed to the board and the courts as provided in the Tennessee Coal Surface Mining Law of 1980, compiled in part 3 of this chapter.

(9) Any holder of a valid surface mining permit issued pursuant to this part who wishes to continue the operation beyond the original permit expiration date shall make application for renewal within sixty (60) days prior to the expiration date of such permit, and upon meeting the requirements set forth in subdivisions (a)(1)-(9), and any rules and regulations pertaining to those requirements, the renewal shall be granted.

(b) Permits and the associated applications, hearings, and other actions required by this section and part shall be conducted in accordance with title 13, chapter 18 when the permit or action involves a major energy project, as defined in § 13-18-102.



§ 59-8-206 - Fees.

The permit shall consist of a basic fee of two hundred fifty dollars ($250) for each year of the permit, plus an additional acreage fee of twenty-five dollars ($25.00) for each acre or fraction thereof of the land affected by the operation, not to exceed two thousand five hundred dollars ($2,500) for such acreage fee, but in subsequent years no acreage fee will be charged for any acre on which the acreage fee has already been paid in the preceding years. No permit fee shall be charged for land upon which overburden is deposited if, in the opinion of the commissioner, the deposition of such overburden amounts to reclamation of a previously mined area. The supplemental basic fee for an amendment of a permit shall be fifty dollars ($50.00), and to the extent the amendment entails an increase or decrease in the acreage covered by the permit, the total acreage fee paid for the year shall be correspondingly increased or decreased by the amount per acre or fraction thereof specified hereinabove.



§ 59-8-207 - Performance bonds.

(a) The bond filed with the commissioner shall be payable to the state of Tennessee and shall be executed by the operator and a corporate surety that is approved by the commissioner and properly authorized to act as corporate surety and licensed to do business in this state; provided, however, that the operator may elect to deposit cash, irrevocable letters of credit or certificates of deposit with the state treasurer in lieu of a corporate surety if the instruments are executed in accordance with guidelines set forth by the commissioner. The state treasurer shall receive and hold the deposits in the name of the state of Tennessee, in trust, for the purposes for which the deposit is made and shall at all times be responsible for the custody and safekeeping of the deposits. The operator making the deposit shall be entitled from time to time to demand and receive from the treasurer, on the written order of the commissioner, the whole or any portion of any instruments so deposited upon depositing with the treasurer, in lieu of the deposits, other instruments of the classes specified in this section having a value at least equal to the sum of the bond or instrument and also to demand and recover any interest income from instruments as the interest becomes due and payable.

(b) The bond or cash deposit or marketable value of the securities, which shall be conditioned upon the faithful performance of the provisions of this part, shall not be less than six hundred dollars ($600) for each estimated acre or fraction thereof affected by the respective operation. Liability under such bond shall be continuous until the reclamation provisions of this part have been fulfilled. The amount of the bond shall be increased or decreased to take account of any change in the acreage covered by the permit as provided in § 59-8-205(a)(2).

(c) In those counties requiring a performance bond of two thousand dollars ($2,000) or more per acre, the operator may at the operator's option present evidence of such bond to the commissioner in lieu of filing a bond with the commissioner. The commissioner may in the commissioner's discretion accept such evidence of the existence of such a performance bond in lieu of a bond filed with the commissioner. However, if the bond is released by county authorities prior to such time as the commissioner would normally release all or part of it, the commissioner may require a new performance bond to be filed as required by this section.

(d) No performance bond shall be charged for land upon which overburden is deposited if, in the opinion of the commissioner, the deposition of such overburden amounts to reclamation of a previously mined area.



§ 59-8-208 - Mining and reclamation plans.

(a) Each operator shall prepare and carry out a mining and reclamation plan for the area affected by the operator's operation, such plan to be submitted by the operator for the commissioner's approval with the application for a permit. Such plan shall provide for:

(1) Regrading the area to approximately the original or rolling topography, and elimination of all highwalls, spoil piles, and water-collecting depressions to the extent that such can be done with available overburden. Demonstrated new technology methods, approved by the commissioner, will be acceptable for highwall elimination and those established spoil piles, which no longer pose hazards to the environment as determined by the commissioner, shall not be included;

(2) Water drainage and silt control for all the affected areas so as to strictly control soil erosion, damage to adjacent lands, and pollution of streams and other waters, both during and following the mining operations. As mining begins, all drainways for the affected area shall be protected with silt traps or dams of approved design as directed by the regulations. The operator may elect to impound water to provide lakes or ponds of approved design for wildlife, recreational, or water supply purposes if it is a part of the approved reclamation plan;

(3) Revegetation of the affected area as provided in § 59-8-209;

(4) If the land is restored to permit cultivating with normal farm machinery, the operator is relieved of all further rehabilitation, except seeding with grass or legumes during the next growing season for quick erosion control;

(5) Carrying out any additional reclamation work required by the rules and regulations adopted by the commissioner;

(6) A description of the use to which the area affected will be placed at the conclusion of reclamation; and

(7) When mining is temporarily terminated at a particular mining site or sites with substantial minerals remaining for probable future production, the operator is permitted to reclaim mined areas other than those included in the operator's current operations in lieu of reclaiming the mined areas where the mining has temporarily ceased.

(b) In addition to the requirements specified in subsection (a), the mining and reclamation plan submitted by the operator in connection with the operator's application for a permit shall include a detailed topographic map, prepared by a qualified engineer, geologist or other qualified professional approved by the commissioner, on a United States geological survey map, or aerial photograph, or equivalent as may be approved by the commissioner, and on such scale as the commissioner shall require by regulation showing:

(1) The area of land affected, the location of the stream or streams or any standing body of water into which the area drains, the location of drainways and the planned siltation traps and other impoundments, and the location of haul or other access roads to be prepared or used by the operator in the mining operation;

(2) The location of any buildings, cemeteries, public highways, railroad tracks, gas and oil wells, publicly owned land, officially designated scenic areas, utility lines, underground mines, transmission lines or pipe lines within the affected area or within five hundred feet (500') thereof;

(3) The approximate location of the cuts or excavations to be made in the surface and the estimated location and height of spoil banks, and the total number of acres involved in the area of land affected; and

(4) The date the map was prepared, together with a certification as to its accuracy by the person responsible for its preparation.

(c) The surface mining application will be accompanied by a detailed mining plan showing the depth and character of overburden; the thickness of the mineral being mined; method of mining; mine waste disposal areas; the manner, timing and distance for backfilling, grading work; final mine waste disposal areas and final shape of stable slope; and a reclamation plan for haul roads that are to be left, which proposals shall meet the provisions of this section and all rules and regulations adopted pursuant thereto by the commissioner. The application shall assure that all reshaping will be completed within such time as permitted by the commissioner's regulations which shall not be more than three (3) months, weather permitting, after completion of the removal of the mineral being mined.

(d) The mining and reclamation plan may, with the commissioner's approval, be changed at any time upon application of the operator, to take account of changes in conditions or to correct any previous oversight. After approval of a mining and reclamation plan or any amendment thereof by the commissioner, the operator shall not depart therefrom without the commissioner's further approval. The plan shall be carried out concurrently with the surface mining operation and all of the reclamation work shall be completed with respect to each acre within such time as permitted by the commissioner's regulations, which shall not be more than one (1) year after completion of the mining operation with respect to each such acre. Each operator shall file periodic reports, within such times and covering such periods as the commissioner shall reasonably require, showing those portions of the affected area for which reclamation in accordance with the approved plan has been completed. The commissioner shall inspect such areas and shall notify the operator whether the reclamation is accepted as being in accordance with the approved plan or whether there are deficiencies which must be corrected.

(e) Any plan required by this section or part shall be prepared in accordance with the procedures set out in title 13, chapter 18 when such plan involves a major energy project, as defined in § 13-18-102.



§ 59-8-209 - Revegetation plan.

(a) Each operator shall submit for the commissioner's approval and carry out after such approval a plan for preparation of the soil and subsequent revegetation of the affected area. Such plan shall take into consideration the approved after-use of the area affected and shall be designed to achieve quick and permanent soil stabilization by the planting of trees or shrubs or grasses or legumes or any prescribed combination thereof. The operator's obligation under the provisions of this part shall not be deemed discharged until the operator has provided revegetation which conforms to the revegetation standards established by the commissioner.

(b) After the initial planting of the vegetative cover in accordance with the approved plan, the commissioner shall issue to the operator and the operator's surety a release of the surety bond for each acre of the affected area with respect to which the approved reclamation plan has been carried out, less the sum of three hundred dollars ($300) which shall be in force and effect until satisfactory revegetation survival has been accomplished, the revegetation plan previously approved by the commissioner has been carried out, the commissioner has determined that further efforts toward revegetation are impractical, or until it has been forfeited by the operator.



§ 59-8-210 - Annual report to be filed with commissioner.

Within such time as the commissioner shall prescribe, the operator shall file with the commissioner an annual report and map under each permit, stating the number of acres of land affected by the operation, the extent of reclamation and revegetation accomplished by the operator, and such other information as the commissioner may reasonably require in carrying out the provisions of this part. If the report and the commissioner's inspection of the area affected show that the operator has complied fully with the provisions of this part, the commissioner shall approve the report and shall release the operator's bond, or the remainder thereof if any portion has already been released under other provisions of this part. If the commissioner does not approve the report, the bond shall not be released until the operator corrects the deficiencies found by the commissioner.



§ 59-8-211 - Notice of noncompliance -- Forfeiture of bond.

(a) If any of the requirements of this part or rules and regulations adopted pursuant thereto or the orders of the commissioner have not been complied with within the time limits set by the commissioner or by this part, the commissioner shall cause a notice of noncompliance to be served upon the operator, or, where found necessary, the commissioner shall order suspension of a permit. Such notice or order shall be handed to the operator in person or served by certified mail addressed to the permanent address shown on the application for a permit. The notice of noncompliance or order of suspension shall specify in what respects the operator has failed to comply with this chapter or the regulations or orders of the commissioner.

(b) If the operator has not reached an agreement with the commissioner or has not complied with the requirements set forth in the notice of noncompliance or order of suspension within time limits set therein, the permit may be revoked by order of the commissioner and the performance bond shall then be forfeited to the commissioner. When a bond is forfeited pursuant to this part, the commissioner shall give notice to the attorney general and reporter who shall collect the forfeiture.



§ 59-8-212 - Tennessee surface mine reclamation fund -- Other available funds.

All sums received through the payment of fees or the forfeiture of bonds shall be placed in the state treasury and credited to a special agency account to be designated as the Tennessee surface mine reclamation fund. This fund, appropriations for which are also authorized, shall be available to the commissioner for expenditure for the reclamation and revegetation of land affected by surface mining operations, including lands so affected prior to enactment of this part; provided, that the proceeds from the forfeiture of any bond shall be used to the extent required in completing reclamation and revegetation of the area with respect to which the bond was posted. Any unencumbered and any unexpended balance of this fund remaining at the end of any fiscal year shall not lapse but shall be carried forward for the purpose of reclamation and revegetation of land as provided in this section until expended.



§ 59-8-213 - Utilizing services of other agencies or persons -- Compensation -- Funding.

(a) In the reclamation of land affected by surface mining, the commissioner may utilize any services which may be provided by other state or local agencies or by agencies of the federal government, and may compensate them for such service. The commissioner may also receive any federal funds, state funds, or any other funds for the reclamation of land affected by surface mining. The commissioner may cause the reclamation and revegetation work to be done by employees of the commissioner's department or by employees of other governmental agencies or through contracts with qualified persons. Such contracts shall be awarded to the lowest or best bidder upon competitive bids after reasonable advertisement.

(b) Any funds available to the commissioner and any public works program may be used and expended to reclaim any lands that have been subjected to surface mining that have not been reclaimed in accordance with standards set by this part or regulations thereunder and which are not covered by bond to guarantee such reclamation.



§ 59-8-214 - Right of access.

The designees of the commissioner and any other agency and any contractor under a contract with the commissioner shall have the right of access to the land affected to carry out reclamation.



§ 59-8-215 - State's power to acquire land affected by surface mining.

(a) The state of Tennessee, acting by and through the department, shall have the power to acquire, either by negotiation or by exercise of the power of eminent domain, land which has been affected or disturbed by surface mining, which now consists of orphan banks or unreclaimed spoil piles, and which in its present state is hazardous or otherwise detrimental to the health and safety of the citizens of the state, or which in its present state is damaging to off-site property or to the water quality of streams.

(b) Prior to acquiring any land pursuant to this section, the commissioner shall extend to the owners thereof an opportunity to reshape, plant and do other acts or reclamation thereon to the same extent and within the same time limits as prescribed in this part and regulations adopted pursuant thereto. If the owner or owners agree in writing to perform such reclamation and, weather permitting, start such reclamation within a period of sixty (60) days, the land shall not be acquired by the state.

(c) The commissioner shall attempt to purchase any land which the commissioner has determined should be acquired for the purpose of reclamation and which the owners have not agreed to reclaim as provided in subsection (b). In any case where the commissioner and the owners of the land are unable to agree upon the amount to be paid for the land, the commissioner may exercise the power of eminent domain against such land by filing a condemnation suit under any procedure as provided in title 29, chapter 16.

(d) The purchase price, in the case of a negotiated acquisition, or the damages as finally determined, in the case of acquisition by condemnation, and the necessary expenses incidental thereto, shall be paid from the Tennessee surface mine reclamation fund or appropriations made by the general assembly for such purposes and appropriations for which federal funds made available for such purposes have been credited.



§ 59-8-216 - Commissioner's power to effect reclamation subject to availability of funds.

The commissioner shall have the power to backfill, grade, plant and perform other acts of reclamation or contract for the performance of such reclamation work, on any lands acquired under § 59-8-215, to the extent and subject to such conditions as state or federal funds are appropriated and available therefor.



§ 59-8-217 - Acquisitions and disposals of land after reclamation.

(a) After the reclamation of the acquired land, the commissioner may, with the approval of the governor, transfer jurisdiction of such land, or any portion thereof, to any state agency that can best utilize such land for public purposes. If the retention of such land is determined to be impractical, the commissioner may, with the approval of the governor and attorney general and reporter, sell such land to political subdivisions of the state of Tennessee at the cost of acquisition and reclamation or by public sale to the highest bidder. Such land shall be sold subject to the condition that no surface mining shall be conducted thereon at any time thereafter. The proceeds of any such sale shall be credited to the Tennessee surface mine reclamation fund as provided in § 59-8-212.

(b) No land with respect to which a bond conditioned upon the reclamation thereof is in effect shall be acquired pursuant to § 59-8-215, nor shall this part be construed to relieve any person from any obligation to shape, plant or perform other reclamation required by law.

(c) All acquisitions and disposals of land or any interest therein pursuant to the authority granted by this part shall be governed by the applicable provisions of title 12, chapters 1 and 2.



§ 59-8-222 - Civil and criminal penalties -- Enforcement -- Rights preserved.

(a) Any person or operator who violates any of this part or regulations adopted pursuant thereto, or who fails to perform the duties imposed by these provisions or fails or refuses to obtain a permit as provided herein, or who violates any determination or order promulgated pursuant to this part, is liable to a civil penalty of not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000) for each day during which such violation continues, and in addition, may be enjoined from continuing such violation as hereinafter provided. Such penalties shall be recoverable in an action brought in the name of the state of Tennessee by the attorney general in the circuit court of Davidson County or in the circuit court having jurisdiction of the defendant, and all sums recovered shall be placed in the state treasury and credited to the Tennessee surface mining reclamation fund.

(b) It shall be the duty of the district attorneys general in the various circuits throughout the state, or the attorney general, upon the request of the commissioner, to bring an action for the recovery of the penalties herein provided for and to bring an action for a restraining order, temporary or permanent injunction, against any operator or other person violating or threatening to violate any of the provisions of this part or violating or threatening to violate any order or determination promulgated pursuant to the provisions of this part.

(c) Any person who willfully and knowingly unlawfully falsifies any records, information, plans, specifications, or other data required by the board or the commissioner or who willfully fails, neglects, or refuses to comply with any of the provisions of this part is guilty of a Class B misdemeanor; provided, that no process by warrant, presentment or indictment shall be issued except upon application of the board or commissioner or such application for process authorized by them.

(d) Nothing in this part shall abrogate the right of any person who is materially or personally damaged or injured by the operation of a surface mine to seek remedies against the responsible person in the courts.



§ 59-8-223 - Injunctive relief.

(a) When there is reason to believe that a person is violating or is about to violate or has violated any of the provisions of this part or any permits or orders issued thereunder, the commissioner may institute proceedings in the chancery court of the county in which the alleged violation occurred for injunctive relief to prevent continuance of such action or to correct the conditions resulting or about to result therefrom or both. The court shall grant the injunction without the necessity of showing a lack of adequate remedy at law upon a showing by the commissioner that such person is violating or about to violate or has violated one (1) or more of the provisions of this part. In such suits, the commissioner may obtain permanent or temporary injunctions, prohibitory or mandatory, and restraining orders.

(b) The commissioner may bring suit for injunctive enforcement of any order made by the commissioner when such order has become final as a result of any person's failure to appeal to the board, and such person has failed to comply with the order. In such suits, all findings of fact contained in the order and complaint shall be deemed to be final, and not subject to review except as to receipt of notice of the order, but the defendant may proffer evidence showing that the defendant has in fact complied with the commissioner's order. The order made by the commissioner in such cases shall be prima facie reasonable and valid, and it shall be presumed that the commissioner has complied with all requirements of the law. The board may likewise bring suit for enforcement of any order made by it, which has become final either by the failure of any person to appeal the board's order or by an appellate court's decision against any person who fails to comply with such final order. In such suits, the board's decision shall not be subject to challenge as to matters of law or fact, but the violator may proffer evidence showing that the violator has in fact complied with the board's order.

(c) Any suit for an injunction brought by the commissioner shall be filed in the chancery court of the county in which all or a part of the violation is or is about to occur, in the name of the department, by the district attorney general or by the attorney general at the direction of the commissioner or the board and under the supervision of the attorney general. Such proceedings shall not be tried by jury. Appeals from judgments or decrees of the chancery court in proceedings brought under the provisions of this part shall lie to the supreme court despite the fact that controverted questions of fact may be involved.



§ 59-8-224 - Supplemental nature of part.

This part shall not operate to repeal or affect any of the laws of the state relating to the pollution of the air or waters thereof, or any conservation or mining laws, but shall be held and construed as ancillary and supplemental thereto.



§ 59-8-225 - Immediate conformity to statutes or regulations required.

Irrespective of date of issuance of a permit, all operators shall immediately conform to any statutes enacted or regulations adopted pursuant thereto on the effective date of such statute or regulation. This section shall not require the regrading or replanting of any area on which such work was satisfactorily performed prior to the effective date of the statute or regulation.



§ 59-8-226 - Sanctions applicable only to mines in violation.

It is the intent of this part, and it is so understood that the commissioner is empowered under all the provisions of this part to suspend or revoke a mining permit or fail to grant a mining permit only to the extent of the one (1) or more mines that, in the opinion of the commissioner, violate or violates the provisions of such sections, and the commissioner is not empowered to shut down, suspend a mining permit, or fail to grant a mining permit on the other mines or prospective mines of the operator that are in compliance with the provisions of this part. In no event is the commissioner empowered to shut down any of the operations of an operator except the actual operation of the mine or mines, that, in the commissioner's opinion, violate the provisions of this part.



§ 59-8-228 - Certain exploratory drilling regulated under Mineral Test Hole Regulatory Act exclusively.

Notwithstanding any law to the contrary, any exploration for minerals which is conducted solely by drilling or any other method which results in a drill hole of a diameter of six inches (6'') or less shall be regulated only under former chapter 9 [repealed] of this title.






Part 3 - Tennessee Coal Surface Mining Law of 1980

§ 59-8-324 - State's power to acquire and reclaim land disturbed by past mining.

(a) The state of Tennessee, acting by and through the department of environment and conservation, may acquire any property, by purchase, donation, or condemnation, which is adversely affected by past coal mining practices if the commissioner determines that acquisition of such land is necessary to successful reclamation and that:

(1) The acquired land, after restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices, will serve recreation and historic purposes, conservation and reclamation purposes or provide open space benefits; and

(2) Permanent facilities such as treatment plant or a relocated stream channel will be constructed on the land for the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices; or

(3) Acquisition of coal refuse disposal sites and all coal refuse thereon will serve the purposes of this part or that public ownership is desirable to meet emergency situations and prevent recurrences of the adverse effects of coal mining practices.

(b) Prior to the acquisition of any property pursuant to this section, using exclusively state funds, the commissioner shall extend to the owners of the property an opportunity to regrade the area affected, correct drainage problems, plant vegetative cover, and do other acts of reclamation as required by the commissioner. If the owner or owners agree in writing to perform such reclamation and, weather permitting, start such reclamation within a period of sixty (60) days, and continue to completion, the property shall not be acquired by the state.

(c) The commissioner shall attempt to purchase any property which the commissioner has determined should be acquired for the purpose of reclamation using exclusively state funds and which the owners have not agreed to reclaim as provided for in subsection (b). Where the commissioner and the owners of the property are unable to agree upon the amount to be paid for such property, the commissioner may exercise the power of eminent domain against such property.

(d) The purchase price, in the case of a negotiated acquisition, or the damages as finally determined in the case of acquisition by condemnation, and the necessary expenses incidental thereto, shall be paid from the Tennessee surface mine reclamation fund, the federal abandoned mine reclamation fund with the approval of the secretary, or from appropriations made by the general assembly for such purposes.

(e) The commissioner, or the commissioner's agents, employees, or contractors, shall have the right to enter upon any property for the purpose of conducting studies or exploratory work to determine the existence of adverse effects of past coal mining practices and to determine the feasibility of restoration, reclamation, abatement, control, or prevention of such adverse effects. Such entry shall be construed as an exercise of the police power for the protection of public health, safety, and general welfare, and shall not be construed as an act of condemnation of property nor trespass thereon.

(f) If the commissioner makes a finding of fact that:

(1) Land or water resources have been adversely affected by past coal mining practices; and

(2) The adverse effects are at a stage where, in the public interest, action to restore, reclaim, abate, control, or prevent should be taken; and

(3) The owners of the land or water resources where entry must be made to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices are not known, or readily available; or

(4) The owners will not give permission for the commissioner, the commissioner's agents, employees, or contractors to enter upon such property to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices;

then, upon giving notice by mail to the owners if known, or if not known, by posting notice upon the property and advertising once in a newspaper of general circulation in the county in which the property lies, the state shall have the right to enter upon the property adversely affected by past coal mining practices, and any other property which is necessary for access to such property, to do all things necessary or expedient to restore, reclaim, abate, control, or prevent the adverse effects. Such entry shall be construed as an exercise of the police power for the protection of public health, safety, and general welfare and shall not be construed as an act of condemnation of property nor of trespass thereon. The moneys expended for such work and the benefits accruing to any such property so entered upon shall be chargeable against such property, and shall mitigate or offset any claim or action brought by any owner of any interest in such property for any alleged damages by virtue of such entry; provided, however, that this provision is not intended to create new rights of action or eliminate existing immunities.

(g) Title to all property acquired pursuant to this section shall be in the name of the state of Tennessee. The price paid for property acquired under this section shall reflect the market value of the property in its unreclaimed condition as adversely affected by past coal mining practices.

(h) After the reclamation of the acquired property, the commissioner may, with the approval of the governor, where property has been reclaimed exclusively with state funds, or with the approval of the secretary, where funds from the federal abandoned mine reclamation fund have been used, transfer jurisdiction of such property or any portion thereof to any state or federal agency that can best utilize such property for public purposes. If the retention of any property is determined to be impractical, the commissioner may, with the approval of the governor and attorney general and reporter, where property has been reclaimed exclusively with state funds, or with the approval of the secretary, where funds from the federal abandoned mine reclamation fund have been used, sell such property at not less than fair market value to political subdivisions of the state or by public sale under a system of competitive bidding at not less than fair market value and under such other regulations promulgated to ensure that such lands are put to proper use consistent with local and state land use plans, if any. Such property shall be sold subject to the condition that no surface mining shall be conducted thereon at any time thereafter. The proceeds of any such sale shall be credited to the Tennessee surface mine reclamation fund provided for in § 59-8-212 if it has been reclaimed exclusively with state funds, or to the federal abandoned mine reclamation fund, if it has been reclaimed with funds from that source.

(i) No property with respect to which a bond conditioned upon the reclamation thereof is in effect shall be acquired pursuant to this section, nor shall any provisions of this part be construed to relieve any person from any obligation to regrade, vegetate or perform other reclamation required by law.

(j) All acquisitions and disposals of property or any interest therein pursuant to the authority granted by this part, shall be governed by the applicable provisions of title 12, chapters 1 and 2, where not inconsistent with the federal Surface Mining Control and Reclamation Act of 1977, compiled in 30 U.S.C. §§ 1201-1328.

(k) The commissioner, when requested after appropriate public notice, shall hold a public hearing in the county or counties in which property acquired pursuant to this section is located. The hearings shall be held at a time which shall afford local citizens and governments the maximum opportunity to participate in the decision concerning the use or disposition of the property after restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices.

(l) In addition to the authority to acquire property under this section, the state of Tennessee, and its political subdivisions, acting by and through the department, are authorized to accept property transferred by the secretary, if the secretary determines that such transfer is an integral and necessary element of an economically feasible plan for the project to construct or rehabilitate housing for persons disabled as the result of employment in the mines or work incidental thereto, persons displaced by acquisition of land pursuant to this section, or persons dislocated as the result of adverse effect of coal mining practices which constitute an emergency as provided in 30 U.S.C. § 1240, or persons dislocated as the result of natural disasters or catastrophic failures from any cause. Such activities shall be accomplished under such terms and conditions as the secretary shall require, which may include transfers of land with or without monetary consideration; provided, that, to the extent that the consideration is below the fair market value of the land transferred, no portion of the difference between the fair market value and the consideration shall accrue as a profit to such persons, firm, association, or corporation. No part of the funds provided under this part may be used to pay the actual construction costs of housing. The secretary may carry out the purposes of this subsection (l) directly or the secretary may make grants and commitments for grants, and may advance money under such terms and conditions as the secretary may require to the state, or any department, agency, or instrumentality of the state, or any public body or nonprofit organization designated by the commissioner.

(m) In the reclamation of property affected by surface coal mining, the commissioner may utilize any services which may be provided by other state or local agencies or by agencies of the federal government, and may compensate them for such services. The commissioner may also receive any federal funds, state funds, or any other funds for the reclamation of property affected by surface coal mining. The commissioner may cause the reclamation and revegetation work to be done by employees of the commissioner's own department or by employees of other governmental agencies or through contracts with qualified persons. Such contracts shall be awarded to the lowest and best bidder upon competitive bids after reasonable advertisement. The designees of the commissioner and any other agency and any contractor under a contract with the commissioner shall have the right of access to the property affected to carry out such reclamation. Any funds available to the commissioner and any public works program may be used and expended to reclaim any property that has been subjected to surface mining that has not been reclaimed in accordance with standards set by this part or regulations thereunder and which are not covered by bond to guarantee such reclamation.



§ 59-8-325 - Liens.

(a) Whenever the commissioner begins to expend money on a project to restore, reclaim, abate, control, or prevent adverse effects of past coal mining practices on privately owned property under § 59-8-324(f), the commissioner may file a notice with the office of the register of deeds of the county in which the property lies.

(b) (1) Within six (6) months after the completion of projects to restore, reclaim, abate, control, or prevent adverse effects of past coal mining practices on privately owned property under § 59-8-324(f), the commissioner shall itemize the moneys so expended and shall file a statement thereof in the office of the register of deeds of the county in which the property lies, together with notarized appraisals by an independent appraiser of the value of the property before and after the restoration, reclamation, abatement, control, or prevention of adverse effects of past coal mining practices, if the moneys so expended shall result in a significant increase in property value. Such statement shall constitute a lien upon such land. The lien shall not exceed the amount determined by the appraisal to be the increase in the market value of the property as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices. No lien shall be filed against the property of any person, in accordance with this subsection (b), who owned the surface prior to May 2, 1977, and who neither consented to nor participated in, nor exercised control over, the mining operation which necessitated the reclamation performed hereunder.

(2) In the year following the year in which the lien is filed in the designated county office and for each year thereafter until the lien is fully satisfied, the designees of the commissioner shall calculate an annual interest charge of five percent (5%) against the outstanding value of each lien, and shall maintain a record of the charges owing against such lien which shall be made available to the property owner upon request. This interest charge may be allowed to accrue but must be paid in full before the lien shall be considered fully satisfied and shall be released.

(c) The property owner may proceed as provided by law to petition within sixty (60) days of the filing of the lien, to determine the increase in the market value of the property as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices. The amount appraised to be the increase in value of the property shall constitute the amount of the lien, and shall be recorded with the statement herein provided. Any party aggrieved by the decision may appeal as provided by state law.

(d) The lien provided in this section shall be entered in the records of the register of deeds of the county in which the property lies. Such statements shall constitute a lien upon such property as of the date notice is filed pursuant to subsection (a), and shall have priority from the day of such filing of notice, but shall not affect, or have priority over, any valid lien, right, or interest in the property duly recorded, or duly perfected by filing, prior to the filing of the notice and shall not have priority over any real estate tax liens, whether attaching on the property before or after the filing of the notice. A lien on private property, and the accrued interest charges placed thereon, shall be satisfied to the extent of the value of the consideration received at the time of transfer of ownership, any other statute to the contrary notwithstanding.

(e) A form of notice substantially as follows is sufficient to comply with subsection (a):

NOTICE OF LIEN UNDER TENNESSEE COAL SURFACE MINING LAW OF 1980

Name of titleholder(s) .....................

Property address .....................

Description of property subject to possible lien sufficient to identify such property .....................

Date, signature, and address of the commissioner or the commissioner's authorized designee .....................

The register of deeds shall note the date and time of filing, and an appropriate registration number, and shall record the notice in the lien book in the office of the register.

(f) The effective date of all prior liens claimed under this chapter shall be unaffected by the 1986 amendment to this section if a notice is filed in accordance with subsection (a) on or before December 31, 1986, which notice shall set forth, in addition to the information required by subsection (e), the claimed effective date of the lien if earlier than the date of the filing of the notice. After December 31, 1986, all claimed liens shall be effective as of the date the notice is filed pursuant to subsection (a).



§ 59-8-326 - Tennessee surface mine reclamation fund.

(a) All sums received through the payment of permit and acreage fees, fines, penalties, or the forfeiture of bonds, shall be placed in the state treasury and credited to a special agency account to be designated as the Tennessee surface mine reclamation fund.

(b) This fund, appropriations for which are also authorized, shall be available to the commissioner for expenditure for reclamation and revegetation of land and water affected by mining and exploration operations both on and off site and related research, including areas so affected prior to May 2, 1980.

(c) Any unencumbered and any unexpended balance of this fund remaining at the end of any fiscal year shall not revert to the general fund, but shall be carried forward until expended for the purpose of research, reclamation, and revegetation of land and water affected by mining and exploration operations as provided in this section.

(d) Any portion of the fund which represents permit and acreage fees and interest thereon shall be transferred to the department for administration and enforcement of this part. All such revenue and any interest thereon which is unexpended or unobligated at the end of any fiscal year shall not revert to the general fund but shall be carried forward in a reserve to remain available for expenditure by the department for such administration and enforcement. Such reserve shall not be subject to allotment impoundment and shall be maintained on a no quarter basis. Such reserve may also be expended by the department to develop a program to obtain primacy for the regulation and enforcement of surface mining activities pursuant to the Surface Mining Control and Reclamation Act of 1977, compiled in 30 U.S.C. §§ 1201 -- 1328.



§ 59-8-351 - Definitions for §§ 59-8-351 -- 59-8-356.

As used in §§ 59-8-351 -- 59-8-356, unless the context otherwise requires:

(1) "Board" means the Tennessee board of water quality, oil, and gas [See the Compiler's Notes] as created by former § 59-8-321 [repealed. See Compiler's Notes];

(2) "Commissioner" means the commissioner of environment and conservation, the commissioner of environment and conservation's duly authorized representatives, and in the event of absence or a vacancy in the office of commissioner, the deputy commissioner;

(3) "Department" means the department of environment and conservation; and

(4) "Director" means the director of the division of water pollution control in the department of environment and conservation.



§ 59-8-352 - Violations -- Penalties.

(a) Any person who willfully and knowingly does any of the following acts is guilty of a Class E felony and, upon conviction, shall be punished by a fine of not more than ten thousand dollars ($10,000):

(1) Mines more than twenty-five (25) tons of coal within twelve (12) successive calendar months, regardless of the size of the mine site, without obtaining a permit for such mine from the commissioner or the primary regulatory authority pursuant to 30 U.S.C. § 1201 et seq., or without a permit for such mine obtained pursuant to this part prior to October 1, 1984;

(2) Knowingly and willfully violates this chapter, or the rules and regulations or orders of the commissioner, or knowingly falsifies an application for a permit; or

(3) Prevents or impedes an employee of the state from performing the employee's duty under this part, except as permitted by law.

(b) Whenever a corporation commits the acts described in this section, the director, officer or agent of such corporation who willfully and knowingly authorized, ordered or carried out such violation, failure or refusal shall be subject to the same fines and imprisonment that may be imposed under this section.

(c) All penalties and fines recovered under this section shall be placed in the state treasury and credited to the Tennessee surface mine reclamation fund.



§ 59-8-353 - Applicability of prior law.

(a) Any person who obtained a permit from the state for coal surface mining prior to May 3, 1978, and whose bond had not been released in full, shall be subject to all requirements regarding the performance standards, permit, bonding and reclamation in existence as of the date such permit was issued, which laws and regulations shall remain in full force and effect solely for the purpose of state regulation of such sites.

(b) Any person who obtained a permit from the state for coal surface mining prior to September 30, 1984, but after May 3, 1978, and upon whom bond forfeiture has been commenced by the department prior to October 1, 1984, shall be subject to all requirements regarding performance standards, permit, bonding and reclamation in existence as of the date such permit was issued, which laws and regulations shall remain in full force and effect for such purpose until the bond is collected or released. This subsection (b) shall be null and void if the secretary of the interior assumes any jurisdiction over such bond forfeitures.

(c) All penalty provisions and enforcement and administrative powers and duties in existence as of the date such permits were issued shall remain in force and effect for the administration and enforcement of subsections (a) and (b) by the commissioner and the department. All administrative review and judicial review for the purposes of this section shall be in accordance with former §§ 59-8-321 [repealed. See the Compiler's Notes] and 59-8-322 [repealed. See the Compiler's Notes].



§ 59-8-354 - When permits required.

Any person who mines more than twenty-five (25) tons of coal within twelve (12) successive calendar months in the state of Tennessee, regardless of the size of the mine site, must obtain a permit for such mine from the commissioner or the primary regulatory authority.



§ 59-8-355 - Commissioner and personnel -- Powers.

The commissioner shall have the authority to:

(1) Employ and commission qualified persons as surface mine reclamation personnel. (When properly qualified and commissioned, such personnel shall be vested with such authority as is necessary to enforce all laws, regulations, permits, and orders administered by the department, including the issuance of service of process and shall have the right to carry firearms or other arms while on duty.);

(2) Make such investigations or inspections as are necessary to ensure compliance with any provisions of §§ 59-8-351 -- 59-8-356, including the right to enter at any time upon a suspected or affected area for such purposes and the right of ingress and egress across intervening properties.



§ 59-8-356 - Rules and regulations.

All rules and regulations promulgated and now in force for the abandoned mine land reclamation program, published by the secretary of state as chapter 0400-1-24 shall remain in full force and effect. All other rules and regulations promulgated pursuant to this part, except as otherwise provided in §§ 59-8-351 -- 59-8-356, are repealed.






Part 4 - Coal Surface Mining Act of 1987

§ 59-8-401 - Short title.

This part shall be known and cited as the "Coal Surface Mining Act of 1987."



§ 59-8-402 - Legislative findings and intent.

(a) The purpose of this part is to establish a regulatory program which will allow coal surface mining as defined herein for operations which are exempt from the jurisdiction of the federal Surface Mining Control and Reclamation Act of 1977, compiled in 30 U.S.C. § 1201 et seq. consistent with adequate environmental safeguards; except this part is not intended to regulate coal surface mining operations where less than twenty-five (25) tons of coal are removed within twelve (12) successive calendar months in any one (1) location regardless of the size of the area affected.

(b) The general assembly finds that although the surface mining of coal on operations disturbing two (2) surface acres or less within the state of Tennessee provides a significant present source of energy and employment, the proper control of surface mining of coal, so as to minimize or prevent adverse disruptions and the injurious effects thereof, requires thorough planning in selection of appropriate coal surface mining sites, methods of coal surface mining and the nature and extent of reclamation; consideration of the impact of coal surface mining upon the ecology and land use of surrounding areas as well as upon the disturbed land of the coal surface mining site; and the incorporation and use of control techniques and reclamation actions as an integral and simultaneous part of coal surface mining.

(c) To the extent that the federal government defines or redefines its jurisdiction over coal surface mining operations within the scope of this part, it is the intention of the general assembly that the program substantially comply with the federal definitions.



§ 59-8-403 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Affected area" means any land or water surface area which is used to facilitate, or is physically altered by, coal surface mining and reclamation operations. The affected area includes the disturbed area; any area upon which coal surface mining and reclamation operations are conducted; any adjacent lands, the use of which is incidental to coal surface mining and reclamation operations; all areas covered by new or existing roads used to gain access to, or for hauling coal to or from, coal surface mining and reclamation operations, except as provided in this definition; any area covered by surface excavations, workings, impoundments, dams, ventilation shafts, entryways, refuse banks, dumps, stockpiles, overburden piles, spoil banks, culm banks, tailings, holes or depressions, repair areas, storage areas, shipping areas; any areas upon which are sited structures, facilities, or other property; material on the surface resulting from, or incident to, coal surface mining and reclamation operations; and the area located above underground workings. The affected area includes every road used for purposes of access to, or for hauling coal to or from, coal surface mining and reclamation operations, unless the road:

(A) Was designated as a public road pursuant to the laws of the jurisdiction in which it is located;

(B) Is maintained with public funds, and constructed in a manner similar to other public roads of the same classification within the jurisdiction; and

(C) There is substantial (more than incidental) public use;

(2) "Board" means the Tennessee board of water quality, oil, and gas [See the Compiler's Notes] as established pursuant to former § 59-8-321 [repealed. See the Compiler's Notes];

(3) "Coal surface mining and reclamation operations" means surface mining operations and all activities necessary and incidental to the reclamation of such operations;

(4) "Coal surface mining operations" means:

(A) Activities conducted on the surface of lands in connection with a coal surface mine. Such activities include excavation for the purpose of obtaining coal, including such common methods as contour, strip, auger, mountaintop removal, box cut, open pit, and area mining, the uses of explosives and blasting, and loading of coal at or near the mine site; provided, however, that such activities do not include the extraction of coal incidental to the extraction of other minerals where coal does not exceed sixteen and two-thirds percent (162/3%) of the tonnage of minerals removed for purposes of commercial use or sale; and

(B) The areas upon which such activities occur or where such activities disturb the natural land surface. Such areas also include any adjacent land, the use of which is incidental to any such activities, all lands affected by the construction of new roads or the improvement or use of existing roads to gain access to the site of such activities for haulage and excavations, workings, impoundments, dams, ventilation shafts, entryways, refuse banks, dumps, stockpiles, overburden piles, spoil banks, culm banks, tailings, holes or depressions, repair areas, storage areas, processing areas, shipping areas, and other areas upon which are sited structures, facilities, or other property or materials on the surface, resulting from or incidental to such activities;

(5) "Commissioner" means the commissioner of environment and conservation, the commissioner of environment and conservation's duly authorized representative, and in the event of absence or a vacancy in the office of commissioner, the deputy commissioner;

(6) "Director" means the director of the division of water pollution control in the department of environment and conservation;

(7) "Imminent danger to the health and safety of the public" means the existence of any condition or practice, or any violation of a permit or any other requirement of this part, in a coal surface mining and reclamation operation which condition, practice, or violation could reasonably be expected to cause substantial physical harm to persons outside the permit area before such condition, practice or violation can be abated. A reasonable expectation of death or serious injury before abatement exists if a rational person, subjected to the same conditions or practices giving rise to the peril, would not personally expose oneself to the danger during the time necessary for abatement;

(8) "Lignite coal" means consolidated lignitic coal having less than eight thousand three hundred British thermal units (8,300 BTUs) per pound, moisture and mineral matter free;

(9) "Operator" means any person, partnership or corporation engaged in mining coal from the earth who removes or intends to remove more than twenty-five (25) tons of coal from the earth by surface mining or who removes overburden for the purpose of removing coal within twelve (12) successive calendar months in any one (1) location;

(10) "Permit" means a permit to conduct coal surface mining and reclamation operations issued by the commissioner pursuant to this part;

(11) "Permit applicant" or "applicant" means a person applying for a permit;

(12) "Permit area" means the area of land indicated on the approved map submitted by the operator with the operator's application, which area of land shall be covered by the operator's bond as required by this part and shall be readily identifiable by appropriate markers on the site;

(13) "Permittee" means a person holding a permit;

(14) "Person" means an individual, partnership, association, society, governmental agency or entity, joint stock company, firm, company, corporation, or other business organization. The board, department, and their officials and employees acting in their official capacity are not to be considered "persons" pursuant to this part;

(15) "Reclamation plan" means a plan submitted by an applicant for a permit under this part which sets forth a plan for reclamation of the proposed coal surface mining operations pursuant to this part;

(16) "Secretary" means the secretary of the interior; and

(17) "Wildcat miner" means a person violating this part by willfully and knowingly extracting coal without a valid permit, or from an area not covered by a valid permit.



§ 59-8-404 - Commissioner's powers generally.

In addition to the specific powers and authority granted elsewhere in this chapter, the commissioner shall have the following authority and powers to:

(1) Administer and enforce this part and its regulations, permits and orders authorized and promulgated pursuant thereto;

(2) Conduct and obtain investigations, research, experiments, training programs and demonstrations, and to collect and disseminate information relating to exploration, surface mining, reclamation of disturbed lands, and control of pollution of water and soil affected by exploration and surface mining for coal;

(3) Promulgate regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2;

(4) Issue notices of noncompliance, cease orders, or other orders in the office or on-site, as are authorized by this part requiring the adoption by an operator of remedial measures necessary for carrying out this part or regulations, or permits, issued pursuant to this part;

(5) Examine, and approve, modify, or disapprove, applications for permits, maps, bonds, mining and reclamation plans submitted by operators;

(6) Establish by regulation standards for acceptable mining and reclamation of affected areas, which shall be designed to achieve soil stabilization, control soil erosion, obliterate the scars of the mining operation, ensure quick revegetation, and ensure that the operation meets applicable soil and water quality standards;

(7) Make such investigations or inspections as are necessary to insure compliance with this part, including the right to enter at any time upon a suspected or affected area for such purposes and the right of ingress and egress across intervening properties;

(8) Employ and commission qualified persons as surface mine personnel. When properly qualified and commissioned, such personnel shall be vested with such authority as is necessary to enforce all laws, regulations, and permits administered by the department, including the issuance of service of process, and shall have the right to carry firearms or other arms while on duty;

(9) Enter into contracts or other agreements for reclamation of sites pursuant to this chapter, or to otherwise further the purposes of this part;

(10) Expend or cause to be expended money from the surface mining reclamation fund for purposes of this chapter; and

(11) Establish a process whereby a single set of forms and information may be submitted in multiple copies to the division of water pollution control, containing sufficient mutually needed information to serve as a basic application for such agencies, so that evaluation of applications shall be made cooperatively, and decisions to grant or deny these permits shall be made simultaneously.



§ 59-8-405 - Emergency authority.

(a) The commissioner is authorized to expend moneys from the Tennessee surface mine reclamation fund for the emergency restoration, reclamation, abatement, control, or prevention of adverse effects of coal mining practices, on eligible lands, if the commissioner finds that:

(1) An emergency exists constituting a danger to the public health, safety, or general welfare; and

(2) No other person or agency will act expeditiously to restore, reclaim, abate, control, or prevent the adverse effect of coal mining practices.

(b) (1) The commissioner, commissioner's agents, employees, and contractors, shall have the right to enter upon any land where the emergency exists, and any other land, to have access to the land where the emergency exists to restore, reclaim, abate, control, or prevent the adverse effects of coal mining practices, and to do all things necessary or expedient to protect the public health, safety, or general welfare.

(2) Such entry shall be construed as an exercise of the police power, and shall not be construed as an act of condemnation of property nor of trespass thereon.

(3) The money expended for such work and the benefits accruing to any such land shall mitigate or offset any claim in or any action brought by any owner of any interest in such premises for alleged damages by virtue of such entry; provided, however, that this subdivision (b)(3) is not intended to create new rights of action or eliminate existing immunities.



§ 59-8-406 - Permits generally.

(a) (1) No operator shall engage in coal surface mining operations which affect two (2) acres or less without having first obtained from the commissioner a permit for the surface mining operation.

(2) All permits issued pursuant to the requirements of this part shall be issued for a term not to exceed one (1) year.

(3) Such permits shall be granted by the commissioner only if the requirements and criteria set forth in this part and any regulations pertaining to those requirements are satisfied; and only upon the submission by the operator and approval by the commissioner of a bond and permit fee for all acres permitted, a mining and reclamation plan, and other information as provided in this part and regulations issued pursuant to this part.

(4) The permit shall authorize the operator to conduct coal surface mining operations on the area described in the application and approved plan; provided, that mining, regrading, and initial seeding are completed within one (1) year of permit issuance.

(b) The issuance of permits shall be subject to the payment of the fee and the posting of the performance bond as prescribed in this part and submission of such information necessary to assure compliance with this part as prescribed by regulations of the commissioner.

(c) The issuance of a permit shall be subject to the submission of a copy of the written determination made by the United States office of surface mining, pursuant to 30 CFR 700.11(c) that the proposed operation is exempt from the federal Surface Mining Control and Reclamation Act of 1977, compiled in 30 U.S.C. § 1201 et seq., as amended.

(d) Information pertaining to coal seams, test borings, core samplings or soil samples required by this section shall be made available to any person with an interest which is or may be adversely affected; provided, that information which pertains only to the analysis of the chemical and physical properties of the coal (excepting information regarding any mineral or elemental content which is potentially toxic in the environment) shall be kept confidential and not made a matter of public record.

(e) Each applicant for a coal surface mining permit shall submit to the commissioner, as part of the permit application, a reclamation plan which shall meet the requirements of this part.

(f) Each applicant for a coal surface mining permit shall file a copy of the complete application for public inspection with the registrar of deeds at the courthouse of the county, or an appropriate public office approved by the commissioner, where the mining is proposed to occur, except for that information referred to in subsection (d) as confidential. The application shall be filed for public review within five (5) days of application submittal to the commissioner.

(g) (1) Each applicant for a coal surface mining permit shall submit as part of the permit application, a certificate issued by an insurance company authorized to do business in the state of Tennessee, certifying that the applicant has a public liability insurance policy in force for the surface mining and reclamation operation for which such permit is sought, or evidence that the applicant has satisfied other state or federal self-insurance requirements.

(2) Such policy shall provide for personal injury and property damage protection in an amount adequate to compensate any persons damaged as a result of surface mining and reclamation operations, including the use of explosives, and entitled to compensation under the applicable state law.

(3) Such policy shall be maintained in full force and effect during the term of the permit including the length of all reclamation operations.

(h) The commissioner may by rule or regulation set criteria for obtaining a permit exemption for the following:

(1) Extraction of coal as an incidental part of a federal, state or local government financed highway or other construction; or

(2) Construction operations involving less than one (1) acre in disturbance where coal removal is incidental to the purpose of the construction and not inconsistent with the purposes of this part.

(i) An on-the-ground inspection of the proposed affected area shall be made by the commissioner before a new permit is issued.

(j) (1) The applicant shall submit the applicant's name, permanent address, and an address which will be used in connection with the operation covered by the permit and telephone number. The applicant shall also identify the operator and any subcontractors which will be used in connection with the operation and provide their names, permanent addresses, and telephone numbers.

(2) Where a corporation is identified either as an applicant, operator, or subcontractor, the applicant must also submit a certified copy of the corporate charter, a list of the board of directors and officers of the corporation and identify any person who has a controlling interest in the corporation.

(3) Where a partnership, sole proprietorship or other business enterprise is identified either as an applicant, operator, or subcontractor, the applicant shall submit the names and addresses of all partners or other persons with a controlling interest in the business venture.

(4) For purposes of this part, "controlling interest" means ownership of ten percent (10%) or more of the voting shares of, or general partnership in, an entity; any relationship which gives one (1) person the ability in fact or law to direct what the other does, or any relationship which gives one (1) person express or implied authority to determine the manner in which coal at different sites will be mined, handled, sold or disposed of.

(5) The applicant shall also identify any members of the applicant's same family and their relatives who have been issued a permit pursuant to this part.

(k) The commissioner shall require all permittees to keep such records and make such reports as the commissioner may require by rule.

(l) The authorized representatives of the commissioner, without advance notice or a search warrant, and upon presentation of appropriate credentials:

(1) Shall have the right of entry to, upon, or through any coal surface mining and reclamation operation or any premises in which any records required to be maintained are located; and

(2) May at reasonable times, and without delay, have access to and copy any records, and inspect any monitoring equipment or method of operation required under this part.

(m) A permit shall not be issued to an applicant who has been issued another permit previously, unless and until the requirements for partial bond release have been met. No person who has forfeited a bond under this part prior to meeting requirements for partial bond release shall be issued a permit. No permit shall be issued to an applicant who identifies an operator or subcontractor pursuant to subsection (j) who has forfeited a bond under this part prior to meeting requirements for partial bond release.



§ 59-8-407 - Mining and reclamation plans.

(a) Each permit application shall include a mining and reclamation plan which shall contain such information as the commissioner, by regulation, requires as necessary to demonstrate that reclamation required by this part can be accomplished.

(b) (1) The mining and reclamation plan may be changed with the commissioner's approval at any time upon application of the operator, to take account of changes in conditions or to correct any previous oversight. The commissioner may also order a change in the reclamation plan for the same reasons.

(2) Any revision which proposes significant alteration to the mining or reclamation plan shall be subject to the same notice and public hearing requirements as an application for a permit. The commissioner shall promulgate rules and regulations specifying what constitutes such significant alteration.

(c) (1) The plans shall be kept current and shall be carried out concurrently with the surface mining operation.

(2) Any backfilling, grading, shaping, topsoiling, and cover crop sowing, if necessary, shall be completed within ninety (90) days after completion of the removal of the coal from a particular pit, area, or acre as identified in the mining and reclamation plan.

(3) All of the site preparation and revegetative work shall be carried out within such time as permitted by the commissioner's regulations, which shall not be more than the first seeding or planting season after conclusion of the backfilling, grading and reshaping.

(4) Any waiver from the above schedule must be in writing from the commissioner.

(5) Each operator shall file a completion report within thirty (30) days after initial seeding and annually thereafter, showing those portions of the affected area for which reclamation, in accordance with the approved plan has been completed until final bond release.

(6) The commissioner shall inspect such areas and shall notify the operator whether the reclamation is accepted as being in accordance with the approved plan, or whether there are deficiencies which must be corrected.

(d) In addition to the requirements specified in subsection (a), the mining and reclamation plan submitted by the operator in connection with the operator's application for a permit shall include a detailed topographic map, prepared by a registered engineer, or a registered land surveyor, on a United States geological survey map, or aerial photograph, or equivalent, as may be approved by the commissioner, and on such scale as the commissioner shall require by regulation showing:

(1) The area of land affected, the location of the stream or streams or any standing body of water into which the area drains, the location of drainways and the planned siltation traps and other drainage controls and the location of haul or other access roads to be prepared or used by the operator in the mining operation;

(2) The location of any buildings, cemeteries, public highways, railroad tracks, gas and oil wells, publicly owned lands, officially designated scenic areas, utility lines, underground mines, transmission lines or pipe lines within the affected area or within five hundred feet (500') thereof;

(3) The approximate location of the cuts or excavations to be made in the surface and the estimated location and height of spoil banks, and the total number of acres involved in the area of land affected; and

(4) The date the map was prepared, together with a certification as to its accuracy by the person responsible for its preparation.

(e) (1) The surface mining application will be accompanied by a detailed mining plan showing:

(A) The depth and character of overburden;

(B) The thickness of the coal being mined;

(C) Method of mining;

(D) Mine waste disposal areas;

(E) The manner, timing and distance for backfilling, grading work;

(F) Final mine waste disposal areas and final shape of stable slope; and

(G) A reclamation plan for haul roads that are to be left, which proposals shall meet the provisions of this section and all rules and regulations adopted pursuant thereto by the commissioner.

(2) The application shall assure that all reshaping will be completed within such time as permitted by the commissioner's regulations, which shall not be more than three (3) months after completion of the removal of the coal being mined.



§ 59-8-408 - Bond requirements.

(a) (1) When an application is submitted, the applicant shall file with the commissioner, on a form prescribed and furnished by the commissioner, a bond payable to the state of Tennessee, in penal sum, and conditioned on the faithful performance of the provisions of the applicant's permit.

(2) The bond shall cover that area of land within the permit area upon which the operator will initiate and conduct coal surface mining and reclamation operations.

(3) The bond shall be executed by the operator and a corporate surety who is approved by the commissioner and properly authorized to act as such surety and licensed to do business in the state of Tennessee; provided, however, that the operator may elect to deposit cash or negotiable certificates of deposit assigned irrevocably to the state, or negotiable United States treasury bonds or negotiable general obligation municipal or corporate bonds, which municipal or corporate bonds have the highest rating by Moody's and/or Standard and Poor's rating services, with the treasurer of the state of Tennessee in lieu of a corporate surety.

(4) The treasurer shall receive and hold such deposits in the name of the state of Tennessee, in trust, for the purposes for which such deposit is made, and shall at all times be responsible for the custody and safekeeping of such deposits.

(5) The operator making the deposit shall be entitled from time to time to demand and receive from the treasurer, on the written order of the commissioner, the whole or any portion of any securities so deposited, upon depositing with the treasurer, in lieu thereof, other negotiable securities of the classes herein specified having a market value at least equal to the sum of the bond, and also to demand and recover the interest income from the securities as the same becomes due and payable; provided, however, that the treasurer, at the request of the operator, shall convert such securities into such other negotiable securities of the classes herein specified as may be designated by the operator.

(b) The amount of bond or cash deposit or marketable value of the securities shall be ten thousand dollars ($10,000). Liability under each bond shall be continuous until the reclamation provisions of this part and regulations have been fulfilled.

(c) Local governmental entities and state agencies may execute their own bonds as surety.



§ 59-8-409 - Action on permit applications.

Upon the basis of a complete mining application and reclamation plan as required, including public notification and the opportunity for public comment and a public hearing, the commissioner shall grant, require modification of, or deny the application for a permit in not less than thirty (30) days nor more than sixty (60) days, and notify the applicant in writing. The applicant for a permit shall have the burden of establishing that the application is in compliance with all the requirements of the program.



§ 59-8-410 - Permit approval -- Required findings.

No permit application shall be approved unless the applicant affirmatively demonstrates, and the commissioner finds in writing, on the basis of the information set forth in the application or from information otherwise available which will be documented in the approval and made available to the applicant, that:

(1) The permit application is accurate and complete and that the applicant has complied with all the requirements of this part and any regulations issued pursuant to this part;

(2) The applicant has demonstrated that reclamation as required by this part and any regulations issued pursuant to this part can be accomplished under the reclamation plan contained in the permit application;

(3) No part of the operation would constitute a hazard to a dwelling house, public building, school, church, cemetery, commercial or institutional building, public road, stream, lake, reservoir, water wells, officially designated scenic areas or other private or public property;

(4) The area proposed to be mined for coal is not included within an area designated unsuitable for coal surface mining pursuant to the federal Surface Mining Control and Reclamation Act of 1977, compiled in 30 U.S.C. § 1201 et seq., or is not within an area under study for such designation in an administrative proceeding commenced pursuant to such law (unless the operator demonstrates that prior to January 1, 1977, the applicant has made substantial legal and financial commitments in relation to a mining operation for which he is applying for a permit);

(5) The owner or owners of the coal to be mined are identified;

(6) (A) The source of the operator's legal right to enter and mine the coal on the land affected by the permit and whether that right is the subject of pending court litigation are identified;

(B) There is evidence of the operator's legal right to surface mine the minerals on the land affected by the permit. If the surface estate has been severed from the mineral estate, such evidence may be provided by either:

(i) A deed, lease, or other document which severs the mineral rights and expressly permits the removal of minerals by surface mining or a certified extract of the appropriate provisions of such documents; or

(ii) A deed, lease or conveyance which severs the mineral rights without specific provisions for surface mining and an accompanying affidavit by the current surface estate owner agreeing to the removal of such minerals by surface mining; and

(7) In cases where the private mineral estate has been severed from the private surface estate, the applicant has submitted to the commissioner:

(A) The written consent of the surface owner to the extraction of coal by surface mining methods;

(B) A conveyance that expressly grants or reserves the right to extract the coal by surface mining methods; or

(C) If the conveyance does not expressly grant the right to extract coal by surface mining methods, the surface-subsurface legal relationship shall be determined by law; provided, that nothing in this part shall be construed to authorize the commissioner to adjudicate property rights disputes.



§ 59-8-411 - Public notice and review -- Appeal from commissioner's decision.

(a) (1) The permit applicant shall publish an advertisement in a newspaper of general circulation in the locality of the proposed site, which describes the ownership, the exact location, and boundaries of the proposed site specifically enough that the proposed operation can be readily located by local residents, and the location of the place where the application is available for public inspection. Such advertisement shall be published at least once within thirty (30) days prior to the filing of an application with the commissioner and shall be in such form as shall be specified by regulation.

(2) The permit applicant shall notify every legal or equitable owner of record if different than the applicant of all surface areas contiguous to any part of the permit area by certified mail within thirty (30) days prior to the filing of the application of the proposed coal surface mining operation.

(3) The permit application shall contain proof of such notification.

(b) Any person may have the right to see and review the entire application, except for information for which confidentiality is provided in this part or otherwise by law, and any person having an interest which is or may be adversely affected, or the officer or head of any federal, state, or local governmental agency or authority may file written objections to the application for a permit within thirty (30) days after the receipt of an application. Any written comments received shall be taken into consideration when the commissioner makes a determination on the application.

(c) (1) If the application is approved, the permit shall be issued. If the application is disapproved, specific reasons therefor must be set forth in the notification.

(2) Any person with an interest which is or may be adversely affected by any decision of the commissioner in granting, denying, or modifying any permit application may appeal to the Tennessee board of water quality, oil, and gas [See the Compiler's Notes] within thirty (30) days. Such hearing shall be held within sixty (60) days of filing of such appeal and the hearing shall otherwise be conducted as provided in former § 59-8-321(g) [repealed. See the Compiler's Notes].



§ 59-8-412 - Performance standards.

(a) Any permit issued under this part to conduct coal surface mining operations shall require the operator to meet all applicable performance standards of this part, any other environmental laws and regulations which relate to the operation and any other requirements that the commissioner shall promulgate.

(b) Such performance standards referred to in subsection (a) include:

(1) Quick and permanent soil stabilization must be achieved by planting of grasses, legumes and trees or shrubs, or any prescribed combination thereof;

(2) Backfilling and grading must be performed timely to prevent the impoundment and contamination of water in pits;

(3) Drainage from affected areas must be controlled so as to minimize concentration of suspended solids to waters of the state;

(4) All acid producing material must be buried on the protected area; and

(5) All highwalls exposed during the mining process other than previously existing highwalls must be eliminated; provided, however, that if a prior existing highwall is disturbed, the highwall must be eliminated to the extent of the new exposure.



§ 59-8-413 - Inspections.

(a) The commissioner shall cause to be made such inspections of any coal surface mining and reclamation operations as are necessary to evaluate the administration of the program or to determine whether such operation is in compliance with this part and all regulations and permits issued pursuant to this part, and for such purposes authorized representatives of the commissioner shall have a right of entry to, upon, or through any coal surface mining and reclamation operation, and/or exploratory operation.

(b) The inspections shall be conducted in such manner and frequency as prescribed in regulations promulgated by the commissioner, and no requirement for a search warrant shall be imposed. Any person conducting coal surface mining operations in the state of Tennessee is put on notice that such frequent unannounced warrantless searches will be conducted for the purpose of carrying out this part.

(c) Each permittee shall conspicuously maintain at the entrances to each coal surface mining and reclamation operation, a clearly visible sign which sets forth the name, business address, and telephone number of the permittee, and the permit number of the coal surface mining and reclamation operations.

(d) Each inspector, upon detection of each violation of any requirement of this part or any regulation or permit issued pursuant to this part, shall immediately inform the operator in writing and shall report in writing any such violation to the commissioner.

(e) (1) Whenever on the basis of any information available to the commissioner, including receipt of information from any person, the commissioner has reason to believe that any person is in violation of any requirement of this part, regulation issued pursuant to this part, or any permit, condition, order, or notice of noncompliance issued under this part, the commissioner shall investigate, and if the violation is confirmed, take appropriate action within ten (10) days (or immediately if proof is provided that an imminent substantial danger exists).

(2) The identity of any person supplying information shall remain confidential if requested by such person.

(3) When an inspection results from information provided to the commissioner by any person, the commissioner shall notify such person when the inspection is proposed to be carried out, and such person shall be allowed to accompany the inspector during the inspection; provided, however, that any person so accompanying the inspector shall comply with all state and federal safety requirements.

(4) Within ten (10) days of the inspection or fifteen (15) days of the complaint if there is no inspection, the commissioner shall send a complete report to the complainant.

(5) Any person dissatisfied with the action of the commissioner may appeal to the Tennessee board of water quality, oil, and gas [See the Compiler's Notes] as provided in former § 59-8-321 [repealed. See the Compiler's Notes].



§ 59-8-414 - Release of bond.

(a) The commissioner may release all or part of the bond or deposit when the commissioner is satisfied that the reclamation covered by the bond or deposit or portion thereof has been accomplished as required by this part. Releases and partial releases shall be accomplished as follows:

(1) When the operator completes the backfilling, regrading, topsoiling, drainage control, site preparation, soil treatments, mulching, and initial planting of the vegetative cover in accordance with the approved plan as noted on a completion report, the commissioner shall issue to the operator and the operator's surety a partial release of seventy percent (70%) of the bond. The remaining bond shall be held for one (1) year, at a minimum, to assure that all reclamation requirements have been successfully met;

(2) The permittee shall not be denied access to the mining site for the purposes of completing or maintaining reclamation work because of the expiration of the permittee's lease, until all of the permittee's performance bond has been released.

(b) If the commissioner disapproves the application for release of the bond or portion thereof, the commissioner shall notify the permittee and the permittee's surety, stating the reasons for disapproval and recommending specific corrective actions necessary to secure the release, and allowing the permittee an opportunity for a hearing before the Tennessee board of water quality, oil, and gas [See the Compiler's Notes]. This notice and recommendation shall be handed to the operator in person, or served by certified mail addressed to the permanent address shown on the application for a permit. The notice shall specify in what respects the operator has failed to comply with this part, or the regulations of the commissioner.



§ 59-8-415 - Noncompliance.

(a) (1) If an operator violates the requirements of this part or regulations adopted pursuant thereto, or the terms of any permit or the terms of any order of the commissioner or the commissioner's designee, the commissioner or the designee shall issue a written notice of noncompliance to be delivered in accordance with this section to the operator, fixing a reasonable time for correction.

(2) The total time for abatement under a notice of violation, including all extensions, shall not exceed sixty (60) days from the date of issuance, in accordance with rules promulgated pursuant to this part.

(3) If, upon expiration of the period of time originally fixed or subsequently extended, the commissioner or the commissioner's designee finds that the violation has not been abated, the commissioner or the designee shall immediately order a cessation of coal surface mining and reclamation operations or the portion thereof relevant to the violation.

(4) Such cessation order shall remain in effect until the commissioner or the commissioner's designee determines that the violation has been abated, or until modified, vacated, or terminated by the commissioner or the commissioner's designee in accordance with this section.

(5) In the order of cessation, the commissioner or the commissioner's designee shall determine the steps necessary to abate the violation in the most expeditious manner possible and shall include the necessary measures in the order.

(6) If necessary, the commissioner or the commissioner's designee shall order suspension or revocation of a permit and forfeiture of the bond according to this part.

(7) The commissioner shall also issue an immediate cease order to any operator mining without a valid permit, or mining an area not covered by a valid permit.

(b) (1) If the commissioner determines that any condition or practice exists, or that the operator is in violation of any requirement of this part or any permit condition required by this part, which condition, practice, or violation also creates an imminent danger to the health and safety of the public, or is causing, or can reasonably be expected to cause, significant and imminent environmental harm to land, air, or water resources, the commissioner shall immediately order a cessation of coal surface mining and reclamation operations or the portion thereof relevant to the condition, practice, or violation and commence bond forfeiture proceedings.

(2) Such cessation order shall remain in effect until the commissioner or the commissioner's designee determines that the condition, practice, or violation has been vacated, or terminated by the commissioner pursuant to subsection (c).

(3) Where the commissioner finds that the ordered cessation of coal surface mining and reclamation operations, or any portion thereof, will not completely abate the imminent danger to health and safety of the public or the significant and imminent environmental harm to land, air, or water resources, the commissioner shall, in addition to the cessation order, impose affirmative obligations on the operator requiring the operator to take whatever steps the commissioner deems necessary to abate the danger or harm.

(c) (1) Notices and cease orders issued pursuant to this section shall set forth with reasonable specificity the nature of the noncompliance and the remedial action required, the period of time established for abatement, and a reasonable description of the portion of the coal surface mining and reclamation operation to which the notice or cease order applies.

(2) Each notice or cease order issued under this section shall be handed promptly to the operator and/or subcontractor in person, or served by certified mail addressed to the operator and/or subcontractor's permanent address shown on the application for a permit, or where there is no permit, to the operator's last known address, by the commissioner, and all notices or cease orders shall be in writing and shall be signed by the commissioner or the commissioner's designee.

(3) If such order is not complied with or the operator refuses or fails to correct the violation, the permit may be revoked and the performance bond shall then be forfeited to the commissioner or the commissioner's designee.

(4) Any notice or cease order issued pursuant to this section may be modified, vacated, or terminated by the commissioner.

(5) If, however, the operator makes no reasonable attempt to abate the violation within the prescribed abatement period, the bond shall be forfeited in accordance with this part.

(d) Any operator who receives any notice of noncompliance or cease order from the commissioner or the commissioner's designee may request a formal review before the board as provided in former § 59-8-321 [repealed. See the Compiler's Notes] and the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. Any request for review made pursuant to this section shall be made, in writing, within thirty (30) days from receipt of the notice or order. Failure to forward such request to the commissioner or the commissioner's designee within thirty (30) days from receipt of the notice or order shall result in a waiver of all legal rights to contest such notice or order.

(e) The court, in issuing any final order in any action brought pursuant to subsection (a), may award costs of litigation (including reasonable attorney and expert witness fees) to any party, whenever the court determines such award is appropriate. The court may, if a temporary restraining order or preliminary injunction is sought, require the filing of a bond or equivalent security in accordance with the Tennessee Rules of Civil Procedure.

(f) Nothing in this section shall restrict any right which any person (or class of persons) may have under any statute or common law to seek enforcement of this part and the regulations issued pursuant to it, or to seek any other relief.

(g) Any person who is injured in person or property through the violation by any operator of any regulation, order, or permit issued pursuant to this part may bring an action for damages against the operator (including reasonable attorney and expert witness fees) only in the chancery court of Davidson County, or the chancery court of the county in which the coal mining operation complained of is located. Nothing in this subsection (g) shall affect the rights established by or limits imposed under the Workers' Compensation Law, compiled in title 50, chapter 6.



§ 59-8-416 - Permit revocation and bond forfeiture proceedings.

(a) Whenever the commissioner determines that remedial action required by any notice of noncompliance or cease order is not being carried out satisfactorily, the commissioner may revoke the permit and commence bond forfeiture proceedings consistent with this section. The commissioner shall recommend such proceedings whenever the remedial action required under a cease order issued pursuant to § 59-8-415(a) is not satisfactorily completed within sixty (60) days of issuance of the cease order.

(b) (1) Permit revocation and bond forfeiture proceedings shall be commenced by issuing a notice of intent to revoke the permit and forfeit the bond.

(2) The notice shall be sent to the permittee and the permittee's surety.

(3) The permittee or the permittee's surety may request a public informal meeting with the commissioner or the commissioner's designee to review the notice of intent. Such meeting must be requested within ten (10) days of receipt of the notice or the meeting will not be held.

(4) All such meetings must be held within twenty (20) days of receipt of the request.

(c) If a person fails to timely request an informal meeting pursuant to subsection (b), the notice of intent shall become the final order of permit revocation and bond forfeiture.

(d) After conducting an informal meeting pursuant to subsection (b), the commissioner or the commissioner's designee may take any of the following actions:

(1) Issue a final order of permit revocation and bond forfeiture;

(2) Withdraw revocation and forfeiture proceedings; or

(3) Enter into an agreement with the permittee or the permittee's surety for complete reclamation, under the following conditions:

(A) No such agreement may exceed thirty (30) days for backfilling, grading, and initial seeding; and

(B) If the commissioner or the commissioner's designee determines that the agreement is not being complied with, either person may issue a final order of permit revocation and bond forfeiture.

(e) When a notice of intent to revoke the permit and forfeit the bond becomes final because of failure to appeal, or if the commissioner issues a final order to revoke the permit and forfeit the bond, the permittee shall immediately tender or cause to be tendered the bond to the commissioner.

(f) (1) Any person, who is aggrieved by a final order of revocation and forfeiture, may appeal the decision to the Tennessee board of water quality, oil, and gas [See the Compiler's Notes] pursuant to former § 59-8-321(g) [repealed. See the Compiler's Notes].

(2) Such person shall make a request for appeal and tender the amount of the bond to the commissioner within thirty (30) days from service of the final order.

(3) If the bond is other than cash, the bond must be converted to cash and deposited with the commissioner.

(4) Failure to request an appeal and submit the bond amount within thirty (30) days shall result in a waiver of all rights to contest the permit revocation and bond forfeiture and any underlying violations which may have led to the revocation and forfeiture.

(g) (1) After the permit is revoked and the bond is forfeited, the commissioner may collect the bond. If judicial action is required to collect the bond, it shall be the duty of the attorney general and reporter upon request of the commissioner to take appropriate action to collect the bond.

(2) All proceeds from the bonds shall be placed in the surface mining reclamation fund established in § 59-8-326.

(h) The commissioner is authorized once the bond is tendered or otherwise collected to use the proceeds for such reclamation as is necessary, regardless of whether or not an appeal is requested or hearing is pending. If, through administrative or judicial review, it is determined that no violation occurred or that the bond should otherwise be released, the commissioner shall within thirty (30) days remit the appropriate amount to the operator, with interest, at the rate of six percent (6%) or at the prevailing department of treasury rate, whichever is greater.



§ 59-8-417 - Civil actions.

(a) The commissioner may request the attorney general and reporter to institute a civil action for relief, including a permanent or temporary injunction, restraining order, or any other appropriate order, and venue and jurisdiction for such action shall be in the chancery or circuit court of Davidson County, or the chancery court or circuit court in whose district the surface mining operation is located, the provisions of § 20-4-101 to the contrary notwithstanding, whenever such person, operator, or agent:

(1) Violates or fails or refuses to comply with any cease order issued by the commissioner under this part;

(2) Interferes with, hinders, or delays the commissioner or the commissioner's authorized representatives in carrying out this part;

(3) Refuses to admit such authorized representatives to a coal mine;

(4) Refuses to permit inspection of a coal mine by such authorized representatives;

(5) Refuses to furnish any information or report requested by the commissioner in furtherance of this part;

(6) Refuses to permit access to, and copying of, such records as the commissioner determines are necessary in carrying out this part; or

(7) Violates or threatens to violate any of this part, or regulations promulgated pursuant to this part, or a permit issued pursuant to this part, or violates or threatens to violate any cease order or determination promulgated pursuant to this part.

(b) (1) The commissioner may bring suit for injunctive enforcement of any cease order issued by the commissioner when any cease order has become final as a result of any person's failure to appeal to the Tennessee board of water quality, oil, and gas [See the Compiler's Notes], and such person has failed to comply with the cease order.

(2) In such suits, all findings of fact contained in the cease order and complaint shall be deemed to be final, and not subject to review except as to receipt of notice of the cease order, but the defendant may proffer evidence showing that the defendant has in fact complied with the commissioner's order.

(3) The cease order issued by the commissioner in such cases shall be presumed to be reasonable and valid, and it shall be presumed that the commissioner has complied with all requirements of the law.

(4) The board may likewise bring suit for enforcement of any cease order issued by it, which has become final either by the failure of any person to appeal the board's cease order or by an appellate court's decision against any person who fails to comply with such final cease order.

(5) In such suits, the board's decision shall not be subject to challenge as to matters of fact, but the violator may proffer evidence showing that the violator has in fact complied with the board's cease order.

(c) Any suit for a permanent or temporary injunction, restraining order, or any other appropriate order brought by the commissioner shall be filed and venue and jurisdiction for such action shall be in the chancery court or circuit court of Davidson County, or the chancery court or circuit court in whose district the surface mining operation is located, in which all or a part of the violation is or is about to occur, the provisions of § 20-4-101 to the contrary notwithstanding, in the name of the department by the district attorney general or by the attorney general and reporter at the direction of the commissioner or the board. Such proceedings shall not be tried by jury.

(d) Nothing in this part shall be construed so as to eliminate any additional enforcement rights or procedures which are available under any state law to the commissioner but which are not specifically enumerated herein.



§ 59-8-418 - Permit application fees.

(a) Every application for a coal surface mining permit shall be accompanied by a fee of three thousand dollars ($3,000).

(b) Local governmental entities and state agencies are exempted from permit fees.

(c) All permit fees collected pursuant to this part are credited, appropriated and allocated to the department for the administration and enforcement of this part. Any such revenue and any interest thereon which is unexpended or unobligated at the end of any fiscal year shall not revert to the general fund, but shall be carried forward in a reserve to remain available for expenditure by the department for such administration and enforcement. Such reserve shall not be subject to allotment impoundment and shall be maintained on a no quarter basis.



§ 59-8-419 - Coal purchases -- Permit information, etc., required.

(a) It is unlawful for any dealer, broker, or other purchaser to purchase coal from an operator without first being shown such operator's valid coal surface mining permit.

(b) Each dealer, broker or other purchaser shall maintain a record on forms furnished by the commissioner of each purchase of coal, including the date of purchase, the number of tons purchased, the name of the operator, and the operator's permit number, and shall furnish such information to the commissioner at intervals of not less than sixty (60) days.



§ 59-8-420 - Publicly owned mining operations.

Any agency, unit, or instrumentality of state, federal, or local government, including any publicly owned utility or publicly owned corporation of state, federal, or local government, which proposes to engage in mining operations which are subject to the requirements of this part, shall comply with this part; provided, however, that local governmental entities and state agencies shall not be subject to fees or bonds except as otherwise required by this part.



§ 59-8-421 - Section 66-5-102 unaffected.

Nothing in this part shall be construed to limit or invalidate § 66-5-102.









Chapter 10 - Interstate Mining Compact

§ 59-10-101 - Interstate Mining Compact.

The Interstate Mining Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I. Finding and Purposes

(a) The party states find that:

(1) Mining and the contributions thereof to the economy and well-being of every state are of basic significance;

(2) The effects of mining on the availability of land, water and other resources for other uses present special problems which properly can be approached only with due consideration for the rights and interests of those engaged in mining, those using or proposing to use these resources for other purposes, and the public;

(3) Measures for the reduction of the adverse effects of mining on land, water and other resources may be costly, and the devising of means to deal with them are of both public and private concern;

(4) Such variables as soil structure and composition, physiography, climatic conditions, and the needs of the public make impracticable the application to all mining areas of a single standard for the conservation, adaptation, or restoration of mined land or the development of mineral and other natural resources, but justifiable requirements of law and practice relating to the effects of mining on land, water, and other resources may be reduced in equity or effectiveness unless they pertain similarly from state to state for all mining operations similarly situated; and

(5) The states are in a position and have the responsibility to assure that mining shall be conducted in accordance with sound conservation principles, and with due regard for local conditions.

(b) The purposes of this compact are to:

(1) Advance the protection and restoration of land, water and other resources affected by mining;

(2) Assist in the reduction or elimination or counteracting of pollution or deterioration of land, water and air attributable to mining;

(3) Encourage, with due recognition of relevant regional, physical, and other differences, programs in each of the party states which will achieve comparable results in protecting, conserving, and improving the usefulness of natural resources, to the end that the most desirable conduct of mining and related operations may be universally facilitated;

(4) Assist the party states in their efforts to facilitate the use of land and other resources affected by mining, so that such use may be consistent with sound land use, public health, and public safety, and to this end to study and recommend, wherever desirable, techniques for the improvement, restoration or protection of such land and other resources; and

(5) Assist in achieving and maintaining an efficient and productive mining industry and in increasing economic and other benefits attributable to mining.

ARTICLE II. Definitions

As used in this compact, the term:

(1) "Mining" means the breaking of the surface soil in order to facilitate or accomplish the extraction or removal of minerals, ores, or other solid matter, any activity or process constituting all or part of a process for the extraction or removal of minerals, ores, and other solid matter from its original location, and the preparation, washing, cleaning, or other treatment of minerals, ores, or other solid matter so as to make them suitable for commercial, industrial, or construction use; but does not include those aspects of deep mining not having significant effect on the surface, and shall not include excavation or grading when conducted solely in aid of on-site farming or construction; and

(2) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or possession of the United States.

ARTICLE III. State Programs

Each party state agrees that within a reasonable time it will formulate and establish an effective program for the conservation and use of mined land, by the establishment of standards, enactment of laws, or the continuing of the same in force, to accomplish:

(1) The protection of the public and the protection of adjoining and other landowners from damage to their lands and the structures and other property thereon resulting from the conduct of mining operations or the abandonment or neglect of land and property formerly used in the conduct of such operations;

(2) The conduct of mining and the handling of refuse and other mining wastes in ways that will reduce adverse effects on the economic, residential, recreational or aesthetic value and utility of land and water;

(3) The institution and maintenance of suitable programs for adaptation, restoration, and rehabilitation of mined lands; and

(4) The prevention, abatement and control of water, air and soil pollution resulting from mining, present, past and future.

ARTICLE IV. Powers

In addition to any other powers conferred upon the interstate mining commission, established by Article V of this compact, such commission shall have power to:

(1) Study mining operations, processes and techniques for the purpose of gaining knowledge concerning the effects of such operations, processes and techniques on land, soil, water, air, plant and animal life, recreation, and patterns of community or regional development or change;

(2) Study the conservation, adaptation, improvement and restoration of land and related resources affected by mining;

(3) Make recommendations concerning any aspect or aspects of law or practice and governmental administration dealing with matters within the purview of this compact;

(4) Gather and disseminate information relating to any of the matters within the purview of this compact;

(5) Cooperate with the federal government and any public or private entities having interests in any subject coming within the purview of this compact;

(6) Consult, upon the request of a party state and within resources available therefor, with the officials of such state in respect to any problem within the purview of this compact;

(7) Study and make recommendations with respect to any practice, process, technique, or course of action that may improve the efficiency of mining or the economic yield from mining operations; and

(8) Study and make recommendations relating to the safeguarding of access to resources which are or may become the subject of mining operations to the end that the needs of the economy for the products of mining may not be adversely affected by unplanned or inappropriate use of land and other resources containing minerals or otherwise connected with actual or potential mining sites.

ARTICLE V. The Commission

(a) There is hereby created an agency of the party states to be known as the "Interstate Mining Commission," hereinafter called the "commission." The commission shall be composed of one (1) commissioner from each party state who shall be the governor thereof. Pursuant to the laws of his party state, each governor shall have the assistance of an advisory body (including membership from mining industries, conservation interests, and such other public and private interests as may be appropriate) in considering problems relating to mining and in discharging his responsibilities as the commissioner of his state on the commission. In any instance where a governor is unable to attend a meeting of the commission or perform any other function in connection with the business of the commission, he shall designate an alternate, from among the members of the advisory body required by this paragraph, who shall represent him and act in his place and stead. The designation of an alternate shall be communicated by the governor to the commission in such manner as its bylaws may provide.

(b) The commissioners shall be entitled to one (1) vote each on the commission. No action of the commission making a recommendation pursuant to Article IV-3, IV-7, and IV-8 or requesting, accepting or disposing of funds, service, or other property pursuant to this paragraph, Article V(g), V(h), or VII shall be valid unless taken at a meeting at which a majority of the total number of votes on the commission is cast in favor thereof. All other action shall be by a majority of those present and voting, provided that action of the commission shall be only at a meeting at which a majority of the commissioners, or their alternates, is present. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

(c) The commission shall have a seal.

(d) The commission shall elect annually, from among its members, a chair, a vice chair, and a treasurer. The commission shall appoint an executive director and fix his duties and compensation. Such executive director shall serve at the pleasure of the commission. The executive director, the treasurer, and such other personnel as the commission shall designate shall be bonded. The amount or amounts of such bond or bonds shall be determined by the commission.

(e) Irrespective of the civil service, personnel or other merit system of laws of any of the party states, the executive director, with the approval of the commission, shall appoint, remove or discharge such personnel as may be necessary for the performance of the commission's functions, and shall fix the duties and compensation of such personnel.

(f) The commission may establish and maintain independently, or in conjunction with a party state, a suitable retirement system for its employees. Employees of the commission shall be eligible for social security coverage in respect of old age and survivor's insurance; provided, that the commission takes such steps as may be necessary pursuant to the laws of the United States, to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as it may deem appropriate.

(g) The commission may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation.

(h) The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (g) of this Article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant or services borrowed and the identity of the donor or lender.

(i) The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(j) The commission annually shall make to the governor, general assembly and advisory body required by Article V(a) of each party state a report covering the activities of the commission for the preceding year, and embodying such recommendations as may have been made by the commission. The commission may make such additional reports as it may deem desirable.

ARTICLE VI. Advisory, Technical, and Regional Committees

The commission shall establish such advisory, technical, and regional committees as it may deem necessary, membership on which shall include private persons and public officials, and shall cooperate with and use the services of any such committees and the organizations which the members represent in furthering any of its activities. Such committees may be formed to consider problems of special interest to any party states, problems dealing with particular commodities or types of mining operations, problems related to reclamation, development, or use of mined land, or any other matters of concern to the commission.

ARTICLE VII. Finance

(a) The commission shall submit to the governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that party state for presentation to the general assembly thereof.

(b) Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The total amount of appropriations requested under any such budget shall be apportioned among the party states as follows: one half (1/2) in equal shares, and the remainder in proportion to the value of minerals, ores, and other solid matter mined. In determining such values, the commission shall employ such available public source or sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states. Each of the commission's budget of estimated expenditures and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of minerals, ores, and other solid matter mined.

(c) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under Article V(h) of this compact; provided, that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under Article V(h) hereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of account by or on behalf of any government contributing to the support of the commission.

ARTICLE VIII. Entry Into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any four (4) or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE IX.

Nothing in this compact shall be construed to limit, repeal or supersede any other law of any party state.

ARTICLE X. Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state of the United States, or if the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.



§ 59-10-102 - Board of reclamation review to be advisory body.

The Tennessee board of water quality, oil, and gas [See the Compiler's Notes], established by former § 59-8-321 [repealed. See the Compiler's Notes], the "Tennessee Surface Mining Law," shall be the advisory body referred to in Article V(a) of the Interstate Mining Compact. Any duties of any member of the board relating to the compact are official duties of the board within the meaning of former § 59-8-321 [repealed. See the Compiler's Notes].



§ 59-10-103 - Commission bylaws to be filed with state officers.

In accordance with Article V(i) of the compact, the commission shall file copies of its bylaws and any amendments thereto with the governor, secretary of state, and commissioner of environment and conservation.



§ 59-10-104 - Commissioner of environment and conservation to be official representative of governor.

The commissioner of environment and conservation, or the commissioner's designee, shall be the official representative of the governor in the event the governor is unable to attend any meeting of the interstate mining commission or to perform any other function in connection with the business of such commission.






Chapter 11 - Weighing of Coal and Minerals

§ 59-11-101 - Checkweigher or checkmeasurer -- Duties -- Interference prohibited -- Penalty.

(a) At every coal or other mine in this state, where coal or other minerals are mined by weight or measure, the miners, or a majority of those present at a meeting called for that purpose, shall have the right to employ a competent person as checkweigher or checkmeasurer, as the case may require, who shall be permitted at all times to be present at the weighing or measuring of coal, and who shall have power to weigh or measure the same, and, during the regular working hours, have the privilege to balance and examine the scales or measure the cars; provided, that all such balancing and examination of scales shall only be done in such way and in such time as in no way to interfere with the regular working of the mines; and such person shall not be considered a trespasser during working hours while attending to the interest of such person's employers, and in no manner shall such person be interfered with or intimidated by any person, agent, or owner, or miner.

(b) Any person violating this section is guilty of a Class C misdemeanor.



§ 59-11-102 - Recordkeeping -- Disputes -- Settlement.

It shall be a further duty of such checkweigher or checkmeasurer to credit each miner with all merchantable coal or other mineral mined by the miner, on a proper sheet or book kept by such person for that purpose. When differences arise between the checkweigher or checkmeasurer and the agent or owners of the mine, as to the uniformity, capacity of scales or cars used, the same shall be referred to the mine inspector of the district where the mine is located, whose duty it shall be to regulate the same at once; and, in the event of such scales or cars proving to be correct, then the party or parties applying for the testing thereof shall pay all costs and expenses thereof; but, if not correct, then the owner or owners of the mine to pay the cost and charges of making the examination.



§ 59-11-103 - Improper weighing or measuring -- Penalty.

Any weigher, agent, or checkmeasurer, whether employed by operators or miners, who knowingly or willfully adopts or takes more or less pounds for a bushel or ton than is provided by law, or willfully neglects the balancing or examining of the scales or cars, or knowingly and willfully weighs coal with an incorrect scale, is guilty of a Class C misdemeanor.



§ 59-11-104 - Payment of checkweigher.

When miners of coal or other minerals in this state elect a checkweigher or measurer, as provided, the operators, company, or firm employing the miners shall, upon receiving notice in writing from the miners of the election of checkweigher, withhold from each miner an equal amount, agreed upon by the miners and checkweigher, and pay the same to the checkweigher at each regular payday.



§ 59-11-105 - Failure to withhold wages -- Liability -- Penalty.

Upon failure of any operator, company or firm to comply with § 59-11-104, the operator, company or firm is liable to the checkweigher for the full amount of the checkweigher's wages, and is guilty of a Class C misdemeanor.






Chapter 12 - Mine Rescue Operations

§ 59-12-101 - Mine rescue corps created -- Appointment of members.

There is created within the department of labor and workforce development the mine rescue corps. The commissioner of labor and workforce development, or the commissioner's designated representative, is authorized and directed to conduct studies from time to time in order to determine manpower requirements and procedures required to satisfy regulations published by the mine safety and health administration of the United States department of labor, pursuant to the Coal Mine Health and Safety Act of 1977. Based upon such studies the commissioner shall appoint qualified members to the mine rescue corps.



§ 59-12-102 - Organization of corps -- Qualifications -- Official drills -- Substitute corps members.

(a) Notwithstanding any other provisions or regulations to the contrary, the members of the corps shall be grouped in teams of eight (8) members each.

(b) The commissioner or the commissioner's designated representative shall appoint one (1) individual from each team to serve as captain.

(c) The teams shall be geographically located so that every underground mine in the state can be reached in two (2) hours by a team.

(d) In order to qualify for membership in the corps, each individual shall hold a certificate in mine rescue from the mine safety and health administration.

(e) Each team must maintain official drill, at least once each month, under such regulations as may be prescribed by the commissioner or the commissioner's designated representative.

(f) For every person or entity authorized by law to operate an underground mining operation in this state, the department of labor and workforce development shall designate one (1) or more persons (as needed to ensure conformity with the Federal Mine Safety and Health Act of 1977 and the regulations promulgated thereunder) from each such underground mining operation to receive the official training described in subsection (e) and be available for emergency service as described in this chapter. Such persons shall be considered "substitute corps members" within the meaning of § 59-12-103, and shall be entitled to the compensation authorized in that section. The commissioner has the power to enter contracts with the operator of the mining operation to compensate the operator for any temporary loss of the services of substitute corps members.



§ 59-12-103 - Members employees of department of labor and workforce development -- Compensation -- Use of volunteers.

All regular corps members and substitute corps members are employees of the department of labor and workforce development while engaged in any rescue operation pursuant to orders of the commissioner or the commissioner's designee, or while engaged in any official drill required by this chapter. All members and substitute members of the corps shall be compensated at the average hourly wage for highly skilled miners in the state of Tennessee while engaged in official drill and at a wage which is thirty-five percent (35%) higher than such average hourly wage when engaged in rescue work. Subject to the availability of funds, such members further may be reimbursed for mileage expenses incurred for attendance at official drills, in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter. In time of a mining disaster, the commissioner or the commissioner's designee is authorized to accept the assistance of any competent persons who offer their services for rescue work. Those accepted for rescue work shall be considered regular corps members while so assisting and shall be paid at the same rate as such members until they are discharged from their services.



§ 59-12-104 - Commissioner's authority during mine emergency.

The commissioner or the commissioner's designated representative shall have the authority, in the case of any mine disaster or emergency, to order any of the members of the corps to report in the shortest possible time to any point in the state with their equipment ready for duty. The commissioner or the commissioner's designated representative shall have full control of the mine and all rescue work in case of such disaster.



§ 59-12-105 - Expenses of rescue work.

The commissioner or the commissioner's designated representative shall be authorized to incur such expenses as the commissioner or the commissioner's designated representative may deem necessary in connection with the rescue work at any mine disaster. Verified itemized statements of time and expense shall be submitted by the parties incurring such expenses; and, after approval by the commissioner or the commissioner's designated representative, such expenses shall be paid by the state treasurer on warrant of the commissioner of finance and administration out of any appropriation authorized by this title.



§ 59-12-106 - Training and educational programs.

The department of labor and workforce development is authorized and directed to organize and conduct training and educational programs for the mining industry in Tennessee which will comply with rules and regulations promulgated by the mine safety and health administration of the United States department of labor for such training and education. These programs are to be conducted within the budgetary limitations of §§ 59-1-116 and 59-12-107, together with any federal grants, matching funds, or other departmental revenue which may become available from time to time.



§ 59-12-107 - Appropriation.

There shall be appropriated and set aside for the purpose of meeting expenses provided by this chapter the revenues produced by § 59-1-116.



§ 59-12-108 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of chapter 4 of this title and this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Chapter 13 - Coal Cooperative Marketing Associations

§ 59-13-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Coal Cooperative Marketing Association Law of 1984."



§ 59-13-102 - Legislative intent.

In order to promote, foster and encourage the intelligent and orderly marketing of Tennessee coal through cooperation; and to eliminate speculation and waste; and to make the distribution of coal between producer and consumer as direct as can be efficiently done; and to stabilize the marketing of coal and coal products; and to provide for the organization and incorporation of cooperative marketing associations for the marketing of such products, this chapter is enacted.



§ 59-13-103 - Chapter definitions.

As used in this chapter, the following definitions shall have the meanings set out unless the context clearly indicates otherwise:

(1) "Association" means any corporation organized under this chapter. Associations organized hereunder shall be deemed "nonprofit," inasmuch as they are not organized to make profit for themselves, as such, or for their members, as such, but only for their members as producers;

(2) "Coal" means coal and all of its derivatives;

(3) "Member" means actual members of associations without capital stock, and holders of common stock in associations organized with capital stock; and

(4) "Person" means any individual, firm, partnership, corporation, and association.



§ 59-13-104 - Creation of associations.

Seven (7) or more persons, a majority of whom are residents of this state, engaged in the production of coal, may form a nonprofit, cooperative association, with or without capital stock, under this chapter.



§ 59-13-105 - Purposes.

An association may be organized to engage in any activity in connection with the marketing or selling of the coal of its members or with the sampling, storing, processing, permitting, reclamation, or transporting of the coal or its derivatives; or in connection with the manufacturing, selling, or supplying to its members of machinery, equipment, or supplies; or in the financing of the above enumerated activities; or in any one (1) or more of the activities specified in this chapter.



§ 59-13-106 - Communications regarding probable success.

Every group of persons contemplating the organization of an association under this chapter is urged to communicate with the department of economic and community development, energy division, which will inform them, among other things, of the probable success of the association regardless of whatever the survey of the marketing conditions affecting the commodities proposed to be handled may indicate.



§ 59-13-107 - Powers and duties.

Each association incorporated under this chapter shall have the following powers, to:

(1) Engage in activity in connection with the marketing or selling of the coal of its members or the sampling, storing, processing, permitting, reclamation, transporting of the coal or marketing of the derivatives thereof; or in any activity in connection with the purchase, hiring, or use by its members of supplies, machinery, or equipment; or in the financing of any such activities; or in any one (1) or more of the activities specified in this section; and such association may also buy, sell and deal in coal of nonmembers to any amount not greater in value than such as is handled by it for its members;

(2) Borrow money and to make advance payments and advances to members;

(3) Act as the agent or representative of any member or members in any of the above-mentioned activities;

(4) Purchase or otherwise acquire, and to hold, own, and exercise all rights or ownership in, and to sell, transfer, or pledge, or guarantee the payment of dividends or interest on or the retirement or redemption of, shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the storing or handling or marketing of any of the products handled by the association;

(5) Establish reserves and to invest the funds thereof in bonds or in such other property as may be provided in the bylaws;

(6) Buy, hold, and exercise all privileges or ownership over such real or personal property as may be necessary or convenient or incidental for the conduct and operation of any business of the association, or incidental thereto;

(7) Establish, secure, own and develop patents, trademarks and copyrights; and

(8) Do each and every thing necessary, suitable or proper for the accomplishment of any one (1) of the purposes or the attainment of any one (1) or more of the subjects enumerated; or conducive to or expedient for the interest or benefit of the association; and to contract accordingly; and in addition to exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged; and in addition, any other rights, powers, and privileges granted by the laws of this state to ordinary corporations, except such as are inconsistent with the express provisions of this chapter, and to do any such thing anywhere.



§ 59-13-108 - Membership -- Stock.

(a) Under the terms and conditions prescribed in the bylaws adopted by it, an association may admit as members (or issue common stock to) only persons engaged in the production of coal or its derivatives to be handled by or through the association.

(b) If a member of a nonstock association be other than a natural person, such members may be represented by any individual, associate, officer, or manager, or member of such association duly authorized in writing.

(c) One (1) association organized hereunder may become a member or stockholder of any other association or associations organized hereunder.



§ 59-13-109 - Articles of incorporation -- Directors -- Stock.

Each association formed under this chapter must prepare and file articles of incorporation, setting forth:

(1) The name of the association;

(2) The purpose for which it is formed;

(3) The place where its principal business will be transacted;

(4) The duration of the association, if other than perpetual. If the charter of any association organized under this chapter provides for a term of existence, not exceeding fifty (50) years, such charter is hereby deemed to be amended to provide that the duration of the association is perpetual, unless a majority of the members of such association shall vote to limit the duration of the association to some other period of time in accordance with title 48, chapter 11, part 3 or title 48, chapter 51, part 3, as applicable; provided, however, that in no event may the members so amend the charter of an association which has been in existence for more than fifty (50) years;

(5) The number of directors of the association, which must be not less than three (3) and may be any number greater than the required minimum; the term of office of such directors; and the names and addresses of those who are to serve as incorporating directors for the first term, or until the election and qualification of their successors;

(6) If organized without capital stock, whether the property rights and interest of each member shall be equal or unequal, and if unequal, the general rule or rules applicable to all members by which the property rights and interests, respectively, of each member may and shall be determined and fixed; and provision for the admission of new members who shall be entitled to share in the property of the association with the old members, in accordance with such general rule or rules. This provision or paragraph of the articles of incorporation shall not be altered, amended, or repealed, except by the written consent or vote of three fourths (3/4) of the members; and

(7) If organized with capital stock, the amount of such stock and the number of shares into which it is divided and the par value of such stock.



§ 59-13-110 - Stock -- Common and preferred.

The capital stock may be divided into preferred and common stock. If so divided, the articles of incorporation must contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted; and the nature and definite extent of the preference and privileges granted to each.



§ 59-13-111 - Articles of incorporation -- Subscription and acknowledgment -- Copies -- Evidence.

The articles must be subscribed by the incorporators and acknowledged; and when filed, such articles of incorporation or certified copies of such articles shall be received in all the courts of this state and other places as prima facie evidence of the due incorporation of such association.



§ 59-13-112 - Amendment of articles.

(a) An amendment must first be approved by two thirds (2/3) of the directors and then adopted by a vote representing a majority of all the members of the association.

(b) However, if at a meeting of the members of the association to which a proposed amendment has been submitted, a majority of the members are not present, then those present and also members voting by proxy may adjourn the meeting to a time and place certain, but not sooner than three (3) weeks from the time of adjournment. Prior to the convening of the adjourned meeting, notices shall be placed in a newspaper of general circulation in the place where the principal office of the association is located each week for three (3) weeks. Such notices shall state the time, place, and purpose of the adjourned meeting. When the meeting reconvenes, the members present in person or by proxy shall constitute the quorum, and may take action on the proposed amendment by a majority vote of those represented, even if fewer than a majority of the total membership of the association.



§ 59-13-113 - Bylaws.

Each association incorporated under this chapter must, within thirty (30) days after its incorporation, adopt for its government and management, a code of bylaws, not inconsistent with the powers granted by this chapter. A majority vote of the members or stockholders, or their written assent, is necessary to adopt such bylaws. Each association, under its bylaws, may provide for any or all of the following matters:

(1) The number of stockholders or members constituting a quorum;

(2) The right of members or stockholders to vote by proxy or by mail or both; and the conditions, manner, form, and effects of such votes;

(3) The number of directors constituting a quorum;

(4) The qualifications, compensation and duties and term of office of directors and officers; time of their election and the mode and manner of giving notice thereof;

(5) Penalties for violations of the bylaws;

(6) The amount of entrance, organization, and membership fees, if any; the manner and method of collection of the same; and the purposes for which they may be used;

(7) The amount which each member or stockholder shall be required to pay annually or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member or stockholder for services rendered by the association to the member or stockholder and the time of payment and the manner of collection; and the marketing contract between the association and its members or stockholders which every member or stockholder may be required to sign; and

(8) The number and qualification of members or stockholders of the association and the conditions precedent to membership or ownership of common stock; the method, time, and manner of permitting members to withdraw or the holders of common stock to transfer their stock; the manner of assignment and transfer of the interest of members and of the shares of common stock; the conditions upon which and the time when membership of any member shall cease; the automatic suspension of the rights of a member when the member ceases to be eligible to membership in the association; and the mode, manner, and effect of the expulsion of a member; the manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or stockholder, or upon the expulsion of a member or forfeiture of membership, or, at the option of the association, the purchase at a price fixed by conclusive appraisal by the board of directors. In case of the withdrawal or expulsion of a member, the board of directors shall equitably and conclusively appraise the member's property interests in the association and shall fix the amount thereof in money, which shall be paid to the member within one (1) year after such expulsion or withdrawal.



§ 59-13-114 - Meetings.

In its bylaws, each association shall provide for one (1) or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time; and ten percent (10%) of the members or stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time, and if such a special meeting is appropriately demanded, then such a meeting must be called by the directors. Notice of all meetings, together with a statement of the purposes thereof, shall be mailed to each member at least ten (10) days prior to the meeting; provided, however, that the bylaws may require instead that such notice may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.



§ 59-13-115 - Board of directors.

The affairs of the association shall be managed by a board of not fewer than three (3) directors, elected by the members or stockholders not from their own number. The bylaws may provide that one (1) or more directors may be appointed by any public official or commission or by the other directors selected by the members or their delegates. The directors so appointed cannot be members or stockholders of the association.



§ 59-13-116 - Compensation of officers and directors.

An association may provide a fair remuneration for the time actually spent by its officers and directors in its service and for the service of the members of its executive committee.



§ 59-13-117 - Contracts and positions of directors -- Prohibitions.

No director, during the term of the director's office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association or others, or differing from terms generally current in that district. The bylaws may provide that no director shall occupy any position in the association, except the president and secretary on regular salary or substantially full-time pay.



§ 59-13-118 - Executive committee.

The bylaws may provide for an executive committee and may allot to such committee all the functions and powers of the board of directors, subject to the general direction and control of the board.



§ 59-13-119 - Vacancies on board.

When a vacancy on the board of directors occurs, a majority vote of the executive committee shall fill the vacancy. A director elected to fill a vacancy shall be elected for the predecessor's unexpired term in office. Any directorship to be filled by reason of an increase in the number of directors may be filled for such reason by such board of directors for a term of office continuing only until the next regular election of directors.



§ 59-13-120 - Election of officers.

The directors shall elect from their number a president and may elect one (1) or more vice presidents. They shall also elect a secretary and a treasurer; and they may combine the two (2) latter offices and designate the combined office as secretary-treasurer; or unite both functions and titles in one (1) person. The treasurer may be a bank or any depository, and as such, shall not be considered as an officer, but as a function of the board of directors. In such case, the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as and where authorized by the board of directors.



§ 59-13-121 - Surety bonds.

Every officer, employee, and agent handling funds or negotiable instruments or property of or for any association created hereunder shall be required to execute and deliver adequate bond for the faithful performance of duties and obligations.



§ 59-13-122 - Certificates of membership.

When a member of an association established without capital stock has paid the membership fee in full, the member shall receive a certificate of membership.



§ 59-13-123 - Conditions of issuing stock.

No association shall issue stock to a member until it has been fully paid for. The promissory notes of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the member's right to vote.



§ 59-13-124 - Liability of members.

No member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on the membership fee or the subscription to the capital stock, including any unpaid balance on any promissory notes given in payment thereof.



§ 59-13-125 - Number of votes of members or stockholders.

No member or stockholder shall be entitled to more than one (1) vote, regardless of the number of shares of common stock owned by the member or stockholder.



§ 59-13-126 - Preferred stock.

Any association organized with stock under this chapter may issue preferred stock, with or without the right to vote. Such stock may be sold to any person, member or nonmember, and may be redeemable or retireable by the association on such terms and conditions as may be provided for by the articles of incorporation and printed on the face of the certificate.



§ 59-13-127 - Prohibited transfer of common stock.

The bylaws shall prohibit the transfer of the common stock of the association to persons not engaged in the production of coal or coal products handled by the association; and such restrictions must be printed upon every certificate of stock subject thereof.



§ 59-13-128 - Purchase of common stock by association.

The association may, at any time, as specified in the bylaws, except when the debts of the association exceed fifty percent (50%) of the association's assets, buy in or purchase its common stock at book value, as conclusively determined by the board of directors, and pay for it in cash within one (1) year thereafter.



§ 59-13-129 - Removal of officers or directors.

Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by a majority of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association and, by a vote of two thirds (2/3) of the members, the association may remove the officer or director. The director or officer, against whom such charges have been brought, shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses; and the person or persons bringing the charges against the director or officer shall have the same opportunity.



§ 59-13-130 - Referral of policy to membership.

Upon demand of two thirds (2/3) of the entire board of directors, made immediately and so recorded at the same meeting at which the original motion was passed, any matter of policy that has been approved or passed by the board must be referred to the entire membership or the stockholders for decision at the next special or regular meeting; and a special meeting may be called for the purpose.



§ 59-13-131 - Marketing contracts -- Sales to or through associations.

The association through its board of directors may bid for and execute marketing contracts subject to a majority vote of its members requiring the members to sell, for any period of time, not over ten (10) years, all or any specified part of their coal exclusively to or through the association, or any facilities to be created by the association. If they contract a sale to the association, it shall be conclusively held that title to the products passes absolutely and unreservedly, except for recorded and statutory liens, to the association upon delivery. The contract may provide, among other things, that the association may sell or resell the products delivered by its members, with or without taking title to such product; and pay over to its members the resale price, after deducting all necessary selling, overhead, and other costs and expenses, including interest or dividends on stock, not exceeding eight percent (8%) per annum, and reserves for retiring the stock, if any; and other proper reserves; and/or any other deductions.



§ 59-13-132 - Breach of contract -- Payment of damages and costs -- Injunctions.

(a) The bylaws or the marketing contract may fix, as liquidated damages, specific sums to be paid by the members or stockholders to the association upon the breach by such members or stockholders of any provision of the marketing contract regarding the sale or delivery or withholding of products; and may further provide that such members or stockholders will pay all costs, premiums for bonds, expenses, and fees, in case any action is brought upon the contract by the association; and any such provisions shall be valid and enforceable in the courts of this state; and such clauses providing for liquidated damages shall be enforceable as such and shall not be regarded as penalties.

(b) In the event of any such breach or threatened breach of such marketing contract by a member or stockholder, the association shall be entitled to an injunction to prevent the further breach of the contract and to a decree of specific performance. Pending the adjudication of such an action and upon filing a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member or stockholder.



§ 59-13-133 - Use of preferred stock to discharge obligations.

Whenever an association, organized pursuant to this chapter with preferred capital stock, shall purchase the stock or any property, or any interest in any property of any person, it may discharge the obligations so incurred, wholly or in part, by exchanging for the acquired interest, shares of its preferred capital stock to an amount which at par value would equal the fair market value of the stock or interest so purchased, as determined by the board of directors. In that case the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for the shares of stock issued.



§ 59-13-134 - Reports.

Each association formed under this chapter shall prepare an annual report on forms to be furnished by the secretary of state, containing the name of the association, its principal place of business, a general statement of its business operations during the fiscal year, showing the amount of capital stock paid up and the number of stockholders if a stock association or the number of members and the amount of membership fees received, if a nonstock association, the total expenses of operations, the amount of its indebtedness or liabilities, and its balance sheets.



§ 59-13-135 - Interests in other corporations.

An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any other corporation or corporations with or without capital stock, and engaged in sampling, storing, processing, permitting, reclamation, transporting, marketing, or selling of the coal or the derivatives thereof handled by the association.



§ 59-13-136 - Interests in warehousing corporations.

If such corporations are warehousing corporations, they may issue legal warehouse receipts to the association against the commodities delivered by it, or to any other person and such legal warehouse receipts shall be considered as adequate collateral to the extent of the usual and current value of the commodity represented. In case such warehouse is licensed or licensed and bonded under the laws of this or any other state or the United States, its warehouse receipt delivered to the association on commodities of the association or its members, or delivered by the association or its members, shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association.



§ 59-13-137 - Permissible contracts and agreements.

Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements, and make all necessary and proper stipulations, agreements, and contracts and arrangements with any other cooperative corporation, association, or associations, formed in this or in any other state, for the cooperative and more economical carrying on of its business or any part or parts thereof. Any two (2) or more associations may, by agreement between them, unite in employing and using or may separately employ and use the same personnel, methods, means and agencies for carrying on and conducting their respective businesses.



§ 59-13-138 - Out-of-state corporations.

Any corporation or association organized under generally similar laws of another state shall be allowed to carry on any proper activities, operations or functions in this state upon compliance with the general regulations applicable to foreign corporations desiring to do business in this state, and the payment into the office of the secretary of state the same fees that are required to be paid under title 48, chapter 20 or title 48, chapter 60, as applicable, and by paying all other taxes which other foreign corporations are required to pay in Tennessee, and all contracts, which could be made by any association incorporated pursuant to this chapter made by or with such association, shall be legal and valid and enforceable in this state with all of the remedies set forth in this chapter.



§ 59-13-139 - Restraint of trade -- Monopolies.

No association organized pursuant to this chapter and complying with the terms of such chapter shall be deemed to be a conspiracy or a combination in restraint of trade or an illegal monopoly; or an attempt to lessen competition or to fix prices arbitrarily, nor shall the marketing contracts and agreements between the association and its members or any agreements authorized in this chapter be considered illegal as such or in unlawful restraint of trade or as part of a conspiracy or combination to accomplish an improper or illegal purpose.



§ 59-13-140 - Fees -- Liability for privilege tax.

(a) Each association, organized pursuant to this chapter, shall pay an annual fee of ten dollars ($10.00) only, in lieu of all franchise or license or corporation or other privilege taxes or taxes or charges upon reserves held by it for members; provided, however, that if any association organized pursuant to this chapter sells to persons other than its own members any product or merchandise other than coal or its derivative products, such association shall be liable for any privilege tax with respect to such transactions or method of doing business imposed under the laws of Tennessee, other than franchise and excise taxes and corporation filing fees or charges upon reserves held by it for members.

(b) For filing articles of incorporation, an association organized pursuant to this chapter shall pay ten dollars ($10.00); and for filing an amendment to the articles, two dollars and fifty cents ($2.50).



§ 59-13-141 - Combinations -- Amendment of preexisting charters.

Corporations not for profit, of this class, heretofore organized under the general incorporation laws, or laws later enacted, are empowered to combine into associations upon such terms as may be provided and agreed upon, or by one becoming a member of the other. Further, preexisting charters of such corporations are hereby amended, under the power reserved to the general assembly, so as to bring such corporations into conformity with this chapter, thus granting such corporations the powers and imposing upon them the duties and liabilities set forth in this chapter.



§ 59-13-142 - Exemption for subsidiaries.

All corporations organized as subsidiaries and controlled by any coal cooperative association formed in accordance with the laws of this state shall not be considered corporations organized for profit and doing business in Tennessee, or subject to any privilege tax levied by any law as a tax for the privilege of doing business for profit in Tennessee, it being the legislative intent to exempt by this section all such subsidiary corporations controlled by coal cooperative associations, where any and all profits earned by such subsidiary corporations are paid over to or expended for the benefit of such coal cooperative associations, with the result that the activities carried on by such corporations eventually promote and benefit the coal interest of this state.



§ 59-13-143 - Applicability of existing exemptions.

Any exemptions whatsoever under all existing laws applying to coal or its derivatives in the possession or under the control of the individual producer shall apply similarly and completely to such products delivered by its former members, in the possession or under the control of the association.



§ 59-13-144 - Applicability of corporation laws -- Conflicting laws.

(a) The general corporation laws and all powers and rights under such laws shall apply to the associations organized pursuant to such laws, except where such provisions are in conflict or inconsistent with the express provisions of this chapter.

(b) Any law which is in conflict with this chapter shall be construed as not applying to the associations herein provided for.









Title 60 - Oil And Gas

Chapter 1 - Production of Oil and Gas

Part 1 - General Provisions

§ 60-1-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the Tennessee board of water quality, oil and gas created by § 69-3-104;

(2) "Casinghead gas" means any gas or vapor, or both, indigenous to an oil stratum and produced from such stratum with oil. It shall be treated as gas, if sold, for the purpose of paying privilege tax;

(3) "Condensate" means liquid hydrocarbons that were in the gaseous phase in the reservoir in initial reservoir conditions. It shall be treated as oil for the purpose of paying privilege tax;

(4) "Field" means the general area which is underlain or appears to be underlain by at least one pool and including the pool or pools beneath the area;

(5) "Gas" means all natural gas and all other fluid hydrocarbons not defined as oil, including condensate because it originally was in a gaseous phase in the reservoir;

(6) "Oil" means crude petroleum that was originally in an oil phase in the reservoir;

(7) "Operator" means any person who owns or is directly responsible for a business involved in some phase of the production, manufacture, refining or distribution of petroleum oil or natural gas;

(8) "Owner" means the person who has the right to drill into and to produce from any pool, and to appropriate the production for such person or others;

(9) "Person" means any natural person, corporation, association, partnership, receiver, trustee, guardian, executor, administrator, fiduciary or representative of any kind;

(10) "Pool" means an underground reservoir containing a common accumulation of crude petroleum oil or natural gas or both. Each zone of the general structure which is completely separated from any other zone in the structure is covered by the term "pool" as used in this chapter;

(11) "Producer" means the owner of a well or wells capable of producing oil or gas, or both, in paying quantities;

(12) "Supervisor" means the commissioner of environment and conservation or the commissioner's designee; and

(13) "Waste," in addition to its ordinary meaning, means "physical waste" as that term is generally understood in the oil and gas industry. It includes:

(A) Underground waste and inefficient, excessive, or improper use or dissipation of reservoir energy, including gas energy and water drive, of any pool; and the locating, spacing, drilling, equipping, operating, or producing of any oil well or gas ultimately recoverable from any pool; and

(B) Surface waste and the inefficient storing of oil and the locating, spacing, drilling, equipping, operating or producing of oil wells or gas wells in a manner causing or tending to cause unnecessary or excessive surface loss or destruction of oil or gas.



§ 60-1-102 - Waste prohibited.

The production or handling of crude petroleum oil or natural gas in such manner or under such conditions as to constitute or result in waste as defined in § 60-1-101 is each prohibited.



§ 60-1-103 - Permits -- Applications -- Operators' plans.

(a) (1) No person shall drill any well for oil or gas, or conduct any surface disturbances incidental to or in preparation for such drilling, until a permit application has been submitted to the supervisor. The supervisor shall not issue a permit until the conditions established by this subsection (a) have been met.

(2) An application for a permit to drill shall be filed with the supervisor. The supervisor shall prescribe the form of the application.

(3) The application shall include the exact location of the well, the name and address of the person or persons responsible for the drilling operations, the proposed depth of the well, the location of all existing or proposed roads providing access to the well site, and the location of all blue-line streams within one-half (1/2) mile of the well site or access roads.

(4) The application shall also include a plan for erosion control prevention of pollution of surface waters, and reclamation of all areas disturbed by the operations, including access roads. The plan shall conform to the requirements of part 7 of this chapter. The plan must be sufficiently detailed to allow an inspector to locate the site of the facilities to be constructed and to estimate the expected environmental impact, but does not have to include detailed engineering design drawings.

(5) No drilling shall begin until the permit has been approved.

(6) A processing fee for permits shall be submitted with the application in an amount specified in rules promulgated by the board, which shall not exceed the amount stated in § 68-203-103(h) for an oil and gas permit.

(b) All funds received by the commissioner under this chapter, except those under parts 3 and 4 of this chapter, together with any interest earned on the funds, shall be deposited into a separate account in the environmental protection fund created by § 68-203-101.

(c) The supervisor may require or approve modifications in the operator's plan if such modifications are necessary to prevent pollution or to promote reclamation.

(d) Upon approval, the operator's plan shall be a condition of the operator's permit. Failure to comply with the plan shall be grounds for revocation of the permit and forfeiture of the bond.



§ 60-1-104 - Records and reports of production and sales -- False reports.

(a) It is the duty of every person producing, selling, gathering, transporting, or storing crude petroleum or natural gas from any well or wells in the state of Tennessee to keep and preserve suitable records of the amount of all such crude petroleum or natural gas produced, sold, gathered, transported, or stored, and the price received and paid therefor.

(b) Such person shall report such records to the oil and gas supervisor at such intervals as the board may direct and on forms provided by the supervisor.

(c) Anyone who shall intentionally make or cause to be made any false entry or statement of fact in any report required to be made by this chapter, or by any rule, regulation or order made hereunder, or who for such purpose shall make or cause to be made any false entry in any account, record or memorandum kept by any person in connection with this chapter, or any rule, regulation or order made thereunder, or who for such purpose shall omit to make, or cause to be omitted, full, true and correct entries on such accounts, records or memoranda of all facts and transactions pertaining to the interest or activities in the oil and gas industry of such persons as may be required by the board under authority given in this chapter, or by any rule, regulation or order made hereunder, or who for such purpose shall remove out of the jurisdiction of the state, or mutilate, alter or by any other means falsify any book, record or other paper pertaining to the transactions regulated by this chapter, or by any rule, regulation or order made hereunder, is guilty of a Class C misdemeanor.



§ 60-1-105 - Requested status under federal law -- Applications and fees.

Any person who files with the board an application requesting a determination by the board of whether natural gas produced from a well qualifies for a requested status under § 102, 103, 107 or 108 of the Natural Gas Policy Act of 1978, Public Law No. 95-621, 92 Stat. 3350 (including any act of congress which amends or supersedes those sections of that act) which determination the board is authorized to make under § 503 of that act, shall pay a fee of twenty-five dollars ($25.00) to the state treasurer through the supervisor at the time such application is filed. A separate fee shall be paid for each such application. All funds paid to the state treasurer pursuant to this section shall be disbursed by the state treasurer upon warrants drawn by the commissioner of finance and administration to defray expenses incurred in acting upon such Natural Gas Policy Act determinations.



§ 60-1-106 - Spacing of oil wells.

(a) (1) Wells drilled in search of oil or gas to a depth of less than two thousand five hundred feet (2,500') shall not be located closer than four hundred feet (400') from any other well completed in, drilling to, or for which a permit shall have been granted to drill to the same pool. The distance of such oil and gas wells from any property line shall not be closer than two hundred feet (200').

(2) This subsection (a) applies only in counties having a population of not less than seventeen thousand five hundred fifty (17,550) and not more than seventeen thousand six hundred fifty (17,650), according to the 1980 federal census or any subsequent federal census.

(b) Wells drilled in search of oil and gas shall not be located closer than four hundred feet (400') from any other well completed in, drilling to, or for which a permit shall have been granted to drill to the same pool; and not closer than two hundred feet (200') from any property line. This subsection (b) applies only in counties having a population of not less than four thousand three hundred (4,300) and not more than four thousand four hundred (4,400) or in counties having a population of not less than seven thousand six hundred fifty (7,650) nor more than seven thousand seven hundred (7,700), according to the 1980 federal census or any subsequent federal census.






Part 2 - General Provisions of the Board

§ 60-1-201 - [Repealed.]

HISTORY: Acts 1943, ch. 64, § 1; C. Supp. 1950, § 5240.1; impl. am. Acts 1959, ch. 9, § 14; Acts 1978, ch. 791, § 2; impl. am. Acts 1978, ch. 754, § 1; T.C.A. (orig. ed.), § 60-103; Acts 1982, ch. 654, § 3; 1983, ch. 429, § 23; 1987, ch. 257, § 6; 1991, ch. 94, § 1; 1992, ch. 693, § 22; 2011, ch. 172, § 3; repealed by Acts 2012, ch. 986, § 30, effective October 1, 2012.



§ 60-1-202 - Powers of board.

(a) The board has jurisdiction and authority:

(1) Over all persons and property necessary to enforce this chapter;

(2) To make such inquiries as necessary to determine whether or not waste exists or is imminent;

(3) To collect data; to make investigations and inspections; to examine properties, leases, papers, books, and records including drilling records and logs; to examine, check, test, and gauge oil and gas wells, tanks, refineries, and modes of transportation; to hold hearings; to provide for the keeping of records and making of reports; and to take such action as may be necessary to enforce this chapter;

(4) To make rules, regulations, and orders for the following purposes:

(A) To require the drilling, casing, and plugging of wells in such manner as to prevent the escaping of oil and gas out of one (1) stratum to another; to prevent intrusion of water to oil and gas strata; to prevent pollution of fresh water by oil, gas, or salt water; to protect potentially minable coal and other minerals; and to require bond for the plugging of each dry or abandoned well;

(B) To require notification to the supervisor, upon such forms as the supervisor may prescribe, of the intention to drill any well for oil or gas;

(C) To require the filing of logs, including electrical logs and drilling records, cores and drill cutting samples, and all other downhole surveys and information, within thirty (30) days following the cessation of drilling operations of the well;

(D) To prevent wells from being drilled, operated, and produced in such manner as to cause injury to neighboring leases or property;

(E) To prevent the drowning by water of any oil and gas stratum in paying quantities, and to prevent the premature and irregular encroachment of water which would affect the total ultimate recovery of oil and gas;

(F) To require the operation of wells with efficient gas-oil ratios and to fix such ratios;

(G) To prevent "blow outs," "caving" and "seepage" in the same sense that conditions indicated by such terms are generally understood in the oil and gas business;

(H) To prevent fires;

(I) To identify ownership of oil and gas wells, producing leases, refineries, tanks, plants, structures, and all storage and transportation equipment and facilities;

(J) To regulate the "shooting" and chemical treatment of wells;

(K) To regulate secondary recovery methods;

(L) To regulate the spacing of wells;

(M) To provide for the forced integration of separately owned tracts and other property ownership into drilling and production units;

(N) To provide that the board may, in the absence of a voluntary agreement and after a sixty-day notice to owners, force a volumetric or surface poolwide unit; provided, that the pool producers owning more than fifty percent (50%) of the pool acreage request such unitization of the pool;

(O) In the absence of an acceptable plan of unitization by the operators, the board may shut in the pool to prevent waste and to protect correlative rights until an acceptable plan is presented by the operators;

(P) To regulate and prescribe procedures with respect to applications for and determinations of whether natural gas produced from a well qualifies for a requested status under § 102, 103, 107 or 108 of the Natural Gas Policy Act of 1978, Public Law No. 95-621, 92 Stat. 3350 (including any act of Congress which amends or supersedes those sections of that act);

(Q) To require that any person conducting oil or gas operations, or causing surface disturbances preparatory to or incidental to such operations, conduct such operations in a manner which will prevent or mitigate adverse environmental impacts, such as soil erosion and water pollution, and perform reclamation of all areas disturbed by the operations, including access roads, as prescribed by part 7 of this chapter; and

(R) To require that any person conducting oil and gas operations, or causing surface disturbances preparatory to or incidental to such operations, for wells permitted and drilled after July 1, 1987, post a bond or bonds to secure compliance with the requirements of this chapter and the rules promulgated under this chapter, both for plugging of the wells and reclamation of the surface in an amount not to exceed fifteen thousand dollars ($15,000) per single well site. At sites with more than one (1) well, the portion of the bond or bonds to secure compliance with plugging requirements shall not exceed ten thousand dollars ($10,000) per well. The bond shall be filed with the supervisor at the time an operator's permit application is submitted, and shall be effective from the time the initial surface disturbances begin. As an alternative to the performance bond required in this subdivision (a)(4)(R), a person may submit:

(i) A federally insured certificate of deposit issued by any financial institution in this state to be placed in a separate departmental account that shall not revert to the general fund;

(ii) An irrevocable letter of credit issued by any federally insured bank or savings and loan association; or

(iii) Other cash or securities in an amount mutually agreed to by the supervisor and the operator, to be placed in a separate departmental account that shall not revert to the general fund.

(b) The applicant for any permit must swear to facts set out in any application for a permit to drill or deepen a well, or reopen a plugged or abandoned well, under the rules made by the board pursuant to this title.



§ 60-1-203 - Quorum of board.

Any three (3) members of the board shall constitute a quorum, but three (3) affirmative votes shall be necessary for the adoption of any rule or order of the board.



§ 60-1-204 - Rules, regulations, and orders of board.

(a) The board shall prescribe its rules of order, procedure in hearings or other proceedings before it under this chapter.

(b) No rule or order, in the absence of an emergency, may be made by the board except after a public hearing upon at least ten (10) days' notice in a manner and form prescribed by the board. Such public hearing shall be held at such time, place, and manner as may be prescribed by the board and any person having any interest in the subject matter of the hearing shall be entitled to be heard.

(c) If an emergency appears to the board to exist, it may act without a public hearing and the rule, regulation, or order shall be valid. This emergency rule or regulation shall remain in force not longer than fifteen (15) days after its effective date, and, in any event, shall expire when the rule or regulation made after due notice and hearing shall become effective.

(d) All rules and regulations of the board shall be entered in writing by the supervisor in a book kept for such purposes, which shall be a public record and open to inspection. A copy of such rules and regulations certified by the supervisor shall be received in evidence in all courts in this state with the same effect as the original.



§ 60-1-205 - Power to subpoena and swear witnesses.

(a) The board, or any member thereof, is empowered to issue subpoenas for witnesses, to require their attendance and the giving of testimony before it, and to require the production of books, papers and records in any proceeding before the board as may be material upon questions lawfully before the board. Such subpoenas shall be served by the sheriff or any other officer authorized by law to serve process in this state. No person shall be excused from attending and testifying, or from producing books, papers and records before the board or a court, or from obedience to the subpoena of the board or a court, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of such person may tend to incriminate the person or subject the person to a penalty or forfeiture; provided, that nothing herein shall be construed as requiring any person to produce any books, papers or records, or to testify in response to any inquiry, not pertinent to some question lawfully before such board or court for determination. No natural person shall be subjected to criminal prosecution or to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which the person may be required to testify or produce evidence, documentary or otherwise, before the board or court, or in obedience to its subpoena; provided, that no person testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.

(b) In case of failure or refusal on the part of any person to comply with any subpoena issued by the board or any members thereof, or in case of the refusal of any witness to testify or answer to any matter regarding which the person may be lawfully interrogated, any circuit court in this state in the county where the board is sitting, on application of the board, may in term time or vacation, issue an attachment for such person and compel the person to comply with such subpoena and to attend before the board and produce such documents, and give testimony upon such matters, as may be lawfully required, and such court shall have the power to punish for contempt as in case of disobedience of like subpoenas issued by or from such court, or for a refusal to testify therein. The chair or any member of the board is authorized to administer oaths to witnesses, and any false swearing shall constitute perjury and be punished in accordance with the general criminal statutes relating to perjury.



§ 60-1-206 - Enforcement of chapter.

The supervisor is charged with enforcing this chapter and the regulations and orders of the board.



§ 60-1-207 - Employment of personnel.

The oil and gas supervisor, with the concurrence of the board, shall have the authority, and it shall be the supervisor's duty to employ all necessary personnel to carry out this chapter.



§ 60-1-208 - Travel expenses.

Board members and the supervisor shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 60-1-209 - Notice to surface owners of oil and gas estates.

(a) (1) No later than the filing of the application with the board for a permit to drill and prior to initiating any site preparation, the applicant shall give notice by certified mail, return receipt requested, of the applicant's intent to drill to the property owner or owners of the surface of the land to be drilled or to be affected by the surface disturbances listed in subdivision (a)(3).

(2) The property owners to be notified under this section shall be the property owners of record in the property tax assessor's office in the county where the property is located.

(3) The notice shall include the proposed location of the oil or gas well site, the proposed location of all new ingress and egress, the location of all diversions, drilling pits, dikes, and related structures and facilities, the location of proposed storage tanks and all other surface disturbances.

(4) The notice shall state that the property owner and applicant have fifteen (15) working days from the date of mailing to discuss the location of surface disturbances in connection with the drilling operation. It shall also state that if the property owner and applicant are unable to resolve differences regarding the location of surface disturbances, either or both may request in writing a hearing before the supervisor or the supervisor's designee. The notice shall provide the name and address of the supervisor.

(b) (1) The applicant and the property owners given notice under subsection (a) shall attempt to resolve any differences between them regarding surface disturbances related to the proposed drilling operation.

(2) Any property owners entitled to notice or the applicant may request, within fifteen (15) working days of the mailing of the notice required in subsection (a), that the supervisor or the supervisor's designee conduct a hearing. A request for hearing under this section shall be in writing to the supervisor by certified mail, return receipt requested. The purpose of the hearing will be to minimize the impact of the proposed drilling operation on the surface of the land.

(3) The hearing shall be conducted as a contested case pursuant to the Uniform Administrative Procedures Act, title 4, chapter 5, part 3, and shall be held before a hearing officer sitting alone. For purposes of the hearing, the supervisor or the supervisor's designee shall be the hearing officer. The hearing shall be held within ten (10) working days of receipt of a request for hearing by the supervisor or the supervisor's designee and shall be held in the county of the proposed oil and gas well. Notice of the hearing shall be given to all persons entitled to notice under subsection (a) and the applicant.

(4) The hearing officer shall render a decision within ten (10) calendar days of the hearing. The decision shall be considered a final order not subject to further agency review pursuant to § 4-5-315(a)(1).

(5) For purposes of this subsection (b), "working day" means all calendar days excluding Saturdays, Sundays and legal holidays as designated in § 15-1-101.

(c) Notwithstanding any other requirements for a permit to drill, such a permit may only issue:

(1) If the applicant submits to the supervisor statements of no objection signed by all property owners entitled to notice under subsection (a);

(2) If a hearing is not requested as provided in subdivision (b)(2); or

(3) Upon the issuing of a final order pursuant to subdivision (b)(4).






Part 3 - Taxation

§ 60-1-301 - Severance tax levied -- Exceptions -- Disposition of revenues -- Moratorium on taxes.

(a) There is levied a severance tax on all gas and oil removed from the ground in Tennessee. The measure of the tax for such gas and oil shall be three percent (3%) of the sale price of such gas and oil. Every person actually engaged in severing oil or gas, or actually operating oil or gas property under contracts or agreements requiring direct payments to the owners of any royalty interest, excess royalty or working interest, either in money or otherwise, shall be liable for the tax imposed by this section and shall, prior to making any such payments, withhold from any quantity or amount due the amount of tax due pursuant to this section.

(b) The tax shall be levied for the use and benefit of the state, as well as the county governments and one third (1/3) of all revenues collected from the tax shall be allocated to the county which was the site of the wellhead for that gas or oil. The remaining two thirds (2/3) of such revenues shall be deposited to the credit of the state treasurer as a part of the general funds of the state.

(c) No other tax shall be imposed on such gas and oil by the state, counties or any other political subdivision of the state; provided, however, that:

(1) Free gas used by the property owner or tenant under the terms of the lease, unless it be in lieu of cash payment; and

(2) Gas which has been injected into the ground for underground storage and thereafter withdrawn shall not be subject to this, or any taxation.



§ 60-1-302 - Reports and payment of tax.

The severance tax imposed in this part shall be payable as follows:

(1) On or before the twentieth day of each month the person liable for the tax shall file with the commissioner of revenue, on forms prescribed by the commissioner, a report of all oil removed from the ground during the preceding month, and shall remit to the commissioner of revenue therewith the amount of tax due for the period covered by the report;

(2) On or before the twentieth day of each month the person liable for the tax shall file with the commissioner, on forms prescribed by the commissioner, a report of all gas removed from the ground during the second preceding month and shall remit to the commissioner therewith the amount of tax due for the period covered by the report.






Part 4 - Violations

§ 60-1-401 - Violations -- Penalties -- Notice -- Appeals -- Hearing.

(a) The Tennessee board of water quality, oil and gas through the supervisor shall have the authority to assess monetary penalties as provided in subsections (c)-(e) for any violation of this chapter, rules and regulations, or any order adopted by the board. In making such assessment, the board shall give due consideration to the appropriateness of the penalty with respect to the size of the business of the operator charged, the gravity of the violation, the good faith of the operator, and the operator's history of previous violations.

(b) If, upon an inspection or investigation, the supervisor or any of the supervisor's authorized personnel shall determine that any operator is not in compliance with any standard or regulation or rule or order of the board promulgated by the board pursuant to this chapter, the supervisor shall with reasonable promptness and in no event later than six (6) months following the inspection, issue to the operator by certified mail a written citation that states the nature and, if appropriate, the location of the violation, including a reference to the provision of the chapter and the regulation alleged to have been violated. In addition, the citation shall fix a reasonable time for abatement of the violation. If the issuing supervisor has reason to believe that such violation, or the failure to abate such violation, should result in the assessment of a penalty under subsections (c)-(e), the citation may so state.

(c) Any operator who has received a citation for a violation of this chapter, rules and regulations or order of the board, promulgated pursuant to this chapter and has failed to correct such violation within the period of correction of this citation, shall be assessed a penalty of up to one thousand dollars ($1,000) for each day the violation exists. The period of correction may be suspended or lengthened by the assessing party upon a showing by the operator of a good faith effort to comply with the correction requirements and that failure to comply with the correction requirements is due to factors beyond the operator's reasonable control.

(d) Any operator who has received a citation for a violation of this chapter, or rules and regulations or order of the board, and such violation is specifically determined not to be of a serious nature, may be assessed a penalty of up to one thousand dollars ($1,000) for each such violation.

(e) Any operator who willfully or repeatedly violates the requirements of this chapter, or rules and regulations, or order of the board promulgated pursuant to this chapter may be assessed a penalty of up to ten thousand dollars ($10,000) for each violation.

(f) Penalties provided for by subsections (c)-(e) shall be imposed in the manner hereinafter provided. Whenever the Tennessee board of water quality, oil and gas, through the supervisor, has determined that such a penalty should be assessed against an operator, a written notice and assessment of a penalty shall be issued to the operator by certified mail, return receipt requested, stating the amount of the penalty to be assessed and the reason therefor (which may be done by reference to citations issued prior to or simultaneously with such notification).

(g) Any citation or notice and assessment of a penalty issued pursuant to this section shall inform the operator of the operator's right to appeal such citation or assessment of a penalty to the Tennessee board of water quality, oil and gas. Any such citation or assessment of a penalty shall become final twenty (20) days after the receipt of such citation or notice and assessment of penalty by the operator unless the operator, within the period of twenty (20) days, shall file a written notice of appeal with the supervisor.

(h) If the operator files an appeal of such citation or assessment of a penalty as provided by subsection (g), the proceedings on such appeal shall be conducted as a contested case and shall be heard before an administrative judge sitting alone pursuant to §§ 4-5-301(a)(2) and 4-5-314(b), unless settled by the parties. The administrative judge to whom the case has been assigned shall convene the parties for a scheduling conference within thirty (30) days of the date the appeal is filed. The scheduling order for the contested case issued by the administrative judge shall establish a schedule that results in a hearing being completed within one hundred eighty (180) days of the scheduling conference, unless the parties agree to a longer time or the administrative judge allows otherwise for good cause shown, and an initial order being issued within sixty (60) days of completion of the record of the hearing. The administrative judge's initial order, together with any earlier orders issued by the administrative judge, shall become final unless appealed to the board by the commissioner or other party within thirty (30) days of entry of the initial order or, unless the board passes a motion to review the initial order pursuant to § 4-5-315, within the longer of thirty (30) days or seven (7) days after the first board meeting to occur after entry of the initial order. Upon appeal to the board by a party, or upon passage of a motion of the board to review the administrative judge's initial order, the board shall afford each party an opportunity to present briefs, shall review the record and allow each party an opportunity to present oral argument. If appealed to the board, the review of the administrative judge's initial order shall be limited to the record, but shall be de novo with no presumption of correctness. In such appeals, the board shall thereafter render a final order, in accordance with § 4-5-314, affirming, modifying, remanding, or vacating the supervisor's citation or assessment of a penalty. A final order rendered pursuant to this section is effective upon its entry, except as provided in § 4-5-320(b) unless a later effective date shall be stated therein. A petition to stay the effective date of a final order may be filed under § 4-5-316. A petition for reconsideration of a final order may be filed pursuant to § 4-5-317. Judicial review of a final order may be sought by filing a petition for review in accordance with § 4-5-322. An order of an administrative judge that becomes final in the absence of an appeal or review by the board shall be deemed to be a decision of the board in that case for purposes of the standard of review by a court; provided, however, that in other matters before the board, it may be considered but shall not be binding on the board.



§ 60-1-402 - Restraining violations.

Whenever it shall appear that any person is violating or threatening to violate any provisions of this chapter, or any rule, regulation or order made hereunder, and unless the board without litigation can effectively prevent further violation or threat of violation, then the board, through the attorney general, who may call to the attorney general's assistance the district attorney general of the district in which suit is instituted, shall bring suit in the name of the state of Tennessee against such person in the circuit or chancery court in the county of the residence of the defendant, or if there be more than one (1) defendant, in the circuit or chancery court in the county of the residence of any of same, or in the circuit or chancery court in the county in which such violation is alleged to have occurred, to restrain such person from continuing such violation or from carrying out the threat of violation. In such suit the board, in the name of the state of Tennessee, may obtain an injunction prohibitory and mandatory, including temporary restraining orders and temporary injunctions as the facts may warrant.



§ 60-1-403 - Right to damages unimpaired.

Nothing in this chapter contained or authorized and no suit by or against the board and no penalties imposed or claimed against any person for violating any provision of this chapter, or any rule, regulation or order issued hereunder, and no forfeiture shall impair or abridge or delay any cause of action for damages which any person may have or assert against any person violating any provisions of this chapter or any rule, regulation or order issued hereunder. Any person so damaged by the violation may sue for and recover such damages as the person may show that the person is entitled to receive.



§ 60-1-404 - Tennessee board of water quality, oil and gas reclamation fund.

(a) All sums received in payment of penalties assessed by the board pursuant to this part shall be placed in the state treasury in a separate account to be designated as the Tennessee board of water quality, oil and gas reclamation fund.

(b) This fund shall be available to the board for expenditure for site protection and reclamation work on land and waters damaged by surface disturbances. The fund may be expended for such work following default and notice of forfeiture of bond, if the bond furnished by the operator is not sufficient to cover the cost of reclamation. It may also be expended for such work if the operations which caused the damage were not covered by the bond, including operations conducted before January 1, 1988.

(c) This fund shall also be available to the board for expenditure for the plugging of dry or abandoned wells. The fund may be expended for such work, following default and notice of forfeiture, if the bond furnished by the operator is not sufficient to cover the cost of plugging. It also may be expended to plug dry or abandoned wells not covered by a bond, including wells drilled before January 1, 1988.

(d) Any unencumbered or unexpended balance of this fund remaining at the end of any fiscal year together with any interest earned thereon shall not revert to the general fund, but shall be carried forward until expended for the purpose of site protection and reclamation or the plugging of dry or abandoned wells, as provided in this section.






Part 5 - Mineral Test Hole Regulatory Act

§ 60-1-501 - Short title.

This part shall be known and may be cited as the "Mineral Test Hole Regulatory Act."



§ 60-1-502 - Purpose.

The purpose of this part is to:

(1) Regulate the drilling of mineral test holes in order to prevent the pollution of potable water resources, both surface and subsurface, as the result of the introduction of undesirable substances, including natural brines, oil, gas, or mineralized waters through the process of the drilling of mineral test holes; and

(2) Provide basic geologic data to the state relating to oil, gas and water occurrences.



§ 60-1-503 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the Tennessee board of water quality, oil and gas;

(2) "For exploratory purposes" means drilling of mineral test holes for the specific purpose of exploring for mineral resources;

(3) "Mineral" means any substance with economic value whether organic or inorganic that can be extracted from the earth, but excluding oil and gas;

(4) "Mineral test hole" means any hole in excess of one hundred feet (100') drilled during the exploration for minerals but excludes auger drilling in surficial or otherwise unconsolidated material, drilling in conjunction with mining or quarrying operations, drill holes for the exploration of oil and/or gas, water, structural foundations, and seismic surveys;

(5) "Natural brine" means naturally occurring mineralized water other than potable or fresh water;

(6) "Operator" means the person, whether owner or not, supervising or responsible for drilling, operating, repairing, abandoning or plugging of mineral test holes subject to this part;

(7) "Owner" means the person who has or attains the right to drill, convert or operate any mineral test hole subject to this part;

(8) "Person" means any individual, corporation, company, association, joint venture, partnership, receiver, trustee, guardian, executor, administrator, personal representative or private organization of any kind;

(9) "Pollution" means such alteration of the physical, chemical, biological, bacteriological, or radiological properties of the waters, soils, animal, fish and aquatic life or surface property of this state as will:

(A) Result or will likely result in harm, potential harm, or detriment to the public health, safety, or welfare;

(B) Result or will likely result in harm, potential harm, or detriment to the health of animals, birds, fish, or aquatic life;

(C) Render or will likely render the waters, soils, animal, fish and aquatic life or surface property substantially less useful for domestic, municipal, industrial, agricultural, recreational, or other reasonable uses; or

(D) Leave or will likely leave the waters in such condition as to violate any standards of water quality established by the Tennessee board of water quality, oil and gas; and

(10) "Supervisor" means the commissioner or the commissioner's designee.



§ 60-1-504 - Administration of part -- Powers of supervisor.

(a) The supervisor shall administer and enforce this part.

(b) The supervisor shall exercise the following powers to:

(1) Adopt rules and regulations necessary for the implementation of this part in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(2) Make inspections of drilling operations and require the keeping of accurate records;

(3) Require that the location, drilling, deepening, reworking, reopening, casing and plugging of mineral test holes subject to this part be accomplished in a manner which prevents surface and underground pollution;

(4) Require on all mineral test holes the keeping of data and the filing of such data with the supervisor which are appropriate to the purposes of this chapter. Oil, gas and hydrologic data obtained from the drilling of mineral test holes are deemed appropriate to the purposes of this part. This information shall be held confidential by the supervisor for a period of six (6) months at the request of the operator;

(5) Release to the board for meetings and hearings only data which are necessary to the administration of this part;

(6) Order by written notice, the immediate suspension or prompt correction of any operation, condition, or practice found to exist which is causing or resulting in, or threatening to cause or result in, surface or underground pollution. Orders shall remain in force until cancelled by the supervisor, or modified by the board, or the courts;

(7) Require the filing of adequate surety or security bonds and to provide for the release thereof;

(8) Qualify persons for blanket permits; and

(9) Bring proceedings at law or in equity for the enforcement of this part and rules, regulations or orders promulgated thereunder in the circuit or chancery court of the county in which a violation is alleged to have occurred.



§ 60-1-505 - Permit required -- Fees.

(a) A person shall not drill a mineral test hole for exploratory purposes until the owner, directly or through the owner's authorized representative, files a written application for a permit to drill, files an approved surety or security bond, and receives a permit in accordance with the rules of the supervisor. A fee shall be submitted with the application in an amount to be set in rules to be promulgated by the supervisor not to exceed the amount stated in § 68-203-103(h) for a mineral test hole permit fee. Within ten (10) days after receiving the application and fee, the supervisor shall issue or deny the permit. No permit shall be issued to any owner or owner's authorized representative who is in violation of this part or any rules promulgated thereunder.

(b) Upon request, the supervisor may issue a blanket permit to qualified persons to drill mineral test holes within a limited or local area where an extensive drilling exploration program is planned.

(c) All information pertaining to the application for and issuance of permits for mineral test holes subject to this part shall be held confidential.



§ 60-1-506 - Application of Administrative Procedures Act.

All administrative functions, proceedings and duties of the board relating to this part shall be subject to and conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 60-1-507 - Supervisor to correct problems upon failure of owner, operator or surety.

Whenever the supervisor has determined that an owner or operator has failed or neglected to drill, case, operate, repair or plug a mineral test hole in accordance with this part or the rules or orders adopted hereunder, notice of the determination shall be given to the owner or operator and to the surety executing the bond filed by such owner or operator, along with an order to correct the problem. If the owner or operator, or surety, fails to correct the specified conditions in accordance with the rule or order of the supervisor within sixty (60) days after service of notice, the supervisor may enter into or upon any private or public property on which the well is located, and across any private or public property to reach the mineral test hole, and repair or correct the specified condition, and the owner, operator and surety shall be jointly and severally liable for all expenses incurred. The supervisor shall certify to the owner, operator and surety the claim of the state, listing therein the items of expense in making the repair or correction. The claims shall be paid by the owner or operator, or surety, within thirty (30) days, and, if not paid within that time, the supervisor may bring suit in the circuit or chancery court against the owner, operator and surety, jointly and severally, for the collection.



§ 60-1-508 - Actions prohibited.

It is unlawful for any person to:

(1) Violate any of this part or any rule or order of the supervisor or board;

(2) Make false entry or statement in any required report or record;

(3) Omit or cause to be omitted from any required report or record full, true and correct entries as required by this part;

(4) Fail in providing, within a reasonable time, a copy of any report or record requested by the supervisor; and

(5) Cause surface or subsurface pollution in the drilling, operation, or plugging of mineral test holes subject to this part.



§ 60-1-509 - Civil and criminal penalties.

(a) Any person or operator who violates any of this part or regulations adopted pursuant thereto, or who fails to perform the duties imposed by these provisions or who fails or refuses to obtain a permit as provided herein, or who violates any determination or order promulgated pursuant to this part is liable to a civil penalty of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each day during which such violation continues, and, in addition, may be enjoined from continuing such violation as hereinafter provided. The penalties shall be assessed and subject to appeal in accordance with § 60-1-401.

(b) It shall be the duty of the district attorneys general in the various judicial districts throughout the state, or the attorney general and reporter, upon the request of the supervisor, to bring an action for the recovery of the penalties herein provided for and to bring an action for a restraining order, temporary or permanent injunction, against any operator or other person violating or threatening to violate any of this part or violating or threatening to violate any order or determination promulgated pursuant to this part.

(c) Any person who willfully and knowingly falsifies any records, information, plans, specifications, or other data required by the board or the supervisor or who willfully fails, neglects, or refuses to comply with any of this part is guilty of a Class C misdemeanor; provided, that no process by warrant, presentment or indictment shall be issued except upon application of the board or commissioner or such application for process authorized by them.

(d) Nothing in this part shall abrogate the right of any person who is materially or personally damaged or injured by the drilling of a mineral test hole to seek remedies against the responsible person in the courts.



§ 60-1-510 - Injunctions.

(a) When there is reason to believe that a person is violating or is about to violate or has violated any of this part or any permits or orders issued thereunder, the supervisor may institute proceedings in the chancery court of the county in which the alleged violation occurred for injunctive relief to prevent continuance of such action or to correct the conditions resulting in or about to result therefrom, or both. The court shall grant the injunction without the necessity of showing a lack of adequate remedy at law upon a showing by the supervisor that such person is violating or is about to violate or has violated one (1) or more of the permanent or temporary injunctions, prohibitory or mandatory, and restraining orders.

(b) The supervisor may bring suit for injunctive enforcement of any order made by the supervisor when such order has become final as a result of any person's failure to appeal to the board, and such person has failed to comply with the order. In such suits all findings of fact contained in the order and complaint shall be deemed to be final, and not subject to review except as to receipt of notice of the order, but the defendant may proffer evidence showing that the defendant has in fact complied with the supervisor's order. The order made by the supervisor in such cases shall be prima facie reasonable and valid, and it shall be presumed that the supervisor has complied with all requirements of the law. The board may likewise bring suit for enforcement of any order made by it, which has become final either by failure of any person to appeal the board's order or by an appellate court's decision against any person who fails to comply with such final order. In such suits, the board's decision shall not be subject to challenge as to matters of law or fact, but the violator may proffer evidence showing that the violator has in fact complied with the board's order.

(c) Any suit for an injunction brought by the supervisor shall be filed in the chancery court of the county in which all or a part of the violation is or is about to occur, in the name of the department, by the district attorney general at the direction of the supervisor or the board and under the supervision of the attorney general and reporter. Such proceedings shall not be tried by jury. Appeals from judgments or decrees of the chancery court in proceedings brought under this part shall lie to the supreme court despite the fact that controverted questions of fact may be involved.



§ 60-1-511 - Part supplemental.

This part shall not operate to repeal or affect any of the laws of the state relating to the pollution of the air or waters thereof, or any conservation or mining laws, but shall be held and construed as ancillary and supplemental thereto.






Part 6 - Oil and Gas Surface Owners Compensation

§ 60-1-601 - Short title.

This part shall be known as and may be cited as the "Oil and Gas Surface Owners Compensation Act of 1984."



§ 60-1-602 - Purpose.

(a) The general assembly finds that the exploration for and development of oil and gas reserves must coexist with the equal right to the use, agricultural or otherwise, of the surface of land within the state of Tennessee.

(b) It is the purpose of this part to provide constitutionally permissible protection and compensation to surface owners of land on which oil and gas wells are drilled for the burden resulting from such drilling operations. This part shall be interpreted to benefit surface owners regardless of when any particular oil and gas estate was separated from the surface estate and regardless of who executed that document.



§ 60-1-603 - Part definitions.

For purposes of this part and unless the context clearly requires otherwise, the terms listed below will have the following meaning:

(1) "Drilling operation" means the actual drilling or redrilling of an oil or gas well and the related preparation of the drilling site and access roads, which requires entry upon the surface estate;

(2) "Oil and gas developer" means the person who acquires the oil and gas estate by any legal means for the purpose of extracting therefrom oil or gas;

(3) "Person" means any natural person, corporation, firm, partnership, venture, receiver, trustee, executor, administrator, guardian, fiduciary or other representative of any kind, and includes any government or any political subdivision or agency thereof;

(4) "Surface owner" means a person who owns an estate in fee in the surface of land overlying an oil and gas estate being developed, either solely or as a co-owner.



§ 60-1-604 - Compensation of surface owners for drilling operations.

The oil and gas developer shall be obligated to pay the surface owner for:

(1) Lost income or expenses incurred as a result of being unable to dedicate land actually occupied by the driller's operation or to which access is prevented by such drilling operation to the uses to which it was dedicated prior to commencement of the activity for which a permit was obtained, measured from the date the operator enters upon the land;

(2) The market value of crops destroyed, damaged or prevented from reaching market;

(3) Any damage to a water supply in use prior to the commencement of the permitted activity;

(4) The cost of repair of personal property up to the value of replacement by personal property of like age, wear and quality; and

(5) The diminution in value, if any, of the surface lands and other property after completion of the surface disturbance done pursuant to the activity for which the permit was issued, determined according to the actual use made thereof by the surface owner immediately prior to the commencement of the permitted activity.



§ 60-1-605 - Notice of claim.

Any surface owner, to receive compensation under this part shall notify by certified mail, return receipt requested, the oil and gas developer of the damages sustained by the person within three (3) years after the injury occurs.



§ 60-1-606 - Response to persons seeking compensation.

Within sixty (60) days after the oil and gas developer receives notice of damages, the oil and gas developer shall make a written response to the person seeking compensation for the damages.



§ 60-1-607 - Arbitration.

(a) If the person seeking compensation receives a written rejection, rejects any counter-offer of the oil and gas developer, or receives no reply, that person may bring an action for compensation in a court of proper jurisdiction or the parties may elect to proceed by arbitration as provided herein. If the amount of compensation awarded by arbitration or the court is greater than that which had been offered by the oil and gas developer, the person seeking compensation shall also be awarded reasonable attorney fees, costs of expert witnesses, any other costs which may be legally assessed, and interest on the amount of the final compensation awarded from the day drilling was commenced.

(b) The person seeking compensation, in place of bringing an action in court, can request of the oil and gas developer in writing by certified mail, return receipt requested, that compensation be determined by binding arbitration. If the oil and gas developer agrees to binding arbitration, the developer shall notify the person seeking compensation of consent to arbitration in writing within fifteen (15) days of receiving the request.

(c) (1) In the event of binding arbitration, compensation to be awarded the surface owner shall be determined by a disinterested arbitrator chosen by the surface owner and the oil and gas developer from a list of arbitrators approved by the American Arbitration Association.

(2) Such hearings shall be conducted as provided in title 29, chapter 5, part 3.

(d) Each party shall pay one half (1/2) the compensation due the arbitrator.



§ 60-1-608 - Common law remedies preserved.

Nothing in this part shall be construed to diminish in any way the common law remedies, including damages, of a surface owner or any other person against the oil and gas developer for the unreasonable, negligent or otherwise wrongful exercise of the contractual right, whether express or implied, to use the surface of the land for the benefit of the developer's interest.






Part 7 - Environmental Protection

§ 60-1-701 - Measures by operator at well site.

At the well site, the operator shall take measures to prevent or minimize soil erosion and pollution of surface waters during the life of the operation. Such measures shall include sediment ponds, berms, diversion ditches, hay bales, and other measures designed to prevent erosion and discharge of pollutants from the well site.



§ 60-1-702 - Access roads.

(a) Access roads shall be constructed in such a manner as to reduce erosion to a practical minimum.

(b) Any regulations promulgated pursuant to this part concerning access roads shall be guidelines only and shall not be mandatory.



§ 60-1-703 - Manner of accomplishing reclamation of disturbed areas.

Reclamation of all disturbed areas shall be accomplished in the following manner:

(1) The vegetative cover must be diverse, effective, and permanent. It must be capable of long-term stabilization of the soil and must not impede natural vegetative succession or interfere with surrounding vegetative cover;

(2) The permanent reclamation plant species must be capable of self-regeneration and must have the same seasonal characteristics of growth as the original vegetation. A different plant species not having these characteristics may be used to establish a quick-growing, temporary cover to stabilize the disturbed area;

(3) Suitable mulch and soil nutrients shall be applied where necessary to stabilize a regraded area and to establish the vegetative cover;

(4) Except for active work areas, a temporary vegetative cover shall be planted on all disturbed areas within thirty (30) days of the initial disturbance;

(5) Within thirty (30) days of the plugging of a well, the permanent vegetative cover shall be planted on all disturbed areas;

(6) Access roads are subject to all the above reclamation requirements unless the landowner establishes by sworn affidavit that a road will continue to be used for other legitimate purposes and maintained in usable condition, which condition reduces erosion to a practical minimum, by the surface owner. An access road may continue to be used by the operator to gain access to the well site in order to determine the adequacy of the vegetation cover or to perform additional revegetation;

(7) Revegetation success shall not be determined until after two (2) successfully completed growing seasons have occurred; and

(8) Revegetation shall be considered successful if a ground cover of at least ninety percent (90%) herbaceous and/or woody species is achieved, so long as at least eighty percent (80%) are perennial species.



§ 60-1-704 - Release of reclamation bond.

(a) Upon satisfactory completion of regrading and revegetation of all disturbed areas except active work areas and access roads needed for oil or gas production, the supervisor shall release one third (1/3) of the reclamation bond. After plugging, and upon final reclamation and satisfactory survival of the vegetation through two (2) growing seasons, the supervisor shall release the remainder of the reclamation bond.

(b) For the purposes of this section, "active work area" means that portion of the initially disturbed area necessary for production-related equipment, materials and facilities, as determined by the supervisor.



§ 60-1-705 - Failure to perform -- Forfeiture of bond -- Securing performance.

Upon failure of any operator to perform site protection or reclamation activities, as required by this chapter, and notice of default, if the default is not cured within a reasonable time by the operator or the surety, if any, on the operator's bond, the board shall declare the bond forfeited, collect the bond and use the proceeds for the required site protection or reclamation work. The supervisor may contract with any person or public agency to perform the reclamation work. Any portion of the bond not thus expended shall be refunded to the operator or the operator's surety if the conditions of the bond are fully satisfied. If the conditions of the bond are not fully satisfied, because the bond is a blanket bond or otherwise, the unexpended proceeds shall be held or applied in a manner to secure the performance of the remaining obligations secured by the bond. If the bond is a blanket bond and the unexpended portion is less than is required for the remaining wells covered by the bond, a supplementary bond shall be required.









Chapter 2 - Interstate Oil and Gas Compact [Repealed]



Chapter 3 - Inspection of Volatile Oils

§ 60-3-101 - Short title.

This chapter may be cited and referred to as the "Inspection of Volatile Oils Law."



§ 60-3-102 - Chapter definitions.

As used in this chapter, the following words and phrases shall have the meanings ascribed herein unless the context in which used dictates otherwise:

(1) "Commissioner" means the commissioner of revenue, or the commissioner's authorized delegate;

(2) "Department" means the department of revenue;

(3) "Inspector" means an employee of the petroleum tax division of the department who is designated as such; and

(4) "Oil or substance" means any oil or substance described in §§ 60-3-103 and 60-3-104.



§ 60-3-103 - Minimum standards -- Penalty for violation.

(a) It is unlawful for any person to sell or offer for sale, or to bring to rest in Tennessee for consumption, storage, sale or use, any ethanol, methanol, benzol, gasoline, burning oil, distillate, fuel oil, gas oil, kerosene, naphtha, or substitutes for any of these by whatever trade name known, reflecting a gravity of sixteen degrees (16 degrees) or above on the American Petroleum Institute scale or a lower standard of quality than the minimum specifications for the substances published from time to time by the United States government or other recognized authority.

(b) It is unlawful for any person or persons to distill, manufacture, or otherwise produce ethyl alcohol, methane alcohol, or other liquids to be used as a fuel or to be blended as a fuel for combustion engines or heating oil systems without denaturing such liquid no later than immediately following the distilling process by providing for flow of the liquid from the condensing apparatus into a container containing a quantity of the denaturing agent.

(c) It is unlawful to distribute to any manufacturer, wholesaler, or retailer in this state ethyl alcohol, methane alcohol, or other liquids to be blended as a fuel for combustion engines or heating oil systems, in any container of fifty-five gallons (55 gals.) or less, unless such container is prominently labelled with the words "POISON: UNSAFE FOR HUMAN CONSUMPTION".

(d) The denaturing agent used shall be determined by the commissioner or the commissioner's designated agent.

(e) Each separate violation of a provision of this section is a Class C misdemeanor.



§ 60-3-104 - Oils and substances subject to inspection.

(a) All ethanol, methanol, benzol, gasoline, burning oil, distillate, fuel oil, gas oil, kerosene, naphtha, or any other volatile substances, reflecting a gravity of sixteen degrees (16 degrees) or above on the American Petroleum Institute scale, with the exception of those substances with a kinematic viscosity greater than seventy (70) centistokes at one hundred twenty-two degrees Fahrenheit (122 degrees F) and a flash point greater than one hundred fifty degrees Fahrenheit (150 degrees F), produced from petroleum, natural gas, oil shales or coal, by whatever trade name known, or substitutes therefor, or any other petroleum substances used as a substitute for or in the place of any of the substances herein enumerated sold or used or stored in this state, separately or in combination for any purpose whatever, by any user or storer, whether manufactured in this state or not, shall be subject to inspection under the general supervision of the commissioner before being sold or offered for sale or used or stored in this state.

(b) Oils and substances subject to inspection as provided in subsection (a) may be inspected in transit while in the hands of the carrier, forwarding agent, or warehouseman. It is unlawful for any carrier, forwarding agent or warehouseman to unload or store any of the oils or substances before having the same inspected as provided in this section.



§ 60-3-105 - Examination and testing -- Records regarding transportation of substances -- Rules and regulations.

(a) The commissioner is authorized to examine and test, within this state, all oils and substances before the same are sold, offered for sale, used or stored in this state.

(b) It is the duty of all persons handling, transporting or storing oils or substances within this state to retain records or intelligible memoranda or books subject to inspection by an inspector covering the movements of the oils or substances in this state. The records shall be retained for a period of three (3) years following the end of the year in which the records were originated.

(c) The commissioner is authorized to examine and test all oils and substances for which there is a duty imposed upon the commissioner under this chapter, and also any products submitted to the commissioner, to determine whether the minimum standards imposed by § 60-3-103 are met and also to determine the value of such products for the purpose claimed.

(d) The commissioner shall make and publish rules necessary to effectuate an efficient and uniform system of inspection of oils and substances.

(e) The commissioner may prescribe standard minimum specifications for oils and substances and may promulgate rules for the uniform inspection of them. All tests shall conform to and be made under conditions and rules adopted by American Society for Testing Materials.

(f) The gravity, purity and test of oils and substances shall be determined in the manner and under the regulations as the commissioner may specify.

(g) The commissioner may purchase the apparatus for making chemical and physical tests of oils and substances, and may make any tests as are called for by this chapter, or as, in the judgment of the commissioner, are deemed essential for better enforcement and to afford full protection to the public.



§ 60-3-106 - Marking of receptacles, tanks and pumps -- Unlawful removal of notices or placards.

(a) After making any examination and test, the commissioner may affix to the receptacle, tank, pump, or other container, containing oils or substances inspected, such identification or caution notices as the commissioner may designate. It is unlawful for any person to remove the identification or caution notice without authorization of the commissioner.

(b) When any receptacle, tank, pump or other container is found by the commissioner to contain any oil or substance that does not meet the minimum specifications, it shall be the commissioner's duty to attach and seal thereto a placard bearing in bold letters a description of the substance and a warning that it is condemned and does not meet Tennessee specifications. It is unlawful for any person to remove, obscure or deface any condemnation placard described herein without the written consent of the commissioner, or in any manner to interfere with or obstruct the commissioner in the discharge of any of the commissioner's duties under this chapter.

(c) A violation of this section is a Class C misdemeanor.



§ 60-3-107 - Marking of gross weight -- Fluids having no proper test.

If weight shall be established for the purpose of ascertaining quantity, instead of gauging by gallons, then the inspector shall mark on the container inspected by the inspector the gross weight instead of gallons. In addition, the inspector shall affix the inspector's brand on all containers or packages found by the inspector to contain fluids that have no proper test with the words "highly inflammable," or with other words which properly reflect the conditions as found by the inspector.



§ 60-3-108 - Unlawful alteration of markings.

(a) It is unlawful for any manufacturer or dealer of oils or substances, with intent to deceive or defraud, to alter or erase the inspector's brand, to indicate a different test, gravity, purity or quantity than is found by the inspector, or to use with such intent any container or package having any inspector's brand thereon, without having the contents actually inspected.

(b) A violation of this section is a Class C misdemeanor.



§ 60-3-109 - Identification and disposition of condemned oils or substances.

Where any shipment of oils or substances is sent from another state for consumption in this state, and the same, upon inspection by an inspector, is found to be of less test than required or is otherwise indicated to be either unsafe for use or of a lower standard of quality than the minimum specifications for the oil or substance, as published by the commissioner, the commissioner is authorized to condemn the oils or substances, to mark or otherwise indicate the shipment is rejected for use in this state, and to order that the rejected oils or substances be shipped back to the shippers of the same.



§ 60-3-110 - Inspection of oils held for export.

Whenever any oil or substance is stored in this state, or has come to rest after shipment in interstate commerce and is stored in this state, and such oil or substance is subsequently exported to a point outside this state, it shall be subject to inspection under this part.



§ 60-3-111 - Records of inspectors -- Daily reports -- Locking and sealing valves -- Unlawful breaking of locks or seals.

(a) Inspectors shall keep an accurate record of all oils and substances inspected, rejected, or certified to by them, which record shall state the date of the inspection, the number of gallons approved, the number rejected, if any, the name of the person for whom inspected, and the name and address of the person to whom consigned.

(b) Inspectors are authorized to lock and seal any or all valves at bulk plants or river terminals; and in no case shall any lock or seal which has been affixed by an inspector to a valve be opened except in the presence of an inspector.

(c) (1) It is unlawful for any person to break a lock or seal in violation of this section.

(2) A violation of this subsection (c) is a Class C misdemeanor.



§ 60-3-112 - Storage, unloading, or sale before inspection.

(a) If any person, manufacturer or dealer shall store, unload or sell to any person in the state any oil or substance before having the same inspected, as provided in this chapter, the oil or substance stored, unloaded or sold shall be subject to the gasoline tax, which tax shall be collected in the same manner as now provided by law for the collection of the gasoline tax.

(b) Any of the oils or substances found to be rejected may be forfeited and sold, and the proceeds shall go to the common school fund of the state.



§ 60-3-113 - Prohibited acts.

(a) It is unlawful for any dealer, distributor or manufacturer of oils or substances to refuse to admit an inspector upon the dealer's, distributor's or manufacturer's premises, to such extent as it may be necessary for the performance of the inspector's duties, or to obstruct an inspector in the discharge of the inspector's duties.

(b) It is unlawful for any person to mix, for sale, naphtha and other such oils or substances or same with any corrosive substance, or to knowingly sell, or keep for sale, or offer for sale, the mixture, or to sell, or offer for sale any products which are not of required test.

(c) It is unlawful for any person to violate any of the other provisions of this part with the intent of obstructing the commissioner or delegate in the performance of the commissioner's or delegate's duties under this chapter.

(d) A violation of this section is a Class C misdemeanor.



§ 60-3-114 - Report and prosecution of violation -- Disposition of fine.

(a) It is the duty of any inspector, or any other person having cognizance of any violation of this chapter, to make complaint forthwith against the person so offending to the district attorney for the county in which the offense is alleged to have been committed.

(b) It is the duty of the district attorney to represent and prosecute, on behalf of the state, all cases of offense arising under this chapter and within any county under the district attorney's jurisdiction.

(c) All prosecutions for fines and penalties under the criminal provisions of this chapter shall be by indictment or presentment and when collected shall be paid over to the state treasurer, one fourth (1/4) of which shall be paid to the informer, and three fourths (3/4) placed into the general fund.



§ 60-3-115 - Alternative testing standard to American Petroleum Institute scale -- Penalty for furnishing calibration tables on storage tanks.

(a) If the commissioner finds that the American Petroleum Institute scale standard is impractical or outdated for purposes of testing volatile oils and substances, the commissioner may by rule provide for an alternative testing standard to that set out in §§ 60-3-103 and 60-3-104. The alternative standard must conform to and be made under the conditions and rules adopted by the American Society for Testing Materials and shall be promulgated as a rule in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) It is a Class C misdemeanor to furnish calibration tables on storage tanks.






Chapter 4 - Production of Fuel Alcohol

§ 60-4-101 - Licensing of fuel alcohol producers.

(a) Except as provided by subsection (c), in the state of Tennessee every producer of fuel alcohol as defined in § 67-3-602 [repealed], shall be licensed annually by the department of revenue on forms approved by the commissioner.

(b) Every producer of fuel alcohol shall be subjected to the following annual license fee:

(1) Production of one thousand gallons (1,000 gals.) up to two thousand and five hundred gallons (2,500 gals.) annually shall require a fifty dollar ($50.00) licensing fee; and

(2) Production of over two thousand and five hundred gallons (2,500 gals.) of fuel alcohol annually shall require a one hundred dollar ($100) licensing fee.

(c) Production of up to one thousand gallons (1,000 gals.) of fuel alcohol annually shall require no license fee. However, anyone producing less than one thousand gallons (1,000 gals.) per year shall be required to notify the department in writing of any intention to produce fuel alcohol before such production occurs.

(d) All fees shall be collected by the commissioner or the commissioner's designated agent; all license application and fee information shall be accessible to the alcoholic beverage commission in such form and manner as prescribed by the commissioner.

(e) It is unlawful for any producer to fail to comply with subsections (a)-(c), and any person found guilty of doing so shall be punished by a fine of not less than fifty dollars ($50.00) and not more than the maximum fine provided under the general law for the commission of a misdemeanor.

(f) The commissioner shall have the authority to establish rules and regulations relating to the licensing of producers of fuel alcohol.



§ 60-4-102 - Taxation of fuel alcohol -- Rules and regulations concerning use and production.

(a) Chapter 3 of this title and former title 67, chapter 3, parts 1-9 [repealed] shall apply to fuel alcohol. A person producing fuel alcohol for personal use in combustion engines or heating oil systems shall not be considered a distributor or a dealer within the meaning of chapter 3 of this title and former title 67, chapter 3, parts 1-9 [repealed]. If a person sells fuel alcohol, such person shall be deemed a distributor unless the fuel alcohol is sold to a bonded distributor or its lawful agents who must assume reporting and payment of all taxes due on such fuel alcohol.

(b) The commissioner shall have the authority to establish rules and regulations concerning the use and production of fuel alcohol, for the administration of subsection (a).









Title 61 - Partnerships

Chapter 1 - Revised Uniform Partnership Act

Part 1 - General Provisions

§ 61-1-101 - Chapter definitions.

As used in this chapter:

(1) "Business" means every trade, occupation, and profession and any other activity, including the holding or ownership of property, entered into for profit;

(2) "Confirmation of good standing" means confirmation by the commissioner of revenue issued through electronic communication to the secretary of state or a certificate of tax clearance that at the time such confirmation is issued a limited liability partnership or a foreign limited liability partnership is current on all taxes and penalties to the satisfaction of the commissioner;

(3) "Debtor in bankruptcy" means a person who is the subject of:

(A) An order for relief under title 11 of the United States Code or a comparable order under a successor statute of general application; or

(B) A comparable order under federal, state, or foreign law governing insolvency;

(4) "Distribution" means a transfer of money or other property from a partnership to a partner in the partner's capacity as a partner or to the partner's transferee;

(5) "Foreign limited liability partnership," "foreign registered limited liability partnership" or a limited liability partnership or registered limited liability partnership that is designated as "foreign" means a partnership that:

(A) Is formed under the laws of any jurisdiction other than the state of Tennessee; and

(B) Has the status of a limited liability partnership under those laws;

(6) "Limited liability partnership," "registered limited liability partnership" or a limited liability partnership or registered limited liability partnership that is designated as "domestic" means a partnership that has filed an application for registration as a registered limited liability partnership under § 61-1-1001 and does not have a similar statement in effect in any other jurisdiction;

(7) "Partnership" means an association of two (2) or more persons to carry on as co-owners of a business or other undertaking for profit formed under § 61-1-202, predecessor law, or comparable law of another jurisdiction;

(8) "Partnership agreement" means the agreement, whether written, oral, or implied, among the partners concerning the partnership, including amendments to the partnership agreement;

(9) "Partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking;

(10) "Partnership interest" or "partner's interest in the partnership" means all of a partner's interests in the partnership, including the partner's transferable interest and all management and other rights;

(11) "Person" means an individual, corporation, limited liability company, business trust, estate, trust, partnership (whether general or limited), association, joint venture, government, governmental subdivision, agency, or instrumentality, custodian, nominee or any other individual or entity in its own or any representative capacity, or any other legal or commercial entity;

(12) "Property" means all property, real, personal, or mixed, tangible or intangible, or any interest therein;

(13) "Secretary of state" means the secretary of state of Tennessee;

(14) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States;

(15) "Statement" means a statement of partnership authority under § 61-1-303, a statement of denial under § 61-1-304, a statement of dissociation under § 61-1-704, a statement of dissolution under § 61-1-805, a statement of merger under § 61-1-907, or an amendment or cancellation of any of the foregoing;

(16) "Tax clearance for termination or withdrawal" means confirmation by the commissioner of revenue issued through electronic communication to the secretary of state or a certificate of tax clearance that a limited liability partnership or a foreign limited liability partnership has filed all applicable reports, including, but not limited to, a final report, and has paid all fees, penalties and taxes as required by the revenue laws of this state; and

(17) "Transfer" means an assignment, conveyance, lease, mortgage, deed, and encumbrance.



§ 61-1-102 - Knowledge and notice.

(a) A person knows a fact if the person has actual knowledge of it.

(b) A person has notice of a fact if the person:

(1) Knows of it;

(2) Has received a notification of it; or

(3) Has reason to know it exists from all of the facts known to the person at the time in question.

(c) A person notifies or gives a notification to another by taking steps reasonably calculated to inform the other person in ordinary course of business, whether or not the other person learns of it.

(d) A person receives a notification when the notification:

(1) Comes to the person's attention; or

(2) Is duly delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

(e) Except as otherwise provided in subsection (f), a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence. The person exercises reasonable diligence if such person maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(f) A partner's knowledge, notice, or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to, or receipt of a notification by the partnership, but is not effective as such if the partner committed or consented to a fraud on the partnership.



§ 61-1-103 - Effect of partnership agreement -- Nonwaivable provisions.

(a) Except as otherwise provided in subsection (b), relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

(b) The partnership agreement may not:

(1) Vary the rights and duties under § 61-1-105 except to eliminate the duty to provide copies of statements to all of the partners;

(2) Unreasonably restrict the right of access to books and records under § 61-1-403(b);

(3) Eliminate the duty of loyalty under § 61-1-404(b)(1) and (2) or § 61-1-603(b)(3), but:

(A) The partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; or

(B) All of the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(4) Unreasonably reduce the duty of care under § 61-1-404(c) or § 61-1-603(b)(3);

(5) Eliminate the obligation of good faith and fair dealing under § 61-1-404(d), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(6) Vary the power to dissociate as a partner under § 61-1-602(a), except to require the notice under § 61-1-601(1) to be in writing;

(7) Vary the right of a court to expel a partner in the events specified in § 61-1-601(5);

(8) Vary the requirement to wind up the partnership business in cases specified in § 61-1-801(4), (5), or (6); or

(9) Vary the law applicable to a limited liability partnership under § 61-1-106(c).



§ 61-1-104 - Supplemental principles of law.

(a) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(b) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is the applicable federal rate as determined from time to time by the United States treasury pursuant to 26 U.S.C. § 1274(d) or any successor law.

(c) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.



§ 61-1-105 - Execution, filing, and recording of statements.

(a) A statement may be filed in the office of the secretary of state. A certified copy of a statement that is filed in an office in another state may be filed in the office of the secretary of state. Either filing has the effect provided in this chapter with respect to partnership property located in or transactions that occur in this state.

(b) A certified copy of a statement that has been filed in the office of the secretary of state and recorded in the office of the register of deeds has the effect provided for recorded statements in this chapter. A recorded statement that is not a certified copy of a statement filed in the office of the secretary of state does not have the effect provided for recorded statements in this chapter.

(c) A statement filed by a partnership must be executed by at least two (2) partners. Other statements must be executed by a partner or other person authorized by this chapter. An individual who executes a statement as, or on behalf of, a partner or other person named as a partner in a statement shall personally declare under penalty of perjury that the contents of the statement are accurate.

(d) A person authorized by this chapter to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement, and states the substance of the amendment or cancellation.

(e) A person who files a statement pursuant to this section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement. Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.



§ 61-1-106 - Governing law.

(a) Except as otherwise provided in subsections (b) and (c), the law of the jurisdiction in which a partnership has its chief executive office governs relations among the partners and between the partners and the partnership.

(b) Where the partners have provided that the partnership agreement is governed by the laws of a jurisdiction other than this state, the law of the jurisdiction governing the partnership agreement governs relations among the partners and between the partners and the partnership.

(c) The law of this state governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership that has filed an application as a limited liability partnership in this state.



§ 61-1-107 - Partnership subject to amendment or repeal of chapter.

A partnership governed by this chapter is subject to any amendment to or repeal of this chapter.






Part 2 - Nature of Partnership

§ 61-1-201 - Partnership as entity.

(a) A partnership is an entity distinct from its partners.

(b) A limited liability partnership continues to be the same entity that existed before the filing of an application under former § 61-1-143.



§ 61-1-202 - Formation of partnership.

(a) Except as otherwise provided in subsection (b), the association of two (2) or more persons to carry on as co-owners of a business for profit forms a partnership, whether or not the persons intend to form a partnership.

(b) An association formed under a statute other than this chapter, a predecessor statute, or a comparable statute of another jurisdiction is not a partnership under this chapter.

(c) In determining whether a partnership is formed, the following rules apply:

(1) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(2) The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(3) A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

(A) Of a debt by installments or otherwise;

(B) For services as an independent contractor or of wages or other compensation to an employee;

(C) Of rent;

(D) Of an annuity or other retirement or health benefit to a beneficiary, representative, or designee of a deceased or retired partner;

(E) Of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds, or increase in value derived from the collateral; or

(F) For the sale of the goodwill of a business or other property by installments or otherwise.



§ 61-1-203 - Partnership property.

Property transferred to or otherwise acquired by a partnership is property of the partnership and not of the partners individually.



§ 61-1-204 - When property is partnership property.

(a) Property is partnership property if acquired in the name of:

(1) The partnership; or

(2) One (1) or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b) Property is acquired in the name of the partnership by a transfer to:

(1) The partnership in its name; or

(2) One (1) or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one (1) or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(d) Property acquired in the name of one (1) or more of the partners, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.






Part 3 - Relations of Partners to Persons Dealing with Partnership

§ 61-1-301 - Partner agent of partnership.

Subject to the effect of a statement of partnership authority under § 61-1-303:

(1) Each partner is an agent of the partnership for the purpose of its business. An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority;

(2) An act of a partner which is not apparently for carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership only if the act was authorized by the other partners.



§ 61-1-302 - Transfer of partnership property.

(a) Partnership property may be transferred as follows:

(1) Subject to the effect of a statement of partnership authority under § 61-1-303, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name;

(2) Partnership property held in the name of one (1) or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held;

(3) Partnership property held in the name of one (1) or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(b) A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under § 61-1-301 and:

(1) As to subsequent transferee who gave value for property transferred under subsection (a)(1) and (2), proves that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(2) As to a transferee who gave value for property transferred under subsection (a)(3), proves that the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(c) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection (b), from any earlier transferee of the property.

(d) If a person holds all of the partners' interests in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.



§ 61-1-303 - Statement of partnership authority.

(a) A partnership may file a statement of partnership authority, which:

(1) Must include:

(A) The name of the partnership;

(B) The street address of its chief executive office (and a mailing address such as a post office box if the United States postal service does not deliver to the chief executive office) and of one (1) office in this state, if there is one; and

(C) The names of the partners authorized to execute an instrument transferring real property held in the name of the partnership; and

(2) May state the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership and any other matter.

(b) If a filed statement of partnership authority is executed pursuant to § 61-1-105(c) and states the name of the partnership but does not contain all of the other information required by subsection (a), the statement nevertheless operates with respect to a person not a partner as provided in subsections (c) and (d).

(c) Except as otherwise provided in subsection (f), a filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1) Except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another filed statement. A filed cancellation of a limitation on authority revives the previous grant of authority;

(2) A grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a filed statement of partnership authority recorded in the office of the register of deeds in the county where that real property is located is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a filed statement containing a limitation on that authority is not then of record in the office of the register of deeds in the county where that real property is located. The recording in the office of the register of deeds in the county where that real property is located of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

(d) A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the filed statement containing the limitation on authority is of record in the office for recording transfers of that real property.

(e) Except as otherwise provided in subsections (c) and (d) and §§ 61-1-704 and 61-1-805, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.

(f) Unless earlier canceled, a filed statement of partnership authority is canceled by operation of law five (5) years after the date on which the statement, or the most recent amendment, was filed with the office of the register of deeds or with the secretary of state, as the case may be.



§ 61-1-304 - Statement of denial.

A partner or other person named as partner in a filed statement of partnership authority may file a statement of denial stating the name of the partnership and the fact that is being denied, which may include denial of a person's authority or status as a partner. A statement of denial is a limitation on authority as provided in § 61-1-303(c) and (d).



§ 61-1-305 - Partnership liable for partner's actionable conduct.

(a) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b) If, in the ordinary course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.



§ 61-1-306 - Partner's liability.

(a) Except as otherwise provided in subsections (b)-(g), all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person's admission as a partner.

(c) An obligation of a partnership incurred while the partnership is a registered limited liability partnership, whether arising in contract, tort, or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or acting as a partner. This subsection (c) applies notwithstanding anything inconsistent in the partnership agreement that existed immediately before the vote required to become a registered limited liability partnership under § 61-1-1001(b).

(d) Subsection (c) does not affect the liability of a partner in a registered limited liability partnership for the partner's own omissions, negligence, wrongful acts, misconduct or malpractice, or that of any person under the partner's direct supervision and control.

(e) A partner in a registered limited liability partnership is not a proper party to a proceeding by or against a registered limited liability partnership, the object of which is to recover damages or enforce the obligations arising out of the acts, omissions, malpractice or misconduct of the type described in subsection (c), unless the partner is personally liable under subsection (d).

(f) Unless otherwise agreed, a partner who receives a distribution from a registered limited liability partnership or a partner who votes for or assents to the distribution shall have no liability for the distribution under this section or any other applicable law for the amount of the distribution after the expiration of three (3) years from the date of the distribution.

(g) Notwithstanding any other provision of this chapter to the contrary, each person, partner, or employee required to collect, truthfully account for, and pay over to the department of revenue any tax collected from the customers of a registered limited liability partnership shall be personally liable for such taxes in the same manner as responsible persons of a corporation under the same provisions of § 67-1-1443.



§ 61-1-307 - Actions by and against partnership and partners.

(a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against the partnership and, to the extent not inconsistent with § 61-1-306, any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from a partner's assets unless there is also a judgment against the partner.

(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless the partner is personally liable for the claim under § 61-1-306 and:

(1) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The partnership is a debtor in bankruptcy;

(3) The partner has agreed that the creditor need not exhaust partnership assets;

(4) A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under § 61-1-308.



§ 61-1-308 - Purported partner.

(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one (1) or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner. If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

(b) If a person is thus represented to be a partner in an existing partnership, or with one (1) or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner's dissociation from the partnership.

(e) Except as otherwise provided in subsections (a) and (b), persons who are not partners as to each other are not liable as partners to other persons.






Part 4 - Relations of Partners to Each Other and to Partnership

§ 61-1-401 - Partner's rights and duties.

(a) Each partner is deemed to have an account that is:

(1) Credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner's share of the partnership profits; and

(2) Charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner's share of the partnership losses.

(b) Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner's share of the profits.

(c) A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.

(d) A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

(e) A payment or advance made by a partner which gives rise to a partnership obligation under subsection (c) and (d) constitutes a loan to the partnership which accrues interest from the date of the payment or advance.

(f) Each partner has equal rights in the management and conduct of the partnership business.

(g) A partner may use or possess partnership property only on behalf of the partnership.

(h) A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

(i) A person may become a partner only with the consent of all of the partners.

(j) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all of the partners.

(k) This section does not affect the obligations of a partnership to other persons under § 61-1-301.

(l) A partner has the power and authority to delegate to one (1) or more other persons the partner's rights and powers to manage and control the business and affairs of the partnership, including to delegate to agents, officers and employees of the partner or the partnership, and to delegate by a management agreement or other agreement with, or otherwise to, other persons. Such delegation by a partner shall not cause the partner to cease to be a partner of the partnership.



§ 61-1-402 - Distributions in kind.

A partner has no right to receive, and may not be required to accept, a distribution in kind.



§ 61-1-403 - Partner's rights and duties with respect to information.

(a) A partnership shall keep its books and records, if any, at its chief executive office.

(b) A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

(c) Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability:

(1) Without demand, any information concerning the partnership's business and affairs reasonably required for the proper exercise of the partner's rights and duties under the partnership agreement or this chapter; and

(2) On demand, any other information concerning the partnership's business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.



§ 61-1-404 - General standards of partner's conduct.

(a) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections (b) and (c).

(b) A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(1) To account to the partnership and hold as trustee for it any property, profit, or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2) To refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership; and

(3) To refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

(c) A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A partner shall discharge the duties to the partnership and the other partners under this act or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(e) A partner does not violate a duty or obligation under this act or under the partnership agreement merely because the partner's conduct furthers the partner's own interest.

(f) A partner may lend money to and transact other business with the partnership, and as to each loan or transaction the rights and obligations of the partner are the same as those of a person who is not a partner, subject to other applicable law.

(g) This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.



§ 61-1-405 - Actions by partnership and partners.

(a) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(1) Enforce the partner's rights under the partnership agreement;

(2) Enforce the partner's rights under this chapter, including:

(A) The partner's rights under §§ 61-1-401, 61-1-403, or 61-1-404;

(B) The partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to § 61-1-701 or enforce any other right under parts 6 or 7 of this chapter; or

(C) The partner's right to compel a dissolution and winding up of the partnership business under § 61-1-801 or enforce any other right under part 8 of this chapter; or

(3) Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.



§ 61-1-406 - Continuation of partnership beyond definite term or particular undertaking.

(a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue on the basis described in subsection (a).



§ 61-1-407 - Classes and voting.

(a) A partnership agreement may provide for classes or groups of partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of partners. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any partner or class or group of partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding. A partnership agreement may provide that any partner or class or group of partners shall have no voting rights.

(b) The partnership agreement may grant to all or certain identified partners or a specified class or group of the partners the right to vote separately or with all or any class or group of the partners on any matter. Voting by partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) On any matter that is to be voted on by partners, the partners may take such action without a meeting, without prior notice and without a vote, if a consent or consents in writing, setting forth the action so taken, shall be signed by the partners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting. On any matter that is to be voted on by partners, the partners may vote in person or by proxy.

(e) If a partnership agreement provides for the manner in which it may be amended, it may be amended in that manner or with the approval of all the partners or as otherwise permitted by law. If a partnership agreement does not provide for the manner in which it may be amended, the partnership agreement may be amended with the approval of all the partners or as otherwise permitted by law.






Part 5 - Transferees and Creditors of Partner

§ 61-1-501 - Partner not a co-owner of partnership property.

Partnership property is owned by the partnership as an entity. A partner is not a co-owner of partnership property and has no interest in partnership property which can be transferred, either voluntarily or involuntarily.



§ 61-1-502 - Partner's transferable interest in partnership.

The only transferable interest of a partner in the partnership is the partner's share of the profits and losses of the partnership and the partner's right to receive distributions. This interest is personal property.



§ 61-1-503 - Transfer of partner's transferable interest.

(a) A transfer, in whole or in part, of a partner's transferable interest in the partnership:

(1) Is permissible;

(2) Does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business; and

(3) Does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions, or to inspect or copy the partnership books or records.

(b) A transferee of a partner's transferable interest in the partnership has a right:

(1) To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2) To receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(3) To seek under § 61-1-801(6) a judicial determination that it is equitable to wind up the partnership business.

(c) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

(d) Upon transfer, the transferor retains the rights and duties of a partner other than the transferable interest so transferred.

(e) A partnership need not give effect to a transferee's rights under this section until it has notice of the transfer.

(f) A transfer of a partner's transferable interest in the partnership in violation of a restriction or prohibition on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.



§ 61-1-504 - Partner's transferable interest subject to charging order.

(a) On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require.

(b) A charging order constitutes a lien on the judgment debtor's transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

(c) At any time before foreclosure, an interest charged may be redeemed:

(1) By the judgment debtor;

(2) With property other than partnership property, by one (1) or more of the other partners; or

(3) With partnership property, by one (1) or more of the other partners with the consent of all of the partners whose interests are not so charged.

(d) This chapter does not deprive a partner of a right under exemption laws with respect to the partner's interest in the partnership.

(e) This section provides the exclusive remedy by which a judgment creditor of a partner or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the partnership.






Part 6 - Partner's Dissociation

§ 61-1-601 - Events causing partner's dissociation.

A partner is dissociated from a partnership upon the occurrence of any of the following events:

(1) The partnership's having notice of the partner's express will to withdraw as a partner or on a later date specified by the partner;

(2) An event agreed to in the partnership agreement as causing the partner's dissociation;

(3) The partner's expulsion pursuant to the partnership agreement;

(4) The partner's expulsion by the unanimous vote of the other partners if:

(A) It is unlawful to carry on the partnership business with that partner;

(B) There has been a transfer of all or substantially all of that partner's transferable interest in the partnership, other than a transfer for security purposes, or a court order charging the partner's interest, which has not been foreclosed;

(C) Within ninety (90) days after the partnership notifies a corporate partner or limited liability company partner that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter, articles of organization or equivalent has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation or organization, there is no revocation of the certificate of dissolution or no reinstatement of its charter, articles of organization or equivalent or its right to conduct business; or

(D) A partnership that is a partner has been dissolved and its business is being wound up;

(5) On application by the partnership or another partner, the partner's expulsion by judicial determination because:

(A) The partner engaged in wrongful conduct that adversely and materially affected the partnership business;

(B) The partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under § 61-1-404; or

(C) The partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

(6) The partner's:

(A) Becoming a debtor in bankruptcy;

(B) Executing an assignment for the benefit of creditors;

(C) Seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of that partner or of all or substantially all of that partner's property; or

(D) Failing, within ninety (90) days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the partner or of all or substantially all of the partner's property obtained without the partner's consent or acquiescence, or failing within ninety (90) days after the expiration of a stay to have the appointment vacated;

(7) In the case of a partner who is an individual:

(A) The partner's death;

(B) The appointment of a guardian or general conservator for the partner; or

(C) A judicial determination that the partner has otherwise become incapable of performing the partner's duties under the partnership agreement;

(8) In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

(9) In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

(10) Termination of a partner who is not an individual, partnership, corporation, limited liability company, trust, or estate.



§ 61-1-602 - Partner's power to dissociate -- Wrongful dissociation.

(a) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to § 61-1-601(1).

(b) A partner's dissociation is wrongful only if:

(1) It is in breach of an express provision of the partnership agreement; or

(2) In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

(A) The partner withdraws by express will, unless the withdrawal follows within ninety (90) days after another partner's dissociation by death or otherwise under § 61-1-601(6)-(10) or wrongful dissociation under this subsection (b);

(B) The partner is expelled by judicial determination under § 61-1-601(5);

(C) The partner is dissociated by becoming a debtor in bankruptcy; or

(D) In the case of a partner who is not an individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

(c) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.



§ 61-1-603 - Effect of partner's dissociation.

(a) If a partner's dissociation results in a dissolution and winding up of the partnership business, part 8 of this chapter applies; otherwise, part 7 of this chapter applies.

(b) Upon a partner's dissociation:

(1) The partner's right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in § 61-1-803;

(2) The partner's duty of loyalty under § 61-1-404(b)(3) terminates; and

(3) The partner's duty of loyalty under § 61-1-404(b)(1) and (2) and duty of care under § 61-1-404(c) continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to § 61-1-803.






Part 7 - Partner's Dissociation When Business Not Wound Up

§ 61-1-701 - Purchase of dissociated partner's interest.

(a) If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under § 61-1-801, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buyout price determined pursuant to subsection (b).

(b) The buyout price of a dissociated partner's interest is the amount that would have been distributable to the dissociating partner under § 61-1-807(b) if, on the date of dissociation, the assets of the partnership were sold at a price equal to the greater of the liquidation value or the value based on a sale of the entire business as a going concern without the dissociated partner and the partnership were wound up as of that date. Interest must be paid from the date of dissociation to the date of payment.

(c) Damages for wrongful dissociation under § 61-1-602(b), and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, must be offset against the buyout price. Interest must be paid from the date the amount owed becomes due to the date of payment.

(d) A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under § 61-1-702.

(e) If no agreement for the purchase of a dissociated partner's interest is reached within one hundred twenty (120) days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (c).

(f) If a deferred payment is authorized under subsection (h), the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (c), stating the time of payment, and the other terms and conditions of the obligation.

(g) The payment or tender required by subsection (e) or (f) must be accompanied by the following:

(1) A statement of partnership assets and liabilities as of the date of dissociation;

(2) The latest available partnership balance sheet and income statement, if any;

(3) An explanation of how the estimated amount of the payment was calculated; and

(4) Written notice that the payment is in full satisfaction of the obligation to purchase unless, within one hundred twenty (120) days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection (c), or other terms of the obligation to purchase.

(h) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause any material hardship to the business of the partnership. A deferred payment must bear interest.

(i) A dissociated partner may maintain an action against the partnership, pursuant to § 61-1-405(b)(2)(B), to determine the buyout price of that partner's interest, any offsets under subsection (c), or other terms of the obligation to purchase. The action must be commenced within one hundred twenty (120) days after the partnership has tendered payment or an offer to pay or within one (1) year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner's interest, any offset due under subsection (c), and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection (h), the court shall also determine the other terms of the obligation to purchase. The court may assess reasonable attorney's fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously, or not in good faith. The finding may be based on the partnership's failure to tender payment or an offer to pay or to comply with subsection (g).



§ 61-1-702 - Dissociated partner's power to bind and liability to partnership.

(a) For one (1) year after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under part 9 of this chapter, is bound by an act of the dissociated partner which would have bound the partnership under § 61-1-301 before dissociation only if at the time of entering into the transaction the other party:

(1) Reasonably believed that the dissociated partner was then a partner;

(2) Did not have notice of the partner's dissociation; and

(3) Is not deemed to have had knowledge under § 61-1-303(d) or notice under § 61-1-704(c).

(b) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (a).



§ 61-1-703 - Dissociated partner's liability to other persons.

(a) A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection (b).

(b) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under part 9 of this chapter, within one year after the partner's dissociation, only if the obligation is one for which such dissociated partner would be liable under § 61-1-306 if such dissociated partner had not dissociated and at the time of entering into the transaction the other party:

(1) Reasonably believed that the dissociated partner was then a partner;

(2) Did not have notice of the partner's dissociation; and

(3) Is not deemed to have had knowledge under § 61-1-303(d) or notice under § 61-1-704(c).

(c) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(d) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.



§ 61-1-704 - Statement of dissociation.

(a) A dissociated partner or the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.

(b) A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of § 61-1-303(c) and (d).

(c) For the purposes of §§ 61-1-702(a)(3) and 61-1-703(b)(3), a person not a partner is deemed to have notice of the dissociation ninety (90) days after the statement of dissociation is filed.



§ 61-1-705 - Continued use of partnership name.

Continued use of a partnership name, or a dissociated partner's name as a part of the partnership name, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.






Part 8 - Winding Up Partnership Business

§ 61-1-801 - Events causing dissolution and winding up of partnership business.

A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of the following events:

(1) In a partnership at will, the partnership's having notice from a partner, other than a partner who is dissociated under § 61-1-601(2)-(10), of that partner's express will to withdraw as a partner, or on a later date specified by the partner;

(2) In a partnership for a definite term or particular undertaking:

(A) Within ninety (90) days after a partner's dissociation by death or otherwise under § 61-1-601(6)-(10) or wrongful dissociation under § 61-1-602(b), at least half of the remaining partners express the will to wind up the partnership business, for which purpose a partner's rightful dissociation pursuant to § 61-1-602(b)(2)(A) constitutes the expression of that partner's will to wind up the partnership business;

(B) The express will of all of the partners to wind up the partnership business; or

(C) The expiration of the term or the completion of the undertaking;

(3) An event agreed to in the partnership agreement resulting in the winding up of the partnership business;

(4) An event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within ninety (90) days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

(5) On application by a partner, a judicial determination that:

(A) The economic purpose of the partnership is likely to be unreasonably frustrated;

(B) Another partner has engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with that partner; or

(C) It is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

(6) On application by a transferee of a partner's transferable interest, a judicial determination that it is equitable to wind up the partnership business:

(A) After the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(B) At any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.



§ 61-1-802 - Partnership continues after dissolution.

(a) Subject to subsection (b), a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

(b) At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business wound up and the partnership terminated. In that event:

(1) The partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(2) The rights of a third party accruing under § 61-1-804(1) or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.



§ 61-1-803 - Right to wind up partnership business.

(a) After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership's business, but on application of any partner, partner's legal representative, or transferee, a court of equity jurisdiction in the county where the partnership's chief executive office is or was last located, for good cause shown, may order judicial supervision of the winding up.

(b) The legal representative of the last surviving partner may wind up a partnership's business.

(c) A person winding up a partnership's business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge the partnership's liabilities, distribute the assets of the partnership pursuant to § 61-1-807, settle disputes by mediation or arbitration, and perform other necessary acts.



§ 61-1-804 - Partner's power to bind partnership after dissolution.

Subject to § 61-1-805, a partnership is bound by a partner's act after dissolution that:

(1) Is appropriate for winding up the partnership business; or

(2) Would have bound the partnership under § 61-1-301 before dissolution, if the other party to the transaction did not have notice of the dissolution.



§ 61-1-805 - Statement of dissolution.

(a) After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business.

(b) A statement of dissolution cancels a filed statement of partnership authority for the purposes of § 61-1-303(c) and is a limitation on authority for the purposes of § 61-1-303(d).

(c) For the purposes of §§ 61-1-301 and 61-1-804, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of the statement of dissolution ninety (90) days after it is filed.

(d) After filing and, if appropriate, recording a statement of dissolution, a dissolved partnership may file and, if appropriate, record a statement of partnership authority which will operate with respect to a person not a partner as provided in § 61-1-303(c) and (d) in any transaction, whether or not the transaction is appropriate for winding up the partnership business.



§ 61-1-806 - Partner's liability to other partners after dissolution.

(a) Except as otherwise provided in subsection (b), after dissolution a partner is liable to the other partners for the partner's share of any partnership liability incurred under § 61-1-804.

(b) A partner who, with knowledge of the dissolution, incurs a partnership liability under § 61-1-804(2) by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.



§ 61-1-807 - Settlement of accounts among partners.

(a) In winding up a partnership's business, the assets of the partnership, including the contributions of the partners required by this section, must be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b).

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, the profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account, but exclude from the calculation charges attributable to an obligation for which the partner is not personally liable under § 61-1-306.

(c) If a partner fails to contribute the full amount required under subsection (b), all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under § 61-1-306. A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under § 61-1-306.

(d) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under § 61-1-306.

(e) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(f) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.






Part 9 - Conversions and Mergers

§ 61-1-901 - Definitions.

In this part:

(1) "General partner" means a partner in a partnership and a general partner in a limited partnership;

(2) "Limited partner" means a limited partner in a limited partnership;

(3) "Limited partnership" means a limited partnership created under the Revised Uniform Limited Partnership Act of this state, compiled in chapter 2 of this title, predecessor law, or comparable law of another jurisdiction;

(4) "Partner" includes both a general partner and a limited partner.



§ 61-1-902 - Conversion of partnership to limited partnership.

(a) A partnership may be converted to a limited partnership pursuant to this section.

(b) The terms and conditions of a conversion of a partnership to a limited partnership must be approved by all of the partners or by a number or percentage specified for conversion in the partnership agreement.

(c) After the conversion is approved by the partners, the partnership shall file a certificate of limited partnership in the jurisdiction in which the limited partnership is to be formed. The certificate must include:

(1) A statement that the partnership was converted to a limited partnership from a partnership;

(2) Its former name; and

(3) A statement of the number of votes cast by the partners for and against the conversion and, if the vote is less than unanimous, the number or percentage required to approve the conversion under the partnership agreement.

(d) The conversion takes effect when the certificate of limited partnership is filed or at any later date specified in the certificate.

(e) A general partner who becomes a limited partner as a result of the conversion remains liable as a general partner for an obligation incurred by the partnership before the conversion takes effect. If the other party to a transaction with the limited partnership reasonably believes when entering the transaction that the limited partner is a general partner, the limited partner is liable for an obligation incurred by the limited partnership within 90 days after the conversion takes effect. The limited partner's liability for all other obligations of the limited partnership incurred after the conversion takes effect is that of a limited partner as provided in the Revised Uniform Limited Partnership Act of this state, compiled in chapter 2 of this title.



§ 61-1-903 - Conversion of limited partnership to partnership.

(a) A limited partnership may be converted to a partnership pursuant to this section.

(b) Notwithstanding a provision to the contrary in a limited partnership agreement, the terms and conditions of a conversion of a limited partnership to a partnership must be approved by all of the partners.

(c) After the conversion is approved by the partners, the limited partnership shall cancel its certificate of limited partnership.

(d) The conversion takes effect when the certificate of limited partnership is canceled.

(e) A limited partner who becomes a general partner as a result of the conversion remains liable only as a limited partner for an obligation incurred by the limited partnership before the conversion takes effect. The partner is liable as a general partner for an obligation of the partnership incurred after the conversion takes effect.



§ 61-1-904 - Effect of conversion.

(a) A partnership or limited partnership that has been converted pursuant to this part is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) All property owned by the converting partnership or limited partnership remains vested in the converted entity;

(2) All obligations of the converting partnership or limited partnership continue as obligations of the converted entity; and

(3) An action or proceeding pending against the converting partnership or limited partnership may be continued as if the conversion had not occurred.



§ 61-1-905 - Merger of partnerships.

(a) Pursuant to a plan of merger approved as provided in subsection (c), a partnership may be merged with one (1) or more partnerships or limited partnerships.

(b) The plan of merger must set forth:

(1) The name of each partnership or limited partnership that is a party to the merger;

(2) The name of the surviving entity into which the other partnership or limited partnerships will merge;

(3) Whether the surviving entity is a partnership or a limited partnership and the status of each partner;

(4) The terms and conditions of the merger;

(5) The manner and basis of converting the interests of each party to the merger into interests or obligations of the surviving entity, or into money or other property in whole or part; and

(6) The street address of the surviving entity's chief executive office.

(c) The plan of merger must be approved:

(1) In the case of a partnership that is a party to the merger, by all of the partners, or a number or percentage specified for merger in the partnership agreement; and

(2) In the case of a limited partnership that is a party to the merger, by the vote required for approval of a merger by the law of the state or foreign jurisdiction in which the limited partnership is organized and, in the absence of such a specifically applicable law, by all of the partners, notwithstanding a provision to the contrary in the partnership agreement.

(d) After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.

(e) The merger takes effect on the later of:

(1) The approval of the plan of merger by all parties to the merger, as provided in subsection (c);

(2) The filing of all documents required by law to be filed as a condition to the effectiveness of the merger; or

(3) Any effective date specified in the plan of merger.



§ 61-1-906 - Effect of merger.

(a) When a merger takes effect:

(1) The separate existence of every partnership or limited partnership that is a party to the merger, other than the surviving entity, ceases;

(2) All property owned by each of the merged partnerships or limited partnerships vests in the surviving entity;

(3) All obligations of every partnership or limited partnership that is a party to the merger become the obligations of the surviving entity; and

(4) An action or proceeding pending against a partnership or limited partnership that is a party to the merger may be continued as if the merger had not occurred, or the surviving entity may be substituted as a party to the action or proceeding.

(b) The secretary of state of this state is the agent for service of process in an action or proceeding against a surviving foreign partnership or limited partnership to enforce an obligation of a domestic partnership or limited partnership that is a party to a merger. The surviving entity shall promptly notify the secretary of state of the mailing address of its chief executive office and of any change of address. Upon receipt of process, the secretary of state shall mail a copy of the process to the surviving foreign partnership or limited partnership.

(c) A partner of the surviving partnership or limited partnership is liable for:

(1) All obligations of a party to the merger for which the partner was personally liable before the merger;

(2) All other obligations of the surviving entity incurred before the merger by a party to the merger, but those obligations may be satisfied only out of property of the entity; and

(3) All obligations of the surviving entity incurred after the merger takes effect, but those obligations may be satisfied only out of property of the entity if the partner is a limited partner.

(d) If the obligations incurred before the merger by a party to the merger are not satisfied out of the property of the surviving partnership or limited partnership, the general partners of that party immediately before the effective date of the merger shall contribute the amount necessary to satisfy that party's obligations to the surviving entity, in the manner provided in § 61-1-807 or in the provisions of any limited partnership act of the jurisdiction in which the party was formed, as the case may be, as if the merged party were dissolved.

(e) A partner of a party to a merger who does not become a partner of the surviving partnership or limited partnership is dissociated from the entity, of which that partner was a partner, as of the date the merger takes effect. The surviving entity shall cause the partner's interest in the entity to be purchased under § 61-1-701 or another statute specifically applicable to that partner's interest with respect to a merger. The surviving entity is bound under § 61-1-702 by an act of a general partner dissociated under this subsection (e), and the partner is liable under § 61-1-703 for transactions entered into by the surviving entity after the merger takes effect.



§ 61-1-907 - Statement of merger.

(a) After a merger, the surviving partnership or limited partnership may file a statement that one (1) or more partnerships or limited partnerships have merged into the surviving entity.

(b) A statement of merger must contain:

(1) The name of each partnership or limited partnership that is a party to the merger;

(2) The name of the surviving entity into which the other partnerships or limited partnership were merged;

(3) The street address of the surviving entity's chief executive office (and a mailing address such as a post office box if the United States postal service does not deliver to the chief executive office) and of an office in this state, if any; and

(4) Whether the surviving entity is a partnership or a limited partnership.

(c) Except as otherwise provided in subsection (d), for the purposes of § 61-1-302, property of the surviving partnership or limited partnership which before the merger was held in the name of another party to the merger is property held in the name of the surviving entity upon filing a statement of merger.

(d) For the purposes of § 61-1-302, real property of the surviving partnership or limited partnership which before the merger was held in the name of another party to the merger is property held in the name of the surviving entity upon recording a certified copy of the statement of merger in the office for recording transfers of that real property.

(e) A filed and, if appropriate, recorded statement of merger, executed and declared to be accurate pursuant to § 61-1-105(c), stating the name of a partnership or limited partnership that is a party to the merger in whose name property was held before the merger and the name of the surviving entity, but not containing all of the other information required by subsection (b), operates with respect to the partnerships or limited partnerships named to the extent provided in subsections (c) and (d).



§ 61-1-908 - Nonexclusive.

This part is not exclusive. Partnerships or limited partnerships may be converted or merged in any other manner provided by law.






Part 10 - Limited Liability Partnership

§ 61-1-1001 - Application process -- Registered limited liability partnership.

(a) To become a registered limited liability partnership, a partnership shall file with the secretary of state an application stating the name of the partnership; the address of its principal office (and a mailing address such as a post office box if the United States postal service does not deliver to the principal office); if the partnership's principal office is not located in this state, the address of a registered office and the name and address of a registered agent for service of process in this state, which the partnership will be required to maintain; a brief statement of the business in which the partnership engages; other matters that the partnership determines to include; and that the partnership thereby applies for status as a registered limited liability partnership.

(b) The application shall be executed by one (1) or more partners authorized to execute an application. The registration of a general partnership or limited partnership as a registered limited liability partnership must be approved in the case of a general partnership by a majority of the partners or as otherwise provided in the partnership agreement or, in the case of a limited partnership, by all of the partners, notwithstanding any provision to the contrary in the limited partnership agreement, unless such limited partnership was formed after July 1, 1995, and the original agreement of limited partnership provided for a conversion or a procedure of conversion of the limited partnership to a registered limited liability partnership without the consent of all partners, in which case the approval or procedure under the original limited partnership agreement shall be sufficient.

(c) The application shall be accompanied by a fee of fifty dollars ($50.00) for each partner on the date of filing, subject to a minimum of two hundred fifty dollars ($250) and a maximum of two thousand five hundred dollars ($2,500).

(d) The secretary of state shall register as a registered limited liability partnership any partnership that submits a completed application with the required fee.

(e) A partnership registered under this section shall pay, in each year following the year in which its application is filed, on a date specified by the secretary of state, an annual fee of fifty dollars ($50.00) for each partner on the date of filing, subject to a minimum of two hundred fifty dollars ($250) and a maximum of two thousand five hundred dollars ($2,500). The fee must be accompanied by a notice, on a form provided by the secretary of state, of any material changes in the information contained in the partnership's application for registration.

(f) A partnership becomes a registered limited liability partnership at the time of the filing of the application, or at such later time as is specified in the application, if there has been substantial compliance with the requirements of this chapter. Registration remains effective until:

(1) The secretary of state files a written withdrawal statement or other similar document:

(A) Executed and submitted by one (1) or more partners authorized to execute a withdrawal statement, which shall be accompanied by a fee of twenty dollars ($20.00); and

(B) Accompanied by a tax clearance for termination or withdrawal relative to such registered limited liability partnership; or

(2) Sixty (60) days after the secretary of state mails to the partnership at its last address of record a notice that the partnership has failed to make timely payment of the annual fee specified in subsection (e), unless the fee is paid within such sixty-day period.

(g) The status of a partnership as a registered limited liability partnership and the liability of the partners thereof shall not be affected by:

(1) Errors in the information stated in an application under subsection (a) or a notice under subsection (e); or

(2) Changes after the filing of such an application or notice in the information stated in the application or notice.

(h) The secretary of state may provide forms for an application under subsection (a) or a notice under subsection (e).

(i) A partnership that registers as a registered limited liability partnership is not deemed to have dissolved as a result thereof and is for all purposes the same partnership that existed before the registration and continues to be a partnership under the laws of this state.

(j) If a registered limited liability partnership dissolves and the business of the partnership is continued without winding-up or liquidation of the partnership affairs, the partnership which continues the business of the dissolved partnership is a registered limited liability partnership and is not required to file a new application and is deemed to have filed any documents required or permitted under this chapter which were filed by the predecessor partnership.

(k) If a registered limited liability partnership dissolves and the business of the partnership is not continued, then during the wind-up or liquidation period the partners of such partnership shall continue to be subject to § 61-1-306(c)-(f).

(l) If a partnership registers as a registered limited liability partnership, a partner (in the case of a general partnership), or a general partner (in the case of a limited partnership), remains liable for an obligation incurred by the partnership before the partnership registered as a registered limited liability partnership. The partner's liability for obligations and liabilities of the registered limited liability partnership incurred after registration is as provided in § 61-1-306.

(m) The fact that an application or notice is on file in the office of the secretary of state is notice that the partnership is a registered limited liability partnership and is notice of all other facts set forth in the application or notice.

(n) A registered limited liability partnership may amend its registration by filing with the secretary of state a statement of amendment containing the name of the partnership, the address of its principal office or registered office in this state, and the amendment. The statement of amendment shall be accompanied by a fee of twenty dollars ($20.00).

(o) The secretary of state may furnish upon request and payment of a fee of twenty dollars ($20.00) a certificate of good standing indicating that a registered limited liability partnership is registered in good standing.



§ 61-1-1002 - Registered office -- Registered agent.

(a) Each registered limited liability partnership, including foreign registered limited liability partnerships, must continuously maintain in this state:

(1) A registered office that may be the same as any of its places of business in this state; and

(2) A registered agent, who may be a partner or any other individual who resides in this state, a domestic corporation, a not-for-profit domestic corporation, a registered limited liability partnership, a limited liability company, or a foreign corporation, not-for-profit foreign corporation, qualified foreign registered limited liability partnership, or limited liability company authorized to transact business in this state. The registered agent must maintain a business office that is identical with the registered office. The registered agent may be designated by title.

(b) If a registered agent resigns or is unable to perform such agent's duties, the registered limited liability partnership shall promptly designate another registered agent to the end that it shall at all times have a registered agent in this state.

(c) A registered limited liability partnership may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth:

(1) The name of the registered limited liability partnership;

(2) If the current registered office is to be changed, the street address of the new registered office and the zip code for such office and the county in which the office is located;

(3) If its current registered agent is to be changed, the name or title of its new registered agent; and

(4) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(d) If a registered agent changes the street address of such registered agent's business office, such registered agent may change the street address of the registered office of any registered limited liability partnership for which such registered agent is the registered agent by notifying the registered limited liability partnership in writing of the change and signing (either manually or in facsimile) and delivering to the secretary of state for filing a statement that complies with the requirements of subsection (a), and recites that the registered limited liability partnership has been notified of the change.

(e) A registered agent of a registered limited liability partnership may resign such agent's agency appointment by signing and filing with the secretary of state an original statement of resignation accompanied by such agent's certification that such agent has mailed a copy thereof to the principal office of the registered limited liability partnership by certified mail. The statement may include a statement that the registered office is also discontinued.

(f) The agency appointment is terminated, and the registered office discontinued if so provided, on the date on which the statement is filed by the secretary of state.



§ 61-1-1003 - Name.

(a) A registered limited liability partnership or foreign registered limited liability partnership name must contain the words "registered limited liability partnership," or the abbreviation "L.L.P." or "LLP" or words or abbreviations of like import in another language; provided, that they are written in roman characters or letters; and provided further, that in the case of a foreign registered limited liability partnership, the name may contain, in lieu of the foregoing, the designations allowed by the jurisdiction in which the foreign registered limited liability partnership was registered.

(b) Except as authorized by subsection (c), the name of a domestic limited liability partnership, and the name of a foreign limited liability partnership that is registered in this state or is applying for registration in this state, shall be distinguishable upon the records of the secretary of state from the respective names of or for every other entity, whether true, assumed, reserved or registered, to the extent the use or reservation of such names is evidenced by a filing with the secretary of state under applicable law.

(c) A domestic or foreign limited liability partnership, or person acting on behalf of a limited liability partnership not yet registered, may apply to the secretary of state for authorization to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (b). The secretary of state shall authorize use of the indistinguishable name applied for, if:

(1) The person holding the right to use the previously filed name described in subsection (b) consents to the use in writing and submits an undertaking, in a form satisfactory to the secretary of state, to cancel its reservation of such name or change such name to a name that is distinguishable upon the records of the secretary of state from the name of the applicant;

(2) The applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state;

(3) The person holding the right to use the previously filed name described in subsection (b) consents in writing to the use of such name by the applicant, and both the other person and the applicant consent in a form satisfactory to the secretary of state to use the same registered agent; or

(4) In the case of a registered limited liability partnership or a foreign registered limited liability partnership, the name of the partnership is composed solely of the names of the partners in the partnership.

(d) A person may reserve the exclusive use of a registered limited liability partnership or foreign registered limited liability partnership name, including an assumed name, by delivering an application to the secretary of state for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the registered limited liability partnership name applied for meets the requirements of this section and is available, the secretary of state shall reserve the name for the applicant's exclusive use for a four-month period. Upon the expiration of the four-month period, the same or any other party may apply to reserve the same name.

(e) The owner of a reserved registered limited liability partnership name, including an assumed name, may transfer the reservation to another person by delivering to the secretary of state a notice of the transfer signed by the owner that states the name and address of the transferee.

(f) The reservation of a specific name may be cancelled by filing with the secretary of state a notice, executed by the applicant or transferee, specifying the name reservation to be cancelled and the name and address of the applicant or transferee.



§ 61-1-1004 - Activities outside the state -- Foreign registered limited liability partnership.

(a) A partnership, including a registered limited liability partnership, formed and existing pursuant to an agreement governed by this chapter, may conduct its business, carry on its operations, and have and exercise the powers granted by this chapter in any state, territory, district, or possession of the United States or in any foreign country.

(b) It is the intent of the general assembly that the legal existence of a registered limited liability partnership formed and existing pursuant to an agreement governed by this chapter be recognized outside the boundaries of this state and that the laws of this state governing such registered limited liability partnerships transacting business outside this state be granted the protection of full faith and credit under the Constitution of the United States.

(c) The internal affairs of a partnership, including registered limited liability partnerships, formed and existing pursuant to an agreement governed by this chapter, including the liability of partners for debts, obligations and liabilities of or chargeable to the partnership, shall be subject to and governed by the laws of this state.

(d) Before transacting business in this state, a foreign registered limited liability partnership shall comply with any statutory or administrative registration or filing requirements governing the specific type of business in which the partnership is engaged, and file a notice with the secretary of state, on such forms as the secretary of state shall provide, stating:

(1) The name of the partnership;

(2) The jurisdiction the laws of which govern its partnership agreement and under which it is registered as a registered limited liability partnership;

(3) The address of its principal office (and a mailing address such as a post office box if the United States postal service does not deliver to the principal office);

(4) If the partnership's principal office is not located in this state, the address of an office in this state and the name and address of a registered agent for service of process in this state;

(5) A brief statement of the business in which the partnership engages;

(6) Any other information that the partnership determines to include; and

(7) A statement that the partnership is a registered limited liability partnership. Such notice shall be accompanied by a fee of fifty dollars ($50.00) for each partner on the date of filing, subject to a minimum of two hundred fifty dollars ($250) and a maximum of two thousand five hundred dollars ($2,500). Such notice shall be effective for two (2) years from the date of filing, after which time the partnership shall file a new notice.

(e) It is the policy of this state that the internal affairs of foreign registered limited liability partnerships, and the liability of partners for debts, obligations and liabilities of or chargeable to partnerships, shall be subject to and governed by the laws of such other jurisdiction.

(f) (1) A foreign registered limited liability partnership registered to transact business in this state may withdraw from this state by filing with the office of the secretary of state a statement of withdrawal as a foreign registered limited liability partnership, which shall set forth the information stated in its most recent notice: that the foreign registered limited liability partnership is not transacting business in this state and that it surrenders its registration to transact business in this state; that the foreign registered limited liability partnership revokes the authority of its registered agent in this state to accept service of process and appoints the secretary of state as its agent for service of process in any action, suit, or proceeding based upon any cause of action arising during the time the foreign registered limited liability partnership was registered to transact business in this state; and a mailing address to which the secretary of state may mail a copy of any process served on the secretary of state in the capacity of agent for such registered limited liability partnership.

(2) The statement of withdrawal as a foreign registered limited liability partnership shall be accompanied by a tax clearance for termination or withdrawal relative to such foreign registered limited liability partnership.

(g) A foreign registered limited liability partnership may amend its notice by filing with the secretary of state a statement of amendment containing the name of the partnership, the address of its registered office in this state, and the amendment. The statement of amendment shall be accompanied by a fee of twenty dollars ($20.00).

(h) The secretary of state may furnish upon request and payment of a fee of twenty dollars ($20.00) a certificate of good standing indicating that a foreign registered limited liability partnership has filed a notice pursuant to this section and is in good standing in this state as a foreign registered limited liability partnership.

(i) If the secretary of state determines upon filing of the notice as provided in subsection (d), that a foreign registered limited liability partnership has been transacting business in this state without filing notice for a period of one (1) year or more, then the secretary of state shall also require that the foreign registered limited liability partnership submit a confirmation of good standing relative to such foreign registered limited liability partnership.



§ 61-1-1005 - Professional registered limited liability partnerships.

Notwithstanding any other law, a partnership engaged in the rendering of professional services may register as a registered limited liability partnership subject to the laws and regulations governing the provision of professional services by partnerships and such other terms and conditions imposed by its governing professional licensing authority. Nothing in this section shall affect the authority of professional licensing authorities, including the state supreme court, to regulate the practice of the professions.



§ 61-1-1006 - Certificate of existence.

(a) Any person may apply to the secretary of state to furnish a certificate of existence for a domestic registered limited liability partnership or a certificate of registration for a foreign registered limited liability partnership registered to transact business in this state.

(b) A certificate of existence or registration sets forth:

(1) The domestic registered limited liability partnership's name or the foreign registered limited liability partnership's name used in this state;

(2) That:

(A) The domestic registered limited liability partnership is a limited liability partnership registered under the laws of this state, and the effective date of the filing of its initial application for registration as a registered limited liability partnership; or

(B) The foreign registered limited liability partnership is a limited liability partnership registered to transact business in this state;

(3) That all fees, taxes and penalties owed to this state have been paid, if:

(A) Payment is reflected in the records of the secretary of state or the department of revenue; and

(B) Nonpayment affects the registration of the domestic or foreign registered limited liability partnership;

(4) Whether or not the registration of a domestic or foreign registered limited liability partnership as such remains effective;

(5) That the certificate of existence or registration is effective as of the date of the issuance of the certificate; and

(6) Other facts of record in the office of the secretary of state that may be requested by the applicant.

(c) Subject to any qualifications stated in the certificate, a certificate of existence or registration issued by the secretary of state may be relied upon as conclusive evidence that the domestic or foreign registered limited liability partnership is registered as a domestic registered limited liability partnership or is registered to transact business in this state as a foreign registered limited liability partnership and is in good standing as far as the records of the secretary of state show.






Part 12 - Miscellaneous Provisions

§ 61-1-1201 - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



§ 61-1-1202 - Short title.

This chapter may be cited as the "Uniform Partnership Act."



§ 61-1-1203 - Severability clause.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



§ 61-1-1204 - Effective date.

This chapter takes effect on January 1, 2002, the public welfare requiring it.



§ 61-1-1205 - Repeals.

Effective January 1, 2002, the following acts and parts of acts are repealed: §§ 61-1-101 through and including 61-1-142 of the Uniform Partnership Act as enacted in this state, as amended and in effect immediately before January 1, 2002.



§ 61-1-1206 - Applicability.

(a) Before January 1, 2002, this chapter governs only a partnership formed:

(1) After January 1, 2002, unless that partnership is continuing the business of a dissolved partnership under § 61-1-129 of the prior Uniform Partnership Act; and

(2) Before January 1, 2002, that elects, as provided by subsection (c), to be governed by this chapter.

(b) After January 1, 2002, this chapter governs all partnerships.

(c) Before January 1, 2002, a partnership voluntarily may elect, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by this chapter. The provisions of this chapter relating to the liability of the partnership's partners to third parties apply to limit those partners' liability to a third party who had done business with the partnership within one (1) year preceding the partnership's election to be governed by this act, only if the third party knows or has received a notification of the partnership's election to be governed by this chapter.



§ 61-1-1207 - Savings clause.

This chapter does not affect an action or proceeding commenced or right accrued before this chapter takes effect.



§ 61-1-1208 - Filing fees.

(a) Notwithstanding any other provision of this chapter to the contrary, the secretary of state shall collect the following fees when the documents described in this subsection (a) are delivered to the secretary of state for filing: Click here to view image.

(b) Notwithstanding any other provision of this chapter to the contrary, the secretary of state shall collect a fee of twenty dollars ($20.00) each time process is served on the secretary of state under chapter 1 of this title. The party to a proceeding causing service of process is entitled to recover this fee as costs if such party prevails in the proceeding.

(c) Notwithstanding any other provision of this chapter to the contrary, the secretary of state shall collect a fee of twenty dollars ($20.00) for copying all filed documents relating to a domestic or foreign limited liability partnership. All such copies will be certified or validated by the secretary of state.

(d) If any statement described in § 61-1-105 is required or permitted by any section in this chapter to be filed in the office of the register of deeds in any county in Tennessee, the register of deeds shall charge the fees specified in § 8-21-1001.

(e) Notwithstanding any other provision of this chapter to the contrary, the secretary of state shall collect a fee of twenty dollars ($20.00) for copying all filed documents relating to a domestic or foreign limited liability partnership or partnership. All such copies will be certified or validated by the secretary of state. A certificate attached or certification affixed to a copy of a document filed by the secretary of state, bearing the secretary of state's signature (which may be in facsimile) and the seal of this state, is conclusive evidence that the original document is on file with the secretary of state.









Chapter 2 - Revised Uniform Limited Partnership Act

Part 1 - General Provisions

§ 61-2-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Certificate of limited partnership" means the certificate referred to in § 61-2-201, and the certificate as amended;

(2) "Confirmation of good standing" means confirmation by the commissioner of revenue issued through electronic communication to the secretary of state or a certificate of tax clearance that at the time such confirmation is issued a limited partnership or a foreign limited partnership is current on all taxes and penalties to the satisfaction of the commissioner;

(3) "Contribution" means any cash, property, services rendered or a promissory note or other binding obligation to contribute cash or property or to perform services, which a partner contributes to a limited partnership in his capacity as a partner;

(4) "Court of record" means a court of equity jurisdiction in the county where the partnership maintains its registered office, or if it maintains no registered office in any county, then in a court of equity jurisdiction in Davidson County;

(5) "Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner as provided in § 61-2-402;

(6) "Foreign limited partnership" includes a partnership formed under the laws of any jurisdiction other than the state of Tennessee and having as partners one (1) or more general partners and one (1) or more limited partners;

(7) "General partner" means a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and is so named in the certificate of limited partnership or similar instrument under which the limited partnership is organized, if so required;

(8) "Limited partner" means a person who has been admitted to a limited partnership as a limited partner as provided in §§ 61-2-201 and 61-2-301, or, in the case of a foreign limited partnership, in accordance with the laws of the jurisdiction under which the limited partnership is organized, if so required;

(9) "Limited partnership" and "domestic limited partnership" mean a partnership formed by two (2) or more persons under the laws of the state of Tennessee, and having one (1) or more general partners and one (1) or more limited partners;

(10) "Liquidating trustee" means a person, other than a general partner, but including a limited partner, carrying out the winding up of a limited partnership;

(11) "Partner" means a limited or general partner;

(12) "Partnership agreement" means any agreement, written or oral, of the partners as to the affairs of a limited partnership and the conduct of its business. A written partnership agreement:

(A) May provide that a person shall be admitted as a limited partner of a limited partnership, or shall become an assignee of a partnership interest or other rights or powers of a limited partner to the extent assigned, and shall become bound by the partnership agreement:

(i) If such person (or a representative authorized by such person orally, in writing or by other action such as payment for a partnership interest) executes the partnership agreement or any other writing evidencing the intent of such person to become a limited partner or assignee; or

(ii) Without such execution, if such person (or a representative authorized by such person orally, in writing or by other action such as payment for a partnership interest) complies with the conditions for becoming a limited partner or assignee as set forth in the partnership agreement or any other writing and requests (orally, in writing or by other action such as payment for a partnership interest) that the records of the limited partnership reflect such admission or assignment; and

(B) Shall not be unenforceable by reason of its not having been signed by a person being admitted as a limited partner or becoming an assignee as provided in subdivision (12)(A), or by reason of its having been signed by a representative as provided in this title;

(13) "Partnership interest" means a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets;

(14) "Person" means a natural person, a foreign or domestic partnership (whether general or limited), trust, estate, association, corporation, custodian, nominee or any other individual or entity in its own or any representative capacity; and

(15) "Tax clearance for termination or withdrawal" means confirmation by the commissioner of revenue issued through electronic communication to the secretary of state or a certificate of tax clearance that a limited partnership or a foreign limited partnership has filed all applicable reports, including, but not limited to, a final report, and has paid all fees, penalties and taxes as required by the revenue laws of this state.



§ 61-2-102 - Name of partnership.

The name of each limited partnership as set forth in its certificate of limited partnership:

(1) Shall contain the words "Limited Partnership" or the abbreviation "L.P.";

(2) May contain the words "association," "club," "company," "foundation," "fund," "institute," "society," "union," "syndicate," "limited," "trust," or abbreviations of like import, but shall not contain the words "corporation" or "incorporated" or abbreviations of like import;

(3) May contain the name of a partner; and

(4) (A) Except as authorized by subdivision (4)(B), must be such as to distinguish it upon the records of the secretary of state from the respective names of or for every other entity, whether true, assumed, reserved or registered, to the extent the use or reservation of such names is evidenced by a filing with the secretary of state under applicable law;

(B) A limited partnership, or person acting on behalf of a limited partnership not yet registered, may apply to the secretary of state for authorization to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subdivision (4)(A). The secretary of state shall authorize use of the indistinguishable name applied for, if:

(i) The person holding the right to use the previously filed name described in subdivision (4)(A) consents to the use in writing and submits an undertaking, in a form satisfactory to the secretary of state, to cancel its reservation of such name or change such name to a name that is distinguishable upon the records of the secretary of state from the name of the applicant;

(ii) The applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state; or

(iii) The person holding the right to use the previously filed name described in subdivision (4)(A) consents in writing to the use of such name by the applicant, and both the other person and the applicant consent in a form satisfactory to the secretary of state to use the same registered agent.



§ 61-2-103 - Reservation of name.

(a) The exclusive right to the use of a name may be reserved by:

(1) Any person intending to organize a limited partnership under this chapter and to adopt that name;

(2) Any domestic limited partnership or any foreign limited partnership registered in the state of Tennessee which, in either case, intends to adopt that name;

(3) Any foreign limited partnership intending to register in the state of Tennessee and to adopt that name; and

(4) Any person intending to organize a foreign limited partnership and intending to have it registered in the state of Tennessee and to adopt that name.

(b) The reservation of a specified name shall be made by a person filing with the secretary of state an application, executed by the applicant, which may be either a signed copy, specifying the name to be reserved and the name and address of the applicant. If the secretary of state finds that the name applied for meets the requirements of § 61-2-102 and is available for use by a domestic or foreign limited partnership, he shall reserve the name for the applicant's exclusive use for a nonrenewable four-month period. The right to the exclusive use of a reserved name may be transferred to any other person by filing with the secretary of state a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be cancelled by filing with the secretary of state a notice, executed by the applicant or transferee, specifying the name reservation to be cancelled and the name and address of the applicant or transferee.



§ 61-2-104 - Registered office -- Registered agent.

(a) Each limited partnership must continuously maintain in the state of Tennessee:

(1) A registered office, which may but need not be a place of its business in the state of Tennessee; and

(2) A registered agent, which agent may be either an individual resident of the state of Tennessee whose business office is identical with the limited partnership's registered office, or a domestic corporation or a foreign corporation authorized to transact business in the state of Tennessee having a business office identical with such registered office.

(b) A limited partnership may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth:

(1) The name of the limited partnership;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of the new registered office and zip code for such office, and the county in which the office is located;

(4) The name of its current registered agent;

(5) If the current registered agent is to be changed, the name of the new registered agent; and

(6) That after the change or changes are made, the street address of its registered office and the business office of its registered agent will be identical.

(c) If a registered agent changes the street address of his business office, he may change the street address of the registered office of any limited partnership for which he is the registered agent by notifying the limited partnership in writing of the change and signing (either manually or in facsimile) and delivering to the secretary of state for filing a statement that complies with the requirements of subsection (b) and recites that the limited partnership has been notified of the change.

(d) A registered agent may resign his agency appointment by signing and filing with the secretary of state an original statement of resignation accompanied by his certification that he has mailed a copy thereof to the principal office of the limited partnership by certified mail. The statement may include a statement that the registered office is also discontinued. The agency appointment is terminated, and the registered office discontinued if so provided, on the date on which the statement is filed by the secretary of state.

(e) If a registered agent resigns or is unable to perform his duties, the designating limited partnership shall promptly designate another registered agent to the end that it shall at all times have a registered agent in this state.



§ 61-2-105 - Service on partnership generally.

(a) A limited partnership's registered agent is the limited partnership's agent for service of process, notice or demand required or permitted by law to be served on the limited partnership.

(b) Whenever a domestic or foreign limited partnership authorized to do business in this state fails to appoint or maintain a registered agent in this state, whenever its registered agent cannot be found with reasonable diligence, whenever a foreign limited partnership shall transact business or conduct affairs in this state without first submitting an application for registration with the secretary of state, or whenever the registration of a foreign limited partnership shall have been cancelled, then the secretary of state shall be an agent of such limited partnership upon whom any such process, notice or demand may be served.

(c) Whenever a domestic or foreign limited partnership authorized to do business in this state is an employer within the meaning of the Workers' Compensation Law, compiled in title 50, chapter 6, and such limited partnership is, for the purpose of such workers' compensation, self-insured or a part of a self-insurance pool as provided in title 50, chapter 6, part 4, such limited partnership shall, for workers' compensation actions only, be required to appoint the commissioner of commerce and insurance and his chief deputy, or their successors, as its true and lawful attorneys upon either of whom all lawful process in any such action or legal proceeding may be served, as is required of insurance companies by § 56-2-103.

(d) This section does not prescribe the only means, or necessarily the required means, of serving a limited partnership.



§ 61-2-106 - Service on secretary of state.

(a) Service on the secretary of state, when the secretary of state is an agent for a domestic or foreign limited partnership as provided in § 61-2-105(b), of any process, notice or demand shall be made by delivering to the secretary of state the original and one (1) copy of such process, notice or demand, duly certified by the clerk of the court in which the suit or action is pending or brought, together with the proper fee. A statement which identifies which of the grounds (as listed in § 61-2-105(b)), for service on the secretary of state is applicable, must be included. The secretary of state shall endorse the time of receipt upon the original and copy and immediately shall send the copy, along with a written notice that service of the original was also made, by registered or certified mail, with return receipt requested, addressed to such limited partnership at its registered office or principal office (or designated alternative mailing address) as shown in the records on file in the secretary of state's office or as shown in the official registry of the state or country in which such limited partnership is formed. If none of the previously mentioned addresses are available to the secretary of state, service may be made to any one (1) of the general partners at the address set forth in the certificate of limited partnership. The secretary of state may require the plaintiff (or complainant as the case may be) or the plaintiff's attorney to furnish the latter address.

(b) The refusal or failure of such limited partnership to accept delivery of the registered or certified mail provided for in subsection (a), or the refusal or failure to sign the return receipt, shall not affect the validity of such service, and any such limited partnership refusing or failing to accept delivery of such registered or certified mail shall be charged with knowledge of the contents of any process, notice or demand contained therein.

(c) When the registered or certified mail return receipt is received by the secretary of state or when a limited partnership refuses or fails to accept delivery of the registered or certified mail and it is returned to the secretary of state, the secretary of state shall forward the receipt or such refused or undelivered mail to the clerk of the court in which the suit or action is pending, together with the original process, notice or demand, a copy of the notice the secretary of state sent to the defendant limited partnership and the affidavit setting forth compliance with this section. Upon receipt thereof, the clerk shall copy the affidavit on the rule docket of the court and shall mark it, the receipt or refused or undelivered mail, and the copy of notice as of the day received and place them in the file of the suit or action where the process and pleadings are kept, and such receipt or refused or undelivered mail, affidavit and copy of notice shall be and become a part of the technical record in the suit or action, and thereupon service on the defendant shall be complete. Service made under this section shall have the same legal force and validity as if the service had been made personally in this state.

(d) Subsequent pleadings or papers permitted or required to be served on such defendant domestic or foreign limited partnership may be served on the secretary of state as agent for such defendant limited partnership in the same manner, at the same cost and with the same effect as process, notice or demand are served on the secretary of state as agent for such defendant limited partnership under this section.

(e) No appearance shall be required in the suit or action by the defendant domestic or foreign limited partnership nor shall any judgment be taken against the domestic or foreign limited partnership in less than one (1) month after the date service is completed under this section.

(f) The secretary of state shall keep a record of all processes, notices and demands served upon the secretary of state under this section, which record shall include the time of such service and the action with reference thereto.



§ 61-2-107 - Business permitted.

A limited partnership may carry on any business that a partnership without limited partners may carry on, unless otherwise prohibited by law.



§ 61-2-108 - Rights and obligations of partner.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume one (1) or more specific obligations of, provide collateral for, and transact other business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.



§ 61-2-109 - Indemnification of partner -- Advancement of expenses.

(a) (1) Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a limited partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever if:

(A) He conducted himself in good faith;

(B) He reasonably believed:

(i) In the case of conduct in his official capacity with the partnership, that his conduct was in its best interests; and

(ii) In all other cases, that his conduct was at least not opposed to its best interests; and

(C) In the case of any criminal proceeding, he had no reasonable cause to believe his conduct was unlawful.

(2) The termination of a proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the partner did not meet the standard of conduct described in this section.

(b) Unless limited by its partnership agreement, a partnership shall indemnify a partner who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which he is a party because he is or was a partner of the partnership against reasonable expenses incurred by him in connection with the proceeding.

(c) (1) A partnership may pay for or reimburse the reasonable expenses incurred by a partner who is a party to a proceeding in advance of final disposition of the proceeding if:

(A) The partner furnishes the partnership with a written affirmation of his good faith belief that he has met the standard of conduct described in subsection (a);

(B) The partner furnishes the partnership with a written undertaking, executed personally or on his behalf, to repay the advance if it is ultimately determined that he is not entitled to indemnification; and

(C) A determination is made that the facts then known to those making the determination would not preclude indemnification under this section;

(2) The undertaking required by subdivision (c)(1)(B) must be an unlimited general obligation of the partner but need not be secured and may be accepted without reference to financial ability to make repayment; and

(3) Determinations and authorizations of payments under this section shall be made in the manner specified in subsection (e).

(d) Unless the partnership agreement provides otherwise, a partner of the partnership who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court, after giving any notice the court considers necessary may order indemnification if it determines:

(1) That the partner is entitled to mandatory indemnification under subsection (b), in which case the court shall also order the partnership to pay the partner's reasonable expenses incurred to obtain court-ordered indemnification; or

(2) The partner is fairly and reasonably entitled to indemnification in view of all of the relevant circumstances, whether or not he is entitled to mandatory indemnification under subsection (b).

(e) (1) A partnership may not indemnify a partner under subsection (a) unless authorized in the specific case after a determination has been made that indemnification of the partner is permissible in the circumstances because he has met the standard of conduct set forth in subsection (a).

(2) The determination shall be made:

(A) By the general partners by majority vote of a quorum consisting of partners not at the time parties to the proceeding;

(B) If a quorum cannot be obtained under subdivision (e)(2)(A), by majority vote of a committee duly designated by the general partners (in which designation partners who are parties may participate), consisting solely of two (2) or more partners not at the time parties to the proceeding;

(C) By independent special legal counsel:

(i) Selected by the general partners or its committee in the manner prescribed in subdivision (e)(2)(A) or (e)(2)(B); or

(ii) If a quorum of the partners cannot be obtained under subdivision (e)(2)(A) and a committee cannot be designated under subdivision (e)(2)(B), selected by majority vote of the general partners (in which selection partners who are parties may participate); or

(D) By the limited partners, but those who are at the time parties to the proceeding may not vote on the determination.

(3) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subdivision (e)(2)(C) to select counsel.

(f) Unless the partnership agreement provides otherwise:

(1) A limited partner of the partnership who is not a general partner is entitled to mandatory indemnification under subsection (b), and is entitled to apply for a court-ordered indemnification under subsection (d), in each case to the same extent as a general partner;

(2) The partnership may indemnify and advance expenses under this part to an officer, employee or agent of the partnership who is not a partner to the same extent as to a partner; and

(3) A partnership may also indemnify and advance expenses to an officer, employee or agent who is not a partner to the extent, consistent with public policy, that may be provided by its partnership agreement, general or specific action of its partners or contract.

(g) A partnership may purchase and maintain insurance on behalf of an individual who is or was a partner, officer, employee or agent of the partnership, or who, while a partner, officer, employee or agent of the partnership, is or was serving at the request of the corporation as a partner, officer, trustee, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise, against the liability asserted against or incurred by him in that capacity or arising from his status as a partner, officer, employee or agent, whether or not the partnership would have power to indemnify him against the same liability under this section.

(h) (1) The indemnification and advancement of expenses granted pursuant to, or provided by, this section shall not be deemed exclusive of any other rights to which a partner, officer, employee or agent seeking indemnification or advancement of expenses may be entitled, whether contained in this section, the partnership agreement, action of partners or an agreement providing for such indemnification; provided, however, that no indemnification may be made to or on behalf of any person if a judgment or other final adjudication adverse to the person establishes his liability:

(A) For any breach of the duty of loyalty to the partnership or its partners;

(B) For acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or

(C) For any distribution made in violation of the partnership agreement or any section of this chapter.

(2) This part does not limit a partnership's power to pay or reimburse expenses incurred by a partner, officer, employee or agent in connection with his appearance as a witness in a proceeding at a time when he has not been made a named defendant or respondent to the proceeding.






Part 2 - Certificate of Limited Partnership

§ 61-2-201 - Execution required.

(a) In order to form a limited partnership, one (1) or more persons, but not less than all of the general partners, must execute a certificate of limited partnership. A certificate of limited partnership shall be filed with the secretary of state and set forth:

(1) The name of the limited partnership;

(2) The street address and zip code of the limited partnership's initial registered office, the county in which the office is located, and the name of its initial registered agent at that office as required to be maintained by § 61-2-104;

(3) The street address and zip code of the principal office of the limited partnership (and a mailing address such as a post office box if the United States postal service does not deliver to the principal office);

(4) The name and the business, residence or mailing address of each general partner; and

(5) Any other matters not inconsistent with the partnership agreement which the partners determined to include therein.

(b) The partnership agreement shall not be filed.

(c) A limited partnership is formed at the time of the filing of the initial certificate of limited partnership with the secretary of state or at any later date or time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section. A limited partnership shall have a term of fifty (50) years unless the certificate of limited partnership provides otherwise.



§ 61-2-202 - Amendment generally.

(a) A certificate of limited partnership is amended by filing a certificate of amendment thereto with the secretary of state. A certificate of amendment shall set forth:

(1) The name of the limited partnership; and

(2) The amendment to the certificate.

(b) A general partner who becomes aware that any statement in a certificate of limited partnership was false when made, or that any matter described in a certificate of limited partnership has changed, making the certificate false in any material respect, shall promptly amend the certificate.

(c) Notwithstanding the requirements of subsection (b), no later than sixty (60) days after the happening of any of the following events, an amendment to a certificate of limited partnership reflecting the occurrence of the event or events shall be filed by a general partner:

(1) The admission of a new general partner;

(2) The withdrawal of a general partner; or

(3) A change in the name of the limited partnership or a change in the address of the limited partnership's principal office.

(d) A change in the address of the registered office or a change in the name of the registered agent of the limited partnership can be made by filing a certificate of amendment pursuant to this section or by filing a statement of change pursuant to § 61-2-104(b) and (c). The change must be filed no later than sixty (60) days after the registered office or registered agent changes.

(e) A certificate of limited partnership may be amended at any time for any other proper purpose that the general partners may determine.

(f) Unless otherwise provided in this chapter or in the certificate of amendment, a certificate of amendment shall be effective at the time of its filing with the secretary of state.

(g) If, after the dissolution of a limited partnership, but prior to the filing of a certificate of cancellation as provided in § 61-2-203:

(1) A certificate of limited partnership has been amended to reflect the withdrawal of all general partners of a limited partnership, the certificate of limited partnership shall be amended to set forth the name and the business, residence or mailing address of each person winding up the limited partnership's affairs, each of whom shall execute and file such certificate of amendment, and each of whom shall not be subject to liability as a general partner by reason of such amendment; or

(2) A person shown on a certificate of limited partnership as a general partner is not winding up the limited partnership's affairs, the certificate of limited partnership shall be amended to add the name and the business, residence or mailing address of each person winding up the limited partnership's affairs, each of whom shall execute and file such certificate of amendment, and each of whom shall not be subject to liability as a general partner by reason of such amendment.



§ 61-2-203 - Cancellation generally -- Continuation of limited partnership after cancellation of certificate.

(a) A certificate of limited partnership shall be cancelled upon the dissolution and the completion of winding up of the limited partnership or at any other time there are no limited partners.

(b) A certificate of cancellation shall be filed with the secretary of state and set forth:

(1) The name of the limited partnership;

(2) The date of filing of its certificate of limited partnership;

(3) The reason for filing the certificate of cancellation;

(4) The future effective date or time (which shall be a date or time certain) of cancellation if it is not to be effective upon the filing of the certificate; and

(5) Any other information which the person filing the certificate of cancellation determines necessary to include.

(c) The secretary of state shall file the certificate of cancellation if the secretary of state finds that the certificate of cancellation:

(1) Complies with subsection (b); and

(2) Is accompanied by a tax clearance for termination or withdrawal relative to such limited partnership; provided, however, that a confirmation of good standing shall be required in lieu of the tax clearance for termination or withdrawal if the limited partnership indicates in the certificate of cancellation that the limited partnership is converting to another entity type.



§ 61-2-204 - Execution generally.

(a) Each certificate required by this part to be filed with the secretary of state shall be executed in the following manner:

(1) An initial certificate of limited partnership must be signed by all general partners;

(2) A certificate of amendment must be signed by at least one (1) general partner and by each other general partner designated in the certificate of amendment as a new general partner, but if the certificate of amendment reflects the withdrawal of a general partner as a general partner, it need not be signed by that former general partner;

(3) A certificate of cancellation must be signed by all general partners or, if the general partners are not winding up the limited partnership's affairs, then by all liquidating trustees; provided, however, that if the limited partners are winding up the limited partnership's affairs, a certificate of cancellation need be signed only by a majority of the limited partners;

(4) If a domestic limited partnership is filing a certificate of merger, the certificate of merger must be signed by at least one (1) general partner of the domestic limited partnership, or if the certificate of merger is being filed by an other business entity (as defined in § 61-2-211(a)), the certificate of merger must be signed by a person authorized by such other business entity; and

(5) All other certificates must be signed by at least one (1) general partner.

(b) Unless otherwise provided in the partnership agreement, any person may sign any certificate or amendment thereof or enter into a partnership agreement or amendment thereof by an agent, including an attorney-in-fact. An authorization, including a power of attorney, to sign any certificate or amendment thereof or to enter into a partnership agreement or amendment thereof must be in writing, but need not be sworn to, verified or acknowledged, and need not be filed in the office of the secretary of state, but if in writing, must be retained by a general partner.

(c) The execution of a certificate by a general partner constitutes an oath or affirmation, under the penalties of perjury, that, to the best of the general partner's knowledge and belief, the facts stated therein are true.



§ 61-2-205 - Execution, amendment, or cancellation by court order.

(a) If a person required by § 61-2-204 to execute any certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition a court of record to direct the execution of the certificate. If the court finds that the execution of the certificate is proper and that any person so designated has failed or refused to execute the certificate, it shall order the secretary of state to record an appropriate certificate.

(b) If a person required to execute a partnership agreement, amendment or cancellation thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the court of record to direct the execution of the partnership agreement, amendment or cancellation thereof. If the court finds that the partnership agreement, amendment or cancellation thereof should be executed and that any person so designated has failed or refused to do so, it shall enter an order granting appropriate relief.



§ 61-2-206 - Filing -- Recording -- Fee.

(a) The original signed copy of the certificate of limited partnership and of any certificate of amendment or cancellation (or of any judicial decree of amendment or cancellation) and of any certificate of merger or consolidation and of any restated certificate shall be filed with the secretary of state in accordance with part 11 of this chapter.

(b) Each certificate required by this part to be filed with the secretary of state shall also be recorded in the office of the register of deeds in the county in which the limited partnership is to have its principal office if such principal office is in Tennessee; provided, however, that when such certificate is filed by the secretary of state, the matters covered by such certificate shall be effective as stated therein, and a copy of such certificate certified by the secretary of state shall be conclusive evidence of the matters covered therein. The register of deeds may charge five dollars ($5.00) plus fifty cents (50cent(s)) per page in excess of five (5) pages for such filing.



§ 61-2-207 - Liability for false statement.

(a) If any certificate of limited partnership or certificate of amendment or cancellation contains a materially false statement, one who suffers loss by reasonable reliance on the statement may recover damages for the loss from:

(1) Any general partner who executes the certificate and knew or should have known the statement to be false in any material respect at the time the certificate was executed; and

(2) Any general partner who thereafter knows that any arrangement or other fact described in the certificate is false in any material respect or has changed, making the statement false in any material respect, if that general partner had sufficient time to amend or cancel the certificate, or to file a petition for its amendment or cancellation, before the statement was reasonably relied upon.

(b) No general partner shall have any liability for failing to cause the amendment or cancellation of a certificate to be filed or failing to file a petition for its amendment or cancellation pursuant to subsection (a) if the certificate of amendment, certificate of cancellation or petition is filed within ninety (90) days of when that general partner knew or should have known that the statement in the certificate was false in any material respect.



§ 61-2-208 - Notice.

The fact that a certificate of limited partnership is on file with the secretary of state is notice that the partnership is a limited partnership and is notice of all other facts set forth therein which are required to be set forth in a certificate of limited partnership by § 61-2-201(a)(1)-(4) and by § 61-2-202(g).



§ 61-2-209 - Delivery to partners.

Upon the return by the secretary of state pursuant to § 61-2-1106 of a certificate marked "Filed," the general partners shall promptly deliver or mail a copy of the certificate to each limited partner, if the partnership agreement so requires.



§ 61-2-210 - Integration and restatement.

(a) A limited partnership may, whenever desired, integrate into a single instrument all of the provisions of its certificate of limited partnership which are then in effect and operative as a result of there having theretofore been filed with the secretary of state one (1) or more certificates or other instruments pursuant to any of the sections referred to in this part, and it may at the same time also further amend its certificate of limited partnership by adopting a restated certificate of limited partnership.

(b) If the restated certificate of limited partnership merely restates and integrates but does not further amend the initial certificate of limited partnership, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this part, it shall be designated in its heading as a "Restated Certificate of Limited Partnership" and shall be executed by a general partner, but if the restated certificate reflects the withdrawal of a general partner as a general partner, such restated certificate of limited partnership need not be signed by that former general partner, and shall be filed as required by § 61-2-206 with the secretary of state. If the restated certificate restates and integrates and also further amends in any respect the certificate of limited partnership, as theretofore amended or supplemented, it shall be designated in its heading as an "Amended and Restated Certificate of Limited Partnership" and shall be executed by at least one (1) general partner, and by each other general partner designated in the restated certificate of limited partnership as a new general partner, and filed as required by § 61-2-206 with the secretary of state.

(c) A restated certificate of limited partnership shall state the limited partnership's present name and the date of filing of its original certificate of limited partnership with the secretary of state and the future effective date or time (which shall be a date or time certain), of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If the restated certificate only restates and integrates and does not further amend the limited partnership's certificate of limited partnership as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well. A restated certificate of limited partnership must contain all the information required in the original certificate of limited partnership as set out in § 61-2-201, except that the current instead of the initial registered agent and registered office must be stated.

(d) Upon the filing of the restated certificate of limited partnership with the secretary of state, or upon the future effective date or time of a restated certificate of limited partnership as provided for therein, the initial certificate of limited partnership, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of limited partnership, including any further amendment or changes made thereby, shall be the certificate of limited partnership of the limited partnership, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of limited partnership shall be subject to any other provisions of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.



§ 61-2-211 - Merger.

(a) As used in this section, "other business entity" means a corporation, limited liability company, business trust or association, a real estate investment trust, a common law trust, or an unincorporated business, including a partnership (whether general or limited, but excluding a domestic limited partnership).

(b) (1) Pursuant to an agreement of merger, a domestic limited partnership may merge with or into one (1) or more domestic limited partnerships or other business entities formed or organized under the laws of the state of Tennessee or any other state or the United States or any foreign country or other foreign jurisdiction, with such domestic limited partnership or other business entity as the agreement shall provide being the surviving or resulting domestic limited partnership or other business entity. Unless otherwise provided in the partnership agreement, a merger shall be approved by each domestic limited partnership which is to merge:

(A) By all general partners; and

(B) By the limited partners or, if there is more than one (1) class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than fifty percent (50%) of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(2) Notwithstanding prior approval, an agreement of merger may be terminated prior to filing of a certificate of merger with the secretary of state or amended pursuant to a provision for such termination or amendment contained in the agreement of merger.

(c) If a domestic limited partnership is merging under this section, the domestic limited partnership or other business entity surviving or resulting in or from the merger shall file a certificate of merger in the office of the secretary of state. The certificate of merger shall state:

(1) The name, jurisdiction and date of formation or organization of each of the domestic limited partnerships or other business entities which is to merge;

(2) That an agreement of merger has been approved and executed by each of the domestic limited partnerships or other business entities which is to merge;

(3) The name of the surviving or resulting domestic limited partnership or other business entity;

(4) The future effective date or time (which shall be a date or time certain and which shall comply with § 61-2-1104(b)) of the merger if it is not to be effective upon the filing of the certificate of merger;

(5) That the agreement of merger is on file at a place of business of the surviving or resulting domestic limited partnership or other business entity, and shall state the address of such entity;

(6) That a copy of the agreement of merger will be furnished by the surviving or resulting domestic limited partnership or other business entity, on request and without cost, to any partner of any domestic limited partnership or any person holding an interest in any other business entity which is to merge; and

(7) If the surviving or resulting entity is not a domestic limited partnership or corporation organized under the laws of the state of Tennessee a statement that such surviving or resulting other business entity agrees that it may be served with process in the state in any action, suit or proceeding for the enforcement of any obligation of any domestic limited partnership which is to merge, irrevocably appointing the secretary of state as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the secretary of state. In the event of service hereunder upon the secretary of state, the procedures set forth in § 61-2-106 shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the secretary of state with the address specified in the certificate of merger provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the secretary of state, and the secretary of state shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 61-2-106.

(d) Unless a future effective date or time pursuant to § 61-2-1104(b) is provided in a certificate of merger, in which event a merger shall be effective at any such future effective date or time, a merger shall be effective upon the filing in the office of the secretary of state of a certificate of merger.

(e) A certificate of merger shall act as a certificate of cancellation for a domestic limited partnership which is not the surviving or resulting entity in the merger.

(f) When any merger has become effective under this section, for all purposes of the laws of the state, all of the rights, privileges and powers of each of the domestic limited partnerships and other business entities that have merged, and all property, real, personal and mixed, and all debts due to any of the domestic limited partnerships and other business entities, as well as all other things and causes of action belonging to each of such domestic limited partnerships and other business entities, shall be vested in the surviving or resulting domestic limited partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited partnership or other business entity as they were of each of the domestic limited partnerships and other business entities that have merged, and the title to any real property vested by deed or otherwise in any of such domestic limited partnerships and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of the domestic limited partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the domestic limited partnerships and other business entities that have merged shall thenceforth attach to the surviving or resulting domestic limited partnership or other business entity, and may be enforced against it to the same extent as if the debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger of a domestic limited partnership, including a domestic limited partnership which is not the surviving or resulting entity in the merger, shall not require such domestic limited partnership to wind up its affairs under § 61-2-803 or pay its liabilities and distribute its assets under § 61-2-804.

(g) Each certificate of merger required by this part to be filed with the secretary of state shall also be recorded in the office of the register of deeds in the county in which the limited partnership is to have its principal office and in each county in which a limited partnership which is a party to such merger had its principal office; provided, that when such certificate is filed by the secretary of state, the matters covered by such certificate shall be effective as stated therein, and a copy of such certificate certified by the secretary of state shall be conclusive evidence of the matters covered therein. The register of deeds may charge five dollars ($5.00) plus fifty cents (50cent(s)) per page in excess of five (5) pages for such filing.






Part 3 - Limited Partners

§ 61-2-301 - Admission of limited partners.

(a) In connection with the formation of a limited partnership, a person acquiring a partnership interest as a limited partner is admitted as a limited partner of the limited partnership upon the latter to occur of:

(1) The formation of the limited partnership; or

(2) The time provided in and upon compliance with the partnership agreement or, if the partnership agreement does not so provide, when the person's admission is reflected in the records of the limited partnership.

(b) After the formation of a limited partnership, a person acquiring a partnership interest as a limited partner is admitted as a limited partner of the limited partnership:

(1) In the case of a person acquiring a partnership interest directly from the limited partnership, at the time provided in and upon compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the consent of all partners and when the person's admission is reflected in the records of the limited partnership; or

(2) In the case of an assignee of a partnership interest, as provided in § 61-2-704 and at the time provided in and upon compliance with the partnership agreement or, if the partnership agreement does not so provide, when any such person's permitted admission is reflected in the records of the limited partnership.



§ 61-2-302 - Liability for obligations -- Control of business.

(a) Except as provided in subsection (d), a limited partner is not liable for the obligations of a limited partnership, unless he is also a general partner or, in addition to the exercise of his rights and powers as a limited partner, he participates in the control of the business. However, if the limited partner does participate in the control of the business, he is liable only to persons who transact business with the limited partnership reasonably believing, based upon the limited partner's conduct, that the limited partner is a general partner.

(b) A limited partner does not participate in the control of the business within the meaning of subsection (a) by virtue of his possessing or exercising one (1) or more of the following powers or having or acting in one (1) or more of the following capacities:

(1) To be an independent contractor for or to transact business with, including being a contractor for, or to be an agent or employee of, the limited partnership or a general partner, or to be an officer, director or stockholder of a corporate general partner, or to be a partner of a partnership that is a general partner of the limited partnership, or to be a fiduciary or beneficiary of an estate or trust which is a general partner;

(2) To consult with or advise a general partner with respect to any matter, including the business of the limited partnership;

(3) To act as surety, guarantor or endorser for the limited partnership or a general partner, to guarantee or assume one (1) or more obligations of the limited partnership or a general partner, to borrow money from the limited partnership or a general partner, to lend money to the limited partnership or a general partner, or to provide collateral for the limited partnership or a general partner;

(4) To call, request or attend or participate at a meeting of the partners or the limited partners;

(5) To wind up a limited partnership pursuant to § 61-2-803;

(6) To take any action required or permitted by law to bring, pursue or settle or otherwise terminate a derivative action in the right of the limited partnership;

(7) To serve on a committee of the limited partnership or the limited partners;

(8) To act or cause the taking or refraining from the taking of any action, including by proposing, approving, consenting or disapproving, by voting or otherwise, with respect to one (1) or more of the following matters:

(A) The dissolution and winding up of the limited partnership or an election to continue the limited partnership or an election to continue the business of the limited partnership;

(B) The sale, exchange, lease, mortgage, assignment, pledge or other transfer of, or granting of a security interest in, any asset or assets of the limited partnership;

(C) The incurrence, renewal, refinancing or payment or other discharge of indebtedness by the limited partnership;

(D) A change in the nature of the business;

(E) The admission, removal or retention of a general partner;

(F) The admission, removal or retention of a limited partner;

(G) A transaction or other matter involving an actual or potential conflict of interest;

(H) An amendment to the partnership agreement or certificate of limited partnership;

(I) The merger of a limited partnership;

(J) In respect of a limited partnership which is registered as an investment company under the Investment Company Act of 1940, compiled in 15 U.S.C. § 80a-1 et seq., as amended, any matter required by the Investment Company Act of 1940, or the rules and regulations of the securities and exchange commission thereunder, to be approved by the holders of beneficial interests in an investment company, including the electing of directors or trustees of the investment company, the approving or terminating of investment advisory or underwriting contracts, and the approving of auditors;

(K) The indemnification of any partner or other person; or

(L) Such other matters as are stated in the partnership agreement or in any other agreement or in writing; or

(9) Any right or power granted or permitted to limited partners under this chapter and not specifically enumerated in this subsection (b).

(c) The enumeration in subsection (b) does not mean that the possession or exercise of any other powers or having or acting in other capacities by a limited partner constitutes participation by him in the control of the business of the limited partnership.

(d) A limited partner does not participate in the control of the business within the meaning of subsection (a) by virtue of the fact that all or any part of the name of such limited partner is included in the name of the limited partnership.

(e) This section does not create rights or powers of limited partners. Such rights and powers may be created only by a certificate of limited partnership, a partnership agreement or any other agreement, or other sections of this chapter.



§ 61-2-303 - Person believed to be limited partner.

(a) Except as provided in subsection (b), a person who makes a contribution to a partnership and erroneously but in good faith believes that he has become a limited partner in the partnership is not a general partner in the partnership and is not bound by its obligations by reason of making the contribution, receiving distributions from the partnership or exercising any rights of a limited partner, if, within a reasonable time after ascertaining the mistake:

(1) In the case of a person who wishes to be a limited partner, he causes, if applicable, a certificate of amendment withdrawing him as a general partner to be executed and filed with the office of the secretary of state and has his interest as a limited partner properly recorded, in the limited partnership's records as required by law and the partnership agreement;

(2) In the case of a person who wishes to withdraw from the partnership, he takes such action as may be necessary to withdraw.

(b) A person who makes a contribution under the circumstances described in subsection (a) is liable as a general partner to any third party who transacts business with the partnership prior to the occurrence of either of the events referred to in subsection (a):

(1) If such person knew or should have known either that no certificate has been filed or that the certificate inaccurately refers to him as a general partner; and

(2) If the third party actually believed in good faith that such person was a general partner at the time of the transaction, acted in reasonable reliance on such belief and extended credit to the partnership in reasonable reliance on the credit of such person.



§ 61-2-304 - Right to information.

(a) Any person shall have the right to examine the current list of the names and addresses of all general and limited partners of any partnership formed under this chapter at the registered office of the partnership during reasonable business hours, and, upon payment of reasonable costs of duplication, to make a copy thereof.

(b) Each limited partner has the right, subject to such reasonable standards (including standards governing what information and documents are to be furnished, at what time and location and at whose expense) as may be set forth in the partnership agreement or otherwise established by the general partners, to obtain from the general partners, from time to time, upon reasonable demand for any purpose reasonably related to the limited partner's interest as a limited partner:

(1) True and full information regarding the status of the business and financial condition of the limited partnership;

(2) Promptly after becoming available, a copy of the limited partnership's federal, state and local income tax returns for each year;

(3) A current list of the name and last known business, residence or mailing address of each partner;

(4) A copy of any written partnership agreement and certificate of limited partnership and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the partnership agreement and any certificate and all amendments thereto have been executed;

(5) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each partner and which each partner has agreed to contribute in the future, and the date on which each became a partner; and

(6) Other information regarding the affairs of the limited partnership as is just and reasonable.

(c) A general partner shall have the right to keep confidential from limited partners for such period of time as the general partner deems reasonable, any information which the general partner reasonably believes to be in the nature of trade secrets or other information the disclosure of which the general partner in good faith believes is not in the best interest of the limited partnership or could damage the limited partnership or its business or which the limited partnership is required by law or by agreement with a third party to keep confidential.

(d) A limited partnership may maintain its records in other than a written form if such form is capable of conversion into written form within a reasonable time.

(e) Any demand under this section shall be in writing and shall state the purpose of such demand.

(f) Any action to enforce any right arising under this section shall be brought in a court of record.






Part 4 - General Partners

§ 61-2-401 - Additional partners.

After the filing of a limited partnership's initial certificate of limited partnership, unless otherwise provided in the partnership agreement, additional general partners may be admitted only with the approval of all partners.



§ 61-2-402 - When person ceases to be partner.

(a) A person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

(1) The general partner withdraws from the limited partnership as provided in § 61-2-602;

(2) The general partner ceases to be a general partner of the limited partnership as provided in § 61-2-702;

(3) The general partner is removed as a general partner in accordance with the partnership agreement;

(4) Unless otherwise provided in the partnership agreement, or with the approval of all partners, the general partner:

(A) Makes an assignment for the benefit of creditors;

(B) Files a voluntary petition in bankruptcy;

(C) Is adjudged bankrupt or insolvent, or has entered against him an order for relief in any bankruptcy or insolvency proceeding;

(D) Files a petition or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation;

(E) Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against him in any proceeding of this nature; or

(F) Seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the general partner or of all or any substantial part of his properties;

(5) Unless otherwise provided in the partnership agreement, or with the approval of all partners, one hundred twenty (120) days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, the proceeding has not been dismissed, or if within ninety (90) days after the appointment without his consent or acquiescence of a trustee, receiver or liquidator of the general partner or of all or any substantial part of his properties, the appointment is not vacated or stayed, or within ninety (90) days after the expiration of any such stay, the appointment is not vacated;

(6) In the case of a general partner who is a natural person:

(A) His death; or

(B) The entry by a court of competent jurisdiction adjudicating him incompetent to manage his person or his property;

(7) In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust (but not merely the substitution of a new trustee);

(8) In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership;

(9) In the case of a general partner that is a corporation, the filing of a certificate of dissolution, or its equivalent, for the corporation or the revocation of its charter and the expiration of ninety (90) days after the date of notice to the corporation of administrative dissolution or revocation without a reinstatement of its charter; or

(10) Unless otherwise provided in the partnership agreement, or with the written consent of all partners in the case of a general partner that is an estate, the distribution by the fiduciary of the estate's entire interest in the limited partnership.

(b) A general partner who suffers an event that with the passage of the specified period becomes an event of withdrawal under subdivisions (a)(4), (5) or (9) shall notify each other general partner, or in the event that there is no other general partner, each limited partner, of the occurrence of the event within thirty (30) days after the date of its occurrence.



§ 61-2-403 - Rights and powers -- Liabilities.

(a) Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership without limited partners.

(b) Except as provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners. Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners.



§ 61-2-404 - Contributions -- Share of profits, etc.

A general partner of a limited partnership may make contributions to the limited partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner, and, except as provided in the partnership agreement, also has the rights and powers, and is subject to the restrictions, of a limited partner to the extent of his participation in the partnership as a limited partner.



§ 61-2-405 - Discharge of duties -- Liability.

(a) A general partner shall discharge his duties as a partner, including his duties as a member of a committee:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner he reasonably believes to be in the best interest of the partnership.

(b) In discharging his duties, a general partner is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

(1) One (1) or more officers or employees of the partnership whom the general partner reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, public accountants or other persons as to matters the general partner reasonably believes are within the person's professional or expert competence; or

(3) A committee of the partners of which he is not a member, if the general partner reasonably believes the committee merits confidence.

(c) The general partner is not acting in good faith if he has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d) A general partner is not liable for any action taken as a partner, or any failure to take any action, if he performed the duties of his office in compliance with this section.



§ 61-2-406 - Conflict of interest.

(a) A conflict of interest transaction is a transaction with the partnership in which a general partner of the partnership has a direct or indirect interest. A conflict of interest transaction is not voidable by the partnership solely because of the general partner's interest in the transaction if any one (1) of the following is true:

(1) The material facts of the transaction and the general partner's interest were disclosed or known to all the general partners and the transaction is authorized, approved or ratified by the affirmative vote of a majority of the general partners who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved or ratified under this section by a single general partner;

(2) The material facts of the transaction and the general partner's interest were disclosed or known to a committee of not less than three (3) partners, none of whom have a direct or indirect interest in the transaction, and such committee authorized, approved or ratified the transaction;

(3) The material facts of the transaction and the general partner's interest were disclosed or known to all disinterested partners and a majority of such disinterested partners authorized, approved or ratified the transaction; or

(4) The transaction was fair to the partnership.

(b) For purposes of this section, a general partner of the partnership has an indirect interest in a transaction if, but not only if, another entity in which he has a material financial interest or of which he is a director, officer, trustee or partner is a party to the transaction.

(c) For purposes of subdivision (a)(3), votes of partners who have a direct or indirect interest in a transaction or votes of those under the control of an entity described in subsection (b), may not be counted in a vote of partners to determine whether to authorize, approve or ratify a conflict of interest transaction under subdivision (a)(3). The votes of those partners, however, shall be counted in determining whether the transaction is approved under other sections of this title. A majority of the partners, whether or not present, that are entitled to vote on the transaction under this subsection (c) constitutes a quorum for the purpose of taking action under this section.






Part 5 - Contribution

§ 61-2-501 - Form.

The contribution of a partner may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.



§ 61-2-502 - Obligation of partner -- Failure to contribute.

(a) Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any promise to contribute cash or property or to perform services, even if he is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, he is obligated at the option of the limited partnership to contribute cash equal to that portion of the agreed value (as stated in the records of the limited partnership) of the contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the limited partnership may have against such partner under the partnership agreement or applicable law.

(b) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor of a limited partnership who extends credit after the entering into of a partnership agreement or an amendment thereto which, in either case, reflects the obligation, and before the amendment thereof to reflect the compromise, may enforce the original obligation to the extent that, in extending credit, the creditor reasonably relied on the obligation of a partner to make a contribution or return. A conditional obligation of a partner to make a contribution or return money or other property to a limited partnership may not be enforced unless the conditions to the obligation have been satisfied or waived as to or by such partner. Conditional obligations include contributions payable upon a discretionary call of a limited partnership or a general partner prior to the time the call occurs.

(c) A partnership agreement may provide that the interest of any partner who fails to make any contribution that he is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of:

(1) Reducing or eliminating the defaulting partner's proportionate interest in the limited partnership;

(2) Subordinating his partnership interest to that of nondefaulting partners;

(3) A forced sale of his partnership interest;

(4) Forfeiture of his partnership interest;

(5) The lending by other partners of the amount necessary to meet his commitment;

(6) A fixing of the value of his partnership interest by appraisal or by formula and redemption or sale of his partnership interest at such value; or

(7) Other penalty or consequence.



§ 61-2-503 - Allocation of profits and losses.

The profits and losses of a limited partnership shall be allocated among the partners, and among classes or groups of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, profits and losses shall be allocated on the basis of the agreed value (as stated in the records of the limited partnership) of the contributions made by each partner to the extent they have been received by the limited partnership and have not been returned.



§ 61-2-504 - Allocation of distributions.

Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes or groups of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, distribution shall be made on the basis of the agreed value (as stated in the records of the limited partnership) of the contributions made by each partner to the extent they have been received by the limited partnership and have not been returned.






Part 6 - Distributions and Withdrawal

§ 61-2-601 - Interim distributions.

Except as provided in this part, a partner is entitled to receive distributions from a limited partnership before his withdrawal from the limited partnership and before the dissolution and winding up thereof to the extent and at the times or upon the happening of the events specified in the partnership agreement.



§ 61-2-602 - Withdrawal of general partner.

A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to him, in addition to any remedies otherwise available under applicable law.



§ 61-2-603 - Withdrawal of limited partner.

A limited partner may withdraw from a limited partnership at the time or upon the happening of events specified in the partnership agreement and in accordance with the partnership agreement.



§ 61-2-604 - Distribution upon withdrawal.

Except as provided in this part, upon withdrawal any withdrawing partner is entitled to receive any distribution to which he is entitled under the partnership agreement and, if not otherwise provided in the partnership agreement, he is entitled to receive, within a reasonable time after withdrawal, the fair value of his interest in the limited partnership as of the date of withdrawal based upon his right to share in distributions from the limited partnership.



§ 61-2-605 - Distribution in kind.

Except as provided in the partnership agreement, a partner, regardless of the nature of his contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to him exceeds a percentage of that asset, which is equal to the percentage in which he shares in distributions from the limited partnership.



§ 61-2-606 - Right to distribution.

Subject to §§ 61-2-607 and 61-2-804, and unless otherwise provided in the partnership agreement, at the time a partner becomes entitled to receive a distribution, he has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited partnership.



§ 61-2-607 - Limitations on distribution.

(a) A limited partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests and liabilities for which the recourse of creditors is limited to specified property of the limited partnership, exceed the fair value of the assets of the limited partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited partnership only to the extent that the fair value of that property exceeds that liability.

(b) A limited partner who receives a distribution in violation of subsection (a), and who knew at the time of the distribution that the distribution violated subsection (a), shall be liable to the limited partnership for the amount of the distribution. A limited partner who receives a distribution in violation of subsection (a), and who did not know at the time of the distribution that the distribution violated subsection (a), shall not be liable for the amount of the distribution. Subject to subsection (c), this subsection (b) shall not affect any obligation or liability of a limited partner under a partnership agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a limited partner who receives a distribution from a limited partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of three (3) years from the date of the distribution.



§ 61-2-608 - Priority between limited partners.

Where there are several limited partners, the members may agree that one (1) or more of the limited partners shall have a priority over other limited partners as to the return of their contributions, as to their compensation by way of income, or as to any other matter. If such an agreement is made, it shall be stated in the partnership agreement, and in the absence of such a statement, all the limited partners shall stand upon equal footing.



§ 61-2-609 - Classes and voting.

(a) A partnership agreement may provide for classes or groups of partners, both general and limited, having such relative rights, powers and duties as the partnership agreement may provide, and may make provisions for the future creation in the manner provided in the partnership agreement of additional classes or groups of partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of partners.

(b) Subject to § 61-2-302, the partnership agreement may grant to all or certain identified partners, both general and limited, or a specified class or group of the partners the right to vote separately or with all or any class or group of the partners, on any matter. Voting by limited partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement which grants a right to vote may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any partner, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote. If provided in the partnership agreement, the general partners may make a recommendation on any proper proposal and require response within a specified time, but not less than thirty (30) days, and provide that failure to respond within the specified time shall constitute a vote which is consistent with the general partners' recommendation with respect to the proposal. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any particular general or limited partner or class or group of general or limited partners, including the creation under the provisions of the partnership agreement of a class or group of partnership interests that was not previously outstanding.

(d) Any right or power, including voting rights, granted to limited partners as permitted under § 61-2-302 shall be deemed to be permitted by this section.






Part 7 - Partnership Interests

§ 61-2-701 - Nature.

A partnership interest is personal property. A partner has no interest in specific limited partnership property.



§ 61-2-702 - Assignment.

(a) Unless otherwise provided in the partnership agreement:

(1) A partnership interest is assignable in whole or in part;

(2) An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights or powers of a partner;

(3) An assignment entitles the assignee to receive, to the extent assigned, only the distribution to which the assignor would be entitled; and

(4) A partner ceases to be a partner and to have the power to exercise any rights or powers of a partner upon assignment of all of his partnership interest.

(b) The partnership agreement may provide that a partner's interest in a limited partnership may be evidenced by a certificate of partnership interest issued by the limited partnership and may also provide for the assignment or transfer of any partnership interest represented by such a certificate and make other provisions with respect to such certificates.

(c) Unless otherwise provided in a partnership agreement and except to the extent assumed by agreement, until an assignee of a partnership interest becomes a partner, the assignee shall have no liability as a partner solely as a result of the assignment.



§ 61-2-703 - Rights of judgment creditor.

On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. This chapter does not deprive any partner of the benefit of any exemption laws applicable to his partnership interest.



§ 61-2-704 - Rights of assignee -- Liabilities.

(a) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that:

(1) The partnership agreement so provides; or

(2) All partners consent.

(b) An assignee who has become a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of his assignor under the partnership agreement and this chapter. Notwithstanding the foregoing, unless otherwise provided in the partnership agreement, an assignee who becomes a limited partner is liable for the obligations of his assignor to make contributions as provided in § 61-2-502, but shall not be liable for the obligations of his assignor under part 6 of this chapter. However, the assignee is not obligated for liabilities, including the obligations of his assignor to make contributions as provided in § 61-2-502, unknown to the assignee at the time he became a limited partner and the possibility of which could not be ascertained from the partnership agreement.

(c) Whether or not an assignee of a partnership interest becomes a limited partner, the assignor is not released from his liability to the limited partnership under parts 5 and 6 of this chapter.



§ 61-2-705 - Deceased or incompetent partners.

If a partner who is an individual dies or a court of competent jurisdiction adjudges him to be incompetent to manage his person or his property, the partner's executor, administrator, guardian, conservator or other legal representative may exercise all of the partner's rights for the purpose of settling his estate or administering his property, including any power under the partnership agreement of an assignee to become a limited partner. The estate of a deceased limited partner shall be liable for all his liabilities as a limited partner. If a partner is a corporation, trust or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.






Part 8 - Dissolution

§ 61-2-801 - When required -- Exception.

(a) A limited partnership is dissolved and its affairs shall be wound up upon the first to occur of the following:

(1) At the time or upon the happening of events specified in the partnership agreement;

(2) Written consent of all partners;

(3) In the event of withdrawal of a general partner, unless at the time there is at least one (1) other general partner and the partnership agreement permits the business of the limited partnership to be carried on by the remaining general partner and that partner does so, but the limited partnership is not dissolved and is not required to be wound up by reason of any event of withdrawal if, within ninety (90) days after the withdrawal, all partners agree in writing to continue the business of the limited partnership and to the appointment, effective as of the date of withdrawal, of one (1) or more additional general partners if necessary or desired; or

(4) Entry of a decree of judicial dissolution under § 61-2-802.

(b) Upon dissolution of the limited partnership, a certificate of cancellation must be filed pursuant to § 61-2-203.



§ 61-2-802 - Judicial dissolution.

On application by or for a partner, the court of record may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement.



§ 61-2-803 - Winding up.

(a) Unless otherwise provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners or a person approved by the limited partners or, if there is more than one (1) class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than fifty percent (50%) of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate, may wind up the limited partnership's affairs, but the court of record, upon cause shown, may wind up the limited partnership's affairs upon application of any partner, his legal representative or assignee, and in connection therewith, may appoint a liquidating trustee.

(b) Upon dissolution of a limited partnership and until the filing of a certificate of cancellation as provided in § 61-2-203, the persons winding up the limited partnership's affairs may, in the name of and for and on behalf of the limited partnership, prosecute and defend suits, whether civil, criminal or administrative, settle in a reasonable manner and close the limited partnership's business, dispose of and convey the limited partnership's property, discharge or make reasonable provision for the limited partnership's liabilities, and distribute to the partners any remaining assets of the limited partnership, all without affecting the liability of limited partners and without imposing the liability of a general partner or a liquidating trustee.



§ 61-2-804 - Distribution of assets.

(a) Upon the winding up of a limited partnership, the assets shall be distributed as follows:

(1) To creditors, including partners who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited partnership (whether by payment or the making of reasonable provisions for payment thereof) other than liabilities for which reasonable provision for payment has been made and liabilities for distributions to partners under § 61-2-601 or § 61-2-604;

(2) Unless otherwise provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under § 61-2-601 or § 61-2-604; and

(3) Unless otherwise provided in the partnership agreement, to partners first for the return of their contributions, and second respecting their partnership interests, in the proportions in which the partners share in distributions.

(b) A limited partnership which has dissolved shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured claims and obligations, known to the limited partnership and all claims and obligations which are known to the limited partnership but for which the identity of the claimant is unknown. If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims and obligations of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in a partnership agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited partnership's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited partnership by reason of such person's actions in winding up the limited partnership.



§ 61-2-805 - Known claims against dissolved limited partnership -- Notice of dissolution.

(a) A dissolved limited partnership may dispose of the known claims against it by following the procedure described in this section.

(b) The dissolved limited partnership shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

(1) Describe information that must be included in a claim;

(2) State whether the claim is admitted, or not admitted, and if admitted:

(A) The amount that is admitted, which may be as of a given date; and

(B) Any interest obligation if fixed by an instrument of indebtedness;

(3) Provide a mailing address where a claim may be sent;

(4) State the deadline, which may not be fewer than four (4) months from the effective date of the written notice, by which the dissolved limited partnership must receive the claim; and

(5) State that, except to the extent that any claim is admitted, the claim will be barred if written notice of the claim is not received by the deadline.

(c) A claim against the dissolved limited partnership is barred to the extent that it is not admitted:

(1) If the dissolved limited partnership delivered written notice to the claimant in accordance with subsection (b) and the claimant does not deliver a written notice of the claim to the dissolved limited partnership by the deadline; or

(2) If the dissolved limited partnership delivered written notice to the claimant that his claim is rejected, in whole or in part, and the claimant does not commence a proceeding to enforce the claim within three (3) months from the effective date of the rejection notice.

(d) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

(e) For purposes of this section, written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) When received;

(2) Five (5) days after its deposit in the United States mail, if mailed correctly addressed and with first class postage affixed thereon;

(3) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee; or

(4) Twenty (20) days after its deposit in the United States mail, as evidenced by the postmark if mailed correctly addressed, and with other than first class, registered or certified postage affixed.



§ 61-2-806 - Unknown claims against dissolved limited partnership -- Notice -- Limitations.

(a) A dissolved limited partnership may also publish notice of its dissolution and request that persons with claims against the limited partnership present them in accordance with the notice.

(b) The notice must:

(1) Be published one (1) time in a newspaper of general circulation in the county where the dissolved limited partnership's principal office (or, if none in this state, its registered office) is or was last located;

(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3) State that a claim against the limited partnership will be barred unless a proceeding to enforce the claim is commenced within two (2) years after the publication of the notice.

(c) If the dissolved limited partnership publishes a newspaper notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited partnership within two (2) years after the publication date of the newspaper notice:

(1) A claimant who did not receive written notice under § 61-2-805;

(2) A claimant whose claim was timely sent to the dissolved limited partnership but not acted on;

(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim may be enforced under this section:

(1) Against the dissolved limited partnership, to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against a limited partner of the dissolved limited partnership to the extent of his pro rata share of the claim or the limited partnership assets distributed to him in liquidation, whichever is less, but a limited partner's total liability for all claims under this section may not exceed the total amount of assets distributed to him.






Part 9 - Foreign Limited Partnerships

§ 61-2-901 - Law governing.

(a) Subject to the Constitution of Tennessee:

(1) The laws of the jurisdiction under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners; and

(2) A foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of the state of Tennessee.

(b) A foreign limited partnership shall be subject to § 61-2-106.



§ 61-2-902 - Registration required -- Application.

(a) Before doing business in the state of Tennessee, a foreign limited partnership shall register with the secretary of state. In order to register, a foreign limited partnership shall submit to the secretary of state:

(1) An original copy executed by a general partner of an application for registration as a foreign limited partnership, setting forth:

(A) The name of the foreign limited partnership and, if different, the name under which it proposes to register and do business in the state of Tennessee;

(B) The jurisdiction where organized, the date of its organization and a statement from a general partner that, as of the date of filing, the foreign limited partnership validly exists as a limited partnership under the laws of the jurisdiction of its organization;

(C) The nature of the business or purposes to be conducted or promoted in the state of Tennessee;

(D) The street address and zip code of its registered office in this state, the county in which that office is located, and the name of its registered agent at that office;

(E) The street address, including the zip code, of its principal office (and a mailing address such as a post office box if the United States postal service does not deliver to the principal office);

(F) The name and business, residence or mailing address and zip code of each of the general partners; and

(G) The date on which the foreign limited partnership first did, or intends to do, business in the state of Tennessee;

(2) The foreign limited partnership shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the secretary of state or other official having custody of limited partnership records in the jurisdiction under whose law it is formed. The certificate shall not bear a date of more than two (2) months prior to the date the application is filed in this state; and

(3) A fee as set forth in § 61-2-1207(a)(5).

(b) A partnership (general or limited) or corporation formed or organized under the laws of any foreign jurisdiction or the laws of any state other than the state of Tennessee shall not be deemed to be doing business in Tennessee solely by reason of its being a partner in a domestic or registered foreign limited partnership.

(c) If the secretary of state determines upon registration that a foreign limited partnership has been doing business in this state for a period of one (1) year or more prior to applying for registration, then the secretary of state shall require the foreign limited partnership to submit a confirmation of good standing relative to such foreign limited partnership.



§ 61-2-903 - Filing of application.

If the secretary of state finds that an application for registration conforms to law and all requisite fees have been paid, he shall file the application in accordance with part 11 of this chapter.



§ 61-2-904 - Name -- Registered office and agent.

(a) A foreign limited partnership may register with the secretary of state under any name (whether or not it is the name under which it is registered in the jurisdiction of its organization) that includes the words "Limited Partnership" or the abbreviation "L.P." and that could be registered by a domestic limited partnership.

(b) Except as authorized by subsection (c), the name of a foreign limited partnership that registers to do business in this state, shall be distinguishable upon the records of the secretary of state from the respective names of or for every other entity, whether true, assumed, reserved or registered, to the extent the use or reservation of such names is evidenced by a filing with the secretary of state under applicable law.

(c) A foreign limited partnership may apply to the secretary of state for authorization to use a name that is not distinguishable upon his records from one (1) or more of the names described in subsection (b). The secretary of state shall authorize use of the name applied for if:

(1) The person holding the right to use the previously filed name described in subsection (b) consents to the use in writing and submits an undertaking, in a form satisfactory to the secretary of state, to cancel its reservation of such name or change such name to a name that is distinguishable upon the records of the secretary of state from the name of the applicant;

(2) The applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state; or

(3) The person holding the right to use the previously filed name described in subsection (b) consents in writing to the use of such name by the applicant, and both the other person and the applicant consent in a form satisfactory to the secretary of state to use the same registered agent.

(d) Each foreign limited partnership shall continuously maintain in the state of Tennessee:

(1) A registered office which may but need not be a place of its business in the state of Tennessee; and

(2) A registered agent, which agent may be either an individual resident of the state of Tennessee whose business office is identical with the limited partnership's registered office, or a domestic corporation or a foreign corporation authorized to transact business in the state of Tennessee having a business office identical with such registered office.

(e) A foreign limited partnership authorized to transact business in this state may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth:

(1) Its name;

(2) The street address, including the zip code, of its current registered office;

(3) If the current registered office is to be changed, the street address, including the zip code, of its new registered office and the county in which the office is located;

(4) The name of its current registered agent;

(5) If the current registered agent is to be changed, the name of its new registered agent; and

(6) That after the change or changes are made, the street addresses, including zip codes, of its registered office and the business office of its registered agent will be identical.

(f) If a registered agent changes the street address of his business office, he may change the street address of the registered office of any foreign limited partnership for which he is a registered agent by notifying the limited partnership in writing of the change and signing (either manually or in facsimile) and delivering to the secretary of state for filing a statement of change that complies with the requirements of subsection (e) and recites that the limited partnership has been notified of the change.

(g) Each foreign limited partnership authorized to transact business in this state shall comply with § 61-2-104(e).

(h) The registered agent of a foreign limited partnership may resign his agency appointment by signing and filing with the secretary of state an original statement of resignation accompanied by his certification that he has mailed a copy thereof to the principal office of the limited partnership by certified mail. The statement or resignation may include a statement that the registered office is also discontinued. The agency appointment is terminated, and the registered office discontinued if so provided, on the date on which the statement is filed by the secretary of state.



§ 61-2-905 - Amended registration.

(a) If any statement required by § 61-2-902 in the application for registration of a foreign limited partnership was false when made or any matter described in the application for registration has changed, making the application false, the foreign limited partnership shall promptly file with the secretary of state an application for an amended registration of a foreign limited partnership. Notwithstanding the preceding sentence, a change in the foreign limited partnership's registered agent or registered office can be made by filing a statement of change as provided in § 61-2-904(e). An application for an amended registration need not also be filed. Nothing in this chapter shall be construed as requiring an amended registration if the only change in the certificate of foreign limited partnership is related to the admission or substitution of limited partners.

(b) The requirements of § 61-2-902 for obtaining an original registration of a foreign limited partnership apply to obtaining an amended registration under this section.



§ 61-2-906 - Cancellation of registration.

(a) A foreign limited partnership may cancel its registration by filing with the secretary of state a certificate of cancellation of registration executed by a general partner, which shall set forth:

(1) The name of the foreign limited partnership, and, if different, the name under which it is registered to do business in Tennessee;

(2) The name of the state or country under whose law it was organized;

(3) That it is not transacting business in this state and that it surrenders its registration to transact business in this state;

(4) That it either continues its registered agent in this state or revokes the authority of the registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(5) A mailing address to which the secretary of state may mail a copy of any process served on him under subdivision (a)(4); and

(6) A commitment to notify the secretary of state in the future of any change in mailing address.

(b) The secretary of state shall file the certificate of cancellation of registration if the secretary of state finds that the certificate of cancellation of registration:

(1) Complies with subsection (a); and

(2) Is accompanied by a tax clearance for termination or withdrawal relative to such foreign limited partnership.

(c) When the certificate of cancellation of registration has been filed in accordance with subsection (b), the cancellation of the certificate of registration of the foreign limited partnership is effective. After cancellation of the registration of the foreign limited partnership is effective, service of process on the secretary of state or the continued registered agent under this section is service on the foreign limited partnership. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign limited partnership at the mailing address set forth under subdivision (a)(5).



§ 61-2-907 - Doing business without registration -- Penalty.

(a) A foreign limited partnership doing business in the state of Tennessee may not maintain any action, suit or proceeding in the state of Tennessee until it has registered in the state of Tennessee and has paid to the state of Tennessee all fees for the years or parts thereof during which it did business in the state of Tennessee without having registered.

(b) The failure of a foreign limited partnership to register in the state of Tennessee does not impair:

(1) The validity of any contract or act of the foreign limited partnership;

(2) The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) The foreign limited partnership from defending any action, suit or proceeding in any court of the state of Tennessee.

(c) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of the limited partnership having done business in the state of Tennessee without registration.

(d) Any foreign limited partnership doing business in the state of Tennessee without first having registered shall be fined and shall pay to the secretary of state two hundred dollars ($200) for each year or part thereof during which the foreign limited partnership failed to register in the state of Tennessee.



§ 61-2-908 - Enjoined from doing business.

The court of record shall have jurisdiction to enjoin any foreign limited partnership, or any agent thereof, from doing any business in the state of Tennessee if such foreign limited partnership has failed to register under this part or if such foreign limited partnership has secured a certificate from the secretary of state under § 61-2-903 on the basis of false or misleading representations. The attorney general shall, upon his own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign limited partnership is doing or has done business.



§ 61-2-909 - Other provisions applicable.

Sections 61-2-204(c) and 61-2-207 shall be applicable to foreign limited partnerships as if they were domestic limited partnerships.



§ 61-2-910 - Service of process.

(a) The registered agent of a foreign limited partnership authorized to transact business in this state is the limited partnership's agent for service of process, notice or demand required or permitted by law to be served on the foreign limited partnership.

(b) Service on a limited partnership when the secretary of state is its agent for service of process may be obtained pursuant to § 61-2-106.

(c) This section does not prescribe the only means, or necessarily the required means, for serving a foreign limited partnership.






Part 10 - Derivative Actions

§ 61-2-1001 - Right to bring action.

A limited partner may bring an action in the court of record in the right of a limited partnership to recover judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed.



§ 61-2-1002 - Proper plaintiff.

In a derivative action the plaintiff must be a partner at the time of bringing the action and:

(1) At the time of the transaction of which he complains; or

(2) His status as a partner had devolved upon him by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.



§ 61-2-1003 - Complaint.

In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.



§ 61-2-1004 - Award of expenses.

If a derivative action is successful in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorneys' fees. If anything is so received by the plaintiff, the court shall make such award of plaintiff's expenses payable out of those proceeds and direct plaintiff to remit to the limited partnership the remainder thereof, and if those proceeds are insufficient to reimburse plaintiff's reasonable expenses, the court may direct that any such award of plaintiff's expenses or portion thereof be paid by the limited partnership.






Part 11 - Filing with Secretary of State

§ 61-2-1101 - Requirements generally.

(a) A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the secretary of state.

(b) Parts 1, 2 and 9 of this chapter must require or permit filing the documents with the secretary of state.

(c) The document must contain the information required by parts 1, 2 and 9 of this chapter. It may contain other information as well.

(d) The document must be typewritten or printed in ink in a clear and legible fashion on one (1) side of letter size paper.

(e) The document must be in the English language. A limited partnership name need not be in English if written in English letters or Arabic or Roman numerals.

(f) The person executing the document shall sign it and state beneath or opposite his signature his name and the capacity in which he signs.

(g) The document must be delivered to the office of the secretary of state for filing and must be accompanied by the correct filing fee, and any corporate tax, license fee, interest or penalty required by part 12 of this chapter.

(h) The secretary of state has the power to promulgate appropriate rules and regulations establishing acceptable methods for execution of any document to be filed with the secretary of state.

(i) All documents submitted to the secretary of state for filing should contain a statement which makes it clear that they are being filed pursuant to the Tennessee Revised Uniform Limited Partnership Act.



§ 61-2-1102 - Forms.

The secretary of state may prescribe and shall furnish on request forms for all documents required or permitted to be filed by this chapter, but their use is not mandatory.



§ 61-2-1103 - Filing, service, and copying fees.

(a) The secretary of state shall collect the fees set forth in § 61-2-1207(a) when the documents described in that section are delivered to the secretary of state for filing.

(b) The secretary of state shall collect a fee of ten dollars ($10.00), for each party at each address, each time process is served on the secretary of state under this chapter. The party to a proceeding causing service of process is entitled to recover this fee as costs if the party prevails in the proceeding.

(c) The secretary of state shall collect a fee of ten dollars ($10.00) for copying all filed documents relating to a domestic or foreign limited partnership. All such copies will be certified or validated by the secretary of state.



§ 61-2-1104 - Effective time and date -- Delays -- Registered agent and office.

(a) Except as provided in subsection (b) and § 61-2-1105, a document accepted for filing is effective:

(1) At the time of filing on the date it is filed by the secretary of state, as evidenced by the secretary of state's date and time endorsement on the original document; and

(2) At the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed by the secretary of state. Notwithstanding the foregoing, an application for a reserved name, a notice of transfer or cancellation of a reserved name and certificate of correction, may not specify a delayed effective date and time.

(c) The secretary of state shall not file any certificate of limited partnership or an application for registration, unless the document designates the registered agent and registered office of such domestic or foreign limited partnership in accordance with parts 1 and 9 of this chapter. The secretary of state shall not file any other document under parts 1, 2 and 9 of this chapter if, at the time of filing, the domestic or foreign limited partnership does not have a registered agent or registered office designated at such time, unless at the time such document is received for filing the secretary of state also receives for filing a statement designating such registered agent or registered office or both.



§ 61-2-1105 - Corrections -- When effective.

(a) A domestic or foreign limited partnership may correct a document filed by the secretary of state if the document:

(1) Contains an incorrect statement; or

(2) Was defectively executed, attested, sealed, verified or acknowledged.

(b) A document is corrected:

(1) By preparing a certificate of correction that:

(A) Describes the document (including its filing date) or attaches a copy of it to the certificate;

(B) Specifies the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(C) Corrects the incorrect statement or defective execution; and

(2) By delivering the certificate to the secretary of state for filing.

(c) Certificates of correction are effective on the effective time and date of the document they correct except as to persons relying on those uncorrected documents and adversely affected by the correction. As to those persons, certificates of correction are effective when filed.



§ 61-2-1106 - Filing procedure -- Refusal -- Effect.

(a) If a document delivered to the office of the secretary of state for filing satisfies the requirements of § 61-2-1101, the secretary of state shall file it.

(b) The secretary of state files a document by stamping or otherwise endorsing "Filed," together with his name and official title and the date and time of receipt, on such document. After filing a document, the secretary of state shall deliver the document, with the filing fee receipt (or acknowledgement of receipt if no fee is required) attached, to the domestic or foreign limited partnership or its representative in due course. A domestic or foreign limited partnership or its representative may present to the secretary of state an exact or conformed copy of the document presented for filing, together with such document, and, in that event, the secretary of state shall stamp or otherwise endorse the exact or conformed copy filed, together with his name and official title and the date and time of receipt, and immediately return the exact or conformed copy to the party filing the original of such document.

(c) If the secretary of state refuses to file a document, he shall return it to the domestic or foreign limited partnership or its representative within a reasonable time after the document was received for filing, together with a brief, written explanation of the reason for his refusal.

(d) The secretary of state's duty to file documents under this section is ministerial. His filing or refusing to file a document does not:

(1) Affect the validity or invalidity of the document in whole or in part;

(2) Relate to the correctness or incorrectness of information contained in the document;

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect; or

(4) Establish that a document purporting to be an exact or conformed copy pursuant to subsection (b) is an exact or conformed copy.

(e) Any limited partnership document which meets the requirements of parts 1, 2 and 9 of this chapter for filing and recording shall be received, filed and recorded by the appropriate office, notwithstanding any contrary requirements found in any other laws of this state.



§ 61-2-1107 - Appeal of refusal to file document.

(a) If the secretary of state refuses to file a document delivered to his office for filing, the domestic or foreign limited partnership may appeal the refusal to the chancery court of Davidson County. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the secretary of state's explanation of his refusal to file.

(b) The court may summarily order the secretary of state to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.

(d) Any judicial review of the secretary of state's refusal to file a document shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 61-2-1108 - Copy as evidence.

A certificate attached or certification affixed to a copy of a document filed by the secretary of state, bearing his signature (which may be in facsimile) and the seal of this state, is conclusive evidence that the original document is on file with the secretary of state.






Part 12 - Miscellaneous

§ 61-2-1201 - Construction.

(a) This chapter shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

(b) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.



§ 61-2-1202 - Short title.

This chapter may be cited as the "Tennessee Revised Uniform Limited Partnership Act."



§ 61-2-1203 - Severability.

If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



§ 61-2-1204 - Effective date and extended effective date.

(a) All limited partnerships formed on or after January 1, 1989, the "effective date" shall be governed by this chapter.

(b) Except as provided in subsections (e) and (f), all limited partnerships formed on or after January 1, 1988, and prior to January 1, 1989, under chapter 2 of this title as hereby repealed, shall continue to be governed by that chapter until July 1, 1989, the "extended effective date," at which time such limited partnerships shall be governed by this chapter.

(c) Except as provided in subsection (e), a limited partnership formed prior to January 1, 1988, shall continue to be governed by chapter 2 of this title in effect prior to the adoption of chapter 2 of this title as hereby repealed, except that such limited partnership shall not have its term extended except under this chapter.

(d) Except as provided in subsection (e), part 9 of this chapter, relative to foreign limited partnerships, is not effective until July 1, 1989.

(e) Any limited partnership formed prior to January 1, 1989 and any foreign limited partnership may elect to be governed by this chapter before July 1, 1989 by filing with the register of deeds prior to January 1, 1989 and with the secretary of state on and after January 1, 1989 a certificate of limited partnership, or an application for registration as a foreign limited partnership which complies with this chapter or a certificate of amendment which would cause its certificate of limited partnership to comply with this chapter and which specifically states that it is electing to be so bound and by paying the fee for a certificate of limited partnership specified in § 61-2-1207(a)(8). Such certificate may be filed by any general partner without the necessity of obtaining the approval of any limited partner.

(f) With respect to a limited partnership formed on or after January 1, 1988 and prior to January 1, 1989:

(1) On and after July 1, 1989, such limited partnership need not file with the secretary of state a certificate of amendment which would cause its certificate of limited partnership to comply with this chapter until the occurrence of an event which, under this chapter, requires the filing of a certificate of amendment;

(2) Sections 61-2-501 and 61-2-502, and 61-2-607(b) shall apply only to contributions and distributions made after January 1, 1989; and

(3) Section 61-2-704 shall apply only to assignments made after January 1, 1989.



§ 61-2-1205 - Rules of law and equity.

In any case not provided for in this chapter, the Tennessee Uniform Partnership Law, compiled in chapter 1 of this title, and the rules of law and equity shall govern.



§ 61-2-1206 - Prior law.

Except as set forth in § 61-2-1204, former chapter 2 of this title is hereby repealed.



§ 61-2-1207 - Fees.

(a) The secretary of state shall collect the following fees when the documents described in this subsection (a) are delivered to the secretary of state for filing: Click here to view image.

(b) The secretary of state shall collect a fee of twenty dollars ($20.00) each time process is served on the secretary of state under chapter 2 of this title. The party to a proceeding causing service of process is entitled to recover this fee as costs if such party prevails in the proceeding.

(c) The secretary of state shall collect a fee of twenty dollars ($20.00) for copying all filed documents relating to a domestic or foreign limited partnership. All such copies will be certified or validated by the secretary of state.



§ 61-2-1208 - Reserved power of state of Tennessee to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed, and all rights of partners are subject to this reservation.



§ 61-2-1209 - Certificate of existence.

(a) Any person may apply to the secretary of state to furnish a certificate of existence for a domestic limited partnership or a certificate of registration for a foreign limited partnership registered to transact business in this state.

(b) A certificate of existence or registration sets forth:

(1) The domestic limited partnership's name or the foreign limited partnership's name used in this state;

(2) That:

(A) The domestic limited partnership is a limited partnership formed under the laws of this state, and the effective date of the filing of its initial certificate of limited partnership; or

(B) The foreign limited partnership is a limited partnership registered to transact business in this state;

(3) That all fees, taxes and penalties owed to this state have been paid, if:

(A) Payment is reflected in the records of the secretary of state or the department of revenue; and

(B) Nonpayment affects the existence or registration of the domestic or foreign limited partnership;

(4) That:

(A) Neither a certificate of cancellation nor a decree of judicial dissolution has been filed for a domestic limited partnership; or

(B) A certificate of cancellation has not been filed for a foreign limited partnership;

(5) That the certificate of existence or registration is effective as of the date of the issuance of the certificate; and

(6) Other facts of record in the office of the secretary of state that may be requested by the applicant.

(c) Subject to any qualifications stated in the certificate, a certificate of existence or registration issued by the secretary of state may be relied upon as conclusive evidence that the domestic or foreign limited partnership has been formed or is registered to transact business in this state, that the domestic limited partnership's certificate of limited partnership has not been cancelled, and that the domestic or foreign limited partnership is in good standing as far as the records of the secretary of state show.












Title 62 - Professions, Businesses and Trades

Chapter 1 - Tennessee Accountancy Act of 1998

Part 1 - General Provisions

§ 62-1-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Accountancy Act of 1998."



§ 62-1-102 - Legislative intent.

It is the policy of this state, and the purpose of this chapter, to promote the reliability of information that is used for guidance in financial transactions or for accounting for or assessing the financial status or performance of commercial, noncommercial and governmental enterprises. The public interest requires that persons professing special competence in accountancy or offering assurance as to the reliability or fairness of presentation of such information shall have demonstrated their qualifications to do so and that persons who have not demonstrated and maintained such qualifications not be permitted to represent themselves as having such special competence or to offer such assurance, that the conduct of persons licensed as having special competence in accountancy be regulated in all aspects of their professional work, that a public authority competent to prescribe and assess the qualifications and to regulate the conduct of licensees be established, and that the use of titles that have a capacity or tendency to deceive the public as to the status or competence of the persons using such titles be prohibited.



§ 62-1-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Attest" means providing the following services:

(A) Any audit or other engagement to be performed in accordance with the Statements on Auditing Standards (SAS);

(B) Any review to be performed in accordance with the Statements on Standards for Accounting and Review Services (SSARS);

(C) Any examination to be performed in accordance with the Statements on Standards for Attestation Engagements (SSAE);

(D) The issuance of any report, including compilation reports, prescribed by the SASs, the SSARSs or the SSAEs on any services to which those statements on standards apply, indicating that the service was performed in accordance with standards established by the American Institute of Certified Public Accountants (AICPA); and

(E) The statements on standards specified in this subdivision (1) shall be adopted by reference by the board pursuant to rulemaking and shall be those developed for general application by recognized national accountancy organizations such as the AICPA;

(2) "Board" means the state board of accountancy established under § 62-1-104 or its predecessor under prior law;

(3) "Certificate" means a certificate as certified public accountant issued under §§ 62-1-106 and 62-1-107 or corresponding provisions of prior law, or a corresponding certificate as certified public accountant issued after examination under the law of any other state;

(4) "Certified public accountant (CPA)" means a person holding a certificate issued under §§ 62-1-106 and 62-1-107;

(5) "Client" means a person or entity that agrees to receive any professional service from a licensee;

(6) "CPA firm" and "PA firm" means a sole proprietorship, corporation, partnership or any other form of organization issued a permit under § 62-1-108;

(7) "License" means a certificate issued under § 62-1-107, a permit issued under § 62-1-108 or a registration under § 62-1-109, or, in each case, a certificate, license or permit issued under corresponding provisions of prior law;

(8) "Licensee" means the holder of a license;

(9) "Manager" means a manager of a limited liability company;

(10) "Member" means a member of a limited liability company;

(11) "Peer review" means a study, appraisal or review of one (1) or more aspects of the professional work of a CPA firm that performs attest services by a qualified person or persons who hold certificates and who are not affiliated with the CPA firm being reviewed;

(12) "Permit" means a permit to practice as a CPA firm issued under § 62-1-108 or corresponding provisions of prior law or under corresponding provisions of the laws of other states;

(13) "Professional" means arising out of or related to the specialized knowledge or skills associated with CPAs;

(14) "Public accountant" means a person holding a registration issued under § 62-1-109;

(15) "Registration" means the registration issued to a public accountant under § 62-1-109 and includes the licenses issued to public accountants under prior law;

(16) "Report," when used with reference to attest services, means an opinion, report or other form of language that states or implies assurance as to the reliability of any financial statements or assertion. "Report" also includes any statement or implication that the person or firm issuing it has special knowledge or competence in accounting or auditing and that the service reported upon was performed under standards for such services established by the AICPA. The statement or implication of special knowledge or competence may arise from use by the issuer of the report of names or titles indicating that the person or firm is an accountant or auditor or from the language of the report itself;

(17) "Rule" means any rule, regulation or other written directive of general application duly adopted by the board in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(18) "State" means any state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands and Guam, except that "this state" means the state of Tennessee; and

(19) "Substantial equivalency" is a determination by the board of accountancy or its designee that the education, examination and experience requirements contained in the statutes and administrative rules of another jurisdiction are comparable to or exceed the education, examination and experience requirements contained in this chapter or that an individual CPA's education, examination and experience qualifications are comparable to or exceed the education, examination and experience requirements contained in this chapter.



§ 62-1-104 - State board of accountancy -- Creation -- Membership -- Terms.

(a) There is created a state board of accountancy.

(b) (1) The board shall be composed of eleven (11) members appointed by the governor.

(2) Nine (9) of the members shall be certified public accountants holding a certificate issued by, and residing in, this state.

(3) Appointments of certified public accountants to the board shall be made in a manner so as to provide equal representation from each of the three (3) grand divisions of this state.

(4) One (1) member shall be an attorney licensed to practice in the highest court of the state.

(5) One (1) member shall be a public member possessing expertise in one (1) or more significant portions of the board's regulated activities.

(6) Neither the attorney nor the public member shall be the holder of a certified public accountant's certificate or a license to practice as a public accountant.

(7) The public member must be a resident of this state and have reached the age of majority prior to appointment.

(8) Certified public accountants shall be appointed to the board by the governor from a list of qualified certified public accountants submitted by the Tennessee Society of Certified Public Accountants.

(9) In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(c) (1) Each board member's term shall be for three (3) years.

(2) Members of the board shall not be eligible to serve more than three (3) successive complete terms.

(3) Vacancies occurring during a term shall be filled by appointment for the unexpired term.

(4) Upon expiration of a member's term of office, the member shall continue to serve until a successor is appointed.

(5) The governor shall remove from the board any member for neglect of duty or other just cause.



§ 62-1-105 - Board officers -- Meetings -- Procedure -- Records -- Executive director -- Rules -- Promotion of improved accounting standards.

(a) The board shall elect a chair, vice chair and secretary annually from its members. A quorum for the transaction of board business shall consist of a majority of the members. The board shall meet at such places within the state and at such times that are required for the proper administration of this chapter. Members of the board shall be given reasonable notice of each regular or special meeting of the board.

(b) The board shall, by a vote of two-thirds (2/3) of its members, adopt rules of procedure governing the conduct of matters before the board. The board shall, before April 30 of each year, publish and make available a roster of all certified public accountants, all public accountants, all holders of valid permits to practice and all currently registered offices. The board may also publish from time to time reports on the activities of the board, including information it deems relevant to the public interest. The board shall maintain an accurate record of all proceedings before the board, including, but not limited to, minutes detailing what transpired and action taken at board meetings, records of all complaints received, whether oral or written and disposition of each complaint, specific reasons for denials of applicants to become certified or licensed and reasons for revocations, suspensions and other disciplinary actions taken by the board.

(c) (1) The board shall have an executive director, who shall be a certified public accountant with an active certificate in the state. The executive director shall be appointed by the board, and compensation for the executive director shall be established by the board. The board shall retain and establish the qualifications and compensation for investigators and other staff requiring professional qualifications. The executive director and all members of the board's staff requiring professional qualifications shall serve at the pleasure of the board. The board shall determine annually in advance its expenditures for equipment, peer review and other professional programs and participation in the activities of the National Association of State Boards of Accountancy. The expenditures so established, together with all other expenses of the board, shall be budgeted by the board not to exceed the fees received by the board, including the accrual of fees previously received. The commissioner of finance and administration shall inform the board annually, for budgeting purposes, the allocation of overhead to the board. The executive director of the board shall have an adequate staff, including part-time personnel, as determined by the board and shall be responsible for the daily operations of the board, including, but not limited to:

(A) Maintenance and security of all necessary records and files;

(B) Ensuring adequate meeting space for board meetings;

(C) Implementation of board policies and procedures;

(D) Informing the board as to state policies and procedures; and

(E) Any other matters delegated by the board.

(2) Any expenditure by the board under this section shall be subject to approval by the commissioner of finance and administration, pursuant to the board's annual budget submitted to the commissioner of commerce and insurance and approved by the commissioner of finance and administration.

(d) The board may appoint committees from within or without the board, which shall be compensated in the manner provided in this chapter.

(e) The board may adopt rules governing its administration and enforcement of this chapter and the conduct of licensees, including, but not limited to:

(1) Rules governing the board's meetings and the conduct of its business;

(2) Rules of procedure governing the conduct of investigations and hearings by the board;

(3) Rules specifying the educational and experience qualifications required for the issuance of certificates under § 62-1-107 and the continuing professional education required for renewal of certificates under § 62-1-107;

(4) Rules of professional conduct directed to controlling the quality and probity of services by licensees and dealing, among other things, with independence, integrity and objectivity, competence and technical standards, responsibilities to the public, and responsibilities to clients;

(5) Rules governing the manner and circumstances of use of the titles "certified public accountant" and "CPA";

(6) Rules regarding peer review that may be required to be performed under this chapter;

(7) Rules on substantial equivalence to implement § 62-1-117;

(8) Rules setting fees, including late fees, for examination, reexamination, certification, licensure, certificate renewal, licensure renewal, registration, registration renewal, peer review and other necessary fees; and

(9) Other rules that the board may deem necessary or appropriate for implementing the provisions and the purposes of this chapter.

(f) The board shall join professional organizations and associations to promote the improvement of the standards of the practice of accounting and for the protection and welfare of the public. In order to be informed about the operations and practices of other boards of accountancy desiring reciprocal exchange and in order to be advised regarding the progress of accountancy throughout the country and to promote uniformity in the regulation of accountancy, the board, executive director and staff shall, at the discretion of the board, travel and attend national and regional meetings of the National Association of State Boards of Accountancy (NASBA) and other appropriate professional meetings at the expense of the board. Travel shall be subject to and in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 62-1-106 - Requirements for certification as certified public accountant.

(a) The certificate of certified public accountant shall be granted to persons of good moral character who meet the education, experience and examination requirements of subsections (b)-(g) and who make application for the certificate pursuant to § 62-1-107.

(b) "Good moral character" for purposes of this section means lack of a history of dishonest or felonious acts.

(c) (1) The education requirement for a certificate that must be met before an applicant is eligible to receive the certificate described in § 62-1-107 shall be at least one hundred fifty (150) semester hours of college education, including a baccalaureate or higher degree conferred by a college or university acceptable to the board, the total educational program to include an accounting concentration or equivalent as determined by board rule to be appropriate. The board may admit to the examination prescribed in subsection (d) any candidate who has completed the educational requirements of this subsection (c) or who will complete the requirements within two hundred (200) days immediately following the date of examination; provided, that the board, upon written request of an applicant and for good cause as determined by the board in its discretion, may extend the period for completion of the educational requirements established by this subsection (c).

(2) The board may report the results of an examination to the applicant before the educational requirements established by this subsection (c) have been completed, but in no event shall an applicant be eligible for a certificate until the applicant has:

(A) Completed the educational requirements set forth in this subsection (c); and

(B) Passed the examination required by subsection (d).

(d) The examination required to be passed as a condition for the granting of a certificate shall be held at least twice a year and shall test the applicant's knowledge of the subjects of accounting and auditing and other related subjects that the board may specify by rule, including, but not limited to, business law and taxation. The time for holding the examination shall be determined by the board and may be changed from time to time. The board shall prescribe by rule the methods of applying for and conducting the examination, including methods for grading papers and determining a passing grade required of an applicant for a certificate; provided, that the board shall, to the extent possible, see to it that the examination itself, grading of the examination and the passing grades are uniform with those applicable in all other states. The board may make such use of all or any part of the Uniform Certified Public Accountant Examination and Advisory Grading Service of the AICPA and may contract with third parties to perform such administrative services with respect to the examination as it deems appropriate to assist it in performing its duties under this chapter.

(e) The board may charge each applicant an examination fee or authorize a third party administering the examination to charge each applicant an examination fee in an amount prescribed by the board.

(f) An applicant for initial issuance of a certificate under this section shall show that the applicant has had one (1) year of experience. This experience shall include providing any type of service or advice involving the use of accounting, attest, management advisory, financial advisory, tax or consulting skills, all of which were verified by a licensee. This experience will be acceptable if it is gained through employment in government, industry, academia or public practice.

(g) All persons holding a valid certificate as a certified public accountant issued by this state prior to October 1, 1998, shall be deemed to have met the requirements of this section.



§ 62-1-107 - Certificates -- Issuance and renewal -- Fees -- Certification of accountants certified in other states -- Certification of holders of equivalent foreign designations.

(a) (1) The board shall grant or renew certificates to persons who make application and demonstrate that:

(A) Their qualifications, including, where applicable, the qualifications prescribed by § 62-1-106, are in accordance with subsections (b)-(i); or

(B) They are eligible under the substantial equivalency standard set out in § 62-1-117 that requires licensure for those CPAs who establish their principal office in another state.

(2) The holder of a certificate issued under this section may only provide attest services in a CPA firm that holds a permit issued under § 62-1-108.

(b) Certificates shall be initially issued and renewed for periods of no more than two (2) years. Every holder of a certificate as a certified public accountant or a registration as a public accountant shall be required to renew the certificate or registration biennially. Biennial renewal dates may be set by the board at its discretion. The renewal process established by the board may include procedures for odd-numbered certificates and registrations to be renewed within two (2) years from the date of issuance on odd-numbered years and even-numbered certificates and registrations to be renewed within two (2) years from the date of issuance on even-numbered years. The board shall set the biennial renewal fee. All certificates and registrations issued by the board and any holder of a certificate or registration shall relinquish the certificate or registration to the board within thirty (30) days after the certificate or registration has been suspended or revoked.

(c) (1) With regard to applicants who do not qualify for reciprocity under the substantial equivalency standard set out in § 62-1-117, the board shall issue a certificate to a licensee of another state upon a showing that:

(A) The applicant passed the examination required for issuance of the applicant's certificate with grades that would have been passing grades at the time in this state;

(B) The applicant had four (4) years of experience of the type described in § 62-1-106(f) or meets equivalent requirements prescribed by the board by rule after passing the examination upon which the applicant's certificate was based and within the ten (10) years immediately preceding the application; and

(C) If the applicant's license was issued more than four (4) years prior to the application for issuance of an initial certificate under this section, the applicant has fulfilled the requirements of continuing professional education that would have been applicable under subsection (d).

(2) As an alternative to the requirements of subdivision (c)(1), a licensee of another state who desires to establish the licensee's principal place of business in this state shall request the issuance of a certificate from the board prior to establishing the principal place of business. The board shall issue a certificate to such a person who obtains from the board or its designee verification that the individual's CPA qualifications are substantially equivalent to the CPA licensure requirements of this chapter.

(d) For renewal of a certificate under this section, each licensee shall participate in a program of learning designed to maintain professional competency. The program of learning must comply with rules adopted by the board. The requirements established by the board shall prescribe regulations requiring continuing education of eighty (80) credit hours over a two-year period, with a minimum of twenty (20) credit hours in each year as a prerequisite for the renewal of a certificate. The board may by rule create an exception to this requirement for certificate holders who do not perform or offer to perform for the public one (1) or more kinds of services involving the use of accounting or auditing skills, including issuance of reports on financial statements or of one (1) or more kinds of management advisory, financial advisory or consulting services, or the preparation of tax returns or the furnishing of advice on tax matters. Licensees granted such an exception by the board must place the word "inactive" adjacent to their CPA title or PA title on any business card, letterhead or any other document or device, with the exception of their CPA certificate or PA registration, on which their CPA or PA title appears.

(e) The board shall charge a fee for each application for initial issuance or renewal of a certificate under this section in an amount prescribed by the board. The board, by rule, may not require inactive licensees over seventy (70) years of age, disabled persons who are unable to practice accountancy for a period of time and persons in active military service to pay a renewal fee.

(f) Applicants for initial issuance or renewal of certificates under this section shall in their applications list all states in which they have applied for or hold licenses and list any past denial, revocation or suspension of a license; and each holder of or applicant for a certificate under this section shall notify the board in writing, within thirty (30) days after its occurrence, of any issuance, denial, revocation or suspension of a license by another state, change of address or employment or any conviction by a court of competent jurisdiction of a felony.

(g) The board shall issue a certificate to a holder of a substantially equivalent foreign designation; provided, that:

(1) The foreign authority that granted the designation makes similar provision to allow a person who holds a valid certificate issued by this state to obtain the foreign authority's comparable designation;

(2) The foreign designation:

(A) Was duly issued by a foreign authority that regulates the practice of public accountancy and the foreign designation has not expired or been revoked or suspended;

(B) Entitles the holder to issue reports upon financial statements; and

(C) Was issued upon the basis of educational, examination and experience requirements established by the foreign authority or by law; and

(3) The applicant:

(A) Received the designation based on educational and examination standards substantially equivalent to those in effect in this state at the time the foreign designation was granted;

(B) Completed an experience requirement substantially equivalent to the requirement set out in § 62-1-106(f) in the jurisdiction that granted the foreign designation or has completed four (4) years of professional experience in this state or meets equivalent requirements prescribed by the board by rule within the ten (10) years immediately preceding the application; and

(C) Passed a uniform qualifying examination in national standards and an examination on the laws, regulations and code of ethical conduct in effect in this state acceptable to the board.

(h) An applicant under subsection (g) shall in the application list all jurisdictions, foreign and domestic, in which the applicant has applied for or holds a designation to practice public accountancy; and each holder of a certificate issued under this subsection (h) shall notify the board in writing, within thirty (30) days after its occurrence, of any issuance, denial, revocation or suspension of a designation or commencement of a disciplinary or enforcement action by any jurisdiction or any conviction by a court of competent jurisdiction of a felony.

(i) The board has the sole authority to interpret the application of subsections (g) and (h).



§ 62-1-108 - CPA firms -- Permits -- Issuance and renewal -- Non-licensee owners -- Fees.

(a) The board shall grant or renew permits to practice as a CPA firm or PA firm to entities that make application and demonstrate their qualifications for the permits in accordance with subsections (b)-(i) or to CPA firms originally licensed in another state that establish an office in this state. A firm with multiple locations shall obtain a permit for each location. A firm must hold a permit issued under this section in order to provide attest services or to use the title "CPAs," "CPA firm," "PAs" or "PA firm."

(b) Permits shall be initially issued and renewed for periods of not more than two (2) years but, in any event, expiring on December 31 following issuance or renewal. Applications for permits shall be made in the form and, in the case of applications for renewal, between the dates that the board may specify by rule.

(c) An applicant for initial issuance or renewal of a permit to practice under this section shall be required to show that:

(1) Notwithstanding any other law, a simple majority of the beneficial ownership of the firm, in terms of financial interests in the equity capital and voting rights held by all partners, officers, shareholders, members or managers, belongs to holders of a certificate who are licensed in some state, and such partners, officers, shareholders, members or managers, whose principal place of business is in this state, and who perform professional services in this state hold a valid certificate issued under § 62-1-107 or the corresponding provision of prior law or are public accountants registered under § 62-1-109. Although firms may include nonlicensee owners, the firms must be controlled by holders of a certificate who are licensed by some state and the control may not be relinquished by contract through the issuance of minority veto rights or otherwise. The firm and its ownership must comply with rules promulgated by the board;

(2) Any individual licensee who is responsible for supervising attest services and signs or authorizes someone to sign the accountants' report on the financial statements on behalf of the firm shall meet the experience requirements set out in the professional standards for those services; and

(3) Any individual licensee who signs or authorizes someone to sign the accountants' report on the financial statements on behalf of the firm shall meet the experience requirement of subdivision (c)(2).

(d) Any CPA firm may include nonlicensee owners; provided, that:

(1) The firm designates a Tennessee licensee/owner to provide the board with the names and amounts of equitable ownership and voting rights of all CPAs and other owners practicing in this state and the name of the resident manager of each office in this state;

(2) All nonlicensee owners are active individual participants in the CPA firm or affiliated entities; and

(3) The firm complies with other requirements that the board may impose by rule.

(e) An applicant for initial issuance or renewal of a permit to practice under this section shall be required to obtain a permit for each location of the firm within this state with the board and to show that all attest services rendered in this state are under the charge of a person holding a valid certificate issued under § 62-1-107 or the corresponding provision of prior law or some other state law.

(f) The board shall charge a fee for each application for initial issuance or renewal of a permit under this section in an amount prescribed by the board. The board has the authority to establish late fees for any applications, renewals or reports that are filed late.

(g) An applicant for initial issuance or renewal of permits under this section shall in the application list all states in which the applicant has applied for or hold permits as CPA firms and list any past denial, revocation or suspension of a permit by any other state; and each holder of or applicant for a permit under this section shall notify the board in writing, within thirty (30) days after its occurrence, of any change in the identities of partners, officers, shareholders, members or managers whose principal place of business is in this state, any change in the number or location of offices within this state, any change in the identity of the persons in charge of those offices and any issuance, denial, revocation or suspension of a permit by any other state.

(h) Firms that fall out of compliance with the section due to changes in firm ownership or personnel after receiving or renewing a permit shall take corrective action to bring the firm back into compliance. The board may grant a reasonable period of time for a firm to take corrective action. Failure to bring the firm back into compliance within a reasonable period as defined by the board will result in the suspension or revocation of the firm permit.

(i) All firms holding a valid permit to practice as a CPA firm or PA firm issued by this state prior to October 1, 1998, shall be deemed to have met the requirements of this section.



§ 62-1-109 - Persons certified under prior law.

Persons who on October 1, 1998, held licenses as public accountants issued under prior law of this state shall be entitled to have their registrations renewed upon fulfillment of the continuing professional education requirements for renewal of certificates set out in § 62-1-107 and on the renewal cycle and payment of fees there prescribed for renewal of certificates. Any registration not so renewed shall expire three (3) years after October 1, 1998. Firms of public accountants holding permits to practice as firms of public accountants issued under prior law of this state shall be entitled to have their permits to practice renewed pursuant to the procedures and subject to the requirements for renewal of permits to practice for firms of certified public accountants set out in § 62-1-108. So long as the public accountant licensees hold valid registrations and permits to practice, they shall be entitled to perform attest services to the same extent as holders of certificates and other holders of permits, and, in addition, they shall be entitled to use the title "public accountants" and "PA," but no other title. The holder of a registration issued under this section may only perform attest services in a firm that holds a permit issued under § 62-1-108.



§ 62-1-110 - Appointment of secretary of state as agent for process.

Application by a person or a firm not a resident of this state for a certificate under § 62-1-107 or a permit to practice under § 62-1-108 shall constitute appointment of the secretary of state as the applicant's agent upon whom process may be served in any action or proceeding against the applicant arising out of any transaction or operation connected with or incidental to services performed by the applicant while a licensee within this state.



§ 62-1-111 - Revocation, suspension or refusal to renew license -- Other penalties -- Hearings -- Procedure -- Costs.

(a) After notice and hearing pursuant to § 62-1-120, the board may revoke any license issued under § 62-1-107, § 62-1-108 or § 62-1-109 or corresponding provisions of prior law, may suspend the license or refuse to renew the license for a period of no more than five (5) years, may reprimand, censure or limit the scope of practice of any licensee, may impose a civil penalty or may place any licensee on probation, all with or without terms, conditions and limitations, for any one (1) or more of the following reasons:

(1) Fraud or deceit in obtaining a license;

(2) Cancellation, revocation, suspension or refusal to renew a license or practice rights for disciplinary reasons in any other state for any cause;

(3) Failure on the part of a licensee to maintain compliance with the requirements for issuance or renewal of the license or to report changes to the board under § 62-1-107(f) or § 62-1-108(g);

(4) Revocation or suspension of the right to practice before any state or federal agency;

(5) Dishonesty, fraud or gross negligence in the performance of services as a licensee or in the filing or failure to file the licensee's own income tax returns;

(6) Violation of any provision of this chapter or rule promulgated by the board under this chapter or violation of professional standards;

(7) Violation of any rule of professional conduct promulgated by the board;

(8) Conviction of a felony or of any crime an element of which is dishonesty or fraud under the laws of the United States, of this state or of any other state or country if the acts involved would have constituted a crime under the laws of this state;

(9) Performance of any fraudulent act while holding a certificate or permit issued under this chapter or prior law;

(10) Any conduct reflecting adversely upon the licensee's fitness to perform services while a licensee;

(11) Making any false or misleading statement or verification in support of an application for a license filed by another; and

(12) Violation of the terms of any lawful order entered by the board.

(b) In lieu of or in addition to any remedy specifically provided in subsection (a), the board may require of a licensee:

(1) A peer review conducted in the fashion that the board may specify; and/or

(2) Satisfactory completion of continuing professional education programs that the board may specify.

(c) The board has the power to sit as a trial board, to summon records and witnesses by subpoena and to compel their attendance, to administer oaths and to pass judgment upon those licensed under this chapter pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Prior to disciplinary actions against persons licensed under authority of this chapter, the board shall provide written notice to the parties affected by the contemplated disciplinary actions at least thirty (30) days in advance of such action pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Parties affected by any contemplated disciplinary action shall be entitled to a full hearing prior to any disciplinary action taken by the board conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and shall be entitled to be represented by counsel and make such defense as may be proper.

(d) In any proceeding in which a remedy provided by subsection (a) or (b) is imposed, the board may also require the respondent licensee to pay all costs of the proceeding.

(e) In any case where the board renders a decision imposing discipline against a licensee under this section, the board shall examine its records to determine whether the licensee holds a certificate or a permit in any other state; and if so, the board shall notify the board of accountancy of the other state of its decision by mail, within forty-five (45) days of rendering the decision. The board may also furnish information relating to proceedings resulting in disciplinary action to other public authorities and to private professional organizations having a disciplinary interest in the licensee. Where a petition for review has been filed pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the notification and furnishing of information provided for in this subsection (e) shall await the resolution of the review; and, if resolution is in favor of the licensee, no notification or furnishing of information shall be made.



§ 62-1-112 - Injunctions and restraining orders.

(a) (1) Whenever, in the judgment of the board, any person has engaged in any acts or practices that constitute a violation of this chapter, the board may make application to the appropriate court in Davidson County or in the county in which the acts occurred, or are alleged to have occurred, for an order enjoining those acts or practices.

(2) Upon a showing by the board that the person has engaged in any such acts or practices, an injunction, restraining order or other such order as may be appropriate may be granted by the court without bond.

(b) "Person," as used in this section, includes a sole proprietorship, partnership or any other form of business organization authorized under the laws of this or any other state.



§ 62-1-113 - Prohibited activities.

(a) Only licensees may issue a report on financial statements of any other person, firm, organization or governmental unit or otherwise offer to render or render any attest service. This restriction does not prohibit any act of a public official or public employee in the performance of that person's duties as such, or prohibit the performance by any person of other services involving the use of accounting skills, including the preparation of tax returns, management advisory services and the preparation of financial statements without the issuance of reports thereon.

(b) Licensees performing attest services must provide those services pursuant to statements on standards relating to those services adopted by reference or directly by the board.

(c) No person not holding a valid certificate shall use or assume the title "certified public accountant" or the abbreviation "CPA" or any other title, designation, words, letters, abbreviation, sign, card or device tending to indicate that the person is a certified public accountant.

(d) No firm shall provide attest services or assume or use the title "certified public accountants" or the abbreviation "CPAs," or any other title, designation, words, letters, abbreviation, sign, card or device tending to indicate that such firm is a CPA firm unless:

(1) The firm holds a valid permit issued under § 62-1-108; and

(2) Ownership of the firm is in accord with this chapter and rules promulgated by the board.

(e) No person shall assume or use the title "public accountant" or the abbreviation "PA," or any other title, designation, words, letters, abbreviation, sign, card or device tending to indicate that the person is a public accountant unless that person holds a valid registration issued under § 62-1-109.

(f) No firm not holding a valid permit issued under § 62-1-108 shall provide attest services or assume or use the title "public accountant" or the abbreviation "PA," or any other title, designation, words, letters, abbreviation, sign, card or device tending to indicate that the firm is composed of public accountants.

(g) No person or firm not holding a valid license under this chapter shall assume or use the title "certified accountant," "chartered accountant," "enrolled accountant," "licensed accountant," "registered accountant," "accredited accountant" or any other title or designation likely to be confused with the titles "certified public accountant" or "public accountant," or use any of the abbreviations "CA," "LA," "RA," "AA," or similar abbreviation likely to be confused with the abbreviations "CPA" or "PA." The title "enrolled agent" or "EA" may only be used by individuals so designated by the internal revenue service.

(h) (1) Nonlicensees may not use language in any statement relating to the financial affairs of a person or entity that is conventionally used by licensees in reports on financial statements. In this regard, the board shall issue rules providing safe harbor language that nonlicensees may use in connection with the financial information.

(2) No person or firm not holding a valid license issued under § 62-1-107, § 62-1-108 or § 62-1-109 shall assume or use any title or designation that includes the words "accountant" or "accounting," or any other language, including the language of a report, that implies that the person or firm holds such a license or has special competence as an accountant or auditor; provided, that this subsection (h) does not prohibit any officer, partner, member, manager or employee of any firm or organization from affixing that person's own signature to any statement in reference to the financial affairs of the firm or organization with any wording designating the position, title or office that the person holds in the firm or organization nor prohibit any act of a public official or employee in the performance of the person's duties as a public official or employee.

(i) No person or firm holding a license under this chapter shall use a professional or firm name or designation that is misleading about the legal form of the firm, about the persons who are partners, officers, members, managers or shareholders of the firm or about any other matter; provided, however, that names of one (1) or more former partners, members, managers or shareholders may be included in the name of a firm or its successor.

(j) None of the provisions of subsections (a)-(i) shall have any application to a person or firm holding a certification, designation, degree or license granted in a foreign country entitling the holder of a certification, designation, degree or license granted in a foreign country to engage in the practice of accountancy or its equivalent in that country, whose activities in this state are limited to the provision of professional services to persons or firms who are residents of, governments of or business entities of the country in which the person holds such entitlement, who performs no attest services and who issues no reports with respect to the financial statements of any other persons, firms or governmental units in this state and who does not use in this state any title or designation other than the one under which the person practices in such country, followed by a translation of such title or designation into the English language, if it is in a different language, and by the name of such country.

(k) No holder of a certificate issued under § 62-1-107 or a registration issued under § 62-1-109 shall perform attest services in any firm that does not hold a valid permit issued under § 62-1-108.

(l) Nothing prohibits a licensee from engaging in personal financial planning without further regulatory requirements.

(m) No person shall conceal information relative to violations of this chapter.



§ 62-1-114 - Criminal prosecution by attorney general and reporter -- Penalties.

(a) Whenever, by reason of an investigation conducted pursuant to this chapter or otherwise, the board has reason to believe that any person or firm has knowingly engaged in acts or practices that constitute a violation of § 62-1-113, the board may bring its information to the attention of the attorney general of any state or other appropriate law enforcement officer who may, in the officer's discretion, cause appropriate criminal proceedings to be brought on the violation.

(b) Any person or firm who knowingly violates § 62-1-113 commits a Class C misdemeanor.



§ 62-1-115 - Accountant's records as personal property.

(a) Subject to § 62-1-116, all statements, records, schedules, working papers and memoranda incident to or in the course of rendering services to a client, made by a licensee or a partner, shareholder, officer, director, member, manager or employee of a licensee, except the reports submitted by the licensee to the client and except for records that are part of the client's records, shall be and remain the property of the licensee in the absence of an express agreement between the licensee and the client to the contrary. No such statement, record, schedule, working paper or memorandum shall be sold, transferred or bequeathed without the consent of the client or the client's personal representative or assignee to anyone other than one (1) or more surviving partners, stockholders, members or new partners, new stockholders or new members of the licensee, or any combined or merged firm or successor in interest to the licensee. Nothing in this section should be construed as prohibiting any temporary transfer of working papers or other material necessary in the course of carrying out peer reviews or as otherwise interfering with the disclosure of information pursuant to § 62-1-116.

(b) A licensee shall furnish to a client or former client, upon request and reasonable notice:

(1) A copy of the licensee's working papers, to the extent that the working papers include records that would ordinarily constitute part of the client's records and are not otherwise available to the client; and

(2) Any accounting or other records belonging to or obtained from or on behalf of the client that the licensee removed from the client's premises or received for the client's account. The licensee may make and retain copies of the documents of the client when they form the basis for work done by the licensee.

(c) Nothing in this section shall require a licensee to keep any working papers beyond the period prescribed in any other applicable statute.



§ 62-1-116 - Confidential information.

(a) Licensees shall not divulge, nor shall they in any manner be required to divulge, any information that is communicated to them or obtained by them by the reason of the confidential nature of their employment. The information shall be deemed confidential; provided, however, that nothing in this subsection (a) shall be construed as prohibiting the disclosure of information required to be disclosed by the standards of the public accounting profession in reporting on the examination of financial statements or as prohibiting disclosures in investigations or proceedings under this chapter, in ethical investigations conducted by private professional organizations or in the course of peer reviews, or to other persons active in the organization performing services for that client on a need to know basis or to persons in the entity who need this information for the sole purpose of assuring quality control. Disclosure of confidential information pursuant to this subsection (a) shall not constitute a waiver of the confidential nature of the information for any other purpose.

(b) Information derived as a result of such professional employment is deemed to be confidential, except that nothing in this chapter shall be construed as modifying, changing or affecting the criminal or bankruptcy laws of this state or of the United States.



§ 62-1-117 - Reciprocity.

(a) (1) An individual whose principal place of business is not in this state having a valid license as a certified public accountant from any state that the board or its designee has verified to be in substantial equivalence with the CPA licensure requirements of this chapter shall be presumed to have qualifications substantially equivalent to this state's requirements and shall have all the privileges of licensees of this state without the need to obtain a certificate or permit under § 62-1-107 or § 62-1-108. Notwithstanding any other law, an individual who offers or renders professional services under this section, whether in person, by mail, telephone or electronic means, shall be granted practice privileges in this state; and no notice or other submission shall be provided by the individual. The individual shall be subject to the requirements in subdivision (a)(3).

(2) An individual whose principal place of business is not in this state having a valid license as a certified public accountant from any state that the board or its designee has not verified to be in substantial equivalence with the CPA licensure requirements of this chapter shall be presumed to have qualifications substantially equivalent to this state's requirements and shall have all the privileges of licensees of this state without the need to obtain a certificate or permit under § 62-1-107 or § 62-1-108 if the individual obtains from the board or its designee verification that the individual's CPA qualifications are substantially equivalent to the CPA licensure requirements of this chapter. Notwithstanding any other law, an individual who offers or renders professional services under this section, whether in person, by mail, telephone or electronic means, shall be granted practice privileges in this state; and no notice or other submission shall be provided by the individual. The individual shall be subject to the requirements in subdivision (a)(3).

(3) An individual licensee of another state exercising the privilege afforded under this section and the CPA firm that employs the licensee, as a condition of the grant of this privilege, simultaneously consent to the following:

(A) To the personal and subject matter jurisdiction and disciplinary authority of the board;

(B) To comply with this chapter and the board's rules;

(C) That in the event the license from the state of the individual's principal place of business is no longer valid, the individual shall cease offering or rendering professional services in this state individually and on behalf of a CPA firm; and

(D) To the appointment of the state board that issued the license as the agent upon whom process may be served in the action or proceeding by this board against the licensee.

(4) The board may utilize the service of the NASBA National Qualification Appraisal Service to verify qualifications necessary for substantial equivalency.

(b) A licensee of this state offering or rendering services or using the licensee's CPA title in another state shall be subject to disciplinary action in this state for an act committed in another state for which the licensee would be subject to discipline for an act committed in the other state. The board shall be required to investigate any complaint made by the board of accountancy of another state.



§ 62-1-118 - Modification of suspension, revocation or refusal to renew license -- Reissuance of license.

(a) In any case where the board has suspended or revoked a license or refused to renew a license, the board may, upon application in writing by the person or firm affected and for good cause shown, modify the suspension or reissue the license.

(b) The board shall by rule specify the manner in which applications shall be made, the times within which they shall be made and the circumstances in which hearings will be held on the applications.

(c) Before reissuing or terminating the suspension of a license under this section, and as a condition to the reissuing or termination of suspension, the board may require the applicant to show successful completion of specified continuing professional education; and the board may make the reinstatement of a license conditional and subject to satisfactory completion of a peer review conducted in the fashion that the board may specify.



§ 62-1-120 - Hearings and judicial review.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this chapter.



§ 62-1-121 - Fund of the state board of accountancy.

(a) Notwithstanding any other law to the contrary, all moneys collected pursuant to this chapter shall be deposited in the state treasury in a separate fund to be known as the fund of the state board of accountancy.

(b) Disbursements from the fund shall be made solely for the purpose of defraying expenses incurred in the implementation and enforcement of this chapter.

(c) No such expenses shall be payable from the general fund of the state.

(d) Any part of the fund of the state board of accountancy remaining at the end of a fiscal year shall not revert to the general fund, but shall be carried forward until expended in accordance with this chapter.

(e) The board shall budget annually in advance its expenditures for programs, services, allocated overhead or charge backs and other normal operating expenses as determined by the board. These expenditures so established shall be budgeted at the beginning of the year by the board, not to exceed the fees to be received by the board, including the excesses accumulated in the fund of the board. The commissioner of finance and administration shall inform the board annually, in advance for budgeting purposes, the allocation of all overhead or charge backs to the board.

(f) Subject to approval of the comptroller of the treasury and the commissioner of finance and administration, the board may also contract for services to carry out this chapter.



§ 62-1-122 - Payments to obtain clients or for referrals.

(a) (1) A licensee shall neither pay any consideration or commission to obtain a client nor accept any consideration or commission for the referral of a client to others when the licensee or the licensee's firm also performs for that client any of the following:

(A) An audit or review of a financial statement;

(B) A compilation of a financial statement when the licensee expects, or reasonably might expect, that a third party will use the financial statement and the licensee's compilation does not disclose a lack of independence; or

(C) An examination of prospective financial information.

(2) The prohibition in subdivision (a)(1) applies during the period in which the licensee is engaged to perform any of the services listed in subdivision (a)(1) and the period covered by any historical financial statements involved in the services listed in subdivision (a)(1).

(b) A licensee who is not prohibited by subdivision (a)(1) from performing services or receiving consideration or a commission and who is paid or expects to be paid consideration or a commission shall disclose that fact in compliance with the requirements of this section to any person who the licensee recommends or refers a product or service to which the commission relates.

(c) Any licensee who accepts consideration or a commission for a referral shall disclose the acceptance or payment to the client in compliance with the requirements of this section.

(d) The board shall promulgate regulations specifying the terms of the disclosures required by subsections (b) and (c) and the manner in which the disclosures shall be made. The regulations shall comply with the following:

(1) The disclosure must be in writing and be clear and conspicuous;

(2) The disclosure must state the amount of the consideration or commission or must state the basis on which it will be computed; and

(3) The disclosure must be made at or prior to the time of the recommendation or referral of the product or service for which consideration or commission is paid or prior to the client retaining the licensee to whom the client has been referred for which a referral fee is paid.

(e) Nothing in this section shall be construed to prohibit:

(1) Payments for the purchase of all, or a part, of an accounting practice;

(2) Retirement payments to persons formerly engaged in the practice of accountancy or payments to the heirs or estates of those persons; or

(3) Payments, including incentive or bonus payments, to employees or members of an accounting firm as compensation for their services.



§ 62-1-123 - Contingent fee arrangements.

(a) As used in this section, "contingent fee" means a fee established for the performance of any service pursuant to an arrangement under which a fee will not be charged unless a specified finding or result is attained or under which the amount of the fee is otherwise dependent upon the finding or result of such service. "Contingent fee" does not mean a fee fixed by a court or other public authority or a fee related to any tax matter that is based upon the results of a judicial proceeding or the findings of a governmental agency.

(b) (1) A licensee shall not receive or agree to receive a contingent fee from a client for the following:

(A) Performance of any professional services for a client for whom the licensee or person associated with the licensee performs any of the following:

(i) An audit or review of a financial statement;

(ii) A compilation of a financial statement when the licensee expects, or reasonably might expect, that a third party will use the financial statement and the licensee's compilation does not disclose a lack of independence; or

(iii) An examination of prospective financial information; or

(B) Preparation of an original tax return.

(2) This prohibition applies during the period in which the licensee is engaged to perform any of the services listed in subdivision (b)(1) and the period covered by any historical financial statements involved related to those services.

(c) Any licensee who accepts or agrees to accept a contingent fee shall disclose the terms of the contingent fee to the client in compliance with the requirements of this section.

(d) The board shall promulgate regulations specifying the terms of the disclosures required by subsection (c) and the manner in which the disclosures shall be made. The regulations shall comply with the following:

(1) The disclosure must be in writing and be clear and conspicuous;

(2) The disclosure must state the amount of the contingent fee or must state the basis on which the contingent fee will be computed; and

(3) The disclosure must be made at or prior to the time the licensee undertakes representation of or performance of the service upon which a contingent fee will be charged.

(e) Nothing in this section shall be construed to prohibit:

(1) Payments for the purchase of all, or a part, of an accounting practice;

(2) Retirement payments to persons formerly engaged in the practice of accountancy or payments to the heirs or estates of those persons; or

(3) Payments, including incentive or bonus payments, to employees or members of an accounting firm as compensation for their services.



§ 62-1-125 - Notice to board of material changes in licensee's status or other information.

(a) Every licensee shall notify the board in writing within thirty (30) days of:

(1) Any material change in the information previously furnished to or required to be furnished to the board, including, but not limited to, the holder's name or mailing address;

(2) Any conviction by a court of competent jurisdiction of a felony; or

(3) The limitation, suspension or revocation of the right to practice public accountancy by any state board of accountancy or any other state, federal or international agency.

(b) Every office registered pursuant to § 62-1-113 shall notify the board in writing within thirty (30) days of any change of address or location of the office.






Part 2 - Review Committees

§ 62-1-201 - Peer review.

(a) As used in this part, unless the context otherwise requires, "review committee" means any person or persons carrying out, administering or overseeing peer review.

(b) The board shall require, by rule, as a condition to renewal of permits under this section, that applicants undergo, no more frequently than once every three (3) years, peer reviews conducted in the manner that the board specifies. The review shall include a verification that individuals in the firm who are responsible for supervising attest services and sign or authorize someone to sign the accountant's report on the financial statements on behalf of the firm meet the experience requirements set out in the professional standards for those services; provided, that the rule:

(1) Shall include reasonable provision for compliance by an applicant showing that it has, within the preceding three (3) years, undergone a peer review that is a satisfactory equivalent to peer review generally required pursuant to this subsection (b);

(2) Shall require, with respect to peer reviews contemplated by subdivision (b)(1), that they be subject to oversight by an oversight body established or sanctioned by board rule, which body shall periodically report to the board on the effectiveness of the review program under its charge and provide to the board a listing of firms that have participated in a peer review program that is satisfactory to the board; and

(3) Shall require, with respect to peer reviews contemplated by subdivision (b)(1), that the peer review processes be operated and documents maintained in a manner designed to preserve confidentiality pursuant to §§ 62-1-116 and 62-1-202 and that neither the board nor any third party, other than the oversight body, shall have access to documents furnished or generated in the course of the review.



§ 62-1-202 - Review committees -- Confidentiality of records and proceedings -- Scope of confidentiality.

(a) The proceedings, records and work papers of a review committee shall be privileged and confidential and shall not be subject to discovery, subpoena or other means of legal process or introduction into evidence in any civil action, arbitration, administrative proceeding or state board of accountancy proceeding; and no member of the review committee or person who was involved in the peer review process shall be permitted or required to testify in any civil action, arbitration, administrative proceeding or state board of accountancy proceeding as to any matters produced, presented, disclosed or discussed during or in connection with the peer review process or as to any findings, recommendations, evaluations, opinions or other actions of the committees or any member of the committees; provided, that information, documents or records that are publicly available are not to be construed as immune from discovery or use in any civil action, arbitration, administrative proceeding or state board of accountancy proceeding merely because they were presented or considered in connection with the peer review process.

(b) The privilege created by this part also does not apply to materials prepared in connection with a particular engagement merely because they happen to be subsequently presented or considered as part of the peer review process, nor does it apply to disputes between review committees and persons or firms subject to a peer review arising from the performance of the peer review.



§ 62-1-203 - Accountants serving on review committees -- Immunity.

(a) Any certified public accountant or public accountant who serves on any review committee is immune from liability with respect to any action taken by the accountant in good faith as a member of the review committee.

(b) Certified public accountants and public accountants, and any other individual appointed to or authorized to perform administrative services for any review committee, are immune from liability for furnishing information, data, reports or records to any review committee or for damages resulting from any decisions, opinions, actions and proceedings rendered, entered or acted upon by the review committees undertaken or performed within the scope or functions of the duties of the review committees, if made or taken in good faith and without malice and on the basis of facts reasonably known or reasonably believed to exist.









Chapter 2 - Architects, Engineers, Landscape Architects and Interior Designers

Part 1 - General Provisions

§ 62-2-101 - Registration.

In order to safeguard life, health and property and to promote public welfare, by requiring that only properly qualified persons shall practice architecture, engineering and landscape architecture, or use the title "registered interior designer" in this state, any person practicing architecture, engineering or landscape architecture or using the title "registered interior designer" shall be registered as provided in this chapter, and it is unlawful for any person to practice or offer to practice architecture, engineering or landscape architecture, or use the title "registered interior designer" unless the person has been duly registered under this chapter, except as otherwise provided.



§ 62-2-102 - Practice and persons exempt from registration.

(a) Except as provided in subsections (b) and (d), nothing in this section shall be construed as requiring registration for the purpose of practicing architecture, engineering or landscape architecture by a person; provided, that the person does not use the appellation "architect," "engineer" or "landscape architect," an appellation that compounds, modifies or qualifies the word "architecture," "engineering" or "landscape architecture," or that gives or is designed to give the impression that the person using those words is an architect, engineer or landscape architect.

(b) It is unlawful for any person other than a registered architect or engineer to prepare plans and specifications for any building or structure other than the following:

(1) Structures classified as business, factory-industrial, hazardous, mercantile, residential and storage occupancies, as those occupancies are defined in the 1985 edition of the Standard Building Code, that are:

(A) Less than three (3) stories in height; and

(B) Less than five thousand square feet (5,000 sq. ft.) in total gross area;

(2) One-family and two-family dwellings and domestic outbuildings appurtenant to those dwellings;

(3) Farm buildings not designed or intended for human occupancy; or

(4) (A) Signs that do not exceed either of the following limits:

(i) Any portion of the sign is twenty feet (20') or more above the ground level; or

(ii) Any portion of the sign is fifteen feet (15') or more above the ground level, if the sign has more than one hundred twenty square feet (120 sq. ft.) in total sign face area;

(B) Subdivision (b)(4)(A) shall not apply if, in the opinion of the local government building official, failure of the support system for the sign is likely to cause harm to people or property.

(c) Nothing in this section shall prevent any awarding authority, public or private, from requiring the services of a registered architect, engineer or landscape architect for any project.

(d) Any person, firm, company, business, corporation or other entity that was organized and doing business other than business regulated in this chapter that was organized and doing business prior to January 1, 1967, and whose corporate name includes the appellation "engineer" or an appellation that compounds, modifies or qualifies the word "engineering," may continue to use that corporate name and shall not be required to register pursuant to this chapter. This section shall not be construed to authorize those entities to engage in the practice of architecture, engineering or landscape architecture without registering pursuant to this chapter.



§ 62-2-103 - Persons exempt from chapter.

The following shall be exempted from this chapter; provided, that, except as provided in subdivision (4), nothing in this section shall be construed as exempting any person who makes public use of the title "engineer," "architect" or "landscape architect" or any appellation of those titles, including persons employed by this state or its political subdivisions:

(1) Any person engaging in architectural, engineering or landscape architectural work as an employee of a registered architect, registered engineer or registered landscape architect; provided, that such work may not include responsible charge of design or supervision;

(2) Architects, engineers or landscape architects who are not residents of and have no established place of business in this state, who are acting as consulting associates of an architect, engineer or landscape architect registered under this chapter; provided, that the nonresident is qualified for such professional service in the nonresident's own state or country;

(3) Architects, engineers or landscape architects who are employed by a person, firm or corporation not engaged in the practice of architecture, engineering, or landscape architecture and who render architectural, engineering or landscape architectural services to their employer only and not to the general public; and

(4) Architects, engineers or landscape architects who are employed by a municipal electric system or electric and community service cooperative as defined in § 65-34-102 or telephone cooperatives as defined in title 65, chapter 29 and who render architectural, engineering or landscape architectural services pertaining to the operations of their employer and who do not offer their services to the general public in exchange for compensation other than that received from their employer. Nothing in this subdivision (4) shall be construed as exempting any person who makes public use of the title "engineer," "architect" or "landscape architect" or any appellation of those titles.



§ 62-2-104 - Employees of licensees.

(a) Nothing in this chapter shall prevent the drafters, students, clerks of the work superintendents and other employees of lawfully practicing architects, engineers and landscape architects under provisions of this chapter from acting under the instruction, control or supervision of the employer or to prevent the employment of superintendents on the construction, enlargement or alterations of buildings or any appurtenance to buildings, or prevent such superintendents from acting under the immediate personal supervision of registered architects, registered engineers or registered landscape architects by whom the plans and specifications of the building enlargements, constructions or alterations were prepared.

(b) Nothing in this chapter shall prevent persons, mechanics or builders from making plans, specifications for or supervising the erection, enlargement or alterations of buildings or any appurtenance to buildings, to be constructed by themselves or their employees exclusively for their own use and occupancy, unless the same involves the public health or safety; provided, that the working drawings for such constructions are signed by the authors of the drawings and their true appellations as "contractor," "carpenter," etc., without the use in any form of the title "architect," "engineer" or "landscape architect."



§ 62-2-105 - Violations -- Penalties -- Reporting offenses.

(a) (1) No person shall:

(A) Present or attempt to file as the person's own the certificate of registration of another;

(B) Give forged or willfully false evidence of any kind to the state board of examiners for architects and engineers or any member of the board for the purpose of obtaining a certificate;

(C) Falsely impersonate any other practitioner; or

(D) Use or attempt to use an expired or revoked certificate of registration.

(2) A violation of subdivision (a)(1) is a Class B misdemeanor.

(b) (1) No person shall practice or offer to practice engineering, architecture or landscape architecture, or use the title "registered interior designer" in this state in violation of this chapter.

(2) A violation of subdivision (b)(1) is a Class B misdemeanor.

(3) Each day's violation of subdivision (b)(1) is a separate offense.

(c) A person is construed to practice or offer to practice engineering, architecture or landscape architecture who, by verbal claim, sign, advertisement, letterhead, card or in any other way, represents that person to be an architect, engineer or landscape architect, with or without qualifying adjective, or through the use of some other title implies that the person is an architect, engineer or landscape architect.

(d) It is the duty of the members of the board to report any violations of this chapter to the proper authorities.



§ 62-2-106 - Enforcement.

(a) It is the duty of the state board of examiners for architects and engineers to inquire into the identity of any person claiming to be an architect, engineer, landscape architect or registered interior designer and to prosecute any person or persons violating this chapter.

(b) The board may, when it deems appropriate, seek civil remedies at law or equity to restrain or enjoin any unauthorized practice or other violation of this chapter.



§ 62-2-107 - Employment of licensees on public works -- Excluded public works.

(a) Neither the state, nor any county, city, town or village or other political subdivision of the state, shall engage in the construction or maintenance of any public work involving architecture, engineering or landscape architecture for which the plans, specifications and estimates have not been made by a registered architect, registered engineer or registered landscape architect.

(b) (1) Nothing in this section shall be held to apply to such public work if:

(A) The contemplated expenditure for the complete project does not exceed fifty thousand dollars ($50,000), and the work does not alter the structural, mechanical or electrical system of the project; or

(B) The contemplated expenditure for the complete project does not exceed one hundred thousand dollars ($100,000), the project is located in a state park, and the work is solely maintenance, as defined in the policy and procedures of the state building commission.

(2) For a public work located in a state park, existing plans may be used as a basis of design if the plans have been designed and sealed by a registered architect, engineer, or landscape architect and a registered architect, engineer, or landscape architect reviews such plans for compliance with all applicable codes and standards and appropriateness for the site conditions of the project, makes changes if required, and seals the plans in accordance with the requirements of this chapter.

(c) For the purposes of this chapter, "public work" does not include construction, reconstruction or renovation of all or any part of an electric distribution system owned or operated directly or through a board by a municipality, county, power district or other subdivision of this state that is to be constructed, reconstructed or renovated according to specifications established in the American National Standard Electrical Safety Code, the National Electrical Code or other recognized specifications governing design and construction requirements for such facilities. Notwithstanding this subsection (c), "electrical distribution system" does not include any office buildings, warehouses or other structures containing walls and a roof that are to be open to the general public.



§ 62-2-108 - Hearings and judicial review.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this chapter.



§ 62-2-109 - Voluntary inspection services by architects or engineers at scene of a natural or man-made emergency -- Limitation of liability -- Applicability and scope of limitation.

(a) An architect or engineer who voluntarily, without compensation or expectation of compensation, provides structural or building systems inspection services at the scene of a declared national, state or local natural or man-made emergency at the request of a public safety officer or city or county building inspector acting in an official capacity shall not be liable in negligence for any personal injury or property damage caused by the architect's or engineer's good faith, but negligent, inspection of a structure used for human habitation or a structure owned by a public entity, for structural integrity or nonstructural elements affecting life and safety. The immunity provided by this section shall apply only for an inspection that occurs within ninety (90) days of the declared national, state or local natural or man-made emergency.

(b) Nothing in this section shall be construed to provide immunity for gross negligence or willful misconduct.

(c) As used in this section, "public safety officer" means:

(1) The chief law enforcement officer in a county or city;

(2) A law enforcement officer acting at the specific direction of the chief law enforcement officer; or

(3) The director or the director's assistants of the emergency management agency designated in accordance with § 58-2-104.

(d) Nothing in this section shall be construed as extending immunity to a city or county for whom inspection services are provided as described in this section.



§ 62-2-110 - Exemptions from part.

Notwithstanding any other provision of law to the contrary, any person in business in Tennessee in 1998 for the sole purpose of manufacturing and distributing federal aviation administration-approved avionic equipment is exempt from the provisions of this part.






Part 2 - State Board of Examiners

§ 62-2-201 - Board of examiners -- Composition -- Terms of members.

(a) There is created a state board of examiners for architects and engineers, called the board in this part and parts 3-8 of this chapter.

(1) The board shall include, where possible, at least one (1) female and at least one (1) member of a racial minority.

(2) This board shall consist of eight (8) members to be appointed by the governor, three (3) to be registered architects who may be appointed from lists of qualified persons submitted by interested architect groups including, but not limited to, the representative professional architects of the state, three (3) to be registered engineers who may be appointed from lists of qualified persons submitted by interested engineering groups including, but not limited to, the representative professional engineering society of the state, one (1) to be a registered landscape architect who may be appointed from lists of qualified persons submitted by interested landscape architect groups including, but not limited to, the representative professional landscape architecture society of the state, and one (1) to be a registered interior designer who may be appointed from lists of qualified persons submitted by interested interior design groups including, but not limited to, the representative professional interior design society of the state. The governor shall consult with interested statewide architect, engineering, landscape architect, and interior design groups including, but not limited to, the professional societies listed in this subdivision (a)(2) to determine qualified persons to fill the positions. This subdivision (a)(2) shall not apply to the appointment of the public member of the board.

(3) In the event of a vacancy on the board for any reason and the governor failing to appoint a successor within three (3) months after the vacancy occurs, the board is empowered to fill that vacancy from the lists of qualified persons submitted by the interested groups, including, but not limited to, the respective societies, until the governor makes an appointment as provided in subdivision (a)(2).

(4) Two (2) of the members, one (1) a registered architect and one (1) a registered engineer, shall be appointed from each grand division of the state, to serve for a period of four (4) years. The successor of any member shall be appointed from the grand division of that member. The member who is a registered landscape architect shall be appointed to serve for a period of four (4) years; provided, that the successor of that member shall be appointed from a grand division different from that member's predecessor. The member who is a registered interior designer shall be appointed to serve for a period of four (4) years.

(5) Appointments to the board shall be in such manner that the terms of members in the same profession shall expire at different times.

(6) Terms of office begin on July 1 of the year of appointment, except that successors may at any time qualify and serve for the remainder of the given term.

(b) In addition to members serving on the board under the authority of subsection (a), the board of architects and engineers shall also include one (1) member who is not engaged in the practice of architecture, engineering or landscape architecture. That member shall be a resident of the state and shall possess good moral character. The member shall be appointed by the governor, shall serve for a period of four (4) years and, except as provided in § 62-2-302, shall be a full member of the board relative to all board matters. The member is subject to removal by the governor for misconduct, incapacity or neglect of duty.

(c) (1) In addition to members serving on the board under the authority of subsections (a) and (b), the board shall also include as associate members three (3) registered engineers, who may be appointed by the governor from lists of qualified persons submitted by interested engineering groups, including, but not limited to, the representative professional engineering society of the state. The governor shall consult with such interested engineering groups to determine qualified persons to fill the positions.

(2) An associate engineer member shall be appointed from each grand division, to serve for a period of four (4) years; provided, that the first two (2) members appointed under this subsection (c) shall serve for periods of one (1) and two (2) years, respectively. The successor of any associate engineer member shall be appointed from the grand division of the member.

(3) Appointments to the board under this subsection (c) shall be in a manner that the terms of the associate engineer members shall expire at different times.

(4) Terms of office begin on July 1 of the year of appointment, except that successors may at any time qualify and serve for the remainder of the given term.

(5) Associate engineer board members appointed under this subsection (c) shall be subject to § 62-2-202.

(6) Associate engineer members approved under this subsection (c) shall assist the board with routine matters and responsibilities as requested by the board. Associate engineer members shall attend board meetings, committee meetings and other board functions only as required by the board. The associate engineer members shall have no voting privileges and are not to be considered as members for quorum or election purposes.

(7) Associate engineer members shall render technical assistance to the board and staff as authorized by the board.



§ 62-2-202 - Qualifications of board members -- Removal -- Vacancies.

(a) The members of the board appointed under § 62-2-201(a) shall each have had at least ten (10) years' experience in the practice of architecture as a registered architect, ten (10) years' experience in the practice of engineering as a registered engineer, ten (10) years' experience in the practice of interior design as a registered interior designer or ten (10) years' experience in the practice of landscape architecture as a registered landscape architect, with no record of any formal disciplinary action. Such members shall each have been in responsible charge of work for at least five (5) years, and shall each have demonstrated an interest in improving the profession by involvement in a statewide association directly related to their profession for at least five (5) years. Each member shall be a citizen of the United States and shall have been a resident of Tennessee for five (5) years at the time of appointment. The ten-year requirement of experience as a registered practitioner shall not apply to the registered interior designer member until January 1, 2014; provided, however, that the member shall have been a registered interior designer for five (5) years and shall have ten (10) years' experience as an interior designer.

(b) The governor may remove any member of the board for misconduct, incapacity or neglect of duty.

(c) Vacancies on the board shall be filled for the unexpired term as prescribed in § 62-2-201.



§ 62-2-203 - Certificates of appointment -- Legal assistance -- Attendance of witnesses -- Seal -- Rules -- Continuing professional education.

(a) Each member appointed under § 62-2-201(a) shall receive a certificate of appointment from the governor, and no one shall be eligible for appointment who does not at the time hold an unexpired certificate to practice architecture, engineering or landscape architecture or certificate of registration to use the title "registered interior designer," except the first registered interior designer board member, issued under this chapter or other applicable law. Before beginning a term of office, each appointed member shall file with the secretary of state the oath of office.

(b) The board or any committee of the board shall be entitled to the services of an assistant attorney general in connection with the affairs of the board, and the board shall have power to compel the attendance of witnesses on behalf of the state or any party having issue before the board, may administer oaths and may take testimony concerning all matters within its jurisdiction.

(c) The board shall adopt and have an official seal, which shall be affixed to all certificates of registration granted, and shall make all bylaws and rules not inconsistent with the law.

(d) The board has the authority to establish continuing professional education requirements for architects, engineers, landscape architects and registered interior designers. Any rules promulgated to effect this subsection (d) shall be promulgated in compliance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 62-2-204 - Board meetings -- Officers -- Quorum.

(a) The board shall hold at least two (2) regular meetings each year. Special meetings shall be held at times that the bylaws of the board may provide. Notice of all meetings shall be given in the manner that the bylaws of the board may provide, consistent with all existing state laws.

(b) The board shall elect annually from its members a chair, a vice chair and a secretary.

(c) A quorum of the board shall consist of no less than five (5) members; except, however, for the purpose of formal disciplinary matters involving an architect, engineer, registered interior designer or landscape architect, at least one (1) board member from the respective profession shall be present.



§ 62-2-205 - Executive director.

The board shall have an executive director who shall perform all administrative functions for the board.



§ 62-2-206 - Attendance at state, regional and national registration meetings.

The board may authorize, subject to the approval of the department of commerce and insurance, one (1) administrative person and three (3) board members to attend state, regional and national registration meetings and to perform other necessary functions. These personnel shall be reimbursed for all travel and other necessary expenses, which shall be claimed and paid in accordance with the prevailing travel regulations of state government.



§ 62-2-207 - Records of board -- Roster of registrants -- Annual report.

(a) The board shall keep a record of its proceedings and a register of all applicants for registration showing, for each, the date of application, name, age, educational and other qualifications, place of business and place of residence, whether or not an examination was required and whether the applicant was rejected or a certificate of registration granted and the date of such action. The books and register of the board shall be prima facie evidence of all matters recorded in the books and register.

(b) A roster showing the names and places of business and of residence of all registered architects, engineers, landscape architects and registered interior designers and the names and addresses of all firms, corporations and partnerships practicing architecture, engineering or landscape architecture or using the title "registered interior designer" in this state may be printed annually.

(c) The board shall submit reports to the governor as required by state regulations. A copy of these reports shall be filed with the secretary of state.






Part 3 - Qualification and Registration Generally

§ 62-2-301 - General requirements for registration.

(a) The board shall, upon application for a certificate of registration, on the prescribed form and the payment by the applicant of a fee as prescribed by the board, consider the application, and, in proper cases, issue a certificate of registration, either as an architect, as an engineer, as a registered interior designer or as a landscape architect, to any person who submits evidence satisfactory to the board that the person is fully qualified to practice architecture, engineering or landscape architecture or use the title "registered interior designer." No person shall be eligible for registration who does not speak and write the English language and who is not of good character and repute.

(b) No person shall be granted any combination of licenses as architect, engineer, registered interior designer or landscape architect unless the person makes a separate application and pays a separate fee for each profession, both original fee and annual renewal fee, and is found by the board to be qualified for a license in each profession.



§ 62-2-302 - Board members examining and voting on applicants.

(a) (1) In determining the qualifications of applicants for registration as architects, a majority vote of the architect members of the board only shall be required.

(2) In determining the qualifications of applicants for registration as engineers, a majority vote of the engineer members of the board only shall be required.

(3) In determining the qualifications of applicants for registration as landscape architects, the one (1) landscape architect board member and one (1) architect or engineer board member only shall be required.

(4) In determining the qualifications of applicants for registration as registered interior designers, the registered interior designer board member and one (1) architect, engineer or landscape architect board member only shall be required; provided, that for the first registered interior designer board member no such vote shall be required.

(b) (1) Applicants for registration as architects shall be examined by architect members of the board only and applicants for registration as engineers shall be examined by the engineer members of the board only.

(2) Applicants for registration as landscape architects shall be examined by the landscape architect member and one (1) architect and engineer member of the board.

(3) Applicants for registration as registered interior designers shall be examined by the registered interior designer member and one (1) architect and engineer member of the board.

(c) In the event the board denies issuance of a certificate to an applicant, no refund of any part of the application fee shall be returned by the board to the applicant.

(d) For purposes of this section, the member of the board appointed under the authority of § 62-2-201(b) is not a voting member of the board.



§ 62-2-303 - Additional evidence.

Applicants for registration in cases where the evidence originally presented in the application does not appear to the board conclusive or as warranting the issuance of a certificate may be required to present other evidence as required by the board.



§ 62-2-304 - Comity.

The board may, upon proper application for a certificate of registration, issue a certificate of registration as an architect, engineer, registered interior designer or landscape architect to any person who holds a like unexpired certificate of qualification or registration issued to the person by any state, territory or possession of the United States or of any country; provided, that the applicant's qualifications meet the requirements of this chapter and the rules established by the board. Any applicant for registration as an architect or landscape architect pursuant to this section shall hold an unexpired national certificate issued by the National Council of Architectural Registration Boards or the Council of Landscape Architectural Registration Boards and shall present proof of the certificate upon application to the board.



§ 62-2-305 - Replacement of certificate.

A new certificate of registration to replace any certificate lost, destroyed or mutilated may be issued subject to the rules and regulations of the board.



§ 62-2-306 - Effect of certificate -- Seal.

(a) The issuance of a certificate of registration by this board shall be evidence that the person named in the certificate is entitled to all the rights and privileges of an architect, engineer or landscape architect while the certificate remains unrevoked or unexpired.

(b) Each registered architect, registered engineer and registered landscape architect shall obtain and keep a seal of the design authorized by the board bearing the registrant's name, the registrant's registration number, the words "Registered Architect," "Registered Engineer" or "Registered Landscape Architect" and the words "State of Tennessee" or "Tennessee." The registrant shall stamp with the registrant's seal all original sheets of any bound set of plans and the first sheet of any specifications or reports prepared by the registrant or under the registrant's responsible charge. No architect, engineer or landscape architect shall affix the architect's, engineer's or landscape architect's seal or stamp to any document that has not been prepared by the architect, engineer or landscape architect or under the architect's, engineer's or landscape architect's responsibility. Plans, specifications and reports issued by the registrants shall be stamped with the seal during the life of a registrant's certificate, but it is unlawful for anyone to stamp or seal any document with the seal after the certificate of the registrant named on the seal has expired or has been revoked.

(c) As used in this section, "registered architects," "registered engineers" or "registered landscape architects" means only those registered architects, registered engineers or registered landscape architects who are required by this chapter to be registered in this state.

(d) The board may also adopt rules and regulations for the affixing to and endorsement of the registrant's seal on architectural, engineering and landscape architectural documents that may be necessary to implement compliance with this section.

(e) Notwithstanding subsection (b), an architect or engineer, after fully reviewing and modifying, as required, may affix that architect's or engineer's seal or stamp to a document, or part of a document, that has been prepared by another architect or engineer, if the document has been designated as a state standard prototype, pursuant to § 12-4-116 [see now § 12-4-111]. The architect or engineer who is involved in a state standard prototypical re-use project, as provided in § 12-4-116 [see now § 12-4-111], shall fully review and modify, as required, the documents and then affix that architect's or engineer's seal or stamp and signature on the documents. The architect or engineer shall become solely responsible for all documents on which that architect's or engineer's seal or stamp is placed.



§ 62-2-307 - Expiration and renewal of certificate -- Certificates for retirees.

(a) Certificates of registration shall expire two (2) years following the date of their issuance or renewal and are invalid on that date unless renewed.

(b) It is the duty of the board to notify every person registered under this chapter of the date of the expiration of that person's certificate and the amount of the fee required for its renewal for two (2) years. The notice shall be mailed at least one (1) month in advance of the date of the expiration of the certificate.

(c) Renewal may be effected at any time during the thirty (30) days preceding the certificate expiration date by the payment of the fee determined by and payable to the board.

(d) Certificates of registration shall be subject to late renewal for six (6) months following their expiration date by payment of the renewal fee plus a penalty as set by the board for each month or fraction of a month that elapses before payment is tendered.

(e) Any person wishing to renew a certificate later than six (6) months after its expiration date shall reapply for certification. The board may, in its discretion, waive any further examination of the applicant and any further education and experience beyond that obtained at the time of the applicant's original registration in this state.

(f) Notwithstanding any provision in this chapter to the contrary, the board has the authority to establish, by rule and regulation, procedures and criteria pursuant to which persons who are retired may continue to use the titles of "architect," "engineer," "landscape architect" or "registered interior designer" without the payment of a registration renewal fee.



§ 62-2-308 - Denial, suspension or revocation of certificate -- Reissuance.

(a) (1) The board may refuse to issue or renew, and revoke or suspend, the certificate of registration of any architect, engineer, landscape architect or registered interior designer registered under this chapter who is found guilty:

(A) Of any fraud or deceit in obtaining a certificate of registration;

(B) Of gross negligence, incompetency or misconduct in the practice of architecture, engineering, landscape architecture or in the use of the title "registered interior designer;"

(C) Of failure to obtain, keep and utilize the registrant's seal as provided in this chapter;

(D) By a court of competent jurisdiction of breach of contract for professional services;

(E) Of any violation of the rules adopted by the board;

(F) Of having the person's right to practice architecture, engineering, landscape architecture or use the title registered interior designer suspended or revoked by another state or national registration board; or

(G) By a court of competent jurisdiction of any felony.

(2) Any person may prefer charges in writing to the board against any architect, engineer, landscape architect or registered interior designer registered under this chapter on any of the grounds listed in subdivision (a)(1).

(3) The affirmative vote of five (5) or more members of the board shall be necessary in order to revoke or suspend the certificate of registration of any architect, engineer, landscape architect or registered interior designer registered under this chapter.

(b) The board may reissue a certificate of registration to any person whose certificate has been revoked; provided, that five (5) or more members of the board vote in favor of reissuance for reasons the board may deem sufficient.

(c) [Deleted by 2015 amendment]

(d) The board members are officers of the state in carrying out the duties imposed by this chapter and as such have the full measure of governmental immunity provided by law.






Part 4 - Qualifications and Registration -- Engineers

§ 62-2-401 - General provisions.

(a) The following shall be considered as minimum evidence satisfactory to the board that the applicant is qualified for registration as an engineer:

(1) Graduation from Approved Engineering Curriculum, Experience and Examination. A graduate of an engineering curriculum of four (4) years or more, approved by the board as being of satisfactory standing, and with a specific record of four (4) years or more of progressive experience on engineering projects of a grade and character that indicates to the board that the applicant may be competent to practice engineering, and who has obtained certification as an engineer intern, shall be admitted to an examination prepared by the National Council of Examiners for Engineering and Surveying in the principles and practice of engineering. Upon passing the examination, the applicant shall be granted a certificate of registration to practice engineering in this state; provided, that the applicant is otherwise qualified; or

(2) Long Established Practice. A graduate of an approved engineering curriculum of four (4) years or more, with a specific record of twelve (12) years or more of progressive experience on engineering projects of a grade and character that indicates to the board that the applicant may be competent to practice engineering shall be admitted to an examination prepared by the National Council of Examiners for Engineering and Surveying, in the principles and practice of engineering. Upon passing the examination, the applicant shall be granted a certificate of registration to practice engineering in this state; provided, that the applicant is otherwise qualified.

(3) [Deleted by 2007 amendment, effective June 30, 2012.]

(b) Notwithstanding any provision to the contrary, the board may in its discretion grant up to one (1) year of qualified experience obtained in an established cooperative education program that is carried out within the framework of an approved engineering curriculum and that has been approved by the board.



§ 62-2-402 - Engineer intern.

The following shall be considered as minimum evidence satisfactory to the board that the applicant is qualified for registration as an engineer intern: a graduate in a curriculum of four (4) years or more leading to a baccalaureate degree in engineering and approved by the board as of satisfactory standing or who is a prospective graduate in good standing in the senior year in such a curriculum, and who passes an examination prepared by the National Council of Examiners for Engineering and Surveying involving the fundamentals of engineering; provided, that the applicant is of good character and repute.



§ 62-2-403 - Teaching as engineering experience.

Engineering teaching with full-time faculty status in a college or university offering an approved engineering curriculum of four (4) years or more may be considered, at the discretion of the board, as engineering experience.



§ 62-2-404 - Application form -- Fees.

(a) Application for registration as a professional engineer or certification as an engineer intern shall be on a form prescribed and furnished by the board, shall contain statements made under oath showing the applicant's education and a detailed summary of the applicant's technical experience and shall contain references, none of whom may be members of the board.

(b) (1) The initial application fee shall be established by the board and shall accompany the application.

(2) The application fee for engineer intern certification or enrollment shall be established by the board and shall accompany the application.

(3) [Deleted with 2013 amendment, effective April 23, 2013.]

(4) The registration fee shall be established by the board and shall be paid upon approval of the application.

(5) Should the board deny the issuance of a certificate to any applicant, the application fee shall be retained by the board.



§ 62-2-405 - Examinations.

(a) The examinations will be held at times and places that the board directs. The board shall determine the acceptable grade on examinations.

(b) Written examinations will be given in two (2) sections as follows:

(1) Engineering Fundamentals. Consists of a National Council of Examiners for Engineering and Surveying prepared examination on the fundamentals of engineering. Passing this examination qualifies the examinee for an engineer intern certificate; provided, that the examinee has met all other requirements for certification required by this chapter; and

(2) Principles and Practices of Engineering. Consists of a National Council of Examiners for Engineering and Surveying examination on applied engineering. Passing this examination qualifies the examinee for registration as a professional engineer; provided, that the examinee has met the other requirements for registration by this chapter.

(c) A candidate failing an examination may apply for reexamination.



§ 62-2-406 - Engineers born prior to 1928 exempt from continuing education requirements.

Any continuing education requirements established pursuant to this chapter shall provide that engineers who were born prior to January 1, 1928, shall be exempt from complying with continuing education standards and requirements.






Part 5 - Qualifications and Registration -- Architects

§ 62-2-501 - General provisions.

In addition to the successful completion of examination acceptable to the board, the following shall be considered as minimum evidence satisfactory to the board that an applicant is qualified for registration as an architect:

(1) An applicant who is a graduate of a school of architecture where the professional degree curriculum has been accredited and who has completed three (3) years of practical experience in architectural work satisfactory to the board, of which not more than (1) year of architectural practical training and school may be concurrent; or

(2) An applicant who is a graduate of a nonaccredited architectural curriculum, of not less than four (4) years in a curriculum approved by the board, and five (5) years of practical experience in architectural practical training satisfactory to the board, of which not more than one (1) year of architectural work and school may be concurrent;

(3) An applicant who is a graduate of an architecture-related curriculum, of not less than four (4) years in a curriculum approved by the board, and seven (7) years of practical experience in architectural practical training satisfactory to the board, of which not more than one (1) year of architectural work and school may be concurrent.



§ 62-2-502 - Degree accreditation of architecture schools.

(a) An accredited degree in architecture shall be one that was accredited by the National Architectural Accrediting Board (N.A.A.B.) at the time of graduation, or graduation was not more than two (2) academic years prior to accreditation. For the purposes of this chapter, a state-supported school of architecture approved by the Tennessee higher education commission is deemed to have an accredited degree curriculum.

(b) Approval of a curriculum that is not accredited under the terms of subsection (a) shall be at the discretion of the board and upon the basis of certified information submitted by the school for the full period attended by the applicant.



§ 62-2-503 - Practical architecture experience credit.

(a) (1) For the purpose of evaluating "practical experience in architectural work," the board may utilize criteria and standards published by the National Council of Architectural Registration Boards (N.C.A.R.B.).

(2) Every applicant shall have not less than two (2) years of practical experience in an office of a practicing registered architect.

(3) To receive credit for practical training time, the applicant must be employed by the same employer for a period of not less than four (4) consecutive calendar months. The work month is considered to be one hundred forty (140) hours.

(b) (1) Experience acquired while employed by a registered architect practicing as an individual will be credited as practical training only when acquired under the supervision of the practicing architect in the course of the regular practice. Practice as a principal after proper architectural registration by other jurisdictions may be accepted by the board as fulfilling the required experience in the office of a registered practicing architect.

(2) Experience acquired while employed by a partnership or corporation engaging in the practice of architecture will be credited as practical training only when acquired under the supervision of the partner or partners or the officer or officers who shall be the registered architect or registered architects exercising professional and supervisory control over the particular architectural services rendered by the partnership or corporation.

(c) Practical experience as approved by the board and obtained, while working in the United States government, public or private service agencies, covering the fields of education, research and in the service of such agencies as redevelopment authorities, Peace Corps, VISTA, HUD, other United States government and armed forces agencies, multiplied by a factor of .75, may be considered as "practical experience in architectural work."

(d) Notwithstanding any provision in this section, the board may refuse to credit as practical training experience acquired while employed by an individual or by any type of organization having any interest in any project or building prejudicial to or in conflict with the individual's or organization's professional interest therein.



§ 62-2-504 - Examinations -- Fees.

(a) The written examination for candidates who are eligible for registration under § 62-2-501 may be the current architect registration examination prepared by the National Council of Architectural Registration Boards (N.C.A.R.B.), as accepted by the board.

(b) The board shall be responsible for administering and grading the examinations.

(c) Candidates will retain credit for any parts of the examination passed and may, at the board's discretion, be permitted to have unlimited retakes of any parts of the examination failed.

(d) The deadline date for receipt of applications for examination shall be at the discretion of the board. Each applicant eligible for written examination shall be notified of the dates set for each part of the examination, where it shall be held and the instruments and materials the applicant shall provide.

(e) The initial application fee shall entitle the candidate to one (1) examination of a prescribed number of parts. An additional fee shall be required for the retaking and examination or parts thereof. No refunds will be made.



§ 62-2-505 - Commencing examinations in other states.

(a) Upon proper application, the board may administer any part of the National Council of Architectural Registration Boards' examinations for candidates who have commenced the series of examinations in another state. Each such application shall be accompanied by an administration fee and endorsement by the architectural registration board of original application. Separate applications shall be filed for each year's examination.

(b) Upon proper application, the board may, at its discretion, credit to a candidate any of the prescribed parts of the National Council of Architectural Registration Boards' examinations successfully passed and properly attested to by another state or possession. The candidate may then take the remaining examination parts as set forth in this section, and, if successfully completed under its jurisdiction, may be registered by the board. The board will extend such transfer privileges only once to each applicant and may, at its discretion, accept transfer of grades only from the state of original application.



§ 62-2-506 - Finishing examinations in other states.

(a) When requested to do so, the board may allow candidates who have commenced examinations in Tennessee as outlined under § 62-2-504(a), to finish taking parts of these examinations in any other state; provided, that the other state approved this procedure and has established a method of accomplishing it.

(b) The board may, at its discretion and upon proper application, forward the grades achieved by a candidate in the various sections of the examination given under its jurisdiction to other duly constituted architectural registration boards for their use in evaluating and utilizing the results in registering the individual within their jurisdiction. The request for transfer shall include a statement of concurrence by the other board and a description of the information it will require. The candidate shall state the candidate's need for requesting a transfer and pay a fee established by the board. The transfer shall terminate the candidate's current application to this board for registration.



§ 62-2-507 - Recording and transferring examination results.

(a) Whether conducted in this state or another state, all records of the examinations shall be returned to the state board of registration of architects where the series of examinations were commenced for recording and licensure when successfully completed.

(b) After the written examination marks are properly recorded in the permanent record book, all examination books and papers over two (2) years old may be destroyed.



§ 62-2-508 - Exemption from continuing education requirements for certain architects.

Any continuing education requirements established pursuant to this chapter shall provide that architects who were born prior to January 1, 1928, shall be exempt from complying with continuing education standards and requirements.






Part 6 - Corporations, Partnerships and Firms

§ 62-2-601 - Practice -- Disclosure.

(a) A corporation, partnership or firm offering architectural, engineering or landscape architectural service to the public may engage in the practice of architecture, engineering or landscape architecture in this state; provided, that at least one (1) of the principals or officers of the corporation, partnership or firm is in responsible charge of the practice and is registered as required in this chapter for architects, engineers and landscape architects or is otherwise by this chapter authorized to practice. The same exemptions shall apply to corporations, partnerships and firms as apply to individuals under this chapter.

(b) Corporations, partnerships or firms offering engineering, architectural or landscape architectural service to the public shall file with the board, on a form prescribed by the board, a listing of names and addresses of all principals and officers, as well as the principals or officers duly registered to practice architecture, engineering or landscape architecture in this state who are in responsible charge of the practice in this state. The corporations, partnerships or firms shall advise the board in writing within sixty (60) days of any change of status.



§ 62-2-602 - Registered architect, engineer or landscape architect in charge of service.

Corporations, partnerships, and firms maintaining any place of business in this state for the purpose of providing or offering to provide architectural, engineering or landscape architectural design to the public shall have, in responsible charge of the service at any and each place of business, a resident registered architect, a registered engineer or a registered landscape architect.






Part 7 - Landscape Architecture [Repealed]



Part 8 - Qualifications and Registration -- Landscape Architects

§ 62-2-801 - Qualifications for registration.

In addition to the successful completion of examination acceptable to the board, the following shall be considered as minimum evidence satisfactory to the board that an applicant is qualified for registration as a landscape architect: an applicant who is a graduate of a school of landscape architecture where the professional degree curriculum has been accredited and who has completed three (3) years of practical experience in landscape architectural work satisfactory to the board, of which no more than one (1) year of landscape architectural practical training and school may be concurrent.



§ 62-2-802 - Accredited degree.

An accredited degree in landscape architecture shall be one that was accredited by the Landscape Architectural Accreditation Board (L.A.A.B.) at the time of graduation, or graduation was not more than two (2) academic years prior to accreditation.



§ 62-2-803 - Practical experience.

(a) (1) For the purpose of evaluating "practical experience in landscape architectural work," the board may utilize criteria and standards published by the Council of Landscape Architectural Registration Boards (C.L.A.R.B.).

(2) However, every applicant shall have not less than two (2) years of practical experience in an office of a practicing registered landscape architect.

(3) To receive credit for practical training time, an applicant must be employed by the same employer for a period of no less than four (4) consecutive calendar months. The work month is considered to be one hundred forty (140) hours.

(b) (1) Experience acquired while employed by a registered landscape architect practicing as an individual will be credited as practical training only when acquired under the supervision of the practicing landscape architect in the course of the regular practice. Practice as a principal after proper landscape architectural registration by other jurisdictions may be accepted by the board as fulfilling the required experience in the office of a registered practicing landscape architect.

(2) Experience acquired while employed by a partnership or corporation engaging in the practice of landscape architecture will be credited as practical training only when acquired under the supervision of the partner or partners or the officer or officers who shall be the registered landscape architect or registered landscape architects exercising professional and supervisory control over the particular landscape architectural services rendered by the partnership or corporation.

(c) Practical experience as approved by the board and obtained while working in the United States government, public or private service agencies covering the field of education, research, and in the service of such agencies as redevelopment authorities, Peace Corps, VISTA, HUD, other United States government and armed forces agencies, multiplied by a factor of seventy-five hundredths (.75) may be considered as "practical experience" in landscape architectural work.

(d) Notwithstanding any provision in this section, the board may refuse to credit as practical training experience acquired while employed by an individual or by any type of organization having any interest in any project or building prejudicial to or in conflict with the individual's or organization's professional interest therein.



§ 62-2-804 - Examination -- Administration, grading, credit, retakes, applications to take examination, fees and refunds.

(a) The written examination for candidates who are eligible for registration under § 62-2-801 may be the current landscape architecture registration examination prepared by the Council of Landscape Architectural Registration Boards (C.L.A.R.B.), as accepted by the board.

(b) The board shall be responsible for administering and grading the examinations.

(c) Candidates will retain credit for any parts of the examination passed and shall be permitted to have unlimited retakes of any parts of the examination failed.

(d) The deadline date for receipt of applications for examination shall be at the discretion of the board. Each applicant eligible for written examination shall be notified of the dates set for each part of the examination, where it shall be held, and the instruments and materials the applicant shall provide.

(e) The initial application fee shall entitle the candidate to one (1) examination of the prescribed number of parts. An additional fee shall be required for the retaking and examination or parts thereof. No refunds will be made.



§ 62-2-805 - Transfer privileges.

(a) Upon proper application, the board may administer any part of the Council of Landscape Architectural Registration Board's examinations for candidates who have commenced the series of examinations in another state. Each such application shall be accompanied by an administration fee and endorsement by the landscape architectural registration board of original application. Separate applications as described in § 62-2-804 shall be filed for each year's examination.

(b) Upon proper application and meeting the qualifications outlined in § 62-2-801, the board will credit to a candidate any of the prescribed parts of the Council of Landscape Architectural Registration Board's examinations successfully passed and properly attested to by another state or possession. The candidate may then take the remaining examination parts as set forth herein and, if successfully completed under this jurisdiction, may be registered by the board. The board will extend transfer privileges only once to each applicant and shall accept transfer of grades only from the state of original application.



§ 62-2-806 - Furnishing of examination results to other states.

(a) When requested to do so, the board may allow candidates who have commenced examinations in Tennessee as outlined under § 62-2-804(a) to finish taking parts of these examinations in any other state; provided, that the other state approved this procedure and has established a method of accomplishing it.

(b) The board shall upon proper application forward the grades achieved by a candidate in the various sections of the examination given under its jurisdiction to other duly constituted landscape architectural registration boards for their use in evaluating and utilizing the results in registering the individual within their jurisdiction. The request for transfer shall include a statement of concurrence by the other board and a description of the information it will require. The candidate shall state the applicant's need for requesting transfer and pay a fee established by the board. The transfer shall terminate the candidate's current application to this board for registration.



§ 62-2-807 - Records of examinations.

(a) Whether conducted in this state or another state, all records of the examinations shall be returned to the state board of registration of landscape architects where the series of examinations were commenced, for recording and licensure when successfully completed.

(b) After the written examination marks are properly recorded in the permanent record book, all examination books and papers over two (2) years old may be destroyed.






Part 9 - Interior Designers Title Registration Act

§ 62-2-901 - Short title.

This part shall be known and may be cited as the "Interior Designers Title Registration Act."



§ 62-2-902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the state board of examiners for architects and engineers; and

(2) "Registered interior designer" means a person registered to use the title "registered interior designer" under this part. The registered interior designer is a person who meets the criteria of education, experience and examination as determined by the board.



§ 62-2-903 - Use of title "registered interior designer."

(a) (1) No person shall use the title "registered interior designer" unless the person is registered as provided in this part.

(2) This part shall not prohibit any architect registered under parts 1-6 of this chapter from using the title of "registered interior designer."

(b) Nothing contained in this part shall prevent any person from rendering or offering to render interior design services; provided, that the person shall not be permitted to use or be identified by the title "registered interior designer" unless registered in accordance with this part.



§ 62-2-904 - Application for registration -- Requirements -- Examination.

(a) (1) Each applicant for registration shall apply to the board.

(2) Except as otherwise provided in this part, each applicant shall take and pass the examination administered by the National Council for Interior Design Qualifications or an equivalent examination as specified by the board.

(3) The applicant shall provide substantial evidence to the board that the applicant has passed the examination required by this part; and:

(A) Is a graduate of a five-year interior design program from an accredited institution and has completed at least one (1) year of diversified interior design experience;

(B) Is a graduate of a four-year interior design program from an accredited institution and has completed at least two (2) years of diversified interior design experience;

(C) Is a graduate of a three-year interior design program from an accredited institution and has completed three (3) years of diversified interior design experience; or

(D) Is a graduate of a two-year interior design program from an accredited institution and has completed four (4) years of diversified interior design experience; and

(4) All interior design programs must be accredited by the Foundation for Interior Design Education Research or a program determined by the board to be substantially equivalent to such a program; or an interior design program must be offered by an institution located in this state on April 16, 1991, and the institution is accredited by the Southern Association of Colleges and Schools or licensed by the Tennessee higher education commission.

(b) An applicant for registration as a registered interior designer shall establish to the satisfaction of the board that the applicant:

(1) Is at least twenty-one (21) years of age;

(2) Has not been convicted of an offense that bears directly on the fitness of the applicant to be registered;

(3) Has passed or supplied proof of passage of the examination required by this part; and

(4) Meets any other requirements established by the board.



§ 62-2-905 - Registration without examination -- Requirements.

Any person who applies for registration and remits the application and initial registration fees prior to January 1, 1994, shall be registered by the board without taking the written examination; provided, that:

(1) The applicant has satisfactory evidence of having used or been identified by the title "interior designer" and has:

(A) Satisfactory interior design experience totaling six (6) years; or

(B) A combination of interior design education and satisfactory interior design experience totaling six (6) years as follows:

(i) A graduate of a four-year interior design program and two (2) years' experience;

(ii) A graduate of a three-year interior design program and three (3) years' experience; or

(iii) A graduate of a two-year interior design program and four (4) years' experience. The board shall determine if the two-year degree program meets the standards; and

(2) A person shall be deemed to have used or been identified by the title "interior designer" within the meaning of this section if the person demonstrates to the satisfaction of the board that the person was, either on the person's own account, which means self-employed, or in the course of regular employment, rendering or offering to render to another person interior design services as defined in § 62-2-903, or was regularly engaged in the teaching of interior design at an accredited institution recognized by the board leading to a degree in interior design. Any combination of rendering services and teaching totaling six (6) years shall satisfy the requirements of this section.



§ 62-2-906 - Corporations, partnerships or firms -- Use of title "interior designer" or "registered interior designer."

(a) A corporation, partnership or firm may use the title "registered interior designer;" provided, that at least one (1) of the principals or officers of the corporation, partnership or firm is in responsible charge of the practice and is registered as a registered interior designer under this chapter.

(b) Any person, firm, company, business, corporation or other entity that was organized and doing business prior to April 16, 1991, and whose corporate name includes the appellation "interior design" may continue to use the corporate name and shall not be required to register pursuant to this chapter.

(c) Nothing in this section shall be construed to authorize persons employed by such entities to use the title "registered interior designer" unless the persons are registered pursuant to this chapter.









Chapter 3 - Barbers

§ 62-3-101 - Practice of barbering governed by board of cosmetology and barber examiners -- Inspection.

(a) The practice of barbering shall be governed by the state board of cosmetology and barber examiners, created by § 62-4-103 and this chapter.

(b) Inspections of barber shops shall be performed by inspectors provided and supervised by the director of the state board of cosmetology and barber examiners. Annual inspections of barber schools and colleges may be performed by the inspectors or members of the board.



§ 62-3-102 - [Repealed.]

HISTORY: Acts 1929, ch. 118, § 19; Code 1932, § 7135; Acts 1978, ch. 906, § 11; T.C.A. (orig. ed.), § 62-302; repealed by Acts 2014, ch. 964, § 12, effective July 1, 2014.



§ 62-3-104 - [Repealed.]

HISTORY: Acts 1929, ch. 118, § 20; Code 1932, § 7139; Acts 1975, ch. 146, § 1; T.C.A. (orig. ed.), § 62-305; Acts 1988, ch. 674, § 1; repealed by Acts 2014, ch. 964, § 12, effective July 1, 2014.



§ 62-3-105 - Acts constituting barbering.

Any one (1) or any combination of the following practices, when done for payment, directly or indirectly, or without payment, for the public generally, constitute the practice of barbering:

(1) Shaving or trimming the beard;

(2) Cutting or styling the hair;

(3) Giving facial and scalp massages or treatments with oils, creams, lotions or other preparations either by hand or mechanical appliances;

(4) Singeing, curling, shampooing, coloring, bleaching or straightening the hair or applying hair tonics;

(5) Cutting, fitting, measuring and forming head caps for wigs or hair pieces;

(6) Hair weaving, excluding medical or surgical procedures;

(7) Applying cosmetic preparations, antiseptics, powders, oils, clays or lotions to scalp, face, neck or other parts of the body; or

(8) Manicuring and nail care.



§ 62-3-107 - Registration required for barbering, barber instruction or serving as technician.

No person shall practice or attempt to practice barbering in this state, or serve or attempt to serve as a barber instructor or technician in this state, without a valid certificate of registration issued pursuant to this chapter by the state board of cosmetology and barber examiners.



§ 62-3-108 - Persons exempt.

The following persons are exempt from this chapter while in the proper discharge of their professional duties:

(1) Persons authorized by the law of this state to practice medicine and surgery;

(2) Commissioned medical or surgical officers of the United States army, navy, air force or marine hospital service;

(3) Registered nurses; and

(4) Duly registered cosmetologists operating in accordance with chapter 4 of this title.



§ 62-3-109 - Shop registration, styling, supervision and management -- Barbering in other locations.

(a) It is unlawful to operate a barber shop or barber styling shop without a valid certificate of registration issued by the board. Application for the certificate shall be made upon application forms furnished by the board.

(b) Prior to the opening of any new barber or styling shop or change of location of an existing barber or styling shop, an inspector of the board shall inspect and approve the shop. Inspections of shops shall be made within ten (10) days of receipt of a request for an inspection, with the request to be accompanied by payment for the inspection. If the ownership of a shop changes, the new owner may not operate the shop more than thirty (30) days after the date of the change of ownership unless, within the thirty-day period, the new owner submits an application for a license to operate the shop and has paid the proper fees. Any change of location or ownership or new shop shall be reported to the office of the board immediately.

(c) It is unlawful to operate a barber shop or barber styling shop unless it is, at all times, under the direct supervision and management of a master barber.

(d) Except as provided in § 62-3-108, it is unlawful to perform any act constituting barbering under § 62-3-105 in any place other than a duly registered barber shop, barber styling shop, barber school or college, licensed funeral establishment, nursing home, hospital health facilities or in the residence of the person treated when the person is actually ill.



§ 62-3-110 - Qualifications for technicians and master barbers.

(a) (1) Any person who desires a certificate of registration as a technician, authorizing the person to apply tints or dyes to the hair, shampoo hair, manicure nails and apply cosmetic preparations, antiseptics, powders, oils, clays or lotions to scalp, face, neck or other parts of the body, shall submit an application for examination to the state board of cosmetology and barber examiners on the prescribed form.

(2) The application shall be accompanied by proof of satisfactory completion of a course in a registered barber school or college of no less than three hundred forty (340) hours of continuous instruction, including no more than eight (8) hours per day and forty (40) hours per week in the following subjects:

(A) Scientific fundamentals of shampooing, tinting, dyeing, manicuring, the application of cosmetic preparations, hygiene and bacteriology;

(B) Histology of the hair and hair structure; and

(C) Massaging and manipulation of the muscles of the arms, hands and scalp.

(3) The application shall also contain proof that:

(A) The applicant is at least seventeen (17) years of age; and

(B) The applicant has received a high school diploma or, in lieu of a high school diploma, has received a GED(R) or HiSET(R) diploma.

(b) Any person who desires a certificate of registration as a master barber shall submit an application for examination to the state board of cosmetology and barber examiners on the prescribed form. The application shall be accompanied by proof that the applicant:

(1) Is at least seventeen (17) years of age;

(2) Has received a high school diploma or, in lieu of a high school diploma, has received a GED(R) or HiSET(R) diploma; and

(3) Has satisfactorily completed a course of one thousand five hundred (1,500) hours in a registered barber school or college.



§ 62-3-111 - Duties of owner and manager of shop as to persons performing barbering services and conformance to chapter.

The owner and manager of a shop shall be responsible for ensuring that:

(1) Only persons duly licensed by the board perform barbering services in the shop;

(2) Persons duly licensed by the board perform only those services authorized by their licenses; and

(3) The shop and its operation conform to this chapter and any rules duly promulgated under this chapter.



§ 62-3-112 - Time within which course of instruction to be completed.

A barber student shall have seven (7) years from the date the student originally enrolls in a barbering school to complete the required courses and number of hours required when the student originally enrolls. If the student fails to complete the course of instruction within that time period, the board may require the student to complete additional courses or attain an additional number of hours prior to issuing a license to the person.



§ 62-3-113 - Examination.

The board shall conduct examinations of applicants for certificates of registration no less than four (4) times each year, at times and places that the board may determine. The examination of an applicant for a certificate of registration as a master barber shall consist of a theory examination and a practical demonstration before the board.



§ 62-3-114 - Reciprocity for technicians and barber instructors.

A person who holds a valid license or certificate of registration as a technician or barber instructor under the laws of a state, the District of Columbia, a territorial possession of the United States or a foreign country may be issued a certificate of registration as a technician or barber instructor if the board makes an individual determination that the person has substantially met the qualifications for registration in this state.



§ 62-3-115 - Reciprocity of master barbers.

The board may issue a certificate of registration as a master barber without examination to a nonresident who:

(1) Holds a valid license or certificate of registration as a master barber in another jurisdiction that:

(A) Has substantially the same requirements for licensing or registration of barbers as are contained in this chapter, exclusive of the tenth-grade education requirements set forth in § 62-3-110(b)(2) [See Compiler's Notes]; or

(B) Has entered into a reciprocal agreement with the board permitting licenses or certificates of registration to be issued without examination to master barbers resident in and registered by this state;

(2) Proves by sworn affidavits that the nonresident has continuously and lawfully practiced as a barber in another jurisdiction for the immediately preceding five (5) years; or

(3) Has held a military occupational skill (MOS) rating in a branch of the military service for two (2) or more years that required the person to perform the duties of a barber.



§ 62-3-116 - Issuance of certificate.

Whenever this chapter has been complied with, the board shall issue a certificate of registration.



§ 62-3-117 - Retired inactive licenses.

Any person licensed under this chapter may retire the license by submitting a form prescribed by the board accompanied by the current active license certificate and a fee in an amount set by rules promulgated by the board. Upon receipt of an acceptable application to retire the license, the board shall issue a retired inactive license certificate to the retiree. The holder of a retired license shall not be entitled to engage in the practice of barbering until the person's license is reactivated in a manner approved by the board.



§ 62-3-118 - Display of certificate.

Every holder of a certificate of registration shall:

(1) Display the certificate in a conspicuous place adjacent to or near the holder's work chair; and

(2) Promptly notify the board of any change of mailing address within thirty (30) calendar days of such change.



§ 62-3-119 - Renewal or restoration of registration.

Certificates of registration of master barbers, technicians and instructors shall be subject to renewal or restoration in accordance with § 62-3-129.



§ 62-3-120 - Automatic renewal for inductees in armed forces.

The certificate of registration of any barber, barber instructor or technician who is inducted into the armed forces of the United States shall be automatically renewed at no charge for the duration of period of service.



§ 62-3-121 - Ground for refusal, suspension or revocation of certificate.

The board may either refuse to issue or renew or may suspend or revoke any certificate of registration for any one (1) or combination of the following causes:

(1) Conviction of a felony shown by a certified copy of the record of the court of conviction, if the felony conviction occurred within three (3) years prior to the board's consideration to suspend, revoke, or refuse to issue or renew the certificate of registration;

(2) Gross malpractice or gross incompetency;

(3) Continued practice by a person knowingly having an infectious or contagious disease;

(4) Advertising by means of knowingly false or deceptive statements;

(5) Habitual drunkenness or habitual addiction to the use of morphine, cocaine or other habit-forming drug;

(6) Immoral or unprofessional conduct; or

(7) A violation of this chapter or any rules adopted under this chapter.



§ 62-3-122 - Barber schools -- Certificate required.

It is unlawful for any person, firm or corporation to own, operate or conduct a barber school or college of barbering without a certificate of registration issued by the board and paying the fee required for registration as provided in this chapter.



§ First - of 2 versions of this section

62-3-123. Certification of barbering schools -- Instructions -- Services -- Record Keeping. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) Any person, firm or corporation desiring a certificate of registration to own, operate or conduct a barber school or college of barbering shall submit an application to the state board of cosmetology and barber examiners on the prescribed form. In order to be eligible to receive the certificate, the applicant must:

(1) Require, as a prerequisite to graduation, a course of no less than one thousand five hundred (1,500) hours of continuous instruction, including no more than eight (8) hours per day or forty (40) hours per week, in the following subjects:

(A) Scientific fundamentals of barbering, hygiene and bacteriology, histology of the hair, skin, muscles and nerves;

(B) Structure of the head, face and neck;

(C) Elementary chemistry relating to sterilization and antiseptic;

(D) Diseases of the skin, hair and glands;

(E) Massaging and manipulating of the muscles; and

(F) All of the practices of barbering included in § 62-3-105; and

(2) Provide at least one (1) registered barber instructor or barber instructor assistant for every fifteen (15) students enrolled.

(b) No barber student may render clinical services on patrons until the student has completed at least one hundred (100) hours of instruction.

(c) No barber school or college may operate without the presence of a registered barber instructor.

(d) A school shall employ at least one (1) licensed barber instructor for each barber instructor assistant who shall be under the personal supervision of the licensed barber instructor.

(e) Each school, including any public school conducting a vocational education program in the field of barbering, shall:

(1) Keep a daily record of the attendance of each student enrolled; and

(2) Submit to the board on the prescribed form a monthly progress report on each student enrolled.



§ Second - of 2 versions of this section

62-3-123. Certification of barbering schools -- Instructions -- Services -- Reporting. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) Any person, firm or corporation desiring a certificate of registration to own, operate or conduct a barber school or college of barbering shall submit an application to the state board of cosmetology and barber examiners on the prescribed form. In order to be eligible to receive the certificate, the applicant must:

(1) Require, as a prerequisite to graduation, a course of no less than one thousand five hundred (1,500) hours of continuous instruction, including no more than eight (8) hours per day or forty (40) hours per week, in the following subjects:

(A) Scientific fundamentals of barbering, hygiene and bacteriology, histology of the hair, skin, muscles and nerves;

(B) Structure of the head, face and neck;

(C) Elementary chemistry relating to sterilization and antiseptic;

(D) Diseases of the skin, hair and glands;

(E) Massaging and manipulating of the muscles; and

(F) All of the practices of barbering included in § 62-3-105; and

(2) Provide at least one (1) registered barber instructor or barber instructor assistant for every fifteen (15) students enrolled.

(b) No barber student may render clinical services on patrons until the student has completed at least one hundred (100) hours of instruction.

(c) No barber school or college may operate without the presence of a registered barber instructor.

(d) A school shall employ at least one (1) licensed barber instructor for each barber instructor assistant who shall be under the personal supervision of the licensed barber instructor.

(e) Each school, including any public school conducting a vocational education program in the field of barbering, shall:

(1) Keep a daily record of the attendance of each student enrolled; and

(2) Submit to the board on the prescribed form a monthly progress report on each student enrolled.

(f) Notwithstanding subsection (a), the board shall promulgate rules enabling a barber school or college to develop courses of instruction pursuant to subsection (a) that require a student to earn:

(1) Fifty percent (50%) of the hours needed for a specific certificate of registration pursuant to §§ 62-3-110 and 62-3-124, from classroom instruction in a registered barber school or college; and

(2) Fifty percent (50%) of the hours needed for a specific certificate of registration pursuant to §§ 62-3-110 and 62-3-124, from apprenticing under the supervision of a person:

(A) Who has a certificate of registration issued under §§ 62-3-110 and 62-3-124;

(B) Who has at least ten (10) years of experience; and

(C) Who is in good standing with the board.



§ 62-3-124 - Instructors -- Certificates of registration -- Continuing education.

(a) The board shall issue a certificate of registration as a barber instructor to a person who:

(1) (A) Files an application with the board in the form that the board may prescribe, accompanied by the examination fee required by § 62-3-129;

(B) Holds a valid certificate of registration as a master barber and has been duly registered as a master barber for a period of at least three (3) years;

(C) Has successfully completed the twelfth grade in an accredited school or the equivalent; and

(D) Successfully completes an examination prescribed by the board; or

(2) (A) Files an application with the board in a form prescribed by the board, accompanied by the examination fee required by § 62-3-129;

(B) Holds a valid certificate of registration as a master barber and has completed a four-hundred-fifty-hour instructor training program at a board-certified barber school;

(C) Has successfully completed the twelfth grade in an accredited school or the equivalent; and

(D) Successfully completes an examination prescribed by the board.

(b) After registration, each barber instructor shall biennially submit to the board satisfactory proof of attendance in a barber instructor training program of at least sixteen (16) hours' duration, approved by the board; however, the board may, in its discretion, grant up to one (1) additional year for submission of such proof when an instructor satisfactorily demonstrates a medical hardship, a death in the immediate family or entitlement to automatic renewal of registration under § 62-3-120.

(c) A certificate of registration as a barber instructor shall become invalid if the registrant:

(1) Ceases to hold a valid certificate of registration as a master barber; or

(2) Fails to comply with subsection (b).

(d) (1) The board shall issue a certificate of registration as a barber instructor assistant to a person who:

(A) Files an application with the board in the form that the board may prescribe accompanied by the fee required by § 62-3-129;

(B) Holds a valid certificate of registration as a master barber and is currently enrolled in a four hundred fifty-hour instructor training program at a board-certified barber school; and

(C) Has completed the tenth grade in an accredited school or the equivalent.

(2) A barber instructor assistant shall not be employed as such for more than three (3) years.

(3) All certificates or renewals of certificates shall expire on September 1 and shall become invalid thereafter.



§ 62-3-125 - Signs displayed by schools.

No barber school or college shall be allowed to display a barber pole or any other sign customarily used by a barber shop, but must have a sign with letters no less than five inches (5'') high indicating barber school or college and shall display a sign indicating that the work there is done by students exclusively.



§ 62-3-126 - Payments to students -- Business for profit prohibited.

No barber school or college shall be approved by the board that will pay any wages, commissions or gratuities of any kind to barber students for barber work while in training or while enrolled as students in the school or college, and no barber business for profit shall be operated by or in connection with any barber school or college.



§ 62-3-127 - Suspension or revocation of school certificate.

The board has the authority to revoke or suspend the certificate of registration of any barber school or college of barbering for failure to comply with the requirements set out in this chapter.



§ 62-3-128 - Rules and regulations -- Enforcement powers of board.

(a) The board has the authority to make reasonable rules and regulations for the administration of this chapter and prescribe sanitary requirements for barber shops and barber schools, subject to the approval of the department of health.

(b) Barber shops and barber schools are subject to inspection at any time during business hours.

(c) A copy of the rules and regulations adopted by the board shall be furnished by it to the owner or manager of each barber shop and barber school, and the copy shall be posted in a conspicuous place in each barber shop or barber school.

(d) The results of any inspection of a barber shop or barber school may be reduced to a grade or rating by the inspector in accordance with general regulations of the board. The grade or rating shall be furnished to the shop or school and posted in a conspicuous place in the shop or school.

(e) Each barber school, college or shop shall be inspected at least annually.



§ 62-3-129 - Fees and penalties -- Late renewal -- System of renewals.

(a) The board shall prescribe fees, late fees and penalties, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for all permits, certificates and registrations issued pursuant to this chapter.

(b) (1) All certificates of registration for master barbers and barber instructors shall expire biennially on the anniversary of the original date of licensure.

(2) All certificates of registration for barber shops shall expire biennially on the anniversary of the original date of licensure.

(3) All certificates of registration for technicians shall expire biennially on the anniversary of the original date of licensure.

(4) All certificates of registration for barber schools and colleges shall expire annually on the anniversary of the original date of licensure.

(5) All certificates of registration for master barbers, barber instructors, technicians, barber shops and barber schools and colleges may be renewed up until one (1) year from the expiration date of the certificate of registration upon the payment of the specified fees and penalties.

(c) (1) A certificate of registration for a master barber that has been expired for more than one (1) year but less than three (3) years may be reinstated upon payment of twice the fees that would have been collected for the timely and continuous renewal of the certificate. For the reinstatement of a certificate of registration for a master barber license that has been expired for more than three (3) years, a new application for examination and the examination fee shall be submitted. If successful, the applicant shall pay the specified license fee. The examination shall consist of a practical examination before the board. The applicant shall not be required to meet the qualifications for a certificate of registration established in § 62-3-110(b)(2) and (3).

(2) For the reinstatement of a certificate of registration for a technician that has been expired for more than one (1) year, a new application and the examination fee shall be submitted. If successful, the applicant shall pay the specified license fee. The examination shall consist of a practical examination before the board. The applicant shall not be required to meet the qualifications for a certificate of registration established in § 62-3-110(a).

(3) For the reinstatement of the certificate of registration for a barber instructor that has been expired for more than one (1) year, the applicant shall pay a fee of twice the amount that would have been collected for timely and continuous renewal of the certificate.

(4) For the reinstatement of the certificate of registration for a barber shop that has been expired for more than one (1) year, the applicant shall pay a fee of twice the amount that would have been collected for timely and continuous renewal of the certificate.



§ 62-3-130 - Penalty for violations.

Each of the following constitutes a Class B misdemeanor:

(1) The violation of any of the provisions of this chapter;

(2) Permitting any person under one's supervision or control to engage in any practice of barbering without a valid certificate of registration issued by the state board of cosmetology and barber examiners;

(3) Obtaining or attempting to obtain a certificate of registration for money other than the required fee or any other thing of value or by fraudulent misrepresentations;

(4) Practicing or attempting to practice by fraudulent misrepresentations;

(5) The willful failure to display a certificate of registration as required by § 62-3-118; and

(6) Failure to comply with a lawful order of the board.



§ 62-3-131 - [Repealed.]

HISTORY: Acts 1961, ch. 155, § 1; T.C.A., § 62-334; repealed by Acts 2014, ch. 964, § 12, effective July 1, 2014.



§ 62-3-132 - Animals permitted in barbershops.

No animals, except service animals, fish for decorative purposes, and birds in cages, shall be permitted in any barber shop. Bird cages in barber shops shall be cleaned daily. Departmental inspectors shall ensure bird cages are cleaned sufficiently to prevent any hazard to human health or well-being.



§ 62-3-133 - Provisions governing hearings and judicial review.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this chapter.






Chapter 4 - Tennessee Cosmetology Act of 1986

§ 62-4-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Cosmetology Act of 1986."



§ 62-4-102 - Chapter definitions -- Exceptions.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Aesthetics" means any of the following practices:

(A) Massaging, cleansing, stimulating, manipulating, exercising, beautifying or similar work with hands or mechanical or electrical apparatus or by the use of cosmetic preparations, antiseptics, tonics, lotions or creams;

(B) Placing or applying artificial eyelashes; or

(C) Giving facials, applying makeup, giving skin care or removing superfluous hair by tweezing, depilatories or waxing;

(2) "Board" means the state board of cosmetology and barber examiners created by § 62-4-103;

(3) "Cosmetology" means any of the following practices:

(A) Arranging, dressing, curling, waving, cleansing, cutting, singeing, bleaching, coloring or similar work on the hair of any person by any means;

(B) Caring and servicing of wigs and hair pieces;

(C) Manicuring;

(D) Massaging, cleansing, stimulating, manipulating, exercising, beautifying or similar work upon the hands, arms, face, neck or feet with hands or by the use of cosmetic preparations, antiseptics, tonics, lotions or creams;

(E) Placing or applying artificial eyelashes;

(F) Giving facials, applying makeup, giving skin care or removing superfluous hair by tweezing, depilatories or waxing;

(G) Providing a necessary service that is preparatory or ancillary to a service pursuant to this subdivision (a)(3); or

(H) Treating a person's mustache or beard by arranging, beautifying, coloring, processing, styling, trimming, or shaving with a safety razor;

(4) "Cosmetology shop" means any place of business where any person engages or offers to engage in any practice of cosmetology for a fee or other form of compensation, but does not include a manicure shop or skin care shop;

(5) "Dual shop" means any shop licensed by the board where services are performed or offered to be performed in more than one (1) field of cosmetology, including aesthetics, natural hair styling, and manicuring, or in both cosmetology, or a field of cosmetology, and barbering. A dual shop does not include a shop licensed solely as a cosmetology shop or a single specialty thereof, or as a barber shop;

(6) "Hair wrapping" means the wrapping of manufactured materials around a strand or strands of human hair for compensation, without cutting, coloring, permanent waving, relaxing, removing, weaving, chemically treating, braiding, using hair extensions or performing any other service otherwise covered by this chapter;

(7) "Instructor trainee" means any person who holds a valid cosmetologist's, manicurist's, aesthetician's or natural hair stylist's license issued by the board who is engaged in a board-approved course in instructor training of at least three hundred (300) hours to be completed within a period of six (6) months, which course includes practice teaching in a school under the personal supervision of a licensed instructor;

(8) "Junior instructor" means any person who holds a valid cosmetologist's, manicurist's, aesthetician's or natural hair stylist's license issued by the board who is engaged in a course of training in practice teaching in a school under the personal supervision of a licensed instructor for a period of time not to exceed three (3) years;

(9) "Manager" means a managing cosmetologist, managing manicurist or managing aesthetician;

(10) "Managing aesthetician" means a person licensed to practice aesthetics who is designated by the owner of a skin care shop to be responsible for supervising the operation of the shop and its employees;

(11) "Managing cosmetologist" means a licensed cosmetologist who is designated by the owner of a cosmetology shop to be responsible for supervising the operation of the shop and its employees;

(12) "Managing manicurist" means a person licensed to practice manicuring who is designated by the owner of a manicure shop to be responsible for supervising the operation of the shop and its employees;

(13) "Manicure shop" means any place of business where any person performs or offers to perform only manicuring services for a fee or other form of compensation;

(14) "Manicuring" means manicuring or pedicuring the nails of any person or performing nail artistry;

(15) "Natural hair styling" means techniques that result in tension on hair strands such as twisting, wrapping, weaving, extending, locking or braiding of the hair by hand or mechanical appliances, which work does not include the application of dyes, reactive chemicals or other preparations to alter the color or to straighten, curl or alter the structure of the hair. The techniques include providing or offering to the general public for compensation any of the following services solely for development or improvement of physical qualities of the natural hair structure:

(A) Intertwining in a systematic motion to create patterns in a three-dimensional form;

(B) Inversion or outversion flat against the scalp along the part of a straight or curved row; or

(C) Extension with natural or synthetic fibers;

(16) "Natural hair stylist" means a person licensed to practice natural hair styling;

(17) "Safety razor" means a razor that is fitted with a guard close to the cutting edge of the razor that is intended to:

(A) Prevent the razor from cutting too deeply; and

(B) Reduce the risk and incidence of accidental cuts;

(18) "School" means a school of cosmetology;

(19) "Shampooing" means any brushing, combing, shampooing, rinsing or conditioning upon the hair and scalp;

(20) "Shop" means a cosmetology shop, manicure shop or skin care shop;

(21) "Skin care shop" means any place of business where any person performs or offers to perform exclusively aesthetics services for a fee or other form of compensation; and

(22) "Student" means any person who is engaged in learning, performing or assisting in any of the practices of cosmetology under the immediate supervision of an instructor of cosmetology; however, for the purposes of this chapter, neither instructor trainees nor junior instructors shall be considered as students.

(b) The practice of aesthetics or the practice of cosmetology does not include any treatment or attempt to treat any abnormality or disease-related condition of the skin, skin disease process or aging process of the skin.



§ 62-4-103 - Board of cosmetology and barber examiners.

(a) The practices of cosmetology and barbering shall be under the supervision of a board known as the state board of cosmetology and barber examiners.

(b) (1) The board shall consist of fourteen (14) members, to be appointed by the governor.

(2) The membership of the board shall include the following persons:

(A) Three (3) cosmetologists;

(B) Two (2) master barbers;

(C) One (1) manicurist;

(D) One (1) aesthetician;

(E) One (1) natural hair stylist;

(F) One (1) cosmetology or barber instructor;

(G) One (1) cosmetology or barber shop owner;

(H) One (1) member shall be an owner of a cosmetology school licensed by the board;

(I) One (1) member shall be an owner of a barber school licensed by the board;

(J) One (1) public member, who shall be a person who holds a baccalaureate degree with a major in education who is not engaged in the occupation of cosmetology or barbering; and

(K) One (1) public member who shall be a person at least twenty-one (21) years of age, who is not required to meet the educational degree requirements as the public member listed in subdivision (b)(2)(J), and who is not engaged in the occupation of cosmetology or barbering.

(3) One (1) of the members appointed in accordance with subdivisions (b)(2)(F) and (G) shall represent the cosmetology profession and one (1) shall represent the barber profession, however at no time shall both members represent the same profession.

(4) Each of the members described in subdivisions (b)(2)(A)-(I) shall be licensed in their respective trade in this state for at least five (5) years immediately preceding their date of appointment.

(5) No cosmetologist member or master barber member shall, while serving on the board, be an instructor, owner or manager of a school of cosmetology, barber school or college of barbering, an employee in such a school, or in any manner connected with such a school.

(6) (A) The public member listed in subdivision (b)(2)(J) shall participate in all activities of the board except the inspection of schools of cosmetology, barber schools, and colleges of barbering.

(B) The public member listed in subdivision (b)(2)(K) shall participate in all activities of the board except the composition of examinations, administration of practical portions of examinations, and inspection of schools of cosmetology, barber schools, and colleges of barbering.

(7) The owners of schools licensed by the board or the instructors licensed by the board shall be entitled to participate in all activities of the board, except administration of examinations and inspection of schools of cosmetology, barber schools or colleges of barbering.

(c) No more than five (5) members shall be appointed from the same grand division.



§ 62-4-104 - Terms of board members -- Oath -- Removal.

(a) Except as provided in subsection (b), the terms of the members of the board shall be four (4) years.

(b) (1) The entire membership of the board as comprised on June 30, 2014, shall be vacated on July 1, 2014, and new members shall be appointed in accordance with § 62-4-103.

(2) In order to stagger the terms of the newly appointed board members, the governor shall make initial appointments as follows:

(A) Three (3) persons shall be appointed for terms of one (1) year, which shall expire on June 30, 2015;

(B) Three (3) persons shall be appointed for terms of two (2) years, which shall expire on June 30, 2016;

(C) Four (4) persons shall be appointed for terms of three (3) years, which shall expire on June 30, 2017; and

(D) Four (4) persons shall be appointed for terms of four (4) years, which shall expire on June 30, 2018.

(3) Of the members initially appointed:

(A) The cosmetology school owner member, the manicurist member and the public member listed in § 62-4-103(b)(2)(K) shall serve terms of one (1) year;

(B) One (1) cosmetologist member, one (1) master barber member and the barber school owner member shall serve terms of two (2) years;

(C) One (1) cosmetologist member, one (1) master barber member, the cosmetology or barber shop owner member, and the cosmetology or barber instructor member shall serve terms of three (3) years; and

(D) The aesthetician member, the natural hair stylist member, one (1) cosmetologist member, and the public member listed in § 62-4-103(b)(2)(J) shall serve terms of four (4) years.

(c) (1) Following the expiration of members' initial terms as prescribed in subdivision (b)(2), all four-year terms shall begin on July 1 and terminate on June 30, four (4) years thereafter.

(2) All members shall serve until the expiration of the term to which they were appointed and until their successors are appointed and qualified.

(3) Members shall be eligible for reappointment to the board following the expiration of their terms but shall serve no more than two (2) consecutive four-year terms.

(4) A vacancy occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

(d) (1) The governor may remove any member of the board for misconduct, incompetency, willful neglect of duty, or other just cause.

(2) Any member who is absent from more than two (2) board meetings within a one-year period shall be removed from the board and a new member shall be appointed to fill the remainder of the unexpired term.

(e) Prior to beginning their duties, each member of the board shall take and subscribe to the oath of office provided for state officers.

(f) Each member shall have been a bona fide resident of this state for a period of at least five (5) years immediately preceding the date of appointment.

(g) In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.



§ 62-4-105 - Board officers, duties and rules.

(a) The board shall annually elect from its members a chair and vice chair.

(b) A majority of the board shall constitute a quorum for the transaction of business at any board meeting.

(c) The director of the division of regulatory boards in the department of commerce and insurance or the director's designee shall serve as secretary of the board and shall perform all administrative functions for the board.

(d) The duties of the board shall be to conduct or cause to be conducted examinations of applicants and to make and declare the policy of the board.

(e) The board is authorized to promulgate rules that are reasonably necessary to effectuate this chapter. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 62-4-106 - Receipts and disbursements by board.

(a) All fees and moneys from whatever source coming into the hands of the board shall be paid by the board to the state treasurer and become a part of the general fund.

(b) The commissioner of finance and administration shall make allotments out of the general fund for the proper expenditures of the board. No expenditure shall be made by the board until allotment for the expenditure has been made by the commissioner. Allotments for the operation of the board shall be disbursed under the general budgetary laws of the state.



§ 62-4-107 - Record of board proceedings -- Publication of laws and rules.

(a) The board shall keep a record of its proceedings. The record shall be prima facie evidence of matters contained in the records and shall at all reasonable times be open for public inspection.

(b) The board shall publish a compilation of its laws, rules, and any amendments or other changes to the laws and rules on its web site within ten (10) days of any effective date.



§ 62-4-108 - License required to practice or teach.

Except as otherwise provided in this chapter, no person shall practice, teach or attempt to practice or teach, cosmetology, manicuring or aesthetics in this state without a valid license issued by the board pursuant to this chapter.



§ 62-4-109 - Persons and activities exempt.

(a) The following persons are exempt from this chapter:

(1) Persons and establishments engaged exclusively in massage, as defined by § 63-18-102;

(2) Duly registered barbers and technicians operating in duly registered barber shops only;

(3) Physicians and surgeons or trained nurses, trained nurses assistants, aides or similar personnel, acting solely in their professional capacities;

(4) Any person rendering cosmetology services in the person's own home without charge to the recipient;

(5) Any person who demonstrates or applies, or both, cosmetics without charge in a retail establishment; and

(6) Any person who engages in hair wrapping; provided, that the person posts a notice at the place of business indicating that the person is not licensed by the state board of cosmetology and barber examiners; and provided, further, that the person uses disposable instruments or implements that are sanitized in a disinfectant approved for hospital use or approved by the federal environmental protection agency. Before engaging in hair wrapping, a person shall attend sixteen (16) hours of training provided by a licensed school of cosmetology and shall receive a certificate indicating attendance at the training. The certificate shall be retained and displayed on request. The training shall consist of eight (8) hours concerning health and hygiene issues and eight (8) hours concerning relevant state law.

(b) Nothing in this chapter shall be construed to apply to the educational activities conducted in connection with any special education program of any bona fide association of licensed cosmetologists from which the general public is excluded.



§ 62-4-110 - Application and qualifications for practicing or teaching -- Fees.

(a) Any person who desires a cosmetologist's license shall submit an application for examination to the board on the prescribed form. The application shall be accompanied by:

(1) A nonrefundable, nontransferable application/examination fee as set by the board; and

(2) Satisfactory proof that the applicant has attained the age of at least sixteen (16) years and has completed and passed a course of instruction of no less than one thousand five hundred (1,500) hours in practice and theory at a school of cosmetology.

(b) Any person who desires a license to practice manicuring only shall submit an application for examination to the board on the prescribed form. The application shall be accompanied by:

(1) A nonrefundable, nontransferable application/examination fee as set by the board; and

(2) Satisfactory proof that the applicant has attained the age of at least sixteen (16) years and has completed and passed a course of instruction of no less than six hundred (600) hours in the practice and theory of manicuring at a school of cosmetology.

(c) Any person who desires a license to instruct in a school shall submit an application for examination to the board on the prescribed form. The application shall be accompanied by:

(1) A nonrefundable, nontransferable application/examination fee as set by the board; and

(2) Satisfactory proof that the applicant:

(A) Is a high school graduate, evidenced by a certificate or diploma or possesses a general equivalency diploma (GED(R));

(B) Holds a valid cosmetologist's, manicurist's, aesthetician's or natural hair stylist's license issued by the board;

(C) Has completed and passed a board-approved course in instructor training of at least three hundred (300) hours within a period of six (6) months as an instructor trainee or has served as a junior instructor for a minimum of one (1) year;

(D) Has been licensed as a cosmetologist, aesthetician, manicurist, or natural hair stylist pursuant to this chapter for at least three (3) continuous years; and

(E) Seeks to instruct only in the area in which the applicant is currently licensed.

(d) Any person who desires a license to practice aesthetics only shall submit an application for examination to the board on the prescribed form. The application shall be accompanied by:

(1) A nonrefundable, nontransferable application/examination fee as set by the board; and

(2) Satisfactory proof that the applicant has attained the age of at least sixteen (16) years and has completed and passed a course of instruction of no less than seven hundred fifty (750) hours in the practice and theory of aesthetics at a school of cosmetology.

(e) Any person who desires a license to practice shampooing only shall submit an application for examination to the board on the prescribed form. The application shall be accompanied by:

(1) A nonrefundable, nontransferable application/examination fee as set by the board; and

(2) Satisfactory proof that the applicant has attained the age of at least sixteen (16) years and has completed and passed a course of instruction of no less than three hundred (300) hours in the practice and theory of shampooing at a school of cosmetology.

(f) Any person who desires a natural hair styling license shall submit an application for examination to the board on the prescribed form. The application shall be accompanied by:

(1) A nonrefundable, nontransferable application/examination fee as set by the board; and

(2) Satisfactory proof that the applicant has attained the age of at least sixteen (16) years and has completed and passed a course of instruction of no less than three hundred (300) hours in the practice and theory of natural hair styling at a school of cosmetology.



§ 62-4-111 - Examinations.

(a) Examinations of applicants for licenses under § 62-4-110 shall be held at such times and places and shall consist of such materials or practical demonstrations as the board may determine.

(b) The board shall identify for any unsuccessful applicant the subject or subjects failed on the examination.



§ 62-4-112 - License fees -- Penalties.

(a) The board shall issue a license to qualified applicants upon receipt of the appropriate fee.

(b) The board shall prescribe fees and penalties under this chapter pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 62-4-113 - Display of license -- Notice of address changes -- Penalty.

(a) Every holder of a license as a cosmetologist, aesthetician, manicurist, natural hair stylist or instructor shall:

(1) Prominently display the license at the holder's work station; and

(2) Promptly notify the board of any change of mailing address within thirty (30) calendar days of such change.

(b) Pending issuance or denial by the board of the appropriate license, a person may work as a cosmetologist, aesthetician, manicurist, natural hair stylist or instructor if the person prominently displays at the person's work station:

(1) The official notice from the board that the person has passed the required examination; and

(2) A copy of a money order made payable to the state of Tennessee in the amount of the fee for a license or the receipt for the payment of the fee.

(c) Failure to display the information required in subsection (b) is a Class C misdemeanor.



§ 62-4-114 - Instructor's continuing education -- Practice by instructor -- Instructor may become licensed as cosmetologist -- Inactive status.

(a) (1) To maintain an active instructor's license, an instructor shall every two (2) years submit to the board satisfactory proof that the instructor has attended a board-approved instructor training program in cosmetology, manicuring, aesthetics or natural hair styling for a minimum of sixteen (16) hours. Persons obtaining an initial instructor's license shall attend a board-approved instructor training program in cosmetology, manicuring, aesthetics or natural hair styling after receiving the licenses.

(2) The board may, in its discretion, grant up to one (1) additional year for submission of proof upon a showing of good cause, including, but not limited to, illness or emergency; however, no extension of time shall relieve an instructor from meeting any future deadline for compliance with this subsection (a).

(3) The active license of any instructor who fails to comply with this subsection (a) shall become invalid and nonrenewable.

(b) Before an instructor's license expires, an instructor may notify the board of the instructor's intention to place the license on inactive status. The notice of intention shall be accompanied by the regular license fee, but the instructor shall be relieved of the obligation to attend the otherwise required board-approved training program. An instructor may stay on inactive status as long as the appropriate fees are paid on a regular basis. To change a license from inactive status to active status, the instructor shall attend a board approved instructor training program in cosmetology, manicuring, aesthetics or natural hair styling for a minimum of sixteen (16) hours.

(c) Any person who holds a valid active license as a cosmetology, manicuring, aesthetics or natural hair instructor may engage in the practice of cosmetology, manicuring, aesthetics or natural hair styling under that license; however, no instructor may render cosmetology, manicuring, aesthetics or natural hair styling services in a school, except services that are directly incidental to the instruction of students.

(d) Any person whose instructor's license expires or becomes invalid may, within sixty (60) days after the date of expiration or invalidity, obtain a cosmetologist's, manicurist's, aesthetician's or natural hair stylist's license from the board upon payment of a fee set by the board.



§ 62-4-115 - Fee for replacement or correction of license.

A fee as set by the board will be charged for:

(1) Replacement of any lost, misplaced or mutilated license; or

(2) Change of name or mailing address by any cosmetologist, aesthetician, manicurist, natural hair stylist or instructor licensed under this chapter.



§ 62-4-116 - Reciprocity -- License without examination.

Upon receipt of a fee as set by the board in rule, the board may, in its discretion, grant a license without examination to any applicant who:

(1) Holds a valid license issued by another state or the District of Columbia and has substantially met the qualifications for licensure in this state; or

(2) Furnishes satisfactory proof that the applicant has continuously and lawfully engaged in the occupation or practice for which a license is applied for a period of at least five (5) years immediately preceding the date of application.



§ 62-4-117 - Duration and renewal of licenses -- Fees -- Lapsed licenses.

(a) All cosmetologist, aesthetician, manicurist, natural hair stylist and instructor licenses shall expire on the biennial anniversary date of the licenses and shall be invalid on that date unless renewed.

(b) If the board is satisfied that this chapter has been complied with, licenses issued in accordance with this chapter may be renewed for another term upon completion and submission of the prescribed form, accompanied by the proper fee as set by the board.

(c) A penalty fee as set by the board will be assessed on any renewal application postmarked after the expiration date of the license issued in accordance with this chapter.

(d) A license issued in accordance with this chapter that has lapsed for three (3) years or longer shall not be reinstated unless the applicant passes the state law and practical examination.

(e) Any person who holds, or applies and qualifies for, a cosmetology license on or before August 31, 1987, may practice both cosmetology and aesthetics for so long as the license, and any renewal of the license, remains valid.

(f) Any person who holds a manicurist/shampoo license may practice both manicuring and shampooing for so long as the license, and any renewal of the license, remains valid.



§ 62-4-118 - Operation of a shop.

(a) Except as otherwise provided under this chapter, it is unlawful to operate a shop without conspicuously displaying a valid license issued by the board under this chapter.

(b) (1) Each cosmetology shop shall have a managing cosmetologist who is at least eighteen (18) years of age.

(2) Each manicure shop shall have a managing manicurist who is at least eighteen (18) years of age.

(3) Each skin care shop shall have a managing aesthetician who is at least eighteen (18) years of age.

(c) An application for a license to operate a shop shall be submitted by its owner on the form prescribed by the board. The application shall include:

(1) The location of the shop;

(2) The type of shop;

(3) The name of the manager; and

(4) Other pertinent information that the board may require.

(d) Prior to the opening of a new shop or the relocation of an existing shop, the shop must pass an initial inspection. The fee for an initial inspection shall be set by the board. The inspection shall be made within ten (10) days of receipt by the board of a request for the inspection.

(e) (1) If a new shop passes the required inspection, the board shall issue a license to operate the shop upon receipt of a fee as set by the board.

(2) If a relocated shop passes the required inspection, the board shall reissue the license showing the change of address upon receipt of a fee as set by the board.

(f) (1) If the ownership of a shop changes, the new owner may not operate the shop more than thirty (30) days after the date of the change of ownership unless, within the thirty-day period, the new owner has:

(A) Submitted an application for a license to operate the shop in accordance with subsection (c); and

(B) Paid an inspection fee as set by the board.

(2) If the transferred shop passes the required inspection, the board shall issue a license to operate the shop to the new owner upon receipt of a fee as set by the board.

(g) Pending issuance or denial by the board of a license to operate a shop, the owner may operate the shop if the owner displays:

(1) The official report showing that the shop has passed the required inspection; and

(2) A copy of a cashier's check or money order made payable to the state of Tennessee in the amount of the fee for the license.

(h) All licenses to operate a shop shall expire on the biennial anniversary date of the licenses.

(i) Each shop shall be inspected at least annually.

(j) If the board is satisfied that this chapter has been complied with, licenses to operate a shop may be renewed for another term upon completion and submission of the prescribed form, accompanied by the proper fee to be set by the board.

(k) A penalty fee as set by the board will be assessed on any renewal application postmarked after the expiration date of the license.

(l) The board may promulgate any and all rules necessary to allow for a shop where services are performed or offered to be performed in more than one (1) field of cosmetology, including aesthetics, natural hair styling, and manicuring, or in both cosmetology, or a field of cosmetology, and barbering to operate as a dual shop, including, but not limited to, rules to allow a dual shop to pay a single licensure or renewal fee and to undergo a single inspection.



§ 62-4-119 - Responsibilities of owner and manager of shop.

The owner and manager of a shop shall be responsible for ensuring that:

(1) Only persons duly licensed by the board perform cosmetology services in the shop;

(2) Persons duly licensed by the board perform only those services authorized by their licenses; and

(3) The shop and its operation conform to this chapter and any rules duly promulgated under this chapter.



§ 62-4-120 - Operation of a school.

(a) Except as otherwise provided in this chapter, it is unlawful for any person, firm or corporation to operate a school without conspicuously displaying a valid license issued by the board under this chapter.

(b) An application for a license to operate a school shall be submitted by its owner on the form prescribed by the board. The application shall be accompanied by:

(1) A fee as set by the board;

(2) [Deleted by 2015 amendment]

(3) The proposed hours of operation for the school; and

(4) True and exact copies of applications from at least twenty (20) students, not including students transferring from another school, instructor trainees, or junior instructors, who will enroll and attend school for a minimum of twenty-five (25) hours per week; provided, that this student enrollment requirement shall apply only to a new school.

(c) [Deleted by 2015 amendment]

(d) (1) A person, firm or corporation shall be eligible to receive a license or renewal of a license to operate a school only if the school employs at least:

(A) One (1) licensed instructor, where the enrollment is twenty (20) students or less;

(B) Two (2) licensed instructors, or one (1) licensed instructor and one (1) junior instructor who has not been employed as a junior instructor for more than three (3) years, where the enrollment is greater than twenty (20) but no greater than forty (40) students; and

(C) One (1) additional licensed instructor or junior instructor who has not been employed as a junior instructor for more than three (3) years, for each additional enrollment of twenty (20) students or fraction of twenty (20) students.

(2) For the purposes of this subsection (d), "student" does not include persons enrolled in an instructor training program or junior instructor.

(3) A school shall employ at least one (1) licensed instructor for each junior instructor employed.

(4) Any school offering an instructor training program shall conduct instruction for instructor trainees at a different time or in a separate classroom from instruction for students.

(e) Prior to the opening of a new school or the relocation of an existing school, the school must pass an initial inspection by at least one (1) member of the board. The inspection shall be made within ten (10) days of receipt by the board of a request for the inspection.

(f) (1) If a new school passes the required inspection, the board shall issue a license to operate the new school. A new school shall be closed to the public for ninety (90) days.

(2) If a relocated school passes the required inspection, the board shall reissue the license showing the change of address upon receipt of a fee as set by the board.

(g) (1) If the ownership of a school changes, the new owner may not operate the school more than thirty (30) days after the date of the change of ownership unless, within the thirty-day period, the new owner has submitted an application for a license to operate the school in accordance with subsection (b). The school shall not be considered as a new school for purposes of subdivision (b)(4).

(2) If the transferred school passes an inspection by at least one (1) member of the board, the board shall issue a license to operate the school to the new owner.

(h) A prospective purchaser of a school may request the board to determine whether, or on what conditions, the prospective purchaser would be qualified for licensure under this chapter. The request shall be submitted on the form prescribed by the board and shall be accompanied by a fee as set by the board. The prospective purchaser will receive a license to operate the school if, within six (6) months after receipt of a favorable determination from the board, the prospective purchaser:

(1) Acquires ownership of the school;

(2) Files an application for the license in accordance with subsection (b); and

(3) Fulfills any conditions stipulated by the board.

(i) Each school shall be inspected at least annually by an inspector or a member of the board.

(j) In addition to the schools currently operated pursuant to this section, the board shall establish rules and regulations for separate schools that specialize solely in natural hair styling, manicuring and the practice of aesthetics; provided, that at a minimum, such specialized schools remain subject to the requirements of this section.

(k) Notwithstanding any law to the contrary, the board shall establish rules and regulations enabling schools operated pursuant to this section to develop courses of instruction in practice and theory that will satisfy the requirements of § 62-4-110, and that consist of:

(1) Earning fifty percent (50%) of the hours needed for the specific license from classroom training; and

(2) Fifty percent (50%) of the hours needed for the specific license from apprenticing under the supervision of a person licensed pursuant to this chapter, who has at least ten (10) years of experience.



§ 62-4-121 - License to operate a school.

(a) A license to operate a school shall expire on September 1 of each year. An application for renewal of the license shall be accompanied by satisfactory proof that the applicant continues to meet the requirements of § 62-4-120(d).

(b) No renewal application shall be accepted after September 30 following the expiration date of a license to operate a school; however, the board may, in its discretion, reinstate a former licensee upon proper application accompanied by all past unpaid renewal fees, the fee for the current year, and a surcharge for processing the application.

(c) The board shall promulgate rules pursuant to its authority in § 62-4-112 to establish:

(1) An annual fee for the renewal of a license to operate a school;

(2) A penalty fee to be assessed on any renewal application postmarked after the expiration date of the license; and

(3) The amount of the surcharge required pursuant to subsection (b).



§ 62-4-122 - Students.

(a) A school may enroll only a student who:

(1) Has attained the age of at least sixteen (16) years; and

(2) Has completed and passed at least two (2) years of high school or received at least a score of thirty-eight percent (38%) on the GED(R) or HiSET(R) examination. Public and vocational schools are exempt from this section.

(b) There shall be at least one (1) licensed instructor on the premises whenever a cosmetology school, public high school or a state vocational technical school offering cosmetology courses is in operation.

(c) A school operating both day and night classes shall designate the times for each group of classes. In no event shall a student attend school for more than eight (8) hours per day or forty (40) hours per week.

(d) (1) No student may render cosmetology services on patrons until the student has received at least two hundred (200) hours of instruction and acquired the requisite skill and knowledge. Students may render cosmetology services only within a school while under the direct supervision of a licensed instructor.

(2) Students may render manicuring services on patrons upon receiving at least one hundred (100) hours of instruction and acquiring the requisite skill and knowledge. Students may render manicuring services only within a school while under the direct supervision of a licensed instructor.

(3) No student may render aesthetician services on patrons until the student has received at least one hundred fifty (150) hours of instruction and has acquired the requisite skill and knowledge. Students may render aesthetician services only within a school under the direct supervision of a licensed instructor.

(e) Each school shall conspicuously display within the clinic area a sign that reads as follows: "ALL SERVICES IN THIS SCHOOL PERFORMED BY STUDENTS ONLY."

(f) No school shall pay compensation to its students, either directly or indirectly, or advertise for clinical patrons without clearly disclosing that the services will be performed by students within a school.

(g) Each school shall:

(1) Comply with the rules of sanitation promulgated by the board under § 62-4-125;

(2) Have and maintain equipment and other instructional materials that are determined by the board to be reasonably necessary for the proper training of all students enrolled;

(3) Teach the curriculum prescribed by the board; and

(4) Maintain regular class and instruction hours.

(h) Each school, including any public school conducting a career and technical education program in the field of cosmetology, shall:

(1) Keep a daily record of the attendance of each student enrolled; and

(2) Submit to the board on the prescribed form a monthly progress report on each student enrolled.

(i) A student may render natural hair styling services on patrons upon receiving at least one hundred (100) hours of instruction and acquiring the requisite skill and knowledge. Students may render natural hair styling services only within a school while under the direct supervision of a licensed instructor.



§ 62-4-123 - Time period for completion of coursework.

A student shall have seven (7) years from the date the student originally enrolls in a school to complete the required courses and number of hours required when the student originally enrolls. If the student fails to complete the course of instruction within that time period, the board may require the student to complete additional courses or attain additional number of hours prior to issuing a license to the person.



§ 62-4-124 - Teaching outside licensed school.

No teaching of cosmetology, whether to students or licensees, is lawful except in a duly operated school; however, for purposes of this section, "teaching of cosmetology" does not include demonstrations of the technical applications of cosmetology products conducted by manufacturers or dealers, or both; provided, that only students or licensees are in attendance. "Teaching of cosmetology" also does not include instruction in new developments in cosmetology; provided, that the instruction is conducted within cosmetology shops and only students or licensees are in attendance.



§ 62-4-125 - Health and safety rules and regulations.

(a) The board shall, with the approval of the department of health, promulgate rules of sanitation that it may deem reasonably necessary, with particular attention to the precautions for preventing the development and spread of infections and contagious diseases.

(b) Each school and shop shall have:

(1) Adequate restroom facilities, except when located in a commercial building where such facilities are already provided; and

(2) Separate entrances from entrances to adjoining residential or living quarters, if any.

(c) Where a school and a shop are operated in the same building, there shall be separate entrances and exits and separate restroom facilities for each business.

(d) It is unlawful:

(1) For the owner or manager of any school or shop to permit any person to sleep in or use for residential purposes any room used wholly or partially as a school or shop; and

(2) For any person, firm or corporation that holds a cosmetology, manicurist or aesthetician license to practice cosmetology outside a shop or school, or for any person, firm or corporation that holds a natural hair styling license to practice natural hair styling outside a shop or school, except:

(A) In any nursing home;

(B) In the residence of the person treated when the person is actually ill;

(C) In any hospital or infirmary;

(D) In a funeral establishment;

(E) In a retail establishment, to demonstrate or apply, or both, cosmetics without charge; or

(F) At the site of television, motion picture, video or theatrical productions, photographic sessions or similar activities.

(e) A manicurist may provide manicuring services to an ill, disabled or homebound individual, or to such individual's caregiver, custodian or guardian, in the individual's residence.



§ 62-4-126 - Identification of school or shop.

Each school and shop, including one located in a private residence, shall display at its entrance a sign of sufficient size to be clearly visible from the street indicating that it is a school or shop.



§ 62-4-127 - Inspections -- Cause for suspension, revocation, or for denial of license.

(a) The board or its authorized representatives may, at reasonable hours, inspect any place of business operated by any person licensed under this chapter.

(b) The board may suspend, revoke or refuse to issue or renew any license under this chapter for any of the following causes:

(1) Fraud in procuring a license;

(2) Unprofessional, immoral or dishonorable conduct;

(3) Addiction to intoxicating liquors or drugs;

(4) The sale or distribution of wine, beer, liquor or any alcoholic beverages or drugs on the premises of any cosmetology, manicuring, or aesthetics establishment is prohibited; however, wine, beer, liquor or alcoholic beverages may be served to a patron without a charge, but no such beverages shall be served to a patron who is intoxicated or believed to be intoxicated;

(5) Unlawful invasion of the field of practice of any profession;

(6) Receipt of fees or payment on the assurance that any incurable disease can be cured;

(7) (A) Conviction of a felony, if the felony conviction occurred within three (3) years prior to the board's decision to suspend, revoke, or refuse to issue or renew the license; or

(B) Conviction of any misdemeanor involving moral turpitude, if the misdemeanor conviction occurred within one (1) year prior to the board's decision to suspend, revoke, or refuse to issue or renew the license;

(8) Any cause for which issuance of a license could have been refused had it existed and been known to the board at the time of issuance;

(9) A violation of this chapter or of any rules duly promulgated under this chapter; or

(10) Failure to comply with a lawful order of the board.



§ 62-4-128 - Licenses neither transferable nor assignable.

No license issued under this chapter is transferable or assignable.



§ 62-4-129 - Penalties -- Jurisdiction.

(a) A violation of this chapter or of any rules promulgated under this chapter is a Class B misdemeanor.

(b) In addition to the powers and duties otherwise conferred upon the board, it is empowered to petition any circuit or chancery court having jurisdiction of any person in this state who is violating this chapter and chapter 3 of this title, either with or without a license under this chapter and chapter 3 of this title, to enjoin that person from continuing to violate these chapters. Jurisdiction is conferred upon the circuit and chancery courts of this state to hear and determine such causes.



§ 62-4-130 - Administrative procedures.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this chapter.



§ 62-4-131 - Renewal of manicurist and shampooer licenses.

(a) Any person holding a valid manicurist and shampooer license on August 1, 1987, shall be entitled to renew the license, so long as a complete renewal application with all appropriate fees is filed with the board no later than September 30 immediately following the license expiration date. If the application is mailed, the postmark of the United States postal service shall be considered the filing date.

(b) Any application for renewal of a manicurist and shampooer license that is filed with the board after September 30 of the year in which the license expires shall be denied. The board shall not reinstate a former manicurist and shampooer licensee who fails to comply with subsection (a).

(c) The board may, in its discretion, issue a manicurist license to a former manicurist and shampooer licensee upon proper application accompanied by all past unpaid renewal fees, the fee for the current license period and a surcharge as set by the board. If the application is made in the same fiscal year as the board denies the applicant's manicurist and shampooer renewal application, the fees submitted with the denied application shall be credited toward the amount due for a manicurist license under this subsection (c). The board shall not issue a manicurist license to an applicant whose manicurist and shampooer license has lapsed for three (3) years or longer unless the applicant passes a practical and state law examination.



§ 62-4-132 - Retired inactive license.

Any person licensed under this chapter may retire the license by submitting a form prescribed by the board accompanied by the current active license and a fee in an amount set by rules promulgated by the board. Upon receipt of an acceptable application to retire the license, the board shall issue a retired inactive license certificate to the retiree. The holder of a retired license shall not be entitled to engage in the practice of any of the areas for which a license is issued under this chapter until the person's license is reactivated in a manner approved by the board.



§ 62-4-133 - Promulgation of rules -- Use of banned chemicals and gases.

(a) The board shall, with approval of the department of health, promulgate rules that may be deemed reasonably necessary to insulate or otherwise sufficiently protect the employees and customers of cosmetology, manicure and skin care shops from poisonous or harmful chemical substances or gases.

(b) Within a cosmetology, manicure or skin care shop, liquid methyl methacrylate products and other chemical substances and gases banned by the United States food and drug administration may not be used in any manner that is inconsistent with the requirements, terms and conditions of the ban.



§ 62-4-134 - Natural hair styling services.

A licensed natural hair stylist may render natural hair styling services without the supervision of a licensed cosmetologist. Natural hair stylists may render services only in an establishment licensed by the board.



§ 62-4-135 - Requirements for authorization as postsecondary institution by board. [Effective until June 30, 2016.]

(a) Notwithstanding § 62-4-102(16), for purposes of this section, "school" means any school that is licensed or registered by the board.

(b) Beginning on July 1, 2015, the board shall issue no new authorizations to provide postsecondary education in this state. However, any authorization issued prior to July 1, 2015, shall remain valid until the granting of authorization by the Tennessee higher education commission pursuant to the Postsecondary Education Authorization Act of 1974, compiled in title 49, chapter 7, part 20, or June 30, 2016, whichever is earlier.

(c) Any postsecondary authorization as a postsecondary institution issued by the board prior to July 1, 2015, shall become invalid and not subject to reinstatement or renewal by the board if a school fails at any time to:

(1) Meet any requirement for registration under this chapter;

(2) Meet the requirements of any rules promulgated under this chapter;

(3) Hold a current, valid accreditation as a postsecondary institution from a postsecondary accrediting agency recognized by the United States department of education;

(4) Require that its regular enrolled students are primarily persons who have completed or terminated their secondary education or who are beyond the age of compulsory high school attendance; or

(5) Hold a current, valid license issued by the board to operate the school.

(d) Providing false information on the attestation required to obtain postsecondary authorization from the board shall be unprofessional conduct pursuant to § 62-4-127.

(e) This section shall be repealed and be of no force and effect after June 30, 2016.



§ 62-4-136 - Filing of complaints with board against school for violation of part -- Action to revoke authorization. [Effective until June 30, 2016.]

(a) (1) Any person claiming damage or loss as a result of any act or practice by a school, as defined by § 62-4-135(a) or its agent, or both, that is a violation of this chapter or of rules promulgated under this chapter, may file with the board a verified complaint against the school or against its agent, or both.

(2) The complaint shall set forth the alleged violation and shall contain other information that may be required by the board.

(b) The board may consider a complaint after ten (10) days' written notice by registered mail, return receipt requested, to the school or to the agent, or both, as appropriate, giving notice of a time and place for hearing on the complaint. Any hearing held pursuant to this section shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) If, upon all the evidence at a hearing, the board finds that a school or its agent, or both, has engaged in or is engaging in any act or practice that violates this chapter or rules promulgated under this chapter, the board may revoke a school's authorization granted pursuant to § 62-4-135.

(d) This section shall be repealed and be of no force and effect after June 30, 2016.



§ 62-4-137 - Animals permitted in shops.

No animals, except service animals, fish for decorative purposes, and birds in cages shall be permitted in any shop. Bird cages in shops shall be cleaned daily. Departmental inspectors shall ensure that bird cages are cleaned sufficiently to prevent any hazard to human health or well-being.






Chapter 5 - Funeral Directors and Embalmers

Part 1 - General Provisions

§ 62-5-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authorizing agent or agents" means a person or persons legally entitled to authorize the cremation of a dead human body or body parts. "Authorizing agent or agents" does not include a funeral director or funeral establishment;

(2) "Board" means the board of funeral directors and embalmers;

(3) "Cremation" means the heating process by which a human body or body parts are reduced to bone fragments through combustion and evaporation;

(4) "Crematory" means the building or portion of a building that houses one (1) or more cremation chambers used for the reduction of body parts or bodies of deceased persons to cremated remains and the holding facility. "Crematory" includes crematorium;

(5) "Embalming" means the preservation and disinfection, restoration or attempted preservation or disinfection of dead human bodies by the application of chemicals externally or internally, or both;

(6) (A) "Funeral directing" means the:

(i) Practice of directing or supervising funerals or the practice of preparing dead human bodies for burial by any means, other than by embalming, or the disposition of dead human bodies;

(ii) Making of arrangements to provide for funeral services or the making of financial arrangements for the rendering of funeral services;

(iii) Provision or maintenance of a place for the preparation for disposition or for the care or disposition of dead human bodies;

(iv) Use of the word or term "funeral director," "undertaker," "mortician," "funeral parlor," "funeral chapel" or any other word or term from which can be implied the practice of funeral directing; or

(v) Holding out to the public that one is a funeral director or engaged in a practice described in this subdivision (6);

(B) For the purposes of this chapter, the following are exempted from the definition of "funeral directing":

(i) The sale, maintenance and beautification of grave spaces;

(ii) The sale, installation and maintenance of permanent grave or crypt markers;

(iii) The opening and closing of a grave or crypt and the provision of the necessary grave or crypt equipment required for the final interment or entombment of casketed human bodies or cremated human remains;

(iv) The sale and maintenance of crypts constructed of permanent material as an integral part of a group of crypts that are constructed on the site of intended use in a cemetery;

(v) The sale and maintenance of above ground mausoleum crypts; and

(vi) The sale of funeral merchandise;

(C) Nothing in this section shall be construed as in conflict with § 46-2-101;

(7) "Funeral establishment" means any business, whether a proprietorship, partnership, firm, association or corporation, engaged in arranging, directing or supervising funerals for profit or other benefit, the preparing of dead human bodies for burial, the disposition of dead human bodies, the provision or maintenance of place for the preparation for disposition, or for the care or disposition of human bodies;

(8) "Licensee" means an embalmer or funeral director who holds a license issued by the board;

(9) "Licensing period" means the period of time that a funeral director's or embalmer's license is in effect in this state;

(10) "Removal service":

(A) Means any person or entity that engages in arranging, directing, supervising or performing the transportation of deceased human remains for a fee; and

(B) Does not include:

(i) A licensed funeral director, a licensed embalmer, a licensed funeral establishment or person's employees;

(ii) A federal, state or county government agency involved in the transportation of deceased human remains; and

(iii) A private, for-profit ambulance service licensed pursuant to the Emergency Medical Services Act of 1983, compiled in title 68, chapter 140, part 3;

(11) "Resident trainee" or "apprentice" means a person who is engaged in learning to practice as a funeral director or embalmer, as the case may be, under the personal supervision and instruction of a duly licensed funeral director or embalmer of this state under this chapter; and

(12) "State funeral directors association" means the Tennessee Funeral Directors Association or the Tennessee Funeral Directors and Morticians Association, a corporation.



§ 62-5-102 - Persons exempt from chapter.

Nothing in this chapter shall be constituted to prevent or interfere with the ceremonies, customs, religious rites or religion of any people, denomination or sect, to prevent or interfere with any religious denomination, sect or any body composed of persons of a denomination, or to prevent or interfere with any church or synagogue from having its committee or committees prepare human bodies for burial or to the families, friends or neighbors of deceased persons who prepare and bury their dead without charge.



§ 62-5-103 - Penalty for violations.

(a) A violation of this chapter is a Class C misdemeanor.

(b) It is the duty of the district attorney general to prosecute violations of this chapter.



§ 62-5-104 - Description of funeral merchandise.

(a) All receptacles and containers used for burial, entombment or other final disposition of a dead human body or the remains of a dead human body shall bear in a conspicuous location on the outside, concise wording describing the material of which the receptacle or container is formed or manufactured, such as, but not limited to, 20 gauge steel, 32 oz. copper, solid oak, 12 gauge steel, reinforced concrete, pre-formed concrete, soft wood box, etc.

(b) Every person who violates this section commits a Class A misdemeanor, and upon conviction, shall be fined no less than one hundred dollars ($100) nor more than five hundred dollars ($500) per violation or shall be imprisoned for no less than ten (10) days nor more than ninety (90) days per violation, or both.

(c) In addition to the other remedies, an action of injunction may be brought and maintained by the state of Tennessee or any other interested party or parties to enjoin the violation of this section.



§ 62-5-105 - Hearings and judicial review.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this chapter.



§ 62-5-106 - Advertisements.

Any advertisement by a funeral director or embalmer for the sale of merchandise or services that indicates a specific price shall include an itemized listing of each and every item, procedure or service and shall show the price of the item. Failure to include the itemized price listing in any advertisement constitutes misrepresentation or fraud in the conduct of the business of the funeral establishment or false and misleading advertising as used in § 62-5-317.



§ 62-5-107 - Utilization of licensed crematory facilities by funeral directors -- Penalty for violation --Limited civil liability.

(a) A funeral director shall utilize the services only of licensed crematory facilities.

(b) If a funeral director utilizes the services of a crematory outside of this state, the crematory must be a licensed facility of the state in which the crematory is located.

(c) Prior to utilizing a crematory, the funeral director shall:

(1) Determine that the crematory is currently licensed in this state or, if an out-of-state crematory, the state in which it is located;

(2) Obtain and maintain a copy of the crematory's current license and further maintain a copy of the results of the latest regularly scheduled inspection of the crematory by the state in which the facility is located, if that state inspects crematories; and

(3) Deliver a written disclosure to the authorizing agent or agents. The written disclosure shall, at a minimum:

(A) Include the name, telephone number and address of the in-state or out-of-state crematory;

(B) Provide for the specific consent of the authorizing agent or agents for the use of the in-state or out-of-state crematory;

(C) Be signed and dated by the funeral director and the authorizing agent or agents; and

(D) Be retained by the Tennessee funeral director at a licensed Tennessee funeral establishment, with a copy provided to the authorizing agent or agents.

(d) Notwithstanding § 62-5-103, a violation for each use of an unlicensed crematory pursuant to this section shall be punishable only as provided by §§ 56-1-308 and 62-5-317 and any rules promulgated under §§ 56-1-308 and 62-5-317.

(e) (1) The funeral director shall not be liable for damages in a civil action for any error, inaccuracy or omission of any information delivered pursuant to this section if:

(A) The error, inaccuracy or omission was based upon information provided by public agencies or by other individuals or entities providing information that is required to be disclosed pursuant to this section; and

(B) The funeral director was not grossly negligent in obtaining the information from a third party and transmitting the information as required under this section.

(2) It is an affirmative defense in any such civil action that the funeral director complied with the requirements of this section upon submitting to the court copies of the signed consent form and the license and inspection results of the in-state or out-of-state crematory used by the funeral director for the cremation of the dead human body or body parts that is the subject of the civil action.



§ 62-5-108 - Display of license on crematory vehicles transporting remains.

(a) Any vehicle that transports a dead human body or body parts from a funeral establishment in this state to a crematory, other than a vehicle that is owned or operated by a funeral establishment and has the name of the funeral establishment on the outside of the vehicle, shall display a copy of the crematory's current license in the vehicle in such a way as to be visible from the outside of the vehicle during the time the body or body parts are in the vehicle.

(b) This requirement is solely to provide notice to the funeral establishment that the dead human body or body parts are being released to the proper parties for the cremation of the body or body parts and no criminal penalty shall apply if the license is not so displayed.






Part 2 - Board of Funeral Directors and Embalmers

§ 62-5-201 - Creation -- Appointment and terms of members.

(a) There is created a state board to be known and designated as the board of funeral directors and embalmers for this state. The board shall consist of seven (7) members who shall possess good moral character, shall be residents of the state and shall be appointed by the governor. Four (4) of the members shall be licensed as both funeral directors and embalmers and two (2) of the members shall be licensed as funeral directors, embalmers, or both, all of whom shall possess a minimum of five (5) consecutive years' experience in this state immediately preceding their appointment. At least one (1) member may be appointed from lists of qualified nominees submitted by interested funeral director and embalmer groups including, but not limited to, the Tennessee Funeral Directors Association. At least one (1) member may be appointed from lists of qualified nominees submitted by interested funeral director and mortician groups including, but not limited to, the Tennessee State Funeral Directors and Morticians Association. The governor shall consult with such interested groups to determine qualified persons to fill the positions. One (1) of the seven (7) members serving on the board shall be a person who is not engaged in the business of a funeral director or embalmer or otherwise commercially associated with any funeral establishment. There shall be at least two (2) members but no more than three (3) members from each grand division. In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(b) On January 1 of each year, the governor shall appoint a person who shall serve as a member of the board for a period of four (4) years or until a successor is appointed and qualified. It is the purpose of this section that at least one (1) member shall retire from the board at the end of each year, thereby creating a rotating board.

(c) A member of the board shall not be eligible for at least one (1) term for reappointment to membership on the board.

(d) Vacancies occurring on the board shall be filled in accordance with this section for the balance of the unexpired term.



§ 62-5-202 - Oath of members.

Members of the board, before entering upon their duties, shall take and subscribe to the oath of office provided for state officers.



§ 62-5-203 - President -- Rules and regulations.

The board has the power to select from its members a president and vice president, to adopt, promulgate, and enforce rules and regulations to effectuate this chapter, to transact its business, and to establish standards of service, practice, and education for licensees, consistent with the laws of this state.



§ 62-5-205 - Executive director.

The director of the division of regulatory boards or the director's designee shall serve as executive director for the board and shall provide all administrative functions for the board.



§ 62-5-206 - Meetings -- Quorum.

(a) The board may hold meetings that it may deem necessary; provided, that all members have been notified in writing of the meetings and may transact any business at any such meeting.

(b) Four (4) or more members shall comprise a quorum authorizing the board to transact the business prescribed under this chapter.



§ 62-5-207 - Revenues and expenses.

(a) All fees, penalties and other moneys derived from the operation of this chapter shall be paid to the board and shall be used by it for the purpose of defraying the necessary expenses of the board in the administration of this chapter.

(b) The moneys received by the board over and above the expenses of the board shall be paid into the state treasury.



§ 62-5-208 - Power to conduct inspections and investigate complaints.

(a) Notwithstanding any provision of this chapter or rule to the contrary, the board is authorized to conduct inspections and investigate complaints to enforce this chapter.

(b) The board, utilizing an authorized representative licensed as a funeral director and embalmer, shall:

(1) Inspect a funeral establishment making application to the board for initial licensure, change of ownership, or change of location, prior to approving the application; provided, if the establishment to be inspected is a crematory facility, the authorized representative shall also be certified as a crematory operator; and

(2) Conduct an unannounced inspection of every funeral establishment each year. The following provisions apply to inspections required by this subdivision (b)(2):

(A) Inspections shall be conducted on weekdays between the hours of eight o'clock a.m. (8:00 a.m.) and four-thirty p.m. (4:30 p.m.);

(B) Inspections shall be limited in scope to items in an inspection checklist that shall be published on the board's web site; provided, that violations of other items that are plainly visible may be documented; and

(C) If a funeral establishment is unable to participate due to factors not reasonably within its control, the authorized representative may defer the inspection, or a portion thereof, and the funeral establishment shall not incur a reinspection fee.

(c) During the course of inspections, reasonable care shall be used to avoid disruption to invitees being served by the funeral establishment.

(d) A licensee shall not unreasonably fail to cooperate with an authorized representative acting in accordance with this chapter.






Part 3 - Licensing

§ 62-5-301 - Publication of examination rules.

The board of funeral directors and embalmers shall publish its rules and regulations covering subjects to be included in all examinations, the method of conducting the examinations and other matters pertaining to the examinations.



§ 62-5-302 - Preservation of examination papers.

All manuscripts submitted in answer to questions on any examination provided in this chapter shall be kept on file for at least sixty (60) days after the results are announced by the board, shall be made available to the applicant for examination in the presence of a member of the board or representatives of the examination testing service and shall be made available in case the applicant desires to contest the results.



§ 62-5-303 - Licensing requirement.

(a) (1) In order to safeguard life and health and to prevent the spread of contagious diseases and to improve sanitary conditions and public health generally, it is required that only properly qualified persons shall engage in funeral directing, embalming and operating of a funeral establishment.

(2) Any person engaged in funeral directing, embalming and operating of a funeral establishment in this state shall be licensed by the board created in part 2 of this chapter prior to engaging in funeral directing, embalming and operating of a funeral establishment.

(b) It is unlawful for any person to engage in, or offer to engage in, either funeral directing, embalming or operation of a funeral establishment unless the person or business has been duly licensed under this chapter.



§ 62-5-304 - Application for funeral establishment license.

(a) Every person, partnership, firm, association or corporation desiring to commence the operation of a funeral establishment after January 1, 2008, shall make application to the board, along with payment of a nonrefundable fee as set by the board.

(b) All applications shall show the:

(1) Name of establishment;

(2) Address of establishment;

(3) Owner or owners of establishment;

(4) Name and address of the licensed funeral director who will act as manager of the funeral establishment;

(5) Names and addresses of all licensed funeral directors and embalmers, designating whether they are part-time or full-time employees; and

(6) Names of all unlicensed assistants.

(c) Each establishment location shall be licensed separately from any other funeral establishment.



§ 62-5-305 - Application for funeral director's license -- Apprenticeship.

(a) Every person not previously licensed in this state as a funeral director, desiring to engage in the practice or business of funeral directing, shall make application to the board, along with a nonrefundable fee as set by the board.

(b) The application shall contain the name of the applicant, showing that the applicant:

(1) Has attained eighteen (18) years of age;

(2) Is a citizen of the United States;

(3) Is of good moral character;

(4) Is properly protected against communicable diseases, either through immunization or education;

(5) Has graduated from a high school or has earned a GED(R) recognized by a state education department;

(6) Has successfully completed a program of study in funeral service education consisting of no less than thirty (30) semester hours, forty-five (45) quarter hours or the equivalent from a school accredited by the American Board of Funeral Service Education and evidenced by an official transcript; and

(7) Has completed two (2) years of apprenticeship in the presence of and under the direction and supervision of a licensed funeral director.



§ 62-5-306 - Examination for funeral directors -- Issuance of license.

(a) In addition to the qualifications listed in § 62-5-305, every person desiring to enter into the practice of funeral directing, except as otherwise provided in this chapter, shall pass an examination to determine the applicant's knowledge and fitness for the practice of funeral directing as required by this chapter.

(b) The board shall determine the subjects of examination and their scope, content and character, which in any examination shall be the same for all applicants. Examinations shall be held no less than twice each year, and the board shall give thirty (30) days' notice in advance of the time and place of the examinations.

(c) If the board finds upon examination that the applicant has a reasonable knowledge of sanitation and disinfection of premises, clothing, bedding and other articles subject to contagion and infection, has a reasonable knowledge of the sanitation and disinfection of bodies of diseased persons where death was caused by infectious diseases or communicable diseases, has all the requirements and qualifications stated in this chapter and has complied with all the rules and regulations of the board applying to funeral directors, the board shall, upon receipt of a fee as set by the board, issue to the applicant a license to practice funeral directing.

(d) The current license of each funeral director shall be available for inspection in the office of the funeral establishment in which the funeral director works. If a funeral director works in more than one (1) establishment, the funeral director shall obtain from the board, for a fee established by the board, the number of duplicate licenses necessary to have a license available for inspection at each establishment at which the funeral director works.



§ 62-5-307 - Application for embalmer's license -- Apprenticeship.

(a) No person shall be granted a license to engage in the practice of embalming dead human bodies within this state unless the person makes application to the board for the license, along with a nonrefundable fee as set by the board.

(b) The application shall contain the name of the applicant, showing that the applicant:

(1) Has attained eighteen (18) years of age;

(2) Is a citizen of the United States;

(3) Is of good moral character;

(4) Is properly protected against communicable disease, either through immunization or education;

(5) Has graduated from a high school or has earned a GED(R) recognized by a state education department;

(6) Has obtained an associate of arts degree by successfully completing a mortuary science program consisting of not less than sixty (60) semester hours, ninety (90) quarter hours or the equivalent, with a program accredited by the American Board of Funeral Service Education and evidenced by an official transcript; and

(7) Has completed one (1) year of apprenticeship in the presence of and under the direction and supervision of a licensed embalmer.



§ 62-5-308 - Embalmers' examination -- Issuance of license.

(a) In addition to the qualifications listed in § 62-5-307, every person desiring to enter into the practice of embalming, except as provided in this chapter, shall pass an examination to determine the person's knowledge and fitness for the practice of embalming, as required by this chapter.

(b) The board shall determine the subjects of examination and their scope, content and character, which in any examination shall be the same for all applicants. Examinations shall be held no less than twice each year, and the board shall give thirty (30) days' notice in advance of the time and place of the examinations.

(c) Upon examination, if the board finds that the applicant meets the requirements of age, citizenship, moral character, education, experience and having successfully passed the examination, the board shall, upon receipt of a fee as set by the board, issue a license to an applicant to engage in the practice of embalming.

(d) The current license of each embalmer shall be available for inspection in the office of the funeral establishment in which the embalmer works. If an embalmer works in more than one (1) establishment, the embalmer shall obtain from the board, for a fee established by the board, the number of duplicate licenses necessary to have a license available for inspection at each establishment at which the embalmer works.



§ 62-5-309 - Practice by unregistered persons prohibited.

(a) It is unlawful for any person not a registered funeral director or embalmer to engage in funeral directing or embalming.

(b) It is unlawful for any person, partnership, firm, association or corporation not licensed as provided in this chapter to engage in the operation of a funeral establishment.



§ 62-5-310 - Licenses to persons practicing before 1951 and establishments operating before 1969.

(a) (1) Any person who on February 8, 1951, held a license granted by any authority of this state to carry on the profession of embalming, or any person who was on February 8, 1951, a regular and bona fide funeral director in this state, shall not be required to submit to an examination, but shall be entitled to receive a license upon the same terms and conditions as are provided in this chapter for the renewal of licenses of those who may be licensed under this chapter; provided, that the application is made prior to January 1, 1973. The license shall be issued by the board upon the payment of a fee of five dollars ($5.00) per license.

(2) All such applicants shall be subject to every other provision of this chapter and rules and regulations that the board may adopt in pursuance of this chapter.

(3) Any person on February 8, 1951, who was employed as an embalmer by a funeral director in this state, shall be entitled to take the examination prescribed in this chapter upon application to the board, prior to July 1, 1972, notwithstanding any other requirement.

(b) Any person, partnership, firm, association or corporation actively engaged in the operation of a funeral establishment on or before December 31, 1968, shall be granted a license for the operation of a funeral home establishment upon application accompanied by payment of a fifteen dollar ($15.00) fee; provided, that the applicant has complied with every other provision of this chapter and rules and regulations that the board may adopt in pursuance of this chapter.

(c) Any person who on January 1, 1960, held a license granted by authority of this state to engage in the profession of embalming and who is no longer so licensed for the sole reason that the person voluntarily chose not to pay the license renewal fee shall not be required to submit to an examination but shall be entitled to receive a license upon the same terms and conditions as are provided in this chapter for the renewal of licenses of those who are licensed under this chapter; provided, that the person pays all license renewal fees that would have been required from the date the license was allowed to lapse until the date application for renewal pursuant to this subsection (c) is made.



§ 62-5-311 - Reciprocity -- Examination -- Continuing education.

(a) A nonresident of this state who holds a valid license as a funeral director or embalmer issued by another state or provincial authority may apply for a license as a funeral director or embalmer in this state by submitting written application to the board on the prescribed form, accompanied by:

(1) A fee as set by the board per license applied for; and

(2) A certificate showing that the applicant was duly examined by the other state or provincial authority at a time when the applicant was not a resident of this state.

(b) (1) If the nonresident applicant receives a scaled score of seventy-five (75) or better on an examination administered by the board, the board may, upon receipt of the fee and certificate required by subsection (a), issue to the applicant the appropriate license.

(2) Except as provided in subdivision (b)(3), the examination administered by the board shall only be administered by the board if the board determines that the applicant meets or exceeds each of the minimum qualifications required for funeral directors as described in § 62-5-305(b)(1)-(7) or embalmers as described in § 62-5-307(b)(1)-(7).

(3) A nonresident applicant failing to meet the minimum qualifications described in subdivision (b)(2), based solely upon a failure to meet § 62-5-305(b)(6) or (b)(7) for funeral directors or § 62-5-307(b)(6) or (b)(7) for embalmers, may meet such qualifications provided that the nonresident applicant has been licensed by another state or provincial authority in good standing for five (5) years and has been employed as a funeral director or embalmer, or both, for such time.

(c) For purposes of this section, the board shall limit the examination administered by the board to questions relating to the laws and rules governing the practice in which the nonresident applicant wishes to engage.

(d) Persons who receive a license as a funeral director or embalmer, or both, pursuant to this section, shall submit with their renewal application evidence of compliance with all the requirements of part 6 of this chapter relative to continuing education. Continuing education requirements may be completed in a state other than Tennessee if the continuing education courses are approved by the board.

(e) Notwithstanding any provision of this chapter or rule to the contrary, the board is authorized to require an application fee and a license fee for persons applying to the board for reciprocity.



§ 62-5-312 - Registration as an apprentice.

(a) When beginning the required apprenticeship, the person shall file an apprentice registration form with the board and shall pay a fee in the amount to be established by the board. The registration shall be valid for a period of two (2) years from the date of registration.

(b) The apprentice registration form shall contain the name of the registrant, showing that the registrant:

(1) Has attained eighteen (18) years of age;

(2) Is a citizen of the United States;

(3) Is of good moral character;

(4) Has graduated from a high school or has earned a GED(R) recognized by a state education department; and

(5) Is a bona fide paid employee of an establishment working no less than forty (40) hours per week in the presence of and under the direction and supervision of a licensed funeral director or embalmer.

(c) All persons who are apprentice funeral directors, apprentice embalmers and mortuary school students registered by the board and who are in the process of fulfilling their apprenticeship and educational requirements on or before December 31, 2007, shall not be required to complete the apprenticeship requirements that become effective on January 1, 2008. The apprentices and mortuary school students shall complete all requirements to become licensed by the board as a funeral director or embalmer on or before June 30, 2011.

(d) When beginning the required course of study, the person shall file a student registration form with the board and shall pay a fee in the amount to be established by the board. The registration shall be valid for a period of two (2) years from the date of registration.



§ 62-5-313 - Requirements for operation.

(a) Every person, firm, partnership or corporation, at each and every place of business conducted by that person, firm, partnership or corporation, in the business or practice of funeral directing shall have a fixed place of business or establishment devoted to the care and preparation of dead human bodies and shall have a licensed funeral director in charge of each such place of business; and no employee or member of the firm or corporation shall engage in the care, preparation, disposal or burial of dead human bodies and the management of funerals, nor discharge the duties of a funeral director, unless the employee or member is a licensed funeral director in accordance with this chapter. Nothing in this chapter shall be interpreted to prohibit the use of unlicensed assistants when they are under the direction and supervision of a licensed funeral director.

(b) (1) A license to operate a funeral establishment shall not be issued by the board unless the applicant has at least one (1) full-time person duly licensed for the practice of funeral directing and a duly licensed embalmer in attendance during the preparation of the dead remains.

(2) Each funeral establishment must have available for its use a preparation room equipped with tile, cement or composition floor, necessary drainage and ventilation and necessary instruments and supplies for the preparation of embalming dead human bodies for burial, transportation or other disposition.

(c) Every funeral establishment licensed under this chapter must be managed and supervised by a licensed funeral director, responsible for each funeral establishment.

(d) (1) Prior to or at the time of placing a dead human body in a casket for interment or entombment, each funeral establishment shall securely affix or attach to the body, preferably upon the ankle, a permanent identification device approved by the board, containing the decedent's name, date of birth, date of death and social security number. If that information is not available to the funeral establishment, then a permanent identification device stating that the information is not available shall be affixed or attached to the body.

(2) If a dead human body is to be cremated, then a permanent identification device approved by the board, containing the decedent's name, date of birth, date of death and social security number shall be placed in the crematory urn before the remains are placed in the urn. If the information is not available to the funeral establishment, then a permanent identification device stating the information is not available shall be placed in the crematory urn before the remains are placed in the urn.

(3) No funeral establishment shall solicit or collect a fee for the affixing or attaching of a permanent identification device pursuant to this section.

(4) Failure to comply with this subsection (d) is a disciplinary offense and is punishable as provided in § 62-5-317.

(e) Each funeral establishment must have its current license available for inspection in the office of the funeral establishment.



§ 62-5-314 - Use of names of unregistered persons restricted.

The name of any living person who has not been licensed as provided in this chapter shall not be shown or displayed upon any funeral establishment, or used alone, in, as part of or in connection, association, combination or together with the name or title of any person, firm, corporation or other form of enterprise engaged in undertaking or embalming, on any card, sign, stationery or other printed or written instrument or device, in any announcement or advertisement or in any manner so as to give or tend to give the impression that the person is licensed or entitled to practice either as a funeral director or embalmer.



§ 62-5-315 - Term of licenses -- Not transferable -- Duplicates -- Renewals.

(a) All licenses issued to funeral directors or embalmers as provided in this chapter shall be issued for a period of two (2) years and shall be renewed biennially, at a fee in an amount to be established by the board, subject to this chapter.

(b) All licenses issued to funeral establishments, as provided in this chapter, shall be issued for a period of two (2) years and shall be renewed biennially at a fee in an amount to be established by the board, subject to this chapter.

(c) No license issued to a funeral director, embalmer or funeral establishment granted under this chapter shall be transferable or assignable.

(d) A duplicate license to replace any license lost, destroyed or mutilated may be obtained from the board upon submission of a proper letter of request, accompanied by payment of a fee as set by the board.



§ 62-5-316 - Invalidity of unrenewed license -- Renewal, reinstatement or reapplication.

(a) Any license that is not renewed by its expiration date becomes invalid. The holder of the invalid license shall not practice the profession for which the license was issued, nor shall an establishment be operated if the establishment's license has become invalid, until such time as the license has been renewed or reinstated or a new license has been issued.

(b) When any license issued by the board becomes invalid because of nonrenewal, the executive director shall send a written notice to the license holder at the license holder's last known address, informing the license holder that the license holder cannot practice that profession or operate that establishment until the invalid license is renewed or reinstated or a new license is issued. The notice shall also state that the license may be renewed or reinstated at any time within ninety (90) days of the license expiration date by payment of the renewal fee and of a penalty fee in an amount to be established by the board. Any license not renewed or reinstated within ninety (90) days of the license expiration date shall not be subject to renewal or reinstatement and the license holder shall reapply as for an initial license; provided, that any examination shall be limited to this chapter and any rules promulgated pursuant to this chapter, and that the education requirements in § 62-5-305(b)(6) and § 62-5-307(b)(6) are not applicable.



§ 62-5-317 - Grounds for denial, suspension or revocation of license.

(a) The board may refuse to grant or may suspend, revoke or refuse to renew any license granted to any person under this chapter if:

(1) The applicant for or holder of the license obtained the license by fraud or misrepresentation either in the application for the license or in passing the examination for the license;

(2) The applicant for or holder of the license has been convicted of a felony or crime involving moral turpitude;

(3) The applicant for or holder of the license has been guilty of willfully violating any section of this chapter or any rule or regulation of the state or local board of health governing the disposition of dead human bodies;

(4) The applicant for or holder of the license has been guilty of immoral or unprofessional conduct;

(5) The applicant for or holder of the license knowingly permits an unlicensed person to engage in the profession or business of funeral directing or embalming under the applicant's or holder's supervision;

(6) The applicant for or holder of the license has been guilty of habitual drunkenness or is addicted to the use of morphine, cocaine or other habit-forming drugs;

(7) The applicant for or holder of the license has been guilty of refusing to promptly surrender the custody of a dead human body upon the expressed order of the person legally entitled to the body;

(8) The applicant has received payment directly or indirectly or has caused to be paid directly or indirectly any sum of money or other valuable consideration for the securing of business or for obtaining authority to dispose of dead human bodies; or

(9) The applicant or holder performs services after December 31, 1968, in a professional capacity as a funeral director or embalmer, or both, for any unlicensed funeral establishment operating in violation of this chapter.

(b) In addition, the board may refuse to grant or may suspend, revoke or refuse to renew any license granted for the operation of a funeral establishment or to any funeral director or embalmer under this chapter for:

(1) Misrepresentation or fraud in the conduct of the business of the funeral establishment;

(2) False or misleading advertising;

(3) Solicitation of dead human bodies by the licensee, the licensee's agents, assistants or employees, whether the solicitation occurs after death or when death is imminent; provided, that this shall not be deemed to prohibit general advertising. Nothing in this subdivision (b)(3) shall, however, prohibit, prevent or in any way restrict the sale of burial protection or burial insurance;

(4) Employment directly or indirectly of any apprentice, agent, assistant, employee or other person, on a part-time or full-time basis or on commission, for the purpose of calling upon individuals or institutions by whose influence dead human bodies may be turned over to a particular funeral establishment;

(5) The direct or indirect payment or offer of payment of a fee by the licensee or the licensee's agents, assistants or employees for the purpose of securing general establishment business;

(6) Aiding or abetting an unlicensed person to practice within the funeral profession;

(7) Solicitation or acceptance by the licensee of a rebate in consideration for recommending or causing a dead human body to be disposed of in any crematory, mausoleum or cemetery;

(8) Using any casket or part of a casket that has previously been used as a receptacle for, or in connection with, the burial or other disposition of a dead human body, except the shipping of another dead human body; or where disposition of the dead human body is to be by cremation, it shall be permissible to utilize a previously used casket shell for viewing the remains if, and only if, a new interior or interior insert is installed prior to each usage of the casket shell;

(9) Any willful violation of any state law or municipal or county ordinance or regulation affecting the handling or custody, care or transportation of dead human bodies;

(10) Fraud or misrepresentation in renewing a license to operate a funeral establishment;

(11) Unreasonably refusing to promptly surrender the custody of a dead human body upon the express order of the person lawfully entitled to the custody of the dead human body;

(12) Knowingly making any false statement on the certificate of death;

(13) A violation of any statutes pertaining to the prearrangement or prefinancing, or both, of a funeral in this state;

(14) Supplying another person with false or misleading information concerning any law that requires embalmment of deceased persons;

(15) Solicitation or acceptance by the licensee of a fee for the affixing or attaching of a permanent identification device to a dead human body that is placed in a casket to be interred or entombed;

(16) Solicitation or acceptance by the licensee of a fee for the placing of a permanent identification device in a crematory urn before placing human remains in the urn;

(17) Failure to comply with any of the provisions of this chapter or any rule or regulation promulgated or adopted by the board;

(18) The applicant or licensee providing a monetary contribution in exchange for a business referral to any hospice providing hospice services as defined in § 68-11-201, or to any officer, administrator, board member, or employee of a hospice providing hospice services as defined in § 68-11-201;

(19) The applicant or licensee owning five percent (5%) or more of any hospice providing hospice services as defined in § 68-11-201; or

(20) The applicant or licensee entering into any type of ownership arrangement with any hospice providing hospice services as defined in § 68-11-201.

(c) Subdivisions (b)(18)-(20) shall not:

(1) Preclude a person or legal entity from giving a contribution to a hospice providing hospice services as defined in § 68-11-201; or

(2) Apply to persons serving on boards or within organizations for which the persons receive no direct compensation but may receive reimbursement for activities related to the organization.



§ 62-5-318 - Requirement that removal service be registered with board of funeral directors and embalmers -- Registration fee -- Registration and renewal forms -- Penalty.

(a) On or after January 1, 2014, no removal service shall operate in this state unless the removal service is registered with the board of funeral directors and embalmers. All such registrations shall expire two (2) years from the date of the registration or renewal. The board may promulgate and adopt such rules and regulations to establish adequate registration and renewal fees to cover the administrative costs associated with the registration program.

(b) In conjunction with the registration fee, the registrant must provide proof of liability insurance in an amount to be determined by the board by rule.

(c) Included on each registration and renewal form shall be a section whereby the applicant or registrant shall declare, under penalty of perjury pursuant to § 39-16-702(a)(4), whether such registrant or any principal officer, director, or any person owning more than five percent (5%) of the removal service, has ever been convicted of a violation of this chapter or § 39-17-312.

(d) An applicant shall be prohibited from registering under this section for five (5) years from the date of conviction if the applicant or any principal officer, director, or any person owning more than five percent (5%) of the applicant's removal service has been convicted of a violation of this chapter or § 39-17-312.

(e) On or after January 1, 2014, it is an offense for a person to engage in the business of a removal service without registering or after falsely registering with the board.

(f) A violation of this section is a Class C misdemeanor.

(g) The registration of a removal service shall be immediately revoked by operation of law upon the conviction of the removal service or any principal officer, director, or person owning more than five percent (5%) of the removal service of any violation of this chapter or § 39-17-312. A copy of the judgment of conviction shall be transmitted to the board by the law enforcement agency responsible for the conviction.






Part 4 - Tennessee Prepaid Funeral Benefits Act

§ 62-5-401 - Short title.

This part shall be known and may be cited as the "Tennessee Prepaid Funeral Benefits Act."



§ 62-5-402 - Scope of part.

This part governs the qualifications and procedures for registration and general regulatory requirements for the sale of prepaid funeral benefits in this state.



§ 62-5-403 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Cash advance item" means any item obtained from a third party and paid for by the funeral provider on the purchaser's behalf. Cash advance items may include, but are not limited to, sales tax, certified copies of death certificates, clergy honoraria, flowers, musicians or singers, obituary notices and gratuities;

(2) "Commissioner" means the commissioner of commerce and insurance or the commissioner's designee;

(3) "Department" means the department of commerce and insurance;

(4) "Guaranteed pre-need funeral contract" means the pre-need seller, where the contract has been funded in accordance with its terms, shall furnish at the time of death of the contract beneficiary, at no additional charge to the next of kin, the estate of the deceased, or other individual or entity responsible for the funeral, the merchandise and services selected, or the equivalent if the specific merchandise is not readily available, in the pre-need funeral contract. The only adjustment in the charge to the next of kin, the estate of the deceased or other individual or entity responsible for the funeral shall be for cash advance items. The pre-need seller shall be obligated to deliver the agreed upon merchandise and services under a fully funded pre-need funeral contract for the available funding at the time of death of the contract beneficiary. Nothing in this section shall be construed to prohibit the pre-need seller from receiving the available funding up to the seller's current retail price for the merchandise and services at the time of death of the contract beneficiary;

(5) "Insurance company" means any corporation, limited liability company, association, partnership, society, order, individual or aggregation of individuals engaging in or proposing or attempting to engage as principals in any kind of insurance business, including the exchanging of reciprocal contracts between individuals, partnerships, and corporations;

(6) "Nonguaranteed pre-need funeral contract" means, in addition to any cash advance items, the pre-need seller may charge the individual or entity responsible for the funeral any difference between the available funding and the seller's current retail price at the time of death of the contract beneficiary for the merchandise and services selected in the pre-need funeral contract;

(7) "Prearrangement insurance policy" means a life insurance policy, annuity contract, or other insurance contract, or any series of contracts or agreements in any form or manner, issued by an insurance company, that, whether by assignment or otherwise, funds a pre-need funeral contract, the insured or annuitant being the person for whose funeral service the funds were paid;

(8) (A) "Pre-need funeral contract" means any agreement, contract or plan requiring the payment of money in advance, whether in a lump sum or installments and whether funded by a pre-need funeral trust or prearrangement insurance policy or combination of a pre-need funeral trust and a prearrangement insurance policy, that is made or entered into with any person, association, partnership, firm or corporation for the final disposition of a dead human body, for funeral or burial services or for the furnishing of personal property or funeral or burial merchandise, wherein the use of the personal property or the funeral or burial merchandise or the furnishing of professional services by a funeral director or embalmer is not immediately required.

(B) "Pre-need funeral contract" does not mean the furnishing of cemetery merchandise and services otherwise regulated under title 46, chapter 1, part 2;

(9) "Pre-need funeral contract beneficiary" means the person upon whose death the pre-need funeral contract will be performed. This person may also be the purchaser of the pre-need funeral contract;

(10) "Pre-need funeral funds" means all payments of cash, or its equivalent, made to a pre-need seller or pre-need sales agent upon any pre-need funeral contract;

(11) "Pre-need funeral trust" means funds set aside in a trust account held by a trustee to provide for a pre-need funeral contract;

(12) "Pre-need sales agent" means an individual who has applied for and has been granted, or who engages in conduct requiring, registration to sell pre-need funeral contracts on behalf of a pre-need seller pursuant to this part;

(13) "Pre-need seller" means a funeral establishment or other individual, firm, partnership, company, corporation, or association that has applied for and has been granted, or that engages in conduct requiring, registration to sell pre-need funeral contracts pursuant to this part;

(14) (A) "Trustee" means a state or national bank, federally chartered savings and loan association, state chartered trust company, or, in the reasonable discretion of the commissioner upon the terms and conditions that the commissioner may require, a securities brokerage firm licensed and in good standing with appropriate state and federal regulatory authorities.

(B) Prior to July 1, 2011, "trustee" may also mean a certified public accountant who the commissioner determines meets all of the following requirements:

(i) The certified public accountant has served during the 2007 calendar year as the trustee for a trust account established pursuant to this part;

(ii) The certified public accountant is covered by errors and omissions liability insurance in an amount equal to or greater than the amount held in trust; and

(iii) The certified public accountant has complied with all previous reporting requirements required by statute and rules of the commissioner;

(C) On or after July 1, 2011, every trustee of every trust account shall be a trustee as set forth in subdivision (14)(A).



§ 62-5-404 - Registration requirement.

(a) No individual may offer or sell pre-need funeral contracts without first registering with the commissioner as a pre-need sales agent. No individual may sell, solicit or negotiate prearrangement insurance policies without first registering with the commissioner as a pre-need sales agent and obtaining an insurance producer license pursuant to title 56, chapter 6, part 1.

(b) No funeral establishment or other individual, firm, partnership, company, corporation, or association may offer or sell pre-need funeral contracts without first registering with the commissioner as a pre-need seller. A funeral establishment or other individual, firm, partnership, company, corporation, or association with more than one (1) physical location in this state shall obtain a separate registration for each physical location where it acts as a pre-need seller.



§ 62-5-405 - Procedure for registration.

(a) In order to obtain a pre-need seller registration or a pre-need sales agent registration, an individual, funeral establishment or other individual, firm, partnership, company, corporation, or association shall:

(1) File an application with the department on a form prescribed by the commissioner; and

(2) Pay a nonrefundable filing fee in an amount set by the commissioner.

(b) A pre-need seller registration shall be valid only at the address provided in the application or at a new address approved by the commissioner.

(c) All registrations issued under this part shall be valid for two (2) years.

(d) All registrations become invalid unless renewed.

(e) The commissioner shall send a renewal notice and the renewal of a registration may be effected at any time during the two (2) months preceding the date of expiration upon submission of an application to the commissioner on the prescribed form, accompanied by a renewal fee as set by the commissioner.



§ 62-5-406 - Filing of pre-need funeral contract -- Contract form requirements -- Revocable and irrevocable contracts.

(a) No pre-need funeral contract shall be offered in this state until a copy of the contract has been filed with and approved by the commissioner. If the commissioner does not disapprove the contract within sixty (60) days after receipt of the request for approval, the contract will be deemed approved. The commissioner may disapprove a previously approved pre-need funeral contract if the pre-need funeral contract violates this section upon giving notice and an opportunity for a hearing to the pre-need seller.

(b) Each pre-need contract form shall:

(1) Be written in clear and understandable language printed in an easy-to-read type size and style;

(2) Contain space to include the name, address, telephone number, and registration number of the pre-need seller obligated to provide the services under the contract terms, and all the information must be completed before the contract is signed by the purchaser;

(3) Clearly identify whether the contract is a guaranteed pre-need funeral contract or a non-guaranteed pre-need funeral contract; and

(4) If the contract is funded by a pre-need funeral trust, the pre-need funeral contract shall state whether the pre-need funeral trust it establishes is revocable or irrevocable.

(A) If the pre-need funeral trust is irrevocable, the pre-need funeral contract shall state on its face and in bold type the following words: THE PRE-NEED FUNERAL TRUST ACCOUNT ESTABLISHED BY THIS CONTRACT IS IRREVOCABLE, AND THE FUNDS PAID HEREUNDER ARE NOT REFUNDABLE. ACCUMULATED TRUST PRINCIPAL AND INTEREST ARE FREELY TRANSFERABLE TO SATISFY FUNERAL EXPENSES AT ANY LICENSED FUNERAL ESTABLISHMENT AS PROVIDED BY LAW.

(B) If the pre-need funeral trust is revocable, the purchaser of the merchandise or services under the agreement, contract or plan shall be entitled to receive any or all of the payments made and any earnings or interest on the payments, less any applicable fees and expenses permitted by this part, upon demand in writing on the pre-need seller and the trustee. Absent gross negligence or willful misconduct by the trustee, payment by the trustee of the amount held in trust, less any applicable fees and expenses permitted by this part, shall relieve the trustee of further liability to the purchaser in connection with the trust.

(c) No modification of the form, terms, or conditions of the pre-need contract may be made without the prior written approval of the commissioner.

(d) No pre-need funeral contract shall provide for the funeral establishment, pre-need seller, or pre-need sales agent to receive any benefits from a prearrangement insurance policy or moneys from a pre-need funeral trust other than the amount of payment for the merchandise and services provided by the funeral establishment. This subsection (d) shall not prohibit the payment of commissions authorized to be paid under title 56, chapter 6.

(e) This section shall apply only to pre-need funeral contracts executed subsequent to January 1, 2008.



§ 62-5-407 - Pre-need funeral contracts funded by trusts.

(a) Every pre-need seller engaged in the business of selling pre-need funeral contracts funded by a trust shall establish a pre-need funeral trust fund. The trust fund shall be established by executing a written trust agreement with a trustee as defined in § 62-5-403; provided, that a pre-need seller may change the trustee of its trust fund by providing written notice to the commissioner no later than thirty (30) days prior to the change, along with evidence sufficient to the commissioner that the trustee will be able to comply with the requirements of this part. If the commissioner determines that the evidence submitted is insufficient to ensure that the trustee will be able to comply with the requirements of this part, the commissioner may refuse to allow the pre-need seller to change the trustee. If the commissioner does not object to the change of trustee within sixty (60) calendar days of receiving a request, the current trustee shall have not less than ninety (90) calendar days from the date it receives notice of the proposed change to transfer all trust assets held by the trustee to the successor trustee.

(b) If the pre-need funeral contract purchaser chooses to fund the pre-need funeral contract by a trust deposit or deposits, the pre-need seller shall deposit all funds with the trustee, to be held in trust, within fifteen (15) calendar days of receipt. The pre-need seller, at the time of making the deposit, shall furnish to the trustee the name of each pre-need funeral contract beneficiary and the amount of payment on each for which the deposit is being made. The trustee may establish a separate trust fund for each pre-need funeral contract or a single trust fund for all pre-need funeral contracts issued by a pre-need seller. The trust accounts shall be carried in the name of the pre-need seller, but accounting records shall be established and maintained for each individual pre-need funeral contract beneficiary showing the amounts deposited and invested, and interest, dividends, increases, and accretions earned.

(c) Funds deposited in trust under a pre-need funeral contract may, with the written permission of the pre-need funeral contract purchaser and written approval of the commissioner, be withdrawn by the trustee and used to purchase a prearrangement insurance policy. The trustee shall disclose, in writing, the terms of the prearrangement insurance policy to the pre-need funeral contract purchaser. Except as provided in this subsection (c), no funds deposited in trust with a trustee pursuant to this section shall be withdrawn by the trustee to purchase a prearrangement insurance policy.

(d) No pre-need seller, affiliate of a pre-need seller, or any person directly or indirectly engaged in the burial, funeral home, or cemetery business may act as trustee for any pre-need funeral trust. No pre-need seller, affiliate of a pre-need seller, or any person directly or indirectly engaged in the burial, funeral home, or cemetery business may share in the responsibilities of or direct the actions of the trustee of a pre-need funeral trust fund.

(e) It is unlawful to loan pre-need funeral trust funds to a pre-need seller, an affiliate of a pre-need seller, or any person directly or indirectly engaged in the burial, funeral home, or cemetery business. Furthermore, the pre-need seller's interest in the trust shall not be pledged as collateral for any loans, debts, or liabilities of the pre-need seller and shall not be transferred to any person without the prior written approval from the commissioner and the trustee.



§ 62-5-408 - Management of funeral contract trust.

(a) Moneys held in a pre-need funeral contract trust shall be held in trust, both as to principal and income earned on the principal, and shall remain intact, except that the trustee shall have the right to use trust fund income to pay applicable taxes and reasonable expenses related to the administration of the trust, including reasonable trustee's fees for services rendered pursuant to the terms of the applicable trust agreement or to others for the preparation of fiduciary tax returns. In no event shall the principal be diminished.

(b) The pre-need seller shall be liable to the trustee and to third parties to the extent that income from the trust is not sufficient to pay the expenses of the trust.

(c) The trustee shall make regular valuations of assets it holds in trust and provide a report of the valuations to the pre-need seller at least annually.

(d) The trustee shall:

(1) Invest at least fifty percent (50%) of the moneys paid and placed in a pre-need funeral contract trust after January 1, 2008, in the following:

(A) Demand deposits;

(B) Savings accounts;

(C) Certificates of deposits; or

(D) Other accounts issued by financial institutions if the amounts deposited in those accounts are fully covered by federal deposit insurance.

(2) For all investments, invest as prescribed in this section and in so investing, the trustee shall exercise the judgment and care under the circumstances then prevailing, that persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital.

(e) Except as otherwise provided by this part, all payments made by the purchaser of a pre-need funeral contract shall remain trust funds with a trustee or as paid insurance premiums with an insurance company, as the case may be, until the death of the pre-need funeral contract beneficiary and until full performance of the pre-need funeral contract.



§ 62-5-409 - Prearrangement insurance policy.

(a) If the pre-need funeral contract purchaser chooses to fund the contract by a prearrangement insurance policy, the enrollment or application form for the prearrangement insurance policy or certificate shall be submitted to the insurance company by the pre-need sales agent within fifteen (15) calendar days of receipt.

(b) It is unlawful for any life insurance company, fraternal benefit society or other similar company, association or society issuing prearrangement insurance policies, by whatever name they may be called, upon the lives of citizens of this state, to:

(1) Designate, in the policy or otherwise, the person, firm or corporation to conduct the funeral of the insured, or to organize, promote or operate any enterprise or plan, or to enter into any contract with the insured or with any other person, which plan or contract tends to limit or restrict the freedom of choice in the open market of the person or persons having the legal right of the choice regarding contracts, purchases and arrangements with reference to any part of a funeral service for the insured;

(2) Provide in the policy or otherwise that the face amount of the policy, or any loss or indemnity, that may accrue under the policy, shall be payable in anything other than legal tender of the United States and of this state to the beneficiary named in the policy or the legal representative of the insured, and any provision to the contrary shall be null and void;

(3) Enter into any contract with any funeral director, providing that the funeral director shall conduct the funeral of persons insured by the insurance company, fraternal benefit society, or similar company. This subsection (b) shall not be construed to prohibit any beneficiary under a policy from assigning the policy to a funeral establishment of the beneficiary's choice after death of the insured has occurred and liability has accrued; or

(4) Enter into any contract with any citizens of this state, contracting and agreeing to furnish funeral merchandise or services upon the death of any person insured.

(c) It is unlawful for any person, firm or corporation to enter into any contract, conditioned to take effect on the death of any person, wherein the person, or the personal representative, heirs or next of kin of the person, is promised any rebate, discount or reduction in price for or on account of funeral merchandise, expenses or services by virtue of the person being issued the policy or certificate, or being designated as beneficiary in the policy, or by virtue of the person entering into the contract or being designated in the policy as the recipient of any such rebate, discount or reduction in price.

(d) Notwithstanding any other provision of this part, if the insurance company issuing the policy does not offer a funeral trust, or only offers a funeral trust for an additional charge, then the beneficiary may irrevocably assign the policy or policy benefits to a funeral establishment; provided, however, that the assignment shall not limit, or be construed as limiting, the ability of the pre-need funeral contract beneficiary or the beneficiary's lawful representative from selecting a different funeral establishment to provide merchandise and services. If a subsequent establishment is designated, then the establishment to which the policy or policy benefits are currently assigned shall, upon written notification, promptly execute any documents necessary to transfer the assignment.

(e) Nothing in this section shall be construed to prohibit the irrevocable assignment of policy benefits to a trust set up to allow for the distribution of the benefits to the funeral home of the policyholder's choosing.

(f) No assignment of the rights or benefits under a prearrangement insurance policy shall be valid unless it is done on a form approved by the commissioner.



§ 62-5-410 - Death of contract beneficiary -- Proof of death -- Payments.

(a) Upon the death of the contract beneficiary, the trustee or the insurance company shall pay the funeral establishment or other provider that furnished the services or merchandise only after they have been furnished with a certified copy of the death certificate of the person, or other proof of death acceptable to the trustee or insurance company together with a copy of the statement of funeral merchandise and services, signed by the funeral director or other provider and representative of the contract beneficiary, setting forth that all of the terms and conditions of the pre-need funeral contract have been fully performed by the funeral establishment or other provider.

(b) After payment for the merchandise and services as set forth in the pre-need funeral contract, the trustee or insurance company shall pay any balance remaining in the pre-need funeral trust fund or the prearrangement insurance policy to the purchaser, the purchaser's estate or otherwise named beneficiary.



§ 62-5-411 - Maintenance of accounts, books and records -- Annual examination of pre-need sellers and sales agents.

(a) Every pre-need seller shall keep and maintain, at a minimum, accurate accounts, books, and records in this state of all pre-need funeral contract and prearrangement insurance policy transactions, copies of all agreements, insurance policies, instruments of assignment, the dates and amounts of payments made and accepted thereon, the names and addresses of the pre-need funeral contract purchasers, the names and addresses of the pre-need funeral contract beneficiaries, the names of the trustees holding pre-need funeral trust funds, copies of the trustee's regular valuations of assets required in § 62-5-408, and the names of insurance companies issuing prearrangement insurance policies. The records shall be kept for a minimum of five (5) years after the death of the pre-need funeral contract beneficiary.

(b) The commissioner may investigate or examine the affairs of any pre-need seller or pre-need sales agent whenever it is deemed appropriate to do so. However, the commissioner shall require an annual examination to ensure that each person, firm, or corporation promising to pay or arrange for funeral services under this part will be able to perform its contract with the purchaser.

(c) The pre-need seller shall pay all costs of any examination conducted under subsection (b), including, but not limited to, the reasonable fees of actuaries, accountants, attorneys and other professionals with whom the commissioner may enter into a contract to perform examination services on behalf of the commissioner.

(d) Trustees of pre-need funeral trusts shall disclose to the commissioner any information regarding pre-need funeral trust accounts overseen by the trustee.

(e) A certified public accountant acting as a trustee pursuant to § 62-5-403(14)(B) shall submit proof of errors and omissions liability coverage with each trustee report to be filed with the commissioner.



§ 62-5-412 - Transfer of registration.

A pre-need seller registration may be transferred to a new owner upon payment of a fee fixed by the commissioner and upon submission of an audit report prepared and signed by an independent certified public accountant licensed in this state. All the fees and expenses in connection with the audit are not the responsibility of the trustee or the trust. The audit report shall include an unqualified opinion on the accuracy of the trust fund balances and a report of compliance with this part. Shortages in the trust funds shall be funded by the pre-need seller or new owner prior to a transfer of registration.



§ 62-5-413 - Administration of part by commissioner -- Civil penalties.

(a) The commissioner shall administer this part.

(b) The commissioner shall promulgate rules and regulations to effectuate the intent of this part in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The commissioner shall collect a fee for the registration of any person, association, partnership, firm or corporation engaged in selling any agreement, contract or plan permitted under this part.

(d) The commissioner may deny an application for a registration, or may suspend, revoke, or refuse to issue or renew any registration under this part upon finding that the registrant or applicant has:

(1) Violated this part, or any rule promulgated under this part;

(2) Practiced fraud, deceit or misrepresentation;

(3) Knowingly and willfully made a material misstatement in connection with an application for registration;

(4) Been convicted by a court of competent jurisdiction of any felony, if the commissioner finds that the conviction reflects unfavorably on the fitness for the registration;

(5) Engaged in dishonorable, unethical, or unprofessional conduct of a character likely to defraud, deceive or harm the public;

(6) Violated any disciplinary order of the commissioner; or

(7) Failed or refused to cooperate with any audit, inspection or investigation to determine compliance with this part or rules and regulations promulgated pursuant to this part;

(e) In addition to or in lieu of any lawful disciplinary action under this part, the commissioner may, at the commissioner's discretion, assess civil penalties in an amount not to exceed one thousand dollars ($1,000) for each separate violation of this part, or any rule or regulation promulgated under this part. Each day of continued violation constitutes a separate violation.

(f) The commissioner is authorized to assess a civil penalty in an amount not to exceed one thousand dollars ($1,000) against the trustee of a pre-need trust fund required by this part, for each separate violation of this part, or of any rule or regulation promulgated under this part. Each day of continued violation constitutes a separate violation.



§ 62-5-414 - Appointment of receiver -- Jurisdiction of court -- Other legal remedies -- Plan for reorganization, consolidation, conversion, merger or other transformation -- Pre-need funeral consumer protection account -- Pre-need funeral consumer protection fee.

(a) The Davidson County chancery court, upon the petition of the commissioner, may appoint the commissioner as receiver to take charge of, control and manage a pre-need seller upon one (1) or more of the following grounds:

(1) The pre-need seller has not maintained trust funds received from contracts in the manner required by this part;

(2) The pre-need seller has allowed its registration to lapse, or the registration has been revoked;

(3) The pre-need seller is impaired or insolvent;

(4) The pre-need seller has refused to submit its books, records, accounts, or affairs to examination by the commissioner;

(5) There is reasonable cause to believe that there has been embezzlement, misappropriation, or other wrongful misapplication or use of trust funds or fraud affecting the ability of the pre-need seller to perform its obligations under pre-need funeral contracts sold or assumed by the pre-need seller;

(6) The pre-need seller has failed to file its annual report; or

(7) The pre-need seller cannot or will not be able to meet all of its contractual obligations when they come due.

(b) For the purpose of this section, Davidson County chancery court shall have exclusive jurisdiction over matters brought under this section, and that court is authorized to make all necessary or appropriate orders to carry out the purposes of this part.

(c) Receivership proceedings instituted pursuant to this part shall constitute the sole and exclusive method of liquidating, rehabilitating, or conserving a pre-need seller, and no court shall entertain a petition for the commencement of the proceedings unless the petition has been filed in the name of the state on the relation of the commissioner.

(1) The commissioner shall commence any such proceeding by application to the court for an order directing the pre-need seller to show cause why the commissioner should not have the relief prayed for in the application.

(2) On the return of the order to show cause, and after a full hearing, the court shall either deny the application or grant the application, together with such other relief as the nature of the case and the interests of the prepaid contract purchaser, contract beneficiaries, or the public may require.

(d) The commissioner may appoint one (1) or more special deputies, who have all the powers and responsibilities of the receiver granted under this section and the commissioner may employ such counsel, clerks and assistants as deemed necessary. The compensation of the special deputy, counsel, clerks and assistants, and all expenses of taking possession of the pre-need seller and of conducting the proceedings, shall be fixed by the commissioner, with the approval of the Davidson County chancery court, and shall be paid out of the funds or assets of the pre-need seller. The persons appointed under this subsection (d) shall serve at the pleasure of the commissioner.

(e) The receiver may take such action as the receiver deems necessary or appropriate to reform and revitalize the pre-need seller. The receiver has all the powers of the owners and directors, whose authority shall be suspended, except as they are redelegated by the receiver. The receiver has full power to direct and manage, to hire and discharge any employees subject to any contractual rights they may have, and to deal with the property and business of the pre-need seller.

(f) If it appears to the receiver that there has been criminal or tortious conduct, or breach of any contractual or fiduciary obligation detrimental to the pre-need seller by any owner, officer, director or other person, the receiver may pursue all appropriate legal remedies on behalf of the pre-need seller.

(g) If the receiver determines that reorganization, consolidation, conversion, merger or other transformation of the pre-need seller is appropriate, the receiver shall prepare a plan to effect those changes. Upon application of the receiver for approval of the plan, and after such notice and hearings as the Davidson County chancery court may prescribe, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. Any plan approved under this section shall be, in the judgment of the court, fair and equitable to all parties concerned. If the plan is approved, the receiver shall carry out the plan.

(h) (1) There is established within the general fund a pre-need funeral consumer protection account, referred to as the "pre-need funeral account" in this section. Funds received by the commissioner under this section, up to two million five hundred thousand dollars ($2,500,000) or a higher amount as determined by the commissioner by rule, shall be deposited into the pre-need funeral account and held solely for the purposes related to the pre-need registration program and any receivership action initiated by the commissioner against a pre-need seller pursuant to this section.

(2) Once the balance in the account exceeds two million five hundred thousand dollars ($2,500,000) or a higher amount as determined by the commissioner by rule, an indigent fund shall be established within the general fund to be administered by the commissioner. Any funds received under this section by the commissioner which are in excess of such amount shall be deposited into the indigent fund. If the balance of the pre-need funeral account is reduced below such amount, no funds shall be deposited into the indigent fund until the pre-need funeral account balance is restored to such amount.

(3) (A) (i) An indigent burial fund shall be established for the purpose of reimbursing funeral homes that provide funeral services to Tennessee residents who are indigent.

(ii) Funds shall only be expended for a person who was receiving state financial assistance on the date such indigent person died.

(iii) All funds in excess of two million five hundred thousand dollars ($2,500,000) shall not revert to the general fund of the state, but shall remain available to be allocated and used solely for such indigent funerals provided by funeral homes.

(iv) Interest accruing on investments and deposits of the fund shall be credited to such account, shall not revert to the general fund, and shall be carried forward into each subsequent fiscal year.

(v) Moneys in the fund shall be invested in accordance with § 9-4-603.

(vi) The amount of reimbursement shall be based on available funds in the indigent burial fund at the time a request for reimbursement is filed by a funeral home.

(B) A funeral home which provides funeral services to those Tennessee residents who are indigent may file an application with the commissioner, in a manner established by the commissioner, requesting reimbursement from the indigent burial fund for amounts expended by the funeral home in providing such services. The funeral home shall be required to file documentation verifying that the expenses were for providing such services and for no other purposes.

(C) In accordance with the commissioner's rule-making authority pursuant to § 62-5-413(b), the commissioner shall promulgate rules defining indigency for purposes of eligibility for reimbursement, setting a maximum amount for reimbursement per burial, the manner in which claims shall be submitted and paid, and any other rules necessary for the proper administration of this program.

(i) Moneys within the pre-need funeral account shall be invested by the state treasurer in accordance with § 9-4-603 for the sole benefit of the pre-need funeral account.

(j) No pre-need registration renewal shall be issued unless the applicant pays, in addition to the renewal fee, a pre-need funeral consumer protection fee of twenty dollars ($20.00) for every pre-need funeral sales contract entered into during the preceding renewal period.

(k) The funds received pursuant to this section shall be used to fund the pre-need registration program and any receivership action initiated by the commissioner against a pre-need seller to the extent the funds or assets of the pre-need seller are not adequate to fund the receivership.

(l) There shall be no liability on the part of, and no cause of action of any nature shall arise against, the commissioner or the department or its employees or agents for any action taken by them in the performance of their power and duties under this section.



§ 62-5-415 - Violations.

A violation of this part is a Class C misdemeanor.



§ 62-5-416 - Injunction.

In addition to other remedies, an action of injunction may be brought and maintained by the state or any other interested party to enjoin the violation of this part.



§ 62-5-417 - Fraud -- Treble damages.

In civil actions, in which the prevailing party proves fraud relative to a contract for future services under this part, the prevailing party shall receive treble damages together with attorneys' fees, costs and interest.






Part 5 - Cremation

§ 62-5-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Body parts" means limbs or other portions of the anatomy that are removed from a living person for medical purposes during biopsy, treatment or surgery. "Body parts" also includes dead human bodies that have been donated to science for purposes of medical education or research and any parts of such a dead human body that were removed for those purposes. Nothing in this part shall be construed to permit the cremation of medical waste at the request of a hospital or other institution. Only the individual from whose body the parts were removed or the individual's duly appointed representative may make arrangements with the crematory for the cremation of body parts;

(2) "Casket" means a rigid container that is designed for the encasement of a dead human body and that is constructed of wood, metal or another rigid material, is ornamented and lined with fabric and may or may not be combustible;

(3) "Temporary container" means a receptacle for cremated remains composed of cardboard, plastic, metal or another material that can be closed in a manner that prevents the leakage or spillage of the cremated remains and the entrance of foreign material and that is of sufficient size to hold the cremated remains until they are placed in an urn or scattered; and

(4) "Urn" means a receptacle designed to encase cremated remains permanently.



§ 62-5-502 - [Repealed.]

HISTORY: Acts 2010, ch. 967, § 1; repealed by Acts 2012, ch. 828, § 1, effective April 25, 2012.



§ 62-5-504 - Prerequisites to cremation.

No operator of a crematory facility shall cremate or allow the cremation at a crematory facility of a dead human body, other than one that was donated to science for purposes of medical education or research, until all of the following have occurred:

(1) The requirements of § 62-5-513 have been met, unless the decedent having died from a virulent communicable disease, the department of health or board of health having territorial jurisdiction where the death of the decedent occurred requires by rule or order the cremation to occur prior to those requirements being met;

(2) The operator has received a permit for cremation of human remains that authorizes the cremation of the decedent; and

(3) The operator has received any other documentation required by this state or a political subdivision of this state.



§ 62-5-507 - Crematory facility operator duties.

(a) The operator of a crematory facility may schedule the time for the cremation of a dead human body to occur at the operator's own convenience at any time after the conditions set forth in § 62-5-504 have been met and the decedent or body parts have been delivered to the facility, unless, in the case of a dead human body, the operator has received specific instructions to the contrary from the licensed establishment. The operator of a crematory facility becomes responsible for a dead human body or body parts when the body or body parts have been delivered to or accepted by the facility or an employee or agent of the facility.

(b) No operator of a crematory facility shall fail to do either of the following:

(1) Upon receipt at the crematory facility of any dead human body that has not been embalmed, place the body in a holding or refrigerated facility at the crematory facility and keep the body in the holding or refrigerated facility until near the time the cremation process commences or until the body is held at the facility for eight (8) hours or longer. If the body is held for eight (8) hours or longer, place the body in a refrigerated facility at the crematory facility and keep the body in the refrigerated facility until near the time the cremation process commences; or

(2) Upon receipt of any dead human body that has been embalmed, place the body in a holding facility at the crematory facility and keep the body in the holding facility until the cremation process commences.

(c) No operator of a crematory facility shall fail to cremate, in its entirety with the body, the casket or container, if any, in which the body was delivered or accepted by the crematory facility, if the instructions for the disposition of the body so request that item be cremated with the body; provided, that the crematory facility shall be permitted to remove any non-combustible materials from the casket or container prior to cremation.

(d) No operator of a crematory facility shall simultaneously cremate more than one (1) decedent or body parts removed from more than one (1) decedent or living person in the same cremation chamber. This subsection (d) does not prohibit the use of cremation equipment that contains more than one (1) cremation chamber.

(e) No operator of a crematory facility shall permit any person other than employees of the crematory facility, a licensed funeral director or a designee of a funeral director and persons authorized pursuant to the instructions of the decedent or an heir or personal representative of the decedent, if any, to be present in the holding facility or cremation room while any dead human bodies or body parts are being held there prior to cremation or are being cremated or while any cremated remains are being removed from the cremation chamber.

(f) (1) No operator of a crematory facility shall remove any dental gold, body parts, organs or other items of value from a dead human body prior to the cremation or from the cremated remains after cremation unless the operator was acting under instructions that specifically authorize the removal of any dental gold, body parts, organs or other items of value.

(2) No operator of a crematory facility who removes any dental gold, body parts, organs, or other items from a dead human body or assists in the removal shall charge a fee for doing so that exceeds the actual cost to the crematory facility for performing or assisting in the removal of those materials.

(g) Upon the completion of each cremation, the operator of a crematory facility shall remove from the cremation chamber all of the cremation residue that is practicably recoverable. If all of the recovered cremated remains will not fit in the urn selected or in the temporary container, the operator shall place the remainder in a separate temporary container; and the cremated remains placed in the separate temporary container shall be delivered, released or disposed of together with those in the urn or other temporary container. Nothing in this section requires an operator of a crematory facility to recover any specified quantity or quality of cremated remains upon the completion of a cremation, but shall only require an operator to recover from the cremation chamber all of the cremation residue that is practically recoverable.

(h) No operator of a crematory facility shall knowingly represent that an urn or temporary container contains the recovered cremated remains of a specific decedent or of body parts removed from a specific decedent or living person when it does not. This section does not prohibit the making of such a representation because of the presence in the recovered cremated remains of de minimis amounts of the cremated remains of another decedent or of body parts.

(i) Operators of a crematory facility or a funeral director shall ship or cause to be shipped any cremated remains by a class or method of mail, common carrier service or delivery service that has an internal system for tracing the location of the cremated remains during shipment and that requires a signed receipt from the person accepting delivery of the cremated remains.

(j) Operators of a crematory facility shall establish and maintain a system for accurately identifying each dead human body in the facility's possession and for identifying each decedent or living person from whom body parts in the facility's possession were removed throughout all phases of the holding and cremation process.

(k) No operator of a crematory facility shall knowingly use or allow the use of the same cremation chamber for the cremation of dead human bodies or human body parts and animals.



§ 62-5-508 - Final disposition of remains -- Unclaimed cremated remains.

(a) Except as provided in subsection (b), no person shall:

(1) Dispose of the cremated remains of a dead human body or body parts in such a manner or in such a location that the cremated remains are commingled with those of another decedent or body parts removed from another decedent or living person; or

(2) Place the cremated remains of more than one (1) decedent or of body parts removed from more than one (1) decedent or living person in the same urn or temporary container.

(b) Notwithstanding subsection (a), a person may:

(1) Scatter cremated remains at sea, by air or in a dedicated area at a cemetery used exclusively for the scattering on the ground of the cremated remains of dead human bodies or body parts;

(2) Commingle cremated remains of more than one (1) decedent or of body parts removed from more than one (1) decedent or living person or the placement in the same urn or temporary container of the cremated remains of more than one (1) decedent or of body parts removed from more than one (1) decedent or living person if operating under specific instructions from the decedent or decedents or an heir or personal representative designated by the decedent or decedents to make such a decision; and

(3) If the person is operating under the decedent's instructions, commingle the cremated remains or body parts removed from another decedent or living person, after receipt of the cremated remains or the body parts, with those of another decedent or body parts removed from another decedent or living person.

(c) Unless otherwise specified by any written agreement between the operator of the crematory facility or funeral establishment and the person or entity requesting the cremation of human remains, any cremated human remains unclaimed one hundred eighty (180) calendar days from the date of cremation, may be interred, entombed, or inurned by the operator of the crematory facility, and a record of the disposition of such unclaimed cremated human remains shall be made available by the operator of the crematory facility or funeral establishment for inspection on weekdays between the hours of eight o'clock a.m. (8:00 a.m.) and four-thirty p.m. (4:30 p.m.).



§ 62-5-509 - Written receipt for remains -- Records.

(a) No operator of a crematory facility shall fail to ensure that a written receipt is provided to the person who delivers a dead human body or body parts to the facility for cremation.

(b) If the dead human body is other than one that was donated to science for purposes of medical education or research, the receipt shall be signed by both a representative of the crematory facility and the person who delivered the decedent to the crematory facility and shall indicate:

(1) The name of the decedent;

(2) The date and time of delivery;

(3) The type of casket or container, if any, in which the decedent was delivered to the facility;

(4) The name of the person who delivered the decedent to the facility, if applicable;

(5) The name of the funeral home or other establishment with whom the delivery person is affiliated; and

(6) The name of the person who received the decedent on behalf of the facility.

(c) If the dead human body was donated to science for purposes of medical education or research, the receipt shall indicate the name of the person who received the decedent on behalf of the facility.

(d) (1) At the time of releasing cremated remains, an operator of a crematory facility shall ensure that a written receipt signed by both a representative of the crematory facility and the person who received the cremated remains is provided to the person who received the cremated remains. Unless the cremated remains are those of a dead human body that was donated to science for purposes of medical education or research or are those of body parts, the receipt shall indicate:

(A) The name of the decedent;

(B) The date and time of the release;

(C) The name of the person to whom the cremated remains were released;

(D) If applicable, the name of the funeral home, cemetery or other entity to whom the cremated remains were released; and

(E) The name of the person who released the cremated remains on behalf of the crematory facility.

(2) If the cremated remains are those of a dead human body that was donated to science for purposes of medical education or research or are those of body parts, the receipt shall be signed by both a representative of the crematory facility and the person who received the cremated remains; and the receipt shall indicate the date and time of the release. For other cremated remains, the receipt required by this section shall accompany the cremated remains. The signature of the person whose name is on the delivery receipt to accept delivery of the cremated remains meets the requirement of this section that the person receiving the cremated remains sign the receipt provided by the crematory facility.

(e) During the time that the crematory remains engaged in the business of cremating dead human bodies or body parts, the crematory facility shall keep the following for a period of at least seven (7) years:

(1) A copy of each receipt issued upon acceptance by or delivery to the crematory facility of a dead human body;

(2) A record of each cremation conducted at the facility, containing at least the name of the decedent or, in the case of body parts, the name of the decedent or living person from whom the body parts were removed, the date and time of the cremation and the final disposition made of the cremated remains;

(3) A copy of each delivery receipt issued under this section; and

(4) A separate record of the cremated remains of each decedent or the body parts removed from each decedent or living person that were disposed of containing at least the name of the decedent, the date and time of the cremation and the location, date and manner of final disposition of the cremated remains.

(f) All records required to be maintained under this part are subject to inspection by the board of funeral directors and embalmers or an authorized representative of the board, upon reasonable notice, at any reasonable time.



§ 62-5-510 - Removal of devices or implants from remains.

If a funeral director delivers the decedent to a crematory facility, the funeral director shall take reasonable precautions to ensure necessary actions are taken to remove a device or implant from the decedent or to render the device or implant nonhazardous prior to delivering the decedent to the crematory facility if the funeral director is aware of such a device or implant.



§ 62-5-511 - Crematory facility operator liability.

(a) The operator of a crematory facility is not liable for damages in a civil action for any of the following actions or omissions, unless the actions or omissions were made with malicious purpose, in bad faith or in a wanton or reckless manner:

(1) Having performed the cremation of the decedent, or having released or disposed of the cremated remains, in accordance with the instructions set forth by the decedent or an heir or personal representative of the decedent;

(2) Having performed the cremation of the decedent or body parts removed from the decedent or living person or having released or disposed of the cremated remains in accordance with the instructions set forth by the decedent or an heir or personal representative of the decedent; or

(3) Any failure to correctly identify a dead human body prior to cremation.

(b) The operator of a crematory facility is not liable for damages in a civil action for refusing to accept a dead human body or body parts or to perform a cremation under any of the following circumstances, unless the refusal was made with malicious purpose, in bad faith or in a wanton or reckless manner:

(1) The operator has actual knowledge that there is a dispute regarding the cremation of the decedent or body parts, and the operator has not received an order of the court having jurisdiction ordering the cremation of the decedent or body parts;

(2) The operator has a reasonable basis for questioning the accuracy of any of the information or statements provided to the operator with respect to the cremation of the decedent or body parts; or

(3) The operator has any other lawful reason for refusing to accept the dead human body or body parts or to perform the cremation.

(c) The operator of a crematory facility is not liable for damages in a civil action in connection with the cremation of or disposition of the cremated remains of any dental gold, jewelry or other items of value delivered to the facility with a dead human body or body parts unless the actions or omissions of the operator were made with malicious purpose, in bad faith or in a wanton or reckless manner.

(d) This section does not create a new cause of action or substantive legal right against the operator of a crematory facility;

(e) This section does not affect any immunities from civil liability or defenses established by law to which the operator of a crematory facility may be entitled.



§ 62-5-512 - Cremation without a casket.

No operator of a crematory facility shall require a person to be cremated in a casket; provided, that in the discretion of the operator of a crematory facility, a container composed of readily combustible materials that is suitable for cremation, other than a casket, may be required.



§ 62-5-513 - Delay of cremation.

If a person who signs the death certificate, a district attorney general or any law enforcement officer, or an emergency medical or rescue worker, emergency medical technician or paramedic who attended the person immediately prior to or after the person's death, signs a written statement requesting the delay of a cremation based upon a reasonable belief that the cause of death may have been due to other than accidental or natural causes, then the cremation of a dead human body shall be delayed based upon that request.






Part 6 - Continuing Education

§ 62-5-601 - Continuing education requirement for license renewals.

(a) Every licensed embalmer holding a Tennessee license shall submit with the renewal application evidence of satisfactory completion of a continuing education program in mortuary science approved by the board.

(b) Every licensed funeral director holding a Tennessee license shall submit with the renewal application evidence of satisfactory completion of a continuing education program in funeral directing approved by the board.

(c) Each licensee holding a Tennessee license shall submit with the license renewal application satisfactory proof of completion of a minimum of ten (10) hours of continuing education coursework approved by the board. Compliance with the continuing education coursework shall be mandatory for renewal of a license.

(d) Any licensee who is sixty-five (65) years of age or older or who has held a license continuously for ten (10) years on or before October 1, 2000, shall be exempt from the continuing education requirements in this chapter. In addition, a licensee who demonstrates to the board on the prescribed form that the licensee is disabled and is not practicing either funeral directing or embalming is exempt from the continuing education requirements set forth in this chapter.

(e) The board, for good cause, shall have the power to excuse licensees from the continuing education requirements set forth in this chapter.

(f) Continuing education credit or credits may be obtained by attending and participating in continuing education courses or workshops approved by the board.

(g) No continuing education hours from one licensing period may be carried over to a subsequent licensing period.



§ 62-5-602 - Reciprocity for nonresident licensees.

A nonresident licensee of this state who holds a valid license as a funeral director or embalmer issued by another state may satisfy continuing education requirements through reciprocity, if the out-of-state credits meet the minimum standard requirements of this chapter.



§ 62-5-603 - Approval of courses -- Qualification.

A continuing education course or workshop shall be qualified for approval if the board determines that it:

(1) Constitutes an organized program of learning, including a symposium, that contributes directly to the professional competency of the licensee;

(2) Is related to the practice of mortuary science or funeral directing;

(3) Is conducted by individuals considered experts in the subject matter of the program by reason of education, training or experience; and

(4) Is accompanied by a paper, manual or written outline that substantially describes the subject matter of the program.



§ 62-5-604 - Credit for serving as lecturer or discussion leader.

A licensee who serves as a lecturer or discussion leader of an approved continuing education course or workshop may satisfy up to twenty-five percent (25%) of the continuing education requirement. Repetitious presentations shall be counted once.



§ 62-5-605 - Application for approval -- Reports.

(a) Any organization or individual wishing to hold seminars with employees or other licensees shall:

(1) Submit to the board no less than sixty (60) days from the planned event an application supplied by the board outlining the event, speaker and course description; provided, that for good cause, an amendment to the application may be submitted to the board no less than thirty (30) days from the planned event; and

(2) Upon completion of an application, be notified of the approval or disapproval of the course a minimum of thirty (30) days before the courses are offered, or upon completion of an amendment, be notified of the approval or disapproval of the amendment a minimum of ten (10) days before the courses are offered; and

(3) Following a seminar, submit paperwork within thirty (30) days with the following information:

(A) Name of person attending;

(B) License number;

(C) Date of attendance; and

(D) Hours completed.

(b) The board may waive the requirements of subsection (a) and approve continuing education courses for good cause shown.



§ 62-5-606 - Written list of approved courses.

The board may annually or on request provide licensees with a written list of approved continuing education courses. This list shall include course offerings not only in this state but also other states as deemed necessary by the board in order to make available a wide variety of courses and offerings to its licensees.



§ 62-5-607 - Review of approved courses.

(a) Each continuing education course approved by the board may subsequently be reviewed and, upon evidence of significant variation from the program application submitted, all or any part of the approved hours may be disapproved.

(b) The board or its representative shall be admitted to continuing education courses at no charge in order to monitor the licensees present, the content of the course and supporting paperwork.



§ 62-5-608 - Oversight committee.

(a) The board may appoint a committee to oversee the application process and monitoring of continuing education programs.

(b) In the event of a denial, in whole or in part, of any application for accreditation or approval of a continuing education course or workshop, the applicant or licensee shall have a right to a conference before the continuing education committee of the board. If dissatisfied with the ruling of the committee, the applicant or licensee may be granted a conference before the full board.



§ 62-5-609 - Proof of coursework required for license renewal.

Each applicant for renewal of a funeral director's or embalmer's license in this state shall submit the renewal fee accompanied by written proof of each continuing education course or courses the person has attended during the previous two (2) years. No applications for renewal will be considered without complete documentation of the continuing education hours and the renewal fee, unless exempted by this chapter.



§ 62-5-610 - Failure to meet requirements -- Falsification of course records.

(a) The license of any funeral director or embalmer who has not met the continuing education requirements prescribed in this chapter shall not be renewed.

(b) Any licensee who submits credits for continuing education hours not attended or incomplete or submits falsified information shall be subject to discipline by the board.



§ 62-5-611 - Withdrawal of approval for program.

Approval of any continuing education program may be withdrawn by the board if:

(1) The establishment or conduct of a program violates or fails to meet the requirements of this chapter or other applicable laws; or

(2) The information contained in the application for approval is materially inaccurate or misleading.






Part 7 - Disposition of Human Remains

§ 62-5-701 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Disposition directions" means a legible written instrument signed by the decedent and acknowledged by a notary or witnessed by two (2) persons who are qualified adults; provided, that such written instrument may be, but is not limited to, a letter of instructions, a will, a trust document, or an advance directive;

(2) "Qualified adult" means a person who is eighteen (18) years of age or older and of sound mind; and

(3) "Right of disposition" means the right to determine the disposition of the remains of a decedent, including the location, manner, and conditions of disposition and arrangements for funeral goods and services.



§ 62-5-702 - Disposition of human remains and arrangements for funeral goods and services -- Cancellation or revision of disposition directions or pre-need funeral contract.

(a) A qualified adult, by entering into disposition directions or a pre-need funeral contract executed pursuant to part 4 of this chapter, may direct the location, manner and conditions of disposition of the adult's remains, and the arrangements for funeral goods and services to be provided upon the adult's death.

(b) No disposition directions or pre-need funeral contract shall be subject to cancellation or substantial revision unless the cancellation or substantial revision has been ordered by a person authorized to act as the lawful representative in § 62-5-703, or the pre-need funeral contract as the person authorized to cancel or revise the terms of the disposition directions or the pre-need funeral contract, or unless any resources set aside or available to fund the disposition directions or the pre-need funeral contract are insufficient to carry out the funeral and disposition arrangements set forth in the disposition directions or pre-need funeral contract.



§ 62-5-703 - Order in which rights to control vest.

Except as set forth in § 62-5-704, and in the absence of disposition directions or a pre-need funeral contract, the right to control the disposition of the decedent's remains, the location, manner and conditions of disposition, and arrangements for funeral goods and services to be provided vests in the following persons in the order named; provided, that such person is a qualified adult:

(1) An attorney in fact designated in a durable power of attorney for health care who is acting pursuant to § 34-6-204;

(2) The surviving spouse;

(3) The sole surviving child of the decedent, or if there is more than one (1) child of the decedent, the majority of the surviving children. However, less than one half (1/2) of the surviving children shall be vested with the rights of this section if they have used reasonable efforts to notify all other surviving children of their instructions and are not aware of any opposition to those instructions on the part of more than one half (1/2) of all surviving children;

(4) The surviving parent of the decedent. If one (1) of the surviving parents is absent, the remaining parent shall be vested with the rights and duties of this section after reasonable efforts have been unsuccessful in locating the absent surviving parent;

(5) The surviving sibling of the decedent, or if there is more than one (1) sibling of the decedent, the majority of the surviving siblings. However, less than the majority of surviving siblings shall be vested with the rights and duties of this section if they have used reasonable efforts to notify all other surviving siblings of their instructions and are not aware of any opposition to those instructions on the part of more than one half (1/2) of all surviving siblings;

(6) The surviving grandchild of the decedent, or if there is more than one (1) surviving grandchild, the majority of the grandchildren. However, less than the majority of the surviving grandchildren shall be vested with the rights and duties of this section if they have used reasonable efforts to notify all other surviving grandchildren of their instructions and are not aware of any opposition to those instructions on the part of more than one half (1/2) of all surviving grandchildren;

(7) The surviving grandparent of the decedent, or if there is more than one (1) surviving grandparent, the majority of the grandparents. However, less than the majority of the surviving grandparents shall be vested with the rights and duties of this section if they have used reasonable efforts to notify all other surviving grandparents of their instructions and are not aware of any opposition to those instructions on the part of more than one half (1/2) of all surviving grandparents;

(8) The guardian of the person of the decedent at the time of the decedent's death, if one (1) had been appointed;

(9) The personal representative of the estate of the decedent;

(10) The person in the classes of the next degree of kinship, in descending order, under the laws of descent and distribution to inherit the estate of the decedent. If there is more than one (1) person of the same degree, any person of that degree may exercise the right of disposition;

(11) If the disposition of the remains of the decedent is the responsibility of the state or a political subdivision of the state, the public officer, administrator or employee responsible for arranging the final disposition of the decedent's remains; or

(12) In the absence of any person listed in subdivisions (1)-(11), any other person willing to assume the responsibilities to act and arrange the final disposition of the decedent's remains, including the funeral director with custody of the body, after attesting in writing that a good faith effort has been made to no avail to contact the individuals listed in subdivisions (1)-(11).



§ 62-5-704 - Circumstances under which rights forfeited.

A person entitled under § 62-5-703 to the right of disposition shall forfeit that right, and the right shall pass on to the next person in accordance with § 62-5-703, in the following circumstances:

(1) Any person convicted of an offense described in § 39-13-202, § 39-13-210, or § 39-13-211, in connection with the decedent's death, and whose conviction or convictions are known to the funeral director; or

(2) Any person who does not exercise the right of disposition within seventy-two (72) hours of notification of the decedent's death or within one hundred and sixty-eight (168) hours of the decedent's death, whichever is earlier.



§ 62-5-705 - Petition to court with probate jurisdiction to make determination in case of dispute concerning disposition -- Considerations in determination.

If two (2) or more persons hold the right of disposition pursuant to § 62-5-703, and they cannot, by majority vote, make a decision regarding the disposition of the decedent's remains, any of such persons or a funeral establishment with custody of the remains may file a petition asking the court with probate jurisdiction to make a determination in the matter. If a funeral establishment brings an action under this section, or relies upon this section to defend itself in a related lawsuit, the court may award legal fees and court costs associated with a petition under this section to the cost of final disposition. The court with probate jurisdiction for the county where the decedent resided may award the right of disposition to the person determined by the court to be the most fit and appropriate to carry out the right of disposition, and may make decisions regarding the decedent's remains if those sharing the right of disposition cannot agree. The court may consider the following in making such determination:

(1) The reasonableness and practicality of the proposed funeral arrangements and disposition;

(2) The degree of the personal relationship between the decedent and each of the persons claiming the right of disposition;

(3) The desires of the person who is ready, able and willing to pay the cost of the funeral arrangements and disposition;

(4) The convenience and needs of other families and friends wishing to pay respects;

(5) The desires of the decedent; and

(6) The degree to which the funeral arrangements would allow maximum participation by all wishing to pay respect.



§ 62-5-706 - No liability of funeral establishment when parties in dispute until court order.

(a) In the event two (2) or more persons hold the right of disposition pursuant to § 62-5-703, and they cannot, by majority vote, make a decision regarding the disposition of the decedent's remains, no funeral establishment is liable for refusing to accept, inter or otherwise dispose of the remains of the decedent or complete the arrangements for the final disposition of the remains until the funeral establishment receives a court order or other written agreement signed by the parties to the dispute that determines the final disposition of the remains. If the funeral establishment retains the remains for final disposition while the parties are in disagreement, the funeral establishment may shelter, refrigerate or embalm the body, or all, in order to preserve the body while awaiting the final decision of the probate court. However, the funeral establishment may not charge for embalming unless expressly agreed to by the parties. Neither this section, nor § 62-5-705, shall be construed to require or to impose a duty upon a funeral establishment to bring an action under this section or § 62-5-705. No funeral establishment or its employees shall be held criminally or civilly liable for choosing not to bring an action under this section or § 62-5-705.

(b) (1) Except to the degree it may be considered by the court under § 62-5-705(3), the fact that a person has paid or agreed to pay for all or part of the funeral arrangements and final disposition does not give that person a greater right to the right of disposition than the person would otherwise have.

(2) The personal representative of the estate of the decedent does not, by virtue of being the personal representative, have a greater claim to the right of disposition than the person would otherwise have.



§ 62-5-707 - Funeral establishment's right to rely on contract or authorization.

Any person signing a funeral service agreement, cremation authorization form, or any other authorization for disposition shall be deemed to warrant the truthfulness of any facts set forth therein, including the identity of the decedent whose remains are to be buried, cremated, or otherwise disposed of, and the party's authority to order such disposition. A funeral establishment shall have the right to rely on such funeral service contract or authorization and shall have the authority to carry out the instructions of the person whom the funeral establishment reasonably believes holds the right of disposition. No funeral establishment is responsible for contacting or independently investigating the existence of any next-of-kin or relative of the decedent.



§ 62-5-708 - Reasonable reliance upon instructions.

No funeral establishment or funeral director who relies reasonably in good faith upon the instructions of a person claiming the right of disposition shall be subject to criminal or civil liability or subject to disciplinary action for carrying out the disposition of the remains in accordance with the instructions unless the funeral establishment or funeral director knew or had reason to know that the person did not have the right of disposition.









Chapter 6 - Contractors and Contracting

Part 1 - General Provisions

§ 62-6-101 - Short title.

This part shall be known and may be cited as the "Contractors Licensing Act of 1994."



§ 62-6-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the state board for licensing contractors created pursuant to § 62-6-104;

(2) "Commercial building contractors" are those contractors authorized to bid on and contract for every phase of the construction, direction, alteration, repair or demolition of any building or structure for use and occupancy by the general public;

(3) "Contracting" means any person or entity that performs or causes to be performed any of the activities defined in subdivision (4)(A) or (7);

(4) (A) (i) "Contractor" means any person or entity that undertakes to, attempts to or submits a price or bid or offers to construct, supervise, superintend, oversee, schedule, direct or in any manner assume charge of the construction, alteration, repair, improvement, movement, demolition, putting up, tearing down or furnishing labor to install material or equipment for any building, highway, road, railroad, sewer, grading, excavation, pipeline, public utility structure, project development, housing, housing development, improvement or any other construction undertaking for which the total cost is twenty-five thousand dollars ($25,000) or more; provided, however, with respect to a licensed masonry contractor, such term means and includes the masonry portion of the construction project, the total cost of which exceeds one hundred thousand dollars ($100,000), materials and labor;

(ii) "Contractor" includes, but is not limited to, a prime contractor, electrical contractor, electrical subcontractor, mechanical contractor, mechanical subcontractor, plumbing contractor and plumbing subcontractor, masonry contractor, and roofing subcontractor where the total cost of the roofing portion of the construction project is twenty-five thousand dollars ($25,000) or more;

(iii) If the cost of a project exceeds twenty-five thousand dollars ($25,000), "contractor" also includes a construction manager of any kind, including, but not limited to, a residential construction manager, construction consultant, architect or engineer who conducts or provides any activity or service described in this subdivision (4) other than normal architectural and engineering services;

(B) As used in subdivision (4)(A)(iii), "normal architectural and engineering services" means:

(i) The preparation of bids, proposals, plans, specifications or other contract documents or the evaluation of contractors, subcontractors or suppliers;

(ii) The approval of shop drawings, submittals, substitutions, pay requests or other certifications required by contract documents;

(iii) Conducting representative reviews for progress and quality of construction on behalf of the owner;

(iv) Interpretations and clarifications of contract documents;

(v) Preparation and approval of changes in construction; and

(vi) Preparation of as-built drawings and operation and maintenance manuals;

(C) "Contractor" does not include an engineer licensed in accordance with chapter 2 of this title who is:

(i) Managing and supervising the removal, remediation or clean up of pollutants or wastes from the environment;

(ii) Serving as a corrective action contractor, as defined by the rules and regulations of the department of environment and conservation;

(iii) Conducting subsurface investigation or testing, or both, by drilling or boring to determine subsurface conditions;

(iv) Conducting geophysical or chemical testing of soil, rock, ground water or residues; or

(v) Installing of monitoring detection wells or plezometers for evaluating soil or ground water characteristics;

(D) "Contractor" does not include:

(i) Any undertaking, as described in former subdivision (3)(D)(i) [repealed] for the department of transportation; or

(ii) Subcontractors other than electrical subcontractors, licensed masonry contractors, and roofing subcontractors where the total cost of the roofing portion of the construction project is twenty-five thousand dollars ($25,000) or more, mechanical subcontractors and plumbing subcontractors defined as a contractor pursuant to subdivision (4)(A);

(E) No contractor shall be authorized to perform contracting work as a licensed masonry contractor unless the contractor is licensed as a masonry contractor in accordance with this part.

(5) "Licensed masonry contractor" means a contractor who builds structures from individual units of brick, stone, or concrete and glass block laid in and bound together by mortar, where the total cost of the masonry portion of the construction project exceeds one hundred thousand dollars ($100,000), materials and labor, and who is required to obtain a license as a licensed masonry contractor by the board;

(6) "Limited licensed electrician" means any person or entity that performs any electrical work that has a total cost of less than twenty-five thousand dollars ($25,000) and that is required to be registered under § 68-102-150;

(7) "Prime contractor" is one who contracts directly with the owner;

(8) "Residential contractor" means one whose services are limited to construction, remodelling, repair or improvement of one (1), two (2), three (3) or four (4) family unit residences not exceeding three (3) stories in height and accessory use structures in connection with the residences; and

(9) "Roofing work" means the act of removing, installing, repairing or otherwise maintaining any covering to any at- or above-grade structure for the purpose of providing weather proof protection or ornamental enhancement to such structure.



§ 62-6-103 - License requirement -- Recovery of expenses by unlicensed contractor.

(a) (1) Any person, firm or corporation engaged in contracting in this state shall be required to submit evidence of qualification to engage in contracting, and shall be licensed as provided in this part. It is unlawful for any person, firm, or corporation to engage in or offer to engage in contracting for any project in this state, unless, at the time of such engagement or offer to engage, the person, firm, or corporation has been duly licensed with a monetary limitation sufficient to allow the person, firm, or corporation to engage in or offer to engage in such contracting project under this chapter. The board for licensing contractors shall have the authority to grant or allow an exception, in an amount not to exceed ten percent (10%), to the monetary limitation of such license provided in this subdivision (a)(1). Any person, firm, or corporation engaged in contracting, including a person, firm, or corporation that engages in the construction of residences or dwellings constructed on private property for the purpose of resale, lease, rent, or any other similar purpose, shall be required to submit evidence of qualification to engage in contracting and shall be licensed. It is unlawful for any person, firm, or corporation to engage in, or offer to engage in, contracting as described in this subdivision (a)(1) unless the person, firm, or corporation has been duly licensed under this part.

(2) (A) Notwithstanding subdivision (a)(1), any person, firm or church that owns property and constructs on the property single residences, farm buildings or other buildings for individual use, and not for resale, lease, rent or other similar purpose, is exempt from the requirements of this part.

(B) Except in counties with a population of not less than seven hundred seventy-seven thousand one hundred thirteen (777,113), according to the 1980 federal census or any subsequent federal census, a person or firm specified in subdivision (a)(2)(A) shall not make more than one (1) application for a permit to construct a single residence or shall not construct more than one (1) single residence within a period of two (2) years. There shall be a rebuttable presumption that the person or firm intends to construct for the purpose of resale, lease, rent or any other similar purpose if more than one (1) application is made for a permit to construct a single residence or if more than one (1) single residence is constructed within a period of two (2) years. This subdivision (a)(2)(B) shall not be construed to alter the definition of "contractor" as defined in § 62-6-102.

(3) Notwithstanding subdivisions (a)(1) and (2), the license requirements and restrictions contained in this subsection (a) shall not apply to single residences constructed by:

(A) Nonprofit charitable or religious corporations, associations and organizations that are exempt from federal income taxation under § 501(c)(3) of the Internal Revenue Code of 1986, compiled in 26 U.S.C. § 501(c)(3); or

(B) Students enrolled in educational institutions who construct the residences under the direct supervision of faculty as part of the curriculum of the institution.

(4) The exemption provisions of subdivisions (a)(2) and (3) concerning licensure shall apply to limited licensed electricians.

(5) Notwithstanding subdivision (a)(1), any single residence homeowner is exempt from the limited licensed electrician requirements of this part for purposes of performing electrical work on the homeowner's own residence.

(b) Any contractor required to be licensed under this part who is in violation of this part or the rules and regulations promulgated by the board shall not be permitted to recover any damages in any court other than actual documented expenses that can be shown by clear and convincing proof.

(c) Notwithstanding any law to the contrary, no lien otherwise authorized pursuant to title 66, chapter 11 shall be available to any person, firm, or corporation engaged in construction in violation of this chapter.

(d) No contractor shall be authorized to perform roofing work on a construction project where the roofing portion of the construction project is twenty-five thousand dollars ($25,000) or more unless the contractor is licensed; provided:

(1) Any person who holds a license issued by the department as either a manufactured home installer or a manufactured home retailer, pursuant to title 68, chapter 126, shall not be required to be a licensed contractor in order to perform roofing work on a manufactured home as defined in § 68-126-202; provided, that such work is related to the construction of a manufactured home or performed in connection with a manufacturer's warranty covering a manufactured home, or the repair of such home; and

(2) Any person who holds a license issued by the department as to the manufacture or installation of modular building units, pursuant to title 68, chapter 126, shall not be required to be a licensed contractor in order to perform roofing work on a modular building unit as defined in § 68-126-303; provided, that such work is related to the construction or installation of a modular building unit, or performed in connection with a manufacturer's warranty covering a modular building unit, or the repair of such unit.



§ 62-6-104 - Board.

(a) (1) There is created a state board for licensing contractors, called the "board" in this part, to be appointed by the governor. The board shall be composed of nine (9) members, all of whom shall be residents of this state and at least three (3) of whom shall be actively engaged as residential contractors and shall compose the residential review board to consider and handle all informal conferences pertaining to residential construction, at least two (2) of whom shall be actively engaged as commercial building contractors, at least one (1) of whom shall be actively engaged as a mechanical contractor, at least one (1) of whom shall be actively engaged as an electrical contractor, at least one (1) of whom shall be actively engaged as a highway, railroad or airport contractor, and at least one (1) of whom shall be a person who is not engaged as a contractor in any county of this state and has no commercial or professional association with the residential contracting profession or industry, either directly or indirectly. All board members who are required to be in the business of contracting shall have been actively engaged in the business for a period of no less than ten (10) years immediately preceding their appointment and shall be licensed in the classification in which the member is serving upon the board. There shall be no more than one (1) board member in any specific classification provided in this subdivision (a)(1) residing within any one (1) grand division of this state and no more than three (3) board members residing in any one (1) grand division. In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(2) The governor shall appoint the residential contractor members from lists of qualified persons submitted by interested home builder groups including, but not limited to, the Home Builders Association of Tennessee, Inc. Appointments made pursuant to this subdivision (a)(2) shall be made by the governor following the expiration of the respective terms of the members serving on the board as of July 1, 2014. The governor shall consult with interested home builder groups to determine qualified persons to fill positions on the board.

(b) Any member of the board who fails to attend at least two thirds (2/3) of the regularly scheduled meetings of the board shall automatically be removed from the board and a successor member shall be appointed by the governor in the way and manner provided by this part.

(c) All subsequent appointments of successor members shall be made by the governor at the expiration of the respective terms of the members in the way and manner provided by this part.

(d) (1) Notwithstanding the provisions of § 3-6-304 or any other law to the contrary, and in addition to all other requirements for membership on the board:

(A) Any person registered as a lobbyist pursuant to the registration requirements of title 3, chapter 6 who is subsequently appointed or otherwise named as a member of the board shall terminate all employment and business association as a lobbyist with any entity whose business endeavors or professional activities are regulated by the board, prior to serving as a member of the board. The provisions of this subdivision (d)(1)(A) shall apply to all persons appointed or otherwise named to the board after July 1, 2010;

(B) No person who is a member of the board shall be permitted to register or otherwise serve as a lobbyist pursuant to title 3, chapter 6 for any entity whose business endeavors or professional activities are regulated by the board during such person's period of service as a member of the board. The provisions of this subdivision (d)(1)(B) shall apply to all persons appointed or otherwise named to the board after July 1, 2010, and to all persons serving on the board on such date who are not registered as lobbyists; and

(C) No person who serves as a member of the board shall be employed as a lobbyist by any entity whose business endeavors or professional activities are regulated by the board for one (1) year following the date such person's service on the board ends. The provisions of this subdivision (d)(1)(C) shall apply to persons serving on the board as of July 1, 2010, and to persons appointed to the board subsequent to such date.

(2) A person who violates the provisions of this subsection (d) shall be subject to the penalties prescribed in title 3, chapter 6.

(3) The bureau of ethics and campaign finance is authorized to promulgate rules and regulations to effectuate the purposes of this subsection (d). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and in accordance with the procedure for initiating and proposing rules by the ethics commission to the bureau of ethics and campaign finance as prescribed in § 4-55-103.



§ 62-6-105 - Qualification of members -- Terms -- Vacancies -- Removal.

(a) (1) Each member of the board shall be at least twenty-five (25) years of age and of good moral character.

(2) (A) Each member shall be of recognized standing in the member's branch of the contracting business.

(B) Subdivision (a)(2)(A) does not apply to the member who is not engaged in the business of contracting.

(b) The terms of members shall be for a seven-year period and staggered so that the term of at least one (1) member shall expire each December 31.

(c) In event of death, resignation or failure of a member to serve the full term, a successor shall be appointed to the unexpired term. Each member shall hold over after the expiration of the member's term until the successor has been duly appointed and qualified. If vacancies occur in the board for any cause, the vacancies shall be filled by appointment of the governor.

(d) The governor may remove any member of the board for official misconduct, incompetency or willful neglect of duty.



§ 62-6-106 - Certificate of appointment -- License requirement -- Legal assistance.

(a) Each member of the board shall receive a certificate of appointment from the governor and, before entering upon the discharge of the duties of office, shall file with the secretary of state the constitutional oath of office.

(b) (1) No one shall be eligible for appointment on the board who does not at the time hold an unexpired license to operate as a contractor under this part.

(2) Subdivision (b)(1) does not apply to the appointment of a member who by law is not permitted to be engaged in the business of contracting in any county of this state.

(c) The board, or any committee of the board, shall be entitled to the services of the attorney general and reporter or the legal department of Tennessee in connection with the affairs of the board.



§ 62-6-107 - Executive director.

The board shall appoint an executive director to provide all administrative functions for the board. The compensation of the executive director shall be fixed by the board and the director shall serve at the pleasure of the board.



§ 62-6-108 - Bylaws and rules -- Seal.

(a) The board has the power to make bylaws, rules and regulations not inconsistent with the laws of this state that it deems best, subject to the final approval of the commissioner of commerce and insurance.

(b) The board shall adopt a seal for its own use. The seal shall have on it the words "Board for Licensing Contractors, State of Tennessee." The executive director shall have care, charge and custody of the seal.



§ 62-6-109 - Board meetings -- Officers.

(a) The board shall meet at least six (6) times each year for the purpose of transacting business.

(b) At the first meeting of each calendar year the board shall elect officers, including a chair, vice chair and secretary.

(c) Special meetings of the board shall be held at times that the board may provide.

(d) Five (5) members shall constitute a quorum at a board meeting.

(e) Due notice of each meeting and the time and place of the meeting shall be given each member in the manner that the bylaws may provide.

(f) The board shall meet in each grand division at least one (1) time each year.

(g) The board may specify by rules and regulations specific board actions that may be taken by the executive director without a meeting of the board. The actions shall be limited to increases in the monetary limits and timely consideration of licensure applications or renewal applications for which there are no evident impediments to licensure and for which loss of substantial business is imminent if licensure is delayed. Notice of emergency actions shall be posted on the board's website and shall be scheduled as the first agenda item at the next scheduled meeting of the board in order that the board may review and, in its discretion, modify the actions of the executive director.



§ 62-6-110 - Register of applicants -- Roster of licensees.

(a) The executive director shall keep a register of all applicants for license, showing for each applicant the date of application, name, qualifications, place of business, place of residence and whether license was granted or refused.

(b) The books and register of the board shall be prima facie evidence of all matters recorded in the books and register.

(c) A roster showing the name, business address, business telephone number and qualifying agent of each licensed contractor shall be prepared by the executive director of the board. The roster may be printed by the board, the expense of which shall be part of the expenses of the board as provided in § 56-1-302.



§ 62-6-111 - License and examination -- Transfer of license.

(a) (1) (A) Anyone desiring to be licensed as a contractor for this state shall make written application to the board on forms prescribed by the board and shall furnish the board with an affidavit stating that the applicant is not currently performing any construction work and has not offered to engage in any construction work where the amount of the applicant's contract exceeds twenty-five thousand dollars ($25,000) or, in the case of a limited licensed electrician, where the amount of the applicant's contract is less than twenty-five thousand dollars ($25,000). The application shall be accompanied by an application fee as set by the board. The application shall also be accompanied by evidence of the applicant's current workers' compensation insurance coverage. Failure to provide evidence of insurance coverage shall make the applicant ineligible for licensure by the board until evidence of insurance coverage is provided. Any application for initial licensure or for renewal of licensure also shall be accompanied by an affidavit affirming that the applicant maintains general liability insurance and workers' compensation insurance and specifying the amount of the insurance as well as any other information the board may require.

(B) (i) Anyone desiring to be licensed as a contractor for this state who resides in a state that does not practice reciprocity with licensees of the Tennessee board for licensing contractors shall make written application on forms prescribed by the board and shall attach an affidavit to the application stating that the applicant is not currently performing any construction work and has not offered to engage in any construction work in this state in which the amount of the applicant's contract exceeds two thousand five hundred dollars ($2,500) or, in the case of a limited licensed electrician, in which the amount of the applicant's contract exceeds twenty-five thousand dollars ($25,000). The application shall be accompanied by an application fee as set by the board. The application shall also be accompanied by evidence of the applicant's current workers' compensation insurance coverage. Failure to provide the evidence of insurance coverage shall make the applicant ineligible for licensure by the board until the evidence of insurance coverage is provided. Any application for initial licensure or for renewal of licensure also shall be accompanied by an affidavit affirming that the applicant maintains general liability insurance and workers' compensation insurance and specifying the amount of the insurance as well as any other information the board may require.

(ii) Notwithstanding any reciprocity for contractors which may otherwise exist between states, any person desiring to perform contracting services in this state as a licensed masonry contractor whether residing in this state or another state shall not be authorized to perform any such services unless the person takes and passes the masonry examination required pursuant to subsection (a)(2).

(2) Anyone desiring to be licensed as a contractor in this state shall take a written examination to determine the applicant's qualifications. This examination may be given orally at the discretion of the board if a written examination is precluded by reason of disability. Each applicant shall pay an examination fee for each written or oral examination. If the results of the examination constitute a passing score, then the applicant shall make a written application to the board in accordance with subdivision (a)(1).

(3) If the results of the examination of any applicant are satisfactory to the board, then it shall issue to the applicant a certificate authorizing the applicant to operate as a contractor in this state. The board shall state the construction classifications in which the applicant is qualified to engage as a contractor and for each classification shall list the monetary limitations on the classification as determined by the board.

(4) Whenever any applicant is advised to appear before the board for an interview and fails to appear at the scheduled time and place without notifying the board at least three (3) days in advance, the applicant shall pay an additional fee as set by the board before being rescheduled for an interview. In the event of failure to appear for an interview on three (3) separate occasions, a new application and fee are required.

(b) (1) The board shall promulgate rules and regulations that establish uniform criteria to govern issuance by the board of the classifications and monetary limitations required by subdivision (a)(3). The board shall have discretionary authority in individual cases to modify the criteria for an applicant if the public safety and welfare clearly require modification and if the board furnishes the applicant with a written statement justifying modification.

(2) The criteria so established by the board shall include, but not be limited to, a letter of reference from a past client, employer of the applicant or codes administration official, as well as a financial statement of the applicant.

(3) If an applicant requests a monetary limitation of greater than one million five hundred thousand dollars ($1,500,000), the applicant's financial statement shall be audited and attested to by a licensed public accountant or certified public accountant.

(4) The financial statement of any applicant requesting a monetary limitation of one million five hundred thousand dollars ($1,500,000) or less shall be either reviewed or audited by a licensed public accountant or certified public accountant. The board may, in its discretion, require the financial statement of the applicant be audited and attested to by a licensed public accountant or certified public accountant.

(c) The issuance by the board of a certificate of license authorizing the licensee to engage in any major construction classification or classifications of contracting shall not authorize the licensee to engage in twenty-five thousand dollars ($25,000) or more of any other major construction classification or specialty classification under the major construction classification unless the licensee is additionally licensed in the other major construction classification or specialty classification under the major construction classification.

(d) A contractor may bid on a contract requiring work in a classification or classifications other than the one in which the contractor is licensed if and only if the contractor has a commercial building contractor's license or if the contractor's license will permit the contractor to perform at least sixty percent (60%) of the bid amount or price of the work for the project being bid or priced; however, the contractor may not actually perform any work in excess of twenty-five thousand dollars ($25,000) or, in the case of a limited licensed electrician, where the amount of work is less than twenty-five thousand dollars ($25,000) in any classification unless the contractor has a license to perform work in that classification.

(e) (1) Whenever a partnership licensed as a contractor dissolves, no former member of the partnership shall further undertake contracting before filing a new application with the board and receiving a license.

(2) In the case of a merger, purchase by nonstockholders of the majority interest or reorganization pursuant to a bankruptcy proceeding of any licensee engaged in contracting, the licensee shall make written application to the board and obtain a new license before undertaking contracting.

(f) (1) Upon application of any individual who was formerly a partner in a dissolved partnership, the board shall transfer to the individual the license formerly held by the partnership upon a showing that:

(A) The individual was a partner in a dissolved partnership;

(B) The current financial statement of the individual meets the requirements promulgated by the board. If the financial statement fails to meet the requirements, the board may in its sole discretion modify the monetary limitation prior to transfer; and

(C) All liabilities of the partnership were satisfied prior to dissolution or will be satisfied by the individual.

(2) The board shall collect a fee as set by the board for transferring the license.

(g) (1) The board shall transfer, upon application and payment of a fee as set by the board, by any proprietorship or partnership that subsequently incorporates as a Tennessee corporation, the license formerly held by the proprietorship or partnership to the corporation upon a showing that:

(A) The officers or directors or management of the corporation were the owners or managers of the proprietorship or partnership;

(B) A copy of the corporation's charter has been filed with the board;

(C) The partnership or proprietorship is currently in good standing with the board;

(D) The current financial statement of the corporation meets the requirements promulgated by the board. If the financial statement fails to meet the requirements, the board may in its sole discretion modify the monetary limitation prior to transfer; and

(E) All liabilities of the proprietorship or partnership were satisfied prior to incorporation or will be satisfied by the corporation.

(2) The board shall develop an application for the transfer of licenses.

(h) Notwithstanding § 56-1-302(a)(7) to the contrary, all revenues generated from licensing fees, penalties, or interest shall be allocated solely to the board for licensing contractors to be utilized for:

(1) The administration and enforcement of this part; and

(2) The purposes set forth in the Go Build Tennessee Act, compiled in title 4, chapter 41.

(i) (1) Notwithstanding any law to the contrary, the board may issue a license to any person who establishes the person's competency in any classification by successfully passing a proficiency test or examination for measurement of industry expertise in such work that is administered by the board; and the license shall authorize the licensee to engage in contracting in this state or any of its political subdivisions.

(2) The licensee shall be eligible to contract for such work in any county or municipality upon:

(A) Exhibiting evidence of a current certificate of license to the appropriate local officials;

(B) Paying any local licensing fees in effect on May 8, 1992; and

(C) Paying any inspection or permit fees customarily required by any county or municipality for such work. No county or municipality shall require the state licensee or its employees to pass any county or municipal test or examination; nor shall a county or municipality impose any additional requirements upon the state licensee or its employees, nor in any way discriminate against the state licensee or its employees on the basis of the licensee's nonresidency within the county or municipality.

(j) (1) Notwithstanding any law to the contrary, the board may issue a license as a limited licensed electrician to any individual without an examination as required by this part, except as provided in subdivision (j)(3), if the individual makes an application to the board in which the following information is provided:

(A) On September 1, 2000, the applicant was registered in accordance with § 68-102-150; and

(B) Evidence that all fees and taxes relative to the operation of the applicant's electrical work have been paid to the appropriate agencies when the application is filed under this subsection (j); or

(C) A current license or certificate issued by any county or municipality of this state prior to September 1, 2000, that is evidence that the applicant had by examination by an official of the county or municipality demonstrated the qualifications required to perform the electrical contract work within its jurisdiction and was actively engaged in that business on September 1, 2000.

(2) An application for a license under subdivision (j)(1)(A), (j)(1)(B) or (j)(1)(C) shall be filed with the board by July 1, 2001. If a license issued to a limited licensed electrician pursuant to subdivision (j)(1)(A), (j)(1)(B) or (j)(1)(C) is not periodically renewed as provided by this part, then the limited licensed electrician shall be eligible for a license only after the satisfactory completion of the examination required by the board for initial applications.

(3) Any individual who is licensed as a limited licensed electrician under subdivisions (j)(1)(A) and (B) shall be required to have satisfactorily completed the examination of the board to engage in business as a limited licensed electrician in any county or municipality that is within subdivision (j)(1)(C).

(4) Any person who performs electrical work and who is subject to licensure as a limited licensed electrician shall apply to the board for a license. To receive a license, the applicant shall pay a fee as set by the board for the license and shall pass an examination prescribed by the board. The board may administer the examination or may contract for the administration of the examination.

(5) Notwithstanding any provision of this part to the contrary, a license as a limited licensed electrician shall not be required in any municipality or county that issues licenses to persons who perform electrical work in the municipality or county.

(6) Any limited licensed electrician requesting an electrical inspection must first have a license from the board for licensing contractors as required by § 62-6-103.

(7) Any person with knowledge of faulty electrical work performed by a limited licensed electrician must report the electrician to the state board for licensing contractors, which may initiate proceedings against the electrician for the faulty work.

(8) The board for licensing contractors may revoke or suspend the license of a limited licensed electrician for faulty electrical work performed by the licensee.

(9) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this section.

(10) The state fire marshal and board for licensing contractors shall formulate a system for inspectors to report to the board any problems they may encounter with the workmanship of a limited licensed electrician.

(11) Any person who holds a current, unexpired license as a limited licensed electrician issued by the board shall be deemed to have met the registration requirements of § 68-102-150.

(k) (1) A licensee may request the board to consider revision of the licensee's classification or classifications or monetary limitation or limitations, or both, at any of its regular meetings. The request shall be made by letter, which shall be accompanied by financial, equipment and experience statements relative to the classification request accurate as of no more than twelve (12) months prior to the date of the request. The request must be received in the office of the board by the last day of the month before the month in which it is to be considered.

(2) If an applicant requests a change in monetary limitation to an amount of one million five hundred thousand dollars ($1,500,000) or less, the applicant shall submit a financial statement that has been reviewed or audited by a licensed public accountant or certified public accountant. If an applicant requests a change in monetary limitation to an amount greater than one million five hundred thousand dollars ($1,500,000), the applicant shall submit a financial statement that has been audited and attested to by a licensed public accountant or certified public accountant.

(3) The board reserves the right to require examination pursuant to a request for change of classification. The board further reserves the right to consider a request for change of classification or limitation at any time, if consideration of the request at the regularly scheduled meeting would cause an undue hardship on the owner and be in the best interest of the public safety and welfare.

(4) Increases within the first year will not be allowed without special permission from the board.

(l) Notwithstanding any other law, rule or regulation to the contrary, to qualify for the Tennessee mechanical plumbing (CMC-A) license examination, a person must have three (3) years' experience as a plumber prior to taking the examination or have an engineering degree in plumbing or in a mechanical field.

(m) The board shall deny any application for licensure as a contractor if the board determines that the name under which the applicant will be trading is identical with the name being used by an existing licensee, or is so nearly similar to the name being used by an existing licensee that it is likely to cause confusion on the part of the public at large. This subsection (m) shall not apply to any applicant who has acquired an exclusive right to use the name as a registered trademark pursuant to 15 U.S.C. § 1051.



§ 62-6-112 - License classifications -- Specialty classifications -- Contractor's authority to bid and contract.

(a) There shall be nine (9) major construction classifications in which a contractor may apply for a license, the major classifications being:

(1) Commercial building construction;

(2) Industrial construction;

(3) Heavy construction;

(4) Highway, railroad and airport construction;

(5) Municipal and utility construction;

(6) Mechanical construction;

(7) Electrical construction;

(8) Environmental and special construction; and

(9) Residential construction.

(b) The board shall promulgate by rules or regulations specialty classifications required under each major classification set out in subsection (a). Issuance of a license by the board to a contractor in any major classification automatically includes issuance of a license to the contractor in all specialty classifications included under the major classification.

(c) A contractor may obtain a license in any of the specialty classifications that the board by rule or regulation may promulgate under each major classification, but the license in a specialty classification allows the contractor to bid, contract for or perform contracting work in that specialty classification only.

(d) A contractor may not be licensed in six (6) or more specialty classifications under any one (1) major classification without successfully passing the written or oral examination, or both, for the major classification.

(e) Notwithstanding any provision of this part to the contrary, the board may promulgate rules or regulations establishing subclassifications within the residential construction classification for which a limited license may be issued to an applicant who has successfully completed a seminar sponsored by the board in lieu of the written or oral examination, or both, and who has otherwise complied with the requirements of this part.

(f) (1) A commercial building contractor is authorized to bid on and contract for the construction, erection, alteration, repair or demolition of any building or structure for use and occupancy by the general public, including residential construction with more than four (4) units or greater than three (3) stories in height.

(2) A small commercial building contractor is authorized to bid on and contract for the construction, erection, alteration, repair or demolition of any building or structure for use and occupancy by the general public, the total cost of which does not exceed seven hundred fifty thousand dollars ($750,000).



§ 62-6-113 - Issuance of duplicate certificate.

A duplicate license certificate to replace any certificate lost, destroyed or mutilated may be issued subject to the rules and regulations of the board.



§ 62-6-114 - Certificate as evidence of rights.

The issuance of a certificate of license shall be evidence that the person, firm or corporation named in the certificate is entitled to all the rights and privileges of a licensed contractor while the license remains unrevoked or unexpired.



§ 62-6-115 - Corporations and partnerships.

Corporations and partnerships may engage in the business of contracting; provided, that at least one (1) of the major stockholders or partners or full-time employees with a written power of attorney to bind the corporation or partnership has sufficient knowledge of the construction business in which the persons are licensed to perform. If the person who took the examination for the partnership or corporation leaves the firm for any reason, the partnership or corporation must designate an individual to take the examination within three (3) months.



§ 62-6-116 - Expiration of license -- Renewal.

(a) A certificate of license expires on the last day of the twenty-fourth month following its issuance or renewal and becomes invalid on that date unless renewed.

(b) Renewal notices shall be mailed ninety (90) days prior to the expiration date of the license. The renewal must be received in the office of the board thirty (30) days prior to the expiration of the license.

(c) Renewal may be effected at any time during the thirty (30) days prior to the expiration of the license by filing with the board a financial statement, a report of any personal or corporate bankruptcies and other information that the board may require, by the payment of a fee as set by the board and by submitting evidence of the applicant's current workers' compensation insurance coverage. Failure to provide evidence of workers' compensation insurance coverage shall make the applicant ineligible for renewal until evidence of insurance coverage is provided.

(d) A renewal application for a monetary limitation greater than one million five hundred thousand dollars ($1,500,000) shall be accompanied by a reviewed or audited financial statement prepared by a licensed public accountant or a certified public accountant. If a renewal applicant requests a monetary limitation of one million five hundred thousand dollars ($1,500,000) or less, the applicant shall submit a notarized statement that the information contained in the financial statement is true and correct.

(e) It is the duty of the executive director to notify by mail every person licensed under this part of the date of expiration of this certificate of license and the amount of fee required for its renewal for two (2) years. Notice shall be mailed in accordance with this section.

(f) The fee to be paid for the renewal of a certificate of license after the expiration date shall be increased ten percent (10%) for each month or fraction of a month that payment for renewal is delayed. The maximum fee for a delayed renewal shall not exceed twice the normal fee.

(g) No contractor shall be qualified to receive a renewal license when the contractor has been in default in complying with this part for a period of one (1) year and in such event the contractor, in order to qualify under the law, shall make a new application as in the case of the issuance of the original license.

(h) The board shall promulgate rules and regulations that establish uniform criteria to govern the review and adjustment of the general construction classifications, specialty classifications and monetary limitations of certificates of license that are subject to renewal by the board. The criteria shall also establish a method for identifying those licensees applying for renewal who may require a greater degree of scrutiny by the board than usual.



§ 62-6-117 - Certificate issued to person who enters or has entered military service.

Any certificate of license issued by the state board for licensing contractors to any person now in any branch of the armed service of the United States or who hereafter enlists or is called into service remains in full force and effect until one (1) year after the person is discharged from service and is subject to renewal at that time by the payment of the annual fee set out in this part.



§ 62-6-118 - Revocation or suspension of license -- Reissuance.

(a) (1) Whenever any person, firm or corporation claims to have been damaged or injured by the gross negligence, incompetency, fraud, dishonest dealing or misconduct in the practice of contracting on the part of any person, firm or corporation licensed under this part files suit upon the claim in any of the courts of record in this state and recovers judgment on the claim, the court may, as a part of its decree or judgment in the case, revoke the certificate of license under which the contractor is operating at the time of the wrongdoing.

(2) The board shall revoke the license of any contractor, home improvement contractor or home improvement services provider upon receiving notification from the court in accordance with § 39-14-154(d) of such person's conviction for a violation of § 39-14-154.

(3) It is the duty of the clerk of the court to notify the executive director of the board of the revocation.

(b) (1) The board may reissue a license to any person, firm or corporation whose license has been revoked; provided, that a majority of the members of the board vote in favor of reissuance for reasons the board may deem sufficient.

(2) Notwithstanding the provisions of subdivision (b)(1):

(A) If a person, firm or corporation's license was revoked based on a conviction for a violation of § 39-14-154, the board shall not reissue the license until the person, firm or corporation has served the entire term of the sentence imposed as a result of such violation; and

(B) If a person, firm or corporation's license was revoked based on a second or subsequent conviction for a violation of § 39-14-154, the board shall not reissue the license.

(c) The executive director shall immediately notify the secretary of state and the clerk of each county of any revocation of a license or the reissuance of a revoked license.

(d) The board has the power to revoke or suspend any license or renewal granted by it for any of the reasons stated in this section, for a failure to observe the terms and conditions of any license or renewal granted under this part or any bylaws, rules or regulations adopted or promulgated by it as provided in § 62-6-108 or for a violation of the terms of any license.

(e) The board shall, in all cases before hearing any charges against a contractor, furnish a written copy of the charges against the accused, including notice of the time and place where the charges will be heard, and give reasonable opportunity for the accused to be present and offer any evidence the accused may wish. The accused shall have the waivable right to an attorney if so desired.

(f) The affirmative vote of a majority of the board is necessary to revoke or suspend a license or renewal.

(g) The board may refuse to issue or renew a license to any person, firm or corporation for lack of financial stability, lack of expertise, submission of false evidence with regard to application of license or renewal, conviction of a felony and any other conduct that constitutes improper, fraudulent or dishonest dealing or violation of the statute.



§ 62-6-119 - Bid documents -- Penalties.

(a) Any person or entity preparing plans, specifications or any other documentation for inclusion in an invitation to bid or comparable bid document including any electronic bidding documents, shall reference this chapter in such documentation and include a specific statement informing the invited bidder that it is necessary for such bidder to be properly licensed at the time of the bid and provide evidence of compliance with the applicable provisions of this chapter before such bid may be considered.

(b) The person or entity involved in the preparation of the invitation to bid or comparable bid documents, including any electronic bid documents, shall direct that the following information be written upon the bid envelope or provided within the electronic bid document:

(1) The name, license number, expiration date thereof, and license classification of the contractor applying to bid for the prime contract;

(2) The name, license number, expiration date thereof, and license classification of the contractor applying to bid for the masonry contract where the total cost of the materials and labor for the masonry portion of the construction project exceeds one hundred thousand dollars ($100,000);

(3) The name, license number, expiration date thereof, and license classification of the contractor applying to bid for the electrical, plumbing, heating, ventilation, or air conditioning contracts except when such contractor's portion of the construction project is less than twenty-five thousand dollars ($25,000);

(4) For each vertical closed loop geothermal heating and cooling project, the company name, department of environment and conservation license number, classification (G, L or G,L) and the expiration date, except when the geothermal portion of the construction project is in an amount less than twenty-five thousand dollars ($25,000);

(5) Prime contractor bidders who are to perform the masonry portion of the construction project which exceeds one hundred thousand dollars ($100,000), materials and labor, the electrical, plumbing, heating, ventilation or air conditioning or the geothermal heating and cooling must be so designated; and

(6) Only one (1) contractor in each of the classifications listed above shall be written on the bid envelope or provided within the electronic bid document.

(c) Failure of any bidder to furnish the required information shall void such bid and such bid shall not be considered. Upon opening of the bid envelope or initial opening of an electronic bid, the names of all contractors listed shall be read aloud at the official bid opening and incorporated into the bid. Prior to awarding a contract, the awarding person or entity and its authorized representatives shall verify the accuracy, correctness and completeness of the required information, and any discrepancies found in the spelling of names of bidders, transposition of license numbers, or other similar typographical errors or omissions may be corrected within forty-eight (48) hours after the bid opening excluding weekends and state-recognized holidays.

(d) No invitation to bid may require that any subcontractor be identified, listed or designated until the final bid submission by the prime contractor, or that any prime contractor accept the bid of any subcontractor until the final bid submission by the prime contractor. This subsection (d) shall apply only to design/bid/build procurements where cost is the primary criterion for the contract award.

(e) Any person or entity, public and private, awarding a bid to a contractor who is not licensed in accordance with this chapter shall be subject to the penalty provided in § 62-6-120(b).

(f) Notwithstanding the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, relative to the amount of civil penalties that may be imposed, the board may impose a civil penalty not to exceed five thousand dollars ($5,000) for willful violation of this section.



§ 62-6-120 - Penalties.

(a) (1) Any person, firm or corporation that engages or offers to engage in contracting without a license as required by § 62-6-103 or who violates the terms and conditions of any license or renewal granted by the board pursuant to this part commits a Class A misdemeanor. The penalties imposed by this subdivision (a)(1) shall not apply to a person who engages a contractor without a license for the purpose of constructing a residence for the use of that person.

(2) Any person, firm or corporation that engages or offers to engage in contracting without a license as required by § 62-6-103 may, in the discretion of the board, be deemed ineligible to receive a license until six (6) months after the date the person, firm or corporation engaged or offered to engage in contracting. Additionally, no such person, firm or corporation shall be awarded any contract for the project upon which it engaged in contracting without a license or permitted to participate in any rebidding of the project.

(b) Any person, firm or corporation that accepts a bid in excess of twenty-five thousand dollars ($25,000) from a contractor who is not licensed, with appropriate classifications and sufficient monetary limitations, or in the case of a limited licensed electrician where the amount is less than twenty-five thousand dollars ($25,000), in accordance with this part, commits a Class A misdemeanor.

(c) (1) No official of the state other than of the department of transportation shall issue a permit or contract work order to any applicant for a permit or work order to engage in contracting, unless the applicant holds a license as a contractor with appropriate classifications and sufficient monetary limitations, in accordance with this part.

(2) Any official violating this subsection (c) commits a Class A misdemeanor.

(d) Notwithstanding the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, relative to the amount of civil penalties that may be imposed, the board may impose a civil penalty not to exceed five thousand dollars ($5,000) per offense against any person or firm that violates the terms and conditions of an existing license to engage in contracting or against any person or firm that engages in unlicensed contracting.

(e) (1) (A) The director of the board, acting on behalf of the board, is authorized to issue citations against persons:

(i) Acting in the capacity of or engaging in the business of a contractor without a license in violation of § 62-6-103;

(ii) Exceeding the monetary limitation on the person's contractor's license; or

(iii) Acting in the capacity of or engaging in the business of a contractor in a classification in which the person is not licensed by the board, notwithstanding the person's licensure to perform such services in another classification.

(B) Each citation shall be in writing and shall describe with particularity the basis of the citation.

(C) Each citation shall contain an order to cease all violations of this part and an assessment of a civil penalty in an amount no less than fifty dollars ($50.00) nor more than one thousand dollars ($1,000).

(2) The board shall promulgate rules and regulations to specify those conditions necessary to the issuance of a citation and the range of penalties for violations of this part.

(3) The sanctions authorized pursuant to this subsection (e) shall be in addition to any other remedies, civil and criminal, available to any person harmed by a violation of this part.

(4) Service of a citation issued pursuant to this subsection (e) may be made by certified mail at the last known business address or residence address of the person cited.

(5) A citation issued pursuant to this subsection (e) shall be issued by the director within one (1) year after the act or omission that is the basis for the citation.

(6) Any person served with a citation pursuant to this subsection (e) may appeal to the director by written notice postmarked within fifteen (15) working days after service of the citation with respect to violations alleged, scope of the order or amount of civil penalty assessed.

(7) If a person cited timely notifies the director that the person intends to contest the citation, the director shall afford an opportunity for a contested case hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(8) After all administrative appeals have been exhausted, the director may apply to the appropriate court for a judgment in an amount of the civil penalty, plus applicable court costs, and for an order to cease activities in violation of § 62-6-103. A certified copy of the final order of the board, hearing officer, or administrative judge or a certified copy of the unappealed citation shall constitute a sufficient showing to warrant the issuance of the judgment and order.

(9) (A) Notwithstanding any other law to the contrary, the director may waive part of the civil penalty if the person against whom the civil penalty is assessed satisfactorily completes all the requirements for, and is issued, a license as a general contractor.

(B) Any outstanding injury to the public shall be settled satisfactorily before a license as a general contractor is issued.

(f) Any individual or entity that fails to pay a civil penalty assessed by the board pursuant to the terms of a final order entered by the board after a contested case hearing against the individual or entity pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, may be referred to a collection agency.

(g) Failure to pay any civil penalty assessed by the board shall subject the individual or entity to suspension or revocation of a license issued pursuant to this part.



§ 62-6-121 - Enforcement.

The board shall inquire into the identity of any person, firm or corporation operating under the general classifications of this part and shall prosecute any person, firm or corporation violating this part.



§ 62-6-122 - Injunctions.

(a) In order to secure the effective enforcement of this part, jurisdiction is conferred on the chancery courts of this state to grant injunctive relief against:

(1) Any person, firm or corporation undertaking to engage in the contracting business in violation of the terms of this part; or

(2) Any person, firm, corporation or official of this state or any political subdivision of this state who accepts a bid in violation of § 62-6-120(b) or (c).

(b) The injunction suit shall be filed in the name of the state of Tennessee on relation of the board for licensing contractors, or any member of the board, without bond being required for prosecution of the suit or for the issuance of injunction.

(c) Any expenses incurred, such as depositions, travel expenses or attorney fees, required for the prosecution of the suit, shall be paid in the same manner as other expenses incurred by the board.



§ 62-6-123 - Indemnify or hold harmless agreement invalid.

A covenant promise, agreement or understanding in or in connection with or collateral to a contract or agreement relative to the construction, alteration, repair or maintenance of a building, structure, appurtenance and appliance, including moving, demolition and excavating connected therewith, purporting to indemnify or hold harmless the promisee against liability for damages arising out of bodily injury to persons or damage to property caused by or resulting from the sole negligence of the promisee, the promisee's agents or employees or indemnitee, is against public policy and is void and unenforceable.



§ 62-6-124 - Access to and use of financial statements.

(a) The financial statements submitted by contractors shall be treated as confidential and shall be used by the board only for the purposes of determining the qualifications of applicants for licenses and the monetary limitations.

(b) The comptroller of the treasury or the comptroller's designated representative shall be accorded access to and may examine any financial statement solely for the purpose of a legitimate audit, § 10-7-508 to the contrary notwithstanding.



§ 62-6-125 - Hearings and judicial review.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this part.



§ 62-6-126 - Retirement of license -- Procedure -- Fee -- Reinstatement -- Disciplinary actions -- Renewal -- Transferability.

(a) Any licensee may retire the licensee's license by submitting a form prescribed by the board accompanied by the current active license certificate and a fee of twenty-five dollars ($25.00). Upon receipt of an acceptable application to retire, the board shall issue a retired inactive license certificate to the contractor. The holder of a retired license shall not be entitled to practice as a contractor until the licensee is reinstated.

(b) Any licensee who is not engaged in work or activities that require a contractor's license may apply for a retired license.

(c) A retired license shall be valid for a period of one (1) year from the annual renewal date. If the inactive licensee wishes to remain inactive for any portion of a subsequent calendar year, the licensee shall pay an additional inactive fee of twenty-five dollars ($25.00) on or before the annual renewal date of each such year.

(d) The board shall not refund any of the renewal fee that a licensee may have paid prior to the receipt of the application to retire.

(e) A retired license may be reinstated by submitting an application acceptable to the board, by paying the full renewal fee for an active license and by fulfilling all other requirements of this part. No examination shall be required to reinstate a retired license.

(f) The retired status of a license shall not bar any disciplinary action by the board against a licensee for any of the causes provided in this part.

(g) In no event may a retired license be renewed for more than seven (7) years dated from the time of initial application.

(h) No retired license is transferable.



§ 62-6-127 - [Repealed.]

HISTORY: Acts 1994, ch. 866, § 1; repealed by Acts 2013, ch. 211, § 3, effective July 1, 2013.



§ 62-6-128 - Availability of liens.

Notwithstanding title 66, chapter 11 or any other law to the contrary, title 66, chapter 11, shall not be available on single family residential construction to any person, firm or corporation that performs residential construction and that is required to be licensed as a contractor pursuant to this part and fails to have a valid license when acting as a contractor.



§ 62-6-129 - Bid bonds.

In addition to any applicable requirement of § 12-4-201, no contract for the services of a construction manager shall be awarded for any public work in this state by any city, county or state authority or any board of education unless there is posted at the time of the submittal of a proposal for services by a construction manager a bid bond equal to ten percent (10%) of the value of the services proposed and the value of the work to be managed or may at the time of contracting provide payment and performance bonds in amounts equal to the combined monetary value of the services of the construction manager and the value of the work to be so managed.



§ 62-6-130 - Limited licensed electricians not contractors.

Nothing in this part shall be construed to provide that a limited licensed electrician is a contractor. It is the intent of this part to provide that a limited licensed electrician is subject to the jurisdiction of the board solely for the purposes of licensure and disciplinary proceedings. No limited licensed electrician shall be authorized to use the appellation "contractor" or any other designation that gives or is designed to give the impression that a limited licensed electrician is a contractor unless the limited licensed electrician also holds a valid contractor's license issued by the board.



§ 62-6-131 - Bonds -- Expiration of licenses -- Fees.

(a) No person shall be required to post a bond, provide a financial statement or provide a letter of reference in order to obtain a license as a limited licensed electrician.

(b) All limited licensed electrician licenses shall expire biennially on the month of their issuance.

(c) (1) The board shall prescribe fees for the issuance and renewal of licenses of limited licensed electricians. The fees, together with the fees prescribed for limited licensed plumbers pursuant to chapter 6, part 4 of this title, shall be in an amount that provides for the cost of administering the licensing and regulation of limited licensed electricians and limited licensed plumbers.

(2) The fees collected by the board as described in subdivision (c)(1) shall be combined with fees collected for the licensing of limited licensed plumbers, pursuant to chapter 6, part 4 of this title. These fees shall be used to defray expenses incurred in the administration of the licensing of limited licensed electricians, pursuant to this part, and limited licensed plumbers, pursuant to chapter 6, part 4 of this title.

(3) Fees for limited licensed electricians shall be adjusted as necessary to provide that the limited licensed electricians and plumbers fund is fiscally self-sufficient and that revenues from fees do not exceed necessary and required expenditures.

(4) On July 1, 2015, all funds held by the state treasurer for the administration of the licensing of limited licensed electricians shall be combined with funds held for the administration of the licensing of limited licensed plumbers, pursuant to chapter 6, part 4 of this title.

(d) In no event shall the fee for an initial limited licensed electrician license exceed seventy-five dollars ($75.00) per year nor shall the fee for a renewal of the license exceed fifty dollars ($50.00) per year.



§ 62-6-132 - Inspection of temporary electrical service.

No person is required to register with the state fire marshal nor obtain a license from the board for licensing contractors to inspect temporary electrical service.



§ 62-6-133 - Acts prohibited by residential contractor -- Conflicts of interest.

(a) The following acts are prohibited by a residential contractor:

(1) Having a controlling ownership interest in the lender providing a mortgage loan for home improvement for the work being performed by the contractor; or

(2) Being a cosigner or acting as a guarantor for a mortgage loan for home improvement.

(b) As used in this section, "mortgage loan for home improvement" shall have the same meaning as defined in § 45-13-123(c).



§ 62-6-134 - Violations by residential contractors -- Penalties.

(a) For each violation of § 62-6-133 by a residential contractor, the board is authorized to impose a civil penalty in an amount not to exceed twenty-five thousand dollars ($25,000) after notice and an opportunity for a hearing. The penalty shall be in addition to any other penalty authorized pursuant to this part.

(b) In addition to the civil penalty authorized pursuant to subsection (a), a violation of § 62-6-133 shall be construed to constitute an unfair or deceptive act or practice affecting the conduct of trade or commerce under the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18, part 1; and, as such, the private right of action remedy under the Tennessee Consumer Protection Act of 1977 shall be available to any person who suffers an ascertainable loss of money or property, real, personal or mixed, or any other article, commodity or thing of value wherever situated as a result of the violation.



§ 62-6-135 - Applicability to alarm systems contractors.

This part shall not apply to entities certified under chapter 32, part 3, of this title, when those entities are performing functions for which those entities are certified.



§ 62-6-136 - Unlawful representation as a licensed contractor or acting as a contractor -- Penalties -- Liability.

(a) It is unlawful for any person, firm or corporation to represent itself as a licensed contractor or to act in the capacity of a "contractor" as defined in §§ 62-6-102, or 62-37-103 [repealed], and related rules and regulations of this state, or any similar statutes, rules and regulations of another state, while not licensed, unless such person, firm or corporation has been duly licensed under § 62-6-103 or § 62-37-104.

(b) In addition to the penalties set out in § 62-6-120, § 62-37-114 or § 62-37-127, a violation of this section shall be construed to constitute an unfair or deceptive act or practice affecting the conduct of trade or commerce under the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18, part 1; and, as such, the private right of action remedy under the Tennessee Consumer Protection Act of 1977 shall be available to any person who suffers an ascertainable loss of money or property, real, personal or mixed, or any other article, commodity or thing of value wherever situated as a result of the violation.

(c) An individual who violates this section and would, but for this section, have limited liability as owner of an entity having limited liability protection, including, but not limited to, a corporation, is personally liable for the individual's own representations, acts or omissions to the same extent as if that individual rendered the representations, acts or omissions as an individual.



§ 62-6-137 - Registration with the department of codes administration or other appropriate department -- Posting of permit bonds.

(a) It shall be the duty of every person who makes contracts described in subdivisions (a)(1)-(4), and every person, making such contracts or subletting such contracts, or any part of the contracts, to register with the department of codes administration or other appropriate departments and to post a permit bond in the amount set forth in this section:

(1) For the construction, erection, alteration, repair, removal or demolition of any building or structure or part of any building or structure;

(2) For repair or replacement of any damage to a building or structure caused by insects or natural disasters;

(3) To erect or construct any sign, billboard or similar structure or to construct any public or private swimming pool; or

(4) To do or perform any work for which a permit is required.

(b) (1) For building permits under twenty-five thousand dollars ($25,000), the bond amount shall be ten thousand dollars ($10,000).

(2) For all building permits of twenty-five thousand dollars ($25,000) and larger, the bond amount shall be fifty thousand dollars ($50,000).

(3) For all gas/mechanical, plumbing and excavation permits, the bond amount shall be forty thousand dollars ($40,000).

(c) The bond required by this section shall be a permit bond conditioned to conform to the requirements of this section and to all applicable laws, ordinances, rules and regulations of the municipality or county relating to work that is performed by the principal pursuant to a permit issued under this bond or for work performed by the principal for which a permit should have been obtained prior to commencement of the activity, and to indemnify the municipality or county and property owners against any and all loss suffered by them by reason of the failure of the contractor to comply with the laws, ordinances, rules and regulations. The bond shall be continuous and may not be cancelled without at least a ten-day prior notice in writing to the director of codes administration or other appropriate director. The liability of the surety shall continue to attach to work performed pursuant to any permit issued prior to the termination date of the bond, even if the noncomplying act occurs after the termination date of the bond. The liability of the surety for any and all claims, suits or actions under this bond shall not exceed the bond penalty. Regardless of the number of years this bond may remain in force, the liability of the surety shall not be cumulative and the aggregate liability of the surety for any and all claims, suits or actions under this bond shall not exceed the face amount. The bond shall be issued by a United States treasury listed corporate surety or a Tennessee domestic insurance company, on forms provided by the department of codes administration or other appropriate department.

(d) It shall be the duty of every person, firm or corporation desiring to register with the department of codes administration or other appropriate department under this section to secure the required contractor's business license from the municipality or county.

(e) Contractors with multiple trades or contractors involved in the construction, repair or alteration of more than one (1) structure in the municipality or county may provide one (1) fifty thousand dollar ($50,000) bond to meet the requirements of this section.

(f) The bond shall be referenced by a standard form legal agreement, approved by the city or county attorney.

(g) This section shall have no effect unless approved by a two-thirds (2/3) vote of the governing body of any municipality or county.

(h) This section shall not apply to nonprofit housing ministries that, through volunteer labor and donations of money and materials, build and rehabilitate houses with the help of the homeowner families.

(i) This section shall not be construed to extend the amount of time a contractor is liable under current law regarding construction, erection, alteration, repair, removal or demolition of any building or structure.

(j) Nothing in this section shall be construed to apply to or alter or affect any municipality, county or metropolitan government that, on June 22, 2005, has similar or more stringent requirements than those required in this section relative to bonding requirements and insuring that a contractor secures the required business license from the municipality, county or metropolitan government.



§ 62-6-138 - Prelicensing general contractor education courses or workshops.

(a) All prelicensing courses designed to assist an applicant in taking an examination as required by the board must be approved by the board before accepting applicants.

(b) A prelicensing general contractor education course or workshop shall be qualified for approval, if the board determines that it:

(1) Constitutes an organized program of learning, including a symposium, that contributes directly to the professional competency of the licensee;

(2) Is related to the practice of general contracting;

(3) Is conducted by individuals considered experts in the subject matter of the program by reason of education, training or experience; and

(4) Is accompanied by a paper, manual or written outline that substantially describes the subject matter of the program.

(c) The board or its representative shall be admitted to prelicensing general contractor education courses at no charge, in order to monitor the persons present, the content of the course and supporting paperwork.

(d) The person or firm conducting prelicensing general contractor education courses shall apply to the board for renewal of approval of the courses every three (3) years.

(e) The board may charge a fee for reviewing and approving prelicensing general contractor education courses; provided, that the fee shall not be greater than that necessary to carry out this section.

(f) The director of the board, acting on behalf of the board, is authorized to issue citations against persons acting in the capacity of or engaging in the business of conducting prelicensing general contractor education courses without approval of the board as required by this section. Each citation shall be in writing and shall describe with particularity the basis of the citation. Each citation shall contain an order to cease all violations of this part and an assessment of a civil penalty in an amount no less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000). The commission shall promulgate rules and regulations to specify those conditions necessary to the issuance of a citation and the range of penalties for violations of this part.

(g) The board is authorized to promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to effectuate this section.



§ 62-6-139 - Posting of disciplinary action on board's web site -- Advertising campaigns.

(a) When the board disciplines a contractor, home improvement services provider as defined by § 39-14-154(a)(3) or home improvement contractor, the board shall post the following information on its web site:

(1) The name of the contractor, home improvement services provider or home improvement contractor, together with the specific license and license number held by such person, or if such contractor, home improvement contractor or home improvement services provider is not licensed, information stating such;

(2) The violation or type of violation; and

(3) The date and type of penalty imposed.

(b) The posting made pursuant to subsection (a) shall be made within thirty (30) days of the board's action and shall be retained on the web site until there is a three-year period from the date of the contractor's, home improvement contractor's or home improvement services provider's last discipline in which the contractor, home improvement contractor or home improvement services provider has not been disciplined by the board.

(c) In addition to posting such information on its web site, to the extent funds are available, the board shall conduct advertising campaigns to inform the public of the provisions of this section as well as educating the public as to the identity of home improvement services providers who have been convicted of violations of § 39-14-154 and the status of such provider's license.






Part 3 - Tennessee Home Inspector License Act of 2005

§ 62-6-301 - Short title.

This part shall be known and may be cited as the "Tennessee Home Inspector License Act of 2005."



§ 62-6-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Client" means any person who hires or seeks to hire a home inspector to obtain a home inspection or home inspection report;

(2) "Commissioner" means the commissioner of commerce and insurance or the commissioner's designee;

(3) (A) "Home inspection" means a visual analysis for the purpose of providing a professional opinion of the condition of a residential building, ancillary buildings, any reasonably accessible installed components and the operation of the building's systems, including any controls normally operated by the owner of the building, for the following components:

(i) Heating systems;

(ii) Cooling systems;

(iii) Electrical systems;

(iv) Plumbing systems;

(v) Structural components;

(vi) Foundations;

(vii) Roof coverings;

(viii) Exterior and interior components; and

(ix) Any other site aspects that affect the residential dwelling;

(B) "Home inspection" does not mean a compliance inspection for building codes or any other codes adopted by this state or a political subdivision of this state. "Home inspection" does not mean any work that is within the scope of practice of architecture, engineering or landscape architecture or is performed by a person qualified to use the title "registered interior designer," all as defined in chapter 2 of this title. "Home inspection" also does not mean an inspection or assessment by a lender, either as a part of an evaluation of value or for purposes of determining whether or not to extend credit; provided, that that inspection or assessment shall not be represented as a "home inspection report;"

(4) "Home inspection report" means a legibly written document prepared for compensation and issued after a home inspection. The report shall include the following:

(A) A report on any system or component inspected that, in the opinion of the inspector, is significantly deficient. A report under this subdivision (4) must include the reason why the system or component is significantly deficient;

(B) A list of any systems or components that were designated for inspection in the standards of practice adopted by the commissioner but that were not inspected;

(C) The reason a system or component listed under subdivision (4)(B) was not inspected;

(D) A statement that the report does not address environmental hazards, including:

(i) Lead-based paint;

(ii) Radon;

(iii) Asbestos;

(iv) Cockroaches;

(v) Rodents;

(vi) Pesticides;

(vii) Treated lumber;

(viii) Fungus;

(ix) Mercury;

(x) Carbon monoxide; or

(xi) Other similar environmental hazards;

(E) A statement that the report does not address wood destroying insects and organisms; and

(F) A statement that the report does not address subterranean systems or system components, operational or nonoperational, including:

(i) Sewage disposal;

(ii) Water supply; or

(iii) Fuel storage or delivery;

(5) "Home inspector" means any person who is licensed under this part as a home inspector and who engages in the business of performing home inspections and writing home inspection reports; and

(6) "Residential building" means a structure that is intended to be or is in fact used as a residence consisting of from one (1) to four (4) family dwelling units.



§ 62-6-303 - Powers and duties of commissioner -- Advisory committee --Restraining or enjoining violations -- Jurisdiction.

(a) The commissioner has the power and the duty to:

(1) Administer and enforce this part;

(2) Issue and renew licenses to home inspectors pursuant to this part;

(3) Suspend, revoke or fail to renew the license of a home inspector;

(4) Establish standards for the initial and continuing education of home inspectors, including prescribing the form and content of examinations to determine the qualifications of persons applying for licensure;

(5) Promulgate rules and regulations that are reasonably necessary to effectuate the purposes of this chapter. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(6) Adopt and publish a code of ethics and standards of practice for home inspectors; and

(7) Charge and collect fees, including license application and renewal fees, to be utilized to fund activities that may be necessary to carry out this part.

(b) The commissioner may appoint a committee of licensed home inspectors with at least five (5) years experience in the field of home inspection to advise the commissioner with respect to any contemplated rulemaking under this section. The commissioner shall include at least one (1) member from each of the following:

(1) The American Society of Home Inspectors;

(2) The Home Inspectors of Tennessee Association;

(3) The National Association of Certified Home Inspectors;

(4) The National Association of Home Inspectors; and

(5) The American Home Inspection Association.

(c) The commissioner may seek relief at law or equity to restrain or enjoin any act or practice in violation of this part or of any rule promulgated under this part. Jurisdiction is conferred upon the chancery and circuit courts of this state to hear and determine such a suit. No bond shall be required for the prosecution of the suit or for the issuance of an injunction.



§ 62-6-304 - License requirement.

It is unlawful for any person, directly or indirectly, to engage in or conduct or to advertise or claim to be engaging in or conducting the business or acting in the capacity of a home inspector as defined in this chapter, within this state, without first obtaining a home inspector license as provided in this part.



§ 62-6-305 - Application for licensure -- Prerequisites and qualifications.

Any person who applies for licensure as a home inspector must submit an application on a form prescribed by the commissioner. The application shall be accompanied by the fee specified in § 62-6-303. Applicants for licensure shall furnish evidence satisfactory to the commissioner that the applicant:

(1) Is at least eighteen (18) years of age;

(2) Has graduated from high school or earned a general education development (GED(R)) certificate;

(3) Has not been convicted of a crime that has a direct bearing on the applicant's ability to perform competently and fully as a licensee;

(4) Is not the subject of a disciplinary or enforcement action by another state or a local jurisdiction in connection with the performance of home inspections or the licensing or certification of home inspectors;

(5) Has successfully completed ninety (90) hours of a commissioner-approved training program or course of study involving the performance of home inspections and the preparation of home inspection reports;

(6) Has passed a commissioner-approved competency examination administered by the state or an entity selected by the state; and

(7) Has obtained a certificate of insurance in an amount required by the commissioner for general liability as well as errors and omissions to cover all activities contemplated under this part.



§ 62-6-306 - Issuance of license -- Expiration -- Roster of licensees -- Notification of changes.

If the commissioner determines that an applicant meets the requirements of this part and is qualified for a home inspector license, the commissioner shall issue a license to the applicant that shall expire two (2) years following the date of issuance, unless revoked or suspended prior to the expiration date. The expiration date of the license shall appear on the license and no other notice of its expiration need be given to its holder. The commissioner shall maintain a roster, which shall be made available to the public, showing the name and place of business of each home inspector currently licensed. A licensee shall notify the commissioner immediately of any change of name, name under which the licensee conducts business or business address.



§ 62-6-307 - License renewal -- Inactive status.

(a) To renew a current, valid home inspector license, the holder of the license shall submit an application on a form prescribed by the commissioner. The application for renewal shall be accompanied by the fee specified in § 62-6-303. All documentation and fees that are prerequisite to the renewal of a license shall be delivered to the commissioner prior to the expiration date of the license then held.

(b) Applicants for license renewal shall furnish evidence satisfactory to the commissioner that the applicant has:

(1) Completed thirty-two (32) hours of commissioner-approved continuing education;

(2) Not violated this part or any rules and regulations promulgated under this part; and

(3) Obtained a certificate of insurance in an amount required by the commissioner for general liability, as well as errors and omissions, to cover all activities contemplated under this part.

(c) The commissioner may refuse to renew any license if the licensee has continued to perform home inspections in this state following the expiration of the license.

(d) The license of any home inspector who fails timely to pay a renewal fee or to comply with any prerequisite or condition to licensure or renewal may be reinstated without examination within sixty (60) days after the expiration date of the license upon providing proof of compliance with the prerequisites or conditions, including payment of any penalty fee arising from failure to comply with any prerequisite or condition to renewal prior to the expiration date of the license, and payment of the renewal fee, plus an additional penalty fee of not more than twenty-five dollars ($25.00) per month. Any person desiring reinstatement thereafter must reapply for licensure; provided, that the commissioner has the discretion to:

(1) Waive reexamination or additional education requirements for such an applicant; or

(2) Reinstate a license subject to the applicant's compliance with reasonable conditions that the commissioner may prescribe, including payment of a penalty fee, in addition to the penalty fee provided in this subsection (d), of not more than twenty-five dollars ($25.00) per month or portion of a month, from the time the license expired.

(e) When fees are remitted by mail to the commissioner, the date of payment shall be determined by the official postmark on the mail.

(f) (1) A licensee may request that his license be placed in an inactive status by making application to the commissioner and paying the applicable fee. A licensee whose license is inactive may not directly or indirectly engage in or conduct, or advertise or claim to be engaging in or conducting the business, or acting in the capacity of a home inspector as defined in § 62-6-302, governing home inspectors in this state. No continuing education shall be required for renewal of an inactive license. Licensees holding an inactive license are not required to maintain general liability or errors and omissions insurance. Inactive licenses shall be renewed biannually.

(2) A license that is inactive may be reactivated upon application to the commissioner.

(A) The licensee shall submit an application for reinstatement on a form as prescribed by the commissioner, accompanied by:

(i) A fee as prescribed by the commissioner;

(ii) A certificate of insurance in an amount required by the commissioner for general liability and errors and omissions, to cover all activities contemplated under this part; and

(iii) Evidence satisfactory to the commissioner that the applicant has not violated this part or any rules or regulations promulgated pursuant to this part during the period the license was inactive.

(B) If more than two (2) years have passed since the license was placed in an inactive status, the applicant shall, in addition to the requirements set forth in subdivision (f)(2)(A), also furnish evidence satisfactory to the commissioner that the applicant has completed thirty-two (32) hours of commissioner-approved continuing education during the twenty-four (24) months immediately preceding the date of application for reinstatement.



§ 62-6-308 - Disciplinary powers of commissioner.

(a) The commissioner may take disciplinary action against a licensee or applicant, deny an application for a license, assess a civil penalty of up to one thousand dollars ($1,000) per violation, or may suspend, revoke, or refuse to issue or renew a license when a licensee performs or attempts to perform any of the following acts:

(1) Accepting or offering commissions or allowances, directly or indirectly, from or to parties other than the client, unless fully disclosed to the client in writing;

(2) Performing or offering to perform repair or maintenance work on a property the licensee has inspected in the preceding twelve (12) months;

(3) Using a home inspection with the intention to obtain work in another field or profession;

(4) Accepting compensation, financial or otherwise, from more than one (1) interested party for the same service without the consent of all interested parties;

(5) Failing to disclose to the client any financial interest or any relationship that may affect the client's interest;

(6) Disclosing information concerning the results of a home inspection without the approval of the client or the client's legal representative, except under a court order;

(7) Knowingly making a false or misleading representation about:

(A) The condition of a residential dwelling for which the licensee has performed or has contracted to perform a home inspection; or

(B) The extent of the services the licensee has performed or will perform;

(8) Committing a felony in the course of the practice of home inspection;

(9) Violating any provisions of this part or rules promulgated by the commissioner under this part;

(10) Making a false or misleading representation:

(A) In a license or renewal application form; or

(B) In information provided to the commissioner;

(11) Failing to pay any fees or fines required by this part;

(12) Failing to continuously maintain the insurance required by this part;

(13) Communicating to the public false or misleading information about the type of license held by the licensee;

(14) Engaging in a course of lewd or immoral conduct in connection with the delivery of services to clients; or

(15) Failing to complete the continuing education requirements established by the commissioner.

(b) The commissioner is authorized to issue citations against persons engaging in or conducting the business or acting in the capacity of a home inspector as defined in this part without a license in violation of § 62-6-304. The commissioner shall promulgate rules and regulations to specify those conditions necessary to the issuance of a citation and the range of penalties for violations of this part. Each citation shall:

(1) Be in writing and shall describe with particularity the basis for the citation; and

(2) Contain an order to cease all violations of this part and an assessment of a civil penalty in an amount not less than fifty dollars ($50.00) nor more than one thousand dollars ($1,000) per violation.

(c) The sanctions authorized pursuant to this part shall be in addition to any other remedies, civil and criminal, available to any person harmed by a violation of this part.

(d) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this part.






Part 4 - Limited Licensed Plumbers' Act of 2004

§ 62-6-401 - Short title.

This part shall be known and may be cited as the "Limited Licensed Plumbers' Act of 2004."



§ 62-6-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the state board for licensing contractors pursuant to § 62-6-104;

(2) "Fixtures" includes, but is not limited to, toilets, sinks, tubs, whirlpool tubs, hot tubs and any faucets or water supply lines used in conjunction with the fixtures;

(3) "General maintenance work" means installing home appliances and making minor repairs to home appliances and kitchen and bathroom fixtures where the labor cost related to the installation or minor repairs does not exceed five hundred dollars ($500);

(4) "Home appliances" means any appliance using water or connected to a water line, including, but not limited to, water heaters, dishwashers, garbage disposals, washers, icemakers and other similar appliances; provided, that the energy source is not changed from electric to gas or from gas to electric;

(5) "Limited licensed plumber" means any person who performs any plumbing work that has a total cost of less than twenty-five thousand dollars ($25,000) and who is required to be registered under this part; and

(6) "Plumbing work" means the construction, alteration, repair, improvement, movement, demolition, putting up, tearing down or furnishing of labor to install material or equipment within any residential or commercial building of all piping, fixtures and appliances for the supply of gas, water, liquids or disposal of waste water or sewage; provided, that there is no intent to require licensure under this part for plumbing work performed outside a residential or commercial building, including, but not limited to, utility connections or irrigation systems.



§ 62-6-403 - Construction.

Nothing in this part shall be construed to provide that a limited licensed plumber is a contractor. It is the intent of this part to provide that a limited licensed plumber is subject to the jurisdiction of the board solely for the purposes of licensure and disciplinary proceedings. No limited licensed plumber shall be authorized to use the appellation "contractor" or any other designation that gives or is designed to give the impression that a limited licensed plumber is a contractor unless the limited licensed plumber also holds a valid contractor's license issued by the board.



§ 62-6-404 - Licensure.

(a) Except as provided in subsection (b):

(1) Any person engaged in plumbing work in this state shall be required to submit evidence of qualification to engage in plumbing and shall be licensed as provided in this part;

(2) It is unlawful for any person to engage in or offer to engage in plumbing work in this state unless the person has been duly licensed under this part or licensed in a municipality or county that issues licenses to persons to perform plumbing work only in that municipality or county; and

(3) Any person engaged in plumbing work, including a person who engages in plumbing work on residential construction on private property for the purpose of resale, lease, rent or any other similar purpose, shall be required to submit evidence of qualification to engage in plumbing work and shall be licensed.

(b) (1) A person who does not have a license is authorized to engage in plumbing work only if employed by a licensed plumber, a licensed plumbing contractor or any other entity approved by the board.

(2) Any single residence homeowner is exempt from the limited licensed plumbing requirements of this part for purposes of performing plumbing work on the homeowner's own residence.

(3) Any person who holds a license issued by the commissioner of commerce and insurance as either a manufactured home installer or a manufactured home retailer pursuant to § 68-126-404 does not have to obtain a separate license as a limited licensed plumber in order to perform plumbing work on a manufactured home as defined in § 68-126-202; provided, that the work is related to the set-up, as defined by § 68-126-402, of a manufactured home or performed in connection with a manufacturer's warranty covering a manufactured home.

(4) Any person who holds a license issued by the commissioner of commerce and insurance as a manufactured home manufacturer pursuant to § 68-126-206 does not have to obtain a separate license as a limited licensed plumber in order to perform plumbing work on a manufactured home as defined in § 68-126-202; provided, that the work is related to the construction of a manufactured home or performed in connection with a manufacturer's warranty covering a manufactured home.

(5) Any person who holds a license issued by the commissioner of commerce and insurance to manufacture or install modular building units pursuant to § 68-126-305 does not have to obtain a separate license as a limited licensed plumber to perform plumbing work on a modular building unit as defined in § 68-126-303; provided, that the work is related to the construction or installation of a modular building unit or performed in connection with a manufacturer's warranty covering a modular building unit.

(6) No person is required to obtain a license issued pursuant to this part to do general maintenance work within a residence.

(7) A dealer, as defined by and licensed pursuant to title 68, chapter 135, part 1, and its authorized officers and employees do not have to obtain a license as a limited licensed plumber to perform plumbing work related to the provision of liquefied petroleum gas to or within any residential or commercial building.

(8) An operator, as defined by 49 CFR 192.3, and its authorized officers and employees do not have to obtain a license as a limited licensed plumber to perform plumbing work related to the provision of natural or commingled gas or its applications to or within any residential, industrial or commercial building.



§ 62-6-405 - Rules and regulations -- Forms.

(a) The board may promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that it deems necessary to effectuate this part.

(b) The board may also prescribe forms required for the administration of this part.



§ 62-6-406 - Application to work as a limited licensed plumber -- Examination -- Exemptions -- Municipal and county licenses -- Plumbing inspection.

(a) (1) If a person was not engaged in plumbing work prior to January 1, 2006, after that date, once a person obtains a minimum of one (1) year of plumbing experience satisfactory to the board as required in this part, the person desiring to engage in plumbing work as a limited licensed plumber in this state shall make written application to the board on forms prescribed by the board. The application shall be accompanied by a nonrefundable application fee.

(2) If the application is satisfactory to the board, then the applicant is entitled to take an examination to determine the applicant's qualifications. The board shall charge each applicant an examination fee as set by the board for each examination. The applicant is entitled to an examination to determine the applicant's qualifications. The examination may be written or oral, or both.

(3) If the results of the examination of an applicant are satisfactory to the board, then the board may issue to the applicant a license authorizing the applicant to perform plumbing services as provided in this part and charge a fee for the license.

(4) In addition, if a person was not engaged in plumbing work prior to January 1, 2006, after that date, the board may also issue a license without an examination to a person who has been issued a license by a municipality or county if the person has obtained the minimum of one (1) year of plumbing experience in that municipality or county; provided, that the test required by the municipality or county is satisfactory to the board. In such case, the examination fee shall be waived by the board. The license issued to the person shall indicate that the person is not automatically permitted to work in any municipality or county that issues its own license to engage in plumbing work in that municipality or county.

(5) Except as provided in subsection (h), if a person was not engaged in plumbing work prior to January 1, 2006, after that date, if the license for a limited licensed plumber was issued to a person pursuant to subdivision (a)(2) or (a)(4), once the person submits credible evidence to the board that the person has a minimum of two (2) years of plumbing experience satisfactory to the board, the board shall issue a license to the person, if the application is satisfactory to the board, that permits the person to perform plumbing services in any municipality, metropolitan government or county in this state, as provided by § 62-6-111(i); provided, however, that for purposes of this subdivision (a)(5), the licensee shall pay any local licensing fees in effect on the date the license issued pursuant to this subdivision (a)(5) is applied for.

(b) The board may issue a license as a limited licensed plumber to any person without an examination as required by this part, if the person makes an application to the board prior to August 1, 2006, and provides evidence to the board that the person had obtained the minimum one (1) year of plumbing experience prior to January 1, 2006, satisfactory to the board. The license issued to the person shall indicate that the person is not automatically permitted to work in any municipality or county that issues its own license to engage in plumbing work in that municipality or county.

(c) (1) Except as provided in subsection (b), applications for a license after January 1, 2006, shall provide proof of experience as required by the board; and the plumbing experience shall not be less than one (1) year of plumbing experience satisfactory to the board.

(2) The board shall promulgate rules and regulations that establish uniform criteria to govern the issuance of licenses by the board. The board shall have discretionary authority in individual cases to modify criteria for an applicant, if the public safety and welfare clearly require modification and if the board furnishes the applicant with a written statement justifying the modification; provided, that the minimum one (1) year of plumbing experience satisfactory to the board shall not be waived or modified.

(d) The exemption provisions on licensure of subdivisions (a)(2) and (a)(3) of § 62-6-103 shall apply to limited licensed plumbers.

(e) (1) Notwithstanding any provision of this part to the contrary, a license as a limited licensed plumber shall not be required for a person to engage in plumbing work in any municipality or county that issues licenses to persons to perform plumbing work only in that municipality or county; provided, that the plumbing work may be used toward accumulating the minimum one (1) year of experience required to obtain licensure as a limited licensed plumber.

(2) A current copy of a license or certification issued to a person who was engaged in plumbing work prior to January 1, 2006, by any county or municipality of this state prior to August 1, 2006, is evidence that the applicant had, by examination by an official of the county or municipality, demonstrated the qualifications required to perform plumbing work within its jurisdiction and was actively engaged in that business on January 1, 2006.

(f) Any limited licensed plumber required by this part to be licensed, who requests a plumbing inspection, must first have a license as a limited licensed plumber issued by the board or a license issued by a municipality or county. If a municipality or county provides plumbing inspection services, then the plumbing inspection shall be provided by the municipality or county.

(g) (1) The board shall formulate a system for inspectors when the plumbing inspection services are not provided by a municipality or county to report any problems they may encounter with the workmanship or conduct of a limited licensed plumber.

(2) Inspectors working under the direction of the contractor's licensing board shall inspect a limited licensed plumber's work no later than the time of the rough electrical inspection and the work shall be found to be either satisfactory or unsatisfactory and requiring remedial work.

(3) The board shall formulate an appropriate system and fee structure to be charged for inspections performed by inspectors working under the direction of the contractor's licensing board to effectuate the inspection provisions of this part within five (5) years after January 1, 2006.

(h) Notwithstanding subsections (a)-(g), nothing in this part shall prohibit a city or county from adopting and enforcing stricter testing or experience requirements, or both, for a person to engage in plumbing work within the jurisdiction of the city or county; provided, however, that once an individual passes the license issued by the board to perform plumbing services statewide and the individual meets the stricter requirements, then the individual may perform plumbing services in any municipality, metropolitan government or county in this state.



§ 62-6-407 - Hearing and judicial review of contested cases.

The Uniform Administrative Procedures Act, compiled in title 4, part 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this part.



§ 62-6-408 - Fees.

(a) (1) The board shall prescribe fees for the application, examination, issuance, and renewal of licenses of limited licensed plumbers. The fees, together with the fees prescribed for limited licensed electricians pursuant to chapter 6, part 1 of this title, shall be in an amount that provides for the cost of administering the licensing and regulation of limited licensed plumbers and limited licensed electricians.

(2) The fees collected by the board as described in subdivision (a)(1) shall be combined with fees collected for the licensing of limited licensed electricians, pursuant to chapter 6, part 1 of this title. These fees shall be used to defray expenses incurred in the administration of the licensing of limited licensed plumbers, pursuant to this part, and limited licensed electricians, pursuant to chapter 6, part 1 of this title.

(3) Fees for limited licensed plumbers shall be adjusted as necessary to provide that the limited licensed electricians and plumbers fund is fiscally self-sufficient and that revenues from fees do not exceed necessary and required expenditures.

(4) On July 1, 2015, all funds held by the state treasurer for the administration of the licensing of limited licensed plumbers shall be combined with all funds held for the administration of the licensing of limited licensed electricians, pursuant to chapter 6, part 1 of this title.

(b) In no event shall the fee for an initial license exceed seventy-five dollars ($75.00) or fifty dollars ($50.00) for subsequent renewal of the license.



§ 62-6-409 - Violations -- Refusal to issue or renew license -- Revocation or suspension of license -- Civil penalty.

(a) The board may refuse to issue or renew a license and revoke or suspend the license of a limited licensed plumber for faulty plumbing workmanship as determined by the board or for gross negligence, incompetency, fraud, dishonest dealing or misconduct in performing plumbing work.

(b) The board may refuse to issue or renew a license and revoke or suspend a license of any person for lack of expertise, submission of false evidence with regard to any application for license or renewal, conviction of a felony, or any other conduct that constitutes improper, fraudulent or dishonest dealing or any other violation of this part.

(c) In addition to or in lieu of any other lawful disciplinary action, the board may assess a civil penalty against any limited licensed plumber or any person required to be licensed as a limited licensed plumber for each separate violation of this part.



§ 62-6-410 - Duplicate license.

A duplicate license to replace any license lost, destroyed or mutilated may be issued subject to the rules and regulations of the board.



§ 62-6-411 - Expiration -- Renewal -- Fee for delayed renewal.

(a) A license expires on the last day of the twenty-fourth month following its issuance or renewal and becomes invalid on that date unless renewed.

(b) Renewal notices shall be mailed ninety (90) days prior to the expiration date of the license. The renewal must be received by the board thirty (30) days prior to the expiration of the license and shall be accompanied by a renewal fee.

(c) It is the duty of the board to notify by mail every person licensed under this part of the date of expiration of the license and the amount of fee required for its renewal. The notice shall be mailed in accordance with this part.

(d) The fee to be paid for the renewal of a license after the expiration date shall be increased ten percent (10%) for each month or fraction of a month that payment for renewal is delayed. The maximum fee for a delayed renewal shall not exceed twice the normal fee.

(e) No limited licensed plumber shall be qualified to receive a renewal license when the limited licensed plumber has failed to comply with this part for a period of ninety (90) days; and in that event, the limited licensed plumber, in order to qualify under the law, shall make a new application as in the case of the issuance of the original license.



§ 62-6-412 - Violations.

Any person who engages or offers to engage in plumbing work without a license as required by this part or who violates this part or any rule or regulation duly promulgated under this part commits a Class A misdemeanor.



§ 62-6-413 - Inquiry into identity.

The board shall inquire into the identity of any person operating under this part and shall prosecute any person violating this part.



§ 62-6-414 - Injunctions -- Incurred expenses.

(a) In order to secure the effective enforcement of this part, jurisdiction is conferred on the chancery courts of this state to grant injunctive relief against any person or legal entity undertaking to perform plumbing work in violation of this part.

(b) Any expenses incurred, such as depositions, travel expenses or attorney fees required for the prosecution of the suit, shall be paid in the same manner as other expenses incurred by the board.



§ 62-6-415 - Bonds.

No person shall be required to post a bond or provide a financial statement in order to obtain a license as a limited licensed plumber.



§ 62-6-416 - Applicability.

This part does not apply to any county having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.






Part 5 - Home Improvement Contractors

§ 62-6-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Actual loss" means amounts paid or payable for the cost of restoration, repair, replacement or completion of work performed in a poor or unworkmanlike manner or that is otherwise inadequate or incomplete;

(2) "Board" means the state board for licensing contractors;

(3) "Claimant" means an owner who:

(A) (i) Resides in a residence or dwelling unit with respect to which a claim is made; or

(ii) Owns not more than four (4) residences or dwelling units; and

(B) Makes a claim against the bond;

(4) (A) "Home improvement" means the repair, replacement, remodeling, alteration, conversion, modernization, improvement or addition to any land or building, or that portion of the land or building, that is used or designed to be used as a residence or dwelling unit for one (1), two (2), three (3) or four (4) dwelling units, and includes the construction, replacement or improvement of driveways, swimming pools, porches, garages, landscaping, fences, fall-out shelters, roofing, painting and other improvements to structures or upon land that is adjacent to a dwelling house for one (1), two (2), three (3) or four (4) dwelling units. Without regard to the extent of affixation, "home improvement" includes the installation of central heating or air conditioning systems, storm windows or awnings;

(B) "Home improvement" does not include:

(i) The construction of a new home building or work done by a contractor in compliance with a guarantee of completion of a new building project;

(ii) Any home improvement for which the contract price is three thousand dollars ($3,000) or less;

(iii) The sale of goods or materials by a seller who neither arranges to perform nor performs directly or indirectly any work or labor in connection with the installation of or application of the goods or materials, including the incidental installation of the goods or materials; provided, that the installation does not involve alterations to the structure of the building or its plumbing or wiring;

(iv) Any replacement, installation or connection of appliances to existing exposed plumbing lines that requires alteration of the existing lines;

(v) The replacement, installation and connection of dishwashers, disposals and refrigerators with icemakers to existing exposed household plumbing lines; or

(vi) The replacement, installation and connection of dryers; or

(vii) Interior design services that are services in connection with the design, utilization, furnishing or fabrication of elements in interior spaces of buildings and related structures and includes, without being limited to, any or all of the following:

(a) Identifying, researching or creatively solving problems pertaining to the function and quality of interior space;

(b) Performing services to include consultations, programming, design analysis, drawings, specifications and installations in connection with space utilization, the specification of fixtures and their location, furnishings, reflected ceiling plans and the fabrication of nonstructural elements of interior spaces of buildings, excluding those services specified by law to require other licensed professionals, such as the design of mechanical, plumbing, electrical and load-bearing structural systems; and

(c) Preparing drawings and documents relative to the design of interior spaces;

(5) "Home improvement contract" means an agreement between a contractor and an owner for the performance of home improvement, and includes all labor, services and materials to be furnished and performed under the agreement;

(6) "Home improvement contractor" means any person, other than a bona fide employee of the owner, who undertakes or offers to undertake or agrees to perform any home improvement for the owner, whether or not the person is licensed or subject to the licensing requirements of this chapter;

(7) "Licensee" means a person licensed to engage in the home improvement business under this part;

(8) "Owner" means any homeowner, tenant or any other person who orders, contracts for or purchases the home improvement services of a contractor or the person entitled to the performance of the work of a contractor pursuant to a home improvement contract;

(9) "Person" includes an individual, partnership, corporation, trust, association, owner, contractor, salesperson or any other legal entity; and

(10) "Subcontractor" means any person other than a materialman or laborer who enters into a contract with a contractor for the performance of any part of the contractor's contract or who enters into a contract with any subcontractor for the performance of any part of the subcontractor's contract and who does not perform work other than as a subcontractor.



§ 62-6-502 - Prohibited activities.

(a) No person may engage in or transact any home improvement business, represent to the public as doing home improvement business or offer to transact any home improvement business in this state, except in compliance with the applicable provisions of this part. No person, whether subject to licensing by any law or otherwise, may engage in this state in any trade practice or other act that is prohibited by this part. Every person who willfully participates in a prohibited act or violation with knowledge of the prohibited act or violation is subject to the criminal penalty for the prohibited act or violation. This part may not be waived by agreement.

(b) (1) No person shall maintain, own, operate or transact a home improvement business unless a license is first obtained as prescribed in this part.

(2) An applicant for a home improvement contractor's license shall establish that the applicant is the real owner and possesses title to, or is entitled to, the possession of the establishment and will conduct, operate, engage in and transact a home improvement business.



§ 62-6-503 - Local licensing prohibited -- License number required for permitting -- Treble damages.

(a) No county or municipality of this state may require that any person obtain an additional authorization or license to transact a home improvement business in that county or city. Nothing contained in this subsection (a) prohibits counties, municipalities or metropolitan governments from requiring licenses for persons performing plumbing work, electrical work or gas and mechanical work.

(b) A license issued pursuant to this part may not be construed to authorize the licensee to perform any particular type of work or kind of business that is reserved to qualified licensees under separate provisions of state or local law.

(c) Nothing in this part may be construed to limit or restrict the power of a municipality or county to regulate the quality, performance or character of work of home improvement contractors, including a system of permits and inspections that are designed to secure compliance with and aid in the enforcement of applicable state and local building laws or to enforce other laws necessary for the protection of the public health and safety. Nothing in this part limits the power of a municipality or county to adopt any system of permits requiring submission to and approval by the municipality or county of plans and specifications for an installation prior to the commencement of construction of the installation or of inspection of work done; provided, that nothing in this section may be construed as authorizing a municipality or county to enact ordinances or regulations relating to the qualifications necessary to engage in the home improvement business. Nothing contained in this section prohibits counties, municipalities or metropolitan governments from requiring licenses for persons performing plumbing work, electrical work or gas and mechanical work.

(d) Except for a permit for any home improvement work to be performed by the owner of property, a municipality or county may not issue a permit for any home improvement work unless the permit lists each contractor's home improvement license number.

(e) Any person subject to this part who engages in construction or the home improvement business without a license shall, in any tort action arising out of the construction or home improvement business, be subject to the awarding of treble damages.



§ 62-6-504 - Licensing fees.

(a) No license may be issued or become effective until the applicant pays all required fees as set by the board for licensing contractors. The biennial license fee shall not exceed two hundred fifty dollars ($250).

(b) The fee for issuing a duplicate license for one lost, destroyed or mutilated shall be set by the board.

(c) The fee for copies of documents on file in the commissioner's office is two dollars ($2.00) per page.



§ 62-6-505 - Exemption from licensing requirements.

(a) No home improvement contractor's license may be required of any person when acting in the particular capacity or particular type of transaction set forth in this section:

(1) An individual who performs labor or services for a home improvement contractor or subcontractor for wages or salary;

(2) A plumber, electrician, architect or any other person who is required by state or local law to attain standards of competency or experience as a prerequisite to engaging in a craft or profession, and who is acting exclusively within the scope of the craft or profession for which the person is currently licensed pursuant to such other law. The installation of central heating or air conditioning systems by such a person shall be deemed within the scope of the person's craft or profession;

(3) Any retail clerk, clerical employee, salesperson or other employee of a licensed home improvement contractor;

(4) Any residential or commercial contractor who holds a valid license issued pursuant to this chapter and is engaged in contracting within the terms and conditions of the license; or

(5) An interior designer performing services as set forth in § 62-6-501(4)(B)(vii).

(b) A homeowner may secure a permit without a state license to do any improvements on the homeowner's own properties; however, in so doing, the homeowner shall have no claim to the fund.



§ 62-6-506 - Application procedure for licensing -- Temporary licenses -- Expiration.

(a) An application for an original license required by this part shall be in writing on a form prescribed by the board. The board may seek from an applicant information pertinent to the applicant's character, experience, financial stability and other information deemed necessary in order to evaluate the applicant's qualifications to be licensed pursuant to this part.

(b) The applicant shall file with the board information that includes, but is not limited to:

(1) A complete statement of the general nature of the applicant's home improvement contracting business or the applicant's duties;

(2) If the applicant is:

(i) An individual, the applicant's name and address;

(ii) A partnership, the names and addresses of all partners;

(iii) A joint venture, the names and addresses of the parties to it; or

(iv) A corporation, the names and addresses of all officers;

(3) A record of the previous experience of the applicant in the field of home improvements or other construction work, including dates and addresses where the applicant has resided and done business;

(4) Whether the applicant has ever been licensed in this state or any other state or has had a professional or a vocational license refused, suspended or revoked;

(5) Evidence of worker's compensation coverage pursuant to title 50, chapter 6 and evidence of general liability insurance, including the amount of the coverage, or submission to the board of a copy of the applicant's insurance policies or certificates of insurance issued by the carrier or self-insurer to the applicant indicating the date and duration of the coverage. Evidence of insurance coverage pursuant to this subdivision (b)(5) also shall be required to be submitted for renewal of licensure;

(6) Whether, in the five (5) years prior to the date of application, the applicant had any judgment rendered against the applicant in actions arising out of the field of home improvements or other construction work;

(7) Whether the applicant presently has outstanding judgments against the applicant in actions arising out of the field of home improvements or other construction work; and

(8) Whether the applicant is involved in pending litigation arising out of the field of home improvements or other construction work.

(c) The board shall prescribe and furnish appropriate forms in connection with the issuance, renewal or termination of licenses.

(d) Temporary licenses may be issued in accordance with rules or regulations adopted by the board to any applicant for a license who files an application in proper form and pays all required fees. A temporary license shall automatically expire at the time the board either refuses to issue or grants a license and shall be subject to termination at any time prior to action by the board.

(e) Unless revoked or suspended by the board, a license shall expire the last day of the twenty-fourth month from issuance and may be renewed upon payment of all required fees and upon completion of a statement indicating all material changes from the original application for a license.

(f) Every licensee, within thirty (30) days after change of control in ownership, management or a change of address or trade name, shall notify the board of the change.

(g) The board, at any time, may require:

(1) Reasonable information of an applicant or licensee; and

(2) The production of books and accounts and financial statements.

(h) An applicant for a home improvement contractor's license shall file with the board a cash, surety or property bond or an irrevocable letter of credit in the amount of ten thousand dollars ($10,000) for the benefit of any person who is damaged because of the breach of the home improvement contract. Any person so damaged may sue directly on the bond without assignment thereof. The bond may not be construed to require any surety to be responsible for the completion of a home improvement contract entered into by the principal on the bond. The liability of the surety under any bond may not exceed in the aggregate the amount of the bond. If the bond ceases to be in effect, the home improvement contractor's license shall become invalid.



§ 62-6-507 - Expiration of licenses -- Assignment and transfer -- Renewal -- Issuance of duplicate licenses.

(a) All licenses, except temporary licenses, shall expire the last day of the twenty-fourth month from the date of issuance.

(b) No license shall be assignable or transferable except as provided in this subsection (b). A license to conduct a home improvement business issued to an individual may be assigned or transferred for the remainder of the license period to a partnership or stockholder of a corporation owning not less than twenty-five percent (25%) of the outstanding stock at the time of assignment or transfer. A license issued to a partnership may be assigned or transferred for the remainder of the license period to any one (1) member of the partnership; provided, that the member obtains the consent of all of the other members of the partnership. The application for transfer or assignment shall be accompanied by proof satisfactory to the board that there has been compliance with the requirements of this subsection (b). No assignment or transfer shall become effective unless and until the endorsement of the transfer or assignment has been made on the face of the license by the commissioner and the license, so endorsed, has been returned to the assignee or transferee. All endorsements shall be made without payment of any fee.

(c) Any license, except a temporary license, that has not been suspended or revoked, may, upon the payment of the renewal fee prescribed by this part, be renewed for an additional period of twenty-four (24) months from its expiration, upon the filing of an application for renewal, on a form to be prescribed by the board. The form shall include a statement to be completed by the applicant indicating all material changes from the original application for a license. A penalty fee of ten dollars ($10.00) per month, not to exceed thirty dollars ($30.00), shall be assessed on any renewal application postmarked after the date of expiration. No renewal application shall be accepted more than ninety (90) days after the expiration of the license.

(d) A duplicate license may be issued for one lost, destroyed or mutilated upon application for a duplicate on a form prescribed by the board and the payment of the fee prescribed by this part. Each duplicate license shall have the word "duplicate" stamped across the face of the license and shall bear the same number as the one it replaces.



§ 62-6-508 - Requirements of home improvement contracts.

(a) Every home improvement contract shall:

(1) Be in legible writing and contain the complete agreement between the owner and the home improvement contractor;

(2) State the full names and addresses of all parties, the license number of the home improvement contractor, the date when executed by the parties and contain a description of the work to be done and the goods to be used;

(3) Be completed in full without any blank spaces to be filled in after the contract is signed by the owner and clearly describe any other documents that are to be incorporated and shall contain the following notice directly above the space provided for the signature of the owner:

NOTICE TO OWNER: Do not sign this contract if blank. You are entitled to a copy of the contract at the time you sign.

(4) Contain the approximate dates when the work will begin and be substantially completed;

(5) Contain the agreed upon consideration for the work;

(6) Contain a notice that all home improvement contractors must be licensed by the board and that any inquiries about a contractor should be transmitted to the board's office;

(7) Contain all other matters upon which the parties lawfully agree; and

(8) Not contain any power of attorney to confess judgment.

(b) No sales person, agent or employee of the home improvement contractor shall be authorized to make any changes in the agreement on behalf of the owner.

(c) Contracts that fail to comply with the requirements of this section shall not be invalid solely because of noncompliance.



§ 62-6-509 - Grounds for loss of license.

(a) The board may refuse to issue or renew, or suspend or revoke a license under this part, if it finds that the applicant or licensee:

(1) Has made a material omission or misrepresentation of fact on an application for a license;

(2) Has failed to furnish information to the board concerning an application for a license as required by this part;

(3) Lacks competence to engage in the home improvement business, as evidenced by work performed in a poor and unworkmanlike manner or when the work involved is inadequate or incomplete;

(4) Has been convicted of a felony, is untrustworthy or not of good character;

(5) Has consistently failed to perform contracts, has manipulated assets or accounts or has engaged in fraud or bad faith; or

(6) Has violated this part or is performing or attempting to perform any act prohibited by this part.

(b) In addition to or in lieu of any lawful action taken under subsection (a), the board may assess a civil penalty of not more than one thousand dollars ($1,000) for each violation of this part. In determining whether to impose a civil penalty, the board shall consider the seriousness of the violation, the deleterious effect of the violation, any good faith on the part of the violator, and the violator's history of previous violations.

(c) Notwithstanding the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, relative to the amount of civil penalties that may be imposed, the commission may impose a civil penalty not to exceed one thousand dollars ($1,000) against any person who engages in unlicensed home improvement contracting.



§ 62-6-510 - Prohibited acts.

The following acts are prohibited:

(1) Abandonment or willful failure to perform, without justification, any home improvement contract or project engaged in or undertaken by a contractor or willful deviation from or disregard of plans or specifications in any material respect without the consent of the owners;

(2) Making any substantial misrepresentation in the procurement of a home improvement contract or making any false promise of character likely to influence, persuade or induce;

(3) Any fraud in the execution of, or in the material alteration of, any contract, mortgage, promissory note or other document incident to a home improvement transaction;

(4) Preparing or accepting any mortgage, promissory note or other evidence of indebtedness upon the obligations of a home improvement transaction with knowledge that it recites a greater monetary obligation than the agreed consideration for the home improvement work;

(5) Willful or deliberate disregard and violation of the building, sanitary and health laws of this state or of any political subdivision of this state or of the safety, labor, or workers' compensation insurance laws of this state;

(6) Misrepresentation of a material fact by an applicant in obtaining or attempting to obtain a license;

(7) Failure to notify the board of any change of control in ownership, management or business name or location;

(8) Conducting a home improvement business in any name other than the one in which the contractor is licensed;

(9) Advertising in any manner that a licensee is licensed pursuant to this part, unless the advertisement includes an accurate reference to the appropriate current license number consisting of and limited to a form as prescribed by the board;

(10) Failure to comply with any order, demand or requirement lawfully made by the board pursuant to and within the authority of this part;

(11) The demand for or the receipt of any payments prior to the signing of a home improvement contract;

(12) Receipt at or before the time of execution of a contract of a deposit of more than one third (1/3) of the contract price, unless:

(A) The home improvement contract allows for the home improvement contractor to furnish a performance and payment bond, lien and completion bond or bond equivalent covering full performance and completion of the home improvement contract and the bond is furnished by the home improvement contractor; provided, that the amount of the bond or bond equivalent is not less than one percent (1%) of the net sales of the home improvement contractor's home improvement business with respect to the home improvement labor to be determined on an annual basis at January 1 of each year; or

(B) After being fully advised by the contractor in writing of the right to withhold final payment up to one hundred percent (100%) of payment before completion of the project, the owner elects to make final payment to the home improvement contractor for the project before completion for the owner's convenience or the parties agree on a schedule of payments to be made before, during and after completion of the project;

(13) Failure to obtain the necessary permits as required by any local jurisdiction;

(14) Making false or deceptive representations in any advertisement or solicitation for services or products that the services or products have sponsorship, approval, affiliation or connection with a bank, savings and loan association, savings bank or subsidiary or affiliate of a bank, savings and loan association or savings bank;

(15) Using the name or logo of any bank, savings and loan association, savings bank or subsidiary or affiliate of a bank, savings and loan association or savings bank, without the express written consent of the person whose name is used; and

(16) (A) (i) Having a controlling ownership interest in the lender providing a mortgage loan for home improvement for the work being performed by the home improvement contractor;

(ii) Accepting anything of value for the referral of a borrower to the lender; or

(iii) Being a cosigner or acting as a guarantor for a mortgage loan for home improvement;

(B) As used in subdivision (16)(A), "mortgage loan for home improvement" shall have the same meaning as defined in § 45-13-123(c).



§ 62-6-511 - False documentation.

Any person who accepts or receives a completion certificate or other evidence that performance of a home improvement contract is complete or satisfactorily concluded, with knowledge that the document is false and that the performance is not completed, or who utters, offers or uses the document in connection with the making or accepting of any assignment or negotiation of the right to receive any payment from the owner, under or in connection with a home improvement contract, or for the purpose of obtaining or granting any credit or loan on the security of the right to receive any payment, as mentioned in this section, knowing or having good reason to know the document to be false, commits a Class A misdemeanor.



§ 62-6-512 - Criminal penalty.

Any person who owns, operates, conducts a home improvement business or procures a home improvement contract without a license pursuant to this part or who violates any of the provisions of this part, or having had a home improvement contractor's license suspended or revoked continues to engage in the business, commits a Class A misdemeanor. Each violation is deemed a separate offense.



§ 62-6-513 - Powers and duties of board.

In addition to the powers and duties elsewhere prescribed in this part, the board may:

(1) Examine the qualifications and fitness of applicants for licenses under this part;

(2) Keep records of all licenses issued, suspended or revoked. These records shall be open to the public for inspection during regular business hours;

(3) Promulgate rules and regulations with respect to license applications, investigation and examination of applicants and their qualifications and any other matters incidental or appropriate to the board's powers and duties as prescribed by this part and for the proper administration and enforcement of this part and to amend or repeal any of the rules and regulations;

(4) Receive complaints from the public regarding home improvement contractors and maintain records of the complaints.



§ 62-6-514 - Issuance of injunctions.

If the board concludes that any continuing conduct by any person alleged to be in violation of this part may result in substantial or irreparable harm to any citizen of this state, the board may seek a permanent or temporary injunction with respect to the conduct from the circuit or chancery court of any county in which the alleged violation is occurring or in which the violator has its principal place of business.



§ 62-6-515 - Administrative procedures.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising pursuant to this part.



§ 62-6-516 - Exemptions.

(a) This part does not apply to the official transactions of an authorized representative of the United States or an instrumentality of the United States, any state or territory of the United States, any municipality or county of a state or territory or any instrumentality of a state or a political subdivision of an instrumentality of a state.

(b) If home improvement contractors in a county are exempted from licensure under this chapter on July 1, 2007, due to a county exclusion, the legislative body of the county may, by a two-thirds (2/3) majority vote, elect to make this part applicable in the county. Any county electing to come within this part shall so notify the board.



§ 62-6-517 - Citations -- Service -- Appeal -- Settlement of injuries prior to license.

(a) The executive director of the board, acting on behalf of the board, is authorized to issue citations against persons acting in the capacity of or engaging in the business of home improvement without a license in violation of this part. Each citation shall be in writing and shall describe with particularity the basis of the citation. Each citation shall contain an order to cease all violations of this part and an assessment of a civil penalty in an amount no less than fifty dollars ($50.00) nor more than one thousand dollars ($1,000).

(b) The board shall promulgate rules and regulations to specify those conditions necessary to the issuance of a citation and the range of penalties for violations of this part.

(c) The sanctions authorized by this part are in addition to any other remedies, civil and criminal, available to any person harmed by a violation of this part.

(d) Service of a citation issued pursuant to this section may be made by certified mail at the last known business address or residence address of the person cited.

(e) A citation issued pursuant to this section shall be issued by the executive director within one (1) year after the act or omission that is the basis for the citation.

(f) Any person served with a citation pursuant to this section may appeal to the executive director by written notice postmarked within fifteen (15) working days after service of the citation with respect to violations alleged, scope of the order, or amount of civil penalty assessed. If a person cited timely notifies the executive director that the person intends to contest the citation, the executive director shall afford an opportunity for a contested case hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. After all administrative appeals have been exhausted, the executive director may apply to the appropriate court for a judgment in an amount of the civil penalty, plus applicable court costs, and for an order to cease activities in violation of this part. A certified copy of the final order of the board, hearing officer, or administrative judge or a certified copy of the unappealed citation shall constitute a sufficient showing to warrant the issuance of the judgment and order. The executive director may waive part of the civil penalty if the person against whom the civil penalty is assessed satisfactorily completes all the requirements for, and is issued, a license as a home improvement contractor.

(g) Any outstanding injury to the public shall be settled satisfactorily before a license as a home improvement contractor is issued.

(h) Section 62-6-509(c) and this section do not apply to the construction, repair or replacement of detached permanent structures designed for the storage of tools, farm implements, lawn care machinery, bulk products and other such items.



§ 62-6-518 - Civil penalty.

(a) After notice and an opportunity for a hearing, the board is authorized to impose a civil penalty in an amount not to exceed twenty-five thousand dollars ($25,000) per violation for a violation of § 62-6-510(3), (4) or (14). The penalty shall be in addition to any other penalty authorized pursuant to this part.

(b) In addition to the civil penalty authorized pursuant to subsection (a), a violation of § 62-6-510(3), (4) or (14) shall be construed to constitute an unfair or deceptive act or practice affecting the conduct of trade or commerce under the Tennessee Consumer Protection Act, compiled in title 47, chapter 18; and, as such, the private right of action remedy under that act shall be available to any person who suffers an ascertainable loss of money or property, real, personal, or mixed, or any other article, commodity or thing of value wherever situated as a result of a violation.



§ 62-6-519 - Transfer of staff.

The existing staff of the home improvement commission shall be transferred to the state board for licensing contractors.



§ 62-6-520 - Establishment of subcommittee on home improvement contractors.

(a) There is established a subcommittee whose focus shall be related to issues concerning home improvement contractors. The subcommittee shall act as an advisory committee concerning home improvement contractors and report all findings and recommendations concerning licensure and disciplinary actions relative to home improvement contractors to the board; provided, that all final decisions concerning those actions shall be decided by the board.

(b) All current members of the home improvement commission appointed pursuant to former § 62-37-116 [repealed] on or before July 1, 2007, shall serve as the initial subcommittee and the members shall serve until the term of the most recent appointee expires. The terms of every other member of the commission shall be extended to coincide with the expiration of the term of the most recent appointee. At the expiration of the terms, the subcommittee as constituted pursuant to this subsection (b) shall cease to exist, and the board shall appoint a new subcommittee of board members to focus on issues relating to home improvement contractors.

(c) The members of the subcommittee shall receive the same amount of compensation and reimbursement as received by board members for each day actually spent in the performance of their official duties.

(d) All issues concerning home improvement contractors shall be heard by the subcommittee, which shall, pursuant to subsection (a), report its findings and recommendations to the board for final disposition and action by the board concerning those findings and recommendations.



§ 62-6-521 - Additional subcommittees.

(a) In addition to the appointment of a subcommittee established pursuant to § 62-6-520, the board shall appoint two (2) additional subcommittees in accordance with the following:

(1) A subcommittee of board members whose focus shall be related to issues concerning home builders; and

(2) A subcommittee of board members whose focus shall be related to general contractor issues dealing with commercial construction, including electrical, mechanical, plumbing and heating, ventilation and air conditioning.

(b) Each subcommittee shall act as an advisory committee concerning their respective areas pursuant to subsection (a) and shall report its findings and recommendations concerning licensure and disciplinary actions and other substantive issues to the board; provided, that all final decisions concerning those actions shall be decided by the board.

(c) The members of the subcommittee shall receive the same amount of compensation and reimbursement as they would receive for performing their duties as board members for each day actually spent in the performance of their official duties.






Part 6 - Residential Roofing Services

§ 62-6-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agent" means any officer, director, owner, employee, contractor or any other person authorized to act on behalf of a residential roofing services provider;

(2) "Contract" means a contract in this state between a person and a residential roofing services provider for the provision of goods or services related to the repair or replacement of a roof system the costs of which the residential roofing services provider represents are to be paid, or are likely to be paid, in whole or in part, from the proceeds of a property and casualty insurance policy;

(3) "Emergency repairs" means goods or services provided for the purpose of making urgent and necessary repairs to the roof system of residential real estate if, without such repairs, damage to the residential real estate would occur;

(4) "Person" means an individual or entity;

(5) "Residential real estate" means a new or existing building constructed for habitation by one to four (1-4) families, and includes the building's garage, even if the garage is detached from such building;

(6) "Residential roofing services provider":

(A) Means a person in the business of contracting or offering to contract with owners of residential real estate to repair or replace roof systems, or the agent of such person; and

(B) Does not mean a person engaged in the demolition of a structure or cleanup of construction waste and debris that contains roofing material; and

(7) "Roof system" means a roof covering, roof sheathing, roof weatherproofing, roof framing, roof ventilation system, or insulation for residential real estate.



§ 62-6-602 - Cancellation of contract if claim or contract not covered loss under insurance policy.

(a) If a person enters into a contract and the person has received written notice from the person's insurer that all or any part of the claim or contract is not a covered loss under an insurance policy, then the person may cancel the contract as provided in subsection (b).

(b) To cancel a contract, a person shall:

(1) Provide a written notice of cancellation to the residential roofing services provider prior to midnight on the third business day after receipt of a written notice of no or partial coverage from the insurer; and

(2) Mail or deliver the written notice of cancellation to the residential roofing services provider at the business address, facsimile number, or electronic mail address provided by the residential roofing services provider pursuant to § 62-6-603.

(c) A written notice of cancellation:

(1) Need not contain particular language provided that it is signed and dated by the person and indicates, by any form of written expression, the intent of the person not to be bound by the contract; and

(2) Shall be effective upon receipt by the residential roofing services provider. However, if the person:

(A) Mails the written notice of cancellation, postage prepaid and properly addressed to the residential roofing services provider, then the cancellation is effective upon the date of the postmark; or

(B) Delivers the written notice through electronic transmission properly addressed to the facsimile number or electronic mail address of the residential roofing services provider, then the cancellation is effective upon the time the person transmits the notice.



§ 62-6-603 - Required written statement from residential roofing service provider.

Prior to entering into a contract, a residential roofing services provider shall, in writing, furnish a person with:

(1) The residential roofing services provider's:

(A) Business mailing address for cancellation purposes;

(B) Telephone number;

(C) License or registration number of any contractor, home improvement contractor, or public adjuster license or registration held in this or any other state; and

(D) Electronic mail address or facsimile number for cancellation purposes, if available;

(2) A detailed description of all damage or repairs to be claimed or covered by the contract and the location of such damage;

(3) A written statement in boldface type of a minimum size of ten (10) points, containing language substantially similar to the following:

You may cancel this contract at any time before midnight on the third business day after you have received written notification from your insurer that all or any part of the claim or contract is not a covered loss under your insurance policy. This right to cancel is in addition to any other rights of cancellation which may be found in state or federal law or regulation. See the attached notice of cancellation form for an explanation of this right.

; and

(4) A form in duplicate, captioned "NOTICE OF CANCELLATION", attached in an easily detachable manner to the contract, that contains in boldface type of a minimum size of ten (10) points the following statement or language substantially similar:

NOTICE OF CANCELLATION

If you are notified by your insurer that all or any part of the claim or contract is not a covered loss under your insurance policy, you may cancel the contract by mailing or delivering a signed and dated copy of this cancellation notice or any other signed and dated written notice to _________________ (name of residential roofing services provider) at _________________ (business mailing address) or _________________ (if available, facsimile number or electronic mail address of residential roofing services provider) at any time prior to midnight on the third business day after you have received such notice from your insurer. If you cancel, any payments made by you under the contract, except those for emergency repairs already performed by the residential roofing services provider, will be returned to you within ten (10) business days following receipt by the residential roofing services provider of your cancellation notice.

I HEREBY CANCEL THIS TRANSACTION.

_________________ (date)

_________________ (person's signature).



§ 62-6-604 - Payments and deposits -- Emergency repairs.

(a) No residential roofing services provider shall require any payments from a person pursuant to a contract until the person has received written notice from the insurer that the contract or claim is fully covered or the three-day cancellation period required pursuant to this part has expired.

(b) Within ten (10) business days after a person cancels a contract in accordance with this part, the residential roofing services provider shall tender to the:

(1) Payor any payments, partial payments, or deposits made to the residential roofing services provider except those made pursuant to subsection (c); and

(2) Person any note or other evidence of the person's indebtedness to the residential roofing services provider except indebtedness incurred pursuant to subsection (c).

(c) (1) Notwithstanding subsection (a), if the residential roofing services provider has made any emergency repairs, acknowledged by the contracting person in writing to be necessary to prevent damage to the residential real estate, then the residential roofing services provider shall be entitled to collect the amount due from the person for the emergency repairs at the time the repairs are rendered. Any provision in a contract that requires the payment of any fee for any good or service except those provided in relation to emergency repairs shall not be enforceable against any person who has canceled a contract in accordance with this part.

(2) No residential roofing services provider shall misrepresent that emergency repairs are necessary to prevent damage to the residential real estate owned or possessed by such person.



§ 62-6-605 - Licensure of residential roofing services providers as public adjusters.

No residential roofing services provider shall act or hold out as being a public adjuster, as defined in § 56-6-902, unless licensed as a public adjuster in accordance with title 56, chapter 6, part 9.



§ 62-6-606 - Violations.

A violation of this part is an unfair or deceptive act or practice affecting the conduct of trade or commerce under the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18, part 1; and, as such, the private right of action remedy under the Tennessee Consumer Protection Act of 1977 shall be available to any person who suffers an ascertainable loss of money or property, real, personal or mixed, or any other article, commodity or thing of value wherever situated as a result of the violation.









Chapter 7 - Hotels and Places of Public Accommodation

§ 62-7-101 - Rates to be posted.

(a) The person in charge of and conducting any hotel shall post in a conspicuous place in each room of the hotel a card or sign plainly stating the price per day of each room and, in case the hotel is conducted on the American plan, the rate charged for meals. The cards or signs shall be dated as of the day on which they are posted.

(b) (1) This subsection (b) applies to hotels, motels and other places of public accommodations as defined by § 62-7-107 and referred to in this subsection (b) as "hotels."

(2) No person shall display or cause to be displayed any sign on the premises that includes, in dollars and cents, a statement of the rates charged at a hotel, unless twenty-five percent (25%) of all rooms in that facility are available at the quoted or advertised rate at all times the sign is posted.

(c) A violation of this section is a Class C misdemeanor.



§ 62-7-102 - Penalties.

Any person who violates § 62-7-101 or who charges any guest a rate in excess of the posted rates commits a Class C misdemeanor.



§ 62-7-103 - Safekeeping of valuables -- Liability for loss.

When the proprietor of any hotel or inn provides a safe in the office in the hotel or inn or other convenient place for the safekeeping of any money, jewels or ornaments belonging to the guests of the hotel or inn or for any samples of merchandise of any kind carried by drummers or commercial travelers and notifies the guests of the hotel or inn by posting a notice that states the fact that in the safe or other convenient place money, jewels, ornaments or samples may be deposited in the rooms occupied by the guests, in a conspicuous manner, and if the guests neglect to deposit the money, jewels, ornaments or samples of merchandise in the safe or other convenient place, the proprietor is not liable for any loss of the money, jewels, ornaments or samples of merchandise sustained by the guest, by theft, or otherwise.



§ 62-7-104 - Restriction on liability for losses from safe.

The liability of the hotel or inn keeper for the safekeeping in the safe or other convenient place as provided in § 62-7-103 shall be limited to an amount not exceeding three hundred dollars ($300), unless a written contract is entered into providing a greater liability between the guest and the proprietor of the hotel or inn. The notice required to be posted by the proprietor of the hotel or inn in a conspicuous manner in the rooms occupied by the guests shall contain a recitation of the limitation of liability as provided in this section and the provision of greater liability being dependent upon a written contract between the proprietor and the guest.



§ 62-7-105 - Checkroom -- Liability for loss.

When the proprietor of any hotel or inn provides a checkroom or other convenient storage place in the hotel or inn building for the checking, storage and safekeeping of the personal baggage, other than money, jewels, ornaments and samples of merchandise carried by drummers or commercial travelers, or their guests, or those intending to become guests, and notifies the guests of the checkroom or other convenient storage place by posting a notice in its lobby or office in a conspicuous manner that the checkroom or other storage place has been provided, should any guest or person intending to become a guest neglect to deposit any such personal baggage other than money, jewels, ornaments or samples provided for in §§ 62-7-103 and 62-7-104 in the checkroom or storage place and leave the baggage in any other place than a room assigned to the guests, then the proprietor is not liable for the loss or theft of the baggage, unless the baggage was stolen by some employee of the hotel or inn; provided, that the hotel proprietor makes no extra charge for storing or checking property.



§ 62-7-106 - Restrictions on liability for losses from checkroom.

The liability of the hotel or innkeeper for personal baggage, as defined in § 62-7-105, shall be limited under all circumstances and conditions to an amount not exceeding one hundred fifty dollars ($150), unless a written contract is entered into involving a greater liability between the proprietor of a hotel or inn and the guest, which limitation of liability and requirement of written contract for greater liability shall be contained in the notice required to be posted by the proprietor of the hotel or inn in a conspicuous manner in the lobby or office of the hotel or inn.



§ 62-7-107 - Fraud in obtaining accommodations or restaurant services -- Penalties.

(a) As used in this section, unless the context otherwise requires:

(1) "Accommodations" means lodging, services, goods, credit or valuable articles procured at a public establishment with lodging or under the pretense of having lodging, after having reasonable notice of the charges for same;

(2) "Public establishment" means any food service establishment as defined in § 68-14-302 and also means any establishment that in the usual course of business offers overnight lodging to the general public on a day-to-day basis and also includes incidental businesses located and operated on the premises of the establishment primarily for the convenience of patrons of the establishment; and

(3) "Restaurant services" means any services provided by a food service establishment as defined in § 68-14-302.

(b) It is prima facie evidence of intent to defraud for any person to procure accommodations or restaurant services by false pretense or through show or pretense of baggage, key or other property under the false pretense of being registered at a public establishment, for any person to have procured accommodations or restaurant services and thereafter to abscond or surreptitiously remove or attempt to remove baggage or property without paying or offering to pay for the accommodations or for any person to receive restaurant services and thereafter to abscond or surreptitiously leave the premises without paying or offering to pay for the restaurant services.

(c) Any person who pays for accommodations or restaurant services by check, draft or order for the payment of money shall be subject to §§ 39-14-121 and 39-14-122.

(d) Any person who pays for accommodations or restaurant services by credit card shall be subject to §§ 39-14-118 and 39-14-119.

(e) Accommodations or restaurant services paid for by check, draft, order or credit card at the time of registering at a public establishment, or subsequent to registering, up to and including the time of checking out of the public establishment shall, for all purposes, be considered as having been received simultaneously with the time the payment is made or instrument is passed.

(f) Any person who, with intent to defraud, procures accommodations or restaurant services in any public establishment commits a Class C misdemeanor if the total amount procured is two hundred dollars ($200) or less. If the amount procured is more than two hundred dollars ($200), the person commits a Class E felony.



§ 62-7-108 - Sale of guests' baggage by hotels.

At any time after thirty (30) days after the person incurring such debt or obligation has left the hotel, inn or boardinghouse and the debt or obligation is still due and unpaid, the owner or proprietor of the hotel, inn or boardinghouse may sell at public auction, for cash, at the hotel or boardinghouse office, any or all baggage or property left at the hotel, inn or boardinghouse necessary to satisfy the debt or obligation, without any process of law or equity; provided, that the sale shall be advertised by written or printed posters for at least ten (10) days before the sale.



§ 62-7-109 - Right of owners to exclude persons from public places.

(a) The rule of the common law giving a right of action to any person excluded from any hotel, public means of transportation or place of amusement is abrogated.

(b) No keeper of any hotel or public house, or carrier of passengers for hire, except railways, street, interurban and commercial, or conductors, drivers or employees of the carrier or keeper, shall be bound or under any obligation to entertain, carry or admit any person whom the keeper, carrier, conductor, driver or their employees shall, for any reason whatever, choose not to entertain, carry or admit to their house, hotel, vehicle, means of transportation or place of amusement. Nor shall any right exist in favor of the person so refused admission.

(c) The right of keepers of hotels and public houses, carriers of passengers and keepers of places of amusement and their employees to control the access and admission or exclusion of persons to or from their public houses, means of transportation and places of amusement is to be as complete as that of any private person over the private person's private house, vehicle, private theater or places of amusement for the private person's family.



§ 62-7-110 - Penalty for riotous conduct.

A right of action is given to any keeper of any hotel, inn, theater, public house, common carrier or restaurant against any person guilty of turbulent or riotous conduct within or about the hotel, inn, theater, public house, common carrier or restaurant, and any person found guilty of so doing commits a Class C misdemeanor. The owner or persons so offended against may sue in the owner's or offended person's own name for the turbulent or riotous conduct.



§ 62-7-111 - Discrimination because of method of transportation prohibited.

(a) It is unlawful for owners, proprietors, lessees, keepers, agents, employees or servants of any theaters, shows, parks, places of public resort for observation of scenery or amusement of any kind whatever, where a fee or toll is charged for admission into those places or premises, to refuse admission to any person on account of the fact that the person travels to and from the parks or places over a particular route, or in the vehicles, or other means of conveyance of any person rather than another. It is the duty of all owners, proprietors, lessees, or keepers of the public places to admit all well behaved persons upon equal terms, without regard to the particular route or means of conveyance.

(b) All places kept open for the public and at which a fee or toll is charged, either at that place or for traveling over any route or railway, where the place is the inducement to such travel, shall be conclusively taken to fall within this section.

(c) For each violation of this section, the proprietor, owner or lessee of the place or grounds, together with the keeper of gates or doors, shall forfeit no less than five dollars ($5.00) nor more than fifty dollars ($50.00), to be recovered by action of debt before any general sessions judge, at the suit of the individual who may be denied admission or at the suit of the person owning the vehicle or other mode of conveyance in which the person denied admission may have traveled to the place or ground. The owner, proprietor, lessee or keeper is also liable for all damage done to the business of the person who may be so discriminated against and may be restrained by injunction from continuing the discrimination.

(d) This section shall be liberally construed so as to prevent evasions and subterfuges.



§ 62-7-112 - Dog guide to be admitted -- Penalties.

(a) (1) No proprietor, employee or other person in charge of any place of public accommodation, amusement or recreation, including, but not limited to, any inn, hotel, restaurant, eating house, barber shop, billiard parlor, store, public conveyance on land or water, theater, motion picture house, public educational institution or elevator, shall refuse to permit a blind, physically disabled or deaf or hard of hearing person to enter the place or to make use of the accommodations provided when the accommodations are available, for the reason that the blind, physically disabled or deaf or hard of hearing person is being led or accompanied by a dog guide. A dog guide shall be under the control of its handler. A place of public accommodation shall not require documentation, such as proof that the animal has been certified, trained or licensed as a dog guide.

(2) (A) No proprietor, employee or other person in charge of any place of public accommodation, amusement or recreation, including, but not limited to, any inn, hotel, restaurant, eating house, barber shop, billiard parlor, store, public conveyance on land or water, theater, motion picture house, public educational institution or elevator, shall refuse to permit a dog guide trainer to enter such place or to make use of the accommodations provided in those places, when the accommodations are available, for the reason that the dog guide trainer is being led or accompanied by a dog guide in training; provided, that the dog guide in training, when led or accompanied by a dog guide trainer, is wearing a harness and is held on a leash by the dog guide trainer or, when led or accompanied by a dog guide trainer, is held on a leash by the dog guide trainer; and provided, further, that the dog guide trainer shall first have presented for inspection credentials issued by an accredited school for training dog guides.

(B) (i) For purposes of this section, "dog guide in training" includes dogs being raised for an accredited school for training dog guides; provided, however, that a dog being raised for that purpose is:

(a) Being held on a leash and is under the control of its raiser or trainer, who shall have available for inspection credentials from the accredited school for which the dog is being raised; and

(b) Wearing a collar, leash or other appropriate apparel or device that identifies the dog with the accredited school for which it is being raised.

(ii) "Dog guide in training" also includes the socialization process that occurs with the dog's trainer or raiser prior to the dog's advanced training; provided, that the socialization process is under the authorization of an accredited school.

(3) A place of public accommodation may ask a person to remove a dog guide or dog guide in training from the premises if:

(A) The dog guide or dog guide in training is out of control and its handler does not take effective action to control it; or

(B) The dog guide or dog guide in training is not housebroken.

(b) A violation of this section is a Class C misdemeanor.






Chapter 8 - Ironworks

§ 62-8-101 - Benefiting statutes continued.

All statutes for the benefit of ironworks or the persons owning ironworks remain unless changed, altered or affected by the express provisions of this chapter.



§ 62-8-102 - Obstruction of private roads.

Any person obstructing the roads necessarily used by the owners of ironworks for the purpose of hauling coal, ore, wood, metal or other material is liable in the same manner the person would be for obstructing the public roads of the state.



§ 62-8-103 - Taxation of lands.

All lands granted by this state to individuals and corporations for the encouragement of the building of ironworks are liable and subject to taxation as other lands.






Chapter 9 - Scrap Metal Dealers

§ 62-9-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of commerce and insurance or the commissioner's designee or, in the event of the commissioner's or designee's absence or vacancy in the office of the commissioner, the deputy commissioner;

(2) "Department" means the department of commerce and insurance;

(3) "Licensed HVAC contractor" means a person holding a license from the state board for licensing contractors with a CMC, MC, CMC-C, or MC-C classification;

(4) "Scrap metal" means any ferrous or nonferrous metal that is no longer used for its original purpose and is capable of being processed for reuse by a metal recycling facility, including, but not limited to, iron, brass, wire, cable, copper, bronze, aluminum, platinum, lead, solder, steel, stainless steel, catalytic converters or other similar obsolete ferrous or nonferrous metals, but shall not include recyclable aluminum cans; and

(5) "Scrap metal dealer" means a person who buys, exchanges or deals in scrap metal or an employee or agent of that dealer who has the express or implied authority to buy, exchange or deal in scrap metal on behalf of the dealer.



§ 62-9-102 - Scrap metal dealer and location registration -- Declaration by registrant whether ever convicted of violations or offenses involving scrap metal -- Prohibition against registering for period of time after conviction -- Expiration.

(a) No scrap metal dealer shall purchase, deal, or otherwise engage in the scrap metal business unless the dealer and any location used by the dealer to purchase, deal or otherwise engage in the scrap metal business is registered with the department. All registrations under this chapter shall expire two (2) years from the date of the registration or the renewal of the registration. The commissioner may promulgate and adopt rules and regulations that are reasonably necessary to carry out this chapter. The commissioner shall establish registration and renewal fees that are adequate to cover the administrative costs associated with the registration program.

(b) Included on each registration and renewal form shall be a section in which the registrant must declare, under penalty of perjury pursuant to § 39-16-702(a)(3), whether the registrant has ever been convicted of a violation of this chapter or convicted of the criminal offense of theft, burglary or vandalism, where the offense involves scrap metal.

(c) An applicant who has been convicted of a violation of this chapter or has a conviction for the criminal offense of theft, burglary or vandalism, where the offense involves scrap metal, shall be prohibited from registering under this chapter for five (5) years from the date of conviction.

(d) Notwithstanding any law to the contrary, a registration issued pursuant to this chapter shall not expire immediately upon the death of the registrant. Such registration shall continue to be effective for the locations designated in such registration for a period of at least sixty (60) days; provided, that such sixty-day period may be extended by the commissioner for good cause.

(e) Notwithstanding any law to the contrary, a registration issued pursuant to this chapter shall expire upon notification to the department by the location registered with the department that the registrant is no longer an employee or agent of the location.



§ 62-9-103 - Copying and recording required identification of sellers of scrap metal -- Scrap metal transaction record requirements -- Alternative forms of identification.

(a) Except as provided in subdivision (b)(2), no scrap metal dealer may purchase or otherwise acquire scrap metal from a person unless that person presents a state or federally issued photo identification card that appears valid on its face to the dealer and provides a thumbprint as provided in § 62-9-104.

(b) (1) If a valid state or federally issued photo identification card is presented, the scrap metal dealer shall record the name, sex, height, date of birth, residence address and the photo identification card number of the person selling the scrap metal, photocopy the photo identification card presented and maintain this information as part of the transaction record. The scrap metal dealer shall also record the license plate number and make and model of the motor vehicle the seller is driving. If the vehicle is a commercial vehicle, the buyer shall record the name of the business owning or leasing the vehicle.

(2) If the person presenting the scrap metal for sale does not have a state or federally issued photo identification card, the dealer shall require the seller to present some form of state or federally issued identification, photograph the person and record the information contained on the identification card prior to the transaction being made. Even if a photograph of the seller is taken, the dealer is prohibited from making the transaction if the seller does not have, or refuses to present, the required identification.



§ 62-9-104 - Taking of thumbprint impression -- Scrap metal transaction records -- Due diligence -- Payment procedures -- Vouchers -- Dealer fees for administrative costs -- Age restriction on sellers.

(a) Upon copying and recording the photo or other required identification and the information contained on the identification of the person proposing to sell scrap metal as required in § 62-9-103, the dealer shall also require the person to provide a right thumbprint impression. However, if taking the right thumbprint is not possible, the dealer shall take a fingerprint from the left thumb or another finger and shall identify on the transaction sheet which finger has been used. A thumb or fingerprint taken pursuant to this subsection (a) must be clear and complete and contain no smears or smudges. A thumb or fingerprint taken pursuant to this subsection (a) shall be maintained by the dealer for a period of three (3) years from the date of the scrap metal sale.

(b) (1) Before purchasing scrap metal from a person, the dealer shall conduct a reasonably diligent inquiry, based upon the seller, type and quantity of metal offered for sale and other circumstances surrounding the transaction, to determine whether the person selling or delivering the scrap metal has a legal right to do so and whether a lawful transaction may be made. If the person presents a bill of sale, receipt or other document indicating that the person is in lawful possession of the scrap metal or it was otherwise lawfully acquired, the dealer shall photocopy the document and maintain it with the transaction information otherwise required by this section.

(2) In addition to identifying information required to be maintained by a dealer pursuant to § 62-9-103, the dealer shall also maintain transaction records of each purchase by date of purchase, name of seller, the amount paid for the scrap metal and the weight of each kind of scrap metal. A detailed description of the metal being purchased shall also be maintained using the uniform terminology developed by the department. The entries shall be made in chronological order of sale from day to day, as the business is transacted.

(c) (1) Except as provided in subdivision (c)(2), if it appears that the person is in lawful possession of the scrap metal and buying or otherwise receiving the metal from the seller would not violate this chapter, payment may take place by any method, on site, and at the time of the transaction.

(2) If the person is offering for sale scrap metal that, in whole or in part, consists of copper or an unattached catalytic converter, the transaction must occur in accordance with this subdivision (c)(2).

(A) (i) If the person selling scrap metal specified in this subdivision (c)(2) is selling as an agent or employee of a business, payment for the metal shall be made only by check or money order, mailed to the business address of the business for whom the employee or agent is employed, and the payee on the check shall be the name of the business.

(ii) Notwithstanding subdivision (c)(2)(A)(i), a business that sells the type of scrap metal specified in this subdivision (c)(2) on a regular or frequent basis may annually preregister with a scrap metal dealer a list of employees who are authorized to sell on behalf of the business. A scrap metal dealer may pay an authorized, preregistered employee by any method, on site, and at the time of the transaction.

(B) If the person selling scrap metal specified in this subdivision (c)(2) is not an employee or agent of a business, payment for the scrap metal shall be by check, money order or voucher, at the option of the seller.

(i) (a) If the seller elects payment by check or money order, it shall be mailed to the physical address provided on the driver license the seller used for identification. If the seller did not produce a driver license with a physical address on it, payment shall be by voucher.

(b) If a voucher is not redeemed by an authorized person within six (6) months of the date of the transaction, the voucher expires and may no longer be honored by the dealer after the expiration date. The dealer shall have one (1) year from the date of the voucher's expiration to transmit the transaction amount to the department for use in the administration of this chapter. Unredeemed voucher funds may be transmitted to the department in the same manner as dealer registration and renewal fees.

(ii) If the seller elects payment by voucher, or if payment must be by voucher, the dealer shall give the seller a voucher for the amount of metal purchased. The voucher shall include the same information required under subdivision (b)(2) and the date on which the voucher can be redeemed. The voucher may only be redeemed by the person whose name appears on the voucher as the seller or by the person's heirs or legal representative. No voucher may be redeemed by the voucher holder or the holder's heirs or legal representative sooner than five (5) days from the date of the scrap metal transaction.

(3) The department shall, by rule, establish a reasonable fee a dealer may charge the person selling the scrap metal for the dealer's administrative costs of processing and issuing any check required by this part. The fee may vary according to the dollar value of the purchase or the weight of the purchase, but shall, in no event, exceed five dollars ($5.00) per check.

(4) No dealer shall purchase or receive, or otherwise acquire, any scrap metal from a person under eighteen (18) years of age, whether the metal is acquired directly from, through or by the aid of the minor.



§ 62-9-105 - Maintenance of scrap metal transaction records -- Inspection of scrap metals and records by law enforcement or commissioner -- Search warrant.

(a) As used in this section, "scrap metal transaction record" includes the information required to be obtained by §§ 62-9-103(b) and 62-9-104(b)(2).

(b) A dealer shall be required to maintain each scrap metal transaction record for a period of three (3) years following the transaction.

(c) (1) During the usual and customary business hours of a scrap metal dealer, a law enforcement officer or the commissioner shall have the right to inspect, without a warrant or subpoena, either of the following:

(A) Any purchased scrap metals in the possession of the dealer; and

(B) Any records required to be maintained by the dealer pursuant to this chapter.

(2) Notwithstanding subdivision (c)(1), a search warrant or judicial subpoena may be executed at any time for inspection of the items set out in subdivision (c)(1).

(3) All records required to be made available pursuant to subdivision (c)(2) shall be maintained on the site where the transaction occurred for a period of three (3) years from the date of the transaction.



§ 62-9-106 - Offense to sell or for dealer to purchase certain types of scrap metal -- Exceptions -- Uniform scrap metal marking system -- Committee to develop marking system -- Violations -- Prosecution for other offenses.

(a) Except as provided in subsection (b), it is an offense to knowingly sell or attempt to sell to a scrap metal dealer or for a scrap metal dealer to knowingly purchase or attempt to purchase the following types of scrap metal:

(1) Scrap metal marked with the initials of an electric, telephone, cable or other public utility or an electric or telephone cooperative;

(2) Utility access covers;

(3) Street light poles and fixtures;

(4) Road and bridge guard rails;

(5) Highway or street signs;

(6) Water meter covers;

(7) Traffic directional and control signs;

(8) Traffic light signals;

(9) Any scrap metal visibly marked or painted with the name of a government entity, business, company or the name of the owner of the metal;

(10) Property owned by a telephone, cable, electric, water or other utility, an electric or telephone cooperative or a railroad, and marked or otherwise identified as such; and

(11) Unused and undamaged historical markers or grave markers and vases.

(b) It is an exception to application of this section that the person attempting to sell the scrap metal provides reasonable, written documentation that the seller is the owner of the scrap metal or is an employee, agent or other person authorized to sell the scrap metal on behalf of the owner. The dealer shall make a photo copy of any documentation provided pursuant to this subsection (b) and retain the copy as part of the transaction record.

(c) In order for this section to apply to items of scrap metal covered by subdivision (a)(9), the scrap metal must be marked or painted in accordance with a uniform scrap metal marking system to be devised by the department as part of its rules and regulations. In devising the marking system, the department may consult with, or request recommendations from, other state or local government departments or private companies that currently mark property. The commissioner of commerce and insurance may also appoint a committee to develop the uniform scrap metal marking system. If so appointed, the committee shall consist of at least five (5) members but no more than seven (7) members with at least one (1) member selected from each of the following groups: the scrap metal industry, the Tennessee Association of Chiefs of Police, the Tennessee Sheriffs' Association, the Home Builders Association of Tennessee, and a member of the public who is not engaged in law enforcement, the scrap metal industry or the home building industry.

(d) (1) (A) Any person selling or attempting to sell metal to a scrap metal dealer in violation of this section shall be guilty of a Class A misdemeanor unless the value of the metal, in its original and undamaged condition, in addition to any costs which are, or would be, incurred in repairing or in the attempt to recover any property damaged in the theft or removal of such metal, is in an aggregate amount which exceeds five hundred dollars ($500), in which case such person shall be guilty of a Class E felony and, upon conviction, shall be punished only by a fine of not more than five thousand dollars ($5,000).

(B) Any scrap metal dealer purchasing or attempting to purchase scrap metal in violation of this section shall be guilty of a Class A misdemeanor.

(2) Nothing in this section shall be construed to preclude a person violating this section from also being prosecuted for theft or any other applicable offense.



§ 62-9-107 - Offense of purchase by dealer of air conditioner evaporator coil or condenser for cash or for making payment at time of sale -- Sale only by certain agents, representatives or employees -- Required documentation -- Payment requirements -- Violation -- Prosecution for other offenses.

(a) It is an offense for a scrap metal dealer to pay cash to a person who presents an air conditioner evaporator coil or condenser, in whole or in part, for sale as scrap or for the dealer to make payment of any kind at the time of the transaction.

(b) Scrap metal described in subsection (a) may only be sold for scrap by an authorized agent, representative or employee of one of the following:

(1) A licensed HVAC contractor who acquired the evaporator coil or condenser in the performance of contracting as defined in § 62-6-102;

(2) In a jurisdiction exempt from the requirements of title 68, chapter 120, pursuant to § 68-120-101, a company meeting all local or municipal requirements to obtain a permit from that jurisdiction to repair, replace and install HVAC units containing copper evaporator coils or condensers;

(3) In a jurisdiction exempt from the requirements of title 68, chapter 120, pursuant to § 68-120-101, where the exempt jurisdiction does not require a permit to repair, replace and install HVAC units containing copper evaporator coils or condensers, a company holding a current business tax license, with a Class 4 classification, or a current sales tax identification number indicating the business as that of an HVAC installer or repairer; or

(4) In a jurisdiction not exempt from the requirements of title 68, chapter 120, a company holding a current business tax license, with a Class 4 classification, or a current sales tax identification number indicating the business as that of an HVAC installer or repairer.

(c) The person offering the air conditioner evaporator coil or condenser for sale as scrap shall have in the person's possession documentation that the company for whom it is being sold is a company described in subsection (b), and that the person selling the evaporator coil or condenser is an authorized agent, representative or employee of that company.

(d) Payment for scrap metal described in subsection (a) must be made by check or money order, mailed to the business address of the company for whom the metal is being sold and the name of the company must be the payee on the check.

(e) (1) A violation of this section is a Class A misdemeanor punishable by fine only.

(2) Nothing in this section shall be construed to preclude a person violating this section from also being prosecuted for any applicable criminal offense.



§ 62-9-108 - Offense of purchasing or possessing metal beer kegs -- Violation -- Prosecution for other offenses.

(a) No scrap metal dealer shall knowingly purchase or possess a metal beer keg, whether damaged or undamaged, or any reasonably recognizable part of a metal beer keg, on any premises that the dealer uses to buy, sell, store, shred, melt, cut or otherwise alter scrap metal.

(b) (1) A violation of this section is a Class A misdemeanor punishable by fine only.

(2) Nothing in this section shall be construed to preclude a person violating this section from also being prosecuted for any applicable criminal offense.



§ 62-9-109 - Offense of engaging in business of buying scrap metal without registration -- Other offenses -- Violations.

(a) It is an offense for a person to engage in the business of buying scrap metal without registering as a scrap metal dealer with the department or falsely registering with the department as a dealer.

(b) A person engaged in the business of buying scrap metal, as a registered scrap metal dealer or otherwise, commits an offense who knowingly:

(1) Purchases scrap metal:

(A) That was not property of the seller and the seller did not have the authorization to sell the metal; or

(B) That was unlawfully obtained by the seller; or

(2) Commits any other act in violation of this chapter.

(c) A violation of subsection (a) or (b) is a Class A misdemeanor, punishable only by fine, unless the value of the metal, in its original and undamaged condition, in addition to any costs which are, or would be, incurred in repairing or in the attempt to recover any property damaged in the theft or removal of such metal, is in an aggregate amount which exceeds five hundred dollars ($500). In such instance, such scrap metal dealer shall be guilty of a Class E felony and, upon conviction, shall be punished only by a fine of not more than five thousand dollars ($5,000).

(d) (1) It is an offense for a person to sell or attempt to sell scrap metal knowing that the metal is stolen, whether by the person selling or by some other person.

(2) A violation of subdivision (d)(1) shall be punished as theft and graded according to the value of the metal sold or attempted to be sold as provided in § 39-14-105.

(3) In determining the value of the metal sold or attempted to be sold for purposes of grading in subdivision (d)(2), the metal shall be valued in its original and undamaged condition, in addition to any costs which are, or would be, incurred in repairing or in the attempt to recover any property damaged in the theft or removal of such metal and not the amount by which the defendant sold or attempted to sell the metal.



§ 62-9-110 - Revocation of registration upon conviction of violations -- Denial of application or suspension, revocation, or refusal to issue or renew registration by commissioner -- Civil penalty.

(a) The scrap metal registration of a person convicted of a violation of this chapter, or the criminal offense of theft, burglary or vandalism if the offense involved scrap metal, shall be immediately revoked by operation of law upon conviction. A copy of the judgment of conviction shall be transmitted to the commissioner of commerce and insurance by the law enforcement agency responsible for the conviction.

(b) The commissioner may deny an application for registration or may suspend, revoke or refuse to issue or renew any registration issued under this chapter upon finding that the holder or applicant is guilty of any violation enumerated in § 62-9-114(a) or any rule properly promulgated by the commissioner. In addition to or in lieu of any other lawful disciplinary action under this section, the commissioner may assess a civil penalty of up to one thousand dollars ($1,000) for each violation. Each day of continued violation constitutes a separate violation.



§ 62-9-111 - Sales of donated scrap metal by governmental entities, regulated landfills and solid waste processing facilities -- Payment requirements -- Registration of governmental entities, regulated landfills, or solid waste processing facilities as scrap metal dealers.

(a) Nothing contained in this chapter shall be construed to prevent a governmental entity, regulated landfill or solid waste processing facility owner from selling any scrap metal donated to it or otherwise lawfully obtained by it without compensation.

(b) Payment for scrap metal sold by a governmental entity or regulated landfill owner shall be:

(1) Made by check or money order to the governmental entity or the owner of the landfill or solid waste processing facility;

(2) The check or money order shall be mailed to the business address of the governmental entity or the owner of the landfill or solid waste processing facility; and

(3) The payee on the check shall be in the name of the governmental entity or the owner of the landfill or solid waste processing facility.

(c) Nothing contained in this chapter shall be construed to prohibit a governmental entity, regulated landfill or solid waste processing facility owner from registering as a scrap metal dealer as provided in this chapter and coming within § 62-9-112.



§ 62-9-112 - Application of chapter to sales between registered scrap metal dealers.

This chapter shall not apply to scrap metal transactions that take place between a scrap metal dealer registered pursuant to this chapter and another registered dealer; provided, that the scrap metal is lawfully obtained by the seller and, at the time of the transaction, may lawfully be sold for scrap. The terms of sale between two (2) registered dealers shall be determined by the parties.



§ 62-9-113 - Emergency rules -- Committee for development of uniform terminology.

(a) The department is authorized to promulgate emergency rules to implement this chapter.

(b) As part of the rules promulgated pursuant to this section, the commissioner of commerce and insurance shall develop uniform terminology to describe the types of metal most commonly sold as scrap. The commissioner may appoint a committee to develop the uniform terminology. The committee shall consist of at least five (5) members but no more than seven (7) members with at least one (1) member selected from each of the following groups: the scrap metal industry, the Tennessee Association of Chiefs of Police, the Tennessee Sheriffs' Association, the Home Builders Association of Tennessee and a member of the public who is not engaged in law enforcement, the scrap metal industry or the home building industry. The purpose of uniform terminology is to increase the chances of locating and recovering stolen scrap metal by enabling law enforcement officials to describe the stolen metal in their theft report in the same terms as the scrap metal industry uses to describe the same metal when it is brought in for sale.

(c) [Deleted by 2013 amendment, effective July 1, 2013.]



§ 62-9-114 - Investigation of unregistered activity.

(a) The commissioner is authorized to investigate, and shall investigate upon the verified complaint in writing of any person, a scrap metal dealer for an alleged violation of an unregistered activity pursuant to § 62-9-102, purchase restrictions pursuant to §§ 62-9-106 and 62-9-107 or payment restrictions pursuant to §§ 62-9-104(c) and 62-9-107(d); provided, that a written complaint shall require evidence, documentary or otherwise, presented in connection with the written complaint, that makes out a prima facie case of a violation of unregistered activity, or purchase restrictions, or payment restrictions as determined by the commissioner.

(b) If, after investigation, the commissioner finds a scrap metal dealer to be in violation of any of the statutes enumerated in subsection (a), then the commissioner shall notify the dealer in writing of the dealer's right to a hearing prior to imposing any sanction permitted under this chapter. If the dealer fails to notify the commissioner in writing within ten (10) days from the date of the commissioner's notice that the dealer seeks a hearing, then such hearing shall be waived and the commissioner may impose upon the dealer any sanction or discipline permitted by this chapter. All hearings conducted pursuant to this subsection (b) shall be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) In the event the matter contained in the complaint has been filed or made a part of a case pending in any court in this state, the commissioner may withhold its investigation or decision until the court action has been concluded.






Chapter 10 - Laundries

§ 62-10-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commercial laundry" means any place where laundry work is done for more than ten (10) persons belonging to different families, whether the laundry is operated by hand or power, except hotels in which laundries are maintained for doing the laundry work of guests of the hotel only;

(2) "Laundry plant" means any place where commercial laundry is done;

(3) "Laundry wagon" means any vehicle in which laundry is collected or delivered to or by a commercial laundry; and

(4) "Person" includes persons, firms and corporations.



§ 62-10-102 - Marking of plants.

Every laundry plant shall be plainly marked with a sign posted upon the building bearing the name of the laundry, if operated under a corporate or trade name, or the name of the proprietor.



§ 62-10-103 - Water heating facilities.

Every commercial laundry shall be equipped with facilities for heating water to a temperature of at least one hundred ninety degrees Fahrenheit (190 degrees F.).



§ 62-10-104 - Treatment of hospital laundry.

No laundry received from any hospital for contagious diseases shall be mingled with other laundry until it has been treated with live steam or water heated to a temperature of at least one hundred ninety degrees Fahrenheit (190 degrees F.) for a period of thirty (30) minutes.



§ 62-10-105 - Marking of wagons.

Every laundry wagon shall be plainly marked with letters at least three inches (3'') high, showing the name of the laundry in the business of which the laundry wagon is operated, the marking or lettering to be painted on the vehicle or attached to the laundry wagon or affixed on the laundry wagon in a permanent manner.



§ 62-10-106 - Acceptance of laundry only from marked wagons.

No commercial laundry shall accept, directly or indirectly, any laundry from any vehicle operated in the collection of laundry except from a laundry wagon as defined in this chapter. This shall not be construed as preventing any individual from delivering the individual's laundry or the laundry of a member of the individual's household to the laundry plant.



§ 62-10-107 - Ticket or card with laundry delivered.

No commercial laundry shall deliver any laundry unless there is delivered with the laundry a ticket or card showing the name of the laundry plant at which the laundering was done.



§ 62-10-108 - Penalty.

A violation of this chapter is a Class C misdemeanor.






Chapter 11 - Locksmith Licensing Act of 2006

§ 62-11-101 - Short title.

This chapter shall be known and may be cited as the "Locksmith Licensing Act of 2006."



§ 62-11-102 - Purpose of chapter.

The purpose of this chapter is to provide uniform procedures and qualifications throughout this state for licensing and regulation of locksmiths, to protect the public of this state by prohibiting the unauthorized use of lock picking, safe opening and car opening tools by making it illegal for persons convicted of certain crimes to obtain or possess such tools, and to protect the safety and security of persons and property by assuring that individuals or companies offering locksmithing services to the general public are competent in locksmithing services and are trained in applicable regulations and laws, such as the Americans With Disabilities Act, building codes and life safety codes.



§ 62-11-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Car opening tool" means any tool that is designed by the manufacturer of the tool, or intended by the user, to be used to open any vehicle by means other than that intended by the manufacturer of the vehicle;

(2) "Change key" means a key planed and cut to operate a specific lock or a group of specific locks that all have the same combination of tumblers, pins or wafers;

(3) "Code book or computer code software" means a compilation, in any form, of key codes;

(4) "Commissioner" means commissioner of commerce and insurance;

(5) "Emergency service vehicle" means a vehicle used for police, fire, or emergency medical services or to assist a person from getting in and out of a vehicle;

(6) "Key machine" means any device that is designed to copy or reproduce keys or is designed to make original keys;

(7) "Lock" means any device whose primary function is to prevent or limit movement of one (1) object in relation to another object and requires a tool, device or special knowledge to activate or deactivate;

(8) "Lock picking tool" means any tool or combination of tools that is designed by the manufacturer of the tool, or intended by the user, to be used to open a lock by means other than that intended by the manufacturer of the lock to be the normal operation of the lock;

(9) "Locksmith" means any natural person who provides locksmithing services for any type of compensation;

(10) "Locksmithing services" means:

(A) Repairing, rebuilding, repinning, recombinating, servicing, adjusting or installing any lock, safe or vault; or

(B) Operating a lock, safe or vault by means other than those intended by the manufacturer of the lock, safe or vault;

(11) "Manipulation key" means any key other than a change key or master key that can be variably positioned or manipulated in a keyway to operate a lock. For purposes of this chapter, "manipulation key" shall also include wiggle keys;

(12) "Master key" means a key planed and cut to operate all locks in a series or group of locks, each lock having its own change key and each lock constructed as an act of the series or group for operation with the master key. For purposes of this chapter, submaster keys, grand master keys, great grand master keys, emergency keys, maid's master keys, over-riding keys or any other similar keys shall be considered as master keys;

(13) "Registered locksmith apprentice" means any natural person who is providing locksmithing services as an employee, contractor or agent, with or without compensation, under the supervision of a licensed locksmith with any sole proprietorship, partnership, association or corporation providing locksmithing services;

(14) "Safe opening tool" means any tool that is designed by the manufacturer of the tool, or intended by the user, to be used to open a safe, strongbox, safe deposit box, vault or similar object by means other than that which is intended by the manufacturer of the safe, strongbox, safe deposit box, vault or similar object for normal opening; and

(15) "Try-out key" means a manipulation key that may or may not be one (1) of a set of similar keys, used for a specific series, keyway or brand of lock.



§ 62-11-104 - Registration or licensing requirement -- Identification requirement -- Broad construction -- Financial institutions.

(a) (1) No partnership, association, company, or corporation shall engage in, or hold itself out as engaging in, the business of locksmithing in this state without first registering as a locksmith business in accordance with this chapter. No person, partnership, association, corporation, or local or state governmental employee shall engage in, or hold themselves out as engaging in, the business of locksmithing in this state without first registering or licensing any employee, agents, or contractors operating as locksmith apprentices or locksmiths in accordance with this chapter; provided, however, that employees of state higher education institutions may provide locksmithing services at facilities operated by the board of trustees of the University of Tennessee or the state board of regents in accordance with Chapter 54 of the Public Acts of 2011.

(2) When a person, partnership, association, corporation or local or state governmental employee files an application for licensure or for renewal, such person or entity shall provide a permanent fixed business location for such license.

(b) Persons who are not licensed under this chapter shall not provide any locksmithing services in violation of this chapter or any rule adopted pursuant to this chapter. No person or business who is not licensed under this chapter shall use the designation "locksmith," "locksmith apprentice" or "locksmith company," a designation which compounds, modifies or qualifies the words "locksmith," "locksmith apprentice" or "locksmith company" or which gives or is designed to give the impression that the person or business using such designation is a locksmith, locksmith apprentice or locksmith company.

(c) No locksmith may participate in a joint venture to provide equipment or services that require licensing under this chapter, unless all parties to the joint venture are licensed in accordance with this chapter.

(d) No locksmith may subcontract the provision of equipment or services requiring a license under this chapter to any unlicensed person, firm, association or corporation, except as provided in § 62-11-105.

(e) No locksmith shall employ, hire, contract with or associate with any person who is required to be licensed or registered with the commissioner in accordance with this chapter, unless the employee, agent or contractor is properly licensed or registered with the commissioner in compliance with § 62-11-111 or § 62-11-112.

(f) No locksmith shall retain as a registered employee any person known not to be of good moral character.

(g) No person who is not licensed under this chapter shall possess, use, sell or offer to sell any code book, lock picking tool, manipulation key, try-out key, safe opening tool or car opening tool; provided, that the provisions of this subsection (g) restricting the possession or use of the items listed in this subsection (g) shall not apply to students involved in locksmithing training programs or courses, so long as those tools are not used by the students other than in accordance with the programs.

(h) No person shall sell, offer to sell or give to any person not licensed under this chapter any code book, lock picking tool, manipulation key, try-out key, safe opening tool or car opening tool.

(i) No person who is not licensed under this chapter shall design, make, manufacture or install any master key or any system of change keys and master keys.

(j) No locksmith shall open any vehicle or real property, whether or not a fee is charged, without first obtaining personal identification from the person requesting the service. The personal identification may include, but is not limited to, personal knowledge, a driver license or other photo identification, address, telephone number, reference from any reliable source or a description of specific or unusual items that may be found upon entry. The information shall be recorded on a work order or invoice and shall be made available to a law enforcement officer with a properly executed court order at any reasonable time during normal business hours.

(k) Notwithstanding any provision of law to the contrary, no locksmith licensed under this chapter shall be prohibited from providing locksmithing services because of the manner of construction or operation of the lock or because of the location of the lock or application of the lock, whether the lock is applied to any door, window, hatch, lid, gate or other opening in or on any safe, vault, building, vehicle, aircraft or boat. It is the intent of the general assembly that this subsection (k) shall be construed in their broadest possible sense; provided, however, that nothing in this section shall authorize a locksmith to provide services for any bank, savings and loan association or trust company without the consent of the bank, savings and loan association or trust company.

(l) All persons or entities licensed pursuant to this chapter shall provide the department of commerce and insurance with a permanent, fixed business location. The failure to provide such shall cause such persons or entities to be in violation of the Consumer Protection Act, compiled in title 47, chapter 18.

(m) On or after July 1, 2013, any partnership, association, company or corporation seeking initial licensure pursuant to this chapter shall be placed on a probationary licensure status pursuant to a probation period, the requirements of which shall be determined by the commissioner.



§ 62-11-105 - Exclusions from requirements of chapter -- Transferring locksmithing tools and supplies by sale or gift.

(a) The following persons, firms, partnerships, associations or corporations not offering any other locksmithing services are specifically excluded from the requirements of this chapter:

(1) An individual property owner or the owner's agent installing locks or assisting in a lock-out situation without compensation on the owner's property, public or private;

(2) Property owners or their agent maintaining a file of key cutting data for a master key system for their property;

(3) Persons, sole proprietorships, partnerships, associations or corporations having and using key machines and key blanks for their own use;

(4) Retail stores or catalog sales not offering locksmithing services nor selling locksmithing tools or retail stores that offer rekeying or key duplication services on the business premises of retail stores;

(5) Locksmith trade publications or equipment manufacturers or distributors not providing direct locksmithing services to the public;

(6) Contractors licensed under chapter 6 of this title providing direct sales or installation of lock hardware, but who derive less than twenty-five percent (25%) of their gross annual revenue from that business;

(7) Architects and engineers not providing direct sales, adjustment or installation of locks;

(8) New or used motor vehicle dealers;

(9) Emergency service vehicles, for the sole purpose of towing a motor vehicle or allowing the owner entry into a vehicle when the owner is locked out of the vehicle;

(10) A bank, savings and loan association, trust company or employee of a bank, savings and loan association or trust company providing services in connection with safe deposit box, vault or safekeeping activities of the financial institution;

(11) Federal, state or local law enforcement agents or fire and rescue personnel performing openings in their official line of duty; and

(12) Notwithstanding § 62-11-104(a) or any other law to the contrary, employees of state higher education institutions who provide locksmithing services at facilities operated by the board of trustees of the University of Tennessee or the state board of regents;

(b) Nothing in this chapter shall prevent any previously licensed locksmith, the agent of an incapacitated locksmith or the personal representative of the estate of a deceased locksmith from transferring locksmithing tools and supplies by sale or gift to anyone licensed under this chapter or to anyone exempted from this chapter.



§ 62-11-106 - Duties of the commissioner.

In accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the commissioner shall:

(1) Promulgate rules reasonably necessary to implement and administer this chapter in an efficient and effective manner, including rules to require submission of reports and information by licensees and registrants under this chapter and promulgate rules and regulations that the commissioner deems necessary for internal management and control;

(2) (A) Establish fees sufficient to pay the annual direct and indirect anticipated expenses of this chapter, including:

(i) A nonrefundable application fee to include the cost of a Tennessee bureau of investigation (TBI) and federal bureau of investigation (FBI) background check for licensure;

(ii) A nonrefundable fee for licensure;

(iii) A biennial licensure renewal fee; and

(iv) An identification card replacement fee;

(B) (i) Notwithstanding any other law to the contrary, all moneys collected pursuant to this chapter shall be deposited in the state treasury in a separate fund to be known as the "locksmith and private security regulatory fund";

(ii) Disbursements from the fund shall be made solely for the purpose of defraying expenses incurred in the implementation and enforcement of this chapter, and the Private Protective Services Licensing and Regulatory Act, compiled in chapter 35 of this title;

(iii) No such expenses shall be payable from the general fund of the state;

(iv) Any part of the locksmith and private security regulatory fund remaining at the end of a fiscal year shall not revert to the general fund, but shall be carried forward to defray future expenses until all the funds are expended in accordance with this chapter and the Private Protective Services Licensing and Regulatory Act;

(3) Establish categories of licensing, such as general locksmithing, safe and vault work and automotive work, that may have different initial qualification and continuing education requirements;

(4) Establish minimum qualifications, minimum education, experience and training standards for applicants for licensure under this chapter. The commissioner may seek assistance from the locksmith organizations of this state, including the Tennessee Organization of Locksmiths, Middle Tennessee Locksmith Association, East Tennessee Locksmith Association, West Tennessee Chapter of ALOA, and any independent locksmiths willing to provide the assistance to the commissioner;

(5) Investigate and approve applicants to be licensed or registered under this chapter including a background check conducted by the commissioner and investigation by the TBI and FBI;

(6) Prepare a written examination. In preparing the examination, the commissioner may appoint a testing advisory board. Members of the testing advisory board shall serve without compensation. The testing advisory board shall include two (2) licensed locksmiths from each grand division of the state who are each members of a Tennessee professional locksmith association or organization and one (1) licensed locksmith appointed from those organizations from any of the grand divisions, as well as other members whom the commissioner may select;

(7) Promulgate rules to establish the minimum necessary standards for continuing education, with such minimum standards to include twelve (12) hours of continuing education, two (2) of which shall be dedicated to life safety;

(8) Conduct investigations regarding alleged violations and make evaluations as may be necessary to determine if licensees and registrants under this chapter are complying with this chapter;

(9) Investigate allegations regarding possible violations of this chapter by unregistered persons and seek enforcement under § 62-11-109;

(10) Investigate complaints containing allegations of violations of applicable laws and rules;

(11) Issue subpoenas to compel the attendance of witnesses and the production of pertinent books, accounts, records and documents;

(12) Deny, suspend or revoke any license, licensure, or renewal issued or to be issued under this chapter to any applicant, registrant, or licensee who fails to satisfy the requirements of this chapter or for any of the reasons stated in § 62-11-109, or who fails to follow the rules established by the commissioner;

(13) Seek civil remedies at law or equity to restrain or enjoin any unauthorized practice or other violation of this chapter; and

(14) Maintain a registry of licensed locksmithing businesses, whether a sole proprietorship, partnership, association, corporation or other entity offering locksmithing services to the public in the state, showing who is licensed and employed by those businesses as locksmiths and apprentices.



§ 62-11-107 - Register of applications.

(a) The commissioner shall keep a register of all applications for licensure or for a licensee, showing on each the date of application, name, qualifications, place of business, place of residence and whether a license was granted or refused.

(b) The books and register of the commissioner shall be prima facie evidence of all matters recorded in the books and register.



§ 62-11-108 - Liability insurance coverage -- Liability insurance certificates.

(a) No license shall be issued under this chapter unless the applicant files with the commissioner evidence of all of the following liability insurance with the following minimum coverages:

(1) One hundred thousand dollars ($100,000) because of bodily injury or death of one (1) person as a result of the negligent act or acts of the principal insured or the principal insured's agents operating in the scope and course of the agent's employment;

(2) Subject to the limit for one (1) person, three hundred thousand dollars ($300,000) because of bodily injury or death of two (2) or more persons as the result of the negligent act or acts of the principal insured or the principal insured's agent operating in the course and scope of the agent's employment; and

(3) One hundred thousand dollars ($100,000) because of injury to or destruction of property as a result of the negligent act or acts of the principal insured or the principal insured's agent operating in the course and scope of the agent's employment.

(b) The state shall be listed as a certificate holder on the liability insurance policies.

(c) The insurance certificates shall be available for inspection during normal business hours on the request of the commissioner or duly appointed and identified representatives. The certificates shall provide that the insurance shall not be modified or cancelled without ten (10) days prior notice to the commissioner.



§ 62-11-109 - Hearings and judicial review in contested cases -- Written charges for violations -- Suspension, nonrenewal or revocation of license.

(a) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall govern all matters and procedures regarding the hearing and judicial review of any contested case arising under this chapter.

(b) Any person may present charges in writing to the commissioner against any licensee or registrant, or other person, firm or business offering locksmithing services in violation of this chapter.

(c) The commissioner may, after notice and an opportunity for hearing, suspend, refuse to renew or revoke a license or licensure issued under this chapter if it is determined that the licensee or registrant has:

(1) Made any false statement or given any false information in connection with any application for licensure or a license or for the renewal or reinstatement of licensure or a license;

(2) Violated this chapter;

(3) Violated any rule promulgated by the commissioner pursuant to the authority contained in this chapter;

(4) Been convicted of any crime that may be grounds for denial of licensing as a locksmith or licensure as a registered employee;

(5) Failed to comply with an order of the commissioner;

(6) Impersonated or permitted or aided and abetted any other person to impersonate a law enforcement officer of the United States, this state or any of its political subdivisions;

(7) Engaged in or permitted any employee to engage in any locksmithing business when not in possession of a valid license under this chapter;

(8) Been found guilty by the commissioner of misconduct, gross negligence or incompetence;

(9) Committed any act that is grounds for the denial of an application or a license under this chapter;

(10) Failed to maintain insurance as required by this chapter; or

(11) Engaged in or permitted any employee to engage in any improper, fraudulent or dishonest dealing with the public.



§ 62-11-110 - Penalties.

(a) Any person, partnership, association or corporation who engages in or offers to engage in locksmithing services without a license, or who violates the terms and conditions of any licensure or license or renewal of any license granted by the commissioner pursuant to this chapter, shall be subject to a civil penalty of no more than two thousand five hundred dollars ($2,500) per occurrence.

(b) Any person, partnership, association or corporation who engages in or offers to engage in locksmithing services without a license, as required by this chapter, shall be ineligible to apply for a license until twelve (12) months after the violation occurred.

(c) In addition to revocation or suspension of a license, a civil penalty of no more than two thousand five hundred ($2,500) may be assessed by the commissioner against any person, partnership, association, or corporation who violates any provision of this chapter, or any rule of the commissioner promulgated pursuant to this chapter.

(d) (1) It is an offense for a person to knowingly engage in or offer to engage in locksmithing services if:

(A) The services are rendered in exchange for compensation; and

(B) The person does not have a valid license to do so.

(2) A violation of this subsection (d) is a Class B misdemeanor.



§ 62-11-111 - Written application procedure and application fee -- Disclosure of ownership interest in business -- Interviews -- Photo identification card -- Expiration and renewal of license -- Penalty for late renewal.

(a) Any person desiring to be licensed as a locksmith shall make written application to the commissioner on forms prescribed by the commissioner. The applicant shall have a street address and zip code at which a summons may be served, except that a walk-in shop open to the public is not required. The application shall contain details of the applicant's training, experience and other qualifications relevant to locksmithing. An application fee, as set by the commissioner, shall accompany the application. The application shall be accompanied by the following documents:

(1) Proof that the applicant is at least eighteen (18) years of age;

(2) Sets of classifiable fingerprints on standard FBI/TBI application cards;

(3) Recent color photograph of acceptable quality for identification;

(4) Proof of a valid business license for each business entity for the county and city in which the business is located or proof of employment by an association, corporation, partnership, institution or government agency exempt from paying privilege taxes under title 67, chapter 4 and a notarized statement that no locksmithing services are being offered directly to the public;

(5) Proof of insurance as required by § 62-11-108;

(6) Proof that the applicant has passed an examination approved by the commissioner pursuant to § 62-11-106; provided, that this subdivision (a)(6) shall not apply to any person who shows satisfactory proof to the commissioner that, on June 26, 2007, the person has the equivalent of, as determined by the commissioner, at least five (5) years of full-time locksmithing experience. If the person is a sole proprietor or an owner of a locksmith shop or business, proof may be established by providing to the commissioner the municipal or county business license, sales tax identification number or federal tax identification number of the business together with the date the license or tax identification number for the locksmithing shop or business was obtained and other information that the commissioner may require for the commissioner to reasonably determine the applicant's locksmithing experience. If the person is an employee, partner or officer of a locksmithing shop or business, the proof shall be established by the owner of the shop or business certifying to the commissioner the number of years the person has been a locksmith or employed by the owner as a locksmith and a description of the duties of the employee, partner or officer. If the person has not been associated with a shop or business or has been employed by a locksmith owner for fewer than five (5) years, the person shall provide the names of previous locksmithing shops or businesses with which the person was associated or for whom the person has been employed;

(7) Statements of any criminal records. Certain criminal convictions may disqualify an applicant for licensure as a locksmith; however, rehabilitation of individuals with a criminal record or records may be considered in the commissioner's discretion. Persons convicted of offenses involving fraud or theft shall not be entitled to licensure as a locksmith; and

(8) Proof of a permanent, fixed business address as determined appropriate by the department.

(b) Applications shall disclose any and all persons, firms, associations, corporations or other entities that own or control ten percent (10%) or greater interest in the applicant's business. The applicant shall also submit an affidavit accompanying the application stating whether or not any of the persons, associations, corporations or other entities with a ten percent (10%) or greater interest in the locksmith company have been convicted of a felony. In the event the individual or entity has been convicted of a felony, the commissioner may deny the application.

(c) If the application is satisfactory to the commissioner, then the commissioner may issue the license as a locksmith. Included in the documents issued by the commissioner shall be a photo identification card, on which shall be provided the locksmith's name, address, license number and the expiration date of the license. The photo identification card shall be carried by the locksmith at all times when performing duties as a licensed locksmith and shall be shown upon request. The commissioner shall have the authority to enter into agreements with any state agency for the production or distribution of the photo identification cards.

(d) Licenses as a locksmith shall expire on the last day of the twenty-fourth month following their issuance or renewal and shall become invalid on that date, unless renewed.

(e) It shall be the duty of the commissioner to notify every person licensed under this chapter of the date of expiration of the person's certificate of license and the fee required for its renewal for two (2) years. Renewal notices shall be mailed to the last known address of the locksmith ninety (90) days prior to the expiration date of the license.

(f) The renewal must be received in the office of the commissioner no less than thirty (30) nor more than sixty (60) days prior to the expiration of the license.

(g) The commissioner shall establish a late renewal fee in the event that a locksmith renews a license after the expiration of the license.

(h) Locksmith licenses may be renewed up to ninety (90) days after their expiration by payment of the renewal fee plus a penalty established by the commissioner for each month, or portion thereof, which elapses before payment is tendered. In the event that the renewal payment is not tendered within the specified time frame, the locksmith shall submit a new application for licensure as in the case of the issuance of the original license.

(i) The commissioner shall not grant renewal of a locksmith license until the commissioner has received satisfactory evidence of continuing education completed during the immediately preceding license period.

(j) All applications and documents required by subsection (a) shall be maintained by the commissioner in accordance with the policies of the department of commerce and insurance.



§ 62-11-112 - Locksmith apprentices.

(a) All locksmith apprentices of any sole proprietorship, partnership, corporation, association, public or private institution or state agency with access to records, diagrams, key codes or other sensitive material pertaining to proposed or installed master key systems, any proposed or installed lock or any safe opening procedure shall be registered with the commissioner.

(b) Any person required to be registered shall make written application to the commissioner on forms prescribed by the commissioner. The application shall disclose the name of the business entity and the names of all locksmiths currently employed by the business entity. The commissioner shall verify that all named locksmiths are properly licensed locksmiths in the state. The application shall contain details of the applicant's training, experience and other qualifications relevant to locksmithing. An application fee as set by the commissioner shall accompany the application. The application shall also be accompanied by the following documents:

(1) Proof that the applicant is at least sixteen (16) years of age;

(2) A set or sets of classifiable fingerprints on standard FBI/TBI applicant cards;

(3) A recent color photograph or photographs of acceptable quality for identification; and

(4) Statements of any criminal records. Certain criminal convictions may disqualify an applicant for registration as a locksmith apprentice; however, rehabilitation of individuals with a criminal record or records may be considered at the commissioner's discretion. Persons convicted of offenses involving fraud or theft shall not be entitled to registration as a locksmith apprentice.

(c) If the application is satisfactory to the commissioner, then the commissioner shall issue to the applicant a certificate as a registered apprentice. Included in the documents issued by the commissioner shall be a photo identification card on which the commissioner shall state the registrant's name, address, employer, licensure number and the expiration date of the licensure. The photo identification card shall be carried by the registrant at all times when performing duties as a registered apprentice and shall be shown upon request.

(d) Certificates of registration shall expire on the last day of the twenty-fourth month following their issuance or renewal and shall become invalid on that date, unless renewed.

(e) It shall be the duty of the commissioner to notify every person registered under this chapter by mail of the date of expiration of the person's certificate of registration and the amount of fee required for its renewal for two (2) years. Renewal notices shall be mailed to the last known address of the registrant ninety (90) days prior to the expiration date of the certificate.

(f) The renewal must be received in the office of the commissioner thirty (30) days prior to the expiration of the certificate.

(g) The fee to be paid before the renewal of a certificate of registration after the expiration date shall be increased ten percent (10%) for each month or fraction of a month that payment for renewal is late; provided, that the maximum fee for a late renewal shall not exceed twice the normal fee.

(h) Locksmith apprentice registrations may be renewed up to ninety (90) days after their expiration by payment of the renewal fee plus a penalty established by the commissioner for each month, or portion thereof, which elapses before payment is tendered. In the event that the renewal payment is not tendered within the specified time frame, the locksmith apprentice shall submit a new application for registration as in the case of the issuance of the original registration.

(i) (1) An individual holding a valid certificate of registration as an apprentice pursuant to this section for at least two (2) years shall be eligible to take any examination required by the commissioner for initial licensure.

(2) An individual holding a valid certificate of registration as an apprentice pursuant to this section for at least four (4) years shall be exempt from taking any qualifying education as required by the commissioner prior to initial licensure.



§ 62-11-113 - Locksmithing services prohibited by state agencies, counties and municipalities -- Supersession of local laws -- Local registration of businesses.

(a) State agencies, counties and municipalities are prohibited from offering locksmithing services to the general public, whether or not a fee is charged.

(b) No county or municipality shall enact any legislation or promulgate any rules or regulations relating to the licensing of locksmiths required to be licensed under this chapter.

(c) Any resolution, ordinance, law or rules or regulations of any county or municipality requiring the certifying or licensing of a locksmith, locksmith business or its employees shall be superseded by this chapter and shall no longer be effective.

(d) This chapter is not intended to and does not prevent the legally constituted authority of any county or municipality by legislation, rules or regulations and within the police power of the county or municipality from requiring locksmith businesses or licensed locksmiths to register their names, addresses and license certificate numbers with the county or municipality within which they operate. The county or municipality may also require that locksmith businesses give reasonable notice of termination of licenses of registered employees. No fee may be charged, nor any application be required, by any county or municipality for the licensure.



§ 62-11-114 - Authority to set and collect fees for photo identification card.

The commissioner shall have the authority to set and collect fees for the preparation of a photo identification card for each locksmith working in this state licensed under this chapter.



§ 62-11-116 - Display of license number.

The license number of a locksmith shall be displayed prominently on all motor vehicles used in the course of business and all written advertising by the locksmith.



§ 62-11-117 - Listing of license in directories and advertising.

All sole proprietorships, partnerships, or corporations providing locksmith services in the state shall provide a current and valid locksmith license issued in this state when listing such license in directories, and for any other advertising purposes. Failure to list the license as required by this section is a violation of the Consumer Protection Act, compiled in title 47, chapter 18.



§ 62-11-118 - Locksmiths licensed in another state or territory.

(a) Except as provided in subsection (b), a locksmith, licensed in another state or territory, who relocates to this state, shall apply for licensure pursuant to this chapter and meet all requirements set forth in this chapter, and all rules promulgated thereto, prior to providing locksmithing services in this state.

(b) No locksmith, licensed in another state or territory, shall have to meet the initial qualification education requirements for licensure in this state or be required to pass the administrated locksmith exam if such locksmith has any one (1) of the following American Locksmith of America (ALOA) certified designations:

(1) Certified registered locksmith (CRL);

(2) Certified professional locksmith (CPL); or

(3) Certified master locksmith (CML).






Chapter 13 - Tennessee Real Estate Broker License Act of 1973

Part 1 - General Provisions

§ 62-13-101 - Title.

This chapter shall be known and may be cited as the "Tennessee Real Estate Broker License Act of 1973."



§ 62-13-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Acquisition agent" means a person who by means of personal inducement, solicitation, or otherwise attempts directly to encourage any person to attend a sales presentation for a time-share program; provided, however, that "acquisition agent" shall not include any person or that person's employee who engages in any such activity solely on real property owned or leased by the person on or within the premises of a hotel, motel, private resort or lodging rental office or phone or mail solicitation business;

(2) "Adverse facts" means conditions or occurrences generally recognized by competent licensees that have negative impact on the value of the real estate, significantly reduce the structural integrity of improvements to real property or present a significant health risk to occupants of the property;

(3) "Affiliate broker" means any person engaged under contract by or on behalf of a licensed broker to participate in any activity included in subdivision (4);

(4) (A) "Broker" means any person who, for a fee, commission, finders fee or any other valuable consideration or with the intent or expectation of receiving a fee, commission, finders fee or any other valuable consideration from another, solicits, negotiates or attempts to solicit or negotiate the listing, sale, purchase, exchange, lease or option to buy, sell, rent or exchange for any real estate or of the improvements on the real estate or any time-share interval as defined in the Tennessee Time-Share Act, compiled in title 66, chapter 32, part 1, collects rents or attempts to collect rents, auctions or offers to auction or who advertises or holds out as engaged in any of the foregoing;

(B) "Broker" also includes any person employed by or on behalf of the owner or owners of lots or other parcels of real estate, at a salary, fee, commission or any other valuable consideration, to sell the real estate or any part of the real estate, in lots or parcels or other disposition of the real estate. It also includes any person who engages in the business of charging an advance fee or contracting for collection of a fee in connection with any contract whereby the person undertakes primarily to promote the sale of real estate either through its listing in a publication issued primarily for that purpose or for referral of information concerning the real estate to brokers, or both;

(5) "Client" means a party to a transaction with whom the broker has entered into a specific written agency agreement to provide services;

(6) "Customer" means any party, other than a client in a transaction, for whom or to whom a licensee provides services;

(7) "Designated agent" refers to a licensee who has been chosen by the licensee's managing broker to serve as the agent of an actual or prospective party to a transaction, to the exclusion of other licensees employed by or affiliated with the broker;

(8) "Dual agency" refers to a situation in which the licensee has agreements to provide services as an agent to more than one (1) party in a specific transaction and in which the interests of the parties are adverse;

(9) "Facilitator" means any licensee:

(A) Who assists one (1) or more parties to a transaction who has not entered into a specific written agency agreement representing one (1) or more of the parties; or

(B) Whose specific written agency agreement provides that if the licensee or someone associated with the licensee also represents another party to the same transaction, the licensee shall be deemed to be a facilitator and not a dual agent; provided, that notice of assumption of facilitator status is provided to the buyer and seller immediately upon the assumption of facilitator status, to be confirmed in writing prior to execution of the contract. A facilitator may advise either or both of the parties to a transaction but cannot be considered a representative or advocate of either party. "Transaction broker" may be used synonymously with, or in lieu of, "facilitator" as used in any disclosures, forms or agreements under this chapter;

(10) "Limited agency" means an agency relationship created for the purpose of providing real estate services in which the client's or other party's liability for the actions or statements of an agent, subagent or facilitator is limited to actions or statements initiated by specific instruction of the client or other party or those actions or statements about which the client or other party had knowledge;

(11) "Material" means any statement, representation or fact relative to a transaction that would affect a reasonable person's decision to enter into an agreement and that has been identified by the person as being of significance to a particular party;

(12) "Party" means any person or persons seeking to obtain or divest an interest in real estate or a business opportunity as a buyer, seller, landlord, tenant, option grantee or option grantor;

(13) "Person" means and includes individuals, corporations, partnerships or associations, foreign and domestic;

(14) "Real estate" means and includes leaseholds, as well as any other interest or estate in land, whether corporeal, incorporeal, freehold or nonfreehold, and whether the real estate is situated in this state or elsewhere;

(15) "Time-share salesperson" means any person acting as a seller of any time-share interval under contract with or control of a licensed real estate broker pursuant to a registered time-share program. Notwithstanding any law to the contrary, a licensed broker or affiliate broker is entitled to sell time-share intervals pursuant to a registered time-share program; and

(16) "Transaction" means the purchase, sale, rental or option of an interest in real estate or business opportunity.



§ 62-13-103 - Broker or affiliate identified by single act.

(a) Any person who, directly or indirectly for another, with the intention or upon the promise of receiving any valuable consideration, offers, attempts or agrees to perform or performs any single act defined in § 62-13-102, whether as a part of a transaction or as an entire transaction, is deemed a broker, affiliate broker or time-share salesperson within the meaning of this chapter.

(b) The commission of a single such act by a person required to be licensed under this chapter and not so licensed constitutes a violation of this chapter.



§ 62-13-104 - Exemptions -- Firm licenses for vacation lodging services.

(a) (1) This chapter does not apply to:

(A) An owner of real estate with respect to property owned or leased by such person;

(B) An attorney-in-fact under a duly executed and recorded power of attorney from the owner or lessor;

(C) The services rendered by an attorney at law in the performance of duties as an attorney at law;

(D) A person acting as receiver, trustee in bankruptcy, administrator, executor or guardian, trustee acting under a trust agreement, deed of trust or will or while acting under a court order or instrument;

(E) A resident manager for a broker or an owner, or employee of a broker, who manages an apartment building, duplex or residential complex where the person's duties are limited to supervision, exhibition of residential units, leasing or collection of security deposits and rentals from the property. The resident manager or employee shall not negotiate the amounts of security deposits or rentals and shall not negotiate any leases on behalf of the broker; or

(F) A corporation, foreign or domestic, acting through an officer duly authorized to engage in a real estate transaction, where the transaction occurs as an incident to the management, lease, sale or other disposition of real estate owned by the corporation; however, this exemption does not apply to a person who performs an act described in § 62-13-102(4)(A), either as a vocation or for compensation, if the amount of the compensation is dependent upon, or directly related to, the value of the real estate with respect to which the act is performed.

(2) In addition, except as provided in subsection (b), no other provisions of this chapter or any rules and regulations promulgated pursuant thereto shall apply to vacation lodging services.

(b) (1) As used in this section, unless the context otherwise requires:

(A) "Designated agent" means an owner, principal, officer or upper level manager of a vacation lodging service firm;

(B) "Person" means any natural person, corporation, company, partnership, firm or association; and

(C) "Vacation lodging service" means any person that engages in the business of providing the services of management, marketing, booking and rental of residential units owned by others as sleeping accommodations furnished for pay to transients or travelers staying no more than fourteen (14) days.

(2) Each vacation lodging service shall be required to have a vacation lodging service firm license but shall not be required to have a licensed real estate broker supervising the business. The application for the license shall be filed in the office of the real estate commission on forms that the commission may prescribe and shall be accompanied by a fee for the issuance of the license as specified in § 62-13-308.

(3) (A) Vacation lodging service firm licenses for vacation lodging services shall be granted to all applicants who bear a good reputation for honesty, trustworthiness, integrity and competence to transact the business of providing vacation lodging services in a manner to safeguard the interest of the public and only after satisfactory proof of such qualifications has been presented to the commission. No license shall be denied any person because of race, color, religion, sex or national origin, handicap or familial status.

(B) (i) Upon application for a firm license for a vacation lodging service and each renewal of the license, the firm shall designate one (1) individual from that firm who shall be individually licensed as a designated agent through the Tennessee real estate commission. Such designated agent shall be responsible for the completion of training programs to be taught by an individual in the vacation lodging services business or other person who meets qualifications set by the Tennessee real estate commission. Such training programs shall consist of instruction in the fundamentals of this subsection (b) and related topics. No person shall be licensed by the commission as a designated agent until such person completes the required eight-hour introductory course.

(ii) Every two (2) years, as a requisite for the reissuance of a firm license for a vacation lodging service and for reissuance of the designated agent license, the firm shall furnish certification that the designated agent for the firm has completed eight (8) classroom hours in training programs approved by the commission.

(iii) No examination shall be required for the issuance or renewal of a firm license for a vacation lodging service.

(C) Upon application for a firm license for a vacation lodging service and each renewal of the license, the firm shall provide proof of the establishment of the firm's escrow account satisfactory to the commission. Every firm shall, in accordance with the rules promulgated by the commission under § 62-13-203, keep an escrow or trustee account of funds deposited with the firm relating to vacation lodging services. The vacation lodging service shall maintain for a period of at least three (3) years accurate records of the account showing:

(i) The depositor of the funds;

(ii) The date of deposit;

(iii) The payee of the funds; and

(iv) Other pertinent information that the commission may require.

(D) (i) No funds shall be distributed from the escrow/trustee account until the customer's stay is complete, unless the distribution is in accordance with terms disclosed to the renter in writing at the time of making the reservation or within a reasonable time thereafter not to exceed three (3) days, mailed to the renter through the United States postal service or transmitted to the renter via electronic mail, facsimile or other tangible form of communication. Commissions earned by the firm and the revenue due owners shall be disbursed at least monthly. Funds held in escrow shall be disbursed in a prompt manner without unreasonable delay.

(ii) A vacation lodging service may be exempt from the requirements of subdivision (b)(3)(C) by submitting with its application for a firm license renewal an irrevocable letter of credit from a state or national bank or state or federal savings and loan association having its principal office in this state or any state or national bank or state or federal savings and loan association that has its principal office outside this state and that maintains one (1) or more branches in this state that are authorized to accept federally insured deposits. The terms and conditions of any irrevocable letter of credit shall be subject to the approval of the commission. At the discretion of the bank or savings and loan association, the form of the irrevocable letter of credit shall be provided by the bank or savings and loan association and may be based on either the Uniform Commercial Code, compiled in title 47, chapter 5, or the ICC Uniform Customs and Practice for Documentary Credits (UCP 500). In lieu of the irrevocable letter of credit, the commission is authorized to accept equivalent security. The irrevocable letter of credit or equivalent security shall be in the amount of the vacation lodging service's average advanced monthly deposits or other lesser amount that is reasonably determined by the commission to protect the renters and owners. The commission may draw upon the irrevocable letter of credit or equivalent security to reimburse renters or owners for funds owed to them by the vacation lodging service. The commission shall offer the vacation lodging service a contested case hearing under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, before drawing upon the irrevocable letter of credit or equivalent security if the vacation lodging service continues to maintain the letter of credit or equivalent security during the contested case hearing process. If the vacation lodging service does not continue to maintain the irrevocable letter of credit or equivalent security during the contested case hearing process and the irrevocable letter of credit or equivalent security is subject to expiring during the contested case hearing process, the commission may draw upon the irrevocable letter of credit or equivalent security before conducting the contested case hearing. Where the commission draws upon the irrevocable letter of credit or equivalent security before conducting a contested case hearing, the commission shall offer the vacation lodging service a prompt hearing to be conducted before it distributes the proceeds. A vacation lodging service firm working under an irrevocable letter of credit must submit satisfactory proof of such letter of credit by April 1 of each year. The commission may impose a penalty for failure to disclose such proof by such date.

(4) All firm and designated agent licenses for vacation lodging services shall expire two (2) years from the date the license was issued or renewed. The firm license and the license for the designated agent for the firm, and all renewals thereof, shall expire at the same time. If a license is issued to a designated agent following the date the firm license is issued or renewed, the license for the designated agent shall be issued or renewed so that it expires on the date the license of the firm is to expire. The commission is authorized to pro-rate the license for the designated agent or extend the date for the renewal of such a license to ensure the licenses expire concurrently. The licenses must be renewed on or before the expiration date by remitting to the commission the fee as set by the commission together with proof of the existence of the firm's escrow account satisfactory to the commission and certification of satisfactory completion of training pursuant to subdivision (b)(3)(B).

(5) Each vacation lodging service shall have an office at a fixed location with adequate facilities located to conform with zoning laws and ordinances. Within ten (10) days after any change of location of the office, the vacation lodging service shall notify the commission in writing of the new business address.

(6) Whenever any lodging rental customer or lodging rental owner claiming to have been injured or damaged by the gross negligence, incompetency, fraud, dishonesty or misconduct on the part of any licensee following the calling or engaging in the business of providing vacation lodging services files suit upon the claim against the licensee in any court of record in this state and recovers judgment on the claim, the court may, as a part of its judgment or decree in such cases, if it deems it a proper case in which so to do, revoke the certificate of license granted under this chapter; and the certificate of license shall not be reissued to the licensee except upon the consenting vote of six (6) members in favor of reissuance.

(7) (A) The commission may, upon its own motion, and shall, upon the verified complaint in writing of any person setting forth a cause of action under this section, ascertain facts and, if warranted, hold a hearing for reprimand or for the suspension or revocation of a license.

(B) The commission has the power to refuse a license for cause or to suspend or revoke a license where it has been obtained by false representation or by fraudulent act or conduct, or where a licensee, in performing or attempting to perform any of the acts mentioned in this section, is found guilty of:

(i) Making any substantial and willful misrepresentation;

(ii) Making any promise of a character likely to influence, persuade or induce any person to enter into any contract or agreement when the licensee could not or did not intend to keep the promise;

(iii) Pursuing a continued and flagrant course of misrepresentation or making of false promises through other persons, any medium of advertising or otherwise;

(iv) Misleading or untruthful advertising, including use of the term "realtor" by a person not authorized to do so, or using any other trade name, insignia or membership in any real estate association or organization of which the licensee is not a member. No vacation lodging service doing business under this subsection (b) may advertise or hold itself out as a full service real estate business. The authority of the business is limited to those activities described within this subsection (b);

(v) Failing, within a reasonable time, to account for or to remit any moneys coming into the licensee's possession that belong to others;

(vi) Failing to preserve for three (3) years accurate records of the firm's escrow account as prescribed by subdivision (b)(3)(C);

(vii) Failing to furnish a copy of any contract to provide vacation lodging services to all signatories of the contract at the time of execution;

(viii) Using or promoting the use of any contract to provide vacation lodging services for a residential unit that fails to specify a definite termination date;

(ix) Being convicted in a court of competent jurisdiction of this or any other state or federal court of forgery, embezzlement, obtaining money under false pretenses, bribery, larceny, extortion, conspiracy to defraud or any similar offense or offenses, or pleading guilty or nolo contendere to any such offense or offenses;

(x) Violating any federal, state or municipal law prohibiting discrimination in the rental of real estate because of race, color, religion, sex or national origin;

(xi) Violating this subsection (b) or the terms of any lawful order entered by the commission;

(xii) Engaging in the unauthorized practice of law; or

(xiii) Any conduct, whether of the same or of a different character from that specified in this subdivision (b)(7)(B), that constitutes improper, fraudulent or dishonest dealing.

(C) The director of the division of regulatory boards or the director's duly authorized representatives may, at all reasonable hours, examine and copy the books, accounts, documents or records that are relevant to a determination of whether a licensee has properly maintained and disbursed funds from escrow or trustee accounts required in this subsection (b). In the case of refusal to permit the access accorded by this subsection (b), the director or the director's authorized representatives may pursue the remedies provided by § 4-5-311(b) for disobedience to any lawful agency requirement for information. Refusal shall also constitute grounds for the commission to suspend or revoke a license.

(D) Whenever any licensee pleads guilty or is convicted of any criminal offense enumerated in this section, the licensee must within sixty (60) days notify the commission of that conviction and provide the commission with certified copies of the conviction. The licensee's license shall automatically be revoked sixty (60) days after the licensee's conviction unless the licensee makes a written request to the commission for a hearing during that sixty-day period. Following any hearing held pursuant to this section, the commission in its discretion may impose upon that licensee any sanction permitted by this section.

(8) (A) (i) Before refusing to issue a license or suspending or revoking an existing license upon the verified written complaint of any person setting out a cause of action under subdivision (b)(7), the commission shall, in writing, notify the accused applicant or licensee of its receipt of the complaint, enclosing a copy.

(ii) The accused applicant or licensee shall, within ten (10) days, file with the commission the applicant's or licensee's answer to the complaint, a copy of which shall be transmitted to the complainant.

(iii) If, after investigation, the commission determines that the matter should have a hearing, a time and place for the hearing shall be set.

(B) All notices and answers required or authorized to be made or filed under this subsection (b) may be served or filed personally, or by registered mail, to the last known business address of the addressee. If served personally, the time shall run from the date of service and if by registered mail, from the postmarked date of the letter enclosing the document.

(C) The affirmative vote of a majority of the commission shall be necessary to reprimand a licensee or revoke or suspend a license.

(D) In the event that the matter contained in the complaint has been filed or made a part of a case pending in any court in this state, the commission may then withhold its decision until the court action has been concluded.

(9) (A) If a designated agent, as designated by a vacation lodging service firm, leaves or moves from the vacation lodging service firm, the firm or designated agent for such firm must notify the Tennessee real estate commission within ten (10) days of such action. The vacation lodging service firm must replace the designated agent within sixty (60) days of such action and notify the commission of the name of the new designated agent. During such time period, all rules or regulations related to a vacation lodging service firm shall remain in full force and effect with respect to such a vacation lodging service firm until a designated agent is replaced. Any obligation or duty required to be fulfilled by the designated agent shall be fulfilled by another person in the vacation lodging service firm.

(B) A designated agent may serve as a designated agent for multiple offices of the same vacation lodging service firm within a fifty (50) mile radius of the principal office of the firm, but may not serve as a designated agent for multiple firms.

(10) The Tennessee real estate commission is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this subsection (b).



§ 62-13-105 - Action by broker to collect compensation.

No action or suit shall be instituted, nor recovery be had by any person, in any court of this state for compensation for any act done or service rendered, the doing or rendering of which is prohibited under this chapter to other than by licensed brokers, affiliate brokers or time-share salespersons, unless the person was duly licensed under this chapter as a broker, affiliate broker or time-share salesperson at the time of performing or offering to perform any such act or service or procuring any promise or contract or the payment of compensation for any such contemplated act or service.



§ 62-13-106 - Schools.

(a) The real estate commission is authorized and empowered to promulgate rules and regulations relative to the establishment and conducting of any course, courses of study or instruction that are designed to satisfy the educational requirements of § 62-13-303. The commission shall establish application fees for educational courses submitted for approval, which fees shall be deposited in the recovery fund interest account to be used by the commission for educational purposes.

(b) As a condition to meeting the requirements of § 62-13-303, the course, course of study or instruction shall be established and conducted in accordance with the rules and regulations of the commission.

(c) It is unlawful for any person offering courses or conducting classes in real estate subjects to represent that its students are assured of passing examinations given by the commission for the issuance of licenses required by this chapter.

(d) A violation of this section is a Class C misdemeanor.



§ 62-13-107 - Clinics and institutes.

The real estate commission is authorized to conduct, hold or assist in conducting or holding real estate clinics, meetings, courses or institutes and to incur the necessary expenses in connection with the clinics, meetings, courses or institutes, which shall be open to all licensees.



§ 62-13-108 - Study and research programs.

The real estate commission is authorized to assist educational institutions within this state in sponsoring studies, research and programs for the purpose of raising the standards of professional practice in real estate and the competence of licensees in the public interest.



§ 62-13-109 - Injunctions authorized for enforcement.

In addition to the powers and duties otherwise conferred upon the commission in this chapter, the commission is empowered to petition any circuit or chancery court having jurisdiction of any person in this state who is violating this chapter, either with or without a license under this chapter, to enjoin the person from continuing the violation; and jurisdiction is conferred upon the circuit and chancery courts of this state to hear and determine the causes.



§ 62-13-110 - Penalties.

(a) (1) Any person acting as a broker, affiliate broker, time-share salesperson or acquisition agent without first obtaining a license commits a Class B misdemeanor.

(2) A corporation that violates subdivision (a)(1) is ineligible to obtain a license for a period of one (1) year from the date of conviction of the offense.

(b) Any person acting as a broker, affiliate broker, time-share salesperson or acquisition agent without first obtaining a license who has received any money or the equivalent of money as a fee, commission, compensation or profit by or in consequence of a violation of this chapter, is, in addition, liable for a penalty of no less than the amount of the sum of money so received and no more than three (3) times the sum so received, as may be determined by the court, which penalty may be recovered in any court of competent jurisdiction by any person aggrieved.



§ 62-13-111 - Hearing and judicial review.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this chapter.



§ 62-13-112 - Errors and omissions insurance.

(a) Each licensee who is licensed under this chapter shall, as a condition to licensing, carry errors and omissions insurance to cover all activities contemplated under this chapter. The requirements of this section shall not apply to acquisition agents.

(b) It is not mandatory that a person who has been issued a firm license obtain errors and omissions insurance in the name of the firm. Persons issued a firm license by the Tennessee real estate commission shall have the option of obtaining errors and omissions coverage in the name of the firm in addition to the mandatory individual coverage for the brokers and affiliate brokers within the firm.

(c) The commission shall make the insurance required under this section available to each licensee by contracting with an insurance provider for errors and omissions insurance coverage for each licensee after competitive, sealed bidding in accordance with title 12, chapter 3.

(d) Any policy obtained by the commission shall be available to each licensee with no right on the part of the insurance provider to cancel coverage for any licensee, other than as set forth by the commission and in compliance with § 56-7-1803.

(e) Each licensee shall have the option of obtaining errors and omissions insurance independently, if the coverage contained in an independently obtained policy complies with the minimum requirements established by the commission.

(f) The commission shall determine the terms and conditions of coverage required under this section, including, but not limited to, the minimum limits of coverage, the permissible deductible and the permissible exemptions.

(g) Each licensee shall be notified of the required terms and conditions of coverage for the policy at least thirty (30) days before the licensee's renewal date. A certificate of coverage, showing compliance with the required terms and conditions of coverage, shall be filed with the commission by the license renewal date by each licensee who elects not to participate in the insurance program administered by the commission.

(h) If the commission is unable to obtain errors and omissions insurance coverage to insure all licensees who choose to participate in the insurance program at a reasonable premium, in such amount as determined by the commission, the requirement of insurance coverage under this section shall be void during the applicable contract period.

(i) The errors and omissions insurance coverage required by this section shall become effective as a condition of license granting or renewal on December 31, 1990.

(j) (1) If a licensee fails to obtain, maintain or renew the licensee's errors and omissions insurance which meets or exceeds the minimum requirements established by the commission and provide proof of compliance to the commission if such proof is required by subsection (g), then the licensee's license shall be suspended.

(2) The commission shall send notification of the license suspension by regular mail:

(A) To the licensee at the last known business address and home address of the licensee as registered with the commission; and

(B) To the licensee's broker at the broker's address as registered with the commission.

(3) While a license is suspended pursuant to this section, the licensee shall not engage in activities which require a license under this chapter, nor will the license be renewed or a new license issued. Any license suspended pursuant to this section shall remain suspended until the licensee establishes, to the satisfaction of the commission, compliance with this section.

(4) The licensee may, upon written notice to the commission, request a formal hearing on any license suspended pursuant to this section.

(k) (1) A license suspended pursuant to this section shall be reinstated if, within thirty (30) days of suspension, the licensee provides proof of insurance that complies with the required terms and conditions of coverage to the commission without the payment of any fee.

(2) A license suspended pursuant to this section shall be reinstated if, on or after thirty-one (31) days of suspension, the licensee provides proof of insurance that complies with the required terms and conditions of coverage to the commission and the licensee pays:

(A) For a license suspended more than thirty (30) days but less than one hundred twenty (120) days, a penalty fee of not more than five hundred dollars ($500); or

(B) For a license suspended for more than one hundred twenty (120) days but less than one (1) year, a penalty fee of five hundred dollars ($500), plus an additional penalty fee of not more than one hundred dollars ($100) per month for months six through twelve (6-12).

(l) (1) A license suspended more than one (1) year pursuant to this section shall be automatically revoked without any further action by the commission.

(2) The commission shall send notification of the license revocation by regular mail:

(A) To the licensee at the last known business address and home address of the licensee as registered with the commission; and

(B) To the licensee's broker at the broker's address as registered with the commission.

(3) The licensee may, upon written notice to the commission, request a formal hearing on any license revoked pursuant to this section.

(4) Upon revocation of license, any individual seeking reissuance of such license shall reapply for licensure and pay the penalty fees in subsection (k); provided, however, that the commission may, in its discretion:

(A) Waive reexamination or additional education requirements for such an applicant; or

(B) Reinstate a license subject to the applicant's compliance with such reasonable conditions as the commission may prescribe, including, but not limited to, payment of a penalty fee, in addition to the penalty fee provided in subdivision (k)(2)(B), of not more than one hundred dollars ($100) per month, or any portion thereof, from the time of revocation.

(m) Notwithstanding subsections (k) and (l), if the licensee proves to the commission that the license suspension or revocation pursuant to subsections (k) or (l) was in error and that the licensee obtained, maintained or renewed the licensee's errors and omissions insurance as required by this section, then the commission shall immediately reinstate the license to the date of suspension.






Part 2 - Tennessee Real Estate Commission

§ 62-13-201 - Creation -- Members.

(a) There is created the Tennessee real estate commission, referred to in this part as the "commission," which consists of nine (9) members appointed by the governor, each of whom shall be a resident of this state and shall possess good moral character.

(b) Seven (7) of the members shall each have been principally engaged as a licensed broker or affiliate broker in this state for at least five (5) years prior to the date of the member's appointment and shall be of recognized business standing.

(c) Each of the remaining two (2) members of the commission shall be a person who is not engaged in or conducting the business or acting in the capacity of a real estate broker or affiliate broker, nor shall the two (2) remaining members be engaged in the business of real estate financing or development.

(d) (1) Every member of the commission shall be appointed for a term of five (5) years and shall serve until a successor is appointed and qualifies by subscribing to the constitutional oath of office, which shall be filed with the secretary of state.

(2) Any vacancy occurring on the commission shall be filled by the governor for the unexpired term.

(3) No members shall be appointed to succeed themselves for more than one (1) full term.

(4) The governor may remove any member of the commission for misconduct, incompetency or willful neglect of duty.

(5) Three (3) members shall be appointed from the eastern grand division, three (3) members shall be appointed from the middle grand division and three (3) members shall be appointed from the western grand division. No more than one (1) of the members appointed pursuant to subsection (c) shall reside in the same grand division. No more than three (3) of the members appointed pursuant to subsection (b) shall reside in the same grand division.

(6) In making appointments to the commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.



§ 62-13-202 - Commission a judicial body -- Civil liability.

(a) The commission is declared to be a judicial body and the members or its employees are granted immunity from any civil liability when acting in good faith in the performance of their duties under this chapter.

(b) Should litigation be filed against members of the commission arising from the performance of their duties under this chapter, the commissioners shall be defended by the attorney general and reporter.



§ 62-13-203 - Organization -- Powers.

(a) Upon qualification of the members appointed, the commission shall organize itself by selecting from its members a chair and a vice chair and shall have the power to do all things necessary and proper for carrying out this chapter not inconsistent with the laws of this state. The commission may promulgate and adopt bylaws, rules and regulations that are reasonably necessary for such purpose. The promulgation and adoption of rules and regulations authorized by this section shall be pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The commission's rules and regulations may incorporate and establish canons of ethics and minimum acceptable standards of practice for licensees.

(c) Each member of the commission shall receive a certificate of appointment from the governor before entering upon the discharge of the duties of office.

(d) The commission or any committee of the commission shall be entitled to the services of the attorney general and reporter or the legal department of this state in connection with the affairs of the commission.

(e) The commission may prefer a complaint for violation of this chapter before any court of competent jurisdiction, and it may take the necessary legal steps through the proper legal officer of the state to enforce this chapter and collect the penalties provided in this chapter.



§ 62-13-204 - Regulation of fees or commissions.

Nothing in this chapter shall allow the commission to set fees or commissions for real estate contracts or transactions; and if the practice is found to be in actual practice in the field, if because of action of the commission, all members of the commission shall forfeit their licenses.



§ 62-13-205 - Record of proceedings -- Seal.

(a) The commission shall keep a record of its proceedings and shall adopt a seal of such design as it shall prescribe for the certification of the record.

(b) The executive director shall have custody and charge of the seal.

(c) Copies of all records and papers in the office of the commission, duly certified and authenticated by its seal, shall be received in evidence in all courts with like effect as the original.



§ 62-13-206 - Meetings.

(a) The commission may hold meetings it may deem necessary for the purpose of transacting business that may properly come before it. All members of the commission shall be duly notified of the time and place of each meeting.

(b) A majority of the commission constitutes a quorum at any meeting of the commission.

(c) The commission shall hold at least one (1) meeting annually in each grand division of the state.



§ 62-13-207 - Executive director -- Director of education -- Qualifications.

(a) The commission shall have an executive director, who shall have passed the broker's examination for this state. The commission shall set all other qualifications necessary for the position of executive director. The executive director shall be appointed by the commission, with the approval of the commissioner of personnel. The term of the executive director shall be four (4) years, and the executive director shall be eligible for reappointment. The commission shall also retain an administrator and other staff members that the commission may deem necessary and proper. The commission shall fix the compensation to be paid to the executive director, the administrator and staff of the commission, subject to applicable rules, regulations and law.

(b) The commission shall have a full-time director of education. The director of education shall have a college degree from an accredited university.



§ 62-13-208 - Real estate education and recovery account.

(a) There is established within the general fund a real estate education and recovery account, referred to as the "account" in this section. All funds received by the commission under this section shall be deposited into the account and held solely for the purposes of this section. The commission shall maintain a minimum balance of five hundred thousand dollars ($500,000) in the account.

(b) Moneys within the account shall be invested by the state treasurer in accordance with § 9-4-603 for the sole benefit of the account.

(c) (1) When any individual applies for an original license as a broker, affiliate broker or time-share salesperson, the applicant shall pay, in addition to the original license fee, a fee in an amount established by the commission for deposit into the account. If the commission refuses to issue a license, this fee shall be returned to the applicant.

(2) In addition, the commission may assess each individual broker, affiliate broker and time-share salesperson, as a condition for renewal of the individual's license, a fee, in addition to the renewal fee, not to exceed thirty dollars ($30.00), for the purpose of ensuring that the required minimum balance is maintained in the account.

(d) Any person may, by order of any court having competent jurisdiction, recover from the account actual or compensatory damages, not including interest and costs, resulting from any violation of this chapter or of any rule promulgated under this chapter committed by a broker, affiliate broker or time-share salesperson; provided, that:

(1) The liability of the account shall not exceed fifteen thousand dollars ($15,000) per transaction, regardless of the number of persons aggrieved or parcels of real estate involved in the transaction;

(2) The liability of the account for the acts of a broker, affiliate broker or time-share salesperson, when acting as a broker, affiliate broker or time-share salesperson, shall be terminated upon the issuance of court orders authorizing payments from the account for judgments, or any unsatisfied portion of judgments, in an aggregate amount of thirty thousand dollars ($30,000) on behalf of the broker, affiliate broker or time-share salesperson;

(3) A broker, affiliate broker or time-share salesperson acting as an agent in a real estate transaction shall have no claim against the account; and

(4) A bonding company not acting as a principal in a real estate transaction shall have no claim against the account.

(e) When any aggrieved person commences action for a judgment that may result in collection from the account, the person shall promptly notify the commission to this effect in writing, by certified mail, return receipt requested. The commission may, subject to the approval of the attorney general and reporter, take any action it may deem appropriate to protect the integrity of the account.

(f) When any aggrieved person obtains a valid judgment respecting which recourse against the account is permitted under this section, upon termination of all proceedings including reviews and appeals in connection with the judgment and all or any part of the judgment is unpaid after sixty (60) days, and the person has exhausted all remedies at law, including, but not limited to, attachment, execution, levy and garnishment, to satisfy the judgment, the person may apply to the court in which the judgment was entered for an order directing payment from the account of the amount unpaid upon the judgment. Upon determination of the court that the judgment or any part of the judgment is unpaid and all required attempts to secure satisfaction have been made, the court shall enter an order directing the commission to make payment from the account to satisfy the judgment.

(g) If the commission, pursuant to a court order, pays any amount from the account on behalf of a licensed broker, affiliate broker or time-share salesperson, the license of the broker, affiliate broker or time-share salesperson may, in the discretion of the commission, be suspended or revoked. No broker, affiliate broker or time-share salesperson whose license is revoked under this subsection (g) shall be eligible to apply for a new license until that person has repaid in full the amount paid from the account on that person's behalf, plus interest at the effective earnings rate for the account for the period the claim is unpaid.

(h) When, upon the order of the court, the commission has paid from the account any sum to the judgment creditor, the commission shall be subrogated to all of the rights of the judgment creditor in the judgment. Any amount recovered by the commission on the judgment shall be deposited to the account. If the total amount collected on the judgment by the commission exceeds the amount paid from the account to the original judgment creditor plus interest and the cost of collection, the commission may elect to pay such coverage or reassign the remaining interest in the judgment to the original judgment creditor. The payment or reassignment to the original judgment creditor shall not subject the account to further liability for payment to the original judgment creditor based on that transaction or judgment. Any costs incurred by the commission in attempting to collect judgments shall be paid from the account.

(i) If, at any time, the money deposited in the account is insufficient to satisfy any duly authorized claim or portion of the claim, the commission shall, when sufficient money has been deposited in the account, satisfy the unpaid claims or portions of the unpaid claims in the order that they were originally filed, plus interest at the effective earnings rate for the account for the period the claim is unpaid.

(j) The failure of an aggrieved person to comply with all of the provisions of this section shall constitute a waiver of any rights under this section.

(k) It is unlawful for any person to file or cause to be filed with the commission any notice, statement or other document required under this section that is false or contains any material misstatement of fact.

(l) The commission may, in its discretion, utilize any return on investment of the account to cover expenses incurred in the performance of functions authorized by §§ 62-13-107 and 62-13-108 or in the preparation and dissemination of information for the benefit of licensees; provided, that the commission shall not expend or commit sums for any such purpose in an amount that would reduce the account to a balance of less than five hundred thousand dollars ($500,000).

(m) No state funds shall be expended to effectuate this section other than the fees and charges set forth in this section.



§ 62-13-209 - General counsel.

The commission shall have a full time general counsel. The general counsel shall be a graduate of an accredited law school and admitted to practice law in this state.






Part 3 - Qualifications and Licensing

§ 62-13-301 - License requirement.

It is unlawful for any person, directly or indirectly, to engage in or conduct, to advertise or claim to be engaging in or conducting the business, or acting in the capacity of a real estate broker, affiliate broker, time-share salesperson or acquisition agent, as defined in § 62-13-102, within this state, without first obtaining a license as broker, affiliate broker, time-share salesperson or acquisition agent, as provided in this chapter, unless exempted from obtaining a license under § 62-13-104. No person shall be permitted to hold, at the same time, an active time-share salesperson license and an active acquisition agent license.



§ 62-13-302 - Employment by broker of unlicensed broker or broker in another state.

(a) It is unlawful for any licensed broker to employ or compensate any person who is not a licensed broker or a licensed affiliate broker for performing any of the acts regulated by this chapter. A licensed broker may pay a commission to a licensed broker of another state if the nonresident broker does not conduct in this state any of the negotiations for which a commission is paid.

(b) A real estate licensee shall not give or pay cash rebates, cash gifts or cash prizes in conjunction with any real estate transaction. As part of the Tennessee real estate commission's general rulemaking authority the commission may regulate the practices of real estate licensees regarding gifts, prizes or rebates that are not otherwise prohibited by law.



§ 62-13-303 - Qualifications -- Prerequisites for licensing.

(a) (1) Licenses shall be granted only to persons who bear a good reputation for honesty, trustworthiness, integrity and competence to transact the business of broker, affiliate broker or time-share salesperson in a manner to safeguard the interest of the public and only after satisfactory proof of such qualifications has been presented to the commission. No license shall be denied any person because of race, color, religion, sex or national origin.

(2) All applicants for an affiliate real estate broker's license must provide adequate proof to the commission that they have a high school degree or a general educational development (GED(R)) certificate.

(3) (A) All affiliate brokers must complete a Tennessee real estate commission-approved thirty (30) hours of education in specified areas, including contract writing, handling consumer deposits, listing property, agency disclosures or other areas designated by the commission within six (6) months of obtaining their affiliate broker's license. Notwithstanding any other provision contained in this chapter, if the required thirty (30) hours of education are not obtained and proof of compliance provided to the commission within the six-month period, the affiliate broker's license shall automatically expire at the end of the six-month period.

(B) The education requirements specified in this subsection (a), in addition to any other education requirements specified in this chapter to be completed by an applicant prior to licensure, shall be completed by an applicant for an affiliate broker's license prior to the original license being issued. This education requirement is in addition to any continuing education requirements specified in this chapter or the rules of the commission.

(b) Any person who desires an affiliate broker's license shall submit an application for examination to the commission on the prescribed form. The application shall be accompanied by:

(1) The fee specified in § 62-13-308; and

(2) Certification of satisfactory completion by the applicant of sixty (60) classroom hours in real estate at a school, college or university approved by the commission, including thirty (30) classroom hours covering the basic principles of real estate.

(c) Any person who desires a broker's license shall submit an application for examination to the commission on the prescribed form. The application shall be accompanied by:

(1) The fee specified in § 62-13-308;

(2) Certification of satisfactory completion by the applicant of one hundred twenty (120) classroom hours in real estate, before or after receipt of an affiliate broker's license, at a school, college or university approved by the commission, including thirty (30) classroom hours covering office or brokerage management; and

(3) (A) If the applicant was licensed as an affiliate broker after May 12, 1988, satisfactory proof that the applicant has held an active real estate license for at least thirty-six (36) months, or, if the applicant holds a baccalaureate degree with a major in real estate, for at least twenty-four (24) months; or

(B) If the applicant was licensed as an affiliate broker on or before May 12, 1988, satisfactory proof that the applicant has been engaged as a real estate licensee for at least twenty-four (24) months, or, if the applicant holds a baccalaureate degree with a major in real estate, for at least twelve (12) months.

(d) Each applicant who passes the examination shall submit an application for the appropriate license to the commission. If such application is not filed within six (6) months after the date of the examination passed, the applicant must retake and pass the examination in order to be eligible for a license.

(e) An application for an affiliate broker's license shall be accompanied by:

(1) The fee specified in § 62-13-308;

(2) Satisfactory proof that the applicant:

(A) Is at least eighteen (18) years of age; and

(B) Has been a resident of this state for at least forty-five (45) days; and

(3) A sworn statement by the broker with whom the applicant desires to be affiliated certifying that, in the broker's opinion, the applicant is honest and trustworthy and that the broker will actively supervise and train the applicant during the period the license remains in effect.

(f) An application for a broker's license shall be accompanied by:

(1) The fee specified in § 62-13-308; and

(2) Satisfactory proof that the applicant:

(A) Is at least eighteen (18) years of age; and

(B) Has been a resident of this state for at least forty-five (45) days.

(g) Every two (2) years, as a requisite for the reissuance of an affiliate broker's license originally issued on or after July 1, 1980, the affiliate broker shall furnish certification of satisfactory completion of sixteen (16) classroom hours in real estate courses at any school, college or university approved by the commission.

(h) Within a period of three (3) years from the date of issuance of an original broker's license, the licensee shall, as a requisite for the reissuance of the license, furnish certification of satisfactory completion of an additional one hundred twenty (120) classroom hours in real estate at any school, college or university approved by the commission. Beginning with the license period immediately following the license period in which the licensee completes the one hundred twenty (120) hours of education specified in this subsection (h), the licensee of a broker's license originally issued after January 1, 2005, every two (2) years shall furnish certification of satisfactory completion of sixteen (16) classroom hours in real estate courses at any school, college or university approved by the commission as a requisite for the reissuance of the license.

(i) The commission shall, at least six (6) months prior to the deadline for furnishing the certification required by subsections (g) and (h), notify each licensee from whom the certification has not been received.

(j) Any person who desires a time-share salesperson license shall submit an application for examination and license to the commission on the prescribed form. The application shall be accompanied by:

(1) The fees specified in § 62-13-308 for examination and license;

(2) Satisfactory proof that the applicant is:

(A) At least eighteen (18) years of age; and

(B) A resident of this state;

(3) A sworn statement by the broker with whom the applicant desires to be affiliated certifying that, in the broker's opinion, the applicant is honest and trustworthy and that the broker will actively supervise and train the applicant during the period the license remains in effect; and

(4) Certification, by the broker with whom the applicant desires to be affiliated, stating that the applicant has completed a thirty (30) hour training program consisting of instruction in the fundamentals of the Tennessee Time-Share Act, compiled in title 66, chapter 32, part 1, and related topics.

(k) Any person who desires an acquisition agent license shall submit an application for examination and license to the commission on the prescribed form.

(1) The application shall be accompanied by:

(A) The fees specified in § 62-13-308 for examination and license;

(B) Proof satisfactory to the commission that the applicant is at least eighteen (18) years of age; and

(C) Proof satisfactory to the commission that the applicant is of good moral character.

(2) Compliance by an acquisition agent with the licensing requirements of this section shall constitute compliance with the registration requirements contained in § 66-32-139.

(l) (1) The commission shall require all applicants for initial licensure issued under this chapter, including, but not limited to, a time-share license, on or after January 1, 2014, to submit a complete and legible set of fingerprints, on a form prescribed by the commission or in such electronic format as the commission may require, to the commission or to the Tennessee bureau of investigation for the purpose of obtaining a criminal background check from the Tennessee bureau of investigation and the federal bureau of investigation.

(2) The commission shall refuse to issue a license to an applicant for initial licensure who does not comply with subdivision (l)(1); provided, that a licensee who requests to renew an existing license issued under this chapter, or obtain a broker license after being licensed as an affiliate broker, shall not be required to submit a set of fingerprints pursuant to this subsection (l).

(3) The commission shall conduct a criminal background check of each applicant described in subdivision (l)(1) by using information:

(A) Provided by the applicant under this subsection (l); and

(B) Made available to the commission by the Tennessee bureau of investigation, the federal bureau of investigation and any other criminal justice agency.

(4) The commission may:

(A) Enter into an agreement with the Tennessee bureau of investigation to administer a criminal background check required under this subsection (l); and

(B) Authorize the Tennessee bureau of investigation to collect from the applicant the costs incurred by the department in conducting the criminal background check.



§ 62-13-304 - Written examinations.

(a) (1) In addition to submitting proof of honesty, trustworthiness, integrity and good reputation, each applicant shall pass a written examination prepared by or under the supervision of the commission.

(2) The examination may be given orally at the discretion of the commission if a written examination is precluded by reason of physical disability.

(3) The examination shall be given at times and places within the state that the commission shall prescribe. Notwithstanding any law to the contrary, the commission may administer the examination at requested locations and may charge special fees that the commission may deem appropriate.

(4) The examination for a license shall include business ethics, composition, arithmetic, elementary principles of land economics and appraisal, closing statements, a general knowledge of the statutes of this state relating to deeds, mortgages, trust deeds, contracts of sale, leases and other related matters and the provisions of this chapter.

(5) The examination for a broker's license shall be of more exacting nature and scope than the examination for an affiliate broker's license.

(6) An applicant failing to pass an examination may be reexamined under rules that the commission may prescribe.

(7) (A) The examination for time-share salesperson license shall include the fundamentals of the time-share business, the Tennessee Time-Share Act, compiled in title 66, chapter 32, and other related topics including the parts of this chapter relative to time-share salespersons.

(B) The minimum passing grade for the time-share salesperson examination shall be seventy percent (70%).

(C) An application for the time-share salesperson license examination must be received by the commission at least ten (10) days before the examination date on which the applicant wishes to be examined.

(8) (A) The examination for an acquisition agent license shall be the same as the examination administered for a time-share salesperson license.

(B) The minimum passing grade for an acquisition agent license examination shall be seventy percent (70%).

(C) An application for the acquisition agent license examination must be received by the commission at least ten (10) days before the examination date on which the applicant wishes to be examined.

(b) No applicant shall engage in the real estate business as a broker, affiliate broker, time-share salesperson or acquisition agent until satisfactorily passing the examination and complying with other requirements of this chapter and until a license has been issued to the applicant. An applicant for a time-share salesperson license or acquisition agent license who has passed the examination for either license in the twelve-month period preceding the date of application shall be deemed to have satisfied the examination requirements for the pending application.



§ 62-13-307 - Expiration and renewal of licenses -- Penalty.

(a) All licenses issued under this chapter shall expire two (2) years from the date the license was issued or renewed. All documentation and fees that are a prerequisite to the renewal of a license or registration shall be delivered to the commission prior to the expiration date of the license.

(b) The license of any broker, affiliate broker, time-share salesperson or acquisition agent who fails to deliver all documentation or to pay fees that are a prerequisite to the renewal of a license or registration no later than sixty (60) days prior to the expiration date of the license shall not be renewed except upon providing the documentation prior to the expiration date of the license and payment of the fees, plus a penalty fee of no more than fifty dollars ($50.00) per month, or portion of a month, that the documentation or fees are late.



§ 62-13-308 - Examination and license fees.

The commission shall prescribe in its rules and regulations all fees to be paid before any examinations shall be given or licenses issued by the commission as provided in this chapter.



§ 62-13-309 - Business locations -- Display of license -- Signs.

(a) (1) (A) Each office shall have a real estate firm license, a principal broker and a fixed location with adequate facilities for affiliated licensees, located to conform with zoning laws and ordinances.

(B) Each branch location shall comply with the requirements of subdivision (a)(1)(A).

(2) The license of a broker and of each affiliate broker under contract to the broker shall be prominently displayed in the broker's principal place of business.

(3) Within ten (10) days after any change of location of the office, all licensees registered at that office shall notify the commission in writing of their new business address and shall pay the fee established in § 62-13-308.

(b) (1) Each licensed broker shall maintain a sign on the outside of the broker's office of the size and content that local ordinances and the commission prescribe, which shall clearly state that the broker is engaged in the real estate business.

(2) In making application for a license or for a change of location, the licensee shall verify, in writing, that the licensee's office conforms with zoning laws and ordinances.

(3) The maintenance of the broker's office in the broker's home shall not relieve the broker from the requirement of having a sign outside of the house as required in this subsection (b).

(4) Affiliate brokers are not required to display signs at the office of their brokers.

(c) The requirements of subsections (a) and (b) may be waived in cases of certain unusual geographical circumstances.

(d) (1) If the applicant for a broker's license maintains more than one (1) place of business within the state, the applicant shall apply for and obtain an additional firm license for each branch office;

(2) Every application shall state the location of the branch office and the name of the person in charge of it; and

(3) Each branch office shall be under the direction and supervision of a broker licensed at that address.

(e) No more than one (1) license shall be issued to any broker or affiliate broker to be in effect at one (1) time.

(f) Upon original application for a firm license and each renewal of the license, the firm shall provide proof of the establishment of the firm's escrow account satisfactory to the commission.

(g) A principal broker may act as a principal broker for two (2) firms as long as both firms are in the same location. As used in this subsection (g), "the same location" means that both firms are located at and use the same physical address.



§ 62-13-310 - Affiliate broker relationship to broker.

(a) Whenever the contractual relationship between a broker and affiliate broker is terminated, the present broker shall immediately sign and date the change of affiliation form prescribed by the commission. The affiliate broker may act under a contract with another broker upon completion and transmittal to the commission of the form, accompanied by the fee established pursuant to § 62-13-308. The affiliate broker shall assure that the completed form and fee are promptly transmitted and that the affiliate broker's license is prominently displayed in the new broker's principal place of business.

(b) Licensees may not post signs on any property advertising themselves as real estate agents unless the firm's name appears on the signs in letters the same size or larger than those spelling out the name of the licensee.

(c) Any unlawful act or violation of this chapter by any affiliate broker may not be cause for the suspension or revocation of the license of the broker with whom the affiliate broker is affiliated.



§ 62-13-311 - Revocation of license by court -- Reinstatement.

Whenever any person, partnership, association, company, firm or corporation claiming to have been injured or damaged by the gross negligence, incompetency, fraud, dishonesty or misconduct on the part of any licensee following the calling or engaging in the business described in this chapter files suit upon the claim against the licensee in any court of record in this state and recovers judgment on the claim, the court may as part of its judgment or decree in such cases, if it deem it a proper case in which so to do, revoke the certificate of license granted under this chapter, and the certificate of license shall not be reissued to the licensee except upon the consenting vote of six (6) of the members of the commission in favor of reissuance.



§ 62-13-312 - Discipline -- Refusal, revocation or suspension of license -- Downgrading of licenses -- Automatic revocation.

(a) The commission may, upon its own motion, and shall, upon the verified complaint in writing of any person setting forth a cause of action under this section, ascertain the facts and, if warranted, hold a hearing for reprimand or for the suspension or revocation of a license.

(b) The commission shall have the power to refuse a license for cause or to suspend or revoke a license where it has been obtained by false representation or by fraudulent act or conduct, or where a licensee, in performing or attempting to perform any of the acts mentioned herein, is found guilty of:

(1) Making any substantial and willful misrepresentation;

(2) Making any promise of a character likely to influence, persuade or induce any person to enter into any contract or agreement when the licensee could not or did not intend to keep the promise;

(3) Pursuing a continued and flagrant course of misrepresentation or making of false promises through affiliate brokers, other persons, any medium of advertising or otherwise;

(4) Misleading or untruthful advertising, including use of the term "realtor" by a person not authorized to do so, or using any other trade name, insignia or membership in any real estate association or organization of which the licensee is not a member;

(5) Failing, within a reasonable time, to account for or to remit any moneys coming into the licensee's possession that belong to others;

(6) Failing to preserve for three (3) years following its consummation records relating to any real estate transaction;

(7) Acting for more than one (1) party in a transaction without the knowledge and consent in writing of all parties for whom the licensee acts;

(8) Failing to furnish a copy of any listing, sale, lease or other contract relevant to a real estate transaction to all signatories of the contract at the time of execution;

(9) Using or promoting the use of any real estate listing agreement form, real estate sales contract form or offer to purchase real estate form that fails to specify a definite termination date;

(10) Inducing any party to a contract, sale or lease to break the contract for the purpose of substitution in lieu of the contract a new contract, where the substitution is malicious or is motivated by the personal gain of the licensee;

(11) Accepting a commission or any valuable consideration by an affiliate broker for the performance of any acts specified in this chapter, from any person, except the licensed real estate broker with whom the licensee is affiliated;

(12) Being convicted in a court of competent jurisdiction of this or any other state or federal court of forgery, embezzlement, obtaining money under false pretenses, bribery, larceny, extortion, conspiracy to defraud or any crime or any similar offense or offenses, or pleading guilty or nolo contendere to any such offense or offenses;

(13) Violating any federal, state or municipal law prohibiting discrimination in the sale or rental of real estate because of race, color, religion, sex or national origin;

(14) Violating any provision of this chapter, any rule duly promulgated and adopted under this chapter or the terms of any lawful order entered by the commission;

(15) In the case of a licensee, failing to exercise adequate supervision over the activities of any licensed affiliate brokers within the scope of this chapter;

(16) In the case of a licensee, failing within a reasonable time to complete administrative measures that may be required by the commission upon the transfer or termination of any affiliate broker employed by the broker;

(17) Paying or accepting, giving or charging any undisclosed commission, rebate, compensation or profit or expenditures for a principal or in violation of this chapter;

(18) Failing to disclose to an owner the licensee's intention or true position if the licensee, directly or indirectly through a third party, purchases for itself or acquires or intends to acquire any interest in or any option to purchase property that has been listed with the licensee's office to sell or lease;

(19) Engaging in the unauthorized practice of law;

(20) Any conduct, whether of the same or a different character from that specified in this subsection (b), that constitutes improper, fraudulent or dishonest dealing; or

(21) Violating any provision of the Tennessee Time-Share Act of 1981, compiled in title 66, chapter 32, part 1 or any rule duly promulgated under the Tennessee Time-Share Act of 1981.

(c) The commission may, in addition to or in lieu of any other lawful disciplinary action against a broker pursuant to this section, order that the broker be downgraded to affiliate broker status.

(d) The director of the division of regulatory boards or the director's duly authorized representatives may, at all reasonable hours, examine and copy books, accounts, documents or records that are relevant to a determination of whether a licensee has properly maintained and disbursed funds from escrow or trustee accounts required under this part. In case of refusal to permit the access accorded by this subsection (d), the director or the director's authorized representatives may pursue the remedies provided by § 4-5-311(b) for disobedience to any lawful agency requirement for information. Refusal shall also constitute grounds for the commission to suspend or revoke a license.

(e) The sole purpose of this section is to provide guidelines for disciplinary actions taken by the Tennessee real estate commission against licensees found guilty of the violations listed in this section.

(f) Whenever any licensee pleads guilty or is convicted of any offense enumerated in this chapter, the licensee must within sixty (60) days notify the commission of that conviction and provide the commission with certified copies of the conviction. The licensee's license shall automatically be revoked sixty (60) days after the licensee's conviction unless the licensee makes a written request to the commission for a hearing during that sixty-day period. Following any such hearing held pursuant to this section, the commission in its discretion may impose upon that licensee any sanction permitted by this chapter.

(g) Whenever the commission revokes or suspends the license of a salesperson, an affiliate broker or a broker, then any school or instructor approval that the licensee holds shall also be revoked. Whenever a licensee surrenders a real estate license, any school or instructor approval that the licensee holds shall also be revoked.



§ 62-13-313 - Notice -- Hearing.

(a) (1) Before refusing to issue a license or suspending or revoking an existing license upon the verified written complaint of any person setting out a cause of action under § 62-13-312, the commission shall, in writing, notify the accused applicant or licensee of its receipt of the complaint, enclosing a copy of the complaint.

(2) The accused applicant or licensee shall, within ten (10) days, file with the commission the applicant's or licensee's answer to the complaint, a copy of which shall be transmitted to the complainant.

(3) If, after investigation, the commission determines that the matter should have a hearing, a time and place for the hearing shall be set.

(4) If, upon review of the complaint or at anytime thereafter, the commission determines that the complaint was not filed in a timely manner or there is no reasonable cause to believe that the applicant or licensee has engaged in the alleged violation or violations of § 62-13-312, the commission shall issue an order to that effect; and a copy of the order shall be furnished to the complainant, the applicant or licensee and the public officers and persons that the commission deems proper.

(b) All notices and answers required or authorized to be made or filed under this section may be served or filed personally or by registered mail to the last known business address of the addressee. If served personally, the time shall run from the date of service and if by registered mail, from the postmarked date of the letter enclosing the document.

(c) The affirmative vote of a majority of the commission shall be necessary to revoke or suspend a license.

(d) In the event the matter contained in the complaint has been filed or made a part of a case pending in any court in this state, the commission may then withhold its decision until the court action has been concluded.

(e) Any complaint filed with the commission pursuant to this chapter shall be filed within the longer of the following:

(1) Two (2) years from the date of commission of the alleged violation of § 62-13-312 or the date that the complainant actually became aware of the violation;

(2) The applicable statute of limitations set out in § 40-2-101, if the violation of § 62-13-312 also constitutes a criminal offense; or

(3) Ten (10) days after a successful criminal prosecution becomes final, if the violation of § 62-13-312 also constitutes a criminal offense and the time required for prosecution of the offense exceeds the time specified in subdivision (e)(1) or (e)(2).



§ 62-13-314 - Reciprocity -- Service of process on nonresidents.

(a) (1) A nonresident of this state who is a licensed broker, affiliate broker or time-share salesperson or equivalent real estate licensee in another state may apply for a license as a broker or affiliate broker in this state by submitting appropriate application to the commission.

(2) The nonresident applicant need not maintain a place of business within this state; provided, that the applicant is regularly engaged in the real estate business and maintains a place of business in the other state.

(3) The commission may issue the appropriate license to the nonresident applicant if:

(A) The applicant has qualified for the license held in the applicant's state of residence by written examination;

(B) The applicant meets or exceeds each of the qualifications for licensure in this state;

(C) The applicant certifies that the applicant has read this chapter and the rules and regulations promulgated under this chapter; and

(D) The applicant's state of residence permits the issuance of licenses without written examination to brokers, affiliate brokers and time share salespersons resident in and licensed by this state.

(4) The commission may, in its discretion, refuse to issue, renew or reinstate a broker's, affiliate broker's or time share salesperson's license if the applicant for, or holder of, the license is not a resident of this state.

(b) (1) Every nonresident applicant shall file an irrevocable consent that legal actions may be commenced against the nonresident applicant in the proper court of any county of this state in which a cause of action may arise or in which the plaintiff may reside by service of process or pleading authorized by the laws of this state or by any member of the commission or the director of the commission, the consent stipulating that the service of process or pleading shall be taken in all courts to be valid and binding as if personal service had been made upon the nonresident licensee in this state.

(2) The consent shall be duly acknowledged and, if made by a corporation, shall be authenticated by its seal.

(3) Any service of process or pleading shall be served on the executive director of the commission by filing duplicate copies, one (1) of which shall be filed in the office of the commission and the other forwarded by registered mail to the last known principal address of the nonresident licensee against whom the process or pleading is directed; and no default in any such action shall be taken except upon affidavit certification of the commission or the director of the commission, that a copy of the process or pleading was mailed to the defendant as provided in this subdivision (b)(3), and no default judgment shall be taken in any such action or proceeding until thirty (30) days after the day of mailing of process or pleading to the defendant.

(c) Notwithstanding any law to the contrary, the Tennessee real estate commission has the authority to enter into reciprocity agreements with another state, if in the judgment of the commission that state has meaningful requirements for licensure. The reciprocity agreement may authorize the licensure of Tennessee licensees in that state and for the licensure of licensees of that state in this state.



§ 62-13-316 - Register of applicants required.

(a) The commission shall keep a register of all applicants for license, showing for each the date of application, name, place of business, place of residence and whether the license was granted or refused.

(b) The register shall be prima facie evidence of all matters recorded in the register.



§ 62-13-317 - Directory of licensed brokers and affiliate brokers.

(a) The commission may, from time to time, at its discretion, publish a directory of all brokers and affiliate brokers licensed by the commission. The directory shall contain other data that the commission may determine to be in the interest of the public.

(b) The directory shall be mailed to and placed on file in the office of the county clerk of each county.



§ 62-13-318 - Temporary retirement -- Inactive status.

(a) (1) Upon written request accompanied by the license and the fee for change of status, any real estate firm, real estate broker, affiliate broker, time-share salesperson or acquisition agent may temporarily retire the license.

(2) Temporary retirement will not be permitted unless all educational requirements specified in § 62-13-303 have been completed.

(3) If the retiree wishes to remain in retirement for any portion of a subsequent license renewal period, the retiree shall pay the required license renewal fee prior to the license expiration date.

(4) No retired licensee may engage in any act defined in § 62-13-102.

(5) The retiree is responsible for advising the commission of the retiree's current mailing address.

(b) (1) Upon written request accompanied by the broker's or affiliate broker's license, the proper form and the change of status fee, any real estate broker or affiliate broker who is ineligible for temporary retirement may be placed in inactive status.

(2) An inactive broker or affiliate broker shall remain subject to the educational requirements of § 62-13-303.

(3) If the inactive licensee wishes to remain inactive for any portion of a subsequent license renewal period, the licensee shall pay the required license renewal fee prior to the license expiration date.

(4) No inactive licensee may engage in any act defined in § 62-13-102.

(5) Upon receipt of proof of completion of continuing education sufficient to meet the licensee's current requirements, the status of the licensee will be automatically changed from inactive to retirement.

(c) A licensee wishing to reactivate a license from an inactive or retirement status shall submit the proper form and pay the fee for a change of status.



§ 62-13-319 - Reinstatement after failure to pay renewal or retirement fee.

(a) The license of any broker, affiliate broker, time-share salesperson or acquisition agent who fails timely to pay a renewal or retirement fee or to comply with any prerequisite or condition to licensure or renewal may be reinstated without examination within sixty (60) days after the expiration date of the license upon providing proof of compliance with the prerequisites or conditions, including payment of any penalty fee arising from failure to comply with any prerequisite or condition to renewal prior to the expiration date of the license and payment of the renewal fee, plus an additional penalty fee of not more than one hundred dollars ($100) per month. Any person desiring reinstatement thereafter must reapply for licensure; provided, however, that the commission may, in its discretion:

(1) Waive reexamination or additional education requirements for such an applicant; or

(2) Reinstate a license subject to the applicant's compliance with reasonable conditions that the commission may prescribe, including payment of a penalty fee, in addition to the penalty fee provided in subsection (a), of not more than one hundred dollars ($100) per month, or portion of a month, from the time the license expired.

(b) When fees are remitted by mail to the commission, the date of payment shall be determined by the official postmark on the mail.



§ 62-13-320 - Surrender of broker's for affiliate broker's license.

The holder of a valid broker's license shall, upon the holder's written request, be entitled to surrender the license to the commission in exchange for an affiliate broker's license.



§ 62-13-321 - Escrow or trustee account of deposited funds.

Every broker shall, in accordance with rules promulgated by the commission under § 62-13-203, keep an escrow or trustee account of funds deposited with the broker relating to a real estate transaction. The broker shall maintain for a period of at least (3) years accurate records of the account showing:

(1) The depositor of the funds;

(2) The date of deposit;

(3) The date of withdrawal;

(4) The payee of the funds; and

(5) Other pertinent information that the commission may require.



§ 62-13-322 - Retired or inactive -- Reactivation of license.

(a) Notwithstanding any other provision of this chapter or rule or regulation to the contrary, any law or rule or regulation that has the effect of prohibiting reinstatement or reactivation of a license upon the payment of the applicable fees and penalties shall not apply to any person who has retired the person's license or who has been placed in inactive status if the following conditions are applicable:

(1) The person's license was revoked, suspended or downgraded while the license was retired or in inactive status merely because the educational requirements of § 62-13-303 were not completed within the required time;

(2) The educational requirements were completed within two (2) years from the date the license was retired or placed in inactive status and all additional educational requirements, if any, have been met; and

(3) The reinstatement fees and penalties specified in §§ 62-13-318 and 62-13-319 are paid.

(b) If all of the above conditions are met, the license of the person shall be reactivated.



§ 62-13-323 - Escrow account -- Waiver.

(a) The principal broker of a real estate firm that does not engage in activities that require the acceptance of any funds belonging to others may receive from the Tennessee real estate commission a waiver from the provisions of § 62-13-321.

(b) Upon receipt of a waiver by the Tennessee real estate commission pursuant to subsection (a), a principal broker may close the real estate firm's escrow account.

(c) The principal broker of a real estate firm authorized pursuant to this section to operate without an escrow account may accept funds belonging to others subject to the following:

(1) The principal broker shall open an escrow account within one (1) business day of accepting the deposit and deposit the funds into the newly opened escrow account on the same day; and

(2) The principal broker shall notify the Tennessee real estate commission within one (1) business day after opening a new escrow account and shall provide the following information:

(A) The name and address of the bank where the new escrow account was opened;

(B) The name of the new escrow account; and

(C) The account identification number of the new escrow account.

(d) A principal broker who opens an escrow account pursuant to subsection (c) shall acknowledge responsibility to operate under all the requirements of § 62-13-321.

(e) No principal broker may obtain a waiver pursuant to subsection (a) for the same real estate firm more than once each license renewal period.



§ 62-13-324 - Real estate continuing education instructors.

(a) In order to be eligible for approval by the commission, a course in real estate designed to meet the educational requirements established in § 62-13-303 shall be under the personal and direct supervision of an instructor who:

(1) Has completed a Tennessee real estate commission approved course in instructor training;

(2) Holds a diploma or certificate evidencing a high school education or the equivalent of a high school education;

(3) Has no complaints filed against such person in the office of the commission that have not been satisfactorily resolved;

(4) If the course concerns the principles of real estate, mathematics or sales techniques, is a licensed broker, or, with the approval of the commission, an affiliate broker, with at least five (5) years of experience in the subject of the course;

(5) If the course concerns the law of real estate, has graduated from a law school accredited by the American Bar Association or approved by the state board of law examiners;

(6) If the course concerns any other field in which a degree or other recognized designation is commonly awarded, has earned that degree or designation or has at least five (5) years of satisfactory experience in the field; and

(7) If the course is offered for credit at a college or university, has either a master's degree and three (3) years of satisfactory experience in the area of instruction or a terminal degree in the area of instruction.

(b) The commission may charge a fee of up to twenty-five dollars ($25.00) for each instructor in an education cycle in order to review the instructor's qualifications.

(c) Before teaching the core course required every two (2) years by the real estate commission, an instructor shall demonstrate competency in the subject by taking an approved instructor course of at least four (4) hours on the subject matter being presented in the core course.

(d) Before teaching a course on the law of agency, an instructor shall successfully complete an approved instructor course on agency.

(e) The real estate commission shall approve any continuing education course that consists of a minimum of one (1) classroom hour in length; provided, that the course meets all of the requirements of the commission that are not related to course length. Any rule, policy, or requirement of the real estate commission that is in conflict with this subsection (e) is superseded.



§ 62-13-325 - Distance education courses.

(a) "Distance education" shall be used interchangeably with "correspondence courses" and includes all education in which instruction does not take place in a traditional classroom setting but rather through other media where the teacher and student are separated by distance or by time. Distance education courses approved by the commission shall be completed within one (1) year of the date of enrollment in order for continuing education to be granted to the licensee. Distance education may include, but is not necessarily limited to, printed materials, computer based materials and on-line materials.

(b) A distance education course using printed materials may be approved by the commission if:

(1) Students will be provided a manual or other printed material;

(2) A comprehensive course outline, requirements for successful completion of the course and information regarding availability of faculty to students are provided;

(3) It contains at least six (6) written exercises that are to be submitted periodically to the instructor, graded and returned to the student; and

(4) If the class provides more than eight (8) hours of credit, a comprehensive final examination or equivalent measure of achievement is executed prior to the sponsor submitting the roster to the commission indicating successful completion of the course for any and all students.

(c) A distance education course using computer-based or online materials or formats may be submitted to the commission for analysis and possible approval if the course is certified by the Association of Real Estate License Law Officials (ARELLO) or other certifying body at the discretion of the commission, as to technology, support of the technology, interactivity and course design.

(1) The commission shall review these certified courses on a case by case basis to determine whether the curriculum will meet commission education requirements.

(2) Any course that would provide more than eight (8) hours of continuing education shall include a final examination that shall be executed prior to submission to the commission for education credit.

(3) Approval of a course under this subsection (c) will be automatically withdrawn should certification by the respective certifying body be discontinued for any reason.

(d) Any distance education version of the basic principles of real estate course required of applicants for an affiliate broker's license under § 62-13-303 shall include at least one (1) student interaction with a commission-approved instructor for every five (5) hours of credit.






Part 4 - Representation by Real Estate Agents

§ 62-13-401 - Creation.

A real estate licensee may provide real estate services to any party in a prospective transaction, with or without an agency relationship to one (1) or more parties to the transaction. Until such time as a licensee enters into a specific written agreement to establish an agency relationship with one (1) or more parties to a transaction, the licensee shall be considered a facilitator and shall not be considered an agent or advocate of any party to the transaction. An agency or subagency relationship shall not be assumed, implied or created without a written bilateral agreement that establishes the terms and conditions of the agency or subagency relationship. The negotiation and execution of either an exclusive agency listing agreement or an exclusive right to sell listing agreement with a prospective seller shall establish an agency relationship with the seller.



§ 62-13-402 - Limited agency.

(a) If a real estate licensee is engaged as an agent, the real estate licensee serves as a limited agent retained to provide real estate services to a client. The licensee shall function as an intermediary in negotiations between the parties to a transaction unless the parties negotiate directly.

(b) A real estate licensee shall owe all parties to a transaction the duties enumerated in § 62-13-403. A licensee shall owe to the licensee's client the duties enumerated in § 62-13-404.

(c) Notwithstanding any law to the contrary, the duties enumerated in §§ 62-13-403 and 62-13-404 shall supersede any fiduciary or common law duties owed by a licensee to the licensee's client on January 1, 1996.



§ 62-13-403 - Duty owed to all parties.

A licensee who provides real estate services in a real estate transaction shall owe all parties to the transaction the following duties, except as provided otherwise by § 62-13-405, in addition to other duties specifically set forth in this chapter or the rules of the commission:

(1) Diligently exercise reasonable skill and care in providing services to all parties to the transaction;

(2) Disclose to each party to the transaction any adverse facts of which the licensee has actual notice or knowledge;

(3) Maintain for each party to a transaction the confidentiality of any information obtained by a licensee prior to disclosure to all parties of a written agency or subagency agreement entered into by the licensee to represent either or both of the parties in a transaction. This duty of confidentiality extends to any information that the party would reasonably expect to be held in confidence, except for information that the party has authorized for disclosure, information required to be disclosed under this part and information otherwise required to be disclosed pursuant to this chapter. This duty survives both the subsequent establishment of an agency relationship and the closing of the transaction;

(4) Provide services to each party to the transaction with honesty and good faith;

(5) Disclose to each party to the transaction timely and accurate information regarding market conditions that might affect the transaction only when the information is available through public records and when the information is requested by a party.

(6) Timely account for trust fund deposits and all other property received from any party to the transaction; and

(7) (A) Not engage in self-dealing nor act on behalf of licensee's immediate family or on behalf of any other individual, organization or business entity in which the licensee has a personal interest without prior disclosure of the interest and the timely written consent of all parties to the transaction; and

(B) Not recommend to any party to the transaction the use of services of another individual, organization or business entity in which the licensee has an interest or from whom the licensee may receive a referral fee or other compensation for the referral, other than referrals to other licensees to provide real estate services under this chapter, without timely disclosing to the party who receives the referral the licensee's interest in the referral or the fact that a referral fee may be received.



§ 62-13-404 - Duty owed to licensee's client.

Any licensee who acts as an agent in a transaction regulated by this chapter owes to the licensee's client in that transaction the following duties, to:

(1) Obey all lawful instructions of the client when the instructions are within the scope of the agency agreement between licensee and licensee's client;

(2) Be loyal to the interests of the client. A licensee must place the interests of the client before all others in negotiation of a transaction and in other activities, except where the loyalty duty would violate licensee's duties to a customer under § 62-13-402 or a licensee's duties to another client in a dual agency; and

(3) (A) Unless the following duties are specifically and individually waived, in writing by a client, a licensee shall assist the client by:

(i) Scheduling all property showings on behalf of the client;

(ii) Receiving all offers and counter offers and forwarding them promptly to the client;

(iii) Answering any questions that the client may have in negotiation of a successful purchase agreement within the scope of the licensee's expertise; and

(iv) Advising the client as to whatever forms, procedures and steps are needed after execution of the purchase agreement for a successful closing of the transaction.

(B) Upon waiver of any of the duties in subdivision (3)(A), a consumer shall be advised in writing by the consumer's agent that the consumer may not expect or seek assistance from any other licensees in the transaction for the performance of the duties in subdivision (3)(A).



§ 62-13-405 - Written disclosure.

(a) If a licensee personally assists a prospective buyer or seller in the purchase or sale of a property and the buyer or seller is not represented by this or any other licensee, the licensee shall verbally disclose to the buyer or seller the licensee's facilitator, agent, subagent or designated agent status in the transaction before any real estate services are provided. Known adverse facts about a property must also be disclosed under the laws governing residential property disclosure, compiled in title 66, chapter 5, part 2, but licensees shall not be obligated to discover or disclose latent defects in a property or to advise on matters outside the scope of their real estate license.

(b) The disclosure of agency status pursuant to subsection (a) must be confirmed in writing with an unrepresented buyer prior to the preparation of an offer to purchase. The disclosure of agency status must be confirmed in writing with an unrepresented seller prior to execution of a listing agreement or presentation of an offer to purchase, whichever comes first. Following delivery of the written disclosure, the licensee shall obtain a signed receipt for the disclosure from the party to whom it was provided. The signed receipt shall contain a statement acknowledging that the buyer or seller, as applicable, was informed that any complaints alleging a violation or violations of § 62-13-312 must be filed within the applicable statute of limitations for the violation set out in § 62-13-313(e). The acknowledgment shall also include the address and telephone number of the commission.

(c) The disclosure of agency or facilitator status, as provided in subsection (a), shall not be construed as or be considered a substitute for a written agreement to establish an agency relationship between the broker and a party to a transaction as referenced in § 62-13-406.

(d) Upon initial contact with any other licensee involved in the same prospective transaction, the licensee shall immediately disclose the licensee's role in the transaction, including any agency relationship, to this other licensee. If the licensee's role changes at any subsequent date, the licensee shall immediately notify any other licensees and any parties to the transaction relative to the change in status.

(e) Real estate transactions involving the transfer or lease of commercial properties, the transfer of property by public auction, the transfer of residential properties of more than four (4) units or the lease or rental of residential properties shall not be subject to the disclosure requirements of §§ 62-13-403, 62-13-404 and this section.



§ 62-13-406 - Designated broker -- Managing broker.

(a) A licensee entering into a written agreement to represent any party in the buying, selling, exchanging, renting or leasing of real estate may be appointed as the designated and individual agent of this party by the licensee's managing broker, to the exclusion of all other licensees employed by or affiliated with the managing broker. A managing broker providing services under this chapter shall not be considered a dual agent if any individual licensee so appointed as designated agent in a transaction, by specific appointment or by written company policy, does not represent interests of any other party to the same transaction.

(b) The use of a designated agency does not abolish or diminish the managing broker's contractual rights to any listing or advertising agreement between the firm and a property owner, nor does this section lessen the managing broker's responsibilities to ensure that all licensees affiliated with or employed by the broker conduct business in accordance with appropriate laws, rules and regulations.

(c) There shall be no imputation of knowledge or information among or between clients, the managing broker and any designated agent or agents in a designated agency situation.



§ 62-13-407 - Liability.

A client or other party to whom a real estate licensee provides services as an agent, subagent or facilitator shall not be liable for damages for the misrepresentations of the licensee arising out of the licensee's services unless the client or party knew or had reason to know of the misrepresentation. This section shall not limit the liability of a licensee's managing broker for the misrepresentations of the managing broker's licensees.



§ 62-13-408 - Application.

This part shall supersede common law to the extent common law is inconsistent with this part.






Part 5 - Commercial Real Estate Brokers

§ 62-13-501 - Part definitions -- Form of notice.

As used in this part, unless the context otherwise requires:

(1) "Broker" has the same meaning as used in § 62-13-102;

(2) (A) "Commercial real estate" means any real estate other than:

(i) Real estate containing one (1) to four (4) residential units; or

(ii) Real estate on which no buildings or structures are located and is zoned for no more than one (1) to four (4) family residential units;

(B) "Commercial real estate" does not include single family residential units such as condominiums, town houses or homes in a subdivision when sold, leased or otherwise conveyed on a unit-by-unit basis even though these units may be a part of a larger building or parcel of real estate containing more than four (4) residential units;

(3) "Notice" means a notice specifically referencing an agreement entered into after October 1, 1997, to pay commissions in any brokerage contract or lease or memorandum of the foregoing, sworn to and executed by the broker, identifying the subject real estate by lot and block number or by a metes and bounds description and in the form of notice set out in this subdivision (3) and containing only the information provided for in the form, recorded as provided for in § 62-13-503(e), in the office of the register of deeds of the county in which the property is located, no less than ten (10) business days before the transfer of the commercial real estate that is the subject of the agreement. The form of the notice to be recorded shall be:

Click here to view form

(4) "Owner" means the person or persons to whom the fee interest of real estate is titled and does not include a lessee or renter;

(5) "Real estate" means and includes leaseholds, as well as any other interest or estate in land, whether corporeal, incorporeal, freehold or nonfreehold, situated in this state; and

(6) "Subsequent owner" means a transferee or purchaser of commercial real estate from the owner or from a previous subsequent owner, but will not include the transferee or purchaser of commercial real estate pursuant to a sale conducted pursuant to title 67, chapter 5, part 25.



§ 62-13-502 - Enforcement of fee or commission contract against subsequent owners.

A broker who, pursuant to a contract in writing entered into after October 1, 1997, has earned and is owed a fee or commission with respect to a lease or upon the exercise of an option for renewal or expansion of the lease, whether payable over time or in a lump sum, from the owner of commercial real estate pursuant to such written contract for the broker's services in connection with a lease of commercial real estate, shall have a cause of action to enforce the contract with respect to the fee or commission against a subsequent owner, even though the subsequent owner is not a party to the contract, if and only if the subsequent owner has notice of the contract as provided in this part with respect to the fee before obtaining title to the commercial real estate. There shall be no prohibition against a broker giving the notice as required by this part, and any such prohibition is void and unenforceable.



§ 62-13-503 - Obligation subject to original contract -- Limitation of actions -- Recording of notice.

(a) The obligation of a subsequent owner shall be subject to the terms, conditions and defenses available to the contracting parties. A subsequent owner shall be liable for the fees or commissions only to the extent that the subsequent owner receives rents pursuant to leases with respect to which the broker is entitled to receive a fee or commission under the written contract referenced in the notice provided for in § 62-13-501(a)(3).

(b) Nothing in this part shall be construed to change any agreement between an owner and a subsequent owner or to release an owner from any liability to a broker for the fees or commissions or to restrict or prevent a third-party claim by a subsequent owner against an owner or a previous subsequent owner for indemnification against a claim made by a broker against a subsequent owner based on a liability of the owner or a previous subsequent owner to the broker.

(c) A broker may enforce an obligation under this section against a subsequent owner by filing suit in a court having appropriate jurisdiction within the latter of the following but in no event more than ten (10) years after the recording of the notice:

(1) One (1) year after the transfer of ownership from the owner or a previous subsequent owner to a subsequent owner; or

(2) One (1) year after the claim for a fee or commission accrues.

(d) A notice containing only the information provided in § 62-13-501(a)(3) may be recorded pursuant to this part in the office of the register of deeds in the county where the property is located, and the register of deeds shall accept the notice for recording. After the notice is recorded, the person who tendered it for recording shall promptly deliver a copy to the owner of the subject commercial real estate. Delivery may be by personal delivery, certified mail or any delivery service that provides proof of delivery.

(e) Any notice that may be recorded pursuant to this part shall be deemed to be authenticated and eligible for recordation only if the notice conforms to the requirements of § 62-13-501(a)(3). The register of deeds will index this recorded notice under the name of the owner identified in the notice and shall index the recorded notice in the reverse index under the name of the broker who is a party to the document.

(f) Upon a written request by the owner or subsequent owner of the subject commercial real estate, made after all fee or commission rights, with respect to which a notice has been recorded under this part, have been paid in full or have otherwise been discharged, expired or otherwise are no longer enforceable under applicable law, the broker who recorded the notice or that broker's successor in interest shall record a release of that notice with the register of deeds for the county where that notice was recorded.

(g) This part shall not be construed to create a lien on any commercial real estate to which this part applies.



§ 62-13-504 - Attorney fees and court costs.

The prevailing party in any litigation seeking to enforce the cause of action granted in § 62-13-502 or in seeking to recover damages or other relief for the wrongful refusal or failure to release the notice as required by § 62-13-503(f) shall be entitled to recover attorney fees and court costs incurred by reason of the litigation from the non-prevailing party.



§ 62-13-505 - Immunity of title examiners, title insurers, abstracters and closing agents.

No title examiner, title insurer, abstracter or closing agent shall have any responsibility or liability related to the contents of any document that is the subject of a notice recorded pursuant to this part so long as the title examiner, title insurer, abstractor or closing agent fulfills its obligations, if any, under existing law and its contract to disclose in its title report, abstract, commitment or policy the existence of the notice.






Part 6 - Agency Contracts and Referral Fees

§ 62-13-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency contract" means a valid written contract authorizing a real estate licensee to act as a party's exclusive agent for the purchase, sale or lease of real estate;

(2) "Agency relationship" means the relationship resulting from an agency contract; and

(3) "Referral fee" means a commission or any other type of compensation for the referral of a potential buyer, seller, lessor or lessee of real estate.



§ 62-13-602 - Reasonable cause to solicit referral fee.

Reasonable cause does not exist unless the party seeking the referral fee actually introduced the business to the real estate licensee from whom the referral fee is sought and at least one (1) of the following other conditions exists as between the party seeking the referral fee and the real estate licensee from whom the referral fee is sought:

(1) Sub-agency relationship;

(2) Contractual referral fee relationship; or

(3) Contractual cooperative brokerage relationship.



§ 62-13-603 - Unlawful referral solicitation -- Unlawful retribution for existence of agency relationship.

(a) It is unlawful for any person or entity to:

(1) Solicit or request a referral fee from a real estate licensee without reasonable cause; or

(2) Threaten to reduce or withhold employee relocation benefits or to take other action adverse to the interests of a client of a real estate licensee because of an agency relationship.

(b) Reasonable cause allows a real estate licensee to solicit or request a referral fee but does not necessarily mean that the licensee has a legal right to be paid a referral fee.



§ 62-13-604 - Unlawful interference with agency relationship.

It is unlawful for a real estate licensee, a relocation firm or a firm with a corporate relocation policy or benefits, or anyone on behalf of any such licensee or firm, to counsel a client of another real estate licensee on how to terminate or amend an existing agency contract. Communicating corporate relocation policy or benefits to a transferring employee shall not be considered a violation of this part, as long as the communication does not involve advice or encouragement on how to terminate or amend an existing agency contract.









Chapter 16 - Magazine Salespersons [Repealed]

§ 62-16-101 - [Repealed.]

HISTORY: Acts 1963, ch. 235, § 1; T.C.A., § 62-1601; repealed by Acts 2013, ch. 211, § 8.



§ 62-16-102 - [Repealed.]

HISTORY: Acts 1963, ch. 235, § 2; T.C.A., § 62-1602; Acts 1989, ch. 591, § 113; repealed by Acts 2013, ch. 211, § 8.



§ 62-16-103 - [Repealed.]

HISTORY: Acts 1963, ch. 235, § 3; T.C.A., § 62-1603; repealed by Acts 2013, ch. 211, § 8.






Chapter 18 - Land Surveyors

Part 1 - Land Surveyor General Provisions

§ 62-18-101 - Registration requirement.

(a) In order to safeguard the life, health or property of the public, the practice of land surveying in this state is declared to be subject to regulation in the public interest.

(b) It is unlawful for any person to practice or offer to practice land surveying in the state or to use in connection with the person's name or otherwise assume or advertise any title or description tending to convey the impression that the person is a land surveyor, unless the person has been duly registered or exempted under this chapter.



§ 62-18-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the state board of examiners for land surveyors, provided for by this chapter;

(2) "Land surveyor" means a person who is engaged in the practice of land surveying;

(3) "Practice of land surveying" means any service of work, the adequate performance of which involves the application of special knowledge of the principles of mathematics, the related physical and applied sciences and the relevant requirements of law for adequate evidence to the act of measuring and locating lines, angles, elevations, natural and man-made features in the air, on the surface of the earth, within underground workings and on the beds of bodies of water for the purpose of determining areas and volumes, for the monumenting of property boundaries and for the platting and layout of lands and subdivisions of land, including the topography, drainage, alignment and grades of streets, and for the preparation and perpetuation of maps, records, plats, field notes, records and property descriptions that represent these surveys; and

(4) A person shall be construed to "practice or offer to practice" land surveying within the meaning and intent of this chapter, who:

(A) Engages in land surveying;

(B) By verbal claim, sign, letterhead, card or in any other way represents that the person is a land surveyor; or

(C) Represents that the person is able to perform land surveying in this state.



§ 62-18-103 - Establishment of board -- Professional members.

(a) (1) To carry out the provisions of this chapter, there is hereby created a state board of examiners for land surveyors. This board shall consist of three (3) members to be appointed by the governor under the conditions described as follows: initially the governor shall appoint on the board three (3) land surveyors, qualified as herein required, one (1) of whom shall come from each of the three (3) grand divisions, designating one (1) of those persons to serve for a period of two (2) years, one (1) for a period of four (4) years and one (1) for a period of six (6) years.

(2) Shortly before the expiration of the term of each member, a successor shall be appointed from the same grand division.

(3) The term of office of all members shall begin on July 1 following their appointment, except those appointed to fill vacancies, but each member shall hold office until a successor is appointed and qualified.

(4) Each appointment after the first shall be for a period of six (6) years.

(b) The board is attached for administrative purposes to the division of regulatory boards in the department of commerce and insurance.

(c) (1) Appointments to the board may be made by the governor from lists of qualified nominees submitted by interested land surveyor groups, including, but not limited to, the Tennessee Association of Professional Surveyors. The lists shall be submitted at least sixty (60) days before the expiration of any term or, in the case of vacancies occurring during terms of office, within thirty (30) days following the occurrence of the vacancy. The governor shall consult with such interested groups to determine qualified persons to fill the positions.

(2) In making appointments to the board under the authority of this section or under the authority of § 62-18-104, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(d) (1) The three (3) members of the board shall each have had at least ten (10) years' experience in the practice of land surveying and shall have been in responsible charge of work for at least five (5) years.

(2) Each member of the board shall be a citizen of the United States and shall have been a resident of this state for five (5) years at the time of appointment, and shall be at least thirty-five (35) years of age.

(e) The governor may remove any member of the board for misconduct, incapacity or neglect of duty.



§ 62-18-104 - Public member.

In addition to appointments made pursuant to § 62-18-103, the board shall also consist of one (1) member who shall be appointed by the governor for a six-year term, each term to begin on July 1 and who shall not be engaged in the practice of land surveying. The member shall be a resident of this state and shall possess good moral character.



§ 62-18-105 - Board members' certificates -- Legal services -- Seal.

(a) Each member of the board shall receive a certificate of appointment from the governor and, before beginning the member's term of office, shall file with the secretary of state the constitutional oath of office.

(b) No one, except a person appointed pursuant to § 62-18-104, shall be eligible for membership on the board who does not at the time hold an unexpired certificate to practice land surveying issued under this chapter.

(c) The board or any committee of the board shall be entitled to the services of an attorney general in connection with the affairs of the board, and the board shall have power to compel the attendance of witnesses, may administer oaths and may take testimony concerning matters within its jurisdiction.

(d) The board shall adopt and have an official seal, which shall be affixed to all certificates of registration granted, and shall make all bylaws and rules not inconsistent with the law in performing its duty.



§ 62-18-106 - Board meetings -- Officers -- Rules.

(a) (1) The board shall hold at least one (1) regular meeting each year.

(2) Special meetings shall be held at such times as the bylaws of the board may provide.

(3) Notice of all meetings shall be given in the manner that the bylaws of the board may provide.

(4) The board shall elect annually from its members a chair and vice chair.

(5) A quorum of the board shall consist of a simple majority of the members.

(b) The director of the division of regulatory boards in the department of commerce and insurance or the director's designee shall serve as secretary for the board.

(c) The board shall, in compliance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, promulgate rules and regulations that incorporate and establish minimum acceptable standards of practice for licensed land surveyors.

(d) The board has the authority to establish continuing educational requirements and standards for land surveyors. Any rules promulgated to effect this subsection (d) shall be promulgated in compliance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(e) Any continuing education requirements established pursuant to this chapter shall provide that persons practicing land surveying who were born prior to January 1, 1928, shall be exempt from complying with continuing education standards and requirements.



§ 62-18-107 - Deposit of fees -- Operating funds.

(a) The secretary of the board shall receive and account for all moneys derived under this chapter and shall deposit the moneys into the state treasury as provided by law.

(b) Financial operation of the board shall be governed by existing laws and financial practices of this state.

(c) All expenses certified by the board as properly and necessarily incurred in the discharge of its duties, including authorized compensation and the necessary expenses incident to cooperation with like boards of other states, shall be paid on the warrant of the commissioner of finance and administration issued on requisitions signed by the chair and secretary of the board.

(d) Funds received under this chapter shall be subject to allotment by the commissioner, and no expenditures shall be made by the board out of fees collected by it unless and until the allotments have been made by the commissioner under §§ 4-3-1006, 9-6-101 -- 9-6-106 and 9-6-108 -- 9-6-114, inclusive.



§ 62-18-108 - Records.

(a) The board shall keep a record of its proceedings and register of all applicants for registration, showing for each the date of application, name, age, educational and other qualifications, place of business and place of residence, whether or not an examination was required and whether the applicant was rejected or a certificate of registration granted, and the date of such action.

(b) The books and register of the board shall be prima facie evidence of all matters recorded in the books and register.

(c) A roster showing the names and places of business and of residence of all registered land surveyors shall be prepared by the secretary of the board each year. The roster may be printed out of the funds of the board as provided in § 62-18-107.



§ 62-18-109 - Applications for registration.

(a) (1) The board shall consider and evaluate a land surveyor applicant's qualifications based upon:

(A) The applicant's education, technical, and land surveying experience;

(B) Exhibits of land surveying projects with which the applicant has been associated;

(C) Recommendations and character references; and

(D) The payment by the applicant of a fee set by the board in accordance with § 62-18-125 with the approval of the commissioner of commerce and insurance.

(2) The board shall, in proper cases as authorized in this chapter, issue a certificate of registration as a land surveyor to any person who submits evidence satisfactory to the board that the person is fully qualified to practice land surveying.

(3) A land surveyor applicant's qualifications may be reviewed at an interview if the board determines it necessary.

(4) Educational credit for institute courses, correspondence courses, or other courses shall be determined by the board.

(5) No person shall be eligible for registration who:

(A) Does not have a high school education diploma or a general equivalency diploma (GED[(R)]);

(B) Does not speak and write the English language; or

(C) Is not of good character and repute.

(b) The following shall be considered as the minimum evidence satisfactory to the board that the applicant meets the qualifications of a professional land surveyor:

(1) To be certified as a land surveyor intern (PLSIT), an applicant shall:

(A) Make a complete application to the board;

(B) Be of good character and reputation;

(C) Submit three (3) character references to the board, one (1) of whom is a professional land surveyor;

(D) Comply with the requirements of this chapter;

(E) Pass the Fundamentals of Land Surveying examination; and

(F) Satisfy one (1) of the following requirements related to education and experience:

(i) Obtain a baccalaureate degree from a surveying or surveying technology curriculum of four (4) or more years, approved by the board;

(ii) Obtain a baccalaureate degree from a science, engineering or technology curriculum of four (4) or more years related to the practice of land surveying, approved by the board, with a minimum of twenty-four (24) semester hours of board-approved coursework in the surveying sciences;

(iii) Obtain a baccalaureate degree from a non-surveying related curriculum of four (4) or more years, approved by the board, plus an additional thirty-six (36) semester hours of board-approved coursework in the surveying sciences;

(iv) Obtain an associate degree in surveying technology or a related science, engineering or technical field, approved by the board, with a minimum of thirty (30) semester hours of board-approved coursework in the surveying sciences, a record of four (4) years of progressive practical experience, two (2) years of which shall have been under the direct supervision of a practicing professional land surveyor; or

(v) Obtain a high school education diploma or a general equivalency diploma (GED[(R)]) with a record satisfactory to the board of ten (10) years of progressive practical experience, six (6) years of which shall have been under the direct supervision of a practicing professional land surveyor;

(2) To be licensed as a professional land surveyor, an applicant shall:

(A) Make a complete application to the board;

(B) Be of good character and reputation;

(C) Submit five (5) character references to the board, three (3) of whom are professional land surveyors or individuals acceptable to the board and who have personal knowledge of the applicant's land surveying experience;

(D) Comply with the requirements of this chapter; and

(E) Satisfy one (1) of the following requirements:

(i) Obtain a baccalaureate degree from a surveying or surveying technology curriculum of four (4) or more years, approved by the board, and a record satisfactory to the board of two (2) years of progressive practical experience after the applicant passes the Fundamentals of Land Surveying examination, one (1) year of which shall have been in responsible charge of duties performed under a practicing professional land surveyor. An applicant who passes the Principles and Practice of Land Surveying examination and the Tennessee State Jurisdictional examination shall be granted licensure as a professional land surveyor;

(ii) Obtain a baccalaureate degree from a science, engineering or technology curriculum of four (4) or more years related to the practice of land surveying, approved by the board, with a minimum of twenty-four (24) semester hours of board-approved coursework in the surveying sciences, and a record satisfactory to the board of two (2) years of progressive practical experience after the applicant passes the Fundamentals of Land Surveying examination, one (1) year of which shall have been in responsible charge of duties performed under a practicing professional land surveyor. An applicant who passes the Principles and Practice of Land Surveying examination and the Tennessee State Jurisdictional examination shall be granted licensure as a professional land surveyor;

(iii) Obtain a baccalaureate degree from a non-surveying related curriculum of four (4) or more years, approved by the board, plus an additional thirty-six (36) semester hours of board-approved coursework in the surveying sciences, and a record satisfactory to the board of two (2) years of progressive practical experience after the applicant passes the Fundamentals of Land Surveying examination, one (1) year of which shall have been in responsible charge of duties under a practicing professional land surveyor. An applicant who passes the Principles and Practice of Land Surveying examination and the Tennessee State Jurisdictional examination shall be granted licensure as a professional land surveyor;

(iv) Obtain an associate degree in surveying technology or a related science, engineering or technical field approved by the board with a minimum of thirty (30) semester hours of board-approved coursework in the surveying sciences, and a record satisfactory to the board of four (4) years of progressive practical experience, three (3) years of which shall have been in responsible charge of duties performed under a practicing professional land surveyor if the applicant passes the Fundamentals of Land Surveying examination on or before June 30, 2016, or if the applicant does not pass the Fundamentals of Land Surveying on or before June 30, 2016, a record satisfactory to the board of six (6) years of progressive practical experience after the applicant passes the Fundamentals of Land Surveying examination, four (4) years of which shall have been in responsible charge of duties under a practicing professional land surveyor. An applicant who passes the Principles and Practice of Land Surveying examination and the Tennessee State Jurisdictional examination shall be granted licensure as a professional land surveyor; or

(v) Comply with the requirements of subdivision (b)(1)(F)(v) as approved by the board and pass the Fundamentals of Land Surveying examination on or before June 30, 2017, or if the applicant does not pass the Fundamentals of Land Surveying examination on or before June 30, 2017, obtain six (6) years of progressive practical experience which shall have been in responsible charge of the duties performed under a professional land surveyor after the applicant passes the Fundamentals of Land Surveying examination, plus an additional twelve (12) hours of board-approved coursework in the surveying sciences. An applicant who passes the Principles and Practice of Land Surveying examination and the Tennessee State Jurisdictional examination shall be granted licensure as a professional land surveyor.



§ 62-18-110 - Reciprocity.

Any applicant may, in the absence of disqualifying evidence, be deemed by the board to be fully qualified to practice land surveying if the applicant holds a like unexpired certificate of registration issued to the applicant after examination by proper authority in the District of Columbia or in any state or territory in the United States in which the examination and requirements for the registration of land surveyors are of a standard satisfactory to the board.



§ 62-18-111 - New evidence -- Prerequisites for third examination.

(a) Applicants for registration in cases where the evidence originally presented in the application does not appear to the board conclusive or as warranting the issuance of a certificate may present further evidence, which may include the results of a required examination, for the consideration of the board.

(b) Any applicant who fails the examination twice shall not be admitted to another examination unless the applicant demonstrates to the board's satisfaction that the applicant has diligently studied the subjects covered on the examination.



§ 62-18-112 - Determination of qualifications -- Fee retained in case of rejection.

(a) In determining the qualifications of applicants for registration as land surveyor, a majority vote of the members of the board is required.

(b) In case the board denies the issuance of a certificate to an applicant, the registration fee deposited shall be retained by the board as an examination fee.



§ 62-18-113 - Expiration date of certificates.

Certificates of registration expire on December 31 of each odd-numbered year and are invalid after that date unless renewed. It is the sole responsibility of any person registered as a land surveyor to renew the person's registration on or before the date of its expiration.



§ 62-18-114 - Notice of expiration -- Renewal.

(a) The board shall notify each person registered under this chapter of the date of expiration of the person's certificate and the amount of the fee required for its renewal. The notice shall be sent at least sixty (60) days in advance of the expiration of the certificate.

(b) It is the responsibility of any person registered under this chapter to notify the board, in writing, of any change of address. Persons registered under this chapter may notify the board by e-mail of a change in their address.

(c) Certificates of registration shall be subject to late renewal for a period of one (1) year following their expiration date by payment of the renewal fee, plus a penalty in an amount set by the board, for each month or fraction of a month that elapses before payment is received. Any person whose registration has expired for more than one (1) year shall make application for registration; provided, that the board may, in its discretion, waive any further examination of such an applicant.



§ 62-18-115 - Investigations and prosecutions.

It is the duty of the board to inquire into the identity of any person claiming to be a land surveyor and to prosecute any person violating this chapter.



§ 62-18-116 - Denial, suspension or revocation of certificate -- Disciplinary action.

(a) (1) The board may refuse to issue a certificate of registration, may revoke, suspend or refuse to renew a certificate of registration or may take other lawful disciplinary action against any land surveyor registered under this chapter for any of the following causes:

(A) Any fraud or deceit in obtaining a certificate of registration;

(B) Any incompetency, misconduct or gross negligence in the practice of land surveying;

(C) Any violation of this chapter or of any rules duly adopted under this chapter;

(D) Any failure to comply with the minimum acceptable standards of practice established pursuant to § 62-18-106(c);

(E) Any conviction in a court of competent jurisdiction of a felony; or

(F) Any revocation, suspension, disciplinary action or voluntary surrender of a license or certificate of registration to practice land surveying in any jurisdiction.

(2) Any person may prefer charges against any land surveyor registered under this chapter on any of the grounds in subdivision (a)(1). The charges shall be in writing, sworn to by the complainant, and shall specifically state the factual basis for the charges.

(3) Subdivision (a)(2) shall not be construed to preclude the board from filing charges against a land surveyor on its own motion.

(b) Nothing in this chapter shall be construed to negate the right of any person, partnership, firm, joint stock association or corporation from appealing to the civil courts for relief.

(c) The affirmative vote of a majority of the members of the board shall be necessary in order to revoke the certificate of registration of any land surveyor registered under this chapter or to reissue a certificate of registration to any person whose certificate has been revoked.

(d) The board shall notify the register of deeds of each county that would likely be affected by the revocation or suspension of a certificate of registration or the reissuance of a revoked or suspended certificate of registration.



§ 62-18-117 - Replacement of lost or destroyed certificates.

A new certificate of registration to replace any certificate lost, destroyed or mutilated may be issued, subject to the rules and regulations of the board. A charge of fifty dollars ($50.00), or such other amount as set by the board, shall be made for reissuance.



§ 62-18-118 - Certificate as evidence.

The issuance of a certificate of registration by this board shall be evidence that the person named in the certificate is entitled to all the rights and privileges of a land surveyor while the certificate remains unrevoked or unexpired.



§ 62-18-119 - Seal of registrant.

(a) Each registrant under this chapter shall, upon registration, obtain a seal of the design authorized by the board, bearing the registrant's name and the legend "Registered Land Surveyor."

(b) Maps, plats, surveys or other documents issued by a registrant shall be stamped with the seal during the life of the registrant's certificate, but it is unlawful for anyone to stamp or seal any documents with the seal after the certificate of the registrant named on the certificate has expired or has been revoked, unless the certificate has been renewed or reissued.

(c) (1) No surveyor shall affix a seal or stamp to any document that has not been prepared by that surveyor or under that surveyor's individual supervision.

(2) The survey used in making plats must be made by the surveyor or the surveyor's employees or members of a partnership, firm or joint stock association of which the surveyor is a member, and the surveyor affixing the surveyor's seal to the survey must be in responsible charge of those making the surveys in such association with the surveyor.

(d) The board may adopt rules and regulations pertaining to the affixing to and endorsement of the registrant's seal on surveying documents that may be necessary to implement compliance with this section.



§ 62-18-120 - Violations.

(a) A person commits a Class C misdemeanor who:

(1) Presents or attempts to file as that person's own the certificate of registration of another;

(2) Gives forged or willfully false evidence of any kind to the board or any member of the board for the purpose of obtaining a certificate;

(3) Falsely impersonates any other practitioner; or

(4) Uses or attempts to use an expired or revoked certificate of registration.

(b) Any person who practices or offers to practice land surveying in this state in violation of this chapter commits a Class C misdemeanor. Each day of violation constitutes a separate offense.

(c) A person shall be construed to practice, or offer to practice, land surveying who, by verbal claim, sign, advertisement, letterhead, card or any other way, represents the person to be a land surveyor, with or without qualifying adjectives, or through the use of some other title implies that the person is a land surveyor.

(d) The grand juries of the state are given inquisitorial power over all violations of this chapter, and the judges of the courts shall give inquisitorial power in their charges to the grand juries.

(e) It is the duty of the members of the board to report any violations of this chapter to the proper authorities.

(f) "Person," as used in this section, includes firms and corporations.

(g) Prosecutions for any person who practices or offers to practice land surveying in this state in violation of this chapter shall be commenced within four (4) years next after the offense has been committed.



§ 62-18-122 - Business associations -- Personal liability.

(a) The right to engage in the practice of land surveying shall be deemed a personal right, based upon the qualifications of the individual, evidenced by the individual's registration certificate and shall not be transferable.

(b) Any registered land surveyor may practice the profession through the medium of, or as a member or as an employee of, a partnership, firm, joint stock association or corporation; provided, that all surveys are signed and stamped with the signature and seal of the registered land surveyor in responsible charge.

(c) The registered land surveyor signing and sealing surveys is responsible, personally and professionally, for the surveys.



§ 62-18-123 - Hearings and judicial review.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this chapter.



§ 62-18-124 - Right-of-entry -- Liability -- Notice to landowners -- Injunctions.

(a) A professional land surveyor, the professional land surveyor's agents, employees and personnel under the professional land surveyor's supervision, may go on, over and upon the lands of others when necessary to perform surveys for the location of property corners, boundary lines, rights-of-way and easements, and, in so doing, may carry with them their customary equipment and vehicles.

(b) A professional land surveyor, the professional land surveyor's agents, employees and personnel under the professional land surveyor's supervision entering the lands of others under the right granted by subsection (a), and doing no unnecessary injury, are liable only for the actual damage done, and, if sued in such case, the plaintiff shall recover only as much costs as damages.

(c) Nothing in this section shall be construed as giving authority to a professional land surveyor, the professional land surveyor's agents, employees or personnel under the professional land surveyor's supervision to destroy, injure, damage or move anything on the lands of another without the written permission of the landowner, and nothing in this section shall be construed as removing civil liability for such damage.

(d) A licensed land surveyor during the conduct of a boundary survey where there is discovered, or reasonably should have been discovered, any major apparent discrepancy as defined by the board between the deed descriptions of adjoiners, evidence of use or possession not consistent with deed descriptions or otherwise has notice that there is an adverse claim across a boundary, shall notify the affected adjoiners. Notice to nonresident or absentee owners will be by mail to the current address used for mailing property tax notices. In cases in which the landowner does not reside on the property, reasonable effort shall mean notification by certified mail.

(e) No owner or occupant of the land shall be liable for any injury or damage sustained by any person entering upon the land under this section.

(f) Injunctive relief may be had against a landowner restricting entry to the landowner's land in violation of this section by petition addressed to the circuit or chancery court of the division in which the violation is alleged to have occurred.



§ 62-18-125 - Schedule of fees.

(a) The board shall establish a schedule of fees for the following categories:

(1) Examination fee;

(2) Licensing fee; and

(3) Renewal fee.

(b) The board shall, in compliance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, promulgate necessary rules and regulations to establish the schedule of fees authorized by this section.



§ 62-18-126 - Nonmonumentation procedures authorized as closing or loan surveys.

Notwithstanding any other law to the contrary, all limited nonmonumentation procedures or practices, such as mortgage loan inspections, mortgage loan certificates, mortgage title inspections and improvement loan certificates, shall be authorized as closing or loan surveys.



§ 62-18-127 - Duty to research common boundaries.

A professional land surveyor shall search the land records of the land to be surveyed filed in the register of deeds office and obtain the deeds of record of all the adjoining landowners as it pertains to the common boundaries. The professional land surveyor shall have the additional responsibility to utilize documents of public record or unrecorded documents or plats supplied to the surveyor at the time of the survey to resolve any discrepancies between the subject land and any adjoining lands. Evidence found from these sources shall be carefully compared with that located or found in the field survey in order to aid in the establishment of the original boundaries of the land being surveyed. It is not the intent of this section to require the professional land surveyor to research the title or encumbrances on the land involved.



§ 62-18-128 - Retiring license -- Reinstatement -- Retirement of license no bar to disciplinary action -- Nontransferable.

(a) Any licensee may retire the licensee's license by submitting a form prescribed by the board accompanied by the current active license certificate and a fee of twenty-five dollars ($25.00). Upon receipt of an acceptable application to retire, the board shall issue a retired license certificate to the surveyor. The holder of a retired license shall not be entitled to practice as a surveyor unless the licensee is reinstated in accordance with subsection (c).

(b) Any licensee who is not engaged in work or activities that require a surveyor's license may apply for a retired license.

(c) A retired license may be reinstated by submitting an application acceptable to the board, by paying the full renewal fee for an active license and by fulfilling all other requirements of this chapter, including, but not limited to, successfully completing all examination requirements.

(d) The retired status of a license shall not bar any disciplinary action by the board against a licensee for any of the causes provided in this chapter.

(e) No retired license is transferable.

(f) The board is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 2 - Soil Scientist Licensure Act of 2009

§ 62-18-201 - Short title.

This part shall be known and may be cited as the "Soil Scientist Licensure Act of 2009."



§ 62-18-202 - Legislative findings -- Purpose.

The general assembly finds that the competent and proper application of soil science principles by soil scientists is vital to the lives, property, economy, security, and environment of the people of this state. In order to safeguard life, health, and property and to promote the public welfare, the practice of soil science in this state is hereby declared to be subject to regulation in the public interest. Furthermore, the practice of soil science is hereby declared a learned profession to be practiced and regulated as such, and its practitioners in this state shall be held accountable to the state and members of the public by high professional standards in keeping with the ethics and practices of other learned professions in this state. The purpose of this part is to introduce additional qualifying criteria in a professional field at present only partially regulated, thereby benefiting the safety, health, and property of the people of Tennessee and promoting the public welfare. The fields of soil science expected to benefit are those related to the environment, soil classification and mapping, the inventory of the soil as a resource, basic soil science research, and other soil science matters of concern to the people of this state. This legislation does not attempt to infringe upon the current licensed professions of engineers, geologists, surveyors, or the persons who work directly for them as either their employees or as subcontractors. This legislation differentiates the principles of soil science from those respected and established fields.



§ 62-18-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Classification" means the use and application of the current United States department of agriculture (USDA) soil taxonomy standard as revised, classifying soils to the order, suborder, great group, subgroup, family, series, or phase of series level;

(2) "Commissioner" means the commissioner of commerce and insurance, or the commissioner's designee;

(3) "Department" means the department of commerce and insurance;

(4) "Licensed professional soil scientist" means a person who is licensed as a soil scientist under the provisions of this part;

(5) "Practice of soil science" means providing soil science services except as specifically exempted by this part. Soil science services include the investigation, inspection, collection, or evaluation of soil as a means to classify soil pursuant to the use and application of the USDA soil taxonomy standard, as revised, or the interpretation, inventory, planning, or mapping resulting from classifying soils;

(6) "Responsible charge of work" means accountable, independent control and direction by the use of initiative, skill, and independent judgment, of soil science work or supervision of soil science work;

(7) "Soil science" means the science concerning the earth's mantle and its use by all humans including:

(A) The classification, investigation, mapping and inventorying of soil; and

(B) The study of the interaction of soil forming factors;

(i) Climate;

(ii) Organisms;

(iii) Relief;

(iv) Parent material; and

(v) Time;

(8) "Soil scientist" means a person qualified by education and practical experience to engage in the practice of soil science; and

(9) "Soil scientist in training" means a person who has met or is pursuing the educational requirements of § 62-18-208, but is not qualified to be licensed as a professional soil scientist.



§ 62-18-204 - Restrictions on the practice of soil science.

No person shall:

(1) Classify soils pursuant to the use and application of the USDA soil taxonomy standard, as revised, prepare any soil maps, reports, or documents resulting from the classification of soils, other than a licensed professional soil scientist or a subordinate under such soil scientist's direction;

(2) Practice soil science in this state unless such person is licensed under the provisions of this part. A certificate of licensure is not transferable;

(3) Offer to practice soil science in this state unless such person is licensed under the provisions of this part. To offer to practice soil science in this state includes the making of a verbal claim, displaying a sign or other advertisement, using letterhead, printing cards, or using in connection with a person's name any title or description stating or implying that the person is a licensed professional soil scientist;

(4) On or after July 1, 2011, seal or stamp any plans, plats, reports or other documents with the seal or stamp of a licensed professional soil scientist, or use in any manner the title "licensed professional soil scientist" or the title of any licensed certified specialty soil scientist unless licensed or licensed and certified under this part;

(5) Affix such person's signature, seal, or stamp to any maps, reports, or other documents after such person's licensure has expired or has been suspended or revoked, unless such person's licensure has been renewed or reissued;

(6) Give any false or forged evidence of any kind to the commissioner when seeking to obtain the person's certificate of licensure;

(7) Falsely impersonate any other licensee of like or different name; or

(8) Attempt to use an expired or revoked certificate of licensure or continue to practice soil science at any time during a period during which the commissioner has suspended or revoked the person's certificate of licensure.



§ 62-18-205 - Contracting for soil science services.

This state and any county, municipality, agency, board, district, commission, authority, or other political subdivision of the state shall only contract for soil science services with persons licensed under this part or with a firm employing a licensed professional soil scientist who shall be in responsible charge of providing such services, except as otherwise provided by this part.



§ 62-18-206 - Applicability of part -- Exemptions.

Any person, except a person exempted by this part, who practices or offers to practice soil science in this state, including a person employed by the state or its political subdivisions, is subject to the provisions of this part. The following persons are exempt:

(1) Any person engaged solely in teaching the science of soil science or engaged solely in nonpublic soils research in this state. However, a teacher or researcher shall be certified as licensed professional soil scientist if the teacher or researcher wishes to engage in the practice of soil science or services for which licensure as a soil scientist is required by this part;

(2) An employee or subordinate of a licensed professional soil scientist insofar as the employee or subordinate acts solely in such capacity. This exemption shall not permit any such employee or subordinate to practice soil science independently or use the term "licensed professional soil scientist;" and

(3) Any person who is employed either by the state or federal government, or by a person, firm, or corporation not engaged in the practice of soil science, if such person provides soil science services only as part of his job duties for the employer and does not receive any payments for soil science services from the general public.



§ 62-18-207 - Engaging in practice of soil science -- Construction of part.

(a) A sole proprietorship, partnership, or corporation that provides soil science services as defined in this part as its primary activity may engage in the practice of soil science; provided, that at least one (1) principal or officer is in responsible charge of such activity and is a licensed professional soil scientist. A sole proprietorship, partnership, or corporation whose primary activity is other than the practice of soil science may offer soil science services; provided, that a licensed professional soil scientist is in responsible charge of such activity. The exemptions of § 62-18-206 shall apply to sole proprietorships, partnerships, and corporations.

(b) This part shall not be construed to prevent or to affect the practice of any profession or trade related to soil science for which a license or registration is required under any other law of this state when such work is permitted under the applicable licensing or registration law.



§ 62-18-208 - Eligibility for certificate of licensure.

(a) To be eligible for a certificate of licensure, an applicant shall meet each of the following minimum qualifications:

(1) Be a graduate of an accredited college or university with a bachelor of science degree or higher in soils, agronomy or a closely related field. The applicant shall have successfully completed a minimum of fifteen (15) semester hours of course work in soil science;

(2) Have at least three (3) years of soil science professional experience. Any combination of the following kinds of education and experience qualify toward accumulating the required three (3) years:

(A) Masters of science degree in soils, agronomy or a closely related field and two (2) years of professional experience;

(B) Doctor of philosophy degree in soils, agronomy or a closely related field and one (1) year of professional experience; or

(C) Each year of teaching or soil science research by persons teaching upper-level soil science courses at the college or university levels; provided, that such teaching or research can be demonstrated to be of a sufficiently responsible nature to be equivalent to a year of professional experience; and

(3) Have successfully passed such examination or examinations developed or determined by the commissioner to assess adequately the knowledge and skills that are common to the competent practice of soil science as a profession. The commissioner shall waive the examination requirement for licensure as a soil scientist for an applicant who makes written application to the commissioner not later than July 1, 2011, and who otherwise meets the requirements of this subsection (a).

(b) Any person who meets subdivisions (a)(1) and (2) and who is:

(1) Approved by the department of environment and conservation prior to July 1, 2011;

(2) An employee of the federal government 470 series;

(3) A soil scientist employed by the state of Tennessee; or

(4) A member of the Soil Scientist Association of Tennessee certified list prior to July 1, 2011;

shall be deemed to have met the requirements of subdivisions (a)(1)-(3). Such person shall be issued a certificate of licensure when renewal is due under the established renewal cycle upon applying for and meeting all requirements for renewal. The commissioner shall assign the registration number of the registration certificate as the certificate of licensure number. Any person holding an active certificate as a registered soil scientist or licensed professional soil scientist prior to July 1, 2011, who does not renew such certificate when renewal is due shall be required to apply for licensure under this part and meet all requirements of subsection (a) except that a reasonable period of time shall be accorded by the commissioner for late renewals.



§ 62-18-209 - Certificate of licensure.

(a) The commissioner shall issue a certificate of licensure, upon payment of a fee prescribed by the commissioner, to any applicant who complies with the requirements of this part. Certificates of licensure shall state the full name of the licensee, bear a certificate of licensure number and be signed by the commissioner under the seal of the commissioner. The commissioner shall consider and may implement all reasonable operating cost reductions suggested by the advisory committee in calculating any recurring or nonrecurring fees or additional charges to licensed professional soil scientists.

(b) A certificate of licensure shall be valid for a period of two (2) years. A fee prescribed by the commissioner shall be imposed for each late certificate of licensure renewal.

(c) A new certificate of licensure may be issued to replace any certificate of licensure lost, destroyed, or mutilated, subject to the rules of the commissioner and payment of a fee prescribed by the commissioner.

(d) Upon a written request accompanied by a fee prescribed by the commissioner for change in status, a licensee shall be placed on retired or inactive status. No retired or inactive licensee shall engage in practicing soil science or services for which licensure as a soil scientist is required by this part. The commissioner shall prescribe rules outlining the procedure for placing a licensee in retired or inactive status and subsequent reinstatement to active status.



§ 62-18-210 - Soil scientist advisory commission.

(a) The commissioner may appoint, at appropriate times, a five (5) member advisory committee, also referred to as "SSAC", for any purpose necessary to implement the provisions of this part, including, without limitation, rulemaking.

(b) SSAC shall be administratively attached to the division of regulatory boards.

(c) Advisory committee members shall receive no compensation, nor be entitled to be reimbursed for actual travel and other expenses incurred in attending any meeting and in performing any duties prescribed by the commissioner.



§ 62-18-211 - Duties of commissioner.

In addition to other powers and duties specified in this chapter, the commissioner, under advisement from SSAC, shall:

(1) Promulgate rules and regulations necessary to carry out the provisions of this part in compliance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(2) Design and adopt an official seal for licensed professional soil scientists to be applied to all drawings, reports, maps, documents, or other papers involving practicing soil science as defined in this part, that have been prepared or approved by a licensed soil scientist or a subordinate employee under such soil scientist's direction for the use of or for delivery to any person or for public record within this state. Such drawings, reports, maps, documents, or other papers shall be signed by the licensee and impressed with the licensee's seal. Such acts shall indicate a licensee's responsibility for such drawings, reports, or other papers or documents;

(3) Set the amount of all fees required by this part;

(4) Promulgate rules requiring continuing education;

(5) Identify and approve continuing education programs for persons regulated by the commissioner under this part;

(6) Receive, administer, and account for all moneys derived under the provisions of this part and transfer such funds to the state treasurer who shall keep such moneys in a fund, herein established, to be known as the "geologist and soil scientist regulatory fund". The fund shall be used to defray expenses incurred in the administration of the Geologist Licensure Act of 2007, compiled in chapter 36, part 1 of this title, and this chapter.

(7) Prepare, administer, and grade a nationally recognized soil scientist examination for the purposes of licensure as required by this part; and

(8) Have such other powers and duties as are necessary to effectuate the provisions of this part.



§ 62-18-212 - Recognition of foreign registration.

Any applicant may, in the absence of disqualifying evidence, be deemed by the commissioner to be fully qualified to practice soil science if such applicant holds a like, unexpired certificate of registration issued to the applicant after examination by proper authority in the District of Columbia or in any state or territory in the United States in which the examination and requirements for the registration of soil scientists are of a standard satisfactory to the commissioner.



§ 62-18-213 - Confidential information.

Except as otherwise provided by this part, the following shall be treated as confidential and may not be disclosed except by order of a court of competent jurisdiction or by permission of the applicant:

(1) Applications and other personal information submitted by applicants, except to the applicant, the commissioner, department, its staff, or the SSAC; and

(2) Information submitted by a reference concerning an applicant, except to the commissioner, department, its staff, or the SSAC.



§ 62-18-214 - Roster of licensed soil scientists.

A roster showing the names and places of business of all licensed soil scientists shall be prepared by the commissioner each year. Copies of this roster shall be placed on file with the secretary of state and furnished to any licensee upon request, free of charge, or to the public upon request and payment of a fee, not to exceed actual cost, to be established by the commissioner.



§ 62-18-215 - Code of ethics.

The commissioner shall promulgate a code of professional ethics that shall be made known in writing to every licensee and applicant for licensure under this part. The department may revise and amend this code of professional ethics from time to time and shall forthwith notify each licensee in writing of such revision or amendments.



§ 62-18-216 - Complaints against licensees.

Any person may file a complaint with the commissioner against a licensee alleging fraud, deceit, gross neglect, incompetence, or misconduct. Complaints shall be made in writing.



§ 62-18-217 - Grounds for suspension, revocation or refusal to renew licensure -- Hearing -- Administrative or judicial review -- Injunction -- Reissuance.

(a) The commissioner shall have the power to suspend, revoke, or refuse to renew the certificate of licensure of any licensee who:

(1) Is found to have been convicted of:

(A) Any fraud or deceit in obtaining a certificate of licensure;

(B) Any felony; or

(C) Any unlawful act as set forth in this chapter; or

(2) Who is found guilty of fraud, deceit, gross neglect, incompetence, or misconduct in the practice of soil science as a licensed professional soil scientist.

(b) Any such action by the commissioner to suspend, revoke, or refuse to renew a certificate of licensure shall be taken after a hearing held in accordance with the procedures set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) Any administrative or judicial review of such action shall likewise be in accordance with the procedures set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) The commissioner may seek relief at law or equity to restrain or enjoin any act or practice in violation of this part, or of any rule promulgated to effectuate the purposes of this part. Jurisdiction is conferred upon the chancery and circuit courts of this state to hear and determine such a suit. No bond shall be required for the prosecution of the suit or for the issuance of an injunction.

(e) The commissioner may reissue a certificate of licensure to any person whose certificate of licensure has been revoked upon written application to the commissioner by the applicant, showing good cause to justify such reissuance.



§ 62-18-218 - Legal counsel.

Legal counsel shall be provided by the division of regulatory boards.



§ 62-18-219 - Violations -- Disciplinary actions -- Penalties.

(a) A violation of this part is a Class B misdemeanor.

(b) In addition to, or in lieu of, any other lawful disciplinary action under this part, the commissioner may assess a civil penalty not exceeding one thousand dollars ($1,000) per violation. All penalties owed under this part shall be paid to the commissioner for deposit into the treasury of the state of Tennessee and shall accrue to the state and may be recovered in a civil action in the name of the state in any court of record in the county where the violation is alleged to have occurred.

(c) Any civil penalty shall be assessed in the following manner:

(1) A notice of such assessment shall be sent to the person receiving it by certified mail, return receipt requested;

(2) Any person against whom an assessment has been issued may petition the commissioner for a review of the assessment;

(3) The petition for review shall be in writing, and shall be filed no later than thirty (30) days after the notice of assessment is received;

(4) If a petition for review of the assessment is not filed within thirty (30) days after the date the notice is received, then the violator shall be deemed to have consented to the assessment and it shall become final; and

(5) If a petition for review of the assessment is filed as provided by this section, then the proceedings on such appeal shall be conducted in accordance with the provisions set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, with respect to the conduct of contested cases.









Chapter 19 - Auctioneers

§ 62-19-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Apprentice auctioneer" means any individual who, for compensation or valuable consideration, or otherwise, is employed, directly or indirectly, by an auctioneer to deal or engage in any activity defined in subdivision (3);

(2) "Auction" means a sales transaction conducted by means of oral or written exchange between an auctioneer and members of the audience, which exchange consists of a series of invitations for offers for purchase of goods or real estate made by the auctioneer and offers to purchase made by members of the audience culminating in the acceptance by the auctioneer of the highest or most favorable offer made by a member of the participating audience;

(3) "Auctioneer" means any individual who, for a fee, commission or any other valuable consideration, or with the intention or expectation of receiving a fee, commission or any other valuable consideration, by the means or process of auction or sale at auction, offers, negotiates or attempts to negotiate a listing contract, sale, purchase or exchange of goods;

(4) "Commission" means the Tennessee auctioneer commission;

(5) "Continuing education" means six (6) hours each renewal period;

(6) "Firm" means any person who, as part of the person's business, arranges, manages, sponsors, advertises or carries out auctions;

(7) "Goods" means any chattels, merchandise, real or personal property or commodities of any form or type that may lawfully be kept or offered for sale;

(8) "Person" includes an individual, association, partnership, corporation and the officers, directors and employees of a corporation;

(9) "Principal auctioneer" means the auctioneer who is responsible for the management and supervision of a firm;

(10) "Public automobile auction" means offering motor vehicles for sale to the highest bidder where buyers are members of the public by any motor vehicle dealer licensed to sell used motor vehicles and which dealer is licensed as a public automobile auctioneer by the Tennessee auctioneer commission; provided, that no public automobile auction shall otherwise limit the auctioning of used motor vehicles exclusively to licensed motor vehicle dealers or their duly authorized agents; and

(11) "Public automobile auctioneer" means any individual who, for a fee, commission or any other valuable consideration, or with the intention or expectation of receiving a fee, commission or any other valuable consideration, by the means or process of auction or sale at auction, offers, negotiates or attempts to negotiate a listing contract, sale, purchase or exchange of goods, including motor vehicles.



§ 62-19-102 - License requirement.

(a) It is unlawful for any person to:

(1) Act as or advertise or represent to be an auctioneer, apprentice auctioneer or firm without holding a valid license issued by the commission under this chapter or prior state law;

(2) Conduct or offer to conduct an auction of real property unless the person is duly licensed as an auctioneer or apprentice autioneer and as a broker or affiliate broker under the provisions of the Tennessee Real Estate Broker License Act of 1973, compiled in chapter 13 of this title; provided, however, with respect to the authority of an apprentice auctioneer to conduct or offer to conduct an auction of real property, that the auctioneer for whom the apprentice auctioneer is employed for such purposes must be on the premises of the property during the auction. This subdivision (a)(2) shall not be construed to require ringpersons or other persons not vocally conducting an auction to be duly licensed as auctioneers, nor to be duly licensed under chapter 13 of this title, unless the ringpersons or other persons act as an affiliate broker or broker within the meaning of chapter 13 of this title; or

(3) Act as or advertise or represent to be a public automobile auctioneer unless the person is duly licensed as a public automobile auctioneer and as a motor vehicle dealer under title 55, chapter 17, part 1.

(b) All auctions arranged by or through a firm shall be conducted exclusively by individuals who are licensed as auctioneers under this chapter.



§ 62-19-103 - Exemptions.

The provisions of this chapter do not apply to:

(1) Any person acting as a receiver, trustee in bankruptcy, guardian, administrator, executor or other such person acting under order of any court;

(2) Any trustee acting under a trust agreement, deed of trust or will or any secured party selling collateral after default by a debtor in accordance with title 47, chapter 9;

(3) Any auction conducted by or under the direction of any governmental entity or pursuant to any judicial order or decree;

(4) Any auction conducted by or on behalf of any political party, church or charitable corporation or association, if the individual conducting the sale receives no compensation and does not, by advertising or otherwise, hold the individual out as available to engage in the sale of goods at auction;

(5) Any person performing acts in the regular course of or as an incident to the management of and investment in property owned or leased by the person, if the property was not acquired for the purpose of resale. When a sales tax, as provided by title 67, chapter 1, is not levied upon the sale of personal property, there is a presumption that the personal property was purchased for the purpose of resale;

(6) Any auction conducted for the sale of livestock sponsored through or in cooperation with the state department of agriculture or the University of Tennessee extension, or both;

(7) Any auctioneer conducting a sale of tobacco at or for a warehouse operated pursuant to title 43, chapter 19;

(8) Any livestock auction sale regulated by the United States department of agriculture packers and stockyards administration, if the sale uses:

(A) The shipper's proceeds account required by federal regulations; and

(B) A Tennessee licensed auctioneer; or

(9) Any fixed price or timed listings that allow bidding on an Internet web site but that do not constitute a simulcast of a live auction.



§ 62-19-104 - Auctioneer commission.

(a) There is created in the division of regulatory boards the Tennessee auctioneer commission for issuing licenses to auctioneers and apprentice auctioneers engaged in the auction business.

(b) The commission shall be composed of five (5) members. The term of each member shall be three (3) years. The additional member appointed pursuant to Acts 1989, ch. 331 shall be appointed to serve a regular three-year term and shall meet the requirements of subdivision (b)(1).

(1) Four (4) members of the commission shall be auctioneers. Each member shall have been actively and principally engaged as a licensed auctioneer for a period of no less than five (5) years next preceding the appointment, shall be of recognized standing in the member's branch of the auction business and shall be at least thirty (30) years of age and of good moral character.

(2) One (1) member of the commission shall not be engaged in the auction business. The member shall be at least thirty (30) years of age and of good moral character and shall be appointed from the state at large.

(3) (A) The new auctioneer member authorized by Acts 1989, ch. 331, shall be appointed from the state at large.

(B) The governor, in making appointments of the auctioneer members to the commission, shall ensure that each grand division of the state is represented.

(c) All members of the commission shall be appointed by the governor. In making appointments to the commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.

(d) Each member shall hold over after the expiration of the member's term until a successor shall have been duly appointed and qualified.

(e) The governor may remove any member of the commission for misconduct, incompetency or willful neglect of duty.



§ 62-19-105 - Certificates of appointment -- Legal assistance -- Prosecution of complaints.

(a) Each member of the commission shall receive a certificate of appointment from the governor before entering upon the discharge of the duties of office.

(b) The commission or any committee of the commission shall be entitled to the services of the attorney general and reporter in connection with the affairs of the commission.

(c) The commission may prefer a complaint for violation of this chapter before any court of competent jurisdiction, and it may take the necessary legal steps through the proper legal officers of the state to enforce this chapter and collect the penalties provided in this chapter.

(d) Complaints shall be prosecuted in the name of the Tennessee auctioneer commission.



§ 62-19-106 - Organization of commission -- Rules -- Seal -- Records.

(a) Immediately upon their qualification, the commission shall meet and organize by selecting from among its members a chair and other officers considered necessary and may do all things necessary and convenient for carrying into effect the provisions of this chapter.

(b) The commission has the power to make bylaws, rules and regulations that it considers necessary that are not inconsistent with the provisions of this chapter or other general laws of the state.

(c) The commission shall adopt a seal for its use, which shall bear the words "Tennessee Auctioneer Commission," and the administrative director of the commission shall have care and custody of the seal.

(d) Copies of all records and papers in the office of the commission shall be received in evidence in all courts and with like effect as the originals.

(e) (1) The commission has the authority to establish continuing education requirements and standards for individual licensees. The provisions of this subsection (e) shall apply only to those licensees who received their licenses after January 1, 1985.

(2) An auctioneer who has reached sixty (60) years of age and has been licensed as an auctioneer for ten (10) years or longer is exempt from continuing education requirements.

(3) No apprentice shall be exempt from continuing education requirements.



§ 62-19-107 - Meetings of commission.

(a) The commission shall meet at least one (1) time each quarter of every calendar year for the purpose of transacting business that may properly come before it.

(b) Special meetings of the commission shall be held at times that the commission may provide in the bylaws it may adopt.

(c) Three (3) members shall constitute a quorum at a commission meeting.

(d) Due notice of each meeting and the time and place of the meeting shall be given each member in the manner that the bylaws may provide.



§ 62-19-108 - Liens for unpaid commissions and fees.

(a) Notwithstanding § 62-19-119, any auctioneer who performs auctioneering services and is subsequently denied payment for a commission or fee for services performed shall have a lien for the work upon the property that the auctioneer was hired to auction; provided, however, that the lien shall only extend to property that is owned by the person who has denied payment for a commission or fee for services performed by the auctioneer.

(b) Notice of the lien shall be filed within sixty (60) days after the date of the auction with the register's office in the county or counties in which the property is located. The lien shall not be effective against a bona fide purchaser for value.

(c) The lien shall continue for a period of ninety (90) days from the date of filing in the register's office in the county or counties in which the property is located and until the final termination of any suit for enforcement brought within that period.



§ 62-19-109 - Administrative director.

The director of the division of regulatory boards in the department of commerce and insurance or the director's designee shall serve as administrative director for the commission and shall provide all administrative functions for the commission.



§ 62-19-110 - Register of applicants.

(a) The administrative director of the commission shall keep a register of all applicants for license, showing for each the date of application, name, place of business, place of residence and whether the license was granted or refused.

(b) The register shall be prima facie evidence of all matters recorded in the register.



§ 62-19-111 - General licensing provisions.

(a) Any individual who desires a license as an apprentice auctioneer shall submit an application to the commission on the prescribed form. The application shall be accompanied by a nonrefundable examination fee as set by the commission and satisfactory proof that the applicant has:

(1) Reached at least eighteen (18) years of age; and

(2) Successfully completed eighty (80) hours of classroom instruction in the fundamentals of auctioneering at an auction school accredited by the commission.

(b) Any individual who desires a license as an auctioneer shall submit an application to the commission on the prescribed form. The application shall be accompanied by a nonrefundable examination fee as set by the commission and satisfactory proof that the applicant has:

(1) Reached at least eighteen (18) years of age;

(2) Served as an apprentice auctioneer under the supervision of a licensed, full-time auctioneer for a period of two (2) years;

(3) Successfully completed, in addition to the education required by subdivision (a)(2), thirty (30) hours of more rigorous classroom instruction in an auctioneering-related subject approved by the commission; and

(4) Obtained a high school diploma or general equivalency diploma (GED(R)).

(c) The commission may require other proof, through the application or otherwise, that it deems desirable as to the honesty, trustworthiness, integrity, reputation and competency of the auctioneer or apprentice auctioneer applicant.

(d) Any person who meets the requirements of subsections (a)-(c) is entitled to an examination prescribed by the commission to determine the person's qualifications. The examination shall include, but not be limited to, reading, writing, spelling, elementary arithmetic, elementary principles of land economics, ethics, the law of this state relating to bulk sales, auctions and brokerage and the provisions of this chapter. The examination for an auctioneer's license shall be of more exacting nature and scope than the examination for an apprentice auctioneer's license.

(e) Any applicant who fails an examination must pay a fee as set by the commission for each reexamination.

(f) The commission shall issue to a qualified applicant a license and pocket card upon receipt of the appropriate fee as set by the commission. The license shall be conspicuously displayed at all times in the office of the licensee.

(g) Except as provided in § 62-19-117(a), every auctioneer licensed under this chapter shall maintain a place of business in this state at a firm that has been duly licensed by the commission.

(h) (1) A person who desires a license for a firm shall submit an application to the commission on the prescribed form. A firm license must be issued in the name of the firm with a specific person acting as principal and holder of a valid auctioneer's license. The application shall be accompanied by a nonrefundable examination fee as set by the commission and satisfactory proof that:

(A) The applicant has reached at least eighteen (18) years of age;

(B) The applicant, if not a holder of a principal auctioneer's license, has completed thirty (30) hours of rigorous classroom instruction in an auctioneering-related subject approved by the commission; and

(C) The applicant has obtained a high school diploma or general equivalency diploma (GED(R)).

(2) The commission may require other proof, through the application or otherwise, that it deems desirable as to the honesty, trustworthiness, integrity, reputation and competency of the auctioneer or apprentice auctioneer applicant; and

(3) Any person who meets the requirements of subdivisions (h)(1) and (2) shall be entitled to an examination prescribed by the commission to determine the person's qualifications. The examination shall include, but shall not be limited to, reading, writing, spelling, elementary arithmetic, elementary principles of land economics, ethics, the law of this state relating to bulk sales, auctions and brokerage and the provisions of this chapter.

(4) The examination for a firm license shall be of a more exacting nature and scope than the examination for an apprentice auctioneer's license, except that a nonauctioneer applying for a firm license shall not be required to take the oral part of the auctioneer's test consisting of actual bid calling.

(5) Any applicant who fails an examination must pay a fee as set by the commission for each reexamination.

(6) The commission shall issue to qualified applicants a license and pocket card upon receipt of the appropriate fee as set by the commission. The firm license shall be conspicuously displayed at all times in the office of the licensee.

(7) Any person currently holding a valid auctioneer firm license may renew the license by filing an application for renewal and paying the required fee before the expiration date of the firm license.

(8) If the applicant for a firm license maintains more than one (1) place of business within the state, the applicant shall apply for and obtain an additional firm license for each branch office.

(9) A firm license shall automatically be suspended if no licensed auctioneer is engaged in business in the firm. The license may be reinstated by the commission for the unexpired term upon proof that a duly licensed auctioneer has been affiliated with the firm.

(10) Any person in this state who for a fee is in the business of managing auctions to the extent the person is responsible for the advertising, consignments, promotion or distribution of funds must hold a valid firm license.

(11) All contracts for services to be performed by an auction firm, except an auto auction as defined in § 55-17-102, must be negotiated for and signed by an auctioneer who is a member of the firm or by the auctioneer's attorney.

(i) All licenses issued by the commission shall expire two (2) years from the original date the license was issued. Each license must be renewed on or before its expiration date.

(j) If a licensee fails to renew a license on or before its expiration date, the commission may, in its discretion, renew the license upon application within two (2) months thereafter. The application shall be accompanied by the prescribed fee plus a penalty as set by the commission. Any person wishing to renew a license later than two (2) months after its expiration shall reapply for licensure; provided, that the commission may, in its discretion:

(1) Waive reexamination or additional education requirements for such an applicant; or

(2) Reinstate a license subject to the applicant's compliance with reasonable conditions that the commission may prescribe, including payment of an additional reasonable fee to be set by the commission.

(k) When fees are remitted by mail to the commission, the date of payment shall be determined by the official postmark of the mail.

(l) When an apprentice auctioneer's employment with an auctioneer is terminated for any reason, the auctioneer shall immediately deliver or send by registered mail the apprentice auctioneer's license to the commission. The apprentice auctioneer shall not engage in any activity defined in § 62-19-101(3) until the apprentice auctioneer receives a new license and pocket card for the unexpired term, bearing the name and address of the new employer. The fee for the new license and pocket card shall be set by the commission.

(m) No more than one (1) license shall be issued to any apprentice auctioneer to be in effect at any one time.

(n) No license issued by the commission shall authorize the licensee to engage in business at any location other than that set forth on the license. A licensee shall immediately notify the commission in writing in the event of a change of business location. The written notice shall be accompanied by the current license and pocket card and a fee as set by the commission.

(o) Notwithstanding subdivision (b)(2), any individual who otherwise would qualify for the auctioneer's examination by January 1, 1984, need complete only one (1) year of apprenticeship in order to be eligible for the examination.

(p) Auctions for the sale of registered livestock must be conducted by a licensed auctioneer. The auctioneer shall be exempt from the responsibilities of issuing closing statements and disbursing funds if the responsibilities are performed by a duly chartered livestock association or livestock breed association.

(q) An apprentice auctioneer may be employed by a licensed auctioneer who is not designated as the apprentice's sponsor upon receiving written permission from the apprentice's sponsor and notifying the commission of the employment in the proper form and manner as prescribed by the rules of the commission. An auctioneer employing an apprentice who is not under that auctioneer's sponsorship shall be responsible for the actions of the apprentice while under that auctioneer's employment, and the sponsor shall be responsible for the actions of the apprentice at all other times.

(r) The commission may deny any applicant for an apprentice, auctioneer or firm license the right to take an examination for a period up to two (2) years if the applicant is found by the commission to have conducted business within this state as an apprentice auctioneer, auctioneer or firm owner without first having been properly licensed.

(s) Any individual who desires a license as public automobile auctioneer shall submit an application to the commission on the prescribed form. The application shall be accompanied by a nonrefundable examination fee as set by the commission and satisfactory proof that the applicant has:

(1) Reached at least twenty-one (21) years of age;

(2) Served as an auctioneer for a period of two (2) years; and

(3) Successfully completed, in addition to the education required by subdivision (a)(2), thirty (30) hours of more rigorous classroom instruction in automobile auctioneering approved by the commission.



§ 62-19-112 - Denial, revocation or suspension of license by commission -- Retirement of license.

(a) The commission may, upon its own motion, and shall, upon the verified complaint in writing of any person, hold a hearing as provided in this chapter and investigate the actions of any auctioneer, apprentice auctioneer or any person who assumes to act in either capacity; provided, that the complaint with the evidence, documentary or otherwise, presented in connection with the complaint, makes out a prima facie case.

(b) The commission may suspend, revoke or refuse to renew any license issued under this chapter where the license has been obtained by false or fraudulent representations or for any of the following causes:

(1) Making any substantial misrepresentation;

(2) Pursuing a continued and flagrant course of misrepresentation or making false promises through agents or advertising or otherwise;

(3) Accepting valuable consideration as an apprentice auctioneer for the performance of any of the acts specified in this chapter, from any person, except the licensee's employer auctioneer;

(4) Failing to account for or remit, within a reasonable time, any money belonging to others that comes into the licensee's possession, commingling funds of others with the licensee's own or failing to keep the funds of others in an escrow or trustee account; provided, however, that nothing in this section shall be construed to require an auto auction as defined in § 55-17-102(2)(A) to maintain or use an escrow account when the auction does not accept and deposit funds of others;

(5) Paying valuable consideration to any person for services performed in violation of this chapter;

(6) Being convicted in a court of competent jurisdiction of this or any other state, or of the United States, of a criminal offense involving moral turpitude or a felony;

(7) Violating any provision of this chapter, or any rule or regulation duly promulgated under this chapter;

(8) Failing to furnish voluntarily to all interested parties, at the time of execution, copies of all written instruments prepared by the auctioneer or apprentice auctioneer;

(9) Failing prior to the sale at public auction to enter into a written contract with the owner or consignee of any property to be sold, containing the terms and conditions upon which the licensee receives the property for sale;

(10) Engaging in the business of auctioning real property without being duly licensed as a broker or affiliate broker under the provisions of the Tennessee Real Estate Broker License Act of 1973, compiled in chapter 13 of this title;

(11) Knowingly using false bidders, cappers or pullers;

(12) Any conduct of any auctioneer that demonstrates improper, fraudulent, incompetent or dishonest dealings; or

(13) Violating title 55, chapter 17, or any rule duly promulgated under title 55, chapter 17, pertaining to the sale or auction of motor vehicles.

(c) The affirmative vote of a majority of the commission shall be necessary to revoke or suspend a license.

(d) An auctioneer or apprentice auctioneer may retire the auctioneer's or apprentice auctioneer's license by making such request in writing and paying the appropriate fees set by the commission. The written request must be accompanied by the license certificate and pocket card. The retiree shall be responsible for notifying the commission of any change in address. Only licenses that are current and in good standing with the commission may be retired.



§ 62-19-113 - Immunity of commissioners.

The commission is declared to be a quasi-judicial body and the members or the employees of the commission are granted immunity from civil liability when acting in good faith and in the performance of their duties as described in this chapter.



§ 62-19-114 - Judicial revocation of license.

Whenever any person claiming to have been injured or damaged by the gross negligence, incompetency, fraud, dishonesty or misconduct on the part of any licensee following the calling or engaging in the business described in this chapter files suit upon the claim against the licensee in any court of record in this state and recovers judgment on the claim, the court may as part of its judgment or decree in the case, if it deems it a proper case in which so to do, revoke the defendant's license, which shall not be reissued to the licensee except upon unanimous vote of all members of the commission in favor of reissuance and only then after the lapse of a period of ninety (90) days from the date of revocation.



§ 62-19-115 - Rights and duties of licensee.

Any auctioneer licensed under this chapter may conduct auctions at any time or place in this state. The licensee shall, upon request, furnish to the chief of police or sheriff of the city or county where the auction is to be held a list of properties to be sold twenty-four (24) hours prior to the auction.



§ 62-19-116 - Auctioneer education and recovery account.

(a) There is established within the general fund an auctioneer education and recovery account, referred to as the "account" in this section. All funds received by the commission under this section shall be deposited into the account and held solely for the purposes of this section. The commission shall maintain a minimum balance of one hundred fifty thousand dollars ($150,000) in the account.

(b) Moneys within the account shall be invested by the state treasurer in accordance with § 9-4-603 for the sole benefit of the account.

(c) (1) No new auctioneer, apprentice auctioneer or firm license shall be issued unless the applicant pays, in addition to the license fee, a fee of fifty dollars ($50.00) or a lesser amount that the commission may by rule establish for deposit into the account.

(2) No renewal auctioneer, apprentice auctioneer or firm license shall be issued unless the applicant pays, in addition to the renewal fee, a fee of fifty dollars ($50.00) or a lesser amount that the commission may by rule establish for the purpose of ensuring that the required minimum balance is maintained in the account.

(d) Any person may, by order of any court of competent jurisdiction, recover from the account actual or compensatory damages, not including interest and costs, resulting from any violation of this chapter or of any rule promulgated under this chapter, committed by a licensee on or after June 30, 1987; provided, that:

(1) The liability of the account shall not exceed ten thousand dollars ($10,000) per transaction, regardless of the number of persons aggrieved;

(2) The liability of the account for the acts of a licensee, when acting as such, shall be terminated upon the issuance of court orders authorizing payments from the account for judgments, or any unsatisfied portion of judgments, in an aggregate amount of twenty thousand dollars ($20,000) on behalf of the licensee;

(3) A licensee acting as such shall have no claim against the account; and

(4) A bonding company not involved in an auction shall have no claim against the account.

(e) When any aggrieved person commences an action for a judgment that may result in collection from the account, the person shall promptly notify the commission to this effect in writing by certified mail, return receipt requested. The commission may, subject to the approval of the attorney general and reporter, take any action it may deem appropriate to protect the integrity of the account.

(f) When any aggrieved person obtains a valid judgment respecting which recourse against the account is permitted under this section and all or any part of the judgment is unpaid sixty (60) days after the date of the judgment, the person may, upon termination of all proceedings, including reviews and appeals in connection with the judgment, apply to the court in which the judgment was entered for an order directing payment from the account of the amount unpaid upon the judgment. Upon determination of the court that the judgment or any part of the judgment is unpaid, the court shall enter an order directing the commission to make payment from the account to satisfy the judgment.

(g) If the commission, pursuant to a court order, pays any amount from the account on behalf of a licensed auctioneer or apprentice auctioneer, the commission may, in its discretion, suspend or revoke the license of the auctioneer or apprentice auctioneer. No auctioneer or apprentice auctioneer whose license is revoked under this subsection (g) shall be eligible to apply for a new license until the person has repaid in full the amount paid from the account on the person's behalf, plus interest at the effective earnings rate for the account for the period the claim is unpaid.

(h) When, upon the order of the court, the commission has paid from the account any sum to the judgment creditor, the commission shall be subrogated to all of the rights of the judgment creditor in the judgment. Any amount recovered by the commission on the judgment shall be deposited to the account. If the total amount collected on the judgment by the commission exceeds the amount paid from the account to the original judgment creditor, plus interest and the cost of collection, the commission may elect to pay the overage or reassign the remaining interest in the judgment to the original judgment creditor. The payment or reassignment to the original judgment creditor shall not subject the account to further liability for payment to the original judgment creditor based on that transaction or judgment. Any costs incurred by the commission in attempting to collect judgments shall be paid from the account.

(i) If, at any time, the money deposited in the account is insufficient to satisfy any duly authorized claim or portion of the claim, the commission shall, when sufficient money has been deposited in the account, satisfy the unpaid claims or portions of the claim in the order that they were originally filed, plus interest at the effective earnings rate for the account for the period the claim is unpaid.

(j) The failure of an aggrieved person to comply with this section constitutes a waiver of any rights under this section.

(k) It is unlawful for any person to file or cause to be filed with the commission any notice, statement or other document required under this section that is false or contains any material misstatement of fact.

(l) (1) The commission may, in its discretion, utilize any return on investment of funds in the account and any balance in the account over one hundred fifty thousand dollars ($150,000) to:

(A) Sponsor, conduct or assist in conducting, education, training or research designed to improve the competence, effectiveness or professionalism of licensees, the members of the commission or its staff;

(B) Prepare and disseminate information for the benefit of licensees and the general public; and

(C) Employ an investigator to assist the commission. The investigator shall carry an identification badge issued by the department of commerce and insurance and has the authority to make investigations concerning the enforcement of the laws, rules and policies promulgated under this chapter. The investigator shall have the authority to stop any auction activity that is being promoted, managed or supervised by unlicensed individuals in violation of this chapter.

(2) The commission shall not expend or commit sums pursuant to subdivision (l)(1) in an amount that would reduce the account to a balance of less than one hundred fifty thousand dollars ($150,000).

(m) No state funds shall be expended to effectuate this section other than the fees and charges set forth in this section.



§ 62-19-117 - Reciprocity -- Service of process on nonresidents.

(a) A nonresident of this state may become an auctioneer or apprentice auctioneer in this state by conforming to this chapter, except that a nonresident auctioneer or apprentice auctioneer regularly engaged in the auction business as a vocation and maintaining a definite place of business in some other state is not required to maintain a place of business in this state.

(b) (1) The commission may recognize a license issued by any other state to a nonresident auctioneer or apprentice auctioneer if the nonresident auctioneer or apprentice auctioneer is domiciled in the other state that issued the license, the other state reciprocates with this state in like manner and the licensure requirements of the other state include the passing of an examination of equal or higher standards than those required by this state.

(2) The nonresident shall, however, be required to secure a license from the commission, which shall be issued upon application for the license, accompanied by the license fee required by this chapter and the filing of a certified copy of the applicant's license issued by the other state.

(c) Every nonresident auctioneer shall obtain a firm license as provided in § 62-19-111 and shall maintain an escrow account for all funds belonging to others that come into the nonresident auctioneer's possession as a result of an auction sale in this state.

(d) Every nonresident applicant shall file an irrevocable consent that suits and actions may be commenced against the applicant in the proper court in the county in this state in which a cause of action may arise, in which the plaintiff may reside, by service of any process or pleadings authorized by laws of this state on the commission, or a deputy to be designated by it, the consent stipulating and agreeing that the service of process or pleading shall be begun and held in all courts to be as valid and binding as if due service had been made upon the applicant in this state. The consent shall be duly acknowledged and, if made by a corporation, shall be authenticated by the seal of the corporation.

(e) (1) In case of any process or pleadings mentioned in this chapter being served upon the commission or upon a deputy to be designated by it, duplicate copies shall be made, one (1) of which shall be filed in the office of the administrative director of the commission and the other immediately forwarded by registered mail to the main office of the applicant against which the process or pleadings are directed.

(2) No default in the proceedings or action shall be taken unless it is made to appear by affidavit of a member of the commission or a deputy designated by it that a copy of the process or pleadings was mailed to defendant as required by this subsection (e).

(3) No judgment by default shall be taken in any such action or proceedings within twenty (20) days after the date of the mailing of the process or pleadings to the nonresident defendant.

(f) The Tennessee auctioneer commission has the authority to impose any fee or licensing requirements on applicants for licenses from a reciprocal state that the reciprocal state imposes on Tennessee licensees by rule, regulation, policy or law.



§ 62-19-118 - Business location -- Sign.

(a) Every person licensed under this chapter shall maintain a definite place of business in this state, except as provided in § 62-19-117 as to nonresidents, and shall erect and maintain a sign in a conspicuous place on the premises at or near the outside entrance to the principal office and all branch offices.

(b) (1) The sign shall be written in clear and legible letters of no less than two inches (2'') in height and shall clearly show the person's name and indicate that the person is an auctioneer or show the firm name and indicate that the firm is in the auction business.

(2) The sign shall be placed so that it can easily be observed and read by anyone entering the place of business; however, licensees maintaining a place of business in multistory office buildings shall be deemed to comply with this section if their names and professions are displayed on the directories of the building in the usual fashion and manner of other tenants located in the building.

(c) (1) The commission may waive the requirements of subsections (a) and (b) in the event of a conflict with local ordinances or other unusual circumstances.

(2) The commission has the authority to promulgate rules with regard to advertising auctions in this state.



§ 62-19-119 - Actions for the collection of compensation.

(a) No person engaged in the business of or acting in the capacity of an auctioneer or an apprentice auctioneer shall bring or maintain any action in the courts of this state for the collection of compensation for any services performed as an auctioneer or apprentice auctioneer without first alleging and proving that the person was a duly licensed auctioneer or apprentice auctioneer at the time the alleged cause of action arose.

(b) No apprentice auctioneer shall have the right to institute a suit in the apprentice auctioneer's own name for the recovery of a commission, fee or compensation for services as an apprentice auctioneer, but any such action shall be instituted and brought by the licensed auctioneer employing the apprentice auctioneer.

(c) Nothing contained in this section shall be construed so as to prevent a licensed apprentice auctioneer from suing the apprentice auctioneer's employing auctioneer for any compensation, fees or commissions due the apprentice auctioneer from the auctioneer.



§ 62-19-120 - Effect of revocation of auctioneer's license on apprentice auctioneers.

The license of an apprentice auctioneer shall be automatically suspended upon the revocation or suspension of the license of the auctioneer by whom the apprentice auctioneer is employed. The apprentice auctioneer may retain the apprentice auctioneer's license by transferring to the employment of another licensed auctioneer within twenty-one (21) days of the effective date of the revocation or suspension.



§ 62-19-121 - Penalties.

A violation of this chapter or any rule or regulation of the commission is a Class C misdemeanor.



§ 62-19-123 - Hearings and judicial review.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this chapter.



§ 62-19-124 - Court costs and attorney's fees in collection actions.

Any judgment obtained by a licensed auctioneer as the result of an action in the courts of this state for the collection of the sales price for goods or real estate sold by a licensed auctioneer or apprentice auctioneer may include an award for court costs and reasonable attorney's fees.



§ 62-19-125 - Gallery license.

(a) Any person who desires to own and operate an auction house, auction barn, auction gallery or any other type of auction operating at a fixed site for the purpose of selling consigned or purchased goods at a fixed location is required to first obtain a gallery license. If the gallery license holder operates more than one (1) auction, the licensee shall be required to obtain a branch license for each permanent location and pay the appropriate fees. If the auction house, auction barn or auction gallery is owned and operated by a licensed auctioneer holding a valid firm license, no further license shall be required.

(b) A gallery license holder may sign consignment agreements, issue closing statements and collect and disperse funds. The licensee must hire a licensed auctioneer to call bids at all auctions. The gallery license holder is responsible for all auction activities that take place on the auction site and may not conduct auctions off the designated site. A gallery license does not give the license holder the right to call bids or act as an auctioneer at any time.

(c) The person who desires to obtain a gallery license shall submit an application to the commission on the prescribed form. A person who desires to obtain a gallery license for a firm shall request issuance of the license in the name of the firm with a specific person acting as principal. The application shall demonstrate satisfactory proof that the person has:

(1) Reached eighteen (18) years of age;

(2) Successfully completed at least thirty (30) hours of classroom education approved by the commission; and

(3) Provided other information as the commission may require to demonstrate honesty, trustworthiness, integrity, reputation and competency.

(d) Upon approval of the application by the commission, the applicant must take and successfully pass an examination prescribed by the commission. All examination fees are set by the commission.

(e) Applicants completing the requirements of this section shall be issued a license certificate and a pocket card. The license certificate shall be displayed in a conspicuous place where it can be examined by the public.

(f) The gallery license holder must comply with all of the requirements of Tennessee license laws and regulations that apply to all licensees.



§ 62-19-126 - Citations for violations.

(a) (1) The administrative director and the investigator, acting on behalf of the commission, are authorized to issue citations against persons acting in the capacity of engaging in the auction business without a license in violation of this chapter.

(2) Each citation shall be in writing and shall describe with specificity the basis of each citation.

(3) Each citation shall contain an order to cease all violations of this chapter and an assessment of a civil penalty in an amount of not less than fifty dollars ($50.00) nor more than two thousand five hundred dollars ($2,500) for each violation.

(b) The commission shall promulgate rules and regulations to specify those conditions necessary to the issuance of a citation and the range of penalties for violations of this chapter.

(c) Service of a citation issued pursuant to this section may be made in person or by certified mail at the last known business address or residence address of the person cited.

(d) A citation issued pursuant to this section shall be issued by the administrative director or investigator within one (1) year after the act or omission that is the basis for the citation.

(e) Any person served with a citation pursuant to this section may appeal to the administrative director by written notice postmarked within fifteen (15) working days after service of the citation with respect to violations alleged, scope of the order or amount of civil penalty assessed.

(f) If a person cited timely notifies the administrative director that the person intends to contest the citation, the administrative director shall afford an opportunity for a contested case hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(g) After all administrative appeals have been exhausted, the administrative director may apply to the appropriate court for judgment in an amount of the civil penalty, plus applicable court costs, and for an order to cease activities in violation of this chapter. The motion for the order, which shall include a certified copy of the final order of the hearing officer or administrative judge, shall constitute a sufficient showing to warrant the issuance of judgment and order.

(h) The commission may waive any or all of a civil penalty by stating the reasons for the waiver in the official minutes of the commission.



§ 62-19-127 - Commission's power to petition for judicial jurisdiction.

In addition to the powers and duties otherwise conferred upon the commission in this chapter, the commission is empowered to petition directly any circuit or chancery court having jurisdiction over any person in this state who is violating any of the provisions of this chapter, either with or without a license under this chapter, to enjoin the person from continuing the violation; and jurisdiction is conferred upon the chancery and circuit courts of this state to hear and determine such causes.



§ 62-19-128 - Licensed public automobile auctions -- Minimum requirements.

(a) Public automobile auctions shall be licensed and regulated by the Tennessee auctioneer commission and the Tennessee motor vehicle commission when engaged in the sale of motor vehicles.

(b) The following are minimum requirements for licensed public automobile auctions:

(1) The public automobile auction shall have a letter of compliance with local ordinances from the local zoning authority;

(2) The public automobile auction shall have garagekeeper's legal liability insurance in an amount not less than five hundred thousand dollars ($500,000);

(3) The public automobile auction shall have a surety bond of fifty thousand dollars ($50,000) issued by a licensed bonding company;

(4) The public automobile auction shall have a compiled financial statement prepared in accordance with generally accepted accounting principles by a certified public accountant or public accountant dated not earlier than twelve (12) months prior to the date of the application and shall furnish a copy of the financial statement to the commission along with any changes to the statement;

(5) The public automobile auction shall have a minimum net worth of at least one hundred thousand dollars ($100,000);

(6) The public automobile auction shall have a business telephone in the auction company name. For purposes of this subdivision (b)(6), cellular telephones are not acceptable;

(7) All signs shall be visible, and a permanent professional business sign shall be installed and have letters that are at least eight inches (8'') tall;

(8) The public automobile auction shall hold a current business tax license as required by local applicable law;

(9) The public automobile auctioneer shall obtain and have displayed on its premises a valid motor vehicle dealer license from the Tennessee motor vehicle commission; and

(10) The public automobile auction shall obtain and have displayed on its premises a valid license from the Tennessee auctioneer commission.

(c) Prior to a motor vehicle being subject to a public automobile auction, the public automobile auctioneer shall verify that the motor vehicle has a clean and unencumbered title, by obtaining a valid motor vehicle title history from the department of revenue or if the motor vehicle is registered in a state other than this state, the appropriate titling agency in the other state.

(d) All public automobile auctions must take place at the established place of business listed on the motor vehicle dealer license.

(e) The public automobile auction shall not sell new or unused motor vehicles or vehicles with a manufacturer's statement of origin.

(f) The public automobile auctioneer shall take possession of and retain title to each motor vehicle offered for sale at the auction. If the sale is finalized on a motor vehicle, the owner of the vehicle shall sign the title over to the public automobile auctioneer, who shall then sign the title over to and deliver the title to the buyer on the date of the sale. If a sale of the vehicle is not made, then the unsigned title shall be returned to the owner of the vehicle who offered the vehicle for sale at the auction. At all times, the public automobile auction shall be deemed the seller of the motor vehicle with the same duties and responsibilities as other licensed motor vehicle dealers.






Chapter 20 - Tennessee Collection Service Act

§ 62-20-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Collection Service Act."



§ 62-20-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the Tennessee collection service board;

(2) "Client" means any person who retains the services of a collection service and for such services directly provides the fee, commission or other compensation;

(3) "Collection service" means any person that engages in, or attempts to engage in, the collection of delinquent accounts, bills or other forms of indebtedness irrespective of whether the person engaging in or attempting to engage in collection activity has received the indebtedness by assignment or whether the indebtedness was purchased by the person engaging in, or attempting to engage in, the collection activity. "Collection service" does not include any person that engages in, or attempts to engage in, the collection of notes or guarantees. "Collection service" includes, but is not limited to:

(A) Any deputy sheriff, constable or other individual who, in the course of that person's duties, accepts any compensation other than that fixed by statute in connection with the collection of an account;

(B) Any person who, in the process of collecting that person's own accounts, uses or causes to be used any fictitious name that would indicate to a debtor that a third party is handling the accounts;

(C) Any person who offers for sale, gives away or uses any letter or form designed for use in the collection of accounts that deceives the receiver into believing that an account is in the hands of a third party, even though the letter or form may instruct the debtor to pay directly to the debtor's creditor; and

(D) Any person who engages in the solicitation of claims or judgments for the purpose of collecting or attempting to collect claims or judgments or who solicits the purchase of claims or judgments for the purpose of collecting or attempting to collect claims or judgments by engaging in or attempting to engage in collection activity relative to claims or judgments.

(4) "Collection service license" means a license granted to a collection service;

(5) "Financially responsible" means capable, as demonstrated to the board's satisfaction, of sound financial management and fiscal discretion. The board may deem to be not financially responsible any person who:

(A) Submits a balance sheet reflecting liabilities in excess of assets;

(B) Is unable to pay debts as they mature;

(C) Submits materially inaccurate financial information; or

(D) Issues a check to a client without sufficient funds for the payment of the check in full;

(6) [Deleted by 2013 amendment, effective April 23, 2013.]

(7) [Deleted by 2013 amendment, effective April 23, 2013.]

(8) "Person" means an individual, firm, corporation, association or other legal entity; and

(9) "Solicitor" means any individual who is employed by or under contract with a collection service to solicit accounts or sell collection service forms or systems on its behalf.



§ 62-20-103 - Exemptions.

(a) This chapter does not apply to:

(1) Any person handling claims, accounts or collections under order of any court;

(2) Attorneys at law;

(3) Any person engaged in the collection of indebtedness incurred in the normal course of business or the business of a parent, subsidiary or affiliated firm or corporation; however, no person who is or represents the person to be a collection service is exempt from this chapter;

(4) Any state or national bank; state or federal mutual savings bank; state or federal savings institution; or any parent, subsidiary, or affiliate of any of the foregoing;

(5) Any state or federal credit union;

(6) Any industrial loan and thrift company licensed or authorized by title 45, chapter 5;

(7) Any small business development corporation authorized by title 45, chapter 8;

(8) Any person that services or collects obligations secured by a consensual lien on a dwelling as defined by 12 C.F.R. 1026.2(a)(19) or any successor regulation; or

(9) Any person that holds or acquires accounts, bills or other forms of indebtedness through purchase, assignment, or otherwise; and only engages in collection activity through the use of a licensed collection agency or an attorney authorized to practice law in this state.

(b) Nothing contained within this chapter shall be construed to require an individual or business entity that collects only the individual's or its own unpaid accounts to submit to licensure or regulation by the collection service board.



§ 62-20-104 - Collection service board.

(a) There is created the Tennessee collection service board, which shall consist of five (5) members appointed by the governor. Members shall serve for a period of three (3) years, except that appointments made to fill unexpired terms shall be for the period of the unexpired terms.

(b) Members of this board shall be residents of this state for at least five (5) years prior to their appointment. At least two (2), but no more than three (3), of the members shall be engaged in the collection service industry. In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(c) The board may hold meetings that it may deem necessary for the purpose of transacting any business authorized under this chapter. All members of the board shall be duly notified of the time and place of each meeting. A majority of the board constitutes a quorum at any such meeting.

(d) Each member of the board shall receive the sum of fifty dollars ($50.00) for each meeting of the board attended by the member. Each board member shall also be reimbursed for actual travel and other expenses incurred by the member in attending each meeting of the board and in performing any other duties provided for in this chapter. All reimbursement for expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The board shall annually select from its members a chair, vice chair and secretary. No member of the board shall hold more than one (1) such office.

(f) All questions, submissions or requests directed to the board shall be addressed to the board's office in Nashville.

(g) The board shall promulgate rules relating to the general conduct of collection service business that are consistent with recognized business practice and this chapter.

(h) The director of the division of regulatory boards in the department of commerce and insurance or the director's designee shall serve as executive director of the board and shall perform all administrative functions for the board. The executive director of the board shall keep an accurate record of its proceedings and transactions.

(i) Members of the board, while acting in good faith, shall not be subject to civil liability relative to the performance of duties delegated to the board by this chapter.



§ 62-20-105 - License requirement.

(a) No person shall commence, conduct or operate any collection service business in this state unless the person holds a valid collection service license issued by the board under this chapter or prior state law.

(b) Regular employees of licensed collection services need not procure a separate collection service license.

(c) A licensed collection service maintaining more than one (1) place of business within the state shall register each place of business with reference to its specific location, name and purpose upon application for license and upon subsequent renewals of the license. The fees for each location for registration and renewal shall be established by the board.

(d) Nothing in this chapter shall be construed to impair or impede the obligation of any contract, delinquent account, bills or other forms of indebtedness, nor prevent or deny any person the right to purchase, sell, assign, or take by assignment any obligation.

(e) Notwithstanding subsection (a), no debt or obligation that has been collected by a voluntary payment or by a final judgment of any court may be set aside or challenged based on the lack of a license.

(f) Any person who is alleged to have violated subsection (a) in the collection of a delinquent account, bill or other form of indebtedness:

(1) May cure the default at any time, even after collection may have started, by filing an application for a license with the collection services board as provided in this chapter, and the board may not use a prior collection effort in violation of this section or § 62-20-127 as a basis or consideration for the denial of a license; and

(2) May be subject to sanction by the collection service board, but may not be subject to other civil action or defense based on such alleged violation.



§ 62-20-106 - Application for license.

An application for a collection service license shall be submitted on the form prescribed by the board and shall be accompanied by:

(1) A nonrefundable application fee as set by the board;

(2) A current personal or corporate financial statement prepared by a licensed public accountant or certified public accountant;

(3) (A) A surety bond executed by the applicant and a surety company authorized to do business in this state, made payable to the state of Tennessee. The amount of this surety bond shall be pro rated and based on the certified number of employees per collection agency as follows:

(i) One to four (1-4) employees -- fifteen thousand dollars ($15,000);

(ii) Five to nine (5-9) employees -- twenty thousand dollars ($20,000);

(iii) Ten (10) or more employees -- twenty-five thousand dollars ($25,000); or

(iv) Instead of the bond, a certificate of deposit in the sums as outlined in this subdivision (3)(A), which shall be assigned to the board;

(B) The bond or assignment of certificate of deposit shall be conditioned that the applicant shall faithfully and truly perform all agreements entered into with its clients accounting for the net proceeds of all collections in accordance with this chapter; and

(4) Any other relevant information and documentation that may be requested by the board to determine whether the applicant meets the requirements for initial licensure as set forth in § 62-20-107.



§ 62-20-107 - Qualifications of applicant.

No license to conduct or operate a collection service business in this state shall be issued to any person:

(1) Who is not trustworthy;

(2) Who does not have a proven reputation for honesty and fair dealings;

(3) Who is not financially responsible;

(4) Who, in the opinion of the board, is not competent to engage in the collection of the accounts and claims of others;

(5) Who, within the past seven (7) years, has been convicted in any court of fraud or any felony or had judgment entered against the person in any court for failure to account to a client for money or property collected;

(6) Whose license to practice law has been suspended or revoked within the past seven (7) years;

(7) Who, unless a nonresident applicant, does not maintain in this state a regular office in which are kept complete records of collections and claims handled for clients and against debtors residing in this state;

(8) Who, unless a nonresident applicant, does not maintain in this state bank accounts with sufficient funds at all times to disburse amounts due clients; and

(9) Who, within the past seven (7) years, has filed a petition under the federal bankruptcy laws or state insolvency laws or has had a receiver, fiscal agent or similar officer appointed by a court for the person's business or property.



§ 62-20-108 - Notice to board.

The board shall be promptly notified in writing of any change in address, management or ownership of a collection service business.



§ 62-20-109 - License fee and display.

(a) The board shall grant a collection service license to a qualified applicant upon receipt of a fee as set by the board. The fee shall not be prorated for any portion of a year.

(b) The collection service license shall be prominently displayed at all times at the licensee's place of business.



§ 62-20-110 - Bond posted or certificate of deposit assigned.

(a) The bond posted or the certificate of deposit assigned in accordance with this chapter shall be in full force and effect during all periods and in all places and areas in which the licensee is doing business within this state as a collection service.

(b) If any collection service violates the conditions of the bond or certificate of deposit, the injured client may maintain an action in the client's own name on the bond or certificate of deposit of the collection service in any court of competent jurisdiction.

(c) In no event shall the aggregate liability of the surety exceed the amount of the bond, nor shall the board or this state be liable to any client relative to an assigned certificate of deposit.



§ 62-20-111 - Solicitors' identification cards.

(a) (1) No person may act as a solicitor for any collection service unless the person possesses a valid solicitor's identification card issued by the board to the collection service.

(2) Identification cards shall be obtainable by written application of the collection service licensee, accompanied by an annual fee as set by the board.

(3) The identification cards shall be the property of and in the name of the collection service licensee, who may transfer them from one (1) of the collection service licensee's solicitors to another.

(4) The collection service licensee shall be responsible for the proper training and conduct of each solicitor acting in the collection service licensee's behalf.

(b) In order to protect the rights of creditors, all letters of collection or notices of collection from a collection agency to a debtor shall contain language stating that the collection agency is licensed by the collection service board of the department of commerce and insurance.



§ 62-20-112 - Expiration and renewal of licenses.

(a) All licenses or identification cards shall expire the last day of the twenty-fourth month from issuance or renewal.

(b) Application for renewal of a collection service license shall be submitted to the board prior to the expiration date and shall be accompanied by:

(1) A fee as set by the board;

(2) Evidence of renewal of the bond or certificate of deposit under the terms required by this chapter;

(3) A current balance sheet prepared by a licensed public accountant or certified public accountant; and

(4) Proof that all taxes that are applicable to the collection service licensee and that are then due and payable have been paid.

(c) All licenses shall be subject to late renewal for a period of sixty (60) days following their expiration date by payment of the prescribed fee plus a penalty as set by the board.

(d) [Deleted by 2013 amendment, effective April 23, 2013.]



§ 62-20-113 - Licenses nontransferable.

(a) No license shall be transferable to another person.

(b) Upon change of ownership of a collection service, the new owner shall apply for and obtain a new collection service license before commencing or continuing business.



§ 62-20-114 - Requirements of collection service licensees.

Each collection service licensee shall:

(1) Keep and retain for a period of three (3) years accurate individual records of collections, including the amount and date of payment and the names of the debtor and creditor;

(2) Issue, upon request, individual collection receipts, showing the amount and date of payment, names of the debtor and creditor and the balance, if any, remaining unpaid;

(3) Maintain a separate fiduciary or trust bank account with sufficient funds at all times to disburse amounts due all clients; and

(4) Maintain records and books reflecting the true condition of bank accounts at the end of each calendar month.



§ 62-20-115 - Investigations -- Denial, revocation or suspension of licenses.

(a) (1) The board may, upon its own motion, or shall, upon the sworn complaint in writing of any person, investigate any collection service or licensee operating in the state.

(2) The board shall transmit any such complaint within fifteen (15) days of receipt of the complaint to the accused licensee by registered or certified mail.

(3) The licensee shall, within twenty (20) days, file with the board the licensee's sworn answer to the complaint.

(b) The board may suspend, revoke or refuse to renew any license held under this chapter for any of the following causes:

(1) Obtaining a license through misrepresentation or fraud;

(2) Collecting or attempting to collect from the debtor any fee, commission or other compensation not provided by law for collection services rendered to a client, except that a collection service may recover from debtors reasonable charges imposed by banks for processing insufficient fund checks; provided, that the charges do not exceed nine dollars ($9.00) per check;

(3) Failing to report and pay to a client the net proceeds of all collections made during a calendar month within thirty (30) days, unless otherwise provided by mutual agreement between the licensee and the client;

(4) Violating or cooperating with others in violating any provision of this chapter or any rule lawfully promulgated by the board;

(5) Failing to comply with any applicable state or federal law or regulation pertaining to the credit and collection industry; and

(6) Any cause for which issuance of a license could have been refused had it existed and been known to the board at the time of issuance.



§ 62-20-116 - Actions required at expiration or revocation of license.

(a) Upon the expiration or revocation of any license held under this chapter, the licensee shall:

(1) Within ninety (90) days, return or assign all uncollected accounts to the licensee's clients or their order;

(2) Not charge or receive any fee or compensation for the return or assignment of uncollected accounts;

(3) Not charge or receive any fee or compensation on any moneys received or collected subsequent to the expiration, suspension or revocation; and

(4) Within ninety (90) days, remit all moneys to the owners of the accounts on which the moneys were paid.

(b) This section shall not be construed to:

(1) Prohibit a bulk sale of the business, assets and good will of a collection service whose license becomes invalid; or

(2) Deprive a licensee of the privilege of late renewal granted by § 62-20-112.

(3) [Deleted by 2013 amendment, effective April 23, 2013.]



§ 62-20-117 - Reciprocity -- Service of process on nonresidents -- Default judgments.

(a) A nonresident of this state who is regularly engaged in the collection business in another state may obtain a license as a collection service in this state by complying with this chapter; provided, that the nonresident applicant maintains a place of business in the other state and that state offers the same privilege to the licensees of this state.

(b) (1) Every nonresident applicant shall file an irrevocable consent that legal action may be commenced against the nonresident applicant in the proper court of any county of this state in which a cause of action may arise, in which the plaintiff may reside, by service of process or pleading authorized by the laws of this state, or by any member of the board, the consent stipulating that the service of process or pleading shall be taken in all courts to be valid and binding as if personal service had been made upon the nonresident licensee in this state. The consent shall be duly acknowledged and, if made by a corporation, shall be authenticated by its seal.

(2) Any service of process or pleading shall be served on the secretary of the board by filing duplicate copies, one (1) of which shall be filed in the office of the board and the other forwarded by registered mail to the last known principal address of the nonresident licensee against whom the process or pleading is directed.

(3) No default in any such action shall be taken, except upon affidavit certification of the board or the secretary of the board that a copy of the process or pleading was mailed to the defendant as provided in this subsection (b). No default judgment shall be taken in any such action or proceeding until thirty (30) days after the day of mailing of process or pleading to the defendant.



§ 62-20-118 - User responsible for ascertaining service is licensed.

Any person who places an account with a collection service is responsible for determining that the service is licensed as required by this chapter.



§ 62-20-119 - Confidentiality of information.

Any financial information submitted by applicants for or holders of licenses pursuant to this chapter shall be treated as confidential and shall be used by the board only for the purpose of determining qualifications to engage in the collection service business.



§ 62-20-120 - Unauthorized acts.

Nothing in this chapter shall be construed to permit:

(1) The use or sale of forms that simulate legal forms so as to deceive a debtor or the general public;

(2) The unauthorized practice of law; or

(3) A collection agency to notify a credit bureau or credit agency concerning the owner of record of a motor vehicle who has failed to pay an overdue parking ticket or tickets without first notifying the owner of record of the motor vehicle that, if the ticket is not timely paid to the collection agency by a date included in the notification, the credit bureau or credit agency will be notified of such fact, which could affect the owner's credit rating.



§ 62-20-121 - Temporary retirement.

(a) Any licensee may temporarily retire the licensee's license for a period of three (3) years by giving written notice of such intent and paying each year an annual retirement fee of ten dollars ($10.00) to the board.

(b) Any license not activated within the three-year period becomes invalid.



§ 62-20-122 - Hearings and judicial review.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this chapter.



§ 62-20-123 - Violations.

A willful violation of this chapter or of any rule lawfully promulgated under this chapter is a Class C misdemeanor.



§ 62-20-125 - [Repealed.]

HISTORY: Acts 1988, ch. 823, § 9; repealed by Acts 2013, ch. 180, § 10, effective April 23, 2013.



§ 62-20-126 - [Repealed.]

HISTORY: Acts 1988, ch. 823, § 25; repealed by Acts 2013, ch. 180, § 11, effective April 23, 2013.



§ 62-20-127 - Conditions to assignment of accounts -- Commencement of litigation -- Application of payments.

(a) A collection service, holding a valid license under this chapter, may bill, collect or file suit in its own name, as the real party in interest, on any form of indebtedness, so long as the owner or holder of the indebtedness has assigned this limited right to the collection service licensee and the following conditions have been met:

(1) The assignment was voluntary, properly executed and acknowledged by the person making the assignment to the collection service licensee;

(2) The original agreement between the creditor and the debtor does not prohibit an assignment for the limited purpose of billing, collecting or filing suit in the assignee's own name, as the real party in interest;

(3) The assignment was manifested by a written agreement stating the effective date of the assignment and any consideration given for the assignment. The written agreement must also disclose that the collection service licensee may, for purposes of litigation, consolidate the assigned account, bill, note or other form of indebtedness with those of other creditors against the individual debtor or codebtors;

(4) The assignment to the collection service licensee does not transfer title or any ownership interest in the underlying account, bill, note or other form of indebtedness to the collection service licensee; and

(5) A collection service licensee bringing suit in its own name as an assignee may submit an affidavit of sworn account that has been executed under oath by the assigning party or by a person qualified to execute a sworn account pursuant to § 24-5-107(a). The licensee shall file a copy of the sworn account with the court for service upon the debtor.

(b) A collection service licensee may commence litigation for the collection of an assigned account, bill, note or other indebtedness in a court of competent jurisdiction located in any of the following counties:

(1) The county in which the debtor signed the account, bill, note or other indebtedness sued upon;

(2) In the case of consolidated accounts that all arose from the same county, the county in which all of the consolidated accounts, bills, notes or other indebtednesses arose; or

(3) The county in which the debtor resides at the commencement of the action.

(c) No collection service licensee shall commence any litigation authorized by this section, unless the collection service licensee appears by an attorney admitted to practice law in this state.

(d) (1) For purposes of commencing litigation, a collection service licensee that has taken an assignment or assignments pursuant to this section may consolidate the assigned accounts, bills, notes or other indebtedness of one (1) or more creditors against one (1) individual debtor or codebtors, in one (1) case. Each assigned account, bill, note or indebtedness must be separately identified and pled in any consolidated action authorized by this section. The individual amount of each account, bill, note or other indebtedness that forms the basis for any consolidated action shall not exceed two hundred dollars ($200) each, as identified and pled by the collection service licensee, exclusive of court costs, attorney fees and interest that may have accrued before the filing of the consolidated action. The aggregate amount of consolidated accounts, bills, notes and other indebtedness in any one (1) case shall not exceed five hundred dollars ($500), as identified and pled by the collection service licensee, exclusive of court costs, attorney fees and interest that may have accrued before the filing of the consolidated action. Court costs shall be assessed to the losing party. Interest, attorney fees and reimbursable expenses shall be assessed against the losing party, if provided in any of the consolidated accounts, bills, notes or other indebtedness or as otherwise permitted or required by law.

(2) If a debtor or codebtor files a sworn denial or otherwise raises a dispute concerning any account, bill, note or other evidence of indebtedness, the court shall dismiss the account, bill, note or other evidence of indebtedness, without prejudice. The collection service licensee may bring a separate case for any such disputed account, bill, note or other evidence of indebtedness within one (1) year of dismissal; provided, however, that the disputed account, bill, note or other evidence of indebtedness cannot be consolidated with any other account, bill, note or other evidence of indebtedness.

(3) For any account on which an affidavit of sworn account is filed pursuant to § 24-5-107(a), a separate affidavit shall be filed for each account in a consolidated action.

(e) Nothing in this section relieves a collection service licensee from complying with the Fair Debt Collection Practices Act, codified in 15 U.S.C. § 1692 or deprives any debtor of the right to assert defenses as provided in that act.

(f) On the face of any warrant or other pleading filed in any consolidated action or in an attachment to the warrant or pleading, the collection service licensee shall state the order in which the creditor intends to apply payments received on any judgment obtained in the consolidated action. The collection service licensee shall also state that payments will be applied as stated unless the debtor instructs otherwise in writing or the court orders otherwise.






Chapter 21 - Tennessee Application of Pesticides Act of 1978

Part 1 - General Provisions

§ 62-21-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Application of Pesticides Act of 1978."



§ 62-21-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Adjuvant" means any substance that, when added to a pesticide, is intended to aid, modify or enhance its effectiveness by its properties of serving as a wetting agent, detergent, spreading agent, synergist, deposit builder, adhesive, surfactant, emulsifying agent, deflocculating agent, water modifier or similar agent, with or without toxic properties of its own, and when sold in a package or container separate from that of the pesticide with which it is to be used;

(2) "Branch office" means any location other than the principal base of operation from which a pest control firm carries out its pest control activities. The maintenance of personnel and equipment at these locations where pest control activities are carried out constitutes a branch office under this chapter;

(3) "Category" means an area of licensing or certification for which commercial pest control operators or restricted use applicators are qualified;

(4) "Certification" means the authorization by the commissioner to use, supervise the use of, buy or sell restricted use pesticides or to issue a wood destroying insect infestation inspection report;

(5) "Certified applicator" means any individual who is certified by the commissioner as authorized to use, buy, sell or supervise the use of restricted use pesticides;

(6) "Charter" means an instrument issued by the department, authorizing a person, firm or corporation to engage in the business of commercial pest control operations;

(7) "Commercial pest control operator" means a person or business entity who engages in the custom application of pesticides or inspection of real property for the purpose of issuing a wood destroying insect infestation inspection report and who has demonstrated to the satisfaction of the pest control licensing and advisory board the person's qualifications to design and direct pest control and inspection operations;

(8) "Commissioner" means the commissioner of agriculture;

(9) "Custom application of pesticides" means the application of pesticides for a fee;

(10) "Department" means the department of agriculture;

(11) "Labeling" means all labels and written, printed or graphic matter accompanying the pesticide or device at any time or to which reference is made on the label and the pesticide must be used consistent with the label;

(12) "Licensee" means any person duly licensed under this chapter;

(13) "Office" means point of headquarters or location of the principal operation of a pest control firm or a point or location where branch offices are supervised;

(14) "Pesticide" means any substance or mixture of substances or chemical intended for defoliating or desiccating plants or for preventing, destroying, repelling or mitigating any insects, rodents, fungi, bacteria, weeds or other forms of plant or animal life the commissioner declares to be a pest. This includes, but is not limited to, insecticides, fungicides, bacteriacides, herbicides, desiccants, defoliants, adjuvants or nematocides;

(15) "Prevention" means the prevention of conditions conducive to termite harborage or activity, or both, by advice of a licensed operator;

(16) "Private applicator" means an individual who uses, supervises the use of or buys any pesticide that is classified for restricted use for purposes of producing an agricultural commodity on property owned or rented by the individual or the individual's employer or if applied without compensation other than trading of personal services between producers of agricultural commodities on the property of another person;

(17) "Recertification" means the reauthorization every three (3) years by the commissioner to use, supervise the use of, buy or sell restricted use pesticides;

(18) "Registration" means an instrument authorizing a person to act as solicitor, salesperson or agent for a chartered pest control business;

(19) "Restricted use applicator" means a person who uses or supervises the use of, sells or buys restricted use pesticides for any use or for use on any property other than as defined under private applicator or commercial pest control operator;

(20) "Restricted use pesticide" means any pesticide, the efficacy data on which indicates it may have adverse effect on people or the environment, or both;

(21) "Termite warranty without initial chemical treatment" means any agreement entered into between a chartered commercial pest control operator and any other person or entity for the purpose of termite prevention or control for any structure or building, regardless of any initial chemical application for prevention or control to the property;

(22) "Under the direct supervision" means any application or sale of a pesticide by a certified applicator acting under the instructions and control of a private applicator, commercial applicator or commercial pest control operator who is available if and when needed, if the applicator or operator is physically present or in direct communication by conventional means of communication; and

(23) "Wood destroying insect infestation inspection report" means a report written by a chartered commercial pest control operator employing a person licensed in the category of wood destroying organisms. The report shall indicate the presence or absence of visible wood destroying insects and the presence or absence of visible damage caused by the insects and shall be issued after an on-site inspection of the property.



§ 62-21-103 - Business charter requirement.

(a) No person shall engage in business as a commercial pest control operator until the person has secured a charter from the department.

(b) Any form of solicitation for pest control business or advertising is forbidden under this chapter unless the person has a charter issued in one (1) or all of the categories established by regulation under this chapter.

(c) All printed advertising shall contain a statement of the charter number of the person on whose behalf the advertising is presented.

(d) The charter may be granted in any one (1) or all of the categories established by regulation under this chapter.

(e) The charter may be issued only if the requirements of this chapter have been met and the stipulated fees have been received by the department.

(f) A charter shall be required for each office and each branch office. The requirements of this chapter do not apply to any class of commercial pest control operators such as, but not limited to, aerial applicators, when that class of commercial pest control operators is the subject of specific laws and regulations relating to that specific class in the commercial application of pesticides.

(g) All chartered companies are required to label the sides of company vehicles with the name of the company and the charter number. The size of the lettering shall not be less than two inches (2'') tall.

(h) All chartered persons, companies or corporations shall have a physical address and shall maintain a physical address while the charter is in effect.



§ 62-21-104 - Creation of board -- Notification of vacancy -- Termination due to vacancy.

(a) A seven (7) member pest control board is created and established. The board shall consist of the commissioner or the commissioner's designated representative, the director of the division of plant industries, a member of the staff of a university of this state, two (2) licensed commercial pest control operators and two (2) Tennessee citizens who are not associated with the pest control industry.

(b) (1) The governor shall appoint the members of the board to serve four-year terms, and, in the event of a vacancy, the governor shall appoint an interim member to fill the unexpired portion of the previous member's term. If the board incurs a vacancy, it shall notify the appointing authority in writing within ninety (90) days after the vacancy occurs and shall provide a list of qualified persons to be appointed to the board and information regarding the qualified persons that is sufficient for the appointing authority to make an informed decision. All vacancies on the board, other than ex officio members, shall be filled by the appointing authority within ninety (90) days of receiving written notice of the vacancy and sufficient information is provided for the appointing authority to make an informed decision in regard to filling the vacancy. If the board has more than one (1) vacancy that is more than one hundred eighty (180) days in duration, the board shall report to the government operations committees of the house of representatives and the senate on why the vacancies have not been filled. If more than one half (1/2) of the positions on the board are vacant for more than one hundred eighty (180) consecutive days, the board shall terminate; provided, that the board shall wind up its affairs pursuant to § 4-29-112. The board that is terminated pursuant to this subsection (b) shall be reviewed by the evaluation committees pursuant to the Uniform Administrative Procedures Act, compiled at title 4, chapter 5, before ceasing all its activities. Nothing in this section shall prohibit the general assembly from continuing, restructuring or re-establishing the board. This subsection (b) shall only apply if the governor is authorized to make appointments to at least one half (1/2) of the positions on the board.

(2) In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(c) With the exception of the commissioner, no proxies nor power to designate a representative to serve in the place of a board member shall be allowed when this board sits as a licensing examining board.

(d) The department shall establish by written policy, rule or regulation, provisions relative to conflicts of interest of board members.



§ 62-21-105 - Powers and duties of board.

(a) The board has the following powers and duties:

(1) Advise the commissioner as to the promulgation of rules and regulations;

(2) Determine the different categories of service or classes that will require separate charters or licenses, prescribe the required qualifications for applicants for the various licenses and charters and devise or approve the necessary examinations or testing procedures for the examination of applicants; and

(3) Certify the qualifications of applicants to the commissioner requesting issuance of a license.

(b) (1) The board shall meet quarterly for the purpose of examining and certifying applicants for licenses and at any time when requested by the commissioner or by a majority of the board.

(2) The questions and answers of all examinations to determine the qualifications of those seeking to be licensed as commercial pest control operators to engage in the various classes of pest control shall be written, and all such examinations shall be substantially uniform in content, difficulty and equity as to each of the various classes.



§ 62-21-106 - Office and branch office requirements -- Employees.

(a) (1) Each person applying for or holding a charter shall have, for each office or branch office, a licensed commercial pest control operator for each category of service offered.

(2) The technical service work of each office or branch office shall be under the direct supervision of the licensed operator.

(3) The technical service work shall be performed by employees who meet the qualifications that the board may establish by regulation.

(b) (1) Each person chartered shall be required to have a commercial pest control operator for the main or supervisory office.

(2) Branch offices must be supervised by licensed operators.

(c) No licensed commercial pest control operator shall be permitted to supervise more than one (1) office or branch office. The commercial pest control operator for each office or branch shall be domiciled and resident at or near the office that the operator supervises and shall report to the office the operator supervises on a regular routine work basis.



§ 62-21-107 - Bond.

(a) Each application for a charter must be accompanied by a corporate surety bond satisfactory to the commissioner and conditioned that the principal named therein shall honestly conduct the business in accordance with the pest control laws of this state and the rules and regulations promulgated under the laws of this state and shall faithfully perform any contracts for pest control work.

(b) Any person having a right of action against the charter operation may bring suit against the principal and sureties of the bond.

(c) The amount of the bond shall be at least ten thousand dollars ($10,000).



§ 62-21-108 - Insurance required.

Each application for a charter must be accompanied by evidence that the applicant holds occurrence liability insurance of two hundred fifty thousand dollars ($250,000) for a single occurrence of liability and five hundred thousand dollars ($500,000) aggregate liability for the annual period of insurance. Applicants filing for charters desiring to conduct work in the wood destroying organisms category shall, in addition to the above occurrence liability insurance, hold errors and omissions insurance of one hundred thousand dollars ($100,000) for a single occurrence of liability and three hundred thousand dollars ($300,000) aggregate errors and omissions liability for the annual period of insurance.



§ 62-21-109 - Registration of solicitors.

(a) A person chartered under this chapter shall list with the department the name, residence and address of each salesperson or agent who is authorized to solicit business or anyone authorized to enter into a pest control contract on behalf of the chartered person. A person listed as a licensee or registered technician is considered to be a registered solicitor for the chartered person without a requirement of separate solicitor registration.

(b) (1) Each person chartered is required to secure from the department a solicitor's registration for any salespersons or agents.

(2) Registration shall be issued when it has been shown that the prospective solicitor or agent is an employee of the chartered firm and has written authority to solicit business for the firm and bind the firm to contracts for pest control service and when the fees provided for in this chapter have been paid and received by the department.

(c) No person registered under this section shall possess more than one (1) registration card at a time and can be gainfully employed by only one (1) chartered person.

(d) It is a violation for a registered solicitor under this chapter knowingly to use false information or a deceptive representation to sell pesticide application services.

(e) Each person registered under this section shall possess commercial certification in each category of service offered for sale or provided.



§ 62-21-110 - List of employees.

(a) All persons chartered under this chapter shall be required to list with the department the names, residences and addresses of all employees, exclusive of clerical employees, who are engaged in the handling, transportation or application of pesticide chemicals.

(b) Immediate notification of any changes in employment of these employees shall be forwarded to the department by the chartered person, including any change of address or residence.



§ 62-21-111 - Cost.

(a) The cost for a charter shall be set by rule pursuant to § 43-1-703.

(b) The cost for a license shall set by rule pursuant to § 43-1-703, applicable for each category in which a license is requested.

(c) The cost for a registration of all nonclerical employees shall be set by rule pursuant to § 43-1-703.

(d) The cost for a consultant's license shall be set by rule pursuant to § 43-1-703.



§ 62-21-112 - Examination of license applicants -- Fees.

(a) Each application for initial examination of a license applicant shall be accompanied by an examination fee of one hundred fifty dollars ($150) for each category in which examination is requested.

(b) (1) When a license applicant has been examined by the board and found not qualified, the applicant may be reexamined at a subsequent date in accordance with regulations promulgated by the board. Each application for reexamination shall be accompanied by a reexamination fee of one hundred fifty dollars ($150) for each category in which reexamination is requested.

(2) A separate application and reexamination fee must be filed by an applicant each time a reexamination is requested for any category except the category of private pesticide applicator.



§ 62-21-114 - Termite service contracts.

(a) (1) Every chartered person shall enter into a written contract for any service rendered in the category of wood destroying organisms.

(2) A separate contract must be given for each structure or building; provided, that an industrial complex or group of buildings may be covered by a single contract when it is an integral part of one (1) industrial unit.

(3) A garage, pump house or other outbuilding commonly a part of a residential establishment may be covered by the same contract as that covering the residence itself; provided, that the garages, pump houses or other outbuildings are not used as separate residential units.

(4) An apartment complex cannot be construed to be an industrial complex.

(b) (1) No person or business entity may enter into an agreement to provide services for termite prevention, control or a termite warranty without initial treatment unless properly chartered as a commercial pest control operator pursuant to § 62-21-103.

(2) (A) Notwithstanding this chapter or any other law to the contrary, a chartered commercial pest control operator may enter into an agreement to provide ongoing services for a termite warranty without initial treatment for any structure or building regardless of any initial chemical application for prevention or control of termites of any such structure or building.

(B) Any agreement for a termite warranty without initial treatment shall clearly state in one-half inch (1/2'') high letters on the front of the agreement if a damage repair guarantee is not offered. A violation of this subdivision (b)(2)(B) constitutes a violation of the Tennessee Consumer Protection Act, compiled in title 47, chapter 18, part 1.

(3) Prior to entering into a termite warranty without initial treatment agreement with any person or entity under this subsection (b), the chartered commercial pest control operator must conduct an initial inspection and issue an initial report that includes:

(A) A graph or diagram of the property where any visible damage or infestation, if any, is located;

(B) A written description of the type of damage, if any; and

(C) The date of the initial inspection report.

(4) The commissioner shall, subject to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, promulgate all necessary rules and regulations, consistent with this chapter. Rules promulgated to implement this subsection (b) shall regulate the commercial pest control industry and provide for the protection of the consumer.



§ 62-21-115 - Operator or aerial applicator license requirement.

To use, buy or sell a restricted use pesticide, an individual must be certified by the commissioner, hold a valid commercial pest control operator's license or hold an aerial applicator's license under § 43-8-301.



§ 62-21-116 - Use of pesticide consistent with labeling.

No person shall use a pesticide in a manner inconsistent with its labeling.



§ 62-21-117 - Labeling of pesticides.

(a) It is illegal to store or transport any pesticide chemicals unless the containers for the chemicals are labeled to show the:

(1) Name of the pesticide; and

(2) Concentration of the pesticide.

(b) When pesticides are stored or transported in containers other than those in which they were placed by the manufacturer or formulators, the label must also show the name of the chartered person, firm or corporation.



§ 62-21-118 - Powers and duties of commissioner.

(a) The commissioner has the power and duty to:

(1) Administer this chapter;

(2) Promulgate rules and regulations that are consistent with the requirements of the United States environmental protection agency implementing and supplementing this chapter and provide for its orderly administration;

(3) Issue licenses upon approval by the board, collect appropriate fees and issue charters upon application and qualification as provided by this chapter;

(4) Determine requirements for and issue certification and recertification for users of restricted use pesticides;

(5) Promulgate rules and regulations concerning handling and usage of pesticides;

(6) Classify pesticides as to whether of general or restricted use;

(7) Hold hearings and deny, revoke, modify or suspend charters, licenses and certification, and/or impose civil penalties of up to one thousand dollars ($1,000) for each violation;

(8) The commissioner or the commissioner's designee may enter any place during normal business hours where pesticides are used or stored for the purposes of inspection, sampling or observation;

(9) Through rule and regulation require the maintenance or filing of records;

(10) Issue subpoenas for persons and records incidental to any hearing; and

(11) Inspect periodically the operation and conduct of a charter holder, licensee or certificate holder.

(b) The commissioner shall promulgate rules and regulations that may be requested by a two-thirds' (2/3) affirmative vote of the legislative body of any municipal or county government within any county having a population of less than two hundred fifty thousand (250,000), according to the 1990 federal census or any subsequent federal census, that have as their purpose the regulation of the use of pesticides in their specific area of jurisdiction. These regulations must be reasonable and not in conflict with state or federal law and regulations, but for good cause shown may be more stringent than those standards.



§ 62-21-119 - Denial, suspension, modification or revocation of charter, license or certificate -- Penalties -- Warnings.

(a) (1) If the commissioner has reason to believe that any person has violated this chapter, including its rules, or has used economic poison in violation of the Tennessee Insecticide, Fungicide, and Rodenticide Act, compiled in title 43, chapter 8, parts 1 and 2, including its rules, the commissioner may:

(A) Deny, revoke, suspend, or modify a license, charter, or certification. The denial, suspension, revocation, or modification may be indefinite or for a time certain;

(B) Impose civil penalties of up to one thousand dollars ($1,000) for each violation or issue a warning notice; or

(C) Deny, revoke, suspend, or modify a license, charter, or certification pursuant to subdivision (a)(1)(A) and impose civil penalties pursuant to subdivision (a)(1)(B).

(2) The commissioner shall send the person against whom a violation is alleged written notice setting forth the charges. The person shall have ten (10) days from the date the notice was sent to request a hearing. If a hearing is requested, it shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) A charter shall automatically be suspended should the licensed pest control operator whose name appears on the charter cease to be in charge of the charter holder's pest control operations. A grace period of no more than one hundred twenty (120) days may be granted to the charter holder so that another qualified person may be examined in accordance with this chapter.



§ 62-21-120 - Offense -- Penalties -- Limited term of ineligibility following conviction.

(a) It is an offense for any person required by this chapter to be chartered or licensed to engage in commercial pest control activities to knowingly engage in commercial pest control activities without first obtaining the required charter or license.

(b) Violation of subsection (a) is a Class A misdemeanor.

(c) Each custom application of pesticides without the required charter or license constitutes a separate offense.

(d) Persons convicted under subsection (a) are ineligible to obtain a charter or license to engage in commercial pest control activities for a period of one (1) year from the date of the person's conviction of the offense.



§ 62-21-121 - Delinquent fees -- Collection.

(a) The fees and taxes imposed by this chapter shall become delinquent on the last day of each succeeding month.

(b) The commissioner is empowered and may act to collect delinquent fees and taxes as provided by §§ 67-6-516 -- 67-6-518.



§ 62-21-122 - Deposit of funds -- Operating expenses.

All fees and fines collected under this chapter shall be paid into the treasury of the state and the fees and fines collected are appropriated exclusively to the department to be used in carrying out this chapter.



§ 62-21-123 - Expiration of charters and licenses -- Renewals.

(a) (1) Notwithstanding any provision of this chapter to the contrary, the board, with the approval of the commissioner, shall establish a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months and shall expire on the last day of the last month of the license period. However, during a transition period, or at any time thereafter when the board shall determine that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of no less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the annual fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar ($.25).

(2) No renewal application will be accepted after the last day of the month following the license expiration date under the alternative method authorized in this subsection (a).

(b) A thirty-day grace period shall be given to renew licenses or charters. After the grace period expires, a ten dollar ($10.00) per day penalty shall be levied for each day charter or license fees and applications are late.



§ 62-21-124 - Pesticides in buildings used for food preparation and service, lodging, educational purposes or commerical food processing.

(a) Whether or not engaged in the business of applying pesticides, a person may not apply a pesticide within any of the following buildings, except under the direct supervision of a person licensed to apply pesticides in accordance with this chapter:

(1) Any building used for the preparation or serving of food;

(2) Any building used for the temporary or permanent lodging of others;

(3) Any building used primarily for educational purposes, except those buildings used primarily for religious instruction or for providing education to no more than ten (10) persons; or

(4) Any commercial food processing facility.

(b) Subsection (a) does not apply to the application of pesticides by an individual in the individual's dwelling nor to the application of pesticides by the owner of a multi-unit dwelling in which the owner resides and that contains no more than three (3) additional units used for the temporary or permanent lodging of others.



§ 62-21-125 - Rules and regulations promulgated under former statute.

All rules and regulations promulgated under the Tennessee Pest Control Operators Act of 1972 shall become rules and regulations under this chapter.



§ 62-21-126 - Licenses issued to pest control operators licensed under former statute.

All licensed pest control operators under the Tennessee Pest Control Operators Act of 1972, whether first class or second class, shall be issued, upon application and payment of renewal fee after July 1, 1978, a commercial pest control operators license in the category previously licensed.



§ 62-21-127 - Rules and regulations subject to review.

All rules or regulations promulgated to implement this chapter or otherwise affecting implementation of this chapter shall be subject to review by the standing legislative committees on government operations and shall be subject to action by the committees in accordance with § 4-5-226.



§ 62-21-128 - Monthly report requirement -- Exemption.

Notwithstanding any law, rule or regulation to the contrary, persons licensed in the category of wood destroying organisms shall not be required to file a monthly report to the department. A monthly report shall not be required to be filed whether any application of chemicals was made or not.



§ 62-21-129 - Local regulation of pesticides.

(a) Except as provided in § 62-21-118(b) or § 43-8-115, no city, town, county or other political subdivision of this state shall adopt or continue in effect any ordinance, rule, regulation or statute regarding pesticide sale or use, including, but not limited to, registration, notification of use, advertising and marketing, distribution, applicator training and certification, storage, transportation, disposal, disclosure of confidential information or product composition.

(b) This section shall not be construed to limit the authority of a city, town or county to zone for storage of such products or to provide or designate sites for disposal of such products, to regulate discharge to sanitary sewer system or to implement an approved pesticide management plan as may be required by the Safe Drinking Water Act, compiled in 42 U.S.C. § 300f et seq.

(c) This section does not apply to any municipality having a population of not less than sixteen thousand five hundred (16,500) nor more than seventeen thousand five hundred (17,500), according to the 1990 federal census or any subsequent federal census.



§ 62-21-130 - Assessment of investigation and hearing costs -- Rules and regulations.

(a) Notwithstanding any contrary law, the department or any division, board, commission or agency attached to the department may assess the actual and reasonable costs of the investigation, prosecution and hearing of any disciplinary action held in accordance with the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, in which sanctions of any kind are imposed on any person or entity required to be licensed, permitted, registered or otherwise authorized or regulated by the department or its respective divisions, boards, commissions or agencies. These costs may include, but are not limited to, those incurred and assessed for the time of the prosecuting attorneys, investigators, expert witnesses, administrative judges, court reporters and any other persons involved in the investigation, prosecution and hearing of the action.

(b) (1) All costs assessed pursuant to this section shall become final thirty (30) days after the date a final order of assessment is served.

(2) If the individual or entity disciplined fails to pay an assessment when it becomes final, the department may apply to the appropriate court for a judgment and seek execution of the judgment.

(3) Jurisdiction for recovery of costs shall be in the chancery court of Davidson County.



§ 62-21-131 - Surety bond for new charter in category 7.

A person, company or corporation applying for a new charter in category 7 shall furnish a surety bond in the amount of fifty thousand dollars ($50,000) for the first three (3) years a person, company or corporation is in business. In the fourth year and subsequent years in business, the surety bond shall be ten thousand dollars ($10,000) per year. This section shall not apply to a person, company or corporation that, on July 1, 2005, has a current commercial pest control operator business charter as required by § 62-21-103.






Part 2 - Wood Destroying Insect Infestation Inspection Reports

§ 62-21-201 - Persons authorized to issue reports -- Persons authorized to conduct inspections.

Wood destroying insect infestation inspection reports, as defined in this chapter, issued in conjunction with the sale or transfer of any real property shall only be issued by a chartered pest control operator licensed or employing personnel licensed in the category of wood destroying organisms. Only those persons licensed in the category of wood destroying organisms or certified in the category of industrial, institutional, structural and health related pest control working under the direct supervision of one licensed in the category of wood destroying organisms are authorized to conduct inspections for wood destroying insect infestation reports.



§ 62-21-202 - Contents of report -- Warranty -- Civil liability.

(a) A wood destroying insect infestation inspection report issued by a chartered pest control operator evidences the presence or absence of visible wood destroying insects and the presence or absence of visible damage caused by the insects noted on the day the inspection is made. Obstructions and inaccessible areas shall be so noted in the report.

(b) The wood destroying insect infestation inspection report shall be submitted on forms prescribed by the National Pest Management Association and the department of housing and urban development. In addition to other information, the report shall include the address of the property, a graph or other diagram showing the layout of the property, the areas of damage or active infestation, if any, the name of the licensed or certified employee conducting the inspection, the pest control operator name, address and charter number, the date of the inspection and any recommendations for corrective action.

(c) Notwithstanding any law to the contrary, a wood destroying insect infestation inspection report is a warranty for ninety (90) days of the accuracy of any representations in the inspection report.

(d) The person to whom a wood destroying insect infestation inspection report is issued may recover from the warrantor for breach of warranty compensatory damages, including all repair costs that are proximately related to the warranty as provided in § 62-21-203.

(e) Any person knowingly issuing a false report or who issues a report without making a physical inspection of the site shall be liable in treble the amount of damages resulting from or incident to the breach of the warranty. The party injured by the breach may bring suit for the breach and for the damages.



§ 62-21-203 - Remedies.

Disputes which cannot be resolved between property owners, lenders, and/or trustees and persons issuing a wood destroying insect infestation inspection report may be resolved in a court of appropriate jurisdiction. Prior to filing a suit for compensatory damages, the issuer of the report shall be given an opportunity to inspect the premises and to offer within thirty (30) days of such inspection a proposal for repair and treatment of the premises. Notwithstanding any other provision of law or rule to the contrary, if the property owner files suit prior to offering the issuer of the report an opportunity to inspect and propose repairs and treatments as required by this section, the issuer of the report shall have, in addition to the thirty (30) days in which to answer the complaint as provided in Tenn. R. Civ. P. 12, another thirty (30) days from the service of the summons and complaint within which to inspect and propose repairs and treatments before being required to answer the complaint. No property owner or lender shall be required to engage in an alternate dispute resolution process before filing a suit for compensatory damages.



§ 62-21-204 - Effect of transfer of commercial pest control operation assets.

When the assets of a commercial pest control operation that issues wood destroying insect infestation inspection reports or performs other services relating to wood destroying organisms are sold or transferred or any servicing or financing rights are transferred, any contracts for wood destroying insect infestation inspections or other services that are a part of the assets or that are subject to such servicing or financing rights shall be enforceable against the persons or entities to which the assets, servicing or financing rights are transferred.



§ 62-21-205 - Penalty.

Any person issuing a wood destroying insect infestation inspection report who does not hold a valid commercial pest control charter and who is not licensed in the category of wood destroying organisms is in violation of this chapter and commits a Class A misdemeanor punishable only by a fine of no more than two thousand five hundred dollars ($2,500).



§ 62-21-206 - Rules and regulations.

The commissioner has the authority, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to promulgate all necessary rules and regulations concerning this part.









Chapter 22 - Antique Dealers

§ 62-22-101 - Record keeping -- Penalties.

(a) Every person, firm or corporation in the business of purchasing and selling antiques shall maintain a permanent ledger in which each item purchased exceeding the value of fifty dollars ($50.00) in the course of business shall be listed.

(b) Each antique dealer shall, at the time of making any purchase, enter upon the book a clear and accurate description of each item purchased exceeding the value of fifty dollars ($50.00), the date of purchase, the amount paid for the item, the name and residence address of the seller and, if the article bears a serial number, the serial number.

(c) The book shall be carefully preserved without alteration and shall at all times be open to the inspection of the sheriff of the county and the chief of police or any police officer of the city or county.

(d) Every person, firm or corporation, or their agents or employees, who violates this chapter commits a Class C misdemeanor.






Chapter 25 - Rental Location Agent Act of 1978

§ 62-25-101 - Short title.

This chapter shall be known and may be cited as the "Rental Location Agent Act of 1978."



§ 62-25-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Person" means any natural person, corporation, partnership, firm or association; and

(2) "Rental location agent" means any person who engages in or is employed in the business of locating, providing assistance in locating or furnishing information concerning the location or availability of real property, including apartment housing, that may be leased or rented as a private dwelling, abode or place of residence and who receives or solicits a fee or other valuable consideration from a prospective tenant.



§ 62-25-103 - License requirements -- Rules and regulations -- Enforcement of chapter -- Penalties.

(a) It is unlawful for any person to engage in the business or capacity of a rental location agent in this state without first having obtained a license from the real estate commission. A license held by a real estate broker or real estate salesperson employed by a licensed real estate broker is deemed to satisfy the license requirements of this chapter.

(b) The application for the license shall be filed in the office of the real estate commission on the forms and accompanied by the fee that the commission may prescribe. All licenses shall expire two (2) years from the date the license was issued or renewed.

(c) In order to effectuate the purposes of this chapter, the commission shall have the power to promulgate all necessary rules and regulations.

(d) (1) The real estate commission may apply to a court of competent jurisdiction for an order enjoining any act or practice that constitutes a violation of this chapter.

(2) Upon a finding by the court that there are reasonable grounds to believe that a person is engaging in any such act or practice or is about to engage in any such act or practice, an injunction, a restraining order or any other appropriate order shall be granted by the court, regardless of the existence of another remedy.

(3) Any proceeding for relief pursuant to this section shall be in accordance with the Tennessee rules of civil procedure.

(e) (1) Every rental location agent shall secure a bond executed to the state of Tennessee by a surety company duly authorized to do business in this state.

(2) (A) The bond shall be in a form approved by the district attorney general and shall be for the use and benefit of any person who may be injured or aggrieved by the wrongful act or default of the rental location agent.

(B) Any person so injured or aggrieved may bring an action in the person's own name on the bond without assignment thereof.

(3) (A) The bond required by subdivisions (e)(1) and (2) shall be in the amount of ten thousand dollars ($10,000); provided, that the bond may be in the amount of two thousand five hundred dollars ($2,500) for any rental location agent employed by a corporation, partnership, firm or association that is licensed under this chapter.

(B) The bond shall be in full force and effect at all times and places in which the licensee acts as a rental location agent in this state.

(4) Each bond secured pursuant to this subsection (e) shall be recorded in the office of the clerk of the county in which the licensee maintains an office or is employed. Until the bond is so recorded, the holder of the license shall not exercise any of the rights and privileges conferred in the license.

(5) Any licensed real estate broker or affiliate broker who has obtained a bond in accordance with chapter 13 of this title need not secure an additional bond under this chapter; however, § 62-13-306 [repealed] shall apply with respect to any wrongful act or default of a broker or affiliate broker occurring in the broker's or affiliate broker's capacity as a rental location agent.

(f) A violation of this section is a Class C misdemeanor.



§ 62-25-104 - Contract or receipt requirement -- Refund of fee.

(a) Every rental location agent engaged in any of the activities described in § 62-25-102(2) shall give a prospective tenant a contract or receipt, and the contract or receipt shall include a recital that any amount in excess of ten dollars ($10.00) shall be repaid or refunded to the prospective tenant if the prospective tenant after bona fide effort does not obtain a rental through the listing furnished by the rental location agent.

(b) Notwithstanding any other provision of this section, if the information concerning rentals furnished by the rental location agent is not current or accurate in regard to the type of rental desired, the full fee shall be repaid or refunded to the prospective tenant upon demand.

(c) The contract or receipt furnished to the prospective tenant shall also conform to rules and regulations adopted by the real estate commission designed to effect disclosure of material information regarding the services to be provided to the prospective tenant.



§ 62-25-105 - Penalties.

(a) It is unlawful for any person to knowingly refer a prospective tenant to:

(1) A nonexistent address;

(2) Property that is not for lease or rent;

(3) Property that does not meet the specifications of the prospective tenant;

(4) Property that leases or rents for a different price from that quoted by the rental location agent;

(5) Property that has already been leased or rented; or

(6) Property listed without the consent of the landlord.

(b) It is unlawful for any person acting as a rental location agent to advertise in any manner without including the person's name and the fact that the person is a rental location agent in the advertisement.

(c) It is unlawful for any person acting as a rental location agent to solicit a listing from a landlord after receipt of written notice from the landlord requesting that no further solicitations be made.

(d) A violation of subsection (a), (b) or (c) or § 62-25-104 is a Class C misdemeanor.



§ 62-25-106 - Award for damages, costs and attorney fees.

In a civil action, any successful prospective tenant shall be entitled to an award for damages, court costs and reasonable attorney fees.



§ 62-25-107 - Investigation by real estate commission -- Suspension or revocation of license.

(a) The real estate commission, upon its own motion or upon a signed complaint made by any person in writing, may investigate the activities of any rental location agent in this state or any person who acts in that capacity.

(b) The commission may suspend, revoke or refuse to issue or renew a rental location agent's license on any of the following grounds:

(1) Proof of financial irresponsibility or insolvency;

(2) Making any materially false or misleading statement or omission in an application for a license;

(3) Conviction of or a plea of nolo contendere to a felony or misdemeanor, if the commission finds that the conviction or plea renders the applicant or licensee insufficiently trustworthy to deal with the public; or

(4) Any violation of this chapter or of any rule duly adopted by the commission under this chapter.

(c) The license of any real estate broker or affiliate broker who acts as a rental location agent may be suspended or revoked on any of the grounds stated in subsection (b).



§ 62-25-108 - Service of process.

(a) (1) If a rental location agent cannot with reasonable diligence be found at the last known place of business as reflected by the real estate commission records, the real estate commission shall be an agent of the rental location agent upon whom any process, notice or demand may be served.

(2) Service on the commission of any process, notice or demand shall be made in the same manner provided for service on the secretary of state pursuant to § 20-2-205.

(b) The commission shall keep a record of all processes, notices and demands served upon it under this section and shall record the time of the service and its action with reference to the service.

(c) Nothing in this section limits or affects the right to serve any process, notice or demand required or permitted by law to be served upon a rental location agent in any other manner now or hereafter permitted by law or by applicable rules of procedure.






Chapter 26 - Private Investigators

Part 1 - General Provisions [Repealed]



Part 2 - Private Investigators Licensing and Regulatory Act

§ 62-26-201 - Short title.

This part shall be known and may be cited as the "Private Investigators Licensing and Regulatory Act."



§ 62-26-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Branch manager" means the individual who is immediately responsible for the operation of a branch office;

(2) "Branch office" means any office of an investigations company within this state other than its principal place of business within this state;

(3) "Commission" means the private investigation and polygraph commission;

(4) "Commissioner" means the commissioner of commerce and insurance or the commissioner's designee;

(5) "Identification card" means a pocket card issued by the commissioner evidencing that the holder has met the qualifications required by this part to perform the duties of a private investigator in this state;

(6) "Investigations company" means any person who engages in the business or accepts employment to obtain or furnish information with reference to:

(A) Crime or wrongs done or threatened against the United States or any state or territory of the United States;

(B) The identity, habits, conduct, business, occupation, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations, associations, transactions, acts, reputations or character of any person;

(C) The location, disposition or recovery of lost or stolen property;

(D) The cause or responsibility for fires, libels, losses, accidents, damages or injuries to persons or to property; or

(E) The securing of evidence to be used before any court, board, commission, officer or investigating committee;

(7) "Licensee" means any investigations company and private investigator licensed in accordance with this part;

(8) "Person" means any individual, firm, association, company, partnership, corporation, nonprofit organization, institution or similar entity;

(9) "Principal corporate officer" means the chief executive officer, president, vice president, treasurer, secretary or comptroller of the treasury, as well as any other responsible officer or executive employee who performs functions for the corporation corresponding to those performed by the chief executive officer, president, vice president, treasurer, secretary or comptroller of the treasury;

(10) "Private investigator" means any person who performs one (1) or more services described in subdivision (6); and

(11) "Qualifying agent" means a principal corporate officer meeting the qualifications set forth in this part for operating an investigations company.



§ 62-26-204 - License required.

(a) Except as otherwise provided in this part, it is unlawful for any person to act as an investigations company or private investigator without first obtaining a license from the commission.

(b) After expiration of a license issued under former part 1, holders of such licenses may obtain the equivalent license under this part by complying with the terms and conditions for renewal prescribed in this part.

(c) Every private investigator licensed in accordance with this part shall maintain a place of business at an investigations company that has been duly licensed by the commission.

(d) In the event an applicant for an investigations company license maintains more than one (1) place of business within the state, the applicant shall apply for and obtain a branch office license for each branch office, in addition to the company license for the principal place of business.

(e) (1) A private investigator may retire the license issued in accordance with this part by making a request for retirement of the license in writing and paying the appropriate fees set by the commission. The written request must be accompanied by the license certificate and pocket card. The retiree shall be responsible for notifying the commission of any change in address. Only licenses that are current and in good standing with the commission may be retired. No retired licensee may engage in any act defined in § 62-26-202.

(2) A retired license shall not be reactivated unless the licensee shows proof of completion of continuing education requirements as provided in § 62-26-225 sufficient to meet a licensee's current requirements. Upon receipt of proof of the continuing education requirements and payment of appropriate fees set by the commission, a retired license shall automatically be changed from retired to active.



§ 62-26-205 - Investigations company license -- Application.

(a) An application for an investigations company license shall be filed with the commission on the prescribed form. The application shall include:

(1) The full name and business address of the applicant;

(A) If the applicant is a partnership, the name and address of each partner; or

(B) If the applicant is a corporation, the name and address of the qualifying agent;

(2) The name under which the applicant intends to do business;

(3) The address of the principal place of business and all branch offices of the applicant within this state;

(4) As to each individual applicant, or, if the applicant is a partnership, as to each partner or, if the applicant is a corporation, as to the qualifying agent, the following information:

(A) Full name;

(B) Date and place of birth;

(C) All residences during the immediate past five (5) years;

(D) All employment or occupations engaged in during the immediate past five (5) years;

(E) Three (3) sets of classifiable fingerprints;

(F) Three (3) credit references from lending institutions or business firms with whom the subject has established a credit record; and

(G) A list of all convictions and pending charges of the commission of a felony or misdemeanor in any jurisdiction;

(5) If the applicant is a corporation, the following information:

(A) The correct legal name of the corporation;

(B) The state and date of incorporation;

(C) The date the corporation qualified to do business in this state;

(D) The address of the corporate headquarters, if located outside of this state; and

(E) The names of two (2) principal corporate officers other than the qualifying agent, and the business address, residence address and the office held by each in the corporation; and

(6) Other information that the commission may reasonably require.

(b) The application shall be subscribed and sworn to:

(1) By the applicant, if the applicant is an individual;

(2) By each partner, if the applicant is a partnership; or

(3) By the qualifying agent, if the applicant is a corporation.

(c) Any individual signing the application must be at least twenty-one (21) years of age.



§ 62-26-206 - Investigations company license -- Applicants -- Requirements.

(a) On and after July 1, 2009, each individual applicant, or, if the applicant is a partnership, each partner, or, if the applicant is a corporation, the qualifying agent, must:

(1) Be at least twenty-one (21) years of age;

(2) Be a citizen of the United States or a resident alien;

(3) Not have been declared by any court of competent jurisdiction incompetent by reason of mental defect or disease unless a court of competent jurisdiction has since declared the applicant competent;

(4) Not be suffering from habitual drunkenness or narcotics addiction or dependence;

(5) Be of good moral character;

(6) Possess or employ at least one (1) person who possesses at least two thousand (2,000) hours of compensated, verifiable, investigative experience satisfactory to the commission or has one (1) year of applicable, related experience or education in a related area of study approved by the commission; and

(7) Pass an examination to be administered at least twice annually by the commissioner, designed to measure knowledge and competence in the investigations company business.

(b) Subdivision (a)(6) shall not apply to any person who has been issued an investigations company license prior to August 17, 2009, and such a license may continue to be renewed in accordance with this part or any rules and regulations promulgated by the commission in effect prior to July 1, 2009.



§ 62-26-207 - Private investigator license -- Applicants -- Requirements -- Apprentice status.

(a) Each applicant for a private investigator license must:

(1) Be at least twenty-one (21) years of age;

(2) Be a citizen of the United States or a resident alien;

(3) Not have been declared by any court of competent jurisdiction incompetent by reason of mental defect or disease unless a court of competent jurisdiction has since declared the applicant competent;

(4) Not be suffering from habitual drunkenness or narcotics addiction or dependence;

(5) Be of good moral character; and

(6) Pass an examination to be administered at least twice annually by the commission, designed to measure knowledge and competence in the investigations field.

(b) The commission shall grant apprentice status, by correspondence, to an applicant for an individual investigator's license; provided, that the applicant is employed by an investigative company. The apprentice is enjoined from working without the direct supervision of a licensed investigator until such time as the apprentice's license application is fully processed.

(c) An apprenticeship may not commence until the sponsoring company has submitted a notice of intent to sponsor. The notice shall be by written endorsement to the application of the apprentice.

(d) An apprentice status shall be limited to six (6) months, and a person shall be able to apply for an apprentice status only once.

(e) Apprenticeship is intended to serve as a learning process. Sponsors shall assume a training status by providing direction and control of the apprentice. No sponsor may sponsor more than six (6) apprentices at one time. The sponsor shall certify completion of training or the termination of the apprentice within fifteen (15) days of such action. The report shall be in a form that may be required by the commission, but shall include as a minimum the following:

(1) The inclusive dates of the apprenticeship;

(2) A narrative explaining the primary duties, types of experiences gained and the scope of the training received; and

(3) An evaluation of the performance of the apprentice and a recommendation regarding future licensing.



§ 62-26-208 - Commission -- Investigation of applications -- Issuance of license -- Notification of denial -- Identification card.

(a) (1) Upon receipt of an application for a license, accompanied by a nonrefundable, nonproratable application fee as set by the commission in accordance with subdivision (a)(2), the commission shall:

(A) Conduct an investigation to determine whether the statements made in the application are true;

(B) Request that the Tennessee bureau of investigation compare the fingerprints submitted with the application to fingerprints filed with the Tennessee bureau of investigation. On subsequent applications, the Tennessee bureau of investigation shall, at the request of the commission, review its criminal history files, based upon the name, date of birth, sex and race and social security number of an applicant whose fingerprints have previously been submitted to the bureau, for any new information since the date of the fingerprint comparison and shall furnish any information thereby derived to the commission; and

(C) Submit the fingerprints to the federal bureau of investigation for a search of its files to determine whether the individual fingerprinted has any recorded convictions.

(2) The nonrefundable, nonproratable application fees shall be set by the commission according to the following schedule: Click here to view image.

(b) The commission shall issue a license, in a form that the commission prescribes, to qualified applicants upon receipt of a nonrefundable, nonproratable fee as set by the commission in accordance with the following schedule: Click here to view image.

(c) If an application for a license is denied, the commission shall notify the applicant in writing and shall set forth the grounds for denial. If the grounds are subject to correction by the applicant, the notice of denial shall so state and specify a reasonable period of time within which the applicant must make the required correction.

(d) The commission shall issue with every private investigator license an identification card that shall contain at least the following information:

(1) Name;

(2) Photograph;

(3) Physical characteristics;

(4) Private investigator license number; and

(5) Expiration date of license.

(e) The identification card shall be issued in a wallet-sized card and shall be permanently laminated.

(f) The identification card shall be carried on the person of the licensee when engaged in the activities of the licensee.

(g) An application shall be accompanied by a notarized statement sworn to by the applicant as to the identity and number of private investigators employed by or affiliated with the investigations company. Making a false statement shall be punishable by a civil penalty not to exceed one thousand dollars ($1,000) and assessment of the maximum application fee.



§ 62-26-209 - Posting of license.

Every license issued under this part shall be posted conspicuously in the licensee's principal place of business.



§ 62-26-210 - License not transferable or assignable.

No license issued under this part shall be transferable or assignable.



§ 62-26-211 - Renewal -- Validity.

(a) A license or renewal of a license issued under this part shall be valid for a period of two (2) years from the date of issuance. The commission shall provide each licensee with a renewal application form sixty (60) days prior to the expiration of the license.

(b) (1) The fee for the timely renewal of a license shall be as set by the commission in accordance with the following schedule: Click here to view image.

(2) A penalty as prescribed by the commission will be assessed on any renewal application postmarked after the expiration date of the license.

(c) No renewal application will be accepted more than thirty (30) days after the expiration date of the license.

(d) A renewal application shall be accompanied by a notarized statement sworn to by the applicant as to the identity and number of private investigators employed by or affiliated with the investigations company. Making a false statement shall be punishable by a civil penalty not to exceed one thousand dollars ($1,000) and assessment of the maximum renewal fee.



§ 62-26-212 - Termination of duties -- Notice -- Substitute agent.

(a) If the qualifying agent of a licensee ceases to perform that agent's duties on a regular basis, the licensee shall:

(1) Within thirty (30) days, notify the commission by certified or registered mail; and

(2) Within three (3) months, obtain a substitute qualifying agent.

(b) The commission may, in its discretion, extend the period for obtaining a substitute qualifying agent for a reasonable time.



§ 62-26-213 - Notice to the commission -- When required.

A licensee shall notify the commission in writing within thirty (30) days of:

(1) Any change in the qualifying agent or principal corporate officers identified in its application for license;

(2) Any material change in the information previously furnished or required to be furnished to the commission;

(3) Any occurrence that could reasonably be expected to affect the licensee's right to a license under this part, including, but not limited to, any criminal charges placed against any licensee by any person. An investigations company must also, within thirty (30) days, notify the commission of any criminal charges placed against any investigator employed by or affiliated with the company; or

(4) Any judgment received by any person for punitive damages against any licensee.



§ 62-26-214 - Investigations company -- Change in ownership.

(a) If the ownership of an investigations company changes, the new owner, if not already a licensee, may not operate that company more than thirty (30) days after the date of the change of ownership unless, within the thirty-day period, the new owner submits an application for a license. If the application is submitted, the new owner may continue to operate the company until the application has been finally determined by the commission.

(b) For good cause, the commission may extend the period for submitting an application pursuant to subsection (a) for a reasonable time.



§ 62-26-217 - Revocation of license.

(a) The commission may suspend, revoke or refuse to issue or renew any license under this part upon finding that the holder or applicant has:

(1) Violated this part or any rule promulgated under this part;

(2) Practiced fraud, deceit or misrepresentation;

(3) Knowingly and willfully made a material misstatement in connection with an application for a license or renewal;

(4) Been convicted by a court of competent jurisdiction of a felony or a misdemeanor, if the commission finds that the conviction reflects unfavorably on the fitness for the license; or

(5) Committed any act that would have been cause for refusal to issue the license or registration card had it existed and been known to the commission at the time of issuance.

(b) In addition to or in lieu of any other lawful disciplinary action under this section, the commission may assess a civil penalty not exceeding two thousand dollars ($2,000).

(c) A license shall be subject to expiration and renewal during any period in which the license is suspended.



§ 62-26-218 - Municipality or county -- Licensing requirement prohibited -- Business tax permitted.

(a) No licensee or registrant shall be required to obtain any authorization, permit or license from or pay any other fee or post a bond in any municipality, county or other political subdivision of this state to engage in any business or activity regulated under this part.

(b) Notwithstanding subsection (a), a municipality, county or other political subdivision of this state may impose a bona fide business tax.



§ 62-26-219 - Reciprocal agreements.

The commission may negotiate and enter into reciprocal agreements with appropriate officials in other states to permit licensed investigations companies and private investigators who meet or exceed the qualifications established in this part to operate across state lines under mutually acceptable terms.



§ 62-26-220 - Distribution of copies of this part.

The commission shall provide a copy of this part and any rules promulgated under this part to:

(1) Each licensee every two (2) years at no charge; and

(2) Any other person, upon request, for a reasonable fee that the commission may fix.



§ 62-26-221 - Violations.

No individual licensed as an investigations company or a private investigator in this state shall:

(1) In order to obtain employment, knowingly make a material misrepresentation as to the person's ability to perform the investigation required by a potential client;

(2) Make unsubstantiated monetary charges to a client for services not rendered or transportation not utilized;

(3) Knowingly make a false report to a client in relation to the investigation performed for the client;

(4) Continue an investigation for a client when it becomes obvious to the investigator that a successful completion of an investigation is unlikely without first so advising the client and obtaining the client's approval for continuation of the investigation; or

(5) Reveal information obtained for a client during an investigation to another individual, except as required by law.



§ 62-26-222 - Hearing and review of contested cases -- Governing provisions.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this part.



§ 62-26-223 - Exceptions to applicability of part.

(a) This part does not apply to a public accountant and a certified public accountant, or the agent of either, performing duties relating to public accountancy.

(b) This part does not apply to:

(1) A governmental officer or employee performing official duties;

(2) A person engaged exclusively in the business of obtaining and furnishing information regarding the financial rating or standing and credit of persons;

(3) (A) (i) An attorney at law in good standing and licensed to practice law;

(ii) An employee of a single attorney or single law firm who is acting within the employee's scope of employment for the attorney or law firm; or

(iii) A consultant when the person is retained by an attorney or appointed by a court to make tests, conduct experiments, draw conclusions, render opinions or make diagnoses, where those services require the use of training or experience in a technical, scientific or social science field;

(B) These exceptions do not apply to any other person or company that otherwise provides or offers to provide investigative services as described in § 62-26-202;

(4) An insurance company, licensed insurance agent or staff or independent adjuster performing investigative duties in connection with insurance business transacted;

(5) A private business employee conducting investigations relating to the internal affairs of the business;

(6) Any individual conducting investigative activities in connection with the repossession of a vehicle;

(7) An individual conducting undercover investigations meeting the criteria set forth in § 62-26-231;

(8) Any person duly licensed by this state in another profession while the person is engaged in activities within the scope of that profession; or

(9) Any student from any college or university who is working as an intern in a public defender's or district attorney's program in this state who is directly supervised by an attorney at law in the public defender's or district attorney's office and who is not compensated for the services.

(c) An insurance adjuster claiming an exemption to this part under subdivision (b)(4) must be an employee of an insurance company duly licensed to do business in this state, a licensed insurance agent in this state or a staff employee of the agent, or an independent adjuster performing investigative activity limited to matters directly pertaining to an insurance transaction. The employee of the insurance company, the insurance agent or employee of the agent or the independent adjuster or employee of the adjuster must be acting within the scope of that person's employment with respect to the investigative activity.



§ 62-26-224 - Investigative arm of commission -- Access to records -- Subpoenas.

(a) The division of investigation is designated the official investigative arm of the commission.

(b) Licensees are required to provide the investigative staff all records kept within the normal course of business, as they directly pertain to the exact nature of the complaint under investigation.

(c) The commissioner is granted authority to subpoena to deposition those persons or documents necessary to any investigation undertaken under this part; provided, that all other means, including, but not limited to, notification by return receipt registered United States mail, have been exhausted and have not produced the desired results.



§ 62-26-225 - Continuing professional education.

(a) A private investigator license holder seeking biennial renewal shall, as a prerequisite for renewal, complete twelve (12) hours of continuing professional education acceptable to the commission during the two-year period prior to renewal.

(b) The commission shall make every effort to ensure that at least one (1) seminar per year will be held in each grand division of the state and that each seminar provides an opportunity to fulfill the continuing professional education requirements of this section. The commission is encouraged to require that at least one (1) hour per year of continuing professional education be devoted to ethics.

(c) The commission shall promulgate rules that are necessary to carry out this section.



§ 62-26-226 - Training.

(a) Any person or company offering private investigator training for a fee must first be certified by the commission. The commission shall ensure that the instructors employed by the training company possess both the experience and academic credentials to ensure that the curriculum and instruction of the training company will be beneficial to those seeking to enter the profession. In order to qualify as a certified trainer/instructor, the trainer:

(1) Must be at least twenty-one (21) years of age;

(2) Has at least three (3) years of supervisory experience satisfactory to the commission with an investigations company or proprietary entity, or with any federal, United States military, state, county or municipal law enforcement agency; and

(3) Is personally qualified to conduct the training required by this chapter.

(b) A certified trainer may, in the trainer's discretion, instruct personally or use a combination of personal instruction, audio and visual training aids.

(c) To assist in the implementation of the training program, the certified trainer may use as an assistant trainer any person who:

(1) Is at least twenty-one (21) years of age; and

(2) Has at least one (1) year of experience with an investigations company or any United States military, state, county or municipal law enforcement agency.

(d) A certified trainer may be an employee of a private investigative or proprietary agency. If the applicant is not so employed, the applicant must be licensed as a company under this part.

(e) The certified trainer shall certify to the successful completion of the training and shall submit the certification to the commission.

(f) The training program, fees and requirements shall be established by rules promulgated by the commission.



§ 62-26-227 - Prosecutions.

No action taken under this part shall preclude prosecution under § 39-16-302.



§ 62-26-230 - Penalties.

Any person violating this part or any rule promulgated under this part commits a Class A misdemeanor.



§ 62-26-231 - Exemption from licensing requirement.

(a) An individual exempted by § 62-26-223(b)(7) from the licensing requirements for private investigators must be:

(1) Employed by and under the control of a licensed private investigation company;

(2) Employed by a private business entity, the internal affairs of which are the subject of investigation by the individual; and

(3) Engaged only in investigating the internal affairs of the private business entity by which they are employed.

(b) A private investigation company employing an individual exempted by § 62-26-223(b)(7) shall be held responsible for the actions of that individual in the individual's capacity as an undercover investigator as if that individual was a licensed private investigator.






Part 3 - Private Investigation and Polygraph Commission

§ 62-26-301 - Creation -- Members -- Terms -- Vacancies.

(a) There is created the Tennessee private investigation and polygraph commission, referred to as the "commission" in this part, which shall consist of nine (9) members appointed by the governor, each of whom shall be a resident of this state and shall possess good moral character.

(b) Seven (7) of the members shall each have been principally engaged as private investigators in this state for at least five (5) years prior to the date of their appointment and shall be of recognized business standing.

(c) (1) Of the remaining two (2) members of the commission, one (1) member shall be a polygraph examiner licensed pursuant to chapter 27 of this title and one (1) member shall be a person who is not engaged in or conducting the business of or acting in the capacity of a private investigator or polygraph examiner, and who has no commercial or professional association with the private investigation or polygraph examiner professions or industries, either directly or indirectly.

(2) Initially, the governor shall appoint one (1) such member for a term of three (3) years. Thereafter, the members shall be appointed for terms as provided in subsection (d).

(d) (1) Notwithstanding the provisions of § 3-6-304 or any other law to the contrary, and in addition to all other requirements for membership on the commission:

(A) Any person registered as a lobbyist pursuant to the registration requirements of title 3, chapter 6 who is subsequently appointed or otherwise named as a member of the commission shall terminate all employment and business association as a lobbyist with any entity whose business endeavors or professional activities are regulated by the commission, prior to serving as a member of the commission. The provisions of this subdivision (d)(1)(A) shall apply to all persons appointed or otherwise named to the commission after July 1, 2010;

(B) No person who is a member of the commission shall be permitted to register or otherwise serve as a lobbyist pursuant to title 3, chapter 6 for any entity whose business endeavors or professional activities are regulated by the commission during such person's period of service as a member of the commission. The provisions of this subdivision (d)(1)(B) shall apply to all persons appointed or otherwise named to the commission after July 1, 2010, and to all persons serving on the commission on such date who are not registered as lobbyists; and

(C) No person who serves as a member of the commission shall be employed as a lobbyist by any entity whose business endeavors or professional activities are regulated by the commission for one (1) year following the date such person's service on the commission ends. The provisions of this subdivision (d)(1)(C) shall apply to persons serving on the commission as of July 1, 2010, and to persons appointed to the commission subsequent to such date.

(2) A person who violates the provisions of this subsection (d) shall be subject to the penalties prescribed in title 3, chapter 6.

(3) The bureau of ethics and campaign finance is authorized to promulgate rules and regulations to effectuate the purposes of this subsection (d). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and in accordance with the procedure for initiating and proposing rules by the ethics commission to the bureau of ethics and campaign finance as prescribed in § 4-55-103.

(e) (1) All members of the commission shall be appointed for a term of five (5) years and until their successors are appointed and qualified by subscribing to the constitutional oath of office, which shall be filed with the secretary of state.

(2) Any vacancy occurring on the commission shall be filled by the governor for the unexpired term.

(3) No members shall be appointed to succeed themselves for more than one (1) full term.

(4) The governor may remove any member of the commission for misconduct, incompetency or willful neglect of duty.

(5) At least two (2) members, but no more than three (3), shall be appointed from each grand division of the state.

(6) In making appointments to the commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.



§ 62-26-302 - Immunity from civil liability -- Defense of litigation.

(a) The commission is declared to be a judicial body and the members or its employees are granted immunity from any civil liability when acting in good faith in the performance of their duties under this chapter.

(b) Should litigation be filed against members of the commission arising from the performance of their duties under this chapter, the members shall be defended by the attorney general and reporter.



§ 62-26-303 - Officers -- Bylaws, rules and regulations -- Certificates of appointment.

(a) Upon qualification of the members appointed, the commission shall organize itself by selecting from its members a chair and a vice chair and shall have the power to do all things necessary and proper for carrying out this chapter not inconsistent with the laws of this state. The commission may promulgate and adopt bylaws, rules and regulations that are reasonably necessary for that purpose. The promulgation and adoption of rules and regulations authorized by this section shall be pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The commission's rules and regulations may incorporate and establish canons of ethics and minimum acceptable standards of practice for licensees.

(c) Each member of the commission shall receive a certificate of appointment from the governor before entering upon the discharge of the duties of office.

(d) The commission or any committee of the commission shall be entitled to the services of the attorney general and reporter or the legal department of this state in connection with the affairs of the commission.



§ 62-26-304 - Meetings -- Notice -- Quorum.

(a) The commission may hold meetings that it may deem necessary for the purpose of transacting business that may properly come before it. All members of the commission shall be duly notified of the time and place of each meeting.

(b) A majority of the commission constitutes a quorum at any meeting of the commission.



§ 62-26-305 - Executive director.

The director of the division of regulatory boards in the department of commerce and insurance or the director's designee shall serve as executive director of the board and shall provide all administrative functions for the board.









Chapter 27 - Polygraph Examiners Act

§ 62-27-101 - Short title.

This chapter shall be known and may be cited as the "Polygraph Examiners Act."



§ 62-27-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commission" means the private investigation and polygraph commission, created by § 62-26-301;

(2) "Internship" means the study of polygraph techniques and of the administration of polygraph techniques by a trainee, referred to as an "intern" in this chapter, under the personal supervision and control of a local licensed polygraph examiner in accordance with a course of study prescribed by the commission at the commencement of the internship;

(3) "Intern sponsor" means any qualified licensed Tennessee examiner who is approved by the commission for the purpose of supervising and furthering the education of the intern during the commission approved training program;

(4) "Person" means any natural person, firm, association, copartnership or corporation; and

(5) "Polygraph examiner" means any person who purports to be able to detect deception or verify truth of statements through instrumentation or by means of a mechanical device.



§ 62-27-103 - Minimum requirements for polygraph machines.

(a) Any polygraph machine used to test or question individuals for the purpose of detecting deception or verifying truth of statements shall record visually, permanently and simultaneously:

(1) A person's cardiovascular pattern;

(2) A person's respiratory or breathing pattern; and

(3) Electrodermal or galvanic skin response pattern as minimum standards of instrumentation.

(b) Patterns of other physiological changes in addition to subdivisions (a)(1) and (2) may also be recorded.

(c) The use of any other instrument or device to detect deception or to verify truth of statements that does not meet these minimum instrumentation requirements is prohibited except that another instrument or device may be used by law enforcement officers in the course of their full-time employment with a federal, state or local law enforcement agency who are certified to operate the instrument or device.



§ 62-27-105 - Rules and regulations -- Assistance.

(a) (1) The commission shall issue rules and regulations necessary for the administration and enforcement of this chapter and shall prescribe forms to be used in connection with it.

(2) The commission shall prescribe rules requiring continuing education as a prerequisite for renewal of licenses as polygraph examiners in accordance with § 62-27-129.

(b) The commission shall have the right and power to contract for the services of any licensed qualified polygraph examiner to assist with the administration and analysis of polygraph examinations.



§ 62-27-106 - License requirement.

(a) It is unlawful for any person, including a city, county or state employee, to administer polygraph examinations or to represent to be a polygraph examiner without holding a valid polygraph examiner's license issued by the commission.

(b) It is unlawful for any person, other than a law enforcement officer acting in accordance with § 62-27-103(c), to operate any instrument or device to detect deception or verify the truth of statements that does not meet the minimum instrumentation requirements set forth in § 62-27-103(a) or to use any title or make any representation tending to indicate that the person is qualified to detect deception or verify truth of statements through the use of the instrument or device.

(c) A violation of this section is a Class B misdemeanor.



§ 62-27-107 - Qualifications for license.

(a) In order to be eligible for a license as a polygraph examiner, an applicant must demonstrate to the satisfaction of the commission that the applicant:

(1) Is at least twenty-one (21) years of age;

(2) Is a citizen of the United States;

(3) Is of good moral character;

(4) Has not been convicted of any felony or misdemeanor involving moral turpitude;

(5) Holds a baccalaureate degree from a college or university accredited by a recognized regional or local accreditation committee or, in lieu of a baccalaureate degree, has at least two (2) years of college credits and has, for at least five (5) years immediately preceding the date of application, actively engaged in substantial criminal, counterintelligence or private investigative work;

(6) Has graduated from a school of polygraph approved by the American Polygraph Association or the commission;

(7) Has passed a licensing examination conducted by or under the supervision of the commission; and

(8) Has satisfactorily completed an internship of six (6) months or, in lieu of the completion of the internship, has provided satisfactory evidence the applicant is currently actively engaged in the polygraph examinations business in another state that may or may not have professional licensing requirements and has been principally engaged in the business of conducting polygraph examinations in that state for at least five (5) consecutive years. An applicant pursuant to this subdivision (a)(8) shall also submit evidence of a current business license, tax records and a minimum of two (2) letters of recommendation from either former clients or government agency officials.

(b) Each polygraph examining company organized for the purpose of employing two (2) or more polygraph examiners on a full-time salaried basis shall make application to the commission in writing under oath on forms prescribed by the commission. The application shall be accompanied by the required fee, which is not refundable. The application shall contain information that the commission deems necessary, including, but not limited to, the names of the corporate officers, the principal place of business, the business telephone number at the principal place of business and the specific name of the person to be contacted. Each company shall be required to certify that it employs only qualified licensed polygraph examiners who meet the qualifications required by this chapter.



§ 62-27-108 - License applications.

(a) An application for original license shall be made to the commission in writing under oath on forms prescribed by the commission and shall be accompanied by the required fee, which is not refundable.

(b) The application shall contain information that the commission deems necessary to enable it to judge the qualifications of the applicant.



§ 62-27-109 - Reciprocity -- Service of process on nonresidents.

(a) (1) Each nonresident applicant for an original license or a renewal license shall file with the commission an irrevocable consent that actions against the applicant may be filed in any appropriate court of any county or municipality of this state in which the plaintiff resides or in which some part of the transaction occurred out of which the alleged cause of action arose and that process on any such action may be served on the applicant by leaving two (2) copies of the process with the commission. The consent shall stipulate and agree that the service of process shall be taken and held to be valid and binding for all purposes.

(2) The commission shall send forthwith one (1) copy of the process to the applicant at the address shown on the records of the commission by registered or certified mail.

(b) A nonresident of this state who is a licensed polygraph examiner under the laws of another state or territory of the United States may apply for a license as a polygraph examiner in this state by submitting an application to the commission as provided in § 62-27-108. The commission may issue a license to the nonresident applicant without examination if the commission determines that the applicant has substantially met the qualifications for a license in this state. The commission may, in its discretion, refuse to issue a polygraph examiner's license to an applicant who is not a resident of this state.



§ 62-27-111 - Internship.

(a) (1) Upon approval by the commission, an internship permit shall be issued to an intern applicant who has completed a recognized polygraph school; provided, that the intern applicant applies for the license and pays the required fee.

(2) The application shall contain information that may be required by the commission.

(b) An internship permit shall be valid for the term of twelve (12) months from the date of issue. The permit may be extended or renewed for any term not to exceed six (6) months upon good cause shown to the commission. The intern may apply for an examiner's license after completion of six (6) months from the date of issue of the internship; provided, however, that all other requirements of this chapter are met.

(c) An intern shall not be entitled to hold an internship permit after the expiration date of the original twelve (12) month period and six (6) month extension if an extension is granted by the commission until twelve (12) months after the date of expiration of the last internship license held by the intern.

(d) All intern applicants are required to take and pass an intern examination as prescribed by the commission prior to commencement of the internship unless the applicant has completed a polygraph school or held a polygraph examiner license in this state in the immediate preceding twenty-four month period.

(e) No intern may administer an actual polygraph examination without an intern permit.

(f) All internship programs shall be subject to inspection and review by the commission at the times and in the manner that it prescribes. The commission may require that interns administer certain numbers and types of polygraph examinations during their period of internship.

(g) (1) In order to be eligible to serve as a sponsor for an intern polygraph examiner, a person must have held a valid Tennessee polygraph examiner's license for at least the immediately preceding two (2) years.

(2) No licensed polygraph examiner may sponsor more than two (2) interns at any one time. Each sponsor shall submit to the commission on the prescribed forms progress reports on the sponsor's intern or interns every sixty (60) days.



§ 62-27-112 - Fees -- Rules and regulations.

(a) The commission shall issue rules and regulations to prescribe all fees necessary to administer this chapter.

(b) The fees required by this chapter may be paid by the governmental agency employing the examiner.



§ 62-27-113 - Display of license.

A license or duplicate license, intern permit or duplicate intern permit must be prominently displayed at the place of business of the polygraph examiner or at the place of internship, or in the case of a company license, at the principal business location.



§ 62-27-114 - Notice of change of business address.

Any polygraph examiner or company licensed under this chapter shall notify the commission in writing within thirty (30) days of any change of business address.



§ 62-27-115 - Expiration and renewal of licenses.

(a) All licenses shall expire the last day of the twenty-fourth month from issuance or renewal.

(b) (1) A license shall be subject to late renewal for a period of six (6) months following its expiration date by payment of the renewal fee plus a penalty as set by the commission for each month or portion of a month that elapses before payment is tendered.

(2) Any person who fails to renew the person's license within six (6) months after its expiration must reapply for licensure.

(c) (1) Any polygraph examiner whose license expired while the polygraph examiner was in the federal service on active duty with the armed forces of the United States, the national guard called into service or training or in training or education under the supervision of the United States preliminary to induction into the military service may have the license renewed without examination if within two (2) years after termination of the service, training or education, except under conditions other than honorable, and this includes any charges of drug violations or felonies, the polygraph examiner furnishes the commission with an affidavit to the effect that the polygraph examiner has been so engaged and that the polygraph examiner's service, training or education has been so terminated.

(2) Section 62-27-107(a)(2)-(4) and (8) must also be satisfied.

(d) The continuing education requirements established pursuant to § 62-27-105 shall be satisfied prior to a license renewal.



§ 62-27-116 - Valid license prerequisite to court claim.

No action or counterclaim shall be maintained by any person rendering polygraph examiner services as defined by this chapter in any court in this state with respect to any agreement or service for which a license is required by this chapter, to recover the agreed price or any compensation under the agreement or for services for which a license is required by this chapter without alleging and proving that the person had a valid license at the time of making the agreement or performing the services.



§ 62-27-117 - Grounds for license refusal, revocation or suspension.

The commission may refuse to issue or may suspend or revoke a license on any one (1) or more of the following grounds:

(1) Failing to inform a subject to be examined as to the nature of the examination;

(2) Failing to inform a subject to be examined that the subject's participation in the examination is voluntary;

(3) Material misstatement in the application for original license or in the application for any renewal license under this chapter;

(4) Willful disregard or violation of this chapter or of any regulation or rule issued pursuant to this chapter, including, but not limited to, willfully making a false or misleading report, including an oral report, concerning an examination for polygraph examination purposes and for inquiring into areas prohibited by this chapter;

(5) If the holder of any license has been adjudged guilty of the commission of any felony or has been adjudged guilty of the commission of any misdemeanor involving moral turpitude;

(6) Making any willful misrepresentation or false promises to the person being examined or causing to be printed any false or misleading advertisement for the purpose of directly or indirectly obtaining business or interns;

(7) Having demonstrated unworthiness or incompetency to act as a polygraph examiner as defined by this chapter or by any rule or regulation issued pursuant to this chapter;

(8) Allowing one's license under this chapter or the polygraph instrument to be used by an unlicensed person in violation of this chapter;

(9) Knowingly or willingly aiding or abetting another in the violation of this chapter or any regulation or rule issued pursuant to this chapter;

(10) Where the license holder has been adjudged mentally incompetent as provided by state law;

(11) Failing, within thirty (30) calendar days, to provide information requested by the commission as the result of a formal complaint to the commission that would indicate a violation of this chapter;

(12) Failing to inform the subject of the results of the examination upon written request;

(13) Failing to fully and completely inform the examinee of the examinee's rights and to follow the procedure for examination, as provided in this chapter; or

(14) In the case of a company, willful disregard in the employment of polygraph examiners who demonstrate unworthiness or incompetency to act as polygraph examiners.



§ 62-27-118 - Review of license refusals, revocations or suspensions -- Appellate review.

Any action by the commission pursuant to § 62-27-117, or any appellate review thereafter, shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 62-27-119 - Violation of chapter by polygraph examiner or intern.

Any unlawful act or violation of this chapter on the part of any polygraph examiner or intern shall not be cause for revocation of the license of any other polygraph examiner for whom the offending examiner or intern may have been employed, unless it appears to the satisfaction of the commission that the polygraph examiner-employer has willfully or negligently aided or abetted the illegal actions or activities of the offending polygraph examiner or intern.



§ 62-27-122 - Enjoining of violation of chapter.

The commission, in addition to the powers and duties expressly granted by this chapter, is authorized and empowered to petition any circuit or chancery court having jurisdiction to enjoin any person who is practicing or attempting to practice as a polygraph examiner without possessing a valid license to so practice in accordance with this chapter.



§ 62-27-123 - Violations -- Penalties.

(a) General polygraph examinations. (1) It is unlawful for any person to:

(A) Falsify information on any intern progress report submitted pursuant to this chapter;

(B) Include any question concerning a subject's sexual behavior or orientation in a polygraph examination, unless the matter is relevant to the examination. Before proceeding with the examination, the examiner must obtain the subject's written permission and the permission shall be made a part of the test record; and

(C) Conclude a polygraph examination without affording the subject a reasonable opportunity to explain any deceptive reactions to relevant questions that are evident on the charts unless the examinee is represented by legal counsel and counsel requests the results be given to counsel rather than to the examinee.

(2) A violation of subdivision (a)(1) is a Class C misdemeanor.

(b) Tampering with license applicant's examination papers. It is a Class C misdemeanor for any commission member, its agents or employees to alter or in any way tamper with any person's examination paper that has been submitted for any examination for a license or for any intern permit conducted under this chapter.

(c) Discrimination in approving applications for license. It is a Class C misdemeanor for any commission member, its agents or employees to in any way discriminate on the basis of race, national origin or sex in:

(1) Accepting or approving applications for internships or for polygraph examiners;

(2) The submission of examinations pursuant to the applications;

(3) Administering or grading the examinations;

(4) Suspending or revoking a license or intern permit; or

(5) Any other action or decision made in the administration or enforcement of this chapter.

(d) Polygraph examinations with respect to employment. (1) It is unlawful for a polygraph examiner to inquire into any of the following areas during a polygraph examination with respect to employment, unless the examination is administered as a result of an investigation of illegal activity in such area and the inability to pose relevant questions in relation to the illegal activity would be detrimental to the investigation:

(A) Religious beliefs or affiliations;

(B) Beliefs or opinions regarding racial matters;

(C) Political beliefs or affiliations;

(D) Beliefs, affiliations or lawful activities regarding unions or labor organizations;

(E) Sexual preferences or activities;

(F) Any disability covered by the Americans with Disabilities Act, compiled in 42 U.S.C. § 12101 et seq.; or

(G) Actions or activities more than five (5) years preceding the date of the examination, except for felony convictions and violations of the Tennessee Drug Control Act, compiled in title 39, chapter 17, part 4.

(2) A violation of subdivision (d)(1) is a Class C misdemeanor.



§ 62-27-124 - Recordkeeping -- Confidentiality.

(a) All polygraph charts, question sheets, written reports, data sheets, opinions of the polygraph examiner based on chart analysis and other pertinent papers shall be kept on file for at least three (3) years from the date of the examination in a safe place under the direct control of the examiner or, if the examiner is not independent, the examiner's employer.

(b) No records obtained by law enforcement officers or employees during official polygraph examinations shall be subject to disclosure under this chapter.



§ 62-27-125 - Protection of rights of examinee.

In order to protect the rights of the examinee in the administration of the polygraph examination, the following minimum procedures must be followed:

(1) Each prospective examinee shall be required to sign a notification and receive a copy of the notification on a form prescribed by the commission prior to the beginning of a polygraph examination. The notification shall contain the following information:

(A) That the examinee is consenting voluntarily to the examination;

(B) That the examinee has the right to refuse to take a polygraph examination;

(C) That the examinee has the right to refuse to answer any question;

(D) That the examinee may terminate the examination at any time;

(E) That the examinee has the right to make a written request to the examiner within thirty (30) days of the examination to be furnished the results of the examination upon the payment of a reasonable fee to be established by the board to cover the cost of the results and that, upon receipt of the written request and payment of the fee, the examiner shall, within thirty (30) days of receipt of the written request, provide the examinee with a written copy of any opinions or conclusions rendered as a result of the examination;

(F) That the examinee or the examinee's attorney has the right to make an audio or video recording of the examination and pretest interview;

(G) The name of the polygraph examiner, the examiner's polygraph examiner license number issued by the board and the examiner's business address; and

(H) The name and address of the private investigation and polygraph commission.

(2) If the polygraph examiner is a law enforcement official or other officer of the court, that fact shall be disclosed to the examinee prior to the commencement of the examination. The examiner shall further inform the examinee that should the examinee choose to proceed with the examination under such circumstances, any illegal activity disclosed during the examination may be used against the examinee in a court of law.

(3) The board shall by rule and regulation establish appropriate forms and language to be contained on the forms to accomplish the purposes of this section.



§ 62-27-126 - Recording of examinations.

(a) If prior to the commencement of the examination the examinee requests in writing that the examination be taped, an audio tape recording of the entire examination including pretest interviews shall be made. In the event that a test result shows that the examinee has been deceptive and the examinee has requested in writing that the examination be taped, the polygraph examiner shall keep the tape recording on file with other test results for a one-year period. The polygraph examiner shall inform the examinee that the tape recording and test results will be available to the examinee for inspection or copying during the one-year period.

(b) Failure to tape record a preemployment examination pursuant to subsection (a) constitutes separate acts of examiner misconduct, which may result in revocation or suspension of the examiner's license by the commission.

(c) The commission may, upon its own motion, and shall, upon the verified complaint in writing of any person setting forth a cause of action under this section, investigate and ascertain the facts and, if warranted, hold a hearing for reprimand or for the suspension or revocation of a license.

(d) Complaints of alleged violations shall be filed in writing with the commission in a manner to be prescribed by the commission, and the commission shall prescribe the manner in which complaints shall be investigated.

(e) All hearings shall be conducted pursuant to the requirements of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(f) If a polygraph examiner is found guilty of any violation of this section, the commission shall impose penalties and fines for the violations, including, but not limited to:

(1) For a first violation, six (6) months' suspension of the examiner's license and a five hundred dollar ($500) fine upon reapplication for a license. Section 62-27-115(b)(2) is applicable to reapplication;

(2) For a second violation, one-year suspension of the examiner's license and a one thousand dollar ($1,000) fine upon reapplication for a license. Section 62-27-115(b)(2) is applicable to reapplication; and

(3) For a third violation, permanent suspension of the examiner's license and a fine of two thousand five hundred dollars ($2,500).



§ 62-27-127 - Frequency of exams by an examiner.

No licensed polygraph examiner shall conduct more than one (1) polygraph examination per hour.



§ 62-27-128 - Employer action based on polygraph exam.

No employer may take any personnel action based solely upon the results of a polygraph examination.



§ 62-27-129 - Continuing education requirements.

(a) In prescribing requirements for continuing education as a prerequisite for licensure renewal under § 62-27-105, the commission shall, at a minimum:

(1) Define the basic requirements to be no less than twenty-four (24) credit hours every two (2) years in polygraph;

(2) Delineate qualifying programs; and

(3) Establish a system of control and reporting.

(b) The commission may extend the time within which licensees under this chapter are required to comply with continuing education requirements for reasons of poor health, military service or other reasonable and just causes.






Chapter 28 - Ginseng Dealers

§ 62-28-101 - Registration and permit requirements.

Any ginseng dealer who purchases ginseng collected in this state shall register with the department of environment and conservation and obtain a ginseng dealer permit from the department.



§ 62-28-102 - Monthly records -- Annual report.

Each registered ginseng dealer shall submit monthly purchase records for the period of September 1 through March 31 of each year and an annual report of purchases and sales of ginseng.



§ 62-28-103 - Ginseng export certificate.

Any ginseng dealer who exports or sells to another ginseng dealer shall attach a Tennessee ginseng export certificate with each sale of ginseng roots. The information on this certificate must be verified and signed by a representative of the department of environment and conservation, except where otherwise specified in reciprocal agreements with neighboring ginseng exporting states.



§ 62-28-104 - Regulations.

The commissioner of environment and conservation may promulgate regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this chapter. The commissioner may establish, by regulation, fees for the registration of dealers and issuance of permits in amounts sufficient to pay the approximate cost of administering the registration and permit program. The commissioner may not promulgate any rule or regulation concerning the planting, harvesting or selling of ginseng that is more restrictive than that required by the United States department of the interior, fish and wildlife service, in order that ginseng may be eligible for exportation.



§ 62-28-105 - Violations.

A violation of §§ 62-28-102 -- 62-28-104 is a Class C misdemeanor.



§ 62-28-106 - Annual disposition of roots.

All ginseng roots remaining in the possession of a ginseng dealer on March 31 of each year must be weighed and receipted by a department of environment and conservation representative.



§ 62-28-107 - Agreements with neighboring states.

The commissioner of environment and conservation is authorized to enter into agreements with neighboring ginseng exporting states for the purpose of facilitating the trade of ginseng by and between this state and those states.






Chapter 29 - Tax Returns and Refunds

Part 1 - Tax Return Preparer Act of 1969

§ 62-29-101 - Short title.

This part shall be known and may be cited as the "Tax Return Preparer Act of 1969."



§ 62-29-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Person" means a natural person, corporation, association, partnership or any organized group of persons; and

(2) "Preparer of tax returns" means a person who, in consideration of compensation received or to be received by the person, offers to perform or holds that person out to perform services for residents or taxpayers of this state that involve advice concerning the preparation of returns required under state law, except the tax on income. For the purpose of this part, a person is not a "preparer of tax returns" when:

(A) It is the person's legal obligation to prepare the return as the taxpayer;

(B) Acting as a regular and bona fide employee of the taxpayer. A regular and bona fide employee of the taxpayer shall be an individual and shall not be an employer in matters relating to the preparation of state tax returns;

(C) Acting as an agent of the department of revenue;

(D) Acting as an agent of the department of labor and workforce development; or

(E) As an employee of a nonprofit corporation or its wholly owned subsidiary, the person prepares a tax return for a member of the corporation.



§ 62-29-103 - Persons who may act as tax preparers.

Unless otherwise exempt as stated in § 62-29-102, a person shall not act as a preparer of tax returns unless the person is:

(1) An attorney at law, duly licensed and admitted to practice in the courts of records of this state or the attorney's employee acting within the scope of employment;

(2) A certified public accountant licensed to practice as such in this state or the certified public accountant's employee acting within the scope of employment;

(3) A public accountant licensed to practice as such in this state or the public accountant's employee acting within the scope of employment; or

(4) Any of the persons in subdivisions (1)-(3) holding a proper license from another state or territory.



§ 62-29-104 - Declaration of tax preparer.

A person who prepares or assists in the preparing of state tax returns, except those required on income, must sign in the space so provided on the return a declaration, based on all information of which the person has any knowledge and under penalties provided within this part, that the return, including accompanying schedules, has been examined by the person and, to the best of the person's knowledge and belief, is a true, correct and complete return.



§ 62-29-105 - Penalties.

A willful violation of this part is a Class B misdemeanor.



§ 62-29-106 - Counties exempt from application.

This part shall not apply to the following counties of this state having the following populations, according to the 1960 federal census or any subsequent federal census: Click here to view image.






Part 2 - Refund Anticipation Loans

§ 62-29-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Applicant" means a customer who applies for a refund anticipation loan through a facilitator;

(2) "Borrower" means an applicant who receives a refund anticipation loan through a facilitator;

(3) "Customer" means an individual for whom tax preparation services are performed;

(4) "Facilitator" means a person who receives or accepts for delivery an application for a refund anticipation loan, delivers a check in payment of refund anticipation loan proceeds or in any other manner acts to allow the making of a refund anticipation loan. "Facilitator" does not include a bank, thrift, savings association, industrial bank or credit union operating under the laws of the United States or this state, an affiliate that is a servicer for such an entity or any person that acts solely as an intermediary and does not deal with an applicant in the making of the refund anticipation loan;

(5) "Person" means an individual, a firm, a proprietorship, an association, a corporation or another entity;

(6) "Refund anticipation loan" means a loan, whether provided through a facilitator or by another entity such as a financial institution, in anticipation of and whose payment is secured by a customer's federal or state income tax refund, or by both;

(7) "Refund anticipation loan fee" means any fee, charge or other consideration imposed by a lender or a facilitator for a refund anticipation loan. The term does not include any fee, charge or other consideration usually imposed by a facilitator in the ordinary course of business for nonloan services, such as fees for preparing tax returns and fees for the electronic filing of tax returns;

(8) "Refund anticipation loan fee schedule" means a list or table of refund anticipation loan fees that includes three (3) or more representative refund anticipation loan amounts. The schedule shall separately list each fee or charge imposed, as well as a total of all fees imposed, related to the making of a refund anticipation loan. The schedule shall also include, for each representative loan amount, the estimated annual percentage rate calculated under the guidelines established by the federal Truth in Lending Act, compiled in 15 U.S.C. § 1601 et seq.; and

(9) "Tax return" means a return, declaration, statement, refund claim or other document required to be made or filed in connection with state or federal income taxes.



§ 62-29-202 - Disclosures -- Display of fees by facilitator -- Prohibited activities.

(a) Any facilitator who advertises the availability of a refund anticipation loan shall not directly or indirectly represent the loan as a customer's actual refund. Any advertisement that mentions a refund anticipation loan shall state conspicuously that it is a loan and that a fee or interest will be charged by the lending institution. The advertisement shall also disclose the name of the lending institution.

(b) Every facilitator who offers to facilitate or who facilitates a refund anticipation loan to a customer shall display a refund anticipation loan schedule showing the current fees for refund anticipation loans facilitated at the office, for the electronic filing of customer's tax return, for setting up a refund account and for any other related activities necessary to receive a refund anticipation loan. The fee schedule shall also include a statement indicating that a customer may have the tax return filed electronically without also obtaining a refund anticipation loan.

(c) The posting required by subsection (b) shall be made in no less than twenty-eight (28) point type on a document measuring no less than sixteen inches by twenty inches (16'' x 20''). The postings required in this section shall be displayed in a prominent location at each office where any facilitator is offering to facilitate or facilitating a refund anticipation loan.

(d) (1) Prior to an applicant's completion of the refund anticipation loan application, a facilitator that offers to facilitate a refund anticipation loan shall provide to the applicant a clear disclosure containing all of the following information:

(A) The refund anticipation loan fee schedule;

(B) That a refund anticipation loan is a loan and is not the applicant's actual income tax refund;

(C) That a customer can file an income tax return electronically without applying for a refund anticipation loan;

(D) The average amount of time, according to the internal revenue service, within which a customer who does not obtain a refund anticipation loan can expect to receive a refund if a customer's return is filed or mailed as follows:

(i) Filed electronically and the refund is deposited directly into a customer's bank account or mailed to the customer; and

(ii) Mailed to the internal revenue service and the refund is deposited directly into a customer's bank account or mailed to a customer;

(E) That the internal revenue service does not guarantee that it will pay the full amount of the anticipated refund and it does not guarantee a specific date that a refund will be deposited into a customer's bank account or mailed to a customer;

(F) That the borrower is responsible for the repayment of the refund anticipation loan and the related fees in the event that the tax refund is not paid or paid in full;

(G) The estimated time within which the loan proceeds will be paid to the borrower if the loan is approved; and

(H) The fee that will be charged, if any, if the applicant's loan is not approved.

(2) Prior to an applicant's consummation of the refund anticipation loan transaction, a facilitator shall provide to the applicant, in either written or electronic form, the following information:

(A) The estimated total fees for obtaining the refund anticipation loan;

(B) The estimated annual percentage rate for the applicant's refund anticipation loan, using the guidelines established under the federal Truth in Lending Act, compiled in 15 U.S.C. § 1601 et seq.; and

(C) The various costs, fees and finance charges, if applicable, associated with receiving a refund by mail or by direct deposit directly from the internal revenue service, a refund anticipation loan, a refund anticipation check or any other refund settlement options facilitated by the facilitator.

(e) Any facilitator who offers to facilitate or who facilitates a refund anticipation loan may not engage in any of the following activities:

(1) Requiring a customer to enter into a loan arrangement in order to complete a tax return;

(2) Misrepresenting a material factor or condition of a refund anticipation loan;

(3) Failing to process the application for a refund anticipation loan promptly after an applicant applies for the loan; or

(4) Engaging in any transaction, practice or course of business that operates a fraud upon any person in connection with a refund anticipation loan.

(f) When an application involves more than one (1) customer, notification pursuant to this section need only be given to one (1) customer.



§ 62-29-203 - Rescission of loan.

A borrower who obtains a refund anticipation loan may rescind the loan on or before the close of business on the next day of business, by either returning the original check issued for the loan or providing the amount of the loan in cash to the lender or the facilitator. The facilitator may not charge the borrower a fee for rescinding the loan or a refund anticipation loan fee if the loan is rescinded. For the purpose of establishing or maintaining an account to electronically receive and distribute the refund, a customer may be charged a fee by a federally insured depository institution.



§ 62-29-204 - Preemption.

This part shall preempt and be exclusive of all local acts, statutes, ordinances and regulations relating to refund anticipation loans.



§ 62-29-205 - Violations.

Any person who knowingly and willfully violates this part is guilty of a misdemeanor and shall be punished by a fine of no more than five hundred dollars ($500) for each violation.









Chapter 30 - Transitory Vendors

§ 62-30-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Merchandise" means any consumer item that is or is represented to be new or not previously owned by a consumer;

(2) "Temporary premises" means any public or quasi-public place, including a hotel, rooming house, storeroom, building or part of a building, tent, vacant lot, railroad car or motor vehicle, temporarily occupied for the purpose of exhibiting stocks of merchandise to the public. Premises are not temporary if the same person has conducted business at those premises for more than six (6) consecutive months or has occupied the premises as the person's permanent residence for more than six (6) consecutive months; and

(3) "Transitory vendor" means any person who brings into temporary premises and exhibits to the public stocks of merchandise for the purpose of selling or offering to sell the merchandise to the public.



§ 62-30-102 - Permit requirement.

(a) Prior to conducting business in a county, a transitory vendor shall obtain a mobile vendor's permit from the county clerk of the county.

(b) The transitory vendor shall furnish reasonable proof of identity and permanent address to the satisfaction of the county clerk and shall provide an adequate description of any motor vehicle or vehicles used in conducting business in the county, which description shall include the state of registration of the motor vehicle or vehicles and the license plate number or numbers assigned to the vehicle or vehicles.

(c) The vendor shall also specify the dates, place or places and times during which business shall be conducted in the county.



§ 62-30-103 - Fees -- Display of permits.

(a) The county clerk shall charge a fifty dollar ($50.00) fee for issuing a mobile vendor's permit, which shall be valid for the dates, place or places and times specified.

(b) The transitory vendor shall display the permit at the place where business is conducted so that it is visible to the public.



§ 62-30-104 - Exceptions from chapter.

This chapter does not apply to:

(1) Any corporation, community chest, fund or foundation organized and operated exclusively for religious, charitable, scientific, literary or educational purposes of which no part of the new earnings benefits any private shareholder or individual;

(2) State fairs, arts and crafts fairs and other fairs and festivals conducted primarily for amusement and entertainment;

(3) Wholesale trade shows;

(4) The sale of agricultural or handcrafted products;

(5) A person who operates a permanent business, occupies temporary premises and prominently displays the business name and address while business is conducted from the temporary premises; or

(6) Flea markets.



§ 62-30-105 - Administration by chief of police in certain counties.

In any county having a metropolitan form of government and a population of more than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, the chief of police shall have full responsibility to administer this chapter in that county.



§ 62-30-106 - Penalties.

(a) Any person violating this chapter commits a Class A misdemeanor and, upon first conviction of the violation, shall be punished by a fine of no less than fifty dollars ($50.00) nor more than one hundred dollars ($100).

(b) Any person who subsequently violates this chapter after a first conviction commits a Class E felony and, upon conviction of the violation, shall be punished by imprisonment for a term of no less than one (1) year nor more than two (2) years.






Chapter 31 - Personnel and Other Employment Services [Repealed]



Chapter 32 - Fire Protection and Alarm Systems

Part 1 - Fire Protection Sprinkler Systems

§ 62-32-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Department" means the department of commerce and insurance;

(2) "Fire protection sprinkler system" means an assembly of underground or overhead piping or conduit, including fire pumps, valves and fire hydrants, that conveys water or other agents to dispersal openings or devices to extinguish, control or contain fire and to provide protection from exposure to fire or other products of combustion; provided, that "fire protection sprinkler system" does not include public water service mains;

(3) "Fire protection sprinkler system contractor" means a person that contracts, offers to contract or represents that the person is able to contract with a general contractor, subcontractor or the general public for the undertaking of the sale, installation or service of a fire protection sprinkler system or any part of a fire protection sprinkler system or that actually installs or services a fire protection sprinkler system; provided, that an owner of real property on which a fire protection sprinkler system is located or a full-time employee of the owner of real property on which a fire protection sprinkler system is located may perform simple maintenance of the fire protection sprinkler system, such as replacing a sprinkler head;

(4) "Installation" means the initial placement of fire protection equipment or the extension, modification or alteration of equipment after initial placement. "Installation" includes work throughout the entire fire protection sprinkler system;

(5) "Person" means a natural person, sole proprietorship, partnership, corporation, governmental entity or any other legal entity;

(6) "Responsible managing employee" means an individual who is or is designated to be in active and responsible charge of the work of a fire protection sprinkler system contractor; and

(7) "Work in progress" means any work for which bids are complete and a contractual agreement has been reached among the parties but the necessary labor to fulfill the contract is not yet complete.



§ 62-32-102 - Exemptions.

This part shall not apply to:

(1) A registered professional architect or engineer acting solely in that professional capacity;

(2) A regular employee of a fire protection sprinkler system contractor acting under its control and supervision; or

(3) A person selling or supplying products or materials to a registered fire protection sprinkler system contractor.



§ 62-32-103 - Administration of part -- Rules -- Testing materials.

(a) This part shall be administered by the department.

(b) The state fire marshal may promulgate rules that are reasonably necessary to ensure the effective administration of this part. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The National Institute for Certification in Engineering Technology (NICET) testing material shall be used to determine qualification to act as a responsible managing employee. The testing materials shall be reviewed for any changes by the department on an annual basis to determine their consistency with the purposes, goals and application of this part.



§ 62-32-104 - Prohibited activities.

No person shall:

(1) Act as a fire protection sprinkler system contractor without a valid certificate of registration issued by the department; provided, that a partnership or joint venture may act as a fire protection sprinkler system contractor without a certificate of registration if and only if each partner or joint venturer is duly registered;

(2) Act as a fire protection sprinkler system contractor under a certificate of registration without having on staff a responsible managing employee who holds a valid license issued by the department. A person holding a valid certificate of registration may continue work in progress for ninety (90) days after the death or disassociation of its licensed responsible managing employee or for a longer period that may be approved pursuant to rules adopted under this part;

(3) Act as a responsible managing employee for a fire protection sprinkler system contractor without a valid license issued by the department; or

(4) Sell, install or service a fire protection sprinkler system in violation of this part or the rules adopted under this part.



§ 62-32-105 - Application for certification of registration as contractor.

(a) An application for a certificate of registration as a fire protection sprinkler system contractor shall be submitted on a form prescribed by the department.

(b) The application shall be accompanied by:

(1) A nonrefundable application fee in an amount not to exceed one hundred dollars ($100); and

(2) A surety bond executed by the applicant and a surety company authorized to do business in this state, made payable to the state of Tennessee in the amount of ten thousand dollars ($10,000). The bond shall be for the use and benefit of any person who may be injured or aggrieved by a wrongful act or omission of an employee, servant, officer or agent in the conduct of business of the fire protection sprinkler system contractor. Any person so injured or aggrieved may sue directly on the bond without assignment of the bond.

(c) The bonding requirement of this section shall not apply to any person who is licensed to engage in fire protection sprinkler system work by the board for licensing contractors under chapter 6 of this title.



§ 62-32-106 - Application for license as responsible managing employee.

(a) An application for a license as a responsible managing employee shall be submitted on a form prescribed by the department and shall be accompanied by a nonrefundable application fee in an amount not to exceed twenty-five dollars ($25.00).

(b) One (1) of the following documents must accompany the application to evidence technical qualifications for a license:

(1) Proof of registration in this state as a professional engineer or architect; or

(2) A copy of a NICET notification letter regarding the applicant's successful completion of the examination requirements for certification at Level III for fire protection automatic sprinkler systems layout.



§ 62-32-107 - Issuance of certificates and licenses -- Copies -- Transferability.

(a) (1) The department shall issue to qualified applicants a certificate of registration as a fire protection sprinkler system contractor upon receipt of a fee in an amount not to exceed five hundred dollars ($500).

(2) The department shall issue to qualified applicants a license as a responsible managing employee upon receipt of a fee in an amount not to exceed two hundred dollars ($200).

(3) Upon written request, the department shall issue a revised certificate.

(b) Upon written request accompanied by a fee in an amount not to exceed seventy-five dollars ($75.00), the department shall issue a duplicate certificate of registration or license.

(c) No certificate of registration or license shall be transferable.

(d) No certificate of registration or license will be issued to any individual under eighteen (18) years of age.



§ 62-32-108 - Posting of certificates and licenses -- Number and expiration date to be conspicuous.

(a) Each certificate of registration and license issued under this part shall be conspicuously posted in the fire protection sprinkler system contractor's place of business.

(b) All bids, advertising, promotions or solicitations for the sale, installation or service of fire protection sprinkler systems shall prominently indicate the certificate of registration number and expiration date of the fire protection sprinkler system contractor.



§ 62-32-109 - Bond requirements -- Effect of invalid bond -- Liability of surety.

(a) The bond required by § 62-32-105 shall be in effect at all times and places in which the fire protection sprinkler system contractor engages in business in this state. If the bond ceases to be in effect, the certificate of registration of the contractor shall become invalid.

(b) In no event shall the aggregate liability of the surety exceed the amount of the bond.



§ 62-32-110 - Expiration of certificates and licenses -- Notice -- Renewal -- Fees.

(a) At least thirty (30) days before the expiration of a certificate of registration or license, the department shall send written notice of the impending expiration to the registrant or licensee at the registrant's or licensee's last known address.

(b) All certificates of registration and licenses issued under this part shall expire on June 30 of each year and shall be invalid on that date unless renewed. The certificates and licenses may be renewed on or before the expiration date by remitting to the department a renewal fee not to exceed two hundred dollars ($200).

(c) Certificates of registration and licenses shall be subject to late renewal for a period of ninety (90) days following their expiration date by payment of the renewal fee plus a penalty of one half (1/2) of the renewal fee. Any person desiring reinstatement thereafter must reapply for registration or licensure.



§ 62-32-111 - Refusal to issue or renew certificate or license -- Suspension or revocation.

The state fire marshal may refuse to issue, renew, suspend, or revoke a certificate of registration or license under this part, if the state fire marshal finds that the applicant, registrant, or licensee has violated this part or any rule lawfully promulgated under this part, including, but not limited to:

(1) Obtaining or attempting to obtain a certificate of registration or license by fraudulent misrepresentation; or

(2) Willfully or consistently failing to comply with any applicable code or standard relating to the sale, installation, or service of fire protection sprinkler systems.



§ 62-32-112 - Submission of installation plans for review.

A registered fire protection sprinkler system contractor, through its responsible managing employee, may submit shop drawings of proposed fire protection sprinkler system installations in projects whose construction plans and specifications are subject to review by the department. Upon receipt of the prescribed review fee, the department shall review and approve or disapprove the shop drawings.



§ 62-32-113 - Disposition of fees.

All fees collected under this part shall constitute expendable receipts of the department for use in administering this part.



§ 62-32-114 - Uniformity of application and effect -- Powers of political subdivisions.

This part and the rules promulgated under this part shall have uniform force and effect throughout the state. No political subdivision of this state may adopt or enforce any order, ordinance, rule or regulation requiring any person to obtain any form of permission from the political subdivision to act as a fire protection sprinkler system contractor. A political subdivision may require a fire protection sprinkler system contractor to pay for and obtain a permit for the installation of a fire protection sprinkler system and require the installation to conform with applicable building codes and requirements; however, the political subdivision may not impose on fire protection sprinkler system contractors qualification or financial responsibility requirements other than proof of a valid certificate of registration issued under this part.



§ 62-32-115 - Act supplemental.

This part is supplemental to chapter 6 of this title.



§ 62-32-116 - Procedure governing contested cases.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this part.



§ 62-32-117 - Penalties.

(a) A violation of this part or any rule lawfully promulgated under this part is a Class B misdemeanor.

(b) In addition to the penalty set forth in subsection (a):

(1) The state fire marshal shall, upon receipt of the first violation, send a written notice of violation which shall include the possible actions that may be taken in response to any second or subsequent violation;

(2) The state fire marshal may issue the following civil penalties for second or subsequent violations of this part or the rules lawfully promulgated under this part:

(A) For a second violation, a civil penalty not to exceed one hundred dollars ($100);

(B) For a third violation, a civil penalty not to exceed five hundred dollars ($500); and

(C) For a fourth or subsequent violation, a civil penalty not to exceed one thousand dollars ($1,000).






Part 2 - Fire Extinguishers and Related Equipment

§ 62-32-201 - Purpose of part.

The purpose of this part is to regulate the leasing, selling and servicing of portable fire extinguishers and the installing and servicing of fixed fire extinguisher systems (nonwater) in the interest of safeguarding lives and property.



§ 62-32-202 - Administration of part -- Promulgation of rules and regulations.

The commissioner of commerce and insurance shall administer this part and may promulgate rules and regulations that the commissioner considers necessary. The commissioner, in adopting necessary rules and regulations, may use recognized standards such as, but not limited to, those of the National Fire Protection Association, those recognized by federal law or regulation, those published by any nationally recognized standards-making organization or those in the manufacturer's installation manuals. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 62-32-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of commerce and insurance;

(2) "Department" means the department of commerce and insurance;

(3) "Division" means the division of fire prevention;

(4) "Extinguisher specialist" means an individual who is or is designated to be in active and responsible charge of the work of installing or servicing portable fire extinguishers or installing or servicing fixed fire extinguisher systems;

(5) "Extinguisher technician" means an individual who may perform the work of installing or servicing portable fire extinguishers or installing or servicing fixed fire extinguisher systems and who services portable extinguishers or fixed systems only under direct supervision of a licensed extinguisher specialist;

(6) "Firm" means any person, partnership, corporation or association offering service and servicing of portable fire extinguishers or fixed fire extinguisher systems, including installation;

(7) "Fixed fire extinguisher system" means a device mounted to a permanent structure and containing powder, liquid or gases that can be expelled under pressure for the purpose of suppressing or extinguishing a fire;

(8) "Hydrostatic testing" means pressure testing by hydrostatic methods;

(9) "Portable fire extinguisher" means a portable device containing powder, liquid or gases that can be expelled under pressure for the purpose of suppressing or extinguishing a fire; and

(10) "Service and servicing" means servicing portable fire extinguishers or fixed fire extinguisher systems by charging, filling, maintaining, recharging, refilling, repairing or testing.



§ 62-32-204 - Certificates, licenses and permits -- Fees.

(a) Each firm engaged in the business of installing or servicing portable fire extinguishers or installing or servicing fixed fire extinguisher systems must have a certificate of registration issued by the commissioner.

(1) The initial fee for the certificate of registration must be in an amount not to exceed five hundred dollars ($500) and the renewal fee for each year thereafter must be in an amount not to exceed three hundred dollars ($300).

(2) A nonrefundable application fee, in an amount not to exceed one hundred dollars ($100), shall accompany the initial application.

(3) Each separate office location of a firm engaged in the business of installing or servicing portable fire extinguishers or installing or servicing fixed extinguisher systems, other than the location identified on the certificate of registration, must have a branch office registration certificate issued by the board. The initial fee for a branch office registration certificate must be in an amount not to exceed one hundred dollars ($100), and the renewal fee for each year thereafter must be in an amount not to exceed one hundred dollars ($100). The division shall identify each branch office location as a part of a registered firm before a branch office registration certificate may be issued.

(4) A nonrefundable application fee for branch offices, in an amount not to exceed one hundred dollars ($100), shall accompany the initial application.

(b) No firm shall perform hydrostatic testing of fire extinguishers without a valid authorization to do such work from the department. Authorization shall be noted on the firm's certificate of registration. The initial authorization fee must be in an amount not to exceed fifty dollars ($50.00) and the renewal fee for each year thereafter must be in an amount not to exceed twenty-five dollars ($25.00).

(c) Each extinguisher specialist of firms engaged in the business of installing or servicing portable fire extinguishers or installing or servicing fixed fire extinguisher systems who services extinguishers or fixed systems must have a license issued by the department.

(d) The department shall issue a license to only qualified extinguisher specialists. A manufacturer's examination approved by the department shall be used as a basis to determine the qualification for each extinguisher specialist and for each extinguisher technician.

(1) An application for a license as an extinguisher specialist shall be submitted on a form prescribed by the department.

(2) The application shall be accompanied by:

(A) A nonrefundable application fee, in an amount not to exceed twenty-five dollars ($25.00), for initial applications;

(B) Proof of qualification from a manufacturer test and school;

(C) The initial license fee in an amount not to exceed fifty dollars ($50.00); or

(D) A license renewal fee in an amount not to exceed fifty dollars ($50.00).

(e) Each person servicing portable fire extinguishers or fixed fire extinguisher systems as an extinguisher technician shall, before servicing any portable fire extinguisher or servicing any fixed fire extinguisher system, apply to the commissioner for an extinguisher technician permit. The fee for the extinguisher technician permit must be in an amount not to exceed thirty dollars ($30.00). An extinguisher technician may perform the services only under direct supervision of a person holding a valid license under this part who works for the same firm as the extinguisher specialist. An extinguisher technician permit is valid for one (1) year from the date of issuance.

(f) Each firm must have one (1) employee who is a qualified licensed extinguisher specialist and each branch office must have one (1) employee who is a qualified licensed extinguisher specialist, and each qualified licensed extinguisher specialist will have no more than three (3) extinguisher technicians.

(g) A fee in an amount not to exceed fifty dollars ($50.00) shall be charged for a duplicate certificate of registration, license or extinguisher technician permit issued under this part or for any request requiring changes to a certificate of registration, license or permit. A new certificate of registration with a new number shall be issued to a registered firm on a change of ownership for a fee in an amount not to exceed five hundred dollars ($500). A fee in an amount not to exceed one hundred dollars ($100) shall be charged for a change of ownership of a branch office.



§ 62-32-205 - Label of approval -- Certificates and licenses must be current -- Employees -- Transferability of certificates, licenses and permits.

(a) No portable fire extinguisher or fixed fire extinguisher system may be leased, sold or installed in this state unless it carries a label of approval of a testing laboratory approved by the department.

(b) Except as provided in § 62-32-206, only the holder of a current and valid certificate of registration or an extinguisher specialist license issued pursuant to this part may service portable fire extinguishers or install or maintain fixed fire extinguisher systems.

(c) A person who has been issued a license pursuant to this part to service portable fire extinguishers or install and service fixed fire extinguisher systems must be an employee, agent or servant of a firm that holds a certificate of registration issued pursuant to this part.

(d) A certificate of registration, license or permit issued under this part is not transferable.



§ 62-32-206 - Exemptions.

This part does not apply to:

(1) The filling or charging of a portable fire extinguisher by the manufacturer prior to its initial sale;

(2) The servicing by a firm of its own portable fire extinguishers or fixed systems, or both, by its own personnel specially trained for such servicing;

(3) The sale, installation, maintenance or service of a fire protection sprinkler system by a fire protection sprinkler contractor registered pursuant to part 1 of this chapter;

(4) Firms engaged in the retailing or wholesaling of portable fire extinguishers as defined in § 62-32-203, but not engaged in the installation or recharging of them; or

(5) Fire departments recharging portable fire extinguishers as a public service where no charge is made; provided, that members of the fire department performing such a public service shall be trained in the proper filling and recharging of the fire extinguishers.



§ 62-32-207 - Prohibited practices.

No person may:

(1) Engage in the business of servicing portable fire extinguishers without a current certificate of registration;

(2) Engage in the business of installing or servicing fixed fire extinguisher systems without a current certificate of registration;

(3) Service portable fire extinguishers or service or install fixed fire extinguisher systems without a current license;

(4) Perform hydrostatic testing of portable fire extinguishers without a valid authorization to do such work;

(5) Obtain or attempt to obtain a certificate of registration or license by fraudulent representation;

(6) Service portable fire extinguishers or service or install fixed fire extinguisher systems contrary to this part or the rules and regulations formulated and administered under the authority of this part;

(7) Service or perform hydrostatic testing of a fire extinguisher that does not have a label of approval of a testing laboratory approved by the department;

(8) Sell, service or recharge a carbon tetrachloride fire extinguisher; or

(9) Sell, rent or lease a portable fire extinguisher that has not been approved as provided by § 62-32-205(a).



§ 62-32-208 - Violations -- Nonissuance, nonrenewal, suspension or revocation of certificates, licenses or permits.

The commissioner may refuse to issue, renew, suspend, or revoke a certificate of registration, license, or permit, if the commissioner finds that the applicant, registrant, licensee, or permit holder has violated this part or any rule lawfully promulgated under this part.



§ 62-32-209 - Applicability of administrative procedures.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters concerning the hearing and judicial review of any contested case arising under this part.



§ 62-32-210 - Certificates, licenses and permits -- Application and reapplication -- Renewal -- Reexamination where license revoked -- Continuing education.

(a) Applications and qualifications for licenses, permits and certificates issued under this part shall be made pursuant to regulations adopted by the commissioner.

(b) An applicant, registrant, licensee or permit holder whose certificate of registration, license or permit has been refused or revoked under this part may not file another application for a certificate of registration, license or permit within one (1) year from the effective date of the refusal or revocation. After one (1) year from that date, the applicant may reapply and show good cause why the issuance of the applicant's certificate of registration, license or permit is not against the public safety and welfare.

(c) A person whose license to service portable fire extinguishers or to install or service fixed fire extinguisher systems has been revoked must retake and pass the required written examination by the manufacturer before a new license may be issued.

(d) An unexpired license or registration may be renewed by paying the required renewal fee to the department before the expiration date of the license or registration. If a license or registration has been expired for no longer than ninety (90) days, the license or registration may be renewed by paying to the division the required renewal fee and a fee that is one half (1/2) of the original fee for the license or registration. If a license or registration has been expired for longer than ninety (90) days but less than two (2) years, the license or registration may be renewed by paying the division all unpaid renewal fees and a fee that is equal to the original fee for the license or registration. If a license or registration has been expired for two (2) years or longer, the license or registration may not be renewed. A new license or certificate of registration may be obtained by complying with the requirements and procedures for obtaining an original license or registration. At least thirty (30) days before the expiration of a license or registration, the division shall send written notice of the impending license or registration expiration to the licensee or registrant at the licensee's or registrant's last known address. This subsection (d) may not be construed to prevent the board from denying or refusing to renew a license under applicable law or rules of the department.

(e) The commissioner may promulgate rules under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the certifying of continuing education programs for persons licensed under this part.



§ 62-32-211 - Powers and duties of commissioner.

The commissioner shall:

(1) Formulate and administer rules and regulations as may be determined essentially necessary for the protection and preservation of life and property, in controlling the:

(A) Registration of firms engaging in the business of servicing portable fire extinguishers or installing and maintaining fixed fire extinguisher systems;

(B) Registration of firms engaging in the business of hydrostatic testing of portable fire extinguishers;

(C) Examining of applications of persons applying for a license to service portable fire extinguishers for proper qualification;

(D) Licensing of persons to service portable fire extinguishers and install fixed fire extinguisher systems; and

(E) Requirements for the servicing of portable fire extinguishers and the maintenance of fixed fire extinguisher systems;

(2) Evaluate the qualifications of firms or individuals for a certificate of registration to engage in the business of servicing portable fire extinguishers or installing fixed fire extinguisher systems;

(3) Issue certificates of registration for those firms that qualify under the rules and regulations to engage in the business of servicing portable fire extinguishers or installing and servicing fixed fire extinguisher systems and issue licenses, extinguisher technician permits and authorizations to perform hydrostatic testing to the firms or individuals who qualify; and

(4) Evaluate the qualifications of firms seeking approval as testing laboratories for portable fire extinguishers and fixed fire extinguisher systems.



§ 62-32-212 - Fees constitute expendable receipts.

All fees collected under this part constitute expendable receipts of the department for use in administering this part.



§ 62-32-213 - Applicability of provisions -- State preemption of regulatory field.

This part and the rules promulgated under this part shall have uniform force and effect throughout the state. No political subdivision of this state may adopt and enforce any order, ordinance, rule or regulation requiring any person to obtain any form of permission from the political subdivision to act as a fire extinguisher firm. A political subdivision may require a fire extinguisher system contractor to pay for and obtain a permit for the installation of fire extinguisher systems and require the installation to conform with applicable building codes and requirements; however, the political subdivision may not impose on fire extinguisher system firms qualification or financial responsibility requirements other than proof of a valid certificate of registration issued under this part.



§ 62-32-214 - Surety bond -- Alternatives to bond.

(a) A surety bond shall be executed by the applicant and a surety company authorized to do business in this state, made payable to the state of Tennessee in the amount of ten thousand dollars ($10,000). The bond shall be for the use and benefit of any person who may be injured or aggrieved by a wrongful act or omission of any employee, servant, officer or agent in the conduct of business of the fire extinguisher system firm. Any person so injured or aggrieved may sue directly on the bond without assignment of the bond.

(b) The bond shall be in effect at all times and places in which the fire extinguisher system firm engages in business in this state. If the bond ceases to be in effect, the certificate of registration of the firm shall become invalid.

(c) The aggregate liability of the surety shall not exceed the amount of the bond.

(d) The bonding requirement of this section does not apply to any person who is licensed to engage in fire protection sprinkler system work by the board for licensing contractors under chapter 6 of this title.

(e) In lieu of the surety bond required by this section, the applicant may deposit with the division:

(1) A federally insured certificate of deposit issued by any financial institution in this state in an amount no less than ten thousand dollars ($10,000);

(2) An irrevocable letter of credit issued by any federally insured bank or savings and loan association in an amount no less than ten thousand dollars ($10,000); or

(3) A written proof of liability insurance coverage provided by a single-limit policy with a limit of no less than one hundred thousand dollars ($100,000) for bodily injury and for damage to property in any one (1) accident. The policy shall be for the use and benefit of any person who may be injured or aggrieved by a wrongful act or omission of any employee, servant, officer or agent in the conduct of business of the fire extinguisher system firm.



§ 62-32-215 - Penalty.

(a) Any person violating this part or any rule lawfully promulgated under this part commits a Class A misdemeanor, punishable by a fine not to exceed one thousand dollars ($1,000).

(b) In addition to the penalty set forth in subsection (a):

(1) The commissioner shall, upon receipt of the first violation, send a written notice of violation which shall include the possible actions that may be taken in response to any second or subsequent violation;

(2) The commissioner may issue the following civil penalties for second or subsequent violations of this part or the rules lawfully promulgated under this part:

(A) For a second violation, a civil penalty not to exceed one hundred dollars ($100);

(B) For a third violation, a civil penalty not to exceed five hundred dollars ($500); and

(C) For a fourth or subsequent violation, a civil penalty not to exceed one thousand dollars ($1,000).






Part 3 - Alarm Contractors Licensing Act of 1991

§ 62-32-301 - Short title.

This part shall be known and may be cited as the "Alarm Contractors Licensing Act of 1991."



§ 62-32-302 - Purpose.

The purpose of this part is to provide uniform procedures and qualifications throughout this state for the certifying, licensing and regulation of alarm systems contractors and to protect the safety and security of persons and property by assuring the competence of individuals or companies offering alarm systems and services to the general public.



§ 62-32-303 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Alarm system" means any mechanical, electrical or electronic system, or any combination of those systems, designed to:

(A) Record, view, monitor, protect against, avoid or reduce the probability of personal or property loss or injury resulting from fire, smoke, heat, burglary, theft, shoplifting, pilferage or other losses of that type;

(B) Monitor, detect or prevent intrusion; or

(C) Detect and summon aid for other emergencies;

(2) "Alarm systems contractor" means any person, firm, association or corporation that sells or attempts to sell, installs, services or monitors alarm systems, signal devices, fire alarms, burglar alarms, television cameras or still cameras used to detect fire, burglary, breaking or entering, intrusion, shoplifting, pilferage or theft;

(3) "Alarm verification" means an attempt by a monitoring company or its representative to contact a burglar alarm location or a burglar alarm user by telephone or other electronic means to determine whether a burglar alarm signal is valid in an attempt to avoid unnecessary police response before requesting law enforcement to be dispatched to the location. Alarm verification further means that at least a second call shall be made to a different number if the first attempt fails to reach an alarm user;

(4) "Board" means the state board for licensing alarm systems contractors created by § 62-32-306;

(5) "Burglar alarm system" means an alarm or monitoring system that has the primary function of detecting or responding to emergencies other than fire;

(6) "Business entity" means each location from which alarm systems are sold, installed or serviced;

(7) "Certification" means the authority granted by the board to do business as an alarm systems contractor;

(8) "Fire alarm system" means an alarm or monitoring system that is intended to respond to or detect fire, heat, smoke or other byproducts of combustion;

(9) (A) "Good moral character" means an individual with high legal, moral and ethical values;

(B) (i) The following shall be prima facie evidence that an individual does not have good moral character:

(a) Conviction by any local, state, federal or military court of any crime involving the illegal use, possession, sale, manufacture, distribution or transportation of a controlled substance, controlled substance analogue, drug or narcotic;

(b) Conviction of a crime involving felonious assault;

(c) Conviction of a crime involving unlawful breaking or entering, burglary, larceny or arson;

(d) Conviction as an habitual criminal; or

(e) An addiction to alcohol or a narcotic drug;

(ii) For purposes of subdivision (9)(B)(i), "conviction" means and includes the entry of a plea of guilty, plea of no contest or a verdict rendered in open court by a judge or jury;

(10) "Installation" means the installation, maintenance, service and repair of alarm systems;

(11) "Monitoring" means any off-site central monitoring station or location that receives electronic burglar alarm, closed circuit television or fire alarm signals from multiple locations and notifies or dispatches, or both, other persons to emergency burglaries, hold ups, thefts, vandalism, civil unrest, personal emergencies or fire alarm conditions; and

(12) "Qualifying agent" means any individual licensed by the board whose qualifications have been demonstrated to the board for overseeing and supervising alarm systems contractor operations of any classification or combination of classifications.



§ 62-32-304 - Prohibited activities -- Requirements.

(a) No person shall engage in or hold out as engaging in the business of an alarm systems contractor without first being certified in accordance with this part.

(b) No person shall do business under this part unless the business entity has in its employ a qualifying agent who meets the requirements for licensing by the board and who is, in fact, licensed under this part. The qualifying agent who is licensed under this part shall be in a management position and be responsible for overseeing the quality of operations of the alarm systems contractor.

(c) In the event that the qualifying agent upon whom the business entity relies in order to do business ceases to perform the agent's duties as qualifying agent, the business entity shall notify the board within ten (10) working days. The business entity must obtain a substitute qualifying agent within thirty (30) days after the original qualifying agent ceases to serve as qualifying agent unless the board, in its discretion, extends this period for good cause for a period not to exceed three (3) months.

(d) The certification application shall designate at least one (1) qualifying agent who is or shall be licensed for each classification of service to be performed by the certified business entity. No qualifying agent who has been so designated may serve on behalf of or be employed by any other business entity. The certification application shall designate for which classification or classifications the applicant is seeking a certification.

(e) No alarm systems contractor may participate in a joint venture to provide equipment or services that require certification under this part unless all parties to the joint venture are certified in accordance with this part.

(f) No contractor may subcontract the provision of equipment or services requiring a certification under this part to any uncertified person, firm, association or corporation except as provided in § 62-32-305(7).

(g) No alarm systems contractor shall retain as an employee any person known not to be of good moral character.

(h) No person shall act as an alarm systems contractor under a certification without having a licensed qualified agent who holds a valid license in the category for which business is sought or work is to be done.

(i) No person shall act as a qualified agent without a valid license issued by the board.

(j) No person shall sell and install, service, monitor or respond to alarm signals, signal devices, fire alarms, burglar alarms, television or still cameras used to detect fire, burglary, breaking or entering, intrusion, shoplifting, pilferage or theft in violation of this part or the rules adopted under this part.

(k) No person shall advise anyone as to the need, quantity or quality of alarm systems and sell the systems unless certified, licensed or registered under this part.



§ 62-32-305 - Exclusions from requirements of part.

The following persons, firms, associations or corporations are specifically excluded from the requirements of this part:

(1) Equipment manufacturers not providing direct sales, monitoring or installation of service to system end users;

(2) Telephone installers/dealers not providing direct sales, monitoring, installation or maintenance service of alarm systems;

(3) Equipment distributors or suppliers not offering sales, monitoring or installation services directly to the system user;

(4) Retail stores or catalog sales not offering installation or consulting services to the system user;

(5) Utility companies not installing, selling, servicing or monitoring alarm systems;

(6) Sprinkler contractors not providing direct sales, monitoring, installation or maintenance service of alarm systems;

(7) Electrical, mechanical or HVAC contractors licensed under chapter 6 of this title who do provide direct sales, monitoring, installation or maintenance service of alarm systems, but who derive less than fifty percent (50%) of their gross annual revenues from that business;

(8) Architects and engineers not providing direct sales, monitoring, installation or maintenance service of alarm systems;

(9) Individual property owners personally installing an alarm system within the owner's residence or other building not open to the general public;

(10) Direct sellers and installers dealing exclusively with alarm systems for motor vehicles;

(11) Locksmiths not providing direct sales, monitoring, installation or maintenance service of alarm systems. Locksmiths who install only mechanical locks or mechanical locks that have an integral alarm as part of their design without electrical components and electromechanical locks such as self-contained, low voltage exit alarm devices that secure a single entry point, that are not part of an integrated system, are also exempt from the requirements of this part;

(12) A company that does not provide monitoring services and that has fifty million dollars ($50,000,000) or more in annual sales and whose product requires no internal building wiring to install;

(13) Medical alert or medical monitoring services to individuals made available by a hospital or an affiliate of a hospital;

(14) The monitoring and minor maintenance of alarm systems by a hospital or an affiliate of a hospital solely for its own use; and

(15) The sale or installation of delayed egress locks by a company when the locks are used to detect and monitor the wandering of residents of a nursing home.



§ 62-32-306 - Board for licensing alarm systems contractors.

(a) (1) There is created a state board for licensing alarm systems contractors, called the "board" in this part. The board shall be composed of five (5) members, to be appointed by the governor. At least one (1) member shall be a person who is not engaged in the contracting business in any county of this state. The remaining members of the board shall be alarm systems contractors as defined in § 62-32-303, all of whom shall have been actively engaged in the business for a period of no less than four (4) years next preceding their appointment and may be appointed from lists of qualified persons submitted by interested burglar and fire alarm organizations, including, but not limited to, the Tennessee Burglar and Fire Alarm Association. No more than two (2) members of the board shall be residents of the same grand division of the state. In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(2) The governor shall consult with interested groups including, but not limited to, the organizations listed in subdivision (a)(1) to determine qualified persons to fill positions on the board.

(b) All subsequent appointments of successor members shall be made by the governor at the expiration of the respective terms of the members.

(c) In the event of a vacancy on the board for any reason and the governor failing to appoint a successor within ninety (90) days after the vacancy occurs, the board is empowered to fill that vacancy from lists of nominees submitted by the interested burglar and fire alarm organizations described in subsection (a), until the governor makes an appointment.



§ 62-32-307 - Powers and duties of board -- Registration of persons employed by alarm systems contractors -- Reciprocal agreements.

(a) In accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the board shall promulgate rules that may be reasonably necessary to implement and administer this part in an efficient and effective manner, including rules to require submission of reports and information by certified companies, licensees and registrants under this part.

(b) The board has the power to establish fees under § 62-32-318 sufficient to pay the annual expenses of the board.

(c) The board shall determine minimum qualifications or establish minimum education, experience and training standards for applicants for certifications and licenses under this part, including those required for renewal.

(d) All persons employed by an alarm systems contractor shall apply for registration with the board within thirty (30) days after employment and shall submit to a background check conducted by the board, including investigation by the Tennessee bureau of investigation and the federal bureau of investigation.

(e) The board shall conduct investigations regarding alleged violations and make evaluations as may be necessary to determine if certified companies, licensees and registrants under this part are complying with this part. The board may also investigate allegations regarding possible violations of this part by unregistered persons and shall seek enforcement under § 62-32-320.

(f) The board may investigate allegations regarding improper, inadequate or ineffective alarm system installations and seek enforcement under § 62-32-320.

(g) The board has the power to promulgate rules and regulations not inconsistent with the laws of this state that it deems necessary for internal management and control.

(h) The board shall investigate and approve applicants to be certified, licensed or registered according to this part.

(i) The board may deny, suspend or revoke any certification, license or registration issued or to be issued under this part to any applicant or licensee who fails to satisfy the requirements of this part or the rules and bylaws established by the board.

(j) The board may issue subpoenas to compel the attendance of witnesses and the production of pertinent books, accounts, records and documents.

(k) The board may enter into reciprocal agreements with other states whose laws are similar to this part; provided, that the other state's law provides for liability insurance coverage, background checks, educational or experience requirements equal to or greater than those contained in this part. The board through regulations shall establish registration and fee requirements for such reciprocity. The fees shall be equal to or no less than those fees paid by Tennessee alarm contractors.

(l) The board shall provide a procedure for the renewal of registrations issued under this part.



§ 62-32-308 - Board members -- Qualifications -- Terms -- Vacancies -- Removal.

(a) (1) Each member of the board shall be at least twenty-five (25) years of age and of good moral character.

(2) Each member shall be of recognized standing in the alarm contracting business; provided, that this subdivision (a)(2) shall not apply to the member who is not engaged in the business of alarm contracting.

(b) The terms of members shall be for five-year periods and shall be staggered so that the term of at least one (1) member shall expire each December 31.

(c) In the event of death, resignation or failure of a member to serve the member's full term, the member's successor shall be appointed to serve the balance of the unexpired term. Each member shall hold over after the expiration of the member's term until the member's successor has been duly appointed and qualified. If vacancies occur on the board for any cause, the vacancies shall be filled by appointment of the governor within ninety (90) days.

(d) No person shall be eligible for appointment on the board who is not a qualifying agent under this part; provided, that this subsection (d) shall not apply to the member who is not engaged in the business of alarm contracting. At least two (2) of the members of the board shall be qualifying agents employed by a certified contractor who has fewer than seven (7) employees.

(e) The governor may remove any member of the board for official misconduct, incompetency, willful neglect of duty or demonstrated lack of good moral character by conduct that would disqualify an applicant from being registered under this part.



§ 62-32-309 - Executive director.

The director of the division of regulatory boards in the department of commerce and insurance or the director's designee shall serve as executive director and shall provide all administrative functions for the board.



§ 62-32-310 - Meetings -- Officers -- Quorum.

(a) The board shall establish in its bylaws a regular meeting schedule for the purpose of transacting business.

(b) At the first meeting of each calendar year, the board shall elect officers, including a chair, vice chair and secretary.

(c) Special meetings of the board shall be held at times that the board may require. Special meetings shall be at the call of the chair or by a majority of the board members.

(d) Three (3) members shall constitute a quorum for transaction of board business.

(e) Due notice of each meeting and the time and place of the meeting shall be given each member in the manner that the bylaws may provide.

(f) Board members shall serve without compensation but shall be entitled to reimbursement for travel expenses, to be paid in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.



§ 62-32-311 - Register of applications.

(a) The board shall keep a register of all applications for certification, license or registration, showing on each the date of application, name, qualifications, place of business, place of residence and whether a license or registration was granted or refused.

(b) The books and register of the board shall be prima facie evidence of all matters recorded in the books and register.



§ 62-32-312 - Employee registration -- Procedure.

(a) All alarm systems contractor employees with access to records, diagrams, plans or other sensitive information pertaining to monitored, installed or proposed alarm systems shall be registered with the board.

(b) In accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the board shall promulgate rules to establish an appropriate system of employee classifications and registration.

(c) An alarm systems contractor may not employ any employee required to be registered with the board unless the employee is properly registered with the board in compliance with subsection (d) and meets the training requirements of subsection (g).

(d) All alarm systems contractors, within thirty (30) working days of the beginning of employment of any employee, shall furnish the board with the following:

(1) A set or sets of classifiable fingerprints on standard FBI/TBI applicant cards;

(2) A recent color photograph or photographs of acceptable quality for identification; and

(3) Statements of any criminal records in each area where the employee has resided within the immediately preceding forty-eight (48) months.

(e) Upon receipt of an application, the board shall cause an FBI/TBI background investigation to be made, during which the applicant shall be required to show that the applicant meets all the following requirements and qualifications, prerequisite to registration or licensure:

(1) The applicant is at least eighteen (18) years of age;

(2) The applicant is of good moral character; and

(3) Registration of an employee shall be for two (2) years and shall be subject to renewal.

(f) Employee registration pursuant to this section shall be renewed every two (2) years.

(g) All alarm system contractor employees who sell, install or repair alarm systems, including closed circuit television systems, shall take and successfully complete the National Burglar and Fire Alarm Association Level 1 or equivalent training. The board may determine what constitutes equivalent training.

(1) New employees after January 1, 2005, must successfully complete such training within one (1) year of employment.

(2) Employees not in compliance with this subsection (g) shall not sell, install or repair alarm systems, including closed circuit television systems.

(h) All alarm system contractors shall provide proof of employee training upon request by the board.

(i) Any costs associated with the alarm system training required by this section shall be the responsibility of and paid by the alarm system contractor who employs the person being trained.



§ 62-32-313 - Qualifying agents -- Application for license -- Requirements -- Examination -- Term of license -- Renewal.

(a) Anyone desiring to be licensed as a qualifying agent shall make written application to the board on forms prescribed by the board. The application shall be accompanied by an application fee as set by the board.

(b) An applicant shall meet all of the requirements for a registered employee as indicated in § 62-32-312(e). Application shall be accompanied by the documents required for employee registration as detailed in § 62-32-312(d).

(c) An applicant for qualifying agent shall meet the following combination of experience and educational requirements:

(1) The applicant must hold a four-year baccalaureate degree in electrical engineering, industrial technology, computer engineering, or industrial engineering from an accredited university or college acceptable to the board with at least two (2) years actual experience in the alarm industry;

(2) The applicant must hold an associates degree in engineering technology from an accredited two-year technical college acceptable to the board with at least four (4) years actual experience in the alarm industry; or

(3) The applicant must hold current certification by a national training program approved by the board in the field of work to be installed, serviced or monitored and have at least five (5) years of working experience in the alarm industry covering the actual installation of alarms.

(d) If the application is satisfactory to the board, the qualifying agent shall be entitled to an examination to determine the agent's qualifications. This examination may be written or oral, or both. The board shall be entitled to charge each applicant an examination fee as set by the board for each written or oral examination, or both.

(e) If the results of the examination of any applicant are satisfactory to the board, then it shall issue to the applicant a license as a qualified agent in this state. The board shall state the classifications in which the applicant is qualified to engage.

(f) Licenses as a qualifying agent shall expire on the last day of the twenty-fourth month following its issuance or renewal and shall become invalid on that date unless renewed.

(g) Renewal notices shall be mailed to the last known address of the qualified agent ninety (90) days prior to the expiration date of the license. The renewal must be received in the office of the board prior to the expiration of the license.

(h) It is the duty of the board to notify every person registered under this part by mail to the last known address of the date of expiration of the person's certificate of license and the amount of fee required for its renewal for two (2) years. The notice shall be mailed in accordance with this section.

(i) The fee to be paid for the renewal of a certificate of license after the expiration date shall be increased ten percent (10%) for each month or fraction of a month that payment for renewal is delayed; provided, that the maximum fee for a delayed renewal shall not exceed twice the normal fee.

(j) No qualifying agent shall be qualified to receive a renewal license when the agent has been in default in complying with this part for a period of three (3) months, and, in that event, the qualifying agent, in order to qualify under the law, shall make a new application as in the case of the issuance of the original license.

(k) The board shall not grant renewal of a qualifying agent license until it has received satisfactory evidence of continuing education during the previous two (2) years. The board shall promulgate rules to establish minimum satisfactory standards of continuing education.

(l) The board may, after notice and an opportunity for hearing, suspend, revoke or deny renewal of a license to a qualifying agent who is a qualifying agent for a person, firm, association or corporation that has had its certification suspended or revoked under § 62-32-319. The board shall in all cases before hearing any charges against any registrant furnish a written copy of the charges against the accused, including notice of the time and place where the charges will be heard, and give reasonable opportunity for the accused to be present and offer any evidence the accused may wish. The accused shall have the right to an attorney if the accused so desires. The revocation or suspension of license shall be in writing, stating the grounds upon which the board decision is based. The aggrieved person shall have the right to appeal from the decision.

(m) No qualifying agent may be the qualifying agent for more than one (1) business location.



§ 62-32-314 - Certification as alarm systems contractor -- Application -- Requirements.

(a) Anyone desiring to be certified as an alarm systems contractor shall make written application to the board on forms prescribed by the board. The application shall be accompanied by an application fee as set by the board. The alarm systems contractor shall:

(1) Have a regular place of business at a permanent fixed location;

(2) Have a business license or licenses for the city and county in which the business is located;

(3) Provide proof of insurance as required by § 62-32-315(a);

(4) Submit an application for certification with the notarized signature of a qualified agent licensed by the board for the classifications of alarm systems being applied for; and

(5) Submit applications for registration of all employees on forms provided by the board as required by § 62-32-312(d) and accompanied by registration fees as required by § 62-32-318(a)(5).

(b) Applications for certification shall be on forms prescribed by the board. The application shall disclose any and all persons, firms, associations, corporations or other entities that own or control a ten percent (10%) or greater interest in the applicant. The board may require FBI/TBI background checks and other information deemed necessary by the board from any individual, firm or business owning or controlling ten percent (10%) or greater interest in the applicant and may at the board's discretion withhold certification until the information is satisfactorily produced and verified.

(c) In accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the board shall promulgate rules that establish uniform criteria to govern issuance by the board of the classifications required by §§ 62-32-313(e) and 62-32-316(b).

(d) An alarm systems contractor may bid on a contract requiring work in some classification or classifications other than the one or ones in which the alarm systems contractor is licensed, if and only if the work is incidental or supplemental to the performance of work in which the alarm systems contractor is licensed to engage.



§ 62-32-315 - Insurance.

(a) No certification shall be issued under this part unless the applicant files with the board as evidence of insurance a policy of liability insurance providing for the following minimum coverage:

(1) One hundred thousand dollars ($100,000) because of bodily injury or death of one (1) person as a result of the negligent act or acts of the principal insured or the principal insured's agents, operating in the course and scope of the agents' employment;

(2) Subject to the limit for one (1) person, three hundred thousand dollars ($300,000) because of bodily injury or death of two (2) or more persons as the result of the negligent act or acts of the principal insured or the principal insured's agent operating in the course and scope of the agent's agency; and

(3) One hundred thousand dollars ($100,000) because of injury to or destruction of property in the course and scope of the agent's agency.

(b) Every certified company shall provide proof of insurance to the board upon request from the board. Failure to provide proof of insurance shall be grounds for suspension or revocation of a certified company's certification.



§ 62-32-316 - Alarm systems contractors -- Certification -- Branch offices.

(a) The certification, when issued, shall be in the form that may be determined by the board and shall state:

(1) The name of the certified company;

(2) The name under which the certified company is to operate;

(3) The qualifying agent; and

(4) The number and expiration date of the certification.

(b) There shall be four (4) classifications of alarm systems contractor: "burglar alarm systems," "fire alarm systems," "monitoring," and "closed circuit television." Alarm systems contractors may be certified in one (1) or more classifications.

(c) Following issuance, the certification shall at all times be posted in a conspicuous place in the place of business of the certified company. A certification issued under this part is not assignable.

(d) All alarm systems contractors shall permanently display their certification number on all advertising, service vehicles, correspondence, business cards, letterheads and the like.

(e) No certified company shall engage in any business regulated by this part under a name other than the certification name or names that appear on the certificate issued by the board.

(f) Any branch office of an alarm systems contractor shall be properly certified. A separate certification, stating the location and qualifying agent, shall be posted at all times in a conspicuous place in each branch office. Every business covered under this part shall file in writing with the board the address of each of its branch offices. All certified branch offices shall notify the board in writing, within thirty (30) working days after the establishment, closing or changing of the location of any branch office. A qualifying agent may not be responsible for more than one (1) branch office of an alarm system contracting business. Each business location must be certified.



§ 62-32-317 - Term of certification -- Renewal.

(a) Each certification, license or registration granted by the board shall expire on the last day of the twenty-fourth month following its issuance or renewal and shall become invalid on that date unless renewed.

(b) Renewal notices shall be mailed ninety (90) days prior to the expiration date of the certification. The renewal must be received in the office of the board prior to the expiration of the certification.

(c) It is the duty of the board to notify by mail every person certified under this part of the date of expiration of the person's certificate of certification and the amount of fee required for its renewal. The notice shall be mailed in accordance with this section.

(d) Applications for certification and renewal of certification shall list all persons required to be licensed in accordance with § 62-32-312(a).

(e) The fee to be paid for the renewal of a certification after the expiration date shall be increased ten percent (10%) for each month or fraction of a month that payment for renewal is delayed; provided, that the maximum fee for a delayed renewal shall not exceed twice the normal fee.

(f) No alarm systems contractor shall be qualified to receive a renewal certification when the alarm systems contractor has been in default in complying with this part for a period of three (3) months, and, in such event, the alarm systems contractor, in order to qualify under the law, shall make a new application as in the case of the issuance of the original license.



§ 62-32-318 - Fees.

(a) The board is authorized to establish and charge reasonable application, certification, registration and license fees as follows:

(1) A nonrefundable application fee for a certification as alarm systems contractor;

(2) Upon approval of application, a certification fee;

(3) A renewal certification fee;

(4) A nonrefundable application fee to include the cost of an FBI/TBI background check for a qualifying agent's license;

(5) Upon approval of the board of a qualifying agent's license, a license fee;

(6) A nonrefundable application fee to include the cost of an FBI/TBI background check for an employee registration; and

(7) A nonrefundable registration fee set by the board.

(b) The total amount of fees annually established by the board shall equal the direct and indirect anticipated expenses of the board for the year.



§ 62-32-319 - Suspension or revocation of certificate or license -- Grounds.

(a) Any person may prefer charges in writing to the board against any certificate holder, licensee, registrant or other person, firm or business offering alarm systems or services in violation of this part.

(b) The board may, after notice and an opportunity for hearing, suspend or revoke a certification or license issued under this part if it is determined that the licensee or certified person has:

(1) Made any false statement or given any false information in connection with any application for a license or for the renewal or reinstatement of a license;

(2) Violated any provision of this part;

(3) Violated any rule promulgated by the board pursuant to the authority contained in this part;

(4) Been convicted of any crime indicating lack of good moral character;

(5) Failed to correct business practices or procedures that have resulted in a prior reprimand by the board;

(6) Impersonated or permitted or aided and abetted any other person to impersonate a law enforcement officer of the United States, this state or any of its political subdivisions;

(7) Engaged in or permitted any employee to engage in any alarm contracting business when not lawfully in possession of a valid certification or license issued under this part;

(8) Been convicted on an unlawful breaking or entering, assault, battery or kidnapping;

(9) Been found guilty by the board of misconduct, gross negligence or incompetence or committed any other act that is a ground for the denial of an application for a certification or a license under this part; or

(10) Failed to maintain insurance and bond as required by this part.

(c) The board has the power to revoke or suspend any certification or license or renewal granted by it for any of the reasons stated in this section or for a failure to observe the terms and conditions of any certification, license or renewal.

(d) The board may refuse to issue or renew a certification or license to any person, firm or corporation for lack of financial stability, misconduct, gross negligence, lack of expertise, submission of false evidence with regard to application of license or renewal, conviction of a felony and any other conduct that constitutes improper, fraudulent or dishonest dealing or violation of this part.

(e) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures regarding the hearing and judicial review of any contested case arising under this part.



§ 62-32-320 - Penalties.

(a) The board may, when it deems appropriate, seek civil remedies at law or equity to restrain or enjoin any unauthorized practice or other violation of this part.

(b) Any person, firm or corporation that engages or offers to engage in contracting without a certification as required by § 62-32-304 or who violates the terms and conditions of any certification, license or renewal of a certication or license granted by the board pursuant to this part shall be subject to a civil penalty of no less than one thousand dollars ($1,000) and no more than five thousand dollars ($5,000) per occurrence. Any person, firm or corporation that engages or offers to engage in contracting without a certification as required by § 62-32-304 shall be ineligible to apply for the certification until six (6) months after the violation has occurred.

(c) In addition to revocation or suspension of a certification or license under § 62-32-319, a civil penalty of no more than five thousand dollars ($5,000) may be assessed by the board against any person who violates any provision of this part or any rule of the board adopted pursuant to this part. In determining the amount of any penalty, the board shall consider the degree and extent of harm caused by the violation.

(d) A violation of this part or any rule lawfully promulgated under this part is a Class B misdemeanor subject to fine only.



§ 62-32-321 - Counties and municipalities.

(a) Counties and municipalities are prohibited from offering services as alarm systems contractors to the general public except as follows:

(1) Counties and municipalities may provide those services that would normally be provided by an alarm systems contractor for facilities that are wholly owned and occupied by that county or municipality; and

(2) (A) Counties and municipalities may provide monitoring or response services, or both, to alarm systems when deemed in the best public interest; provided, that:

(i) No charge is made by the county or municipality for the service unless the county or municipality was charging for the service on or before July 1, 1991;

(ii) Use of local governmental services shall not be mandatory; and

(iii) Response by local law enforcement, firefighters or other emergency personnel may not be conditional upon use of the services.

(B) Notwithstanding any language of subdivision (a)(2)(A)(i) to the contrary, no county or municipality shall impose or collect any charge for responding to a false alarm occasioned exclusively by a violent act of nature.

(b) No county or municipality shall enact any legislation or promulgate any rules or regulations relating to the licensing of alarm businesses or alarm systems contractors required to be licensed under this part.

(c) On July 1, 1993, any provision of any legislation or rules or regulations of any county or municipality requiring the certifying or licensing of an alarm business or its employees shall be superseded by this part and no longer be effective.

(d) This part is not, however, intended to and does not prevent the legally constituted authority of any county or municipality by legislation, rules or regulations, and within the police power of the county or municipality, from requiring alarm businesses or alarm agents to register their names, addresses and license certificate numbers with the county or municipality within which they operate. The county or municipality may also require that alarm businesses give reasonable notice of termination of licenses or agents. No fee may be charged nor may any application be required by any county or municipality for the registration.

(e) Nothing in this part shall be construed to prohibit counties or municipalities from enacting and imposing penalties for false alarms; provided, that the penalties shall not exceed fifty dollars ($50.00) for each false alarm.



§ 62-32-323 - Fund of the state board of alarm contractors.

(a) Notwithstanding any other law to the contrary, all moneys collected pursuant to this part shall be deposited in the state treasury in a separate fund to be known as the fund of the state board of alarm contractors.

(b) Disbursements from the fund shall be made solely for the purpose of defraying expenses incurred in the implementation and enforcement of this part.

(c) Any part of the fund of the state board of alarm contractors remaining at the end of a fiscal year shall not revert to the general fund, but shall be carried forward until expended in accordance with this part.



§ 62-32-324 - Alarm verification.

(a) All persons licensed to monitor alarms in this state shall employ alarm verification for all burglar alarm signals except for hold-up alarms.

(b) Notwithstanding § 62-32-303 or any other law to the contrary, no monitoring company or its representative shall be required to perform an alarm verification prior to requesting law enforcement to be dispatched to a pharmacy.



§ 62-32-325 - Automatic renewal clauses -- Cancellation during automatic renewal period.

(a) A contract having an automatic renewal clause between an alarm systems contractor and any homeowner or renter for the provision of alarm services may automatically be renewed for a period not to exceed one (1) year at a time. Any waiver of the renewal limitation period included in the contract shall be void as contrary to public policy.

(b) At any time during an automatic renewal period provided by contract in accordance with subsection (a), a party to the contract who is being relocated to a hospital, nursing home or assisted living facility may cancel the contract by giving thirty (30) days' written notice to the alarms system contractor.









Chapter 33 - Bingo [Repealed]



Chapter 34 - Electrolysis [Repealed or Transferred]

Part 1 - General Provisions [Repealed]






Chapter 35 - Private Protective Services Licensing and Regulatory Act

§ 62-35-101 - Short title.

This chapter shall be known and may be cited as the "Private Protective Services Licensing and Regulatory Act."



§ 62-35-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Armed security officer/guard" means a security officer/guard who at any time wears, carries, possesses or has access to a firearm or any facsimile of any firearm that may leave the impression that the person is armed and who works in plainclothes or wears dress of a distinctive design or fashion or dress having any symbol, badge, emblem, insignia or device that identifies or tends to identify the wearer as a security officer/guard;

(2) "Branch manager" means the individual who is immediately responsible for the operation of a branch office;

(3) "Branch office" means any office of a contract security company within this state other than its principal place of business within this state;

(4) "Certified trainer" means any individual certified by the commissioner as qualified to administer and certify to successful completion of the minimum training requirements prescribed by this chapter for a security guard/officer;

(5) "Commissioner" means the commissioner of commerce and insurance or the commissioner's designee;

(6) "Contract security company" means any person engaging in the business of providing or undertaking to provide a security guard and patrol service on a contractual basis for another person;

(7) "Licensee" means any contract security company licensed in accordance with this chapter;

(8) "Person" means any individual, firm, association, company, partnership, corporation, nonprofit organization, institution or similar entity;

(9) "Principal corporate officer" means the chief executive officer, president, vice president, treasurer, secretary or comptroller, as well as any other responsible officer or executive employee who performs functions for the corporation corresponding to those performed by the chief executive officer, president, vice president, treasurer, secretary or comptroller;

(10) "Proprietary security organization" means any person or department of the organization that employs a security guard/officer solely for the person in an employer/employee relationship;

(11) "Qualifying agent" means a principal corporate officer meeting the qualifications set forth in this chapter for operating a contract security company;

(12) "Qualifying manager" means an individual designated by a proprietary security organization to be responsible for compliance with this chapter on behalf of the organization;

(13) "Registrant" means an individual who holds a valid registration card;

(14) "Registration card" means a pocket card issued by the commissioner evidencing that the holder has met the qualifications required by this chapter to perform the duties of a security guard/officer in this state;

(15) "Security guard/officer" means an individual employed by a contract security company or a proprietary security organization whose primary duty is to perform any function of a security guard and patrol service;

(16) "Security guard and patrol service" means protection of persons or property, or both, from criminal activities, including, but not limited to:

(A) Prevention or detection, or both, of intrusion, unauthorized entry, larceny, vandalism, abuse, fire or trespass on private property;

(B) Prevention, observation or detection of any unauthorized activity on private property;

(C) Enforcement of rules, regulations or local or state laws on private property;

(D) Control, regulation or direction of the flow or movements of the public, whether by vehicle or otherwise on private property; or

(E) Street patrol service;

(17) "Street patrol service" means the utilization of foot patrols, motor patrols or any other means of transportation in public areas or on public thoroughfares in order to serve multiple customers or facilities. "Street patrol service" does not apply to:

(A) A management supervisor moving from one (1) customer or facility to another to inspect personnel; or

(B) A security guard/officer traveling from one (1) facility to another to serve the same customer with multiple facilities;

(18) "Sworn peace officer" means any individual who derives plenary or special law enforcement powers, such as the power of arrest, from, and is an employee of, a federal, state, or local governmental agency or instrumentality;

(19) "Unarmed security officer/guard" means a security officer/guard who never wears, carries or has access to a firearm or any facsimile of a firearm that may leave the impression that the person is armed with a firearm, but who may carry other nonlethal devices as prescribed in this chapter with the proper certification and who works in plainclothes or wears dress of a distinctive design or fashion or dress having any symbol, badge, emblem, insignia, or device that identifies or tends to identify the wearer as a security officer/guard; and

(20) "Undercover agent" means an individual hired by another person, through a contract security company to perform a job in or for that person, and while performing the job, to act as an undercover employee, independent contractor or operative of the person, but under the supervision of the contract security company.



§ 62-35-103 - Exemptions from chapter provisions.

(a) This chapter does not apply to:

(1) A government officer or employee performing official duties;

(2) A consumer reporting agency, as defined by the Federal Fair Credit Reporting Act, compiled in 15 U.S.C. § 1681 et seq.;

(3) An attorney at law or the attorney's agent performing duties relating to the attorney's practice of law;

(4) An insurance company, agent, broker or adjuster performing investigative duties in connection with insurance business transacted;

(5) A holder of a purchase money security interest or the holder's agent repossessing the personal property in which the interest is held;

(6) A private business employee conducting investigations relating to the internal affairs of the business;

(7) A full-time sworn peace officer receiving compensation for services as a guard, patrol or watchperson under a contract with a private business that is properly licensed by the state;

(8) An unarmed employee, whether uniformed or nonuniformed, in the course and scope of employment of a hospital who exceeds all training requirements established in § 62-35-118 by having received no less than twelve (12) classroom hours of training. The course curriculum for the training shall be on file with the commissioner;

(9) Private entities contracting with governmental entities for the care, supervision or transportation of inmates. This exemption shall in no way authorize government contracts for the care, supervision or transportation of inmates;

(10) A private special deputy appointed pursuant to § 38-8-118;

(11) A special deputy appointed pursuant to § 8-8-212 or a special police officer appointed by the chief of police in a county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census;

(12) A retired peace officer receiving compensation for services as a guard, patrol or watchperson under a contract with a private business that is properly licensed by the state; provided, that the retired peace officer:

(A) Completes the firearms and marksmanship training required by § 62-35-118(b); and

(B) Has a written directive issued by the executive supervisor of the organization to which the person was attached or employed authorizing the person to carry a handgun;

(13) (A) One (1) designated employee per business location of a private company, firm, partnership or corporation that is not a contract security company or proprietary security organization whose duties include those of an unarmed security guard/officer during nonbusiness hours;

(B) Pursuant to this subdivision (a)(13), no person, while performing any function of a security guard and patrol service during nonbusiness hours, shall:

(i) Wear or display any badge, insignia, shield, patch or pattern that:

(a) Indicates or tends to indicate that the person is a sworn peace officer;

(b) Contains or includes the word "police" or the equivalent of that word; or

(c) Is similar in wording to any law enforcement agency in this state; or

(ii) Have or utilize any vehicle or equipment that:

(a) Displays the words "police," "law enforcement officer," or the equivalent of those words; or

(b) Has any sign, shield, accessory or insignia that may indicate that the vehicle or equipment belongs to a public law enforcement agency;

(14) A special police officer appointed by a chief of police or by the sheriff in any county having a population of no less than one hundred fifty-three thousand (153,000) nor more than one hundred fifty-three thousand one hundred (153,100), according to the 2000 federal census or any subsequent census. A special police officer appointed pursuant to this subdivision (a)(14) shall have qualifications that are equivalent or superior to those required for a law enforcement officer under the standards established by the peace officer standards and training commission for law enforcement officers; or

(15) (A) A company using or providing certified law enforcement officers to others exclusively for traffic control purposes within temporary work zones located in the public right-of-way and established in accordance with the manual on uniform traffic control devices (MUTCD); provided, however, that any department providing the law enforcement officers may require the company to have on staff a traffic control supervisor or a traffic engineer in order to insure compliance with the MUTCD and may also require the company to demonstrate proof of liability insurance; or

(B) Commissioned, uniformed police officers, state troopers and/or sheriff deputies, upon departmental approval, are authorized, regardless of primary jurisdiction, to direct traffic in departmental approved uniforms or utilizing other governmental equipment, as may be required, in temporary work zones or for incident management purposes, to meet the needs of and control all road users, whether motorists, bicyclists, or pedestrians, within the highway, including persons with disabilities in accordance with the Americans with Disabilities Act of 1990 (ADA), Title II, Paragraph 35.130, upon any public roadway located within the state.

(b) (1) Section 62-35-118(a), only, shall not apply to a person employed as an unarmed security guard/officer by a proprietary security organization.

(2) For the purposes of this subsection (b), an unarmed security guard/officer shall not carry a weapon of any kind.

(3) It is the desire of the general assembly that unarmed proprietary security guards/officers whose primary duties involve contact with the public should have training in the areas of legal powers and limitations and of emergency procedures as deemed necessary by their employers. The commissioner may provide the employers information concerning these areas.



§ 62-35-104 - License required to act as contract security officer.

Except as otherwise provided in this chapter, it is unlawful for any person to act as a contract security company without having first obtained a license from the commissioner.



§ 62-35-105 - Application for licenses -- Filing -- Form -- Contents.

(a) An application for a contract security company license shall be filed with the commissioner on the prescribed form. The application shall include:

(1) (A) The full name and business address of the applicant;

(B) If the applicant is a partnership, the name and address of each partner; or

(C) If the applicant is a corporation, the name and address of the qualifying agent;

(2) The name under which the applicant intends to do business;

(3) The address of the principal place of business and all branch offices of the applicant within this state;

(4) As to each individual applicant or, if the applicant is a partnership, as to each partner or, if the applicant is a corporation, as to the qualifying agent, the following information:

(A) Full name;

(B) Date and place of birth;

(C) All residences during the immediate past five (5) years;

(D) All employment or occupations engaged in during the immediate past five (5) years;

(E) Three (3) sets of classifiable fingerprints;

(F) Three (3) credit references from lending institutions or business firms with whom the subject has established a credit record; and

(G) A list of all convictions and pending charges of commission of a felony or misdemeanor in any jurisdiction;

(5) If the applicant is a corporation, the following information:

(A) The correct legal name of the corporation;

(B) The state and date of incorporation;

(C) The date the corporation qualified to do business in this state;

(D) The address of the corporate headquarters, if located outside this state; and

(E) The names of two (2) principal corporate officers other than the qualifying agent and the business address, residence address and the office held by each in the corporation; and

(6) Other information the commissioner may reasonably require.

(b) The application shall be subscribed and sworn to:

(1) By the applicant, if the applicant is an individual;

(2) By each partner, if the applicant is a partnership; or

(3) By the qualifying agent, if the applicant is a corporation.

(c) Any individual signing the application must be at least twenty-one (21) years of age.



§ 62-35-106 - Qualifications of applicants.

Each individual applicant or, if the applicant is a partnership, each partner or, if the applicant is a corporation, the qualifying agent, must:

(1) Be at least twenty-one (21) years of age;

(2) Be a citizen of the United States or a resident alien;

(3) Not have been declared by any court of competent jurisdiction incompetent by reason of mental defect or disease unless a court of competent jurisdiction has since declared the applicant competent;

(4) Not be suffering from habitual drunkenness or narcotics addiction or dependence;

(5) Be of good moral character; and

(6) (A) Possess at least three (3) years of experience as a manager, supervisor or administrator with a contract security company or proprietary security organization;

(B) Possess at least three (3) years of experience satisfactory to the commissioner with any federal, United States military, state, county or municipal law enforcement agency; or

(C) Pass an examination to be administered at least twice annually by the commissioner, designed to measure knowledge and competence in the contract security company business.



§ 62-35-107 - Action upon applications -- Investigations -- Approval or denial of licenses.

(a) Upon receipt of an application for a license, the commissioner shall:

(1) Conduct an investigation to determine whether the statements made in the application are true;

(2) Compare or request that the Tennessee bureau of investigation compare the fingerprints submitted with the application to fingerprints filed with the bureau; and

(3) Submit the fingerprints to the federal bureau of investigation for a search of its files to determine whether the individual fingerprinted has any recorded convictions.

(b) The commissioner shall issue a license in a form which the commissioner shall prescribe to qualified applicants upon receipt of a nonrefundable, nonproratable fee in accordance with the schedule promulgated by the commissioner.

(c) If an application for a license is denied, the commissioner shall notify the applicant in writing and shall set forth the grounds for denial. If the grounds are subject to correction by the applicant, the notice of denial shall so state and specify a reasonable period of time within which the applicant must make the required correction.

(d) An application shall be accompanied by a notarized statement sworn to by the applicant as to the number of employees in service. Making a false statement shall be punishable by a civil penalty not to exceed one thousand dollars ($1,000) and assessment of the maximum application fee.



§ 62-35-108 - Posting of license.

Every license issued under this chapter shall be posted conspicuously in the licensee's principal place of business in this state.



§ 62-35-109 - License not transferable or assignable.

No contract security company license shall be transferable or assignable.



§ 62-35-110 - Renewal of license.

(a) A contract security company license or renewal of the license shall be valid for a period of two (2) years from the date of issuance. The commissioner shall provide each licensee with a renewal application form sixty (60) days prior to the expiration of the license.

(b) The fee for timely renewal of a license shall be in accordance with the schedule promulgated by the commissioner. A penalty fee as prescribed by the commissioner will be assessed on any renewal application postmarked after the expiration date of the license.

(c) Licenses may be renewed up to three (3) months after their expiration by the payment of the renewal fee plus a penalty established by the commissioner for each month or portion of a month that elapses before payment is tendered.

(d) A renewal application shall be accompanied by a notarized statement sworn to by the applicant as to the number of employees in service. Making a false statement shall be punishable by a civil penalty of two hundred fifty dollars ($250) and assessment of the maximum renewal fee.



§ 62-35-111 - Qualifying agent ceasing to perform duties.

(a) If the qualifying agent of a licensee ceases to perform the qualifying agent's duties on a regular basis, the licensee shall:

(1) Within thirty (30) days, notify the commissioner by certified or registered mail; and

(2) Within three (3) months, obtain a substitute qualifying agent.

(b) The commissioner may, in the commissioner's discretion, extend the period for obtaining a substitute qualifying agent for a reasonable time.



§ 62-35-112 - Licensee to notify commissioner of certain changes in status.

A licensee shall notify the commissioner in writing within thirty (30) days of:

(1) Any change in the qualifying agent or principal corporate officers identified in its application for license;

(2) Any material change in the information previously furnished or required to be furnished to the commissioner; or

(3) Any occurrence that could reasonably be expected to affect the licensee's right to a license under this chapter.



§ 62-35-113 - Change in ownership -- Application for license -- Operation under old license.

(a) If the ownership of a contract security company changes, the new owner, if not already a licensee, may not operate that company more than thirty (30) days after the date of the change of ownership unless, within the thirty-day period, the new owner submits an application for a license. If the application is submitted, the new owner may continue to operate the company until the application has been finally determined by the commissioner.

(b) For good cause, the commissioner may extend the period for submitting an application pursuant to subsection (a) for a reasonable time.



§ 62-35-114 - Certificates of insurance -- General liability coverage.

All licensees and employers of private security guards/officers shall retain a certificate of insurance evidencing general liability coverage for the negligent act or acts of the principal insured or the principal insured's agents operating in the course and scope of employment for bodily injury, personal injury and property damage, with endorsements for personal injury, including false arrest, libel, slander and invasion of privacy, in the minimum amount of three hundred thousand dollars ($300,000) for bodily or personal injury and one hundred thousand dollars ($100,000) for property damage. The certificate shall be available for inspection during normal business hours on request of the commissioner or duly appointed and identified representative or representatives. The certificates shall provide that the insurance shall not be modified or cancelled without thirty (30) days' prior notice to the commissioner. All persons required to be insured by this chapter must be insured by a carrier approved in the state in which the insurance has been purchased or in this state.



§ 62-35-115 - Registration cards -- Guards, officers and agents.

(a) Except as otherwise provided in this chapter, it is unlawful for any individual to act as an armed or unarmed security guard/officer without having first obtained the appropriate registration card from the commissioner.

(b) Any individual who holds a valid armed security guard/officer registration card may act as an armed or unarmed security guard/officer under that registration card.

(c) Any individual who is employed exclusively as an undercover agent is not required to hold a registration card.



§ 62-35-116 - Registration cards -- Filing -- Form -- Fee -- Contents -- Change of registration status.

(a) An application for a registration card shall be filed with the commissioner on the prescribed form. The application shall be accompanied by nonrefundable and nonproratable fees for both armed and unarmed registrations. The commissioner shall establish the amounts of the fees in varying amounts for different types of registrations at reasonable levels. The applicant shall furnish the following information:

(1) Name and current residence address;

(2) Date and place of birth;

(3) Social security number;

(4) Telephone number, if any;

(5) All residences during the immediate past five (5) years;

(6) All employment or occupations engaged in during the immediate past five (5) years;

(7) Three (3) sets of classifiable fingerprints;

(8) Three (3) head-and-shoulder photographs taken within the last six (6) months;

(9) A general physical description;

(10) A list of all convictions and pending charges of commission of a felony or misdemeanor in any jurisdiction;

(11) A list of all names used by the applicant other than the name by which the applicant is currently known, with a statement explaining where, when and why the names were used;

(12) A statement whether the applicant has ever been issued or denied a registration card in any jurisdiction and whether the card, if issued, has ever been revoked or suspended;

(13) Type of military discharge; and

(14) Type of security guard/officer registration card, armed or unarmed, applied for. If the applicant seeks an armed registration card, the application shall also include a signed sworn statement that the applicant has had no convictions in any state for a felony.

(b) Any applicant who has already submitted an application for registration or to whom a valid registration card has been issued may submit an application to change registration status from unarmed to armed or from armed to unarmed status. The commissioner may establish the amounts of the fees at levels lower than those required for an initial application for registration.



§ 62-35-117 - Registration cards -- Qualifications of applicants.

Each applicant for a registration card must:

(1) Be at least twenty-one (21) years of age if applying for an armed registration card or at least eighteen (18) years of age if applying for unarmed registration;

(2) Be a citizen of the United States or resident alien;

(3) Not have been declared by any court of competent jurisdiction incompetent by reason of mental defect or disease unless a court of competent jurisdiction has since declared the applicant competent;

(4) If convicted in any jurisdiction of any of the crimes listed in this subdivision (4), have completed serving sentence or court ordered probation at least five (5) years prior to application. Conviction of the following crimes shall disqualify an applicant, subject to the conditions stated in this section:

(A) Any felony; or

(B) Any misdemeanor involving:

(i) Shooting a firearm or other weapon;

(ii) Shoplifting;

(iii) Assault and battery or other act of violence against persons or property;

(iv) Crimes involving the sale, manufacture or distribution of controlled substances, controlled substance analogues, drugs or narcotics;

(v) Theft of property; or

(vi) Theft of services;

(5) Not be suffering from habitual drunkenness or narcotics addiction or dependence;

(6) Not have any disability that, in the opinion of the commissioner, prevents the applicant from performing the duties of a security guard/officer; and

(7) Be of good moral character.



§ 62-35-118 - Registration cards -- Training and examination of applicants.

(a) (1) Within fifteen (15) days of employment, an unarmed guard applicant shall complete general training and pass an examination and an armed guard applicant shall complete general training, pass an examination and complete the training in subsection (b) within sixty (60) days of employment.

(2) Both the armed and unarmed guard applicants shall complete at least four (4) hours of general training administered by a certified trainer and pass an examination, covering at least the following subjects:

(A) Orientation: one (1) hour;

(B) Legal powers and limitations of a security guard/officer: one (1) hour;

(C) Emergency procedures: one (1) hour; and

(D) General duties: one (1) hour.

(3) For applicants for private security officer/guard registration who will carry a club, stun gun, chemical spray, night stick or other less than lethal device, the commissioner shall require appropriate training specific to the device by a certified trainer who is certified to instruct for the specific device. It shall be the employers' responsibility to keep training records of their employees for each specific device. The security officer/guard shall also have in the person's possession a certification card issued by an instructor/trainer who is certified to instruct/train in the legal use of the specific device and shall exhibit the card upon demand by the commissioner, the commissioner's duly authorized agent or any full-time law enforcement officer.

(b) If applying for an armed security guard/officer registration card, before being issued a firearm, the applicant must also:

(1) Complete at least eight (8) additional classroom hours of firearms training administered by a certified trainer and pass an examination covering at least the following subjects:

(A) Legal limitations of the use of a firearm;

(B) Handling of a firearm; and

(C) Safety and maintenance; and

(2) Complete at least four (4) hours of marksmanship training administered by a certified trainer, and achieve a minimum of seventy percent (70%) on any silhouette target course approved by the commissioner.

(c) A certified trainer shall submit a statement to the commissioner certifying that an applicant has satisfactorily completed the required training within fifteen (15) days of training.

(d) (1) The requirements of subsection (a) do not apply to those applicants for registration as unarmed security guards/officers who have at least one (1) year of experience as a security guard/officer as of July 1, 1988, or who have had no less than four (4) hours of training equivalent to that required in subsection (a) in the year prior to filing the application.

(2) The requirements of subsection (b) do not apply to those applicants for registration as armed security guards/officers who have had no less than twelve (12) hours of training equivalent to that required in subsection (b) in the year prior to filing the application.

(3) The requirements of subsections (a) and (b) do not apply to an applicant for registration who is a sworn peace officer and certified by the police officer standards and training commission. The commissioner may issue a temporary registration card to the officer upon the commissioner's verification of the officer's certification.

(4) The requirements of subsection (a) do not apply to an applicant for registration who is a state or local correctional officer or jailer; provided, that the state officer has successfully completed the appropriate basic training required by § 41-1-116 and is current on all annual refresher courses required by § 41-1-116 and the local officer or jailer has successfully completed comparable basic training and annual in-service training courses. The commissioner may issue a temporary registration card to the officer upon the commissioner's verification that the officer meets the requirements of this subdivision (d)(4).



§ 62-35-119 - Registration cards -- Investigation of applicants -- Issuance or denial of cards.

(a) (1) Upon receipt of an application for a registration card, the commissioner:

(A) Shall conduct an investigation to determine whether the statements made in the application are true;

(B) Shall cause the applicant's fingerprints to be compared with fingerprints filed with the Tennessee bureau of investigation; and

(C) If the application is for an armed security guard/officer registration card, shall, or if the application is for an unarmed security guard/officer registration card may, submit the applicant's fingerprints and photograph to the federal bureau of investigation for a search of its files to determine whether the applicant has any recorded convictions.

(2) (A) The department of commerce and insurance has the authority to query the Tennessee bureau of investigation's Tennessee criminal history records system for the following information:

(i) Tennessee criminal history records;

(ii) Tennessee repository for apprehension of persons (TRAP); and

(iii) State of Tennessee orders of protection files (STOP).

(B) The records may be used in lieu of fingerprint background checks for the issuance of unarmed security guard/officer registrations or for the issuance of conditional armed security guard/officer registrations, if requested.

(b) Pending issuance, denial or renewal of a registration card by the commissioner, the applicant may work as an unarmed security guard/officer, if the applicant submits a completed application form, three (3) sets of classifiable fingerprints, three (3) sets of head-and-shoulder photographs taken within the last six (6) months and the application fee to the commissioner and the applicant keeps a copy of the completed application form on the applicant's person while on duty. The applicant may only work using the completed application form for seventy-five (75) business days from the date that the completed application form, three (3) sets of classifiable fingerprints, three (3) sets of head-and-shoulder photographs taken within the last six (6) months and the application fee are received by the commissioner, pending the issuance or denial of the registration card by the commissioner. A qualified applicant may receive a conditional armed registration card pending receipt of the federal bureau of investigation report. The commissioner shall notify the applicant by postcard that all elements required for the armed registration card have been satisfied, except for receipt of the federal bureau of investigation report. The applicant may use the postcard as a conditional armed registration card until the application is ultimately granted or denied. The postcard shall include an expiration date, which shall be established by the department. If no determination is made on the original application before the expiration of the conditional armed registration card, a second conditional armed registration card may be issued.

(c) (1) The commissioner shall issue to a qualified applicant a registration card for armed or unarmed security officer registration upon receipt of the appropriate payment of fees and a statement from a certified trainer that the training required by this chapter has been completed. The commissioner shall establish the appropriate amounts for the fees required by this subsection (c).

(2) The commissioner shall issue to a qualified applicant who is a sworn peace officer a registration card for armed or unarmed security officer registration upon receipt of the appropriate payment of fees and verification of the officer's police officer standards and training commission certification.



§ 62-35-120 - Registration cards -- Possession and exhibition -- Notice of arrest and conviction.

(a) The application or registration card shall be exhibited upon request of the commissioner, the commissioner's designee, a full-time law enforcement officer or an employer to verify that the security officer/guard is working pursuant to the requirements of this chapter.

(b) A security officer/guard shall provide written notice to the commissioner or the commissioner's designee and to the licensee or the proprietary security organization that employs the security officer/guard of any arrest and resulting conviction, except for minor traffic violations, within thirty (30) days of the arrest or conviction.



§ 62-35-121 - Registration cards -- Not transferable or assignable.

No registration card shall be transferable or assignable.



§ 62-35-122 - Registration cards -- Expiration -- Renewal.

(a) All registration cards or renewals of registration cards shall expire two (2) years from date of issuance.

(b) The commissioner shall establish the fees in reasonable amounts for the timely renewal of armed or unarmed registration cards.

(c) Registrations may be renewed up to three (3) months after their expiration by payment of the renewal fee plus a penalty established by the commissioner for each month or portion of a month that elapses before payment is tendered.

(d) Every armed security guard/officer shall as a prerequisite for the renewal of the person's registration card:

(1) Complete four (4) hours of refresher training administered by a certified trainer in the subjects listed in § 62-35-118(b)(1); and

(2) Requalify in the use of a firearm by achieving a minimum of seventy percent (70%) on any silhouette target course approved by the commissioner.



§ 62-35-123 - Notice to commissioner prior to acting as proprietary security organization.

(a) It is unlawful for any person to act as a proprietary security organization without first having notified the commissioner in writing. The notice shall include:

(1) The full name and business address of the proprietary security organization;

(2) The full name and the business and residence addresses of the qualifying manager; and

(3) Other information that the commissioner may reasonably require.

(b) Notwithstanding the requirements of subsection (a), a hospital that employs only unarmed security guards/officers may voluntarily elect to submit to the requirements for a proprietary security organization under this chapter and evidence the election by filing with the commissioner the notice required in subsection (a). The notice is revocable by the hospital at any time upon appropriate notice of revocation.



§ 62-35-124 - Registration cards -- Notice concerning eligibility to hold.

(a) A licensee or proprietary security organization shall immediately notify the commissioner upon receipt of any information relating to a registrant's continuing eligibility to hold a registration card under this chapter.

(b) A licensee or proprietary security organization shall provide written notice to the commissioner or the commissioner's designee of any arrest or conviction, or both, except for minor traffic violations, within thirty (30) days of being notified or learning of the arrest or conviction, or both, of:

(1) The licensee or its qualifying agent; or

(2) Any person employed as a security officer/guard by the licensee or the proprietary security organization.



§ 62-35-125 - Carrying of weapons by guards or officers.

An armed security officer/guard may carry only the types of firearms that the commissioner prescribes, by rules and regulations, in the performance of the person's duties. A security officer/guard may carry a firearm only if certified to carry the firearm. With proper certification, an unarmed or armed security officer/guard may carry any other type weapon, including, but not be limited to, clubs or batons, stun guns, the chemical spray known as mace or any other tool or weapon that the commissioner may prescribe.



§ 62-35-126 - Certified trainers -- Instructors.

(a) An individual is eligible to become a certified trainer only if the individual:

(1) Is at least twenty-one (21) years of age;

(2) Has at least one (1) year of supervisory experience satisfactory to the commissioner with a contract security company or proprietary security organization or with any federal, United States military, state, county or municipal law enforcement agency; and

(3) Is personally qualified to conduct the training required by this chapter.

(b) A certified trainer may, in the trainer's discretion, instruct personally or use a combination of personal instruction, audio or visual training aids.

(c) To assist in the implementation of the training program, the certified trainer may appoint as an instructor any individual who:

(1) Is at least twenty-one (21) years of age; and

(2) Has at least one (1) year of experience with any federal, United States military, state, county or municipal law enforcement agency or with a contract security company or proprietary security organization.

(d) A certified trainer may be an employee of a contract security company or proprietary security organization.

(e) The certified trainer shall certify to the successful completion of training required by this chapter and shall submit the certification to the commissioner prior to issuance of a registration card or renewal of the registration card, in the case of armed security guards/officers.

(f) All certifications shall expire the last day of the twenty-fourth month from issuance or renewal. The commissioner shall establish reasonable fees for the timely renewal of certifications.

(g) Certifications may be renewed up to three (3) months after their expiration by payment of the renewal fee, plus a penalty established by the commissioner for each month or portion of a month that elapses before payment is tendered.



§ 62-35-127 - Prohibited law enforcement representations on badges, insignias, vehicles or equipment.

While performing any function of a security guard and patrol service, no person shall:

(1) Wear or display any badge, insignia, shield, patch or pattern that:

(A) Indicates or tends to indicate that the person is a sworn peace officer;

(B) Contains or includes the word "police" or the equivalent of the word "police;" or

(C) Is similar in wording to any law enforcement agency in this state; or

(2) Have or utilize any vehicle or equipment that:

(A) Displays the words "police," "law enforcement officer," or the equivalent of those words; or

(B) Has any sign, shield, accessory or insignia that may indicate that the vehicle or equipment belongs to a public law enforcement agency.



§ 62-35-128 - Restrictions regarding military or police-style uniforms.

No security guard/officer shall wear any military or police-style uniform, except for rainwear or other foul-weather clothing, unless the uniform has:

(1) Affixed over the left breast pocket on the outermost garment and on any cap a badge or insignia distinct in design from that utilized by any law enforcement agency in this state, unless the licensed security officer is in plain clothes; and

(2) Affixed over the right breast pocket on the outermost garment a name plate or tape with the name of the security guard/officer on it, unless the licensed security officer is in plain clothes.



§ 62-35-129 - Administration and enforcement of chapter -- Rules and regulations.

(a) The commissioner shall be responsible for administering and enforcing this chapter.

(b) The commissioner may promulgate rules that are reasonably necessary to effectuate the purposes of this chapter. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) [Deleted by 2011 amendment.]

(d) The commissioner may seek relief at law or equity to restrain or enjoin any act or practice in violation of this chapter or of any rule promulgated under this chapter. Jurisdiction is conferred upon the chancery and circuit courts of this state to hear and determine such a suit. No bond shall be required for the prosecution of the suit or for the issuance of an injunction.

(e) The commissioner or the commissioner's designee may at all reasonable hours conduct inspections/investigations of contract security companies, proprietary security organizations and security officers/guards to ensure compliance with this chapter.



§ 62-35-130 - Disciplinary powers of commissioner -- Civil penalties.

(a) The commissioner may take disciplinary action against a licensee, registrant or applicant, deny an application for a license or registration or may suspend, revoke or refuse to issue or renew any certificate, certified trainer license, license or registration card under this chapter upon finding that the holder or applicant has:

(1) Violated this chapter or any rule promulgated under this chapter;

(2) Practiced fraud, deceit or misrepresentation;

(3) Knowingly and willfully made a material misstatement in connection with an application for a license or registration card;

(4) Been convicted by a court of competent jurisdiction of any felony or of a misdemeanor, if the commissioner finds that the conviction reflects unfavorably on the fitness for the license or registration card;

(5) Committed any act that would have been cause for refusal to issue the license or registration card had it existed and been known to the commissioner at the time of issuance;

(6) Engaged in dishonorable, unethical or unprofessional conduct of a character likely to deceive, defraud or harm the public;

(7) Willfully deceived or defrauded a member of the public being protected;

(8) Acted as a contract security company or proprietary security company without a currently valid license;

(9) Acted as an armed or unarmed security officer/guard on a registration card that has expired or without a valid registration card as this chapter requires;

(10) Violated any disciplinary order of the commissioner; or

(11) Failed or refused to cooperate with any inspection or investigation to determine compliance with this chapter or rules and regulations promulgated pursuant to this chapter.

(b) In addition to or in lieu of any other lawful disciplinary action under this section, the commissioner may assess a civil penalty of up to two thousand dollars ($2,000) for each statute or rule violation.

(c) The commissioner may assess a civil penalty of up to two thousand dollars ($2,000) per occurrence upon any person who operates without the proper license or other authorization required.

(d) A license or registration card shall be subject to expiration and renewal during any period in which the license or registration card is suspended.

(e) Whenever an armed or unarmed security guard/officer pleads guilty or is convicted of any offense enumerated in this chapter, the licensee must within thirty (30) days notify the commissioner of that conviction and provide the commissioner with certified copies of the conviction. The licensee's license shall automatically be revoked thirty (30) days after the licensee's conviction unless the licensee makes a written request to the commissioner for a hearing during the thirty-day period. Following any such hearing held pursuant to this section, the commissioner may impose upon that licensee any sanction or discipline permitted by this chapter.



§ 62-35-131 - Regulation by municipalities, counties or other political subdivisions.

(a) (1) No licensee or registrant shall be required to obtain any authorization, permit or license from or to pay any other fee or post a bond in any municipality, county or other political subdivision of this state to engage in any business or activity regulated under this chapter.

(2) Notwithstanding subdivision (a)(1), a municipality, county or other political subdivision of this state may impose:

(A) A bona fide business tax; and

(B) Regulations upon any person who furnishes street patrol services, including a requirement that the person register with a designated agency.

(b) When a security guard/officer is working in another jurisdiction other than the security guard/officer's primary county, the chief law enforcement officer of the county in which the security guard/officer is working shall be notified where the security guard/officer will be assigned and the length of the assignment. This shall be done in writing by the employer of the security guard/officer, unless other arrangements are made with the chief law enforcement officer of the county within five (5) days of the date of first service. The chief law enforcement officer and the officers/deputies shall recognize the state-issued security armed card as valid in their jurisdiction while any security guard/officer is traveling to or from a job site and while performing duties while at the job site, or while any representative of a security company, supervisor or officers are traveling to or from job sites or operating as a street patrol service.

(c) The chief law enforcement officer of a county may require an individual to present proof of compliance with this chapter.

(d) The chief law enforcement officer shall waive provisions relative to training for those individuals properly and duly registered and in possession of a valid armed registration card. If a valid objection exists, however, proof or information indicating training should not be waived shall be sent to the commissioner or the commissioner's designee within ten (10) days of the objection, along with a written explanation of the chief law enforcement officer's objection. A security guard/officer shall not work in any jurisdiction in which the chief law enforcement officer has a pending objection to the training qualifications of the security guard/officer.

(e) In any county having a metropolitan form of government, the chief of police shall be the chief law enforcement officer (CLEO). In counties not having a metropolitan form of government the sheriff shall be the CLEO.



§ 62-35-132 - Reciprocal agreements with officials of other states.

The commissioner may negotiate and enter into reciprocal agreements with appropriate officials in other states to permit licensed or registered contract security companies or security guards/officers who meet or exceed the qualifications established in this chapter to operate across state lines under mutually acceptable terms.



§ 62-35-133 - Copies of chapter and rules.

The commissioner shall provide a copy of this chapter and any rules promulgated under this chapter to:

(1) Each licensee and proprietary security organization every two (2) years, at no charge; and

(2) Any other person, upon request, for a reasonable fee that the commissioner may fix.



§ 62-35-134 - Unlawful employments, publications and activities.

(a) It is unlawful for any person knowingly to employ as a security guard/officer any individual who does not hold a valid registration card of the appropriate type, except as provided in § 62-35-119(c).

(b) It is unlawful for any contract security company knowingly to publish any advertisement, letterhead, circular, statement or phrase of any sort that suggests that the company is a government agency or instrumentality.

(c) It is unlawful for any security guard/officer knowingly to:

(1) Fail to return immediately on demand, or within twenty-four (24) hours of termination of employment, a firearm issued to the security officer by an employer;

(2) Fail to return immediately on demand, or within seven (7) days of termination of employment, any uniform, badge, device, insignia, credential, keys or other item of equipment issued to the security officer by an employer;

(3) Carry a firearm or facsimile of any firearm or item that may leave the impression that the security officer is armed with a firearm of any type in the performance of the security officer's duties if not the holder of a valid armed security guard/officer registration card;

(4) Carry a firearm or facsimile of any firearm or item that may leave the impression that the security officer is armed with a firearm of any type in performance of the security officer's duties if not authorized to carry the firearm;

(5) Make any statement that would reasonably cause another person to believe that the security guard/officer functions as a sworn peace officer or other government official; or

(6) Divulge to anyone other than the security officer's employer or to persons that the security officer's employer may direct or as may be required by law any information acquired during the security officer's employment that may compromise the security of any premises to which the security officer has been assigned by the employer.



§ 62-35-135 - Administrative procedures regarding contested cases.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this chapter.



§ 62-35-136 - Penalty for violations.

Except as otherwise provided in this chapter or in any rule or regulation promulgated pursuant to this chapter, a violation of this chapter or any rule promulgated under this chapter is a Class A misdemeanor.



§ 62-35-137 - Locksmith and private security regulatory fund.

(a) Notwithstanding any other law to the contrary, all moneys collected pursuant to this chapter shall be deposited in the state treasury in a separate fund to be known as the "locksmith and private security regulatory fund."

(b) Disbursements from the fund shall be made solely for the purpose of defraying expenses incurred in the implementation and enforcement of the Locksmith Licensing Act of 2006, compiled in chapter 11 of this title, and this chapter.

(c) No such expenses shall be payable from the general fund of the state.

(d) Any part of the locksmith and private security regulatory fund remaining at the end of a fiscal year shall not revert to the general fund, but shall be carried forward to defray future expenses until all the funds are expended in accordance with the Locksmith Licensing Act of 2006 and this chapter.



§ 62-35-138 - Preemption of local regulations.

No city, county or urban county government shall occupy any part of the field of regulation of private protective services unless expressly provided for in this chapter.



§ 62-35-139 - Limitation on exemption from licensing requirements.

No person who is exempt from the licensing requirements of this chapter pursuant to § 62-35-103(13) shall perform any private protective services duties at a shopping center complex or other business facility that has two (2) or more contiguous businesses. A person performing private protective services pursuant to § 62-35-103(13) shall perform the services solely upon the premises of the business of the person's employer.



§ 62-35-140 - Continuing education requirements.

Every certified trainer must complete twelve (12) hours of continuing education approved by the commissioner every two (2) years as a prerequisite for renewal. Proof of the continuing education must be submitted to the commissioner in conjunction with the application for renewal.



§ 62-35-141 - Notification and uniform requirements for peace officers providing security outside of primary jurisdiction.

(a) (1) Notwithstanding any provision of this chapter to the contrary, if a full-time sworn peace officer is working to provide uniformed security, direct traffic, exercise crowd control or perform any other such duty in a jurisdiction other than the officer's primary jurisdiction, then the chief law enforcement officer of the jurisdiction in which the full-time sworn peace officer is working shall be notified of the location of the officer's assignment as well as the length of the assignment. For work performed in unincorporated areas of a county or within the limits of a municipality that does not maintain a police department, the chief law enforcement officer of the jurisdiction is the county sheriff. For work performed within the limits of a municipality that maintains a police department, the chief law enforcement officer of the jurisdiction is the municipal police chief.

(2) Notice shall be provided in writing by the employer of the full-time sworn peace officer within five (5) days prior to the date of first service, unless other arrangements are made with the chief law enforcement officer of the jurisdiction.

(b) (1) While a full-time sworn peace officer certified pursuant to § 38-8-107 is employed in a jurisdiction other than the full-time sworn peace officer's primary jurisdiction, the officer's clothing shall bear insignia and markings clearly designating that the peace officer is a private duty law enforcement officer. The Tennessee peace officer standards and training commission, created by title 38, chapter 8, part 1, shall establish design criteria for the insignia and markings.

(2) Notwithstanding subdivision (b)(1), a full-time sworn peace officer certified pursuant to § 38-8-107, while employed in a jurisdiction other than the officer's primary jurisdiction, may wear the primary jurisdiction's uniform, if the jurisdiction has authorized its officers to do so. The jurisdiction may establish reasonable regulations for the wearing of its uniforms during the employment.

(c) This section shall only apply to sworn peace officers engaged in employment outside their primary jurisdiction and within a county having a:

(1) Metropolitan form of government and a population greater than one hundred thousand (100,000), according to the 2000 federal census or any subsequent federal census; or

(2) Population of no less than one hundred eighty-two thousand (182,000) nor greater than one hundred eight-three thousand (183,000), according to the 2000 federal census or any subsequent federal census.



§ 62-35-142 - Private protective services in a restaurant licensed to sell alcohol.

(a) (1) Each licensee shall submit to the local law enforcement agency of any jurisdiction in which the licensee provides services for a restaurant, as defined in § 57-4-102, licensed to serve alcoholic beverages, wine or beer for consumption on the premises, a form promulgated by the commissioner notifying the local law enforcement agency that the licensee provides services within the agency's jurisdiction. The form shall include the name, license number and armed or unarmed status of each security officer/guard providing services for compensation to the licensee and the name and location of the licensee's clients within the agency's jurisdiction.

(2) Any licensee providing services for a restaurant, as defined in § 57-4-102, licensed to serve alcoholic beverages, wine or beer for consumption on the premises on January 1, 2010, shall submit the form required by this section to any applicable agency within fifteen (15) days of January 1, 2010. Otherwise, the licensee shall submit the form within fifteen (15) days of the date the licensee commences offering services in an agency's jurisdiction. The licensee shall ensure that the information submitted to the local law enforcement agency is kept current and shall notify the local law enforcement agency in writing of the substance of any change within fifteen (15) days of the date of the event necessitating the change.

(b) Any local law enforcement agency that has knowledge of a violation of this section or this chapter shall notify the commissioner. The commissioner shall communicate in writing to the local law enforcement agency any action taken in response to the notification.

(c) For purposes of this section, "local law enforcement agency" means:

(1) Within the territory of a municipality, the municipal police department;

(2) Within the territory of a county having a metropolitan form of government, the metropolitan police department; or

(3) Within the unincorporated territory of a county, the sheriff's office.

(d) The commissioner of commerce and insurance is authorized to promulgate rules to effectuate the purposes of this section. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Chapter 36 - Geologist Licensure Act of 2007

§ 62-36-101 - Short title.

This chapter shall be known and may be cited as the "Geologist Licensure Act of 2007."



§ 62-36-102 - Legislative findings -- Purpose.

(a) The general assembly finds that the competent and proper application of geologic principles by geologists is vital to the lives, property, economy, security and environment of the people of this state. In order to safeguard life, health and property and to promote the public welfare, the practice of geology in this state is declared to be subject to regulation in the public interest. Furthermore, the practice of geology is declared a learned profession to be practiced and regulated as such, and its practitioners in this state shall be held accountable to the state and members of the public by high professional standards in keeping with the ethics and practices of other learned professions in this state.

(b) The purpose of this chapter is to introduce additional qualifying criteria in a professional field at present only partially regulated, thereby benefiting the safety, health and property of the people of this state and promoting the public welfare. The fields of geology expected to benefit are those related to the environment, mineral and fuels exploration and development, geologic hazards, basic geologic research and other geologic matters of concern to the people of this state.



§ 62-36-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of commerce and insurance or the commissioner's designee;

(2) "Department" means the department of commerce and insurance;

(3) "Geologist" means a person qualified by education and practical experience to engage in the practice of geology;

(4) "Geologist in training" means a person who has met the educational requirements of § 62-36-109, but is not qualified to be licensed as a professional geologist;

(5) "Geology" means the science concerning the earth and its history, including:

(A) The investigation, prediction of existence and location of:

(i) Minerals;

(ii) Rocks;

(iii) Liquids, including groundwater; and

(iv) Gases;

(B) The natural processes that cause developments and changes in the earth; and

(C) The applied science that uses knowledge of the earth and its constituent rocks, minerals, liquids, gases and other materials for the benefit of mankind;

(6) "Licensed professional geologist" means a person who is licensed as a geologist under this chapter;

(7) "Practice of geology" means providing geological services, except as specifically exempted by this chapter. Geological services include consultation, investigation, including the collection, removal and analysis of samples of minerals, rocks, fluids, gases and paleontological specimens, survey, evaluation, planning, mapping, inspection of work in the field of geology and the responsible supervision of work in the field of geology. The practice of geology means the practice of any branch of the profession of geology;

(8) "Responsible charge of work" means accountable, independent control and direction by the use of initiative, skill and independent judgment of geological work or supervision of geological work; and

(9) "Subordinate" means any person who assists a licensed professional geologist in the practice of geology without assuming the responsible charge of work.



§ 62-36-104 - Prohibited activities.

No person shall:

(1) Prepare any geologic plans, reports or documents other than a licensed professional geologist or a subordinate under the geologist's direction;

(2) Practice geology in this state unless the person is licensed under this chapter. A certificate of licensure is not transferable;

(3) Offer to practice geology in this state unless the person is licensed under this chapter. To offer to practice geology in this state includes the making of a verbal claim, displaying a sign or other advertisement, using letterhead, printing cards or using in connection with a person's name any title or description stating or implying that the person is a licensed professional geologist;

(4) Seal or stamp any plans, plats, reports or other documents with the seal or stamp of a licensed professional geologist, or use in any manner the title licensed professional geologist or the title of any licensed certified specialty geologist unless licensed or licensed and certified under this chapter;

(5) Affix the person's signature, seal or stamp to any geologic plans, plats, reports or other documents after that person's licensure has expired or has been suspended or revoked, unless the person's licensure has been renewed or reissued;

(6) Give any false or forged evidence of any kind to the department when seeking to obtain the person's certificate of licensure;

(7) Falsely impersonate any other licensee of like or different name; or

(8) Attempt to use an expired or revoked certificate of licensure or continue to practice geology at any time during a period during which the department has suspended or revoked the person's certificate of licensure.



§ 62-36-105 - Contracting for services only with licensed geologists.

This state and any county, municipality, agency, board, district, commission, authority or other political subdivision of the state shall only contract for geological services with persons licensed under this chapter or with a firm employing a licensed professional geologist who is in responsible charge of providing the services, except as otherwise provided by this chapter.



§ 62-36-106 - Exemptions.

Any person, except a person exempted by this chapter, who practices or offers to practice geology in this state, including a person employed by the state or its political subdivisions, is subject to this chapter. The following are exempt:

(1) Any person engaged solely in teaching the science of geology or engaged solely in nonpublic geologic research in this state; however, a teacher or researcher shall be certified as a licensed professional geologist if the teacher or researcher wishes to perform any geologic work or services for which licensure as a geologist is required by this chapter;

(2) An employee or subordinate of a licensed professional geologist, as long as the employee or subordinate acts solely in that capacity. This exemption shall not permit any such employee or subordinate to practice geology independently or use the term licensed professional geologist; and

(3) Any person who is employed either by the state or by a person, firm or corporation not engaged in the practice of geology, if the person provides geologic services to the employer only and not to the general public.



§ 62-36-107 - Sole proprietorships, partnerships and corporations -- Construction of chapter with other related professions.

(a) A sole proprietorship, partnership or corporation that provides geological services as its primary activity may engage in the practice of geology; provided, that at least one (1) principal or officer is in responsible charge of the activity and is a licensed professional geologist. A sole proprietorship, partnership or corporation whose primary activity is other than the practice of geology may offer geological services; provided, that a licensed professional geologist is in responsible charge of the activity. The exemptions of § 62-36-106 shall apply to sole proprietorships, partnerships, and corporations.

(b) This chapter shall not be construed to prevent or to affect:

(1) The practice of any profession or trade related to geology for which a license or registration is required under any other law of this state; provided, that the work is permitted under the applicable licensing or registration law;

(2) The right of licensed professional engineers to lawfully practice foundation engineering, geotechnical engineering, soils mechanics or other professional engineering as provided by chapter 2 of this title; or

(3) Registered architects lawfully practicing architecture as provided by chapter 2 of this title.



§ 62-36-108 - Application for licensure -- Fee -- Transcript.

An application for licensure as a geologist shall indicate the applicant's education and provide a detailed summary of geologic work. The application shall be accompanied by an application fee fixed by the department and shall include a certified transcript.



§ 62-36-109 - Minimum qualifications.

(a) To be eligible for a certificate of licensure, an applicant shall meet each of the following minimum qualifications:

(1) Be a graduate of an accredited college or university. The applicant shall have successfully completed a minimum of thirty (30) semester or forty-five (45) quarter hours of course work in geology, geophysics, geochemistry, engineering geology or their subdivisions. The department may waive the academic requirements for a person who is a geologist; provided, that application for licensure is made no later than January 1, 2009, and the applicant can provide evidence to satisfy the department that the applicant is competent to practice geology;

(2) Have at least five (5) years of geological education and professional experience. Any combination of the following kinds of education and experience qualify toward accumulating the required five (5) years:

(A) Each year of graduate study shall count as one (1) year of experience; provided, that credit for graduate study or graduate courses, individually or in any combination of graduate study and courses, shall in no case exceed a total of two (2) years toward meeting the five-year requirement of this subdivision (a)(2);

(B) Each year of teaching or geological research by persons teaching upper-level geology courses at the college or university levels; provided, that the teaching or research can be demonstrated to be of a sufficiently responsible nature to be equivalent to a year of professional experience; and

(C) The geologic ability of an applicant shall be demonstrated by the applicant performing professional geologic work in a responsible position as determined by the department. The adequacy of the required supervision and experience shall be determined by the department in accordance with rules promulgated by the department; and

(3) Has successfully passed any examination or examinations developed or determined by the department to assess adequately the knowledge and skills that are common to the competent practice of geology as a profession. The department shall waive the examination requirement for licensure as a geologist for an applicant who makes written application to the department no later than January 1, 2009, and who otherwise meets the requirements of this subsection (a).

(b) (1) Any person who holds an active certificate as a registered geologist or licensed professional geologist under the Geologists Registration Act of 1988, formerly compiled in this chapter, prior to January 1, 2008, shall be deemed to have met the requirements of subdivisions (a)(1)-(3). The person shall be issued a certificate of licensure when renewal is due under the established renewal cycle upon applying for and meeting all requirements for renewal. The department shall assign the registration number of the registration certificate as the certificate of licensure number.

(2) Any person holding an active certificate as a registered geologist or licensed professional geologist prior to January 1, 2008, who does not renew the certificate when renewal is due shall be required to apply for licensure under this chapter and meet all requirements of subsection (a), except that a reasonable period of time shall be accorded by the department for late renewals.



§ 62-36-110 - Licensure or registration in foreign jurisdiction.

A person holding a license or registered to practice geology issued by proper authority of a state, territory or possession of the United States, the District of Columbia or any foreign country, on the basis of comparable licensing or registration requirements and who, in the opinion of the department otherwise meets the requirements of this chapter, based on verified evidence, may, upon approval of an application for licensure, be licensed without further examination; provided, that the state, agency or country issuing the license or certificate of registration has entered into a reciprocity agreement with the department, is part of a general reciprocity agreement among all applicable states or has established some other form of mutual recognition of licensure or comity with the department.



§ 62-36-111 - Certificate of licensure.

(a) The department shall issue a certificate of licensure, upon payment of a fee prescribed by the department, to any applicant who complies with the requirements of this chapter. Certificates of licensure shall state the full name of the licensee, bear a certificate of licensure number and be signed by the commissioner or the commissioner's designee under the seal of the department.

(b) A certificate of licensure shall be valid for a period of two (2) years. A fee prescribed by the department shall be imposed for each late certificate of licensure renewal.

(c) A new certificate of licensure may be issued to replace any certificate of licensure lost, destroyed or mutilated, subject to the rules of the department and payment of a fee prescribed by the department.

(d) Upon a written request accompanied by a fee prescribed by the department for change in status, a licensee shall be placed on retired or inactive status. No retired or inactive licensee shall engage in any geologic work or services for which licensure as a geologist is required by this chapter. The department shall prescribe rules outlining the procedure for placing a licensee on retired or inactive status and subsequent reinstatement to active status.



§ 62-36-112 - Licensee's seal.

A licensed professional geologist, upon issuance of a certificate of licensure, shall obtain a seal of the design authorized by the department, bearing the licensee's name and the legend "licensed professional geologist" and identifying the state of Tennessee. All drawings, reports or other geologic papers or documents involving geologic work, as defined in this chapter, that have been prepared or approved by a licensed geologist or a subordinate employee under the geologist's direction for the use of or for delivery to any person or for public record within this state, shall be signed by the licensee and impressed with the licensee's seal. These acts shall indicate a licensee's responsibility for the drawings, reports or other geologic papers or documents.



§ 62-36-113 - Advisory committee for geology.

(a) The commissioner may establish an advisory committee for geology composed of seven (7) members.

(b) In making appointments to the committee, the commissioner shall strive to ensure that the committee includes at least one (1) female, at least one (1) member of a racial minority and at least one (1) person who is at least sixty (60) years of age. The commissioner may also strive to ensure that the geologist members are from each of the following professional groupings: environmental, mineral and fuel exploration and development, geologic hazards and geologic research.

(c) The committee shall be administratively attached to the department's division of regulatory boards.

(d) Committee members shall receive no compensation but shall be reimbursed for actual travel and other expenses incurred in attending each meeting and in performing any other duties provided for in this chapter. All reimbursement for expenses shall be in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(e) The committee shall assist the commissioner with the promulgation of rules for the implementation of the requirements of this chapter.



§ 62-36-114 - Powers and duties of department.

In addition to other powers and duties specified in this chapter, the department shall:

(1) Promulgate rules and regulations necessary to carry out this chapter in compliance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(2) Design and adopt an official seal for licensed professional geologists;

(3) Set the amount of all fees required by this chapter;

(4) Identify and approve continuing education programs for persons regulated by the department under this chapter. The department may prescribe regulations requiring continuing education as a prerequisite for renewal of certificates of licensure;

(5) Receive, administer and account for all moneys derived under this chapter and transfer these funds to the state treasurer, who shall keep the moneys in a fund to be known as the "geologist and soil scientist regulatory fund". The fund shall be used to defray expenses incurred in the administration of the Soil Scientist Licensure Act of 2009, compiled in chapter 18, part 2 of this title, and this chapter;

(6) Prepare, administer and grade examinations required by this chapter. The department shall have the authority to adopt or recognize, in part or in whole, examinations prepared, administered or graded by other organizations, on a regional or national basis, that the department determines are appropriate to measure the qualifications of an applicant for licensure as a geologist; provided, that the examination questions and correct answers, and any individual applicant's completed examination, are available to the department, and that the department retains the authority to determine a passing grade for purposes of licensure in this state; and

(7) Have other powers and duties that are necessary to effectuate this chapter.



§ 62-36-115 - Public records of proceedings -- Registration of applicants.

(a) The department shall keep a public record of its proceedings and a register of all applicants for licensure.

(b) All official records of the department or affidavits by the commissioner as to the contents of the records shall be prima facie evidence of all matters required to be kept in the records.

(c) Except as otherwise provided by this section, the following shall be treated as confidential and may not be disclosed except by order of a court of competent jurisdiction or by permission of the applicant:

(1) Applications and other personal information submitted by applicants, except to the applicant, the department, its staff or the advisory committee; and

(2) Information submitted by a reference concerning an applicant, except to the department, its staff or the advisory committee.



§ 62-36-116 - Roster of licensees.

The department shall publish a roster semiannually showing the names and places of business of all geologists licensed in this state. Copies of this roster shall be placed on file with the secretary of state and the offices of the Tennessee division of geology and furnished to any licensee upon request free of charge or to the public upon request and payment of a fee, not to exceed cost, to be established by the department.



§ 62-36-117 - Code of professional conduct.

The department shall promulgate a code of professional conduct that shall be made known in writing to every licensee and applicant for licensure under this chapter. The department may revise and amend this code of ethics from time to time and shall immediately notify each licensee in writing of any revision or amendments.



§ 62-36-118 - Complaints against licensees.

Any person may file a complaint with the commissioner against a licensee alleging fraud, deceit, gross neglect, incompetence or misconduct. Complaints shall be made in writing.



§ 62-36-119 - Suspension, revocation or refusal to renew license -- Hearings -- Administrative and judicial review -- Injunctions -- Governmental immunity.

(a) The department shall have the power to suspend, revoke or refuse to renew the certificate of licensure of any licensee who:

(1) Is found to have been convicted of:

(A) Any fraud or deceit in obtaining a certificate of licensure;

(B) Any felony or any crime involving moral turpitude; or

(C) Any unlawful act as set forth in this chapter; or

(2) Is found guilty of fraud, deceit, gross neglect, incompetence or misconduct in the practice of geology as a licensed professional geologist.

(b) Any action by the department to suspend, revoke or refuse to renew a certificate of licensure shall be taken after a hearing held in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) Any administrative or judicial review of such action shall likewise be in accordance with the procedures set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) The department may seek relief at law or equity to restrain or enjoin any act or practice in violation of this chapter or of any rule promulgated to effectuate the purposes of this chapter. Jurisdiction is conferred upon the chancery and circuit courts of this state to hear and determine such a suit. No bond shall be required for the prosecution of the suit or for the issuance of an injunction.

(e) Members of the department are officers of the state in carrying out the duties imposed by this chapter and as such have the full measure of governmental immunity provided by law.



§ 62-36-120 - Reissue of revoked license.

The department may reissue a certificate of licensure to any person whose certificate of licensure has been revoked upon written application to the department by the applicant, showing good cause to justify reissuance.



§ 62-36-121 - Legal counsel.

Legal counsel shall be provided by the division of regulatory boards.



§ 62-36-122 - Violations -- Penalties.

(a) A violation of this chapter is a Class B misdemeanor.

(b) In addition to or in lieu of any other lawful disciplinary action under this chapter, the commissioner may assess a civil penalty not exceeding one thousand dollars ($1,000) per violation. All penalties owed under this chapter shall be paid to the department for deposit into the treasury of the state and shall accrue to the state and may be recovered in a civil action in the name of the state in any court of record in the county where the violation is alleged to have occurred.

(c) Any civil penalty shall be assessed in the following manner:

(1) A notice of the assessment shall be sent to the person receiving it by certified mail, return receipt requested;

(2) Any person against whom an assessment has been issued may petition the commissioner for a review of the assessment;

(3) The petition for review shall be in writing and shall be filed no later than thirty (30) days after the notice of assessment is received;

(4) If a petition for review of the assessment is not filed within thirty (30) days after the date the notice is received, then the violator shall be deemed to have consented to the assessment and it shall become final; and

(5) If a petition for review of the assessment is filed as provided by this section, then the proceedings on the appeal shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, with respect to the conduct of contested cases.






Chapter 37 - Home Improvement Contractors [Repealed]



Chapter 38 - Tattoos and Body Piercing

Part 1 - General Provisions [Repealed]



Part 2 - General Provisions

§ 62-38-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Antibacterial solution" means any solution used to retard the growth of bacteria approved for application to human skin and includes all products so labeled;

(2) "Client" means any person desiring to receive a tattoo;

(3) "Commissioner" means the commissioner of health;

(4) "Department" means the department of health;

(5) "Disinfectant" means a solution intended to destroy or inactivate specific viruses, bacteria or fungi on inanimate surfaces;

(6) "Germicidal solution" means any solution that destroys germs and is so labeled;

(7) "License" means the issuance of a license to perform tattooing to any individual, partnership, firm or corporation;

(8) "Permit" means the issuance of a permit to a tattoo studio or establishment;

(9) "Registration" means license or permit, as applicable;

(10) "Sanitary" means clean and free of agents of infection;

(11) "Single use" means an item is used one (1) time on one (1) client and then is properly disposed of by appropriate measures;

(12) "Sterilization" means holding in an autoclave for fifteen (15) minutes, at fifteen pounds (15 lbs.) pressure and at a temperature of two hundred fifty degrees fahrenheit (250 degreesF) or one hundred twenty-one degrees celsius (121 degreesC);

(13) "Tattoo" means any method of placing designs, letters, figures, symbols, cosmetics or any other marks under the skin of a person with ink or color by the aid of needles or instruments;

(14) "Tattoo artist" means any person, regardless of age, who engages in the practice/service of tattooing regardless of the type of tattoo or area to be tattooed;

(15) "Tattoo artist registration" means the issuance of a state license authorizing the person named therein to engage in the practice/service of tattooing in this state after fulfilling the requirements in this part;

(16) "Tattoo operator" means any person who controls, operates, conducts or manages any tattoo studio, whether actually engaging in tattooing or not;

(17) "Tattoo studio" means any room or space where tattooing is practiced or where the service of tattooing is conducted;

(18) "Tattoo studio certificate" means the issuance of a written permit, issued by the local county health department, to a tattoo studio stating that the studio, after inspection, was found to be in compliance with this part; and

(19) "Universal precautions" means that all blood and body fluids are treated as to contain all bloodborne pathogens and taking proper precautions to prevent the spread of any bloodborne pathogens.



§ 62-38-202 - Registration, certification, and inspections for studios -- Permit fee schedule -- Violations and penalties.

(a) No person shall operate a tattoo studio unless the person is registered with the state as an operator or as an artist and the studio has been issued a studio certificate by the local health department. No studio certificate shall be issued or renewed unless the studio has been inspected and found to be in compliance by the local health department.

(b) A studio certificate shall expire on December 31 of each year.

(c) The local health department shall inspect each tattoo studio a minimum of four (4) times each year to ensure compliance with this part.

(d) Tattoo studio violations shall be classified into two (2) categories: critical and minor. Tattoo studios found to have critical violations shall be subject to a one hundred dollar ($100) civil penalty and, if deemed necessary, the immediate shutdown of the tattoo studio. Reinspection for a critical violation shall be within seven (7) days, at which time the tattoo studio may be reopened if the studio is found to be in compliance. If a second critical violation is committed within the period of one (1) year, calendar or otherwise, the tattoo studio shall be subject to a civil penalty of up to five hundred dollars ($500) and the tattoo studio's certificate may be revoked.

(e) Minor violations means all other violations of this part. Tattoo studios with minor violations shall be subject to a twenty-five dollar ($25.00) civil penalty and shall have fourteen (14) days to address and correct the violations. Reinspection for a minor violation shall be at the discretion of the local health department.

(f) A violation may be reviewed by the local health department upon written request of the person or studio committing the violation. A request for review by the local health department shall be made in writing within ten (10) days of receipt of notification of the violation. The local health department should respond to this review within fourteen (14) days.

(g) Critical violations shall include the following:

(1) Autoclave is not in good working order;

(2) Tubes and needles are not sterilized in an approved manner;

(3) Work room is not equipped as required or is not stocked;

(4) Prohibited reuse of single use articles;

(5) Sterile instruments are not handled properly;

(6) Reusable instruments are not handled properly;

(7) Employees with infectious lesions on hands not restricted from tattooing;

(8) Employees not practicing proper cleanliness and good hygiene practices;

(9) Water supply not approved, hot and cold running water under pressure not available;

(10) Approved sewage and liquid waste disposal not available;

(11) Cross connection allowing back-siphonage present in plumbing system;

(12) Toilet and hand washing facilities not available for employees;

(13) Insect and rodent evidence, harborage or outer opening present; or

(14) Toxic items not properly stored, labeled or used.

(h) In all instances of violations, the local health department shall give written notice to the tattoo operator specifying the violations and measures that are necessary to correct the violations. A copy of this notice/inspection sheet shall be signed by the studio and retained by the local health department. Payment of all registrations, fees or fines shall be payable to the local health department having jurisdiction for administrative costs.

(i) A tattoo studio shall pay a permit fee of $280.

(j) If the permit fee is delinquent for more than thirty (30) calendar days, a penalty of one half (1/2) the permit fee shall be added to the fee. If a check is returned for any reason, a penalty of one half (1/2) the permit fee shall be added to the fee. The permit fee plus any penalty must be paid before the permit is issued.

(k) A percentage of permit fees, fines and penalties collected within a contract county pursuant to § 62-38-202 shall be conveyed by contract to the respective county health department to assist the county health department in implementing the program in the local jurisdiction. This amount shall be calculated based upon fees collected in the contract county during the state's fiscal year multiplied by ninety-five percent (95%).



§ 62-38-203 - Inspections -- Work areas -- Premises and equipment.

(a) Before a permit to operate a tattoo establishment is granted, the local health department or its duly authorized agent shall inspect the premises in which the business is to be conducted. If the condition of the premises or its equipment does not conform to the requirements of this part, the local health department shall refuse to issue a permit. If the tattoo establishment conforms to the requirements of this part, the local health department or its duly authorized agent shall issue the permit requested.

(b) Each studio where tattoos are administered shall provide a work area separate from any observers present. No smoking or eating shall take place in the tattoo work area. Clients shall be tattooed only while in the tattoo work area.

(c) Adequate restroom facilities for clients and operators shall be provided within each studio.

(d) A sink with hot and cold running water for handwashing and sterilization, other than a bathroom sink, shall be provided. Sinks shall be equipped with an antibacterial solution and single use towels.

(e) All waste products shall be disposed of in accordance with universal precaution guidelines. All needles or other sharp instruments shall be segregated from other wastes and placed in an approved sharps container.

(f) All furniture and fixtures necessary to the practice of tattooing shall be provided and constructed to ensure adequate cleaning and sanitation. Adequate lighting and ventilation shall be provided in the tattoo studio. Equipment necessary to provide for proper aseptic techniques and sterilization shall be provided, including an autoclave in good repair. Floors, ceilings, walls and restrooms shall be maintained in a sanitary condition. The studio and equipment shall be maintained in good repair and the premises shall be kept clean, neat and free of litter and rubbish.



§ 62-38-204 - Tattoo artist and operator registration, licensing and permits -- Temporary and apprentice artists.

(a) No person shall engage in the practice of tattooing or act as a tattoo artist unless the person has registered as a tattoo artist with the department of health. A statewide tattoo artist license shall be issued and is transferable within this state to any studio holding a current studio certificate issued by a local health department. The department of health may, at its option, direct the local health department to act in its behalf in the application, examination and collection of funds concerning tattoo artist registration.

(b) No holder of a studio permit issued under this part shall allow a tattoo artist to engage in tattooing unless the tattoo artist:

(1) Has attained eighteen (18) years of age;

(2) Currently holds a tattoo artist license; and

(3) Either has a fourteen-day temporary permit or has an apprentice artist license.

(c) Any person desiring to engage in the practice of tattooing shall submit an application to the department of health or its designee. There shall be three (3) types of tattoo artist licenses: tattoo artist, apprentice artist and temporary artist. All tattoo artist and apprentice artist registrations shall expire on December 31 of each year. A tattoo artist, apprentice artist and temporary artist shall pay an annual fee of $140.

(d) All tattooing shall be under the auspices of a tattoo studio holding a current studio certificate issued by the local health department.

(e) Each tattoo operator or tattoo artist shall, before receiving a permit to operate a tattoo establishment or to apply a tattoo, undergo a training program to include:

(1) The alliance of professional tattooist course in sterilization;

(2) A local or state health department program;

(3) A course approved by the local health department in methods and techniques for the proper sterilization of instruments and materials used in tattooing; or

(4) Present acceptable evidence of having satisfactorily completed a course of instruction in sterilization techniques and methods from a college/medical sterilization course.

(f) The tattoo operator or tattoo artist, or both, shall be required to take and pass an examination concerning this part before a tattoo artist permit shall be issued. The examination shall be a written examination prescribed by the local health department. After passing the examination and complying with the other provisions of this part, a license shall be issued.

(g) In order to receive a tattoo artist license, the tattooist shall be trained in the profession of tattooing to include sterilization methods in a certified shop for at least one (1) year, under a currently licensed tattoo artist who has been certified and operating in compliance with applicable laws in this state for no less than three (3) years. Out of state tattoo artists must be able to show proof of at least two (2) years' experience as a professional tattoo artist in another state. Business licenses, tax records, etc. may be used to show proof of prior work. Artists currently in business in Tennessee on October 1, 1996, shall be exempt from this subsection (g).

(h) An apprentice artist license shall be issued if an artist is unable to comply with any of the provisions of this part. An artist shall remain an apprentice artist until all qualifications or provisions of this part have been met.

(i) A tattoo operator shall, unless registered as a tattoo artist, register with the department of health and shall comply with all provisions of this part, except for subsection (g). A tattoo operator shall pay an annual fee of $140.

(j) All fees shall be paid to the commissioner. If any fee is delinquent for more than thirty (30) calendar days, a penalty of one half (1/2) the fee shall be added to the fee. If a check is returned for any reason, a penalty of one half (1/2) the fee shall be added to the fee. The permit fee plus any penalty must be paid before the permit is issued.

(k) An applicant whose license has expired for more than one (1) year must reapply for licensure pursuant to subsection (g).



§ 62-38-205 - Temporary locations.

(a) A registered tattoo business may set up at temporary locations other than a tattoo studio, e.g., tattoo conventions, with the written approval of the local health department, for a period not to exceed ten (10) days; provided, that each artist not previously registered with the department of health shall register and pay a fee of fifty dollars ($50.00) to the department.

(b) Temporary facilities, e.g., tattoo conventions, shall be held to the same sanitary standards as those required of tattoo studios. Temporary facility permits shall be issued by the local health department, to include:

(1) An area where tattooing can be performed in a limited access location;

(2) Adequate sterilization equipment supplied;

(3) Waste receptacles and sharps containers supplied;

(4) Individual containers of water for each client in single use rinse cups; and

(5) Disinfectant sprays at each tattoo artist's work area.

(c) A temporary tattoo artist registration may be issued for no more than fourteen (14) days. The holder of the studio certificate shall also sign for the temporary license from the department of health and all tattooing shall be under the auspices of the studio certificate holder and in compliance with this part. Artists may apply tattoos if a copy of the state application and a receipt for the fifty dollar ($50.00) fee is on display at the studio. The sterilization course, written examination and work experience shall be waived for the temporary permit. A temporary license is not transferable nor may it be renewed.



§ 62-38-206 - Posting studio certificate permit and copy of statutes.

(a) It is the duty of the owner or operator of a tattoo establishment to post the current studio certificate permit in a conspicuous place where it may be readily observed by the public.

(b) It is the duty of the owner or operator of a tattoo establishment to post a copy of the statutes contained in this part in a conspicuous place where it may be readily observed by the public.



§ 62-38-207 - Records -- Signed acknowledgement by parent or guardian of minor -- Attestations -- Instructions.

(a) (1) A record showing the date of a client's visit, the client's name, with the client's signature, address and date of birth, design of the tattoo, its location on the client's body and the name of the tattoo artist who performed the service shall be maintained by tattoo studios for two (2) years.

(2) If tattooing services are provided to a minor pursuant to § 62-38-211, the tattoo artist performing such services shall obtain a signed acknowledgement from the minor's parent or guardian that such parent or guardian has reviewed the statutes contained in this part, and the tattoo studio where such services are performed shall send a copy of both the signed acknowledgement and the record made pursuant to subdivision (a)(1) to the department. The department shall maintain any copy of a record and accompanying signed acknowledgement that it receives pursuant to this subdivision (a)(2) until two (2) years following the eighteenth birthday of the minor who is the subject of the record.

(b) Records shall be entered in ink and shall be made available to the local health department upon request, at a reasonable time, for examination.

(c) Clients receiving a tattoo shall attest to the fact that they are not under the infuence of drugs or alcohol.

(d) Printed instructions on the care of skin shall be given to each client after tattooing and a copy of the instructions shall be posted in a conspicuous place in the tattoo studio.



§ 62-38-208 - Violation for operating without a permit or with a revoked or suspended permit.

(a) Any person who does not obtain a permit as required in § 62-38-202 or whose permit has been revoked or suspended and who continues to tattoo or operate a tattoo establishment commits a Class B misdemeanor punishable only by a fine of five hundred dollars ($500).

(b) Any suspension or revocation may be appealed to the local health officer who shall then conduct a hearing of the appeal in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The decision made by the local health officer concerning the appeal may be appealed to the commissioner, the appeal to the commissioner being limited to the issue of determining whether a material error of law was made at the hearing level.

(c) The department is encouraged to utilize its existing resources to collaborate with local law enforcement to identify and assess administrative penalties against persons who violate this part.



§ 62-38-209 - Hygiene -- Equipment -- Bandaging, removal of tattoos.

(a) Each tattoo artist shall use a single use lap cloth.

(b) Each tattoo artist shall thoroughly wash the tattoo artists's hands with an antibacterial solution and hot running water prior to and after administering any tattoo.

(c) Disposable, latex examination gloves shall be worn by a tattoo artist at all times while administering any tattoo. Gloves shall be changed and properly disposed of each time there is an interruption in the application of a tattoo or whenever their ability to function as a barrier is compromised.

(d) Only single use supplies or sterilized equipment may be used to apply a tattoo and shall be disposed of after each tattoo. This subsection (d) includes single use disposable razors, single use towels or wipes, lubricants from a collapsible tube and single use paper stencils or plastic stencils soaked in a germicidal solution. If the design is drawn directly onto the skin, it shall be applied only with a single use article. Dyes or pigments should be manufactured for the sole purpose of tattooing. Single use or individual portions of dye and ink pots or trays shall be used. After tattooing, single use items, dyes and containers shall be discarded and the tattoo area disinfected.

(e) All tubes and needles should be sealed for individual client use in autoclave bags with an autoclave indicator and date of sterilization clearly visible. Autoclave bags may be stored for use for up to one (1) year. Autoclave sterilization minimum standards shall mean holding in an autoclave for twenty (20) minutes, at fifteen pounds (15 lbs.) pressure, at a temperature of two hundred sixty degrees fahrenheit (260 degrees F.) or one hundred twenty-seven degrees celsius (127 degrees C). After tattooing, used nondisposable instruments such as tubes shall be kept in a separate, puncture resistant container until properly cleaned, disinfected and sterilized using universal precautions and recognized medical methods.

(f) Each tattoo shall be bandaged, when applicable, before leaving the tattoo studio.

(g) No tattoo artist shall remove or attempt to remove any tattoo.



§ 62-38-210 - Local regulations superseded -- Applicability to physicians and surgeons.

(a) This part shall supersede all county and local regulations concerning tattooing to give uniformity in compliance within this state.

(b) This part does not apply to any physician, surgeon or any person under the supervision of a physician or surgeon who is licensed to practice medicine in this state.

(c) The commissioner shall promulgate rules governing implementation of this chapter.



§ 62-38-211 - Tattoos for persons under 18 years of age -- Reporting tattooing of minors -- Tattoos to cover up existing tattoos for minors 16 years of age or older -- False statements of age or exhibiting false identification by minors for purpose of obtaining tattoos.

(a) Except as provided in subsection (c), it is a Class A misdemeanor to tattoo a person under eighteen (18) years of age.

(b) (1) Any parent, legal guardian, teacher or medical provider or school resource officer for a minor under eighteen (18) years of age, who discovers that a minor has been tattooed is encouraged to report such discovery to the department within three (3) weekdays of making such discovery. Any report made pursuant to this subdivision (b)(1) shall be accompanied by the following information, to the extent that such information is known to the person making the report:

(A) The name, mailing address, telephone number, and email address of the minor's parent or legal guardian; and

(B) The name, mailing address, telephone number, and email address of the person who tattooed the minor.

(2) Within fourteen (14) days of receiving a report that is made pursuant to subdivision (b)(1), which report includes the name and mailing address of the parent or legal guardian of the minor who is the subject of the report, the department shall provide to the minor's parent or legal guardian, by first class United States mail, a written acknowledgement of receipt of the report.

(3) The department shall establish by rule a process whereby the reports that are required by this subsection (b) may be made by telephone. The department is authorized to establish by rule processes whereby the reports that are required by this subsection (b) may be made in person or by mail, email or other means of communication.

(c) (1) With the written consent of the parent or legal guardian, a minor sixteen (16) years of age or older may be tattooed to cover up an existing tattoo. A parent or legal guardian must present proof of guardianship or custody of the minor, an acknowledgement of receipt of a report provided pursuant to subdivision (b)(2), and must be present during the procedure.

(2) For purposes of subdivision (c)(1), "proof of guardianship or custody" includes a copy of an order of guardianship, a decree for custody, a birth certificate or any other form of proof of guardianship or custody that is permitted by rule of the department of health.

(d) Any person under eighteen (18) years of age who knowingly makes a false statement or exhibits false identification to the effect that the person is eighteen (18) years of age or older to any person providing tattoo services licensed or permitted under this part for the purpose of purchasing or obtaining the same commits delinquent acts taken through juvenile courts and the person shall be punished by a fine of not less than fifty dollars ($50.00) nor more than two hundred fifty dollars ($250) and not less than twenty (20) hours of community service work, which fine or penalty shall not be suspended or waived.



§ 62-38-212 - Possession of tattoo paraphernalia.

(a) For the purposes of this section, "tattoo paraphernalia" includes, but is not limited to, any equipment, design patterns or needles used or intended for use in tattooing, whether professionally made or homemade, with the intent to permanently mark or color the skin with any pigment, ink, or dye that leaves a visible scar on the skin.

(b) (1) Except when used or possessed with the intent to use by a person licensed under this part, it is unlawful for any person to use, or to possess with intent to use, tattoo paraphernalia.

(2) Any person who violates this subsection (b) commits a Class A misdemeanor.






Part 3 - Body Piercing

§ 62-38-301 - Part definitions.

As used in this part:

(1) "Antibacterial" means a substance that inhibits and reduces the growth of bacteria;

(2) "Approval" means written approval from the department of health indicating that the body piercing establishment has been inspected and meets all the terms of this part and the applicable rules;

(3) "Body piercing" means the piercing of any part of the body for compensation by someone, other than a physician licensed under title 63, who utilizes a needle or other instrument for the purpose of inserting an object into the body for nonmedical purposes. "Body piercing" includes ear piercing except when the ear piercing procedure is performed on the ear with an ear piercing gun;

(4) "Body piercing establishment" means any place, whether temporary or permanent, stationary or mobile, wherever situated, where body piercing is performed, including any area under the control of the operator;

(5) "Body piercing establishment permit" or "permit" means the issuance of a written permit by the department to a body piercing establishment stating that the establishment, after inspection, was found to be in compliance with this part;

(6) "Body piercing operator" or "operator" means a person who controls, operates, conducts or manages a body piercing establishment, whether or not the operator is actually engaging in body piercing;

(7) "Body piercing service" or "body piercing procedure" means the service performed or the procedure utilized for body piercing;

(8) "Body piercing technician" or "technician" means a person at least eighteen (18) years of age who engages in the practice or service of body piercing, regardless of the type of body ornament utilized or the body area to be pierced;

(9) "Body piercing technician license" means the issuance of a state license authorizing the person named in the license to engage in the practice or service of body piercing after fulfilling the requirements of this part;

(10) "Business" means any entity that provides body piercing services or procedures for compensation;

(11) "Commissioner" means the commissioner of health or the designee of the commissioner;

(12) "Department" means the department of health;

(13) "Disinfecting" means a process that kills or destroys nearly all disease-producing microorganisms, with the exception of bacterial spores;

(14) "License" means the issuance of a license to perform body piercing to an individual, partnership, firm, association or corporation;

(15) "Minor" means an individual under the age of eighteen (18);

(16) "Patron" means a person requesting and receiving body piercing services;

(17) "Premises" means the physical location of an establishment that offers and performs body piercing services;

(18) "Proof of age" means a driver license or other generally accepted means of identification that describes the individual as eighteen (18) years of age or older, contains a photograph or other likeness of the individual and appears on its face to be valid;

(19) "Sterilization" means holding in an autoclave for fifteen (15) minutes at fifteen (15) pounds of pressure and at a temperature of two hundred and fifty degrees Fahrenheit (250 degrees F) or one hundred and twenty-one degrees Celsius (121 degrees C);

(20) "Sterilize" means a process by which all forms of microbial life, including bacteria, viruses, spores, and fungi, are destroyed; and

(21) "Universal precautions" means that all blood and body fluids are treated so as to contain all blood borne pathogens and taking proper precautions to prevent the spread of any blood borne pathogens.



§ 62-38-302 - License required -- Sanitation and sterilization compliance required.

No person shall perform a body piercing procedure without a license and in a manner that does not meet the standards for appropriate disinfecting and sterilization of invasive equipment used in performing the procedures established by this part and the rules adopted pursuant to this part.



§ 62-38-303 - Permit required.

(a) To receive approval to offer body piercing services, a business must obtain a permit and demonstrate to the commissioner the ability to meet the requirements established by this part and the rules adopted pursuant to this part for safe performance of the body piercing procedures, training of the individuals who perform the procedures and maintenance of the required records.

(b) No person shall operate a business that offers body piercing services unless the commissioner has approved the business pursuant to this part. No person shall perform a body piercing procedure in a way that does not meet the safety and sanitation standards established pursuant to this part.



§ 62-38-304 - Inspections.

The commissioner shall conduct at least one (1) inspection of a business prior to issuing a permit under this part for a business to offer and perform body piercing services. The commissioner may conduct additional inspections as necessary for the approval process relative to each business. The commissioner may inspect an approved business at any time the commissioner deems necessary. In an inspection, the commissioner shall be given access to the premises of the business and to all records deemed relevant by the commissioner for the inspection.



§ 62-38-305 - Minimum age for procedure -- Exception authorized with consent -- Recordkeeping.

(a) No person shall perform a body piercing procedure on an individual who is under eighteen (18) years of age unless written consent has been given by the individual's parent, legal guardian or legal custodian in accordance with subsection (b); however, this subsection (a) shall not apply to an individual who has been emancipated by marriage or by a court order directly pertaining to body piercing.

(b) A parent, legal guardian or legal custodian of an individual under age eighteen (18) who desires to give consent to a business for performance of a body piercing procedure on the individual under the age of eighteen (18) shall do all of the following:

(1) Appear in person at the business at the time the procedure is performed;

(2) Sign a document provided by the business that explains the manner in which the procedure will be performed and the methods for proper care of the affected body area following performance of the procedure;

(3) Produce proof of age;

(4) Sign a statement that the individual is the minor's parent, legal guardian or legal custodian;

(5) (A) Present proof of guardianship or custody of the minor;

(B) For purposes of subdivision (b)(5)(A), "proof of guardianship or custody" includes a copy of an order of guardianship, a decree for custody, a birth certificate or any other form of proof of guardianship or custody that is permitted by rule of the department of health; and

(6) Sign a statement as specified by rule stating in writing that the individual consents to the procedure being performed on the minor and that the individual providing consent is in fact the parent, legal guardian or legal custodian of the minor. The statement shall include the following declarations and disclosures:

(A) The undersigned is fully aware that to falsify legal standing as to parentage or being the legal guardian or legal custodian is a Class C misdemeanor; and

(B) Pursuant to § 40-35-111, a Class C misdemeanor means imprisonment for a period of no greater than thirty (30) days or a fine not to exceed fifty dollars ($50.00), or both.

(c) Records of body piercing procedures performed on minors shall be maintained by the operator for two (2) years. A copy of all paperwork on a minor shall be forwarded to the department within thirty (30) business days following the performance of the body piercing procedure, and the department shall retain such paperwork for two (2) years. The paperwork shall include, but not be limited to:

(1) The signed document that explains the manner in which the procedure will be performed and the methods for proper care;

(2) A copy of the proof of age;

(3) The statement in writing that the individual is the minor's parent, legal guardian or legal custodian; and

(4) The signed statement that provides consent to perform a body piercing procedure on a minor that stipulates that the individual understands the consequences for falsifying the individual's legal standing as to parentage or being the legal guardian or legal custodian.



§ 62-38-306 - Age restrictions -- Required records -- Penalty for violations.

(a) (1) Unless consent has been given in accordance with § 62-38-305, no individual who is under age eighteen (18) shall obtain or attempt to obtain a body piercing procedure.

(2) No individual shall knowingly show or give false information concerning the individual's name, age or emancipation.

(b) (1) No individual shall knowingly show or give any false information as to the name, age or other identification of an individual who is under age eighteen (18) for the purpose of obtaining for the individual under age eighteen (18) a body piercing procedure.

(2) No individual shall impersonate the parent, legal guardian or legal custodian of an individual who is under age eighteen (18) for the purpose of obtaining for the individual under age eighteen (18) a body piercing procedure.

(3) The operator shall require proof of age for any patron under the age of twenty-seven (27) and the operator shall retain a copy of the patron's proof of age documentation in the files of the business for a period of two (2) years from the time of the body piercing.

(c) It is a Class C misdemeanor for a violation of subdivision (b)(2) by an individual over the age of seventeen (17) who impersonates a parent, legal guardian or legal custodian.



§ 62-38-307 - Continuing requirements of body piercing business.

Each operator of a business that offers body piercing services shall do all of the following:

(1) Maintain procedures for ensuring that the technicians who perform body piercing procedures are adequately trained to perform the procedures properly;

(2) Comply with the safety and sanitation requirements for preventing transmission of infectious diseases;

(3) Require the technicians who perform body piercing procedures to disinfect and sterilize all invasive equipment or parts of equipment used in performing the procedures; and

(4) Ensure that weekly tests of the business's heat sterilization devices are performed that indicate whether the devices are killing microorganisms. The operator shall maintain documentation that the weekly tests are being performed, as well as the results of each test.



§ 62-38-308 - Administrative and regulatory action authorized.

(a) The commissioner shall promulgate emergency rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the implementation and enforcement of this part. The rules shall include, at a minimum, all of the following:

(1) Safety and sanitation standards and procedures to be followed to prevent the transmission of infectious diseases during the performance of body piercing procedures, including a requirement that the operator provide to each patron printed instructions on the care of the skin after body piercing and requiring a copy of the instructions to be posted in a conspicuous place in the body piercing establishment;

(2) Standards and procedures to be followed for appropriate disinfecting and sterilization of all invasive equipment or parts of equipment used in body piercing procedures; and

(3) Procedures for suspending and revoking licenses and permits pertaining to body piercing.

(b) The rules promulgated pursuant to this part shall establish universal blood and body fluid precautions to be used by any technician who performs body piercing procedures.

(c) The rules promulgated pursuant to this part may include standards and procedures to be followed by a business that offers body piercing services to ensure that the technicians who perform body piercing procedures for the business are adequately trained to perform the procedures properly.

(d) The rules promulgated pursuant to this part shall establish fees for issuing licenses and permits, as well as penalties for late payment. The fees shall be sufficient to cover one hundred percent (100%) of the department's cost of the program.



§ 62-38-309 - Application for commissioner's approval -- Requirements -- Inspections -- Renewals -- Temporary permits.

(a) No person shall operate a business offering body piercing services without first obtaining approval of the commissioner.

(b) Persons seeking approval to operate a business offering body piercing services shall apply to the commissioner on forms provided by the department. An applicant shall submit all applicable fees and information required by the department for processing the application. Information required by the department shall include, but not be limited to, the following:

(1) If the operator is an individual, the operator's name, personal address, personal telephone number, business address, business telephone number and the operator's occupation;

(2) A statement attesting that the operator intends to comply with all requirements of this part and the rules promulgated pursuant to this part;

(3) Plans and specifications of the place of business to clearly show that applicable provisions of the rules promulgated pursuant to this part are met, such plans and specifications to include, but not be limited to, the following:

(A) The total area to be used for the business;

(B) All entrances and exits;

(C) Number, location and types of plumbing fixtures, including all water supply facilities;

(D) A lighting plan;

(E) A floor plan showing the general layout of fixtures, equipment and body piercing stations; and

(F) A listing of all equipment to be used for body piercing procedures;

(4) Evidence that the operator shall perform the following functions:

(A) The operator shall maintain procedures ensuring that all technicians performing body piercing on the business premises have received appropriate training in body piercing;

(B) The operator shall maintain procedures ensuring that all technicians performing body piercing services for the business shall have received training, as evidenced by records of completion of courses or seminars provided by licensed physicians, registered nurses, organizations such as the American Red Cross, accredited learning institutions, appropriate governmental entities or other authorities recognized by the commissioner as being qualified to provide training in the following categories:

(i) First aid;

(ii) Safety and sanitation requirements for preventing transmission of infectious diseases;

(iii) Universal precautions against blood borne pathogens;

(iv) Appropriate piercing aftercare; and

(v) Any other training deemed appropriate by the commissioner;

(C) The operator shall maintain written records of equipment utilized by the business, including manufacturers, model numbers and dates of acquisition or purchase;

(D) The operator shall maintain procedures ensuring that technicians performing body piercing services on the business premises shall disinfect and sterilize all nondisposable equipment or parts of equipment used in performing procedures, as well as properly dispose of disposable items used in the procedures;

(E) The operator shall maintain procedures ensuring the performance of weekly biological monitoring tests of the business's heat sterilization devices to include the following:

(i) Maintenance of a log of all tests performed, the date of each test and the name of the person or independent testing entity performing the test;

(ii) Procedures for remedial action on the part of the operator to assure compliance with all sterilization requirements in the event a test indicates a heat sterilization device is not functioning properly; and

(iii) Any other tests deemed appropriate by the commissioner;

(F) The operator shall maintain records of each test performed and the results of each test for at least two (2) years and shall make the test records available to the commissioner upon request during normal business hours; and

(G) The operator shall maintain procedures ensuring the general health and safety of all individuals employed by the business;

(5) The operator shall identify any previous, current or similar approvals held by the operator for body piercing services in this state or any other state;

(6) The operator shall provide evidence and documentation of all applicable fee payments, inspections and approvals; and

(7) The operator shall make inquiry with each patron as to whether the patron is under the influence of drugs or alcohol, and the patron must state in writing that the patron is not under the influence of drugs or alcohol before any body piercing procedure may be performed.

(c) The commissioner shall conduct at least one (1) inspection of a business prior to approving it and before a permit is issued. The commissioner may conduct additional inspections as deemed necessary for approval purposes.

(d) Licenses and permits shall be valid for up to one (1) year; however, all licenses and permits shall expire on December 31 following the date of issuance.

(e) The operator shall give the commissioner access to the business premises and to all records required by this part that are deemed relevant by the commissioner for the purpose of making an inspection. All records shall be entered in ink or other permanent form and shall be made available to the commissioner upon request at any time during normal business hours of operation.

(f) A permit is not transferable. Any permanent change in location or change in ownership to any degree shall necessitate the operator's applying for a new permit with payment of all fees established by the commissioner.

(g) The department shall approve any such business for the purposes of operating on a time-limited basis in conjunction with a specific event. Time-limited body piercing establishments may be permitted at such events as fairs and other time-limited gatherings, if the commissioner determines that the body piercing operator meets the provisions contained in this part and the rules promulgated by the department. For the purpose of approval, the following shall occur:

(1) A permitted body piercing establishment may set up temporary locations, including, but not limited to, body piercing conventions, at a place other than a body piercing establishment only with the approval of the commissioner for a period not to exceed ten (10) days; provided, that each technician not previously licensed with the Tennessee department of health shall obtain a license prior to performing body piercing at a temporary location;

(2) Temporary facilities shall be held to the same sanitary standards as those required of body piercing establishments;

(3) Temporary facility permits shall be issued by the commissioner and shall not be transferable or renewable;

(4) A temporary body piercing technician license shall not be issued for more than fourteen (14) days. The operator of the related establishment shall also sign for the temporary license from the department, and all body piercing shall be under the auspices of the body piercing establishment operator and shall be in compliance with this part. Technicians may perform body piercing if a copy of the temporary permit and the temporary technician license are on display at the temporary site. The sterilization course, written examination and work experience requirements may be waived by the commissioner for a temporary license;

(5) The applicant or operator shall submit all applicable fees and information the department determines necessary to process the application. The department shall take into consideration the department's costs associated with carrying out this subsection (g) when determining the appropriate fee.

(h) The permit of a business may be renewed annually by the department. Renewal shall occur following an annual inspection, assurance that all conditions set forth in this part, as well as the rules, are met and the payment of all fees set by the commissioner has been received.



§ 62-38-310 - Penalty.

A violation of this part by an operator or a technician is a Class B misdemeanor.









Chapter 39 - State Licensing and Certified Real Estate Appraisers Law

Part 1 - General Provisions

§ 62-39-101 - Short title.

This chapter shall be known and may be cited as the "State Licensing and Certified Real Estate Appraisers Law."



§ 62-39-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Analysis assignment" means an analysis, opinion or conclusion prepared by a real estate appraiser that relates to the nature, quality or utility of identified real estate or identified real property;

(2) "Applicant for initial registration, licensure, or certification":

(A) Means any person applying for a registration, license, or certification issued under this chapter who does not currently hold a valid registration, license, or certification issued by the commission;

(B) Includes:

(i) Any person who previously held a registration, license or certification issued under this chapter who failed to timely renew such registration, license, or certification and is required to reapply for a new registration, license or certification; or

(ii) Any person applying for a reciprocal registration; and

(C) Does not include:

(i) Any person renewing an existing registration, license, or certification issued under this chapter;

(ii) A current registrant applying for a license or certification;

(iii) A current licensee applying for certification; or

(iv) Any person applying for a reciprocal license or certification if such person holds an active license or certification that is appraiser qualifications board compliant in the other jurisdiction;

(3) "Appraisal" means the act or process of developing an opinion of value of identified real estate. That opinion of value may be numerically expressed either as a specific amount, as a range of numbers or as a relationship to a previous value opinion or other numerical benchmark;

(4) "Appraisal assignment" means an engagement for which an appraiser is employed or retained to act, or would be perceived by third parties or the public as acting, as a disinterested third party in rendering an unbiased analysis, opinion or conclusion relating to the nature, quality, value or utility of specified interests in, or aspects of, identified real estate;

(5) "Appraisal foundation" means the appraisal foundation incorporated as an Illinois not for profit corporation on November 30, 1987;

(6) "Appraisal report" means any communication, written or oral, of an opinion of value of identified real estate. For the purposes of this chapter, an appraiser who testifies as to the value of an identified real property is deemed to have provided an oral appraisal report;

(7) "Certified appraisal report" means a written or oral appraisal report that is certified as such by a state certified real estate appraiser. Some federal agencies require appraisals to be in writing;

(8) "Commission" means the real estate appraiser commission established pursuant to § 62-39-201;

(9) "Real estate" means an identified parcel or tract of land, including improvements, if any;

(10) "Real estate appraisal activity" means the act or process of making an appraisal of real estate or real property and preparing an appraisal report;

(11) "Real estate appraiser" means a person who engages in real estate appraisal activity for a fee or other valuable consideration;

(12) "Real property" means one (1) or more defined interests, benefits and rights inherent in the ownership of real estate;

(13) "Review assignment" means an analysis, opinion or conclusion prepared by a real estate appraiser that forms an opinion as to the adequacy and appropriateness of a valuation appraisal or an analysis assignment;

(14) "Specialized services" means those appraisal services that do not fall within the definition of appraisal assignment. "Specialized services" may include valuation work and analysis work. Regardless of the intention of the client or employer, if the appraiser would be perceived by third parties or the public as acting as a disinterested third party in rendering an unbiased analysis, opinion or conclusion, the work is classified as an appraisal assignment and not specialized services;

(15) "State certified real estate appraiser" means a person who develops and communicates real estate appraisals and who holds a current, valid certificate issued to the person for either general or residential real estate under this chapter;

(16) "State licensed real estate appraiser" means a person who holds a current, valid real estate appraiser license issued pursuant to this chapter; and

(17) "Valuation appraisal" refers to an analysis, opinion or conclusion prepared by a real estate appraiser that estimates the value of an identified parcel of real estate or identified real property at a particular point in time.



§ 62-39-103 - License or certificate required.

(a) Except as provided in § 62-39-104, it is unlawful for anyone to solicit an appraisal assignment or to prepare an appraisal or an appraisal report relating to real estate or real property in this state without first obtaining a real estate appraiser's license or certificate.

(b) This section shall not be construed to apply to individuals who render professional assistance in arriving at a real estate analysis, opinion or conclusion.

(c) Nothing in this chapter shall be construed to prohibit any person who is licensed to practice in this state under any other law from engaging in the practice for which the person is licensed.



§ 62-39-104 - Applicability.

(a) This chapter does not apply to a real estate broker or salesperson licensed by this state who, in the ordinary course of business, gives an opinion to a potential seller or third party as to the recommended listing price of real estate or an opinion to a potential purchaser or third party as to the recommended purchase price of real estate. This opinion as to the listing price or the purchase price shall not be referred to as an appraisal and no opinion shall be rendered as to the value of the real estate or real property.

(b) This chapter does not apply to a full-time employee who, in the ordinary course of business, gives an opinion of the value of real estate to the employee's employer; provided, that the opinion may not be represented as an appraisal.

(c) This chapter shall in no way affect any person who is registered with the state board of equalization in accordance with § 67-5-1514 while performing any service of any nature for any taxpayer before any tax or assessment authority, agency or board of equalization.

(d) (1) This chapter does not apply to any evaluation of the value of real estate serving as collateral for a loan made by a federally regulated financial institution or to any evaluation of the value of the assets of a trust held by the institution; provided, that:

(A) The applicable federal regulator does not require an appraisal by a state-licensed or state-certified appraiser for the loan or trust;

(B) The evaluation is used solely by the financial institutions in their records to document the collateral or asset value;

(C) The evaluation shall be labeled on its face "this is not an appraisal"; and

(D) Individuals performing these evaluations may be compensated for their services.

(2) Nothing in this chapter shall prevent a state-licensed or state-certified appraiser from performing the evaluation.



§ 62-39-105 - Certification -- Restrictions on use -- Prerequisite to preparing and signing certified appraisal.

(a) No person other than a state certified real estate appraiser under this chapter shall assume or use that title or any title, designation or abbreviation likely to create the impression of certification as a real estate appraiser by this state.

(b) (1) Only an individual who has qualified as a state certified real estate appraiser under this chapter is authorized to prepare and sign a certified appraisal report relating to real estate or real property in this state.

(2) If an appraisal report is prepared and signed by a state certified real estate appraiser and the appraisal report is certified as such by the state certified real estate appraiser, a holder of a real estate appraiser license or a certificate of registration as a real estate appraiser trainee who assisted in the preparation of the appraisal report is authorized to co-sign the appraisal report.

(3) An individual who has not qualified as a state certified real estate appraiser shall not describe nor refer to any appraisal or appraisal report relating to real estate or real property in this state by the terms "certified appraisal" or "certified appraisal report."



§ 62-39-106 - State law not to be more stringent than federal law.

No state law regulating real estate appraisers shall be more stringent than any federal law regulating real estate appraisers.






Part 2 - Real Estate Appraiser Commission

§ 62-39-201 - Creation -- Composition.

(a) (1) There is created an independent real estate appraiser commission under the division of regulatory boards in the department of commerce and insurance, whose duty shall be to administer and enforce this chapter.

(2) The commission shall consist of nine (9) members, one (1) of whom shall be a public member, one (1) of whom shall be a full-time educator of appraisal-related education with the state's universities, colleges and junior colleges, and one (1) of whom shall be from an appraisal management company or financial institution providing appraisal services in Tennessee.

(3) Six (6) of the members shall be real estate appraisers.

(4) No more than three (3) commission members may be from any one (1) grand division of the state.

(b) The governor shall appoint the members of the real estate appraiser commission. In making appointments to the commission, the governor shall strive to ensure that at least two (2) persons serving on the commission are sixty (60) years of age or older and that at least two (2) persons serving on the commission are members of a racial minority. The governor shall strive to appoint to the commission no more than two (2) members of any one (1) appraiser organization.

(c) Each of the real estate appraiser members first appointed to the commission shall possess a minimum of ten (10) years of active experience as a real estate appraiser.

(d) Each real estate appraiser member of the commission appointed must be a state certified real estate appraiser or a state licensed real estate appraiser. The governor, in making appointments, shall strive to achieve a balance between certified general, certified residential and licensed appraisers.

(e) The governor shall make initial appointments of three (3) members for terms of one (1) year, three (3) members for terms of two (2) years, and three (3) members for terms of three (3) years. Thereafter, all members shall be appointed for terms of three (3) years.

(f) Upon expiration of their terms, members of the commission shall continue to hold office until the appointment and qualification of their successors. No person shall serve as a member of the commission for more than two (2) consecutive terms. The governor may remove a member for cause.

(g) The public members of the commission shall not be engaged in the practice of real estate appraising.



§ 62-39-202 - Meetings -- Compensation.

(a) The commission shall meet at least three (3) times each year to conduct its business. Places of future meetings shall be decided by the vote of members at meetings. Written notice shall be given to each member of the time and place of each meeting of the commission at least ten (10) days before the scheduled date of the meetings.

(b) The members of the commission shall elect a chair from among the members to preside at commission meetings.

(c) A majority of the commission shall constitute a quorum. A majority of the members present for a quorum shall be appraiser members.

(d) Each member of the commission shall be entitled to a per diem allowance of fifty dollars ($50.00) for each meeting of the commission at which the member is present and for each day or substantial part of a day actually spent in the conduct of the business of the commission. In addition, members shall receive actual expenses to be paid in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(e) The commission at its organizational meeting shall appoint a subcommittee whose duties will be to work with the state's universities, colleges and junior colleges to implement a statewide educational network of appraisal courses leading to an associate or baccalaureate, or both, of applied science degree in real estate appraisal.



§ 62-39-203 - Rules and regulations.

The commission shall adopt rules and regulations in aid or in furtherance of this chapter.



§ 62-39-204 - Powers and duties.

The commission has the power and duty to:

(1) Further define by regulation, for state licensed appraisers and with respect to each category of state certified real estate appraiser, the type of educational experience, appraisal experience and equivalent experience that will meet the statutory requirements of this chapter;

(2) Establish the examination specifications for state licensed appraisers and for each category of state certified real estate appraiser, to provide or procure appropriate examination questions and answers and to establish procedures for grading examinations;

(3) Solicit bids and enter into contracts with one (1) or more educational testing services or organizations for the preparation of a bank of questions and answers for licensing and certification examinations that meet the examination specifications adopted from time to time by the commission;

(4) Approve licensing and certification examinations, based upon the bank of questions and answers and the question selection process approved by the commission, in places and at times that may be required to carry out its responsibilities under this chapter;

(5) Approve or disapprove applications for licenses and certification and issue real estate appraisal licenses and certificates;

(6) Further define by regulation, for state licensed appraisers and with respect to each category of state licensed and certified real estate appraiser, the continuing education requirements for the renewal of certification that will meet the statutory requirements provided in this chapter;

(7) Review from time to time the standards for the development and communication of real estate appraisals provided in this chapter and to adopt regulations explaining and interpreting the standards;

(8) Establish administrative procedures for disciplinary proceedings conducted pursuant to this chapter;

(9) Censure, suspend and revoke licenses and certificates pursuant to the disciplinary proceedings provided for in §§ 62-39-326 -- 62-39-328;

(10) Receive applications for state licenses and certification;

(11) Establish the administrative procedures for processing applications for state licenses and certification;

(12) Maintain a registry of the names and addresses of people licensed or certified under this chapter;

(13) Retain records and all application materials submitted to it;

(14) Collect from the individuals who perform or seek to perform appraisals in federally related transactions an annual registry fee in an amount designated by the federal appraisal subcommittee, the fees to be transmitted to the subcommittee annually;

(15) Audit from time to time the experience of license and certificate holders for compliance with standards of practice; and

(16) Perform other functions and duties that may be necessary in carrying out this chapter.



§ 62-39-206 - Fees.

The commission shall charge and collect fees to be utilized to fund activities that may be necessary to carry out this chapter.






Part 3 - Licensing, Certification and Examination

§ 62-39-301 - Application for license, certification or examination -- Fingerprinting and criminal history information.

(a) Applications for an initial registration, license or certification, a renewal license or certification and examinations shall be made in writing to the commission on forms approved by the commission.

(b) Appropriate fees, as fixed by the commission pursuant to § 62-39-206, must accompany all applications for an:

(1) Initial or renewal registration, license, or certification; and

(2) Examination.

(c) At the time of filing an application for registration, license or certification, an applicant shall sign a pledge to comply with the standards set forth in this chapter. The pledge shall also state that the applicant understands the types of misconduct for which disciplinary proceedings may be initiated against a registered trainee, licensed real estate appraiser or certified real estate appraiser, as set forth in this chapter.

(d) (1) The commission shall require each applicant applying on or after January 1, 2015, for initial registration, licensure, or certification under this chapter to submit a full set of the applicant's fingerprints in order for the commission to obtain and receive National Criminal History Records from the FBI criminal justice information services division. Unless the commission contracts, or makes use of an existing contract pursuant to subdivision (d)(2), the commission shall submit the applicant's fingerprints and the fee required to perform the criminal history record checks to the Tennessee bureau of investigation and the federal bureau of investigation for state and national criminal history record checks. The commission may require any fingerprints submitted pursuant to this subsection (d) be provided in an electronic format.

(2) The commission may contract, or make use of any existing contract with this state, for the collection and transmission of fingerprints authorized under this section. If the commission contracts, or makes use of an existing contract, the commission may order the applicant to pay the fee for collecting and transmitting fingerprints to the contractor. The commission may agree to a reasonable fingerprinting fee to be charged by the contractor to the applicant.

(3) The commission shall treat and maintain an applicant's fingerprints and any criminal history record information obtained under this section as confidential and limit the use of records solely to the purposes authorized in this section. The fingerprints and any criminal history record information shall not be subject to subpoena, other than one issued in a criminal action or investigation, and shall be confidential by law and privileged, and shall not be subject to discovery or admissible in evidence in any private civil action.

(4) The commission shall refuse to issue an initial registration, license, or certification to an applicant who does not provide fingerprints in compliance with this subsection (d).



§ 62-39-302 - Authorization to appraise certain types of real estate -- Licensed appraiser -- Certified residential appraiser -- Certified general appraiser.

(a) A state licensed appraiser may perform appraisals of the following properties:

(1) All properties with a transaction value of up to two hundred fifty thousand dollars ($250,000);

(2) Noncomplex residential properties with a transaction value up to, but not including, one million dollars ($1,000,000); and

(3) Agricultural properties, including agricultural properties with up to two (2) dwelling units, with a value up to, but not including, one million dollars ($1,000,000).

(b) A state certified residential appraiser shall be authorized to appraise all properties that a state licensed appraiser may appraise and also all residential real property consisting of one (1) to four (4) units.

(c) A state certified general appraiser shall have no transaction value limits on the appraiser's appraisal practice.

(d) Nothing contained within the language of this section shall be construed to authorize a state licensed appraiser to appraise property that federal agencies require to be appraised by a state certified appraiser.



§ 62-39-303 - License -- Appraiser -- Qualifications.

To qualify for a real estate appraiser license, an applicant must:

(1) Have a high school diploma or its equivalent; and

(2) Have met the current requirements for licensure as set forth by the appraisal qualifications board of the appraisal foundation.



§ 62-39-304 - Real estate appraiser trainee -- Rules.

(a) As a prerequisite to making application for licensure as a state-licensed real estate appraiser, a state-certified residential real estate appraiser or a state-certified general appraiser, an applicant must register as a real estate appraiser trainee, in addition to all other lawful requirements, then demonstrate two (2) years of service under a state-certified residential real estate appraiser or a state-certified general real estate appraiser as a real estate appraiser trainee or equivalent experience as determined by the commission and in compliance with the Uniform Standards of Professional Appraisal Practice promulgated by the appraisal standards board of the appraisal foundation.

(b) Eligibility for registration as a real estate appraiser trainee shall be determined by the Tennessee real estate appraisal commission.

(c) An application for registration as a real estate appraiser trainee shall be accompanied by a nonrefundable application fee.

(d) A certificate of registration as a real estate appraiser trainee will expire two (2) years following the date of issuance, unless renewed prior to expiration.

(e) This section shall not apply to persons serving as a trainee under the supervision of a state-certified residential real estate appraiser or a state-certified general real estate appraiser as of June 30, 1997.



§ 62-39-305 - License -- Appraiser -- Expiration.

If the commission determines that an applicant meets the requirements of this chapter and is qualified for a real estate appraiser license, it shall issue a license to the applicant that shall expire two (2) years following the date of issuance unless revoked or suspended prior to expiration. The expiration date of the license shall appear on the license and no other notice of its expiration need be given to its holder.



§ 62-39-306 - License -- Renewal -- Regulations.

(a) The commission shall promulgate regulations to ensure that each individual renewing the individual's license as a real estate appraiser under this chapter has a working knowledge of current real estate appraisal theories, practices and techniques that will enable the individual to provide competent real estate appraisal services to the members of the public with whom the individual deals in a professional relationship under the authority of the individual's real estate appraiser license.

(b) No amendment or repeal of a regulation adopted by the commission pursuant to this section shall operate to deprive a licensed real estate appraiser of credit toward renewal of the appraiser's license for any course of instruction that is successfully completed by the applicant prior to the date of the amendment or repeal of the regulation.



§ 62-39-307 - Current, valid license -- Application for renewal -- Refusal to renew.

(a) To renew a current, valid real estate appraiser license, the holder of the license shall file an application on a form approved by the commission and pay the prescribed renewal fee to the commission no earlier than one hundred twenty (120) days prior to the expiration date of the license then held. Each application for renewal shall be accompanied by evidence in the form prescribed by the commission of having completed the continuing education requirement for renewal specified in this chapter.

(b) The commission may refuse to renew any license if the licensee has continued to perform real estate appraisal activities in this state following the expiration of the license.



§ 62-39-308 - Commission -- Power to discipline and penalize.

The commission has the power to discipline and penalize a license or certificate holder for violations of this chapter or the rules and regulations of the commission.



§ 62-39-310 - Classes of certification.

(a) There shall be at least two (2) classes of certification for state certified real estate appraisers. These classes shall include:

(1) The state certified residential real estate appraiser classification shall consist of those persons meeting the requirements for certification relating to the appraisal of residential real property; and

(2) The state certified general real estate appraiser classification shall consist of those persons meeting the requirements for certification relating to the appraisal of all types of real property.

(b) The application for original certification, renewal certification and examination shall specify the classification of certification being applied for or previously granted.



§ 62-39-311 - Certification examination.

It is the intent of this chapter that any certification examination be consistent with and equivalent to the uniform state certification examination issued or endorsed by the appraisal qualifications board of the appraisal foundation, and the commission may adopt changes in the examination to meet these criteria. An original certification as a state certified real estate appraiser shall not be issued to any person who has not demonstrated through a written examination process that the person possesses the following:

(1) Appropriate knowledge of technical terms commonly used in or related to real estate appraising, appraisal report writing and economic concepts applicable to real estate;

(2) Understanding of the principles of land economics, real estate appraisal processes and of problems likely to be encountered in gathering, interpreting and processing of data in carrying out appraisal disciplines;

(3) Understanding of the standards for the development and communication of real estate appraisals as provided in this chapter;

(4) Knowledge of theories of depreciation, cost estimating, methods of capitalization and the mathematics of real estate appraisal that are appropriate for the classification of certificate applied for;

(5) Knowledge of other principles and procedures as may be appropriate for the respective classifications;

(6) Basic understanding of real estate law; and

(7) Understanding of the types of misconduct for which disciplinary proceedings may be initiated against a state certified real estate appraiser.



§ 62-39-312 - Prerequisites to taking certification examination.

(a) As a prerequisite to taking the examination for certification as a state-certified general real estate appraiser, applicants shall submit satisfactory evidence that they have met the current requirements for certification as a certified general real estate appraiser as set forth by the appraisal qualifications board of the appraisal foundation.

(b) As a prerequisite to taking the examination for certification as a state-certified residential real estate appraiser, an applicant shall present satisfactory evidence to the commission that the applicant has completed the current requirements for certification as set forth by the appraisal qualifications board of the appraisal foundation.

(c) It is the intent of this chapter to meet the minimum criteria for certification established from time to time by the appraisal qualifications board of the appraisal foundation, and the commission may recommend changes to this section to meet those criteria.



§ 62-39-313 - Certification -- Experience requirement.

(a) As a prerequisite to certification, a person must have completed the appraisal experience requirement currently set forth by the appraisal qualifications board of the appraisal foundation.

(b) Each applicant for certification shall furnish under oath a detailed listing of the real estate appraisal reports or file memoranda for each year for which experience is claimed by the applicant. Upon request, the applicant shall make available to the commission for examination a sample of appraisal reports that the applicant has prepared in the course of the applicant's appraisal practice.

(c) It is the intent of this chapter to meet the minimum criteria for certification established from time to time by the appraiser qualifications board of the appraisal foundation and the commission may recommend changes to this section to meet those criteria.



§ 62-39-314 - Certification -- Expiration.

(a) The initial certification issued under the authority of this chapter shall expire upon the expiration date of the certificate held by a certificate holder. Thereafter, the term of a certificate issued under the authority of this chapter shall be two (2) years from the date of issuance unless revoked or suspended prior to expiration.

(b) The expiration date of the certificate shall appear on the certificate and no other notice of its expiration need be given to its holder.



§ 62-39-315 - Renewal certificate -- Requirements.

To obtain a renewal certificate as a state certified real estate appraiser, the holder of a current, valid certificate shall make application and pay the prescribed fee to the commission no earlier than one hundred twenty (120) days prior to the expiration date of the certificate then held. With the application for renewal, the state certified real estate appraiser shall present evidence in the form prescribed by the commission of having completed the continuing education requirements for renewal specified in this chapter.



§ 62-39-316 - Denial of certificate -- Grounds.

The commission may deny the issuance of a certificate as a state licensed or certified real estate appraiser to an applicant who has been convicted of a felony or on any of the grounds enumerated in this chapter.



§ 62-39-317 - Required notice to commission of addresses -- Places of business -- Residence -- Change of address.

(a) Each state licensed or certified real estate appraiser shall advise the commission of the address of the appraiser's principal place of business and all other addresses at which the appraiser is currently engaged in the business of preparing real property appraisal reports.

(b) Whenever a state licensed or certified real estate appraiser changes a place of business, the appraiser shall within thirty (30) days give written notification of the change to the commission.

(c) Every state licensed or certified real estate appraiser shall notify the commission of the appraiser's current residence address.

(d) The commission shall charge a fee of twenty-five dollars ($25.00) for processing a change of address request. Failure to promptly notify the commission of the change of address and pay the applicable fee shall be grounds for disciplinary action.



§ 62-39-318 - Suit to collect compensation for appraisal services -- License or certificate required.

No person engaged in the business of real estate appraising in this state or acting in the capacity of a real estate appraiser in this state may bring or maintain any action in any court of this state to collect compensation for the performance of real estate appraisal services for which a license or certificate is required by this chapter, without alleging and proving that the person was the holder of a valid real estate appraiser license or certificate in this state at all times during the performance of the services.



§ 62-39-319 - Penalties.

(a) Any person required by this chapter to be licensed who engages in real estate appraisal activity in this state without obtaining a license for the appraisal activity or who violates this chapter commits a Class A misdemeanor and shall be ineligible to obtain a license for a period of one (1) year from the date of the person's conviction of the offense.

(b) The board shall not deny, revoke, suspend, refuse to renew or discriminate against any applicant for membership or lack of membership in any real estate appraiser organization.

(c) No person, corporation, governmental entity, bank or other financial institution shall discriminate against any appraiser for membership or lack of membership in any appraisal organization. A violation of this subsection (c) is a Class A misdemeanor.

(d) Any attempt by any person, corporation, governmental entity, bank or other financial institution to unduly intimidate an appraiser or influence an appraiser's report relating to market conditions or determination of value is a Class A misdemeanor.

(e) The commission shall use all available means to locate and communicate with all persons holding themselves out as appraisers.



§ 62-39-320 - Roster of licensed appraisers.

The commission shall prepare and issue at least once each calendar year a roster showing the name and place of business of each real estate appraiser currently licensed and each real estate appraiser currently certified. A copy of the roster shall be made available to the public, upon application to the commission, at a reasonable price per copy that may be fixed by the commission.



§ 62-39-321 - Certificate of good standing.

The commission, upon payment of a fee in an amount specified in its regulations, shall issue a letter stating that a license or certificate holder is in good standing in this state.



§ 62-39-322 - Nonresident licensees and certificate holders -- Reciprocity -- Fees.

(a) If, in the determination of the commission, a state is deemed to have meaningful requirements for licensure and certification, then the commission shall grant reciprocal rights to licensees and certificate holders who are in good standing in that state.

(b) The commission shall set reasonable fees for the practice of appraisal in this state by licensees and certificate holders of other states that have been granted reciprocity.



§ 62-39-323 - License or certificate number to appear on appraisal reports -- Authorized use of initials.

(a) A license or certificate issued under authority of this chapter shall bear the license or certificate number assigned by the commission.

(b) Each state licensed real estate appraiser shall place the real estate appraiser's license number adjacent to or immediately below the title "State Licensed Real Estate Appraiser" when used in an appraisal report or in a contract or other instrument used by the license holder in conducting appraisal activities, unless the licensed appraiser is also a state certified appraiser.

(c) Each state certified real estate appraiser shall place the real estate appraiser's certificate number adjacent to or immediately below the title "State Certified Residential Real Estate Appraiser" or "State Certified General Real Estate Appraiser" when used in an appraisal report or in a contract or other instrument used by the certificate holder in conducting appraisal activities.

(d) In lieu of spelling out the full title as set forth in this section, a state-certified general real estate appraiser may use the initials "C.G.," a state-certified residential real estate appraiser may use the initials "C.R." and a state licensed real estate appraiser may use the initials "L.I." The initials should be immediately followed by the license or certificate number. The unauthorized use of these initials by an unlicensed person to imply that the person is a licensed or certified appraiser constitutes a Class A misdemeanor.



§ 62-39-324 - Use of certain titles restricted to individual holders of license or certificate -- Issuance of license or certificate to certain entities prohibited.

(a) "State certified real estate appraiser," "state certified residential real estate appraiser," "state certified general real estate appraiser" or "state licensed real estate appraiser" may only be used to refer to individuals who hold the license or certificate and may not be used following or immediately in connection with the name or signature of a firm, partnership, corporation or group or in such manner that it might be interpreted as referring to a firm, partnership, corporation, group or anyone other than an individual holder of the license or certificate.

(b) No license or certificate shall be issued under this chapter to a firm, partnership, corporation or group. This shall not be construed to prevent a state licensed or certified real estate appraiser from signing an appraisal report on behalf of a firm, partnership, corporation or group practice.



§ 62-39-325 - Renewal of license or certificate -- Rules -- Legislative intent.

(a) In accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the commission shall promulgate rules to ensure that each individual renewing the individual's license or certificate has a working knowledge of current real estate appraisal theories, practices and techniques sufficient to enable the individual to provide competent real estate appraisal services to the members of the public with whom the individual deals in a professional relationship.

(b) It is the intent of this chapter to meet the minimum criteria for certification established from time to time by the appraiser qualifications board of the appraisal foundation, and the commission may recommend changes to this section to meet those criteria.



§ 62-39-326 - Violations -- Revocation or suspension.

The rights of any applicant or holder under a certificate as a state licensed or certified real estate appraiser may be revoked, suspended or restricted, or the owner of the certificate may be assessed a civil penalty of up to one thousand dollars ($1,000) per violation, or otherwise disciplined in accordance with this chapter, upon any of the following grounds:

(1) Procuring or attempting to procure a license or certificate pursuant to this chapter by knowingly making a false statement, submitting false information, refusing to provide complete information in response to a question in an application for a license or certificate or through any form of fraud or misrepresentation;

(2) Paying money other than provided for by this chapter to any member or employee of the commission to procure a license or certificate under this chapter;

(3) Conviction, including conviction based upon a plea of guilty or nolo contendere, of a crime that is substantially related to the qualifications, functions and duties of a person developing appraisals and communicating appraisals to others or conviction of any felony;

(4) An action or omission involving dishonesty, fraud or misrepresentation; or

(5) A violation of any of the standards for appraisals and appraisal practice as set forth in this chapter and the rules and regulations promulgated by the commission.



§ 62-39-327 - Notice of charges -- Requirements -- Subpoenas.

(a) Before suspending or revoking any license or certification, the commission shall notify the appraiser in writing of any charges within a reasonable period of time prior to the date set for the hearing and shall afford the appraiser an opportunity to be heard in person or by counsel.

(b) The written notice may be served either personally or sent by registered or certified mail to the last known business address of the appraiser.

(c) The commission shall have the power to subpoena and issue subpoenas duces tecum and to bring before it any person in this state and to take testimony by deposition, in the same manner as prescribed by law in judicial proceedings in the courts of this state.



§ 62-39-328 - Hearing.

The hearing on the charges shall be at a time and place prescribed by the commission and in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 62-39-329 - Appraisal standards.

It is the intent of this chapter that real estate appraisals be performed in accordance with generally accepted appraisal standards; therefore, state licensed and/or certified real estate appraisers must comply with the Uniform Standards of Professional Appraisal Practice promulgated by the appraisal standards board of the appraisal foundation and any other duly established standards of the commission. The commission shall not establish any criteria for licensure that are more stringent than the criteria established by the federal appraiser qualification board.



§ 62-39-330 - Employing or retaining an appraiser as disinterested third party or for specialized services.

A client or employer may retain or employ a state licensed or certified real estate appraiser to act as a disinterested third party in rendering an unbiased estimate of value or analysis. A client or employer may also retain or employ a state licensed or certified real estate appraiser to provide specialized services to facilitate the client's or employer's objectives. In either case, the appraisal and the appraisal report must be prepared in compliance with this chapter.



§ 62-39-331 - Certain contingent fees prohibited -- Exception.

(a) A state licensed or certified real estate appraiser may not accept a fee for an appraisal assignment that is contingent upon the appraiser reporting a predetermined estimate, analysis or opinion or is contingent upon the opinion, conclusion or valuation reached or upon the consequences resulting from the appraisal assignment.

(b) A state licensed or certified real estate appraiser who enters into an agreement to perform specialized services may be paid a fixed fee or a fee that is contingent on the results achieved by the specialized services.



§ 62-39-332 - Records retention.

(a) A state licensed or certified real estate appraiser shall retain the following records for five (5) years or for at least two (2) years after the disposition of any civil, criminal or administrative proceeding in which testimony was given about an appraisal assignment or appraisal report, whichever period expires last:

(1) Originals and true copies of all engagement letters and written contracts engaging the appraiser's services for real property appraisal work; and

(2) All reports and support data assembled and formulated by the appraiser in preparing the report.

(b) The five-year period for the retention of records shall commence on the date that the appraiser submits the appraisal to the client.

(c) All records required to be maintained under this chapter shall be made available by the state licensed or certified real estate appraiser for inspection and copying by the commission on reasonable notice to the appraiser.



§ 62-39-333 - Commission -- Authority to promulgate rules and regulations.

(a) The commission shall have the authority to promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as may be necessary to ensure compliance with the Financial Institutions Reform, Recovery and Enforcement Act of 1989, and other federal law that may be applicable.

(b) It is the intent of this chapter to enact policies, practices and procedures consistent with Title XI of the Financial Institutions Reform, Recovery and Enforcement Act of 1989. Under federal law, this chapter is subject to judicial review and review by the appraisal subcommittee of the federal financial institutions examination council. If any provision of this chapter or its application to any person or in any circumstance is declared by the appraisal subcommittee and a court of competent jurisdiction to be invalid or unenforceable, provisions constituting the remainder of the chapter and the application of those provisions to other persons and in other circumstances shall not be affected.



§ 62-39-335 - Court testimony -- Receipt of fee.

This chapter shall not act or be construed to prohibit a real estate broker licensed under chapter 13 of this title from testifying as to the value of property in court cases as an expert witness and receiving a fee for the testimony subject to review by the court.



§ 62-39-337 - Minimum requirements.

It is the legislative intent that this chapter shall not require an applicant to have more than the minimum hourly requirements of education and experience in order to qualify for full licensure or certification. The minimum requirements are those requirements set forth by the appraisal foundation. The Tennessee real estate appraisal commission has the authority to adjust hourly education and experience requirements in order to meet the minimum federal standards.



§ 62-39-338 - Temporary practice permits -- Administrative action -- Consent to suit.

(a) The commission may issue a temporary practice permit to a nonresident of this state who is properly licensed or certified in another state. The holder of a valid temporary practice permit shall be authorized to perform appraisals in this state subject to the requirements of this chapter and the rules promulgated by the commission.

(b) The commission shall have the authority to promulgate rules and regulations governing temporary practice, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as may be necessary to ensure compliance with the Financial Institutions Reform, Recovery and Enforcement Act of 1989 and other federal law that may be applicable. The commission may also adopt emergency rules as determined to be necessary to effectuate this section, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) Under no circumstances, other than as stated in this chapter, shall an appraiser who is not licensed or certified in this state be authorized to perform appraisals in this state.

(d) Every applicant for a temporary practice permit shall file with the commission, on a form approved by the commission, an irrevocable consent that legal actions may be properly commenced against the applicant in this state. The consent shall be duly notarized and, if made by a corporation, shall be authenticated by its seal.






Part 4 - Tennessee Appraisal Management Company Registration and Regulation Act

§ 62-39-401 - Short title.

This part shall be known and may be cited as the "Tennessee Appraisal Management Company Registration and Regulation Act."



§ 62-39-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Appraisal" means the act or process of developing an opinion of value of identified real estate. That opinion of value may be numerically expressed either as a specific amount, as a range of numbers or as a relationship to a previous value opinion or other numerical benchmark. The term "appraisal" does not include any opinion of value referred to as evaluations under § 62-39-104;

(2) "Appraisal management company" or "AMC" means an individual or business entity that utilizes an appraisal panel and performs, directly or indirectly, appraisal management services;

(3) "Appraisal management services" means to, directly or indirectly, perform any of the following functions on behalf of a lender, financial institution, client, or any other person:

(A) Administer an appraiser panel;

(B) Recruit, qualify, verify licensing or certification, and negotiate fees and service level expectations with appraisers who are part of an appraiser panel;

(C) Receive an order for an appraisal from one person, and deliver the order for the appraisal to an appraiser that is part of an appraiser panel for completion;

(D) Track and determine the status of orders for appraisals;

(E) Conduct quality control of a completed appraisal prior to the delivery of the appraisal to the person that ordered the appraisal; and

(F) Provide a completed appraisal performed by an appraiser to one (1) or more persons who have ordered an appraisal;

(4) "Appraisal review" means the act or process of developing and communicating an opinion about the quality of another appraiser's work that was performed as part of an appraisal assignment, except that an examination of an appraisal for grammatical, typographical, or other similar errors shall not be an appraisal review;

(5) "Appraiser" means an individual who holds a license as defined in § 62-39-102 or certification as defined in § 62-39-102;

(6) "Appraiser panel" means a network of licensed or certified appraisers that have:

(A) Responded to an invitation, request, or solicitation from an appraisal management company, in any form, to perform appraisals for persons that have ordered appraisals through the appraisal management company or to perform appraisals for the appraisal management company directly; and

(B) Been selected and approved by an appraisal management company to perform appraisals for any client of the appraisal management company that has ordered an appraisal through the appraisal management company or to perform appraisals for the appraisal management company directly;

(7) "Commission" means the real estate appraiser commission created by § 62-39-201;

(8) "Controlling person" means:

(A) An owner, officer or director of a corporation, partnership or other business entity seeking to offer appraisal management services in this state;

(B) An individual employed, appointed, or authorized by an appraisal management company that has the authority to enter into a contractual relationship with other persons for the performance of appraisal management services and has the authority to enter into agreements with appraisers for the performance of appraisals; or

(C) An individual who possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of an appraisal management company; and

(9) "USPAP" means the Uniform Standards of Professional Appraisal Practice.



§ 62-39-403 - Registration requirement.

(a) No person shall directly or indirectly engage or attempt to engage in business as an appraisal management company, to directly or indirectly engage or attempt to perform appraisal management services, or to advertise or hold itself out as engaging in or conducting business as an appraisal management company without first obtaining a registration issued by the commission under this part.

(b) The registration required by subsection (a) shall, at a minimum, include the following:

(1) Name of the entity seeking registration;

(2) Business address of the entity seeking registration which must be located and maintained within this state;

(3) Phone contact information of the entity seeking registration;

(4) If the entity is not a corporation that is domiciled in this state, the name and contact information for the company's agent for service of process in this state;

(5) The name, address, and contact information for any individual or any corporation, partnership, or other business entity that owns ten percent (10%) or more of the appraisal management company;

(6) The name, address, and contact information for a designated controlling person to be the primary communication source for the commission;

(7) A certification that the entity has a system and process in place to verify that a person being added to the appraiser panel of the appraisal management company for appraisal services to be performed in Tennessee holds a license or certification in good standing in Tennessee pursuant to part 3 of this chapter, if a license or certification is required to perform appraisals, pursuant to § 62-39-415;

(8) A certification that the entity has a system in place to review the work of all appraisers who are performing real estate appraisal services in Tennessee for the appraisal management company on a periodic basis to validate that the real estate appraisal services are being conducted in accordance with USPAP, pursuant to § 62-39-416;

(9) A certification that the entity maintains a detailed record of each service request that it receives for appraisal services within the state of Tennessee and the appraiser who performs the real estate appraisal services for the appraisal management company, pursuant to § 62-39-417;

(10) An irrevocable uniform consent to service of process, pursuant to § 62-39-407; and

(11) Any other reasonable information required by the commission to complete the registration process.



§ 62-39-404 - Applicability.

This part shall not apply to:

(1) A national or state bank, federal, or state savings institution that is subject to direct regulation or supervision by an agency of the United States government, or by the department of financial institutions, that receives a request for the performance of an appraisal from one employee of the financial institution, and another employee of the same financial institution assigns the request for the appraisal to an appraiser who is an independent contractor to the institution. An entity exempt as provided in this subdivision (1) shall file a notice with the commission which contains the information required in § 62-39-403;

(2) An appraiser that enters into an agreement, whether written or otherwise, with an appraiser for the performance of an appraisal, and upon the completion of the appraisal, the report of the appraiser performing the appraisal is signed by both the appraiser who completed the appraisal and the appraiser who requested the completion of the appraisal;

(3) Any state agency or local municipality that orders appraisals for ad valorem tax purposes or any other business on behalf of the state of Tennessee;

(4) Any person licensed to practice law in this state, a court-appointed personal representative or a trustee who orders an appraisal in connection with a bona fide client relationship when such person directly contracts with an independent appraiser; or

(5) A certified public accountant or CPA firm regulated under chapter 1, part 1 of this title.



§ 62-39-405 - Application for registration.

An applicant for a registration as an appraisal management company shall submit to the commission an application containing information required in § 62-39-403(b) on a form prescribed by the commission.



§ 62-39-406 - Length of validity of registration.

Registration shall be valid for two (2) years from its issuance.



§ 62-39-407 - Completion of irrevocable uniform consent to service of process.

Each entity applying for a registration as an appraisal management company in Tennessee shall complete an irrevocable uniform consent to service of process, as prescribed by the commission.



§ 62-39-408 - Registration fees -- Surety bond.

(a) The commission shall establish by rule and regulation the fee to be paid by each appraisal management company seeking registration under this part, such that the sum of the fees paid by all appraisal management companies seeking registration under this section shall be sufficient for the administration of this part. The commission shall charge and collect fees to be utilized to fund activities that may be necessary to carry out this chapter.

(b) Each applicant for registration shall post with the commission and maintain on renewal a surety bond in the amount of twenty thousand dollars ($20,000). The details of the bond shall be prescribed by rule and regulation of the commission, however, the bond may not be used to assist appraisers in collection efforts of credit extended by the appraiser.



§ 62-39-409 - Appraisal management company ownership restrictions.

(a) (1) An appraisal management company applying for a registration in Tennessee shall not be more than ten percent (10%) owned by:

(A) A person who has had a license or certificate to act as an appraiser refused, denied, canceled, revoked, or surrendered in lieu of a pending revocation in any state; or

(B) An entity that is more than ten percent (10%) owned by any person who has had a license or certificate to act as an appraiser refused, denied, canceled, revoked, or surrendered in lieu of a pending revocation in any state; or

(2) Each person who owns more than ten percent (10%) of an appraisal management company in this state shall:

(A) Be of good moral character, as determined by the commission; and

(B) Submit to a background investigation, as determined by the commission.

(b) Each appraisal management company applying for registration shall certify to the commission that it has reviewed each entity that owns more than ten percent (10%) of the appraisal management company and that no entity that owns more than ten percent (10%) of the appraisal management company is more than ten-percent owned by any person who has had a license or certificate to act as an appraiser refused, denied, cancelled, revoked, or surrendered in lieu of a pending revocation.

(c) Each appraisal management company shall notify the commission within thirty (30) days of a change in its controlling principal, agent of record, or ownership composition.



§ 62-39-410 - Designated controlling person.

(a) Each appraisal management company applying to the commission for a registration in this state shall designate one (1) controlling person who will be the main contact for all communication between the commission and the appraisal management company.

(b) The designated controlling person pursuant to subsection (a) shall:

(1) Have never had a license or certificate to act as an appraiser refused, denied, canceled, revoked, or surrendered in lieu of a pending revocation in any state;

(2) Be of good moral character, as determined by the commission; and

(3) Submit to a background investigation, as determined by the commission.



§ 62-39-411 - Appraisal management company restrictions.

An appraisal management company that applies to the commission for registration to do business in this state as an appraisal management company or a financial institution qualified under § 62-39-404(1) shall not:

(1) Employ any person directly involved in appraisal management services who has had a license or certificate to act as an appraiser in Tennessee or in any other state, refused, denied, cancelled, revoked, or surrendered in lieu of a pending revocation;

(2) Knowingly enter into any independent contractor arrangement, whether in verbal, written, or other form, with any person who has had a license or certificate to act as an appraiser in Tennessee or in any other state, refused, denied, cancelled, revoked, or surrendered in lieu of a pending revocation;

(3) Knowingly enter into any contract, agreement, or other business relationship directly involved with the performance of real estates appraisal or appraisal management services, whether in verbal, written, or any other form, with any entity that employs, has entered into an independent contract arrangement, or has entered into any contract, agreement, or other business relationship, whether in verbal, written, or any other form, with any person who has ever had a license or certificate to act as an appraiser in Tennessee or in any other state, refused, denied, cancelled, revoked, or surrendered in lieu of a pending revocation.



§ 62-39-412 - Assignments.

Prior to placing an assignment, for real estate appraisal services within the state of Tennessee, with an appraiser on the appraiser panel of an appraisal management company, the appraisal management company shall have a system in place to verify that the appraiser receiving the assignment holds a credential in good standing in the state of Tennessee. Letters of engagement shall include instructions to the appraiser to decline the assignment in the event the appraiser is not geographically competent or the assignment falls outside the appraiser's scope of practice restrictions.



§ 62-39-413 - License requirement for employees and independent contractors -- Declining letters of engagement.

Any employee or independent contractor of the appraisal management company who performs an appraisal review service on an appraisal done on real property located within Tennessee must be an individual who holds a license as defined in § 62-39-102 or certification as defined in § 62-39-102. Letters of engagement shall include instructions to the appraiser to decline the appraisal review assignment in the event the appraiser is not geographically competent or the assignment falls outside the appraiser's scope of practice restrictions.



§ 62-39-414 - Biennial certification of system and process of verification of licensure of individual being added to appraiser panel.

Each appraisal management company seeking to be registered shall certify to the commission on a biennial basis on a form prescribed by the commission that the appraisal management company has a system and process in place to verify that an individual being added to the appraiser panel for appraisal services within Tennessee of the appraisal management company holds a license in good standing in this state pursuant to this chapter.



§ 62-39-415 - Biennial certification of system and process of verification of licensure of individual to whom appraisal management company is making assignments.

Each appraisal management company seeking to be registered shall certify to the commission on a biennial basis on a form prescribed by the commission that the appraisal management company has a system in place to verify that an individual to whom the appraisal management company is making assignments for the completion of appraisals has not had a license or certification as an appraiser refused, denied, cancelled, revoked, or surrendered in lieu of a pending revocation on a regular basis.



§ 62-39-416 - Biennial certification of system for periodic appraisal review.

Each registered appraisal management company shall certify to the commission on a biennial basis that it has a system in place to perform an appraisal review on a periodic basis of the work of all appraisers who are performing appraisals in Tennessee for the appraisal management company to validate that the appraisals are being conducted in accordance with USPAP. An AMC shall report to the commission the results of any appraisal reviews in which an appraisal is found to be substantially non-compliant with USPAP, state laws or federal laws pertaining to appraisals.



§ 62-39-417 - Biennial certification of maintenance of detailed records.

Each appraisal management company seeking to be registered shall certify to the commission biennially that it maintains a detailed record of each service request for appraisal services within the state of Tennessee that it receives and of each appraiser who performs an appraisal for the appraisal management company in the state of Tennessee.



§ 62-39-418 - Appraiser allowed to record fee appraiser paid for appraisal -- Separate statement to client.

(a) An appraisal management company shall not prohibit an appraiser who is part of an appraiser panel from recording the fee that the appraiser was paid by the appraisal management company for the performance of the appraisal within the appraisal report that is submitted by the appraiser to the appraisal management company.

(b) An appraisal management company shall separately state to the client, the fees paid to an appraiser for appraisal services and the fees charged by the appraisal management company for services associated with the management of the appraisal process, including procurement of the appraiser's services.



§ 62-39-419 - Improper influence -- Proper requests for information.

(a) No employee, director, officer, or agent of an appraisal management company shall influence or attempt to influence the development, reporting, or review of an appraisal through coercion, extortion, collusion, inducement, intimidation, bribery or in any other manner, including but not limited to:

(1) Withholding or threatening to withhold timely payment for an appraisal, except in cases of substandard performance or non-compliance with conditions of engagement;

(2) Withholding or threatening to withhold future business, or demoting, terminating or threatening to demote or terminate an appraiser;

(3) Expressly or impliedly promising future business, promotions, or increased compensation for an appraiser;

(4) Conditioning the request for an appraisal or the payment of an appraisal fee or salary or bonus on the opinion, conclusion, or valuation to be reached, or on a preliminary estimate or opinion requested from an appraiser;

(5) Requesting that an appraiser provide an estimated, predetermined, or desired valuation in an appraisal report, or provide estimated values or comparable sales at any time prior to the appraiser's completion of an appraisal;

(6) Providing to an appraiser an anticipated, estimated, encouraged, or desired value for a subject property or a proposed or target amount to be loaned to the borrower, except that a copy of the sales contract for purchase transactions may be provided;

(7) Providing to an appraiser, or any entity or person related to the appraiser, stock or other financial or non-financial benefits;

(8) Allowing the removal of an appraiser from an appraiser panel, without prior written notice to such appraiser;

(9) Any other act or practice that knowingly impairs or attempts to impair an appraiser's independence, objectivity, or impartiality;

(10) Requiring an appraiser to collect an appraisal fee on behalf of the appraisal management company from the borrower, homeowner, or other third party; or

(11) Requiring an appraiser to indemnify an appraisal management company or hold an appraisal management company harmless for any liability, damage, losses or claims arising out of the services performed by the appraisal management company, and not the services performed by the appraiser.

(b) Nothing in subsection (a) shall prohibit the appraisal management company from requesting that an appraiser:

(1) Provide additional information about the basis for a valuation; or

(2) Correct objective factual errors in an appraisal report; or

(3) Provide additional information within the appraisal regarding additional sales provided through an established dispute process.



§ 62-39-420 - Prohibited requirements.

An appraisal management company shall not:

(1) Require an appraiser to modify any aspect of an appraisal report unless the modification complies with § 62-39-419;

(2) Require an appraiser to prepare an appraisal if the appraiser, in the appraiser's own independent professional judgment, believes the appraiser does not have the necessary expertise for the assignment or for the specific geographic area and has notified the AMC and declined the assignment;

(3) Require an appraiser to prepare an appraisal under a time frame that the appraiser, in the appraiser's own professional judgment, believes does not afford the appraiser the ability to meet all the relevant legal and professional obligations if the appraiser has notified the AMC and declined the assignment;

(4) Prohibit or inhibit legal or other allowable communication between the appraiser and:

(A) The lender;

(B) A real estate licensee; or

(C) Any other person from whom the appraiser, in the appraiser's own professional judgment, believes information would be relevant;

(5) Knowingly require the appraiser to do anything that does not comply with:

(A) USPAP;

(B) The State Licensing and Certified Real Estate Appraisers Law, compiled in this chapter, or the rules promulgated thereunder; or

(C) Any assignment conditions and certifications required by the client; or

(6) Make any portion of the appraiser's fee or the AMC's fee contingent on a predetermined or favorable outcome, including but not limited to:

(A) A loan closing; or

(B) Specific dollar amount being achieved by the appraiser in the appraisal.



§ 62-39-421 - Payment deadlines to appraisers.

Each appraisal management company shall, except in cases of breach of contract or substandard performance of services, make payment to an appraiser for the completion of an appraisal or valuation assignment within sixty (60) days, unless a mutually agreed upon alternate payment schedule exists, from when the appraiser transmits or otherwise provides the completed appraisal or valuation study to the appraisal management company or its assignee.



§ 62-39-422 - Alterations, modifications and changes to completed appraisals prohibited -- Providing appraiser's digital signature or seal.

(a) An appraisal management company may not alter, modify, or otherwise change a completed appraisal report submitted by an appraiser by:

(1) Permanently removing the appraiser's signature or seal; or

(2) Adding information to, or removing information from, the appraisal report with an intent to change the valuation conclusion.

(b) No registered appraisal management company may require an appraiser to provide the appraisal management company with the appraiser's digital signature or seal. Nothing in this subsection (b) shall prohibit an appraiser from voluntarily providing such appraiser's digital signature to another person.



§ 62-39-423 - Unique registration number -- Publication of list of registrations -- Disclosure of registration number.

(a) The commission shall issue a unique registration number to each appraisal management company.

(b) The commission shall publish a list of the appraisal management companies that have registered pursuant to this part and have been issued a registration number.

(c) An appraisal management company shall be required to disclose the registration number on each engagement letter utilized in assigning an appraisal request for real estate appraisal assignments within the state of Tennessee.



§ 62-39-424 - Removal of an appraiser from appraiser panel.

(a) Except within the first thirty (30) days after an appraiser is first added to the appraiser panel of an appraisal management company, an appraisal management company may not remove an appraiser from its appraiser panel, or otherwise refuse to assign requests for real estate appraisal services to an appraiser without:

(1) Notifying the appraiser in writing of the reasons why the appraiser is being removed from the appraiser panel of the appraisal management company;

(2) If the appraiser is being removed from the panel for illegal conduct, violation of the USPAP, or a violation of state licensing standards, describing the nature of the alleged conduct or violation; and

(3) Providing an opportunity for the appraiser to respond to the notification of the appraisal management company.

(b) An appraiser who is removed from the appraiser panel of an appraisal management company for alleged illegal conduct, violation of the USPAP, or violation of state licensing standards, may file a complaint with the commission for a review of the decision of the appraisal management company, except that in no case shall the commission make any determination regarding the nature of the business relationship between the appraiser and the appraisal management company which is unrelated to the actions specified in subsection (a).

(c) If after notice and an opportunity for hearing and review, the commission determines that an appraiser did not commit a violation of law, a violation of the USPAP, or a violation of state licensing standards, the commission shall order that such appraiser be added to the appraiser panel of the appraisal management company.

(d) If the commission has found that the appraisal management company acted improperly in removing the appraiser from the appraiser panel, an appraisal management company may not refuse to make assignments for real estate appraisal services to an appraiser, or reduce the number of assignments, or otherwise penalize the appraiser.



§ 62-39-425 - Grounds for censure, suspension or revocation of registration.

The commission may censure an appraisal management company, conditionally or unconditionally suspend or revoke any registration issued under this part or impose administrative fines not to exceed the maximum allowable amount defined by the state of Tennessee, if an appraisal management company is:

(1) Knowingly committing any act in violation of this part;

(2) Violating any rule or regulation adopted by the commission; or

(3) Procuring a license by fraud, misrepresentation, or deceit.



§ 62-39-426 - Adjudicatory proceedings.

The conduct of adjudicatory proceedings in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for violations of this part is vested in the commission; provided:

(1) Before censuring any registrant, or suspending or revoking any registration, the commission shall notify the registrant in writing of any charges made at least twenty (20) days before the hearing and shall afford the registrant an opportunity to be heard in person or by counsel; and

(2) Written notice shall be satisfied by personal service on the controlling person of the registrant, or the registrant's agent for service of process in this state, or by sending the notice by certified mail, return receipt requested to the controlling person of the registrant to the registrant's address on file with the commission.









Chapter 40 - Industrial Hygienists

§ 62-40-101 - Chapter definitions -- Qualifications -- Penalties.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Industrial hygiene" means the science and art devoted to anticipation, recognition, evaluation and control of environmental factors or stressors arising in or from the workplace that may cause sickness, impaired health and well-being or significant discomfort and inefficiency among workers;

(2) "Industrial hygienist" means a person who possesses a baccalaureate degree issued by an accredited college or university in industrial hygiene engineering, chemistry, physics, biology, medicine or related physical and biological sciences and who, by virtue of special studies and training, has acquired competence in industrial hygiene. The special studies and training shall have been sufficient in industrial hygiene engineering, chemistry, physics, biology, medicine or related physical and biological sciences to provide the ability to:

(A) Recognize environmental stressors in the workplace and to understand their effects;

(B) Evaluate, on the basis of experience and with the aid of quantitative measurement techniques, the magnitude of these stressors in terms of ability to impair health and well-being; and

(C) Prescribe methods to eliminate, control or reduce the stressors when necessary to alleviate their effects; and

(3) "Professional industrial hygienist" means a person who possesses a baccalaureate degree issued by an accredited college or university in industrial hygiene, engineering, chemistry, physics, biology, medicine or related physical and biological sciences and who has a minimum of three (3) years full-time industrial hygiene experience. A completed master's degree in a related physical or biological science, or in a related engineering discipline, may be substituted for one (1) year of the experience requirement; and a similar doctoral degree may be substituted for an additional year of the experience requirement. Nonexclusive examples of professional industrial hygienists are certified industrial hygienists and industrial hygienists in training, as recognized by the American Board of Industrial Hygiene.

(b) An individual shall meet the requirements or qualifications of a professional industrial hygienist as set out in subdivision (a)(3), certified industrial hygienist and industrial hygienist in training, as recognized by the American Board of Industrial Hygiene, before the individual may use the title or represent the individual to the public as a professional industrial hygienist, certified industrial hygienist and industrial hygienist in training.

(c) A person who violates subdivision (a)(3) or subsection (b) is subject to a civil penalty of no more than one thousand dollars ($1,000) in chancery court.



§ 62-40-102 - Limitation on government prohibiting or restricting practice of industrial hygiene.

Notwithstanding any law to the contrary, no entity of state government shall by rule prohibit or restrict a qualified industrial hygienist who complies with the provisions established by or pursuant to this chapter from engaging in the practice of industrial hygiene.






Chapter 41 - Tennessee Asbestos Contractor Accreditation and Regulation Act

§ 62-41-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Asbestos Contractor Accreditation and Regulation Act."



§ 62-41-102 - Purpose.

The purpose of this chapter is to establish an asbestos contractor accreditation program for this state in compliance with Title II, Section 206 of the federal Toxic Substances Control Act, codified in 15 U.S.C.A. § 2646.



§ 62-41-103 - Rules and regulations.

The commissioner of environment and conservation, in consultation with the commissioner of commerce and insurance, has the authority to promulgate rules and regulations for the purpose of establishing an asbestos contractor accreditation program for this state. The commissioner shall prescribe in the rules and regulations any fees to be paid in order for a contractor to be accredited under this program. The rules and regulations shall be approved by the state building commission before they are filed with the secretary of state.






Chapter 42 - Board of Employee Assistance Professionals [Repealed]



Chapter 43 - Tennessee Professional Employer Organization Act

§ 62-43-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Professional Employer Organization Act."



§ 62-43-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Applicant" means a person seeking an initial or renewal registration pursuant to this chapter;

(2) "Audit" means an engagement performed in accordance with the Statements on Auditing Standards (SAS);

(3) "Client" means any person who enters into a professional employer agreement with a professional employer organization;

(4) "Co-employer" means either a professional employer organization or a client;

(5) "Co-employment relationship" means a relationship which is intended to be an ongoing relationship rather than a temporary or project specific one, wherein the rights, duties, and obligations of an employer which arise out of an employment relationship have been shared and allocated between co-employers pursuant to a professional employer agreement and this chapter;

(6) "Covered employee":

(A) Means an individual having a co-employment relationship with a professional employer organization and a client who meets all of the following criteria:

(i) The individual has received written notice of co-employment with the professional employer organization; and

(ii) The individual's co-employment relationship results pursuant to a professional employer agreement; and

(B) Includes individuals who are officers, directors, shareholders, partners, and managers of the client; provided, that such individuals meet the criteria of subdivision (6)(A) and act as operational managers or perform day-to-day operational services for the client, unless the professional employer organization and the client have expressly agreed in the professional employer agreement that such individuals shall not be covered employees;

(7) "Department" means the department of commerce and insurance;

(8) "Local governmental entity" means a governing body, board, commission, committee or department of a municipality or county;

(9) "Person" has the same meaning as in § 1-3-105 and as amended;

(10) "Professional employer agreement" means a written contract between a client and a professional employer organization that provides:

(A) For the co-employment of covered employees;

(B) For the allocation of employer rights and obligations between the client and the professional employer organization with respect to covered employees; and

(C) That the professional employer organization and the client assume the responsibilities required by this chapter;

(11) "Professional employer organization":

(A) Means any person engaged in the business of providing professional employer services, regardless of the use of the term or conducting business as a "professional employer organization," "PEO," "staff leasing company," "registered staff leasing company," "employee leasing company," "administrative employer," or any other name; and

(B) Includes a professional employer organization group;

(12) "Professional employer organization benefit and welfare plan" means a plan offered to covered employees of a professional employer organization registered pursuant to this chapter;

(13) "Professional employer organization group" means two (2) or more professional employer organizations that are majority owned or commonly controlled by the same entity, parent or controlling person;

(14) "Professional employer services" means the service of entering into co-employment relationships under this chapter in which all or a majority of the employees providing services to a client, a division or work unit of a client are covered employees;

(15) "Registrant" means a professional employer organization registered under this chapter;

(16) "Small operations" means an applicant or registrant with less than fifty million dollars ($50,000,000) in annualized wages;

(17) "Temporary help services" means services consisting of a person:

(A) Recruiting and hiring its own employees;

(B) Finding other organizations that need the services of its employees;

(C) Assigning its employees:

(i) To perform work at or services for the other organizations to support or supplement the other organizations' workforces;

(ii) To provide assistance in special work situations such as, but not limited to, employee absences, skill shortages or seasonal workloads; or

(iii) To perform special assignments or projects; and

(D) Customarily attempting to reassign its employees to other organizations when they finish each assignment; and

(18) "Working capital" means the excess of current assets over current liabilities as determined by generally accepted accounting principles.



§ 62-43-103 - Rules -- Creation of professional employer organization advisory council -- Composition of council -- Officers -- Compensation -- Powers and duties -- Administration -- Recommendations for appointments to council.

(a) (1) The department may promulgate rules and prescribe forms reasonably necessary for the administration and enforcement of §§ 62-43-106, 62-43-107 and 62-43-112.

(2) Rules shall be promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5 and as amended.

(b) (1) The professional employer organization advisory council is created and shall consist of five (5) members to be appointed by the governor to four (4) year terms. A term shall become effective on appointment and continue until a successor has been appointed. A vacancy shall be filled by appointment to the unexpired term by the governor.

(2) (A) Three (3) members of the council shall be individuals owning or working for a professional employer organization.

(B) The remaining two (2) members shall:

(i) Be residents of this state; and

(ii) Not be, or ever have been, connected with a professional employer organization.

(C) Among the members described in subdivision (b)(2)(B):

(i) One (1) such member shall represent the consumer interests of this state; and

(ii) One (1) such member shall be a representative of the department.

(3) The council shall elect a chair and other officers to a term of one (1) year or until a successor is elected. Meetings may be called by the chair or by any two (2) members. A meeting may be held by electronic means. Three (3) members shall constitute a quorum to conduct business. Whenever vacancies prevent a quorum, the remaining members shall constitute a quorum for the purposes of recommending to the governor appointments to the council.

(4) Members shall serve without compensation.

(5) The following are the powers and duties of the council:

(A) Determine its rules of order and procedure;

(B) Recommending to the governor appointments to the council;

(C) Send notice of its agenda and proceedings to any requesting person;

(D) Petition the department, pursuant to § 4-5-201 and as amended; and

(E) Advise the department on this chapter.

(6) (A) The council is attached to the department for the purposes of administration and cooperation.

(B) The department shall notify the council of any action pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5 and as amended, relating to a rule promulgated pursuant to this chapter.

(C) Any nonprofit organization representing five (5) or more professional employer organizations registered in this state may recommend appointments to the council.



§ 62-43-104 - Confidentiality.

All records, reports and other information obtained from an applicant or registrant under this chapter, except to the extent necessary for the proper administration of this chapter by the department, shall be confidential and shall not be published or open to public inspection other than to public employees in the actual performance of their public duties



§ 62-43-105 - Chapter or professional employer agreements do not affect collective bargaining agreements, or federal or state labor relations law -- Limits on chapter or professional employer agreements -- Determination of tax credits and economic incentives.

(a) Nothing contained in this chapter or in any professional employer agreement shall affect, modify or amend any collective bargaining agreement, or the rights or obligations of any client, professional employer organization or covered employee under:

(1) The National Labor Relations Act, compiled in 29 U.S.C. §§ 151 et seq. and as amended;

(2) The Railway Labor Act, compiled in 45 U.S.C. §§ 151 et seq. and as amended; or

(3) Applicable state labor relations law, compiled in titles 12 and 50 and as amended.

(b) Nothing in this chapter or in any professional employer agreement shall:

(1) Diminish, abolish or remove rights of covered employees to a client or obligations of such client to a covered employee existing prior to the effective date of the professional employer agreement;

(2) Affect, modify or amend any contractual relationship or restrictive covenant between a covered employee and any client in effect at the time a professional employer agreement becomes effective;

(3) Prohibit or amend any contractual relationship or restrictive covenant that is entered into subsequently between a client and a covered employee;

(4) Impose responsibility or liability on a professional employer organization in connection with, or arising out of, any such existing or new contractual relationship or restrictive covenant between the client and a covered employee unless the professional employer organization has specifically agreed otherwise in writing; or

(5) Create any new or additional enforceable right of a covered employee against a professional employer organization that is not specifically provided by the professional employer agreement or this chapter.

(c) Nothing contained in this chapter or any professional employer agreement shall affect, modify or amend any state, local governmental entity or federal licensing, registration, or certification requirement applicable to any client or covered employee.

(1) A covered employee who must be licensed, registered or certified according to law or regulation is deemed solely an employee of the client for purposes of any such license, registration or certification requirement.

(2) A professional employer organization shall not be deemed to engage in any occupation, trade, profession or other activity that is subject to licensing, registration or certification requirements, or is otherwise regulated by a local governmental entity solely by entering into and maintaining a co-employment relationship with a covered employee who is subject to such requirements or regulation.

(3) A client shall have the sole right of direction and control of the professional or licensed activities of covered employees and of the client's business. Such covered employees and clients shall remain subject to regulation by the state or local governmental entity responsible for licensing, registration or certification of such covered employees or clients.

(d) (1) For purposes of determination of tax credits and other economic incentives provided by this state, or a local government entity, and based on employment, covered employees may be deemed employees solely of the client.

(2) A client may be eligible for any tax credit, economic incentive, or other benefit arising as the result of the employment of covered employees of the client.

(3) Notwithstanding that the professional employer organization is the W-2 reporting employer, the client may continue to qualify for the benefit, incentive, or credit.

(4) If the grant or amount of any such credit, incentive or benefit is based on the number of employees, then each client shall be treated as employing only those covered employees co-employed by the client. Covered employees working for other clients of the professional employer organization shall not be counted.

(5) Each professional employer organization shall provide, upon request by a client, an agency or department of this state or local governmental entity, employment information reasonably required by any agency or department of this state responsible for administration of any such tax credit, economic incentive or benefit and necessary to support any request, claim, application or other action by a client seeking any such tax credit, economic incentive or benefit.

(e) With respect to a bid, contract, purchase order or agreement entered into with this state or a local governmental entity, a client company's status or certification as a Tennessee small business, minority-owned business, Tennessee service-disabled veteran-owned business, disadvantaged business or woman-owned business, or as a historically underutilized business enterprise, is not affected because the client company has entered into an agreement with a professional employer organization or uses the services of a professional employer organization.

(f) In a co-employment relationship:

(1) The professional employer organization is entitled to enforce only such employer rights, and is subject to only those obligations, specifically allocated to the professional employer organization by the professional employer agreement or this chapter;

(2) The client is entitled to enforce:

(A) The rights, and obligated to provide and perform the employer obligations, allocated to the client by the professional employer agreement and this chapter; and

(B) Any right or obligation, not specifically allocated to the professional employer organization by the professional employer agreement or this chapter.

(g) A person is not a professional employer organization if the person:

(1) (A) Engages in a principal business activity that does not involve entering into professional employer arrangements;

(B) Does not hold itself out as a professional employer organization; and

(C) Shares employees with a commonly owned company within the meaning of §§ 414(b) and (c) of the Internal Revenue Code of 1986, as amended;

(2) Provides temporary help services; or

(3) Assumes responsibility through independent contractor arrangements for the product produced or service performed by such person or such person's agents and retains and exercises primary direction and control over the work performed by the individuals whose services are supplied under such arrangements.



§ 62-43-106 - Registration.

(a) (1) No person shall provide, advertise or otherwise hold itself out as providing professional employer services in this state unless such person is registered under this chapter.

(2) The department shall register an applicant meeting the requirements of this chapter.

(3) (A) If the department denies registration to an applicant, the department shall provide written notice that includes the reasons for the denial. The applicant shall have sixty (60) days from the date the notice was sent to:

(i) Submit proof to the department that the reasons for the denial have been cured; or

(ii) Request, in writing, reconsideration from the commissioner.

(B) The department shall provide written notice of its determination after considering the applicant's submission or request under subdivisions (a)(3)(A)(i) or (a)(3)(A)(ii) within thirty (30) days of receiving a submission or request.

(C) (i) After submission of a written request for consideration, an initial applicant shall have the right to appear before the commissioner or the commissioner's designee to present the applicant's request for reconsideration. If an applicant wishes to appear before the commissioner or the commissioner's designee to present their request for reconsideration, then the department shall provide written notice of its determination within thirty (30) days after such appearance; provided, that it is the commissioner's decision as to whether or not the defect or defects have been cured and whether or not to issue the registration.

(ii) An applicant who is not an initial applicant may request a hearing pursuant to § 4-5-320 before the commissioner makes a final determination to deny a renewal registration.

(4) Registration under this chapter shall remain in force for two (2) years from the date of issuance of registration.

(b) Each applicant for initial registration under this chapter shall submit to the department the following:

(1) Any name under which the applicant conducts business;

(2) The address of the principal place of business of the applicant and of each office it maintains in this state;

(3) The applicant's taxpayer or employer identification number;

(4) A list by state of each name under which the applicant has operated in the preceding five (5) years, including any alternative names, names of predecessors and, if known, successor business entities;

(5) A statement of ownership, which shall include the name, address and principal occupation of any person that, individually or acting in concert with one (1) or more other persons, owns or controls, directly or indirectly:

(A) Twenty percent (20%) or more of the equity interests of the applicant who is a publicly traded entity; or

(B) Ten percent (10%) or more of the equity interest of the applicant who is not a publicly traded entity;

(6) A statement of management, which shall include the name, address and principal occupation of any person who serves as president, chief executive officer or otherwise has the authority to act as a senior executive officer of the applicant;

(7) If the applicant or a person listed in subdivisions (b)(5) or (6) has in any jurisdiction:

(A) Been convicted of or entered a plea of nolo contendere to a crime relating to the operation of a professional employer organization;

(B) Been disciplined relating to the operation of a professional employer organization;

(C) Been convicted of or entered a plea of nolo contendere to an offense relating to bribery, dishonesty or fraud;

(D) Been convicted of or entered a plea of nolo contendere to any felony; or

(E) Been found liable for civil fraud;

(8) A financial statement setting forth the financial condition of the applicant; provided, that:

(A) The applicant shall submit the most recent audit of the applicant with its initial application;

(B) No financial statement submitted with the initial application shall be older than thirteen (13) months from the date of the report of the auditor;

(C) Within one hundred eighty (180) days of the close of an applicant's fiscal year, the applicant shall submit its most recent financial statement; provided, that an applicant may apply to the department for additional time to submit its financial statements, and such a request shall be accompanied by a letter from the auditors stating the reasons for the delay and the anticipated audit completion date;

(D) Financial statements submitted pursuant to this subdivision (b)(8) shall be prepared in accordance with generally accepted accounting principles and audited by an independent certified public accountant licensed to practice in the jurisdiction in which such accountant is located; provided, that no resulting report of the auditor shall include:

(i) A qualification or disclaimer of opinion as to adherence to generally accepted accounting principles; or

(ii) A statement expressing substantial doubt about the ability of the applicant to continue as a going concern;

(E) An applicant may submit combined or consolidated audited financial statements to meet the requirements of this section;

(F) Notwithstanding subdivision (b)(8)(D)(i):

(i) An applicant that has not had sufficient operating history to have financial statements based upon at least twelve (12) months of operating history shall meet the financial capacity requirements in subsection (c) and submit financial statements reviewed by an independent certified public accountant; and

(ii) If an applicant is a subsidiary or is related to a variable interest entity, then the applicant may submit financial statements of the professional employer organization, professional employer organization group or the controlling organization;

(G) (i) In lieu of audited financial statements required by this subdivision (b)(8), an applicant or registrant with small operations may submit financial statements compiled by an independent certified public accountant.

(ii) The department shall consider an applicant or registrant a professional employer organization with small operations if the applicant or registrant submits to the department:

(a) A request to be deemed a PEO with small operations on a form prescribed by the department; and

(b) The most recent fourth quarter federal Form 941 of the applicant or registrant and any related person that offers professional employer services; provided, the aggregate annualized wages shall be less than fifty million dollars ($50,000,000).

(iii) The form required in subdivision (b)(8)(G)(ii) shall be submitted to the department in any year the applicant or registrant seeks to be considered a professional employer organization with small operations.

(iv) In any year that an applicant or registrant with small operations does not meet the requirements to maintain such status, that applicant or registrant shall have six (6) months from the close of the current fiscal year of the applicant or registrant to either:

(a) Meet the requirements of this subdivision (b)(8)(G); or

(b) Submit audited financial statements;

(9) Evidence of workers' compensation coverage for covered employees in this state who are subject to the Tennessee Workers' Compensation Law, compiled in title 50, chapter 6 and as amended; and

(10) A written statement in regards to whether the applicant sponsors a self-insured health plan.

(c) Except as provided by subdivision (b)(8)(F)(i) and subsection (f), an applicant shall maintain either:

(1) Positive working capital at registration as reflected in the financial statements submitted to the department under subdivision (b)(8); or

(2) An applicant that does not have positive working capital may provide a bond, irrevocable letter of credit or securities with a minimum market value equaling the deficiency plus one hundred thousand dollars ($100,000) to the department; provided, that such instruments are to be held by an institution designated by the department, securing payment by the applicant of all taxes, wages, benefits or other entitlements due to or with respect to covered employees if the applicant does not make such payments when due.

(d) (1) No later than one hundred eighty (180) days after the applicant's fiscal year that is the second year of its current registration, the applicant may renew its registration by:

(A) Notifying the department of any changes in the information submitted under subsection (b); and

(B) Submitting the financial statement required under subdivision (b)(8) or the alternatives under subdivision (b)(8)(G) or subsection (c), as applicable.

(2) An applicant's existing registration shall remain in effect during the pendency of a renewal application.

(e) An applicant who is a professional employer organization group may satisfy the requirements in this section on a combined or consolidated basis; provided, that each member of the professional employer organization group guarantees the financial capacity obligations under this chapter of each other member of the professional employer organization group. In the case of a professional employer organization group that submits a combined or consolidated audited financial statement including entities that are not professional employer organizations or that are not in the professional employer organization group, the controlling entity of the professional employer organization group under the consolidated or combined statement shall guarantee the obligations of the professional employer organizations in the professional employer organization group.

(f) (1) An applicant is eligible for a limited registration under this chapter if such applicant:

(A) Submits a request for limited registration to the department;

(B) Is domiciled outside this state and is licensed or registered as a professional employer organization in another state;

(C) Does not maintain an office in this state or directly solicits clients located or domiciled within this state; and

(D) Does not have more than fifty (50) covered employees employed or domiciled in this state.

(2) Limited registration is valid for two (2) years and may be renewed.

(3) An applicant seeking limited registration under this subsection (f) shall provide the department with information and documentation necessary to show that the applicant qualifies for a limited registration.

(4) Subdivision (b)(8) and subsection (c) shall not apply to applicants for limited registration.

(g) Notwithstanding § 62-43-104, the department shall maintain a list of registrants that is readily available to the public by electronic or other means.

(h) (1) The department shall to the extent practical, permit the acceptance of electronic filings in conformance with the Uniform Electronic Transactions Act, compiled in title 47, chapter 10 and as amended, including applications, documents, reports and other filings required by this chapter.

(2) The department may provide for the acceptance of electronic filings and other assurance by an independent and qualified assurance organization approved by the department that provides satisfactory assurance of compliance acceptable to the department consistent with or in lieu of the requirements in subsections (b) and (c), and other requirements of this chapter or the rules promulgated pursuant to it.

(3) The department may permit an applicant to authorize such an approved assurance organization to act on the applicant's behalf in complying with the registration requirements of this chapter, including electronic filings of information and payment of registration fees; provided, that use of such an approved assurance organization shall be optional and not mandatory for an applicant.

(4) Nothing in this subsection (h) shall limit or change the department's authority to register or terminate registration of a registrant or applicant or to investigate or enforce this chapter.

(i) A registrant shall:

(1) Submit to the department, within ninety (90) days of the end of each calendar quarter, a statement by an independent certified public accountant or independent public accountant that for the quarter all applicable payroll taxes have been paid on a timely basis. Upon a showing of reasonable cause, one (1) thirty-day extension per quarter shall be granted by the department;

(2) Maintain and make available for the department's inspection any and all records concerning the registrant's conduct of business under its registration, which records shall be maintained for a period of three (3) years after termination of the professional employer agreement;

(3) Notify the department in writing of a change in the information submitted under subdivisions (b)(1)-(7) within thirty (30) days of such change;

(4) Post the registration issued under this chapter in a conspicuous place in the principal place of business and display in clear public view in each registrant's office in this state a notice stating that the professional employer organization is licensed and regulated by the department and that any questions or complaints should be directed to the department; and

(5) Submit a written response to a written inquiry from the department within thirty (30) days of receiving the inquiry.



§ 62-43-107 - Fees.

(a) The department may establish the following fees by rule:

(1) Initial application fee;

(2) Initial registration fee, which includes a fee for limited registration, as applicable; and

(3) Renewal registration fee.

(b) No fee charged pursuant to this section shall exceed the amount reasonably necessary for the administration of this chapter. All fees collected by this state pursuant to this chapter shall be used by the department to implement and administer this chapter. The fees shall be deposited in a reserve for such purposes and the principal and interest of the reserve shall not revert on June 30 of any year.

(c) Fees under this section shall be:

(1) Remitted with the application or with the hearing request;

(2) Payable to this state; and

(3) Nonrefundable.



§ 62-43-108 - Basis of co-employment relationship.

(a) (1) The co-employment relationship shall be based on a written professional employer agreement between the client and the professional employer organization setting forth the responsibilities and duties of each co-employer. The professional employer agreement shall disclose to the client the services to be rendered, including charges and fees, the respective rights and obligations of the parties and provide that the professional employer organization:

(A) Reserves a right of direction and control over covered employees of the client; however, the client may retain sufficient direction and control over covered employees that is necessary to conduct the client's business and without which the client would be unable to conduct its business, discharge any fiduciary responsibility that it may have or comply with any applicable licensure, regulatory or statutory requirement of the client;

(B) Pursuant to this section, assumes responsibility for the payment of wages of its covered employees, its payroll-related taxes and its employee benefits from its own accounts without regard to payments by the client to the professional employer organization; and

(C) Retains a right to hire, terminate and discipline covered employees.

(2) A professional employer organization shall give written notice of the general nature of the relationship between the professional employer organization and the client to each covered employee.

(3) A professional employer organization shall be deemed an employer of its covered employees and shall pay wages to covered employees; withhold, collect, report and remit payroll-related and unemployment taxes; and, to the extent the professional employer organization has assumed responsibility in the professional employer agreement, make payments for employee benefits for covered employees. As used in this section, the term "wages" does not include any obligation between a client and a covered employee for payments beyond or in addition to the covered employee's salary, draw, or regular rate of pay, such as bonuses, commissions, severance pay, deferred compensation, profit sharing or vacation, sick or other paid time off pay, unless the professional employer organization has expressly agreed to assume liability for such payments in the professional employer agreement.

(b) Except to the extent otherwise expressly provided by the applicable professional employer agreement:

(1) A client shall be solely responsible for the quality, adequacy or safety of the goods or services produced or sold in client's business;

(2) A client shall be solely responsible for directing, supervising, training and controlling the work of the covered employees with respect to the business activities of the client and solely responsible for the acts, errors or omissions of the covered employees with regard to such activities;

(3) A client shall not be liable for the acts, errors, or omissions of a professional employer organization, or of any covered employee of the client and a professional employer organization when such covered employee is acting under the express direction and control of the professional employer organization;

(4) A professional employer organization shall not be liable for the acts, errors, or omissions of a client or of any covered employee of the client when such covered employee is acting under the express direction and control of the client;

(5) Nothing in this subsection (b) shall serve to limit any contractual liability or obligation specifically provided in the written professional employer agreement; and

(6) A covered employee is not, solely as the result of being a covered employee of a professional employer organization, an employee of the professional employer organization for purposes of general liability insurance, fidelity bonds, surety bonds, employer's liability which is not covered by workers' compensation, or liquor liability insurance carried by the professional employer organization unless the covered employees are included by specific reference in the professional employer agreement and applicable prearranged employment contract, insurance contract or bond.

(c) (1) A professional employer organization may sponsor and maintain employee benefit and welfare plans for the benefit of its covered employees. Any of those plans that are plans of insurance shall comply with the applicable provisions of the insurance laws of this state. The self-insured plans developed under this section are not subject to premium taxes. The department may promulgate rules regulating self-insured plans under this section.

(2) An applicant or registrant shall disclose to the department, to each client company and to all eligible covered employees the following information relating to any benefit plan of insurance provided for the benefit of its covered employees:

(A) The type of coverage and a copy of the insurance policy or certificate or summary plan description;

(B) The identity of each insurer for each type of coverage;

(C) The amount of benefits for each type of coverage and to whom or on whose behalf benefits will be paid; and

(D) The policy limits on each insurance policy.

(3) Nothing in this subsection (c) shall require a professional employer organization to provide comparable benefits to covered employees located at different clients.

(4) The sale of professional employer services in conformance with this chapter shall not constitute the sale of insurance within the meaning of applicable state law.



§ 62-43-109 - Professional employer organization deemed employer.

(a) A professional employer organization shall be deemed an employer of its covered employees and shall pay state unemployment premiums as required by the Tennessee Employment Security Law, compiled in title 50, chapter 7 and as amended.

(b) A professional employer organization shall keep separate records and submit separate state unemployment insurance wage and premium reports with payments pursuant to title 50, chapter 7, part 4 and as amended, to report the covered employees of each client by using the client's state employer account number as provided for in subsection (c) and using the premium rate based on the aggregate reserve ratio of the professional employer organization as provided in subsection (d).

(c) (1) For each professional employer organization having one (1) or more covered employees with a client in this state, such professional employer organization shall file an application with the chief administrative officer of the division of employment security of the department of labor and workforce development for an account number for each client having one (1) or more covered employees in this state; provided, the application shall include:

(A) The aggregate state number assigned to the professional employer organization, along with the name, address and phone number of the professional employer organization;

(B) The name, physical address and phone number of the client;

(C) The name of the client's owner, partners, corporate officers, limited liability company members and managers, if board managed, or general partners;

(D) The federal identification number of the client;

(E) The signature of the client's principal or attorney in fact;

(F) A brief description of the client's major business activity, listing any products produced or sold, or service provided; and

(G) Any other information which may be required by the department of labor and workforce development.

(2) The professional employer organization shall notify the department of labor and workforce development in writing of any additions or deletions of clients during the quarter in which such changes occur.

(3) All information furnished to the department of labor and workforce development under this subsection (c) shall be treated as confidential information as provided in § 50-7-701 and as amended.

(d) A professional employer organization shall determine the aggregate reserve ratio of a professional employer organization by using one (1) of the following two (2) methods:

(1) (A) Total all the state unemployment premiums paid on both the state taxable wages of a professional employer organization and on the state taxable wages of all the clients of such professional employer organization for all years during which the professional employer organization has been subject to title 50, chapter 7 and all the years each individual client has been a client of the professional employer organization as of the computation date, as provided in § 50-7-403(k)(1) and as amended;

(B) Subtract therefrom the total of all benefits charged to the aggregate reserve account of the professional employer organization for all years, including the benefits charged resulting from benefits paid to covered employees of each individual client for all the years each client has been a client of the professional employer organization as of the computation date;

(C) Divide the difference determined in subdivision (d)(1)(A)(ii) by the average taxable payroll for the three (3) most recently completed calendar years, ending on the computation date, of the professional employer organization, plus the average taxable payroll of each client for that portion of the three-year period during which such client was a client of the professional employer organization;

(D) The resulting quotient shall be the aggregate reserve ratio of the professional employer organization beginning the July 1 following the computation date; and

(E) The employer premium rate for the professional employer organization shall be determined by matching its aggregate reserve ratio to the appropriate premium rate table pursuant to title 50, chapter 7 and as amended; or

(2) In cases where the aggregate reserve account of a professional employer organization has not been chargeable with benefits for thirty-six (36) consecutive months ending on the computation date, the professional employer organization shall be assigned the new employer premium rate based upon the reserve ratio of the professional employer organization's industrial classification as determined pursuant to § 50-7-403(b)(1)(B) and as amended.

(e) A professional employer organization shall not be considered a successor employer, within the meaning of title 50, chapter 7 and as amended, to any client and shall not acquire the experience history of any client with whom there is not any common ownership, management or control. The client, upon terminating its relationship with the professional employer organization, shall not be considered a successor employer, within the meaning of title 50, chapter 7 and as amended, to the professional employer organization and shall not acquire any portion of the experience history of the aggregate reserve account of the professional employer organization with whom there is not any common ownership, management or control. For purposes of this subsection (e), the existence of professional employer agreement, without other evidence of common control, shall not constitute common ownership, management or control.

(f) (1) A client shall be jointly and severally liable with a professional employer organization for state unemployment premiums for each of the client's covered employees; provided, however, that a client shall be relieved of joint and several liability for state unemployment premiums if the professional employer organization has posted a corporate surety bond, as described in this subsection (f), with the administrator of the division of employment security of the Tennessee department of labor and workforce development in the amount of one hundred thousand dollars ($100,000) for so long as the bond remains in force.

(2) The corporate surety bond shall be in form and content approved by the department of labor and workforce development as evidenced by the department's written consent thereto, and shall be issued by an organization currently licensed and authorized to issue the bond in this state.

(3) The bond shall be conditioned for the benefit of the department of labor and workforce development, who may enforce the bond to collect unpaid unemployment insurance premiums, interest and penalties owed by the professional employer organization pursuant to title 50, chapter 7, part 4 and as amended.

(4) Any surety is required to provide the administrator of the division of employment security of the department of labor and workforce development sixty (60) days' notice of cancellation of the bond.

(5) If after three (3) full calendar years, throughout which a professional employer organization has paid all unemployment insurance premiums due in a timely manner and has a positive unemployment insurance reserve account, the bond may be reduced to an amount no less than thirty-five thousand dollars ($35,000) as determined and approved by the administrator conditioned upon the total taxable payroll for the previous calendar year and other factors deemed relevant by the administrator.

(6) Any reduced bond shall be subject to review on no less than an annual basis by the administrator, who may adjust the required amount of the bond as is deemed appropriate.



§ 62-43-110 - Duties of professional employer organization.

(a) A professional employer organization shall:

(1) Ensure that its Tennessee covered employees are covered by workers' compensation insurance provided in accordance with title 50 and the applicable Tennessee insurance laws and regulations as amended;

(2) Notify the department and its clients within ten (10) days of any notice of cancellation of its workers' compensation coverage; and

(3) Notify the department and its workers' compensation carrier, if applicable, of the termination of the professional employer organization's relationship with any client with covered employees in this state.

(b) The professional employer organization shall be entitled along with the client to the exclusivity of the remedy under both the workers' compensation and employer's liability provisions of a workers' compensation policy or plan that either party has secured.



§ 62-43-111 - Collecting and assessing sales tax.

(a) Covered employees whose services are subject to sales tax shall be deemed the employees of the client for purposes of collecting and levying sales tax on the services performed by the covered employee. Nothing contained in this chapter shall relieve a client of any sales tax liability with respect to its goods or services.

(b) Any tax or assessment imposed upon professional employer services or any business license or other fee which is based upon "gross receipts" shall allow a deduction from the gross income or receipts of the business derived from performing professional employer services that is equal to that portion of the fee charged to a client that represents the actual cost of wages and salaries, benefits, workers' compensation, payroll taxes, withholding or other assessments paid to or on behalf of a covered employee by the professional employer organization under a professional employer agreement.

(c) Any tax assessed or assessment or mandated expenditure on a per capita or per employee basis shall be assessed against the client for covered employees and against the professional employer organization for its employees who are not covered employees co-employed with a client. Benefits or monetary consideration that meet the requirements of mandates imposed on a client and that are received by covered employees through the professional employer organization either through payroll or through benefit plans sponsored by the professional employer organization shall be credited against the client's obligation to fulfill such mandates.

(d) In the case of a tax or an assessment imposed or calculated upon the basis of total payroll, the professional employer organization shall be eligible to apply any small business allowance or exemption available to the client for the covered employees for purpose of computing the tax.

(e) Except to the extent provided otherwise in the professional employer agreement with a client, a professional employer organization is not liable for the general debts, obligations, loss of profits, business goodwill or other consequential special or incidental damages of a client with which it has entered into a professional employer agreement.

(f) This section applies to this state and local governmental entities.



§ 62-43-112 - Violations -- Grounds for action

(a) No person shall:

(1) Submit false information to the department;

(2) Make a materially false entry in the records of a professional employer organization; or

(3) Violate this chapter.

(b) The following constitute grounds for which the department may take action under subsection (c) against a person subject to this chapter:

(1) Being convicted of an offence or disciplined as described in § 62-43-106(b)(7);

(2) Committing a prohibited act under subsection (a);

(3) Making, issuing, circulating or causing to be made, issued or circulated, any estimate, illustration, circular, statement, advertisement, sales presentation, omission or comparison that misrepresents the benefits, advantages, conditions or terms of any professional employer services or is otherwise untrue, deceptive or misleading;

(4) Entering into any agreement to commit or, by any concerted action, committing any act of boycott, coercion or intimidation resulting in or tending to result in unreasonable restraint of or monopoly in the business of employee leasing; or

(5) Permitting to be used or using, permitting to be filed or filing, any name, trade name, fictitious name or business identity which is the same as, similar to or may be confused with the name, trade name, fictitious name or business identity of an existing licensee, any governmental agency or any nonprofit organization.

(c) For violating subsection (a) or when grounds exist under subsection (b), the department may:

(1) Issue an order:

(A) To comply with the chapter; or

(B) To cease and desist;

(2) Impose an administrative penalty not to exceed one thousand dollars ($1,000) for each set of facts constituting a separate violation;

(3) Restrict or suspend a registration;

(4) Place the registrant on probation for a period of time not to exceed the next full term of registration where the registrant is subject to the terms and conditions determined by the department;

(5) Deny an application or revoke a registration; or

(6) Enjoin or restrain by bringing an action in the chancery court of Davidson County.

(d) If the department finds that a violation has occurred or that grounds exist to take an action under subsection (c), the department shall consider the following when determining what action to take:

(1) Whether the person committing the act or failing to act did so:

(A) Knowingly;

(B) Recklessly;

(C) Repeatedly; or

(D) Relying on information of another person or was subject to an illegal act;

(2) The materiality and severity of the violation; and

(3) The person's actions to cure the violation.

(e) If the action under subdivision (c)(5) is taken by the department:

(1) The department shall notify:

(A) The department of labor and workforce development; and

(B) Each client of which the department has knowledge of the department's action; and

(2) The person with a revoked registration shall:

(A) Immediately cease soliciting clients for professional employer services;

(B) Not execute additional professional employer agreements or enter into any arrangement wherein it agrees to provide professional employer services;

(C) Wind down the operations of the professional employer organization so that the professional employer organization will no longer be in operation sixty (60) days after the effective date of the revocation; and

(D) Return the registration that was revoked to the department.

(f) (1) The department may make or cause to be made investigations, audits or reviews within or without this state as the department deems necessary:

(A) To determine whether a person has violated or is in danger of violating this chapter, including any regulation or rule promulgated under this chapter; or

(B) To aid in the enforcement of this chapter.

(2) All material compiled by the department in any investigation, audit or review under this section shall be confidential and exempt from public disclosure pursuant to title 10, chapter 7 and as amended, until ten (10) days after a finding of probable cause resulting from the investigation, audit or review; however, financial information, including, but not limited to, client lists, obtained by the department in connection with investigations, audits or reviews shall be kept confidential and exempt from the public disclosure requirements of title 10, chapter 7.

(3) The department may impose upon the person found to have violated this chapter the cost of investigation and prosecution, including reasonable attorney fees.

(g) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5 and as amended, governs all matters and procedures regarding the hearing and judicial review of any contested case arising under this chapter.



§ 62-43-113 - Severability.

The provisions of this chapter are severable. If any provision of this chapter or application thereof to any person or circumstance, is held invalid, such invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application.



§ 62-43-114 - Rules of the former Tennessee Employee Leasing Act remain in effect -- Effect of current licenses -- Recent appointments to advisory board.

(a) Rules promulgated pursuant to the Tennessee Employee Leasing Act, that are in effect prior to May 21, 2012, shall remain in effect unless such rules are in conflict with this chapter or until modified or repealed by the department.

(b) A plan, adopted by a study committee establishing criteria for a staff leasing company sponsoring and maintaining a plan for self-insurance for health benefits on or before January 1, 1998, shall be deemed a rule of the department and shall remain in effect unless such rule is in conflict with this chapter or until modified or repealed by the department.

(c) A current license in effect at May 21, 2012, shall remain in effect until one hundred eighty (180) days after the close of the licensee's current fiscal year.

(d) The most recent appointments to the advisory board under the Tennessee Employee Leasing Act shall be considered appointments to the advisory council unless the governor appoints a successor to an expired term.



§ 62-43-115 - [Repealed.]

HISTORY: Acts 1994, ch. 950, § 16; 1996, ch. 887, § 22; repealed by Acts 2012, ch. 1081, § 1, effective May 21, 2012.



§ 62-43-116 - [Repealed.]

HISTORY: Acts 1994, ch. 950, § 17; 1996, ch. 887, § 23; repealed by Acts 2012, ch. 1081, § 1, effective May 1, 2012.



§ 62-43-117 - [Repealed.]

HISTORY: Acts 1994, ch. 950, § 18, repealed by Acts 2012, ch. 1081,§ 1, effective May 1, 2012.



§ 62-43-118 - [Repealed.]

HISTORY: Acts 1994, ch. 950, § 19; repealed by Acts 2012, ch. 1081, § 1, effective May 1, 2012.



§ 62-43-119 - [Repealed.]

HISTORY: Acts 1994, ch. 950, § 20; repealed by Acts 2012, ch. 1081, § 1, effective May 1, 2012.



§ 62-43-120 - [Repealed.]

HISTORY: Acts 1994, ch. 950, § 23; repealed by Acts 2012, ch. 1081, § 1, effective May 1, 2012.



§ 62-43-121 - [Repealed.]

HISTORY: Acts 1996, ch. 887, § 24; repealed by Acts 2012, ch. 1081, § 1, effective May 1, 2012.






Chapter 44 - Salvage House Operators

§ 62-44-101 - Recordkeeping requirements.

Any person, firm, corporation or other entity operating a salvage house, by which is meant all persons in any way buying, selling, exchanging, trading or dealing in surplused or used building materials of any sort within the state, shall keep a record of the names of all persons from whom the person, firm, corporation or entity buys or gets surplused or used building materials of any sort, the date of purchase, the amount paid for the building materials, the kind of building materials purchased or gotten and the amount of each kind. The records shall be kept in chronological order from day to day, as the business is transacted. The records shall at all times be open to inspection of the police or other officer or any person who may desire to see the records and shall be in good faith kept and preserved by the dealers for convenient inspection.



§ 62-44-102 - Identification of seller.

(a) All dealers in used or surplused building materials shall obtain from the seller of the used or surplused building materials proper identification consisting of the seller's name and address and the seller's driver license number or vehicle license plate number or social security number.

(b) In lieu of obtaining any of the above identification, if the seller is a building materials dealer who has registered with the county clerk in accordance with § 67-4-706, the seller shall provide an invoice, which shall include the name and address of the dealer or provide a sworn affidavit, including the name and address of the seller, the name and address of the person, firm or source from whom or which the seller acquired the used or surplused building materials and the condition and quantity of the used or surplused building materials.

(c) All dealers shall keep the records for a period of three (3) years and the records shall be filed by date of purchase.



§ 62-44-103 - Dealers to cooperate with officers investigating seller.

(a) Dealers shall promptly give to any officers or other persons inquiring of them information to enable the seller to be identified or any information that the dealer may have that will lead to the identification of the seller.

(b) The failure on the part of the dealer to give the information on demand shall render the dealer guilty of a violation of this chapter.



§ 62-44-104 - Materials not to be commingled for ten (10) days after purchase.

The dealers shall keep on hand and in separate packages and not allow to be mixed or confused with other purchases, in order that identification may be easy, all surplused or used building materials bought or gotten from any person, the building materials, to be kept separate and subject to easy and convenient inspection of anyone desiring to investigate for a period of no less than ten (10) days after purchase or in any way acquired.



§ 62-44-105 - Penalty.

(a) A violation of this chapter is a Class C misdemeanor.

(b) The court trying the case has the power to remit the term of imprisonment provided for a Class C misdemeanor for the first offense.






Chapter 50 - Limitations on Liability

Part 1 - Liability of Professional Societies

§ 62-50-101 - Limitation on liability of committee members.

No member of a duly appointed committee formed by a professional society to maintain the professional standards of the society as established by its bylaws shall be individually liable for defamation in or arising out of any act or proceeding undertaken or performed unless the member:

(1) Acted outside the scope of functions for which the committee was formed;

(2) Acted with malice;

(3) Was grossly negligent regarding the truth or falsity of any matters; or

(4) Failed to use a reasonable effort to discover the truth.



§ 62-50-102 - Limitation on liability for communications to committee.

No person shall be individually liable as the result of the communication of any information in the possession of the person to any professional standards committee, if the communication is intended to aid the committee in the evaluation of the qualifications, fitness or character of a member or applicant for membership in any professional society unless the person:

(1) Acted with malice;

(2) Was grossly negligent regarding the truth or falsity of any matter; or

(3) Failed to use a reasonable effort to discover the truth.



§ 62-50-103 - Society not immune from liability.

(a) This part shall not be construed to confer immunity from liability on any professional society.

(b) A professional society is liable for the actual damages arising from proceedings of a committee established by the bylaws of the society for any wrongful charge against a member by the committee.

(c) In any case in which, but for the enactment of this part, a cause of action would arise against a professional society, the cause of action shall exist as if this part had not been enacted.






Part 2 - Liability of Sports Officials

§ 62-50-201 - "Sports official."

As used in this part, unless the context otherwise requires, "sports official" means any person who serves as referee, umpire, linesperson or in any similar capacity in supervising or administering a sports event and who is registered as a member of a local, state, regional or national organization that provides training and educational opportunities for sports officials.



§ 62-50-202 - Immunity from civil liability.

A sports official who administers or supervises a sports event at any level of competition is not liable to any person or entity in any civil action for damages to a player, participant or spectator as a result of the sports official's act of commission or omission arising out of the sports official's duties or activities.



§ 62-50-203 - Intentional conduct or gross negligence.

Nothing in this part grants civil immunity to a sports official who intentionally or by gross negligence inflicts injury or damage to a person or entity.









Chapter 51 - Unlawful Representations

§ 62-51-101 - Posing as being licensed or bonded -- Penalty.

In addition to any other penalty provided by law, it is unlawful for any individual, firm, association or corporation to advertise or otherwise claim to be licensed or bonded to perform any service unless local, state or federal law, in fact, requires licensing or bonding to perform the service, and the person is so licensed or bonded. A violation of this section is a Class A misdemeanor.






Chapter 76 - Miscellaneous Provisions

Part 1 - General Provisions

§ 62-76-101 - Notice to applicants and holders of licenses, certifications, and registrations -- Web site links to statutes, rules, policies and guidelines -- Electronic notices.

(a) Each board, commission, agency or other governmental entity created pursuant to this title shall notify each applicant for a license, certification or registration from the board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, policies and guidelines setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, policies and guidelines.

(b) Each board, commission, agency or other governmental entity created pursuant to this title shall notify each holder of a license, certification or registration from the board, commission, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines, upon the issuance and upon each renewal of the holder's license, certification or registration.

(c) Each board, commission, agency or other governmental entity created pursuant to this title shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a license, certification or registration from the entity.

(d) (1) Each board, commission, agency or other governmental entity created pursuant to this title shall allow each holder of a license, certification or registration from the board, commission, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) Each board, commission, agency or other governmental entity created pursuant to this title shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.



§ 62-76-102 - Members of licensing bodies to be citizens of Tennessee.

All members of any board, commission or council that licenses, certifies or regulates any profession or occupation shall, during the time of their respective appointments, be citizens of this state. The appointment of any member of any board, commission or council that licenses or certifies any profession or occupation shall terminate when Tennessee is no longer the domicile of the member.






Part 2 - Apprenticeship Programs

§ 62-76-201 - Development of plan to create apprentice program for use by licensing boards and commissions.

(a) The boards and commissions created in this title, in consultation with the division of regulatory boards, shall develop a plan to create an apprentice program for use by such boards and commissions.

(b) The plan developed pursuant to subsection (a) shall include, but not be limited to, the subjects of:

(1) Apprenticeship training;

(2) Supervisory standards;

(3) Occupational instruction;

(4) Wages and benefits;

(5) Licensure; and

(6) The role of the division of regulatory boards in implementing and maintaining the program.

(c) The apprentice plan shall be submitted to the speaker of the senate, the speaker of the house of representatives, the government operations committees of the senate and house of representatives, the commissioner of commerce and insurance, the commissioner of health, and the commissioner of labor and workforce development on or before December 31, 2014.



§ 62-76-202 - Reports on existing apprenticeship programs.

Each of the boards and commissions created in this title that have statutorily created apprenticeship programs in effect as of July 1, 2014, or that previously had such programs, shall submit a report to the persons and entities listed in § 62-76-201(c) on or before December 31, 2014, that includes:

(1) (A) The reason the apprentice program was created; and

(B) The reason the apprentice program is no longer in effect, if applicable;

(2) Historical data on the apprentice program since its creation, including:

(A) The number of persons participating in the program each year; and

(B) Program outcomes, including the percentage of program participants who have continued in their chosen fields;

(3) A description of the apprentice program and its objectives; and

(4) (A) The number of persons licensed in each profession regulated by such boards and commissions from July 1, 2009, to July 1, 2014; and

(B) The number of persons employed in each profession regulated by such boards and commissions from July 1, 2009, to July 1, 2014.












Title 63 - Professions Of The Healing Arts

Chapter 1 - Division of Health Related Boards

Part 1 - General Provisions

§ 63-1-101 - Powers and duties.

The division of health related boards, in the department of health, is responsible for all administrative, fiscal, inspectional, clerical and secretarial functions of the health related boards under § 68-1-101.



§ 63-1-102 - Chapter definitions.

For the purposes of this chapter:

(1) "Division" means the division of health related boards in the department of health as created by § 68-1-101;

(2) "Health care prescriber" means a:

(A) Physician licensed under chapter 6 or 9 of this title;

(B) Dentist licensed under chapter 5 of this title;

(C) Nurse licensed under chapter 7 of this title;

(D) Podiatrist licensed under chapter 3 of this title;

(E) Optometrist licensed under chapter 8 of this title; and

(F) Physician assistant licensed under chapter 19 of this title;

(3) "Practice of the healing arts" means offering or undertaking to diagnose, treat, operate on or prescribe for any human pain, injury, disease, deformity or physical or mental condition. The practice of acupuncture is hereby declared to be included within the definition of "practice of the healing arts" as defined by this section; and

(4) "Title" means the recognized professional abbreviation or professional designation immediately following or immediately below the person's name that indicates the professional license or certification held by such person.



§ 63-1-103 - Application for licenses.

Each application for a license filed with the division shall be on forms prescribed by the division or via online application and shall be accompanied by a fee as set by the division.



§ 63-1-104 - Issuance of licenses.

(a) Upon proper direction by the appropriate licensing board, the division shall forthwith issue to the applicant a license of a size and artistic design to be determined by the board.

(b) Every such license issued by the division shall be dated and be numbered in the order of issuance and shall be signed by the executive officer and by the members of the state board charged with the duty by law of issuing the preliminary certificates.

(c) No license, examination or certification shall be denied to any person for practice of any of the healing arts under any of the provisions of this title because such person is not a citizen of the United States, if such person is legally entitled to live within the United States.



§ 63-1-105 - Signing of licenses.

Before issuing any license as provided in this chapter, the division shall cause the license to be signed by the members of the board of the particular branch of the healing arts in which the holder thereof is being licensed.



§ 63-1-106 - Duplicate licenses -- Change of name -- Fee.

(a) A licensee of any branch of the healing arts whose license has been lost or destroyed may make application to the board of that particular branch of the healing arts for a new license. Such application shall be accompanied by an affidavit setting out the facts concerning the loss or destruction of the license.

(b) Any licensee of any branch of the healing arts whose name is changed by marriage or court order may surrender that licensee's license and apply to the board of that particular branch of the healing arts for a new license.

(c) The fee for such new license shall be set by the board issuing such certificate.



§ 63-1-107 - License renewals.

(a) (1) Every person licensed to practice any branch of the healing arts in this state shall apply to the division for a certificate of registration. Notwithstanding any provision of this title to the contrary, the division, with the approval of the commissioner, shall establish a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months and expire on the last day of the last month of the license period. However, during a transition period, or at any time thereafter when the board determines that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the annual fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)).

(2) No renewal application will be accepted after the last day of the month following the license expiration date under the alternative method authorized in subdivision (a)(1).

(b) All new licenses issued by the division, upon application and payment of the registration fee provided in this subsection (b), shall be registered by the division at the time of issuance and a certificate of registration shall be issued to the licensee.

(1) Each application shall be made on a form to be furnished by the division. Such application shall give the applicant's name in full, the applicant's address, the date and number of the license issued to such applicant for the practice of the healing arts or any branch thereof, and such other facts as tend to identify the applicant and the applicant's license as the division deems necessary.

(2) Each applicant for registration shall submit with the application a fee as set annually by the division.

(c) When any licensee fails to register and pay the annual registration fee within sixty (60) days after the registration becomes due as provided in this section, the license of such person shall be automatically revoked at the expiration of sixty (60) days after the registration was required, without further notice or hearing.

(d) Any person whose license is automatically revoked as provided in subsection (c) may make application in writing to the appropriate licensing board for the reinstatement of such license; and, upon good cause being shown, the division in its discretion may reinstate such license upon the payment of all past due renewal fees and upon the further payment of a sum as set by the division.



§ 63-1-108 - Certificate of registration -- Change of address of registrant -- Service of process.

(a) Upon due application by a licensee of the division and upon the payment of fees required to be paid by this chapter, the division shall issue to such applicant a certificate of registration signed by the executive officer of the division, which certificate shall recite that such person is duly registered for the year specified.

(b) Such certificate of registration shall contain the name of the person to whom it is issued, the address of the person, which shall be the address of the licensee deemed sufficient for purposes of service of process, the branch of the healing arts in which the person is licensed to practice, the date and number of the license and such other information as the division deems advisable.

(c) If any registrant changes address during the year for which any certificate of registration has been issued by the division, such registrant, within thirty (30) days thereafter, shall notify the division of such change, whereupon the division shall issue to such registrant, without additional fee, a duplicate registration certificate for such new location.

(d) For the purpose of effecting service of process upon a licensee, the division may notify the licensee by certified mail, return receipt requested, at the address on file with the division.



§ 63-1-109 - Display of license or certificate of registration -- Terminology used in signs and written material.

(a) Every person licensed or registered to practice one of the healing arts, or any branch thereof, as delineated in this section shall keep an original or copy of the person's license or certificate of registration displayed in the office or place in which the person practices, in a conspicuous place, and shall place and keep placed in a conspicuous place at the entrance of the person's office, a sign in intelligible lettering and not less than one inch (1'') in height, containing the name of such person immediately followed by the recognized abbreviation indicating the professional degree, if any, held by such person, and containing immediately below the person's name, in equal size lettering, the word or words:

(1) "Chiropractor," "chiropractic physician" or "doctor of chiropractic" for practitioners of chiropractic;

(2) "Dentist," "doctor of dental surgery" or "doctor of dental medicine" for practitioners of dentistry;

(3) "Medical doctor," "physician," "medical doctor and surgeon," "medicine" or "surgeon," as applicable, for practitioners of medicine and surgery;

(4) "Optometrist," "doctor of optometry" or "optometric physician" for practitioners of optometry;

(5) "Osteopathic physician," "osteopathic physician and surgeon," "doctor of osteopathic medicine" or "doctor of osteopathy" for practitioners of osteopathy;

(6) "Podiatrist," "podiatric physician," "doctor of podiatry," "doctor of podiatric medicine" or "doctor of podiatric medicine and surgery" for practitioners of podiatry;

(7) "Advanced practice nurse," "nurse practitioner," "nurse anesthetist," "nurse midwife" or "clinical nurse specialist," as applicable, for those practicing advanced practice nursing;

(8) "Physician assistant" or "orthopedic physician assistant," as applicable, for those licensed as a physician assistant;

(9) "Psychologist" or "doctor of psychology" for practitioners of psychology;

(10) "Acupuncturist" for practitioners of acupuncture; and

(11) "Certified professional midwife" for those practitioners of midwifery.

(b) Any recognized specialist in any branch of the healing arts, which special field is recognized or approved by the appropriate board licensing that profession, may substitute the specialist designation for the words indicated in subsection (a).

(c) A healthcare practitioner listed in subsection (a) shall also affirmatively communicate the practitioner's specific licensure, as defined in this section by one (1) of the following methods:

(1) The healthcare practitioner shall wear a photo identification name tag during all patient encounters that shall include a recent photograph of the licensee, the licensee's full name, and the type of license. The name tag shall be of sufficient size and be worn in a conspicuous manner so as to be visible and apparent; or

(2) After January 1, 2012, the healthcare practitioner shall communicate to a patient the practitioner's full name and type of license in writing at the patient's initial office visit.

(d) For purposes of subsection (c), the type of license shall enunciate one (1) or more of the words listed in subsection (a).

(e) A healthcare practitioner who practices in more than one (1) office shall be required to comply with the requirements in each practice setting.

(f) A healthcare practitioner who does not have an office setting can satisfy the requirements of this section by meeting the conditions set forth in subsection (c).

(g) Healthcare practitioners working in facilities licensed pursuant to title 68, chapter 11, or working in facilities licensed pursuant to title 33, chapter 2, are not subject to the requirements of this section.

(h) Healthcare practitioners working in no-patient care settings and who have no direct patient care interactions are not subject to the requirements of this section.

(i) Any healthcare practitioner who violates this section is guilty of unprofessional conduct and shall be subject to disciplinary action in accordance with the appropriate licensure provisions governing the respective healthcare practitioner. A violation of this section shall not create a private right of action by a patient.

(j) Notwithstanding the imposition of any other penalty, the board which has licensed a particular healthcare practitioner may seek injunctive or other relief as appropriate against that practitioner or any entity for a violation of this section.

(k) A healthcare practitioner, who provides information regarding healthcare services on an Internet web site that is directly controlled or administered by the healthcare practitioner or the practitioner's agent, shall prominently display on the Internet web site the practitioner's full name and type of license using one (1) or more of the words listed in subsection (a).



§ 63-1-110 - Licensees in armed forces or public health service.

(a) Any person licensed to practice a healing art or any branch thereof in this state who is an officer in the commissioned medical corps of the army, the navy, the air force or the public health service of the United States shall not be required to register as provided in this chapter.

(b) When such person resigns or is honorably discharged from one of the services mentioned in subsection (a) and engages in the practice of a healing art or any branch thereof in this state, such person shall register with the appropriate board licensing that profession.



§ 63-1-111 - Retirement.

(a) Any person licensed to practice the healing arts or any branch thereof in this state who has retired or may hereafter retire from such practice shall not be required to register as required by this chapter.

(b) Such person shall file with the division an affidavit on a form to be furnished by the division, which affidavit shall state the date on which the person retired from such practice and such other facts as shall tend to verify such retirement as the division shall deem necessary.

(c) Any such person who thereafter reengages in the practice of the healing arts or any branch thereof shall register with the division as provided by this chapter.



§ 63-1-112 - License and registration fees.

(a) No fee for the issuance of licenses to practice the healing arts or any branch thereof shall be collected except by the appropriate board licensing that profession.

(b) All fees due the boards regulating the various branches of the healing arts shall be collected by the division.



§ 63-1-113 - Disbursement of fines and penalties -- Operating expenses.

(a) All fines and penalties for offenses for the violation of this chapter shall be paid over to the division and shall become a part of the receipts of the division. All money received by the division shall be paid into the state treasury and become a part of the general fund of the state.

(b) The commissioner of finance and administration shall make such allotments out of the general fund as the commissioner may deem proper for the necessary expenses of all professional boards for which fees are collected by the division, and no expenditure shall be made by the division unless and until such allotment has been made by the commissioner. Such allotments shall be disbursed under the general budgetary laws of the state of Tennessee.



§ 63-1-114 - Directory of licensees.

The division shall publish a directory listing all persons licensed to practice any branch of the healing arts in Tennessee.



§ 63-1-115 - Employment of administrative and enforcement personnel.

The division is authorized to employ investigators, inspectors or agents or to use any other means necessary to bring about and maintain a rigid administration and enforcement of this chapter and all laws regulating the practice of the healing arts and the various branches thereof within this state.



§ 63-1-116 - Criminal background checks for health care providers.

(a) Each board, council, committee or other governmental entity created pursuant to this title or title 68 that is attached to the department is authorized to promulgate all rules and regulations necessary for obtaining criminal background information from applicants prior to the issuance of any licenses, certificates, registrations or other authorizations required to practice any of the health related professions regulated by that board, council, committee or other governmental entity. The respective board, council, committee or other governmental entity may utilize, either individually or in combination, any of the following methods in furtherance of the objectives of this section:

(1) Query the Tennessee bureau of investigation's (TBI) Tennessee criminal history records system for any or all of the following information:

(A) Tennessee criminal history records;

(B) Tennessee repository for apprehension of persons (TRAP);

(C) State of Tennessee orders of protection files (STOP); and

(D) Criminal history records of the federal government and other states to which TBI may have access. Criminal history records of the federal bureau of investigation may be obtained for the reasons listed in this subsection (a), only if fingerprints are obtained and submitted through the TBI;

(2) Require applicants to provide any and all information and investigative records to the board, the division or its agent or to any agency that contracts with the state that is necessary for the purpose of verifying whether the applicant has been convicted of a crime;

(3) Require applicants to supply a fingerprint sample and submit to a criminal history records check to be conducted by the TBI, other law enforcement agency or any legally authorized entity; and

(4) Require applicants to supply any sample or release any information required for a criminal background investigation by a professional background screening organization or criminal background check service or registry.

(b) All costs associated with the required criminal background checks shall be paid by the applicant. Payments of costs required to be made to the TBI shall be made in accordance with §§ 38-6-103 and 38-6-109.

(c) Any board, council, or committee or other governmental entity that denies an application or restricts or conditions any authorization to practice based upon information provided to it under this section shall be immune from suit by or on behalf of that applicant for the denial, restriction or condition.

(d) Initial rules promulgated pursuant to this section may be promulgated as emergency rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 63-1-117 - Conditions for making medical records available for inspection and copying -- No application to records statutorily privileged -- Immunity from liability -- Compelling production of medical records -- Disciplinary action -- Confidentiality of disciplinary proceedings -- Access to records during public health threat.

(a) Notwithstanding §§ 63-2-101(b), 68-11-1502 and 68-11-1503, and regardless of any express or implied contracts, agreements or covenants of confidentiality based upon those sections, health care providers shall make their medical records available for inspection and copying by the department of health or its representatives, designees or employees based on the following conditions:

(1) Upon the presentation of a written authorization for release signed by the patient or the patient's legal representative; or

(2) Upon a written request made by the department of health investigators, inspectors or surveyors who are performing authorized investigations, inspections or surveys of facilities or individuals licensed pursuant to this title or title 68 based on a complaint filed with the department or an inspection or survey required by state or federal law. The written request shall contain the nature of the violation, the applicable laws and rules that may have been violated and the specific date by which production of the records is required. The written request shall be made in good faith and shall be related to the complaint, inspection or survey.

(b) This section shall not apply to records that are made statutorily privileged, which shall require for their production a release that specifically identifies the privilege, contains a statement that the privilege is waived and that is signed by the patient or the patient's legal representative.

(c) Any health care provider or representative of any health care provider who furnishes records to a duly authorized representative, designee or employee of the department of health shall be immune from liability to any patient, individual or organization for furnishing such information, data, reports or records or for damages resulting from any decision, opinion, action and proceedings rendered, entered or acted upon by the department of health, if the information or other records or documents provided were provided or created in good faith and without malice and on the basis of facts reasonably known or reasonably believed to exist.

(d) In the event that a health care provider does not comply with the written request for medical records issued in compliance with subdivision (a)(2), the state may file a petition in the chancery court of Davidson County to compel production of the medical records within fifteen (15) days following the date specified for the production of the medical records contained in the written request.

(e) A health care provider's willful disregard of the request for medical records pursuant to this section is grounds for disciplinary action by the licensing board that regulates the health care provider.

(f) The following materials, documents and other matters related to, compiled or created pursuant to an investigation, conducted by or on behalf of the department shall not be a public record before formal disciplinary charges are filed against the provider:

(1) Allegations against the health care provider;

(2) Complainant's identifying information;

(3) Identifying information of a witness who requests anonymity;

(4) Patient's identifying information;

(5) Patient's medical record; and

(6) Any report prepared by or on behalf of the department as a part of an investigation.

(g) After the filing of formal disciplinary charges against the provider, only the materials and documents upon which the charges are based may be disclosed as a public record, but not the complainant's identifying information, identifying information of a witness who requests anonymity, patient's identifying information, patient's medical record or investigator's report.

(h) Department annual health care facility and pharmacy survey inspection reports shall be available to the public pursuant to subsections (f) and (g).

(i) Pursuant to § 68-1-104, the commissioner or the commissioner's designee, upon request, shall obtain access to records maintained by any facility, entity, or individual licensed under this title. Access shall be given in the most efficient and expedient means possible, including remote electronic access, to facilitate investigations and inquiries while responding to an immediate threat to the public health, welfare, or general good. Electronic access shall be limited to the minimum necessary for the duration of the outbreak, event, or time in which the public health is under immediate threat as determined by the commissioner.

(j) This section does not modify or limit the prehearing discovery provisions set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(k) As used in this section:

(1) "Health care provider" means health care professionals, establishments or facilities licensed, registered, certified or permitted pursuant to this title or title 68 and regulated either under the authority of the department of health or any agency, board, council or committee attached to the department; and

(2) "Medical record" means any and all documents maintained by a health care provider relating to a patient's diagnosis, care and treatment, including, but not limited to, notes, reports, memos, emails, facsimile transmissions, laboratory tests, billing documents and medication orders.

(l) The commissioner of health is authorized to promulgate rules and regulations to effectuate this part.



§ 63-1-118 - Certification of fitness for license in other state.

(a) A licensee of any branch of the healing arts who seeks to be licensed in another state by reciprocity on the basis of the licensee's Tennessee license shall have the application for the license certified by the board of the particular branch of the healing arts in which the licensee is licensed.

(b) The fee for this certificate shall be set by and paid to the board of the particular branch of the healing arts in which the applicant is licensed.



§ 63-1-119 - Effect of chapter on other law.

No provision of this chapter shall be construed as repealing any other law with reference to the requirements regulating the practice of the healing arts or any branch thereof, except insofar as the same may conflict with the provisions of this chapter.



§ 63-1-120 - Denial, withholding, suspending, limiting or restricting licensure, certification, permit, or authorization or otherwise disciplining holder of license, certificate, permit, or authorization -- Disciplinary actions.

(a) (1) With respect to any person required to be licensed, permitted, certified or authorized by any board, council, committee or agency created pursuant to chapters 4, 5, 7, 9, 11 and 12 of this title and to title 68, chapter 140 attached to the division of health related boards, such board, council, committee or agency may:

(A) Deny an application for licensure, certification, permit or authorization;

(B) Permanently withhold issuance of licensure, certification, permit or authorization;

(C) Suspend, limit or restrict previously issued licensure, certification, permit or authorization; or

(D) Otherwise discipline a holder of a license, certificate, permit or authorization, if the applicant, licensee or certificate or permit holder has been disciplined by another state of the United States for any acts or omissions that would constitute grounds for discipline of a person licensed, certified, permitted or authorized in this state.

(2) A certified copy of the initial order, final order or other equivalent document memorializing the disciplinary action from the disciplining state shall constitute prima facie evidence of a violation of this section and shall be sufficient grounds upon which to deny, restrict or condition the license, permit or certificate renewal or application, and/or otherwise to discipline a licensee licensed in this state.

(b) In disciplinary actions against individuals holding a license, certificate, permit or authorization in this state at the time of a disciplinary action in another reporting state, in the absence of justifying evidence to the contrary, there shall be a rebuttable presumption that the sanction proposed in any such proceeding will be comparable to that in the reporting state; however, no such presumption shall exist for those who are applying for licensure, certification, permit or authorization in this state during or after the time the disciplinary action in the other state is pending or has become final. If a board, council, committee or agency created pursuant to chapters 4, 5, 7, 9, 11 and 12 of this title or title 68, chapter 140 denies, restricts or conditions a licensure, certification, permit or authorization based on a disciplinary action in another state, the applicant shall, upon written request, filed within thirty (30) days of the date of the action on the application, be entitled to a contested case hearing.



§ 63-1-121 - Enjoining violations.

(a) The division, in addition to the powers and duties expressed in this chapter with respect to the denial of a license, denial of certificate of registration and suspension or revocation of a license, is empowered to petition any circuit or chancery court having jurisdiction of any person within this state who is practicing without a license or to whom a license has been denied, or to whom a certificate of registration has been denied or whose license has been suspended or revoked by action of the division, to enjoin such person from continuing to practice the healing arts, or any branch thereof, within this state.

(b) Jurisdiction is conferred upon the circuit and chancery courts of this state to hear and determine all such causes as equity causes and exercise full and complete jurisdiction in such injunctive proceedings; but nothing in this section shall be construed as conferring criminal jurisdiction upon any court not now possessing such criminal jurisdiction, nor shall any such court, as an incident to the injunctive proceedings authorized in this section, have the power to assess the criminal penalties set out in this chapter.



§ 63-1-123 - Penalties.

(a) Any person, except those expressly exempted from the provisions of this chapter by § 63-1-110 or § 63-1-111 who practices the healing arts as defined in this chapter, or any branch thereof, without first complying with all the provisions of this chapter, including the provisions of all laws now in force regulating the practice of the various branches of the healing arts, and any person who violates any of the provisions of this chapter commits a Class B misdemeanor.

(b) Each time any person practices the healing arts, or any branch thereof, without meeting all the requirements of laws now in force and of this chapter constitutes a separate offense. Any person filing or attempting to file as that person's own a diploma or license of another or a forged affidavit of identification commits a felony and is subject to the punishment prescribed by law for the crime of forgery.



§ 63-1-124 - Citizen member.

The governor shall appoint one (1) citizen member to each health-related board that does not have a citizen as a part of its membership. The term of each such citizen member shall be the same as other members of the respective board to which such person is appointed. As used in this section, "citizen member" means a person who is appointed to serve on a board and who does not engage in any profession, business or activity subject to regulation by the board.



§ 63-1-131 - Director -- Appointment.

The commissioner of health shall appoint a director of the division of health related boards provided for in this section and §§ 63-1-132, 63-1-133, and 68-1-101.



§ 63-1-132 - Director -- Powers and duties.

(a) The director of the division of health related boards has the power, duty, and responsibility to:

(1) Employ all staff assigned or performing duties for the agencies attached to the division;

(2) Promulgate rules and regulations for all administrative functions and activities of the agencies attached to the division as well as all matters that affect more than one (1) of the agencies attached to the division with the approval of the agencies affected. In cases where multiple agencies are authorized to promulgate similar rules that apply to each of the agencies, the director is authorized to hold one (1) public rulemaking hearing and promulgate a single rule or a single chapter of rules, but only after receiving prior approval of the agencies affected;

(3) Employ, with the consent of the regulatory board concerned, all executive directors and consultants; the director may employ all other personnel necessary to carry out the function of all of the agencies attached to the division;

(4) Maintain a central filing system for official records and documents of all agencies attached to the division;

(5) Provide office space and necessary quarters for the agencies attached to the division;

(6) Assign personnel to staff such agencies in order to ensure the most efficient use of personnel; and

(7) Perform such other duties as the commissioner may prescribe, or as may be prescribed by law.

(b) Any employment of personnel or consultants by the division shall be in accordance with the rules, regulations and standards of the departments of human resources and finance and administration.



§ 63-1-133 - Director -- Member of agencies.

(a) The director of the division or the director's duly authorized representative shall be an ex officio, nonvoting member of each agency attached to this division and shall be entitled to attend all meetings of such agencies.

(b) All agencies attached to this division shall advise the director of any meeting at which official action will be taken at least forty-eight (48) hours prior to such meeting unless the director expressly waives such requirement.



§ 63-1-134 - Penalty for violation of statute, rule or order -- Recovery.

(a) With respect to any person required to be licensed, permitted or authorized by any board, commission or agency attached to the division of health related boards, each respective board, commission or agency may assess a civil penalty against such person in an amount not to exceed one thousand dollars ($1,000) for each separate violation of a statute, rule or order pertaining to such board, commission or agency. Each day of continued violation constitutes a separate violation.

(b) Each board, commission or agency shall by rule establish a schedule designating the minimum and maximum civil penalties that may be assessed under this section. In assessing civil penalties, the following factors may be considered:

(1) Whether the amount imposed will be a substantial economic deterrent to the violator;

(2) The circumstances leading to the violation;

(3) The severity of the violation and the risk of harm to the public;

(4) The economic benefits gained by the violator as a result of noncompliance; and

(5) The interest of the public.

(c) (1) Civil penalties assessed pursuant to this section or any other section authorizing the assessment of civil penalties by any board, council or committee established in this title or title 68 that is attached to the department, unless otherwise provided by law, shall become final, due and payable on the date the order in which they are assessed becomes final pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5; provided however, that the boards, councils, committees or the department is authorized to order or enter into agreements for the payment of assessed civil penalties in installments that are due and payable beyond the date on which the assessment becomes final.

(2) If the violator fails to pay an assessment when it becomes final or fails to pay according to the terms of an installment payment plan, the department, in addition to taking further action against the violator's license, may apply to the appropriate court for a judgment and seek execution of the judgment.

(3) Jurisdiction for recovery of such penalties shall be in the chancery court of Davidson County or the chancery court of the county in which all or part of the violations occurred.

(d) All sums recovered pursuant to this section shall be paid into the state treasury.



§ 63-1-135 - Expenditure estimates -- Improvement recommendations.

(a) Before submitting an estimate of its expenditure requirements as provided in § 9-4-5103, the department of health shall consult with each board, commission or agency that is attached to the division of health related boards created under § 68-1-101 and is authorized or required to collect any fees.

(1) Any such board, commission or agency shall timely submit to the commissioner of health an itemized list of any improvements recommended for inclusion in the department's expenditure estimate.

(2) In the preparation of such estimate, the department shall clearly indicate the disposition of each improvement recommendation received under this section.

(b) The department shall transmit with its expenditure estimate a copy of each list of recommended improvements received under this section to the commissioner of finance and administration.



§ 63-1-136 - Additional powers and duties -- Assistance to impaired health practitioners.

(a) Regulatory boards, commissions and agencies attached to the division of health related boards, in addition to other enumerated powers and duties, have as their purpose assistance in the rehabilitation of impaired health practitioners who are licensed, certified or registered by the respective regulatory boards, commissions and agencies.

(b) Regulatory boards, commissions and agencies attached to the division of health related boards, in addition to other enumerated powers and duties, have the power to enter into agreements, provide grants and make other arrangements with statewide nonprofit professional associations or their affiliated foundations to identify and assist impaired professionals who are licensed, registered or certified by the respective regulatory boards, commissions and agencies.

(c) Regulatory boards, commissions and agencies attached to the division of health related boards have the authority to accept and designate grants, public or private financial assistance and licensure fees to fund programs authorized in subsection (b) to assist impaired professionals. The provision of such grants shall not deem recipient peer assistance programs to be the functional equivalent of the state.

(d) All information, interviews, reports, statements, memoranda and other data furnished to a nonprofit professional association or its affiliated foundation and any findings, conclusions or recommendations resulting from the proceedings of such professional association or its affiliated foundation are privileged and confidential. The records of such proceedings of the affiliated foundation or association shall be used only in the exercise of proper functions of the regulatory board, commission or agency attached to the division of health related boards and shall not become public record nor be made available for court subpoena or discovery proceedings.

(e) If a regulatory board, commission or agency attached to the division of health related boards determines that an association or its affiliated foundation is not providing adequate services under this section, then the board, commission or agency may contract with another nonprofit organization in order to assist impaired professionals.

(f) Organizations that directly provide alcohol and drug treatment services or behavioral health services on an inpatient or outpatient basis for remuneration shall be prohibited from contracting with such board, commission or agency to provide a professional assistance program.



§ 63-1-137 - Funds -- Deposits and disbursements.

(a) Notwithstanding any provision of law to the contrary, all moneys other than the state regulatory fee as provided for in former § 4-3-1011(b)(2) [transferred to § 9-4-5117] collected by any board attached to the division of health related boards shall be deposited in the state general fund and credited to a separate account for each such board.

(b) Disbursements from such accounts shall be made solely for the purpose of defraying expenses incurred in the implementation and enforcement of the board's area of regulation, including defraying costs to implement the Health Care Consumer Right-to-Know Act of 1998, compiled in chapter 51 of this title.

(c) No such expenses shall be paid from any other state funds other than provided for in former § 4-3-1011 [transferred to § 9-4-5117].

(d) Funds remaining in board accounts at the end of any fiscal year shall not revert to the general fund but shall remain available for expenditure in accordance with law.



§ 63-1-138 - Screening panels.

(a) The division and each board, committee or council established in this title that does not already have authority to utilize screening panels and the medical laboratory board, the board of alcohol and drug counselors and the Tennessee emergency medical services board as established in title 68 may utilize one (1) or more screening panels in their investigative and disciplinary process to assure that complaints filed and investigations conducted are meritorious and to act as a mechanism for diversion to professional peer review organizations and/or impaired professionals associations or foundations of those cases that the boards, through established guidelines, deem appropriate.

(b) The activities of the screening panels and any mediation or arbitration sessions shall not be construed as meetings of an agency for purposes of the open meetings law, compiled in title 8, chapter 44, and shall remain confidential. The members of the screening panels, mediators and arbitrators have a deliberative privilege and the same immunity as provided by law for the boards and are not subject to deposition or subpoena to testify regarding any matter or issue raised in any contested case, criminal prosecution or civil lawsuit that may result from or be incident to cases processed before them.

(c) The screening panel has the authority to administer oaths to witnesses. Any documents or records produced at the screening panel shall be exempt from the public records law, compiled in title 10, chapter 7, until there is a filing of a notice of charges and such documents or records form the basis for such filing of a notice of charges.

(d) Members of a screening panel may be drawn from among the membership of the relevant board, or members may be appointed by the relevant board. Nonboard members shall meet the requirements of membership for the relevant board and may include a consumer member. A board member serving on a panel shall not participate in a contested case involving any matter heard by the panel.

(e) Each screening panel shall be instructed as to the statutes, rules, regulations and philosophies of the relevant board as it pertains to disciplinary action and to the procedures to be followed by the panels. Each screening panel shall be provided a copy of Rule 31 of the Rules of the Tennessee Supreme Court for review by members of the screening panel for general guidance as to the principles of mediation and alternative dispute resolution.

(f) A board does not have authority to compel any party to participate in a screening panel, and no prejudice will be incurred if the party chooses not to participate or to accept the offer of the screening panel.



§ 63-1-139 - Rules and regulations.

(a) Each board, commission, committee, agency or other governmental entity created pursuant to this title, title 68, chapter 24, and title 68, chapter 140, part 3 shall notify each applicant for a license, certification or registration from such board, commission, committee, agency or other governmental entity where to obtain a copy of any statutes, rules, policies and guidelines setting forth the prerequisites for such license, certification or registration and shall, upon request, make available to the applicant a copy of such statutes, rules, policies and guidelines.

(b) Each board, commission, committee, agency or other governmental entity created pursuant to this title, title 68, chapter 24 and title 68, chapter 140, part 3 shall notify each holder of a license, certification or registration from the board, commission, committee, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines, upon the issuance and upon each renewal of the holder's license, certification or registration.

(c) Each board, commission, committee, agency or other governmental entity created pursuant to this title, title 68, chapter 24 and title 68, chapter 140, part 3 shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a license, certification or registration from the entity.

(d) (1) Each board, commission, committee, agency or other governmental entity created pursuant to this title, title 68, chapter 24 and title 68, chapter 140, part 3 shall allow each holder of a license, certification or registration from the board, commission, committee, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) Each board, commission, agency or other governmental entity created pursuant to this title, title 68, chapter 24 and title 68, chapter 140, part 3 shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.

(e) Each board, commission, committee, agency or other governmental entity created pursuant to this title, title 68, chapter 24 and title 68, chapter 140, part 3 shall have the authority to accept license applications and renewals electronically as if the same were submitted in hard copy format.



§ 63-1-140 - State citizenship of all board members.

All members of any board, commission or council that licenses, certifies or regulates any profession or occupation shall, during the time of their respective appointments, be citizens of the state of Tennessee. The appointment of any member of any board, commission or council that licenses or certifies any profession or occupation shall terminate when Tennessee is no longer the domicile of such member.



§ 63-1-141 - Default on student loans by members of the healing arts profession.

(a) Upon receiving a copy of a final order as provided in subsection (b) from the Tennessee student assistance corporation (TSAC) or a guarantee agency that has an agreement with the United States secretary of education (guarantee agency), each board, commission, committee, agency or other governmental entity (licensing authority) created pursuant to this title shall suspend, deny or revoke the license of, or take other such appropriate disciplinary action, against any person (also referred to as the debtor), who has defaulted on a repayment or service obligation under any federal family education loan program, the federal Higher Education Act of 1965, a student loan guaranteed or administered by the Tennessee student assistance corporation or any other state or federal educational loan or service-conditional scholarship program.

(b) (1) Each board, commission, committee, agency or other governmental entity created pursuant to this title shall accept any determination of default from TSAC or a guarantee agency, after TSAC or the guarantee agency has afforded a debtor an opportunity to be heard in accordance with subdivision (b)(2); and such board, commission, committee, agency or other governmental entity shall rescind any disciplinary action and restore any license or certificate upon receiving notice from such corporation or guarantee agency that the person has agreed to serve such person's obligation or is in compliance with an approved repayment plan.

(2) (A) Unless a debtor has made satisfactory arrangements according to the lender, TSAC or the guarantee agency, which may include administrative wage garnishment, voluntary payment arrangements or deferment/forbearance, then the debtor shall be regarded as delinquent or in default. If a debtor is delinquent or in default on a repayment or service obligation under a guaranteed student loan identified in subsection (a) or such debtor has failed to enter into a payment plan or comply with a payment plan previously approved by TSAC or the guarantee agency, then TSAC or the guarantee agency shall issue to such debtor a notice of intent to file an order with the appropriate licensing authority to suspend, deny or revoke the debtor's license or certificate. The notice must:

(i) Be served upon the debtor personally or by certified mail with return receipt requested; and

(ii) State that the debtor's license or certificate will be suspended, denied or revoked ninety (90) days after service, unless within that time the debtor:

(a) Pays the entire debt stated in the notice;

(b) Enters into a payment plan or complies with a payment plan previously entered into and approved by TSAC or the guarantee agency; or

(c) Requests a hearing before TSAC or the guarantee agency.

(B) Any such hearing request by the debtor shall be made in writing and must be received by TSAC or the guarantee agency within twenty (20) days of the date the notice is served.

(C) TSAC, or the guarantee agency, upon receipt of a request for a hearing from the debtor, shall schedule a hearing to determine whether suspension, denial or revocation of the debtor's license or certificate is appropriate. The debtor's license or certificate may not be suspended, denied or revoked until a determination is reached following the hearing. The only issues that may be determined in such hearing are:

(i) The amount of the debt, if any;

(ii) Whether the debtor is delinquent or in default; and

(iii) Whether the debtor has entered into a payment plan or the debtor is willing to enter into a payment plan or to comply with a payment plan previously entered into and approved by TSAC or the guarantee agency.

(D) If a debtor fails to respond to such notice of intent, fails to timely request a hearing or fails to appear at a regularly scheduled hearing, the debtor's defenses, objections or request for a payment plan or compliance with a payment plan may be determined to be without merit, and TSAC or the guarantee agency shall enter a final decision and order, requesting suspension, denial or revocation of the debtor's license or certificate and further requesting the licensing authority to order the debtor to refrain from engaging in the licensed activity or activity for which a certificate has been issued. TSAC or the guarantee agency shall send a copy of such order to the licensing authority and the debtor.

(E) All such administrative hearings shall be conducted in the same manner as those conducted pursuant to §§ 36-5-703 and 36-5-704.

(F) (i) When TSAC or the guarantee agency determines that the debt is paid in full or the debtor has entered into a payment plan or complied with a payment plan previously approved by TSAC or the guarantee agency, TSAC or the guarantee agency shall terminate the order suspending, denying or revoking the license or certificate. TSAC or the guarantee agency shall send a copy of the order terminating the suspension, denial or revocation to the licensing authority and the debtor. Notwithstanding any other provision of law, rule or regulation to the contrary, when the license or certificate is reinstated, the licensing authority shall not impose a reinstatement fee that exceeds fifty dollars ($50.00).

(ii) Entry of an order terminating suspension, denial or revocation of a license or certificate does not limit the ability of TSAC or the guarantee agency to issue a new order suspending, denying or revoking the license or certificate of the same debtor in the event of another delinquency or default.

(G) The TSAC is authorized to promulgate necessary rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement the provisions of this subsection (b).

(c) Each board, commission, committee, agency or other governmental entity created pursuant to this title shall promulgate rules and regulations to effectuate the purposes of this section.



§ 63-1-142 - Temporary authorization to practice.

(a) Any board regulated by this title may authorize any of its members or its designee to conduct a review of the qualifications of an applicant for a license to practice such profession in this state and to make an initial determination as to whether the applicant has met all the requirements for licensure. If the board member or board designee determines that the applicant has met all the requirements for a license, the board member or board designee has the authority to issue to such applicant a temporary authorization to practice, and, once the temporary authorization is issued, the applicant is then authorized to practice such profession in this state until the board makes a final decision on the application for a license. Such temporary authorization, once issued, shall be deemed to be a valid license for all purposes, granting to the applicant all rights that would attach if the person had been issued a permanent license at that time. The board may authorize the use of this procedure with respect to an applicant for an initial license, temporary permit, temporary license, renewal of license and license reinstatement if the issuance of temporary permits, temporary licenses, renewal of license and license reinstatement is otherwise authorized by such board's practice statutes. In no event shall the temporary authorization issued pursuant to an initial determination made by a board member or a board designee be effective for longer than a six-month period measured from the date of issuance. The applicant shall not utilize this process for the same reason more than once.

(b) If temporary authorization, pursuant to subsection (a), is issued to an applicant and if the subsequent decision of the board is to deny the application based upon a determination that the applicant has not complied with all the requirements for licensure, then the initial approval from that point forward shall immediately become null and void, and the applicant shall be notified immediately. In this event, the doctrine of estoppel shall not apply against the state based upon its issuance of temporary authorization and its subsequent denial of licensure.



§ 63-1-143 - Notification of vacancy -- Termination due to vacancy.

(a) Each board, commission, committee, agency or other governmental entity created pursuant to this title incurring a vacancy shall notify the appointing authority in writing within ninety (90) days after the vacancy. All vacancies, other than ex officio members, on any board, commission, committee, agency or other governmental entity created pursuant to this title shall be filled by the appointing authority within ninety (90) days of receiving written notice of the vacancy and sufficient information is provided for the appointing authority to make an informed decision in regard to filling such vacancy. If sufficient information has been provided and a board, commission, committee, agency or other governmental entity created pursuant to this title has more than one (1) vacancy that is more than one hundred eighty (180) days in duration, such board, commissioner, committee, agency or other governmental entity shall report to the house and senate government operations committees why such vacancies have not been filled.

(b) If more than one half (1/2) of the positions on any board, commission, committee, agency or other governmental entity created pursuant to this title are vacant for more than one hundred eighty (180) consecutive days, such board, commission, committee, agency or other governmental entity shall terminate. Such board, commission, committee, agency or other governmental entity shall wind up its affairs pursuant to § 4-29-112. If a board, commission, committee, agency or other governmental entity created pursuant to this title is terminated pursuant to this subsection (b), it shall be reviewed by the evaluation committees pursuant to the Uniform Administrative Procedures Act, compiled at title 4, chapter 5, before ceasing all its activities. Nothing in this section shall prohibit the general assembly from continuing, restructuring, or reestablishing a board, commission, committee, agency or other governmental entity created pursuant to this title.



§ 63-1-144 - Payment of costs of investigation and prosecution.

(a) In addition to any existing authority regarding the requirement to pay costs in disciplinary proceedings, when the division or any board, council or committee created pursuant to this title and/or title 68, chapters 24 and 29 and regulated under the authority of the department of health imposes sanctions on a license or certificate holder in any disciplinary contested case proceeding, the license or certificate holder may, at the discretion of the division, board, council or committee before which the contested case proceeding was held be required to pay the actual and reasonable costs of the investigation and prosecution of the case, which shall include, but not be limited to, the following:

(1) All costs absorbed by the division or attributed to and assessed against the board, council or committee by the division's bureau of investigations in connection with the prosecution of the matter including all investigator time, travel and lodging incurred during the prosecution;

(2) All costs absorbed by the division or assessed against the board, council or committee by the division for the use of the division facilities and personnel for prosecution of the matter;

(3) All costs assessed against the division, board, council or committee for the appearance fees, transcripts, time, travel and lodging of administrative law judges and court reporters and witnesses required in the prosecution of the matter; and

(4) All costs attributed to and assessed against the division, board, council or committee by the department's office of general counsel in connection with the prosecution of the matter, including all attorney and paralegal time, travel and lodging incurred during the prosecution of the matter.

(b) The division, board or committee shall include in any order in which the payment of costs has been assessed an amount that is the maximum amount owed by the license or certificate holder at the time the order is entered. Prior to the expiration of sixty (60) days from the effective date of the order, the division, council, board or committee shall send to the license or certificate holder, by certified mail, return receipt requested, and by regular United States mail, a final costs assessment that does not exceed the maximum amount in the order.



§ 63-1-145 - Rules and regulations regarding advertisement pertaining to board certification and specialty.

Consistent with the provisions of this title, the boards of the respective branches of the healing arts shall promulgate rules and regulations in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and of the provisions of this title to regulate the nature, manner, content and extent of advertising and the use of titles by practitioners of such healing arts who are under the jurisdiction of such boards, including advertising pertaining to board certification and specialty. Those boards that have already adopted such rules and regulations are not required to adopt additional rules and regulations, unless and until deemed necessary and appropriate by those boards.



§ 63-1-146 - Rules and regulations regarding sanctions for violations.

Consistent with the provisions of this title, the boards of the respective branches of the healing arts are hereby authorized to promulgate rules and regulations in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, which establish sanctions for violations of this chapter by members of the professions the boards regulate. Such sanctions may include civil penalties, suspension or revocation of license.



§ 63-1-147 - Authority to enter into arrangements for evaluating and guiding the development of the health care workforce to improve delivery of quality health care.

Any board of an allied health care profession, for allied health professionals as defined by United States Code, title 42, chapter 6A, subchapter V, part F, § 295p, codified in 42 U.S.C. § 295p, within the division of health related boards as set out in § 68-1-101, is authorized to enter into grants, agreements, scholarships or other arrangements with statewide nonprofit agencies or other state agencies for the purpose of evaluating and guiding the development of the education, distribution and availability of the allied health care workforce under the regulation of that board to provide a basis for improving the delivery of quality health care.



§ 63-1-148 - Covenants not to compete signed by healthcare providers.

(a) (1) A restriction on the right of an employed or contracted healthcare provider to practice the healthcare provider's profession upon termination or conclusion of the employment or contractual relationship shall be deemed reasonable if:

(A) The restriction is set forth in an employment agreement or other written document signed by the healthcare provider and the employing or contracting entity; and

(B) The duration of the restriction is two (2) years or less and either:

(i) The maximum allowable geographic restriction is the greater of:

(a) A ten-mile radius from the primary practice site of the healthcare provider while employed or contracted; or

(b) The county in which the primary practice of the healthcare provider while employed or contracted is located; or

(ii) There is no geographic restriction, but the healthcare provider is restricted from practicing the healthcare provider's profession at any facility at which the employing or contracting entity provided services while the healthcare provider was employed or contracted with the employing or contracting entity.

(2) [Deleted by 2011 amendment, effective January 1, 2012.]

(b) An agreement entered into in conjunction with the purchase or sale of a healthcare provider's practice, or all or substantially all of the assets of the healthcare provider's practice, may restrict the healthcare provider's right to practice the healthcare provider's profession; provided, that the duration of the restriction and the allowable area of the restriction are reasonable under the circumstances. There shall be a rebuttable presumption that the duration and area of restriction agreed upon by the parties in such an agreement are reasonable.

(c) This section shall apply to healthcare providers licensed under chapters 3, 4, 5, 6, 8, 9 and 11 of this title.

(d) This section shall not apply to physicians who specialize in the practice of emergency medicine.



§ 63-1-149 - Registry check.

(a) On and after October 1, 2010, before employing or contracting with any person who would be providing direct patient care, for whom a background check has not been completed, a health care professional licensed under any chapter of this title or title 68, chapters 24 and 140, shall initiate and perform a "registry check" which for the purposes of this section is defined as:

(1) A state-by-state look in any state in which the person has lived in the previous seven (7) years of the national sex offender public registry website coordinated by the United States department of justice, including, but not limited to, the sexual offender registry maintained by the Tennessee bureau of investigation pursuant to title 40, chapter 39, part 2; and

(2) Any adult abuse registry maintained for any state in which the person has lived in the previous seven (7) years; and

(3) The department of health's elder abuse registry established pursuant to title 68, chapter 11, part 10.

(b) Should an applicant be listed on any of the registries listed in subdivisions (a)(1)-(3), the health care professional shall not employ or contract with the person if the person would be providing direct patient care.

(c) A health care professional who complies with the requirements to perform registry checks under subsection (a), or relies on a documented representation provided by an entity with which the health care professional contracts that the person who will work in the office is not on any of these registries, shall not be subject to civil or criminal liability solely based upon the information provided through a registry check under this section. This immunity shall extend to a claim related to the professional's refusal to employ or contract with a person based on information obtained from a registry check.

(d) This section is not intended to apply to contracted, external staff who provide such services as cleaning services, maintenance of office or medical equipment or other services where direct patient contact is not intended.

(e) This section shall not apply to health care professionals licensed chapter 12 of this title.

(f) The department of health shall post no later than October 1, 2010, in a conspicuous location on its website as well as the website of each applicable licensing board a link to all potential databases the health care professional would be required to check pursuant to subsection (a). In addition, each applicable licensing board shall notify all of its licensees at least annually through board newsletters of their obligations under this section.



§ 63-1-150 - Patient safety and quality improvement.

(a) This section shall not apply to §§ 63-4-118, 63-5-131, 63-9-114, 63-10-402 -- 63-10-405, 63-11-220, 63-12-138 and 68-11-272.

(b) It is the policy of this state to encourage the improvement of patient safety and quality and the evaluation of the quality, safety, cost, processes and necessity of healthcare services by healthcare providers and by other entities. This state further recognizes that certain protections must be available to these providers and entities to ensure that they are able to effectively pursue these measures.

(c) As used in this section:

(1) "Healthcare organization" means any:

(A) State or local health professional association or society;

(B) Professional assistance program providing, or attempting to provide, intervention, counseling, referral or other assistance to any healthcare provider or family of a healthcare provider directly related to and including the alcohol or drug impairment of a healthcare provider;

(C) Healthcare provider malpractice support group;

(D) Group practice that is engaged in the provision of healthcare services;

(E) Entity engaged in the provision of healthcare provider services or healthcare provider staffing to licensed healthcare entities, including hospitals;

(F) Professional healthcare foundation;

(G) Individual practice association made up of practices the members of which are engaged in the provision of health care;

(H) Health maintenance organization, preferred provider organization, hospital and medical service corporation, or accountable care organization as defined by § 3022 of the federal Patient Protection and Affordable Care Act, P.L. 111-148, as amended;

(I) Entity that contracts with a healthcare organization to perform any of the functions of a quality improvement committee;

(J) Any patient safety organization listed as such by the federal secretary of health and human services pursuant to § 924 of the Patient Safety and Quality Improvement Act of 2005, P.L. 109-41, as amended; or

(K) University medical school or health science center;

(2) "Healthcare provider" means any healthcare professional licensed, authorized, certified or regulated under title 63, including, but not limited to, medical resident physicians, interns, and fellows participating in a training program of one (1) of the accredited medical schools or of one (1) of such medical school's affiliated teaching hospitals in this state, or any other clinical staff of a healthcare organization;

(3) "Quality improvement committee" or "QIC" means a committee formed or retained by a healthcare organization, an activity of a healthcare organization, or one (1) or more individuals employed by a healthcare organization performing the types of functions listed in subdivisions (c)(3)(A)-(P), the purpose of which, or one (1) of the purposes of which is to evaluate the safety, quality, processes, costs, appropriateness, or necessity of healthcare services by performing functions, including, but not limited to:

(A) Evaluation and improvement of the quality of healthcare services rendered;

(B) Determination that health services rendered were professionally indicated or were performed in compliance with applicable standards of care;

(C) Determination that the cost of health care rendered was considered reasonable;

(D) Evaluation of the qualifications, credentials, competence and performance of healthcare providers or action upon matters relating to the discipline of any individual healthcare provider;

(E) Reduction of morbidity or mortality;

(F) Establishment and enforcement of guidelines designed to keep the cost of health care within reasonable bounds;

(G) Research;

(H) Evaluation of whether facilities are being properly utilized;

(I) Supervision, education, discipline, admission, and the determination of privileges of healthcare providers;

(J) Review of professional qualifications or activities of healthcare providers;

(K) Evaluation of the quantity, quality and timeliness of healthcare services rendered to patients;

(L) Evaluation, review or improvement of methods, procedures or treatments being utilized;

(M) Intervention, support or rehabilitative referrals or services to healthcare providers;

(N) Evaluation as to whether to report an unusual incident pursuant to § 63-6-221 or § 63-9-117 or to evaluate and improve the quality of health care rendered by healthcare providers related to the submission of an unusual incident report;

(O) Activities to determine the healthcare organization's compliance with state or federal regulations; or

(P) Participation in utilization review activities, including participation in review activities within the healthcare organization and activities in conjunction with an insurer or utilization review agent under title 56, chapter 6, part 7; and

(4) "Records" means records of interviews and all reports, incident reports, statements, minutes, memoranda, charts, statistics, evaluations, critiques, test results, corrective actions, disciplinary actions and any and all other documentation generated in connection with the activities of a QIC.

(d) (1) Records of a QIC and testimony or statements by a healthcare organization's officers or directors, trustees, healthcare providers, administrative staff, employees or other committee members or attendees relating to activities of the QIC shall be confidential and privileged and shall be protected from direct or indirect means of discovery, subpoena or admission into evidence in any judicial or administrative proceeding. Any person who supplies information, testifies or makes statements as part of a QIC may not be required to provide information as to the information, testimony or statements provided to or made before such a committee or opinions formed by such person as a result of committee participation.

(2) Any information, documents or records, which are not produced for use by a QIC or which are not produced by persons acting on behalf of a QIC, and are otherwise available from original sources, shall not be construed as immune from discovery or use in any judicial or administrative proceedings merely because such information, documents or records were presented during proceedings of such committee.

(3) A QIC may share information and documents, including complaints, incident reports, and testimony and statements by any person to the QIC, with one (1) or more other QICs as defined under this section or under § 68-11-272. Information and documents disclosed by one (1) QIC to another QIC, and any information and documents created or maintained as a result of the sharing of such information and documents, shall be confidential, privileged and protected from direct or indirect means of discovery, subpoena or admission into evidence, to the same extent as provided in subdivision (d)(1). The QIC sharing such information with another QIC shall determine the manner and process by which it will share such information and documents, which process may include requiring a written agreement between QICs regarding the sharing of practitioner information. The QIC and its sponsoring healthcare organization shall not be held liable and are immune from suit for any disclosure or sharing of information in compliance with this section.

(e) No healthcare organization or its officers, trustees, directors, healthcare providers, administrative staff, employees, other committee members or attendees, or any person providing information to a QIC shall be held liable:

(1) In any action for damages or other relief and is immune from liability arising from the provision of information to a QIC or in any judicial or administrative proceeding if the information is provided to the QIC in good faith and without malice and on the basis of facts reasonably known or reasonably believed to exist; or

(2) In any action for damages or other relief and is immune from liability resulting from any decisions, opinions, actions, and proceedings rendered, entered or acted upon by a QIC undertaken or performed within the scope or function of the duties of such committees or in any judicial or administrative proceeding, if made or taken in good faith and without malice and on the basis of facts reasonably known or reasonably believed to exist.

(f) A professional assistance program also advocates for healthcare professionals before other QICs, healthcare entities, private and governmental insurance carriers, national or local certification and accreditation bodies, and the state health-related boards of this or any other state. The disclosure of confidential, privileged QIC information to such entities during advocacy or as a report to the health-related boards, or to the affected healthcare provider under review, does not constitute either a waiver of confidentiality or privilege.

(g) Any person providing information to a QIC is presumed to have acted in good faith and without malice. Any person alleging lack of good faith has the burden of proving bad faith and malice.

(h) All decisions, opinions, actions and proceedings rendered, entered or acted upon by a QIC are presumed to have been completed in good faith and without malice. Any person alleging lack of good faith has the burden of proving bad faith and malice.



§ 63-1-151 - Report by practitioner to licensing board of indictment for offense involving sale or dispensing of controlled substances.

(a) (1) Notwithstanding any other provision of this chapter or of chapter 3, chapters 5-9 or chapter 19 of this title, when a practitioner licensed under any of such chapters is under state or federal indictment in this state for an offense involving the sale or dispensing of controlled substances under state or federal law, the practitioner shall report the indictment to the practitioner's licensing board in writing within seven (7) calendar days of acquiring actual knowledge of the indictment. Such report shall include the jurisdiction in which the indictment is pending, if known, and shall also be accompanied by a copy of the indictment, if the practitioner has one.

(2) A district attorney general and appropriate attorneys for the federal government are strongly encouraged, when appropriate, to promptly notify a practitioner's licensing board when a practitioner covered under subdivision (a)(1) is indicted in this state for an offense involving the sale or dispensing of controlled substances under state or federal law.

(b) The knowing failure of a practitioner to submit the report required in subdivision (a)(1) to the licensing board shall be considered unprofessional, dishonorable or unethical conduct and may be grounds for such licensing board to take disciplinary action against the practitioner's license. The fact an indictment was sealed and the practitioner could not have actual knowledge of its existence excuses the practitioner from discipline based on the failure of the practitioner to submit a report. However, the claim that the practitioner was not aware of the obligation required in subdivision (a)(1) may not excuse the practitioner from discipline based on the failure of the practitioner to submit a report.

(c) Upon receiving a report of an indictment pursuant to subdivision (a)(1), (a)(2) or from any other source, the practitioner's licensing board, through the board's consultant or other person designated by the board, shall within fifteen (15) calendar days, conduct an expedited review of the practitioner's conduct alleged in the indictment. The purpose of such expedited review shall be to determine if the matter merits an expedited investigation by the board. If so, such a directive shall be given to the department of health's office of investigations. All review activity under this subsection (c) shall be confidential pursuant to § 63-1-117(f).

(d) For the purposes of this section, "controlled substances" means substances regulated as controlled substances under title 39, chapter 17, part 4, or title 53, chapters 10 and 11, or the federal Controlled Substances Act, compiled at 21 U.S.C. § 801, et seq.



§ 63-1-152 - Prescription, dispensation, and administration of opioid antagonists -- Immunity of certain individuals -- Training of first responders.

(a) As used in this section:

(1) "Drug-related overdose" means an acute condition, including mania, hysteria, extreme physical illness, coma, or death resulting from the consumption or use of a controlled substance, or another substance with which a controlled substance was combined, and that a layperson would reasonably believe to be an opioid related drug overdose that requires medical assistance;

(2) "Opioid antagonist" means naloxone hydrochloride which is approved by the federal food and drug administration for the treatment of a drug overdose.

(b) A licensed healthcare practitioner otherwise authorized to prescribe an opioid antagonist acting in good faith and exercising reasonable care may, directly or by standing order, prescribe an opioid antagonist to the following persons:

(1) A person at risk of experiencing an opiate related overdose; or

(2) A family member, friend, or other person in a position to assist a person at risk of experiencing an opiate-related overdose.

(c) In order to establish good faith under subsection (b), a licensed healthcare practitioner, prior to prescribing an opioid antagonist, may require receipt of a written communication that provides a factual basis for a reasonable conclusion that:

(1) The person seeking the opioid antagonist is at risk of experiencing an opiate-related overdose; or

(2) The person seeking the opioid antagonist other than the person who is at risk of experiencing an opiate-related overdose, and who is seeking the opioid antagonist, is a family member, friend, or other person in a position to assist the person at risk of experiencing an opiate-related overdose.

(d) A person who receives an opioid antagonist that was prescribed pursuant to subsection (b) may administer an opioid antagonist to another person if:

(1) The person has a good faith belief that the other person is experiencing an opioid related drug overdose; and

(2) The person exercises reasonable care in administering the drug to the other person.

(e) Evidence of the use of reasonable care in administering the drug shall include the receipt of basic instruction and information on how to administer the opioid antagonist, including successful completion of the online overdose prevention education program offered by the department of health.

(f) The commissioner of health or the commissioner's designee, in consultation with other state, federal or local government personnel, including contractors, shall create and maintain an online education program with the goal of educating laypersons and the general public on the administration of opioid antagonists and appropriate techniques and follow-up procedures for dealing with opioid related drug overdose.

(g) The following individuals are immune from civil liability in the absence of gross negligence or willful misconduct for actions authorized by this section:

(1) Any licensed healthcare practitioner who prescribes or dispenses an opioid antagonist pursuant to subsection (b); and

(2) Any person who administers an opioid antagonist pursuant to subsection (d).

(h) A licensed healthcare practitioner acting in good faith and with reasonable care, who prescribes, dispenses, or administers an opioid antagonist to a person the healthcare provider believes to be experiencing or is at risk of experiencing a drug-related overdose or prescribes an opioid antagonist to a family member, friend, or other person in a position to assist a person experiencing or at risk of experiencing a drug-related overdose is immune from disciplinary or adverse administrative actions under this title for acts or omissions during the administration, prescription, or dispensation of an opioid antagonist.

(i) The commissioner of health or the commissioner's designee shall make available recommendations for training of first responders, as defined in § 29-34-203, in the appropriate use of opioid antagonists. The recommendations shall include a provision concerning the appropriate supply of opioid antagonists to first responders to administer consistent with the requirements of this section.



§ 63-1-153 - Signage of medical spas to display name and certification status of supervising medical director or physician.

(a) As used in this section:

(1) "Cosmetic medical service" means any service that uses a biologic or synthetic material, a chemical application, a mechanical device, or a displaced energy form of any kind that alters or damages, or is capable of altering or damaging, living tissue to improve the patient's appearance or achieve an enhanced aesthetic result;

(2) "Media" or "advertising" means oral, written and other types of communication disseminated for the purpose of soliciting medical services. These communications include, but are not limited to, newspaper or magazine advertisement, telephone directory displays, printed brochures or leaflets, websites, email correspondence, and television or radio announcements;

(3) "Medical director" or "supervising physician" means a physician who:

(A) Holds an active medical license under chapter 6 or 9 of this title in this state;

(B) Has an active medical practice in this state; and

(C) Is responsible for the provision of or supervises the provision of cosmetic medical services; and

(4) "Medical spa" means any entity, however named or organized, which offers or performs cosmetic medical services; provided, that a medical spa shall not include an individual physician's office or practice owned by a physician.

(b) Any entity doing business as or advertised as a medical spa shall display the name of the medical director or supervising physician and shall indicate one of the following by signage at its practice site and in its media and advertising:

(1) Whether the medical director or supervising physician is certified or eligible for certification by a private or public board, parent association, multidisciplinary board or association that is a member of the American Board of Medical Specialties (ABMS) or the American Osteopathic Association (AOA);

(2) Whether the medical director or supervising physician is certified by a board or association with equivalent requirements to the ABMS or AOA as approved and recognized by the board of medical examiners or the board of osteopathic examination, as appropriate; or

(3) Whether the medical director or supervising physician is certified by a board or association requiring an Accreditation Council for Graduate Medical Education (ACGME) or AOA approved training program that provides complete training in the specialty or subspecialty certified, followed by prerequisite certification by a certifying board of the ABMS or AOA in that training field and successful completion of an additional examination in the specialty or subspecialty certified.

(c) If the medical director or supervising physician is not certified by any of the entities identified in subsection (b), then the lack of certification shall be displayed by signage at its practice site and in its media and advertising.



§ 63-1-154 - Health care prescriber prohibited from dispensing an opioid or benzodiazepine -- Exceptions -- Disposition of undispensed inventory.

(a) Except as provided in § 63-1-313, a health care prescriber licensed under this title may not dispense an opioid or benzodiazepine. This section shall not apply to:

(1) The dispensing of complimentary packages of medicinal drugs that are labeled as a drug sample or complimentary drug to the practitioner's own patients in the regular course of practice without the payment of a fee or remuneration of any kind;

(2) The dispensing of opioids or benzodiazepines in the health care system of the department of correction;

(3) The dispensing of opioids or benzodiazepines in connection with the performance of a surgical procedure performed at a licensed health care facility. The amount dispensed pursuant to this subdivision (a)(3) may not exceed a seven (7) day supply. This exception does not allow for the dispensing of an opioid or benzodiazepine more than seven (7) days after the performance of the surgical procedure;

(4) The dispensing of opioids or benzodiazepines pursuant to an approved clinical trial. For purposes of this subsection, the term "approved clinical trial" means a clinical research study or clinical investigation that, in whole or in part, is state or federally funded or is conducted under an investigational new drug application that is reviewed by the United States food and drug administration;

(5) The dispensing of an opioid drug in a nonresidential substitution-based treatment center for opiate addiction, as defined in § 68-11-1602;

(6) The dispensing of an opioid or benzodiazepine to a patient of a facility that is licensed by the board for licensing health care facilities pursuant to § 68-11-202;

(7) The dispensing of an opioid or benzodiazepine to a patient of a facility licensed under title 33;

(8) The dispensing of an opioid or benzodiazepine by a physician practice, which provides health care services as part of a coordinated care model, that:

(A) Dispenses opioids and benzodiazepines, as directed by the patient's prescription, in safety-sealed and unit-dosed prepackaged containers stamped with the manufacturer's national drug code (NDC) number;

(B) Administers and records pill-counts for opioids or benzodiazepines in order to ensure patient compliance with the prescription; and

(C) Dispenses non-controlled substances which amount to at least fifty percent (50%) of the prescriptions filled annually from the practice; or

(9) The dispensing of an opioid or benzodiazepine by a veterinarian in the course of the veterinarian's practice.

(b) Within ten (10) days after January 1, 2015, each medical practitioner licensed under this title, unless the practitioner meets one (1) of the exceptions listed in subsection (a), shall ensure that the undispensed inventory of opioids and benzodiazepines purchased under the prescriber's drug enforcement administration number for dispensing is:

(1) Returned in compliance with this act to a licensed third party reverse distributor; or

(2) Turned in to local law enforcement agencies and abandoned.

(c) Wholesalers shall buy back the undispensed inventory of opioids and benzodiazepines, which are in the manufacturer's original packing, unopened, and in date, in accordance with the established policies of the wholesaler or the contractual terms between the wholesaler and the practitioner concerning returns.



§ 63-1-155 - Telehealth services -- Establishment of provider-patient relationship -- Standard of practice -- Applicability.

(a) For the purposes of this section:

(1) "Healthcare provider" means:

(A) Any provider licensed under this title who is authorized to diagnose and treat humans; or

(B) Any state-contracted crisis service provider employed by a facility licensed under title 33; and

(2) "Telehealth," or "telemedicine," means, notwithstanding any restriction imposed by § 56-7-1002, the use of real-time audio, video, or other electronic media and telecommunications technologies that enable interaction between the healthcare provider and the patient, or also store-and-forward telemedicine services, as defined by § 56-7-1002(a), for the purpose of diagnosis, consultation, or treatment of a patient in another location where there may be no in-person exchange.

(b) For the purposes of this section, a healthcare provider-patient relationship with respect to telemedicine or telehealth is created by mutual consent and mutual communication, except in an emergency, between the patient and the provider. The consent by the patient may be expressed or implied consent; however, the provider-patient relationship is not created simply by the receipt of patient health information by a provider unless a prior provider-patient relationship exists. The duties and obligations created by the relationship do not arise until the healthcare provider:

(1) Affirmatively undertakes to diagnose and treat the patient; or

(2) Affirmatively participates in the diagnosis and treatment.

(c) (1) (A) A healthcare provider who delivers services through the use of telehealth shall be held to the same standard of professional practice as a similar licensee of the same practice area or specialty that is providing the same healthcare services through in-person encounters, and nothing in this section is intended to create any new standards of care.

(B) Notwithstanding subdivision (c)(1)(A), telehealth services shall be provided in compliance with the guidelines created pursuant to part 4 of this chapter.

(2) The board or licensing entity governing any healthcare provider covered by this section shall not establish a more restrictive standard of professional practice for the practice of telehealth than that specifically authorized by the provider's practice act or other specifically applicable statute, including this chapter or title 53, chapter 10 or 11.

(3) This section shall not apply to pain management clinics, as defined in § 63-1-301, and chronic nonmalignant pain treatment.

(d) Sections 63-6-231 and 63-6-214(b)(21) shall not apply to the practice of telemedicine under this section.

(e) This section shall not apply to or restrict the requirements of § 63-6-241.

(f) Section 63-6-204(a) shall also apply to telemedicine.

(g) (1) Except as provided in subdivision (g)(2), to practice under this section a healthcare provider shall be licensed to practice in this state under this title.

(2) A physician shall be licensed to practice under chapter 6 or 9 of this title in order to practice telemedicine pursuant to § 63-6-209(b), except as otherwise authorized by law or rule.



§ 63-1-156 - Immunity from prosecution when seeking medical assistance for drug overdose -- Providing first aid or other medical assistance as mitigating factor -- Effect on admissibility of evidence.

(a) As used in this section:

(1) "Controlled substance" means a drug, substance, or immediate precursor identified, defined, or listed in title 39, chapter 17, part 4 and title 53, chapter 11;

(2) "Drug overdose" means an acute condition, including, but not limited to, extreme physical illness, decreased level of consciousness, respiratory depression, coma, mania, or death, resulting from the consumption or use of a controlled substance, or other substance inhaled, ingested, injected, or otherwise introduced into the body by the distressed individual that a reasonable person would believe to be resulting from the consumption or use of a controlled substance or other substance by the distressed individual;

(3) "Drug violation" means:

(A) A violation of § 39-17-418; or

(B) A violation of § 39-17-425;

(4) "Medical assistance" means aid provided to a person by a healthcare professional licensed, registered, or certified under the laws of this state who, acting within the person's lawful scope of practice, may provide diagnosis, treatment, or emergency medical services; and

(5) "Seeks medical assistance" means:

(A) Accesses or assists in accessing medical assistance or the 911 system;

(B) Contacts or assists in contacting law enforcement or a poison control center; or

(C) Provides care or contacts or assists in contacting any person or entity to provide care while awaiting the arrival of medical assistance to aid a person who is experiencing or believed to be experiencing a drug overdose.

(b) Any person who in good faith seeks medical assistance for a person experiencing or believed to be experiencing a drug overdose shall not be arrested, charged, or prosecuted for a drug violation if the evidence for the arrest, charge, or prosecution of the drug violation resulted from seeking such medical assistance. Any person who is experiencing a drug overdose and who in good faith seeks medical assistance for or is the subject of a request for medical assistance shall not be arrested, charged, or prosecuted for a drug violation if the evidence for the arrest, charge, or prosecution of the drug violation resulted from seeking such medical assistance. This immunity from being arrested, charged, or prosecuted shall apply to the person experiencing a drug overdose only on the person's first such drug overdose. Any such person shall also not be subject to the following, if related to the seeking of medical assistance:

(1) Penalties for a violation of a permanent or temporary protective order or restraining order; or

(2) Sanctions for a violation of a condition of pretrial release, condition of probation, or condition of parole based on a drug violation.

(c) (1) The act of providing first aid or other medical assistance to someone who is experiencing a drug overdose may be used as a mitigating factor in a criminal prosecution for which immunity, set out in subsection (b), is not provided.

(2) Nothing in this section shall limit the admissibility of any evidence in connection with the investigation or prosecution of a crime with regard to a defendant who does not qualify for the protections of subsection (b) or with regard to other crimes committed by a person who otherwise qualifies for the protections of subsection (b).

(3) Nothing in this section shall limit any seizure of evidence or contraband otherwise permitted by law.

(4) Nothing in this section shall limit or abridge the authority of a law enforcement officer to detain or take into custody a person in the course of an investigation or to effectuate an arrest for any offense except as provided in subsection (b).






Part 2 - Medical Practitioners Practicing in Free Health Clinics

§ 63-1-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Free health clinic" means a health care facility operated by a nonprofit private entity that does not receive payment for its services and does not impose any charges on the individuals to whom services are rendered;

(2) "Medical practitioner" means a:

(A) Physician licensed under chapter 6 or 9 of this title;

(B) Dentist or dental hygienist licensed under chapter 5 of this title;

(C) Nurse licensed under chapter 7 of this title;

(D) Chiropractor licensed under chapter 4 of this title;

(E) Psychologist licensed under chapter 11 of this title;

(F) Social worker licensed under chapter 23 of this title; and

(G) Physician assistant licensed under chapter 19 of this title; and

(3) "Special volunteer license" means a license awarded to a medical practitioner whose sole practice is rendering professional services without remuneration in a free health clinic at a specified site or setting. The practitioner must have been previously issued a license to practice in this state or another state and the practitioner must never have been the subject of disciplinary action. The licensing authority shall require an application and relevant documentation before issuing the special volunteer license. No fee may be charged for an application or issuance of the special license.



§ 63-1-202 - Exemption from fees and taxes.

Medical practitioners who practice in a free health clinic and who do not receive monetary remuneration for medical care and other services rendered within the statutory scope of practice for such practitioner shall not be subject to:

(1) Any fees for a special volunteer license from the practitioner's licensing board; or

(2) The privilege tax on occupations imposed by title 67, chapter 4, part 17.



§ 63-1-203 - Compensation for services prohibited -- Donations and gifts permitted.

A medical practitioner or a free health clinic may not receive any compensation for services rendered including, but not limited to, reimbursement from an individual or from any third party payor. Reimbursement may not be accepted from any insurance policy, health plan or federal or state benefits program. A clinic may receive donations and gifts.






Part 3 - Pain Management Clinics

§ 63-1-301 - Part definitions.

For purposes of this part, unless the context requires otherwise:

(1) "Advanced practice nurse" means any person licensed under chapter 7 of this title, who meets the requirements of § 63-7-126;

(2) "Certificate holder" means a medical doctor licensed under chapter 6 of this title; an osteopathic physician licensed under chapter 9 of this title; an advanced practice nurse licensed under chapter 7 of this title, who meets the requirements contained in § 63-7-126; or a physician assistant licensed under chapter 19 of this title, who practices in this state with an unrestricted, unencumbered license. Anyone with an ownership interest in a pain management clinic shall be eligible to be the certificate holder;

(3) "Chronic non-malignant pain treatment" means prescribing or dispensing opioids, benzodiazepines, barbiturates or carisoprodol for ninety (90) days or more in a twelve-month period for pain unrelated to cancer or palliative care;

(4) "Department" means the department of health;

(5) "Medical director" means an individual who:

(A) Is licensed as a physician under chapter 6 or 9 of this title, and who practices in this state with an unrestricted, unencumbered license;

(B) Provides oversight relative to the operations of a pain management clinic; and

(C) Is a pain management specialist on or after July 1, 2016;

(6) "Medical doctor" means any person licensed under chapter 6 of this title;

(7) "Osteopathic physician" means any person licensed under chapter 9 of this title;

(8) (A) "Pain management clinic" means a privately-owned clinic, facility or office in which any health care provider licensed under this title provides chronic non-malignant pain treatment to a majority of its patients for ninety (90) days or more in a twelve-month period. For purposes of determining if a clinic, facility, or office qualifies as a pain management clinic under this subdivision (6)(A), the entire clinic, facility, or office caseload of patients who received medical care services from all medical doctors, osteopathic physicians, advanced practice nurses and physician assistants who serve in the clinic, facility or office shall be counted;

(B) "Pain management clinic" also means a privately-owned clinic, facility or office which advertises in any medium for pain management services of any type.

(C) A pain management clinic does not include any clinic, facility, or office which provides interventional pain management as defined in § 63-6-244 and whose clinic, facility or office does not provide chronic non-malignant pain treatment to a majority of the patients of a clinic, facility or office for ninety (90) days or more in a twelve-month period;

(D) "Pain management clinic" does not mean a clinic, facility or office that is wholly owned and operated by a physician multispecialty practice in which one or more board-eligible or board-certified medical specialists who have also completed fellowships in pain medicine approved by the Accreditation Council for Graduate Medical Education, or who are also board-certified in pain medicine by the American Board of Pain Medicine or a board approved by the American Board of Medical Specialties, the American Association of Physician Specialists, or the American Osteopathic Association perform the pain management services for chronic pain patients; and

(9) "Pain management specialist" means a physician licensed under chapter 6 or 9 of this title who:

(A) (i) Has a subspecialty certification in pain medicine as accredited by the Accreditation Council for Graduate Medical Education (ACGME) through either the American Board of Medical Specialties (ABMS) or the American Osteopathic Association (AOA), or is eligible to sit for the board examination offered by ABMS or AOA;

(ii) Holds an unencumbered Tennessee license; and

(iii) Maintains the minimum number of continuing medical education (CME) hours in pain management to satisfy retention of ABMS or AOA certification. Any exceptions to this requirement shall be approved by the respective regulatory board;

(B) (i) Attains American Board of Pain Medicine (ABPM) diplomate status;

(ii) Holds an unencumbered Tennessee license; and

(iii) Maintains the minimum number of CME hours in pain management to satisfy retention of ABPM diplomate status. Any exceptions to this requirement shall be approved by the respective regulatory board;

(C) Is board certified by the American Board of Interventional Pain Physicians (ABIPP) by passing exam 1, and holds an unencumbered Tennessee license and maintains the minimum number of CME hours in pain management to satisfy retention of ABIPP diplomate status; or

(D) Has an active pain management practice in a clinic accredited in outpatient interdisciplinary pain rehabilitation by the commission on accreditation of rehabilitation facilities or any successor organization and holds an unencumbered Tennessee license.

(10) "Physician assistant" means any person licensed under chapter 19 of this title.



§ 63-1-302 - Exemptions from part.

This part does not apply to:

(1) A medical or dental school, an osteopathic medical school, a nursing school, a physician assistant program or an outpatient clinic associated with any of the foregoing schools or programs, including, but not limited to, clinics that have an agreement to train residents by members of that clinic who are appointed as adjunct faculty of the school or program;

(2) A hospital as defined in § 68-11-201, including any outpatient facility or clinic of a hospital if such outpatient facility or clinic is regulated under title 68;

(3) Hospice services as defined in § 68-11-201;

(4) A nursing home as defined in § 68-11-201;

(5) A facility maintained or operated by this state; or

(6) A hospital or clinic maintained or operated by the federal government.



§ 63-1-303 - Regulation of licensed healthcare practitioners -- Rules and regulations.

(a) (1) Each licensed healthcare practitioner who provides services at a pain management clinic shall continue to be regulated only by the board which has issued a license to that practitioner.

(2) A licensed health care practitioner shall notify the board that has licensed the practitioner within ten (10) days of starting or ending work at any pain management clinic.

(b) On or before October 1, 2011, the commissioner of health, in consultation with the board of medical examiners, the board of osteopathic examination, the board of nursing, and the committee on physician assistants, shall promulgate rules necessary to implement this part, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The rules adopted pursuant to subsection (b) shall address the following topics, among others:

(1) The operation of the clinic, including requirements:

(A) That patients have current and valid government issued identification or current health insurance card issued by either a government or private carrier; and

(B) That providers conduct urine drug screening in accordance with a written drug screening compliance plan as required by rules promulgated by the commissioner of health pursuant to subsection (b);

(2) Personnel requirements for the clinic;

(3) Training requirements for clinic providers who are regulated by that board;

(4) Patient records;

(5) Standards to ensure quality of patient care;

(6) Infection control;

(7) Health and safety requirements;

(8) Certificate application and renewal procedures and requirements;

(9) Data collection and reporting requirements;

(10) Inspections and complaint investigations; and

(11) Patient billing procedures.



§ 63-1-304 - Inspections.

Each board shall have the authority to inspect a pain management clinic which utilizes the services of a practitioner licensed by that board. During such inspections, the authorized representatives of the board may inspect all necessary documents and medical records to ensure compliance with this part and all other applicable laws and rules.



§ 63-1-305 - Investigation of complaints.

Each board shall have the authority to investigate a complaint alleging a violation of this part, or a rule adopted under this part, by a pain management clinic utilizing the services of a healthcare practitioner licensed by that board. Each board shall also have the authority to investigate a complaint alleging that a facility utilizing the services of a healthcare practitioner licensed by that board is not properly certified by the department as required by this part.



§ 63-1-306 - Medical director -- Operation certificate -- Disciplinary action.

(a) (1) A pain management clinic, as defined in this part, must have a medical director who is a physician that practices in this state under an unrestricted and unencumbered license issued pursuant to § 63-6-201 or § 63-9-104.

(2) In addition to the requirements of subdivision (a)(1), each physician serving as a medical director at a pain management clinic shall be a pain management specialist as defined in this part.

(3) All advanced practice nurses licensed under chapter 7 of this title and physician assistants licensed under chapter 19 of this title, who practice in a certified pain clinic, shall be supervised by a pain medicine specialist as defined in this part.

(b) In the event that the medical director, for whatever reason, no longer meets the requirements of this part, the pain management clinic must notify the department, within ten (10) business days, of the identity of another physician who meets the requirements of this part and will act as medical director. A change of majority ownership of a certified pain management clinic requires the submission of a new application for a certificate. Failure to notify the department within ten (10) business days may be the basis for a summary suspension of the clinic's certification.

(c) (1) Every pain management clinic shall submit an application to the department on a form prescribed by the department for a certificate to operate the clinic. A certificate may be awarded to a certificate holder. The certificate holder shall be one (1) of the owners of the clinic.

(2) A completed form for a certificate prescribed by the department shall show proof that the clinic has a medical director who is a pain management specialist as defined in this part.

(d) Each clinic location shall be certified separately regardless of whether the clinic is operated under the same business name, ownership or management as another clinic.

(e) The department shall issue a certificate if the department finds that the pain management clinic meets the requirements of this part and that the fee required by the department has been paid.

(f) (1) If the department finds that a pain management clinic which was issued a certificate no longer meets any requirement of this part, including, but not limited to, any violation of any rule promulgated by the department pursuant to this part, the department may impose lawful disciplinary action against the pain management clinic, including, but not limited to, the revocation or suspension of its certificate, and the imposition of a civil penalty of up to one thousand dollars ($1,000) per day for each day of continued violation. The pain management clinic shall be entitled to a hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Further, the department has the discretion to lift the suspension of a certificate when the clinic demonstrates compliance to the department.

(2) Any board which assesses any discipline or penalty against a provider that it licenses for a violation of rules promulgated under this part shall inform the department of any penalty or discipline imposed on such a provider for a violation of rules promulgated under this part within thirty (30) days of imposing the discipline or penalty, and the department may consider such discipline or penalty as a basis for disciplinary action against the pain management clinic pursuant to this subsection (f).

(g) The clinic shall post the certificate in a conspicuous location so as to be clearly visible to patients.

(h) The department is authorized to charge a fee for the issuance of a certificate.

(i) The department and each board identified in § 63-1-303(b) shall post on its web site an announcement of the requirement that a pain management clinic obtain a certificate from the department, and each board identified in § 63-1-303(b) shall include information about such requirement in a routine communication sent by each board to its licensees.

(j) A pain management clinic operating on or before January 1, 2012, may continue to operate as long as an application for certification is timely filed on or before October 1, 2012. This provision shall apply retroactively to applications for certification filed since January 1, 2012.

(k) The department shall have the authority to adopt rules, including emergency rules if deemed necessary, to implement this part for which the department has responsibility.



§ 63-1-307 - Expiration of certificate.

(a) A certificate issued under this part expires on the second anniversary of the date it is issued.

(b) The department may grant to a pain management clinic a ninety-day grace period from the expiration date of its certificate to renew the certificate.

(c) No pain management clinic whose certificate has expired may continue to operate or provide pain management services following the expiration of the grace period.



§ 63-1-308 - Renewal of certificate.

(a) A pain management clinic may apply to renew its certificate by:

(1) Submitting a renewal application to the department on the form and in a time frame prescribed by the department; and

(2) Complying with any other requirements of the department.

(b) If a certificate is not renewed before the expiration of the grace period, the clinic must reapply for a new certificate to operate the clinic and is not authorized to operate while such new certificate application is pending.



§ First - of 2 versions of this section

63-1-309. Disclosures -- Restrictions on ownership -- Documentation of controlled substances prescribed -- Required medical director hours. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) (1) In the application for a certificate or within ten (10) days of the occurrence of any of the events listed in subdivisions (a)(1)(A)-(C), a pain management clinic shall disclose whether any person who owns, co-owns or operates, or otherwise provides services in the clinic, an employee of the clinic, or a person with whom the clinic contracts for services:

(A) Has ever been denied, by any jurisdiction, a license under which the person may prescribe, dispense, administer, supply or sell a controlled substance;

(B) Has ever held a license issued by any jurisdiction, under which the person may prescribe, dispense, administer, supply or sell a controlled substance that has been restricted; or

(C) Has ever been subject to disciplinary action by any licensing entity for conduct that was the result of inappropriately prescribing, dispensing, administering, supplying or selling a controlled substance.

(2) The department may deny a certificate or renewal of a certificate to a pain management clinic under any of the circumstances listed in subdivision (a)(1). An applicant who is denied a certificate or a renewal of a certificate may appeal the decision in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) A pain management clinic may not be owned wholly or partly by a person who has been convicted of, pled nolo contendere to, or received deferred adjudication for:

(1) An offense that constitutes a felony; or

(2) An offense that constitutes a misdemeanor, the facts of which relate to the distribution of illegal prescription drugs or a controlled substance or controlled substance analogue as defined in § 39-17-402.

(c) If any practitioner providing services at a pain management clinic prescribes controlled substances for the treatment of chronic nonmalignant pain, the practitioner must document in the patient's record the reason for prescribing that quantity.

(d) A medical director shall be on-site at least twenty percent (20%) of the clinic's weekly total number of operating hours. A medical director shall serve as medical director and provide services for no more than four (4) pain management clinics.



§ Second - of 2 versions of this section

63-1-309. Disclosures -- Restrictions on ownership -- Documentation of controlled substances dispensed or prescribed -- Required medical director hours. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) (1) In the application for a certificate or within ten (10) days of the occurrence of any of the events listed in subdivisions (a)(1)(A)-(C), a pain management clinic shall disclose whether any person who owns, co-owns or operates, or otherwise provides services in the clinic, an employee of the clinic, or a person with whom the clinic contracts for services:

(A) Has ever been denied, by any jurisdiction, a license under which the person may prescribe, dispense, administer, supply or sell a controlled substance;

(B) Has ever held a license issued by any jurisdiction, under which the person may prescribe, dispense, administer, supply or sell a controlled substance that has been restricted; or

(C) Has ever been subject to disciplinary action by any licensing entity for conduct that was the result of inappropriately prescribing, dispensing, administering, supplying or selling a controlled substance.

(2) The department may deny a certificate or renewal of a certificate to a pain management clinic under any of the circumstances listed in subdivision (a)(1). An applicant who is denied a certificate or a renewal of a certificate may appeal the decision in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) A pain management clinic may not be owned wholly or partly by a person who has been convicted of, pled nolo contendere to, or received deferred adjudication for:

(1) An offense that constitutes a felony; or

(2) An offense that constitutes a misdemeanor, the facts of which relate to the distribution of illegal prescription drugs or a controlled substance or controlled substance analogue as defined in § 39-17-402.

(c) If any practitioner providing services at a pain management clinic prescribes more than a seventy-two-hour dose of controlled substances for the treatment of chronic nonmalignant pain, the practitioner must document in the patient's record the reason for prescribing that quantity.

(d) A medical director shall be on-site at least twenty percent (20%) of the clinic's weekly total number of operating hours. A medical director shall serve as medical director and provide services for no more than four (4) pain management clinics.



§ 63-1-310 - Payments.

(a) A pain management clinic may accept only a check or credit card in payment for services provided at the clinic, except as provided in subsection (b).

(b) A payment may be made in cash for a co-pay, coinsurance or deductible when the remainder of the charge for the services will be submitted to the patient's insurance plan for reimbursement.



§ 63-1-311 - Violations -- Penalties.

(a) A violation of this part, or a rule adopted under this part, is grounds for disciplinary action against a practitioner providing services at a pain management clinic certified under this part by the board which licensed that practitioner.

(b) A practitioner who provides pain management services at an uncertified pain management clinic is subject to an administrative penalty of no less than one thousand dollars ($1,000) per day and which shall not exceed five thousand dollars ($5,000) per day, imposed by the board which licensed that practitioner, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Before such a penalty may be assessed by the board, the board shall give at least thirty (30) days' notice to the practitioner of the alleged violation of this part.

(c) An owner, co-owner, or operator of an uncertified pain management clinic is subject to an administrative penalty of no less than one thousand dollars ($1,000) per day and which shall not exceed five thousand dollars ($5,000) per day, imposed by the department of health, in accordance with the Uniform Administrative Procedures Act. Before such a penalty may be assessed by the department, the department shall give at least thirty (30) days' notice to the owner, co-owner, or operator of the alleged violation of this part.



§ 63-1-312 - Voluntary inactivation of certificate.

(a) If, prior to the renewal of a certificate pursuant to § 63-1-308, a registered pain management clinic wishes to voluntarily inactivate its certificate, it shall file notification with the department. The notification shall state the date on which the pain management clinic did or will cease to operate as a pain management clinic (the inactive date). In no case shall a certificate be considered inactivated on any date on which the clinic operated or will operate as a pain management clinic. No fees will be refunded as a result of the filing of an inactivity notice.

(b) The department may charge a fee to process inactivity notices received from pain management clinics.

(c) This section shall not be used to circumvent enforcement or inspection activities conferred by this part to the department or a board for any alleged offense occurring during the time the pain clinic was registered or was required to be registered as a pain management clinic.

(d) If the pain management clinic thereafter wishes to register, it shall submit a new application, pay the requisite registration fee and meet such other reasonable requirements as deemed necessary by the department as if an original application was filed.



§ 63-1-313 - Dispensing of controlled substances by pain management clinics or medical personnel working at pain management clinics.

(a) Notwithstanding any provision of this title or title 53, chapters 10 and 11 to the contrary, no pain management clinic or medical doctor, osteopathic physician, advanced practice nurse with certificates of fitness to prescribe, or physician assistant working at a pain management clinic shall be permitted to dispense controlled substances; provided, however, that this subsection (a) shall not prohibit a medical doctor, osteopathic physician, advanced practice nurse with certificates of fitness to prescribe, or physician assistant working at a pain management clinic from providing to that practitioner's patient, without charge, a sample of a schedule IV or schedule V controlled substance in a quantity limited to an amount that is adequate to treat the patient for a maximum of seventy-two (72) hours or a sample of a non-narcotic schedule V controlled substance in a quantity limited to an amount that is adequate to treat the patient for a maximum of fourteen (14) days.

(b) For the purposes of this section, "controlled substance" has the meaning given in § 39-17-402.



§ 63-1-314 - Reporting on prescription drug abuse and pain management clinics

The commissioner of health and each appropriate occupational professional licensing board governing licensees who may legally prescribe or dispense controlled substances shall prepare a comprehensive report on actions relative to prescription drug abuse and pain management clinics to the general assembly no later than January 31 for actions in the prior calendar year. This report shall summarize the number of complaints received, frequent findings, and actions taken.






Part 4 - Treatment Guidelines

§ 63-1-401 - Part definitions -- Development of recommended treatment guidelines for prescribing opioids -- Development of pain clinic guidelines -- Review of guidelines -- Notification of licensees.

(a) As used in this part:

(1) "Commissioner" means the commissioner of health;

(2) "Pain clinic guidelines" means systematically developed standards to assist healthcare providers and pain clinic certificate holders in making decisions concerning the appropriate medical care for chronic non-malignant pain treatment, as defined in § 63-1-301; and

(3) "Treatment guidelines" means systematically developed statements to assist healthcare providers in making patient decisions concerning appropriate medical care for specific clinical circumstances and settings.

(b) By January 1, 2016, the commissioner shall develop recommended treatment guidelines for prescribing opioids that can be used by prescribers in this state as a guide for caring for patients. This subsection (b) shall not apply to veterinarians.

(c) By January 1, 2017, the commissioner shall develop recommended pain clinic standards for the operation of a pain management clinic, as defined in § 63-1-301, that can be used by certified pain clinics in this state as a guide for operating a pain clinic. This subsection (c) shall not apply to veterinarians.

(d) The commissioner shall review treatment guidelines and the pain clinic guidelines by September 30 of each year and shall cause these guidelines to be posted on the department's web site.

(e) The treatment guidelines shall be submitted to each prescribing board that licenses health professionals who can legally prescribe controlled substances and to the board of pharmacy. Each board shall be charged with reviewing the treatment guidelines and determining how the treatment guidelines should be used by that board's licensees.

(f) The pain clinic guidelines shall be submitted to each board that licenses individuals eligible to hold a pain clinic certificate for review and concurrence.

(g) Each board shall notify all of its licensees through routine bulletins or newsletters of the existence of the guidelines and standards.



§ 63-1-402 - Prescribers required to hold a current federal DEA license and to complete continuing education -- Exceptions to application of part.

(a) On or after July 1, 2014, all prescribers who hold a current federal drug enforcement administration (DEA) license and who prescribe controlled substances shall be required to complete a minimum of two (2) hours of continuing education related to controlled substance prescribing biennially to count toward the licensees' mandatory continuing education.

(b) The continuing education must include instruction in the department's treatment guidelines on opioids, benzodiazepines, barbiturates, and carisoprodol, and may include such other topics as medicine addiction, risk management tools, and other topics as approved by the respective licensing boards.

(c) This section shall not apply to veterinarians, providers practicing at a registered pain management clinic as defined in § 63-1-301 or to medical doctors or osteopathic physicians board certified by the American Board of Medical Specialties (ABMS), or American Osteopathic Association (AOA), or the American Board of Physician Specialties (ABPS) in one (1) or more of the following specialties or subspecialties:

(1) Pain management;

(2) Anesthesiology;

(3) Physical medicine and rehabilitation;

(4) Neurology; or

(5) Rheumatology.









Chapter 2 - Medical Records

§ 63-2-101 - Release of medical records -- Definitions.

(a) (1) Notwithstanding any other provision of law to the contrary, a health care provider shall furnish to a patient or a patient's authorized representative a copy or summary of such patient's medical records, at the option of the health care provider, within ten (10) working days upon request in writing by the patient or such representative.

(2) If a provider fails to comply with the provisions of subdivision (a)(1), proper notice shall be given to the provider's licensing board or boards, and the provider may be subject to disciplinary actions that include sanctions and a monetary fine.

(b) (1) (A) Except as otherwise provided by law, such patient's medical records shall not constitute public records, and nothing contained in this part shall be deemed to impair any privilege of confidentiality conferred by law on patients, their personal representatives or heirs. Nothing in this subsection (b) shall impair or abridge the right of the patient or the patient's authorized representative to obtain copies of the patient's hospital records in the manner provided in § 68-11-304. Nothing in this subsection (b) shall be construed as prohibiting a patient's medical records from being subpoenaed by a court of competent jurisdiction.

(B) As used in subdivision (b)(1)(A), "medical records" includes any list of patients that is compiled or maintained by or for such patient's health care provider.

(2) Except for any statutorily required reporting to health or government authorities and except for access by an interested third-party payer or their designee for the purpose of utilization review, case management, peer reviews or other administrative functions, the name and address and other identifying information of a patient shall not be divulged. The name and address and other identifying information shall not be sold for any purpose. Any violation of this subdivision (b)(2) shall be an invasion of the patient's right to privacy.

(3) Except as otherwise authorized in this section, title 38, chapter 7, part 1, title 68, chapter 11, part 3 and title 68, chapter 11, part 15, a health care provider shall have in place a policy to protect the dignity of a patient, even if the patient dies or becomes incapacitated, by limiting the use and disclosure of medical records, images, videos or pictures intended to be used for appropriate medical educational purposes, even if the patient's information is de-identified. The policy shall include when and to whom it is appropriate to use and disclose the patient's information, and when a written authorization from the patient or their authorized representative is required, whenever it is reasonably possible to obtain it, prior to use or disclosure. If the patient becomes incapacitated or dies, and there is no legal representative for the patient, the patient's next of kin will be considered to be an authorized representative for the patient. When required the written authorization will include the core elements required by 45 CFR Parts 160 and 164, "Standards for Privacy of Individually Identifiable Health Information."

(c) As used in this chapter:

(1) "De-identified" means there is no reasonable basis to believe that the information can be used to identify an individual and there is compliance with the requirements for de-identification outlined in 45 CFR Part 164, § 164.514 "Other requirements relating to uses and disclosures of protected health information;"

(2) "Health care provider" means any person required to be licensed under this title;

(3) "Incapacitated" means that a patient is in a physical or mental condition such that the patient is incapable of granting or denying informed consent; and

(4) "Medical records" means all medical histories, records, reports and summaries, diagnoses, prognoses, records of treatment and medication ordered and given, X-ray and radiology interpretations, physical therapy charts and notes and lab reports.

(d) Nothing in this chapter shall be construed to prevent a true, correct and complete copy of the medical records from being subject to a subpoena duces tecum.

(e) To further the effectiveness of the immunization program of the department of health, a physician or any third party payor or health insurance entity regulated by the department of commerce and insurance doing business in Tennessee, or any entity that has elected, organized and qualified as a self-insured entity that provides information to the department regarding a child's immunization status for any of the following purposes shall not be subject to liability or cause of action or a claim of any nature, including any licensing board disciplinary action, arising solely from the disclosure of information concerning such child's immunization status:

(1) Compliance with the laws regarding child care and school attendance;

(2) Ensuring that a child receives such immunization as is medically appropriate or assisting in efforts to ensure a child is appropriately immunized;

(3) Providing immunization information to the immunization registry maintained by the department;

(4) Insuring compliance with the provisions of the Families First Act, compiled in title 71, chapter 3, part 1; or

(5) Providing information that will allow the department to determine immunization levels in Tennessee.

(f) All information received by the department pursuant to this part from any source shall be confidential and unavailable to the public. Contact of a parent or guardian of a child by the department regarding the child's immunization status as the result of the department's contact with the physician shall not be held to be a breach of confidentiality by the reporting physician.

(g) The names of all children shall be included on the immunization registry established by title 37, chapter 10, part 4, unless such child's custodial parent or guardian objects to the inclusion of the child's name on the immunization registry to the department. The department shall notify the child's custodial parent or guardian in writing within six (6) months of the child's birth that inclusion on the immunization registry is not mandatory. Upon such written or oral request of exclusion by the child's custodial parent or guardian, the department shall either remove the child's name from the immunization registry or refrain from adding the child's name to the immunization registry and confirm in writing to the child's custodial parent or guardian that the child's name has been excluded from the immunization registry.

(h) Notwithstanding the provisions of this part or any other law to the contrary, it shall not be unlawful to disclose, nor shall there be any liability for disclosing, medical information in response to a subpoena, court order or request authorized by state or federal law.

(i) Providers, as defined in § 71-5-2503, shall make available for inspection and copying to the office of inspector general and the medicaid fraud control unit, upon request, no later than by the close of business on the next business day, a complete set of all medical records requested in connection with an investigation being pursued by the agency or shall provide a compelling reason why the requested records cannot be produced; provided, that no such records shall be removed from the grounds of the provider's office without the provider's consent, unless the office of inspector general or the medicaid fraud control unit reasonably believes that the requested documents are about to be altered or destroyed.

(j) On request of a provider, a duly authorized agent of the requesting agency shall sign a document acknowledging receipt of records produced pursuant to this section. On request of a duly authorized agent of the requesting agency, a duly authorized agent of the provider shall sign a document acknowledging the return of specific records to the provider.

(k) No person or entity shall be subject to any civil or criminal liability for releasing patient information in response to a request from the office of inspector general or the medicaid fraud control unit.



§ 63-2-102 - Costs of reproduction, copying or mailing of records.

(a) The party requesting the patient's records is responsible to the provider for the reasonable costs of copying and mailing such patient's records. For other than records involving workers' compensation cases, such reasonable costs shall not exceed twenty dollars ($20.00) for medical records five (5) pages or less in length and fifty cents (50cent(s)) per page for each page copied after the first five (5) pages and the actual cost of mailing. Any third-party provider of record copying and related services shall be subject to the reasonable cost limits contained in this section and shall not impose any charge or fee for such services in excess of such cost limits. The costs charged for reproducing records of patients involved in a workers' compensation claim shall be as defined in § 50-6-204. A health care provider shall not charge a fee for copying or notarizing a medical record when requested by the department pursuant to a complaint, inspection or survey as set forth in § 63-1-117.

(b) Any increase in charges for copying and certifying medical records permitted by this section that is above those charges established by this section as it existed on January 1, 2010 shall not apply to requests for medical records made by the department of human services, and charges for copying and certifying medical records requests made by the department of human services shall remain the same as existed under this section as of January 1, 2010.

(c) (1) Upon request, the provider shall submit a notarized affidavit by the custodian of records certifying that the records provided in response to the request:

(A) Are true and correct copies of records in the custody of the affiant;

(B) Were made at or near the time of the occurrence of the matters set forth by, or from information transmitted by, a person with knowledge of and a business duty to record or transmit those matters;

(C) Were kept in the course of regularly conducted activity; and

(D) Were made by the regularly conducted activity as a regular practice.

(2) In addition to the charge for the copies of the record, the provider may charge up to twenty dollars ($20.00) for the affidavit described in this subsection (c), and the records submitted with that affidavit, and the affidavit shall qualify for the business records exception to the hearsay rule.

(d) Nothing in this chapter shall be construed as superseding any provision of law that establishes specific costs for the reproduction, copying or mailing of records.

(e) Payment of such costs may be required by the provider prior to the records being furnished. Upon payment of the costs described in this section, the patient or a patient's authorized representative shall have the right to receive the medical records without delay.

(f) In workers' compensation cases, a request for medical records shall include a medical or anatomical impairment rating as required by § 50-6-246 [See the Compiler's Notes].



§ 63-2-103 - Authority to promulgate regulations regarding retention of physician medical records -- Limit on retention of mammography records.

(a) The board of medical examiners is authorized to promulgate regulations regarding the retention of physician medical records as defined in § 63-2-101(c).

(b) Notwithstanding any law or rule to the contrary, such retention of mammography records shall not exceed ten (10) years.






Chapter 3 - Podiatrists

Part 1 - General Provisions

§ 63-3-101 - "Podiatrist" defined -- Performance of ankle surgery.

(a) Within this chapter, "podiatrist" means one who examines, diagnoses or treats, medically mechanically or surgically, the ailments of the human foot, ankle and soft tissue structures extending no higher than the distal tibial metaphyseal flair, including the use and prescribing of drugs and medications, but excluding the direct applications of general anesthesia by a podiatrist and the amputation of the foot. A podiatrist may perform Achilles tendon repair, subject to the provisions of subsection (b), but may not perform surgery on Pilon fractures or tibial fractures that do not enter the ankle joint.

(b) A licensed podiatrist may perform ankle surgery only when that podiatrist meets the requirements of either subdivision (b)(1) or (b)(2):

(1) Was, prior to October 2, 1995, credentialed to perform ankle surgery by a JCAHO accredited hospital in Tennessee or JCAHO accredited ambulatory surgical treatment center in Tennessee; provided, that a podiatrist who qualifies to perform ankle surgery under this subdivision (b)(1) must, if the podiatrist wishes to continue to perform ankle surgery:

(A) Notify the board as to the hospital or ambulatory surgical treatment center at which the podiatrist was credentialed to perform ankle surgery prior to October 2, 1995;

(B) Obtain and maintain evidence of obtaining at least ten (10) hours of approved continuing education related to ankle surgery annually; and

(C) Comply with any other requirements established by the board to ensure continued proficiency in performing ankle surgery; or

(2) Has completed a surgical residency program at least twenty-four (24) months in length that has been approved by the council on podiatric medical education and is currently eligible for certification to perform reconstructive rearfoot/ankle surgery by the American Board of Podiatric Surgery; provided, that a podiatrist who qualifies to perform ankle surgery under this subdivision (b)(2) must obtain certification to perform reconstructive rearfoot/ankle surgery from the American Board of Podiatric Surgery within six (6) years of May 24, 2000, or within six (6) years of first becoming eligible for certification, whichever date is later, and may not continue to perform ankle surgery if that podiatrist has not obtained certification by the end of the six-year period.

(c) A licensed podiatrist may perform ankle surgery only in an accredited hospital or ambulatory surgical treatment center licensed under title 68 at which the podiatrist has surgical privileges to perform ankle surgery. For purposes of this subsection (c), an accredited hospital is one that is accredited by joint commission or the American Osteopathic Association, and an accredited ambulatory surgical treatment center is one that is accredited by joint commission, Accreditation Association for Ambulatory Health Care or American Association for Accreditation of Ambulatory Surgical Facilities. A podiatrist who performs ankle surgery in an ambulatory surgical treatment center must first have surgical privileges to perform ankle surgery at a local hospital. A licensed podiatrist who performs ankle surgery must meet the same standard of care applicable to orthopedic surgeons who perform ankle surgery.

(d) Licensed podiatrists may perform nonsurgical care on the ankle without meeting the requirements of subsection (b).



§ 63-3-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of podiatric medical examiners; and

(2) "Division" means the division of health related boards of the department of health.



§ 63-3-103 - Board of podiatric medical examiners -- Members.

(a) A board of examiners is established, to be known by the name and title of "board of podiatric medical examiners."

(b) The governor shall appoint four (4) persons who have been licensed podiatrists for a period of at least two (2) years in this state as members of this board. The terms of office shall be for four (4) years. In making appointments to the board of podiatric medical examiners, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(c) Upon the expiration of the term of a member, the governor shall appoint the member's successor for a term of four (4) years.

(d) The governor has the power to remove from office members of the board for neglect of duties as required by this chapter, or for malfeasance in office and incompetency or for unprofessional conduct. The governor has the authority to fill any vacancy caused by the removal of any member of the board by the member's resignation or death, from a list of all licensed podiatrists who have practiced not less than two (2) years in this state.



§ 63-3-104 - Organization, meetings and compensation of board.

(a) The board shall elect a chair and a secretary from its own members.

(b) The board shall hold one (1) regular meeting in each year and such additional meetings at such times and places as it may determine.

(c) Each member of the board shall receive one hundred dollars ($100) per diem when actually engaged in the discharge of official duties and, in addition, shall be reimbursed for all travel and other necessary expenses. All expenses shall be claimed and paid in accordance with prevailing travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 63-3-105 - Disposition of fees -- Expenditures.

(a) All fees and moneys from whatever source coming into the hands of the board shall be paid by the board to the state treasurer and become a part of the general fund.

(b) The commissioner of finance and administration shall make allotments out of the general fund for the proper expenditures of the board, and no expenditure may be made by the board until allotment therefor has been made by the commissioner. The allotments for the operation of the board shall be disbursed under the general budgetary laws of the state.



§ 63-3-106 - General powers of board.

The board has the powers and duties, in addition to powers and duties granted to or imposed upon it by the other sections of this chapter, to:

(1) Adopt and promulgate rules and regulations as may be necessary to govern its proceedings and carry into effect the purpose of this chapter;

(2) Conduct examinations to ascertain the qualifications and fitness of applicants for a license to practice podiatry in this state;

(3) Provide standards by which podiatry schools and colleges shall be approved;

(4) Direct the division to issue a license for applicants who successfully pass the examination for the practice of podiatry;

(5) Conduct hearings, to revoke or suspend any license or certificate under the authority of this chapter or any previous laws authorizing the holder thereof to practice podiatry for violations by a licensee of any of the provisions of this chapter or any rule or regulation of the board properly adopted and promulgated by the board; and

(6) Sponsor, conduct or approve such educational programs as are necessary to carry out and make effective the provisions of this chapter.



§ 63-3-107 - Unlawful practice.

(a) It is unlawful for any person to practice or attempt to practice podiatry in this state unless such person has been issued a valid and current license to practice podiatry by this board as provided by this chapter.

(b) If any person uses any name or title that would designate that person as a podiatrist or imply that that person was or is qualified to practice podiatry under the provisions of this chapter, it is deemed prima facie evidence of practicing within the meaning of this chapter.



§ 63-3-108 - Exemptions.

This chapter shall not apply to the commissioned physicians and surgeons of the United States army, navy, air force or marine hospital service in the actual performance of their official duties, nor to physicians and surgeons or to osteopathic physicians and surgeons regularly licensed under the laws of this state, nor to visiting podiatrists called into consultation in this state from another state where they are duly qualified under the laws of that state to practice podiatry.



§ 63-3-109 - Academic license -- License to practice -- Requirements -- Podiatrists licensed in other states.

(a) Any person desiring an academic license to participate in a residency program shall:

(1) Apply on a form prescribed by the board or via online application for an academic license;

(2) Pay a fee as determined by the board; and

(3) Have a residency program accepted by the board certify that the applicant has been accepted for its program.

(b) The academic license shall terminate upon the applicant leaving the residency program.

(c) Any person desiring to become licensed to practice podiatry in this state must:

(1) Make application to the secretary of the board on a form prescribed by the board;

(2) Pay an application fee as determined by the board;

(3) Pass the examination conducted or accepted by the board; and

(4) Successfully complete at least a one-year residency program approved by the Council on Podiatric Medical Education or its successor organization.

(d) The board shall have the authority to issue locum tenens licenses to podiatrists licensed in another state who wish to practice podiatry in this state for a limited period of time and who meet all the requirements established by the board by rule for a locum tenens license.



§ 63-3-110 - Qualifications of applicants -- Educational standards.

No person shall be entitled to take any examination for a license unless that person furnishes the board with satisfactory proof that the person is at least eighteen (18) years of age, is of good moral character and has graduated from a college of podiatric medicine which is accredited by the Council on Podiatric Medical Education or its successor organization.



§ 63-3-111 - Contents of examination -- Grade requirement -- Fee.

(a) The board may conduct examinations at such times and places as it may designate.

(1) Examinations shall be in the English language, written and clinical, and shall include subjects of histology, surgery, hygiene, dermatology, anatomy, physiology, chemistry, bacteriology, pathology, diagnosis and treatment, materia medica and therapeutics, and clinical podiatry and such additional subjects as are pertinent to podiatry; but such examinations shall be so limited in their scope as to cover only the requirements for podiatry education as provided in this chapter.

(2) The board may accept the report of the National Board of Podiatric Medical Examiners on any examinee.

(b) The board shall establish the minimum passing grade by regulation.

(c) The board may set an examination fee.



§ 63-3-112 - Reexamination.

An applicant who fails to pass an examination satisfactory to the board, and is therefore refused a license, is entitled, within six (6) months after such refusal, to a reexamination upon payment of an additional fee as set annually by the board for each such reexamination.



§ 63-3-113 - Issuance of licenses.

If an applicant successfully passes the examination provided by this chapter and meets all of the requirements of this chapter, the board shall direct the division to issue the applicable license.



§ 63-3-114 - Reciprocity.

The board, in its discretion, may waive the examination required by § 63-3-109(c)(3) and may issue a license to any applicant who holds or possesses a valid license to practice podiatry in another state; provided, that the requirements for licensure in such state are, in the opinion of the board, at least equivalent to the requirements for licensure provided by this chapter and that such applicant pays a fee as set by the board.



§ 63-3-115 - Renewal of license.

(a) Each person licensed to practice as a podiatrist in this state shall biennially apply to the board for renewal of the person's license and shall pay a renewal fee set by the board. A podiatrist who fails to renew the license by the date of expiration of the license shall not continue to practice as a podiatrist in this state.

(b) A podiatrist who fails to timely renew the license may seek reinstatement from the board. The board may reinstate the license upon good cause shown, upon payment of all past due renewal fees and a late renewal fee and upon compliance with any other reasonable conditions imposed by the board.

(c) The board may utilize the renewal system described in § 63-1-107.

(d) Any licensed podiatrist who has retired from practice in this state shall not be required to renew the license if the person retired from practice files with the board an affidavit of retirement on a form furnished by the board. The affidavit shall state the date on which the person retired from practice and such other facts as the board deems necessary to verify retirement. If the person thereafter wishes to reenter practice in this state, the person shall apply for license reactivation, pay the reactivation fee set by the board and meet such other reasonable requirements deemed necessary by the board.



§ 63-3-116 - Continuing medical education -- Exemptions.

(a) As a condition of the biennial renewal of a podiatrist license, every licensed podiatrist must obtain at least fifteen (15) hours of continuing medical education each calendar year in programs approved by the board. The only basis upon which a podiatrist may seek an exemption from this requirement or an extension of time for meeting this requirement is illness or disability.

(b) Podiatrists who have properly retired their licenses pursuant to § 63-3-115(d) are exempt from the requirement of subsection (a).



§ 63-3-117 - Application of health laws.

Licensed podiatrists shall observe and be subject to all state and municipal regulations relating to the control of contagious and infectious diseases and all matters pertaining to public health, making reports to proper health officers in the same manner as other practitioners of the healing arts are required to make.



§ 63-3-119 - Suspension or revocation of license -- Enforcement.

(a) The board has the duty and authority to suspend for a specified time, within the discretion of the board or to revoke any license to practice podiatry or to otherwise discipline any licensee or refuse to grant any certificate of fitness whenever the licensee or applicant is found guilty of any of the following acts or offenses:

(1) Fraud in procuring a license or certificate;

(2) Conviction of a felony, conviction of any offense under state or federal drug laws or conviction of any offense involving moral turpitude;

(3) Habitual intoxication or personal misuse of any drugs;

(4) Immoral, unethical, unprofessional or dishonorable conduct;

(5) Solicitation by agents or persons or profiting by the acts of those representing themselves to be agents of the licensee or the certificate holder;

(6) Division of fees or agreeing to split or divide fees received for professional services with any person for bringing or referring a patient;

(7) Professional connection or association with any person, firm or corporation in any manner in an effort to avoid and circumvent the provisions of this chapter or lending one's name to another for the illegal practice of podiatry by such person;

(8) Violation or attempted violation, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision of this chapter or any lawful order of the board issued pursuant thereto, or any criminal statute of the state of Tennessee;

(9) Giving of testimonials, directly or indirectly, concerning the supposed virtue of secret therapeutic agents or proprietary preparations, such as remedies, vaccines or other articles or materials that are offered to the public, claiming radical cure or prevention of disease by their use;

(10) Any other unprofessional or unethical conduct that may be specified by the board from time to time by means of rules and regulations duly published and promulgated by the board or the violation of any provision of this chapter;

(11) Making false statements or representations or being guilty of fraud or deceit in the practice of podiatry;

(12) Invasion of a field of practice in which the licensee is not licensed to practice or is not within the limits of the licensee's respective callings;

(13) Dispensing, prescribing or otherwise distributing any controlled substance or any other drug not in the course of professional practice or not in good faith to relieve pain and suffering, or not to cure an ailment, physical infirmity or disease;

(14) Dispensing, prescribing or otherwise distributing any controlled substance, controlled substance analogue or any other drug to any person in violation of any law of the state or of the United States;

(15) Practicing podiatry under any trade name or a name designating a given location or the name of another podiatrist or any name other than that which appears on the practitioner's license or using any title other than "podiatrist"; provided, that "foot specialist" may be used as an explanatory term of the title "podiatrist" and not alone or as a substitute for the title "podiatrist";

(16) Willful violation of the rules and regulations that may be promulgated by the board of podiatric medical examiners to regulate advertising by practitioners who are under the jurisdiction of the board;

(17) Making or signing in one's professional capacity any certificate that is known to be false at the time one makes or signs such certificate;

(18) Engaging in the practice of podiatry when mentally or physically unable to safely do so; or

(19) Gross health care liability or a pattern of continued or repeated health care liability, ignorance, negligence or incompetence in the course of the practice of podiatry.

(b) The board of podiatric medical examiners may adopt rules and regulations to regulate the nature, manner, content and extent of advertising by practitioners who are under the jurisdiction of the board. All methods must be allowed such as: newspaper, radio and television.

(c) For purposes of enforcement of this section, the board shall, upon probable cause, have authority to compel an applicant or licensee to submit to a mental and or physical examination by a designated committee of at least three (3) practicing physicians, including a psychiatrist where a question of mental condition may be involved.

(1) The applicant or licensee shall have the right to have an independent medical practitioner present during such examination and to have an independent physical or mental examination, the report of which shall be filed with the board for consideration.

(2) The committee will submit a report of its findings to the board, which will then hold a hearing as provided in § 63-3-120.



§ 63-3-120 - Administrative procedure.

All proceedings for disciplinary action against a licensee under this chapter shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 63-3-121 - Enjoining violations.

(a) The board, in addition to the powers and duties expressly granted by this chapter in the matter of suspension or revocation of a license and in the matter of the refusal to issue a certificate, is authorized and empowered to petition any circuit or chancery court, having jurisdiction, to enjoin any person who is practicing or attempting to practice podiatry without possessing a valid license to so practice and to enjoin any person, firm or corporation from performing any act or rendering any service that constitutes the practice of podiatry as defined by this chapter. No injunction bond shall be required of the board.

(b) Jurisdiction is conferred upon the circuit and chancery courts of the state to hear and determine such causes as chancery causes and to exercise full and complete jurisdiction in such injunctive proceedings.



§ 63-3-122 - District attorneys to assist board.

(a) The board at all times has the power to call upon the district attorneys general for the state in the various districts to assist the board.

(b) It is hereby declared to be the duty of all district attorneys general throughout the state to assist the board, upon its request, in any suit for injunction or prosecution instituted by the board without charge or additional compensation to the district attorneys general.



§ 63-3-123 - Criminal penalties.

(a) (1) Any person who violates any provision of this chapter commits a Class B misdemeanor.

(2) Upon being convicted of any violation of any provision of this chapter, any person who again violates any of the provisions of this chapter commits a Class E felony.

(b) Any person who has been enjoined by a court of competent jurisdiction from performing any acts or rendering any services that constitute the practice of podiatry as defined by this chapter who thereafter willfully violates the terms of the injunction by again performing such acts or rendering such services commits a Class E felony.



§ 63-3-124 - Retail sales of foot appliances and shoes.

No part or portion of this chapter shall be deemed to prohibit the usual and customary commercial sale and adjustment of foot appliances and remedies or shoes in retail stores.



§ 63-3-125 - Regulations relating to X-ray procedures.

(a) (1) The board shall adopt rules and regulations that establish minimum educational standards and criteria for persons operating X-ray equipment for diagnostic purposes in podiatrist offices.

(2) These regulations may include, but not be limited to, provisions for grandfathering, waiver, reciprocity, renewal, continuing education, fees, examination and hardship cases.

(b) After the effective date of the rules and regulations, no person shall perform X-ray procedures in a podiatrist office who does not meet these standards and who has not received a certificate of proficiency from the board.



§ 63-3-126 - Cost of prosecution -- Administering oaths.

(a) The board shall promulgate rules governing the assessment of costs against a licensee or other person found by the board to have violated any provision of this chapter. The costs assessed by the board may include only those costs directly related to the prosecution of the charges against the licensee or other person, including investigatory costs where appropriate. The board shall determine the appropriate amount of costs, if any, to be assessed in a contested case. These costs shall be reasonable and proportionate in light of the violation committed by the licensee or other person.

(b) (1) Any elected officer of the board, or any duly appointed or elected chair has the authority to administer oaths to witnesses. Upon probable cause being established, the board, by a vote of two thirds (2/3) of the members to which the board is entitled, may issue subpoenas for the attendance of witnesses and the production of documents and records.

(2) Service of a subpoena issued by the board shall be made by the sheriff of the county of residence of the licensee or person upon whom the subpoena is served.

(3) (A) A licensee or person served by subpoena shall have thirty (30) days to request in writing a hearing before the board for the sole purpose of making a special appearance to quash or modify the subpoena. The subpoena for attendance of the person or the production of books and records shall be stayed until the board votes upon the request to quash or modify the subpoena. A majority vote of the members to which the board is entitled shall be required to quash or modify a subpoena.

(B) A motion to appeal from a decision by the board regarding a request to quash or modify a subpoena shall be made to the chancery court in Davidson County within fifteen (15) days of such decision.

(4) If any witness fails or refuses to obey a subpoena issued by it, the board is authorized to make application to any court of record in this state within the jurisdiction of which the witness is found or resides; and the court shall have power to attach the body of the witness and compel the witness to appear before the board and give testimony or produce books, records or papers as ordered. Any failure to obey the court order may be punished by the court issuing the order as a civil contempt.

(5) Each witness who appears before the board by order of the board shall receive for attendance the compensation provided by law for attendance of witnesses in a court of record, which shall be paid from the funds of the board in the same manner as all other expenses of the board are paid.



§ 63-3-127 - Drug prescriptions.

(a) Any handwritten prescription order for a drug prepared by a podiatrist who is authorized by law to prescribe a drug must be legible so that it is comprehensible by the pharmacist who fills the prescription. The handwritten prescription order must contain the name of the prescribing podiatrist, the name and strength of the drug prescribed, the quantity of the drug prescribed, handwritten in letters or in numerals, instructions for the proper use of the drug and the month and day that the prescription order was issued, recorded in letters or in numerals or a combination thereof. The prescribing podiatrist must sign the handwritten prescription order on the day it is issued, unless it is a standing order issued in a hospital, a nursing home or an assisted care living facility as defined in § 68-11-201.

(b) Any typed or computer-generated prescription order for a drug issued by a podiatrist who is authorized by law to prescribe a drug must be legible so that it is comprehensible by the pharmacist who fills the prescription order. The typed or computer-generated prescription order must contain the name of the prescribing podiatrist, the name and strength of the drug prescribed, the quantity of the drug prescribed, recorded in letters or in numerals, instructions for the proper use of the drug, and the month and day that the typed or computer-generated prescription order was issued, recorded in letters or in numerals or a combination thereof. The prescribing podiatrist must sign the typed or computer-generated prescription order on the day it is issued, unless it is a standing order issued in a hospital, nursing home or an assisted care living facility as defined in § 68-11-201.

(c) Nothing in this section shall be construed to prevent a podiatrist from issuing a verbal prescription order.

(d) (1) All handwritten, typed or computer-generated prescription orders must be issued on either tamper-resistant prescription paper or printed utilizing a technology that results in a tamper-resistant prescription that meets the current centers for medicare and medicaid service guidance to state medicaid directors regarding § 7002(b) of the United States Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act of 2007, P.L. 110-28, and meets or exceeds specific TennCare requirements for tamper-resistant prescriptions.

(2) Subdivision (d)(1) shall not apply to prescriptions written for inpatients of a hospital, outpatients of a hospital where the doctor or other person authorized to write prescriptions writes the order into the hospital medical record and then the order is given directly to the hospital pharmacy and the patient never has the opportunity to handle the written order, a nursing home or an assisted care living facility as defined in § 68-11-201 or inpatients or residents of a mental health hospital or residential facility licensed under title 33 or individuals incarcerated in a local, state or federal correctional facility.



§ 63-3-128 - Prescriptions for Schedule II controlled substances.

Any written, printed or computer-generated order for a Schedule II controlled substance prepared by a podiatrist who is authorized by law to prescribe a drug must be written legibly, printed or computer-generated as a separate prescription order. The written, printed or computer-generated order must contain all information otherwise required by law. The prescribing podiatrist must sign the written, printed or computer-generated order on the day it is issued.






Part 2 - Tennessee Orthotics, Prosthetics, and Pedorthics Practice Act of 2005

§ 63-3-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the board that licenses and regulates podiatrists in Tennessee in part 1 of this chapter;

(2) "Commissioner" means the commissioner of health;

(3) "Custom fabricated and fitted device" means an orthosis, prosthesis or pedorthic device that is fabricated to original measurements or to a mold for use by a patient in accordance with a prescription from a health care practitioner authorized by law to write such prescriptions and that requires substantial clinical and technical judgment in its design and fitting;

(4) "Custom fitted device" means a prefabricated orthosis, prosthesis or pedorthic device sized or modified for use by the patient in accordance with a prescription from a health care practitioner authorized by law to write such prescriptions that requires substantial clinical judgment and substantive alteration for appropriate use;

(5) "Department" means the department of health;

(6) "Director" means the director of the division of health related boards;

(7) "Division" means the division of health related boards;

(8) "Facility" means the business location where orthotic, prosthetic or pedorthic care is provided. In the case of an orthotic/prosthetic facility, the orthotic/prosthetic facility has the appropriate clinical and laboratory space and equipment to provide comprehensive orthotic or prosthetic care; and, in the case of a pedorthic facility, the pedorthic facility has the appropriate clinical space and equipment to provide pedorthic care. Licensed orthotists, prosthetists and pedorthists must be available to either provide care or to supervise the provision of care by nonlicensed staff;

(9) "Licensed orthotist" means a person who is licensed under this part to practice orthotics and who represents the person to the public by title or description of services that includes the term "orthotic," "orthotist," "brace" or a similar title or description of services;

(10) "Licensed pedorthist" means a person who is licensed under this part to practice pedorthics and who represents the person to the public by the title or description of services that includes the term "pedorthic," "pedorthist" or a similar title or description of services;

(11) "Licensed prosthetist" means a person who is licensed under this part to practice prosthetics and who represents the person to the public by title or description of services that includes the term "prosthetic," "prosthetist," "artificial limb" or a similar title or description of services;

(12) "Off-the-shelf device" means a prefabricated prosthesis or orthosis sized or modified for use by the patient in accordance with a prescription from a health care practitioner authorized by law to write such prescriptions that does not require substantial clinical judgment and substantive alteration for appropriate use;

(13) "Orthosis" means a custom designed, fabricated, fitted or modified device to correct, support or compensate for a neuro-musculoskeletal disorder or acquired condition. "Orthosis" does not include fabric or elastic supports, corsets, arch supports, low-temperature plastic splints, trusses, elastic hoses, canes, crutches, soft cervical collars, dental appliances or other similar devices that are carried in stock and sold without modification as over-the-counter items by a drug store, department store, corset shop or surgical supply facility;

(14) "Orthotic and prosthetic education program" means a course of instruction accredited by the Commission on Accreditation of Allied Health Education Programs (CAAHEP), consisting of:

(A) An adequate curriculum of college level training and instruction in math, physics, biology, chemistry and psychology; and

(B) A specific curriculum in orthotic or prosthetic courses, including:

(i) Lectures covering pertinent anatomy, biomechanics, pathomechanics, prosthetic-orthotic components and materials, training and functional capabilities, prosthetic or orthotic performance evaluation, prescription considerations, etiology of amputations and disease processes necessitating prosthetic or orthotic use and medical management;

(ii) Subject matter related to pediatric and geriatric problems;

(iii) Instruction in acute care techniques, such as immediate and early post-surgical prosthetics and fracture bracing techniques; and

(iv) Lectures, demonstrations and laboratory experiences related to the entire process of measuring, casting, fitting, fabricating, aligning and completing prostheses or orthoses;

(15) "Orthotics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting or servicing an orthosis, under an order from a licensed health care practitioner authorized by law to issue such an order, for the correction or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury or deformity;

(16) "Orthotist" means an allied health professional who is specifically trained and educated to provide or manage the provision of a custom-designed, fabricated, modified and fitted external orthosis to an orthotic patient, based on a clinical assessment and a prescription from a health care practitioner authorized by law to write such prescriptions, to restore physiological function or cosmesis;

(17) "Over-the-counter device" means a prefabricated, mass-produced device that is prepackaged and requires no professional advice or judgment in either size selection or use, including fabric or elastic supports, corsets, generic arch supports and elastic hose;

(18) "Pedorthic device" means therapeutic footwear, foot orthoses for use at the ankle or below and modified footwear made for therapeutic purposes, as prescribed by a licensed health care practitioner authorized by law to issue such prescription. "Pedorthic device" does not include nontherapeutic accommodative inlays or nontherapeutic accommodative footwear, regardless of method of manufacture, shoe modifications made for nontherapeutic purposes, unmodified, over-the-counter shoes or prefabricated foot care products;

(19) "Pedorthic education program" means a course of instruction accredited by the Board for Certification in Pedorthics, consisting of:

(A) A basic curriculum of instruction in foot-related pathology of diseases, anatomy and biomechanics;

(B) A specific curriculum in pedorthic courses, including lectures covering shoes, foot orthoses and shoe modifications, pedorthic components and materials, training and functional capabilities, pedorthic performance evaluation, prescription considerations, etiology of disease processes necessitating use of pedorthic devices, medical management and subject matter related to pediatric and geriatric problems; and

(C) Lectures, demonstrations, and laboratory experiences related to the entire process of measuring and casting, fitting, fabricating, aligning and completing pedorthic devices;

(20) "Pedorthics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting or servicing a pedorthic device, under an order from a licensed health care practitioner authorized by law to issue such order for the correction or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury or deformity;

(21) "Pedorthist" means a person who measures, designs, fabricates, fits or services pedorthic devices and assists in the formulation of the order of pedorthic devices, as ordered by a licensed health care practitioner authorized by law to issue such order for the support or correction of disabilities caused by neuro-musculoskeletal diseases, injuries or deformities;

(22) "Person" means a natural person;

(23) "Prosthesis" means a custom designed, fabricated, fitted or modified device to replace an absent external limb, for the purpose of restoring physiological function or cosmesis. "Prosthesis" does not include artificial eyes, ears or dental appliances, cosmetic devices such as artificial breasts, eyelashes or wigs or other devices that do not have a significant impact on the musculoskeletal functions of the body;

(24) "Prosthetics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting or servicing a prosthesis, under an order from a licensed health care practitioner authorized by law to issue such order;

(25) "Prosthetist" means an allied health professional who is specifically trained and educated to provide or manage the provision of a custom designed, fabricated, modified and fitted external limb prosthesis to a prosthetic patient, based on a clinical assessment and a prescription from a health care practitioner authorized to write such prescriptions, to restore physiological function or cosmesis;

(26) "Prosthetist/Orthotist" means a person who practices both disciplines of prosthetics and orthotics and who represents the person to the public by title or by description of services; and

(27) "Resident" means a person who has completed an education program in either orthotics or prosthetics and is continuing such person's clinical education in a residency program approved by the board.



§ 63-3-202 - Rules and regulations -- Authority of the board.

(a) The board shall adopt rules and regulations, promulgated in compliance with all requirements of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to:

(1) Establish licensure categories and issue licenses for prosthetists, orthotists and pedorthists;

(2) Establish the qualifications, educational courses, curriculum, hours and standards that are prerequisite to issuance of all levels and types of licensure established pursuant to subdivision (a)(1); provided, however, that such qualifications shall include the following:

(A) To qualify for a license to practice orthotics or prosthetics, a person shall:

(i) Possess a baccalaureate degree or semester hours equivalent to four (4) years of study at a four-year college or university;

(ii) Complete the amount of formal training, including, but not limited to, any necessary hours of classroom education and clinical practice required by the board;

(iii) Complete a clinical residency in the professional area for which a license is sought, in accordance with standards, guidelines, or procedures for residencies inside or outside this state established and approved by the board. The majority of training shall be devoted to services performed under the supervision of a licensed practitioner of orthotics or prosthetics or a person who has obtained certification from the American Board for Certification in Orthotics and Prosthetics, Inc. or the Board for Orthotist/Prosthetist Certification;

(iv) Pass all written, practical and oral examinations that are required and approved by the board; and

(v) Be qualified to practice in accordance with commonly accepted standards of orthotic and prosthetic care acceptable to the board;

(B) To qualify for a license to practice pedorthics, a person shall:

(i) Possess a high school diploma or comparable credential approved by the board;

(ii) Complete the amount of formal training, including, but not limited to, any necessary hours of classroom education and clinical practice required by the board;

(iii) Pass all examinations that are required and approved by the board;

(iv) Complete a qualified work experience program or internship in pedorthics, in accordance with standards and procedures established by the board; and

(v) Be qualified to practice in accordance with commonly accepted standards of pedorthic care acceptable to the board; and

(C) A person may be licensed in more than one (1) discipline;

(3) Establish the circumstances or conditions, if any, under which persons shall be entitled to exemption from licensure during training, while waiting to take or receive the results of any required examination or upon meeting specified minimum educational and clinical qualifications;

(4) Select the examination or examinations to be utilized as the board's licensure examination or examinations and the prerequisites, if any, for admission to the examination or examinations. The board is authorized to enter into a contract or agreement with the chosen examination service or services or select an intermediary between the board and the examination service or services to process applicants for the examination or examinations;

(5) Establish any other criteria for issuance of licensure that are reasonably related to the safe and competent performance of prosthetics, orthotics and pedorthics;

(6) Accredit continuing education courses;

(7) (A) Establish the fees to be paid for each of the following:

(i) Application for licensure;

(ii) Renewal or reinstatement of licensure;

(iii) Late renewal of licensure;

(iv) Application for continuing education course accreditation; and

(v) Duplicate or replacement license;

(B) The fees shall be set at a level that is adequate to pay all of the expenses of implementing and administering this part. All deposits and disbursements shall be handled in accordance with § 63-1-137;

(8) Establish the continuing education requirements for license holders, which shall include the frequency of reporting, number of hours, types of courses, approval of courses, methods of proving compliance, penalties for violation and all fees necessary for implementation of the continuing education process;

(9) Regulate the nature, manner, content and extent of advertising by persons licensed under this part; and

(10) Delineate the actions relative to therapeutic footwear and medical devices for the foot and ankle that must be performed by licensed health care practitioners.

(b) The board shall have the authority to:

(1) Conduct disciplinary hearings, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5; and

(2) Issue advisory private letter rulings to any affected person licensed under this part who makes such a request regarding any matters within the board's primary jurisdiction. Such private letter ruling shall affect only the person making such inquiry and shall have no precedential value for any other inquiry or future contested case that might come before the board. Any dispute regarding a private letter ruling may, if the board chooses to do so, be resolved pursuant to the declaratory order provisions of § 4-5-223.



§ 63-3-203 - Licensing.

(a) Licenses shall be issued and renewed by the board pursuant to the division's biennial issuance and renewal system.

(b) Any person who has been issued a license to practice under this part and who wishes to retire that license shall file with the board an affidavit, on a form to be furnished by the board, stating the date on which the person retired from such practice and such other facts that tend to verify such retirement, as the board deems necessary. Any person who wishes to reenter practice after retiring such person's license must request reinstatement of licensure.

(c) Any license issued by the board shall contain the name of the person to whom it is issued, the address of the person, the date and number of the license and such other information as the board deems necessary. The address contained on the license shall be the address where all correspondence and renewal forms from the board shall be sent. Any person whose address changes shall, within thirty (30) days after the address change, notify the board of the address change. The most recent address contained in the board's records for each license holder shall be the address deemed sufficient for purposes of service of process.

(d) Every person issued a license pursuant to this part shall either keep such license prominently displayed in the office or place in which such person practices or have it stored in a place from which it can be immediately produced upon request of a patient or a representative of the department.

(e) Any person whose license has been lost or destroyed may make application to the board for a replacement. Such application shall be accompanied by an affidavit setting out the facts concerning the loss or destruction of the original license.

(f) Any person whose name is changed by marriage or court order may surrender the person's license and apply to the board for a replacement license.



§ 63-3-204 - Powers of the board.

(a) The board shall have the power to:

(1) Deny, restrict or condition a license;

(2) Permanently or temporarily withhold issuance of a license;

(3) Suspend, limit or restrict a previously issued license, for such time and in such manner as the board may determine;

(4) Reprimand, suspend, revoke or take such other disciplinary action in relation to an applicant or license holder as the board, in its discretion, may deem proper; or

(5) Permanently revoke a license.

(b) The grounds upon which the board shall exercise such power include, but are not limited to, circumstances in which the person:

(1) Is guilty of fraud or deceit in the procurement or holding of the license;

(2) Has been convicted of a felony in a court of competent jurisdiction, either within or outside of this state, unless the conviction has been reversed and the holder of the license discharged or acquitted or if the holder has been pardoned with full restoration of civil rights, in which case the license shall be restored;

(3) Is or has been afflicted with any medical problem, disability or addiction that, in the opinion of the board, would impair professional competence;

(4) Has knowingly aided and abetted a person who is not a license holder or is not otherwise authorized pursuant to this chapter to perform the duties of a license holder under this chapter;

(5) Has undertaken or engaged in any practice beyond the scope of duties permitted a license holder under this chapter;

(6) Has impersonated a license holder or former license holder or is under an assumed name performing the duties authorized to be performed only by a licensed person;

(7) Has been found guilty of violations of a code of ethics, which the board shall establish by regulation;

(8) Is or has been found guilty of incompetence or negligence in performance as a license holder;

(9) Acts in a manner unprofessional, dishonorable or unethical or has been found guilty of unprofessional, dishonorable or unethical conduct;

(10) Violates, or attempts to violate, directly or indirectly, or assists or aids in the violation of, or conspires to violate, any provision of this chapter or any lawful order of the board issued pursuant to this chapter or any of the rules or regulations promulgated pursuant to this chapter, or any criminal statute of the state;

(11) Is habitually intoxicated or engages in personal misuse of any drugs or the use of intoxicating liquors, narcotics, controlled substances, controlled substance analogues or other drugs or stimulants in such manner as to adversely affect the person's ability to practice; or

(12) Has received disciplinary action from another state or territory of the United States that has licensed or certified the person to practice in that state for any acts or omissions that would constitute grounds for discipline of a person licensed in this state. A certified copy of the initial or final order, or other equivalent document memorializing the disciplinary action from the disciplining state or territory, shall constitute prima facie evidence of violation of this section and shall be sufficient grounds upon which to deny, restrict or condition licensure or renewal or to discipline a person licensed in this state.



§ 63-3-205 - Application.

(a) On and after January 1, 2008, no person shall practice orthotics, prosthetics or pedorthics in this state, or hold out as being able to practice either profession, or dispense an orthosis, prosthesis or pedorthic device, unless such person is licensed in accordance with the requirements of this part.

(b) Until January 1, 2008, a person certified by the American Board for Certification in Orthotics and Prosthetics, Inc., with the title of Certified Orthotist (CO), Certified Prosthetist (CP) or Certified Orthotist-Prosthetist (CPO), or by the Board for Orthotist/Prosthetist Certification with the title of Board of Orthotic Certification -- Orthotist (BOCO) or Board of Certification -- Prosthetist (BOCP), or holding similar certifications from other accrediting bodies with equivalent educational requirements and examination standards, may apply for and may be granted orthotic or prosthetic licensure under this part, upon payment of the required fee. After January 1, 2008, any applicant for initial licensure as an orthotist or a prosthetist shall meet the requirements of this part regarding license.

(c) Until January 1, 2008, a person certified as a Certified Pedorthist (CPED) by the Board of Certification in Pedorthics, Inc., or a person certified as a CO, CP or CPO by the American Board for Certification in Orthotics and Prosthetics, Inc., or certified as a BOCO or BOCP by the Board for Orthotist/Prosthetist Certification, or holding similar certifications from other accrediting bodies with equivalent educational requirements and examination standards, may apply for and may be granted pedorthic licensure under this part, upon payment of the required fee. After that date, any applicant for initial licensure as a pedorthist shall meet the requirements of this part regarding licensure.

(d) Notwithstanding any other provision of this part to the contrary, a person who has practiced full time for a minimum of the past five (5) years in a prosthetic/orthotic facility as an orthotist or prosthetist or in a pedorthic facility as a pedorthist may file an application with the board before January 1, 2007, in order to continue to practice orthotics, prosthetics or pedorthics and may be issued a license to practice orthotics, prosthetics or pedorthics under the provisions of this part without examination, upon receipt by the division of payment of the licensing fee required and after the board has completed an investigation of the applicant's work history. The investigation may include, but is not limited to, completion by the applicant of a questionnaire regarding the applicant's work history and scope of practice.



§ 63-3-206 - Order from licensed health care provider required to provide care or services.

A licensed orthotist, prosthetist or pedorthist may provide care or services only if the care or services are provided pursuant to an order from a licensed health care practitioner authorized to issue such an order.



§ 63-3-207 - Scope of practice.

(a) The scope of practice of a licensed orthotist, prosthetist or pedorthist shall not include the right to diagnose a medical problem or condition or the right to give medical advice as to the nature, cause or treatment for the problem or condition for which the orthotic, prosthetic or pedorthic device is being dispensed; however, the scope of practice of a licensed orthotist, prosthetist or pedorthist does include the right to provide information or demonstration regarding the proper use and care of the device and to make adjustments to the device as needed.

(b) No person shall dispense or sell an over-the-counter or off-the-shelf device based upon an image of the customer's limb captured by the person through a mold, cast, scanning device, digital appliance, or pressure sensitive device, unless the customer has first presented to that person a written prescription for that device from a health care practitioner authorized by law to write such a prescription.



§ 63-3-208 - Interpretation of part.

(a) Nothing in this part or in the rules adopted by the board pursuant to this part shall be interpreted to limit or restrict a health care practitioner licensed under this title from engaging in the full scope of practice of such person's profession, training or services. Nothing in this part or in the rules adopted by the board pursuant to this part shall be interpreted or permitted to limit or restrict individuals acting under the supervision and control of a pharmacist or pharmacy licensed under this title or home medical equipment provider licensed under title 68 from measuring, fitting or adjusting any non-custom-fabricated and fitted device, including, but not limited to, over-the-counter or off-the-shelf devices, so long as such individual does not create a cast, mold or scan of a part of the human body for the purpose of constructing a medical device to treat a patient's medical condition and so long as such individual meets one (1) of the following criteria for such device:

(1) Documented training from a manufacturer or training from a licensed or certified orthotist, prosthetist or pedorthist;

(2) Certification or registration as a fitter of orthotic, prosthetic or pedorthic devices from a nationally recognized board or association such as the Board for Orthotist/Prosthetist Certification (BOC), the Board of Certification for Pedorthists, the National Community Pharmacists Association (NCPA) or the American Board for Certification in Orthotics and Prosthetics (ABC); or

(3) Direct supervision by a trained and experienced, or certified or registered, fitter of orthotic, prosthetic or pedorthic devices.

(b) Nothing in this part or in the rules adopted by the board pursuant to this part shall be interpreted or permitted to limit or restrict individuals acting under the supervision and control of a pharmacist or pharmacy licensed under this title or home medical equipment provider licensed under title 68 from measuring, fitting or adjusting any non-custom-fabricated and fitted pedorthic devices, including, but not limited to, diabetic shoes, so long as such individual meets the criteria of either subdivision (a)(2) or (a)(3) and so long as the individual does not create a cast, mold or scan of a part of the human body for the purpose of constructing a medical device to treat a patient's medical problem.



§ 63-3-209 - Construction of part.

Nothing in this part shall be construed to restrict:

(1) The practice of orthotics, prosthetics or pedorthics by a person who is employed by the federal government or any bureau, division or agency of the federal government while in the discharge of the employee's official duties;

(2) The practice of orthotics, prosthetics or pedorthics by:

(A) A student enrolled in a school of orthotics, prosthetics or pedorthics;

(B) A resident continuing such resident's clinical education in a residency accredited by the National Commission on Orthotic and Prosthetic Education; or

(C) A student in a qualified work experience program or internship in pedorthics; or

(3) The measuring, fitting or adjusting of an orthotic device by an employee or authorized representative of an orthosis manufacturer registered with the federal food and drug administration, when such employee or representative is supervised by a licensed health care professional authorized by law to prescribe, measure or fit such device, and the measuring, fitting or adjusting of such device occurs in the office of such licensed health care professional or in a health care facility.



§ 63-3-210 - Violation of part.

(a) Any person who practices in this state without having first complied with the provisions of this part commits a Class C misdemeanor; provided, however, that, for a period of one (1) year after January 1, 2006, an offense under this section shall only result in a warning and such person shall have thirty (30) days to comply with the provisions of this part.

(b) The board of registration in podiatry shall inform persons to be regulated by the provisions of this part of the regulations to be imposed by this part.



§ 63-3-211 - Injunction -- Jurisdiction.

(a) The board is authorized to petition any circuit or chancery court having jurisdiction over any person who is practicing without a license, or to whom a license has been denied or whose license has been suspended or revoked by action of the board to enjoin such person from continuing to practice within this state.

(b) Jurisdiction is conferred upon the circuit and chancery courts of this state to hear and determine all such causes and to exercise full and complete jurisdiction in such injunctive proceedings.



§ 63-3-212 - Screening panels in investigative and disciplinary process.

(a) The board may utilize one (1) or more screening panels in its investigative and disciplinary process, to assure that complaints filed and investigations conducted are meritorious and to act as a mechanism for resolution of complaints or diversion to professional peer review organizations or impaired professionals' associations or foundations of those cases that the board, through established guidelines, deems appropriate.

(b) The screening panel has the authority to administer oaths to witnesses.

(c) Members of a screening panel may be drawn from the membership of the board or may be appointed by the board. Non-board members shall meet the requirements of membership on the board and may include a consumer member. A board member serving on a panel shall not participate in a contested case involving any matter heard by the panel.



§ 63-3-213 - Appointments to the board.

(a) To assist in the implementation and administration of this part, the governor shall initially appoint to the board one (1) person who is eligible for licensure as an orthotist, or prosthetist or pedorthist.

(b) That person's term of office on the board shall be three (3) years. Upon expiration of that person's term, the governor shall appoint a person licensed under this part to fill this position on the board.

(c) A person may serve more than one (1) term in this position on the board.

(d) The governor may remove this member of the board from office for neglect of duties, malfeasance in office, incompetence or professional misconduct.

(e) The governor may fill a vacancy in this position upon the member's resignation or death.

(f) In making appointments to this position on the board, the governor shall consider persons recommended by the professional organization of orthotists, prosthetists and pedorthists in Tennessee.

(g) The person filling this position on the board shall receive the same per diem and reimbursement for travel and other necessary expenses that is received by other members of the board.

(h) The person filling this position shall have the right to vote on all matters considered by the board.









Chapter 4 - Chiropractors

§ 63-4-101 - "Chiropractic" and "Chiropractic physician" defined -- Education and clinical training -- Scope of practice.

(a) The term "chiropractic" where used in this chapter is defined as the science and art of locating and removing interference with nerve transmission and nerve function. A chiropractic physician diagnoses and treats neuromuscular and musculoskeletal conditions through physical agent modalities and manipulative therapies. The adjustment, manipulation or treatment shall be directed toward restoring and maintaining the normal neuromuscular and musculoskeletal function and health of the patient. A chiropractic physician will also make appropriate health referrals for conditions that may not be treated by physical agent modalities and manipulative therapies. Patient care shall be conducted with due regard for nutrition, environment, hygiene, sanitation and rehabilitation designed to assist in the restoration and maintenance of the patient's health. Nothing in this chapter shall be construed to authorize the chiropractic physician to practice any branch of medicine osteopathy, as defined in chapters 6 and 9 of this title, or surgery, including venipuncture or the prescribing of medication, acupuncture being the exception.

(b) As used in this chapter, "chiropractic physician" means a graduate of an accredited chiropractic college authorized to confer upon graduates the degree of doctor of chiropractic (D.C.), who is duly licensed in this state.

(c) (1) No person licensed under this title may perform a spinal manipulation or spinal adjustment without first having the legal authority to differentially diagnose and having received a minimum of four hundred (400) hours of classroom instruction in spinal manipulation or spinal adjustment and a minimum of eight hundred (800) hours of supervised clinical training at a facility where spinal manipulation or spinal adjustment is a primary method of treatment. "Spinal manipulation" and "spinal adjustment" are interchangeable terms that identify a method of skillful and beneficial treatment where a person uses direct thrust to move a joint of the patient's spine beyond its normal range of motion, but without exceeding the limits of anatomical integrity. A violation of this section is an unlawful practice of chiropractic and is grounds for the offending health care provider's licensing board to suspend, revoke or refuse to renew such provider's license or take other disciplinary action allowed by law.

(2) Nothing in this subsection (c) shall in any way apply to the scope of practice of:

(A) An osteopathic physician licensed under chapter 9 of this title; or

(B) Any person who practices medicine or surgery who is licensed under chapter 6 of this title.



§ 63-4-102 - Board -- Members and officers -- Terms of appointment -- Quorum -- Administrative support.

(a) There shall be a board of chiropractic examiners, referred to as "board" in this chapter, consisting of five (5) chiropractic physicians, residents in Tennessee who have been actively engaged in the practice of their profession in Tennessee for a period of at least five (5) years, and two (2) consumer members who are not affiliated with the practice of chiropractic. The members of the board shall be appointed by the governor and shall hold office for a term of five (5) years commencing on May 1 and expiring on April 30, five (5) years thereafter.

(b) All vacancies occurring on the board by reason of death or resignation shall be filled by the governor for the unexpired term.

(c) In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(d) In order to stagger the terms of office, for the year 2000 the governor shall appoint the board members for transition terms in the following manner:

(1) One (1) chiropractic physician and one (1) consumer member for one (1) year with the term to expire on April 30, 2001;

(2) One (1) chiropractic physician for a two-year term to expire on April 30, 2002;

(3) One (1) chiropractic physician for a three-year term to expire on April 30, 2003;

(4) One (1) chiropractic physician and one (1) consumer member for a four-year term to expire April 30, 2004; and

(5) One (1) chiropractic physician for a five-year term to expire April 30, 2005.

(e) Any person appointed shall be eligible for successive appointments, in the discretion of the governor, and all members shall hold office until the appointment of their successors.

(f) No chiropractor shall be eligible for appointment unless such chiropractor is actively engaged in the practice of the profession of chiropractic.

(g) Further, no persons shall be eligible for appointment on the board who at the time are actively engaged in the practice, or holding themselves out as practitioners, of any other branch of the healing arts.

(h) The governor has the discretion to seek recommendations and nominations from the Tennessee Chiropractic Association in making appointments to the board.

(i) The board is authorized to annually elect from among its members a president, vice president and secretary and to create such officers it deems necessary for its efficient operations. Four (4) members of the board shall constitute a quorum, and a majority of those present shall be necessary to pass or reject any official business.

(j) The board shall be provided administrative support by the division of health related boards, referred to as the "division" in this chapter.



§ 63-4-103 - Powers and duties of board.

It is the duty of the board to:

(1) Examine applicants and have licenses issued to practice chiropractic to all applicants who have successfully passed the examination given by the board or whose applications for license by reciprocity have been acted upon favorably by the board;

(2) Conduct hearings to revoke or suspend any license or certificate under the authority of this or any previous laws authorizing the holder thereof to practice chiropractic for violations by the licensee of any of the provisions of this chapter;

(3) Sponsor, conduct or approve such educational programs as are necessary to carry out and make effective the provisions of this chapter; and

(4) Issue advisory private letter rulings to any affected licensee who makes such a request regarding any matters within the board's primary jurisdiction. Such private letter ruling shall only affect the licensee making such inquiry and shall have no precedential value for any other inquiry or future contested case to come before the board. Any dispute regarding a private letter ruling may, if the board chooses to do so, be resolved pursuant to the declaratory order provisions of § 4-5-223.



§ 63-4-104 - Meetings of board.

The board shall hold one (1) regular meeting in each year and such additional meetings at such times and places as it may determine.



§ 63-4-105 - Disposition of fees -- Operating expenses -- Compensation.

(a) All fees and moneys from whatever source coming into the hands of the board shall be paid by the board to the state treasurer and become a part of the general fund.

(b) The commissioner of finance and administration shall make allotments out of the general fund for the proper expenditures of the board, and no expenditure may be made by the board until the allotment for the expenditure has been made by the commissioner. The allotments for the operation of the board shall be disbursed under the general budgetary laws of the state.

(c) Each member of the board shall receive fifty dollars ($50.00) per diem when actually engaged in the discharge of that member's official duties and, in addition, be reimbursed for all travel and other necessary expenses. The secretary of the board shall, in lieu of the per diem provided by this section, receive a salary not to exceed one hundred dollars ($100) per month as set annually by the board. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 63-4-106 - Rules and regulations.

The board is authorized to adopt such rules and regulations as are necessary to carry out and enforce the provisions of this chapter and that are consistent with the provisions of this chapter. Rules and regulations of the board shall be subject to the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 63-4-107 - License requirement.

It is unlawful for any person to practice chiropractic within this state without having procured a license.



§ 63-4-108 - Eligibility for licensure.

Any person of good moral character is eligible for licensure, if that person:

(1) Is a graduate of a chiropractic college having status with the commission on accreditation of the Council on Chiropractic Education, or its successor, or graduated from an international chiropractic college approved by the board;

(2) Has attended a chiropractic college for four (4) school years of not less than nine (9) months each; and

(3) Submits to the board proof of additional parachiropractic education as follows:

(A) For applicants matriculating in a chiropractic college prior to year 2000, the applicant must provide a transcript of grades showing a minimum of two (2) full academic years of college or university work of at least sixty (60) semester hours or its equivalent from an accredited institution; or

(B) For applicants matriculating in a chiropractic college in year 2000 and beyond, proof that a bachelor's level education or its equivalent has been obtained from an accredited college or university.



§ 63-4-109 - Application for licensure.

(a) Application for licensure shall be made to the board in writing or via online application.

(b) The application shall be accompanied by the applicant's photograph and shall state the name, age, sex and place of residence of the applicant, the name and location of the school or college from which the applicant was graduated, the length of time devoted to the study of chiropractics and the date of graduation.

(c) All applications shall be signed and sworn to by the applicant.



§ 63-4-110 - Examination.

The examination of applicants for a license to practice chiropractic will consist of the national board examination as directed by the board. Each applicant must successfully pass all examinations before receiving a license to practice.



§ 63-4-111 - Reciprocity.

Applicants possessing a valid unrestricted license to practice chiropractic in another state or other regulated jurisdiction for a period of two (2) full years are not required to be examined pursuant to § 63-4-110 and may obtain a license by fulfilling the following:

(1) Providing documentation from the state or jurisdiction of prior practice attesting to the length of time in practice, together with any disciplinary action taken against the licensee while in practice;

(2) Passing the Special Purposes Examination for Chiropractors (SPEC) by the national board or its successor; and

(3) Fulfilling all other requirements of this chapter.



§ 63-4-112 - Registration and renewal -- Continuing education -- Reinstatement -- Retirement.

(a) Each licensed practitioner of chiropractic shall register the practitioner's license and renew the practitioner's certificate of registration as provided in §§ 63-1-107 and 63-1-108.

(b) In addition, every licensed chiropractor shall apply to the board for a renewal of the licensed chiropractor's certificate of fitness and pay a renewal fee as set annually by the board. Each application shall be made on a form to be furnished by the board.

(c) (1) The board shall renew such licensee's certificate of fitness upon application made in due form and upon payment of all required fees.

(2) (A) When requested, licensees shall provide the board satisfactory proof of the licensee's attendance at a chiropractic education program or programs conducted by either the American Chiropractic Association, the International Chiropractors Association, the Tennessee Chiropractic Association, the Tennessee Chiropractic Society or any other educational program approved or conducted by the board which consists of the minimum number of hours established hereunder for the period beginning the preceding January 1. Prior approval of such a course may be obtained by submitting the following information to the board's administrative office at least thirty (30) days prior to the scheduled date of the course:

(i) A course description or outline;

(ii) Names of all lecturers;

(iii) Brief resume of all lecturers;

(iv) Number of hours of educational credit requested;

(v) Date of course;

(vi) Copies of materials to be utilized in the course; and

(vii) How verification of attendance is to be documented.

(B) Each chiropractic physician must retain independent documentation of continuing education hours attained for a period of four (4) years from the end of the calendar year in which the training is received. Such proof must be produced for inspection and verification, if requested in writing by the board during its verification process.

(3) The minimum number of hours of required continuing education shall be at least twelve (12) hours in any calendar year.

(4) The board may, in its sole discretion, waive the annual education requirement in cases of retirement, certified illness, disability or other undue hardships.

(d) (1) When any such licensee fails to renew the licensee's certificate of fitness and pay the annual renewal fee within sixty (60) days after renewal becomes due as provided in this section and/or fails to meet the annual education requirements of this section, the license of such person shall be automatically revoked at the expiration of sixty (60) days after the renewal was required, without further notice or hearing.

(2) Any person whose license is automatically revoked as provided in this subsection (d) may make application in writing to the board for the reinstatement of such license, and, upon good cause being shown, the board, in its discretion, may reinstate such license upon the payment of all past due fees and the payment of fifty dollars ($50.00) and upon further conditions as the board may require.

(e) Any person licensed to practice by the provisions of this chapter who has retired or may hereafter retire from such practice in this state shall not be made to register as required by this chapter if such person files with this board an affidavit on a form to be furnished by the board, which affidavit shall state the date on which such person retired from such practice and such other facts as shall tend to verify such retirement as the board shall deem necessary. If such person thereafter desires to reengage in such practice in this state, such person shall apply for reinstatement with the board on a form provided by the board, provide proof of continuing education as established by the board and shall meet other requirements as may be set by the board.



§ 63-4-113 - Applicability of health laws -- Birth certificates prohibited.

(a) Chiropractic practitioners shall observe and be subject to all state and municipal regulations relating to the control of contagious and infectious diseases and any and all matters pertaining to public health, reporting to proper health officers the same as other practitioners.

(b) Nothing in this chapter shall permit any chiropractor to make or execute a birth certificate.



§ 63-4-114 - Denial, suspension or revocation of license or certificate.

The board has the duty and authority to suspend for a specified time, within the discretion of the board, or to revoke any license to practice chiropractic, or to otherwise discipline any licensee or refuse to grant any certificate of fitness, whenever the licensee or applicant is found guilty of any of the following acts or offenses:

(1) Fraud in procuring a license or certificate;

(2) Conviction of a felony for violations of any law of the state or of the United States;

(3) Habitual intoxication or personal misuse of any drugs or the use of intoxicating liquors, narcotics, controlled substances, controlled substance analogues or other drugs or stimulants in such manner as to adversely affect the person's ability to practice chiropractic;

(4) Immoral, unethical, unprofessional or dishonorable conduct;

(5) (A) In person solicitation, telemarketing, or telephonic solicitation by licensees, employees of licensees, agents of licensees, or independent contractors of licensees to victims of an accident or disaster, unless it is a victim with whom a licensee has a family or prior professional relationship, shall be considered unethical if carried out within thirty (30) days of the accident or disaster;

(B) Telemarketing transcripts shall be maintained for a period of two (2) years following their utilization;

(C) A log of contacts shall be maintained for a period of two (2) years following a telemarketing encounter; and

(D) This subdivision (5) shall not prohibit solicitation by targeted direct mail advertising or other forms of written, radio, or television advertising; provided, that the advertising does not involve coercion, duress, or harassment and is not false, deceptive, or misleading;

(6) Division of fees or agreeing to split or divide fees received for professional services with any person for bringing or referring a patient;

(7) Professional connection or association with any person, firm or corporation in any manner in an effort to avoid and circumvent the provisions of this chapter or lending one's name to another for the illegal practice of chiropractic by such person;

(8) Rebating or offering to rebate to an insured any payment by the insured's third-party payor to the licensee for services or treatments rendered under the insured's policy;

(9) Submitting to any third-party payor a claim for a service or treatment at an inflated fee or charge or a greater fee or charge than the usual fee the licensee charges for that service or treatment when the service or treatment is rendered without third-party reimbursement;

(10) Submitting to any third-party payor a claim for a service or treatment at a fee or charge in an amount greater than that advertised for such service or treatment at the time of the rendering of the service or treatment that is the subject matter of the claim;

(11) Knowingly or purposefully incorrectly reporting services rendered, reporting incorrect treatment dates or reporting charges for services not rendered for the purpose of obtaining payment from a third-party payor;

(12) Any other unprofessional or unethical conduct that may be specified by the board from time to time by means of rules and regulations duly published and promulgated by the board or the violation of any provision of this chapter;

(13) The advertising of chiropractic business in which untrue or misleading statements are made or causing the publication or circulation of fraudulent advertising relative to any disease, human ailment or condition;

(14) Invasion of a field of practice in which the licensee is not licensed to practice or is not within the limits of the licensee's respective callings as determined by the board;

(15) Gross health care liability or a pattern of continued or repeated health care liability, ignorance, negligence or incompetence in the course of chiropractic practice; and

(16) Making false, fraudulent, misleading, extravagant or grossly improbable claims or statements as to the efficacy or value of the science or practice of chiropractic.



§ 63-4-115 - Procedure for suspension, revocation or denial of certificate or license.

(a) In enforcing this section, the board shall, upon probable cause, have the authority to compel an applicant or licensee or certificate holder to submit to a mental and/or physical examination, by a designated committee of at least three (3) practicing physicians, including a psychiatrist where a question of mental condition is involved. The applicant or licensee or certificate holder may have an independent physical or mental examination, which examination report shall be filed with the board for consideration. The committee will submit a report of its findings to the board for use in any hearing that may thereafter ensue.

(b) The board, on its own motion, may investigate any report indicating that a chiropractor is or may be in violation of the provisions of this chapter. Any chiropractor, any chiropractic society or association or any other person who in good faith shall report to the board any information that a chiropractor is or may be in violation of any provisions of this chapter shall not be subject to suit for civil damages as a result thereof.

(c) All proceedings by the board to deny a certificate of fitness, to revoke or suspend any certificate of fitness or license or to otherwise discipline a licensee shall be subject to and conducted in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) An elected officer of the board and a hearing officer, arbitrator or mediator, if any, has the authority to administer oaths to witnesses and, upon probable cause being established, issue subpoenas for the attendance of witnesses and the production of documents and records.

(e) The board may utilize one (1) or more screening panels in its investigative and disciplinary process to assure that complaints filed and investigations conducted are meritorious and to act as a mechanism for diversion to professional peer review organizations and/or impaired professionals, associations or foundations those cases that the board, through established guidelines, deems appropriate. Upon diversion, such entities shall retain the same immunity as provided by law for the board.

(f) The screening panels shall consist of as many members as the board directs, but shall include at least one (1) but no more than three (3) licensed chiropractors, who may be members of the board or may serve either voluntarily or through employment by or under contract with the board.

(g) The activities of the screening panels and any mediation or arbitration sessions shall not be construed as meetings of an agency for purposes of the open meetings laws, compiled in title 8, chapter 44, and shall remain confidential. The members of the screening panels, mediators and arbitrators have a deliberative privilege and the same immunity as provided by law for the board and are not subject to deposition or subpoena to testify regarding any matter or issues raised in any contested case, criminal prosecution or civil lawsuit that may result from or be incident to cases processed before them.

(h) Notwithstanding any provision of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to the contrary, hearing officers are authorized to and may hear board mediation, arbitration or disciplinary contested cases, but may not issue final orders in contested case matters. Notwithstanding any of the provisions of §§ 4-5-314 and 4-5-315, that may be or are inconsistent, such hearing officers may only issue findings of fact and conclusions of law, which shall be referred directly to the board or a duly constituted panel thereof for final action. The board or duly constituted panel, after hearing testimony or arguments from both parties regarding the appropriate disciplinary action and, if allowed by the board, arguments on any controversy raised by the hearing officer's or designee's order, shall issue a final order to include the imposition of what, if any, disciplinary action is deemed appropriate. Only the board or a duly constituted panel thereof shall have the authority to issue final orders that dispose of a pending contested case, regardless of whether the issues resulting in the dispositive action are procedural, substantive, factual or legal. If a hearing officer is not available when a contested case, or any motion filed therein requiring action, is ready and scheduled to be heard or fails to timely prepare findings and conclusions pursuant to board established guidelines, the board or a duly constituted panel thereof may rule on the motions and/or hear the contested case or utilize the record compiled before the hearing officers and prepare its own findings of fact, conclusions of law and then issue a final order. With regard to findings or conclusions issued by the hearing officer or any mediator or arbitrator, the board or any duly constituted panel thereof that reviews the case may do any of the following:

(1) Adopt the hearing officer's, mediator's or arbitrator's findings of fact and conclusions of law, in whole or in part;

(2) Make its own findings of fact and conclusions of law, based solely on the record and the expertise of the members of the board or panel, in addition to or in substitution of those made by the hearing officer, mediator or arbitrator;

(3) Remand the matter back to the hearing officer, mediator or arbitrator for action consistent with the board or panel findings and conclusions in the matter; or

(4) Reverse the hearing officer's, mediator's or arbitrator's findings and/or dismiss the matter entirely.

(i) The board retains jurisdiction to modify or refuse to modify, upon request of any party, any of its orders issued pursuant to this section in compliance with procedures established by the board. The board, pursuant to duly promulgated rules, may, whenever a final order is issued after a disciplinary contested case hearing that contains findings that a licensee or other person has violated any provision of this chapter, assess the costs directly related to the prosecution of the case against the licensee or person.

(j) Any elected officer of the board, or any duly appointed or elected chair or any panel of the board or any screening panel and any hearing officer, arbitrator or mediator has the authority to administer oaths to witnesses and, upon probable cause being established, issue subpoenas for the attendance of witnesses and the production of documents and records.



§ 63-4-116 - Enjoining violations.

(a) (1) The board, in addition to the powers and duties expressly granted by this chapter in the matter of suspension or revocation of a license and in the matter of the refusal to issue a certificate, is authorized and empowered to petition any circuit or chancery court having jurisdiction to enjoin any person who is practicing or attempting to practice chiropractic without possessing a valid license to so practice and to enjoin any person, firm or corporation from performing any act or rendering any service that constitutes the practice of chiropractic as defined by this chapter.

(2) No injunction bond shall be required of the board.

(3) Jurisdiction is conferred upon the circuit and chancery courts of the state to hear and determine such cases as chancery causes and to exercise full and complete jurisdiction in such injunctive proceedings.

(b) The board is also authorized and empowered to petition any circuit or chancery court having jurisdiction to enjoin any person who is violating § 63-4-114(5). No injunction bond shall be required of the board in such proceedings, and jurisdiction is conferred upon the circuit and chancery courts of this state to hear such cases.



§ 63-4-117 - Violations.

(a) Any person who violates any provision of this chapter commits a Class B misdemeanor.

(b) Any person who has been enjoined by a court of competent jurisdiction from performing any acts or rendering any services that constitute the practice of chiropractic, who thereafter willfully violates the terms of the injunction by again performing such acts or rendering such services commits a Class E felony.



§ 63-4-118 - Immunity of reviewers from liability.

Any chiropractor who serves on any peer review committee or on any other committee, board, commission or other entity constituted by any statewide chiropractic association, local chiropractic society or governmental or quasi-governmental agency for the purpose of reviewing and evaluating chiropractic acts of other chiropractors or chiropractic auxiliary personnel, shall be immune from liability with respect to any action taken by that chiropractor in good faith and without malice as a member of such committee, board, commission or other entity.



§ 63-4-119 - X-ray operators.

(a) (1) The board shall adopt rules and regulations that shall establish minimum educational standards and criteria for persons operating X-ray equipment for diagnostic purposes in chiropractic physicians' offices.

(2) These regulations may include, but are not limited to, provisions for grandfathering, waiver, reciprocity, renewal, continuing education, fees, examination and hardship cases.

(b) No person shall perform X-ray procedures in a chiropractic physician's office who does not meet these standards and who has not received a certificate of proficiency from the board.



§ 63-4-120 - Externship certificates.

(a) The board may issue an externship certificate to practice chiropractic, to be used only under supervision of a licensed chiropractor, upon payment of a fee as set by the board, to a chiropractor who meets all qualifications and requirements for licensure pursuant to this chapter and who has applied to take the examinations as provided in § 63-4-110.

(b) Externs will be allowed to perform all diagnostic tests and therapeutic interventions as allowed providers licensed by this chapter.

(c) Externship is to last no longer than three hundred sixty-five (365) days from date of certificate issuance. Applicants who provide proof of illness or hardship that hindered their ability to comply with § 63-4-110 may, at the board's discretion, be allowed a second year of externship.

(d) The board may revoke an extern's certificate for violation of any portion of this chapter for failure to maintain proper supervision. "Supervision" is defined as direct oversight by a Tennessee licensed chiropractor. The supervisor shall be on the facility premises while the extern is conducting patient care.

(e) The board reserves the right to adopt any rules and regulations as the board may deem appropriate for externs and the administration of externship program.

(f) One hundred dollars ($100) shall be the administrative fee for applying to and participating in the externship program for each year of externship.



§ 63-4-121 - Chiropractic preceptor program.

(a) The board will allow the chiropractic preceptor program (C.P.P.) to function in the state so long as the preceptor and the intern meet the qualifications as specified by the chiropractic preceptor program advisory committee, or its equivalent; and provided, all guidelines of the committee are followed.

(b) The board reserves the right to adopt any rules and regulations as the board may deem appropriate for the administration of this program.



§ 63-4-122 - Advertising.

(a) The board shall adopt rules and regulations to regulate the nature, manner, content and extent of advertising by practitioners who are under the jurisdiction of such board.

(b) Any licensed chiropractor who advertises or announces to the public that the licensed chiropractor is a certified acupuncturist shall be deemed to have engaged in false, misleading or deceptive advertising.



§ 63-4-123 - Minimum educational standards and criteria.

(a) (1) The board shall adopt rules and regulations that shall establish minimum educational standards and criteria for persons performing physical agent modalities and physical treatment in a chiropractic physician's office.

(2) These regulations shall include, but not be limited to, provisions for grandfathering, waiver, reciprocity, renewal, continuing education, fees, examination and hardship cases.

(b) No person shall perform therapeutic procedures in a chiropractic physician's office who does not meet these standards and who has not received a certificate of proficiency from the board.



§ 63-4-124 - Special volunteer license for practice in free health clinic -- Exemption from fees -- Renewal.

A chiropractor licensed pursuant to this chapter under a special volunteer license who is a medical practitioner, as defined by § 63-1-201, engaged in practice at a free health clinic shall not be subject to license fees under this chapter. The board of chiropractic examiners may issue a special volunteer license, as such license is defined in § 63-1-201, to qualified applicants without fee or charge. Such license shall be for a period of two (2) years and may be renewed on a biennial basis.






Chapter 5 - Dentists

§ 63-5-101 - Board of dentistry.

(a) The practice of dentistry and of dental hygiene shall be under the direct supervision of a board to be known as the board of dentistry, referred to in this chapter as the board.

(b) The administrative duties pursuant to licensure and the collection of fees for licensure shall be vested in the division of health related boards of the department of health, referred to in this chapter as the division.



§ 63-5-102 - Composition of board.

The board shall consist of seven (7) practicing dentists, two (2) practicing dental hygienists and one (1) practicing registered dental assistant, whose duty it is to carry out the provisions of this chapter. Of the seven (7) dentists, two (2) shall be appointed from each grand division of the state, and the appointment of the other dentists shall alternate among the grand divisions on an equal basis, but without regard to consecutive terms of a board member.



§ 63-5-103 - Appointment of members -- Term of office -- Removal.

(a) (1) The dentist members of the board may be appointed by the governor from lists of qualified nominees submitted by interested dentist groups including, but not limited to, the Tennessee Dental Association. No person is eligible for appointment as a dentist member of the board unless such person has been an actual and bona fide resident and a legally licensed practicing dentist of this state for a period of five (5) years or more immediately preceding such appointment.

(2) The dental hygienist members may be appointed by the governor from lists of qualified nominees submitted by interested dental hygienist groups including, but not limited to, the Tennessee Dental Hygienists Association. No person is eligible for appointment as a dental hygienist member of the board unless that person has been an actual and bona fide resident and a legally licensed practicing dental hygienist of this state for a period of five (5) years or more immediately preceding such appointment.

(3) The dental assistant member may be appointed by the governor from lists of qualified nominees submitted by interested dental assistant groups including, but not limited to, the Tennessee Dental Assistants' Association. No person is eligible for appointment as a dental assistant member of the board unless that person has been an actual and bona fide resident and has been a legally registered and practicing dental assistant of this state for a period of five (5) years or more immediately preceding such appointment.

(b) The governor shall consult with interested dental groups, including, but not limited to, the Tennessee Dental Association, the Tennessee Dental Hygienists Association and the Tennessee Dental Assistants' Association to determine qualified persons to fill the positions as provided in subsection (a).

(c) The terms of members of the board are three (3) years, with the terms staggered so that the terms of no more than three (3) members expire each year. No member is eligible to serve on the board for more than three (3) consecutive full terms, but any person thus ineligible shall thereafter be eligible for nomination and appointment to the board, as provided in this section, after three (3) years have elapsed since that person's previous service on the board.

(d) (1) The governor shall make appointments to the board not later than one (1) month after the expiration of the term of office of any member and such or further delay in the appointment shall be deducted from the term of the appointment. All vacancies occurring in the board by such reasons as death or resignation shall be filled by the governor for the unexpired term from lists submitted to the governor as provided in this section. If such vacancy is not filled within thirty (30) days by the governor, the board itself shall fill such vacancy for the unexpired term. No person is eligible to appointment to the board who is regularly employed by or is a member of the governing body of any dental school, college or dental department of any university or any school of dental hygiene or dental assisting or with any dental supply business or dental laboratory.

(2) In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(e) Members of the board shall continue in office until the expiration of the terms for which they were respectively appointed and until such time as their successors have been duly appointed.

(f) (1) A member of the board may be removed upon one (1) or more of the following grounds:

(A) The refusal or inability for any reason of a board member to perform that member's duties as a member of the board in an efficient, responsible and professional manner;

(B) The misuse of office by a member of the board to obtain personal, pecuniary or material gain or advantage for that member or another through such office; or

(C) The violation of this chapter or of any of the rules and regulations of the board hereafter properly promulgated.

(2) The proceedings for such removal shall be in accordance with title 8, chapter 47.



§ 63-5-104 - Board meetings and officers -- Records -- Copy of law to licensees.

(a) The board shall meet at least annually and at such times and places as it may deem necessary for the proper discharge of its duties.

(1) At its annual meeting the board shall elect from its membership a president, vice president and secretary-treasurer.

(2) A majority of the members shall constitute a quorum for the transaction of business.

(3) The proceedings of the board shall be recorded and shall constitute a public record.

(b) The board shall maintain and make available to the division a permanent record that shall list the name, address and license or certificate number of all persons licensed to practice dentistry and of all persons certified as dental specialists, licensed as dental hygienists and registered as dental assistants.

(c) The board shall mail a copy of the law regulating the practice of dentistry to each person who is hereafter licensed to practice dentistry or dental hygiene.



§ 63-5-105 - Powers of board.

The board has the following powers and duties in addition to the powers and duties granted to or imposed upon it by the other sections of this chapter:

(1) Prescribe rules and regulations for examination of candidates;

(2) Conduct examinations to ascertain the qualifications and fitness of applicants for licenses to practice dentistry and of applicants for certificates to practice a specialty in dentistry or licenses to practice as a dental hygienist or registered as a dental assistant;

(3) Provide standards by which dental schools and colleges, graduate dental programs in hospital settings, schools of dental hygiene and courses of instruction for dental assistants are approved;

(4) Issue licenses to applicants who successfully pass the examination for the practice of dentistry and dental hygiene, to issue certificates to specialists in dentistry who successfully pass the respective examinations for such certificates and to register dental assistants who meet such standards of competency as the board may require by rules and regulations and who pay a nonrefundable application fee as set annually by the board;

(5) Conduct hearings to revoke, suspend or otherwise lawfully discipline the holder of any license or certificate issued under the authority of this chapter or any previous laws authorizing the holder thereof to practice dentistry, a specialty in dentistry, dental hygiene or as a certified and/or registered dental assistant for violations by the licensee or certificate holder of any of the provisions of this chapter or any rule of the board hereafter properly promulgated by the board;

(6) Provide for any evaluations, including on-site, of facilities, equipment and personnel of dentists who use general anesthesia, deep sedation or conscious sedation as the board determines appropriate in the interest of public safety; and

(7) To make such rules and regulations and establish such fees as are necessary to carry out and make effective the provisions of this chapter.



§ 63-5-106 - Annual report of board.

The board shall make an annual report of its proceedings and activities to the governor, with copies to be made available to any interested parties.



§ 63-5-107 - License requirement.

(a) It is unlawful for any person to practice dentistry, a specialty in dentistry or dental hygiene in this state, except those who are now licensed or certified as such pursuant to law and those who may hereafter be licensed or certified and registered pursuant to this chapter.

(b) It is unlawful for any person so licensed or certified to practice dentistry or to practice dental hygiene in any calendar year unless or until such person has paid the annual renewal fee for that year as provided in this chapter.

(c) (1) Each person licensed as a dentist or a dental hygienist in accordance with this chapter or registered as a dental assistant pursuant to the rules of the board is required to attend and complete each year, except in the year of initial licensure or registration, the number of hours of board approved continuing education courses prescribed by the board, subject to a minimum of twelve (12) and a maximum of thirty (30) clock hours; provided, that beginning January 3, 2003, in lieu of the annual continuing education requirement, each person licensed as a dentist or dental hygienist or registered as a dental assistant is required to attend and complete during each two-year cycle, except for the two-year cycle of initial licensure, the number of hours of board approved continuing education courses that are prescribed by the board, subject to a minimum of twenty-four (24) and a maximum of sixty (60) clock hours. However, for the purposes of the biennial continuing education requirement for dental hygienists, no more than fifty percent (50%) of such continuing education requirement may be earned from on-line or web-based courses. Sponsors of such courses shall submit a sufficient description of course content to the board in order to obtain approval. The board may approve all, part or none of the course at its discretion. Additional procedures for implementing this requirement may be adopted by the board in its regulations. The board may waive all or part of the continuing education requirements in unusual situations in which an applicant for renewal has demonstrated inability to attend such courses not attributable to fault of the applicant. The board shall have discretion to require completion of continuing education courses of a type and number of hours satisfactory to the board in cases involving license renewal of dentists or dental hygienists who have not actively practiced or have been retired from practice for more than two (2) years. In addition to the foregoing, all applicants shall provide proof of current CPR certification by an organization approved by the board unless such requirement is waived by the board in its discretion; provided, that no dentist who obtains a waiver from the board for CPR requirements shall practice dentistry unless a dentist, dental hygienist or dental assistant who is currently certified in CPR is present.

(2) The board may, but is not required to, monitor or verify certificates of completion submitted by applicants for license renewal. In its discretion, by random sample or in individual cases, the board may require proof of attendance or otherwise investigate compliance with this subsection (c).



§ 63-5-108 - Practice of dentistry and dental hygiene defined.

(a) Dentistry is defined as the evaluation, diagnosis, prevention and/or treatment, by nonsurgical, surgical or related procedures, of diseases, disorders and/or conditions of the oral cavity, maxillofacial area and/or the adjacent and associated structures and their impact on the human body, provided by a dentist within the scope of such dentist's education, training, and experience, in accordance with the ethics of the profession and applicable law.

(b) Any person is deemed to be practicing dentistry who, either gratuitously or for a salary, fee, money or other remuneration, paid or to be paid, directly to the operator or to any person or agency:

(1) Diagnoses, prescribes for or treats any disease, pain, deformity, deficiency, injury, disorder and condition of the oral cavity, maxillofacial area and the adjacent and associated structures and their impact on the human body. Such diagnosis and treatment may include the use of a complete or limited physical evaluation of patients by a board eligible or board certified oral and maxillofacial surgeon or a resident in an approved oral and maxillofacial surgery program practicing in a hospital setting;

(2) Extracts human teeth;

(3) Repairs or fills cavities in human teeth;

(4) Corrects malformations of human teeth or of the jaws;

(5) Performs any oral and maxillofacial surgery;

(6) Subject to the provisions of subsection (d), takes an impression of the human tooth, teeth or jaws, leading to either:

(A) The fabrication of a model upon which will be constructed a replacement of natural teeth by artificial substitutes; or

(B) The fabrication of a cosmetic metal apparatus to be worn in the human mouth, whether or not the apparatus features silver, gold or platinum caps, jeweled inlays or any other cosmetic features;

(7) Furnishes, supplies, constructs, alters, reproduces or repairs any prosthetic denture, bridge, crown, appliance or any other structure to be used or worn in the human mouth as a substitute for natural teeth, except on the written work order of a licensed and registered dentist;

(8) Places or adjusts such appliance or structure in the human mouth;

(9) Delivers the same to any person other than the licensed and registered dentist upon whose written work order the work was performed;

(10) Offers to the public by any method to furnish, supply, construct, reproduce, reline, repair or otherwise process any prosthetic denture, bridge, appliance or other structure to be worn in the human mouth;

(11) Gives interpretations of dental radiographs;

(12) Administers an anesthetic, except for a topical anesthetic in connection with a dental operation; provided, however, that a duly licensed dentist may delegate the administration of local anesthetic to dental hygienists who possess a permit to do so issued by the board. The board shall establish the qualifications, criteria and curricula required for issuance of permits to administer local anesthetic, by infiltration or by block, to duly licensed dental hygienists;

(13) Uses the words, "Dentist," "Dental Surgeon," "Oral Surgeon," "Oral and Maxillofacial Surgeon," or letters "D.D.S.," "D.M.D.," or any other words, letters, title, or descriptive matter that in any way represents the person as being able to diagnose, treat, prescribe or operate for any disease, pain, deformity, deficiency, injury, disorder, and condition of the oral cavity, maxillofacial area and the adjacent and associated structures and their impact on the human body;

(14) States, or permits to be stated by any means or method whatsoever, that the person can or will attempt to perform dental operations or services or to render diagnosis in connection therewith; or

(15) Is the operator of a place where dental operations or dental services are performed.

(c) (1) A dental hygienist is an individual who has graduated from a dental hygiene program accredited by the American Dental Association's Commission on Dental Accreditation (CODA) and is licensed under this chapter to practice dental hygiene.

(2) The practice of dental hygiene means the performance of preventive, educational, and therapeutic services including the removal of all hard and soft deposits and the stain from the human teeth to the depth of the gingival sulcus, polishing natural and restored surfaces of teeth, performing clinical examination of teeth and surrounding tissues for diagnosis by the dentist, and performing other procedures that may be delegated by the dentist, under the supervision of a licensed dentist.

(3) No person shall practice dental hygiene in a manner that is separate or independent from a supervising dentist, or establish or maintain an office or a practice that is primarily devoted to the provision of dental hygiene services.

(4) A dental hygienist shall perform, under direct supervision only, root planing, subgingival curettage, administering nitrous oxide, and local anesthesia.

(5) Under general supervision a dental hygienist may provide to patients, for not more than fifteen (15) consecutive business days, all other dental hygiene services not otherwise limited to direct supervision by this chapter or rules adopted by the board, if all of the following requirements are met:

(A) The dental hygienist has at least one (1) year, full-time, or an equivalent amount of experience practicing dental hygiene;

(B) The dental hygienist complies with written protocols for emergencies that the supervising dentist establishes;

(C) The supervising dentist examined the patient not more than eleven (11) months prior to the date the dental hygienist provides the dental hygiene services;

(D) The dental hygienist provides dental hygiene services to the patient in accordance with a written treatment plan developed by the supervising dentist for the patient; and

(E) The patient is notified in advance of the appointment that the supervising dentist will be absent from the location and that the dental hygienist cannot diagnose the patient's dental health care status.

(d) Any duly licensed and registered dentist may assign to duly licensed and registered dental hygienists, registered dental assistants and/or practical dental assistants, as defined by the board in rules and regulations, any tasks or procedures to be performed in the dentist's office for which a licensed and registered dentist exercises direct supervision and full responsibility, except those procedures requiring the professional judgment or skill of a dentist; provided, that duties involving the removal of hard and soft deposits by scaling or curretage from the surfaces of human teeth are assigned only to duly licensed and registered dental hygienists. The board has the authority to permit registered dental assistants to apply sealants to and to polish human teeth, and the board has the discretion to establish criteria and curricula as necessary to ensure that such registered dental assistants are qualified to apply sealants and perform polishing. For eligibility to perform polishing, passage of a clinical and didactic examination is required. The board is authorized to permit licensed and registered dental hygienists and registered dental assistants to insert, pack, carve and finish amalgam and intracoronal nonmetallic restorations and take final impressions for fixed and removable prosthetic appliances, under the direct supervision and full responsibility of a licensed dentist, and the board shall establish such criteria and curricula as it determines in its discretion are necessary or appropriate to ensure that such hygienists and assistants are qualified to perform such procedures. Tasks and procedures assignable to licensed and registered dental hygienists shall include those enumerated in the board's regulations as of January 1, 1990, and such other additional tasks and procedures as the board may deem appropriate in the future. Procedures requiring professional judgment or skill not assignable to such dental hygienists and dental assistants include the following:

(1) Diagnosis and treatment planning; oral surgery, the cutting of hard and/or soft tissues, excluding any cutting of such tissues involved in subgingival scaling, root planing and gingival curettage, and any intra-oral procedures that would affect the function and/or efficiency of an appliance that, when worn by the patient, would come in direct contact with hard or soft tissue and that could result in tissue irritation or injury;

(2) The placing of permanent fillings or restorations in or on teeth except as provided in this subsection (d); and

(3) Administration of a general or local anesthetic, except for a topical anesthetic in connection with a dental operation; provided, however, that dental hygienists who possess a permit issued pursuant to subdivision (b)(12) may administer a local anesthetic but only under the direct supervision of a licensed and registered dentist who is physically present at the same office location and time and in accordance with rules and regulations of the board.

(e) Notwithstanding any provision of law to the contrary, a dental hygienist may administer nitrous oxide analgesia if directed by a dentist to do so, in accordance with rules and regulations of the board of dentistry, under the direct supervision of a licensed and registered dentist. Patients who have been administered nitrous oxide shall be monitored appropriately.

(f) A licensed dentist may not allow, under general supervision, more than three (3) dental hygienists to work at any one (1) time.

(g) Any duly licensed and registered dentist who uses general anesthesia, deep sedation or conscious sedation in that dentist's practice, at a level to be determined by the board, must secure a permit from the board by meeting the standards as set in rules and regulations and by paying fees set by the board. Such permit is subject to renewal at intervals upon payment of a fee as set by the board in rules and regulations. Any dental facility in which general anesthesia, deep sedation or conscious sedation is administered by such dentist is subject to standards as may be specified in rules and regulations of the board, including, but not limited to, a facility permit.



§ 63-5-109 - Exemptions.

The following persons, acts, practices and operations are exempt from the other provisions of this chapter:

(1) The practice of their professions by physicians or surgeons licensed as such under the laws of this state, unless they practice dentistry as a specialty;

(2) The practice of dentistry and dental hygiene in the discharge of their official duties by graduate dentists and by dental hygienists in the United States public health service, army, navy, air force, coast guard or veterans administration;

(3) The practice of dentistry by licensed dentists or the practice of dental hygiene by licensed dental hygienists of other states or countries at meetings of the Tennessee Dental Association or Pan Tennessee Dental Association, or component parts thereof, alumni meetings of dental colleges or any other like dental organizations while appearing as clinicians;

(4) Licensed dentists or dental hygienists of other states who are called into Tennessee by licensed dentists of this state for consultative or operative purposes if the board or its designee gives discretionary advance approval in each such instance;

(5) The practice of dentistry or of dental hygiene by graduates of schools or colleges recognized by the board who are duly licensed in other states in the discharge of their official duties in state-supported institutions or official health agencies or other special projects approved by the board between the time of their employment as such and the next examination and licensing by the board;

(6) The practice of dentistry or of dental hygiene by students under the supervision of instructors in any dental school, college or dental department of any school, college, university or school of dental hygiene recognized by the board, but such activities shall not be carried on for profit;

(7) The giving by a registered nurse anesthetist of any anesthetic for a dental operation under the direct supervision of a licensed dentist;

(8) The construction, reproduction, restoration, alteration or repair of bridges, crowns, dentures or any other prosthetic or orthodontic appliances or materials to be used or worn as substitutes for natural teeth or for correction or regulation of natural teeth, upon order, prescription or direction of a licensed dentist, when the impressions, casts or models thereof have been made or taken by a licensed and registered dentist, a licensed and registered dental hygienist under the direct supervision of a licensed and registered dentist or a registered dental assistant under the direct supervision of a licensed and registered dentist; provided, that such prosthetic dentures or orthodontic appliances or bridges or the services rendered in construction, repair, restoration or alteration thereof are not advertised, other than in a professional or trade journal, or by direct mail to licensed dentists or other laboratories and are not sold or delivered directly or indirectly to the public by any unlicensed person or dental laboratory, either as principal or as agent;

(9) Dental interns and externs or graduates of dental and dental hygiene schools or colleges recognized by the board employed by licensed hospitals or other agencies recognized and approved by the board;

(10) Personnel involved in research or developmental projects, approved by the board, that are under the auspices and direction of a recognized educational institution or the department of health;

(11) Graduates of dental schools or colleges serving as clinical instructors in board-recognized teaching institutions, while performing only those duties required by and under the supervision of such teaching institutions, upon completing prescribed registration forms and payment of a fee as set by the board; however, such exemption shall be confined to the interim immediately prior to the next scheduled applicable examination of the board and shall not be extended if the applicant does not successfully pass the examination;

(12) Dentists and dental hygienists duly licensed in other states who desire to work with special projects recognized and approved by the board may do so under the sponsorship of a local dentist and the auspices of the local dental society for a period of six (6) months;

(13) Dentists or dental hygienists duly licensed in other states practicing within authorized Tennessee department of health programs or programs affiliated with the Tennessee department of health for a period not to exceed twenty-four (24) months;

(14) The application of fluoride varnish to the teeth of at-risk, underserved persons in or under the auspices of a state, county or municipal public health clinic by public health nurses or nurse practitioners;

(15) The application of dental sealants to the teeth of individuals in a setting under the direction of a state or local health department by licensed hygienists, without requiring an evaluation by a dentist prior to such application, under a protocol established by the state or a metropolitan health department; or

(16) The application of topical fluoride to the teeth of individuals in a setting under the direction of a state or local health department by licensed hygienists, without requiring an evaluation by a dentist prior to such application, under a protocol established by the state or a metropolitan health department.



§ 63-5-110 - Application for license -- Reciprocity.

(a) A person desiring to obtain a license to practice dentistry in this state shall make application to the board. The application must be accompanied by a certificate showing that the applicant is a graduate of an accredited dental school or college or from the dental department of a university approved by the board.

(1) The applicant shall be at least eighteen (18) years of age, a citizen of the United States or Canada or legally entitled to live within the United States and of good moral character and reputation.

(2) The application must be accompanied by the applicant's photograph and by a nonrefundable application fee as set by the board in rules and regulations.

(b) The board is authorized to cause a license to be issued to an applicant of good moral character and professional competence who is licensed to practice dentistry in another state, which shall include the District of Columbia or a territory of the United States, if the board determines to its satisfaction that the applicant meets all of the following requirements:

(1) Currently holds a valid license to practice dentistry in another state and provides a copy of such license, and also provides the name of another state in which the applicant is or has been licensed;

(2) Absence of any pending disciplinary charges or action in another state or any current investigation by a disciplinary authority or another state and provides pertinent information about any disciplinary action imposed against the applicant in any other state, which the board is to evaluate and determine whether such is disqualifying for licensure in this state;

(3) Has not failed previously an examination for licensure to practice dentistry in Tennessee;

(4) Graduation from a dental school or college duly accredited by the American Dental Association Commission on Dental Accreditation;

(5) Demonstrates intent to actively practice or teach in Tennessee;

(6) Has, pursuant to the authority of a state dental licensing board or boards:

(A) Practiced dentistry in another state or states for at least five (5) years;

(B) Taught in an American Dental Association accredited institution for at least five (5) years;

(C) Any combination of subdivision (b)(6)(A) or subdivision (b)(6)(B) for at least five (5) years;

(D) Practiced dentistry for at least two (2) years in another state or states and, in addition, presents satisfactory evidence of passing an examination administered by another state substantially equivalent to the examination required for initial licensure in Tennessee, the appropriateness of such examinations to be evaluated and determined by the board;

(E) Taught for at least two (2) years in an American Dental Association accredited institution and, in addition, presents satisfactory evidence of passing an examination administered by a regional testing agency or a clinical board examination administered by another state substantially equivalent to the examination required for initial licensure in Tennessee, the appropriateness of such examination to be evaluated and determined by the board; or

(F) Any combination of subdivision (b)(6)(D) or subdivision (b)(6)(E) for at least two (2) years; and

(7) Payment of a nonrefundable application fee as set by the board.

(c) The board is authorized, in its discretion, to issue a limited license for educational purposes to any dentist who is duly licensed to practice in any other state who meets the requirements of the board and who submits satisfactory evidence of good moral character and professional competence, including a certificate to that effect from the licensing or registration board from all states in which the applicant has held a license, upon payment of a nonrefundable fee as set by the board.

(d) The board shall direct the division to issue a license to an applicant, without the necessity of further examination except as required by § 63-5-113, if the board determines that the applicant meets all of the following qualifications:

(1) Is a graduate with either a D.D.S. or D.M.D. degree of an accredited dental school or college or of a dental department of a university approved by the board;

(2) Is licensed to practice dentistry in another state, the District of Columbia, the Commonwealth of Puerto Rico or a dependency of the United States;

(3) Has successfully completed a graduate training program in a recognized specialty branch of dentistry; and

(4) Is currently duly licensed to practice medicine in this state.

(e) The board is authorized, in its discretion, to issue a limited license for the practice of dentistry in American Dental Association accredited institutions or dental education programs or in federally-designated health professional shortage areas, if the applicant meets the following requirements:

(1) Is a graduate of a school of dentistry with a degree substantially equivalent to either a D.D.S. or D.M.D. degree;

(2) Has successfully completed a graduate training program in a recognized specialty branch of dentistry from an advanced specialty program accredited by the American Dental Association;

(3) Has successfully completed the national board examinations;

(4) Payment of nonrefundable fee, as set by the board;

(5) Provides satisfactory evidence of good moral character and professional competency;

(6) Provides proof of naturalization or ability to live and work in the United States; and

(7) Meets other requirements as set by the board.



§ 63-5-111 - Examinations -- Issuance or denial of licenses.

(a) The board may conduct examinations at such times and places as it may designate and charge each examinee a fee for each examination taken as set annually by the board.

(1) The examination may be written or oral, or both, shall include subjects as may be designated by the board and may also include practical tests, working operations and demonstrations, within the discretion of the board.

(2) The board shall recognize a certificate granted by the American Dental Association's Commission on National Board Dental Examinations and may accept the results of its own board examination or the results of an examination conducted by one (1) or more of the regional testing agencies.

(b) If the applicant shall successfully pass the examination and shall be found worthy, the board shall direct the division to issue a license to that applicant.

(1) The board may, within its discretion, refuse to grant a certificate to any person found guilty of making false statements, cheating or of any fraud or deception, either in applying for or in taking the examination.

(2) The board may, within its discretion, refuse to issue a license to any person who fails to apply for the same within ninety (90) days following notification of successful completion of all requirements for the licensure.



§ 63-5-112 - Specialists.

(a) No licensed dentist shall claim to the public to be a specialist, or be specially qualified in any particular branch of dentistry or to be giving special attention to any branch of dentistry, or claim to limit the dentist's practice to any branch of dentistry, until that dentist has complied with the additional requirements established by the board and has been issued a certificate by the board authorizing that dentist so to do. The board is authorized to certify "specialists" in the following branches of dentistry:

(1) Dental public health;

(2) Endodontics;

(3) Oral and maxillofacial pathology;

(4) Oral and maxillofacial surgery;

(5) Orthodontics and dentofacial orthopedics;

(6) Pediatric dentistry;

(7) Periodontics;

(8) Prosthodontics;

(9) Oral and maxillofacial radiology; and

(10) Any other branch of dentistry hereafter recognized as a specialty by the American Dental Association and approved by the board.

(b) Oral and maxillofacial surgeons are held to the same standard of care as physicians licensed under chapters 6 or 9 of this title.

(c) In considering or acting upon matters related to specialists or special areas of dentistry, the board shall utilize as consultants one (1) or more knowledgeable persons certified in the applicable specialty or knowledgeable in the special area.



§ 63-5-113 - Examination and certification of specialists.

(a) Any dentist duly licensed in this state who has completed a minimum of two (2) years of graduate education in a dental school accredited by the Commission on Dental Accreditation or the equivalent thereof in a specialty branch of dentistry or who has otherwise met the requirements of the rules promulgated by the board may apply for a certificate as a specialist.

(b) The board may recognize specialty certification of those dentists licensed through the licensure criteria provisions of § 63-5-110, if the requirements for certification in the original state are substantially equivalent to those requirements in this state.

(c) No one shall offer or conduct any school, course, or program that grants credentialed status or that graduates individuals for credentialed status, or its equivalent, in any particular branch of dentistry or any specific area of the practice of dentistry that is not listed as a recognized specialty in § 63-5-112. Dental, dental hygiene, and dental assisting colleges, schools, or programs in this state that are accredited by the Commission on Dental Accreditation are exempt from this subsection (c).



§ 63-5-114 - Dental hygienists -- Examination -- Licensure -- Reciprocity.

(a) The board is authorized to issue a license to practice dental hygiene to applicants who are citizens of the United States or Canada or who are legally entitled to live within the United States, who have graduated and received a diploma from a dental hygiene program accredited by the American Dental Association's Commission on Dental Accreditation, that provides a minimum of two (2) academic years of dental hygiene curriculum and that may be completed in a period of time less than two (2) years, in or through an institution of higher education accredited by an agency recognized by the United States department of education to offer college-level programs and who have successfully passed such examinations as may be established by the board. The board may recognize a certificate granted by the joint commission of national dental examinations or accept the results of the southern regional testing agency, or either organization, in lieu of or subject to such examinations as may be required by the board.

(b) (1) Each applicant for a license as a dental hygienist shall pay a nonrefundable application fee to the board, as set annually by the board.

(2) Any applicant submitting to an examination conducted by the board shall, in addition to the application fee, pay a nonrefundable examination fee as set annually by the board.

(3) The license shall be of the type and kind agreed upon by the board.

(c) The secretary of the board shall keep a separate register showing the names and addresses of all dental hygienists so licensed by the board.

(d) The board is authorized in its discretion to issue a license by criteria approval to any dental hygienist who:

(1) Is licensed and has, pursuant to that license, actively engaged in practice for three (3) years or more in another state or states;

(2) Is a graduate of and has received a diploma from a dental hygiene program accredited by the American Dental Association's Commission on Dental Accreditation that provides a minimum of two (2) academic years of dental hygiene curriculum and that may be completed in a period of time less than two (2) years, in or through an institution of higher education accredited by an agency recognized by the United States department of education to offer college-level programs; and

(3) Submits satisfactory evidence of good moral character and professional competence, including a certificate to that effect from the licensing or registration board from all states in which the applicant has held a license, upon payment of a nonrefundable fee as set by the board.

(e) The board is authorized in its discretion to issue a limited license for educational purposes to any dental hygienist who is duly licensed or registered to practice in any other state, who meets the requirements of the board and who submits satisfactory evidence of good moral character and professional competence, including a certificate to that effect from the licensing or registration board from all states in which the applicant has held a license, upon payment of a nonrefundable fee as set by the board.

(f) The board may in its discretion revoke a license to any person who fails to register the license with the board within ninety (90) days following notification of licensure.



§ 63-5-115 - Employment of and practice by hygienists and assistants.

(a) A duly licensed and registered dentist may employ licensed and registered dental hygienists, registered dental assistants and practical dental assistants. Such licensed and registered dental hygienists may practice as authorized in this section or § 63-5-108 only in the office of and under the direct and/or general supervision of a licensed and registered dentist, in authorized public health programs or at other locations otherwise authorized by this chapter. Such registered and/or practical dental assistants may practice as authorized in this section or § 63-5-108 only in the office of and under the direct supervision of a licensed and registered dentist except in authorized public health programs. No provisions in this chapter shall be construed as authorizing any licensed and registered dental hygienists, registered dental assistants or practical dental assistants to practice as such except as provided in this section.

(b) Definitions.

(1) Direct Supervision. As used in this chapter regarding supervision of licensed and registered dental hygienists or registered dental assistants, "direct supervision" means the continuous presence of a supervising dentist within the physical confines of the dental office when licensed and registered dental hygienists or registered dental assistants perform lawfully assigned duties and functions;

(2) General Supervision. As used in this chapter, "general supervision" is defined as those instances when the dentist is not present in the dental office or treatment facility while procedures are being performed by the dental hygienist, but the dentist has personally diagnosed the condition to be treated, has personally authorized the procedures being performed and will evaluate the performance of the dental hygienist.

(c) Licensed and registered dental hygienists and registered dental assistants are specifically permitted to participate unsupervised in educational functions involving organized groups or health care institutions regarding preventive oral health care. Dental hygienists are permitted to participate in health screenings and similar activities; provided, that no remuneration is given by the organized group to any hygienist or the hygienist's employer for participating in these activities.

(d) (1) Settings in which licensed and registered hygienists may engage in the provision of preventive dental care under the general supervision of a dentist through written protocol include nursing homes, skilled care facilities, nonprofit clinics and public health programs. Dental hygienists licensed and registered pursuant to this chapter are specifically permitted to render such preventive services as authorized in § 63-5-108 or by regulation of the board, as prescribed by the supervising dentist under a written protocol. Dental hygienists rendering such services shall be under the general supervision of a licensed dentist as specified in a written protocol between the supervising dentist and the hygienist which must be submitted in advance to the board. No dentist may enter into a written protocol with more than three (3) dental hygienists at any one time nor may any hygienist be engaged in a written protocol with more than three (3) dentists at any one time. The supervising dentist must process all patient billings. Each written protocol will be valid for a period of two (2) years at which time it must be renewed through resubmission to the board. Should a dentist cease to be the employer/supervisor of a dental hygienist where a written protocol is in force and on file with the board, the dentist must notify the board within ten (10) working days by certified mail, return receipt requested or electronic mail that the written protocol is no longer in force.

(2) Licensed and registered dental hygienists working under written protocol, in addition to those requirements enumerated under the general supervision as authorized by § 63-5-108(c)(5), must have actively practiced as a licensed dental hygienist for at least five (5) years and have practiced two thousand (2,000) hours in the preceding five (5) years or taught dental hygiene courses for two (2) of the proceeding three (3) years in a dental hygiene program accredited by the American Dental Association's Commission on Dental Accreditation and completed six (6) hours of public health continuing education within the past two (2) years; provided, that, after satisfying the requirement of this subsection (d), in subsequent years the hygienist may work on a part-time basis.

(3) Each written protocol, required for off-site practice under general supervision, shall be submitted to the board by certified mail, return receipt requested and shall include at a minimum:

(A) The name, address, telephone number and license number of the employer (supervising) dentist;

(B) The name, address, telephone number and license number of the dental hygienist;

(C) The name, address, telephone number and other pertinent identification from all locations where the dental hygiene services are to be performed; and

(D) A statement signed by the dentist that the dentist and the dental hygienist that meets all minimum standards for general supervision as well as those required for practice under a written protocol as stipulated in this section and § 63-5-108.

(4) The board will receive each written protocol submitted and keep those on file which meet the minimum requirements enumerated in subdivision (d)(3). Those received by the board and determined not to be complete shall be returned to the submitting dentist within thirty (30) days of receipt with a request for the additional information required. The dentist may then resubmit an amended written protocol to the board.



§ 63-5-116 - Penalties for unauthorized practice by hygienist or assistant.

(a) The board may revoke or suspend the license of, assess a civil penalty for each separate violation against or otherwise lawfully discipline any dentist who permits any licensed and registered dental hygienist, registered dental assistant and/or practical dental assistant operating under that dentist's supervision to perform any acts or services other than those authorized by this chapter.

(b) The board may also revoke or suspend the license or registration of, assess a civil penalty for each separate violation against or otherwise lawfully discipline any dental hygienist or dental assistant violating any of the provisions of this chapter.



§ 63-5-117 - Registration -- License renewal.

(a) Each licensed dentist shall pay an annual renewal fee to the board, payable in advance. The secretary of the board shall notify each licensed dentist that such renewal fee is due.

(b) Each licensed dental hygienist shall pay an annual renewal fee to the board as set by the board, payable in advance, for the ensuing year on or before December 31 of each year, which fees shall become part of the fees of the board and handled in the same manner as other fees of the board. The secretary shall notify all licensed dental hygienists prior to December 31 of each year that the fee is due.

(c) Each registered dental assistant shall pay a biennial renewal fee to the board as set by the board, payable in advance, for the ensuing two (2) years on or before December 31 of each even year, which fees shall become a part of the fees of the board to be handled in the same manner as other fees of the board. The secretary shall notify all registered dental assistants prior to December 31 of each even year that such fee is due.

(d) When any licensed dentist, licensed dental hygienist or registered dental assistant fails to register and pay the registration fee within sixty (60) days after registration becomes due as provided in this section, the license or certificate of such person shall be automatically revoked at the expiration of sixty (60) days after the registration was required, without further notice or hearing. Any person whose license or certificate is automatically revoked as provided in this subsection (d) may make application in writing to the Tennessee board of dental examiners for the reinstatement of such license or certificate, and, upon good cause being shown, the board in its discretion may reinstate such license or certificate upon payment of all past-due renewal fees and upon the further payment of a sum as set by the board.

(e) (1) Notwithstanding any provision of this chapter to the contrary, the division, with the approval of the commissioner, shall establish a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months and shall expire on the last day of the last month of the license period; however, during a transition period, or at any time thereafter when the board determines that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the annual fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)).

(2) No renewal application will be accepted after the last day of the month following the license expiration date under the alternative method authorized in this subdivision (e)(1).



§ 63-5-118 - Certificate to licensee removing from state.

Anyone who is licensed or certified and is an ethical practitioner of dentistry or dental hygiene in the state and who is of good moral character, who shall desire to change residence to another state, territory, the District of Columbia or to a foreign country, upon application to the board, shall receive a special certificate or endorsement signed by the secretary and bearing the seal of the board, which shall attest such facts, the date of licensure or certification and such other facts as may be deemed necessary. The nonrefundable fee for each certificate or endorsement shall be set by the board.



§ 63-5-119 - Disbursement of fees, fines and penalties -- Operating expenses -- Compensation -- Conference attendance.

(a) All fees coming into the hands of the board, including examination fees, renewal fees, fines and penalties, shall be paid by the board to the state treasurer and become part of the general fund. The commissioner of finance and administration shall make allotments out of the general fund of at least eighty-five percent (85%) of the funds paid into the general fund by the board for the proper expenditures of the board, and no expenditure shall be made by the board until allotment for the expenditure has been made by the commissioner. Such allotments for the operation of the board shall be disbursed under the general budgetary laws of the state.

(b) The members of the board shall receive as compensation the sum of one hundred dollars ($100) for each day they are actually engaged in the duties of the board in Tennessee, and all necessary expenses incurred in attending the meetings of the board. All reimbursements for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(c) All fines, fees and penalties provided for in this chapter, whether imposed or required by the board or assessed or imposed by a court, judge or jury, shall belong to and be paid to the board.

(d) The secretary of the board shall, in addition to the per diem provided by this section, receive a salary not to exceed five hundred dollars ($500) per month as set annually by the board.

(e) (1) The board may select one (1) or more of its members to attend, at the expense of the board, annual meetings of such agencies and associations as the Southern Regional Testing Agency, American Association of Dental Examiners and the Southern Conference of Dental Deans and Examiners, where attendance is necessary and important to the proper functioning of the board.

(2) The members of the board may receive as compensation for attendance at such annual meetings the sum of fifty dollars ($50.00) for each day they are actually engaged in the duties of the board at such annual meetings.



§ 63-5-120 - Exhibit of license.

The holder of the license to practice dentistry or dental hygiene shall, at all times, upon request, exhibit such license along with the annual renewal receipt to any of the members of the board, or its authorized agent, or to any officer of the law.



§ 63-5-121 - Dental practice to be owned by dentist -- Exception for death or disability.

(a) Except where dental services are regularly made available to employees by their employer or where dental services are being provided by an official agency of the state government or any subdivision, any nonprofit organization or hospital, it is unlawful:

(1) For any licensed dentist to practice dentistry as an employee of any person or other entity not engaged primarily in the practice of dentistry; or

(2) For an owner of an active dental practice to be other than a dentist duly licensed to practice in this state.

(b) In the event that a dentist is deceased or becomes substantially disabled, the estate or agent of such dentist may employ another dentist or dentists for a period of not more than two (2) years to provide services to patients until the practice can be sold or otherwise disposed of or closed.



§ 63-5-122 - Drug prescriptions.

(a) Licensed dentists of this state may dispense, prescribe or otherwise distribute drugs rational to the practice of dentistry, and any prescriptions shall be written in accordance with state and federal drug laws.

(b) Licensed pharmacists of this state may fill prescriptions of licensed dentists of this state for any drug necessary or proper to the practice of dentistry.

(c) Any handwritten prescription order for a drug prepared by a dentist who is authorized by law to prescribe a drug must be legible so that it is comprehensible by the pharmacist who fills the prescription. The handwritten prescription order must contain the name of the prescribing dentist, the name and strength of the drug prescribed, the quantity of the drug prescribed, handwritten in letters or in numerals, instructions for the proper use of the drug, and the month and day that the prescription order was issued, recorded in letters or in numerals or a combination thereof. The prescribing dentist must sign the handwritten prescription order on the day it is issued, unless it is a standing order issued in a hospital, a nursing home or an assisted care living facility as defined in § 68-11-201.

(d) Any typed or computer-generated prescription order for a drug issued by a dentist who is authorized by law to prescribe a drug must be legible so that it is comprehensible by the pharmacist who fills the prescription order. The typed or computer generated prescription order must contain the name of the prescribing dentist, the name and strength of the drug prescribed, the quantity of the drug prescribed, recorded in letters or in numerals, instructions for the proper use of the drug, and the month and day that the typed or computer generated prescription order was issued, recorded in letters or in numerals or a combination thereof. The prescribing dentist must sign the typed or computer generated prescription order on the day it is issued, unless it is a standing order issued in a hospital, nursing home or an assisted care living facility as defined in § 68-11-201.

(e) Nothing in this section shall be construed to prevent a dentist from issuing a verbal prescription order.

(f) (1) All handwritten, typed or computer-generated prescription orders must be issued on either tamper-resistant prescription paper or printed utilizing a technology that results in a tamper-resistant prescription that meets the current centers for medicare and medicaid service guidance to state medicaid directors regarding § 7002(b) of the United States Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act of 2007, P.L. 110-28, and meets or exceeds specific TennCare requirements for tamper-resistant prescriptions.

(2) Subdivision (f)(1) shall not apply to prescriptions written for inpatients of a hospital, outpatients of a hospital where the doctor or other person authorized to write prescriptions writes the order into the hospital medical record and then the order is given directly to the hospital pharmacy and the patient never has the opportunity to handle the written order, a nursing home or an assisted care living facility as defined in § 68-11-201 or inpatients or residents of a mental health hospital or residential facility licensed under title 33 or individuals incarcerated in a local, state or federal correctional facility.

(g) Any written, printed or computer-generated order for a Schedule II controlled substance prepared by a dentist who is authorized by law to prescribe a drug must be legibly printed or typed as a separate prescription order. The written, printed or computer-generated order must contain all information otherwise required by law. The prescribing dentist must sign the written, printed or computer-generated order on the day it is issued.



§ 63-5-124 - Grounds for denial, suspension or revocation of licenses -- Examinations -- Investigations of reports -- Civil penalties -- Costs -- Oaths and subpoenas.

(a) The board has the power and it is its duty to deny, suspend, revoke or otherwise restrict or condition the license of, assess a civil penalty for each separate violation against or otherwise lawfully discipline the holder of any license to practice dentistry or any certificate to practice a dental specialty, any license to practice dental hygiene or practice as a registered dental assistant, whenever the licensee or certificate holder is guilty of violating any of the provisions of this chapter or of the following acts or offenses:

(1) Unprofessional, dishonorable or unethical conduct;

(2) A violation or attempted violation, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision of this chapter or any lawful order of the board issued pursuant thereto or any criminal statute of the state of Tennessee;

(3) Making false or misleading statements or representations, being guilty of fraud or deceit in obtaining admission to practice or in being guilty of fraud or deceit in the practice of dentistry or dental hygiene or as a registered dental assistant;

(4) Gross health care liability or a pattern of continued or repeated health care liability, ignorance, negligence or incompetence in the course of professional practice;

(5) Habitual intoxication or personal misuse of any drugs or the use of intoxicating liquors, narcotics, controlled substances, controlled substance analogues or other drugs or stimulants, such as, but not limited to, nitrous oxide sedation, in such manner as to adversely affect the person's ability to practice dentistry, dental hygiene or as a registered dental assistant;

(6) Conviction of a felony, conviction of any offense under state or federal drug laws or conviction of any offense involving moral turpitude;

(7) Making or signing in one's professional capacity any certificate that is known to be false at the time one makes or signs such certificate;

(8) Dispensing, prescribing or otherwise distributing any controlled substance or any other drug not in the course of professional practice, or not in good faith to relieve pain and suffering or not to cure an ailment, physical infirmity or disease;

(9) Engaging in the practice of dentistry, dental hygiene or as a registered dental assistant when mentally or physically unable to safely do so;

(10) Solicitation by agents or persons of professional patronage or profiting by the acts of those representing themselves to be agents of the licensee or the certificate holder;

(11) Division of fees or agreeing to split or divide fees received for professional services with any person for bringing or referring a patient;

(12) Conducting the practice of dentistry so as to permit directly or indirectly an unlicensed person to perform services or work that under the provisions of this chapter can be done legally only by persons licensed to practice dentistry or dental hygiene or as a registered dental assistant;

(13) Professional connection or association with any person, firm or corporation in any manner in an effort to avoid and circumvent the provisions of this chapter, or lending one's name to another for the illegal practice of dentistry by such person;

(14) Claiming to the public to be a specialist in some particular branch of dentistry without being certified by the board as such;

(15) Payment or acceptance of commissions in any form or manner on fees for professional services, references, consultations, pathological reports, radiographs, prescriptions or on other services or articles supplied to patients;

(16) Having work done by or obtaining work from a dental laboratory without issuing a written work order as provided in § 63-5-108;

(17) Giving of testimonials, directly or indirectly, concerning the supposed virtue of secret therapeutic agents or proprietary preparations, such as remedies, vaccines, mouth washes, dentifrices or other articles or materials that are offered to the public, claiming radical cure or prevention of diseases by their use;

(18) Any other unprofessional or unethical conduct that may be specified by the board by the means of rules and regulations duly published and promulgated by the board or the violation of any provision of this chapter;

(19) (A) A dentist shall not, on behalf of that dentist, that dentist's partner or associate or any other dentist affiliated with that dentist or that dentist's facility, use or participate in the use of any form of public communication containing a false, fraudulent, misleading or deceptive statement or claim;

(B) Moreover, the fact of promulgation of any forms of public communication covered or prohibited in this section or the rules and regulations promulgated hereunder shall be prima facie evidence that the dentist named either used or permitted the use of the public communication;

(C) A licensed dentist is authorized to use personal professional cards, appointment cards, announcements and related materials and appropriate signs and listings indicating the dentist's office and specialty in accordance with rules and regulations promulgated by the board;

(20) Dispensing, prescribing or otherwise distributing any controlled substance, controlled substance analogue or other drug to any person in violation of any law of the state or of the United States; or

(21) Disciplinary action against a person licensed to practice dentistry or dental hygiene or registered to practice as a dental assistant by another state or territory of the United States for any acts or omissions that would constitute grounds for discipline of a person licensed or registered in this state. A certified copy of the initial or final order, or other equivalent document memorializing the disciplinary action from the disciplining state or territory, shall constitute prima facie evidence of a violation of this section and shall be sufficient grounds upon which to deny, restrict or condition licensure/registration or renewal and/or discipline a person licensed in this state.

(b) (1) In enforcing this section, the board shall, upon probable cause, have the authority to compel an applicant or license or certificate holder to submit to a mental and/or physical examination, by a designated committee of at least three (3) practicing physicians, including a psychiatrist where a question of mental condition is involved. The applicant or license or certificate holder may have an independent physical or mental examination, which examination report shall be filed with the board for consideration. The committee will submit a report of its findings to the board for use in any hearing that may thereafter ensue.

(2) The board may, upon finding of probable cause, require a dentist, dental hygienist or dental assistant to complete drug and/or alcohol treatment through a program designated by, or contracting with, the board. The board in its discretion is authorized to share information, interviews, reports, statements, memoranda or other data at the program director's request. Information shared between the board and the program director shall be deemed not to violate laws requiring confidentiality of investigations or peer review records protected under § 63-5-131.

(c) The board, on its own motion, may investigate any report indicating that a dentist, dental hygienist or dental assistant is or may be in violation of the provisions of this chapter. Any dentist, dental hygienist, dental assistant, dental or dental related society or association, or any other person who in good faith reports to the board any information that a dentist, dental hygienist or dental assistant is or may be in violation of any provisions of this chapter, is not subject to suit for civil damages as a result thereof.

(d) In assessing a civil penalty pursuant to this chapter, the board should consider the following:

(1) The harm or potential harm of the violation to the public health and welfare;

(2) The extent to which the public was exposed to such harm or potential harm;

(3) The rate, duration and severity of the violations;

(4) The value of the penalty as a deterrent to future violations;

(5) Attempts by the violator to mitigate the harm to the public; and

(6) Such other specific criteria as the board may wish to establish by duly promulgated regulation.

(e) The board, pursuant to duly promulgated rules, may, whenever a final order is issued after a disciplinary contested case hearing that contains findings that a licensee or other person has violated any provision of this chapter, assess the costs directly related to the prosecution of the case, including investigatory costs, against the licensee or person.

(f) (1) Any elected officer of the board or any duly appointed or elected chair has the authority to administer oaths to witnesses. Upon probable cause being established, the board, by a vote of two thirds (2/3) of the members to which the board is entitled, may issue subpoenas for the attendance of witnesses and the production of documents and records.

(2) Service of a subpoena issued by the board shall be made by the sheriff of the county of residence of the licensee or person upon whom the subpoena is served.

(3) (A) A licensee or person served by subpoena shall have thirty (30) days to request in writing a hearing before the board for the sole purpose of making a special appearance to quash or modify the subpoena. The subpoena for attendance of the person or the production of books and records shall be stayed until the board votes upon the request to quash or modify the subpoena. A majority vote of the members to which the board is entitled is required to quash or modify a subpoena.

(B) A motion to appeal from a decision by the board regarding a request to quash or modify a subpoena shall be made to the chancery court in Davidson County within fifteen (15) days of such decision.

(4) If any witness fails or refuses to obey a subpoena issued by it, the board is authorized to make application to any court of record in this state within the jurisdiction of which the witness is found or resides; and the court shall have power to attach the body of the witness and compel the witness to appear before the board and give testimony or produce books, records or papers as ordered. Any failure to obey the court order may be punished by the court issuing the order as a civil contempt.

(5) Each witness who appears before the board by order of the board shall receive for attendance the compensation provided by law for attendance of witnesses in a court of record, which shall be paid from the funds of the board in the same manner as all other expenses of the board are paid.



§ 63-5-125 - Administrative procedures.

All proceedings for disciplinary action against a licensee or certificate holder under this chapter shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 63-5-126 - Enjoining unlawful practice.

(a) The board, in addition to the powers and duties expressly granted by this chapter in the matter of suspension or revocation of a license and in the matter of the refusal to issue a certificate, is authorized and empowered to petition any circuit or chancery court having jurisdiction to enjoin any person who is practicing or attempting to practice dentistry or dental hygiene without possessing a valid license to so practice and to enjoin any person, firm or corporation from performing any act or rendering any service that constitutes the practice of dentistry or dental hygiene as defined in § 63-5-108. No injunction bond shall be required of the board.

(b) Jurisdiction is conferred upon the circuit and chancery courts of the state to hear and determine such causes as chancery causes and to exercise full and complete jurisdiction in such injunctive proceedings.



§ 63-5-127 - District attorneys to assist board.

The board at all times has the power to call upon the district attorneys general for the state in the various districts to assist the board. It is the duty of all district attorneys general throughout the state to assist the board, upon its request, in any suit for injunction or prosecution instituted by the board without charge or additional compensation to the district attorneys general.



§ 63-5-128 - Criminal penalties.

(a) Any person who violates any provision of § 63-5-107(a) commits a Class B misdemeanor.

(b) After being convicted of any violation of any of the provisions of § 63-5-107(a), any person who again violates any of the provisions of § 63-5-107(a) commits a Class E felony.

(c) Any person who has been enjoined by a court of competent jurisdiction from performing any acts or rendering any services that constitute the practice of dentistry as defined in § 63-5-108, who thereafter willfully violates the terms of the injunction by again performing such acts or rendering such services, commits a Class E felony.



§ 63-5-129 - Retirement.

Any person licensed to practice dentistry or dental hygiene in this state who has retired or may hereafter retire from such practice in this state is not required to register as required by this chapter; provided, that such person files with the board an affidavit on a form to be furnished by the board, which affidavit states the date on which such person retired from such practice and other such facts as tend to verify such retirement as the board deems necessary. If such person thereafter reengages in the practice of dentistry or dental hygiene in this state, such person shall apply for registration with the board as provided by this chapter.



§ 63-5-130 - Armed forces or public health service.

Any person licensed to practice dentistry or dental hygiene in this state who is an officer in the commissioned dental corps of the army, navy, air force or the public health service of the United States shall not be required to register as required in this chapter. Such person shall file with the board an affidavit on a form to be furnished by the board, which affidavit shall state the date on which such person entered the army, navy, air force or the public health service of the United States and such other facts as tend to verify such service as the board shall deem necessary. When such person resigns or is honorably discharged from one (1) of the aforementioned services and engages in the practice of dentistry or dental hygiene in this state or any other state, such person shall, within thirty (30) days, apply for registration with the board as provided for in this chapter.



§ 63-5-131 - Immunity of peer review committee from liability -- Confidentiality.

(a) As used in this section, "peer review committee" or "committee" means any committee, board, commission or other entity constituted by any statewide dental association or local dental society for the purpose of receiving and evaluating dental acts of other dentists or dental auxiliary personnel or their personal conduct as it relates to the performance of their professional duties.

(b) Any dentist who serves on any peer review committee or on any other committee is immune from liability with respect to any action taken by the dentist in good faith and without malice as a member of such committee, board, commission or other entity.

(c) Dentists, dental hygienists and registered dental assistants, members of boards of directors or trustees of any publicly supported or privately supported hospital or other such provider of health care, or any other individual appointed to any committee, as such term is described in subsection (a), are immune from liability to any patient, individual or organization for furnishing information, data, reports or records to any such committee or for damages resulting from any decision, opinions, actions and proceedings rendered, entered or acted upon by such committees undertaken or performed within the scope or functions of the duties of such committees, if made or taken in good faith and without malice and on the basis of facts reasonably known or reasonably believed to exist.

(d) All information, interviews, reports, statements, memoranda or other data furnished to any such peer review committee or other entity and any findings, conclusions or recommendations resulting from the proceedings of such committee or other entity are privileged. The records and proceedings of any such committee or other entity are confidential and shall be used by such committee or other entity and the members thereof only in the exercise of the proper functions of the committee or other entity and shall not become public record nor be available for court subpoena or discovery proceedings. Nothing contained in this subsection (d) applies to records, documents or information otherwise available from original sources, such records, documents or information not to be construed as immune from discovery or use in any civil proceeding solely due to presentation to the committee.



§ 63-5-132 - Inactive licenses to perform pro bono services.

The board of dentistry shall establish by rule an inactive license category that allows dentists to perform services without compensation only for those persons receiving services from organizations that have received a determination of exemption under § 501(c)(3) of the Internal Revenue Code. Such inactive license category shall not authorize any other practice of dentistry.



§ 63-5-133 - Dental referral service.

(a) A dental referral service shall not participate in the advertising of, or operate, a dental referral service unless it meets all of the following requirements:

(1) Its patient referrals result from patient-initiated responses to the dental referral service's advertising;

(2) It discloses to any prospective patient in its advertising that participating dentists have paid a fee for participation in the service;

(3) It does not impose a fee on participating dentists dependent on the number of referrals or amount of professional fees paid by the patient to the dentist; and

(4) It duly registers with the board, providing all information reasonably required by the board.

(b) Participating dentists shall not enter into an agreement to accept for dental care or treatment a person referred or recommended by a dental referral service unless the dental referral service meets all the requirements of subsection (a). Participating dentists shall charge no more than their usual and customary fees to any patient so referred or recommended.

(c) (1) "Dental referral service" is a person, firm, partnership, association, corporation, agent or employee of any of the foregoing that engages in any business or service for profit that in whole or in part includes the referral or recommendation of persons to a dentist for any form of dental care or treatment;

(2) "Participating dentist" is a dentist duly licensed under this chapter who has paid a fee to a dental referral service in order to be included in its referral service.

(d) A dental referral service that advertises shall include in each advertisement legible or audible language, or both, a disclaimer containing all the following statements or information:

(1) The advertisement is paid for by participating dentists who have paid a fee to participate; and

(2) No representation is made about the quality of the dental services to be performed or expertise of the participating dentists, and that participating dentists are not more or less qualified than dentists who are not participating in the service.

(e) Dental referral service advertisements shall not do any of the following:

(1) Advertise or solicit patients in a manner that contains a false, fraudulent, misleading or deceptive statement in any material respect;

(2) Publish or circulate, directly or indirectly, any false, fraudulent, misleading or deceptive statement as to the skill or methods of practice of any participating dentist;

(3) Contain a statement or make a recommendation that the dental referral service provides referrals to the most qualified dentists or dental practice; or

(4) Advertise a review process or a screening that misleads the public into thinking a participating dentist has obtained special recognition or joined a selective group of licensed dentists by being a participating dentist in the dental referral service.



§ 63-5-134 - Special volunteer license for practice in free health clinic -- Exemption from fees -- Renewal.

A dentist or a dental hygienist licensed pursuant to this chapter under a special volunteer license who is a medical practitioner, as defined by § 63-1-201, engaged in practice at a free health clinic shall not be subject to license fees under this chapter. The board of dentistry may issue a special volunteer license, as such license is defined in § 63-1-201, to qualified applicants without fee or charge. Such license shall be for a period of two (2) years and may be renewed on a biennial basis.






Chapter 6 - Medicine and Surgery

Part 1 - Board of Medical Examiners

§ 63-6-101 - Creation -- Composition -- Administrative support.

(a) (1) There shall be a board to be known as the board of medical examiners, referred to in this chapter as the "board", to consist of twelve (12) members. Nine (9) members shall be duly licensed physicians, each of whom must meet the following qualifications:

(A) Graduation from a medical school whose curriculum is substantially similar to, and whose educational standards are as high as that of, the medical department of the University of Tennessee, as published at the time of its extant catalogue; and

(B) Not less than six (6) years experience in the practice of either medicine or surgery or both.

(2) Three (3) members shall be non-physicians who are consumers of health care and who neither own nor have any financial or other interest in any health care facility or business or school of medicine or other allied health care practitioner educational program and who shall represent the public at large.

(3) It shall be the board's duty to examine the qualifications of all applicants for certification of fitness to practice medicine or surgery in this state, to conduct disciplinary hearings, and to make such rules and regulations as are necessary to carry out and make effective the provisions of this chapter. Any rules and regulations promulgated by the board shall comply with all requirements of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. No member shall be employed by or be a member of the governing body of, or have a financial interest in, any medical school, college or university of the state or of any school, college or university in which allied health care practitioners who are under the regulation of the board receive their qualifying education.

(4) The board is authorized to issue advisory private letter rulings to any affected licensee who makes such a request regarding any matters within the board's primary jurisdiction. Such private letter ruling shall only affect the licensee making such inquiry and shall have no precedential value for any other inquiry or future contested case to come before the board. Any dispute regarding a private letter ruling may, if the board chooses to do so, be resolved pursuant to the declaratory order provisions of § 4-5-223.

(b) The board shall receive administrative support from the division of health related boards in the department of health, referred to as the "division" in this chapter.



§ 63-6-102 - Appointment -- Terms -- Vacancies -- Removal.

(a) (1) (A) The members of the board shall be appointed by the governor for terms of five (5) years' duration, which terms shall commence on May 1 and expire on April 30, five (5) years thereafter. All board members subsequently added to the board after May 2, 1993, shall be appointed so as to serve staggered terms of from one (1) to four (4) years, with one (1) member appointed to a one-year term, the second member appointed to a two-year term, the third member appointed to a three-year term, and the fourth member appointed to serve a four-year term.

(B) The members appointed by the governor in 1988 shall be appointed as follows:

(i) One (1) member shall be appointed to a one-year term expiring on April 30, 1989;

(ii) One (1) member shall be appointed to a two-year term expiring on April 30, 1990;

(iii) One (1) member shall be appointed to a three-year term expiring on April 30, 1991;

(iv) One (1) member shall be appointed to a four-year term expiring on April 30, 1992; and

(v) One (1) member shall be appointed to a five-year term expiring on April 30, 1993.

(2) Members of the board shall, upon expiration of their terms of office, be eligible for reappointment to successive terms.

(3) In making appointments to the board, the governor shall give due regard to the geographic distribution of the membership of the board to assure, to the extent feasible, that all grand divisions of the state are adequately represented on the board.

(4) Board members may be selected from lists of qualified persons submitted to the governor by interested medical groups including, but not limited to, the Tennessee Medical Association. The governor shall consult with such groups to determine qualified persons to fill the positions on the board.

(b) All vacancies occurring on the board by reason of death or resignation shall be filled by the board itself for the unexpired term.

(c) In making appointments to the board, the governor shall, to the extent feasible, strive to ensure the full twelve-member board is composed of at least one (1) person who is sixty (60) years of age or older, one (1) person who is female and one (1) person who is an African-American.

(d) When a board member is absent without excuse from the board business portion of three (3) meetings within any twelve-month period of time, that member shall, after formal action by the board, be removed from office by the governor. A new member shall be appointed by the governor to serve out the remaining term of the member being replaced. An absence shall be deemed excused if it is caused by a health problem or condition verified in writing by a physician or by an accident or similar unforeseen tragedy or event immediately prior to or during the board meeting.



§ 63-6-103 - Officers -- Quorum.

(a) The board is authorized to elect from its own members a president and secretary and to create such other officers as may be necessary for its efficient operations.

(b) For purposes of conducting administrative business and promulgating rules and regulations, seven (7) members shall constitute a quorum, and the board shall meet at least twice a year to conduct such administrative business. A majority vote of the members present at the business meetings shall be required to authorize board action on any board business. For purposes of contested case hearings and disciplinary matters, three (3) or more members shall constitute a quorum; and the board president is authorized, when it is deemed necessary, to split the board into panels of three (3) or more, each to conduct contested case hearings or disciplinary matters. A majority vote of the members present on any duly constituted panel shall be required to authorize board action in disciplinary matters and contested case hearings. The board president shall have the authority to appoint board members to serve, as necessary, on the panels regardless of the grand division from which the appointed member was chosen or the member's status as a physician or non-physician member. The existence of a non-physician board member creates no rights in any individual concerning the composition of any panel in any disciplinary matter or contested case hearing. Notwithstanding the provisions of § 4-5-314(e) to the contrary, unavailability of a member of any panel before rendition of a final order shall not require substitution of another member unless the unavailability results in there being less than the quorum required by this section for contested case hearings or disciplinary matters. Any substitute required shall use any existing record and may conduct any further proceedings as is necessary in the interest of justice.



§ 63-6-104 - Meetings -- Compensation -- Disposition of receipts -- Operating expenses.

(a) All regular meetings of the board shall be held upon the call of the president.

(b) (1) The members of the board shall be entitled to a per diem of one hundred dollars ($100) for each day's service in attending meetings of the board, as provided in this section, and for conducting examinations for professional certificates and other administrative functions of the board and necessary expenses for traveling and subsistence while attending such meetings. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(2) The board shall pay all money received by it into the state treasury and the commissioner of finance and administration shall make such allotments out of the general fund as the commissioner may deem proper for the necessary and proper expenses of the board, and no expenditure shall be made by the board unless and until such allotment has been made by the commissioner. Such allotment shall be disbursed under the general budgetary laws of the state of Tennessee.



§ 63-6-105 - Online registry for medical spas -- Annual fee authorized. [Effective on January 1, 2016.]

(a) The board of medical examiners, in consultation with the board of osteopathic examination, shall establish and maintain an online registry for medical spas as defined in § 63-1-153, and, notwithstanding § 63-1-153, the registry shall include an individual physician's office and a practice owned by a physician if the physician or the practice provides cosmetic medical services. The online registry shall include, at a minimum, the following information:

(1) The name and physical address of the medical spa;

(2) The name of the medical director or supervising physician, the medical license number of the director or supervising physician, and the designation as a medical doctor or doctor of osteopathy; and

(3) Certification information of the medical director or supervising physician as required by § 63-1-153(b) and (c).

(b) Any medical director or supervising physician who is responsible for or supervises a medical spa shall provide the board of medical examiners or the board of osteopathic examination with the information described in subsection (a); provided, that the medical director or supervising physician for a medical spa in existence prior to January 1, 2016, shall submit the required information to the appropriate board prior to that date.

(c) The board of medical examiners and the board of osteopathic examination shall post, in conspicuous size and type, notice of the requirements of this section on the web site of each board.

(d) In order to offset the cost of implementing this section, the board of medical examiners, in consultation with the board of osteopathic examination, is authorized to promulgate rules to set an annual fee to be assessed on medical spas that are listed on the online registry.






Part 2 - General Provisions

§ 63-6-201 - License requirements.

(a) No person shall practice medicine in any of its departments within this state unless and until such person has obtained a license from the board created by § 63-6-101. The provisions in this chapter with reference to obtaining a license from the board do not apply to any person who on July 1, 1947, was duly and regularly licensed by law to practice medicine in any of its branches in this state.

(b) (1) Notwithstanding the foregoing provisions visiting medical faculty licensed in a country other than the United States and employed full time by a college or university operating an accredited medical school in Tennessee are exempt from the requirement of a license; provided, that the visiting faculty member is a graduate of a medical school, a recognized medical authority approved by the board and the practice of the visiting faculty member is limited to and is incidental to the visiting faculty member's employment at an accredited medical school in Tennessee. Such person is entitled to engage in private practice; provided, that the person enrolls and satisfactorily participates in a three-year residency program approved by the board. No physician authorized under this subsection (b) to engage in private practice shall continue to engage in private practice of any form after a period of three (3) years unless such person meets all the requirements of licensure set forth in § 63-6-207.

(2) It is the responsibility of the dean of the medical school to apply to the board for an exemption for each such visiting faculty member. Such application for exemption shall be filed annually, and an individual applicant may not receive an exemption for a period in excess of two (2) years. It is also the responsibility of the above-named dean to notify the board upon termination of a visiting faculty member's responsibilities.

(3) The board may impose a fee to accompany each application for exemption.



§ 63-6-202 - Unlawful activities of itinerant physicians or vendors -- Penalties.

(a) It is unlawful for any itinerant physician or vendor of any drug, nostrum, ointment or application of any kind intended for treatment of disease or injury to sell or apply the same or for such itinerant physician or vendor, by writing, printing or other methods, to profess to cure or treat diseases or deformity by any drug, nostrum, manipulation or other expedient in this state.

(b) (1) A violation of this section is a Class A misdemeanor.

(2) Each violation of this section constitutes a separate offense.



§ 63-6-203 - Penalties.

(a) (1) Any person who practices medicine or surgery in this state without having first complied with the provisions of this chapter commits a Class B misdemeanor for each instance of such practice.

(2) Each time any person practices medicine or surgery without first obtaining a valid certificate or renewing a certificate constitutes a separate offense.

(3) Any person filing or attempting to file as the person's own a diploma or license of another or a forged affidavit of identification commits a Class E felony.

(b) All fines for offenses under this chapter shall be paid over to the board to constitute a part of the funds of the board to be paid into the state treasury.



§ 63-6-204 - "Practice of medicine" defined.

(a) (1) Any person shall be regarded as practicing medicine within the meaning of this chapter who treats, or professes to diagnose, treat, operates on or prescribes for any physical ailment or any physical injury to or deformity of another.

(2) Nothing in this section shall be construed to apply to the administration of domestic or family remedies in cases of emergency or to the laws regulating the practice of dentistry.

(3) This chapter shall not apply to surgeons of the United States army, navy, air force or marine hospital service, or to any registered physician or surgeon of other states when called in consultation by a registered physician of this state, or to midwives, veterinary surgeons, osteopathic physicians or chiropractors not giving or using medicine in their practice or to opticians, optometrists, chiropodists or Christian Scientists.

(b) Nothing in this chapter shall be so construed as to prohibit service rendered by a physician assistant, registered nurse, a licensed practical nurse, or a pharmacist pursuant to a collaborative pharmacy practice agreement, if such service is rendered under the supervision, control and responsibility of a licensed physician or to prohibit the provision of anesthesiology services in licensed health care facilities by a dentist licensed in the state of Tennessee who completed a residency program in anesthesiology at an accredited medical school in years 1963 through 1977.

(c) Nothing in this section shall be construed to prohibit a person, corporation, organization or other entity from employing a physician to treat only the entity's full-time, part-time and contract employees, the entity's retirees and dependents of the entity's employees or retirees; provided, however, that the employment relationship between the physician and the person, corporation, organization or other entity is evidenced by a written contract, job description or documentation, containing language which does not restrict the physician from exercising independent medical judgment in diagnosing and treating patients. Under this section, such person, corporation, organization or other entity shall not be deemed to be engaged in the practice of medicine.

(d) Nothing in this section shall be construed to prohibit a community mental health center as defined in § 33-1-101 from employing a physician; provided, that the employment relationship between the physician and the community mental health center is evidenced by a written contract, job description or documentation, containing language which does not restrict the physician from exercising independent medical judgment in diagnosing and treating patients; provided, for the purposes of this subsection (d), "physician" does not include an anesthesiologist, an emergency department physician, a pathologist or a radiologist.

(e) (1) Nothing in this section shall be construed to prohibit a federally qualified health center from employing a physician; provided, that the employment relationship between the physician and the federally qualified health center is evidenced by a written contract, job description or documentation, containing language that does not restrict the physician from exercising independent medical judgment in diagnosing and treating patients.

(2) For the purposes of this subsection (e), the term "federally qualified health center" means such entities as defined under §§ 1861(aa) and 1905 of the federal Social Security Act, codified in 42 U.S.C. §§ 1395x and 1396d, respectively.

(3) For the purposes of this subsection (e), physician does not include an anesthesiologist, an emergency department physician, a pathologist or a radiologist.

(f) (1) Notwithstanding the provisions of this section, nothing shall prohibit a hospital licensed under title 68, chapter 11, or title 33, chapter 2, or an affiliate of a hospital, from employing licensed physicians other than radiologists, anesthesiologists, pathologists, or emergency physicians, to provide medical services, subject to the following conditions:

(A) Employing entities shall not restrict or interfere with medically appropriate diagnostic or treatment decisions;

(B) Employing entities shall not restrict or interfere with physician referral decisions unless:

(i) The physician so employed has agreed in writing to the specific restrictions at the time that the contract is executed;

(ii) The restriction does not, in the reasonable medical judgment of the physician, adversely affect the health or welfare of the patient; and

(iii) The employing entity discloses any such restrictions to the patient; and

(C) In the event that there is any dispute relating to subdivision (f)(1)(A) or (B), the employing entity shall have the burden of proof.

(2) Employing entities shall not restrict the employed physician's right to practice medicine upon the termination or conclusion of the employment relationship, except as follows:

(A) For physicians from whom the employing entity has made a bona fide purchase of the physician's practice, the employing entity may impose reasonable geographic restrictions upon the employed physician's practice; provided, that:

(i) The maximum allowable area of the restriction is the greater of:

(a) The county in which the primary practice site is located; or

(b) A ten (10) mile radius from the primary practice site;

(ii) The duration of the restriction is two (2) years or less, unless a longer period, not to exceed five (5) years, is determined by mutual agreement of the parties in writing to be necessary to comply with federal statutes, rules, regulations, or IRS revenue rulings or private letter rulings;

(iii) Any employment agreement or medical practice sale agreement restricting the right of a physician to practice shall:

(a) Allow the physician to buy back the physician's medical practice for the original purchase price of the practice, or, in the alternative, if the parties agree in writing, at a price not to exceed the fair market value of the practice at the time of the buy back, at which time any such restriction on practice shall be void; and

(b) Not require that the physician give more than thirty-day's notice to exercise the repurchase option; provided, that this provision shall not otherwise affect the contract termination notice requirements; and

(iv) If the buy back provision is dependent upon a determination of the fair market value of the practice, the contract shall specify the method of determining fair market value by independent appraisal, in the event that the parties cannot agree as to the fair market value. The contract shall also include the following language:

"In the event that the employing entity and the physician cannot agree upon the fair market value of the practice within ten (10) business days of the physician's notice of intent to repurchase the practice, the physician may remove any contractual restrictions upon the physician's practice by tendering to the employing entity the amount that was paid to the physician for the practice. The employing entity or the physician may then seek a determination of the fair market value of the practice by the independent appraisal method specified by contract."

(B) For physicians employed independently of a bona fide practice purchase, employing entities shall not restrict the employed physician's right to practice medicine upon the termination or conclusion of the employment relationship, except as allowed by § 63-1-148 or any successor section.

(C) [Deleted by 2011 amendment.]

(3) Notwithstanding the foregoing, in the event that the employment contract with a physician employed independently of a bona fide practice purchase is terminated by the employing entity for reasons other than breach by the employee, any such restrictions shall be void.

(4) In any event, nothing in this section shall prohibit any of the following from employing physicians:

(A) A licensed physician; or

(B) A group of licensed physicians, including, but not limited to, either of the following:

(i) A physicians' professional corporation registered under title 48, chapter 101; or

(ii) A domestic nonprofit public benefit corporation:

(a) That is recognized as exempt under § 501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3), or any successor section;

(b) A purpose of which is to engage in medical education and medical research in conjunction with a college or university operating an accredited medical school in Tennessee;

(c) Whose physician-employees are restricted to the medical faculty of such a college or university; and

(d) Which operates as a "faculty practice plan" for purposes of Title XVIII of the federal Social Security Act, 42 U.S.C., Chapter 7, subchapter XVIII, and regulations promulgated in connection therewith;

Provided, that with respect to any such domestic nonprofit public benefit corporation, physician employees of any such faculty practice plan who practice in the specialties of radiology, pathology, anesthesiology and/or emergency medicine shall be restricted to practice as faculty practice plan employees in those health care institutions, including but not limited to hospitals or surgery centers, in which they were practicing as employees of the nonprofit public benefit corporation on May 30, 1997.

(5) A hospital affiliate that employs physicians shall not engage in any business other than the employment of physicians, the management of physicians and health care facilities, or the ownership of property and facilities used in the provision of health care services. An affiliate of a hospital that employs physicians pursuant to this part shall be subject to the authority of the applicable licensing board under either title 68, chapter 11, or title 33, chapter 2 in connection with employment of physicians. Any violation of this statute by an affiliate shall subject any hospital at which the physician has staff privileges, and that controls or is under common control with the affiliate to the penalties and sanctions applied to hospitals that employ physicians.

(6) (A) No radiologist, anesthesiologist, pathologist, or emergency physician may be employed by a hospital or an affiliate of a hospital, and no hospital or an affiliate of a hospital, may employ any physician to provide medical services provided by radiologists, anesthesiologists, pathologists, or emergency physicians; provided, that a physician may be employed to provide emergency medical services if such physician is employed to provide other medical services.

(B) Notwithstanding the provisions of subdivisions (f)(6)(A) and (f)(1), a "research hospital," as defined in this section, may employ radiologists, anesthesiologists, or pathologists under the same terms and conditions as other physicians.

(7) As used in this section, unless the context otherwise requires:

(A) "Affiliate" of a hospital means an entity that directly or indirectly is controlled by, or is under common control with, a hospital licensed under title 68, chapter 11 or title 33, chapter 2. "Affiliate" does not mean, however, a health maintenance organization licensed under title 56, chapter 32, part 2;

(B) "Anesthesiologist" is a physician who has completed a residency in anesthesiology and whose practice is primarily limited to anesthesiology, including, without limitation, nerve block, pain management, cardiac and respiratory resuscitation, respiratory therapy, management of fluids, electrolyte and metabolic disturbances, or a dentist licensed in the state of Tennessee who completed a residency program in anesthesiology at an accredited medical school in years 1963 through 1977;

(C) "Emergency physician" is a physician who has either completed a residency in emergency medicine, or practiced emergency medicine full time for a three year period, and whose practice is limited to emergency medicine. "Emergency physician" does not include, however, a physician who has been previously employed to provide non-emergent medical services who, over a period of twelve (12) months or more, becomes a full time emergency physician and who remains employed by mutual agreement;

(D) "Employing entity" means a hospital licensed under title 68, chapter 11, or title 33, chapter 2, or an affiliate of such an entity, that employs one (1) or more physicians. "Employing entity" does not mean, however, a health maintenance organization licensed under title 56, chapter 32;

(E) "Pathologist" is a physician who has completed a residency in pathology and whose practice is primarily limited to pathology, including, without limitation, anatomic and clinical pathology;

(F) "Psychiatrist" means a physician who has completed a residency in psychiatry and whose practice is primarily limited to psychiatry.

(G) "Physician" means a person licensed pursuant to chapter 6 or 9 of this title;

(H) "Radiologist" is a physician who has completed a residency in radiology and whose practice is primarily limited to radiology, including, without limitation, diagnostic radiology, radiation therapy, and radiation oncology; and

(I) "Research hospital" means a hospital at which fifty percent (50%) or more of the inpatients treated during the previous calendar year were treated pursuant to research protocols.

(g) (1) Notwithstanding this section, nothing shall prohibit a renal dialysis clinic licensed under title 68, chapter 11 or an affiliate of a renal dialysis clinic from employing licensed physicians other than radiologists, anesthesiologists, pathologists or emergency physicians to provide medical services, subject to the following conditions:

(A) Employing entities shall not restrict or interfere with medically appropriate diagnostic or treatment decisions;

(B) Employing entities shall not restrict or interfere with physician referral decisions unless:

(i) The physician so employed has agreed in writing to the specific restrictions at the time that the contract is executed;

(ii) The restriction does not, in the reasonable medical judgment of the physician, adversely affect the health or welfare of the patient; and

(iii) The employing entity discloses the restrictions to the patient; and

(C) In the event that there is any dispute relating to subdivision (g)(1)(A) or (g)(1)(B), the employing entity shall have the burden of proof.

(2) Employing entities shall not restrict the employed physician's right to practice medicine upon the termination or conclusion of the employment relationship, except as allowed by § 63-1-148 or any successor section.

(3) Notwithstanding § 63-1-148 or any successor section, in the event that the employment contract with a physician employed independently of a bona fide practice purchase is terminated by the employing entity for reasons other than breach by the employee, the restrictions shall be void.

(4) In any event, nothing in this section shall prohibit any of the following from employing physicians:

(A) A licensed physician; or

(B) A group of licensed physicians, including, but not limited to, either of the following:

(i) A physicians' professional corporation registered under title 48, chapter 101; or

(ii) (a) A domestic nonprofit public benefit corporation:

(1) That is recognized as exempt under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3) or any successor section;

(2) A purpose of which is to engage in medical education and medical research in conjunction with a college or university operating an accredited medical school in Tennessee;

(3) Whose physician-employees are restricted to the medical faculty of such a college or university; and

(4) That operates as a faculty practice plan for purposes of Title XVIII of the federal Social Security Act, 42 U.S.C. chapter 7, subchapter XVIII and regulations promulgated in connection therewith.

(b) Provided, that, with respect to the domestic nonprofit public benefit corporation, physician employees of the faculty practice plan who practice in the specialties of radiology, pathology, anesthesiology or emergency medicine shall be restricted to practice as faculty practice plan employees in those health care institutions, including, but not limited to, hospitals or surgery centers, in which they were practicing as employees of the nonprofit public benefit corporation on May 30, 1997.

(5) An affiliate of a renal dialysis clinic that employs physicians shall not engage in any business other than the employment of physicians, the management of physicians and health care facilities or the ownership of property and facilities used in the provision of health care services or a tissue bank or organ procurement agency. An affiliate of a renal dialysis clinic that employs physicians pursuant to this part shall be subject to the authority of the applicable licensing board under title 68, chapter 11, in connection with employment of physicians. Any violation of this subdivision (g)(5) by an affiliate shall subject any renal dialysis clinic at which the physician has staff privileges and that controls or is under common control with the affiliate to the penalties and sanctions applied to renal dialysis clinics that employ physicians.

(6) No radiologist, anesthesiologist, pathologist or emergency physician may be employed by a renal dialysis clinic or an affiliate of a renal dialysis clinic, and no renal dialysis clinic or an affiliate of a renal dialysis clinic may employ any physician to provide medical services provided by radiologists, anesthesiologists, pathologists or emergency physicians; provided, that a physician may be employed to provide emergency medical services if the physician is employed to provide other medical services.

(7) As used in this section, unless the context otherwise requires:

(A) "Affiliate" of a renal dialysis clinic means an entity that directly or indirectly is controlled by or is under common control with a renal dialysis clinic licensed under title 68, chapter 11. "Affiliate" does not mean, however, a health maintenance organization licensed under title 56, chapter 32, part 2;

(B) "Anesthesiologist" is a physician who has completed a residency in anesthesiology and whose practice is primarily limited to anesthesiology, including, without limitation, nerve block, pain management, cardiac and respiratory resuscitation, respiratory therapy, management of fluids, electrolyte and metabolic disturbances or a dentist licensed in this state who completed a residency program in anesthesiology at an accredited medical school in years 1963 through 1977.

(C) "Emergency physician" is a physician who has either completed a residency in emergency medicine or practiced emergency medicine full-time for a three year period and whose practice is limited to emergency medicine. "Emergency physician" does not include, however, a physician who has been previously employed to provide nonemergent medical services who, over a period of twelve (12) months or more, becomes a full-time emergency physician and who remains employed by mutual agreement;

(D) "Employing entity" means a renal dialysis clinic licensed under title 68, chapter 11 or an affiliate of such an entity that employs one (1) or more physicians. "Employing entity" does not mean, however, a health maintenance organization licensed under title 56, chapter 32;

(E) "Pathologist" is a physician who has completed a residency in pathology and whose practice is primarily limited to pathology, including, without limitation, anatomic and clinical pathology;

(F) "Physician" means a person licensed pursuant to chapter 6 or 9 of this title; and

(G) "Radiologist" is a physician who has completed a residency in radiology and whose practice is primarily limited to radiology, including, without limitation, diagnostic radiology, radiation therapy and radiation oncology.

(h) (1) The general assembly finds that there are special facts above and beyond ordinary competition that would give an unfair advantage to a physician when competing with the physician's former employer, if the former employer is a faculty practice plan. The existence of such special facts warrants protection of the faculty practice plan through restrictive covenants and prohibitions against an employed physician's right to practice medicine upon the termination or conclusion of the employment relationship. The general assembly further finds that the faculty practice plan's right to be free of unfair competition from a former employed physician outweighs any financial hardship to the former employed physician resulting from the operation of any such restrictive convenants or prohibition. The general assembly further finds that restrictive covenants and prohibitions against an employed physician's right to practice medicine upon the termination or conclusion of the employment relationship with a faculty practice plan are reasonable and not inimical to the public interest, subject to the temporal and geographic limitations set forth in subdivision (h)(2).

(2) A faculty practice plan may impose restrictions or prohibitions upon an employed physician's right to practice medicine upon the termination or conclusion of the employment relationship provided that:

(A) The maximum area of the restrictions or prohibitions is the greater of:

(i) The county in which the primary practice site is located; or

(ii) A ten (10) mile radius from the primary practice site; and

(B) The maximum duration of the restrictions or prohibitions is two (2) years.

(3) As used in this subsection (h), "faculty practice plan" means a domestic nonprofit public benefit corporation as defined in subdivision (f)(4)(B)(ii).

(4) As used in this subsection (h), "primary practice site" includes any health care institution, including, but not limited to, a hospital, clinic, surgery center, or physicians' office, that the faculty practice plan or its affiliated college or university owned, leased, or operated within two (2) years before the termination or conclusion of the employment relationship between the physician and the faculty practice plan and at which the employed physician practiced medicine within such period of two (2) years.

(5) The provisions of this subsection (h) shall not apply:

(A) To any physician employee of a faculty practice plan who practices in the specialties of ophthalmology, pathology, anesthesiology and/or emergency medicine; or

(B) With respect to any physician employee of a faculty practice plan who practices as a primary care physician or in the specialties of obstetrics or general pediatrics in a health resources shortage area as determined in the health access plan most recently published by the department of health.

(6) The requirements of this subsection (h) shall not be construed to preclude the enforceability of any restrictive covenant or prohibition exceeding the requirements or conditions of this subsection (h) that is reasonable and not inimical to the public interest under the common law principles governing restrictive covenants.

(i) Notwithstanding the restrictions contained in this section, a nursing home or affiliate of a nursing home may employ a physician pursuant to § 68-11-205.



§ 63-6-205 - Practice of naturopathy.

(a) It is unlawful for any person to practice naturopathy in this state.

(b) "Naturopathy" means nature cure or health by natural methods and is defined as the prevention, diagnosis and treatment of human injuries, ailments and disease by the use of such physical forces as air, light, water, vibration, heat, electricity, hydrotherapy, psychotherapy, dietetics or massage and the administration of botanical and biological drugs.

(c) (1) In no event shall naturopathy mean the sale of herbs or natural health information exchanges provided as a service so long as:

(A) The sale or provision of information exchanges is not conducted for the purpose of the prevention, diagnosis or treatment of any physical ailment or physical injury to or deformity of another; and

(B) In any instance involving natural health information exchanges, the seller obtains a signed acknowledgement from the buyer that the seller is neither a licensed practitioner of the healing arts in this state, nor meets the recognized qualification criteria that would allow the provision of any form of diagnosis, treatment recommendation or medical care in this state. For the purposes of meeting the requirements of this section, the seller shall keep the signed acknowledgement from the buyer on file for a period of three (3) years.

(2) [Deleted by 2012 amendment.]

(d) A violation of this section is a Class B misdemeanor.

(e) This section does not apply to persons who comply with the regulatory laws of the state with respect to the practice of the various healing arts.



§ 63-6-206 - Penalty for unlawful issuance of licenses.

(a) It is a Class B misdemeanor, and disqualifies for office, for the board to issue a license to any person except as prescribed in this chapter. Should the board be so disqualified, the governor shall appoint a new board in full as provided in this chapter.

(b) In no event shall the negligent issuance of a license result in criminal prosecution under this chapter.



§ 63-6-207 - Application for certificate -- Special training licenses -- St. Jude Children's Research Hospital global collaboration license.

(a) A person desiring to practice medicine or surgery in this state shall make application in writing to the board or via online application, which shall be accompanied by:

(1) If a United States or Canadian medical school graduate:

(A) A certificate from a medical school whose curriculum is approved by the American Medical Association or its extant accreditation program for medical education, or its successor;

(B) A nonrefundable application fee as set by the board and by an examination fee prescribed in this section;

(C) Evidence of the satisfactory completion of a one-year United States training program approved by the American Medical Association or its extant accreditation program for medical education, or its successor;

(D) Sufficient evidence of good moral character; and

(E) Evidence of being legally entitled to live and work in the United States if not a citizen of the United States or Canada;

(2) If an international medical school graduate:

(A) A certificate from a medical school whose curriculum is judged to be acceptable by the board;

(B) A copy of a permanent Educational Commission for Foreign Medical Graduates (E.C.F.M.G.) certificate;

(C) A nonrefundable application fee as set by the board and by an examination fee prescribed in this section;

(D) Sufficient evidence of good moral character;

(E) Evidence of being a citizen of the United States or Canada or legally entitled to live and work in the United States; and

(F) Evidence of satisfactory completion of a three-year residency program approved by the American Medical Association or its extant accreditation program for medical education, or its successor. Such person may apply to the board for licensure and/or testing in accordance with this chapter within three (3) months of completion of the residency program if satisfactory performance in such residency is demonstrated to the satisfaction of the board.

(b)

All applicants shall present themselves before the board or the board's administrative designee for examination. The board may question in such subjects as the board may deem appropriate. As its qualifying examination, the board accepts the Federation Licensing Examination (FLEX), and/or the National Board of Medical Examiners examination and/or the United States Medical Licensing Examination or its successor examination. Applicants shall successfully complete the United States Medical Licensing Examination within seven (7) years from the date of whichever step of the examination was successfully completed first. An applicant is considered to have successfully completed a step of the examination on the date that the step was taken and not the date on which the passing score was made public by the examination agency; provided, however, that the board is authorized to promulgate rules and regulations creating exceptions that will extend the seven-year time frame provided in this subsection (b). In addition, the board reserves the right to write its own state board examination or contract with other national testing organizations. The board reserves the right to designate its administrative staff to administer the licensing examinations and to collect such application and examination fees as the board, in its discretion, may deem necessary.

(c) The members of the board also have the right to examine all applicants in such oral examinations as they may deem necessary.

(d) The board is authorized in its discretion to issue special training licenses to medical interns, residents and fellows who have met all other qualifications for licensure contained in this chapter and the rules and regulations promulgated pursuant thereto, with the exception of having completed the necessary residency or training programs required by subdivision (a)(1)(C) and/or (a)(2)(F) and the licensure examination. The board also is authorized to promulgate rules and regulations to implement this new licensure category. The initial set of these rules may be processed as emergency rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. These special training licenses will be governed by the following:

(1) Such licenses shall be issued only to medical interns, residents and fellows while participating in a training program of one of the accredited medical schools or of one of such medical school's affiliated teaching hospitals in Tennessee, performing duties assigned to meet the requirements of such program, and while under the supervision and control of a physician fully licensed to practice medicine in Tennessee;

(A) No person holding a special training license is permitted to practice medicine outside of such person's duties and responsibilities in the training program without being fully licensed to practice medicine in Tennessee. Termination of participation in the training program for which the special license was issued for any reason terminates that license;

(B) It is the responsibility of the program director or the dean responsible for the training program to submit the necessary information and applications on behalf of each applicant. It also is the responsibility of the program director or the dean to notify the board of the termination of the applicant's participation in the training program, whether by completion of the program or for any other reason;

(C) The board may impose fees to accompany each individual application for a special training license; and

(D) Recipients of the special training license shall not be subject to the occupational tax levied by § 67-4-1702(a)(4)(G).

(2) Notwithstanding the provisions of subdivision (d)(1), medical interns, residents and fellows who do not hold a special training license pursuant to this subsection (d) are exempt from the requirement of a license to practice medicine or surgery in this state when such medical interns, residents and clinical fellows are participating in a training program of one of the accredited medical schools or of one of its affiliated teaching hospitals in Tennessee, performing duties assigned to meet the requirements of such program, and while under the supervision and control of a physician fully licensed to practice medicine or surgery in the state of Tennessee. No such intern, resident or clinical fellow is permitted to practice medicine or surgery outside of that person's duties and responsibilities in such training program without being fully licensed to practice medicine or surgery in the state of Tennessee;

(A) It is the responsibility of the program director or the dean responsible for the training program to apply to the board for an exemption for each such medical intern, resident or clinical fellow. Moreover, it is the responsibility of such program director or dean to notify the board of the termination of the applicant's participation in the training program, whether by completion of the program or for any other reason;

(B) The board may impose a fee, to accompany each application for exemption; and

(C) Eligibility for the exemption provided for in this subdivision (d)(2) shall apply to all eligible persons in training on April 8, 1994, or thereafter.

(e) The board or the board's designee is specifically authorized to conduct applicant interviews periodically as it deems necessary on a case by case basis.

(f) (1) (A) The general assembly finds that St. Jude Children's Research Hospital is unique as a research center hospital in this state and this nation for protocol-based therapy and treatment of children and adolescents with newly diagnosed untreated or suspected cancer, HIV infections, or certain hematologic, immunologic, or genetic diseases. St. Jude Children's Research Hospital's experts are involved in research and treatment in the fields of hematology, oncology, bone marrow transplantation, immunology, genetic diseases and infectious diseases. The hospital's research involves both basic and clinical science and it is a National Cancer Institute Comprehensive Cancer Center. The general assembly finds that supporting research and treatment by qualified physicians and researchers at St. Jude Children's Research Hospital by means of a special St. Jude Children's Research Hospital global collaboration license would substantially benefit the state of Tennessee, the practice of medicine and the health of persons benefitting from treatment or research conducted at the hospital.

(B) The board is authorized in its discretion to issue a special St. Jude Children's Research Hospital global collaboration license to physicians who have met all other qualifications for licensure contained in this chapter and the rules and regulation promulgated pursuant to this chapter, with the exception of having completed the necessary residency or training programs required by subdivision (a)(1)(C) or (a)(2)(F). The board is also authorized to promulgate rules and regulations to implement this new special licensure category.

(2) These special St. Jude Children's Research Hospital global collaboration licenses will be governed by the following:

(A) Such license shall be issued only to physicians while employed by St. Jude Children's Research Hospital;

(B) No person holding a special St. Jude Children's Research Hospital global collaboration license is permitted to practice medicine outside of such person's duties and responsibilities as an employee of St. Jude Children's Hospital without being fully licensed to practice medicine in Tennessee. Termination of employment with St. Jude Children's Research Hospital for any reason terminates the special license;

(C) It is the responsibility of St. Jude Children's Research Hospital to submit the necessary information and applications on behalf of each applicant. It is also the responsibility of St. Jude Children's Research Hospital to notify the board of the termination of the applicant's employment; and

(D) The board may impose fees to accompany each individual application for this special license.



§ 63-6-209 - Issue of licenses.

(a) Licenses shall be issued promptly by the division as directed by the board after the board determines that an applicant has met all licensure criteria or qualifications and successfully passed the examination. The board shall also issue to such applicant a certificate of registration signed by the administrator of the health related boards, which certificate shall recite that the person is duly registered for the years specified.

(b) The board also has the authority to issue locum tenens and/or conditional licenses as it deems appropriate after reviewing the qualifications of applicants. In addition to the authority granted the board in § 63-6-214, the board has the authority to issue restricted licenses and special licenses based upon licensure to another state for the limited purpose of authorizing the practice of telemedicine to current applicants or current licensees, or both, as it deems necessary, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) Any certificate of registration issued by the board shall contain the name of the person to whom it is issued, the address of the person, the date and number of the license and such other information as the board deems necessary. The address contained on this certificate of registration shall be the address of the licensee where all correspondence and renewal forms from the board shall be sent during the two (2) years for which the certificate of registration has been issued and shall be the address deemed sufficient for purposes of service of process.

(d) Any licensee whose address changes from the address contained on the registration certificate shall, within thirty (30) days thereafter, notify the board of the address change.



§ 63-6-210 - Renewal of licenses -- Retirement -- Inactive status -- Comparison and sharing of information with the Tennessee Medical Association

(a) Each person licensed to practice medicine in this state shall, pursuant to the renewal system established in subsection (b), biennially apply to the board for a renewal of licensure and shall pay a renewal fee as set by the board. Each application shall be made on a form to be furnished by the board and sent to the licensee well in advance of the scheduled renewal date. The board shall, in its discretion, absent receipt of derogatory information, renew licensure upon application made in due form and upon payment of all required fees and shall issue a new biennial registration certificate.

(b) (1) There is hereby authorized the establishment of a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under this renewal system are valid for twenty-four (24) months and shall expire on the last day of the last month of the license period. However, during any transition period, or at any time thereafter when the board shall determine that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under any renewal system for a period of other than twenty-four (24) months shall be proportionate to the biennial fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)).

(2) A licensee may renew a license within sixty (60) days following the license expiration date upon payment of the renewal fee in addition to a late penalty established by the board for each month or fraction of a month that payment for renewal is late; provided that the late penalty shall not exceed twice the renewal fee. When any licensee fails to renew a license and pay the biennial renewal fee within sixty (60) days after renewal becomes due, as provided in this section, the license shall be automatically revoked at the expiration of sixty (60) days after the renewal was required without further notice or hearing.

(c) Any licensee whose license is automatically revoked as provided in subsection (b), may apply in writing to the board for reinstatement of such license, which may be granted by the board upon the payment of all past due fees and reinstatement fees established by the board, and upon further conditions as the board may require.

(d) Any person licensed to practice by the provisions of this chapter who has retired or may hereafter retire from practice in this state shall not be made to register as required by this chapter if such person shall file with this board an affidavit of retirement form furnished by the board. The affidavit shall state the date on which the person retired from practice and such other facts as shall tend to verify such retirement as the board shall deem necessary. If the person thereafter wishes to reenter practice in this state, the person shall apply for licensure reactivation with the board, pay a reactivation fee as set by the board and shall meet such other reasonable requirements as may be deemed necessary by the board.

(e) The board shall have the authority to create a renewable inactive licensure status as it deems appropriate upon payment of an appropriate fee assessment and compliance with the requirements established by the board for those licensees who actively practice medicine in a state other than Tennessee.

(f) In order to ensure that the board has the most recent and accurate data on licensees and applicants for licensure within this state, the board shall cooperate with the Tennessee Medical Association by comparing and sharing computer data bases and other physician identification file information, including, without limitation, license numbers, medical education numbers, social security numbers, home and business address information and any other data of a similar, nonconfidential nature, for a reasonable charge.



§ 63-6-211 - Licensure of out-of-state and international applicants.

(a) The board is authorized to accept the certificates of licensure from other states as long as the applicant's certificates and qualifications meet or exceed the requirements set forth in § 63-6-207 and the rules promulgated pursuant thereto.

(b) The board is likewise authorized to accept certificates of license from other states or countries and grant licenses to practice medicine in Tennessee to individuals who, at the sole discretion of the board based upon its examination and evaluation of such individuals' credentials, qualifications and reputation within the medical community, qualify as distinguished faculty members at a rank of full professor and upon application and payment of a nonrefundable licensure fee as determined by the board. This type of license shall authorize the practice of medicine in conjunction with a faculty appointment and shall automatically expire at any time the licensee fails to maintain a full-time appointment. The board shall retain the sole discretionary authority to grant or deny annual renewal of such licenses. To be considered for licensure pursuant to this subsection (b), an individual must meet each of the following minimum criteria:

(1) Possess a degree of doctor of medicine or its equivalent;

(2) Have a full-time appointment at professorial rank at an accredited college of medicine in Tennessee;

(3) Have current membership in good standing in medical specialty societies that have restricted and selective membership;

(4) Have been invited to be a lecturer or visiting professor at medical educational institutions either abroad or within the United States;

(5) Have delivered scholarly medical papers before national or international meetings; and

(6) Possess letters of support from the dean of the appointing college of medicine and its appropriate department chairs, as well as from academic colleagues from outside of Tennessee attesting to the individual's distinguished status.

(c) For purposes of enforcing federal immigration laws which relate to the licensure of foreign physicians in this state, the board of medical examiners shall enter into a written agreement, in accordance with federal and other applicable law, between the board and the United States department of homeland security concerning the enforcement of federal immigration laws, which may include participation in the federal systematic alien verification of entitlements program, referred to as the "SAVE program", and its verification information system, operated by the United States department of homeland security or a successor program designated by the United States department of homeland security or any additional certifying agent within the department or approved by the department.



§ 63-6-212 - Records.

The board shall keep a record of their proceedings in a book provided for that purpose, which book shall be open for inspection and shall record the name of each applicant, the time of granting a license and the names of the members of the board present. Where a license is denied by the board to any applicant under authority of this chapter, the fact and ground of such denial shall be entered on the minutes of the board and shall be communicated in writing to such applicant.



§ 63-6-213 - Investigation and prosecution of violations -- Injunctions -- Contested cases.

(a) The members of the board shall investigate any supposed violation of this chapter and report to the proper district attorney general all the cases that in the judgment of such member or members warrant prosecution.

(b) It is the duty of the district attorneys general to prosecute violators of this chapter.

(c) (1) The board may, through the department of health's general counsel, petition any circuit or chancery court having jurisdiction over any person within this state who is practicing medicine without a license or in violation of a restriction or condition placed upon a license, regardless of whether such practice resulted from a license being restricted, conditioned, denied, or because a license has been suspended or revoked by action of the board, or any other reason, to enjoin such person from conducting or continuing to conduct the unlawful practice of medicine within this state.

(2) Jurisdiction is conferred upon the circuit and chancery courts of this state to hear and determine all such causes as equity causes and are authorized to exercise full and complete jurisdiction in these injunctive proceedings. Nothing in this section shall be construed as conferring criminal jurisdiction upon any court not now possessing such criminal jurisdiction, nor shall any such court, as an incident to the injunctive proceedings authorized in this section, have the power to assess criminal penalties.

(d) The board shall retain rulemaking authority to adjust the administration of its contested case docket in order to provide for the efficient and orderly disposition of contested cases. This authority may include rulemaking for the setting of reasonable limitations on deadlines for case settlements, and whether several contested cases are set on each meeting's docket of business.



§ 63-6-214 - Grounds for license denial, suspension or revocation -- Reporting misconduct.

(a) The board has the power to:

(1) Deny an application for a license to any applicant who applies for the same through reciprocity or otherwise;

(2) Permanently or temporarily withhold issuance of a license;

(3) Suspend, or limit or restrict a previously issued license for such time and in such manner as the board may determine;

(4) Reprimand or take such action in relation to disciplining an applicant or licensee, including, but not limited to, informal settlements, private censures and warnings, as the board in its discretion may deem proper; or

(5) Permanently revoke a license.

(b) The grounds upon which the board shall exercise such power include, but are not limited to:

(1) Unprofessional, dishonorable or unethical conduct;

(2) Violation or attempted violation, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate any provision of this chapter or, any lawful order of the board issued pursuant thereto or any criminal statute of the state of Tennessee;

(3) Making false statements or representations, being guilty of fraud or deceit in obtaining admission to practice or being guilty of fraud or deceit in the practice of medicine;

(4) Gross health care liability or a pattern of continued or repeated health care liability, ignorance, negligence or incompetence in the course of medical practice;

(5) Habitual intoxication or personal misuse of any drugs or the use of intoxicating liquors, narcotics, controlled substances, controlled substance analogues or other drugs or stimulants in such manner as to adversely affect the person's ability to practice medicine;

(6) Violation of the laws governing abortion;

(7) Willfully betraying a professional secret;

(8) The advertising of medical business in which untrue or misleading statements are made or causing the publication or circulation of fraudulent advertising relative to any disease, human ailment or conditions;

(9) Willful violation of the rules and regulations promulgated by the board of medical examiners to regulate advertising by practitioners who are under the jurisdiction of such board;

(10) Conviction of a felony, conviction of any offense under state or federal laws relative to drugs or the practice of medicine, conviction of any offense involving moral turpitude or conviction of any offense for which the person is required to register as a sexual offender or violent sexual offender pursuant to title 40, chapter 39, part 2;

(11) Making or signing in one's professional capacity any certificate that is known to be false at the time one makes or signs such certificate;

(12) Dispensing, prescribing or otherwise distributing any controlled substance or any other drug not in the course of professional practice, or not in good faith to relieve pain and suffering, or not to cure an ailment, physical infirmity or disease, or in amounts and/or for durations not medically necessary, advisable or justified for a diagnosed condition;

(13) Dispensing, prescribing or otherwise distributing to any person a controlled substance or other drug if such person is addicted to the habit of using controlled substances without making a bona fide effort to cure the habit of such patient;

(14) Dispensing, prescribing or otherwise distributing any controlled substance, controlled substance analogue or other drug to any person in violation of any law of the state or of the United States;

(15) Offering, undertaking or agreeing to cure or treat a disease, injury, ailment or infirmity by a secret means, method, device or instrumentality;

(16) Giving or receiving, or aiding or abetting the giving or receiving, of rebates, either directly or indirectly;

(17) Engaging in the practice of medicine under a false or assumed name, or the impersonation of another practitioner, or a like, similar or different name;

(18) Engaging in the practice of medicine when mentally or physically unable to safely do so;

(19) Using radiation in the treatment of any noncancerous disease, disorder or condition of the skin without first adequately warning the patient of the extent of any known risk of cancer associated with such treatment or repetition of such treatment. Receipt of such advance warning shall be acknowledged by signature of the patient or, in the case of a minor, the patient's parent or guardian and shall be retained by the physician for the period prescribed by the board;

(20) Disciplinary action against a person licensed to practice medicine by another state or territory of the United States for any acts or omissions that would constitute grounds for discipline of a person licensed in this state. A certified copy of the initial or final order or other equivalent document memorializing the disciplinary action from the disciplining state or territory shall constitute prima facie evidence of violation of this section and be sufficient grounds upon which to deny, restrict or condition licensure or renewal and/or discipline a person licensed in this state;

(21) (A) Transferring of patient medical information to a person in another state who is not licensed to practice medicine or osteopathy in the state of Tennessee using any electronic, telephonic or fiber optic means or by any other method if such information is employed to diagnose and/or treat persons physically located within the state of Tennessee;

(B) Notwithstanding the provision of subdivision (b)(21)(A), the transfer of such information shall not be prohibited if such information is:

(i) To be used for a second opinion requested by a Tennessee licensed medical doctor or osteopathic physician;

(ii) To be used by an out-of-state physician for treatment of a person who is seeking treatment out of Tennessee;

(iii) Used to determine if such patient is covered by insurance;

(iv) Used by a physician in another state to provide occasional academic consultations to a medical school located in Tennessee;

(v) Used by insurance or related companies for risk evaluation, utilization review, claims processing and/or evaluation of claimants' rehabilitation, including establishing and administering rehabilitation plans. The establishing and administering of such rehabilitation plans shall not include the diagnosis and/or treatment of persons physically located within Tennessee as prohibited by subdivision (b)(21)(A); or

(vi) Used in clinical trials for drugs approved by the food and drug administration.

(C) The provisions of this subdivision (b)(21) do not apply to research hospitals, as defined in § 63-6-204(f)(7)(I).

(D) The provisions of this subdivision (b)(21) only apply to X-rays and medical imaging; and

(22) No person licensed in this state to practice medicine shall agree or contract with any clinical, bioanalytical or hospital laboratory, wherever located, to pay such laboratory for anatomic pathology services or cytology services and thereafter include such costs in the bill or statement submitted to the patient or any entity or person for payment, unless the practitioner is in compliance with the requirements of § 56-7-1015(g) and discloses on the bill or statement or in writing by a separate disclosure statement in a minimum print size of ten (10) font the name and address of the laboratory and the net amount or amounts paid or to be paid to the laboratory for the anatomic pathology services or cytology services. The provisions of this subdivision (b)(22) shall not apply to the state or any local government.

(c) In enforcing this section, the board shall, upon probable cause, have authority to compel an applicant or licensee to submit to a mental and/or physical examination by a designated committee of at least three (3) practicing physicians, including a psychiatrist where a question of mental condition is involved. The applicant or licensee may have an independent medical practitioner present during such examination, and the applicant may have an independent physical or mental examination, which examination report shall be filed with the board for consideration. The committee will submit a report of its findings to the board, which will then hold a hearing as provided in § 63-6-216.

(d) The board, on its own motion, may investigate any report indicating that a doctor of medicine is or may be in violation of the provisions of subsection (b). Any doctor of medicine, any medical society or any other person who in good faith reports to the board any information that a doctor of medicine is or may be in violation of any of the provisions of subsection (b) shall not be subject to suit for civil damages as a result thereof.

(e) Within thirty (30) days after the conviction of a person known to be a physician, licensed or otherwise lawfully practicing within this state or applying to be so licensed or to practice, of a felony under the laws of this state, the clerk of the court of record in which the conviction was entered shall prepare and forward to the board a certified true and correct abstract of record of the court governing the case. The abstract shall include the name and address of the physician or applicant, the nature of the offense committed, the sentence and the judgment of the court. The board shall prepare the form of the abstract and shall distribute copies thereof to all clerks of courts of record within this state with appropriate instruction for preparation and filing.

(f) The board shall report within sixty (60) days its action regarding restriction, suspension or revocation of a physician's license, limitation on practice privileges or other disciplinary action of the board against any physician to appropriate federal and state agencies. The board may report any of the above-mentioned disciplinary actions to the Federation of State Medical Boards of the United States and the Tennessee Medical Association.

(g) For purposes of actions taken pursuant to subdivisions (b)(4), (12) and (13) or any other subsection in which the standard of care is an issue, any Tennessee licensed physician serving as a board member, hearing officer, designee, arbitrator or mediator is entitled to rely upon that person's own expertise in making determinations concerning the standard of care and is not subject to voir dire concerning such expertise. Expert testimony is not necessary to establish the standard of care. The standard of care for such actions is a statewide standard of minimal competency and practice that does not depend upon expert testimony for its establishment. However, to sustain actions based upon a violation of this standard of care, the board must, in the absence of admissions or other testimony by any respondent or such respondent's agent to the effect that the standard was violated, articulate what the standard of care is in its deliberations. The provisions of title 29, chapter 26, and specifically § 29-26-115, concerning the locality rule, do not apply to actions taken pursuant to this chapter.

(h) (1) All materials, documents and other matters relating to, compiled or created pursuant to an investigation conducted by the board's investigators against any health care practitioner under the board's jurisdiction, shall be exempt from the public records act until the filing of a notice of charges. After the filing of a notice of charges, only the information and those materials and documents upon which the charges are based are available for disclosure under the public records act; provided, that the identifying information of the following, as well as all investigator created documents and reports, shall remain confidential at all times unless and until introduced in the proceedings:

(A) A complainant;

(B) Any witness who requests anonymity;

(C) A patient; and

(D) Medical records.

(2) This section does not modify or limit the prehearing discovery provisions set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(i) (1) The board may utilize one (1) or more screening panels in its investigative and disciplinary process to assure that complaints filed and investigations conducted are meritorious and to act as a mechanism for diversion to professional peer review organizations and/or impaired professionals associations or foundations of those cases that the board, through established guidelines, deems appropriate; upon diversion, such entities shall retain the same immunity as provided by law for the board.

(2) The screening panels shall consist of as many members as the board directs, but shall include at least one (1) but no more than three (3) licensed physicians, who may be members of the board or may serve either voluntarily or through employment by or under contract with the board;

(3) The activities of the screening panels and any mediation or arbitration sessions shall not be construed as meetings of an agency for purposes of the open meetings law, compiled in title 8, chapter 44, and, to the extent required by subdivision (h)(2), shall remain confidential. The members of the screening panels, mediators and arbitrators have a deliberative privilege and the same immunity as provided by law for the board and are not subject to deposition or subpoena to testify regarding any matter or issue raised in any contested case, criminal prosecution or civil lawsuit that may result from or be incident to cases processed before them.

(j) Notwithstanding any provision of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to the contrary, hearing officers are authorized to and may hear board mediation, arbitration or disciplinary contested cases, but may not issue final orders in contested case matters. Notwithstanding any of the provisions of §§ 4-5-314 and 4-5-315 which may be or are inconsistent, such hearing officers may only issue findings of fact and conclusions of law, which shall be referred directly to the board or a duly constituted panel thereof for final action. The board or duly constituted panel, after hearing testimony and arguments from both parties regarding the appropriate disciplinary action and, if allowed by the board, arguments on any controversy raised by the hearing officer's or designee's order, shall issue a final order to include the imposition of what, if any, disciplinary action is deemed appropriate. Only the board or a duly constituted panel thereof shall have the authority to issue final orders that dispose of a pending contested case regardless of whether the issues resulting in the dispositive action are procedural, substantive, factual or legal. If a hearing officer is not available when a contested case, or any motion filed therein requiring action, is ready and scheduled to be heard or fails to timely prepare findings and conclusions pursuant to board established guidelines, the board or a duly constituted panel thereof may rule on the motions and/or hear the contested case or utilize the record compiled before the hearing officers and prepare its own findings of fact, conclusions of law and then issue a final order. With regard to findings and conclusions issued by the hearing officer, or any mediator or arbitrator, the board or any duly constituted panel thereof that reviews the case may do any of the following:

(1) Adopt the hearing officer's, mediator's or arbitrator's findings of fact and conclusions of law, in whole or in part;

(2) Make its own findings of fact and conclusions of law, based solely on the record and the expertise of the members of the board or panel, in addition to or in substitution of those made by the hearing officer, mediator or arbitrator;

(3) Remand the matter back to the hearing officer, mediator or arbitrator for action consistent with the board or panel findings and conclusions in the matter; or

(4) Reverse the hearing officer's, mediator's or arbitrator's findings and/or dismiss the matter entirely.

(k) The board retains jurisdiction to modify or refuse to modify, upon request of any party, any of its orders issued pursuant to this section in compliance with procedures established by the board. The board, pursuant to duly promulgated rules, may, whenever a final order is issued after a disciplinary contested case hearing that contains findings that a licensee or other person has violated any provision of this chapter, assess the costs directly related to the prosecution of the case against the licensee or person.

(l) Any elected officer of the board, or any duly appointed or elected chair of any panel of the board, or any screening panel, and any hearing officer, arbitrator or mediator has the authority to administer oaths to witnesses and, upon probable cause being established, issue subpoenas for the attendance of witnesses and the production of documents and records.

(m) Notwithstanding any provision of this chapter or chapter 9 of this title, or any rule or regulation promulgated thereto to the contrary, it shall not be a violation for a physician or osteopathic physician to prescribe, order, sell or otherwise distribute the Schedule IV drugs fenfluramine, its salts and isomers, and salts of isomers and phentermine, for their currently accepted medical use in the United States.

(n) Notwithstanding any provision of this chapter or chapter 9 of this title, or any rule or regulation promulgated thereto to the contrary, whenever a physician is treating obesity in a child who is under eighteen (18) years of age with Schedule IV drugs fenfluramine, its salts and isomers, and salts of isomers and phentermine, the physician shall:

(1) Obtain the consent of the child's parent or guardian; and

(2) Determine that the child's body mass index (BMI) is at least twenty-seven (27), or is at least twenty-five (25) with co-morbidities, including, but not limited to:

(A) Diabetes;

(B) Hypertension;

(C) Dyslipidemia;

(D) Cardiovascular diseases; and

(E) Sleep apnea.



§ 63-6-215 - Advertising.

(a) The board shall adopt rules and regulations to regulate the nature, manner, content and extent of advertising by practitioners who are under the jurisdiction of such board.

(b) If advertising is permitted, all methods must be allowed: newspaper, radio and television.



§ 63-6-216 - Disciplinary proceedings governed by Administrative Procedures Act.

All proceedings for disciplinary action against a licensee under this chapter shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 63-6-217 - Practice after license revocation -- Penalty.

After the board has revoked the license of any person for any of the grounds specified in §§ 63-6-214 and 63-6-215, such person shall not thereafter practice medicine or surgery in the state, and for each and every instance of such practice the person commits a Class B misdemeanor.



§ 63-6-218 - "Good Samaritan Law."

(a) This section shall be known and cited as the "Good Samaritan Law."

(b) Any person, including those licensed to practice medicine and surgery and including any person licensed or certified to render service ancillary thereto, or any member of a volunteer first aid, rescue or emergency squad that provides emergency public first aid and rescue services, shall not be liable to victims or persons receiving emergency care for any civil damages as a result of any act or omission by such person in rendering the emergency care or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the injured person, except such damages as may result from the gross negligence of the person rendering such emergency care, who in good faith:

(1) Renders emergency care at the scene of an accident, medical emergency and/or disaster, while en route from such scene to a medical facility and while assisting medical personnel at the receiving medical facility, including use of an automated external defibrillator, to the victim or victims thereof without making any direct charge for the emergency care; or

(2) Participates or assists in rendering emergency care, including use of an automated external defibrillator, to persons attending or participating in performances, exhibitions, banquets, sporting events, religious or other gatherings open to the general public, with or without an admission charge, whether or not such emergency care is made available as a service, planned in advance by the promoter of the event and/or any other person or association.

(c) A receiving medical facility shall not be liable for any civil damages as a result of any act or omission on the part of any member of a volunteer first aid, rescue or emergency squad that provides emergency public first aid and rescue services while such person is assisting medical personnel at the receiving medical facility.

(d) The members of such volunteer fire squad, while providing fire protection within such area outside of a plant, shall be liable to suit under the provisions of the Governmental Tort Liability Act, compiled in title 29, chapter 20, part 2, if:

(1) A volunteer fire squad is organized by a private company for the protection of the plant and grounds of such company;

(2) Such squad is willing to respond and does respond to calls to provide fire protection for residents living within a six (6) mile radius of the county surrounding such plant; and

(3) The plant is located in a county that does not otherwise provide fire protection to such residents.



§ 63-6-219 - [Repealed.]

HISTORY: Acts 1967, ch. 348, § 1; 1975, ch. 117, § 1; T.C.A., § 63-623; Acts 1983, ch. 344, §§ 1, 2; 1987, ch. 315, § 1; 1988, ch. 609, §§ 1, 2; 1990, ch. 596, § 1; 1992, ch. 916, §§ 1-4; 1993, ch. 404, § 13; 1994, ch. 732, §§ 5, 6; 1997, ch. 470, § 1; 1999, ch. 305, §§ 1-3; 2009, ch. 46, § 1, repealed by Acts 2011, ch. 67, § 1, effective April 12, 2011.



§ 63-6-220 - Treatment of juvenile drug abusers without parental consent.

(a) Physicians may treat juvenile drug abusers without prior parental consent.

(b) A physician may use the physician's own discretion in determining whether to notify the juvenile's parents of such treatment.



§ 63-6-221 - Office-based surgeries.

(a) For the purposes of this section, unless the context otherwise requires:

(1) "Board" means the board of medical examiners;

(2) "Level II office-based surgery" means Level II surgery, as defined by the board of medical examiners in its rules and regulations, that is performed outside of a hospital, an ambulatory surgical treatment center or other medical facility licensed by the department of health;

(3) "Office-based surgery" or "Level III office-based surgery" means Level III surgery requiring a level of sedation beyond the level of sedation defined by the board of medical examiners as Level II surgery that is performed outside a hospital, an ambulatory surgical treatment center or other medical facility licensed by the department of health;

(4) "Physician" means any person licensed under this chapter; and

(5) "Surgical suite" means both the operating and recovery room or rooms located in a physician's office where Level III office-based surgery is to be performed.

(b) The board shall have the duty and responsibility to regulate the practice of office-based surgery, including the promulgation of rules necessary to promote patient health and safety in such practices, including, but not limited to, a mechanism by which all office-based surgical suites are surveyed and certified by the board.

(c) The board shall specifically identify in rules the parameters to be used in determining Level III surgical procedures and multiple procedures that may be performed in an office-based setting pursuant to the level of anesthesia involved in the procedures. In addition, the board shall promulgate age and risk classification criteria of patients eligible for Level III office-based surgical procedures.

(d) By December 30, 2007, the board shall adopt rules establishing a specific list of approved Level III surgical procedures that can be performed in a physician's office in this state. The ambulatory surgical center covered procedures list promulgated by the centers of medicare and medicaid shall be used as a guide. No physician shall perform any Level III surgical procedures that are not included on the list promulgated by the board. The board may modify the list as the board deems necessary. The board shall also promulgate rules addressing the minimum requirements deemed necessary by the board for the safe performance of office-based surgery.

(e) Using the rules established for ambulatory surgical treatment centers as guidelines, the board shall promulgate rules relative to infection control, life safety, patient rights, hazardous waste and equipment and supplies necessary to assure the safety of patients undergoing office-based surgery. Any provision in the ambulatory surgical treatment center rules addressing infection control, life safety, patient rights, hazardous waste and equipment and supplies that is not adopted by the board shall require a statement entered into the official minutes from the board justifying the board's decision.

(f) No more than three (3) patients undergoing Level III office-based surgery in a physician's office may be incapable of self-preservation at the same time. The board shall promulgate rules requiring physician offices that perform office-based surgery to adopt bylaws that put in place a management system and documentation that will ensure that no more than three (3) patients that are in surgery or recovery are incapable of self-preservation at the same time. The bylaws and documentation of the management system shall be included in the application for surgical suite certification.

(g) Except for emergencies, a surgical suite certified for office-based surgery may be utilized only by physician employees of the practice in which the surgical suite is located. Surgical suites may not be shared with other practices or other physicians.

(h) The board shall enter into a memorandum of understanding, contract or other written arrangement with the department of health such that the department:

(1) Provides a site survey of the surgical suites sought to be certified to perform office-based surgery. A physician office at which office-based surgeries are being performed as of October 1, 2007, shall submit both a request for a site survey on an application form developed by the board and remit payment of the office-based surgery fee to the department by October 1, 2007. If the office makes a timely filing in accordance with this subdivision (h)(1), the physician's office may continue to be a site for office-based surgeries pending completion of a survey confirming compliance with board rules and subsequent issuance of a certification of the surgical suite or suites. A physician office at which office-based surgeries are not being performed as of October 1, 2007, shall not perform any such procedures until an application form and payment of the office-based surgery fee is submitted to the board and a site survey is completed by the department and a certification of the surgical suite is issued by the board;

(2) Is authorized to require plans of correction and to verify that the plans of correction have been implemented;

(3) Is authorized to initiate subsequent, unannounced site surveys during regular business hours as long as the physician office continues to be used to perform office-based surgeries, but no more frequently than once every twelve (12) months; and

(4) Is authorized to respond to any complaints made by patients or the public against a physician who performs office-based surgery or a physician's office at which office-based surgery is being performed at the request of the office of investigations.

(i) The results of all site surveys shall be transmitted by the department to the board. The results shall include any requirement for plans of correction, the department's determination of the acceptability of the submitted plans of correction and the department's verification that the plans of correction have been implemented. The board shall make a final determination on certifying the surgical suite for performance of office-based surgeries. The results of site surveys and board determinations shall be shared on a routine basis with the board for licensing health care facilities.

(j) The results of all complaint investigations by department staff shall be transmitted to the board for resolution; however, that information shall at all times be maintained as confidential and not available to the public except to the extent § 63-1-117(g) applies.

(k) Any physician office that desires to be certified to perform office-based surgery shall pay to the department an annual office-based surgery fee as set by the board.

(l) A physician office at which office-based surgery is being performed shall ensure that claims data is reported to the commissioner of health on a form approved by the department of health. The data shall be submitted through a third party approved by the department of health for the purpose of editing the data according to rules and regulations established by the commissioner. The physician office shall be responsible for the costs associated with processing of the data by the approved vendors. The claims data shall be reported at least quarterly to the commissioner. No information shall be made available to the public by the commissioner that reasonably could be expected to reveal the identity of any patient. The claims data reported to the commissioner under this section are confidential and not available to the public until the commissioner processes and verifies the data. The commissioner shall prescribe conditions under which the processed and verified data are available to the public.

(m) (1) Except as provided in subdivision (h)(1), a physician office surgical suite is required to be certified by the board in order to perform office-based surgery. A physician office that proposes to perform office-based surgery shall submit to the board, on an application form provided by the board, at least the following:

(A) Level III procedures expected to be performed by each physician;

(B) The specialty board certification or board eligibility of the physician or physicians performing Level III procedures, if any;

(C) Verification of health care liability coverage for all physicians performing Level III procedures;

(D) Verification of hospital staff privileges for all physicians performing Level III procedures;

(E) The name of a responsible physician in whose name the surgical suite certification shall be issued for that office and a list of the physicians with the practice who are going to be performing Level III office-based surgeries; and

(F) The documentation required by subsection (f) regarding incapacitated patient limits.

(2) The form required by subdivision (m)(1) shall serve as an application form, but the information on the form shall be updated as appropriate when any information on it has changed.

(n) The board shall notify all physicians of the office-based surgery certification requirements. Failure of a physician performing office-based surgery or a physician office at which office-based surgery is being performed to abide by this section, any rules promulgated pursuant to this section or of § 68-11-211 may be grounds for disciplinary action or termination of either the rights of the physician to perform office-based surgery or the surgical suite's certification by the physician's licensing board, or both disciplinary action and termination. For purposes of § 4-5-320(c), the public health, safety and welfare imperatively require emergency action at any time that a previously authorized surgical suite fails to maintain the standards set by the board.

(o) Applicants for initial licensure or reinstatement of a previously issued license shall indicate to the board on the appropriate licensure application if they intend to perform Level II office-based surgery procedures as defined by the rules of the board of medical examiners and that are integral to a planned treatment regimen and not performed on an urgent or emergent basis.

(p) Licensed physicians who perform Level II office-based surgery at the time of licensure renewal shall indicate to the board on the licensure renewal application if the licensee currently performs Level II office-based surgery procedures as defined in the rules of the board of medical examiners and that are integral to a planned treatment regimen and not performed on an urgent or emergent basis.

(q) In order for health care providers and the board to work together to collect meaningful health care data, so as to minimize the frequency and severity of certain unexpected events and improve the delivery of health care services, each physician who performs any Level II office-based surgery or Level III office-based surgery that results in any of the following unanticipated events shall notify the board in writing within fifteen (15) calendar days following the physician's discovery of the event:

(1) The death of a patient during any Level II office-based surgery or Level III office-based surgery or within seventy-two (72) hours thereafter;

(2) The transport of a patient to a hospital emergency department except those related to a natural course of the patient's illness or underlying condition;

(3) The unplanned admission of a patient to a hospital within seventy-two (72) hours of discharge, only if the admission is related to the Level II office-based surgery or Level III office-based surgery, except those related to a natural course of the patient's illness or underlying condition;

(4) The discovery of a foreign object erroneously remaining in a patient from a Level II office-based surgery or Level III office-based surgery at that office; or

(5) The performance of the wrong surgical procedure, surgery on the wrong site or surgery on the wrong patient.

(r) Records of reportable events should be in writing and should include at a minimum the following:

(1) The physician's name and license number;

(2) The date and time of the occurrence or discovery of the incident;

(3) The office and address where the incident took place;

(4) The name and address of the patient;

(5) The type of Level II office-based surgery or Level III office-based surgery that was performed;

(6) The type and dosage of sedation or anesthesia utilized during the procedure;

(7) The circumstances surrounding the incident; and

(8) The type or types of events required to be reported as provided in subsection (q).

(s) The filing of a report as required by subsection (q) does not, in and of itself, constitute an acknowledgement or admission of health care liability, error or omission. Upon receipt of the report, the board may, in its discretion, obtain patient and other records pursuant to authority granted to it in § 63-1-117. The reporting form and any supporting documentation reviewed or obtained by the board pursuant to this section and any amendments to the reports shall be confidential and not subject to discovery, subpoena or legal compulsion for release to any person or entity; nor shall they be admissible in any civil or administrative proceeding, other than a disciplinary proceeding by the board; nor shall they be subject to any open records request made pursuant to title 10, chapter 7, part 5 or any other law. This section shall not affect any of the provisions of or limit the protections provided by §§ 63-6-219 [repealed] and 63-9-114.

(t) Failure to comply with the requirements of subsections (o)-(s) constitutes grounds for disciplinary action by the board in its discretion pursuant to § 63-6-214.



§ 63-6-222 - Emergency treatment of minors.

(a) Any licensed physician may perform emergency medical or surgical treatment on a minor, despite the absence of parental consent or court order, where such physician has a good faith belief that delay in rendering emergency care would, to a reasonable degree of medical certainty, result in a serious threat to the life of the minor or a serious worsening of such minor's medical condition and that such emergency treatment is necessary to save the minor's life or prevent further deterioration of the minor's condition.

(b) Such treatment shall be commenced only after a reasonable effort is made to notify the minor's parents or guardian, if known or readily ascertainable.

(c) Any physician rendering emergency care to a minor pursuant to this section shall not be liable for civil damages, except such damages as may result from the negligence of the physician in rendering such care.



§ 63-6-223 - Prenatal care for minors.

Any person licensed to practice medicine, including those persons rendering service pursuant to § 63-6-204, may, for the purpose of providing prenatal care, examine, diagnose and treat a minor without the knowledge or consent of the parents or legal guardian of the minor and shall incur no civil or criminal liability in connection therewith except for negligence.



§ 63-6-224 - Regulation of persons operating X-ray equipment.

(a) The board shall have, in regard to operators of X-ray equipment and/or machines in physician offices, the authority, by rules and regulations, to:

(1) Establish and issue limited X-ray certifications to qualified individuals in the areas of densitometry, chest, extremities, skull and/or sinus and lumbar spine;

(2) Establish and issue full X-ray certifications to individuals who hold current and unrestricted national certification from the American Registry of Radiologic Technologists;

(3) Establish the minimum educational courses, curriculum, hours and standards that are prerequisite to issuance of the limited certificates;

(4) Select the examination or examinations to be utilized as the board's limited certification examination or examinations and the prerequisites, if any, for admission to the examination or examinations. The board is authorized to enter into a contract or agreement with the chosen examination service or services or select an intermediary between the board and the examination service or services to process applicants for the examination or examinations;

(5) Establish any other criteria for issuance of limited certificates that are reasonably related to the safe and competent performance of X-ray procedures;

(6) Establish a mechanism for the board accreditation of educational courses that are operating for purposes of qualifying individuals for limited certification and that meet the requirements established pursuant to the rules promulgated under the authority of subdivision (a)(3) and that establish the causes and standards that are grounds for withdrawal of the course accreditation and the mechanism for that withdrawal;

(7) Establish the fees to be paid for application and certification, renewal and late renewal of certificates and the fees required to be paid for application, renewal and late renewal of educational course accreditation; and

(8) Establish the required number of hours, types of courses, methods of proving compliance for biennial continuing education for all certificate holders.

(b) The certificates and accreditations issued pursuant to this section must be renewed and may be retired and reactivated pursuant to board established procedures. A person holding a certificate issued pursuant to this section may be disciplined for the same causes and under the same procedures as contained in § 63-6-214 for the medical board and § 63-9-111 for the board of osteopathic examination.

(c) The standards established by the board pursuant to subsection (a) shall be at least as stringent as any mandatory federal standards.

(d) No person shall perform X-ray procedures in a physician's office without being licensed as a physician or certified by the board pursuant to this section. Persons who have enrolled in a board recognized radiologic training program are exempt from the certification requirements of this section only as to X-ray procedures performed within or under the auspices of the program in which they are enrolled. After completion of the course but while awaiting the first opportunity to sit for the certification examination, but for no more than six (6) months, and for a period of time within which to receive the examination scores, but no more than seventy-five (75) days thereafter, such persons are exempt from the certification requirements of this section.

(e) No X-ray procedures may be performed by any person holding a certificate issued pursuant to this section without:

(1) An order from a physician licensed pursuant to this chapter or an osteopathic physician licensed pursuant to chapter 9 of this title; and

(2) A physician licensed pursuant to this chapter or an osteopathic physician licensed pursuant to chapter 9 of this title exercising full supervision, responsibility and control over the services being provided. The board is authorized to establish, by rules and regulations, the levels of supervision required of physicians utilizing persons certified pursuant to this section.

(f) "Physician's office" for purposes of this section means anywhere the practice of medicine as defined in § 63-6-204, or the practice of osteopathy as defined in § 63-9-106, which includes the performance of X-ray procedures contemplated by this section, is being conducted, except where that practice is conducted in or under the auspices of a facility or entity licensed by the department of health's division of health care facilities. The operation of a business in which X-ray procedures contemplated by this section are performed that is not owned by a physician, group of physicians, medical professional corporation, limited liability medical professional company or an entity or facility licensed by the division of health care facilities is prohibited.



§ 63-6-225 - Unlawful division of fees by physicians.

(a) It is an offense for any licensed physician or surgeon to divide or to agree to divide any fee or compensation of any sort received or charged in the practice of medicine or surgery with any person without the knowledge and consent of the person paying the fee or compensation or against whom the fee may be charged.

(b) The provisions of this section do not prohibit a physician from compensating any independent contractor that provides goods or services to the physician on the basis of a percentage of the physician's fees generated in the practice of medicine. The percentage paid must be reasonably related to the value of the goods or services provided. Payments by physicians in return for referrals are prohibited.

(c) A violation of this section is a Class B misdemeanor.



§ 63-6-226 - Additional penalty -- Suit for recovery.

(a) Any person who violates § 63-6-225 shall also forfeit and pay treble the value of the fee or compensation to the person applying the same or against whom the fee may be charged, or from whom it may have been demanded, and if the party entitled to sue does not sue within two (2) years after the fee or compensation has been paid or demanded, then the state shall have the right to sue for and recover such treble amount, which shall, upon recovery, be paid one half (1/2) into the state treasury and one half (1/2) to the officer prosecuting the suit.

(b) It is the duty of the attorney general and reporter, or of the district attorney general of any county in which service of process may be had upon the person liable, to institute in the name of the state all suits necessary for the recovery of the sum of money.



§ 63-6-227 - Cancellation of license upon conviction.

The license of any physician or surgeon who is convicted of a violation of any of the provisions of § 63-6-225 may, upon the first conviction, and shall, upon any subsequent conviction, be adjudged to be cancelled and annulled by the court before which the conviction may be and, without further trial or hearing, the physician or surgeon shall not thereafter again be admitted to practice medicine or surgery within this state.



§ 63-6-228 - Community health management information systems.

(a) This section shall be known and may be cited as the "Tennessee Community Health Management Information System Law of 1993."

(b) As used in this section, unless the context otherwise requires:

(1) "Collected data" means health care data consisting of all information, interviews or other reports, statements, memoranda or other information furnished from all sources and in whatever form to the quality assessment committee, together with the records, reports, proceedings and other information used by the quality assessment committee to reach its conclusions in the form of releasable data as defined in this section;

(2) "Community health management information system (CHMIS)" means any broad based organization, including, but not limited to, providers of health care goods and services, payors for health care goods and services, including insurors and employers, and users of health care goods and services, whose goal is to monitor and improve the level of community wellness and the quality of health care rendered by providers of health care delivery services and the financial reimbursement systems in a county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census;

(3) "Quality assessment committee" means a committee of a CHMIS consisting primarily of physicians and other providers of health care, with insurors and employers, whose purpose is to collect, analyze and refine health care data as part of the CHMIS; and

(4) "Releasable data" means summaries and conclusions of collected data of the quality assessment committee determined by such quality assessment committee to be scientifically valid and formally delivered to the quality executive committee to achieve the purposes of the CHMIS.

(c) It is the stated policy of Tennessee to encourage each CHMIS to candidly, conscientiously and objectively monitor and improve the level of community wellness and quality of health care delivery services and financial reimbursement systems. Tennessee further recognizes that confidentiality is essential both to effective functioning of the CHMIS and to continued improvement in the access to, the efficiency of and the quality of health care services. As incentive for the providers, payors and users of health care services to participate in a quality assessment committee, such quality assessment committee must be protected from liability for its good faith efforts. To this end, a quality assessment committee of a CHMIS should be granted certain immunities relating to its actions undertaken as part of its responsibility to collect, analyze and refine health care data. In instances of a quality assessment committee examining the appropriateness of physicians' fees, this immunity must also extend to restraint of trade claims under title 47, chapter 25.

(d) (1) All health care professional associations and societies and other organizations, including insurors and employers, institutions, foundations, entities and associated communities as identified in subsection (c), physicians, registered nurses, hospitals, hospital administrators and employees, members of boards of directors or trustees of any publicly supported or privately supported hospital or other such provider of health care, any person acting as a staff member of a quality assessment committee of a CHMIS, any person under a contract or other formal agreement with a quality assessment committee of a CHMIS, any person who participates with or assists a quality assessment committee of a CHMIS with respect to its functions or any other individual appointed to any quality assessment committee as such term is described in subsection (b) shall be immune from liability to any patient, individual or organization for furnishing information, data, reports or records to any such quality assessment committee or for damages resulting from any decision, opinions, actions and proceedings rendered, entered or acted upon by a quality assessment committee undertaken or performed within the scope or function of the duties of such quality assessment committees, if made or taken in good faith and without malice and on the basis of facts reasonably known or reasonably believed to exist.

(2) Notwithstanding the provisions of subdivision (d)(1), any person providing information to a quality assessment committee of a CHMIS regarding the analysis and refinement of health care data shall be immune from liability to any person, unless such information is false and the person providing it had actual knowledge of such falsity.

(e) All collected data of the CHMIS are declared to be privileged and shall not be public records nor be available for court subpoena or for discovery proceedings. The CHMIS, through a quality executive committee or similar committee, shall establish particular categories of health care data and refinement periods for each category of health care data, whether such data is collected data or releasable data. Releasable data shall be subject to the privileges and limitations of collected data for refinement periods as determined by the quality executive committee. When the refinement period has expired for a particular category of releasable data, then such immunities and privileges set forth in this subsection (e) shall no longer apply to the releasable data for such category. The disclosure of confidential, privileged quality assessment committee information to original sources during the refinement period, or as a report by the quality assessment committee to the quality executive committee, the CHMIS board of directors or another executive committee within the CHMIS, prior to the expiration of the refinement period does not constitute either a waiver of confidentiality or privilege. Nothing contained in this subsection (e) applies to records made in the regular course of business by a hospital or other provider of health care and information, documents or records otherwise available from original sources are not to be construed as immune from discovery or use in any civil proceedings merely because they were presented during the refinement period of the quality assessment committee.



§ 63-6-229 - Consent to medical treatment by a minor.

Notwithstanding any other provision of law to the contrary, in the absence or unavailability of a spouse, any minor is authorized and empowered to consent for such minor's child, either orally or otherwise, to any surgical or medical treatment or procedures not prohibited by law that may be suggested, recommended, prescribed or directed by a duly licensed physician.



§ 63-6-230 - Inactive licenses to perform pro bono services.

The board of medical examiners shall establish by rule an inactive license category that allows physicians to perform services without compensation only for those persons receiving services from organizations that have received a determination of exemption under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3). Such inactive license category shall not authorize any other practice of medicine.



§ 63-6-231 - Transfer of patient medical information outside the state.

(a) The transfer of patient medical information to a person in another state who is not licensed to practice medicine or osteopathy in the state of Tennessee, using any electronic, telephonic or fiber optic means or by any other method, constitutes the practice of medicine or osteopathy if such information is employed to diagnose and/or treat, any person physically located within the state of Tennessee.

(b) Notwithstanding the provisions of subsection (a) to the contrary, the transfer of such information shall not constitute the practice of medicine if:

(1) Such information is to be used by a medical doctor or doctor of osteopathy licensed in Tennessee;

(2) Such information is to be used for a second opinion requested by a Tennessee licensed medical doctor or doctor of osteopathy; provided, no charges are assessed for such second opinion;

(3) Such information is to be used by an out-of-state physician for treatment of a person who is seeking medical treatment out of Tennessee;

(4) Such information is used to determine if such patient is covered by insurance;

(5) Such information is to be used by physicians in another state to provide occasional academic consultations to a medical school located in Tennessee; or

(6) Such information is used by insurance or related companies for risk evaluation, utilization review, claims processing and/or evaluation of claimant's rehabilitation, including establishing and administering rehabilitation plans. The establishing and administering of such rehabilitation plans shall not include the diagnosis and/or treatment of any person physically located within the state of Tennessee as prohibited by subsection (a).

(c) The provisions of this section shall not apply to research hospitals, as defined in § 63-6-204(f)(7)(I).



§ 63-6-232 - Disciplinary complaints against chelation therapist.

All disciplinary complaints filed against a chelation therapist shall be judged by the standard of medical care in the community where such complaint originated.



§ 63-6-233 - Continuing medical education.

(a) Any person licensed to practice medicine in this state shall complete continuing medical education as required by the board of medical examiners. The board of medical examiners may establish waivers from such continuing medical education requirements and exemptions for certain licensees through rules and regulations.

(b) The board of medical examiners shall establish the continuing medical educational requirements, waivers and exemptions through rules and regulations promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 63-6-234 - Physicians serving as United States public health service commissioned officers.

A physician serving as a United States public health service commissioned officer who is trained as a national health service corps ready responder shall be authorized to practice medicine at federally qualified health centers while pursuing licensure as provided in this part under the following conditions:

(1) The physician has first filed an application for licensure as provided in this part;

(2) The physician, prior to commencing practice, submits a written statement to the board that all of the physician's medical licenses, including the authority to practice in United States public health service, are unencumbered by disciplinary actions, unresolved disciplinary complaints or unresolved health care liability lawsuits; and

(3) The physician timely complies with all board rules governing the application process and immediately ceases practicing medicine until a license is subsequently granted should the initial licensure application be closed either for failure to provide timely required information or is denied by the board.



§ 63-6-235 - Special volunteer license for practice in free health clinic -- Exemption from fees -- Renewal.

(a) A physician licensed pursuant to this chapter under a special volunteer license who is a medical practitioner, as defined by § 63-1-201, engaged in practice at a free health clinic shall not be subject to license fees under this chapter. The board of medical examiners may issue a special volunteer license, as such license is defined in § 63-1-201, to qualified applicants without fee or charge. Such license shall be for a period of two (2) years and may be renewed on a biennial basis.

(b) Notwithstanding any other provision of this chapter to the contrary, a retired or inactive physician may apply for and receive a special volunteer license for practice only in volunteer service at benevolent or humanitarian service project locations outside of the state. The board of medical examiners is authorized to promulgate rules in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement the provisions of this section.



§ 63-6-236 - Drug prescriptions.

(a) Any handwritten prescription order for a drug prepared by a physician or surgeon who is authorized by law to prescribe a drug must be legible so that it is comprehensible by the pharmacist who fills the prescription. The handwritten prescription order must contain the name of the prescribing physician or surgeon, the name and strength of the drug prescribed, the quantity of the drug prescribed, handwritten in letters or in numerals, instructions for the proper use of the drug and the month and day that the prescription order was issued, recorded in letters or in numerals or a combination thereof. The prescribing physician or surgeon must sign the handwritten prescription order on the day it is issued, unless the prescription order is:

(1) Issued as a standing order in a hospital, a nursing home or an assisted care living facility as defined in § 68-11-201; or

(2) Prescribed by a physician or surgeon in the department of health or local health departments or dispensed by the department of health or a local health department as stipulated in § 63-10-205.

(b) Any typed or computer-generated prescription order for a drug issued by a physician or surgeon who is authorized by law to prescribe a drug must be legible so that it is comprehensible by the pharmacist who fills the typed or computer-generated prescription order. The prescription order must contain the name of the prescribing physician or surgeon, the name and strength of the drug prescribed, the quantity of the drug prescribed, recorded in letters or in numerals, instructions for the proper use of the drug and the month and day that the typed or computer-generated prescription order was issued, recorded in letters or in numerals or a combination thereof. The prescribing physician or surgeon must sign the typed or computer-generated prescription order on the day it is issued, unless the prescription order is:

(1) Issued as a standing order in a hospital, nursing home or an assisted care living facility as defined in § 68-11-201; or

(2) Prescribed by a physician or surgeon in the department of health or local health departments or dispensed by the department of health or a local health department as stipulated in § 63-10-205.

(c) Nothing in this section shall be construed to prevent a physician or surgeon from issuing a verbal prescription order.

(d) (1) All handwritten, typed or computer-generated prescription orders must be issued on either tamper-resistant prescription paper or printed utilizing a technology that results in a tamper-resistant prescription that meets the current centers for medicare and medicaid service guidance to state medicaid directors regarding § 7002(b) of the United States Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act of 2007, P.L. 110-28, and meets or exceeds specific TennCare requirements for tamper-resistant prescriptions.

(2) Subdivision (d)(1) shall not apply to prescriptions written for inpatients of a hospital, outpatients of a hospital where the doctor or other person authorized to write prescriptions, writes the order into the hospital medical record and then the order is given directly to the hospital pharmacy and the patient never has the opportunity to handle the written order, a nursing home or an assisted care living facility as defined in § 68-11-201 or inpatients or residents of a mental health hospital or residential facility licensed under title 33 or individuals incarcerated in a local, state or federal correctional facility.



§ 63-6-237 - Radiologist assistants.

(a) In addition to the practice permitted by § 63-6-224, a radiologist may utilize the services of a radiologist assistant to practice radiology assistance under the supervision of such radiologist to the extent not prohibited by § 63-6-224.

(b) The board of medical examiners shall define the scope of practice of a radiologist assistant and the educational qualifications necessary to practice as a radiologist assistant by rules promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Such rules shall be consistent with guidelines adopted by the American College of Radiology, the American Society of Radiologic Technologists and the American Registry of Radiologic Technologists (ARRT).

(c) A radiologist assistant must be a radiologic technologist certified by the board of medical examiners under § 63-6-224 and certified and registered with ARRT and credentialed to provide radiology services under the supervision of a radiologist.

(d) A radiologist assistant may not interpret images, make diagnoses or prescribe medications or therapies.

(e) On or after July 1, 2004, a radiology practitioner assistant shall only be known as a radiologist assistant.

(f) On or after July 1, 2008, any person seeking to become a radiologist assistant in Tennessee must have completed an advanced academic program encompassing a nationally recognized radiologist assistant curriculum, as well as completed a radiologist directed clinical preceptorship, all culminating in a baccalaureate degree.

(g) Any person who, on or before December 31, 2008, was practicing as a radiology practitioner assistant in Tennessee and who submits satisfactory proof of that practice to the board, along with an application and the certification fee on or before December 31, 2009, shall be entitled to be certified by the board as a radiologist assistant without having to meet the educational, certification, registration, credentialing or examination requirements of subsections (b) and (c) and rules promulgated pursuant to subsections (b) and (c).



§ 63-6-238 - Notice to patients of departure.

Psychiatrists are not required to notify patients that were treated by them at community mental health centers, as defined in § 33-1-101, of their departure from such community mental health centers. Patient records shall remain with the community mental health centers. The transfer of patients' records shall be in compliance with standards set by state and federal law.



§ 63-6-239 - Prescriptions for Schedule II controlled substances.

Any written, printed or computer-generated order for a Schedule II controlled substance prepared by a physician or surgeon who is authorized by law to prescribe a drug must be legibly printed or typed as a separate prescription order. The written, printed or computer-generated order must contain all information otherwise required by law. The prescribing physician or surgeon must sign the written, printed or computer-generated order on the day it is issued. Nothing in this section shall be construed to prevent a physician or surgeon from issuing a verbal prescription order.



§ 63-6-240 - Remedial action against persons licensed to practice medicine who are required to register as a sexual offender or violent sexual offender in order to assure safety.

(a) (1) The general assembly finds that a person who is licensed to practice medicine in this state and who is required to register with the Tennessee bureau of investigation (TBI) as a sexual offender or violent sexual offender is injurious to the public safety, health and welfare as well as the public's perception of and confidence in the medical profession.

(2) The general assembly further finds that the strongest remedial action possible should be taken against a person's license to practice medicine when such person has been convicted of a sexual offense, or violent sexual offense as both are defined in title 40, chapter 39, part 2, and continues to engage in the practice of medicine in this state after such conviction.

(3) Enactment of this section by the general assembly is declared to be a remedial action necessary to assure the safety of the citizens of this state and their faith and confidence in the medical profession. This section is not to be construed to be punitive against any person to whom this section may apply.

(b) As used in this section:

(1) "Registering agency" means a sheriff's office, municipal police department, metropolitan police department, campus law enforcement agency, the Tennessee department of correction, a private contractor with the Tennessee department of correction or the board with whom sexual offenders and violent sexual offenders are required to register under title 40, chapter 39, part 2;

(2) "Registry" means the registry created by the Tennessee Sexual Offender and Violent Sexual Offender Registration, Verification and Tracking Act of 2004, codified in title 40, chapter 39, part 2;

(3) "Sexual offense" means those offenses defined as "sexual offenses" in § 40-39-202; and

(4) "Violent sexual offense" means those offenses defined as "violent sexual offenses" in § 40-39-202.

(c) (1) If the registering agency of a person who registers as a sexual offender or violent sexual offender, as defined by title 40, chapter 39, part 2, has reason to believe that such person is licensed to practice medicine in this state pursuant to this chapter, the registering agency shall prepare and forward to the board of medical examiners a certified copy of the offender's TBI registration form within thirty (30) days of the sexual offender's or violent sexual offender's registration.

(2) Upon receipt of the form, or upon receipt of credible evidence from any other source indicating that a person licensed to practice medicine in this state has been convicted of a sexual offense or a violent sexual offense, the board shall investigate to determine whether such person is a sexual offender or violent sexual offender, as defined by § 40-39-202, and a person licensed to practice medicine pursuant to this chapter.

(A) If the board determines that the person named on the TBI registration form, or by another source, is a person licensed to practice medicine in this state pursuant to this chapter and the offense for which the person is required to register is a violent sexual offense, such conviction constitutes a material change in the person's licensure qualifications, and the board shall conduct a hearing at which the person may present evidence that the information received by the board is incorrect. If, after the hearing, the board finds the person was convicted of a violent sexual offense and is required to register with the TBI as a violent sexual offender, the board shall revoke the person's license to practice medicine in accordance with § 63-6-216. The person may appeal the ruling of the board as provided in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, but such appeal shall be limited to the issue of whether or not such person has been convicted of a violent sexual offense and is therefore required to register as a violent sexual offender. The license revocation shall remain in effect during the pendency of any appeal.

(B) If the person licensed to practice medicine is required to register as a sexual offender, the board shall conduct a hearing to determine the extent to which the person poses a continuing risk to patients; the degree to which the person has been rehabilitated; what treatment, if any, the person has undergone; the areas of medicine in which the person is qualified to engage without endangering the safety of patients; and any other factor the board deems relevant in determining the outcome most likely to protect the public while considering the interests of the person. At the conclusion of the hearing, the board may:

(i) Revoke the license of the person; or

(ii) If the board does not revoke the license, it may place such conditions on the person's license as it deems appropriate and advisable to protect the interests and safety of the public; provided, the board shall place the following restrictions on the person's license:

(a) Prohibit the physician from engaging in direct patient care or contact; and

(b) Such other conditions and limitations on the person's license as the board deems advisable.

(C) (i) If a person's license to practice medicine was revoked, suspended or conditioned pursuant to subdivision (c)(2)(B) because such person was convicted of a sexual offense and such person applies for and is granted termination of sexual offender registry requirements pursuant to § 40-39-207, such person may petition the board for reinstatement of the person's license to practice medicine.

(ii) If a petition is filed for reinstatement pursuant to this subsection, the board shall hear the petition within thirty (30) calendar days of its receipt. At the hearing the board shall use the same analysis set out in subdivision (c)(2)(B) to determine whether the person should be permitted to practice medicine in this state under any circumstances.

(iii) If the written findings of the board are that the person is no longer a threat to public safety and could return to the practice of medicine in some capacity, it may:

(a) Reinstate the person's license without conditions;

(b) Reinstate the person's license with any or all the conditions available under subdivision (c)(2)(B); or

(c) Remove some or all of the restrictions or conditions that were placed on a license made conditional pursuant to subdivision (c)(2)(B).

(iv) If the written findings of the board are that the person could not safely return to the practice of medicine, it shall deny the person's petition and set a date certain after which the person may repetition the board.

(D) If the board receives credible evidence from any source indicating that the person is in violation of the restrictions placed upon such person's license to practice medicine pursuant to this section, the board shall conduct a hearing as provided in subdivision (c)(2)(B). If at the conclusion of the hearing, the board finds that the person is in violation of the restrictions placed upon the person's license in a material respect or in a repetitive manner, the board shall revoke the license. If the board finds that the violation is minor or isolated, it may place other conditions on the person's license, such as increased reporting to the board by both the person and the person's employer or contractor, if any.

(E) The provisions of this subdivision (c)(2) shall apply regardless of whether commission of the sexual offense or violent sexual offense resulting in the person being required to register as a sexual or violent sexual offender occurred prior to or subsequent to the date the person was licensed to practice medicine in this state.

(d) By September 1, 2010, the board shall compare or have compared a list of all persons who are licensed to practice medicine in this state against the list of persons who are registered as sexual offenders or violent sexual offenders pursuant to title 40, chapter 39, part 2. If it appears from this comparison that the same name appears on both lists, the board shall request a certified copy of that person's TBI registration form. Upon receipt of the form from the TBI, the board shall conduct an investigation to determine if the person licensed to practice medicine in this state is the same person who is a registered sexual offender or violent sexual offender. Such investigation shall take no more than thirty (30) days. If the board determines that the person whose name appears on both lists is the same person, it shall immediately take action as provided in subdivision (c)(2). If the person whose name appears on both lists is not the same person, the board shall take no action.

(e) (1) On July 1, 2010, the board shall determine, before granting a license to practice medicine in this state, or renewing an existing license, if the person who is applying for such a license is registered or is required to be registered as a sexual offender or violent sexual offender pursuant to title 40, chapter 39, part 2.

(2) If any applicant for a license to practice medicine in this state is a registered violent sexual offender or is required to register as a violent sexual offender, the board shall deny the application. If any person who is licensed to practice medicine in this state and is seeking to renew such license is a registered violent sexual offender or is required to register as a violent sexual offender, the board shall revoke the physician's license.

(3) If any applicant to the board is registered as a sexual offender or is required to register as a sexual offender, the board shall consider whether the applicant poses a risk to patients; the degree to which the person has been rehabilitated; what treatment, if any, the person has undergone; the areas of medicine in which the applicant is qualified to engage without endangering the safety of patients; and any other factor the board deems relevant in determining what conditions are most likely to protect the public while considering the interests of the applicant. The board may deny the application or may place such conditions upon the applicant as are necessary to protect the public. If the board grants the license, at a minimum the board shall prohibit the applicant from engaging in direct patient care or contact for so long as the applicant is required to register as a sexual offender.



§ 63-6-241 - Physical presence of physician required for abortion.

Notwithstanding § 63-6-209(b) or any other provision of this chapter, no physician licensed under this chapter or chapter 9 of this title shall perform or attempt to perform any abortion, including a medically induced abortion, or shall prescribe any drug or device intended to cause a medical abortion, except in the physical presence of the pregnant woman. No drug or device intended to cause a medical abortion shall be administered or dispensed to a pregnant woman except in the physical presence of her physician



§ 63-6-242 - Employee or contractor's unauthorized use of medical doctor's DEA registration number to write prescriptions.

(a) Any medical doctor licensed pursuant to this chapter who has reason to believe that an employee or contractor of the doctor or the doctor's firm, partnership or corporation has used the doctor's federal drug enforcement administration (DEA) registration number without authorization to write prescriptions may make a report to a law enforcement agency.

(b) Any medical doctor, firm, partnership, or corporation making a report pursuant to subsection (a) shall be immune from any civil liability for making such report when made in good faith.



§ 63-6-243 - Hormone replacement therapy.

(a) (1) "Hormone replacement therapy clinic" or "hormone therapy clinic" means a medical office in which the clinicians are primarily engaged in hormone replacement or supplementation therapy or a medical office which holds itself out to the public as being primarily or substantially engaged in hormone replacement therapy. For the purposes of this definition, "primarily engaged" means that a majority of the clinic's patients receive hormone replacement therapy and may be further defined by the board by rule. "Hormone replacement therapy clinic" does not mean a medical office in which the clinicians are primarily engaged in obstetrics and gynecology (OB/GYN), urology or primary care.

(2) "Hormone replacement therapy" or "hormone therapy" means the branch of the practice of medicine whereby the patient is treated with medications that include, but are not limited to, creams or natural formulas taken through the skin, under the tongue, in subcutaneous pellets, or orally that contain hormones that have the same bioidentical or similar chemical formula as those produced naturally in the human body or that the provider thinks or claims to be similar or identical, but shall not include the treatment of patients with birth control pills.

(b) In hormone replacement therapy clinics:

(1) All hormone replacement therapy shall be performed by a physician licensed under this chapter or chapter 9 of this title, or delegated by such physician to a certified nurse practitioner licensed pursuant to chapter 7 of this title or a physician assistant licensed pursuant to chapter 19 of this title; and

(2) If hormone replacement therapy is delegated, the supervising physician shall ensure that written protocols are developed for licensees to whom hormone replacement therapy is delegated, that such protocols are updated as necessary and that the patient is informed of both the name and contact information of the supervising physician and an indication of whether the physician is available on-site or remotely.

(c) A physician supervising hormone replacement therapy in a hormone replacement therapy clinic shall ensure that for each patient all of the following requirements are met:

(1) Prior to the initial hormone replacement therapy or course of treatments, an appropriate physical examination shall be conducted;

(2) An appropriate medical history shall be taken and documented on the patient;

(3) A written order for hormone replacement therapy shall be entered by the treating provider in the patient's medical record documenting the diagnosis and medical reason for the patient's need for hormone replacement therapy. If the treating provider is not a physician, the supervising physician shall make a personal review of the historical, physical and therapeutic data gathered by the treating provider and shall so certify the review in the patient's chart within seven (7) days of the patient being served;

(4) The patient gives written consent for hormone replacement therapy, which includes notification of possible complications and reasonable expectations and any applicable FDA warnings associated with any part of the therapy; and

(5) The supervising physician shall be immediately notified upon discovery of a complication.



§ 63-6-244 - Interventional pain management.

(a) A physician licensed pursuant to this chapter may only practice interventional pain management if the licensee is either:

(1) Board certified through the American Board of Medical Specialties (ABMS) or the American Board of Physician Specialties (ABPS)/American Association of Physician Specialists (AAPS) in one of the following medical specialties:

(A) Anesthesiology;

(B) Neurological surgery;

(C) Orthopedic surgery;

(D) Physical medicine and rehabilitation;

(E) Radiology; or

(F) Any other board certified physician who has completed an ABMS subspecialty board in pain medicine or completed an ACGME-accredited pain fellowship;

(2) A recent graduate in a medical specialty listed in subdivision (a)(1) not yet eligible to apply for ABMS or ABPS/AAPS board certification; provided, that there is a practice relationship with a physician who meets the requirements of subdivision (a)(1) or an osteopathic physician who meets the requirements of § 63-9-119(a)(1);

(3) A licensee who is not board certified in one of the specialties listed in subdivision (a)(1) but is board certified in a different ABMS or ABPS/AAPS specialty and has completed a post-graduate training program in interventional pain management approved by the board;

(4) A licensee who serves as a clinical instructor in pain medicine at an accredited Tennessee medical training program; or

(5) A licensee who has an active pain management practice in a clinic accredited in outpatient interdisciplinary pain rehabilitation by the commission on accreditation of rehabilitation facilities or any successor organization.

(b) For purposes of this section, "interventional pain management" is the practice of performing invasive procedures involving any portion of the spine, spinal cord, sympathetic nerves of the spine or block of major peripheral nerves of the spine in any setting not licensed under title 68, chapter 11.

(c) The board is authorized to define through rulemaking the scope and length of the practice relationship established in subdivision (a)(2).

(d) A physician who provides direct supervision of an advanced practice nurse or a physician's assistant pursuant to § 63-7-126 or § 63-19-107 must meet the requirements set forth in subdivision (a)(1) or (a)(3).

(e) A physician who violates this section is subject to disciplinary action by the board pursuant to § 63-6-214, including, but not limited to, civil penalties of up to one thousand dollars ($1,000) for every day this section is violated.



§ 63-6-245 - Notice to patients of determination that patient has dense or extremely dense breasts.

(a) As used in this section, "physician" means an individual authorized by this chapter to practice medicine and surgery or osteopathic medicine and surgery pursuant to chapter 9.

(b) If a physician has determined, after a mammogram is performed, that a patient has dense breasts or extremely dense breasts, based on the breast imaging reporting and data system established by the American College of Radiology, the facility where the mammogram was performed shall provide the following notice to the patient:

Your mammogram shows that your breast tissue is dense. Dense breast tissue is common and is not abnormal. However, dense breast tissue can make it harder to evaluate the results of your mammogram and may also be associated with an increased risk of breast cancer. This information about the results of your mammogram is given to you to raise your awareness and to inform your conversations with your doctor. Together, you can decide which screening options are right for you. A report of your results was sent to your physician.

(c) This section shall become operative on January 1, 2014. Nothing in this section shall be construed to create or impose liability for failing to comply with the requirements of this section. Nothing in this section shall be deemed to create a duty of care or other legal obligation beyond the duty to provide notice as set forth in this section. Nothing in this section shall be deemed to require a notice that is inconsistent with the provisions of the federal Mammography Quality Standards Act, as compiled in 42 U.S.C. § 263b or any regulations promulgated pursuant to that act.






Part 3 - Phil Timp-Amanda Wilcox Right to Try Act

§ 63-6-301 - Short title.

This part shall be known and may be cited as the "Phil Timp-Amanda Wilcox Right to Try Act".



§ 63-6-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Advanced illness" means a progressive disease or medical or surgical condition that entails significant functional impairment, that is not considered by a treating physician to be reversible even with administration of current federal drug administration approved and available treatments, and that, without life-sustaining procedures, will soon result in death;

(2) "Adverse event" means any untoward medical occurrence associated with the use of an investigational drug, biological product, or device in humans, regardless if drug-related;

(3) "Eligible patient" means an individual who meets all of the following conditions:

(A) Has an advanced illness, attested to by the patient's treating physician and confirmed by a second physician;

(B) Has considered all other treatment options currently approved by the United States food and drug administration, and is unable to enter, or be accepted within one (1) week after applying to, a clinical trial within fifty (50) miles of the individual's home;

(C) Has received a recommendation from the patient's physician for an investigational drug, biological product, or device;

(D) Has given written, informed consent for the use of the investigational drug, biological product, or device; and

(E) Has documentation from the patient's physician that the patient meets the requirements of this subdivision (2);

(4) "Investigational drug, biological product, or device" means a drug, biological product, or device that has successfully completed phase 1 of a clinical trial as documented by the National Institutes of Health but has not yet been approved for general use by the federal food and drug administration (FDA) and remains under investigation in a clinical trial that is approved by the FDA; and

(5) "Written, informed consent" means a written document that is signed by the patient, the patient's parent, if the patient is a minor, the patient's legal guardian, or the patient's attorney-in-fact designated by the patient under title 34, chapter 6, part 2, and attested to by the patient's physician and a witness, and that, at a minimum, includes all of the following:

(A) An explanation of the currently approved products and treatments for the disease or condition from which the patient suffers;

(B) An attestation that the patient concurs with the patient's physician in believing that all currently approved and conventionally recognized treatments are unlikely to prolong the patient's life;

(C) Clear identification of the specific proposed investigational drug, biological product, or device that the patient is seeking to use;

(D) A description of the potentially best and worst outcomes of using the investigational drug, biological product, or device and a realistic description of the most likely outcome. The description shall include the possibility that new, unanticipated, different, or worse symptoms might result and that death could be hastened by the proposed treatment. The description shall be based on the physician's knowledge of the proposed treatment in conjunction with an awareness of the patient's condition;

(E) A release of liability relative to the treating physician, licensed healthcare providers, hospital, and manufacturer of the investigational drug, biological product, procedure, or device;

(F) A statement that the patient's health plan or third-party administrator and provider are not obligated to pay for any care or treatments consequent to the use of the investigational drug, biological product, or device, unless they are specifically required to do so by law or contract;

(G) A statement that the patient's eligibility for hospice care may be withdrawn if the patient begins curative treatment with the investigational drug, biological product, or device and that care may be reinstated if this treatment ends and the patient meets hospice eligibility requirements; and

(H) A statement that the patient understands that the patient is liable for all expenses consequent to the use of the investigational drug, biological product, or device and that this liability extends to the patient's estate, unless a contract between the patient and the manufacturer of the drug, biological product, or device states otherwise.



§ 63-6-303 - Manufacturer permitted to provide investigational drug, biological product, or device to eligible patient -- Conditions.

(a) A manufacturer of an investigational drug, biological product, or device may make available, and an eligible patient may request, the manufacturer's investigational drug, biological product, or device under this part; provided, that this part does not require that a manufacturer make available an investigational drug, biological product, or device to an eligible patient.

(b) A manufacturer may do all of the following:

(1) Provide an investigational drug, biological product, or device to an eligible patient without receiving compensation; and

(2) Require an eligible patient to pay the costs of, or the costs associated with, the manufacture of the investigational drug, biological product, or device.



§ 63-6-304 - Payment of costs -- Provision of items or services without approval not required.

(a) This part does not expand the coverage required of an insurer under title 56, chapter 7.

(b) A health plan, third-party administrator, or governmental agency may, but is not required to, provide coverage for the cost of an investigational drug, biological product, or device, or the cost of services related to the use of an investigational drug, biological product, or device under this part.

(c) This part does not require any governmental agency to pay costs associated with the use, care, or treatment of a patient with an investigational drug, biological product, or device.

(d) This part does not require any hospital or facility licensed under title 68, chapter 11, or any physician or healthcare provider to provide any items or services unless a request by an eligible patient is approved by the hospital, facility, physician, or healthcare provider.



§ 63-6-305 - Patient's heirs not liable for outstanding debt.

If a patient dies while being treated by an investigational drug, biological product, or device, the patient's heirs are not liable for any outstanding debt related to the treatment or lack of insurance due to the treatment.



§ 63-6-306 - Action against healthcare provider's license or medicare certification prohibited.

A licensing board or disciplinary subcommittee shall not revoke, fail to renew, suspend, or take any action against a healthcare provider's license issued under this title, based solely on the healthcare provider's recommendations to an eligible patient regarding access to or treatment with an investigational drug, biological product, or device. An entity responsible for medicare certification shall not take action against a healthcare provider's medicare certification based solely on the healthcare provider's recommendation that a patient have access to an investigational drug, biological product, or device.



§ 63-6-307 - Official, employee, or agent of state prohibited from blocking eligible patient's access.

An official, employee, or agent of this state shall not block or attempt to block an eligible patient's access to an investigational drug, biological product, or device. The rendering of counseling, advice, or a recommendation consistent with medical standards of care from a licensed healthcare provider is not a violation of this section.



§ 63-6-308 - No private cause of action for harm done to eligible patient resulting from investigational drug, biological product, or device -- Part does not affect requirements under § 56-7-2365.

(a) This part does not create a private cause of action against a manufacturer of an investigational drug, biological product, or device or against any other person or entity involved in the care of an eligible patient using the investigational drug, biological product, or device for any harm done to the eligible patient resulting from the investigational drug, biological product, or device, if the manufacturer or other person or entity is complying in good faith with the terms of this part and has exercised reasonable care.

(b) This part does not affect any mandatory healthcare coverage for participation in clinical trials under § 56-7-2365.



§ 63-6-309 - Reporting of adverse events.

If a patient suffers an adverse event associated with the use of an investigational drug, biological product, or device, the patient's physician shall report the adverse event to the manufacturer of the investigational drug, biological product, or device






Part 5 - Physicians' Conflict of Interest Disclosure Act of 1991

§ 63-6-501 - Short title.

This part shall be known as the "Physicians' Conflict of Interest Disclosure Act of 1991."



§ 63-6-502 - Conflict of interest -- How addressed.

(a) Physicians are free to enter lawful contractual relationships, including the acquisition of ownership interests in health facilities, equipment or pharmaceuticals, but these can create potential conflicts of interest.

(b) The potential conflict of interest shall be addressed by the following:

(1) The physician has a duty to disclose to the patient or referring colleagues such physician's ownership interest in the facility or therapy at the time of referral and prior to utilization;

(2) The physician shall not exploit the patient in any way, as by inappropriate or unnecessary utilization;

(3) The physician's activities shall be in strict conformity with the law;

(4) The patient shall have free choice either to use the physician's proprietary facility or therapy or to seek the needed medical services elsewhere; and

(5) When a physician's commercial interest conflicts so greatly with the patient's interest as to be incompatible, the physician shall make alternative arrangements for the care of the patient.

(c) The board shall have the authority to promulgate rules and regulations to effectuate the provisions of this section.



§ 63-6-503 - Federal law.

Nothing in this part is intended to nor shall it permit any action that is inconsistent with the federal Patient and Program Protection Act of 1987, or other provisions of federal law that prohibits such arrangements as a condition to receipt of federal funds.






Part 6 - Health Care Referrals

§ 63-6-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Entity" or "health care entity" means and includes a health care facility and an agency, company or health care professional, other than the referring physician, providing health care services;

(2) "Health care facility" means and includes any real property or equipment of a health care institution as that term is defined in § 68-11-1602;

(3) "Health care service" means and includes a diagnostic, treatment, therapy or rehabilitation service.



§ 63-6-602 - Physician owned health care entities -- Referrals prohibited -- Exceptions.

(a) Physician investment in health care can provide important benefits for patient care; however, when physicians refer patients to entities in which they have an ownership interest, a potential conflict of interest exists. A physician having an investment interest in a health care entity shall not refer patients to the entity unless:

(1) The physician performs health care services at the entity; or

(2) The investment interest satisfies the requirements set forth in § 63-6-603.

(b) The provisions of subsection (a) shall not apply to physicians when a health care facility leases premises or equipment from an entity owning the premises or equipment, even if physicians have an ownership interest in the entity that leases the premises or equipment to the health care facility and refer patients to the health care facility, if:

(1) There is a written lease agreement between the health care facility leasing the premises or equipment and the entity owning the premises or equipment;

(2) The lease specifies the premises or equipment covered by the lease;

(3) The term of the lease is for not less than one (1) year;

(4) The aggregate rental charge is set in advance, is consistent with fair market value in arms-length transactions and is not determined in a manner that takes into account the volume or value of any referrals by physicians having an ownership interest in the entity leasing the premises or space to the health care facility; and

(5) A physician having an ownership interest in the entity leasing the premises or space to the health care facility discloses that interest to any patient referred by the physician to the health care facility.

(c) (1) The provisions of subsection (a) shall not apply in the limited circumstances where the referring physician is referring physical therapy services and, in writing, the physician:

(A) Discloses the physician's investment interest or financial relationship to patients when making a referral of the patient for physical therapy services;

(B) Notifies patients that they may receive physical therapy services at the provider of their choice;

(C) Informs patients that they have the option to use one (1) of the alternative providers; and

(D) Assures patients that they will not be treated differently by the physician if they do not choose to use the physician-owned entity.

(2) Notwithstanding any provision of law to the contrary, nothing in subdivision (c)(1) shall be construed to affect the ability of the commissioner of labor and workforce development to regulate, through the workers' compensation comprehensive medical fee schedule and regulated system established by rules promulgated pursuant to § 50-6-204, all health care providers providing services to workers' compensation patients.



§ 63-6-603 - Where physicians may invest in and refer to an outside entity -- Requirements.

There may be situations in which a needed entity would not be built or instituted if referring physicians were prohibited from investing in the entity and a need might exist when there is no entity of reasonable quality in the community or when use of existing entities is onerous for patients. Therefore, physicians may invest in and refer to an outside entity, whether or not they provide direct care or services at or for the entity, if there is a demonstrated need in the community for the entity and alternative financing is not available. In such cases, the following requirements apply:

(1) Individuals who are not in a position to refer patients to the entity shall be given a bona fide opportunity to invest in the entity and be able to invest on the same terms that are offered to referring physicians. The terms on which investment interests are offered to physicians shall not be related to the past or expected volume of referrals or other business from the physicians;

(2) There is no requirement that any physician investor make referrals to the entity or otherwise generate business as a condition for remaining an investor;

(3) The entity shall not market or furnish its items or services to referring physician investors differently than to other investors;

(4) The entity shall not loan funds or guarantee a loan for physicians in a position to refer to the entity;

(5) The return on the physician's investment shall be tied to the physician's equity in the entity rather than to the volume of referrals;

(6) Investment contracts shall not include noncompetition clauses that prevent physicians from investing in other entities;

(7) Physicians shall disclose their investment interest to their patients when making a referral. Patients shall be given a list of effective alternative entities if any such entities become reasonably available, informed that they have the option to use one of the alternative entities and assured that they will not be treated differently by the physician if they do not choose the physician-owned entity. These disclosure requirements also apply to physician investors who directly provide care or services for their patients in entities outside their office practice;

(8) The physician's ownership interest shall be disclosed, when requested, to third party payers;

(9) An internal utilization review program is established to ensure that investing physicians do not exploit their patients in any way, such as by inappropriate or unnecessary utilization; and

(10) When a physician's financial interest conflicts so greatly with the patient's interest as to be incompatible, the physician shall make alternative arrangements for the care of the patient.



§ 63-6-604 - Prohibited cross referral arrangements.

Cross referral arrangements or schemes between physicians or between physicians and entities, in which the physician or physicians know or should know that the arrangement has as its principal purpose generating referrals to an entity that if made directly by one of the participating physicians would be in violation of this part, are prohibited.



§ 63-6-605 - Preexisting investments -- Compliance.

If physicians have invested in entities prior to July 1, 1993, the physicians shall reevaluate their activity in accordance with the provisions of this part and comply with its provisions. If compliance with the need and alternative investor criteria is not practical, it is essential that the identification of reasonably available alternative entities be provided.



§ 63-6-606 - Disposal of ownership interests -- Cessation of referrals.

(a) On and after July 1, 1995, all physicians are required either to:

(1) Dispose of their ownership interests in entities outside their office practice at which they do not directly provide care or services when they have an investment interest in the entity unless the entity meets the requirements of § 63-6-602; or

(2) Cease referring patients to such entities.

(b) Physicians are encouraged to seek out potential buyers of a minority race before disposing of facilities or equipment regulated by this part. Upon request, the office of minority business enterprise in the department of economic and community development shall provide information relative to potential minority purchasers.



§ 63-6-607 - Violations -- Sanctions.

Any physician who makes or causes to be made a referral prohibited by this part is in violation of the medical practice law, as compiled in this chapter. Willful violations of this part are considered unprofessional conduct, which conduct is subject to licensure sanction by the board of medical examiners, including suspension, revocation or other restriction deemed appropriate by the board. In addition, the board is authorized to impose civil penalties of an amount up to five thousand dollars ($5,000) for each prohibited referral.



§ 63-6-608 - Investment interests in publicly traded entities.

The definition of "investment interest" does not include a publicly traded entity in which such physician has an investment interest if all of the following requirements are met:

(1) The entity's stock is listed for trading on the New York Stock Exchange or the American Stock Exchange or is a national market system security traded under an automated interdealer quotation system operated by the National Association of Securities Dealers;

(2) The entity had, at the end of the corporation's most recent fiscal year, total assets of at least fifty million dollars ($50,000,000), determined in accordance with generally accepted accounting principles, related to the furnishing of health services;

(3) The entity markets and furnishes its services to physician-investors and other physicians on the same and equal terms;

(4) All stock of the entity, including the stock of any predecessor privately held company, is one (1) class without preferential treatment as to status or remuneration;

(5) The entity does not issue loans or guarantee any loans for physicians who are in a position to refer patients to such entity if the physician uses any portion of the loan to obtain the investment interest;

(6) The income on the physician's investment is not tied to referral volumes and is directly proportional to the physician's equity interest in the entity;

(7) The physician's investment interest does not exceed one half of one percent (.5%) of the entity's total equity; and

(8) The physician purchases the investment interest either:

(A) On terms generally available to the public; or

(B) In exchange for an investment interest acquired by the physician before July 1, 1993; provided, the terms of the exchange are consistent with fair market value in an arms-length transaction and are not related to the volume or value of any referrals from the physician to the corporation and the investment interest is not held after December 31, 1997.






Part 7 - Volunteer Health Care Services Act

§ 63-6-701 - Short title.

This part shall be known and may be cited as the "Volunteer Health Care Services Act."



§ 63-6-702 - Legislative findings.

(a) The general assembly finds that:

(1) Access to high quality health care services is a concern of all persons;

(2) Access to such services is severely limited for some residents of this state, particularly those who reside in remote, rural areas or in the inner city;

(3) Physicians and other health care professionals have traditionally worked to assure broad access to health care services; and

(4) Many health care providers from Tennessee and elsewhere are willing to volunteer their services to address the health care needs of Tennesseans who may otherwise not be able to obtain such services.

(b) The general assembly further finds that it is the public policy of this state to encourage and facilitate voluntary provision of health care services.



§ 63-6-703 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Free clinic" means a not for profit, out-patient, non-hospital facility in which a health care provider engages in the voluntary provision of health care services to patients without charge to the recipient of the services or to a third party;

(2) "Health care provider" means any physician, surgeon, dentist, nurse, optometrist or other practitioner of a health care discipline, the professional practice of which requires licensure or certification under the provisions of this title or under a comparable provision of law of another state, territory, district or possession of the United States;

(3) "Licensed health care provider" means any health care provider holding a current license or certificate issued under:

(A) This title; or

(B) A comparable provision of the law of another state, territory, district or possession of the United States;

(4) "Regularly practice" means to practice for more than sixty (60) days within any ninety-day period;

(5) "Sponsoring organization" means any organization that organizes or arranges for the voluntary provision of health care services and that registers with the department of health as a sponsoring organization in accordance with § 63-6-706 and charges recipients based on one (1) of the following criteria:

(A) On a sliding scale according to income;

(B) A fee at the time of service of no more than fifty dollars ($50.00); or

(C) No fee to the recipient; and

(6) "Voluntary provision of health care services" means the providing of professional health care services by the health care provider either without charge to the recipient of the services or to a third party, or recipients are charged on a sliding scale according to income. Nothing shall preclude a health care provider from collecting the charges described in subdivision (5)(B) on behalf of the sponsoring organization as long as the health care provider retains none of the payment and forwards all collections to the sponsoring organization.



§ 63-6-704 - Licensure requirements.

(a) Notwithstanding any provision of law to the contrary, no additional license or certificate otherwise required under the provisions of this title is necessary for the voluntary provision of health care services by any person who:

(1) Is a duly licensed health care provider as defined under § 63-6-703; or

(2) Lawfully practices under an exception to the licensure or certification requirements of any state, territory, district or possession of the United States; provided, that the person does not and will not regularly practice in Tennessee.

(b) The provisions of subsection (a) does not apply to any person whose license or certificate is suspended or revoked pursuant to disciplinary proceedings in any jurisdiction. Furthermore, the provisions of subsection (a) do not apply to a licensed health care provider who renders services outside the scope of practice authorized by the provider's licensure, certification or exception to such licensure or certification.



§ 63-6-705 - Applicability.

With regard to a person who voluntarily provides health care services and who is covered by the provisions of § 63-6-704(a), the prohibitions expressed in § 63-6-202, relative to itinerant physicians, shall not apply and all requirements regarding display of a license or certificate shall be satisfied by the presentation for inspection, upon request, of a photocopy of the applicable license, certificate or statement of exemption.



§ 63-6-706 - Registration requirements -- Revocation.

(a) (1) Before providing volunteer medical services in this state, a sponsoring organization shall register with the department of health by submitting a registration fee of fifty dollars ($50.00) and filing a registration form. The fifty-dollar registration fee shall not apply to any sponsoring organization as defined in § 63-6-703 when providing volunteer health care services in cases of natural or man-made disasters. Such registration form shall contain:

(A) The name of the sponsoring organization;

(B) The name of principal individual or individuals who are the officers or organizational officials responsible for the operation of the sponsoring organization;

(C) The address, including street, city, zip code and county, of the sponsoring organization's principal office address and the same address information for each principal or official listed in subdivision (a)(1)(B);

(D) Telephone numbers for the principal office of the sponsoring agency and each principal or official listed in subdivision (a)(1)(B); and

(E) Such additional information as the department shall require.

(2) Upon any change in the information required under subdivision (a)(1), the sponsoring organization shall notify the department in writing of such change within thirty (30) days of its occurrence.

(b) The sponsoring organization shall file a quarterly voluntary services report with the department during the current quarter that lists all licensed health care providers who provided voluntary health care services during the preceding quarter. The sponsoring organization shall maintain on file for five (5) years following the date of service additional information, including the date, place and type of services provided.

(c) Each sponsoring organization shall maintain a list of health care providers associated with its provision of voluntary health services. For each such health care provider, the organization shall maintain a copy of a current license, certificate or statement of exemption from licensure or certification or, in the event that the health care provider is currently licensed in the state of Tennessee, a copy of the health care provider's license verification obtained from a state-sponsored web site.

(d) The sponsoring organization shall maintain such records for a period of at least five (5) years following the provision of health care services and shall furnish such records upon request to any regulatory board established under this title.

(e) Compliance with subsections (a) and (b) shall be prima facie evidence that the sponsoring organization has exercised due care in its selection of health care providers.

(f) The department may revoke the registration of any sponsoring organization that fails to comply with the requirements of subsections (a)-(e). Any such revocation shall be conducted in accordance with the Uniform Administrative Procedures Act, complied in title 4, chapter 5.



§ 63-6-707 - Liability insurance coverage.

No contract of professional liability insurance covering a health care provider in this state, issued or renewed on or after May 26, 1995, shall exclude coverage to any provider who engages in the voluntary provision of health care services; provided, that the sponsoring organization and the health care provider comply with the requirements of this part.



§ 63-6-708 - Immunity for voluntary provision of health care services.

(a) (1) No person who is licensed, certified or authorized by the board of any of the professions of the healing arts, as enumerated in this title, shall be liable for any civil damages for any act or omission resulting from the rendering of such services, unless the act or omission was the result of such person's gross negligence or willful misconduct if the person:

(A) Is engaging in the voluntary provision of health care services within the limits of the person's license, certification or authorization; and

(B) The services are delivered to any patient of:

(i) A sponsoring organization; or

(ii) A free clinic.

(2) The volunteer licensee who is providing free care shall not receive compensation of any type, directly or indirectly, or any benefits of any type whatsoever, or any consideration of any nature, from anyone for the free care. Nor shall such services be part of the provider's training or assignment.

(3) The volunteer licensee must be acting within the scope of such license, certification or authority.

(4) A health care licensee providing free health care shall not engage in activities at a clinic or at the health care licensee's office, if the activities are performed on behalf of the sponsoring organization, unless those activities are authorized by the appropriate authorities to be performed at the clinic or office and the clinic or office is in compliance with all applicable rules and regulations.

(b) For purposes of this section, any commissioned or contract medical officer or dentist serving on active duty in the United States armed forces and assigned to duty as a practicing, commissioned or contract medical officer or dentist at any military hospital or medical facility owned and operated by the United States government shall be deemed to be licensed pursuant to this part.



§ 63-6-709 - Liability of volunteer crisis response team member -- Applicability.

(a) (1) "Crisis intervention" means a session at which crisis response services are rendered by a critical incident stress management team member during or after a crisis or disaster;

(2) "Crisis response services" means consultation, risk assessment, referral and crisis intervention services provided by a critical incident stress management team to individuals affected by crisis or disaster;

(3) "Critical incident stress management team member," referred to also as "team member," means an individual specially trained to provide crisis response services as a member of an organized community or local crisis response team that holds membership in a registered critical incident stress management team;

(4) "Registered team" means a team formally registered with a recognized training agency. For the purposes of this section, a recognized training agency shall include the International Critical Incident Stress Foundation, the National Organization for Victim Assistance, the National Red Cross, the Tennessee Public Safety Network and other such organizations;

(5) "Training session" means a session providing crisis response training by a qualified, trained trainer utilizing the standards established by the accrediting agencies set out in subdivision (a)(4); and

(6) "Volunteer" means a person who serves and receives no remuneration for services except reimbursement for actual expenses.

(b) (1) Any volunteer crisis response team member who participates in a crisis intervention shall not be liable in tort for any personal injuries or infliction of emotional distress of any participant to the crisis intervention that is caused by the act or an omission of a crisis response team member during the course of a crisis intervention.

(2) Subdivision (b)(1) shall not apply unless the intervention or training is conducted within generally accepted protocols of a registered team as defined by a nationally recognized accrediting agency.

(c) The tort immunity in subsection (b) does not apply if:

(1) The team member acted with actual malice or willful intent to injure the subject;

(2) The team member acted outside the scope of assigned duties;

(3) The team member acted without team coordination and dispatch;

(4) The action involved the commission of a crime;

(5) The action involved sexual harassment, sexual or physical abuse;

(6) The actions involved any form of moral turpitude or moral misconduct within the normally accepted community standards; or

(7) If damages resulted from gross negligence of the team member.



§ 63-6-710 - Free clinics for veterans -- Use of armory as site.

(a) This section may be known and cited as the "Kenneth Harry-Hill Tennessee Veterans Health Care Act of 2015." This section may also be known as the "Mission Tennessee for Veterans Program."

(b) In addition to any other health care authorized by this part, a licensed healthcare provider who is a member of the national guard in this state, under title 58, chapter 1, part 2, may provide healthcare services to veterans and other persons who lack health insurance at a free clinic operated on the site of an armory, as defined in § 58-1-507. The free clinic is authorized to provide limited primary health care, but not emergency care or urgent care services. Healthcare providers rendering services under this subsection (b) shall be deemed to be engaging in the voluntary provision of healthcare services under this part.

(c) (1) The military department is authorized to permit the use of an armory as a site of a free clinic on a temporary basis.

(2) The military department is also authorized to permit members of the national guard who are licensed healthcare providers in this state to volunteer at free clinics operated at an armory under this section.

(3) The military department is authorized to accept donations of medical supplies and services to assist the operation of a free clinic at an armory under this section.

(d) A free clinic operating under this section is authorized to participate in appropriate networks and public information activities in order to facilitate access to free healthcare services by veterans.

(e) The commissioner of health is authorized to promulgate rules to effectuate the purposes of this section. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(f) For the purposes of this section, "veteran" means a Tennessee resident who has entered and served in the United States armed forces and who was discharged or released therefrom under conditions other than dishonorable.






Part 8 - Genetic Counselors' Licensing Act

§ 63-6-801 - Short title.

This part shall be known and may be cited as the "Genetic Counselors' Licensing Act."



§ 63-6-802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "ABGC" means the American Board of Genetic Counseling;

(2) "ABMG" means the American Board of Medical Genetics;

(3) "Board" means the board of medical examiners, created by § 63-6-101;

(4) "CEU" means a continuing education unit as defined by the ABGC;

(5) "Department" means the department of health;

(6) "Division" means the division of health related boards within the department;

(7) "Genetic counselor" means a person licensed under this part to engage in the practice of genetic counseling;

(8) "Practice of genetic counseling" means the process of helping people understand and adapt to the medical, psychological and familial implications of genetic contributions to disease performed pursuant to a referral. This process integrates the following:

(A) Interpretation of family and medical histories to assess the chance of disease occurrence or recurrence;

(B) Education about inheritance, testing, management, prevention, resources and research; and

(C) Counseling to promote informed choices and adaptation to the risk or condition;

(9) "Referral" means a written or telecommunicated authorization for genetic counseling services from a physician licensed to practice medicine in all its branches or an advanced practice nurse or physician assistant who has an agreement and signed protocols with a supervising physician that authorizes referrals to a genetic counselor; and

(10) "Supervision" means the ongoing, direct clinical review for the purposes of training or teaching by an approved supervisor who monitors the performance or a person's supervised interaction with a client and provides regular documented face-to-face consultation, guidance and instructions with respect to the clinical skills and competencies of the person supervised. Supervision may include, without being limited to, the review of case presentations, audio tapes, video tapes and direct observation.



§ 63-6-803 - Scope of genetic counseling.

(a) Genetic counseling is a communication process, conducted by one (1) or more appropriately trained individuals, that includes:

(1) Estimating the likelihood of occurrence or recurrence of any potentially inherited or genetically influenced condition. This assessment may involve:

(A) Obtaining and analyzing a complete health history of the person and family;

(B) Reviewing pertinent medical records;

(C) Evaluating the risks from exposure to possible mutagens or teratogens; and

(D) Recommending genetic testing or other evaluations to assist in the diagnosis of a condition or determine the carrier status of one (1) or more family members;

(2) Helping the individual, family, health care provider or public to:

(A) Appreciate the medical, psychological and social implications of a disorder, including its features, variability, usual course and management options;

(B) Learn how genetic factors contribute to the disorder and affect the chance for recurrence of the condition in other family members;

(C) Understand available options for coping with, preventing, or reducing the chance of occurrence or recurrence of a condition;

(D) Select the most appropriate, accurate and cost-effective methods of diagnosis; and

(E) Understand genetic tests, including, but not limited to, diagnostic genetic tests, screening tests or predispositional genetic tests, coordinate testing for inherited disorders and interpret complex genetic test results;

(3) Facilitating an individual's or family's:

(A) Exploration of the perception of risk and burden associated with a genetic disorder;

(B) Decision making regarding testing or medical interventions consistent with their beliefs, goals, needs, resources, culture and ethical/moral views; and

(C) Adjustment and adaptation to the condition or their genetic risk by addressing needs for psychological, social and medical support.



§ 63-6-804 - Licensure requirement -- Exceptions.

(a) No person shall engage in the practice of genetic counseling, act or represent that person to be a genetic counselor, or to use such titles as "genetic counselor," "licensed genetic counselor," "gene counselor," "genetic associate" or any words, letters, abbreviations or insignia indicating or implying that the person is a genetic counselor, unless that person holds a license or temporary license and otherwise complies with this part and the rules and regulations adopted by the board.

(b) The following persons may engage in the practice of genetic counseling subject to the stated circumstances and limitations without being licensed under this part:

(1) Other qualified and licensed health care professionals who are practicing within their scope of practice. Individuals may not use the title genetic counselor or any other title tending to indicate they are genetic counselors unless licensed as such in this state;

(2) Students enrolled in an approved academic program in genetic counseling, if practice constitutes a part of a supervised course of study and the student is designated by a title clearly indicating the student's status as a student or trainee;

(3) An individual trained as a genetic counselor who is reapplying for the ABGC certification examination and gathering logbook cases under supervision in an approved genetic counseling training site;

(4) Individuals employed by a state genetics center that provides education regarding single gene conditions, including, but not limited to, sickle cell, cystic fibrosis and hemoglobinopathies. The individual may not use the title genetic counselor or any other title tending to indicate the individual is a genetic counselor unless licensed as such in this state; and

(5) Visiting ABGC or ABMG certified genetic counselors from outside the state performing activities and services for a period of thirty (30) days each year. Visiting genetic counselors must be licensed, if licensure is available in their home state.



§ 63-6-805 - Compliance with ethical codes.

(a) All licensees shall comply with the current code of ethics adopted by the National Society of Genetic Counselors, except to the extent that it conflicts with state laws or the rules of the board. If the code of ethics conflicts with state law or rules, state law or rules govern the matter. A violation of the code of ethics or state law or rules may subject a licensee to disciplinary action.

(b) Each applicant or licensee is responsible for being familiar with and following the code of ethics.

(c) A copy of the code of ethics may be obtained by writing the National Society of Genetic Counselors, 401 N. Michigan Avenue, Chicago, IL 60611 or by visiting the website www.nsgc.org.



§ 63-6-806 - Rules and regulations -- Qualifications for licensure -- Fees -- Renewal.

(a) The board shall promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, all rules and regulations that are reasonably necessary to regulate advertising and for the performance of the various duties imposed upon the board for the proper administration of this part.

(b) No person shall represent to be or function as a genetic counselor under the provisions of this part unless that person holds a valid genetic counselor license or temporary license issued by the board. The board shall establish the qualifications that are prerequisite to issuance of licenses and temporary licenses; provided, that:

(1) To qualify for a license to practice genetic counseling, a person shall have:

(A) Earned a masters degree from a genetic counseling training program that is accredited by the ABGC or an equivalent as determined by the ABGC or the ABMG; and

(B) Met the examination requirement for certification and have current certification as a genetic counselor by the ABGC or the ABMG;

(2) For one (1) year after the effective date of the rules adopted under this part, a license may be issued, at the discretion of the board, to an applicant not meeting the requirements of subdivision (b)(1)(B) if the applicant has practiced as a genetic counselor since 1980 and the committee has completed an investigation of the applicant's work history. The investigation may include, but is not limited to, completion by the applicant of a questionnaire regarding the applicant's work history and scope of practice; and

(3) A temporary license to practice genetic counseling may be issued to an applicant who meets all of the requirements for licensure except the examination requirement of subdivision (b)(1)(B);

(A) Temporary license applicants shall have active candidate status conferred by ABGC and take the next available certification examination;

(B) A temporary license shall not be issued if the applicant has failed the ABGC certification examination more than twice;

(C) Temporary licensees shall practice under the general supervision of a licensed genetic counselor or a licensed physician with current ABMG certification in clinical genetics;

(D) A temporary license shall expire upon the earliest of one (1) of the following:

(i) Issuance of full licensure;

(ii) Ninety (90) days after notification of failing the certification exam without obtaining current active candidate status; or

(iii) The date printed on the temporary license.

(c) The board shall set fees, after consultation with the department, relative to the application, licensing and renewal in amounts sufficient to pay all of the expenses of the board that are directly attributable to the performance of the board's duties pursuant to this part, including, but not limited to, the following fees:

(1) Application, licensure and temporary licensure fee;

(2) Renewal fee;

(3) Late renewal fee;

(4) Continuing education course approval fee; and

(5) Duplicate licensure fee.

(d) The board shall review and approve or reject the qualifications of applicants for licensure and to issue all approved full, restricted, conditioned or temporary licenses.

(e) The board shall biennially review and approve or reject the qualifications of each applicant for biennial licensure renewal. The board shall require the receipt of evidence satisfactory to the board of the applicant's successful completion, within a two-year period prior to the application for license renewal, of five (5) CEUs, category 1 or 2, or fifty (50) contact hours approved for recertification purposes by the ABGC. A licensee shall be responsible for maintaining competent records of having completed qualified professional education for a period of four (4) years after the close of the two-year period to which the records pertain. It is the responsibility of the licensee to maintain such information with respect to having completed a qualified professional education that demonstrates the education meets the requirements under this section. The board may, in its discretion, waive or modify the continuing education requirement in cases of retirement, illness, disability or other undue hardship.

(f) The board shall collect or receive all fees, fines and moneys owed pursuant to this part and shall pay the fees, fines and moneys into the general fund of the state. For purposes of implementing subsection (c), all fees, fines or moneys collected pursuant to the regulation of genetic counselors shall so be designated.



§ 63-6-807 - Powers of the board.

(a) The board shall have the power to:

(1) Deny, restrict or condition a license;

(2) Permanently or temporarily withhold issuance of a license;

(3) Suspend, limit or restrict a previously issued license, for the time and in the manner that the board determines;

(4) Reprimand, suspend, revoke or take any other disciplinary action in relation to an applicant or license holder that the board, in its discretion, deems proper; or

(5) Permanently revoke a license.

(b) The grounds upon which the board shall exercise the powers in subsection (a) shall include, but are not limited to, circumstances in which the person:

(1) Is guilty of fraud or deceit in the procurement or holding of the license;

(2) Has been convicted of a felony in a court of competent jurisdiction, either within or outside of this state, unless the conviction has been reversed and the holder of the license was discharged or acquitted or if the holder has been pardoned with full restoration of civil rights, in which case the license shall be restored;

(3) Is or has been physically or mentally incapable of practicing at a level of competency that protects the public health, safety and welfare;

(4) Has knowingly aided and abetted a person who is not a license holder or is not otherwise authorized pursuant to this part to perform the duties of a license holder under this part;

(5) Has undertaken or engaged in any practice beyond the scope of practice stated in § 63-6-803;

(6) Has impersonated a license holder or former license holder or is under an assumed name performing the duties authorized to be performed only by a licensed person;

(7) Has been found guilty of a violation of the code of ethics as provided in § 63-6-805;

(8) Is or has been found guilty of incompetence or negligence in performance as a license holder;

(9) Has been found guilty of unethical conduct;

(10) Violates or attempts to violate, directly or indirectly, or assists or aids in the violation of, or conspires to violate, any provision of this part or any lawful order of the board issued pursuant to this part, or any of the rules or regulations promulgated pursuant to this part or any criminal statute of the state;

(11) Is habitually intoxicated or engages in personal misuse of any drugs or the use of intoxicating liquors, narcotics, controlled substances, controlled substance analogues or other drugs or stimulants in a manner that adversely affects the person's ability to practice; or

(12) Has received disciplinary action from another state for any acts or omissions that would constitute grounds for discipline of a person licensed in this state. A certified copy of the initial or final order or other equivalent document memorializing the disciplinary action from the disciplining state shall constitute prima facie evidence of violation of this section and shall be sufficient grounds upon which to deny, restrict or condition licensure or renewal or to discipline a person licensed in this state.



§ 63-6-808 - Retirement of license and relicensure.

Any person who has been issued a license to practice under this part and who wishes to retire the license shall file with the board an affidavit, on a form to be furnished by the board, stating the date on which the person retired from practice and any other information deemed necessary by the board. If that person decides to reengage in practice in this state, the person shall apply for licensure as provided by this part and shall not be liable for licensure renewal fees that accrued during the period of retirement.






Part 10 - Acupuncture

§ 63-6-1001 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "ACAOM" means the Accreditation Commission for Acupuncture and Oriental Medicine;

(2) "Acupuncture" means a form of health care developed from traditional and modern oriental medical concepts that employs oriental medical diagnosis and treatment and adjunctive therapies and diagnostic techniques for the promotion, maintenance and restoration of health and the prevention of disease;

(3) "ADS" means an acupuncture detoxification specialist trained in, and who performs only, the five-point auricular detoxification treatment;

(4) "Board" means the Tennessee board of medical examiners;

(5) "NADA" means the National Acupuncture Detoxification Association;

(6) "NCCAOM" means the National Certification Commission for Acupuncture and Oriental Medicine; and

(7) "Practice of acupuncture" means the insertion of acupuncture needles and the application of moxibustion to specific areas of the human body based on oriental medical diagnosis as a primary mode of therapy. Adjunctive therapies within the scope of acupuncture may include acupressure, cupping, thermal and electrical treatment and the recommendation of dietary guidelines and supplements and therapeutic exercise based on traditional oriental medical concepts.



§ 63-6-1002 - Application.

(a) This part shall not apply to:

(1) Physicians licensed under this chapter or chapter 9 of this title, nor shall this part be construed so as to prevent the practice of acupuncture by such physicians or to prevent such physicians from using the title "acupuncturist";

(2) Registered nurses who are nationally certified as holistic nurses and who have successfully completed an accredited education program in acupuncture; or

(3) Chiropractic physicians licensed under chapter 4 of this title, nor shall any part of this title be construed so as to prevent the practice of acupuncture by chiropractic physicians who have completed two hundred fifty (250) hours of an accredited acupuncture course and have passed the National Board of Chiropractic Examiners acupuncture exam.

(b) It is otherwise unlawful to practice acupuncture for compensation or gratuitously unless certified under this part. This restriction does not apply to the following:

(1) Students practicing acupuncture under the supervision of a certified acupuncturist as part of a course of study approved by the committee; or

(2) Individuals who do not otherwise possess the credentials required for the practice of acupuncture by this part or regulations promulgated hereunder by the board are granted limited certification as an ADS for the purpose of the treatment of alcoholism, substance abuse or chemical dependency if they meet the following conditions:

(A) Provide documentation of successful completion of a board-approved training program in auricular detoxification acupuncture that meets or exceeds standards of training set by NADA;

(B) Practice auricular detoxification treatment in a hospital, clinic or treatment facility that provides comprehensive alcohol and substance abuse or chemical dependency services, including counseling, under the supervision of a certified acupuncturist or medical director;

(C) Satisfy all appropriate ethical standards specified in § 63-6-1007; and

(D) Limit their practice to the five-point auricular detoxification treatment.

(c) A violation of this section is a Class C misdemeanor. A person who violates this section shall also be subject to the sanctions specified in § 63-6-1007.



§ 63-6-1003 - Tennessee advisory committee for acupuncture.

(a) To assist the board in the performance of its duties, there is hereby established the Tennessee advisory committee for acupuncture.

(b) The committee shall consist of five (5) members appointed by the governor. Three (3) of the members shall be certified acupuncturists, one (1) shall be an ADS practicing in Tennessee and one (1) shall be a consumer member who is neither employed in nor has any other direct or indirect affiliation with the health care profession or industry. The three (3) acupuncturists initially appointed need not be certified at the time of their appointments, but must meet all the qualifications for certification.

(c) (1) Notwithstanding the provisions of § 3-6-304 or any other law to the contrary, and in addition to all other requirements for membership on the committee:

(A) Any person registered as a lobbyist pursuant to the registration requirements of title 3, chapter 6 who is subsequently appointed or otherwise named as a member of the committee shall terminate all employment and business association as a lobbyist with any entity whose business endeavors or professional activities are regulated by the committee, prior to serving as a member of the committee. The provisions of this subdivision (c)(1)(A) shall apply to all persons appointed or otherwise named to the committee after July 1, 2010;

(B) No person who is a member of the committee shall be permitted to register or otherwise serve as a lobbyist pursuant to title 3, chapter 6 for any entity whose business endeavors or professional activities are regulated by the committee during such person's period of service as a member of the committee. The provisions of this subdivision (c)(1)(B) shall apply to all persons appointed or otherwise named to the committee after July 1, 2010, and to all persons serving on the committee on such date who are not registered as lobbyists; and

(C) No person who serves as a member of the committee shall be employed as a lobbyist by any entity whose business endeavors or professional activities are regulated by the committee for one (1) year following the date such person's service on the committee ends. The provisions of this subdivision (c)(1)(C) shall apply to persons serving on the committee as of July 1, 2010 and to persons appointed to the committee subsequent to such date.

(2) A person who violates the provisions of this subsection (c) shall be subject to the penalties prescribed in title 3, chapter 6.

(3) The bureau of ethics and campaign finance is authorized to promulgate rules and regulations to effectuate the purposes of this subsection (c). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and in accordance with the procedure for initiating and proposing rules by the ethics commission to the bureau of ethics and campaign finance as prescribed in § 4-55-103.

(d) In addition to all other requirements for membership on the committee, all persons appointed or otherwise named to serve as members of the committee after July 1, 2010, shall be residents of this state.

(e) Of the initial appointments to the committee, two (2) members shall be appointed for terms of three (3) years, two (2) members shall be appointed for terms of two (2) years and one (1) member shall be appointed for a term of one (1) year. All regular appointments thereafter shall be for terms of four (4) years. No person may serve more than two (2) consecutive full terms as a member of the committee. Each member shall serve on the committee until a successor is appointed. Vacancies shall be filled by appointment of the governor for the unexpired term.

(f) At the committee's first meeting each year after any new members have been appointed, the members shall choose one (1) member to chair the committee for the year and another to serve as co-chair. No person shall chair the committee for more than five (5) consecutive years.

(g) The committee shall meet at least once each year within forty-five (45) days after the appointment of the new members. The committee shall meet at other times as needed to perform its duties.

(h) Each member shall receive all necessary expenses incident to conducting the business of the committee and, in addition thereto, shall be entitled to a per diem of fifty dollars ($50.00) for each day's service in conducting the business of the committee. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(i) The committee shall receive from the division of health related boards of the department of health all administrative, investigatory and clerical services as provided for in § 63-1-101. Committee expenses shall be paid from funds generated by certification fees generated by acupuncturists and acupuncture detoxification specialists.



§ 63-6-1004 - Promulgation of rules and regulations.

(a) The board, in consultation with the committee, shall:

(1) Establish the qualifications and fitness of applicants of certifications, renewal of certifications and reciprocal certifications;

(2) Establish grounds for revocation, suspension or denial of certification;

(3) Establish grounds for placing on probation a holder of a certificate;

(4) Establish the categories of fees and the amount of fees that may be imposed in connection with certification;

(5) Issue declaratory orders pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(6) If deemed necessary by the committee, establish standards of continuing education; and

(7) Adopt and use a seal to authenticate official documents of the committee.

(b) Any actions taken under this section shall only be effective after adoption of a majority vote of the members of the committee. The board, by a majority vote of its members at the next board meeting at which administrative matters are considered, may rescind any action taken by the committee.



§ 63-6-1005 - Certification to practice.

(a) To receive certification to practice acupuncture from the board, a person must document:

(1) Either:

(A) Current active status as a diplomate in acupuncture of the NCCAOM; or

(B) Current state licensure in good standing by another state with substantially equivalent or higher standards;

(2) Successful completion of a three-year post secondary training program or acupuncture college program that is ACAOM accredited or in candidacy status or that meets ACAOM's standards; and

(3) Successful completion of a NCCAOM-approved clean needle technique course.

(b) The committee shall waive the requirements of subsection (a) for an applicant residing in Tennessee upon July 1, 2001, who presents satisfactory evidence to the committee of successful completion of an approved apprenticeship or tutorial program that meets NCCAOM standards shall be granted certification by the board.

(c) The committee shall waive the requirements of subsection (a) and an applicant presenting satisfactory evidence to the committee that such applicant held a license in good standing from another state immediately prior to practicing in Tennessee and who has continually practiced in Tennessee since that time shall be granted certification by the board.

(d) ADSs who meet the requirements listed in § 63-6-1002 shall be issued a limited acupuncture certificate.



§ 63-6-1006 - Renewal of certificate.

A certificate to practice acupuncture must be renewed every two (2) years. To renew a certificate, a person must submit proof of current active NCCAOM certification in acupuncture or document compliance with § 63-6-1005. To renew an ADS certificate, a person must submit proof of current active practice in auricular detoxification treatment, as determined by the committee.



§ 63-6-1007 - Disciplinary action.

The board, in consultation with the committee, may deny, suspend or revoke certification, require remedial education or issue a letter of reprimand, if an applicant or certified acupuncturist:

(1) Engages in false or fraudulent conduct that demonstrates an unfitness to practice acupuncture, including:

(A) Misrepresentation in connection with an applicant for certification or an investigation by the committee;

(B) Attempting to collect fees for services that were not performed;

(C) False advertising, including guaranteeing that a cure will result from an acupuncture treatment; or

(D) Dividing or agreeing to divide a fee with anyone for referring the patient for acupuncture;

(2) Fails to exercise proper control over one's practice by:

(A) Delegating professional responsibilities to a person the acupuncturist knows or should know is not qualified to perform; or

(B) Failing to exercise proper control over uncertified personnel working with the practice;

(3) Fails to maintain records in a proper manner by:

(A) Failing to keep written records describing the course of treatment for each patient;

(B) Refusing to provide a patient, upon request, records that have been prepared for or paid for by the patient; or

(C) Revealing personally identifiable information about a patient, without consent, unless otherwise authorized by law;

(4) Fails to exercise proper care of a patient, including the exercising or attempting to exercise undue influence in the acupuncturist-patient relationship by making sexual advances or requests for sexual activity or making submission to such conduct a condition of treatment;

(5) Displays substance abuse or mental impairment to such a degree as to interfere with the ability to provide safe and effective treatment;

(6) Is convicted of or pleads guilty or no contest to any crime that demonstrates an unfitness to practice acupuncture;

(7) Negligently fails to practice acupuncture with the level of skill recognized within the profession as acceptable under such circumstances;

(8) Willfully violates any provision of this part or rule of the commission; or

(9) Has had a certificate or license denied, suspended or revoked in another jurisdiction for any reason that would be grounds for such action in Tennessee.



§ 63-6-1008 - Health concerns.

(a) All certified individuals under this part shall use only presterilized, disposable needles in their administration of acupuncture treatments. The use of staples in the practice of acupuncture is prohibited.

(b) Health practices shall include:

(1) Hands shall be washed with soap and water or other disinfectant before handling needles and between treatment of different patients;

(2) Skin in the area of penetration shall be thoroughly swabbed with alcohol or other germicidal solution before inserting needles; and

(3) Individuals shall pass a nationally recognized clean needle technique course before being allowed to practice acupuncture and related techniques.



§ 63-6-1009 - Fees.

(a) The board, in consultation with the committee, shall set fees relative to the application, certification and renewal thereof in amounts sufficient to pay all of the expenses of certification and of the committee directly attributable to the performance of its duties under this part.

(b) All deposits and disbursements shall be handled in accordance with § 63-1-137.



§ 63-6-1010 - Use of titles.

(a) The titles "licensed acupuncturist" or "ADS" may be used by persons certified under this part. No person who is not properly licensed to practice medicine or osteopathy shall use certification under this part to identify such person as a doctor or physician.

(b) Each person certified to practice acupuncture shall post the certificate in a conspicuous location at such person's place of practice.






Part 11 - Intractable Pain Treatment Act [Repealed]

§ 63-6-1101 - [Repealed]

HISTORY: Acts 2001, ch. 327, § 2; repealed by Acts 2015, ch. 26, § 1, effective July 1, 2015.



§ 63-6-1102 - [Repealed]

HISTORY: Acts 2001, ch. 327, § 12; repealed by Acts 2015, ch. 26, § 1, effective July 1, 2015.



§ 63-6-1103 - [Repealed]

HISTORY: Acts 2001, ch. 327, § 4; repealed by Acts 2015, ch. 26, § 1, effective July 1, 2015.



§ 63-6-1104 - [Repealed]

HISTORY: Acts 2001, ch. 327, § 5; repealed by Acts 2015, ch. 26, § 1, effective July 1, 2015.



§ 63-6-1105 - [Repealed]

HISTORY: Acts 2001, ch. 327, § 6; ; repealed by Acts 2015, ch. 26, § 1, effective July 1, 2015.



§ 63-6-1106 - [Repealed]

HISTORY: Acts 2001, ch. 327, § 7; repealed by Acts 2015, ch. 26, § 1, effective July 1, 2015



§ 63-6-1107 - [Repealed]

HISTORY: Acts 2001, ch. 327, § 8; repealed by Acts 2015, ch. 26, § 1, effective July 1, 2015



§ 63-6-1108 - [Repealed]

HISTORY: Acts 2001, ch. 327, § 9; repealed by Acts 2015, ch. 26, § 1, effective July 1, 2015.



§ 63-6-1109 - [Repealed]

HISTORY: Acts 2001, ch. 327, § 10; 2001, ch. 436, § 3; repealed by Acts 2015, ch. 26, § 1, effective July 1, 2015.



§ 63-6-1110 - [Repealed]

HISTORY: Acts 2001, ch. 327, § 11; repealed by Acts 2015, ch. 26, § 1, effective July 1, 2015.



§ 63-6-1111 - [Repealed]

HISTORY: Acts 2001, ch. 327, § 12; repealed by Acts 2015, ch. 26, § 1, effective July 1, 2015.






Part 12 - Cytopathology Services

§ 63-6-1201 - Part definitions.

For purposes of this part, unless the context otherwise requires:

(1) "Cytopathology services" means the examination of cells from fluids, aspirates, washings, brushings or smears, including the Pap test examination performed by a physician or under the supervision of a physician; and

(2) "Onsite medical clinic" means a medical clinic located on the premises of the patient's employer for which cytopathology services are provided and for which a patient has no financial obligation to pay for the cytopathology services.



§ 63-6-1202 - Claims, bills or demands for payment for services.

A clinical laboratory or physician, located in this state, or in another state, providing cytopathology services for patients in this state, shall present or cause to be presented a claim, bill or demand for payment for these services only to the following:

(1) The patient directly;

(2) The responsible insurer or other third party payor;

(3) The hospital, public health clinic, nonprofit health clinic ordering the services, or onsite medical clinic;

(4) The referring laboratory, other than a laboratory of a physician's office or group practice that does not perform the technical or professional component of the cytopathology service for which the claim, bill, or demand is presented; or

(5) Governmental agencies or their specified public or private agent, agency, or organization on behalf of the recipient of the services.



§ 63-6-1203 - Restrictions on solicitation for payment by licensed practitioner.

Except as provided by § 63-6-1206, no licensed practitioner in the state shall, directly or indirectly, charge, bill or otherwise solicit payment for cytopathology services, unless the professional component of the services was rendered personally by the licensed practitioner or under the licensed practitioner's direct supervision in accordance with § 353 of the Public Health Service Act codified in 42 U.S.C. § 263a.



§ 63-6-1204 - Reimbursement of licensed practitioner.

No patient, insurer, third party payor, hospital, public health clinic or nonprofit health clinic shall be required to reimburse any licensed practitioner for charges or claims submitted in violation of this part.



§ 63-6-1205 - Assignment of benefits.

Nothing in this part shall be construed to mandate the assignment of benefits for cytopathology services as defined in § 63-6-1201.



§ 63-6-1206 - Referring laboratory.

The provisions of this part do not prohibit billing of a referring laboratory for cytopathology services in instances where a sample or samples must be sent to another specialist; provided, that, for purposes of this section, "referring laboratory" does not include a laboratory of a physician's office or group practice that does not perform the technical or professional component of the cytopathology service involved.



§ 63-6-1207 - Violations.

The appropriate state licensing board having jurisdiction over any practitioner who may request or provide cytopathology services may revoke, suspend or deny renewal of the license of any practitioner who violates the provisions of this part.









Chapter 7 - Nursing

Part 1 - General Provisions

§ 63-7-101 - Purpose of chapter.

The purpose of this chapter is to safeguard life and health by requiring each person who is practicing or is offering to practice nursing to submit evidence that the person is qualified to practice and to be licensed as provided in this chapter. Such evidence of qualifications shall be submitted to the state board of nursing, which is the regulatory body authorized to enforce the provisions of this chapter.



§ 63-7-102 - Exemptions.

Nothing in this chapter shall be construed as applying to:

(1) The domestic administration of family remedies or the furnishing of assistance in the case of an emergency;

(2) Persons employed in the office of a licensed physician or dentist, assisting in the nursing care of patients where adequate medical or nursing supervision, or both, is provided;

(3) The practice of nursing incidental to a program of study by students enrolled in nursing education programs approved by the board;

(4) Persons belonging to a recognized church or religious denomination having religious teachings and beliefs in regard to the care of the sick by prayer;

(5) Care of persons in their homes by domestic servants, housekeepers, attendants or household aides of any type, whether employed regularly or because of an emergency or illness if such persons are not initially employed in a nursing capacity;

(6) The practice of any lawfully qualified nurse of another state who is employed by the United States government or any bureau, division or agency thereof while in the discharge of the nurse's official duties in this state;

(7) The practice of any currently licensed nurse of another state who is presenting educational programs or consultative services within this state for a period not to exceed fourteen (14) days in a calendar year;

(8) The practice of any currently licensed nurse of another state whose responsibilities include transporting patients into, out of or through this state. Such exemption shall be limited to a period not to exceed forty-eight (48) hours for each transport;

(9) The practice of nursing by students who are enrolled in board-approved refresher programs or comprehensive orientation programs;

(10) Persons trained in accordance with § 68-1-904(c) who are:

(A) Providing personal support services to clients living in their own home or private residence pursuant to a contract or agreement under any medicaid waiver or other program of the department of intellectual and developmental disabilities;

(B) Employed by agencies that are both licensed under title 33 and under contract to provide residential or adult day programs for people with intellectual disabilities and persons trained in accordance with § 68-1-904(c); or

(C) Employed by community-based licensed intermediate care facilities for people with intellectual disabilities who will administer medication only at a location other than the community-based facility. The employees of the community-based licensed intermediate care facilities for people with intellectual disabilities may additionally receive medication administration training specific to the person served. For the purposes of this subdivision (10)(C), when administered by employees of the intermediate care facilities, medications shall be packaged in individual doses labeled with the name of the individual patient, the time of administration and the drug name and dosage;

(11) Except for those persons covered under subdivision (10)(A), a person employed by an agency licensed under title 33, chapter 2, part 4 providing personal support services to clients living in their own home or private residence may assist the client with medication, except for injections, upon a written authorization by the client or the client's authorized representative. For the purpose of this section, assistance is limited to opening medication packaging and providing medication reminders and does not permit giving the client any form of medication. Before any such person is authorized to assist the client with medication as provided in this subdivision (11), the person shall receive and be able to document training in medication assistance performed by or under the general supervision of a registered nurse and consistent with the state's home and community-based services (HCBS) training in assisting with medications. For the purposes of this subdivision (11), assisting with medications is not to be interpreted in any manner or fashion to include, or to be the same as, medication administration that would be only appropriate and acceptable for persons who are authorized so to do by specific professional acts under this title or by rules or regulations;

(12) (A) Persons trained in accordance with § 68-1-904(c)(2), who are employed by agencies that are both licensed under title 37 and under contract with the department of children's services to provide services, can assist children and youth with the self-administration of medication in a group home setting. Before that person is authorized to assist the child or youth with self-administration of medication, that person must have received and be able to document six (6) hours of training in medication administration from a registered nurse licensed pursuant to this chapter;

(B) For the purposes of subdivision (12)(A), assisting with self-administration of medications is not to be interpreted in any manner or fashion to include, or to be the same as, medication administration that would be only appropriate and acceptable for persons who are authorized to do so by specific professional acts under this title or by rules or regulations; and

(13) Except to the extent that it applies to the administration of medication, an individual who holds a valid medication technician certificate issued under this chapter, if the medication is administered in accordance with this chapter.



§ 63-7-103 - "Practice of professional nursing" and "professional nursing" defined.

(a) (1) "Practice of professional nursing" means the performance for compensation of any act requiring substantial specialized judgment and skill based on knowledge of the natural, behavioral and nursing sciences and the humanities as the basis for application of the nursing process in wellness and illness care.

(2) "Professional nursing" includes:

(A) Responsible supervision of a patient requiring skill and observation of symptoms and reactions and accurate recording of the facts;

(B) Promotion, restoration and maintenance of health or prevention of illness of others;

(C) Counseling, managing, supervising and teaching of others;

(D) Administration of medications and treatments as prescribed by a licensed physician, dentist, podiatrist, or nurse authorized to prescribe pursuant to § 63-7-123, or selected, ordered, or administered by an advanced practice nurse specializing as a certified registered nurse anesthetist (CRNA) during services ordered by a physician, dentist, or podiatrist and provided by a CRNA in collaboration with the ordering physician, dentist, or podiatrist that are within the scope of practice of the CRNA and authorized by clinical privileges granted by the medical staff of the facility. A CRNA shall collaborate in a cooperative working relationship with the ordering physician, dentist, or podiatrist in the provision of patient care, which includes consultation regarding patient treatment and cooperation in the management and delivery of health care;

(E) Application of such nursing procedures as involve understanding of cause and effect; and

(F) Nursing management of illness, injury or infirmity including identification of patient problems.

(b) Notwithstanding the provisions of subsection (a), the practice of professional nursing does not include acts of medical diagnosis or the development of a medical plan of care and therapeutics for a patient, except to the extent such acts may be authorized by §§ 63-1-132, 63-7-123 and 63-7-207.



§ 63-7-104 - Registered nurse qualifications.

An applicant for a license to practice professional nursing shall submit to the board evidence in such form as the board may prescribe that such applicant:

(1) Is in good physical and mental health;

(2) Holds a diploma from a four-year accredited high school, or the equivalent thereof, as determined by the board; and

(3) Has successfully completed a course of study in an approved school of nursing, as defined by the board, and the applicant holds a diploma or degree from an approved school of nursing or the approved school has certified to the board that the applicant has met all requirements for a diploma or degree.



§ 63-7-105 - Registered nurse licensure.

(a) By Examination. An applicant for a license to practice professional nursing shall be required to pass an examination in such subjects as the board may determine. The board shall issue a license to practice professional nursing to an applicant who successfully completes the examination.

(b) Without Examination. The board may issue a license to practice professional nursing to a professional or registered nurse who has been duly licensed in another state or territory if, in the opinion of the board, the individual meets the professional nurse qualifications that, at the time of the applicant's graduation, were in effect in this state.

(c) Temporary Permits. The board may issue a temporary permit to a professional or registered nurse duly licensed according to the laws of another state and who has made application for permanent licensure in Tennessee. A permit issued under the provisions of this subsection (c) shall be valid for a single period of six (6) months.



§ 63-7-106 - Registered nurse fees -- Certification to other states.

(a) (1) The applicant for a license to practice as a professional or registered nurse by examination must pay a fee as set by the board and the board may direct, by regulation, that a part of the fee shall be paid directly to a testing service by the applicant.

(2) An unsuccessful applicant for licensure by examination may rewrite the examination upon payment of a fee as set by the board, and the board may direct, by regulation, that a part of the fee shall be paid directly to a testing service by the applicant.

(3) The applicant for a license to practice as a professional or registered nurse without examination under § 63-7-105(b) shall pay a fee as set by the board.

(b) The applicant for a temporary permit shall pay a fee as set by the board.

(c) Any person who holds a license to practice professional nursing under this chapter, and who seeks to be licensed in another state by endorsement on the basis of the person's Tennessee license, shall have the license certified by the board for a fee as set by the board.

(d) The applicant for a duplicate original license or a duplicate renewal certificate shall pay a fee as set by the board.

(e) The applicant for a school transcript shall pay a fee as set by the board.

(f) The applicant for a change in name shall pay a fee as set by the board.

(g) An applicant for a certificate of fitness or a temporary certificate of fitness pursuant to § 63-7-123 shall pay a fee as set by the board.



§ 63-7-107 - Use of "registered nurse" title.

Any person who holds a license to practice professional nursing under this chapter shall, during the effective period of such license, be entitled to use the title "nurse," "registered nurse," or the abbreviation "R.N." No other person shall assume such titles or use such abbreviation or any other words, letters or signs to indicate that the person using the same is a professional or registered nurse.



§ 63-7-108 - "Practice of practical nursing" defined.

The "practice of practical nursing" means the performance for compensation of selected acts required in the nursing care of the ill, injured or infirm and/or carrying out medical orders prescribed by a licensed physician or dentist under the direction of a licensed physician, dentist or professional registered nurse. The licensed practical nurse shall have preparation in and understanding of nursing, but shall not be required to have the same degree of education and preparation as required of a registered nurse.



§ 63-7-109 - Practical nurse qualifications.

An applicant for a license to practice as a licensed practical nurse shall submit to the board evidence in such form as the board may prescribe that the applicant:

(1) Is in good physical and mental health;

(2) Has completed the twelfth grade or its equivalent or has successfully passed the test for and has received a general equivalency diploma and such other preliminary qualifications and requirements as the board may prescribe; and

(3) Has successfully completed a course of study in an approved school for practical nurses, as defined by the board, and the applicant holds a certificate therefrom, or the approved school has certified to the board that the applicant has met all requirements for a certificate.



§ 63-7-110 - Practical nurse licensure.

(a) By Examination. An applicant for a license to practice practical nursing shall be required to pass a written examination as prescribed by the board. The board shall issue a license to practice practical nursing to an applicant who successfully completes the examination.

(b) Without Examination. The board may issue a license to a licensed practical nurse who has been duly licensed in another state or territory if, in the opinion of the board, the individual meets the practical nurse qualifications that, at the time of the applicant's graduation, were in effect in this state.

(c) Temporary Permits. The board may issue a temporary permit to a practical nurse duly licensed according to the laws of another state and who has made application for a permanent license in Tennessee. A permit issued under the provisions of this subsection (c) shall be valid for a single period of six (6) months.



§ 63-7-111 - Practical nurse fees -- Certification to other states.

(a) (1) The applicant for a license to practice as a licensed practical nurse shall pay an examination fee as set by the board, and the board may direct, by regulation, that a part of the fee shall be paid directly to a testing service by the applicant.

(2) An applicant to rewrite an examination shall pay an examination fee as set by the board, and the board may direct, by regulation, that a part of the fee shall be paid directly to a testing service by the applicant.

(b) The applicant to practice as a licensed practical nurse without examination under § 63-7-110(b) shall pay a fee as set by the board.

(c) The applicant for a permit shall pay a fee as set by the board.

(d) Any person who holds a license to practice as a practical nurse under this chapter and who seeks to be licensed in another state by endorsement on the basis of the person's Tennessee license shall have the license certified by the board for a fee as set by the board.

(e) The applicant for a duplicate original license or a duplicate renewal certificate shall pay a fee as set by the board.

(f) The applicant for a school transcript shall pay a fee as set by the board.

(g) The applicant for a change in name shall pay a fee as set by the board.



§ 63-7-112 - Use of "licensed practical nurse" title.

Any person who holds a license to practice practical nursing under this chapter shall, during the effective period of such license, be entitled to use the title "nurse," "licensed practical nurse" or the abbreviation "L.P.N." No other person shall assume such titles or use such abbreviation or any other words, letters or signs to indicate that the person using the same is a licensed practical nurse.



§ 63-7-113 - Examinations.

(a) An examination for both the professional and practical nurses shall be held at least once each year at such time and place as the board may determine and additional examinations as the board may deem necessary.

(b) The board shall appoint the number of nurses and proctors necessary to administer the examination in each place designated and make such rules and regulations in regard to the examinations as are essential to efficient service. Each nurse or proctor shall receive fifty dollars ($50.00) per day for each day of service, and in addition thereto, shall be reimbursed for travel and other necessary expenses. Such expenses shall be claimed and paid in accordance with the prevailing travel regulations of the state government.



§ 63-7-114 - Renewal of license.

(a) All licensed professional or registered nurses shall submit an application for renewal of licensure registration to the board of nursing with a biennial renewal fee as set by the board.

(b) Each licensed practical nurse shall submit an application for the renewal of licensure registration to the board with a biennial renewal fee as set by the board.

(c) (1) Notwithstanding any provision of this chapter to the contrary, the division, with the approval of the commissioner, shall establish a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months and shall expire on the last day of the last month of the license period. However, during a transition period, or at any time thereafter when the board shall determine that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the annual fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)).

(2) No renewal application will be accepted after the last day of the month following the license expiration date under the alternative method authorized in this subsection (c).

(d) The executive director of the board shall notify each person holding a current licensure registration to practice as a professional or registered nurse or as a practical nurse at least sixty (60) days prior to the due date of the renewal fee that the fee is due. Failure of any licensee to receive such notice shall not relieve or exempt such licensee from the requirements of this section.

(e) The license of any nurse who fails to renew the licensure registration, provide any information requested by the board to perform its duties or pay any fees required by this chapter shall be automatically revoked unless registration is made within sixty (60) days. Reinstatement may be obtained upon good cause being shown to the board, payment of all past due fees and upon payment of a reinstatement fee as set by the board. The board may request evidence of nursing competence prior to renewal of the nursing license.

(f) Any nurse who has not been engaged in the practice of nursing for five (5) years or more shall be issued an inactive license. If such nurse desires to resume practice, notice in writing shall be given to the board and evidence of nursing competence may be required prior to license renewal. The board shall evaluate, on an individual basis, evidence of nursing competence, which may include, but is not limited to, continuing education, a refresher program, comprehensive orientation program, employment in a health-related policy position or nursing educational program.



§ 63-7-115 - Grounds for denial, revocation or suspension of certificate or license.

(a) (1) The board has the power to deny, revoke or suspend any certificate or license to practice nursing or to otherwise discipline a licensee upon proof that the person:

(A) Is guilty of fraud or deceit in procuring or attempting to procure a license to practice nursing;

(B) Is guilty of a crime;

(C) Is unfit or incompetent by reason of negligence, habits or other cause;

(D) Is addicted to alcohol or drugs to the degree of interfering with nursing duties;

(E) Is mentally incompetent;

(F) Is guilty of unprofessional conduct; or

(G) Has violated or attempted to violate, directly or indirectly, or assisted in or abetted the violation of or conspired to violate any provision of this chapter or any lawful order of the board issued pursuant thereto.

(2) This section shall also apply to members of the board.

(b) The board shall have concurrent enforcement power, pursuant to § 63-1-122 [repealed], with the division to revoke or suspend any certificate of fitness of a nurse practitioner who has been issued a certificate of fitness pursuant to § 63-1-104 or to otherwise discipline such person in accordance with the provisions of this section.

(c) (1) The board may utilize one (1) or more screening panels in its investigative and disciplinary process to assure that complaints filed and investigations conducted are meritorious and to act as a mechanism for diversion to professional peer review organizations and/or impaired professionals associations or foundations those cases that the board, through established guidelines, deems appropriate. Upon diversion, such entities shall retain the same immunity as provided by law for the board.

(2) The screening panels shall consist of as many members as the board directs, but shall include at least one (1) but no more than three (3) licensed nurses, who may be members of the board or may serve either voluntarily or through employment by or under contract with the board;

(3) The activities of the screening panels and any mediation or arbitration sessions shall not be construed as meetings of an agency for purposes of the open meetings law, compiled in title 8, chapter 44, and shall remain confidential. The members of the screening panels, mediators and arbitrators have a deliberative privilege and the same immunity as provided by law for the board and are not subject to deposition or subpoena to testify regarding any matter or issue raised in any contested case, criminal prosecution or civil lawsuit that may result from or be incident to cases processed before them.

(d) The board retains jurisdiction to modify or refuse to modify, upon request of any party, any of its orders issued pursuant to this section in compliance with procedures established by the board. The board, pursuant to duly promulgated rules, may, whenever a final order is issued after a disciplinary contested case hearing that contains findings that a licensee or other person has violated any provision of this chapter, assess the costs directly related to the prosecution of the case against the licensee or person.

(e) Any elected officer of the board or any duly appointed or elected chair of any panel of the board or any screening panel and any hearing officer, arbitrator or mediator has the authority to administer oaths to witnesses and, upon probable cause being established, issue subpoenas for the attendance of witnesses and the production of documents and records.



§ 63-7-116 - License revocation or suspension procedure -- Reissuance -- Contested case hearings.

(a) Any person may prefer charges against a nurse for violation of any grounds of discipline mentioned in § 63-7-115. The charges shall be in writing and submitted to the board unless they originate with the board or a member thereof.

(b) Unless the charges are dismissed without a hearing by the board as unfounded or not warranting further investigation, the board shall, within ninety (90) days from the date on which the charges are preferred, set a time, date and place for a hearing on the charges. The date set for the hearing shall not be more than six (6) months from the date on which the charges are preferred.

(c) A copy of the charges, together with the notice of the time and place of the hearing, shall be furnished to the accused, which may be done by registered mail directed to the address furnished to the board at the time of registration, at least thirty (30) days before the date fixed for the hearing.

(d) (1) The chair or the vice chair of the board has the power to administer oaths, issue subpoenas and enforce the attendance of witnesses and the production of books, records and papers at any hearing on any matter that the board has power to investigate.

(2) If any witness fails or refuses to obey a subpoena issued by it, the board is authorized to make application to any court of record in this state within the jurisdiction of which the witness is found or resides; and the court shall have power to attach the body of the witness and compel the witness to appear before the board and give testimony or produce books, records or papers as ordered. Any failure to obey the court order may be punished by the court issuing the order as a contempt.

(3) Each witness who appears before the board by order of the board shall receive for attendance the compensation provided by law for attendance of witnesses in a court of record, which shall be paid from the funds of the board in the same manner as all other expenses of the board are paid.

(e) At the hearing, the accused shall have the right to appear personally and by counsel to cross-examine witnesses to produce evidence and witnesses, and shall also have the right to have subpoenas issued by the board to compel the attendance of all witnesses considered by the parties to be necessary to a full and complete hearing.

(f) After the hearing, if a majority of the members of the board present vote in favor of finding the accused guilty of any of the charges, the board shall suspend or revoke the certificate of registration of the accused as in its judgment the offense deserves.

(g) Review of the action of the board in suspending or revoking any license shall be pursuant to title 27, chapter 9.

(h) The board may reissue any license that it has revoked if a majority of the members of the board present vote in favor of the reissuance of the license for reasons the board may consider sufficient.

(i) Notwithstanding any other law to the contrary, for purposes of contested case hearings and disciplinary matters, three (3) or more members shall constitute a quorum and the board chair is authorized, when it is deemed necessary, to split the board into panels of three (3) or more members, each to conduct contested case hearings or disciplinary matters. A majority vote of the members present on any duly constituted panel shall be required to authorize board action in disciplinary matters and contested case hearings. The board chair shall have the authority to appoint board members to serve, as necessary, on the panels regardless of the grand division from which the appointed member was chosen or the member's status as a nurse or non-nurse member. The participation of a non-nurse board member creates no rights in any individual concerning the composition of any panel in any disciplinary matter or contested case hearing. The unavailability of a member of any panel before rendition of a final order shall not require substitution of another member unless the unavailability results in there being less than the quorum required by this section for contested case hearings or disciplinary matters. Any substitute required shall use any existing record and may conduct any further proceedings as are necessary in the interest of justice. A decision by the panel shall be deemed an order of the board.



§ 63-7-117 - Application for school accreditation.

An institution desiring to conduct a school of professional nursing or a school of practical nursing on ground, distance, online or via other electronic means must apply to the board for approval, and submit evidence that it is prepared to:

(1) Carry out the prescribed basic professional nursing curriculum or the prescribed curriculum for practical nursing, as the case may be; and

(2) Meet other standards established by this chapter or by the board.



§ 63-7-118 - Investigation of applicants for accreditation.

A survey of the institution or institutions and agencies with which the school is to be affiliated shall be made by the executive director or by a qualified nurse appointed for this purpose by the board. The school shall submit a written report to the board. If, in the opinion of the board, the requirements for an approved school are found to be met, the board shall approve such school and designate it as an approved school of nursing.



§ 63-7-119 - Survey of schools and report -- Loss of accreditation.

At least once every eight (8) years, the executive director or other authorized employee shall survey each school of nursing in Tennessee and submit a written report to the board. If the board determines that a school of nursing previously approved is not maintaining the required standards, written notice shall be furnished the school with a specification of the deficiencies claimed to exist by the board. After a hearing, which shall be afforded if demanded, a school that fails to correct the deficiencies written in such notice within the time specified shall be removed from the list of approved schools of nursing.



§ 63-7-120 - Violations and penalties.

(a) It is a Class B misdemeanor for any person, corporation or association to:

(1) Sell or fraudulently obtain or furnish any nursing diploma, license or record, or aid or abet therein;

(2) Practice nursing as defined by this chapter under cover of any diploma, license or record illegally or fraudulently obtained or assigned or issued unlawfully or under fraudulent representation;

(3) Practice nursing as defined by this chapter unless duly licensed to do so under the provisions of this chapter;

(4) Use in connection with the person's name any designation tending to imply that the person is a registered nurse or a licensed practical nurse unless duly licensed so to practice under the provisions of this chapter;

(5) Practice nursing during the time the person's license issued under the provisions of this chapter is suspended or revoked;

(6) Conduct a school of nursing or a program for the training of practical nurses unless the school or program has been approved by the board; or

(7) Otherwise violate any provisions of this chapter.

(b) Legal procedure in prosecution of violations of this section shall be in accordance with general statutes.



§ 63-7-121 - Validity of license issued on or before September 1, 1967.

Any person holding a license to practice as a registered or professional nurse or licensed practical nurse issued by the board that is valid on September 1, 1967, shall thereafter be considered to be licensed under the provisions of this chapter.



§ 63-7-122 - Enjoining violations.

(a) The board, in addition to the powers and duties expressly granted by this chapter in the matter of suspension or revocation of a license, is authorized and empowered to petition any circuit or chancery court having jurisdiction to enjoin from practicing any person who is practicing or attempting to practice as a professional or registered nurse, as defined in § 63-7-103 or as a licensed practical nurse, as defined in § 63-7-108, without possessing a valid license or to enjoin any licensee from practicing who has been found guilty of the acts enumerated in § 63-7-115.

(b) No injunction bond shall be required of the board.

(c) Jurisdiction is conferred upon the circuit and chancery courts to hear and determine such causes as chancery causes and to exercise full and complete jurisdiction in such injunctive proceedings.



§ 63-7-123 - Certified nurse practitioners -- Drug prescriptions -- Temporary certificate -- Rules and regulations.

(a) The board shall issue a certificate of fitness to nurse practitioners who meet the qualifications, competencies, training, education and experience, pursuant to § 63-7-207(14), sufficient to prepare such persons to write and sign prescriptions and/or issue drugs within the limitations and provisions of § 63-1-132.

(b) (1) A nurse who has been issued a certificate of fitness as a nurse practitioner pursuant to § 63-7-207 and this section shall file a notice with the board, containing the name of the nurse practitioner, the name of the licensed physician having supervision, control and responsibility for prescriptive services rendered by the nurse practitioner and a copy of the formulary describing the categories of legend drugs to be prescribed and/or issued by the nurse practitioner. The nurse practitioner shall be responsible for updating this information.

(2) (A) The nurse practitioner who holds a certificate of fitness shall be authorized to prescribe and/or issue controlled substances listed in Schedules II, III, IV and V of title 39, chapter 17, part 4 upon joint adoption of physician supervisory rules concerning controlled substances pursuant to subsection (d).

(B) Notwithstanding subdivision (b)(2)(A), a nurse practitioner shall not prescribe Schedules II, III and IV controlled substances unless such prescription is specifically authorized by the formulary or expressly approved after consultation with the supervising physician before the initial issuance of the prescription or dispensing of the medication.

(C) A nurse practitioner who had been issued a certificate of fitness may only prescribe or issue a Schedule II or III opioid listed on the formulary for a maximum of a non-refillable, thirty-day course of treatment unless specifically approved after consultation with the supervising physician before the initial issuance of the prescription or dispensing of the medication. This subdivision (b)(2)(C) shall not apply to prescriptions issued in a hospital, a nursing home licensed under title 68, or inpatient facilities licensed under title 33.

(3) (A) Any prescription written and signed or drug issued by a nurse practitioner under the supervision and control of a supervising physician shall be deemed to be that of the nurse practitioner. Every prescription issued by a nurse practitioner pursuant to this section shall be entered in the medical records of the patient and shall be written on a preprinted prescription pad bearing the name, address and telephone number of the supervising physician and of the nurse practitioner, and the nurse practitioner shall sign each prescription so written. Where the preprinted prescription pad contains the names of more than one (1) physician, the nurse practitioner shall indicate on the prescription which of those physicians is the nurse practitioner's primary supervising physician by placing a checkmark beside or a circle around the name of that physician.

(B) Any handwritten prescription order for a drug prepared by a nurse practitioner who is authorized by law to prescribe a drug must be legible so that it is comprehensible by the pharmacist who fills the prescription. The handwritten prescription order must contain the name of the prescribing nurse practitioner, the name and strength of the drug prescribed, the quantity of the drug prescribed, handwritten in letters or in numerals, instructions for the proper use of the drug and the month and day that the prescription order was issued, recorded in letters or in numerals or a combination thereof. The prescribing nurse practitioner must sign the handwritten prescription order on the day it is issued, unless the prescription order is:

(i) Issued as a standing order in a hospital, a nursing home or an assisted care living facility as defined in § 68-11-201; or

(ii) Prescribed by a nurse practitioner in the department of health or local health departments or dispensed by the department of health or a local health department as stipulated in § 63-10-205.

(C) Any typed or computer-generated prescription order for a drug issued by a nurse practitioner who is authorized by law to prescribe a drug must be legible so that it is comprehensible by the pharmacist who fills the prescription order. The typed or computer-generated prescription order must contain the name of the prescribing nurse practitioner, the name and strength of the drug prescribed, the quantity of the drug prescribed, recorded in letters or in numerals, instructions for the proper use of the drug and the month and day that the typed or computer-generated prescription order was issued, recorded in letters or in numerals or a combination thereof. The prescribing nurse practitioner must sign the typed or computer-generated prescription order on the day it is issued, unless the prescription order is:

(i) Issued as a standing order in a hospital, nursing home or an assisted care living facility as defined in § 68-11-201; or

(ii) Prescribed by a nurse practitioner in the department of health or local health departments or dispensed by the department of health or a local health department as stipulated in § 63-10-205.

(D) Nothing in this section shall be construed to prevent a nurse practitioner from issuing a verbal prescription order.

(E) (i) All handwritten, typed or computer-generated prescription orders must be issued on either tamper-resistant prescription paper or printed utilizing a technology that results in a tamper-resistant prescription that meets the current centers for medicare and medicaid service guidance to state medicaid directors regarding § 7002(b) of the United States Troop Readiness, Veterans' Care, Katrina Recovery and Iraq Accountability Appropriations Act of 2007, P.L. 110-28, and meets or exceeds specific TennCare requirements for tamper-resistant prescriptions.

(ii) Subdivision (b)(3)(E)(i) shall not apply to prescriptions written for inpatients of a hospital, outpatients of a hospital where the doctor or other person authorized to write prescriptions writes the order into the hospital medical record and then the order is given directly to the hospital pharmacy and the patient never has the opportunity to handle the written order, a nursing home or an assisted care living facility as defined in § 68-11-201 or inpatients or residents of a mental health hospital or residential facility licensed under title 33 or individuals incarcerated in a local, state or federal correctional facility.

(F) Any written, printed or computer-generated prescription order for a Schedule II controlled substance prepared by an advanced practice nurse who is authorized by law to prescribe a drug must be printed or typed as a separate prescription order. The written, printed or computer-generated prescription order must contain all information otherwise required by law. The prescribing advanced practice nurse must sign the written, printed or computer-generated prescription order on the day it is issued.

(4) The nurse practitioner shall maintain a copy of the protocol the nurse practitioner is using at the nurse practitioner's practice location and shall make the protocol available upon request by the board of nursing, the board of medical examiners or authorized agents of either board.

(c) (1) The board may issue a temporary certificate of fitness to a registered nurse who:

(A) Is licensed to practice in Tennessee;

(B) Has a master's degree in a nursing clinical specialty area with preparation in specialized practitioner skills that includes three (3) quarter hours of pharmacology instruction or its equivalent; and

(C) Has applied for examination and/or is awaiting examination results for national certification as a first-time examinee in an appropriate nursing specialty area.

(2) Such temporary certificate shall remain valid until the examination results are obtained. The holder of a temporary certificate issued under the provisions of this subsection (c) who has not received the results of the examination shall work only under the supervision and control of a certified nurse practitioner or physician.

(d) Any rules that purport to regulate the supervision of nurse practitioners by physicians shall be jointly adopted by the board of medical examiners and the board of nursing.



§ 63-7-124 - Authority to issue oral contraceptives.

(a) Notwithstanding the provisions of former §§ 63-1-132(c) [repealed] and 63-7-123, a professional nurse, licensed pursuant to §§ 63-7-104 -- 63-7-107, who is employed by a primary health care center established under § 68-1-701, that receives fifty percent (50%) or more of its family planning funds from funds distributed by the department of health, has the authority to issue, in the same manner as is currently permitted the department or local health departments under § 63-10-205:

(1) Oral contraceptives, excluding abortifacients; and

(2) Drugs relating to sexually transmitted diseases.

(b) A drug issued under this section shall be issued in accordance with any protocols or standards established by the department for the use of such drug.

(c) No drugs as provided in this section shall be issued unless a physician has examined the patient for the condition for which such drugs are issued; provided, that this requirement does not supersede any protocol under which a nurse practitioner is rendering service to a patient pursuant to § 63-6-204 or § 63-7-123.



§ 63-7-125 - Confidentiality.

(a) The confidential communications between a client and a registered nurse who is nationally certified as a specialist in psychiatric and mental health nursing and who is practicing in that specialty are considered equivalent to the confidential communications between a patient and a licensed physician practicing as a psychiatrist, under laws addressing privilege and confidentiality and shall have the same protections accorded to patient-psychiatrist communications under § 24-1-207.

(b) Nothing in this section shall be construed to prevent disclosure of confidential communications in proceedings arising under title 37, chapter 1, part 4, concerning mandatory child abuse reports or in proceedings arising under title 71, chapter 6, part 1 concerning mandatory adult abuse reports.



§ 63-7-126 - Advanced practice nurses.

(a) "Advanced practice nurse" means a registered nurse with a master's degree or higher in a nursing specialty and national specialty certification as a nurse practitioner, nurse anesthetist, nurse midwife or clinical nurse specialist.

(b) Nurse practitioners, nurse anesthetists, nurse midwives and clinical nurse specialists holding such education and practice credentials shall apply to the board for a certificate to practice as an advanced practice nurse, including authorization to use the title "advanced practice nurse" or the abbreviation "APN". No other person shall assume such title or use such abbreviation or any other words, letters or signs to indicate that the person using the same is an advanced practice nurse.

(c) An applicant for a certificate to practice as an advanced practice nurse shall pay an initial fee as set by the board as well as a biennial renewal fee as set by the board.

(d) A nurse practitioner, nurse anesthetist, nurse midwife or clinical nurse specialist who holds a Tennessee registered nurse license in good standing and current national specialty certification in the advanced practice specialty shall be eligible for a certificate to practice as an advanced practice nurse on May 22, 2002, and shall be exempt from the requirement of a master's degree or higher in the nursing specialty if licensed in Tennessee and holding national specialty certification prior to July 1, 2005. Notwithstanding the previous requirements, a nurse anesthetist shall be eligible for a certificate to practice as an advanced practice nurse if the nurse anesthetist graduated prior to January 1, 1999, from a nurse anesthesia educational program approved by the American Association of Nurse Anesthetists Council on Accreditation.

(e) With the exception of subsection (f), nothing in this section shall be interpreted to alter or change the current law as it existed on May 22, 2002, regarding prescriptive rights, supervision or scope of practice for nurse anesthetists regulated under this title, nurse midwives as described in § 56-7-2407, clinical nurse specialists or certified nurse practitioners as defined in § 63-7-123. Nor shall anything in this section be interpreted to allow any board or other entity to promulgate rules that would alter or change the law as it existed on May 22, 2002, regarding such prescriptive rights, supervision or scope of practice.

(f) An advanced practice nurse shall only perform invasive procedures involving any portion of the spine, spinal cord, sympathetic nerves of the spine or block of major peripheral nerves of the spine in any setting not licensed under title 68, chapter 11 under the direct supervision of a Tennessee physician licensed pursuant to chapter 6 or 9 of this title who is actively practicing spinal injections and has current privileges to do so at a facility licensed pursuant to title 68, chapter 11. The direct supervision provided by a physician in this subsection (f) shall only be offered by a physician who meets the qualifications established in § 63-6-241(a)(1) or (a)(3) or § 63-9-119(a)(1) or (a)(3). For purposes of this subsection (f), "direct supervision" is defined as being physically present in the same building as the advanced practice nurse at the time the invasive procedure is performed. This subsection (f) shall not apply to an advanced practice nurse performing major joint injections except sacroiliac injections, or to performing soft tissue injections or epidurals for surgical anesthesia or labor analgesia in unlicensed settings.



§ 63-7-127 - Use of medication aides certified -- Certification -- Medication aide training program -- Standardized medication aide examination services -- Delegation of medication administration to a medication aide certified.

(a) As used in this part, "medication aide certified" means an individual who administers medications as set forth in this section under the general supervision of a licensed nurse pursuant to this section. During the course of administering medication, a medication aide certified shall not be assigned any other non-medication administration duties. A medication aide certified shall not be precluded from responding, as appropriate, to an emergency.

(b) Any nursing home or assisted care living facility licensed pursuant to title 68 may use one (1) or more medication aides certified to administer medications, as set forth in this section, to its patients, provided that each and every individual used as a medication aide must hold a current, valid medication aide certificate issued by the board of nursing under this section. The utilization of one (1) or more medication aides certified by a facility shall not serve as a basis for a reduction in a facility's licensed nursing staff.

(c) When carrying out their responsibilities as defined under this section, medication aides certified must wear a name tag visible to others that includes the designation "Medication Aide Certified".

(d) An individual seeking certification as a medication aide shall apply to the board of nursing on a form prescribed and provided by the board in writing or via online application, and shall also pay the applicable certification fee established by the board.

(e) To be eligible to receive a medication aide certificate, an applicant shall meet all of the following conditions:

(1) Is at least eighteen (18) years of age;

(2) Has completed the twelfth grade or its equivalent or has successfully passed the test for and has received a general equivalency diploma;

(3) Is a nurse aide duly certified under the standards established under federal law and title 68, chapter 11, part 2 and has practiced as a certified nurse aide in a nursing home or assisted care living facility for a minimum of one (1) year, on a full-time basis, at the time the applicant submits an application for certification as a medication aide under this section;

(4) Has successfully completed the course of instruction provided by a training program approved by the board under subsection (i); and

(5) Has passed a standardized examination as described in subsection (j).

(f) If an applicant meets the requirements specified in subsection (e), the board shall issue a medication aide certificate to the applicant.

(g) A medication aide certificate is valid for two (2) years, unless earlier suspended or revoked. The certificate may be renewed in accordance with procedures specified by the board in rules promulgated by the board under this section. To be eligible for renewal, an applicant shall pay a renewal fee established by the board and shall meet the following continuing competency standards:

(1) Any and all continuing education or continued competency requirements, or both, necessary to maintain nurse aide certification under title 68, chapter 11, part 2 and the rules promulgated pursuant to title 68, chapter 11, part 2; and

(2) A total of six (6) contact hours per year of continuing education. Five (5) hours of the continuing education shall be in pharmacology provided by a licensed pharmacist or registered nurse.

(h) (1) The board has the power to deny, revoke or suspend any certificate to practice as a medication aide or to otherwise discipline a certificate holder, including, but not necessarily limited to, civil monetary penalties, upon proof of the following:

(A) Is guilty of fraud or deceit in procuring or attempting to procure a certificate as a medication aide;

(B) Is guilty of a crime;

(C) Is addicted to alcohol or drugs to the degree of interfering with the medication aide's professional duties;

(D) Is mentally incompetent;

(E) Is unfit or incompetent by reason of negligence, habits or other cause, including the following:

(i) Intentionally or negligently causing physical or emotional injury to a patient;

(ii) Failure to maintain a record for each patient that accurately reflects the medication administration by the medication aide or failure to maintain a record for each patient that accurately reflects the name and title of the aide providing care, or both;

(iii) Unauthorized use or removal of drugs, supplies or equipment from any licensed nursing home or assisted care living facility;

(iv) The use of any intoxicating beverage or the illegal use of any narcotic or dangerous drug while on duty in any licensed nursing home or assisted care living facility;

(v) Being under the influence of alcoholic beverages, or under the influence of drugs that impair judgment while on duty in any licensed nursing home or assisted care living facility;

(vi) Impersonating another licensed or certified health care provider;

(vii) Revocation, suspension, probation or other discipline of a certificate to practice as a medication aide, or its equivalent, or as a certified nurse aide, by another state for any act or omission that would constitute grounds for the revocation, suspension, probation or other discipline of a certificate in this state;

(viii) Practicing as a medication aide certified in this state on a lapsed certificate;

(ix) Aiding, abetting or assisting an individual to violate or circumvent any law or duly promulgated rule intended to guide the conduct of any certified or licensed health care provider;

(x) Exercising undue influence on the patient, including the promotion or sale of services, goods, appliances or drugs in such a manner as to exploit the patient for financial gain of the medication aide or of a third party;

(xi) Discriminating in the rendering of services as it relates to race, age, sex, religion, national origin or the condition of the patient;

(xii) Violating confidentiality of information or knowledge concerning the patient, except when required to do so by a court of law;

(xiii) Failing to take appropriate action in safeguarding the patient from incompetent health care practices;

(xiv) Failing to report, through proper channels, facts known to the individual regarding incompetent, unethical or illegal practice of any health care provider;

(xv) Performing health care techniques or procedures without proper education and practice; and

(xvi) Engaging in acts of dishonesty that relate to the practice of a medication aide;

(F) Conviction of any one of the following crimes:

(i) First degree murder, § 39-13-202;

(ii) Second degree murder, § 39-13-210;

(iii) Kidnapping, § 39-13-303;

(iv) Aggravated kidnapping, § 39-13-304;

(v) Especially aggravated kidnapping, § 39-13-305;

(vi) Aggravated robbery, § 39-13-402;

(vii) Especially aggravated robbery, § 39-13-403;

(viii) Aggravated rape, § 39-13-502; or

(ix) Rape, § 39-13-503;

(G) Furnishing or otherwise providing the board with false or incomplete information on an application for a certificate regarding the individual's criminal conviction record will be denied initial certification or renewal; or

(H) Has violated or attempted to violate, or assisted in or abetted the violation of, or conspired to violate, this chapter or any lawful order of the board issued pursuant to this chapter.

(2) All disciplinary actions taken by the board under this section shall conform to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3 and may be heard by a screening panel pursuant to § 63-7-115(c).

(i) (1) A qualified educational institution seeking approval to provide a medication aide training program shall apply to the board of nursing on a form prescribed and provided by the board, along with the applicable fee established by the board.

(2) The board shall approve the applicant to provide a medication aide training program if they are a qualified educational institution and the content of the course of instruction to be provided by the program meets the standards specified by the board in rules promulgated under this section and includes all of the following:

(A) At least seventy-five (75) clock hours of instruction, consisting of fifty (50) classroom hours and twenty-five (25) clinical hours. The standard minimum curriculum shall include the following:

(i) Communication and interpersonal skills;

(ii) Patient rights related to medication administration;

(iii) The five "rights" of medication administration, including:

(a) The right person;

(b) The right drug;

(c) The right dose;

(d) The right time; and

(e) The right route;

(iv) Drug terminology, storage and disposal:

(a) Medical terminology, symbols and accepted abbreviations;

(b) Reference resources;

(c) Principles of safe medication storage and disposal;

(v) Fundamentals of the following body systems, including:

(a) Gastrointestinal;

(b) Musculoskeletal;

(c) Nervous and sensory;

(d) Urinary/renal;

(e) Cardiovascular;

(f) Respiratory;

(g) Endocrine;

(h) Male and female reproductive; and

(i) Integumentary and mucous membranes;

(vi) Basic pharmacology, drug classifications and medications affecting body systems, including:

(a) Purposes of various medications; and

(b) Controlled substances;

(vii) Safe administration of medications, including:

(a) Oral medications;

(b) Topical medications;

(c) Proper patient positioning; and

(d) Measurement of apical pulse, blood pressure and pulse oximetry in association with routine medication administration;

(viii) Principles of infection control and standard blood and body fluid precautions;

(ix) Documentation in patients' clinical records of medications administered;

(x) Circumstances in which a medication aide certified should report to, or consult with, a licensed nurse concerning a patient or patients to whom medications are administered, including:

(a) The potential need of a patient for the administration of an as-needed medication, as evidenced by a patient's expression of discomfort or other indication;

(b) A patient exercising the right to refuse medication administration;

(c) Any deviation from the delegation of medication administration instructions; and

(d) Any observation about the condition of a patient that should cause concern to a medication aide certified;

(xi) Medication errors, including:

(a) Error prevention through promotion of safe medication administration practices; and

(b) Timeliness and manner of reporting medication errors;

(xii) The role of the medication aide certified as set forth in this section, including:

(a) The fact that administration of medication is a nursing function that may only be performed by a medication aide certified when it has been delegated by a licensed nurse in accordance with this chapter;

(b) The settings in which medications may be administered by medication aides certified;

(c) The types of medications that may be administered by medication aides certified as well as those that a medication aide certified may not administer; and

(d) The activities associated with the administration of medications that are prohibited for a medication aide certified; and

(xiii) Basic life support instruction; and

(B) A supervised clinical practice component of an approved medication aide training program shall be sufficient to assure that students are prepared to administer medications as a medication aide certified in a safe and effective manner and shall satisfy the following:

(i) The supervised clinical practice component shall consist of twenty-five (25) clock hours, including experience in tasks related to the administration of medication and shall be conducted under the direction and supervision of a licensed nurse;

(ii) The supervised clinical practice component shall take place in a nursing home or assisted care living facility with which the training program has a written agreement to provide licensed nurse supervision of the student in accordance with this section;

(iii) While engaged in medication administration, a student shall be under the one-on-one direction and supervision of a licensed nurse; and

(iv) During the supervised clinical practice, the licensed nurse supervising the medication aide student shall periodically inform the faculty member responsible for the student of the student's progress in the supervised clinical practice.

(3) The board may deny, suspend or revoke the approval granted to the provider of a medication aide certified training program for reasons specified in rules promulgated under this section. All actions taken by the board to deny, suspend or revoke the approval of a training program shall conform to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(j) (1) The board shall provide or contract for the provision of standardized medication aide examination services as follows:

(A) Publish an annual schedule of examination schedules and sites;

(B) Scheduled tests shall be administered, except when no individual is scheduled to test at a particular test site;

(C) Publish the number of individuals passing and failing the exam on at least a quarterly basis;

(D) The minimum passing grade shall be eighty-five percent (85%) for the examination; and

(E) Individuals who fail any portion of the examination two (2) consecutive times shall repeat the course of training as set forth in subsection (i) prior to taking the examination again.

(2) Acting in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the board shall have rulemaking authority to establish any necessary rules for the administration of this subsection (j).

(k) (1) (A) Except for the prohibited medications and the methods of medication administration specified in subdivision (k)(3), a medication aide who holds a current, valid medication aide certificate issued under this chapter may administer medications as set forth in this section to the residents of nursing homes or assisted care living facilities that use medication aides pursuant to this section. A medication aide shall administer medications only pursuant to delegation by a licensed nurse.

(B) Delegation of medication administration to a medication aide certified shall be carried out in accordance with the rules for nursing delegation adopted under this chapter by the board of nursing.

(C) A medication aide certified may only administer medication after each resident is evaluated by a licensed nurse on admission and after any change in status or acuity or any change in medication and the licensed nurse makes a determination that it is appropriate for the resident to receive medication by a medication aide certified.

(2) In exercising the authority to administer medications pursuant to nursing delegation, a medication aide certified may administer medications in any of the following categories:

(A) Oral medications;

(B) Topical medications; and

(C) Any medications set forth in subdivision (k)(2)(A) or (k)(2)(B) prescribed with a designation authorizing or requiring administration on an as-needed basis, but only if a nursing assessment of the patient is completed by a nurse licensed under this title before the medication is administered.

(3) A medication aide certified shall not:

(A) Administer medications containing a controlled substance, as defined in chapter 10, part 2 of this title;

(B) Administer medications when such administration would require a dosage calculation by the medication aide;

(C) Directly receive orders from a physician or other medication prescriber;

(D) Administer barium or other contrast media;

(E) Administer chemotherapeutic agents;

(F) Administer medications administered as drops to the eye, ear or nose;

(G) Administer rectal and vaginal medications;

(H) Administer medications delivered by metered hand-held inhalers;

(I) Administer medications delivered by aerosol/nebulizer;

(J) Apply topical medications ordered for the treatment of pressure ulcers or skin grafts; or

(K) Change a dosage amount to adhere to a change in a physician's order.

(4) A medication aide certified shall not, under any circumstances, administer medications by certain methods or routes, or both. These include, but are not necessarily limited to, the following:

(A) Injection;

(B) Intravenous;

(C) Central lines;

(D) Intrathecal;

(E) Colostomy;

(F) A surgically placed feeding tube, e.g., gastrostomy, jejunostomy;

(G) Nasogastric;

(H) Non-metered inhaler;

(I) Intradermal;

(J) Urethral;

(K) Epidural;

(L) Endotracheal;

(M) Intramuscular; or

(N) Subcutaneous.

(5) A nursing home or assisted care living facility that uses medication aides certified shall not allow medication aides certified to access any controlled substances within the facility.

(l) (1) The board of nursing shall adopt rules to implement the provisions of this section. Initial rules shall be approved for a rulemaking hearing no later than February 1, 2010.

(2) The rules adopted under this section shall establish or specify the following:

(A) Fees, in an amount sufficient to cover the costs the board incurs in implementing this section;

(B) Procedures for renewal of medication aide certificates;

(C) Grounds for discipline of applicants or certificate holders, or both;

(D) Standards for approval of peer support programs for the holders of medication aide certificates; and

(E) Procedures for approval or denial of medication aide training programs.

(m) A licensed nurse for the purpose of this section shall include a registered nurse, a licensed practical nurse, or either one.



§ 63-7-128 - Certificate to practice as a registered nurse first assistant.

(a) As used in this section, "registered nurse first assistant" means a person who:

(1) Is licensed as a registered nurse in this state;

(2) Is certified in perioperative nursing; and

(3) Has successfully completed a registered nurse first assistant education program that meets the education standard of the Association of periOperative Registered Nurses for a registered nurse first assistant.

(b) Registered nurses holding the education and practice credentials of a registered nurse first assistant may apply to the board of nursing for a certificate to practice as a registered nurse first assistant, including authorization to use the title "registered nurse first assistant" or the abbreviation "RNFA." No other person shall assume such title or use such abbreviation or any other words, letters or signs to indicate that the person using the same is a registered nurse first assistant.

(c) An applicant for a certificate to practice as a registered nurse first assistant shall pay an initial fee as set by the board as well as a biennial renewal fee as set by the board.






Part 2 - Board of Nursing

§ 63-7-201 - Creation.

There is created a board to be known as the board of nursing, composed of eleven (11) members, referred to in this chapter as "board", appointed by the governor in the manner and for the terms of office as provided in § 63-7-202.



§ 63-7-202 - Composition -- Candidates -- Qualifications -- Vacancies.

(a) The governor shall appoint eleven (11) members to the board, as follows:

(1) Nine (9) members, one (1) from each congressional district, who are either an advanced practice nurse or a registered nurse at the time of their appointment. At least two (2) members shall be registered nurses. At least three (3) members shall be advanced practice nurses. For the purposes of this section, an advanced practice nurse shall not include registered nurses;

(2) One (1) member who is a licensed practical nurse at the time of such nurse's appointment; and

(3) One (1) consumer member.

(b) In making appointments to the board, the governor shall consider appointing members who work in a variety of healthcare positions, including the following practice settings:

(1) A Level I trauma center licensed pursuant to title 68, chapter 11, part 2;

(2) An acute care hospital;

(3) A critical access hospital or a rural hospital;

(4) A mental health facility licensed under title 33; and

(5) A long-term care facility.

(c) No more than three (3) members shall be engaged in an academic position at the time of their appointment to the board.

(d) In making appointments to the board, the governor should consider the importance of geographical diversity to this board.

(e) (1) Members of the board may be appointed by the governor from lists of qualified persons submitted by interested nursing groups, including, but not limited to, their respective organizations. Each list may contain a minimum of three (3) times as many names as the number of appointments to be made. Lists of persons shall be submitted at least forty-five (45) days prior to the expiration of the term of office of any members of the board. The appointment provisions of this subdivision (e)(1) shall not apply to the public member serving on the board.

(2) In making appointments to the board in accordance with subdivision (e)(1), the governor shall consult with interested nursing groups, including, but not limited to, their respective organizations to determine qualified persons to fill the positions.

(f) Each licensee member appointed to serve on the board shall:

(1) Be a resident of this state for at least one (1) year immediately preceding appointment;

(2) Be currently licensed and in good standing with an unencumbered license;

(3) Be currently engaged in the practice of nursing; and

(4) Have no less than five (5) years of experience as an advanced practice nurse, registered nurse, or licensed practical nurse.

(g) The consumer member appointed to the board shall:

(1) Be a resident of this state for at least one (1) year immediately preceding their appointment;

(2) Not have a direct or indirect financial interest in healthcare services;

(3) Not have been a healthcare provider or be enrolled in any health-related educational program; and

(4) Not be a member or employee of any board of control of any public or private healthcare organization.

(h) A vacancy on the board shall be filled for the unexpired term by appointment by the governor in such a manner to ensure the requirements of this section are met.

(i) In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(j) Except as provided in subsection (k), members currently holding appointments on the board shall serve their full terms. As vacancies occur, new appointments shall be filled by the governor in accordance with this section.

(k) No member shall serve more than eight (8) continuous years on the board. A member shall be eligible to be reappointed after not serving on the board for four (4) years. The term of any member of the board with eight (8) or more years of service on the board on April 25, 2012, shall terminate January 1, 2013.



§ 63-7-203 - Terms of members.

Members of the board shall serve for a term of four (4) years or until their successor shall be appointed. No member may serve more than two (2) consecutive terms. At least four (4) years shall lapse before a member may be reappointed to the board or may serve in any capacity associated with the board.



§ 63-7-204 - Organization.

Promptly after the appointment of the board, it shall meet and organize by electing one (1) member to serve as chair and one (1) member to serve as vice chair.



§ 63-7-205 - Meetings -- Quorum.

(a) Six (6) members of the board shall constitute a quorum for a meeting.

(b) No action of the board shall be valid unless authorized by the affirmative vote of a majority of members present.

(c) The board shall hold at least one (1) regular meeting each year and such other meetings as the board may determine.



§ 63-7-206 - Disposition of fees and moneys received -- Operating expenses -- Compensation.

(a) All fees and moneys from whatever source coming into the hands of the board shall be paid by the board to the state treasurer and become a part of the general fund.

(b) The commissioner of finance and administration shall make allotments out of the general fund for the proper expenditures of the board, and no expenditure may be made by the board until allotment for the expenditure has been made by the commissioner. The allotments for the operation of the board shall be disbursed under the general budgetary laws of the state.

(c) The members of the board shall be entitled to a per diem of one hundred dollars ($100) for each day's service in attending meetings of the board and other administrative or disciplinary functions of the board and necessary expenses for traveling and subsistence while attending such meetings or performing such functions. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 63-7-207 - Powers and duties.

The board has the following powers and duties in addition to the powers and duties granted to or imposed upon it by other sections of this chapter:

(1) (A) (i) Employ, with the approval of the governor, an executive director, who shall not be a member of the board. The executive director shall be entitled to have and receive a salary to be fixed by the board and approved by the commissioner of human resources and the commissioner of finance and administration;

(ii) Employ such other personnel as may be necessary for the effective and efficient discharge of the duties of the board;

(B) Such executive director and other employees shall be reimbursed for travel expenses in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter;

(2) Maintain an office in Nashville;

(3) Adopt a seal that shall bear the words "Tennessee Board of Nursing" and the imprint thereof shall be placed upon all official papers of the board;

(4) Adopt and from time to time revise such rules and regulations as may be necessary to govern its proceedings and to carry into effect the purpose of this chapter;

(5) Make an annual report to the governor the first week in July, together with a statement of the receipts and disbursements of the board and maintain such records as may be required by the applicable laws and regulations of the state;

(6) Cause the prosecution of persons violating the provisions of this chapter;

(7) Prescribe the minimum curricular and minimum standards for schools of nursing and for courses of training preparing persons for licensure under this chapter and provide for surveys of such schools or an affiliation of schools and courses;

(8) Approve such schools and courses as meet the requirements of this chapter and the rules and regulations of the board;

(9) Conduct examinations to ascertain the qualifications and fitness of applicants and issue licenses to applicants who successfully pass the examination for the practice of professional nursing or practical nursing;

(10) Conduct hearings upon charges of suspension or revocation of a license or approval of a school of nursing or course of training and deny, suspend or revoke for proper cause licenses or approval of schools or course of training as provided in this chapter. Any action of or ruling or order made or entered by the board shall be subject to review by the courts of this state in the same manner and subject to the same powers and conditions as now provided by law in regard to the rulings, orders and findings of other quasi-judicial bodies in Tennessee, where not otherwise specifically provided;

(11) Promote nursing education and nursing service through the state through surveys, institutes, conferences or such other means as may result in improved nursing education and nursing services in the state;

(12) Determine the state, national and other meetings to be attended by the employees or individual members of the board in the interest of the advancement of nursing in this state;

(13) Annually publish a directory listing all persons licensed to practice as a professional or practical nurse in Tennessee. The board shall have the authority to adopt and promulgate rules and regulations governing the distribution of such directories. Such regulations may establish a reasonable price, not to exceed ten dollars ($10.00) per directory, to be charged for the directories. The directories shall be available free of charge to nonprofit health agencies operating in the state of Tennessee, federal and state governmental agencies, local health departments and individual licensees;

(14) Establish and examine the qualifications, competencies, training, education and experience required of a registered nurse applying for a certificate of fitness as a nurse practitioner, as defined by the board, sufficient to prepare such person to write and sign prescriptions and/or issue drugs in accordance with the limitations and provisions of § 63-1-132;

(15) Issue advisory private letter rulings to any affected licensee who makes such a request regarding any matters within the board's primary jurisdiction. Such private letter ruling shall only affect the licensee making such inquiry and shall have no precedential value for any other inquiry or future contested case to come before the board. Any dispute regarding a private letter ruling may, if the board chooses to do so, be resolved pursuant to the declaratory order provisions of § 4-5-223;

(16) By January 1, 2002, the board of nursing shall implement a plan to assure continuing competence of licensees, using educationally sound methods to promote learning and assess outcomes pertinent to contemporary standards of nursing practice;

(17) Compile and disseminate demographic data collected on all licensees; and

(18) Enter into grants, agreements, scholarships or other arrangements with statewide nonprofit agencies or other state agencies for the purpose of evaluating and guiding the development of the education, distribution, and availability of the nursing workforce to provide a basis for improving the delivery of quality health care.



§ 63-7-208 - Qualifications of executive director.

The executive director shall serve as consultant on nursing education and nursing service and shall have the following minimum qualifications:

(1) Master's degree in nursing from a recognized college or university;

(2) License to practice nursing in this state; and

(3) At least five (5) years' experience in any combination of administration, teaching or supervision in schools of nursing or public health nursing agencies.



§ 63-7-209 - Duties of executive director.

The duties of the executive director of the board shall be such as are prescribed by the board and shall include the following:

(1) Within thirty (30) days after the election of the officers of the board, the executive director shall certify to the governor the names of the officers so elected. A vacancy in any office or in the board membership shall likewise be certified by the executive director to the governor;

(2) Keep a record of the minutes of the meetings of the board, a record of all persons applying for licenses under this chapter and of the actions of the board thereon and a register of all nurses who have complied with the requirements of the chapter. Such records shall at all reasonable times be open to public inspection;

(3) Make a bond in such sum as required by the board, conditioned on the faithful performance of the duties of the office. The premium of the bond shall be paid by the board;

(4) Issue licenses to nurses complying with the requirements of this chapter and issue renewal certificates as provided in this chapter; and

(5) From time to time, as may be determined by the board, render such reports and accountings as the board may order.



§ 63-7-210 - Special volunteer license for practice in free health clinic -- Exemption from fees -- Renewal.

A nurse licensed pursuant to this chapter under a special volunteer license who is a medical practitioner, as defined by § 63-1-201, engaged in practice at a free health clinic shall not be subject to license fees under this chapter. The board of nursing may issue a special volunteer license, as such license is defined in § 63-1-201, to qualified applicants without fee or charge. Such license shall be for a period of two (2) years and may be renewed on a biennial basis.






Part 3 - Interstate Nurse Licensure Compact

§ 63-7-301 - Short title.

This part may be known and cited as the "Interstate Nurse Licensure Compact."



§ 63-7-302 - Enactment -- Text of compact.

The Interstate Nurse Licensure Compact is enacted into law and entered into by this state with all states legally joining therein and in the form substantially as follows:

Article I. Findings and Declaration of Purpose

(a) The party states find that:

(1) The health and safety of the public are affected by the degree of compliance with and the effectiveness of enforcement activities related to state nurse licensure laws;

(2) Violations of nurse licensure and other laws regulating the practice of nursing may result in injury or harm to the public;

(3) The expanded mobility of nurses and the use of advanced communication technologies as part of our nation's healthcare delivery system require greater coordination and cooperation among states in the areas of nurse licensure and regulation;

(4) New practice modalities and technology make compliance with individual state nurse licensure laws difficult and complex; and

(5) The current system of duplicative licensure for nurses practicing in multiple states is cumbersome and redundant to both nurses and states.

(b) The general purposes of this compact are to:

(1) Facilitate the states' responsibility to protect the public's health and safety;

(2) Ensure and encourage the cooperation of party states in the areas of nurse licensure and regulation;

(3) Facilitate the exchange of information between party states in the areas of nurse regulation, investigation and adverse actions;

(4) Promote compliance with the laws governing the practice of nursing in each jurisdiction; and

(5) Invest all party states with the authority to hold a nurse accountable for meeting all state practice laws in the state in which the patient is located at the time care is rendered through the mutual recognition of party state licenses.

Article II. Definitions

As used in this compact:

(a) "Adverse Action" means a home or remote state action;

(b) "Alternative program" means a voluntary, non-disciplinary monitoring program approved by a nurse licensing board;

(c) "Coordinated licensure information system" means an integrated process for collecting, storing, and sharing information on nurse licensure and enforcement activities related to nurse licensure laws, which is administered by a nonprofit organization composed of and controlled by state nurse licensing boards; and

(d) "Current significant investigative information" means:

(1) Investigative information that a licensing board, after a preliminary inquiry that includes notification and an opportunity for the nurse to respond if required by state law, has reason to believe is not groundless and, if proved true, would indicate more than a minor infraction; or

(2) Investigative information that indicates that the nurse represents an immediate threat to public health and safety regardless of whether the nurse has been notified and had an opportunity to respond;

(e) "Home state" means the party state which is the nurse's primary state of residence;

(f) "Home state action" means any administrative, civil, equitable or criminal action permitted by the home state's laws which are imposed on a nurse by the home state's licensing board or other authority including actions against an individual's license such as: revocation, suspension, probation or any other action which affects a nurse's authorization to practice;

(g) "Licensing board" means a party state's regulatory body responsible for issuing nurse licenses;

(h) "Multistate licensure privilege" means current, official authority from a remote state permitting the practice of nursing as either a registered nurse or a licensed practical/vocational nurse in such party state. All party states have the authority, in accordance with existing state due process law, to take actions against the nurse's privilege such as: revocation, suspension, probation or any other action which affects a nurse's authorization to practice;

(i) "Nurse" means a registered nurse or licensed practical/vocational nurse, as those terms are defined by each party's state practice laws;

(j) "Party state" means any state that has adopted this compact;

(k) "Remote state" means a party state, other than the home state,

(1) Where the patient is located at the time nursing care is provided, or,

(2) In the case of the practice of nursing not involving a patient, in such party state where the recipient of nursing practice is located;

(l) "Remote state action" means:

(1) Any administrative, civil, equitable or criminal action permitted by a remote state's laws which are imposed on a nurse by the remote state's licensing board or other authority including actions against an individual's multistate licensure privilege to practice in the remote state; and

(2) Cease and desist and other injunctive or equitable orders issued by remote states or the licensing boards thereof;

(m) "State" means a state, territory, or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico; and

(n) "State practice laws" means those individual party's state laws and regulations that govern the practice of nursing, define the scope of nursing practice, and create the methods and grounds for imposing discipline. 'State practice laws' does not include the initial qualifications for licensure or requirements necessary to obtain and retain a license, except for qualifications or requirements of the home state.

Article III. General Provisions and Jurisdiction

(a) A license to practice registered nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a registered nurse in such party state. A license to practice licensed practical/vocational nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a licensed practical/vocational nurse in such party state. In order to obtain or retain a license, an applicant must meet the home state's qualifications for licensure and license renewal as well as all other applicable state laws.

(b) Party states may, in accordance with state due process laws, limit or revoke the multistate licensure privilege of any nurse to practice in their state and may take any other actions under their applicable state laws necessary to protect the health and safety of their citizens. If a party state takes such action, it shall promptly notify the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the home state of any such actions by remote states.

(c) Every nurse practicing in a party state must comply with the state practice laws of the state in which the patient is located at the time care is rendered. In addition, the practice of nursing is not limited to patient care, but shall include all nursing practice as defined by the state practice laws of a party state. The practice of nursing will subject a nurse to the jurisdiction of the nurse licensing board and the courts, as well as the laws, in that party state.

(d) This compact does not affect additional requirements imposed by states for advanced practice registered nursing. However, a multistate licensure privilege to practice registered nursing granted by a party state shall be recognized by other party states as a license to practice registered nursing if one is required by state law as a precondition for qualifying for advanced practice registered nurse authorization.

(e) Individuals not residing in a party state shall continue to be able to apply for nurse licensure as provided for under the laws of each party state. However, the license granted to these individuals will not be recognized as granting the privilege to practice nursing in any other party state unless explicitly agreed to by that party state.

Article IV. Applications for Licensure in a Party State

(a) Upon application for a license, the licensing board in a party state shall ascertain, through the coordinated licensure information system, whether the applicant has ever held, or is the holder of, a license issued by any other state, whether there are any restrictions on the multistate licensure privilege, and whether any other adverse action by any state has been taken against the license.

(b) A nurse in a party state shall hold licensure in only one party state at a time, issued by the home state.

(c) A nurse who intends to change primary state of residence may apply for licensure in the new home state in advance of such change. However, new licenses will not be issued by a party state until after a nurse provides evidence of change in primary state of residence satisfactory to the new home state's licensing board.

(d) When a nurse changes primary state of residence by:

(1) Moving between two (2) party states, and obtains a license from the new home state, the license from the former home state is no longer valid;

(2) Moving from a non-party state to a party state, and obtains a license from the new home state, the individual state license issued by the non-party state is not affected and will remain in full force if so provided by the laws of the non-party state; or

(3) Moving from a party state to a non-party state, the license issued by the prior home state converts to an individual state license, valid only in the former home state, without the multistate licensure privilege to practice in other party states.

Article V. Adverse Actions

In addition to the general provisions described in Article III, the following provisions apply:

(a) The licensing board of a remote state shall promptly report to the administrator of the coordinated licensure information system any remote state actions including the factual and legal basis for such action, if known. The licensing board of a remote state shall also promptly report any significant current investigative information yet to result in a remote state action. The administrator of the coordinated licensure information system shall promptly notify the home state of any such reports;

(b) The licensing board of a party state shall have the authority to complete any pending investigations for a nurse who changes primary state of residence during the course of such investigations. It shall also have the authority to take appropriate action, and shall promptly report the conclusions of such investigations to the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the new home state of any such actions;

(c) A remote state may take adverse action affecting the multistate licensure privilege to practice within that party state. However, only the home state shall have the power to impose adverse action against the license issued by the home state;

(d) For purposes of imposing adverse action, the licensing board of the home state shall give the same priority and effect to reported conduct received from a remote state as it would if such conduct had occurred within the home state. In so doing, it shall apply its own state laws to determine appropriate action;

(e) The home state may take adverse action based on the factual findings of the remote state, so long as each state follows its own procedures for imposing such adverse action; and

(f) Nothing in this compact shall override a party state's decision that participation in an alternative program may be used in lieu of licensure action and that such participation shall remain non-public if required by the party state's laws. Party states must require nurses who enter any alternative programs to agree not to practice in any other party state during the term of the alternative program without prior authorization from such other party state.

Article VI. Additional Authorities Invested in Party State Nurse Licensing Boards

Notwithstanding any other powers, party state nurse licensing boards shall have the authority to:

(a) If otherwise permitted by state law, recover from the affected nurse the costs of investigations and disposition of cases resulting from any adverse action taken against that nurse;

(b) Issue subpoenas for both hearings and investigations which require the attendance and testimony of witnesses, and the production of evidence. Subpoenas issued by a nurse licensing board in a party state for the attendance and testimony of witnesses, and the production of evidence from another party state, shall be enforced in the latter state by any court of competent jurisdiction, according to the practice and procedure of that court applicable to subpoenas issued in proceedings pending before it. The issuing authority shall pay any witness fees, travel expenses, mileage and other fees required by the service statutes of the state where the witnesses and evidence are located;

(c) Issue cease and desist orders to limit or revoke a nurse's authority to practice in their state; and

(d) Promulgate uniform rules and regulations as provided for in Article VIII(c).

Article VII. Coordinated Licensure Information System

(a) All party states shall participate in a cooperative effort to create a coordinated database of all licensed registered nurses and licensed practical/vocational nurses. This system will include information on the licensure and disciplinary history of each nurse, as contributed by party states, to assist in the coordination of nurse licensure and enforcement efforts.

(b) Notwithstanding any other provision of law, all party states' licensing boards shall promptly report adverse actions, actions against multistate licensure privileges, any current significant investigative information yet to result in adverse action, denials of applications, and the reasons for such denials, to the coordinated licensure information system.

(c) Current significant investigative information shall be transmitted through the coordinated licensure information system only to party state licensing boards.

(d) Notwithstanding any other provision of law, all party states' licensing boards contributing information to the coordinated licensure information system may designate information that may not be shared with non-party states or disclosed to other entities or individuals without the express permission of the contributing state.

(e) Any personally identifiable information obtained by a party states' licensing board from the coordinated licensure information system may not be shared with non-party states or disclosed to other entities or individuals except to the extent permitted by the laws of the party state contributing the information.

(f) Any information contributed to the coordinated licensure information system that is subsequently required to be expunged by the laws of the party state contributing that information, shall also be expunged from the coordinated licensure information system.

(g) The compact administrators, acting jointly with each other and in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection and exchange of information under this compact.

Article VIII. Compact Administration and Interchange of Information

(a) The head of the nurse licensing board, or his/her designee, of each party state shall be the administrator of this compact for his/her state.

(b) The compact administrator of each party state shall furnish to the compact administrator of each other party state any information and documents including, but not limited to, a uniform data set of investigations, identifying information, licensure data, and disclosable alternative program participation information to facilitate the administration of this compact.

(c) Compact administrators shall have the authority to develop uniform rules to facilitate and coordinate implementation of this compact. These uniform rules shall be adopted by party states, under the authority invested under Article VI(d).

Article IX. Immunity

No party state or the officers or employees or agents of a party state's nurse licensing board who acts in accordance with the provisions of this compact shall be liable on account of any act or omission in good faith while engaged in the performance of their duties under this compact. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

Article X. Entry into Force, Withdrawal and Amendment

(a) This compact shall enter into force and become effective as to any state when it has been enacted into the laws of that state. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six (6) months after the withdrawing state has given notice of the withdrawal to the executive heads of all other party states.

(b) No withdrawal shall affect the validity or applicability by the licensing boards of states remaining party to the compact of any report of adverse action occurring prior to the withdrawal.

(c) Nothing contained in this compact shall be construed to invalidate or prevent any nurse licensure agreement or other cooperative arrangement between a party state and a non-party state that is made in accordance with the other provisions of this compact.

(d) This compact may be amended by the party states. No amendment to this compact shall become effective and binding upon the party states unless and until it is enacted into the laws of all party states.

Article XI. Construction and Severability

(a) This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters.

(b) In the event party states find a need for settling disputes arising under this compact:

(1) The party states may submit the issues in dispute to an arbitration panel which will be comprised of an individual appointed by the compact administrator in the home state; an individual appointed by the compact administrator in the remote state(s) involved; and an individual mutually agreed upon by the compact administrators of all the party states involved in the dispute.

(2) The decision of a majority of the arbitrators shall be final and binding. Acts 2002, ch. 538, § 2.



§ 63-7-303 - Head of the nursing licensing board -- Defined.

For purposes of this part, the term "head of the nurse licensing board" means the executive director of the state board of nursing.



§ 63-7-304 - Conflict with other laws.

This part shall take precedence over any law in conflict with this part.









Chapter 8 - Optometry Law

§ 63-8-101 - Short title.

This chapter may be cited as the "Optometry Law."



§ 63-8-102 - Chapter definitions.

As used in this chapter unless the context otherwise requires:

(1) "Board" means the board of optometry created by this chapter or similar boards created by the optometry law of other states;

(2) "Certificate of fitness" means the certificate issued by the board certifying to the division that the person therein named has met the requirements of this chapter and passed the standard examination given by the board;

(3) "Certificate of registration" means the certificate issued by the division of health related boards under chapter 1 of this title;

(4) "Division" means the division of health related boards in the department of health;

(5) "Itinerant certificate" means a certificate issued to an itinerant optometrist;

(6) "Itinerant optometrist" means an optometrist who maintains an office at a location other than such optometrist's principal office;

(7) "Muscular anomalies" means any deviation from the normal standard;

(8) "Objective method" means examination for observing symptoms and/or signs with various instruments and techniques that the optometrist finds by means of one (1) or more of the optometrist's five (5) senses; an examination of the eye or eyes conducted by an optometrist, independent of the patient's statements;

(9) "Ophthalmic materials" means any lens that has a spherical, cylindrical or prismatic power or value used before or upon the eye, any contact lens that has no prescription power and any frame or other appliance used for the purpose of holding or positioning any ophthalmic lenses before the eyes;

(10) "Optometrist" means a person who is engaged in the practice of optometry as defined;

(11) "Orthoptic training" means any ocular exercise for the correction or relief of abnormal muscles or functions of the eyes;

(12) "Practice of optometry as a profession" means:

(A) The employment of objective or subjective methods, either or both, for the purpose of ascertaining defects of vision or muscular anomalies or other abnormal conditions of the eyes;

(B) The prescribing of ophthalmic lenses or prisms to remedy or relieve defects of vision or muscular anomalies and the prescribing of contact lenses, including those with prescription power and those without prescription power which are worn for cosmetic purposes;

(C) The orthoptic training, the adjusting or fitting or adapting of lenses or prisms or eyeglasses or spectacles to remedy or relieve defects of vision or muscular anomalies; or

(D) The supplying, replacement or duplication of an ophthalmic lens or frame; and

(E) (i) One who is engaged in the practice of optometry as a profession as defined in this subdivision (12) and who has sufficient education and professional competence, as determined by the board, is authorized to examine, diagnose, manage and treat conditions and diseases of the eye and eyelid including:

(a) The administration and prescribing of pharmaceutical agents rational to the diagnosis and treatment of conditions or diseases of the eye or eyelid;

(b) The performance of primary eye care procedures rational to the treatment of conditions or diseases of the eye or eyelid as determined by the board;

(c) The performance or ordering of procedures and laboratory tests rational to the diagnosis of conditions or diseases of the eye or eyelid;

(d) Additionally, the authority to administer benadryl, epinephrine or equivalent medication to counteract anaphylaxis or anaphylactic reaction; and

(e) (1) The use of a local anesthetic in conjunction with the primary care treatment of an eyelid lesion; provided, however, that no optometrist shall use a local anesthetic for this purpose unless that optometrist has met the certification requirements set forth in § 63-8-112(4) and in the rules of the board of optometry for the administration of pharmaceutical agents in the performance of primary eye care procedures. Nothing in this subdivision (12)(E)(i)(e) shall be construed as allowing an optometrist to perform any reconstructive surgical procedure on the eyelid. Nothing in this subdivision (12)(E)(i)(e) shall be construed as allowing an optometrist to perform any procedure not approved by the board of optometry prior to April 8, 2014;

(2) An optometrist may utilize local anesthesia by injection in performing the following procedures pursuant to this subdivision (12)(E)(i)(e):

(A) Needle drainage of an eyelid abscess, hematoma, bulla, and seroma;

(B) Excision of a single epidermal lesion without characteristics of malignancy, no larger than five millimeters (5 mm) in size and no deeper than the dermal layer of the skin;

(C) Incision and curettage of a nonrecurrent chalazion;

(D) Simple repair of an eyelid laceration no larger than two and one-half centimeters (2.5 cm) and no deeper than the orbicularis muscle and not involving the eyelid margin or lacrimal drainage structures; or

(E) Removal of foreign bodies in the eyelid not involving lid margin, lacrimal drainage structures, and extending no deeper than the orbicularis muscle;

(3) An optometrist who uses a local anesthetic in the manner allowed by this subdivision (12)(E)(i)(e) shall provide to the board of optometry proof that the optometrist has current CPR certification by an organization approved by the board; provided, that the optometrist may meet this requirement by providing proof to the board that another person who has current CPR certification will be present in the office of the optometrist at all times that a local anesthetic is used by the optometrist in conjunction with the treatment of an eyelid lesion. Compliance with this provision shall also require that the optometrist maintain in the optometrist's office an AED at all times that a local anesthetic is administered by the optometrist;

(ii) All optometrists practicing in this state are prohibited from using non-diagnostic ophthalmic lasers. All optometrists practicing in this state are also prohibited from performing cataract surgery or any surgical procedure requiring other than a topical anesthetic. All optometrists practicing in this state are also prohibited from performing radial keratotomy;

(iii) Any optometrist practicing under the authority of this section shall be held to the same standards of care as that of other physicians providing similar services. No optometrist shall practice under the provisions of this section unless and until the optometrist has submitted to the board evidence of satisfactory completion of all education requirements of § 63-8-112 and has been certified by the board as educationally qualified;

(iv) One who is engaged in the practice of optometry as a profession, as hereinabove defined, and who has sufficient education and professional competence, as determined by the board, and who has transcript credit of at least six (6) quarter hours in a course or courses in general and ocular pharmacology, with particular emphasis on diagnostic pharmaceutical agents applied topically to the eye, from a college or university accredited by a regional or professional accreditation organization that is recognized or approved by the board, is authorized to utilize in connection therewith diagnostic pharmaceutical agents (miotics, mydriatics, cycloplegics and anesthetics) applied topically only;

(13) "Principal office" means the office location so designated by the optometrist involved; provided, that such office is the location at which the optometrist engages in the majority of the optometrist's practice;

(14) "Standard examination" means the examination prescribed by § 63-8-115; and

(15) "State" means any of the fifty (50) states of the union, the District of Columbia and territories of the United States.



§ 63-8-103 - Board of optometry -- Created -- Members -- Terms.

(a) (1) A board is created that shall be known and designated as the board of optometry. This board shall consist of five (5) members, all of whom shall be licensed to practice the full scope of optometry and be residents of Tennessee and actively practicing optometrists in Tennessee for a period of five (5) or more years immediately preceding their appointment.

(2) No person shall be eligible for appointment who is in any way connected with or has any financial interest in the optical dispensary or optical department of any institution of learning or in the wholesale optical or optometric supply business.

(b) The present board members shall serve out their respective terms. Thereafter, on a staggered basis, members shall be appointed for five-year terms. No member shall serve for more than ten (10) consecutive years.



§ 63-8-104 - Oath of board members.

All members of the board shall, before entering upon the duties of their office, take and subscribe to the oath, filed with the secretary-treasurer of the board.



§ 63-8-105 - Appointments to the board.

(a) The members of the board shall be appointed by the governor. Members may be appointed from lists of qualified nominees submitted by interested optometric groups, including, but not limited to, the Tennessee Association of Optometric Physicians. The governor shall consult with such interested groups to determine qualified persons to fill the positions.

(b) A member shall continue to serve until that member's successor is appointed. A vacancy created by the death, resignation or removal of a member shall be temporarily filled by the board after thirty (30) days. The person filling such vacancy shall serve until the governor makes the appointment as provided in this section. An appointment shall be for the remainder of the unexpired term.



§ 63-8-106 - Removal of members of board.

(a) The governor or the board shall have the right to remove from office any or all of the members of the board for inefficiency, neglect of duty or the violation of any of the provisions of this chapter.

(b) If the certificate of registration or license of any member of the board is suspended or revoked for cause after the hearing provided for in this chapter, the member's membership on the board shall automatically cease.



§ 63-8-107 - Officers of board -- Meetings -- Examinations.

(a) The board shall choose one (1) of its members as chair, one (1) as vice chair and one (1) as secretary-treasurer, annually.

(b) The board may meet, in its discretion, at such times and places as it may deem proper for the examination of applicants who wish to practice optometry in this state and for the transaction of business.

(c) The board shall offer the standard examination for the issuance of the certificate of fitness at least twice a year.



§ 63-8-108 - Quorum -- Records of board.

(a) A majority of the members of the board shall at all times constitute a quorum for the transaction of business, and the proceedings of the board shall be recorded in a minute book that shall be open at all reasonable times to public inspection.

(b) The board shall keep a record book in which shall be registered the name, address and a certificate of fitness, a license, certificate of registration or permit of all persons legally entitled to practice optometry in this state, together with the names and addresses of those optometrists whose certificates or licenses have been suspended or revoked.



§ 63-8-109 - Reports of board.

The secretary-treasurer of the board shall make such reports of the operation of the board as requested by the governor, appropriate committees of the general assembly or as otherwise required by law.



§ 63-8-110 - Compensation of board members.

The members of the board shall be paid their expenses, including mileage, hotel expenses, meals and the sum of one hundred dollars ($100) per diem when actually engaged in the discharge of their official duties. Each member shall be reimbursed for travel expenses in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 63-8-111 - Administrative support.

The board shall receive administrative support from the division.



§ 63-8-112 - Powers of board -- Examinations.

The board is given authority to:

(1) Make rules, regulations, policies and procedures not inconsistent with the laws of this state for the proper performance of its duties to carry out the purposes and to enforce the provisions of this chapter;

(2) Provide a standard of efficiency as to the moral, educational and experience qualifications and fitness of all persons who desire to practice optometry in Tennessee in conformity with the provisions of this chapter;

(3) Conduct both written examinations and written or oral clinical examinations of such character as to thoroughly test the qualifications of applicants and refuse to grant a certification to any person who, in its discretion, is found deficient. The board may prepare its own examinations, contract for the preparation of examinations or questions and may select appropriate standardized examinations, such as that of the National Board of Examiners in Optometry and the International Association of Board of Examiners in Optometry. The board is authorized to pay any expenses involved with conducting the examinations, including expenses involved with contracting with persons who participate in the examination process. The board shall not issue a certificate to any person beyond the scope of that person's education and training as determined by the board;

(4) (A) (i) Certify optometrists to administer and prescribe pharmaceutical agents for treatment and perform primary eye care procedures as provided in § 63-8-102(12)(E). No optometrist shall be certified to prescribe or use pharmaceutical agents for treatment purposes in the practice of optometry unless and until that optometrist meets all of the following:

(a) The optometrist has been certified to utilize diagnostic pharmaceutical agents;

(b) The optometrist has completed at least one hundred fifty (150) classroom hours and at least forty (40) hours of clinical experience relative to diagnosis and treatment of ocular disease, including the use of pharmaceutical agents; and

(c) The optometrist has taken and successfully passed the examination administered by or approved by the board;

(ii) Nothing in this section shall be construed as prohibiting the board of optometry from requiring additional education, training or experience of an optometrist before allowing an optometrist to examine, diagnose, manage and treat conditions and diseases of the eye and eyelid authorized by this chapter;

(B) The board shall require each optometrist certified to use pharmaceutical agents for treatment purposes in the practice of optometry to complete a minimum of ten (10) hours of continuing education annually on diagnosis and treatment and use of pharmaceutical agents in the practice of optometry;

(C) The board shall provide the board of pharmacy semiannually with a list of optometrists so certified pursuant to this section and shall provide each certified optometrist with an application certificate that shall be prominently displayed in the optometrist's professional office;

(5) Investigate possible violations of and enforce the provisions of this chapter;

(6) Determine the members to attend the meetings of the persons responsible for examining and licensing optometrists in other jurisdictions and other meetings or conventions that will assist the board in performing its duties. Members shall be paid their expenses in attending such meetings in accordance with state travel regulations;

(7) Seek injunctions to prevent violations of this chapter. Such actions shall be brought in the chancery court of Davidson County or the chancery court of the county in which the defendant resides or does business. Such actions may be brought by ten (10) or more licensed optometrists or a state association of optometrists as well as by the board;

(8) Issue, in its discretion, a certification of identification, upon the payment of a fee as set by the board to a legal, ethical and competent practitioner of optometry in this state who may desire to become licensed in another state;

(9) Issue, in its discretion, a duplicate certificate in the event the original is lost or destroyed. The person entitled thereto must make written application to the board for a duplicate, under affidavit setting forth that such certificate was lost or destroyed and the circumstances under which the loss or destruction occurred. The fee for issuing the duplicate shall be set by the board and must accompany the application. Should the original subsequently be found, it must be forwarded immediately to the secretary-treasurer and not be used by the person to whom issued originally or by any other person; and

(10) Set information requirements for ocular prescriptions.



§ 63-8-113 - Unlawful practices -- Advertising.

(a) It is unlawful for any person not duly licensed in accordance with this chapter to:

(1) Engage in the practice of optometry;

(2) Claim to be a practitioner of optometry;

(3) Attempt by any means whatsoever to determine the kind or power of ophthalmic materials needed by any person to remedy or relieve defects of vision or muscular anomalies;

(4) Hold out as a registered or licensed optometrist;

(5) Hold out as being able to examine the human eye for the purpose of fitting or prescribing ophthalmic materials;

(6) Test the vision of any person by any means for the purpose of fitting that person with or prescribing ophthalmic materials;

(7) Display a sign or symbol that leads the public to believe that such person is an optometrist;

(8) Make measurements involving the eyes or the optical requirement thereof for the purpose of prescribing ophthalmic materials;

(9) Unless otherwise authorized by law, fill an order or prescription for ophthalmic materials; or

(10) Unless otherwise authorized by law, sell or dispense ophthalmic materials.

(b) It is unlawful for any person, including optometrists licensed under this chapter, to:

(1) Impersonate a licensed optometrist;

(2) Practice optometry under a false or assumed name;

(3) Peddle, sell or render optometric services from door to door;

(4) Canvass or solicit ophthalmic materials or optometric services in person or by agents, except as authorized by the board. Advertising in accordance with this chapter and the rules and regulations of the board is not solicitation;

(5) Practice optometry after the person's certificate of fitness or registration has been revoked or during suspension of same or, after failing to pay the annual renewal fee or after failing to submit satisfactory evidence of having met minimum continuing education requirements as set by the board;

(6) Offer optometric services or ophthalmic materials as a prize, premium or gift, separately or in combination with other merchandise or services, except as authorized by the board; or

(7) Discount optometric services contingent upon the purchase of ophthalmic materials or to otherwise tie in the performing of optometric services with the purchase of ophthalmic materials.

(c) It is unlawful for any licensed optometrist to:

(1) Advertise optometric services or ophthalmic materials, except as provided in subsection (d);

(2) Practice optometry as an employee of any person or business or organization not engaged primarily in health care delivery;

(3) Practice optometry under a name other than the optometrist's own unless board approved;

(4) Appoint agents or other persons to take orders for optometric services or ophthalmic materials;

(5) Split or share fees with any person or organization in return for solicitation of customers by that person or organization;

(6) Practice or offer to practice optometry in or in conjunction with any retail store or other commercial establishment where merchandise is displayed or offered for sale. Any licensed, registered optometrist practicing in premises of such type prior to April 17, 1967, shall be permitted to continue the independent practice in that optometrist's present location or in such new location to which the retail store or other commercial establishment might move; but when any such optometrist vacates any such premises, no other optometrist shall be permitted to practice in such vacated premises; or

(7) Engage in practice in any temporary or mobile office except as authorized by the board or any office that does not have the appropriate instrumentation for diagnosis and treatment for the practice of optometry as established by the board.

(d) (1) An optometrist may advertise ophthalmic materials, including prices. All advertising by persons licensed to practice optometry in this state, regardless of the media employed for such advertising, shall be subject to the requirements and limitations of this section, as follows:

(A) No person shall advertise optometric services or ophthalmic materials by statements that are fraudulent, deceptive or likely to mislead the public, such as bait and switch tactics;

(B) No person shall advertise or infer through advertising that the person has superior professional skills or competence, except board certification may be listed;

(C) No person shall advertise to guarantee optometric services or use words of similar import;

(D) All advertising shall contain the optometrist's name and the designation "O.D." or "Doctor of Optometry" or a professional corporation name, so long as such corporate name does not permit or imply action, advertising, services or practices forbidden by this chapter or rules and regulations of the board and such corporate name has been approved in advance by the board as being in compliance with the foregoing; and

(E) Optometrists shall not advertise routine optometric services such as eye examinations except in accordance with regulations promulgated by the board.

(2) The board is given authority to place reasonable time, place and manner restrictions on the advertising of optometric services if it finds that to be in the public interest. Further, the board may require that any advertising disclose any information necessary to protect the public, including whether specialists are certified.



§ 63-8-114 - Exemptions.

Nothing in this chapter shall be construed:

(1) As applying to medical doctors and doctors of osteopathic medicine lawfully entitled to practice their profession in this state;

(2) As applying to an optometric faculty member licensed in another state and employed full time by an accredited school or college of optometry in this state; provided, that the practice of the faculty member is limited and is incidental to the faculty member's employment at the accredited school or college of optometry in the state of Tennessee. An optometry faculty member is limited to the scope of such member's license unless the member has passed an examination or a standardized examination that has been utilized by the therapeutic certification panel. An optometric faculty member may not practice beyond the scope of a fully certified Tennessee optometrist. This shall not be construed as a grant of permission for the optometric faculty member to engage in the private practice of optometry in any form. It is the responsibility of the dean of the school or college of optometry to apply to the board for an exemption for each such faculty member;

(3) To prevent persons, firms and corporations from selling ophthalmic lenses or ophthalmic products at wholesale in a permanently established place of business on prescription to those who are legally qualified to prescribe them, nor to prevent an optical mechanic from doing the merely mechanical work upon such lenses or frames or fitting thereof nor to prevent the wholesale house from selling ready-to-wear eyeglasses or spectacles as merchandise, at wholesale, to merchants for the purpose of resale as merchandise, when neither the wholesaler nor purchaser to whom the wholesaler sells practices optometry;

(4) To prevent a retail merchant from selling ready-to-wear spectacles or eyeglasses if such merchant does not assist the customer in fitting or selecting such products or otherwise engage in the practice of optometry; however, contact lenses, with or without prescription power, may not be ordered, sold or dispensed by a retail merchant; or

(5) To prevent licensed dispensing opticians from preparing, adapting and dispensing ophthalmic materials within the scope of their lawful practice.



§ 63-8-115 - Qualifications of applicants.

(a) Every person who desires to practice optometry in this state shall submit an application to the board. Each applicant must show sufficient information for the board to determine that the applicant meets all of the following requirements:

(1) Is over twenty-one (21) years of age;

(2) Is of good moral character;

(3) Is a graduate of a school or college of optometry accredited by a regional or professional accreditation organization that is recognized or approved by the board and is in good standing, as determined by the board; and

(4) Has passed examinations and met the requirements established by the board for the scope of practice desired.

(b) An applicant who is licensed to practice optometry in a state other than Tennessee, in addition to the foregoing requirements, must show that the applicant is an optometrist in good standing in such state. If the applicant has been disciplined, the applicant must fully set forth the circumstances surrounding the discipline, so that the board may determine therefrom the applicant's character and fitness.

(c) All applications to take examinations shall be accompanied by nonrefundable fees to defray the cost of preparing and conducting the examination and the application process as determined by the board.



§ 63-8-116 - Display of certificate.

Each person to whom a certificate of registration is issued shall keep the certificate conspicuously displayed in that person's office, as required by § 63-1-109 and shall when requested exhibit the same to any member or representative of the board.



§ 63-8-118 - Discrimination between ocular practitioners prohibited.

No state board, commission or department created or existing by act of the general assembly, including public schools or other state agencies in the performance of their duties, shall in any way show any discrimination between ocular practitioners. All boards or commissions shall honor ocular reports or other professional services by legally qualified and licensed optometrists in this state.



§ 63-8-119 - Annual registration -- Continuing education.

(a) Every registered optometrist who desires to continue to practice in this state shall pay an annual renewal fee to defray the cost of regulating optometry and shall furnish satisfactory evidence of having met minimum continuing education requirements, as set by the board. The board may, in its sole discretion, waive the annual educational requirement and/or fee in cases of certified illness, disability, other undue hardship or retirement.

(b) The board shall annually arrange for or approve a program or programs of continuing optometric education held in this state sufficient to meet the minimum annual educational requirements for each level of practice. The board shall list on its web site the organizations whose continuing education courses are deemed approved to meet the requirements of the board. The courses offered by these organizations shall be considered approved by the board and shall be available to optometrists as a means of satisfying their annual continuing education obligation, in addition to the continuing education courses which have been approved by the Council on Optometric Practitioner Education.

(c) The board is authorized to use such portion of the annual renewal fees as is deemed necessary or proper to provide for continuing optometric educational programs.

(d) The board is authorized to adopt such rules and regulations as it may deem necessary or appropriate for establishing an approved program or programs of continuing optometric education, including, but not limited to, those prescribing the substantive content of all courses or other forms of optometric education that will satisfy the annual educational requirement.

(e) The board shall issue annual renewal certificates to optometrists who pay their annual renewal fees and furnish satisfactory evidence of having met minimum continuing education requirements.

(f) The board is authorized to promulgate rules and regulations providing for the automatic revocation of the certificates of optometrists failing to meet the terms of this section.

(g) (1) After hearing, the board may provide conditions for the reinstatement of the certificates. These conditions may include, but are not limited to, the payment of delinquent fees, the payment of a civil penalty, the attendance or completion of courses of study, the passage of examinations, the passage of physical or mental examinations and the treatment of any physical or mental ailments.

(2) After hearing, the board may refuse to reinstate the certificates revoked under this section upon any of the grounds set forth in § 63-8-120.

(h) The board may formulate a policy that would allow retirees to practice where their services are needed on a temporary basis.

(i) (1) Notwithstanding any provision of this chapter to the contrary, the division, with the approval of the commissioner, shall establish a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months and shall expire on the last day of the last month of the license period. However, during a transition period, or at any time thereafter when the board shall determine that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the annual fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)).

(2) No renewal application will be accepted after the last day of the month following the license expiration date under the alternative method authorized in this subsection (i).



§ 63-8-120 - Discipline of certificate holders.

(a) The board may refuse to issue an annual renewal certificate, may suspend or revoke any certificate issued by it, censure, reprimand, place on probation and assess a civil penalty up to one thousand dollars ($1,000) for each separate violation whenever the certificate holder is found guilty of any of the following acts or offenses:

(1) Fraud in procuring a license;

(2) Immoral, unprofessional or dishonorable conduct;

(3) Habitual intoxication or addiction or misuse of drugs;

(4) Conviction of a felony;

(5) Use of untruthful or improbable statements or flamboyant or extravagant claims concerning such licensee's professional excellence or abilities;

(6) Practicing under any other name than the certificate holder's own unless board approved;

(7) Failure to renew annual certificate;

(8) Solicitation of optometric services or ophthalmic materials in person or by agent by any means other than advertising authorized by this chapter;

(9) Gross health care liability or a pattern of continued or repeated health care liability, ignorance, negligence or incompetence in the practice of optometry;

(10) Practice beyond the scope of the certificate;

(11) Furnishing spectacle prescriptions that do not at least meet the informational requirements established by the board or refusing to furnish a copy of a spectacle prescription at no additional cost to the patient at the end of the examination;

(12) Advertising of optometric services or ophthalmic materials in any manner other than permitted by this chapter or rule and regulation of the board;

(13) Engaging in the practice of optometry as an employee of any person, firm or corporation not engaged primarily in health care delivery;

(14) Division of fees or agreeing to split or divide the fees received for professional services with any person for bringing or referring a patient;

(15) Peddle or sell ophthalmic materials as to render or attempt to render optometric services from house to house or door to door. This shall not prohibit, however, an optometrist from attending, prescribing and furnishing ophthalmic materials to a patient who, by reason of illness or physical or mental infirmity, is confined to the patient's place of abode or in a hospital or other institution;

(16) Signing or making in one's professional capacity any certificate known to be false at the time it is signed or made;

(17) Committing any act that is made unlawful by § 63-8-113; or

(18) Committing any act contrary to the provisions of this chapter or the rules and regulations of the board.

(b) The board may set guidelines for the implementation of the discipline of certificate holders.

(c) The board may require a mental or physical examination of a certificate holder that the board believes may be a threat to that certificate holder or the public or incapable of practicing optometry in accordance with the provisions of this chapter and the standards established by the board.

(d) The board may provide conditions upon optometrists continuing to practice or upon the reinstatement of certificates. These conditions may include, but are not limited to, the payment of civil penalties, the attendance or completion of courses of study, the passage of examinations, the passage of physical or mental examinations and the treatment of any physical or mental ailments.

(e) The board shall promulgate rules governing the assessment of costs against a licensee or other person found by the board to have violated any provision of this chapter. The costs assessed by the board may include only those costs directly related to the prosecution of the charges against the licensee or other person, including investigatory costs where appropriate. The board shall determine the appropriate amount of costs, if any, to be assessed in a contested case. These costs shall be reasonable and proportionate in light of the violation committed by the licensee or other person.

(1) Any elected officer of the board, or any duly appointed or elected chair, has the authority to administer oaths to witnesses. Upon probable cause being established, the board, by a vote of two thirds (2/3) of the members to which the board is entitled, may issue subpoenas for the attendance of witnesses and the production of documents and records.

(2) Service of a subpoena issued by the board shall be made by the sheriff of the county of residence of the licensee or person upon whom the subpoena is served.

(3) (A) A licensee or person served by subpoena shall have thirty (30) days to request in writing a hearing before the board for the sole purpose of making a special appearance to quash or modify the subpoena. The subpoena for attendance of the person or the production of books and records shall be stayed until the board votes upon the request to quash or modify the subpoena. A majority vote of the members to which the board is entitled shall be required to quash or modify a subpoena.

(B) A motion to appeal from a decision by the board regarding a request to quash or modify a subpoena shall be made to the chancery court in Davidson County within fifteen (15) days of such decision.

(4) If any witness fails or refuses to obey a subpoena issued by it, the board is authorized to make application to any court of record in this state within the jurisdiction of which the witness is found or resides; and the court shall have power to attach the body of the witness and compel the witness to appear before the board and give testimony or produce books, records or papers as ordered. Any failure to obey the court order may be punished by the court issuing the order as a civil contempt.

(5) Each witness who appears before the board by order of the board shall receive for attendance the compensation provided by law for attendance of witnesses in a court of record, which shall be paid from the funds of the board in the same manner as all other expenses of the board are paid.



§ 63-8-121 - Administrative procedures.

The provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall apply to all proceedings of the board and regulations promulgated pursuant to this chapter.



§ 63-8-122 - Penalties.

A violation of this chapter is a Class B misdemeanor.



§ 63-8-123 - Regulation of laboratory practices of optometrists.

The commissioner of health has the authority to regulate the laboratory practices of optometrists to ensure that such practices are in full compliance with the Clinical Laboratory Improvement Act (CLIA), codified in 42 U.S.C. § 263a.



§ 63-8-124 - Public policy.

It is the public policy of the state that:

(1) Optometrists rendering visual care to citizens shall practice in an ethical, professional manner;

(2) Optometrists' practices shall be free from any influences that would interfere with their exercise of professional judgment;

(3) The visual welfare of the optometrist's patient shall be the prime consideration at all times; and

(4) Optometrists shall not be associated with any person or persons in any manner that might degrade or reduce the quality of visual care received by the citizens of this state.



§ 63-8-125 - Lease between an optometrist and manufacturer, wholesaler or retailer of ophthalmic materials -- Control of professional judgment or practice by lessor prohibited.

(a) A manufacturer, wholesaler or retailer of ophthalmic materials who leases space to an optometrist shall not, directly or indirectly, control or attempt to control the professional judgment or practice of an optometrist.

(b) As used in this section, the phrase "control or attempt to control the professional judgment or practice of an optometrist" includes, but is not limited to:

(1) Setting or attempting to set the professional fees or hours of an optometrist or the number of patients to be seen by an optometrist;

(2) Restricting or attempting to restrict an optometrist's discretion to schedule appointments at times convenient to the optometrist's patients;

(3) Terminating or threatening to terminate a lease with an optometrist as a means of controlling or attempting to control the professional judgment or practice of the optometrist;

(4) Sharing with an optometrist telephone lines or other telecommunication services; provided, however, that nothing in this section shall preclude an optometrist from entering into a business arrangement involving the delegation of clerical tasks and functions to persons who are not employees of the optometrist but are under the optometrist's general supervision, so long as the business arrangement is in compliance with state and federal law;

(5) Employing or contracting for the services of an optometrist if part of the optometrist's duties involve the practice of optometry, except that an optometrist may legally contract to provide optometric services to the employees of the manufacturer, wholesaler or retailer;

(6) Paying an optometrist for a service not provided;

(7) Restricting an optometrist's access to leased office space when the optometrist needs such access to provide emergency care to a patient;

(8) Restricting or attempting to restrict the scope of practice of the optometrist in a way that prevents the optometrist from providing the full range of diagnostic and treatment services authorized by Tennessee law; provided, however, that a manufacturer, wholesaler or retailer of ophthalmic materials who leases space to an optometrist may restrict that optometrist from offering spectacles, lenses or frames to the optometrist's patients or to the public in the leased space in direct competition with the lessor;

(9) Limiting or attempting to limit the optometric services and ophthalmic materials that the optometrist may prescribe to the optometrist's patients or the information that may be disseminated to the patients or the public by the optometrist; and

(10) Limiting or attempting to limit the optometrist's exercise of independent professional judgment or responsibility in any way.

(c) A lease between an optometrist and a manufacturer, wholesaler or retailer of ophthalmic materials must comply with all the following provisions:

(1) The lease must not contain any provision through which the manufacturer, wholesaler or retailer of ophthalmic materials controls or attempts to control the professional judgment or practice of the optometrist; and

(2) The leased space must be large enough to include a secure location for storage of confidential patient records. Representatives of the lessor are only permitted on the lessee's premises on reasonable notice and at times not disruptive to the practice of the optometrist. Lessor shall have no access to confidential patient information except in compliance with state and federal law.

(d) The board may promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement the provisions of this section.

(e) The board may file an action in an appropriate court to enjoin any violation of this section by any manufacturer, wholesaler or retailer of ophthalmic materials. If successful in establishing a violation or violations of this section, the board may recover court costs and reasonable attorney's fees.

(f) An optometrist may file an action in an appropriate court to enjoin a manufacturer, wholesaler or retailer of ophthalmic materials from controlling or attempting to control the professional judgment or practice of that optometrist. If successful in establishing a violation or violations of this section, the optometrist may also recover any actual damages sustained by the optometrist, as well as court costs and reasonable attorney's fees.

(g) The attorney general and reporter may file suit in an appropriate court to enjoin any violation of this section by a manufacturer, wholesaler or retailer of ophthalmic materials. If successful in establishing a violation or violations of this section, the attorney general and reporter may also recover a civil penalty not to exceed one thousand dollars ($1,000) per day for each violation of this section, plus court costs and reasonable attorney's fees.



§ 63-8-126 - Drug prescriptions.

(a) Any handwritten prescription order for a drug prepared by an optometrist who is authorized by law to prescribe a drug must be legible so that it is comprehensible by the pharmacist who fills the prescription. The handwritten prescription order must contain the name of the prescribing optometrist, the name and strength of the drug prescribed, the quantity of the drug prescribed, handwritten in letters or in numerals, instructions for the proper use of the drug, and the month and day that the prescription order was issued, recorded in letters or in numerals or a combination thereof. The prescribing optometrist must sign the handwritten prescription order on the day it is issued, unless it is a standing order issued in a hospital, a nursing home or an assisted care living facility as defined in § 68-11-201.

(b) Any typed or computer-generated prescription order for a drug issued by an optometrist who is authorized by law to prescribe a drug must be legible so that it is comprehensible by the pharmacist who fills the prescription order. The typed or computer-generated prescription order must contain the name of the prescribing optometrist, the name and strength of the drug prescribed, the quantity of the drug prescribed, recorded in letters or in numerals, instructions for the proper use of the drug, and the month and day that the typed or computer-generated prescription order was issued, recorded in letters or in numerals or a combination thereof. The prescribing optometrist must sign the typed or computer-generated prescription order on the day it is issued, unless it is a standing order issued in a hospital, nursing home or an assisted care living facility as defined in § 68-11-201.

(c) Nothing in this section shall be construed to prevent an optometrist from issuing a verbal prescription order.

(d) (1) All handwritten, typed or computer-generated prescription orders must be issued on either tamper-resistant prescription paper or printed utilizing a technology that results in a tamper-resistant prescription that meets the current centers for medicare and medicaid service guidance to state medicaid directors regarding § 7002(b) of the United States Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act of 2007, P.L. 110-28, and meets or exceeds specific TennCare requirements for tamper-resistant prescriptions.

(2) Subdivision (d)(1) shall not apply to prescriptions written for inpatients of a hospital, outpatients of a hospital where the doctor or other person authorized to write prescriptions writes the order into the hospital medical record and then the order is given directly to the hospital pharmacy and the patient never has the opportunity to handle the written order, a nursing home or an assisted care living facility as defined in § 68-11-201 or inpatients or residents of a mental health hospital or residential facility licensed under title 33 or individuals incarcerated in a local, state or federal correctional facility.



§ 63-8-127 - Prohibition against requirement of minimum purchase of ophthalmic materials as a condition of participation in vision or health care plan.

(a) No person shall require an optometrist to purchase a minimum quantity or minimum dollar amount of a specified brand of ophthalmic materials in order to participate as a provider in a vision or other health care plan.

(b) An optometrist may file an action in the chancery court of the county in which the optometrist's office is located to enjoin a violation of this section. If successful in establishing a violation, the optometrist may recover court costs and reasonable attorney's fees.



§ 63-8-128 - Inactive licenses to perform pro bono services.

The board of optometry shall establish by rule an inactive license category that allows optometrists to perform services without compensation only for those persons receiving services from organizations that have received a determination of exemption under § 501(c)(3) of the Internal Revenue Code, codfied in 26 U.S.C. § 501(c)(3). Such inactive license category shall not authorize any other practice of optometry.



§ 63-8-134 - Prescriptions for Schedule II controlled substances.

Any written, printed or computer-generated order for a Schedule II controlled substance prepared by an optometrist who is authorized by law to prescribe a drug must be legibly printed or typed as a separate prescription order. The written, printed or computer-generated order must contain all information otherwise required by law. The prescribing optometrist must sign the written, printed or computer-generated order on the day it is issued. Nothing in this section shall be construed to prevent an optometrist from issuing a verbal prescription order.






Chapter 9 - Osteopathic Physicians

§ 63-9-101 - Board -- Composition and terms of members -- Administrative support.

(a) There shall be a board of osteopathic examination, referred to as board in this chapter, consisting of six (6) persons, appointed by the governor. One (1) of these persons shall be a citizen member who does not engage in any profession, business or activity subject to regulation by the board, and five (5) members shall be osteopathic physicians. These persons shall be residents of this state; and the five (5) osteopathic physician members shall be graduates of a legally chartered osteopathic college in good standing and having the power to confer degrees in osteopathic medicine and shall have been, at the time of their appointment, actively engaged in the practice of their profession for a period of at least five (5) years. In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(b) Their terms of office shall be so designated by the governor that the term of one (1) member shall expire each year. Thereafter, in each year the governor shall appoint one (1) person to fill the vacancy on the board, the term of the appointee to be five (5) years. A vacancy occurring from any other cause shall be filled by the governor for the unexpired term in the same manner.

(c) The board shall have a common seal and shall formulate rules to govern its actions.

(d) The board shall receive administrative support from the division of health related boards, referred to as the division in this chapter.



§ 63-9-102 - Meetings and records of board.

(a) The board shall meet at the call of the president and at such other times and places as a majority of the board may appoint.

(b) Four (4) members of the board shall constitute a quorum, but no certificates of fitness to practice osteopathic medicine shall be granted on an affirmative vote of less than three (3).

(c) The board shall keep a record of its proceedings and a register of all applicants for certificates of fitness, giving the name and location of the institution granting the applicant the degree of doctor of or diploma in osteopathic medicine, the date of the applicant's diploma and also stating whether the applicant was rejected or a certificate granted. The books and register shall be prima facie evidence of all matters recorded therein.



§ 63-9-103 - Disposition of funds -- Operating expenses -- Compensation of members.

(a) The board shall pay all money received as fees into the state treasury, and the commissioner of finance and administration shall make such allotments out of the general fund as the commissioner may deem proper for the necessary and proper expenses of the board. No expenditures shall be made by the board unless and until such allotment has been made by the commissioner. Such allotment shall be disbursed under the general budgetary laws of the state of Tennessee.

(b) Each member of the board shall receive fifty dollars ($50.00) per diem and expenses when actually engaged in the discharge of official duties. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 63-9-104 - Application for certificate to practice -- Special training and conditional licenses.

(a) Before engaging in the practice of osteopathic medicine, a person shall submit an application to the secretary of the board for a certificate of fitness to practice osteopathic medicine on a form prescribed by the board in writing or via online application, which includes:

(1) The person's name, age, which shall not be less than eighteen (18) years, and residence;

(2) The name of the school of osteopathic medicine from which the person was graduated, which shall have been in good repute as such at the time of the issuing of the person's diploma, as determined by the board;

(3) The date of the person's diploma, evidence that such diploma was granted on personal attendance and completion of the course of study approved by the board;

(4) Such other information as the board may require; and

(5) Sufficient evidence that the applicant is of good moral character.

(b) (1) Each applicant shall pay a nonrefundable application fee as set by the board.

(2) On notice of acceptance, each applicant for examination shall pay an examination fee as set by the board.

(3) Each applicant accepted by reciprocity will pay a reciprocity fee as set by the board.

(c) (1) Notwithstanding the provisions of this section, osteopathic medical interns, residents and clinical fellows, while participating in a training program approved by the American Osteopathic Association or the American Medical Association, performing duties assigned to meet the requirements of such a program and while under the supervision and control of a physician, either doctor of osteopathic medicine or doctor of medicine licensed to practice in the state of Tennessee, are exempt from the requirement of a license. No such intern, resident or clinical fellow shall be permitted to practice osteopathic medicine outside of such person's duties and responsibilities in the approved training program without being licensed to practice osteopathic medicine.

(2) It is the responsibility of the program director or the dean responsible for the training program to apply to the board of osteopathic examination for an exemption for each such medical intern, resident or clinical fellow. It is the responsibility of such program director or dean to notify the board of the termination of an applicant's participation in the training program, whether by completion of the program or for any other reason.

(3) The board of osteopathic examination may impose a fee to accompany each application for exemption.

(d) The board is authorized, in its discretion, to issue special training licenses to osteopathic medical interns, residents and fellows who have met all other qualifications for licensure contained in this chapter and the rules and regulations promulgated pursuant thereto, with the exception of having completed the necessary residency or training programs required by subdivision (a)(4) and properly promulgated rules, and the licensure examination. The board also is authorized to promulgate rules and regulations to implement this new licensure category. The initial set of these rules may be processed as emergency rules pursuant to § 4-5-208. These special training licenses will be governed by the following:

(1) Such licenses shall be issued only to osteopathic medical interns, residents and fellows while participating in a training program of one of the accredited medical schools or of one of such medical school's affiliated teaching hospitals in Tennessee, performing duties assigned to meet the requirements of such program and while under the supervision and control of a physician, either a doctor of osteopathic medicine or a doctor of medicine fully licensed to practice medicine in Tennessee;

(2) No person holding a special training license is permitted to practice osteopathic medicine outside of such person's duties and responsibilities in the training program without being fully licensed to practice medicine in Tennessee. Termination of participation in the training program for which the special license was issued for any reason terminates that license;

(3) It is the responsibility of the program director or the dean responsible for the training program to submit the necessary information and applications on behalf of each applicant. It also is the responsibility of the program director or the dean to notify the board of the termination of the applicant's participation in the training program, whether by completion of the program or for any other reason;

(4) The board may impose fees to accompany each individual application for a special training license; and

(5) Recipients of the special license shall not be subject to the occupational tax levied by § 67-4-1702(a)(4)(E);

(e) The board also has the authority to issue locum tenens and/or conditional licenses as it deems appropriate after reviewing the qualifications of applicants. In addition to the authority granted the board in § 63-9-111, the board has the authority to issue restricted licenses to current applicants or current licensees, or both, as it deems necessary, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 63-9-105 - Examination of applicants -- Reciprocity.

(a) The board shall subject all applicants to an examination in the subjects of diagnosis, surgery, gynecology, obstetrics and such other subjects as the board may require. The board may, in its discretion, conduct its own written examination or administer a national examination.

(b) The board may, in its discretion, dispense with an examination in the case of an osteopathic physician duly licensed to practice osteopathic medicine in any other state or territory of the United States or in the District of Columbia, if the applicant has met the same or equivalent educational standards required by the state of Tennessee, and shall present a certificate of examination and registration by the legally constituted board of such other state or district or a certificate issued by the national board of examiners for osteopathic physicians and surgeons.



§ 63-9-106 - Right of licensees to practice -- Cross-referrals.

(a) Upon the issuance of a certificate of fitness by the board and the issuance of a license and a certificate of registration by the division as provided in chapter 1 of this title, the person receiving the same shall be entitled to practice in any county of this state osteopathic medicine, which is defined as a separate, complete and independent school of medicine and surgery utilizing full methods of diagnosis and treatment of physical and mental health and disease, including the prescription and administration of drugs, medicines and biologicals, operative surgery, obstetrics and radiological and other electromagnetic emissions, which places special emphasis on the interrelationship of the musculoskeletal system to other body systems as taught and practiced by recognized associated colleges of osteopathic medicine.

(b) (1) The provisions of chapter 6, part 6 of this title relative to cross-referral arrangements and physician ownership and investment interests in and referrals to a health care entity shall apply to any person practicing osteopathic medicine in this state.

(2) Any osteopathic physician who makes or causes to be made a referral prohibited pursuant to subdivision (b)(1) is in violation of this chapter as of the dates specified in chapter 6, part 6 of this title. Willful violations of subdivision (b)(1) are considered unprofessional conduct, subject to licensure sanctions by the board of osteopathic examination, including suspension, revocation or other restriction deemed appropriate by the board. In addition, the board is authorized to impose civil penalties of an amount up to five thousand dollars ($5,000) for each prohibited referral.

(c) When medical training and specialty board certification are considerations in the credentialing of osteopathic physicians, no state board, commission or department, created or existing, or hospital, health care facility, medical staff, professional service corporation or professional limited liability corporation, health maintenance organization, preferred provider organization, independent practice association, managed care organization, health plan or any other insurance provider shall discriminate, on the basis of education, against eligible osteopathic physicians who have:

(1) Graduated from medical school and postdoctoral programs approved by either the American Osteopathic Association or the Accreditation Council for Graduate Medical Education; or

(2) Been awarded board eligibility or board certification by specialty boards recognized by either the American Osteopathic Association or the American Board of Medical Specialties.



§ 63-9-107 - Renewal of certificates and licenses -- Continuing education -- Retirement.

(a) Every registered osteopathic physician shall annually pay a renewal fee as set by the board; provided, that satisfactory evidence is presented to the board that such licensee in the year preceding the application for renewal successfully completed the required number of hours in courses, programs, internships or residencies as established and approved by the board through rules and regulations promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, as compiled in title 4, chapter 5.

(b) Each person having a certificate of registration or license shall be notified prior to the due date of the renewal fee.

(c) (1) When any licensed osteopathic physician shall fail to register and pay the annual registration fee within sixty (60) days after registration becomes due as provided in this section, the license of such person shall be automatically revoked at the expiration of the sixty (60) days after the registration was required, without further notice or hearing.

(2) Any person whose license is automatically revoked as provided in this chapter may make application in writing to the board for the reinstatement of such license and, upon good cause being shown, the board, in its discretion, may reinstate such license upon payment of all past-due renewal fees and upon further payment of a sum to be set by the board.

(d) Any person licensed to practice by the provisions of this chapter who has retired or may hereafter retire from such practice in this state shall not be made to register as required by this chapter if such person shall file with this board an affidavit on a form to be furnished by the board, which affidavit shall state the date on which such person retired from such practice and such other facts as shall tend to verify such retirement as the board shall deem necessary. If such person thereafter reengages in such practice in this state, such person shall apply for registration with the board as provided by this chapter and shall meet other requirements as may be set by the board.

(e) (1) Notwithstanding any provision of this chapter to the contrary, the division, with the approval of the commissioner, shall establish a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months, and shall expire on the last day of the last month of the license period. However, during a transition period, or at any time thereafter when the board shall determine that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the annual fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)).

(2) No renewal application will be accepted after the last day of the month following the license expiration date under the alternative method authorized in this subsection (e).



§ 63-9-108 - Application of health laws.

(a) Osteopathic physicians shall observe and be subject to all state and municipal regulations relating to:

(1) The control of contagious diseases;

(2) The reporting and certifying of births and deaths; and

(3) All matters pertaining to public health.

(b) Such reports shall be accepted by the officer or department to whom the same are made, equally with reports of physicians of any other school of medicine.



§ 63-9-109 - Penalties.

(a) Any person who practices or pretends or attempts to practice or use the science or system of osteopathic medicine in treating diseases of the human body or any person who buys, sells or fraudulently obtains any diploma, certificate, license or record of registration to practice osteopathic medicine illegally obtained or signed or issued unlawfully or under fraudulent representation or who uses in any of the forms or letters, "osteopathy," "osteopath," "osteopathist," "diplomate in osteopathy," "D.O.," "osteopathic physician," "doctor of osteopathy," or any other title or letters, either alone or with other qualifying words or phrases, under such circumstances as to induce the belief that the person who uses such term is engaged in the practice of osteopathic medicine without having complied with the provisions of this chapter commits a Class B misdemeanor.

(b) Nothing in this section shall be construed to prohibit any lawfully qualified osteopathic physician or surgeon in any other state meeting a registered osteopathic practitioner in the state of Tennessee for consultation.



§ 63-9-110 - Investigation and prosecution of violations.

(a) The board shall investigate every supposed violation of this chapter coming within the scope of the authority of such board and report to the proper district attorney general all cases that, in the judgment of the board, warrant prosecution.

(b) Every police officer, sheriff and peace officer is charged with the duty of investigating every supposed violation of this chapter that comes to such officer's notice or of which such officer has received complaint and of apprehending and arresting all violators.

(c) It is the duty of the attorney general and reporter and of the several district attorneys general to prosecute violations of this chapter.



§ 63-9-111 - Denial, suspension and revocation of licenses or certificates -- Enjoining violations -- Enforcement -- Investigations.

(a) The board has the power to:

(1) Deny an application for a license to any applicant who applies for the same through reciprocity or otherwise;

(2) Permanently or temporarily withhold issuance of a license;

(3) Suspend or limit or restrict a previously issued license for such time and in such manner as the board may determine;

(4) Reprimand or take such action in relation to disciplining an applicant or licensee as the board in its discretion may deem proper; or

(5) Permanently revoke a license.

(b) The grounds upon which the board shall exercise the powers set forth in subsection (a) include, but are not limited to:

(1) Unprofessional, dishonorable or unethical conduct;

(2) Violation or attempted violation, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provisions of this chapter or any lawful order of the board issued pursuant thereto or any criminal statute of the state of Tennessee;

(3) Making false statements or representations, being guilty of fraud or deceit in obtaining admission to practice or in being guilty of fraud or deceit in the practice of medicine;

(4) Gross health care liability or a pattern of continued or repeated health care liability, ignorance, negligence or incompetence in the course of medical practice;

(5) Habitual intoxication or personal misuse of any drugs or the use of intoxicating liquors, narcotics, controlled substances, controlled substance analogues or other drugs or stimulants in such manner as to adversely affect the person's ability to practice medicine;

(6) Violation of the laws governing abortion;

(7) The willful violation without legal justification of a privileged communication;

(8) Obtaining a fee as personal compensation or causing financial gain or benefit for an employer, person, partnership, corporation or any other legal entity by a fraudulent representation or by the use of a fraudulent diagnosis, therapy or treatment;

(9) Conviction of a felony, conviction of any offense under state or federal drug laws or conviction of any offense involving moral turpitude;

(10) The use of any false or fraudulent statement in any document connected with practice under this chapter;

(11) Dispensing, prescribing or otherwise distributing any controlled substance or any other drug not in the course of professional practice, or not in good faith to relieve pain and suffering or not to cure an ailment, physical infirmity or disease;

(12) Dispensing, prescribing or otherwise distributing to any person a controlled substance or other drug if such person is addicted to the habit of using controlled substances without making a bona fide effort to cure the habit of such patient;

(13) Dispensing, prescribing or otherwise distributing any controlled substance, controlled substance analogue or any other drug to any person in violation of any law of the state or the United States;

(14) Engaging in the practice of medicine under a false or assumed name, or the impersonation of another practitioner, or a like, similar or different name;

(15) Knowingly performing any act that in any way assists an unlicensed person to unlawfully practice as provided under this chapter;

(16) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of or conspiring to violate any provisions of this chapter;

(17) The failure of the licensee to designate the licensee's professional degree in accordance with § 63-1-109;

(18) Should any person holding a license to practice hereunder be adjudged mentally incompetent or insane by any final order or adjudication of any court of competent jurisdiction, the license of such person shall forthwith be automatically suspended upon the entry of the order, and such suspension shall be effective and continue until the licensee is found or adjudged by such court to be mentally competent or until such person is duly discharged as restored to mental competence in any other manner provided by law;

(19) The advertising of medical business in which untrue or misleading statements are made or causing the publication or circulation of fraudulent advertising relative to any disease, human ailment or condition;

(20) Engaging in the practice of medicine when mentally or physically unable to safely do so;

(21) Disciplinary action against the licensee to practice medicine by another state or territory of the United States for any acts or omissions that would constitute grounds for discipline of a licensee licensed in this state. A certified copy of the initial or final order or other equivalent document memorializing the disciplinary action from the disciplining state or territory shall constitute prima facie evidence of a violation of this section and shall be sufficient grounds upon which to deny, restrict or condition licensure or renewal and/or discipline a licensee licensed in this state;

(22) No person licensed in this state to practice osteopathy shall agree or contract with any clinical, bioanalytical or hospital laboratory, wherever located, to pay such laboratory for anatomic pathology services or cytology services and thereafter include such costs in the bill or statement submitted to the patient or any entity or person for payment, unless the practitioner is in compliance with the requirements of § 56-7-1015(g) and discloses on the bill or statement, or in writing by a separate disclosure statement in a minimum print size of ten (10) font, the name and address of the laboratory and the net amount or amounts paid or to be paid to the laboratory for the anatomic pathology services or cytology services. The provisions of this subdivision (b)(22) shall not apply to the state or any local government; and

(23) (A) Transferring of patient medical information to a person in another state who is not licensed to practice medicine or osteopathy in Tennessee using any electronic, telephonic or fiber optic means or by any other method if such information is employed to diagnose and/or treat persons physically located within Tennessee is prohibited;

(B) Notwithstanding the provisions of subdivision (b)(23)(A), the transfer of such information shall not be prohibited if such information is:

(i) To be used for a second opinion requested by a Tennessee licensed medical doctor or osteopathic physician;

(ii) To be used by an out-of-state physician for treatment of a person who is seeking treatment out of Tennessee;

(iii) Used to determine if such patient is covered by insurance;

(iv) Used by a physician in another state to provide occasional academic consultations to a medical school located in Tennessee;

(v) Used by insurance or related companies for risk evaluation, utilization review, claims processing and/or evaluation of claimants' rehabilitation, including establishing and administering rehabilitation plans. The establishing and administering of such rehabilitation plans shall not include the diagnosis and/or treatment of persons physically located within Tennessee; or

(vi) Used in clinical trials for drugs approved by the food and drug administration;

(C) The provisions of this subdivision (b)(23) do not apply to research hospitals, as defined in § 63-6-204(f)(7)(I);

(D) The provisions of this subdivision (b)(23) only apply to X-rays and medical imaging.

(c) In enforcing this section, the board shall, upon probable cause, have authority to compel an applicant or licensee to submit to a mental and/or physical examination by a designated committee of at least three (3) practicing physicians, including a psychiatrist where a question of mental condition is involved.

(1) Failure of an applicant or a licensee to submit to such examination when ordered shall constitute an admission of the allegations against the applicant or licensee, unless such failure was due to circumstances beyond the applicant's or licensee's control.

(2) The applicant or licensee may have an independent medical practitioner present during such examination.

(3) The committee will submit a report of its findings to the board, which will then hold a hearing as provided in this section.

(d) All proceedings for disciplinary action against a licensee under this chapter shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(e) (1) In addition to the powers and duties expressly granted by this chapter in the matter of suspension or revocation of a license or certificate, the board is authorized and empowered to petition any circuit or chancery court having jurisdiction to enjoin any person who is practicing or attempting to practice osteopathy without possessing a valid license so to practice and to enjoin any unauthorized person, firm or corporation from performing any act or rendering any service in violation of the provisions of this chapter.

(2) Jurisdiction is conferred upon the circuit and chancery courts of the state to hear and determine such causes as chancery causes and to exercise full and complete jurisdiction in such injunctive proceedings.

(f) The board shall at all times have the power to call upon the district attorneys general in the various judicial districts to assist the board, and it is hereby declared to be the duty of all district attorneys general throughout the state to assist the board, upon its request, in any suit for injunction or prosecution instituted by the board without charge or additional compensation to the district attorneys general. The attorney general and reporter and the attorney general and reporter's assistants shall serve as legal advisers to the board.

(g) The board, on its own motion, may investigate any report that an osteopathic physician is or may be in violation of the provisions of subsection (b). Any osteopathic physician, any medical society or any other person who in good faith shall report to the board any information that an osteopathic physician is or may be in violation of any of the provisions of subsection (b) shall not be subject to suit for civil damage as a result thereof.

(h) The board, pursuant to duly promulgated rules, may, whenever a final order is issued after a disciplinary contested case hearing that contains findings that a licensee or other person has violated any provision of this chapter, assess the costs directly related to the prosecution of the case against the licensee or person.



§ 63-9-112 - Operation of X-ray equipment in physicians' offices -- Adoption of rules and regulations establishing minimum educational standards.

(a) The board shall have, in regard to operators of X-ray equipment and/or machines in physician offices, the authority, by rules and regulations, to:

(1) Establish and issue limited X-ray certifications to qualified individuals in the areas of densitometry, chest, extremities, skull and/or sinus and lumbar spine;

(2) Establish and issue full X-ray certifications to individuals who hold current and unrestricted national certification from the American Registry of Radiologic Technologists;

(3) Establish the minimum educational courses, curriculum, hours and standards that are prerequisite to issuance of the limited certificates;

(4) Select the examination or examinations to be utilized as the board's limited certification examination or examinations and the prerequisites, if any, for admission to the examination or examinations. The board is authorized to enter into a contract or agreement with the chosen examination service or services or select an intermediary between the board and the examination service or services to process applicants for the examination or examinations;

(5) Establish any other criteria for issuance of limited certificates that are reasonably related to the safe and competent performance of X-ray procedures;

(6) Establish a mechanism for the board accreditation of educational courses that are operating for purposes of qualifying individuals for limited certification and that meet the requirements established pursuant to the rules promulgated under the authority of subdivision (a)(3) and that establish the causes and standards that are grounds for withdrawal of the course accreditation and the mechanism for that withdrawal;

(7) Establish the fees to be paid for application and certification, renewal and late renewal of certificates and the fees required to be paid for application, renewal and late renewal of educational course accreditation; and

(8) Establish the required number of hours, types of courses and methods of proving compliance for biennial continuing education for all certificate holders.

(b) The certificates and accreditations issued pursuant to this section must be renewed and may be retired and reactivated pursuant to board established procedures. A person holding a certificate issued pursuant to this section may be disciplined for the same causes and under the same procedures as contained in § 63-6-214 for the medical board and § 63-9-111 for the board of osteopathic examination.

(c) The standards established by the board pursuant to subsection (a) shall be at least as stringent as any mandatory federal standards.

(d) No person shall perform X-ray procedures in a physician's office without being licensed as a physician or certified by the board pursuant to this section. Persons who have enrolled in a board recognized radiologic training program are exempt from the certification requirements of this section only as to X-ray procedures performed within or under the auspices of the program in which they are enrolled. After completion of the course but while awaiting the first opportunity to sit for the certification examination, but for no more than six (6) months, and for a period of time within which to receive the examination scores, but no more than seventy-five (75) days thereafter, such persons are exempt from the certification requirements of this section.

(e) No X-ray procedures may be performed by any person holding a certificate issued pursuant to this section without:

(1) An order from a physician licensed pursuant to chapter 6 of this title or an osteopathic physician licensed pursuant to this chapter; and

(2) A physician licensed pursuant to chapter 6 of this title or an osteopathic physician licensed pursuant to this chapter exercising full supervision, responsibility and control over the services being provided. The board is authorized to establish, by rules and regulations, the levels of supervision required of physicians utilizing persons certified pursuant to this section.

(f) A physician's office for purposes of this section means anywhere the practice of medicine as defined in § 63-6-204 or the practice of osteopathy as defined in § 63-9-106, which includes the performance of X-ray procedures contemplated by this section, is being conducted, except where that practice is conducted in or under the auspices of a facility or entity licensed by the department of health's division of health care facilities. The operation of a business in which X-ray procedures contemplated by this section are performed that is not owned by a physician, group of physicians, medical professional corporation, limited liability medical professional company or an entity or facility licensed by the division of health care facilities is prohibited.



§ 63-9-113 - Supervised osteopathic medical service by physician assistant, registered nurse, licensed practical nurse, or pharmacist not prohibited.

Nothing in this chapter shall be so construed as to prohibit osteopathic medical service rendered by a physician assistant, registered nurse, a licensed practical nurse, or a pharmacist pursuant to a collaborative pharmacy practice agreement, if such osteopathic medical service is rendered under the supervision, control and responsibility of a licensed osteopathic physician.



§ 63-9-114 - Medical review committee -- Confidentiality.

The provisions of § 63-6-219 [repealed] relating to functions and records of medical review or peer review committees made up of licensed physicians shall apply to medical review or peer review committees made up of osteopathic physicians. Nothing in this chapter shall be construed to prohibit such committees from advocating for osteopathic physicians before, or from reporting confidential, privileged peer review committee information to, the board of osteopathic examination under § 63-9-111(g).



§ 63-9-115 - Special volunteer license for practice in free health clinic -- Exemption from fees -- Renewal.

A physician licensed pursuant to this chapter under a special volunteer license who is a medical practitioner, as defined by § 63-1-201, engaged in practice at a free health clinic shall not be subject to license fees under this chapter. The board of osteopathic examination may issue a special volunteer license, as such license is defined in § 63-1-201, to qualified applicants without fee or charge. Such license shall be for a period of two (2) years and may be renewed on a biennial basis.



§ 63-9-116 - Drug prescriptions.

(a) Any handwritten prescription order for a drug prepared by an osteopathic physician who is authorized by law to prescribe a drug must be legible so that it is comprehensible by the pharmacist who fills the prescription. The handwritten prescription order must contain the name of the prescribing osteopathic physician, the name and strength of the drug prescribed, the quantity of the drug prescribed, handwritten in letters or in numerals, instructions for the proper use of the drug and the month and day that the prescription order was issued, recorded in letters or in numerals or a combination thereof. The prescribing osteopathic physician must sign the handwritten prescription order on the day it is issued, unless the prescription order is:

(1) Issued as a standing order in a hospital, a nursing home or an assisted care living facility as defined in § 68-11-201; or

(2) Prescribed by an osteopathic physician in the department of health or local health departments or dispensed by the department of health or a local health department as stipulated in § 63-10-205.

(b) Any typed or computer-generated prescription order for a drug issued by an osteopathic physician who is authorized by law to prescribe a drug must be legible so that it is comprehensible by the pharmacist who fills the prescription order. The typed or computer-generated prescription order must contain the name of the prescribing osteopathic physician, the name and strength of the drug prescribed, the quantity of the drug prescribed, recorded in letters or in numerals, instructions for the proper use of the drug and the month and day that the typed or computer-generated prescription order was issued, recorded in letters or in numerals or a combination thereof. The prescribing osteopathic physician must sign the typed or computer-generated prescription order on the day it is issued, unless the prescription order is:

(1) Issued as a standing order in a hospital, nursing home or an assisted care living facility as defined in § 68-11-201; or

(2) Prescribed by an osteopathic physician in the department of health or local health departments or dispensed by the department of health or a local health department as stipulated in § 63-10-205.

(c) Nothing in this section shall be construed to prevent an osteopathic physician from issuing a verbal prescription order.

(d) (1) All handwritten, typed or computer-generated prescription orders must be issued on either tamper-resistant prescription paper or printed utilizing a technology that results in a tamper-resistant prescription that meets the current centers for medicare and medicaid service guidance to state medicaid directors regarding § 7002(b) of the United States Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act of 2007, P.L. 110-28, and meets or exceeds specific TennCare requirements for tamper-resistant prescriptions.

(2) Subdivision (d)(1) shall not apply to prescriptions written for inpatients of a hospital, outpatients of a hospital where the doctor or other person authorized to write prescriptions writes the order into the hospital medical record and then the order is given directly to the hospital pharmacy and the patient never has the opportunity to handle the written order, a nursing home or an assisted care living facility as defined in § 68-11-201 or inpatients or residents of a mental health hospital or residential facility licensed under title 33 or individuals incarcerated in a local, state or federal correctional facility.



§ 63-9-117 - Office-based surgery.

(a) For the purposes of this section, unless the context otherwise requires:

(1) "Board" means the board of osteopathic examination;

(2) "Level II office-based surgery" means Level II surgery as defined by the board of osteopathic medical examination in its rules and regulations that is performed outside of a hospital, ambulatory surgical treatment center or other medical facility licensed by the department of health;

(3) "Office-based surgery" means Level III surgery requiring a level of sedation beyond the level of sedation defined by the board of medical examiners as Level II surgery that is performed outside a hospital, an ambulatory surgical treatment center or other medical facility licensed by the department of health;

(4) "Physician" means any person licensed under this chapter; and

(5) "Surgical suite" means both the operating and recovery room or rooms located in a physician's office where Level III office-based surgery is to be performed.

(b) The board shall have the duty and responsibility to regulate the practice of office-based surgery, including the promulgation of rules necessary to promote patient health and safety in such practices, including, but not limited to, a mechanism by which all office-based surgical suites are surveyed and certified by the board.

(c) The board shall specifically identify in rules the parameters to be used in determining Level III surgical procedures and multiple procedures that may be performed in an office-based setting pursuant to the level of anesthesia involved in the procedures. In addition, the board shall promulgate age and risk classification criteria of patients eligible for Level III office-based surgical procedures.

(d) By December 30, 2007, the board shall adopt rules establishing a specific list of approved Level III surgical procedures that can be performed in a physician's office in this state. The ambulatory surgical center covered procedures list promulgated by the centers of medicare and medicaid shall be used as a guide. No physician shall perform any Level III surgical procedures that are not included on the list promulgated by the board. The board may modify the list as the board deems necessary. The board shall also promulgate rules addressing the minimum requirements deemed necessary by the board for the safe performance of office-based surgery.

(e) Using the rules established for ambulatory surgical treatment centers as guidelines, the board shall promulgate rules relative to infection control, life safety, patient rights, hazardous waste and equipment and supplies necessary to assure the safety of patients undergoing office-based surgery. Any provision in the ambulatory surgical treatment center rules addressing infection control, life safety, patient rights, hazardous waste and equipment and supplies that is not adopted by the board shall require a statement entered into the official minutes from the board justifying the board's decision.

(f) No more than three (3) patients undergoing Level III office-based surgery in a physician's office may be incapable of self-preservation at the same time. The board shall promulgate rules requiring physician offices that perform office-based surgery to adopt bylaws that put in place a management system and documentation that will insure that no more than three (3) patients that are in surgery or recovery are incapable of self-preservation at the same time. The bylaws and documentation of the management system shall be included in the application for surgical suite certification.

(g) Except for emergencies, a surgical suite certified for office-based surgery may be utilized only by physician employees of the practice in which the surgical suite is located. Surgical suites may not be shared with other practices or other physicians.

(h) The board shall enter into a memorandum of understanding, contract or other written arrangement with the department of health such that the department:

(1) Provides a site survey of the surgical suites sought to be certified to perform office-based surgery. A physician office at which office-based surgeries are being performed as of October 1, 2007, shall submit both a request for a site survey on an application form developed by the board and remit payment of the office-based surgery fee to the department by October 1, 2007. If the office makes a timely filing in accordance with this subdivision (h)(1), the physician's office may continue to be a site for office-based surgeries pending completion of a survey confirming compliance with board rules and subsequent issuance of a certification of the surgical suite or suites. A physician office at which office-based surgeries are not being performed as of October 1, 2007, shall not perform any such procedures until an application form and payment of the office-based surgery fee is submitted to the board and a site survey is completed by the department and a certification of the surgical suite is issued by the board;

(2) Is authorized to require plans of correction and to verify that the plans of correction have been implemented;

(3) Is authorized to initiate subsequent, unannounced site surveys during regular business hours as long as the physician office continues to be used to perform office-based surgeries, but no more frequently than once every twelve (12) months; and

(4) Is authorized to respond to any complaints made by patients or the public against a physician who performs office-based surgery or a physician's office at which office-based surgery is being performed at the request of the office of investigations.

(i) The results of all site surveys shall be transmitted by the department to the board. The results shall include any requirement for plans of correction, the department's determination of the acceptability of the submitted plans of correction, and the department's verification that the plans of correction have been implemented. The board shall make a final determination on certifying the surgical suite for performance of office-based surgeries. The results of site surveys and board determinations shall be shared on a routine basis with the board for licensing health care facilities.

(j) The results of all complaint investigations by department staff shall be transmitted to the board for resolution; however, the information shall at all times be maintained as confidential and not available to the public except to the extent § 63-1-117(b) applies.

(k) Any physician office that desires to be certified to perform office-based surgery shall pay to the department an annual office-based surgery fee as set by the board.

(l) A physician office at which office-based surgery is being performed shall ensure that claims data is reported to the commissioner of health on a form approved by the department of health. The data shall be submitted through a third party approved by the department of health for the purpose of editing the data according to rules and regulations established by the commissioner. The physician office shall be responsible for the costs associated with processing of the data by the approved vendors. The claims data shall be reported at least quarterly to the commissioner. No information shall be made available to the public by the commissioner that reasonably could be expected to reveal the identity of any patient. The claims data reported to the commissioner under this section are confidential and not available to the public until the commissioner processes and verifies the data. The commissioner shall prescribe conditions under which the processed and verified data are available to the public.

(m) (1) Except as provided in subdivision (h)(1), a physician office surgical suite is required to be certified by the board in order to perform office-based surgery. A physician office that proposes to perform the surgery shall submit to the board, on an application form provided by the board, at least the following:

(A) Level III procedures expected to be performed by each physician;

(B) The specialty board certification or board eligibility of the physician or physicians performing Level III procedures, if any;

(C) Verification of health care liability coverage for all physicians performing Level III procedures;

(D) Verification of hospital staff privileges for all physicians performing Level III procedures;

(E) The name of a responsible physician in whose name the surgical suite certification shall be issued for that office and a list of the physicians with the practice who are going to be performing Level III office-based surgeries; and

(F) The documentation required by subsection (f) regarding incapacitated patient limits.

(2) The form required by subdivision (m)(1) shall serve as an application form, but the information on the form shall be updated as appropriate when any information on it has changed.

(n) The board shall notify all physicians of the office-based surgery certification requirements. Failure of a physician performing office-based surgery, or a physician office at which office-based surgery is being performed, to abide by this section, any rules promulgated pursuant to this section or of § 68-11-211 may be grounds for disciplinary action or termination of either the rights of the physician to perform office-based surgery or the surgical suite's certification by the physician's licensing board, or both disciplinary action and termination. For purposes of § 4-5-320(c), the public health, safety and welfare imperatively require emergency action at any time that a previously authorized surgical suite fails to maintain the standards set by the board.

(o) Applicants for initial licensure or reinstatement of a previously issued license shall indicate to the board on the appropriate licensure application if they intend to perform Level II office-based surgery procedures as defined by the rules of the board of osteopathic examination and that are integral to a planned treatment regimen and not performed on an urgent or emergent basis.

(p) Licensed osteopathic physicians who perform Level II office-based surgery at the time of licensure renewal shall indicate to the board on the licensure renewal application if the licensee currently performs Level II office-based surgery procedures as defined in the rules of the board of osteopathic examination and that are integral to a planned treatment regimen and not performed on an urgent or emergent basis.

(q) In order for health care providers and the board to work together to collect meaningful health care data, so as to minimize the frequency and severity of certain unexpected events and improve the delivery of health care services, each osteopathic physician who performs any Level II office-based surgery that results in any of the following unanticipated events shall notify the board in writing within fifteen (15) calendar days following the physician's discovery of the event:

(1) The death of a patient during any Level II office-based surgery or within seventy-two (72) hours thereafter;

(2) The transport of a patient to a hospital emergency department except those related to a natural course of the patient's illness or underlying condition;

(3) The unplanned admission of a patient to a hospital within seventy-two (72) hours of discharge, only if the admission is related to the Level II office-based surgery except those related to a natural course of the patient's illness or underlying condition;

(4) The discovery of a foreign object erroneously remaining in a patient from a Level II office-based surgery at that office; or

(5) The performance of the wrong surgical procedure, surgery on the wrong site or surgery on the wrong patient.

(r) Records of reportable events should be in writing and should include at a minimum the following:

(1) The physician's name and license number;

(2) The date and time of the occurrence or discovery of the incident;

(3) The office and address where the incident took place;

(4) The name and address of the patient;

(5) The type of Level II office-based surgery that was performed;

(6) The type and dosage of sedation or anesthesia utilized during the procedure;

(7) The circumstances surrounding the incident; and

(8) The type or types of events required to be reported as provided in subsection (q).

(s) The filing of a report as required by subsection (q) does not, in and of itself, constitute an acknowledgement or admission of health care liability, error or omission. Upon receipt of the report, the board may, in its discretion, obtain patient and other records pursuant to authority granted to it in § 63-1-117. The reporting form and any supporting documentation reviewed or obtained by the board pursuant to this section and any amendments to the reports shall be confidential and not subject to discovery, subpoena or legal compulsion for release to any person or entity; nor shall they be admissible in any civil or administrative proceeding, other than a disciplinary proceeding by the board; nor shall they be subject to any open records request made pursuant to title 10, chapter 7, part 5 or any other law. This section shall not affect any of the provisions of or limit the protections provided by §§ 63-6-219 [repealed] and 63-9-114.

(t) Failure to comply with the requirements of subsections (o)-(s) constitutes grounds for disciplinary action by the board in its discretion pursuant to § 63-9-111.



§ 63-9-118 - Prescriptions for Schedule II controlled substances.

Any written, printed or computer-generated order for a Schedule II controlled substance prepared by an osteopathic physician who is authorized by law to prescribe a drug must be legibly printed or typed as a separate prescription order. The written, printed or computer-generated order must contain all information otherwise required by law. The prescribing osteopathic physician must sign the written, printed or computer-generated order on the day it is issued. Nothing in this section shall be construed to prevent an osteopathic physician from issuing a verbal prescription order.



§ 63-9-119 - Employee or contractor's unauthorized use of osteopathic physician's DEA registration number to write prescriptions.

(a) Any osteopathic physician licensed pursuant to this chapter who has reason to believe that an employee or contractor of the physician or the physician's firm, partnership or corporation has used the physician's federal drug enforcement administration (DEA) registration number without authorization to write prescriptions may make a report to a law enforcement agency.

(b) Any osteopathic physician, firm, partnership, or corporation making a report pursuant to subsection (a) shall be immune from any civil liability for making such report when made in good faith.



§ 63-9-120 - Hormone replacement therapy.

(a) (1) "Hormone replacement therapy clinic" or "hormone therapy clinic" means a medical office in which the clinicians are primarily engaged in hormone replacement or supplementation therapy or a medical office which holds itself out to the public as being primarily or substantially engaged in hormone replacement therapy. For the purposes of this definition, "primarily engaged" means that a majority of the clinic's patients receive hormone replacement therapy and may be further defined by the board by rule. "Hormone replacement therapy clinic" does not mean a medical office in which the clinicians are primarily engaged in obstetrics and gynecology (OB/GYN), urology or primary care.

(2) "Hormone replacement therapy" or "hormone therapy" means the branch of the practice of medicine whereby the patient is treated with medications that include, but are not limited to, creams or natural formulas taken through the skin, under the tongue, in subcutaneous pellets, or orally that contain hormones that have the same bioidentical or similar chemical formula as those produced naturally in the human body or that the provider thinks or claims to be similar or identical, but shall not include the treatment of patients with birth control pills.

(b) In hormone replacement therapy clinics:

(1) All hormone replacement therapy shall be performed by a physician licensed under chapter 6 of this title or this chapter, or delegated by such physician to a certified nurse practitioner licensed pursuant to chapter 7 of this title or a physician assistant licensed pursuant to chapter 19 of this title; and

(2) If hormone replacement therapy is delegated, the supervising physician shall ensure that written protocols are developed for licensees to whom hormone replacement therapy is delegated, that such protocols are updated as necessary and that the patient is informed of both the name and contact information of the supervising physician and an indication of whether the physician is available on-site or remotely.

(c) A physician supervising hormone replacement therapy in a hormone replacement therapy clinic shall ensure that for each patient, all of the following requirements are met:

(1) Prior to the initial hormone replacement therapy or course of treatments, an appropriate physical examination shall be conducted;

(2) An appropriate medical history shall be taken and documented on the patient;

(3) A written order for hormone replacement therapy shall be entered by the treating provider in the patient's medical record documenting the diagnosis and medical reason for the patient's need for hormone replacement therapy. If the treating provider is not a physician, the supervising physician shall make a personal review of the historical, physical and therapeutic data gathered by the treating provider and shall so certify the review in the patient's chart within seven (7) days of the patient being served;

(4) The patient gives written consent for hormone replacement therapy, which includes notification of possible complications and reasonable expectations and any applicable FDA warnings associated with any part of the therapy; and

(5) The supervising physician shall be immediately notified upon discovery of a complication.



§ 63-9-121 - Interventional pain management.

(a) A physician licensed in this chapter may only practice interventional pain management if the licensee is either:

(1) Board certified through the American Osteopathic Association (AOA) or the American Board of Physician Specialties (ABPS)/American Association of Physician Specialists (AAPS) in one of the following medical specialties:

(A) Anesthesiology;

(B) Neuromusculoskeletal medicine;

(C) Orthopedic surgery;

(D) Physical medicine and rehabilitation;

(E) Radiology; or

(F) Any other board certified physician who has completed an ABMS subspecialty board in pain medicine or completed an ACGME-accredited pain fellowship;

(2) A recent graduate of a medical specialty listed in subdivision (a)(1) not yet eligible to apply for AOA or ABPS/AAPS specialty certification; provided, that there is a practice relationship with an osteopathic physician who meets the requirements of subdivision (a)(1) or a physician who meets the requirements of § 63-6-241(a)(1);

(3) A licensee who is not board certified in one of the specialties listed in subdivision (a)(1) but is board certified in a different AOA or ABPS/AAPS specialty and has completed a post-graduate training program in interventional pain management approved by the board;

(4) A licensee who serves as a clinical instructor in pain medicine at an accredited Tennessee medical training program; or

(5) A licensee who has an active pain management practice in a clinic accredited in outpatient interdisciplinary pain rehabilitation by the commission on accreditation of rehabilitation facilities or any successor organization.

(b) For purposes of this section, interventional pain management is the practice of performing invasive procedures involving any portion of the spine, spinal cord, sympathetic nerves of the spine or block of major peripheral nerves of the spine in any setting not licensed under title 68, chapter 11.

(c) The board is authorized to define through rulemaking the scope and length of the practice relationship established in subdivision (a)(2).

(d) An osteopathic physician who provides direct supervision of an advanced practice nurse or a physician's assistant pursuant to § 63-7-126 or § 63-19-107 must meet the requirements set forth in subdivision (a)(1) or (a)(3).

(e) An osteopathic physician who violates this section is subject to disciplinary action by the board pursuant to § 63-9-111, including, but not limited to, civil penalties of up to one thousand dollars ($1,000) for every day this section is violated.






Chapter 10 - Pharmacy

Part 1 - Third-Party Prescription Program Act

§ 63-10-101 - Short title.

This part shall be known and may be cited as the "Third-Party Prescription Program Act."



§ 63-10-102 - Part definitions.

As used in this part, "program" and "third-party prescription program" mean any system of providing for the reimbursement of pharmaceutical services under a contractual arrangement or agreement between a provider of such services and another party who is not the consumer of those services. Such programs may include, but not be limited to, employee benefit plans whereby a consumer receives prescription drugs or other pharmaceutical services and those services are paid for by an agent of the employer or others.



§ 63-10-103 - Contract between pharmacy and program administrator.

Any agreement or contract entered into in this state between the program administrator of a third-party prescription program and a pharmacy shall include a statement of:

(1) The method and amount of reimbursement to the pharmacy for services rendered to persons enrolled in such program;

(2) The frequency of payment by such program administrator to the pharmacy for such services rendered; and

(3) A method for the adjudication of complaints or the settlement of disputes between the parties.



§ 63-10-104 - Cancellation of program benefits.

(a) The administrator of a program shall notify all pharmacies enrolled in such program of any cancellation of the coverage of benefits of any group enrolled in such program at least thirty (30) days prior to the effective date of such cancellation. In those cases where the administrator of a program is not notified at least thirty (30) days prior to the effective date of such cancellation, the administrator shall notify all pharmacies enrolled in such program of the cancellation as soon as practicable after having received such notice.

(b) All persons enrolled in a program shall be notified of its cancellation, and the administrator of such program shall make every reasonable effort to gain possession of any plan identification cards such persons may have been issued pursuant to the provisions of such program.

(c) Any person who utilizes a program identification card to obtain services from a pharmacy after having received notice of the cancellation of the person's benefits shall be liable to the program administrator of such program for all moneys paid by such program administrator for any services received pursuant to the illegal use of such identification card.



§ 63-10-105 - Denying or withholding payment.

(a) No program administrator shall deny payment for services to any pharmacy that may have resulted from the fraudulent or illegal use of an identification card by any person, unless the pharmacy has been notified that the card has been cancelled or discontinued and that the program administrator has been unsuccessful in attempting to regain possession of the card.

(b) No program administrator shall withhold any payments to any pharmacy beyond the time period specified in the payment schedule provisions of the agreement, except that individual claims for payment may be returned to the pharmacy for cause, such as incomplete or illegible information, and may then be resubmitted by the pharmacy to the program administrator after the appropriate corrections have been made.

(c) No program administrator shall deny or withhold payment to any pharmacy for duplicate prescription refills or prescription refills that are dispensed early in relation to the prior day's supply dispensed, where such refills are for the purpose of replacing lost or destroyed medication or providing the patient with the quantity necessary for extended travel away from the community in which the patient resides or for any other bona fide reason that causes the patient to be without medication, when the discontinuation of the medicine would, in the pharmacist's professional judgment, place the patient at risk of harm.



§ 63-10-106 - Reimbursement rates.

No agreement between a program administrator and a pharmacy shall establish reimbursement rates or procedures that result in reimbursement rates for services rendered to persons covered by the plan that are less than the usual and customary rate charged by that vendor and paid by ordinary consumers for the same or similar services. The provisions of this section do not apply to any agreements involving a pharmacy that is a member of an organized pharmacy network, such as a preferred provider organization (PPO) or a professional service administration organization (PSAO).



§ 63-10-108 - Applicability.

This part does not apply to any services rendered pursuant to the provisions of the Medical Assistance Act of 1968, compiled in title 71, chapter 5, part 1.



§ 63-10-109 - Price level determinations.

(a) The commissioner of health, in cooperation with the board of pharmacy, shall determine the price level of prescriptions furnished under the provisions of this part and those furnished otherwise. A determination shall also be made of the price level in other states having a program similar to that provided in this part and those that do not.

(b) The commissioner shall prepare a comparison of the price level determinations required by this section no later than January 31 of each year and shall furnish copies of such comparison to committees of the general assembly.






Part 2 - Pharmacy Practice

§ 63-10-201 - Short title.

Parts 2-4 of this chapter shall be known and may be cited as the "Tennessee Pharmacy Practice Act of 1996."



§ 63-10-202 - Practice of pharmacy.

The practice of pharmacy within the state is declared to be a professional practice affecting public health, safety and welfare and is subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the practice of pharmacy, as defined in § 63-10-204, merit and receive the confidence of the public and that only qualified persons be permitted to engage in the practice of pharmacy.



§ 63-10-203 - Statement of purpose.

(a) The purpose of parts 2-5 of this chapter is to define and regulate the practice of pharmacy to protect the health, safety and welfare of the people of Tennessee.

(b) The persons engaged in the practice of pharmacy shall be pharmacists, duly recognized by the state as necessary health care providers, and shall be entrusted through parts 4-6 of this chapter with a provision of care intended to enhance patients' wellness, prevent illness and optimize outcomes.



§ 63-10-204 - Definitions.

As used in parts 2-5 of this chapter, unless the context otherwise requires:

(1) "Administer" means the direct application of a drug to a patient or research subject by injection, inhalation, ingestion, topical application or by any other means;

(2) "Board" means the Tennessee board of pharmacy;

(3) "Certification" means a voluntary process by which a practitioner's training, experience and knowledge are identified as meeting or surpassing a standard, defined or approved by the board beyond that required for licensure or registration;

(4) "Collaborative pharmacy practice" is the practice of pharmacy whereby one (1) or more licensed pharmacists licensed in this state, jointly and voluntarily work with one (1) or more prescribers licensed in this state, under a collaborative pharmacy practice agreement to provide patient care services, to achieve optimal medication use and desired patient outcomes;

(5) "Collaborative pharmacy practice agreement" is a written and signed agreement entered into voluntarily between one (1) or more licensed pharmacists in this state, and one (1) or more prescribers licensed in this state, each of whom is in active practice in this state providing patient care services in this state, that provides for collaborative pharmacy practice, as defined by law;

(6) "Compounding" means the preparation, mixing, assembling, packaging or labeling of a drug or device:

(A) As the result of a prescription order or initiative based on the prescriber-patient-pharmacist relationship in the course of professional practice;

(B) In anticipation of prescription orders based on routine, regularly observed prescribing patterns;

(C) For the purpose of, or as an incident to, research, teaching or chemical analysis and not for sale or dispensing;

(D) For use in a licensed prescribing practitioner's office for administration to the prescribing practitioner's patient or patients when the product is not commercially available upon receipt of an order from the prescriber;

(E) For use in a health care facility for administration to a patient or patients receiving treatment or services provided by that facility when the product is not commercially available upon receipt of an order from an authorized licensed medical practitioner of the facility;

(F) For use by emergency medical services for administration to a patient or patients receiving services from them under authorized medical control when the product is not commercially available upon receipt of an order from a licensed prescriber authorized to provide medical control; or

(G) For use by a licensed veterinarian for administration to their non-human patient or patients or for dispensing to non-human patients in the course of the practice of veterinary medicine upon receipt of an order from a veterinarian when the product is not commercially available.

(7) "Continuing education" means planned, organized learning experiences and activities beyond the basic educational or preparatory program. These learning experiences and activities are designed to promote the continuous development of skills, attitudes and knowledge necessary to maintain proficiency, provide quality service or products, be responsive to needs and keep abreast of significant change;

(8) "Continuous quality improvement program" means a system of standards and procedures to identify and evaluate quality-related events and to improve patient care;

(9) "Controlled substance" means a drug, substance or immediate precursor identified, defined or listed in title 39, chapter 17, part 4 and title 53, chapter 11;

(10) "Deliver" or "delivery" means the actual, constructive or attempted transfer from one person to another whether or not there is an agency relationship;

(11) "Device" means an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent or other similar or related article, including any component part or accessory, that is required under federal or state law to be ordered or prescribed by a person duly authorized;

(12) "Dietary supplement" means a product, other than tobacco, intended to supplement the diet that bears or contains one (1) or more of the following ingredients: a vitamin, mineral, herb or other botanical, amino acid, dietary substance for use by humans to supplement the diet by increasing the total dietary intake, or a concentrate, metabolite, constituent, extract or combination of any of these ingredients and any other products designated as dietary supplements by federal or state law;

(13) "Director" means the director of the health related boards;

(14) "Dispense" means preparing, packaging, compounding or labeling for delivery and actual delivery of a prescription drug, nonprescription drug or device in the course of professional practice to a patient or the patient's agent, to include a licensed health care practitioner or a health care facility providing services or treatment to the patient or patients, by or pursuant to the lawful order of a prescriber;

(15) "Distribute" or "distribution" means the sale, purchase, trade, delivery, handling, storage, or receipt of a product or the arrangement of the sale, purchase, trade, delivery, handling, storage, or receipt of a product through third parties; provided, that "distribute" or "distribution" does not include dispensing or administering a product pursuant to a prescription, medical order, or an over-the-counter order. For the purposes of this part, transfers and sales of drugs or devices from one (1) licensed pharmacy to another shall not constitute distribution of drugs or devices;

(16) "Distributor" means a person engaged in the distribution of drugs or devices; provided, that "distributor" does not include licensed wholesale distributors or licensed third-party logistics providers;

(17) "Division" means the division of health related boards;

(18) "Doctor of pharmacy" means a person duly licensed by the board to engage in the practice of pharmacy. "Doctor of pharmacy" and "pharmacist" shall be used interchangeably within parts 4-6 of this chapter and, any other provision of Tennessee Code Annotated and in any rule or regulation promulgated by the state of Tennessee and its agencies;

(19) "Drug" means any of the following:

(A) Articles recognized as drugs or drug products in any official compendium or supplement thereto;

(B) Articles, other than food, intended to affect the structure or function of the body of humans or other animals;

(C) Articles, including radioactive substances, intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or other animals; or

(D) Articles intended for use as a component of any articles specified in this subdivision (19);

(20) "Executive director" means the executive director of the Tennessee board of pharmacy;

(21) "Label" means any written, printed or graphic matter on the immediate container of a drug or device;

(22) "Labeling" means the process of affixing all labels and other written, printed or graphic matter:

(A) Upon any article or any of its containers or wrappers; or

(B) Accompanying such article;

(23) "Licensure" means the process by which an agency of government grants permission to an individual to engage in a given occupation upon finding that the applicant has attained the minimal degree of competency necessary to ensure that the public health, safety and welfare will be reasonably protected;

(24) "Manufacturer" means any person, except a pharmacist compounding in the normal course of professional practice, engaged in the commercial production, preparation, propagation, conversion or processing of a drug, either directly or indirectly, by extraction from substances of natural origin or independently by means of chemical synthesis, or both, and includes any packaging or repackaging of a drug or the labeling or relabeling of its container and the promotion and marketing of such drugs or devices;

(25) "Medical order" means a lawful order of a prescriber for a specific patient that may or may not include a prescription order, such orders subject to rules and regulations as may be promulgated from time to time by the respective boards that license the persons who are authorized to prescribe drugs;

(26) "Medication therapy management program" means the distinct service or group of services that optimize therapeutic outcomes for individual patients. Medication therapy management services are independent of but can occur in conjunction with the provision of a medication product;

(27) "Nonprescription device" means a device that may be sold or dispensed without a prescription order and that is labeled and packaged in compliance with applicable state or federal law;

(28) "Nonprescription drug" means a drug that may be sold or dispensed without a prescription and that is labeled and packaged in compliance with applicable state or federal law;

(29) "Outsourcing facility" means a facility engaged in the compounding of sterile drugs that has elected to register as an outsourcing facility with the U.S. food and drug administration and that complies with all relevant federal laws and regulations;

(30) "Patient education" means the communication of information to the patient or caregiver by the pharmacist;

(31) "Patient profile" means a written or electronic record of individual patient information, created in a pharmacy practice, for use by a pharmacist in the provision of pharmacy patient care services, including drug use review and patient counseling requirements. The profile may include, but is not limited to, demographic information, medical history, medication and devices utilized, testing results and pharmacist comments;

(32) "Peer review committee" or "pharmacist review committee" means any committee, board, commission or other entity of any national, state or local professional association or society, including an impaired pharmacist peer review committee, a drug utilization review committee or a committee of any pharmacy benefits management organization, health care provider network, licensed health care institution or any health care organization, system or foundation, the function of which, or one of the functions of which, is to review, evaluate and improve the quality of pharmacy-related services provided by pharmacists or pharmacy auxiliary personnel, to provide intervention, support or rehabilitative referrals or services or to determine that pharmacy-related services rendered by pharmacists or pharmacy auxiliary personnel were professionally indicated or were performed in compliance with applicable quality standards, or that the cost of pharmacy-related services rendered by pharmacists or pharmacy auxiliary personnel was reasonable;

(33) "Person" means any individual, partnership, association, corporation and the state of Tennessee, its departments, agencies and employees, and the political subdivisions of Tennessee and their departments, agencies and employees, except the department of health and local health departments;

(34) "Pharmacist" means an individual health care provider licensed by the state of Tennessee, pursuant to parts 4-6 of this chapter, to practice the profession of pharmacy;

(35) "Pharmacist-in-charge" means the supervisory pharmacist who has the authority and responsibility for compliance with laws and rules pertaining to the practice of pharmacy at the practice site of the pharmacist-in-charge;

(36) "Pharmacy" means a location licensed by this state where drugs are compounded or dispensed under the supervision of a pharmacist, as defined in the rules of the board and where prescription orders are received or processed;

(37) "Pharmacy intern" means an individual enrolled in or a graduate of a recognized school or college of pharmacy under rules established by the board who is serving a period of time of practical experience under the supervision of a pharmacist, as defined in the rules of the board;

(38) "Pharmacy technician" means an individual who is specifically trained and designated to assist pharmacists in the practice of pharmacy;

(39) (A) "Practice of pharmacy" means a patient-oriented health service profession in which pharmacists interact and consult with patients and other health care professionals to enhance patients' wellness, prevent illness, and optimize outcomes. The practice involves:

(i) Interpretation, evaluation and implementation of medical orders and prescription orders;

(ii) Responsibility for compounding and dispensing prescription orders, including radioactive substances;

(iii) Participation in drug, dietary supplement and device selection, storage, distribution and administration;

(iv) Drug evaluation, utilization or regimen review;

(v) Maintenance of patient profiles and other pharmacy records;

(vi) Provision of patient education and counseling;

(vii) Provision of patient care services and activities pursuant to a collaborative pharmacy practice agreement;

(viii) Drug or drug-related research; and

(ix) Those professional acts, professional decisions or professional services necessary to maintain all areas of a patient's pharmacist-provided care;

(B) Nothing in this chapter authorizes a pharmacist to order laboratory tests or prescribe any prescription drugs except pursuant to a medical order by the attending prescriber for each patient or pursuant to a collaborative pharmacy practice agreement jointly agreed upon by a pharmacist or pharmacists and a prescriber or prescribers; provided, that pharmacists are authorized to conduct and assist patients with tests approved for home use. Pharmacists may convey orders for laboratory tests when authorized by the attending prescriber and may prescribe prescription drugs when required to carry out a medical order or perform activities pursuant to a collaborative pharmacy practice agreement when authorized by the attending prescriber;

(40) "Prescriber" means an individual authorized by law to prescribe drugs;

(41) "Prescription drug" means a drug that under federal or state law is required to be dispensed only pursuant to a prescription order or is restricted to use by prescribers and that under federal law must be labeled with either the symbol "Rx only" or the statement "Caution: Federal law restricts this drug to use by, or on the order of, a licensed veterinarian";

(42) (A) "Prescription order" means and includes any order, communicated through written, verbal or electronic means by a physician, certified physician assistant, nurse authorized pursuant to § 63-6-204, who is prescribing under the supervision, control and responsibility of a licensed physician, and who meets the requirements pursuant to § 63-7-207(14), pharmacist in accordance with a collaborative pharmacy practice agreement pursuant to this section, dentist, veterinarian, optometrist authorized pursuant to § 63-8-102(12), or other allied medical practitioner, for any drug, device or treatment;

(B) Nothing in this chapter shall prohibit the verbal communication to a pharmacist of a direct order for a prescription from a physician, registered nurse, licensed practical nurse or physician assistant pursuant to § 63-6-204, or dentist, veterinarian, optometrist authorized pursuant to § 63-8-102(12), or other allied medical practitioner by a pharmacist pursuant to § 63-9-113 nor shall this chapter prohibit verbal communication of a direct order for a prescription from one (1) pharmacist to another when ordered pursuant to a collaborative pharmacy practice agreement;

(C) Nothing in this chapter shall require an advanced practice nurse specializing as a certified registered nurse anesthetist (CRNA) to obtain authorization to prescribe pursuant to § 63-7-123 in order to select, order, or administer appropriate drugs during services ordered by a physician, dentist, or podiatrist and provided by a CRNA in collaboration with the ordering physician, dentist, or podiatrist that are within the scope of practice of the CRNA and authorized by clinical privileges granted by the medical staff of the facility. Such an order by a CRNA for drugs shall only be valid for dispensing for administration at the facility where the anesthesia services are being provided;

(43) "Provider" or "necessary health care provider" includes a pharmacist who provides health care services within the scope of pharmacy practice;

(44) "Quality assurance program" means a system for identifying problems in patient care that are resolved via administrative, clinical or educational actions to ensure that final products and outcomes meet applicable specifications;

(45) "Quality-related event" means the inappropriate dispensing or administration of a prescribed medication, including, but not limited to:

(A) A variation from the prescriber's medical or prescription order, including, but not limited to:

(i) Dispensing an incorrect drug;

(ii) Dispensing an incorrect drug strength;

(iii) Dispensing an incorrect dosage form;

(iv) Dispensing the drug to the wrong patient; and

(v) Providing inadequate or incorrect packaging, labeling or directions for use; and

(B) Failure to identify, prevent, resolve and manage potential and actual drug and drug-related problems, including, but not limited to:

(i) Over-utilization and under-utilization;

(ii) Therapeutic duplication;

(iii) Drug-age contraindications;

(iv) Drug-allergy contraindications;

(v) Drug-disease contraindications;

(vi) Drug-gender contraindications;

(vii) Drug-drug interactions;

(viii) Incorrect drug dosage;

(ix) Incorrect duration of drug therapy; and

(x) Clinical abuse or misuse;

(46) "Third-party logistics provider" means a person who provides or coordinates warehousing or other logistics services of a drug or device on behalf of a manufacturer, wholesale distributor, or dispenser of the drug or device, but does not take ownership of the drug or device, nor has responsibility to direct the sale or disposition of the drug or device;

(47) "Unprofessional conduct" means the conduct of a pharmacist, pharmacy intern or pharmacy technician that is detrimental to patients or to the profession of pharmacy;

(48) "Wholesale distribution" means the distribution of a drug or device to persons other than the patient or consumer, or the receipt of a drug or device by persons other than the patient or consumer; provided, that "wholesale distribution" does not include the distribution or receipt of products, transactions, or services that are exempted from this definition by rule. For the purposes of this part, transfers and sales of drugs or devices from one licensed pharmacy to another shall not constitute wholesale distribution of drugs or devices; and

(49) "Wholesaler" or "wholesale distributor" means a person primarily engaged in the wholesale distribution of drugs or devices; provided, that "wholesaler" or "wholesale distributor" does not include licensed third-party logistics providers. For the purposes of this part, transfers and sales of drugs or devices from one licensed pharmacy to another shall not constitute wholesale distribution of drugs or devices.



§ 63-10-205 - Consultation on drugs by board to department of health.

(a) The board shall, at the request of the commissioner of health, provide consultation to the department of health regarding drugs to be issued by the department or by a local health clinic.

(b) The department of health shall develop policies and protocols for inventory controls, accountability, repackaging, security, storage and issuance of drugs by state and local health departments. The commissioner shall appoint a state or regional pharmacist to oversee these activities.

(c) The commissioner of health is authorized to promulgate rules and regulations to effectuate the purposes of this section.



§ 63-10-206 - Sale of nonprescription drugs and devices.

(a) Any nonprescription drug or device can be sold in its original single package by any retail business unless such nonprescription drug or device is required by federal or state law to be dispensed or sold only by or under the supervision of a pharmacist.

(b) Notwithstanding subsection (a) to the contrary, any insulin preparation shall be dispensed only by or under the supervision of a pharmacist. All insulin preparations must be properly stored in an area not accessible to the general public.

(c) In order to comply with federal and state law requiring pharmacies to maintain patient profiles with a comprehensive list of medications and devices, pharmacists are authorized to execute prescription orders for nonprescription drugs and devices.

(d) Nothing in this section shall be construed as exempting nonprescription drugs and devices dispensed on a prescription order executed by a pharmacist from application of the sales and use tax provisions of title 67, chapter 6.



§ 63-10-207 - Dispensing of medication prior to authorization.

(a) Notwithstanding any provision of law to the contrary, a pharmacist may, in good faith, dispense to a patient without proper authorization the number of dosages of a prescription drug necessary to allow such patient to secure such authorization from such patient's prescriber, not to exceed a seventy-two-hour supply, if:

(1) The patient offers satisfactory evidence to the pharmacist that the prescriber has placed the patient on a maintenance medication and that such patient is without valid refills or for some valid reason cannot obtain proper authorization; and

(2) In the judgment of the pharmacist, the health, safety and welfare of the patient would otherwise be endangered.

(b) This section shall not be construed to authorize dispensing of controlled substance medication without proper authorization.

(c) If proper authorization cannot be obtained during the seventy-two-hour period, then the pharmacist may dispense the number of dosages necessary for one (1) additional consecutive seventy-two-hour period in accordance with the requirements of this section.



§ 63-10-208 - Penalty for violation.

Any violation of parts 2-5 of this chapter, unless otherwise specified by law, shall be classified as a Class C misdemeanor.



§ 63-10-209 - Distribution of manufacturers and agents.

(a) Nothing in this chapter shall prohibit the distribution of drugs or sample drugs by a manufacturer's representatives acting in the normal and customary performance of their duties.

(b) Manufacturers or their agents may distribute free samples of prescription drugs or controlled substances to practitioners authorized by law to prescribe or dispense such drugs or to pharmacies of health care entities at the written request of a practitioner in accordance with federal law.



§ 63-10-210 - Registration fees for out-of-state pharmacies mailing into Tennessee.

A pharmacy that dispenses and mails a prescription into Tennessee from another state shall first pay the licensure fee required of a Tennessee pharmacy in accordance with the fees established by the board under the authority of § 63-10-308. The license fees for out-of-state pharmacies and pharmacists shall not exceed those charged to Tennessee pharmacies and pharmacists.



§ 63-10-211 - Consortia for bulk purchases authorized.

It is not a violation of any state law relative to restraint of trade, antitrust or any provision of the licensing laws for pharmacists, pharmacies, wholesalers, distributors or manufacturers under § 63-10-306 for pharmacists, independently or through any pharmacist or pharmacy, to form a consortium for the purpose of making bulk purchases of drugs or other medical equipment and supplies for the purpose of resale in their pharmacies.



§ 63-10-212 - Confidentiality of information entrusted to pharmacist.

(a) Notwithstanding any requirement of state law to the contrary, a pharmacist is immune from liability to any person for disclosing patient information to a person authorized by this title to prescribe drugs or devices or to communicate a prescription order where necessary to:

(1) Fulfill the pharmacist's responsibility to carry out prospective drug use review under state law and 42 CFR Part 456 for the purpose of identifying and resolving actual or potential drug-related problems, including, for example, therapeutic duplication, drug-drug interactions, incorrect drug dosage, drug-disease contraindication, duration of drug treatment, or over-utilization or under-utilization and any other drug therapy problems outlined in 42 CFR § 456.705;

(2) Assist prescribers in obtaining a comprehensive drug history on a patient;

(3) Prevent abuse or misuse of any drug or device and the diversion of controlled substances; or

(4) Provide a medication therapy management program or a quality assurance program.

(b) Disclosure of information pursuant to this section shall not constitute a waiver of any confidentiality or privilege that may be provided by law.

(c) The provisions of this section shall apply only to confidentiality or privilege and shall not apply to actions arising in negligence.



§ 63-10-213 - Legibility of prescriptions.

(a) No pharmacist may dispense medication pursuant to a handwritten, typed or computer-generated prescription order for a drug issued by a prescriber in this state, unless the prescription order is comprehensible to the pharmacist. Nothing in this section shall be construed to prohibit a pharmacist from dispensing medication pursuant to a verbal prescription order.

(b) If a prescriber issues a prescription order, then it is the duty of the prescriber to issue a legible order. A pharmacist shall make a reasonable attempt to contact the prescriber to seek clarification of a prescription order that is not comprehensible to the pharmacist, in which case the pharmacist must not dispense medication until the pharmacist obtains clarification. A pharmacist shall not be liable to any person for any reasonable delay caused when a pharmacist has reasonably sought clarification of a prescription order.

(c) Nothing in this section shall be construed to prevent a pharmacist from dispensing medication prior to authorization in accordance with § 63-10-207.



§ 63-10-214 - Centralized prescription processing -- Licensing -- Rules.

(a) Each pharmacy participating in centralized prescription processing shall be licensed by the board of pharmacy.

(b) The board shall promulgate rules relative to centralized prescription processing, including, but not limited to, the usage of common electronic files or a common database.



§ 63-10-215 - Transfer of prescriptions to another prescription form.

(a) Pharmacists, pharmacy interns and pharmacy technicians are authorized to comply with federal and state prescription requirements, including the requirement of a separate prescription for a Schedule II controlled substance found in §§ 63-3-128, 63-5-122(g), 63-6-239, 63-8-134, 63-9-118, 63-7-123(b)(3)(B) and (F), and 63-19-107(2)(E)(ii) and (2)(G), by transferring from a prescription containing a Schedule Il controlled substance any drug that is a non-scheduled prescription drug or any prescribed supply to another prescription form.

(b) The transfer authorized in subsection (a) may be accomplished by scanning, photocopying or transcribing, by hand or other means, and shall include all information regarding each drug or supply being transferred.

(c) The prescription generated in a pharmacy by the transfer process shall not be required to be on tamper-resistant prescription paper.

(d) The prescription generated in a pharmacy utilizing the transfer process shall be recognized as a valid, legal prescription order and shall serve as the original prescription for recordkeeping and other purposes.



§ 63-10-216 - Compounding pharmacies.

(a) Prior to initial licensure in this state as a compounding pharmacy, a pharmacy located outside of this state must have an inspection by the regulatory or licensing agency of the state in which the pharmacy practice site is physically located. Out-of-state pharmacy practice sites must provide a copy of the most recent inspection by the regulatory or licensing agency of the state in which the pharmacy practice site is physically located, which must have been within the previous twelve (12) months. Prior to renewal of its license in this state, an out-of-state pharmacy practice site must provide the most recent inspection by the regulatory or licensing agency of the state in which the pharmacy practice site is physically located or equivalent regulatory entity, and which must have been within the previous twelve (12) months. The board of pharmacy shall have the right to require additional information before issuing or renewing a pharmacy license to insure compliance with applicable laws of this state and any rules and policies of the board.

(b) Any compounding pharmacy having an active Tennessee license shall notify the board within fourteen (14) business days of receipt of any order or decision by a regulatory agency, other than the Tennessee board of pharmacy, imposing any disciplinary action, including any warning, on the pharmacy.

(c) Any pharmacies engaged in sterile compounding must comply with relevant United States Pharmacopeia (USP) guidelines as adopted by the board by rule or policy.

(d) Any pharmacies engaging in sterile compounding, except hospital pharmacies compounding for inpatients of a hospital, shall report on a quarterly basis to the board the quantity of sterile compounded products dispensed in a defined time period in accordance with policies adopted by the board; provided, however, that the executive director of the board may request this information from a hospital pharmacy for cause and the hospital pharmacy shall be required to respond in a timely manner as defined by the executive director of the board.



§ 63-10-217 - Collaborative pharmacy practice agreements.

(a) A collaborative pharmacy practice agreement under this chapter shall be between one (1) or more pharmacists licensed in this state and an individual prescriber licensed in this state, or one (1) or more prescribers licensed in this state in an organized medical group, including but not limited to, staff of a licensed health care facility, clinic, group medical practice, accountable care organization, or patient-centered medical home. When a collaborative practice pharmacy agreement is being established between a pharmacist or pharmacists and an organized medical group or one (1) or more members employed or contracted by an organized medical group, the chief medical officer, medical director, or a designated physician in that group shall be required to approve the collaborative pharmacy practice agreement in order to permit provision of patient care services, as defined in the collaborative pharmacy practice agreement.

(b) The collaborative pharmacy practice agreement shall define the nature and scope of patient care services to be provided by the pharmacist. The prescriber or prescribers entering into the agreement retain the ultimate authority regarding the scope of services provided by pharmacists in accordance with a collaborative pharmacy practice agreement. The patient care services authorized to be provided by one (1) or more pharmacists in accordance with a collaborative pharmacy practice agreement shall be within the scope of practice of the authorizing prescriber or prescribers. Any patient care services provided by a pharmacist or pharmacists pursuant to a collaborative pharmacy practice agreement shall be documented in a patient record accessible by the pharmacist and the prescriber or communicated to the prescriber or prescribers within three (3) business days in accordance with the provisions of the collaborative pharmacy practice agreement.

(c) An individual prescriber licensed in this state or one (1) or more prescribers licensed in this state in an organized medical group, as described in the definition of collaborative pharmacy practice agreement in § 63-10-204, may employ pharmacists for the purpose of providing patient care services pursuant to a collaborative pharmacy practice agreement, as defined in § 63-10-204, for the benefit of a patient or patients of that prescriber or prescribers in that organized medical group. No retail pharmacy may employ a prescriber for the purpose of maintaining, establishing or entering into a collaborative practice agreement with a patient. Nothing shall prohibit a pharmacy or pharmacist or group of pharmacists from employing or entering into a professional contract with a physician or licensed medical practitioner for the purpose of conducting quality assurance reviews of its pharmacists that are engaged in the practice of collaborative drug therapy.

(d) If the collaborative practice agreement includes one (1) or more prescribers who are either advanced practice nurses (APN) or physician assistants (PA), the supervising physician who has primary responsibility for supervising the APN or PA, must also approve and sign the collaborative pharmacy practice agreement. The supervising physician may only approve a collaborative pharmacy practice agreement of an APN or PA if the services authorized in the agreement are included in the routine services delivered by the supervising physician in the physician's medical practice. An authorizing prescriber entering into collaborative pharmacy practice agreements shall be available for consultation with the pharmacist or pharmacists as needed.

(e) Pharmacists and authorizing prescribers entering into collaborative pharmacy practice agreements shall maintain a copy of the written collaborative pharmacy practice agreement on file at their places of practice.

(f) Collaborative pharmacy practice agreements shall be reviewed and renewed biennially, at a minimum.

(g) The board of pharmacy, in collaboration with the board of medical examiners and board of osteopathic examination, shall promulgate rules establishing appropriate minimum standards applicable for provisions to be contained in any collaborative practice agreement, including, but not limited to, provisions regarding drugs or drug categories such as controlled substances covered under the collaborative pharmacy practice agreement. All such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 3 - Board of Pharmacy

§ 63-10-301 - Creation -- Composition -- Duties and powers -- List of opioid drugs incorporating tamper or abuse resistant properties.

(a) There shall exist and be maintained within this state a board of pharmacy. The board shall consist of seven (7) members, one (1) of whom shall be a consumer, who shall enforce parts 2-5 of this chapter and all laws that pertain to the practice of pharmacy and shall cooperate with other state and federal governmental agencies regarding any violations of any pharmacy drug or drug-related laws. The board has all of the duties, powers, responsibilities and authority specifically granted or necessary to the enforcement of parts 2-5 of this chapter, as well as other duties, powers, responsibilities and authority that may be granted by law.

(b) The members of the board shall be entitled to a per diem of one hundred dollars ($100) for each day's service in attending meetings of the board and other administrative functions of the board, as well as the necessary expenses for traveling and subsistence while attending the meetings and performing the other administrative functions. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(c) The board of pharmacy shall publish a list of opioid drugs incorporating tamper or abuse resistance properties. Inclusion of a drug on such list shall not require that a drug bear a labeling claim with respect to reduction of tampering, abuse or abuse potential at the time of listing. The inclusion of a drug on the list shall not prohibit a pharmacist from substituting an opioid drug, brand or generic, that is otherwise eligible for interchange or substitution under title 53, chapter 10, part 2. The inclusion of a drug on the list shall require that the drug has been submitted to the United States food and drug administration with a study related to tamper or abuse resistance properties. Following the publication of the initial list by the board of pharmacy, if the United States food and drug administration approves an opioid drug that bears in its label a claim to the drug's tamper or abuse resistance properties, such drug shall be added to the board of pharmacy list. This list shall be made available to prescribers, pharmacists, the commissioner of health, the commissioner of mental health and substances abuse services and the commissioner of safety.



§ 63-10-302 - Appointment -- Qualifications -- Term of appointment -- Removal.

(a) The governor shall appoint the members of the board and shall make appointments so that the pharmacist members of the board shall be graduates of a recognized school or college of pharmacy. In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that one (1) person serving on the board is a member of a racial minority.

(b) No pharmacist shall be eligible for appointment to the board unless such person has been a pharmacist under this or some other law of this state for a period of at least five (5) years and, during the terms of such person's incumbency, shall be actively engaged in the practice of pharmacy.

(c) No consumer shall be eligible for appointment to the board to represent the public at large unless such person has been a resident of Tennessee for at least five (5) years, currently resides in Tennessee and is a non-health care professional by education. The consumer member shall not own or have any financial or other interest in any health care facility or business.

(d) The terms of appointment shall be for six (6) years, or until their successors have qualified, and no member of the board is eligible for reappointment.

(e) Interested pharmacist groups, including, but not limited to, the Tennessee Pharmacists Association, may annually recommend five (5) duly qualified persons for each vacancy from whom the governor may be requested to make appointments. The governor shall consult with such groups to determine qualified persons to fill the positions. The appointment provisions of this subsection (e) shall not apply to the consumer member serving on the board. Appointees shall, within ten (10) days after appointment, make oath or affirmation to be filed with the secretary of state that they will faithfully and impartially perform their duties.

(f) Members guilty of misconduct may be removed by the governor upon the recommendation of the remaining members. Vacancies occurring other than by expiration of terms may be filled as to unexpired terms by the governor from the most recent list of nominees of the interested pharmacist groups as provided in subsection (e).



§ 63-10-303 - Officers -- Salaries.

(a) The board shall have a president and a vice president, who shall be elected annually from its pharmacist members.

(b) A majority of the members of the board shall constitute a quorum. The board president may, when it is deemed necessary, split the board into panels of three (3) or more each to conduct contested case hearings or disciplinary matters. When the board is split into panels for purposes of contested case hearings and disciplinary matters, three (3) or more members shall constitute a quorum.

(c) The division shall employ on behalf of and in consideration of the recommendation of the board an executive director who shall be a pharmacist who has been licensed in Tennessee for a period of at least five (5) years. The executive director's duties shall be those specified by the board and by the director and may include, but not be limited to, recording and compiling the minutes of the board, supervising the employees assigned by the division to support the board, performing such studies and research as the board or division directs, representing the board at such functions as authorized by the board and the division and acting as consultant to the division in its enforcement duties on behalf of the board.



§ 63-10-304 - Enforcement of pharmaceutical laws -- Rules and regulations.

(a) It is the duty of the board to enforce all the laws of the state now or hereafter enacted that pertain to the practice of pharmacy, the manufacture, distribution or sale of drugs, and the medication use process, including, but not limited to compounding, selection, preparation/production, dispensing/distribution, patient administration, education and monitoring of drugs, devices, chemicals or poisons. The division shall employ for the board the necessary administrative and clerical staff and investigators who are pharmacists to carry out the board's duty to enforce the pharmaceutical laws. The pharmacist investigators shall be authorized to conduct inspections of pharmacies and any other site where drugs, medicines, chemicals, pharmaceuticals or poisons are manufactured, stored, sold, dispensed, distributed or administered and shall conduct investigations of any licensee of the board. The pharmacist investigators may also assist in inspections and investigations undertaken by other health related boards attached to the division, and investigators assigned to these other health related boards may assist pharmacist investigators as appropriate.

(b) (1) The board shall adopt, amend and repeal rules for the proper administration and enforcement of parts 2-5 of this chapter, consistent with such provisions. The rules shall be adopted, amended or repealed in accordance with the Tennessee Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(2) The board shall adopt rules establishing minimum standards and conditions for operation of a pharmacy.

(3) If the board determines it necessary in order to protect the health and welfare of the citizens of this state, it may adopt rules concerning the practice of pharmacy in this state also applicable to the practice of pharmacy located in another state.

(c) The board also has the power and authority to adopt, amend and repeal rules of professional conduct appropriate to the establishment and maintenance of a high standard of integrity and dignity in the profession of pharmacy.

(d) The board shall meet at least annually and at such other times as it deems necessary to perform its duties under this chapter.

(e) The board shall keep a record of all its proceedings. The board shall issue and maintain a register of all persons to whom licenses have been issued and all renewals and a register of pharmacists having been designated as a pharmacist-in-charge. The board may maintain a register of pharmacy technicians as necessary to maintain public welfare.

(f) (1) The board is authorized to conduct hearings and issue orders concerning alleged violations of parts 2-5 of this chapter or rules promulgated pursuant to parts 2-5 of this chapter and shall retain jurisdiction over all of its orders to allow, when good cause is established, modification of those orders and the reinstatement or reactivation of any license or certificate that the board revoked or suspended pursuant to those orders.

(2) The board is authorized to petition any circuit or chancery court having jurisdiction of any person who is practicing pharmacy in Tennessee without a valid license or who has violated any of the provisions of parts 2-5 of this chapter or the rules of the board to enjoin that person from continuing to practice within this state.

(3) The director is granted authority to issue subpoenas for witnesses and records and to administer oaths to witnesses.

(g) (1) The board may join professional organizations and associations organized to promote the improvement of the standards of the practice of pharmacy for the protection of the health and welfare of the public.

(2) The board may authorize, subject to the approval of the commissioner, administrative and investigative personnel and board members to attend local, state, regional and national meetings and to perform other necessary functions. These personnel shall be reimbursed for all travel and other necessary expenses, which shall be claimed and paid in accordance with the prevailing travel regulations of state government.

(h) The board has the other duties, powers and authority necessary to enforce parts 2-5 of this chapter.

(i) The board shall adopt rules establishing minimum standards and conditions for receiving, preparing, maintaining, transferring and dispensing of prescription orders.

(j) (1) The board of pharmacy shall regularly notify each holder of a pharmacy or a pharmacist license of changes that are to be implemented or enforced by the board that affect the licensee. These changes shall include newly promulgated or amended statutes, rules, policies or guidelines.

(2) The board of pharmacy shall establish and maintain a link or links on the board of pharmacy web site to the statutes, rules, policies and guidelines that are implemented or enforced by the board and affect the licensee.

(3) The board of pharmacy shall mandate that the licensee maintain at the site of the licensee's practice a copy of the board of pharmacy statutes, rules, policies and guidelines.



§ 63-10-305 - Power of board to suspend, revoke, or refuse to issue licenses -- Civil penalties.

The board is authorized to deny, restrict or condition any application for licensure or certification and is authorized to revoke or suspend any license or certification previously issued or otherwise discipline and assess civil penalties against a applicant, licensee or holder of a certificate upon a finding that the applicant, licensee or holder of a certificate has:

(1) Been convicted of a crime;

(2) Been convicted of violating any of the laws of this state or of the United States relating to drugs or to the practice of pharmacy;

(3) Been addicted to the use of alcohol, narcotics or other drugs;

(4) Engaged in conduct prohibited or made unlawful by any of the provisions of parts 2-5 of this chapter or any other laws of the state or of the United States relating to drugs or to the practice of pharmacy;

(5) Exhibited an incapacity of a nature that prevents a pharmacist from engaging in the practice of pharmacy with reasonable skill, confidence and safety to the public;

(6) Been guilty of dishonorable, immoral, unethical or unprofessional conduct;

(7) Had the license to practice pharmacy suspended or revoked by another state for disciplinary reasons; or

(8) Failed to comply with a lawful order or duly promulgated rule of the board.



§ 63-10-306 - License requirements.

(a) Except as otherwise provided in parts 2-5 of this chapter, it is unlawful for any individual to engage in the practice of pharmacy unless currently licensed or otherwise authorized under parts 2-5 of this chapter to practice under any facet of the provisions of parts 2-5 of this chapter.

(b) The board is authorized to establish the experience and education qualifications necessary for admission to the board's licensure or certification examination or examinations.

(c) The board may utilize any national certification or licensure examination or contract any qualified examination agency to prepare and administer its licensure examination or examinations, and the board shall establish by rule the minimum score necessary to pass any licensure or certification examination or examinations required by the board.

(d) An applicant for licensure as a pharmacist shall be at least twenty-one (21) years of age, be a graduate of a school or college of pharmacy recognized by the board, and submit an application for licensure on a form or forms approved by the board in writing or via online application and pursuant to board rules and regulations.

(e) When satisfied that the qualifications of pharmacists licensed in other states are equivalent to or greater than requirements for licensure in this state, the board may grant licenses to reciprocal applicants from other states. The board may refuse to issue licenses to reciprocal applicants from other states on such grounds as the board may establish in its regulations.

(f) The board has the authority to license and register pharmacists, pharmacies, wholesalers, distributors, pharmacy technicians, manufacturers, third-party logistics providers, and such other persons as the board may be required to license under federal or state law upon requirements established by the board's rules. This subsection (f) shall not be construed to include manufacturers' representatives, unless otherwise required by federal or state law.

(g) The board shall have the authority to establish the criteria, timing and procedure for renewal of licenses and certifications.

(h) The board is authorized to establish any and all necessary requirements for continuing education for those the board licenses or to whom the board issues certificates. This authority includes, but is not limited to, the establishment of the number of hours required, approval of providers and course content, enforcement and qualification for waiver of the requirements or extension of time in which to obtain the continuing education.

(i) The board shall define by rule the scope of practice of a pharmacy technician and the qualifications necessary to practice as a pharmacy technician. The board may designate by rule which national or other qualified pharmacy technician certification agencies will be recognized in this state for purposes of holding the status of a certified pharmacy technician.



§ 63-10-307 - Inspection of sites -- Physicians regulated by board of medical examiners.

(a) The board or its designated agents have the power and authority to regulate the practice of pharmacy and to inspect any site or professional pharmacy practice, other than storage sites utilized by manufacturer's representatives, where drugs, medicines, chemicals, pharmaceuticals or poisons are manufactured, stored, sold, dispensed, distributed or administered.

(b) Authority over drug dispensing in the office of a physician licensed to practice under chapter 6 of this title shall be vested in the board of medical examiners.



§ 63-10-308 - Administrative fees.

(a) The board is authorized to establish fees necessary to carry out parts 2-5 of this chapter pursuant to duly promulgated rules.

(b) All monies received by the board shall be deposited and dispensed pursuant to § 63-1-137.



§ 63-10-309 - Administrative procedure.

The provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall govern all matters and procedures respecting the hearing and judicial review of any contested case as defined therein, arising under parts 2-5 of this chapter.



§ 63-10-310 - Transfer of board of pharmacy to department of health.

For the purposes of transferring the board of pharmacy from the department of commerce and insurance to the department of health, the existing members of the board of pharmacy shall continue to serve as members of the Tennessee board of pharmacy until their terms expire. All rules and regulations of the state board of pharmacy shall remain in force and effect until modified, superseded or repealed by the board of pharmacy. All orders, decisions, licenses and certifications previously issued by the board of pharmacy or the department of commerce and insurance relating to or on behalf of the board of pharmacy shall remain in full force and effect and shall hereafter be administered and enforced by the department of health. To this end, the division of health related boards shall have the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred in this section, to modify orders, decisions, licenses and certifications previously issued and to adopt and issue new orders as may be necessary for the administration of the programs or functions transferred in this section.






Part 4 - Peer Review

§ 63-10-401 - Statement of policy.

It is the policy of the state to encourage committees made up of Tennessee's licensed pharmacists to candidly, conscientiously and objectively evaluate their peers' professional conduct, competence and ability to practice pharmacy and their personal conduct as it relates to the performance of their professional duties. It is further the policy of the state to encourage pharmacists to implement continuous quality improvement programs and quality assurance programs to identify and evaluate quality-related events, reduce medication-related errors, generate data useful to studying the causes of medication errors and improve patient care. The state further recognizes that confidentiality is essential to effective functioning of peer review committees, continuous quality improvement programs and quality assurance programs and to continued improvement in patient safety and patient care.



§ 63-10-402 - Immunity for furnishing information to peer review committees.

All national, state or local public or private organizations, institutions, foundations, systems, provider networks or professional associations or societies, pharmacists, auxiliary pharmacy personnel, pharmacy committee staff personnel, any person under a contract or other formal agreement with a peer review committee and any person who participates with or assists a peer review committee, members of boards of directors or trustees of any public or private hospital, managed care organization or other health care provider or any individual appointed to any peer review committee is immune from liability to any patient, individual or organization for furnishing information, data, reports or records to any such committee or for damages resulting from any decision, opinions, actions and proceedings rendered, entered or acted upon by such committees, if made or taken in good faith without malice and on the basis of facts reasonably known or reasonably believed to exist.



§ 63-10-403 - Immunity for reports to competence of pharmacist.

Notwithstanding the provisions of § 63-10-402, any person providing information, whether as a witness or otherwise, to a peer review committee regarding the competence or professional conduct of a pharmacist or pharmacy auxiliary personnel is immune from liability to any person, unless such information is false and the person providing it had actual knowledge of its falsity.



§ 63-10-404 - Presumption of good faith.

A member of a peer review committee or any other person reporting information to a peer review committee is presumed to have acted in good faith and without malice. Any person alleging lack of good faith has the burden of proving bad faith and malice.



§ 63-10-405 - Information provided to committees privileged.

(a) All information, interviews, reports, statements, memoranda or other data furnished to any peer review committee, association board, organization board or other entity and any findings, conclusions or recommendations resulting from the proceedings of such committee, board or entity are privileged. The records and proceedings of any peer review committee, board or entity are confidential and shall be used by such committee, board or entity, and the members thereof, only in the exercise of the proper functions of the committee, board or entity and shall not be public records nor be available for court subpoena or for discovery proceedings. One (1) proper function of a peer review committee includes advocacy for pharmacists and pharmacy auxiliary personnel before other peer review committees, health care organizations, insurance companies, national, state or local accreditation organizations, federal and state agencies and the board of pharmacy of this state or any other state. The disclosure of confidential, privileged peer review committee information during advocacy, or as a report to the board of pharmacy, or to the affected pharmacist or pharmacy auxiliary personnel under review does not constitute either a waiver of confidentiality or privilege. Nothing contained in this subsection (a) applies to records, documents or information otherwise available from original sources and such records, documents or information are not to be construed as immune from discovery or use in any civil proceedings solely due to presentation to the committee.

(b) All information, interviews, reports, statements, memoranda or other documents and materials created in the course of operation of a pharmacy continuous quality improvement program or quality assurance program shall be privileged and confidential and shall not be subject to discovery or subpoena or other means of legal process or introduction into evidence in any civil action, arbitration, administrative proceeding or state board of pharmacy proceeding. The pharmacy shall hold the privilege to all information, interviews, reports, statements, memoranda or other documents and materials created in the course of the pharmacy's continuous quality improvement program or quality assurance program. The privilege may be waived by the pharmacy. Nothing in this subsection (b) shall affect the discoverability of any records not solely generated for or maintained as a component of a pharmacy's ongoing continuous quality improvement program and quality assurance program.

(c) Nothing in subsection (b) shall be construed to prohibit a pharmacy from compiling, disclosing, reporting or otherwise using information or data that may be generated from the privileged and confidential documents and materials described in subsection (b), where the compiling, disclosing, reporting or otherwise using of the information or data is for the purpose of conducting research, providing education, reporting to federal or state patient safety or quality improvement databases, developing best practice guidelines or for similar other purposes, if personal information is redacted prior to disclosure.



§ 63-10-406 - Part not applicable to review of physician's conduct.

In no event, however, shall the protections provided in this part apply to any type of review by a peer review committee or pharmacist review committee, as defined in this chapter, related to any acts, conduct or professional services rendered by physicians under chapter 6 or 9 of this title. A peer review committee or pharmacist review committee may convey information to licensed physicians or physician licensing boards.






Part 5 - Nina Norman Prescription Drug Donation Act of 2006

§ 63-10-501 - Short title.

This part shall be known and may be cited as the "Nina Norman Prescription Drug Donation Act of 2006."



§ 63-10-502 - Purpose of part.

It is the purpose of this part to:

(1) Improve the health of needy Tennesseans through a prescription drug redispensing program that authorizes charitable clinic pharmacies to redispense medicines that would otherwise be destroyed; and

(2) Reaffirm the existing broad latitude of the Tennessee board of pharmacy to protect the safety of the prescription drug supply in this state.



§ 63-10-503 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Charitable clinic" means a charitable nonprofit corporation or a facility organized as a not-for-profit corporation under title 48 that:

(A) Holds a valid exemption from federal income taxation issued pursuant to the Internal Revenue Code, 26 U.S.C. § 501(a);

(B) Is listed as an exempt organization under the Internal Revenue Code, 26 U.S.C. § 501(c)(3);

(C) Provides advice, counseling, diagnosis, treatment, surgery, care or services relating to the preservation or maintenance of health on an outpatient basis for a period of less than twenty-four (24) consecutive hours to persons not residing or confined at the facility;

(D) May charge an administrative fee or request a donation not to exceed ten dollars ($10.00) per visit; and

(E) Has an outpatient pharmacy licensed by the board of pharmacy;

(2) "Charitable clinic pharmacy" means a pharmacy practice site licensed by the board of pharmacy where prescriptions are dispensed free of charge by a pharmacist licensed by the board of pharmacy to indigent patients who have been appropriately screened and qualified by the charitable clinic;

(3) "Controlled substances" means substances defined by § 63-10-204;

(4) "Donor patient" means a patient, or the patient's representative in the event the patient is deceased or is not competent, who is the owner of the prescription drug and entitled to donate the drug for use by a charitable clinic pharmacy through an institutional facility;

(5) "Indigent" means a person with an income that is below two hundred percent (200%) of the federal poverty level;

(6) "Institutional facility" means a hospital, nursing home, home care organization, residential HIV supportive living facility or residential hospice facility as defined by § 68-11-201;

(7) (A) "Prescription drug" means a drug defined by § 63-10-204;

(B) "Prescription drug," for purposes of this part, does not include controlled substances; and

(8) "Properly transferred" means the storage, handling and distribution of the drug under this part is:

(A) In accordance with the label; and

(B) A dispensed, sealed, tamper-evident single user unit.



§ 63-10-504 - Prescription drug redispensing pilot program.

(a) The prescription drug redispensing program established by this part shall be a pilot program to determine the efficacy of redispensing prescription drugs to indigent patients.

(b) The board of pharmacy, in cooperation with the department of health, shall develop and implement this pilot program consistent with public health and safety through which unused prescription medications, other than controlled substances, may be transferred from an institutional facility to a charitable clinic pharmacy for the purpose of distributing the medication to Tennessee residents who are indigent.

(c) The board of pharmacy, in cooperation with the department of health, shall monitor the pilot program and submit two (2) reports along with any recommendations or findings to the health committees of the general assembly:

(1) The first report on or before March 1, 2007; and

(2) The second report on or before January 1, 2008.

(d) Participation in this pilot program by any individuals or entities, including charitable clinics, charitable clinic pharmacies, drug manufacturers or institutional facilities, shall be voluntary.



§ 63-10-505 - Administration of program.

(a) A charitable clinic pharmacy may accept for redispensing prescription drugs obtained from an institutional facility by the clinic pharmacy for relabeling and dispensing free of charge to an indigent patient pursuant to a valid prescription order.

(b) (1) Any institutional facility participating in the drug redispensing program established pursuant to this part shall enter into a contract with a charitable clinic pharmacy for the transfer of drugs pursuant to this section.

(2) No institutional facility may transfer drugs to any charitable clinic pharmacy pursuant to this section without entering into a contract as provided in subdivision (b)(1).

(3) A contract entered into pursuant to subdivision (b)(1) shall be approved by the board of pharmacy, in cooperation with the department of health.

(4) (A) A contract entered into under subdivision (b)(1) shall set out procedures for ensuring a safe chain of custody to protect the safety of all transferred drugs.

(B) The contract may specify that the charitable clinic pharmacy will either:

(i) Define a specified set of drugs that will be transferred from the institutional facility to the charitable clinic pharmacy;

(ii) Request from time to time the transfer of particular drugs;

(iii) Receive all the drugs that the institutional facility is authorized to transfer pursuant to this section; or

(iv) Make such other provisions as may be approved by the board of pharmacy.

(5) The pharmacist in charge at the charitable clinic shall be responsible for determining the description of the drugs that will be included in the contract.

(c) Donations of prescription drugs to a charitable clinic pharmacy shall meet the following requirements:

(1) The charitable clinic pharmacy shall accept the drugs only in their dispensed, sealed and tamper-evident packaging, which includes, but is not limited to, single-unit doses or blister packs with the outside packaging opened if the single-unit dose packaging remains intact;

(2) A pharmacist of the charitable clinic pharmacy shall determine that the drug is not adulterated or misbranded and is safe to dispense;

(3) No product of which the integrity cannot be assured shall be accepted for redispensing by the pharmacist of the charitable clinic pharmacy;

(4) The drugs shall be physically transferred from the institutional facility to a charitable clinic pharmacy by a person authorized by the state board of pharmacy to pick up the drugs for the charitable clinic pharmacy;

(5) (A) The donor patient shall execute a form stating that the donor is authorized to donate the drugs and intends to voluntarily donate them to a charitable clinic pharmacy;

(B) The institutional facility shall retain the donor form along with other acquisition records;

(6) The donor patient's name, prescription number, and any other identifying marks shall be obliterated from the packaging before the institutional facility sends the drug to the charitable clinic pharmacy;

(7) The drug name, strength and expiration date shall remain on the drug package label;

(8) The redispensed drug shall be assigned the same expiration date as on the original package;

(9) Expired drugs accepted by a charitable clinic pharmacy shall not be redispensed and shall be destroyed according to the charitable clinic pharmacy's destruction procedures; and

(10) The charitable clinic pharmacy shall accept no controlled substances.

(d) (1) If an institutional facility that releases drugs to a charitable clinic pharmacy receives notice from another pharmacy that a drug has been recalled, the institutional facility shall inform the charitable clinic pharmacy of the recall.

(2) If a charitable clinic pharmacy receives a recall notification from an institutional facility, the charitable clinic pharmacy shall perform a uniform destruction of all of the recalled drug in the charitable clinic pharmacy.

(e) No drug dispensed through a charitable clinic pharmacy shall be eligible for reimbursement from the state medicaid program.

(f) Indigent patients receiving prescription drugs through this program shall sign a waiver form releasing the institutional facility, the donor patient and the donor patient's estate from liability.

(g) The board shall promulgate rules to develop:

(1) Forms and procedures for authorizations and certifications required under subdivision (c)(4);

(2) The donor consent form required under subdivision (c)(5);

(3) The waiver forms required under subsection (f); and

(4) (A) Specific requirements for a charitable clinic pharmacy or other specialty pharmacy for the medically indigent, as defined by rules of the board of pharmacy, to qualify for participation in and to participate in the pilot program;

(B) On request, the board shall provide the information required under subdivision (g)(4)(A) to charitable clinics.

(h) (1) The following persons and entities that participate in the pilot program shall not be subject to any criminal prosecution for actions taken under the program:

(A) The donor patient and the donor patient's estate;

(B) An institutional facility;

(C) The prescribing physician, physician's assistant, registered nurse, advanced practice nurse or nurse practitioner;

(D) The charitable clinic;

(E) The charitable clinic pharmacy acting in conformity with board of pharmacy regulations;

(F) Pharmacists and pharmacy technicians acting in conformity with the board of pharmacy regulations issued pursuant to this part;

(G) The department of health; or

(H) The board of pharmacy.

(2) Participation in the pilot program shall not be used as an independent basis for a claim of liability in tort or other civil action against any person or entity, including, but not limited to:

(A) The donor patient and the donor patient's estate;

(B) An institutional facility;

(C) The prescribing physician, physician's assistant, nurse practitioner or nurse;

(D) The charitable clinic;

(E) The charitable clinic pharmacy acting in conformity with board of pharmacy regulations;

(F) Pharmacists and pharmacy technicians acting in conformity with the board of pharmacy regulations issued pursuant to this part;

(G) The department of health; or

(H) The board of pharmacy.

(3) The following persons and entities that participate in the pilot program shall not be subject to any professional disciplinary action for action taken pursuant to this program:

(A) The donor patient or the donor patient's estate;

(B) An institutional facility;

(C) The prescribing physician, physician's assistant, nurse practitioner or nurse;

(D) The charitable clinic;

(E) The charitable clinic pharmacy acting in conformity with board of pharmacy regulations;

(F) Pharmacists and pharmacy technicians acting in conformity with board of pharmacy regulations;

(G) The department of health; or

(H) The board of pharmacy.

(4) (A) In the absence of bad faith, a drug manufacturer shall not be subject to criminal prosecution or liability in tort or other civil action for injury, death or loss to person or property for matters related to the donation, acceptance or dispensing of a drug manufactured by the drug manufacturer that is donated by a donor patient pursuant to the pilot program, including, but not limited to, liability for failure to provide:

(i) Product or consumer package insert information; or

(ii) The expiration date of the donated drug.

(B) Subdivision (h)(4)(A)(i) does not apply to a previously undisclosed product defect.



§ 63-10-506 - Use of samples.

Nothing in this part shall restrict the use of samples by a physician or advanced practice nurse during the course of working at a charitable clinic, whether or not the clinic has a licensed outpatient pharmacy.



§ 63-10-507 - Resale of drugs.

Nothing in this part shall be construed to provide for the resale of drugs by any person or entity.



§ 63-10-508 - Liability.

Nothing in this part applies to any questions of liability arising outside the scope of the pilot program.






Part 6 - Federally Qualified Health Center Prescription Drug Dispensing Pilot Program

§ 63-10-601 - Definitions -- Requirements -- Legislative intent.

(a) As used in this section, unless the context otherwise requires:

(1) "Federally qualified health center (FQHC)" means such entities as they are defined in §§ 1861(aa) and 1905 of the federal Social Security Act, codified in 42 U.S.C. §§ 1395x and 1396d; and

(2) "Telepharmacy in FQHCs" means an FQHC central pharmacy with one (1) or more FQHC remote sites in which all sites are connected via computer link, videolink and audiolink.

(b) Notwithstanding any other provision of this chapter, in an FQHC pilot project, as authorized in this section, a registered pharmacy technician employed by the FQHC is authorized to issue prescription drugs that have been filled by a pharmacist employed by the FQHC and delivered to the FQHC satellite clinic by an agent of the FQHC. The issuance of the prescription drugs may occur without the physical, on-site supervision of an on-duty pharmacist only under the conditions as provided in subsection (c). Registered pharmacy technicians performing services authorized in this section shall be permitted to function under the supervision of the FQHC pharmacist by means of telepharmacy with at least one (1) monthly on-site visit to review inventory controls, accountability, security, storage and issuance.

(c) In an FQHC pilot project, as authorized in this section, a registered pharmacy technician is authorized to issue prescription drugs to a patient of the FQHC and offer counseling by a pharmacist by means of telepharmacy. The FQHC pharmacist may provide patient counseling and supervision of the registered pharmacy technician when on duty at the pharmacy practice site of an FQHC.

(d) It is the intent of the general assembly that this section shall comply with all applicable requirements of the federal 340B drug pricing program, pursuant to § 340B of the Public Health Service Act, compiled in 42 U.S.C. § 256b, and shall apply exclusively to the uninsured or underinsured income-eligible patients of the FQHCs participating as defined in subsection (e) for whom the prescription is not covered by third-party reimbursement.

(e) On or after July 1, 2008, the department of health and the board of pharmacy shall identify one (1) FQHC for a voluntary pilot program originating in a county located in the eastern grand division of the state in order to implement the telepharmacy provisions at no more than two (2) eligible satellite clinics as described in this section. The eligible FQHC shall have an on-site pharmacy in one (1) location, eligible satellite clinics, be responsible for all costs associated with the telemedicine equipment and connectivity, have at least one (1) year of experience with telemedicine, adequate technical support, appropriate staffing, access to the patient's medical record and participate in the 340B drug pricing program. Only the approved pilot program in the FQHC shall be eligible for the supervision, delivery and issuance of prescription drugs to qualified patients as defined in subsection (d). This pilot program is not authorized to deliver or issue pharmaceutical products defined elsewhere as Schedule I, II, III or IV drugs. The pilot program shall report information regarding patient satisfaction and safety to the board of pharmacy, the health and human resources committee of the house of representatives and the general welfare health and human resources committee of the senate by February 1, 2010. If the board of pharmacy determines that data demonstrates the pilot is successful, then the board may expand the project beyond the one (1) FQHC to as many FQHCs as it deems appropriate.



§ 63-10-602 - Rules for administration and enforcement.

The board of pharmacy shall adopt, amend and repeal rules for the proper administration and enforcement of parts 2-5 of this chapter consistent with the provisions of § 63-10-601. The rules shall be adopted, amended or repealed in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 7 - Ensuring Patient Access to Pharmacy Drug Disposal Programs Act of 2015

§ 63-10-701 - Short title.

This part shall be known and may be cited as the "Ensuring Patient Access to Pharmacy Drug Disposal Programs Act of 2015."



§ 63-10-702 - Part definitions.

As used in this part:

(1) "Authorized pharmacy disposal site" means any pharmacy practice site that qualifies as a collection site under 21 CFR 1317.40; and

(2) "Pharmacy drug disposal program" means any voluntary drug disposal program located at, or implemented by, a Tennessee-licensed pharmacy located in this state, in accordance with all state and federal rules and regulations.



§ 63-10-703 - Participation in pharmacy drug disposal programs.

(a) Any Tennessee-licensed pharmacy located within this state is authorized to participate in a pharmacy drug disposal program that meets or exceeds the minimum requirements set forth in federal rules and regulations regarding collection and destruction of prescription drugs, including controlled and noncontrolled substances.

(b) (1) Participation in a pharmacy drug disposal program by a Tennessee-licensed pharmacy located within this state shall be voluntary.

(2) The pharmacist-in-charge, as defined by § 63-10-204, for the pharmacy practice site shall be responsible for deciding whether the pharmacy participates in a pharmacy drug disposal program.

(3) No person shall mandate pharmacist participation in a pharmacy drug disposal program at a pharmacy practice site.



§ 63-10-704 - Immunity of participants.

Any pharmacy practice site voluntarily participating in a pharmacy drug disposal program shall be held harmless and shall not be held liable for any theft, robbery, or other criminal activity related to its participation in the pharmacy drug disposal program or the collection, storage, or destruction of prescription drugs, including controlled and noncontrolled substances collected through a pharmacy drug disposal program, as long as the pharmacy practice site is acting in good faith and operating in compliance with all state and federal rules and regulations regarding drug disposal.



§ 63-10-705 - List of participants to be maintained by board.

The board of pharmacy shall maintain a list of Tennessee-licensed pharmacies located within this state that participate in pharmacy drug disposal programs as authorized by state and federal rules and regulations.



§ 63-10-706 - Promulgation of rules.

The board of pharmacy shall promulgate rules necessary for implementation of this part. All such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Chapter 11 - Psychologists

Part 1 - Board of Examiners in Psychology

§ 63-11-101 - Board creation -- Composition -- Immunity from civil action.

(a) There is created a board of examiners in psychology, referred to as the board in this chapter, to consist of ten (10) members who shall be appointed by the governor under conditions set forth in this chapter.

(b) (1) Two (2) members shall be chosen from and shall be members of the faculty, with the rank of assistant professor or above, of the accredited colleges and universities in the state and shall be engaged in teaching, research and/or administration of psychology.

(2) Four (4) members shall be licensed psychologists.

(3) Two (2) members shall be either a licensed psychological examiner or a licensed senior psychological examiner.

(4) One (1) member shall be a private citizen who is neither a licensed psychologist nor a licensed psychological examiner or licensed senior psychological examiner and who has no professional or commercial interest in the practice of psychology.

(5) Beginning July 1, 2014, the chair of the applied behavior analyst licensing committee of the board of examiners in psychology shall serve as an ex officio voting member of the board.

(c) The board shall perform such duties and exercise such powers as this chapter prescribes and confers upon it.

(d) No member of the board shall be liable to civil action for any act performed in good faith in the performance of its duties as set forth in this chapter.



§ 63-11-102 - Appointment and terms of members -- Removal.

(a) Original appointments to the board are for terms as follows: One (1) practicing psychologist for a term of one (1) year, one (1) academic psychologist for a term of two (2) years, one (1) practicing psychologist for a term of three (3) years, one (1) academic psychologist for a term of four (4) years and one (1) practicing psychologist for a term of five (5) years. The original appointments to the board for the licensed psychological examiner member and citizen member shall be four (4) and five (5) years, respectively. All subsequent appointments shall be for terms of five (5) years.

(b) Vacancies shall be filled for any unexpired terms, and members shall serve until their successors are appointed and have qualified. Only practicing psychologists shall be appointed to succeed practicing psychologists, and only academic psychologists shall be appointed to succeed academic psychologists. Board members shall be ineligible for reappointments for a period of five (5) years following completion of their terms.

(c) (1) Appointments to the board for the psychologist members may be made from lists of qualified candidates to be furnished to the governor by interested psychology groups, including, but not limited to, the Tennessee Psychological Association. Each list shall contain the names of academic psychologists and practicing psychologists. Appointments to the board for the psychological examiner and senior psychological examiner members may be made from lists of qualified candidates to be submitted to the governor from interested psychological examiner groups, including, but not limited to, the Tennessee Psychological Association Division of Psychological Examiners. Each list shall contain the names of psychological examiners and senior psychological examiners. All vacancies occurring in the board may be filled by the governor for the unexpired term from the lists of qualified candidates within thirty (30) days after the vacancy occurs. The governor shall consult with such interested groups to determine qualified persons to fill positions on the board.

(2) In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(d) Any board members may be removed by the governor after notice and hearing for incompetence, neglect of duty, malfeasance in office or moral turpitude.



§ 63-11-103 - Members' oath -- Reports and records.

(a) Immediately and before entering upon the duties of the office, the members of the board shall take the constitutional oath of office and shall file the same in the office of the governor who, upon receiving the oath of office, shall issue to each member a certificate of appointment.

(b) The board shall have available for the governor or the governor's representative detailed reports on proceedings, and shall keep adequate records of all licenses and certificates and shall make an annual report in such form as required by the governor.



§ 63-11-104 - Organization -- Meetings -- Expenses -- Powers.

(a) The board shall elect annually a chair and vice chair.

(b) Each member shall receive all necessary expenses incident to conducting the business of the board and, in addition thereto, shall be entitled to a per diem of one hundred dollars ($100) for each day's service in conducting the business of the board. All reimbursements for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(c) The board shall hold at least one (1) regular meeting each year, the required meeting to be held at the state capitol. Called meetings may be held at the discretion of the chair or at the written request of any two (2) members of the board.

(d) The board shall adopt a seal, which must be affixed to all certificates issued by the board.

(e) (1) The board shall, periodically, adopt such rules and regulations as it may deem necessary for the performance of its duties and shall examine and pass upon the qualifications of the applicants for the practice of psychology as provided in this chapter.

(2) (A) Six (6) members of the board at all times constitute a quorum.

(B) Any action taken by the board shall require the approval of six (6) of its members.

(f) The board shall be empowered to hire such assistance as is necessary to carry on its activities, within the limits of funds available to the board, and shall be empowered to accept grants from foundations or institutions to develop tests and carry on its functions.

(g) The board shall receive administrative support from the division of health related boards in the department of health, referred to as the division in this chapter.

(h) The board shall establish continuing educational requirements for psychologists designated as health service providers and psychological examiners, senior psychological examiners and certified psychological assistants.






Part 2 - General Provisions

§ 63-11-201 - Levels of practice -- Valid license or certificate required.

(a) Four (4) levels of psychological practice are defined for the purposes of this chapter. Such levels are to be known and are referred to as:

(1) Psychological examiner;

(2) Senior psychological examiner;

(3) Psychologist; and

(4) Certified psychological assistant.

(b) Any and all individuals who engage in the practice of psychology as a psychological examiner, senior psychological examiner or psychologist must possess in full force and virtue a valid license under the provisions of this chapter.

(c) Any person engaged in the practice of psychology as a certified psychological assistant must possess in full force and virtue a valid certificate to practice under the provisions of this chapter.



§ 63-11-202 - Practice of psychological examiner -- Senior psychological examiners.

(a) A person practices as a psychological examiner within the meaning of this chapter when the person claims to be a psychological examiner and/or renders to individuals or to the public health-related clinical activities or services involving the application of recognized principles, methods and procedures of the science and profession of psychology, such as interviewing or administering and interpreting tests of mental abilities, aptitudes, interests and personality characteristics, for such purposes as psychological evaluation or for educational or vocational selection, guidance or placement. The psychological examiner shall practice the following health-related clinical activities or services only under qualified supervision provided by a psychologist or a senior psychological examiner:

(1) Overall personality appraisal or classification;

(2) Personality counseling;

(3) Psychotherapy;

(4) Behavior analysis; or

(5) Personality readjustment techniques.

(b) Nothing in this section shall be construed as expanding or restricting the scope of practice for a psychological examiner.

(c) Those psychological examiners rendering health-related clinical activities or services who have been duly licensed prior to July 1, 1991, who request to the board in writing or via online application, shall be senior psychological examiners. Those duly licensed psychological examiners rendering health-related clinical activities or services licensed after July 1, 1991, will qualify for senior psychological examiner licensure upon completion of at least five (5) years of applied experience from the date their temporary permit was first issued by the board and upon completion of two hundred (200) hours of post-licensure continuing education units distributed by categories according to the November 1997 rules and regulations governing continuing education units. A person practices as a senior psychological examiner within the meaning of this chapter when the person claims to be a senior psychological examiner and/or renders to individuals or to the public for remuneration any service involving the application of recognized principles, methods and procedures of the science and profession of psychology. A senior psychological examiner, while possessing a different scope of practice than a psychologist, shall be considered a health service provider and thereby able to engage in these designated areas of health-related psychological practice without supervision:

(1) Interviewing or administering and interpreting tests of mental abilities, aptitudes, interests and personality characteristics for such purposes as psychological evaluation or for educational or vocational selection guidance or placement;

(2) Overall personality appraisal or classification, psychological testing, projective testing, evaluations for disability or vocational purposes;

(3) Diagnosis of nervous and mental disorders;

(4) Personality counseling;

(5) Psychotherapy;

(6) Behavior analysis;

(7) Personality readjustment techniques; or

(8) Supervision of a psychological examiner.



§ 63-11-203 - Practice of psychologist.

(a) (1) "Practice of psychologist" means the observation, description, evaluation, interpretation and modification of human behavior by the application of psychological principles, methods and procedures for the purpose of assessing, preventing or eliminating symptomatic, maladaptive or undesired behavior and of enhancing interpersonal relationships, work and life adjustment, personal effectiveness, behavioral health and mental health.

(2) (A) "Practice of psychologist" includes, but is not limited to:

(i) Psychological testing and the evaluation or assessment of personal characteristics, such as intelligence, personality, abilities, interests, aptitudes and neuropsychological functioning;

(ii) Counseling, psychoanalysis, psychotherapy, hypnosis, biofeedback and behavior analysis and therapy;

(iii) Psychological diagnosis and treatment of mental, emotional and nervous disorders or disabilities, alcoholism and substance abuse, disorders of habit or conduct, as well as of the psychological aspects of physical illness, accident, injury or disability;

(iv) Case management and utilization review of psychological services;

(v) Psychoeducational evaluation, therapy, remediation and consultation;

(vi) Forensic evaluation; provided, that a person licensed under this chapter performing forensic evaluation is considered to be acting within their lawful scope of practice and the practice of forensic evaluation is not exclusive to individuals licensed under this chapter;

(vii) Parent coordination; provided, that a person licensed under this chapter performing parent coordination is considered to be acting within their lawful scope of practice and the practice of parent coordination is not exclusive to individuals licensed under this chapter; and

(viii) Telepsychology, which means the practice of psychology via electronic communications technology by persons licensed under this chapter.

(B) Psychological services may be rendered to individuals, families, groups and the public.

(3) "Practice of psychologist" is construed within the meaning of this definition without regard to whether payment is received for services rendered.

(b) A person represents that person to be a psychologist if that person uses any title or description of services incorporating the words "psychology," "psychological" or "psychologist," if such person possesses expert qualification in any area of psychology or if that person offers to the public or renders to individuals or to groups of individuals services defined as the practice of psychology in this chapter.



§ 63-11-204 - Restrictions on methods of treatment.

(a) Nothing in §§ 63-11-201 -- 63-11-203 shall be construed as permitting the use of those forms of psychotherapy that involve the administration or prescription of drugs or electroshock or in any way infringing upon the practice of medicine as defined in the laws of this state.

(b) The psychologist, or psychological examiner or, senior psychological examiner or certified psychological assistant who engages in psychotherapy must establish and maintain effective intercommunication with a psychologically-oriented physician, usually a psychiatrist, to make provision for the diagnosis and treatment of medical problems by a physician with an unlimited license to practice the healing arts in this state.

(c) A psychologist or, psychological examiner or, senior psychological examiner or certified psychological assistant must not attempt to diagnose, prescribe for, treat or advise a client with reference to problems or complaints falling outside the boundaries of psychological practice.

(d) Sections 63-11-203 and 63-11-208(c) and (d) are subject to the limitations of this section.



§ 63-11-205 - Use of identifying terms.

(a) It is specifically prohibited that any individuals or organizations shall present themselves or be presented to the public by any title incorporating the name "psychological," "psychologist" or "psychology" other than those licensed as psychologists or, psychological examiners or, senior psychological examiners or certified psychological assistants.

(1) Any psychological scientist employed by a recognized research laboratory, college or university may use the academic or research title conferred upon such psychological scientist by the administration of such laboratory, college or university; and

(2) Persons licensed by the state board of education in areas of school psychology, school psychologist or school psychological services worker and employed as such in the department of education or in any public or nonpublic elementary or secondary school are not required to be licensed under this chapter while performing in the course of their employment. Nothing in this chapter shall be construed so as to apply to persons licensed by the state board of education in areas of school psychology, school psychologist or school psychological services worker who are employed as such in the department of education or in any public or nonpublic elementary or secondary school while performing in the course of their employment.

(b) Nothing in this section shall be construed as permitting such persons to offer their services to any other persons or organizations as consultants or to accept remuneration for any psychological services other than that of their institutional salaries unless they have been licensed or certified under this chapter.

(c) Visiting lecturers from recognized laboratories, colleges or universities are exempt from the provisions of this section and may utilize their academic or research title when presenting lectures to similar institutions or organizations.

(d) Students of psychology, psychological interns and other persons preparing for the profession of psychological examiner or, senior psychological examiner or, certified psychological assistant or psychologist under qualified supervision in recognized training institutions or facilities may be designated by such titles as "psychological intern," "psychological trainee" or others clearly indicating such training status.

(e) Psychologists with competency in areas other than the provision of health services shall retain the right to use the title of licensed psychologist with competence in areas other than health services and to practice within their area of competency.



§ 63-11-206 - Unlicensed practice -- Penalties -- Supervised practice -- Evaluation techniques -- Temporary permits -- Provisional licenses.

(a) Any person who engages in the practice of psychology and does not then possess in full force and virtue a valid license to practice as psychological examiner or, psychologist or senior psychological examiner or a certificate to practice as a psychological assistant under the provisions of this chapter and the provisions of chapter 1 of this title commits a Class B misdemeanor.

(b) Nothing in this chapter shall be construed to prevent members of other recognized professions that are licensed, certified or regulated under the laws of this state from rendering services consistent with their professional training and code of ethics; provided, that they do not represent themselves to be psychologists or, psychological examiners or, senior psychological examiners or certified psychological assistants. Duly recognized members of the clergy shall not be restricted from functioning in their ministerial capacity; provided, that they do not represent themselves to be psychologists or, psychological examiners or, senior psychological examiners or certified psychological assistants.

(c) (1) Students of psychology, psychological interns and other persons preparing for the profession of psychological examiner or, psychologist or, senior psychological examiner or certified psychological assistant may perform as a part of their training the functions in §§ 63-11-202 and 63-11-203, but only under qualified supervision.

(2) A person practices as a "certified psychological assistant" within the meaning of this chapter when the person claims to be a certified psychological assistant and/or renders to individuals or to the public for remuneration any service involving the application of recognized principles, methods and procedures of the science and profession of psychology and only under the direct employment and supervision of either the psychologist or senior psychological examiner employing the certified psychological assistant or the employing community mental health center or state governmental agency. Any and all work performed by a certified psychological assistant is supervised by a psychologist or senior psychological examiner as determined by the board.

(d) Use of psychological techniques by governmental institutions and by business and industrial organizations for employment placement, evaluation, promotion or job adjustment of their own officers or employees or by employment agencies for the evaluation of their own clients prior to recommendation for employment is also specifically allowed; however, no industrial or business firm or corporation may sell or offer to the public or to other firms or corporations for remuneration any psychological services as specified in §§ 63-11-202 and 63-11-203, unless such services are performed or supervised by individuals duly and appropriately licensed under this chapter.

(e) (1) (A) A temporary license may be issued by the board for an applicant who has successfully completed the academic course work and training for the license sought and who is scheduled for initial written examination. No temporary permit for a psychological examiner shall be issued for applications received by the board after December 31, 2004.

(B) The temporary license will allow the applicant to perform the functions specified in §§ 63-11-202 and 63-11-203, for which the applicant is seeking licensure under qualified supervision.

(C) In order to receive a temporary license, the applicant must submit a completed application for a temporary license with the applicant's completed application for the desired license, and all appropriate fees, to the board.

(2) (A) (i) A temporary license may be issued by the board for an applicant who has a current license from another state or territory. The temporary license will allow the applicant to perform under qualified supervision the functions specified in §§ 63-11-202 and 63-11-203.

(ii) In order to receive a temporary license, the applicant must submit a completed application for a temporary license with the applicant's completed application for the desired license, and all appropriate fees, to the board.

(iii) Applications for temporary licenses for applicants currently licensed in another state or territory shall be reviewed and approved or denied by a current member of the board designated by the board to perform this function.

(iv) If an applicant is issued a temporary license, the license shall remain valid until the board grants or denies the license application.

(v) However, no person shall be issued more than one (1) temporary license nor shall any temporary license be valid for a period of more than one (1) year.

(B) Such a temporary license may be issued to allow an applicant to perform the functions specified in § 63-11-203 if the applicant has:

(i) Successfully completed an approved American Psychological Association academic course of study;

(ii) Previously taken and passed, according to Tennessee standards, the national licensing examination; and

(iii) A current license in another state or territory in good standing.

(C) Such a temporary license with designation as a health service provider may be issued to an applicant who meets the requirements of subdivision (e)(2)(B) and has:

(i) Successfully completed an American Psychological Association-approved internship; and

(ii) Had at least one (1) year of full-time postdoctoral experience delivering health services.

(D) Such a temporary license may be issued to allow an applicant to perform the functions specified in § 63-11-202 if the applicant has:

(i) Previously taken and passed, according to Tennessee standards, the national licensing examination; and

(ii) A current license in another state or territory in good standing.

(3) The fee for all temporary licenses shall be set by the board in an amount not to exceed one hundred dollars ($100). Until such time as the board establishes a fee by rule, the fee shall be fifty dollars ($50.00).

(f) Nothing in this chapter shall be construed to expand or limit in any way the practice of psychological examiners as provided in § 63-11-202 or, senior psychological examiners as provided in § 63-11-202 or certified psychological assistants as provided in subdivision (c)(2) and § 63-11-207(b), nor shall this chapter limit the use of the title "psychological examiner" for persons duly licensed as psychological examiners.

(g) Notwithstanding subsection (a), persons providing services in programs of the department of mental health and substance abuse services or the department of intellectual and developmental disabilities either as employees or through contract agencies are not engaged in the practice of psychology and need not be licensed or certified under this chapter unless they provide services as a psychological examiner or, as a psychologist, or, as a senior psychological examiner or certified psychological assistant.

(h) (1) A provisional license to practice as a psychologist with the designation as a health service provider may be issued by the board of examiners in psychology to an applicant who has successfully completed the academic and internship requirements of § 63-11-208(c)(3) and (d)(1)(A) and who is to be engaged in a one-year post-doctoral experience required by § 63-11-208(d)(2)(A). Such provisional licensure will allow the applicant to perform the functions specified in §§ 63-11-203 and 63-11-208(d)(2)(B) under the qualified supervision of a psychologist acceptable to the board and who is licensed in Tennessee with a designation as a health service provider in good standing.

(2) In order for a provisional license to remain valid, the licensee must take and pass the examination for professional practice in Tennessee (EPPP) at the level set for licensure as a psychologist in Tennessee within one (1) year of the issuance of the provisional license unless the applicant previously passed the EPPP at that level. A second failure of the EPPP after the issuance of a provisional license shall result in its revocation.

(3) In order for the provisional license to remain valid, the licensee must take and pass the oral and/or jurisprudence examination developed by the board within two (2) years of the issuance of the provisional license. The second failure of the oral and/or jurisprudence examination will result in the revocation of the provisional license.

(4) The board may consider petitions of the licensee regarding extraordinary circumstances that would necessitate delay in taking the written or oral examination.



§ 63-11-207 - Qualifications and application to practice as examiner -- Expiration of period to issue licenses -- Certification of psychological assistants.

(a) (1) Any person wishing to obtain the right to practice as a psychological examiner in this state, who has not heretofore been licensed to do so, shall, before it is lawful for such person to practice as a psychological examiner in this state, make application to the board through the chair, upon such form and in such manner as shall be adopted and prescribed by the board.

(2) Unless such a person has obtained a license as prescribed in subdivision (a)(1), it is unlawful for such person to practice; and if such person practices as a psychological examiner without first having obtained such a license, such person has violated the provisions of this chapter.

(3) A candidate for such license shall furnish the board with satisfactory evidence that such candidate:

(A) Is of good moral character;

(B) Is a citizen of the United States;

(C) Has had two (2) academic years of graduate training in psychology, including a master's degree, from an accredited educational institution recognized by the board as maintaining satisfactory standards, or in lieu thereof, such training and experience as the board shall consider equivalent thereto. The board may, at its discretion, consider equivalent training and experience when presented by qualified applicants with a masters' degree in psychology whose credentials differ slightly than those prescribed in this subdivision (a)(3)(C). In such cases the qualified candidate must petition the board for a waiver and specifically request the board utilize its discretionary authority;

(D) Is competent as a psychological examiner, as shown by passing such examinations, written or oral, or both, as the board deems necessary;

(E) Is not considered by the board to be engaged in unethical practice; and

(F) Has not, within the preceding six (6) months, failed an examination given by the board; provided, that the board may, at its discretion, accept satisfactory substitute training and experience in lieu of that prescribed in subdivision (c)(3).

(4) No new psychological examiner licenses shall be issued for applications received by the board after December 31, 2004.

(5) The discontinued issuance of psychological examiners licenses or the designation of senior psychological examiners shall in no way impair or abridge the right of duly licensed psychological examiners to practice within the scope of their license or to renew their licensure status as required by law.

(b) (1) Any person seeking to practice as a certified psychological assistant in this state shall, before it is lawful for such person to practice as a certified psychological assistant, make application to the board through the chair, upon such form and in such manner as shall be adopted and prescribed by the board, including, but not limited to, the proper registration with the board of the supervisor of record for the certified psychological assistant. Unless such person obtains a proper certificate as issued by the board, it is unlawful for a person to practice; and if such person practices as a certified psychological assistant without first having obtained a proper certificate, such person has violated the provisions of this chapter.

(2) A candidate for certification shall furnish the board with satisfactory evidence that such candidate:

(A) Is of good moral character;

(B) Is a citizen of the United States;

(C) Is not considered by the board to be engaged in unethical practice; and

(D) Has had two (2) academic years of graduate training in psychology, including a master's degree, from an accredited educational institution recognized by the board as maintaining satisfactory standards, or in lieu thereof, such training and experience as the board shall consider equivalent thereto. Such graduate training must include specialized training in psychological assessment, test construction and measurement, the administration and interpretation of psychological testing, interviewing skills and social history methods. The board may, at its discretion, consider equivalent training and experience when presented by qualified applicants with a master's degree in psychology whose credentials differ slightly than those prescribed in this subdivision (b)(2)(D). However, all applicants must in their graduate training show evidence of supervised practicum experience in the administration and interpretation of psychological testing, assessment procedures and social history and feedback interviewing techniques as determined by the board in order to fulfill educational requirements for certification.



§ 63-11-208 - Qualifications and application to practice as psychologist -- Specialty certification.

(a) Any person wishing to obtain the right to practice as a psychologist in this state, who has not heretofore been licensed to do so, shall, before it is lawful for such person to practice psychology in this state, make application to the board through the chair upon such form and in such manner as shall be adopted and prescribed by the board.

(b) Unless such a person has obtained a license as prescribed in subsection (a), it is unlawful for such person to practice; and if such person practices psychology without first having obtained such a license, such person has violated the provisions of this chapter.

(c) A candidate for such license shall furnish the board with satisfactory evidence that such candidate:

(1) Is of good moral character;

(2) Is a citizen or legal resident of the United States;

(3) Has received a doctorate in psychology from an accredited educational institution recognized by the board as maintaining satisfactory standards. After December 31, 1995, all such doctoral programs must be approved by the American Psychological Association, listed by the American Association of State Psychology Boards, or such equivalent standards as are determined by the board;

(4) Is competent in psychology, as shown by passing such examinations, written or oral, or both, as the board deems necessary;

(5) Is not considered by the board to be engaged in unethical practice;

(6) Has not within the preceding six (6) months failed an examination given by the board; and

(7) The board may, at its discretion, consider equivalent training and experience when presented by qualified applicants with a doctoral degree in psychology whose credentials differ slightly than those prescribed in subdivisions (c)(3) and (d)(1)(A). In such cases, the applicant must petition the board for a waiver and specifically request the board utilize its discretionary authority.

(d) Any licensed psychologist who provides or offers health services to the public must be designated by the board as a health service provider. In addition to the requirements for licensure as a psychologist prescribed in subsection (c), an applicant for designation as a health service provider must demonstrate to the board that such applicant:

(1) (A) Has had at least a one-year internship of no less than one thousand nine hundred (1,900) hours in psychology at a site where health services are normally provided and that is part of an organized integrated training program. After December 30, 1995, all such internships must be approved by the American Psychological Association (APA) or listed by the Association of Psychological Post-Doctoral and Internship Centers (APPIC), or such equivalent standards as are determined by the board.

(B) Until December 31, 1999, internships listed in the Directory of Internships for Doctoral Students in School Psychology, published by the Joint Committee on Internships for the Council of Directors of School Psychology Programs, Division 16 of the American Psychological Association and the National Association of School Psychologists, shall be considered to satisfy the internship approval requirement of this subsection (d); and

(2) (A) Has successfully completed at least one (1) year postdoctoral experience delivering health services, supervised by a licensed psychologist designated by the board as a health service provider. If the year of postdoctoral training was not in the state of Tennessee, equivalent supervision must be documented to the satisfaction of the board.

(B) For purposes of this chapter, "health service," in any variation, means the delivery of direct, preventive, assessment and therapeutic intervention services to individuals whose growth, adjustment or functioning is actually impaired or may be at risk of impairment.

(e) Notwithstanding subsection (d), the board may designate as a health service provider, with practice restriction to recipients in an intellectual disabilities facility under the department of intellectual and developmental disabilities, a person who meets all of the following criteria:

(1) The person holds a doctorate in psychology from a regionally accredited institution;

(2) The person is currently licensed as a psychologist in at least one (1) state;

(3) The person has academic training in intellectual disability and postdoctoral clinical experience in the field of intellectual disability of at least five (5) years' duration;

(4) The department submits to the board a description of the applicant's proposed functioning at the intellectual disability facility;

(5) The department certifies that the applicant has training and experience adequate to perform the applicant's proposed functioning within the department, that the department is unable to recruit otherwise qualified psychologists to provide psychological services and that this inability threatens the integrity of the department's services and the ability of the department to meet the needs of its clients; and

(6) Any psychologist granted designation as a health service provider by the board under this subsection (e) shall surrender this designation upon termination of such person's employment with the department, which designation shall, thereafter, be null and void.



§ 63-11-209 - Application and examination fees.

(a) Each applicant for a permanent license or certificate shall pay to the board a nonrefundable application fee as set annually by the board.

(b) In addition thereto, each applicant subject to examination under the provisions of this chapter shall pay an examination fee to the board as set annually by the board.

(c) Each applicant seeking licensure without examination as provided in § 63-11-211 shall, in addition to the application fee provided in this section, pay a fee as set annually by the board.



§ 63-11-210 - Examination of applicants.

(a) Examination of applicants for a license or certificate to practice psychology shall be made by the board at least once a year according to methods and in such subject fields as may be deemed by the board to be the most practical and expeditious to test the applicant's qualifications.

(b) (1) Such examinations shall include the basic psychological sciences.

(2) The board shall require the examinations to be written or oral, or both; provided, that in any written examination such applicant shall be designated by a number instead of the applicant's name so that the applicant's identity shall not be disclosed to the members of the board until the examination papers have been graded.

(3) The board shall grade the written examinations returned by the candidates and shall keep them for at least one (1) year.

(4) A candidate shall be held to have passed the examination upon the affirmative vote of three (3) or more members of the board.

(5) Any unsuccessful candidate may, upon written request to the board, see the candidate's graded paper.



§ 63-11-211 - Reciprocity.

(a) The board may, at its discretion, grant a certificate without an assembled examination to any person residing or employed in the state who has not previously failed the appropriate examination given by the board and who, at the time of application, is licensed or certified by a similar board of another state whose standards, in the opinion of the board, are not lower than those required by this chapter, or who has been practicing psychology in another state and has qualifications not lower than those required by this chapter, and is able to satisfy the board that to grant that person a license would be in the public interest, or who has been certified by the American Board of Examiners in Professional Psychology.

(b) Notwithstanding the provisions of subsection (a), the board shall grant a license without an assembled written or oral examination to any person who at the time of application:

(1) Is licensed or certified in good standing with a similar board of another state;

(2) Has passed the National Examination for the Practice of Professional Psychology at a level greater than or equal to the level required in this state;

(3) Can show reasonable proof that the applicant has available employment in this state by means of letters or other reasonable proof;

(4) Received a psychologist license after January 1, 1995, but before June 1, 1995; and

(5) The board may permit a psychologist licensed in good standing in another state, who meets standards acceptable to the board, to perform the functions of §§ 63-11-203 and 63-11-208(d)(2)(B) and practice as a psychologist in Tennessee without possessing a current license for a period of time, not to exceed twelve (12) days per year, for such purposes as special training or consultation, special evaluation and/or intervention or serving as an expert witness. Nothing in this section shall be construed to permit the regular, repetitive or ongoing provision of psychological services, the supervision of psychological services or the solicitation or advertisement of services to the general public, all of which are governed by the usual and customary processes of licensure for psychologists.



§ 63-11-212 - Issuing license or certificate -- Enforcement of chapter.

(a) The board has authority to administer oaths, to summon witnesses and to take testimony in all matters relating to its duties.

(b) The board shall be the sole agency in this state empowered to certify concerning competence in the practice of psychology to the division and the sole board empowered to recommend licensure or certification for the practice of psychology to the division.

(1) No individual shall be issued a license or certificate for the practice of psychology who has not been previously certified at the appropriate level of practice by the board.

(2) The board shall certify as competent to practice psychology all persons who shall present satisfactory evidence of attainments and qualifications under provisions of this chapter, the rules and regulations of the board and the provisions of chapter 1 of this title.

(3) Such certification shall be signed by the chair of the board under the board's adopted seal.

(c) It is the duty of the board chair under the direction of the board to aid the solicitors in the enforcement of this chapter and the prosecution of all persons charged with the violation of its provisions.



§ 63-11-213 - Privileged communications.

For the purpose of this chapter, the confidential relations and communications between licensed psychologist or, psychological examiner or, senior psychological examiner or certified psychological assistant and client are placed upon the same basis as those provided by law between attorney and client; and nothing in this chapter shall be construed to require any such privileged communication to be disclosed.



§ 63-11-214 - Code of ethics.

The board of examiners shall adopt a code of ethics to govern appropriate practices or behavior as referred to in §§ 63-11-207, 63-11-208 and 63-11-215 and shall file such code with the secretary of state within thirty (30) days prior to the effective date of such code.



§ 63-11-215 - Denial, restriction, suspension or revocation of license or certificate -- Disciplinary action.

(a) The board has the power to:

(1) Deny an application for a license or certificate to any applicant;

(2) Permanently or temporarily withhold issuance of a license or certificate;

(3) Suspend, limit or restrict a previously issued license or certificate for such time and in such manner as the board may determine;

(4) Reprimand or take such action in relation to disciplining an applicant or licensee or certified person as the board in its discretion may deem proper; or

(5) Permanently revoke a license or certificate.

(b) The grounds upon which the board shall exercise the powers enumerated in subsection (a) include, but are not limited to:

(1) Unprofessional, dishonorable or unethical conduct;

(2) Violation or attempted violation, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision of this chapter or any lawful order of the board issued pursuant thereto, or any criminal statute of the state of Tennessee;

(3) Making false statements or representations, being guilty of fraud or deceit in obtaining admission to practice or being guilty of fraud or deceit in the course of professional practice;

(4) Gross health care liability or a pattern of continued or repeated health care liability, ignorance, negligence or incompetence in the course of practice;

(5) Habitual intoxication or personal misuse of any drugs or the use of intoxicating liquors, narcotics, controlled substances, controlled substance analogues or other drugs or stimulants in such manner as to adversely affect the person's ability to practice the person's profession;

(6) Willfully betraying a professional secret;

(7) The advertising of psychological practice in which untrue or misleading statements are made or causing the publication or circulation of fraudulent advertising relative to any disease, human ailment or condition;

(8) Willful violation of the rules and regulations that may be promulgated by the board to regulate advertising by practitioners who are under the jurisdiction of such board;

(9) Conviction of a felony, conviction of any offense under state or federal drug laws or conviction of any offense involving moral turpitude;

(10) Making or signing in one's professional capacity any certificate that is known to be false at the time one makes or signs such certificate;

(11) Offering, undertaking or agreeing to cure or treat a disease, injury, ailment or infirmity by a secret means, method, device or instrumentality;

(12) Giving, receiving or aiding or abetting in the giving or receiving of rebates, either directly or indirectly;

(13) Engaging in practice under a false or assumed name or the impersonation of another practitioner of a like, similar or different name;

(14) Engaging in practice when mentally or physically unable to safely do so;

(15) Violation of chapter 6 of this title; and

(16) Practice of a level of psychology inappropriate or beyond the scope of the particular license or licenses or certification held by the licensee or certified person.



§ 63-11-216 - Administrative procedure.

All proceedings for disciplinary action against a licensee or certified person under this chapter shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 63-11-217 - Review of board actions.

Any action of or ruling or order made or entered by the board declining to issue a certificate, declining to recommend licensure or certification or suspending or revoking a certificate or license shall be subject to review by the courts of this state in the same manner and subject to the same powers and conditions as now provided by law in regard to rulings, orders and findings of other quasi-judicial bodies in this state, where not otherwise specifically provided.



§ 63-11-218 - Annual registration fee -- Revocation and renewal of licenses and certification -- Registration by retirees.

(a) Each licensed psychologist or, psychological examiner or, senior psychological examiner or certified psychological assistant shall pay an annual registration fee as set annually by the board, payable in advance, for the ensuing year. As a condition of renewal, the board may require that the licensee or certified person establish that the licensee or certified person has satisfied any continuing education requirements established by board rule.

(b) (1) When any licensee or certified person shall fail to pay the annual fee after the renewal fee becomes due and satisfy such continuing education requirements for renewal as may be established by the board, as provided in this section, the license or certificate of such person shall be automatically revoked by the board without further notice or hearing, unless renewal is completed and all fees paid prior to the expiration of sixty (60) days from the date such renewal fees become due.

(2) Any person whose license or certificate is automatically revoked as provided in this section may make application in writing to the board for the reinstatement of such license or certificate; and upon good cause being shown, the board, in its discretion, may reinstate such license or certificate upon payment of all past due annual registration fees, proof that any continuing education renewal requirement established by the board has been satisfied and upon further payment of a sum to be set by the board.

(c) Any person licensed or certified to practice by the provisions of this chapter who has retired or may hereafter retire from such practice in this state shall not be made to register as required by this chapter if such person shall file with this board an affidavit on a form to be furnished by the board, which affidavit shall state the date on which such person retired from such practice and such other facts as shall tend to verify such retirement as the board shall deem necessary. If such person thereafter reengages in such practice in this state, such person shall apply for registration with the board as provided by this chapter and shall meet other requirements as may be set by the board.

(d) (1) Notwithstanding any provision of this chapter to the contrary, the division, with the approval of the commissioner, shall establish a system of license or certification renewals at alternative intervals that will allow for the distribution of the license or certification workload as uniformly as is practicable throughout the calendar year. Licenses or certificates issued under the alternative method are valid for twenty-four (24) months and shall expire on the last day of the last month of the license or certification period. However, during a transition period, or at any time thereafter, when the board shall determine that the volume of work for any given interval is unduly burdensome or costly, either the licenses or certificates or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license or certificate under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the annual fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)).

(2) No renewal application will be accepted after the last day of the month following the license or certification expiration date under the alternative method authorized in this subsection (d).



§ 63-11-220 - Peer review committees -- Liability -- Confidentiality of information.

(a) As used in this section, "peer review committee" or "committee" means any committee, board, commission or other entity constituted by any statewide psychological association or local psychological association for the purpose of receiving and evaluating professional acts of other practitioners of psychology as defined in this chapter.

(b) Any practitioner of psychology who serves on any peer review committee or on any other committee is immune from liability with respect to any action taken in good faith and without malice as a member of such committee, board, commission or other entity.

(c) Practitioners of psychology, any individuals appointed to a committee as defined in subsection (a) and members of the boards of directors of facilities as defined in §§ 33-5-402 and 68-11-201 are immune from liability to any client, patient, individual or organization for furnishing information, data, reports or records to any such committee or for damages resulting from any decision, opinions, actions and proceedings rendered, entered or acted upon by such committee, undertaken or performed within the scope or functions of the duties of such committee, if made or taken in good faith and without malice and on the basis of facts reasonably known or reasonably believed to exist.

(d) (1) All information, interviews, reports, statements, memoranda or other data furnished to a peer review committee, associational board or governing board, and any findings, conclusions or recommendations resulting from the proceedings of such committees, associational boards and governing boards are privileged.

(2) The records and proceedings are confidential and shall be used only in the exercise of the proper functions of the committees, associational boards or governing boards and shall not become public records nor be available for court subpoena or discovery proceedings.

(3) Nothing contained in this subsection (d) applies to records, documents or information otherwise available from original sources and such records, documents or information are not to be construed as immune from discovery or use in any civil proceedings solely due to presentation to the committee.



§ 63-11-221 - Health service providers in internship program -- Waiver of supervised postdoctoral experience.

Any person currently enrolled in an internship program satisfying the requirements of § 63-11-208(d)(1) and who completes the internship and all other degree requirements by December 31, 1992, shall be designated as a health service provider without completing the one-year full-time supervised postdoctoral experience as provided in § 63-11-208(d)(1) if an application for such designation is submitted by July 1, 1993.



§ 63-11-222 - Psychologists licensed as of June 30, 1992 -- Health service provider designation.

(a) Any psychologist licensed under this chapter as a school, clinical or counseling psychologist as of June 30, 1992, shall be designated by the board as a health service provider; provided, that such person submits an application to the board for such designation by July 1, 1993. Any psychologist licensed under this chapter other than as a school, clinical or counseling psychologist as of June 30, 1992, who documents to the satisfaction of the board that such person has been engaged in providing health services as a psychologist for a minimum of two (2) years shall be designated by the board as a health service provider; provided, that application for such designation is submitted to the board by July 1, 1993.

(b) Notwithstanding any provision of subsection (a) or any other law to the contrary, the board shall designate as a health service provider any person who meets the following criteria:

(1) Holds a Ph.D. in education from an accredited college or university;

(2) Possesses at least three thousand nine hundred (3,900) hours of clinical experience supervised by licensed clinical and counseling psychologists at an accredited school of medicine;

(3) Is a national board certified counselor;

(4) Has been practicing in Tennessee as a professional counselor for a period of six (6) or more years;

(5) Was licensed by the board as a psychologist on July 15, 1992, with a declared specialty area other than school, clinical or counseling psychology; and

(6) Has submitted to the board an application for such designation by December 31, 1994.



§ 63-11-223 - Definitions -- Licensed clinical psychologist -- Licensed counseling psychologist -- Licensed school psychologist.

For purposes of federal legislation and regulations referencing qualifications with respect to the provision of psychological services and other titles in this code, unless the context otherwise requires, "licensed clinical psychologist," "licensed counseling psychologist" or "licensed school psychologist" in any variation refers to a psychologist licensed under this chapter and designated as a health service provider.



§ 63-11-224 - Third-party reimbursement.

"Community mental health centers," as defined in § 33-1-101, institutes or governmental agencies, doctoral clinical psychology students in university-operated training clinics and those qualifying psychologists employing psychologists with temporary or provisional licenses shall be eligible to receive third-party reimbursement from any managed care plan or third-party payor for usual and customary professional services rendered by the employed psychologist with a provisional or temporary license.



§ 63-11-225 - Special volunteer license for practice in free health clinic -- Exemption from fees -- Renewal.

A psychologist licensed pursuant to this chapter under a special volunteer license who is a medical practitioner, as defined by § 63-1-201, engaged in practice at a free health clinic shall not be subject to license fees under this chapter. The board of examiners in psychology may issue a special volunteer license, as such license is defined in § 63-1-201, to qualified applicants without fee or charge. Such license shall be for a period of two (2) years and may be renewed on a biennial basis.



§ 63-11-226 - Notice to patients of departure.

Psychologists, senior psychological examiners and psychological examiners are not required to notify patients that were treated by them at community mental health centers, as defined in § 33-1-101, of their departure from such community mental health centers. Patient records shall remain with the community mental health centers. The transfer of patients' records shall be in compliance with standards set by state and federal law.






Part 3 - Applied Behavior Analyst Licensing Committee

§ 63-11-301 - Public policy statement -- Committee established.

(a) The practice of behavior analysis in this state is hereby declared to affect the public health, safety, and welfare of citizens of this state.

(b) To assist the board of examiners in psychology in the performance of its duties, there is hereby established the applied behavior analyst licensing committee to protect the public from:

(1) The practice of applied behavior analysis by unqualified persons; and

(2) Unprofessional, unethical and harmful conduct by behavior analysis practitioners.

(c) No person shall represent to be or function as a behavior analyst or assistant behavior analyst in this state unless such person holds a valid license issued by the committee. The committee shall also regulate the practice of applied behavior analysis.



§ 63-11-302 - Part definitions.

As used in this part:

(1) "Board" means the board of examiners in psychology, created by § 63-11-101;

(2) "Certifying entity" or "BACB" means the nationally accredited behavior analyst certification board or its successor;

(3) "Co-employed relationship" means the licensed behavior analyst and licensed assistant behavior analyst are employed by the same employer;

(4) "Committee" means the applied behavior analyst licensing committee of the board of examiners in psychology, created by § 63-11-303;

(5) "Employee-employer relationship" means the licensed behavior analyst is the employer of the licensed assistant behavior analyst. This relationship may include contractual employment or consultant services;

(6) "Human services professional" means an individual licensed or certified in this state as a:

(A) Physical therapist or physical therapist assistant;

(B) Occupational therapist or occupational therapist assistant;

(C) Clinical social worker;

(D) Masters social worker;

(E) Social work associate;

(F) Psychologist or health service psychologist;

(G) Speech pathologist;

(H) Audiologist;

(I) Professional counselor or professional counselor candidate;

(J) Marital and family therapist or marital and family therapist candidate;

(K) Licensed psychological examiner; or

(L) Senior licensed psychological examiner;

(7) "Licensed assistant behavior analyst" or "LABA" means an individual who is certified as a board certified assistant behavior analyst (BCABA) and is licensed in this state to practice applied behavior analysis under the extended authority and supervision of a licensed behavior analyst;

(8) "Licensed behavior analyst" or "LBA" means an individual who is certified as a board certified behavior analyst (BCBA) or board certified behavior analyst-doctoral (BCBA-D) and is licensed in this state to practice applied behavior analysis as an independent practitioner;

(9) (A) "Practice of applied behavior analysis" means the design, implementation, and evaluation of environmental modifications by a behavior analyst to produce socially significant improvements in human behavior. It includes the empirical identification of functional relations between behavior and environmental factors, known as functional assessment and analysis;

(B) Applied behavior analysis (ABA) interventions are based on scientific research and the direct observation and measurement of behavior and environment. They utilize contextual factors, motivating operations, antecedent stimuli, positive reinforcement, and other procedures to help people develop new behaviors, increase or decrease existing behaviors, and emit behaviors under specific environmental conditions;

(C) The practice of applied behavior analysis expressly excludes psychological testing, neuropsychology, psychotherapy, cognitive therapy, sex therapy, psychoanalysis, hypnotherapy, and long-term counseling as treatment modalities;

(10) "Real-time supervision" means observation and provision of feedback to a supervisee's delivery of ABA services by an LBA or an LABA who is supervised by an LBA during interactions occurring in person or via technology that permits auditory and visual contact between supervisors and supervisees;

(11) "Supervisee" means a person who delivers ABA services under the extended authority and supervision of an LBA or an LABA who is supervised by an LBA; and

(12) "Supervision" means the direct observation and provision of feedback to a supervisee by an LBA or an LABA who is supervised by an LBA.



§ 63-11-303 - Creation -- Authority -- Membership -- Conduct of meetings.

(a) There is hereby created the applied behavior analyst licensing committee of the board of examiners in psychology, which shall consist of five (5) members appointed by the governor.

(b) The committee is authorized to issue licenses to individuals who meet the requirements specified in this part, and to promulgate rules and regulations for the implementation of the part including, but not limited to, the setting of fees and the establishment of disciplinary actions. The committee shall maintain a list of all licensees that shall be provided to any interested party on written request.

(c) (1) The committee as created shall consist of:

(A) Three (3) persons licensed as board certified behavior analysts or board certified behavior analysts-doctoral;

(B) One (1) person certified as a board certified assistant behavior analyst; and

(C) One (1) public member who is a consumer of applied behavior analysis services and holds neither certification.

(2) The members listed in subdivisions (c)(1)(A) and (B) may be appointed by the governor from lists of qualified nominees submitted by interested behavior analyst groups including, but not limited to, the Tennessee Association of Behavior Analysts.

(3) The governor shall consult with interested behavior analyst groups including, but not limited to, the Tennessee Association of Behavior Analysts, to determine qualified persons to fill the positions as provided in this subsection.

(4) Initial appointees to the committee shall serve staggered terms as follows:

(A) One (1) of the persons appointed pursuant to subdivision (c)(1)(A) shall serve an initial term of one (1) year;

(B) One (1) of the persons appointed pursuant to subdivision (c)(1)(A) and the person listed in subdivision (c)(1)(C) shall serve initial terms of two (2) years; and

(C) One (1) of the persons appointed pursuant to subdivision (c)(1)(A) and the person listed in subdivision (c)(1)(B) shall serve initial terms of three (3) years.

(5) (A) (i) Upon the expiration of the first full term of the member appointed pursuant to subdivision (c)(4)(A) on June 30, 2018, the governor shall appoint a licensed board certified behavior analyst to serve on the committee for a term of three (3) years.

(ii) Upon the expiration of the first full terms of the members appointed pursuant to subdivision (c)(4)(B) on June 30, 2019, the governor shall appoint a licensed board certified behavior analyst and a public member, who holds no credentials as a licensed board certified behavior analyst or as a licensed assistant behavior analyst, to serve on the committee for terms of three (3) years.

(iii) Upon the expiration of the first full terms of the members appointed pursuant to subdivision (c)(4)(C) on June 30, 2020, the governor shall appoint a licensed board certified behavior analyst and a licensed assistant behavior analyst to serve on the committee for terms of three (3) years.

(B) No member appointed pursuant to subdivision (c)(5)(A) or any member appointed subsequent to such members shall be eligible to serve more than one (1) consecutive three-year term.

(C) Members' terms shall begin on July 1 and expire on June 30.

(d) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter. All members of the committee shall serve as such without compensation, but they shall be entitled to receive necessary travel and other appropriate expenses while engaged in the committee's work.

(e) The committee shall be provided administrative support by the division of health related boards in the department of health.

(f) The committee shall meet at least once per quarter.

(g) The committee shall elect a chair from among its members appointed pursuant to subdivision (c)(1)(A) at the first meeting held in each fiscal year. A committee meeting may be called upon reasonable notice in the discretion of the chair and shall be called at any time upon reasonable notice by a petition of three (3) committee members to the chair.

(h) Any actions taken in accordance with this part shall only be effective after adoption by majority vote of the members of the committee and after adoption by a majority vote of the members of the board at the next board meeting at which administrative matters are considered following the adoption by the committee.



§ 63-11-304 - Application for license -- Requirements.

Each person desiring to obtain a license shall submit an application and fee to the committee. The application shall include evidence that the applicant meets all of the following requirements for licensure:

(1) The applicant is at least twenty-one (21) years of age;

(2) The applicant is of good moral character and conducts his or her professional activities in accordance with accepted professional and ethical standards, including the certifying entity's Professional Disciplinary and Ethical Standards and Guidelines for Responsible Conduct for Behavior Analysts;

(3) The applicant has not had a professional credential refused, revoked, suspended, or restricted and does not have a complaint, allegation, or investigation pending in any regulatory jurisdiction in the United States or in another country for reasons that relate to unprofessional conduct, unless the committee finds that the conduct has been corrected or that mitigating circumstances exist that prevent resolution;

(4) LBA applicants shall:

(A) Be certified as a BCBA or board certified behavior analyst-doctoral at the time of application; and

(B) Not be the subject of disciplinary actions by the certifying entity; and

(5) LABA applicants shall:

(A) Be certified as a board certified assistant behavior analyst at the time of application;

(B) Not be the subject of disciplinary actions by the certifying entity; and

(C) Provide proof of ongoing supervision by an LBA who is currently certified as a BCBA or board certified behavior analyst-doctoral in a manner consistent with the certifying entity's requirements for supervision of board certified assistant behavior analysts.



§ 63-11-305 - Use of titles -- Practice of applied behavior analysis -- Penalty for violation.

(a) No person shall use the title "licensed behavior analyst" or "licensed assistant behavior analyst" unless that person holds the applicable license issued by the committee.

(b) No person shall practice applied behavior analysis unless that person is licensed by the committee as an LBA or an LABA or meets criteria for one (1) of the exemptions in § 63-11-306.

(c) Any person who violates this section commits a Class B misdemeanor, punishable by a fine only, the suspension or revocation of a license issued pursuant to this part, or both fine and loss of licensure.



§ 63-11-306 - Exceptions from application of part.

This part shall not be construed as prohibiting or restricting the practice of any of the following:

(1) Other human services professionals who are licensed, registered, or certified by the state; provided, such individuals are working within the scope of practice of their professions and the scope of their training and competence;

(2) Unlicensed persons who deliver applied behavior analysis (ABA) services under the extended authority and direction of an LBA or an LABA who is supervised by an LBA. Such persons shall not represent themselves as professional behavior analysts;

(3) Family members of recipients of ABA services who implement certain ABA procedures with recipients under the extended authority and direction of LBAs or LABAs who are supervised by LBAs. Such persons shall not represent themselves as professional behavior analysts;

(4) Behavior analysts who practice with nonhumans, including applied animal behaviorists and animal trainers. Such persons may use the title "behavior analyst" but may not represent themselves as LBAs or LABAs unless they hold one (1) of the credentials issued by the committee;

(5) Persons who provide general ABA services to organizations, so long as those services are for the benefit of the organizations and do not involve direct services to individuals;

(6) Matriculated college or university students, interns, or postdoctoral fellows whose activities are part of a defined behavior analysis program of study, practicum, or intensive practicum; provided, that the practice under this exemption is directly supervised by an LBA in this state or an instructor in a BACB approved course sequence. Students, interns, and postdoctoral fellows shall not represent themselves as professional behavior analysts but shall use titles that clearly indicate their trainee status, such as "behavior analysis student," "behavior analysis intern," or "behavior analysis trainee";

(7) Persons who teach behavior analysis or conduct behavior analytic research; provided, that such teaching or research does not involve the delivery of direct behavior analytic services. Such persons may use the title "behavior analyst" but may not represent themselves as LBAs or LABAs unless they hold one (1) of the credentials issued by the committee; and

(8) Unlicensed persons pursuing experiential training in behavior analysis consistent with the BACB's experience requirements; provided, such experience is supervised by an LBA in this state who meets BACB supervisor requirements, and that the supervised experience is conducted in accordance with other BACB standards and requirements.



§ 63-11-307 - Term of license -- Requirements for initial or renewed licensure -- Provisional licensing -- Promulgation of rules.

(a) Licenses for LBAs and LABAs shall be valid for two (2) years from the date of issuance.

(b) A person applying for initial or renewed licensure shall provide:

(1) Evidence of current certification at the required certification level;

(2) A photocopy of valid photo identification;

(3) A completed application form; and

(4) A notarized statement indicating that the applicant is in good standing with the certifying entity and the committee, and has complied with all requirements of this part.

(c) The committee may grant provisional licenses for LBA and LABA to any person qualified by the department of intellectual and developmental disabilities (DIDD) to provide behavior analysis services prior to July 12, 2012, if such person:

(1) Provides a notarized statement and evidence that they are in good standing with the standards and the guidelines of DIDD for granting such qualification;

(2) Provides a photocopy of a valid photo identification;

(3) Submits a completed application form;

(4) Pays all applicable fees for licensure and licensure renewal for the required certification level; and

(5) Has received certification by the BACB and applied for and obtained a regular license under the terms of this section by July 1, 2019.

(d) The committee shall promulgate rules to establish reasonable and necessary fees for licensure and licensure renewal for both LBAs and LABAs so that, in the aggregate, such fees produce sufficient revenue to cover the cost of administering this part.



§ 63-11-308 - Supervision of licensed assistant behavior analysts.

(a) An LBA shall provide supervision of applied behavior analysis (ABA) services under the LBA's extended authority and direction to all designated persons as provided in this part.

(b) An LABA shall work under the supervision of an LBA.

(c) (1) An LBA shall provide supervision to a maximum of six (6) LABAs concurrently, with the supervision to be conducted as follows:

(A) A minimum of two (2) hours for each forty (40) hours of services provided by a LABA;

(B) A minimum of one-half (1/2) of all supervision hours shall involve real time interactions;

(C) A minimum of one-half (1/2) of all supervision hours shall involve one-to-one interactions between supervisors and supervisees. The remainder may be conducted in small group format.

(2) Acceptable supervision activities include:

(A) Direct observation of the LABA delivering ABA services to service recipients;

(B) Direct observation of the LABA training family members and staff to implement ABA assessment or intervention procedures;

(C) Demonstrating ABA assessment or intervention procedures;

(D) Coaching supervisees in implementing ABA assessment or intervention procedures;

(E) Reviewing and discussing treatment goals and procedures;

(F) Reviewing service recipient progress data; and

(G) Reviewing and discussing relevant research articles and other professional literature.

(d) A formal professional relationship shall exist between a supervising LBA and LABA in the form of:

(1) A co-employed relationship; or

(2) An employee-employer relationship.

(e) LABAs shall notify the committee within ten (10) business days of any change in supervision status.



§ 63-11-309 - Complaints regarding unprofessional conduct -- Sanctions.

(a) All complaints regarding the unprofessional conduct of licensees shall be submitted to the committee in writing.

(b) An administrative staff person shall be appointed to serve under the direction of the committee to assist with investigations conducted in accordance with this section.

(c) Sanctions for unprofessional conduct shall be established by the committee.



§ 63-11-310 - Compliance with ethical standards -- Reporting of disciplinary sanctions -- Grounds for forfeiture or nonrenewal of license -- Notifications to committee.

(a) All licensees shall comply with their respective certifying entity's Guidelines for Responsible Conduct and Professional Disciplinary and Ethical Standards.

(b) Any person licensed under this part who receives disciplinary sanctions from the person's certifying entity shall report such sanctions to the committee within five (5) business days after the disciplinary sanctions have been imposed. Such sanctions may include, but not be limited to, the denial of initial or renewal certification, revocation, suspension, or any other limitation of certification or combination of sanctions. Any licensee who loses certification for any reason shall immediately forfeit their license issued by the committee and shall stop providing ABA services in this state.

(c) Other grounds for forfeiture or non-renewal of a license issued in accordance with this part include:

(1) Obtaining or attempting to obtain a license by making a false or misleading statement, failing to make a required statement, or engaging in fraud or deceit in any communication to the committee;

(2) Gross or repeated negligence, incompetence, misconduct, or malpractice in professional work including, but not limited to:

(A) Any physical or mental condition that currently impairs a licensee's competent professional performance or that poses a substantial risk to the recipient of behavior analysis services;

(B) Professional conduct that constitutes an extreme and unjustified deviation from the customary standard of practice accepted in the applied behavior analytic community that creates a serious risk of harm to, or deception of, service recipients;

(C) Abandonment of a service recipient resulting in the termination of imminently needed care without adequate notice or provision for transition;

(D) Professional record keeping or data collection that constitutes an extreme and unjustified deviation from the customary standard of practice for the field, or deceptively altering a service recipient's records or data;

(E) Engaging in blatant fraud, deception, misrepresentation, false promise or pretense, intimidation in the practice of applied behavior analysis, or in solicitation of service recipients;

(F) The unauthorized material disclosure of confidential service recipient information;

(G) Limitation, sanction, revocation, or suspension by a health care organization, professional organization, or other private or governmental body, relating to behavior analysis practice, public health or safety, or behavior analysis certification or licensure; or

(H) Any conviction of a felony or misdemeanor directly relating to behavior analysis practice or public health or safety.

(d) Applicants and licensees shall notify the committee of the following within thirty (30) days of their occurrence:

(1) A change of name, address, or other vital information;

(2) The filing of any criminal charge or civil action against the applicant or licensee;

(3) The initiation of any disciplinary charges, investigations, or findings or sanctions by a health care organization, federal or state agency, or other professional association against the licensee; and

(4) Any other change in information provided by the applicant or licensee to the committee.



§ 63-11-311 - Reciprocal licensing.

(a) The committee may, in its discretion, grant a license to any person residing or employed in this state who has not previously failed to attain a license as a behavior analyst or assistant behavior analyst and who, at the time of application:

(1) Is licensed or certified by a similar entity in another state whose standards, in the opinion of the committee, are not less stringent than those required by this part; and

(2) Is able to satisfy the committee that to grant such person a license would be in the public interest.

(b) Notwithstanding subsection (a), the committee shall grant a license to a person who at the time of application:

(1) Is licensed or certified in good standing with a similar entity of another state;

(2) Is certified as a BCBA, a BCBA-D or a BCABA; and

(3) Can show reasonable proof that the applicant has available employment in this state.









Chapter 12 - Tennessee Veterinary Practice Act of 1967

§ 63-12-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Veterinary Practice Act of 1967."



§ 63-12-102 - Purpose of chapter.

It is hereby declared that the practice of veterinary medicine is a privilege that is granted by legislative authority in the interest of the public health, safety and welfare. To protect the public from being misled by incompetent, unscrupulous and unauthorized practitioners and from unprofessional or illegal practices by persons licensed to practice veterinary medicine, this chapter is enacted in the interest of the health, safety and welfare of the animal population and the citizens of Tennessee.



§ 63-12-103 - Chapter definitions.

As used in this chapter:

(1) "Animal" means any animal other than man and includes fowl, birds, reptiles and fish, wild or domestic, living or dead;

(2) "Board" means the board of veterinary medical examiners;

(3) "Certified animal control agency" means a county or municipal animal shelter, dog pound or animal control agency, private humane society, state, county or municipal law enforcement agency, or any combination thereof, that temporarily houses stray, unwanted or injured animals and that is certified pursuant to the provisions of this chapter;

(4) "Certified animal euthanasia technician" means a person employed by a certified animal control agency who is authorized by the board to humanely euthanize animals by administering such drugs as are designated by the board for such use;

(5) "Complainant" means the board or any other person who initiates a proceeding;

(6) "Consultation" means when a licensed veterinarian receives advice in person, telephonically, electronically, or by any other method of communication, from a veterinarian licensed in this or any other state, or other person whose expertise, in the opinion of the licensed veterinarian, would benefit a patient. Under all circumstances, the responsibility for the welfare of the patient remains with the licensed veterinarian receiving consultation;

(7) "License" means any permit, approval, registration or certificate issued by the board;

(8) "Licensed veterinarian" means a person who is validly and currently licensed to practice veterinary medicine in this state;

(9) "Licensed veterinary technician" means a person who has successfully completed the examination requirements prescribed by the board and has been issued a license;

(10) "Practice of veterinary medicine" means to:

(A) Diagnose, treat, correct, change, alleviate, or prevent animal disease, illness, pain, deformity, defect, injury, or other physical, dental, or mental conditions by any method or mode, including:

(i) The prescription, dispensing, administration or application of any drug, medicine, biologic, apparatus, anesthetic, or other therapeutic or diagnostic substance or medical or surgical, including cosmetic, technique;

(ii) The use of complementary, alternative, and integrative therapies;

(iii) The use of any manual, mechanical, biological, or chemical procedure for the testing of pregnancy, or for the management or treatment of sterility or infertility;

(iv) The rendering of advice or recommendation by any means including telephonic and other electronic communications with regard to subdivisions (10)(A)(i)-(iii); and

(v) The collection of blood or other samples for the purpose of diagnosing disease or other conditions. This shall not apply to:

(a) Any unlicensed personnel employed by the United States department of agriculture or the Tennessee department of agriculture who are engaged in animal disease control programs, or who perform laboratory examinations. This section does not prohibit extension personnel or vocational agriculture teachers from doing educational work that is considered normal to their profession in their government positions; or

(b) The removal of an embryo from livestock or companion animal for the purpose of transplanting such embryo into another female animal or for the purpose of cryopreserving such embryo;

(B) Represent, directly or indirectly, publicly or privately, an ability and willingness to do an act described in subdivision (10)(A); and

(C) Use any title, words, abbreviation, or letters in a manner or under circumstances that induce the belief that the person using them is qualified to do any act described in subdivision (10)(A). Such use shall be prima facie evidence of the intention to represent oneself as engaged in the practice of veterinary medicine;

(11) "Preceptor" means a person who is a last year student duly enrolled and in good standing in a recognized college of veterinary medicine. Such person's presence in a practice may be as part of a formal preceptorship program of the person's college or as an informal arrangement between the person and a veterinarian licensed by the board. The preceptor must be under direct supervision of such licensed veterinarian;

(12) "Responsible supervision" or words of similar purport mean the control, direction and regulation by a licensed veterinarian of the duties involving veterinary services that such veterinarian delegates to such veterinarian's personnel;

(13) "School of veterinary medicine" means any veterinary school or college, department of a university or college, legally organized, whose course of study in the art and science of veterinary medicine conforms to the standards required for accreditation by the American Veterinary Medical Association and approved by the board;

(14) "Temporary license" means temporary permission to practice veterinary medicine issued pursuant to this chapter;

(15) "Unprofessional or unethical conduct," among other things, means any conduct of a character likely to deceive or defraud the public, objectionable advertising, obtaining any fee or compensation by fraud or misrepresentation, sharing office space with any person illegally practicing veterinary medicine, employing either directly or indirectly any unlicensed person to practice veterinary medicine or render any veterinary service except as provided in this chapter or the violation of any rule adopted by the board, which shall provide a code of professional ethics to be followed and carried out by persons licensed under this chapter;

(16) "Veterinarian" means a person who has received a doctors of veterinary medicine degree or its equivalent from an approved school or college of veterinary medicine;

(17) "Veterinarian-client-patient relationship" means:

(A) The veterinarian has assumed responsibility for making clinical judgments regarding the health of the animal and the need for medical treatment, has obtained informed consent, and the client has agreed to follow the veterinarian's instructions;

(B) The veterinarian has sufficient knowledge of the animal to initiate at least a general or preliminary diagnosis of the medical condition of the animal;

(C) The veterinarian has seen the animal within the last twelve (12) months or is personally acquainted with the keeping and care of the animal, either by virtue of an examination of the animal or by medically appropriate visits to the premises where the animal is maintained within the last twelve (12) months;

(D) The veterinarian is readily available or has arranged for emergency coverage for follow-up evaluation in the event of adverse reactions or the failure of the treatment regimen;

(E) The veterinarian must maintain medical records as required by the board of veterinary medical examiners; and

(F) The veterinarian-client-patient relationship cannot be established or maintained solely by telephone or other electronic means;

(18) "Veterinary facility" means:

(A) Animal medical center -- A veterinary or animal medical center means a facility in which consultative, clinical and hospital services are rendered and in which a large staff of basic and applied veterinary scientists perform significant research and conduct advanced professional educational programs;

(B) Clinics -- A veterinary or animal clinic means a facility in which the practice conducted is essentially an outpatient type of practice;

(C) Hospital -- A veterinary or animal hospital means a facility in which the practice conducted includes the confinement, as well as the treatment, of patients;

(D) Mobile facility -- A practice conducted from a vehicle with special medical or surgical facilities or from a vehicle suitable only for making house or farm calls. Regardless of mode of transportation, such practice shall have a permanent base of operations with a published address and telephone facilities for making appointments or responding to emergency situations; and

(E) Office -- A veterinary facility where a limited or consultative practice is conducted and that provides no facilities for the housing of patients;

(19) "Veterinary medicine" includes veterinary surgery, obstetrics, dentistry and all other branches or specialties of veterinary medicine; and

(20) "Veterinary technician" means a person who is a graduate of a veterinary technology program accredited by the American Veterinary Medical Association.



§ 63-12-104 - Creation of board -- Appointment and removal of members.

(a) There is created the board of veterinary medical examiners, referred to as the board in this chapter.

(b) The board shall be composed of:

(1) Five (5) licensed doctors of veterinary medicine, who shall be graduates of an approved school of veterinary medicine and of good standing in their profession and who have had not less than five (5) years' actual experience in the practice of veterinary medicine;

(2) One (1) licensed veterinary technician who shall be a graduate of an approved veterinary technology program, is of good standing in the profession, and who has had not less than five (5) years' actual experience as a licensed veterinary technician; and

(3) One (1) member of the general public as provided by § 63-1-124.

(c) The members of the board shall be appointed by the governor for a term of five (5) years. Each member so appointed shall serve until the expiration of the particular five-year term to which the member is appointed and thereafter until the member's successor has been appointed by the governor. The governor shall appoint new members to the board to serve after the date of expiration of each of these terms until August 1 of the fifth calendar year thereafter. In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(d) In the event of a vacancy on the board, the governor shall appoint a new member to serve out the unexpired term. No member may be reappointed to the board until one (1) year after the expiration of the member's term of office, except that a person appointed for a term of less than five (5) years may be reappointed.

(e) Members of the board may be appointed by the governor from lists of qualified nominees submitted by interested veterinary groups, including, but not limited to, the Tennessee Veterinary Medical Association. The governor shall consult with such interested groups to determine qualified persons to fill the positions. This subsection (e) shall not apply to the appointment of the public member.

(f) No person who has been appointed a member of the board shall continue on the board if during the term of the member's appointment the member shall:

(1) Transfer the member's legal residence to another state;

(2) Be or become the owner of, or be employed by, any wholesale or jobbing house dealing in supplies, equipment or instruments used or useful in the practice of veterinary medicine; or

(3) Have the member's license to practice veterinary medicine rescinded for cause in accordance with the provisions of this chapter.

(g) The governor may suspend any member of the board for malfeasance, misfeasance, gross inefficiency or misconduct or upon any of the constitutional grounds upon which officers may be suspended by the governor.

(h) The state veterinarian, as appointed by the commissioner of agriculture, shall serve as a nonvoting, ex officio member of the board of veterinary medical examiners.



§ 63-12-105 - Meetings of board -- Officers -- Rules and regulations -- Quorum -- Seal.

(a) The board shall meet annually at such time and place as may be agreed upon by a majority of the members, at which meeting it shall elect from its membership a president, vice president, and secretary. The board is authorized to create other officers and to adopt such rules and regulations as may be proper for the efficient operation of the board.

(b) Four (4) members of the board shall constitute a quorum for the transaction of all business.

(c) The board shall meet at such other times and places to conduct business upon call of the president.

(d) The board shall adopt a seal that shall be affixed to all licenses issued by the board and to other papers requiring the same.



§ 63-12-106 - Powers of board.

The board is authorized to:

(1) Adopt reasonable rules governing the practice of veterinary medicine as are necessary to enable it to carry out and make effective the purpose and intent of this chapter. Such rules shall be adopted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(2) Adopt rules of professional conduct appropriate to establish and maintain a high standard of integrity, skills and practice in the profession of veterinary medicine. In prescribing such rules of professional conduct, the board may be guided by the principles of veterinary medical ethics adopted by the American Veterinary Medical Association and the Tennessee Veterinary Medical Association;

(3) Have its rules printed and distributed to all licensed doctors of veterinary medicine;

(4) Bring proceedings in courts for the enforcement of this chapter or any rules made pursuant thereto;

(5) Hold at least one (1) regular meeting each year at such time and place as fixed by the board. Other meetings may be held upon the call of the president and secretary. The regular meetings will be for the purpose of conducting examinations of applications for license to practice veterinary medicine, the election of officers and to consider any other business that may properly come before the board;

(6) Pass upon the qualifications of applicants for a license to practice veterinary medicine in this state;

(7) Prescribe the subjects, character, manner, time and place of holding examinations and the filing of applications for examinations and to conduct the examinations;

(8) Issue temporary permits or licenses, which shall be signed by the secretary, to duly qualified applicants;

(9) Provide for, regulate and require all persons licensed in accordance with the provisions of this chapter to renew their license annually, require as a condition precedent to such annual renewal the payment of the annual renewal fee as provided in § 63-12-121, issue annual renewal licenses to such persons and suspend or revoke the license of such persons who fail, refuse or neglect to renew same or pay such fees;

(10) Conduct investigations and hearings upon complaints calling for discipline of a licensee or applicant for license or certificate or permit holder or applicant for a certificate or a permit;

(11) Take testimony on any matter under its jurisdiction, and any member thereof may administer oaths;

(12) Issue summonses and subpoenas, including subpoenas duces tecum, which shall be signed by either the president or the secretary-treasurer of the board, for any witness in connection with any matter within the jurisdiction of the board;

(13) Adopt such forms as it may deem necessary;

(14) Establish continuing educational requirements; and

(15) Issue such certificates as are authorized under this chapter.



§ 63-12-107 - Meetings of board.

(a) The board shall meet at least once each year at such times and places as it may decide upon and remain in session sufficiently long to examine all who may make application at the appointed time for a license.

(b) Four (4) members of the board shall constitute a quorum for the transaction of business and examination of candidates for license. A majority of those present shall be necessary to reject any application, but such rejection shall not bar the applicant from reexamination at the next regular meeting of the board.



§ 63-12-108 - Compensation of members -- Expenses of board.

(a) The members of the board shall receive as compensation for their services one hundred dollars ($100) per day for each day or portion thereof, each, while in actual service of the board, which, together with the necessary expenses of each meeting of the board, shall be paid out of any moneys in the treasury of the board upon the certificate of the president and secretary.

(b) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 63-12-109 - Funds of board -- Disposition of surplus.

It is unlawful for the board or any member thereof, in any manner whatsoever or for any purpose, to charge or obligate the state for the payment of any money, and the board shall look alone to the revenue derived from the operation of this chapter for the compensation designated in § 63-12-108. If the revenue is not sufficient to pay each member in full, together with the necessary expenses of the board, then the amount available shall be prorated among the members. But if there should be a greater revenue derived than shall be required to pay the compensation and expenses, including, but not limited to, the administrative and personnel expenses deemed necessary in the discretion of the board to conduct inspections and issue licenses, permits and certificates as provided by this chapter, directed, any surplus shall be paid to the state treasurer, who shall receipt the board for the amount so received and shall account for the money as for other state revenue.



§ 63-12-110 - Records of board -- Confidentiality.

(a) The board shall keep records of its proceedings in a book provided for that purpose, especially with relation to the issuance, denial, renewal, suspension and revocation of licenses to practice veterinary medicine.

(b) (1) All licenses issued by the board shall be numbered and recorded by the secretary in a file for that purpose; and where a license is denied by the board to any applicant under this chapter, the fact and grounds for such denial shall be entered on the minutes of the board.

(2) The time of issuance or denial of license shall be noted along with the names of those board members present, and such file or record shall be open to public inspection.

(c) These records shall be maintained in the division.

(d) Information received by the board through inspections and investigations shall be confidential and shall not be disclosed except in a proceeding involving the question of license.



§ 63-12-111 - Approval of veterinary schools.

(a) The board may approve schools and colleges of veterinary medicine which maintain standards of training and reputability sufficient to admit their graduates to the examinations given by the board.

(b) In determining the standard of training and reputation of schools or colleges of veterinary medicine, the board may approve schools and colleges that are accredited by the American Veterinary Medical Association.

(c) The board may approve graduates of foreign schools of veterinary medicine that have been approved by the American Veterinary Medical Association or by obtaining proof that the college or school maintains standards equal to the standards of approved colleges or schools in the United States to take the examinations given by the board.



§ 63-12-112 - License requirement -- Qualifications of applicants.

(a) Any person wishing to practice veterinary medicine in this state shall obtain a license from the board. It is unlawful for such person to practice veterinary medicine as defined in § 63-12-103 unless the person obtains a license; and if the person so practices, the person shall be considered to have violated the provisions of this chapter.

(b) The board may admit to examination any applicant who submits satisfactory evidence that the applicant:

(1) Is a graduate of a school or college of veterinary medicine approved by the board;

(2) Is in good physical and mental health;

(3) Is of good moral character;

(4) Is a citizen of the United States or Canada or legally entitled to live within the United States;

(5) Subscribes to and will uphold the principles incorporated in the Constitution of the United States; and

(6) Has paid the required fee.

(c) Any person holding a license to practice veterinary medicine in this state that is valid on September 1, 1967, is considered to be licensed to practice veterinary medicine under this chapter and is subject to all the provisions thereof.



§ 63-12-113 - Temporary licenses.

The board may issue a temporary license to practice veterinary medicine, to be used only under the direct supervision of a licensed veterinarian, upon payment of a fee as set by the board, to:

(1) A veterinarian who meets all qualifications and requirements pursuant to this chapter and who has applied to take the examination as provided in § 63-12-115. Such license shall remain valid until the results of the examinations are made known to the applicant;

(A) Failure on both examinations will result in immediate termination of the license;

(i) If the applicant fails one (1) of the examinations, the applicant may be issued a second temporary license but must continue under direct supervision of a licensed veterinarian and only until the results of the next regularly scheduled examination are known;

(ii) If an applicant fails the same examination on two (2) separate testing dates, the applicant may, in the discretion of the board, and upon agreeing to meet any additional requirements of the board, be issued a third temporary license for up to one (1) year, plus the time until the results of the second regularly scheduled examination after issuance of the temporary license are made known;

(iii) No applicant shall be allowed to take the same examination more than three (3) times;

(B) During the validity of the temporary license, the applicant must be under the direct supervision of a licensed veterinarian;

(C) New graduates applying for such temporary license must provide the name and address of practice of the supervising veterinarian and any other requirements specified by the board in rules and regulations;

(2) (A) A veterinarian duly licensed according to the laws of another state and who has made application for permanent licensure in Tennessee;

(i) A temporary license issued under the provisions of this section shall be valid until the board rules on the applicant's request;

(ii) If the board's decision is to issue a license without examination, the temporary license expires on receipt of the permanent license;

(iii) If the board's decision is for examination, then the law applies as stated in subdivision (1);

(B) An applicant who holds a license in another state or states must provide the name or names of such states, meet all qualifications and requirements pursuant to this chapter, provide the name and address of practice of the supervising veterinarian, and meet such other requirements as specified by the board in rules and regulations. All information submitted by an applicant will be subject to verification by the board;

(3) A graduate of a nonaccredited or nonapproved college of veterinary medicine who has satisfactorily completed the fourth year of clinical study at an accredited or approved college of veterinary medicine, successfully passed the examination as provided in § 63-12-115 and is enrolled in the Educational Commission for Foreign Veterinary Graduates (ECFVG) program of the American Veterinary Medical Association or other certification program deemed by the board to be equivalent to the ECFVG program may be granted a temporary license. The holder of a temporary license issued under this section must practice under the direct supervision of a veterinarian licensed in Tennessee. The temporary license is valid until the candidate obtains the ECFVG or equivalent certification; provided, that a temporary license issued pursuant to this section shall not be valid for more than a maximum of eighteen (18) months from the date the temporary license is issued.



§ 63-12-114 - Application for examination.

(a) (1) Any person desiring to take the state board written and oral examination shall make application in writing to the board on blanks provided for that purpose at least forty-five (45) days before the examination.

(2) The application for the state board written and oral examination shall be accompanied by a nonrefundable application fee as set by the board.

(3) The application for the national board examination shall be accompanied by a nonrefundable application fee as set by the board.

(4) Any person desiring to take the clinical competency test shall make application in writing to the board on blanks provided for that purpose at least forty-five (45) days before the examination.

(5) The application for the clinical competency test shall be accompanied by a nonrefundable application fee as set by the board.

(b) (1) Applicants who are accepted for the state board written and oral examination shall pay a fee to the board at least forty-five (45) days prior to taking the examination, as set by the board.

(2) Applicants who are accepted for the national board examination shall pay a fee to the board at least forty-five (45) days prior to taking the examination as set by the board.

(3) Applicants who are accepted for the clinical competency test shall pay a fee to the board at least forty-five (45) days prior to taking the examination as set by the board.

(c) The board shall give notice of the time and place of all examinations in such manner as the board may consider expedient.



§ 63-12-115 - Examinations.

(a) The examination of applicants for license to practice veterinary medicine shall be administered by designated board members, and will consist of the national board examination and the state board examination and will be conducted under uniform rules and regulations adopted by the board.

(b) The board shall require the applicant to take a written examination in the English language, in veterinary anatomy, veterinary surgery, veterinary physiology, veterinary pathology, veterinary obstetrics, veterinary materia medica and veterinary practice, chemistry and such other subjects related to veterinary medicine as the board may require.

(c) The examination may include oral and practical examinations.

(d) The minimum passing grade shall be established by the board.



§ 63-12-116 - Issuance of licenses.

(a) If the applicant for examination be found worthy and competent by the board, it shall issue to the applicant a certificate of license to practice veterinary medicine in this state.

(b) Each licensee shall be entitled to exercise all the rights and privileges of a doctor of veterinary medicine. Every person practicing veterinary medicine shall be governed by the laws of this state and the rules adopted by the board.



§ 63-12-117 - Issuance of license without examination -- Reciprocity.

The board, in its discretion, may issue a license without a written examination to a qualified applicant who furnishes satisfactory proof that the applicant is a graduate of an approved veterinary college and meets all other standards adopted by the board in rules and regulations. At its discretion, the board may orally or practically examine any person qualifying for license under this section or may enter into agreement for reciprocal licensing with other states having substantially similar requirements for licensure.



§ 63-12-119 - Penalty for unlicensed practice.

Any person who practices or attempts to practice veterinary medicine in this state and makes a charge for the practice without having complied with the provisions of this chapter commits a Class B misdemeanor for each instance of such practice.



§ 63-12-120 - Continuing education.

(a) Each license holder under this chapter, except as otherwise provided, shall be required to meet continuing educational requirements each year within the renewal period, which are approved by the board, such as those conducted or sponsored by the Tennessee Veterinary Medical Association, the Southern Veterinary Medical Association, the American Veterinary Medical Association or any of its constituent branches. The minimum number of hours of attendance for continuing education so required shall be prescribed by the board. However, postgraduate study or attendance at an institution or an educational session approved by the board shall be considered equivalent, but the board shall have the right, for good cause shown, to prescribe the type and character of postgraduate study to be done by any doctor of veterinary medicine in order to comply with the requirements of this chapter.

(b) The board, in its discretion, may waive the annual continuing education requirements for good cause shown.

(c) The board shall promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, rules that establish criteria for issuance of the continuing education credits required by this section.



§ 63-12-121 - Renewal of license -- Disposition of fines and fees -- Expenses -- Retirement.

(a) All persons who are now or may hereafter be licensed to practice veterinary medicine in this state shall renew such license as follows:

(1) Each year, the secretary-treasurer of the board shall mail an application for renewal of license to every person holding a valid current license;

(2) The applicant shall fill in the application and return it to the secretary-treasurer of the board;

(3) The applicant shall furnish the board such evidence as it may require of having complied with provisions pursuant to this chapter relating to the annual educational program;

(4) The annual renewal fee shall be set by the board and shall be paid at the time the application for renewal of license is filed;

(5) If any holder of a license fails to renew the license within sixty (60) days after registration becomes due, as provided in this section, the license or certificate of such person shall be automatically revoked at the expiration of the sixty (60) days after the registration was required, without further notice or hearing unless requested;

(6) However, during any war or national emergency, the holder of a license on active duty with the armed services shall not be required to renew the license until January 1 of the year following the date of the holder's release from such active duty; and

(7) The acceptance of any fee by the board shall not in any way affect the board's powers or duties with respect to the revocation, suspension or refusal to grant any license.

(b) All fines for offenses for the violation of this chapter shall be paid over to the board and shall become a part of the receipts of the board. All money received by the board shall be paid into the state treasury and become a part of the general fund of the state. The budget director shall make such allotments out of the general fund as the budget director may deem proper for the necessary expenses of the board, and no expenditure shall be made by the board unless and until such allotment has been made by the budget director. Such allotments shall be disbursed under the general budgetary laws of this state.

(c) Any person licensed to practice veterinary medicine who has retired or may hereafter retire from such practice in this state shall not be made to register as required by this chapter if such person shall file with this board an affidavit on a form to be furnished by the board, which affidavit shall state the date on which such person retired from such practice and such other facts as tend to verify such retirement as the board shall deem necessary. If such person thereafter reengages in the practice of veterinary medicine in this state, such person shall apply for registration with the board as provided by this chapter and shall meet continuing education requirements as set by the board.

(d) (1) Notwithstanding any provision of this chapter to the contrary, the division, with the approval of the commissioner, shall establish a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months and shall expire on the last day of the last month of the license period. However, during a transition period, or at any time thereafter when the board shall determine that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the annual fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)).

(2) No renewal application will be accepted after the last day of the month following the license expiration date under the alternative method authorized in this subsection (d).



§ 63-12-122 - Reissuance of license after revocation or suspension.

(a) The board, by an affirmative vote of three (3), at any time after suspension or revocation of a license for good and sufficient cause, may reissue a license to the person affected, conferring upon the person all the rights and privileges pertaining to the practice of veterinary medicine.

(b) Any person to whom such license may be reissued shall pay the same fee as upon the issuance of the original license.



§ 63-12-123 - Issuance of duplicate license.

(a) The board may issue a duplicate license to replace one that has been lost or destroyed or where a name change is requested, for a fee as set by the board.

(b) Each duplicate license shall have the word "Duplicate" typed or printed across its face.



§ 63-12-124 - Denial, suspension or revocation of license -- Investigation -- Immunity of informants.

(a) The board, pursuant to the procedure prescribed in this section, has the power to deny, suspend or revoke any license or to otherwise discipline an applicant or licensee who is found guilty by the board of one (1) or more of the following:

(1) Willful or repeated violation of any provisions of this chapter or any rules of the board;

(2) Fraud or deceit in procuring or attempting to procure a license to practice veterinary medicine, or presenting to the board dishonest or fraudulent evidence of qualification or fraud or deception in the process of examination for the purpose of securing a license;

(3) The willful failure to display a license;

(4) Fraud, deception, misrepresentation, dishonest or illegal practices in or connected with the practice of veterinary medicine in any of its branches;

(5) Willfully making any misrepresentation in the inspection of food for human consumption;

(6) Fraudulently issuing or using any health certificate, vaccination certificate, inspection certificate, test chart or other blank form used in the practice of veterinary medicine to the dissemination of animal disease, transportation of diseased animals or the sale of inedible products of animal origin for human consumption;

(7) Fraud or dishonesty in applying, treating or reporting on tuberculin, diagnostic or other biological test;

(8) Failure to keep the equipment and premises of the business establishment in a clean and sanitary condition;

(9) Refusing to permit the board or any legal representative of the board to inspect the business premises of the licensee during regular business hours;

(10) Circulating knowingly untrue, fraudulent, misleading or deceptive advertising;

(11) Gross malpractice or a pattern of continued or repeated malpractice, ignorance, negligence or incompetence in the course of veterinary medical practice;

(12) Unprofessional or unethical conduct or engaging in practices in connection with the practice of veterinary medicine that are in violation of the standards of professional conduct as defined in this section or prescribed by the rules of the board;

(13) Conduct reflecting unfavorably upon the profession of veterinary medicine;

(14) The willful making of any false statement as to a material matter in any oath or affidavit that is required by this chapter;

(15) Revocation by another state of a license to practice veterinary medicine in that state, in which case the record of such revocation shall be conclusive evidence;

(16) Conviction on a charge of cruelty to animals;

(17) Conviction of a felony under federal or state law involving use, misuse, possession or sale of any controlled substance or controlled substance analogue;

(18) Conviction of a felony in the courts of this state, or of any other state, territory or country that, if committed in this state, would be a felony;

(A) The record of conviction in a court of competent jurisdiction shall be sufficient evidence for disciplinary action to be taken as may be considered proper by the board. For the purpose of this chapter, a conviction shall be considered to be a conviction that has been upheld by the highest appellate court having jurisdiction or a conviction upon which the time for filing an appeal has passed; and

(B) A record of conviction upon charges that involve the unlawful practice of veterinary medicine; and based upon such record of conviction, without any other testimony, the board may take temporary disciplinary action even though an appeal for review by a higher court may be pending;

(19) Permitting or allowing another to use the licensee's license for the purpose of treating or offering to treat sick, injured or affected animals;

(20) Engaging in the practice of veterinary medicine under a false or assumed name or the impersonation of another practitioner of a like, similar or different name;

(21) Has been guilty of employing or permitting any person who does not hold a license to practice veterinary medicine in this state to perform work that, under this chapter, can lawfully be done only by persons holding such license and permitted by law to practice veterinary medicine in this state. It shall be conclusively presumed that any unlicensed person, if employed by a licensed person, was employed for such purpose if the unlicensed person has attended any school of veterinary medicine or surgery, accredited or otherwise, for a period of over thirty (30) days;

(22) Addiction to the habitual use of intoxicating liquors, narcotics or other stimulants to such an extent as to incapacitate the applicant or licensee from the performance of the applicant's or the licensee's professional obligations and duties;

(23) Professional incompetence;

(24) Having been adjudged mentally incompetent by a court of competent jurisdiction and the disabilities of such person not having been restored or the voluntary commitment or admission to a state hospital or other mental institution. The record of adjudication, judgment, order or voluntary commitment is conclusive evidence of such mental illness; and upon receipt of a certified copy of any such adjudication, judgment, order or record of voluntary commitment by the board, it may suspend the license of the person so adjudicated or committed;

(25) Failure to report, as required by law, or making false report of, any contagious or infectious disease as referred to under the United States department of agriculture (U.S.D.A.) standards for accreditation of veterinarians in Tennessee and other states;

(26) Has been found guilty of using biologicals or other drugs that have deteriorated or after the expiration date of that particular lot or serial number;

(27) Has been convicted of any crime involving moral turpitude; or

(28) Dispensing, prescribing or otherwise distributing any controlled substance or any other drug not in the course of the accepted practice of veterinary medicine.

(b) The board may, on its own motion, cause to be investigated any report indicating that a veterinarian is or may be in violation of the provisions of this chapter.

(c) Any person who in good faith shall report to the board any information that a veterinarian is or may be in violation of any provisions of this chapter shall not be subject to suit for civil damages as a result thereof.



§ 63-12-125 - Administrative procedures.

The provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall apply to all proceedings of the board and regulations promulgated pursuant to this chapter.



§ 63-12-128 - Disciplinary orders against violators -- Judicial review.

(a) The board has the authority to enter an order to discipline any person, corporation or other similar organization, public or private, for-profit or not-for-profit, who or which, after proper hearing, has been found guilty by the board of a violation of one (1) or more provisions of this chapter or any rule of the board. The board, based upon the evidence and its findings of fact, may enter its final order, which may include one (1) or more of the following provisions:

(1) Suspend or limit the right to practice veterinary medicine in this state;

(2) Suspend or limit the right to hold a certificate or premises permit in this state;

(3) Revoke the license to practice veterinary medicine. Following revocation of such license, the licensee may be re-licensed at the discretion of the board with or without examination;

(4) Impose judgment and penalties, but suspend enforcement thereof and place the licensee or license applicant, certificate holder or certificate applicant, premises permit holder or premises permit applicant on probation;

(5) Suspend the imposition of judgment and penalties;

(6) Refuse to issue a new license, certificate or premises permit;

(7) Withhold any license, certificate or premises permit, either permanently or for a period of time, when the same, has not been delivered;

(8) Suspend or limit the right to own or operate a veterinary facility in this state; or

(9) Take such other action in relation to discipline as the board in its discretion may deem proper.

(b) Immediately upon entry of the final order by the board, a copy thereof shall be delivered to the respondent and the respondent's counsel, if any, either personally or by registered or certified mail.

(c) Judicial review of orders of the board may be had by writ of certiorari or as otherwise provided by the laws of this state.



§ 63-12-129 - Enforcement.

(a) The enforcement of the laws and rules of the board regulating the practicing of veterinary medicine in this state is primarily vested in the board, who may have the following powers and duties:

(1) To employ investigators, counsel and clerical assistance or any other necessary personnel;

(2) To inspect all veterinary facilities to determine sanitary conditions, physical equipment, methods of operation, keeping of records, etc. This inspection shall be by a member of the board or a licensed veterinarian representing the board;

(3) To inspect licenses; and

(4) To conduct investigations of all alleged violations.

(b) The powers granted to the board shall not curtail or in any manner affect or eliminate the duties, efforts and assistance of the department of health in the enforcement of this chapter.

(c) All expenses, compensation or fees incurred in connection with enforcement duties and powers shall be paid from the funds of the board and in all respects treated as other expenses of the board, subject to the provisions of this chapter.



§ 63-12-130 - Prosecution of violators.

(a) The state and county prosecuting attorneys shall prosecute all persons charged with the violation of any of the provisions of this chapter or rules of the board.

(b) The secretary-treasurer of the board, or other person employed or designated by the board, shall assist the prosecuting attorneys by furnishing them evidence of such violations whenever the board comes into possession of same.



§ 63-12-131 - Fraudulent filing of license or diploma.

Any person filing or attempting to file as the person's own the diploma or license of another, a forged or fictitious license or diploma or certificate or forged affidavit or identification commits a Class E felony.



§ 63-12-132 - Enjoining violations.

In addition to the penalties herein provided in this chapter, the board may institute legal proceedings to enjoin the violation of the provisions of this chapter or rules of the board in any court of competent jurisdiction; and such court may grant a temporary or permanent injunction restraining the violation thereof.



§ 63-12-133 - Exemptions.

(a) This chapter shall not be construed as applying to:

(1) Students in schools or colleges of veterinary medicine when in performance of duties or actions assigned by their instructors or when working under the immediate supervision of a licensed veterinarian;

(2) Any lawfully qualified veterinarian residing in another state or country, when meeting in consultation with a licensed veterinarian of this state, who:

(A) Does not open an office or appoint a place to do business within this state;

(B) Does not print or use letterhead or business cards reflecting addresses in this state;

(C) Does not establish answering services or advertise the existence of a practice's address within this state; and

(D) Practices veterinary medicine as a consultant while rendering services directly to the public, under the direction of and in consultation with licensees of this state, for less than twelve (12) days per calendar year.

(3) Any veterinarian in the employ of a state agency or the United States government while actually engaged in the performance of the veterinarian's official duties; however, this exemption shall not apply to such person when the person is not engaged in carrying out the person's official duties or is not working at the installations for which the person's services were engaged;

(4) Prevent any person or the person's regular employee from administering to the ills and injuries of the person's own animals, including, but not limited to, castration of animals and dehorning of cattle, unless title has been transferred or employment provided for the purpose of circumventing this law;

(5) State agencies, accredited schools, institutions, foundations, business corporations or associations, physicians licensed to practice medicine and surgery in all its branches, graduate doctors of veterinary medicine or persons under the direct supervision thereof, who or which conduct experiments and scientific research on animals in the development of pharmaceuticals, biologicals, serums or methods of treatment or techniques for the diagnosis or treatment of human ailments, or when engaged in the study and development of methods and techniques directly or indirectly applicable to the problems of the practice of veterinary medicine;

(6) Veterinary aides, nurses, laboratory technicians or other employees of a licensed veterinarian who administer medication or render auxiliary or supporting assistance under the responsible supervision of such licensed veterinarian;

(7) Any person gratuitously treating animals in cases of emergency; provided, that the person does not claim to be a veterinarian or use any title or degree appertaining to the practice thereof;

(8) Any merchant or manufacturer selling at the merchant's or manufacturer's regular place of business medicines, feed, appliances or other products used in the prevention or treatment of animal diseases. This shall not be construed to authorize the sale of medicines or biologicals that must be obtained by a prescription from a veterinarian, but shall only include the right to sell those medicines that are classified as proprietary and that are commonly known as over-the-counter medicines;

(9) Any person advising with respect to or performing acts that the board by rule has prescribed as accepted livestock management practice;

(10) Any person or such person's employees when removing an embryo from the person's own food animal for the purpose of transplanting or cryopreserving such embryo; and

(11) The use of any manual procedure for the testing of pregnancy in bovine animals when performed by a farmer as defined in § 67-6-207(e)(1), (3), (4) and (5), only if:

(A) Such farmer testing for pregnancy is not compensated by the person who owns such animals, other than by the exchange of services for or the use of equipment by such farmer performing the pregnancy test; and

(B) The results of such testing are for the owner's use only and not to affect commerce.

(b) The operations known as castrating and dehorning are not regarded as practicing veterinary surgery, and nothing in this chapter shall be construed to prohibit anyone from castrating or dehorning any wild or domestic animal.

(c) For the purposes of this chapter, the practice of veterinary medicine shall not include the artificial insemination of livestock, as the term livestock is defined in § 43-1-114. The practice of artificial insemination shall be considered an accepted livestock management practice.



§ 63-12-134 - Lien for services.

(a) Every licensed veterinarian has a lien on each animal or pet treated, boarded or cared for by the veterinarian while in the veterinarian's custody and under contract with the owner of such animal or pet for payment of charges for treatment, board or care of such animal or pet. Such veterinarian has the right to retain such animal or pet until such charges are paid.

(b) (1) If the charges due for the services named in this section are not paid within ten (10) days after demand for the charges due on the owner of such animal or pet, in person, or by registered or certified mail with return receipt requested, addressed to the owner at the address given when such animal or pet is delivered, and the receipt has been returned by the United States postal authorities, such animal or pet shall be deemed to be abandoned and the licensed veterinarian is authorized to sell the animal or pet either at public or private sale and if the veterinarian does not succeed in selling such animal or pet within ten (10) days, then the veterinarian is authorized to dispose of such animal or pet in any manner that the veterinarian deems proper or turn the animal or pet over to the nearest humane society or dog pound in the area for disposal as such custodian deems proper.

(2) An animal shall also be considered abandoned by its owner if the owner gives a licensed veterinarian a false address and telephone number and the demand mailed by the licensed veterinarian by registered or certified mail, return receipt requested, is returned undelivered. Under the circumstances provided in this subdivision (b)(2), the licensed veterinarian may consider the animal abandoned when the veterinarian receives notice that the mailed demand is undeliverable; and the licensed veterinarian may dispose of the animal as provided in subdivision (b)(1). As an alternative, the licensed veterinarian may turn the animal or pet over to the nearest humane society or animal control shelter in the area for disposition of the animal as such custodian deems proper without first offering the animal or pet for sale.

(c) The giving of notice to the owners as provided in subsection (b) relieves the licensed veterinarian or any custodian to whom such animal or pet may be given of any further liability for disposal.

(d) Failure of the owner of any such animal or pet to receive the demand by registered or certified mail provided for in this section does not render the licensed veterinarian liable to the owner of such animal or pet for the disposal thereof in any manner provided in this section.

(e) When any animal or pet is sold as authorized in this section to satisfy a lien for any of the services enumerated, any moneys realized from the sale, less such charges and any expenses incurred in making the demand for payment thereof in connection with the sale, shall be paid to the owner of the animal or pet.

(f) No legal proceeding for the enforcement of the lien created by this law is necessary concerning abandoned animals as defined in subsection (b), other than compliance with the requirements provided in this section.



§ 63-12-135 - Licensed veterinary technicians -- Unauthorized practice.

(a) The board shall examine and license veterinary technicians and has the same authority in the regulation, examination and qualification of licensed veterinary technicians as it has under the provisions of this chapter for the practice of veterinary medicine and veterinarians.

(b) Any licensed veterinarian may assign to a licensed veterinary technician regularly employed by the veterinarian any task or procedure to be performed for which the veterinarian exercises responsible supervision and full responsibility except those procedures requiring professional judgment or skill as prescribed by board rule.

(c) The fees provided in this chapter pertaining to applications, licensing and renewal for veterinarians also apply to licensed veterinary technicians.

(d) It is a Class B misdemeanor for any person to use in connection with the person's name any designation intending to imply that the person is a veterinary technician or a licensed veterinary technician unless the person meets the requirements contained in this chapter.

(e) The board may, on its own motion, cause to be investigated any report indicating that a licensed veterinary technician is or may be in violation of the provisions of this chapter. Any person who in good faith reports to the board any information that a licensed veterinary technician is or may be in violation of any provisions of this chapter is not subject to suit for civil damages as a result thereof.



§ 63-12-137 - Veterinary practice to be owned by veterinarian -- Exemptions.

(a) It is unlawful for any licensed veterinarian to practice veterinary medicine as an employee of any person other than a veterinarian duly licensed in this state or a veterinary facility operated at all times under the direct medical supervision of a veterinarian duly licensed in this state.

(b) No person, corporation or other similar organization, public or private, for-profit or not-for-profit, other than a veterinarian duly licensed in this state, shall own or operate a veterinary facility within this state, except as follows:

(1) Any person, corporation or other similar organization, public or private, for-profit or not-for-profit, shall apply for and receive a premises permit before the commencement of operations at the veterinary facility; and

(2) The owner of the veterinary facility shall not restrict or interfere with medically appropriate veterinary diagnostic or treatment decisions by the licensed veterinarians employed at the veterinary facility.

(c) The following are exempt from this section:

(1) A veterinarian employed by a person, corporation or other similar organization, public or private, for-profit or not-for-profit, to treat such employer's animals;

(2) A veterinarian employed by an official agency of the federal or state government or any subdivision thereof; and

(3) A veterinarian employed by any licensed research facility.



§ 63-12-138 - Peer review committees -- Immunity -- Confidentiality of information.

(a) As used in this section, "peer review committee" or "committee" means any committee, board, commission or other entity constituted by any statewide veterinary medical association, or local veterinary medical association or local veterinary association for the purpose of receiving and evaluating veterinary acts of other veterinarians or veterinary auxiliary personnel.

(b) Any veterinarian who serves on any peer review committee or on any other committee shall be immune from liability with respect to any action taken by the veterinarian in good faith and without malice as a member of such committee, board, commission or other entity.

(c) Veterinarians, licensed veterinary technicians and members of boards of directors of any publicly supported or privately supported animal health care facility, or any other individual appointed to any committee, as described in subsection (a), shall be immune from liability to any client, patient, individual or organization for furnishing information, data, reports or records to any such committee or for damages resulting from any decision, opinions, actions and proceedings rendered, entered or acted upon by such committees undertaken or performed within the scope or functions of the duties of such committees, if made or taken in good faith and without malice and on the basis of facts reasonably known or reasonably believed to exist.

(d) All information, interviews, reports, statements, memoranda or other data furnished to any such peer review committee or other entity and any findings, conclusions or recommendations resulting from the proceedings of such committee or other entity are privileged. The records and proceedings of any such committee or other entity are confidential and shall be used by such committee or other entity and the members thereof only in the exercise of the proper functions of the committee or other entity and shall not become public record nor be available for court subpoena or discovery proceedings. Nothing contained in this subsection (d) applies to records, documents or information otherwise available from original sources, such records, documents or information not to be construed as immune from discovery or use in any civil proceedings solely due to presentation to the committee.



§ 63-12-139 - Premises permits.

(a) Any person who owns or operates any veterinary facility, including mobile clinics, or any other premises where a licensed veterinarian practices or where the practice of veterinary medicine occurs shall apply for and secure a premises permit from the board prior to the commencement of any services that would subject the provider of those services to licensure under this chapter. Any premises in operation on January 1, 1997, shall register with the board by filling out an application as required by the board.

(b) Any premises at which veterinary services are provided and not owned or leased by a licensed veterinarian on January 1, 1997, shall be inspected prior to the opening of such premises. Upon receipt of the application and payment of the application and inspection fee established by the board, the board shall cause such premises to be inspected by an authorized agent of the board within thirty (30) days of receipt of the application. Any premises in which a licensed veterinarian operates a practice on January 1, 1997, shall be granted a temporary permit upon submission of the registration required by subsection (a), which temporary permit shall remain in effect until the premises are inspected by the board. Any premises for which a permit has been granted on or after January 1, 1997, shall be inspected by the board within sixty (60) days of any change of ownership or legal responsibility for the premises. If the board is unable to complete any inspection of the premises within the thirty- or sixty-day time periods prescribed in this subsection (b), it shall issue a temporary premises permit, which shall remain in effect until the inspection required by this section is completed.

(c) A premises permit shall be issued if the premises meet minimum standards established by board rules and regulations as to sanitary conditions and physical plant. In lieu of the above procedures, the board may issue a premises permit upon certification by the applicant that the premises have been inspected and accredited by a recognized organization, the standards of which are found by the board to meet or exceed the minimum standards established by board rules and regulations. All veterinary facilities located in retail establishments shall have an entrance into the permitted premises that is directly on a public street or public parking area, and such entrance shall be separate from the entrance used by regular retail customers. For purposes of this chapter, "retail establishment" means any retail store in excess of two thousand five hundred (2,500) square feet that primarily sells goods not related to the practice of veterinary medicine or any veterinary facility located in an enclosed shopping mall or enclosed shopping center. The costs of any inspection undertaken by the board shall be set by the board and paid in advance by the applicant, in addition to the fee established by the board for the premises permit.

(d) Each application for a premises permit submitted by a person not licensed under this chapter shall state the name and address of the licensed veterinarian who will be responsible for the practice of veterinary medicine on the premises. The supervising veterinarian shall be licensed in Tennessee. The applicant shall also include the name or names and address or addresses of the licensee or licensees who will be on-site when the practice of veterinary medicine occurs. The applicant shall affirm that the practice of veterinary medicine shall not be provided on the premises without the physical presence of a veterinarian licensed in Tennessee. An application for a premises permit submitted pursuant to this subsection (d) may be denied if any veterinarian submitted by the applicant has been previously disciplined by the board. The holder of a premises permit shall notify the board of any change of ownership or legal responsibility for premises for which a permit has been issued, any change as to the supervising veterinarian for the premises and any change as to the licensed veterinarian or veterinarians who will be employed to provide veterinary medical services at the premises at least thirty (30) days prior to the effective date of the change unless the change arises from unforeseen circumstances, in which case notice shall be given within five (5) days of the effective date of the change.

(e) The board shall deny any application for a premises permit if the inspection reveals that the premises do not meet the minimum standards established by the board. The applicant shall pay the inspection fee for each additional reinspection required to determine whether any deficiencies found by the board have been brought into compliance with the minimum standards established by board rules and regulations as to sanitary conditions and physical plant.

(f) Any practitioner who provides veterinary services on a house-call basis and does not maintain a veterinary facility for the receipt of patients shall not be required to secure a premises permit, but must provide for appropriate equipment and facilities as established by the board.

(g) Any practitioner who provides veterinary services solely to agricultural animals and does not maintain a veterinary facility for the receipt of patients shall not be required to obtain a premises permit, but must provide for appropriate equipment and facilities as established by the board.

(h) Mobile large and small animal veterinary clinics operating in more than one (1) location and examining and/or treating animals belonging to multiple clients whose animals are not permanently housed or boarded at that location shall have a premises permit for the mobile facilities that are utilized unless exempted by state or local public health officials. Such mobile clinics shall also specify the locations at which such mobile clinics will operate. Such information shall be considered as part of the application for a premises permit. Any change in the locations at which the mobile clinics will operate shall be reported to the board at least thirty (30) days in advance of the effective date of the change.

(i) The following are exempt from this section:

(1) A veterinary facility owned by a person, corporation or other similar organization, public or private, for-profit or not-for-profit, to treat such employer's animals;

(2) A veterinary facility operated by an official agency of the federal or state government; and

(3) A licensed research facility.

(j) The board shall be authorized to employ such persons who may be required, in its discretion, to inspect premises under the jurisdiction of the board. The board shall establish a fee schedule for inspections required under this chapter. An applicant for a premises permit shall remit to the board an application fee, which shall be equal to the license fee required of licensed veterinarians. A licensed veterinarian or an applicant for licensure as a veterinarian shall not be required to submit an additional fee for a premises permit but shall be required to submit the required inspection fee, if such licensed veterinarian or applicant also submits an application for a premises permit.

(k) The board of veterinary examiners is authorized to issue a limited waiver to the requirement for a premises permit under this section to a veterinarian who meets the following requirements:

(1) The waiver is granted for one (1) day, once in a calendar year;

(2) The waiver is applicable to only one (1) county and only one (1) waiver shall be granted in each county in a calendar year;

(3) The waiver is only for livestock testing; and

(4) The waiver is only for one (1) location, which shall be a farm.



§ 63-12-140 - Operation without permit prohibited -- Penalty.

(a) It is an offense to knowingly operate a veterinary facility in this state without a premises permit.

(b) A violation of this section is a Class B misdemeanor and each violation constitutes a separate offense.



§ 63-12-141 - Euthanasia of animals -- Certificate -- Fees -- Penalty.

(a) The board of veterinary medical examiners, upon submission of a complete application and payment of a fee established by the board, shall issue to any animal control agency that it determines to be qualified a certificate authorizing the agency to apply to the federal drug enforcement agency, including any successor entity, for a restricted controlled substance registration certificate for the purchase, possession and use of sodium pentobarbital or other drugs as authorized by the board for administration by a certified animal euthanasia technician to euthanize injured, sick or abandoned animals. It is a Class B misdemeanor for any person or entity to use or imply that such person or entity has been granted a certificate as a certified animal control agency unless a certificate has been granted under the provisions of this title.

(b) The board, upon submission of a complete application and payment of a fee established by the board, shall issue to any person who it determines to be qualified a certificate for such person to function as a certified animal euthanasia technician. It is a Class B misdemeanor for any person or entity to use or imply that such person or entity has been granted a certificate as a certified animal euthanasia technician unless a certificate has been granted under the provisions of this title.

(c) Euthanasia of animals. Euthanasia of animals in a certified animal control agency may only be performed by a licensed veterinarian, including a licensed veterinary technician employed by and functioning under the direct supervision of a licensed veterinarian or a certified animal euthanasia technician as provided by law. A certified animal control agency that employs a certified animal euthanasia technician may purchase, possess and administer sodium pentobarbital or such other drug that the board may approve for the euthanasia of animals. Sodium pentobarbital and such other drugs approved by the board shall be the only drugs used for the euthanasia of animals in a certified animal control agency.

(d) Renewal of Certification. Certified animal control agencies and certified animal euthanasia technicians shall be required to renew their certificates at such intervals, upon such conditions and upon the payment of such fees as may be established by the board.



§ 63-12-142 - Immunity for certain emergency treatment.

Any licensed veterinarian or ancillary veterinary personnel employed by and working under the direct supervision of a licensed veterinarian who, in good faith, at such person's own initiative, renders emergency treatment to an ill or injured animal gratuitously and without making charge for such treatment is not liable to the owner of the animal for any civil damages arising from the treatment provided to the animal except in cases of gross negligence. If the licensed veterinarian or ancillary veterinary personnel acting under the direct supervision of a licensed veterinarian performs euthanasia on an animal, it is presumed that it was a humane act necessary to relieve pain and suffering.



§ 63-12-143 - Cost of prosecution.

The board shall promulgate rules governing the assessment of costs against a licensee or other person found by the board to have violated any provision of this chapter. The costs assessed by the board may include only those costs directly related to the prosecution of the charges against the licensee or other person, including investigatory costs where appropriate. The board shall determine the appropriate amount of costs, if any, to be assessed in a contested case. These costs shall be reasonable and proportionate in light of the violation committed by the licensee or other person.



§ 63-12-144 - Certificate authorizing chemical capture of animals by certified animal chemical capture technicians -- Protocol -- Offense -- Certification course.

(a) (1) The board of veterinary medical examiners, upon submission of a complete application and payment of a fee established by the board, shall issue to any governmental animal control agency that the board determines to be qualified and that has a valid premises permit issued by the board a certificate authorizing chemical capture of animals under this section by certified animal chemical capture technicians.

(2) The agencies shall submit, as part of the application, a written protocol for chemical capture of animals by certified animal chemical capture technicians to the board for approval. The protocol shall include, at a minimum:

(A) The procedure for removing the dart from a captured animal;

(B) First aid care of the dart wound;

(C) The procedure for providing veterinary care to the animal immediately upon capture;

(D) The appropriate location and handling of the animal during recovery from anesthesia; and

(E) The supervisory structure regarding who makes the final decision to proceed with the chemical capture of an animal.

(3) It is a Class B misdemeanor for any person or entity to engage in the chemical capture of animals or imply that the person or entity has been granted a certificate as a certified animal control agency with a premises permit unless the certificate and permit have been granted under this title.

(b) (1) The board, upon submission of a complete application and payment of a fee established by the board, shall issue to any person who the board determines to be qualified a certificate for the person to function as a certified animal chemical capture technician. Applicants shall be required to have successfully completed a sixteen-hour chemical immobilization certification course. The course must be approved by the board, and the curriculum of the course shall include pharmacology, proper administration, recordkeeping, chemical capture technology, animal behavior, postimmobilization procedures, proper public and personnel safety, and marksmanship training.

(2) It is a Class B misdemeanor for any person to chemically capture animals or imply that the person has been granted a certificate as a certified animal chemical capture technician unless a certificate has been granted under this title.

(c) The chemical capture of dogs and cats, as defined in § 44-17-601, shall only be performed by a licensed veterinarian, a licensed veterinary technician employed by and functioning under the direct supervision of a licensed veterinarian or a certified animal chemical capture technician as provided by law. Telazol and such other drugs that the board may approve shall be the only drugs used for the chemical capture of dogs and cats by a certified animal chemical capture technician.

(d) Tranquilizer guns shall be used for the humane chemical capture of dogs and cats. Any such tranquilizer gun shall have the capability to track the darts it shoots and shall be well maintained and kept in a high state of repair at all times.

(e) Certified animal control agencies and certified animal chemical capture technicians shall be required to renew their certificates at such intervals, upon such conditions and upon the payment of such fees as may be established by the board.

(f) Nothing in this part shall be construed to limit in any way the practice of a licensed veterinarian as provided by law.



§ 63-12-145 - Preemption of regulation of veterinarian medicine -- Local regulation.

(a) The general assembly intends by this chapter, other provisions of the Tennessee Code Annotated and any rules and regulations promulgated pursuant to this chapter and the Tennessee Code Annotated to occupy and preempt the entire field of legislation concerning the regulation of the practice of veterinary medicine, including, but not limited to, the regulation of any act or procedure utilized within the practice of veterinary medicine.

(b) Notwithstanding subsection (a), a municipality, metropolitan government or county may regulate the time and place of the business operations of a person or facility holding a license or certificate under this chapter; provided, that the regulation does not conflict with state laws or regulations governing the practice of veterinary medicine.






Chapter 13 - Occupational and Physical Therapy Practice Act

Part 1 - General Provisions

§ 63-13-101 - Short title.

This chapter shall be known and may be cited as the "Occupational and Physical Therapy Practice Act."



§ 63-13-102 - Legislative intent.

This chapter is enacted for the purposes of protecting the public health, safety, and welfare and providing for state administrative control, supervision, licensure and regulation of the practice of physical therapy and occupational therapy. It is the general assembly's intent that only individuals who meet and maintain prescribed standards of competence and conduct may engage in the practice of physical therapy and occupational therapy as authorized by this chapter. This chapter is intended to promote the public interest and to accomplish the purposes stated in this section.



§ 63-13-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "ACOTE" means the Accreditation Council for Occupational Therapy Education, a nationally recognized accrediting agency for professional programs in the field of occupational therapy;

(2) "AOTA" means the American Occupational Therapy Association;

(3) "Board" means:

(A) As used in part 2 of this chapter, the board of occupational therapy; and

(B) As used in part 3 of this chapter, the board of physical therapy;

(4) "Division" means the division of health related boards of the department of health;

(5) "Dry needling" means a skilled intervention that uses a thin filiform needle to penetrate the skin and stimulate underlying neural, muscular, and connective tissues for the management of neuromusculoskeletal conditions, pain, and movement impairments;

(6) "NBCOT" means the National Board for Certification in Occupational Therapy;

(7) "Occupational therapist" means a person licensed to engage in occupational therapy practice under this chapter;

(8) "Occupational therapy assistant" means a person licensed to assist in occupational therapy practice under the supervision of an occupational therapist;

(9) (A) "Occupational therapy practice" means the therapeutic use of everyday life activities (occupations) for the purpose of enabling individuals or groups to participate in roles and situations in home, school, workplace, community and other settings. Occupational therapy addresses the physical, cognitive, psychosocial and sensory aspects of performance in a variety of contexts to support engagement in occupations that affect health, well-being and quality of life. "Occupational therapy practice" includes, but is not limited to:

(i) The screening, evaluation, assessment, planning, implementation and discharge planning of an occupational therapy program or services in consultation with the client, family members, caregivers and other appropriate persons;

(ii) Selection and administration of standardized and nonstandardized tests and measurements to evaluate factors affecting activities of daily living, instrumental activities of daily living, education, work, play, leisure and social participation, including:

(a) Body functions and body structures;

(b) Habits, routines, roles and behavior patterns;

(c) Cultural, physical, environmental, social and spiritual context and activity demands that affect performance; and

(d) Performance skills, including motor, process and communication/interaction skills;

(iii) Methods or strategies selected to direct the process of interventions, such as:

(a) Modification or adaptation of an activity or the environment to enhance performance;

(b) Establishment, remediation or restoration of a skill or ability that has not yet developed or is impaired;

(c) Maintenance and enhancement of capabilities without which performance in occupations would decline;

(d) Health promotion and wellness to enable or enhance performance and safety of occupations; and

(e) Prevention of barriers to performance, including disability prevention;

(iv) Interventions and procedures to promote or enhance safety and performance in activities of daily living, instrumental activities of daily living, education, work, play, leisure and social participation, including:

(a) Therapeutic use of occupations, exercises and activities;

(b) Training in self-care, self-management, home management and community/work reintegration;

(c) Development, remediation or compensation of physical, cognitive, neuromuscular and sensory functions and behavioral skills;

(d) Therapeutic use of self, including an individual's personality, insights, perceptions and judgments as part of the therapeutic process;

(e) Education and training of individuals, family members, caregivers and others;

(f) Care coordination, case management, discharge planning and transition services;

(g) Consulting services to groups, programs, organizations or communities;

(h) Assessment, recommendations and training in techniques and equipment to enhance functional mobility, including wheelchair management;

(i) Driver rehabilitation and community mobility; and

(j) Management of feeding and eating skills to enable feeding and eating performance;

(v) Management of occupational therapy services, including the planning, organizing, staffing, coordinating, directing or controlling of individuals and organizations;

(vi) Providing instruction in occupational therapy to students in an accredited occupational therapy or occupational therapy assistant educational program by persons who are trained as occupational therapists or occupational therapy assistants; and

(vii) Administration, interpretation and application of research to occupational therapy services;

(B) Occupational therapy services are provided for the purpose of promoting health and wellness to those clients who have, or are at risk of developing, illness, injury, disease, disorder, impairment, disability, activity limitation or participation restriction and may include:

(i) Training in the use of prosthetic devices;

(ii) Assessment, design, development, fabrication, adaptation, application, fitting and training in the use of assistive technology and adaptive and selective orthotic devices;

(iii) Application of physical agent modalities with proper training and certification;

(iv) Assessment and application of ergonomic principles; and

(v) Adaptation or modification of environments, at home, work, school or community, and use of a range of therapeutic procedures, such as wound care management, techniques to enhance sensory, perceptual and cognitive processing and manual therapy techniques, to enhance performance skills, occupational performance or the promotion of health and wellness;

(C) Occupational therapy practice may occur in a variety of settings, including, but not limited to:

(i) Institutional inpatient settings, such as acute rehabilitation facilities, psychiatric hospitals, community and specialty hospitals, nursing facilities and prisons;

(ii) Outpatient settings, such as clinics, medical offices and therapist offices;

(iii) Home and community settings, such as homes, group homes, assisted living facilities, schools, early intervention centers, daycare centers, industrial and business facilities, hospices, sheltered workshops, wellness and fitness centers and community mental health facilities;

(iv) Research facilities; and

(v) Educational institutions;

(D) "Occupational therapy practice" includes specialized services provided by occupational therapists or occupational therapy assistants who are certified or trained in areas of specialization that include, but are not limited to, hand therapy, neurodevelopmental treatment, sensory integration, pediatrics, geriatrics and neurorehabilitation, through programs approved by AOTA or other nationally recognized organizations;

(10) "Occupations" means everyday life activities, named, organized and given value and meaning by individuals and their culture. "Occupations" includes everything that people do to occupy their time, including caring for their needs, enjoying life and contributing to the social and economic fabric of their communities;

(11) "On-site supervision" means the supervising physical therapist or physical therapist assistant must:

(A) Be continuously on-site and present in the department or facility where assistive personnel are performing services;

(B) Be immediately available to assist the person being supervised in the services being performed; and

(C) Maintain continued involvement in appropriate aspects of each treatment session in which a component of treatment is delegated to assistive personnel;

(12) "Physical therapist" means a person who is licensed pursuant to this chapter to practice physical therapy;

(13) "Physical therapist assistant" means a person who meets the requirements of this chapter for licensure as a physical therapist assistant and who performs physical therapy procedures and related tasks that have been selected and delegated only by the supervising physical therapist;

(14) "Physical therapy" means the care and services provided by or under the direction and supervision of a physical therapist who is licensed pursuant to this chapter;

(15) "Physical therapy assistive personnel":

(A) "Other assistive personnel" means other trained or educated health care personnel not defined in subdivisions (14) and (16)(B), who perform specific designated tasks related to physical therapy under the supervision of a physical therapist. At the discretion of the supervising physical therapist, and if properly credentialed and not prohibited by any other law, "other assistive personnel" or "other support personnel" may be identified by the title specific to their training or education; and

(B) "Physical therapy aide," inclusive of the terms "aide," "technician" and "transporter," means a person trained by and under the direction of a physical therapist who performs designated and supervised routine physical therapy tasks;

(16) "Practice of physical therapy" means:

(A) Examining, evaluating and testing individuals with mechanical, physiological and developmental impairments, functional limitations and disability or other health and movement-related conditions in order to determine a physical therapy treatment diagnosis, prognosis, a plan of therapeutic intervention and to assess the ongoing effect of intervention;

(B) Alleviating impairments and functional limitations by designing, implementing, and modifying therapeutic interventions that include, but are not limited to, therapeutic exercise, functional training, manual therapy, therapeutic massage, assistive and adaptive orthotic, prosthetic, protective and supportive equipment, airway clearance techniques, debridement and wound care, physical agents or modalities, dry needling, mechanical and electrotherapeutic modalities and patient-related instruction;

(C) Reducing the risk of injury, impairments, functional limitation and disability, including the promotion and maintenance of fitness, health and quality of life in all age populations; and

(D) Engaging in administration, consultation, education and research;

(17) "Restricted physical therapist assistant license" means a license on which the committee has placed any restrictions due to action imposed by the committee;

(18) "Restricted physical therapy license" means a license on which the committee places restrictions or conditions, or both, as to scope of practice, place of practice, supervision of practice, duration of licensed status or type of condition of patient to whom the licensee may provide services;

(19) "Supervision" of the physical therapist assistant means the supervising physical therapist will be readily available to the physical therapist assistant being supervised. When the physical therapist assistant is practicing in an offsite setting, the supervising physical therapist will be immediately accessible by telecommunications. Patient conferences will be regularly scheduled and documented and supervisory visits will be made as further outlined in the rules and regulations; and

(20) "Unlicensed person working in occupational therapy" means a person who performs specific supportive tasks related to occupational therapy practice under the direct supervision of an occupational therapist or an occupational therapy assistant and whose activities do not require professional or advanced training in the basic anatomical, biological, psychological and social sciences involved in the provision of occupational therapy services. Such persons are often referred to as aides, technicians, transporters or support staff.



§ 63-13-109 - Unauthorized practice of medicine -- Scope of practice.

(a) Nothing in this chapter shall be construed as allowing physical therapists to practice medicine, osteopathy, podiatry, chiropractic or nursing.

(b) (1) The scope of practice of physical therapy shall be under the written or oral referral of a licensed doctor of medicine, chiropractic, dentistry, podiatry or osteopathy, with exceptions as stated in § 63-13-303.

(2) The scope of practice of physical therapy shall not include the performance of treatment where the physical therapist or physical therapist assistant uses direct thrust to move a joint of the patient's spine beyond its normal range of motion without exceeding the limits of anatomical integrity.






Part 2 - Certification of Occupational Therapists and Assistants

§ 63-13-201 - Legislative purpose.

(a) This part is enacted to:

(1) Safeguard the public health, safety and welfare;

(2) Protect the public from being misled by incompetent, unscrupulous and unauthorized persons;

(3) Assure the highest degree of professional conduct on the part of occupational therapists and occupational therapy assistants; and

(4) Assure that the available occupational therapy services are of high quality to persons in need of such services.

(b) It is the purpose of this part to provide for the regulation of persons offering occupational therapy services to the public.



§ 63-13-202 - Applicants for licensure -- Qualifications -- Examinations.

An applicant for licensure as an occupational therapist or as an occupational therapy assistant shall file an application showing, to the satisfaction of the board of occupational therapy, that the applicant:

(1) Is of good moral character;

(2) Has successfully completed the academic requirements of an educational program accredited by ACOTE or its predecessor organization. The accredited program shall be a program for occupational therapists or a program for occupational therapy assistants, depending upon the category of licensure for which the applicant is applying;

(3) Has successfully completed the period of supervised fieldwork experience required by ACOTE; and

(4) Has made an acceptable score on a written or computerized examination designed to test the applicant's knowledge of the basic and clinical services related to occupational therapy, occupational therapy techniques and methods and other subjects that may help to determine an applicant's fitness to practice. The board of occupational therapy shall approve an examination for occupational therapists and an examination for occupational therapy assistants and shall establish standards for acceptable performance on each examination. The board is authorized to use the entry level national examinations prepared and administered by NBCOT as the examinations used to test applicants for licensure as occupational therapists or occupational therapy assistants and is authorized to use the standards of NBCOT in determining an acceptable score on each examination.



§ 63-13-203 - Determining qualifications of applicants -- Granting licenses and permits.

(a) In determining the qualifications of an applicant for licensure as an occupational therapist or as an occupational therapy assistant, only a majority vote of the board of occupational therapy shall be required.

(b) Licenses and permits issued by the board shall be granted by the board as provided in § 63-13-204.



§ 63-13-204 - Licenses -- Issuance -- Fees -- Revocation -- Reinstatement -- Renewal.

(a) (1) The board of occupational therapy shall issue a license to any person who meets the requirements of this part upon payment of the appropriate fees.

(2) Each licensed occupational therapist or occupational therapy assistant shall pay a biennial renewal fee to the board as prescribed in this part, payable in advance, for the ensuing years. The secretary of the board shall notify each licensee.

(3) When any licensee fails to register and pay the biennial registration fee within thirty (30) days after registration becomes due as provided in this section, the license of such person shall be administratively revoked at the expiration of the thirty (30) days after the registration was required, without further notice or hearing. Any person whose license is automatically revoked as provided in this section may make application in writing to the board for the reinstatement of such license; and, upon good cause being shown, the board in its discretion may reinstate such license upon payment of all past-due renewal fees.

(b) For purposes of implementing § 63-13-108(b) [repealed], the board shall prescribe and publish nonrefundable fees.

(c) (1) Notwithstanding any provision of this chapter to the contrary, the division, with the approval of the commissioner, shall establish a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months and shall expire on the last day of the last month of the license period; however, during a transition period, or at any time thereafter when the board shall determine that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the biennial fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)).

(2) No renewal application will be accepted after the last day of the month following the license expiration date under the alternative method authorized in this subsection (c).

(d) The board is authorized to establish requirements for assessing continued competence of licensees.



§ 63-13-205 - Limited permits -- Failure of initial examination.

(a) A limited permit may be issued by the board to an applicant who has applied for a license under § 63-13-202, has successfully completed the educational and field experience requirements of § 63-13-202(2) and (3) and is scheduled to take the examination required by § 63-13-202(4).

(b) An applicant who has received a limited permit shall take the examination within ninety (90) days of the date the applicant received the limited permit. If the applicant does not take the examination within that ninety-day period, the limited permit expires at the end of the ninety-day period.

(c) If an applicant fails the examination, the applicant's limited permit expires upon the board's receipt of notice that the applicant failed the examination.

(d) If an applicant passes the examination, the applicant's limited permit remains effective until the board grants or denies a license to the applicant.

(e) An applicant may obtain a limited permit only once.

(f) A limited permit allows an applicant to engage in occupational therapy practice under the supervision of a licensed occupational therapist.

(g) The board shall adopt rules governing the supervision of persons to whom a limited permit has been issued. The rules shall address, at a minimum, initial and periodic inspections, written evaluations, written treatment plans, patient notes and periodic evaluation of performance.



§ 63-13-206 - Supervision of an occupational therapy assistant by an occupational therapist.

(a) A licensed occupational therapy assistant shall practice under the supervision of an occupational therapist who is licensed in Tennessee.

(b) The supervising occupational therapist is responsible for all services provided by the occupational therapy assistant, including, but not limited to, the formulation and implementation of a plan of occupational therapy services for each client, and has a continuing responsibility to follow the progress of each client and to ensure the effective and appropriate supervision of the occupational therapy assistant according to the needs of the client.

(c) The supervising occupational therapist shall assign to the occupational therapy assistant only those duties and responsibilities that the occupational therapy assistant is qualified to perform.

(d) The board shall adopt rules governing the supervision of occupational therapy assistants by occupational therapists. Those rules may address the following:

(1) The manner in which the supervising occupational therapist oversees the work of the occupational therapy assistant;

(2) The ratio of occupational therapists to occupational therapy assistants required under different conditions and in different practice settings; and

(3) The documentation of supervision contacts between the supervising occupational therapist and the occupational therapy assistant.

(e) The rules adopted by the board shall recognize that the frequency, methods and content of supervision of occupational therapy assistants by occupational therapists may vary by practice setting and are dependent upon the following factors, among others:

(1) Complexity of the client's needs;

(2) Number and diversity of clients;

(3) Skills of the occupational therapy assistant and the supervising occupational therapist;

(4) Type of practice setting; and

(5) Requirements of the practice setting.



§ 63-13-207 - Delegation of tasks to unlicensed personnel.

(a) A licensed physician, occupational therapist or licensed occupational therapy assistant may delegate to an unlicensed person specific routine tasks associated with nontreatment aspects of occupational therapy practice that are not evaluative, assessive, task selective or recommendational in nature and do not require making decisions or making assessment or treatment entries in official patient records, if the following conditions are met:

(1) The physician, occupational therapist or occupational therapy assistant accepts professional responsibility for the performance of that duty by the person to whom it is delegated. In the case of duties delegated by an occupational therapy assistant, the occupational therapy assistant, the physician and occupational therapist who supervises the occupational therapy assistant shall be responsible;

(2) The unlicensed person does not perform any duties that require licensure under this chapter; and

(3) The physician, occupational therapist or occupational therapy assistant ensures that the unlicensed person has been appropriately trained for the performance of the tasks.

(b) Tasks that may be delegated may include:

(1) Transporting of patients;

(2) Preparing or setting up a work area or equipment;

(3) Routine department maintenance or housekeeping activities;

(4) Taking care of patient's personal needs during treatments; and

(5) Clerical, secretarial or administrative duties.



§ 63-13-208 - Construction of part -- Activities not prohibited.

(a) Nothing in this part shall be construed as preventing or restricting the practice, services or activities of:

(1) Any person licensed under any chapter of this title;

(2) Any person employed as an occupational therapist or occupational therapy assistant by an agency of the United States government while providing occupational therapy services in that capacity;

(3) Any person pursuing a course of study leading to a degree or certificate in occupational therapy in an educational program accredited or granted developing program status by ACOTE, if:

(A) The activities and services constitute a part of a supervised course of study; and

(B) The person is designated by a title that clearly indicates the person's status as a student;

(4) Any person fulfilling the supervised fieldwork experience requirements of § 63-13-202(3), if the activities and services constitute a part of the experience necessary to meet the requirements of § 63-13-202(3);

(5) An occupational therapist or occupational therapy assistant who is licensed or certified to practice in another state that has licensure or certification requirements at least as stringent as the requirements of this part while in Tennessee for the purpose of providing educational, consulting or training services for no more than fourteen (14) days in a calendar year; and

(6) Any person who is certified by the National Council for Therapeutic Recreation Certification as a certified therapeutic recreation specialist, while engaged in practicing the profession of recreation therapy.

(b) Nothing in this part shall prevent certified orthotists from designing, fabricating and fitting orthotic devices.

(c) Nothing in this part shall prevent any person employed by a physician from performing activities related to casting and splinting or teaching exercises related to specific treatment by the employing physician.



§ 63-13-209 - Denial, suspension or revocation of license.

(a) The board of occupational therapy has the power and it is its duty to deny, suspend or revoke the license of or to otherwise lawfully discipline a licensee whenever the licensee is guilty of violating any of the provisions of this part or is guilty of any of the following acts or offenses:

(1) Unprofessional, dishonorable or unethical conduct;

(2) Violation or attempted violation, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision of this part or any lawful order of the board issued pursuant thereto or any criminal statute of the state of Tennessee;

(3) Making false or misleading statements or representations, being guilty of fraud or deceit in obtaining admission to practice or being guilty of fraud or deceit in the licensee's practice;

(4) Gross health care liability or a pattern of continued or repeated health care liability, ignorance, negligence or incompetence in the course of professional practice;

(5) Habitual intoxication or personal misuse of any drugs or the use of intoxicating liquors, narcotics, controlled substances, controlled substance analogues or other drugs or stimulants in such a manner as to adversely affect the person's ability to practice;

(6) Conviction of a felony, conviction of any offense under state or federal drug laws or conviction of any offense involving moral turpitude;

(7) Making or signing in one's professional capacity any certificate that is known to be false at the time one makes or signs such certificate;

(8) Engaging in practice when mentally or physically unable to safely do so;

(9) Solicitation by agents or persons generally known as "cappers" or "steerers" of professional patronage or profiting by the acts of those representing themselves to be agents of the licensee;

(10) Division of fees or agreeing to split or divide fees received for professional services with any person for bringing or referring a patient;

(11) Conducting practice so as to permit, directly or indirectly, an unlicensed person to perform services or work that, under the provisions of this part, can be done legally only by persons licensed to practice;

(12) Professional connection or association with any person, firm or corporation in any manner in an effort to avoid and circumvent the provisions of this part or lending one's name to another for illegal practice;

(13) Payment or acceptance of commissions, in any form or manner, on fees for professional services, references, consultations, pathological reports, prescriptions or on other services or articles supplied to patients;

(14) Giving of testimonials, directly or indirectly, concerning the supposed virtue of secret therapeutic agents or proprietary preparations, such as remedies, or other articles or materials that are offered to the public, claiming radical cure or prevention of diseases by their use;

(15) Violating the code of ethics adopted by the board;

(16) Any other unprofessional or unethical conduct that may be specified by the rules duly published and promulgated by the board or the violation of any provision of this part;

(17) On behalf of the licensee, the licensee's partner, associate or any other person affiliated with the licensee or the licensee's facility, use or participate in the use of any form of public communication containing a false, fraudulent, misleading or deceptive statement or claim; or

(18) Disciplinary action against a person licensed to practice occupational therapy by another state or territory of the United States for any acts or omissions that would constitute grounds for discipline of a person licensed in this state. A certified copy of the initial or final order or other equivalent document memorializing the disciplinary action from the disciplining state or territory shall constitute prima facie evidence of violation of this section and be sufficient grounds upon which to deny, restrict or condition licensure or renewal and/or discipline a person licensed in this state.

(b) In enforcing this section, the board of occupational therapy shall, upon probable cause, have the authority to compel an applicant or licensee to submit to a mental or physical examination, or both, by a designated board of at least three (3) practicing physicians, including a psychiatrist, where a question of mental condition is involved. The applicant or licensee may have an independent physical or mental examination, which examination report shall be filed with the board for consideration. The physicians' board shall submit a report of its findings to the board for use in any hearing that may thereafter ensue.

(c) The board, on its own motion, may cause to be investigated any report indicating that a licensee is or may be in violation of the provisions of this part. Any licensee, any occupational therapist or occupational therapy-related society or association or any other person who in good faith reports to the board any information that a licensee is or may be in violation of any provisions of this part shall not be subject to suit for civil damages as a result thereof.



§ 63-13-210 - Administrative procedure.

All administrative proceedings for disciplinary action against a licensee under this part shall be conducted by the board of occupational therapy in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 63-13-211 - Unlawful practices -- Penalty.

(a) It is unlawful for any person to violate the provisions of this part. It is unlawful for any person who is not licensed under this part as an occupational therapist or an occupational therapy assistant or whose license has been suspended or revoked to use, in connection with the person's name or place of business, the words "occupational therapist," "occupational therapist registered," "licensed occupational therapist," "occupational therapy assistant," "certified occupational therapy assistant" or "licensed occupational therapy assistant," the letters "OT," "OTA," "OTR," "OT/L," "OTA/L" or "COTA" or any other words, letters, abbreviations or insignia indicating or implying that the person is an occupational therapist or an occupational therapy assistant or who in any way, orally, in writing, in print or by sign, directly or by implication, claims to be an occupational therapist or an occupational therapy assistant.

(b) A violation of this part is a Class B misdemeanor.



§ 63-13-212 - License requirement.

No person shall practice occupational therapy or act as an occupational therapy assistant, nor claim to be able to practice occupational therapy or act as an occupational therapy assistant, unless the person holds a license and otherwise complies with the provisions of this part and the rules adopted by the board.



§ 63-13-213 - Reciprocity.

The board of occupational therapy may grant a license to an applicant who presents proof of current licensure or certification as an occupational therapist or occupational therapy assistant in another state, the District of Columbia or a territory of the United States and who possesses educational and experiential qualifications that meet or exceed the requirements for licensure in Tennessee, as determined by the board of occupational therapy.



§ 63-13-214 - Internationally trained applicants.

Applicants for licensure who have completed educational programs outside the United States shall furnish proof of good moral character and of completion of an educational program and supervised fieldwork substantially similar to those contained in § 63-13-202(2) and (3) and shall satisfy the examination requirements of § 63-13-202(4).



§ 63-13-215 - Retirement -- Inactive status.

(a) Any person licensed by the board of occupational therapy to practice in this state who has retired or may retire from such practice in this state shall not be required to register as required by this chapter if such person files with the board an affidavit on a form to be furnished by the board, which affidavit shall state the date on which the person retired from such practice and any other facts, as the board shall consider necessary, that tend to verify such retirement. If such person thereafter reengages in practice in this state, such person shall apply for registration with the board as provided by this chapter and shall meet such continuing education requirements that are established by the board, except for good and sufficient reasons as determined by the board.

(b) Any person licensed by the board of occupational therapy may place the person's license on inactive status by filing the proper forms with the board and by paying a biennial fee in accordance with rules adopted by the board. If the person thereafter reengages in active practice in this state, the person shall apply for relicensure with the board as provided by this part and shall meet the continuing education requirements that are established by the board, except for good and sufficient reasons as determined by the board.



§ 63-13-216 - Board of occupational therapy.

(a) There is created a board of occupational therapy, which shall perform the same functions and have the same duties and responsibilities that were performed by the committee of occupational therapy prior to July 1, 2007.

(b) The board shall consist of five (5) members appointed by the governor, each of whom shall be a resident of this state. Three (3) members of the board shall be licensed occupational therapists who have had at least five (5) years of experience in the actual practice or teaching of occupational therapy immediately preceding their appointment. One (1) member of the board shall be a licensed occupational therapy assistant who has had at least five (5) years of experience in the actual practice of occupational therapy or teaching of an occupational therapy assistant curriculum immediately preceding the appointment. One (1) member of the board shall be a person who is not engaged in the practice of occupational therapy and who is not professionally or commercially associated with the health care industry.

(c) The occupational therapist and occupational therapy assistant members shall be appointed by the governor from lists of nominees submitted by interested occupational therapy groups including, but not limited to, the Tennessee Occupational Therapy Association. The governor shall consult with such interested groups to determine qualified persons to fill positions on the board.

(d) The occupational therapists and the occupational therapy assistant who are serving on the committee of occupational therapy on July 1, 2007, shall continue to serve as members of the board until the expiration of their terms.

(e) The board shall organize annually and select a chair and a secretary. Meetings shall be held as frequently as may be required.

(f) A quorum of the board shall consist of at least three (3) members.

(g) The division shall provide administrative, investigatory and clerical services to the board.

(h) Each member of the board shall be reimbursed for actual expenses incurred in the performance of official duties on the board and shall be entitled to a per diem of one hundred dollars ($100) for each day of service in conducting the business of the board. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(i) All regular appointments to the board shall be for terms of three (3) years each. Each member shall serve until a successor is appointed. Vacancies shall be filled by appointment of the governor for the remainder of the unexpired term.

(j) The governor may, at the request of the board, remove any member of the board for misconduct, incompetence or neglect of duty.

(k) In making appointments to the board, the governor shall strive to ensure that at least one (1) member is sixty (60) years of age or older, that at least one (1) member is a racial minority and that the gender balance of the board reflects the gender balance of the state's population.

(l) The board shall have the power and duty to:

(1) Promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, all rules reasonably necessary for the performance of its duties and the proper administration of this part;

(2) Grant, in the board's name, all licenses approved by the board; and

(3) Collect and receive all fees, fines and moneys owed pursuant to the provisions of this part and to pay the fees, fines and moneys into the general fund of the state.

(m) After July 1, 2007, the board shall assume and fulfill all powers and duties previously assigned to the committee of occupational therapy, and the rules adopted by the committee of occupational therapy shall become the rules of the board without further action by the board.






Part 3 - Licensure of Physical Therapists and Assistants

§ 63-13-301 - License requirement.

(a) A physical therapist licensed under this chapter is fully authorized to practice physical therapy as defined in this chapter.

(b) No person shall practice or in any manner claim to be engaging in the practice of physical therapy or designate as being a physical therapist unless duly licensed as a physical therapist in accordance with this chapter.



§ 63-13-302 - Referrals -- Ethical standards.

(a) A physical therapist shall refer persons under the physical therapist's care to appropriate health care practitioners, after consultation with the referring practitioner, if the physical therapist has reasonable cause to believe symptoms or conditions are present that require services beyond the scope of practice or when physical therapy treatment is contraindicated.

(b) Physical therapists shall adhere to the recognized standards of ethics of the physical therapy profession and as further established by rule.



§ 63-13-303 - Exceptions to referral requirements.

(a) The practice of physical therapy shall be under the written or oral referral of a licensed doctor of medicine, chiropractic, dentistry, podiatry or osteopathy, except a licensed physical therapist may:

(1) Conduct an initial evaluation of a patient without referral;

(2) Provide physical assessments or instructions, including a recommendation of exercise to an asymptomatic person, without the referral of a referring practitioner;

(3) (A) In emergency circumstances, including minor emergencies, provide assistance to a person to the best of a therapist's ability without the referral of a referring practitioner. Except as provided in subdivision (a)(4), the physical therapist shall refer the person to the appropriate health care practitioner, as indicated, immediately after providing assistance;

(B) For the purposes of subdivision (a)(3)(A):

(i) "Emergency circumstances" means instances where emergency medical care is required; and

(ii) "Emergency medical care" means bona fide emergency services provided after the sudden onset of a medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, such that the absence of immediate medical attention could reasonably be expected to result in:

(a) Placing the patient's health in serious jeopardy;

(b) Serious impairment to bodily functions; or

(c) Serious dysfunction of any bodily organ or part; and

(4) Treat a patient without a referral when all of the following apply:

(A) When a patient provides the name of a licensed doctor of medicine, chiropractic, dentistry, podiatry or osteopathy and expressly wants the physical therapist to inform that physician, the physical therapist shall inform the patient's licensed doctor of medicine, chiropractic, dentistry, podiatry or osteopathy no later than five (5) business days after the evaluation. A consultation shall occur between the physical therapist and the patient's licensed doctor of medicine, chiropractic, dentistry, podiatry or osteopathy within the first six (6) visits or fifteen (15) business days, whichever comes first, of the findings of the patient's initial visit for physical therapy and any subsequent visits. Should that consultation not take place, no further therapy beyond the six (6) visits or fifteen (15) days, whichever comes first, shall be delivered;

(B) When a patient does not provide the name of a licensed doctor of medicine, chiropractic, dentistry, podiatry or osteopathy or expressly states to the therapist that the patient does not want a licensed doctor of medicine, chiropractic, dentistry, podiatry or osteopathy informed of the initiation of therapy services, the therapist shall have the patient sign a consent form that confirms the patient either does not have a licensed doctor of medicine, chiropractic, dentistry, podiatry or osteopathy or does not want a licensed doctor of medicine, chiropractic, dentistry, podiatry or osteopathy informed of the initiation of therapy treatment. The consent form shall be maintained in the patient's record;

(C) If the patient presents to the physical therapist for a problem for which the patient has been seen by a licensed doctor of medicine, chiropractic, dentistry, podiatry or osteopathy within the past twelve (12) months, the consent of the patient is not necessary to inform that licensed doctor of medicine, chiropractic, dentistry, podiatry or osteopathy of the presentation for the physical therapy treatment. If the patient has no licensed doctor of medicine, chiropractic, dentistry, podiatry or osteopathy, then the physical therapist shall make a suggestion from the list of available providers and shall inform the patient of the thirty-day limitation in subdivision (a)(4)(E);

(D) If the physical therapist determines, based on reasonable evidence, that no substantial progress has been made with respect to that patient within fifteen (15) calendar days or six (6) visits, whichever occurs first, immediately following the date of the patient's initial visit with the physical therapist, the physical therapist shall not provide any additional physical therapy services and shall refer the patient to a licensed physician, doctor of chiropractic, dentist, podiatrist or osteopath. If the patient previously was diagnosed with chronic, neuromuscular or developmental conditions by a physician, doctor of chiropractic, dentist, podiatrist or osteopath and the evaluation, treatment or services are being provided for problems or symptoms associated with one (1) or more of those previously diagnosed conditions, then this subdivision (a)(4)(D) shall not apply. If a patient returns to the physical therapist within ninety (90) days of treatment with the same complaint, then the physical therapist shall make an immediate referral to the appropriate health care provider;

(E) When a patient's licensed doctor of medicine, chiropractic, dentistry, podiatry or osteopathy has not been notified of the physical therapy services, under no circumstances should therapy services continue beyond thirty (30) days immediately following the date of the patient's first visit;

(F) (i) It shall be considered unprofessional conduct for the purposes of § 63-13-312 for a physical therapist to knowingly initiate services for the same complaint for which a patient:

(a) Has started therapy services but another therapist did not inform a licensed doctor of medicine, chiropractic, dentistry, podiatry or osteopathy within five (5) business days of the initial evaluation in accordance with subdivision (a)(4)(A);

(b) Has reached the fifteen (15) day and six (6) visit limit imposed by subdivision (a)(4)(D) where no substantial progress has been made from another physical therapist; or

(c) Has reached the thirty-day limit imposed by subdivision (a)(4)(E);

(ii) This subdivision (a)(4)(F) does not apply if a referral from a licensed doctor of medicine, chiropractic, dentistry, podiatry or osteopathy is made; and

(G) If, at any time, the physical therapist has reason to believe that the patient has symptoms or conditions that require treatment or services beyond the scope of practice of a physical therapist, the physical therapist shall refer the patient to a licensed health care practitioner acting within the practitioner's scope of practice.

(b) No person shall practice physical therapy other than upon the referral of a patient by a person who is licensed in this or another state to practice medicine chiropractic, dentistry, osteopathic medicine or podiatric medicine, within the scope of those practices, and whose license is in good standing and who holds a CPR certificate or its equivalent, unless one of the following conditions is met:

(1) The person holds a master's or doctorate degree from a professional physical therapy program that is accredited by a national accreditation agency recognized by the United States department of education and by the board of physical therapy and the person has completed at least one (1) year of experience as a licensed physical therapist;

(2) The person has successfully completed a residency or clinical fellowship in physical therapy at a program approved by the board; or

(3) (A) The person has completed at least three (3) years of experience as a licensed physical therapist; and

(B) The person has completed a course approved by the board of physical therapy and offered by an accredited university of at least fifteen (15) hours, designed to enable the physical therapist to identify signs and symptoms of systemic disease, particularly those that can mimic cardiological, neurological, oncological or musculoskeletal disorders and to recognize conditions that require timely referral to a physician, dentist, osteopath, podiatrist or chiropractor.



§ 63-13-304 - Board powers and duties.

(a) The board of physical therapy has the power and authority to:

(1) Evaluate the qualifications of applicants for licensure and provide for the examination of physical therapists and physical therapist assistants;

(2) Adopt passing scores for examination;

(3) Issue licenses to those who qualify under this chapter;

(4) Regulate the practice of physical therapy by interpreting and enforcing the provisions of this chapter, including disciplinary action;

(5) Adopt and revise rules, as it deems necessary and appropriate, consistent with this chapter, for the discharge of its obligation under this section. Such rules, when lawfully adopted, shall have the effect of law;

(6) Establish requirements for assessing continuing competence of licensees; and

(7) Assess all license and registration fees.

(b) The board of physical therapy shall establish minimum competency requirements that a physical therapist shall demonstrate in order to practice dry needling.



§ 63-13-305 - Claims and practices of other licensed professionals -- Exemptions from licensure.

(a) Nothing in this chapter shall be construed as restricting a person licensed or certified under any other law of this state from engaging in the profession or practice for which the person is licensed or certified; provided, that the person does not claim to be a physical therapist, a physical therapist assistant or a provider of physical therapy.

(b) The following persons shall be exempt from licensure as a physical therapist or physical therapist assistant under this chapter:

(1) A person who is pursuing a course of study leading to a degree as a physical therapist or physical therapist assistant in a professional education program approved by the board and is satisfying supervised clinical education requirements related to physical therapy education;

(2) A physical therapist or physical therapist assistant while practicing in the United States armed services, United States public health service or veterans administration as based on requirements under federal regulations for state licensure of health care providers;

(3) A physical therapist or physical therapist assistant licensed in another United States jurisdiction or a foreign-educated physical therapist credentialed in another country, performing physical therapy as part of teaching or participating in an educational seminar of no more than sixty (60) days in a calendar year; and

(4) A physical therapist or physical therapist assistant licensed in another United States jurisdiction who is temporarily performing physical therapy for members of established athletic teams, athletic corporations or performing arts companies that are training, competing or performing in Tennessee; provided, however, that a person performing physical therapy in this state pursuant to this subdivision (b)(4) shall agree to use the secretary of state for service of process pursuant to title 20, chapter 2, part 2.

(c) The practice of dry needling by a physical therapist licensed under this chapter shall not constitute the practice of acupuncture under chapter 6, part 10 of this title.

(d) Nothing in this chapter shall be construed as restricting persons licensed under any other law of this state from performing physical agent modalities for which they have received education and training.



§ 63-13-306 - Application -- Examinations.

(a) An applicant for licensure as a physical therapist or physical therapist assistant shall file an application as required by the board. A non-refundable application fee and cost of the examination shall accompany the completed written or online application. Fees shall be established by the rules promulgated by the board.

(b) After the application process has been completed, an applicant shall take the examination for physical therapist licensure that covers current physical therapy practice.

(c) After the application process has been completed, an applicant shall take the examination for physical therapist assistant licensure that covers current technical application of physical therapy services.

(d) Examinations shall be available within the state at such time and place as the board shall determine. The board shall determine the passing score.

(e) Applicants who do not pass the examination after the first attempt may retake the examination one (1) additional time without reapplication for licensure. This must occur with six (6) months of initial board approval to take the examination. Prior to being approved by the board for subsequent testing beyond two (2) attempts, individuals shall submit a new application with all applicable fees and demonstrate evidence satisfactory to the board of having successfully completed additional clinical training and/or course work as determined by the board and defined in the rules.



§ 63-13-307 - Qualifications of applicants -- Reciprocity.

(a) An applicant for licensure as a physical therapist shall have the following qualifications:

(1) Must be at least eighteen (18) years of age;

(2) Be of good moral character;

(3) Have completed the application process;

(4) Be a graduate of a professional physical therapy education program accredited by an accreditation agency approved by the board; and

(5) Have successfully passed an examination approved by the board.

(b) An applicant for license as a physical therapist assistant shall meet the following requirements:

(1) Must be at least eighteen (18) years of age;

(2) Be of good moral character;

(3) Have completed the application process;

(4) Be a graduate of a physical therapist assistant education program accredited by an accreditation agency approved by the board; and

(5) Have successfully passed an examination approved by the board.

(c) The board shall issue a license to a physical therapist or physical therapist assistant who has a valid unrestricted license from another United States jurisdiction in which such person, when granted such license, previously met all requirements as specified in subsections (a) and (b) and as further established by rules promulgated by the board.

(d) An applicant for licensure as a physical therapist who has been educated outside the United States shall meet the following qualifications:

(1) Must be at least eighteen (18) years of age;

(2) Be of good moral character;

(3) Have completed the application process;

(4) Provide satisfactory evidence that the applicant's education is substantially equivalent to the requirements of physical therapists educated in accredited educational programs as determined by the board. If the board determines that a foreign-educated applicant's education is not substantially equivalent, it may require completion of additional course work before proceeding with the application process;

(5) Provide written proof that the school of physical therapy education is recognized by its own ministry of education;

(6) Provide written proof of authorization to practice as a physical therapist without limitations in the country where the professional education occurred;

(7) Provide proof of legal authorization to reside and seek employment in the United States or its territories;

(8) Have the applicant's educational credentials evaluated by a board-approved credential evaluation agency;

(9) Have passed the board approved English proficiency examinations, if the applicant's native language is not English;

(10) Have participated in and completed an interim supervised clinical practice period prior to licensure; and

(11) Have successfully passed the examination approved by the board.

(e) Notwithstanding the provisions of this section, if the foreign-educated physical therapist applicant is a graduate of a professional physical therapy education program accredited by an agency approved by the board, the requirements in subdivisions (d)(4), (5), (8) and (10) may be waived.

(f) In determining the qualifications of an applicant for licensure as a physical therapist or as a physical therapist assistant, only a majority vote of the board of physical therapy shall be required.



§ 63-13-308 - License renewal -- Changes in name or address -- Retirement -- Inactive status -- Exemption from continuing education requirements.

(a) A physical therapist or physical therapist assistant licensed under the provisions of this part shall renew such person's license as specified in the rules. An individual who fails to renew the license by the date of expiration shall not practice physical therapy or function as a physical therapist assistant in the state of Tennessee.

(b) Each licensee shall report to the division a name change and changes in business and home address within thirty (30) days of the change.

(c) Any person licensed by the board to practice in this state who has retired or may retire from such practice in this state is not required to register as required by this part if such person files with the board an affidavit on a form to be furnished by the board, which affidavit states the date on which the person retired from such practice and any other facts as the board considers necessary that tends to verify such retirement. If such person thereafter reengages in practice in this state, such person shall apply for licensure with the board as provided by this part and shall meet such continuing education requirements that are established by the board, except for good and sufficient reasons as determined by the board.

(d) Any person licensed by the board may place their license on inactive status by filing the proper forms with the board and by paying a biennial fee in accordance with rules. If such person thereafter reengages in active practice in this state, such person shall apply for relicensure with the board as provided by this part and shall meet such continuing education requirements as are established by the board, except for good and sufficient reasons as determined by the board.

(e) A licensee who has been continuously licensed in this state since 1960 and who is at least seventy-one (71) years of age shall be exempt from any continuing education requirements imposed by the board under this chapter.



§ 63-13-309 - Reinstatement of license -- Failure to renew license.

(a) Reinstatement of a lapsed license following a renewal deadline requires payment of a renewal fee, a late renewal penalty fee and a reinstatement fee, in accordance with rules promulgated by the board.

(b) Reinstatement of a license that has lapsed for more than three (3) consecutive years requires reapplying for a license and payment of fees in accordance with board rules. The individual shall successfully demonstrate to the board competency in the practice of physical therapy or, shall serve an internship under a restricted license or take remedial courses as determined by the board, or any combination of the preceding, at the board's discretion. The board may also require the applicant to take an examination.

(c) When any license holder fails to renew and pay the biennial renewal fee within sixty (60) days after renewal becomes due, as provided in this section, the license of such person shall be administratively revoked at the expiration of the sixty (60) days after the renewal was required, without further notice or hearing. Any person whose license is administratively revoked, as provided in this subsection (c), may make application in writing to the board for the reinstatement of such license; and, upon good cause being shown, the board, in its discretion, may reinstate such license upon payment of all required fees.



§ 63-13-310 - Unlawful use of titles or designations indicating licensure.

(a) A physical therapist shall use the letters "PT" in connection with their name or place of business to denote licensure under this part.

(b) It is unlawful for any person or for any business entity, its employees, agents or representatives to use in connection with such person's name or the name or activity of the business the words "physical therapy," "physical therapist," "physiotherapy," "physiotherapist," "registered physical therapist," "licensed physical therapist," "doctor of physical therapy," or the letters "PT," "LPT," "DPT," or "RPT" or any other words, abbreviations or insignia indicating or implying directly or indirectly that physical therapy is provided or supplied, including the billing of services labeled as physical therapy, unless such services are provided by or under the direction of a physical therapist licensed in accordance with this part.

(c) Nothing in this chapter shall be construed as restricting a person licensed or certified under any other law of this state from engaging in the profession or practice for which the person is licensed or certified; provided, that the person does not claim to be a physical therapist, a physical therapist assistant or a provider of physical therapy.

(d) A physical therapist assistant shall use the letters "PTA" in connection with the person's name to denote licensure.

(e) No person shall use the title "physical therapist assistant" or use the letters "PTA" in connection with the person's name or any other words, abbreviations or insignia indicating or implying, directly or indirectly, that the person is a physical therapist assistant unless the person is licensed as a physical therapist assistant in accordance with this part.



§ 63-13-311 - Supervision of students and assistive personnel.

(a) Physical therapists are responsible for the patient care given by physical therapist assistants, assistive personnel and students on clinical affiliations under their supervision. The physical therapist may delegate to the physical therapist assistant, assistive personnel and clinical students selected acts, tasks or procedures that fall within the scope of their education or training.

(b) Physical therapist assistants shall at all times be under the supervision of a licensed physical therapist as defined in § 63-13-103 and as further set forth in the rules promulgated by the board.

(c) Physical therapy aides, other assistive personnel and clinical students shall at all times perform patient care activities under the on-site supervision of a licensed physical therapist or physical therapist assistant as defined in § 63-13-103.

(d) Physical therapist students and physical therapist assistant students shall at all times be under the supervision of a physical therapist as further set forth in the rules promulgated by the board.



§ 63-13-312 - Denial, suspension or revocation of licenses.

The board has the power, and it shall be its duty, to deny, suspend or revoke the license of, or to otherwise lawfully discipline, a licensee who is guilty of violating any of the provisions of this part or is guilty of the following acts or offenses:

(1) Practicing physical therapy in violation of the provisions of this chapter or any rule or written order adopted by the board;

(2) Practicing or offering to practice beyond the scope of physical therapy practice as defined in this chapter;

(3) Making false or misleading statements or representations, being guilty of fraud or deceit in obtaining admission to practice or being guilty of fraud or deceit in the licensee's practice;

(4) Engaging in the performance of substandard care by a physical therapist due to ignorance, incompetence or a deliberate or negligent act or failure to act, regardless of whether actual injury to the patient is established;

(5) Engaging in the performance of substandard care by a physical therapist assistant, which includes exceeding the authority to perform the task selected and delegated by the supervising physical therapist, regardless of whether actual injury to the patient is established;

(6) Inadequately supervising or delegating duties that exceed the scope of practice for assistive personnel in accordance with this chapter and rules adopted by the board;

(7) Conviction of a felony or any offense involving moral turpitude in the courts of this state or any other state, territory or country. "Conviction," as used in this subdivision (7), includes a finding or verdict of guilt or a plea of nolo contendere;

(8) Practicing as a physical therapist or working as a physical therapist assistant when physical or mental abilities are impaired by the use of controlled substances, controlled substance analogues, other habit-forming drugs, chemicals or alcohol;

(9) Disciplinary action against a person licensed to practice as a physical therapist or physical therapist assistant by another state or territory of the United States for any acts or omissions that would constitute grounds for discipline of a person licensed in this state. A certified copy of the initial or final order or other equivalent document shall constitute prima facie evidence of a violation of this section and be sufficient grounds upon which to deny, restrict or condition licensure or renewal and/or discipline a person licensed in this state;

(10) Engaging in sexual misconduct. "Sexual misconduct," for the purpose of this section, includes:

(A) Engaging in or soliciting sexual relationships, whether consensual or non-consensual, while a physical therapist or physical therapist assistant/patient relationship exists;

(B) Making sexual advances, requesting sexual favors and engaging in other verbal conduct or physical conduct or physical contact of a sexual nature with patients; and

(C) Intentionally viewing a completely or partially disrobed patient in the course of treatment, if the viewing is not related to patient diagnosis or treatment under current practice standards;

(11) Directly or indirectly requesting, receiving or participating in the dividing, transferring, assigning, rebating or refunding of an unearned fee or profiting by means of a credit or other valuable consideration, such as an unearned commission, discount or gratuity in connection with the furnishing of physical therapy services. Nothing in this subdivision (11) prohibits the members of any regularly and properly organized business entity recognized by law and comprised of physical therapists from dividing fees received for professional services among themselves as they determine necessary to defray their joint operating expenses. Physical therapists employed by or contracting with a physician, physician group, as defined in accordance with the federal Physician Self-Referral Law, codified in 42 U.S.C. § 1395nn, or entity primarily owned by physicians and receiving wages or other compensation and/or benefits pursuant to the employment or contract shall not be deemed to be in violation of any provision under this chapter solely by virtue of the employment or contract and shall not be subject to licensure denial, suspension, revocation or any other disciplinary action or other penalty described under this chapter solely by virtue of the employment or contract. This subdivision (11) shall not be interpreted in such a way as to create a prohibition on the corporate practice of any health care professional where no such prohibition previously existed;

(12) Failing to adhere to standards of ethics of the physical therapy profession;

(13) Charging unreasonable or fraudulent fees for services performed or not performed;

(14) Making misleading, deceptive, untrue or fraudulent representations in violation of this chapter, or otherwise, in practice of the profession;

(15) Being under a current judgment of mental incompetency rendered by a court of competent jurisdiction;

(16) Aiding or abetting a person not licensed in this state who directly or indirectly performs activities requiring a license;

(17) Failing to report to the board any act or omission of a licensee, applicant or any other person which violates the provisions of this chapter;

(18) Interfering with, or refusing to cooperate in, an investigation or disciplinary proceeding, including willful misrepresentation of facts or by the use of threats or harassment against any patient or witness to prevent the patient or witness from providing evidence in a disciplinary proceeding or any legal action;

(19) Failing to maintain patient confidentiality without prior written consent or unless otherwise required by law;

(20) Failing to maintain adequate patient records that contain a minimum of an evaluation of objective finding, a physical therapy treatment diagnosis, the plan of care including desired outcomes, the treatment record, a discharge plan including results of intervention and sufficient information to identify the patient;

(21) Promoting unnecessary devices, treatment intervention or service for the financial gain of the practitioner or of a third party;

(22) Providing treatment intervention unwarranted by the condition of the patient, nor shall the licensee continue treatment beyond the point of reasonable benefit;

(23) A violation or attempted violation, directly or indirectly, or assisting in or abetting the violation of or conspiring to violate any provisions of this chapter or any lawful order of the board issued pursuant thereto or any criminal statute of the state of Tennessee;

(24) Division of fees or agreeing to split fees or divide fees received for professional services with any person for bringing or referring a patient outside the scope of § 63-13-315; or

(25) Payment or acceptance of commissions, in any form or manner, on fees for professional services, references, consultations, pathological reports, prescriptions or on other services or articles supplied to patients.



§ 63-13-313 - Disciplinary actions of the board.

The board may, upon proof of the violation of any provision of this chapter, take the following disciplinary actions singly or in combination:

(1) Deny an application for a license to any applicant who applies for the same through reciprocity or otherwise;

(2) Permanently or temporarily withhold issuance of a license;

(3) Suspend, limit or restrict a previously issued license for such time and in such manner as the board may determine;

(4) Issue a letter of reprimand;

(5) Reprimand or take such action in relation to disciplining an applicant or licensee, including, but not limited to, informal settlements and letters of warning as the board, in its discretion, may deem proper;

(6) Revoke a license;

(7) Refuse to issue or renew a license; or

(8) Impose civil penalties for violation of this chapter pursuant to § 63-1-134. In addition, the board may, in its discretion, assess and collect the reasonable costs incurred in a disciplinary hearing when action is taken against a person's license.



§ 63-13-314 - Administrative procedure of disciplinary actions -- Jurisdiction of board.

(a) All proceedings for disciplinary action against a licensee shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The board retains jurisdiction to modify or refuse to modify, upon request of any party, any of its orders issued pursuant to this section.



§ 63-13-315 - Penalties.

(a) A person commits a Class B misdemeanor if the person engages in an activity requiring a license issued according to this chapter and who fails to obtain the required license, who violates any other provision of this chapter or who uses any word, title, or representation implying that the person is licensed to engage in the practice of physical therapy. A person claims to be a physical therapist when using a title, letters or any description of services that incorporates one (1) or more of the terms, designations or abbreviations specifically restricted under §§ 63-13-103 and 63-13-310.

(b) The board may authorize an investigation of any person to the extent necessary to determine if the person is engaged in the unlawful practice of physical therapy.

(c) The board may, through the office of the attorney general and reporter, apply for injunctive relief in any court of competent jurisdiction to enjoin any person from committing an act in violation of this chapter. Injunctive proceedings are in addition to, and not in lieu of, all penalties and other remedies prescribed in this chapter.

(d) A person who aids or requires another person to directly or indirectly violate this chapter or rules, who permits the person's license or a license issued by this board to be used by any person other than the licensee or who acts with the intent to violate or evade this chapter or rules is subject to a civil penalty of not more than one thousand dollars ($1,000) for each violation.



§ 63-13-316 - Peer assistance program -- Fees.

(a) In lieu of a disciplinary proceeding as set forth in this chapter, the board may permit a licensee pursuant to this part to actively participate in a board approved peer assistance program under the following conditions:

(1) The board has evidence that the licensee is impaired;

(2) The licensee has not been convicted of a felony relating to a controlled substance or controlled substance analogue in a court of law of the United States or any other territory or country;

(3) The licensee enters into a written agreement with the board for a restricted license and complies with all the terms of the agreement, including making satisfactory progress in the program and adhering to any limitations on the licensee's practice imposed by the board to protect the public. Failure to enter into such an agreement shall activate an immediate investigation and disciplinary proceeding by the board; and

(4) As part of the agreement established between the licensee and the board, the licensee shall sign a waiver allowing the peer assistance program to release information to the board if the licensee does not comply with the requirements of this section or is unable to practice with reasonable skill or safety.

(b) The board shall establish fees for all licensees to effect the purposes of this section.



§ 63-13-317 - Disclosures to patient -- Confidentiality of information -- Complaints -- Display of license.

(a) Physical therapists shall inform the patient of any financial arrangements connected to the referral process.

(b) Physical therapists shall disclose in writing any financial interest in products they endorse and recommend to their patients.

(c) The licensee has the responsibility to ensure that the patient has knowledge of freedom of choice in services and products.

(d) Information relating to the physical therapist-patient relationship is confidential and may not be communicated to a third party not involved in that patient's care without the prior written consent of the patient. The physical therapist-patient confidentiality does not extend to cases in which the physical therapist has a duty to report information as required by law.

(e) Any person may submit a complaint regarding any licensee or any other person potentially in violation of this chapter. Confidentiality shall be maintained subject to law.

(f) The department shall keep all information relating to the receiving and investigation of complaints filed against licensees confidential until the information becomes public record as required by law.

(g) Each licensee shall display a copy of the licensee's license or current renewal verification in a location accessible to public view at the licensee's place of employment.



§ 63-13-318 - Board of physical therapy.

(a) There is created a board of physical therapy, which shall perform the same functions and have the same duties and responsibilities that were performed by the committee of physical therapy prior to July 1, 2007.

(b) The board shall consist of five (5) members appointed by the governor, each of whom shall be a resident of this state. Three (3) members of the board shall be licensed physical therapists who have had at least five (5) years of experience in the actual practice or teaching of physical therapy immediately preceding their appointment. One (1) member of the board shall be a licensed physical therapist assistant who has had at least five (5) years of experience in the actual performance of physical therapy procedures and related tasks or teaching of a physical therapist assistant curriculum immediately preceding the appointment. One (1) member of the board shall be a person who is not engaged in the practice of physical therapy and who is not professionally or commercially associated with the health care industry.

(c) The physical therapist and physical therapist assistant members shall be appointed by the governor from lists of nominees submitted by interested physical therapy groups including, but not limited to, the Tennessee Physical Therapy Association. The governor shall consult with such interested groups to determine qualified persons to fill positions on the board.

(d) The physical therapists and the physical therapist assistant who are serving on the committee of physical therapy on July 1, 2007, shall continue to serve as members of the board until the expiration of their terms.

(e) The board shall organize annually and select a chair and a secretary. Meetings shall be held as frequently as may be required.

(f) A quorum of the board shall consist of at least three (3) members.

(g) The division shall provide administrative, investigatory and clerical services to the board.

(h) Each member of the board shall be reimbursed for actual expenses incurred in the performance of official duties on the board and shall be entitled to a per diem of one hundred dollars ($100) for each day of service in conducting the business of the board. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(i) All regular appointments to the board shall be for terms of three (3) years each. Each member shall serve until a successor is appointed. Vacancies shall be filled by appointment of the governor for the remainder of the unexpired term.

(j) The governor may, at the request of the board, remove any member of the board for misconduct, incompetence or neglect of duty.

(k) In making appointments to the board, the governor shall strive to ensure that at least one (1) member is sixty (60) years of age or older, that at least one (1) member is a racial minority and that the gender balance of the board reflects the gender balance of the state's population.

(l) After July 1, 2007, the board shall assume and fulfill all powers and duties previously assigned to the committee of physical therapy, and the rules adopted by the committee of physical therapy shall become the rules of the board without further action by the board.









Chapter 14 - Dispensing Opticians

§ 63-14-101 - Board -- Creation -- Composition -- Appointments -- Organization -- Duties.

(a) There is hereby created a board to be known as "board of dispensing opticians", referred to as "board" in this chapter, constituted as set out and with the duties and powers provided in this chapter.

(b) (1) The board shall consist of five (5) members. No member shall be eligible to serve more than three (3) consecutive terms. All appointments shall be made for a term of four (4) years, and members of the board shall serve until their successors are appointed and qualified.

(2) The governor shall make appointments to the board not later than thirty (30) days after the expiration of the term of office of any member. Members of the board may be appointed by the governor from lists of qualified persons submitted by interested optician groups including, but not limited to, the Tennessee Dispensing Opticians Association, and the governor shall consult with the interested optician groups to determine qualified persons to fill the positions. No person shall be eligible for appointment to the board unless the person shall have been a resident of this state and engaged in the practice as a dispensing optician within this state for not less than five (5) years immediately preceding the time of such appointment by the governor; however, no person shall be eligible to appointment who is in any way connected with or interested in any school of optometry, optometric school or the optical or optometric department of any institution of learning or the wholesale optical or optometric supply business. In the event of a vacancy on the board, the governor shall appoint a new member to serve the unexpired term; provided, that such appointment, if not effective within sixty (60) days of the vacancy, shall be filled by the board.

(3) In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(c) The board shall convene and organize by selecting from among its members a chair and a secretary-treasurer and shall adopt rules and regulations governing the examination of applicants, the enforcement of the provisions of this chapter and shall establish a code of ethics and standards of practice for dispensing opticians in this state and such other rules and regulations as may be necessary for the proper carrying out of this chapter. The chair and secretary-treasurer thus elected shall serve for a period of two (2) years or until their successors are appointed and qualified.

(d) (1) The board shall provide for meetings at least once each year for the purpose of receiving applications and giving examinations as provided in this chapter and may meet at such other times and places as the board shall designate from time to time by rules and regulations regularly adopted.

(2) The board may administer oaths, summon witnesses and take testimony in all matters relating to its duties.

(3) A majority of the board shall constitute a quorum for the transaction of any and all business that may be lawfully transacted by the board.

(e) The board shall determine the nature and character of the examination to be given applicants for license to practice as dispensing opticians and is empowered to issue licenses with respect to all persons who shall satisfactorily pass the examination as determined in accordance with the rules and regulations of the board. Each license shall be signed by the chair of the board and attested by the secretary-treasurer under its adopted seal. Each license issued by the board to any such applicant shall be signed by the members of the board, and such license exclusively shall be evidence of the right and authority of the person to whom it is issued to practice as dispensing optician within this state.

(f) The board shall not discriminate in the issuance of any license pursuant to this chapter. "Discrimination" means any direct or indirect act or practice of exclusion, distinction, restriction, segregation, limitation, refusal, denial or any other act or practice of differentiation or preference in the treatment of a person or persons because of race, creed, color, religion, sex, age or national origin.



§ 63-14-102 - "Practice of dispensing opticians" defined -- Prohibited practices.

"Practice of dispensing opticians" means the preparation, adaptation and dispensing of lenses, spectacles, eye glasses and optical devices to the intended user thereof on the written prescription of a physician or optometrist duly licensed to practice the physician's or the optometrist's profession and the dispensing of frames as a unit or individually to the intended user thereof.

(1) A person registered under the provisions of this chapter is specifically prohibited from engaging in the practice of ocular refraction, orthoptics, visual training, prescribing contact lenses or the prescribing of subnormal vision aids or telescopic spectacles.

(2) Nothing in this section shall be construed to authorize or permit any dispensing optician to claim to be able to, or to offer, undertake or attempt, by any means or method, to examine or exercise eyes, fit contact lenses or diagnose, treat, correct, relieve, operate or prescribe for any human ailment, deficiency, deformity, disease, injury, pain or physical condition; however, dispensing opticians may fit contact lenses in the presence of and under the direct supervision of a licensed optometrist or ophthalmologist.

(3) Nor shall anything in this section or in this chapter be construed to require the licensing of persons, firms or corporations that are wholesale suppliers to opticians, optometrists or ophthalmologists, of lenses, spectacles, eye glasses or optical devices or to prevent such persons, firms or corporations from the preparation of lenses, spectacles, eye glasses or optical devices, defined to be the surfacing, fabrication or finishing of any substance or material used or to be used for the correction of human vision, or the adaptation of such lenses, spectacles, eye glasses or optical devices, defined to be the mounting of such a prepared substance or material to frames or to other devices designed to be worn by the user thereof, as long as such preparation or adaptation is done under the written order of an ophthalmologist or optometrist only and as long as such lenses, spectacles, eye glasses or optical devices so prepared or adapted are delivered directly to an ophthalmologist, optometrist or dispensing optician, and as long as such persons, firms or corporations do not engage in advertising as to the price of either the finished product or any part thereof.



§ 63-14-103 - Qualifications -- Examinations -- Display of license -- Unlawful acts.

(a) (1) Any person who is a citizen of the United States and of good moral character, and who is eighteen (18) years of age or over and who has satisfactorily completed not less than two (2) years of the prescribed course of a school for dispensing opticians recognized by the board or who has had practical training and experience of a grade and character satisfactory to the board as an apprentice or student under the supervision of a dispensing optician, optometrist or ophthalmologist licensed by the state of Tennessee for a period of not less than three (3) years or the equivalent amount of time under the supervision of such licensed professionals of another state that has dispensing opticianry licensure criteria at least as strict as Tennessee shall be entitled to make application to the board for examination.

(2) The form of application shall be prescribed by the board, and each applicant shall pay the fee provided in § 63-14-107 for the privilege of taking the examination.

(3) If, in the opinion of the board, the applicant possesses the qualifications prescribed in this section and successfully passes the examination, in the judgment of the board, a license to practice as dispensing optician in this state shall be issued to the applicant by the board upon payment of the license fee as provided in § 63-14-107.

(b) Applicants may be examined by the board upon matters pertaining to dispensing opticians and practical subjects, such as practical optic neutralization of lenses, frame measuring and adjustments, pupilary distances and such other subjects essential to the practice as dispensing opticians as the board may prescribe.

(c) Every licensee shall cause such licensee's license to be displayed conspicuously in the office or establishment operated and conducted by the licensee or the office or establishment in which such licensee is employed, and each year, as the license is renewed, such renewal license shall be displayed in the same manner until revoked or suspended by the board as provided in § 63-14-104.

(d) It is unlawful for any person to practice or offer to practice as a dispensing optician as an employee of any person not engaged primarily in the practice as dispensing optician as a licensee under this chapter or of any firm or corporation not engaged primarily in the practice of dispensing opticians under the actual and personal supervision of partners, officers, managers or stockholders who possess valid unrevoked licenses as dispensing opticians entitled to practice within this state in accordance with the provisions of this chapter.

(e) It is unlawful for any dispensing optician licensed to practice such dispensing optician's profession in accordance with the provisions of this chapter to be employed by, perform any work in or have any financial interest, directly or indirectly, in the operation of any establishment or place of business that undertakes or attempts to engage in the business of a dispensing optician in violation of this chapter or that advertises in any way that would conflict with the provisions of this chapter in regard to advertising by a licensed dispensing optician.

(f) It is lawful for any apprentice dispensing optician or student dispensing optician to perform any of the services or do any of the acts included in the definition of dispensing optician contained in this chapter; provided, that such apprentice dispensing optician or student dispensing optician does so under the direct supervision, direction and control of a dispensing optician, optometrist or ophthalmologist licensed by the state of Tennessee or the equivalent amount of time under the supervision of such licensed professionals of another state that has dispensing opticianry licensure criteria at least as strict as Tennessee and practicing in strict accordance with all of the terms and provisions of this chapter; and provided further, that a licensed dispensing optician inspects the finished glasses and fits them to the face of the patient.

(g) It is unlawful for a dispensing optician to publish or display, or cause or permit to be published or displayed, in any newspaper or by radio, television, window display, poster, sign or any other means or media any statement or advertisement concerning ophthalmic lenses, frames, eyeglasses, spectacles, contact lenses or any other optical devices or materials, or parts thereof, that is fraudulent or of a character tending to deceive or mislead the public, including, but not limited to, statements or advertisements of bait, premiums, gifts or other similar nature.

(h) It is unlawful for a dispensing optician to publish or display, or cause or permit to be published or displayed, in any newspaper or by radio, television, window display, poster, sign or any other means or media any statement or advertisement of or reference to the price or prices of any ophthalmic lenses, frames, eyeglasses, spectacles, contact lenses or any other optical devices or materials, or parts thereof, unless such is consistent with the following standards deemed to protect the consumer interest:

(1) Any statement advertising the price of ophthalmic lenses, eyeglasses, spectacles or contact lenses shall, to the extent applicable, be accompanied by a further readily legible statement identifying the lens as single vision, bifocal or trifocal and as clear or tinted and specifying the type of material, the name of the manufacturer, the manufacturer's identifying name or number of the lens and the country of manufacture;

(2) Any statement advertising the price of ophthalmic frames shall be accompanied by a further readily legible statement specifying the type of material, the name of the manufacturer, the manufacturer's identifying name or number of the frame and the country of manufacture;

(3) The price so advertised shall be in effect for a period of not less than seven (7) days, and each advertisement shall set forth the expiration date, if any, of the advertised price. During such time, the item so advertised shall be available to all persons at the advertised price. Any advertised price discounts shall not be limited to any particular group or classification but shall be advertised as being available to all persons; and

(4) Any such advertisements quoting a price or prices shall contain a readily legible statement that the quoted price or prices "Does Not Include Professional Services of an Examining Optometrist or Physician."

(i) Advertising by a dispensing optician shall be subject further to such rules or regulations, not inconsistent with the foregoing, as may be adopted from time to time by the board in protecting the consumer interest.



§ 63-14-104 - Revocation or suspension of license.

It is unlawful for a dispensing optician to act as the agent or representative of any physician or optometrist on any account. The board has the power and it is hereby its duty to suspend for a specified period of time to be determined by the board in its discretion or to revoke or otherwise discipline any person holding a certificate to practice as a dispensing optician in this state whenever the dispensing optician is found guilty of any of the following acts or offenses:

(1) Fraud in procuring a license;

(2) Immoral, unprofessional or dishonorable conduct;

(3) Habitual intoxication or addiction to the use of drugs;

(4) Conviction of felony;

(5) Use of comparative statements or claims concerning the professional excellence or abilities of any person or group of persons licensed to practice their profession under the laws of the state;

(6) Failure to renew annual certificate required under §§ 63-14-106 and 63-14-107;

(7) Offering discounts or inducements to prospective patrons by means of coupons or otherwise to perform professional services; provided, that nothing in this section shall be construed to prohibit the giving of a discount on either merchandise or services to charitable institutions; or

(8) Division of fees or agreement to split or divide the fee received for professional services with any person for bringing or referring a customer.



§ 63-14-105 - License not required for employees.

Nothing contained in this chapter shall be construed so as to require an employee of a licensed physician or licensed optometrist to secure a license under this chapter or otherwise be subject to the provisions of this chapter, so long as the employee remains an employee of the licensed physician or the licensed optometrist entitled to practice that profession within this state. Nothing contained in this chapter shall be construed to prohibit a licensed physician or licensed optometrist from employing a licensed dispensing optician as defined in this chapter.



§ 63-14-106 - License renewal -- Continuing education -- Retirement.

(a) The board shall, in its discretion, renew such licensee's certificate of fitness upon application made in due form and upon payment of all required fees. Every licensed dispensing optician must, on or before December 31 of each year, submit satisfactory proof of the licensee's attendance at an education program or programs approved or conducted by the board which consists of the minimum number of hours established by the board under subdivision (a)(1) for the period beginning the preceding January 1:

(1) The minimum number of hours of attendance at education programs so required shall be prescribed by the board by February 1 of each year, but shall not be less than three (3) clock hours nor exceed twelve (12) clock hours in any calendar year;

(2) The board may, in its sole discretion, waive the annual education requirement in cases of certified illness, disability or other undue hardships;

(3) The board shall annually arrange for or approve a program or programs of continuing education sufficient to meet the minimum education requirements under this section;

(4) The board is authorized to adopt such rules and regulations as it may deem necessary or appropriate for establishing an approved program or programs of continuing education pursuant to the provisions of this section, including, but not limited to, those describing the substantive content of all courses or other forms of education that will satisfy the annual education requirement provided in this section;

(5) The board is authorized to use such portion of the annual renewal fees as it deems necessary or proper to provide for continuing education programs and is further authorized to treat an appropriate amount of such renewal fees collected as state funds for the purpose of accepting any funds made available for the promulgation and maintenance of programs of continuing education;

(6) Failure to meet the minimum continuing education requirements shall be deemed a violation of this chapter, for which disciplinary action pursuant to § 63-14-111(a) may be taken; and

(7) The board shall reinstate a license that was suspended or revoked for failure to meet the continuing education requirements and issue a renewal certificate upon payment of all fees due, payment of a further sum to be set by the board and submission of satisfactory proof that within six (6) months following the date of suspension or revocation the dispensing optician attended the required minimum hours of continuing education programs to make up such deficiency.

(b) (1) Any person licensed to practice by the provisions of this chapter who has retired or may hereafter retire from such practice in this state shall not be made to register as required by this chapter if such person shall file with this board an affidavit on a form to be furnished by the board, which affidavit shall state the date on which such person retired from such practice and such other facts as tend to verify such retirement as the board shall deem necessary.

(2) If such person thereafter reengages in such practice in this state, such person shall apply for registration with the board as provided by this chapter and shall meet other requirements as may be set by the board.



§ 63-14-107 - Examination -- Renewal -- Fees.

(a) Each year, each and every licensed dispensing optician shall pay to the secretary-treasurer of the board an annual renewal fee to be fixed by the board. The secretary of the board shall notify the holder of each license that the renewal fee is due, and the failure to pay such renewal fee by any license holder at the expiration of sixty (60) days after the renewal fee was due constitutes a violation of this chapter.

(b) All applicants for licensure shall include with their application a nonrefundable application fee to be set by the board. Applicants who are accepted for examination shall pay an examination fee as set by the board prior to taking the examination, and the examination fee shall be paid in a manner prescribed by the board. Any applicant failing to pass the examination may apply to take a successive examination by submitting to the board a successive application for examination, which shall be accompanied by an examination fee as set by the board. The fee required to be paid by all persons successfully passing the examination shall be fixed annually by the board, and no license or certificate shall be issued until the fee has been fully paid. All such licenses shall be subject to renewal upon the same terms and conditions as prescribed in this chapter with respect to the issuance of original licenses and renewals thereof.

(c) All applicants for apprenticeship shall include with their application a nonrefundable fee, to be set by the board.

(d) (1) Notwithstanding any provision of this chapter to the contrary, the division, with the approval of the commissioner, shall establish a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months and shall expire on the last day of the last month of the license period. However, during a transition period, or at any time thereafter when the board determines that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the annual fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)).

(2) No renewal application will be accepted after the last day of the month following the license expiration date under the alternative method authorized in this subsection (d).



§ 63-14-108 - Disposition of fees -- Board expenditures and compensation.

(a) All fees coming into the possession of the board shall be paid by the board to the state treasurer and become a part of the general fund.

(b) The commissioner of finance and administration shall make allotments out of the general fund for the proper expenditures of the board, and no expenditure shall be made by the board until allotment for the expenditure has been made by the commissioner. Such allotments for the operation of the board shall be disbursed under the general budgetary laws of the state.

(c) Each member of the board shall receive one hundred dollars ($100) per diem expenses when actually engaged in the discharge of each member's official duties and all legitimate and necessary expenses incurred in attending the meetings of the board. Each member shall be reimbursed for travel expenses in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 63-14-109 - Secretary -- Investigators -- Administrative support.

(a) (1) The secretary shall keep an accurate record of the minutes of the meetings of the board and shall keep an accurate and complete register showing the names and addresses of all persons to whom licenses or certificates to practice as dispensing opticians have been issued by the board.

(2) The secretary of the board shall be paid a salary not to exceed five hundred dollars ($500) per year, in addition to per diem and mileage allowances and necessary expenses as fixed and approved by the board. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(b) The board will employ such investigators as are deemed necessary to effectually carry out the provisions of this chapter and shall be represented by the attorney named to represent the state regulatory and registration boards.

(c) The board shall receive administrative support from the division of health related boards in the department of health, referred to as the division in this chapter.



§ 63-14-110 - Penalties.

(a) Any person who practices as a dispensing optician as defined in this chapter without first complying with the provisions of this chapter or who violates any of the provisions of this chapter commits a Class B misdemeanor.

(1) Each time any person practices as a dispensing optician without meeting all the requirements of this chapter and of any other law, a compliance with which may hereafter be prescribed as a condition precedent to the practice of such profession, constitutes a separate offense.

(2) All fines for offenses for the violation of this chapter shall be paid over to the board and shall be paid to the state treasurer as all other funds received by the board.

(b) Nothing in this chapter shall be construed as applying to physicians or optometrists licensed under the laws of this state to practice their professions, nor shall such licensed physicians or optometrists be subject to the jurisdiction of the board created by this chapter.



§ 63-14-111 - Suspension or revocation of license -- Injunction.

(a) The board of dispensing opticians may suspend or revoke the license of, or otherwise discipline, any dispensing optician who is found guilty by the board of the violation of any of the provisions of this chapter or of the code of ethics and standards of practice for dispensing opticians established by the board in accordance with the provisions of this chapter; provided, that in all proceedings for suspension or revocation of license, the holder of the license is given fifteen (15) days' notice of the charges made against the holder and is entitled to be heard in person, by counsel, or both.

(b) The penalty for first violations of § 63-14-103(g)-(i) is suspension of the offender's license for a period of time to be set by the board after a proper hearing. A second suspension may be grounds for revocation of the license by the board.

(c) The board is thereby authorized to proceed in any of the courts of this state by injunction to restrain any continued violation of this chapter or of any rule or regulation of the code of ethics and standards of practice for dispensing opticians legally adopted or established by the board in accordance with this chapter. Any dispensing optician whose license is suspended or revoked under the provisions of this chapter has the right to a review in the circuit or chancery court of the county in which such dispensing optician resides or has a place of business, in the manner provided by title 27, chapter 9.






Chapter 15 - Hearing Aid Dispensers [Repealed]



Chapter 16 - Nursing Home Administrators

§ 63-16-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of examiners for nursing home administrators;

(2) "Division" means the division of health related boards in the department of health;

(3) "Nursing home" means any institution or facility defined as such pursuant to Tennessee state law or the rules and regulations for nursing homes promulgated by the department. "Nursing home" applies equally to Christian Science sanatoria and services therein;

(4) "Nursing home administrator" means any individual responsible for planning, organizing, directing or controlling the operation of a nursing home or who in fact performs such functions, whether or not such functions are shared by one (1) or more other people;

(5) "Practice of nursing home administration" means the planning, organizing, directing or controlling the operation of a nursing home; and

(6) "Single state agency" means the department of health.



§ 63-16-102 - Board of examiners -- Composition.

(a) There is hereby created the board of examiners for nursing home administrators, which shall consist of eight (8) members to be appointed by the governor as follows:

(1) Four (4) members shall be representatives of the nursing home industry, three (3) of whom may be appointed from lists of qualified persons submitted to the governor by interested healthcare groups including, but not limited to, the Tennessee Health Care Association, and one (1) of whom shall be a nursing home administrator who may be appointed from lists of qualified persons submitted by interested hospital groups, including, but not limited to, the Tennessee Hospital Association;

(2) One (1) member shall be a hospital administrator who may be appointed from lists of qualified persons submitted by interested hospital groups, including, but not limited to, the Tennessee Hospital Association;

(3) One (1) member shall be a physician who may be appointed from a list of qualified physician nominees submitted by interested medical groups, including, but not limited to, the Tennessee Medical Association;

(4) One (1) member shall be a nurse representative who may be appointed from lists of qualified persons submitted by interested nursing groups, including, but not limited to, the Tennessee Nurses Association; and

(5) One (1) member shall be a consumer representative.

(b) (1) Each member shall serve for three (3) years, except that initially three (3) members shall be appointed for a term of three (3) years, three (3) members for a term of two (2) years, and two (2) members for a term of one (1) year. At the expiration of a member's term, each interested group may submit lists of qualified persons to the governor for appointment to that vacancy in the same manner as provided for initial appointments in subsection (a). Any vacancy occurring on the board prior to the expiration of a member's term may also be filled by the governor for the unexpired term from lists of qualified persons submitted by the interested groups as provided for initial appointments in subsection (a).

(2) In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(3) The governor shall consult with interested medical groups, including, but not limited to, the nominating associations for the respective classifications listed in subsection (a) to determine qualified persons to fill the positions. This subdivision (b)(3) shall not apply to the appointment of the consumer representative member.

(c) The commissioner of health or the commissioner's designated representative shall serve as an ex officio member and as the executive officer of the board.

(d) The governor may remove any member for misconduct, incapacity, incompetence or neglect of duty after the member so charged has been served with a written statement of charges and has been given an opportunity to be heard.

(e) Each member shall be reimbursed for actual expenses incurred in the performance of the member's official duties, in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter. In addition, each member shall be compensated fifty dollars ($50.00) per day for the member's services. All vouchers for the expenditure of any funds shall be signed by the executive officer of the board.

(f) The board shall meet at least annually and a majority of the board shall constitute a quorum.

(g) The division, as provided for in § 68-1-101, is the administrative agency for the board of examiners for nursing home administrators.



§ 63-16-103 - Duties of the board.

It is the function and duty of the board to:

(1) Develop, impose and enforce standards that must be met by individuals in order to receive a license as a nursing home administrator, which standards are designed to ensure that nursing home administrators are individuals who are of good character and otherwise suitable and who, by training or experience in the field of institutional administration, are qualified to serve as nursing home administrators;

(2) Develop and apply appropriate techniques, including examinations and investigations, for determining whether an individual meets such standards;

(3) Issue a license to individuals determined, after the application of such techniques, to meet such standards and authorize the state licensing board to revoke or suspend licenses previously issued in any case where the individual holding any such license is determined by the board to have substantially failed to conform to the requirements of such standards;

(4) Establish and carry out procedures designed to ensure that individuals licensed as nursing home administrators will, during any period that they serve as such, comply with the requirements of such standards;

(5) Receive, investigate and take appropriate action with respect to any charge or complaint filed with the board to the effect that any individual licensed as a nursing home administrator has failed to comply with the requirements of such standards;

(6) Conduct a continuing study and investigation of nursing homes and administrators of nursing homes within the state with a view to the improvement of standards imposed for the licensing of such administrators and of procedures and methods for the enforcement of such standards with respect to administrators of nursing homes who have been licensed as such;

(7) Conduct or cause to be conducted courses of instruction and training sufficient to meet the requirements of this chapter. In lieu thereof, the board may approve courses conducted by other groups or organizations;

(8) Have the authority to adopt, promulgate and enforce rules and regulations necessary for the proper performance of its duties; and

(9) The single state agency has the authority to receive and disburse federal funds pursuant to § 1908(e)(1) of the Social Security Act, compiled in 42 U.S.C. 1396g(e)(1).



§ 63-16-104 - Qualifications for licensure.

(a) (1) An applicant for a license shall submit evidence of good moral character and suitability prescribed by the board and that the applicant:

(A) Is at least eighteen (18) years of age;

(B) Is a citizen of the United States or legally in this country;

(C) Has completed preliminary education satisfactory to the board; and

(D) Has paid a nonrefundable application fee as set annually by the board no later than fifty (50) days in advance of the next scheduled examination.

(2) Such applicant, upon notification by the board that the applicant has fulfilled the requirements for admission and upon payment of an examination fee as set annually by the board shall be admitted to the examination.

(3) No applicant for license as a nursing home administrator shall be admitted to such licensing examination, nor be entitled to a license or to be certified to the state licensing board for issuance of a license as a nursing home administrator, unless the applicant has graduated from a high school or secondary school approved by the state in which the school is located or has submitted a certificate indicating that the applicant has obtained high school or secondary school equivalency, such certificate being duly certified by state educational authorities.

(b) The board has the authority to grant a temporary license, not to exceed six (6) months, to an individual applying for licensure to fill a position of nursing home administrator that unexpectedly becomes vacant. To receive a temporary license, the individual must either be licensed in another state or meet the majority of the board's standards for licensure. If the individual holding a temporary license must take the board required examination to be fully licensed and fails to achieve the required scores, the temporary license shall be revoked.



§ 63-16-105 - Examination for license.

(a) The board shall determine the subjects of examination for applicants for licensure as nursing home administrators. The board shall also determine the scope, content and format of such an examination, which in any examination shall be the same for all candidates; however, all examinations must include testing of the applicant's proficiency in the rules and regulations of health and safety.

(b) Any applicant having failed to achieve a passing grade, score or level of proficiency as determined by the board on such examination is not prohibited from taking successive examinations; provided, that such applicant pays the examination fee set by the board pursuant to § 63-16-104 for each successive examination.



§ 63-16-106 - License issuance and registration.

(a) An applicant for a license as a nursing home administrator shall be certified to the division for issuance of a license certifying that the applicant has met the requirements of the law, rules and regulations entitling the applicant to practice as a nursing home administrator who has:

(1) Complied with the requirements of § 63-16-104 and the standards provided in § 63-16-104; and

(2) Passed the examination provided for in § 63-16-105.

(b) The license must be registered annually as required by the state licensing board pursuant to § 63-1-107.



§ 63-16-107 - Certificates of registration -- Renewal of registration -- Continuing education.

(a) (1) Each individual who is initially issued a license as a nursing home administrator is deemed registered with the board and shall be issued a certificate of registration.

(2) Certificates of registration expire each odd-numbered year.

(3) Each licensed nursing home administrator shall submit an application to the board for a new certificate of registration and submit, along with any information requested by the board, a biennial renewal fee as set by the board.

(4) Although the license renewal is on a biennial basis, continuing education is required on an annual basis.

(5) The board shall promulgate, in accordance with the procedures of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, such rules as shall be necessary to prescribe programs of continuing education for nursing home administrators and to designate the levels of participation required in programs of continuing education. As a prerequisite for renewal of registration, an individual shall submit to the board satisfactory proof of attendance and participation in such programs.

(b) Upon receipt of such application for registration and the registration fee, the board shall issue a certificate of registration to such nursing home administrator unless the board finds reason to deny the same pursuant to § 63-16-108, under the rules and regulations developed by the board.

(c) (1) If a nursing home administrator fails to renew the nursing home administrator's license and pays the biennial renewal fee after renewal becomes due, the license of such person is automatically revoked without further notice or hearing unless renewal is made and all fees are paid prior to the expiration of sixty (60) days from the date such renewal becomes due.

(2) Any person whose license is automatically revoked as provided in this section may have the license reinstated by the board in its discretion upon good cause being shown, upon payment of all past due renewal fees and upon the further payment of a nonrefundable sum as set by the board.

(d) Any person licensed to practice by the provisions of this chapter who has retired or may hereafter retire from such practice in this state shall not be made to register as required by this chapter if such person files with the board an affidavit on a form to be furnished by the board, which affidavit states the date on which such person retired from such practice and such other facts as tend to verify such retirement as the board deems necessary. If such person thereafter reengages in such practice in this state, such person shall apply for registration with the board as provided by this chapter and shall meet other requirements as may be set by the board.

(e) The commissioner of health shall notify the board of all cases in which a nursing home is sanctioned by suspension of admissions or imposition of a civil monetary penalty or in which the commissioner determines that the quality of care provided to residents is seriously inadequate due to acts or omissions of the administrator. In all such cases, the license or certificate of registration of any person who has engaged in the practice of nursing home administration at that facility during the year preceding the imposition of sanctions or the commissioner's finding of inadequacy shall not be renewed by the board, until the board has reviewed all information compiled by regulatory agencies pertaining to the quality of care rendered at facilities under the person's administration. Following such review, the board may renew the license or certificate of registration only upon an affirmative finding that the person can be expected to satisfactorily discharge the duties of an administrator in the future, in a manner that assures an adequate level of care for nursing home residents.

(f) (1) Notwithstanding any provision of this chapter to the contrary, the division, with the approval of the commissioner, shall establish a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months and expire on the last day of the last month of the license period. However, during a transition period, or at any time thereafter when the board determines that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the annual fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)).

(2) No renewal application will be accepted after the last day of the month following the license expiration date under the alternative method authorized in this subsection (f).



§ 63-16-108 - Denial, suspension or revocation of license or registration -- Discipline -- Recertification.

(a) The license and/or registration of any person practicing or offering to practice nursing home administration or the license of a nursing home administrator holding a provisional license may be revoked or suspended, or the licensee be disciplined in accordance with the provisions of this section upon decision and after due hearing by the board in any of the following cases:

(1) Upon proof that the licensee is unfit or incompetent by reasons of negligence, habits or other causes;

(2) Upon proof that the licensee has willfully or repeatedly violated any of the provisions of this chapter or the rules or regulations promulgated in accordance therewith; or willfully or repeatedly acted in a manner inconsistent with the health and safety of the patients in the home in which the licensee is the administrator;

(3) Upon proof that the licensee is guilty of fraud or deceit in the practice of nursing home administration; or

(4) Upon proof that the licensee has been convicted of a felony in a court of competent jurisdiction, either within or without this state.

(b) The members of the board have jurisdiction to hear all charges brought under the provisions of this section against persons licensed and registered as nursing home administrators or nursing home administrators holding a provisional license and, upon such hearing, shall determine the charges upon their merits. The board or hearing officer designated as such by the board, acting in an official capacity, has the authority to issue subpoenas, compel the attendance of witnesses, administer oaths and take testimony concerning all matters within the jurisdiction of the board. The board is not bound by the strict rules of evidence in the conduct of its proceedings, but any determinations made shall be founded upon sufficient legal evidence to sustain them.

(c) If the board determines that a person is guilty of the charges, the board may direct revocation of the person's license and/or revoke the person's registration, suspend the person from practice or otherwise discipline the licensee.

(d) In all disciplinary proceedings of a licensee, the holder shall be given thirty (30) days' written notice of the hearing. The provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, apply to all disciplinary proceedings of the board and all regulations promulgated pursuant to this chapter.

(e) If the board suspends the licensee, it may also specify conditions to be met by the licensee during the period of suspension in order to entitle the licensee to again qualify for the license. The board may, in its discretion, after hearing, hold the case under advisement and make a recommendation as to the requirements to be met by the licensee in order to avoid suspension, revocation or other disciplinary actions. In such cases the board shall enter an order accordingly and notify the licensee by registered mail. If the licensee complies with such order and proves that fact to the satisfaction of the board, the board may enter an order showing satisfactory compliance in dismissing the case because of such compliance.

(f) The board may, in its discretion, certify for licensure and/or registration any person whose license and/or registration has been revoked. Application for the reissuance of a license and/or registration shall not be made prior to one (1) year after revocation, and shall be made in such manner as the board may direct. Any licensee or applicant for a license aggrieved by the action of the board may have such action reviewed pursuant to title 27, chapter 9.



§ 63-16-109 - Reciprocity.

The board may approve and authorize issuance of a nursing home administrator license without examination to any person who holds a current license as a nursing home administrator from another jurisdiction, upon payment of a nonrefundable application fee as set annually by the board and upon proper registration and payment of the annual fee provided in this chapter, if the board finds that the applicant's personal qualifications and education are at least substantially equivalent to the licensure standards in this state.



§ 63-16-110 - Certain religious groups exempt.

(a) Nothing in this chapter or the rules and regulations thereunder shall be construed to require an applicant for a license who is certified by a recognized church or religious denomination that teaches reliance on spiritual means alone for healing to demonstrate proficiency in any medical techniques or to meet any medical educational qualifications or medical standards not in accordance with remedial care and treatment provided in such institutions.

(b) Such administrative practice is limited to institutions certified by such church or denominations for the care and treatment of the sick in accordance with its teachings.



§ 63-16-111 - Penalties.

(a) It is unlawful for any person to sell or fraudulently obtain or furnish any license or aid or abet therein or practice as a nursing home administrator, under cover of any license or registration illegally or fraudulently obtained, or practice as a nursing home administrator or offer to practice unless the person is duly licensed and registered to so practice under the provisions of this chapter, or practice as a nursing home administrator during the time the person's licensure registration issued under the provisions of this chapter shall be suspended or revoked, or otherwise violate any of the provisions of this chapter or any rule or regulation adopted and promulgated by the board pursuant to the provisions of this chapter.

(b) No nursing home in the state may operate unless it is under the supervision of an administrator who holds a currently valid nursing home administrator license and registration or provisional license issued pursuant to this chapter.

(c) (1) Any person convicted of violating this section shall be fined not less than fifty dollars ($50.00) and not more than two hundred fifty dollars ($250).

(2) For the purposes of this section, each day's operation constitutes a separate offense.

(d) It is the duty of the district attorneys general in the various districts throughout the state to assist the board by prosecuting any person the board has reasonable cause to believe is violating any provisions of this chapter or any rule or regulation adopted and promulgated by the board pursuant to the provisions of this chapter.



§ 63-16-112 - Enjoining violations.

The board may cause to be instituted a civil action in any court of competent jurisdiction for injunctive relief to prevent any violation of any provision of this chapter or any rule or regulation adopted and promulgated by the board pursuant to the provisions of this chapter.



§ 63-16-113 - Disposition of fines and receipts -- Budgetary allotments.

(a) All fines for the offenses of the violation of this chapter and fees received from all sources and purposes shall be paid to the board and shall become part of its receipts. All moneys received by the board shall be paid into the general fund of the state.

(b) The commissioner of finance and administration shall make such allotments out of the general fund as may be necessary for the implementation of this chapter. Such allotments shall be disbursed under the general budgetary laws of Tennessee.



§ 63-16-114 - Temporary administration following unexpected loss of administrator.

Notwithstanding any provision of this chapter to the contrary, a nursing home licensed in Tennessee may be administered on a temporary basis after the unexpected loss of an administrator in accordance with the provisions of title 68, chapter 11, part 2.



§ 63-16-115 - Cost of prosecution -- Witnesses -- Subpoenas.

(a) The board shall promulgate rules governing the assessment of costs against a licensee or other person found by the board to have violated any provision of this chapter. The costs assessed by the board may include only those costs directly related to the prosecution of the charges against the licensee or other person, including investigatory costs where appropriate. The board shall determine the appropriate amount of costs, if any, to be assessed in a contested case. These costs shall be reasonable and proportionate in light of the violation committed by the licensee or other person.

(b) (1) Any elected officer of the board or any duly appointed or elected chair has the authority to administer oaths to witnesses. Upon probable cause being established, the board, by a vote of two thirds (2/3) of the members to which the board is entitled, may issue subpoenas for the attendance of witnesses and the production of documents and records.

(2) Service of a subpoena issued by the board shall be made by the sheriff of the county of residence of the licensee or person upon whom the subpoena is served.

(3) (A) A licensee or person served by subpoena shall have thirty (30) days to request in writing a hearing before the board for the sole purpose of making a special appearance to quash or modify the subpoena. The subpoena for attendance of the person or the production of books and records shall be stayed until the board votes upon the request to quash or modify the subpoena. A majority vote of the members to which the board is entitled shall be required to quash or modify a subpoena.

(B) A motion to appeal from a decision by the board regarding a request to quash or modify a subpoena shall be made to the chancery court in Davidson County within fifteen (15) days of such decision.

(4) If any witness fails or refuses to obey a subpoena issued by it, the board is authorized to make application to any court of record in this state within the jurisdiction of which the witness is found or resides, and the court shall have power to attach the body of the witness and compel the witness to appear before the board and give testimony or produce books, records or papers as ordered. Any failure to obey the court order may be punished by the court issuing the order as a civil contempt.

(5) Each witness who appears before the board by order of the board shall receive for attendance the compensation provided by law for attendance of witnesses in a court of record, which shall be paid from the funds of the board in the same manner as all other expenses of the board are paid.






Chapter 17 - Licensure Act for Communication Disorders and Sciences

Part 1 - Speech Language Pathologists and Audiologists

§ 63-17-101 - Short title.

This chapter shall be known and may be cited as the "Licensure Act for Communication Disorders and Sciences."



§ 63-17-102 - Purpose.

It is the purpose and intent of the general assembly by this enactment to safeguard the public health, safety and welfare, to protect the public from being misled by incompetent, unscrupulous and unauthorized persons and to protect the public from unprofessional conduct by qualified speech language pathologists and audiologists and hearing instrument specialists, by providing regulatory authority over persons offering speech language pathology, audiology and hearing instrument dispensing services to the public.



§ 63-17-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) (A) "Audiologist" means one who practices audiology or one holding oneself out to the public by any title or description of services incorporating the words "audiologist," "audiology," "audiological," "hearing center," "hearing clinic," "hearing clinician," "hearing therapist" or any similar titles or descriptions of service;

(B) Nothing in this chapter shall prevent or prohibit any hearing instrument specialist from employing and using such terms as "hearing aid center," "hearing aid clinic," "hearing instrument center," "hearing instrument clinic" or any similar titles or descriptions of services, so long as the word "aid" or "instrument" is incorporated in any such title or description of service and insofar as such terms do not connote qualifications or education for which the hearing instrument specialist does not have valid credentials or do not imply rehabilitative or professional services that the hearing instrument specialist is not qualified to offer;

(2) "Board" means the board of communications disorders and sciences;

(3) "Person" means any individual, organization or corporate body except that only individuals can be licensed under this chapter;

(4) (A) "Practice of audiology" means the nonmedical application of principles, methods and procedures for the assessment of the auditory and vestibular systems, including the interpretation of behavioral and physiologic measures, and the design and implementation of programs of hearing conservation and preservation and programs of habilitation and rehabilitation for auditory and vestibular disorders including the assessment, selection, fitting and sale of amplification systems or other assistive devices and technologies;

(B) Nothing in this chapter shall prevent a person licensed under part 2 of this chapter as a hearing instrument dispenser from engaging in the practice of measuring, testing, appraisal, prediction, counseling and instructions related to fitting, usage and dispensing of hearing instruments;

(5) (A) "Practice of speech language pathology" means the nonmedical application of principles, methods and procedures for the measurement, testing, assessment, prediction, counseling or instruction related to the development and disorders of speech, voice, language or oral, pharyngeal and laryngeal sensorimotor competencies for the purpose of assessing, preventing, treating, ameliorating or modifying such disorders and conditions in individuals and groups of individuals;

(B) The practice of speech language pathology shall include the use of rigid and flexible endoscopes to observe the pharyngeal and laryngeal areas of the throat in order to observe, collect data and measure the parameters of communication and swallowing for the purpose of functional assessment and rehabilitation planning. A speech language pathologist who uses an endoscope shall meet all of the following conditions:

(i) Obtain written verification from a board certified otolaryngologist that the speech language pathologist is competent in the proper and safe use of an endoscope. The otolaryngologist's determination of competency shall be based on the speech language pathologist's training in the proper use of endoscopes, the successful completion of a university course or other educational program of at least fifteen (15) hours on endoscopy and the successful performance of at least twenty-five (25) endoscopic procedures under the supervision of an otolaryngologist or another speech language pathologist who has successfully performed at least fifty (50) endoscopic procedures and has been approved in writing by a board-certified otolaryngologist to provide that supervision. The speech language pathologist shall maintain this written verification on file at all times at the primary practice location of the speech language pathologist;

(ii) Not perform a procedure utilizing an endoscope unless the patient has been referred to the speech language pathologist by an otolaryngologist or other qualified physician for the performance of the procedure;

(iii) Perform only non-operative procedures with an endoscope;

(iv) Have protocols in place for emergency medical backup for every setting in which the speech language pathologist performs a procedure using an endoscope:

(a) If the procedure is performed in a community setting such as a physician's office, a physician shall be on the premises and provide on-site supervision; and

(b) If the procedure is performed in an institutional setting such as a hospital or nursing home, a physician shall provide general supervision and be readily available in the event of an emergency, including, but not limited to, physical presence at the institution or availability by telephone; and

(v) Send to the referring physician in a timely manner a report and visual recording of each endoscopic procedure performed upon referral of that physician. If the referring physician is not an otolaryngologist, the speech language pathologist shall also provide a visual recording of the endoscopic procedure to an otolaryngologist, if directed to do so by the referring physician;

(6) "Speech language pathologist" means one who practices speech pathology, one who holds out to the public by any title or description of services incorporating the words "speech language pathologist," "speech pathologist," "speech pathology," "speech therapy," "speech correction," "speech correctionist," "speech therapist," "speech clinic," "speech clinician," "language pathologist," "language pathology," "language therapist," "logopedics," "logopedist," "communicology," "communicologist," "asphasiologist," "voice therapy," "voice therapist," "voice pathology," "voice pathologist" or "phoniatrist" or any similar titles or description of services; and

(7) "Speech language pathology assistant" means any person who meets minimum qualifications that the board may establish for speech language pathology assistants, which qualifications are less than those established by this chapter as necessary for licensure as a speech language pathologist and who works under the supervision of a licensed speech language pathologist.



§ 63-17-104 - Board.

(a) There is hereby created a board of communications disorders and sciences.

(1) The board shall consist of seven (7) members who are appointed by the governor, who are residents of this state, five (5) of whom are currently practicing as speech language pathologists or audiologists and who have been engaged in rendering services, teaching or research in speech language pathology or audiology for a period of at least five (5) years, one (1) of whom shall be a consumer member who is not affiliated with the profession of speech language pathology and audiology and one (1) physician licensed by this state whose medical specialty is otolaryngology.

(2) Of the six (6) nonphysician members of the board, at least two (2) shall be audiologists and at least two (2) shall be speech language pathologists, the fifth member shall be either a speech language pathologist or audiologist and the sixth member shall be a consumer. The five (5) nonphysician members engaged in rendering services, teaching or research in speech language pathology or audiology shall hold an active and valid license in this state.

(b) The members of the board shall serve until the expiration of the term for which they have been appointed or until their successors are qualified. Their appointments shall be made as follows:

(1) Initially, of the six (6) nonphysician members of the board, two (2) shall be appointed for a term of one (1) year, two (2) members shall be appointed for a term of two (2) years and two (2) members shall be appointed for a term of three (3) years. The consumer member shall be appointed for a term of three (3) years. All appointments made thereafter shall be for a term of three (3) years;

(2) The physician member of the board may be selected by the governor from lists of qualified nominees submitted by interested otolaryngology groups including, but not limited to, the Tennessee Academy of Otolaryngology and shall serve for a term of three (3) years. The governor shall consult with such interested groups to determine qualified persons to fill the position. If for any reason a vacancy occurs in the office of a physician member of the board, an appointment shall be made as provided in this section, and the person so appointed shall serve for the remainder of the unexpired term; and

(3) In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(c) The board shall reorganize annually and select a chair and a secretary. Four (4) members of the board constitute a quorum to do business.

(1) The board shall hold at least one (1) regular meeting each year. Additional meetings may be held upon call of the chair or after the written request of any two (2) members of the board.

(2) All meetings of the board shall be open and public, except that the board may hold executive sessions:

(A) To prepare, approve, grade or administer examinations; and

(B) Upon the request of an applicant who fails an examination, to prepare a response indicating the cause of the applicant's failure.

(3) No person shall be appointed to serve more than two (2) consecutive terms.

(4) When a vacancy in the office of one (1) of the five (5) nonphysician members engaged in rendering services, teaching or research in speech language pathology or audiology occurs, interested audiology and speech pathology groups including, but not limited to, the Tennessee Association of Audiologists and Speech Language Pathologists may submit lists of qualified nominees to be considered for the vacancy. The governor shall consult with such interested groups to determine qualified persons to fill the vacancy.



§ 63-17-105 - Powers and duties of board.

(a) The board is authorized to:

(1) Administer, coordinate and enforce the provisions of this chapter, evaluate the qualifications of applicants, supervise the examination for applicants, and may issue subpoenas, examine witnesses and administer oaths and shall investigate persons engaging in practices that violate the provisions of this chapter;

(2) Conduct such hearings and keep such records and minutes as shall be necessary to an orderly dispatch of business;

(3) Adopt and publish responsible rules and regulations, including, but not limited to, regulations that establish ethical standards of practice and may amend or repeal the same; and

(4) Govern and control every person who holds a license or is registered to practice in the field of communication disorders and sciences in this state by the rules of professional conduct adopted by the board.

(b) The conferral or enumeration of specific powers elsewhere in this chapter shall not be construed as a limitation of the general powers conferred by this section.



§ 63-17-106 - Compensation of board.

The board members shall receive no compensation for their services, but may receive fifty dollars ($50.00) per diem when actually engaged in the discharge of their official duties and, in addition, shall be reimbursed for all travel and other necessary expenses. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 63-17-107 - Employees of board.

(a) The board shall employ and, at its pleasure, discharge, a secretary and such attorneys, inspectors, clerks and any other employees it deems necessary and shall outline their duties and fix their compensation.

(b) The amount of per diem and travel expenses shall be paid in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 63-17-108 - Seal -- Records as evidence.

(a) The board shall adopt a seal by which it shall authenticate its proceedings.

(b) Copies of the proceedings, records and acts of the board and certificates purporting to relate the facts concerning such proceedings, records and acts, signed by the secretary and authenticated by the seal, shall be prima facie evidence in all courts of the state.



§ 63-17-109 - Disposition of fees -- Allotment of funds.

(a) All fees coming into the custody of the board, including examination fees, license fees, renewal fees, fines, penalties and other payments, shall be paid by the board to the state treasurer and become a part of the general fund.

(b) The commissioner of finance and administration shall make allotments of the general fund for proper expenditures of the board, and no expenditure shall be made by the board until allotment for the expenditure has been made by the commissioner. Such allotments for the operation of the board shall be disbursed under the general budgetary laws of the state.



§ 63-17-110 - License requirements -- Qualifications of applicants.

(a) Any person wishing to practice or represent such person as a speech language pathologist or audiologist in this state shall obtain a license from the board. Unless such person obtains a license, it is unlawful for such person to practice or represent such person as a speech language pathologist or audiologist as defined in § 63-17-103; and if that person so practices or represents, the person shall be considered to have violated the provisions of this chapter.

(b) To be eligible for licensure by the board as a speech language pathologist or audiologist, the applicant must:

(1) Be of good moral character, be eighteen (18) years of age or older and possess at least a master's degree in the area of speech language pathology or audiology obtained from educational institutions approved by the board according to the regulations duly adopted under this chapter;

(2) Pass an examination covering the areas of speech language pathology, audiology and speech and hearing services approved by the board. The board determines the scope of the examinations. Written examinations may be supplemented by such oral examinations as the board determines. An applicant who fails the examination may be reexamined at a subsequent examination upon payment of another examination fee; and

(3) Submit evidence of the completion of the educational, clinical experience and employment requirements prescribed by the rules and regulations adopted pursuant to this chapter.

(c) A person who applies for licensure as an audiologist on or after January 1, 2009, shall possess a doctoral degree from an accredited educational program approved by the board. The doctoral degree may be a doctor of audiology degree (Au.D.) or other doctoral degree approved by the board. In addition to possessing a doctoral degree, the applicant shall meet the other requirements of subsection (b), except that the doctoral degree shall be in lieu of the master's degree previously required of applicants.

(d) The requirement to have a doctoral degree shall not apply to audiologists who were licensed in this or any other state prior to January 1, 2009.



§ 63-17-111 - Examination of applicants.

(a) Each person desiring to obtain a license from the board shall make application to the board upon a form and in such a manner as the board prescribes in regulations adopted pursuant to this chapter. Each applicant shall be examined by the committee and shall pay to the board, at least thirty (30) days prior to the date of the examination, the examination fee prescribed by the board, which fee will not be refunded.

(b) The board may examine by written or oral examination or by both. The examination shall be given at least twice a year at the time and place and under such supervision as the board may determine. Standards for acceptable performance shall be determined by the board.

(c) The board may waive the written examination if the applicant has successfully passed a comparable examination.

(d) The board may examine or direct the applicant to be examined for knowledge in whatever theoretical or applied fields in speech language pathology or audiology as it deems appropriate. It may examine the candidate with regard to the candidate's professional skills and the candidate's judgment in the utilization of speech language pathology or audiology techniques and methods.

(e) The board shall grade the written examination or direct it to be graded and keep the written examination papers for at least one (1) year.

(f) The board shall keep an accurate transcript of the oral examination and keep such transcripts as part of its records for at least one (1) year following the date of examination.

(g) A speech language pathologist or audiologist who holds an American Speech and Hearing Association (ASHA) certification or equivalent, or holds a doctor of audiology degree (Au.D.) from an accredited institution of higher learning and has passed the examination required for licensure under § 63-17-110(b)(2) or is licensed in another state and who has made application to the board for a license in the state of Tennessee may perform activities and services of a speech language pathology or audiological nature without a valid license pending disposition of application.



§ 63-17-112 - Issuance of license.

The board shall issue a license to all applicants who meet the requirements of this chapter and who pay to the board the initial license fee.



§ 63-17-113 - Reciprocity.

The board shall waive the examination and grant a license to an applicant who presents proof of current licensure in a state that has standards equivalent to those of this state.



§ 63-17-114 - Exemptions.

Nothing in this part shall be construed to:

(1) Prevent a qualified person licensed in this state under any other law from engaging in the profession for which such person is licensed;

(2) Restrict or prevent activities of a speech language pathology or audiology nature or the use of the official title of the position for which they were employed on the part of the following persons:

(A) Persons who hold a valid and current credential as a speech and hearing specialist issued by the department of education; and

(B) Speech language pathologists or audiologists employed by federal governmental agencies; provided, that such persons are performing such activities solely within the confines of, or under the jurisdiction of, the organization in which they are employed and do not offer to render speech language pathology or audiology services as defined in § 63-17-103, to the public outside of the institutions or organizations in which they are employed. However, such persons may, without obtaining a license under this chapter, consult or disseminate their research findings and scientific information to other such accredited academic institutions or governmental agencies. They also may offer lectures to the public for a fee, monetary or otherwise, without being licensed under this chapter;

(3) Restrict the activities and services of a student or a speech language pathology intern in speech language pathology pursuing a course of study leading to a degree in speech language pathology at an accredited or approved college or university or an approved clinical training facility; provided, that these activities and services constitute a part of the student's supervised course of study and that such persons are designated by such title as "speech language pathology intern," "speech language pathology trainee" or other such title clearly indicating the training status appropriate to the student's level of training;

(4) Restrict the activities and services of a student of audiology or intern in audiology pursuing a course of study leading to a degree in audiology at an accredited or approved college or university or an approved clinical training facility; provided, that these activities and services constitute a part of the student's supervised course of study and that such person is designated by such title as "audiology intern," "audiology trainee" or other such title clearly indicating the training status appropriate to the student's level of training;

(5) (A) Restrict a person from another state from offering such person's speech language pathology or audiology services in the state of Tennessee; provided, that such services are performed for no more than five (5) days in any calendar year and that such person meets the qualifications and requirements stated in the section on qualifications and does not sell hearing instruments;

(B) However, a person from another state who is licensed or certified as a speech language pathologist by a similar board of another state, territory of the United States or of a foreign country or province and whose standards are equivalent to, or higher than, at the date of such person's certification or licensure, the requirements of this chapter and regulations duly adopted pursuant to this part or a person who meets the qualifications and requirements and resides in a state or territory of the United States or a foreign country or province that does not grant certification or license to speech language pathologists may also offer speech language pathology services in this state for a total of not more than thirty (30) days in any calendar year without being licensed under this law;

(6) Restrict the activities and services of a speech language pathologist obtaining the pathologist's year of paid professional experience; provided, that such person is under the supervision of a speech language pathologist licensed under this chapter or a speech language pathologist certified under the American Speech and Hearing Association (ASHA). A licensed or ASHA certified speech language pathologist shall not supervise more than three (3) unlicensed speech language pathologists at any one (1) time;

(7) Restrict the activities and services of an audiologist obtaining the audiologist's year of paid professional experience; provided, that such person is under the supervision of a licensed or ASHA certified audiologist. A licensed or ASHA certified audiologist shall not supervise more than three (3) unlicensed audiologists at any one (1) time;

(8) Restrict the activities and services of a person performing audiometric tests under the direct supervision of a physician licensed to practice by the state board of medical examiners; and

(9) Permit any person licensed by this chapter to practice medicine in any form or in any of its branches. Nothing in this chapter shall be construed as applying to physicians licensed under the provisions of chapters 1 and 6 of this title.



§ 63-17-115 - Fees.

(a) The amount of fees prescribed in connection with a license as a speech language pathologist or audiologist shall be determined by the board.

(b) An applicant wishing to be licensed in both speech language pathology and audiology shall pay the examination fee for each license. Such individual, however, is required to pay only one (1) initial license fee and only one (1) renewal or delinquency fee; provided, that the applications for the two (2) licenses are submitted simultaneously.

(c) The fees shall be fixed by the board and shall be set forth with the regulations that are duly adopted under this chapter.

(d) Every person to whom a license is issued shall, as a condition precedent to its issuance and in addition to any application, examination or other fee, pay the prescribed initial license fee. The board may, by regulation, provide for the waiver where the license is issued less than forty-five (45) days before the date on which it will expire.



§ 63-17-116 - Expiration of licenses -- Renewal -- Retirement.

(a) Each licensed speech language pathologist or audiologist shall pay to the board a fee for a license renewal. The secretary of the board shall notify each licensed speech language pathologist and audiologist each year that such fee is due.

(b) When any licensed speech language pathologist or audiologist fails to register and pay the registration fee within sixty (60) days after registration becomes due, as provided in this section, the license of such person is automatically revoked at the expiration of the sixty (60) days after the registration was required, without further notice or hearing. Any person whose license is automatically revoked as provided in this section may make application in writing to the board for the reinstatement of such license or certificate, and, upon good cause being shown, the board, in its discretion, may reinstate such license upon payment of current renewal fee and upon further payment of a sum to be set by the board.

(c) A suspended license is subject to expiration and shall be renewed as provided in this chapter, but such renewal does not entitle the licensee while the license remains suspended and, until it is reinstated, to engage in the licensed activity or in any other activity or conduct in violation of the order or judgment by which the license was suspended.

(d) A license revoked on disciplinary grounds is subject to expiration as provided in this section, but it may be renewed. If it is reinstated after its expiration, the licensee, as a condition of reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last preceding regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(e) A person who fails to renew a license within the five (5) years after its expiration may not renew it and it may not be restored, reissued or reinstated thereafter; but, such person may apply for and obtain a new license if such person meets the requirements of this chapter.

(f) Any person licensed to practice by the provisions of this chapter who has retired or may hereafter retire from such practice in this state shall not be made to register as required by this chapter if such person files with this board an affidavit on a form to be furnished by the board, which affidavit states the date on which such person retired from such practice and such other facts as tend to verify such retirement as the board deems necessary. If such person thereafter reengages in such practice in this state, such person shall apply for registration with the board as provided by this chapter and shall meet other requirements as may be set by the board.

(g) (1) Notwithstanding any provision of this chapter to the contrary, the division, with the approval of the commissioner, shall establish a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months and expire on the last day of the last month of the license period. However, during a transition period, or at any time thereafter when the board determines that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the annual fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)).

(2) No renewal application will be accepted after the last day of the month following the license expiration date under the alternative method authorized in this subsection (g).



§ 63-17-117 - Denial, revocation and suspension of licenses.

(a) The board may refuse to issue a license or may suspend or revoke the license of any licensee if the licensee has been found guilty of unprofessional conduct that has endangered or is likely to endanger the health, welfare or safety of the public. Such unprofessional conduct may include:

(1) Obtaining the license by means of fraud, misrepresentation or concealment of material facts;

(2) Being guilty of unprofessional conduct as defined by the rules established by the board or violating the code of ethics adopted and published by the board;

(3) Violating any lawful order, rule or regulation rendered or adopted by the board; or

(4) Violating any provisions of this chapter.

(b) The board shall deny an application for, suspend or revoke or impose probationary conditions upon a license as ordered by the board in any decision made after a hearing as provided in this chapter. One (1) year from the date of revocation of a license under this chapter, application may be made to the board for reinstatement. The board has discretion to accept or reject an application for reinstatement and may require an examination for such reinstatement.

(c) A plea or verdict of guilty or a conviction following a plea of nolo contendere made to a charge of a felony or of any offense involving moral turpitude is deemed to be a conviction within the meaning of this chapter.



§ 63-17-118 - Charges against licensees and applicants.

(a) Any person, including the board or any member thereof, may prefer charges against any licensee or applicant for license. Such charges shall be in writing and shall be sworn to by the person or persons making them. The charges, unless made by the board, shall be preferred by delivering them to the secretary of the board, who shall furnish all members of the board with a copy. All charges, unless dismissed by the board, shall be heard within a reasonable time after the date upon which they were preferred. The time and place of the hearings shall be fixed by the board.

(b) The complaint shall be in writing and shall include, but not be limited to, the following:

(1) The name of the licensee or the applicant, the licensee's or applicant's last known address and the number of the licensee's or applicant's license, if known;

(2) The nature of the charges, which, if true, would constitute grounds upon which disciplinary action may be taken;

(3) A statement to inform the respondent that the respondent may but need not be represented by counsel and that the respondent is entitled to the issuance of subpoenas to compel the attendance of witnesses, the production of books, documents or other evidence relevant to the matter to be heard;

(4) The date and time set for the hearing of the charges and the place where the hearing is to be held; and

(5) The date of the signing of the complaint, which shall be signed by the chair and secretary of the board.

(c) A copy of the complaint shall be served upon the person against whom preferred, whether personally or by registered or certified mail, addressed to the person at the person's last known address as the same appears on the records of the board, at least twenty (20) days before the time fixed for the hearing. Where such personal service cannot be made or where registered or certified mail is returned undelivered, the secretary-treasurer of the board may cause a brief notice to the licensee to be published in a newspaper of general circulation in the county of the licensee's last known address, or, if no newspaper is published in the county, the notice may be published in an adjoining county. If the address is in some state, territory or country other than this state, then the notice may be published in Davidson County. Proof of service or of publication shall be filed with the secretary-treasurer and shall be recorded by the secretary-treasurer in the minutes of the board.

(d) (1) The board shall not be bound by strict rules of procedure or by the laws of evidence in the conduct of proceedings, but the determination shall be based upon sufficient legal evidence to sustain it.

(2) The proceeding at the hearing shall be either stenographically or mechanically transcribed.

(3) Oral evidence shall be taken only upon oath or affirmation administered by any member of the board.

(4) Every party to a disciplinary hearing shall have the right to call and examine witnesses and to introduce documentary evidence relevant to the issues of the case.

(5) After the hearing, the board shall consider all the evidence offered and shall decide the issue based upon such evidence. If the decision is for the respondent, the board shall dismiss the proceeding and it shall be so stated in the order entered in the matter.

(6) If the board determines from the evidence and proofs submitted that the respondent is guilty of the charge or charges set forth in the complaint, it may take such action and impose such penalties provided in this chapter as it may deem proper.

(e) Any action of or ruling or order made or entered by the board is subject to review by the courts of this state in the same manner and subject to the rulings, orders and findings of other quasi-judicial bodies and to the same powers and conditions as now provided by law in regard to Tennessee, where not otherwise specifically provided.



§ 63-17-119 - Enjoining violations.

(a) The board, in addition to the powers and duties expressly granted by this chapter in the matter of suspension or revocation of a license and in the matter of the refusal to issue a certificate, is authorized and empowered to petition any circuit or chancery court having jurisdiction to enjoin any person who is engaging in any act or practice that constitutes an offense against this chapter. No injunction bond shall be required of the board.

(b) Jurisdiction is conferred upon the circuit and chancery courts of the state to hear and determine such causes as chancery causes and to exercise full and complete jurisdiction in such injunctive proceedings.



§ 63-17-120 - Assistance of district attorneys general.

The board at all times has the power to call upon the district attorneys general for the state in the various districts to assist the board. It is hereby declared to be the duty of all district attorneys general throughout the state to assist the board, upon its request, in any suit for injunction or prosecution instituted by the board without charge or additional compensation to the district attorneys general.



§ 63-17-121 - Penalties.

A violation of this chapter is a Class B misdemeanor.



§ 63-17-124 - Continuing education.

The board has the authority to promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, establishing mandatory continuing education. The board's rules shall require a minimum of ten (10) hours per year of continuing education.



§ 63-17-125 - Return of purchased hearing instruments.

(a) Within thirty (30) days of the date of delivery, any purchaser of a hearing instrument from an audiologist licensed by the board to practice the assessing, selecting, fitting or dispensing or engaging in the sale of hearing instruments to the human ear is entitled to return the hearing instrument for any reason; provided, that such instrument is returned in satisfactory condition, and such purchaser shall pay only reasonable charges for the hearing instrument and related services. Such return privileges apply only to a first-time purchaser of a hearing instrument.

(b) Charges to be imposed upon return of a hearing instrument as provided in subsection (a) shall be clearly stated in the bill of sale.

(c) This section shall not be construed to supersede any duly promulgated regulation issued by the federal trade commission.



§ 63-17-126 - Standards of conduct.

When engaging in assessment, selection, fitting and sale of amplification systems or other assistive devices and technologies, a licensed audiologist shall perform such activities in compliance with the highest standards of professional conduct specifically prescribed for such activities by the United States food and drug administration, the Academy of Dispensing Audiologists, the American Academy of Audiology, the American Speech-Language-Hearing Association and the council for licensing hearing instrument specialists. Through promulgation of rules, publication and distribution of pamphlets, and/or other appropriate means, the board shall periodically notify and update all licensed audiologists concerning the applicable standards of conduct enforced pursuant to this section.



§ 63-17-127 - Inactive licenses to perform pro bono services.

The board of communications disorders and sciences shall establish by rule an inactive license category that allows audiologists and speech language pathologists to perform services without compensation only for those persons receiving services from organizations that have received a determination of exemption under § 501(c)(3) of the Internal Revenue Code, compiled in 26 U.S.C. § 501(c)(3). Such inactive license category shall not authorize any other practice of audiology or speech language pathology.



§ 63-17-128 - Registration as a speech language pathology assistant.

(a) No person shall engage in practice as a speech language pathology assistant unless that person has first registered with the board.

(b) A person who desires to register as a speech language pathology assistant shall provide proof that the person meets the minimum qualifications established by the board for speech language pathology assistants in its rules and shall pay the registration fees set by the board. The minimum qualifications previously established by the board in its rules shall remain in effect unless and until amended by the board.

(c) Registration shall be valid for two (2) years. Each person registered as a speech language pathology assistant shall renew the person's registration biennially if that person desires to continue practicing as a speech language pathology assistant. The board may utilize the renewal system as described in § 63-1-107.

(d) The amount of the fees required to be paid by speech language pathology assistants in connection with their registration shall be determined by the board.

(e) The provisions of §§ 63-17-117 -- 63-17-120 shall apply to speech language pathology assistants in the same way they apply to speech language pathologists.

(f) The board's rules shall require that each registered speech language pathology assistant obtain the minimum number of hours of continuing education each year that the board deems necessary to ensure the continued competence of the speech language pathology assistant.

(g) The board shall adopt rules to implement this section in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 2 - Hearing Instrument Specialists

§ 63-17-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Apprentice licensee applicant" means any person who is registered with the council and, who is engaged in an approved licensing program and who is sponsored by a hearing instrument specialist duly licensed in this state. The apprentice licensee applicant shall meet the qualifications of § 63-17-207;

(2) "Apprentice program" means sixty (60) classroom hours of prescribed coursework under the direct supervision of a hearing instrument specialist, with such coursework pertaining to all aspects of hearing instrument dispensing;

(3) "Board" means the board of communication disorders and sciences created by § 63-17-104;

(4) "Council" means the council for licensing hearing instrument specialists;

(5) "Division" means the division of health related boards in the department of health;

(6) "Hearing instrument" means any instrument or device designed for or represented as aiding, improving or correcting defective human hearing and any parts, attachments or accessories of such an instrument or device;

(7) "Licensed hearing instrument specialist" means any person licensed by this part who has passed a council-approved psychometrically-sound examination for hearing instrument specialists;

(8) "Practice of dispensing and fitting hearing instruments" includes the evaluation or measurement of the powers or range of human hearing by means of an audiometer for the consequent selection or adaptation for sale of hearing instruments intended to compensate for hearing loss, including the appropriate instructions, consultations, suggestions, recommendations or opinions related to this practice, including the making of an impression of the ear, or an ear mold; and

(9) "Sell" or "sale" includes any transfer of title or of the right to use by lease, bailment or any other contract, either oral or written, except wholesale sales to distributors or dispensers.



§ 63-17-202 - Council for licensing hearing instrument specialists.

(a) There is hereby created a council within the board to be known as the council for licensing hearing instrument specialists, with the duties and powers as provided in § 63-17-203.

(b) (1) The council shall consist of five (5) members, to be appointed by the governor. Such members shall possess the following qualifications:

(A) Three (3) members shall be qualified hearing instrument specialists and fitters of hearing instruments who have been duly licensed as such in Tennessee, and who are certified by the National Board for Certification -- Hearing Instrument Sciences. Such members may be appointed from lists of qualified persons submitted to the governor by interested audiology groups including, but not limited to, the Tennessee Hearing Aid Society. The governor shall consult with such interested groups to determine qualified persons to fill the positions;

(B) One (1) member shall be a physician who has been duly licensed to practice medicine in Tennessee, and who has received certification from the American Council of Otolaryngology. The member may be appointed from lists of qualified persons submitted to the governor by interested medical groups including, but not limited to, the Tennessee Medical Association. The governor shall consult with such interested groups to determine a qualified person to fill the position; and

(C) One (1) member shall be a person who has been a user of hearing instruments for a period of at least five (5) years preceding that person's appointment to the council and who shall never have been engaged in the practice of hearing instrument dispensing and fitting, audiology or medicine.

(2) In order that the terms may be appropriately staggered, initial appointments to the council for licensing hearing instrument specialists are for the following terms: one (1) member appointed pursuant to subdivision (b)(1)(A) shall be appointed to a term of one (1) year; one (1) member appointed pursuant to subdivision (b)(1)(A) shall be appointed for a term of two (2) years; one (1) member appointed pursuant to subdivision (b)(1)(A) shall be appointed for a term of four (4) years; the member appointed pursuant to subdivision (b)(1)(B) shall be appointed to a term of three (3) years; and the member appointed pursuant to subdivision (b)(1)(C) shall be appointed to a term of four (4) years. Thereafter, each member appointed to the council shall be appointed to a term of five (5) years. No person is eligible to serve successive terms on the council; provided, that those members appointed to a one- or two-year term under the provisions of this subsection (b) are eligible to succeed themselves for one (1) successive five-year term. In the event of a vacancy on the council, the governor shall appoint a person qualified under the appropriate subdivision of this subsection (b) to fill the unexpired vacancy. The initial appointments to the council shall include the current and immediate past board chair of the licensing board of hearing aid dispensers. In making appointments to the council, the governor shall strive to ensure that at least one (1) person serving on the council is sixty (60) years of age or older and that at least one (1) person serving on the council is a member of a racial minority.

(c) Each member of the council shall receive fifty dollars ($50.00) per diem expenses when actually engaged in the discharge of such member's official duties and, in addition, shall be reimbursed for attending any meeting of the council within this state, in accordance with the provisions of comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) Such council shall be administratively attached to the board of communications disorders and sciences and the division of health related boards.



§ 63-17-203 - Powers and duties of the council.

The powers and duties of the council are to:

(1) Supervise and administer qualifying examinations to test the knowledge and proficiency of applicants for a license;

(2) License persons who apply to the council and who are qualified to practice the fitting of hearing instruments;

(3) Purchase and maintain or rent audiometric equipment and facilities necessary to carry out the examination of applicants for license;

(4) Issue and renew licenses, under the name of the board;

(5) Deny, suspend or revoke licenses pursuant to this part;

(6) Appoint representatives to conduct or supervise the examination of applicants for license;

(7) Designate the time and place for examining applicants for license;

(8) Make and publish rules and regulations not inconsistent with the laws of this state that are necessary to carry out the provisions of this part. All rules relating to hearing instrument specialists shall be initiated and adopted by a majority of the members of the council of hearing instrument specialists and then shall be approved by a majority of the members of the board;

(9) Require an annual calibration of audiometric equipment;

(10) Provide all examinations required by this part. The National Board for Certification of Hearing Instrument Sciences (NBC-HIS) examination is the accepted examination for licensure. The council may contract with other testing organizations for equivalent examinations;

(11) Establish minimum requirements of test procedure and test equipment to be used in the fitting of hearing instruments and also the retention of records of all fittings;

(12) Inspect the facilities or records, or both, of persons who practice the fitting and selling of hearing instruments, upon a showing of probable cause of a violation of the provisions of this part;

(13) Require lists, set standards and approve programs for trainees as provided in § 63-17-207;

(14) Prescribe regulations requiring continuing education as a prerequisite for renewal of licenses to practice; and

(15) Employ a consultant to assist the council in its duties.



§ 63-17-204 - Meetings.

The council shall meet at least once each year at a place and time determined by the chair. The council shall also meet at such other times and places as may be appropriate to carry out the purposes of this part.



§ 63-17-205 - License required.

(a) No person shall engage in the sale of or practice of dispensing and fitting hearing instruments or display a sign or in any other way advertise or hold out to be a hearing instrument specialist unless direct hands-on testing and follow-up services are provided to persons to whom the hearing instrument specialist has dispensed and/or sold a hearing instrument, and such person holds a current, unsuspended, unrevoked license issued by the council as provided in this part.

(b) The license required by this section shall be kept conspicuously posted in the specialist's principal office or place of business at all times.



§ 63-17-206 - Construction -- Application.

(a) This part shall not be construed to prevent any person who is a physician licensed to practice by the board of medical examiners from treating or fitting hearing instruments to the human ear.

(b) It is lawful for any person, who meets the requirements of §§ 63-17-205 and 63-17-207 and, who is listed as an apprentice licensee applicant with the council and who is under the direct supervision of a sponsoring licensed hearing instrument specialist to perform any of the services or acts included in the definition of hearing instrument dispensing and fitting as contained in this part; provided, that such person does so under the direct supervision of the licensed hearing instrument specialist and with the licensed dispenser making final selection and fitting to the client. No licensed dispenser shall supervise more than two (2) such apprentice licensee applicants or apprentice licensees combined at the same time.

(c) This part shall not be construed to prevent any person who is an audiologist licensed by the board from practicing audiology as defined in § 63-17-103, nor to prevent any person who is a speech-language pathologist licensed by the board from practicing speech-language pathology as defined in § 63-17-103.



§ 63-17-207 - Preliminary application requirements -- Fees.

(a) An applicant for a license shall:

(1) Be at least eighteen (18) years of age; and

(2) Have an education equivalent to two (2) years of accredited college level coursework.

(b) Such applicant shall pay a nonrefundable application fee as set by the council no later than forty-five (45) days in advance of the next scheduled examination.



§ 63-17-208 - Apprentice requirements.

(a) Applicants must pass a state written and practical proficiency test for the apprentice license.

(b) The apprentice licensee shall function under the direct supervision of the sponsoring licensed hearing instrument specialist for a period of at least three (3) months after passage of the council proficiency test and during such three-month period, the sponsoring licensed dispenser must make the final selection and fitting of the hearing instrument.

(c) During the apprentice period, the apprentice licensee shall complete sixty (60) classroom hours of prescribed coursework.

(d) The apprentice license will remain in effect no longer than one (1) year and cannot be renewed.

(e) Applicants for an apprentice license shall pay the council a nonrefundable examination fee as set by the council.



§ 63-17-209 - Waiver of written examination.

(a) Upon the payment of an examination fee as set by the council, an applicant for a license who is notified by the council that the applicant has fulfilled the requirements of § 63-17-207 shall appear at a time, place and before such persons as the council may designate to be examined by written and practical tests in order to demonstrate that such applicant is qualified to practice the fitting of hearing instruments.

(b) If such applicant can satisfy the council that such applicant has successfully passed a written examination, whose contents are acceptable to the council, within ninety (90) days of such applicant's application for examination, the council may at its discretion waive such written examination.

(c) The council shall give at least one (1) examination of the type prescribed in this section each year and such additional examinations as the volume of applications may make appropriate.



§ 63-17-210 - Examination requirements.

(a) The examination provided in § 63-17-209 shall consist of:

(1) Tests of knowledge in the following areas as they pertain to the fitting of hearing instruments:

(A) Basic physics of sound;

(B) The human hearing mechanism, including the science of hearing and the causes and rehabilitation of abnormal hearing and hearing disorders; and

(C) Structure and function of hearing instruments;

(2) Tests of proficiency in the following techniques as they pertain to the fitting of hearing instruments:

(A) Pure tone audiometry, including air conduction testing and bone conduction testing;

(B) Live voice or recorded voice speech audiometry, including speech reception threshold testing and speech discrimination testing;

(C) Effective masking;

(D) Recording and evaluation of audiograms and speech audiometry to determine hearing instrument candidacy;

(E) Selection and adaption of hearing instruments and testing of hearing instruments;

(F) Taking earmold impressions; and

(G) Other skills as may be required for the fitting of hearing instruments; and

(3) Tests of knowledge of the provisions and requirements of this part.

(b) The tests under this section shall not include questions requiring a medical or surgical education.



§ 63-17-211 - Provisions for fees.

(a) (1) Upon payment of an initial license fee as determined by the council, the council shall issue a license to each applicant who passes the examination. Such initial license shall expire as provided by rules and regulations promulgated by the board.

(2) During the second year of a biennial renewal period, the initial license fee shall be one half (1/2) of the biennial renewal fee.

(b) The council may, in its discretion, license as a hearing instrument specialist, without examination, on the payment of a fee as set by the council, an applicant who is a hearing instrument specialist, certified, registered or licensed under the laws of another state or country, if the applicant's qualifications for certification, registration or licensure meet the licensure requirements in force in this state upon the date of the specialist's application for certification, registration or licensure in this state.



§ 63-17-212 - Notification of change of address.

Each licensee shall notify the council of any change of address of the licensee's place of business, within thirty (30) days of such change. Failure to give such notice shall be deemed just cause for disciplinary action by the council.



§ 63-17-213 - Registry of license holders -- Review of qualifications.

The council shall issue, under the board's name, all licenses approved by the council, and the board and shall maintain a registry of all license holders. It is the duty of the council to review and approve the qualifications of applicants for certification or renewal as hearing instrument specialists.



§ 63-17-214 - Renewal -- Fees -- Retirement.

(a) (1) Each licensed hearing instrument specialist shall pay to the council a biennial renewal fee as set by the council, payable in advance, for the ensuing two (2) years.

(2) The council shall notify each licensee that such renewal is due.

(b) As a condition of renewal, the licensee shall be reexamined by the council and shall pay a reexamination fee as set by the council or shall submit verification of compliance of continuing education requirements as may be set by the council. The reexamination shall consist of all of the areas required pursuant to § 63-17-210.

(c) When any licensed hearing instrument specialist fails to pay the license fee within sixty (60) days after it becomes due, as provided in this section, the license of such person is automatically revoked at the expiration of the sixty (60) days after the renewal fee was required, without further notice or hearing.

(d) Any person whose license is automatically revoked as provided in § 63-17-219 may make application in writing to the council for the reinstatement of such license; and, upon good cause being shown, the council, in its discretion, may reinstate such license upon payment of all past due renewal fees and upon further payment of a sum set by the council.

(e) Any person licensed to practice by the provisions of this part who has retired or may hereafter retire from such practice in this state shall not be made to register as required by this part if such person files with this council an affidavit on a form to be furnished by the council, which affidavit states the date on which such person retired from such practice and such other facts as tend to verify such retirement as the council deems necessary. If such person thereafter reengages in such practice in this state, such person shall apply for registration with the council as provided by this part and shall meet other requirements as may be set by the council.

(f) (1) Notwithstanding any provision of this part to the contrary, the division, with the approval of the commissioner, shall establish a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months and expire on the last day of the last month of the license period. However, during a transition period, or at any time thereafter when the council determines that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the annual fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest twenty-five cents (25cent(s)).

(2) No renewal application will be accepted after the last day of the month following the license expiration date under the alternative method authorized in this subsection (f).



§ 63-17-215 - Expenses of board and council paid by fees.

The fees relating to the practice of dispensing hearing instruments shall be set by the board in an amount sufficient to pay all of the expenses of the council, as well as all of the expenses of the board that are directly attributable to the performance of its duties pursuant to the provisions of this part. Expenditures of the council for investigations and disciplinary actions shall be the financial responsibility of the licensees who are regulated by such council.



§ 63-17-216 - Sale of hearing instruments.

(a) Any person who engages in the practice of dispensing and fitting hearing instruments shall deliver to each person supplied with a hearing instrument, by the dispensing person's or at the dispensing person's order or direction, a bill of sale that contains each of the following:

(1) The signature of the licensed hearing instrument specialist, the address of the specialist's regular place of business and the specialist's license number and license expiration date;

(2) The make and model of the hearing instrument supplied, and the amount charged for the hearing instrument and whether the hearing instrument is new, used or rebuilt;

(3) A clear statement of the terms of sale, including the provisions required by § 63-17-217; and

(4) The name and address of the council and a statement that the council will receive complaints on any matter relating to the fitting and dispensing of hearing instruments.

(b) Any sale of a hearing instrument is subject to the same conditions and provisions as are prescribed by the United States food and drug administration and the federal trade commission.

(c) Any hearing aid that is sold, fitted or dispensed to a consumer in this state shall be clearly and permanently marked with:

(1) The name of the manufacturer or distributor or the model name or number;

(2) The serial number; and

(3) The year of manufacture.



§ 63-17-217 - Return of purchased hearing instruments.

(a) Within thirty (30) days of the date of delivery, any purchaser of a hearing instrument from a licensee is entitled to return the hearing instrument for any reason; provided, that such instrument is returned in satisfactory condition and such purchaser pays only reasonable charges for the hearing instrument and related services. Such return privileges apply only to a first time purchaser of a hearing instrument.

(b) Charges to be imposed upon return of a hearing instrument as provided in subsection (a) shall be clearly stated in the bill of sale.

(c) This section shall not be construed to supersede any duly promulgated regulation issued by the federal trade commission.



§ 63-17-218 - Liability of sponsors.

Any person sponsoring an apprentice licensee and/or apprentice licensee applicant under the provisions of this part shall be held responsible for the acts or omissions of the sponsor's apprentice licensee and/or apprentice licensee applicant within the course and scope of the licensee's or applicant's employment, during the apprenticeship, as well as the sponsor's employees.



§ 63-17-219 - Causes of denial, revocation or suspension -- Costs of prosecution -- Witnesses -- Subpoenas.

(a) Subject to the due process requirements of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, any person registered under this part may have such license denied, revoked or suspended for a fixed period to be determined by the council for any of the following causes:

(1) Conviction of an offense involving moral turpitude. The record of such conviction or certified copy thereof from the clerk of the court where such conviction occurred or by the judge of such court is sufficient evidence to warrant revocation or suspension;

(2) Securing a license under this part through fraud or deceit;

(3) Unethical conduct, gross and/or repeated acts of ignorance or inefficiency in the conduct of such person's practice;

(4) Knowingly practicing while suffering with a contagious or infectious disease;

(5) Use of a false name or alias in the practice of the profession; and

(6) Violating any of the provisions of this part.

(b) (1) The council for hearing instrument specialists shall promulgate rules governing the assessment of costs against a licensee or other person found by the council to have violated any provision of this chapter. The costs assessed by the council may include only those costs directly related to the prosecution of the charges against the licensee or other person, including investigatory costs where appropriate. The council shall determine the appropriate amount of costs, if any, to be assessed in a contested case. These costs shall be reasonable and proportionate in light of the violation committed by the licensee or other person.

(2) (A) Any elected officer of the council or any duly appointed or elected chair has the authority to administer oaths to witnesses. Upon probable cause being established, the council, by a vote of two thirds (2/3) of the members to which the council is entitled, may issue subpoenas for the attendance of witnesses and the production of documents and records.

(B) Service of a subpoena issued by the council shall be made by the sheriff of the county of residence of the licensee or person upon whom the subpoena is served.

(C) (i) A licensee or person served by subpoena shall have thirty (30) days to request in writing a hearing before the council for the sole purpose of making a special appearance to quash or modify the subpoena. The subpoena for attendance of the person or the production of books and records shall be stayed until the council votes upon the request to quash or modify the subpoena. A majority vote of the members to which the council is entitled shall be required to quash or modify a subpoena.

(ii) A motion to appeal from a decision by the council regarding a request to quash or modify a subpoena shall be made to the chancery court in Davidson County within fifteen (15) days of such decision.

(D) If any witness fails or refuses to obey a subpoena issued by it, the council is authorized to make application to any court of record in this state within the jurisdiction of which the witness is found or resides, and the court shall have power to attach the body of the witness and compel the witness to appear before the council and give testimony or produce books, records or papers as ordered; and any failure to obey the court order may be punished by the court issuing the order as a civil contempt.

(E) Each witness who appears before the council by order of the council shall receive for attendance the compensation provided by law for attendance of witnesses in a court of record, which shall be paid from the funds of the council in the same manner as all other expenses of the council are paid.

(c) (1) The board shall promulgate rules governing the assessment of costs against a licensee or other person found by the board to have violated any provision of this chapter. The costs assessed by the board may include only those costs directly related to the prosecution of the charges against the licensee or other person, including investigatory costs where appropriate. The board shall determine the appropriate amount of costs, if any, to be assessed in a contested case. These costs shall be reasonable and proportionate in light of the violation committed by the licensee or other person.

(2) (A) Any elected officer of the board or any duly appointed or elected chair has the authority to administer oaths to witnesses. Upon probable cause being established, the board, by a vote of two thirds (2/3) of the members to which the board is entitled, may issue subpoenas for the attendance of witnesses and the production of documents and records.

(B) Service of a subpoena issued by the board shall be made by the sheriff of the county of residence of the licensee or person upon whom the subpoena is served.

(C) (i) A licensee or person served by subpoena shall have thirty (30) days to request in writing a hearing before the board for the sole purpose of making a special appearance to quash or modify the subpoena. The subpoena for attendance of the person or the production of books and records shall be stayed until the board votes upon the request to quash or modify the subpoena. A majority vote of the members to which the board is entitled shall be required to quash or modify a subpoena.

(ii) A motion to appeal from a decision by the board regarding a request to quash or modify a subpoena shall be made to the chancery court in Davidson County within fifteen (15) days of such decision.

(D) If any witness fails or refuses to obey a subpoena issued by it, the board is authorized to make application to any court of record in this state within the jurisdiction of which the witness is found or resides; and the court shall have power to attach the body of the witness and compel the witness to appear before the board and give testimony or produce books, records or papers as ordered, and any failure to obey the court order may be punished by the court issuing the order as a civil contempt.

(E) Each witness who appears before the board by order of the board shall receive for attendance the compensation provided by law for attendance of witnesses in a court of record, which shall be paid from the funds of the board in the same manner as all other expenses of the board are paid.



§ 63-17-220 - Hearing before council required.

(a) Except as otherwise provided by § 63-17-214, no license issued pursuant to this part may be suspended, revoked, denied or renewal denied without a hearing before the council or its duly authorized trial examiner, if requested by the certificate holder or applicant, on due notice.

(b) Any action of the council taken pursuant to this part shall be in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 63-17-221 - Penalties council may enforce by seeking court injunction.

(a) A violation of this part is a Class B misdemeanor.

(b) The council, with the approval of the board, may seek to enforce any provision of this part by petitioning a court of appropriate jurisdiction for an injunction to enjoin continuing violations of this part or by any other appropriate proceeding. No such proceeding is barred by any proceeding had or pending pursuant to § 63-17-214 or by the imposition of any fine or term of imprisonment pursuant thereto.



§ 63-17-222 - Licensed hearing aid dispenser eligible for hearing instrument specialist license.

(a) Upon July 1, 1995, any person who is a trainee, apprentice or who has entered into a training program to become a licensed hearing aid dispenser shall be eligible to receive a license as a hearing instrument specialist; provided, that such person complies with all of the requirements of chapter 15 of this title [repealed], as it existed upon July 1, 1995.

(b) Upon July 1, 1995, any person who is a licensed hearing aid dispenser shall be eligible to receive a license as a hearing instrument specialist. Any person who is a licensed hearing aid dispenser upon July 1, 1995, who wishes to obtain a license as a hearing instrument specialist shall submit a request to the council to receive the appropriate license as a hearing instrument specialist. No additional fee shall be imposed upon persons for the issuance of a license as a hearing instrument specialist pursuant to this subsection (b).









Chapter 18 - Massage Licensure Act of 1995

§ 63-18-101 - Short title.

This chapter shall be known and may be cited as the "Massage Licensure Act of 1995."



§ 63-18-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the massage licensure board;

(2) "Compensation" means the payment, loan, advance, donation, contribution, deposit or gift of money or anything of value;

(3) "Massage/bodywork/somatic" means the manipulation of the soft tissues of the body with the intention of positively affecting the health and well being of the client;

(4) "Massage establishment" means a place of business held out to the public wherein massage is practiced; and

(5) "Massage therapist" means a person who practices massage for compensation and is licensed by the board.



§ 63-18-103 - Tennessee massage licensure board.

(a) There is hereby created the Tennessee massage licensure board.

(b) The board shall be composed of seven (7) members who are residents of the state. Except for the two (2) citizen members, each member shall have at least five (5) years current experience in the practice of massage. Persons with a conflict of interest are ineligible for membership on the board.

(c) All members shall be appointed by the governor. Initial appointments to the board shall be as follows:

(1) Three (3) members shall serve terms of one (1) year; and

(2) Four (4) members shall serve terms of two (2) years.

(d) Except for two (2) members who shall be citizen members with no direct or indirect financial interest in massage, all board members shall be duly licensed or eligible to be licensed by the board.

(e) (1) Notwithstanding the provisions of § 3-6-304 or any other law to the contrary, and in addition to all other requirements for membership on the board:

(A) Any person registered as a lobbyist pursuant to the registration requirements of title 3, chapter 6 who is subsequently appointed or otherwise named as a member of the board shall terminate all employment and business association as a lobbyist with any entity whose business endeavors or professional activities are regulated by the board, prior to serving as a member of the board. The provisions of this subdivision (e)(1)(A) shall apply to all persons appointed or otherwise named to the board after July 1, 2010;

(B) No person who is a member of the board shall be permitted to register or otherwise serve as a lobbyist pursuant to title 3, chapter 6 for any entity whose business endeavors or professional activities are regulated by the board during such person's period of service as a member of the board. The provisions of this subdivision (e)(1)(B) shall apply to all persons appointed or otherwise named to the board after July 1, 2010, and to all persons serving on the board on such date who are not registered as lobbyists; and

(C) No person who serves as a member of the board shall be employed as a lobbyist by any entity whose business endeavors or professional activities are regulated by the board for one (1) year following the date such person's service on the board ends. The provisions of this subdivision (e)(1)(C) shall apply to persons serving on the board as of July 1, 2010, and to persons appointed to the board subsequent to such date.

(2) A person who violates the provisions of this subsection (e) shall be subject to the penalties prescribed in title 3, chapter 6.

(3) The bureau of ethics and campaign finance is authorized to promulgate rules and regulations to effectuate the purposes of this subsection (e). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and in accordance with the procedure for initiating and proposing rules by the ethics commission to the bureau of ethics and campaign finance as prescribed in § 4-55-103.

(f) Subsequent appointees to the board shall have the professional qualifications required by their predecessors and shall be appointed to five-year terms. Each member shall serve until such member's successor is appointed and qualified, unless such board member is no longer competently performing the duties of office. Any vacancy on the board shall be filled by the governor for the balance of the unexpired term. The governor may remove members of the board from office for cause.

(g) For each day engaged in the business of the board, a member shall receive as compensation one hundred dollars ($100) and shall also receive actual expenses to be paid in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(h) The members of the board shall elect annually a chair and a secretary/treasurer.

(i) The board shall meet as frequently as shall be reasonably necessary to implement the provisions of this chapter. Four (4) or more members of the board shall constitute a quorum for the purpose of transacting board business.

(j) For administrative purposes, the board shall be attached to the division of health related boards as defined in § 68-1-101, referred to as "division" in this chapter, which shall supply support.



§ 63-18-104 - License required.

(a) Persons or massage establishments engaged in massage for compensation shall be licensed by the massage licensure board.

(b) Any person or establishment who advertises or engages in massage for compensation without a current valid license from the massage licensure board commits a Class B misdemeanor. It is unlawful to use the word "massage" or any other term that implies massage technique or method when advertising a service by a person who is not licensed under this chapter or another chapter of state law.

(c) The practice of reflexology shall not be subject to the licensure requirements of this chapter. For the purposes of this chapter, "reflexology" means the application of specific pressures to reflex points in the hands and feet only.



§ 63-18-105 - License requirements -- Issuance.

(a) The board shall establish procedures and criteria for the issuance of licenses to persons and establishments engaged in massage for compensation.

(b) No person or establishment shall be issued a license until the applicant and each person engaged in massage at such massage establishment has provided evidence satisfactory to the board that:

(1) The applicant is eighteen (18) years of age or older;

(2) The applicant has not been convicted of the offense of prostitution or sexual misconduct;

(3) The applicant has:

(A) Successfully completed the curriculum or curricula of one (1) or more post-secondary academic institutions for massage, bodywork or somatic therapy as defined by board regulations, totaling five hundred (500) hours or more, such institutions being approved by the board pursuant to § 63-18-115, and either authorized by the Tennessee higher education commission, or its equivalent in other states, or approved, or under the governance of, the Tennessee board of regents;

(B) Received a passing score on a competency examination approved by the board;

(C) (i) Any person who has completed a program of study as required by subdivision (b)(3)(A) in a post-secondary academic institution located in Tennessee and receives a diploma or certificate prior to September 1, 2005, shall be issued a license without completing the examination requirement of this section;

(ii) Any person who meets the requirements of subdivision (b)(3)(C)(i) shall have until January 1, 2006, to apply for such a license;

(iii) Persons licensed under this subdivision (b)(3)(C) shall not be considered to have national certification and shall not hold themselves out to be nationally certified; and

(4) All required fees have been paid.



§ 63-18-106 - Investigation -- Inspection -- Revocation of license.

In order to effectuate the provisions of this chapter, the board or its authorized representative is empowered to conduct an investigation of persons engaged in massage or massage establishments and to inspect the license of practitioners and establishments for compliance. The refusal of a practitioner or establishment to permit inspections shall be grounds for revocation, suspension or refusal to issue a license pursuant to this chapter.



§ 63-18-107 - Enjoining violation.

The board has the power and authority to enter into any court of this state having proper jurisdiction to seek an injunction against any person or massage establishment not in compliance with the provisions of this chapter and is further empowered to enter into any such court to enforce the provisions of this chapter in order to ensure compliance with such provisions.



§ 63-18-108 - Grounds for revocation, suspension or annullment.

The board is authorized to deny, restrict or condition any application for licensure or revoke, suspend or otherwise discipline the license of a massage therapist or an establishment, if the applicant, licensee or holder of an establishment license upon proof:

(1) Is guilty of fraud in the practice of massage or fraud or deceit in the licensee's admission to the practice of massage;

(2) Has been convicted in a court of competent jurisdiction of an offense that constitutes a felony or a misdemeanor under the laws of this state;

(3) Is engaged in the practice of massage under a false or assumed name or is impersonating another practitioner of a like or different name;

(4) Abuses or is addicted to the habitual use of intoxicating liquors, drugs or stimulants to such an extent as to incapacitate such person's performance of professional duties;

(5) Is guilty of fraudulent, false, misleading or deceptive advertising or for prescribing medicines or drugs or practicing any licensed profession without legal authority. The licensee may not diagnose or imply or advertise, in any way, services for a condition that would require a diagnosis;

(6) Is guilty of willful negligence in the practice of massage or has been guilty of employing, allowing or permitting any unlicensed person to perform massage in such licensee's establishment;

(7) Has violated any of the provisions of this chapter or any substantive rule promulgated under the authority of this chapter;

(8) Has been convicted of sexual misconduct, assignation or the solicitation or attempt thereof;

(9) Has violated or attempted to violate, directly or indirectly, or has assisted in or abetted the violation of, or conspired to violate, any provision of this chapter or any lawful order of the board issued pursuant to this chapter;

(10) Has practiced as a licensed massage therapist in an unlicensed massage establishment;

(11) Is mentally incompetent; or

(12) Is guilty of unethical or unprofessional conduct.



§ 63-18-109 - Accusation -- Hearing.

(a) Charges relative to a violation of this chapter may be presented by any person, or the board may, on its own motion, direct the chair of the board to present charges. An accusation may be filed with the chair of the board, charging any licensed massage therapist with any of the offenses enumerated in § 63-18-108.

(b) The board shall provide an applicant denied issuance of a license or a practitioner whose license is suspended, revoked or not renewed a hearing on such suspension, revocation or nonrenewal, which hearing shall be conducted pursuant to the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Upon a decision of the board to refuse to issue, revoke or not to renew a license, the practitioner or establishment shall be prohibited from engaging in massage until the board's decision is overturned.



§ 63-18-110 - Exemptions.

(a) Any person granted an exemption under this chapter is effective only to the extent that the bona fide practice of the profession or business that is licensed, certified or registered under the laws of this state overlaps into the field comprehended by this chapter, and exemptions under this chapter are only for those activities that are performed in the course of the bona fide practice of the business or profession of the person exempted.

(b) Persons exempt under subsection (a) include, but are not limited to any branch of medicine, nursing, osteopathy, chiropractic, podiatry, and also barbers, cosmetologists, athletic trainers, physical and occupational therapists and any student of an institution described in § 63-18-105(b)(3)(A) or public school of this state; provided, that the student does not hold out as a licensed massage therapist and does not receive compensation for massage.

(c) Nothing in this chapter shall apply to massage therapists licensed in other states or countries or meeting standards set forward in § 63-18-105 when providing educational programs or services for a period of time not to exceed thirty (30) days within a calendar year.



§ 63-18-111 - Authorization to promulgate rules, regulations and fees.

(a) The board is hereby authorized to promulgate, in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, such rules and regulations as are necessary to implement the provisions of this chapter.

(b) The board may adopt reasonable rules and regulations regarding personal cleanliness of massage therapists and the sanitary condition of towels, linens, creams, lotions, oils and other materials, facilities and equipment used in the practice of massage.

(c) All fees for licensure, renewal of licensure and all other related matters shall be set by the board.

(d) All education and other requirements for licensure in this chapter shall be set by the board.

(e) The board may adopt rules and regulations for ethics.

(f) All continuing education and other requirements for renewal of licensure not enumerated in this chapter shall be set by the board.

(g) The board is authorized to set an application fee for all continuing education courses submitted to the board for approval.



§ 63-18-112 - Reciprocity.

The board may, at its discretion, grant licensure to any person who is licensed or registered in another state or country with standards as stringent as those required by the provisions of this chapter.



§ 63-18-113 - Tax.

Notwithstanding any provisions of law to the contrary, the act of a duly licensed massage therapist in performing a massage shall be deemed to be medically therapeutic in nature and shall not be subject to the collection of any form of state or local taxation regulations not also imposed on other medically therapeutic activities. Additionally, a massage performed on or before October 1, 1995, by a person who becomes licensed in accordance with this chapter shall also not be subject to the collection of any form of state or local tax not also imposed on other medically therapeutic activities.



§ 63-18-114 - Massage therapists are not primary care providers.

No person licensed by the massage licensure board shall ever be referred to as a primary care provider nor be permitted to use such designation.



§ 63-18-115 - Powers and duties of the board.

In addition to the powers and duties granted to or imposed upon it by other provisions of this chapter, the board shall have the following powers and duties:

(1) Prescribe the minimum curricular and minimum standards for schools of massage therapy and for courses of training that prepare individuals for licensure under this chapter;

(2) Approve such schools and courses as meet the requirements of this chapter and the rules and regulations of the board;

(3) Issue certificates of approval to such schools and courses that meet the requirements of this chapter and the rules and regulations of the board;

(4) Conduct hearings for disciplinary action against schools or courses that fail to meet the minimum requirements of this chapter and the rules and regulations of the board; and

(5) Annually publish passage rates for each school of massage therapy, based upon the results of each student's success in taking a national examination approved by the board. Schools that fail to achieve an overall passing rate of seventy percent (70%) shall be required to submit a remedial plan to be approved by the board.



§ 63-18-116 - Authority to issue license -- Qualifications -- Rules and regulations.

(a) The board is authorized to issue a license to practice massage therapy to an applicant who:

(1) Meets the qualifications set forth in § 63-18-105(b)(1) and (2); and

(2) Has been certified by the National Certification Board for Therapeutic Massage and Bodywork for the five-year period immediately preceding application for licensure and can submit documentation satisfactory to the board that the applicant has engaged in the practice of massage therapy in another state for the five-year period immediately preceding application for licensure, and who either:

(A) Has met the qualifications set forth in § 63-18-105(b)(3), but is unable, because the educational institution either was not state approved or is no longer in existence, to produce a transcript to document compliance; or

(B) Graduated from a qualified massage school or course prior to October 1, 1995.

(b) The board is authorized to promulgate rules that are necessary to effectuate the provisions of this section.






Chapter 19 - Physician Assistants

Part 1 - Physician Assistants Act

§ 63-19-101 - Short title.

This part shall be known and may be cited as the "Physician Assistants Act."



§ 63-19-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the board of medical examiners, created by § 63-6-101;

(2) "Committee" means the board of medical examiners' committee on physician assistants, established by § 63-19-103;

(3) "Orthopedic physician assistant" (OPA-C) means an individual who renders service under the supervision of a licensed orthopedic physician or surgeon and who has been licensed by the committee on physician assistants and the board of medical examiners pursuant to this chapter as an orthopedic physician assistant;

(4) "Physician" means a person lawfully licensed to practice medicine and surgery pursuant to chapter 6 of this title or osteopathic medicine pursuant to chapter 9 of this title; and

(5) "Physician assistant" means an individual who renders services, whether diagnostic or therapeutic, that are acts constituting the practice of medicine or osteopathic medicine and, but for the provisions of §§ 63-6-204 and 63-9-113, could only be performed by a licensed physician.



§ 63-19-103 - Committee on physician assistants.

(a) To assist the board of medical examiners in the performance of its duties, there is hereby established the committee on physician assistants. The committee shall consist of five (5) members appointed by the governor, each of whom shall be a resident of this state and each of whom shall be a physician assistant who meets the criteria for licensure as established by the provisions of this part.

(b) Initial appointments to the committee shall be made as follows: two (2) members shall be appointed to terms of four (4) years, one (1) member shall be appointed to a term of three (3) years, one (1) member shall be appointed to a term of two (2) years, and one (1) member shall be appointed to a term of one (1) year. Each regular appointment thereafter shall be for a term of four (4) years. Any vacant term shall be filled by the governor for the balance of the unexpired term. No member shall serve more than two (2) consecutive four-year terms and each member shall serve on the committee until a successor is appointed. In making appointments to the committee, the governor shall strive to ensure that at least one (1) person serving on the committee is sixty (60) years of age or older and that at least one (1) person serving on the committee is a member of a racial minority.

(c) While engaged in the business of the committee, members thereof shall receive a per diem of one hundred dollars ($100) and shall also receive compensation for actual expenses to be paid in accordance with comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(d) The committee shall elect a chair and secretary from among its members at the first meeting held in each fiscal year. A committee meeting may be called upon reasonable notice in the discretion of the chair and shall be called at any time upon reasonable notice by a petition of three (3) committee members to the chair.



§ 63-19-104 - Powers and duties of committee.

(a) The committee has the duty to:

(1) Promulgate, in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, all rules that are reasonably necessary for the performance of the duties of the physician assistants, including, but not limited to, rules that specify the acts and offenses that subject the license holder to disciplinary action by the committee pursuant to subdivision (a)(7);

(2) Set fees, subject to the maximum limitations prescribed by this part, relative to the examination, licensure and licensure renewal of physician assistants in an amount sufficient to pay all of the expenses of the committee as well as all of the expenses of the board that are directly attributable to the performance of its duties pursuant to the provisions of this part and establish and collect a late renewal fee from those physician assistants who fail to renew their licenses in a timely manner;

(3) Review and approve or reject the qualifications of each applicant for initial licensure as a physician assistant;

(4) Biennially review and approve or reject the qualifications of each applicant for biennial licensure renewal. The committee shall condition approval for renewal on the receipt of evidence satisfactory to the committee of the applicant's successful completion, within a two-year period prior to the application for license renewal, of one hundred (100) hours of continuing medical education approved by the American Academy of Physician Assistants or the American Medical Association. The two-year period within which an applicant must have obtained the required continuing medical education hours shall be the most recent two-year period utilized by the National Commission on Certification of Physician Assistants to determine whether that person has obtained sufficient continuing medical education hours to maintain that person's professional certification. The committee may, in its discretion, waive or modify the continuing medical education requirement in cases of retirement, illness, disability or other undue hardship;

(5) Issue, in the board's name, all approved physician assistant licenses and renewals;

(6) Collect or receive all fees, fines and moneys owed pursuant to the provisions of this part and to pay the same into the general fund of the state. For the purpose of implementing subdivision (a)(2), all fees, fines and moneys collected pursuant to the regulation of physician assistants shall be so designated; and

(7) Deny, suspend or revoke the license of, or to otherwise discipline by a fine, not to exceed five hundred dollars ($500), or by reprimand, a license holder who is guilty of violating any of the provisions of this part or who is guilty of violating the rules of the board promulgated pursuant to subdivision (a)(1). When sanctions are imposed on a license holder pursuant to this subdivision (a)(7), the license holder may, in addition, be required to pay the actual and reasonable costs of the investigation and prosecution of the case, including the costs incurred and assessed for the time of the prosecuting attorney or attorneys, the investigator or investigators and any other persons involved in the investigation, prosecution and hearing of the case. The committee may limit, restrict or impose one (1) or more conditions on a license at the time it is issued, renewed or reinstated or as a sanction imposed at the conclusion of a disciplinary hearing.

(b) Any actions taken under this section shall only be effective after adoption by majority vote of the members of the committee and after adoption by a majority vote of the members of the board at the next board meeting at which administrative matters are considered following the adoption by the committee.



§ 63-19-105 - Qualifications and licensure.

(a) No person shall represent to be or function as a physician assistant under the provisions of this part unless such person holds a valid physician assistant license or temporary license issued by the board. The board shall license no person as a physician assistant unless:

(1) The person is a graduate of a physician assistant training program accredited by the Committee on Allied Health Education and Accreditation of the American Medical Association or its successor accrediting agency; and

(2) The person has successfully completed the examination of the National Commission on the Certification of Physician Assistants. A graduate of a physician assistant training program accredited by the Committee on Allied Health Education and Accreditation of the American Medical Association or its successor accrediting agency may receive a temporary license from the board allowing such individual to function as a physician assistant under the provisions of this part:

(A) For a period of fifteen (15) months immediately following graduation to allow the person an opportunity to attempt the examination; and

(B) For a period of one (1) additional year thereafter in which to attempt and successfully complete the examination if the person is not successful on the first attempt; or

(3) Alternatively to subdivisions (a)(1) and (2), the person qualified as a physician assistant prior to April 26, 1983, and thereafter continued to represent to be or functioned as a physician assistant; and

(4) Notwithstanding the provisions of subdivision (a)(3), the board shall not license any person as a physician assistant after July 1, 1991, unless such person meets the requirements of subdivisions (a)(1) and (2); provided, that the board may continue to issue license renewals to any person who was licensed as a physician assistant pursuant to subdivision (a)(3) prior to July 1, 1991.

(b) (1) An individual licensed, registered or certified as a physician assistant in another jurisdiction may be licensed as a physician assistant by the board if such individual meets the requirements and standards of this part. Notwithstanding the requirements of subdivisions (a)(1)-(4), the board shall license an individual licensed, registered or certified as a physician assistant in another jurisdiction if such individual is a graduate of a physician assistant training program that was accredited by the accrediting committee of the American Medical Association at the time such individual graduated from the program, and such individual has practiced in that jurisdiction for a period of ten (10) consecutive years immediately prior to seeking certification in this state. Any reasonable expense incurred by the committee or the board in verifying the licensure, registration or certification by another jurisdiction of an applicant for licensure hereunder shall be charged to and paid by the applicant.

(2) While an individual's application is pending, the board may issue a temporary license to that individual if the individual is licensed, registered or certified as a physician assistant in another jurisdiction; provided, that the board finds that the application is complete. The temporary license will allow the individual to function as a physician assistant under the provisions of this chapter. A temporary license issued under this subdivision (b)(2) shall be valid for a period of six (6) months and is not renewable.

(c) The board or the committee may require that an applicant for licensure as a physician assistant appear before the board or the committee to answer any questions regarding the applicant's fitness for licensure.

(d) (1) The committee on physician assistants may authorize any of its members or its consultant to conduct a review of the qualifications of an applicant for a license to practice as a physician assistant in this state and to make an initial determination as to whether the applicant has met all the requirements for licensure. If the committee member or committee consultant determines that the applicant has met all the requirements for licensure, the applicant is then authorized to practice as a physician assistant in this state until the committee and the board of medical examiners make a final decision on the application for licensure. The committee may authorize the use of this procedure with respect to applicants for license renewal or reinstatement as well. In no event shall the temporary authorization issued pursuant to a determination made by the committee member or committee consultant be effective for longer than a six-month period measured from the date of issuance. This process shall not be utilized by the applicant more than once.

(2) If temporary authorization pursuant to subdivision (d)(1) is issued to an applicant for a license to practice as a physician assistant in this state and if the subsequent decision of the committee on physician assistants and the board of medical examiners is to deny the application based upon a good faith determination that the applicant has not, in fact, complied with all the requirements for licensure, then the doctrine of estoppel shall not apply against the state based upon its issuance of temporary authorization and its subsequent denial of licensure.

(e) Any person who possesses a certificate or temporary certificate issued by the board shall be deemed to possess a license or temporary license, respectively. At the time of renewal, a certificate holder who is approved for renewal shall receive a license from the board rather than a renewal of the certificate.



§ 63-19-106 - Authorized services -- Supervision.

(a) A physician assistant is authorized to perform selected medical services only under the supervision of a licensed physician.

(1) Supervision requires active and continuous overview of the physician assistant's activities to ensure that the physician's directions and advice are in fact implemented, but does not require the continuous and constant physical presence of the supervising physician. The board and the committee shall adopt, by September 19, 1999, regulations governing the supervising physician's personal review of historical, physical and therapeutic data contained in the charts of patients examined by the physician assistant.

(2) The range of services that may be provided by a physician assistant shall be set forth in a written protocol, jointly developed by the supervising physician and the physician assistant. The protocol shall also contain a discussion of the problems and conditions likely to be encountered by the physician assistant and the appropriate treatment for these problems and conditions. The physician assistant shall maintain the protocol at the physician assistant's practice location and shall make the protocol available upon request by the board of medical examiners, the committee on physician assistants or the authorized agents of the board or the committee.

(3) A physician assistant may perform only those tasks that are within the physician assistant's range of skills and competence, that are within the usual scope of practice of the supervising physician and that are consistent with the protection of the health and well-being of the patients.

(4) The physician assistant may render emergency medical service in accordance with guidelines previously established by the supervising physician pending the arrival of a responsible physician in cases where immediate diagnosis and treatment are necessary to avoid disability or death.

(b) A physician assistant shall function only under the control and responsibility of a licensed physician. There shall, at all times, be a physician who is answerable for the actions of the physician assistant and who has the duty of assuring that there is proper supervision and control of the physician assistant and that the assistant's activities are otherwise appropriate.

(c) Any rules that purport to regulate the supervision of physician assistants by physicians shall be jointly adopted by the board of medical examiners and the committee on physician assistants.



§ 63-19-107 - Restrictions on supervising physicians and assistants.

A licensed physician supervising physician assistants shall comply with the following practices:

(1) More than one (1) physician may supervise the same physician assistant; provided, each physician assistant shall have a primary supervising physician and may have additional alternate supervising physicians who shall supervise the physician assistant in the absence or unavailability of the primary supervising physician. Each physician assistant shall notify the committee of the name, address and license number of the physician assistants' primary supervising physician and shall notify the committee of any change in such primary supervising physician within fifteen (15) days of the change. The number of physician assistants for whom a physician may serve as the supervising physician shall be determined by the physician at the practice level, consistent with good medical practice. The supervising physician shall designate one (1) or more alternate physicians who have agreed to accept the responsibility of supervising the physician assistant on a prearranged basis in the supervising physician's absence;

(2) (A) In accordance with rules adopted by the board and the committee, a supervising physician may delegate to a physician assistant working under the physician's supervision the authority to prescribe and/or issue legend drugs and controlled substances listed in Schedules II, III, IV, and V of title 39, chapter 17, part 4. The rules adopted prior to March 19, 1999, by the board and the committee governing the prescribing of legend drugs by physician assistants shall remain effective after March 19, 1999, and may be revised from time to time as deemed appropriate by the board and the committee. The board and the committee may adopt additional rules governing the prescribing of controlled substances by physician assistants. A physician assistant to whom is delegated the authority to prescribe and/or issue controlled substances must register and comply with all applicable requirements of the drug enforcement administration;

(B) (i) A physician assistant to whom the authority to prescribe legend drugs and controlled substances has been delegated by the supervising physician shall file a notice with the committee containing the name of the physician assistant, the name of the licensed physician having supervision, control and responsibility for prescriptive services rendered by the physician assistant and a copy of the formulary describing the categories of legend drugs and controlled substances to be prescribed and/or issued, by the physician assistant. The physician assistant shall be responsible for updating this information;

(ii) Notwithstanding any other rule or law, a physician assistant shall not prescribe Schedules II, III and IV controlled substances unless such prescription is specifically authorized by the formulary or expressly approved after consultation with the supervising physician before the initial issuance of the prescription or dispensing of the medication;

(iii) Any physician assistant to whom the authority to prescribe controlled drugs has been delegated by the supervising physician may only prescribe or issue a Schedule II or III opioid listed on the formulary for a maximum of a non-refillable, thirty-day course of treatment, unless specifically approved after consultation with the supervising physician before the initial issuance of the prescription or dispensing of the medication. This subdivision (2)(B)(iii) shall not apply to prescriptions issued in a hospital, a nursing home licensed under title 68, or inpatient facilities licensed under title 33;

(C) The prescriptive practices of physician assistants and the supervision by physicians under whom such physician assistants are rendering service shall be monitored by the board and committee. As used in this section, "monitor" does not include the regulation of the practice of medicine or the regulation of the practice of a physician assistant, but may include site visits by members of the board and committee;

(D) Any complaints against physician assistants and/or supervising physicians shall be reported to the director of the division of health related boards, the committee on physician assistants and the board of medical examiners, as appropriate;

(E) (i) Every prescription order issued by a physician assistant pursuant to this section shall be entered in the medical records of the patient and shall be written on a preprinted prescription pad bearing the name, address and telephone number of the supervising physician and of the physician assistant, and the physician assistant shall sign each prescription order so written. Where the preprinted prescription pad contains the names of more than one (1) physician, the physician assistant shall indicate on the prescription which of those physicians is the physician assistant's primary supervising physician by placing a checkmark beside or a circle around the name of that physician;

(ii) Any handwritten prescription order for a drug prepared by a physician assistant who is authorized by law to prescribe a drug must be legible so that it is comprehensible by the pharmacist who fills the prescription. The handwritten prescription order must contain the name of the prescribing physician assistant, the name and strength of the drug prescribed, the quantity of the drug prescribed, handwritten in letters or in numerals, instructions for the proper use of the drug and the month and day that the prescription order was issued, recorded in letters or in numerals or a combination thereof. The prescribing physician assistant must sign the handwritten prescription order on the day it is issued, unless it is a standing order issued in a hospital, a nursing home or an assisted care living facility as defined in § 68-11-201;

(iii) Any typed or computer-generated prescription order for a drug issued by a physician assistant who is authorized by law to prescribe a drug must be legible so that it is comprehensible by the pharmacist who fills the prescription order. The typed or computer-generated prescription order must contain the name of the prescribing physician assistant, the name and strength of the drug prescribed, the quantity of the drug prescribed, recorded in letters or in numerals, instructions for the proper use of the drug and the month and day that the typed or computer-generated prescription order was issued, recorded in letters or in numerals or a combination thereof. The prescribing physician assistant must sign the typed or computer-generated prescription order on the day it is issued, unless it is a standing order issued in a hospital, nursing home or an assisted care living facility as defined in § 68-11-201;

(iv) Nothing in this section shall be construed to prevent a physician assistant from issuing a verbal prescription order;

(v) (a) All handwritten, typed or computer-generated prescription orders must be issued on either tamper-resistant prescription paper or printed utilizing a technology that results in a tamper-resistant prescription that meets the current centers for medicare and medicaid service guidance to state medicaid directors regarding § 7002(b) of the United States Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act of 2007, P.L. 110-28, and meets or exceeds specific TennCare requirements for tamper-resistant prescriptions.

(b) Subdivision (2)(E)(v)(a) shall not apply to prescriptions written for inpatients of a hospital, outpatients of a hospital where the doctor or other person authorized to write prescriptions writes the order into the hospital medical record and then the order is given directly to the hospital pharmacy and the patient never has the opportunity to handle the written order, a nursing home or an assisted care living facility as defined in § 68-11-201 or inpatients or residents of a mental health hospital or residential facility licensed under title 33 or individuals incarcerated in a local, state or federal correctional facility;

(F) No drugs shall be dispensed by a physician assistant except under the supervision, control and responsibility of the supervising physician;

(G) Any written, printed or computer-generated prescription order for a Schedule II controlled substance prepared by a physician assistant who is authorized by law to prescribe a drug must be legibly printed or typed as a separate prescription. The written, printed or computer-generated prescription order must contain all information otherwise required by law. The prescribing physician assistant must sign the written, printed or computer-generated prescription order on the day it is issued;

(3) The patient of any physician receiving services from that physician assistant shall be fully informed that the individual is a physician assistant and/or a sign shall be conspicuously placed within the office of the physician indicating that certain services may be rendered by a physician assistant;

(4) A physician who does not normally provide patient care is not authorized to supervise or utilize the services of a physician assistant; and

(5) (A) A physician assistant shall only perform invasive procedures involving any portion of the spine, spinal cord, sympathetic nerves of the spine or block of major peripheral nerves of the spine in any setting not licensed under title 68, chapter 11 under the direct supervision of a Tennessee physician licensed pursuant to chapter 6 or 9 of this title who is actively practicing spinal injections and has current privileges to do so at a facility licensed pursuant to title 68, chapter 11. The direct supervision provided by a physician in this subdivision (5)(A) shall only be offered by a physician who meets the qualifications established in § 63-6-241(a)(1) or (a)(3) or § 63-9-119(a)(1) or (a)(3).

(B) For purposes of this subdivision (5), "direct supervision" is defined as being physically present in the same building as the physician assistant at the time the invasive procedure is performed.

(C) This subdivision (5) shall not apply to a physician assistant performing major joint injections except sacroiliac injections, or to performing soft tissue injections or epidurals for surgical anesthesia or labor analgesia in unlicensed settings.



§ 63-19-108 - Unlicensed medical practice by assistants.

Any physician assistant rendering professional services inconsistent with this part shall be considered to be practicing medicine without a license and shall be subject to appropriate legal action by the board of medical examiners.



§ 63-19-109 - Unprofessional conduct by physicians.

When any licensed physician utilizes the services of a physician assistant inconsistent with the provisions of this part, it constitutes grounds for a finding of unprofessional conduct; and the physician is subject to disciplinary action by the board of medical examiners in accordance with the provisions of § 63-6-214 or the board of osteopathic examination in accordance with the provisions of § 63-9-111. Such disciplinary action includes, but is not limited to, the suspension of privileges to utilize a physician assistant or the suspension or revocation of a physician's license to practice medicine or osteopathic medicine in Tennessee.



§ 63-19-110 - Exemptions.

(a) Nothing in this part shall be construed to:

(1) Modify or supersede any existing laws relating to other paramedical professions or services;

(2) Permit a physician assistant to:

(A) Measure the powers or range of human vision, or determine the refractive state of the human eye or the scope of its functions in general or prescribe or direct the use of ophthalmic lenses or prisms to remedy or relieve defects of vision or muscular anomalies;

(B) Prescribe or fit or adapt contact lenses to or for the human eye;

(C) Practice chiropractic or to analyze or palpate the articulations of the spinal column for the purposes of giving a spinal adjustment; or

(3) Prohibit a physician assistant from testing visual acuity or performing routine vision screening.

(b) Nothing in this part applies to registered nurses or licensed practical nurses utilized by a physician under § 63-6-204 or § 63-9-113, or to technicians, other assistants or employees of a physician not rendering services as a physician assistant and who perform delegated tasks in the office of a physician or to students enrolled in physician assistant training programs accredited by the committee on Allied Health Education and Accreditation of the American Medical Association.



§ 63-19-111 - Administrative proceedings.

All administrative proceedings for disciplinary action against a license holder under this part shall be conducted by the board in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 63-19-113 - Licensure renewal by retired physician assistants.

Any person licensed by the board as a physician assistant who has retired or may retire from such practice in this state is not required to biennially renew the person's license as required by this part, if such person files with the board an affidavit on a form to be furnished by the board, which affidavit states the date on which the person retired from practice and any other facts, as the board considers necessary, that tend to verify such retirement. If such person thereafter reengages in practice in this state, such person shall apply for licensure by the board as provided by this part and shall not be liable for payment of licensure renewal fees that accrued during the period of retirement.



§ 63-19-114 - Use of title "physician assistant" or abbreviations "PA" or "PA-C."

Any person who holds a valid license or temporary license from the board shall have the right to use the title "physician assistant" or the abbreviations "PA" or "PA-C." No other person may assume that title or use such abbreviations, or any words, signs, letters, or devices to indicate that the person using them is a physician assistant; provided, that this section shall not apply to public accountants or certified public accountants, and nothing in this section shall prevent a public accountant from using the abbreviation "P.A."



§ 63-19-115 - Special volunteer license for practice in free health clinic -- Exemption from fees -- Renewal.

A physician assistant licensed pursuant to this chapter under a special volunteer license who is a medical practitioner, as defined by § 63-1-201, engaged in practice at a free health clinic shall not be subject to license fees under this chapter. The board of medical examiners and its committee on physician assistants may issue a special volunteer license, as defined in § 63-1-201, to qualified applicants without fee or charge. Such license shall be for a period of two (2) years and may be renewed on a biennial basis.






Part 2 - Orthopedic Physician Assistants

§ 63-19-201 - Jurisdiction -- Duties of the committee.

(a) Licensed orthopedic physician assistants shall be under the jurisdiction of the committee on physician assistants created by § 63-19-103 and the board of medical examiners.

(b) The committee on physician assistants has the duty to:

(1) Promulgate, in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, all rules that are reasonably necessary for the performance of the duties of orthopedic physician assistants, including, but not limited to, rules that specify the acts and offenses that subject the license holder to disciplinary action by the committee pursuant to subdivision (b)(7);

(2) Set fees relative to the examination, licensure and licensure renewal of orthopedic physician assistants in an amount sufficient to pay all of the expenses of the committee, as well as all of the expenses of the board that are directly attributable to the performance of its duties pursuant to the provisions of this part and to establish and collect a late renewal fee from those orthopedic physician assistants who fail to renew their licenses in a timely manner;

(3) Review and approve or reject the qualifications of each applicant for initial licensure as an orthopedic physician assistant;

(4) Biennially review and approve or reject the qualifications of each applicant for biennial licensure renewal. The committee shall condition approval for renewal on the receipt of evidence satisfactory to the committee of the applicant's successful completion of sixty (60) hours of continuing medical education approved by the American Medical Association or other appropriate professional association. The committee may, in its discretion, waive or modify the continuing medical education requirement in cases of retirement, illness, disability or other undue hardship;

(5) Issue, in the board's name, all approved orthopedic physician assistant licenses and renewals;

(6) Collect or receive all fees, fines and moneys owed pursuant to the provisions of this part and pay the fees, fines and moneys into the general fund of the state. For the purpose of implementing subdivision (b)(2), all fees, fines and moneys collected pursuant to the regulation of orthopedic physician assistants shall be so designated; and

(7) Deny, suspend or revoke the license of, or otherwise discipline by a fine not to exceed five hundred dollars ($500), or by reprimand, a license holder who is guilty of violating any provisions of this part or who is guilty of violating the rules of the board promulgated pursuant to subdivision (b)(1). When sanctions are imposed on a licensee pursuant to this subdivision (b)(7), the licensee may, in addition, be required to pay the actual and reasonable costs of the investigation and prosecution of the case, including the costs incurred and assessed for the time of the prosecuting attorney or attorneys, the investigator or investigators and any other persons involved in the investigation, prosecution and hearing of the case. The committee may limit, restrict or impose one (1) or more conditions on a license at the time it is issued, renewed or reinstated or as a sanction imposed at the conclusion of a disciplinary hearing.

(c) The governor shall appoint one (1) certified orthopedic physician assistant to serve as a voting member of the committee on physician assistants with regard to all matters that pertain to orthopedic physician assistants. Each person appointed to this seat on the committee shall serve a term of four (4) years and shall be eligible for reappointment. A vacancy in this position shall be filled for the balance of the unexpired term.

(d) Any actions taken under this section shall only be effective after adoption by majority vote of the members of the committee on physician assistants and after adoption by a majority vote of the members of the board of medical examiners at the next board meeting at which administrative matters are considered following the adoption by the committee.



§ 63-19-202 - Licensure requirement.

(a) No person shall claim to be or function as an orthopedic physician assistant unless such person holds a valid orthopedic physician assistant license issued by the board.

(b) The board shall license no person as an orthopedic physician assistant unless:

(1) The person is a graduate of an orthopedic physician assistant training program deemed adequate by the committee on physician assistants and the board of medical examiners; and

(2) The person has successfully completed the examination of the National Board for Certification of Orthopedic Physician Assistants; or

(3) Alternatively to the requirements of subdivisions (b)(1) and (2), the person may be licensed as an orthopedic physician assistant if the person has successfully completed the examination of the National Board for Certification of Orthopedic Physician Assistants and was performing services as an orthopedic physician assistant in this state on May 30, 1995.

(c) The board or the committee may require that an applicant for licensure as an orthopedic physician assistant appear before the board or the committee to answer any questions regarding the applicant's fitness for licensure.



§ 63-19-203 - Permitted services.

(a) A licensed orthopedic physician assistant is authorized to perform services only under the supervision of a licensed orthopedic physician or surgeon within the specialty of orthopedic medicine and surgery.

(b) Supervision of the licensed orthopedic physician assistant shall require active and continuous overview by the supervising physician to ensure that the physician's directions, orders and advice are in fact being implemented, but does not require the constant physical presence of the supervising physician. The supervising physician shall, however, make a personal review of historical, physical and therapeutic data on all patients and their condition and so certify by personal signature in a timely manner.



§ 63-19-204 - Standard of care.

(a) The licensed orthopedic physician assistant shall function in accordance with written policies and procedures involving management of care that have been established by the supervising physician and the orthopedic physician assistant.

(b) With respect to follow-up care rendered in a clinic, hospital, nursing home or patient's home and in similar situations where a therapeutic regimen, policy or protocol has been established by the supervising physician, the licensed orthopedic physician assistant may check and record the patient's progress within the confines of the written regimen, policy or protocol and report the patient's progress and changes to the physician after each visit. When a new problem arises, the supervising physician shall undertake personal review of the patient's problem or complaint.

(c) The orthopedic physician assistant may render emergency services in accordance with guidelines previously established by the supervising physician, pending the arrival of a responsible physician in cases where immediate diagnosis and treatment are necessary to avoid disability or death.



§ 63-19-205 - Supervision.

A licensed orthopedic physician or surgeon who is supervising orthopedic physician assistants shall comply with the following practices:

(1) No one supervising orthopedic physician or surgeon shall supervise more than two (2) licensed orthopedic physician assistants at any one time;

(2) More than one (1) orthopedic physician or surgeon may supervise the same licensed orthopedic physician assistant;

(3) The supervising orthopedic physician or surgeon shall designate one (1) or more alternate orthopedic physicians or surgeons who have agreed to accept the responsibility of supervising the orthopedic physician assistant on a prearranged basis in the absence of the supervising orthopedic physician or surgeon;

(4) The licensed orthopedic physician assistant shall render services and care commensurate with such orthopedic assistant's education, training and experience;

(5) The licensed orthopedic physician assistant shall not make any definitive diagnosis or prescribe any treatment program independent of the supervising physician;

(6) Pre-signed prescriptions shall not be used by the licensed orthopedic physician assistant. Medications dispensed by the licensed orthopedic physician assistant shall be approved by the supervising physician; and

(7) The patient of any physician receiving services from a licensed orthopedic physician assistant shall be fully informed that the individual is a licensed orthopedic physician assistant and/or a sign shall be conspicuously placed within the office of the physician indicating that certain services may be rendered by a licensed orthopedic physician assistant.



§ 63-19-206 - Unauthorized practice.

Any licensed orthopedic physician assistant rendering services inconsistent with this part shall be considered to be practicing medicine without a license and shall be subject to appropriate legal action by the board of medical examiners.



§ 63-19-207 - Unauthorized utilization of services.

When a licensed orthopedic physician or surgeon utilizes the services of a licensed orthopedic physician assistant inconsistent with this part, it shall constitute grounds for a finding of unprofessional conduct, and the physician shall be subject to disciplinary action by the board of medical examiners. Such disciplinary action may include, but is not limited to, the suspension of privileges to utilize a licensed orthopedic physician assistant or the revocation or suspension of the license of the orthopedic physician or surgeon.



§ 63-19-208 - Scope.

(a) Nothing in this part shall be construed to modify or supersede any existing laws or rules pertaining to any other allied health professionals, professions, or services.

(b) Nothing in this part shall permit a licensed orthopedic physician assistant to:

(1) Practice chiropractic or analyze or palpate the articulations of the spinal column for the purposes of giving a spinal adjustment; or

(2) Measure the powers or range of human vision, or determine the refractive state of the human eye or the scope of its functions in general, or prescribe or direct the use of opthalmic lenses or prisms to remedy or relieve defects of vision or muscular anomalies or prescribe or fit or adapt contact lenses to or for the human eye.

(c) The provisions of this part do not apply to other physician extenders, physician assistants, family nurse practitioners, registered nurses, licensed practical nurses, technologists, technicians and other assistants or employees that perform delegated services in a medical setting.



§ 63-19-209 - Application to retired members.

Any person licensed by the board as an orthopedic physician assistant who has retired from such practice in this state shall not be required to biennially renew such person's license as required by this part, if such person files an affidavit on a form furnished by the board. Such affidavit shall state the date on which the person retired from practice and any other information deemed necessary by the board. If such person decides to reengage in practice in this state, such person shall apply for licensure as provided by this part and shall not be liable for payment of licensure renewal fees that accrued during the period of retirement.



§ 63-19-210 - Correct title.

Any person who holds a valid license from the board of medical examiners under this part may use the title "orthopedic physician assistant" or the abbreviation "OPA-C" or "OPA," but such person shall not use the title "physician assistant" or the abbreviation "PA" or "PA-C."









Chapter 20 - Social Workers [Repealed]



Chapter 21 - Occupational Therapy [Repealed]



Chapter 22 - Professional Counselors, Marital and Family Therapists, and Clinical Pastoral Therapists

Part 1 - Professional Counselors, Marital and Family Therapists

§ 63-22-101 - Creation of board -- Composition -- Members -- Terms -- Compensation -- Meetings -- Administrative functions.

(a) There is hereby created the board for professional counselors, marital and family therapists and clinical pastoral therapists, referred to as the board in this chapter.

(b) (1) The board shall consist of five (5) members who shall be appointed by the governor.

(2) (A) Members of the board may be appointed from lists of qualified persons submitted by interested counseling and therapy groups including, but not limited to, the Tennessee Counseling Association, the Tennessee Association for Marriage and Family Therapy, the Tennessee Association of Pastoral Therapists, and the Tennessee Licensed Professional Counselors Association.

(B) In making appointments to the board, the governor shall consult with interested counseling and therapy groups including, but not limited to, the organizations listed in subdivision (b)(2)(A) to determine qualified persons to fill the positions.

(3) The fifth member shall be a citizen-at-large appointed by the governor.

(4) All board members shall be resident citizens of Tennessee.

(5) Board candidates shall be licensed or certified prior to nomination except for the fifth member who shall be a citizen-at-large.

(c) (1) Each member of the board shall serve for a term of five (5) years.

(2) With the exception of the citizen-at-large member, a board member who vacates the member's seat may be replaced by a person from the same profession as that of the vacating member.

(3) [Deleted by 2015 amendment]

(4) A vacancy of the citizen-at-large board position shall be replaced by a person appointed by the governor.

(5) Members whose terms of office have expired shall continue to serve until their replacements are named.

(6) In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(d) A majority of the members to which the board is entitled constitutes a quorum.

(e) Each member of the board shall receive fifty dollars ($50.00) per diem expenses when actually engaged in the discharge of the member's official duties and all legitimate and necessary expenses incurred in attending the meetings of the board. Each member shall be reimbursed for travel expenses in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(f) The board shall choose one (1) of its members president, one (1) vice president and one (1) secretary-treasurer thereof, at each annual meeting, held in July, at such place as may be selected or designated by the board. The board may meet more often if necessary, in the discretion of the board, at such times and places as it may deem proper, for the examination of applicants and for the transaction of any business that may come before it.

(g) (1) The administrative functions and duties of the board are vested in the division of health related boards, referred to as "division" in this chapter. The division shall employ such persons as may be necessary for the effective and efficient discharge of the duties of the board.

(2) Such administrative assistants and other employees shall be reimbursed for travel expenses in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(h) In making appointments to the board, the governor should consider the importance of geographical diversity to this board. Whenever practicable, the governor shall strive to ensure that members on the board are from each of the three (3) grand divisions of the state.



§ 63-22-102 - Powers and duties of board.

The board shall:

(1) Adopt rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as are necessary to carry out and make effective the provisions of this part;

(2) Review the credentials of licensure of applicants to determine if they are eligible for licensure, upon payment of a nonrefundable fee as set by the board;

(3) Prepare or select and administer examinations to applicants for licensure;

(4) License as professional counselors applicants who satisfy the requirements of §§ 63-22-104, 63-22-107 and 63-22-110 and establish by rule any additional qualifications of the applicants necessary for the practice of professional counseling as provided in this part;

(5) Review the credentials for licensure of marital and family therapy applicants to determine if they are eligible for licensure upon payment of a nonrefundable review fee as set by the board;

(6) Prepare or select and administer examinations to marital and family therapist applicants for licensure;

(7) License as marital and family therapists applicants who satisfy the requirements of §§ 63-22-106, 63-22-107 and 63-22-108 or § 63-22-103;

(8) Set continuing education requirements for renewal of licenses and certificates;

(9) Renew, revoke and reinstate licenses and certificates as described in §§ 63-22-108 and 63-22-110;

(10) Review the credentials of clinical pastoral therapist applicants to determine if they are eligible for certification upon payment of a nonrefundable review fee as set by the board;

(11) Prepare or select and administer examinations to clinical pastoral therapy applicants for certification; and

(12) Certify clinical pastoral therapists who satisfy the requirements of § 63-22-203.



§ 63-22-103 - Reciprocity -- Licensure without examination -- Licensure by endorsement.

(a) The board may license without examination a marital and family therapist applicant who is licensed in another state if the applicant's qualifications meet the licensure requirements under this part. The board may license by endorsement an applicant who is a clinical member of the American Association for Marriage and Family Therapy if that person otherwise meets the requirements of this part.

(b) The board may enter into a reciprocal agreement with any other state that licenses, certifies or registers marital and family therapists, if the board finds that such state has substantially the same or higher licensure requirements than Tennessee.



§ 63-22-104 - Professional counselors -- Fees -- Qualifications.

An applicant for licensure as a professional counselor shall pay the board a nonrefundable fee as set by the board and shall satisfy the board that the applicant:

(1) Is at least eighteen (18) years of age;

(2) Is of good moral character;

(3) (A) Has obtained a minimum of sixty (60) graduate hours in counseling or a closely related field and which includes a master's degree in counseling; and

(B) Has completed a supervised field experience as either a practicum or internship that includes a minimum of five hundred (500) clock hours of training, at least three hundred (300) of which must be completed in a mental health or community agency setting. This field experience must be supervised by an individual with at least a master's degree in counseling, social work, psychology or psychiatry;

(4) Has had at least two (2) years of professional experience of a type judged to be acceptable by the board subsequent to being granted a master's degree and has not violated § 63-22-110;

(5) Has passed the examination offered by the National Board for Certified Counselors (NBCC) or such other examination approved by the board; and

(6) Has met any additional criteria of the board established by rule.



§ 63-22-106 - Marital and family therapists -- Fees -- Qualifications.

An applicant for licensure as a marital and family therapist shall pay the board a nonrefundable fee as set by the board and shall satisfy the board that the applicant:

(1) Is at least eighteen (18) years of age;

(2) Is of good moral character;

(3) Has met standards set by the board no less stringent than the American Association for Marriage and Family Therapy's standards for a clinical member so long as such standards specify a minimum of a master's level degree; and

(4) Shall pass such examination as may be administered by the board. Applicants shall bear the fee for testing in addition to the review fee and application fee.



§ 63-22-107 - Educational requirements and examinations.

(a) On and after July 1, 1991, an applicant for licensure as a professional counselor shall meet the requirements of §§ 63-22-104 and 63-22-110 and, in addition, shall pass an examination as adopted and administered by the board.

(b) Effective July 1, 1991, no additional certificates for professional counselors shall be issued by the board. Those persons so certified as professional counselors on or before June 30, 1991, may retain their certification indefinitely by meeting current renewal requirements and may upgrade from certification to licensure by any of the following methods:

(1) Complying with the provisions of this part;

(2) Becoming certified by the National Board for Certified Counselors (NBCC); or

(3) Verifying, to the board's satisfaction, that such person has had five (5) prior years' work experience as a certified professional counselor in this state or another state with certification standards that are at least the equivalent of those of this state.

(c) An applicant for licensure on or after July 1, 1991, as a licensed marital and family therapist, shall meet the requirements of § 63-22-103(a) or § 63-22-106, and, in addition, shall pass such examinations as may be administered by the board. After July 1, 1991, no additional marital and family therapist certifications will be issued. Those persons so certified as of July 1, 1991, as marital and family therapists may maintain certification or may upgrade from certification to licensure by any of the following methods:

(1) By acquiring the minimum standards provided in § 63-22-106(3);

(2) By receiving two hundred (200) hours clinical supervision from not more than two (2) supervisors deemed qualified by the board; or

(3) By validating fifteen (15) years of clinical practice while maintaining certification by continuing a practice of marital and family therapy.

(d) On or after July 1, 1995, an applicant for licensure as a professional counselor designated as a mental health service provider shall meet the requirements of §§ 63-22-104, 63-22-110 and 63-22-120.

(e) Until June 30, 1997, a currently licensed professional counselor who wishes to obtain designation as a mental health service provider may do so by documenting both training and experience relative to the diagnosis, treatment, appraisal and assessment of mental disorders or by documenting training and experience in teaching these courses for a minimum of three (3) years as a university professor. The training and experience documented must be substantially equivalent to that required for new licensed professional counselors designated as mental health service providers.

(f) Any licensed professional counselor who does not wish to secure designation as a mental health service provider may maintain a professional counselor license, but is ineligible to appraise, assess, diagnose or treat conditions attributable to a mental disorder.



§ 63-22-108 - Renewal, revocation and reinstatement of licenses or certificates -- Fees -- Disposition of funds -- Operating expenses -- Retirement.

(a) Each and every license or certificate holder shall pay to the secretary-treasurer of the board a renewal fee to be fixed by the board and shall submit verification of compliance of continuing education requirements as may be set by the board. The secretary of the board shall notify the holder of each license or certificate that the renewal fee is due, and the failure to pay such renewal fee by any license or certificate holder at the expiration of sixty (60) days after the renewal fee is due constitutes a violation of this part. Any license or certificate not renewed within sixty (60) days of the renewal date shall be revoked without further notice, but may be reinstated, if continuing education requirements have been met, upon payment of all past due renewal fees and a penalty per license or certificate.

(b) All fees coming into the possession of the board shall be paid by the board to the state treasurer and become a part of the general fund.

(c) The commissioner of finance and administration shall make allotments out of the general fund for the proper expenditures of the board and no expenditure shall be made by the board until allotment for the expenditure has been made by the commissioner. Such allotments for the operation of the board shall be disbursed under the general budgetary laws of the state.

(d) Any person licensed to practice by the provisions of this chapter who has retired or may hereafter retire from such practice in this state shall not be made to register as required by this part if such person shall file with this board an affidavit on a form to be furnished by the board, which affidavit shall state the date on which such person retired from such practice and such other facts as shall tend to verify such retirement as the board shall deem necessary. If such person thereafter reengages in such practice in this state, such person shall apply for registration with the board as provided by this part and shall meet other requirements as may be set by the board.

(e) (1) Notwithstanding any provision of this part to the contrary, the division, with the approval of the commissioner, shall establish a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months and expire on the last day of the last month of the license period. However, during a transition period, or at any time thereafter when the board determines that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the annual fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)).

(2) No renewal application will be accepted after the last day of the month following the license expiration date under the alternative method authorized in subdivision (e)(1).



§ 63-22-110 - Denial, withholding, restricting or revoking licensure or certification -- Disciplinary actions -- Unprofessional conduct.

(a) The board has the power to:

(1) Deny an application for a license to any applicant who applies for the same through reciprocity or otherwise;

(2) Permanently or temporarily withhold issuance of a license or certificate;

(3) Suspend, limit or restrict a previously issued license or certificate for such time and in such manner as the board may determine;

(4) Reprimand or take such action in relation to disciplining an applicant or license or certificate holder as the board in its discretion may deem proper; or

(5) Permanently revoke a license or certificate.

(b) The grounds upon which the board shall exercise such power includes, but is not limited to, the following:

(1) Conviction of a felony;

(2) Using fraud or deception in applying for a license or certificate or in taking an examination required by this part;

(3) Violating the rules and regulations adopted by the board; or

(4) Engaging in professional misconduct, unethical or unprofessional conduct, including, but not limited to, willful acts, negligence and conduct likely to deceive, defraud or harm the public or engaged in such conduct.

(c) The board has the power to:

(1) Deny an application for a license to any marital and family therapist applicant who applies for the same through reciprocity or otherwise where the applicant does not meet the standards in this part;

(2) Permanently or temporarily withhold issuance of a marital and family therapist license where the applicant does not meet the standards in this part;

(3) Suspend, limit or restrict a previously issued license or certificate for such time and in such manner as the board may determine;

(4) Reprimand or take such action in relation to disciplining an applicant or license holder or certificate holder as the board in its discretion may deem proper; or

(5) Permanently revoke a license or certificate.



§ 63-22-111 - Reinstatement of revoked license or certificate.

A person whose license or certificate has been revoked by the board is not eligible to apply for reinstatement earlier than one (1) year from the date of revocation.



§ 63-22-113 - Exemptions.

(a) The provisions of this part do not apply to a person if the person is preparing for the practice of marital and family therapy under qualified supervision in a training institution or facility or supervisory arrangement recognized and approved by the board; provided, that such person is designated by such titles as "marital therapy intern," "family therapy trainee" or others clearly indicating such training status.

(b) Nothing in this part shall be construed to prevent qualified members of other professional groups as defined by the board, including, but not limited to, licensed clinical social workers, licensed psychologists, licensed psychological examiners, licensed senior psychological examiners, certified psychological assistants, psychiatric nurses, physicians, attorneys at law or members of the clergy from doing or advertising that they perform the work of a marital and family therapy nature consistent with the accepted standards of their respective professions, nor to prevent alcohol and drug abuse counselors licensed under § 68-24-605 or operating under qualified supervision while seeking such certification from doing counseling consistent with the accepted standards of that profession.



§ 63-22-114 - Confidentiality.

The confidential relations and communications between licensed marital and family therapists, licensed professional counselors or certified clinical pastoral therapists and clients are placed upon the same basis as those provided by law between attorney and client, and nothing in this part shall be construed to require any such privileged communication to be disclosed. However, nothing contained within this section shall be construed to prevent disclosures of confidential communications in proceedings arising under title 37, chapter 1, part 4 concerning mandatory child abuse reports.



§ 63-22-115 - Marital therapy and counseling services -- Definitions -- Prohibited conduct -- Penalty.

(a) As used in this section, unless the context clearly requires a different meaning:

(1) "Advertise" means, but is not limited to, the issuing or causing to be distributed any card, sign or device to any person, or the causing, permitting or allowing any sign or marking on or in any building or structure, or in any newspaper or magazine or, in any directory, or on radio or television or by advertising by any other means designed to secure public attention;

(2) "Approved supervisor" means a licensed marital and family therapist, psychologist or psychiatrist who is either an American Association for Marriage and Family Therapy-approved supervisor or a board-approved marriage and family supervisor;

(3) "Board-approved marriage and family supervisor" means a person who gives to the board evidence of:

(A) Five (5) years full-time experience in marriage and family therapy practice and supervision;

(B) Thirty-six (36) hours of supervision specifically in the skill of providing marriage and family therapy supervision; and

(C) A recommendation for board-approved supervisor status from a supervisor who provided supervision of the supervision referred to in subdivision (a)(3)(B);

(4) "Licensed marital and family therapist" means a person to whom a license has been issued pursuant to the provisions of this part, which license is in force and not suspended or revoked as of the particular time in question;

(5) "Marital and family therapy" means the diagnosis and treatment of cognitive, affective and behavioral problems and dysfunctions within the context of marital and family systems. Marital and family therapy involves the professional application of psychotherapeutic family systems theories and techniques in the delivery of services to individuals in the context of family systems theory and practice, couples and families;

(6) "Person" means any individual, firm, corporation, partnership, organization or body politic;

(7) "Practice of marital and family therapy" means the rendering of professional marital and family therapy to individuals, couples and family groups, singly or in groups, whether such services are offered directly to the general public or through organizations, either public or private, for a fee;

(8) "Recognized educational institution" means any educational institution that is recognized by the board and by a nationally or regionally recognized educational or professional accrediting body;

(9) "Supervision" means the direct clinical review, for the purpose of training or teaching, by an approved supervisor of a marriage and family therapist's interaction with clients. The purpose of supervision shall be to promote the development of the practitioner's clinical skills. Supervision may include, without being limited to, the review of case presentations, audiotapes, videotapes and direct observation; and

(10) "Use a title or description of" means to hold oneself out to the public as having a particular status by means of stating on signs, mailboxes, address plates, stationery, announcements, business cards or other instruments of professional identification.

(b) Except as specifically provided in § 63-22-113, commencing July 1, 1991, no person who is not licensed or certified as a marital and family therapist under this part shall:

(1) Advertise the performance of marital and family therapy or counseling service by such person; or

(2) Use a title or description such as "licensed or certified marital or marriage therapist, counselor, advisor, or consultant," or any other name, style or description denoting that the person is a marital and family therapist or practices marital and family therapy.

(c) Any person who engages in any unlawful act enumerated in this section commits a Class B misdemeanor.

(d) In addition to the foregoing, the department of health may institute appropriate proceedings, in law or equity, to enjoin any person from engaging in any unlawful act enumerated in this section, such action or proceeding to be brought in the circuit or chancery court of the county in which the unlawful act occurs or in which the defendant resides.

(e) Nothing in this section shall be construed as permitting any person licensed or certified as a marital and family therapist to engage in the practice of "licensed psychological examiner," "licensed senior psychological examiner," "certified psychological assistant," "licensed psychologist" or "licensed social worker," as defined in the laws of this state.

(f) Nothing in this section, except subsection (b), applies to any person regulated by the board of nursing.

(g) Nothing in this section permits any person certified or licensed as a marital and family therapist to perform psychological testing intended to measure and/or diagnose mental illness. Consistent with each therapist's formal education and training, licensed marital and family therapists may administer and utilize appropriate assessment instruments that measure and/or diagnose, cognitive, affective and behavioral problems and dysfunctions of individuals in the context of marital and family systems, couples and families as part of the therapy process or in the development of a treatment plan.



§ 63-22-116 - Reciprocal agreements.

(a) The board may license, without examination, a professional counselor applicant who is currently licensed in another state if the applicant's qualifications meet the licensure requirements under this part.

(b) The board may enter into a reciprocal agreement with any other state that licenses, certifies or registers professional counselors, if the board finds that such state has substantially the same or higher licensure requirements than Tennessee. This agreement shall provide that the board shall license any resident of another state who is currently licensed, certified or registered by that state, if such resident has met the same or higher requirements as provided for in this part.



§ 63-22-117 - Prohibited activities -- Penalties -- Exceptions to limitations.

(a) (1) Except as specifically provided elsewhere in this part, commencing July 1, 1991, it is an offense for any person to engage in any of the following acts:

(A) Representing or advertising such person as, or using a title or description such as, "licensed professional counselor" without being duly licensed according to the provisions of this part;

(B) Making use of any title, words, letters or abbreviations, or any combination thereof, that may reasonably be confused with licensure provided by this part to denote a standard of professional or occupational competence, without being duly licensed under this part; and

(C) Performing activities that may reasonably be construed to fall within the defined scope of practice of persons licensed under this part who are designated as mental health service providers as defined in § 63-22-150 without being duly licensed hereunder.

(2) Any person who engages in any unlawful act enumerated in this section commits a Class B misdemeanor.

(3) In addition to the foregoing, the department of health may institute appropriate proceedings, in law or equity, to enjoin any person from engaging in any unlawful act enumerated in this section, such action or proceeding to be brought in the circuit or chancery court of the county in which the unlawful act occurs or in which the defendant resides.

(b) Nothing in this part shall be construed as permitting any person licensed or certified as a professional counselor or designated as a mental health service provider under this chapter to engage in the practice of licensed psychological examiner, licensed senior psychological examiner, certified psychological assistant, licensed psychologist, licensed social worker, psychiatric nurse, law or medicine.

(c) The provisions of this part do not apply to the person if the person is preparing for the practice of professional counseling or the practice permitted to a person designated as a mental health service provider pursuant to this chapter under qualified supervision.

(d) Nothing in this chapter shall be construed as limiting the ministry, activities or services of a rabbi, priest, minister of the gospel or others authorized by a regularly organized and functioning religious body in performing the ordinary duties or functions of the clergy; nor shall anything in this chapter apply to or be construed as limiting the activities or services of Christian Science practitioners. Nor shall any rabbi, priest, or minister who offers counseling services, even if fees are charged, be subject to the limitations of this chapter, as long as they do not hold themselves out as certified or licensed professional counselors.



§ 63-22-118 - Applicability of part.

(a) The provisions of this part, except those contained in § 63-22-150, shall not apply to any persons regulated by the board of nursing or the state board of education, nor to professional counselors employed in community/human service agencies and working directly under the supervision of a licensed professional counselor nor to nurses licensed under chapter 7 of this title.

(b) Nothing in this part shall be construed to prevent members of other professional groups, including, without limitation, licensed social workers, psychologists, psychiatrists and other physicians, attorneys or members of the clergy, from performing or advertising that they provide or offer counseling services consistent with the accepted standards of their respective professions; provided, that none of such persons shall violate the provisions of § 63-22-117.



§ 63-22-119 - Applicability of chapter 11 of this title.

Notwithstanding any provision of this part to the contrary, any person licensed pursuant to this part and chapter 11 of this title shall be subject to the limitations of chapter 11 of this title.



§ 63-22-120 - Requirements for licensure.

A professional counselor licensed under this part and designated as a mental health service provider must have:

(1) Met all qualifications for licensure as a professional counselor as stated in §§ 63-22-104 and 63-22-110;

(2) Completed a minimum of nine (9) graduate semester hours of coursework specifically related to diagnosis, treatment, appraisal and assessment of mental disorders; and

(3) Completed the two (2) years of post-master's supervised experience required for licensure in a clinical setting that provides substantial opportunities to diagnose, treat, appraise and assess mental disorders.



§ 63-22-121 - Temporary licenses.

(a) (1) A temporary license may be issued by the board for a licensed professional counselor designated as a mental health service provider applicant who has completed the academic coursework and training required for the license sought and who has successfully passed the examination required by the board.

(2) A temporary license obtained pursuant to this section authorizes an applicant to perform the functions specified in § 63-22-150(5), for which the applicant is seeking licensure under qualified supervision.

(3) In order to receive a temporary license, an applicant must submit to the board a completed application for a temporary license with the applicant's completed application for the desired license and all appropriate fees.

(4) If an applicant is granted a temporary license, the license shall remain valid until the board grants or denies the license application.

(5) No person shall be issued more than one (1) temporary license, nor shall any temporary license be valid for more than three (3) years.

(6) The applicant shall notify the board and present supporting documentation demonstrating the satisfactory completion of the required post-master's supervised experience in a clinical setting. The board shall then grant or deny the license application based on satisfactory completion of all requirements for licensure, including an oral examination.

(b) (1) A temporary license may be issued by the board to a marital and family therapist applicant who has completed the academic course work and training required for the license sought; provided, that in order to retain such temporary license, the applicant must take the written examination required by the board the first time it is scheduled following issuance of the temporary license. The applicant must successfully pass the exam within two (2) years following issuance of the temporary license.

(2) A temporary license obtained pursuant to this section authorizes the applicant to engage in the practice of marital and family therapy, as defined by § 63-22-115(a)(7), under the supervision of an approved supervisor, as defined by § 63-22-115(a)(2) and (a)(9).

(3) In order to receive a temporary license, the applicant must submit to the board the following:

(A) A completed application for a temporary license;

(B) Satisfactory evidence of an agreement with an approved supervisor under whose supervision the applicant intends to practice; and

(C) All appropriate fees.

(4) A temporary license shall be nonrenewable and shall be valid for a period of not more than three (3) years. Within such three-year period, the applicant must submit to the board an application for the regular license and must present supporting documentation demonstrating the satisfactory completion of the required amount of post-master's degree supervised experience in a clinical setting under an approved supervisor. The board shall then grant or deny the application for the regular license, based on satisfactory completion of all requirements for licensure, including the oral examination. If the board approves or denies the application for the regular license or if the board revokes the temporary license for any reason, then the temporary license shall cease to be valid and must be returned to the board.

(5) The holder of a temporary license as a marital and family therapist shall not represent such temporary licensee to be a licensed marital and family therapist. The holder of such a license may only represent such temporary licensee to be a "marital therapy intern," a "family therapy trainee" or such other title designation that clearly reflects trainee status and temporary licensure.



§ 63-22-150 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Appraisal activities" means selecting, administering, scoring and interpreting instruments designed to assess an individual's aptitudes, achievements or interests, which are used to understand, measure or facilitate such individual's normal human growth and development, but does not include the use of projective techniques in the assessment of personality, nor the use of psychological or clinical tests designed to identify or classify abnormal or pathological human behavior, nor the use of individually administered intelligence tests. Consistent with each counselor's formal education and training, licensed professional counselors may administer and utilize appropriate assessment instruments that measure and/or diagnose problems and/or dysfunctions within the context of human growth and development as part of the counseling process or in the development of a treatment plan;

(2) "Counseling" means assisting an individual, through the counseling relationship, in a manner intended to facilitate normal human growth and development, using a combination of mental health and human development principles, methods and techniques, to achieve mental, emotional, physical, social, moral, educational, spiritual and/or career development and adjustment throughout the life span;

(3) "Licensed professional counselor" means a person licensed under the provisions of this part who is professionally trained in counseling and guidance services designed to facilitate normal human growth and development through individual, family or group counseling, educational procedures, assessment, consultation and research and who assists individuals by the practice of counseling with their personal, social, career or educational development as they pass through life stages;

(4) "Practice of counseling" means rendering or offering to render to individuals, groups, organizations or the general public any service involving the application of principles, techniques, methods or procedures of the counseling profession, including appraisal activities, counseling, consulting and referral activities. Nothing in this section shall be construed to permit the treatment of any mental, emotional or adjustment disorder other than marital problems, parent-child problems, child and adolescent antisocial behavior, adult antisocial behavior, other specified family circumstances, other interpersonal problems, phase of life problems, other life circumstance problems, occupational problems and uncomplicated bereavement, except as provided in subdivision (5); and

(5) "Practice of counseling as a mental health service provider" means the application of mental health and human development principles in order to:

(A) Facilitate human development and adjustment throughout the life span;

(B) Prevent, diagnose, and treat mental, emotional or behavioral disorders and associated disorders that interfere with mental health;

(C) Conduct assessments and diagnoses for the purpose of establishing treatment goals and objectives within the limitations prescribed in subdivision (1); and

(D) Plan, implement and evaluate treatment plans using counseling treatment interventions. "Counseling treatment interventions" means the application of cognitive, affective, behavioral and systemic counseling strategies that include principles of development, wellness and pathology that reflect a pluralistic society. Nothing in this definition shall be construed to permit the performance of any act that licensed professional counselors designated as mental health service providers are not educated and trained to perform, nor shall it be construed to permit the designation of testing reports as "psychological."






Part 2 - Clinical Pastoral Therapy

§ 63-22-201 - Part definitions.

The following definitions shall apply in this part, unless the context clearly requires a different meaning:

(1) "Advertise" means, but is not limited to, business solicitations, with or without limiting qualifications, in a card, sign or device issued to a person, in a sign or marking in or on any building or in any newspaper, magazine, directory or other printed matter. Advertising also includes business solicitations communicated by individual, radio, video or television broadcasting or other means designed to secure public attention;

(2) "Approved supervisor" means a person who is a licensed clinical pastoral therapist and either a diplomate of the American Association of Pastoral Counselors, a fellow of the American Association of Pastoral Counselors who is under supervision of a supervisor or a board-approved clinical pastoral therapy supervisor;

(3) "Approved training program" means a clinical training program accredited by the American Association of Pastoral Counselors;

(4) "Board-approved clinical pastoral therapy supervisor" means a person who gives the board evidence of:

(A) Five (5) years' full-time experience in clinical pastoral therapy practice and supervision;

(B) One hundred twenty-five (125) hours of supervision specifically in the skill of providing supervision to clinical pastoral therapists; and

(C) A recommendation for board-approved supervisor status from a supervisor who had provided the supervision referred to in subdivision (4)(B);

(5) "Certified clinical pastoral therapist" means a person who has met the qualifications for certified clinical pastoral therapist and holds a current, unsuspended or unrevoked certificate that has been lawfully issued by the board;

(6) "Clinical pastoral education" means program of training designed to acquaint students of theology and practicing clergy with the clinical method of learning, increase skills in the arts of pastoral care and facilitate integration of a professional pastoral identity. Programs typically occur in general medical, psychiatric or penal institutions;

(7) "Clinical pastoral therapy" means the diagnosis and treatment, from a clinical pastoral perspective, of the psychodynamics, interpersonal dynamics and spiritual dynamics of persons experiencing emotional behavioral or relational distress or dysfunction. Clinical pastoral therapy involves the integration and professional application of resources and techniques from the religious community's traditions of pastoral care and counsel along with recognized principles, methods and procedures of the contemporary psychotherapy community in the delivery of counseling and psychotherapeutic services to individuals, couples, families and groups;

(8) "Licensed clinical pastoral therapist" means a person who has met the qualifications for a licensed clinical pastoral therapist and who holds a current, unsuspended or unrevoked license that has been issued lawfully by the board;

(9) "Practice of clinical pastoral therapy" means the rendering of professional clinical pastoral therapy to individuals, couples, families or groups, either offered directly to the general public by an individual operating independently of any institution, organization or agency, through mental health clinics or agencies, whether public or private or through hospitals, whether public or private, for a fee, excluding volunteer hours;

(10) "Recognized educational institution" means any educational institution that is accredited by a nationally or regionally recognized educational accrediting body;

(11) "Supervision" means the direct clinical review, for the purpose of training or teaching, by an approved supervisor, of a clinical pastoral therapist's interaction with clients. The purpose of supervision shall be to promote the development of the practitioner's clinical skills. Supervision may include, without being limited to, the review of case presentations, audiotapes, videotapes and direct observation; and

(12) "Use a title or description of" means to hold oneself out to the public as having a particular status by means of stating on signs, mailboxes, address plates, stationery, announcements, business cards or other instruments of professional identification.



§ 63-22-202 - Prohibited acts by nonlicensed therapists -- Penalties.

(a) Except as specifically provided in § 63-22-204, beginning January 1, 2004, no person who is not licensed as a clinical pastoral therapist under this part shall:

(1) Advertise that the performance of clinical pastoral therapy services is by a licensed clinical pastoral therapist; or

(2) Use the title "licensed clinical pastoral therapist" to denote that the person is a licensed clinical pastoral therapist.

(b) Any person who engages in any unlawful act enumerated in this section commits a Class B misdemeanor.

(c) The department of health may institute appropriate proceedings, in law or equity, to enjoin any person from engaging in any unlawful act enumerated in this section, such action or proceeding to be brought in the circuit or chancery court of the county in which the unlawful act occurs or in which the defendant resides.

(d) Nothing in this section shall be construed as permitting any person certified as a clinical pastoral therapist to engage in the practice of licensed psychological examiner, licensed senior psychological examiner, certified psychological assistant, licensed psychologist, or licensed social worker, as defined in the laws of this state.

(e) Nothing in this section, except in subsection (b), applies to any person regulated by the board of nursing.

(f) Nothing in this section shall be construed as permitting a certified clinical pastoral therapist to prescribe medications or to interpret psychological tests intended to measure and/or diagnose mental illness.

(g) Certified clinical pastoral therapists shall establish and maintain effective working relationships with an interdisciplinary network of professionals, including at least one (1) psychologically oriented physician, usually a psychiatrist, with an unlimited license to practice the healing arts in Tennessee, in order to make provision for referral for the diagnosis and treatment of medical or mental conditions falling outside the scope of clinical pastoral therapy as defined in § 63-22-201.



§ 63-22-203 - Application for license -- Fees -- Qualifications.

An applicant for licensure as a licensed clinical pastoral therapist shall pay the board a nonrefundable fee as set by the board and shall satisfy the board that the applicant:

(1) Is at least eighteen (18) years of age;

(2) Is of good moral character;

(3) Has met the educational standards set by the board, which shall include:

(A) Completion of a minimum of one hundred twenty (120) graduate semester hours from a recognized educational institution of which sixty (60) graduate semester hours shall be in a course of studies in clinical pastoral therapy as designated by the board, of which nine (9) graduate semester hours must relate specifically to the diagnosis and treatment of mental disorders;

(B) The awarding of the Master of Divinity (M.Div.) degree or its equivalent;

(C) The awarding of an advanced degree, either a master's or doctoral degree, in pastoral therapy or a closely related field;

(D) Completion of a practicum consisting of at least one (1) unit of full-time clinical pastoral education in a program accredited by the Association for Clinical Pastoral Education; and

(E) Completion of an internship consisting of at least two (2) years of clinical pastoral therapy training in an approved training program;

(4) Has provided a minimum of one thousand four hundred (1,400) hours of pastoral therapy with individuals, couples, families and/or groups while receiving a minimum of two hundred seventy (270) hours of supervision of such therapy with an approved supervisor; and

(5) Has passed the examination published by the national Pastoral Counselor Examination Board or other such examination as approved by the board.



§ 63-22-204 - Exclusions from part.

(a) Nothing in this chapter shall be construed as limiting the ministry, activities or services of a rabbi, priest, minister of the gospel or others authorized by a regularly organized and functioning religious body in performing the ordinary duties or functions of the clergy, nor shall anything in this chapter apply to or be construed as limiting the activities or services of Christian Science practitioners. Nor shall any rabbi, priest or minister who offers counseling services, even if fees are charged, shall be subject to the limitations of this part, as long as they do not hold themselves out as licensed pastoral therapists or licensed pastoral counselors and as long as they do not purport to provide the integration and professional application of resources and techniques from the religious community's traditions of pastoral care and counsel along with recognized principles, methods and procedures of clinical psychotherapy.

(b) The provisions of this part do not apply to a person if the person is preparing for the practice of clinical pastoral therapy under qualified supervision in a training institution or facility or supervisory arrangement recognized and approved by the board; provided, that such person is designated by such titles as "pastoral therapy intern," "pastoral therapy trainee" or others clearly indicating such training status.

(c) Nothing in this part shall be construed to prevent qualified members of other professional groups as defined by the board, including, but not limited to, licensed clinical social workers, licensed psychologists, licensed psychological examiners, licensed senior psychological examiners, certified psychological assistants, psychiatric nurses, physicians or attorneys at law, from performing or advertising that they provide or offer counseling services consistent with the accepted standards of their respective professions nor to prevent alcohol and drug abuse counselors licensed under § 68-24-605 or operating under qualified supervision while seeking such licensure from doing counseling consistent with the accepted standards of such profession.



§ 63-22-205 - Reciprocal agreements -- License by endorsement.

(a) The board may enter into a reciprocal agreement with any other state that licenses, certifies or registers clinical pastoral therapists, if the board finds that such state has substantially the same or higher licensure requirements than Tennessee. This agreement shall provide that the board may license without examination any resident of another state who is currently licensed, certified or registered by the state, if that resident has met the same or higher requirements as provided in this part.

(b) The board may license by endorsement a clinical pastoral therapist applicant who is a fellow or diplomate of the American Association of Pastoral Counselors if that person otherwise meets the requirements of this chapter.

(c) The board may also license by endorsement a clinical pastoral therapist applicant who is:

(1) Certified as a clinical member of the American Association of Pastoral Counselors;

(2) Can document five (5) years of full-time practice in pastoral therapy subsequent to AAPC certification; and

(3) Otherwise meets the requirements of this chapter.



§ 63-22-206 - License of certain applicants prior to January 1, 2006 -- Documentation.

(a) Until January 1, 2006, applicants who fulfill at least one (1) of the following conditions shall be entitled to receive a license as a licensed clinical pastoral therapist:

(1) Hold current certification as a clinical pastoral therapist. Such certification must be lawfully issued by the board and not be suspended or revoked;

(2) Document satisfaction of the requirements of § 63-22-203(1)-(4) only;

(3) Document current active status as a fellow or diplomate of AAPC and being actively engaged in the practice of pastoral psychotherapy for at least five (5) years prior to January 1, 2003; or

(4) Document having received a graduate theological degree from a recognized educational institution and being currently licensed in Tennessee as a psychologist designated as a health service provider, a professional counselor designated as a mental health service provider, a marital and family therapist, a clinical social worker or an alcohol and drug abuse counselor and, in addition, document being actively engaged in the practice of clinical pastoral therapy for at least five (5) years prior to January 1, 2003.

(b) Persons who qualify for licensure as a clinical pastoral therapist pursuant to this section shall provide satisfactory proof to the board of such qualification. The board shall issue a license as a licensed clinical pastoral therapist to those persons who meet the qualifications of subsection (a) and who submit required proof of such qualifications.



§ 63-22-207 - Issuance of license.

A person who is certified as a certified clinical pastoral therapist on June 3, 2003, shall be issued a license as a licensed clinical pastoral therapist when such person's certification is renewed or upon request of such person before the expiration of such person's current certification.









Chapter 23 - Social Workers

§ 63-23-101 - Board -- Creation -- Renamed as board of social worker licensure -- Membership.

(a) There is created the board of social worker licensure. On and after July 1, 2008, the former board of social worker certification and licensure is renamed and shall be known as the board of social worker licensure.

(b) (1) On and after July 1, 2008, the board shall consist of eleven (11) members, one (1) of whom shall be a representative of the public, having neither a direct nor an indirect association with the social work profession, and each of the remainder shall be social workers who possess the qualifications specified in §§ 63-23-102 -- 63-23-105. The board shall at all times be composed of two (2) licensed baccalaureate social workers, two (2) licensed master's social workers, three (3) licensed advanced practice social workers and three (3) licensed clinical social workers, all of whom shall be residents of the state, and who shall be appointed by the governor.

(2) In order to transition to the eleven-member board with new licensure classifications, appointments to the board on and after July 1, 2008, shall be made in the following manner:

(A) A licensed advanced practice social worker shall be appointed to the board as a new member for a five-year term;

(B) A licensed advanced practice social worker shall be appointed to the board as a new member for a four-year term;

(C) A licensed baccalaureate social worker shall be appointed to the board as a new member for a five-year term;

(D) A licensed baccalaureate social worker shall be appointed to the board as a new member for a four-year term;

(E) A certified master social worker whose term expires in 2008 shall be replaced by the appointment of a licensed advanced practice social worker for a three-year term;

(F) A certified master social worker whose term expires in 2008 shall be replaced by the appointment of a licensed master's social worker for a five-year term;

(G) Two (2) independent practitioners whose terms expire in 2009 shall be replaced by the appointment of two (2) licensed clinical social workers for five-year terms;

(H) A certified master social worker whose term expires in 2009 shall be replaced by the appointment of a licensed master's social worker for a five-year term;

(I) An independent practitioner whose term expires in 2010 shall be replaced by the appointment of a licensed clinical social worker for a five-year term; and

(J) The member of the public who is not directly or indirectly engaged in social work whose term expires in 2011 shall be replaced by a member of the public for a five-year term.

(3) The social worker members shall be appointed by the governor from lists of nominees submitted by interested social worker groups including, but not limited to, the Tennessee chapter of the National Association of Social Workers. The governor shall consult with such interested groups to determine qualified persons to fill positions on the board.

(4) All board members, except the member of the public who is not directly or indirectly engaged in social work, shall be duly licensed or eligible to be licensed by the board. Subsequent appointees to the board shall possess the professional qualifications required by their predecessors as required in this section and shall be appointed to five-year terms.

(5) Members shall serve until their successors are appointed and qualified. Any vacancy occurring on the board shall be filled by the governor for the balance of the unexpired term. A board member is eligible for reappointment.

(6) In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(c) For each day engaged in the business of the board, members shall receive as compensation fifty dollars ($50.00) and shall also receive actual expenses to be paid in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(d) The members of the board shall annually elect a chair and a secretary.

(e) The board shall meet as frequently as reasonably necessary to implement this chapter. Six (6) or more members of the board constitute a quorum for transacting board business.

(f) For administrative purposes, the board shall be attached to the division of health related boards, as defined in § 68-1-101, referred to as division in this chapter.



§ 63-23-102 - Practice of baccalaureate social work -- Licensing requirements.

(a) The practice of baccalaureate social work is the professional application of social work theory, knowledge, methods, principles, values and ethics and the professional use of self to restore or enhance social, psychosocial or biopsychosocial functioning of individuals, couples, families, groups, organizations and communities. The practice of baccalaureate social work is basic generalist practice that includes interviewing, assessment, planning, intervention, evaluation, case management, mediation, supportive counseling, direct nonclinical practice, information and referral, problem solving, client education, advocacy, community organization, supervision of employees, and the development, implementation, and administration of policies, programs and activities. Baccalaureate social workers are not qualified to diagnose or treat mental illness nor provide psychotherapy services. A social worker at this level shall not provide services to clients in exchange for direct payment or third-party reimbursement. A social worker at this level shall work in or for an agency or organization and may not practice privately or independently. Licensed baccalaureate social workers shall not engage in advanced social work practice or in clinical social work practice or hold themselves out as a licensed master's social worker, a licensed advance practice social worker or a licensed clinical social worker. A social worker may not prescribe medication or interpret psychological tests.

(b) (1) To obtain a license to engage in the practice of baccalaureate social work, an applicant must provide evidence satisfactory to the board that the applicant has:

(A) Submitted a written application in the form prescribed by the board;

(B) Paid all applicable fees specified by the board relative to the licensure process;

(C) Attained the age of majority;

(D) Graduated and received a baccalaureate degree in social work from a council on social work education approved program; and

(E) Successfully passed the association of social work board's bachelor's licensing exam.

(2) Any baccalaureate social worker who graduated before 1980 or who has graduated from a council on social work education accredited program since 1980 may apply for licensure as a baccalaureate social worker without examination until December 31, 2010.

(c) No person shall, by verbal claim, advertisement, letterhead, card or in any other way represent that the person is a licensed baccalaureate social worker unless the person possesses a valid license issued pursuant to subsection (b).

(d) A violation of subsection (c) is a Class A misdemeanor.

(e) The board shall establish regulations for the issuance of temporary licenses to baccalaureate social workers who hold a baccalaureate degree in social work granted by any college, university, or school of social work that has applied for, but has not yet received, accreditation by the council on social work education.



§ 63-23-103 - Practice of licensed master social work -- Licensing requirements.

(a) The practice of licensed master's social work is the professional application of social work theory, knowledge, methods, principles, values and ethics and the professional use of self to restore or enhance social, psychosocial or biopsychosocial functioning of individuals, couples, families, groups, organizations and communities. The practice of master's social work requires the application of specialized knowledge and advanced practice skills in the areas of assessment, treatment planning, implementation and evaluation, case management, mediation, counseling, supportive counseling, direct practice, information and referral, supervision of employees, consultation, education, research, advocacy, community organization and the development, implementation, and administration of policies, programs and activities. The practice of master's social work may include the practice activities of a licensed baccalaureate social worker. The practice of master's social work may include the practice of clinical social work under the clinical supervision of a licensed clinical social worker as an avenue for licensure as a clinical social worker. A social worker at this level shall not provide services to clients in exchange for direct payment or third-party reimbursement. Licensed master's social workers shall engage only in supervised practice in or for an agency or organization and may not practice privately or independently. Licensed master's social workers may not hold themselves out as a licensed advance practice social worker or a licensed clinical social worker. A social worker may not prescribe medication or interpret psychological tests.

(b) (1) To obtain a license to engage in the practice as a licensed master's social worker an applicant must provide evidence satisfactory to the board that the applicant has:

(A) Submitted a written application in a form prescribed by the board or via online application;

(B) Paid all applicable fees specified by the board relative to the licensure process;

(C) Attained the age of majority;

(D) Graduated and received a master's degree in social work from a council on social work education approved program or has received a doctorate or Ph.D. in social work; and

(E) Successfully passed the association of social work board's master's licensing exam.

(2) Any person possessing a CMSW certificate at the time of implementation of this law will automatically become a licensed master's social worker without meeting any additional requirements.

(3) Any MSW who graduated before 1980 or who has graduated from a council on social work education accredited program since 1980 may apply for licensure without examination until December 31, 2010.

(c) No person shall, by verbal claim, advertisement, letterhead, card or in any other way represent that the person is a licensed master's social worker unless the person possesses a valid license issued pursuant to subsection (b).

(d) A violation of subsection (c) is a Class A misdemeanor.

(e) The board shall establish regulations for the issuance of temporary licenses for master's social workers who hold the degree of master's in social work granted by any college, university, or school of social work that has applied for, but has not yet received, accreditation by the council on social work education. This practice activity shall be applicable toward meeting the provisions and requirements of § 63-23-104(b) or § 63-23-105(b).



§ 63-23-104 - Practice of advanced social work -- Licensing requirements.

(a) The practice of advanced social work as a nonclinical social worker is the professional application of social work theory, knowledge, methods, principles, values and ethics and the professional use of self to restore or enhance social, psychosocial or biopsychosocial functioning of individuals, couples, families, groups, organizations and communities. Advanced master's or doctorate social work practice requires the application of specialized knowledge and advanced practice skills in the areas of education, research, advocacy, community organization, mediation, consultation, assessment, treatment planning, implementation and evaluation, case management, counseling, supportive counseling, direct practice, information and referral, supervision, and the development, implementation, and administration of policies, programs and activities. The nonclinical advanced practice of social work may occur independently outside the jurisdiction of an agency or organizational setting in which the social worker assumes responsibility and accountability for the nature and quality of the services provided to clients, pro bono or in exchange for direct payment or third-party reimbursement. The practice of advanced social work as a nonclinical social worker may include the practice activities of a licensed baccalaureate social worker or licensed master's social worker, or both. The practice of advanced master's or doctorate social work may include the practice of clinical social work under the clinical supervision of a licensed clinical social worker as an avenue for licensure as a clinical social worker without the benefit of direct payments or third-party reimbursements for clinical practice. Practice at this level may include the provision of supervision for licensed or temporarily licensed master's social workers seeking to become licensed advanced practice social workers. Licensed advanced practice social workers may not hold themselves out as a licensed clinical social worker. A social worker may not prescribe medication or interpret psychological tests.

(b) (1) To obtain a license to engage in the practice as a licensed advanced practice social worker an applicant must provide evidence satisfactory to the board that the applicant has:

(A) Submitted a written application in a form prescribed by the board or via online application;

(B) Paid all applicable fees specified by the board relative to the licensure process;

(C) Attained the age of majority;

(D) Graduated and received a master's degree in social work from a council on social work education approved program or has received a doctorate or Ph.D. in social work;

(E) Practiced for no less than two (2) years as a licensed master's social worker or temporarily licensed master's social worker under the supervision of a licensed advanced practice social worker or licensed clinical social worker; and

(F) Successfully passed the association of social work board's advanced generalist licensing exam.

(2) Any graduate who graduated before 1980 or who has graduated from a council on social work education accredited program since 1980 may apply for licensure without meeting the requirements of subdivisions (b)(1)(E) and (F) until December 31, 2010. The applicant must provide a work history of not less than three (3) years and a professional reference. Applicants who hold the current credentials of ACSW or DCSW from the National Association of Social Workers may submit documentation of these credentials in lieu of work history and professional reference.

(c) No person shall, by verbal claim, advertisement, letterhead, card or in any other way represent that the person is a licensed advanced practice social worker unless the person possesses a valid license issued pursuant to subsection (b).

(d) A violation of subsection (c) is a Class A misdemeanor.



§ 63-23-105 - Practice of advanced master's or doctorate social work as licensed clinical social worker -- Licensing requirements.

(a) The practice of advanced master's or doctorate social work as a licensed clinical social worker is a specialty within the practice of social work that requires the application of social work theory, knowledge, methods, principles, values, ethics, and the professional use of self to restore or enhance social, psychosocial or biopsychosocial functioning of individuals, couples, families, groups or persons who are adversely affected by social or psychosocial stress or health impairment. The practice of clinical social work requires the application of specialized clinical knowledge and advanced clinical skills in the areas of assessment, diagnosis and treatment of mental, emotional and behavioral disorders, conditions and addictions, including severe mental illness in adults and serious emotional disturbances in children, case management, direct practice, information and referral, clinical and nonclinical supervision, and the development, implementation, and administration of policies, programs and activities. Treatment methods include the provision of individual, marital, couple, family, and group therapy, mediation, counseling, supportive counseling, advanced case management, direct practice and psychotherapy. Clinical social workers are qualified to use the Diagnostic and Statistical Manual of Mental Disorders (DSM), the International Classification of Diseases (ICD), and other diagnostic classification systems in assessment, diagnosis, treatment planning and other activities. The advanced practice of clinical social work may occur outside the jurisdiction of an agency or organizational setting in which the social worker assumes responsibility and accountability for the nature and quality of the services provided to clients, pro bono or in exchange for direct payment or third-party reimbursement. Practice at this level may include the provision of supervision for licensed or temporarily licensed master's social workers seeking advanced licensure as an advanced practice social worker or as a licensed clinical social worker. Licensed clinical social workers may engage in both independent clinical and agency-based, nonclinical, macro social work practice. A social worker may not prescribe medication or interpret psychological tests. The practice of advanced master's or doctorate social work as a licensed clinical social worker may include the practice activities of a licensed baccalaureate social worker, licensed master's social worker and/or licensed advanced practice social worker.

(b) To obtain a license to engage in the practice independently as a licensed clinical social worker an applicant must provide evidence satisfactory to the board that the applicant has:

(1) Submitted a written application in a form prescribed by the board or via online application;

(2) Paid all applicable fees specified by the board relative to the licensure process;

(3) Attained the age of majority;

(4) Graduated and received a master's degree in social work from a council on social work education approved program or has received a doctorate or Ph.D. in social work;

(5) Worked for not less than two (2) years as a licensed master's social worker, or temporarily licensed master's social worker under the supervision of a licensed clinical social worker or, if the applicant is from another state, has worked for not less than two (2) years prior to the date of application under the supervision of a person who possesses educational and experiential qualifications that meet or exceed the requirements for licensure in this state as a licensed clinical social worker; and

(6) Successfully passed the association of social work board's clinical licensing exam.

(c) No person shall practice independently as a clinical social worker or act as, or represent the person to be, a licensed clinical social worker as defined in this section unless the person possesses a valid license issued pursuant to subsection (b).

(d) A violation of subsection (c) is a Class A misdemeanor.



§ 63-23-106 - Renewal of licenses -- Continuing education requirements.

(a) All persons who are licensed to practice social work shall renew their licenses as follows:

(1) Biennial licensure renewal fees in an amount established by the board shall accompany each renewal application;

(2) If any holder of a license fails to renew the license within sixty (60) days of expiration, the license of the person shall be automatically revoked without further notice or hearing unless specifically requested; and

(3) Notwithstanding any provision of this chapter to the contrary, the division of health related boards, with the approval of the commissioner, shall establish a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months, and shall expire on the last day of the last month of the license period. However, during a transition period, or at any time thereafter when the board determines that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the biennial fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)). No renewal application will be accepted after the last day of the month following the license expiration date under the alternative method authorized in this subdivision (a)(3).

(b) In accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the board shall promulgate rules to establish continuing education requirements for persons seeking renewal of social work licenses.



§ 63-23-107 - Retirement.

Any person licensed to practice social work in this state who has retired or may hereafter retire from such practice is not required to maintain that person's licensure as required by this chapter; provided, that the person files with the board an affidavit on a form, prescribed by the board, which affidavit states the date on which the person retired from the practice and such other facts as are required by the board. If the person thereafter reengages in the practice of social work, the person shall renew that person's license with the board as provided by this chapter.



§ 63-23-108 - Denial, suspension or revocation of licenses.

(a) The board has the power, which is its duty, to deny, suspend or revoke any license, or to otherwise discipline, an applicant or holder of a license who is found guilty by the board of one (1) or more of the following:

(1) Willful or repeated violation of any provisions of this chapter or any rules of the board;

(2) Fraud or deceit in procuring or attempting to procure a license, presenting to the board dishonest or fraudulent evidence of qualification, or fraud or deception in the process of examination for the purpose of securing a license;

(3) Willful failure to display a license;

(4) Fraud, deception, misrepresentation, dishonest or illegal practices in or connected with the practice of social work;

(5) Circulating knowingly untrue, fraudulent, misleading or deceptive advertising;

(6) Gross health care liability, or a pattern of continued or repeated health care liability, ignorance, negligence or incompetence in the course of practice;

(7) Unprofessional or unethical conduct, or engaging in practices in connection with the practice of social work that are in violation of the standards of professional conduct, as defined in this section or prescribed by the rules of the board;

(8) Incapacity or impairment that prevents a licensee from engaging in the practice of social work with reasonable skill, competence, and safety to the public;

(9) Conduct reflecting unfavorably upon the profession of social work;

(10) Willful making of any false statement as to material in any oath or affidavit that is required by this chapter;

(11) Revocation by another state of a license or certificate to practice in that state in which case the record of the revocation shall be conclusive evidence;

(12) Conviction of a felony under federal or state law involving use, misuse, possession or sale of any controlled substance or controlled substance analogue;

(13) Conviction of a felony in the courts of this state or any other state, territory or country that, if committed in this state, would be a felony:

(A) The record of conviction in a court of competent jurisdiction is sufficient evidence for disciplinary action to be taken as may be considered proper by the board. For the purpose of this chapter, a conviction is considered to be a conviction that has been upheld by the highest appellate court having jurisdiction, or a conviction upon which the time for filing an appeal has passed; and

(B) A record of conviction upon charges that involve unlawful practice. Based upon the record of conviction, without any other testimony, the board may take temporary disciplinary action even though an appeal for review by a higher court may be pending;

(14) Permitting or allowing another to use the license for the purpose of treating or offering to treat patients;

(15) Engaging in practice under a false or assumed name, or the impersonation of another practitioner of a like, similar or different name;

(16) Employing or permitting any person who does not hold a license to practice social work in this state to perform work that, under this chapter, can lawfully be done only by persons holding the license and permitted by law to practice social work in this state; or

(17) Addiction to the habitual use of intoxicating liquors, narcotics or other stimulants to such an extent as to incapacitate the applicant or holder from the performance of the applicant's or holder's professional obligations and duties.

(b) The board may on its own motion cause to be investigated any report indicating that a license holder is or may be in violation of this chapter. Any person who in good faith reports to the board any information that a license holder is or may be in violation of this chapter is not subject to suit for civil damages as a result of the good faith report.

(c) All administrative proceedings for disciplinary action against a licensee undertaken pursuant to this chapter shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 63-23-109 - Privileged communications.

(a) The confidential relations and communications between a client and licensed social worker as defined in this chapter, are placed upon the same basis as those provided by law between licensed psychologists, licensed psychological examiners, licensed senior psychological examiners, certified psychological assistants and client, and nothing in this chapter shall be construed to require any such privileged communication to be disclosed.

(b) Nothing contained in this section shall be construed to prevent disclosure of confidential communications in proceedings arising under title 37, chapter 1, part 4, concerning mandatory child abuse reports.



§ 63-23-110 - Rules and regulations.

The board is authorized to promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, such rules as are necessary to implement this chapter.



§ 63-23-111 - Reciprocity.

The board may, at its discretion, grant a social worker license without examination, to any person residing or employed in the state who has not previously failed the examination given by the board and who at the time of application is licensed by another state whose standards, in the opinion of the board, are as stringent as those required by this chapter.



§ 63-23-112 - Special volunteer license for practice in free health clinic -- Exemption from fees -- Renewal.

A person licensed pursuant to this chapter under a special volunteer license who is a medical practitioner, as defined by § 63-1-201, engaged in practice at a free health clinic shall not be subject to license fees under this chapter. The board of social worker licensure may issue a special volunteer license, as the license is defined in § 63-1-201, to qualified applicants without fee or charge. The license shall be for a period of two (2) years and may be renewed on a biennial basis.



§ 63-23-113 - Criteria for use of title of social worker.

(a) A social worker is an individual who:

(1) Has received a baccalaureate or master's degree in social work from an accredited social work program approved by the council on social work education;

(2) Has received a doctorate or Ph.D. in social work; or

(3) Is a current licensed social worker, as set forth in §§ 63-23-102 -- 63-23-105.

(b) No person shall hold out to be a social worker unless the person:

(1) Has received a baccalaureate or master's degree in social work from an accredited social work school or program;

(2) Has received a doctorate or Ph.D. in social work; or

(3) Is a current licensed social worker, as set forth in §§ 63-23-102 - 63-23-105.

(c) No government entities, public or private agencies, business or organizations in the state shall use the title social worker, or any form of the title, for volunteer or employment positions or within contracts for services, documents, manuals, or reference material, effective July 1, 2005, unless the volunteers or employees in those positions meet the criteria set forth in this section.

(d) Any individual meeting the qualifications provided for in 42 CFR 483 may practice as a qualified social worker, as defined in those regulations, in any nursing home licensed in the state and shall not be required to meet the requirements of subsections (a)-(c). Any such individual may not use the title social worker, except in connection with the activities of the nursing home.






Chapter 24 - Athletic Trainers

§ 63-24-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Athletic injury" means any injury sustained by a person as a result of such person's participation in exercises, sports, games, or recreation requiring physical strength, agility, flexibility, range of motion, speed, or stamina, or comparable athletic injury that prevents such person from participating in such activities;

(2) "Athletic trainer" means a person with specific qualifications as set forth in this chapter, who, upon the advice, consent and oral or written prescriptions or referrals of a physician licensed under this title, carries out the practice of prevention, recognition, evaluation, management, disposition, treatment, or rehabilitation of athletic injuries, and, in carrying out these functions the athletic trainer is authorized to use physical modalities, such as heat, light, sound, cold, electricity, or mechanical devices related to prevention, recognition, evaluation, management, disposition, rehabilitation, and treatment; an athletic trainer shall practice only in those areas in which such athletic trainer is competent by reason of training or experience that can be substantiated by records or other evidence found acceptable by the board in the exercise of the board's considered discretion; and

(3) "Board" means the board of athletic trainers.



§ 63-24-102 - Board -- Establishment and appointment -- Terms -- Officers -- Meetings -- Reimbursement.

(a) There is established the board of athletic trainers to consist of five (5) members. Of the five (5) members:

(1) Three (3) members shall be athletic trainers licensed in the state;

(2) One (1) member shall be a physician licensed in the state; and

(3) One (1) member shall be a representative of the public who is not an athletic trainer and is not commercially or professionally associated with the health care industry.

(b) Members of the board shall be appointed by the governor. The Tennessee Athletic Trainers Society and the Tennessee Medical Association may each supply a list to the governor of at least three (3) nominees for each appointment or vacancy on the board in their respective categories. The governor may make an appointment from the lists.

(1) (A) Each licensed athletic trainer appointed to serve on the board shall:

(i) Reside in the state for at least five (5) years immediately preceding appointment and at all times thereafter;

(ii) Be currently licensed in good standing as a licensed athletic trainer in this state;

(iii) Be currently engaged in the practice of athletic training as a licensed athletic trainer; and

(iv) Have been licensed as an athletic trainer in the state for no fewer than five (5) years.

(B) Each physician appointed to serve on the board shall:

(i) Reside in the state for at least five (5) years immediately preceding appointment and at all times thereafter;

(ii) Be currently licensed in good standing in the state; and

(iii) Have been licensed as a physician in the state for no fewer than five (5) years.

(C) The representative of the public appointed to serve on the board shall:

(i) Reside in the state for at least five (5) years immediately preceding appointment and at all times thereafter;

(ii) Have no direct or indirect financial interest in health care services;

(iii) Have never been, or while serving on the board be, an athletic trainer or enrolled in any health care educational program; and

(iv) Not be a member or employee of any board of control of any public or private health care group or organization.

(2) Members of the board shall serve one (1) four-year term and may be reappointed. Any board member may be removed by the governor after notice and a hearing for incompetence, neglect of duty, malfeasance in office or moral turpitude. Vacancies on the board created by the expiration of a term of office or for any other reason shall be filled by the governor in the same manner as the original appointment. Appointed members shall serve until their replacement has been appointed and has agreed to serve. In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is a member of a racial minority.

(c) (1) Notwithstanding the provisions of § 3-6-304 or any other law to the contrary, and in addition to all other requirements for membership on the board:

(A) Any person registered as a lobbyist pursuant to the registration requirements of title 3, chapter 6 who is subsequently appointed or otherwise named as a member of the board shall terminate all employment and business association as a lobbyist with any entity whose business endeavors or professional activities are regulated by the board, prior to serving as a member of the board. The provisions of this subdivision (c)(1)(A) shall apply to all persons appointed or otherwise named to the board after July 1, 2010;

(B) No person who is a member of the board shall be permitted to register or otherwise serve as a lobbyist pursuant to title 3, chapter 6 for any entity whose business endeavors or professional activities are regulated by the board during such person's period of service as a member of the board. The provisions of this subdivision (c)(1)(B) shall apply to all persons appointed or otherwise named to the board after July 1, 2010, and to all persons serving on the board on such date who are not registered as lobbyists; and

(C) No person who serves as a member of the board shall be employed as a lobbyist by any entity whose business endeavors or professional activities are regulated by the board for one (1) year following the date such person's service on the board ends. The provisions of this subdivision (c)(1)(C) shall apply to persons serving on the board as of July 1, 2010, and to persons appointed to the board subsequent to such date.

(2) A person who violates the provisions of this subsection (c) shall be subject to the penalties prescribed in title 3, chapter 6.

(3) The bureau of ethics and campaign finance is authorized to promulgate rules and regulations to effectuate the purposes of this subsection (c). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and in accordance with the procedure for initiating and proposing rules by the ethics commission to the bureau of ethics and campaign finance as prescribed in § 4-55-103.

(d) The chair and vice chair of the board shall be chosen from one (1) of the three (3) athletic trainer members and elected by the board. The chair shall preside over all meetings and business of the board. The vice chair shall preside over the meetings and business of the board in the absence of the chair and shall be responsible for signing the approved minutes of the board. The length of the terms of the elected officers shall be determined by rules duly promulgated by the board.

(e) The board, for administrative purposes, shall meet at least annually and at such other times as necessary to conduct the business of the board at the call of the chair. For purposes of conducting board business, a majority of the members of the board shall constitute a quorum.

(f) The members of the board shall be entitled to a per diem of one hundred dollars ($100) for each day's service in attending meetings of the board, and other official business of the board, and necessary expenses for traveling and subsistence while attending meetings. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(g) The board shall receive its administrative, legal and investigative support from the division of health related boards.



§ 63-24-103 - Licensure requirement.

(a) No person shall represent themselves or claim to be an athletic trainer or perform, for compensation, any of the activities of an athletic trainer as defined in this chapter without first obtaining a license under this chapter.

(b) Nothing in this chapter shall be construed to prevent any person from serving as a student-trainer, or any similar position if such service is not primarily for compensation and is carried out under the supervision of an athletic trainer duly licensed as defined in this chapter and a physician licensed under this title. Such supervision will be provided under the guidelines of the National Athletic Trainers' Association (NATA) Board of Certification, Inc. and/or approved by the board.

(c) (1) Persons who are certified by the board as athletic trainers on May 9, 2000, may practice as licensed athletic trainers, provided such persons meet all of the other requirements of this chapter.

(2) Upon the expiration of an athletic trainer's certificate, the board shall issue a license to replace such certificate, provided the athletic trainer has met all of the other requirements of this chapter.



§ 63-24-104 - Qualifications of applicants -- Reciprocity.

(a) An applicant for an athletic trainer license must possess the following qualifications:

(1) Have met the athletic training curriculum requirements of a college or university approved by the board and give proof of graduation; and

(2) Satisfactorily completed all of the National Athletic Trainers' Association (NATA) Board of Certification, Inc. qualifications and be certified as an athletic trainer in good standing by the NATA Board of Certification, Inc., and/or approved by the board.

(b) An out-of-state applicant must possess the stated qualifications of subsection (a). Upon receipt of the initial athletic trainer licensure fee, the board may grant, without examination, a license to any qualified nonresident athletic trainer who holds a valid license or certificate issued by another state and whose qualifications are deemed by the board to be at least equivalent to those required for licensure in this state; provided, that such other state extends the same privilege to qualified athletic trainers who are residents of this state. An out-of-state applicant from a state not having a licensure or certification act will be eligible to take the jurisprudence examination if certified by the NATA Board of Certification, Inc., and approved by the board.



§ 63-24-105 - Licensure -- Renewal -- Retirement.

(a) (1) An applicant for an athletic trainer license must submit an application to the board on forms prescribed by the board and submit the examination fee required by this chapter.

(2) The applicant is entitled to an athletic trainer's license if the applicant possesses the qualifications enumerated in § 63-24-104; completes and passes the certification requirements and examination of the National Athletic Trainers' Association Board of Certification, Inc. or its equivalent as determined by the board; completes the jurisprudence examination administered and/or selected by the board, to its satisfaction; pays the licensure fee as set in § 63-24-106; and has not committed an act that constitutes grounds for denial of a license under § 63-24-107.

(b) Any person who is issued initial licensure as an athletic trainer is deemed to be registered as such for two (2) years, or to the next even-numbered year immediately following conclusion of the initial two (2) calendar years. Thereafter, such person shall biennially apply to the board for certificate renewal and shall submit such information as may be requested by the board. Upon making an application for renewal, such person shall pay a renewal fee as prescribed pursuant to § 63-24-106.

(c) Any person licensed to practice by the provisions of this chapter, who has retired or may hereafter retire from such practice in this state, shall not be made to register as required by this chapter if such person files with the board, an affidavit on a form to be furnished by the board, which affidavit states the date on which such person retired from such practice and such other facts as tend to verify such retirement as the board deems necessary. If such person thereafter reengages in such practice in this state, such person shall apply for registration, with the board as provided by this chapter, and shall meet other requirements as may be set by the board.

(d) Notwithstanding any provision of this chapter to the contrary, the division of health related boards, with the approval of the commissioner of health, shall establish a system of license renewals at alternative intervals that will allow for the distribution of the license workload as uniformly as is practicable throughout the calendar year. Licenses issued under the alternative method are valid for twenty-four (24) months, and expire on the last day of the last month of the license period. However, during a transition period, or at any time thereafter when the board determines that the volume of work for any given interval is unduly burdensome or costly, either the licenses or renewals, or both of them, may be issued for terms of not less than six (6) months nor more than eighteen (18) months. The fee imposed for any license under the alternative interval method for a period of other than twenty-four (24) months shall be proportionate to the annual fee and modified in no other manner, except that the proportional fee shall be rounded off to the nearest quarter of a dollar (25cent(s)). No renewal application will be accepted after the last day of the month following the license expiration date under the alternative method authorized in this subsection (d).

(e) Any person who possesses a certificate or temporary certificate issued by the board shall be deemed to possess a license or temporary license, respectively. At the time of renewal, a certificate holder who is approved for renewal shall receive a license from the board rather than a renewal of the certificate.



§ 63-24-106 - Fees.

(a) The board shall, by duly promulgated rules, establish the following fees:

(1) Athletic trainer application-examination fee;

(2) Initial athletic trainer licensure fee;

(3) Biennial licensure renewal fee;

(4) Late renewal fee;

(5) Licensure restoration fee; and

(6) Fee for obtaining a duplicate of licensure.

(b) The board is hereby authorized, by duly promulgated rules, to specify the conditions and circumstances, if any, under which one (1) or more of the fees in subsection (a) may be refunded in whole or in part.



§ 63-24-107 - Denial, suspension or revocation of licensure.

(a) The board has the power and duty to:

(1) Deny, restrict or condition a license to any applicant who applies for the license through reciprocity or otherwise;

(2) Permanently or temporarily withhold issuance of a license;

(3) Suspend, limit or restrict a previously issued license for such time and in such manner as the board may determine;

(4) Reprimand, suspend, revoke or take such other disciplinary action in relation to an applicant or license holder as the board in its discretion may deem proper; or

(5) Permanently revoke a license.

(b) The grounds upon which the board shall exercise such power include, but are not limited to, circumstances in which the person has:

(1) Violated standards of practice as determined by the board;

(2) Practiced athletic training for compensation without holding an active license under this chapter;

(3) Used or attempted to use an athletic trainer license that has been suspended or revoked;

(4) Obtained or attempted to obtain an athletic trainer license by misleading statements, fraud or deceit or knowing misrepresentation;

(5) Used the title "athletic trainer" without being licensed under this chapter; or

(6) Violated or conspired to violate the provisions of this chapter, or rules and regulations promulgated pursuant to this chapter.



§ 63-24-108 - Hearings -- Procedure -- Reissuance of licenses.

(a) Any person whose application is denied is entitled to a hearing before the board if the person submits a written request to the board. Disciplinary proceedings shall be conducted in accordance with the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) On application, the board may reissue a license to a person whose license has been cancelled or revoked, but the application may not be made prior to the expiration of a period of six (6) months after the order of cancellation or revocation has become final, and application shall be made in the manner and form as the board may require.

(c) (1) Any person who practices in this state without having first complied with the provisions of this chapter commits a Class B misdemeanor for each instance of such practice. Each day any person practices without first obtaining a valid license or renewing a license constitutes a separate offense.

(2) The board, in addition to the powers and duties expressed in this chapter with respect to the grant, denial and discipline of licensure is empowered to petition any circuit or chancery court having jurisdiction of any person within this state who is practicing without a license or to whom a license has been denied, or whose license has been suspended or revoked by action of the board, to enjoin the person from continuing to practice within this state. Jurisdiction is conferred upon the circuit and chancery courts of this state to hear and determine all such causes as equity causes and exercise full and complete jurisdiction in such injunctive proceedings. Nothing in this section shall be construed as conferring criminal jurisdiction upon any court not now possessing such criminal jurisdiction, nor shall any such court, as an incident to the injunctive proceedings authorized in this subdivision (c)(2), have the power to assess the criminal penalties.



§ 63-24-110 - Exemptions.

(a) No provision of this chapter shall be construed so as to limit or prevent any person duly licensed or certified under the laws of this state from practicing the profession for which the person was licensed or certified.

(b) The provisions of this chapter shall not be construed to apply to any person engaging in the practice of athletic training while employed for such purpose by a non-Tennessee post secondary educational institution or professional athletic organization that is temporarily present in this state for an athletic competition or exhibition.

(c) The board shall have the authority to assess civil penalties commensurate with those assessable under § 63-1-134 against persons who have knowingly employed, contracted for or otherwise utilized unlicensed persons in the practice of athletic training, with or without compensation.

(d) Nothing in this chapter shall be construed as applying to physicians duly licensed under this title who employ or contract for services provided by persons in the physician's office assisting in the care of patients and rendered under the supervision, control and responsibility of the licensed physician.



§ 63-24-111 - Powers and duties of board -- Budget.

(a) The board has the power and duty to:

(1) Promulgate all rules that are reasonably necessary for the performance of its duties, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(2) License athletic trainers in compliance with the provisions of this chapter;

(3) Prescribe application forms for licensure and conduct, or select a licensure examination and establish the prerequisites, if any, for admission to the examination. The board is authorized to enter into a contract or agreement with an examination service and/or select an intermediary between the board and the examination service to process applicants for the examination;

(4) Establish fees, in addition to those enumerated in § 63-24-106, that are necessary for the operation of the board, in accordance with § 4-3-1011 [transferred to § 9-4-5117];

(5) Establish guidelines and standards for athletic trainers in the state that are not inconsistent with the other provisions of this chapter, and the grounds upon which disciplinary action may be taken, in addition to those causes enumerated in § 63-24-107;

(6) Establish all requirements for mandatory continuing education as a condition of continued licensure, including a mechanism for waiver of the requirements in cases of undue hardship; and

(7) Issue advisory private letter rulings to any affected licensed practitioner or license holder who makes a request regarding any matters within the board's primary jurisdiction. The private letter ruling shall only affect the person making the inquiry, and shall have no precedential value for any other inquiry or future contested case that might come before the board. Any dispute regarding a private letter ruling may be resolved pursuant to the declaratory order provisions of § 4-5-223, if the board chooses to do so.

(b) The board shall pay all money received by it into the state treasury and the commissioner of finance and administration shall make such allotments out of the general fund that the commissioner may deem proper for the necessary and proper expenses of the board. No expenditure shall be made by the board, unless and until the allotment has been made by the commissioner. The allotment shall be disbursed under the general budgetary laws of the state of Tennessee.






Chapter 25 - Dietetics/Nutrition Practice Act

§ 63-25-101 - Short title.

This chapter shall be known and may be cited as the "Dietetics/Nutrition Practice Act."



§ 63-25-102 - Legislative findings.

The general assembly finds that the application of scientific knowledge relating to food is important in the treatment of illness and disease and the attainment and maintenance of health. There are currently no clear means for the public to identify the qualifications of persons providing dietetic services and nutritional care for infants, children, pregnant females, elderly persons, poor persons, overweight persons, chronically and terminally ill persons and fitness enthusiasts. Consumers and patients are becoming increasingly concerned about their diets and nutrition as well as the effectiveness of the information and services being offered to the public. The general assembly further finds that in order to protect the public health, safety and welfare, it is necessary to define the qualifications and requirements for persons offering certain dietetic and nutritional advice and services to the public. It is the purpose of this chapter to restrict the use of certain titles to persons who are professionally qualified to use them, thereby ensuring that persons practicing the profession of dietetics and nutrition meet minimum standards of proficiency and competency acquired through adequate training and experience.



§ 63-25-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of dietitian/nutritionist examiners;

(2) "Department" means the department of health;

(3) "Dietetics/nutrition practice" means the integration and application of scientific principles of food, nutrition, biochemistry, physiology, management and behavioral and social sciences in achieving and maintaining health through the life cycle and in the treatment of disease. Methods of practice include, but are not limited to, nutritional assessment, development, implementation and evaluation of nutrition care plans, nutritional counseling and education, and the development and administration of nutrition care standards and systems;

(4) "Dietitian" and "nutritionist" may be used interchangeably;

(5) "Dietitian/nutritionist" means a health care professional practicing dietetics/nutrition and licensed under this chapter; and

(6) "Division" means the division of health related boards within the department.



§ 63-25-104 - Prohibited representations -- License required -- Construction.

(a) It is unlawful for any person to engage in the practice of dietetics/nutrition, to act or represent such person to be a dietitian or a nutritionist or to use such titles as "dietitian/nutritionist," "licensed dietitian," "licensed nutritionist," or such letters as "L.D.," "L.N.," or any facsimile thereof, or any word, letters or title indicating or implying that such person is a dietitian/nutritionist, unless such person holds a license and otherwise complies with the provisions of this chapter and the rules and regulations adopted by the board.

(b) Nothing in this chapter shall be construed to affect, prevent or restrict:

(1) Persons qualified and licensed to practice other health professions from engaging in the practice of dietetics/nutrition when incidental to the practice of their profession. This chapter shall in no way apply to persons licensed to practice medicine or osteopathic medicine pursuant to chapters 6 and 9 of this title;

(2) Students enrolled in an approved academic program in dietetics, if such practice constitutes a part of a supervised course of study and such student is designated by title clearly indicating such student's status as a student or trainee;

(3) A dietitian serving in the armed forces or the public health service of the United States or employed by the veterans administration from engaging in the practice of dietetics; provided, that such practice is related to such service or employment;

(4) Persons performing the activities and services of a nutrition educator in the employment of a federal, state, county or municipal agency or an elementary or secondary school or accredited degree granting educational institution, insofar as such activities and services are part of a salaried position;

(5) Federal, state, county or local employees involved with nutrition-related programs, including, but not limited to, the cooperative extension service, child nutrition programs and Project Headstart from engaging in the practice of dietetics/nutrition within the discharge of their official duties; provided, that any such person engaging in dietetic/nutrition practice outside the scope of such official duty must be licensed as provided in this section;

(6) Persons employed in a hospital or nursing home as defined in § 68-11-201 and subject to licensure by the Tennessee board for licensing health care facilities; or

(7) (A) Persons who do not hold themselves out to be licensed and/or registered dietitians/nutritionists of the right to provide services and information related to non-medical nutrition while:

(1) Employed by or operating a health weight loss or fitness program;

(2) Employed by or operating a health food store;

(3) Employed by or operating a business that sells health products, including dietary supplements, food or food materials, or provides non-medical nutritional information or distributes nutritional literature; or

(4) Conducting classes or disseminating information related to non-medical nutrition.

(B) "Non-medical" means engaging in any practice that does not constitute the practice of medicine, osteopathy, chiropractic, dentistry or podiatry.



§ 63-25-105 - Development of therapeutic dietary regimens.

No therapeutic dietary regimen may be developed unless pursuant to the appropriate orders and/or referral of licensed practitioners of medicine, osteopathy, chiropractic, dentistry or podiatry when incidental to the practice of their respective professions.



§ 63-25-106 - Board of dietitian/nutritionist examiners.

(a) There is hereby created the board of dietitian/nutritionist examiners to consist of five (5) members appointed by the governor, each of whom shall be a resident of this state and shall have had at least five (5) years' experience in the actual practice or teaching of dietetics and/or nutrition. Appointments may be made from lists of qualified persons submitted to the governor by interested dietitian/nutritionist, hospital and medical groups, including, but not limited to, the Tennessee Dietetic Association, the Tennessee Hospital Association, and the Tennessee Medical Association, and shall represent such areas of practice as administrative dietetics, clinical dietetics, dietetic education, community nutrition and consultation and private practice. The governor shall consult with such interested groups to determine qualified persons to fill the positions.

(b) Of the initial appointments to the board, two (2) members shall be appointed for a term of three (3) years, two (2) members for a term of two (2) years, and one (1) member for a term of one (1) year. All regular appointments thereafter shall be for terms of three (3) years each. No member shall be eligible for appointment for more than two (2) consecutive terms, and each member shall serve on the board until a successor is appointed. Vacancies shall be filled by appointment of the governor for the unexpired term. In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(c) The board shall organize annually and select a chair and a secretary. A quorum of the board shall consist of three (3) members, and meetings of the board shall be held as frequently as its duties may require. The division shall perform administrative functions for the board.

(d) Each member of the board shall receive compensation for services in an amount determined by the department, not to exceed fifty dollars ($50.00) per diem when actually engaged in the discharge of their official duties, and, in addition, shall be reimbursed for all travel expenses in accordance with the comprehensive state travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 63-25-107 - Powers and duties of board.

In addition to the powers granted elsewhere in this chapter, the board has the duty to:

(1) Promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, all rules that are reasonably necessary for the performance of the various duties imposed upon the board in the proper administration of this chapter;

(2) Set fees, after consultation with the department and subject to the maximum limitations prescribed in this chapter, relative to the application, examination, licensing and renewal thereof in amounts sufficient to pay all of the expenses of the board directly attributable to the performance of its duties pursuant to the provisions of this chapter;

(3) Review and approve or reject the qualifications of applicants for licensure and to issue, in the board's name, all approved licenses, certificates and permits;

(4) Collect or receive all fees, fines and moneys owed pursuant to the provisions of this chapter and to pay the same into the general fund of the state. For purposes of implementing subdivision (2), the board shall designate any such fees, fines or moneys collected pursuant to the regulation of dietitians/nutritionists; and

(5) Deny, suspend or revoke the license of or to otherwise discipline by an administrative penalty not to exceed five hundred dollars ($500), or by reprimand, a license holder who is guilty of violating any provisions of this chapter or who is guilty of violating the rules and regulations of the board duly promulgated pursuant to this chapter.



§ 63-25-108 - Applications for licensure.

An applicant for licensure as a dietitian/nutritionist shall file a written application on forms provided by the department or via online application showing to the satisfaction of the board that such person:

(1) Is of good moral character;

(2) Has received a baccalaureate or post-baccalaureate degree from a regionally accredited college or university that provides a major course of study in human nutrition, food and nutrition, dietetics, or food systems management, or an equivalent major course of study as approved by the board;

(3) Has successfully completed a planned continuous pre-professional experience in nutrition practice of not less than nine hundred (900) hours under the supervision of a registered dietitian, or successfully completed a program of supervised clinical experience approved by the commission on dietetic registration of the American Dietetic Association; and

(4) Has passed the national examination prepared and administered by the commission on dietetic registration of the American Dietetic Association.



§ 63-25-109 - Issuance of licenses -- Temporary permits.

(a) The board may, in its discretion, issue a license to an applicant upon such person providing evidence of current registration as a registered dietitian and upon payment of a licensing fee. The board may further waive the examination, education or experience requirements of this chapter and grant a license to an applicant who shall present proof of current licensure, certification or registration as a dietitian under the laws of another state, the District of Columbia, or territory of the United States, if, in the board's opinion, the educational and experiential qualifications and requirements were substantially equivalent to those required for licensure in this state.

(b) (1) The board may, in its discretion, issue temporary permits to practice dietetics/nutrition to an applicant upon submission of satisfactory evidence that such person:

(A) Has successfully completed the academic and experiential requirements to be licensed as a dietitian/nutritionist;

(B) Has applied for or taken a licensing examination;

(C) Is awaiting notification of examination results; and

(D) Has paid the fee required for temporary permits.

(2) Temporary permits expire one (1) year from the date of issuance and may be renewed for a period not to exceed six (6) months upon submitting to the board a satisfactory explanation of the applicant's failure to become licensed within the one-year term.



§ 63-25-110 - Disciplinary action.

(a) The board is empowered to deny or refuse to renew a license, or suspend or revoke a license or permit, or issue orders to cease and desist from certain conduct or to otherwise lawfully discipline an applicant, a licensee, a permittee or a person found guilty of violating any provisions of this chapter when such person has:

(1) Attempted or obtained licensure by fraud or misrepresentation;

(2) Engaged in unethical or unprofessional conduct, including, but not limited to, willful acts, negligence or a pattern of continued and repeated health care liability, negligence or incompetence in the course of professional practice;

(3) Engaged in habitual intoxication or personal misuse of any drug, narcotic, controlled substance or controlled substance analogue so as to adversely affect the person's ability to practice;

(4) Been convicted of a felony or any offense under state or federal laws involving moral turpitude;

(5) Violated any lawful order, rule or regulation rendered or adopted by the board; or

(6) Violated any provision of this chapter.

(b) All administrative proceedings for disciplinary action against a license holder or permittee shall be conducted by the board in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The board shall promulgate rules governing the assessment of costs against a licensee or other person found by the board to have violated any provision of this chapter. The costs assessed by the board may include only those costs directly related to the prosecution of the charges against the licensee or other person, including investigatory costs where appropriate. The board shall determine the appropriate amount of costs, if any, to be assessed in a contested case. These costs shall be reasonable and proportionate in light of the violation committed by the licensee or other person.

(d) (1) Any elected officer of the board, or any duly appointed or elected chair has the authority to administer oaths to witnesses. Upon probable cause being established, the board, by a vote of two thirds (2/3) of the members to which the board is entitled, may issue subpoenas for the attendance of witnesses and the production of documents and records.

(2) Service of a subpoena issued by the board shall be made by the sheriff of the county of residence of the licensee or person upon whom the subpoena is served.

(3) (A) A licensee or person served by subpoena shall have thirty (30) days to request in writing a hearing before the board for the sole purpose of making a special appearance to quash or modify the subpoena. The subpoena for attendance of the person or the production of books and records shall be stayed until the board votes upon the request to quash or modify the subpoena. A majority vote of the members to which the board is entitled shall be required to quash or modify a subpoena.

(B) A motion to appeal from a decision by the board regarding a request to quash or modify a subpoena shall be made to the chancery court in Davidson County within fifteen (15) days of such decision.

(4) If any witness fails or refuses to obey a subpoena issued by it, the board is authorized to make application to any court of record in this state within the jurisdiction of which the witness is found or resides, and the court shall have power to attach the body of the witness and compel the witness to appear before the board and give testimony or produce books, records or papers as ordered. Any failure to obey the court order may be punished by the court issuing the order as a civil contempt.

(5) Each witness who appears before the board by order of the board shall receive for attendance the compensation provided by law for attendance of witnesses in a court of record, which shall be paid from the funds of the board in the same manner as all other expenses of the board are paid.



§ 63-25-111 - Fees.

For the purpose of implementing this chapter, the board, by duly promulgated rule, shall establish fees for applications, examinations, renewals, reciprocity and other related matters.



§ 63-25-112 - Failure to renew license or pay fee -- Revocation and reinstatement of license.

(a) A licensee who fails to renew the licensee's license and to pay the biannual renewal fee after renewal becomes due shall have the license automatically revoked without further notice of hearing, unless renewal is made and all fees paid prior to the expiration of sixty (60) days from the date such renewal becomes due.

(b) Any person whose license is automatically revoked as provided in this section may have the license reinstated by the board in its discretion for good cause being shown, upon payment of all past-due renewal fees and upon the further payment of a nonrefundable sum as set by the board.



§ 63-25-113 - Retirees.

Any person licensed to practice by the provisions of this chapter, who has retired or may hereafter retire from such practice in this state, shall not be made to register as required by this chapter if such person files with this board an affidavit on a form to be furnished by the board, which affidavit states the date on which such person retired from such practice, and such other facts as tend to verify such retirement as the board deems necessary. If such person reengages in such practice in this state, such person shall apply for licensure with the board as provided by this chapter, and shall meet other requirements as may be set by the board.






Chapter 26 - Electrologists Practice Act

§ 63-26-101 - Short title.

This chapter shall be known and may be cited as the "Electrologists Practice Act."



§ 63-26-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of health and includes designees of the commissioner of health;

(2) "Electrologist" means any person practicing electrolysis for the permanent removal of hair;

(3) "Electrology" means the art and practice relating to the removal of hair from the normal skin of the human body by application of an electric current to the hair papilla by means of a needle or needles so as to cause growth inactivity of the hair papilla and thus permanently remove the hair;

(4) "Electrology instructor" means an electrologist who is licensed by the commissioner to practice and teach electrology;

(5) "Electrolysis" means the process by which the hair is removed from the normal skin by the application of an electric current to the hair root by means of a needle or needles, whether the process employs direct electric current or short wave alternating electric current or combination of both, or by F.D.A. approved laser beam process designated for permanent hair removal; and

(6) "School" means an electrology school teaching the art of electrology.



§ 63-26-103 - Prohibited practices.

(a) The provisions of this chapter do not authorize the use of roentgen rays and radium for diagnostic and therapeutic purposes, or the use of electricity for purposes of skin cauterization, removal of warts, moles or other skin deformities.

(b) Electronic tweezers or nonneedle methods are prohibited within the practice of electrology, except as provided in this chapter.



§ 63-26-106 - Personnel.

Subject to appropriations for that purpose, the director of the division of health related boards shall employ and supervise all administrative personnel necessary to conduct the functions of this chapter.



§ 63-26-107 - Cumulative deficit of the board of electrolysis examiners -- Disposition of fees -- Expenditures.

(a) Any cumulative deficit of the board of electrolysis examiners remaining on June 23, 2009, shall be transferred to the account created in subsection (b) to be eliminated through payment of fees assessed on persons regulated pursuant to this chapter.

(b) All fees collected by the commissioner pursuant to this chapter shall be deposited by the state treasurer in a separate account exclusively for the electrolysis program established in this chapter, and shall be used by the commissioner to defray expenses necessary to administer this chapter. Unexpended and unobligated fees remaining in this account at the end of any fiscal year shall not revert to the general fund but shall be used to eliminate the cumulative deficit of the board of electrolysis examiners remaining on June 23, 2009. Upon elimination of the deficit, unexpended and unobligated fees remaining in this account shall not revert to the general fund but shall remain available for the purposes set forth in this chapter. Penalties imposed by the commissioner shall be deposited into the state general fund.



§ 63-26-108 - Powers and duties of commissioner of health.

(a) The commissioner of health shall:

(1) Promulgate such rules and regulations as are necessary and reasonable for the enforcement of the provisions of this chapter;

(2) Establish continuing education requirements;

(3) Establish standards for the training and practice of electrolysis;

(4) Maintain a list of all current licensed electrologists, licensed electrolysis schools and training centers, and licensed electrology instructors; and

(5) Adopt a code of ethics governing the practice of electrology by licensees under the provisions of this chapter.

(b) In no event shall this chapter be interpreted as conferring on the commissioner the authority or jurisdiction to regulate the practice of medicine or osteopathy by persons licensed under chapter 6 or 9 of this title, or to regulate the activities of those persons employed by such licensed physicians, and who perform services under the supervision and control of licensed physicians or osteopaths who have made an evaluation of the patient and who have supervised a diagnostic screening with respect to the patient, unless such employees or agents are holding themselves out to be licensed electrologists. It is the specific intent of the general assembly that the regulation of the practice of medicine or osteopathy falls within the sole and exclusive purview of the licensing boards designated under chapter 6 and 9 of this title. Further, the commissioner shall have no jurisdiction or authority to regulate in any manner the practice of electrology by individuals licensed under chapter 6 or 9 of this title.



§ 63-26-109 - Setting of fees.

The commissioner shall set fees for applications, examinations, renewals, reciprocity, school licensure and other related matters.



§ 63-26-110 - Civil liability.

A person who acts in good faith shall not be civilly liable for providing information to the commissioner or a designee of the commissioner on any matter relative to the practice of electrolysis. This section shall apply to any person who acts in good faith to provide information to a designee of the commissioner in the course of an investigation of the practice of electrolysis.



§ 63-26-111 - Qualifications of applicants.

An applicant for a license to be an electrologist must:

(1) Be at least eighteen (18) years of age;

(2) Be of good moral character;

(3) Have been graduated by an accredited high school or have completed equivalent recognized education;

(4) Have completed an electrology education program that is approved under this chapter, which includes:

(A) At least one hundred fifty (150) hours of electrolysis theory and at least three hundred fifty (350) hours of clinical practice taught by a licensed electrology instructor;

(B) An electrology education program in any other state that the commissioner determines is substantially equivalent to that required by subdivision (4)(A); or

(C) At least six hundred (600) hours of electrology practice taught by a dermatologist approved by the commissioner who has documented continuing education in electrology theory and practice;

(i) Applicants who satisfy the educational requirements for licensure under the provisions of this subdivision (4)(C) shall be eligible for practice as an electrologist only under the direct supervision and control of a dermatologist approved by the commissioner, and shall receive a limited license that bears an endorsement to that effect, upon passing the state board examination, payment of all prescribed fees and the satisfying of license renewal fees and requirements;

(ii) The dermatologist shall notify the commissioner or the commissioner's designee as to each student who begins the training program pursuant to this subdivision (4)(C);

(iii) The dermatologist shall also notify the commissioner or the commissioner's designee when an electrologist is no longer under the supervision and control of such dermatologist; and

(iv) Hours of training and experience received by applicants after January 1, 1989, may be applied to the experience provisions of this subdivision (4)(C);

(5) Have successfully passed an examination approved by the commissioner;

(6) Have paid all fees required by this chapter; and

(7) Have submitted an application to the commissioner on a prescribed form.



§ 63-26-112 - Qualifications to be instructor.

To be eligible for licensing as an electrology instructor, in addition to the requirements of the registered electrologist, an applicant shall have:

(1) Practiced electrolysis actively for at least five (5) of the last ten (10) years prior to the application;

(2) Successfully passed an examination for an electrology instructor license that consists of written and verbal sections covering theoretical and clinical studies;

(3) Paid an examination fee set by the commissioner; and

(4) Submitted to the commissioner at least thirty (30) days before the examination is administered an approved form for application for license.



§ 63-26-113 - Examinations.

(a) Examinations for qualified applicants shall be offered at least once a year at the times and places determined by the commissioner or the commissioner's designee.

(b) Completed applications for examination must be received by the commissioner thirty (30) days prior to the examination date.

(c) The commissioner or the commissioner's designee shall notify each qualified applicant of the time and place of examination.

(d) The commissioner shall select an examination in which the testing and grading systems are recognized as standard in the field of professional licensure examinations.



§ 63-26-114 - Reexamination.

(a) If a candidate fails a part or parts of an examination, the candidate may retake a failed section of the examination or retake a subsequent examination, after paying the reexamination fee and submitting the commissioner-approved form for reexamination at least thirty (30) days prior to reexamination date.

(b) If, after two (2) attempts, the examination is not passed, the complete examination may be taken again only after the candidate:

(1) Completes an additional electrolysis education program that the commissioner recommends; and

(2) Pays the full examination fee.



§ 63-26-115 - Licensing without examination.

(a) Without the required examination, the commissioner shall approve as a licensed electrologist any person meeting the provisions of § 63-26-111(1)-(3), (6) and (7) and who has actively been engaged in the practice of electrology in this state for a period of six (6) months or more prior to making application for licensure.

(b) Payment of the scheduled registration fee to the commissioner shall accompany an application.

(c) (1) Except as provided in subdivision (c)(2), no electrologist shall be registered by the commissioner to practice without examination, unless a recognized out-of-state license is valid and acceptable.

(2) The commissioner is authorized to register an electrologist to practice in this state without taking the required examination, even if an out-of-state license has not been issued, to a person who provides proof satisfactory to the commissioner that:

(A) The person requesting a license has practiced electrology five (5) years or more in a state that does not require a license for practice; and

(B) The person is a certified electrologist; or

(C) The person requesting a license meets requirements as determined by rules adopted by the commissioner.

(d) The commissioner shall require satisfactory documentation of any prior continuous electrolysis practice.



§ 63-26-116 - Licensing of instructors without examination.

(a) The commissioner shall approve as a licensed electrology instructor without the required examination any person who meets the waiver requirements in § 63-26-115 and who has taught electrology for at least three (3) consecutive years prior to June 30, 1989.

(b) The commissioner shall require satisfactory documentation of prior continuous teaching in electrology.

(c) Application for an electrology teaching license shall be made on a form provided by the commissioner.

(d) Payment of the scheduled fee for an electrology instructor license shall accompany an application.



§ 63-26-117 - Waiver of examination.

(a) The commissioner may grant a waiver of examination; provided, that the applicant:

(1) Provides adequate evidence that an electrology license was acquired after passing an electrology examination in another state, and that the examination was substantially equivalent to the examination for which the applicant seeks waiver in this state;

(2) Became licensed in another state after meeting other requirements that are substantially equivalent to the requirements of this chapter;

(3) Pays the appropriate application and license fees; and

(4) Submits the required application form for licensing.

(b) The commissioner may grant a waiver of examination for an electrology instructor license; provided, that the applicant:

(1) Furnishes proof that the applicant has met the requirements of subdivisions (a)(1) and (2);

(2) Has filed an application for a license; and

(3) Has paid the required license fee.

(c) The commissioner or a designee of the commissioner shall have the discretion to grant a waiver of examination to an applicant; provided, that a written explanation of the waiver is provided to the applicant and made available to persons requesting a copy of the explanation.



§ 63-26-118 - Issuance of license -- Display -- Changes.

(a) The commissioner shall issue a license to an applicant meeting the requirements of this chapter for the license designation as an electrologist, or an electrology instructor, or an approved school teaching electrology.

(b) All licenses issued by the commissioner must be conspicuously displayed at the site of use.

(c) All licensees shall keep the commissioner informed of any changes of address.



§ 63-26-119 - Authority over educational programs -- Fraudulent or deceptive promotions.

(a) In addition to other powers and duties, the commissioner has the authority to:

(1) Set standards by which an electrology education program may be approved;

(2) Review with the state board of education and the Tennessee higher education commission a progressive electrology education program in the state;

(3) Evaluate the need for such programs in the geographical area in which the electrology program will be located;

(4) Approve and license institutions in this state that meet the requirements of the electrology education program;

(5) Maintain a list of the institutions offering electrology education programs approved by the commissioner; and

(6) Remove an institution from the list of institutions that offer approved electrology education if the institution:

(A) Is guilty of fraud or deceit in obtaining or attempting to obtain approval;

(B) Acts in a manner not consistent with generally accepted standards for the practice of electrology;

(C) Violates standards set under this chapter and fails to correct the violation in a reasonable time after notice has been given;

(D) No longer operates a program that is approved under this chapter; or

(E) Promotes electrology in a manner that the commissioner determines is unreasonable, misleading or fraudulent.

(b) The commissioner shall monitor fraudulent or deceptive promotion of permanent hair removal procedures and report such promotions to the division of consumer affairs of the department of commerce and insurance.



§ 63-26-120 - Renewal of licenses -- Revocation and reinstatement.

(a) Each licensed electrologist and each licensed electrology instructor shall pay the scheduled annual renewal fee to the commissioner, payable in advance, for the following year on or before December 31 of each year that such renewal fee is due.

(b) Each licensed electrology school shall pay the scheduled annual renewal fee to the commissioner, payable in advance, for the following year on or before December 1 of each year that such renewal fee is due.

(c) The commissioner shall renew the license of each licensee who meets the specified requirements for renewal or for registration.

(d) When any electrologist licensee, electrology instructor licensee, or licensed electrology school shall fail to register and pay the annual registration fee within sixty (60) days after such registration becomes due, the license of such person or school shall be automatically revoked without further notice or hearing.

(e) Any person or school whose license is automatically revoked may make application in writing to the commissioner for the reinstatement of such license, and upon good cause being shown, the commissioner, in the commissioner's discretion, may reinstate such license upon payment of all past-due renewal fees and upon payment of the scheduled reinstatement fee.



§ 63-26-121 - Retirement from practice.

Any licensee who has retired, or may hereafter retire from practice in this state, shall not be made to register if such person files with the commissioner an affidavit on a form to be furnished by the commissioner. The affidavit shall state the date on which the person retired from practice and any other facts the commissioner deems necessary to verify the retirement. If such person thereafter reengages in practice in this state, then such person shall apply for registration with the commissioner and meet any other requirements as may be prescribed by the commissioner.



§ 63-26-122 - Unlawful practice.

It is unlawful for any person to practice or attempt to practice electrology in this state, unless such person has been issued a valid and current license to practice electrology. This section does not apply to a student who is practicing electrolysis as part of an approved electrolysis education program.



§ 63-26-123 - Grounds for suspending, revoking or denying a license.

The commissioner has the authority to suspend, revoke or otherwise deny a license whenever a licensee is found guilty of any of the following acts or offenses:

(1) Fraud in procuring a license;

(2) Conviction of a felony;

(3) Habitual intoxication or addiction to the use of narcotic drugs or controlled substances or controlled substance analogues;

(4) Immoral, unprofessional, unethical or dishonorable conduct; or

(5) Professional connection or association with any person, firm or corporation in any manner in an effort to avoid and circumvent the provisions of this chapter, or lending one's name to another for the illegal practice of electrology by such person.



§ 63-26-124 - Administrative procedures.

All proceedings shall be in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 63-26-125 - Enjoining prohibited practices.

The commissioner is authorized and empowered to petition any circuit or chancery court having jurisdiction to enjoin any person who is practicing or attempting to practice electrology without possessing a valid license to practice, and to enjoin any person, firm or corporation from performing any act or rendering any service that constitutes the practice of electrology.



§ 63-26-126 - Assistance of district attorneys general.

The commissioner shall at all times have the power to call upon the district attorneys general in the various districts to assist the commissioner. It is hereby declared to be the duty of all district attorneys general throughout the state to assist the commissioner, upon the commissioner's request, in any suit for injunction or prosecution instituted by the commissioner, without charge or additional compensation.



§ 63-26-127 - Penalties -- Disposition of fines.

(a) Any person who practices electrology without a license commits a Class C misdemeanor.

(b) Each violation of this chapter constitutes a separate offense.

(c) All civil penalties for a violation of this chapter shall be paid to the commissioner and given to the state treasurer as provided in § 63-26-107.






Chapter 27 - Respiratory Care Practitioner Act

§ 63-27-101 - Short title.

This chapter shall be known and may be cited as the "Respiratory Care Practitioner Act."



§ 63-27-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of respiratory care;

(2) "Certified respiratory therapist" means any person who has obtained the credential "certified respiratory therapist" (CRT) or the credential "certified respiratory therapy technician" (CRTT) from the National Board for Respiratory Care;

(3) "Division" means the division of health related boards as defined by § 68-1-101;

(4) (A) (i) "Practice of respiratory care" means, under the supervision, control and responsibility of a licensed physician, the therapy, management, education and instruction, rehabilitation, diagnostic testing evaluation, and care of patients with deficiencies and abnormalities that affect the cardiorespiratory system and associated aspects of other system functions. "Practice of respiratory care" also means, under the supervision, control and responsibility of a licensed physician, the performance of cardiorespiratory research, cardiorespiratory health promotion and disease prevention, and community wellness and education programs. "Practice of respiratory care" includes, under the supervision, control and responsibility of a licensed physician:

(a) The administration of pharmacologic agents and medical gasses necessary to diagnose, implement treatment, promote disease prevention, and provide rehabilitation to the cardiorespiratory system. In no event, however, shall a respiratory care practitioner prescribe controlled substances of any kind;

(b) The performance of specific diagnostic and testing techniques employed in the medical management of patients to assist in diagnosis, patient and family education, monitoring, treatment, maintenance of patient health status, and cardiorespiratory research including, but not limited to, pulmonary function testing, hemodynamic and physiologic monitoring and diagnosis of cardiac function, and specimen collection and analysis;

(c) The establishment and maintenance of the airways, bronchopulmonary hygiene, and cardiopulmonary resuscitation, and cardiac and respiratory life support; and

(d) The receipt and implementation of written and verbal physician orders and the development and implementation of care plans and protocols;

(ii) The practice of respiratory care may be performed in an inpatient or outpatient setting, clinic, hospital, nursing home facility, private dwelling, or other place deemed appropriate or necessary;

(B) Registered respiratory therapists, certified respiratory therapists, and respiratory assistants who have been issued a license or certificate by the board, pursuant to the authority of § 63-27-104(a)(1), shall be exempt from any licensing, certification or permit requirements of the Tennessee Medical Laboratory Act, compiled in title 68, chapter 29, as amended, for medical laboratory personnel or medical laboratory trainees insofar as they engage in performing blood gases and PH analyses;

(5) "Registered respiratory therapist" means any person who has obtained the credential "registered respiratory therapist" (RRT) from the National Board for Respiratory Care;

(6) "Respiratory assistant" or "assistant" means any person certified as such pursuant to this chapter, who has:

(A) Received on-the-job training equivalent to at least one thousand (1,000) hours of clinical training in respiratory care, during an eighteen (18) consecutive month period; provided that such training shall have been received under supervision of either a:

(i) Registered respiratory therapist;

(ii) Certified respiratory therapist; or

(iii) Licensed physician experienced in respiratory care; and

(B) Passed a board-approved examination for respiratory assistants. The National Board for Respiratory Care entry level examination, as provided to the board by the NBRC, by contract, is the examination accepted by the board. This examination will not grant the respiratory assistant the NBRC credential. In addition, the board reserves the right to write its own state board examination or contract with other national testing organizations; and

(7) "Respiratory care practitioner" means a registered respiratory therapist, a certified respiratory therapist, or a respiratory assistant licensed under this chapter.



§ 63-27-103 - Board of respiratory care.

(a) A board is created, which shall be known as the board of respiratory care. This board shall consist of eight (8) members, who shall be appointed by the governor in the manner and for the terms of office as provided in this section.

(b) The board shall be composed of four (4) members who are respiratory care practitioners holding a credential from the National Board for Respiratory Care, at least two (2) of whom shall be registered respiratory therapists; one (1) member who is a currently practicing physician having expertise in pulmonary medicine; one (1) member who is a hospital administrator; one (1) member who is a hospital employee licensed as a registered respiratory therapist; and one (1) citizen member who is not commercially or professionally associated with the health care field.

(c) Each member of the board shall:

(1) Be a resident of Tennessee for at least one (1) year immediately preceding appointment and during the member's term;

(2) Be currently licensed in good standing in Tennessee, in the case of a professional member; and

(3) Have had at least three (3) years of experience in that profession (in the case of a professional member).

(d) The governor may consider for appointment to the board the names of qualified persons recommended by interested respiratory care groups, including, but not limited to, the professional organizations for each profession represented on the board. The Tennessee Society for Respiratory Care may submit a list of three (3) names for each position to be filled by a respiratory care practitioner. The Tennessee Medical Association may submit a list of three (3) names for the position to be filled by a physician having expertise in pulmonary medicine. The Tennessee Hospital Association (THA), an association of hospitals and health systems, may submit a list of three (3) names for the position to be filled by a hospital administrator and a list of three (3) names for the position to be filled by a hospital employee licensed as a registered respiratory therapist. The governor shall consult with the interested respiratory care groups to determine qualified persons to fill the positions.

(e) Each member shall serve a term of three (3) years, except that initially the members of the council on respiratory care shall become members of the board and shall remain members of the board until their terms on the council on respiratory care would have expired. The governor shall stagger the terms of the remaining members appointed to the board, so that the terms of either two (2) or three (3) members shall expire each year. A vacancy occurring on the board shall be filled by the board itself for the unexpired term of that member. At or before the expiration of a member's term, an organization named in subsection (d) may submit three (3) names to the governor for appointment to that position. Each member shall serve until a successor is appointed. Members are eligible for reappointment to successive terms.

(f) In making appointments to the board, the governor shall strive to ensure that at least one (1) member is sixty (60) years of age or older, that at least one (1) member is a member of a racial minority, and that the gender balance of the board reflects the gender balance of the state's population.

(g) Each member shall be reimbursed for actual expenses incurred in the performance of official duties on the board, and in addition thereto, shall be entitled to a per diem of fifty dollars ($50.00) for each day's services in conducting the business of the board. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(h) Annually, the board shall choose a chair and a secretary from among its members.

(i) The board shall hold at least one (1) regular meeting each year and such other meetings as the board determines necessary to conduct its business.

(j) A majority of the members of the board shall constitute a quorum for the transaction of business. No action of the board shall be valid unless approved by a majority of members present at a meeting at which there is a quorum.

(k) The governor has the power to remove from office any member of the board for neglect of duties required by this chapter, for malfeasance in office, for incompetence, or for unprofessional conduct.

(l) The board shall deposit all moneys received by the board into the state treasury, and the department shall make such allotments out of the board's account in the general fund as the department deems proper for the necessary expenses of the board.

(m) The division shall provide administrative, investigatory, and clerical services to the board as are necessary to implement and enforce the provisions of this chapter.

(n) On and after January 1, 1999, the board shall assume and fulfill all powers and duties heretofore assigned to the council on respiratory care and the board of medical examiners, and the rules heretofore adopted by the council on respiratory care and the board of medical examiners shall become the rules of the board on January 1, 1999, without further action by the board. The board shall consult with respiratory care professional organizations in the development of any additional regulations.



§ 63-27-104 - Powers of board.

(a) In addition to the powers elsewhere in this chapter, the board has the duty to:

(1) (A) Promulgate, in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, all rules that are reasonably necessary for the performance of the various duties imposed upon the board by the provisions of this chapter. Except as otherwise specifically provided by this subdivision (a)(1)(A), all rules relating exclusively to registered respiratory therapists, certified respiratory therapists or respiratory assistants shall be initiated and adopted by a majority of the members of the board. Subject to the limitations contained in this section, all rulemaking authority delegated by this chapter shall be vested in the board. The board shall conduct at least one (1) public hearing each year, and shall undertake such other activities as shall be reasonably necessary, to solicit comments from license and certificate holders and the public concerning policies of the board relating to respiratory care, as well as any problems existing within the practice of respiratory care that may affect the public;

(B) Within the maximum limitations established elsewhere in this chapter, fees relating to the practice of respiratory care shall be set by the board in an amount sufficient to pay all of the expenses of the board;

(2) Issue, under the board's name, all licenses approved by the board and to maintain a registry of all license holders. It is the duty of the board to review and approve the qualifications of applicants for licensure or renewal as registered respiratory therapists, certified respiratory therapists or respiratory assistants. The board may limit, restrict, or impose one (1) or more conditions on a license at the time it is issued, renewed, reactivated, or reinstated; and

(3) Collect or receive all fees, fines and moneys owed pursuant to the provisions of this chapter and to pay the same into the general fund of the state.

(b) The board is authorized to issue advisory private letter rulings to any person licensed under this chapter who makes such a request regarding any matters within the board's primary jurisdiction. Such private letter ruling shall affect only the licensee making such inquiry and shall have no precedential value for any other inquiry or future contested case to come before the board. Any dispute regarding a private letter ruling may, if the board chooses to do so, be resolved pursuant to the declaratory order provisions of § 4-5-223.



§ 63-27-105 - Practice of respiratory care -- License renewal.

(a) In order to safeguard life, health and property and promote public welfare by requiring that only properly qualified persons shall practice respiratory care in this state, any person practicing respiratory care shall be licensed as provided in this chapter, and it is unlawful for any person to practice or offer to practice respiratory care unless such person has been duly licensed under the provisions of this chapter, except as provided in this section.

(b) (1) A person seeking licensure as a registered respiratory therapist or a certified respiratory therapist must be at least eighteen (18) years of age and of good moral character, must pay the required fees set by the board, and must meet the requirements of subdivisions (b)(1)(A) or (b)(1)(B):

(A) A person applying for licensure as a registered respiratory therapist shall provide evidence satisfactory to the board that such person has successfully completed a respiratory care educational program accredited by the Commission on Accreditation of Allied Health Education Programs (CAAHEP) in collaboration with the Committee on Accreditation for Respiratory Care (CoARC), or their successor organizations, and has successfully passed the National Board for Respiratory Care registry examination for advanced respiratory therapists; and

(B) A person applying for licensure as a certified respiratory therapist shall provide evidence satisfactory to the board that the person has successfully completed a respiratory care educational program accredited by the CAAHEP in collaboration with the CoARC, or their successor organizations, and has successfully passed the National Board for Respiratory Care certification examination for entry level respiratory therapists.

(2) After January 1, 2000, no person may be licensed as a respiratory assistant if that person has not been previously licensed as a respiratory assistant in Tennessee. However, persons who have been licensed as respiratory assistants may continue to renew their licenses indefinitely so long as they meet all the requirements for renewal.

(c) (1) Each respiratory care practitioner licensed pursuant to this chapter shall biennially apply to the board for renewal of the license and shall pay a renewal fee set by the board. A respiratory care practitioner who fails to renew the license by the date of expiration of the license shall not continue to practice respiratory care in the state of Tennessee.

(2) A respiratory care practitioner who fails to timely renew the license may seek reinstatement of the license from the board. The board may reinstate the license upon good cause shown, upon payment of all past due renewal fees and a late renewal fee, and upon compliance with any other reasonable conditions imposed by the board.

(d) A person licensed to practice as a certified respiratory therapist may upgrade the license to registered respiratory therapist if the person furnishes evidence satisfactory to the board that the person meets all the requirements to be licensed as a registered respiratory therapist. A person licensed to practice as a respiratory assistant may upgrade the license to certified respiratory therapist or registered respiratory therapist if the person furnishes evidence satisfactory to the board that the person meets all the requirements to be licensed as a certified respiratory therapist or registered respiratory therapist. A person may not hold more than one (1) Tennessee license to practice respiratory care at the same time.



§ 63-27-106 - Registered respiratory therapist.

(a) The knowledge and skills for performing the functions of a registered respiratory therapist shall be acquired by academic and clinical preparation in a respiratory care program approved by the Commission on Accreditation of Allied Health Education Programs (CAAHEP) or its successor organization or other accrediting organization recognized by the board or by registry from the National Board for Respiratory Care. Registered respiratory therapists may assume primary clinical responsibility for all respiratory care modalities. Such modalities shall include, but are not limited to, accepting telephone and verbal orders and responsibilities involving the supervision of certified respiratory therapists and respiratory assistants.

(b) Under the supervision of a physician, a registered respiratory therapist may be required to exercise considerable independent clinical judgment in the respiratory care of patients. The registered respiratory therapist must also be capable of serving as a technical resource person to the physician regarding current practices in respiratory care and to the hospital staff regarding effective and safe methods for administering respiratory care.



§ 63-27-107 - Certified respiratory therapist.

(a) The knowledge and skills for performing the functions of a certified respiratory therapist shall be acquired by academic and clinical preparation in a respiratory care program approved by the Commission on Accreditation of Allied Health Education Programs (CAAHEP) or its successor organization or other accrediting organization recognized by the board or by certification from the National Board for Respiratory Care. Under the supervision of a physician, certified respiratory therapists may assume clinical responsibility for specified respiratory care modalities involving the application of well-defined therapeutic techniques.

(b) The certified respiratory therapist's role shall not require the exercising of independent, clinical judgment; however, the certified respiratory therapist may be expected to adjust or modify therapeutic techniques within well-defined procedures based on a limited range of patient responses. Therefore, the effective use of the certified respiratory therapist, especially in the critical care setting, shall require the supervision of a physician experienced in respiratory care. The certified respiratory therapist may accept telephone or verbal orders and responsibilities involving the supervision of respiratory care therapists and respiratory assistants.



§ 63-27-108 - Respiratory assistants.

(a) The knowledge and skills for performing the functions of a respiratory assistant shall be acquired through compliance with the requirements of § 63-27-102(4).

(b) The assistant's role shall not include the exercising of independent, clinical judgment. The assistant may be expected to adjust or modify therapeutic techniques within well-defined procedures based on a limited range of patient responses. Therefore, the use of the assistant requires the supervision of a registered respiratory therapist, certified respiratory therapist, or physician experienced in respiratory care. No assistant shall be permitted to perform the functions for which the assistant is certified on a critical care patient being maintained on mechanical ventilation, unless the assistant possesses a certificate that indicates the assistant has passed the critical care section of the board approved examination for respiratory assistants.



§ 63-27-109 - Continuing education -- Revocation of license -- Retirement.

(a) Every licensed respiratory care practitioner shall obtain, during each calendar year, at least ten (10) hours of continuing professional respiratory care education that meets the guidelines established for such continuing education by the rules of the board. Each licensed practitioner shall maintain written proof of obtaining such continuing education for a period of at least three (3) years and shall, upon request, make such proof available to the board or the division.

(b) The board shall approve only those continuing education courses that conform with the guidelines established by the rules of the board. Providers of such courses shall also be approved by the board in accordance with guidelines established by the rules of the board. Course offerings approved for in-service training by the joint commission on accreditation of health care organizations and in-service training programs sponsored or conducted by the Tennessee Society of Respiratory Care shall be deemed to be approved courses.

(c) The rules of the board may establish exceptions from the requirements of this section in emergency or hardship cases. Such cases shall be individually reviewed and approved by the board.

(d) When any such person shall fail to renew that person's license and pay the renewal fee after renewal becomes due, the license of such person shall be automatically revoked without further notice or hearing unless renewal is made and all fees paid prior to the expiration of sixty (60) days from the date such renewal becomes due.

(e) Any person licensed to practice by the provisions of this chapter, who has retired or may hereafter retire from such practice in this state, shall not be made to register as required by this chapter if such person shall file with the board, an affidavit on a form to be furnished by the board, which affidavit shall state the date on which such person retired from such practice and such other facts as shall tend to verify such retirement as the board shall deem necessary. If such person thereafter reengages in such practice in this state, such person shall apply for registration with the board as provided by this chapter and shall meet other requirements as may be set by the board.



§ 63-27-110 - Exemptions.

(a) (1) Nothing in this chapter shall prohibit:

(A) Any person licensed or certified to practice any of the other health-related professions in this state under any other law from engaging in the practice for which such person is licensed or certified; or

(B) Persons employed as subsidiary workers who do not represent themselves to be registered respiratory therapists, certified respiratory therapists or assistants from assisting in the respiratory care of patients under the direction and supervision of a licensed physician.

(2) As used in this section, "subsidiary worker" means an individual who occasionally administers oxygen or other therapeutic gas under the orders of a licensed physician, osteopath or doctor of dentistry, and who is not involved in any other aspect of the direct delivery of respiratory care procedures or the administration of diagnostic tests of the cardio-respiratory function. "Subsidiary worker" does not include an individual who delivers and installs respiratory care equipment in hospitals, in the home and in alternate care sites.

(b) Nothing in this chapter shall be construed to apply to a registered nurse or to a licensed practical nurse employed by a licensed nursing home when such person is under the supervision of a registered nurse or a licensed physician, and so long as such licensed practical nurse does not maintain and manage life support systems.

(c) With respect to licensed health care professionals that lawfully engage in the practice of respiratory care within the scope of practice of their professions, the board may develop mechanisms and standards for ensuring the competency of such licensed professionals in their practice of respiratory care, and may recommend to the health-related board for each such profession that that board adopt, by rule or otherwise, mechanisms and standards for ensuring competency in the practice of respiratory care; provided, that the board has no authority to regulate a health care professional subject to regulation by another health-related board.

(d) Nothing in this chapter shall be construed as prohibiting the practice of respiratory care by students while they are under the supervision of instructors in any respiratory care educational program that has been approved by the Commission on Accreditation of Allied Health Education Programs (CAAHEP), or its successor organization, so long as the students' activities are not performed for compensation and so long as the students wear an appropriate badge indicating their status as students.

(e) Nothing in this chapter shall prohibit self-care by the patient or the gratuitous care by a friend or member of the family who does not represent or hold out to be a respiratory care practitioner certified under the provisions of this chapter.

(f) Nothing in this chapter shall prohibit an individual who holds a credential from the National Board for Respiratory Care entitled "certified pulmonary function technologist (CPFT)" or "registered pulmonary function technologist (RPFT)" from engaging in the performance of pulmonary function diagnostic testing.



§ 63-27-111 - Prohibited practices -- Criminal penalties.

(a) No person shall by verbal claim, advertisement, letterhead, card, or in any other way, claim to be a registered respiratory therapist, certified respiratory therapist or respiratory assistant unless such person possesses a valid license issued pursuant to this chapter.

(b) It is unlawful for any person to practice or offer to practice respiratory care unless such person has been duly licensed under the provisions of this chapter, except as provided in § 63-27-110.

(c) Each violation of this section is a Class A misdemeanor.



§ 63-27-112 - Disciplinary sanctions -- Complaints of violations -- Civil penalties -- Use of witnesses.

(a) The board has the power to impose any of the disciplinary sanctions set forth in this section whenever the licensee is found guilty of violating any of the provisions of this chapter or committing any of the following acts or offenses:

(1) Making false or misleading statements or committing fraud in procuring a license;

(2) Immoral, unethical, unprofessional or dishonorable conduct;

(3) Habitual intoxication or personal misuse of narcotics, controlled substances, controlled substance analogues or any other drugs or the use of alcoholic beverages or stimulants in such manner as to adversely affect the person's ability to practice respiratory care;

(4) Conviction of a felony or of any offense involving moral turpitude or of any violation of the drug laws of this state or of the United States;

(5) Violation or attempted violation, directly or indirectly, assisting in or abetting the violation of, or conspiring to violate, any provision of this chapter or any lawful order of the board or any criminal statute of this state;

(6) Gross health care liability, ignorance, negligence or incompetence in the course of professional practice;

(7) Making or signing in one's professional capacity any document that is known to be false at the time it is made or signed;

(8) Engaging in the practice of respiratory care when mentally or physically unable to safely do so;

(9) Making false statements or representations or being guilty of fraud or deceit in the practice of respiratory care;

(10) Having disciplinary action imposed by another state or territory of the United States for any acts or omissions that would constitute grounds for discipline of a person licensed to practice respiratory care in this state; provided, further, that a certified copy of the order or other document memorializing the disciplinary action by the other state or territory shall constitute prima facie evidence of a violation of this section; or

(11) Any other unprofessional or unethical conduct specified in the rules of the board.

(b) Complaints alleging violations of the provisions of this chapter, or the provisions of any rule duly promulgated pursuant to § 63-27-104, shall be filed with the board, shall be referred by the board to the division for investigation, and shall be resolved by the board in accordance with the provisions of this chapter and the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. A file shall be maintained on each such complaint filed with the board and shall reflect all activities taken by the board and division in response to such complaint.

(c) The board may impose one (1) or more of the following penalties for violations of the provisions of this chapter or the provisions of any rule duly promulgated pursuant to § 63-27-104:

(1) Denial of an application for licensure;

(2) Revocation or suspension of licensure;

(3) Imposition of an administrative fine not to exceed five hundred dollars ($500) for each count or separate offense;

(4) Placement of the certified respiratory therapist, respiratory assistant or registered respiratory therapist on probation for such length of time and subject to such conditions as the board may specify, including requiring the certified respiratory therapist, respiratory assistant or registered respiratory therapist to submit to treatment, to attend continuing education courses, or to work under the supervision of another certified respiratory therapist or registered respiratory therapist; or

(5) Issuance of a reprimand.

(d) The board shall be empowered to refuse to reinstate licensure or cause a license to be issued to a person it has deemed unqualified, until such time as it finds that such person has complied with all the terms and conditions set forth in the final order rendered pursuant to subsection (a) and that the respiratory assistant, certified respiratory therapist or registered respiratory therapist is capable of safely engaging in the delivery of respiratory care services.

(e) The chair of the board has the authority to administer oaths to witnesses and, upon probable cause being established, to issue subpoenas for the attendance of witnesses and the production of documents and records.



§ 63-27-113 - Required credentials for registered respiratory therapist.

Any person currently licensed as a registered respiratory therapist who has not obtained the credential "registered respiratory therapist (RRT)" from the National Board for Respiratory Care shall have until January 1, 2004, to obtain such credential in order to continue being licensed as a registered respiratory therapist in this state. If such person has not obtained such credential by January 1, 2004, such person's license shall be renewed as a certified respiratory therapist license when it is next renewed.



§ 63-27-115 - Blood gas analysis -- Performance of blood gas laboratory functions.

Blood gas analysis, and maintenance and quality assurance of a blood gas laboratory may not be performed by any practitioner licensed under the provisions of this chapter unless:

(1) In the case of a registered respiratory therapist or certified respiratory therapist, the registered respiratory therapist or certified respiratory therapist:

(A) Has been trained in blood gas analysis as approved by the board;

(B) Has been granted a license by the board bearing the endorsement "ABG analyst"; and

(C) Holds either the NBRC credentials "CRT," "CRTT" or "RRT" or has passed a board approved examination testing competency for blood gas analysis; and

(2) In the case of a respiratory assistant:

(A) Has been trained in blood gas analysis as approved by the board;

(B) Has been granted a license by the board bearing the endorsement "ABG analyst"; and

(C) Has passed a board approved examination testing competency for blood gas analysis. The National Board for Respiratory Care entry level examination, as provided to the board by the NBRC, by contract, is the examination accepted by the board. This examination will not grant the respiratory assistant the NBRC credential. In addition, the board reserves the right to write its own state council examination or contract with other national testing organizations.



§ 63-27-116 - Licenses for registered respiratory therapist and certified respiratory therapist -- Temporary license -- Reciprocity.

(a) The board may issue a temporary license to an individual applicant who has completed the required respiratory care educational program but who has not yet successfully completed the NBRC examination. A temporary license shall automatically expire one (1) year from its date of issuance and may not be renewed.

(b) The board may issue a license to practice respiratory care by endorsement to an applicant who is currently licensed to practice respiratory care under the laws of another state, territory or country if the qualifications of the applicant are deemed by the board to be equivalent to those required in this state.

(c) (1) The board may authorize any of its members or its consultant to conduct a review of the qualifications of an applicant for a license or temporary license to practice respiratory care in this state and to make an initial determination as to whether the applicant has met all the requirements for a license or temporary license. If the board member or board consultant determines that the applicant has met all the requirements for a license or temporary license, the applicant is then authorized to practice respiratory care in this state until the board makes a final decision on the application for a license or temporary license. The board may authorize the use of this procedure with respect to applicants for license renewal or reinstatement as well. In no event shall the temporary authorization issued pursuant to a determination made by the board member or board consultant be effective for longer than a six (6) month period measured from the date of issuance. This process shall not be utilized by the applicant more than once.

(2) If temporary authorization, pursuant to this subsection (c), is issued to an applicant for a license to practice respiratory care in this state and if the subsequent decision of the board is to deny the application based upon a good faith determination that the applicant has not, in fact, complied with all the requirements for a license, then the doctrine of estoppel shall not apply against the state based upon its issuance of temporary authorization and its subsequent denial of licensure.



§ 63-27-117 - Training for respiratory equipment delivery technicians.

As a part of its licensing and regulation of home medical equipment providers under § 68-11-226, the board for licensing health care facilities shall establish uniform standards to ensure the competency of persons who deliver and install respiratory equipment.






Chapter 28 - Clinical Perfusionist Licensure Act

§ 63-28-101 - Short title.

This chapter shall be known and may be cited as the "Clinical Perfusionist Licensure Act."



§ 63-28-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of medical examiners, created by chapter 6 of this title;

(2) "Committee" means the committee for clinical perfusion;

(3) "Division" means the division of health related boards;

(4) "Extracorporeal circulation" means the diversion of a patient's blood through a heart-lung machine or a similar device that assumes the functions of the patient's heart, lungs, kidneys, liver or other organs;

(5) "Licensed clinical perfusionist" means a person licensed pursuant to this chapter;

(6) "Perfusion" means the functions necessary for the support, treatment, measurement or supplementation of the cardiovascular, circulatory or respiratory systems, or other organs, or a combination of such activities, and to ensure the safe management of physiologic functions by monitoring and analyzing the parameters of the systems under an order and under the supervision of a licensed physician, including:

(A) The use of extracorporeal circulation, long-term cardiopulmonary support techniques including extracorporeal carbon dioxide removal and extracorporeal membrane oxygenation and associated therapeutic and diagnostic technologies;

(B) Counterpulsation, ventricular assistance, autotransfusion, blood conservation techniques, myocardial and organ preservation, extracorporeal life support and isolated limb perfusion;

(C) The use of techniques involving blood management, advanced life support and other related functions; and

(D) In the performance of the acts described in this subdivision (6), the administration of:

(i) Pharmacological and therapeutic agents; or

(ii) Blood products or anesthetic agents through the extracorporeal circuit or through an intravenous line as ordered by a physician;

(E) The performance and use of:

(i) Anticoagulation monitoring and analysis;

(ii) Physiologic monitoring and analysis;

(iii) Blood gas and chemistry monitoring and analysis;

(iv) Hematological monitoring and analysis;

(v) Hypothermia and hyperthermia;

(vi) Hemoconcentration and hemodilution; and

(vii) Hemodialysis; and

(F) The observation of signs and symptoms related to perfusion services, the determination of whether the signs and symptoms exhibit abnormal characteristics and the implementation of appropriate reporting, clinical perfusion protocols or changes in, or the initiation of, emergency procedures;

(7) "Perfusion protocols" means perfusion-related policies and protocols developed or approved by a licensed health care facility or a physician through collaboration with administrators, licensed clinical perfusionists and other health care professionals; and

(8) "Provisional licensed clinical perfusionist" means a person provisionally licensed pursuant to this chapter.



§ 63-28-103 - License eligibility.

A person is eligible to make application to the committee and receive a license if such person is actively engaged in the practice of perfusion consistent with the provisions of this chapter and if such person, on January 1, 2000, has at least four (4) years' experience, within the immediately preceding six (6) years, operating cardiopulmonary bypass systems during cardiac surgical cases in a licensed health care facility as the person's primary function.



§ 63-28-104 - Committee to issue licenses.

The committee shall license by examination, or otherwise as provided in this chapter, all licensed clinical perfusionists in this state who meet the requirements of this chapter.



§ 63-28-105 - Application -- Qualification for examination.

(a) A candidate for a license to practice as a licensed clinical perfusionist shall submit an application accompanied by the required fees. The committee shall prescribe the form of the application and the dates by which applications and fees must be received.

(b) To qualify for the licensing examination, the applicant shall have successfully completed a perfusion education program approved by the committee. In approving perfusion education programs necessary for qualification for licensing examination, the committee shall approve only a program that has education standards established by the accreditation committee for perfusion education and approved by the Commission on Accreditation of Allied Health Education Programs (CAAHEP) or its successor.



§ 63-28-106 - Competency examination.

(a) Except as otherwise provided in this chapter, to qualify for a license, an applicant shall pass a competency examination. The examination shall be prepared or approved by the committee and administered to qualified applicants at least once each calendar year. The examination prescribed by the committee may be or may include the complete examinations given by the American Board of Cardiovascular Perfusion (ABCP) or its successor organization.

(b) Not later than forty-five (45) days after the date on which a licensing examination is administered, the division shall notify each examinee of the results of the examination.

(c) The committee shall establish:

(1) A limit on the number of times an applicant who fails an examination may retake the examination;

(2) The requirements for re-examination; and

(3) The amount of any re-examination fee.



§ 63-28-107 - Renewal of expired and unexpired licenses.

(a) A license to practice perfusion is valid for two (2) years. The committee may provide that licenses expire on various dates. A person may renew an unexpired license by submitting proof of compliance with the continuing professional education requirements prescribed by the committee and paying the required renewal fee to the committee before the expiration date of the license.

(b) If a person's license has been expired for not more than two (2) years, the person may renew the license by submitting proof, satisfactory to the committee, of compliance with the continuing professional education requirements prescribed by the committee and any penalty fee prescribed by the committee.

(c) If a person's license has been expired two (2) years or more, the person may not renew the license. The person may obtain a new license by submitting to re-examination and complying with the current requirements and procedures for obtaining a license.

(d) The committee may renew without re-examination an expired license of a person who was licensed in this state, moved to another state or states, and is currently licensed or certified and has been in practice in another state or states for the two (2) years immediately preceding the person's application to renew a license. The person shall pay the required fee as established by the committee. The committee shall not renew an expired license pursuant to this subsection (d) if such expired license is subject to a penalty or restriction in another state.

(e) The committee shall notify each license holder in writing of the license expiration date more than thirty (30) days before such date by notice to the license holder at the license holder's last known address according to the records of the committee.



§ 63-28-108 - Provisional licenses.

(a) A license as a provisional licensed clinical perfusionist may be issued by the committee to a person who has successfully completed an approved perfusion education program, has made application to sit for the licensure examination, and upon such person filing an application, paying of the application fee and submitting evidence satisfactory to the committee of the successful completion of the education requirements as provided in this chapter.

(b) A provisional licensed clinical perfusionist shall be under the supervision and direction of a licensed clinical perfusionist at all times during which the provisional licensed clinical perfusionist performs perfusion. The committee may promulgate rules governing such supervision and direction. Such rules shall not require the immediate physical presence of the supervising licensed clinical perfusionist.

(c) A provisional license shall be valid for one (1) year from the date it is issued and may be renewed by the same procedures established for the renewal of licenses pursuant to this chapter, if the application for renewal is signed by a supervising licensed clinical perfusionist.

(d) If the person fails any portion of the licensure examination, such person shall surrender the person's provisional license to the committee.



§ 63-28-109 - Waiver of examination and educational requirements.

On receipt of an application and application fee, the committee may waive the examination and educational requirements for an applicant who at the time of application:

(1) Is appropriately licensed or certified by another state, territory or possession whose requirements for the license or certificate are substantially equivalent to the requirements of this chapter, and such applicant is not under any restriction or encumbrance imposed by such state; or

(2) Holds a current certificate as a certified clinical perfusionist issued by the American Board of Cardiovascular Perfusion, or its successor.



§ 63-28-110 - Unauthorized use of professional title or designation.

(a) A person may not engage in or offer to engage in perfusion for compensation or use the title or represent or imply that the person has the title of "licensed clinical perfusionist" or "provisional licensed clinical perfusionist" or use the letters "LCP" or "PLCP" and may not use any facsimile of such titles in any manner to indicate or imply that the person is a licensed perfusionist or provisional licensed perfusionist unless the person holds an appropriate license issued pursuant to this chapter.

(b) A person may not use the title or represent or imply that such person has the title of "certified clinical perfusionist" or use the letters "CCP" and may not use any facsimile of such title in any manner to indicate or imply that such person is a certified clinical perfusionist by the American Board of Cardiovascular Perfusion unless the person holds a certificate as a certified clinical perfusionist issued by the American Board of Cardiovascular Perfusion.

(c) Any person who violates the provisions of subsection (a) or (b) commits a Class B misdemeanor.



§ 63-28-111 - Persons exempted from compliance with this chapter.

The provisions of this chapter shall not apply to:

(1) A person licensed as a health care professional in this state if:

(A) The person does not represent to the public, directly or indirectly, that the person is licensed pursuant to this chapter, and does not use any name, title or designation indicating that the person is licensed pursuant to this chapter; and

(B) The person limits the person's acts or practice to the scope of practice authorized by the appropriate licensing agency;

(2) A student enrolled in an accredited perfusion education program if the perfusion services performed are:

(A) An integral part of the student's course of study; and

(B) Performed under the direct supervision of a licensed clinical perfusionist assigned to supervise the student and who is on duty and immediately available in the assigned patient care area; or

(3) The practice of any legally qualified perfusionist employed by the United States government while in the discharge of the person's official duties.



§ 63-28-112 - Committee members -- Term of office -- Compensation -- Removal.

(a) To assist the board of medical examiners in the performance of its duties, there is hereby established the committee for clinical perfusionists, composed of seven (7) members who are each appointed by the governor. The committee shall approve the examination required by this chapter. The chair of the committee shall be a perfusionist.

(b) The committee shall consist of four (4) perfusionist members, one (1) hospital administrator from a licensed healthcare facility in Tennessee in which cardiac surgery is performed, one (1) licensed physician who shall be either a cardiac surgeon or a cardiac anesthesiologist, and one (1) public member. The public member shall be a resident of Tennessee for one (1) year and shall be a registered voter. The public member shall be a person who is not and never was a member of any medical profession or the spouse of a medical professional. The public member shall not be a member of, or a consultant to, any trade association in the field of health care. The public member shall not have or have had a material financial interest in either the provision of professional services specified by this chapter, or any activity or organization directly related to any licensed profession specified in this chapter. Perfusionist members may be appointed from lists of qualified persons submitted to the governor by interested perfusionist groups and the committee for clinical perfusionists. The governor shall consult with such groups and the committee to determine qualified persons to fill the positions. The members of the committee shall be appointed for terms of six (6) years, except those first appointed, of whom one (1) shall be appointed for a term of one (1) year, one (1) shall be appointed for a term of two (2) years, two (2) shall be appointed for a term of three (3) years, one (1) shall be appointed for a term of four (4) years, one (1) shall be appointed for a term of five (5) years and one (1) shall be appointed for a term of six (6) years. The perfusionist committee members shall be residents of the state of Tennessee for at least one (1) year, shall be United States citizens and shall meet all the requirements for licensing provided in this chapter. In making appointments to the committee, the governor shall ensure that the committee is representative of the environments in which perfusionists practice. The hospital administrator member and the physician member shall be residents of Tennessee. In making appointments to the committee, the governor shall strive to ensure that at least one (1) person serving on the committee is sixty (60) years of age or older and that at least one (1) person serving on the committee is a member of a racial minority. Of the total membership of the committee, no less than two (2) members shall be from each grand division of the state. In making the initial appointments to the committee, the perfusionist members shall not be required to be licensed but shall apply for a license from the committee within ninety (90) days of the issuance of licenses by the committee.

(c) If a member of the committee shall, during the member's term as a committee member, remove the member's domicile from the state of Tennessee, then the committee shall immediately notify the governor and the seat of that committee member shall be declared vacant. All such vacancies shall be filled by appointment in the same manner as provided in subsection (b).

(d) No member of the committee shall be entitled to any compensation for the performance of the member's official duties but shall receive compensation for travel expenses pursuant to the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) A member of the committee may be removed by the governor, if the member:

(1) Does not have, at the time of appointment, the qualifications required for appointment to the committee;

(2) Does not maintain during service on the committee the qualifications required for appointment to the committee;

(3) Violates any provision of this chapter;

(4) Cannot discharge the member's duties for a substantial part of the term for which the member is appointed because of illness or disability; or

(5) Is absent from more than one half (1/2) of the regularly scheduled committee meetings that the member is eligible to attend during a calendar year, unless the absence is excused by a majority vote of the committee.



§ 63-28-113 - Committee chair and vice chair -- Meetings -- Quorum.

Not later than thirty (30) days after the governor appoints the initial members of the committee and annually thereafter, the committee shall meet and elect one (1) of its members as chair and one (1) of its members as vice chair. The committee shall meet annually or at any other time if called by the chair or a majority of the committee. A majority of the members of the committee shall constitute a quorum.



§ 63-28-114 - Committee powers and duties.

(a) The committee shall:

(1) Adopt and publish a code of ethics;

(2) Establish the qualifications and fitness of applicants for licenses, renewal of licenses and reciprocal licenses;

(3) Establish the grounds for revocation, suspension, or denial of a license;

(4) Establish the grounds for placing on probation a holder of a license;

(5) Establish the categories of fees and the amount of fees that may be imposed in connection with a license;

(6) Establish continuing professional education requirements for licensed clinical perfusionists and provisional licensed clinical perfusionists, the standards of which shall be at least as stringent as those of the American Board of Cardiovascular Perfusion or its successor agency for the license holder's professional duties; and

(7) Assist in such matters dealing with perfusion as the board may, in its discretion, direct.

(b) Any actions taken under this section shall only be effective after adoption by a majority vote of the members of the committee. The board of medical examiners, by a majority vote of its members at the next board meeting at which administrative matters are considered, may rescind or supersede any action taken by the committee.



§ 63-28-115 - Complaints.

(a) The committee shall keep an information file about each complaint filed with the committee. The committee's information file shall be kept current and contain a record for each complaint of:

(1) All persons contacted in relation to the complaint;

(2) A summary of findings made at each step of the complaint process;

(3) An explanation of the legal basis and reason for a complaint that is dismissed; and

(4) Other relevant information.

(b) If a written complaint is filed with the committee that the committee has authority to resolve, the committee at least as frequently as quarterly and until final disposition of the complaint shall notify the parties to the complaint of the status of the complaint unless the notice would jeopardize an ongoing investigation.

(c) The committee shall develop a form to standardize information concerning complaints made to the committee. The committee shall prescribe information to be provided to a person when the person files a complaint with the committee.

(d) The committee shall provide reasonable assistance to a person who wishes to file a complaint with the committee.



§ 63-28-116 - Rules for complaint investigation -- Disposal of complaints.

(a) The committee shall promulgate rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, concerning the investigation of a complaint filed with the committee. The rules adopted pursuant to this section shall:

(1) Distinguish between categories of complaints;

(2) Ensure that complaints are not dismissed without appropriate consideration;

(3) Require that the board be advised of a complaint that is dismissed and that a letter be sent to the person who filed the complaint explaining the action taken on the dismissed complaint;

(4) Ensure that the person who filed the complaint has an opportunity to explain the allegations made in the complaint; and

(5) Prescribe guidelines concerning the categories of complaints that require the use of a private investigator and the procedures for the committee to obtain the services of a private investigator.

(b) The committee shall dispose of all complaints in a timely manner.



§ 63-28-117 - Revocation or suspension of licenses -- Probation of licensees.

The committee shall revoke or suspend a license, place on probation a person whose license has been suspended, or reprimand a license holder if there is proof of:

(1) Any violation of the provisions of this chapter;

(2) Any violation of a rule or code of ethics adopted by the committee; or

(3) Unprofessional conduct, which includes, but is not limited to:

(A) Incompetence or gross negligence in carrying out usual perfusion functions;

(B) A conviction of practicing perfusion without a license or a provisional license;

(C) The use of advertising relating to perfusion in a way that violates state law;

(D) Procuring a license or provisional license by fraud, misrepresentation or mistake;

(E) Making or giving any false statement or information in connection with the application for a license or provisional license;

(F) Conviction of a felony or of any offense substantially related to the qualifications, functions and duties of a perfusionist, in which event the record of the conviction shall be conclusive evidence of such offense; or

(G) Impersonating an applicant or acting as proxy for an applicant in any examination required pursuant to this chapter for the issuance of a license.



§ 63-28-118 - Administrative rules.

The committee may promulgate administrative rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to administer the provisions of this chapter.






Chapter 29 - Midwifery

§ 63-29-101 - Findings of general assembly.

The general assembly recognizes the need for a person to have the freedom to choose the manner, cost, and setting for giving birth. The general assembly finds that access to prenatal care and delivery services is limited by the inadequate number of providers of such services and that the practice of midwifery may help to reduce this shortage. The general assembly also recognizes the need for the safe and effective delivery of newborn babies and the health, safety, and welfare of their mothers in the delivery process. The general assembly, in the interest of public health, promotes the regulation of the practice of midwifery in this state for the purpose of protecting the health and welfare of women and infants. The general assembly recognizes that midwifery is a profession in its own right and that it is not the practice of medicine.



§ 63-29-102 - Chapter definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Antepartal" means occurring during pregnancy;

(2) "Board" means the board of osteopathic examiners of the department of health to which the council of certified professional midwifery reports;

(3) "Certified professional midwife (CPM)" means a person who has obtained national certification from the North American Registry of Midwives;

(4) "Consultation" means exchange of information and advice regarding the client condition and indicated treatment with a physician;

(5) "Council" means the council of certified professional midwifery;

(6) "CPM-TN" means certified professional midwife in Tennessee. A "CPM-TN" must be certified to practice midwifery by the North American Registry of Midwives;

(7) "Department" means the department of health;

(8) "Intrapartal" means occurring during the process of giving birth;

(9) "Midwife" means a person who is trained to give the necessary care and advice to women during pregnancy, labor, and the post-birth period, to conduct normal deliveries on the midwive's own responsibility and to care for the newly born infant. The midwife is able to recognize the warning signs of abnormal conditions requiring referral to and/or collaboration with a physician;

(10) "Midwifery" means the practice of attending low-risk women during pregnancy, labor and the post-birth period with the informed consent of the mother. The scope of midwifery shall include comprehensive care of the pregnant woman during the antepartal phase, intrapartal phase, and postpartal phase, and application of emergency care when necessary;

(11) "NARM" means the North American Registry of Midwives;

(12) "Physician" means a person who is duly licensed in the state of Tennessee to practice medicine by the state board of medical examiners or to practice osteopathy by the board; and

(13) "Postpartal" means occurring subsequent to birth.



§ 63-29-103 - Council established.

(a) There is hereby established a council of certified professional midwifery, which shall serve as a subcommittee of and report to the board.

(b) The council members shall be appointed by the commissioner of health. The council shall consist of six (6) members.

(c) Members shall be residents of Tennessee.

(d) Members shall consist of three (3) certified professional midwives, one (1) consumer who has no direct or indirect affiliation with the midwifery profession or industry, one (1) certified nurse midwife, and one (1) physician.

(e) (1) Notwithstanding the provisions of § 3-6-304 or any other law to the contrary, and in addition to all other requirements for membership on the council:

(A) Any person registered as a lobbyist pursuant to the registration requirements of title 3, chapter 6 who is subsequently appointed or otherwise named as a member of the council shall terminate all employment and business association as a lobbyist with any entity whose business endeavors or professional activities are regulated by the council, prior to serving as a member of the council. The provisions of this subdivision (e)(1)(A) shall apply to all persons appointed or otherwise named to the council after July 1, 2010;

(B) No person who is a member of the council shall be permitted to register or otherwise serve as a lobbyist pursuant to title 3, chapter 6 for any entity whose business endeavors or professional activities are regulated by the council during such person's period of service as a member of the council. The provisions of this subdivision (e)(1)(B) shall apply to all persons appointed or otherwise named to the council after July 1, 2010, and to all persons serving on the council on such date who are not registered as lobbyists; and

(C) No person who serves as a member of the council shall be employed as a lobbyist by any entity whose business endeavors or professional activities are regulated by the council for one (1) year following the date such person's service on the council ends. The provisions of this subdivision (e)(1)(C) shall apply to persons serving on the council as of July 1, 2010, and to persons appointed to the council subsequent to such date.

(2) A person who violates the provisions of this subsection (e) shall be subject to the penalties prescribed in title 3, chapter 6.

(3) The bureau of ethics and campaign finance is authorized to promulgate rules and regulations to effectuate the purposes of this subsection (e). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and in accordance with the procedure for initiating and proposing rules by the ethics commission to the bureau of ethics and campaign finance as prescribed in § 4-55-103.

(f) Members of the council shall serve without pay. Members shall be entitled to reimbursement for per diem and travel expenses.



§ 63-29-104 - Members -- Terms of office.

The terms of office of the members of the council shall be staggered four-year terms. In making the initial appointments, the commissioner shall appoint four (4) members to four-year terms, three (3) members to three-year terms and two (2) members to two-year terms. All subsequent terms shall be for a period of four (4) years. No member shall be appointed for more than two (2) consecutive terms.



§ 63-29-105 - Removal of council member for absenteeism.

When a council member is absent from three (3) consecutive meetings without excuse, that member shall be removed from office, and a new member shall be appointed by the commissioner of health. An absence shall be deemed excused if caused by a health problem or condition verified in writing by a physician, or by an accident or similar unforeseeable tragedy or event prior to or at the time of the next council meeting.



§ 63-29-106 - Election of chairpersons -- Quorum -- Meetings -- Notice -- Records.

(a) The council members shall elect annually from their membership a chair and vice chair.

(b) A quorum shall consist of a majority of the members.

(c) No final action shall be taken on any matter without a quorum and majority vote of the members present.

(d) The council shall meet at least once each year.

(e) Emergency meetings may be called by the chair with written notice to all members.

(f) Public notice shall be given for all meetings.

(g) All meetings are open to the public.

(h) All records are available to the public. Persons wishing to obtain copies of such records may request the same in writing from the council.



§ 63-29-107 - Responsibilities of council.

The council shall:

(1) Assist and advise the board and the department in developing rules with guidance from the Midwives Alliance of North America's Core Competencies and not inconsistent with the law. The rules shall include, but not be limited to, the allowable scope of midwifery practice regarding use of equipment, procedures, and administration of medication as prescribed by a physician;

(2) Make recommendations to the board and the department regarding:

(A) Certified professional midwifery;

(B) Applications and renewals;

(C) Development of forms for reporting and receiving certified professional midwifery forms as set forth in this chapter;

(D) Up-to-date files on all active CPM-TN in Tennessee including emergency plan guidelines; and

(E) Compilation of annual statistics on CPM-TN deliveries; and

(3) Educate the public and other providers of obstetrical care about the role of the CPM-TN.



§ 63-29-108 - Certification.

(a) A midwife who has met the standards set forth in this chapter may apply to the board for Tennessee certification. An application for Tennessee certification shall provide information as required by this section and as may be required by the board. Except for the American College of Nurse Midwives certified midwives and certified nurse midwives, a certificate under this chapter is required to practice midwifery for monetary compensation in which service has been offered for a fee. A certificate under this chapter is not required for certified nurse midwives who maintain their licensure as registered nurses pursuant to chapter 7 of this title.

(b) In order to receive certification as a CPM-TN, an applicant shall:

(1) Obtain certification from NARM and currently hold the title of CPM;

(2) Read, understand, and agree to practice under the guidelines set forth in this chapter and any rules promulgated pursuant to this chapter; and

(3) Have proof of current CPR certification including infant or neonatal resuscitation.



§ 63-29-109 - Title -- Term of initial certificate -- Renewal -- Denial of applications -- Third party payment.

(a) A midwife who is certified under the standard found in § 63-29-108 may use the initials "CPM-TN."

(b) An initial certificate is available for no more than a two-year period.

(c) The certificate is renewable pursuant to the division of health related boards' biennial birthdates renewal system.

(d) Renewal is available to the CPM who maintains current certification from NARM by complying with the continuing education requirement applicable to the CPM.

(e) Renewal is available to the CPM-TN whose certification from NARM remains in good standing and who has current CPR certification.

(f) The board may deny an application for certification only if the applicant is not in compliance with the standards in this chapter.

(g) A CPM-TN may receive third party payment from private agencies that provide coverage for maternity and obstetrical care. No managed care organization or insurance company shall require a patient to be served by a CPM-TN instead of a medical doctor or a nurse practitioner.



§ 63-29-110 - Status.

Any CPM who is not practicing midwifery in Tennessee may be placed in inactive status by requesting such status in writing and submitting it to the council. Active status may be renewable by requesting a change of status from inactive to active in writing to the council and by fulfilling the requirements for renewal set forth in this chapter.



§ 63-29-111 - Reapplication after expiration of certificate.

Any CPM who does not seek inactive status and allows the certificate to expire after a sixty-day grace period must apply for a new certificate as prescribed in this chapter.



§ 63-29-112 - Fees.

The application and renewal fees are to be set by the commissioner of health and shall not be less than that sum necessary to permit the council to recover its costs of operation.



§ 63-29-113 - Display of certificate.

The certificate shall be displayed at all times in a conspicuous place where the CPM-TN is practicing, when applicable.



§ 63-29-114 - Revocation or suspension of license -- Appeals.

(a) (1) A CPM-TN's license may be revoked or suspended for any of the grounds set forth in subdivision (a)(2), or for failing to follow the standards set forth in this section. Such action may occur only after investigations by the department. Any action on the certification shall be made by the council, subject to approval by the board.

(2) The board has the power to deny, revoke or suspend any certificate or to otherwise discipline a certificate holder upon proof that the person:

(A) Is guilty of fraud or deceit in procuring or attempting to procure a certificate to practice midwifery;

(B) Is guilty of a crime;

(C) Is unfit or incompetent by reason of negligence, habits or other cause;

(D) Is addicted to alcohol or drugs to the degree of interfering with midwifery duties;

(E) Is mentally incompetent;

(F) Is guilty of unprofessional conduct; or

(G) Has violated or attempted to violate, directly or indirectly, or assisted in or abetted the violation of, or conspired to violate, any provision of this chapter or any lawful order of the board issued pursuant thereto.

(b) Any contested case hearing held pursuant to this section shall be conducted in compliance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 63-29-115 - Responsibilities of midwife.

(a) The CPM-TN may provide care for the low-risk client who is expected to have a normal pregnancy, labor, birth and postpartal phase in the setting of the mother's choice. The CPM-TN shall form a collaborative care plan with a physician for all clients.

(b) The CPM-TN shall ensure that the client has signed an informed consent form. This form shall include information to inform the client of the qualifications of the CPM-TN.

(c) For screening purposes only, the CPM-TN may order routine antepartal and postpartal laboratory analysis to be performed by a licensed laboratory. Abnormal findings would require a consultation with a physician.

(d) The CPM-TN shall develop an emergency plan that shall be signed by the client and placed in the client chart at the initial visit. The emergency plan shall include documentation of the initial consultation with the physician previously referenced in subsection (a). The documentation shall also include referral and transfer plans for the patient in the event of an emergency. A copy of the plan shall be sent to the named physicians.

(e) The CPM-TN shall determine the progress of labor and, when birth is imminent, shall be available until delivery is accomplished.

(f) The CPM-TN shall remain with the postpartal mother during the postpartal period until the conditions of the mother and newborn are stabilized.

(g) The CPM-TN shall instruct the parents regarding the requirements of § 68-5-202.

(h) The CPM-TN shall instruct the parents regarding the requirement of § 68-5-401.

(i) The CPM-TN shall maintain a birth certificate for each birth in accordance with the requirements of title 68. A copy of the birth certificate shall be filed with the department.

(j) The CPM-TN shall practice in compliance with the rules and regulations promulgated pursuant to this chapter.



§ 63-29-116 - Rules and regulations.

The board and department, with assistance and advice from the council, are authorized to promulgate rules and regulations to effectuate the purposes of this chapter. All such rules and regulations shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Chapter 30 - Reflexology Practitioners Registration Act of 2001

§ 63-30-101 - Short title.

This chapter shall be known and may be cited as the "Reflexology Practitioners Registration Act of 2001."



§ 63-30-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Certification" means completion of a two hundred (200) hour reflexology only course offered by an institution approved by the Tennessee higher education commission or its equivalent in other states;

(2) "Client" means any person who engages the services of a reflexology practitioner;

(3) "Commissioner" means the commissioner of health or the commissioner's designee;

(4) "Department" means the department of health;

(5) "Division" means the division of health-related boards in the department of health;

(6) "Reflexology" means the application of specific pressures to reflex points in the hands and feet only;

(7) "Reflexology practitioner" or "reflexologist" means any person who engages in the practice of reflexology for compensation and who has completed a study of the principles of reflexology, anatomy and physiology generally included in a regular course of study of reflexology; and

(8) "Registration" means satisfying the requirements for registration by the department of health.



§ 63-30-103 - Registration.

(a) No person shall engage in the practice of reflexology unless such person has registered with the division of health-related boards.

(b) No person shall be registered to practice reflexology unless such person completes all necessary application forms and can demonstrate to the satisfaction of the division that such person complies with the criteria specified in this chapter.

(c) Any person who desires registration as a certified reflexologist shall submit an application to the division on the prescribed forms. The application shall be accompanied by:

(1) Documentation of completion of a two hundred (200) hour reflexology only course offered by an institution approved by the Tennessee higher education commission or its equivalent in other states;

(2) Proof that the applicant has attained eighteen (18) years of age;

(3) Two (2) character references stating that the applicant is of good moral character;

(4) A statement certifying that the applicant has not been convicted of any felony under the laws of this state or any other state within ten (10) years of applying for registration; and

(5) All required fees.



§ 63-30-105 - Application.

This chapter shall not apply to the activities or services of physicians, chiropractors, physical therapists, occupational therapists, athletic trainers, cosmetologists, registered nurses, massage therapists, or members of other professions licensed, certified, or registered by the state who may, on occasion, apply pressure to specific reflex points in the hands and feet in the course of their work.



§ 63-30-106 - Registration of applicants from another state.

The division shall register an individual from another state who applies for registration, pays the applicable fees, meets or exceeds the requirements established by this chapter, and who has no imposed or pending disciplinary actions in any state.



§ 63-30-107 - Use of title.

Reflexologists registered by the state may hold themselves out as "registered certified reflexologists" and may use the title or the initials "RCR" following the person's name in connection with the profession. No person may use the title "registered certified reflexologist" or the initials "RCR" unless registered in accordance with this chapter.



§ 63-30-108 - Unauthorized practice -- Violations -- Penalties.

(a) Except as provided in subsection (b), any person who advertises or engages in reflexology for compensation without registering with the division pursuant to this chapter commits a Class C misdemeanor, punishable by a fine only. It is unlawful to use the word "reflexology" or any other term that implies reflexology technique or method when advertising a service by a person who is not registered under this chapter.

(b) The provisions of this section shall not apply to licensed massage therapists who use reflexology techniques or methods or who advertise reflexology as a service offered to massage therapy clients.

(c) The division may, when it deems appropriate, seek such civil remedies at law or equity to restrain or enjoin any unauthorized practice or other violation of this chapter.



§ 63-30-109 - Prohibited practices.

(a) A registered reflexologist may not use invasive procedures during the practice of reflexology.

(b) A registered reflexologist may not diagnose or treat for specific diseases, practice spinal or other joint manipulations, prescribe, administer, or adjust medication, or prescribe or administer vitamins.



§ 63-30-110 - Fees for registration -- Renewal.

Fees for the registration of a certified reflexologist shall be determined by the division but shall not exceed the costs of investigations, disciplinary actions and administering the registration process for certified reflexologists. Registration shall be valid for two (2) years and shall be renewed biennially.



§ 63-30-111 - Revocation or suspension of registration -- Civil penalties -- Complaints.

(a) The registration of a certified reflexologist may be revoked or suspended by the division or the division may impose a civil penalty upon a finding that the person is guilty of any one (1) or more of the following:

(1) The practitioner is guilty of gross health care liability or incompetence;

(2) The practitioner's mental or physical health endangers public health or safety;

(3) The practitioner is guilty of false or deceptive advertising;

(4) The practitioner engages in unprofessional conduct;

(5) The practitioner falsifies any requirements for registration as set forth;

(6) The practitioner is convicted of a felony;

(7) The practitioner is subject to disciplinary action in another state; or

(8) The unauthorized practice of reflexology.

(b) Any person may file with the department of health's office of investigations a written complaint against a registered reflexologist for any violation of this chapter.

(c) Complaints alleging violations of the provisions of this chapter, or the provisions of any rule duly promulgated pursuant to § 63-30-112, shall be filed with the division, and shall be resolved by the division in accordance with the provisions of this chapter and the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. A file shall be maintained on each such complaint filed with the division and shall reflect all activities taken by the division in response to such complaint.



§ 63-30-112 - Rules and regulations.

The commissioner or the commissioner's designee may promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to administer the provisions of this chapter.



§ 63-30-113 - Advisory private letter rulings.

The division may issue advisory private letter rulings to any affected registrant who makes such a request regarding any matters within the division's primary jurisdiction. Such private letter ruling shall only affect the registrant making such inquiry, and shall have no precedential value for any other inquiry or future contested case to come before the division. Any dispute regarding a private letter ruling may, if the division chooses to do so, be resolved pursuant to the declaratory order provisions of § 4-5-223.






Chapter 31 - Polysomnography

§ 63-31-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of medical examiners;

(2) "Committee" means the polysomnography professional standards committee established by § 63-31-103;

(3) "Direct supervision" means that the polysomnographic technologist providing supervision must be present in the area where the polysomnographic procedure is being performed and immediately available to furnish assistance and direction throughout the performance of the procedure;

(4) "General supervision" means that the polysomnographic procedure is provided under a physician's overall direction and control, but the physician's presence is not required during the performance of the procedure;

(5) "Polysomnographic student" means a person who is enrolled in an educational program that is accredited by the Commission on Accreditation of Allied Health Education Programs (CAAHEP), as provided in § 63-31-106(b)(1), and who may provide sleep-related services under the direct supervision of a polysomnographic technologist as a part of the person's educational program;

(6) "Polysomnographic technician" means a person who has graduated from an accredited educational program described in § 63-31-106(b)(1) but has not yet passed the national certifying examination given by the board of registered polysomnographic technologists, who has obtained a temporary permit from the board, and who may provide sleep-related services under the general supervision of a licensed physician;

(7) "Polysomnographic technologist" means a person who is credentialed by the board of registered polysomnographic technologists and is licensed by the board to engage in the practice of polysomnography under the general supervision of a licensed physician;

(8) "Polysomnographic trainee" means a person who is enrolled in an accredited sleep technologist education program (A-STEP) that is accredited by the American Academy of Sleep Medicine and who may provide sleep-related services under the direct supervision of a polysomnographic technologist as a part of the person's educational program;

(9) (A) "Practice of polysomnography" means the staging and scoring of sleep by continuous and simultaneous monitoring of the stages of sleep and wake through use of an electroencephalogram (EEG), an electroculogram (EOG) and a submental electromyogram (EMG), in conjunction with the recording and monitoring of other physiological variables, and the assignment of values for duration, frequency and type of event to each stage of sleep in which the event occurred. The following tasks are considered a part of the practice of polysomnography only when performed as part of the staging and scoring of sleep under the general supervision of a licensed physician:

(i) Monitoring and recording physiologic data during the evaluation of sleep-related disorders, including sleep-related respiratory disturbances, by applying the following techniques, equipment, and procedures:

(a) Continuous or bilevel positive airway pressure titration on spontaneously breathing patients using a mask or oral appliance; provided, that the mask or oral appliance does not extend into the trachea or attach to an artificial airway;

(b) Supplemental low flow oxygen therapy of less than six (6) liters per minute, utilizing nasal cannula or continuous or bilevel positive airway pressure during a polysomnogram;

(c) Capnography during a polysomnogram;

(d) Cardiopulmonary resuscitation;

(e) Pulse oximetry;

(f) Gastroesophageal pH monitoring;

(g) Esophageal pressure monitoring;

(h) Sleep staging, including surface electroencephalography, surface electrooculography, and surface submental electromyography;

(i) Surface electromyography;

(j) Electrocardiography;

(k) Respiratory effort monitoring, including thoracic and abdominal movement;

(l) Plethysmography blood flow monitoring;

(m) Snore monitoring;

(n) Audio or video monitoring;

(o) Body movement monitoring;

(p) Nocturnal penile tumescence monitoring;

(q) Nasal and oral airflow monitoring;

(r) Body temperature monitoring; and

(s) Monitoring the effects that a mask or oral appliance used to treat sleep disorders has on sleep patterns; provided, however, that the mask or oral appliance shall not extend into the trachea or attach to an artificial airway;

(ii) Observing and monitoring physical signs and symptoms, general behavior, and general physical response to polysomnographic evaluation and determining whether initiation, modification, or discontinuation of a treatment regimen is warranted;

(iii) Analyzing and scoring data collected during the monitoring described in subdivisions (9)(A)(i) and (ii) for the purpose of assisting a licensed physician in the diagnosis and treatment of sleep and wake disorders that result from developmental defects, the aging process, physical injury, disease, or actual or anticipated somatic dysfunction;

(iv) Implementation of a written or verbal order from a licensed physician that requires the practice of polysomnography; and

(v) Education of a patient regarding the treatment regimen that assists the patient in improving the patient's sleep;

(B) A licensed dentist shall make or direct the making and use of any oral appliance used to treat sleep disordered breathing and shall evaluate the structures of the patient's oral and maxillofacial region for purposes of fitting the appliance;

(C) The practice of polysomnography shall take place only in a hospital, a stand-alone sleep laboratory or sleep center, or in the patient's home in accordance with a physician's order; provided, however, that the scoring of data and the education of patients may take place in settings other than in a sleep laboratory, sleep center or the patient's home; and

(10) "Sleep-related services" means acts performed by polysomnographic technicians, polysomnographic trainees, polysomnographic students, and other persons permitted to perform those services under this chapter, in a setting described in subdivision (9)(C) that would be considered the practice of polysomnography if performed by a polysomnographic technologist.



§ 63-31-102 - Interpretation of chapter -- Application.

(a) Nothing in this chapter shall be interpreted to limit or restrict a health care practitioner licensed under this title from engaging in the full scope of practice of the person's profession.

(b) Nothing in this chapter shall apply to diagnostic electroencephalograms conducted in accordance with the guidelines of the American Clinical Neurophysiology Society.



§ 63-31-103 - Polysomnography professional standards committee.

(a) To assist the board in the performance of its duties under this chapter, there is established the polysomnography professional standards committee.

(b) The committee shall consist of seven (7) members, who shall be appointed by the governor in the manner and for the terms of office as set forth in this section.

(c) The committee shall be composed of:

(1) Three (3) registered polysomnographic technologists;

(2) One (1) physician who is certified in sleep medicine by a national certifying body recognized by the American Academy of Sleep Medicine;

(3) One (1) person who is the director of an accredited, hospital-based sleep center;

(4) One (1) respiratory therapist who is also a registered polysomnographic technologist; and

(5) One (1) consumer member who is not commercially or professionally associated with the health care field, either directly or indirectly.

(d) (1) Notwithstanding the provisions of § 3-6-304 or any other law to the contrary, and in addition to all other requirements for membership on the committee:

(A) Any person registered as a lobbyist pursuant to the registration requirements of title 3, chapter 6 who is subsequently appointed or otherwise named as a member of the committee shall terminate all employment and business association as a lobbyist with any entity whose business endeavors or professional activities are regulated by the committee, prior to serving as a member of the committee. The provisions of this subdivision (d)(1)(A) shall apply to all persons appointed or otherwise named to the committee after July 1, 2010;

(B) No person who is a member of the committee shall be permitted to register or otherwise serve as a lobbyist pursuant to title 3, chapter 6 for any entity whose business endeavors or professional activities are regulated by the committee during such person's period of service as a member of the committee. The provisions of this subdivision (d)(1)(B) shall apply to all persons appointed or otherwise named to the committee after July 1, 2010, and to all persons serving on the committee on such date who are not registered as lobbyists; and

(C) No person who serves as a member of the committee shall be employed as a lobbyist by any entity whose business endeavors or professional activities are regulated by the committee for one (1) year following the date such person's service on the committee ends. The provisions of this subdivision (d)(1)(C) shall apply to persons serving on the committee as of July 1, 2010, and to persons appointed to the committee subsequent to such date.

(2) A person who violates the provisions of this subsection (d) shall be subject to the penalties prescribed in title 3, chapter 6.

(3) The bureau of ethics and campaign finance is authorized to promulgate rules and regulations to effectuate the purposes of this subsection (d). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and in accordance with the procedure for initiating and proposing rules by the ethics commission to the bureau of ethics and campaign finance as prescribed in § 4-55-103.

(e) Initial appointments to the committee shall be made as follows: two (2) members shall be appointed to terms of four (4) years, two (2) members shall be appointed to terms of three (3) years, two (2) members shall be appointed to terms of two (2) years, and one (1) member shall be appointed to a term of one (1) year. Each regular appointment thereafter shall be for a term of four (4) years. Any vacant term shall be filled by the governor for the balance of the four-year term and each member shall serve on the committee until a successor is appointed. In making appointments to the committee, the governor shall strive to ensure that at least one (1) person serving on the committee is sixty (60) years of age or older and that at least one (1) person serving on the committee is a member of a racial minority. Each member of the committee shall be a resident of the state.

(f) The governor may consider for appointment to the committee the names of persons recommended by the professional organizations for each profession represented on the committee. The Tennessee Sleep Society may submit a list of three (3) names for each position to be filled by a polysomnographic technologist. The Tennessee Society for Respiratory Care may submit a list of three (3) names for the position to be filled by a respiratory therapist. The Tennessee Medical Association may submit a list of three (3) names for the position to be filled by a physician. The Tennessee Hospital Association (THA), an association of hospitals and health systems may submit a list of three (3) names for the position to be filled by a director of a hospital-based sleep center.

(g) While engaged in the business of the committee, members shall receive a per diem of one hundred dollars ($100) and shall also receive compensation for actual expenses to be paid in accordance with comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(h) The committee shall choose annually a chair and a secretary from among its members.

(i) The committee shall hold at least one (1) regular meeting each year and such other meetings as the committee deems necessary to conduct its business.

(j) A majority of the members of the committee shall constitute a quorum for the transaction of business. No action of the committee shall be valid unless approved by a majority of members present at a meeting at which there is a quorum.

(k) The governor has the power to remove from office any member of the committee for neglect of duties required by this chapter, for malfeasance in office, for incompetence, or for unprofessional conduct.

(l) All funds received by the committee shall be deposited into the state treasury, and the department of health shall make such allotments out of the committee's account in the general fund as the department deems proper for the necessary expenses of the committee.

(m) The division of health related boards shall provide administrative, investigatory, and clerical services to the committee as necessary to implement and enforce this chapter.



§ 63-31-104 - Powers of the committee.

The committee shall have the power to:

(1) Promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, all rules that are necessary for the implementation and administration of this chapter;

(2) Establish the fees to be paid for temporary permits and for initial licensure, renewal or reinstatement of a license, late renewal of a license, and replacement of a lost license, at a level that is adequate to pay all the expenses of implementing and administering this chapter, in accordance with § 63-1-137;

(3) Review and approve or reject the application of each person who applies for licensure as a polysomnographic technologist;

(4) Biennially review and approve or reject each application for license renewal;

(5) Issue, in the board's name, all temporary permits and all approved licenses and renewal of licenses;

(6) Collect or receive all fees, fines, and money owed pursuant to this chapter and pay the fees, fines and money into the general fund of the state;

(7) Deny, suspend, revoke, restrict, or impose one (1) or more conditions on a license, as the committee deems necessary or appropriate at the time a license is issued, renewed, or reinstated, or as a sanction imposed at the conclusion of a disciplinary hearing;

(8) Issue private advisory letter rulings to any person licensed under this chapter who makes a request for a ruling regarding any matter within the committee's jurisdiction; provided, however, that the ruling shall affect only the licensee making the inquiry and shall have no precedential value for any other contested case or inquiry before the committee;

(9) Develop a code of ethics for the practice of polysomnography in this state;

(10) Develop standards of care for the practice of polysomnography in this state;

(11) Develop standards for the educational and clinical training of polysomnographic technologists, including the evaluation of the accreditation status of educational programs in polysomnography;

(12) Develop criteria for the evaluation of applications for licensure submitted by registered polysomnographic technologists who are licensed in other states;

(13) Develop continuing education requirements that shall be met by licensed polysomnographic technologists; and

(14) Conduct disciplinary hearings in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and impose whatever sanctions the committee deems appropriate on an applicant or licensee.



§ 63-31-105 - Board approval of committee actions.

All actions of the committee shall be approved by the board in order to become final actions. All actions of the committee shall be considered by the board at its next regular meeting after the committee has taken its actions.



§ 63-31-106 - Licensing requirement.

(a) (1) On and after July 1, 2010, any person who is engaged in the practice of polysomnography shall be licensed as provided in this chapter. It shall be unlawful for any person to engage in the practice of polysomnography after July 1, 2010, unless the person has been duly licensed as a polysomnographic technologist under this chapter.

(2) Prior to July 1, 2010, any person who is engaged in the practice of polysomnography without being licensed under this chapter shall not be deemed to be in violation of this chapter or the Respiratory Care Practitioner Act, compiled in chapter 27 of this title.

(b) A person seeking licensure as a polysomnographic technologist shall be of good moral character, shall be at least eighteen (18) years of age, shall pay the fees established by the board for licensure, and shall present proof that the person meets all of the following requirements:

(1) Meet one (1) of the following educational requirements:

(A) Graduation from a polysomnographic educational program that is accredited by the Commission on Accreditation of Allied Health Education Programs;

(B) Graduation from a respiratory care educational program that is accredited by the Commission on Accreditation of Allied Health Education Programs and completion of the curriculum for a polysomnography certificate established and accredited by the Committee on Accreditation for Respiratory Care of the Commission on Accreditation of Allied Health Education Programs;

(C) Graduation from an electroneurodiagnostic technologist educational program with a polysomnographic technology track that is accredited by the Commission on Accreditation of Allied Health Education Programs; or

(D) Successful completion of an accredited sleep technologist educational program (A-STEP) that is accredited by the American Academy of Sleep Medicine; provided, however, that this option shall not remain available after July 1, 2012, if there are at least four (4) polysomnographic technologist educational programs in this state, at least two (2) in the east grand division and one (1) each in the middle and west grand divisions that remain accredited by the commission on accreditation of allied health educational programs for two (2) years. If there are not four (4) such accredited educational programs by July 12, 2012, this option shall remain available until there are four (4) such programs that have been accredited for two (2) years;

(2) Pass the national certifying examination given by the board of registered polysomnographic technologists;

(3) Be credentialed by the board of registered polysomnographic technologists; and

(4) Meet any additional educational or clinical requirements established by the committee.

(c) Any person who is engaged in the practice of polysomnography on July 1, 2007, shall be eligible for licensure under this chapter without meeting the educational requirement of subdivision (b)(1); provided, that the person meets the requirements of subdivisions (b)(2)-(4).

(d) To be eligible for renewal of a license to engage in the practice of polysomnography, a polysomnographic technologist shall continue to be credentialed by the board of registered polysomnographic technologists.



§ 63-31-107 - Classes exempt from licensing requirement -- Temporary permit.

(a) The following persons may provide sleep-related services without being licensed as a polysomnographic technologist under this chapter:

(1) A polysomnographic technician may provide sleep-related services under the general supervision of a licensed physician for a period of up to one (1) year from the date of the person's graduation from one (1) of the accredited programs described in § 63-31-106(b)(1), and the board may in its sole discretion grant a one-time extension of up to three (3) months beyond this one-year period;

(2) A polysomnographic trainee may provide sleep-related services under the direct supervision of a polysomnographic technologist as a part of the person's educational program while actively enrolled in an accredited sleep technologist educational program (A-STEP) that is accredited by the American Academy of Sleep Medicine;

(3) A polysomnographic student may provide sleep-related services under the direct supervision of a polysomnographic technologist as a part of the person's educational program while actively enrolled in a polysomnographic educational program that is accredited by the Commission on Accreditation of Allied Health Education Programs (CAAHEP);

(4) A person who is credentialed in one (1) of the health-related fields accepted by the board of registered polysomnographic technologists may provide sleep-related services under the direct supervision of a polysomnographic technologist, for a period of up to one (1) year, while obtaining the clinical experience necessary to be eligible to sit for the examination given by the board of registered polysomnographic technologists; and

(5) Respiratory therapists who provide polysomnography services shall be credentialed as a registered polysomnographic technologist by the board of polysomnographic technologists, or as a sleep disorders specialist by the national board for respiratory care, or have undergone a standardized, uniform mechanism to document competency in polysomnography as approved by the Tennessee board of respiratory care with documentation of passage of this mechanism made available at the request of the board of respiratory care. The Tennessee board of respiratory care shall consult with the Tennessee board of medical examiners in the development of this mechanism. The consultation with the board of medical examiners shall be documented and the documentation, including any comments by the board of medical examiners regarding the mechanism developed by the board of respiratory care, shall be filed with the chairs of the health committee of the house of representatives and the health and welfare committee of the senate. Respiratory therapists are not required to have a second license as a polysomnographic technologist.

(b) Before providing any sleep-related services, a polysomnographic technician shall obtain a temporary permit from the board. While providing sleep-related services, the technician shall wear a badge that appropriately identifies the person as a polysomnographic technician.

(c) Before providing any sleep-related services, a polysomnographic trainee shall give notice to the board that the trainee is enrolled in an A-STEP educational program accredited by the American Academy of Sleep Medicine. Trainees shall wear a badge that appropriately identifies the trainee as a polysomnographic trainee while providing such services.

(d) Before providing any sleep-related services, a person who is obtaining clinical experience pursuant to subdivision (a)(4) shall give notice to the board that the person is working under the direct supervision of a polysomnographic technologist in order to gain the experience to be eligible to sit for the examination given by the board of registered polysomnographic technologists. The person shall wear a badge that appropriately identifies the person while providing such services.

(e) Polysomnographic students shall not receive compensation for the sleep-related services they provide and shall wear badges that appropriately identify them as students.



§ 63-31-108 - Issuance, renewal and retirement of licenses -- Display of license -- Lost license -- Change of address or name.

(a) Licenses shall be issued and renewed by the board pursuant to the biennial issuance and renewal system of the division of health related boards.

(b) Any person who has been issued a license to practice under this chapter who wishes to retire that license shall file with the committee an affidavit on a form to be furnished by the committee stating the date on which the person retired from practice and other facts that verify the retirement as the board deems necessary. Any such person who thereafter wishes to reenter practice shall request reinstatement of licensure.

(c) Any license issued by the board shall contain the name of the person to whom it is issued, the address of the person, the date and number of the license and other information that the board deems necessary. The address contained on the license shall be the address where all correspondence and renewal forms from the board shall be sent. Any person whose address changes shall, within thirty (30) days after the change in address, notify the board of the address change. The most recent address contained in the board's records for each license holder shall be the address deemed sufficient for purposes of service of process.

(d) Every person issued a license pursuant to this chapter shall either keep the license prominently displayed in the office or place in which the person practices or have it stored in a place from which it can be immediately produced upon request of a patient or representative of the department of health.

(e) Any person whose license has been lost may make application to the committee for a replacement. The application shall be accompanied by an affidavit setting out the facts concerning the loss of the original license.

(f) Any person whose name is changed by marriage or court order may surrender the person's license and apply to the board for a replacement license.



§ 63-31-109 - Power of board to impose sanctions.

The board has the power to impose any sanctions on a licensee, up to and including license revocation, if the licensee is found guilty of violating any of the provisions of this chapter or of committing any of the following acts or offenses:

(1) Making false or misleading statements or committing fraud in procuring a license;

(2) Moral turpitude;

(3) Habitual intoxication or personal misuse of narcotics, controlled substances, controlled substance analogues or any other drugs or the use of alcoholic beverages or stimulants in a manner that adversely affects the person's ability to practice polysomnography;

(4) Conviction of a felony or of any offense involving moral turpitude or any violation of the drug laws of this or any other state or of the United States;

(5) Violation or attempted violation, directly or indirectly, assisting in or abetting the violation of, or conspiring to violate, this chapter or any lawful order of the board or any criminal statute of this state;

(6) Gross health care liability, ignorance, negligence or incompetence in the course of professional practice;

(7) Making or signing in one's professional capacity any document that is known to be false at the time it is made or signed;

(8) Engaging in the practice of polysomnography when mentally or physically unable to safely do so;

(9) Making false statements or representations or being guilty of fraud or deceit in the practice of polysomnography when mentally or physically unable to safely do so;

(10) Having disciplinary action imposed by another state or territory of the United States for any acts or omissions that would constitute grounds for discipline of a person licensed to practice polysomnography in this state; provided, that a certified copy of the order or other document memorializing the disciplinary action by the other state or territory constitutes prima facie evidence of a violation of this section;

(11) Undertaking any duties that are outside the authorized scope of practice of a licensed polysomnographic technologist, as set forth in this chapter;

(12) Violating the code of ethics adopted by the committee for polysomnographic technologists;

(13) Use or attempted use of a polysomnographic procedure or equipment for which the licensee has not received sufficient education or training in the proper use of that procedure or equipment;

(14) Promoting the sale of services, drugs, devices, appliances, or goods to a patient to exploit the patient for financial gain;

(15) Willfully failing to file, or willfully impeding the filing of, any report or record that is required by law;

(16) Knowingly engaging in the practice of polysomnography with an unlicensed person, knowingly aiding an unlicensed person in the practice of polysomnography, or knowingly delegating a task involved in the practice of polysomnography to an unlicensed person;

(17) Knowingly failing to meet appropriate standards for the delivery of polysomnographic services;

(18) Breaching patient confidentiality;

(19) Paying or agreeing to pay any sum or providing any form of remuneration or material benefit to any person for bringing or referring a patient, or accepting or agreeing to accept any form of remuneration or material benefit from a person for bringing or referring a patient; or

(20) Any other unprofessional or unethical conduct specified in the rules of the board.



§ 63-31-110 - Violation.

Any person who engages in the practice of polysomnography in violation of this chapter is guilty of a Class B misdemeanor.



§ 63-31-111 - Injunction against unlicensed practice -- Jurisdiction of court.

(a) The board shall have the authority to petition any circuit or chancery court having jurisdiction over any person who is practicing without a license, or to whom a license has been denied, or whose license has been suspended or revoked by action of the board, to enjoin the person from continuing to practice within this state.

(b) Jurisdiction is conferred upon the circuit and chancery courts of this state to hear and determine all causes brought under subsection (a) and to exercise full and complete jurisdiction in the injunctive proceedings.



§ 63-31-112 - Screening panel for investigative and disciplinary process.

(a) The committee may utilize one (1) or more screening panels in its investigative and disciplinary process to assure that complaints filed and investigations conducted are meritorious and to act as a mechanism for resolution of complaints or diversion to professional peer review organizations or impaired professionals' associations or foundations of those cases that the board, through established guidelines, deems appropriate.

(b) The screening panel has the authority to administer oaths to witnesses.

(c) Members of a screening panel may be drawn from the membership of the committee or may be appointed by the committee. Non-committee members shall meet the requirements of membership on the committee and may include a consumer member. A committee member serving on a panel shall not participate in a contested case involving any matter heard by the panel.



§ 63-31-113 - Use of title "polysomnographic technologist" or abbreviation "PSGP".

Any person who is licensed to engage in the practice of polysomnography in this state shall have the right to use the title "polysomnographic technologist" or the abbreviation "PSGP". No other person may use that title or abbreviation or any other words or letters indicating that the person is a polysomnographic technologist.



§ 63-31-114 - Annual meeting of standards committee.

The polysomnographic professional standards committee shall conduct at least one (1) meeting in each of the years 2007-2010 to allow public discussion of new developments in the practice of polysomnography, including, but not limited to, the availability of accredited polysomnographic educational programs to persons in all parts of the state, the availability of other certification examinations and credentialing bodies, and the settings in which the practice of polysomnography may properly take place. The committee shall notify the Tennessee Sleep Society, the Tennessee Society for Respiratory Care, the Tennessee Medical Association, the Tennessee Hospital Association (THA), an association of hospitals and health systems, and any other person or organization that requests to be notified as to the time and place of the annual meeting.






Chapter 51 - Health Care Consumer Right-to-Know Act of 1998

§ 63-51-101 - Short title.

The title of this chapter is and may be cited as the "Health Care Consumer Right-to-Know Act of 1998."



§ 63-51-102 - Health care consumers.

(a) Health care is a valuable commodity, and the health care consumer needs to make informed decisions when making health care choices. Due to the current trends in health care, patients have a close relationship with their health care provider and must depend on the provider for most of their health care needs. Health care consumers need to know as much as possible before committing their health care to such provider. Likewise current trends make decisions about which managed care organizations to choose equally important to health care consumers. Because of the foregoing reasons and because of the increasing concerns over the quality of health care, the general assembly finds that a system should be established to provide public access to information about certain health care providers and managed care organizations in this state.

(b) For the purposes of this chapter, "provider" or "health care provider" means a physician, regulated pursuant to chapter 6 of this title; osteopathic physician, regulated pursuant to chapter 9 of this title; chiropractor, regulated pursuant to chapter 4 of this title; dentist, regulated pursuant to chapter 5 of this title; podiatrist, regulated pursuant to chapter 3 of this title; optometrist, regulated pursuant to chapter 8 of this title; dietitian or nutritionist, regulated pursuant to chapter 25 of this title; physician assistant, regulated pursuant to chapter 19 of this title; respiratory care practitioner, regulated pursuant to chapter 27 of this title; pharmacist, regulated pursuant to chapter 10 of this title; audiologist and speech pathology therapist, regulated pursuant to chapter 17 of this title; certified nurse practitioner, as such nurses are regulated pursuant to § 63-7-123; registered nurse anesthetist, regulated pursuant to chapter 7 of this title; social worker regulated pursuant to chapter 23 of this title; psychologist, regulated pursuant to chapter 11 of this title; professional counselor, marital and family therapist, and clinical pastoral therapist regulated pursuant to chapter 22 of this title; massage therapist, regulated pursuant to chapter 18 of this title; medical laboratory personnel, regulated pursuant to title 68, chapter 29; alcohol and drug abuse counselors, regulated pursuant to title 68, chapter 24; occupational therapist and physical therapist regulated pursuant to chapter 13 of this title; dispensing optician, regulated pursuant to chapter 14 of this title; electrologist, regulated pursuant to chapter 26 of this title; veterinarian, regulated by chapter 12 of this title; and nursing home administrator, regulated pursuant to chapter 16 of this title.



§ 63-51-103 - Duties of division of health related boards.

It is the duty of the division of health related boards to compile, consolidate, manage and disseminate the information collected by entities of the department of health and the department of commerce and insurance as required by this chapter.



§ 63-51-104 - Requirements.

(a) When collecting information or compiling reports intended to compare individual health care providers, the commissioner of health shall require that:

(1) Provider organizations that are representative of the target group for profiling shall be meaningfully involved in the development of all aspects of the profile methodology, including collection methods, formatting and methods and means for release and dissemination;

(2) The entire methodology for collecting and analyzing the data shall be disclosed to all relevant provider organizations and to all providers under review;

(3) Data collection and analytical methodologies shall be used that meet accepted standards of validity and reliability;

(4) The limitations of the data sources and analytic methodologies used to develop provider profiles shall be clearly identified and acknowledged, including, but not limited to, the appropriate and inappropriate uses of the data;

(5) To the greatest extent possible, provider-profiling initiatives shall use standard-based norms derived from widely accepted, provider-developed practice guidelines;

(6) Provider profiles and other information that have been compiled regarding provider performance shall be shared with providers under review prior to dissemination; provided, that an opportunity for corrections and additions of helpful explanatory comments shall be provided prior to publication; and provided, further, that such profiles shall only include data that reflect care under the control of the provider for whom such profile is prepared;

(7) Comparisons among provider profiles shall adjust for patient care-mix and other relevant risk factors and control for provider peer groups, when deemed appropriate by the respective board; and

(8) The quality and accuracy of provider profiles, data sources and methodologies shall be evaluated at least biannually.

(b) The department of health is authorized to charge a reasonable fee for any information, documents, or reports requested by the public that are not required as part of the implementation of this chapter. The fee shall be set per rules and regulations promulgated by the department in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 63-51-105 - Information for public dissemination.

(a) Each board regulating a provider, as defined in § 63-51-102(b), shall collect the following information and provide to the department of health in order for the department to create individual profiles on licensees, in a format created by the department that shall be available for dissemination to the public:

(1) A description of any criminal convictions for felonies and, as determined by the board, serious misdemeanors, within the most recent ten (10) years. For the purposes of this subsection (a), a person shall be deemed to be convicted of a crime if such person was found or adjudged guilty by a court of competent jurisdiction. Misdemeanor convictions later expunged by a court of competent jurisdiction shall be stricken from the provider's profile;

(2) A description of any final board disciplinary actions within the most recent ten (10) years, which actions shall include final board action as defined by § 4-5-314, and reprimand action taken pursuant to a board practice act;

(3) A description of any final disciplinary actions of licensing boards in other states within the most recent ten (10) years;

(4) A description of revocation or involuntary restriction of hospital privileges for reasons related to competence or character that has been taken by the hospital's governing body or any other official action of the hospital after procedural due process has been afforded, or the resignation from or nonrenewal of medical staff membership or the restriction of privileges at a hospital taken in lieu of or in settlement of a pending disciplinary case related to competence or character in that hospital, all as taken pursuant to procedures promulgated by the board for licensing health care facilities. Only cases that have occurred within the most recent ten (10) years shall be disclosed by the department to the public;

(5) (A) All health care liability court judgments, all health care liability arbitration awards in which a payment is awarded to a complaining party and all settlements of health care liability claims in which a payment is made to a complaining party beginning with reports for 1998 and each subsequent year; provided, such reports shall not be disseminated beyond the most recent ten-year period, but shall include the most recent ten-year period for which reports have been filed. Each provider licensing board shall set by rule adopted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, a threshold amount below which judgments or settlements shall not be reportable; provided, such threshold shall, for chapter 6 or 9 of this title licensees, be set at seventy-five thousand dollars ($75,000), for doctors of chiropractic, regulated pursuant to chapter 4 of this title, be set at fifty thousand dollars ($50,000), for dentists, regulated pursuant to chapter 5 of this title, be set at twenty-five thousand dollars ($25,000), and for all other licensees under this title be set at ten thousand dollars ($10,000). Dispositions of paid claims shall be reported in a minimum of three (3) graduated categories indicating the level of significance of the award or settlement. Information concerning paid health care liability claims shall be put in context by comparing an individual licensee's health care liability judgment awards and settlements to the experience of other providers within the same specialty. Information concerning the existence of a court-sealed settlement shall be reported in cases involving such a settlement. Information concerning all settlements shall be accompanied by the following statement: "Settlement of a claim may occur for a variety of reasons which do not necessarily reflect negatively on the professional competence or conduct of the provider. A payment in settlement of a health care liability action or claim should not be construed as creating a presumption that health care liability has occurred." Nothing in this subdivision (a)(5) shall be construed to limit or prevent the department from providing further explanatory information regarding the significance of categories in which settlements are reported;

(B) Pending health care liability claims shall not be disclosed by a board to the public. Nothing in this subdivision (a)(5) shall be construed to prevent a board from investigating and disciplining a licensee on the basis of health care liability claims that are pending;

(6) Names of medical schools or professional and training schools and dates of graduation;

(7) Graduate medical education or other graduate-level training;

(8) Specialty board certification as determined by the relevant board;

(9) Names of the hospitals where the licensee has privileges;

(10) Appointments to medical school faculties and indication as to whether a licensee has a responsibility for graduate medical education within the most recent ten (10) years;

(11) Information regarding publications in peer-reviewed medical literature;

(12) Information regarding professional or community service associations, activities and awards;

(13) The location of the licensee's primary practice setting;

(14) The identification of any translating services that may be available at the licensee's primary practice location;

(15) An indication of which managed care plans in which the licensee participates;

(16) An indication of TennCare plans in which the licensee participates;

(17) No information that is otherwise privileged under this title, and that is generated by any peer review program, provider health program, or impaired professionals program operated or administered by a provider association or foundation that such association has created for peer review purposes, shall be included in any profile unless such information is not contemplated by the particular title 63 statute as being privileged; and

(18) For the profile of a holder of a certificate of fitness pursuant to § 63-7-123 or any physician assistant licensed under § 63-19-105, the name of the holder's or assistant's supervising physician.

(b) Each board shall provide individual licensees with a copy of their profiles prior to release to the public. A licensee shall be provided a reasonable time to correct factual inaccuracies that appear in such profile.

(c) A provider may elect to have the provider's profile omit certain information provided pursuant to subdivisions (a)(10)-(12), inclusive, concerning academic appointments and teaching responsibilities, publications in peer-reviewed journals and professional and community service awards. In collecting information for such profiles and in disseminating such profiles, each board shall inform providers that they may choose not to provide such information required pursuant to subdivisions (a)(10)-(12), inclusive.

(d) The department shall develop formats for dissemination of such information to the public, which, at a minimum shall include electronic media, including the World Wide Web of the Internet, and a toll-free telephone line.

(e) On or before January 1, 1999, the division of health related boards of the department shall become a participant in the national practitioners databank.

(f) Individual profiles posted pursuant to § 63-51-107 shall not contain the licensee's home address and social security number, unless such home address is provided by the licensee, along with a request that it be contained in the profile, as their official mailing or practice address. Notwithstanding any provision of this subsection (f), a record containing the home address of the licensee on file with the department of health concerning the provisions of this chapter shall continue to remain a public record.



§ 63-51-106 - Conviction of unlicensed provider--Report to relevant board.

The district attorney general for any court in which an unlicensed provider is convicted of being represented as a licensed provider shall, within one (1) week thereafter, report the same to the relevant board together with a copy of the court proceedings in the case.



§ 63-51-107 - Publication of provider profiles -- Certain restrictions.

The department of health, in implementing the provisions of § 63-51-105 shall not disseminate a provider profile by electronic media, including the World Wide Web of the Internet or toll-free telephone line before May 1, 1999. The department shall conduct a study of the impact of publication of provider profiles by electronic media on the personal safety of providers and their families, and shall report its findings to the government operations committees on or before October 1, 1998. The department shall include in such report a sample profile designed with safeguards recommended by the department pursuant to the aforementioned study. No later than January 1, 1999, and after public hearing, the board shall promulgate regulations to eliminate, to the extent practicable, the possibility that certain information contained in such profiles may jeopardize the personal safety of providers and their families.



§ 63-51-108 - Assessment of costs.

The department of health shall assess boards of providers that they regulate for the costs reasonably associated with providing the services and information pursuant to this chapter. Further, the department shall provide the cost to the department of commerce and insurance that is associated with providing the services and information relative to the board of pharmacy and managed care organizations. The department of commerce and insurance shall assess the cost to the providers that the department regulates. These costs shall be assessed in compliance with § 4-3-1011 [transferred to § 9-4-5117] and § 56-1-310.



§ 63-51-109 - Costs assessed against boards.

The costs assessed against each board of providers shall be paid from the separate account established pursuant to § 63-1-137 in the general fund for each board.



§ 63-51-110 - Managed care organizations.

(a) Managed care organizations regulated pursuant to title 56, chapter 32, shall provide an accurate listing of provider information as required by this chapter to the department of health.

(b) A managed care organization shall report any addition or deletion of a provider from its panel of contracted members within twenty-one (21) business days of the date on which the managed care organization receives notice of the addition or deletion of a provider. The department shall cross-reference the change with the existing provider profile within seven (7) days of receipt of the information.

(c) The department of commerce and insurance, to the extent to which it already collects the data required by this chapter, shall forward the existing data and all subsequent data to the department in such manner as the commissioner of health shall direct after consultation with the commissioner of commerce and insurance.



§ 63-51-111 - Annual report and provider profiles -- Availability.

(a) The annual report required by § 56-32-110(b)(4), and information required for a profile by this section shall be made available to consumers by the department of health through the World Wide Web of the Internet or a toll-free telephone line. Such information shall be made available by May 1, 1999, and shall be updated by May 1 of each succeeding year.

(b) The information made available by the department pursuant to subsection (a) shall be based on reports filed with the department of commerce and insurance pursuant to § 56-32-110, and shall include, to the extent practicable, the following:

(1) A description of the grievance review system;

(2) The total number of grievances handled through such grievance review system, and a compilation of the causes underlying the grievances filed;

(3) The ratio of the number of adverse decisions issued to the number of grievances received;

(4) The ratio of the number of successful grievance appeals to the total number of appeals;

(5) The average of:

(A) The number of enrollees at the beginning of the calendar year; and

(B) The number of enrollees at the end of the calendar year; and

(6) The number, amount and disposition of health care liability claims made by enrollees that resulted in settlements, court judgments and arbitration awards by the plans during the calendar year.

(c) For each year the reports are filed, the information described in subdivisions (b)(2)-(6) shall be shown for a period of five (5) consecutive calendar years. The information for more than five (5) calendar years shall not be required.

(d) The profile of managed care organizations regulated pursuant to title 56, chapter 32, maintained by the department shall include:

(1) The number of years in existence;

(2) A summary of the financial information, including profits or losses, as reported by the plan in its annual statement filed with the commissioner of commerce and insurance;

(3) The geographic plan area for which the plan is authorized;

(4) The composition of the provider network, including names, addresses and specialties of providers;

(5) Identification of those providers that have notified the plan that they are not accepting new patients;

(6) Measures of quality and consumer satisfaction if the commissioner of health determines by rule that such measures are valid and comparable among organizations;

(7) The certification and accreditation status of the organization, if any;

(8) Procedures governing access to specialists and emergency care services; and

(9) The information voluntarily submitted by the managed care organization to the commissioner relative to consumer satisfaction and quality standards or measures.



§ 63-51-112 - Hospitals.

(a) Hospitals regulated pursuant to title 68, chapter 11, shall provide an accurate listing of information as required by this act to the department of health.

(b) The information that the department shall disseminate shall include, but not be limited to:

(1) The corporate form of the facility, including whether the facility is publicly or privately owned, whether the facility is not-for-profit or for-profit, the nature of the ownership and management, and its affiliations with other corporate entities;

(2) Health care plans accepted by the hospital;

(3) Accreditation status; and

(4) The specialty programs that meet the guidelines established by the specialty societies or other appropriate bodies as determined by the commissioner.



§ 63-51-113 - Intentional misrepresentations.

A provider who makes an intentional misrepresentation when providing information to the department of health that the department uses in a provider profile commits a violation of the practice act under which the provider is licensed or certified.



§ 63-51-114 - Development of system for collection and dissemination of information.

(a) The initial development of a system for the collection and dissemination of information as provided under this chapter shall be contracted to an appropriate service provider by the department under compliance with the provisions of title 12, chapters 3 and 4. The cost of such contract shall be paid from fees collected from providers regulated by the division of health related boards.

(b) In disseminating information under this chapter, the department of health is directed to use the department's existing toll-free telephone resources. The creation of an additional toll-free telephone line is not required by this chapter.



§ 63-51-115 - Compiling and dissemination of information -- Liability of the department of health.

(a) Under this chapter, the department of health only compiles information. The department shall not vouch for or assert the accuracy of any information it disseminates under this chapter. Before the department disseminates information to consumers under this chapter, the department shall permit each provider, hospital, or managed care organization, whose information is to be disseminated, the opportunity to review and correct any information the department proposes to disseminate. The department shall also allow a supervising physician at any time the opportunity to review, accept, and update the existence of a supervisory relationship between the physician and the holder of a certificate of fitness pursuant to § 63-7-123 or a physician assistant licensed under § 63-19-105.

(b) On or after January 1, 2015, the supervisory relationship contained in the controlled substance database, as established in title 53, chapter 10, part 3, shall be used by the department to update provider profiles which have been established pursuant to this chapter.

(c) The department shall not be subject to any suit for damages concerning any information that the department disseminates that a provider, hospital, managed care organization, or supervisory physician had the opportunity to correct, but did not correct.

(d) Nothing contained in this section shall repeal or override the confidentiality provisions contained in title 53, chapter 10, part 3, except to the extent that the department uses the information to update the existence of a supervisory relationship between a physician and a holder of a certificate of fitness pursuant to § 63-7-123 or a physician assistant licensed under § 63-19-105.



§ 63-51-116 - Public records.

No provision of this chapter shall be construed as restricting the status of any record as a public record for the purposes of title 10, chapter 7.



§ 63-51-117 - Provision of information prior to licensure.

(a) Each licensed provider, as defined in § 63-51-102(b), must provide the information required by this chapter to be compiled into provider profiles by the department of health.

(b) Each provider, as defined in § 63-51-102(b), seeking licensure must provide the information required by this chapter before licensure will be granted.

(c) Before the issuance of the licensure renewal notice, the department shall send a notice to each licensed provider at the provider's last known address of record with the department regarding the requirements for information to be submitted by such provider pursuant to this chapter.

(d) Each provider who has submitted information pursuant to this chapter must update that information in writing or online by notifying the department within thirty (30) days after the occurrence of an event or the attainment of a status that is required to be reported. With respect to updated information required to be submitted pursuant to § 63-51-105(a)(5)(A), the department shall accept information updating a profile as it relates only to a physician licensed pursuant to chapter 6 or 9 of this title if the information is received within thirty (30) days of final payment in writing or online from either the provider or the provider's health care liability carrier and the carrier attests, in writing to the department, that it is the provider's health care liability carrier that has made the payment and that the carrier has confirmed in writing or online to the provider that the information has been reported to the department for purposes of updating the provider's profile.

(e) Failure by a provider to comply with these requirements to submit information and to update information constitutes a ground for disciplinary action under the respective practice act for that profession. For such failure to comply, the department or board may:

(1) Refuse to issue a license to any provider applying for initial licensure who fails to submit or update the required information;

(2) Refuse to renew a license to any provider who fails to submit or update the required information; and/or

(3) Process any licensed provider before the board who fails to submit and/or update the required information for formal disciplinary action, and may assess a penalty against the provider of up to fifty dollars ($50.00) for each day that the provider is not in compliance with this subsection (e).



§ 63-51-118 - Violations.

Failure to comply with the requirements of this chapter by a person or entity required to submit or report information as required by this chapter constitutes a violation of the relevant practice or licensing statute and subjects the violator to appropriate enforcement or disciplinary action.



§ 63-51-119 - Rules and regulations.

The commissioner of health is authorized to promulgate rules and regulations to effectuate the purposes of this chapter. All such rules and regulations shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Title 64 - Regional Authorities

Chapter 1 - River Basin Development Authorities

Part 1 - Beech River Watershed Development Authority

§ 64-1-101 - Legislative findings -- Authority creation -- Board of directors -- Chair -- Meetings -- Employees.

(a) (1) The general assembly finds and declares that:

(A) The tributaries and subtributaries of the major waterways of Tennessee are among the basic resources of the state;

(B) Determination and effectuation of the best means for control of the flood waters of those tributaries and subtributaries, development of their full potential as a domestic, municipal, industrial and agricultural water source and use of their waters and shoreline lands for recreation and industrial development are public purposes essential to the integrated economic development of the areas drained by these streams and to the future economic welfare of the entire state;

(C) Development of the watershed of the Beech River by a local development authority will provide information on problems of water control and development valuable in the formulation of state policy with respect to similar action on larger streams; and

(D) Creation of a local development authority is essential to the achievement of these objectives in the watershed of the Beech River in Decatur and Henderson counties.

(2) There is, therefore, hereby created the Beech River watershed development authority, referred to as authority in this part, to exercise the powers granted in this part, in and with respect to the portions of the counties of Decatur and Henderson making up the watershed of the Beech River.

(b) The authority shall be a body politic and corporate and shall be governed by a board of directors consisting of:

(1) The commissioner of environment and conservation, the county mayor of Decatur County, and the county mayor of Henderson County as ex officio members; and

(2) Five (5) additional members to be appointed by the governor from persons residing in Decatur or Henderson County and to include persons active in municipal, industrial, agricultural and commercial groups concerned with the development of the Beech River watershed. One (1) such member shall be appointed for a three-year term, two (2) for six-year terms and two (2) for nine-year terms, but such terms shall continue in all events until successors are appointed. Their successors shall be appointed by the governor for terms of nine (9) years. Two (2) members shall be appointed from persons residing in Decatur County and three (3) from persons residing in Henderson County. In the event of a vacancy on the board, the governor shall appoint a successor for the unexpired term.

(c) The board of directors of the authority shall elect a chair from the voting members of the board for a term of three (3) years or for so long as such person remains a member of the board, whichever is less.

(d) The commissioner shall serve on the board in an advisory capacity without vote. The other members shall each have one (1) vote. The directors shall serve without pay except for actual traveling expenses and other necessary expenses incurred in the performance of their official duties, such expenses to be reimbursed from such funds as may be available to the authority.

(e) (1) Upon completion of the membership of the board, the members shall meet and organize at Lexington, set a regular time and place for the meetings of the authority and obtain offices and all necessary equipment for the office.

(2) The board may employ an executive secretary and such other persons as it deems necessary to carry out the purposes stated in this part and the salary of any such employees may be paid out of such funds as may be available to the authority from any source. The executive secretary shall be the custodian of funds belonging to the authority and shall keep such records and accounts as may be required by the board. The executive secretary shall also execute a corporate surety bond as prescribed by the board.



§ 64-1-102 - Powers and duties -- Eminent domain -- Tax-exempt status.

(a) The authority is hereby specifically authorized and empowered to do any and all things necessary or desirable in forming and executing a plan for the comprehensive development of the resources of the Beech River watershed, including, but not limited to, action in cooperation, when necessary or desirable, with appropriate local, state and federal agencies, in the fields of agriculture, forestry, drainage and flood control, land reclamation, electric power utilization, irrigation, water conservation and supply, recreation, public health, education, manufacturing and trade. To that end the authority:

(1) Shall have succession in its corporate name;

(2) May sue and be sued in its corporate name;

(3) May adopt and use a corporate seal;

(4) May establish, amend and repeal bylaws and make all rules and regulations deemed expedient for the management of its corporate affairs;

(5) May make contracts and execute instruments containing such terms, provisions and conditions as in the judgment of the board of directors may be necessary, proper or advisable in the exercise of the powers conferred upon it in this part, including, but not limited to, contracts for grants, loans or other assistance from any federal agency and contracts with corporations, associations or individuals for construction work in the furtherance of any development project and may carry out and perform the terms and conditions of all such contracts or instruments;

(6) May acquire by purchase, lease, gift or by condemnation property of any kind, real, personal or mixed, or any interest therein, that the board deems necessary to the exercise of its powers or functions. Acquisition by condemnation is limited to land, rights in land, including leaseholds and easements, and water rights in the Beech River watershed that, if taken for channel improvement along an unimpounded portion of the Beech River stream system, lie within the present floodplain of the main stream or of a tributary of the Beech River and, if bordering an impoundment or detention reservoir, lie within two thousand six hundred fifty feet (2,650') of the nearest point on the maximum shoreline contour of such impoundment. The amount and character of interests in land, rights in land and water rights to be acquired within either of these boundaries shall be determined by the board of directors, which determination shall be final;

(7) May issue its bonds from time to time in a total amount not to exceed one million dollars ($1,000,000) for the purpose of paying in whole or in part the cost of the acquisition of necessary land or interests therein and the development of the resources of the Beech River watershed and expenses incidental thereto; may secure such bonds by a pledge of all or any part of the revenues that may now or hereafter come to the authority from any source, by a mortgage or deed of trust of the authority's land or any part thereof, or by a combination of the two (2); and may make such contracts or covenants in the issuance of such bonds as may be necessary to ensure the marketability thereof;

(8) May arrange with any city, county, municipality or supplier of utilities for the abandonment, relocation or other adjustment of roads, highways, bridges and utility lines;

(9) May enter into contracts with municipalities, corporations, other public agencies or political subdivisions of any kind or with others for the sale of water from reservoirs in the Beech River system under its control for municipal, domestic, agricultural or industrial use or any other services, facilities or commodities that the authority may be in a position to supply;

(10) May develop or provide for the development of residential and commercial property existing within the Beech River system, and may develop reservoirs and shoreline lands for recreational use and provide for their operation or use for this purpose directly or by concessionaires, lessees, or vendees of shoreline lands;

(11) May sell or lease shoreline lands acquired in connection with development of the Beech River system for uses consistent with the authority's development plans and subject to such restrictions as the authority deems necessary for reservoir protection and to such requirements as to:

(A) Character of improvements and activities on the lands; and

(B) Time within which such improvements or activities shall be undertaken as the authority deems appropriate to its overall development plans; and

(12) May manage or operate reservoirs or shoreline lands of reservoirs owned by the United States under appropriate agreements with the federal agency or agencies having custody and control thereof.

(b) (1) The authority's power of eminent domain may be exercised under title 29, chapter 16, or pursuant to any other applicable statutory provisions, now in force or hereafter enacted, for the exercise of the power of eminent domain.

(2) (A) At any time on or after the filing of a petition for condemnation of property and before the entry of final judgment, the authority may file with the clerk of the court in which the petition is filed a declaration of taking signed by the duly authorized officer or agent of the authority declaring that all or part of the property described in the petition is being taken for the use of the authority. The declaration of taking is sufficient if it sets forth:

(i) A description of the property, sufficient for the identification thereof, to which there may be attached a plat or map thereof;

(ii) A statement of the estate or interest in the property being taken; and

(iii) A statement of the sum of money estimated by the authority to be just compensation for the property taken.

(B) At any time prior to the vesting of title to property in the authority, the authority may withdraw or dismiss its petition with respect to any and all of the property described in the petition.

(3) From the filing of the declaration of taking and the deposit in court to the use of the persons entitled thereto of the amount of the estimated compensation stated in the declaration, title to the property described as being taken by the declaration shall vest in the authority, free from the right, title, interest or lien of all parties to the cause; and the property shall be deemed to be condemned and taken for the use of the authority, and the right to just compensation for the same shall vest in the persons entitled thereto. Upon the filing of the declaration of taking, the court shall designate a day, not exceeding twenty (20) days after such filing, except upon good cause shown, on which the persons in possession are required to surrender possession to the authority.

(4) The ultimate amount of compensation shall be determined pursuant to title 29, chapter 16. If the amount so fixed exceeds the amount so deposited in the court by the authority or otherwise paid to the persons entitled thereto, the court shall enter judgment against the authority in the amount of such deficiency, together with interest at the legal rate on such deficiency from the date of the vesting of title to the date of entry of the final judgment, subject, however, to abatement for use, income, rents or profits derived from such property by the owner thereof subsequent to the vesting of title in the authority; and the court shall order the authority to deposit the amount of such deficiency in court. Upon the application of the parties in interest, the court may order that the money deposited in the court, or any part thereof, be paid forthwith for or on account of just compensation to be awarded in the proceedings. Interest is not allowed on so much of the just compensation as has been paid into court with the declaration of taking. In case the amount deposited in court by the authority as the estimated compensation for the property exceeds the amount of the final award or judgment, such excess shall be returned to the authority.

(5) As an alternative to the procedure provided in subdivisions (b)(2)-(4), the authority may file in the court where condemnation proceedings of the authority are pending an application for a writ of possession, which the court shall, upon the authority's posting a bond with the clerk of the court in such amount as the court may deem commensurate with the value of the property condemned, order that a writ of possession shall issue immediately or as soon and upon such terms as the court, in its discretion, may deem proper and just.

(c) During the time that title to land or rights in land are held by the authority, they are exempt from all taxes levied by the state or any of its political subdivisions, or instrumentalities of either, and all other property and activities of the authority are similarly exempt.



§ 64-1-103 - Cooperation with Tennessee Valley authority and other agencies.

(a) The authority is further authorized to:

(1) Cooperate with the Tennessee Valley authority in a study of engineering works as part of plans for comprehensive development of the Beech River watershed and in a study of the economic effects of such works in terms of agricultural production, industrial locations, trade, land values and county and state tax revenues;

(2) Ascertain the availability of, and obtain to the extent possible, commitments from local interests for financial contributions toward the cost of constructing, operating and maintaining such works;

(3) Negotiate with the Tennessee Valley authority regarding assistance by that agency in planning and financing the works;

(4) Report to the governor on plans that may be developed for constructing, operating and maintaining the projects, including recommendations for further legislation to put such plans into effect; and

(5) Cooperate with other groups authorized to investigate state participation in federal water projects.

(b) All agencies of the state are hereby authorized, empowered and directed to extend their cooperation and assistance to the authority in the formulation and implementation of its program of development.



§ 64-1-104 - Local contributions to authority -- Tax levy.

(a) Decatur County, Henderson County and any city or town in either county are hereby authorized and empowered to contribute to the work of the Beech River watershed development authority any amount or amounts as recommended by the authority that their respective governing bodies, acting in their sole discretion, shall approve to be paid from the general fund of the respective county or city.

(b) The county legislative bodies and governing bodies of such cities or towns shall be empowered to levy and collect ad valorem taxes for such purposes, which are hereby declared to be for municipal and county public purposes.



§ 64-1-105 - Creation of position of board member emeritus.

(a) The board of directors of the authority is authorized, by majority vote, to create the position of board member emeritus for the authority.

(b) The position, if created, is intended to honor, and to provide to the authority the benefit of, the knowledge and experience of a qualified individual who has chosen to devote many years to public service and particularly to the Beech River watershed area.

(c) The position of board member emeritus shall be non-voting and in an advisory capacity but shall otherwise be considered a member of the board for purposes of notice of meetings, board discussion and planning. The member emeritus shall be reimbursed for actual travel expenses as provided in § 64-1-101(d).

(d) If the authority creates the position of board member emeritus, it shall then appoint, by majority vote, an emeritus member. The qualifications for appointment to this position are:

(1) At least twenty-five (25) years of service, whether consecutive or not, as a member of the board of directors of the authority;

(2) At least fifteen (15) years of service as the chairman of the authority;

(3) At least ten (10) years of service in the Tennessee general assembly; and

(4) At least four (4) years of service as speaker of either house of the Tennessee general assembly.






Part 2 - Chickasaw Basin Authority

§ 64-1-201 - Authority creation -- Purpose -- Limitations.

(a) There is hereby created the Chickasaw basin authority, as a public body corporate, politic and perpetual, which is referred to as the authority in this part.

(b) The authority is created to implement the project as presently planned and as may be modeled by future studies.

(c) The authority shall not exercise any broad governmental controls or police powers to regulate land use planning, zoning, subdivision regulations, building codes and similar powers to regulate land use.



§ 64-1-202 - Legislative intent.

It is the intent of the general assembly that the various counties and cities of the state that are members of the Chickasaw basin authority and within the designated area have the most effective and efficient means of organizing themselves on a regional basis for the purpose of general and comprehensive water resources planning and development activities to provide coordinated, efficient and orderly development of the surface water management plans and projects within the area as established by the Chickasaw basin authority programs and all approved amendments thereto. Such development includes all recreational and conservation developments adjacent to any water management project. It is the intent that local governments through the authority be guided and assisted in making maximum use of coordinated federal, state and local programs designed to stimulate the development of all water and land resources within the drainage area of the Wolf and Loosahatchie Rivers and Nonconnah and Horn Lake Creeks. It is the further intent of this part that in order to ensure the success of such regional planning and development the state may provide financial assistance to the authority for such purposes as are approved by the general assembly. The Chickasaw basin authority and the counties and municipalities within the designated area are authorized to request, develop, maintain and make available to the residents of such counties and municipalities the recreational and conservation areas adjacent to any approved project within the area of the Chickasaw basin authority. The authority shall have jurisdiction over such programs related to the rivers and streams and their respective drainage areas that flow within Shelby County. In addition, the authority shall have jurisdiction over such programs related to the Wolf River and its respective drainage area without regard to county or municipal boundaries.



§ 64-1-203 - Board of directors -- Officers -- Meetings -- Expenses -- Quorum.

(a) The organization of the authority is as follows:

(1) The authority shall be governed by a board of directors;

(2) (A) Membership of the board of directors shall consist of:

(i) The presiding officer of the county legislative body or the presiding officer's authorized representative and one (1) other member from the county legislative body in each county that is a member of the authority. The terms of such members shall coincide with their terms of office; but such membership may, at the discretion of the respective county legislative body, be rotated annually;

(ii) The chair or the chair's authorized representative and one (1) member of the council of the city of Memphis. The terms of such members shall coincide with their terms of office, but such membership may, at the discretion of the council, be rotated annually;

(iii) One (1) member at large, to be appointed by the governor to serve during the governor's term of office;

(iv) The mayor of Shelby County or the mayor's authorized representative;

(v) One (1) member from each county soil conservation district board of supervisors from each county that is a member of the authority, as established under title 43, chapter 14, part 2. The term of such member shall coincide with the member's term of office on the district board, but such membership may, at the discretion of the district board, be rotated annually; and

(vi) The mayor, or the mayor's authorized representative, of each incorporated municipality within counties that are members of the authority;

(B) No person shall be appointed to the board by any legislative body or the governor who has an interest, either indirect ownership or through a trustee, in real property that is to be acquired by the Chickasaw basin authority. Any person not eligible for appointment due to the prohibitions in this subdivision (a)(2)(B) who accepts such appointment shall be subject to the penalties set forth in §§ 12-4-101 and 12-4-102. Whenever public officials who are members of the board by virtue of office, including the presiding officer of the county legislative bodies in each county that is a member of the authority, the chair of the council of the city of Memphis, the mayor of Shelby County and the mayor of each incorporated municipality within counties that are members of the authority, are not eligible to serve as a member of the board due to the provisions of this subdivision (a)(2)(B), the legislative body of the respective county or municipality shall elect an authorized representative to serve in place of the public officials; and

(3) Upon completion of its membership, the appointees shall meet and organize at Memphis, elect a chair, vice chair and secretary-treasurer and set a regular time and place for meetings of the board. The officers of the board of directors shall be elected annually at the first meeting of each calendar year.

(b) Directors and ex officio members shall serve without compensation, except reimbursements for actual traveling and other expenses incurred in the performance of their official duties, subject to such funds as may be available to the authority and with the approval of their respective elected legislative bodies. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(c) The authority shall act only by vote or concurrence of a majority of a quorum of its membership. A quorum shall be not less than one half (1/2) of the members of the authority.



§ 64-1-204 - Powers and duties -- Tax-exempt status.

The powers, duties and functions of the authority are as follows:

(1) Have perpetual succession in corporate name;

(2) Sue and be sued in corporate name;

(3) Adopt, use and alter a corporate seal, which shall be judicially noted;

(4) Enter into contracts and cooperative agreements with state, federal and local governments, with private individuals and corporations and with associations and organizations as the board may deem necessary or convenient to enable it to carry out the purposes of this part. This authority includes, without limitation, the power to contract and make cooperative arrangements with the adjoining state of Mississippi, including cities, counties and other public agencies within that state, for planning, land purchase and acquisition, construction, operation and maintenance of all works related to water resources, development, conservations and open space. It is the intent of this subdivision (4) that the authority have full powers to operate across state lines, subject only to contractual agreements with private, governmental and public bodies and agencies;

(5) Adopt, amend and repeal bylaws;

(6) Appoint such managers, officers, employees, attorneys and agents as the board deems necessary or convenient for the transaction of its business and to fix their compensation, define their duties and require bonds of such of them as the board may determine;

(7) Accept grants, funds and other assistance from any governmental agencies, private agencies and individuals and spend these in behalf of the programs;

(8) Investigate and study all water and related land resources of the Chickasaw basin for overall planning and development;

(9) Adopt a comprehensive plan for development of the water, land and related land resources of the Chickasaw basin area, which will include, as a minimum, the identification of projects, works and facilities needed to protect, enhance and accelerate the orderly growth, safety, welfare and development of the area. Such plan shall take into account the plans and proposals adopted by other local, state and federal agencies dealing with water and related land resources development, conservation and control and shall be compatible with plans of the Memphis-Delta development district. Special consideration shall be given to projects and work related to the United States corps of engineers, the United States soil conservation service and the United States department of the interior;

(10) Execute contracts with existing agencies involved in regional planning and development for providing combined staffs and operating personnel, including the Mississippi-Arkansas-Tennessee council of governments, and a development district organized under title 13, chapter 14;

(11) Prepare preliminary architectural and engineering plans for specific projects and works of the authority;

(12) Prepare detailed architectural and engineering plans and specifications for specific projects and works related to water resources and related land development, flooding, navigation, harbors, conservation, water quality and open space;

(13) Arrange and cooperate with any city, county, state or supplier of utilities for the abandonment, relocation or other adjustment on roads, highways, bridges and utility lines and services;

(14) Acquire by purchase or by gift all land or interest in land, including easements, rights-of-way and leasehold interests and facilities within the area needed for construction of water control structures, channel improvements and facilities for navigation, drainage, irrigation, water conservation and supply, recreation, fish and wildlife conservation and open space. The authority may hold, mortgage or otherwise encumber, sell, lease or sublease such land or interests in land or easements deemed to be in the public interest. During the time that title to such property is held in public ownership, it is exempt from all taxes levied by the state and all political subdivisions thereof; and all other property and activities of the authority are similarly exempt. The authority may lease or rent privileges in or upon any property under its control upon such terms and conditions as it deems to be in the public interest. All funds derived from the disposal by the authority of any interest in real property shall, notwithstanding the provisions of § 12-2-112(a)(7), be deposited to a reserve account for the use and benefit of the Chickasaw basin authority. The funds in such account may be expended only after they have been appropriated and allotted in accordance with title 9, chapter 4;

(15) Build, construct, operate, manage, lease and maintain all works, facilities and programs needed for water controls, channel improvements, navigation, drainage irrigation, water conservation, water quality, water supply, recreation, fish and wildlife conservation and open space;

(16) Fund jointly with the state the planning, acquisition of land and facilities, construction, operation, management and maintenance of all works, facilities and programs needed by the authority;

(17) Fix, levy and collect fees, rents, tolls or other charges for the use of or in connection with any works or programs that are administered by the authority and with the provisions of any bond issue that may be issued under this part; and

(18) Develop reservoirs and shoreline lands for recreational use and provide for their operation.



§ 64-1-205 - Financing.

The authority has the powers with respect to finance as follows:

(1) The authority is an entity for purposes of general state obligation bond financing. The authority has the power to issue its bonds from time to time in consultation with the state. Any bond issue wherein the general obligation of the state is attached must first be approved by the general assembly and provision made for amortization of both principal and interest for a period not to exceed forty (40) years. The authority shall present to the general assembly its needs with regard to specific bond issues, together with evidence that the legislative bodies of the counties and municipalities have appropriated or issued bonds sufficient for matching purposes and its estimate of annual revenues to be received therefrom. Specific bond issues shall describe the purpose, land, works or improvements to be accomplished and their location;

(2) (A) The state is hereby authorized to match funds raised by such local governments for the purposes authorized under this part. The state is authorized to match funds raised by such local governments for authority purposes either through issuance of bonds or on pay-as-you-go basis, or a combination of the two (2), with the local governments providing their share of the costs through local appropriations of such funds by their respective legislative bodies. Bonds shall be issued in the usual manner that state bonds are authorized and sold after the approval of such bond issue by the general assembly;

(B) In scheduling improvements, the authority shall make maximum use of federal grant funds from any federal program for which it is eligible;

(3) The state is hereby authorized to match funds raised locally to provide for the operations of the authority, including costs of administration, planning, engineering, program development and administration, land acquisition, equipment and other capital improvements and bond financing and amortization;

(4) Each city, town or county within the area is hereby authorized and empowered to contribute to the work of the authority any amount that each respective governing body, acting in its sole discretion, shall approve to be paid from the general fund of the respective city or county or shall issue its general obligation bonds for and on behalf of the authority;

(5) By October 1 of each year, the authority shall transmit to the commissioner of environment and conservation an estimated budget with a request for an amount to be included in the governor's budget recommendations for the next fiscal year. Such budget shall include the estimated administrative, operation and maintenance expenses and shall include appropriate justification for such requested appropriation. Such amount, or other amount as deemed appropriate by the commissioner and approved by the governor, shall be included in the budget request transmitted to the general assembly; and

(6) It is the intent of this part that the authority be operated as a state agency subject to all fiscal requirements and procedures that apply to other state departments and agencies and subject to joint local funding as stipulated in this part.



§ 64-1-206 - Annual reports.

The board of directors of the authority shall report annually to the governing bodies of the various counties, cities and towns in the area and to the state. Such reports shall include, but not be limited to, statements of financial receipts and expenditures, a summary of activities and accomplishments for the period and proposed plans for the next year and for five (5) subsequent years.



§ 64-1-207 - Pre-existing and independent projects.

Nothing in this part shall be construed as interfering with existing contracts or works of improvements currently under way by state and local governments or with works of improvements that are undertaken independently from the authority and the state, if such works are not in conflict with basin-wide plans for control of water, recreation and conservation.



§ 64-1-208 - Local improvements.

Any one (1) county, individually, or in combination with one (1) or more counties, may undertake works of improvements as provided for in this part with the authority and the state, if such works are not in conflict with the basin-wide plans for control of water. A majority of the members of the board of directors representing such county wanting to act individually, together with the member at large, as provided for in § 64-1-203(a)(2)(A)(iii), are sufficient to make all decisions and take action for the board with regard to works of improvements for such county.



§ 64-1-209 - Local control and operation of improvements.

Upon the final acceptance from the contractor of any specific project on the Chickasaw basin plan, the governing body or bodies of the county or counties wherein the project is physically located may at their option require the authority to relinquish the control and operation of the project to the county; provided, that such county shall thereafter be fully responsible for the cost of maintenance and operation of such project and shall receive all revenues therefrom, except such revenues as might be pledged to the payment of obligations theretofore incurred by the authority.



§ 64-1-210 - Cooperation with county soil conservation districts and conservation boards.

The authority shall develop its programs and plans for implementation in close cooperation with the existing county soil conservation districts as established under title 43, chapter 14, part 2 and county conservation boards as established by §§ 11-21-101 -- 11-21-109, so that such districts and boards are joint sponsors of individual projects or works of improvements as related to small watersheds in individual counties.



§ 64-1-211 - Cooperation from state agencies.

All agencies of the state of Tennessee are hereby authorized and directed to extend their cooperation and to lend assistance to the authority in the formulation and implementation of a development program.



§ 64-1-212 - County participation -- Withdrawal.

(a) The provisions of this part apply to Shelby and Tipton Counties for the purpose of implementing the programs established in this part, and any or all of these counties are hereby expressly authorized by the general assembly to participate in the programs established. However, prior to participation in such programs, the county legislative bodies of Shelby and Tipton counties shall express their desire to participate in the programs, by means of a resolution to that effect, passed by each or all of the respective local legislative bodies of the counties involved.

(b) Any county to which this part applies that has elected or elects to participate in the programs authorized by this part may withdraw from participation in the programs by resolution to that effect adopted by a two-thirds (2/3) vote of the county legislative body of such county. However, such withdrawal shall not relieve such county of any of its then existing obligation on account of bonds or other evidence of indebtedness incurred by such county on account of its participation in the programs of the authority, and such obligation shall continue until discharged by the county.



§ 64-1-213 - Relation to existing laws -- Liberal construction.

(a) This part shall be considered supplemental and additional to any and all other laws and confers sufficient authority in and of itself for the purposes set forth in this part.

(b) This part shall be liberally construed to effectuate its purpose of facilitating the development of the resources of the Chickasaw basin.






Part 3 - Elk River Development Agency [Repealed]



Part 4 - Obion-Forked Deer Basin Authority [Repealed or Transferred]



Part 5 - Sequatchie Valley Planning and Development Agency

§ 64-1-501 - Creation -- Purpose.

(a) There is hereby created and established the Sequatchie Valley planning and development agency, being a public body corporate and politic and referred to as the agency in this part.

(b) The agency is created and established for the purpose of planning and developing the resources of the region covered by Bledsoe, Marion, Rhea, Grundy and Sequatchie Counties, referred to as the region in this part, including the coordination of the agency's planning and development work with related activities and programs of other federal, state and local planning and development agencies.

(c) The scope of the agency's interests, work and activities shall include programs in the fields of education, public health, industrial development, highways, water resources and recreation and in such other fields as the agency's board of directors finds that it can provide planning and development services for the five-county region efficiently and economically.



§ 64-1-502 - Board of directors -- Officers -- Meetings -- Expenses.

(a) (1) The agency shall be governed by a board of directors, referred to as the board in this part, consisting of the following members, to serve until their successors are appointed:

(A) The county mayor of each of Bledsoe, Marion, Rhea, Grundy and Sequatchie Counties shall during that county mayor's term as county mayor be a member of the board, or the county mayor may designate another person from that county to serve as member for the term that the county mayor would otherwise serve;

(B) The governor shall appoint from each of the counties mentioned in subdivision (a)(1)(A) to be a member of the board a person active in county, municipal or other public or business, labor or agricultural affairs. The term of each such member shall be six (6) years, except for the original terms, which shall be for two (2), four (4) and six (6) years, beginning with the date of the organizational meeting of the board as provided in subsection (b);

(C) The mayors of the incorporated cities and towns in each of the five (5) counties shall designate by majority vote one (1) member of the board of directors. The terms of these five (5) members of the board shall be six (6) years, beginning with the date of the organizational meeting of the board as provided in subsection (b); and

(D) The governor shall designate a member of the governor's staff or cabinet to serve as a director during the governor's term of office.

(2) Any vacancy in the board shall be filled in the same manner as provided in subdivision (a)(1); provided, that any such appointment or designation to fill a vacancy shall be for the unexpired portion of the term of the director being replaced.

(b) Upon completion of the membership of the board, the directors shall meet and organize by electing a chair, vice chair and secretary-treasurer and shall set a regular time and place for meetings of the board thereafter.

(c) The directors shall serve without compensation, except that they shall be reimbursed for actual traveling expenses and other necessary expenses incurred in the performance of their official duties. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 64-1-503 - General powers and duties.

The agency has the following general powers, functions and duties:

(1) Perpetual succession in the corporate name;

(2) Sue and be sued in the corporate name;

(3) Adopt, use and alter a corporate seal, which shall be judicially noticed;

(4) Enter into such contracts and cooperative agreements with federal, state and local governments, and agencies thereof, with private individuals, corporations, associations and other organizations as the board may deem necessary or convenient in carrying out the purposes of this part;

(5) Adopt, amend and repeal bylaws;

(6) Appoint such managers, officers, employees, attorneys and agents as the board deems necessary for the transaction of its business, fix their compensation, define their duties and require bonds of such of them as the board may determine;

(7) (A) Receive and expend funds from any source for staffing and other administrative expenses, research, planning, coordination, economic development, demonstration projects and other activities deemed necessary to promote the efficient, harmonious and economic development of the region;

(B) Receive grants from private foundations and other sources for the purposes of research and for demonstration projects oriented to human, physical and natural resources utilization;

(8) Cooperate and coordinate its activities with local and state planning agencies and other areas in developing and implementing plans for development;

(9) Cooperate and coordinate its activities with the federal agencies having responsibility for developing natural, human and physical resources of the region;

(10) Cooperate with local and regional financial institutions in assembling financial resources for commercial, industrial and other development;

(11) Compile, prepare, publish and disseminate information about the economic resources of the region and about subareas;

(12) Encourage and assist in the creation of private and semi-public, nonprofit organizations as needed and under existing laws of the state for carrying out specific projects and programs initiated under federal and state laws;

(13) Enter into compacts or contractual arrangements with planning agencies of other adjoining or neighboring states, for the purpose of preparing joint comprehensive plans for development of a broader area or region;

(14) Acquire by purchase, lease or gift any real and personal property, or any interest therein, that the board deems necessary or convenient in carrying out the purposes of this part; and

(15) Have and exercise such other authority as deemed necessary by the board to further and promote the orderly and economic development of the region.



§ 64-1-504 - Powers and duties with respect to planning -- Designation of region as planning region.

(a) The agency has the following powers, duties and functions with respect to planning:

(1) It is the function and duty of the agency to make and adopt a general regional plan for the physical development of the territory of the region. Any such plan shall include the planning of municipal territory to the extent that, in the board's judgment, the plan is related to the planning of the region as a whole. The plan shall not be deemed an official plan or part of the official plan of any municipality having a municipal planning commission unless adopted as such by the municipal planning commission. The regional plan, with the accompanying maps, plats, charts and descriptive matter, shall show:

(A) The agency's recommendations for the development of the territory covered by the plan and may include, among other things, the general location, character and extent of public ways, ground and other public property;

(B) The general location and extent of public utilities and terminals, whether publicly or privately owned, for power, light, heat, sanitation, transportation, communication, water and other purposes;

(C) The removal, relocation, extension, widening, narrowing, vacating, abandonment or change of use of existing public ways, grounds, open spaces, buildings, properties, utilities or terminals;

(D) The general character, location and extent of community centers, town sites or housing developments;

(E) The location and extent of forests, agricultural areas and open development areas for purposes of conservation, food and water supply, sanitary and drainage facilities or the protection of urban development; and

(F) A land classification and utilization program;

(2) The regional plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted, efficient and economic development of the region that will, in accordance with present and future needs and resources, best promote the health, safety, morals, order, convenience, prosperity and welfare of the inhabitants, as well as efficiency and economy in the process of development, including optimum distribution of population, urbanization and the uses of land and resources for trade, industry, recreation, agriculture, forestry, tourism and such other uses as will tend to create conditions favorable to transportation, health, safety, civic activities and educational and cultural opportunities, reduce the wastes of financial and human resources that result from either excessive congestion or excessive scattering of population and tend toward an efficient and economic utilization, conservation and production of the supply of food, water, minerals, drainage, sanitary and other facilities and resources. Such plans may include the design and layout of industrial parks and feasibility studies for extension of utilities and services to areas deemed suitable for industrial development;

(3) The agency may adopt the regional plan as a whole at one time or, as the work of making the plan progresses, may from time to time adopt a part or parts thereof. The agency may from time to time amend, extend or add to the plan or carry any part of the plan into greater detail;

(4) The agency shall certify a copy of its regional plan or any adopted part or amendment of the plan or addition thereto to the former state planning office, to the county legislative body of each county within the region and to the planning commission of each municipality within the region having a planning commission. Any municipal planning commission that receives any such certification may adopt, as a part or amendment of or addition to the plan of the municipality, so much of the regional plan or part or amendment thereof or addition thereto as falls within the territory of the municipality; and when so adopted, it shall have the same force and effect as though made and prepared, as well as adopted, by such municipal planning commission;

(5) It is the further duty of the agency to promote the mutual cooperation of the planning commissions of municipalities within the region and the coordination of the plans of such municipalities with the plan of the region and generally to confer with and advise municipal and county executive and legislative bodies and officials for the purpose of promoting a coordinated and adjusted development of the region. The agency may also advise county legislative bodies and municipal legislative bodies with respect to the formulation of public improvement programs and the financing thereof. It may also cooperate with the planning, legislative or executive authorities of neighboring states, regions, counties or municipalities for the purpose of promoting coordination between the development of the region and adjoining or neighboring territory; and

(6) All municipal, county and other local public officials within the region shall, upon request, furnish to the agency, within a reasonable time, such available information as it may require for its work. The agency, its officers, agents and employees, in the performance of the agency's functions, may enter upon any land and make examinations and surveys and place and maintain necessary monuments and marks thereon.

(b) The former state planning office is authorized to designate the region covered by this part as a planning region in accordance with § 13-3-101, and to designate the board of directors of the agency as the regional planning commission for such planning region. In that event, the board shall have all of the powers, duties, and functions of such a regional planning commission as provided in title 13, chapter 3; provided, that such designations shall in no wise affect or diminish the powers, duties and functions specifically set forth in subsection (a).



§ 64-1-505 - Construction and operation of public works projects.

(a) The agency is authorized and empowered to construct and/or operate and maintain any public works project within the region; provided, that no such project shall be constructed without the agency first having obtained the consent of the county or municipality within whose jurisdiction the project is located.

(b) For this purpose, "public works project" includes any one (1) or more or any combination of the following: airports, bridges, tunnels, viaducts, hospitals, sanitaria, dispensaries, nursing homes, almshouses, public buildings, plazas, schools, roads, flood control works, water mains and lines, highways, port and dock facilities, including any terminal storage and transportation facilities incident thereto, industrial parks, which are defined to be lands, and rights, easements and franchises relating thereto, and may include adequate roads and streets, water and sewer facilities, utilities and docks and terminals as required for the use of industry, in aid of the state's public policy of industrial growth and expansion, and all property, real and personal, appurtenant thereto or connected with such work, undertaking or project and the existing work, undertaking or project, if any, to which such work, undertaking or project is an extension, addition, betterment or improvement. But this enumeration does not exclude any other project for the benefit of the people in the region where any state or federal agency will match the funds of the county with grants-in-aid or gratuities to subsidize or assist the development of such project.



§ 64-1-506 - Construction and operation of regional facilities.

(a) Without derogating from any of its powers, duties, functions and responsibilities as set forth in the other provisions of this part, the agency is specifically authorized to:

(1) Make plans for the construction, operation and maintenance of regional facilities, including, but not limited to, educational and recreational facilities in one (1) or more of the five (5) counties constituting the region; and

(2) Take all such actions as are necessary or convenient in the judgment of the board in effectuating such plans, including, but without limitation, by reason of this enumeration:

(A) The acquisition of sites for the facilities;

(B) Sale or transfer of such sites, if acquired in the agency's name, to the agency or institution that will own and operate the facility;

(C) Arranging for the financing of the facility's construction, operation and maintenance;

(D) Applying for such federal assistance as may be available and obligating the agency as required to obtain such assistance; and

(E) Making contracts and agreements with federal, state and local educational agencies and institutions in carrying out the provisions of this section.

(b) The agency may, at the request of the counties, act as a vehicle for contracts or agreements among counties for carrying out regional projects.



§ 64-1-507 - Issuance of bonds -- Securing of bonds.

(a) The agency is authorized and empowered to issue its bonds from time to time in an amount not to exceed a total of two million dollars ($2,000,000) outstanding at any time for the purpose of paying in whole or in part the cost of acquiring lands or interests in land and of constructing facilities and improvements on the land as authorized in the provisions of this part.

(b) The agency is authorized to secure such bonds by a pledge of all or any of the revenues that may come to the agency from any source, by a mortgage or deed of trust of the agency's land or any part thereof, including improvements thereon, or by a combination of the two (2).

(c) The agency is also authorized to enter into such contracts and to make such covenants in the issuance of its bonds as may be necessary to assure the marketability of the bonds.



§ 64-1-508 - Authority to contribute money and issue bonds.

The various counties, towns and incorporated municipalities in the region are hereby authorized and empowered to:

(1) Contribute to the work of the agency any amount or amounts of money that their respective governing bodies, acting in their sole discretion, approve to be paid from the general fund of the respective county or city. County legislative bodies and governing bodies of the cities or towns are empowered to levy and collect ad valorem taxes for purposes that are hereby declared to be for municipal and county public purposes; and

(2) Issue their bonds as provided in title 9, chapter 21 to obtain funds for the financing of public works projects undertaken by the agency or to secure advances made by federal agencies for the construction of public works projects in the region pursuant to agreements with the agency.



§ 64-1-509 - Annual reports.

The board of directors of the agency shall report annually to the governor, and to the governing bodies of the various counties, towns and incorporated municipalities of the region. The reports shall include a statement of financial receipts and expenditures and a summary of all activities and accomplishments for the period and proposed plans for the next year.



§ 64-1-510 - Cooperation from state agencies.

All agencies of the state of Tennessee are hereby authorized and directed to extend their cooperation and lend assistance to the agency in the formulation and implementation of its planning and development program.



§ 64-1-511 - Advisory board.

For the purpose of coordinating its activities with the needs and undertakings of other local organizations and groups, the board of directors may establish an advisory board consisting of the chair of the agency board, who shall be chair of the advisory board, and of sufficient members to represent adequately, so far as possible, industry, commerce, agriculture, the general public, any official planning and developmental bodies in the locality and organized citizens groups working for the development of the region.






Part 6 - Tennessee Duck River Development Agency

§ 64-1-601 - Creation -- Purpose -- Additional sponsoring and participating governmental entities.

(a) There is hereby created and established the Tennessee Duck River development agency, being a public body corporate and politic. For the purpose of this part it is referred to as the agency in this part.

(b) The agency is created for the purpose of developing and effectuating plans and programs for comprehensive development, including the control and development of the water resources of those portions of the Upper Duck River watershed lying in Coffee, Bedford, Hickman, Marshall and Maury counties, and integrating plans, programs and development activities with the overall economic development of the area described.

(c) Any county or municipality in the Duck River basin, or any governmental entity from which flows any tributary stream of the Duck River or any county adjoining the Duck River basin may, upon a two-thirds (2/3) majority vote of its governing body, elect to become an additional sponsoring and participating governmental entity in the Tennessee Duck River development agency. Representation on the board of directors shall be proportioned as provided for directors of such governmental entities so electing and be determined in the manner prescribed in § 64-1-602. Upon an affirmative action to become a sponsoring and participating governmental entity, the appropriate officer of such governmental entity shall notify the agency's offices and the current agency chair of such action.



§ 64-1-602 - Board of directors -- Officers -- Meetings -- Expenses.

(a) The organization of the agency shall be as follows:

(1) The agency shall be governed by a board of directors consisting of twelve (12) members;

(2) (A) The governor shall appoint one (1) director from each county named in § 64-1-601(b). Each director shall be chosen from a list of three (3) candidates nominated by majority vote of the county legislative bodies of each county. Candidates shall include persons active in municipal, industrial, agricultural, commercial and citizen organizations, such as the Upper Duck River development association, and active in promoting comprehensive unified development of the resources and economic growth of the Upper Duck River watershed. The presiding officer of the governing body of each county shall certify such nominations to the governor. From the nominations, the governor shall appoint three (3) directors for terms of three (3) years and two (2) directors for terms of four (4) years. Successors shall be appointed for terms of six (6) years. Directors shall serve until their successors are appointed. If a vacancy occurs, the governor shall appoint a successor for the unexpired term;

(B) The governor shall designate a member of the governor's staff or cabinet to serve as a director during the governor's term of office;

(C) The governor shall designate county mayors from two (2) counties of the area to serve as directors for two-year terms;

(D) The governor shall designate mayors of two (2) incorporated cities or towns of the area to serve as directors for two-year terms; and

(E) The governor shall appoint two (2) additional directors for terms of four (4) years. The governor may choose from a list of six (6) at-large candidates nominated by the board of directors. There is no residency requirement for the two (2) additional directors other than to be citizens of the state; and

(3) The board of directors shall elect a chair, vice chair and secretary-treasurer and set a regular time and place for meetings of the board.

(b) Directors serve without compensation, except reimbursement for actual traveling expenses and other necessary expenses incurred in the performance of their official duties, such expenses to be reimbursed from such funds as may be available to the agency. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 64-1-603 - Powers and duties.

The powers, duties and functions of the agency are as follows:

(1) General: (A) Perpetual succession in corporate name;

(B) Sue and be sued in corporate name;

(C) Adopt, use and alter a corporate seal, which shall be judicially noticed;

(D) Enter into such contracts and cooperative agreements with the federal, state and local governments, with agencies of such governments, with private individuals, corporations, associations and other organizations as the board may deem necessary or convenient to enable it to carry out the purposes of this part;

(E) Adopt, amend and repeal bylaws; and

(F) Appoint such managers, officers, employees, attorneys and agents as the board deems necessary for the transaction of its business, fix their compensation, define their duties and require bonds of such of them as the board may determine. The salaries of any such employees may be paid out of such funds as may be available to the agency from any source;

(2) Formulation and Execution of Development Plans: The agency is authorized to:

(A) Investigate the resources of the Upper Duck River area and determine the requirements for their full development and for control and development of the Upper Duck River stream system as an integral part of the economy of the area;

(B) Develop and carry out a unified comprehensive program of resource development for economic growth of the area. These plans shall be consistent with plans for statewide economic development;

(C) In making such investigations and in formulating development plans, seek and utilize the assistance of appropriate federal, state and local agencies and of private citizens and citizen organizations interested in the conservation and development of the resources of the area;

(D) Provide, develop and help as appropriate the needed and feasible cooperative arrangements for the construction of water control structures, channel improvements and facilities for navigation, drainage, irrigation, water conservation and supply, industrial development and recreation as a part of comprehensive plans and, in aid of such activities, to accept loans, grants or other assistance from federal, state and local governments or from agencies of such governments; and

(E) Arrange with any city, county, municipality or supplier of utilities for the abandonment, relocation or other adjustment of roads, highways, bridges and utility lines;

(3) Land Acquisition: Acquire by purchase, lease, gift or in any manner other than by condemnation property of any kind, real, personal or mixed, or any interest therein, that the board deems necessary or convenient to the exercise of its powers or functions; and

(4) Management and Operation: (A) Enter into contracts with municipalities, corporations and other public agencies or political subdivisions of any kind or with others for the sale of water for municipal, domestic, agricultural or industrial use or of any other services, facilities or commodities that the agency may be in a position to supply;

(B) Develop reservoirs and shoreline lands for recreational, educational and other uses as may be determined by the board of directors and provide for their operation for these purposes directly or by concessionaires, lessees or vendees of shoreline lands;

(C) Sell or lease shoreline lands acquired in connection with development of the Upper Duck River system for uses consistent with the agency's development plan and subject to such restrictions as the agency deems necessary for reservoir protection and to such requirements as to character of improvements and activities and the time within which such improvements or activities shall be undertaken as the agency deems appropriate to its overall development plan;

(D) Acquire or operate shoreline lands of reservoirs owned by the United States as the agent of the federal agency having custody and control thereof under appropriate agreements with such agencies;

(E) Acquire, construct or operate other facilities or works for improvement as are necessary to effectuate plans for comprehensive development of the area; and

(F) In addition to the investment of funds authorized by any other general law, invest funds to the same extent as utility districts are authorized to invest idle funds pursuant to § 7-82-108(a); provided, that the criteria set out in § 64-1-604(g) shall continue to apply to investments of refunding bond proceeds.



§ 64-1-604 - Issuance of bonds, notes and other obligations.

(a) (1) The agency is authorized and empowered to issue its bonds, notes or other obligations from time to time in an amount not to exceed a total of eight hundred million dollars ($800,000,000) for the purpose of paying in whole or in part the cost of acquiring necessary lands and interests in the land and of constructing and acquiring constructed facilities and improvements necessary in the development of the total economic resources of the Duck River watershed and the expenses incidental thereto. Prior to the adoption of any resolution of the board authorizing the sale of bonds, notes or other obligations or entering into any contract or other arrangement in the planning or preparation for the sale of bonds, notes or other obligations, the agency shall review such plans with the comptroller of the treasury or the comptroller's designee. The state funding board established by § 9-9-101 is authorized to contract or to make other arrangements as it may deem necessary to provide for the issuance of such bonds, notes or other obligations of the agency or, in the state funding board's discretion, the agency may enter into such contracts or other arrangements. Any contract or arrangement entered into for the purpose of the issuance of any bonds, notes or other obligations shall be subject to the approval of the state funding board.

(2) Any resolution of the board authorizing the sale of bonds, notes or other obligations shall be submitted to the state funding board, and such resolution shall only become effective upon receiving the approval of the state funding board. The state funding board, upon rejecting any resolution of the board authorizing the issuance of bonds, notes or other obligations, shall state in writing the reasons for this action.

(b) (1) Except as otherwise expressly provided in this section, all bonds, including notes or other obligations of the agency, issued by the agency are payable solely out of the revenues and receipts derived from the agency's projects or of any revenues of the agency as may be designated in the proceedings of the board under which the bonds are authorized to be issued; provided, that notes issued in anticipation of the issuance of bonds may be retired out of the proceeds of such bonds. Such bonds may be executed and delivered by the agency at any time and from time to time, may be in such form and denominations and of such terms and maturities, may be in registered or bearer form either as to principal or interest, or both, may be payable in such installments and at such time or times not exceeding forty (40) years from the date thereof, may be payable at such place or places whether within or without Tennessee, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the agency and may contain such provisions not inconsistent with this section, all as shall be provided in the proceedings of the board whereunder the bonds shall be authorized to be issued.

(2) If deemed advisable by the board, there may be retained in the proceedings under which any bonds of the agency are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited on the face of the bonds; but nothing contained in this section shall be construed to confer on the agency any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued.

(3) Any bonds of the agency may be sold at public or private sale in such manner, at such price and from time to time as may be determined by the board to be most advantageous, and the agency may pay all expenses, premiums and commissions that its board may deem necessary or advantageous in connection with the issuance thereof. Issuance by the board of one (1) or more series of bonds for one (1) or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds.

(4) Proceeds of bonds issued by the agency may be used for the purpose of:

(A) Constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering or extending any project or projects, including the payment of interest on the bonds during construction of any such project, and for two (2) years after the estimated date of completion;

(B) Payment of engineering, fiscal, architectural and legal expenses incurred in connection with such project and the issuance of the bonds; and

(C) The establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds in the event of a deficiency in the revenues and receipts available for such payment.

(c) Subject to the approvals required in subsection (a), any bonds or notes of the agency at any time outstanding may at any time and from time to time be refunded by the authority by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding the sum of the following:

(1) The principal amount of the obligations being refinanced;

(2) Applicable redemption premiums thereon;

(3) Unpaid interest on such obligations to the date of delivery or exchange of the refunding bonds;

(4) In the event the proceeds from the sale of the refunding bonds are to be deposited in trust as provided in this section, interest to accrue on such obligations from the date of delivery to the first or any subsequent available redemption date or dates selected, in its discretion, by the board or to the date or dates of maturity, whichever shall be determined by the board to be most advantageous or necessary to the agency;

(5) A reasonable reserve for the payment of principal of and interest on such bonds and/or a renewal and replacement reserve;

(6) If the project to be constructed from the proceeds of the obligations being refinanced has not been completed, an amount sufficient to meet the interest charges on the refunding bonds during the construction of such project and for two (2) years after the estimated date of completion, but only to the extent that interest charges have not been capitalized from the proceeds of the obligations being refinanced; and

(7) Expenses, premiums and commissions of the agency, including bonds discount, deemed by the board to be necessary for the issuance of the refunding bonds. A determination by the board that any refinancing is advantageous or necessary to the agency, or that any of the amounts provided in this subdivision (c)(7) should be included in such refinancing or that any of the obligations to be refinanced should be called for redemption on the first or any subsequent available redemption date permitted to remain outstanding until their respective dates of maturity shall be conclusive.

(d) Any such refunding may be effected whether the obligations to be refunded have then matured or thereafter mature, either by the exchange or the refunding bonds for the obligations to be refunded thereby with the consent of the holders of the obligations so to be refunded, or by sale of the refunding bonds, and the application of the proceeds thereof to the payment of the obligations to be refunded thereby, and regardless of whether or not the obligations proposed to be refunded are payable on the same date or different dates or are due serially or otherwise.

(e) Prior to the issuance of the refunding bonds, the board shall cause notice of its intention to issue the refunding bonds, identifying the obligations proposed to be refunded and setting forth the estimated date of delivery of the refunding bonds, to be given to the holders of the outstanding obligations by mail to each registered holder and, if the outstanding bonds or coupons are not registered securities, by publication of an appropriate notice one (1) time each in a newspaper having general circulation in the area of the project and in a financial newspaper published in New York, New York, having national circulation. As soon as practicable after the delivery of the refunding bonds and whether or not any of the obligations to be refunded are to be called for redemption, the board shall cause notice of the issuance of the refunding bonds to be given in the manner provided in this subsection (e).

(f) If any of the obligations to be refunded are to be called for redemption, the board shall cause notice of redemption to be given in the manner required by the proceedings authorizing such outstanding obligations.

(g) The principal proceeds from the sale of any refunding bonds shall be applied only as follows:

(1) To the immediate payment and retirement of the obligations being refunded; or

(2) To the extent not required for the immediate payment of the obligations being refunded, then such proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded; but provision may be made for the pledging and disposition of any surplus, including, without limitation, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of the United States government, obligations the principal of and interest on which are guaranteed by the United States government or obligations of any agency or instrumentality of the United States government or in certificates of deposit issued by a bank or trust company located in this state, if such certificates are secured by a pledge of any of such obligations having any aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this subdivision (g)(2) shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but that have not matured and that are not presently redeemable, or, if presently redeemable, have not been called for redemption.

(h) All such bonds, refunding bonds and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.

(i) The principal of and interest on any bonds issued by the agency may be secured by a pledge of the revenues and receipts out of which the same shall be made payable and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made, and/or by an assignment and pledge of all or any part of the agency's interest in and rights under the leases, sale contracts or loan agreements relating to such projects, or any part thereof. The resolution under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents or payments with respect to any projects or portions thereof covered by such resolution, mortgage or deed of trust, the creation and maintenance of special funds from such revenues and from the proceeds of such bonds and the rights and remedies available in the event of default, all as the board deems advisable and not in conflict with the provisions of this subsection (i). Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the agency shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made have been fully paid. In the event of default in such payment or in any agreements of the agency made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security for the bond, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage and deed of trust, or any one (1) or more of the above remedies.



§ 64-1-605 - Authority to contribute money and issue bonds.

The counties of Coffee, Bedford, Marshall and Maury and the towns and incorporated municipalities therein and other governmental entities electing to become a sponsoring and participating governmental entity pursuant to § 64-1-601(c) are hereby authorized and empowered to:

(1) Contribute to the work of the agency any amount or amounts of money that their respective governing bodies, acting in their sole discretion, approve to be paid from the general fund of the respective county or city. County legislative bodies and governing bodies of such cities or towns are empowered to levy and collect ad valorem taxes for such purposes, which are declared to be for municipal and county public purposes; and

(2) Issue their bonds as provided in title 9, chapter 21, to obtain funds for the financing of public works by the agency or to secure advances made by federal agencies for the construction of public works in the Upper Duck River pursuant to cooperative agreements with the agency.



§ 64-1-606 - Annual reports.

The board of directors of the agency shall report annually to the governor and shall likewise report annually to the governing bodies of the various counties, towns and incorporated municipalities of the area. Such reports shall include a statement of financial receipts and expenditures and a summary of all activities and accomplishments for the period and proposed plans for the next year.



§ 64-1-607 - Cooperation from state agencies.

All agencies of the state of Tennessee are hereby authorized and directed to extend their cooperation and lend assistance to the agency in the formulation and implementation of a development program.



§ 64-1-608 - Advisory board.

For the purpose of coordinating its activities with the needs and undertakings of other local organizations and groups, the board of directors may establish an advisory board consisting of the chair of the agency board, who shall be chair of the advisory board, and of sufficient members to represent adequately so far as possible, industry, commerce, agriculture, the general public, any official planning and developmental bodies in the locality and organized citizens groups working for the development of the Upper Duck River system.



§ 64-1-609 - Legislative findings -- Alternative source analysis -- Long-term plan for development of viable sources of water for watershed.

(a) The general assembly finds that:

(1) The Duck River is approximately two hundred sixty-nine (269) miles long, and is the longest river in Tennessee that is totally contained within the state;

(2) The watershed for the Duck River is one of the most biodiverse rivers in North America containing over one hundred fifty (150) species of fish, more species than the entire continent of Europe;

(3) Over two hundred thousand (200,000) Tennesseans rely on the Duck River for drinking water;

(4) The long-term viability of the Duck River may be impacted by increased utilization of its water for human consumption and agricultural purposes;

(5) A dependable source of water for human consumption and agricultural purposes is essential to the health, safety and welfare of the persons who live in the Duck River watershed, as well as the economic vitality of the region; and

(6) Increasing the use of the waters of the Duck River for human consumption and agricultural purposes may impact the health of the river and the ability of the river to support fish and aquatic life and to be a source of recreation for the citizens of the state.

(b) Consistent with the findings in subsection (a), the Duck River development agency is authorized and directed to undertake an alternative source analysis with the goal of establishing a long-term plan for the development of viable sources of water for the citizens of the Duck River watershed. The options to be considered by the alternative source analysis shall include pipelines to the Tennessee and Cumberland Rivers, the enlargement of existing impoundments, the development of new impoundments and other options that merit consideration as determined by the Duck River development agency. The alternative source analysis shall include the infrastructure required, the estimated costs and the feasibility of funding alternative source projects through bonds issued by the Duck River development agency supported by revenues generated from the sales of water. In conducting the alternative source study, the Duck River development agency shall seek input and cooperation from the Tennessee advisory commission on intergovernmental relations, local water districts and authorities, the department of environment and conservation, the Tennessee Valley authority, the army corps of engineers and other agencies, organizations and persons as the agency deems appropriate. The first alternative source analysis shall be set forth in a written report to be delivered to the speakers of the senate and the house of representatives by March 1, 2011, with copies sent to all legislators whose districts are wholly or partially within the Duck River watershed area. The alternative source analysis shall be updated annually by a report delivered to the speakers of the senate and the house of representatives by March 1 of each year beginning in 2012, with copies to all legislators whose districts are wholly or partially within the Duck River watershed area.






Part 7 - Tellico Reservoir Development Agency

§ 64-1-701 - Creation -- Purposes -- Declaration of public function.

(a) There is hereby created and established the Tellico Reservoir development agency, being a public body corporate and politic, referred to as the agency in this part.

(b) The agency is created for the purpose of developing and effectuating plans and programs for the comprehensive development of, acquiring, operating, managing, selling, leasing and the development of all or a portion of the lands lying within the Tennessee Valley authority Tellico Reservoir project area, as shown on the official tract maps of the Tennessee Valley authority, and such contiguous lands as may be acquired by or transferred to the agency within the watershed of the Little Tennessee River, including portions of Monroe, Loudon and Blount Counties, referred to as development lands in this part, all in accordance with the public purposes for which the Tellico Reservoir project was established and developed.

(c) The development, management and operation of lands and facilities within the development lands set forth in subsection (b) by the agency are declared to be essentially public and governmental functions. The powers and authorities granted in connection therewith are declared to be public and corporate purposes and matters of public necessity.



§ 64-1-702 - Board of directors -- Officers -- Meetings -- Expenses.

(a) The organization of the agency shall be as follows:

(1) The agency shall be governed by a board of directors consisting of nine (9) members;

(2) The county mayors of Monroe, Loudon and Blount Counties shall be members of the board of directors;

(3) The county mayor of each of the counties named in subdivision (a)(2) shall appoint, with the advice and consent of the county commission, persons to fill two (2) directorships from each county. In the selection of nominees for the board of directors, due consideration shall be given to persons active in municipal, industrial, agricultural, community, commercial and citizen organizations. The initial directors appointed to the board pursuant to the procedure set out in this subdivision (a)(3) shall serve terms as follows: Two (2) for terms of two (2) years; two (2) for terms of four (4) years; and two (2) for terms of six (6) years. The selection of directors to fill these terms of office shall be by random selection. The term of a director shall continue in any event until a successor is appointed. Successors shall be appointed in the manner set forth for the initial board of directors and shall serve for terms of six (6) years. In the event of a vacancy on the board, a successor shall be appointed for the unexpired term in the same manner as set forth for the initial directors.

(b) Upon completion of its membership, the appointees shall meet and organize, elect a chair, vice chair and secretary-treasurer, and set a time and place for regular meetings of the board of directors, which shall occur no less frequently than once during every three (3) months.

(c) The board of directors may provide that directors be compensated for attendance at regular meetings of the board of directors and at meetings of duly designated committees of the board in an amount to be specified by the board, which amount shall not exceed twice the minimum rate of compensation provided for counties of the third class in § 5-5-107, for regular meetings of the board of directors and one and one half (11/2) of such amount for meetings of committees of the board of directors. Directors shall serve without further or additional compensation except reimbursement for actual travel expenses and other necessary expenses incurred in the performance of their official duties, such expenses to be reimbursed from such funds as may be available to the agency. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 64-1-703 - Powers and duties.

The powers, duties and functions of the agency are to:

(1) General: (A) Have perpetual succession in the corporate name;

(B) Sue and be sued in the corporate name;

(C) Adopt, use and alter a corporate seal, which shall be judicially noticed;

(D) Enter into such contracts and cooperative agreements with the United States and the Tennessee Valley authority for the development, management and sale of the development lands containing such terms and conditions as the board of directors may deem necessary or convenient, respecting the exercise of any and all rights, powers and authorities granted to the agency under this part;

(E) Enter into such contracts and cooperative agreements with other federal, state and local governments, with agencies of such governments, with private individuals, corporations, associations and other organizations as the board of directors may deem necessary or convenient to enable it to carry out the purposes of this part;

(F) Adopt, amend and repeal bylaws;

(G) Appoint such managers, officers, employees, attorneys and agents as the board deems necessary for the transaction of its business, fix their compensation, define their duties and require bonds of such of them as the board may determine. This authority includes, without limitation, the appointment of an executive director of the agency who shall be in charge of the day-to-day operations of the agency and a treasurer who shall be charged with responsibility for maintaining the books of account of the agency and control of the deposit and disbursement of the funds of the agency. The salary of any such employees may be paid out of such funds as may be available to the agency from any source;

(H) Apply for or accept grants, loans or other financial assistance from any federal, state, county or municipal agency, in aid of the acquisition, planning, development, management or operation of the lands, improvements to lands or facilities provided for in this part;

(I) Accept donations to the agency of cash, lands or other property to be used in furtherance of the purposes of the agency;

(J) Purchase, rent, lease or otherwise acquire any and all kinds of property, real, personal or mixed, tangible or intangible, or interests therein, and whether or not subject to encumbrances of any kind, that the agency deems necessary or convenient to carry out its purposes;

(K) Establish and charge such fees for the use of lands, interests in lands, or facilities the agency may acquire or construct as the agency deems appropriate;

(L) Promulgate and enforce such rules and regulations with respect to the use of lands, interests in lands or facilities the agency may acquire or construct that the agency deems necessary to protect such lands and facilities, to provide for the convenient and safe use thereof, or to provide for the orderly administration and efficient operation thereof;

(M) Sell, transfer, lease or otherwise dispose of any personal property, tangible or intangible, of the agency, including sales, leases and transfers to industrial, commercial and residential developers, for such consideration and upon such terms as the agency deems appropriate;

(N) Acquire such property of any kind, real, personal or mixed, or any interest therein, including leaseholds or easements, that is located within the boundary of the Tellico Reservoir project area as shown on the official tract maps of the Tennessee Valley authority and that the agency determines is necessary to carry out its purposes. The amount and character of lands or interests therein to be acquired by the agency shall be determined by the board;

(O) The agency has any further or additional powers as are necessary to carry out the purposes of this part, and the powers set forth in this section are supplemental to and not in derogation of the powers afforded such agencies under the laws of the state;

(P) Provide for the comprehensive development of the development lands through construction of facilities, including, without limitation, roads, water treatment and distribution systems, waste water treatment and collection systems, gas systems, electric utilities and such other public works projects as are set forth in § 5-11-102(9) [repealed];

(2) Financing: (A) The agency has the authority to borrow funds from time to time in such amounts as may be determined by the board of directors for the purpose of paying in whole or in part the cost of the acquisition of land or interests in land, for the improvement of the land or for constructing facilities within or in conjunction with the development of such land, and the necessary expenses incidental thereto or for any other purpose in furtherance of the purposes of this part;

(B) The agency may secure such borrowings by the issuance of bonds, notes or instruments of indebtedness and may secure such bonds, notes or instruments of indebtedness by a pledge of all or any of the revenues which may now or hereafter come to the agency from any source, by a mortgage or deed of trust of the agency's land or any part of the land or interest in the land, or by a combination of the two;

(C) The agency may make such contracts in the issuance of such bonds, notes or instruments of indebtedness as may be necessary to assure the marketability thereof;

(D) The agency is hereby declared to be performing a public function on behalf of the state and the municipalities that constitute and are represented on its board of directors. Accordingly, the agency and all properties at any time owned by it and the income and revenues therefrom and all bonds issued by it and the income therefrom are exempt from all taxation in this state. For purposes of the Securities Act of 1980, compiled in title 48, chapter 1, part 1, and any amendment to the act or substitution for the act, bonds issued by the agency are deemed to be securities issued by a public instrumentality or a political subdivision of the state;

(E) So long as title to land or rights or interests acquired in land or ownership of facilities or improvements acquired or constructed by the agency under the authority of this part shall remain in the agency, such property and the income therefrom shall be exempt from all state, county and municipal taxation. Such exemption shall not extend to the leasehold or other interest in such property that may be held by any private person or private firm or corporation; and

(3) Nothing contained within the provisions of this part shall be construed to grant the power of eminent domain to the agency.



§ 64-1-704 - Bonds.

(a) (1) Except as otherwise expressly provided in this section, all bonds issued by the agency are payable solely out of the revenues and receipts derived from the agency's projects or of any thereof as may be designated in the proceedings of the board of directors under which the bonds are authorized to be issued, including debt obligations of the lessee or contracting party obtained from or in connection with the financing of a project; provided, that notes issued in anticipation of the issuance of bonds may be retired out of the proceeds of such bonds.

(2) Such bonds may be executed and delivered by the agency at any time and from time to time, may be in such form and denominations and of such terms and maturities, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding forty (40) years from the date thereof, may be payable at such place or places whether within or without this state, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the agency and may contain such provisions not inconsistent herewith, all as are provided in the proceedings of the board of directors whereunder the bonds are authorized to be issued.

(3) If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the agency are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited in the face of the bonds, but nothing contained in this subdivision (a)(3) shall be construed to confer on the agency any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued.

(4) Any bonds of the agency may be sold at public or private sale in such manner, at such price and from time to time as may be determined by the board of directors of the agency to be most advantageous, and the agency may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance thereof.

(5) Issuance by the agency of one (1) or more series of bonds for one (1) or more purposes does not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds.

(6) Proceeds of bonds issued by the agency may be used for the purposes of:

(A) Constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering or extending any project or projects, including the payment of interest on the bonds during construction of any such project and for two (2) years after the estimated date of completion;

(B) Payment of engineering, fiscal, architectural and legal expenses incurred in connection with such project and the issuance of the bonds; and

(C) The establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds in the event of a deficiency in the revenues and receipts available for such payment.

(b) Any bonds or notes of the agency at any time outstanding may at any time and from time to time be refunded by the agency by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding the sum of the following:

(1) The principal amount of the obligations being refinanced;

(2) Applicable redemption premiums thereon;

(3) Unpaid interest on such obligations to the date of delivery or exchange of the refunding bonds;

(4) In the event the proceeds from the sale of the refunding bonds are to be deposited in trust as provided in this section, interest to accrue on such obligations from the date of delivery to the first or any subsequent available redemption date or dates selected, in its discretion, by the board of directors, or to the date or dates of maturity, whichever shall be determined by the board of directors to be most advantageous or necessary to the agency;

(5) A reasonable reserve for the payment of principal of and interest on such bonds and/or a renewal and replacement reserve;

(6) If the project to be constructed from the proceeds of the obligations being refinanced has not been completed, an amount sufficient to meet the interest charges on the refunding bonds during the construction of such project and for two (2) years after the estimated date of completion, but only to the extent that interest charges have not been capitalized from the proceeds of the obligations being refinanced; and

(7) Expenses, premiums and commissions of the agency, including bond discounts, deemed by the board of directors to be necessary for the issuance of the refunding bonds. A determination by the board of directors that any refinancing is advantageous or necessary to the agency, that any of the amounts provided in this subdivision (b)(7) should be included in such refinancing or that any of the obligations to be refinanced should be called for redemption on the first or any subsequent available redemption date permitted to remain outstanding until their respective dates of maturity shall be conclusive.

(c) Any such refunding may be effected whether the obligations to be refunded have then matured or thereafter mature, either by the exchange of the refunding bonds for the obligations to be refunded thereby with the consent of the holders of the obligations so to be refunded or by sale of the refunding bonds and the application of the proceeds thereof to the payment of the obligations to be refunded thereby, and regardless of whether or not the obligations proposed to be refunded are payable on the same date or different dates or are due serially or otherwise.

(d) Prior to the issuance of the refunding bonds, the board of directors shall cause notice of its intention to issue the refunding bonds, identifying the obligations proposed to be refunded and setting forth the estimated date of delivery of the refunding bonds, to be given to the holders of the outstanding obligations by publication of an appropriate notice one (1) time each in a newspaper having general circulation in the area and in a financial newspaper published in New York, New York, and having national circulation. As soon as practicable after the delivery of the refunding bonds, and whether or not any of the obligations to be refunded are to be called for redemption, the board of directors shall cause notice of the issuance of the refunding bonds to be given in the manner provided in this subsection (d).

(e) If any of the obligations to be refunded are to be called for redemption, the board of directors shall cause notice of redemption to be given in the manner required by the proceedings authorizing such outstanding obligations.

(f) The principal proceeds from the sale of any refunding bonds shall be applied only to:

(1) The immediate payment and retirement of the obligations being refunded; or

(2) The extent not required for the immediate payment of the obligations being refunded, then such proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded and to pay any expenses incurred in connection with such refunding; but provision may be made for the pledging and disposition of any surplus, including, without limitation, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of the United States government, or obligations the principal of and interest on which are guaranteed by the United States government, or obligations of any agency or instrumentality of the United States government, or in certificates of deposit issued by a bank or trust company located in this state, if such certificates are secured by a pledge of any of such obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this subdivision (f)(2) shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but that have not matured and that are not presently redeemable or, if presently redeemable, have not been called for redemption.

(g) All such bonds, refunding bonds and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.

(h) (1) The principal of and interest on any bonds issued by the agency shall be secured by a pledge of the revenues and receipts out of which the same shall be made payable and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made, and/or by an assignment and pledge of all or any part of the agency's interest in and rights under the leases, sales contracts or loan agreements relating to such projects, or any thereof. The resolution under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents or payments with respect to any projects or portions thereof covered by such resolution, mortgage or deed of trust, the creation and maintenance of special funds from such revenues and from the proceeds of such bonds, and the rights and remedies available in the event of default, all as the board of directors deems advisable and not in conflict with the provisions of this subdivision (h)(1).

(2) Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the agency shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made have been fully paid.

(3) In the event of default in such payment or in any agreements of the agency made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage and deed of trust, or any one (1) or more of the remedies.



§ 64-1-705 - Comprehensive development plan.

(a) The agency shall investigate the resources of the Little Tennessee River watershed, and especially the Tellico Reservoir project area and the East Tennessee region and, based upon the foregoing study, shall develop a comprehensive development plan for the economic growth and residential, recreational, commercial and industrial development of the development lands.

(b) In making such investigations necessary to the development of the comprehensive development plan and in formulating the comprehensive development plan, the agency shall seek the assistance of the Tennessee Valley authority and other federal, state and local agencies and of private citizens and citizen organizations interested in the conservation and development of the resources of the area.



§ 64-1-706 - Powers and duties with respect to development.

(a) The agency may enter into contracts with municipalities, other public agencies or political subdivisions of any kind, corporations, public or private, or with others for the construction of facilities, utilities or for the provision of services within or in conjunction with development within the development lands that the agency determines are required for the development of the development lands or for the operation or management of such facilities.

(b) The agency may develop, or provide for the development of, the development lands for recreational, residential, commercial and industrial purposes or for any other purpose consistent with this part and may provide for the development, management or operation of the development lands or facilities within such lands for these purposes, directly or by contractors, licensees, concessionaires, lessees or vendees.

(c) The agency may sell or lease any development lands or interests for uses consistent with the agency's development plan, for such consideration and on such terms as the agency deems appropriate and necessary to effectuate the comprehensive development plan and subject to such restrictions as the agency deems necessary for the protection of the economic and environmental values within the Tellico Reservoir project area, including requirements related to:

(1) The character or design of improvements and activities that may be undertaken on the development lands;

(2) The time within which such improvements or activities shall be undertaken; and

(3) The areas or places within such lands where such activities shall be undertaken.

(d) The agency may acquire, construct or operate such facilities or other works of improvement or may undertake such site development activities as are necessary or convenient to effectuate its plans for the comprehensive development of the development lands and Tellico Reservoir project area.

(e) The agency may enter into contracts with any city, county, municipal or other supplier of utilities for the abandonment, relocation, reconstruction, maintenance or other adjustment of roads, highways, bridges, utility lines or other facilities in, on, over or across the development lands or such areas adjacent thereto as may be necessary or convenient to carry out the purposes of this part.

(f) The agency may acquire, construct, operate and maintain such public roads in, on, over or across the development lands or such areas adjacent thereto as may be necessary or convenient to carry out the purposes of this part.



§ 64-1-707 - Powers of represented counties.

The counties represented on the board of directors are hereby authorized and empowered to:

(1) Contribute to the public works of the agency any amount or amounts of money that their respective governing bodies, acting in their sole discretion, shall approve to be paid from the general fund of the respective county. The county legislative bodies are empowered to levy and collect ad valorem taxes for such purposes, which are hereby declared to be for county public purposes; and

(2) Issue their bonds as provided in §§ 5-11-101 -- 5-11-125 [repealed] to obtain funds for the financing of public works by the agency or to secure advances made to the agency for the construction of public works pursuant to cooperative agreements with the agency.



§ 64-1-708 - Annual report.

The board of directors of the agency shall report annually to the governing bodies of the various counties represented on the board of directors. Such reports shall include the statement of financial receipts and expenditures and a summary of all activities and accomplishments for the period and the proposed plans of the agency for the future development of the Tellico Reservoir project area and the development lands.



§ 64-1-709 - Cooperation with Tennessee Valley authority and other agencies.

(a) All agencies of the state are hereby authorized and directed to extend their cooperation and lend assistance to the agency in the formulation and implementation of the agency's comprehensive development plan.

(b) Notwithstanding any provision of law to the contrary, upon enactment of this section, the comprehensive development plan, as adopted, approved and amended by the agency, shall control the development within the development lands acquired by the agency. Any municipal planning regulation adopted pursuant to title 13, chapter 4, any county zoning regulation adopted pursuant to title 13, chapter 7, any municipal zoning regulation adopted pursuant to title 13, chapter 7, that shall be adopted with respect to or shall apply to any portion of such development lands shall be superseded by the comprehensive development plan adopted, approved and amended by the agency, and, to the extent that same is inconsistent with the agency's comprehensive development plan, shall be of no force or effect as regards any such lands acquired by the agency.

(c) The agency is further authorized and directed to contract and cooperate with the Tennessee Valley authority regarding the general development and management of lands within the Tellico Reservoir project area and to negotiate with the Tennessee Valley authority regarding cooperation by that agency in planning and financing the development of the Tellico Reservoir area.



§ 64-1-710 - Severability -- Construction.

(a) If any part, clause, sentence, paragraph or section of this part is held or declared to be unconstitutional or void, it shall not affect the remaining part or parts of this part. It is hereby declared to be the legislative intent to have passed the remainder of the part, notwithstanding any part held to be invalid.

(b) This part shall be deemed to be remedial in nature and shall be liberally construed to effect its purposes.



§ 64-1-711 - Contracts -- Bidding -- Conveyances -- Appraisals -- Bonds and notes.

(a) (1) Notwithstanding any provision of this part to the contrary, all purchases of and contracts for purchases of goods and/or services or contracts for the conveyance of agency land in excess of two thousand dollars ($2,000) entered into by the Tellico Reservoir development agency shall be based on competitive bidding. The agency shall solicit sealed bids by public notice, setting out in detail the goods and/or services or agency land to be bid on, published at least twice in a newspaper or newspapers of general circulation in the counties served by the agency. All sealed bids shall be opened publicly at the time and place fixed in the public notice; and, in cases involving goods and/or services, the bidder making the best and lowest bid who is qualified to perform the contract shall be awarded the contract, while in cases involving conveyance of agency land, the bidder making best bid who is qualified to perform the contract shall be awarded the contract. Each bid with the name and address of the bidder shall be entered on a record and each record with the names of the bidders, the amount of their bids and the name of the successful bidder indicated thereon shall, after the award of the contract, be open for public inspection.

(2) The provisions of this subsection (a) do not apply to any contract for the conveyance of agency land for industrial development. The fair market value of such land, as of the time of the conveyance, shall be determined by at least two (2) independent, qualified appraisers, wholly disconnected from state government or any other legal governmental entity, and such property shall not be conveyed at a figure that is less than the average of the two (2) appraisals. The provisions of this subsection (a) do not apply to any project submitted by the agency for Tennessee Valley authority approval prior to May 31, 1984.

(b) (1) Notwithstanding any provision of this part to the contrary, all notes and bonds of the Tellico Reservoir development agency shall be sold at public sale, at not less than ninety-eight percent (98%) of par value thereof and accrued interest, after not less than three (3) days' advertisement thereof in a newspaper or newspapers of general circulation in the counties served by the agency and in a financial newspaper published in the city of New York, New York or Chicago, Illinois with national circulation. Such notice shall be published at least ten (10) days prior to such sale.

(2) No bond or note of the agency shall be issued until a memorandum detailing the bonds or notes to be issued together with a statement as of the beginning of the then current fiscal year, which statement shall show in detail the total outstanding bonds, notes, warrants, refunding bonds and other evidences of indebtedness of the agency, together with the maturity dates thereof, interest rates, special provisions for payment, the project to be funded by the bonds, the current operating financial statement of the agency and any other pertinent financial information, shall be submitted to the comptroller of the treasury or the comptroller's designee for review. The comptroller of the treasury or the comptroller's designee may report thereon to the agency within fifteen (15) days from the date the plan is received and shall immediately acknowledge receipt in writing of the proposed bond issue statement and information. The report thus received by the agency shall be published once in a newspaper of general circulation in the counties served by the agency during the week following its receipt. After receiving the report of the comptroller of the treasury or the comptroller's designee, and after publication of such report, or after the expiration of fifteen (15) days from the date the statement and information is received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the agency may take such action with reference to the proposed bond or note issue as it deems advisable. Such report of the comptroller of the treasury or the comptroller's designee shall also be made a part of the bond transcript.






Part 8 - Carroll County Watershed Authority

§ 64-1-801 - Creation -- Purpose.

(a) There is hereby created the Carroll County watershed authority to exercise the powers granted in this part in and with respect to all of Carroll County.

(b) The Carroll County watershed authority, cited as the "authority" in this part, shall be a body politic and corporate.



§ 64-1-802 - Board of directors.

(a) The authority shall be governed by a board of directors consisting of six (6) members appointed by the governor.

(b) Members of the board of directors shall be citizens of Tennessee and residents of Carroll County.

(c) Terms of members of the board shall be six (6) years, except that in the initial appointments two (2) members shall be appointed to two-year terms, two (2) members shall be appointed to four-year terms, and two (2) members shall be appointed to six-year terms.

(d) Vacancies shall be filled by the governor for the unexpired portion of the term.

(e) The board shall elect a chair for a term of two (2) years and such other officers for similar terms as it finds necessary.

(f) Members of the board may be reappointed and officers of the board may be reelected.

(g) The board shall meet at least quarterly in Huntingdon, but may meet at such other times and places as the board may determine. Emergency meetings may be called by the chair on the chair's own initiative or upon petition by a majority of the board.

(h) A quorum of the board, which shall be four (4) members, shall be necessary for the transaction of any business.



§ 64-1-803 - Executive secretary and personnel.

The board may employ an executive secretary and such other persons as it deems necessary to carry out the purposes stated in this part, and the salary of any such employees may be paid out of such funds as may be available to the authority from any source. The executive secretary shall be the custodian of funds belonging to the authority, and shall keep such records and accounts as may be required by the board. The executive secretary shall also execute a corporate surety bond as prescribed by the board.



§ 64-1-804 - Powers and duties.

(a) The authority is hereby specifically authorized and empowered to do any and all things necessary or desirable in forming and executing a plan for the comprehensive development of the resources of Carroll County, including, but not limited to, action in cooperation, when necessary or desirable, with appropriate local, state and federal agencies in the fields of agriculture, forestry, drainage and flood control, land reclamation, electric power utilization, irrigation, water conservation and supply, recreation, public health, education, manufacturing and trade. To that end the authority:

(1) Shall have succession in its corporate name;

(2) May sue and be sued in its corporate name;

(3) May adopt and use a corporate seal;

(4) May establish, amend and repeal bylaws and make all rules and regulations deemed expedient for the management of its corporate affairs;

(5) May make contracts and execute instruments containing such terms, provisions and conditions as in the judgment of the board of directors may be necessary, proper or advisable in the exercise of the powers conferred upon it in this section, including, but not limited to, contracts for grants, loans or other assistance from any federal agency and contracts with corporations, associations or individuals for construction work in the furtherance of any development project, and may carry out and perform the terms and conditions of all such contracts or instruments;

(6) May acquire by purchase, lease, gift or by condemnation property of any kind, real, personal or mixed, or any interest therein, that the board deems necessary to the exercise of its powers or functions; provided, that acquisition by condemnation is limited to land, rights in land, including leaseholds and easements, and water rights in watersheds of rivers or streams in Carroll County that, if taken for channel improvement along an unimpounded portion of such rivers or streams, lie within the present floodplain of such rivers or streams and, if bordering an impoundment or detention reservoir, lie within two thousand six hundred fifty feet (2,650') of the nearest point on the maximum shoreline contour of such impoundment. The amount and character of interests in land, rights in land and water rights to be acquired within either of these boundaries shall be determined by the board of directors, which determination shall be final;

(7) May:

(A) Issue its bonds, including refunding bonds, from time to time in a total amount not to exceed twelve million dollars ($12,000,000) for the purpose of paying in whole or in part the cost of the acquisition of necessary land or interests in such land and the development of the resources of Carroll County, and expenses incidental to such development;

(B) Issue refunding bonds which refinance or refund bonds used for any purpose described in subdivision (a)(7)(A);

(C) Secure such bonds by a pledge of all or any part of the revenues that may come to the authority from any source, by a mortgage or deed of trust of the authority's land or any part of such land, or by a combination of the two (2); and

(D) Make such contracts or covenants in the issuance of such bonds as may be necessary to ensure the marketability of the bonds;

(8) May arrange with any city, county, municipality or supplier of utilities for the abandonment, relocation or other adjustment of roads, highways, bridges and utility lines;

(9) May enter into contracts with municipalities, corporations, other public agencies, or political subdivisions of any kind, or with others for the sale of water from reservoirs in the rivers or streams of Carroll County under its control for municipal, domestic, agricultural or industrial use or any other services, facilities or commodities that the authority may be in a position to supply;

(10) May develop reservoirs and shoreline lands for recreational use and provide for their operation or use for this purpose directly or by concessionaires, lessees or vendees of shoreline lands;

(11) May sell or lease shoreline lands acquired in connection with development of the rivers or streams of Carroll County for uses consistent with the authority's development plans and subject to such restrictions as the authority deems necessary for reservoir protection and to such requirements as to:

(A) Character of improvements and activities on the lands; and

(B) Time within which such improvements or activities shall be undertaken as the authority deems appropriate to its overall development plans; and

(12) May manage or operate reservoirs or shoreline lands of reservoirs owned by the United States under appropriate agreements with the federal agency or agencies having custody and control thereof.

(b) It is recognized that parts of Carroll County are within the watersheds of the Obion and Forked Deer Rivers. Nothing in this section or this part should be construed as giving the Carroll County watershed authority power that conflicts with the power of the West Tennessee basin authority created by part 11 of this chapter. In the event of any disagreement between these two (2) agencies over activities in the Obion or Forked Deer River Basins, the determination of the West Tennessee River basin authority shall prevail.



§ 64-1-805 - Eminent domain.

(a) The authority's power of eminent domain may be exercised under title 29, chapter 16 or pursuant to any other applicable statutory provisions, now in force or hereafter enacted, for the exercise of the power of eminent domain.

(b) (1) At any time on or after the filing of a petition for condemnation of property and before the entry of final judgment, the authority may file with the clerk of the court in which the petition is filed a declaration of taking signed by the duly authorized officer or agent of the authority declaring that all or part of the property described in the petition is being taken for the use of the authority. The declaration of taking shall be sufficient if it sets forth:

(A) A description of the property, sufficient for the identification thereof, to which there may be attached a plat or map thereof;

(B) A statement of the estate or interest in property being taken; and

(C) A statement of the sum of money estimated by the authority to be just compensation for the property taken.

(2) At any time prior to the vesting of title to property in the authority, the authority may withdraw or dismiss its petition with respect to any and all of the property described in the petition.

(c) From the filing of the declaration of taking and the deposit in court to the use of the persons entitled thereto of the amount of the estimated compensation stated in the declaration, title to the property described as being taken by the declaration shall vest in the authority, free from the right, title, interest or lien of all parties to the cause. The property shall be deemed to be condemned and taken for the use of the authority, and the right to just compensation for the same shall vest in the persons entitled thereto. Upon the filing of the declaration of taking, the court shall designate a day, not exceeding twenty (20) days after such filing except upon good cause shown, on which the persons in possession shall be required to surrender possession to the authority.

(d) The ultimate amount of compensation shall be determined pursuant to title 29, chapter 16. If the amount so fixed exceeds the amount so deposited in the court by the authority or otherwise paid to the persons entitled to compensation, the court shall enter judgment against the authority in the amount of such deficiency, together with interest at the legal rate on such deficiency from the date of the vesting of title to the date of entry of the final judgment, subject, however, to abatement for use, income, rents or profits derived from such property by the owner thereof subsequent to the vesting of title in the authority; and the court shall order the authority to deposit the amount of such deficiency in court. Upon the application of the parties in interest, the court may order that the money deposited in the court, or any part thereof, be paid forthwith for or on account of just compensation to be awarded in the proceedings. Interest shall not be allowed on so much of the just compensation as has been paid into court with the declaration of taking. In case the amount deposited in court by the authority as the estimated compensation for the property exceeds the amount of the final award or judgment, such excess shall be returned to the authority.

(e) As an alternative to the procedure provided in subsections (a)-(d), the authority may file in the court where condemnation proceedings of the authority are pending, an application for a writ of possession, which the court shall, upon the authority's posting a bond with the clerk of the court in such amount as the court may deem commensurate with the value of the property condemned, order that a writ of possession issue immediately or as soon and upon such terms as the court, in its discretion, may deem proper and just.



§ 64-1-806 - Exemption from taxation.

During the time that title to land or rights in land are held by the authority, they are exempt from all taxes levied by the state or any of its political subdivisions or instrumentalities of either; and all other property and activities of the authority are similarly exempt.



§ 64-1-807 - Cooperation of state agencies.

All agencies of the state are hereby authorized, empowered and directed to extend their cooperation and assistance to the authority in the formulation and implementation of its program of development.



§ 64-1-808 - Cooperation with Tennessee Valley authority and other agencies -- Reports.

The authority is further authorized to:

(1) Cooperate with the Tennessee Valley authority in a study of engineering works as part of plans for comprehensive development of the streams and rivers of Carroll County and in a study of the economic effects of such works in terms of agricultural production, industrial locations, trade, land values and county and state tax revenues;

(2) Ascertain the availability of, and to obtain to the extent possible, commitments from local interests for financial contributions toward the cost of constructing, operating and maintaining such works;

(3) Negotiate with the Tennessee Valley authority regarding assistance by that agency in planning and financing such works;

(4) Report to the governor on plans that may be developed for constructing, operating and maintaining the projects, including recommendations for further legislation to put such plan into effect; and

(5) Cooperate with other groups authorized to investigate state participation in federal water projects.



§ 64-1-809 - Local contributions to authority -- Tax levy.

(a) Carroll County and any city or town in Carroll County are hereby authorized and empowered to contribute to the work of the Carroll County watershed development authority any amount or amounts as recommended by the authority that their respective governing bodies, acting in their sole discretion, approve to be paid from the general fund of the respective county or city.

(b) The county legislative bodies and governing bodies of such cities or towns are empowered to levy and collect ad valorem taxes for such purposes, which are hereby declared to be for municipal and county public purposes.






Part 9 - West Fork Drakes Creek Dam and Reservoir Interstate Authority

§ 64-1-901 - Creation -- Purpose.

(a) The West Fork Drakes Creek dam and reservoir interstate authority is hereby created. The West Fork Drakes Creek dam and reservoir interstate authority shall be a public body corporate and politic and shall be referred to as the authority in this part. The authority shall develop the resources of the region embracing the Tennessee county of Sumner and the Kentucky county of Simpson by means of the construction and maintenance of the dam across the West Fork Drakes Creek and the reservoir created by this dam. The water impounded within this reservoir shall be utilized by the areas encompassing the authority to provide a source of water for both recreation and economic development to be used in industrial, commercial, agricultural and residential activities. The authority may develop this dam and reservoir for these stated purposes.

(b) The general assembly hereby finds that the need for the purposes for which this authority is created is evidenced by the effects that the recent droughts have had and continue to have on this area. The general assembly also finds that an adequate supply of potable water is essential for the continued growth of this area.



§ 64-1-902 - Board of directors.

(a) The authority shall be governed by a board of directors. The board shall make policy, which shall be implemented.

(b) The membership of the board shall be as follows:

(1) A member of the county legislative body of Sumner County, Tennessee and Simpson County, Kentucky, chosen by their respective legislative bodies;

(2) The mayors of the cities of Portland, Tennessee and Franklin, Kentucky;

(3) A member of the city legislative bodies from the cities of Portland, Tennessee and Franklin, Kentucky chosen by the respective legislative bodies;

(4) A member of an industrial foundation board or equivalent, if one exists, from Portland, Tennessee and Franklin, Kentucky, as appointed by the respective boards;

(5) A commissioner or designee chosen by the board of commissioners of the Simpson County water district; and

(6) A commissioner or designee chosen by the board of commissioners of the Sumner County water authority.

(c) (1) Each local governmental entity that is authorized to designate one (1) of its members for membership on the board shall designate the member by an appropriate resolution or ordinance.

(2) Each participating governmental entity shall adopt an appropriate resolution or ordinance, which shall state the intention of the local entity to participate in the authority. The resolution or ordinance shall also include a recitation of the participating entity's statutory authority for participation.

(3) The authority shall not convene or conduct business until the requirements of this subsection (c) have been met.

(d) Any elected official's or such elected official's designated alternate's position on the board shall run concurrent with the official's elected term.

(e) Any nonelected official shall have a term of four (4) years.

(f) If a vacancy occurs on the board, the position shall be filled in the same manner as set forth in the original appointment. A vacancy shall occur when any board member no longer meets the requirements for appointment to the board.

(g) The board shall meet annually at a time and place designated by the board. The time, place and date of this meeting shall be published in newspapers of general circulation in Sumner and Simpson Counties at least seven (7) days prior to the meeting.

(h) The board at its annual meeting shall adopt or amend bylaws, if any, adopt an annual budget, elect officers and adopt any policies and work programs necessary for the operation of the authority and fulfillment of the purposes of the authority.

(i) Fifty percent (50%) of the membership of the board shall constitute a quorum for the conduct of the business of the authority.

(j) The act of fifty percent (50%) plus one (1) of all those voting shall be the act of the board for the execution of business.

(k) The board at its annual meeting shall elect as authority officers a chair, a vice chair, and a secretary-treasurer who shall serve terms of one (1) year. The chair shall alternate between members from Tennessee and Kentucky. When a member from one (1) of the states sits as chair, no more than one (1) other member from the state can sit as vice chair or secretary-treasurer.



§ 64-1-903 - Powers, functions and duties of the authority.

The authority has the following general powers, functions and duties to:

(1) Have perpetual succession in the corporate name;

(2) Sue and be sued in the corporate name and sue and be sued in either Tennessee or Kentucky with the jurisdiction of either state's courts to be determined by where the cause of action arose;

(3) Adopt, use and alter a corporate seal, which shall be judicially noticed;

(4) Enter into contracts and cooperative agreements with federal, state and local governments and agencies thereof with private individuals, corporations, associations and with other organizations that the board may deem necessary or convenient in carrying out the purposes of this part;

(5) Adopt, amend and repeal bylaws;

(6) Employ an executive director and appoint managers, officers, employees, attorneys and agents as the board deems necessary for the transaction of its business, fix their compensation, define their duties and require bonds of such of them as the board may determine;

(7) Receive and expend funds from any source for staffing and other administrative expenses, research, planning, coordination and activities deemed necessary to promote and carry out the purposes of the authority;

(8) Cooperate and coordinate its activities with local, regional and state planning agencies in developing and implementing plans for the development of the projects of the authority;

(9) Cooperate and coordinate its activities with the federal agencies having responsibility for developing natural, human and physical resources of the region;

(10) Cooperate with local and regional financial institutions in assembling financial resources for commercial, industrial and other development;

(11) Enter into compacts or contractual arrangements with planning agencies of both states for the purpose of preparing joint-comprehensive plans for the development and maintenance of the projects of the authority;

(12) Acquire and hold real and personal property or interests therein as necessary to carry out the purposes of this part; and

(13) Have and exercise other authority deemed necessary by the board to further and promote the purpose of this part.



§ 64-1-904 - Dam and reservoir.

The authority may construct, operate and maintain a dam and reservoir on the West Fork Drakes Creek and foster recreational and economic developmental projects that would utilize these resources. The construction of this dam and reservoir shall not commence until the authority has first obtained the consent and approval of all necessary regulatory bodies.



§ 64-1-905 - Bonds and notes -- Issuance -- Refunding -- Proceeds -- Security.

(a) The authority may issue its bonds from time to time for the purpose of paying in whole or in part the cost of acquiring lands and interests therein and of constructing facilities and improvements subject to the limitations and conditions provided in this part. Any resolution of the board authorizing the sale of bonds shall be submitted to the state funding board established by Tennessee statute and shall become effective only upon approval by that board. If the board refuses approval, it shall state in writing the reasons for the action.

(b) (1) Except as otherwise expressly provided in this section, all bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the authority's projects or of any as may be designated in the proceeding of the board under which the bonds are authorized to be issued, including debt obligations of the lessee or contracting party obtained from or in connection with the financing of a project.

(2) Notes issued in anticipation of the issuance of bonds may be retired out of the proceeds of the bonds.

(3) The bonds may be executed and delivered by the authority at any time and from time to time, may be in the form and denominations and of the terms and maturities, may be in registered or bearer form either as the principal or interest, or both, may be payable in the installments and at the time or times not exceeding forty (40) years from the date thereof, may be payable at the place or places whether within or without the state, may bear interest at the rate or rates payable at the time or times and at the place or places and evidenced in the manner, may be executed by the officers of the authority and may contain the provisions not inconsistent herewith, as shall be provided in the proceedings of the board under which the bonds are authorized to be issued.

(4) If deemed advisable by the board, there may be retained in the proceedings under which any bonds of the authority are authorized to be issued an option to redeem all or any part thereof as specified in the proceedings, at the price or prices and after the notice or notices and on the terms and conditions as set forth in the proceedings and as briefly recited on the face of the bonds, but nothing in this subdivision (b)(4) contained shall be construed to confer on the authority any right or option to redeem any bonds except as provided in the proceedings under which they are issued.

(5) Any bonds of the authority may be sold at public or private sale in the manner, at the price and from time to time as determined by the board to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board deems necessary or advantageous in connection with the issuance thereof.

(6) Issuance by the board of one (1) or more series of bonds for one (1) or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings under which any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds.

(7) Proceeds of bonds issued by the authority may be used for the purpose of constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering or extending any project or projects as authorized by this part, including the payment of interest on the bonds during construction of any project and for two (2) years after the estimated date of completion, and payment of engineering, fiscal, architectural and legal expenses incurred in connection with the project and the issuance of the bonds and the establishment of a reasonable reserve fund for the payment of principal of, and interest on, the bonds in the event of a deficiency in the revenues and receipts available for the payment.

(c) Any bonds or notes of the authority at any time outstanding may at any time and from time to time be refunded by the authority by the issuance of its refunding bonds in the amount the board deems necessary, but not exceeding the sum of the following:

(1) The principal amount of the obligations being refinanced;

(2) Applicable redemption premiums thereon;

(3) Unpaid interest on the obligations to the date of delivery or exchange of the refunding bonds. If the proceeds from the sale of the refunding bonds are to be deposited in trust, interest shall accrue on obligations from the date of delivery to the first or any subsequent available redemption date or dates selected, in its discretion, by the board or to the date or dates of maturity, whichever shall be determined by the board to be most advantageous or necessary to the authority;

(4) A reasonable reserve for the payment of principal of, and interest on, the bonds and a renewal and replacement reserve;

(5) If the project to be constructed from the proceeds of the obligations being refinanced has not been completed, an amount sufficient to meet the interest charges on the refunding bonds during the construction of the project and for two (2) years after the estimated date of completion, but only to the extent that interest charges have not been capitalized from the proceeds of the obligations being refinanced; and

(6) Expenses, premiums and commissions of the authority, including bond discounts, deemed by the board to be necessary for the issuance of the refunding bonds. A determination by the board that any refinancing is advantageous or necessary to the authority, that any of the amounts provided in this subdivision (c)(6) should be included in such refinancing or that any of the obligations to be refinanced should be called for redemption on the first or any subsequent available redemption date or permitted to remain outstanding until their respective dates of maturity shall be conclusive.

(d) Any refund may be made whether the obligations to be refunded shall have then matured or shall thereafter mature, either by the exchange of the refunding bonds for the obligations to be refunded thereby with the consent of the holders of the obligations so to be refunded or by sale of the refunding bonds and the applications of the proceeds thereof to the payment of obligations to be refunded thereby, and regardless of whether or not the obligations proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(e) Prior to issuance of the refunding bonds, the board shall cause notice of its intention to issue the refunding bonds, identifying the obligations proposed to be refunded and setting forth the estimated date of delivery of the refunding bonds, to be given to the holders of the refunding bonds, to be given to the holders of the outstanding obligations by publication of an appropriate notice one (1) time each in a newspaper having general circulation in the area and in a financial newspaper published in New York, New York, and having national circulation. As soon as practicable after the delivery of the refunding bonds, and whether or not any of the obligations to be refunded are to be called for redemption, the board shall cause notice of the issuance of the refunding bonds to be given in the manner provided in this subsection (e).

(f) If any of the obligations to be refunded are to be called for redemption, the board shall cause notice of redemption to be given in the manner required by the proceedings authorizing the outstanding obligations.

(g) The principal proceeds from the sale of any refunding bonds shall be applied only as follows:

(1) To the immediate payment and retirement of the obligations being refunded; or

(2) To the extent not required for the immediate payment of the obligations being refunded, the proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded, and to pay any expenses incurred in connection with the refunding; but provision may be made for the pledging and disposition of any surplus, including, without limitation, provision for the pledging of any surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any trust fund may be invested in direct obligations of the United States government, or obligations the principal of and interest on which are guaranteed by the United States government, or obligations of any agency or instrumentality of the United States government, or in certificates of deposit issued by a bank or trust company located in the state of Kentucky, if such certificates shall be secured by a pledge of any obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this subdivision (g)(2) shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded that shall not have matured and that shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.

(h) All bonds, refunding bonds and the interest coupons applicable thereto shall be construed to be negotiable instruments.

(i) (1) The principal of and interest on any bonds issued by the authority may be secured by a pledge of the revenues and receipts out of which the same shall be made payable, and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any projects thereafter made or by an assignment and pledge of all or any part of the authority's interest in and rights under the leases, sales contracts or loan agreements relating to the projects, or any thereof.

(2) The resolution under which the bonds are authorized to be issued and any mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents or payments with respect to any projects or portions thereof covered by the resolution, mortgage or deed of trust, the creation and maintenance of special funds from the revenues and from proceeds of the bonds, and the rights and remedies available in the event of default, as the board shall deem advisable and not in conflict with the provisions of this part. Each pledge, agreement, mortgage and deed of trust made for the benefit of security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid.



§ 64-1-906 - Contributions from member governmental entities -- Request for appropriation.

(a) The various counties, towns and incorporated municipalities that are members of the authority may contribute to the work of the authority any amounts of money that their respective governing bodies, acting in their sole discretion, shall approve to be paid from the general fund of the respective county or city. Governing bodies of member local governments in Kentucky may levy any tax for this purpose not in conflict with the statutes of this state.

(b) No later than October of each year, the authority may transmit to the governors of the commonwealth of Kentucky and the state of Tennessee a request and an amount of appropriation needed during the next fiscal year for purposes of the authority, including administration, operations and capital improvements, and appropriate justification for use of the appropriation, the amount or other amount deemed appropriate by the governor to be included in the budget transmitted to the Kentucky or Tennessee general assembly.



§ 64-1-907 - Annual statement and report -- Accounting system and auditing requirement.

(a) The board shall annually formulate and issue a statement of objectives, priorities and programs that it has adopted or envisions to meet these objectives. This statement of objectives shall be included in the annual report.

(b) The board shall report annually to the governors of the commonwealth of Kentucky and state of Tennessee and to the general assemblies. This report shall also be transmitted to the governing bodies of each county and incorporated municipality of the authority. The report shall include a statement of financial receipts and expenditures, assets and liabilities of the authority, a summary of all activities and accomplishments for the period and proposed plans for the next year.

(c) The auditor of public accounts shall establish in cooperation with the comptroller of the treasury of Tennessee, an acceptable accounting system and an auditing requirement for the authority. Purchasing and contracting procedures adopted by the authority shall not be effective until approved by the auditor of public accounts.



§ 64-1-908 - Inter-agency cooperation.

All agencies and departments of state government shall extend their cooperation and lend assistance to the authority in the formulation and implementation of the purposes of this part.






Part 10 - Gibson County Water Projects Authority [Repealed]



Part 11 - West Tennessee River Basin Authority

§ 64-1-1101 - Created -- Purpose.

(a) There is created and established within the department of environment and conservation, the West Tennessee River basin authority, referred to as the authority in this part.

(b) The authority is created to preserve the natural flow and function of the Hatchie, Loosahatchie, Obion and Forked Deer River basins through environmentally sensitive stream maintenance. The authority shall also seek to:

(1) Maintain or stabilize the function of altered streams and rivers for which the expectation of altered drainage is well established because of agricultural or other land uses and for which the restoration of natural stream or river function is not practicable;

(2) Restore, where practicable, in a self-sustaining manner, natural stream and floodplain dynamics and associated environmental and economic benefits; i.e., restore and conserve fisheries and wildlife habitat, wetlands, water quality and naturally or economically productive bottom land hardwood systems;

(3) Facilitate the proper interaction of private activities adjacent to or affecting public waters that may be negatively affecting those waters; and

(4) In general, provide regional and local leadership for the conservation and sustainable utilization of these river basins and the creek and river basins that flow through the counties of Benton, Decatur and Hardin into the Tennessee River.

(c) These activities shall be accomplished in the twenty-county area of West Tennessee comprised of Lauderdale, Lake, Dyer, Obion, Madison, Weakley, Henry, Gibson, Carroll, Benton, Decatur, Hardin, Haywood, Crockett, Henderson, Chester, McNairy, Tipton, Fayette and Hardeman Counties.

(d) The authority shall be administered in such a way as to maximize the funds spent on actual work on the rivers and minimize administrative costs.

(e) As an agency of the state, attached to the department, the authority shall be subject to all laws and regulations applicable to any state department.



§ 64-1-1102 - Board of directors.

(a) (1) The West Tennessee River basin authority, under the administrative control of the department of environment and conservation, shall be governed and directed by a board of directors consisting of the following members:

(A) The county mayor of each county electing to participate in the authority shall be a member of the board or, if the county mayor recommends, the county legislative body may select a member of the county legislative body or another citizen of the county to serve instead of the county mayor;

(B) The commissioner of agriculture or a designee;

(C) One (1) member who is a supervisor of a soil conservation district in the participating counties, as established under the Soil Conservation Districts Law, compiled in title 43, chapter 14, part 2, to be appointed by the governor from a list of nominees submitted by interested soil conservation groups including, but not limited to, the Tennessee Association of Soil Conservation Districts. The term of this member shall coincide with the supervisor's term of office;

(D) Two (2) members of the house of representatives representing part of the area to which this part applies, to serve on the board during that representative's term of office, to be appointed by the speaker of the house of representatives from different political parties;

(E) Two (2) members of the senate representing part of the area to which this part applies, to serve on the board during that senator's term of office, to be appointed by the speaker of the senate from different political parties;

(F) The commissioner of environment and conservation or a designee;

(G) The executive director of the wildlife resources agency or a designee;

(H) One (1) member who is a resident of a participating county appointed by the governor from a list of nominees submitted by interested forestry groups including, but not limited to, the Tennessee Forestry Association;

(I) One (1) member who is a resident of a participating county appointed by the governor from a list of nominees submitted by interested conservation groups including, but not limited to, the Tennessee Wildlife Federation; and

(J) One (1) member who is a resident of a participating county appointed by the governor from a list of nominees submitted by interested farm business groups including, but not limited to, the Tennessee Farm Bureau.

(2) The governor shall consult with the interested groups described in subdivision (a)(1) to determine qualified persons to fill the positions on the board.

(b) Annually, at its first meeting of the year, the board shall elect a chair, vice chair and a secretary-treasurer and shall set a regular time and place for meetings of the board.

(c) Members of the board shall serve without compensation except reimbursement as provided by state travel regulations for travel expenses incurred in the performance of their official duties.

(d) The terms of the members of the board that are appointed by the governor pursuant to subsection (a) shall be six (6) years. Such members shall serve until a successor is appointed.



§ 64-1-1103 - Powers and duties -- Tax-exempt status.

The powers, duties and functions of the board are as follows:

(1) Enter into contracts and cooperative agreements with state, federal and local governments, with agencies of such governments, with private individuals and corporations and with associations and organizations as the board may deem necessary or convenient to enable it to carry out the purposes of this part. This authority includes, without limitation, the power to contract and make cooperative arrangements with the adjoining state of Kentucky, including cities, counties and other public agencies within the state, for planning, land purchase and acquisition, construction, operation and maintenance of all works related to water resources development, conservation and open space. It is the intent of this subdivision (1) that the authority have full powers to operate across state lines subject only to contractual agreements with private, governmental and public bodies and agencies;

(2) Adopt, amend and repeal bylaws;

(3) Appoint and define duties and compensation of a program manager and other such agents as the board deems necessary to transact its business;

(4) Accept grants, funds and other assistance from any and all governmental agencies, private agencies and individuals and to spend these in behalf of the authority programs;

(5) Set policy for the authority, including identifying projects, the priority of work and allocating how the budget will be spent;

(6) Delegate any of its powers and duties to the staff assigned to it within the department;

(7) Investigate all water and related resources of the Hatchie, Obion and Forked Deer River basins with regard to flow, hindrances to flow and health of bottomland hardwoods;

(8) Conduct planning for maintenance and restoration of flow and floodplain dynamics of the Hatchie, Obion and Forked Deer River basins. Such planning shall include the order in which specific projects will be commenced. It may also include the prevention of upland soil erosion through such projects as gully and road bank treatment, cropland conversion and accelerated conservation and treatment of grasslands and forests. Such plan formulation must take into account the plans and proposals already prepared by local, state and federal agencies dealing with water control, conservation and related land development;

(9) Prepare preliminary architectural and engineering plans for specific works;

(10) Execute contracts with existing agencies involved in regional planning and development for providing combined staffs and operating personnel, including the United States corps of engineers, United States soil conservation service and development districts organized under the Development District Act of 1965, compiled in title 13, chapter 14;

(11) Prepare detailed architectural and engineering plans and specifications for specific projects and works related to water resources or flood plains, if needed and appropriate; however, many of the projects should be accomplished without detailed engineering plans and specifications as they will involve only the removal of minor blockages, beaver dams or similar actions;

(12) Arrange with any city, county, state or supplier of utilities for the abandonment, relocation or other adjustment of roads, highways and utility lines, but the authority is not responsible for the maintenance, construction or removal of roads, highways, bridges or utility lines;

(13) Acquire by purchase or by gift all land and facilities within the area needed for construction of water control structures, channel improvements and facilities for navigation, drainage, irrigation, water conservation and supply, recreation, fish and wildlife and open space. Interest in land may be acquired, including leasehold interest, and the authority may hold, mortgage or otherwise encumber, sell, lease or sublease such land. During the time that title to such property is held in public ownership, it is exempt from all taxes levied by the state and all political subdivisions thereof, and all other property and activities of the authority are similarly exempt;

(14) The power of eminent domain in behalf of authority purposes shall, within their discretion, be exercised by cities and counties within the area. The governing bodies of cities and counties are hereby authorized through the power of eminent domain to acquire all lands and facilities within the area needed for construction of water control structures, channel improvements and facilities for navigation, drainage, irrigation, water conservation and supply, recreation, fish and wildlife and open space. Interest in land may be acquired, including leasehold interest, and such may be held, mortgaged or otherwise encumbered, sold, leased or subleased in behalf of authority purposes. The power of eminent domain may be exercised by the governing bodies of the cities and counties within the area under the provisions of title 29, chapter 17, and shall include the power to condemn water rights, easements and any other interest in real estate. During the time that title to such property is held in public ownership, it is exempt from all taxes levied by the state and all political subdivisions thereof;

(15) Build, construct, operate, manage, lease and maintain all works, facilities and programs needed for water controls, channel improvements, navigation, drainage, irrigation, water conservation, water quality, water supply, recreation, fish and wildlife and open space;

(16) Obtain funds from county governments for purposes of planning, acquisition of land and facilities, and construction, operation, management and maintenance of all works, facilities and programs particularly required by such county or counties. County governments are empowered, but are not required, to impose taxes to accomplish these programs. Such taxes, if imposed, shall be upon all real property lying within the Obion-Forked Deer Rivers basin area watersheds as situated in the respective counties and drained by the Obion-Forked Deer Rivers and their tributaries, and such tax shall be imposed on that property determined by the county as benefiting from the works of improvement and programs of the authority;

(17) Fix, levy and collect fees, rents, tolls or other charges for the use of or in connection with any works or programs that are administered by the authority and in the event any agreements with holders of bonds shall be made as provided in this part, to fix, levy and collect such fees, rents, tolls and other charges in accordance with such agreements and subject thereto; and

(18) All moneys raised by the imposition of ad valorem taxes or by county appropriations shall be deposited with the state treasurer for the operation of the authority; and interest on such funds held for capital outlay shall accrue to the benefit of the authority and shall be carried forward when necessary as with other capital outlay funds. All funds deposited with the state treasurer shall be reported as expendable receipts; however, in the event that any funds raised by ad valorem taxes or by county appropriations remain in an account with the state treasurer for the authority as of June 30 of any fiscal year, it is the intent that such remaining funds shall not revert to the state treasurer, but shall be carried forward for subsequent use in the operations of the authority. The commissioner of finance and administration shall prescribe an equitable procedure for determining the amounts of any remaining funds, such procedure to be approved by the comptroller of the treasury and the board of directors of the Obion-Forked Deer basin authority.



§ 64-1-1104 - Financing.

(a) (1) The counties are hereby authorized to levy a tax or by general appropriation to raise funds to provide for the operation of the authority, including, but not limited to, costs of administration, engineering, program development, land acquisition, capital costs and bond financing and amortization. For that purpose, participating counties are hereby authorized to levy on property within the area an ad valorem tax not to exceed three cents (3cent(s)) per each one hundred dollars ($100) of assessed valuation for the purpose of funding such project.

(2) It is the duty of the trustee or collector of property tax revenues of each participating county to collect such funds due on an annual basis resulting from such tax and deposit the same in an account of the authority. The funds shall be available for expenditures by the authority for the purposes provided for by this part.

(3) It is the duty of the assessor of property of each participating county to determine the properties that lie within the Hatchie, Obion and Forked Deer River basins for purposes of taxation, such determination of property and ownership to be a matter of public record, from which the trustee or collector shall perform such person's duty as outlined in this section.

(4) All of the procedures and penalties as apply to local property taxation by counties and municipalities in Tennessee, except as otherwise stated in this part, apply, including the collection and use of funds as described in this section. The tax levy on properties as provided in this section shall become operative and effective immediately upon the first annual assessment date for the counties after the adoption of the resolution of the county governing body levying such tax as now provided for by general statutes of Tennessee.

(b) The state is hereby authorized to issue bonds, if required, in and above direct financing, for the cost of operations of the authority, including, but not limited to, costs of administration, engineering, program development, land acquisition and capital costs and to enter into agreements with counties to participate in bond financing to complete the program and project in its entirety as projected and planned for the Hatchie, Obion, and Forked Deer River basins by the authority. Any bond issue for the cost of operations, wherein the general obligation of the state is attached must first be approved by the general assembly and provision made for amortization of both principal and interest for a period not to exceed forty (40) years.

(c) Each municipality within the area is hereby authorized and empowered to contribute to the work of the authority any amount or amounts that its respective governing bodies, acting in its sole discretion, shall approve to be paid from the general fund of the respective municipality. Municipalities are empowered to levy and collect ad valorem taxes for such purposes, which are hereby declared to be for municipal public purposes, not to exceed three cents (3cent(s)) per each one hundred dollars ($100) of assessed valuation of the property taxed.



§ 64-1-1105 - Annual reports.

The board of directors of the authority shall report annually as of June 30 of each fiscal year to the governing bodies of the various counties, cities and towns in the area that have contributed financially to the operation of the authority. Such reports shall include statements of financial receipts and expenditures, and a summary of activities and accomplishments for the period and proposed plans for the next fiscal year and for subsequent years.



§ 64-1-1106 - Preexisting and independent projects.

(a) Nothing in this part shall be construed as interfering with existing contracts or works of improvements currently under way by state and local governments or with works of improvements that are undertaken independently of the authority and the state.

(b) The authority shall be the state agency that is responsible for carrying out the state's obligations under any easements given by landowners to the Obion-Forked Deer basin authority as required by the West Tennessee tributaries project of the United States army corps of engineers.



§ 64-1-1107 - Cooperation with county soil conservation districts.

The authority shall develop its program and plans for implementation in close cooperation with existing county soil conservation districts as established under the Soil Conservation Districts Law, compiled in title 43, chapter 14, part 2, and it is the intent of this part that such districts be joint sponsors of individual projects or works of improvements as related to small watersheds in individual counties.



§ 64-1-1108 - Cooperation from state agencies.

All agencies of the state of Tennessee are hereby authorized and directed to extend their cooperation and lend assistance to the authority in the formulation and implementation of its program.



§ 64-1-1109 - Election to participate.

(a) The provisions of this part apply only to the counties of Lauderdale, Lake, Dyer, Obion, Madison, Weakley, Henry, Gibson, Carroll, Benton, Decatur, Hardin, Haywood, Crockett, Henderson, Chester, Tipton, Hardeman, Fayette and McNairy, which may, upon approval by a majority vote of the respective county legislative bodies, elect to participate in such programs as set out in this part; and, in the event such an election is made, the provisions of this part apply to all counties making such an election.

(b) If any of such counties have previously elected to participate in, and have not withdrawn from, the programs of the Obion-Forked Deer Basin authority established by Acts 1972, ch. 806 or by Acts 1976, ch. 448, as amended, no further election shall be necessary to become a participating county in the authority created by this part; and such status as a participating county shall carry over and apply to the authority and its programs provided for in this part.



§ 64-1-1110 - Budgetary limitations.

It is the legislative intent, hereby declared, that the purposes of this part shall be carried out subject to the availability of funds with which to do so and that this part shall not be implemented beyond budgetary limitations.



§ 64-1-1111 - Relation to existing laws -- Construction of part.

(a) This part shall be considered supplemental and additional to any and all other laws and confers sufficient authority in and of itself for the purposes set forth in this part.

(b) This part shall be liberally construed to effectuate its purpose.






Part 12 - Bledsoe Regional Water Authority

§ 64-1-1201 - Authority creation -- Purpose.

(a) (1) A governmental authority to be known as the "Bledsoe Regional Water Authority" is hereby created and established for the purpose of:

(A) Planning, acquiring, constructing, improving, extending, furnishing, equipping, financing, owning, operating, and maintaining a water and wastewater system, including treatment, storage, distribution and collection facilities, properties and services, as provided in this part;

(B) The selling, donating, conveying, or otherwise disposing of water and wastewater; and

(C) Undertaking any project or work related thereto or connected therewith.

(2) The authority shall be a public and governmental body acting as an instrumentality and agency of the county and districts. The powers granted are for public and governmental purposes and matters of public necessity.

(b) The purpose of the authority is also to plan and develop the water resources of the geographic region and to provide necessary wastewater collection and treatment attendant thereto. The further purposes of the authority are to provide environmental services and to secure economic benefits to the geographic region that it encompasses and may serve.



§ 64-1-1202 - Part definitions.

Whenever used in this part, unless a different meaning clearly appears in the context, the following items, whether used in the singular or plural, shall be given the following respective interpretations:

(1) "Authority" means the Bledsoe County regional water authority created by this part;

(2) "Board" means the board of directors of the authority;

(3) "Bonds" means bonds, interim certificates or other obligations of the authority issued pursuant to this part including joint obligations of the authority and the county, districts or municipalities;

(4) "County" means Bledsoe County;

(5) "Districts" refers to the Pikeville utility district, the North Bledsoe utility district, the Summer City utility district and the Fall Creek Falls utility district.

(6) "Governing body" means the chief legislative body of a municipality, as defined in this section;

(7) "Municipality" means any county, incorporated city or town, utility district or other municipal, or governmental body or subdivision in this state, thereof now or hereafter authorized by law to be created;

(8) "Notes" means notes or interim certificates of the authority issued pursuant to this part, including joint obligations of the authority and the county and/or districts;

(9) "Person" means any individual, firm, partnership, association, corporation or any combination thereof;

(10) "Refunding bonds" means refunding bonds issued pursuant to this part, including joint obligations of the authority and the county issued pursuant to this part and title 9, chapter 21, parts 1 and 9, to refund bonds of the authority or bonds issued to refund bonds or notes of the county, the districts or a municipality issued by such county, district or municipality, the proceeds of which were used to construct, acquire, extend, improve or equip all or a portion of a system acquired by the authority or to refund bonds, the proceeds of which were used for such purposes;

(11) "State" means the state of Tennessee; and

(12) "System" means a water and wastewater system, which shall include, but not be limited to:

(A) All devices and systems used in the storage, treatment, recycling and reclamation of sewage of residential, commercial and industrial wastes of a liquid nature to restore and maintain the chemical, physical and biological integrity of the state's waters;

(B) Any devices and systems used in the treatment and distribution of water, including intercepting sewers, outfall sewers, sewage collection systems, water storage facilities, water transmission lines, pumping, power and other equipment and other appurtenances, extensions, improvements, remodeling, additions and alterations thereof; or

(C) Elements essential to provide a reliable recycled supply, such as standby treatment units and clear well facilities, and any works.



§ 64-1-1203 - Board of directors.

(a) The authority shall have a board of directors in which all powers of the authority shall be vested. Each director shall have an equal vote in the affairs of the authority.

(b) The initial membership of the board of directors shall consist of six (6) directors designated as follows:

(1) The county mayor of Bledsoe County or the designee of the county mayor who is named in a revocable written instrument executed by the county mayor;

(2) One (1) director to be selected by each of the governing bodies of the Pikeville utility district, North Bledsoe utility district, Fall Creek Falls utility district and the Summer City utility district. The governing body of each utility district is hereby authorized to appoint one (1) person as director;

(3) Upon adoption of a resolution by two-thirds (2/3) vote of the municipal governing body of the City of Pikeville, the governing body of such municipality shall appoint one (1) person to serve as an additional director on the board of directors; and

(4) Upon execution of an agreement between any other municipality and the authority as provided for in § 64-1-1218, the governing body of any such municipality shall appoint one (1) person to serve as an additional director on the board of directors.

(c) All vacancies on the board shall be filled as follows:

(1) For the director selected pursuant to subdivision (b)(1), vacancies shall be filled by the county mayor of Bledsoe County or the county mayor's designee;

(2) For the directors selected pursuant to subdivision (b)(2), vacancies shall be filled by the governing body of the utility district that was represented by the departing director; and

(3) For the directors selected pursuant to subdivision (b)(3), vacancies shall be filled by the governing body of the municipality that was represented by the departing director.

(d) The term of a director serving pursuant to subdivision (b)(1) shall be concurrent with the term of office of the county mayor of Bledsoe County. The term of a director serving pursuant to subdivision (b)(2) shall be four (4) years. The term of a director serving pursuant to subdivision (b)(3) representing a municipality other than a utility district shall be concurrent with the term of office of the chief executive of such municipality.

(e) A majority of the board constitutes a quorum. The board shall act by a vote of a majority present at any meeting attended by a quorum. Vacancies among the directors shall not affect their power and authority, so long as a quorum remains. Within thirty (30) days after their selection, as provided in this part, the board shall hold a meeting to elect a chairman, a vice-chairman, a secretary and treasurer and such other officers as shall from time to time be deemed advisable by the board. The secretary shall keep minutes of all regular and special meetings of the authority. Such minutes shall be available for inspection by the public at the office of the authority at all reasonable times.

(f) The board shall hold meetings at such times and places as the board may determine. All such meetings shall be open to the public. Special meetings may be called and held upon such notice and in such manner as the board may, by resolution, determine. Except as otherwise expressly provided in this part, the board shall establish its own rules of procedure. Any action taken by the board exercising its powers and authority under the provisions of this part may be exercised by vote or resolution at any regular or special meeting.

(g) All directors shall serve with compensation as the board may determine by resolution. The board, upon a majority vote, may set compensation up to, but not exceeding, one hundred dollars ($100) per director per meeting of the authority; provided, however, that the directors shall not be compensated for more than twelve (12) meetings in one (1) calendar year.



§ 64-1-1204 - General authority powers.

The authority shall have the following powers in addition to those specified in other sections of this part, together with powers incidental thereto or necessary for the performance of the following powers:

(1) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(2) To have a seal and to alter the same at pleasure, provided, however, the absence thereof shall have no effect on the validity of any document, instrument or other writing;

(3) To plan, establish, acquire, whether by purchase, exchange, gift, devise, lease, the exercise of the power of eminent domain or otherwise, and to construct, equip, furnish, improve, repair, extend, maintain and operate one (1) or more systems within or without the geographic boundary and service areas of the county or districts as such boundaries now or may hereafter exist, including all real and personal property, facilities and appurtenances that the board of the authority may deem necessary in connection therewith and regardless of whether or not such system shall then be in existence;

(4) To enter into agreements with the county, the districts and any municipality for the orderly transfer of all or any part of the system of the county, the districts or such municipality and, to the extent permitted by law and contract, to assume, to reimburse or to otherwise agree to pay outstanding obligations or liabilities of the county, the districts or such municipality incurred to acquire, extend or equip the system;

(5) To enter into agreements with the county, the districts and any other municipality, to acquire by lease, gift, purchase or otherwise any system or property related thereto, of the county, the districts or such municipality and operate such system separately or as a part of its systems or enter into agreements with the county, the districts or any municipality providing for the operation by the authority of the system, or any portion thereof, owned by the county, the districts or municipality;

(6) To acquire, whether by purchase, exchange, gift, devise, lease, the exercise of the power of eminent domain, or otherwise, any and all types of property, franchises, assets and liabilities, whether real, personal or mixed, tangible or intangible, and whether or not subject to mortgages, liens, charges or other encumbrances and to hold, sell, lease, exchange, donate or convey its properties, facilities, services, but only for the purpose of continuing operation of any system by the authority, whenever the board of the authority shall find such action to be in furtherance of the purposes for which the authority is hereby created; provided, however, revenues of any system of the authority are hereby accounted for in such manner as not to impair the obligations of contract with reference to bond issues or other legal obligations of the transferor and shall fully protect and preserve the contract rights vested in the owners of outstanding bonds, obligations or contractual interests; provided, further, any income from the sale of such properties, facilities and services shall be dedicated to the continued operation of any system by the authority;

(7) To buy, sell, store, treat and distribute water; to collect and provide treatment for wastewater from, with or to any municipality or other governmental unit of the state or any agency thereof or the United States or any agency thereof, or any persons whether public or private; and to enter into contracts, agreements, or other arrangements with the county, districts, any municipality or other persons in connection therewith;

(8) To make and enter into all contracts, trust instruments, agreements and other instruments with the county, districts, any municipality, the state or agency thereof, the United States or any agency thereof, or any person, including, without limitation, bonds, notes, loan agreements with the Tennessee local development authority or the Tennessee department of environment and conservation and other forms of indebtedness as if it were a local government as such term is defined in applicable statutes governing grants and loans, to construct, equip or extend the system and to enter into contracts for the management and operation of a system or any facilities or service of the authority for the treatment, processing collection, distribution, storage, transfer or disposal of water and wastewater;

(9) To incur debts, to borrow money, to issue bonds and to provide for the rights of the holders thereof;

(10) To apply for, accept and pledge donations, contributions, loans, guarantees, financial assistance, capital grants or gifts from the county, districts and municipality, the state or any agency thereof, the United States or any agency thereof, or any person, whether public or private, for or in aid of the purposes of the authority, to enter into agreements in connection therewith and to accept the same;

(11) To pledge all or any part of the revenues, receipts, donations, contributions, loans, guarantees, financial assistance, capital grants or gifts of the authority, to mortgage and pledge one (1) or more of its systems or any part or parts thereof, whether then owned or thereafter acquired, and to assign and pledge all or any part of its interest in and rights under contracts and other instruments relating thereto as security for the payments of the principal, premium, if any, and interest on bonds, refunding bonds, loan agreements or notes issued by the authority;

(12) To have control of its systems, facilities and services with the right and duty to establish and charge rates, fees, rental, tolls, deposits and other charges for the use of the facilities and services of the authority, of the sale of materials or commodities by the authority and to collect revenues and receipts therefrom, not inconsistent with the rights of holders of its bonds, refunding bonds and notes;

(13) To enter onto any lands, waters and premises for the purpose of making surveys, soundings and examinations in and for the furtherance of the purposes authorized by this part;

(14) To use any right-of-way, easement or other similar property right necessary or convenient in connection with a system held by the state or any political subdivision thereof, provided, the governing body of such political subdivision consents to such use;

(15) To employ and pay compensation to such agents, including attorneys, accountants, engineers, architects and financial advisors, as the board shall deem necessary for the business of the authority;

(16) To employ and pay compensation to such employees, including a general manager, who shall have such authority, duties and responsibilities as the board deems necessary;

(17) To procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any act of any member, officer or employee of the authority in the performance of the duties of the office or employment or any other insurable risk, including the payment of its bonds, refunding bonds or notes, as the board in its discretion may deem necessary;

(18) To enter into, by contract with the county and/or the districts, or otherwise, a plan for pension, disability, hospitalization and death benefits for the officers and employees of the authority;

(19) To exercise all powers expressly given to it and necessarily implied therefrom, to make and execute contracts and all other instruments necessary or convenient to do any and all things for the exercise of its powers hereunder, and to establish and make rules and regulations not inconsistent with the provisions of this part, deemed expedient for the management of the authority's affairs;

(20) To adopt by majority vote of the board the purchasing procedures for utility districts as defined in title 7, chapter 82, part 8; and

(21) To make all necessary investments, in the discretion of the board, consistent with the powers of local governments to make such investments as provided in § 9-1-107.



§ 64-1-1205 - Condemnation powers.

The authority may condemn in its own name any land, rights in land, easements, and/or rights-of-way that in the judgment of the board are necessary for carrying out the purposes for which the authority is created, and such property or interest in such property may be so acquired whether or not the same is owned or held for public use by persons having the power of eminent domain, or otherwise held or used for public purposes; provided, however, that such prior public use will not be interfered with by the use to which such property will be put by the authority; and provided further, that the exercise of eminent domain power shall be approved by a majority of those present and voting of the board of the authority. Such power of condemnation may be exercised in the manner prescribed by any applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain.



§ 64-1-1206 - Rates and charges -- Minimum revenue requirement.

(a) The board shall prescribe and collect reasonable rates, fees, tolls or charges for the services, facilities and commodities of any system, shall prescribe penalties for the nonpayment thereof and shall revise such rates, fees, tolls or charges from time to time whenever necessary to ensure that any system shall be and always remain self-supporting.

(b) The rates, fees, tolls or charges prescribed shall be such as will always produce revenue at least sufficient to:

(1) Provide for all expenses of operation and maintenance of the system, including reserves for the expenses;

(2) Pay when due all bonds, notes and interest and premium thereon for the payment of which such revenues are or shall have been pledged, charged or otherwise encumbered, including reserves therefor; and

(3) Provide for the extension or improvement of the system; provided, however, that the authority shall charge equal rates to the county, the districts and any municipality hereafter entering into such an agreement with the authority as provided in § 64-1-1218. This subdivision (b)(3) shall apply to the rates charged for the provision of services as outlined in § 64-1-1204(7).



§ 64-1-1207 - Issuance of bond or grant anticipation notes.

(a) The authority may issue, by resolution adopted by the board, interest-bearing bond anticipation notes for all purposes for which bonds can be legally authorized and issued by the authority. Such notes shall be secured by the proceeds from the sale of the bonds in anticipation of which the notes are issued and additionally secured by a lien upon the revenues of the system on a parity with the bonds in anticipation of which such notes are issued. In no event shall the amount of outstanding bond anticipation notes exceed the principal amount of the bonds to be issued by the authority. The notes shall mature not later than two (2) years from their date of issuance and may be extended or renewed for not more than two (2) additional periods of two (2) years each by resolution of the board and the issuance of renewal or extension notes.

(b) Notes shall be sold at public or private sale for not less than ninety-seven percent (97%) of the par value thereof and accrued interest as the board may direct. Notes may be sold in one (1) or more series, may bear such dates, may bear interest at such rate or rates, which may vary from time to time, may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may be payable at such place or places, may be executed in such manner, may be payable in such medium of payment, may be subject to such terms of redemption, without a premium or, for notes sold for not less than the par value thereof and accrued interest, with or without a premium, all as may be provided by resolution of the board.

(c) Notes shall be executed in the name of the authority by the proper officials authorized to execute the same, together with the seal of the authority attached thereto.

(d) The proceeds arising from the sale of the notes shall be disbursed as provided by the resolution authorizing the issuance of the notes. "Bond anticipation notes" includes interim certificates or other temporary obligations that may be issued by the authority to the purchaser of such notes upon the terms and conditions provided in this section. When the bonds shall be issued and sold, a sufficient amount of the proceeds of the bonds shall be applied to the payment of the notes at their maturity or upon their earlier redemption as directed by the board by resolution.

(e) The authority granted in this section to issue bond anticipation notes also includes the issuance of grant anticipation notes, to be secured by the grant in anticipation of which such notes are issued, with all provisions of this section being applicable to such grant anticipation notes.



§ 64-1-1208 - Bond issuance.

(a) The authority shall have the power to issue bonds from time to time to finance the construction, purchase, acquisition, extension, improvements and equipping of one (1) or more systems. All bonds issued shall be payable solely out of the revenues and receipts derived from the system for which such bonds are issued or as may be designated in the proceedings under which the bonds shall be authorized to be issued. Such bonds may be issued in one (1) or more series, may be executed and delivered at any time and from time to time, may be in such form and denomination and of such terms and maturities, may be subject to redemption prior to maturity either with or without premium, may be in fully registered form, may bear such conversion privileges and be payable in such installments and at such time or times not exceeding forty (40) years from the date thereof, may be payable at such place or places whether within or without the state, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, and may contain such provisions not inconsistent herewith, all as shall be provided in the proceedings where under the bonds shall be authorized to be issued.

(b) Bonds may be sold at public or private sale for such price and in such manner and from time to time as may be determined by the board of directors to be most advantageous, and the authority may pay any and all expenses, premiums, and commission that its board of directors may deem necessary or advantageous in connection with the issuance thereof.

(c) All bonds and the interest applicable thereto are hereby made and shall be construed to be negotiable instruments.

(d) Interim certificates or notes or other temporary obligations pending the issuance of revenue bonds shall be payable out of proceeds of bonds or other funds of the authority available for such purpose.

(e) Proceeds of bonds may be used for the purpose of constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering or extending a system, including the payment of interest on the bonds during construction of any project for which bonds are issued and for two (2) years after the estimated date of completion, the payment of engineering, fiscal, architectural, bond insurance and legal expenses incurred in connection therewith and the issuance of bonds and the establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds if a deficiency occurs in the revenues and receipts available for such payment.



§ 64-1-1209 - Refunding bonds.

(a) Any bonds at any time outstanding may at any time and from time to time be funded by the issuance of refunding bonds in such amount as the board may deem necessary, but not exceeding the sum of the following:

(1) The principal amount of the bonds being refinanced;

(2) Applicable redemption premiums thereon;

(3) Unpaid interest on such bonds to the date of delivery or exchange of the refunding bonds;

(4) If the proceeds from the sale of the refunding bonds are to be deposited in trust as provided in this section, interest to accrue on such obligations from the date of delivery to the first or any subsequent available redemption date or dates elected, in its discretion, by the board, or to the date or dates of maturity, whichever shall be determined by the board to be the most advantageous or necessary to the authority;

(5) A reasonable reserve for the payment of principal of and interest on such bonds and/or a renewal and replacement reserve;

(6) If the project to be constructed from the proceeds of the obligations being refinanced has not been completed, an amount sufficient to meet the interest charges on the refunding bonds during the construction of such project and for two (2) years after the estimated date of completion, but only to the extent that interest charges have not been capitalized from the proceeds of the obligations being refinanced; and

(7) Expenses, premiums and commissions of the authority, including bond discount deemed by the board to be necessary for the issuance of the refunding bonds. A determination by the board that any refinancing is advantageous or necessary to the authority or that any of the amounts provided in this subdivision (a)(7) shall be included in such refinancing, or that any of the obligations to be refinanced shall be called for redemption on the first or any subsequent available redemption date or permitted to remain outstanding until their respective dates of maturity, shall be conclusive.

(b) Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by the exchange of the refunding bonds for the bonds to be refunded thereby with the consent of the holders of the bonds so to be refunded, or by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds refunded thereby, and regardless of whether or not the bonds to be refunded were issued in connection with the same projects or separate projects and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(c) At the time of delivery of the refunding bonds, the bonds to be refunded will not be retired or a valid and timely notice of redemption of the outstanding bonds is not given in accordance with the resolution, indenture or other instrument governing the redemption of the outstanding bonds, then, prior to the issuance of the refunding bonds, the board shall cause to be given adequate notice of its intention to issue the refunding bonds. The notice shall be given either by mail to the owners of all the outstanding bonds to be refunded at their addresses shown on the bond registration records for the outstanding bonds or given by publication or by such other means that may be deemed sufficient pursuant to the laws of this state. The notice shall set forth the estimated date of delivery of the bonds, refunded bonds and identify the bonds, or the individual maturities thereof, proposed to be refunded; provided, that, if portions of individual maturities are proposed to be refunded, the notice shall identify the maturities subject to partial refunding and the aggregate principal amount to be refunded within each maturity. If the issuance of the refunding bonds does not occur as provided in the notice, the governing body shall cause notice thereof to be given as provided above. Except as otherwise set forth in this section, the notice required pursuant to this section shall be given whether or not any of the bonds to be refunded are to be called for redemption.

(d) If any of the obligations to be refunded are to be called for redemption, notice of redemption shall be given in a manner required by the proceedings authorizing such outstanding obligations.

(e) The principal proceeds from the sale of any refunding bonds shall be applied only as follows, either:

(1) To the immediate payment and retirement of the bonds being refunded; or

(2) To the extent not required for immediate payment of the bonds being refunded, such proceeds shall be deposited in trust to provide for the payment and retirement of the bonds being refunded and to pay any expenses incurred in connection with such refunding, but provision may be made for the pledging and disposition of any surplus, including, without limitation, provisions for the pledging of any such surplus to the payment of the principal of premium, if any, and interest or any issue or series of refunding bonds. Money in any such trust fund may be invested in the discretion of the board.

(f) Nothing in this section shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded, but that shall not have matured and that shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.



§ 64-1-1210 - Security for bonds, refunding bonds and notes.

(a) The principal and premium, if any, and interest on any bonds, refunding bonds and notes may be secured by a pledge of revenues and receipts of a system. The proceedings under which the bonds, refunding bonds or notes are authorized to be issued may contain any agreements, provisions and covenants respecting the maintenance of such system or other facilities covered thereby, the fixing and collection of rents, fees or payments with respect to any system or portions thereof covered by such proceedings, the creation and maintenance of special funds from such revenues and from the proceeds of such bonds, refunding bonds and notes and the rights and remedies available in the event of default, all as the board shall deem advisable and not in conflict with the provisions of this part. To the extent provided in the proceedings authorizing any bonds, refunding bonds or notes, each pledge and agreement made for the benefit of security of any of the bonds, refunding bonds or notes shall continue in effect until the principal of and interest on the bonds, refunding bonds or notes for the benefit of which the same were made shall have been fully paid or adequate provision for the payment thereof shall have been made by the authority. In the event of a default in such payment or in any agreements of the authority made as part of the proceedings under which the bonds, refunding bonds or notes were issued, such payment or agreement may be enforced by suit, mandamus or the appointment of a receiver in equity, or the proceedings under which the bonds, refunding bonds or notes are issued.

(b) The board may designate the appropriate officials to execute all documents necessary to guarantee or in any other manner to secure the payment of the bonds or notes of the authority; provided, however, the approval of the governing body of the county or district to such guarantee or security shall have been obtained before the execution of such documents; provided, further, prior to any meeting where such authorization will be considered by the governing body of the county or district, the governing body shall cause reasonable public notice to be published describing the matter to be considered and containing an estimate of the dollar amount of any contingent liability of the county or district, if such authorization is given.

(c) Bonds, notes or refunding bonds may constitute a joint obligation of the authority and the county or district. Any such bond, note or refunding bond upon which the county is jointly obligated with the authority may be secured by the full faith and credit and unlimited ad valorem taxing power of the county. Bonds, notes or refunding bonds issued as a joint obligation of the authority and the county shall be issued in the form and manner of title 9, chapter 21, parts 1, 2, and 9, where applicable, and in the event of a conflict between this part and title 9, chapter 21, parts 1, 2, and 9, then the provisions of title 9, chapter 21, parts 1, 2, and 9 shall prevail. Notes issued as a joint obligation of the authority and the county shall be issued in the form and manner of title 9, chapter 21, parts 1, 4, and 5, where applicable, and in the event of a conflict between this part and the provisions of title 9, chapter 21, parts 1, 4, and 5, then the provisions of title 9, chapter 21, parts 1, 4, and 5 shall prevail.

(d) Any bond, note or refunding bond issued under this part may be secured by a mortgage or deed of trust covering any or all part of the property, real or personal, of the authority. Any pledge or lien on revenues, fees, rents, toll or other charges received or receivable by any local government to secure the payment of any bonds, notes or refunding bonds issued pursuant to this part and the interest thereon shall be valid and binding from the time that the pledge or lien is created and granted and shall inure to the benefit of the holder or holders of any such bonds, notes or refunding bonds until payment in full of the principal and premium and interest thereon. Neither the resolution nor any other instrument granting, creating or giving notice of the pledge of a lien or other such security interest need be filed or recorded to preserve or protect the validity or priority of such pledge or lien.



§ 64-1-1211 - Tax exemptions -- Oversight of the authority.

(a) The authority, its properties at any time owned by it and the income and revenues therefrom shall be exempt from all state, county and municipal taxation. All bonds, notes and refunding bonds issued by the authority and the income therefrom shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes or except as otherwise provided by state law. For purposes of title 42, chapter 2, and any amendments to title 42, chapter 2 or substitution for title 42, chapter 2, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state.

(b) Neither the Tennessee regulatory authority nor any other board or commission of like character hereafter created shall have jurisdiction over the authority in the management and control of a system, including the regulation of its rates, fees, tolls, or charges, except to the extent provided by this part; provided, however, the authority is subject to regulation by the department of health and the department of environment and conservation as a public water supply and public sewerage system.



§ 64-1-1212 - Liability of state, districts, counties or municipalities on bonds, refunding bonds or notes -- Limitation of liability imprinted on bonds, refunding bonds and notes.

(a) Neither the county, the districts, the state nor any municipality other than the authority shall, except as may otherwise be authorized by the board of directors of the authority and the governing body of the particular governmental entity, in any event be liable for the payment of the principal of, premium, if any, or interest on any bonds, notes or refunding bonds of the authority or for the performance of any pledge, obligation or agreement of any kind whatsoever that may be undertaken by the authority, and none of the bonds, notes or refunding bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the state or any municipality within the meaning of any constitutional or statutory provision whatsoever.

(b) Bonds, notes or refunding bonds of the authority shall not constitute a debt or a pledge of the faith and credit of the state or any municipality, except as may otherwise be authorized by the governing body of the county, district or municipality, and the holders or owners of such bonds shall have no right to have taxes levied by any municipality, the state or any other taxing authority within the state for the payment of principal of, premium, if any, and interest on such bonds, but shall be payable solely from revenues and moneys pledged for their payment.

(c) Except as may otherwise be authorized by the governing body of the county or districts as specified in this section, all such bonds shall contain on the face thereof a statement to the effect that the bonds, refunding bonds or notes are not a debt of the state or any municipality or any other taxing authority within the state, but are payable solely from revenues and moneys pledged to the payment thereof.



§ 64-1-1213 - Prohibited uses of net earnings -- Distribution of assets on authority termination.

No part of the net earnings of the authority remaining after payment of its expenses shall inure to the benefit of any persons except that, at such times as no bonds, notes or refunding bonds of the authority are outstanding and unpaid and adequate provision has been made for the full payment of all liabilities, obligations and contracts of the authority, and the authority shall have, by operation of law, been terminated, any assets of the authority, to the extent not necessary for such purposes, shall be paid to the county, to the districts, and to any other municipality represented on the board, in equal proportions. To the extent allowed by this part, nothing contained in this section shall prevent the board from transferring its properties in accordance with the terms of any contract, agreement or covenant entered into or undertaken by the authority.



§ 64-1-1214 - Authority budget -- Annual audit -- Employment guidelines.

(a) The board shall annually establish and adopt a budget for the authority.

(b) The board shall cause to be prepared each fiscal year an annual audit of the books and records of the authority. The comptroller of the treasury, through the department of audit, is responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards. A copy of such annual audit shall be filed with the office of the county mayor of Bledsoe County and with the governing bodies of the districts.

(c) The board shall establish employment procedures, compensation levels and benefits for the employees of the authority.



§ 64-1-1215 - District powers.

(a) The districts may take all actions under this part by resolution of their governing body. The districts shall have all powers necessary in order to further the purposes of this part, including, without limitation, the power to sell, lease, dedicate, donate or otherwise convey to the authority any of its interests in any existing water and wastewater system, franchises, assets, liabilities or other related property, whether real or personal, or mixed, tangible or intangible, and whether or not subject to mortgages, liens, charges or other encumbrances, or grant easements, licenses or other rights or privileges therein to the authority and to contract with the authority.

(b) The districts may enter into agreements with the authority for the orderly transfer of all or any part of its system and to enter into agreement for the authority to assume, to pay or to refund bonds, refunding bonds and notes issued by the districts or loan agreements entered into by the districts to acquire, construct or equip all or any part of a system.

(c) The districts are authorized to advance, donate or lend money to the authority and to provide that funds available to it for a system shall be paid to the authority.

(d) A utility district shall have the same right to enter into any agreement with the authority that the board deems necessary to carry out the purposes of this part as the utility district has to enter into similar agreements with water and wastewater treatment authorities as provided by title 68, chapter 221, part 6, and as provided by the Utility District Law, compiled in title 7, chapter 82.



§ 64-1-1216 - County powers.

(a) The county may take all actions hereunder by resolution of its governing body. The county shall have all powers necessary to further the purposes of this part, including, without limitation, the power to sell, lease, dedicate, donate or otherwise convey to the authority any of its interests in any existing water and wastewater system, franchises, assets, liabilities or other related property, whether real or personal, or mixed, tangible or intangible, and whether or not subject to mortgages, liens, charges or other encumbrances or grant easements, licenses or other rights or privileges therein to the authority and to contract with the authority.

(b) The county, through its governing body is authorized to issue joint obligations with the authority and to pledge its full faith and credit and unlimited taxing power to such bonds, notes or refunding bonds and to guarantee the bonds, notes or refunding bonds as set forth in § 64-1-1210.

(c) The county may enter into agreements with the authority for the orderly transfer of all or any part of its system and to enter into agreements with the authority for the authority to assume, to pay or to refund bonds, refunding bonds and notes issued by the county or loan agreements entered into by the county to acquire, construct or equip all or any part of a system.

(d) The county may advance, donate or lend money to the authority and to provide that funds available to it for a system shall be paid to the authority.

(e) The county has the power to enter into any other agreement with the authority that the board deems necessary to carry out the provisions of this part.



§ 64-1-1217 - No implied restrictions on existing powers of counties, cities or districts.

Neither this part nor anything contained in this section shall be construed as a restriction or a limitation upon any powers that a county, city or utility district might otherwise have under any laws of this state, but shall be construed as cumulative of and supplemental to any such powers. No proceeding, notice or approval shall be required with respect to the issuance of any bonds, refunding bonds or notes of the authority or any instrument as security for the bonds or notes except as provided in this part, any law to the contrary notwithstanding; provided, that nothing in this section shall be construed to deprive the state and its governmental subdivisions of their respective police powers or to impair any power of any official or agency of the state and its governmental subdivisions that may be otherwise provided by law.



§ 64-1-1218 - Agreements with other municipalities for provision of systems or services -- Additional authority directors -- Rights and liabilities under agreements.

(a) The authority is hereby authorized, whenever desirable by its board, to enter into contracts, agreements or other arrangements with any municipality regarding a system, any facility or any service of the authority. Any such contract or agreement may extend for any period not exceeding forty (40) years from the date thereof.

(b) Upon execution of such agreement, the governing body of each municipality shall appoint one (1) person to serve as an additional director on the board of directors of the authority, pursuant to the terms set forth in § 64-1-1203.

(c) Any utility district seeking to enter into such agreement with the authority shall have the same rights and liabilities as it would otherwise have in entering into a similar agreement with a water and wastewater treatment authority as provided by title 68, chapter 221, part 6, and as provided by the Utility District Law, compiled in title 7, chapter 82.



§ 64-1-1219 - Liberal construction of part.

This part is remedial in nature and shall be liberally construed to effect its purpose of providing for a systematic and efficient means of distributing and encouraging the best utilization and conservation of water resources and wastewater services and the powers granted in this part may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter except as expressly provided in this part; provided, that the continued operation of any utility district entering into an agreement with the authority, including the districts, as provided in § 64-1-1215, shall be in compliance with the Utility District Law, compiled in title 7, chapter 82.









Chapter 2 - Railroad Authorities

Part 1 - North East Tennessee Railroad Authority

§ 64-2-101 - Creation -- Purpose.

(a) There is hereby created the North East Tennessee railroad authority in the counties of Anderson, Campbell and Scott.

(b) This authority is intended to secure economic benefits to the counties of Anderson, Campbell and Scott, by providing for the continuation of railroad service in Anderson, Campbell and Scott Counties.



§ 64-2-102 - Effective date.

This part shall take effect when:

(1) Two (2) or more of the counties of Anderson, Campbell, and Scott are authorized, by a vote of two thirds (2/3) of their respective governing bodies, to become members of the authority;

(2) Evidence of such authorization is proclaimed and countersigned by the presiding officer of each ratifying county certified by that presiding officer to the secretary of state; and

(3) The governing bodies of all governments voting to become members of the authority have indicated their willingness to appropriate sufficient funds to provide for the initial administration of the authority.



§ 64-2-103 - Powers.

(a) Within the region of the authority, the authority may acquire, construct, operate, maintain and dispose of railroad facilities, properties and equipment and may, in addition to continuing the railroad service mentioned in this subsection (a), provide any other rail service in the region as the rail service is needed and feasible.

(b) The acquisition, construction, operation and maintenance of such properties and facilities are hereby declared to be public and governmental functions. The powers granted in this part, in connection with the acquisition, construction, operation and maintenance of the properties and facilities, are declared to be public and corporate purposes and matters of public necessity.

(c) The authority may use any property, right-of-way, easement or other similar property right necessary or convenient in connection with the acquisition, improvement, operation or maintenance of the facilities authorized in this part, held by the state or any county or municipality in the state; provided, that such governmental agency consents to such use and that there is compliance with all statutes, regulations and procedures regulating the use, management and disposition of state property.



§ 64-2-104 - Organization and operation -- Board of directors -- Officers and employees.

The organization of the authority shall be as follows:

(1) The authority shall be governed by a board of directors;

(2) Membership of the board of directors shall consist of:

(A) The county mayor of each county becoming a member of the authority, in accordance with § 64-2-102; and

(B) One (1) member to be selected by the governing body of each county becoming a member of the authority. The term of each selected member shall be prescribed by the governing body making the selection;

(3) (A) In the event of failure to elect a successor to any member of the board, the member whose term has expired shall continue to serve until the member's successor has been duly elected, as provided in this section;

(B) In the event of the death or resignation of a member, or the member's inability to serve prior to the expiration of the member's term, the member's successor shall be elected for the unexpired term by the remaining members of the board, within thirty (30) days of the event; and

(C) Any person at least twenty-five (25) years of age, who has resided within the boundaries of the authority for a period of at least one (1) year immediately preceding such person's election, shall be eligible to serve as a member. Any director who ceases to regularly reside within the boundaries of the authority shall automatically become ineligible to serve in such office;

(4) Before entering upon their duties, all directors shall take and subscribe to the oath of office, as provided by the constitution and law for county and city officers. Copies of the oath of each director shall be filed with the county clerk of the applicable county;

(5) (A) A majority of the directors shall constitute a quorum and the directors shall act by vote of a majority present at any meeting attended by a quorum. Vacancies among the directors shall not affect their power and authority, so long as a quorum remains. Within thirty (30) days after their election, as provided in this section, the directors shall hold a meeting to elect a chair. The directors shall hold meetings at such times and places as the directors may determine;

(B) Special meetings may be called and held, upon such notice and in such manner as the board may, by resolution, determine. Except as otherwise expressly provided, the board shall establish its own rules of procedure;

(6) The directors shall designate a secretary and a treasurer, or one (1) person as secretary-treasurer, and such person need not be a director. The secretary shall attend all regular and special meetings and keep minutes of the meetings. The minutes of meetings shall be available for inspection by the public at the office of the authority, at all reasonable times;

(7) (A) The board, by resolution, shall require the treasurer or the secretary-treasurer, to execute a bond with an approved corporate surety, in such amount as the board may specify, for the faithful performance of the treasurer's or the secretary-treasurer's duties and the accounting of all moneys and revenues that may come into the treasurer's or the secretary-treasurer's hands. Such bond shall be filed with the secretary of state;

(B) The board, by resolution, may require all other subordinate officers or employees to execute such fidelity bonds for the faithful performance of their duties and the accounting of funds that may come to their hands, in such an amount, with such conditions and such sureties, as the board may determine;

(8) All directors shall serve without compensation, but may receive any per diem allowance that may be appropriated by the governing body of the county electing a director, for such director. Reasonable expenses incurred by members of the board while engaged in the business of the authority are subject to reimbursement by the authority;

(9) The directors shall be indemnified by the authority for any liability the directors might incur while acting in such capacity, other than for culpable negligence; and

(10) Except as otherwise provided in this section, the directors shall be removable only for good cause, and after preferment of charges, as provided by law for county officers.



§ 64-2-105 - Employees, professional staff and advisors.

The directors are authorized to employ and fix the compensation of architects, attorneys, engineers, superintendents, consultants, professional advisors and other subordinate officers and employees, as may be necessary for the efficient management and operation of the authority and its facilities. Such persons shall continue in the employment of the authority at the will and pleasure of the board of directors. Such employment or contracts shall conform to the statutes, regulations and procedures to which counties must generally adhere in making such transactions.



§ 64-2-106 - Powers and duties of directors.

(a) The directors have the following duties and powers and, in exercising such duties and powers, shall abide by all statutes, regulations and procedures to which counties must generally adhere in making such transactions:

(1) To acquire, construct, purchase, operate, maintain, replace, repair, rebuild, extend and improve, within the boundaries of the authority, the properties and facilities described in § 64-2-103 and to make such properties and facilities available to any firm, person, public or private corporation or to any other shipper, consignee or carrier and to charge for their use and for any and all services performed by the authority;

(2) To accept donations to the authority of cash, lands or other property to be used in the furtherance of the purposes of this part;

(3) To accept grants, loans or other financial assistance from any federal, state, county or municipal agency or other aid for the acquisition or improvement of any of the facilities of the authority;

(4) To purchase, rent, lease or otherwise acquire any and all kinds of property, real, personal or mixed, tangible or intangible, whether or not subject to mortgages, liens, charges or other encumbrances, for the authority, that, in the judgment of the authority directors, is necessary or convenient to carry out the purposes of the authority;

(5) To acquire property that is suitable for use by industries requiring access to any railroad track owned, operated or subsidized by the authority;

(6) (A) To make contracts and execute instruments containing such covenants, terms and conditions as, in the judgment of the directors, may be necessary, proper or advisable, for the purpose of obtaining grants, loans or other financial assistance from any federal or state agency for or in the aid of the acquisition or improvement of the facilities provided in this part;

(B) To make all other contracts and execute all other instruments, including, but not limited to, licenses, long or short term leases, mortgages and deeds of trust, and other agreements relating to property and facilities under the authority's jurisdiction and the construction, operation, maintenance, repair and improvement of the property and facilities, as, in the judgment of the board of directors, may be necessary, proper or advisable for the furtherance of the purposes of this part, and the full exercise of the powers granted in this section; and

(C) To carry out and perform the covenants, terms and conditions of all such contracts or instruments;

(7) To establish schedules of tolls, fees, rates, charges and rentals for the use of the properties and facilities under the authority's jurisdiction and for services that the authority may render;

(8) To enter upon any lands and premises for the purpose of making surveys, soundings and examination in connection with the acquisition, improvement, operation or maintenance of any of the facilities of the authority;

(9) To promulgate and enforce such rules and regulations as the board may deem proper for the orderly administration of the authority and the efficient operation of its facilities; and

(10) To do all acts and things necessary, or deemed necessary or convenient, to carry out the powers expressly given in this part. This subdivision (a)(10) shall not be construed to authorize the directors, in doing all things necessary and convenient, to conduct the administrative and business affairs of the authority in a manner inconsistent with the statutes, regulations and procedures governing such matters in county government.

(b) Except as otherwise expressly provided in this part, the directors shall have full and exclusive control of and responsibility for the administration of properties and facilities constructed or acquired pursuant to this part. The authority may lease or license lands or facilities under the authority's jurisdiction for operation by private persons or corporations. This subsection (b) shall not be construed to authorize the directors to exercise such authority in a manner inconsistent with the statutes, regulations and procedures governing such matters in county government.



§ 64-2-107 - Eminent domain.

(a) The authority is hereby authorized and empowered to condemn in the name of the authority any land, easements or rights-of-way in the boundaries of the authority that, in the opinion of the board of directors, are necessary or convenient to carry out the purposes of this part. Title to property so condemned shall be taken by and in the name of the authority, and the property shall thereafter be entrusted to the authority for the purposes of this part. Such condemnation proceedings shall be in accordance with title 29, chapters 16 and 17.

(b) Where title to any property sought to be condemned is defective, title shall be passed by the judgment or decree of the court. Where condemnation proceedings become necessary, the court in which any such proceedings are filed shall, upon application by the authority and upon posting of a bond with a clerk of the court in such amount as the court may deem commensurate with the value of the property, order that a writ of possession shall issue immediately or as soon and upon such terms as the court, in its discretion, may deem proper and just.



§ 64-2-108 - Funds and funding.

The authority has the following powers with respect to finance and, in exercising such powers, shall abide by all statutes, regulations and procedures to which counties must generally adhere in such matters:

(1) To borrow money for any of the authority's corporate purposes and issue bonds for the authority's corporate purposes, including refunding bonds, in such form and upon such terms as the authority may determine, payable out of any revenues of the authority, including grants or contributions from the federal government or other sources, which bonds may be sold at public sale;

(A) Revenue bonds may be issued for the purposes set out in subdivision (1), and the authority may pledge as security for such bonds all or any portion of the tolls, fees, rents, charges or any other revenues derived from the operation of the railroad and related uses of the properties. Any such fees, rents or charges so pledged that are fixed and established pursuant to the provisions of a lease or contract are not subject to revision or change, except in such manner as is provided in such lease or contract;

(B) Any bonds issued pursuant to this part shall state on their face that they are payable as to principal and interest solely from revenues of the authority and shall not constitute a debt of the state or any political subdivision of the state other than the authority and shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Neither a director of the authority nor any person executing such bonds shall be liable personally on the bonds by reason of the issuance of the bonds;

(C) In case any of the directors or officers of the authority whose signatures appear on any bonds or coupons cease to be directors or officers, after authorization but before the delivery of the bonds, their signatures shall be valid and sufficient for all purposes;

(D) Any provision of the law to the contrary notwithstanding, any bonds issued pursuant to this part are fully negotiable;

(E) Any bond reciting, in substance, that it has been issued by the authority pursuant to this part and for a purpose or purposes authorized by this part shall be conclusively deemed, in any suit, action or proceeding involving the validity or enforceability of the bond or the security for the bond, to have been issued pursuant to this part and for such purpose or purposes;

(F) Obligations issued by the authority pursuant to the provisions of this part are declared to be issued for an essential public and governmental purpose and shall be exempt from taxation by the state or by any county, municipality or taxing district of the state, except inheritance, transfer and estate taxes; and

(G) With respect to refunding bonds, the provisions of title 9, chapter 21 apply; with respect to funding bonds, the provisions of § 9-11-108 apply; and

(2) To receive funds from county or city governments for the purposes of planning, the acquisition of properties and facilities and the construction, operation, management and maintenance of all properties and facilities, to which end such governments are authorized to provide funds for any of these purposes, upon grant or loan, and are empowered, but not required, to impose taxes to accomplish the purposes of this part.



§ 64-2-109 - Operating revenues.

(a) The revenues derived from the operation of the properties and facilities authorized, and the proceeds derived from the sale, transfer, lease or other disposition of any land or other facilities, shall be applied and used as follows:

(1) The payment of all operating expenses of the authority, except that the proceeds derived from the sale, transfer or other disposition of any land or other facilities shall not be used for this purpose; and

(2) The establishment of necessary reserves for contingencies, depreciation, maintenance, replacement of properties and facilities, storage and transfer facilities and any other facilities or other purposes as may be required under any bond indenture or as the authority directors may deem necessary or desirable. This subdivision (a)(2) shall not be construed to authorize the authority to exercise these provisions in a manner inconsistent with statutes, regulations or procedures governing such matters in county government.

(b) Any revenue or proceeds remaining, after all the items listed in subsection (a) have been provided for, shall be held and used for the further development of, and for additions to, the authority facilities and for the acquisition or construction of new facilities that may become necessary or desirable to further the purposes of this part. None of such revenue shall go into the general funds of the participating counties, except as may be directed by the authority directors.

(c) Nothing in this section shall be construed to authorize the authority to administer the provisions of this section in a manner inconsistent with statutes, regulations or procedures governing such transactions and activities carried out by county governments, and the authority shall assure that procedures and practices covered by this section conform with statutes, regulations and procedures to which county governments must adhere. All revenues shall be received, deposited and accounted for, and all financial transactions shall be handled consistent with the requirements of statutes, regulations and procedures affecting county government.



§ 64-2-110 - Contracts.

All contracts of the authority shall be entered into and executed in such manner as may be prescribed by statutes, regulations and procedures governing contracting by county governments, but no contract or acquisition by purchase of equipment, apparatus, materials or supplies involving more than five thousand dollars ($5,000) or for construction, installation, repair or improvement of the property or facilities involving more than five thousand dollars ($5,000) shall be made, except after such contract has been advertised for bids. Advertisement is not required when an emergency arises and requires immediate delivery of the supplies or performance of the service.



§ 64-2-111 - Annual report.

(a) The board shall report annually to the department of transportation and to the governing bodies of the various counties and cities within the boundaries of the authority.

(b) Such reports shall include statements of financial receipts and expenditures, statements from operators, a summary of activities and accomplishments for the period and proposed plans for the next year and subsequent years.



§ 64-2-112 - Audit of operations.

(a) The board of directors of the authority shall cause an annual audit to be made of the books and records of the authority. Within thirty (30) days after receipt by the authority, a copy of the annual audit shall be filed with the clerk or recorder of the appropriate county or municipality, who shall then distribute copies to members of the appropriate legislative body. Within thirty (30) days after receipt by the authority, a copy of the annual audit shall also be filed with the chief administrative officer of the appropriate county or municipality. The comptroller of the treasury, through the department of audit, shall be responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller of the treasury.

(b) These audits shall be prepared by certified public accountants or by the department of audit. If the board of directors of the authority shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant or direct the department of audit to prepare the audit, the cost of such audit to be paid by the authority.

(c) The comptroller of the treasury is authorized to modify the requirements for an audit as set out in this section for the authority whose activity, in the comptroller of the treasury's judgment, is not sufficient to justify the expenses of a complete audit.



§ 64-2-113 - Liberal construction.

(a) This part is remedial in nature and shall be liberally construed to effect its purposes of:

(1) Promoting the movement and transfer of people, goods and merchandise to, from and through the boundaries of the authority;

(2) Encouraging utilization of the natural resources within the boundaries of the authority; and

(3) Promoting the growth and development of commerce and industry in the counties and cities.

(b) Such liberal construction shall not work to override the application of the general statutes, regulations or procedures to the administrative or financial management practices of the authority in the same manner as they apply to county governments.



§ 64-2-114 - Part supplemental to other laws.

The powers, authority and rights conferred by this part are in addition and supplemental to, and the limitations imposed by this part do not affect the powers conferred by, any other general, special or local law.






Part 2 - South Central Tennessee Railroad Authority

§ 64-2-201 - Creation -- Purpose.

(a) There is hereby created the South Central Tennessee railroad authority in the counties of Dickson, Hickman, Lewis, Perry and Wayne.

(b) This authority is intended to secure economic benefits to Dickson, Hickman, Lewis, Perry and Wayne Counties and to the cities of Centerville, Dickson, Hohenwald, Linden and Waynesboro by providing for the continuation of railroad service in Dickson, Hickman and Lewis Counties.



§ 64-2-202 - Effective date.

This part shall take effect when:

(1) Three (3) or more of the counties of Dickson, Hickman, Lewis, Perry and Wayne and the cities of Dickson, Centerville, Hohenwald, Linden and Waynesboro are authorized by a vote of two thirds (2/3) of their respective governing bodies to become members of the authority;

(2) Evidence of such authorization is proclaimed and countersigned by the presiding officer of each ratifying county and city and certified by that officer to the secretary of state; and

(3) The governing bodies of all governments voting to become members of the authority have indicated their willingness to appropriate sufficient funds to provide for the initial administration of the authority.



§ 64-2-203 - Powers.

(a) Within the region of the authority, it may acquire, construct, operate, maintain and dispose of railroad facilities, properties and equipment, and may, in addition to continuing the above-mentioned railroad service, provide any other rail service in the region as it is needed and feasible.

(b) The acquisition, construction, operation and maintenance of such properties and facilities are hereby declared to be public and governmental functions. The powers granted in this part, in connection therewith, are declared to be public and corporate purposes and matters of public necessity.

(c) The authority may use any property, right-of-way, easement or other similar property right necessary or convenient in connection with the acquisition, improvement, operation or maintenance of the facilities authorized in this part, held by the state or any county or municipality in the state; provided, that such governmental agency consents to such use and that there is compliance with all statutes, regulations and procedures regulating the use, management and disposition of state property.



§ 64-2-204 - Organization and operation -- Board of directors -- Officers and employees.

The organization of the authority shall be as follows:

(1) The authority shall be governed by a board of directors;

(2) Membership of the board of directors shall consist of:

(A) The county mayor of each county becoming a member of the authority, in accordance with § 64-2-202;

(B) The mayor of each city becoming a member of the authority, in accordance with § 64-2-202; and

(C) One (1) member to be selected by the governing body of each county and city becoming a member of the authority. The term of each selected member shall be prescribed by the governing body making the selection;

(3) (A) In the event of failure to elect a successor to any member of the board, the member whose term has expired shall continue to serve until the member's successor has been duly elected as provided in this section;

(B) In the event of the death or resignation of a member or the member's inability to serve prior to the expiration of the member's term, the member's successor shall be elected for the unexpired term by the remaining members of the board within thirty (30) days of the event;

(C) Any person at least twenty-five (25) years of age who has resided within the boundaries of the authority for a period of at least one (1) year immediately preceding such person's election shall be eligible to serve as a member. Any director who ceases to regularly reside within the boundaries of the authority shall automatically become ineligible to serve in such office;

(4) Before entering upon their duties, all directors shall take and subscribe to the oath of office, as provided by the constitution and law for county and city officers. Copies of the oath of each director shall be filed with the county clerk of the applicable county;

(5) (A) A majority of the directors shall constitute a quorum, and the directors shall act by vote of a majority present at any meeting attended by a quorum. Vacancies among the directors shall not affect their power and authority, so long as a quorum remains. Within thirty (30) days after their election as provided in this section, the directors shall hold a meeting to elect a chair. The directors shall hold meetings at such times and places as the directors may determine;

(B) Special meetings may be called and held upon such notice and in such manner as the board may, by resolution, determine. Save as otherwise expressly provided, the board shall establish its own rules of procedure;

(6) The directors shall designate a secretary and a treasurer or one (1) person as secretary-treasurer, and such person need not be a director. The secretary shall attend all regular and special meetings and keep minutes thereof. The minutes of meetings shall be available for inspection by the public at the office of the authority at all reasonable times;

(7) (A) The board, by resolution, shall require the treasurer or the secretary-treasurer to execute a bond with an approved corporate surety, in such amount as the board may specify, for the faithful performance of the treasurer's or the secretary-treasurer's duties and the accounting of all moneys and revenues that may come into the treasurer's or the secretary-treasurer's hands. Such bond shall be filed with the secretary of state;

(B) The board, by resolution, may require all other subordinate officers or employees, to execute such fidelity bonds for the faithful performance of their duties and the accounting of funds that may come to their hands, in such an amount, with such conditions and such sureties, as the board may determine;

(8) All directors shall serve without compensation but may receive any per diem allowance that may be appropriated by the governing body of the county or city electing a director, for such director. Reasonable expenses incurred by members of the board while engaged in the business of the authority are subject to reimbursement by the authority;

(9) The directors shall be indemnified by the authority for any liability they might incur while acting in such capacity other than for culpable negligence; and

(10) Except as otherwise provided in this section, the directors shall be removable only for good cause and after preferment of charges, as provided by law for county officers.



§ 64-2-205 - Employees, professional staff and advisors.

The directors are authorized to employ and fix the compensation of architects, attorneys, engineers, superintendents, consultants, professional advisors and other subordinate officers and employees as may be necessary for the efficient management and operation of the authority and its facilities. Such persons shall continue in the employment of the authority at the will and pleasure of the board of directors. Such employment or contracts shall conform to the statutes, regulations and procedures to which counties must generally adhere in making such transactions.



§ 64-2-206 - Powers and duties of directors.

(a) The directors have the following duties and powers and, in exercising such duties and powers, shall abide by all statutes, regulations and procedures to which counties must generally adhere in making such transactions:

(1) To acquire, construct, purchase, operate, maintain, replace, repair, rebuild, extend and improve within the boundaries of the authority the properties and facilities described in § 64-2-203(a), and to make such properties and facilities available to any firm, person, public or private corporation or to any other shipper, consignee or carrier and to charge for their use and for any and all services performed by the authority;

(2) To accept donations to the authority of cash, lands or other property to be used in the furtherance of the purpose of this part;

(3) To accept grants, loans or other financial assistance from any federal, state, county or municipal agency or other aid for the acquisition or improvement of any of the facilities of the authority;

(4) To purchase, rent, lease or otherwise acquire any and all kinds of property, real, personal or mixed, tangible or intangible, whether or not subject to mortgages, liens, charges or other encumbrances, for the authority, that, in the judgment of the authority directors, is necessary or convenient to carry out the purpose of the authority;

(5) To acquire property that is suitable for use by industries requiring access to any railroad track owned, operated or subsidized by the authority;

(6) (A) To make contracts and execute instruments containing such covenants, terms and conditions as, in the judgment of the directors, may be necessary, proper or advisable for the purpose of obtaining grants, loans or other financial assistance from any federal or state agency for or in the aid of the acquisition or improvement of the facilities provided in this part;

(B) To make all other contracts and execute all other instruments, including, without limitation, licenses, long or short term leases, mortgages and deeds of trust and other agreements relating to property and facilities under its jurisdiction and the construction, operation, maintenance, repair and improvement thereof, as in the judgment of the board of directors may be necessary, proper or advisable for the furtherance of the purpose of this part and the full exercise of the powers granted in this section; and

(C) To carry out and perform the covenants, terms and conditions of all such contracts or instruments;

(7) To establish schedules of tolls, fees, rates, charges and rentals for the use of the properties and facilities under its jurisdiction and for services that it may render;

(8) To enter upon any lands and premises for the purpose of making surveys, soundings and examination in connection with the acquisition, improvement, operation or maintenance of any of the facilities of the authority;

(9) To promulgate and enforce such rules and regulations as the board may deem proper for the orderly administration of the authority and the efficient operation of its facilities; and

(10) To do all acts and things necessary, or deemed necessary or convenient, to carry out the powers expressly given in this part. This subdivision (a)(10) shall not be construed to authorize the directors, in doing all things necessary and convenient, to conduct the administrative and business affairs of the authority in a manner inconsistent with the statutes, regulations and procedures governing such matters in county government.

(b) Except as otherwise expressly provided in this part, the directors shall have full and exclusive control of and responsibility for the administration of properties and facilities constructed or acquired pursuant to this part. The authority may lease or license lands or facilities under its jurisdiction for operation by private persons or corporations. This subsection (b) shall not be construed to authorize the directors to exercise such authority in a manner inconsistent with the statutes, regulations and procedures governing such matters in county government.



§ 64-2-207 - Eminent domain.

(a) The authority is hereby authorized and empowered to condemn, in the name of the authority, any land, easements or rights-of-way in the boundaries of the authority that, in the opinion of the board of directors, are necessary or convenient to carry out the purposes of this part. Title to property so condemned shall be taken by and in the name of the authority, and the property shall thereafter be entrusted to the authority for the purposes of this part. The condemnation proceedings shall be in accordance with title 29, chapters 16 and 17.

(b) Where title to any property sought to be condemned is defective, it shall be passed by the judgment or decree of the court. Where condemnation proceedings become necessary, the court in which any such proceedings are filed shall, upon application by the authority and upon posting of a bond with a clerk of the court in such amount as the court may deem commensurate with the value of the property, order that a writ of possession shall issue immediately or as soon and upon such terms as the court, in its discretion, deems proper and just.



§ 64-2-208 - Funds and funding.

The authority has the following powers with respect to finance and, in exercising such powers, shall abide by all statutes, regulations and procedures to which counties must generally adhere in such matters:

(1) To borrow money for any of its corporate purposes and issue its bonds for its corporate purposes, including refunding bonds, in such form and upon such terms as it may determine, payable out of any revenues of the authority, including grants or contributions from the federal government or other sources, which bonds may be sold at public sale;

(A) Revenue bonds may be issued for the above purposes, and the authority may pledge as security for such bonds all or any portion of the tolls, fees, rents, charges or any other revenues derived from the operation of the railroad and related uses of the properties. Any such fees, rents or charges so pledged that are fixed and established pursuant to the provisions of a lease or contract are not subject to revision or change except in such manner as is provided in such lease or contract;

(B) Any bonds issued pursuant to this part shall state on their face that they are payable as to principal and interest solely from revenues of the authority and shall not constitute a debt of the state or any political subdivision thereof other than the authority and shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Neither a director of the authority nor any person executing such bonds shall be liable personally thereon by reason of the issuance thereof;

(C) In case any of the directors or officers of the authority whose signatures appear on any bonds or coupons cease to be directors or officers after authorization but before the delivery of the bonds, their signatures shall be valid and sufficient for all purposes;

(D) Any provision of the law to the contrary notwithstanding, any bonds issued pursuant to this part are fully negotiable;

(E) Any bond reciting in substance that it has been issued by the authority pursuant to this part and for a purpose or purposes authorized by this part shall be conclusively deemed, in any suit, action or proceeding involving the validity or enforceability of the bond or the security for the bond, to have been issued pursuant to this part and for such purpose or purposes;

(F) Obligations issued by the authority pursuant to the provisions of this part are declared to be issued for an essential public and governmental purpose and shall be exempt from taxation by the state or by any county, municipality or taxing district of the state, except inheritance, transfer and estate taxes;

(G) With respect to refunding bonds, the provisions of title 9, chapter 21 apply; with respect to funding bonds, the provisions of § 9-11-108 apply; and

(2) To receive funds from county or city governments for purposes of planning, the acquisition of properties and facilities and the construction, operation, management and maintenance of all properties and facilities to which end such governments are authorized to provide funds for any of these purposes, upon grant or loan, and are empowered, but not required, to impose taxes to accomplish the purposes of this part.



§ 64-2-209 - Operating revenues.

(a) The revenues derived from the operation of the properties and facilities authorized, and the proceeds derived from the sale, transfer, lease or other disposition of any land or other facilities, shall be applied and used as follows:

(1) The payment of all operating expenses of the authority, except that the proceeds derived from the sale, transfer or other disposition of any land or other facilities shall not be used for this purpose; and

(2) The establishment of necessary reserves for contingencies, depreciation, maintenance, replacement of properties and facilities, storage and transfer facilities and any other facilities or other purposes as may be required under any bond indenture or as the authority directors may deem necessary or desirable. This subdivision (a)(2) shall not be construed to authorize the authority to exercise these provisions in a manner inconsistent with statutes, regulations or procedures governing such matters in county government.

(b) Any revenue or proceeds remaining after all the above items have been provided for shall be held and used for the further development of and for additions to the authority facilities and for the acquisition or construction of new facilities that may become necessary or desirable to further the purposes of this part. None of such revenue shall go into the general funds of the participating counties, except as may be directed by the authority directors.

(c) Nothing in this section shall be construed to authorize the authority to administer these provisions in a manner inconsistent with statutes, regulations or procedures governing such transactions and activities carried out by county governments, and the authority shall assure that procedures and practices covered by this section conform with statutes, regulations and procedures to which county governments must adhere. All revenues shall be received, deposited and accounted for and all financial transactions shall be handled consistent with the requirements of statutes, regulations and procedures affecting county government.



§ 64-2-210 - Contracts.

All contracts of the authority shall be entered into and executed in such manner as may be prescribed by statutes, regulations and procedures governing contracting by county governments, but no contract or acquisition by purchase of equipment, apparatus, materials or supplies involving more than five hundred dollars ($500), or for construction, installation, repair or improvement of the property or facilities involving more than five hundred dollars ($500) shall be made except after such contract has been advertised for bids. Advertisement is not required when an emergency arises and requires immediate delivery of the supplies or performance of the service.



§ 64-2-211 - Annual report.

(a) The board shall report annually to the department of transportation and to the governing bodies of the various counties and cities within the boundaries of the authority.

(b) Such reports shall include statements of financial receipts and expenditures, statements from operators, a summary of activities and accomplishments for the period and proposed plans for the next year and subsequent years.



§ 64-2-212 - Audit of operations.

(a) The board of directors of the authority shall cause an annual audit to be made of the books and records of the authority. Within thirty (30) days after receipt by the authority, a copy of the annual audit shall be filed with the clerk or recorder of the appropriate county or municipality, who shall then distribute copies to members of the appropriate legislative body. Within thirty (30) days after receipt by the authority, a copy of the annual audit shall also be filed with the chief administrative officer of the appropriate county or municipality. The comptroller of the treasury, through the department of audit, shall be responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller of the treasury.

(b) These audits shall be prepared by certified public accountants or by the department of audit. If the board of directors of the authority shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant or direct the department of audit to prepare the audit, the cost of such audit to be paid by the authority.

(c) The comptroller of the treasury is authorized to modify the requirements for an audit as set out in this section, for the authority whose activity, in the comptroller of the treasury's judgment, is not sufficient to justify the expenses of a complete audit.



§ 64-2-213 - Liberal construction.

This part is remedial in nature and shall be liberally construed to effect its purposes of promoting the movement and transfer of people, goods and merchandise to, from and through the boundaries of the authority; encouraging utilization of the natural resources therein; and promoting the growth and development of commerce and industry in the counties and cities. Such liberal construction shall not work to override the application of the general statutes, regulations or procedures to the administrative or financial management practices of the authority in the same manner as they apply to county governments.



§ 64-2-214 - Part supplemental to other laws.

The powers, authority and rights conferred by this part are in addition and supplemental to, and the limitations imposed by this part do not affect the powers conferred by any other general, special or local law.






Part 3 - Tri-County Railroad Authority

§ 64-2-301 - Creation -- Purpose.

(a) There is hereby created the Tri-county railroad authority in the counties of Coffee, Warren and White.

(b) This authority is intended to secure economic benefits to the above counties and to the cities of Manchester, Doyle, McMinnville, Morrison, Tullahoma and Sparta by providing for the continuation of railroad service in Coffee, Warren and White Counties.



§ 64-2-302 - Effective date.

This part shall take effect when:

(1) Two (2) or more of the counties of Coffee, Warren and White and the cities of Manchester, Doyle, McMinnville, Morrison, Tullahoma and Sparta are authorized by a majority vote of their respective governing bodies to become members of the authority;

(2) Evidence of such authorization is proclaimed and countersigned by the presiding officer of each ratifying county and city and certified by that presiding officer to the secretary of state; and

(3) The governing bodies of all governments voting to become members of the authority have indicated their willingness to appropriate sufficient funds to provide for the initial administration of the authority.



§ 64-2-303 - Powers.

(a) Within the region of the authority, it may acquire, construct, operate, maintain and dispose of railroad facilities, properties and equipment, and may in addition to continuing the above-mentioned railroad service, provide any other rail service in the region as it is needed and feasible.

(b) The acquisition, construction, operation and maintenance of such properties and facilities are hereby declared to be public and governmental functions. The powers granted in this section, in connection therewith, are declared to be public and corporate purposes and matters of public necessity.

(c) The authority may use any property, right-of-way, easement or other similar property right necessary or convenient in connection with the acquisition, improvement, operation or maintenance of the facilities authorized in this section, held by the state or any county or municipality in the state; provided, that such governmental agency consents to such use, and that there is compliance with all statutes, regulations and procedures regulating the use, management and disposition of state property.



§ 64-2-304 - Organization and operation -- Board of directors -- Officers and employees.

The organization of the authority shall be as follows:

(1) The authority shall be governed by a board of directors;

(2) Membership of the board of directors shall consist of:

(A) The county judge or county mayor of each county becoming a member of the authority, in accordance with § 64-2-302;

(B) The mayor of each city becoming a member of the authority, in accordance with § 64-2-302;

(C) One (1) member to be selected by the governing body of each county and city becoming members of the authority. The term of each selected member shall be prescribed by the governing body making the selection; and

(D) The county mayor and the mayor of each city whose governing body is a member of the authority may select a representative to the board of directors to serve in their respective steads. Any such person selected shall otherwise meet the requirements of subdivision (3)(C) and shall be approved by, and each person's term prescribed by, the governing body of the respective county or city, except the term of the person selected shall not extend past the remaining term of the elected official who selected the person. The person selected and approved by the respective governing body shall serve on the board of directors in the place of the official who selected the person and in all respects shall have the full powers and duties of a member of the board;

(3) (A) In the event of failure to elect a successor to any member of the board, the member whose term has expired shall continue to serve until the member's successor has been duly elected as provided in this section;

(B) In the event of the death or resignation of a member of the board or the member's inability to serve prior to the expiration of the member's term, the member's successor shall be elected for the unexpired term by the remaining members of the board within thirty (30) days of the event;

(C) Any person at least twenty-five (25) years of age who has resided within the boundaries of the authority for a period of at least one (1) year immediately preceding such person's election is eligible to serve as a member of the board of directors of the authority. Any director who ceases to regularly reside within the boundaries of the authority shall automatically become ineligible to serve in such office;

(4) Before entering upon their duties, all directors shall take and subscribe to an oath of office, as provided by the constitution and law for county and city officers. Copies of the oath of each director shall be filed with the county clerk of the applicable county;

(5) (A) A majority of the directors shall constitute a quorum, and the directors shall act by vote of a majority present at any meeting attended by a quorum. Vacancies among the directors shall not affect their power and authority, so long as a quorum remains. Within thirty (30) days after their election as provided in this section, the directors shall hold a meeting to elect a chair. The directors shall hold meetings at such times and places as the directors may determine;

(B) Special meetings may be called and held upon such notice and in such manner as the board may by resolution determine. Save as otherwise expressly provided, the board of directors shall establish its own rules of procedure;

(6) The directors shall designate a secretary and a treasurer, or one (1) person as secretary-treasurer, and such person need not be a director. The secretary shall attend all regular and special meetings and keep minutes thereof. The minutes of meetings shall be available for inspection by the public at the office of the authority at all reasonable times;

(7) (A) The board, by resolution, shall require the treasurer or the secretary-treasurer to execute a bond with an approved corporate surety, in such amount as the board may specify, for the faithful performance of the treasurer's or secretary-treasurer's duties and the accounting of all moneys and revenues that may come into the treasurer's or secretary-treasurer's hands. Such bonds shall be filed with the secretary of state;

(B) The board, by resolution, may require all other subordinate officers or employees to execute such fidelity bonds for the faithful performance of their duties and the accounting of funds that may come to their hands, in such an amount, with such conditions and such sureties, as the board may determine;

(8) All members of the board shall serve without compensation but may receive any per diem allowance that may be appropriated by the governing body of the county or city electing a director, for such director. Reasonable expenses incurred by members of the board while engaged in the business of the authority are subject to reimbursement by the authority;

(9) The directors shall be indemnified by the authority for any liability they might incur while acting in such capacity other than for culpable negligence; and

(10) Except as otherwise provided in this section, the directors shall be removable only for good cause and after preferment of charges, as provided by law for county officers.



§ 64-2-305 - Employees, professional staff and advisors.

The directors are authorized to employ and fix the compensation of architects, attorneys, engineers, superintendents, consultants, professional advisors and other subordinate officers and employees as may be necessary for the efficient management and operation of the authority and its facilities. Such persons shall continue in the employment of the authority at the will and pleasure of the board of directors. Such employment or contracts shall conform to the statutes, regulations and procedures to which counties must generally adhere in making such transactions.



§ 64-2-306 - Powers and duties of directors.

(a) The directors have the following duties and powers and, in exercising such duties and powers shall abide by all statutes, regulations and procedures to which counties must generally adhere in making such transactions:

(1) Acquire, construct, purchase, operate, maintain, replace, repair, rebuild, extend and improve within the boundaries of the authority the properties and facilities described in § 64-2-303(a) and to make such properties and facilities available to any firm, person, public or private corporation or to any other shipper, consignee or carrier and to charge for their use and for any and all services performed by the authority;

(2) Accept donations to the authority of cash, lands or other property to be used in the furtherance of the purpose of this part;

(3) Accept grants, loans or other financial assistance from any federal, state, county or municipal agency, or other aid for the acquisition or improvement of any of the facilities of the authority;

(4) Purchase, rent, lease or otherwise acquire any and all kinds of property, real, personal or mixed, tangible or intangible, whether or not subject to mortgages, liens, charges or other encumbrances, for the authority, that, in the judgment of the directors, is necessary or convenient to carry out the purpose of the authority;

(5) Acquire property that is suitable for use by industries requiring access to any railroad track owned, operated or subsidized by the authority;

(6) (A) Make contracts and execute instruments containing such covenants, terms and conditions as, in the judgment of the directors, may be necessary, proper or advisable for the purpose of obtaining grants, loans or other financial assistance from any federal or state agency for or in the aid of the acquisition or improvement of the facilities provided in this part;

(B) Make all other contracts and execute all other instruments, including, without limitation, licenses, long or short term leases, mortgages and deeds of trust, and other agreements relating to property and facilities under its jurisdiction, and the construction, operation, maintenance, repair and improvement thereof, as in the judgment of the board of directors may be necessary, proper or advisable for the furtherance of the purpose of this part, and the full exercise of the powers granted in this section; and

(C) Carry out and perform the covenants, terms and conditions of all such contracts or instruments;

(7) Establish schedules of tolls, fees, rates, charges and rentals for the use of the properties and facilities under its jurisdiction, and for services that it may render;

(8) Enter upon any lands and premises for the purpose of making surveys, soundings and examination in connection with the acquisition, improvement, operation or maintenance of any of the facilities of the authority;

(9) Promulgate and enforce such rules and regulations as the board of directors may deem proper for the orderly administration of the authority and the efficient operation of its facilities; and

(10) Do all acts and things necessary or deemed necessary or convenient to carry out the powers expressly given in this part. This subdivision (a)(10) shall not be construed to authorize the directors, in doing all things necessary and convenient, to conduct the administrative and business affairs of the authority in a manner inconsistent with the statutes, regulations and procedures governing such matters in county government.

(b) Except as otherwise expressly provided in this part, the directors shall have full and exclusive control of and responsibility for the administration of properties and facilities constructed or acquired pursuant to this part. The authority may lease or license lands or facilities under its jurisdiction for operation by private persons or corporations. This subsection (b) shall not be construed to authorize the directors to exercise such authority in a manner inconsistent with the statutes, regulations and procedures governing such matters in county government.



§ 64-2-307 - Eminent domain.

(a) The authority is hereby authorized and empowered to condemn, in the name of the authority, any land, easements or rights-of-way in the boundaries of the authority that, in the opinion of the board of directors, are necessary or convenient to carry out the purposes of this part as set forth in §§ 64-2-301 and 64-2-303(a). Title to property so condemned shall be taken by and in the name of the authority, and the property shall thereafter be entrusted to the authority for the purposes of this part. Such condemnation proceedings shall be in accordance with title 29, chapters 16 and 17.

(b) Where title to any property sought to be condemned is defective, it shall be passed by the judgment or decree of the court. Where condemnation proceedings become necessary, the court in which any such proceedings are filed shall, upon application by the authority and upon posting of a bond with the clerk of the court in such amount as the court may deem commensurate with the value of the property, order that a writ of possession shall issue immediately, or as soon and upon such terms as the court, in its discretion, may deem proper and just.



§ 64-2-308 - Funds and funding.

The authority has the powers with respect to finance as follows and, in exercising such powers, shall abide by all statutes, regulations and procedures to which counties must generally adhere in such matters:

(1) To borrow money for any of its corporate purposes and issue its bonds for its corporate purposes, including refunding bonds, in such form and upon such terms as it may determine, payable out of any revenues of the authority, including grants or contributions from the federal government or other sources, which bonds may be sold at public sale;

(A) Revenue bonds may be issued for the above purposes and the authority may pledge as security for such bonds all or any portion of the tolls, fees, rents, charges or any other revenues derived from the operation of the railroad and related uses of the properties. Any such fees, rents or charges so pledged that are fixed and established pursuant to the provisions of a lease or contract are not subject to revision or change except in such manner as is provided in such lease or contract;

(B) Any bonds issued pursuant to this part shall state on their face that they are payable as to principal and interest solely from revenues of the authority and shall not constitute a debt of the state or any political subdivision thereof other than the authority, and shall not constitute any indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Neither a director of the authority nor any person executing such bonds shall be liable personally thereon by reason of the issuance thereof;

(C) In case any of the directors or officers of the authority whose signatures appear on any bonds or coupons cease to be directors or officers after authorization but before delivery of the bonds, their signatures shall be valid and sufficient for all purposes;

(D) Any provision of the law to the contrary notwithstanding, any bonds issued pursuant to this part are fully negotiable;

(E) Any bond reciting in substance that it has been issued by the authority pursuant to this part and for a purpose or purposes authorized by this part shall be conclusively deemed, in any suit, action or proceeding involving the validity or enforceability of the bond or the security for the bond, to have been issued pursuant to this part and for such purpose or purposes;

(F) Obligations issued by the authority pursuant to the provisions of this part are declared to be issued for an essential public and governmental purpose and shall be exempt from taxation by the state or by any county, municipality or taxing district of the state, except inheritance, transfer and estate taxes;

(G) With respect to refunding bonds, the provisions of title 9, chapter 21 apply; with respect to funding bonds, the provisions of § 9-11-108 apply; and

(2) To receive funds from county or city governments for purposes of planning, the acquisition of properties and facilities and the construction, operation, management and maintenance of all properties and facilities, to which end such governments are authorized to provide funds for any of these purposes, upon grant or loan, and are empowered, but not required, to impose taxes to accomplish the purposes of this part.



§ 64-2-309 - Operating revenues.

(a) The revenues derived from the operation of the properties and facilities authorized and the proceeds derived from the sale, transfer, lease or other disposition of any land or other facilities shall be applied and used as follows:

(1) The payment of all operating expenses of the authority, except that the proceeds derived from the sale, transfer or other disposition of any land or other facilities shall not be used for this purpose;

(2) The establishment of necessary reserves for contingencies, depreciation, maintenance, replacement of properties and facilities, storage and transfer facilities and any other facilities or other purposes as may be required under any bond indenture or as the authority directors may deem necessary or desirable. This subdivision (a)(2) shall not be construed to authorize the authority to exercise these provisions in a manner inconsistent with statutes, regulations or procedures governing such matters in county government; and

(3) Any revenue or proceeds remaining after all the above items have been provided for shall be held and used for the further development of and for additions to the authority facilities and for the acquisition or construction of new facilities that may become necessary or desirable to further the purposes of this part. None of such revenues shall go into the general funds of the participating counties, except as may be directed by the authority directors.

(b) Nothing in this section shall be construed to authorize the authority to administer these provisions in a manner inconsistent with statutes, regulations or procedures governing such transactions and activities carried out by county governments, and the authority shall assure that procedures and practices covered by this section conform with statutes, regulations and procedures to which county governments must adhere. All revenues shall be received, deposited and accounted for and all financial transactions shall be handled consistent with the requirements of statutes, regulations and procedures affecting county government.



§ 64-2-310 - Contracts.

All contracts of the authority shall be entered into and executed in such manner as may be prescribed by statutes, regulations and procedures governing contracting by county governments, but no contract or acquisition by purchase of equipment, apparatus, materials or supplies involving more than five hundred dollars ($500) or for construction, installation, repair or improvement of the property or facilities involving more than five hundred dollars ($500) shall be made except after such contract has been advertised for bids. Advertisement is not required when an emergency arises and requires immediate delivery of the supplies or performance of the service.



§ 64-2-311 - Annual report.

(a) The board of directors of the authority shall report annually to the governing bodies of the various counties and cities within the boundaries of the authority.

(b) Such reports shall include statements of financial receipts and expenditures and a summary of activities and accomplishments for the period and proposed plans for the next year and for subsequent years.



§ 64-2-312 - Audit of operations.

(a) The board of directors of the authority shall cause an annual audit to be made of the books and records of the authority. Within thirty (30) days after receipt by the authority, a copy of the annual audit shall be filed with the clerk or recorder of the appropriate county or municipality, who shall then distribute copies to members of the appropriate legislative body. Within thirty (30) days after receipt by the authority, a copy of the annual audit shall also be filed with the chief administrative officer of the appropriate county or municipality. The comptroller of the treasury, through the department of audit, shall be responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller of the treasury.

(b) These audits shall be prepared by certified public accountants or by the department of audit. If the board of directors of the authority shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant or direct the department of audit to prepare the audit, the cost of such audit to be paid by the authority.

(c) The comptroller of the treasury is authorized to modify the requirements for an audit as set out in this section for the authority whose activity, in the comptroller of the treasury's judgment, is not sufficient to justify the expenses of a complete audit.



§ 64-2-313 - Liberal construction.

(a) This part is remedial in nature and shall be liberally construed to effect its purposes of:

(1) Promoting the movement and transfer of people, goods and merchandise to, from and through the boundaries of the authority;

(2) Encouraging utilization of the natural resources therein; and

(3) Promoting the growth and development of commerce and industry in the counties and cities.

(b) Such liberal construction shall not work to override the application of the general statutes, regulations or procedures to the administrative or financial management practices of the authority in the same manner as they apply to county governments.



§ 64-2-314 - Part supplemental to other laws.

The powers, authority and rights conferred by this part are in addition and supplemental to, and the limitations imposed by this part do not affect the powers conferred by, any other general, special or local law.






Part 4 - Nashville and Eastern Railroad Authority [Repealed]



Part 5 - North Central Tennessee Railroad Authority

§ 64-2-501 - Creation -- Purpose.

(a) There is hereby created the North Central Tennessee railroad authority in the counties of Montgomery, Houston and Stewart.

(b) This authority is intended to secure economic benefits to the above counties and to the cities of Clarksville and Cumberland City by providing for the continuation of certain railroad service in the counties of Montgomery, Houston and Stewart.



§ 64-2-502 - Effective date.

This part shall take effect when:

(1) Two (2) or more of the counties of Montgomery, Houston or Stewart or the cities of Clarksville or Cumberland City are authorized by a majority vote of their respective governing bodies to become members of the authority;

(2) Evidence of such authorization is proclaimed and countersigned by the presiding officer of each ratifying county and city and certified by that presiding officer to the secretary of state; and

(3) The governing bodies of all governments voting to become members of the authority have indicated their willingness to appropriate sufficient funds to provide for the initial administration of the authority.



§ 64-2-503 - Powers.

(a) Within the region of the authority, it may acquire, construct, operate, maintain and dispose of railroad facilities, properties and equipment and may, in addition to continuing the above-mentioned railroad service, provide any other rail service in the region as it is needed and feasible.

(b) The acquisition, construction, operation and maintenance of such properties and facilities are hereby declared to be public and governmental functions. The powers granted in this section, in connection therewith, are declared to be public and corporate purposes and matters of public necessity.

(c) The authority may use any property, right-of-way, easement or other similar property right necessary or convenient in connection with the acquisition, improvement, operation or maintenance of the facilities authorized in this part, held by the state or any county or municipality in the state; provided, that such governmental agency consents to such use and that there is compliance with all statutes, regulations and procedures regulating the use, management and disposition of state property.



§ 64-2-504 - Organization and operation -- Board of directors -- Officers and employees.

The organization of the authority shall be as follows:

(1) The authority shall be governed by a board of directors;

(A) Membership of the board shall consist of:

(i) The county mayor of each county becoming a member of the authority, in accordance with § 64-2-502;

(ii) The mayor of each city becoming a member of the authority, in accordance with § 64-2-502; and

(iii) One (1) member to be selected by the governing body of each county and city becoming members of the authority;

(B) The term of each selected member shall be prescribed by the governing body making the selection;

(C) In the event of failure to elect a successor to any member of the board, the member whose term has expired shall continue to serve until that member's successor has been duly elected as provided in this section;

(D) In the event of the death or resignation of a member of the board or the member's inability to serve prior to the expiration of the member's term, the member's successor shall be elected for the unexpired term by the remaining members of the board within thirty (30) days of the event;

(E) Any person at least twenty-five (25) years of age who has resided within the boundaries of the authority for a period of at least one (1) year immediately preceding that person's election is eligible to serve as a member of the board of the authority. Any director who ceases to regularly reside within the boundaries of the authority shall automatically become ineligible to serve in the office; and

(F) Before entering upon their duties, all directors shall take and subscribe to an oath of office, as provided by the constitution and law for county and city officers. Copies of the oath of each director shall be filed with the county clerk of the applicable county;

(2) A majority of the directors shall constitute a quorum, and the directors shall act by vote of a majority present at any meeting attended by a quorum. Vacancies among the directors shall not affect their power and authority, so long as a quorum remains;

(3) Within thirty (30) days after their election as provided in this section, the directors shall hold a meeting to elect a chair;

(4) The directors shall hold meetings at such times and places as the directors may determine;

(5) Special meetings may be called and held upon such notice and in such manner as the board may, by resolution, determine. Save as otherwise expressly provided, the board shall establish its own rules of procedure;

(6) The directors shall designate a secretary and a treasurer or one (1) person as secretary-treasurer, and such person need not be a director. The secretary shall attend all regular and special meetings and keep minutes thereof. The minutes of meetings shall be available for inspection by the public at the office of the authority at all reasonable times;

(7) The board, by resolution, shall require the treasurer or the secretary-treasurer to execute a bond with an approved corporate surety in such amount as the board may specify, for the faithful performance of the treasurer's or the secretary-treasurer's duties and the accounting of all moneys and revenues that may come into the treasurer's or the secretary-treasurer's hands. Such bond shall be filed with the secretary of state;

(8) The board, by resolution, may require all other subordinate officers or employees to execute such fidelity bonds for the faithful performance of their duties and the accounting of funds that may come to their hands, in such an amount, with such conditions and such sureties, as the board of directors may determine;

(9) All members of the board shall serve without compensation but may receive any per diem allowance that may be appropriated by the governing body of the county or city electing a director, for such director. Reasonable expenses incurred by members of the board while engaged in the business of the authority are subject to reimbursement by the authority;

(10) The directors shall be indemnified by the authority for any liability they might incur while acting in such capacity other than for culpable negligence; and

(11) Except as otherwise provided in this section, the directors shall be removable only for good cause and after preferment of charges, as provided by law for county officers.



§ 64-2-505 - Employees, professional staff and advisors.

The directors are authorized to employ and fix the compensation of architects, attorneys, engineers, superintendents, consultants, professional advisors and other subordinate officers and employees as may be necessary for the efficient management and operation of the authority and its facilities. Such persons shall continue in the employment of the authority at the will and pleasure of the board of directors. Such employment or contracts shall conform to the statutes, regulations and procedures to which counties must generally adhere in making such transactions.



§ 64-2-506 - Powers and duties of directors.

(a) The directors have the following duties and powers and, in exercising such duties and powers, shall abide by all statutes, regulations and procedures to which counties must generally adhere in making such transactions:

(1) Acquire, construct, purchase, operate, maintain, replace, repair, rebuild, extend and improve within the boundaries of the authority the properties and facilities described in § 64-2-503, and to make such properties and facilities available to any firm, person, public or private corporation, to any other shipper, consignee or carrier, and to charge for their use and for any and all services performed by the authority;

(2) Accept donations to the authority of cash, lands or other property to be used in the furtherance of the purpose of this part;

(3) Accept grants, loans or other financial assistance from any federal, state, county or municipal agency, or other aid for the acquisition or improvement of any of the facilities of the authority;

(4) Purchase, rent, lease or otherwise acquire any and all kinds of property, real, personal or mixed, tangible or intangible, whether or not subject to mortgages, liens, charges or other encumbrances, for the authority, that, in the judgment of the authority directors, is necessary or convenient to carry out the purpose of the authority;

(5) Acquire property that is suitable for use by industries requiring access to any railroad track owned, operated or subsidized by the authority;

(6) (A) Make contracts and execute instruments containing such covenants, terms and conditions as, in the judgment of the directors, may be necessary, proper or advisable for the purpose of obtaining grants, loans or other financial assistance from any federal or state agency for or in the aid of the acquisition or improvement of the facilities provided in this part;

(B) Make all other contracts and execute all other instruments including, without limitation, licenses, long or short term leases, mortgages and deeds of trust, and other agreements relating to property and facilities under its jurisdiction, and the construction, operation, maintenance, repair and improvement thereof, as in the judgment of the board of directors may be necessary, proper or advisable for the furtherance of the purpose of this part, and the full exercise of the powers granted in this section; and

(C) Carry out and perform the covenants, terms and conditions of all such contracts or instruments;

(7) Establish schedules of tolls, fees, rates, charges and rentals for the use of the properties and facilities under its jurisdiction, and for services that it may render;

(8) Enter upon any lands and premises for the purpose of making surveys, soundings and examination in connection with the acquisition, improvement, operation or maintenance of any of the facilities of the authority;

(9) Promulgate and enforce such rules and regulations as the board of directors may deem proper for the orderly administration of the authority and the efficient operation of its facilities; and

(10) Do all acts and things necessary, or deemed necessary or convenient, to carry out the powers expressly given in this part. This subdivision (a)(10) shall not be construed to authorize the directors, in doing all things necessary and convenient, to conduct the administrative and business affairs of the authority in a manner inconsistent with the statutes, regulations and procedures governing such matters in county government.

(b) Except as otherwise expressly provided in this part, the directors have full and exclusive control of and responsibility for the administration of properties and facilities constructed or acquired pursuant to this part. The authority may lease or license lands or facilities under its jurisdiction for operation by private persons or corporations. This subsection (b) shall not be construed to authorize the directors to exercise such authority in a manner inconsistent with the statutes, regulations and procedures governing such matters in county government.



§ 64-2-507 - Eminent domain.

(a) The authority is hereby authorized and empowered to condemn, in the name of the authority any land, easements or rights-of-way in the boundaries of the authority that, in the opinion of the board of directors, are necessary or convenient to carry out the purposes of this part. Title to property so condemned shall be taken by and in the name of the authority, and the property shall thereafter be entrusted to the authority for the purposes of this part. Such condemnation proceedings shall be in accordance with title 29, chapters 16 and 17.

(b) Where title to any property sought to be condemned is defective, it shall be passed by the judgment or decree of the court. Where condemnation proceedings become necessary, the court in which any such proceedings are filed shall, upon application by the authority and upon posting of a bond with the clerk of the court in such amount as the court may deem commensurate with the value of the property, order that a writ of possession shall issue immediately, or as soon and upon such terms as the court, in its discretion, may deem proper and just.



§ 64-2-508 - Funds and funding.

The authority has the powers with respect to finance as follows and, in exercising such powers, shall abide by all statutes, regulations and procedures to which counties must generally adhere in such matters:

(1) To borrow money for any of its corporate purposes and issue its bonds for its corporate purposes, including refunding bonds, in such form and upon such terms as it may determine, payable out of any revenues of the authority, including grants or contributions from the federal government or other sources, which bonds may be sold at public sale;

(A) Revenue bonds may be issued for the above purposes and the authority may pledge as security for such bonds all or any portion of the tolls, fees, rents, charges or any other revenues derived from the operation of the railroad and related uses of the properties. Any such fees, rents or charges so pledged that are fixed and established pursuant to the provisions of a lease or contract shall not be subject to revision or change except in such manner as is provided in such lease or contract;

(B) Any bonds issued pursuant to this part shall state on their face that they are payable as to principal and interest solely from revenues of the authority and shall not constitute a debt of the state or any political subdivision thereof other than the authority and shall not constitute any indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Neither a director of the authority nor any person executing such bonds shall be liable personally thereon by reason of the issuance thereof;

(C) In case any of the directors or officers of the authority whose signatures appear on any bonds or coupons cease to be directors or officers after authorization but before delivery of the bonds, their signatures shall be valid and sufficient for all purposes;

(D) Any provision of the law to the contrary notwithstanding, any bonds issued pursuant to this part are fully negotiable;

(E) Any bond reciting in substance that it has been issued by the authority pursuant to this part and for a purpose or purposes authorized by this part shall be conclusively deemed, in any suit, action or proceeding involving the validity or enforceability of the bond or the security for the bond, to have been issued pursuant to this part and for such purpose or purposes;

(F) Obligations issued by the authority pursuant to the provisions of this part are declared to be issued for an essential public and governmental purpose and shall be exempt from taxation by the state or by any county, municipality or taxing district of the state, except inheritance, transfer and estate taxes. With respect to refunding bonds, the provisions of title 9, chapter 21 apply; with respect to funding bonds, the provisions of § 9-11-108 apply; and

(2) To receive funds from county or city governments for purposes of planning, the acquisition of properties and facilities and the construction, operation, management and maintenance of all properties and facilities, to which end such governments are authorized to provide funds for any of these purposes, upon grant or loan, and are empowered, but not required, to impose taxes to accomplish the purposes of this part.



§ 64-2-509 - Operating revenues.

(a) The revenues derived from the operation of the properties and facilities authorized and the proceeds derived from the sale, transfer, lease or other disposition of any land or other facilities shall be applied and used as follows:

(1) The payment of all operating expenses of the authority, except that the proceeds derived from the sale, transfer or other disposition of any land or other facilities shall not be used for this purpose;

(2) The establishment of necessary reserves for contingencies, depreciation, maintenance, replacement of properties and facilities, storage transfer facilities and any other facilities or other purposes as may be required under any bond indenture or as the authority directors may deem necessary or desirable. This subdivision (a)(2) shall not be construed to authorize the authority to exercise these provisions in a manner inconsistent with statutes, regulations or procedures governing such matters in county government; and

(3) Any revenue or proceeds remaining after all the above items have been provided for shall be held and used for the further development of and for additions to the authority facilities and for the acquisition or construction of new facilities that may become necessary or desirable to further the purposes of this part. None of such revenue shall go into the general funds of the participating counties, except as may be directed by the authority directors.

(b) Nothing in this section shall be construed to authorize the authority to administer these provisions in a manner inconsistent with statutes, regulations or procedures governing such transactions and activities carried out by county governments, and the authority shall assure that procedures and practices covered by this section conform with statutes, regulations and procedures to which county governments must adhere. All revenues shall be received, deposited and accounted for and all financial transactions shall be handled consistent with the requirements of statutes, regulations and procedures affecting county government.



§ 64-2-510 - Contracts.

All contracts of the authority shall be entered into and executed in such manner as may be prescribed by statutes, regulations and procedures governing contracting by county governments, but no contract or acquisition by purchase of equipment, apparatus, materials or supplies involving more than five hundred dollars ($500) or for construction, installation, repair or improvement of the property or facilities involving more than five hundred dollars ($500) shall be made except after such contract has been advertised for bids. Advertisement is not required when an emergency arises and requires immediate delivery of the supplies or performance of the service.



§ 64-2-511 - Annual report.

(a) The board of directors of the authority shall report annually to the governing bodies of the various counties and cities within the boundaries of the authority.

(b) Such reports shall include statements of financial receipts and expenditures and a summary of activities and accomplishments for the period and proposed plans for the next year and for subsequent years.



§ 64-2-512 - Audit of operations.

(a) The board of directors of the authority shall cause an annual audit to be made of the books and records of the authority. Within thirty (30) days after receipt by the authority, a copy of the annual audit shall be filed with the clerk or recorder of the appropriate county or municipality, who shall then distribute copies to members of the appropriate legislative body. Within thirty (30) days after receipt by the authority, a copy of the annual audit shall also be filed with the chief administrative officer of the appropriate county or municipality. The comptroller of the treasury, through the department of audit, shall be responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller of the treasury.

(b) These audits shall be prepared by certified public accountants or by the department of audit. If the board of directors of the authority shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant or direct the department of audit to prepare the audit, the cost of such audit to be paid by the authority.

(c) The comptroller of the treasury is authorized to modify the requirements for an audit as set out in this section for the authority whose activity, in the comptroller of the treasury's judgment, is not sufficient to justify the expenses of a complete audit.



§ 64-2-513 - Liberal construction.

(a) This part is remedial in nature and shall be liberally construed to effect its purposes of:

(1) Promoting the movement and transfer of people, goods and merchandise to, from and through the boundaries of the authority;

(2) Encouraging utilization of the natural resources therein; and

(3) Promoting the growth and development of commerce and industry in the counties and cities.

(b) Such liberal construction shall not work to override the application of the general statutes, regulations or procedures to the administrative or financial management practices of the authority in the same manner as they apply to county governments.



§ 64-2-514 - Part supplemental to other laws.

The powers, authority and rights conferred by this part shall be in addition and supplemental to, and the limitations imposed by this part shall not affect, the powers conferred by any other general, special or local law.









Chapter 3 - Flood Control Authorities

§ 64-3-101 - Legislative findings.

The general assembly finds and declares that:

(1) Determination and effectuation of the best means for control of the flood waters of the waterways of Tennessee are public purposes essential to the integrated economic development of the areas drained by such streams and waterways and to the future economic welfare of the entire state;

(2) Control of flood waters in the watershed of Mill Creek located in Davidson, Williamson and Rutherford counties by a local development authority will provide information on problems of water control and development; and

(3) Creation of a local development authority is essential to the achievement of these objectives in the watershed of Mill Creek in Davidson, Williamson and Rutherford Counties.



§ 64-3-102 - Creation of authority -- Purposes.

There is hereby created the Mill Creek watershed flood control authority, referred to as authority in this chapter, to exercise the powers granted in this chapter in and with respect to the portions of Davidson, Williamson and Rutherford Counties making up the watershed of Mill Creek and for the purpose of cooperating with the United States corps of engineers and other federal agencies, including the Tennessee Valley authority, and state and local agencies for the construction and maintenance of flood control and drainage.



§ 64-3-103 - Board of directors -- Officers and employees -- Expenses -- Quorum.

(a) The authority shall be a body politic and corporate.

(b) Subject to approval of the respective local legislative body as provided in § 64-3-106, the authority shall be governed by a board of directors consisting of the following persons to represent their respective counties, if such county legislative body has approved this chapter:

(1) The county mayor of Williamson County, the county mayor of Rutherford County and the metropolitan mayor from metropolitan Nashville-Davidson County as ex officio voting members; and

(2) Six (6) additional members who are residents and owners of real property in such watershed district to be appointed by the county mayor of the respective county as follows: three (3) persons from Davidson County; two (2) persons from Williamson County; and one (1) person from Rutherford County. The terms of such members shall be four (4) years, except that for the initial appointments, two (2) members shall be appointed for two (2) years, two (2) members for three (3) years, and two (2) members for four (4) years. All initial terms shall begin on July 1, 1980, and all subsequent terms shall commence on the expiration date of such previous term. Each member shall serve until the member's successor is appointed and qualified. A person appointed to fill a vacancy shall be appointed for the unexpired term by the respective county mayor when such a vacancy occurs.

(c) The board of directors of the authority shall elect a chair from its members, whose term shall be for four (4) years or for so long as the chair remains a member of the board. The board may elect such other officers as it deems necessary.

(d) The directors shall serve without pay except for actual traveling expenses and other necessary expenses incurred in the performance of their official duties, such expenses to be reimbursed from such funds as may be available to the authority.

(e) Five (5) members of the board or a majority of members to which the board is entitled by this chapter shall constitute a quorum, and no action binding the board shall become effective unless approved by such majority. No action binding the board shall become effective unless approved by five (5) affirmative votes.

(f) (1) The board may employ an executive secretary and such other persons as it deems necessary to carry out the purposes stated in this chapter, and the salary of any such employees may be paid out of such funds as may be available to the authority from any source.

(2) The executive secretary shall be the custodian of funds belonging to the authority and shall keep such records and accounts as may be required by the board. The executive secretary shall also execute a corporate surety bond as prescribed by the board.



§ 64-3-104 - Powers and duties -- Tax-exempt status.

(a) The authority is hereby specifically authorized and empowered to do any and all things necessary or desirable in forming and executing a comprehensive plan for controlling the flooding of the Mill Creek watershed, including, but not limited to, action in cooperation, when necessary or desirable, with appropriate local, state and federal agencies in prosecuting adopted and authorized projects for the construction of dams, floodways, drainage canals, reservoirs, channel rectification and other flood control and drainage works within the Mill Creek watershed to prevent losses caused by flooding. To that end, the authority:

(1) Shall have succession in its corporate name;

(2) May sue and be sued in its corporate name;

(3) May adopt and use a corporate seal;

(4) May establish, amend and repeal bylaws and make all rules and regulations deemed expedient for the management of its corporate affairs and to accomplish the purposes of this chapter;

(5) May make contracts, conveyances, mortgages, deeds of trust, bonds or leases and execute instruments containing such terms, provisions and conditions as in the judgment of the board may be necessary, proper or advisable in the exercise of the powers conferred upon it in this section, including, but not limited to, contracts for grants, loans or other assistance from any federal agency or other agency or person and contracts with corporations, associations or individuals for construction work in the furtherance of any project and may carry out and perform the terms and conditions of all such contracts or instruments;

(6) May acquire by purchase, lease, devise, gift or by condemnation property of any kind, real, personal or mixed, or any interest therein, for the control of floodwaters as provided in this chapter, and such condemnation authority shall be narrowly construed in accordance with the effect and intent of this chapter;

(7) (A) May issue its bonds and bond anticipation notes from time to time in a total amount not to exceed five million dollars ($5,000,000) for the purpose of paying in whole or in part the cost of the acquisition of necessary land or interest in land and expenses incidental to the acquisition;

(B) May secure such bonds and bond anticipation notes by a pledge of all or any part of the revenues that may now or hereafter come to the authority from any source by a mortgage or deed of trust of the authority's land or any part thereof, or by a combination of the two (2); and

(C) May make such contracts or covenants in the issuance of such bonds and bond anticipation notes as may be necessary to ensure the marketability thereof;

(8) Shall require all bonds issued under the authority of this chapter to be under the management and supervision of the department of economic and community development;

(9) May arrange with any county, municipality, metropolitan government or supplier of utilities for the abandonment, relocation or other adjustment of roads, railroads, highways, bridges and utility lines; and

(10) Shall have the final authority and power to disallow development within the one-hundred-year floodplain along Mill Creek.

(b) (1) The authority's power of eminent domain may be exercised pursuant to title 29, chapter 16 or pursuant to any other applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain.

(2) As an alternative to the eminent domain procedures pursuant to subdivision (b)(1), the authority may file in the court where condemnation proceedings of the authority are pending an application for a writ of possession, which the court shall, upon the authority's posting a bond with the clerk of the court in such amount as the court may deem commensurate with the value of the property condemned, order that a writ of possession shall issue immediately or as soon and upon such terms as the court, in its discretion, may deem proper and just.

(c) During the time that title to land or rights in land are held by the authority, it shall be exempt from all taxes levied by the state or any of its political subdivisions, or instrumentalities of either; and all other property and activities of the authority shall be similarly exempt.



§ 64-3-105 - Contributions by local governments authorized.

Davidson, Williamson and Rutherford Counties, and any municipality or metropolitan government in such counties, are hereby authorized and empowered to contribute to the work of the Mill Creek watershed flood control authority any amount or amounts as recommended by the authority that their respective governing bodies, acting in their sole discretion, shall approve, to be paid either from the general fund of the respective county or municipality or metropolitan government, or from a special ad valorem tax that such legislative bodies are hereby empowered to levy and collect for such purposes, which are hereby declared to be for municipal and county public purposes.



§ 64-3-106 - Participation by counties -- Withdrawal.

(a) The provisions of this chapter apply to Williamson, Rutherford and Metropolitan Nashville-Davidson Counties for the purpose of implementing the programs established in this chapter, and any or all of these counties are hereby expressly authorized by the general assembly to participate in the programs established. However, prior to participation in such programs, the county legislative bodies of such counties shall express their desire to participate in the programs by means of a resolution to that effect, passed by each or all of the respective local legislative bodies of the counties involved. The resolution shall be approved by a two-thirds (2/3) vote of such legislative bodies within one hundred twenty (120) days of July 1, 1980.

(b) Any county to which this chapter applies that has elected or elects to participate in the programs authorized by the chapter may withdraw from participation therein by resolution to that effect adopted by a two-thirds (2/3) vote of the county legislative body of such county. However, such withdrawal does not relieve such county of any of its then existing obligation on account of bonds or other evidence of indebtedness incurred by such county on account of its participation in the programs of the authority, and such obligation shall continue until discharged by the county.



§ 64-3-107 - Public hearings -- Notice -- Procedure.

(a) At least sixty (60) days before any contract is let or work begun upon any plan, improvement or project within the watershed of Mill Creek, which would result in the condemnation of any land, as provided in this chapter, a public hearing shall be held. Notice of the public hearing shall be by publication in a newspaper of general circulation in each of Davidson, Williamson and Rutherford Counties. The publication shall be run once a week for three (3) consecutive weeks, the last of which shall be at least ten (10) days before the date set for the hearing. The notice shall generally contain the nature and scope of the proposed project, the estimated cost, the proposed method for the payment of the cost and the time and place of the hearing and shall notify the interested persons and landowners to appear and show cause why such project should not be approved and performed and of their right to be represented by counsel.

(b) The hearing required by the provisions of this chapter may be conducted by the chair of the authority or by hearing examiners designated by such chair who shall conduct such hearings in the name of such authority.

(c) Opportunity shall be afforded all parties to respond in person or by attorney and present evidence and argument on all issues involved.

(d) A record of the proceedings and of those who testify shall be taken and preserved. The record shall be made available on request to any person upon payment of a reasonable charge to cover the costs of preparation.

(e) Findings of fact shall be based exclusively on the evidence and on matters officially noticed.



§ 64-3-108 - Effect on other laws.

The provisions of any other law, general, special or local, except as provided in this chapter, do not apply to the authority incorporated under this chapter; and, where such laws may be in conflict with the provisions hereof, this chapter shall be controlling. Nothing in this chapter shall be construed as impairing the powers and duties of the department of environment and conservation of this state or any department of the United States soil conservation agency or its districts or agents.






Chapter 4 - Tennessee River Four-County Port Authority Act

§ 64-4-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee River Four-County Port Authority Act."



§ 64-4-102 - Legislative findings -- Public and governmental character of port authorities -- Declaration of public necessity.

(a) It is declared that a clear need exists in rural areas of Tennessee for improved transportation and navigation for the movement and transportation of people, goods and merchandise and for the creation of expanded employment opportunities through the promotion of commerce and industry and with minimal pollution, which require that such rural areas shall have the option of placing the central operation and financing of such rural port and development agencies within rural instrumentalities, and that such instrumentalities have the authority to acquire from the state or other owners real and personal property and to develop, manage and operate the same for economic and industrial development.

(b) It is further declared that port authorities created pursuant to this chapter shall be public and governmental bodies acting as agencies and instrumentalities of the creating and participating counties and that the acquisition, operation, financing and disposal of ports, lands, industrial and other related facilities are declared to be for public and governmental purposes and a matter of public necessity.



§ 64-4-103 - Authority established -- Purposes.

(a) There is established in Decatur, Hardin, Perry and Wayne Counties a port authority to be known as the "Tennessee River four-county port authority."

(b) The port authority shall be established for the purposes of:

(1) Acquiring, constructing, operating and maintaining ports and navigation terminals on the Tennessee River, including docks, wharves, piers, loading and unloading machinery, scales, transportation equipment, harbor and riverfront improvements, storage and transfer facilities, elevators and all other advisable appurtenant port and terminal facilities;

(2) Acquiring, holding, improving and disposing of lands in the vicinity of such ports and terminals that are suitable for the various purposes set forth in this section and for use by manufacturing, processing or fabricating plants or other industries that require access to the waters of the Tennessee River in their operations; and

(3) Acquiring, constructing, operating and maintaining railroads, switchyards, concentration yards, recreation and water sports facilities, roads and bridges, and communication, electric power, gas, water and all other utility facilities, including the aforementioned industrial sites, and to provide that the same shall be under the jurisdiction, control and management of the port authority as provided in this chapter.



§ 64-4-104 - Board of commissioners -- Meetings -- Officers and employees.

(a) The governing power of the authority shall be vested in a board of commissioners composed of three (3) members from each participating county.

(b) Nominees for election to the board shall be presented by the county mayor of each county. The county legislative body shall elect from the nominees presented by majority vote.

(c) Each member shall serve for a term of six (6) years, which shall begin July 1 of the appropriate year; however, in order to provide for staggered terms of the number from such county, the initial members from each county shall be elected one (1) each for a term of two (2), four (4), or six (6) years.

(d) (1) In the event of failure to elect a successor to any member of the board, the member whose term has expired shall continue to serve until that member's successor has been duly elected as provided in this section.

(2) In the event of the death or resignation of a member or the member's inability to serve prior to the expiration of the member's term, such vacancy shall be filled for the unexpired term by the county originally electing that member in the same manner as provided in subsection (b).

(e) Any person at least twenty-one (21) years of age who has resided within the boundaries of the county whose legislative body may elect the person for a period of at least one (1) year immediately preceding the person's election is eligible to serve as a member of the board, except that the members of the county legislative body of the participating counties are not eligible to serve as members of the board. Any member who ceases to regularly reside within the boundaries of the county electing that member shall automatically become ineligible to serve in office.

(f) All board members are eligible for reelection; provided, they are qualified as required in this section.

(g) Before entering upon their duties, all board members shall take and subscribe to an oath of office, as provided by the constitution and law for county officers. Copies of the oath of each member shall be filed with the county clerk of that member's respective county.

(h) A majority of the members constitutes a quorum, and the board shall act by vote of a majority present at any meeting attended by a quorum. Vacancies among the board do not affect their power and authority, so long as a quorum remains.

(i) Within thirty (30) days after their election as provided in this section, the board shall hold a meeting to elect a chair who shall be elected on a yearly basis thereafter.

(j) The board shall hold regular meetings at least once every four (4) months and at such regular time and place as the board may, by resolution, determine and may hold such additional meetings, either regular or special, as may be determined by the board of commissioners. Special meetings may be called and held upon such notice and in such manner as the board of commissioners may, by resolution, determine.

(k) Except as otherwise expressly provided, the board of commissioners shall establish their own rules of procedure.

(l) The commissioners shall designate a secretary and a treasurer, or the same individual as secretary-treasurer, and such secretary or treasurer may or may not be a board member. The secretary shall attend all regular and special meetings and keep minutes thereof. The minutes of the meetings shall be available for inspection by the public at the office of the authority at all reasonable times.

(m) (1) The board, by resolution, shall require the treasurer or secretary-treasurer, if one and the same person, to execute a bond with approved corporate surety for the faithful performance of the treasurer's or secretary-treasurer's duties and the accounting of all moneys and revenues that may come into the treasurer's or secretary-treasurer's hands, as such, in such penalty as the board shall specify by resolution. The bonds shall be filed with the secretary of state.

(2) The board, by resolution, may require all other subordinate officers or employees to execute such fidelity bonds for the faithful performance of their duties and the accounting of funds that may come to their hands, in such an amount, with such conditions and such sureties, as the board may determine.

(n) All members of the board shall serve as such without compensation, but they shall be allowed necessary traveling and other expenses while engaged in the business of the authority, as may be provided and approved by the board, payable from the funds of the authority or such funds as may be appropriated by the county legislative bodies of the participating counties.

(o) Except as otherwise provided in this section, the members of the board shall be removable only for good cause and after preferment of charges, as provided by law for county officers.



§ 64-4-105 - Powers and duties of board.

The port authority board of commissioners has the power and is hereby authorized to:

(1) Acquire, construct, purchase, operate, maintain, replace, repair, rebuild, extend and improve, within the boundaries of Decatur, Hardin, Perry and Wayne Counties, upon first obtaining express permission and authority from the governing body of such county or municipality wherein such facilities are or may be located, the ports and other facilities permitted by this chapter and any and all related facilities, equipment and appurtenances necessary or convenient to the improvement of the access to all channels of commerce, and to make such facilities available to any firm, person, public or private corporation, to any other shipper, consignee or carrier and to charge for their use and for any and all services performed by the authority;

(2) Accept donations to the authority of cash, lands or other property to be used in the furtherance of the purposes of this chapter;

(3) Accept grants, loans or other financial assistance from any federal, state, county or municipal agency or in aid of the acquisition or improvement of any of the facilities provided for in this chapter;

(4) Purchase, rent, lease or otherwise acquire any and all kinds of property, real, personal or mixed, tangible or intangible, and whether or not subject to mortgages, liens, charges or other encumbrances, for the counties that, in the judgment of the port authority commissioners, is necessary or convenient to carry out the powers granted in this section. The authority to acquire property includes, but is not limited to, the acquisition of lands in the vicinity of the port and terminal facilities provided for in this section that are suitable for use by industries requiring access to the water of the Tennessee River in their operations, upon first obtaining the express permission and authority from the governing body of such county or municipality where such property is or may be located;

(5) (A) Make contracts and execute instruments containing such covenants, terms and conditions as in the judgment of the board may be necessary, proper or advisable for the purpose of obtaining grants, loans or other financial assistance from any federal or state agency for or in the aid of the acquisition or improvement of the facilities provided for in this chapter;

(B) Make all other contracts and execute all other instruments, including, without limitation, licenses, long or short term leases, mortgages and deeds of trust and other agreements relating to property and facilities under its jurisdiction and the construction, operation, maintenance, repair and improvement thereof, as in the judgment of the board may be necessary, proper or advisable for the furtherance of the purposes of this chapter and the full exercise of the powers granted in this section; and

(C) Carry out and perform the covenants, terms, and conditions of all such contracts or instruments;

(6) Establish schedules of tolls, fees, rates, charges and rentals for the use of the facilities under its jurisdiction and for services that it may render;

(7) Enter upon any lands, waters and premises for the purpose of making surveys, soundings and examination in connection with the acquisition, improvement, operation or maintenance of any of the facilities provided for in this chapter;

(8) Promulgate and enforce such rules and regulations as the board may deem proper for the orderly administration of the port authority and the efficient operation of its facilities;

(9) Exercise full and exclusive control of and responsibility for the administration of facilities constructed or acquired pursuant to this chapter. The board may lease or license lands or facilities under its jurisdiction for operation by private persons or corporations;

(10) Employ and fix the compensation of such architects, attorneys, engineers, superintendents, consultants, professional advisors and other subordinate officers and employees as may be necessary for the efficient management and operation of the port authority and the operation of the facilities provided for in this chapter and who shall continue in the employment of the authority at the will and pleasure of the board;

(11) Incorporate, operate in all respects and exercise all the powers granted to industrial development corporations under title 7, chapter 53 within the land under the jurisdiction of the port authority granted by this chapter as to any participating county that, by resolution, grants such powers to the port authority. Once any county grants such powers, the board of the port authority shall become the board of directors of the industrial development corporation, notwithstanding the provisions of § 7-53-301 to the contrary;

(12) Use any property, right-of-way, easement or other similar property right necessary or convenient in connection with the acquisition, improvement, operation or maintenance of the facilities authorized in this chapter, held by the state of Tennessee or any county or municipality in this state; provided, that such governmental agency shall consent to such use;

(13) Sell, transfer, lease or otherwise dispose of any or all of the personal property in the custody and control of the port authority. The commissioners may also, as the agent of Decatur, Hardin, Perry and Wayne Counties, sell, transfer, lease or otherwise dispose of any real property in the custody and control of the port authority, except that any land that has been acquired through condemnation proceedings may be sold, transferred, leased or otherwise disposed of only with the approval of the county legislative body of the county containing such property; and any vote as to such approval shall be taken at a meeting duly and regularly called for the purpose of considering the question of the disposition of such property; and

(14) Do all acts and things necessary or deemed necessary or convenient to carry out the powers expressly given in this chapter.



§ 64-4-106 - Transfer to authority of interests in land.

Any one (1) of the participating counties, Decatur, Hardin, Perry or Wayne, upon the written recommendation of the port authority commissioners, may acquire any interest in land within the boundaries of the county by gift, purchase or lease and may transfer the interest to the authority by sale, lease or gift. The transfer may be authorized by resolution of the governing body of the county without submission of the question to the voters and without regard to the requirements, restrictions or other provisions contained in any other general, special or local law.



§ 64-4-107 - Facilities free from outside control -- Tax-exempt status -- Payments to authority in lieu of ad valorem taxes.

(a) The participating counties, Decatur, Hardin, Perry and Wayne, and the board of commissioners are not required to obtain any certificate of convenience or necessity, franchise, license, permit or other authorization from any bureau, board, commission or other like instrumentality of the state or any political subdivision thereof, in order to acquire, construct, purchase, operate or maintain any of the facilities authorized by this chapter.

(b) Neither the Tennessee regulatory authority nor any other board or commission of like character hereafter created has jurisdiction over the port authority with respect to the management and control of the facilities authorized by this chapter, including the establishment of rates, fees and charges or otherwise.

(c) (1) The property and revenues of the authority or any interest therein is exempt from all state, county and municipal taxation.

(2) Bonds issued pursuant to this chapter and the income therefrom are exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes.

(3) (A) The exemption from taxation shall not extend to any leasehold or other interest in property of the authority that may be held by any private person or private corporation.

(B) The port authority has the power to negotiate and accept from the authority's lessees payments in lieu of ad valorem taxes. Any such power shall be granted only upon a finding that such payments are deemed to be in furtherance of the authority's public purpose as established by this chapter. The amount of such payments shall not be fixed below the lesser of:

(i) Ad valorem taxes otherwise due and payable by a taxpaying entity upon the current fair market value of the leased properties; or

(ii) Ad valorem taxes that were or would have been due and payable on the leased properties for the period immediately preceding the date of their acquisition by the authority.



§ 64-4-108 - Powers of participating counties.

The county legislative bodies of Decatur, Hardin, Perry and Wayne Counties, individually or together, have all necessary powers in order to further the purposes of this chapter. The participating counties are authorized to appropriate to the port authority from their general funds, or such other funds as may be unappropriated, in furtherance of the powers granted by this chapter including, without limitation, the following, any or all of which powers may be exercised by resolution of their governing bodies:

(1) Advance, donate or lend money, raised from any source and by any means, or real or personal property, to the authority;

(2) Provide that any funds on hand or to become available to it for port purposes shall be paid directly to the authority;

(3) Cause water, sewer, gas, electric or other utility services to be provided to the authority;

(4) Open and improve streets, roads and alleys to the port;

(5) Provide police and fire protection services to the port;

(6) Pay the expenses of the port authority board of commissioners or the expenses of operation of any of the facilities authorized by this chapter;

(7) Levy a tax, in addition to all other taxes, upon all taxable property within each county, sufficient to pay the appropriation made by it to the port authority; and

(8) Pledge the full faith and credit and unlimited taxing power of the county as surety to the payment of the authority's bonds.



§ 64-4-109 - Payment of preliminary expenses by participating counties -- Repayment.

(a) A share of all expenses actually incurred by the board of commissioners in the making of surveys, estimates of cost and of revenue, employment of engineers, attorneys or other employees, the giving of notices, taking of options, selling of bonds and all other preliminary expenses of whatever nature that the board deems necessary in connection with or precedent to the acquisition or improvement of any of the facilities provided for in this chapter and that the board deems necessary to be paid prior to the issuance and delivery of the bonds issued pursuant to the provisions of this chapter may be met and paid out of the general funds of each of the participating counties of Decatur, Hardin, Perry and Wayne not otherwise appropriated or from any other fund available, as may be provided by the county legislative body of the counties.

(b) All such payments from the general or other funds shall be considered as temporary, non-interest-bearing loans and shall be repaid immediately upon sale and delivery of the bonds, and claims for such repayment have priority over all other claims against the proceeds derived from the sale of such bonds.



§ 64-4-110 - Bonds.

(a) The port authority has the power to issue negotiable bonds in order to accomplish any of the purposes authorized by this chapter in any of the following manners:

(1) Upon resolution of the board of commissioners, and in the manner provided by this chapter, the port authority may issue bonds of the port authority without the participation of any county; provided, that such bonds are repaid solely from the revenues of the port authority;

(2) Upon resolution of the board of commissioners, requesting one (1) or more counties to participate in the issuance of bonds of the port authority or to issue bonds on behalf of the port authority, such bonds may be issued as provided in this chapter or by law; or

(3) Upon resolution of the board of commissioners, acting in their capacity as an industrial development corporation, the port authority may issue bonds in compliance with the provisions of title 7, chapter 53.

(b) (1) Any one (1) or more of the participating counties of Decatur, Hardin, Perry and Wayne, upon recommendation of the board of commissioners of the port authority, have power and authority to issue and sell their bonds to finance the acquisition, construction, improvement or expansion of the facilities authorized in this chapter and to refund bonds previously issued or refinance indebtedness previously incurred for such purposes. The counties of Decatur, Hardin, Perry and Wayne may, in all respects, provide for the rights of the holders of all bonds, including the manner in which future bonds may be issued on a parity with such bonds. The counties of Decatur, Hardin, Perry and Wayne shall follow the procedures for the issuance of bonds established in title 9, chapter 21. Prior to the issuance of any general obligation bonds by any county under the authority of this chapter, a referendum shall be held concurrently with a general election in the county. The substance of a resolution adopted pursuant to § 9-21-205 shall be printed on the ballot. In order for the bonds to be issued, three fourths (3/4) of the votes cast shall answer the following question affirmatively:

Question: Do you favor the guarantee of the bonds issued pursuant to the above resolution:

For ( )

Against ( )

(2) The ballots shall be counted and returns made and canvassed as provided by law for other elections and the results certified to the secretary of state, who shall publicly proclaim the results.

(3) The bonds to be issued by the port authority shall be authorized by resolution of the county legislative body or bodies of such county or counties and may be issued in one (1) or more series, may bear such date or dates, may mature at such time or times, not exceeding forty (40) years from their respective dates, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment, at such place or places, may be sold or hypothecated in such blocks, may be subject to such terms of redemption with or without premium, may be declared or become due after the maturity date thereof, and may be in such amount as may be provided by resolution of the legislative body of a participating county. Such bonds may be issued for money or property, at public or private sale, for such price and at such rate of interest and may be hypothecated in such manner as the counties may determine; but the interest cost to maturity of the bonds, when issued for property, at the value determined by the counties, which determination shall be conclusive, or the money received for any issue of such bonds shall not exceed the maximum rate fixed by law, payable semiannually. Such bonds shall have all the qualities and incidents of negotiability.

(4) Pending the preparation of the definitive bonds, interim receipts or certificates in such form, and with such provisions, as provided in the resolution authorizing such bonds, may be issued to the purchaser or purchasers of bonds sold pursuant to this chapter. The bonds and interim receipts or certificates shall be fully negotiable.

(5) In case any of the officers whose signatures or countersignatures appear on such bonds cease to be officers before the delivery of the bonds, the signatures and countersignatures shall nevertheless be valid and sufficient for all purposes, the same as though such officers had remained in office until the bonds had been delivered.

(6) The bonds may be issued, notwithstanding and without regard to any limit or restriction on the amount or percentage of indebtedness or of outstanding obligations of the participating counties of Decatur, Hardin, Perry and Wayne contained in any other statute, general or special, and notwithstanding and without regard to the requirements of any other general or special statute, including requirements as to elections for the approval of such bonds.

(7) Prior to a vote by the county legislative body of counties authorizing the issuance of bonds to be financed wholly or in part through tax levies by the county legislative body, the board of commissioners shall prepare and submit to the county legislative body of each of the counties of Decatur, Hardin, Perry and Wayne a recommendation that bonds in a stated amount be issued under this part, supported by a report on the need for and projected use of the facilities for the financing of which such bond issue is proposed, including a review of alternate solutions, if any, and a justification of the solution proposed.

(8) Bonds may be issued as direct and general obligations of each of the counties of Decatur, Hardin, Perry and Wayne payable out of their several and separate general income and revenue. Bonds may also be issued as obligations of the port authority payable out of the revenues of the port authority. In case the bonds are issued as general obligations of the counties, it is the duty of the county legislative body of each of the counties to levy a tax each year, over and above the taxes levied for general county purposes and other special county purposes, to pay the interest and principal of the bonds as they mature. In case the revenues derived from the operation of the facilities provided for in this chapter are sufficient to pay the principal and interest of such bonds, or a part thereof, as they may severally mature, then a special levy for the full payment of such principal and interest shall not be required; but the county legislative bodies shall each year levy an amount of tax, which, when added to the account of revenue derived from the operation of the facilities then on hand and available for that purpose, will be sufficient to pay the principal and interest maturing prior to the collection of the next succeeding tax levy. The bonds shall be sold at public or private sale and in such manner as may be determined by resolution of each of the county legislative bodies authorizing their issuance. The bonds shall contain a recital that they are issued pursuant to and in accordance with this chapter, and such recital shall be conclusive evidence of their legality.

(c) Prior to the adoption by the governing body of the port authority or any one (1) or more of the participating counties of Decatur, Hardin, Perry and Wayne of the resolution authorizing the issuance of any bonds under this chapter, a plan of financing shall be submitted to the comptroller of the treasury or the comptroller's designee for review; and the comptroller of the treasury or the comptroller's designee may report thereon to the governing body of the port authority or of the appropriate county or counties within fifteen (15) days from the date the plan is received and shall immediately acknowledge receipt in writing of the proposed financing plan. After receiving the report of the comptroller of the treasury or the comptroller's designee or after the expiration of fifteen (15) days from the date the financing plan is received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the appropriate governing body may take such action with reference to such proposed financing plan as it deems advisable.

(d) In order to secure the payment of any of the bonds issued pursuant to this chapter, the interest thereon, or in connection with such bonds, the board of commissioners or the county legislative bodies of Decatur, Hardin, Perry and Wayne counties have power, as to such bonds, to the extent not inconsistent with the mandatory provisions of this chapter, to:

(1) Pledge the full faith and credit of the port authority or county and unlimited taxing power of each of the counties to the punctual payment of the principal of and interest on such bonds;

(2) Pledge all or any part of the revenue derived from the operation of the facilities authorized in this chapter and to pledge all or any part of the proceeds derived from the sale, transfer, lease or other disposition of any land or other facilities as provided for in this chapter;

(3) Provide for the terms, form, registration, exchange, execution and authentication of such bonds;

(4) Provide for the replacement of lost, destroyed or mutilated bonds;

(5) Covenant as to the use and disposition of the proceeds from the sale of such bonds;

(6) Covenant as to the rates and charges for the use of facilities of the port authority and for its services;

(7) Redeem such bonds and covenant for their redemption and provide the terms and conditions thereof;

(8) Covenant and prescribe as to what happenings or occurrences shall constitute "events of default," and the terms and conditions upon which any or all of such bonds shall become or may be declared due, before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived;

(9) Covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation;

(10) Vest in a trustee or trustees the right to receive all or any part of the income and revenues pledged and assigned to or for the benefit of the holder or holders of bonds issued under this section and to hold, apply and dispose of the same, and the right to enforce any covenant made to secure or pay, or in relation to the bonds; and to execute and deliver a trust agreement or trust agreements, which may set forth the powers and duties and the remedies available to such trustee or trustees, and limiting the liability thereof, and describing what occurrences shall constitute "events of default," and prescribing the terms and conditions upon which such trustee or trustees, or the holder or holders of bonds or any specified amount or percentage of such bonds, may exercise such rights and enforce any and all such covenants and resort to such remedies as may be appropriate;

(11) Make covenants other than and in addition to the covenants authorized in this chapter, of like or different character, necessary or advisable to effectuate the purposes of this chapter; and

(12) Execute all instruments necessary or convenient in the exercise of the powers granted in this section or in the performance of its covenants or duties.

(e) All public officers and bodies of the state, municipal corporations, political subdivisions, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, all executors, administrators, guardians, trustees and all other fiduciaries in the state may legally invest funds within their control in bonds issued pursuant to the provisions of this chapter.

(f) Nothing in this chapter shall be construed to allow the board of commissioners of the port authority to pledge unilaterally the full faith and credit and unlimited taxing power of any county as surety to the payment of the authority's bonds or to impose unilaterally an ad valorem tax in any county.



§ 64-4-111 - Bondholders' rights in event of default.

(a) The county legislative body or the board of commissioners authorizing and issuing bonds has the power, by resolution, to confer upon any holder or holders of a specified amount or percentage of bonds, including a trustee or trustees, for such holders, the rights, in the event of an "event of default," as defined in such resolution or as may be defined in any agreement with the holder or holders of such bonds, or trustee or trustees thereof:

(1) By suit, action or proceedings in any court of competent jurisdiction, to obtain the appointment of a receiver of the authority's facilities, or any part or parts thereof. If such receiver be appointed, the receiver may enter and take possession of such facilities or part or parts thereof, and operate and maintain the same, and collect and receive all revenues thereafter arising therefrom, in the same manner as the authority itself might do, and shall deposit such moneys in a separate account or accounts, and apply the same in accordance with the obligations of the bonds issued under this chapter, as the court may direct; and

(2) By suit, action or proceedings in any court of competent jurisdiction, to require the county legislative body authorizing and issuing the bonds, or the board, to act as if such body or board was the trustee of an express trust.

(b) Any such resolution shall constitute a contract between the port authority or county, or both, and the holders of bonds of such issue.



§ 64-4-112 - Bondholders' rights generally.

Any holder or holders of bonds, including the trustee or trustees for holders of such bonds, have the right, in addition to all other rights:

(1) By mandamus or other suit, action or proceeding in any court of competent jurisdiction, to enforce the rights of the holder or holders of bonds against the county legislative body authorizing and issuing the bonds, the port authority, the board or any other proper officer, agent or employee of any of them, including, but without limitation, the right to require the county legislative body authorizing and issuing the bonds, the port authority, the board, and any proper officer, agent or employee of any of them, to assess, levy and collect taxes; and to fix and collect rates and charges adequate to carry out any agreement as to, or pledge of, taxes or authority revenues and to require the county legislative body authorizing and issuing the bonds, the port authority, the board, and any officer, agent or employee of them, to carry out any other covenants and agreements, and to perform its and their duties under this chapter; and

(2) By action or suit in equity to enjoin any acts or things, that may be unlawful or in violation of the rights of such holders of bonds.



§ 64-4-113 - Duties of treasurer.

(a) All moneys derived from the issuance of bonds hereunder, together with any federal or other grant or loan made, for the purposes of this chapter, shall be paid to the treasurer of the port authority.

(b) The treasurer shall deposit such moneys, together with all the receipts from the authority operations, in a separate bank account or accounts, separate from all other county funds, and shall keep adequate records of all such receipts and other sources.

(c) The treasurer shall pay out such moneys only on vouchers signed by such authority officials as the board shall, by resolution, designate to sign such vouchers. No such vouchers for the payment of any such moneys shall be issued except upon the resolution or order of the board, a certified copy of which shall be filed in the office of the treasurer.



§ 64-4-114 - Application of revenues.

The revenues derived from the operation of the port, storage and transfer facilities and any and all other facilities authorized in this chapter and the proceeds derived from the sale, transfer, lease or other disposition of any land or other facilities shall be applied and used as follows:

(1) The payment of operating expenses of the port authority;

(2) The payment of the interest on the bonds issued pursuant to the provisions of this chapter and the principal of such bonds, as they severally mature, and/or payments into sinking fund reserves for this purpose;

(3) The establishment of necessary reserves for contingencies, depreciation, maintenance, replacement of port, storage and transfer facilities and any and all other facilities or other purposes, as may be required under any bond indenture or as the board may deem necessary or desirable; and

(4) Any revenue or proceeds remaining after all the above items have been provided for shall be held and used for the further development of and for additions to the authority facilities and for the acquisition or construction of new facilities that may become necessary or desirable to further the purposes of this chapter. None of such revenue shall go into the general funds of the participating counties, except as may be directed by the board.



§ 64-4-115 - Contracts -- Force account construction.

(a) Except as otherwise provided, all contracts of the port authority shall be entered into and executed in such manner as may be prescribed by the board of commissioners, but no contract or acquisition by purchase of equipment, apparatus, materials or supplies, involving more than five hundred dollars ($500) or for construction, installation, repair or improvement of the property or facilities under the jurisdiction of the board involving more than one thousand dollars ($1,000) shall be made except after such contract has been advertised for bids, except as provided in subsection (b).

(b) Advertisement for bids is not required:

(1) In the employment of architects, engineers and attorneys or other professional advisors for personal service. The board may employ or select such architects, engineers, attorneys or professional consultants and advisors as in the judgment of the board best meet the qualifications for rendering such services;

(2) When an emergency arises and requires immediate delivery of the supplies or performance of the service; or

(3) For repair, parts, accessories, supplemental equipment or services, or required supplies or services previously furnished or contracted for, in which case such purchase of supplies or procurement of services shall be made in the open market in the manner common among business persons.

(c) After advertisement for bids as provided in this section, if no acceptable bid is received, the board may reject any and all bids, or the board may negotiate with contractors or suppliers to secure the construction of facilities or the purchase of equipment, apparatus, materials or supplies at the best possible price, or the board may construct such facilities, by "force account construction," that is, the board may employ the necessary engineers, supervisors and other personnel, purchase necessary materials, equipment and supplies, to construct such facilities authorized by this chapter with its own employees.



§ 64-4-116 - Construction of chapter.

(a) The powers, authority and rights conferred by this chapter are in addition and supplemental to any other general, special or local law conferring powers to counties, industrial development corporations or port authorities, and the limitations imposed by this chapter do not affect the powers conferred to any county, industrial development corporation or port authority created by any other general, special or local law.

(b) This chapter is remedial in nature, and shall be liberally construed to effect its purposes of:

(1) Promoting navigation on the Tennessee River;

(2) Facilitating the movement and transfer of goods and merchandise to, from and through the counties of Decatur, Hardin, Perry and Wayne;

(3) Encouraging utilization of the natural and recreational resources therein; and

(4) Promoting the growth and development of commerce and industry in such counties.

(c) Nothing in this chapter shall:

(1) Grant any power or control to the board of commissioners over any land or facilities now under the control of any existing port authority created by general or special act;

(2) Prohibit or preclude any existing port authority from exercising control over any land or facilities now under its control or that may come under its control prior to the time the board adopts by resolution a plan for development of such land or facilities;

(3) Prohibit any county from transferring by any means any interest in any land to any port authority in existence in such county on May 1, 1980; or

(4) Prohibit any county from exercising any power granted by any general or special act with regard to any port authority in existence in such county on May 1, 1980.






Chapter 5 - Resource Authorities

Part 1 - Elk Regional Resource Authority [Repealed]



Part 2 - Four Lake Regional Industrial Development Authority

§ 64-5-201 - Creation -- Purpose.

The Four Lake regional industrial development authority is hereby created. The Four Lake regional industrial development authority is a public body corporate and politic and is referred to as the "authority" in this part. The authority is created and established for the purpose of developing the resources of the region embracing the counties of Macon, Smith, Sumner, Trousdale and Wilson, referred to as the "region" in this part, including the coordination of the authority's development work with related activities and programs of the Tennessee Valley authority and other federal, state and local planning and development agencies. The authority is directed to focus its activity toward economic development and improving employment opportunities in the region in a manner consistent with the state policy of industrial development and in a manner consistent with the goal of maintaining a healthy environment or improving the same.



§ 64-5-202 - Board of directors.

The authority shall be governed by a board of directors, referred to as the "board" in this part. The board shall make policy, which shall be implemented by the executive director, if such position is established.



§ 64-5-203 - Membership of board -- Proxy voting -- Executive committee -- Board meetings open to public.

(a) (1) Effective July 1, 2012, the membership of the board shall be as follows:

(A) (1) The county mayor of each county in the region shall be an ex officio voting member of the board. The term of office on the board of the county mayor shall be coextensive with the term of office as county mayor; or

(2) In lieu of serving as a member of the board, the county mayor is authorized to appoint a person to serve in the mayor's stead. The term of office of such appointed person shall be coextensive with the term of office of the county mayor making the appointment;

(B) One (1) person who resides within the region shall be appointed by the speaker of the house of representatives, to be appointed for a term of two (2) years; and

(C) One (1) person who resides within the region shall be appointed by the speaker of the senate, to be appointed for a term of two (2) years.

(2) The board in existence on July 1, 2012, shall terminate at midnight June 30, 2012.

(b) Any member of the board may authorize someone to represent that member and vote by proxy upon written notification of the same to the chair of the board prior to commencement of the board meeting in which the member is to be absent.

(c) The board may establish an advisory committee consisting of twenty-five (25) members, with five (5) members from each of the five (5) counties in the region selected in such manner as the board determines to provide a wide range of viewpoints. The board shall endeavor to have the advisory committee reflect a broad range of socioeconomic backgrounds in its membership. The terms of the members of the advisory committee shall be set by a resolution of the board in such manner as to create a staggered-term system to provide continuity on the advisory committee.

(d) At least annually, the board shall hold a meeting at which members of the general public are allowed to address the board. Further, prior to the adoption of any resolution authorizing a bond issue pursuant to the provisions of this part, the board shall hold a public hearing to examine the opinions of members of the general public on the issue.

(e) All meetings of the board and advisory committee shall be public and shall comply with the state law on open meetings compiled in title 8, chapter 44.



§ 64-5-204 - Election of officers.

The board, at its organizational meeting and annually thereafter, shall elect one (1) of its members to the office of chair, one (1) of its members to the office of vice chair and one (1) of its members to the office of secretary-treasurer.



§ 64-5-205 - Vacancies.

Vacancies on the board shall be filled according to the method of original election or appointment.



§ 64-5-206 - Time and place of meetings -- Compensation of board.

(a) The board shall set a regular time and place for meetings and establish rules of order and particularly rules for calling a special meeting of the board.

(b) The members of the board shall serve without compensation, except that they shall be reimbursed for actual traveling expenses and other necessary expenses incurred in the performance of their official duties.



§ 64-5-207 - [Repealed.]

HISTORY: Acts 1986, ch. 789, § 7; repealed by Acts 2012, ch. 1033, § 5, effective July 1, 2012.



§ 64-5-208 - Powers, functions and duties.

The authority has the power, function and duty to:

(1) Have perpetual succession in the corporate name;

(2) Sue and be sued in the corporate name;

(3) Adopt, use and alter a corporate seal, which shall be judicially noticed;

(4) Enter into such contracts and cooperative agreements with federal, state and local governments, and agencies thereof, with private individuals, corporations, associations and with other organizations as the board may deem necessary or convenient in carrying out the purposes of this part;

(5) Adopt, amend and repeal bylaws;

(6) Appoint such managers, officers, employees, attorneys and agents as the board deems necessary for the transaction of its business, fix their compensation, define their duties and require bonds of such of them as the board may determine;

(7) Receive and expend funds from any source for staffing and other administrative expenses, research, planning, coordination, economic development, demonstration projects and other activities deemed necessary to promote the efficiency and harmonious economic development of the region to receive grants from private foundations and other sources for the purposes of research and for demonstration projects oriented to human, physical and natural resources utilization;

(8) Cooperate and coordinate its activities with local, regional and state planning agencies and other areas in developing and implementing plans for development;

(9) Cooperate and coordinate its activities with the federal agencies having responsibility for developing natural, human and physical resources of the region;

(10) Cooperate with local and regional financial institutions in assembling financial resources for commercial, industrial and other development;

(11) Compile, prepare, publish and disseminate information about the economic resources of the region and about subareas;

(12) Encourage and assist in the creation of private and semipublic, nonprofit organizations as needed and under existing state law for carrying out specific projects and programs initiated under federal and state law;

(13) Enter into compacts or contractual arrangements with planning agencies of other adjoining or neighboring states, for the purpose of preparing joint-comprehensive plans for development of a broader area or region;

(14) Acquire and hold such real and personal property or interests in real and personal property as the board deems necessary or convenient in carrying out the purposes of this part;

(15) Support missions of authority directors or employees to other industrialized nations that may have enterprises willing to invest in the region, with the aim of convincing such businesses to invest in the region when such enterprises meet the criteria of the authority as desirable additions to the region; and

(16) Have and exercise such other authority as deemed necessary by the board to further and promote the orderly economic development of the region.



§ 64-5-209 - Public works projects authorized.

The authority is authorized and empowered to construct and/or operate and maintain any public works project within the region. No such project shall be constructed without the authority first having obtained the consent of the county or municipality within whose jurisdiction the project is located. For this purpose, "public works project" includes any one (1) or more or any combination of the following: airports, bridges, tunnels, viaducts, hospitals, sanitaria, dispensaries, nursing homes, almshouses, public buildings, plazas, schools, roads, flood control works, water mains and lines, highways, port and dock facilities, including any terminal storage and transportation facilities incident to port and dock facilities, industrial parks, which are defined as lands, and rights, easements and franchises relating to lands, and may include adequate roads and streets, water and sewer facilities, utilities and docks and terminals as required for the use of industry, in aid of the state's public policy of industrial growth and expansion, and all property, real and personal, appurtenant thereto or connected with such work, undertaking or project and the existing work, if any, to which such work, undertaking or project is an extension, addition, betterment or improvement. This enumeration shall not exclude any other project for the benefit of the people in the region where any state or federal agency will match the funds of the county with grants-in-aid or gratuities to subsidize or assist the development of such project.



§ 64-5-210 - Educational, recreational and other facilities authorized.

(a) Without derogating from any of its powers, duties, functions and responsibilities as set forth in the other provisions of this part, the authority is specifically authorized to make plans for the construction, operation, and maintenance of regional facilities, including, but not limited to, educational and recreational facilities in one (1) or more of the counties constituting the region and to take all such actions as are necessary or convenient in the judgment of the board in effectuating such plans, including, but without limitation by reason of this enumeration:

(1) The acquisition of sites for the facilities;

(2) The sale or transfer of such sites if acquired in the authority's name, to the agency or institution that will own and operate the facility arranging for the financing of the facility's construction, operation, and maintenance;

(3) Applying for such federal assistance as may be available and obligating the agency as required to obtain such assistance; and

(4) Making contracts and agreements with federal, state and local educational agencies and institutions in carrying out the provisions of this section.

(b) The authority may, at the request of the counties, act as a vehicle for contracts of agreements among counties for carrying out regional projects.



§ 64-5-211 - Bond issues -- Refunding bonds -- Appropriation requests.

(a) The authority is authorized and empowered to issue its bonds from time to time for the purpose of paying in whole or in part the cost of acquiring lands and interests therein and of constructing facilities and improvements subject to the limitations and conditions provided in this part. Any resolution of the board authorizing the sale of bonds shall be submitted to the state funding board established by § 9-9-101, and such resolution shall only become effective upon receiving the approval of the state funding board. The state funding board, upon rejecting any resolution of the board authorizing any bond issue, shall state in writing the reasons for this action.

(b) (1) Except as otherwise expressly provided in this section, all bonds issued by the authority are payable solely out of the revenues and receipts derived from the agency's projects or of any of the bonds as may be designated in the proceedings of the board under which the bonds are authorized to be issued, including debt obligations of the lessee or contracting party obtained from or in connection with the financing of a project; provided, that notes issued in anticipation of the issuance of bonds may be retired out of the proceeds of such bonds. Such bonds may be executed and delivered by the authority at any time and from time to time, may be in such form and denominations and of such terms and maturities, may be in registered or bearer form either as to principal or interest, or both, may be payable in such installments and at such time or times not exceeding forty (40) years from the date thereof, may be payable at such place or places whether within or without the state of Tennessee, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the authority, and may contain such provisions not inconsistent herewith, all as shall be provided in the proceedings of the board whereunder the bonds shall be authorized to be issued.

(2) If deemed advisable by the board, there may be retained in the proceedings under which any bonds of the authority are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited on the face of the bonds, but nothing contained in this section shall be construed to confer on the authority any right or option to redeem any bonds except as may be provided in the proceedings under which they are issued.

(3) Any bonds of the authority may be sold at public or private sale in such manner, at such price and from time to time as may be determined by the board to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board may deem necessary or advantageous in connection with the issuance thereof.

(4) Issuance by the board of one (1) or more series of bonds for one (1) or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds.

(5) Proceeds of bonds issued by the authority may be used for the purpose of constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering or extending any project or projects, including the payment of interest on the bonds during construction of any such project and for two (2) years after the estimated date of completion and payment of engineering, fiscal, architectural and legal expenses incurred in connection with such project and the issuance of the bonds and the establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds in the event of a deficiency in the revenues and receipts available for such payment.

(c) Any bonds or notes of the authority at any time outstanding may at any time and from time to time be refunded by the authority by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding the sum of the following:

(1) The principal amount of the obligations being refinanced;

(2) Applicable redemption premiums thereon;

(3) Unpaid interest on such obligations to the date of delivery or exchange of the refunding bonds;

(4) In the event the proceeds from the sale of the refunding bonds are to be deposited in trust as provided in this section, interest to accrue on such obligations from the date of delivery to the first or any subsequent available redemption date or dates selected, in its discretion, by the board or to the date or dates of maturity, whichever is determined by the board to be most advantageous or necessary to the authority;

(5) A reasonable reserve for the payment of principal of and interest on such bonds and/or a renewal and replacement reserve;

(6) If the project to be constructed from the proceeds of the obligations being refinanced has not been completed, an amount sufficient to meet the interest charges on the refunding bonds during the construction of such project and for two (2) years after the estimated date of completion, but only to the extent that interest charges have not been capitalized from the proceeds of the obligations being refinanced; and

(7) Expenses, premiums and commissions of the authority, including bond discounts, deemed by the board to be necessary for the issuance of the refunding bonds. A determination by the board that any refinancing is advantageous or necessary to the authority or, that any of the amounts provided in this subdivision (c)(7) should be included in such refinancing or that any of the obligations to be refinanced should be called for redemption on the first or any subsequent available redemption date or permitted to remain outstanding until their respective dates of maturity shall be conclusive.

(d) Any such refunding may be effected whether the obligations to be refunded shall have then matured or shall thereafter mature, either by the exchange of the refunding bonds for the obligations to be refunded thereby with the consent of the holders of the obligations so to be refunded or by sale of the refunding bonds and the application of the proceeds thereof to the payment of the obligations to be refunded thereby, and regardless of whether or not the obligations proposed to be refunded are payable on the same date or different dates or are due serially or otherwise.

(e) Prior to the issuance of the refunding bonds, the board shall cause notice of its intention to issue the refunding bonds, identifying the obligations proposed to be refunded and setting forth the estimated date of delivery of the refunding bonds, to be given to the holders of the outstanding obligations by publication of an appropriate notice one (1) time each in a newspaper having general circulation in the area and in a financial newspaper published in New York, New York, and having national circulation. As soon as practicable after the delivery of the refunding bonds, and whether or not any of the obligations to be refunded are to be called for redemption, the board shall cause notice of the issuance of the refunding bonds to be given in the manner provided in this subsection (e).

(f) If any of the obligations to be refunded are to be called for redemption, the board shall cause notice of redemption to be given in the manner required by the proceedings authorizing such outstanding obligations.

(g) The principal proceeds from the sale of any refunding bonds shall be applied only as follows:

(1) To the immediate payment and retirement of the obligations being refunded; or

(2) To the extent not required for the immediate payment of the obligations being refunded, then such proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded and to pay any expenses incurred in connection with such refunding, but provision may be made for the pledging and disposition of any surplus, including, without limitation, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of the United States, or obligations the principal of and interest on which are guaranteed by the United States government, or obligations of any agency or instrumentality of the United States government or in certificates of deposit issued by a bank or trust company located in this state, if such certificates are secured by a pledge of any of these obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this subsection (g) shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but that shall not have matured and that shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.

(h) All such bonds, refunding bonds and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.

(i) (1) The principal of and interest on any bonds issued by the authority may be secured by a pledge of the revenues and receipts out of which the same shall be made payable and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made, and/or by an assignment and pledge of all or any part of the authority's interest in and rights under the leases, sales contracts or loan agreements relating to such projects, or any thereof. The resolution under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents or payments with respect to any projects or portions thereof covered by such resolution, mortgage or deed of trust, the creation and maintenance of special funds from such revenues and from the proceeds of such bonds, and the rights and remedies available in the event of default, all as the board shall deem advisable not in conflict with the provisions of this subdivision (i)(1). Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the agency shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid.

(2) In the event of default in such payment or in any agreements of the agency made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage and deed of trust, or any one (1) or more of these remedies.

(j) (1) In addition to the foregoing, the authority is authorized to issue general obligation bonds in conjunction with the state of Tennessee. Any bond issue wherein the general obligation of the state is attached must first be approved by the state funding board and by the general assembly and provisions made for amortization of both principal and interest for a period not to exceed forty (40) years. The authority shall present to the general assembly its needs from time to time with regard to specific general obligation bond issues by petition of the board delivered to the speakers of the house and senate, and to the chairs of the house and senate finance, ways and means committees. Any such petition shall contain a plan for amortizing such bond issue, and if such plan requires a tax levy by the county and municipal legislative bodies in the region, then approval of the plan committing the affected county and municipal governments to the necessary tax levy shall be submitted with the petition. The petition shall specify the specific bond issues, the purpose, land, works or improvements to be accomplished and their location.

(2) The general assembly may be asked in the petition to appropriate funds to contribute to the total amount of funds needed to amortize the bond issue. The levying of an ad valorem tax for a bond issue by a county or municipal government under this subsection (j) shall be binding and collectible by the state in case of default. Bonds issued under this subsection (j) shall be issued in the usual manner as state bonds and sold under such conditions as the general assembly may specify.

(k) No later than October of each year, the authority shall transmit to the governor a request and an amount of appropriation needed during the next fiscal year for authority purposes, including administration, operations and capital improvements, and appropriate justification for use of such appropriation, such amount or other amount as deemed appropriate by the governor to be included in the budget transmitted to the general assembly.



§ 64-5-212 - Local governmental units authorized to make contributions and issue bonds.

The various counties, towns and incorporated municipalities in the region are hereby authorized and empowered to:

(1) Contribute to the work of the authority any amount or amounts of money that their respective governing bodies, acting in their sole discretion, shall approve to be paid from the general fund of the respective county or city. County legislative bodies and governing bodies of such cities or towns are empowered to levy and collect ad valorem taxes for such purposes, which are hereby declared to be for municipal and county public purposes; and

(2) Issue their bonds as provided in title 9, chapter 21 to obtain funds for the financing of public works projects undertaken by the authority or to secure advances made by federal agencies for the construction agreements with the authority.



§ 64-5-213 - Statement of objectives -- Annual report -- Accounting system -- Audits -- Purchasing and contracting procedures.

(a) The board, after receiving recommendations from its advisory committee, shall annually formulate and issue a statement of objectives, priorities and programs that it has adopted or envisions to meet these objectives. This statement of objectives shall be included in the annual report.

(b) The board shall report annually to the governor, the commissioner of economic and community development, the state funding board and to the general assembly through the office of legislative budget analysis and the chairs of the following standing committees or such other committees as the speaker of each respective house may direct: senate finance, ways and means, senate government operations, senate state and local government, house finance, ways and means, house government operations, and state government of the house of representatives. This report shall also be transmitted to the governing bodies of the various counties and incorporated municipalities of the region. Such reports shall include a statement of financial receipts and expenditures, assets and liabilities of the authority and a summary of all activities and accomplishments for the period and proposed plans for the next year.

(c) The comptroller of the treasury is directed to develop a uniform accounting system conforming to generally accepted accounting principles for the authority.

(d) The annual reports and all books of accounts and financial records of all funds received are subject to audit annually by the comptroller of the treasury. The audit may be performed by a licensed independent public accountant selected by the board and approved by the comptroller of the treasury. The cost of any audit shall be paid by the authority.

(1) The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(2) All audits shall be completed as soon as practicable after the end of the fiscal year of the authority. One (1) copy of each audit shall be furnished to each member of the board and the comptroller of the treasury. Copies of each audit shall also be made available to the press.

(e) The board shall develop purchasing and contracting procedures, which shall be approved by the comptroller of the treasury prior to implementation.



§ 64-5-214 - Cooperation of state agencies.

All state agencies are hereby authorized and directed to extend their cooperation and lend assistance to the authority in the formulation and implementation of its planning and development program.



§ 64-5-215 - Cooperation with Mid-Cumberland and Upper Cumberland development districts.

The board shall endeavor to cooperate with the Mid-Cumberland and Upper Cumberland development districts and to avoid duplication with the activities of these agencies and any other agencies whenever possible.



§ 64-5-216 - Employees' retirement.

The employees of the authority are eligible for membership in the Tennessee consolidated retirement system pursuant to the provisions of title 8, chapter 35, part 2, and the board shall provide the necessary contributions to the Tennessee consolidated retirement system for its employees. This section does not preclude the board from contracting with individuals for their personal services under a contract of limited duration and not including retirement benefits to such individuals.



§ 64-5-217 - Review and termination.

The authority shall be subject to the governmental entity review law, compiled in title 4, chapter 29, and reviewed pursuant to § 4-29-119.









Chapter 6 - Tennessee Regional Megasite Authority Act of 2007

§ 64-6-101 - Short title -- Creation and establishment of regional megasite authority.

(a) This chapter shall be known and may be cited as the "Tennessee Regional Megasite Authority Act of 2007."

(b) A regional authority may be established and created as a regional megasite authority pursuant to this chapter. Section 7-53-104(b) shall apply to a regional megasite authority, which shall have the same powers and authority granted to a corporation under title 7, chapter 53, except as otherwise provided in this chapter. Notwithstanding anything in title 7, chapter 53 to the contrary, in the event of a conflict, this chapter shall control. A regional megasite authority may be established for the purpose of acquiring land, improving, financing, operating, maintaining and marketing a megasite and may be created by two (2) or more participating municipalities; provided, that at least one (1) of the municipalities includes the location of the megasite or may be created by the commissioner of economic and community development in accordance with § 64-6-110.



§ 64-6-102 - Chapter definitions.

As used in this chapter, terms shall be as defined in § 7-53-101, except as provided below or unless the context otherwise requires:

(1) "Authority" means a regional megasite authority created pursuant to this chapter;

(2) "Governing body" means the legislative body of a county or the legislative body of an incorporated municipality;

(3) "Megasite" means a site certified as being suitable and available for development for significant economic and industrial investment as provided in § 64-6-103; and

(4) "Project" means all or any part of, or any interest in, any land and building, including an office building, any facility or other improvement on the land and all real and personal properties located either on a megasite or off a megasite deemed necessary in connection with the megasite, whether or not now in existence, that are suitable for any industrial or commercial enterprises or any combination of the land, buildings, facilities, improvements or real or personal properties located at the megasite.



§ 64-6-103 - Certification of a megasite.

(a) In order for a site to be considered for certification as a megasite, the site should generally consist of a minimum of one thousand (1,000) contiguous acres; provided, however, that, in addition to the one thousand (1,000) acres of contiguous property, other proximate but noncontiguous property may be a part of the megasite. Certification of a site shall be pursuant to a process approved by the commissioner of economic and community development.

(b) The commissioner of economic and community development may approve a proposed megasite certification process as being consistent with this chapter when the determination of suitability and availability of a site for development is based upon, but not limited to, consideration of zoning, location, transportation access, utilities access, topography, geotechnical characteristics, environmental review, title and community support.

(c) Certification of a site as constituting a megasite pursuant to an approved process shall be filed with the commissioner and shall be deemed conclusive.



§ 64-6-104 - Participating municipality -- Incorporation of the authority -- Certificate of incorporation -- Organizational meeting.

(a) For the purposes of this chapter, for a county or an incorporated municipality to be a "participating municipality", the county or incorporated municipality may, upon approval by a majority vote of its governing body, elect to participate in a regional megasite authority as set out in this chapter. In the event such an election is made, this chapter shall apply to all counties and incorporated municipalities making such an election; provided, that participation shall be limited to any county or incorporated municipality that:

(1) Includes all or part of a megasite within the county or incorporated municipality;

(2) Is a county that is contiguous to the county in which the megasite is wholly or partially located; or

(3) Is the incorporated municipality with the largest population that elects to become a participating municipality in the county in which the megasite is wholly or partially located or is the incorporated municipality with the largest population that elects to become a participating municipality in a county that is contiguous to the county in which the megasite is wholly or partially located.

(b) A participating municipality may sell, lease, give, provide or otherwise supply such personnel or services and may appropriate such funds to the authority as may be within its legal power to furnish.

(c) If the governing body of a county or an incorporated municipality, by appropriate resolution duly adopted, finds and determines that it is wise, expedient, necessary or advisable that the authority be formed, elects to participate and approves the form of certificate of incorporation proposed to be used in organizing the authority, then the governing body shall designate a person as an incorporator to assist with the execution, acknowledgement and filing of a certificate of incorporation for the authority.

(d) The certificate of incorporation shall set forth:

(1) The name of the authority;

(2) The participating municipalities and the dates of elections by the governing bodies;

(3) The number of voting directors;

(4) The names and residences of the designated incorporators;

(5) The location of the principal office of the corporation;

(6) The purposes for which the authority is organized;

(7) The period, if any, for the duration of the authority; and

(8) Any other matter deemed appropriate and consistent with this chapter and the laws of this state.

(e) When executed and acknowledged by the incorporators, the certificate shall be filed with the secretary of state and may be subsequently amended or the authority dissolved, all consistent with title 7, chapter 53.

(f) Within thirty (30) days of filing the certificate with the secretary of state, the incorporators shall meet in an organizational meeting, adopt temporary bylaws and notify appointing authorities of the organizational activities and set the meeting date by which members are to be appointed, which date shall provide sufficient time for those appointments.



§ 64-6-105 - Board of directors.

(a) (1) The authority shall be governed by a board of directors in which all powers of the corporation shall be vested. The membership of the board shall include the following:

(A) For each county that chooses to be a participating municipality in accordance with § 64-6-104(a), the county mayor or a designee of the county mayor of that county;

(B) The mayor or the designee of the mayor in an incorporated municipality that chooses to be a participating municipality in accordance with § 64-6-104(a);

(C) The two (2) speakers of the respective houses acting jointly after consultation with the members whose districts lie within the participating counties shall appoint one (1) member;

(D) The governor, after consultation with the mayors of the participating municipalities, shall appoint one (1) member; and

(E) The chancellor of the board of regents shall appoint one (1) member from the presidents of the community colleges that have a campus within the participating counties.

(2) For the purposes of calculating terms, members serving on a board as of January 1, 2013, shall serve until December 31, 2014. At the conclusion of such terms:

(A) Each regular term of the board member appointed jointly by the speakers beginning January 1, 2015, shall be two (2) years, to be coterminous with the terms of office of the speakers;

(B) Each regular term of the board member appointed by the governor beginning January 1, 2015, shall be four (4) years, to be coterminous with the term of office of the governor; and

(C) Each regular term of all other board members appointed in accordance with this subsection (a) beginning January 1, 2015, shall be for three (3) years.

(3) Board members shall serve until their successors are appointed. If a vacancy occurs on the board, the remainder of the term shall be filled by the respective appointing authorities in accordance with this subsection (a).

(4) Any board created pursuant to this subsection (a) shall cease to exist upon the completion of the sale of a megasite governed by such board.

(b) The directors shall serve without compensation, except that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties, unless otherwise authorized by local ordinance or resolution.

(c) (1) The board shall elect such officers and adopt such bylaws as deemed appropriate.

(2) The board may elect an executive committee from among its members, which may act on behalf of the board between regular board meetings.

(d) A director who can designate a representative shall make the designation in writing, addressed to the chair of the authority specifying the meeting for which the designation is effective, to be filed in advance of the meeting.



§ 64-6-106 - Powers of the authority.

(a) In addition to powers and authority granted to a corporation under title 7, chapter 53, the authority is authorized and empowered to:

(1) Accept any gifts, or grants, loans of funds or financial or other aid in any form from the federal government or any agency or instrumentality of the federal government or from the state or a municipality, including a participating municipality, or from any other source and to comply, subject to this chapter, with the terms and conditions thereof; and

(2) Provide technical assistance to participating municipalities in planning for the development of the megasite.

(b) The authority is authorized and empowered to issue bonds from time to time. All provisions of title 7, chapter 53, regarding bonds shall apply to the authority and any bonds issued by the authority. Any resolution of the authority authorizing the sale of bonds shall be submitted to the state funding board established by § 9-9-101, and the resolution shall only become effective upon receiving the approval of the state funding board. The state funding board, upon rejecting any resolution of the board authorizing any bond issue, shall state in writing the reasons for this action.



§ 64-6-107 - Exemption from taxation -- Payments in lieu of taxes.

(a) (1) The authority is declared to be performing a public function on behalf of the participating municipalities and to be a public instrumentality of the municipalities. Accordingly, the authority and all properties at any time owned by the authority, the income and revenues from the properties and all bonds issued by the authority and the income from the bonds shall be exempt from all taxation in the state.

(2) For purposes of the Securities Act of 1980, compiled in title 48, chapter 1, part 1, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state.

(b) (1) A participating municipality in which a portion of a megasite is located may delegate to the authority the power to negotiate and enter into, with an authority's lessees, payments in lieu of ad valorem taxes; provided, that the authorization shall be granted only upon a finding that the payments are deemed to be in furtherance of the authority's public purposes as defined in this chapter. No contract, lease, understanding, or other agreement of any kind, including any renewal or extension of the agreement, entered into by the authority to which such power has been delegated shall permit payment in lieu of taxes to be waived or otherwise not assessed for a period of greater than twenty (20) years from the date of the contract, lease, understanding or other agreement, unless both the commissioner of economic and community development and the comptroller of the treasury have made a written determination that the agreement is in the best interest of the state. The authority shall attach to each agreement an analysis of the costs and benefits of the agreement, in such manner and under such conditions as shall be prescribed by the commissioner of economic and community development or the commissioner's designee. The legislative body of a participating municipality making the delegation may, in its sole discretion, require the authority to submit any such agreement to the applicable legislative body for its approval.

(2) If the project is located within the corporate limits of a municipality, then payments shall be shared between the incorporated municipality and the county in which the megasite is located, proportionate to their property tax levies in effect on the date of execution of the agreement for payments in lieu of taxes.

(3) The trustee shall bill and collect all payments in lieu of taxes based on the agreement and the apportioned taxes.

(c) An agreement for payment in lieu of taxes shall contain such terms and conditions as the authority may determine, which may include, but shall not be limited to, provisions to:

(1) Defer and subordinate or defer or subordinate payment of all or a portion of the payment in lieu of taxes to such future time as the authority may determine; and

(2) Require interest to accrue on such deferred amount.

(d) (1) Before October 1 of each year, each lessee of the authority shall submit to the state board of equalization an annual report containing:

(A) A list of all the real and personal property owned by the authority and its associated entities and subsidiaries;

(B) The value of each listed property as estimated by the lessee;

(C) The date and term of the lease for each listed property;

(D) The amount of payments made in lieu of property taxes for each listed property;

(E) The date each listed property is scheduled to return to the regular tax rolls; and

(F) A calculation of the taxes that would have been due for each listed property if the properties were privately owned or otherwise subject to taxation.

(2) Each lessee of the authority shall be responsible for the timely completion and filing of the report and failure to timely complete and file the report shall subject the lessees to a penalty; provided, that no lessee shall be liable that has provided the state board of equalization with the information required by this section insofar as may be pertinent to property leased by the lessee from the authority. The penalty for late filing shall be fifty dollars ($50.00) for each day the report is late up to a maximum of five hundred dollars ($500), and the maximum penalty shall accrue interest at the rate of one and one half percent (1.5%) per month, plus any cost of collection.



§ 64-6-108 - Economic impact plan -- Allocation of taxes.

(a) The authority is authorized to prepare and submit to the participating municipalities for approval an economic impact plan in the manner described in this section.

(b) An economic impact plan shall be a written document and shall specifically identify the area to be included in the plan. The area to be included in the plan shall be located in the participating municipalities and shall also include the county in which the megasite is located. In addition to the megasite, the area that is the subject of the economic impact plan may also include any other properties that the authority determines will be directly improved or benefited due to the undertaking of the megasite. The area may include one (1) or more portions that are not contiguous to the rest of the area. The economic impact plan shall:

(1) Identify the boundaries of the area subject to the plan;

(2) Discuss the expected benefits to the participating counties from the development of the area subject to the plan, including anticipated tax receipts and jobs created; and

(3) Provide that the property taxes imposed on the property, including the personal property, located within the area subject to the plan shall be distributable in the manner described in subsection (c) for a period of time specified in the plan.

(c) Upon the approval by the participating municipalities of an economic impact plan with respect to an area, all property taxes levied upon property located within the area by any taxing agency after the effective date of the plan shall be divided as follows:

(1) That portion of the taxes that is equal to the amount of taxes, if any, that were payable with respect to the property for the year prior to the date the economic impact plan was approved, the base tax amount, to the participating municipalities shall be allocated to and, when collected, shall be paid to the respective taxing agencies as taxes levied by those taxing agencies on all other property are paid; provided, that in any year in which the taxes on any property are less than the base tax amount, there shall be allocated and paid to the respective taxing agencies only those taxes actually imposed; and

(2) Any excess of taxes over the base tax amount shall be allocated to and, when collected, shall be paid into a separate fund of the authority established to hold such payments until applied for the purposes described in subsection (h).

(d) Notwithstanding any provision in subsection (a) to the contrary, the authority may prepare, and the participating municipalities may approve, an economic impact plan that allocates an amount greater than the base tax amount to the taxing agencies.

(e) An economic impact plan shall not provide for an allocation of taxes to the authority for a period in excess of thirty (30) years.

(f) The governing bodies of the participating municipalities may approve an economic impact plan by resolution, notwithstanding any local charter provision or other provision to the contrary. If the area subject to an economic impact plan is located within the corporate limits of a municipality, the taxes that would otherwise be payable to the municipality or county shall not be paid to the authority unless the city, town or county has also approved the economic impact plan.

(g) Before the authority submits an economic impact plan for approval to the governing bodies of the participating municipalities or to any other municipality, the authority shall hold a public hearing relating to the proposed plan after publishing adequate public notice of the public hearing at least two (2) weeks prior to the date of the public hearing. The notice shall include the time, place and purpose of the public hearing, and notice of how a map of the area subject to the plan can be viewed by the public.

(h) All taxes allocated to the authority pursuant to this section shall only be applied by the authority to pay expenses of the board in furtherance of promoting economic development in the participating municipalities, to pay the cost of projects or to pay debt service on bonds or other obligations issued by the authority to pay the cost of the projects. The authority is authorized to pledge any or all amounts received by the authority pursuant to this section to the payment of such bonds or other obligations.

(i) After the approval by a municipality of an economic impact plan, the clerk or other recording official of the municipality shall transmit to the appropriate tax assessors and to each taxing agency to be affected, a copy of the description of all property within the area subject to the economic impact plan and a copy of the resolution approving that plan. If the plan is approved by any taxing agency other than the municipality, the clerk or other recording official of that taxing agency shall also provide a copy of the resolution approving the plan to the tax assessors and taxing agencies.



§ 64-6-109 - Review and termination.

Any authority established shall be subject to the governmental entity review law, compiled in title 4, chapter 29, and reviewed pursuant to § 4-29-119.



§ 64-6-110 - Alternative method of establishing and governing an authority.

(a) This section creates an alternative method of establishing and governing an authority instead of §§ 64-6-104 and 64-6-105(a).

(b) (1) If the commissioner of economic and community development finds and determines that it is wise, expedient, necessary or advisable that the authority be formed and approves the form of certificate of incorporation proposed to be used in organizing the authority, then the commissioner shall act as incorporator or designate a person as incorporator to execute, acknowledge and file a certificate of incorporation for the authority, which certificate shall set forth:

(A) The name of the authority;

(B) The number of voting directors;

(C) The name and residence of the incorporator;

(D) The location of the principal office of the corporation;

(E) The purpose for which the authority is created;

(F) The period, if any, for the duration of the authority; and

(G) Any other matter deemed appropriate and consistent with this chapter and the laws of this state.

(2) When executed and acknowledged by the incorporator, the certificate shall be filed with the secretary of state and may be subsequently amended or the authority dissolved, all consistent with title 7, chapter 53. Within thirty (30) days of filing the certificate with the secretary of state, the incorporator shall adopt temporary bylaws.

(c) (1) The authority formed pursuant to this section shall be governed by a board of directors in which all powers of the corporation shall be vested. The membership of the board shall include the following:

(A) The county mayor or a designee of the county mayor of the county in which the megasite is located or, if it is located in more than one (1) county, the county in which the megasite is predominately located;

(B) The mayor or the designee of the mayor in the incorporated municipality with the largest population in a county in which the megasite is located or, if it is located in more than one (1) county, the county in which the megasite is predominately located;

(C) The two (2) speakers of the respective houses acting jointly after consultation with the members whose districts lie within the participating counties shall appoint two (2) members;

(D) The governor shall appoint two (2) at-large members and three (3) additional members representing and residing in counties contiguous to the county in which the megasite is located. At the time of initial appointment, the three (3) additional members shall be selected from counties not otherwise represented on the board. Notwithstanding any provision of this part to the contrary, the three (3) additional members shall serve without reimbursement for their actual travel expenses;

(E) The chancellor of the board of regents shall appoint one (1) member from the presidents of the community colleges that have a campus within a county in which the megasite is wholly or partially located or within a county contiguous thereto; and

(F) The executive director of the development district in which the megasite is located.

(2) For the purposes of calculating terms, members serving on a board as of January 1, 2013, shall serve until December 31, 2014, at which time their terms shall expire. At the conclusion of such terms:

(A) Each regular term of the board members appointed jointly by the speakers beginning January 1, 2015, shall be two (2) years, to be coterminous with the terms of office of the speakers;

(B) Each regular term of the board members appointed by the governor beginning January 1, 2015, shall be four (4) years, to be coterminous with the term of office of the governor; and

(C) Each regular term of all other board members appointed in accordance with this subsection (c) beginning January 1, 2015, shall be for three (3) years.

(3) Board members shall serve until their successors are appointed. If a vacancy occurs on the board, the remainder of the term shall be filled by the respective appointing authorities in accordance with this subsection (c).

(4) Any board created pursuant to this subsection (c) shall cease to exist upon the completion of the sale of a megasite governed by such board.

(d) For purposes of authorities established and governed under this section, "participating municipality" means each incorporated municipality or county in which the megasite is wholly or partially located.



§ 64-6-111 - Regional megasite authorities subject to governmental entity review law -- Scope of review -- Review as part of performance audit.

(a) The following regional megasite authorities shall be subject to review pursuant to the Tennessee Governmental Entity Review Law, compiled in title 4, chapter 29: Memphis regional megasite authority;

(b) The review conducted pursuant to this section by the division of state audit in the office of the comptroller of the treasury shall include, but not be limited to, information submitted by lessees of authorities in their annual report to the state board of equalization as prescribed in § 64-6-107(d).

(c) The division of state audit may conduct its review of the regional megasite authorities as part of the performance audit conducted on the department of economic and community development; provided, that both entities are subject to review in the same year by the joint evaluation committees created by § 4-29-103.






Chapter 7 - Regional Development Authorities -- Greater Nashville Regional Council

§ 64-7-101 - Creation -- Purpose.

(a) There is hereby created and established the Greater Nashville regional council, being a public body corporate and politic created on behalf of the counties of Cheatham, Davidson, Dickson, Houston, Humphreys, Montgomery, Robertson, Rutherford, Stewart, Sumner, Trousdale, Williamson and Wilson and all incorporated municipalities and metropolitan governments located within these counties.

(b) The general assembly hereby finds that it is necessary and desirable to create and establish the Greater Nashville regional council and empower the regional council with the duties, powers and authority set forth in this chapter, based in part on the finding of the general assembly as follows:

(1) The local governments comprising the regional council have experienced and are projected to experience continued rapid growth of residential, commercial and industrial development, which growth mandates coordination of planning, economic development and projects by and between local governments;

(2) This growth results in part from the location of major national and international industries and manufacturing facilities within the region, including support and corollary industries;

(3) The local governments within the region must plan, finance and implement projects, such as construction and upgrading of roads, highways and infrastructure as a direct result of increased demand attributable to growth within the region, much of which crosses local government jurisdictional boundaries; and

(4) It is in furtherance of the public policy of the state to create the regional council for the purpose of assuring continued growth and development in a manner that will preserve, protect and enhance the special quality of life indigenous to Tennessee. It is the further intent of the general assembly that the provisions and intent of this chapter be liberally construed.

(c) The regional council established pursuant to this chapter supersedes and is established in lieu of the Mid-Cumberland development district, previously established pursuant to the "Development District Act of 1965," compiled in title 13, chapter 14, and the Mid-Cumberland council of governments established by agreement of the local governments pursuant to the "Interlocal Cooperation Act", compiled in title 12, chapter 9. It is the intent and purpose of the general assembly to establish the regional council with the powers and duties set forth in this chapter, in lieu of and in substitution of the Mid-Cumberland development district and Mid-Cumberland council of governments. All funding provided to the Mid-Cumberland development district pursuant to § 13-14-111 shall now and hereafter be provided to the regional council in the amount and manner as set forth in § 13-14-111.

(d) The regional council is created and established for the purpose of regional planning, economic development and interlocal agreements and cooperation for the geographical area embracing the above counties and incorporated municipalities located therein, referred to as the "region" in this chapter.

(e) The regional council's role in regional planning, economic development and interlocal agreements and cooperation includes the coordination of these activities and programs with those of other federal, state and local planning and development agencies.



§ 64-7-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "City, large" means any city having a population of fifty thousand (50,000) or more;

(2) "City, small" means a city with a population of less than fifty thousand (50,000);

(3) "Comprehensive plan or general plan" means a general, broad-based long range plan or document that formulates policies and proposals to guide the growth and development of a local government. Such plans address functional elements, including, but not limited to, future land use, improvements to transportation systems, community facilities and infrastructure, as well as providing a capital improvements program and budget for implementation of these proposed improvements;

(4) "Infrastructure" means the basic network of public utilities and access facilities that support and promote land development. Water and sewerage system elements, storm drainage systems, roads, streets and highways, railroads, gas and electric transmission lines, telecommunications networks and solid waste disposal sites and similar public facilities shall be included in this definition;

(5) "Local government or governments" means Cheatham, Davidson, Dickson, Houston, Humphreys, Montgomery, Robertson, Rutherford, Stewart, Sumner, Trousdale, Williamson and Wilson Counties and all incorporated municipalities and metropolitan governments located within these counties;

(6) "Public agency" means the regional council, any political subdivision of this state, any agency of the state government or of the United States and any political subdivision of another state;

(7) "Regional council" means the greater Nashville regional council created by this chapter; and

(8) "Regional impact project" means:

(A) Any commercial, residential, industrial, recreational or public facility building or development, the construction or expansion of which is proposed to be located in more than one (1) local government jurisdiction and/or where the construction or expansion of the building or development is expected by the local government or by the regional council to have infrastructure impacts upon two (2) or more government jurisdictions; and

(B) (i) Upon determination that the proposed location, construction or expansion of a building or development is expected by the local government or by the regional council to have infrastructure impacts upon two (2) or more local government jurisdictions, additional quantitative measures are provided in this chapter for general reference in the determination of regional impact projects, and are not all inclusive, but shall include any:

(a) Commercial or industrial building or development aggregating two hundred fifty thousand square feet (250,000 sq. ft.) or more of floor area;

(b) Residential development of two hundred fifty (250) or more dwelling units;

(c) Recreational or public facility building or development that will generate fifteen thousand (15,000) or more additional vehicle trips per day; and

(d) Infrastructure project having the installation of water lines of greater than six inches (6'') in diameter, sewer lines greater than eight inches (8'') in diameter or road improvements that provide or increase capacity by fifteen thousand (15,000) or more vehicles per day.

(ii) The applicability of these measures in the determination of regional impact projects will vary somewhat with the location of the proposed project, but should be used by the local government jurisdictions and/or the executive committee in making such determinations. Other quantitative measures as determined by the executive committee may be utilized in determining regional impact projects.



§ 64-7-103 - Composition -- Term of office -- Officers -- Meetings -- Council.

(a) The regional council shall be composed of and governed by the following:

(1) County mayor of each county within the region;

(2) The mayor of each municipality within the region;

(3) The chief executive officer of any metropolitan government within the region;

(4) One (1) representative from a local agency in each county dealing with problems of industrial development or promotion appointed by the county mayor;

(5) One (1) state senator selected from and by those senators whose districts are wholly or in part within the region;

(6) One (1) state representative selected from and by those representatives whose districts are wholly or in part within the region; and

(7) One (1) minority member selected by the county mayor, county executive or metropolitan mayor from each of the regional council's member counties.

(b) The terms of office of the regional council shall be as follows:

(1) The state senator and representative shall serve on the council for two (2) years or until they leave the general assembly, whichever occurs first;

(2) All members of the regional council who are elected officials shall serve for four (4) years or until they cease to occupy the elected position entitling them to membership, whichever occurs first;

(3) All members of the regional council who are appointed by an elected official shall serve for four (4) years or until the expiration of the term of the official by whom such representative was appointed, whichever occurs first;

(4) Members may be reappointed; and

(5) A member ceases to belong to the regional council as soon as that member is no longer a member of the general assembly, the county mayor, the mayor, the chief executive officer of any metropolitan government or is an appointee of a person who no longer holds an elected position.

(c) The officers of the regional council shall be as follows:

(1) The officers of the regional council shall be a president, vice president and treasurer, who shall be elected annually from and by the regional council membership at the annual meeting;

(2) The officers shall serve a term of one (1) year;

(3) Officers may be reelected; and

(4) In the event of death or permanent disability of any of the aforementioned officers, the vacancy shall be filled by a vote of the executive committee for the unexpired term of the officer for the office that was so vacated.

(d) The regional council shall meet annually. The time and place of the annual meeting shall be determined by the executive committee. The meeting shall be held in the fourth quarter of the federal fiscal year for the purpose of electing officers, reviewing programs of the council, adopting of annual work program and budget and other items that may be necessary to the operation of the regional council.



§ 64-7-104 - Executive committee -- Membership -- Officers and terms of office -- Meetings.

(a) At the annual meeting, the regional council shall appoint an executive committee, which shall be empowered to perform as the administrative body of the regional council and shall be empowered by the regional council to act in its stead.

(b) The membership, officers and term of office of the executive committee shall be as follows:

(1) The three (3) persons who serve as officers of the regional council shall also serve in that same capacity for the executive committee;

(2) The two (2) representatives who serve on the regional council by virtue of their election to the general assembly;

(3) One (1) person selected by caucus from each county;

(A) Each county shall annually caucus in July and select a person to represent that county on the executive committee;

(B) The person selected must be chosen from among each county's representatives on the regional council;

(C) The membership eligibility is governed by the same rules as govern membership on the regional council; and

(D) The person selected shall serve for a period commencing the day of the annual meeting and ending no later than one (1) day prior to the next succeeding annual meeting;

(4) The minority members from the four (4) counties having the highest percentages of minority population as reported by the latest decennial census;

(5) Two (2) at-large representatives. One (1) shall be a mayor from a large city and the second the mayor from a small city and shall be appointed by the president; and

(6) A designated alternate may be named to serve in the absence of the selected representative.

(c) The executive committee shall meet monthly or by their vote call for special meetings and for deferring of meetings.

(d) Travel or per diem expenses may be paid to members of the executive committee, except to those members of the general assembly. The senator and representative shall receive no additional compensation, other than that which they may receive from the travel and per diem expenses from their respective houses of the general assembly for their service on the executive committee.



§ 64-7-105 - Uniform accounting system.

The regional council shall establish and maintain the uniform accounting system as developed by the comptroller of the treasury and approved by the commissioner of finance and administration in compliance with the provisions of § 13-14-108 as they relate to development districts.



§ 64-7-106 - Financing.

It is the intent of the state to assist financially with the development of powers and functions of the regional council and for coordination of activities under this chapter; therefore, all funding presently provided to the Mid-Cumberland development district pursuant to § 13-14-111 shall be provided to the regional council in the amount and in the manner provided for in § 13-14-111 but shall not be limited to such funding.



§ 64-7-107 - Reporting and auditing.

(a) The regional council shall prepare an annual report of its activities through June 30 of each year and submit a copy of the report to the governor, the general assembly and the commissioner of finance and administration.

(b) (1) The annual reports and all books of accounts and financial records of all funds received by grant, contract or otherwise from state, local or federal sources shall be subject to audit annually by the comptroller of the treasury. The audit may be performed by a licensed independent public accountant selected by the regional council and approved by the comptroller of the treasury. The cost of any audit shall be paid by the regional council.

(2) The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(3) All audits shall be completed as soon as practicable after the end of the fiscal year of the regional council. One (1) copy of each audit shall be furnished to each member of the regional council and the comptroller of the treasury. Copies of each audit shall also be made available to the press.

(4) All audits performed by the internal staff of the regional council shall be conducted in accordance with the standards established by the comptroller pursuant to § 4-3-304(9).



§ 64-7-108 - Appropriating funds subject to approval -- Matching funds required.

(a) Funds appropriated to implement the provisions of this chapter are subject to the approval of the governor and the commissioner of finance and administration.

(b) Such approval shall be given only after review by the office of the governor of the annual work program developed by the regional council to assure that such program is in accordance with the development plans of the state.

(c) These funds or portions thereof shall be paid only upon certification by the appropriate official of the regional council that matching local funds are available.



§ 64-7-109 - Bond requirements.

(a) Any regional council member, executive committee member, employee, officer or any other authorized person of the regional council who receives public funds, has authority to make expenditures from public funds or has access to any public funds is hereby required to give bond to be made payable to the state with such sureties as provided in this chapter. Such bond is to be conditioned in all cases in which a different condition is not prescribed upon the faithful discharge of any part thereof.

(b) Such official bond shall be executed in the same form as that prescribed by § 8-19-101 for county and state officials and employees.

(c) The amount of such required bond shall be a reasonable amount as determined by the amount of public funds received, expended or the amount to which such person had access during the previous fiscal year. In the case of a new office or position, the amount of such bond shall be reasonable to protect the public from breach of the condition of faithful discharge of the duties of such office or position, when the amount of public funds to be received, expended or to which that person will have access is considered.

(d) All such official bonds shall be signed by authorized individuals of a corporate surety, and such corporation shall be duly licensed to do business in Tennessee as a surety.

(e) The official bonds required under this section are hereby required to be transmitted to the comptroller of the treasury, be filed in comptroller of the treasury's office, and be receipted for by comptroller of the treasury.

(f) No examination or certification of any such bonds is required in this section.

(g) Provisions for bonds of all state and county officers set forth in title 8, chapter 19 shall also govern the bonds of all persons covered under this section, so far as the provisions of title 8, chapter 19 are not inconsistent with the provisions of this section.

(h) The regional council shall pay the premiums for such bonds.



§ 64-7-110 - Powers and duties.

(a) The regional council has the following powers and duties:

(1) To organize itself into a public body, elect its officers and adopt bylaws for purposes of carrying out functions authorized under this chapter;

(2) To receive and expend funds from any sources for staffing, for research, planning, coordination, economic development, demonstration projects and other activities deemed necessary to promote the efficient, harmonious and economic development of the region, to receive grants from private foundations for purposes of research and for demonstration projects oriented to human, physical and natural resources utilization;

(3) To contract with local, state and federal agencies and with consultants for services to be provided;

(4) To prepare broad plans for the economic development of the region including, but not limited to, comprehensive land use and plans for physical development. Such plans shall be made with the purpose of guiding and accomplishing a coordinated, adjusted, efficient and economic development of the region that will, in accordance with present and future needs and resources, best promote the health, safety, morals, order, convenience, prosperity and welfare of the citizens, as well as efficiency and economy in the process of development and may include distribution of population, urbanization and the uses of land and resources for trade, industry, recreation, forestry, agriculture and tourism, that will tend to create conditions favorable to transportation, health, safety and otherwise promote the general welfare of the citizens, including the design and layout of industrial parks and feasibility studies for extension of utilities and services to areas deemed suitable for industrial development;

(5) To cooperate and coordinate its activities with the local and state planning agencies and with development districts in developing and implementing plans for development;

(6) To cooperate and coordinate its activities with the federal agencies responsible for developing natural, human and physical resources of the region and recommend projects that will enhance the development of all resources, to be carried out through existing governmental units or through a combination of these as applicable under state laws, including, but not limited to, the former Area Redevelopment Program and the former Economic Opportunity Act;

(7) To cooperate with local and regional finance companies in assembling financial resources for commercial, industrial and other development;

(8) To compile, prepare, publish and disseminate information about the economic resources of the region and about subareas;

(9) To encourage and assist in the creation of private and semipublic, nonprofit organizations as needed and under existing laws of the state for carrying out specific projects and programs initiated under federal and state laws;

(10) To enter into compacts and contractual arrangements with planning agencies of other adjoining or neighboring states for the purpose of preparing joint, comprehensive plans for development of a broader area or region. The regional council is hereby expressly authorized to expend funds for interstate planning, notwithstanding the fact that in doing so portions of such funds may be used for planning work outside of the state boundary;

(11) To assume and perform all duties, powers, functions and obligations and is entitled to all rights under all contracts and agreements to which the Mid-Cumberland development district and the Mid-Cumberland council of governments is a party, including all funding and compensation due under the contracts and agreements, including, but not limited to, all state and federal grants and programs;

(12) To contract with any other public agency singly or jointly to implement and administer public agency plans and to operate public agency programs and projects. Any other public agency has the power to contract with the regional council to implement and administer its plans and to operate its projects;

(13) To discuss and make recommendations on matters involving intergovernmental cooperation brought to the attention of the regional council by the regional council members, nonmembers, local governments, units of the state and federal governments, quasi-governmental agencies or citizens of the region;

(14) To initiate and/or request studies deemed necessary by the executive committee or the full regional council to further understanding of any matters or problems under consideration by the regional council;

(15) To establish or designate any such committees, technical committees or advisory groups it deems necessary to assist the carrying out of its purposes and functions;

(16) To accept contributions of funding and other assistance from:

(A) Other public agencies; and

(B) Private individuals, agencies, foundations, institutions, organizations, companies and/or corporations to further the planning or implementation functions described in this section and directed by the executive committee. The regional council shall not accept such private contributions when and if the contribution may be determined by the executive committee to be an effort to influence the regional council's actions, recommendations or plans;

(17) To own or lease real and personal property that is necessary in order to fulfill the duties and responsibilities of the regional council as set forth in this chapter; and

(18) To have and exercise other authority as deemed necessary to further and promote the orderly and economic development of the state.

(b) The regional council has powers and duties that enable it to function as a catalyst in the implementation of projects that are planned by or for the regional council or are for the benefit of a portion of the member local governmental units of the regional council. The regional council as a public agency and any one (1) or more local governments within the region as public agencies may join together to exercise their powers in the following manner:

(1) Any power or powers, privileges or authority exercised or capable of exercise by a public agency of this state may be exercised and enjoyed jointly with any other public agency of this state having the power or powers, privilege or authority, and jointly with any public agency of any other state or the United States to the extent that laws of such other state or of the United States permit such joint exercise or enjoyment. Any agency of the state government when acting jointly with any public agency may exercise or enjoy all the powers, privileges and authority conferred by this chapter upon a public agency. The authority for joint or cooperative action of political subdivisions applies only to such powers, privileges or authority vested in their governing bodies, and no joint or cooperative agreement shall be entered into affecting or relating to the constitutional or statutory powers, privileges or authority of officers of political subdivisions or of agencies of political subdivisions having powers granted by statute independent of the governing body;

(2) Any two (2) or more public agencies may enter into agreements with one another for joint or cooperative action pursuant to the provisions of this chapter. Appropriate action of the governing bodies of the participating public agencies by resolution or otherwise pursuant to law is necessary before any such agreement may enter into force;

(3) Any such agreement shall specify the following:

(A) Its duration;

(B) The precise organization, composition and nature of any separate legal or administrative entity or entities created thereby, which may include, but not be limited to, a nonprofit corporation, together with the powers delegated thereto;

(C) Its purpose or purposes;

(D) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for the undertaking;

(E) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination; and

(F) Any other necessary and proper matters;

(4) In the event that the agreement does not establish a separate legal entity or entities to conduct the joint or cooperative undertaking, the agreement shall, in addition to subdivisions (b)(3)(A)-(F), contain the following:

(A) Provision for an administrator or a joint board responsible for administering the joint or cooperative undertaking and, in the case of a joint board, public agencies party to the agreement shall be represented; and

(B) The manner of acquiring, holding and disposing of real and personal property used in the joint or cooperative undertaking;

(5) No agreement made pursuant to this chapter shall relieve any public agency of any obligation or responsibility imposed upon it by law, except that to the extent of actual and timely performance of the agreement by a joint board or other legal or administrative entity or entities created by an agreement made hereunder, those performances may be offered in satisfaction of the obligation or responsibility;

(6) Financing of joint projects by agreement shall be as provided by law;

(7) In the event that an agreement entered into pursuant to this chapter is between or among one (1) or more public agencies of this state and one (1) or more public agencies of another state or of the United States, the agreement shall have the status of an interstate compact, but in any case or controversy involving performance or interpretation thereof or liability thereunder, the public agencies party thereto shall be real parties in interest and the state may maintain an action to recoup or otherwise make itself whole for any damages or liability that it may incur by reason of being joined as a party therein. Such action shall be maintainable against any public agency or agencies whose default, failure of performance or other conduct caused or contributed to the incurring of damage or liability by the state;

(8) In the event that an agreement made pursuant to this chapter deals in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by the state officer or agency as to all matters within the state officer's or agency's jurisdiction;

(9) Any public agency entering into an agreement pursuant to this chapter may appropriate funds and may sell, lease, give or otherwise supply the administrative joint board or other legal or administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services for the undertaking as may be within its legal power to furnish;

(10) Any one (1) or more public agencies may contract with any one (1) or more public agencies to perform any governmental service, activity or undertaking that each public agency entering into the contract is authorized by law to perform; provided, that such contract shall be authorized by the governing body of each party to the contract. Such contract shall set forth fully the purposes, powers, rights, objectives and responsibilities of the contracting parties. Contracts entered into pursuant to this section need to conform to the requirements set forth in this chapter for contracts for joint undertakings; and

(11) Nothing in this chapter prohibits any public agency from contracting with other public agencies under the provisions of existing statutory or charter authority.

(c) The regional planning function of the regional council shall be broadly interpreted from the functions in subsections (a) and (b) and shall also include specifically the following functions:

(1) Developing, amending and redrafting regional goals, strategies, policies, standards and plans for the region, which goals, strategies, standards and plans may consist of, but are not limited to, a combination of the following elements: land use, transportation, water, sewer, solid waste, recreation and open space, housing and environmental concerns;

(2) Reviewing and making recommendations on all comprehensive or general plans or major elements thereof developed by the local governments after the enactment of these provisions to ensure compatibility and consistency with regional goals, strategies, policies, standards and plans adopted by the regional council, which plans by the local governments include, but are not limited to, existing and future land use, functional transportation plan, public facilities plan to include water and sewer plans, capital improvements programs and budgets;

(3) Reviewing all grant and loan requests from local governments or other organizations or agencies within the jurisdiction of the local governments to the state and federal governments and submitting recommendations and comments on these requests where appropriate as authorized previously by executive order of the governor;

(4) Reviewing all regional impact projects;

(5) Planning for any regional cooperative infrastructure projects and acting as a catalyst in the implementation of these projects by planning for these projects, assisting in the structuring of financing and financial arrangements and assisting in the formation of institutional arrangements for the construction and operation of these facilities; and

(6) Calling for public hearings for the purpose of citizen participation on any of the above within the discretion of the executive committee, to resolve conflict between and among entities of local governments on any of the above, or to resolve conflicts between the regional council and any local government affected by a regional goal, policy, standard and plan.

(d) The review processes as outlined in subdivisions (c)(2) and (3) are mandatory reviews, and the executive committee shall issue comments and/or recommendations to the local, state or federal governments as to the findings of these reviews. The comments and/or recommendations of the executive committee shall not be binding on these governmental units, but shall be viewed as advisory as are those of other reviewing bodies, such as local planning commissions. Review by the executive committee of items in subdivisions (c)(2) and (3) shall be based on the regional council's adopted regional goals, strategies, policies, standards and plans.

(e) The review process as outlined in subdivision (c)(4) may be initiated by any of the following means:

(1) A mayor or county mayor and/or legislative body whose city or county will be impacted by the project can request the review in accordance with procedures established by the executive committee;

(2) The planning staff of any jurisdiction in which the project is proposed to be located and/or the planning commission that has jurisdiction over the review, recommendation or approval of the project;

(3) The executive committee may request review of the proposed project; or

(4) Any agency, commission or department of the state of Tennessee, adjoining state or federal government may request the regional council to review the project.

(f) The executive committee's review, comments and/or recommendations regarding a regional impact project will be based on compatibility and consistency with regional goals, strategies, policies and plans, and it will also be based on an analysis of the probable impacts of the regional impact project. The impact analysis is designed to be an aid and an information source for mayors, county mayors, planning staffs, local planning commissions, city councils, and boards of county commissioners, state and federal agencies, commissions and departments in their evaluations of a project and an aid for adjacent jurisdictions to coordinate and plan for impacts that are created by these projects.

(g) The review and recommendations process as outlined in subdivisions (c)(3) and (4) shall be completed by the executive committee within a maximum of thirty (30) days after its submission to the executive committee. Projects, grants and loan applications will be placed on the executive committee's next available agenda when received by the executive committee if the project, grant or loan application is received within fifteen (15) days of the meeting. If the project, grant or loan application is received by the executive committee less than fifteen (15) days prior to its next meeting, it will be placed on the agenda of the next subsequent meeting. If the executive committee fails to respond to a project, grant or loan application by failing to make a review and recommendation or fails to call for a public hearing within the thirty (30) days after its submittal, it is deemed acceptable or of no regional impact. The thirty-day review period may be extended, if the executive committee finds it is appropriate to do so in the public interest in order to conduct a public hearing. The review and recommendation of the executive committee on regional impact projects is an advisory function only. The ability to approve, modify or disapprove a regional impact project is wholly and completely within the jurisdiction of the local government in which the project is proposed to be located.



§ 64-7-111 - Limitations on powers and duties of regional council.

The following are limitations on the powers and duties of the regional council:

(1) All plans shall be advisory only;

(2) No authority is hereby granted to enact zoning ordinances or subdivision standards;

(3) No authority is hereby granted such that would supplant or in any way interfere or supersede the planning and development authority granted cities and counties under other applicable state statutes;

(4) Plans prepared under this part must reflect goals and objectives for harmonious development of the region and, in the case of highways, must be in accordance and coordinated with plans of the department of transportation and of the [former] state planning office;

(5) Plans prepared under this chapter shall be transmitted to all governmental bodies in the region, and these may be adopted as their own for purposes of planning and development;

(6) No authority is hereby granted for the exercise of the power of eminent domain;

(7) No authority is hereby granted to regulate the agricultural or other use of land; and

(8) No votes may be cast by proxy, and only duly appointed members of the regional council may vote.



§ 64-7-112 - Operations.

The regional council shall adopt and operate under the following:

(1) Subject to the approval of the commissioner of finance and administration, adopt statewide uniform travel regulations, and the regional council shall reimburse its officers and employees for official travel in conformance with such regulations;

(2) Develop a system of competitive bidding on purchases of supplies and equipment and other contracts and submit the written procedures governing such system to the state procurement commission for approval;

(3) Develop written personnel procedures to be filed with the commissioner of finance and administration for the hiring, promotion, demotion and dismissal of all employees and shall include an employee compensation plan based on a salary comparability analysis that takes into account state salary schedules, local government salary schedules and regional private market variations; and

(4) Submit, annually, to the chairs of the finance, ways and means committees of the senate and house of representatives and to the office of legislative budget analysis a work program and budget.






Chapter 8 - Regional Transportation Authorities

Part 1 - Regional Transportation Authority of Middle Tennessee

§ 64-8-101 - Creation.

There is hereby established a regional transportation authority in the counties of Davidson, Sumner, Williamson, Wilson, Robertson, Cheatham, Maury, Dickson and Rutherford. In order for Davidson, Sumner, Williamson, Wilson, Robertson, Cheatham, Maury, Dickson or Rutherford County or any city, town or metropolitan government located within one (1) of these counties to participate in the regional transportation authority, the local government must pay its yearly local assessment to the authority within the time frame established by the authority. A county or city, town or metropolitan government may opt out of participation by means of a notice to the authority that it is ceasing payment of its yearly assessment or the failure of any local government to pay its yearly assessment, after notice and within a time frame as established by the authority, shall result in a presumption of the authority that the local government's wishes to opt out of participation in the authority. Such presumption may be overcome by the local governments payment of current and past due assessments within a time frame established by the authority. The regional transportation authority shall be a body corporate and politic, shall be governed and managed as provided for in this chapter and shall have the powers and duties provided for by this chapter and other applicable provisions of the law.



§ 64-8-102 - Governing board.

(a) (1) The authority shall be governed by a board consisting of:

(A) The county mayor or metropolitan mayor of each county included within the authority;

(B) The mayor of each town or city included in the authority;

(C) The commissioner of transportation or the commissioner's designee; and

(D) Six (6) persons residing in the included counties to be appointed by the governor. In making these appointments, the governor shall strive to appoint people who will reflect the composition and interest of the population of the service area of the authority.

(2) The ex officio members shall serve during their terms of office and the appointed members shall be appointed to five-year terms and may be reappointed.

(3) The appointed members shall be persons representative of and knowledgeable concerning mass transit operations or service.

(b) The board shall elect a chair and such other officers as it may deem necessary.

(c) The board shall meet at least annually and may meet at any time on the call of the chair or upon request of a majority of the membership.

(d) Any ex officio member may designate a representative who shall be entitled to vote and fully participate in the actions of the board.

(e) Actions of the board shall require a majority vote of a quorum of the board, such quorum being set by the authority's bylaws.

(f) The board may establish through bylaws an executive committee and such procedures and rules for its operation as it may deem necessary. The executive committee may be empowered to perform as the administrative body of the board. The executive committee may be empowered by the board to act in its stead.

(g) Members of the board shall serve without compensation, but appointed or designated members may receive reimbursement for necessary travel expenses from funds available to the authority.



§ 64-8-103 - Personnel.

The board may employ such personnel or contract for professional planning, engineering, management, operating and support services as it may deem necessary from funds available to it. The board may also utilize services or assistance from any included county or municipality, including the loan of personnel.



§ 64-8-104 - Mass transit plans -- Powers and duties of board.

(a) The board shall develop a plan for providing mass transit services in the authority. The plan shall include, but not be limited to, the following:

(1) Establishment, location or relocation of transit routes;

(2) Areas to be served;

(3) Frequency and method of service;

(4) Coordination of existing services;

(5) Contributions by governments in the service area toward the cost of transit services;

(6) Contracting or entering into agreements with existing entities to provide transit services or may establish and operate such services directly;

(7) Sources and methods of funding existing or expanded services;

(8) Provision of special services for disabled persons or other persons unable to use regularly scheduled and equipped services;

(9) Provision of services for special events or occasions; and

(10) Any other provisions necessary or desirable to establish a coordinated, reliable, scheduled regional service.

(b) In addition to the powers to plan for mass transit services, the authority shall have the following additional powers and duties in order to implement its plans for mass transit and other transportation services:

(1) To organize itself into a public body, elect officers and adopt bylaws for the purpose of carrying out the functions authorized by this chapter;

(2) To sue and be sued in its name with any causes of action against the authority or recovery against the authority governed by the provisions of the Tennessee Governmental Tort Liability Act, complied in title 29, chapter 20;

(3) Enter into contracts and cooperative agreements with governmental, not-for-profit and for-profit entities;

(4) Purchase, own, lease and dispose of real and personal property in furtherance of the purposes of and the implementation of the authority's transit and transportation plans;

(5) Employ personnel or contract with public or private entities to construct or operate transportation and transit services;

(6) Employ or contract for professional services, such as, but not limited to, management, planning, support, engineering, legal, accounting and auditing services;

(7) Utilize for transit or transportation services any property, right-of-way, easement or other similar property owned or held by the state or any municipality, county or metropolitan government within the transportation service area of the authority that may be necessary and convenient for the implementation of the authority's transit and transportation plans so long as the governmental entity owning or controlling such property shall consent to the authority's use;

(8) The implementation of the authority's transit and transportation plans will necessitate the acquisition, construction, operation, and maintenance of properties, facilities and equipment and the employment of personnel or contracting for services, all of which the authority is authorized to undertake and accomplish and all of which are hereby declared and deemed to be for public and governmental functions conducted by the authority. The authority is a public body corporate and politic and all powers and duties granted by this chapter are and shall be declared public and corporate purposes and matters of public necessity;

(9) Establish local assessments to be paid by its city, town, metropolitan and county government members. The local assessment shall be based on a per capita and a flat rate. In establishing the per capita assessment, the authority shall use the population figures of the latest certified population of Tennessee incorporated municipalities and certified population of Tennessee counties as reported by the department of economic and community development. The per capita assessment established by the authority shall be at a rate of not less than ten cents (10cent(s)) per capita nor greater than fifty cents (50cent(s)) per capita. The authority shall establish a flat assessment of five hundred dollars ($500). For the purpose of calculating the assessment for any county or metropolitan government, the population of any town or city located wholly or partly within the county or the towns or cities within the geographic boundary of the metropolitan government, but which are not a part of the metropolitan government, shall not be included in the population of the county or metropolitan government. The authority's local assessment shall be imposed on October 1 of each calendar year, and the member government shall pay either the per capita rate or the flat assessment, whichever is greater. Failure of a city, town, metropolitan or county government to pay such assessment shall result in the loss of that government's participation in the benefits of the authority; and

(10) To borrow money in order to proceed with or finish the construction of mass transit or other transportation services or to fund the capital cost of such services. The authority may enter into a security agreement pledging, as appropriate, to secure the loan with:

(A) Anticipated forthcoming grants from the state or federal government pursuant to § 64-8-105, subject to the approval, restrictions and requirements of the state or federal government grantor; provided, however, that such approval must be reauthorized if such funds are not received within one (1) year of the initial approval;

(B) Anticipated assessments from local governments pursuant to subdivision (b)(9); or

(C) The authority's real or personal property.



§ 64-8-105 - Funds.

The board may solicit, accept and expend grants, appropriations, contributions or other funds from any source, public or private, and maintain an accounting of such receipts and expenditures, subject to audit by the comptroller of the treasury.



§ 64-8-106 - Public service or assistance.

Any department or agency of the state or any county, municipality or metropolitan government included in the authority may, upon request of the board, provide any services or assistance to the board in preparing a plan or in organizing its operations.






Part 2 - Alternative Provisions for Creation and Governance of Regional Transportation Authorities

§ 64-8-201 - Purposes of regional transportation authority.

The express purposes of the regional transportation authority are to improve mobility and expand multimodal transportation options for residents and visitors in Tennessee's large urban areas. The intent of the legislation is to respond to the growing need for regional approaches and solutions to managing traffic congestion and improving transportation options for residents, businesses and visitors in Tennessee's large urban areas. In an effort to ensure continued economic growth and prosperity and to encourage environmental sustainability, this part seeks to establish additional tools for local governments in those areas to work cooperatively to plan, finance, construct, operate, maintain and manage mass transit systems and related activities to include, but not be limited to, demand-response transit services, vanpool programs, rideshare programs, local bus services, regional bus services, bus rapid transit services, light rail transit services, commuter rail services, park-and-ride lots, transit oriented development nodes and all infrastructure that would be required to support or sustain these facilities or services and developments.



§ 64-8-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authority" means a regional transportation authority created pursuant to this part or reconstituted pursuant to § 64-8-203(b);

(2) "Board" means the board of directors of an authority;

(3) "Creating municipality" means any metropolitan form of government, city, town or county that creates an authority pursuant to this part;

(4) "Executive officer" means the mayor, county mayor or other chief executive officer of any creating municipality;

(5) "Governing body" means the chief legislative body of any creating municipality;

(6) "Mass transit system" means, without limitation, a combination of real and personal property, structures, improvements, buildings, terminals, parking facilities, equipment, plans, and rights-of-way, public rail and fixed guideway transportation facilities, rail or fixed guideway access to, from or between other transportation terminals, and commuter railroads and commuter rail facilities, or any combination thereof or addition thereto, used, directly or indirectly, useful or convenient for the purpose of public transportation by automobile, truck, bus, rapid transit vehicle, light rail or heavy rail;

(7) "Metropolitan government" means the political entity created by consolidation of all, or substantially all, of the political and corporate functions of a county and a city or town or cities or towns;

(8) "Metropolitan planning organization" means the federally designated regional transportation planning agency established for urbanized areas of at least fifty thousand (50,000) people to develop a long-range regional transportation plan and short-range transportation improvement program;

(9) "Regional transportation authority of Middle Tennessee" means the regional transportation authority created by part 1 of this chapter and composed of certain counties and the cities and towns contained in those counties, those counties being Davidson, Sumner, Williamson, Wilson, Robertson, Cheatham, Maury, Dickson and Rutherford;

(10) "State" means the state of Tennessee;

(11) "Transit adjacent development" means development near or next to a transit station that promotes or takes advantage of transit ridership but is not designed specifically around a transit station; and

(12) "Transit oriented development" or "TOD" means, without limitation, land use development centrally located around a transit station, sometimes part of the station or where the station is a prominent feature of the development, that has a mixture of land uses in close proximity to one another, including office, residential, retail, public and civic uses, occurring at a relatively high density. TOD is designed to be walkable and easy to navigate by bicycles and other nonmotorized modes of transportation.



§ 64-8-203 - Creation of a regional transportation authority.

(a) (1) Except as provided in subsection (b), any metropolitan government of a population of not less than two hundred thousand (200,000), according to the most recent federal census, or any combination of local governments, including metropolitan governments, adjacent counties or municipalities in adjacent counties, having a combined population of not less than two hundred thousand (200,000), according to the most recent federal census, may create a regional transportation authority in the manner provided in this part.

(2) The governing bodies of all creating municipalities for a proposed new regional transportation authority, upon a determination that there is a public purpose, a public and governmental function for the services a regional transportation authority may provide and that the public convenience and necessity requires the creation of a regional transportation authority, may adopt a joint resolution so declaring and creating an authority, which resolution shall designate the name and principal office address of the authority. A certified copy of the joint resolution bearing the signatures of each of the creating municipalities shall be filed with the secretary of state and with the commissioner of transportation; and upon adoption and filing, the authority shall constitute a body politic and corporate, with all the powers provided in this part.

(3) Using the process described for creation in subdivision (a)(2), additional metropolitan governments, counties or municipalities may join an established regional transportation authority so long as such entity is part of a county that is adjacent to the existing boundaries of a regional transportation authority and accepted into the authority with at least a simple majority vote of acceptance by the board of the authority.

(b) The regional transportation authority of Middle Tennessee shall continue to operate as a regional transportation authority under part 1 of this chapter, but may, by a simple majority vote of its governing board, assume and have the authority to exercise the powers, duties and functions of a regional transportation authority under this part in addition to powers authorized in part 1 of this chapter; provided, that the continued participation of each local government in the regional transportation authority of Middle Tennessee shall be ratified by a vote of its local legislative body. The vote shall take place within the timeframe established by the board of the authority, but not less than sixty (60) days from the date on which the vote is taken to assume the powers, duties and functions of a regional transportation authority under this part.



§ 64-8-204 - Governing board -- Executive committee -- Adoption of ethical standards.

(a) (1) An authority shall be governed by a board consisting of the following representation:

(A) The county mayor, county executive or metropolitan mayor or executive of each county included within the authority;

(B) The mayor of each incorporated town or city included in the authority;

(C) The commissioner of transportation or the commissioner's designee; and

(D) One (1) person residing in each county of the authority to be appointed by the governor. In making such appointments, the governor shall appoint persons who are knowledgeable concerning mass transit and who reflect the composition and interest of the population of the county from which they are appointed.

(2) The ex officio members of the board shall serve during their terms of office, and the appointed members of the board shall be appointed to five-year terms and may be reappointed.

(b) The board shall elect a chair from its membership and such other officers as it may deem necessary.

(c) The board shall meet at least annually, and special meetings may be called at any time by the chair or upon request of a majority of the membership, following the service of reasonable notice on all board members.

(d) The commissioner of transportation or any ex officio member may have a designated alternate who shall be entitled to vote and fully participate in the actions of the board in the stead of the ex officio member. The authority in the bylaws shall establish the process, scope, tenure and procedure of designation of an alternate.

(e) Actions of the board shall require a majority vote of a quorum of the board, such quorum being set by the authority's bylaws.

(f) The board may establish through bylaws an executive committee and procedures and rules for its operation as it may deem necessary. The executive committee may be empowered to perform as the administrative body of the board. The executive committee may be empowered by the board to act in its stead.

(g) Members of the board shall serve without compensation, but appointed members may receive reimbursement for necessary travel expenses from funds available to the authority.

(h) The board may adopt ethical standards for all board members, officials and employees of the authority. If an ethical standard established by the board is more stringent than an ethical standard established by or pursuant to a law of general application, public law of local application, local option law or private act applicable to an individual board member, official or employee of the authority, then the more stringent standard adopted by the board shall control. Any violation of ethical standards pursuant to this subsection (h) may be enforced by the board in accordance with existing law in the same manner as is applicable to officials or employees of entities pursuant to title 8, chapter 17.



§ 64-8-205 - Employment of personnel or contracting for services.

The board may employ such personnel or contract for professional planning, engineering, management, operating, and support services as it may deem necessary from funds available to it. The board may also utilize services or assistance including the loan of personnel from any member county or municipality, public transit agency, metropolitan planning organization, rural planning organization, regional council of governments, development district or state agency or department.



§ 64-8-206 - Development of plan -- Additional powers and duties.

(a) The board shall develop a plan for the operation and expansion of mass transit services in the authority's region. The plan shall be consistent with the multi-modal regional transportation plan adopted by the region's metropolitan planning organization or similar regional transportation planning body and be reflective of the transportation goals and objectives of the municipalities and counties located within the authority's area. An authority shall work cooperatively with any state or federally mandated metropolitan planning organization having planning and programming powers in the authority's area to produce a regional transit plan. It is not the intent of this section to establish or designate an authority as the metropolitan planning organization for any particular region. The plan shall include, but not be limited to, the following:

(1) A map and description of existing and proposed transit corridors;

(2) A map and description of areas to be served;

(3) A description of the frequency and method of providing existing and proposed transit services in those areas;

(4) A description of how regional services will be coordinated with local public and private transportation operators and agencies;

(5) A description of how existing and proposed regional services will be funded, including a plan to coordinate contributions from public and private sources throughout the region;

(6) A description of how the regional transportation authority plans to deliver service, either directly or through contract, agreement or some other method, with other public or private transportation agencies or other entities;

(7) A provision for the conduct of special services for disabled persons or other persons unable to use regularly scheduled and equipped services sufficient to meet the requirements of the Americans with Disabilities Act, compiled in 42 U.S.C. § 12101 et seq.;

(8) A provision of services for special events or occasions;

(9) A description for how the regional transportation authority intends to use its property around existing and proposed transit stations to encourage ridership and to support local community goals for quality growth. The description shall include an overview of any intent of the authority to pursue transit oriented development or transit adjacent development plans, or both, in cooperation with local governments and within local zoning regulations and land use policies. It is the legislative intent to allow the authority to negotiate with private developers or other public agencies for the best use of land owned or leased by the authority, including long-term land leases or subleases, or the development of office, retail, or residential establishments, or any of these, on transit district property to generate transit ridership and to support local and regional economic growth; and

(10) Any other provisions necessary or desirable to establish a coordinated, reliable, scheduled regional service.

(b) In addition to the powers to plan for mass transit services, the authority shall have the following additional powers and duties in order to implement its plans for mass transit and other transportation services and plans for transit adjacent and transit oriented development:

(1) To organize itself into a public body, elect officers and adopt bylaws for the purpose of carrying out the functions authorized by this part;

(2) To sue and be sued in its name with any causes of action against the authority or recovery against the authority governed by and subject to the limitations imposed by the Governmental Tort Liability Act, compiled in title 29, chapter 20. No claim may be brought or judgment entered against any metropolitan government, municipality or county that creates or joins an authority for the acts or omissions of the authority;

(3) To enter into contracts and cooperative agreements with governmental, not-for-profit and for-profit entities;

(4) To purchase, own, lease and dispose of real and personal property, and construct buildings and other structures, in furtherance of the purposes of and the implementation of the authority's transit and transportation plans and plans for transit adjacent and transit oriented development. The authority shall comply with all local land use and land development laws and regulations, including zoning ordinances and resolutions, subdivision regulations and building codes, in the implementation of the authority's plans. Local governments may waive all or part of applicable local laws and regulations to assist the authority in plan implementation;

(5) To employ personnel or contract with public or private entities to construct or operate transportation and transit services and to participate in the development of transit adjacent and transit oriented developments. An authority shall not operate local transit services in an area already receiving those services without the consent of the local governing body of that area;

(6) To employ or contract for professional services, such as, but not limited to, management, planning, support, engineering, legal, accounting and auditing services;

(7) To utilize for transit or transportation services any property, right-of-way, easement or other similar property owned or held by the state or any municipality, county or metropolitan government or federal government department or agency within the transportation service area of the authority that may be necessary and convenient for the implementation of the authority's transit and transportation plans so long as the governmental entity owning or controlling such property shall consent to the authority's use;

(8) To establish local assessments for the purposes of paying expenses related to the administration of the authority's activities, including, but not limited to, the costs associated with insurance policies and deductibles, to be paid by its city, town, metropolitan government and county government members. Local assessments shall not be used for the construction or operation of transportation facilities or services. The local assessment shall be based on a per capita and a flat rate. In establishing the per capita assessment, the authority shall use the population figures of the latest census as described for the use of development districts in § 13-14-111(d). For any regional transportation authority created under this part, the per capita assessment shall be established by a majority vote of the governing board, but shall not be less than ten cents (10cent(s)) per capita. For the purpose of calculating the assessment for any county or metropolitan government, the population of any town or city located wholly or partly within the county, or the towns or cities within the geographic boundary of the metropolitan government, but that are not a part of the metropolitan government, shall not be included in the population of the county or metropolitan government. The authority's local assessment shall be imposed on October 1 of each calendar year, and the member government shall pay either the per capita rate or the flat assessment, whichever is greater. Failure of a city, town, metropolitan or county government to pay the assessment shall result in the loss of that government's participation in the governance and benefits of the authority;

(9) To impose fees for the services provided by the authority;

(10) To accept grant funds from the state or federal government, subject to the approval, restrictions and requirements of the state or federal government grantor and to accept contributions or donations from other public or private entities. Metropolitan governments, counties, cities and towns may provide, and the authority may accept, funds from any source allowable by law and not prohibited by the Tennessee constitution. The authority shall not claim any federal or state grants used to provide local transit services awarded to a local transit operator or local government without the consent of the local government or governments. Such restriction shall not prohibit a metropolitan planning organization, the governor or other grantor from allocating or programming funds to transportation projects as required by federal law; and

(11) To borrow money in order to proceed with or finish the construction of mass transit or other transportation services or to fund the operations and capital cost of such services and purchase of real property and the construction of infrastructure and improvements or contract for the construction of the infrastructure and improvements to implement the authority's plans. The authority may enter into a security agreement pledging, as appropriate, to secure the loan with:

(A) Anticipated forthcoming grants from the state or federal government, subject to the approval, restrictions and requirements of the state or federal government grantor; provided, however, that such approval must be reauthorized if the funds are not received within one (1) year of the initial approval;

(B) Anticipated assessments from local governments pursuant to subdivision (b)(8);

(C) The authority's real or personal property; or

(D) Other revenues.

(c) The implementation of the authority's transit and transportation plans and plans for transit adjacent and transit oriented development will necessitate the acquisition, construction, operation and maintenance of properties, facilities and equipment and the employment of personnel or contracting for services, all of which the authority is authorized to undertake and accomplish and all of which are declared and deemed to be for public and governmental functions conducted by the authority. The authority is a public body corporate and politic and all powers and duties granted by this part are and shall be declared public and corporate purposes and matters of public necessity.



§ 64-8-207 - Powers granted for financing the mass transit and transportation plans.

In order to finance the construction, operation, maintenance, and management of the mass transit and transportation plans and plans for transit adjacent or transit oriented development established by the authority, the authority shall have the following powers:

(1) To fix, alter, establish and collect rates, fares, fees, rentals, tolls and other charges for the services planned, financed, constructed, operated, maintained or managed by the authority associated with transit and transit oriented development, including, but not limited to, demand-response transit services, vanpool programs, rideshare programs, local bus services, regional bus services, bus rapid transit services, light rail transit services, commuter rail services, park-and-ride lots, transit oriented development nodes and all infrastructure that would be required to support or sustain such facilities or services. These rates, fares, fees, rentals, tolls, sales and other charges shall always be sufficient to comply with any covenants made with the holders of any bonds issued pursuant to this part;

(2) To solicit, accept and expend grants, appropriations, contributions or other funds from any source, public or private, and maintain an accounting of such receipts and expenditures, subject to audit by the comptroller of the treasury;

(3) To sell, convey, exchange, lease as a lessor, transfer or otherwise dispose of any real or personal property, or interest in real or personal property, acquired by the authority, including air rights, or to purchase, lease or otherwise acquire real property as needed for the construction or operation of mass transit or transportation services and to implement transit adjacent or transit oriented development plans;

(4) (A) The authority shall have power and is authorized to issue its bonds in order to finance:

(i) The costs of any project authorized by this part;

(ii) The payment of the costs of issuance of such bonds, including underwriter's discount, financial advisory fees, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement, and legal, accounting, fiscal and other similar expenses;

(iii) Reimbursement of the authority for moneys previously spent by the authority for any of the purposes set forth in subdivision (4)(A)(ii);

(iv) The establishment of reasonable reserves for the payment of debt service on such bonds, for repair and replacement of any project, or for such other purposes as the board deems necessary and proper in connection with the issuance of any bonds and operation of any project for the benefit of which the financing is being undertaken; and

(v) The contribution of the authority's share of the funding for any joint undertaking for the purposes set forth in this subdivision (4);

(B) (i) The authority shall have the power and is authorized to issue its bonds to refund and refinance outstanding bonds of the authority heretofore or hereafter issued or lawfully assumed by the authority. The proceeds of the sale of the bonds may be applied to:

(a) The payment of the principal amount of the bonds being refunded and refinanced;

(b) The payment of the redemption or tender premium thereon, if any;

(c) The payment of unpaid interest on the bonds being refunded, including interest in arrears, for the payment of which sufficient funds are not available, to the date of delivery or exchange of the refunding bonds;

(d) The payment of fees or other charges incident to the termination of any interest rate hedging agreements, liquidity or credit facilities or other agreements related to the bonds being refunded and refinanced;

(e) The payment of interest on the bonds being refunded and refinanced from the date of delivery of the refunding bonds to maturity or to, and including, the first or any subsequent available redemption date or dates on which the bonds being refunded may be called for redemption;

(f) The payment of the costs of issuance of the refunding bonds, including underwriter's discount, financial advisory fees, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement, and legal, accounting, fiscal and other similar expenses, and the costs of refunding the outstanding bonds, including the costs of establishing an escrow for the retirement of the outstanding bonds, trustee and escrow agent fees in connection with any escrow, and accounting, legal and other professional fees in connection therewith; and

(g) The establishment of reserves for the purposes set forth in subdivision (4)(A)(iv);

(ii) Refunding bonds may be issued to refinance and refund more than one issue of outstanding bonds, notwithstanding that the outstanding bonds may have been issued at different times. Refunding bonds may be issued jointly with other refunding bonds or other bonds of the authority. The principal proceeds from the sale of refunding bonds may be applied either to the immediate payment and retirement of the bonds being refunded or, to the extent not required for the immediate payment of the bonds being refunded, to the deposit in escrow with a bank or trust company to provide for the payment and retirement at a later date of the bonds being refunded;

(C) No bonds shall be issued under this subdivision (4) unless authorized to be issued or assumed by resolution of the governing board of the authority. Bonds authorized to be issued under this subdivision (4) may be issued in one (1) or more series, may bear such date or dates, mature at such time or times, not exceeding forty (40) years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide. Bonds may be issued for money or property at competitive or negotiated sale for such price or prices as the governing board, or its designee, shall determine. The authority may enter into such agreements in connection with the issuance of any bonds as its governing board may approve, including, without limitation, agreements related to municipal bond insurance, credit or liquidity facility agreements, remarketing agreements and bond purchase agreements;

(D) Bonds may be repurchased by the authority out of any available funds at such price as the governing board shall determine, and all bonds so repurchased shall be cancelled or held as an investment of the authority as the governing board may determine;

(E) Pending the preparation or execution of definitive bonds, interim receipts or certificates or temporary bonds may be delivered to the purchasers of bonds;

(F) (i) With respect to all or any portion of any issue of bonds issued under this subdivision (4), at any time during the term of the bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this subdivision (4) are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in § 9-21-130, the authority, by resolution of the governing board, may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings, or both, and other interest rate hedging agreements under such terms and conditions as the governing board may determine, including, without limitation, provisions permitting the authority to pay to, or receive from, any person or entity any loss of benefits under such agreement upon early termination of the agreement or default under the agreement;

(ii) The authority may enter into an agreement to sell bonds, other than its refunding bonds, under this part providing for delivery of its bonds on a date greater than ninety (90) days and not greater than five (5) years or such greater period of time if approved by the comptroller of the treasury or the comptroller's designee, from the date of execution of the agreement or to sell its refunding bonds providing for delivery of the refunding bonds on a date greater than ninety (90) days from the date of execution of the agreement and not greater than the first optional redemption date on which the bonds being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the agreement or contract of the authority to sell its bonds as authorized in this subdivision (4) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with § 9-21-130. Agreements to sell bonds and refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement do not require a report of the comptroller of the treasury or the comptroller's designee;

(iii) Prior to the adoption by the governing board of a resolution authorizing a contract or agreement described in subdivision (4)(F)(i) or (4)(F)(ii), a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that the contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines, rules or regulations and shall report on compliance to the authority. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury shall fail to report within the fifteen-day period, then the authority may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement is not in compliance with the guidelines, rules or regulations, then the authority is not authorized to enter into the contract or agreement. The guidelines, rules or regulations shall provide for an appeal process upon a determination of noncompliance;

(iv) When entering into any contracts or agreements facilitating the issuance and sale of bonds, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings, or both, other interest rate hedging agreements, and agreements with the purchaser of the bonds, evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the authority may agree in the written contract or agreement that the rights and remedies of the parties to the contract or agreement shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over the authority shall lie solely in the courts of any participating metropolitan government, county, city or town;

(G) (i) All bonds issued by the authority shall be payable out of the revenue and receipts derived from any projects, or of any portion of projects owned, operated or leased to or from the authority, as may be designated by the board of directors of the authority, or from any revenues to be derived directly or indirectly by the authority from such projects, or from any revenues derived directly or indirectly by the authority from the allocation, transfer, contribution or pledge of tax revenues or other moneys of any nature by the state or any county, municipality or other public instrumentality thereof;

(ii) The principal of and interest on any bonds issued by the authority shall be secured, as may be designated by the governing board, by a pledge of revenues and receipts of the authority described in subdivision (4)(G)(i), by a pledge of the authority's rights under agreements, leases and other contracts, or by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived. The proceedings under which the bonds are authorized to be issued and any such pledge agreement or mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered by the bonds, the fixing and collection of rents for any portions of projects leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the governing board deems advisable and not in conflict with this part. Each pledge, agreement, or mortgage or deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, or mortgage or deed of trust were made shall have been fully paid. In the event of default in the payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage or deed of trust executed as security for the bonds, the payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage or deed of trust, or any one (1) or more of these remedies;

(H) The authority may issue interim certificates, bond anticipation notes or other temporary obligations pending the issuance of its revenue bonds, which temporary obligations shall be payable out of revenues and receipts of the authority in like manner as the revenue bonds and shall be retired from the proceeds of such bonds upon the issuance of the revenue bonds, and shall be in such form and contain such terms, conditions and provisions consistent with the provisions of this part as the governing board may determine;

(I) Bonds and notes of the authority shall be executed in the name of the authority by such officers of the authority and in such manner as the governing board may direct and shall be sealed with the corporate seal of the authority. If so provided in the proceedings authorizing the bonds, the facsimile signature of any of the officers executing the bonds and a facsimile of the corporate seal of the authority may appear on the bonds in lieu of the manual signature of the officer and the manual impress of the seal;

(J) Any bonds and notes of the authority may be sold at public or private sale, for such price and in such manner and from time to time as may be determined by the governing board of directors of the authority to be most advantageous; and the authority may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance of the bonds;

(K) Any participating metropolitan government, county, city or town is authorized to aid or otherwise provide assistance to an authority created pursuant to this part, including entering into leases of projects, or parts of projects with an authority, for such term or terms and upon such conditions as may be determined by resolution of the governing body of the metropolitan government, county, city or town, notwithstanding and without regard to the restrictions, prohibitions or requirements of any other law, whether public or private, or granting, contributing or pledging revenues of the metropolitan government, county, city or town to or for the benefit of the authority derived from any source;

(L) Any participating metropolitan government, county, city or town is authorized, upon recommendation of the governing board of the authority, to issue and sell its bonds to finance the acquisition, construction, improvement or expansion of the facilities authorized in this part, and to refund bonds previously issued by the metropolitan government, county, city or town or by the authority, or refinance indebtedness previously incurred for such purposes. The facilities authorized by this part shall be deemed to be public works projects for purposes of § 9-21-105 of the Local Government Public Obligations Act of 1986 (LGPOA), compiled in title 9, chapter 21, and any such bonds issued by a participating metropolitan government, county, city or town under this part shall be issued, and the proceeds of the bonds applied, in accordance with the applicable provisions of the LGPOA. Notwithstanding this subdivision (4)(L), prior to the issuance of any general obligation bonds by a metropolitan government, county, city or town under the authority of this part, a referendum shall be held concurrently with a general election in the metropolitan government, county, city or town. The referendum shall in all other respects be conducted in compliance with the requirements of the LGPOA, specifically with those contained in §§ 9-21-205 -- 9-21-209;

(M) Each participating metropolitan government, county, city or town, upon approval by resolution of its governing body, is authorized to enter into such agreements with the authority and the other participating metropolitan governments, counties, cities or towns as may be determined by the governing body of the metropolitan government, county, city or town to be convenient or necessary to accomplish the purposes set forth in subdivisions (4)(K) and (L);

(N) Except to the extent of any revenues that may be specifically allocated, transferred, contributed or pledged by a participating metropolitan government, county, city or town in accordance with this part and laws, rules and regulations applicable to this part, no metropolitan government, county, city or town shall in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of a participating metropolitan government, county, city or town within the meaning of any constitutional or statutory provision whatsoever;

(O) Nothing in this part shall be construed to allow the governing board of the authority to pledge unilaterally the full faith and credit and unlimited taxing power of any metropolitan government, county, city or town as surety to the payment of the authority's bonds or to impose unilaterally an ad valorem tax in any metropolitan government, county, city or town;

(5) To delineate and create a special district in all or portions of the areas of the regional transportation authority for the purposes of facilitating the raising of revenues to be dedicated to the authority for the implementation of the authority's plan within the special district. A special district may be created only in those areas of the authority that have or are planned to have a benefit from services being provided by the authority and shall be permitted to include multiple metropolitan governments, counties, cities and towns. An authority may create more than one (1) special district and special districts may overlap. Local governments, by majority vote of their governing bodies, shall have the right to opt out of a special district created by the board of an authority prior to the levy of any tax or assessment within the special district;

(6) To accept funds from taxes or assessments levied by local governments served by the authority or act of the general assembly in order to provide funding for the plan adopted by the authority pursuant to § 64-8-206(a). The act of the general assembly may be initiated upon either:

(A) A formal request made by local governing bodies within the authority in the form of a local resolution; or

(B) The receipt of the certified results of a nonbinding advisory election. For such an election to be held, the governing body is authorized to direct the county election commission in the affected local governments to place the question on the ballot to be submitted to the voters in the affected local governments on the matter of general and vital concern of whether a particular tax or assessment with a certain rate should be levied within a special district of the authority by means of the general assembly in order to obtain the advice and direction of the voters as to such matters. The expense of any special election held within the territory of the special district of the authority shall be borne by the authority. The results of the election shall be advisory and nonbinding; and

(7) To petition its participating local governments to levy any tax or assessment authorized by law for state, county or municipal purposes and not prohibited by the Tennessee constitution and dedicate the proceeds of such tax or assessment to the authority. Any city or county government levying a tax pursuant to this subdivision (7) may limit the levy of the tax to the area included within the special district created by the regional transportation authority. Any local government levying a tax pursuant to this subdivision (7) may make the levy subject to approval by the qualified voters in the area subject to the tax in accordance with § 2-3-204 in the following manner:

(A) (i) Any ordinance or resolution of a participating local government levying the tax under authority of this part shall not become operative until approved in an election provided under this subdivision (7) in such local government;

(ii) The county election commission shall hold an election on the question pursuant to § 2-3-204, providing options to vote "FOR" or "AGAINST" the ordinance or resolution, after the receipt of a certified copy of such ordinance or resolution, and a majority vote of those voting in the election shall determine whether the ordinance or resolution is to be operative; and

(iii) If the majority vote is for the ordinance or resolution, it shall be deemed to be operative on the date that the county election commission makes its official canvass of the election returns; provided, however, that no tax shall be collected under any such ordinance or resolution until the first day of a month occurring at least thirty (30) days after the operative date;

(B) (i) If a county legislative body adopts a resolution to levy the tax at the same rate that is operative in a city or town in the county, the election under this section to determine whether the county tax is to be operative shall be open only to the voters residing outside of the city or town. If the county tax is at a higher rate than the rate of the city or town tax, the election shall also be open to the voters of the city or town; and

(ii) Should any county or city or town hold an election under this subdivision (7), and the ordinance or resolution is rejected, no other election on the tax or assessment shall be held by the county, city or town for a period of six (6) months from the date of the holding of the prior election.



§ 64-8-208 - Severability.

It is declared that the sections, clauses and sentences of this part are severable, are not matters of mutual essential inducement and any of them shall be excised if the provisions would otherwise be unconstitutional or ineffective. If any one or more sections, clauses or sentences of this part shall for any reason be questioned in any court and shall be adjudged unconstitutional or invalid, the judgment shall not affect, impair or invalidate the remaining provisions of this part, but shall be confined in its operation to the specific provision or provisions held unconstitutional or invalid; and the inapplicability or invalidity of any section, clause, sentence or part in any one or more instances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance.






Part 3 - Composition of Metropolitan Planning Organization's Policy Board

§ 64-8-301 - Composition of metropolitan planning organization's policy board.

Each metropolitan planning organization's policy board shall ensure that:

(1) The number of votes for any local government official shall be equally weighted and shall not be based on the population of the area represented by each official; and

(2) One (1) voting member who resides within the metropolitan planning organization's boundaries shall be chosen by the Tennessee County Highway Officials Association.



§ 64-8-302 - Part definitions.

For purposes of this part:

(1) "Local government official" means the elected officials representing any county, municipal, or metropolitan government located within the boundaries of a metropolitan planning organization; and

(2) "Metropolitan planning organization" means an agency that is designated or redesignated by a memorandum of understanding as a metropolitan planning organization in accordance with 23 U.S.C. § 134; provided, that the boundaries of the metropolitan planning organization are located entirely within this state; provided further, that the metropolitan planning organization contains not less than three (3) counties located within this state.



§ 64-8-303 - Construction with federal law.

This part is intended to supplement 23 U.S.C. § 134. In the event any provision of this part is deemed inconsistent with the requirements of 23 U.S.C. § 134, the federal law shall control.









Chapter 9 - Tennessee Ocoee Development Agency [Obsolete]



Chapter 10 - Regional Marketing Authorities

Part 1 - East Tennessee Regional Agribusiness Marketing Authority

§ 64-10-101 - Creation.

(a) The East Tennessee regional agribusiness marketing authority is hereby created as a public body corporate and politic, referred to as the authority in this part. The authority is a public and governmental body acting as an agent and instrumentality of the counties with respect to which the authority is organized. As such, all property of the authority, both real and personal, are exempt from all local, state and federal taxation.

(b) The acquisition, operating and financing of the authority and related purposes are hereby declared to be for public and governmental purposes and a matter of public necessity to further the economy and growth of the agricultural industry of the region.

(c) The purposes of the East Tennessee regional agribusiness marketing authority are to:

(1) Establish and operate a market for agricultural products of the region through a food distribution center, to provide farmers of the region with a ready market for agricultural products and to provide the citizens of the region and other buyers a convenient place to purchase these products; and

(2) Further the economy and growth of the region served by the authority by planning, acquiring, constructing, improving, extending, furnishing, equipping, financing, owning, operating and maintaining a system or systems within the region served by the authority as provided in this part.



§ 64-10-102 - Part definitions.

Unless the context requires a different meaning, the following terms are defined as follows for purposes of this part:

(1) "Agribusiness" means a business dealing with agricultural products or engaged in providing products or services to farmers;

(2) "Authority" means the East Tennessee regional agribusiness marketing authority;

(3) "Board" means the board of directors of the East Tennessee regional agribusiness marketing authority;

(4) "Center" means the regional food distribution center established by the authority;

(5) "Department" means the Tennessee department of agriculture;

(6) "Region" means the area consisting of the Tennessee counties of Claiborne, Cocke, Grainger, Greene, Hamblen, Hancock, Hawkins, Jefferson, Johnson, Sullivan, Unicoi and Washington and any other county in the East Tennessee grand division that becomes a member of the authority in accordance with the provisions of § 64-10-115;

(7) "System" means a wastewater treatment and collection system that includes, but is not limited to, all devices and systems used in the storage, treatment, recycling and reclamation of sewage or residential, commercial and industrial wastes of a liquid nature to restore and maintain the chemical, physical and biological integrity of the state's waters; and

(8) "Wastewater board" means a board of commissioners established by the board pursuant to § 64-10-104(b) to oversee the operations of a system.



§ 64-10-103 - Board of directors.

(a) (1) Subject to the provisions of subsection (b), the authority shall be governed by a board of directors consisting of the county mayor of each county, or the county mayor's designee, that is a member of the authority. Subject to the provisions of § 64-10-115, the following counties shall comprise the authority: Claiborne, Cocke, Grainger, Greene, Hamblen, Hancock, Hawkins, Jefferson, Johnson, Sullivan, Unicoi and Washington counties.

(2) The term of any designee shall expire with the term of the county mayor who appointed such designee. The initial terms of designees, if any, shall be as follows: The initial terms of the designee from Claiborne, Cocke, Grainger and Greene counties shall be one-year terms; the initial terms of the designees from Hamblen, Hancock, Hawkins and Jefferson counties shall be two-year terms; and the initial terms of the designee from Johnson, Sullivan, Unicoi and Washington counties shall be three-year terms. Thereafter the term of office for each designee shall be a three-year term.

(3) The board shall also have two (2) nonvoting members as follows: the commissioner of agriculture or the commissioner's designee, and the dean of the University of Tennessee extension, or the dean's designee. The board of directors shall at its first meeting of each calendar year elect from its voting membership a chair, a vice chair, a secretary and a treasurer, each to serve terms of one (1) year and until a successor is elected.

(4) The term of office of the county mayor on the board shall be coterminous with such official's elective term of office.

(b) Should a designee board member attend less than fifty percent (50%) of the called meetings during a calendar year, the board reserves the right to declare a vacancy on the board for that position. The board shall then notify the county mayor who appointed such designee of such vacancy and, if such county mayor fails to appoint a new designee within thirty (30) days, then the board shall by majority vote replace such member with a knowledgeable person from the county for which a vacancy was declared by the board.

(c) The board shall meet at least semiannually. More frequent meetings may be called at the discretion of the board.



§ 64-10-104 - Executive committee.

(a) The board shall establish an executive committee consisting of the chair, vice chair, secretary, treasurer and the center manager as an ex officio member. The executive committee is authorized to act on behalf of the board in the day to day operations of the authority. The executive committee shall meet at least monthly, either in person or by telephone conference, and make a full report to the board at its regular meetings.

(b) (1) The board is authorized to establish a wastewater board composed of members of the board of the authority and other commissioners appointed by the board. The appointed commissioners shall be representatives of any city or utility district that:

(A) Has entered into an agreement with the authority pursuant to which the authority agrees to collect or treat wastewater generated within such city or utility district; or

(B) Certifies to the authority that it intends to enter into an agreement with the authority pursuant to which the authority agrees to collect or treat wastewater generated within such city or utility district.

(2) The authority is authorized to adopt policies and procedures, including bylaws, for the conduct of business of the wastewater board and is authorized to establish the terms of office of the commissioners of the wastewater board. Except as is expressly reserved by the authority, the wastewater board shall have the full authority and right to undertake all powers of the authority relating to a system, except that the wastewater board is not authorized to commit the authority to borrow money or undertake any condemnation without the approval of the board.



§ 64-10-105 - Advisory committee.

(a) The board may appoint an advisory committee from a list of nominees submitted by each county mayor to consist of one (1) farmer, or one (1) person engaged in agribusiness marketing, or one (1) person from a financial institution, and the agricultural extension agent from each participating county.

(b) If appointed by the board, it shall be the duty of the advisory committee to consult with and advise the board regarding the operation and financial management of the authority.



§ 64-10-106 - Powers and duties.

(a) The authority has the following powers:

(1) Perpetual succession in corporate name;

(2) Sue and be sued in its name;

(3) Adopt, use and alter a corporate seal, which shall be judicially noticed;

(4) Enter into such contracts and cooperative agreements with the federal, state and local governments, with agencies of such governments, with private individuals, corporations, associations and other organizations as the board may deem necessary or convenient to enable it to carry out the purposes of this part;

(5) Adopt, amend and repeal bylaws;

(6) Appoint such managers, officers, employees, attorneys and agents as the board deems necessary for the transaction of its business, fix their compensation, define their duties and require bonds of such of them as the board may determine. The salaries of any such employees may be paid out of such funds as may be available to the authority; and

(7) Accept the transfer of grants, funds, assets and liabilities of the East Tennessee agribusiness authority upon the termination of the interlocal government cooperative agreement establishing such authority, in accordance with the provisions of § 64-10-117.

(b) The board shall:

(1) Approve an annual budget for the authority;

(2) Adopt a purchasing policy and a personnel policy consistent with state and federal law; and

(3) Adopt policies and procedures for fiscal control and accounting.

(c) Without limiting the foregoing, the authority shall have the following powers with respect to a system:

(1) To plan, establish, acquire, whether by purchase, exchange, gift, devise, lease, the exercise of the power of eminent domain or otherwise, and to construct, equip, furnish, improve, repair, extend, maintain and operate one (1) or more systems within the region, including all real and personal property, facilities and appurtenances that the board of directors of the authority deems necessary in connection therewith and regardless of whether or not such system shall then be in existence;

(2) To enter into agreements with any county, city or utility district for the orderly transfer of any part of the system of such county, city or utility district and, to the extent permitted by law and contract, to assume, to reimburse or to otherwise agree to pay outstanding obligations or liability of such county, city or utility district incurred to acquire, extend or equip the system;

(3) To enter into agreements with any county, city or utility district to acquire by lease, gift, purchase or otherwise any system or property related to the system, of any county, city or utility district and operate such system separately or as a part of its system or enter into agreements with any county, city or utility district providing for the operation by the authority of a system, or any portion of the system, owned by any county, city or utility district;

(4) To acquire, whether by purchase, exchange, gift, devise, lease, the exercise of the power of eminent domain, or otherwise, any and all types of property, franchises, assets and liabilities, whether real, personal or mixed, tangible or intangible, and whether or not subject to mortgages, liens, charges or other encumbrances and to hold, sell, lease, exchange, donate or convey its property, facilities or services for the purpose of continuing operation of any system by the authority;

(5) To collect and provide treatment for wastewater from, with or to any county, city, utility district, or other governmental unit of the state, or any agency thereof, or the United States, or any agency thereof, and to enter into contracts, agreements or other arrangements with any county, city, utility district, or other persons in connection therewith; provided, however, that the authority shall not enter into any agreement to collect or provide treatment for wastewater from any private person except with the prior consent of any county, city, utility district, or other governmental entity that is authorized to provide wastewater treatment services to such private person;

(6) To make and enter into all contracts, trust instruments, agreements and other instruments with any county, city or utility district, the state, or agency thereof, the United States, or any agency thereof, or any person, including, without limitation, bonds, notes, loan agreements with the Tennessee local development authority or the Tennessee department of environment and conservation and other forms of indebtedness as if the authority were a local government as such term is defined in applicable statutes governing grants and loans, to construct, equip or extend the system and to enter into contracts for the management and operation of a system or any facilities or service of the authority for the treatment, processing, collection, distribution, storage, transfer or disposal of wastewater;

(7) To incur debts, to borrow money, to issue bonds and to provide for the rights of the holders of such debts, notes, and bonds as provided in this part;

(8) To apply for, accept and pledge donations, contributions, loans, guarantees, financial assistance, capital grants or gifts from any county, city or utility district, the state, or any agency thereof, the United States, or any agency thereof, or any person, whether public or private, for, or in aid of, the purposes of the authority and to enter into agreements in connection with such donations, contributions, loans, guarantees, financial assistance, capital grants or gifts;

(9) To pledge all or any part of the revenues, receipts, donations, contributions, loans, guarantees, financial assistance, capital grants or gifts of the authority, to mortgage and pledge one (1) or more of its systems, or any part or parts thereof, whether owned at the time the pledge is entered into, or acquired after the pledge is entered into, and to assign and pledge all or any part of its interest in and rights under contracts and other instruments relating thereto as security for the payment of the principal, premium, if any and interest on bonds, notes or other obligations issued by the authority with respect to a system;

(10) To have control of its systems, facilities and services with the right and duty to establish and charge rates, fees, rental, tolls, deposits and other charges for the use of the facilities and services of the authority and to collect revenues and receipts therefrom, not inconsistent with the rights of holders of its bonds, notes or other obligations;

(11) To enter onto any lands, waters and premises for the purposes of making surveys, soundings and examinations in and for the furtherance of the powers of the authority under this subsection (c);

(12) To use any right-of-way, easement or other similar property right necessary or convenient in connection with a system held by the state or any political subdivision thereof; provided, that the state or the governing body of such political subdivision consents to such use;

(13) To employ and pay compensation to such agents, including attorneys, accountants, engineers, architects and financial advisors, as the board deems necessary for the business of the authority;

(14) To employ and pay compensation to such employees, including a general manager, who shall have such authority, duties and responsibilities as the board deems necessary; and

(15) To procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any act of any member, officer or employee of the authority in the performance of the duties of the office or employment or any other insurance risk, including the payment of its bonds, notes or other obligations, as the board deems necessary.

(d) The board may do all other things that are necessary or appropriate for carrying out the purposes of this part that are not prohibited to it by law or this part.



§ 64-10-107 - Issuance of bonds, notes or other obligations.

(a) (1) The authority is authorized and empowered to issue its bonds, notes or other obligations from time to time for the purpose of paying in whole or in part the cost of acquiring necessary lands and interests therein, and of constructing and acquiring constructed facilities and improvements necessary to further the economy and growth of the agriculture industry of the region, and the expenses incidental thereto. Prior to the adoption of any resolution of the board authorizing the sale of bonds, notes or other obligations or entering into any contract or other arrangement in the planning or preparation for the sale of bonds, notes or other obligations, the authority shall review such plans with the comptroller of the treasury or the comptroller's designee. The state funding board established by § 9-9-101 is authorized to contract or to make other arrangements as it may deem necessary to provide for the issuance of such bonds, notes or other obligations of the authority or, in the state funding board's discretion, the authority may enter into such contracts or other arrangements. Any contract or arrangement entered into for the purpose of the issuance of any bonds, notes or other obligations shall be subject to the approval of the state funding board.

(2) Any resolution of the board authorizing the sale of bonds, notes or other obligations shall be submitted to the state funding board, and such resolution shall only become effective upon receiving the approval of the state funding board. The state funding board, upon rejecting any resolution of the board authorizing the issuance of bonds, notes or other obligations, shall state in writing the reasons for this action.

(b) (1) Except as otherwise expressly provided in this subsection (b), all bonds, including notes or other obligations of the authority, issued by the authority, are payable solely out of the revenues and receipts derived from the authority's projects or of any revenues of the authority as may be designated in the proceedings of the board under which the bonds are authorized to be issued; provided, that notes issued in anticipation of the issuance of bonds may be retired out of the proceeds of such bonds. Such bonds may be executed and delivered by the authority at any time and from time to time, may be in such form and denominations and of such terms and maturities, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding forty (40) years from the date thereof, may be payable at such place or places whether within or without Tennessee, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the authority and may contain such provisions not inconsistent herewith, all as shall be provided in the proceedings of the board whereunder the bonds shall be authorized to be issued.

(2) If deemed advisable by the board, there may be retained in the proceedings under which any bonds of the authority are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited on the face of the bonds, but nothing contained in this subsection (b) shall be construed to confer on the authority any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued.

(3) Any bonds of the authority may be sold at public or private sale in such manner, at such price and from time to time as may be determined by the board to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board may deem necessary or advantageous in connection with the issuance thereof. Issuance by the board of one (1) or more series of bonds for one (1) or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds.

(4) Proceeds of bonds issued by the authority may be used for the purpose of constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering or extending any project or projects, including the payment of interest on the bonds during construction of any such project and for two (2) years after the estimated date of completion, and payment of engineering, fiscal, architectural and legal expenses incurred in connection with such project and the issuance of the bonds, and the establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds in the event of a deficiency in the revenues and receipts available for such payment.

(c) Subject to the approvals required in subsection (a), any bonds or notes of the authority at any time outstanding may at any time and from time to time be refunded by the authority by the issuance of its refunding bonds in such amount as the board may deem necessary, but not exceeding the sum of the following:

(1) The principal amount of the obligations being refinanced;

(2) Applicable redemption premiums thereon;

(3) Unpaid interest on such obligations to the date of delivery or exchange of the refunding bonds;

(4) In the event the proceeds from the sale of the refunding bonds are to be deposited in trust as provided in this section, interest to accrue on such obligations from the date of delivery to the first or any subsequent available redemption date or dates selected, in its discretion, by the board or to the date or dates of maturity, whichever shall be determined by the board to be most advantageous or necessary to the authority;

(5) A reasonable reserve for the payment of principal of and interest on such bonds and/or a renewal and replacement reserve;

(6) If the project to be constructed from the proceeds of the obligations being refinanced has not been completed, an amount sufficient to meet the interest charges on the refunding bonds during the construction of such project and for two (2) years after the estimated date of completion, but only to the extent that interest charges have not been capitalized from the proceeds of the obligations being refinanced; and

(7) Expenses, premiums and commissions of the authority, including bonds discount, deemed by the board to be necessary for the issuance of the refunding bonds. A determination by the board that any refinancing is advantageous or necessary to the authority, or that any of the amounts provided in this subdivision (c)(7) should be included in such refinancing or that any of the obligations to be refinanced should be called for redemption on the first or any subsequent available redemption date permitted to remain outstanding until their respective dates of maturity, shall be conclusive.

(d) Any such refunding may be effected whether the obligations to be refunded have then matured or thereafter mature, either by the exchange or the refunding bonds for the obligations to be refunded thereby with the consent of the holders of the obligations so to be refunded, or by sale of the refunding bonds, and the application of the proceeds thereof to the payment of the obligations to be refunded thereby, and regardless of whether or not the obligations proposed to be refunded are payable on the same date or different dates or are due serially or otherwise.

(e) Prior to the issuance of the refunding bonds, the board shall cause notice of its intention to issue the refunding bonds, identifying the obligations proposed to be refunded and setting forth the estimated date of delivery of the refunding bonds, to be given to the holders of the outstanding obligations by mail to each registered holder and, if the outstanding bonds or coupons are not registered securities, by publication of an appropriate notice one (1) time each in a newspaper having general circulation in the area of the project and in a financial newspaper published in New York, New York, having national circulation. As soon as practicable after the delivery of the refunding bonds, and whether or not any of the obligations to be refunded are to be called for redemption, the board shall cause notice of the issuance of the refunding bonds to be given in the manner provided in this subsection (e).

(f) If any of the obligations to be refunded are to be called for redemption, the board shall cause notice of redemption to be given in the manner required by the proceedings authorizing such outstanding obligations.

(g) The principal proceeds from the sale of any refunding bonds shall be applied only as follows:

(1) To the immediate payment and retirement of the obligations being refunded; or

(2) To the extent not required for the immediate payment of the obligations being refunded, then such proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded; but provision may be made for the pledging and disposition of any surplus, including, without limitation, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of the United States government, or obligations the principal of and interest on which are guaranteed by the United States government, or obligations of any authority or instrumentality of the United States government or in certificates of deposit issued by a bank or trust company located in this state, if such certificates are secured by a pledge of any of such obligations having any aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this subsection (g) shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but that have not matured and that are not presently redeemable or, if presently redeemable, have not been called for redemption.

(h) All such bonds, refunding bonds and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.

(i) The principal of and interest on any bonds issued by the authority may be secured by a pledge of the revenues and receipts out of which the same shall be made payable and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made, and/or by an assignment and pledge of all or any part of the authority's interest in and rights under the leases, sale contracts or loan agreements relating to such projects, or any part thereof. The resolution under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents or payments with respect to any projects or portions thereof covered by such resolution, mortgage or deed of trust, the creation and maintenance of special funds from such revenues and from the proceeds of such bonds and the rights and remedies available in the event of default, all as the board deems advisable and not in conflict with the provisions hereof. Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made have been fully paid. In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage and deed of trust, or any one (1) or more of the above remedies.

(j) (1) (A) Without limiting the foregoing, the authority is authorized to issue its bonds, notes or other obligations from time to time for the purpose of paying in whole or in part the cost of constructing, acquiring, extending, improving or equipping a system, which shall be considered a project for purposes of this section.

(B) No bond or note authorized by subdivision (j)(1)(A) shall be issued until the resolution authorizing the issuance of bonds or notes, together with a statement as of the beginning of the then current fiscal year is submitted to the comptroller of the treasury or the comptroller's designee for review and approval. The statement submitted shall show in detail the total outstanding bonds, notes, warrants, refunding bonds, and other evidences of indebtedness of the authority, together with the maturity dates of the bonds, notes, warrants, refunding bonds, and other evidences of indebtedness, interest rates, special provisions for payment, the project to be funded by the bonds or notes, the current operating financial statement of the authority and any other pertinent financial information. The comptroller of the treasury or the comptroller's designee shall immediately acknowledge receipt in writing of the proposed bond or note issue statement and information. The comptroller of the treasury, or the comptroller's designee, shall report to the authority within fifteen (15) days from the date the plan is received by the comptroller of the treasury or the comptroller's designee.

(C) Upon receipt of the report as provided in subdivision (j)(1)(B), the authority shall cause the report to be published once in a newspaper of general circulation in the county of the principal office of the authority, and any other county, city, or utility district that it serves and in any city or utility district that have entered into an agreement with the authority pursuant to § 64-10-104(b)(1), during the week following the report's receipt. After receiving the report of the comptroller of the treasury or the comptroller's designee, and after publication of such report, or after the expiration of fifteen (15) days from the date the statement and information are received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the authority may take such action with reference to the proposed bond or note issue as the authority deems advisable. The report of the comptroller of the treasury or the comptroller's designee shall also be made a part of the bond transcript.

(2) The principal and premium, if any, and interest on any bonds, refunding bonds, notes or other obligations issued pursuant to subdivision (j)(1) may be secured by a pledge of revenues and receipts of all or part of the system. The proceedings under which the bonds, notes, or other obligations are authorized to be issued may contain any agreements, provisions and covenants respecting the maintenance of such system or other facilities covered thereby, the fixing and collection of rents, fees or payments with respect to any system or portions thereof covered by such proceedings, the creation and maintenance of special funds from such revenues and from the proceeds of such bonds, notes or other obligations and the rights and remedies available in the event of default, all as the board deems advisable and not in conflict with the provision of this part. To the extent provided in the proceedings authorizing any bonds, notes or other obligations, each pledge and agreement made for the benefit of security of any of the bonds, notes or other obligations shall continue in effect until the principal of and interest on the bonds, notes or other obligations for the benefit of which the same were made shall have been fully paid or adequate provision for the payment thereof shall have been made by the authority. In the event of a default in such payment or in any agreements of the authority made as part of the proceedings under which the bonds, notes or other obligations were issued, such payment or agreement may be enforced by suit, mandamus or the appointment of a receiver in equity, or the proceedings under which the bonds, notes or other obligations are issued.

(3) The board may designate the appropriate officials to execute all documents necessary to provide for the issuance of, or secure the payment of, the bonds, notes or other obligations issued pursuant to subdivision (j)(1).

(4) Bonds, notes or other obligations issued pursuant to subdivision (j)(1) may constitute a joint obligation of the authority, any county that is a member of the authority, and any city or utility district that have entered into an agreement with the authority as provided in § 64-10-104(b)(1). Any such bonds, notes or other obligations upon which a county or city is jointly obligated with the authority may be secured by the full faith and credit and unlimited ad valorem taxing power of such county or city. Bonds, notes, or other obligations issued as a joint obligation of the authority and a county or city shall be issued in the form and manner of title 9, chapter 21, parts 1, 2, and 9, where applicable, and in the event of a conflict between this part and title 9, chapter 21, parts 1, 2, and 9, then title 9, chapter 21, parts 1, 2, and 9 shall prevail. Notes issued as a joint obligation of the authority and a county or city shall be issued in the form and manner of title 9, chapter 21, parts 1, 4, and 5, where applicable, and in the event of a conflict between this part and title 9, chapter 21, parts 1, 4, and 5, then title 9, chapter 21, parts 1, 4, and 5 shall prevail. Bonds, notes, or other obligations issued as a joint obligation of the authority and a utility district shall be issued in the form and manner of title 7, chapter 82, part 5, where applicable, and in the event of a conflict between this part and title 7, chapter 82, part 5, then title 7, chapter 82, part 5 shall prevail.

(5) Any bond, note or other obligation issued pursuant to subdivision (j)(1) may be secured by a mortgage or deed of trust covering any or all parts of the property, real or personal, of the system. Any pledge or lien on revenues, fees, rents, toll or other charges received or receivable by the authority to secure the payment of any bonds, notes or other obligations issued pursuant to subdivision (j)(1) and the interest thereon shall be valid and binding from the time that the pledge or lien is created and granted and shall inure to the benefit of the holder or holders of any such bonds, notes or other obligations of the authority until payment in full of the principal, premium and interest thereon. Neither the resolution nor any other instrument granting, creating or giving notice of the pledge or a lien or other such security interest need be filed or recorded to preserve or protect the validity or priority of such pledge or lien.



§ 64-10-108 - Market manager and staff.

The board is authorized to appoint a market manager and staff whose salaries shall be paid out of the revenues generated by the market.



§ 64-10-109 - Regular meetings.

(a) The board shall establish the time, date and place for its regular meetings. The chair or a majority of the voting members of the board, by petition, may call special meetings of the board.

(b) A majority of the entire voting membership of the board and not simply a majority of those members present is necessary to conduct business.

(c) The members of the board, executive committee or advisory committee, if an advisory committee is appointed, shall serve without compensation, but they may be allowed necessary traveling and other expenses while engaged in the business of the authority in such amount as the board approved in the annual budget for the authority.

(d) (1) The board shall adopt comprehensive travel regulations applicable to all officers and employees of the authority. The minimum regulations shall be the same as those comprehensive travel regulations established by the state of Tennessee. Nothing in this subdivision (d)(1) shall prohibit the authority from adopting a more stringent policy. However, the authority may establish a mileage allowance for travel up to, but not in excess of, the business standard mileage rate established by the Internal Revenue Code.

(2) The authority may adopt comprehensive travel regulations in lieu of the state's comprehensive travel regulations as described in subdivision (d)(1). Such regulations shall determine how expenses will be reimbursed and what expenses are reimbursable. A copy of such travel regulations shall be open for public inspection and kept on file by the authority.



§ 64-10-110 - Member counties--Powers.

The counties that are members of the authority are hereby authorized and empowered to:

(1) Appropriate sufficient funds for the use of the authority amounts of money that their respective governing bodies, acting in their sole discretion, shall approve to be paid from the general fund of the respective county. County legislative bodies are empowered to levy and collect ad valorem taxes for such purposes, which are hereby declared to be for county public purposes; and

(2) Issue their bonds as provided in title 9, chapter 21, to obtain funds for the financing of public works by the authority pursuant to cooperative agreements with the authority.



§ 64-10-111 - Receipt of grants, appropriations and other contributions.

In addition to the provisions of § 64-10-110, the authority may receive grants, appropriations, other contributions of funds, and real or personal property, from the state of Tennessee, the federal government, any other governmental entity or any nonprofit organization, individuals, companies or corporations.



§ 64-10-112 - Conduct of financial affairs.

The financial affairs of the authority shall be conducted in accordance with state law and the procedures established by the comptroller of the treasury. The board may establish such bank accounts for the authority as the board deems appropriate and consistent with state law. The authority is authorized to invest any funds of the authority in any investment that would be an eligible investment of a county.



§ 64-10-113 - Annual audit.

(a) The board of directors of the authority shall cause an annual audit to be made of the books and records of the authority. Within thirty (30) days after receipt by the authority, a copy of the annual audit shall be filed with the board, and if the department of audit has not prepared the audit, with the comptroller of the treasury or comptroller's designee. The comptroller of the treasury, through the department of audit, shall be responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller of the treasury. The comptroller of the treasury shall promulgate such rules and regulations as are required to assure that the books and records are kept in accordance with generally accepted accounting principles and that audit standards prescribed by the comptroller of the treasury are met.

(b) These audits shall be prepared by certified public accountants or by the department of audit. In the event the governing body of the authority shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant or direct the department of audit to prepare the audit, the cost of such audit to be paid by the authority.

(c) The comptroller of the treasury is authorized to modify the requirements for an audit as set out in this section when the activity, in the comptroller of the treasury's judgment, is not sufficient to justify the expenses of a complete audit. Furthermore, the comptroller of the treasury is authorized to direct the department of audit to make an audit or financial review of the books and records of the authority.

(d) The current operating financial statements of the authority, and any other pertinent information as required by the comptroller, or the comptroller's designee, shall be submitted annually with the copy of the annual audit, or upon request, to the comptroller, or the comptroller's designee.



§ 64-10-114 - Obsolete or surplus property -- Disposal.

The board may direct the disposal of the authority's obsolete or surplus property, except for land purchased under the provisions of the state's grant agreement, contract number 100/005-01-91, executed May 23, 1991, and any improvements thereon, which shall immediately be offered, at no cost, to the state. Any disposal of interest in land or improvements to real property purchased pursuant to the above mentioned grant agreement shall receive prior approval of the state building commission. Such disposal shall comply with the general law applicable to counties' sound business practices.



§ 64-10-115 - County membership.

(a) Any county in the East Tennessee grand division not a member of the authority may become a member by:

(1) Notifying the board of its desire to become a member;

(2) Adopting a resolution by a two-thirds (2/3) vote of the county legislative body; and

(3) Contributing funds in an amount to be determined by the board, which shall not exceed the highest contribution by any county already a member as adjusted for inflation or deflation by the consumer price index, all cities average, published by the United States department of labor.

(b) Upon approval by the board and the county legislative body of the county seeking to become a member, the county shall become a member of the authority when the authority receives the necessary contribution. When a county is added as a member of the authority, the board shall cause the resolution of the county legislative body providing for addition of the county as a member of the authority to be filed with the secretary of state as an addendum. New members shall be entitled to membership on the board. The county mayor of any such county, or the county mayor's designee, shall become a member of the board for an initial term of office to be established by the board.



§ 64-10-116 - Annual reports.

The board of directors of the authority shall report annually to the governing bodies of the various counties of the area. Such reports shall include a summary of all activities and accomplishments for the period, a copy of the annual audit prepared in accordance with § 64-10-113, and the proposed plans for the next year.



§ 64-10-117 - Termination of East Tennessee agribusiness authority--Transfer of assets.

On the date the interlocal governmental cooperative agreement that established the East Tennessee agribusiness authority is completely terminated in accordance with the provisions of such agreement and upon the approval of two-thirds (2/3) of such counties so terminating such interlocal governmental cooperative agreement that the assets belonging to the East Tennessee agribusiness authority be transferred to the East Tennessee regional agribusiness marketing authority created under this part, such assets shall be transferred to the East Tennessee regional agribusiness marketing authority. On such date the East Tennessee Regional agribusiness marketing authority shall assume all debts of the East Tennessee agribusiness authority and the joint market project created under such interlocal cooperative agreement.



§ 64-10-118 - Condemnation of property for operation, improvement or expansion.

The authority may condemn in its own name any land, rights in land, easements, and/or rights-of-way that in the judgment of the wastewater board are necessary for the purposes of acquiring property for the operation, improvement and expansion of a system, and such property or interest in such property may be so acquired whether or not the same is owned or held for public use by persons having the power of eminent domain, or otherwise held or used for public purposes; provided, however, that such prior public use will not be interfered with by the use to which such property will be put by the authority; and provided further, that the exercise of eminent domain power shall be approved by a majority of those present and voting of the board of directors of the authority. Such power of condemnation may be exercised in the manner prescribed by any applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain.



§ 64-10-119 - Tax exemption -- Jurisdiction -- Consent not required.

(a) The authority, its properties at any time owned by it and the income and revenues derived from such properties shall be exempt from all state, county and municipal taxation. All bonds, notes and other obligations issued by the authority and the income from such bonds, notes, and other obligations shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes or except as otherwise provided by state law. Bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state.

(b) Neither the Tennessee regulatory authority nor any board or commission of like character hereafter created shall have jurisdiction over the authority in the management and control of a system, including the regulation of its rates, fees, tolls or charges; provided, however, that the authority is subject to regulation by the department of environment and conservation as a public sewerage system.

(c) Notwithstanding any other law to the contrary, the authority may acquire, construct, improve and extend a system in the region served by the authority without the consent of any county, city or utility district.



§ 64-10-120 - Powers.

(a) Any county, city or utility district may take all actions under this part by resolution of its governing body. Any county, city or utility district shall have all powers necessary in order to further the purposes of this part, including, without limitation, the power to sell, lease, dedicate, donate or otherwise convey to the authority any of its interest in any existing wastewater system, franchises, assets, liabilities or other related property, whether real or personal, or mixed, tangible or intangible, and whether or not subject to mortgages, liens, charges or other encumbrances, or grant easements, license or other rights or privileges therein to the authority and to contract with the authority.

(b) Any county, city or utility district may enter into agreements with the authority for the orderly transfer of all or any part of its system and to enter into agreement for the authority to assume, to pay or to refund bonds, notes or other obligations issued by a county, city or utility district entered into by the county, city or utility district to acquire, construct or equip all or any part of a system.

(c) Any county, city or utility district is authorized to advance, donate or lend money to the authority and to provide that funds available to it for a system shall be paid to the authority.

(d) Any county, city or utility district shall have the same right to enter into any agreement with the authority that the wastewater board deems necessary to carry out the purposes of this part as a county, city or utility district has to enter into similar agreements with wastewater treatment authorities as provided by title 68, chapter 221, part 6.



§ 64-10-121 - No restriction or limitation on powers of county, city or utility district -- Powers cumulative and supplemental.

Nothing contained in this part shall be construed as a restriction or a limitation upon any powers that a county, city or utility district might otherwise have under any laws of this state, but shall be construed as cumulative of and supplemental to any such powers. No proceedings, notice or approval shall be required with respect to the issuance of bonds, notes or other obligations of the authority or any instrument as security for the bonds, notes or other obligations except as provided in this part, any law to the contrary notwithstanding; provided, that nothing in this section shall be construed to deprive the state and its governmental subdivisions of their respective police powers or to impair any power of any official or agency of the state and its governmental subdivisions that may be otherwise provided by law.



§ 64-10-122 - Authority to contract.

(a) The authority is hereby authorized, whenever desirable by its board, to enter into contracts, agreements or other arrangements with any county, city or utility district regarding a system, any wastewater facility or any wastewater service of the authority. Any such contract or agreement may extend for any period not exceeding forty (40) years from the date thereof.

(b) Any county, city or utility district seeking to enter into such agreement with the authority shall have the same rights and liabilities as it would otherwise have in entering into a similar agreement with a wastewater treatment authority as provided by title 68, chapter 221, part 6.



§ 64-10-123 - Authority deemed a local government unit.

For the purposes of this part, title 4, chapter 31, and title 68, chapter 221, the authority shall be deemed to be a local government unit and shall be eligible for the same grants, loans, and other assistance, and subject to the same obligations and requirements imposed by law related to such grants, loans, and assistance as any other local government unit.



§ 64-10-124 - Construction of part.

This part is remedial in nature and shall be liberally construed to effect its purpose of providing for a systematic and efficient means of the provision of wastewater services to the region served by the authority and the powers granted in this part may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter except as expressly provided in this part.






Part 2 - Cumberland Regional Business and Agribusiness Marketing Authority

§ 64-10-201 - Creation.

(a) The Cumberland regional business and agribusiness marketing authority is hereby created as a public body corporate and politic, referred to as the authority in this part. The authority is a public and governmental body acting as an agent and instrumentality of the counties with respect to which the authority is organized. As such, all property of the authority, both real and personal, is exempt from all local, state and federal taxation.

(b) The acquisition, operating and financing of the authority and related purposes are hereby declared to be for public and governmental purposes and a matter of public necessity to further the economy and growth of the business and agricultural industry of the region.

(c) The purposes of the Cumberland regional business and agribusiness marketing authority are to:

(1) Create a business support process that accelerates the successful development of start-up and fledgling companies by providing entrepreneurs with an array of targeted resources and services;

(2) Have the authority to establish and operate a market for agricultural products of the region through a food distribution center, to provide farmers of the region with a ready market for agricultural products, and to provide the citizens of the region and other buyers a convenient place to purchase these products; and

(3) Further the economy and growth of the region served by the authority by planning, acquiring, constructing, improving, extending, furnishing, equipping, financing, owning, operating and maintaining support for small business incubators for the region through the establishment of a pilot program for such purposes.



§ 64-10-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agribusiness" means a business dealing with agricultural products or engaged in providing products or services to farmers;

(2) "Authority" means the Cumberland regional business and agribusiness marketing authority;

(3) "Board" means the board of directors of the Cumberland regional business and agribusiness marketing authority;

(4) "Business" means any start-up or existing business;

(5) "Center" means the regional food distribution center established by the authority;

(6) "Department" means the department of agriculture; and

(7) "Region" means the area consisting of the counties of Anderson, Campbell, Cumberland, Fentress, Loudon, Morgan, Roane, Scott and any other county in the eastern grand division that becomes a member of the authority in accordance with the provisions of § 64-10-215.



§ 64-10-203 - Board of directors.

(a) (1) Subject to subsection (b), the authority shall be governed by a board of directors consisting of the county mayor of each county, or the county mayor's designee, that is a member of the authority. Subject to § 64-10-215, the following counties shall comprise the authority: Anderson; Campbell; Cumberland; Fentress; Loudon; Morgan; Roane; and Scott.

(2) The term of any designee shall expire with the term of the county mayor who appointed such designee. The initial terms of designees, if any, shall be as follows:

(A) The initial terms of the designees from Anderson and Cumberland counties shall be one (1) year;

(B) The initial terms of the designees from Loudon, Morgan and Fentress counties shall be two (2) years; and

(C) The initial terms of the designees from Campbell, Roane and Scott counties shall be three (3) years.

(3) Following the initial terms of service, the term of office for each designee shall be three (3) years.

(4) The board shall also have two (2) nonvoting members as follows:

(A) The president of Roane State Community College, or the president's designee; and

(B) One (1) member elected by the board.

(5) The board shall, at its first meeting of each calendar year, elect from its voting membership a chair, a vice chair, a secretary and a treasurer, each to serve terms of one (1) year and until a successor is elected.

(6) The term of office of the county mayor serving on the board shall be coterminous with such official's elective term of office.

(b) Should a board member who is a designee attend less than fifty percent (50%) of the called meetings during a calendar year, the board is authorized to declare a vacancy on the board for that position. The board shall then notify the county mayor who appointed such designee of the vacancy and, if the county mayor fails to appoint a new designee within thirty (30) days, then the board shall, by majority vote, replace the member with a knowledgeable person from the county for which a vacancy was declared by the board.

(c) The board shall meet at least quarterly. More frequent meetings may be called at the discretion of the board.



§ 64-10-204 - Executive committee.

The board shall establish an executive committee consisting of the chair, vice chair, secretary, treasurer and the president of Roane State Community College or the president's designee, as an ex officio member. The executive committee is authorized to act on behalf of the board in the day-to-day operations of the authority. The executive committee shall meet at least monthly, either in person or by telephone conference, and make a full report to the board at its regular meetings.



§ 64-10-205 - Advisory committee.

(a) The board may appoint an advisory committee consisting of one (1) member from each county that is a member of the authority.

(b) If appointed by the board, it shall be the duty of the advisory committee to consult with and advise the board regarding the operation and financial management of the authority.



§ 64-10-206 - Powers and duties.

(a) The authority has the following powers:

(1) Perpetual succession in corporate name;

(2) Sue and be sued in its name;

(3) Adopt, use and alter a corporate seal, which shall be judicially noticed;

(4) Enter into such contracts and cooperative agreements with federal, state and local governments, with agencies of such governments, with private individuals, corporations, associations and other organizations as the board may deem necessary or convenient to enable it to carry out the purposes of this part;

(5) Adopt, amend and repeal bylaws;

(6) Appoint such managers, officers, employees, attorneys and agents as the board deems necessary for the transaction of its business, fix their compensation, define their duties and require bonds of such of them as the board may determine. The salaries of any such employees may be paid out of such funds as may be available to the authority;

(7) Accept the transfer of grants, funds, assets and liabilities of the authority upon the termination of the interlocal government cooperative agreement establishing the authority, in accordance with § 64-10-217;

(8) Create pilot programs for the establishment of new small business incubators, and for the maintenance and support of existing small business incubators in the region;

(9) Accept state appropriations to be used solely for the creation of pilot programs to establish and maintain small business incubators in the region; and

(10) Adopt policies and procedures to administer pilot programs, including, but not limited to, policies and procedures to establish criteria to determine which counties in the region shall qualify for funding to establish small business incubators.

(b) The board shall:

(1) Approve an annual budget for the authority;

(2) Adopt a purchasing policy and a personnel policy consistent with state and federal law; and

(3) Adopt policies and procedures for fiscal control and accounting.

(c) The board may do all other things that are necessary or appropriate for carrying out this part that are not prohibited by law or this part.



§ 64-10-207 - Issuance of bonds, notes or other obligations.

(a) (1) The authority is authorized and empowered to issue its bonds, notes or other obligations from time to time for the purpose of paying in whole or in part the cost of acquiring necessary lands and interests therein, and of constructing and acquiring constructed facilities and improvements necessary to further the economy and growth of the agriculture industry of the region, and the expenses incidental thereto. Prior to the adoption of any resolution of the board authorizing the sale of bonds, notes or other obligations, or entering into any contract or other arrangement in the planning or preparation for the sale of bonds, notes or other obligations, the authority shall review such plans with the comptroller of the treasury or the comptroller's designee. The state funding board established by § 9-9-101 is authorized to contract or to make other arrangements as it may deem necessary to provide for the issuance of such bonds, notes or other obligations of the authority or, in the state funding board's discretion, the authority may enter into such contracts or other arrangements. Any contract or arrangement entered into for the purpose of the issuance of any bonds, notes or other obligations shall be subject to the approval of the state funding board.

(2) Any resolution of the board authorizing the sale of bonds, notes or other obligations shall be submitted to the state funding board, and such resolution shall only become effective upon receiving the approval of the state funding board. The state funding board, upon rejecting any resolution of the board authorizing the issuance of bonds, notes or other obligations, shall state in writing the reasons for its action.

(b) (1) Except as otherwise expressly provided in this subsection (b), all bonds, including notes or other obligations of the authority, issued by the authority, are payable solely out of the revenues and receipts derived from the authority's projects or of any revenues of the authority as may be designated in the proceedings of the board under which the bonds are authorized to be issued; provided, that notes issued in anticipation of the issuance of bonds may be retired out of the proceeds of such bonds. Such bonds may be executed and delivered by the authority at any time and from time to time, may be in such form and denominations and of such terms and maturities, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding forty (40) years from the date thereof, may be payable at such place or places whether within or without Tennessee, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the authority and may contain such provisions not inconsistent herewith, all as shall be provided in the proceedings of the board whereunder the bonds shall be authorized to be issued.

(2) If deemed advisable by the board, there may be retained in the proceedings under which any bonds of the authority are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited on the face of the bonds, however nothing contained in this subsection (b) shall be construed to confer on the authority any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued.

(3) Any bonds of the authority may be sold at public or private sale in such manner, at such price and from time to time as may be determined by the board to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board may deem necessary or advantageous in connection with the issuance thereof. Issuance by the board of one (1) or more series of bonds for one (1) or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds.

(4) Proceeds of bonds issued by the authority may be used for the purpose of constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering or extending any project or projects, including the payment of interest on the bonds during construction of any such project and for two (2) years after the estimated date of completion, for payment of engineering, fiscal, architectural and legal expenses incurred in connection with such project and the issuance of the bonds, and for the establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds in the event of a deficiency in the revenues and receipts available for such payment.

(c) Subject to the approvals required in subsection (a), any bonds or notes of the authority at any time outstanding may, at any time and from time to time, be refunded by the authority by the issuance of its refunding bonds in such amount as the board may deem necessary, but not exceeding the sum of the following:

(1) The principal amount of the obligations being refinanced;

(2) Applicable redemption premiums thereon;

(3) Unpaid interest on such obligations to the date of delivery or exchange of the refunding bonds;

(4) In the event the proceeds from the sale of the refunding bonds are to be deposited in trust as provided in this section, the amount of interest to accrue on such obligations from the date of delivery to the first or any subsequent available redemption date or dates selected, in its discretion, by the board or to the date or dates of maturity, whichever shall be determined by the board to be most advantageous or necessary to the authority;

(5) A reasonable reserve for the payment of principal of and interest on such bonds or a renewal and replacement reserve;

(6) If the project to be constructed from the proceeds of the obligations being refinanced has not been completed, an amount sufficient to meet the interest charges on the refunding bonds during the construction of such project and for two (2) years after the estimated date of completion, but only to the extent that interest charges have not been capitalized from the proceeds of the obligations being refinanced; and

(7) Expenses, premiums and commissions of the authority, including bonds discount, deemed by the board to be necessary for the issuance of the refunding bonds. A determination by the board that any refinancing is advantageous or necessary to the authority, or that any of the amounts provided in this subdivision (c)(7) should be included in such refinancing or that any of the obligations to be refinanced should be called for redemption on the first or any subsequent available redemption date permitted to remain outstanding until their respective dates of maturity, shall be conclusive.

(d) Any such refunding may be effected whether the obligations to be refunded have then matured or thereafter mature, either by the exchange of the refunding bonds for the obligations to be refunded thereby with the consent of the holders of the obligations so to be refunded, or by sale of the refunding bonds, and the application of the proceeds thereof to the payment of the obligations to be refunded thereby, and regardless of whether or not the obligations proposed to be refunded are payable on the same date or different dates or are due serially or otherwise.

(e) Prior to the issuance of the refunding bonds, the board shall cause notice of its intention to issue the refunding bonds, identifying the obligations proposed to be refunded and setting forth the estimated date of delivery of the refunding bonds, to be given to the holders of the outstanding obligations by mail to each registered holder and, if the outstanding bonds or coupons are not registered securities, by publication of an appropriate notice one (1) time each in a newspaper having general circulation in the area of the project and in a financial newspaper published in New York, New York, having national circulation. As soon as practicable after the delivery of the refunding bonds, and whether or not any of the obligations to be refunded are to be called for redemption, the board shall cause notice of the issuance of the refunding bonds to be given in the manner provided in this subsection (e).

(f) If any of the obligations to be refunded are to be called for redemption, the board shall cause notice of redemption to be given in the manner required by the proceedings authorizing such outstanding obligations.

(g) The principal proceeds from the sale of any refunding bonds shall be applied only as follows:

(1) To the immediate payment and retirement of the obligations being refunded; or

(2) To the extent not required for the immediate payment of the obligations being refunded, then such proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded; but provision may be made for the pledging and disposition of any surplus, including, without limitation, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of the United States government, or obligations the principal of and interest on which are guaranteed by the United States government, or obligations of any authority or instrumentality of the United States government or in certificates of deposit issued by a bank or trust company located in this state, if such certificates are secured by a pledge of any of such obligations having any aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this subsection (g) shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but that have not matured and that are not presently redeemable or, if presently redeemable, have not been called for redemption.

(h) All such bonds, refunding bonds and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.

(i) The principal of and interest on any bonds issued by the authority may be secured by a pledge of the revenues and receipts out of which the same shall be made payable and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made, or by an assignment and pledge of all or any part of the authority's interest in and rights under the leases, sale contracts or loan agreements relating to such projects, or any part thereof. The resolution under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents or payments with respect to any projects or portions thereof covered by such resolution, mortgage or deed of trust, the creation and maintenance of special funds from such revenues and from the proceeds of such bonds and the rights and remedies available in the event of default, all as the board deems advisable and not in conflict with the provisions hereof. Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the authority shall continue to be effective until the principal of and interest on the bonds for the benefit of which the same were made have been fully paid. In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage and deed of trust, or any one (1) or more of the remedies listed in this part.



§ 64-10-208 - Executive director and staff.

The board is authorized to appoint an executive director and staff whose salaries shall be paid out of the revenues generated by the authority.



§ 64-10-209 - Regular meetings.

(a) The board shall establish the time, date and place for its regular meetings. The chair or a majority of the voting members of the board, by petition, may call special meetings of the board.

(b) A majority of the entire voting membership of the board and not simply a majority of those members present shall be necessary to conduct business.

(c) The members of the board, executive committee or advisory committee, if an advisory committee is appointed, shall serve without compensation, but may be allowed necessary travel and other expenses while engaged in the business of the authority. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 64-10-210 - Member counties--Powers.

The counties that are members of the authority are hereby authorized and empowered to:

(1) Appropriate sufficient funds for the use of the authority amounts of money that their respective governing bodies, acting in their sole discretion, shall approve to be paid from the general fund of the respective county. County legislative bodies are empowered to levy and collect ad valorem taxes for such purposes, which are hereby declared to be for county public purposes; and

(2) Issue their bonds as provided in title 9, chapter 21, to obtain funds for the financing of public works by the authority pursuant to cooperative agreements with the authority.



§ 64-10-211 - Receipt of grants, appropriations and other contributions.

In addition to § 64-10-210, the authority may receive grants, appropriations, other contributions of funds, and real or personal property, from the state of Tennessee, the federal government, any other governmental entity or any nonprofit organization, individuals, companies, or corporations.



§ 64-10-212 - Conduct of financial affairs -- Fiscal agent.

(a) The financial affairs of the authority shall be conducted in accordance with state law and the procedures established by the comptroller of the treasury. The board may establish such bank accounts for the authority as the board deems appropriate and consistent with state law. The authority is authorized to invest any funds of the authority in any investment that would be an eligible investment of a county.

(b) The chief financial officer within the office of finance at Roane State Community College shall serve as the fiscal agent for the receipt of all state appropriated funds for the pilot program, to be dispersed equally among the existing and newly created small business incubators, as directed by the board.



§ 64-10-213 - Annual audit.

(a) The board of directors of the authority shall cause an annual audit to be made of the books and records of the authority, including, but not limited to, the function of the pilot program established to support existing small business incubators in the region and to establish new small business incubators in accordance with § 64-10-223. Within thirty (30) days after receipt by the authority, a copy of the annual audit shall be filed with the board, and if the department of audit has not prepared the audit, with the comptroller of the treasury or comptroller's designee. The comptroller of the treasury, through the department of audit, shall be responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller of the treasury. The comptroller of the treasury shall promulgate such rules and regulations as are required to assure that the books and records are kept in accordance with generally accepted accounting principles and that audit standards prescribed by the comptroller of the treasury are met.

(b) These audits shall be prepared by either certified public accountants or by the department of audit. In the event the governing body of the authority shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant or direct the department of audit to prepare the audit, the cost of such audit to be paid by the authority.

(c) The comptroller of the treasury is authorized to modify the requirements for an audit as set out in this section when the activity, in the comptroller of the treasury's judgment, is not sufficient to justify the expenses of a complete audit. Furthermore, the comptroller of the treasury is authorized to direct the department of audit to make an audit or financial review of the books and records of the authority.

(d) The current operating financial statements of the authority, and any other pertinent information as required by the comptroller, or the comptroller's designee, shall be submitted annually with the copy of the annual audit, or upon request, to the comptroller, or the comptroller's designee.

(e) The board shall submit an annual report to the finance, ways and means committee of the senate and the finance, ways and means committee of the house of representatives that details the function of the pilot program as created pursuant to § 64-10-223 and its support of small business incubators, including, but not be limited to, the amount of state appropriations received each fiscal year, the participants in the program and the program's effect on small businesses in the region.



§ 64-10-214 - Obsolete or surplus property -- Disposal.

The board may direct the disposal of the authority's obsolete or surplus property, except for land purchased under the state's grant agreement, contract number 100/005-01-91, executed May 23, 1991, and any improvements thereon, which shall immediately be offered, at no cost, to the state. Any disposal of interest in land or improvements to real property purchased pursuant to the abovementioned grant agreement shall receive prior approval of the state building commission. Such disposal shall comply with the general law applicable to counties' sound business practices.



§ 64-10-215 - County membership.

(a) Any county in the eastern grand division not a member of the authority may become a member by:

(1) Notifying the board of its desire to become a member;

(2) Adopting a resolution by a two-thirds (2/3) vote of the county legislative body; and

(3) Contributing funds in an amount to be determined by the board, which shall not exceed the highest contribution by any county already a member as adjusted for inflation or deflation by the consumer price index, all cities average, published by the United States department of labor.

(b) Upon approval by the board and the county legislative body of the county seeking to become a member, the county shall become a member of the authority when the authority receives the necessary contribution. When a county is added as a member of the authority, the board shall cause the resolution of the county legislative body providing for addition of the county as a member of the authority to be filed with the secretary of state as an addendum. New members shall be entitled to membership on the board. The county mayor of any such county, or the county mayor's designee, shall become a member of the board for an initial term of office to be established by the board.



§ 64-10-216 - Annual reports.

The board of directors of the authority shall report annually to the governing bodies of the various counties of the area. Such reports shall include a summary of all activities and accomplishments for the period, a copy of the annual audit prepared in accordance with § 64-10-213, and the proposed plans for the next year.



§ 64-10-217 - Dissolution of the corporation -- Distribution of assets.

Upon the dissolution of the corporation, after all creditors of the corporation have been paid, its assets shall be distributed to one (1) or more organizations that qualify as exempt organizations under § 501(c)(3) of the Internal Revenue Code of 1986, or corresponding section of any future federal tax code, or shall be distributed to the federal government, or to a state or local government or an institution of the board of regents system for exclusively public purposes.



§ 64-10-218 - Tax exemption.

The authority, its properties at any time owned by it and the income and revenues derived from such properties shall be exempt from all state, county and municipal taxation. All bonds, notes and other obligations issued by the authority and the income from such bonds, notes, and other obligations shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes or except as otherwise provided by state law. Bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state.



§ 64-10-219 - Powers of county, city or utility districts.

(a) Any county, city or utility district may take all actions under this part by resolution of its governing body. Any county, city or utility district shall have all powers necessary in order to further the purposes of this part.

(b) Any county, city or utility district may enter into agreements with the authority for the orderly transfer of all or any part of its system and to enter into an agreement for the authority to assume, to pay or to refund bonds, notes or other obligations issued by a county, city or utility district entered into by the county, city or utility district to acquire, construct or equip all or any part of a system.

(c) Any county, city or utility district is authorized to advance, donate or lend money to the authority and to provide that funds available to it for a system shall be paid to the authority.

(d) Any county, city or utility district shall have the same right to enter into any agreement with the authority that the wastewater board deems necessary to carry out the purposes of this part as a county, city or utility district has to enter into similar agreements with wastewater treatment authorities as provided by title 68, chapter 221, part 6.



§ 64-10-220 - No restriction or limitation on powers of county, city or utility district -- Powers cumulative and supplemental.

Nothing contained in this part shall be construed as a restriction or a limitation upon any powers that a county, city or utility district might otherwise have under any laws of this state, but shall be construed as cumulative of and supplemental to any such powers. No proceedings, notice or approval shall be required with respect to the issuance of bonds, notes or other obligations of the authority or any instrument as security for the bonds, notes or other obligations except as provided in this part, any law to the contrary notwithstanding; provided, that nothing in this section shall be construed to deprive the state and its governmental subdivisions of their respective police powers or to impair any power of any official or agency of the state and its governmental subdivisions that may be otherwise provided by law.



§ 64-10-221 - Authority deemed a local government unit.

For the purposes of this part and title 4, chapter 31, the authority shall be deemed to be a local government unit and shall be eligible for the same grants, loans, and other assistance, and subject to the same obligations and requirements imposed by law related to such grants, loans, and assistance as any other local government unit.



§ 64-10-222 - Construction of part.

This part is remedial in nature and shall be liberally construed to effect its purpose and the powers granted in this part may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter except as expressly provided in this part.



§ 64-10-223 - Pilot program for small business incubators. [Effective until July 1, 2017.]

(a) Effective July 1, 2014, there is created a pilot program to authorize the authority to further the economy and growth of the region served by the authority by planning, acquiring, constructing, improving, extending, furnishing, equipping, financing, owning, operating and maintaining support for small business incubators for the region, and by providing support to existing small business incubators in the region.

(b) The pilot program shall continue in effect until July 1, 2017, at which time it shall cease to exist.









Chapter 11 - Financial Audits

§ 64-11-101 - Filing -- Audit by the comptroller.

All entities created under the provisions of this title must file an annual financial audit with the comptroller of the treasury, and are subject to audit by the comptroller.









Title 65 - Public Utilities and Carriers

Chapter 1 - Tennessee Regulatory Authority

Part 1 - General Provisions

§ 65-1-101 - Creation -- Directors -- Qualifications -- Appointments -- Vacancies -- Term of office.

(a) There is created the Tennessee regulatory authority consisting of five (5) part-time directors. The directors shall be appointed as follows: one (1) director shall be appointed by the governor, one (1) director shall be appointed by the speaker of the senate, one (1) director shall be appointed by the speaker of the house of representatives, and two (2) directors shall be appointed by joint agreement among the governor, the speaker of the senate and the speaker of the house of representatives. In making the appointments pursuant to this subsection (a), the governor, the speaker of the senate and the speaker of the house of representatives shall strive to ensure that the Tennessee regulatory authority is composed of directors who are diverse in professional or educational background, ethnicity, geographic residency, perspective and experience.

(b) Each director of the authority shall have at a minimum a bachelor's degree and at least three (3) years' experience in a regulated utility industry, in executive level management, or in one (1) or more of the following fields:

(1) Economics;

(2) Law;

(3) Finance;

(4) Accounting; or

(5) Engineering.

(c) The directors of the authority shall be state officers and, except for the staggered terms provided in subsection (h), shall serve six-year terms.

(d) The governor, the speaker of the senate, and the speaker of the house of representatives shall make appointments by April 1, prior to the expiration of the terms of office of the directors.

(e) The term of office of each director shall commence on July 1, following such director's appointment.

(f) All appointments of the directors shall be confirmed by joint resolution adopted by each house of the general assembly within thirty (30) days after the appointment.

(g) Any vacancy on the authority shall be filled by the original appointing authority for such position to serve the unexpired term and each appointment shall be confirmed in the same manner as the original appointment. If, however, the general assembly is not in session and a vacancy occurs, the appropriate appointing authority shall fill such vacancy by appointment and the appointee shall serve the unexpired term, unless the appointment is not confirmed within thirty (30) days after the general assembly convenes following the appointment to fill such vacancy.

(h) The terms of current directors appointed during 2008 and directors appointed during 2012 shall be staggered and shall expire as follows:

(1) The terms of the existing directors appointed by the speaker of the house of representatives and the speaker of the senate shall expire on June 30, 2014;

(2) The term of the existing director appointed by the governor shall expire on June 30, 2017;

(3) The terms of the joint directors commencing on July 1, 2012, shall expire on June 30, 2018.

(i) A director shall continue to serve until the director's successor is appointed.



§ 65-1-102 - Directors -- Prohibited activities.

(a) No director shall hold any other public office, under either the government of the United States or the government of this or any other state, nor shall any director, while acting as such, engage in any business or occupation inconsistent with such person's duties as a director. No director shall be eligible to qualify as a candidate for any elected office unless such director resigns from the authority prior to qualifying as a candidate. For the purposes of this section, "qualify as a candidate" means filing a statement certifying the name and address of a political treasurer pursuant to § 2-10-105(e).

(b) No person who owns, in an individual capacity or jointly with another person, any bonds, stocks, equity interest or other property in any business or entity regulated by the Tennessee regulatory authority, or who is an agent or employee in any way of any such business or entity, shall be eligible to serve as a director of the Tennessee regulatory authority.

(c) (1) No director shall raise funds or solicit contributions for any political candidate or political party, or, except as provided in subdivision (c)(2), actively campaign for any candidate for public office.

(2) (A) A director shall be permitted to actively campaign for an "immediate family member" as that phrase is defined in § 8-50-502(8).

(B) The mere attendance of a director at a political event or politically oriented event shall not constitute a violation of subdivision (c)(1).

(C) A director's alleged violation of this subsection (c) shall be treated in the same manner as if such commissioner were a judge covered by Rule 10 of the Rules of the Supreme Court.

(d) No director shall enter into an employment relationship, a consulting or representation agreement, or other similar contract or agreement with either an entity regulated by the authority or a subcontractor of such an entity for a period of one (1) year after the director ceases to serve as a director of the authority.



§ 65-1-103 - Meetings.

(a) The directors shall convene regular monthly meetings and shall remain in session until all business before them is disposed of, and shall hold other sessions at such times and places as may be necessary for the proper discharge of their duties. If the business of the authority does not require a monthly meeting, a majority of the directors may waive the requirement of a meeting.

(b) All decisions of the Tennessee regulatory authority pertaining to dispositions to or from any deferred revenue account shall be made in a public meeting of the authority. The attorney general and reporter and any other interested party shall be given adequate notice of the meeting and shall be given the opportunity to present oral and written testimony. As used in this section, "deferred revenue account" means any account created for the excess earnings from utilities regulated by the Tennessee regulatory authority.



§ 65-1-104 - Quorum -- Chair and vice chair -- Panels.

(a) A majority of the directors of the Tennessee regulatory authority shall constitute a quorum for the transaction of business. The authority shall elect one (1) of its directors to be the chair of the authority for a two-year term and shall elect one (1) of its directors to be the vice chair of the authority for a two-year term. The vice chair shall assume the role of chair at the expiration of the chair's two-year term.

(b) The chair and vice chair of the authority may be removed by a majority vote of the disinterested directors.

(c) The chair shall have the primary responsibility of formulating the broad strategies, goals, objectives, long-range plans and policies of the authority, in conjunction with the directors. The chair shall also have the power and duty to conduct ordinary and necessary business in the name of the authority. Such duties include, but are not limited to, the following:

(1) Giving notice of, and agendas for, all meetings of the authority to all directors in advance of the meeting;

(2) Assigning matters to be heard by panels in accordance with § 65-1-104;

(3) Preparing and calling the docket items to be heard during each scheduled meeting of the authority;

(4) Keeping the official, full and correct record of all proceedings and transactions of the authority;

(5) Serving as the designated contact for all media inquiries to the authority;

(6) Ensuring that orders by the authority are issued in a timely manner and in accordance with the rules and procedures established by the executive director;

(7) Conducting a yearly performance evaluation of the executive director, which shall be submitted to the governor;

(8) Delegating duties of the chair to the vice chair; and

(9) Performing such other duties as the authority may assign or as may be required by statute, rule or regulation.

(d) The chair shall assign each matter before the authority to a panel of three (3) voting members, from among the directors. The remaining two (2) voting members of the authority, who are not assigned to a particular panel, shall not vote or deliberate regarding such matters. The authority shall establish reasonable procedures for rotating the directors for assignments to panels in an efficient manner. Such procedures shall ensure that all voting members of the authority serve on a substantially equal number of panels in a random fashion, to the extent practicable.



§ 65-1-105 - Compensation -- Expenses.

(a) The compensation of each director of the Tennessee regulatory authority shall be thirty-six thousand dollars ($36,000) per year payable monthly out of the state treasury on the warrant of the commissioner of finance and administration. When directors are assigned to serve on a panel lasting more than one (1) day, the director shall be compensated one hundred forty dollars ($140) for each day, or portion of a day, following the first day, for the duration of the matter. Such compensation shall be in addition to reimbursement for actual travel expenses on official business under subsection (b).

(b) The five (5) directors shall be reimbursed for their actual travel expenses on official business in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 65-1-106 - Travel reimbursement for employees subject to comprehensive travel regulations.

All employees of the Tennessee regulatory authority shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 65-1-107 - Gifts prohibited.

(a) No director shall, directly or indirectly, accept any gift, gratuity, emolument, or employment from any person or corporation owning or operating any business or entity regulated by the Tennessee regulatory authority, or from any officer, attorney, agent or employee thereof; nor shall any director, directly or indirectly, solicit or request from or recommend to any such person or company, or to any officer, attorney, agent or employee thereof, the appointment of any person to any place or position with such business or entity during that director's continuance in office.

(b) It is unlawful for any such person or company or any officer, attorney, agent, or employee thereof to give or offer to give to the directors any gift, gratuity, emolument, employment, place, or appointment, for themselves or other persons.

(c) A violation of any of the provisions of this section shall subject the person or corporation so violating to a fine of not less than one thousand dollars ($1,000), and not more than five thousand dollars ($5,000). Any director convicted of a violation of any provision of this section shall, in addition to the above penalty, be immediately dismissed from the office by the judgment of the court trying the case.



§ 65-1-108 - Office -- Furniture and supplies.

The Tennessee regulatory authority shall be furnished a permanent office in Nashville, with all necessary furniture, stationery, and supplies, to be paid for by the state.



§ 65-1-109 - Executive director.

(a) The executive director shall be appointed by joint agreement among the governor, the speaker of the senate and the speaker of the house of representatives for the initial term. Thereafter, the directors of the authority shall appoint the executive director. The term of the executive director shall be three (3) years. The executive director shall have at a minimum a bachelor's degree and either a minimum of five (5) years' experience in the regulated utility industry or a minimum of five (5) years' experience in executive-level management, with a preference toward experience in economics, law, finance, accounting or engineering. The executive director shall not be a director of the authority.

(b) The authority may remove the executive director by a majority vote of the directors.

(c) The executive director shall have the principal responsibility of implementing the broad strategies, goals, objectives, long-range plans and policies of the authority. Among the executive director's duties, which are not limited to the following list, are:

(1) Serving as chief operating officer of the authority responsible for the day to day management of the authority and the supervision and hiring of all staff members within the limits of available funds authorized from time to time by the legislature;

(2) Administering, monitoring, and reviewing the operating procedures of each division of the authority, ensuring that each employee and division of the authority fully executes in an efficient and economical manner, the separate duties assigned to each;

(3) Submitting rules and policies for approval by the authority;

(4) Implementing and administering rules and policies for the efficient and economical internal management of the authority;

(5) Coordinating the preparation of the report to the general assembly as required by § 65-1-111;

(6) Supervising the expenditure of funds and being responsible for complying with all applicable state and federal law in the receipt and disbursement of funds; and

(7) Performing such other duties as the authority may require, from time to time, or as may be required by statute.

(d) The governor shall set the compensation of the executive director for the initial term of office of the executive director, which shall not exceed the compensation established for the commissioners of the claims commission. Thereafter, the directors of the authority shall set the compensation of the executive director.

(e) The executive director shall submit an annual report to the general assembly comparing telecommunications, electricity, natural gas, water and wastewater utility rates between Tennessee and the southeastern states. For the purpose of reporting rates in the report, the TRA shall make comparisons on the basis of market choices made by consumers without regard to whether the services chosen are regulated or non-regulated services.



§ 65-1-110 - Minutes and official documents.

The minutes shall be signed by each member of the Tennessee regulatory authority or by those present when any business is transacted. The minutes and all official documents of every kind shall be kept on file in the office of the authority.



§ 65-1-111 - Report to general assembly -- Report comparing rates.

(a) The Tennessee regulatory authority shall, on the first Monday of February each year, make a report to the general assembly and to the governor of all matters relating to its office for the preceding year, and such as will disclose the practical workings of companies under its jurisdiction in this state, along with such suggestions as it may deem proper, together with an abstract of the minutes of all of its meetings.

(b) The Tennessee regulatory authority shall prepare an annual report comparing, for the preceding fiscal year, the rates of municipal utilities, cooperatives, and utility districts providing water, gas or electricity to the rates of water, gas and electric utilities regulated by the authority. No later than October 1, 2012, and prior to October 1 of each subsequent year, the report shall be submitted to the governor, the speaker of the senate, the speaker of the house of representatives, and the members of the finance, ways and means committees of the senate and the house of representatives.



§ 65-1-112 - Copies of records.

For a copy of any record on file in its office, the Tennessee regulatory authority shall charge and receive the same fees that are charged by the secretary of state for similar services, and shall convey into the state treasury any amount so received.



§ 65-1-113 - Enforcement -- Duties of authority.

It is the duty of the Tennessee regulatory authority to ensure that Acts 1995, ch. 305 and all laws of this state over which they have jurisdiction are enforced and obeyed, that violations thereof are promptly prosecuted, and all penalties due the state are collected.



§ 65-1-114 - Former public service commission officers to retain service weapons.

A public service commission officer who is authorized to carry a firearm while on duty, and has more than twenty-five (25) years of honorable service, and leaves the service of the public service commission before retirement eligibility because of personnel actions executed under Acts 1995, ch. 305, may retain such employee's service weapon under § 65-15-106(c)(3).



§ 65-1-115 - Members of former public service commission included in the executive service.

(a) In addition to the designations of preferred and executive service employees in § 8-30-202, the following members of the former public service commission shall be included in the executive service:

(1) Members of the Tennessee regulatory authority;

(2) The executive director of the Tennessee regulatory authority;

(3) The personal staff of the members of the Tennessee regulatory authority;

(4) The division directors and assistant division directors of the Tennessee regulatory authority; and

(5) Any attorneys employed by the Tennessee regulatory authority.

(b) All actions of the department of personnel in regard to the Tennessee regulatory authority personnel transactions may, upon request of a majority of the authority directors, be reviewed and revised, modified or reversed by action of the house finance, ways and means committee and the senate finance, ways and means committee.



§ 65-1-116 - Directors deemed state employees eligible for insurance benefits.

Tennessee regulatory authority directors shall be deemed state employees as defined in § 8-27-201(g) [repealed and reenacted; see Compiler's Notes] and shall be eligible for participation in group insurance for state officials and employee plans as approved by the general assembly.






Part 2 - Transitional Civil Service Provisions






Chapter 2 - Procedure Before the Tennessee Regulatory Authority

§ 65-2-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" means the Tennessee regulatory authority;

(2) "Contested case" means all proceedings before the authority in which the legal rights, duties, or privileges of specific parties are determined after a hearing before the authority; provided, that the fixing of rates shall be deemed a contested case rather than a rule-making proceeding; and

(3) "Rule" means every regulation, or statement of policy, or interpretation of general application and future effect, including the amendment or repeal thereof, adopted by the authority, whether with or without a prior hearing, to implement or make specific the laws enforced or administered by it, or to govern its organization or procedures, but does not include regulations concerning only the internal management of the authority which do not directly affect the rights or procedures available to the public.



§ 65-2-102 - Adoption, effective date and publication of rules.

(a) The authority is empowered and directed to adopt rules in the following circumstances and in the following manner:

(1) The authority shall adopt rules governing the procedure prescribed or authorized by this chapter or by any other statute applicable to the authority; these rules shall include, but shall not be limited to, rules of practice before the authority, together with forms and instructions;

(2) The authority is empowered to adopt rules implementing, interpreting, or making specific the various laws which it enforces or administers; provided, that the authority shall have no power to vary or deviate from those laws, nor to extend its power or jurisdiction to matters not provided for in those laws;

(3) The authority may adopt, amend, or repeal such rules on its own motion, or on the petition of any interested person. The authority shall prescribe by rule the form of such petitions and the procedure for their submission, consideration and disposition; provided, that the authority shall abide by any such rule adopted by it, until it shall have been changed in the manner provided for in this chapter; and

(4) Prior to the adoption of any rule, or to the amendment or repeal of any rule, the authority shall, so far as practicable and in such manner as it deems expedient, publish or otherwise circulate notice of its intended action, and afford interested persons opportunity to submit data or argument in such manner as the authority shall prescribe; provided, that no person shall be entitled to challenge the validity of such a rule, or the amendment or repeal of such a rule, on the grounds that such person failed to receive such notice or was not given an opportunity to be heard.

(b) Rules adopted by the authority shall take effect at such date as the authority shall direct. The authority shall compile and publish all rules adopted by it in such manner and in such form as it deems expedient. The authority shall also furnish copies of such compilations of its rules to all persons requesting same at a price fixed by the authority to cover publication and mailing costs.



§ 65-2-103 - Petitions to be in writing -- Filing fees.

(a) Every petition filed with the authority shall be in writing and shall be accompanied by a filing fee of twenty-five dollars ($25.00).

(b) Any petition filed on behalf of multiple parties shall be accompanied by a payment of twenty-five dollars ($25.00) for each party.



§ 65-2-104 - Petition for declaratory ruling by the authority.

On the petition of any interested person, the authority may issue a declaratory ruling with respect to the applicability to any person, property, or state of facts of any rule or statute enforceable by it or with respect to the meaning and scope of any order of the authority. A declaratory ruling, if issued after argument and stated to be binding, is binding between the authority and the petitioner on the state of facts alleged in the petition, unless it is altered or set aside by a court in a proper proceeding. Such rulings are subject to review in the chancery court of Davidson County in the manner provided in this chapter for the review of decisions in contested cases. The authority shall prescribe by rule the form for such petitions and the procedure for their submission, consideration, and disposition.



§ 65-2-105 - Declaratory judgment on validity of rules.

The validity of any rule of the authority may be determined upon petition for a declaratory judgment thereon addressed to the chancery court of Davidson County, when it appears that the rule, or its threatened application, interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the petitioner. The authority shall be made a party to all such proceedings. Such declaratory judgment may be rendered whether or not the petitioner has first requested the authority to pass upon the validity of the rule in question. In passing on such rules, the court shall declare the rule invalid only if it finds that it violates constitutional provisions or exceeds the statutory authority of the authority or was adopted without compliance with the rulemaking procedures provided for in this chapter.



§ 65-2-106 - Show cause orders.

The authority is empowered and authorized in the exercise of the powers and jurisdiction conferred upon it by law to issue orders on its own motion citing persons under its jurisdiction to appear before it and show cause why the authority should not take such action as the authority shall indicate in its show cause order appears justified by preliminary investigation made by the authority under the powers conferred upon it by law. All such show cause orders shall fully and specifically state the grounds and bases thereof, and the respondents named in the orders shall be given an opportunity to fully reply thereto. Show cause proceedings shall otherwise follow the provisions of this chapter with reference to contested cases, except where otherwise specifically provided.



§ 65-2-107 - Parties to contested cases.

All persons having a right under the provisions of the laws applicable to the authority to appear and be heard in contested cases as defined in this chapter shall be deemed parties to such proceedings for the purposes of this chapter. In addition, the authority may upon motion allow any interested person to intervene and become a party to any contested case.



§ 65-2-108 - Notice and hearing in contested cases.

All parties to contested cases shall be afforded an opportunity for hearing after reasonable notice. The notice shall state the time, place, and issues involved as specifically as may be practicable. At the hearing all parties shall be afforded an opportunity to present evidence and argument in accordance with the rules of the authority; provided, that informal disposition may also be made of any case by stipulation, agreed settlement, consent order, or default; and provided further, that this section shall not be applicable to proceedings otherwise provided for by law.



§ 65-2-109 - Rules of evidence -- Judicial notice -- Burden of proof.

In all contested cases:

(1) The authority shall not be bound by the rules of evidence applicable in a court, but it may admit and give probative effect to any evidence which possesses such probative value as would entitle it to be accepted by reasonably prudent persons in the conduct of their affairs; provided, that the authority shall give effect to the rules of privilege recognized by law; and provided further, that the authority may exclude incompetent, irrelevant, immaterial or unduly repetitious evidence;

(2) All evidence, including records and documents in the possession of the authority of which it desires to avail itself, shall be offered and made a part of the record in the case, and no other factual information or evidence shall be considered in the determination of the case. Documentary evidence may be received in the form of copies or excerpts, or by incorporation by reference;

(3) Every party shall have the right of cross-examination of witnesses who testify, and shall have the right to submit rebuttal evidence;

(4) The authority may take notice of judicially cognizable facts and, in addition, may take notice of general, technical, or scientific facts within its specialized knowledge. Parties shall be notified either before or during the hearing, or by reference in preliminary reports or otherwise, of the material so noticed, and they shall be afforded an opportunity to contest the facts so noted. The authority may utilize its experience, technical competence, and specialized knowledge in the evaluation of evidence presented to it; and

(5) The burden of proof shall be on the party or parties asserting the affirmative of an issue; provided, that when the authority has issued a show cause order pursuant to this chapter, the burden of proof shall be on the parties thus directed to show cause.



§ 65-2-110 - Authority reporter -- Preparation of official record.

The authority is authorized and directed to employ a competent court reporter or stenographer, whose salary shall be paid out of the general appropriations for the authority, and whose duties shall be to attend all sessions of the authority, to take down and transcribe all testimony offered in contested cases, to prepare the official record of all contested cases, which record shall include all petitions, applications, testimony, exhibits and such other matters as required by law or as the authority may direct, and to perform such other duties as the authority may direct; provided, that the authority may, in its discretion, direct the reporter not to transcribe particular proceedings if it appears that no such transcript is necessary; and provided further, that any party to a contested case may obtain copies of the transcript of testimony made by the authority's reporter upon the payment to the authority of the cost of same at such rate as the authority may determine.



§ 65-2-111 - Proceedings before hearing examiners.

In any contested case, the authority may direct that the proceedings or any part thereof shall be heard by a hearing examiner to be appointed by the authority; provided, that only the members of the authority and the regular employees of the authority shall be eligible to serve as such examiners. Proceedings before hearing examiners shall be according to this chapter, other applicable laws and the rules of the authority. Whenever a contested case, or any part thereof, is heard by a hearing examiner, the hearing examiner shall make a proposal for decision in writing which shall include findings of fact and conclusions of law made by the hearing examiner. Such proposals for decisions shall be served on all parties of record, and each party who would be adversely affected by the proposed decision shall be given an opportunity to file exceptions and present argument in writing to the authority itself. Before the authority shall enter a final order in such cases, the members thereof shall personally consider the entire record, or such portion thereof as may be cited by the parties, and shall make its decision in the form and manner prescribed by this chapter for decisions in contested cases.



§ 65-2-112 - Decisions and orders in contested cases.

Every final decision or order rendered by the authority in a contested case shall be in writing, or stated in the record, and shall contain a statement of the findings of fact and conclusions of law upon which the decision of the authority is based. Copies of such decisions or orders shall be delivered or mailed to each party or to the party's attorney of record.



§ 65-2-113 - Publication of decisions and orders in contested cases.

The authority shall each year compile and publish in such manner as it deems expedient such of its decisions or orders as it deems to be of general interest, and shall charge for copies of such compilations a reasonable price to cover the cost of publication and mailing. The authority may also include within such compilations decisions or orders with reference to the rules of the authority.



§ 65-2-114 - Petitions for rehearing in contested cases.

Any party to a contested case who deems to be aggrieved by a final order of the authority and who desires to have the same modified or set aside may within fifteen (15) days after the entry of such order file with the authority a written petition for rehearing, which shall specify in detail the grounds for the relief sought in the petition and authorities in support.



§ 65-2-115 - Effect of filing of petition for rehearing.

The filing of a petition for rehearing shall not suspend or delay the effective date of the authority's order, and the order shall take effect on the date fixed by the authority and shall continue in effect unless and until the petition is granted or until the order is superseded, modified, or set aside in a manner provided by law.



§ 65-2-116 - Grounds for rehearing.

A petition for rehearing will lie only for the following grounds:

(1) Some material error of law committed by the authority;

(2) Some material error of fact committed by the authority; or

(3) The discovery of new evidence sufficiently strong to reverse or modify the authority's order, and which could not have been previously discovered by due diligence.



§ 65-2-117 - Replies to petitions for rehearing.

Copies of a petition for rehearing shall be served on all parties of record who may file replies to such petition.



§ 65-2-118 - Disposition of petitions for rehearing.

The authority may, in its discretion, set the petition down for hearing or enter an order with reference to the petition without a hearing; provided, that in any event the authority shall dispose of the petition within thirty (30) days after filing thereof. If the authority enters no order disposing of the petition within the thirty-day period, the petition shall be deemed to have been denied as of the expiration of the thirty-day period.



§ 65-2-119 - Proceedings upon granting of petition for rehearing.

Upon the granting of a petition for rehearing by the authority, the authority shall set the matter for rehearing as soon as practicable. In disposing of matters on rehearing, the authority shall have all the powers and shall follow the procedures of the chancery courts with reference to the disposition of rehearings in such courts, except as otherwise provided in this chapter.



§ 65-2-120 - Conflict of laws.

If, in any case to which this chapter applies, this chapter conflicts with any other law in this state, this chapter shall control.



§ 65-2-121 - Liberal construction of chapter.

This chapter shall not be construed as in derogation of the common law, but shall be given a liberal construction, and any doubt as to the existence or the extent of a power conferred shall be resolved in favor of the existence of the power.



§ 65-2-122 - Establishment of optional services purchased by regulated entities or unregulated service providers -- Cost-based charges for services -- Election to use services.

(a) The authority may establish optional services that may be purchased by regulated entities or other unregulated service providers, which are related to the exercise, administration or enforcement of jurisdiction delegated to the authority by state or federal law.

(b) The establishment of charges for services described in subsection (a) shall be cost-based.

(c) No charge for services as established in this section shall be applied to any party that does not expressly elect to use such services, and no party shall be required to elect to use such optional services as a condition of initiating any case before the authority.






Chapter 3 - Regulation of Railroads by Department of Transportation

Part 1 - General Provisions

§ 65-3-101 - All railways subject to chapter.

All railways are declared subject to this chapter, and all individuals, companies, corporations, trustees, receivers, and lessees, owning, operating, and managing such railways for the transportation of freight and passengers, are declared common carriers.



§ 65-3-102 - Interstate commerce excepted.

This chapter and chapter 5 of this title shall be construed to apply to and affect only the transportation of passengers, freight cars and services to persons or between points within this state.



§ 65-3-103 - Uniform laws.

It is the duty of the department of transportation, by correspondence, conventions, or otherwise, to confer with such departments of other states and the interstate commerce commission, and such persons from states which have no railroad commission, as the governors of such states may appoint, for the purpose of agreeing, if practicable, upon a draft of statutes to be submitted to the legislature of each state, which shall secure uniform control of transportation in the several states, and from one (1) state into or through another state, as will best subserve the interest of trade and commerce of the whole country; and the department of transportation shall include in its annual report to the governor an abstract of the proceedings of any such conference or convention.



§ 65-3-104 - Power to adopt rules and regulations.

The department of transportation has the power to make all needed rules for its government and for its proceedings, and regulate the mode of all investigations and hearings of railroad companies and other parties before it, and to adopt and enforce such rules and regulations and modes of procedure as it may deem proper for the hearing and determination of all complaints made by any railroad company or other parties; provided, that no person desiring to be present at any such investigation by the department of transportation shall be denied admission.



§ 65-3-105 - Enforcement of regulations and orders.

The department of transportation is to perform all duties imposed upon it by this chapter and chapter 5 of this title, and see that such companies shall comply with all such regulations and orders as it may reasonably and lawfully make. If any such company fails or refuses to comply with such reasonable and lawful regulations and orders, it shall be the duty of the department of transportation to enforce the same. Power is given the department of transportation to enforce the same by mandamus or mandatory injunction, or by other summary proceedings provided by law. In all such proceedings, the orders, regulations, rates and tariffs made and fixed by the department of transportation pursuant to this chapter and chapter 5 of this title shall be taken and treated as prima facie reasonable and valid. It is made the duty of the courts having jurisdiction in such proceedings to hear and determine all such summary causes as speedily as practicable, giving preference or priority thereto as in revenue causes.



§ 65-3-106 - Information concerning company affairs.

(a) The department of transportation shall inform itself fully and thoroughly in regard to the affairs of every company doing business in this state, and under its jurisdiction. It shall cause to be prepared suitable blanks with questions calculated to elicit all information concerning same, and, as often as may be necessary, furnish the blanks to each such company.

(b) Each company receiving from the department of transportation any such blanks shall cause the same to be properly filled out, so as to answer fully and correctly each question therein propounded, and in case such company is unable to answer any question, it shall give a satisfactory reason for its failure, and the answer, duly sworn to by the proper officer of the company, shall be returned to the department of transportation at its office in Nashville within thirty (30) days from the receipt of same.



§ 65-3-107 - Company reports.

(a) It is the duty of each and every company, corporation, or individual, owning, operating, or managing such a company in this state, to send to the department of transportation at its office in Nashville, the monthly, quarterly, and annual statements of the operations of such company or individual, if such reports are issued; if not, then such company or individual shall send such reports as may be issued at any special or regular time. The president or chief officer of each and every such company shall, on or before February 1 of each year, make and transmit to the department of transportation at its office in Nashville, under oath of the president or chief officer of the company, a full and true statement of the affairs of the company as the same existed on the preceding January 1, in accordance with the direction and schedules prepared and furnished by the department of transportation.

(b) All common carriers shall send a copy of all safety inspection reports of such common carrier's tracks or track system which are prepared for or made by the federal railroad administration to the department of transportation. "Common carrier" is understood not to apply to private in-plant or intra-plant trackage owned or leased by private corporations which do not engage in serving the public as common carriers.

(c) Any officer, agent, or employee failing or refusing to make, under oath, any report required by the department of transportation, within the time required, or failing or refusing to answer fully under oath, if required, any inquiry propounded by the department of transportation, or who shall, in any way, hinder or obstruct the department of transportation, in the discharge of its duties, commits a Class C misdemeanor.



§ 65-3-108 - Powers of department of transportation to examine.

The department of transportation is given full power to examine the books and papers of the companies, and to examine, under oath, the officers, agents, and employees of the companies and any other persons, to procure the necessary information to intelligently and justly discharge its duties and carry out the provisions of this chapter and chapter 5 of this title.



§ 65-3-109 - Confidential information.

The department of transportation shall not give publicity to any contracts, leases, or engagements obtained by it in its official capacity, if the interests of any company would thereby be injuriously affected, unless, in the judgment of the department of transportation, the public interest requires it.



§ 65-3-110 - Power of department of transportation to take evidence.

The department of transportation has the power to examine, under oath, any person, or the directors, officers, agents, and employees of any such corporation doing business in this state, concerning the management of its affairs, and to obtain information pursuant to this chapter and chapter 5 of this title, and has the power to issue subpoenas for the attendance of witnesses, to compel the production of books and papers, and to administer oaths.



§ 65-3-111 - Refusal to obey process or testify -- Penalty.

Any person who neglects or refuses to obey the process of subpoenas issued by the department of transportation or who, being in attendance, refuses to testify commits a Class C misdemeanor. Each refusal to obey the subpoena or to testify is a separate offense.



§ 65-3-112 - Power to issue subpoenas.

The department of transportation, in making any examination or investigation provided for, has the power to issue subpoenas for the attendance of witnesses by such rules as it may prescribe.



§ 65-3-113 - Compensation of witnesses.

Each witness who appears before the department of transportation, by order of the department of transportation, shall receive for attendance the compensation provided by law, which shall be paid by the state treasurer on warrant of the commissioner of finance and administration, upon the presentation of proper voucher sworn to by such witness, and approved by the commissioner of transportation; provided, that no witness shall be entitled to any witness fees or mileage who is directly or indirectly interested in any such company in this state or out of it, or who is in any way interested in any stock, bond, mortgage, security, or earnings of any such company, or who shall be the agent or employee of such company, or an officer thereof when summoned at the instance of such company. No witness furnished with free transportation shall receive compensation for the distance traveled on such free transportation.



§ 65-3-114 - Witness failing to obey subpoena.

In case any witness fails or refuses to obey a subpoena, the department of transportation may issue an attachment for such witness, directed to any sheriff or constable of the state, and compel the witness to attend before the department of transportation and give testimony upon such matters as shall be lawfully required by it.



§ 65-3-115 - Witness failing to attend or answer questions.

If a witness, after being duly summoned, fails or refuses to attend, or to answer any question propounded to such witness, which such witness would be required to answer if in court, the department of transportation shall have power to fine and imprison such witness for contempt in the same manner that the judge of any court of competent jurisdiction might do under similar circumstances.



§ 65-3-116 - Officers or employees testifying exempt from indictment.

No officer, agent, servant, or employee of any such company, who appears and testifies before the department of transportation under this chapter or chapter 5 of this title or in any civil or criminal proceedings instituted by the department of transportation under this chapter or chapter 5 of this title, shall be liable to indictment or presentment for any violation of this chapter or chapter 5 of this title about which such person so testifies.



§ 65-3-117 - Depositions.

The department of transportation shall, in all cases, have a right in its discretion to issue proper process and take depositions instead of compelling personal attendance of witnesses.



§ 65-3-118 - Fees of sheriff or constable executing process.

The sheriff or constable executing any process issued under this chapter and chapter 5 of this title shall receive such compensation as may be allowed by the department of transportation, not to exceed the fees prescribed by law for similar services.



§ 65-3-119 - Penalties generally.

(a) It is the duty of the district attorneys general to bring suit in the name of the state on the relation of the department of transportation, in any court having jurisdiction thereof, to recover any penalty imposed by this chapter and chapter 5 of this title.

(b) If any company, corporation or lessee knowingly violates this chapter or chapter 5 of this title, or does any act prohibited therein, or fails or refuses to perform any duty required by the department of transportation pursuant to this chapter or chapter 5 of this title for which a penalty has not therein been provided, for each and every such act of violation it shall pay to the state of Tennessee a penalty of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).

(c) All penalties provided for in this chapter or chapter 5 of this title shall be recovered, and suit thereon shall be brought, in the name of the state of Tennessee.

(d) All penalties and fines recovered shall be paid into the state treasury.



§ 65-3-120 - Civil and criminal suits.

(a) The circuit, chancery courts and courts of general sessions have jurisdiction of all suits of a civil nature arising under this chapter and chapter 5 of this title, according to the nature of the suit and the amount involved, and the circuit and criminal courts have jurisdiction of all criminal proceedings so arising.

(b) The district attorney general of the judicial district in which the suit is to be instituted shall prosecute suits so brought in the name of the state.

(c) The department of transportation shall report all such violations with the facts in its possession to such district attorney general and request the district attorney general to institute the proper proceedings.

(d) All suits between the state and any such company shall have precedence in all courts over all other suits pending therein, and the judges of the courts are directed to advance such suits on their dockets.



§ 65-3-121 - Indictments -- Prosecutor.

(a) Indictments or presentments under this chapter and chapter 5 of this title shall be only upon recommendation or request of the department of transportation, filed in the court having jurisdiction of the offense.

(b) The department of transportation or any member thereof, or any person authorized by law to prosecute criminal cases, may be prosecutor.



§ 65-3-122 - Limitation of actions.

All prosecutions or actions under this chapter and chapter 5 of this title shall be commenced within one (1) year after the offense has been committed or the cause of action has accrued, or the same shall be barred.



§ 65-3-123 - Abatement of dangerous or unhealthy conditions.

(a) The department of transportation has the power and authority relative to commercial railroads, interurban railroads, and street railroads to inspect the conditions existing on all trains operating in Tennessee, along the rail rights-of-way, in rail yards and terminals, and at rail loading and unloading facilities connected to property owned or operated by the railroads, except for those areas of loading and unloading facilities requiring no access for service by Class I railroads. This power and authority is in addition to those granted in § 65-11-107. Such inspection shall be conducted for the purpose of assuring the safety, health and comfort of rail customers, the general public and rail employees, and for the purpose of abating and removing any dangerous or unhealthy conditions found to exist in these locations.

(b) The department of transportation, on its own motion or on the petition of any citizen, shall have a hearing on the question embraced within this section, as to the presence of dangerous or unhealthy conditions of trains or along the rights-of-way, yards and terminals of all commercial railroads and street railroads.

(c) It is the duty of the department of transportation, after the hearing, to order the abatement and removal of any dangerous or unhealthy condition, if found to exist, and to order improvements to be made remedying same, when such conditions are shown to be dangerous to the health and safety of the general public or the employees.






Part 2 - Inspection, Control, and Supervision Fee

§ 65-3-201 - General provisions.

(a) Every railroad which is doing business in this state and subject to the control and jurisdiction of the department of transportation and to which this chapter applies, shall pay to the state on or before July 1 of each year, a fee for the inspection, control and supervision of the business, service and rates of such railroads.

(b) The fee prescribed by this section shall be paid by railroads in addition to any and all property, franchise, license and other taxes, fees and charges fixed, assessed or charged by law against the railroads.

(c) The amount of the fee prescribed by this section shall be assessed against the actual ton miles operated annually by each railroad in this state, but no fee shall be assessed against any ton miles operated in excess of the maximum assessable ton miles for each railroad. The maximum assessable ton miles shall be the total ton miles reported to the former public service commission by each railroad in calendar year 1990, plus four percent (4%) of that base amount for each calendar year thereafter. The fee fixed and assessed against these ton miles to be paid by each railroad is four cents (4cent(s)) per one thousand (1,000) ton miles. This fee is effective on payments made to the former public service commission on or before July 1, 1995, based upon ton miles for the calendar year 1995, and in each year thereafter.

(d) In no case shall the fee to be paid be less than one hundred dollars ($100) which will be the minimum inspection, control and supervision fee to be paid by any railroad subject to such fee.



§ 65-3-202 - Collection and disposition of fee.

The inspection, control and supervision fees provided for in this part shall be collected by the department of transportation. Such fees, when collected, shall be deposited in the state treasury but shall be kept in a separate account, to be known as the "railroad account," and the funds so raised shall thus be segregated on a fiscal year basis. Effective June 30, 1996, the balance in the railroad account is to reflect all fees collected for the fiscal year and should reflect any payments authorized by this chapter for the fiscal year and each year thereafter. The same accounting procedures used by the department of finance and administration for the determination of other reserve fund balances for the department of transportation shall be applicable to the railroad account balance.



§ 65-3-203 - Default.

In case of default in the payment of any such fee, or part thereof, when the same shall become due, as provided in this part, any railroad in default shall be liable to a penalty of ten percent (10%) per month on the amount of the fee, which may be recovered by suit of the state for every month it remains in default, and any such penalty, when collected, is to be deposited in the state treasury as part of the railroad account.



§ 65-3-204 - Lien for fees and penalties.

A lien is declared and shall exist upon all the property of each railroad in default for the payment of the fee prescribed, together with all penalties accruing hereunder, which liens shall be superior to all other liens, except those for federal, state, county and municipal taxes.



§ 65-3-205 - Employees.

The commissioner of transportation is empowered to employ such rate experts, engineers, attorneys, accountants, auditors, inspectors, examiners, clerks, agents or other employees, and assign to them such duties as shall be necessary to enable the department of transportation to fully perform the duties, and to exercise the powers conferred by this chapter upon the department of transportation, subject to its review. This section shall not be construed to authorize or to permit such attorneys to file any action or to otherwise appear before any state or federal court without prior approval of the attorney general and reporter.



§ 65-3-206 - Railroads to file statements.

Every such railroad doing business in this state shall file with the department of transportation a statement under oath, in such form and substance as may be prescribed by the department of transportation, setting forth accurately the ton miles operated in the state, together with the total number of Tennessee main line miles for the preceding calendar year. Any such railroad failing to file such statement as required, or failing to give such other information as may be reasonably required of such railroad, commits a Class C misdemeanor for each day of such failure to comply.



§ 65-3-207 - Use of fees.

The inspection, control and supervision fees generated by this part shall be used only to support railroad-related programs administered by the department of transportation and assessment functions performed by the comptroller of the treasury under title 67, chapter 5, part 13.









Chapter 4 - Regulation of Public Utilities by Authority

Part 1 - General Provisions

§ 65-4-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Competing telecommunications service provider" means any individual or entity that offers or provides any two-way communications service, telephone service, telegraph service, paging service, or communications service similar to such services and is certificated as a provider of such services after June 6, 1995, unless otherwise exempted from this definition by state or federal law;

(2) "Current authorized fair rate of return" means:

(A) For an incumbent local exchange telephone company operating pursuant to a regulatory reform plan ordered by the former public service commission under TPSC rule 1220-4-2-.55, any return within the range contemplated by TPSC rule 1220-4-2-.55(1)(c)(1) or TPSC rule 1220-4-2-.55(d);

(B) For any other incumbent local exchange telephone company, the rate of return on rate base most recently used by the former public service commission in an order evaluating its rates;

(3) "Gross domestic product-price index (GDP-PI)" used to determine limits on rate changes means the final estimate of the chain-weighted gross domestic product-price index as prepared by the United States department of commerce and published in the Survey of Current Business, or its successor;

(4) "Incumbent local exchange telephone company" means a public utility offering and providing basic local exchange telephone service as defined by § 65-5-108(a) pursuant to tariffs approved by the former public service commission prior to June 6, 1995;

(5) "Interconnection services" means telecommunications services, including intrastate switched access service, that allow a telecommunications service provider to interconnect with the networks of all other telecommunications service providers;

(6) (A) "Public utility" means every individual, copartnership, association, corporation, or joint stock company, its lessees, trustees, or receivers, appointed by any court whatsoever, that own, operate, manage or control, within the state, any interurban electric railway, traction company, all other common carriers, express, gas, electric light, heat, power, water, telephone, telegraph, telecommunications services, or any other like system, plant or equipment, affected by and dedicated to the public use, under privileges, franchises, licenses, or agreements, granted by the state or by any political subdivision thereof. "Public utility" as defined in this section shall not be construed to include the following nonutilities:

(i) Any corporation owned by or any agency or instrumentality of the United States;

(ii) Any county, municipal corporation or other subdivision of the state of Tennessee;

(iii) Any corporation owned by or any agency or instrumentality of the state;

(iv) Any corporation or joint stock company more than fifty percent (50%) of the voting stock or shares of which is owned by the United States, the state of Tennessee or by any nonutility referred to in subdivisions (a)(1), (2), and (3);

(v) Any cooperative organization not organized or doing business for profit, cooperative association not organized or doing business for profit, or cooperative corporation not organized or doing business for profit. For purposes of this subdivision (6)(A)(v), "cooperative" shall mean only those nonprofit cooperative entities organized under or otherwise subject to the Rural Electric and Community Services Cooperative Act, compiled in chapter 25, part 2 of this title, or the Telephone Cooperative Act, compiled in chapter 29 of this title.

(vi) Any individual, partnership, copartnership, association, corporation or joint stock company offering domestic public cellular radio telephone service authorized by the federal communications commission; provided, that the real and personal property of such domestic public cellular radio telephone entities shall be assessed by the comptroller of the treasury pursuant to §§ 67-5-801(a)(1), 67-5-901(a)(1), and § 67-5-1301(a)(2); provided, however, that until at least two (2) entities, each independent of the other, are authorized by the federal communications commission to offer domestic public cellular radio telephone service in the same cellular geographical area within the state, the customer rates only of a company offering domestic public cellular radio telephone service shall be subject to review by the Tennessee regulatory authority pursuant to §§ 65-5-101 -- 65-5-104. Upon existence in a cellular geographical area of the conditions set forth in the preceding sentence, domestic public cellular radio telephone service in such area, for all purposes, shall automatically cease to be treated as a public utility under this title. The Tennessee regulatory authority's authority over domestic public cellular radio telephone service is expressly limited to the above extent and the authority shall have no authority over resellers of domestic public cellular radio telephone service. For the purpose of this subdivision (6)(F), "authorized" means six (6) months after granting of the construction permit by the federal communications commission to the second entity or when the second entity begins offering service in the same cellular geographical area, whichever should first occur. This subdivision (6)(F) does not affect, modify or lessen the regulatory authority's authority over public utilities that are subject to regulation pursuant to chapter 5 of this title;

(vii) Any county, municipal corporation or other subdivision of a state bordering Tennessee, but only to the extent that such county, municipal corporation or other subdivision distributes natural gas to retail customers within the municipal boundaries and/or urban growth boundaries of a Tennessee city or town adjoining such bordering state;

(viii) Any of the foregoing nonutilities acting jointly or in combination or through a joint agency or instrumentality; and

(ix) For purposes of §§ 65-5-101 and 65-5-103, "public utility" shall not include interexchange carriers. "Interexchange carriers" means companies, other than incumbent local exchange telephone companies, owning facilities in the state which consist of network elements and switches, or other communication transmission equipment used to carry voice, data, image, and video traffic across the local access and transport area (LATA) boundaries within Tennessee;

(B) (i) "Public utility" does not mean nonprofit homeowners associations or organizations whose membership is limited to owners of lots in residential subdivisions, which associations or organizations own, construct, operate or maintain water, street light or park maintenance service systems for the exclusive use of that subdivision; provided, however, that the subdivisions are unable to obtain such services from the local utility district. None of the property, property rights or facilities owned or used by the association or organization for the rendering of such services shall be under the jurisdiction, supervision or control of the Tennessee regulatory authority;

(ii) "Public utility" does not mean any nonprofit corporation, as defined in § 501(c)(4) of the Internal Revenue Code (26 U.S.C. § 501(c)(4)), which owns and operates a wastewater system primarily for the use of the members of the corporation and which has received a written statement of exemption from regulation as a public utility from the Tennessee regulatory authority prior to January 1, 2009; and

(7) "Telecommunications service provider" means any incumbent local exchange telephone company or certificated individual or entity, or individual or entity operating pursuant to the approval by the former public service commission of a franchise within § 65-4-207(b), authorized by law to provide, and offering or providing for hire, any telecommunications service, telephone service, telegraph service, paging service, or communications service similar to such services unless otherwise exempted from this definition by state or federal law.



§ 65-4-102 - Railroads excluded.

None of the provisions of this chapter and none of the powers conferred upon the authority shall apply to any railroad, whether operated by an incorporated company or individual, which is operated in this state and which is regulated and governed by chapter 3 of this title.



§ 65-4-103 - Interstate commerce excepted.

This chapter shall be construed to apply to and affect only public utilities which furnish products or services within the state, and this chapter shall not be construed to extend to any public utility engaged in interstate commerce the government or regulation of which jurisdiction is vested in the interstate commerce commission or other federal board or commission.



§ 65-4-104 - Authority's jurisdiction and control of public utilities.

The authority has general supervisory and regulatory power, jurisdiction, and control over all public utilities, and also over their property, property rights, facilities, and franchises, so far as may be necessary for the purpose of carrying out the provisions of this chapter. However, such general supervisory and regulatory power and jurisdiction and control shall not apply to street railway companies.



§ 65-4-105 - Extent of regulatory power of authority.

(a) In addition to the power conferred by this chapter on the authority, it shall possess with reference to all public utilities within its jurisdiction all the other powers conferred with reference to railroads regulated by the department of transportation or transportation companies regulated by the department of safety as provided by chapters 3 and 5 of this title.

(b) Where any existing contract between any public utility and any municipality specifies that particular things, other than charging certain rates, tolls or fares, shall continue to be done by such public utility, or the nature, kind, and quality of any particular service to be rendered by the public utility to the municipality or its people, nothing in this section nor in this title shall be construed to authorize the authority to excuse such public utility from continuing to do such specified things or from continuing to render and perform the service of at least the nature, kind and quality specified in any such existing contract; but, all these things involving the cost of the service shall be taken into consideration by the authority in exercising its power to pass upon the reasonableness of any rate, fare, or charge hereafter to be made by such public utility.

(c) No provision of this section or of this title shall be construed to alter or impair any existing contract between any public utility and any municipality whereby it has been agreed that any payments of money, in addition to proper ad valorem taxes, shall be made by any such public utility to or for the benefit of any such municipality or its people, but all such things, involving the cost of the service, shall be taken into consideration by the authority in exercising its power to pass upon the reasonableness of any rate, fare or charge hereafter to be made by such public utility.

(d) When any public utility regulated by the authority supplies its services to consumers who use solar or wind-powered equipment as a source of energy, such public utility shall not discriminate against such consumers by its rates, fees or charges or by altering the availability or quality of energy. Any consumer who uses solar, wind power, or other auxiliary source of energy shall install and operate the equipment, property, or appliance for such energy source in compliance with any state or local code or regulation applicable to the safe operation of such equipment, property, or appliance.

(e) Any franchise payment or other payment for the use of public streets, alleys or other public places or any license, privilege, occupation or excise tax payment, which after February 24, 1961, may be made by a utility to a municipality or other political subdivision, except such taxes as are presently provided for under existing statutes and except such franchise payment or other payments as are presently exacted from the utility pursuant to the terms of any existing franchise or other agreement, shall, insofar as practicable, be billed pro rata to the utility customers receiving local service within the municipality or political subdivision receiving such payments, and shall not otherwise be considered by the authority in fixing the rates and charges of the utility.

(f) The authority shall further have jurisdiction over all utility districts created pursuant to Tennessee law, to the extent that the exercise of such jurisdiction is provided by title 7, chapter 82 and Acts 1951, ch. 51 as provided in this chapter or as amended.



§ 65-4-106 - Construction of chapter.

This chapter shall not be construed as being in derogation of the common law, but shall be given a liberal construction, and any doubt as to the existence or extent of a power conferred on the authority by this chapter or chapters 1, 3 and 5 of this title shall be resolved in favor of the existence of the power, to the end that the authority may effectively govern and control the public utilities placed under its jurisdiction by this chapter.



§ 65-4-107 - Approval of privilege or franchise.

No privilege or franchise hereafter granted to any public utility by the state or by any political subdivision of the state shall be valid until approved by the authority, such approval to be given when, after hearing, the authority determines that such privilege or franchise is necessary and proper for the public convenience and properly conserves the public interest, and the authority shall have power, if it so approves, to impose such conditions as to construction, equipment, maintenance, service or operation as the public convenience and interest may reasonably require; provided, however, that nothing contained in this chapter shall be construed as applying to the laying of sidings, sidetracks, or switchouts, by any public utility, and it shall not be necessary for any such public utility to obtain a certificate of convenience from the authority for such purpose.



§ 65-4-108 - Appeal to authority from local regulation.

Any such public utility may appeal to the authority from any order or regulation made by any local, municipal, or county governing body, and the authority is given power and jurisdiction to hear such appeal and to determine the matter in question on the merits and make such order in the premises as may be just and reasonable.



§ 65-4-109 - Issuance of stocks or other evidences of indebtedness.

No public utility shall issue any stocks, stock certificates, bonds, debentures, or other evidences of indebtedness payable in more than one (1) year from the date thereof, until it shall have first obtained authority from the authority for such proposed issue. It shall be the duty of the authority after hearing to approve any such proposed issue maturing more than one (1) year from the date thereof upon being satisfied that the proposed issue, sale and delivery is to be made in accordance with law and the purpose of such be approved by the authority.



§ 65-4-110 - Depreciation account for protection of holders of securities.

The authority has the power, after hearing, upon notice, by order in writing, to require every public utility as defined in § 65-4-101 to carry for the protection of stockholders, bondholders or holders of securities a proper and adequate depreciation account in accordance with such rules, regulations, and forms of account, as the authority may prescribe. The authority shall have power to ascertain and determine, and by order in writing, after hearing, fix proper and adequate rates of depreciation of the property of each public utility, and each public utility shall conform its depreciation accounts to the rates so ascertained, determined, and fixed, and shall set aside the moneys so provided for out of earnings and carry the same in a depreciation fund. The income from investments of moneys in such fund shall likewise be carried in such fund. This depreciation fund shall not be expended otherwise than for depreciation, improvements, new constructions, extensions, or additions to the property of such public utility, unless the authority shall by order in writing give permission to the public utility to divert the fund to purposes other than those named in this section.



§ 65-4-111 - Uniform system of accounting -- Reports.

(a) The authority has the power, after hearing, upon notice, by order in writing, to require every public utility as defined in § 65-4-101 to keep its books, records, and accounts so as to afford an intelligent understanding of the conduct of its business, and to that end to require every such public utility of the same class to adopt a uniform system of accounting. The accounting system shall conform, where applicable, to any system adopted or approved by the interstate commerce commission.

(b) The authority also has the power to require each such utility to furnish annually, or at such other times as the authority may require, a detailed report of finances and operations as shown by such system of accounts.



§ 65-4-112 - Utilities leasing, merging, or consolidating property.

(a) No lease of its property, rights, or franchises, by any such public utility, and no merger or consolidation of its property, rights and franchises by any such public utility with the property, rights and franchises of any other such public utility of like character shall be valid until approved by the authority, even though power to take such action has been conferred on such public utility by the state or by any political subdivision of the state.

(b) Any public utility as defined in § 65-4-101, may, without the approval or consent of the state or the authority, or any other agency of the state, sell, lease, or otherwise dispose of any of its property, including, but without limitation, franchises, rights, facilities, and other assets, and its capital stock, to any of the nonutilities defined in § 65-4-101.



§ 65-4-113 - Transfer of authority to provide utility services.

(a) No public utility, as defined in § 65-4-101, shall transfer all or any part of its authority to provide utility services, derived from its certificate of public convenience and necessity issued by the authority, to any individual, partnership, corporation or other entity without first obtaining the approval of the authority.

(b) Upon petition for approval of the transfer of authority to provide utility services, the authority shall take into consideration all relevant factors, including, but not limited to, the suitability, the financial responsibility, and capability of the proposed transferee to perform efficiently the utility services to be transferred and the benefit to the consuming public to be gained from the transfer. The authority shall approve the transfer after consideration of all relevant factors and upon finding that such transfer furthers the public interest.

(c) Following approval of the transfer pursuant to this section, the transferee shall be granted full authority to provide the transferred services subject to the continuing regulation of the authority. The transferor shall no longer have any authority to provide the transferred services, but shall retain authority to provide other services, if any are retained, which were not included in such transfer.

(d) This section shall not apply to any transfers falling under § 65-4-112. This section shall apply to all other utility service transfers, including, but not limited to, the transfer of the authority to provide communications services held by a land line telephone company pursuant to § 65-30-105(h).

(e) To the extent transferees receiving authority under this section would be prohibited from performing the service by § 65-30-104, § 65-30-105(a), or § 65-30-105(f)(2), those sections are declared inapplicable.



§ 65-4-114 - Service requirements.

The authority has the power, after hearing, upon notice, by order in writing, to require every public utility, as defined in § 65-4-101, to:

(1) Furnish safe, adequate, and proper service and to keep and maintain its property and equipment in such condition as to enable it to do so; and

(2) Establish, construct, maintain, and operate any reasonable extension of its existing facilities where, in the judgment of the authority, such extension is reasonable and practicable, and will furnish sufficient business to justify the construction, operation, and maintenance of the same, and when the financial condition of the public utility affected reasonably warrants the original expenditure required in making such extension, or to abandon any service when, in the judgment of the authority, the public welfare no longer requires the same.



§ 65-4-115 - Unjust practices and unsafe services prohibited.

No public utility shall adopt, maintain, or enforce any regulation, practice, or measurement which is unjust, unreasonable, unduly preferential or discriminatory, nor shall any public utility provide or maintain any service that is unsafe, improper, or inadequate, or withhold or refuse any service which can reasonably be demanded and furnished when ordered by the authority.



§ 65-4-116 - Penalties.

(a) The penalties prescribed by chapter 3 of this title shall be and remain in full force and effect, and shall in every case apply to any public utility within this chapter in the same manner and to the same extent as they are made applicable to and imposed on railroad and transportation companies under chapter 3 of this title.

(b) In determining the amount of the penalty, the appropriateness of the penalty to the size of the business of the person, firm or corporation charged, the gravity of the violation and the good faith of the person, firm or corporation charged in attempting to achieve compliance, after notification of a violation, shall be considered. The amount of the penalty, when finally determined, may be deducted from any sums owing by the state to the person, firm or corporation charged or may be recovered in a civil action in the courts of this state.



§ 65-4-117 - Regulatory powers of authority -- The 2-1-1 collaborative -- Statewide 2-1-1 advisory council.

(a) The authority has the power to:

(1) Investigate, upon its own initiative or upon complaint in writing, any matter concerning any public utility as defined in § 65-4-101;

(2) Request the comptroller of the treasury, from time to time, appraise and value the property of any public utility, as defined in § 65-4-101, whenever in the judgment of the authority such appraisal and valuation shall be necessary for the purpose of carrying out any of the provisions of this chapter. The comptroller of the treasury's office is hereby authorized to make such valuation and in that process may have access to and use any books, documents or records in the possession of any department or board of the state or any political subdivision of the state. For purposes of rate regulation the Tennessee regulatory authority has the specific authority to have access to books, documents or records in possession of any department or board of the state or any political subdivision of the state;

(3) After hearing, by order in writing, fix just and reasonable standards, classifications, regulations, practices or services to be furnished, imposed, observed and followed thereafter by any public utility;

(4) After hearing, by order in writing, ascertain and fix adequate and serviceable standards for the measurement of quantity, quality, pressure, voltage, or other condition, pertaining to the supply of the product or service rendered by any public utility, and to prescribe reasonable regulations for examination, test and measurement of such product or service;

(5) After hearing, by order in writing, establish reasonable rules and regulations, specifications and standards, to secure accuracy of all meters and appliances for measurements;

(6) Provide for the examination and test of any appliance used for the measuring of any product or service of a public utility, and by its agents or examiners to enter upon any premises occupied by any public utility, for the purpose of making the examination and test provided for in this chapter; and

(7) Fix the fees to be paid by any consumer or user of any product or service of a public utility, who may apply to the authority for such examination or test to be made. Any consumer or user may have any such appliance tested upon the payment of the fees fixed by the authority, which fees shall be repaid to the consumer or user if the appliance be found defective or incorrect to the disadvantage of the consumer or user, and in that event such fees shall be paid by the public utility concerned.

(b) (1) Not later than December 31, 2004, the authority shall designate an entity to be the 2-1-1 collaborative for the state of Tennessee, such 2-1-1 collaborative being designated in order to be qualified to obtain federal grants relating to 2-1-1 service in Tennessee. The authority may designate an entity to be the 2-1-1 collaborative based on either the petition of an entity seeking such designation, or based on the authority's own motion.

(2) (A) There is created a statewide 2-1-1 advisory council consisting of up to eighteen (18) members who shall be appointed by the authority. The Tennessee Alliance of Information and Referral Systems and the United Ways of Tennessee shall submit recommendations to the authority for potential appointees to the advisory council. The advisory council shall be representative of the various 2-1-1 service stakeholders, including, but not limited to, governmental entities, call centers, non-profit organizations, foundations and corporate entities. In making recommendations for appointment to the advisory council, the Tennessee Alliance of Information and Referral Systems and the United Ways of Tennessee shall do so with a conscious intent of selecting persons who reflect a diverse mixture with respect to race and gender.

(B) The 2-1-1 advisory council is charged with advising and assisting the authority in establishing statewide standards that will ensure that the citizens of this state are served by an efficient and effective 2-1-1 service. To that end, the authority is empowered to promulgate rules and regulations that further define the role of the advisory council, that adopt standards for 2-1-1 service and as may otherwise be necessary to implement this subdivision (b)(2).



§ 65-4-118 - Consumer advocate division.

(a) There is created a consumer advocate division in the office of the attorney general and reporter which shall consist of various positions which may include attorneys, accountants/financial analysts, support personnel and other personnel as determined by the attorney general and reporter to be appropriate and necessary to accomplish the purposes of this section. As part of the annual appropriations process, the attorney general and reporter may request the general assembly to increase or eliminate positions within the division. The offices of the division shall be located wherever the attorney general and reporter, in the attorney general and reporter's discretion, shall so choose.

(b) (1) The consumer advocate division has the duty and authority to represent the interests of Tennessee consumers of public utilities services. The division may, with the approval of the attorney general and reporter, participate or intervene as a party in any matter or proceeding before the authority or any other administrative, legislative or judicial body and initiate such proceeding, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and the rules of the authority.

(2) If the consumer advocate division concludes that it is without sufficient information to initiate a proceeding, it may petition the authority, after notice to the affected utility, to obtain information from the utility. The petition shall state with particularity the information sought and the type of proceeding that may be initiated if the information is obtained. Additionally, the consumer advocate division may request information from the authority staff, and, if the authority staff is in possession of the requested information, such information shall be provided within ten (10) days of the request.

(c) If the consumer advocate division initiates an appeal of an authority decision, the defense of the appeal shall be the responsibility of the authority through its legal staff.

(d) The consumer advocate division may enter into agreements regarding the nondisclosure of trade secrets or other confidential commercial information obtained by the division.

(e) The attorney general and reporter shall hire, fire, supervise, direct and control the personnel and activities of the consumer advocate division, and the employees of the division shall be employees of the attorney general and reporter for the purposes of title 8, chapter 6.

(f) The attorney general and reporter shall prepare, each year, a budget for the consumer advocate division for the next fiscal year and submit the budget for inclusion in the attorney general and reporter's budget request for review and final approval by the general assembly. Reports on the operations and other matters relative to the consumer advocate division shall be filed by the attorney general and reporter with the general assembly and other governmental entities.

(g) The division shall be funded from the general fund as appropriated in the general appropriations act.



§ 65-4-119 - Complaints referred to employees.

Any person employed by the authority in the consumer advocate division may be assigned by the authority to investigate, hear, and, wherever possible, adjust any individual or general complaint made by any person against any such public utility, wherein its investment, property, service charges, or claims preferred against it, may be involved, and may hear and take proof, and, in the event the authority employee is unable to effect a satisfactory adjustment of any such complaint, then the authority employee shall certify the same to the authority, with recommendations in the premises, whereupon the authority shall, after hearing, make its final order, which shall be binding upon the parties to any such controversy.



§ 65-4-120 - Penalty for noncompliance with authority.

Any public utility which violates or fails to comply with any lawful order, judgment, finding, rule, or requirement of the authority, shall in the discretion of the authority be subject to a penalty of fifty dollars ($50.00) for each day of any such violation or failure, which may be declared due and payable by the authority, upon complaint, and after hearing, and when paid, either voluntarily, or after suit, which may be brought by the authority, shall be placed to the credit of the public utility account.



§ 65-4-121 - Appeals.

Any appeal, order, decision, ruling or action of the authority affecting any utility as defined in § 65-4-101, exclusive of railroads or common carriers, or any company engaged in the transmission of intelligence or communications, shall be filed in a court of record of competent jurisdiction in the county in which the dispute or matters in controversy arose; and no other nisi prius court of this state shall have jurisdiction to hear and determine such appeal. In the event of an appeal from the judgment or order of circuit or chancery court reviewing such order, or judgment, such appeal shall be prosecuted to the court of appeals in the grand division of the state in which the dispute or matters in controversy arose; and any appeal therefrom shall be perfected to the supreme court.



§ 65-4-122 - Discriminatory charges -- Reasonableness of rates -- Unreasonable preferences -- Penalties.

(a) If any common carrier or public service company, directly or indirectly, by any special rate, rebate, drawback, or other device, charges, demands, collects, or receives from any person a greater or less compensation for any service within this state than it charges, demands, collects, or receives from any other person for service of a like kind under substantially like circumstances and conditions, and if such common carrier or such other public service company makes any preference between the parties aforementioned, such common carrier or other public service company commits unjust discrimination, which is prohibited and declared unlawful.

(b) Any such corporation which charges, collects, or receives more than a just and reasonable rate of toll or compensation for service in this state commits extortion, which is prohibited and declared unlawful.

(c) It is unlawful for any such corporation to make or give an undue or unreasonable preference or advantage to any particular person or locality, or any particular description of traffic or service, or to subject any particular person, company, firm, corporation, or locality, or any particular description of traffic or service to any undue or unreasonable prejudice or disadvantage.

(d) Any such corporation that shall be guilty of extortion or unjust discrimination, or of giving to any person or locality, or to any description of traffic an undue or unreasonable preference or advantage, shall be fined in any sum not less than five hundred dollars ($500) nor more than two thousand dollars ($2,000).

(e) An action may be brought by any person against any person or corporation, owning or operating such public service company in Tennessee, for the violation of this section, before any court having jurisdiction to try the same.



§ 65-4-123 - Declaration of telecommunications services policy.

The general assembly declares that the policy of this state is to foster the development of an efficient, technologically advanced, statewide system of telecommunications services by permitting competition in all telecommunications services markets, and by permitting alternative forms of regulation for telecommunications services and telecommunications services providers. To that end, the regulation of telecommunications services and telecommunications services providers shall protect the interests of consumers without unreasonable prejudice or disadvantage to any telecommunications services provider; universal service shall be maintained; and rates charged to residential customers for essential telecommunications services shall remain affordable.



§ 65-4-124 - Administrative rules.

(a) All telecommunications services providers shall provide non-discriminatory interconnection to their public networks under reasonable terms and conditions; and all telecommunications services providers shall, to the extent that it is technically and financially feasible, be provided desired features, functions and services promptly, and on an unbundled and non-discriminatory basis from all other telecommunications services providers.

(b) The Tennessee regulatory authority shall, at a minimum, promulgate rules and issue such orders as necessary to implement the requirements of subsection (a) and to provide for unbundling of service elements and functions, terms for resale, interLATA presubscription, number portability, and packaging of a basic local exchange telephone service or unbundled features or functions with services of other providers.

(c) These rules shall also ensure that all telecommunications services providers who provide basic local exchange telephone service or its equivalent provide each customer a basic White Pages directory listing, provide access to 911 emergency services, provide free blocking service for 900/976 type services, provide access to telecommunications relay services, provide Lifeline and Link-Up Tennessee services to qualifying citizens of the state and provide educational discounts existing on June 6, 1995.

(d) The granting of applications for certificates of convenience and necessity to competing telecommunications service providers or the adoption of a price regulation plan for incumbent local exchange telephone companies is not dependent upon the promulgation of these rules.



§ 65-4-125 - Changes in telecommunications service provider -- Regulation -- Enforcement -- Surety bond or irrevocable letter of credit.

(a) No telecommunications service provider, and no person acting on behalf of any telecommunications service provider, shall designate or change the provider of telecommunications services to a subscriber if the provider or person acting on behalf of the provider knows or reasonably should know that such provider or person does not have the authorization of such subscriber.

(b) No telecommunications service provider, and no person acting on behalf of any telecommunications service provider, shall bill and collect from any subscriber to telecommunications services any charges for services to which the provider or person acting on behalf of the provider knows or reasonably should know such subscriber has not subscribed, or any amount in excess of that specified in the tariff or contract governing the charges for such services.

(c) The Tennessee regulatory authority shall establish a consumer complaint form on the Internet for reporting telecommunications service providers or persons acting on their behalf who charge the provider of telecommunications services in violation of this section. Any Internet sites which are maintained by the authority, the general assembly or the governor's office shall contain a link to such form.

(d) The Tennessee regulatory authority shall adopt rules implementing this section, including, without limitation, rules specifying the manner in which subscriber authorization may be obtained and confirmed.

(e) The Tennessee regulatory authority may entertain and decide complaints and issue orders, including, without limitation, show cause orders, to enforce this section and its rules against any telecommunications service provider, or any person acting on behalf of any telecommunications service provider.

(f) A telecommunications provider or person acting on behalf of a telecommunications provider who violates any provision of this section, any regulation promulgated pursuant to this section or any order issued to enforce the provisions of this section shall be subject to a civil penalty of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each day of any such violation. Such civil penalty shall be due and payable to the authority and shall be credited to the public utility account. The authority shall consider mitigating factors as raised by the telecommunications service provider in assessing the amount of the civil penalty. The authority shall allocate at least twenty-five percent (25%) of the revenue collected from such civil penalty for consumer education.

(g) Any telecommunications provider or person acting on behalf of a telecommunications provider who violates this section or regulations promulgated pursuant to this section shall pay damages to each subscriber affected by such conduct in an amount equal to all charges and fees for services for which the subscriber has not subscribed, including all amounts in excess of allowable charges for such services, and any cost incurred to reinstate the subscriber's original telecommunications service.

(h) This section shall not have the effect of amending or superseding any provisions of the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18, part 1.

(i) This section shall not have the effect of superseding any existing rules of the Tennessee regulatory authority, or any order or proceeding to enforce such existing rules. Any such existing rules shall remain in effect until such time as the Tennessee regulatory authority adopts new rules pursuant to this section.

(j) By September 1, 2000, all telecommunications service providers subject to the control and jurisdiction of the authority, except those owners or operators of public telephone service who pay annual inspection and supervision fees pursuant to § 65-4-301(b), or any telecommunications service provider that owns and operates equipment facilities in Tennessee with a value of more than five million dollars ($5,000,000), shall file with the authority a corporate surety bond or irrevocable letter of credit in the amount of twenty thousand dollars ($20,000) to secure the payment of any monetary sanction imposed in any enforcement proceeding, brought under this title or the Consumer Telemarketing Protection Act of 1990, compiled in title 47, chapter 18, part 15, by or on behalf of the authority.



§ 65-4-126 - State policy on using energy more efficiently.

The general assembly declares that the policy of this state is that the Tennessee regulatory authority will seek to implement, in appropriate proceedings for each electric and gas utility, with respect to which the authority has rate making authority, a general policy that ensures that utility financial incentives are aligned with helping their customers use energy more efficiently and that provides timely cost recovery and a timely earnings opportunity for utilities associated with cost-effective measurable and verifiable efficiency savings, in a way that sustains or enhances utility customers' incentives to use energy more efficiently.






Part 2 - Certificate of Public Convenience and Necessity

§ 65-4-201 - Certificate required -- Bond or other security required for projects proposed by public utilities providing wastewater service.

(a) No public utility shall establish or begin the construction of, or operate any line, plant, or system, or route in or into a municipality or other territory already receiving a like service from another public utility, or establish service therein, without first having obtained from the authority, after written application and hearing, a certificate that the present or future public convenience and necessity require or will require such construction, establishment, and operation, and no person or corporation not at the time a public utility shall commence the construction of any plant, line, system, or route to be operated as a public utility, or the operation of which would constitute the same, or the owner or operator thereof, a public utility as defined by law, without having first obtained, in like manner, a similar certificate; provided, however, that this section shall not be construed to require any public utility to obtain a certificate for an extension in or about a municipality or territory where it shall theretofore have lawfully commenced operations, or for an extension into territory, whether within or without a municipality, contiguous to its route, plant, line, or system, and not theretofore receiving service of a like character from another public utility, or for substitute or additional facilities in or to territory already served by it.

(b) Except as exempted by state or federal law, no individual or entity shall offer or provide any individual or group of telecommunications services, or extend its territorial areas of operations without first obtaining from the Tennessee regulatory authority a certificate of convenience and necessity for such service or territory; provided, however, that no telecommunications services provider offering and providing a telecommunications service under the authority of the authority on June 6, 1995, is required to obtain additional authority in order to continue to offer and provide such telecommunications services as it offers and provides as of June 6, 1995.

(c) (1) After notice to the incumbent local exchange telephone company and other interested parties and following a hearing, the authority shall grant a certificate of convenience and necessity to a competing telecommunications service provider if after examining the evidence presented, the authority finds:

(A) The applicant has demonstrated that it will adhere to all applicable authority policies, rules and orders; and

(B) The applicant possesses sufficient managerial, financial and technical abilities to provide the applied for services. (2) An authority order, including appropriate findings of fact and conclusions of law, denying or approving, with or without modification, an application for certification of a competing telecommunications service provider shall be entered no more than sixty (60) days from the filing of the application.

(d) Subsection (c) is not applicable to areas served by an incumbent local exchange telephone company with fewer than 100,000 total access lines in this state unless such company voluntarily enters into an interconnection agreement with a competing telecommunications service provider or unless such incumbent local exchange telephone company applies for a certificate to provide telecommunications services in an area outside its service area existing on June 6, 1995.

(e) The authority shall direct the posting of a bond or other security by a public utility providing wastewater service or for a particular project proposed by a public utility providing wastewater service. The purpose of the bond or other security shall be to ensure the proper operation and maintenance of the public utility or project. The authority shall establish by rule the form of such bond or other security, the circumstances under which a bond or other security may be required, and the manner and circumstances under which the bond or other security may be forfeited.

(1) The requirement under this subsection (e) to post a bond or other security by a public utility providing wastewater service shall also satisfy the requirement on such a public utility to provide a bond or other financial security to the department of environment and conservation as required by § 69-3-122.

(2) The authority shall establish by rule the amount of such bond or other security for various sizes and types of facilities.

(3) Notwithstanding any other law, posting a bond or other security under this subsection (e) or § 69-3-122, shall not be required until January 1, 2006, or until the authority's rules become effective, whichever occurs first. Such rules may be promulgated as emergency rules.



§ 65-4-202 - Complaint of interference -- Limited certificate.

If any public utility, in establishing, constructing, reconstructing, or extending its route, line, plant or system, shall interfere or be about to interfere with the existing route, line, plant, or system of any other public utility, the authority, on complaint of the public utility claiming to be injuriously affected, may, after hearing, make such order and prescribe such terms and conditions in harmony with this part as are just and reasonable. The authority shall have power, after a hearing involving the financial ability and good faith of the applicant, the necessity for additional service in the municipality or territory, and such other matters as it deems relevant, to issue a certificate of public necessity and convenience, or to refuse to issue the same or to issue it for the establishment or construction of a portion only of the contemplated plant, route, line, or system or extension thereof, or for the partial exercise only of such right or privilege, and may attach to the exercise of the rights granted by the certificate such terms and conditions as to time or otherwise as in its judgment the public convenience, necessity, and protection may require, and may forfeit such certificate after issuance, for noncompliance with its terms, or provide therein for an ipso facto forfeiture of the same for failure to exercise the rights granted within the time fixed by the authority; provided, that nothing in this part shall be construed as requiring such certificate for a municipally owned plant, project, or development.



§ 65-4-203 - Basis for granting certificate -- Notice of hearing.

(a) The authority shall not grant a certificate for a proposed route, plant, line, or system, or extension thereof, which will be in competition with any other route, plant, line, or system, unless it shall first determine that the facilities of the existing route, plant, line, or system are inadequate to meet the reasonable needs of the public, or the public utility operating the same refuses or neglects or is unable to or has refused or neglected, after reasonable opportunity after notice, to make such additions and extensions as may reasonably be required under this part.

(b) In all proceedings under this section, the authority shall give at least ten (10) days' notice to the authorities of, and the public utilities operating in, the municipality or territory affected.

(c) This section shall not apply to telecommunications service providers.



§ 65-4-204 - Public hearing on certificate -- Plans and information required of applicant.

The authority may, upon its own initiative, or shall upon written application of any party in interest, order a public hearing with due notice to all interested parties, at which hearing the person proposing to create the development of water power or other plant or equipment, or extension of the same, shall be required to file with the authority, under oath, engineering plans and other information fully descriptive of the proposed development or such thereof as in the opinion of the authority can reasonably be furnished by such applicant, together with such other reasonable information as may be called for at the hearing or any adjournment of the same; and the authority shall have full power to issue or refuse the certificate of public necessity and convenience, or to qualify or withdraw the same as provided in § 65-4-203.



§ 65-4-205 - Evidence.

All evidence taken by the authority in any such hearing or hearings shall be taken under oath and may be treated as evidence in any court.



§ 65-4-207 - Law inapplicable at local option.

(a) This part does not apply where any municipality or county by resolution or ordinance declares that a public necessity requires a competing company in that municipality or county.

(b) This section shall not apply to telecommunications service providers; provided, that this section shall continue to apply with respect to any ordinance adopted, and any franchise granted pursuant to such an ordinance, prior to June 6, 1995.



§ 65-4-208 - Interstate transmission of electric power.

(a) Notwithstanding any other law, no person, firm or corporation not engaged on March 22, 1955, in the business of generating, transmitting, distributing, or furnishing electric power shall extend or construct transmission or distribution lines or other works into or within the state, directly or indirectly enter the state, for the purpose of delivering within the state electric power generated at a point or points outside the state, unless such person, firm or corporation shall have first submitted its plans for such extension, construction or entry to the authority and shall have obtained from the authority a certificate of public convenience and necessity covering the same. The authority shall deny such certificate if, after a hearing, the authority cannot affirmatively establish that the granting of such certificate would serve the public interest.

(b) This section shall not apply to the federal government or any federal agency, to the state of Tennessee or any agency or political subdivision of the state, or to any cooperative association organized under the former Electric Cooperative Act or the former Electric Membership Corporation Act, but shall be fully applicable to any private corporation organized under the laws of this or any other state and to any public corporation of any other state, irrespective of the nature, identity or governmental or other public status of the purchaser, consumer, or other party to whom electric power is to be delivered within the state.

(c) The provisions of this section shall be cumulative and the requirements contained in this section shall be in addition to, and not in substitution for, the requirements contained in any other law.






Part 3 - Inspection, Control, and Supervision Fee

§ 65-4-301 - Fees required.

(a) (1) Every public utility doing business in this state and subject to the control and jurisdiction of the authority to which this chapter applies, shall pay to the state on or before April 1 of each year, a fee for the inspection, control and supervision of the business, service and rates of such public utility.

(2) Fees collected by the authority pursuant to this part shall be expended by the authority for the inspection, control and supervision of the business service and rates of such public utilities as established in subdivision (a)(1). In addition, the Tennessee regulatory authority may grant, on a one-time basis, an amount not to exceed four hundred thousand dollars ($400,000) from the public utilities account, as defined in § 65-4-307, to the 2-1-1 collaborative for the purpose of defraying start-up costs associated with the establishment of 2-1-1 telephone service to cover all parts of the state. Such grant may be made only after public notice is provided by the Tennessee regulatory authority, specifically giving all public utilities, which are currently doing business in this state and subject to the control and jurisdiction of the authority, the opportunity to raise objection to such grant. The authority shall consider any objection timely filed in response to the authority notice prior to making such grant.

(b) Every owner or operator of a public pay telephone service who is not a public utility paying a fee in accordance with subsection (a), and who is authorized to provide such service pursuant to authority regulation, shall pay an annual inspection and supervision fee of ten dollars ($10.00) for each service location. Such fee shall be paid on or before July 1 of each year.



§ 65-4-302 - Fee in addition to other taxes and fees.

The fee provided for in this part shall be paid by the public utility in addition to any and all property, franchise, license, and other taxes, fees, and charges fixed, assessed, or charged by law against such utility.



§ 65-4-303 - Fee measured by gross receipts from intrastate operations -- Rates.

(a) The amount of the fee provided for in this section shall be measured by the amount of the gross receipts from intrastate operations of each public utility in excess of five thousand dollars ($5,000).

(b) (1) Except as provided in subdivision (b)(2), "gross receipts from intrastate operations":

(A) Means total revenues, before any deductions, which are recognized by the authority as utility revenue for the purpose of setting intrastate rates under chapter 5 of this title; and

(B) Does not include any revenues from directory operations; provided, that the exclusion of these revenues from directory operations shall not affect the power of the authority to include or exclude these revenues in setting intrastate rates.

(2) For companies that elect market regulation pursuant to § 65-5-109(m), "gross receipts from intrastate operations" means the total revenue derived from the provision of intrastate services to non-affiliated telecommunications carriers, including specifically revenue from interconnection, collocation, billing and collection, inter-carrier compensation, services sold for resale and carrier access; provided, that revenue derived from the provision of retail services and products to consumers that are not telecommunications carriers is excluded.

(c) (1) The fee fixed and assessed against and to be paid by each public utility shall be due and payable on or before April 1, 2014, and each April 1 thereafter, and shall be based on the previous calendar year's gross receipts from intrastate operations. The fee shall be four dollars and twenty-five cents ($4.25) per one thousand dollars ($1,000) of such gross receipts over five thousand dollars ($5,000), except as set forth in subdivision (c)(2) for companies that provide telecommunications services.

(2) (A) Notwithstanding the calculations in subdivision (c)(1), the minimum inspection fee for companies that elect market regulation pursuant to § 65-5-109(m) shall be forty-nine percent (49%) of the inspection fee that was due by such company on April 1, 2012. Such companies shall file with their fee payments a calculation of both the fee as calculated under subdivision (c)(1) and the alternative minimum calculation established in this subdivision (c)(2)(A).

(B) Notwithstanding the calculation in subdivision (c)(1), the maximum inspection fee for a company providing telecommunications services that does not elect to enter market regulation shall be the inspection fee that was due by such company on April 1, 2012.

(C) In no event, however, shall the minimum inspection fee for any telecommunications service company be less than one hundred dollars ($100).

(d) The fee shall be due and payable on or before April 1, 2014, and each April 1 thereafter.

(e) The fee provided for in this section may be recovered by a public utility operating under rate of return regulation through either a rate case proceeding pursuant to § 65-5-103 or a separate recovery mechanism to be determined by the authority. Nothing in this section shall alter the manner in which public utilities that operate under price regulation or market regulation, pursuant to § 65-5-109, may set rates. Nothing in this section shall alter the limitations on the jurisdiction of the authority over market-regulated companies in § 65-5-109. A public utility may recoup its inspection fees by including a line item on its subscribers' bills.



§ 65-4-304 - Minimum fees.

In no case shall the fee to be paid be less than one hundred dollars ($100), which will be the minimum inspection, control and supervision fee to be paid by any public utility subject to such fee.



§ 65-4-305 - Information required of utility.

Annually, every such public utility doing business in this state shall file with the authority a statement under oath, in such form and substance as may be prescribed by the authority, setting forth accurately the amount of its gross receipts from all sources for the preceding calendar year. Any such public utility failing to file such statement as required, or failing to give such other information as may be reasonably required of such public utility, commits a Class C misdemeanor for each day of such failure to comply.



§ 65-4-306 - Time for payment of fees.

The inspection, control, and supervision fees provided for in this part shall become due and payable on April 1 of each year.



§ 65-4-307 - Collection and disposition of fees.

The inspection, control and supervision fees provided for in this part shall be collected by the authority. Such fees, when collected, shall be deposited in the state treasury but shall be kept in a separate account, to be known as the "public utilities account" and the funds so raised shall thus be segregated.



§ 65-4-308 - Default.

In case of default in the payment of any fee, or part thereof, when the same shall become due, as provided in § 65-4-306, any such public utility in default shall be liable for a penalty of ten percent (10%) per month or fraction thereof, on the amount of the fee, which may be recovered by suit of the state for every month it remains in default, and any such penalty, when collected, shall be deposited into the state treasury as a part of the utilities account; provided, that out of any such penalty, the authority may employ and pay counsel, who shall have power to institute suit in any court of competent jurisdiction for the recovery of such penalty, but in no event shall anything more than the penalty be allowed to such counsel for making such collections.



§ 65-4-309 - Lien for fees and penalties.

A lien is declared, and shall exist, upon all the property of each public utility in default, for the payment of the fee prescribed, together with all penalties accruing under this part, which liens shall be superior to all other liens, except those for federal, state, county and municipal taxes.






Part 4 - Telephone Solicitation and Number Portability

§ 65-4-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authority" means the Tennessee regulatory authority;

(2) "Caller identification service" means telephone service which notifies telephone subscribers of the telephone number of incoming telephone calls;

(3) "Local exchange company" includes telecommunications service providers as defined in § 65-4-101, competing telecommunications service providers as such term is defined in § 65-4-101, telephone cooperatives, and cellular or other wireless telecommunications providers;

(4) "Person" means a natural person, individual, partnership, corporation, trust, estate, incorporated or unincorporated association and any other legal or commercial entity however organized and wherever located that telemarkets to citizens located within the state of Tennessee;

(5) "Residential subscriber" means a person who has subscribed to residential telephone service from a local exchange company or the other persons living, residing or visiting with such person; and

(6) (A) "Telephone solicitation" means any voice communication over a telephone originating from Tennessee or elsewhere that:

(i) Promotes or encourages, directly or indirectly, the purchase of, rental of, or investment in property, goods, or services;

(ii) Refers a residential subscriber to another person for the purpose of promoting or encouraging the purchase of, rental of, or investment in property, goods, or services; or

(iii) Requests a charitable contribution except as provided for in subdivision (6)(B)(ii);

(B) "Telephone solicitation" does not include voice communications to any residential subscriber:

(i) With that subscriber's prior express permission;

(ii) If the communication is made by a bona fide member, volunteer or direct employee of a not-for-profit organization exempt from paying taxes under § 501(c) of the Internal Revenue Code (26 U.S.C. § 501(c)), provided the voice communication is made to request a charitable contribution to be used solely for such not-for-profit organization's exempt purpose;

(iii) Who is an existing customer. For the purposes of this part, an "existing customer" includes a residential subscriber with whom the person or entity making a telephone solicitation has had a prior relationship within the prior twelve (12) months; or

(iv) If the communication is made on behalf of a business and all of the following conditions are met:

(a) A direct employee of the business makes the voice communication;

(b) The communication is not made as part of a telecommunications marketing plan;

(c) The business has a reasonable belief that the specific person who is receiving the voice communication is considering purchasing the service or product sold or leased by the business and the call is specifically directed to such person;

(d) The business does not sell or engage in telemarketing services; and

(e) The business does not make more than a total of three (3) such voice communications in any one (1) calendar week.



§ 65-4-402 - Identity of caller -- Authorized times for solicitation.

Any person or entity who makes a telephone solicitation to any residential subscriber in this state shall, at the beginning of such call, state clearly the identity of the person initiating the call and entity or organization such person represents. Without the permission of the residential subscriber, no person or entity who makes a telephone solicitation shall call such subscriber at any time other than between the hours of eight o'clock a.m. (8:00 a.m.) to nine o'clock p.m. (9:00 p.m.), prevailing time.



§ 65-4-403 - Circumvention of caller identification service prohibited.

No person or entity who makes a telephone solicitation to the telephone of a residential subscriber in this state shall knowingly utilize any method to block or otherwise circumvent such subscriber's use of a caller identification service.



§ 65-4-404 - Calls to persons objecting to solicitation.

No person or entity shall knowingly make or cause to be made any telephone solicitation to any residential subscriber in this state who has given notice to the authority, in accordance with regulations promulgated pursuant to this part, of such subscriber's objection to receiving telephone solicitations.



§ 65-4-405 - Database of persons objecting to solicitation -- Regulations -- Enforcement actions.

(a) The authority shall establish and provide for the operation of a database to compile a list of telephone numbers of residential subscribers who object to receiving telephone solicitations. It shall be the duty of the authority to have such database in operation no later than May 1, 2000. Such database may be operated by the authority or by another entity under contract with the authority.

(b) No later than January 1, 2000, the authority shall promulgate regulations which:

(1) Require each local exchange company to semi-annually inform its residential subscribers of the opportunity to provide notification to the authority or its contractor that such subscriber objects to receiving telephone solicitations;

(2) Specify the methods by which each residential subscriber may give notice to the authority or its contractor of such subscriber's objection to receiving such solicitations or revocation of such notice;

(3) Specify the length of time for which a notice of objection shall be effective and the effect of a change of telephone number on such notice;

(4) Specify the methods by which such objections and revocations shall be collected and added to the database;

(5) Specify the methods by which any person or entity desiring to make telephone solicitations will obtain access to the database as required to avoid calling the telephone numbers of residential subscribers included in the database; and

(6) Specify such other matters that the authority deems necessary to implement this part.

(c) If, pursuant to 47 U.S.C. § 227(c)(3), the federal communications commission establishes a single national database of telephone numbers of subscribers who object to receiving telephone solicitations, the authority shall include the part of such single national database that relates to Tennessee in the database established under this part.

(d) (1) A person or entity desiring to make telephone solicitations to any residential subscriber shall pay to the authority by certified check or money order, on or before March 15, 2000, an annual registration fee of five hundred dollars ($500) to defray regulatory and enforcement expenses. Such annual registration fee shall allow access to the Do Not Call Register compiled from the database established under this part; such registration and access shall be limited to the time period April 1, 2000 until June 30, 2001, or any part thereof. Thereafter, the registration deadline and annual time period shall be determined by rule duly promulgated by the authority.

(2) Unlimited electronic copies of the Do Not Call Register shall be available to persons or entities upon their payment of the annual registration fee. A fee shall be established by rule of the authority for paper copies of the Do Not Call Register.

(3) Fifteen (15) days after the registration deadline, the non-payment of any required fee is a violation of this part. The telephone solicitation of any residential subscriber listed in the Do Not Call Register compiled from the database established under this part, by any person or entity who is not duly registered and who is not otherwise exempted by law, is a violation of this part.

(4) As used in this subsection (d), "entity" includes any parent, subsidiary, or affiliate of a person.

(e) Information contained in the database established under this part shall not be subject to public inspection or disclosure under title 10, chapter 7. Such information shall be used only for the purpose of compliance with this part or in a proceeding or action under this part.

(f) The authority is authorized to initiate proceedings relative to a violation of this part or any rules and regulations promulgated pursuant to this part. Such proceedings include without limitation proceedings to issue a cease and desist order, to issue an order imposing a civil penalty up to a maximum of two thousand dollars ($2,000) for each knowing violation, and to seek additional relief in any court of competent jurisdiction. Each violation shall be calculated in a liberal manner to deter violations and to protect consumers. Each violation may include each telephone solicitation made to a residential subscriber that was on the list that the violator telephoned. The authority is authorized to issue investigative demands, issue subpoenas, administer oaths, and conduct hearings in the course of investigating a violation of this part, in accordance with this title. All civil penalties assessed pursuant to this part shall be deposited in the public utilities account in the state treasury.

(g) No later than January 1, 2000, the authority shall hold a hearing to receive testimony from entities subject to this part who employ independent contractors to make telephone solicitations to determine if the authority should authorize such independent contractors to access the database at a reduced fee. The authority is authorized to allow such access and develop a fee schedule for access to the database by independent contractors and the entity which employs such contractors.

(h) As supplementary to the authority granted in this part, the attorney general and reporter, at the request of the authority, may bring an action in any court of competent jurisdiction in the name of the state against any person or entity relative to a violation of this part or any rules and regulations promulgated pursuant to this part. The courts are authorized to issue orders and injunctions to restrain and prevent violations of this part, and such orders and injunctions shall be issued without bond. In any action commenced by the state, the courts are authorized to order reasonable attorneys' fees and investigative costs be paid by the violator to the state. An action brought by the attorney general and reporter may also include other causes of action such as but not limited to a claim under the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18, part 1.

(i) Upon request of any person, the authority shall initiate a rulemaking proceeding establishing the rules pursuant to which a registrant may share the Do Not Call Register with persons affiliated with the registrant as an independent contractor or member.

(j) On and after January 1, 2012, for purposes of this section, "residential subscriber" also means a state government telephone subscriber.



§ 65-4-406 - Remedies not exclusive.

The remedies, duties, prohibitions, and penalties of this part are not exclusive and are in addition to the Consumer Telemarketing Protection Act of 1990, compiled in title 47, chapter 18, part 15, and all other causes of action, remedies, and penalties provided by law.



§ 65-4-407 - Liability of caller identification service providers.

No provider of telephone caller identification service shall be held liable for violations of this part committed by other persons or entities.



§ 65-4-408 - Defenses.

It shall be a defense in any action or proceeding brought under this part that the defendant has established and implemented, with due care, reasonable practices and procedures to effectively prevent telephone solicitations in violation of this part.



§ 65-4-409 - Portability of telephone number.

The local exchange company shall provide notice to the customer at the time the customer signs up for new service of the availability of number portability of the customer's telephone number.



§ 65-4-410 - Do Not Call Register.

(a) Residential telephone subscribers may enroll on the Tennessee Do Not Call Register in the manner prescribed by the authority. Enrollment shall take effect thirty (30) days following the first day of the succeeding month of enrollment by the subscriber.

(b) State government telephone subscribers may enroll on the Tennessee Do Not Call Register in a manner prescribed by the authority; provided, that only the administrative head, or such person's designee, for each state department, agency, board, commission and other entity of the state, including the legislative branch and the judicial branch, may designate telephone numbers for such department, agency, board, commission or other entity of the state to be enrolled on the register. Enrollment shall take effect thirty (30) days following the first succeeding month of enrollment.






Part 5 - Unsolicited Facsimiles

§ 65-4-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authority" means the Tennessee regulatory authority;

(2) "Fax" or "facsimile" means:

(A) Every process in which electronic signals are transmitted by telephone lines for conversion into written text or other graphic images; but

(B) "Fax" or "facsimile" does not include:

(i) Electronic mail or "e-mail" as regulated pursuant to title 47, chapter 18, part 25; or

(ii) Any transmission of electronic signals by a local exchange company to the extent that the local exchange company merely carries that transmission over its network;

(3) "Local exchange company" includes telecommunications service providers as defined in § 65-4-101, competing telecommunications service providers as such term is defined in § 65-4-101, telephone cooperatives, and cellular or other wireless telecommunications providers, or interactive computer service provider as defined by 47 U.S.C. § 230(f);

(4) "Person" means a natural person, individual, partnership, trust, estate, incorporated or unincorporated association, any corporation, parent, subsidiary or affiliate thereof, or any other legal or commercial entity however organized and wherever located;

(A) "Affiliate" of a specific person means a person that directly or indirectly through one or more intermediaries, controls, or is controlled by, is under common control with, the person specified;

(B) "Parent" means a company owning more than fifty percent (50%) of the voting shares, or otherwise a controlling interest, of another company; and

(C) "Subsidiary" means a corporation with more than fifty percent (50%) of its outstanding voting shares being owned by its parent or the parent's other subsidiaries; and

(5) "Unsolicited facsimile advertisement" means any material advertising the commercial availability or quality of any property, goods, or services, that is transmitted by fax to any person located within the state of Tennessee without such person's prior express invitation or permission, and is transmitted from Tennessee or elsewhere for the purpose of offering the extension of credit or encouraging the purchase or rental of, or investment in, property, goods, or services.



§ 65-4-502 - Unsolicited facsimile advertisements prohibited -- Information required on transmissions.

(a) No person shall transmit or cause another person to transmit an unsolicited facsimile advertisement; provided, that a not-for-profit membership organization exempt from paying taxes under § 501(c) of the Internal Revenue Code (26 U.S.C. § 501(c)) is exempt from this subsection (a), if the facsimile is made by a bona fide member, volunteer, or direct employee of the organization to its current membership.

(b) Any transmission by facsimile machine shall include in a margin at the top or bottom of each transmitted page or on the first page of the transmission the date and time of the transmission; an identification of the business, other entity, or individual sending the message; and the telephone number of the sending machine or of such business, other entity or individual.



§ 65-4-503 - Implementation.

The authority is authorized to promulgate any rules and regulations necessary to implement and effectuate this part.



§ 65-4-504 - Authority -- Penalties -- Investigations -- Notice and hearing.

(a) The authority is authorized to initiate proceedings relative to a violation of this part or any rules and regulations promulgated pursuant to this part. Such proceedings include, without limitation, proceedings to: issue a cease and desist order; issue an order imposing a civil penalty up to a maximum of two thousand dollars ($2,000) for each violation; and to seek additional relief in any court of competent jurisdiction. Violations shall be calculated in a liberal manner to deter violators and to protect consumers. Each page of each unsolicited facsimile advertisement may constitute a separate violation.

(b) In the course of investigating an alleged violation of this part, the authority is authorized to issue investigative demands, issue subpoenas, administer oaths, and conduct hearings in accordance with this title. After proper notice, any such hearing shall be conducted in conformance with authority rules and the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. All civil penalties assessed pursuant to this part shall be deposited in the public utilities account in the state treasury.



§ 65-4-505 - Remedies -- Construction.

(a) This part shall not be construed to limit any person's right to pursue any additional civil remedy otherwise allowed by law.

(b) This part shall not be construed to restrict or apply to communications to and from citizens and their elected representatives.



§ 65-4-506 - Violations.

(a) A violation of this part also constitutes a violation of the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18, part 1.

(b) For the purpose of application of the Tennessee Consumer Protection Act, any violation of this part shall be construed to constitute an unfair or deceptive act or practice affecting trade or commerce and subject to the penalties and remedies as provided in that act, in addition to the penalties and remedies set forth in this part as well as that of 47 U.S.C. § 227, or any other cause of action, civil remedy or penalty provided by law.









Chapter 5 - Regulation of Rates

Part 1 - Public Utilities

§ 65-5-101 - Power to fix rates of public utilities.

(a) The Tennessee regulatory authority has the power after hearing upon notice, by order in writing, to fix just and reasonable individual rates, joint rates, tolls, fares, charges or schedules thereof, as well as commutation, mileage, and other special rates which shall be imposed, observed, and followed thereafter by any public utility as defined in § 65-4-101, whenever the authority shall determine any existing individual rate, joint rate, toll, fare, charge, or schedule thereof or commutation, mileage, or other special rates to be unjust, unreasonable, excessive, insufficient, or unjustly discriminatory or preferential, howsoever the same may have heretofore been fixed or established. In fixing such rates, joint rates, tolls, fares, charges or schedules, or commutation, mileage or other special rates, the authority shall take into account the safety, adequacy and efficiency or lack thereof of the service or services furnished by the public utility.

(b) Notwithstanding any other state law, special rates and terms negotiated between public utilities that are telecommunications providers and business customers shall not constitute price discrimination. Such rates and terms shall be presumed valid. The presumption of validity of such special rates and terms shall not be set aside except by complaint or by action of the Tennessee regulatory authority directors, which Tennessee regulatory authority action or complaint is supported by substantial evidence showing that such rates and terms violate applicable legal requirements other than the prohibition against price discrimination. Records of such special rates and terms shall be retained by the telecommunications provider for the length of time that such rates and terms apply, but shall not be filed with the authority. Such rates shall be effective upon execution by the parties.

(c) Notwithstanding any other law, the tariffs of incumbent local exchange telephone companies establishing rates or terms, or both, for telecommunications services shall be filed with the authority and shall be effective twenty-one (21) days after filing, subject to the following requirements:

(1) Tariffs establishing rates or terms that are valid only for one hundred eighty (180) days or less shall be effective one (1) business day after filing;

(2) Tariffs may be revoked by the authority after notice and a hearing;

(3) (A) Tariffs may be suspended pending such hearing on a showing by a complaining party that:

(i) The complaining party has filed a complaint before the authority alleging with particularity that the tariff violates a specific law;

(ii) The complaining party would be injured as a result of the tariff and has specifically alleged how it would be so injured; and

(iii) The complaining party has a substantial likelihood of prevailing on the merits of its complaint;

(B) The authority may suspend a tariff pending a hearing, on its own motion, upon finding such suspension to be in the public interest. The standard established herein for suspension of tariffs shall apply at all times including the twenty-one (21) or one (1) day period between filing and effectiveness;

(C) The standard established herein for suspension of tariffs shall not be applicable in any way to the determination by the authority of whether to convene a contested case to consider revocation of a tariff. The authority may choose to convene a contested case, or decline to convene a contested case, in its own discretion, to promote the public interest. The standard established in this subdivision (c)(3) for suspension of tariffs shall not be applicable in any way to any decision by the authority regarding revocation of a tariff;

(4) Nothing in this subsection (c) shall alter the existing power of the authority to review those rate increases that are governed by price regulation or rate of return; and

(5) Notwithstanding this subsection (c), the authority may, in its discretion, shorten the twenty-one (21) day period between filing and effectiveness for good cause shown.

(d) In fixing rates, joint rates, tolls, fares, charges, or schedules for service, no privately owned public utility that supplies water to municipal governments is allowed to charge rates, joint rates, tolls, fares, charges, or schedules of any kind whatsoever in connection with fire hydrant service to a municipal government providing fire protection services within the service area. The utility, however, may recover its costs of providing fire hydrant service by charging rates, joint rates, tolls, fares, charges or schedules to its non-municipal government customers within the service area as approved by the Tennessee regulatory authority. New rates shall take effect as prescribed by the Tennessee regulatory authority in a rate proceeding. Such rate proceeding shall be initiated by the utility or the Tennessee regulatory authority itself. Such rate proceeding shall be commenced within 120 days after May 18, 2004. The utility shall continue to collect its current authorized rates from a municipality until new rates are placed into effect by the Tennessee regulatory authority. The municipal government will reimburse the state for any consequent increase in expenditures to the state, up to fifty thousand dollars ($50,000), which results directly from this subsection (d).



§ 65-5-102 - Authority may require filing of schedules.

The authority has the power to require every such public utility to file with it complete schedules of every classification employed and of every individual or joint rate, toll, fare, or charge made or exacted by it for any product supplied or service rendered within this state as specified in such requirement.



§ 65-5-103 - Changes in utility rates, fares, schedules -- Implementation of alternative regulatory methods to allow for public utility rate reviews and cost recovery in lieu of a general rate case proceeding.

(a) When any public utility shall increase any existing individual rates, joint rates, tolls, fares, charges, or schedules thereof, or change or alter any existing classification, the authority shall have power either upon written complaint, or upon its own initiative, to hear and determine whether the increase, change or alteration is just and reasonable. The burden of proof to show that the increase, change, or alteration is just and reasonable shall be upon the public utility making the same. In determining whether such increase, change or alteration is just and reasonable, the authority shall take into account the safety, adequacy and efficiency or lack thereof of the service or services furnished by the public utility. The authority shall have authority pending such hearing and determination to order the suspension, not exceeding three (3) months from the date of the increase, change, or alteration until the authority shall have approved the increase, change, or alteration; provided, that if the investigation cannot be completed within three (3) months, the authority shall have authority to extend the period of suspension for such further period as will reasonably enable it to complete its investigation of any such increase, change or alteration; and provided further, that the authority shall give the investigation preference over other matters pending before it and shall decide the matter as speedily as possible, and in any event not later than nine (9) months after the filing of the increase, change or alteration. It shall be the duty of the authority to approve any such increase, change or alteration upon being satisfied after full hearing that the same is just and reasonable.

(b) (1) If the investigation has not been concluded and a final order made at the expiration of six (6) months from the date filed of any such increase, change or alteration, the utility may place the proposed increase, change or alteration, or any portion thereof, in effect at any time thereafter prior to the final authority decision thereon upon notifying the authority, in writing, of its intention so to do; provided, that the authority may require the utility to file with the authority a bond in an amount equal to the proposed annual increase conditioned upon making any refund ordered by the authority as provided in subdivision (b)(2).

(2) Where increased rates or charges are thus made effective, the interested utility shall maintain its records in such a manner as will enable it, or the authority, to determine the amounts to be refunded and to whom due, in the event a refund is subsequently ordered by the authority as provided in this subdivision (b)(2). Upon completion of the hearing and decision, the authority may order the utility to refund, to the persons in whose behalf such amounts were paid, such portion of such increase, change or alteration as shall have been collected under bond and subsequently disallowed by the authority. If the authority, at any time during the initial three (3) months' suspension period, finds that an emergency exists or that the utility's credit or operations will be materially impaired or damaged by the failure to permit the rates to become effective during the three-month period, the authority may permit all or a portion of the increase, change or alteration to become effective under such terms and conditions as the authority may by order prescribe. Any increase, change or alteration placed in effect under this subsection (b) under bond may be continued in effect by the utility, pending final determination of the proceeding by final order of the authority or, if the matter be appealed, by final order of the appellate court. Should the final order of the authority be appealed while increased rates or charges are being collected under bond, the court shall have power to order an increase or decrease in the amount of the bond as the court may determine to be proper. In the event that all or any portion of such rates or charges have not been placed into effect under bond before the authority, the court considering an appeal from an order of the authority shall have the power to permit the utility to place all or any part of the rates or charges into effect under bond.

(c) In the event the authority, by order, directs any utility to make a refund, as provided in subsection (b), of all or any portion of such increase, change or alteration, the utility shall make the same within ninety (90) days after a final determination of the proceeding by final order of the authority or, if the matter be appealed, by final order of the appellate court, with lawful interest thereon.

(d)(1)(A) The authority is authorized to implement alternative regulatory methods to allow for public utility rate reviews and cost recovery in lieu of a general rate case proceeding before the authority. (B) For all alternative regulatory methods, the authority is authorized to develop minimum filing requirements and procedural schedules; provided, however, that a final determination of the authority pursuant to any alternative regulatory method be made by the authority no later than one hundred twenty (120) days from the initial filing by the public utility.

(C) If the authority denies an alternative regulatory method filed by a public utility, the authority shall set forth with specificity the reasons for its denial and the public utility shall have the right to refile, without prejudice, an amended plan or amendment within sixty (60) days of the issuance of a final order. The authority shall thereafter have sixty (60) days to approve or deny the amended plan or amendment.

(2) (A) A public utility may request and the authority may authorize a mechanism to recover the operational expenses, capital costs or both, if such expenses or costs are found by the authority to be in the public interest, related to any one (1) of the following:

(i) Safety requirements imposed by the state or federal government;

(ii) Ensuring the reliability of the public utility plant in service; or

(iii) Weather-related natural disasters.

(B) The authority shall grant recovery and shall authorize a separate recovery mechanism or adjust rates to recover operational expenses, capital costs or both associated with the investment in such safety and reliability facilities, including the return on safety and reliability investments at the rate of return approved by the authority at the public utility's most recent general rate case pursuant to § 65-5-101 and subsection (a), upon a finding that such mechanism or adjustment is in the public interest.

(3) (A) A public utility may request and the authority may authorize a mechanism to recover the operational expenses, capital costs or both related to the expansion of infrastructure for the purpose of economic development, if such expenses or costs are found by the authority to be in the public interest. Expansion of economic development infrastructure may include, but is not limited to, the following:

(i) Infrastructure and equipment associated with alternative motor vehicle transportation fuel;

(ii) Infrastructure and equipment associated with combined heat and power installations in industrial or commercial sites; and

(iii) Infrastructure that will provide opportunities for economic development benefits in the area to be directly served by the infrastructure.

(B) The authority shall grant recovery and shall authorize a separate recovery mechanism or adjust rates to recover operational expenses, capital costs or both associated with the investment in such economic development facilities, including the return on such economic development investments at the rate of return approved by the authority at the public utility's most recent general rate case pursuant to § 65-5-101 and subsection (a), upon a finding that such mechanism or adjustment is in the public interest.

(4) (A)(i) A public utility may request and the authority may authorize a mechanism to recover expenses associated with efforts to promote economic development in its service territory, if such expenses are found by the authority to be in the public interest.

(ii) Efforts to promote economic development may include, but are not limited to, foregone revenues associated with economic development riders and rates.

(iii) Expenses described in subdivision (d)(4)(A)(ii) may be reflected in cost of service and be subject to recovery through the annual review process in subdivision (d)(6).

(B) Upon a finding that expenses to promote economic development have been incurred, the authority shall authorize a separate recovery mechanism or adjust rates to recover such expenses or grant recovery through the annual review process set forth in subdivision (d)(6), upon a finding that such mechanism or adjustment is in the public interest.

(5) (A) A public utility may request and the authority may authorize a mechanism to recover the operational expenses, capital costs or both related to other programs that are in the public interest.

(B) A utility may request and the authority may authorize a mechanism to allow for and permit a more timely adjustment of rates resulting from changes in essential, nondiscretionary expenses, such as fuel and power and chemical expenses.

(C) Upon a finding that such programs are in the public interest, the authority shall grant recovery and shall authorize a separate recovery mechanism or adjust rates to recover operational expenses, capital costs or both associated with the investment in other programs, including the rate of return approved by the authority at the public utility's most recent general rate case pursuant to § 65-5-101 and subsection (a).

(6) (A) A public utility may opt to file for an annual review of its rates based upon the methodology adopted in its most recent rate case pursuant to § 65-5-101 and subsection (a), if applicable.

(B) In order for a public utility to be eligible to make an election to opt into an annual rate review, the public utility must have engaged in a general rate case pursuant to § 65-5-101 and subsection (a) within the last five (5) years; provided, however, that the authority may waive such requirement or increase the eligibility period upon a finding that doing such would be in the public interest.

(C) Pursuant to the procedures set forth in subdivision (d)(1), the authority shall review the annual filing by the public utility within one hundred twenty (120) days of receipt and order the public utility to make the adjustments to its tariff rates to provide that the public utility earns the authorized return on equity established in the public utility's most recent general rate case pursuant to § 65-5-101 and subsection (a).

(D) (i) A public utility may terminate an approved annual review plan only by filing a general rate case pursuant to § 65-5-101 and subsection (a).

(ii) The authority may terminate an approved annual review plan only after citing the public utility to appear and show cause why the authority should not take such action pursuant to the procedures in § 65-2-106.

(iii) The authority or the public utility may propose a modification to the approved annual review plan for consideration by the authority. The authority shall determine whether any proposed modification is in the public interest and should be approved within the time frame set forth in subdivision (d)(6)(C). If the authority denies a modification to the approved annual review plan, the authority shall set forth with specificity the reasons for its denial.

(7) In addition to the alternative regulatory methods described in this subsection (d), a public utility may opt to file for other alternative regulatory methods. Upon a filing by a public utility for an alternative method not prescribed, the authority is empowered to adopt policies or procedures, that would permit a more timely review and revisions of the rates, tolls, fares, charges, schedules, classifications or rate structures of public utilities, and that would further streamline the regulatory process and reduce the cost and time associated with the ratemaking processes in § 65-5-101 and subsection (a).

(e) For purposes of this section, "public utility" does not include a telecommunications carrier that elects market regulation pursuant to § 65-5-109.



§ 65-5-104 - Unjust rate, fare, schedule or classification prohibited.

(a) No public utility shall:

(1) Make, impose, or exact any unreasonable, unjustly discriminatory or unduly preferential individual or joint rate, or special rate, toll, fare, charge, or schedule for any product, or service supplied or rendered by it within this state; or

(2) Adopt or impose any unjust or unreasonable classification in the making or as the basis of any rate, toll, charge, fare, or schedule for any product or service rendered by it within this state.

(b) Any measure taken by any public utility to avoid discrimination in rates, charges, fees and in the availability and quality of energy against consumers using solar- or wind-powered equipment as a source of energy shall not be considered unreasonable, unjust, or unduly preferential in violation of this section, unless such customers do not have sufficient safety equipment to protect the suppliers from damage.



§ 65-5-105 - Intrastate rate reductions reflecting tax savings.

Any public utility, the maximum rates of which are fixed by the authority, shall reduce its intrastate rates to reflect any tax savings resulting from Acts 1989, ch. 312. Such rate reduction shall be implemented contemporaneously with the effective date of the tax savings.



§ 65-5-106 - Operator-assisted telephone services -- Carriers whose rates exceed maximum approved rates.

(a) Any telephone carrier offering or providing operator-assisted services in Tennessee whose intrastate rates exceed the maximum rate approved by the Tennessee regulatory authority or whose interstate rates exceed the maximum rates approved by the federal communications commission (FCC) shall before providing the service:

(1) Identify by name the carrier providing the service;

(2) State all costs for providing the service; and

(3) Offer to switch the customer to any other carrier offering operator-assisted services and inform the customer that the switch will be made without charge.

(b) As used in this section:

(1) "Maximum rate approved by the federal communications commission (FCC)" means the highest legal rate charged for handling an identical call by a carrier which has been classified by the FCC as a dominant, interstate carrier or, if no carrier has been so classified, means the highest rate approved by the FCC as just and reasonable for an identical call;

(2) "Maximum rate approved by the Tennessee regulatory authority" means the highest legal rate charged for handling an identical call by a carrier whose rates have been fixed by the authority based on the carrier's cost of providing service; and

(3) "Operator-assisted services" means all telephone calls in which the customer is assisted by either a human or mechanical operator and includes, but is not limited to, calls billed to credit cards or third parties and all collect or person-to-person calls.

(c) The authority may exempt any carrier from some or all of the provisions of this section upon a finding that the requirements are no longer necessary to protect the public interest.

(d) Any telephone carrier violating this section is guilty of violating the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18, part 1, and shall be punished accordingly.



§ 65-5-107 - Universal service -- Funding.

(a) In order to ensure the availability of affordable residential basic local exchange telephone service, the authority shall formulate policies, promulgate rules and issue orders which require all telecommunications service providers to contribute to the support of universal service.

(b) The authority shall create an alternative universal service support mechanism that replaces current sources of universal service support only if it determines that the alternative will preserve universal service, protect consumer welfare, be fair to all telecommunications service providers, and prevent the unwarranted subsidization of any telecommunications service provider's rates by consumers or by another telecommunications service provider. To accomplish these objectives, the authority, if it creates or subsequently modifies an alternative universal service support mechanism, shall:

(1) Restrict recovery from the mechanism by any telecommunications service provider to an amount equal to the support necessary to provide universal service;

(2) Consider provision of universal service by incumbent local exchange telephone companies and by other telecommunications service providers;

(3) Order only such contributions to the universal service support mechanism as are necessary to support universal service and fund administration of the mechanism;

(4) Administer the universal service support mechanism in a competitively neutral manner, and in accordance with established authority rules and federal statutes;

(5) Determine the financial effect on each universal service provider caused by the creation or a modification of the universal service support mechanism, and rebalance the effect through a one-time adjustment of equal amount to the rates of that provider;

(6) When ordering a modification, include changes in the cost of providing universal service in the rebalancing required by subdivision (b)(5);

(7) When performing its duties under subdivisions (b)(5) and (6), order no increase in the rates for any interconnection services; and

(8) Consider, at a minimum:

(A) The amount by which the embedded cost of providing residential basic local exchange telephone service exceeds the revenue received from the service, including the cost of the carrier-of-last-resort obligation, for both high- and low-density service areas;

(B) The extent to which rates for residential basic local exchange telephone service should be required to meet the standards of § 65-5-108(c); and

(C) Intrastate access rates and the appropriateness of such rates as a significant source of universal service support.

(c) The authority shall monitor the continued functioning of universal service mechanisms and shall conduct investigations, issue show cause orders, entertain petitions or complaints, or adopt rules in order to assure that the universal service mechanism is modified and enforced in accordance with the criteria set forth in this section.

(d) Nothing in this section shall be construed to require the authority to raise residential basic local exchange telephone service rates.

(e) Any universal service support mechanism created pursuant to this part shall hereafter be known as the universal service program. To implement any such universal service program, there is established a special reserve account in the state's general fund to be funded and allocated in accordance with this section and rules promulgated by the authority. Such fund shall be known as the universal service program support mechanism fund. Moneys from the fund may be expended in accordance with such universal service program. Any moneys deposited in the fund shall remain in such account until expended for purposes consistent with such program and shall not revert to the general fund on any June 30. Any interest earned by deposits in such account shall not revert to the general fund on any June 30 but shall remain in such account until expended for purposes consistent with the universal service program.



§ 65-5-108 - Classification of services -- Exempt services -- Price floor -- Maximum rates for non-basic services.

(a) Services of incumbent local exchange telephone companies who apply for price regulation under § 65-5-109 are classified as follows:

(1) "Basic local exchange telephone services" are telecommunications services which are comprised of an access line, dial tone, touch-tone and usage provided to the premises for the provision of two-way switched voice or data transmission over voice grade facilities of residential customers or business customers within a local calling area, Lifeline, Link-Up Tennessee, 911 Emergency Services and educational discounts existing on June 6, 1995, or other services required by state or federal statute. These services shall, at a minimum, be provided at the same level of quality as is being provided on June 6, 1995. Rates for these services shall include both recurring and nonrecurring charges.

(2) "Non-basic services" are telecommunications services which are not defined as basic local exchange telephone services and are not exempted under subsection (b). Rates for these services shall include both recurring and nonrecurring charges.

(b) The authority, after notice and opportunity for hearing, may find that the public interest and the policies set forth in this part are served by exempting a service or group of services from all or a portion of the requirements of this part. Upon making such a finding, the authority may exempt telecommunications service providers from such requirements as appropriate. The authority shall in any event exempt a telecommunications service for which existing and potential competition is an effective regulator of the price of those services.

(c) Effective January 1, 1996, an incumbent local exchange telephone company shall adhere to a price floor for its competitive services subject to such determination as the authority shall make pursuant to § 65-5-107. The price floor shall equal the incumbent local exchange telephone company's tariffed rates for essential elements utilized by competing telecommunications service providers plus the total long-run incremental cost of the competitive elements of the service. When shown to be in the public interest, the authority shall exempt a service or group of services provided by an incumbent local exchange telephone company from the requirement of the price floor. The authority shall, as appropriate, also adopt other rules or issue orders to prohibit cross-subsidization, preferences to competitive services or affiliated entities, predatory pricing, price squeezing, price discrimination, tying arrangements or other anti-competitive practices.

(d) The maximum rate for any new non-basic service first offered after June 6, 1995, shall not exceed the stand-alone cost of the service.



§ 65-5-109 - Price regulation plan.

(a) Rates for telecommunications services are just and reasonable when they are determined to be affordable as set forth in this section. Using the procedures established in this section, the authority shall ensure that rates for all basic local exchange telephone services and non-basic services are affordable on the effective date of price regulation for each incumbent local exchange telephone company.

(b) An incumbent local exchange telephone company shall, upon approval of its application under subsection (c), be empowered to, and shall charge and collect only such rates that are less than or equal to the maximum permitted by this section and subject to the safeguards in § 65-5-108(c) and (d) and the non-discrimination provisions of this title.

(c) The authority shall enter an order within ninety (90) days of the application of an incumbent local exchange telephone company implementing a price regulation plan for such company. With the implementation of a price regulation plan, the rates existing on January 1, 2009, for all basic local exchange telephone services and non-basic services, as defined in § 65-5-108, are deemed affordable if the incumbent local exchange telephone company's earned rate of return on its most recent Tennessee Regulatory Authority 3.01 report as audited by the authority staff pursuant to subsection (j) is equal to or less than the company's current authorized fair rate of return existing at the time of the company's application. If the incumbent local exchange telephone company's earned rate of return on its most recent Tennessee Regulatory Authority 3.01 report as audited by the authority staff pursuant to subsection (j) is greater than the company's current authorized fair rate of return, the authority shall initiate a contested, evidentiary proceeding to establish the initial rates on which the price regulation plan is based. The authority shall initiate such a rate-setting proceeding to determine a fair rate of return on the company's rate base using the actual intrastate operating revenues, expenses, rate base and capital structure from the company's most recent Tennessee Regulatory Authority 3.01 report as audited by the authority staff pursuant to subsection (j). If the incumbent local exchange telephone company's earned rate of return is less than its current authorized fair rate of return, the company may request the authority to initiate a contested, evidentiary proceeding to establish the initial rates upon which the price regulation plan is based. Upon request by the incumbent local exchange telephone company, the authority shall initiate such a contested, evidentiary proceeding using the same rate-setting procedures described above. Rates established pursuant to the above process shall be the initial rates on which a price regulation plan is based, subject to such further adjustment as may be made by the authority pursuant to § 65-5-107. Nothing in this section shall require a company that has elected price regulation prior to 2009 to reapply for price regulation or to reset its rates under its price regulation plan. Such a company is entitled, in its sole discretion, to the 1995 rates upon which its original election was based or may base its price regulation calculation upon rates in effect as of January 1, 2009.

(d) If not resolved by agreement, the authority shall, on petition of the competing telecommunications services provider, hold a contested case proceeding within thirty (30) days to establish initial rates for new interconnection services provided by an incumbent local exchange telephone company subsequent to June 6, 1995, which rates shall be set in accordance with Acts 1995, ch. 408. The authority shall issue a final order within twenty (20) days of the proceeding.

(e) A price regulation plan shall maintain affordable basic and non-basic rates by permitting a maximum annual adjustment that is capped at the lesser of one-half (1/2) the percentage change in inflation for the United States using the gross domestic product-price index (GDP-PI) from the preceding year as the measure of inflation, or the GDP-PI from the preceding year minus two (2) percentage points. An incumbent local exchange telephone company may adjust its rates for basic local exchange telephone services or non-basic services only so long as its aggregate revenues for basic local exchange telephone services or non-basic services generated by such changes do not exceed the aggregate revenues generated by the maximum rates permitted by the price regulation plan.

(f) Notwithstanding the annual adjustments permitted in subsection (e), the initial basic local exchange telephone service rates of an incumbent local exchange telephone company subject to price regulation shall not increase for a period of four (4) years from the date the incumbent local exchange telephone company becomes subject to such regulation. At the expiration of the four-year period, an incumbent local exchange telephone company is permitted to adjust annually its rates for basic local exchange telephone services in accordance with the method set forth in subsection (e); provided, that the rate for residential basic local exchange telephone service shall not be increased in any one (1) year by more than the percentage change in inflation for the United States using the gross domestic product-price index (GDP-PI) from the preceding year as the measure of inflation. Nothing in this subsection (f) shall be construed to prohibit or limit residential basic local exchange rate increases or aggregate revenues permitted in subsection (e) caused by:

(1) Revenue neutral rate proposals that rebalance access revenue or touchtone revenue to residential basic local exchange service;

(2) Revenue neutral rate proposals that expand local calling areas; or

(3) Rate regrouping when it is based on population growth or expanded local calling such that there is an increase in the number of lines that end-users within the rate group can reach by local calling and the rate group no longer corresponds to the rate group definitions in a carrier's approved tariffs.

(g) Notwithstanding any other provision of this section, a price regulation plan shall permit a maximum annual adjustment in the rates for interconnection services that is capped at the lesser of one-half (1/2) the percentage change in inflation for the United States using the gross domestic product-price index (GDP-PI) from the preceding year as the measure of inflation, or the GDP-PI from the preceding year minus two (2) percentage points. An incumbent local exchange telephone company may adjust its rates for interconnection services only so long as its aggregate revenues generated by such changes do not exceed the aggregate revenues generated by the maximum rates permitted by this subsection (g); provided, that each new rate must comply with the requirements of § 65-5-108 and the non-discrimination provisions of this title. Upon filing by a competing telecommunications service provider of a complaint, such rate adjustment shall become subject to authority review of the adjustment's compliance with this section and rules promulgated under this section. The authority shall stay the adjustment of rates and enter a final order approving, modifying or rejecting such adjustment within thirty (30) days of the complaint.

(h) Incumbent local exchange telephone companies subject to price regulation may set rates for non-basic services as the company deems appropriate, subject to the limitations set forth in subsections (e) and (g), the non-discrimination provisions of this title, any rules or orders issued by the authority pursuant to § 65-5-108(c) and upon prior notice to affected customers. Rates for call waiting service provided by an incumbent local exchange telephone company subject to price regulation shall not exceed, for a period of four (4) years from the date the company becomes subject to such regulation, the maximum rate in effect in the state for such service on January 1, 2009; provided, however, that the maximum rate shall not apply to companies becoming subject to that regulation after June 1, 2009.

(i) Incumbent local exchange telephone companies subject to price regulation are not required to seek regulatory approval of their depreciation rates or schedules.

(j) For any incumbent local exchange telephone company electing price regulation under subsection (c), the authority shall conduct an audit to assure that the Tennessee Regulatory Authority 3.01 report accurately reflects, in all material respects, the incumbent local exchange telephone company's achieved results in accordance with generally accepted accounting principles as adopted in Part 32 of the uniform system of accounts, and the ratemaking adjustments to operating revenues, expenses and rate base used in the authority's most recent order applicable to the incumbent local exchange telephone company. Nothing herein is to be construed to diminish the audit powers of the authority; provided, however, that such an audit shall not be conducted for a local exchange telephone company electing price regulation after June 1, 2009.

(k) Incumbent local exchange telephone companies subject to price regulation shall maintain their commitment to the FYI Tennessee master plan to the completion of the funded requirements with any alterations to the plan to be approved by the authority.

(l) (1) Any nonincumbent certificated provider of local exchange telephone or intrastate long distance telephone service or any incumbent certificated provider of local exchange or intrastate long distance telephone service that has elected price regulation pursuant to subsections (a)-(k) may, in its sole discretion, elect to operate pursuant to market regulation, by filing notice of its intent to do so with the authority, which shall be effective immediately upon filing.

(2) For purposes of the rural exemption under 47 U.S.C. § 251 only, the election to operate pursuant to market regulation by a rural incumbent certificated provider of local exchange or intrastate long distance telephone service, as provided in this section, shall constitute an acknowledgement that a bona fide request for interconnection or services is not unduly economically burdensome, is technically feasible, will not present a risk of a significant adverse economic impact on users of telecommunications services generally, is consistent with 47 U.S.C. § 254 and is consistent with the public interest, convenience and necessity. This subdivision (l)(2) shall not apply to any telephone cooperative organized pursuant to § 65-29-102.

(m) Upon election of market regulation by a certificated provider, the provider shall be exempt from all authority jurisdiction, including, but not limited to, state-based regulation of retail pricing or retail operations, except as defined in subsection (n). Notwithstanding the limitations on authority jurisdiction over market-regulated companies under state law as set forth in this section, it is the express intent of the general assembly that the Tennessee regulatory authority is authorized as a matter of state law to receive any jurisdiction delegated to it by the federal 1996 Telecommunications Act, in 47 U.S.C. § 214(e), or federal communications commission (FCC) orders or rules, including, without limitation, jurisdiction granted to hear complaints regarding anti-competitive practices, to set rates, terms and conditions for access to unbundled network elements and to arbitrate and enforce interconnection agreements. In addition, the authority shall continue to exercise its jurisdiction in its role as a dispute resolution forum to hear complaints between certificated carriers, including complaints to prohibit anti-competitive practices and to issue orders to resolve such complaints. The authority shall interpret and apply federal, not state, substantive law, which is hereby adopted so that such law is applicable to intrastate services for the purpose of adjudicating such state complaints. The authority shall adjudicate and enforce such claims in accordance with state procedural law and rules, including the enforcement and penalty provisions of § 65-4-120. No claim shall be brought to the Tennessee regulatory authority as to which the FCC has exclusive jurisdiction. All complaints brought between carriers pursuant to this section shall be resolved by final order of the authority within one hundred eighty (180) days of the filing of the complaint.

(n) A certificated provider electing market regulation shall be subject to the jurisdiction of the authority only when:

(1) The authority is exercising its jurisdiction as described in subsection (m);

(2) The authority is acting with respect to enforcement or modification of any wholesale self effectuating enforcement mechanism plan in place as of January 1, 2009; provided, that such actions are consistent with federal telecommunications law;

(3) The authority is assessing and collecting inspection fees calculated in accordance with chapter 4, part 3 of this title and election of market regulation shall not alter the character of any intrastate revenue or remove any source of intrastate revenue formerly included within gross receipts and used for purposes of assessment of the fees;

(4) The authority is exercising jurisdiction over video service franchises pursuant to the Competitive Cable and Video Services Act, compiled in title 7, chapter 59, part 3;

(5) The authority is exercising jurisdiction respecting underground facilities damage prevention;

(6) The authority is exercising jurisdiction respecting the Tennessee relay center services or the Tennessee Devices Access Program pursuant to § 65-21-115;

(7) The authority is exercising jurisdiction respecting the small and minority-owned business participation plan pursuant to § 65-5-112;

(8) The authority is exercising jurisdiction respecting universal service funding pursuant to § 65-5-107;

(9) The authority is exercising jurisdiction respecting intrastate switched access service;

(10) The authority is exercising jurisdiction respecting extensions of facilities pursuant to § 65-4-114(2), except that no market-regulated carrier shall be subject to the regulatory authority jurisdiction in this subdivision (n)(10) in any wire center or geographic area the carrier designates by filing notice of such designation with the regulatory authority. Such notice shall be effective immediately upon filing and not subject to regulatory authority review;

(11) The authority is exercising jurisdiction pursuant to § 65-4-125; provided, however, that the authority shall exercise its jurisdiction under subsections (a) or (b) only in connection with a complaint.

(o) Incumbent local exchange providers that have elected market regulation shall not be entitled to the limitation on authority jurisdiction in subsection (n) with respect to those residential local exchange telecommunications services that are offered in exchanges with less than three thousand (3,000) access lines or, for carriers who serve more than one million (1,000,000) access lines in this state, those exchanges with access line counts and calling areas that would result in classification as rate group 1 or 2 under any such carrier's tariff in effect on January 1, 2009, and that are offered as single, individually priced services at a rate-group specific price rather than a state-wide or territory-wide price, except as follows:

(1) Upon petition by a market-regulated provider, the authority may order that such services shall be subject to the limitations on jurisdiction in subsection (n) by showing that each exchange has at least two (2) nonaffiliated telecommunications providers that offer service to customers in each zone rate area of each exchange;

(2) When counting the number of providers for the purpose of evaluating the competition standard in subdivision (o)(1), cable television providers that offer telephone and broadband services to residential customers may be included. Nonaffiliated providers of wireless service may be included in the count of providers but shall only count as one (1) provider regardless of the number of wireless providers. Nonaffiliated providers of voice over Internet protocol service shall not be counted for the purpose of evaluating the competitive exemption for residential service, unless the carrier seeking exemption offers a data service capable of supporting voice over Internet protocol service and does not require the purchase of voice telephony products to buy the data service. At least one (1) provider must be facilities-based and currently serving residential customers;

(3) When the petitioning party shows facts satisfying the competition standard set forth in subdivision (o)(1), the petitioner shall be entitled to a rebuttable presumption that the competition standard is satisfied;

(4) The petition shall be subject to an accelerated schedule. The authority must issue its decision on the petition, including its reasons, within ninety (90) days of the filing of the petition;

(5) Unregulated providers of service shall not be required to participate in the authority's docket considering the petition, but, to the extent such competitors intervene, they shall be required to provide discovery responses regarding the activities of the unregulated provider in such rate groups or exchanges. To the extent the petitioner seeks, but is unable to obtain discovery response from intermodal or unregulated providers regarding the competition present in such rate groups or exchanges, the petitioner shall be entitled to a rebuttable presumption that the unregulated provider is offering service in the area that is the subject of the petition;

(6) Whether or not such a petition is filed or granted, the limitations on authority jurisdiction set forth in subsection (n) shall automatically become applicable to all services of a market-regulated provider as of January 1, 2015; and

(7) The petition provided for in this subsection (o) shall be filed no earlier than one (1) year following May 21, 2009.

(p) Notwithstanding this section, providers that elect market regulation shall remain subject to the Tennessee Consumer Protection Act, compiled in title 47, chapter 18.

(q) Each year the authority shall prepare and submit to the general assembly a report describing the competitive nature of the communications market in Tennessee.

(1) The report shall, at a minimum, contain the following information:

(A) The number of telecommunications providers, including the technology used to provide service;

(B) The number of providers by county serving residential subscribers;

(C) The number of providers by county serving business subscribers; and

(D) The number of customers by customer type.

(2) In preparing the report, the authority shall rely on information filed with the authority or available as public information. The authority shall invite all providers of telecommunications services, including companies operating under market regulation, price cap regulation pursuant to this section, rate of return regulation, competitive carriers, wireless carriers, carriers offering voice over Internet protocol service, cable operators or other carriers known to provide such service in this state, to provide voluntary reports supplying information relating to the items in subdivision (q)(1) and relating to the services and products offered in this state and any other information the provider volunteers concerning future plans for deployment, new services, new technology or the scope of competition.

(r) In the event that a carrier has elected market regulation and later chooses to exit the business of providing local exchange telephone service in an exchange by selling all of its network in that exchange to another entity, then the following shall apply:

(1) If the purchasing entity is a certificated carrier of local exchange telephone service in this state, then no regulatory requirements shall apply, except that nothing in this section shall preclude the exercise of authority jurisdiction as set forth in subsection (m); and

(2) Any purchasing entity that applies for a certificate in connection with a sale of the type described in this section shall be subject to no greater standards than those applied by the authority for other entities seeking certification pursuant to § 65-4-201; and an authority order granting or denying the certificate, including appropriate findings of fact and conclusions of law, shall be entered no later than thirty (30) days from the filing of the application.

(s) Notwithstanding any other laws to the contrary, including, but not limited to, subsections (c) and (j), the earnings of an incumbent local exchange company operating under rate of return regulation shall not be considered in setting initial rates under this section for an incumbent local exchange company implementing a price regulation plan after January 1, 2009.

(t) Notwithstanding any law to the contrary, any certificated provider of local exchange telephone service subject to market regulation may, at its election, file a tariff with the authority governing the rates, terms and conditions of any of its services. Such filed tariff shall become effective upon filing and be deemed approved, unless rejected by the authority upon finding that the tariff violates applicable law within twenty-one (21) days of filing. The approval of a tariff under this subsection (t) shall constitute publication and notice to consumers of the provisions of the tariff, specifically those provisions governing carrier and consumer liability, for purposes of the filed rate doctrine. Unless rejected as provided herein, such tariffs shall constitute binding tariffs to the same extent as tariffs of other providers not subject to market regulation, including application of the filed rate doctrine, and shall be subject to the rules and regulations of the authority governing customer notices to the same extent as such rules apply to providers not subject to market regulation.

(u) The regulatory authority is prohibited from creating any new programs mandating discounts on retail telecommunications services or equipment without providing reimbursement to carriers. Any such unfunded discount program mandated by rules or orders of the regulatory authority or public service commission that was in place as of March 26, 2013, shall terminate sixty (60) days following March 26, 2013. Nothing in this subsection (u) shall apply to existing regulatory authority programs providing services for the hearing impaired.

(v) The regulatory authority shall not impose any requirements relating to issuance or maintenance of a certificate pursuant to § 65-4-201 on any market-regulated entity or on any affiliate of a market-regulated entity.



§ 65-5-110 - Authority jurisdiction.

(a) In addition to any other jurisdiction conferred, the authority shall have the original jurisdiction to investigate, hear and enter appropriate orders to resolve all contested issues of fact or law arising as a result of the application of Acts 1995, ch. 408.

(b) The consumer advocate shall retain all powers with respect to Acts 1995, ch. 408 as is provided in § 65-4-118, or any future legislation.

(c) Nothing in Acts 1995, ch. 408 shall be construed as removing the powers of the former commission pursuant to § 65-5-102.

(d) Nothing in Acts 1995, ch. 408 shall affect the authority and duty of the former commission to complete any investigation pending as of June 6, 1995.

(e) Nothing in Acts 1995, ch. 408 shall be construed to affect the assessment for ad valorem taxation of property used to provide telecommunications services, and to that end it is declared that the fifty-five percent (55%) level of assessments shall remain applicable to property used in whole or in part to provide telecommunications services other than cellular telephone services, radio common carrier services, or long distance telephone services.



§ 65-5-111 - Evaluation -- Reports by authority.

The general assembly shall evaluate the implementation of Acts 1995, ch. 408, every two (2) years for not less than the next six (6) years by requiring the submission of a report prepared by the authority consisting of the following information:

(1) The compliance of market participants with Acts 1995, ch. 408;

(2) The status of universal service in Tennessee;

(3) The availability of service capabilities and service offerings, subdivided by facilities-based and non-facilities-based, for each telecommunications services provider;

(4) The number of customers, access lines served, and revenues, subdivided by residential and business, for each telecommunications services provider;

(5) The impact of federal telecommunications initiatives;

(6) The degree of technological change in the marketplace;

(7) The technical compatibility between providers;

(8) The service performance of providers; and

(9) Any other information the authority considers necessary for proper oversight and evaluation.



§ 65-5-112 - Small and minority-owned telecommunications business participation plan.

Each telecommunications service provider shall file with the authority a small and minority-owned telecommunications business participation plan within sixty (60) days of June 6, 1995. Competing telecommunications service providers shall file such plan with the authority with their application for a certificate. Such plan shall contain such entity's plan for purchasing goods and services from small and minority telecommunications businesses and information on programs, if any, to provide technical assistance to such businesses. All providers shall update plans filed with the authority annually. For purposes of Acts 1995, ch. 408, "minority business" means a business which is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who personally manages and controls the daily operations of such business, and who is impeded from normal entry into the economic mainstream because of race, religion, sex or national origin and such business has annual gross receipts of less than four million dollars ($4,000,000). For purposes of Acts 1995, ch. 408, "small business" means a business with annual gross receipts of less than four million dollars ($4,000,000).



§ 65-5-113 - Assistance program for small and minority-owned businesses.

(a) The department of the treasury shall develop by rule an assistance program for small and minority-owned businesses, as defined in § 65-5-112, which may include loans and loan guarantees, technical assistance and services, and consulting and educational services to be funded solely from the fund established in subsection (b). The department shall administer the small and minority-owned business assistance program. It is the legislative intent that such program be designed with consideration of fair distribution of program assistance among the geographic areas of the state, the grand divisions, and small and minority-owned businesses. It is the legislative intent that the department use the assistance provided by this program to support the department's outreach to new, expanding, and existing businesses in Tennessee that do not have reasonable access to capital markets and traditional commercial lending facilities.

(b) There is established a general fund reserve to be allocated in accordance with the small and minority-owned business assistance program by this section which shall be known as the small and minority-owned business assistance program fund. Moneys from the fund may be expended in accordance with such program. Any moneys deposited in the fund shall remain in the reserve until expended for purposes consistent with such program and shall not revert to the general fund on any June 30. Any interest earned by deposits in the reserve shall not revert to the general fund on any June 30 but shall remain available for expenditure in subsequent fiscal years.

(c) It is within the state treasurer's discretion to accept new applications to participate in the small and minority-owned business assistance program after July 1, 2013. After July 1, 2013, the program shall administer all loans that are outstanding as of July 1, 2013, until the loans are matured or written-off. After July 1, 2013, and notwithstanding subsection (b), a portion of the small and minority-owned business program funds shall be transferred to the board of trustees of the baccalaureate education system trust fund program to be utilized in an incentive plan or plans authorized in § 49-7-805(4), reserving such amounts that the state treasurer deems necessary for the administration of the small and minority-owned business program, as well as the administration and marketing of the incentive plan or plans. At least annually, the state treasurer shall evaluate the loan payments received by the small and minority-owned business assistance program and shall have the authority to transfer the funds from loan payments to the baccalaureate education system trust fund program while reserving amounts for continued administration of the small and minority-owned business assistance program.






Part 2 - Broadband Business Certainty Act of 2006

§ 65-5-201 - Short title.

This part shall be known and may be cited as the "Broadband Business Certainty Act of 2006."



§ 65-5-202 - Part definitions -- Treatment of telecommunications services to avoid federal law prohibited -- Jurisdiction of regulatory authority maintained -- Regulation of cable television not affected.

(a) (1) As used in this part, "broadband services" means any service that consists of or includes a high-speed access capability to transmit at a rate that is not less than two hundred kilobits per second (200 Kbps), either in the upstream or downstream direction and either:

(A) Is used to provide access to the Internet; or

(B) Provides computer processing, information storage, information content or protocol conversion, including any service applications or information service provided over the high-speed access service.

(2) "Broadband services" does not include intrastate service that was tariffed with the Tennessee regulatory authority and in effect as of May 15, 2006; furthermore, the intrastate service shall not be reclassified, bundled, detariffed, declared obsolete or otherwise recharacterized to avoid the imposition of inspection fees by the Tennessee regulatory authority.

(b) Nothing in this part shall permit any carrier to treat services that constitute telecommunications services under federal law as nontelecommunications services for any purpose under state law.

(c) Nothing in this part shall alter or affect the jurisdiction of the Tennessee regulatory authority to arbitrate or hear complaints related to anticompetitive pricing of regulated services or interconnection agreements between carriers pursuant to §§ 251 and 252 of the federal Telecommunications Act (47 U.S.C. §§ 251 and 252).

(d) Nothing in this part shall alter or affect any jurisdiction or authority of the Tennessee regulatory authority to act in accordance with federal laws or regulations of the federal communications commission, including, but not limited to, jurisdiction granted to set rates, terms, and conditions for access to unbundled network elements and to arbitrate and enforce interconnection agreements.

(e) Nothing in this part shall alter or affect in any manner the regulation of cable television as established elsewhere in state law.



§ 65-5-203 - Federal preemption.

In order to ensure that this state provides an attractive environment for investment in broadband technology by establishing certainty regarding the regulatory treatment of that technology, consistent with the decisions of the federal communications commission to preempt certain state actions that are not in accordance with the policies developed by the federal communications commission, the Tennessee regulatory authority shall not exercise jurisdiction of any type over or relating to broadband services, regardless of the entity providing the service, except as provided in § 65-5-202(a).






Part 3 - Uniform Access, Competition, and Consumer Fairness Act of 2011

§ 65-5-301 - Short title.

This part shall be known and may be cited as the "Uniform Access, Competition, and Consumer Fairness Act of 2011."



§ 65-5-302 - Part definitions--Required parity for interstate and intrastate access rates and rate structures.

(a) For the purposes of this part:

(1) "Entity" means an entity that provides switched access service and is a public utility as defined in § 65-4-101 or a telephone cooperative governed by chapter 29 of this title;

(2) "Interstate switched access charges" means charges for switched access services for interstate toll telecommunications services;

(3) "Intrastate switched access charges" means charges for switched access services for intrastate toll telecommunications services; and

(4) "Switched access services" means the utilization of switching and related facilities for the origination or termination of toll telecommunications services of other service providers.

(b) Notwithstanding any law to the contrary and consistent with this part, any entity that provides switched access service shall be prohibited from imposing intrastate switched access charges that exceed the interstate switched access charges imposed by the entity, and shall utilize the same rate structure for the provision of intrastate switched access service that the entity uses for the provision of interstate switched access service; provided, however, that:

(1) Until such time as rules governing the funding of the Tennessee relay service have been promulgated and have taken effect pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and § 65-21-115, an entity may include in its intrastate switched access charges as a separate intrastate switched access rate element an additur established by the Tennessee regulatory authority for the purpose of maintaining the Tennessee relay service consistent with § 65-21-115, such amount not to exceed the additur established as of April 12, 2011;

(2) Any entity that, as of April 12, 2011, is imposing intrastate switched access charges that, on an average per minute basis, are higher than the average per minute interstate switched access charges imposed by the entity, shall, no later than April 1, 2012:

(A) Establish an intrastate switched access rate structure that is the same as its interstate switched access rate structure; and

(B) Implement revised intrastate switched access charges to effectuate a reduction of at least twenty percent (20%) in the difference between the average per minute intrastate switched access rate in effect for the entity on April 12, 2011, and the average per minute interstate switched access rate in effect for the entity on April 12, 2011;

(3) Any entity effectuating a reduction in its intrastate switched access rates pursuant to subdivision (b)(2) shall, on or before April 1, 2013, implement revised intrastate switched access charges to effectuate a reduction of at least forty percent (40%) in the difference between the average per minute intrastate switched access rate in effect for the entity on April 12, 2011, and the average per minute interstate switched access rate in effect for the entity on April 12, 2011;

(4) Any entity effectuating a reduction in its intrastate switched access rates pursuant to subdivision (b)(2) shall, on or before April 1, 2014, implement revised intrastate switched access charges to effectuate a reduction of at least sixty percent (60%) in the difference between the average per minute intrastate switched access rate in effect for the entity on April 12, 2011, and the average per minute interstate switched access rate in effect for the entity on April 12, 2011;

(5) Any entity effectuating a reduction in its intrastate switched access rates pursuant to subdivision (b)(2) shall, on or before April 1, 2015, implement revised intrastate switched access charges to effectuate a reduction of at least eighty percent (80%) in the difference between the average per minute intrastate switched access rate in effect for the entity on April 12, 2011, and the average per minute interstate switched access rate in effect for the entity on April 12, 2011; and

(6) Any entity effectuating a reduction in its intrastate switched access rates pursuant to subdivision (b)(2) shall, on or before April 1, 2016, implement revised intrastate switched access charges that do not exceed the interstate switched access charges imposed by the entity.

(c) An entity that implements an increase in an intrastate switched access rate element between February 1, 2011, and April 1, 2012, and that is transitioning its intrastate access rates as provided in subdivisions (b)(2)-(6), shall reduce such intrastate switched access rate element to the rate in effect on January 31, 2011, no later than April 1, 2012, and shall effectuate the reductions required by subdivisions (b)(2)-(6) using the average per minute intrastate switched access rate in effect for the entity on January 31, 2011, instead of the average per minute intrastate switched access rate in effect for the entity on April 12, 2011.

(d) A competing telecommunications service provider, as defined in § 65-4-101, may provide by tariff that its intrastate switched access charges are the same as those of the incumbent local exchange telephone company, as defined in § 65-4-101, for whose service area the competing telecommunications service provider is offering intrastate switched access service, and be deemed thereby to comply with subsections (b) and (f), and the requirement in subsection (g) to set forth intrastate switched access rates and a rate structure in a tariff or price list.

(e) Notwithstanding any law of this state or requirements of the Tennessee regulatory authority to the contrary, an entity that transitions its intrastate access rates as provided in subdivisions (b)(2)-(6), shall be entitled, but not required, to adjust its retail rates each year to recover any revenue losses resulting from its revision of intrastate switched access rates and rate structure. The Tennessee regulatory authority may not review or regulate such retail rate adjustments.

(f) To the extent the interstate switched access rates or rate structure of an entity change consistent with applicable federal law, then the entity shall have thirty (30) days to implement the same changes for its provision of intrastate switched access services. Notwithstanding the implementation of any change authorized by this subsection (f), to the extent that an entity is implementing revisions to its intrastate switched access rates in accordance with subdivisions (b)(2)-(6), the entity shall continue to revise its rates in accordance with subdivisions (b)(2)-(6) and, on or before April 1, 2016, and thereafter, such entity shall have the same rates and rate structures for the provision of both intrastate and interstate switched access services.

(g) No later than April 1, 2012, any entity that is providing switched access service shall file and thereafter maintain a tariff or price list with the Tennessee regulatory authority setting forth its intrastate switched access rates and rate structure.









Chapter 6 - Railroads -- Powers -- Construction and Maintenance

Part 1 - General Provisions

§ 65-6-101 - Acquisition or construction of railroads -- Acquisition and disposition of stocks or bonds.

All railroad companies of this state, and any other state or states, are empowered to build, lease or let, acquire by purchase, lease, or otherwise, and operate, hold, or dispose of any railroad or railroads in any state or states, or any parts or portions of any such railroad or railroads, and the distribution thereof, as may be determined by their stockholders, and to acquire by purchase or otherwise, and hold or dispose of any bonds or shares of the capital stock of any railroad company or companies in any state or states, and to endorse and guarantee the bonds of any railroad company or companies in any state or states, whose original charter of incorporation was granted by the state; provided, that the same should be approved by a vote of the holders of a majority of all of the outstanding shares entitled to vote thereon or upon receiving two thirds (2/3) of the votes which members present or represented at such meeting are entitled to cast, at a regular or called meeting of the stockholders of the company; and provided further, that ten (10) days' notice be given in a Memphis, Knoxville, Chattanooga and Nashville daily newspaper, of the time, place, and purpose of the meeting.



§ 65-6-102 - Issuance of bonds and stock.

Railroad companies existing under the laws of this state, or of this state and any other state or states, are empowered to issue bonds, and secure the payment thereof by mortgage upon their franchises and property in any state or states, or upon any part of such franchises and property, or to issue income or debenture bonds, and such guaranteed, preferred, and common stock as may be determined upon by the stockholders; provided, the same be approved by the votes of the holders of three-fourths (3/4) in amount of the entire stock of the company, at a regular or called meeting of the stockholders of the company, and that ten (10) days' notice be given in a Memphis, Knoxville, and Nashville daily newspaper, of the time, place, and purpose of the meeting.



§ 65-6-103 - Subscription for or purchase of stocks and bonds of other companies -- Contracts for construction or lease.

It is lawful for any railroad company created by and existing under the laws of this state, and for any lessees of a railroad of such company, from time to time, to subscribe for or purchase the stock and bonds, or either, of any other railroad company or companies chartered by or of which the road or roads are authorized to extend into this state, when their roads shall be directly, or by means of intervening railroads, connected with each other; and to make contract with such company or companies for the construction, maintenance, repairs, or equipments, as well as lease of such other railroad or railroads, upon such terms as may be agreed upon by the companies owning the same, or by the companies and such lessees.



§ 65-6-104 - Limitation of time removed from original franchise.

Any railroad corporation or other body heretofore granted the right or power to build and maintain a railroad in this state, for a limited number of years, and which now owns a railroad in this state, built and maintained pursuant to such grant or power, has all the rights and privileges as are conferred by any general statutes of this state upon railroad corporations, and may exercise the same without regard to and despite any limitations of years contained in any such original franchise or grant.



§ 65-6-105 - Adoption of electricity for motive power.

Any company authorized to operate a railroad by steam is empowered to adopt electricity as its motive power, whether such railroad be wholly or only partly in the state.



§ 65-6-106 - Entry upon private lands for certain purposes.

The company, by its officers and agents, may enter upon the lands of private persons for the purpose of making surveys, estimates, and location of route.



§ 65-6-107 - Preference in location of line.

No railroad company shall have the right, by surveying or locating its line of railroad, to defer building its line of railroad to the exclusion of other companies that may sooner and more certainly build upon such line of route, but the company which, in good faith, first actually constructs its road over such route, shall have preference in the location of the route.



§ 65-6-108 - Location of first of two lines.

If, in determining any controversy over routes, it shall appear to the court that the second company, in good faith, intends to and probably will construct its road, the first line constructed shall be located, if practicable, so as not to make it unreasonably expensive to construct the other one.



§ 65-6-109 - Right-of-way authorized.

The corporation shall have the right, in pursuance of the general law authorizing the condemnation of private property for works of internal improvement, to appropriate as an easement a right-of-way, not exceeding two hundred feet (200'), over the land of any person through which the line of the track may be located.



§ 65-6-110 - Monopolizing right-of-way prohibited -- Condemnation as in other cases.

No railroad company, whose railroad may be built in this state, has the right to hold, to the exclusion of other railroads to be built, by purchase or condemnation for its right-of-way, a wider strip of land than shall be necessary for its reasonable use in the transaction of its business; and any land owned, or right-of-way held, or acquired, by any such railroad company, which a jury of inquiry in condemnation proceedings shall find necessary for such reasonable use and business of the company, may be condemned for the use of other railroads thereafter to be built, in like manner as other private property.



§ 65-6-111 - Joint right-of-way or joint use of track.

(a) In case any railroad company has acquired or owns a right-of-way over which its road is not already built, through or along any narrow pass, cliff, or gorge, where it may be unreasonably expensive or impracticable to put down more than one (1) track or line of railroad, any other railroad company, in good faith, desiring to build its line of road through or along the same narrow pass, cliff, or gorge, shall have the right to condemn a joint use of the right-of-way through or along the same, and, if after any railroad to be constructed through or along the same shall already have been constructed, any other railroad so desiring to build through or along such narrow pass, gorge, or cliff shall have the right to condemn a joint use of so much of the track as may be necessary, in like manner as railroads have the right to cross each other.

(b) Reasonable compensation shall be paid to the railroad company owning such right-of-way, or to the one whose right-of-way, or right-of-way and track, may be so condemned for such joint use with the other road, for its property and improvements and injury to its business, if any, which compensation, together with such reasonable restrictions as the jury of inquiry may prescribe at the expense of the second road for safely using such joint track, shall be fixed by the jury as in other cases of assessment of damages in the condemnation of private property.



§ 65-6-112 - Existing rights-of-way unaffected.

Nothing contained in § 65-6-107, § 65-6-108, § 65-6-110, or § 65-6-111, shall be construed to affect any rights railroad companies, whose roads are already constructed and being operated, may have in respect to rights-of-way over which railroads are already being operated, it being the intention of such sections not, in any manner, to add to or take from such rights as they may have in those rights-of-way, but to apply only to roads or extensions or branch roads to be built.



§ 65-6-113 - Right-of-way at state line.

When any railroad of another state shall intersect the line of the state of Tennessee, at a point within five (5) miles of any railroad in this state, such road of other states is granted the right-of-way from such point of intersection to any point on the line of road in this state; provided, that such point of connection between the roads shall not be more than five (5) miles distant from the state line, and the same shall be subject to all laws of the state in reference to the right-of-way.



§ 65-6-114 - Rights of foreign companies.

(a) Any railroad corporation created by the laws of any other state shall be empowered to extend its railroad into this state a distance not exceeding five (5) miles from the point of its entrance into this state, for the purpose of reaching a terminal point, or a general or a union depot in, or in the vicinity of, any city, town, or village in this state.

(b) Such corporations may acquire the right-of-way for their railroads from the line of this state to their terminal points or depots in this state by purchase or by gift or by condemnation.

(c) Such corporations shall have the power to purchase, hold, use, and enjoy all real estate necessary for the erection and maintenance of their depots, shops, yards, sidetracks, turnouts, and switches, both along the route and at their terminal points in this state; provided, that they shall first apply for and receive a charter in this state.



§ 65-6-115 - Gauge of road.

Any railroad corporation, whose line is located wholly or partly in the state, may adopt such gauge or gauges as its authorities may choose, and may alter the same at pleasure.



§ 65-6-116 - Change of terminus before final location.

Any railroad company may, by resolution of its board of directors, change either terminus of its line of railroad at any time before the final location of the same. This resolution shall be certified by the president and secretary of the company, under its corporate seal, and filed and registered as an amendment of its charter.



§ 65-6-117 - Power to relocate lines.

Any railroad company owning or operating a railroad or any part thereof in this state, whether chartered under the laws of this state or under the laws of any other state or states, is empowered to relocate or change its lines or tracks, to build second main or double tracks, relocate any part or parts of its lines for the purpose of reducing or taking out curves or reducing grades, and to build embankments for the purpose of avoiding trestles upon which the railroad may be constructed, or to widen cuts when necessary for proper construction; provided, that where there is a relocation of any part of a road and any industry located upon the original road, the railroad shall keep and maintain a spur or sidetrack to such industry; and where any landowner or the heir or devisee or successor in title by conveyance or otherwise of any landowner who donated the original right of way, or who parted with the easement upon or title to the same in any other manner than by voluntary sale for a full cash consideration, shall be injured by such relocation, the railroad company shall be liable therefor; provided, that under this section and §§ 65-6-118, 65-6-123, 65-6-129 and 65-6-131, no railroad shall be authorized to change the location of its line or lines within any incorporated towns, or cities, except by consent of the governing authorities of such incorporated towns or cities.



§ 65-6-118 - Acquisition of real estate for relocation of lines.

For the purposes mentioned in § 65-6-117, authority is granted to such railroad companies to acquire by purchase, and to hold such real estate as may be necessary.



§ 65-6-119 - Construction and maintenance of roadbeds.

Any railroad company owning or operating a railroad or any part thereof in this state, whether chartered under the laws of this state or under the laws of any other state or states, is empowered to fill its trestles and to make all creek changes necessary for the same; to construct channels and canals contiguous to its rights of way so as to prevent the unnecessary crossing of creeks and to make such other changes in the beds of creeks as may be necessary for the proper construction and maintenance of its roadbeds; provided, that where any property owner is damaged by such change in a creek, such landowners shall be entitled to just compensation for the same.



§ 65-6-120 - Construction of railroad on county highways.

It is unlawful for any corporation or person to construct or use an ordinary railroad for the transportation of freight and passengers upon any county road or county highway of this state, without the consent of the county legislative body of the county in which the road lies. Before it is lawful for the county legislative body to give such consent, the corporation desiring to construct such railroad shall procure and file with the county legislative body the written consent of the owners of the lands abutting upon such road or highway, aggregating in such abutting length at least one-half (1/2) of all the lands in value, such value to be the value of the abutting lands running back from such road two hundred feet (200') upon both sides of the road to be occupied by the railroad. Any ordinary railroad constructed upon such county road or highway, without the consent of the county legislative body first lawfully obtained, shall be considered a nuisance, and liable to be treated as such, both by the public authorities and by private persons. But when the consent of the county legislative body has been first lawfully obtained, such railroad may be lawfully constructed and operated upon such road or highway under such restrictions as to the manner of construction and mode of use as the county legislative body may see fit to impose in granting the license; provided, that railroads already constructed upon any road or highway of this state under a license of the county legislative body are declared to be lawfully constructed, and this section shall not be construed as requiring a new license from the county legislative body for such construction or operation under its provisions.



§ 65-6-121 - Compensation for damages from construction on county highway.

Section 65-6-120 shall not be construed so as to prevent the owners of land abutting upon such road from obtaining due compensation for damages arising from the construction of such railroad, such damages to be just compensation for all property taken, injured, or damaged by the building or operations of the railroad, such damages to be ascertained and paid before the right to appropriate the property to be occupied shall accrue, as provided by law.



§ 65-6-122 - Tracks not to obstruct travel on highways, streets, and alleys.

The line or track of the road shall be so constructed as not to interfere with the convenient travel of the public along the highways, county roads, streets, and alleys of cities, towns, and villages, and so as to allow vehicles conveniently and safely to pass over or under the line or track, and so as not to interrupt travel on foot or horseback, or in vehicles of any kind, in the proper use of the public road, street, or alley in the usual and proper mode for their convenience.



§ 65-6-123 - Condemnation of property to provide water for trains.

Any railroad corporation owning or operating a railroad or any part thereof in this state, whether chartered under the laws of this state or under the laws of any other state or states, is empowered to condemn property for a site for a reservoir or tank; also, the use of the water from any running stream, and also a way along which to lay pipeline or lines to convey water to its reservoir or tanks, whenever the same or any of them may be needed for the purpose of such railroad. The powers conferred in this section shall be exercised only for the erecting and maintaining of tanks and reservoirs for the purpose of operating trains. This section does not apply to springs or private ponds.



§ 65-6-124 - Damage to forest growth in construction of railroads.

For all damages caused to forest growth by any person or construction company employed in the construction of any railroad to be built in this state, the person shall be primarily liable for the damage arising from such construction.



§ 65-6-125 - Right to build branch roads.

Any railway corporation chartered under the general laws of the state, which may desire to build a branch road or branch roads from its main stem, shall have the right to do so by amendment of its charter.



§ 65-6-126 - Branch lines for industrial purposes.

Any railroad company operating a railroad, or any part of same, in this state, shall have power to build or acquire lateral or branch lines of railroad, not to exceed fifteen (15) miles in length, for any one (1) of such lateral or branch roads, extending from its main stem in the state to any mine or quarry, or into any mineral section of country tributary to such main stem, or to any mill, factory, or to the bank of any navigable stream, for the purpose of developing the resources of the country without any amendment to the charter of the railroad. Such railroads shall have power to condemn private property for use in the construction and operation of such lateral or branch roads; provided, that private property shall not be taken therefor, against the owner's will, without condemnation thereof, as provided by law in other cases, and such roads shall be, as common carriers, subject to the same duties and restrictions as the main lines with which they connect.



§ 65-6-127 - Power to build or extend lines and facilities.

Any railroad company owning or operating any railroad or any part thereof in the state, whether chartered under the laws of this state or under the laws of any other state or states, is empowered to build cut-off lines, branch lines, and other lines for the purpose of the better and more expeditious handling of the public business in the transportation of freight and passengers, and to construct, build, or extend any main line, branch line, or other line into, and to serve, other and different territory, and to build second main or double tracks, turnouts, switches, spur tracks, side-tracks, stations, depots, and terminal facilities.



§ 65-6-128 - Acquisition of land by purchase or condemnation.

For the purposes mentioned in §§ 65-6-119 and 65-6-127, power is granted to such railroad company to acquire by purchase and to hold such real estate as may be necessary or proper, and to acquire such real estate as may be necessary or proper for such purposes, by condemnation of private property for works of internal improvement as set forth in §§ 29-16-104 -- 29-16-124, 29-16-202 and 29-16-203.



§ 65-6-129 - Powers in addition to those existing under charters.

The powers conferred by §§ 65-6-117 -- 65-6-119, 65-6-127 and 65-6-128 are in addition to the powers which railroad companies have by virtue of their charters or by virtue of the general laws of the state.



§ 65-6-130 - Acquisition of branches and extensions.

All railroad companies existing under the laws of this state, or of this state and any other state or states, whose charter of incorporation is granted by this state, are empowered to acquire the line or lines of any other railroad company, either in this state or any other state or states, which may connect with and form parts or branches or extensions of the line of such company chartered by this state, or by this state and any other state or states; and are empowered to so acquire such branches or extensions by purchase, lease, or otherwise, and pay for the same by the issue of their own capital and bonds, or by guaranteeing those issued by the company whose line may be so acquired, purchased, or leased; but nothing in this section shall be construed to authorize the acquisition in any way by any corporation or company of parallel or competing lines.



§ 65-6-131 - Consolidation of competing or parallel lines unlawful -- Liability for taxes.

Nothing in this chapter shall be construed to make it lawful for any railroad corporation to purchase or consolidate with any parallel or competing line of railway, whether constructed or in course of construction, or to exempt railroad companies from paying state, county, or municipal taxes upon such extensions, branches or new lines.



§ 65-6-132 - Trees to be cut down.

(a) Every company or person operating a railroad in this state shall cut down all trees standing on its lands which are six (6) or more inches in a diameter two feet (2') above the ground and of sufficient height to reach the roadbed if they should fall.

(b) A failure to comply with subsection (a) will render the company liable for all damages to person or property resulting therefrom; also to a penalty of one hundred dollars ($100), to be recovered on suit brought in the name of any citizen before any tribunal having jurisdiction, half of which shall go to the treasury of the county in which such provisions may have been disregarded, and the other half to the plaintiff.



§ 65-6-133 - Railroad police officers.

(a) Any company or corporation owning or operating a railroad in this state may apply to the governor to commission such number of its agents, servants or employees as the company shall designate to act as police officers for the company.

(b) The governor, upon such application, shall appoint such persons as the company designates, or as many thereof as the governor deems proper to be such police officers, and shall give commissions to those appointed.

(c) Before entering into the performance of police duties, every police officer so appointed shall take and subscribe an oath of office, and enter into a surety bond in the sum of one thousand dollars ($1,000), payable to the state, conditioned for the faithful performance of such duties. Such oath of office and such bond, with a copy of the commission, shall be filed with the secretary of state.

(d) Each police officer shall have and exercise throughout every county in which the company for which such officer was appointed shall do business, operate, or own property, the power to make arrests for violation of law on the property of such company, and to arrest persons, whether on or off such company's property, violating any law on such company's property, under the same conditions under which deputy sheriffs or other peace officers may by law make arrests, and shall have authority to carry weapons for the reasonable purpose of their offices. The keepers of jails in any county or municipality wherein the violation occurs for which any such arrest is made shall receive all persons arrested by such police officer to be dealt with according to law, and persons so arrested shall be received by keepers of jails on the same basis and shall have the same status as prisoners arrested by any other police officer.

(e) Every police officer so appointed shall, when on duty, carry a badge or identification card identifying the officer as a member of the police department of such railroad company for or which such officer is appointed, and the officer shall exhibit such badge or identification card, on demand, and before making an arrest.

(f) The compensation for such police officers shall be paid by the company for which they are respectively appointed.

(g) When a company no longer requires the services of a police officer so appointed, it shall file a notice to that effect with the secretary of state. Thereupon, the powers of such police officer shall cease and terminate.

(h) Any person commissioned as a police officer pursuant to this section shall, prior to such commission, receive peace officer standards and training certification.



§ 65-6-134 - Locomotive engineer's operator permit.

Every company, association, person or other entity which employs or permits any person to operate a railroad locomotive shall issue to such person an engineer's operator permit. Such permit shall include the engineer's name, address, description, date of birth and a certification that such person is qualified as a locomotive engineer.






Part 2 - Clearance Requirements

§ 65-6-201 - Minimum clearance requirements.

(a) The minimum clearance requirements for all railroads operating in this state, in the construction or relocation subsequent to April 13, 1949, of tracks, tunnels, bridges, or structures adjacent to tracks, shall be as described in this part, except as otherwise provided.

(b) No railroad corporation shall operate any cars, trains, motors, engines, or other rolling equipment on its tracks, or tracks of others, except as provided in this part, on which overhead or side clearances, or clearances between tracks, are less than the minimum prescribed in this part, if such tracks, bridges, tunnels or structures adjacent to such track are constructed or relocated subsequent to April 13, 1949.



§ 65-6-202 - Part definitions.

For the purpose of this part, the following definitions will govern:

(1) "Height" of a freight car is the distance between the top of the rail and the top of the running board;

(2) "Overhead clearance" is the vertical distance between the two (2) rails from the level of the top of the highest rail to a structure or obstruction above on tangent track and from the mean level of the two (2) rails on curved track;

(3) "Side" of a freight car is that part or appurtenance of the car at the maximum distance measured at right angles from the center line of the car;

(4) "Side clearance" is the shortest distance from the center line of track to a structure or obstruction at the side of track up to a distance of fifteen feet (15') and six inches (6'') from the top of the rail; and

(5) "Width" of a freight car is twice the distance from the center line to the side of a car as defined in this section.



§ 65-6-203 - Overhead clearance.

(a) The minimum overhead clearance above railroad tracks which are used or purported to be used for transporting freight cars shall be twenty-two feet (22'). Structures constructed prior to April 13, 1949, may be maintained at such clearance as was lawful at the time of construction.

(b) The overhead clearance above the top of the rail of such tracks located inside of buildings may be reduced to seventeen feet (17'); provided, that this clearance shall apply only to tracks operating within the buildings; and provided further, that when an overhead clearance of less than twenty-two feet (22') exists on tracks inside such buildings, all cars, trains, motors, engines or equipment shall be brought to a stop before entering such buildings.



§ 65-6-204 - Side clearance.

The minimum side clearance from center line of standard gauge railroad tracks which are used or purported to be used for transporting freight cars, except as prescribed in this section, shall be as follows:

(1) All structures and obstructions, except as specifically mentioned in this section, eight feet (8');

(2) All posts, pipes, crossing signals, and similar obstructions, eight feet (8');

(3) Platforms eight inches (8'') or less above top of rail, four feet (4') and eight inches (8'');

(4) Platforms four feet (4') or less above top of rail, seven feet (7') and six inches (6''), except platforms of railroad freight warehouse stations and freight transfer points, which shall have a clearance of not less than five feet (5') and nine inches (9'');

(5) Platforms more than four feet (4') above top of rail used principally for loading and unloading refrigerator cars, eight feet (8');

(6) Switch boxes, switch operating mechanisms, and accessories necessary for the control and operation of signals and interlockers, projecting four inches (4'') or less above top of rail, three feet (3');

(7) Low switch stands, dwarf signal stands and derail stands at center line of stand, six and one-half feet (61/2');

(8) All structural parts of railroad bridges shall have clearances which conform to the recommendation of the A.R.E.A. in effect when construction is begun;

(9) The side clearances specified in this section shall not apply to mail cranes during such times as the arms of such cranes are supporting mail sacks for delivery; provided, that the top arm is not lower than ten feet (10') and eight inches (8'') above top of rail and neither arm extends within six feet (6') and five inches (5'') from the center line of track;

(10) Icing platforms, seven feet (7'); and

(11) All minimum side clearances prescribed in this section are for tangent tracks. All structures adjacent to curve tracks shall have an additional minimum side clearance compensated for the curvature. Structures constructed prior to April 13, 1949, may be maintained at such clearance as was lawful at the time of construction.



§ 65-6-205 - Minimum distance between track.

(a) The minimum distance between the center lines of parallel standard gauge tracks shall be fourteen feet (14') except as provided in this section.

(b) The center line of any standard gauge ladder track, constructed parallel to any other adjacent track, shall have a clearance of not less than eighteen feet (18') from the center line of such other track.

(c) The minimum distance between the center lines of parallel team, house and industry tracks shall be thirteen feet (13').

(d) Tracks constructed prior to April 13, 1949, may be maintained at such clearance as was lawful at the time of construction.



§ 65-6-206 - Clearance of articles stored near tracks.

No merchandise, material or other articles shall be placed or permitted to remain either on the ground or on the platforms adjacent to any track at a distance less than eight feet (8') from the center line of track; provided, that this provision does not apply to materials to be used in the repair, replacement or maintenance of the tracks.



§ 65-6-207 - Enforcement.

The department of transportation is directed to enforce compliance with this part; provided, that the commissioner of transportation or the commissioner's designee shall have the power and the duty to prescribe and authorize a vertical or side clearance less than the minimum required in this part in particular cases when, on application therefor, after notice posted at the railroad station nearest the place affected, and after hearing if requested, the department of transportation may find a reasonable necessity or justification for such action; and provided further, that this part shall not apply to temporary forms, supports, falsework, bracing, etc., used only during and in the construction or repair of any underpass or overpass for a street, road or highway.



§ 65-6-208 - Penalty for noncompliance.

Any railroad failing or refusing to comply with this part is subject to a penalty of one hundred dollars ($100) for each violation. This penalty shall be enforced and collected as provided by this part. Any judgment rendered for such penalty may also contain an order by the court directing compliance.






Part 3 - Cattle Guards

§ 65-6-301 - Cattle guards on unfenced track.

Each railroad company whose unfenced track passes through a field or enclosure is required to place a good and sufficient cattle guard or stops at the points of entering such field or enclosure, and keep the same in good repair.



§ 65-6-302 - Enlargement of unfenced area.

In case a field or enclosure through which unfenced railroad track passes shall be enlarged or extended, or the owner of the land over which such unfenced track passes shall open a field so as to embrace the track of such railroad, such railroad company is required to place good and sufficient cattle guards or stops at the margin of such enclosure or fields, and keep the same in repair; provided, that such owner shall give the nearest or most accessible agent of such company thirty (30) days' notice of such change.



§ 65-6-303 - Penalty for noncompliance.

Any railroad company neglecting or refusing to comply with this part shall be liable for all damages sustained by anyone by reason of such neglect or refusal; and, in order for the injured party to recover all damages such person sustained, it shall be only necessary for such person to prove such neglect or refusal, and the amount of such damages; provided, that such company shall not be liable if it shall be shown that the opening of such field was made capriciously and with intent to annoy and molest such company.









Chapter 7 - Subscription to Railroad Stock by Counties and Municipalities

§ 65-7-101 - Power of locality to become stockholder.

Any county, incorporated city, or town may become a stockholder in any railroad company incorporated under the general laws of this state, to an amount not exceeding, in the aggregate, one-tenth (1/10) of its taxable property, by complying with the requirements of this chapter.



§ 65-7-102 - Right to subscribe to stock.

No county, incorporated city, or town shall subscribe to the capital stock of any railroad company under this chapter unless its railroad runs through the county or within one (1) mile of the incorporated city or town making the subscription; provided, that any county within which the railroad or any of its branches terminates may subscribe under this chapter.



§ 65-7-103 - Conditions precedent to subscription.

(a) Before any county makes any subscription under this chapter, the president, or other authorized officer or agent of the railroad company, shall submit to the county mayor an application in the name of the company, setting forth the proposed termini of its railroad, the amount of the subscription asked for, the time within which its road will be constructed through the county, and that the application is made under this chapter, and the same shall be accompanied by a plan or map, certified by the chief engineer of the company, showing the general direction and line of its railroad in the county.

(b) Before an incorporated city or town shall make any subscription under this chapter, such application must be submitted to its mayor or chief executive officer, showing the proposed termini of its railroad, accompanied with the declaration, on the part of the company, that it will locate and construct its railroad within one (1) mile of such incorporated city or town, within such time as shall be fixed in the application.



§ 65-7-104 - Record of application, plan, and amount -- Ordering of election.

The county legislative body, or board of mayor and aldermen, or other governing body, as the case may be, shall spread upon its records the application and accompanying plan or map or declaration, and the amount to be voted upon by the people, and shall have full power to order such elections according to the laws regulating elections in this state.



§ 65-7-105 - County election on question -- Order by legislative body.

Upon the presentation of the application, with the accompanying plan or map, as provided in § 65-7-103, it is made the duty of the county mayor to give ten (10) days' notice to each and every member of the county legislative body of the county mayor's county to assemble at the courthouse of the county, in order to take action on such application. If at such special meeting of the county legislative body a majority of the members in commission shall be of the opinion that an election should be held in the county to determine whether or not the county should make the subscription applied for, the legislative body shall so order.



§ 65-7-106 - City or town election on question -- Order by governing body.

In like manner, upon the presentation of the application to the mayor or other chief executive officer of any incorporated city or town, accompanied by a declaration on the part of the company that its line of railroad shall be located and constructed within one (1) mile of such city or town, as provided in §§ 65-7-101 -- 65-7-105, then it is made the duty of such mayor or chief executive officer to convene the board of mayor and aldermen, or other governing or representative body of such city or town, and submit such application for its consideration. Should a majority of the board of mayor and aldermen, or other governing or representative body of such city or town, be of the opinion that an election should be held in the same to determine whether or not such city or town should make the subscription, it shall so order.



§ 65-7-107 - Notice of election.

The election shall be advertised at least thirty (30) days beforehand, by notice published in a newspaper of the county, if there is one, or if not, posted at the different places of voting, specifying the time it is to be held, for what railroad, and the amount of stock proposed to be taken.



§ 65-7-108 - Conduct of election -- Certificate of result -- Validity.

The county election commission shall open and hold an election at every voting place established by law in such county, city, or town, and its certificate of the result of the election to the county legislative body, or to the proper authorities of such city or town, shall name, in writing, every established voting place at which an election was opened and held, and every one at which an election was not held. If it shall appear that the election was not opened and held in every voting place, then the election shall be declared null and void, and of no effect, unless it shall be made to appear, to the satisfaction of the county legislative body or city or town authorities, that the officer of elections was present at such voting place on the day and hour required by law, and did endeavor to procure judges and clerks to hold the election, and that the officer of elections was positively unable to do so, and the election at the precinct could not be held for the want of judges and clerks to hold it.



§ 65-7-109 - Election -- Style of ballot.

At the election thus held, those voters who are in favor of the subscription shall put upon their tickets the words, "For subscription," and those opposed, "No subscription"; provided, that in cities and towns where the Australian or Dortch ballot law applies, the ticket or ballot used in such election shall conform as near as may be to the style of the ballot prescribed by law. Such ballot shall be deemed legally sufficient if it has plainly printed thereon substantially the following: "Shall (name of county, city, or town) subscribe $ _____ to the capital stock of the (name of railroad company) in accordance with the terms and conditions of the application of (name of railroad company) submitted to the (name of county, city, or town), on _____ day of _____ 20_____," followed by the words "Yes" and "No" so that voters can intelligently vote their choices by making a cross mark (X) after the word "Yes" or "No."



§ 65-7-110 - Action on return of commission.

It is the duty of the county legislative body, or governing body of such city or town, as the case may be, to convene on the call of its presiding officer, for the purpose of acting on the return of the county election commission, within ten (10) days after such election; and if it appears that the same was, in all respects, fair, and that three-fourths (3/4) of the legal votes cast at such election were in favor of subscription, then it shall have full power, and shall proceed, to make and execute all necessary orders, and take such action as may be required to make the subscription effective according to the terms thereof and these provisions.



§ 65-7-111 - Second election.

Should any county, town, or city fail to vote the subscription to any railroad at any election held for the purpose, the county, city, or town may, in its discretion, at any time after thirty (30) days, order another election, if desired by the railroad company.



§ 65-7-112 - Subscriptions -- Time of payment.

Such subscription of any county or incorporated city or town shall not become due and payable unless the railroad company shall have constructed and put in operation within the time fixed in the application, and substantially in the direction and on the line as shown in the plan or map, that portion of its railroad located within the county making the subscription, or that portion of its railroad located within the county in which is situated the incorporated city or town making the subscription, as the case may be; provided, that any county, incorporated city, or town making a subscription under these provisions, may, in addition to the restrictions imposed by this section, stipulate with the railroad company that its subscription shall not become due and payable until the company shall construct its road to such points, or for such distances, as may be agreed upon.



§ 65-7-113 - Bond issue for payment.

When such subscription shall become due and payable, as provided in § 65-7-112, the county or city or town making the subscription shall make and execute its coupon bonds for the amount of such subscription, payable not more than twenty (20) years after date, and bearing interest at such rate as may be agreed upon, payable semiannually, and deliver the same to the railroad company; provided, that such county, city, or town may pay such subscription in cash at maturity, if it shall so elect.



§ 65-7-114 - Tax levy to meet bond payments.

When the subscription so made becomes due, as provided, it is made the duty of the county legislative body, or municipal authorities, as the case may be, on the receipt of the certificates of stock, as provided in § 65-7-116, to levy, from time to time, such taxes upon the taxable property, privileges, and persons liable by law to taxation within the county or corporate limits, as the case may be, as will be sufficient and necessary to meet the maturing interest on the bonds of such county, town, or city, and to provide for the payment of the principal; provided, that no tax to pay such subscription exceeding twenty-five percent (25%) of the amount subscribed shall be levied in any one (1) year.



§ 65-7-115 - Collection of tax.

The taxes prescribed in § 65-7-114 shall be levied and collected as other county, town, or corporation taxes, and paid into the treasury of the county, city or town as other taxes.



§ 65-7-116 - Issuance of stock.

The railroad company shall, when the subscription becomes due and payable, as prescribed, make out and deliver to the county, city, or town, as the case may be, certificates of its capital stock amounting to the subscription, and the certificates shall be held, owned, and voted by such county, city, or town as by other stockholders, and the certificates of stock, and dividends and profits thereon, and the public benefits derived from the construction and operation of the railroad, shall be in full consideration of such subscription and the benefits derived therefrom by the railroad company.






Chapter 8 - Purchase and Sale of Railroads

§ 65-8-101 - Power to acquire and operate other railroads.

Every railroad corporation in this state, and railroad companies existing under the joint legislation of this and another state or states, and railroad companies incorporated by this, or another or other state or states, whose roads connect with, or intersect each other in this or any other state, and all railroad corporations created in this state, or by virtue of statutes of any other state, ratified and confirmed by the authority of this state, has the power to acquire, by purchase or other lawful contract, and have, hold, use, and operate, any railroad, with its franchises, belonging to any other railroad corporation; and likewise to have, hold, use, and operate any such railroad, with its franchises, which it may have purchased or acquired.



§ 65-8-102 - Borrowing money for payment -- Issuance of bonds.

Any railroad company described in § 65-8-101 shall have the power to borrow money and to issue its bonds therefor, or for any other indebtedness or liability which it may incur, or may have incurred, in the exercise of its lawful purposes, and to secure the payment of such bonds, with the interest thereon, by a mortgage of the whole or any part of its railroad and equipment and other property and franchises, containing such provisions as its directors shall approve.



§ 65-8-103 - Continuation of business by seller to wind up business.

In case the railroad company, whose corporate powers have been transferred by a sale as aforementioned, has brought suits in law or equity, or holds any claims or rights of action, excepted and reserved by the terms of the sale, the corporation may have a continuance sufficiently long for the purpose of collecting the claims and paying to or dividing the same among the stockholders or the persons entitled to such claims.



§ 65-8-104 - Authority to purchase under judicial sale.

Any railroad corporation which has been created, or whose corporate existence has been recognized, by any act of the general assembly, is empowered to become a purchaser of any railroad sold in this or any adjoining state under any judicial proceeding in such state, or sold by any person who may have purchased or derived title under or from any such judicial sale.



§ 65-8-105 - Rights of purchase under judicial sale.

All the rights, privileges, and immunities appertaining to the franchises sold under judicial proceedings instituted against delinquent railroads by the state, under the act of incorporation and the amendments thereto, and the general internal improvement law of the state, and acts amendatory thereof, shall be transferred to, and vest in, the purchaser.



§ 65-8-106 - Sale under mortgage.

(a) The purchasers of any railroad chartered by this state, and lying in whole or in part in this state, sold under any mortgage executed by it, when put in possession of the railroad by any court of competent jurisdiction, shall have the same right to operate the same in this state as the incorporated company which executed the mortgage.

(b) When a mortgage executed, as provided or allowed by law, upon the franchises and property, of every description of an incorporated railroad lying within the state, either in whole or in part, shall be foreclosed in any court of this state or of the United States having jurisdiction thereof, by sale under the mortgage, the purchasers at the sale shall, by virtue thereof, be entitled to and be invested with the franchises and property, and with all the rights, privileges, and immunities appertaining thereto by the laws of this state, in the act of incorporation of the company, and the amendments thereto, and the general internal improvement law, or other laws of this state, in as full a manner as the company or companies are or were.



§ 65-8-107 - Sale under judgment.

Whenever the property and franchises of any railroad are sold, under any judgment, decree, or process from any of the courts of record of this state, for the payment of any debt due from the incorporated company, the purchasers at the sale, or their assignees, may organize into a corporate body, with the right to have, hold, and operate the property and franchises so purchased, with all powers, rights, privileges, and immunities, and subject to all the restrictions, imposed by the original charter, and amendments thereto, of the corporation whose property and franchises have been sold.



§ 65-8-108 - Right of purchaser to tax exemption waived.

Nothing in § 65-8-106, § 65-8-107 or § 65-10-112 shall be construed to exempt the railroad and its property from liability to state, county, and municipal taxation; and the purchasers shall waive any right of exemption from taxation, if any existed in the original charter, or other law of this state, in favor of such railroad property or stock therein.



§ 65-8-109 - Organization of new company by purchasers.

(a) The purchasers at the sale mentioned in §§ 65-8-107 and 65-8-108 may, after being put in possession of the property, meet, adopt a name for the corporation to operate the railroad, and elect a board of directors, of their numbers, of not less than three (3), at least one (1) of whom shall reside in this state.

(b) At such meeting, every person interested in the purchase shall be entitled to one (1) vote for every one hundred dollars ($100) of such interest, unless the number of votes to which each party shall be entitled, and the mode of representing the interest of the purchasers, shall have been previously agreed upon among the parties interested in the purchase.

(c) The board of directors shall proceed to elect a president and such other officers as may be expedient for the proper management of the property, fix their compensation and duties, and adopt bylaws for the government of the company, not inconsistent with the laws of this state; and shall fix the amount of the capital stock of the company, and the amount of stock or bonds, or both, which shall represent the interest of the purchasers, dividing such stock into shares of one hundred dollars ($100) each.

(d) The board of directors shall make a certificate showing the name of the corporation, the amount of its capital stock, the shares into which the same is divided, the number and residence of the board of directors, where the road lies, and the name or names by which it had theretofore been chartered and known, and shall cause the same to be signed by the president and the members of such board, and to be filed with the secretary of state; and thereupon the purchasers shall be a body corporate, under the name so adopted, with all the rights, powers, privileges, immunities, and franchises possessed under the laws of this state by the company or companies whose road and franchises were sold as aforementioned under the acts of incorporation thereof, or any amendments thereto, and any subsequent act or acts of this state; and with all the rights, powers, privileges, and franchises possessed by the corporation formed and organized for the building of railroads under this Code.

(e) The board of directors shall issue, to the parties interested in the purchase of the railroads, shares of the capital stock thereof of one hundred dollars ($100) each, to such amount as the board of directors shall determine, in proportion to such interested parties' rights and interests in the property, which shares shall be fully paid, and not liable to calls; and also such bonds and obligations as the board of directors may determine.






Chapter 9 - Consolidation of Railroads

§ 65-9-101 - Power to consolidate.

Every railroad corporation existing in this state, and having authority to operate and maintain a railroad in this state, has the power to consolidate with any other railroad corporation whose road connects with or intersects the road of such existing corporation, or any branch of such road.



§ 65-9-102 - Consolidation agreement.

The agreement of consolidation shall be in writing, and shall set forth the corporate name agreed upon, and the terms and conditions of the consolidation.



§ 65-9-103 - Approval of stockholders.

The consolidation shall not have effect until the terms and conditions of the agreement shall have been approved by a majority of the stockholders of each of the consolidating companies, at a regular annual meeting.



§ 65-9-104 - Agreement and evidence of approval recorded.

The agreement, together with the evidence of the stockholders' approval, shall be filed and recorded in the office of the secretary of state.



§ 65-9-105 - Rights of creditors.

The rights of creditors of the consolidating companies shall not be affected or impaired by such consolidation.



§ 65-9-106 - Rights and liabilities of consolidated corporation.

The corporation, formed by the consolidation of two (2) or more railroad corporations, shall have, possess, and exercise all the rights, powers, privileges, immunities, and franchises, and be subject to all the duties and obligations, not inconsistent with this chapter, conferred and imposed by the laws of this state upon such companies so consolidating, or either of them.



§ 65-9-107 - Powers of consolidated corporation.

The corporation shall have power to:

(1) Fix the number of its directors and the time of their election;

(2) Fix the number, names, and duties of its officers;

(3) Pass bylaws for the government of the company, and the management of its affairs;

(4) Create and divide its capital stock into two (2) or more classes, including common and preferred stock, any of which may be stock without par value and to issue the same, all as provided by title 48, chapter 16, pertaining to ordinary domestic corporations, which sections are declared to extend to corporations formed by the consolidation of two (2) or more railroad corporations; and any such corporation, heretofore so formed under the laws of this state, may avail itself of the powers and privileges hereby conferred by amendment or amendments to the charter of incorporation of such corporation, in the manner and by the means as now provided by law, or to the agreement of consolidation, setting forth the maximum number of shares of stock with nominal or par value and the maximum number of shares without nominal or par value that the corporation is authorized to have outstanding at any time, the classes, with the distinguishing characteristics of each, if any, into which the same are divided, and the nominal or par value of shares of stock other than shares which it is stated are to have no nominal or par value;

(5) Issue bonds and dispose of same in such form, and denomination, and bearing such interest, as the board of directors may determine, and to secure the payment thereof by mortgage of every and all the property and franchises of the consolidated company, and of the companies from which it was formed; and

(6) Do all other acts and things which the companies so consolidating, or either of them, might have done previous to such consolidation.



§ 65-9-108 - Privileges and exemption from taxation not transferred.

No franchise, right, power, immunity, or exemption not granted at the time of consolidation by the laws of this state to the railway companies which may form part of such consolidated company shall be given to, transferred to, or conferred upon any such consolidated company, or company or person operating such consolidation of railroads as provided for in this chapter or in any other law of this state; and no exemption from taxation of railroad property and franchises, and capital stock therein, contained in railway charters or other railway laws of this state, shall be transferred to, or conferred upon, such consolidated company, or the property and franchises and capital stock therein, of such consolidation of railroads, or of the property appertaining to and used in the operation of such railroads.



§ 65-9-109 - Consolidation of proposed roads.

(a) It is lawful for any railroad corporation, existing in this state under a general law, that now has under construction, or proposes to construct and operate and maintain, a railroad for the transportation as common carrier of persons and freights, to consolidate with any other railroad corporation that has under construction, or proposes to construct and operate and maintain, another such railroad for the transportation of persons and freights.

(b) The consolidation provided for in subsection (a) shall not have effect until the terms and conditions of the agreement shall have been approved by a majority of the stockholders of each of the consolidating companies at a regular annual meeting, or at a called meeting called for that purpose.

(c) This section shall not apply to corporations whose proposed railroad line or lines shall run parallel to each other, or in any way compete with each other for the transportation of persons and freights from or to the same points, it being the intention to apply this section, and extend the privileges granted, to such corporations as have, or may have, under construction, or propose to construct, such railroad lines as, when consolidated, will form one (1) continuous line, or one will be but an extension of another or others.

(d) This section shall apply to railroads under construction, or proposed to be constructed, which, when completed, are to be connected, and form one (1) continuous line in this or other states; provided, that the part of the road so consolidated lying in this state shall be subject to the jurisdiction of the state in its legislative and judicial departments to the same extent as if no such consolidation had been made.






Chapter 10 - Liens on Railroad Property

Part 1 - General Provisions

§ 65-10-101 - Lien of contractors.

Where any railroad company contracts with any person for the grading of its roadway, the construction or repair of its culverts, bridges, and masonry, the furnishing of cross-ties, the laying of its track, the erection of its depots, platforms, wood or water stations, section houses, machine shops, or other buildings, or for the delivery of material for any of these purposes, or for engineering or superintendence, there shall be a lien upon such railroad, its franchise and property, in favor of the person with whom the railroad company contracts for the performance of the work or the delivery of the materials, to the amount of the debt contracted for such performance or delivery.



§ 65-10-102 - Duration of contractors' lien.

The lien shall continue in force for six (6) months after the performance of the work or the delivery of the material, and until the termination of any suit commenced within the time for its enforcement.



§ 65-10-103 - Enforcement of contractors' lien.

This lien may be enforced by a suit against the railroad company in the circuit or chancery court of the county where the work, or some part thereof, was done, or the material, or some part thereof, was delivered.



§ 65-10-104 - Pleadings.

The pleading of the plaintiff or complainant shall set out, with reasonable certainty, the work done or the materials furnished, the amount of indebtedness claimed therefor, and the nature and the substance of the contract, and such suit shall be docketed and conducted as other suits in the court.



§ 65-10-105 - Lien of subcontractors against contractor.

When any principal contractor, by which is meant one who contracts directly with the railroad companies, shall refuse to pay any subcontractor, mechanic, laborer, or other person employed by the principal contractor for the performance of any of such work or the delivery of materials for the purposes provided for in § 65-10-101, such subcontractor, mechanic, laborer, or other person so employed by the principal contractor may elect to give notice, in writing, to the railroad company, setting out the work done or material furnished, and the amount claimed therefor, and, thereupon, the amount that may be due or owing from the railroad company to the principal contractor, not exceeding the sum claimed, shall be bound and liable, in the hands of the railroad company, for the payment of the amount so claimed, and shall constitute a first lien in favor of the claimant, superior to all other liens upon the company's railroad, and shall continue in force for a period of ninety (90) days from the date of service of such notice, and until the termination of any suit commenced within that time to enforce it.



§ 65-10-106 - Payment into court by railroad.

If, after notice provided for in § 65-10-105, the principal contractor shall bring suit against the railroad company, the latter may relieve itself by paying into court the amount so claimed, and the person giving such notice shall be summoned to contest the matter with the principal contractor, and such judgment be rendered thereon as the right may appear.



§ 65-10-107 - Enforcement of lien against contractor.

The claim provided for in § 65-10-105 may be enforced against the railroad company, as garnishee, and the principal contractor, as debtor, in such court or before any judge of the court of general sessions of the county having jurisdiction of the amount claimed.



§ 65-10-108 - Lien of laborer or materialman against subcontractor.

If any subcontractor refuses to pay any mechanic, laborer, or other person employed by such contractor, for the performance of any of the work, or the delivery of material for the purposes provided for in § 65-10-101, such mechanic, laborer, or other person so employed by the subcontractor may elect to give notice, in writing, to the principal contractor, setting out the work done or the material furnished, and the amount claimed therefor; and thereupon the amount that may be due or owing from the principal contractor to the subcontractor, not exceeding the amount of the claim, shall be bound and liable in the hands of the principal contractor, for the amount so claimed, for a period of ninety (90) days from the date of the service of notice upon the principal contractor, or the principal contractor's agent or attorney, and until the termination of any suit commenced within that time for the collection of such claim.



§ 65-10-109 - Enforcement of lien against subcontractor.

The notice provided for in § 65-10-105 shall operate as a first lien in favor of the claimant upon the amount that may be due from the principal contractor to the subcontractor, and may be enforced against the principal contractor as garnishee and the subcontractor as debtor.



§ 65-10-110 - Payment into court by principal contractor.

The principal contractor may, upon receiving the notice provided for in § 65-10-105, be relieved, if sued, by paying the sum claimed into court, which payment into court shall discharge the principal contractor from liability to the subcontractor for the amount so paid into court; and thereupon the subcontractor shall be summoned to answer the demand of the claimant, and such judgment shall be rendered thereon as the right may appear.



§ 65-10-111 - Equipment and rolling stock.

(a) In any written contract of or for the sale of the railroad equipment or rolling stock, deliverable immediately or subsequently at stipulated periods, by the terms of which the purchase money, in whole or in part, is to be paid in the future, it may be agreed that the title to the property so sold or contracted to be sold shall not pass to or vest in the vendee until the purchase money shall have been fully paid, or that the vendor shall have and retain a lien thereon for the unpaid purchase money, notwithstanding delivery thereof to and possession by the vendee; provided, that the terms of credit for the payment of the purchase money shall not exceed fifteen (15) years from the execution of the contract.

(b) In any written contract for the leasing or renting of railroad equipment or rolling stock, it is lawful to stipulate for a conditional sale thereof at the termination of such lease, and to stipulate that the rentals received may, as paid or when paid in full, be applied and treated as purchase money, and that the title of such property shall not vest in such lessee or vendee until the purchase money shall have been paid in full, notwithstanding delivery to and possession by such lessee or vendee, subject, however, to the proviso contained in subsection (a).

(c) Every such contract specified in this section shall be good, valid, and effectual, both in law and equity, against all purchasers and creditors; provided, first, the same shall be acknowledged by the vendee or lessee before some officer authorized by law to take acknowledgments of deeds in the form required as to conveyance of real estate; second, such instrument shall be registered in the office of the register of the county in which, at the time of the execution thereof, is situated the principal office of the vendee or lessee in this state; and third, each locomotive engine or car so sold or contracted to be sold or leased as aforementioned shall have the name of the vendor or lessor, or the assignee of such vendor or lessor, plainly placed or marked on each side thereof, or be otherwise marked so as to indicate the ownership thereof.



§ 65-10-112 - Priority of judgments for timbers, work, or damages.

No railroad company shall have power to give or create any mortgage or other kind of lien on its railway property in this state, which shall be valid and binding against judgments and decrees, and executions therefrom, for timbers furnished and work and labor done on, or for damages done to persons and property in the operation of its railroad in this state.



§ 65-10-113 - Lessee holds subject to burdens against lessor.

The lessee of any railroad shall hold such road subject to the liens and liabilities to which it was subject in the hands of the lessor, and be bound for all payments for which the lessor was liable.






Part 2 - Subcontractor's Lien Against Railroad

§ 65-10-201 - Direct lien against railroad authorized.

Every subcontractor, laborer, materialman, or other person who performs any part of the work in grading any railroad company's roadway, or who constructs or aids in the construction or repairs of its culverts and bridges, or furnishes cross-ties or masonry or bridge timbers for the same, which is used in the building and construction of such railroad, its bridges and culverts, or who lays or aids in the laying of its track, building of its bridges, the erection of its depots, platforms, wood or water stations, section houses, machine shops, or other buildings, or for the delivery of material for any of these purposes, or for any engineering or superintendence, or who performs any valuable service, manual or professional, by which any such railroad company receives a benefit, all and every such person or persons at election shall have a direct lien on such railroad, its franchises and property, for the value of such work and labor done or material furnished or services rendered as set out and specified, in as full and ample a manner as is provided by § 65-10-101, for persons contracting directly with such railroad company for any such work and labor done or for materials furnished.



§ 65-10-202 - Notice to secure lien.

To secure this direct lien, such subcontractor, laborer, materialman, or other person rendering the labor or service, shall, within ninety (90) days after such work and labor is done or completed, or such materials are furnished, or such services are rendered, notify, in writing, any such railroad company, or the owners of such railroad, should it or they reside in the state, or its or their agents or attorneys, should it or they be beyond the limit of the state, that the lien is claimed, specifying in the face of the notice the character of the work and labor done or services rendered, or materials furnished, and the value of such labor, services or materials.



§ 65-10-203 - Duration of lien.

Such lien shall continue for the space of one (1) year from the service of the notice, and until the termination of any suit, commenced for the enforcement within one (1) year; and the lien shall have priority over all other liens on such railroad, its property and franchises.



§ 65-10-204 - Jurisdiction to enforce lien.

The liens provided for in § 65-10-201 may be enforced by suit brought against such railroad company in the circuit or chancery court of the county where the work or material, or any part thereof, was done or furnished, or any part of the services was rendered.



§ 65-10-205 - Pleadings.

The declaration or bill, as the case may be, of a plaintiff or complainant shall set out with reasonable certainty, the work done, services rendered, or materials furnished, the amount claimed therefor, the nature and substance of any contract made with such railroad company, or any contractor or construction company, or subcontractor, as the case may be, accompanying such declaration or bill with a copy of the notice, executed as required in § 65-10-202.



§ 65-10-206 - Priority of lien.

No railroad company shall have power to give or create any mortgage or other kind of lien on its railroad, its property or franchises, in this state, which shall be valid and binding against any judgments or decrees, or execution issued thereon, rendered in any of the courts in this state, for the enforcement of any liens provided for in this chapter; nor shall the liens created by § 65-10-201 be hindered, postponed, delayed or defeated by any contract, real or pretended, made by any railroad company with any principal or construction company, real or pretended.



§ 65-10-207 - Indemnity bond -- Judgment by motion.

Any such railroad company shall have the right to demand from any principal contractor or construction company an indemnity or refunding bond to protect it in case of the enforcement of the liens created by § 65-10-201; and in case any original contractor or construction company is paid for work done or material furnished, or any part of it, covered by this part, and such original contractor or construction company should fail to pay any subcontractor, laborer, or materialman, for work done or material furnished, as specified in § 65-10-201, then, upon the payment of such subcontractor, laborer, or materialman of the amount due, such railroad company shall have judgment, by motion, for such amount so paid on such bond in court; but any contractor or construction company shall have the right to intervene and contest the claim of such subcontractor, laborer, or materialman claiming to be employed by such contractor or construction company.









Chapter 11 - Highway Crossings

§ 65-11-101 - Construction and repair.

(a) All persons, or corporations, owning or operating a railroad in this state, are required to make and furnish good and sufficient crossings on the public highways crossed by them, and keep such crossings in lawful repair at their own expense.

(b) (1) Subsection (a) shall not preclude construction, reconstruction, improvement or repair of crossings, through financial participation of the state or local government with a railroad authority established by law, when accomplished by contract with an independent contractor, or when such work will be performed by employees of a local government acting under direct supervision and total control of a railroad authority or its agent.

(2) For liability purposes, when employees of a local government are working under the control of a railroad authority, such employees shall not be treated as employees of the local government, but instead shall be treated as employees of the railroad authority exercising control of the employees.

(c) (1) Notwithstanding subsections (a) or (b) to the contrary, after July 1, 2001, no public railroad grade crossing shall be constructed and no private crossing shall be converted to a public crossing without the entity desiring the crossing or the conversion having first:

(A) Submitted the plans for the construction or conversion of the proposed crossing to the department of transportation; and

(B) Obtained the department of transportation's approval of those plans. Prior to rendering its final decision, the department of transportation shall submit the plans it proposes to approve to the federal highway administration, the affected local government, and the involved railroad for review and comment. Any entity desiring the construction or conversion of a crossing shall be responsible for all costs associated with constructing or converting such crossing in compliance with the plans approved by the department of transportation. No public railroad grade crossing constructed after July 1, 2001, and no private crossing converted to a public crossing after July 1, 2001, shall be opened to vehicular traffic until such crossing is inspected by the department of transportation to assure that the crossing was constructed or converted in accordance with the approved plans.

(2) The department of transportation shall promulgate standards pertaining to the construction or conversion of grade crossings pursuant to this subsection (c) including, but not limited to, appropriate warning devices. The department of transportation shall not approve any plans for construction or conversion of a railroad grade crossing that do not comply with the promulgated standards.

(3) The department of transportation shall charge a fee for the review and approval of plans for construction or conversion of railroad crossings and the inspection of the completed crossings. Such fee shall be sufficient to offset the cost to the department of transportation of performing these services. Such fee shall be paid by the party seeking approval of the plans for the crossing.

(4) The department of transportation shall promulgate rules and regulations pertaining to the approval of plans for construction or conversion of railroad grade crossings and the inspection of those crossings pursuant to this subsection (c).

(5) Upon receipt of an application for approval of plans pursuant to this subsection (c), the department of transportation shall notify the affected railroad and the governmental body having jurisdiction over the proposed location.

(6) If a crossing is constructed or converted in violation of this subsection (c), the affected railroad may remove the crossing and recover the cost of such removal from the party that constructed or converted the crossing.

(7) (A) It is the intent of the general assembly that the standards, rules and regulations promulgated pursuant to this subsection (c) shall not be applied for any reason whatsoever to any railroad crossings established prior to July 1, 2001, except for the sole purpose of evaluating such railroad grade crossings for possible closure.

(B) It is the intent of the general assembly that the standards, rules and regulations promulgated by the department of transportation pursuant to this subsection (c) shall take effect on or before March 1, 2002.



§ 65-11-102 - Noncompliance with § 65-11-101 -- Penalty.

A failure to observe and fully comply with § 65-11-101 shall subject the offender to a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100).



§ 65-11-103 - Construction, maintenance and repair.

Every corporation or person operating a line of railroad within the state is required to maintain or construct to a plane with the rails of the railroad and to keep in repair every public road crossing of such railroad for a distance of ten feet (10') on each side of such railroad track and between the rails thereof. Where superelevated track or tracks or other physical conditions make strict compliance with this section impractical, the plane shall be constructed so as to provide the best vertical alignment under the circumstances with due regard to surface regularity. Nothing in this section is intended to change judicial interpretations of predecessor sections with respect to a railroad's obligation to keep in repair necessary crossing approaches beyond ten feet (10') on each side of such railroad tracks.



§ 65-11-104 - Noncompliance with § 65-11-103 -- Misdemeanor.

The failure of any such person to comply with the requirements of § 65-11-103 is a Class C misdemeanor.



§ 65-11-105 - Form of railroad crossing sign.

The commissioner of transportation or the commissioner's designee, after conducting such hearing as is deemed appropriate, is empowered and directed to determine a standard railroad crossing sign for the state.



§ 65-11-106 - Liability for blocking street crossing.

No member of a railroad train crew shall be held personally guilty of violating a municipal ordinance regulating the blocking of street crossings by trains or cars, on proof that such action was necessary to comply with the orders or instructions of the crew member's employer or its officers; provided, that nothing in this section shall relieve the employer or railway from any responsibility placed upon it by the ordinance.



§ 65-11-107 - Elimination of grade crossings over public highways.

The department of transportation through its commissioner or the commissioner's designee has the power to eliminate grade crossings of any railroad or interurban railway track on any of the main traveled roads designated by the commissioner or the commissioner's designee as included in the general highway plan of the state, whenever, in the discretion of the commissioner or the commissioner's designee, the elimination of any such grade crossing is necessary for the protection of persons traveling on any such highway or any such railroad.



§ 65-11-108 - Location and character of substituted crossing.

When any such grade crossing is ordered to be eliminated, the commissioner of transportation or the commissioner's designee shall determine the location of the crossing to be substituted and the grade thereof, and whether it shall pass over or under the railroad tracks; provided, that on appeal from any such order by the railroad company affected to the chancery court in the judicial district in which the new grade crossing would be located, such chancery court shall have the power to make any change in the order appealed from with regard to the location and grade of the crossing to be constructed which may appear to the court to be necessary to adequately protect the safety of passenger and freight traffic on the railroad; and provided, further, that the appeal must be made within thirty (30) days of the date the order appealed from is certified to the railroad company affected.



§ 65-11-109 - Compliance with order to eliminate grade crossing.

When any such grade crossing shall be ordered to be eliminated as provided, it shall be the duty of the railroad company owning or operating the track at such crossing to comply with the order of the commissioner of transportation or the commissioner's designee within the time specified in such order by preparing and submitting to the commissioner or the commissioner's designee for approval detailed plans and specifications and estimates of cost for the construction of such underpass or overpass and by the construction of the underpass or overpass in accordance with the plans and specifications so approved, including the necessary approaches thereto; provided, that:

(1) Any such railroad company may request the commissioner of transportation or the commissioner's designee for an extension of time within which to begin and complete the actual construction of the underpass or overpass required by such order of the commissioner or the commissioner's designee. If the railroad company is dissatisfied with the commissioner's or the commissioner's designee's response to the request for an extension of time, such railroad company may file an appeal to the chancery court in the judicial district in which the grade crossing in question is located; provided that the appeal must be made within thirty (30) days of the date of the adverse response;

(2) The detailed plans and specifications and estimates of cost for any such underpass or overpass ordered by the commissioner or the commissioner's designee may be prepared in the discretion of the commissioner or the commissioner's designee by the department of transportation's own engineers, or by engineers employed for the purpose, in which event such plans and specifications and estimates of cost shall be subject to the approval of the railroad company affected;

(3) If any such railroad company shall, in obedience to the direction of the commissioner or the commissioner's designee make surveys and prepare estimates and plans, then the commissioner or the commissioner's designee shall within a reasonable time, not exceeding six (6) months, reimburse such railroad or railway for one half (1/2) of the expense and cost of such work; and if, after the making and preparation of any such surveys, plans, and estimates of cost by any railroad company under the orders of the commissioner or the commissioner's designee, or any part thereof, the order for the elimination of the grade crossing be revoked by the commissioner or the commissioner's designee, and the elimination of such crossing abandoned, the commissioner or the commissioner's designee shall, within a reasonable time, not exceeding six (6) months from the date of the revocation, reimburse the railroad or railway company for all the actual expense and cost of such work incurred by the company, upon a presentation of an itemized and sworn statement of the expense and cost, the amount thereof to be included as a part of the cost of the highway of which such crossing is a part;

(4) Before any railroad company shall be obligated or required to commence and prosecute the actual and physical work of separating any such grade crossing, the commissioner or the commissioner's designee shall have available sufficient funds with which to reimburse the railroad company for that part of the expenses of the separation which is to be paid out of the public funds under this chapter; and the commissioner or the commissioner's designee shall make to the railroad company, prosecuting such work, monthly payments in an amount which shall equal the proportion of the cost and expense which the public is required to pay under this chapter of all that part of the work, including both labor and materials, completed at the date of any monthly payment; and

(5) When any grade crossing covered by §§ 65-11-107 and 65-11-108 shall have been ordered to be eliminated, as provided, it shall be the duty of the railroad company upon which such order of the state department of transportation may have been served, in accordance with this chapter, at once to comply with such order, or avail itself of the right of an appeal, as set forth in subdivision (1), within sixty (60) days from the date of the service of the order, and in the event any such railroad company should fail to comply with such order directing the elimination of such grade crossing, or to appeal within sixty (60) days, the commissioner or the commissioner's designee shall have the authority to proceed immediately with the construction of such grade crossing separation, and upon the completion of same to assess one half (1/2) of the cost of preparation of plans and estimates and one half (1/2) of the cost of the work of construction against the railroad company affected thereby, and all such costs as are assessed in this manner against such railroad company shall be a lien upon the physical properties of such railroad company, which lien shall be prior to any lien then existing against such physical properties, and the amount of such cost may be recovered against such railroad company by a suit brought on behalf of the state by the attorney general and reporter, and the enforcement, in the name of the state, of the lien.



§ 65-11-110 - Apportionment of work in constructing underpass or overpass.

The commissioner of transportation or the commissioner's designee may, by agreement or contract with any railroad company, apportion the work to be done in the construction of any such underpass or overpass between the railroad company and contractors acting under the control and supervision of the commissioner or the commissioner's designee, and contracts for the construction of the portion of such underpass or overpass assumed under such contract or agreement by the commissioner or the commissioner's designee shall be made in the manner and under the same conditions as contracts are made by the commissioner or the commissioner's designee for the construction of other portions of the state highway system as provided by law; provided, that when the commissioner or any of the department of transportation's employees or contractors, or any person acting under the orders of the commissioner or the commissioner's contractors, shall go or be upon the right-of-way of any railroad company, they shall be subject to any reasonable rules and regulations of such railroad company made for the protection of its traffic employees and passengers.



§ 65-11-111 - Apportionment of cost of eliminating grade crossing.

Each railroad company owning or operating the track or tracks at any grade crossing ordered or agreed to be eliminated under this chapter shall bear fifty percent (50%) of the total cost of the elimination of any such grade crossing, the total cost to include the cost of the construction of the underpass or overpass substituted for the grade crossing, of the approaches thereto, of the surveys and preparations of the plans and estimates of cost for such underpass or overpass crossing ordered by the commissioner of transportation or the commissioner's designee, and of any revision of the grade and layout of the railroad tracks directly made necessary by such grade separation, but shall not include the cost of metal surfacing or road pavement required in accomplishing the elimination of any grade crossing; provided, that any disagreement between the commissioner or the commissioner's designee and the railroad company affected with regard to the extent or cost of any such revision of the grade and layout of the railroad tracks directly made necessary by any grade separation, shall be resolved by the commissioner, and the commissioner's decision shall be final. The remaining fifty percent (50%) of the total cost shall be borne out of the public funds as a part of the cost of the highway of which the crossing is a part; provided, that a detailed statement of the expense of all that part of the construction of such underpass or overpass crossing, including the preparation of the detailed plans and specifications, etc., which is conducted by the railroad company, shall be submitted to the commissioner or the commissioner's designee, duly sworn to by some official of the railroad company, having knowledge of the facts; and provided, further, that this provision for the division of cost between the public and the railroad company shall apply only to crossings already in existence or hereafter made, or proposed over railroad tracks in existence at the date of the order for elimination thereof, and shall not apply to any crossing of any highway by any railroad track not in existence at the date of the designation of such highway as a part of the state highway system by the department of transportation.



§ 65-11-112 - Maintenance of underpass or overpass.

When any underpass or overpass crossing is constructed on any state highway, under this chapter, it shall be maintained as follows:

(1) The railroad company owning or operating the track at any such crossing shall maintain in good and safe repair at its sole expense all that part of any underpass or overpass and the approaches thereto on its rights-of-way, and also that part of any overpass structure or the approach thereto not supported by a fill, whether on its right-of-way or not, except the surface of the highway; provided, that the flooring of any overpass which supports the surface of the highway or which may constitute the surface of the highway shall be considered as a part of the structure to be maintained by and at the expense of the railroad company; and

(2) The commissioner of transportation or the commissioner's designee shall maintain in good and safe repair out of the public funds, any fill, approach to any such crossing not on the right-of-way of the railroad company, and also the entire surface of the highway at all points.



§ 65-11-113 - Automatic warning or protective devices.

(a) (1) Within six (6) months after the occurrence of a fatality resulting from a collision between any railroad engine or train and a vehicle or pedestrian at any unmarked railroad grade crossing, where there are regularly scheduled trains, one hundred (100) or more vehicles cross daily and it is also a regular school bus crossing, and/or upon the order of the commissioner of transportation or the commissioner's designee, the railroad company responsible for maintaining the track and right-of-way at such grade crossing shall install or cause to be installed a railroad crossing marker with automatic flashing signal lights and a bell on either side of the tracks along such street, road or highway crossing such tracks, in such a manner that approaching motorists, riders or pedestrians may be warned of the hazard and alerted to watch for an oncoming train or engine.

(2) A railroad company shall have six (6) months from the time of an order of the commissioner or the commissioner's designee in which to install or cause to be installed the automatic warning or protective devices required. If such devices are not installed and operative at the end of this period of time, and the commissioner has not granted an extension based on hardship or act of God, the speed of trains operating within one (1) mile in each direction of such crossing shall be restricted to not more than twenty-five (25) miles per hour. This restriction shall continue until the devices are fully operational.

(b) (1) The cost of installing such signal devices shall be borne equally by the railroad company, the state of Tennessee, and the county, or the municipality, if such signal devices are installed within the corporate limits or the metropolitan government, where applicable.

(2) Payment of the state's share shall be made as reimbursement of the railroad company of one third (1/3) of the cost of such installation, by warrant of the commissioner of finance and administration upon the state treasury, after inspection of the site and certification by the commissioner of transportation or the commissioner's designee that such signal devices have been installed in compliance with this section; provided, that the railroad company has first submitted to the commissioner of finance and administration a sworn statement of the total costs incurred by the railroad company in installing such signal devices.

(3) Payment of the municipality's or county's or metropolitan government's share of the costs shall similarly be made in accordance with the fiscal procedures of such municipality, county, or metropolitan government after receipt of a sworn statement from the railroad company of the total cost of the installations and verification of such installation by the appropriate municipal, county or metropolitan government official.

(c) If any county, municipal or metropolitan government fails or refuses to reimburse the railroad company as provided in this section, the commissioner of finance and administration shall cause the necessary amount of money to be withheld from such county, municipal or metropolitan government any amount due such county, municipal or metropolitan government from the proceeds of the state gasoline tax and reimburse the railroad company using such funds otherwise due the county, municipal or metropolitan government. The Tennessee department of transportation shall be prohibited from adopting any rules or regulations which will circumvent the purposes of this section by setting incompatible criteria for determining priorities for the installation of railroad crossing signals.

(d) In the event federal funds are available to defray the cost of such installation in whole or in part, the federal rules then applicable shall determine the allocation of the costs of such installation.

(e) Any railroad company failing to comply with the requirements of subsections (a)-(d) is subject to a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) for each day of continued violation.

(f) The department of transportation is authorized to construct protective or warning devices at or in the vicinity of any railroad crossing of a public highway owned by a county or incorporated city or town, based upon the showing of need resulting from a multidisciplinary study, whenever federal funds are available for such construction. The department of transportation is further authorized to supply a maximum of one percent (1%) of the funds required for such construction provided the county or incorporated city or town in which the construction will be performed complies with the necessary conditions for receipt of the balance of federal matching funds for such construction.

(g) Notwithstanding any other law to the contrary, the department of transportation shall construct automatic warning devices at the railroad crossing at Tipton Station Road in southern Knox County.



§ 65-11-115 - Installation of warning strips authorized.

The department of transportation may install warning strips on both approaches of any highway crossing on the system of state highways not protected by automatic warning or protective devices, unless the surface of such approaches is gravel or chip and seal paving.



§ 65-11-116 - Competitive bidding -- Negotiating labor costs.

(a) Notwithstanding any law to the contrary, all contracts to perform maintenance or improvements on railroads which are funded, in whole or in part, with funds administered by the Tennessee department of transportation shall be awarded pursuant to competitive bidding requirements as approved by the department of transportation. This section shall not apply to rail crossings to be signalized following a fatality pursuant to § 65-11-113.

(b) In the alternative to subsection (a), all contracts to perform maintenance or improvements on railroads with collective bargaining labor agreements shall allow negotiated labor costs for the labor portion of the contracts. It is the intent of the general assembly that only labor and associated costs shall be reimbursable pursuant to this provision. All other costs associated with the contract, including, but not limited to, materials and equipment, shall be subject to competitive bidding requirements as approved by the department of transportation. All costs associated with such contracts shall be subject to audit by the comptroller of the treasury to ensure that the contracts are performed on a break-even basis and that the state does not reimburse profits to the railroad company involved.






Chapter 12 - Operation of Railroads

§ 65-12-103 - Payment of fare required.

If any passenger refuses to pay the required fare, the conductor may put such passenger off the cars at any station or convenient point where the passenger can step on land.



§ 65-12-108 - Precautions required for prevention of accidents.

In order to prevent accidents upon railroads, the following precautions shall be observed:

(1) The officials having jurisdiction over every public road crossed by a railroad shall place at each crossing a sign, marked as provided by § 65-11-105. The county legislative body shall appropriate money to defray the expenses of the signs. The failure of any engine driver to blow the whistle or ring the bell at any public crossing so designated by either the railroad company or the public official shall constitute negligence with the effect and all as set forth in § 65-12-109;

(2) On approaching every crossing so distinguished, the whistle or bell of the locomotive shall be sounded at the distance of one fourth (1/4) of a mile from the crossing, and at short intervals until the train has passed the crossing;

(3) Every railroad company shall keep the engineer, fireman, or some other person upon the locomotive, always upon the lookout ahead; and when any person, animal, or other obstruction appears upon the road, the alarm whistle shall be sounded, the brakes put down, and every possible means employed to stop the train and prevent an accident; and

(4) It is unlawful for any person operating a railroad to use road engines without having them equipped with an electric light placed on the rear of the engine, tank, or tender, which light shall be a bull's eye lens of not less than four inches (4'') in diameter with a bulb of not less than sixty (60) watts power, so that such road engine can be operated with safety when backing and the light so placed shall be burning while any such engine may be used in any backing movement. Such lights shall be operated at night; and any person violating any of these provisions shall be fined the sum of not less than twenty-five dollars ($25.00), and not more than one hundred dollars ($100), for each offense.



§ 65-12-109 - Violation of § 65-12-108 is negligence per se.

A violation of § 65-12-108 by any railroad company constitutes negligence per se and in the trial of any causes involving § 65-12-108, the burden of proof, the issue of proximate cause, and the issue of contributory negligence shall be tried and be applied in the same manner and with the same effect as in the trial of other negligence actions under the common law in Tennessee.



§ 65-12-111 - Full stop at crossings.

(a) Every engine or train shall be brought to a full stop before crossing a railroad which intersects at grade the road upon which it runs.

(b) When the intersecting roads are under the management of the same company, this section shall not apply to engines and trains run upon the longer road.

(c) A violation of this section is a Class C misdemeanor.

(d) This section shall not apply where such other railroad is disconnected by interlocking switches placed on both roads, and at a safe distance from, and on each side of, the railroad crossing, such interlocking switches to be according to the present state of the art, and kept in good order and repair.



§ 65-12-112 - Track motor cars.

(a) Every person, firm or corporation operating or controlling any railroad running through or within this state shall:

(1) Provide each of its track motor cars when used during the period from thirty (30) minutes before sunset to thirty (30) minutes after sunrise with a permanently installed or portable electric light of such construction and with such candle power as to render visible at a distance of three hundred feet (300') in advance of such track motor car any track obstruction, landmark, warning sign or grade crossing and shall also provide each such track motor car when so used with a red light for use on the rear thereof with sufficient candle power as to be visible at a distance of three hundred feet (300'); and

(2) Equip each of its track motor cars with a windshield and a device for cleaning rain and snow therefrom so constructed as to be controlled or operated by the operator of such track motor car.

(b) It is unlawful for any person, firm or corporation, operating or controlling any railroad running through or within this state, to operate or use any track motor car from thirty (30) minutes before sunset to thirty (30) minutes after sunrise, which is not equipped with lights of candle power and other equipment as provided in this section.

(c) Any person, firm or corporation operating or controlling any railroad running through or within this state using or permitting to be used on its line in this state a track motor car in violation of this section commits a Class C misdemeanor. Each day's violation is a separate offense.



§ 65-12-113 - Wires strung over railroad tracks.

(a) Any person engaged in any business whereby wires are used for the transmission of intelligence or other purposes shall not string any wire or wires across railroad tracks without first having complied with the regulations of the department of transportation, prescribed to prevent accidents from such wires.

(b) The department of transportation shall, after hearing all interested persons, prescribe and promulgate regulations for the construction and maintenance of wires across the tracks of railroads for the protection of trains, engines, cars, and the operatives thereof; provided, that the department of transportation's power is limited to regulation and the right to cross railroad tracks must be obtained by such wire-using companies according to law.

(c) A violation of this section is a Class C misdemeanor.

(d) Any person failing to construct or reconstruct and maintain its wire or wires as provided in this section shall be liable for all damages both to railroad companies and their employees resulting therefrom.



§ 65-12-114 - Standard of care required when livestock on tracks.

Whenever livestock appears on the tracks as an obstruction ahead of a railroad train, it shall be the duty of the engineer, or the person in charge of the operation of the train, to blow the alarm whistle and apply the brakes, in order to prevent, if reasonably possible, the striking of the livestock.



§ 65-12-115 - Locomotive operator must carry engineer's operator permit.

Every person who operates a railroad locomotive in this state shall carry on such operator's person while operating such locomotive an engineer's operator permit.






Chapter 13 - Duties of Railroads to Passengers [Repealed]



Chapter 14 - Terminal Companies

§ 65-14-101 - Special powers.

In addition to the general powers, railroad terminal corporations have the power to acquire, in this or any other state or states, and at such place or places as shall be found expedient, such real estate as may be necessary on which to construct, operate, and maintain passenger stations, comprising passenger depots, office buildings, sheds, and storage yards; and freight stations, comprising freight depots, warehouses, offices, and freight yards, roundhouses, and machine shops; also main and side tracks, switches, crossovers, turnouts, and other terminal railroad facilities, appurtenances, and accommodations suitable, in size, location, and manner of construction, to perform promptly and efficiently the work of receiving, delivering, and transferring all passengers and freight traffic of railroad companies with which it may enter into contracts for the use of its terminal facilities at such place or places. Such corporation has the power, by purchase, lease, or assignment of lease, to acquire and hold, and to lease to others, such real estate as may be necessary for the above mentioned purpose of its incorporation; and it may also acquire such real estate by condemnation, in pursuance of the general law authorizing the condemnation of private property for works of internal improvement.



§ 65-14-102 - Right to construct facilities across or along streets and alleys.

When it may be necessary, in order to enable the corporation to acquire and construct proper railroad terminal facilities in any town or city, or to connect such facilities with the tracks of any railroad company with whom the corporation may have contracted to furnish such facilities, the corporation, with the consent of the proper authorities of such town or city, shall have the right to lay and operate a track or tracks across or along or over or under such of the streets or alleys of such town or city as may be necessary for that purpose; and the corporation may also, with such consent, construct such passenger or freight depots or stations across or along, over or under, any such street or alley when it shall be necessary in order to furnish proper railroad terminal facilities in the town or city. But no street or alley of any town or city shall be obstructed or interfered with until the consent of the proper authorities of the town or city shall have been first obtained.



§ 65-14-103 - Authority to acquire, hold and dispose of stock or bonds.

Such railroad terminal corporation may acquire, hold, and dispose of the capital stock or bonds of railroad companies or of other terminal companies, for the purpose alone of raising money for the acquisition, construction, maintenance, and repair of such passenger and freight depots and stations, and other terminal facilities mentioned in §§ 65-14-101 and 65-14-102, and not for the purpose of speculating in stocks or bonds, or managing or controlling railroads.



§ 65-14-104 - Keeping of hotel, restaurant, and newsstand.

At any place where such railroad terminal corporation may acquire and construct passenger stations, the corporation may keep on such premises a hotel or restaurant, or both, and also a newsstand.



§ 65-14-105 - Leasing of terminal facilities to railroad companies.

The corporation may lease to any railroad company or railroad companies its freight or passenger depots or stations, and its other terminal facilities located at any place where the line or lines of the railroad company or companies may terminate, or through which they may pass, and such lease may be upon such terms and for such time as may be agreed upon by the parties.



§ 65-14-106 - Lessee railroads -- Guarantee of principal and interest of bonds and other contracts.

Such railroad company or companies may severally or jointly, or jointly and severally, guarantee the principal and interest of such bonds as may be issued by the railroad terminal corporation, and may in like manner guarantee the performance of any other contract that the railroad terminal corporation may make in regard to its corporate business.



§ 65-14-107 - Lessee railroads -- Authority to subscribe, hold, and dispose of stock or bonds of terminal corporations.

Any such railroad company or companies may also subscribe, hold, and dispose of the capital stock or bonds which may be issued by the railroad terminal corporation.






Chapter 15 - Motor Carriers

Part 1 - General Provisions

§ 65-15-101 - Purpose -- Participation in the unified carrier registration system.

(a) It is declared that the legislation contained in this part is enacted for the sole purpose of promoting and conserving the interest and convenience of the public by conferring upon the department of revenue and the department of safety the power and authority, and making it the duty of the department of revenue and the department of safety to supervise and regulate the transportation of persons and property by motor vehicle over or upon the public highways of this state, and to supervise and regulate certain businesses closely allied with such motor transportation, so as to:

(1) Regulate, foster, promote and preserve proper and economically sound transportation and authorize and permit proper coordination of all transportation facilities;

(2) Relieve existing and future undue burdens upon the highways arising by reason of their use by motor vehicles;

(3) Protect the welfare and safety of the traveling and shipping public in their use of the highways, and in their contact with the agencies of motor transportation and allied occupations; and

(4) Protect the property of the state and its highways from unreasonable, improper or excessive use.

(b) It is the intent of the general assembly that this state participate in the unified carrier registration system beginning with the date that it is established by the secretary of the United States department of transportation, in accordance with 49 U.S.C. § 13908. Pursuant to this intent, the commissioner of revenue is authorized to participate in the unified carrier registration plan and agreement established in accordance with 49 U.S.C. § 14504a, and to file on behalf of this state the plan required by 49 U.S.C. § 14504a(e).

(c) Notwithstanding any other law to the contrary, on and after the date on which the secretary of the United States department of transportation establishes the unified carrier registration system in accordance with 49 U.S.C. § 13908, no foreign or domestic motor carrier, motor private carrier, leasing company, broker or freight forwarder, as defined in title 49 of the United States Code, shall operate any motor vehicles on the highways of this state without first registering with a base state under the unified carrier registration system and paying all fees required under the federal Unified Carrier Registration Act of 2005, compiled generally throughout title 49 of the United States Code.

(d) Notwithstanding any other law to the contrary, on and after the date on which the secretary of the United States department of transportation establishes the unified carrier registration system in accordance with 49 U.S.C. § 13908, the commissioner of revenue shall follow rules governing the unified carrier registration agreement issued under the unified carrier registration plan by its board of directors. The commissioner shall follow rules and collect fee assessments set by the federal secretary of transportation from foreign and domestic motor carriers, motor private carriers, leasing companies, brokers, and freight forwarders, and do all things necessary to enable this state to participate in the federal unified carrier registration agreement pursuant to the federal Unified Carrier Registration Act of 2005.



§ 65-15-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Airport limousine" means every vehicle designed and/or constructed to accommodate and transport passengers, not more than twelve (12) in number, exclusive of the driver, having an operating agreement with an airport providing for a fixed passenger fare and a fixed schedule, the principal operations of which airport limousine is confined to areas between the airport and fixed points in municipalities, counties and the suburbs of the same within a forty (40) mile radius of such airport;

(2) "Commissioner" means the commissioner of revenue unless otherwise indicated;

(3) "Commuter van" means a motor vehicle, except taxicabs or airport limousines, used primarily for hauling not more than fifteen (15) passengers to and from their regular places of employment;

(4) "Contract hauler" means any person, firm or corporation engaged in the transportation for compensation or hire of persons and/or property for a particular person or corporation to or from a particular place or places under special or individual agreement or agreements, and not operating as a common carrier and not operating exclusively within the corporate limits of an incorporated city or town, or exclusively within the corporate limits of such city or town and the suburban territory adjacent thereto, except "contract hauler" does not exclude those engaged in the transportation of mobile homes for hire or compensation within an incorporated city or town;

(5) "Department" means the department of revenue unless otherwise indicated;

(6) "Farm vehicle" means a motor vehicle that is:

(A) Controlled and operated by a farmer as a private motor carrier of property;

(B) Being used to transport either:

(i) Agricultural products, or

(ii) Farm machinery, farm supplies, or both, to or from a farm;

(C) Not being used in the operation of a for-hire motor carrier;

(D) Not carrying hazardous materials of a type or quantity that requires the commercial motor vehicle to be placarded in accordance with 49 CFR 177.823; and

(E) Used within one hundred fifty (150) miles of the farmer's farm;

(7) "For-hire motor carrier" means a person engaged in the transportation of goods or passengers for compensation;

(8) "Household goods" means personal belongings transported from one residence to another by motor carrier;

(9) "Limousine" means any motor vehicle except a taxicab or sedan designed or constructed to accommodate and transport passengers for hire, with an extended wheel base and expanded seating capacity designed for the transportation of persons. The vehicle shall have additional rear seating capacity, area, and comforts; and shall be designed to transport not more than fourteen (14) persons, exclusive of the chauffeur/driver, and the principal operation of such vehicle is confined to the area within the corporate limits of cities and suburban territory adjacent thereto;

(10) "Mobile home" means any factory assembled structure equipped with the necessary service connections and made so as to be readily movable as a unit on its "own running gear and designed to be used as a dwelling unit" without a permanent foundation which can consist of one (1) or more components that can be retracted for towing purposes and subsequently expanded for additional capacity; or of two (2) or more units separately towable but designed to be joined into one (1) integral unit;

(11) "Motor carrier" means any person, firm, partnership, association, joint stock company, corporation, lessee, trustee, or receiver appointed by any court whatsoever, operating any motor vehicle with or without semitrailers attached, upon any public highway for the transportation of persons or property, or both, or for providing or furnishing such transportation service, for hire as a common carrier;

(12) "Motor freight broker" means any person, firm, partnership, association or corporation engaged in contracting for the transportation of property through the agency of any motor carrier, contract hauler, or other carrier by motor vehicle, where the person so contracting with the shipper or consignor, for such transportation, is not the owner or operator of the agency of motor vehicle transportation used in the actual transportation, but who arranges for such actual transportation by others, pursuant to regular or special contract had with such actual transporting agent;

(13) (A) "Motor transportation agent" means any person, firm, partnership, association or corporation engaged, as principal or agent, in the selling, offering for sale, negotiation for, soliciting by advertisement or otherwise, arranging as an intermediary or otherwise, or that holds such person or firm out as one who sells, provides, furnishes or arranges for, transportation for any person or persons over the highways of this state upon a share-expense plan or for fixed compensation, either in the private motor vehicles of persons not motor carriers or contract haulers not holding certificates of convenience and necessity, interstate permit, or contract hauler's permit permitting the transportation of passengers over such highways between the points for which such transportation is sold or provided;

(B) "Motor transportation agent" does not apply to the transportation of children to and from school;

(14) "Motor vehicle" means any automobile, automobile truck, motor bus, truck bus or any other self-propelled vehicle not operated or driven upon fixed rails or tracks;

(15) "Private carrier" means a person who provides transportation of property or passengers by a commercial motor vehicle and who is not a for-hire motor carrier;

(16) "Public highway" means every public street, alley, road, highway, or thoroughfare of every kind in this state used by the public, whether actually dedicated to the public and accepted by the proper authorities or otherwise;

(17) "Sedan" means any motor vehicle except a limousine or taxicab designed or constructed to accommodate and transport passengers for hire that does not have an extended wheel base or an expanded seating capacity designed for the transportation of persons. The vehicle has no additional rear seating capacity, area or comforts; is designed to transport not more than five (5) passengers, exclusive of the chauffeur/driver, the principal operation of which is confined to the area within the corporate limits of cities and suburban territory adjacent thereto, and is not operated on a fixed route or schedule;

(18) "Shuttle" means any motor vehicle designed or constructed to accommodate and transport not more than fifteen (15) passengers for hire, exclusive of the driver, the principal operation of which is confined to the area within the corporate limits of cities and suburban territory adjacent thereto, and is operated on a fixed route or schedule; and

(19) "Taxicab" means any motor vehicle except a limousine or sedan designed or constructed to accommodate and transport not more than nine (9) passengers for hire, exclusive of the driver, the principal operation of which is confined to the area within the corporate limits of cities and suburban territory adjacent thereto, and is not operated on a fixed route or schedule.



§ 65-15-103 - Exempt vehicles -- Applicability.

(a) The provisions of this part, except those providing for safety inspection and safety rules and regulations for motor vehicles provided for in § 65-15-111, do not apply to any motor vehicles, while used exclusively:

(1) Airport limousines -- for carrying persons and/or property between airport terminals and hotels, motels, and other designated points in any municipality, county or the suburb of the same served by such airport;

(2) Ambulances and hearses -- in funerals or as ambulances;

(3) Charter vehicles -- to any motor vehicle making casual trips on call or under contract, solicited by the party served, for the carrying of passengers; provided, that on such casual trips no operator shall be allowed to pick up any passengers along the route, nor be permitted on the return trip to carry any passengers other than those included in the original or outbound trip;

(4) Commuter vans -- to any motor vehicle, except taxicabs or airport limousines, used primarily for hauling fifteen (15) or fewer passengers to and from their regular places of employment, or to the organizers, sponsors or promoters of such vehicles under former § 65-15-115 [repealed];

(5) Intracity transfer service -- in-city transfer service by way of transporting property for-hire between points in any one (1) town, city or suburbs thereof, not over or along any definite, fixed, announced, or advertised routes between any points in such one (1) city, town or suburbs thereof; provided, that this exemption does not apply to motor vehicles transporting petroleum products and other hazardous materials, in bulk, in tank trucks or trailers, for-hire, other than those owned or operated by any person, firm or corporation engaged on May 17, 1971, in providing such transport services, unless they are exempt under subdivision (a)(7). No funds received by the department under this section may be used for purposes of funding any retirement benefit for any person, to secure actuarial soundness, nor to improve any retirement plan or benefit; and provided further, that this exemption shall not apply to contract haulers engaged in the transportation of mobile homes; provided, that the contract haulers performing these services as prescribed by this chapter be given thirty (30) days to apply to the department for the authority to continue operation;

(6) Limousines -- in the limousine service;

(7) Milk and other perishable farm products and livestock vehicles -- for transporting or delivering milk or milk products from the producer thereof to the purchaser from the producer, or to any motor vehicle used casually, by the owner, to convey perishable farm products or livestock to market;

(8) Newspaper delivery vehicles -- to any motor vehicle used primarily in the transportation of newspapers, or to any motor vehicle used casually, by the owner, to deliver newspapers while going to or from work, or to any commercial motor vehicle whose commercial use is not now subject to regulation by the department and whose use to deliver newspapers is incidental to its primary use;

(9) Passenger hauling demonstration projects -- to any motor vehicle operated pursuant to department approved demonstration projects conducted by state, local municipalities, counties, or metropolitan governments when such demonstration projects are of limited duration and will meet transportation needs in the hauling of passengers; provided, that the department of safety may inspect such vehicles for purposes of safety, and such vehicles shall be subject to § 65-15-111; provided, that the department of safety may establish a minimum level of insurance coverage to be required of all vehicles operating pursuant to this subdivision (a)(9). Vehicles operating pursuant to this subdivision (a)(9) are subject to the inspection, control, and supervision fee as provided in § 65-15-112. This subdivision (a)(9) does not apply in any county having a metropolitan form of government;

(10) Railroad limousines and dray vehicles -- for carrying persons and/or property between railroad depots and any points in any city, town or suburb thereof, in or adjacent to which such depot is located;

(11) School and church vehicles -- for transporting persons to or from school, Sunday school, church or religious services of any kind, upon special prearranged trips or excursions under the auspices of any religious or charitable organization;

(12) Seasonal transportation of fertilizer for farm or dairy purposes -- to any motor vehicle used on a seasonal basis to transport fertilizer to local dealers, farms, gins, or dairies for farm or dairy purposes; provided, that the department may inspect such vehicles for purposes of safety, and such vehicles shall be subject to § 65-15-111;

(13) Sedans -- in the sedan service;

(14) Shuttles -- in the shuttle service;

(15) Taxicabs -- in taxicab service;

(16) Transportation of hot mix asphalt -- to any motor vehicle while used in the transportation of hot mix asphalt when the owner, lessee or bailee of the vehicle is legally and regularly engaged in the business of selling or distributing such hot mix asphalt transported on such vehicle; provided, that the department of safety may inspect such motor vehicles for purpose of safety and such vehicles shall be subject to § 65-15-111; and provided further, that the department of safety is empowered to enforce this subdivision (a)(16) with respect to safety as if such vehicle were a common carrier;

(17) Vehicles hauling ore, sand, gravel and other unprocessed products of the soil -- to any motor vehicles used in the transportation of coal produced from mines located within this state, or products of the soil in unprocessed state, including, but not limited to, sand, gravel, chert or phosphate muck;

(18) Vehicles hauling recovered materials -- to any motor vehicle while used in the transportation of recovered materials from the point of generation to a processing facility or to the end-user of these materials or from the processing facility to the end-user of these materials; provided, that such vehicles shall be subject to the provisions of § 65-15-111 pertaining to safety regulation for motor vehicles. "Recovered materials" means those materials which have been diverted or removed from the solid waste stream for sale, use, reuse or recycling. "Recovered materials" does not include any materials being transported to a landfill; or

(19) Vehicles used in selling or distribution of petroleum products -- to any motor vehicle while used in the transportation of petroleum products when the owner, lessee or bailee of the vehicle is legally and regularly engaged in the business of selling or distributing such petroleum products transported on such vehicle; provided, that the department of safety may inspect such motor vehicles for purposes of safety and such vehicles shall be subject to § 65-15-111; and provided further, that the rate charged by any person hauling petroleum products as excluded by this subdivision (a)(19) shall be no less than the rates set by the department for hauling petroleum products by common carriers; and provided further, that the department of safety is empowered to enforce the provisions of this subdivision (a)(19) with respect to safety and rates as if such vehicle was a common carrier including its powers under former § 65-15-121 [repealed].

(b) In addition to the provisions of subsection (a), the provisions of this part, except those providing for safety inspection and safety rules and regulations for motor vehicles transporting hazardous materials, do not apply to contract haulers or motor vehicles of contract haulers, while used exclusively for transporting liquid asphalt or any product containing liquid asphalt as one (1) of its ingredients; provided, that the department of safety may inspect such motor vehicles for purposes of safety rules and regulations under § 65-15-111.



§ 65-15-104 - Sight-seeing buses not exempt.

Motor vehicles, for which passengers are solicited, and which are operated to and from points of interest in or near any city, and which, therefore, perform the same service as a sight-seeing bus, are not excepted from this part, and this part shall apply to such motor vehicles, whether the same be called "buses" or "for hire cars" or by any other name.



§ 65-15-105 - Interstate commerce and government business excepted.

Neither this part nor any provision thereof shall be construed to regulate or apply to commerce with foreign nations, or commerce among the several states of the United States, or to business conducted for the government of the United States, except insofar as the same may be permitted under the Constitution of the United States and the acts of congress.



§ 65-15-106 - Powers of department.

(a) The department of safety is vested with the power and authority, and it is its duty, to license, supervise and regulate every motor carrier in the state and promulgate rules and regulations pertaining thereto.

(b) (1) The department of safety shall designate enforcement officers charged with the duty of policing and enforcing this part, and such enforcement officers have authority to make arrests for violation of this part, orders, decisions, rules and regulations of the department of safety, or any part or portion thereof, and to serve any notice, order or subpoena issued by any court, the department of safety, its commissioner or any employee authorized to issue same, and to this end shall have full authority throughout the state.

(2) Such enforcement officers while enforcing and policing the provisions of this part also have authority to make arrests for any violations of the Tennessee Drug Control Act of 1989, compiled in title 39, chapter 17, part 4, and for violations of title 55, chapter 10, part 4, and § 55-50-408, when such violations are committed by a driver or an occupant of a vehicle regulated under this part.

(3) Such enforcement officers, upon reasonable belief that any motor vehicle is being operated in violation of this part, shall be authorized to require the driver thereof to:

(A) Stop and exhibit the registration certificate issued for such vehicle;

(B) Submit to such enforcement officer for inspection any and all bills of lading, waybills, invoices or other evidences of the character of the lading being transported in such vehicle; and

(C) Permit such officer to inspect the contents of such vehicle for the purpose of comparing same with bills of lading, waybills, invoices or other evidence of ownership or of transportation for compensation.

(4) It is the further duty of such enforcement officers to impound any books, papers, bills of lading, waybills and invoices which would indicate the transportation service being performed is in violation of this part, subject to the further orders of the court having jurisdiction over the alleged violation.

(5) Such enforcement officers shall also have the above authority with respect to anyone who procures, aids or abets any motor carrier in violation of this part or in such carrier's failure to obey, observe or comply with this part, or any such order, decision, rule, regulation, direction or requirement of the department of safety, or any part or portion thereof.

(6) In a case in which a penalty is not otherwise provided for in this part, such person commits a Class B misdemeanor and, upon conviction, shall be punished as provided for in § 65-15-113.

(c) (1) It is lawful for enforcement officers of the department of safety, regularly employed by the department of safety, acting through its director, to wear or carry pistols or other firearms at such times as they are in uniform or on active duty, in like manner as city or metropolitan police officers, wildlife resources agency officers and Tennessee highway patrol officers.

(2) Department of safety enforcement officers may charge any person who is a driver, operator or occupant of a vehicle subject to department of safety jurisdiction pursuant to this chapter, and who has been charged with an offense involving the consumption or possession of alcoholic beverages, controlled substances or controlled substance analogues with a violation of § 39-17-1307, for the unlawful carrying or possession of a weapon. Any weapon possessed in violation of § 39-17-1307, may be confiscated by the arresting officer in accordance with § 39-17-1317. Weapons confiscated pursuant to this subsection (c), and declared contraband by the court of record exercising criminal jurisdiction, may be disposed of upon petition of the department of safety by the same procedure provided for weapon confiscations of the department of safety in § 39-17-1317.

(3) Those enforcement officers authorized to carry firearms while on duty may retain after twenty-five (25) years of honorable service and upon retirement from the department of safety their service weapon in recognition of their many years of good and faithful service.

(d) Except as inconsistent with the express terms and provisions of this part, the Tennessee regulatory authority has the same power as to and over rates, practices, regulation, control and operation of motor vehicles, to which this part is applicable, as the department of safety now has under present law, with reference to railroads and utilities; provided, that nothing in this subsection (d) is intended to impose regulations upon contract carriers except insofar as the nature and character of their business so justify under the constitutions of Tennessee and the United States and the valid laws made pursuant thereto.

(e) The department is authorized to apply for federal funds that may be available and to conduct any new entrant audits and review and compliance inspections that may be required by regulations promulgated by the United States department of transportation.



§ 65-15-107 - Interstate permits.

(a) It is unlawful for any motor carrier, contract hauler, or exempt for-hire motor carrier to use any of the public highways of this state for the transportation of persons or property, or both, in interstate or intrastate commerce, without first having received a permit from the department or from any state designated as the base jurisdiction state for that carrier pursuant to 49 U.S.C. § 11506 [omitted] as amended by § 4005 of the Intermodal Surface Transportation Efficiency Act of 1991. Violators are subject to penalty pursuant to § 65-15-113.

(b) Such interstate permits, when issued, shall be subject to such rules and regulations as the department may thereafter legally prescribe.



§ 65-15-108 - Void and unenforceable covenants, promises, agreements or understandings concerning motor carrier transportation contracts.

(a) A covenant, promise, agreement or understanding in or in connection with or collateral to a motor carrier transportation contract purporting to indemnify the promisee against liability for damages resulting from the negligence of the promisee, the promisee's agents or employees, or indemnitee, is against public policy and is void and unenforceable.

(b) Subsection (a) shall not apply to the Uniform Intermodal Interchange and Facilities Access Agreement administered by the Intermodal Association of North America or other agreements providing for the interchange, use or possession of intermodal chassis, containers or other intermodal equipment.



§ 65-15-109 - Applications for permits.

(a) The department shall adopt rules prescribing the manner and form in which motor carriers and/or contract haulers shall apply for intrastate or interstate permits required by this part. Every application shall be in writing and accompanied by the payment of fifty dollars ($50.00).

(b) Applications filed for the registration of interstate authority by motor carriers engaged in interstate commerce shall be made in writing and be on such forms as required by the rules and regulations of the department. The application shall contain, among other things:

(1) A copy of the interstate commerce commission certificate or permit for which application is made;

(2) An equipment list registering and identifying vehicles used in the operation under such interstate commerce commission certificate or permit;

(3) Evidence of currently effective insurance or qualifications as a self-insurer under the rules and regulations of the department; and

(4) A filing of designation of a local agent for service of process;

provided, that the fee for additional authority shall not be refundable, except after a request by the carrier within six (6) months of the payment of such fee.

(c) (1) The department shall by rule promulgate the requirements for motor carriers, contract haulers, and exempt for-hire motor carriers operating on an interstate or intrastate basis, permanently or temporarily, to register their vehicles pursuant to 49 U.S.C. § 11506 [omitted] as amended by § 4005 of the Intermodal Surface Transportation Efficiency Act of 1991. Under this single state registration plan, carriers registering with Tennessee shall file a written application annually on forms provided by the department. The application shall be accompanied by a fee of eight dollars ($8.00) for every motor vehicle to be operated by the above-mentioned carriers or contract haulers over the public highways of Tennessee in the calendar year for which the permit is issued. The application shall also be accompanied by the fees charged for every vehicle to be operated in those states participating in the single state registration plan for the same time period. The department shall remit those fees collected on behalf of the other states as provided under relevant interstate commerce commission rules. The application for single state registration shall contain among other things:

(A) Evidence of the interstate commerce commission authority or permit under which the motor carrier operates in interstate commerce, where applicable;

(B) Equipment list identifying vehicles to be operated in Tennessee and other participating states as permitted by interstate commerce commission rule;

(C) Satisfactory proof of currently effective insurance as determined by the department;

(D) Designation of a local agent for service of process; and

(E) The accompanying fees and all information required on vehicles to be operated in other participating states.

(2) All rules to implement single state registration of motor vehicles shall be in conformity with the rules of the interstate commerce commission, 49 C.F.R. Part 1023.



§ 65-15-110 - Liability insurance requirements. [For contingent operation, see the Compiler's Notes.]

(a) No interstate or intrastate permit shall be issued by the department until such carrier shall have filed with the department, and the department shall have approved, a policy of liability insurance or bond and also, in the case of intrastate common carriers, a policy of cargo or passenger insurance in some reliable insurance company or association or other insurer satisfactory to the department and authorized to transact insurance business in this state, in such amount and such forms and upon such conditions as the department may deem necessary to adequately protect the interests of the public in the use of the public highway and with due regard to the number of persons and the amount of property to be transported, which liability or cargo insurance shall bind the obligors thereunder to make compensation for injury to persons, and loss of or damage to property resulting from the negligent operation by such motor carrier or contract hauler. No other or additional policies of insurance, bonds, or licenses than those prescribed herein shall be required of any motor carrier or contract hauler to which this chapter applies by any city, town or other subdivision of this state; provided, that this section shall not be so construed as to interfere with the right of any county, city or other civil subdivision of this state, to levy and collect any lawful tax to which such motor carrier or contract hauler is liable under the general revenue laws of this state within such county, state or other civil subdivision.

[For contingent operation, see the Compiler's notes.]

(b) Any operator of a whitewater rafting outfitting company or other paddle and floating water activity operator who provides services to consumers on intrastate waterways and who transports customers distances not to exceed twenty-five (25) miles by motor carrier shall have filed with the department, and the department shall have approved, a policy of liability insurance in the amount of not less than one million dollars ($1,000,000). Such policy of insurance shall meet the requirements of subsection (a) and shall bind the obligors thereunder to make compensation for injury to persons and for loss of or damage to property resulting from the negligent operation by such operator.



§ 65-15-111 - Safety rules and regulations -- Inspection of vehicles, etc.

(a) The department of safety, by the authority vested in it by this part to license, supervise and regulate certain motor vehicles operating on the highways of Tennessee, shall periodically promulgate such safety rules and regulations as the department of safety deems necessary to govern and control the safety operations and safe use of equipment by the following:

(1) Each holder of an interstate or intrastate permit;

(2) Any individual, corporation or partnership operating a motor vehicle in commerce which has a gross vehicle weight rating or gross combination weight rating of ten thousand and one (10,001) or more pounds, or the motor vehicle is designed to transport more than fifteen (15) passengers, including the driver; and

(3) Any individual, corporation or partnership operating a motor vehicle of any gross vehicle weight transporting hazardous material. The safety rules and regulations described in this chapter do not apply to any motor vehicle transporting nonhazardous materials for farm purposes which does not travel outside the boundaries of this state.

(b) The department of safety may inspect these motor vehicles for the purpose of safety.

(c) This section applies only to the safety inspection of such vehicles, and does not require the department to issue certificates of convenience and necessity, contract hauler's permits or interstate permits to motor vehicles operating under this section.

(d) Vehicles, trailers, semi-trailers and pole trailers subject to this section are placed under the jurisdiction of the department of safety's statutes, rules and regulations pertaining to safety, and every officer, agent or employee of any corporation or any other person who violates or fails to comply with this section or who procures, aids or abets in the violation of this section shall be subject to the penalties provided in § 65-15-113.

(e) (1) The department of safety shall inspect and certify all homemade or materially reconstructed trailers, semi-trailers, and pole trailers which are required to be titled or registered in accordance with title 55, chapters 1-6, for compliance with all applicable safety rules and regulations promulgated by the department of safety.

(2) The fee for such inspection to be collected by the department of safety is twenty-five dollars ($25.00) per trailer inspected. The department of safety may promulgate rules and regulations to implement this subsection (e).

(f) Notwithstanding the provisions of this chapter to the contrary, 49 CFR parts 390-397, shall not apply to commercial motor vehicles operated in intrastate commerce to transport property that have a gross vehicle weight rating or gross combination weight rating of twenty-six thousand pounds (26,000 lbs.) or less; provided, that a Tennessee highway patrol officer with Level I training, having probable cause to believe such a commercial motor vehicle is being operated with unsafe loading or mechanical conditions, may stop such motor vehicle for inspection. If such motor vehicle is determined to be operated with unsafe loading or mechanical conditions, no citation may be issued, however, the officer shall implement out-of-service requirements as set forth in the commercial vehicle safety alliance out-of-service criteria. The exception provided by this subsection (f) shall not apply to vehicles transporting hazardous materials required to be placarded, or to vehicles designed to transport sixteen (16) or more passengers, including the driver, as defined in title 49 of the CFR.



§ 65-15-112 - Inspection, control, and supervision fee -- Motor vehicle account.

(a) (1) Beginning January 1, 1994, for that calendar year and each calendar year thereafter, every freight motor vehicle required to register with the state pursuant to § 55-4-113, with the exception of those vehicles described in § 55-4-113(4), shall pay a safety inspection fee. This safety inspection fee shall provide a means for the state to exercise its police powers in order to protect the highways, and to promote the safety of the traveling public by the regulation of the use of and safe operation of such vehicles over the highways. This safety inspection fee shall be an amount equal to two and one-half percent (2.5%) of the vehicle registration fees prescribed in § 55-4-113, for those freight motor vehicles subject to the fee. This fee to the department of safety shall be paid in addition to all property, franchise, license, or other taxes, fees and charges assessed or charged by law against the vehicle.

(2) This safety inspection fee shall be paid annually as a part of the registration taxes due to the state for such freight motor vehicles. This fee shall be remitted to the department of revenue and shall be paid over to the department of safety for use in accordance with this section.

(b) It is the duty of the department of safety to keep separate account of the safety inspection fees paid over to it by the department of revenue and to segregate them in an account to be known as the "motor vehicle account." Any funds remaining in the motor vehicle account at the end of the year shall be carried over from year to year and expended only for the purposes specified in this part.

(c) The department of revenue shall not issue or renew a certificate of registration or permit for any freight motor vehicle that fails to pay the annual safety inspection fee.

(d) A lien is declared, and shall exist, upon all the property of each such certificate or permit holder, which shall be used upon the highways of this state, and upon which such fees shall be properly payable, for the payment of the fees prescribed by this part, together with all penalties accruing hereunder, which lien shall be superior to all other liens, except federal, state, county and municipal taxes.

(e) All fines levied by the department of safety as well as all fees and penalties collected by the department of safety under this part shall be paid into the state treasury to the credit of the motor vehicle account, and used to defray the expenses incurred by the department in the enforcement of this part.



§ 65-15-113 - Penalties for violations.

(a) Notwithstanding Acts 1989, ch. 591, § 113, every officer, agent or employee of any corporation, or any other person who knowingly violates or fails to comply with or who procures, aids or abets in the violation of this part, commits a Class B misdemeanor, and upon conviction thereof for the first offense shall be punished by a fine of not less than twenty-five dollars ($25.00), for the second offense shall be punished by a fine of not less than fifty dollars ($50.00), and for the third offense be punished by a fine not less than one hundred dollars ($100). Each day any such provision is violated is a separate offense.

(b) Every officer, agent or employee of any corporation and every other person who knowingly fails to obey, observe or comply with any order, decision, rule, regulation, direction, demand or requirement of the department made in pursuance of the power and authority conferred by this part, commits a Class B misdemeanor, and upon conviction thereof, shall be punished by a fine not exceeding five hundred dollars ($500) or by imprisonment not to exceed six (6) months, or both, in the discretion of the court. Each day any such order, decision, rule or regulation, etc., of the department of safety is violated, is a separate offense. The fact that there may have been a prosecution for the violation of any such order, decision, rule or regulation, etc., of the department of safety under this section does not operate to prevent or limit the commissioner of safety from requesting that the commissioner of revenue suspend or revoke the interstate permit or intrastate permit, or both, as provided in this part and, upon receipt of such a request from the commissioner of safety, the commissioner of revenue shall immediately make the suspension or revocation requested.



§ 65-15-114 - Transporting nuclear fuel.

(a) "Spent nuclear fuel" means as defined in 42 U.S.C. § 10101(12) and (23) and the following:

(1) The highly radioactive material resulting from the reprocessing of spent nuclear fuel, including liquid waste produced directly in reprocessing and any solid material derived from such liquid waste that contains fission products in sufficient concentrations;

(2) Other highly radioactive material that is designated by the nuclear regulatory commission by rule for permanent isolation; and

(3) Fuel that has been withdrawn from a nuclear reactor following irradiation, the constituent elements of which have not been separated by reprocessing.

(b) No person, firm, or corporation shall cause to be shipped or shall arrange for transportation upon the highways or railways of this state any spent nuclear fuel unless such person, firm or corporation notifies the emergency management agency which shall notify the department of safety (hereinafter referred to as the "department") in advance of any transportation of spent nuclear fuel through or within the state. In the case of spent nuclear fuel for which by law the United States nuclear regulatory commission notifies the governor, the governor or the governor's designee shall within twenty-four (24) hours after receipt of such notification, notify the department of the transportation of such materials. The notification of such shipments and all facts and circumstances relevant thereto shall be kept confidential and shall not be disclosed to the public in the interest of national security.

(c) (1) A fee shall be assessed for all nuclear spent fuel shipments at the rate of one thousand dollars ($1,000) per cask for truck shipments, and two thousand dollars ($2,000) per cask for rail shipments received at or departing from any nuclear power station or away from a reactor spent fuel storage facility located in Tennessee. The owner of such facility shall pay this fee. The same fees prescribed by this subsection (c) shall apply to all spent nuclear fuel shipments traversing this state and the shipper of such shipments shall pay these fees.

(2) Any person, firm, or corporation shipping or arranging transportation of nuclear spent fuel within or through this state shall in advance of such shipments maintain a bond or surety with a bonding or insurance company, satisfactory to the department of safety and authorized to do business in this state, in such form and for such amount as the department of safety may prescribe, to guarantee payment of the fees prescribed by this section. Failure to pay any fees due and owing under this section within the sixty (60) days following shipments of nuclear spent fuel shall authorize the department of safety to proceed against the shipper's bond.

(3) The fees collected pursuant to this section shall be deposited into the general fund in a special account entitled the nuclear safety fund. The moneys in this fund shall only be used to fund activities related to the state's nuclear safety enforcement program and shall only be allocated to the department of safety, the department of environment and conservation, and the Tennessee emergency management agency to cover reasonable expenses incurred by each respective agency in implementing and enforcing this section.

(d) Any person, firm, or corporation shipping or arranging transportation for the shipment of nuclear spent fuel and subject to this section shall provide an appropriate escort for all such shipments within or through this state. The acceptable training, manpower, and equipment requirements for the provision of this escort service shall be established by department rule.

(e) This section applies to all shipments of nuclear spent fuel originating in, destined to or traversing this state.

(f) (1) The department of safety is authorized to adopt, promulgate, amend and repeal rules and regulations necessary to implement this section.

(2) No rule or regulation, safety or otherwise, adopted, promulgated, amended or repealed by the department of safety under the authority of this section concerning transportation of nuclear materials shall impose a requirement which is more restrictive or inconsistent with that of any existing rule or regulation promulgated or adopted by the United States nuclear regulatory commission or the United States department of transportation.



§ 65-15-115 - Powers and duties -- Citizen transportation area.

(a) Upon petition by a county mayor or the legislative body of any county, the department of safety is authorized to designate that county a "citizen transportation area" authorizing the use of church buses, privately owned school buses, and private citizens to carry passengers for compensation within the boundaries of the county.

(b) The department of safety in designating the county a "citizen transportation area" shall consider the availability of regular fixed route bus service to the area, the charter service actually provided to the citizens of the area by the existing franchised carriers, the potential service available to the community if regulatory requirements were relaxed, and whether the transportation needs of the citizens of that area are best met by the existing regulatory statutes.

(c) The designation shall continue until revoked by the department of safety upon due notice and an opportunity to be heard.

(d) However, the department of safety may inspect vehicles for purpose of safety and vehicles shall be subject to § 65-15-111.



§ 65-15-116 - Passenger transportation services.

(a) Notwithstanding this title or title 7, chapter 51, to the contrary, each for-hire motor carrier providing passenger transportation service in a motor vehicle or motor vehicles designed or constructed to accommodate and transport passengers, eight (8) or more in number, services exclusive of the driver, or any motor vehicle transporting passengers who are TennCare enrollees eligible for such transportation services under TennCare, excluding those vehicles licensed and permitted pursuant to title 68, chapter 140, part 3, shall at a minimum:

(1) Maintain a policy of liability insurance in the amount of not less than one million dollars ($1,000,000) in value, which shall bind the obligors under the policy to make compensation for injury to persons and for loss of or damage to property resulting from the negligent operation by the driver, unless the transportation provider is a self insured local government or public transportation provider;

(2) Conduct a program of mandatory random drug testing for the operators of its motor vehicles in accordance with regulations promulgated by the United States department of transportation;

(3) Require the operators of its motor vehicles to submit to physical examination every two (2) years, in accordance with regulations promulgated by the United States department of transportation;

(4) Subject each transportation provider operating in the capacity as a passenger transportation service to an annual safety examination compliance review to be conducted by the department of safety. For purposes of this section, "compliance review" means reviewing:

(A) Proof of insurance or self insured status;

(B) Employee random drug testing documents;

(C) Employee physical examination documents; and

(D) Vehicle maintenance records; and

(5) Comply with all other requirements deemed necessary to protect the public safety and welfare as specified by the department of safety in its promulgation of rules and regulations to effectuate such purpose.

(b) The commissioner of safety is authorized to promulgate rules and regulations to effectuate the purposes of this section. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 2 - Voluntary Safety Inspection

§ 65-15-201 - Request for inspection -- Fee -- Citing for violations.

Any corporation, partnership, person or other entity that owns or operates a motor vehicle domiciled in Tennessee and under the jurisdiction of the department and not subject to the inspection fee prescribed in § 65-15-112, may request an on-site inspection by department enforcement officers for the purpose of conducting a safety management audit and for the purpose of inspecting all vehicles subject to the department's jurisdiction. This request shall be in writing and sent certified mail, return receipt requested. The cost of such inspection shall be four dollars ($4.00) per vehicle. All vehicles which pass inspection shall be issued a safety sticker which shall be valid for that quarter of the year in which the sticker was issued. During the on-site inspection, no criminal citation shall be issued except for flagrant safety management violations about which the violator has previously been warned by the department. If the department fails to send an enforcement officer for the purposes of conducting this inspection within thirty (30) days from the receipt of the letter requesting same, the entity requesting the inspection shall be exempt from penalties for mechanical defects, and no citations may be issued for mechanical defects until the on-site inspection has been performed.



§ 65-15-202 - Effect of valid safety sticker.

In enforcing its jurisdiction under this part, the department shall give appropriate consideration to vehicles marked with a valid safety sticker in accordance with the guidelines set forth by the Commercial Vehicle Safety Alliance in its Memorandum of Understanding dated July 10, 1985, and subsequent amendments to such Memorandum of Understanding.



§ 65-15-203 - Penalty for violation of hours-of-service standards.

In fixing a civil or criminal penalty for violators of the hours of service standards set forth in the department's rules against any person operating a motor vehicle marked with a valid safety sticker, the department or court shall take into account whether the violation occurred as a result of an emergency condition beyond the control of the violator.






Part 3 - Transportation Network Companies

§ 65-15-301 - Part definitions.

As used in this part:

(1) "Digital network" means any online-enabled application, software, web site, or system offered or utilized by a transportation network company that enables the prearrangement of rides with transportation network company drivers;

(2) "Personal vehicle" means a vehicle that is used by a transportation network company driver and is:

(A) Owned, leased, or otherwise authorized for use by the transportation network company driver; and

(B) Not a taxicab, limousine, or for-hire vehicle;

(3) "Prearranged ride" means the provision of transportation by a driver to a rider, beginning when a driver accepts a ride requested by a rider through a digital network controlled by a transportation network company, continuing while the driver transports a requesting rider, and ending when the last requesting rider departs from the personal vehicle. A prearranged ride does not include:

(A) Shared expense carpool or vanpool arrangements provided by businesses engaged in the rental of motor vehicles; or

(B) Transportation provided using a taxi, limousine, or other for-hire vehicle regulated pursuant to § 7-51-1003;

(4) "Transportation network company" means a corporation, partnership, sole proprietorship, or other entity operating in this state that uses a digital network to connect transportation network company riders to transportation network company drivers who provide prearranged rides. A transportation network company shall not be deemed to control, direct, or manage the personal vehicles or transportation network company drivers that connect to its digital network, except where agreed to by written contract;

(5) "Transportation network company driver" or "driver" means an individual who:

(A) Receives connections to potential passengers and related services from a transportation network company in exchange for payment of a fee to the transportation network company; and

(B) Uses a personal vehicle to offer or provide a prearranged ride to riders upon connection through a digital network controlled by a transportation network company in return for compensation or payment of a fee; and

(6) "Transportation network company rider" or "rider" means a person or persons who use a transportation network company's digital network to connect with a transportation network driver who provides prearranged rides to the rider in the driver's personal vehicle between points chosen by the rider.



§ 65-15-302 - Laws and regulations applicable to transportation network companies.

(a) Except as otherwise provided in this part, transportation network companies are governed exclusively by this part.

(b) A transportation network company shall not be deemed to own, control, operate, or manage the personal vehicles used by transportation network company drivers and is not deemed to control or manage transportation network company drivers.

(c) A transportation network company is not subject to any regulations passed by a municipality or other governmental entity governing private passenger for-hire vehicles pursuant to § 7-51-1003 and is not subject to the authority of the department of safety to regulate passenger operations pursuant to part 1 or 2 of this chapter. A transportation network company driver is not a chauffeur as defined in § 55-50-102(7) and is not subject to the requirements relating to commercial driver licenses or commercial vehicles covered under title 55, chapter 50.

(d) Commercial service airports shall have authority to adopt reasonable standards, regulations, procedures, and fees for conducting transportation network services on airport property to promote the safe and efficient use of limited airport resources.



§ 65-15-303 - Agent for service.

A transportation network company shall maintain an agent for service of process in this state.



§ 65-15-304 - Duties of transportation network company operating in state.

A transportation network company operating in this state shall:

(1) Provide riders with any applicable rates charged for a prearranged ride and the option to receive an estimated fare before the rider enters the driver's motor vehicle;

(2) Use a software application or web site to display a picture of the driver and the license plate number of the motor vehicle utilized for providing the prearranged ride before the rider enters the driver's motor vehicle;

(3) Transmit an electronic receipt to the rider within a reasonable time after the completion of a prearranged ride that lists:

(A) The origin and destination of the trip;

(B) The total time and distance of the trip; and

(C) An itemization of the total fare paid, if any;

(4) Implement a zero-tolerance policy on the use of drugs or alcohol by a driver while a driver provides a prearranged ride or is logged into the transportation network company's digital network but is not providing a prearranged ride, and provide notice of this policy on its web site;

(5) Maintain:

(A) Individual trip records for each driver for at least two (2) years from the date each trip was provided by the driver; and

(B) Driver records for no less than two (2) years from the date on which a driver's activation on the transportation network company's digital network has ended;

(6) Conduct, or have a third party conduct, a local and national criminal background check on any potential driver that includes a multistate criminal records locator or other similar commercial nationwide database with validation;

(7) Conduct a national sex offender registry search for any potential driver;

(8) Obtain motor vehicle records for any potential driver;

(9) Comply with § 55-12-141; and

(10) Comply with § 56-7-1118(f).



§ 65-15-305 - Complaint handling procedures -- Recordkeeping requirements.

(a) A transportation network company operating in this state shall establish procedures to report any complaint about a driver with whom a rider was matched and whom the rider reasonably suspects was under the influence of drugs or alcohol during the course of the trip.

(b) Upon receipt of a rider complaint alleging a violation of the zero-tolerance policy set out in § 65-15-304(4), the transportation network company shall immediately suspend the driver's access to the transportation network company's digital network, and shall conduct an investigation into the reported complaint. The suspension shall last the duration of the investigation.

(c) The transportation network company shall maintain records relevant to a rider complaint made pursuant to this section for a period of at least two (2) years from the date that a complaint is received by the transportation network company.



§ 65-15-306 - Individuals prohibited from acting as drivers.

A transportation network company operating in this state shall not permit any individual to act as a driver on its digital network who:

(1) Has been convicted of more than three (3) moving violations in the prior three-year period, or one (1) major violation in the past three-year period, including, but not limited to, attempting to evade the police, reckless driving, or driving on a suspended or revoked license;

(2) Has been convicted, within the past seven (7) years, of driving under the influence of drugs or alcohol, fraud, any sexual offense, use of a motor vehicle to commit a felony, a crime involving property damage, theft, any crime involving acts of violence, or acts of terror;

(3) Is a match in the national sex offender registry;

(4) Does not possess a valid driver license;

(5) Does not possess proof of registration for any motor vehicle used to provide a prearranged ride;

(6) Does not possess proof of personal automobile liability insurance that satisfies the requirements of title 55, chapter 12, for any motor vehicle used to provide a prearranged ride; or

(7) Is not at least nineteen (19) years of age.



§ 65-15-307 - Acceptance of street hails prohibited.

A driver shall not solicit or accept street hails.



§ 65-15-308 - Cash payments prohibited.

(a) The transportation network company shall adopt a policy prohibiting a driver, while providing transportation network company services, from the solicitation or acceptance of cash payments from riders and notify drivers of the policy.

(b) While providing transportation network services, drivers shall not solicit or accept cash payments from riders.

(c) Any payment for a prearranged ride shall be made only electronically using the transportation network center's digital network or software application.



§ 65-15-309 - Nondiscrimination policy -- Accomodation of service animals -- Wheelchair accessible service.

(a) The transportation network company shall adopt a policy of nondiscrimination with respect to passengers and potential passengers and notify transportation network company drivers of the policy.

(b) Drivers shall comply with all applicable laws regarding nondiscrimination against passengers or potential passengers.

(c) Drivers shall comply with all applicable laws relating to accommodation of service animals.

(d) A transportation network company shall not impose additional charges for providing a prearranged ride to persons with physical disabilities because of those disabilities.

(e) A transportation network company shall provide riders an opportunity to indicate whether they require a wheelchair-accessible vehicle. If a transportation network company cannot arrange wheelchair-accessible service in any instance, it shall direct the rider to an alternate provider of wheelchair-accessible service, if available.



§ 65-15-310 - Information to be provided in event of accident.

(a) If a motor vehicle accident occurs involving a motor vehicle that is being used to provide a prearranged ride, including when the driver is logged into or otherwise using the transportation network company's digital network, the transportation network company shall provide documentation, upon request by a law enforcement officer, that the driver was logged into the transportation network company's digital network at the time of the accident.

(b) A transportation network company shall comply with any law enforcement investigation in which transportation network company trip data may be pertinent.



§ 65-15-311 - Suspected drug or alcohol use during course of trip.

If the transportation network company is informed through the complaint procedure as described in § 65-15-305(a) that a rider reasonably suspects that a driver was under the influence of drugs or alcohol during the course of a trip, the transportation network company shall instruct the rider who filed the complaint to also report the driver's suspected drug or alcohol use to a local law enforcement agency having jurisdiction over any criminal offense that may have occurred as a result of a driver being under the influence of drugs or alcohol. A transportation network company shall comply with any investigation by the local law enforcement agency.









Chapter 16 - Street and Interurban Railroads [Repealed]

Part 1 - Powers, Construction, Maintenance [Repealed]



Part 2 - Equipment and Operation [Repealed]






Chapter 18 - Incline Railroad Companies

§ 65-18-102 - Gauge.

Incline railroad corporations are authorized to adopt such gauge as they may prefer.



§ 65-18-103 - Construction of track across highways, streets and alleys.

The line of track of the road shall be so constructed as not to interfere with the convenient travel of the public along the highways, county roads, streets, and alleys of cities, towns, and villages, and so as to allow carts, wagons, carriages, and other vehicles conveniently and safely to pass over or under the line of track, and so as not to interrupt travel on foot or horseback, or in vehicles of any kind, in the necessary and proper use of the public road, street, or alley in the usual and proper mode.



§ 65-18-104 - Crossing signs.

Boards, well supported by posts or otherwise, shall be placed, and constantly kept, across each public road, when the same is crossed on the same level by the track of the railway, the boards to be elevated so as not to obstruct travel, and, on each side of such board, there shall be printed in large letters, easily to be seen by the traveler, the words, "Railroad Crossing -- Look Out for the Cars."



§ 65-18-105 - Municipal regulations.

Such boards need not be put up at the crossing of streets and alleys in cities, towns, or villages, but such inclined cable railroad company shall be subject to such proper regulations made by the municipal authorities, in pursuance of general municipal powers, regulating speed, passage, and flaggers in such municipalities; and at crossings, and where there are sidings and switches, the whistle shall always be blown at a distance of not less than two hundred fifty (250) yards from every crossing of a public road.



§ 65-18-106 - Private crossings and cowgaps.

Where land on both sides of a track is owned by the same proprietor, convenient crossings shall be made and kept up at the expense of the corporation for the use of the proprietor, and all necessary cowgaps made.



§ 65-18-107 - Regulations for running trains -- Freight and passengers.

The board of directors shall fix regulations for the running of trains, for the transportation of passengers and property, and shall furnish sufficient accommodation for their safe, comfortable, and convenient transportation, and shall take, transport, and discharge such passengers and property at, from, and to such places, on the due payment of freight tolls, and fare legally authorized to be charged therefor; and, in case of the refusal of the corporation, its officers or agents, to take and transport any passenger, if not by law excused, or property, or to deliver the same, or either of them, at the regular and appointed time, such corporation shall pay to the party aggrieved all damages thereby suffered, with cost of suit. If any passenger refuses to pay the required fare, the conductor may put such passenger off the cars at any station or convenient point where such passenger can step on land. The corporation shall make no contract giving any person a preference in the speedy shipment of freight.



§ 65-18-108 - Charge for transportation.

The charge for transportation shall be not exceeding eight cents (8cent(s)) per one hundred pounds (100 lbs.) on heavy articles, and three cents (3cent(s)) per cubic foot on articles of measurement, per mile, and at the same rate for each fraction of a mile, and not exceeding fifty cents (50cent(s)) per mile for each passenger, and at the same rate for each fraction of a mile, with power to make special contracts with shippers and passengers on their roads in regard to rates of freight, and so as not to exceed the amounts herein designated.






Chapter 19 - Ridesharing

Part 1 - Jitney Service

§ 65-19-101 - Common carrier -- Business declared a privilege.

Any person operating for hire any public conveyance propelled by steam, gasoline, electricity, or other motive power, for the purpose of affording a means of street transportation similar to that ordinarily afforded by street railways (but not operated upon fixed tracks) by indiscriminately accepting and discharging such persons as may offer themselves for transportation along the course of operation, is declared to be a common carrier, and the business of all such common carriers is declared to be a privilege.



§ 65-19-102 - Permit from city or town required.

It is unlawful for any such common carrier to use or occupy any street, alley or other public place in any incorporated city or town, without first obtaining from such city or town a permit or license by ordinance giving the right to so use or occupy such public place, such permit or license to embody such routes, terms and conditions as such city or town may elect to impose; provided, that no such permit or license shall be granted which does not require the execution and filing of a bond as provided for in § 65-19-103.



§ 65-19-103 - Bond required.

Any such common carrier, before operating any public conveyance as aforementioned, in addition to obtaining such a permit or license, shall execute to the state and file with the county clerk of the county in which the business is to be carried on, and renew or increase from time to time as may be required by such city or town, a bond with good and sufficient surety or sureties, to be approved by the mayor of such incorporated city or town, in such sum as such city or town may reasonably demand, in no case, however, in a sum less than five thousand dollars ($5,000) for each car operated, conditioned that such common carrier will pay any damage that may be adjudged finally against such carrier as compensation for loss of life or injury to person or property inflicted by such carrier or caused by the negligence of the carrier.



§ 65-19-104 - Use of streets without permit -- Operation without bond -- Penalty.

Any such common carrier, which shall use or occupy any such public place in any incorporated city or town without first obtaining such a permit or license, or shall operate any such conveyance, without first executing and filing such bond, commits a Class C misdemeanor for each offense. Each day upon which such common carrier so unlawfully uses or occupies any such public place in any incorporated city or town of this state is a separate offense.



§ 65-19-105 - Authority to grant permits -- Restriction.

All incorporated cities and towns are empowered to grant such permits or licenses to such common carriers, and to fix in such licenses and permits the routes, terms, and conditions upon which such common carriers may operate, subject to the above limitations; provided, that no license or permit shall be granted to any such common carrier, without the execution and filing of the above recited bond being required.



§ 65-19-106 - Privilege tax.

All such incorporated cities and towns are empowered to impose upon all such common carriers a tax for the exercise of the privilege allowed to be granted by this part.






Part 2 - Tennessee Ridesharing Act

§ 65-19-201 - Short title.

This part shall be known and may be cited as the "Tennessee Ridesharing Act."



§ 65-19-202 - Part definitions.

"Ridesharing" means the prearranged transportation of persons in a motor vehicle where such transportation is incidental to another purpose of a volunteer driver, and includes ridesharing arrangements known as carpools, vanpools, and buspools.



§ 65-19-203 - Workers' compensation.

Title 50, chapter 6, concerning compensation for workers injured during the course of their employment, shall not apply to a person injured while participating in a ridesharing arrangement between such person's place of residence and place of employment or termini near such places; however, if the employer owns, leases, or contracts for the motor vehicle used in such an arrangement, title 50, chapter 6 shall apply.



§ 65-19-204 - Employer liability for injuries.

(a) An employer shall not be liable for injuries to passengers and other persons resulting from the operation or use of a motor vehicle, not owned, leased, or contracted for by the employer, in a ridesharing arrangement unless the employee operating the motor vehicle is also on an errand or performing some task or function for the employer.

(b) An employer shall not be liable for the injuries to passengers and other persons because it provides information, incentives or otherwise encourages its employees to participate in ridesharing arrangements. If the employer provides information, incentives, or otherwise encourages its employees to participate in ridesharing arrangements, the employer shall inform its employees that they will not be covered by the workers' compensation laws while participating in such arrangement unless while participating they perform some task or errand for the employer.



§ 65-19-205 - Local taxes and licenses.

No county, city, town, or other municipal corporation may impose a tax on or require a license for a motor vehicle used in a ridesharing arrangement other than that required for a private passenger automobile.



§ 65-19-206 - Additional registration fees.

The additional registration fees imposed by § 55-4-112 do not apply to any passenger motor vehicle used in a ridesharing arrangement, regardless of any compensation paid to the owner or driver of such a vehicle, unless the vehicle is also used to transport passengers for hire for other purposes.









Chapter 20 - Miscellaneous Provisions Relating to Carriers

§ 65-20-101 - Compressed cotton.

(a) It is unlawful for any common carrier, doing business in this state, to become a party to any combination or monopoly, for the purpose of controlling the compression of cotton, in bales, in the interest of special individuals, firms, or companies.

(b) All such common carriers shall be required to receive all compressed cotton, and transport the same as such at regular schedule rates of freight, without discrimination as to individuals, firms, or compresses offering the same for shipment.

(c) A violation of this section is a Class C misdemeanor.



§ 65-20-102 - Refusal of or failure to receive goods.

(a) All common carriers, including express companies, doing business within this state, shall, after the receipt of freight or merchandise for delivery at their warehouse, depot, or station, notify the consignee, by written or printed notice, to be delivered to the consignee in person, at such consignee's place of business, if in the city or town where received; or, if not residing or doing business in the city or town, then through the post office, within three (3) days after the arrival of the goods.

(b) Where nonperishable property which has been transported to destination is refused by the consignee or the party entitled to receive it or the consignee or party entitled to receive it fails to receive it within thirty (30) days after notice of arrival shall have been duly sent or given, the carrier may sell the same at public auction to the highest bidder at such place as may be designated by the carrier.

(c) The carrier shall have first mailed, sent, or given to the consignor notice that the property has been refused or remains unclaimed, as the case may be, and that it will be subject to sale if disposition be not arranged for, and shall have published notice containing a description of the property, the name of the party to whom consigned, or, if shipper's order notify, the name of the party to be notified, and the time and place of sale, once a week for two (2) successive weeks in a newspaper of general circulation at the place of sale or nearest place where such newspaper is published; provided, that thirty (30) days shall have elapsed before publication of notice of sale after the notice that the property was refused or remains unclaimed was mailed, sent, or given.

(d) The proceeds of any sale made under subsection (b) shall be applied by the carrier to the payment of freight, demurrage, storage, and any other lawful charges and the expense of notice, advertisement, sale and other necessary expense and of caring for and maintaining the property, if proper care of the same requires special expense, and should there be a balance, it shall be paid to the owner of the property sold under this section.



§ 65-20-103 - Claims for lost or damaged freight and overcharges.

(a) All common carriers operating in this state are required to settle all claims for lost or damaged freight and overcharges on freight for which they are liable within a reasonable time, to wit:

(1) Freight lost or damaged and overcharges on freight between two (2) given points on same line or system shall be paid within sixty (60) days from the filing of written notice with the agent of the company at the point of destination of the freight of the loss or damage thereof; and

(2) Where freight is handled by two (2) or more carriers, roads or systems of roads, and the same is lost or damaged or an overcharge made, such claim shall be paid within ninety (90) days from the filing of written notice with the agent of the railroad company at the point of shipment or destination of the freight, by the consignor or consignee, of the loss or damage thereof or overcharge thereon;

provided, that this section shall only apply to claims against such common carriers where the amount claimed is fifty dollars ($50.00) or less.

(b) Persons engaged as common carriers, in all cases where they fail to pay the claim mentioned in subsection (a) within sixty (60) or ninety (90) days, as the case may be, after notice filed as specified in subsection (a), shall be required to pay the owner of the freight, in addition to the loss and interest thereon, twenty-five percent (25%) of the amount recovered for the loss; provided, that the penalty shall not apply when it shall appear to the court trying the case that the common carrier has tendered within the time specified to the claimant an amount of money sufficient to cover the loss for which the common carrier is held to be liable.



§ 65-20-104 - Nontransferable passenger tickets -- Redemption of passenger tickets.

(a) It is unlawful for any person, other than the authorized agent of the common carrier issuing the same, to sell or otherwise deal in or offer to sell any railroad, railway, steamship, or steamboat passenger ticket which shows that it was issued and sold below the standard schedule rate under contract with the original purchaser entered upon such ticket and signed by the original purchaser, to the effect that such ticket is nontransferable and void in the hands of any person other than the original purchaser thereof; provided, that nothing in this section nor in § 65-20-103 shall be construed as depriving the original purchaser of a transferable ticket of the right to sell same to a person who will in good faith personally use it in the prosecution of a journey.

(b) It is the duty of every common carrier that shall have sold any ticket or other evidence of the purchaser's right to travel on its line, or any line of which it forms a part, to, if the whole of such ticket be unused, redeem the same, paying the original purchaser thereof, the actual amount for which the ticket was sold; or, if any part of such ticket be unused, to redeem such unused part, paying the original purchaser thereof at a rate which shall be equal to the difference between the price paid for the whole ticket and the price of a ticket between the points for which the ticket was actually used; provided, that such purchaser shall present such unused or partly used ticket for redemption within six (6) months after the date of its issuance, to the officer or agent who shall be authorized or designated by such common carrier to redeem unused or partly used tickets, and the officer shall within fifteen (15) days after the receipt of such ticket redeem the same as hereinbefore provided. Such redemption shall be made without cost of exchange or other expense to the purchaser of the ticket.

(c) A violation of this section is a Class C misdemeanor.



§ 65-20-105 - Passenger rights forfeited for intoxication.

Any person who publicly drinks any intoxicating liquor, including wine, ale or beer, or is intoxicated on any railway passenger train, street car, omnibus or other public vehicle of passenger transportation in violation of § 39-17-310 thereby forfeits all rights as a passenger, and it is the duty of the conductor or person in charge of the vehicle of transportation to eject such passenger forthwith.






Chapter 21 - Telegraphs and Telephones

Part 1 - General Provisions

§ 65-21-101 - Special powers of corporations.

Telegraph and telephone corporations may construct a telegraph or telephone line and erect the necessary fixtures along, or over, or under the line of any public highway, the streets of any village, town, or city, across, or over, or under rivers, or any land belonging to the state, or along, across, or under county roads, and also over the lands of private individuals in pursuance of the general law authorizing the condemnation of the easement of right of way for works of internal improvement as set forth in title 29, chapter 16; provided, that the ordinary use of such public highway, streets, or county road be not thereby obstructed or the navigation of such waters impeded.



§ 65-21-102 - Railroad enabled to operate telegraph and telephone.

Any railroad company incorporated by or under the laws of or operating lines of railroad within this state, and operating telegraph and telephone lines in connection therewith, upon filing its assent to this chapter in the office of the secretary of state, shall thereby become clothed with the rights, powers, and duties provided by this chapter for telegraph and telephone companies, so as to enable telegraph or telephone companies to be operated by it.



§ 65-21-103 - Local regulation.

Any village or city within which such line may be constructed shall have all reasonable police powers to regulate the construction, maintenance, or operation of the line within its limits, including the right to exact rentals for the use of its streets and to limit the rates to be charged; provided, that such rentals and limitations as to rates are reasonable and imposed upon all telephone and telegraph companies without discrimination. No village, town, or city shall have the right to prevent the company from constructing, maintaining, and operating the line within the village, town, or city, so long as the line is being constructed, maintained, or operated within the village, town, or city, in accordance with the reasonable police regulations.



§ 65-21-104 - Consolidation of telephone and electric light companies.

It is lawful for telephone and electric light companies to consolidate into one (1) corporation, or partially consolidate or cooperate in such manner as the respective corporations may determine, with the concurrence of the stockholders of each; but the rights and privileges conferred by this section shall be subject to revocation and repeal.



§ 65-21-105 - Use of poles of other companies.

No telegraph or telephone company, or other such company, shall be permitted to attach its lines to, or otherwise use, the poles of any other telegraph or telephone company without the consent of such company being first had and obtained.



§ 65-21-106 - Discrimination in telephone connections prohibited.

Every telephone company doing business within this state, and engaged in a general telephone business, shall supply all applicants for telephone connection and facilities, without discrimination or partiality; provided, that such applicants comply or offer to comply with the reasonable regulations of the company. No such company shall impose any condition or restriction upon any such applicant that is not imposed impartially upon all persons or companies in like situations, nor shall such company discriminate against any individual or company engaged in lawful business by requiring, as condition for furnishing such facilities, that they shall not be used in the business of the applicant or otherwise, under penalty of one hundred dollars ($100) for each day such company continues such discrimination and refuses such facilities after compliance or offer to comply with the reasonable regulations, and time to furnish the same has elapsed, to be recovered by the applicant whose application is so neglected or refused.



§ 65-21-107 - Government messages.

(a) In consideration of the right-of-way over public property pursuant to §§ 65-21-101 and 65-21-201, every telegraph or telephone corporation shall, in the case of war, insurrection, or civil commotion of any kind, and for the arrest of criminals, give immediate dispatch, at the usual rates of charge, to any message connected therewith of any officer of the state or of the United States.

(b) Any officer or agent of a telegraph or telephone company who fails or refuses to carry out the provisions of subsection (a) commits a Class A misdemeanor.



§ 65-21-108 - Priority of messages -- Privacy.

(a) All other messages, including those received from other telegraph or telephone companies, shall be transmitted in order of their delivery, correctly, and without unreasonable delay, and at the usual rates, and shall be kept strictly confidential, subject, however, to disclosure in any legal proceedings; provided, that arrangements may be made with the publishers of newspapers for the transmission of intelligence of general and public interest.

(b) Any officer or agent of a telegraph or telephone company who willfully violates subsection (a) commits a Class A misdemeanor, and the telegraph or telephone company so violating is liable in damages to the party aggrieved.



§ 65-21-109 - Discrimination in messages prohibited.

(a) Every telegraph or telephone company doing business in this state must, under a penalty of five hundred dollars ($500) for each and every refusal so to do, transmit over its wires to localities on its lines, for any individual or corporation or other telegraph or telephone company, such messages, dispatches, or correspondence, as may be tendered to it by, or to be transmitted to, any individual or corporation, or other telegraph or telephone companies, at the price customarily asked and obtained for the transmission of similar messages, dispatches, or correspondence, without discrimination as to charges or promptness.

(b) The penalty herein prescribed shall be recoverable in any court through proper form of law, one half (1/2) of which shall go to the prosecutor and one half (1/2) to the state.



§ 65-21-110 - Damage to equipment -- Impairment of service -- Unauthorized connections.

(a) It is unlawful for any person to damage or obstruct any telegraph or telephone poles, wires, fixtures, or other apparatus or appliances, or to impede or impair the service of any telegraph or telephone line; or to connect by wire, or other means, with any such line, so as to hear, or be in a position to hear, messages going over such line or lines, or for the purpose of getting any service over the line or lines, without first procuring the consent of the owner or owners of the line, or the duly authorized agent of same.

(b) A violation of this section is a Class C misdemeanor.



§ 65-21-111 - Warrants against offenders.

It is the duty of any judge of the court of general sessions who knows of any offenses under this chapter to forthwith issue a warrant for the arrest of such person, and have such offender brought before the judge for trial.



§ 65-21-112 - Failure to relinquish telephone line for emergency call.

(a) Any person who fails to relinquish a telephone party line or a public pay telephone after having been requested to do so to permit another to place an emergency call to a fire department or police department, or for medical aid or ambulance service, commits a Class C misdemeanor.

(b) It is a defense to a prosecution under this section that the accused did not know or did not have reason to know of the emergency in question, or that the accused was also using the telephone party line or public pay telephone for such an emergency call.

(c) Any person who requests another to relinquish a telephone party line or a public pay telephone on the pretext that such person must place an emergency call, knowing such pretext to be false, commits a Class C misdemeanor.

(d) Every telephone company doing business in this state shall print a statement of the substance of this section in a permanent place in each telephone directory published by it.



§ 65-21-113 - Officer's right to cut, reroute or divert telephone lines in any emergency involving a barricaded person.

(a) Notwithstanding any law to the contrary, the chief law enforcement officer of any county, city or town, or such law enforcement officer's designee, may by written request require a telephone company employee designated by the company to cut, reroute or divert telephone lines in any emergency where a person or persons barricade themselves, or where a hostage or hostages are being held to prevent telephone communication by the holder of such hostage or hostages with any person other than a law enforcement officer or person authorized by such officer. Good faith reliance on an order issued by the chief law enforcement officer of any county, city or town, or such officer's designee, constitutes a defense to any action brought against a telephone company arising out of attempts by the telephone company to comply with such order.

(b) For the purpose of this section, a barricaded person is one who, by obstruction, barrier or otherwise, makes that person inaccessible and who constitutes a threat to the life, safety or property of that person or others.



§ 65-21-114 - Toll-free telephone service within counties.

(a) Any telephone call made between two (2) points in the same county in Tennessee shall be classified as toll-free and shall not be billed to any customer.

(b) This section shall apply to all companies or entities providing telephone service in this state as public utilities, including, but not limited to, telephone companies regulated by the Tennessee regulatory authority. However, this section does not apply to any telephone company which is prohibited by federal law from providing countywide service in a particular county.

(c) Nothing in this section is intended to modify or repeal the rate-making and telephone regulatory authority of the authority or the right of telephone companies to earn a fair rate of return.



§ 65-21-115 - Funding for the Tennessee relay services/telecommunications devices access program -- Legislative intent -- Operation.

(a) Funding for the Tennessee relay services/telecommunications devices access program (TRS/TDAP) programs shall be provided by the state emergency communications board. Such funding shall not exceed the total cost of the TRS/TDAP program in 2012 unless approved by the fiscal review committee.

(b) The Tennessee regulatory authority may create a reserve for the TRS/TDAP program which shall not exceed one million dollars ($1,000,000) in any given year.

(c) It is the legislative intent that the TRS/TDAP program be designed with consideration of fair distribution of equipment that is technologically available and economically feasible to be provided to assist individuals with any disability using the basic telephone network.

(d) The administrative cost of the Tennessee regulatory authority to implement this section shall come from the funding described in subsection (a).

(e) The Tennessee regulatory authority is authorized to promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this section.



§ 65-21-116 - Construction of wireless communications tower.

A cellular or other wireless telecommunications service provider or other person who proceeds to construct a new tower shall submit the following information to the comptroller of the treasury:

(1) The location of the tower site which shall include the county and the municipality, if appropriate, and the parcel identification number used by the local assessor for property tax purposes, and the street address;

(2) Directions to the tower site;

(3) A copy of a document evidencing the interest in the property on which the tower has been approved; and

(4) The name, mailing address and telephone number of the person responsible for the ad valorem property tax on the tower.



§ 65-21-117 - Interference with emergency calls.

(a) An individual commits an offense if the individual knowingly prevents another individual from placing a telephone call to 911 or from requesting assistance in an emergency from a law enforcement agency, medical facility, or other agency or entity the primary purpose of which is to provide for the safety of individuals.

(b) An individual commits an offense if the individual intentionally renders unusable a telephone that would otherwise be used by another individual to place a telephone call to 911 or to request assistance in an emergency from a law enforcement agency, medical facility, or other agency or entity, the primary purpose of which is to provide for the safety of individuals.

(c) An offense under this section is a Class A misdemeanor.

(d) In this section, "emergency" means a condition or circumstance in which any individual is or is reasonably believed by the individual making a telephone call to be in fear of imminent assault or in which property is or is reasonably believed by the individual making the telephone call to be in imminent danger of damage or destruction.






Part 2 - Rights-of-Way

§ 65-21-201 - Rights-of-way authorized.

Any person or corporation organized for the purpose of transmitting intelligence by magnetic telegraph or telephone, or other system of transmitting intelligence the equivalent thereof, which may be invented or discovered, may construct, operate, and maintain such telegraph, telephone, or other lines necessary for the speedy transmission of intelligence, along and over the public highways and streets of cities and towns, or across and under the waters, and over any lands or public works belonging to this state, and on and over the lands of private individuals, and upon, along, and parallel to any of the railroads, and on and over the bridges, trestles, or structures of such railroads.



§ 65-21-202 - Obstruction of public ways prohibited.

The ordinary use of such public highways, streets, works, railroads, bridges, trestles, or structures shall not be thereby obstructed, nor the navigation of such waters impeded, and just damages shall be paid to the owners of such lands, railroads, and turnpikes, by reason of the occupation of the lands, railroads, and turnpikes by the telegraph or telephone corporations.



§ 65-21-203 - No exclusive rights permitted.

No telegraph or telephone corporation has the power to contract with the owners of lands or the rights in lands, or with any other person or corporation, for the right to erect, operate, or maintain telegraph, telephone, or other lines or works for the speedy transmission of intelligence, over the lands, privileges, rights, or easements of such owner or other person or corporation, to the exclusion of other persons or corporations authorized to erect and operate lines and works for the speedy transmission of intelligence.



§ 65-21-204 - Condemnation.

In the event such telegraph or telephone companies should fail, upon application to such individuals, railroads, companies, to secure such right-of-way, by consent, contract, or agreement, then such telegraph or telephone corporations shall have the right to proceed to procure the condemnation of such property, lands, rights, privileges, and easements, in the manner prescribed by law for taking private property for works of internal improvement.



§ 65-21-205 - Construction of lines -- Liability for damages.

When any such telegraph or telephone company shall desire to construct lines on or along the lands of individuals, or on the right-of-way and structures of any railroad, the telegraph or telephone company may, by its agents, have the right peacefully to enter upon such lands, structures, or right-of-way, and survey, locate, and lay out its lines thereon, being liable, however, for any damage that may result by reason of such act.









Chapter 22 - Light, Heat and Power Companies

§ 65-22-101 - Acquisition of land.

Every corporation organized under the laws of any state of the United States and authorized to construct, own, and operate gas or electric plants or both for the purpose of furnishing gas or electricity or both to persons in this state or in this state and elsewhere, or authorized to engage in the business of reducing, generating, and furnishing light, heat, electricity and electrical and mechanical power generated or produced from steam power or water power obtained by a dam or dams across any stream or streams of water, or authorized to store, transport or distribute natural or artificial gas or oil to be used in producing light, heat or mechanical power, for sale to the public generally or to utility corporations for resale to the public generally, and, for any or all of such purposes, authorized to construct and maintain pipelines, is empowered to condemn and take upon paying or securing payment thereof, to purchase or otherwise acquire, such lands and interests in and by whomsoever owned as may be necessary or advisable in the construction, maintenance, and operation of either its gas or electric plants or both, and likewise to acquire the right to use, employ, and divert such water flowing in and running into any stream or watercourse as may be necessary or advisable in the exercise of its charter powers, such lands and interests in lands as may be necessary or advisable for establishing and maintaining its power houses, canals, flumes, conduits, pipelines, reservoirs, ponds, dams, transmission lines and other works, the rights-of-way for lines of poles, towers, wires, and transmission lines through any and all lands between its reservoirs, ponds, dams, power houses and other works and the cities and towns and other points at which its light, heat, water, electricity and electrical and mechanical or gas power may be transmitted, consumed or disposed of, such lands and interests in lands as may be necessary or advisable to place its electric wire, conductors, conduits, ditches, canals, flumes, pipelines, and transmission lines either above or underground; and every such corporation may at any time enter thereon and repair same or when deemed necessary or advisable may place additional equipment, appliances or appurtenances; provided, that such electric wires, conductors, conduits, ditches, canals, flumes, pipelines and transmission lines shall be placed in such manner as to do as little injury to the property of private persons as possible; and provided further, that every such corporation shall make compensation to the owners of the real estate condemned or taken through which its electric wires, conductors, conduits, ditches, canals, flumes, pipelines and transmission lines may be placed. If the owner and the corporation cannot agree upon the amount of compensation which should be paid, the taking shall proceed and the damages or compensation to be paid shall be assessed in the manner provided by title 29, chapter 16.



§ 65-22-102 - Dams in navigable streams.

(a) There shall be placed and maintained, in connection with the corporation's dam or dams and other works in navigable rivers and streams of this state, within the limits of navigation in such streams and rivers, a sluiceway, lock, or other fixture sufficient and so arranged as to permit logs, timber, lumber, and boats to pass around, through, or over the dam or dams or other works without unreasonable delay or hindrance, and without toll or charges.

(b) Before the work is commenced in such navigable rivers and streams within the limits of navigation in such rivers and streams, the plans and details thereof shall be submitted to the secretary of the army of the United States for the secretary's approval. The secretary may at any time require such changes and alterations to be made in such works, at the expense of the corporation, as are deemed advisable and necessary in the interest of navigation.

(c) The work permitted in this section to be done in navigable waters shall be subject to the supervision and approval of the engineer officer of the United States army in charge of the locality.



§ 65-22-103 - Wires, conduits, conductors, pipes, and pipelines.

Such corporation, after having first obtained permission from the governing authorities thereof, is invested with the privilege of extending and placing its electric wires, conduits, conductors, pipes, and pipelines along, through, or upon all or any of the streets, lanes, and alleys of the cities, towns, and villages in which it may operate; and in, through, and along any and all of the roads and public highways of the counties, for the purpose of supplying electricity, or electric or mechanical power to the inhabitants thereof for heat, light, manufacturing, domestic, or sanitary or other purposes; and for such purposes it may make any and all necessary excavations in and along the same after first obtaining permission from the governing authorities of the incorporated cities, towns, and villages, and when outside of any incorporated towns, of the governing authority of the county in which same is located; but all excavation shall be made in such manner as to give the least inconvenience to the public, and shall be replaced with all possible speed by and at the expense of the corporation in as substantial manner as found before being excavated.



§ 65-22-104 - Contracts for services.

Such corporation may also contract with cities, towns, and villages, and with persons, for supplying them with water, light, heat, electricity, electrical and mechanical powers, and any other article or thing which it may produce or handle.



§ 65-22-105 - Manufacture and sale of ice or other products.

(a) Corporations for the purpose of engaging in the business of generating and furnishing electric light or power, may engage in the business of manufacturing and selling, at wholesale or retail, ice, or other products.

(b) Such electric light and power corporations, as exercise the power given by subsection (a), shall pay the same privilege taxes therefor on such manufacturing and retail or wholesale trade of manufactured products as other corporations incorporated for such manufacturing purposes are required to pay, in addition to the privilege taxes required by law for engaging in the electric light and power business.



§ 65-22-106 - Consolidation.

A corporation organized to engage in the business of a water company, may combine in its charter the powers, duties and liabilities of a lighting and power company, and engage in the latter business; and vice versa.






Chapter 23 - State Rural Electrification Authority [Repealed]

§ 65-23-101 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, §§ 1-23; C. Supp. 1950, §§ 3708.25 -- 3708.47 (Williams, §§ 3708.26 -- 3708.48); Acts 1980, ch. 601, § 22; T.C.A. (orig. ed.), §§ 65-2301 -- 65-2323; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.

Acts 1935 (E.S.), ch. 3, § 1; C. Supp. 1950, § 3708.25 (Williams, § 3708.26); T.C.A. (orig. ed.), § 65-2301; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-102 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 2; C. Supp. 1950, § 3708.26(Williams, § 3708.27); T.C.A. (orig. ed.), § 65-2302; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-103 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 3; C. Supp. 1950, § 3708.27(Williams, § 3708.28); T.C.A. (orig. ed.), § 65-2303; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-104 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 10; C. Supp. 1950, § 3708.34 (Williams, § 3708.35); T.C.A. (orig. ed.), § 65-2304; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-105 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 11; C. Supp. 1950, § 3708.35 (Williams, § 3708.36); T.C.A. (orig. ed.), § 65-2305; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-106 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 12; mod. C. Supp. 1950, § 3708.36 (Williams, § 3708.37); T.C.A. (orig. ed.), § 65-2306; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-107 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 4; C. Supp. 1950, § 3708.28 (Williams, § 3708.29); T.C.A. (orig. ed.), § 65-2307; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-108 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 5; C. Supp. 1950, § 3708.29 (Williams, § 3708.30); T.C.A. (orig. ed.), § 65-2308; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-109 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 6; C. Supp. 1950, § 3708.30 (Williams, § 3708.31); T.C.A. (orig. ed.), § 65-2309; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-110 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 7; C. Supp. 1950, § 3708.31 (Williams, § 3708.32); T.C.A. (orig. ed.), § 65-2310; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-111 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 8; C. Supp. 1950, § 3708.32 (Williams, § 3708.33); T.C.A. (orig. ed.), § 65-2311; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-112 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 9; C. Supp. 1950, § 3708.33 (Williams, § 3708.34); T.C.A. (orig. ed.), § 65-2312; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-113 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 13; C. Supp. 1950, § 3708.37 (Williams, § 3708.38); T.C.A. (orig. ed.), § 65-2313; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-114 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 14; C. Supp. 1950, § 3708.38 (Williams, § 3708.39); Acts 1980, ch. 601, § 22; T.C.A. (orig. ed.), § 65-2314; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-115 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 16; C. Supp. 1950, § 3708.40 (Williams, § 3708.41); T.C.A. (orig. ed.), § 65-2315; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-116 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 15; C. Supp. 1950, § 3708.39 (Williams, § 3708.40); T.C.A. (orig. ed.), § 65-2316; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-117 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 17; C. Supp. 1950, § 3708.41 (Williams, § 3708.42); T.C.A. (orig. ed.), § 65-2317; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-118 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 18; C. Supp. 1950, § 3708.42 (Williams, § 3708.43); T.C.A. (orig. ed.), § 65-2318; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-119 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 19; C. Supp. 1950, § 3708.43 (Williams, § 3708.44); T.C.A. (orig. ed.), § 65-2319; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-120 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 20; C. Supp. 1950, § 3708.44 (Williams, § 3708.45); T.C.A. (orig. ed.), § 65-2320; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-121 - [Repealed.]

HISTORY: Acts 1935, (E.S.), ch. 3, § 21; C. Supp. 1950, § 3708.45 (Williams, § 3708.46); T.C.A. (orig. ed.), § 65-2321; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-122 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 22; C. Supp. 1950, § 3708.46 (Williams, § 3708.47); T.C.A. (orig. ed.), § 65-2322; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.



§ 65-23-123 - [Repealed.]

HISTORY: Acts 1935 (E.S.), ch. 3, § 23; C. Supp. 1950, § 3708.47 (Williams, § 3708.48); T.C.A. (orig. ed.), § 65-2323; repealed by Acts 2013, ch. 211, § 5, effective July 1, 2013.






Chapter 24 - Electric Membership Corporations [Repealed]



Chapter 25 - Rural Electric and Community Services Cooperatives

§ 65-25-101 - Short title -- Legislative findings.

(a) This chapter shall be known and may be cited as the "Rural Electric and Community Services Cooperative Act."

(b) (1) The general assembly finds that rural electric cooperatives, since their inception fifty (50) years ago, have proved to be ideal business organizations in providing adequate and reliable electric services at reasonable rates throughout the rural communities of Tennessee. There are growing needs and demands for other comparable utility services in Tennessee's rural communities, including the need for television reception and programming services which are already available, for the most part, in the state's urban areas. As proved to be the case in providing electric service in rural communities, it is vital that the area coverage principle be applied in providing other utility services in the more sparsely settled areas of the state. It is, therefore, in the public's best interest that rural electric cooperatives be empowered to provide such services and that new cooperatives may be organized for such purposes.

(2) The general assembly finds that unfair and unwelcomed efforts may be made in Tennessee, as they recently have in other states, whereby absentee-owned profit power companies will attempt the acquisition of properties and the take-over of the businesses of rural electric cooperatives, and thereby disrupt Tennessee's long-standing and successful policy of providing rural electric services through nonprofit, cooperative organizations. It is, therefore, in the public's best interest that laws affecting such efforts will provide fair and equitable due process procedures and standards so as to ensure that such acquisitions will not be accomplished if inimical to the best interests of the rural citizens who will be affected.

(3) The general assembly further finds that Tennessee statutes currently governing electric cooperatives have not been comprehensively revised since their initial enactment. It is, therefore, in the public interest that cooperative business organizations, their respective members and the rural communities of the state would be better served by updating such statutes to make them more compatible with changed conditions and to appropriately reconcile such statutes with the new Tennessee Nonprofit Corporation Act, compiled in title 48, chapters 51-68.



§ 65-25-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Area coverage" means that a service will be available to patrons in accordance with a financially feasible plan without regard to how thickly or sparsely patrons' premises may be located in a cooperative's areas of service;

(2) "Board" means a cooperative's board of directors or the necessary number thereof to take action;

(3) "Community utility services" includes telecommunications services, including, but not limited to, television communication services of any kind and by any means, television programming and decryption services, selling, leasing, both as lessor and lessee, servicing and repairing related equipment, including TV antenna dishes, and the furnishing for any purpose to itself or to others, including other cooperatives, information and data relative to its or their other purposes, including, if such is the case, the primary purpose;

(4) "Cooperative" or "cooperatives" means one (1) or more nonprofit cooperative membership corporations heretofore or hereafter organized under or otherwise subject to this chapter, including corporations transacting business in this state pursuant to § 65-25-121 under this chapter or under its predecessor, the Electric Cooperative Law, hereinafter called "foreign corporations";

(5) "Lease-sale" means an agreement whereby the possession and use of assets and properties would be transferred to a lessee-purchaser for a stated or determinable term in time, during or at the end of which such lessee-purchaser would have the right and be obligated, or would have the option, to purchase and acquire, or would without further act acquire, fee simple title to such assets and properties for a price expressly stated in the agreement or for a price determinable by a formula contained in the agreement, whether or not any portion of any lease-hold or rental payments would be creditable as a part of such price;

(6) "Member" means a person having the right to vote for the directors of a cooperative and upon other matters as provided in this chapter, a cooperative's articles of incorporation or bylaws, and includes each incorporator of a cooperative thereof, and also a husband and wife admitted to joint membership;

(7) "Net worth" means the difference between a cooperative's assets and liabilities, which liabilities shall not include any amounts of patronage capital assigned or assignable to patrons on the cooperative's books or carried on such books even though not so assigned or assignable, determined in accordance with generally accepted accounting principles and methods and the accounting system applicable to such cooperative, as most recently, but not more than sixty (60) days, reflected in its books of account and balance sheet prior to the date of a member meeting at which a vote will be taken on whether to sell or to lease-sell all or a substantial portion of the assets and properties which are devoted to and are used or useful in pursuing a primary purpose;

(8) "Patron" means a person agreeing to receive or already receiving or who in the past has received one (1) or more of the services rendered by a cooperative, whether such person is a member thereof or not, and "nonmember patron" means such a person who or which is not or was not a member;

(9) "Person" includes any natural person, firm, association, corporation, cooperative, business trust, partnership and federal, state or local governments, or departments, agencies or any other political subdivision thereof;

(10) "Primary purpose" means one (1) of the purposes provided for in § 65-25-104(a)(1), and a "secondary purpose" means one (1) of the purposes provided for in § 65-25-104(a)(2);

(11) "Service" or "services" includes sales, exchanges, rentals, repairs and maintenance of land, facilities, equipment, machinery, appliances, accessories and goods and the financing of their acquisition by patrons;

(12) "Substantial portion" means ten percent (10%) or more of the value in dollars of a cooperative's assets and properties as appropriately stated in its books of account; and

(13) "Telecommunications" does not include the furnishing of telephone service, either local or long distance, leased lines or equipment for the vocal or written transmission of messages, or any related services for which a charge is made.



§ 65-25-103 - Nonprofit organization and operation.

Electric cooperatives heretofore incorporated under the former "Electric Cooperative Law" or hereafter incorporated under this chapter shall be organized and operated on a nonprofit basis and without pecuniary gain, and shall furnish their services on an area coverage basis at the lowest cost consistent with sound business principles.



§ 65-25-104 - Purposes -- Nonprofit cooperatives.

(a) A cooperative shall have one (1) or more of the:

(1) Primary purposes of:

(A) Supplying or furnishing at wholesale or retail, electric power and energy services to, and promoting the efficient use and conservation thereof by, one (1) or more patrons; or

(B) Supplying, furnishing or exchanging wholesale power and energy to or with any other entity; and/or

(2) Secondary purposes of:

(A) Supplying or furnishing other community utility services as provided in §§ 65-25-102(3), 65-25-105(c) and 65-25-131;

(B) Providing management or operating services by contract with any cooperative, utility district, municipality, or other entity engaged in the provision of community services or of services including, but not limited to, water, sewer, and natural gas; and

(C) Promoting economic and industrial development through participation, including either as a borrower or as a lender, in any economic or industrial development program established by any agency of the United States or of the state of Tennessee.

(b) A cooperative existing prior to, or coming into existence on or after, April 7, 1988, may, without further action other than the adoption by its board of a resolution to that effect, have, and may engage in business for, one (1) or more of the secondary purposes, and may, subject to any approvals by its members that may otherwise be required by this chapter, after engaging in such business abandon the same by the adoption by its board of a resolution to that effect.

(c) A cooperative having the primary purpose may be the only incorporator and member or one (1) of the incorporators and members of another cooperative having a primary purpose and/or a secondary purpose; and a cooperative not having a primary purpose may be the only incorporator and member or one (1) of the incorporators and members of another cooperative having a secondary purpose only.

(d) Notwithstanding any other provision of this chapter, a cooperative having a primary purpose shall not, in pursuance of one (1) or more secondary purposes, burden, obstruct, prevent, interfere with, jeopardize, impair, delay, or lower the quality, reliability or adequacy, or increase the cost of, the pursuance and achievement of a primary purpose. Without limiting the generality of the foregoing sentence, in the business and affairs of the cooperative, including its ownership of and titles to, or its interests as mortgagor or mortgagee or as lessor or lessee in, any property of any kind or estate whatever, real or personal:

(1) Its conduct of business in pursuance of a primary purpose and of each of its secondary purposes shall be separately accounted for, so that the costs, expenses, expenditures, assets, properties, liabilities, obligations, revenues, receipts, capital indebtedness, equity, book value, net worth and other information necessary to reveal the operations and financial and other conditions of its business for each may be accurately ascertained; and its books and records shall be so set up and kept that, at any reasonable time after normal periods of business accounting and reporting and after a reasonable time following the end of each fiscal year, such ascertainment, including the determination of the pro rata amounts of patronage or the amounts of equity, if any, of the patrons in respect of its business for each such purpose, may be made; and

(2) It will not so operate as to permit its income from business transacted for one (1) or more secondary purposes to be such, in amount or as a percentage of its total income, as to prevent it from being able to obtain or to cause it to lose exemption from federal income taxation relative to a primary purpose.



§ 65-25-105 - Powers of cooperative.

(a) Not inconsistent with or in lieu of, but in addition to, the powers set forth in title 48, chapter 53, a cooperative has the power to:

(1) Have a corporate seal and alter the same at will; provided, that it need not have, nor shall it for any purpose be necessary for it to use, such a seal;

(2) Become a member in or stockholder of one (1) or more other nonprofit cooperatives, corporations or other legal entities and to own the same, wholly or in part;

(3) Solely on its own, or jointly, as tenant in common or as a partner with one (1) or more other entities, construct, purchase, take, receive, lease as lessee or lessor, or otherwise acquire, and own, hold, use, equip, maintain, and operate and sell, assign, transfer, convey, exchange, lease back, mortgage, pledge, or otherwise dispose of or encumber any and all property, of whatever kind or nature and of whatever estate, real and personal, tangible and intangible, including choses in action;

(4) Purchase or otherwise acquire, and own, lease as lessor or lessee, lease back, hold, use, and exercise, and sell, assign, transfer, convey, mortgage, pledge, hypothecate, or otherwise dispose of or encumber, franchises, rights, privileges, licenses, rights-of-way, and easements;

(5) Secure any of its liabilities or obligations by mortgage, pledge, deed of trust, or any other encumbrance upon any or all of its then-owned or after-acquired real or personal property, assets, franchises, revenues, or income;

(6) Make any and all contracts necessary or convenient for the full exercise of the powers in this chapter granted, including, but not limited to, contracts with any person, federal agency, or municipality, for the purchase or sale of electric power and energy and, in connection with any such electric power and energy contract, stipulate and agree to such covenants, terms, and conditions as the board may deem appropriate, including covenants, terms, and conditions with respect to resale rates, financial and accounting methods, services, operation and maintenance practices, and, consistent with § 65-25-112, the manner of disposing of the revenues of the properties operated and maintained by the cooperative;

(7) Conduct its business and exercise any or all of its powers within or without this state;

(8) Adopt, amend, and repeal bylaws;

(9) Organize and promote and otherwise foster and participate in, through membership or ownership, including stock ownership, community, regional, or statewide or national organizations whose purposes are or include the promotion and assistance of economic, industrial or commercial development which the board of the cooperative determines will, or likely will, result in economic benefits to the cooperative or its members;

(10) Do and perform any and all other acts and things and have and exercise any and all other powers which may be necessary, convenient, or appropriate to accomplish the cooperative's purpose or purposes;

(11) With respect to a primary purpose and the secondary purpose of supplying telecommunications services, but without limiting the generality or particularity of subdivisions (a)(1)-(10), construct, maintain, and operate electric and/or other telecommunication transmission and distribution lines or other conducting or communications facilities along, upon, under, and across all public thoroughfares, including, without limitation, all roads, highways, streets, alleys, bridges, and causeways, and upon, under, and across all publicly owned lands; provided, that the respective authorities having jurisdiction thereover shall consent thereto; provided, however, that such consent shall not be unreasonably withheld or conditioned or withheld or conditioned for the purpose of enabling such an authority to gain competitive advantage with respect to the rendition by itself or any other entity of a service which the cooperative also has a right to render; and

(12) With respect to a primary purpose, but without limiting the generality or particularity of subdivisions (a)(1)-(11):

(A) Generate, manufacture, purchase, acquire, and transmit, and transform, supply, distribute, furnish, deliver, sell, and dispose of, electric power and energy;

(B) Make loans to persons to whom electric power or energy is or will be supplied by the cooperative for the purpose of, and otherwise to assist such persons in, wiring their premises and installing therein electric and plumbing fixtures, appliances, apparatus, and equipment of any and all kinds and character, and, in connection therewith, purchase, acquire, lease, sell, distribute, install, and repair such electric and plumbing fixtures, appliances, apparatus, and equipment, and accept, or otherwise acquire, and sell, assign, transfer, endorse, pledge, hypothecate and otherwise dispose of, notes, bonds and other evidences of indebtedness and any and all types of security therefor; and

(C) Condemn either the fee or such other right, title, interest or easement in and to property as the board may deem necessary, and such property or interest in such property may be so acquired, whether or not the same is owned or held for public use by corporations, associations, cooperatives or persons having the power of eminent domain, or otherwise held or used for public purposes, and such power of condemnation may be exercised in the mode of procedure prescribed by title 29, chapter 16, or in the mode or method of procedure prescribed by any other applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain; provided, that no property which is owned or held for public use, nor any interest therein, shall be condemned if, in the judgment of the court the condemnation of such property or interest therein will obstruct, prevent, burden, interfere with, or unduly inconvenience the continued use of such property for the public use to which it is devoted at the time the same is sought to be condemned; provided further, that where title to any property sought to be condemned is defective, it shall be passed by decree of court; provided further, that where condemnation proceedings become necessary, the court in which such proceedings are filed shall, upon application by the cooperative and upon the posting of a bond with the clerk of the court in such amount as the court may deem commensurate with the value of the property, order that the right of possession shall issue immediately or as soon and upon such terms as the court, in its discretion, may deem proper and just; but provided further, that in cases where condemnation of property already devoted to a public use is sought, no order as to right of possession shall issue until it is finally determined that the condemnor is entitled to condemn such property. The power of eminent domain provided by this subdivision (a)(12)(C) shall be supplemental to, not in lieu of or in conflict with, § 48-51-103 of the Tennessee Nonprofit Corporation Act.

(b) All of the powers conferred by this section are to be exercised by a cooperative for rendering one (1) or more services to persons who or which are its members and to other persons, not to exceed fifteen percent (15%) of the number of persons who or which are its members; provided, that whenever in the sole judgment of its board such is necessary to acquire or to protect and preserve a cooperative's exemption from federal income taxation relative to a primary or secondary purpose, a cooperative may require new nonmember patron applicants or existing nonmember patrons to become members as a condition of initially receiving or of continuing to receive such service.

(c) Neither this chapter nor any other law shall be construed to authorize a cooperative to own, operate or otherwise acquire a legal or beneficial interest in a city-franchised or county-franchised cable television system; provided, that each cooperative may, within its service area and with the authorization of its board, contract to establish a cable joint venture with an entity that is a current franchise holder under title 7, chapter 59, within the cooperative's service area and has been operating, either itself or its predecessor franchise holder, for not less than three (3) years at the time of the establishment of the cable joint venture. A cable joint venture shall be authorized to provide cable service, two-way video transmission, video programming, internet services, and other like services and shall comply in all respects with the requirements of § 65-25-130. The authority to establish a cable joint venture shall not apply to areas served by any existing telephone cooperative that has been providing cable service for not less than ten (10) years under the authority of the federal communications commission.

(d) (1) In addition to all other powers set forth in this chapter, a cooperative shall have the power and authority to make contributions for bona fide charitable purposes and to accept voluntary contributions pursuant to programs approved by the board of directors, which programs may include, but shall not be limited to, programs in which bills for electric power are rounded up to the next dollar when such contribution is shown as a separate line on the electric bill.

(2) Contributions accepted by a cooperative pursuant to programs authorized by subdivision (d)(1) shall not be considered revenue to the cooperative and shall be used only for charitable purposes.

(3) This subsection (d) prohibits discrimination by a cooperative in the distribution of voluntary contributions for bona fide charitable purposes to organizations whose mission is to assist persons regardless of their race, color, creed, religion, national origin, gender, disability or age.



§ 65-25-106 - Bylaws.

(a) The original bylaws of a cooperative shall be adopted by its board. Thereafter, bylaws shall be changed by adoption, amendment, or repeal by its members, except that:

(1) The members may, by bylaw provision, delegate to the board the power to change all or any specified provision of the bylaws, but such delegation shall not forfeit or restrict the right of the members thereafter to change such provision, whether or not the board has theretofore exercised such delegated power; and

(2) Either the board or the members of a cooperative may change any bylaw when, as established by law, such bylaw is illegal or has become a legal nullity.

(b) A bylaw may not be changed unless a copy or an accurate summary explanation thereof is contained in or with the notice of the member or board meeting at which it is to be acted upon; a proposed change so noticed may be amended from the floor of a board meeting if the floor amendment is germane thereto, but it may not be so amended from the floor of a member meeting unless such floor amendment is germane thereto and the bylaws provide that such floor amendment is allowable. Except as may otherwise be determined by the board, a change of the bylaws proposed by individual members shall not be so noticed to or acted upon by the members at a member meeting unless a petition setting forth with particularity the wording of the proposed change shall be filed with the cooperative over the signatures of as many as, but no less than, fifty (50) members at least forty-five (45) days prior to the date of such member meeting; provided, that the board need not notice any bylaw change proposed by such a petition if it determined that, if adopted, the change would be illegal or a legal nullity. The time of the effectiveness of any change shall be as determined by its own wording or as fixed in the wording of the resolution by which it is adopted.



§ 65-25-107 - Board of directors.

(a) The business and affairs of a cooperative shall be managed under the direction of a board of not less than five (5) directors, each of whom shall be a member of the cooperative or, if the cooperative's membership consists wholly of one (1) or more other cooperatives, a member, a director or an executive or administrative officer or employee of such one (1) or more member cooperatives. The bylaws shall prescribe the number of directors, their qualifications, other than those provided for in this chapter, the manner of holding meetings of the board and of the election of successors to directors who shall resign, die, or otherwise be incapable of or disqualified from acting, and any other rule, manner, procedure or matter relating to the board and its exercise of the powers conferred upon it by this chapter or by other law, the articles of incorporation or the bylaws.

(b) Directors may, but only if so provided in a cooperative's bylaws, be removed and their successors thereupon elected by the members; provided, that no director shall be so removable except upon the basis of a written charge, and the presentation of some evidence in support thereof, that such director has been guilty of an act or omission adversely affecting the business and affairs of the cooperative and amounting to actionable negligence, malfeasance, misfeasance or nonfeasance, or fraud or criminal conduct; further, that no director shall be removable from office, either by the members or by judicial decree, or be otherwise civilly liable, for the reason that such director, in good faith and believing such to be in the best interests of the cooperative and of its present and future members, failed or declined to support, or that such director opposed:

(1) A proposal to sell or lease-sell all or a substantial portion of the cooperative's assets and properties or to dissolve the cooperative;

(2) A motion to notify the cooperative's members of a proposal received by the cooperative for such a sale, lease-sale or dissolution; or

(3) A motion or any other effort to call a meeting of the cooperative's members to consider and act upon a proposal for such a sale, lease-sale or dissolution.

(c) Directors named in articles of incorporation, consolidation or merger, as the case may be, shall hold office until the next following annual meeting of the members or until their successors shall have been elected and qualified. At each annual meeting of the members or, in case such a meeting shall not be held or shall not for any reason elect directors otherwise scheduled to be elected, at an adjournment of such meeting or at the next annual meeting of the members or at any earlier special member meeting called for that purpose, the members shall elect directors to hold office until the next following annual member meeting, except as otherwise provided in subsection (d), and each director so elected shall hold office for the term for which such director is elected or until a successor shall have been elected and qualified. If the bylaws so provide, directors may be elected solely by mail ballot, delivered to the cooperative either by mail or any other reasonable means of delivery at least three (3) business days prior to the date on which the annual meeting of the members is scheduled to be held. The secretary shall announce the winner or winners at such meeting, or by timely written communication mailed to all members if for any reason the meeting is not duly held, and the persons so elected shall take office at the board meeting first held on or after the date on which the member meeting was scheduled to be held.

(d) If the bylaws so provide, directors shall be divided:

(1) Into two (2) classes so that one half (1/2) of them or as near thereto as may be are elected each year for two-year terms;

(2) Into three (3) classes so that one third (1/3) of them or as near thereto as may be are elected each year for three-year terms; or

(3) Into four (4) classes so that one fourth (1/4) of them or as near thereto as may be are elected each year for four-year terms.

(e) A majority of the directors in office shall constitute a quorum; provided, that if a matter to be considered for action by the board is one with respect to which a director has a conflict of interest, that director shall not be counted as a director in office for the purpose of determining whether a quorum is present.

(f) If, pursuant to the bylaws, a husband and wife hold a joint membership in a cooperative, either, but not both at the same time, may serve as a director.

(g) All of a cooperative's powers shall be vested in and exercised by the board, except such as are conferred upon or reserved to the members by this chapter and any other applicable law or the cooperative's articles of incorporation or bylaws.

(h) The board of directors of the cooperative shall, within ninety (90) days following July 1, 2008, adopt a written policy and make it available to the members of the cooperative concerning the manner in which a member of the cooperative may appear before the board.



§ 65-25-108 - Election of directors by districts.

(a) (1) Notwithstanding any other provision of this chapter, the bylaws may provide that the territory in which a cooperative furnishes service shall be divided into two (2) or more directorate districts for the purpose of:

(A) Having nominated therefrom, at and by district meetings of the members thereof or by any other manner provided for in the bylaws, candidates for directors to be voted upon by the cooperative's members at-large; or

(B) Both nominating and electing directors therefrom at and by district meetings of the members.

(2) The composition of such districts shall have an equitable regard for the number of members served therein, other communities of interest and boundaries that are readily ascertainable. District descriptions need not be contained in the bylaws proper but may be incorporated therein by reference to maps, drawings or other descriptions which, at a cooperative's offices, are accessible to the members for inspection at all reasonable times. To be eligible for election and to serve as a district director, a person must be a member of the cooperative, must reside therein, must receive service from the cooperative, and, in the case of a cooperative having the primary purpose, must receive from the cooperative electric service therein at such person's primary residential abode. In addition to district directors, the bylaws may provide for one (1) or more directors at-large to be nominated in such manner as provided in the bylaws and to be voted upon by the members at-large.

(b) (1) Except as to the minimum and maximum periods prior to a member meeting within which a district meeting shall be held and the notice and quorum requirements therefor, all of which shall be provided for in the bylaws, the board shall fix the date, time and place within a district for holding, and shall adopt the plans, procedures and manner for conducting, directorate district meetings.

(2) (A) Except as provided in subdivision (b)(2)(B), the bylaws may provide that members may vote for the election of district directors by mail ballot at a directorate district meeting; provided, that the bylaws shall contain a description of the voting procedure, which procedure shall be designed to ensure the integrity of such district director election.

(B) In any electric cooperative organized pursuant to this chapter, that, as reported in the June 30, 1998, TVA 4171 report, served between forty thousand eight hundred (40,800) and forty thousand nine hundred (40,900) customers, and had in service between four thousand fifteen (4,015) and four thousand twenty-five (4,025) miles of power line, no member may vote by mail ballot at a directorate district meeting.



§ 65-25-109 - Election of directors by member cooperatives.

The bylaws of a cooperative whose membership consists wholly of one (1) or more other cooperatives shall provide for the manner of nominating and electing its directors, and the bylaws may provide that directors shall be elected from among the members, directors, officers or executive or administrative employees of member cooperatives and/or that its directors shall be either nominated or elected or appointed solely by such member cooperatives' boards.



§ 65-25-110 - Officers of cooperative.

(a) The principal officers of a cooperative shall consist of a president and/or chair, vice president and/or vice chair, secretary, and treasurer, who shall be elected annually by and from the board. No person shall continue to hold any of the above offices after having ceased to be a director. The offices of secretary and of treasurer may be held by the same person.

(b) The board may also elect or appoint such other officers, agents or employees as it shall deem necessary or advisable and shall prescribe their powers and duties.

(c) Subject to the removal of directors as may be provided for in the bylaws, any officer elected or appointed by the board may by the board be removed from such office and a successor elected or appointed whenever the board determines that such action is in the cooperative's best interests.



§ 65-25-111 - Members -- Qualifications -- Meetings -- Voting rights -- Terms and conditions.

(a) (1) No person who is not an incorporator of a cooperative shall become a member or a nonmember patron thereof and eligible to receive any service therefrom unless such person shall agree to pay for such service and is otherwise both willing and able to abide by the cooperative's terms and conditions for rendering service.

(2) The terms and conditions of a cooperative, as set forth in its articles of incorporation, bylaws or otherwise, for the admission of members and for the rendering of service to patrons:

(A) Shall be just and reasonable;

(B) Shall not unreasonably discriminate as to its services, or its rates, charges or service rules and regulations, between or among consumers of the same class, or two (2) or more different consumer classes, or two (2) or more localities;

(C) Shall not afford any unreasonable preference or advantage in favor of, or any unreasonable prejudice or disadvantage against, any consumers, consumer classes or localities;

(D) Nor shall membership in or services from a cooperative be denied, conditioned, restricted or terminated arbitrarily, capriciously or without good cause.

(3) No person shall be eligible to be a member of a cooperative whose purposes include the primary purpose unless such person agrees to receive electric service from the cooperative.

(4) Membership in a cooperative shall not be transferable except as may be provided in the bylaws.

(5) The bylaws may prescribe additional qualifications, limitations, rights and obligations in respect of membership, and shall prescribe such in respect of membership admission, resignation, withdrawal, suspension, expulsion and termination.

(b) Special meetings of the members may be called by the board, by that number of directors that is one (1) less than a majority of the directors in office, or by a petition therefor signed by as many as but no fewer than ten percent (10%) of the members. Such meetings shall be held on such date and at such time and place as are fixed by those calling the same or as may otherwise be provided for in the bylaws.

(c) (1) Written or printed notice stating the date, time and place of each meeting of the members and, in the case of a special meeting or of a regular meeting so requiring, the purpose or purposes of the meeting shall be delivered to each member, either personally or by mail:

(A) Except as provided in § 65-25-113(a)(2)(D), not less than ninety (90) days prior to the date of a meeting of the members of a cooperative having a primary purpose and at which the cooperative's dissolution or the sale or lease-sale of all or any substantial portion of its assets and properties devoted to and used or useful in pursuance of such purpose is scheduled to be considered and acted upon;

(B) Not less than sixty (60) days prior to the date of a meeting of the members of a cooperative:

(i) Having a primary purpose and at which the sale or lease-sale of all or any substantial portion of its assets and properties devoted to and used or useful in pursuance of one (1) or more secondary purposes is, solely because its bylaws so require, scheduled to be acted upon by the members; or

(ii) Having one (1) or more secondary purposes only and at which the sale or lease-sale of all or any substantial portion of its assets and properties devoted to and used or useful in pursuance of one (1) or more such purposes is scheduled to be considered and acted upon;

(C) Except as provided in § 65-25-113(a)(2)(D), not less than forty-five (45) days prior to the date of a meeting of the members of a cooperative at which a merger or consolidation with one (1) or more other cooperatives is scheduled to be considered and acted upon; or

(D) If subdivision (c)(1)(A), (B) or (C) is not applicable, not less than five (5) nor more than twenty-five (25) days prior to the date of the meeting, unless the bylaws require longer periods.

(2) If mailed, notice shall be deemed to have been delivered if addressed to the member as shown on the cooperative's records and, with postage thereon prepaid, deposited in the United States mail on or prior to the date next following which the minimum period for such notice would begin.

(d) A quorum for the transaction of business at meetings of the members shall, except as otherwise provided in this subsection (d), be the lesser of two percent (2%) of all members or one hundred (100) members; and, once such a quorum is established, the meeting may proceed to transact all business that may lawfully come before it so long as at least the lesser of one percent (1%) of all members or fifty-one (51) members remain present. In the case of a meeting of the members of a cooperative having a primary purpose and at which the dissolution thereof or the sale or lease-sale of all or any substantial portion of the cooperative's assets and property devoted to and used or useful in achieving the primary purpose is scheduled to be considered and acted upon pursuant, respectively, to § 65-25-113 or § 65-25-120, such quorum requirement shall be and shall remain throughout the meeting ten percent (10%) of all members. If, at any member meeting, less than the required quorum is present to enable the meeting to begin transacting business, or if the quorum requirement for it to continue ceases to exist, a majority of those present may adjourn the meeting from time to time without further notice.

(e) Each member shall be entitled to one (1) vote on each matter submitted to a vote at member meetings and, if such be the case, at directorate district meetings. A member may not cumulate votes. Voting may be in person, by mail, by proxy, or by any combination thereof, as provided in the bylaws; however, if the bylaws are silent on the manner of voting, voting shall be only in person. If the bylaws provide for voting by proxy or by mail balloting, they may restrict the matters with respect to which they may be voted and in any case they shall prescribe the conditions applying to such voting, including limitations on the number of proxies that may be voted by one (1) member or other person; provided that:

(1) If the bylaws allow for voting by proxy, by mail balloting, or by both, to sell or lease-sell all or any substantial portion of the cooperative's assets and properties or to dissolve the cooperative as an incident of such sale or lease-sale, they shall also allow for voting by proxy or by mail balloting on a proposal to merge or consolidate with one (1) or more other cooperatives;

(2) No one (1) member or other person may vote as proxy for more than three (3) members except in voting on a proposal to:

(A) Sell, lease, lease-sell or otherwise dispose of or encumber all or a substantial portion of a cooperative's assets and properties that are devoted to and used or useful in achieving one (1) or more of its purposes; or

(B) Dissolve a cooperative;

in either of which case the bylaws may provide that one (1) member or other person may vote for up to but no more than ten (10) members;

(3) Provisions for mail voting and return of written ballots shall be such that, although voting by an identifiable member may be reasonably verified, such voting shall be secret and such ballots may, instead of being delivered to the cooperative by mail, be delivered to the cooperative in any other proper manner; and

(4) Printed mail ballots shall be only in such form and content as prescribed by the board and, except as provided in § 65-25-113(a)(3), shall be delivered by the cooperative to the members via the United States mail with, or in any event at the same time as, the mailing of the notice of the member meeting at or with respect to which they will be voted.



§ 65-25-112 - Refunds to patrons.

(a) With respect to the supplying or furnishing of service by a cooperative in pursuance of the primary purpose, the revenues therefrom for any fiscal year, in excess of the amount thereof necessary, to:

(1) Defray expenses of the cooperative, including the operation and maintenance of its facilities during such fiscal year;

(2) Pay interest and principal obligations of the cooperative coming due in such fiscal year;

(3) Finance, or to provide a reserve to finance, the construction or acquisition by the cooperative of additional facilities to the extent determined by the board;

(4) Provide a reasonable reserve for working capital;

(5) Provide a reserve for the payment of indebtedness of the cooperative maturing more than one (1) year after the date of the incurrence of such indebtedness in an amount not less than the total of the interest and principal payments in respect thereof required to be made during the next following fiscal year; and

(6) Provide a fund for education in cooperation and for the dissemination of information concerning the effective use and conservation of electric power and energy and concerning any other services made available by the cooperative;

shall be distributed by the cooperative to patrons in the manner provided for in the bylaws, either:

(A) As patronage refunds prorated in accordance with the patronage of the cooperative by the respective patrons paid for during or with respect to such fiscal year;

(B) By way of general reductions of rates or other charges; or

(C) By any combination of methods in (b)(1)-(3).

(b) With respect to the supplying or furnishing of services in pursuance of one (1) or more secondary purposes, the revenues of a cooperative shall, as separately accounted for and determined for each such service, be first applied as provided in subdivisions (a)(1)-(6) and then distributed to the patrons of each such service in the manner provided for in the bylaws, either:

(1) As patronage refunds prorated in accordance with the patronage of the cooperative by the respective patrons paid for during or with respect to such fiscal year;

(2) By way of general reductions of rates or other charges;

(3) By crediting patrons with having furnished the cooperative capital in amounts equal to the amounts of their patronage not refunded pursuant to subdivision (b)(1) and not used for general reduction of rates or other changes pursuant to subdivision (b)(2), all or any portion of such capital to be redeemable and be retired at such later time as the board in its sole discretion determines that such will not impair the cooperative's financial condition and will be in the cooperative's best interests; or

(4) By any combination of methods in subdivisions (b)(1)-(3).

(c) Nothing contained in subsection (a) or (b) shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the same shall become due.



§ 65-25-113 - Sale or lease-sale of assets and property.

(a) Except as provided in subdivision (a)(4), a cooperative having a primary purpose may sell or lease-sell all or any substantial portion of its assets and properties that are devoted to and used or useful in pursuance of such a purpose only if it does so in accordance with subdivisions (a)(1), (2) and (3):

(1) (A) Such sale or lease-sale shall be authorized at a meeting of its members by the affirmative votes of as many as but not fewer than:

(i) A majority of its total members, if the purchase price or other consideration shall be sufficient to discharge or provide for the discharge of all of the cooperative's liabilities and, additionally, be equal to or greater than four hundred percent (400%) of the cooperative's net worth;

(ii) Fifty-five percent (55%) of its total members, if the purchase price or other consideration shall be sufficient to discharge or provide for the discharge of all of the cooperative's liabilities and, additionally, be equal to or greater than three hundred fifty percent (350%) of the cooperative's net worth;

(iii) Sixty percent (60%) of its total members, if the purchase price or other consideration shall be sufficient to discharge or provide for the discharge of all of the cooperative's liabilities and, additionally, be equal to or greater than three hundred percent (300%) of the cooperative's net worth;

(iv) Sixty-five percent (65%) of its total members, if the purchase price or other consideration shall be sufficient to discharge or provide for the discharge of all of the cooperative's liabilities and, additionally, be equal to or greater than two hundred fifty percent (250%) of the cooperative's net worth;

(v) Seventy percent (70%) of its total members, if the purchase price or other consideration shall be sufficient to discharge or provide for the discharge of all of the cooperative's liabilities and, additionally, be equal to or greater than two hundred percent (200%) of the cooperative's net worth;

(vi) Seventy-five percent (75%) of its total members, if the purchase price or other consideration shall be sufficient to discharge or provide for the discharge of all of the cooperative's liabilities and, additionally, be equal to or greater than one hundred fifty percent (150%) of the cooperative's net worth; or

(vii) Eighty percent (80%) of its total members, if the purchase price or other consideration shall be less than sufficient to discharge or provide for the discharge of all of the cooperative's liabilities and, additionally, an amount equal to one hundred fifty percent (150%) of the cooperative's net worth; (B) If a sale or lease-sale is of a substantial portion but less than all of the cooperative's such assets and properties, then the net worth shall be that amount that is determined by the ratio of the book value of such assets and properties to the book value of all of the cooperative's such assets and properties; and liabilities to be discharged or to be provided for discharge shall be that amount determined in the same manner, plus such additional amount, if any, required for such discharge or provision for such discharge by any holder of a lien on such assets and properties; provided, that if the cooperative is also engaged in business in pursuance of one (1) or more secondary purposes, the net worth and liabilities referred to in this subsection (a) shall be those related to the cooperative's assets and properties devoted to and used or useful in pursuance of a primary purpose, as separately accounted for in accordance with § 65-25-104(d)(1).

(2) A proposal for such a sale or lease-sale shall, except as provided in subdivision (a)(2)(D), first be recommended and submitted to the members by the board, but only after the board's compliance with the following requirements:

(A) It shall first appoint three (3) persons, each of whom is independent of the cooperative and of the other two (2) and each being expert in electric utility property evaluations, and commission them, separately, to study, appraise and evaluate such assets and properties, including their going concern value and the values associated with the right of the members to participate in the ownership and control of the cooperative. Such appraisers shall be instructed to and shall take into account any other factors they may deem relevant in determining the present market value of such assets and properties. Within not more than sixty (60) days after their appointment and commission, each appraiser shall render their highest determination of such present value. The board shall not recommend and submit any proposal that, within one (1) year theretofore or within one (1) year thereafter, it shall have received to purchase or lease-purchase such assets and properties, or, within one (1) year thereafter, make any offer to sell or lease-sell such assets and properties, for a consideration that is less than the highest such determination rendered by the appraisers; nor shall it, following the expiration of one (1) year thereafter, make such a recommendation or offer without, again, first complying with the foregoing requirements;

(B) If, after receiving such appraisals, the board resolves to pursue the matter further, it shall, within not more than sixty (60) days next following such resolution, transmit the appraisals, together with any underlying data and information that may have accompanied them, to every other cooperative that is engaged in business for the primary purpose and invite them to submit competing or alternative proposals, including proposals to merge or consolidate with the cooperative. Such appraisals shall also be accompanied by any proposal for such a sale or lease-sale received by the cooperative within one (1) year prior to the receipt of the last appraisal or received subsequent thereto but prior to the adoption of such resolution; provided, that only the most recent proposal from a person that has made two (2) or more proposals need be so transmitted. Such other cooperatives shall be given at least sixty (60) days within which to submit competing or alternative proposals, and they shall be notified in such transmittal of the actual final date for such submissions;

(C) If, after such date, the board so resolves, it shall recommend and submit to the members a proposal for such a sale or lease-sale or a proposal to merge or consolidate the cooperative with one (1) or more other cooperatives having the primary purpose, accompanying the proposal with verbatim copies of all competing or alternative proposals it has received, together with all of the appraisals and any underlying data and information that may have accompanied such appraisals. Such transmittals shall also be accompanied by a notice of a meeting of the members to consider and act upon the recommended proposal, which meeting may be a special or the regular annual meeting of the members; and

(D) Any three hundred (300) or more members of the cooperative may, over their respective signatures and within not less than forty-five (45) days prior to the date of such member meeting, petition the cooperative to mail to all of the cooperative's members any statement of opposition to the board's recommendation and/or their own recommendation that a competing or alternative proposal, including a proposition to merge or consolidate the cooperative with one (1) or more other cooperatives, or to dissolve it as an incident of their proposal for a sale or lease-sale, be accepted and approved by the members at such meeting, in which event the board shall cause a printed copy of the petition, including the printing of the names of the member signatories thereof, together with a printed copy of the statement, to be transmitted to all of the cooperative's members via the United States mail not less than thirty (30) days prior to such member meeting, with the cost of such printing and mailing to be borne by the cooperative. If so mailed, such petition and statement shall constitute sufficient notice of any such recommended competing or alternative proposal for the same to be considered and acted upon at such meeting, but not until if and after the proposal recommended by the board shall have first been considered and rejected by vote of the members;

(3) If the bylaws provide for voting on such proposals by proxy or by mail balloting, neither proxy forms nor printed ballots with respect to such member meeting shall be mailed or otherwise be made available to, or be capable of being validly executed or voted by, the members sooner than twenty (20) days prior to the date of such meeting, and the bylaws shall contain appropriate provisions assuring that:

(A) If the same is not executed sooner than twenty (20) days prior to the date of such meeting, any otherwise legally sufficient proxy shall be honored by the cooperative, notwithstanding that the board may have prescribed and mailed or otherwise made available the form and content for proxies; and

(B) Only official mail ballots which as to form and content shall have been prescribed by the board shall be allowed, but such ballots shall, clearly and fairly, identify the proposal being recommended by the board and separately, if such be the case, any competing or alternative proposal being recommended by any member-filed petition, and will contain on the front or back thereof clear and accurate instructions as to how the ballots may validly be voted.

(b) Compliance with the requirements of subdivisions (a)(1) and (2) shall not be required if the sale or lease-sale is to be to or with one (1) or more other cooperatives which have the primary purpose and the effect thereof will be essentially the same as if a merger or consolidation were being consummated with such one (1) or more other cooperatives. In such case, the proposal and plan therefor shall be first approved by the cooperative's board and recommended and submitted by the board to the members for their consideration and action at a special member meeting called by the board for that purpose or at the next annual member meeting, the notice of which shall contain or be accompanied by a copy of such proposal and plan; and such a sale or lease-sale shall be approved and authorized if it receives the affirmative votes of a majority of the members of the cooperative; provided, that a proposal and plan for such a sale or lease-sale need not be first approved and recommended by the board if so recommended by three hundred (300) or more members and noticed to all of the members, all as provided for in subdivision (a)(2)(D), in which event the provisions of subdivision (a)(3) shall also be applicable.

(c) A proposal for the sale or lease-sale by a cooperative having the primary purpose and one (1) or more secondary purposes of all or a substantial portion of its assets and properties devoted to and used or useful in the pursuance of one (1) or more such secondary purposes may be approved, authorized and consummated by action of its board only, unless the bylaws require the approval by the members. If the cooperative has secondary purposes only, such proposal shall be first approved by the cooperative's board and recommended and submitted to the members for their consideration and action at a special member meeting called for that purpose or at the next annual member meeting, the notice of which shall contain or be accompanied by a copy of the proposal. Such proposal shall be approved and authorized if it receives the affirmative votes of as many as but not fewer than two thirds (2/3) of the members of the cooperative voting thereon.

(d) Notwithstanding any other provision of this section:

(1) A substantial portion of a cooperative's assets and properties may be sold solely upon approval and authorization of the board if such sale is in the nature of a forced sale for the reason that the purchaser possesses and otherwise would exercise the legal right to acquire, damage, relocate or destroy the same by condemnation or otherwise without the cooperative's consent;

(2) The board may sell or otherwise dispose of property no longer used or useful in conducting the business of the cooperative; and

(3) No offer to purchase or lease-purchase and no offer to sell or lease-sell all or a substantial portion of a cooperative's assets and properties shall be valid or, if made and accepted, enforceable unless the total consideration to be paid or otherwise furnished therefor, to the extent that the same is in excess of the amounts necessary to discharge or to provide for the discharge of the cooperative's liabilities, or is in excess of that portion of such discharge or provision for discharge that may be a necessary precedent to or incident of a sale or lease-sale of a substantial portion but less than all of such assets and properties, shall be distributed to, or if such be the case allocated and assigned to, the patrons or former patrons of the cooperative in the manner provided for in its articles or bylaws or applicable law.



§ 65-25-114 - Other disposition, lease or encumbrance of assets and properties.

(a) A cooperative having the primary purpose only or one (1) or more secondary purposes only may otherwise dispose of, lease, mortgage or otherwise encumber all or a substantial portion of its assets and properties that are devoted to and used or useful in pursuance of the primary purpose only or of one (1) or more of its secondary purposes only upon the proposal therefor being first approved and recommended by its board and submitted to the members for their consideration and action at a special member meeting called by the board for that purpose or at a regular annual member meeting, the notice of which shall contain or be accompanied by a copy of the proposed disposition, lease, mortgage or other encumbrance or by an accurate summary explanation thereof. Such proposal shall be approved and authorized if it receives the affirmative votes of as many as, but not fewer than, two thirds (2/3) of the members voting thereon.

(b) A cooperative having both the primary and one (1) or more secondary purposes may otherwise dispose of, lease, mortgage or otherwise encumber all or a substantial portion of its assets and properties devoted to and used or useful in pursuance of one (1) or more secondary purposes upon the proposal therefor being approved and authorized by its board only, unless its bylaws require the approval of the members.

(c) Notwithstanding subsections (a) and (b), or in any other law, or a cooperative's articles of incorporation or bylaws, the board of a cooperative, without authorization or approval of the members thereof, shall have full power and authority to authorize the execution and delivery of a mortgage or mortgages or deed or deeds of trust upon, or the pledging or encumbrancing of, any or all of the assets and properties of the cooperative, whether acquired or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board shall determine, to secure any indebtedness of the cooperative to the United States or any instrumentality or agency thereof, or to any corporation or financial institution authorized to assist in the credit and financial needs of cooperatives, or to any other source of finance.



§ 65-25-115 - Directors, officers or members may take acknowledgments.

No person who is authorized to take acknowledgments under the laws of this state shall be disqualified from taking acknowledgments of instruments executed in favor of a cooperative or to which it is a party by reason of being a director, officer or member of such cooperative.



§ 65-25-116 - Recordation of mortgages -- Priority.

(a) Any mortgage, deed of trust, or other instrument executed by a cooperative which, by its terms, creates a lien upon real and personal property, then owned or after-acquired, and which is recorded as a mortgage of real property in any county in which such property is located or is to be located, shall have the same force and effect as if the mortgage, deed of trust, or other instrument were also recorded or filed in the proper office in such county as a mortgage of personal property.

(b) Recordation of any such mortgage, deed of trust, or other instrument shall cause the lien thereof to attach to all after-acquired property of the mortgagor of the nature therein described as being mortgaged or pledged thereby immediately upon the acquisition of such property by the mortgagor, and such lien shall be superior to all claims of creditors of the mortgagor and purchasers of such property and to all other liens, except liens of prior record and tax liens, affecting such property.



§ 65-25-117 - Consolidation.

Any two (2) or more cooperatives, each of which is hereinafter designated a "consolidating cooperative," may consolidate into a new cooperative, hereinafter designated the "new cooperative," by complying with the following requirements:

(1) The proposition for the consolidation and proposed articles of consolidation to give effect thereto shall be first approved by the board of each consolidating cooperative or by the board or boards of one (1) or more other cooperatives when proposed by at least three hundred (300) members of a cooperative in the manner provided by § 65-25-113(a)(2)(D). The proposed articles of consolidation shall recite in the caption that they are executed pursuant to this chapter, and shall state:

(A) The name of each consolidating cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the secretary of state;

(B) The name of the new cooperative and the address of its principal office;

(C) The names and addresses of the persons who shall constitute the first board of the new cooperative;

(D) The terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner and basis of converting memberships in each consolidating cooperative into memberships in the new cooperative; and

(E) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs of the new cooperative;

(2) The proposition for the consolidation and the proposed articles of consolidation shall then be submitted to a vote of the members of each consolidating cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed consolidation. The proposed consolidation and proposed articles of consolidation shall be approved upon receiving the affirmative votes of as many as, but not fewer than, two thirds (2/3) of those members of each consolidating cooperative voting thereon at each such meeting; and

(3) Upon such approvals, articles of consolidation in the form approved shall be executed and acknowledged on behalf of each consolidating cooperative by its president or vice president and attested by its secretary, who shall affix the cooperative seal thereto if it has and employs such a seal. The presidents or vice presidents shall also make and annex thereto affidavits stating that the provisions of this section were duly complied with by their respective cooperatives. Such articles of consolidation and affidavits shall be submitted to the secretary of state for filing as provided in this chapter.



§ 65-25-118 - Merger.

One (1) or more cooperatives, each of which is hereinafter designated a "merging cooperative," may merge into another cooperative, hereinafter designated the "surviving cooperative," by complying with the following requirements:

(1) The proposition for the merger and proposed articles of merger to give effect thereto shall be first approved by the board of each merging cooperative, or by the board or boards of one (1) or more other cooperatives when proposed by at least three hundred (300) members of a cooperative in the manner provided by § 65-25-113(a)(2)(D) and by the board of the surviving cooperative. The proposed articles of merger shall recite in the caption that they are executed pursuant to this chapter and shall state:

(A) The name of each merging cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the secretary of state;

(B) The name of the surviving cooperative and the address of its principal office;

(C) A statement that the merging cooperatives elect to be merged into the surviving cooperative;

(D) The terms and conditions of the merger and the mode of carrying the same into effect, including the manner and basis of converting the memberships in the merging cooperative or cooperatives into memberships in the surviving cooperative; and

(E) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs of the surviving cooperative;

(2) The proposition for the merger and the proposed articles of merger shall then be submitted to a vote of the members of each merging cooperative and of the surviving cooperative at any annual or special meeting of the members thereof, the notice of which shall set forth full particulars concerning the proposed merger. The proposed merger and the proposed articles of merger shall be approved upon receiving the affirmative votes of as many as, but not fewer than, two thirds (2/3) of those members of each cooperative voting thereon at each such meeting; and

(3) Upon such approvals, articles of merger in the form approved shall be executed and acknowledged on behalf of each such cooperative by its president or vice president and attested by its secretary, who shall affix the cooperative's seal thereto if it has and employs such a seal. The president or vice president shall also make and annex thereto affidavits stating that the provisions of this section were duly complied with by such person's respective cooperative. Such articles of merger and affidavits shall be submitted to the secretary of state for filing as provided in this chapter.



§ 65-25-119 - Effect of consolidation or merger.

The effect of consolidation or merger shall be as follows:

(1) The several cooperatives which are parties to the consolidation or merger shall be a single cooperative, which, in the case of a consolidation, shall be the new cooperative provided for in the articles of consolidation, and, in the case of a merger, shall be that cooperative designated in the articles of merger as the surviving cooperative, and the separate existence of all such cooperatives, except the new or surviving cooperative, shall cease;

(2) Such new or surviving cooperatives shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of a cooperative organized under this chapter, and shall possess all the rights, privileges, immunities and franchises, as well of a public as of a private nature, and all property, real and personal, applications for membership, all debts due on whatever account, and all other choses in action, of each of the consolidating or merging cooperatives. Furthermore, all and every interest of, or belonging or due to, each of the cooperatives so consolidated or merged shall be taken and deemed to be transferred to and vested in such new or surviving cooperative without further act or deed; and the title to any real estate, or any interest therein, under the laws of this state, vested in any such cooperatives shall not revert or be in any way impaired by such consolidation or merger;

(3) Such new or surviving cooperative shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the cooperatives so consolidated or merged, and any claim existing, or action or proceeding pending, by or against any of such cooperatives, may be prosecuted as if such consolidation or merger had not taken place, but such new or surviving cooperative may be substituted in its place;

(4) Neither the rights of creditors nor any liens upon the property of any such cooperatives shall be impaired by such consolidation or merger; and

(5) In the case of a consolidation, the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperatives; and in the case of a merger, the articles of incorporation of the surviving cooperative shall be deemed to be amended to the extent, if any, that changes in the articles of incorporation of the surviving cooperative are provided for in the articles of merger.



§ 65-25-120 - Dissolution.

(a) (1) A cooperative which has not commenced business may dissolve voluntarily by delivering to the secretary of state articles of dissolution, executed and acknowledged on behalf of the cooperative by a majority of the incorporators, which shall state:

(A) The name of the cooperative;

(B) The address of its principal office;

(C) That the cooperative has not commenced business;

(D) That the amount, if any, actually paid in on account of membership fees, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto and that all easements shall have been released to the grantors;

(E) That no debt of the cooperative remains unpaid; and

(F) That a majority of the incorporators elect that the cooperative be dissolved.

(2) Such articles of dissolution shall be submitted to the secretary of state for filing as provided in this chapter.

(b) (1) A cooperative which has commenced business may dissolve voluntarily and wind up its affairs in the following manner: Except as provided in § 65-25-113(a)(2)(D), the board shall first recommend that the cooperative be dissolved, which recommendation shall be submitted to the members of the cooperative at any annual or special meeting, the notice of which shall set forth such proposition. The proposed voluntary dissolution shall be deemed to be approved upon the affirmative votes of:

(A) If dissolution is or will be an incident of the sale, lease-sale or other disposition of the assets and properties of the cooperative, as many as but not fewer than the percentage of the cooperative's members required to authorize such sale, lease-sale or other disposition as provided in § 65-25-113(a)(1)(A)(i), (ii), (iii), (iv), (v) or (vi), or § 65-25-113(b), or (c), or § 65-25-114(a), (b) or (c), whichever is applicable; or

(B) If dissolution is or will be from any other cause, the number or percentage of its members, or of those voting, whichever may be the case, as provided in the cooperative's articles of incorporation or bylaws.

(2) Any assets remaining after the discharge or provision for the discharge of all of the cooperative's liabilities and the distribution of any patronage capital still outstanding on its books shall be distributed on a pro rata basis and without priority to all present and former members of the cooperative to the extent practicable, as determined by the board; provided, that if the board determines that the amount of such surplus is so small in relation to the administrative cost of distributing it as to be prohibited, such surplus may be donated by the board to one (1) or more charitable or educational organizations which are exempt from federal income taxation.



§ 65-25-121 - Foreign corporations.

(a) Any corporation organized on a nonprofit or a cooperative basis for the primary purpose and/or for one (1) or more secondary purposes and operating in a state adjacent to this state shall be permitted to transact business in this state without complying with any statute of this state pertaining to the qualification of foreign corporations for the transaction of business in this state.

(b) Any such foreign corporation, as a prerequisite to its transaction of business in this state, shall, by an instrument executed and acknowledged in its behalf by its president or vice president and attested to by its secretary, designate the secretary of state its agent to accept service of process in its behalf. In the event any such process shall be served upon the secretary of state, the secretary of state shall forthwith forward the same by registered mail to such corporation at the address thereof specified in such instrument.

(c) Any such corporation may sue and be sued in the courts of this state to the same extent that a cooperative under this chapter may sue or be sued in such courts.

(d) Any such foreign corporation may secure its notes, bonds, or other evidences of indebtedness by mortgage, pledge, deed of trust, or other encumbrance of any or all of its then-owned or after-acquired real or personal property, assets, or franchise, located or to be located in this state, and also upon its revenues and income.



§ 65-25-122 - Taxes.

(a) Nothing in this chapter contained shall be construed to exempt cooperatives and foreign corporations transacting business in this state pursuant to this chapter from ad valorem property taxes. Assessment schedules for such property that is devoted to and used or useful in pursuance of the primary purpose shall be filed with the comptroller of the treasury, and the payment of such taxes shall be in lieu of all other taxes of every kind or nature whatever, unless it is otherwise specifically provided by law that such other tax or taxes shall be applicable to cooperatives formed or foreign corporations transacting business pursuant to this chapter; provided, that all facilities and plants constructed for such primary purpose shall be exempt from ad valorem property taxes for a period of four (4) years from and after the date of such construction.

(b) Assessment schedules for such property that is devoted and used or useful in pursuance of one (1) or more secondary purposes shall be filed in the same manner and in the same places, and taxes on such properties shall be paid to the same authorities and to the same extent, as would be the case were such cooperative or foreign corporation organized and operating as a corporation under the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27.



§ 65-25-123 - Exemption from jurisdiction of Tennessee regulatory authority.

Cooperatives and foreign corporations transacting business in this state pursuant to this chapter shall be deemed to be not-for-profit cooperatives and nonutilities, and, except as provided in § 65-25-122, exempt in all respects from the jurisdiction and control of the Tennessee regulatory authority.



§ 65-25-124 - Securities act exemption.

Title 48, chapter 16 shall not apply to any note, bond, or other evidence of indebtedness issued by any cooperative or foreign corporation transacting business in this state pursuant to this chapter, to the United States or any agency or instrumentality thereof, or to any mortgage or deed of trust executed to secure the same. These sections, as amended, shall not apply to the issuance of membership certificates by any cooperative or any such foreign corporation.



§ 65-25-125 - Nonapplicability or qualified applicability of certain provisions of the Tennessee Nonprofit Corporation Act.

(a) The following sections of the Tennessee Nonprofit Corporation Act, all contained in title 48, shall not be applicable to cooperatives incorporated under or otherwise subject to this chapter: §§ 48-56-103, 48-56-204, title 48, chapter 56, part 3 and § 48-56-501; §§ 48-57-102 -- 48-57-105, 48-57-108, 48-57-201, 48-57-203 -- 48-57-209 and 48-57-301; §§ 48-58-103 -- 48-58-106, 48-58-108, and 48-58-109 and 48-58-304 [repealed]; §§ 48-60-103, 48-60-202 -- 48-60-204 and 48-60-302; title 48, chapter 61; §§ 48-62-101 and 48-62-103; §§ 48-63-101 and 48-63-102; and § 48-64-102.

(b) The following provisions of the Tennessee Nonprofit Corporation Act, all contained in title 48, shall, but only as qualified in this subsection (b), be applicable to cooperatives incorporated under or otherwise subject to this chapter:

(1) Section 48-51-201 except as provided in subdivisions (13) and (31) and in the second sentence of subdivision (15) thereof; § 48-51-202 except that subsection (c) thereof shall apply also to notice to directors of board meetings; § 48-51-601 except that the words "impractical or" in subsection (a) thereof shall not be in effect;

(2) Section 48-52-101 except that incorporators under this chapter may be one (1) or more cooperatives;

(3) Title 48, chapter 55 shall apply to cooperatives, except that, with respect to cooperatives already in existence prior to January 1, 1988:

(A) Unless and until thereafter changed, their registered offices and addresses shall be their principal offices and addresses and their registered agents shall be their general or acting managers, by whatever title known, and such agents' addresses shall be that of the registered offices; and

(B) Such cooperatives need not file any statement of their registered offices or agents or of the addresses of such offices or agents until they otherwise are required to file an amendment of their respective charters pursuant to § 48-68-101(b); provided, if such registered offices or agents or their addresses are changed after January 1, 1988, such cooperatives shall file a statement thereof with the secretary of state pursuant to § 48-68-102;

(4) Section 48-58-303 except that a cooperative may make loans to guarantee the obligations of a director, or of an officer who is also a member of the cooperative, in the ordinary course of business for the same purposes, on the same basis, and the same manner and to the same extent as such loans may be made to, or obligation may be guaranteed on behalf of, other members of the cooperative;

(5) Subsection (a), but not subsection (b), of § 48-60-101 shall be applicable; and

(6) Section 48-66-108 except that the entitlement in the section shall not be greater than the entitlement provided in § 48-66-102.

(c) The provisions of nonapplicability and of qualified applicability set forth in subsections (a) and (b) shall not be exclusive. Other provisions of the Tennessee Nonprofit Corporation Act, compiled in title 48, chapters 51-68, shall or shall not be applicable, wholly or on a qualified or partial basis, to cooperatives incorporated under or otherwise subject to this chapter, depending upon whether such provisions are or are not consistent with or different from the provisions of this chapter, as provided for in § 48-51-104.



§ 65-25-126 - Construction of chapter.

This chapter shall be construed liberally. The enumeration of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manner, methods, or things. Notwithstanding the foregoing or any other provisions in this chapter to the contrary, this chapter shall not be construed to affect the powers conferred or the limitations imposed upon annexing municipalities and electric cooperatives in § 6-51-112; nor shall this chapter be construed to affect or restrict the services or activities provided or performed by a microwave system authorized and licensed by the federal communications commission on April 7, 1988.



§ 65-25-127 - Sale of cable programming.

No cooperative shall sell any cable programming to any users served or serviceable by a franchised cable company on April 7, 1988, except through establishment of a telecommunications joint venture with such a cable company, pursuant to § 65-25-131.



§ 65-25-128 - Existing electric cooperatives -- Restrictions on concurrent operation with microwave systems.

This chapter shall not be construed to authorize any existing electric cooperative to provide or perform services or activities in any geographic area in the state where such services or activities are currently being provided or performed by a wireless cable (microwave) system authorized and licensed by the federal communications commission as a multi-channel and/or multipoint distribution system (MDS) on April 7, 1988, without the express written consent of the MDS/MMDS owner/operator. This section applies only to a wireless cable (microwave) system authorized and licensed by the federal communications commission as a multi-channel and/or multi-point distribution system (MDS) in existence and operating on April 7, 1988.



§ 65-25-129 - Exemption for utility districts.

Notwithstanding any provision contained in this chapter to the contrary, it is the specific intent of this chapter that all utility districts heretofore or hereafter created under the "Utility District Act of 1937," compiled in title 7, chapter 82, or any similar legislation, shall be specifically exempt from this chapter.



§ 65-25-130 - Subsidies by electric cooperatives to cable joint ventures -- Antitrust provisions -- Remedies.

(a) An electric cooperative may not provide subsidies to a cable joint venture. Notwithstanding that limitation, an electric cooperative participating in a cable joint venture may:

(1) Dedicate a reasonable portion of the electric plant to the provision of such service, the costs of which shall be allocated to such services by agreement of the parties to the joint venture; and

(2) Lend funds, at a rate of interest not less than the highest rate then earned by the electric cooperative on invested electric plant funds, to acquire, construct, and provide working capital for the system, plant, and equipment necessary to provide any such services; provided, that such interest costs shall be allocated to the cost of such service for regulatory purposes, and further provided that no financing for a cable joint venture shall come from loans from the rural utility service of the United States department of agriculture unless and until such loans are specifically authorized by federal statute.

(b) To the extent that an electric cooperative offers the services authorized by § 65-25-105 in a joint venture, such cooperative shall have all the powers, obligations, and authority granted other entities providing such services under the applicable laws of the United States, the state of Tennessee, or local governments; provided, that the franchise under which the joint venture shall operate shall in no way be considered an overlapping franchise nor in any way modify or amend § 7-59-203.

(c) Nothing in this chapter shall be construed to alter or amend the process or procedure for renewal of franchises.

(d) It is unlawful during the negotiation of the joint venture or thereafter for any party to a cable joint venture or the local franchising authority, as defined in title 7, chapter 59, to use unfair or anti-competitive practices under any applicable state or federal law. Such practices shall include, but are not limited to, predatory pricing, collusion, and price tying.

(e) The parties to a cable joint venture or the local franchising authority, as defined in title 7, chapter 59, may bring a civil action for injunctive or declaratory relief in chancery court to enforce subsection (d). Venue for such action may be in any county where the unfair or anti-competitive practice is alleged to have occurred or to be threatened.

(f) If the cable joint venture or any member of the cable joint venture providing such service is exempt from paying federal, state, or local taxes, then, for regulatory purposes, the cable joint venture shall allocate to the costs of such services an amount equal to a reasonable determination of the state, local and federal taxes which would be required to be paid if the cable joint venture were not exempt and each of its members were not exempt from paying such taxes.



§ 65-25-131 - Joint ventures for provision of telephone, telegraph or telecommunications services -- Subsidies -- Antitrust provisions -- Remedies -- Joint ventures for provision of natural gas.

(a) (1) Each cooperative may, within its service area and with the authorization of its board, contract to establish a telecommunications joint venture with any entity for the provision of telephone, telegraph, or telecommunications services in compliance with chapters 4 and 5 of this title, and all other applicable state and federal laws, rules and regulations. Notwithstanding § 65-4-101(6)(B) or any other provision of this code or of any private act, a telecommunication joint venture and every member of a telecommunication joint venture shall be subject to regulation by the Tennessee regulatory authority in the same manner and to the same extent as other certified providers of telecommunications services, including, without limitation, rules or orders governing anti-competitive practices, and shall be considered as and have the duties of a public utility, as defined in § 65-4-101, but only to the extent necessary to effect such regulation and only with respect to the provision of telephone, telegraph and telecommunication services.

(2) Neither an electric cooperative nor any other entity participating in a telecommunications joint venture that provides such services may provide subsidies for such services. Notwithstanding the limitations set forth in the preceding sentence, an electric cooperative participating in a telecommunications joint venture may:

(A) Dedicate a reasonable portion of the electric plant to the provision of such services, the costs of which shall be allocated to such services for regulatory purposes; and

(B) Lend funds, at a rate of interest not less than the highest rate then earned by the electric cooperative on invested electric plant funds, to acquire, construct, and provide working capital for the system, plant, and equipment necessary to provide any such services; provided, that such interest costs shall be allocated to the cost of such services for regulatory purposes.

(3) To the extent that it provides such services, a telecommunications joint venture has all the powers, obligations and authority granted entities providing telecommunications services under applicable laws of the United States or this state. To the extent that such authority and powers do not conflict with chapter 4 or 5 of this title, and any rules, regulations, or orders issued thereunder, a telecommunications joint venture providing any such services shall have all the authority and powers with respect to such services as are enumerated in this chapter.

(4) If the telecommunications joint venture or any member of the telecommunications joint venture providing such service is exempt from paying federal, state, or local taxes, then for regulatory purposes, the telecommunications joint venture shall allocate to the costs of such services an amount equal to a reasonable determination of the state, local and federal taxes which would be required to be paid if the telecommunications joint venture and each of its members were not exempt from paying such taxes.

(5) This subsection (a) is not applicable to areas served by an incumbent local exchange telephone company or telephone cooperative with fewer than one hundred thousand (100,000) total access lines in this state unless such company voluntarily enters into an interconnection agreement with a competing telecommunications service provider or unless such incumbent local exchange telephone company applies for a certificate to provide telecommunications services in an area outside its service area existing on June 6, 1995, or § 65-4-201(d), is declared unconstitutional or unlawful by a court of competent jurisdiction in a final non-appealable order.

(b) Each cooperative may, within its service area and with the authorization of its board, contract to establish a joint venture with any entity to provide the transmission, transportation, distribution, delivery, or sale of natural gas, or similar products; provided, that the entity with which the joint venture is established shall be engaged in such business at the time the contract to establish the joint venture is effective.



§ 65-25-132 - Joint ventures subject to excise and franchise taxes.

Each joint venture created pursuant to § 65-25-105 or § 65-25-131 in which one (1) or more of the owners of the joint venture is an entity subject to the taxes imposed by title 67, chapter 4, parts 20 and 21 shall itself be subject to and shall pay the taxes required by title 67, chapter 4, parts 20 and 21, or any tax imposed in place thereof.



§ 65-25-133 - Joint ventures to provide alarm services not authorized.

Nothing in Acts 1999, ch. 430, shall be construed to allow an electric cooperative or a joint venture in which an electric cooperative is a member to engage in the business of providing alarm systems, as defined in title 62, chapter 32, part 3.



§ 65-25-134 - Telecommunications services.

(a) Every cooperative has the power and is authorized, acting through its board of directors, to acquire, construct, own, improve, operate, lease, maintain, sell, mortgage, pledge or otherwise dispose of any system, plant or equipment for the provision of telephone, telegraph, telecommunications services, or any other like system, plant, or equipment within and/or without the service area of such cooperative in compliance with title 65, chapters 4 and 5, and all other applicable state and federal laws, rules and regulations. Notwithstanding § 65-4-101(6)(A)(vi) or any other provision of this code or of any private act to the contrary, to the extent that any cooperative provides any of the services authorized by this section, such cooperative shall be subject to regulation by the Tennessee regulatory authority in the same manner and to the same extent as other certificated providers of telecommunications services, including, without limitation, rules or orders governing anti-competitive practices, and shall be considered as and have the duties of a public utility, as defined in § 65-4-101, but only to the extent necessary to effect such regulation and only with respect to such cooperative's provision of telephone, telegraph and communication services.

(b) A cooperative providing any of the services authorized by subsection (a) shall not provide subsidies for such services. Notwithstanding that limitation, a cooperative providing such services shall be authorized to:

(1) Dedicate a reasonable portion of the electric plant to the provision of such services, the costs of which shall be allocated to such services for regulatory purposes;

(2) Lend funds, at a rate of interest not less than the highest rate then earned by the cooperative on invested electric plant funds, to acquire, construct, and provide working capital for the system, plant, and equipment necessary to provide any of the services authorized under subsection (a); provided, that such interest costs shall be allocated to the cost of such services for regulatory purposes.

(c) (1) To the extent that it provides any of the services authorized by subsection (a), a cooperative has all the powers, obligations and authority granted entities providing telecommunications services under applicable laws of the United States or this state. To the extent that such authority and powers do not conflict with title 65, chapter 4 or 5, and any rules, regulations, or orders issued thereunder, a cooperative providing any of the services authorized by subsection (a) has all the authority and powers with respect to such services as are enumerated in this chapter.

(2) Notwithstanding the authorization granted in subsection (a), a cooperative shall not provide any of the services authorized by subsection (a) unrelated to its electric services within the service area of an existing telephone cooperative with fewer than one hundred thousand (100,000) total lines organized and operating under chapter 29 of this title, and therefore shall adhere to those regulations of the 1995 Tennessee Telecommunications Act and rules of the Tennessee regulatory authority, which are applicable to the telephone cooperatives, and specifically §§ 65-4-101 and 65-29-130.

(d) For regulatory purposes, a cooperative shall allocate to the costs of providing any of the services authorized by subsection (a):

(1) An amount for attachments to poles owned by the cooperative equal to the highest rate charged by the cooperative to any other person or entity for comparable pole attachments; and

(2) Any applicable rights-of-way fees, rentals, charges, or payments required by state or local law of a non-governmental corporation that provides the identical services.

(e) (1) Nothing in this chapter shall be construed to allow a cooperative to provide any service for which a license, certification, or registration is required under title 62, chapter 32, part 3.

(2) Nothing in this chapter shall allow a cooperative to provide any service for which a license, certification, or registration is required under title 62, chapter 32, part 3, or to operate a cable system as defined by § 7-59-201, except as permitted by Acts 1999, ch. 430, or to provide pager service.

(f) This chapter supersedes any conflicting law.



§ 65-25-135 - Retail sales and distribution of liquefied petroleum gas.

(a) Notwithstanding any other law to the contrary, an electric cooperative may enter into or remain in the retail sales and distribution of liquefied petroleum gas (propane) and the services related to such business, including, but not limited to, the design, sale, distribution, lease, rental, installation, construction, modernization, retrofit, maintenance or repair of propane gas-related systems, propane gas products or propane gas equipment; provided, however, that such sales, distribution and services must be provided by a for-profit entity which, for purposes of this section shall mean a corporation, a limited liability company, a limited partnership, or a limited liability partnership.

(b) The for-profit entity must maintain separate financial records. The cost of all equipment, assets, and services utilized by the for-profit entity in the sale and distribution of propane shall be fairly allocated to the for-profit entity; provided, however, that any equipment or assets utilized solely by the for-profit entity for the sale and distribution of propane shall be leased or purchased by the for-profit entity. There shall be no loans or grants to the for-profit entity from an electric cooperative unless such loans and grants shall be repaid together with fair market rate interest charges by the for-profit entity. The for-profit entity shall be liable for taxes, both state and federal, if applicable. All costs of doing business shall be borne by the for-profit entity.

(c) Any person who has been damaged as a result of a violation of this section may bring an action to enjoin and restrain any violation of subsections (a) and (b) and may in the same action seek damages in a court of competent jurisdiction against the for-profit entity. Available relief shall include, but not be limited to, monetary damages and injunctive relief.

(d) This section shall not apply to the sale and distribution of propane in relation to or for use in fuel cell or other power generation devices.






Chapter 26 - Gas Companies

§ 65-26-101 - Power to lay pipes and conductors.

To enable gas companies to establish such works, they are empowered to lay pipes and extend conductors through the streets, lanes, and alleys of any town, city, or village, in such manner, however, as to produce the least possible inconvenience to the town, city, or village, or its inhabitants, or to travelers, and to take up pavements and sidewalks; provided, that they shall repair the same with the least possible delay; and provided further, that no one of the streets or alleys shall be entered upon or used by any corporation for laying pipes and conductors, or otherwise, until the consent of the municipal authorities shall have been obtained, and an ordinance shall have been passed prescribing the terms on which the same may be done.



§ 65-26-102 - Sale of gas.

The corporation is authorized to charge a reasonable price for gas, not higher than the price allowed by existing charters to gas companies heretofore chartered in this state; provided, that the corporation shall never charge more than one cent (1cent(s)) per every cubic foot of gas used, as may be indicated by the gas meter or computed by the ordinary rules in such cases; nor shall it at any time charge the authorities of the town, city, or village more per cubic foot than it is charging the inhabitants of such town, city or village at that time.



§ 65-26-103 - Restrictions against nuisances.

The works and operations of the company shall be so constructed and managed that no annoyance shall accrue therefrom to the health and comfort of the inhabitants of the town; and nothing in this chapter shall be so construed as to absolve the company, its officers or agents, from any legal proceedings to restrain or abate any nuisance arising from such works or operations.



§ 65-26-104 - Damage or tampering with company property.

If any person shall injure or destroy any portion of the gas fixtures, or other property belonging to the company, or shall willfully open a communication into the street or other gas pipes, or let on gas after it has been stopped by the company, such person shall be liable for all damages sustained by such proceeding, and also to a penalty not exceeding five hundred dollars ($500), upon conviction before any court having jurisdiction of the offense.



§ 65-26-105 - Condemnation.

The corporation shall have the power of condemnation granted to electric companies in § 65-22-101.






Chapter 27 - Water and Waterworks Companies

§ 65-27-101 - Power of condemnation.

(a) Any water company is empowered to acquire, by purchase, condemnation, or other proper method, the right to use and divert the water flowing and running into any stream or watercourse which may be necessary to the exercise of any of the powers of a public or quasi public character granted to the corporation; and whenever it shall be necessary so to divert the water from any such stream or watercourse, the corporation shall have the right to have the water to be so diverted and the land so to be used, over which it shall be conducted, condemned, and the value thereof assessed in the manner provided in title 29, chapter 16; and it may in like manner take such land, water, and riparian rights, and such rights-of-way as may be necessary for establishing and maintaining its power houses, canals, flumes, conduits, pipelines, ponds, dams, reservoirs, and other works, and the rights-of-way to any and all lands between its ponds, dams, and reservoirs and power houses, and the cities, towns, and villages and other points at which its water may be transmitted, consumed, or disposed of as may be necessary to place its conductors, canals, flumes, pipelines, either above or underground, and may at any time enter thereon and repair same, or when deemed advisable, to place additional equipment, appliances, or appurtenances; but, in all cases, such act shall be done in such manner and with such haste as to do as little injury to private property as possible.

(b) Any exercise of the powers granted under this section is subject to and shall not conflict with the Water Quality Control Act, compiled in title 69, chapter 3, part 2 [repealed], or the Inter-basin Water Transfer Act, compiled in title 69, ch. 7, part 2 and the regulations thereunder.



§ 65-27-102 - Companies contracting to supply water to charitable institutions.

Water companies incorporated under the laws of this state which have or may have contracts to supply with waters, state or national homes for disabled soldiers, insane asylums, state or national schools for the correction and reformation of juvenile criminals, or any like institution of public charity, are empowered to condemn springs, creeks, and waters, and the riparian rights of lower owners for the purpose of furnishing such water supply. Such uses of waters for the objects here enumerated are each declared a public use.



§ 65-27-103 - Compensation to owners for property condemned.

Such water company so condemning the water or riparian rights shall make compensation to the owners thereof for such water or rights as may be condemned and the compensation shall be paid by the water company.



§ 65-27-104 - Bond by water company pending assessment of damages.

Pending the assessment of damages and any litigation in regard thereto, the water company may give bond with good and solvent securities, payable to the owner or owners of the water or rights, to promptly pay to the owner any amount of damages which may be assessed by the jury as provided for in § 65-27-101, and upon executing and filing such bond may thereupon take the water or waters.



§ 65-27-105 - Authority to lay pipes.

To enable the corporation to establish its works, it is empowered to:

(1) Lay down pipes through the streets, lanes, and alleys of the town, city, or village in such manner as to produce the least possible inconvenience to the town, city, or village, or to its inhabitants, or to travelers; and

(2) Take up pavements and sidewalks;

provided, that it shall repair the same with the least possible delay.



§ 65-27-106 - Extension and placement of conductors, pipelines, hydrants and fire plugs.

Such corporation, after having first obtained permission from the governing authorities thereof, is invested with the privilege of extending and placing its conductors, pipes, and pipelines along, through, or upon all or any of the streets, lanes, and alleys of the cities, towns, and villages in which it may operate, and in, through, and along any and all of the roads, and public highways of the counties, and of erecting hydrants and fire plugs at suitable places along the streets, lanes, alleys, roads, and public highways for the purpose of supplying water to the inhabitants thereof for manufacturing, domestic, or sanitary or other purposes, and for such purposes it may make any and all necessary excavations in and along the same after first obtaining permission from the governing authorities of the incorporated cities, towns, and villages, and when outside of any incorporated towns, of the governing authority of the county in which same is located; but all excavations shall be made in such manner as to give the least inconvenience to the public, and shall be replaced with all possible speed by and at the expense of the corporation in as substantial manner as found before being excavated.



§ 65-27-107 - Injury or destruction of company property or unauthorized connections.

It is unlawful for any person to injure or destroy any of the pipes, fixtures, or other property of the company, or to turn on water, or to make any connection with the pipes, or other fixtures after the same has been shut off, stopped, or disconnected by the company.



§ 65-27-108 - Use of company property without contract.

It is also unlawful for any person to take or use any water, or other thing belonging to the company for any purpose without having previously contracted with the company therefor.



§ 65-27-109 - Pollution of water or reservoir.

It is also unlawful for any person to willfully corrupt or permit anything to run or fall into any stream or reservoir from which the corporation takes water for the purpose of supplying any city, town, or village, or the inhabitants thereof, which will corrupt the same or render it unpalatable, unwholesome, or unfit for use for any purpose for which it may be supplied, or to bathe in or lead any animal into the same.






Chapter 28 - Pipeline Corporations

Part 1 - General Provisions

§ 65-28-101 - Right of condemnation.

A pipeline corporation has the right, in pursuance of the general laws authorizing condemnation of private property for works of internal improvement, to appropriate as an easement or right-of-way of lands necessary for its pipelines; and also land, and rights in land for the development, construction and operation of underground storage reservoirs for natural gas; and also land for pump stations and terminal facilities over any land of any person or corporation through which a pipeline may be located; provided, that no one of the streets, alleys, squares or highways within the corporate limits of any municipality in the state shall be entered upon or used by any corporation for laying pipelines and conductors, or otherwise, until the consent of the municipal authorities shall have been obtained, and an ordinance shall have been passed prescribing the terms on which the same may be done.



§ 65-28-102 - Tolls or freight rates.

A pipeline corporation has the right to exact and receive the same tolls or charges for the transportation of products as other common carriers.



§ 65-28-103 - Discrimination prohibited -- Rights and liabilities -- Jurisdiction of Tennessee regulatory authority -- Pilot program to allow intrastate pipeline corporations to transport natural gas to end users.

(a) All such corporations shall furnish equal facilities to all persons and shall not discriminate in services, in charges, or otherwise, either for or against any person, and shall be charged with all duties, responsibilities, and liabilities imposed upon public utility corporations by the laws of this state, and be subject to the Tennessee regulatory authority.

(b) (1) As a pilot project through the end of the year 2003, and notwithstanding any state or local law to the contrary, any intrastate natural gas pipeline corporation, subject to regulation by the Tennessee regulatory authority as a public utility, may transport natural gas to end users in Tennessee only if such natural gas is produced from Tennessee wells located in any county contained within the second, fourth, fifth, sixth, seventh or twelfth senatorial districts, and/or in the smallest county by population located in the fifteenth senatorial district, as these districts exist on June 17, 1999, and only if the end users of such natural gas are located in these counties; provided that no such pilot project shall be permitted within the chartered service area of a utility district created by private act. Such intrastate natural gas pipeline corporations shall not transport intrastate natural gas to end users that are served by a municipal utility or by a utility district or within a utility district's chartered service area on June 17, 1999, unless:

(A) The end user has been served by an interstate pipeline; or

(B) At the option of the utility district or municipal utility, such intrastate natural gas pipeline or end user assumes any contractual obligation of the utility district or municipal utility to an interstate natural gas pipeline incurred on behalf of such end user which remains after termination of service by such end user prior to the end of the term of the contract, tariff or other arrangement pursuant to which the end user receives service.

(2) At the option of the utility district or municipal utility, such intrastate natural gas pipeline may serve end users not now being served by a municipal utility or by a utility district or within a utility district's chartered service area. This subdivision (b)(2) shall not prohibit service to end users specifically authorized to be served in accordance with subdivision (b)(1)(A).

(3) Any contractual arrangements made by an intrastate natural gas pipeline corporation for transportation of natural gas pursuant to subdivision (b)(1) shall remain in effect according to their terms if such agreements are entered into, or permits are granted, during the pilot project, even though the term of such transportation agreement shall be for a longer term than the pilot project and without regard to whether the pilot project is extended or is not extended.



§ 65-28-104 - Gas pipeline systems -- Definitions.

As used in §§ 65-28-104 -- 65-28-111, unless the context otherwise requires:

(1) "Authority" means the Tennessee regulatory authority;

(2) "Federal safety standards" means the minimum federal safety standards adopted by the United States department of transportation pursuant to the Natural Gas Pipeline Safety Act (49 U.S.C. § 60101 et seq.) or any amendments thereto which may be adopted in the future;

(3) "Gas" means natural gas, petroleum gas, flammable gas, or gas which is toxic or corrosive;

(4) "Gas public utilities" means any person, firm, corporation or other legal entity of any kind engaged in the transportation of gas, and includes the state of Tennessee, every county in the state of Tennessee, every municipality in the state of Tennessee and every utility district created under title 7, chapter 82, which has not been certified with the department of transportation under the Natural Gas Pipeline Safety Act, every public body or corporation of whatever kind in the state of Tennessee, and every private or nonpublic entity, when engaged in the transportation of gas;

(5) "Pipeline systems" means new and existing pipeline rights-of-way and any pipeline, equipment facility, and building, used by a public utility in the transportation and distribution of gas or the treatment of gas during the course of transportation and distribution, but "rights-of-way" as used in §§ 65-28-104 -- 65-28-111 does not authorize the authority to prescribe the location or routing of any pipeline facility; and

(6) "Transportation of gas" means the gathering, transmission, and distribution of natural gas by pipeline, or its storage, and the transmission and distribution of all kinds of gas other than natural gas.



§ 65-28-105 - Safety standards.

All pipeline systems used in this state shall be constructed, operated and maintained in such a manner as to at all times be in compliance with the defined minimum safety standards and amendments thereto, as well as such additions and amendments as may be ordered by the authority from time to time.



§ 65-28-106 - Powers and duties of authority.

(a) The authority has the right, power and authority to provide and make certifications, reports and information to the secretary of the United States department of transportation; to enter into agreements with the secretary to carry out the purposes of §§ 65-28-104 -- 65-28-111; to enforce safety standards in the state including enforcement of federal safety standards as permitted in the Natural Gas Pipeline Safety Act (49 U.S.C. § 60101 et seq.); and to exercise regulatory jurisdiction over the safety of pipeline systems and transportation of gas in accordance with permission granted by the Natural Gas Pipeline Safety Act.

(b) The authority has the right, power and authority to promulgate reasonable rules and regulations to ensure that each pipeline system is operating in compliance with the required safety standards and to enforce such compliance. It has the right, power and authority to require each public utility to make, maintain and file such books, papers, records and documents as the authority may deem necessary and to require that these books, papers, records and documents be made available to members of the authority and their employees upon request. Authorized representatives of the authority shall be authorized to inspect all pipeline systems, facilities and equipment and shall have the right of access and entry to all buildings and property owned, leased or operated by such systems.

(c) The authority shall be authorized to employ such inspectors or other qualified employees as may be necessary to carry out §§ 65-28-104 -- 65-28-111.



§ 65-28-107 - Injunctions.

Upon petition of the authority, the chancery court, sitting in equity, in any county in which a violation of §§ 65-28-104 -- 65-28-111 exists shall have jurisdiction to restrain such violation and to enforce compliance with the safety standards required by such sections.



§ 65-28-108 - Penalty provisions.

(a) Any person who violates §§ 65-28-104 -- 65-28-111, or of any regulation issued under such sections, is subject to a civil penalty not to exceed ten thousand dollars ($10,000) for each such violation for each day that such violation persists, except that the maximum civil penalty shall not exceed five hundred thousand dollars ($500,000) for any continuing series of violations.

(b) Any civil penalty may be compromised by the authority. In determining the amount of such penalty, or the amount agreed upon in compromise, the appropriateness of such penalty to the size of the business of the person charged, the gravity of the violation, and the good faith of the person charged in attempting to achieve compliance, after notification of a violation, shall be considered. The amount of such penalty, when finally determined, or the amount agreed upon in compromise, shall be paid within thirty (30) days after the determination to the authority, to be used for the purposes of §§ 65-28-104 -- 65-28-111; and, if not paid within such time, may be recovered in a civil action brought by the authority in the chancery court of any county in which a violation exists.



§ 65-28-109 - Limit of authority's jurisdiction.

Nothing in §§ 65-28-104 -- 65-28-111 shall be deemed to confer upon the authority any additional power and jurisdiction to supervise or regulate the rates, services, franchises or other matters pertaining to pipeline systems or transportation of gas except with respect to the enforcement of federal safety standards prescribed by the secretary of the United States department of transportation and such additions and amendments as ordered by the authority; nor shall anything in §§ 65-28-104 -- 65-28-111 be deemed to confer upon the authority any power to adopt or continue in force any standards for pipeline systems or transportation of gas, including carbon dioxide transported via interstate pipeline, subject to the jurisdiction of the federal power commission as prohibited in the Natural Gas Pipeline Safety Act (49 U.S.C. § 60101 et seq.).



§ 65-28-110 - Inspection, control, and supervision fees.

(a) Every public utility engaged in the operation of gas pipeline systems in this state to which this chapter applies, with the exception of those utilities presently paying a fee as provided by chapter 4, part 3 of this title, shall pay to the state, on or before April 1 of each year, a fee for the inspection and supervision of the standards of safety as prescribed by this chapter. The fees collected pursuant to this section shall be used to fund the authority's gas safety inspection program and shall be segregated in an account so designated.

(b) Such fee shall be paid by such public utility engaged in the operation of gas pipeline systems in addition to any and all property, franchise, license and other taxes, fees and charges fixed, assessed or charged by law against such utility, but shall not be levied against those utilities paying a fee under chapter 4, part 3 of this title.

(c) The amount of such fee is to be measured by the number of active gas meters in service within the service area of each public utility, municipal gas system and gas utility district. Where there are no meters, the fee is to be measured by the number of active services. The fee fixed and assessed against and to be paid by each public utility, municipal gas system, and gas utility district is as follows:

(1) (A) A flat rate of one hundred dollars ($100) for all meters in service of up to one hundred fifty-four (154) meters;

(B) Sixty-five cents (65cent(s)) for each meter in service from one hundred fifty-five (155) to two thousand (2,000) meters;

(C) Fifty cents (50cent(s)) for each meter in service from two thousand one (2,001) to ten thousand (10,000) meters; and

(D) Thirty-five cents (35cent(s)) for each meter in service exceeding ten thousand (10,000) in number; or

(2) In the case of interstate pipeline companies or systems, or companies or systems having no gross receipts, or no active meters in service, or other service in this state, but traversing the state in its transmission of gas service, the fee is to be assessed at the rate of four dollars and seventy-five cents ($4.75) per mile of twenty-four inch (24'') equivalent pipeline.

(d) In no case shall the fee to be paid be less than one hundred dollars ($100), which will be the minimum inspection fee to be paid by the public utility engaged in the operation of gas pipeline systems subject to such fee and not presently paying a fee as provided in chapter 4, part 3 of this title, nor more than seventy-eight thousand dollars ($78,000), which shall be the maximum paid by such companies; provided, that for a petroleum gas system subject to the Natural Gas Pipeline Safety Act (49 U.S.C. § 60101 et seq.), except a system serving ten (10) or more customers from a common tank, the fee shall be twenty dollars ($20.00).

(e) The inspection, control and supervision fees provided for in this section shall become due and payable on April 1 of each year.

(f) The inspection fees and penalties provided for in this section shall be collected by the authority.



§ 65-28-111 - Default in payment of fees and penalties.

The default in payment of fees and civil penalties, penalties therefor, suits for collection, counsel fees and liens for any fees and penalties in case of default in the payment of any such fee or part thereof, as provided for in this chapter, shall be governed by §§ 65-4-308 and 65-4-309.






Part 2 - Landfill Methane Development Act

§ 65-28-201 - Short title -- Legislative intent -- Construction.

(a) This part shall be known and may be cited as the "Landfill Methane Development Act."

(b) It is recognized by the general assembly that the provision of dependable and economical sources of energy is vital to the health, welfare and economic well-being of the citizens and residents of the state and that one of the primary sources of energy in this state is natural gas. The general assembly further recognizes world supplies of natural gas are limited and that the market for natural gas has undergone major changes in recent years due to increasing demand. It is recognized by the general assembly that the primary constituent of natural gas is methane, and that methane is generated by the natural decomposition of materials deposited in solid waste landfills. Landfill methane is produced in landfills together with other gaseous materials, but the methane may be extracted, treated, and sold as a substitute for natural gas. It is also recognized by the general assembly that, if not utilized for a natural gas substitute or other energy or commercial use, the landfill methane may constitute a pollutant if released into the atmosphere; and, in certain instances under state and federal environmental laws, the landfill methane must be collected and destroyed and the commercial value of the landfill methane would then be wasted. In order to ensure that all persons have the flexibility and power to compete for and obtain methane from landfill gas and treat landfill gas for substitution for natural gas on terms that will result in continuing availability of both natural gas and landfill methane at reasonable rates to the citizens and residents of the state, and to encourage the reduction or elimination of atmospheric pollution that may occur if the landfill methane were allowed to be introduced into the atmosphere, it is the intent of the general assembly by this part to:

(1) Authorize any person to finance, acquire, own, operate, lease and dispose of rights, titles and interest of every kind and nature in facilities to produce and treat methane produced from landfill properties located within the state as a substitute for natural gas;

(2) Allow any pipeline corporation subject to the jurisdiction of the Tennessee regulatory authority to transport landfill methane gas, either alone or mixed with natural gas; and

(3) Authorize any person to contract for the purchase of supplies of landfill methane useable in lieu of natural gas, and transport landfill methane by pipeline from any supplier located inside or outside the state, either alone or mixed with natural gas.

(c) This part shall be liberally construed in conformity with such intent, it being hereby determined and declared that the means provided by this part are needed to provide for the continued availability to state citizens and residents of natural gas or substitutes for natural gas at reasonable rates.



§ 65-28-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Landfill methane" means the methane gas constituent of naturally-occurring emissions in gaseous form emanating from any landfill, whether such landfill is in current operation accepting additional fill material or is closed and not accepting any additional fill material, and whether or not any such landfill has or is required to have any collection system for the collection of landfill gas, including the landfill methane component of landfill gas. "Landfill methane" means the methane component of landfill gas, both before and after such component may be extracted from the landfill gas, as the context may require; and

(2) "Person" means any person, firm, corporation or other legal entity of any kind, including this state, every county in this state, and every municipality in this state.



§ 65-28-203 - Construction and operation of landfill methane facility.

Any person, with the consent of the owner of any landfill where landfill methane may be produced, and in compliance with all applicable laws, may construct and operate a facility for extracting, purifying, dehydrating, or otherwise treating landfill methane, for the purpose of preparing such landfill methane for transportation and sale to any person for use as a substitute for natural gas. No person constructing or operating any such facility or transporting or selling any landfill methane produced or treated in any such facility to any other person shall be considered to be engaged in the retail distribution of natural gas to the maximum extent of operations, transportation, or sale of all landfill methane volumes produced, transported, and sold, wherever such volumes may be sold and delivered, and whether or not such landfill methane is combined or intermixed after production with natural gas for transportation or sale.



§ 65-28-204 - Certificate of public convenience and necessity not required -- Economic regulation.

No person desiring to construct or operate a facility for gathering, extracting, purifying, dehydrating, or otherwise treating landfill methane shall be required to obtain any certificate of public convenience and necessity for such construction or operation of such facility from the Tennessee regulatory authority. Neither the rates and charges between the parties for construction and operation of any such facility, nor the sales price of any landfill methane produced or treated, shall be subject to economic regulation by the Tennessee regulatory authority or any other agency of the state; provided, that the construction and operation of any facility for such operations shall be subject to all other applicable laws.



§ 65-28-205 - Rates and charges -- Regulation.

The rates and charges for transportation by pipeline of landfill methane, either alone or in combination with natural gas, and the construction of facilities for the transportation by pipeline of landfill methane, whether alone or in combination with natural gas, shall be subject to the jurisdiction of the Tennessee regulatory authority to the same extent as the rates and charges, and the construction of facilities for, pipeline transportation of natural gas. No person that is exempt from regulation by the Tennessee regulatory authority in the transportation of natural gas shall become subject to such regulation by operation of this section or the transportation by such person of landfill methane, either alone or in combination with natural gas. No person shall be required to transport landfill methane by pipeline in combination with natural gas, if the landfill methane tendered for transportation does not meet quality specifications reasonably required by such person for pipeline transportation of natural gas. The Tennessee regulatory authority shall expedite the disposition of any proceeding brought concerning any rate, charge, or construction of facilities for transportation by pipeline of landfill methane.



§ 65-28-206 - Transportation of landfill methane.

Notwithstanding any other law, landfill methane may be transported by any pipeline corporation located wholly in this state or otherwise subject to the regulatory jurisdiction of the Tennessee regulatory authority, without regard to where the landfill methane may have been produced or extracted or is to be delivered within the state, and without regard to the size or classification or nature of any customer purchasing or receiving any landfill methane. Such transportation may be provided by an intrastate pipeline corporation by transporting landfill methane either alone or in combination with natural gas.



§ 65-28-207 - Natural gas local distribution system not required to transport landfill methane.

Nothing in this part shall be interpreted to require any natural gas local distribution system to purchase or transport any landfill produced methane gas.



§ 65-28-208 - Addition of refined landfill methane into natural gas stream.

The addition of refined landfill methane described in this part into any natural gas stream and the resulting use of the gas stream consisting in part of the refined landfill methane and in part of natural gas by any person purchasing or receiving the gas shall be considered for all purposes to be the use of natural gas within the meaning of any permit previously granted or granted in the future to the person by any agency of this state. It is expressly provided that this section does not authorize the use of raw, unprocessed or unrefined gas generated by decomposition at solid waste landfills to be sold or used as natural gas whether alone or in combination with natural gas. Any prohibition in any existing or future permit issued by this state applicable by its terms to the use of landfill gas shall be deemed to refer only to the use of the raw, unprocessed or unrefined gas generated by decomposition at solid waste landfills without treatment, refinement or purification as contemplated by this part; and any such prohibition applicable to landfill gas is expressly deemed to neither refer to nor prohibit the use of refined landfill methane as described in this part.









Chapter 29 - Telephone Cooperatives

§ 65-29-101 - Short title.

This chapter may be cited as the "Telephone Cooperative Act."



§ 65-29-102 - Purpose of cooperatives -- Nonprofit corporations.

Cooperative, nonprofit, membership corporations may be organized under this chapter for the purpose of furnishing telephone service in rural areas to the widest practical number of users of such service; provided, that there shall be no duplication of service where reasonably adequate telephone service is available. Corporations organized under this chapter and corporations which become subject to this chapter in the manner provided in this chapter are referred to in this chapter as "cooperatives," and shall be deemed to be not-for-profit corporations.



§ 65-29-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "De novo" means anew, afresh and from the beginning;

(2) "Member" means each incorporator of a cooperative and each person admitted to and retaining membership in the cooperative, and includes a husband and wife admitted to joint membership;

(3) "Person" includes any natural person, firm, association, corporation, business trust, partnership, federal agency, state or political subdivision or agency thereof, or any body politic; and

(4) "Telephone service" means any communication service whereby communication through the electric or electronic transmission of impulses by or through any media such as wireless technology, wires, cables, microwaves, radio waves, light waves or any combination of such media or any other future transmission technology which may become available to improve communication services, is the principal intended use thereof, and includes all telephone lines, facilities or systems used in the rendition of such service.



§ 65-29-104 - Powers.

A cooperative has the power to:

(1) Sue and to be sued, in its corporate name;

(2) Have perpetual existence;

(3) Adopt a corporate seal and alter the same at pleasure;

(4) Furnish, improve and extend telephone service, provide extended area service and telephone toll service to its members, to governmental agencies and political subdivisions, and to other persons not in excess of ten percent (10%) of the number of its members; provided, that without regard to the ten percent (10%) limitation, telephone service may be made available by a cooperative through interconnection of facilities to any number of subscribers of other telephone systems, and through pay stations to any number of users; and provided further, that a cooperative which, prior to its becoming subject to this chapter, has acquired all or part of a telephone system or systems may continue service to persons served from such systems or facilities without requiring such persons to become members, but only if the number of persons so served does not exceed twenty-five percent (25%) of the total number of persons served by the cooperative and the twenty-five percent (25%) exception shall be reduced to ten percent (10%) within twelve (12) months from date of acquisition; and provided further, that such nonmembers shall have the right to become members upon such terms as may be prescribed in the bylaws;

(5) Connect and interconnect its telephone lines, facilities or system with other telephone lines or systems, and make its facilities available to persons furnishing telephone service within or without this state;

(6) Become a member in one (1) or more other cooperatives or corporations or own stock in one (1) or more other cooperatives or corporations;

(7) Construct, maintain, operate, purchase, take, receive, lease as lessee or otherwise acquire, and own, hold, use, equip, maintain, and operate, and sell, assign, transfer, convey, exchange, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber, telephone communication lines or systems, lands, buildings, structures, exchanges, plants and equipment, and any and all kinds and classes of real or personal property whatsoever, which shall be deemed necessary, convenient, or appropriate to accomplish the purpose for which the cooperative is organized;

(8) Purchase or otherwise acquire, and own, hold, use, and exercise and sell, assign, transfer, convey, mortgage, pledge, hypothecate, or otherwise dispose of or encumber, franchises, rights, privileges, licenses, rights-of-way, or easements;

(9) Borrow money and otherwise contract indebtedness, and issue or guarantee notes, bonds, and other evidences of indebtedness therefor, and secure the payment thereof by mortgage, pledge, deed of trust, or any other encumbrance upon any or all of its then-owned or after-acquired real or personal property, assets, franchises, revenues or income;

(10) Make any and all contracts necessary or convenient for the full exercise of the powers in this chapter granted, including, but not limited to, contracts with any person for the purchase or sale of telephone service and in connection with any such contract to stipulate and agree to such covenants, terms, and conditions as the board of directors may deem appropriate, including covenants, terms and conditions with respect to resale rates, financial and accounting methods, services, operation and maintenance practices, and, consistent with § 65-29-122, the manner of disposing of the revenues of the properties operated and maintained by the cooperative;

(11) Construct, maintain, and operate telephone and communication lines, along, upon, under and across all public thoroughfares, including, without limitation, all roads, highways, streets, alleys, bridges, and causeways, and upon, under, and across all publicly owned lands; provided, that the respective authorities having jurisdiction thereof shall have the authority to designate or specify where poles shall be located;

(12) Condemn, subject to § 65-29-125, either the fee or such right, title, interest, or easement in property as the board of directors may deem necessary for its corporate purpose, and such property or interest in such property may be so acquired whether or not the same is owned or held for public use by corporations, associations, or persons having the power of eminent domain, or otherwise held or used for public purposes, and such power of condemnation may be exercised in the mode of procedure prescribed by §§ 29-16-101 -- 29-16-122, 29-16-202 and 29-16-203 or in the mode or method of procedure prescribed by any other applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain;

(13) Conduct its business and exercise any or all of its powers within or without this state;

(14) Adopt, amend, and repeal bylaws; and

(15) Do and perform any and all other acts and things and have and exercise any and all other powers which may be necessary, convenient, or appropriate to accomplish the purpose for which the cooperative is organized.



§ 65-29-105 - Name -- Conversion of existing corporations.

(a) The name of each cooperative shall include the words "telephone" and "cooperative," and the abbreviation "Inc."; provided, that such limitation shall not apply if, in an affidavit made by the president or vice president of a cooperative and filed with the secretary of state, or in an affidavit made by a person signing articles of incorporation, consolidation, merger or conversion and filed, together with such articles, with the secretary of state, it shall appear that the cooperative desires to transact business in another state and is precluded therefrom by reason of its name; and provided further, that any corporation heretofore organized under § 4146 et seq. of the 1932 Tennessee Code, or such sections as from time to time amended, or § 48-1101, et seq., or amendments thereto, as such provisions existed prior to July 1, 1969, which may be converted into a cooperative and become subject to this chapter, as provided in § 65-29-117, or any foreign corporation transacting business in this state pursuant to § 65-29-128, may at its election retain the same corporate name which it has prior to such conversion or transaction of business.

(b) The name of a cooperative shall distinguish it from the name of any other corporation organized under the laws of, or authorized to transact business in, this state. The words "telephone" and "cooperative" shall not both be used in the name of any corporation organized under the laws of, or authorized to transact business in, this state, except a cooperative or corporation transacting business in this state pursuant to this chapter.



§ 65-29-106 - Incorporators.

Five (5) or more natural persons, or two (2) or more cooperatives, may organize a cooperative in the manner provided for in this chapter.



§ 65-29-107 - Articles of incorporation.

(a) The articles of incorporation of a cooperative shall recite in the caption that they are executed pursuant to this chapter, shall be signed and acknowledged by each of the incorporators, and shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The names and addresses of the incorporators;

(4) The names and addresses of the persons who shall constitute its first board of directors; and

(5) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of its business and affairs.

(b) Such articles of incorporation shall be submitted to the secretary of state for filing as provided in this chapter.

(c) It shall not be necessary to set forth in the articles of incorporation of a cooperative the purpose for which it is organized or any of the corporate powers vested in a cooperative under this chapter.



§ 65-29-108 - Bylaws.

The board of directors shall adopt the first bylaws to be adopted following an incorporation, conversion, merger or consolidation. Thereafter, bylaws shall be adopted, amended, or repealed by its members, by the affirmative vote of a majority of those members voting thereon at a meeting of the members. The bylaws shall set forth the rights and duties of members and directors and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this chapter or with its articles of incorporation.



§ 65-29-109 - Members of cooperative -- Meetings -- Notice -- Quorum -- Votes.

(a) No person who is not an incorporator shall become a member of a cooperative unless such person shall agree to use telephone service furnished by the cooperative when such telephone service shall be available through its facilities. The bylaws of a cooperative may provide that any person, including an incorporator, shall cease to be a member thereof if such person shall fail or refuse to use telephone service made available by the cooperative within a specified time after having become a member. Membership in the cooperative shall not be transferable, except as may be provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect of membership.

(b) An annual meeting of the members shall be held at such time as shall be provided in the bylaws.

(c) Special meetings of the members may be called by the board of directors, by any three (3) directors, by not less than ten percent (10%) of all the members, or by the president.

(d) Meetings of members shall be held at such place as may be provided in the bylaws. In the absence of any such provision, all meetings shall be held in the city or town in which the principal office of the cooperative is located.

(e) Except as hereinafter otherwise provided, written or printed notice stating the time and place of each meeting of members, and in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than five (5) nor more than twenty-five (25) days before the date of the meeting. If mailed, such notice shall be deemed to be given when deposited in the United States mail with postage prepaid to the member at such member's address as it appears on the records of the cooperative.

(f) A quorum shall consist of the presence in person of two percent (2%) of all members of the cooperative or fifty (50) members, whichever is the lesser, for the transaction of business at all meetings of the members, unless the bylaws prescribe the presence of a greater percentage or number of the members for a quorum, or unless the business to be transacted requires by this chapter a larger percentage to transact the particular business before the meeting. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice. The directors are authorized to amend the bylaws of the cooperative to conform with the minimum requirements for a quorum set forth in this subsection (f).

(g) Each member shall be entitled to one (1) vote on each matter submitted to a vote at a meeting. Voting shall be in person, but, if the bylaws so provide, may also be by proxy or by mail, or both. If the bylaws provide for voting by proxy or by mail, they shall also prescribe the conditions under which proxy or mail voting shall be exercised. No person shall vote as proxy for more than one (1) member at any meeting of the members, and/or election.



§ 65-29-110 - Initiative by members.

(a) Notwithstanding any other provision of this chapter, any proposition embodied in a petition signed by not less than ten percent (10%) of all members of the cooperative, together with any document submitted with such petition to give effect to the proposition, shall be submitted to the members of a cooperative either at a special meeting of the members held within forty-five (45) days after the presentation of such petition to the board of directors, or, if the date of the next annual meeting of members falls within ninety (90) days after such presentation or if the petition so requests, at such annual meeting.

(b) The approval of the board of directors shall not be required in respect of any proposition or document submitted to the members pursuant to this section and approved by them, but such proposition or document shall be subject to all other applicable provisions of this chapter.

(c) Any affidavit or affidavits required to be filed with any such document pursuant to applicable provisions of this chapter shall, in such case, be modified to show compliance with this section.



§ 65-29-111 - Board of directors.

(a) The business and affairs of a cooperative shall be managed by a board of not less than five (5) directors, each of whom shall be a member of the cooperative or of another cooperative which is a member. The bylaws shall prescribe the number of directors, their qualifications and area of representation, other than those provided for in this chapter, the manner of holding meetings of the board of directors, and of the election of successors to directors who shall resign, die or otherwise be incapable of acting. The bylaws may also provide for the removal of directors from office and for the election of their successors. Without approval of the members, directors shall not receive any salaries for their services as directors and, except in emergencies, shall not be employed by the cooperative in any capacity involving compensation, without approval of the members. The bylaws may, however, provide that a fixed fee and expenses of attendance, if any, be allowed to each director for attendance at each meeting of the board of directors.

(b) The directors of a cooperative named in any articles of incorporation, consolidation, merger, or conversion, as the case may be, shall hold office until the next following annual meeting of the members or until their successors shall have been elected and qualified; provided, that in the case of a corporation being converted under § 65-29-117, the directors can be named in the articles of conversion for staggered terms of from one (1) to three (3) years if same is allowed by the converting corporation's current bylaws. At each annual meeting or special meeting, or annual election if so provided by the bylaws, called for the election of directors, or, in case of failure to hold the annual meeting, or annual election, as specified in the bylaws, at a special meeting called for that purpose, the members shall elect directors to hold office until the next following annual meeting of the members, except as hereinafter otherwise provided. Each director shall hold office for the term for which such director is elected or until a successor shall have been elected and qualified.

(c) The bylaws may provide that, in lieu of electing the whole number of directors annually, the directors shall be divided into two (2) classes at the first or any subsequent annual meeting, each class to be as nearly equal in number as possible, with the term of office of the directors of the first class to expire at the next succeeding annual meeting and the term of the second class to expire at the second succeeding annual meeting. At each annual meeting, or annual election if so provided by the bylaws, after such classification a number of directors equal to the number of the class whose term expires at the time of such meeting shall be elected to hold office until the second succeeding annual meeting. Or the bylaws may provide that in lieu of electing the whole number of directors annually, the directors shall be divided into three (3) classes at the first or any subsequent annual meeting, each class to be as nearly equal in number as possible, with the term of office of the directors of the first class to expire at the next succeeding annual meeting, the term of the second class to expire at the second succeeding annual meeting, and the term of the third class to expire at the third succeeding annual meeting. At each annual meeting, or annual election if so provided by the bylaws, after such classification a number of directors equal to the number of the class whose term expires at the time of such meeting shall be elected to hold office for three (3) years or until the third succeeding annual meeting.

(d) A majority of the board of directors shall constitute a quorum.

(e) If a husband and wife hold joint membership in a cooperative, pursuant to appropriate bylaws provision, either one, but not both, may be elected as director.

(f) The board of directors may exercise all of the powers of a cooperative except such as are conferred upon the members by this chapter, or its articles of incorporation or bylaws.

(g) In any cooperative organized under this section for such election to be held, which provides service in five (5) or more counties, including a county containing and physically divided by a United States government corps of engineers dam and reservoir project of thirty-four thousand (34,000) acres or more, and which serves less than twenty thousand (20,000) subscribers as of April 15, 1986, all contested elections for members of the board of directors shall be held on voting machines and under the supervision of the election commission. Any election contest pursuant to this subsection (g) shall be filed and tried by the criminal court of the county where the election occurs. The board of directors is hereby authorized to contract with any county election commission, or the employees thereof, affected by the terms of this subsection (g) for the purpose of holding an election pursuant to this subsection (g).



§ 65-29-112 - Officers.

The officers of a cooperative shall consist of a president, vice president, secretary, and treasurer, who shall be elected annually by and from the board of directors. No person shall continue to hold any of the above offices after having ceased to be a director. The offices of secretary and of treasurer may be held by the same person. The board of directors may also elect or appoint such other officers, agents, or employees as it shall deem necessary or advisable and shall prescribe the powers and duties of such officers, agents, or employees. Any officer may be removed from office and a successor elected in the manner prescribed in the bylaws.



§ 65-29-113 - Amendment of articles of incorporation -- Certificate of change of principal office.

(a) A cooperative may amend its articles of incorporation by complying with the following requirements:

(1) The proposed amendment shall be first approved by the board of directors and shall then be submitted to a vote of the members at any annual or special meeting thereof, the notice of which shall set forth the proposed amendment. The proposed amendment, with such changes as the members shall choose to make therein, shall be deemed to be approved on the affirmative vote of not less than two thirds (2/3) of those members voting thereon at such meeting; and

(2) (A) Upon such approval by the members, articles of amendment shall be executed and acknowledged on behalf of the cooperative by its president or vice president, and its corporate seal shall be affixed thereto and attested by its secretary. The articles of amendment shall recite in the caption that they are executed pursuant to this chapter and shall state:

(i) The name of the cooperative;

(ii) The address of its principal office;

(iii) The date of the filing of its articles of incorporation in the office of the secretary of state; and

(iv) The amendment to its articles of incorporation;

(B) The president or vice president executing such articles of amendment shall also make and annex thereto an affidavit stating that there was compliance with this section.

(b) A cooperative may, without amending its articles of incorporation, upon authorization of its board of directors, change the location of its principal office by filing a certificate of change of principal office executed and acknowledged by its president or vice president under its seal attested by its secretary, in the office of the secretary of state and also in each county office in which its articles of incorporation or any prior certificate of change of principal office of such cooperative has been filed. Such cooperative shall also, within thirty (30) days after the filing of such certificate of change of principal office in any county office, file therein certified copies of its articles of incorporation and all amendments thereto, if the same are not already on file in the county office.



§ 65-29-114 - Consolidation.

Any two (2) or more cooperatives, each of which is hereinafter designated a "consolidating cooperative," may consolidate into a new cooperative, hereinafter designated the "new cooperative," by complying with the following requirements:

(1) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation to give effect thereto shall be first approved by the board of directors of each consolidating cooperative. The proposed articles of consolidation shall recite in the caption that they are executed pursuant to this chapter, and shall state:

(A) The name of each consolidating cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the secretary of state;

(B) The name of the new cooperative and the address of its principal office;

(C) The names and addresses of the persons who shall constitute the first board of directors of the new cooperative;

(D) The terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner and basis of converting memberships in each consolidating cooperative into memberships in the new cooperative and the issuance of certificates of membership in respect of such converted memberships; and

(E) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs of the new cooperative.

(2) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and the proposed articles of consolidation approved by the board of directors of each consolidating cooperative shall then be submitted to a vote of the members thereof at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed consolidation. The proposed consolidation and the proposed articles of consolidation shall be deemed to be approved upon the affirmative vote of not less than two thirds (2/3) of those members of each consolidating cooperative voting thereon at such meeting.

(3) Upon such approval by the members of the respective consolidating cooperatives, articles of consolidation in the form approved shall be executed and acknowledged on behalf of each consolidating cooperative by its president or vice president and its seal shall be affixed thereto and attested by its secretary. The president or vice president of each consolidating cooperative executing such articles of consolidation shall also make and annex thereto an affidavit stating that this section was duly complied with by such cooperative.



§ 65-29-115 - Merger.

Any one (1) or more cooperatives, each of which is hereinafter designated a "merging cooperative," may merge into another cooperative, hereinafter designated the "surviving cooperative," by complying with the following requirements:

(1) The proposition for the merger of the merging cooperatives into the surviving cooperative and proposed articles of merger to give effect thereto shall be first approved by the board of directors of each merging cooperative and the board of directors of the surviving cooperative. The proposed articles of merger shall recite in the caption that they are executed pursuant to this chapter and shall state:

(A) The name of each merging cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the secretary of state;

(B) The name of the surviving cooperative and the address of its principal office;

(C) A statement that the merging cooperatives elect to be merged into the surviving cooperative;

(D) The terms and conditions of the merger and the mode of carrying the same into effect, including the manner and basis of converting the memberships in the merging cooperative or cooperatives into memberships in the surviving cooperative and the issuance of certificates of membership in respect of such converted memberships; and

(E) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs of the surviving cooperative.

(2) The proposition for the merger of the merging cooperatives into the surviving cooperative and the proposed articles of merger approved by the board of directors of the respective cooperatives, parties to the proposed merger, shall then be submitted to a vote of the members of each such cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed merger. The proposed merger and the proposed articles of merger shall be deemed to be approved upon the affirmative vote of not less than two thirds (2/3) of those members of each cooperative voting thereon at such meeting.

(3) Upon such approval by the members of the respective cooperatives, parties to the proposed merger, articles of merger in the form approved shall be executed and acknowledged on behalf of each such cooperative by its president or vice president and its seal shall be affixed thereto and attested by its secretary. The president or vice president of each cooperative executing such articles of merger shall also make and annex thereto an affidavit stating that this section was duly complied with by such cooperative. Such articles of merger and affidavits shall be submitted to the secretary of state for filing as provided in this chapter.



§ 65-29-116 - Effect of consolidation or merger.

The effect of consolidation or merger shall be as follows:

(1) The several cooperatives, parties to the consolidation or merger, shall be a single cooperative, which, in the case of a consolidation, shall be the new cooperative provided for in the articles of consolidation, and, in the case of a merger, shall be that cooperative designated in the articles of merger as the surviving cooperative, and the separate existence of all cooperatives, parties to the consolidation or merger, except the new or surviving cooperative, shall cease;

(2) Such new or surviving cooperative shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of a cooperative organized under this chapter, and shall possess all the rights, privileges, immunities and franchises as well of a public as of a private nature, and all property, real and personal, applications for membership, all debts due on whatever account, and all other choses in action, of each of the consolidating or merging cooperatives, and furthermore all and every interest of, or belonging or due to, each of the cooperatives so consolidated or merged, shall be taken and deemed to be transferred to and vested in such new or surviving cooperative without further act or deed; and the title to any real estate, or any interest therein, under the laws of this state vested in any such cooperatives shall not revert or be in any way impaired by reason of such consolidation or merger;

(3) Such new or surviving cooperative shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the cooperatives so consolidated or merged, and any claim existing, or action or proceeding pending, by or against any of such cooperatives may be prosecuted as if such consolidation or merger had not taken place, but such new or surviving cooperatives may be substituted in its place;

(4) Neither the rights of creditors nor any liens upon the property of any such cooperatives shall be impaired by such consolidation or merger; and

(5) In the case of a consolidation, the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative; and in the case of a merger, the articles of incorporation of the surviving cooperative shall be deemed to be amended to the extent, if any, that changes in the articles of incorporation of the surviving cooperative are provided for in the articles of merger.



§ 65-29-117 - Conversion of existing corporations.

(a) Any corporation, private or not-for-profit organized under the laws of this state for the purpose, among others, of supplying telephone service to its subscribers may be converted into a cooperative and become subject to this chapter with the same effect as if originally organized under this chapter by complying with the following requirements:

(1) The proposition for the conversion of such corporation into a cooperative and proposed articles of conversion to give effect thereto shall be first approved by the board of trustees or the board of directors, as the case may be, of such corporation. The proposed articles of conversion shall recite in the caption that they are executed pursuant to this chapter and shall state:

(A) The name of the corporation prior to its conversion into a cooperative;

(B) The address of the principal office of such corporation;

(C) The date of the filing of articles of incorporation of such corporation in the office of the secretary of state;

(D) The statute or statutes under which such corporation was organized;

(E) The name assumed by such corporation;

(F) A statement that such corporation elects to become a cooperative, nonprofit, membership corporation subject to this chapter;

(G) The manner and basis of converting either memberships in or shares of stock of such corporation into membership in the converted corporation; and

(H) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs;

(2) The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion approved by the board of trustees or board of directors, as the case may be, of such corporation shall then be submitted to a vote of the members or stockholders, as the case may be, of such corporation at any duly held annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed conversion. The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion, with such amendments thereto as the members or stockholders of such corporation shall choose to make, shall be deemed to be approved upon the affirmative vote of not less than two thirds (2/3) of those members of such corporation voting thereon at such meeting, or if such corporation is a stock corporation, upon the affirmative vote of the holders of not less than two thirds (2/3) of the capital stock of such corporation represented at such meeting; provided, that for the purposes of this section, a quorum under the provisions contained in § 65-29-109(f), shall constitute a quorum of any converting general welfare corporation or corporation not-for-profit whether or not such would be the quorum under any other existing law; and

(3) Upon such approval by the members or stockholders of such corporation, articles of conversion in the form approved by such members or stockholders shall be executed and acknowledged on behalf of such corporation by its president or vice president, and its corporate seal shall be affixed thereto and attested by its secretary. The president or vice president executing such articles of conversion on behalf of such corporation shall also make and annex thereto an affidavit stating that there has been compliance with the provisions of this section with respect to the approval of its trustees or directors and its members or stockholders, of the proposition for the conversion of such corporation into a cooperative and such articles of conversion. Such articles of conversion and affidavit shall be submitted to the secretary of state for filing as provided in this chapter.

(b) "Articles of incorporation," as used in this chapter, includes the articles of conversion of a converted corporation.



§ 65-29-118 - Dissolution.

(a) A cooperative which has not commenced business may dissolve voluntarily by delivering to the secretary of state articles of dissolution, executed and acknowledged on behalf of the cooperative by a majority of the incorporators, which shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The date of its incorporation;

(4) That the cooperative has not commenced business;

(5) That the amount, if any, actually paid in, less any part thereof disbursed for necessary expenses of the cooperative, has been returned to those entitled thereto and that all easements shall have been released to the grantors;

(6) That no debt of the cooperative remains unpaid; and

(7) That a majority of the incorporators elect that the cooperative be dissolved. Such articles of dissolution shall be submitted to the secretary of state for filing as provided in this chapter.

(b) A cooperative which has commenced business may dissolve voluntarily and wind up its affairs in the following manner:

(1) (A) The board of directors shall first recommend that the cooperative be dissolved voluntarily and thereafter the proposition that the cooperative be dissolved shall be submitted to the members of the cooperative at any annual or special meeting, the notice of which shall set forth such proposition. The proposed voluntary dissolution shall be deemed to be approved upon the affirmative vote of not less than a majority of all the members of the cooperative;

(B) Notwithstanding this section to the contrary, in any cooperative organized under this chapter which provides service in five (5) or more counties, including a county containing and physically divided by a United States government corps of engineers dam and reservoir project of thirty-four thousand (34,000) acres or more, and which serves less than twenty thousand (20,000) subscribers as of April 15, 1986, any election to voluntarily dissolve such cooperative shall be held on voting machines and under the supervision of the election commission. The voting machines for any such election shall remain open for nine (9) full hours from eight o'clock a.m. (8:00 a.m.) until five o'clock p.m. (5:00 p.m.) Any election contest pursuant to this subdivision (b)(1)(B) shall be filed and tried by the criminal court of the county where the election occurs. The board of directors is hereby authorized to contract with any county election commission, or the employees thereof, affected by the terms of this subdivision (b)(1)(B) for the purpose of holding an election pursuant to this subdivision (b)(1)(B). Any election as to whether to voluntarily dissolve any such cooperative shall also be conducted at an annual or special meeting that is held on a Saturday. For any such election to be held on or after September 1, 2000, notice of such meeting shall be published once a week for two (2) successive weeks in a newspaper of general circulation in each county served by the cooperative at least three (3) weeks prior to the meeting at which the election will be conducted. The results of any such election shall be announced as immediately as possible after the voting machines close at five o'clock p.m. (5:00 p.m.);

(2) (A) Upon such approval, a certificate of election to dissolve, hereinafter designated the "certificate," shall be executed and acknowledged on behalf of the cooperative by its president or vice president, and its corporate seal shall be fixed thereto and attested by its secretary. The certificate shall state:

(i) The name of the cooperative;

(ii) The address of its principal office;

(iii) The names and addresses of its directors; and

(iv) The total number of members of the cooperative and the number of members who voted for and against the voluntary dissolution of the cooperative.

(B) The president or vice president executing the certificate shall also make and annex thereto an affidavit stating that there was compliance with this subsection (b). Such certificate and affidavit shall be submitted to the secretary of state for filing as provided in this chapter;

(3) Upon the filing of the certificate and affidavit by the secretary of state, the cooperative shall cease to carry on its business except insofar as may be necessary for the winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the secretary of state;

(4) After the filing of the certificate and affidavit by the secretary of state, the board of directors shall immediately cause notice of the winding up proceedings to be mailed to each known creditor and claimant and to be published once a week for two (2) successive weeks in a newspaper of general circulation in the county in which the principal office of the cooperative is located;

(5) The board of directors shall wind up and settle the affairs of the cooperative, collect sums owing to it, liquidate its property and assets, pay and discharge its debts, obligations and liabilities, other than those to patrons arising by reason of their patronage, and do all other things required to wind up its business, and after paying or discharging or adequately providing for the payment or discharge of all its debts, obligations and liabilities, other than those to patrons arising by reason of their patronage, shall distribute any remaining sums, first, to patrons holding unpaid equity certificates, second, to patrons for the pro rata return of all amounts standing to their credit by reason of their patronage, and third, to members for the pro rata repayment of membership fees. Any sums then remaining shall be distributed among its members and former members in proportion to their patronage;

(6) (A) When all debts, liabilities and obligations of the cooperative have been paid and discharged or adequate provision shall have been made therefor, and all of the remaining property and assets of the cooperative shall have been distributed to the members pursuant to this section, the board of directors shall authorize the execution of articles of dissolution which shall thereupon be executed and acknowledged on behalf of the cooperative by its president or vice president, and its corporate seal shall be affixed thereto and attested by its secretary. Such articles of dissolution shall recite in the caption that they are executed pursuant to this chapter and shall state:

(i) The name of the cooperative;

(ii) The address of the principal office of the cooperative;

(iii) That the cooperative has heretofore delivered to the secretary of state a certificate of election to dissolve and the date on which the certificate was filed by the secretary of state in the records of the office of the secretary of state;

(iv) That all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made for such payment or discharge;

(v) That all the remaining property and assets of the cooperative have been distributed among the members in accordance with the provisions of this section; and

(vi) That there are no actions or suits pending against the cooperative.

(B) The president or vice president executing the articles of dissolution shall also make and annex thereto an affidavit stating that there has been compliance with this subsection (b). Such articles of dissolution and affidavit, accompanied by proof of the publication required in this subsection (b), shall be submitted to the secretary of state for filing as provided in this chapter.



§ 65-29-119 - Filing of articles of incorporation, etc.

Articles of incorporation, amendment, consolidation, merger, conversion, or dissolution, as the case may be, when executed and acknowledged and accompanied by such affidavits as may be required by applicable provisions of this chapter, shall be presented to the secretary of state for filing in the records of the office of the secretary of state. If the secretary of state shall find that the articles presented conform to the requirements of this chapter, the secretary of state shall, upon the payment of the fees as in this chapter provided, file the articles so presented in the records of the office of the secretary of state and, upon such filing, the incorporation, amendment, consolidation, merger, conversion or dissolution provided for therein shall be in effect. The secretary of state immediately upon the filing in the office of the secretary of state of any articles pursuant to this chapter shall transmit a certified copy thereof to the county clerk of the county in which the principal office of each cooperative or corporation affected by such incorporation, amendment, consolidation, merger, conversion, or dissolution shall be located. The clerk of any county, upon receipt of any such certified copy, shall file and index the same in the records of the clerk's office, but the failure of the secretary of state or of a clerk of a county to comply with this section shall not invalidate such articles. This section shall also apply to certificates of election to dissolve and affidavits of compliance executed pursuant to § 65-29-118(b)(2).



§ 65-29-120 - Filing fees.

The secretary of state shall charge and collect for the filing of:

(1) Articles of incorporation, twenty-five dollars ($25.00);

(2) Articles of amendment, fifteen dollars ($15.00);

(3) Articles of consolidation or merger, fifteen dollars ($15.00);

(4) Articles of conversion, fifteen dollars ($15.00);

(5) Certificate of election to dissolve, fifteen dollars ($15.00);

(6) Articles of dissolution, fifteen dollars ($15.00); and

(7) Certificate of change of principal office, five dollars ($5.00).



§ 65-29-121 - Use of revenue.

(a) Revenues of a corporation for any fiscal year may be used to:

(1) Defray expenses of the cooperative and of the operation and maintenance of its facilities during such fiscal year;

(2) Pay the interest and principal obligations of the cooperative coming due in such fiscal year;

(3) Finance, or to provide a reserve for the financing of, the construction or acquisition by, the cooperative of additional facilities to the extent determined by the board of directors;

(4) Provide a reasonable reserve for working capital;

(5) Provide a reserve for the payment of indebtedness of the cooperative maturing more than one (1) year after the date of issuance of such indebtedness in an amount not less than the total of the interest and principal payments in respect thereof required to be made during the next following fiscal year;

(6) Provide a fund for education and the dissemination of information concerning the effective use of telephone service and other services made available by the cooperative; and

(7) Provide reserves against the contingencies of catastrophe or calamity, including, but not limited to, ice breaks, cyclone, tornado, high winds, snows, etc.; reserves for bad debt losses, major service losses, such as discontinuance of service by large plants or government installations with a large number of telephones.

(b) All operating revenues in excess of the amounts necessary to pay expenses of operating and maintenance of its facilities and interest during the fiscal year shall be distributed by the cooperative to its patrons as either:

(1) A refund to the patrons, which refund may in the discretion of the governing body be:

(A) A credit on the books of the cooperative as a capital credit;

(B) In cash; or

(C) A combination of subdivisions (b)(1)(A) and (B); or

(2) A general rate reduction.

(c) The amount of each individual patron's credit as in subdivision (b)(1) shall be the same percentage of the total funds available for credit to patrons as such patron contributed to the total patronage of the cooperative for the period involved.



§ 65-29-122 - Disposition of property -- Authorized sources of indebtedness.

(a) A cooperative may not sell, mortgage, lease, or otherwise dispose of or encumber all or any major portion of its property unless such sale, mortgage, lease, or other disposition or encumbrance is authorized at a duly held meeting of the members thereof by the affirmative vote of not less than two thirds (2/3) of all of the members of the cooperative, and unless the notice of such proposed sale, mortgage, lease, or other disposition or encumbrance shall have been contained in the notice of the meeting; provided, that notwithstanding anything herein contained, or any other law, the board of directors of a cooperative, without authorization by the members thereof, shall have full power and authority to authorize the execution and delivery of a mortgage or mortgages or deed or deeds of trust upon, or the pledging or encumbrancing of, any or all of the property, or assets of the cooperative, tangible or intangible, whether acquired or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of directors shall determine, to secure any indebtedness of the cooperative to the United States or any instrumentality or agency thereof, which shall include but shall not be limited to the rural electrification administration and/or the rural telephone bank.

(b) A cooperative may secure any of its indebtedness through:

(1) The Rural Telephone Finance Corporation;

(2) Any savings and loan association or savings bank, collectively referred to as savings institutions, or any bank chartered by this state;

(3) Any national bank or federal savings institution that has its main office located in this state; or

(4) Any national or state bank, or any federal or state savings institution that has its main office located outside this state and that maintains one (1) or more branches in this state which are authorized to accept federally insured deposits. For the purposes of this section, an automated teller machine or such other similar type receptacle or device shall not be considered a branch.

(c) Notwithstanding subsections (a) and (b), only a cooperative having territorial boundaries solely within the northwestern counties of this state having a population of not less than thirty-two thousand four hundred (32,400) nor more than thirty-two thousand five hundred (32,500), not less than thirty-seven thousand two hundred (37,200) nor more than thirty-seven thousand three hundred (37,300), and not less than forty-eight thousand one hundred twenty-five (48,125) nor more than forty-eight thousand two hundred (48,200), all according to the 2000 federal census or any subsequent federal census, and having seven thousand (7,000) or fewer members subscribing to telephone services, may sell, merge, mortgage, lease, or otherwise dispose of or encumber all or any major portion of its property, so long as such sale, mortgage, lease, or other disposition or encumbrance is authorized at a duly held meeting of the members of the cooperative by the affirmative vote of not less than two thirds (2/3) of the members voting on the disposition or encumbrance at such meeting, and so long as the notice of such proposed sale, merger, mortgage, lease, or other disposition or encumbrance is contained in the notice of the meeting. The provisions established by this subsection (c) may only be utilized by a Tennessee cooperative described within this subsection (c) and are not applicable to any other Tennessee cooperative.



§ 65-29-123 - Nonliability of members for debts of cooperative.

The private property of the members of a cooperative shall be exempt from execution for the debts of the cooperative, and no member shall be liable or responsible for any debts of the cooperative.



§ 65-29-124 - Mortgages.

Any mortgage, deed of trust, or other instrument executed by a cooperative or foreign corporation transacting business in this state pursuant to this chapter, which, by its terms, creates a lien upon real and personal property then owned or after-acquired, and which is recorded as a mortgage of real property in any county in which such property is located or is to be located, shall have the same force and effect as if the mortgage, deed of trust, or other instrument were also recorded or filed in the proper office in such county as a mortgage of personal property. Recordation of any such mortgage, deed of trust, or other instrument shall cause the lien thereof to attach to all after-acquired property of the mortgagor of the nature therein described as being mortgaged or pledged thereby immediately upon the acquisition of such property by the mortgagor, and such lien shall be superior to all claims of creditors of the mortgagor and purchasers of such property and to all other liens, except liens of prior record and tax liens, affecting such property.



§ 65-29-125 - Exercise of eminent domain.

(a) No property which is owned or held for public use, nor any interest therein, shall be condemned pursuant to the authority granted in § 65-29-104 if in the judgment of the court the condemnation of such property or interest therein will obstruct, prevent, burden, interfere with, or unduly inconvenience the continued use of such property for the public use of which it is devoted at the time the same is sought to be condemned. Where title to any property sought to be condemned is defective, it shall be passed by decree of court. Where condemnation proceedings become necessary, the court in which such proceedings are filed shall, upon application by the cooperative and upon the posting of a bond with the clerk of the court in such amount as the court may deem commensurate with the value of the property, order that the right of possession shall issue immediately or as soon and upon such terms as the court, in its discretion, may deem proper and just. In cases where condemnation of property already devoted to a public use is sought, no order as to right of possession shall issue until it is finally determined that the condemnor is entitled to condemn such property.

(b) (1) If such cooperative or company has actually taken possession of land, occupying it for the purpose of internal improvement, without condemnation or without the consent of the owner, the owner of such land may petition for a jury of inquest, in which case the same proceedings may be had, as near as may be, as set out in title 29, chapter 16, or amendments thereto; or the owner may sue for damages in the ordinary way, in which case the jury shall lay off the land in metes and bounds and assess the damages, as upon the trial of an appeal from the return of a jury of inquest.

(2) The owner of land shall, in such cases, commence proceedings within twelve (12) months after the land has been actually taken possession of, and the work of the proposed internal improvement begun; saving, however, to unknown owners and nonresidents, twelve (12) months after actual knowledge of such occupation, not exceeding three (3) years, and saving to persons under the disabilities of infancy and unsoundness of mind, twelve (12) months after such disability is removed, but not exceeding ten (10) years.



§ 65-29-126 - Waiver of notice.

Whenever any notice is required to be given under this chapter or under the articles of incorporation or bylaws of a cooperative, waiver thereof in writing, signed by the person or persons entitled to such notice, whether before or after the time fixed for the giving of such notice, shall be deemed equivalent to such notice. If a person entitled to notice of a meeting shall attend such meeting, such attendance shall constitute a waiver of notice of the meeting, except in case the attendance is for the express purpose of objecting to the transaction of any business because the meeting shall not have been lawfully called or convened.



§ 65-29-127 - Acknowledgments by officers, directors or members.

No person who is authorized to take acknowledgments under the laws of this state shall be disqualified from taking acknowledgments of instruments executed in favor of a cooperative or to which it is a party, by reason of being an officer, director, or member of such cooperative.



§ 65-29-128 - Foreign corporations.

Any corporation organized on a nonprofit or a cooperative basis for the purpose of supplying telephone service and owning or operating telephone service lines in a state adjacent to this state shall be permitted to construct or acquire extensions of such lines and to transact business in this state without complying with any statute of this state pertaining to the qualification of foreign corporations for the transaction of business in this state. Any such foreign corporation, as a prerequisite to the construction or operation of such extension of its lines into and the transaction of business in this state, shall, by an instrument executed and acknowledged in its behalf by its president or vice president under its corporate seal attested by its secretary, designate the secretary of state its agent to accept service of process in its behalf. In the event any process shall be served upon the secretary of state, the secretary of state shall forthwith forward the same by registered mail to such corporation at the address thereof specified in such instrument. After such designation, such corporation may sue and be sued in the courts of this state and shall have all the rights, powers, privileges and immunities of a cooperative.



§ 65-29-129 - No exemption from ad valorem taxes.

Nothing in this chapter shall be construed to exempt cooperatives and foreign corporations furnishing telephone service in this state pursuant to this chapter from ad valorem property taxes. Assessment schedules for such property shall be filed with the comptroller of the treasury. Cooperatives and foreign corporations shall also be subject to the sales and use tax under title 67, chapter 6. The payment of the above taxes shall be in lieu of all other taxes unless it is otherwise specifically provided by law.



§ 65-29-130 - Jurisdiction of Tennessee regulatory authority.

(a) Cooperatives and foreign corporations engaged in rendering telephone service in this state pursuant to this chapter fall within the jurisdiction of the Tennessee regulatory authority for the sole and specific purposes as set out below:

(1) The establishment of territorial boundaries;

(2) The hearing and determining of disputes arising between one (1) telephone cooperative and other telephone cooperatives, and between telephone cooperatives and any other type of person, corporation, association, or partnership rendering telephone service, relative to and concerning territorial disputes; and

(3) The approval of sales and purchases of operating telephone properties.

(b) Cooperatives and foreign corporations engaged in rendering telephone service in this state pursuant to this chapter fall within the jurisdiction of the comptroller of the treasury for the sole and specific purpose of assessing the cooperative property for ad valorem taxes as provided in § 65-29-129.

(c) Either party shall have the right of appeal from any ruling, order or action by the authority or the comptroller of the treasury under the procedures established by §§ 4-5-322 and 4-5-323.



§ 65-29-131 - Securities act exemption.

Title 48, chapter 16 shall not apply to any note, bond, or other evidence of indebtedness issued by any cooperative or foreign corporation transacting business in this state pursuant to this chapter to the United States or any agency or instrumentality thereof, or to any mortgage or deed of trust executed to secure the same. Title 48, chapter 16, as amended, shall not apply to the issuance of membership certificates or equity certificates by any cooperative or any such foreign corporation.



§ 65-29-132 - Construction of chapter.

This chapter shall be construed liberally. The enumeration of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.



§ 65-29-133 - Cooperative elections -- Criminal penalties.

(a) It is a Class C misdemeanor in such cooperative elections to:

(1) Commit any act prohibited in title 2, chapter 19, part 1;

(2) Prepare more ballots than the number of accounts or eligible members of the cooperative holding the election;

(3) Violate the rules or bylaws of the cooperative relative to voting; or

(4) Otherwise engage in any fraudulent conduct in conducting such elections.

(b) Any action under this section shall be brought in the criminal court of the county in which the election is conducted, as, notwithstanding title 2, chapter 17, shall any action challenging an action under § 65-29-109, relative to the filling of an office specified in § 65-29-111.



§ 65-29-134 - Notice to cooperative members of merger.

(a) (1) Notwithstanding any law to the contrary, in any cooperative organized under this chapter which provides service in five (5) or more counties, including a county containing and physically divided by a United States government corps of engineers dam and reservoir project of thirty-four thousand (34,000) acres or more, and which serves less than twenty thousand (20,000) subscribers as of April 15, 1986, the board of directors of such cooperative must give notice to members of the cooperative that at the next annual or special meeting such board of directors is filing a stock merger registration statement with the securities and exchange commission or is taking other lawful measures to convert to or merge with a for-profit entity. Such notice to the members shall be published once a week for four (4) consecutive weeks in a newspaper of general circulation in each county served by the cooperative with the last notice being at least three (3) weeks prior to the meeting. Such notice of meeting shall be at least one fourth (1/4) of a page in size and include an estimate of the moneys the board would expend to effectuate the merger.

(2) The members shall then vote as to whether such stock merger registration statement may be filed or whether the board may take other appropriate measures to convert to or merge with a for-profit entity. In order for a membership approval to be valid, at least ten percent (10%) of the membership of the cooperative must vote and a majority of the voting members must vote in favor of submitting a registration statement or other valid measure to convert to or merge with a for-profit entity.

(3) If the majority approves such filing or approves taking further appropriate action toward converting to or merging with a for-profit entity, then the board may make the appropriate registration statement filing with the securities and exchange commission or, in cases where a filing is unnecessary, may take further appropriate action.

(4) Once such filing is made effective by the securities and exchange commission or such further appropriate action was taken, then the proposition for the conversion with or merger of a cooperative with a private corporation or other for-profit entity, and the proposed articles of conversion or merger approved by the board of directors of the parties to the proposed conversion or merger, shall then be submitted to a vote of the members of such cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed conversion or merger including an estimate of the moneys expended to effectuate the conversion or merger. The notice of such meeting shall also be published once a week for four (4) consecutive weeks in a newspaper of general circulation in each county served by the cooperative with the last notice being at least three (3) weeks prior to the meeting. Such notice of meeting shall be at least one fourth (1/4) of a page in size. The notice of the scheduled vote shall also be mailed in the members' monthly telephone bill one (1) month prior to the election.

(5) Any election to convert or merge such cooperative shall be held at least ninety (90) days after the date the election at which the membership approved the filing of a registration statement or other appropriate measure for conversion or merger is held and shall be held on voting machines and under the supervision of the election commission in the county where the principal office of the cooperative is located. The voting machines for any such election shall remain open for nine (9) full hours from eight o'clock a.m. (8:00 a.m.) until five o'clock p.m. (5:00 p.m.). Any election contest pursuant to this subsection (a) shall be filed and tried by the criminal court of the county where the election occurs. The board of directors is hereby authorized to contract with any county election commission, or the employees thereof, affected by the terms of this subsection (a) for the purpose of holding an election pursuant to this subsection (a). Any election as to whether to convert to or merge with a private corporation or other for-profit entity shall also be conducted at an annual or special meeting that is held on a Saturday. The proposed conversion or merger and the proposed articles of conversion or merger shall be deemed to be approved upon the affirmative vote of not less than two thirds (2/3) of those members of the cooperative voting thereon at such meeting.

(b) This section shall not be construed as prohibiting the membership of a cooperative from amending the cooperative's bylaws to have more restrictive voting requirements to convert or merge into a for-profit entity than provided for under this section.






Chapter 30 - Radio Common Carriers

§ 65-30-101 - Short title.

This chapter shall be known, and may be cited, as the "State Radio Common Carrier Act."



§ 65-30-102 - Declaration of public policy.

Upon investigation, the general assembly has determined that the rates, services and operations of radio common carriers are affected with a public interest, and it is hereby declared to be the policy of this state to provide fair regulation of such carriers in the interest of the public, to promote adequate, economical and efficient radio common carrier service to citizens and residents of this state; to provide just and reasonable rates and charges for radio common carrier services without unjust discrimination, undue preferences or advantages, or unfair or destructive competitive practices; to encourage and promote harmony between radio common carriers and their subscribers; to cooperate with other states and with the federal government in promoting and coordinating efforts to effectively regulate radio common carriers in the public interest; and to these ends, to vest authority in the Tennessee regulatory authority to regulate radio common carriers generally and their rates, services and operations, in the manner and in accordance with the policies set forth in this chapter. This chapter shall not apply to operations of radio or television broadcast stations licensed and regulated by the federal communications commission.



§ 65-30-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" means the Tennessee regulatory authority;

(2) "Radio common carrier" and "carrier" includes any person, firm, corporation, company, association or partnership owning, operating or managing a business of providing radio services to the public on a for-hire basis and under such circumstances as would require a license by the federal communications commission as a miscellaneous common carrier in the domestic public land mobile radio service; provided, that such definition does not include land line telephone or telegraph utilities regulated by the commission or to community antenna television systems; and

(3) "Radio common carrier system" means any facility within this state which is operated to perform for hire the service of radio communications to members of the public who subscribe to such service; and "facility," as used in this subsection, includes all real property, stations, antennae, radios, receivers, transmitters, instruments, appliances, fixtures and other personal property used by a radio common carrier in providing service to its subscribers.



§ 65-30-104 - Applicability of chapter.

(a) This chapter relates only to "radio common carriers" as defined in § 65-30-103 and shall not apply to mobile radio telephone service offered by land line telephone or telegraph utilities regulated by the authority.

(b) This chapter shall not apply to operations of radio or television broadcast stations licensed and regulated by the federal communications commission.



§ 65-30-105 - Certificate of public convenience and necessity.

(a) No person or organization shall hereafter begin the construction, extension or operation of a radio common carrier system or acquire ownership or control thereof, without first obtaining from the authority a certificate that the present or future public convenience and necessity require or will require such construction, extension, operation or acquisition.

(b) (1) The application for such a certificate of public convenience and necessity shall be in writing, shall include a description of the territory in which the radio common carrier system is proposed to be constructed, extended, operated or acquired, and shall contain such other information as the authority may prescribe from time to time by rules and regulations or orders, including any and all information as to who will own an interest of any kind in the radio common carrier system, and shall be accompanied by a fee of fifty dollars ($50.00).

(2) Such applicant shall disclose and file with the authority any and all information relating to ownership and control required to be filed with the federal communications commission.

(c) Upon the filing of such an application and the payment of the fee prescribed, the authority shall fix the time and place for a hearing thereon and shall cause notice thereof to be given to the holder of an existing certificate in the affected territory, and to the chief executive officer of any government entity within the affected territory, and to such other parties in interest as the authority may deem necessary. In the event the applicant proposes to interconnect its radio common carrier system with the communications system of an existing land line telephone or telegraph company, then notice of such hearing and a copy of the application shall be served upon the telephone or telegraph utility. If the application is to extend a certificated carrier's operations into a territory contiguous to that of the territory then being actively served by such carrier, and which territory is not then being served by an existing carrier, upon the showing of the need for such service in the contiguous area, such certificated carrier shall be given the preference to serve such contiguous area.

(d) After such hearing, the authority may issue to the applicant a certificate of public convenience and necessity in a form to be prescribed by it or may refuse to issue the same or may issue it for only partial exercise of the privilege sought, or may attach to the exercise of the right granted by the certificate such terms, limitations and conditions which it deems the public interest may require. The certificate shall include a description of the territory in which the radio common carrier system is to be constructed, extended, operated or acquired.

(e) In determining whether a certificate shall be issued, the authority shall take into consideration, among other things, the public need for the proposed service or acquisition, the suitability of the applicant, the financial responsibility of the applicant, the ability of the applicant to perform efficiently the service for which authority is requested.

(f) (1) The authority shall not grant a certificate for a proposed radio common carrier operation or extension thereof into the established service area which will be in competition with or duplication of any other certificated radio common carrier unless it shall first determine that the existing service is inadequate to meet the reasonable needs of the public and that the person, firm or corporation operating the same is unable to or refuses or neglects after hearing on reasonable notice to provide reasonably adequate service.

(2) It is a legislative finding that to provide adequate service, including meaningful competition in any service area where qualified applicants have applied for a certificate of public convenience and necessity, the authority shall grant certificates of public convenience and necessity to a total of two (2) radio common carriers in each such service area, and that such number of service providers will provide the highest level of overall service to the public.

(g) (1) An applicant who is granted a certificate of public convenience and necessity by the authority shall apply for and seek appropriate authority from the federal communications commission, and in the event the applicant fails to do so within six (6) months from the date of grant of authority by the authority, the applicant shall be deemed to have abandoned its application to operate as a radio common carrier.

(2) If an applicant, after obtaining a certificate of convenience and necessity from the authority, and after obtaining appropriate authority also from the federal communications commission, fails to commence operations as a radio common carrier within twelve (12) months from the date it has obtained the appropriate federal authority, the applicant shall be deemed to have abandoned its intention to operate as a radio common carrier. For good cause shown, this twelve-month period may be extended for another like period.

(h) The granting of any certificate of convenience and necessity to a radio common carrier shall not alter or diminish the right of any land line telephone company rendering communications services in the same area to provide the same or similar radio services within the area specified in the certificate.

(i) The authority may, after affording the holder an opportunity to be heard, revoke, suspend or alter any such certificate of public convenience and necessity for the willful violation of any provision of this chapter or the rules and regulations or orders of the authority made under the authority of this chapter.



§ 65-30-106 - General jurisdiction of authority.

(a) The authority has the power and jurisdiction to supervise and regulate every radio common carrier operating within this state and its property, property rights, equipment, facilities, contracts, certificates and franchises so far as may be necessary to carry out the purposes of this chapter, and to do all things, whether specifically designated in this chapter or in addition thereto, which are necessary or convenient in the exercise of such power and jurisdiction. Without limiting the generality of the foregoing, the authority is authorized to adopt and enforce such reasonable rules and regulations and orders as it may deem necessary with respect to rates, charges and classifications, issuance of certificates, territory of operation, abandonment, suspension, or failure to offer service, adequacy of service prevention or elimination of unjust discrimination between subscribers, financial responsibility, insurance covering personal injury and property damage, uniform system of accounts, records, reports, safety of operation and equipment, and to otherwise accomplish the purposes of this chapter and to implement its provisions.

(b) The authority may, after affording an opportunity for hearing, order a radio common carrier to:

(1) Construct and operate any reasonable extension of its existing system within the certificated territory; or

(2) Make any reasonable repair or improvement of or addition to such system.

(c) The authority may from time to time visit the places of business and other premises and examine the records, and facilities of all radio common carriers to ascertain if there has been compliance with all rules and regulations and orders of the authority, and shall have the power to examine all officers, agents and employees of such radio common carriers, and all other persons, under oath, and to compel the production of papers and the attendance of witnesses to obtain the information necessary for administering this chapter.

(d) The authority has the power and authority to institute all proceedings and investigations, hear all complaints, issue all process and orders, and render all decisions necessary to enforce this chapter or of the rules, regulations and orders adopted thereunder, or to otherwise accomplish the purposes of this chapter.

(e) With respect to borderline jurisdiction between this state and adjacent state jurisdictions, the 37 dBu contour of any base station located in this state and operated from the base station in the state is construed to mean that area within thirty-five (35) miles of the state base station. The authority shall have full power and authority to negotiate with other state commissions in an effort to determine and work out the conflict, if any, between base stations in this state and the base stations certificated and located in other adjoining states.

(f) The authority has the right to institute, or to intervene as a party in, any action in any court of competent jurisdiction seeking mandamus, injunctive or other relief to compel compliance with this chapter or of any rule, regulation or order adopted thereunder, or to restrain or otherwise prevent or prohibit any illegal or unauthorized conduct in connection with this chapter.



§ 65-30-107 - Rates.

The authority shall prescribe just and reasonable rates, charges and classifications for the services rendered by a radio common carrier to subscribers. Tariffs shall be in such form and filed and published in such manner and on such notice as the authority may prescribe.



§ 65-30-108 - Duties of radio common carriers.

(a) Each radio common carrier shall provide safe and adequate service, equipment and facilities for the operation of its system.

(b) No radio common carrier shall demand or receive a greater or less or different compensation for providing service than the rates and charges specified in the tariff filed and approved by the authority.

(c) Every radio common carrier shall obey and comply with every rule and regulation and order adopted by the authority under this chapter.



§ 65-30-109 - Abandonment.

No radio common carrier shall abandon all or any part of its system or other property necessary or useful in the performance of its duties to the public, or discontinue or temporarily suspend all or any part of the service which it is rendering to the public by the use of same, without first obtaining the approval of the authority. In granting such approval, the authority may impose such terms, conditions or requirements as in its judgment are necessary to protect the public interest.



§ 65-30-110 - Interconnection with land line telephone utility.

Whenever the authority finds that public convenience and necessity require the interconnection of the radio communications facilities of a certificated radio common carrier with the telephone facilities of a land line telephone utility serving all or part of the certificated territory of the radio common carrier, and that such common carrier and land line telephone utility have failed to agree upon such interconnection or the terms and conditions or compensation for the same, the authority may, upon petition of either party, order that such interconnection be permitted, and prescribe a reasonable compensation and reasonable terms and conditions for such interconnection.



§ 65-30-111 - Supervision and regulation.

The supervision, control and regulation of public utilities are provided for under chapter 4 of this title and these provisions, and specifically, chapter 4, part 3 of this title, shall apply to radio common carriers.



§ 65-30-112 - Penalty.

Any person or the officer, agent or employee of any organization who willfully violates any provisions of this chapter or of any rule, regulation or order adopted thereunder, or who willfully procures, aids or abets any violation of such a provision, commits a Class C misdemeanor. Each day's violation is a separate offense.






Chapter 31 - Underground Utility Damage Prevention Act

§ 65-31-101 - Short title.

This chapter may be cited as the "Underground Utility Damage Prevention Act."



§ 65-31-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agricultural purposes," for purposes of this chapter only, includes surface activities, such as plowing, planting, and combining, but does not include blasting, setting drainage tiles, subsoiling, or other subsurface activities;

(2) "Blasting" means the use of an explosive device for the excavation of earth, rock, or other material or the demolition of a structure;

(3) "Board" means the underground utility damage enforcement board, created by § 65-31-114;

(4) "Calendar day" means a twenty-four (24) hour period beginning with the date and time that a notification to excavate or demolish is to begin, including Monday through Sunday and all holidays;

(5) "Damage" includes the substantial weakening of structural or lateral support of an underground utility, penetration or destruction of any protective coating, housing or other protective device of an underground utility, the partial or complete severance of an underground utility and rendering any underground utility inaccessible;

(6) "Demolish" or "demolition" means any operation by which a structure or mass of material is wrecked, razed, rendered, moved or removed by means of any tools, equipment, or discharge of explosives;

(7) "Design locate request" means a communication to the one-call service in which a request for locating existing utility facilities for predesign or advance planning purposes is made;

(8) "Excavate" or "excavation":

(A) Means an operation for the purpose of the movement, placement, or removal of earth, rock, or other materials in or on the ground by use of mechanized equipment or by discharge of explosives, and includes augering, backfilling, blasting, boring, digging, ditching, drilling, grading, pile-driving, plowing-in, pulling-in, ripping, scraping, sub-soiling, trenching, and tunneling; and

(B) Does not include:

(i) Pavement milling or pavement repair that does not exceed the depth of the existing base stone and pavement;

(ii) Routine railroad maintenance activities, including removal and replacement of base material up to twenty-four inches (24'') below the flow line of the ditch or ground surface of the railroad right-of-way adjacent to the existing track structure if the work is conducted by railroad employees or railroad contractors and is carried out with reasonable care so as to protect any installed underground facilities placed in the railroad right-of-way by agreement with the railroad;

(iii) Routine road maintenance activities; and

(iv) The tilling of soil for agricultural purposes or the digging of holes for fence posts on private property in any area that is not located within a recorded easement of an operator or that is not located within one hundred feet (100') of the edge of the pavement of a street or highway;

(9) "Excavator" means any person who engages in activities described in subdivisions (A) and (B) in the definition of "excavate" contained in this section;

(10) "Executive committee" means the executive committee created by § 65-31-114(f);

(11) "Impending emergency" means circumstances potentially dangerous to life, health, property, the environment or the repair or restoration of service, which would likely develop into an emergency, as defined in § 65-31-109, if excavation is not initiated within seventy-two (72) hours;

(12) "Location" means the proposed area for which digging or excavating is scheduled within three (3) to ten (10) working days, such area not to exceed two thousand feet (2,000') in length unless an excavator and an operator or an operator's designated representative, such as a one-call service, agree to a larger area;

(13) "Mechanized equipment" means equipment operated by means of mechanical power including trenchers, bulldozers, power shovels, augers, backhoes, scrapers, drills, cable and pipe plows and other equipment used for plowing-in or pulling-in cable or pipe;

(14) "One-Call Service" means a telephone notification service described in § 65-31-107 that provides services to its members for the purposes of receiving and distributing notification regarding planned excavations or demolitions that are required under this chapter;

(15) "Operator" means any person who owns or operates a utility;

(16) "Person" means any individual; any corporation, partnership, association, or any other entity organized under the laws of any state; any state; any subdivision or instrumentality of a state; and any employee, agent, or legal representative thereof;

(17) "Proposed area of excavation" means a general surface location which excavators are to furnish to operators of underground utilities or to a one-call service as defined in § 65-31-106. The proposed area of excavation does not constitute a specified depth for the purpose of complying with this chapter;

(18) "Routine road maintenance activities":

(A) Means activities carried out by or for those responsible for publicly-maintained roadways if the activities:

(i) Occur entirely within the right-of-way of a public road, street, or highway;

(ii) Are carried out with reasonable care so as to protect any utility-owned facilities and laterals placed in the right-of-way;

(iii) Are carried out within the limits of any original excavation on the traveled way, shoulders, or drainage ditches of a public road, street, or highway, and do not exceed eighteen inches (18'') in depth below the flow line of the ditch or the grade existing prior to the activities; and

(iv) If involving the replacement of existing structures at a depth greater than eighteen inches (18''), replace those existing structures in their previous locations and at their previous depths; and

(B) Does not include work on a roadway done pursuant to a contract awarded by a state or local government through a bid process for which plan drawings have been developed in advance;

(19) "Utility":

(A) Means any line, system, or facility used for producing, storing, conveying, transmitting, or distributing communications, electricity, gas, petroleum, petroleum products, hazardous liquids, water, steam, sewerage, and other underground facilities; and

(B) Does not include any railroad or the Tennessee department of transportation;

(20) "Willful noncompliance" means the intentional refusal or failure to perform, or comply with, a duty created or imposed by this chapter or by rules promulgated pursuant to this chapter; and

(21) "Working day" means every day, except Saturday, Sunday, and national and legal state holidays. For purposes of measuring any period of time that requires notice under this chapter, a working day shall commence at the time the written notice or telephone call is received and shall expire at the same time on the next working day.



§ 65-31-103 - Permits do not relieve liability.

A permit issued pursuant to law authorizing excavation or demolition operations shall not be deemed to relieve a person from the responsibility for complying with this chapter.



§ 65-31-104 - Excavations without ascertainment of underground utilities prohibited.

(a) Except as provided in § 65-31-109, no person may excavate in a street, highway, public space, a private easement of an operator or within one hundred feet (100') of the edge of the pavement of a street or highway, or demolish a building, without giving the notice required by § 65-31-106 in the manner prescribed by such section.

(b) A general DIG certificate shall be issued for agricultural land as defined in § 67-5-1004 that lies outside a street, highway, public space or a private easement of an operator but within one hundred feet (100') of the edge of the pavement of a street or highway when no utilities are located within that area. The general certificate shall be valid until title to the land is transferred or until a utility line is located within the area.



§ 65-31-105 - Filing requirements for utility operators.

(a) Each operator, except operators participating in a one-call service, having underground facilities in a county, including those facilities that have been abandoned in place by the operator but not yet physically removed, shall file a notice with the register of deeds of the county that states that the operator has underground utilities located in that county, the name of the operator and the name, title, address, telephone number and electronic mail (e-mail address), if the representative has an e-mail address, of its representative designated to receive the written, telephonic or e-mail notice of intent required by § 65-31-106. It is only necessary that such notice shall consist of the fact that the operator possesses underground facilities in the listed counties. It is not necessary that the operator list the exact physical location of each and every item of its underground facilities in such counties.

(b) Changes in any of the information contained in the list filed under subsection (a) shall be filed by the operator with the register of deeds of the county, or the register of deeds of each county in which these utilities are located, within thirty (30) working days of the change.

(c) A filing fee as determined by the register of deeds may accompany the filing. These filings shall be filed and an index shall be maintained and kept up to date by the register's office.

(d) The register of deeds shall, within one (1) working day, furnish to the party requesting such information, in writing when requested, a list of all operators having filed notices pursuant to subsection (a) and all other information regarding each such operator that has been filed with the register of deeds in accordance with subsection (a). When submitted in writing by the register of deeds, the information shall also include the name of the requesting party, and the date and time the register of deeds received the request from the requesting party.

(e) After March 27, 1978, operators shall maintain records and drawings of all changes and additions to its underground facilities.

(f) All underground utilities owned by an operator that are installed on or after January 1, 2017, shall be installed in a manner that will make those underground utilities locatable using a generally accepted electronic locating method.



§ 65-31-106 - Notice of intent to excavate or demolish.

(a) Except as provided in § 65-31-109, before beginning any excavation or demolition operation described in § 65-31-104, other than an impending emergency as defined in § 65-31-102, each person responsible for such excavation or demolition shall serve written, telephonic or e-mail notice of intent to excavate or demolish at least three (3) working days prior to the actual date of excavation or demolition, but not more than ten (10) full working days prior to such time, unless a different period has been agreed to in writing by the person responsible for the excavation or demolition and the operator or designated representative. Should a period of time of fifteen (15) calendar days from the actual date specified to start excavation or demolition expire without the excavation or demolition being completed, then the person responsible for such excavation or demolition shall serve an additional written, telephonic or e-mail notice of intent to excavate or demolish at least three (3) working days prior to the expiration of time on the fifteenth calendar day.

(1) If the proposed area of excavation or demolition is not served by the one-call service as provided in § 65-31-107, then the notice required by subsection (a) shall be served on each operator which has filed a list required by § 65-31-105 indicating that it has underground utilities located in the county where the excavation or demolition is to occur; or

(2) If the proposed area of excavation or demolition is served by the one-call service, as provided for in § 65-31-107, the notice required by subsection (a) shall be served on such one-call service; provided, that where demolition of a building is proposed, each affected operator shall be given reasonable time to remove or protect its utilities before demolition of the building begins.

(b) The written, telephonic or e-mail notice required by subsection (a) shall contain the name, address, telephone number and e-mail address of the person filing the notice of intent and, if different, the person responsible for the excavation or demolition, the starting date, the anticipated duration of the excavation or demolition, the type of excavation or demolition operation to be conducted, the specific location of the proposed excavation or demolition, and whether or not explosives are anticipated to be used. The location of the proposed area of excavation or demolition shall be designated by the person responsible for the excavation or demolition by marking such area with "safety white" color-coded stakes or white paint, unless:

(1) The operator or its agent can determine the precise location of the proposed area of excavation based solely on the street address from a one-call service locate ticket because of the size of the property;

(2) The operator or its agent can determine the precise location of the proposed area of excavation from a one-call service locate ticket that references a driveway or other easily identifiable point on the property and that identifies the property by street address or block and lot number;

(3) The operator or its agent can determine the precise location of the proposed area of excavation from a one-call service locate ticket that identifies the property as being located on a street or road between two designed intersections of the street or road and two cross streets or roads when a street address or block and lot number is unavailable or does not apply; or

(4) The person responsible for the excavation or demolition and all operators with underground facilities in the proposed area of excavation have had a meeting prior to the beginning of the excavation or demolition for the exchange of information on the location of the proposed excavation or demolition.

(c) If the notification required by this section is made by telephone or e-mail, an adequate record of such notification shall be maintained by each notified operator or one-call service to document compliance with the requirements of this chapter, and a copy of this record shall be furnished by any operator or one-call service to the person giving notice of intent to excavate or demolish, when so requested by that person.

(d) Except as provided in § 65-31-109, before beginning any excavation or demolition within one hundred feet (100') of the edge of the pavement of a street or highway when that area lies outside a street, highway, public space or a private easement of an operator, an excavator shall serve notice of the excavation or demolition at least three (3) working days before the actual date of excavation or demolition as set forth in this section. If after receiving proper notification as required in this section, an operator fails to locate its facilities within three (3) working days in the manner required by § 65-31-108, the excavator shall be authorized to proceed with the excavation. If an operator fails to locate its facilities within three (3) working days in the manner required by § 65-31-108 after receiving proper notification as required by this section and an underground facility of the operator is damaged by an excavator as a result of the operator's failure to discharge such duty, then the excavator shall not be liable for the damage; provided, that, if the excavator observes clear evidence of the presence of an unmarked utility in the area of the proposed excavation, the excavator shall exercise reasonable care to avoid damage to the utility that may be caused by the excavation, and the excavator shall be liable for damages arising from its failure to use reasonable care in such circumstances.



§ 65-31-107 - Operator associations for mutual receipt of notifications.

(a) Subject to the requirements of subsection (b), operators may form and operate a one-call service providing for mutual receipt of notifications of excavation or demolition operations, pursuant to § 65-31-106, in a defined geographical area. Any operator that suffers damage as a result of not participating in a one-call service providing for receipt of the notification of excavation or demolition operations in a defined geographic area, pursuant to § 65-31-106, waives the right to recover damages to the operator's underground utilities from the excavator; provided, that the provisions of this chapter were met by the excavator.

(b) (1) All operators are required to join the one-call service and utilize the services of the notification center as follows:

(A) Operators that are members of the existing one-call service on May 20, 2015, shall remain members;

(B) Operators with more than fifty thousand (50,000) customers served underground or one thousand (1,000) miles of facilities underground, who are not members, shall join the one-call service no later than January 1, 2016;

(C) Operators with more than twenty-five thousand (25,000) customers served underground or five hundred (500) miles of facilities underground, who are not members, shall join the one-call service no later than January 1, 2017; and

(D) All operators that do not meet the thresholds described in subdivision (b)(1)(A), (b)(1)(B), or (b)(1)(C) shall join the one-call service no later than January 1, 2018.

(2) This subsection (b) shall not apply to operators whose total amount of underground facilities constitutes less than twenty percent (20%) of their total utility plant in service.

(c) There shall be only one (1) one-call service for this state.

(d) The one-call service shall provide for a proportional method of apportioning the cost of operating the notification center among its members.



§ 65-31-108 - Response to notice of intent to excavate or demolish.

(a) (1) Each operator notified in accordance with § 65-31-106 shall stake or otherwise mark, prior to the noticed time of the proposed excavation or demolition, the surface of the tract or parcel of land affected by the excavation or demolition to indicate the approximate location of all its underground utilities that may be damaged as a result of the excavation or demolition. The operator shall not be required to indicate the depth of any such utility, but only the approximate ground location under which the utility is located. Such staking or other marking shall utilize the following color code:

(A) SAFETY RED shall be used to mark electric power distribution and transmission facilities;

(B) HIGH VISIBILITY SAFETY YELLOW shall be used to mark gas and oil distribution and transmission facilities;

(C) SAFETY ALERT ORANGE shall be used to mark telephone, telegraph, cable television, video, and other telecommunications facilities;

(D) SAFETY PRECAUTION BLUE shall be used to mark water systems facilities;

(E) SAFETY GREEN shall be used to mark sewer systems facilities; and

(F) SAFETY PURPLE shall be used to mark reclaimed water.

(2) In the event more than one (1) operator uses the same color code under subdivision (a)(1), each operator using the same color shall include a distinctive marking, such as the initials of the operator's name or other marking, that appropriately identifies each operator and sufficiently distinguishes each operator's marking from any other operator authorized to use the same color under subdivision (a)(1).

(b) Each operator participating in a one-call service that has been notified in accordance with § 65-31-106 shall notify the one-call service that the operator has marked the approximate location of all of its underground utilities as required by this section or that the operator has no underground utilities in the proposed area of excavation. The operator shall provide this notice to the one-call service in accordance with procedures adopted by the one-call service for this notification. This notice shall fulfill the operator's obligation set forth in subsection (e). When each operator notified in accordance with § 65-31-106 has notified the one-call service that its underground utilities in the proposed area of excavation have been marked or that the operator has no underground utilities in the proposed area of excavation, the person responsible for the excavation or demolition may immediately proceed with the excavation or demolition, notwithstanding the minimum three-working-day notice requirement before excavation or demolition can begin set forth in § 65-31-106(a).

(c) An excavator shall exercise reasonable care to avoid damage caused by an excavation or demolition within the safety zone around the marked location of the underground utilities. For the purpose of this section, "safety zone" means a strip of land at least four feet (4') wide, but not wider than the width of the utility plus two feet (2') on either side of the utility.

(d) If, upon arrival at the site of a proposed excavation, the excavator observes clear evidence of the presence of an unmarked utility in the area of the proposed excavation, the excavator shall not begin excavating until an additional notice is made to the one-call. The excavator may then proceed, exercising reasonable care to avoid damage to the utility which may be caused by such excavation or demolition.

(e) If no facilities exist in the tract or parcel of land, the operators shall make a reasonable effort to so advise the individual who initiated the request, provided the request is received in accordance with § 65-31-106.

(f) The approximate location of underground utilities does not include a designation of location as to depth below the surface of the ground. Excavators must use reasonable care to ascertain for themselves the exact depth of the underground utilities below the surface of the ground. If, after so ascertaining, the excavator learns that its excavation or demolition is likely to interfere with the operation of the underground utility facilities, it must again notify the affected operator of such underground utility facilities and reasonably cooperate with the operator of the underground utility facilities to conduct its excavation or demolition in such a way that the operations of the underground utility facilities are not disturbed or the affected underground utility facilities are placed out of the way of the proposed excavation or demolition.

(g) Each operator notified in accordance with § 65-31-109, shall within two (2) hours stake or otherwise mark, utilizing the color code set forth in subsection (a), the surface of the tract or parcel of land affected by the excavation or demolition to indicate the approximate location of all its underground utilities that may be damaged as a result of the excavation or demolition.

(h) Each operator notified of an impending emergency, as defined in § 65-31-102, shall stake or otherwise mark, prior to the noticed time of the proposed excavation or demolition, utilizing the color code set forth in subsection (a), the surface of the tract or parcel of land affected by the excavation or demolition to indicate the approximate location of all its underground utilities that may be damaged as a result of the excavation or demolition.



§ 65-31-109 - Emergency excavation or demolition.

(a) Compliance with the notice requirements of § 65-31-106 is not required of any person responsible for emergency excavation or demolition, for repair or restoration of service or to ameliorate an imminent danger to life, health, or property; provided, that such person gives, as soon as practicable, oral notice of the emergency excavation or demolition to each operator having underground utilities located in the area or to a one-call service provided for in § 65-31-107, that serves an operator, where such excavation or demolition is to be performed and requests emergency assistance from each operator so identified in locating and providing immediate protection to the operator's underground utilities. "Emergency" means an imminent danger to life, health, or property, whenever there is a substantial likelihood that loss of life, health or property will result before the procedures under §§ 65-31-106 and 65-31-108 can be fully complied with.

(b) Any excavator providing a misrepresentation of an emergency excavation as stated in subsection (a), or an "impending emergency," as defined in § 65-31-102, shall be subject to the penalties stated in § 65-31-112.

(c) For the purposes of this section, repair or replacement of an existing traffic control device at its existing location and existing depth shall be considered an emergency, and compliance with the notice requirements of this section and § 65-31-106 shall not be required of any local or state government responding to the emergency repair or replacement of a traffic control device.



§ 65-31-110 - Precautions to avoid damage.

In addition to the notification requirements of § 65-31-106, each person responsible for any excavation or demolition operation designated in § 65-31-104 shall:

(1) Plan the excavation or demolition to avoid damage to and minimize interference with underground utilities in and near the construction area;

(2) Maintain a clearance between an underground utility and the cutting edge or point of any mechanized equipment in accordance with § 65-31-108(b) and (d), taking into account the known limit of control of such cutting edge or point, as may be reasonably necessary to avoid damage to such utility;

(3) Provide such support and protection for underground utilities in and near the construction area, including during backfill operations, as may be reasonably necessary for the protection of such utilities; and

(4) Each utility, regardless of the use or material, shall be installed with sufficient clearance to permit the maintenance of existing utilities, and to protect against damage to existing utilities.



§ 65-31-111 - Notice of excavation or demolition damage.

(a) Except as provided by subsection (b), each person responsible for any excavation or demolition operation described in § 65-31-104 that results in any damage to an underground utility shall, immediately upon discovery of such damage, notify the operator of such utility of the location and nature of the damage and shall allow the operator reasonable time to accomplish necessary repairs before completing the excavation or demolition in the immediate area of such utility.

(b) Each person responsible for any excavation or demolition operation described in § 65-31-104 that results in damage to an underground utility permitting the escape of any flammable, toxic, or corrosive gas or liquid shall, immediately upon discovery of such damage, notify the operator, police and fire departments, and take any other action as may be reasonably necessary to protect persons and property and to minimize the hazards until arrival of the operator's personnel or police and fire departments.

(c) During initial excavation, if an underground utility is found to be unsound due to deterioration, the person responsible for excavation shall immediately notify the utility company involved and shall allow the operator reasonable time to accomplish necessary repairs before completing the excavation or demolition in the immediate area of such utility.

(d) The financial impact of all damages to underground utilities shall be calculated using generally accepted accounting principles (GAAP).

(e) Each operator whose utility facilities have been damaged shall report the incident using the Damage Information Reporting Tool (DIRT) utilized by the Common Ground Alliance.



§ 65-31-112 - Civil penalties and remedies -- Liability -- Indemnification -- Offense of Vandalism.

(a) Any person who violates this chapter, or the rules promulgated under this chapter, shall be subject to a civil penalty as follows:

(1) For a first violation, the violator shall complete a course of training concerning compliance with this chapter as determined by the executive committee;

(2) For a second or subsequent violation, the violator shall complete a course of training concerning compliance with this chapter as determined by the executive committee or pay a civil penalty in an amount set by the executive committee, not to exceed two thousand five hundred dollars ($2,500) per incident, or both; and

(3) Notwithstanding subdivisions (e)(1) and (2), if any violation was the result of gross negligence or willful or wanton misconduct as determined by the executive committee, the executive committee shall require the violator to complete a course of training concerning compliance with this chapter as determined by the executive committee and pay a civil penalty in an amount set by the executive committee, not to exceed five thousand dollars ($5,000) per incident.

(b) (1) For the purposes of this chapter, monetary civil penalties shall not be levied against any department of this state. In the event that a state department is found by the executive committee to be noncompliant, the executive committee may submit a notice of noncompliance to the department head along with a request for an action plan for future compliance.

(2) For the purposes of this chapter, monetary civil penalties shall not be levied against a county, city, town, utility district, or other political subdivision of this state unless the executive committee finds that the county, city, town, utility district, or other political subdivision of this state has engaged in a pattern of willful noncompliance with the requirements of this chapter.

(c) Except as provided in subsection (e), this section shall not limit any person's right to pursue any additional civil remedy otherwise allowed by law.

(d) Any person who is required to complete a course of training under subsection (a) shall be responsible for paying for the cost of the training.

(e) (1) Any excavator who violates this chapter may be issued a notice of violation by the inspector, and the inspector may require any excavator to cease work on any excavation, or not start a proposed excavation, until the excavator complies with this chapter.

(2) An excavator who complies with this chapter shall not be liable for damage that the excavator causes to an operator's underground facility, if:

(A) The operator received the notification required by § 65-31-106;

(B) The operator fails to locate its underground facilities as required by § 65-31-108; and

(C) The damage is a proximate result of the operator's failure to locate its underground facilities as required by § 65-31-108.

(3) (A) Any person who violates § 65-31-106 and whose subsequent excavation or blasting damages utility facilities or sewer laterals shall also indemnify the affected facility owner or operator and the one-call service against all claims or costs incurred, if any, for personal injury, property damage, or service interruptions resulting from damaging the utility facilities or sewer laterals.

(B) The requirements of subdivision (e)(3)(A) shall not apply to any state agency, county, city, town, utility district, or other political subdivision of this state.

(f) Any person who knowingly and willfully removes or otherwise destroys the stakes or other physical markings used to mark the horizontal route of an underground facility commits the offense of vandalism under § 39-14-408, and shall be subject to the punishment for vandalism under § 39-14-105.



§ 65-31-113 - Severability.

If any provisions of this chapter or the applicability thereof to any person or circumstance is held invalid, the remainder of the chapter and the application of such provision to other persons or circumstances shall not be affected thereby.



§ 65-31-114 - Underground utility damage enforcement board -- Executive committee.

(a) There is created within the Tennessee regulatory authority, created by § 65-1-101, an underground utility damage enforcement board for the purpose of enforcing this chapter.

(b) The Tennessee regulatory authority will provide administrative and investigative support for the board, both subject to concurrence by the board. Pursuant to § 65-2-122, the Tennessee regulatory authority shall charge the expenses associated with the administration and investigative duties of the board back to the board, subject to concurrence by the board.

(c) The board shall be composed of sixteen (16) members. Except for initial appointments, members who are not ex officio members shall be appointed to four-year terms. Appointments to the board shall be made as follows:

(1) The president of Tennessee One-Call, Inc., or the president's designee, who shall be a voting, ex officio member;

(2) One (1) member shall be a person representing the interests of Tennessee natural gas distribution systems, to be appointed by the governor, whose initial term shall be four (4) years. In considering appointees, the governor shall review a list of qualified persons submitted by the Tennessee Gas Association;

(3) One (1) member shall be a person representing the interests of Tennessee utility districts, to be appointed by the speaker of the senate, whose initial term shall be four (4) years. In considering appointees, the speaker shall review a list of qualified persons submitted by the Tennessee Association of Utility Districts;

(4) One (1) member shall be a person representing the interests of the Tennessee cable industry, to be appointed by the speaker of the house of representatives, whose initial term shall be four (4) years. In considering appointees, the speaker shall review a list of qualified persons submitted by the Tennessee Cable and Telecommunications Association;

(5) One (1) member shall be a person representing the interests of large Tennessee incumbent local exchange carriers with more than one hundred thousand (100,000) customers, to be appointed by the speaker of the house of representatives, whose initial term shall be four (4) years;

(6) One (1) member shall be a person who represents the interests of public utilities, as defined in § 65-4-101, and who provides water or wastewater services, to be appointed by the speaker of the senate, whose initial term shall be four (4) years;

(7) One (1) member shall be a person representing the interests of Tennessee towns and cities, to be appointed by the governor whose initial term shall be three (3) years. In considering appointees, the governor shall review a list of qualified persons submitted by the Tennessee Municipal League;

(8) One (1) member shall be a person representing the interests of small Tennessee incumbent local exchange carriers, to be appointed by the speaker of the senate, whose initial term shall be three (3) years. In considering appointees, the speaker shall review a list of qualified persons submitted by the Tennessee Telecommunications Association;

(9) One (1) member shall be a person representing the interests of Tennessee counties, to be appointed by the speaker of the house of representatives, whose initial term shall be three (3) years. In considering appointees, the speaker shall review a list of qualified persons submitted by the Tennessee County Services Association;

(10) One (1) member shall be a person representing the interests of Tennessee road builders, to be appointed by the governor, whose initial term shall be three (3) years. In considering appointees, the governor shall review a list of qualified persons submitted by the Tennessee Road Builders Association;

(11) One (1) member shall be a person representing the interests of the excavation industry, to be appointed by the speaker of the senate, whose initial term shall be two (2) years. In considering appointees, the speaker shall review a list of qualified persons submitted by the Associated Builders and Contractors of Tennessee;

(12) One (1) member shall be a person representing the interests of interstate pipelines, to be appointed by the speaker of the house of representatives, whose initial term shall be two (2) years;

(13) One (1) member shall be a private property owner representing agricultural or homeowners' interests, to be appointed by the governor, whose initial term shall be two (2) years;

(14) One (1) member shall be a person representing the interests of municipal electric utilities with underground facilities, to be appointed by the speaker of the senate, whose initial term shall be two (2) years. In considering appointees, the speaker shall review a list of qualified persons submitted by the Tennessee Municipal Electric Power Association;

(15) One (1) member shall be a person representing the interests of cooperative electric systems with underground facilities, to be appointed by the speaker of the house of representatives, whose initial term shall be two (2) years. In considering appointees, the speaker shall review a list of qualified persons submitted by the Tennessee Electric Cooperative Association; and

(16) One (1) member shall be a person who represents the interests of public utilities, as defined in § 65-4-101, and who provides electric power services, to be appointed by the governor, whose initial term shall be four (4) years.

(d) Every two (2) years, the board shall elect a chair from among its members and other officers as the board deems necessary.

(e) The members of the board shall serve without compensation.

(f) (1) The board shall elect an executive committee, which shall be responsible for levying civil penalties and taking action as described in § 65-31-116.

(2) The executive committee shall be composed of the following members of the board:

(A) One (1) member from subdivision (c)(10), (c)(11), or (c)(13);

(B) One (1) member from a local government; and

(C) One (1) member from a utility.

(3) A member serving on the executive committee shall be limited to two (2) consecutive one-year terms.

(g) The board and the executive committee may hold meetings and vote by telephone, television, or other electronic means.



§ 65-31-115 - Powers and duties of board.

(a) The board has the power and authority to:

(1) Promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the conduct of the affairs of the board;

(2) Adopt a seal for the board, prescribe the style of the seal, and alter the seal at the board's pleasure; and

(3) Make and enter into contracts.

(b) The board shall:

(1) Through its executive committee, initiate investigations and conduct hearings as required by § 65-31-116;

(2) Meet a minimum of two (2) times per calendar year;

(3) Examine data regarding underground utility damage and make recommendations to the general assembly for further updates to this chapter;

(4) Manage the underground damage prevention fund created by § 65-31-117;

(5) Assess its annual operating cost to operators in an amount equal to the amount necessary to offset the cost of investigative and administrative services performed by the Tennessee regulatory authority at the direction of the board. The annual operating costs shall be apportioned in a proportional manner and collected by the one-call service from the operators; and

(6) Subject to the availability of funding in the underground damage prevention fund created by § 65-31-117, contract with appropriate entities or agencies to conduct training and public awareness for damage prevention.



§ 65-31-116 - Investigation of complaint of violation of chapter -- Issuance of citations -- Hearing -- Appeal -- Petition for review.

(a) Upon receipt of a complaint of a violation of this chapter, the executive committee shall initiate an investigation of the complaint by requesting that the Tennessee regulatory authority designate an employee of the authority who will investigate the complaint at the executive committee's direction.

(b) Any investigator acting at the direction of the executive committee may issue citations for violations of this chapter. Any citation may include a recommendation for the penalty to be assessed under § 65-31-112.

(c) If the person to whom the citation is issued under subsection (b) does not pay the citation or submit to ordered training, or both, within thirty (30) days, then the executive committee shall appoint a hearing officer to conduct a hearing and issue an initial order pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The hearing shall be held at the time and place set forth in the citation notice of hearing. The hearing shall be conducted in the county where the excavation referenced in the citation occurred, unless otherwise agreed to by the person to whom the citation is issued. In the event the excavation occurred in more than one (1) county, then the hearing shall be conducted in the county where the greatest amount of excavation referenced in the citation occurred.

(d) An appeal of the initial order pursuant to § 4-5-315 shall be heard by the executive committee.

(e) A person aggrieved by the final order may, within sixty (60) days, file a petition for judicial review pursuant to § 4-5-322. In the case of a decision involving an excavation in proximity to underground facilities of a municipally-owned utility located in a county having a population of greater than three hundred thousand (300,000), according to the 2010 federal census or any subsequent federal census, the petition for review shall be filed in the chancery court located in that county. In all other cases, the petition for review shall be filed in the chancery court of Davidson County.

(f) Nothing in this chapter shall grant the executive committee or the board jurisdiction over damage to utilities located above ground.



§ 65-31-117 - Underground damage prevention fund.

(a) There is created an underground damage prevention fund within the Tennessee regulatory authority. All civil penalties collected pursuant to this chapter shall be deposited into the underground damage prevention fund. Any moneys remaining in the underground damage prevention fund at the end of the fiscal year shall not revert to the general fund, but shall remain in the underground damage prevention fund for the exclusive use of the board.

(b) The expenditure of moneys in the underground damage prevention fund shall be at the discretion of the board for the following purposes:

(1) Providing grants to operators with fewer than five thousand (5,000) customers to assist the recipient in complying with the mandatory notification center requirements of this chapter. However, grants shall not be used for operating expenses, and no grants shall be given for this purpose after January 1, 2018; and

(2) Contracting with providers of public awareness, educational, and compliance training.



§ 65-31-118 - Design locate request.

(a) Any person may submit a design locate request to the one-call service. The design locate request shall:

(1) Describe the tract or parcel of land for which the design locate request has been submitted with sufficient particularity, as defined by policies developed by the one-call service, to enable the facility owner or operator to ascertain the precise tract or parcel of land involved; and

(2) State the name, address, and telephone number of the person who has submitted the design locate request, as well as the name, address, and telephone number of any other person authorized to review any records subject to inspection under subdivision (b)(1)(C).

(b) (1) Within fifteen (15) working days after a design locate request has been submitted to the one-call service for a proposed project, the facility owner or operator shall respond by one (1) of the following methods:

(A) Designate or cause to be designated by a locator under § 65-31-108, the location of all utility facilities and sewer laterals within the area of the proposed excavation;

(B) Provide to the person submitting the design locate request the best available description of all utility facilities and sewer laterals in the area of proposed excavation, which might include drawings of utility facilities and sewer laterals already built in the area, or other facility records that are maintained by the facility owner or operator; or

(C) Allow the person submitting the design locate request or any other authorized person to inspect or copy the drawings or other records for all utility facilities and sewer laterals within the proposed area of excavation.

(2) In the event that the one-call service charges a fee to a member operator for design location notification, the utility operator may recover that fee from the requestor.

(c) Upon responding pursuant to subsection (b), the facility owner or operator shall provide the response to the one-call service in accordance with one-call service procedures.

(d) An operator may reject a design locate request based upon homeland security considerations pending the operator obtaining additional information confirming the legitimacy of the request. The operator shall notify the person making the request of the denial and may request additional information through the positive response system provided by the one-call service.

(e) Nothing in this section shall supersede any federal, state, or local laws governing the confidentiality of the location of utility facilities.

(f) Any utility operator responding to a design locate request under this section shall not be liable for any damages associated with the response to the request.

(g) Nothing in this chapter shall amend, alter, or affect title 54, chapter 5, part 8.

(h) A design locate request shall not be used for excavation purposes.



§ 65-31-119 - Administrative and investigative support of Tennessee regulatory authority limited to advisory capacity.

The administrative and investigative support provided by the Tennessee regulatory authority is provided to the board in an advisory capacity only, and nothing in this chapter shall expand the jurisdiction of the Tennessee regulatory authority in any way



§ 65-31-120 - Clarification of liability, obligations and reporting requirements related to excavation activities.

(a) Engaging in the activities described in the definition of "excavate" or "excavation" in § 65-31-102(8)(B) shall not remove or impose liability per se for damage to underground utilities.

(b) Nothing in the definition of "excavate" or "excavation" in § 65-31-102 shall remove the obligation of any excavator, whether engaged in excavation or in activities described in § 65-31-102(8)(B), from the reporting requirements of § 65-31-111.






Chapter 32 - Utilities' Cut-off Procedures Act

§ 65-32-101 - Short title.

This chapter shall be cited as the "Utilities' Cut-Off Procedures Act."



§ 65-32-102 - Applicability of chapter.

This chapter shall only apply to those counties having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census.



§ 65-32-103 - "Utility" defined.

As used in this chapter, unless the context otherwise requires, "utility" means any utility which furnishes electricity, gas or water, or converts solid waste into heat, fuel or energy.



§ 65-32-104 - Discontinuance of service -- Notice.

(a) A utility shall not discontinue service to a user for nonpayment of services until:

(1) A notice has been mailed to the user stating that service shall be discontinued unless payment is made within a specified time; and

(2) A reasonable, good faith effort is made to notify the user by a utility representative in person that service shall be discontinued on a date certain. Placing a telephone call or sending electronic mail by the utility representative constitutes a reasonable good faith effort; provided, however, that the utility representative need not place a telephone call or send electronic mail to any residence where service has been discontinued within the previous four (4) years.

(b) After such notification procedures have been taken and a user does not make payment of the arrearage or make payment arrangements acceptable to the utility, then service to such user may be discontinued.



§ 65-32-105 - Resumption of utility service upon payment of arrearage.

When service has been discontinued and the user pays the arrearage or makes acceptable payment arrangements, service shall be resumed or reconnected. All utilities shall have procedures for services to be resumed or reconnected, not only during normal business hours on regular business days, but also for resuming or reconnecting services on weekends and holidays at hours considered normal business hours for retail businesses on such days.






Chapter 33 - Installment Payment of Fuel Bills

§ 65-33-101 - Monthly average payment plans required.

Each utility company or service, serving over fifteen thousand (15,000) residential customers, providing electricity, natural gas, or other fuel to consumers in this state shall provide a method by which its customers may pay fuel bills monthly on an average basis.



§ 65-33-102 - Participation optional.

Participation in any payment-averaging program shall be optional, but shall be offered to each residential customer of a utility who has been a customer for at least twelve (12) months unless otherwise mutually agreed by the company and the customer.



§ 65-33-103 - Payment of delinquent bill prior to participation.

A customer may be required to pay all delinquent bills before participating in a payment-averaging program.



§ 65-33-104 - Withdrawal from plan by customer.

A participating customer may withdraw from the payment-averaging program at any time by giving notice to the utility. When a customer leaves the program, the actual use by that customer up to that point shall be determined and, at the next billing date, the customer shall receive either a credit to the account or, upon written request, a payment in case of overestimated payment or shall pay the utility any amount not covered by that customer's averaged monthly payments.



§ 65-33-105 - Cancellation of plan by customer delinquency.

A customer failing to make an average payment in any month may be subject to removal from the program in which case the computations required in § 65-33-104 will be made and the customer will resume being billed for actual use each billing period.



§ 65-33-106 - Adjustment of payment to reflect rate changes.

If the cost of power or fuel supplies to a utility increases or decreases significantly at any time and appears likely to remain at this new level so that the adjustment in the twelfth month would exceed the averaged monthly payment, the utility may adjust the averaged monthly payments.






Chapter 34 - Geographic Territories of Electric Utility Systems

§ 65-34-101 - Legislative intent -- Findings.

The general assembly hereby finds that:

(1) Duplication of electric system facilities leads to excessive consumer costs and adverse environmental and aesthetic impacts;

(2) The public health, safety, and welfare require that electric service to a particular geographic area be provided by a single electric system;

(3) The general assembly has heretofore established the geographic territories of electric systems as those geographic areas in which a particular electric system maintained facilities to provide electric service on March 6, 1968, except as those geographic areas have been modified by statutorily authorized agreements among adjacent electric systems, all as provided by § 6-51-112;

(4) Maintenance of the previously established geographic territories, as modified by statutorily authorized agreements, continues to be in the public interest and promotes the public health, safety and welfare;

(5) The consumer owners of municipal and cooperative electric systems have invested large sums in facilities and equipment necessary to provide electric service within areas served by those electric systems; and

(6) It would be contrary to the public interest to permit utilities that are not consumer owned to expand service into areas already served by consumer owned municipal and cooperative electric systems, as such expansion would result in a duplication of service facilities and the loss of consumer investment in displaced facilities.



§ 65-34-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Current geographic territory" means the parcels of land, as such parcels are defined or designated by the assessor of property of the county in which the parcels are located, to which a public electric system was providing electric service on February 16, 1989. In any case in which more than one (1) public electric system was providing electric service to a parcel of land on such date, the parcel shall be included within the current geographic territory of the public electric system that first provided electric service to such parcel. Should a public electric system enter into an agreement authorized by § 65-34-108, the current geographic territory of that public electric system shall be modified as provided in that agreement;

(2) "Electric and community service cooperative" has the meaning set forth in § 65-25-102(4);

(3) "Municipal electric system" means any electric system owned by any county, municipality, power district, or other subdivision of Tennessee;

(4) "Non-consumer owned electric system" means any public electric system other than electric and community service cooperatives and municipal electric systems; and

(5) "Public electric system" includes electric and community service cooperatives, municipal electric systems, and every individual, co-partnership, association, corporation or joint stock company, their lessees, trustees or receivers, appointed by any court whatsoever, that own, operate, manage, or control any electric power system, plant, or equipment within Tennessee affected by and dedicated to public use.



§ 65-34-103 - Non-consumer owned electric systems -- Expansion limits.

No non-consumer owned electric system may construct, acquire, or maintain facilities, lines, poles, or other equipment used or useful for the distribution or sale of electricity outside its current geographic territory, nor may any non-consumer owned electric system provide, by sale or otherwise, electricity to any parcel of land located outside its current geographic territory. Should a non-consumer owned electric system enter into an agreement authorized by § 65-34-108, the current geographic territory of that non-consumer owned electric system and the current geographic territory of the municipal electric system or electric and community service cooperative system, which is a party to the agreement, shall be modified as provided in that agreement; provided, that nothing in this chapter shall restrict the construction, acquisition, or maintenance of facilities, lines, poles, or other equipment used exclusively in this state for the transmission or sale at wholesale of electricity to electric and community service cooperatives or municipal electric systems.



§ 65-34-104 - Non-consumer owned electric systems -- Removal of equipment, facilities.

(a) Any non-consumer owned electric system owning any lines, poles, facilities, or other equipment used or useful for the distribution or sale of electricity located outside the non-consumer owned electric system's current geographic territory on any property or right-of-way owned by the state or by any county or municipality or other subdivision of the state must remove such equipment or facilities at the non-consumer owned electric system's expense within six (6) months of May 2, 1989.

(b) If the non-consumer owned electric system owning or otherwise exercising control over such equipment or facilities neglects to remove the equipment or facilities within six (6) months of May 2, 1989, the governmental entity owning the property or right-of-way on which such equipment or facilities are located may, after notice to the non-consumer owned electric system and opportunity for hearing, remove and dispose of such equipment or facilities in whatever manner it deems appropriate, if it determines that such equipment or facilities are located outside the non-consumer owned electric system's current geographic territory. The manner of disposal may include, without limitation, selling such equipment or facilities for other utility use or for scrap and applying the proceeds of such disposal to offset the costs the governmental entity incurred in removing such equipment or facilities. The requirement for removal shall not apply to equipment or facilities otherwise lawfully located on public rights-of-way used solely for the transmission of electricity for parcels of land within the non-consumer owned electric system's current geographic territory.



§ 65-34-105 - Tennessee regulatory authority -- Jurisdiction -- Powers.

The Tennessee regulatory authority has jurisdiction to hear and resolve any disputes concerning the boundaries of the current geographic territories of nonconsumer owned electric systems. The authority may promulgate and enforce appropriate rules not inconsistent with this chapter.



§ 65-34-106 - Eminent domain.

Electric and community service cooperatives and municipal electric systems may in the exercise of their powers of eminent domain acquire facilities, equipment, and service areas of non-consumer owned electric systems, notwithstanding the fact that such facilities and equipment shall be dedicated to utility use following their acquisition.



§ 65-34-107 - Municipalities -- Powers -- Limitations.

(a) Nothing in this chapter shall impair the right and power of municipalities to operate or authorize the operation of municipal electric systems or electric and community service cooperatives within their municipal boundaries consistent with § 6-51-112.

(b) The provisions of § 6-51-111 to the contrary notwithstanding, municipalities may not through the grant of franchises or other operating authority expand the current geographic territories of non-consumer owned electric systems.



§ 65-34-108 - Agreements among public electric systems -- Legislative intent.

Two (2) or more public electric systems serving adjacent current geographic territories may enter into an agreement by which their current geographic territories are modified and by which equipment, facilities, and the right to serve specified parcels of land are transferred from one (1) public electric system to another. In negotiating and executing such an agreement, the general assembly hereby expresses its intent that public electric systems replace competition with the monopoly public service.






Chapter 35 - Fraud, Theft or Destruction of Property

§ 65-35-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Owner" means the owner of any property, any part owner, joint owner, tenant in common, joint tenant or tenant by the entirety of the whole or a part of any structure which is capable of receiving service by a utility;

(2) "Person" means an individual, corporation, firm, company, partnership, association or organization of any kind, public or private;

(3) "Tenant or occupant" means any person who occupies the whole or a part of any building, whether alone or with others, and includes the owner;

(4) "Utility" means any person, municipality, county, cooperative, board, commission, district or any entity created or authorized by public act, private act or general law to provide electricity, natural gas, water, sanitary sewer service, telephone service, or any combination thereof, for sale to consumers in any particular service area, whether or not regulated by the Tennessee regulatory authority; and

(5) "Utility customer" means:

(A) The person or persons listed on the records of the utility as the customer liable for charges or payment for the utility service;

(B) The person or persons residing in the structure where utility services have been connected without permission or authorization of the utility; or

(C) The manager, superintendent, officer or other responsible official of a corporation, partnership, proprietorship, association or other business organization that is listed on the records of the utility as the customer liable for charges for utility service or acting in behalf of a corporation, partnership, proprietorship, association or other business organization where utility services have been connected without permission or authorization of the utility.



§ 65-35-102 - Prohibited acts.

It is unlawful for a person to:

(1) (A) Knowingly tap, cut, burn, break down, injure, destroy or otherwise interrupt or interfere with the current, lines, cables, poles, towers, fixtures or appliances utilized to furnish service to the general public by any telephone or telegraph company, or electric light or power company engaged in furnishing communication, light, heat or power by electricity; or

(B) In any way injure, remove, destroy or interfere with any gas, sanitary sewer, or water fixtures or appliances;

(2) Obtain or attempt to obtain, by the use of any fraudulent scheme, device, means or method, telephone or telegraph service or the transmission of a message, signal or other communication by telephone or telegraph, or over telephone or telegraph facilities with intent to avoid payment of the lawful price, charge or toll therefor, or for any person to cause another to avoid such payment for such service, or for any person for the purpose of avoiding payment, to conceal or to assist another to conceal from any supplier of telecommunication service or from any lawful authority the existence or place of origin or of destination of any telecommunication, or for any person to assist another in avoiding payment for such service, either through the making of multiple applications for service at one (1) address, or otherwise;

(3) Obtain or attempt to obtain by use of any fraudulent scheme, device, means or method, electric, sanitary sewer, water, or gas service, with intent to avoid payment of the lawful price, charge or toll therefor, or for any person to cause another to avoid such payment for such service, or for any person to assist another in avoiding payment for electric, sanitary sewer, water, or gas service, either through the making of multiple applications for service at one (1) address, or otherwise;

(4) Divert or use electrical power with the intent to defraud or deprive any public or private electric power supplier from receiving proper charges or payment for such electrical power; or

(5) Commit any of the following acts which would make gas, electricity, telephone, sanitary sewer service, or water available to tenant or occupant by committing any of the acts:

(A) Connect any tube, pipe, wire or other instrument with any meter, device or other instrument used for conducting telephone, gas, electricity, sanitary sewer service, or water in such a manner as to permit the use of the telephone, gas, electricity, sanitary sewer service, or water without same passing through a meter or other instrument recording the usage for billing;

(B) Alter, injure or prevent the action of a meter, valve, stopcock, or other instrument used for measuring quantities of telephone, gas, electricity, sanitary sewer service, or water;

(C) Break, deface or cause to be broken or defaced any seal, locking device or other parts that make up a metering device for recording usage of telephone, gas, electricity, sanitary sewer service, or water or a security system for such recording device;

(D) Remove a metering device for measuring quantities of telephone, gas, electricity, sanitary sewer service, or water;

(E) Transfer from one (1) location to another a metering device for measuring utilities of telephone, gas, electricity, sanitary sewer service, or water;

(F) Use a metering device belonging to the utility that has not been assigned to the location and installed by the utility;

(G) Adjust the indicated consumption, jam the measuring device, bypass the meter or measuring device with a jumper so that it does not indicate use or registers incorrectly or otherwise obtain quantities of telephone, gas, electricity, sanitary sewer service, or water from the utility without same passing through a metering device for measuring quantities of consumption for billing; or

(H) Fabricate or use a device to pick or otherwise tamper with the locks used to deter electric current diversion, telephone diversion, gas diversion, water diversion, sanitary sewer service diversion, meter tampering and meter thefts.



§ 65-35-103 - Evidence of violation.

(a) Any property on which it is found to have telephone, electric, gas, sanitary sewer, or water utilities tampered with in violation of § 65-35-102, and capable of receiving telephone, electricity, gas, sanitary sewer, or water service as a result of the use of any method of diversion prohibited in that section, is prima facie evidence and creates against the tenant or occupant a presumption of intent to tamper or divert in violation of § 65-35-102.

(b) The presence upon property served by a utility of a metering device altered to improperly monitor the amount of utility service used on or by such property is presumptive evidence that the utility customer has diverted or used utility service with the intent to deprive or defraud the utility from receiving proper charges or payment for such utility service in violation of this chapter.



§ 65-35-104 - Civil liability -- Damages -- Liens -- Perfection of liens.

(a) Any person violating § 65-35-102 is liable civilly for damages resulting from such violation, including actual, compensatory, incidental and punitive damages.

(b) The damages shall be three (3) times the utility's estimated loss of revenue, plus reasonable attorneys' fees and costs associated with such loss.

(c) A finding of guilt in violation of § 65-35-102, as part of an action brought to impose the penalties under § 39-14-104, is conclusive evidence of liability for civil damages recoverable under this chapter in any court of appropriate jurisdiction in a proceeding to assess civil damages against the guilty party.

(d) Regardless of any criminal charge or lack thereof, any utility may nevertheless bring a civil action in any court of appropriate jurisdiction against the owner, occupant or tenant and allege the violation of any of the acts prohibited by § 65-35-102; and upon a finding that the person has violated § 65-35-102, the court shall likewise determine the estimated loss of revenues and award judgment for sums specified in subsections (a) and (b).

(e) (1) Any utility that can properly establish the amount of utility service fraudulently taken on or by any premises occupied by the owner thereof shall have the right to declare a lien for the value of such utility service against the property on which the utility service was taken.

(2) The lien shall be filed within one (1) year of the date of the utility's first actual knowledge of the fraudulently diverted utility service.

(3) (A) The lien shall be perfected upon the filing of a notice with the office of the register of deeds of the county in which the property upon which the lien is claimed is located, and such lien shall be second only to liens of the state, county, or municipality for taxes and special assessments, and any valid lien, right, or interest in such property duly recorded or duly perfected by filing, prior to the filing of such notice. Such notice shall contain the name of the titleholder or titleholders of the property upon which the lien is claimed, the property address, a description of the property sufficient to identify it, the signature and address of the entity claiming the lien, and the amount claimed by such entity.

(B) The priority of liens established by this subdivision (e)(3) shall apply to all liens filed pursuant to this subsection (e) on or after April 10, 1990.

(4) If a utility has not registered the notice as provided in subdivision (e)(3), such lien shall not be effective against a bona fide purchaser for value without actual or constructive knowledge of the fraudulently diverted utility service.

(f) Civil actions pursuant to this section shall be commenced within the time required by law in an action to recover damages for the loss of property.



§ 65-35-105 - Criminal proceedings.

(a) A violation of § 65-35-102 is also a violation of § 39-14-104 and § 65-35-103 applies to any proceeding brought to impose the penalties for a violation of § 39-14-104.

(b) In all criminal proceedings brought to impose penalties under § 39-14-104 for violation of this chapter, the provisions of § 65-35-103 pertaining to "prima facie evidence," "presumption of intent" and "presumptive evidence" shall be deemed to be an inference of such evidence or intent.



§ 65-35-106 - Civil remedies and criminal penalties mutually exclusive.

It is the intent of the general assembly that the civil remedies of this chapter and the criminal penalties imposed by any other act of the general assembly are mutually exclusive methods for the prosecution of the unlawful activities described in the respective statutes.



§ 65-35-107 - Regulatory jurisdiction not extended.

Nothing in this chapter confers upon the Tennessee regulatory authority the jurisdiction to regulate any utility not expressly subject to regulation by other provision of state law.






Chapter 36 - Equal Powers and Authority Act

§ 65-36-101 - Short title.

The title of this chapter is, and may be cited as the "Electric Utility Comprehensive Equal Power and Authority Act of 1997."



§ 65-36-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Electric cooperative" means an electric cooperative or electric membership corporation, whether organized or operating under chapter 25 of this title or similar statutes of any other state, which, as of June 19, 1997, distributes electric power purchased from the Tennessee Valley authority; and

(2) "Municipal utility" and "municipal electric utility" means any governmental entity as defined in § 29-20-102, having a system for the distribution of electricity, whether operated under the authority of a board of the governmental entity, a department of the governmental entity or under the authority of a board created pursuant to the Tennessee Municipal Electric Plant Law, compiled in title 7, chapter 52, or by the authority of any other public or private act of the general assembly or pursuant to the charter of a municipality, and that operates an electric generation or distribution system which, as of June 19, 1997, distributes electricity purchased from the Tennessee Valley authority and also includes any municipality, county or other political subdivision of another state, whether operated under a board or as a county or municipal department, which, as of June 19, 1997, distributes electricity purchased from the Tennessee Valley authority.



§ 65-36-103 - Legislative findings.

The general assembly hereby finds and determines that participating in interlocal agreements by electric cooperatives and municipal utilities, as authorized by this chapter, provides a mutual benefit by reducing the expense of operations of municipal utilities and electric cooperatives and, as a result, reduces the cost of electricity for the citizens of this state. Accordingly, the general assembly hereby finds that all contributions of financial and administrative resources and associated costs and expenses that are made by a municipal utility pursuant to an interlocal agreement as authorized by this chapter, are made for a public and governmental purpose, and that all such contributions benefit the contributing municipal utilities.



§ 65-36-104 - Interlocal cooperation agreements authorized.

Every municipal electric utility and every electric cooperative are hereby authorized to enter into and to fulfill the terms of interlocal cooperation agreements under the authority of title 12, chapter 9, whether or not the parties of such agreements share equal powers with respect to the subject matter of such agreements. For the purpose of entering into agreements authorized under this chapter or entering into an interlocal agreement under title 12, chapter 9, municipal utilities and electric cooperatives are authorized to enter into interlocal agreements, as if each electric cooperative were a "public agency" for the purposes of title 12, chapter 9.



§ 65-36-105 - Use of surplus funds.

Every municipal electric utility and every electric cooperative are hereby authorized to use surplus revenues in connection with the exercise of any power or authority they may exercise under any law; provided, that the exercise of that power or authority is not a violation of the terms and conditions of a wholesale power contract between the Tennessee Valley authority and the respective municipal electric utility or electric cooperative and is not a violation of or otherwise prohibited by the terms and conditions of any covenants in any outstanding revenue bonds of the municipal electric utility or loan covenant of the electric cooperative, as may be applicable.



§ 65-36-106 - Telephone, telegraph and telecommunications services.

Notwithstanding any other provisions of this chapter or other law to the contrary, if the exercise of power or authority granted by this chapter involves any system, plant, or equipment for the provision of telephone, telegraph, telecommunications services or any other like system, plant, or equipment, such exercise, whether by a municipal electric system, an electric cooperative or jointly, shall not be subject to this chapter but instead shall be subject to title 7, chapter 52, as amended. With respect to telephone, telegraph, or telecommunications services, electric cooperatives shall be subject to regulation by the Tennessee regulatory authority to the same extent as municipal electric utilities under title 7, chapter 52.



§ 65-36-107 - Competitive consequences of agreement.

In the exercise of their respective powers and authority, jointly and severally, under interlocal cooperation agreements entered into under the authority of this chapter and title 12, chapter 9, electric cooperatives and municipal utilities and any separate entity or body created under § 12-9-104(c), may exercise such powers and authority regardless of the competitive consequences thereof.



§ 65-36-108 - Construction with other regulatory statutes.

(a) Nothing in this chapter shall be deemed to be an implied repeal of the service area limitations established in § 6-51-112 or chapter 34 of this title.

(b) Nothing in this chapter shall be construed to change the requirements of title 7, chapter 82, with respect to the merger or acquisition of any water, sewer, or gas system of a utility district with or by a municipal electric utility or electric cooperative. Nothing in this chapter shall be construed to authorize any municipal electric utility or electric cooperative to provide a service for which a license, certification or registration is required pursuant to title 62, chapter 32, part 3, or operate a cable system as defined by § 7-59-201 for the provision of cable service, to provide pager services, or to operate as an internet service provider.






Chapter 37 - Pricing & Bundling of Telecommunications Services

§ 65-37-101 - Promotional incentives for telecommunications services -- Policy -- Implementation.

(a) It is the policy of the general assembly to encourage and not prohibit or delay attractive discount pricing and special promotional offers for telecommunications services.

(b) To implement the policy articulated in this section and to encourage low prices, notwithstanding any other law, all telecommunications providers shall be permitted to offer promotional incentives for telecommunications services, including rebates and limited free service offerings, with such promotions not extending more than six (6) months. Any such free service promotions shall not provide more than one (1) month of free local exchange service in any twelve-month period. Any such free service promotion available for the full six-month period may not be reinstituted for thirty (30) days after expiration of such period.



§ 65-37-102 - Price discrimination.

(a) Price differences among retail telecommunications customers shall be strictly prohibited, to the extent that such differences are attributable to race, creed, color, religion, sex or national origin. All other differences in pricing among retail telecommunications customers, as of May 28, 2005, shall be presumed to be a function of the competitive market. This presumption may be rebutted by evidence of price discrimination as prohibited by state law.

(b) Nothing in this section shall alter or expand the jurisdiction of the Tennessee regulatory authority (TRA) to hear complaints alleging price discrimination as prohibited by state law in retail telecommunications services within its jurisdiction, as its jurisdiction existed immediately prior to May 28, 2005, except to the extent that such jurisdiction is reduced pursuant to exemption by the TRA subsequent to May 28, 2005. This chapter does not confer jurisdiction on the TRA relating to services outside its jurisdiction as of May 28, 2005. In determining whether differences in pricing among retail telecommunications customers constitute price discrimination as prohibited by state law, the TRA shall consider all relevant factors, including, but not limited to, whether:

(1) Customers have been or will be injured as a result of the alleged price differences;

(2) There is a legitimate business reason to distinguish between the customers who are being treated differently;

(3) Customers who are being treated differently are similarly situated;

(4) Customers may choose a functionally equivalent service from an alternative service provider at substantially the same price and terms; and

(5) The TRA has determined previously that existing and potential competition is an effective regulator of the price of the service that is the subject of the complaint.



§ 65-37-103 - Retail offering of combinations or bundles of products or services.

(a) (1) The Tennessee regulatory authority (TRA) shall retain regulatory jurisdiction established in this title for specific, individual telecommunications services. Except as provided in this section, the TRA shall not assert regulatory jurisdiction over the retail offering of combinations or bundles of products or services, whether or not such combinations or bundles of products or services are subject to a tariff or other regulatory filing with the TRA as of May 28, 2005, and whether or not comprised of products or services provided by a local exchange carrier alone or with another company. Nothing in this section shall require any company to engage in joint marketing with another company when it does not choose to do so.

(2) In order to transition to the changes in regulatory jurisdiction established by this part, telecommunications carriers shall provide customers with the following notice, as part of the terms and conditions for bundles or combinations: "This offer contains telecommunications services that are also available separately. Should you desire to purchase only the telecommunications services included in this offer, without additional products or services, you may purchase those telecommunications services individually at prices posted on [company website] or filed with the Tennessee Regulatory Authority."

(3) The TRA shall issue a statewide public service announcement, no less than once per year, to inform Tennesseans that telecommunications services they purchase may be available at different prices, depending upon whether they are bought individually or bought bundled, and to inform Tennesseans that functionally equivalent services may be available from providers who do not offer service using wire line technology. Scripts for these announcements shall be posted for comments from industry and consumers or their representatives before being used and shall not favor any one provider or technology over others.

(b) Unless otherwise agreed by the end-user, the terms and conditions established by tariffs or other filings at the TRA for combinations or bundles of products or services shall remain effective as to end-users who have selected such combinations or bundles prior to May 28, 2005, for the duration of a term selected by the end-user. If no term was selected by the end-user for a combination or bundle of products or services, or if no term limit applied to such combination or bundle, then the terms and conditions governing that combination or bundle of products or services, at the time the end-user subscribed, shall remain in effect until the end-user agrees or elects otherwise or until the end-user is noticed of a change in terms by the service provider. Terms and conditions originally established by approved tariffs, which are changed and noticed to customers subsequent to May 28, 2005, shall bind end-users. End-users who terminate service within thirty (30) days of issuance of the notice of a change in such terms and conditions shall not be affected by such changed terms and conditions for the period between issuance of the notice and termination of service.

(c) Nothing in this section shall affect, alter or be construed to affect or alter the applicability of state or federal antitrust law or federal telecommunications law or the TRA's authority under federal telecommunications laws.

(d) Any provider of local exchange service shall permit any end-user of basic local exchange telephone service to terminate that service upon request and shall take all administrative steps necessary, including "number portability," as that term is used in 47 U.S.C. § 153, of the end-user's existing telephone number, to permit such end-user to begin receiving replacement service from another certificated provider in a timely manner.

(e) Nothing in this section shall alter or expand the TRA's jurisdiction to hear complaints alleging price discrimination, as prohibited by state law, or anti-competitive practices regarding the provision of retail telecommunications services within its jurisdiction as its jurisdiction existed immediately prior to May 28, 2005, except to the extent that such jurisdiction is reduced pursuant to exemption by the TRA subsequent to May 28, 2005. This chapter does not confer jurisdiction on the TRA relating to services outside its jurisdiction as of May 28, 2005. In evaluating claims of anti-competitive practices in any retail telecommunications services market, the TRA shall apply applicable federal or state law and shall consider all relevant factors, including, but not limited to, the following:

(1) The geographical and economic extent of commercial demand for functionally-equivalent services;

(2) The number and relative longevity of companies providing functionally-equivalent services;

(3) The relative gain or loss of revenues attributable to functionally-equivalent services and customers who purchase functionally-equivalent services;

(4) The relative increase or decrease in facilities-based investment attributable to providing functionally-equivalent services;

(5) The degree to which marketing, pricing and business strategies are utilized to acquire or maintain revenues attributable to functionally-equivalent services and customers who purchase functionally-equivalent services; and

(6) The relationship between pricing policies and costs of functionally-equivalent services.

(f) Nothing in this section shall alter the TRA's jurisdiction to review price regulation filings or conduct rate of return ratemaking analysis, as applicable, for incumbent local exchange carrier (ILEC) telecommunications providers. Revenue for telecommunications services provided in combinations or bundles shall be considered regulated revenue for purposes of price regulation or rate of return rate analysis.



§ 65-37-104 - Financial information or reporting -- System of accounts.

The Tennessee regulatory authority (TRA) shall not establish or impose upon price-regulated carriers subject to this title state-specific financial information or financial reporting requirements or a uniform system of accounts. Price-regulated carriers subject to this title may be required to file with the TRA only that financial information or financial reports that are required to be filed with the federal communications commission. Such TRA filing requirements may be satisfied by the carrier by the submission to the TRA of a letter explicitly identifying a publicly-available government website on which the information is posted. The inspection, control and supervision fee established in § 65-4-301 shall be based on the financial information contained in such federal reports.









Title 66 - Property

Chapter 1 - Estates in Property

Part 1 - General Provisions

§ 66-1-101 - Words of inheritance unnecessary to create fee.

The term "heirs," or other words of inheritance, are not requisite to create or convey an estate in fee.



§ 66-1-102 - Estates tail abolished.

Any person seized or possessed of an estate in general or special tail, whether by purchase or descent, shall be held and deemed to be seized and possessed of the same in fee simple, fully and absolutely, without any condition or limitation whatsoever, to that person, that person's heirs and assigns, forever, and shall have full power and authority to sell or devise the same as such person thinks proper; and such estate shall descend under the same rules as other estates in fee simple.



§ 66-1-103 - Rule in Shelley's case abolished.

Where a remainder is limited to the heirs or to the heirs of the body of a person, to whom a life estate in the same premises is given, the persons who, on the termination of the life estate, are heirs or heirs of body of such tenant, shall take as purchasers, by virtue of the remainder so limited to them.



§ 66-1-104 - Construction of "dying without heirs."

Every contingent limitation in any deed or will, made to depend upon the dying of any person without heir, or heirs of the body, or without issue of the body, or without children, or offspring, or descendants, or other relative, shall be a limitation to take effect when such person dies without heir, issue, child, offspring, or descendants, or other relative, as the case may be, living at the time of such person's death, or born to such person within ten (10) months thereafter; unless the intention of such limitation be otherwise expressly and plainly declared in the face of the deed or will creating it.



§ 66-1-105 - Contingent remainder supported by less than freehold.

It shall not be necessary, as at common law, that a contingent remainder be supported by a particular estate of the dignity of a freehold, but it shall be sufficient and lawful for contingent remainders to be supported by a preceding estate for years.



§ 66-1-106 - Estate with unlimited power of disposition.

When the unlimited power of disposition, qualified or unqualified, not accompanied by any trust, is given expressly, in any written instrument, to the owner of any particular estate for life or years, legal or equitable, such estate is changed into a fee absolute as to right of disposition, and rights of creditors and purchasers, but subject to any future estate limited thereon or executory devise thereof, in event and so far as the power is not executed or the property sold for the satisfaction of debts during the continuance of the particular estate; provided, that any proceeds from the sale of such estate, not needed for the satisfaction of the debts of such owner during the continuance of the particular estate, shall be held in trust by such owner for the beneficiaries of the remainder interest and the purposes stated in such written instrument.



§ 66-1-107 - Survivorship in joint tenancy abolished.

In all estates, real and personal, held in joint tenancy, the part or share of any tenant dying shall not descend or go to the surviving tenant or tenants, but shall descend or be vested in the heirs, executors, or administrators, respectively, of the tenant so dying, in the same manner as estates held by tenancy in common.



§ 66-1-108 - Survivorship in partnership property.

Nothing in § 66-1-107 is intended to affect the right of a surviving partner to the joint property of the firm to settle the partnership business; such partner shall account with the heirs and personal representatives of the deceased partner for the surviving partner's share in the surplus.



§ 66-1-109 - Estate by entireties created by direct conveyance.

Any married person owning property or any interest therein in such person's own name, desiring to convert such person's interest in such property into an estate by the entireties with such person's spouse, may do so by direct conveyance to such spouse by an instrument of conveyance which shall provide that it is the grantor's intention by such instrument to create an estate by the entireties in and to the entire interest in the property previously held by the grantor.



§ 66-1-110 - Conveyance to spouse of interest in entirety.

Where property is held by husband and wife as tenants by the entirety, either spouse may by direct conveyance of such spouse's interest in the property vest the other spouse with title to the property in fee simple.



§ 66-1-111 - Doctrine of worthier title abolished.

(a) The doctrine of worthier title in both its inter vivos and testamentary branches, as it may apply to any kind of property, and regardless of whether it is applied as a rule of property or of construction, is abolished for all effects and purposes. This section shall not affect any right in property heretofore vested, and shall not affect the reversion of the grantor of any deed heretofore given. The doctrine of worthier title shall not operate to affect the disposition of property by the will of any person dying after July 1, 1983.

(b) The consent of the beneficiaries of any express trust whenever created who are described in the trust only as the heirs of the settlor or the heirs of the settlor's body shall not be required for the termination of such trust during the life of the settlor.



§ 66-1-112 - Alienability of certain future interests for purpose of merger of interests in grantee -- Applicability.

(a) A transfer of a possibility of reverter or right of entry by a holder other than the original grantor is invalid; provided, holders of a possibility of reverter or right of entry may freely transfer the interests to the holders of the corresponding fee simple determinable or fee simple subject to condition subsequent for the purpose of merger of the interests in any grantee.

(b) This section applies to future interests regardless of whether the interests were created before, on, or after July 1, 2015; provided, this section does not apply to any future interest, the validity of which has been determined by a final judgment in a judicial proceeding or by a settlement among interested persons prior to July 1, 2015.






Part 2 - Tennessee Uniform Statutory Rule Against Perpetuities

§ 66-1-201 - Short title.

This part shall be known and may be cited as the "Tennessee Uniform Statutory Rule Against Perpetuities."



§ 66-1-202 - Validity of nonvested property interests and powers of appointment.

(a) A nonvested property interest is invalid unless one (1) of the following conditions is satisfied:

(1) When the interest is created, it is certain to vest or terminate no later than twenty-one (21) years after the death of an individual then alive;

(2) The interest either vests or terminates within ninety (90) years after its creation; or

(3) The interest satisfies the conditions set forth in subsection (f).

(b) A general power of appointment not presently exercisable because of a condition precedent is invalid unless one (1) of the following conditions is satisfied:

(1) When the power is created, the condition precedent is certain to be satisfied or becomes impossible to satisfy no later than twenty-one (21) years after the death of an individual then alive;

(2) The condition precedent either is satisfied or becomes impossible to satisfy within ninety (90) years after its creation; or

(3) The condition precedent satisfies the conditions set forth in subsection (f).

(c) A non-general power of appointment or a general testamentary power of appointment is invalid unless one (1) of the following conditions is satisfied:

(1) When the power is created, it is certain to be irrevocably exercised or otherwise to terminate no later than twenty-one (21) years after the death of an individual then alive; or

(2) The power is irrevocably exercised or otherwise terminates within ninety (90) years after its creation.

(d) In determining whether a nonvested property interest or a power of appointment is valid under subdivision (a)(1), (b)(1), or (c)(1), the possibility that a child will be born to an individual after the individual's death is disregarded.

(e) If, in measuring a period from the creation of a trust or other property arrangement, language in a governing instrument seeks to disallow the vesting or termination of any interest or trust beyond, seeks to postpone the vesting or termination of any interest or trust until, or seeks to operate in effect in any similar fashion upon, the later of:

(1) The expiration of a period of time not exceeding twenty-one (21) years after the death of the survivor of specified lives in being at the creation of the trust or other property arrangement; or

(2) The expiration of a period of time that exceeds or might exceed twenty-one (21) years after the death of the survivor of lives in being at the creation of the trust or other property arrangement;

such language is inoperative to the extent it produces a period of time that exceeds twenty-one (21) years after the death of the survivor of the specified lives.

(f) As to any trust created after June 30, 2007, or that becomes irrevocable after June 30, 2007, the terms of the trust shall require that all beneficial interests in the trust vest or terminate or the power of appointment is exercised within three hundred sixty (360) years.



§ 66-1-203 - Creation of nonvested property interest or power of appointment.

(a) Except as provided in subsections (b) and (c) of this section and in § 66-1-206(a), the time of creation of a nonvested property interest or a power of appointment is determined by other applicable statutes or, if none, under general principles of property law.

(b) For purposes of this part, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of:

(1) A nonvested property interest; or

(2) A property interest subject to a power of appointment described in §§ 66-1-202(b) or (c);

the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates.

(c) For purposes of this part, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.



§ 66-1-204 - Judicial reformation of property disposition.

Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the ninety (90) years allowed by §§ 66-1-202(a)(2), (b)(2) or (c)(2) if any of the following conditions is satisfied:

(1) A nonvested property interest or a power of appointment becomes invalid under the statutory rule against perpetuities provided in § 66-1-202;

(2) A class gift is not but might become invalid under the statutory rule against perpetuities provided in § 66-1-202, and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

(3) A nonvested property interest that is not validated by § 66-1-202(a)(1) can vest but not within ninety (90) years after its creation.



§ 66-1-205 - Exceptions to rule.

Section 66-1-202 does not apply to any of the following:

(1) A nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of:

(A) A premarital or postmarital agreement;

(B) A separation or divorce settlement;

(C) A spouse's election;

(D) A similar arrangement arising out of a prospective, existing, or previous marital relationship between the parties;

(E) A contract to make or not to revoke a will or trust;

(F) A contract to exercise or not to exercise a power of appointment;

(G) A transfer in satisfaction of a duty of support; or

(H) A reciprocal transfer;

(2) A fiduciary's power relating to the administration or management of assets, including the power of a fiduciary to sell, lease, or mortgage property, and the power of a fiduciary to determine principal and income;

(3) A power to appoint a fiduciary;

(4) A discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal;

(5) A nonvested property interest held by a charity, government, or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government, or governmental agency or subdivision;

(6) A nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit-sharing, stock bonus, health, disability, death benefit, income deferral, or other current or deferred benefit plan for one (1) or more employees, independent contractors, or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income, or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse; or

(7) A property interest, power of appointment, or arrangement that was not subject to the common law rule against perpetuities or is excluded by another statute of this state.



§ 66-1-206 - Application -- Retroactivity.

(a) Except as provided in subsection (b), this part applies to nonvested property interests and unexercised powers of appointment regardless of whether they were created before, on, or after July 1, 1994. A property interest shall not be deemed vested merely because it would vest if the common law rule against perpetuities were violated.

(b) This part does not apply to any property interest or power of appointment the validity of which has been determined by a final judgment in a judicial proceeding or by a settlement among interested persons prior to July 1, 1994.



§ 66-1-207 - Preemption of common law.

This part supersedes the common law rule against perpetuities in this state.



§ 66-1-208 - Application and construction.

This part shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this part among the states enacting it.









Chapter 2 - Power to Own and Convey Property

Part 1 - Aliens

§ 66-2-101 - Alien ownership.

An alien, resident or nonresident of the United States, may take and hold property, real or personal, in this state and dispose of or transmit the same as a native citizen.



§ 66-2-102 - Heirs or devisees of alien.

The heir or heirs, devisee or devisees, of such an alien may take any lands, so held by descent or otherwise, as if a citizen or citizens of the United States.






Part 2 - Religious Entities

§ 66-2-201 - Ownership of land.

Any religious denomination, religious society, or church, whether incorporated or not, may take, by deed or otherwise, and hold any amount of acreage at one (1) place for purposes of public worship, or for a parsonage, or for a burial ground.



§ 66-2-202 - Title in trustees.

All lands bought or otherwise acquired by any religious denomination or society shall be vested in a board of trustees or other persons designated by the members of such denomination or society, for the use and benefit of the denomination or society.



§ 66-2-203 - Conveyance by church officers.

In all cases where any elders, trustees, or other church officers, in any of the churches or organizations of any religious denomination, shall have any lands conveyed to them for the use of their respective churches or congregations as building sites, or for any other purpose, by deed, grant, devise, or in any other manner, they or their successors in office, according to the regulations of such church or congregation, may sell and convey the same by deed, which deed, when officially signed by such elders, trustees, or other church officers, or their successors in office, shall pass the title, whether for life, for years, or in fee, to such land to the purchaser in as full and ample a manner as if the officers held the same as a corporation, and had conveyed it by deed under the corporate name.









Chapter 3 - Fraudulent Conveyances and Devises

Part 1 - Conveyances

§ 66-3-101 - Conveyances in fraud of creditors or purchasers void.

Every gift, grant, conveyance of lands, tenements, hereditaments, goods, or chattels, or of any rent, common or profit out of the same, by writing or otherwise; and every bond, suit, judgment, or execution, had or made and contrived, of malice, fraud, covin, collusion, or guile, to the intent or purpose to delay, hinder, or defraud creditors of their just and lawful actions, suits, debts, accounts, damages, penalties, forfeitures; or to defraud or to deceive those who shall purchase the same lands, tenements, or hereditaments, or any rent, profit, or commodity out of them, shall be deemed and taken, only as against the person, such person's heirs, successors, executors, administrators, and assigns, whose debts, suits, demands, estates, or interest, by such guileful and covinous practices, shall or might be in any wise disturbed, hindered, delayed, or defrauded, to be clearly and utterly void; any pretense, color, feigned consideration, expressing of use, of any other matter or thing, to the contrary notwithstanding.



§ 66-3-102 - Personal property conveyed without consideration.

If a conveyance be of goods or chattels, and be not on consideration deemed valuable in law, it shall be taken to be fraudulent, unless the same be by will duly proved and recorded, or by bill of sale or other instrument acknowledged or proved and registered according to law, or unless possession remain with the donee.



§ 66-3-103 - Presumption of ownership from possession of personal property.

Possession of goods and chattels continued for five (5) years, without demand made and pursued by due process of law, shall, as to the creditors of the possessor or purchasers from the possessor, be deemed conclusive evidence that the absolute property is in such possessor, unless the contrary appear by bill of sale, deed, will, or other instrument in writing, proved or acknowledged and registered.



§ 66-3-104 - Conveyance by general warranty deed with knowledge of existing liens -- Conveyance with knowledge of lack of legal or equitable interest to convey.

(a) Any person who transfers land by execution of a general warranty deed with knowledge of outstanding liens, mortgages, deeds of trust or other claims against such transferred land with the intent to defraud, commits a Class E felony.

(b) Any person who transfers or applies for recordation of any transfer of land by execution of either a general warranty deed or quitclaim deed, or any other devise, with knowledge that the transferor or grantor has no legal or equitable interest to convey such land commits a Class A misdemeanor.






Part 2 - Devises

§ 66-3-201 - Devises declared void.

All devises of lands, tenements, and hereditaments, or of any rent, profit, term, or charge out of the same, contrived and made to defraud creditors of their just debts, shall be deemed and taken to be null and void only as against such creditors, their heirs, successors, executors, administrators, and assigns, and every one of them.



§ 66-3-202 - Action against devisees.

Every such creditor may maintain an action or suit against such devisee, and, severally or jointly, against the debtor and the heirs at law of the debtor, in all cases, and in like manner, as such action or suit could be brought or maintained against the debtor's heirs at law.



§ 66-3-203 - Execution for value of alienated lands.

If the devisee sells, aliens, or makes over the lands so devised, before an action is brought or process sued out against the devisee, such devisee shall be answerable for such debt to the value of the lands, sold, aliened, or made over; and execution shall be taken out upon the judgment or decree obtained against such devisee to the value of the lands, as if the same were the devisee's own proper debt.



§ 66-3-204 - Bona fide purchasers protected.

Lands, tenements, and hereditaments, bona fide aliened before the action brought, shall not be liable to such execution.






Part 3 - Uniform Fraudulent Transfer Act

§ 66-3-301 - Short title.

This part may be cited as the "Uniform Fraudulent Transfer Act."



§ 66-3-302 - Part definitions.

As used in this part:

(1) "Affiliate" means:

(A) A person who directly or indirectly owns, controls, or holds with power to vote, twenty percent (20%) or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(i) As a fiduciary or agent without sole discretionary power to vote the securities; or

(ii) Solely to secure a debt, if the person has not exercised the power to vote;

(B) A corporation twenty percent (20%) or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by the debtor or a person who directly or indirectly owns, controls, or holds with power to vote, twenty percent (20%) or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(i) As a fiduciary or agent without sole power to vote the securities; or

(ii) Solely to secure a debt, if the person has not in fact exercised the power to vote;

(C) A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(D) A person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets;

(2) "Asset" means property of a debtor, but the term does not include:

(A) Property to the extent it is encumbered by a valid lien;

(B) Property to the extent it is generally exempt under nonbankruptcy law; or

(C) An interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one (1) tenant;

(3) "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured;

(4) "Creditor" means a person who has a claim;

(5) "Debt" means liability on a claim;

(6) "Debtor" means a person who is liable on a claim;

(7) "Insider" includes:

(A) If the debtor is an individual:

(i) A relative of the debtor or of a general partner of the debtor;

(ii) A partnership in which the debtor is a general partner;

(iii) A general partner in a partnership described in subdivision (7)(A)(ii); or

(iv) A corporation of which the debtor is a director, officer, or person in control;

(B) If the debtor is a corporation:

(i) A director of the debtor;

(ii) An officer of the debtor;

(iii) A person in control of the debtor;

(iv) A partnership in which the debtor is a general partner;

(v) A general partner in a partnership described in subdivision (7)(B)(iv); or

(vi) A relative of a general partner, director, officer, or person in control of the debtor;

(C) If the debtor is a partnership:

(i) A general partner in the debtor;

(ii) A relative of a general partner in, or a general partner of, or a person in control of the debtor;

(iii) Another partnership in which the debtor is a general partner;

(iv) A general partner in a partnership described in subdivision (7)(C)(iii); or

(v) A person in control of the debtor;

(D) An affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

(E) A managing agent of the debtor;

(8) "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien, or a statutory lien;

(9) "Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity;

(10) "Property" means anything that may be the subject of ownership;

(11) "Relative" means an individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree;

(12) "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance; and

(13) "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.



§ 66-3-303 - Insolvency.

(a) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets, at a fair valuation.

(b) A debtor who is generally not paying such debtor's debts as they become due is presumed to be insolvent.

(c) A partnership is insolvent under subsection (a) if the sum of the partnership's debts is greater than the aggregate of all of the partnership's assets, at a fair valuation, and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

(d) Assets under this section do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under this part.

(e) Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.



§ 66-3-304 - Value.

(a) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

(b) For the purposes of §§ 66-3-305(a)(2) and 66-3-306, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.

(c) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.



§ 66-3-305 - Transfers fraudulent as to present and future creditors.

(a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(1) With actual intent to hinder, delay, or defraud any creditor of the debtor; or

(2) Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(A) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(B) Intended to incur, or believed or reasonably should have believed that the debtor would incur, debts beyond the debtor's ability to pay as they became due.

(b) In determining actual intent under subdivision (a)(1), consideration may be given, among other factors, to whether:

(1) The transfer or obligation was to an insider;

(2) The debtor retained possession or control of the property transferred after the transfer;

(3) The transfer or obligation was disclosed or concealed;

(4) Before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(5) The transfer was of substantially all the debtor's assets;

(6) The debtor absconded;

(7) The debtor removed or concealed assets;

(8) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9) The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10) The transfer occurred shortly before or shortly after a substantial debt was incurred; and

(11) The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.



§ 66-3-306 - Transfers fraudulent as to present creditors.

(a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

(b) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.



§ 66-3-307 - When transfer is made or obligation is incurred.

For the purposes of this part:

(1) A transfer is made:

(A) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(B) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this part that is superior to the interest of the transferee;

(2) If applicable law permits the transfer to be perfected as provided in subdivision (1)(A) and the transfer is not so perfected before the commencement of an action for relief under this part, the transfer is deemed made immediately before the commencement of the action;

(3) If applicable law does not permit the transfer to be perfected as provided in subdivision (1)(A), the transfer is made when it becomes effective between the debtor and the transferee;

(4) A transfer is not made until the debtor has acquired rights in the asset transferred; or

(5) An obligation is incurred:

(A) If oral, when it becomes effective between the parties; or

(B) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.



§ 66-3-308 - Remedies of creditors.

(a) In an action for relief against a transfer or obligation under this part, a creditor, subject to the limitations in § 66-3-309, may obtain:

(1) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(2) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by title 26;

(3) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

(A) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(B) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(C) Any other relief the circumstances may require.

(b) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.



§ 66-3-309 - Defenses, liability, and protection of transferee.

(a) A transfer or obligation is not voidable under § 66-3-305(a)(1) against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(b) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under § 66-3-308(a)(1), the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (c), or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(1) The first transferee of the asset or the person for whose benefit the transfer was made; or

(2) Any subsequent transferee other than a good-faith transferee or obligee who took for value or from any subsequent transferee or obligee.

(c) If the judgment under subsection (b) is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d) Notwithstanding voidability of a transfer or an obligation under this part, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(1) A lien on or a right to retain any interest in the asset transferred;

(2) Enforcement of any obligation incurred; or

(3) A reduction in the amount of the liability on the judgment.

(e) A transfer is not voidable under § 66-3-305(a)(2) or § 66-3-306 if the transfer results from:

(1) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2) Enforcement of a security interest in compliance with title 47, chapter 9 of the Uniform Commercial Code.

(f) A transfer is not voidable under § 66-3-306(b):

(1) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(2) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3) If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.



§ 66-3-310 - Extinguishment of cause of action.

A cause of action with respect to a fraudulent transfer or obligation under this part is extinguished unless action is brought:

(1) Under § 66-3-305(a)(1), within four (4) years after the transfer was made or the obligation was incurred or, if later, within one (1) year after the transfer or obligation was or could reasonably have been discovered by the claimant;

(2) Under § 66-3-305(a)(2) or § 66-3-306(a), within four (4) years after the transfer was made or the obligation was incurred; or

(3) Under § 66-3-306(b), within four (4) years after the transfer was made or the obligation was incurred.



§ 66-3-311 - Supplementary provisions.

Unless displaced by the provisions of this part, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement its provisions.



§ 66-3-312 - Uniformity of application and construction.

This part shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this part among states enacting it.



§ 66-3-313 - Official comments.

In any dispute as to the proper construction of one or more sections of this part, the official comments pertaining to the corresponding sections of the Uniform Fraudulent Transfers Act, official text, as adopted by the National Conference of Commissioners on Uniform State Laws and as in effect on July 1, 2003, shall constitute evidence of the purposes and policies underlying such sections, unless:

(1) The sections of this part that are applicable to the dispute differ materially from the sections of the official text that would be applicable thereto; or

(2) The official comments are inconsistent with the plain meaning of the applicable sections of this part.









Chapter 4 - Contracts to Convey Real Property

Part 1 - Conveyances by Deceased Persons

§ 66-4-101 - Execution by personal representative of deceased vendor.

In all cases of written agreements or contracts for the conveyance of land in this state, where the person executing the agreement or contract dies before final conveyance is made, the decedent's personal representatives may execute the conveyance to the person with whom such agreement or contract was made, or the decedent's heirs or assigns, according to the forms prescribed for the conveyance of real estate.



§ 66-4-102 - Registration of contract required.

The personal representative cannot be required to execute a conveyance under § 66-4-101, unless the written agreement or contract, duly registered, or a certified copy of the agreement or contract from the register's books, is produced and delivered to the representative.



§ 66-4-103 - Deed by one of several representatives.

If there are several personal representatives, a deed by any of the representatives will be as valid as if executed by all.



§ 66-4-104 - Description of land used in deed.

In case the agreement or contract is for part of a tract of land, not ascertained by metes and bounds, the personal representative shall execute the conveyance according to the description given in the contract.



§ 66-4-105 - Execution of contract with personal representative.

If the person with whom such agreement or contract was made is also the personal representative, the court granting administration may appoint a guardian or representative of the heirs, who shall make the conveyance according to the written agreement.






Part 2 - Champertous Sales

§ 66-4-201 - Champertous sales of pretended interest prohibited.

No person shall agree to buy, or to bargain or sell any pretended right or title in lands or tenements, or any interest in such pretended right or title.



§ 66-4-202 - Sale without possession.

Any such agreement, bargain, sale, promise, covenant or grant shall be utterly void where the seller has not personally, or by the seller's agent or tenant, or the seller's ancestor, been in actual possession of the lands or tenements, or of the reversion or remainder, or taken the rents or profits for one (1) whole year next before the sale.



§ 66-4-203 - Dismissal of suit on disclosure of facts.

Any suit at law or equity brought for the recovery of the lands or tenements bargained or contracted for, whether the agreement, sale, bargain, covenant, grant, or promise be executed or executory, shall be forthwith dismissed, with costs, by the court in which such suit may be pending, upon the facts being disclosed.



§ 66-4-204 - Bona fide sales unimpaired.

This part shall not prevent an absolute and bona fide sale or mortgage of lands or tenements not possessed and held adversely at the time of such sale or mortgage; nor a sale by execution; nor a sale and conveyance by a nonresident of this state, of lands which such nonresident may own, and of which lands no person, at the time of such sale, holds adverse possession by deed, devise, or inheritance.



§ 66-4-205 - Presumption of champerty from sale of land adversely held by another.

If any person sells any lands or tenements, not having possession of them personally or by agent or tenant, the same being adversely held by color of title, champerty shall be presumed until the purchaser shows that such sale was bona fide made.






Part 3 - Loans by Nonprofit Lenders

§ 66-4-301 - Restrictive covenants on loans by nonprofit lenders at a zero or low interest rate.

(a) All contracts for home loans made by a nonprofit lender with a zero percent (0%) interest rate or low interest rate loan must contain the following restrictive covenant:

This zero percent (0%) interest or low interest rate loan cannot be refinanced, replaced or consolidated without the prior, written approval of the local board of directors of the nonprofit lender that financed the loan so long as this initial, zero percent (0%) interest or low interest rate loan is in existence.

(b) As used in this section:

(1) "Home loan" means a term loan which secures a one (1) to four (4) family dwelling used as the primary residence of the borrower; and

(2) "Low interest loan" means a home loan that carries an interest rate that is two (2) percentage points or more below the yield on United States treasury securities with a comparable maturity at the time the loan is made.

(c) Each mortgage or deed of trust securing a home loan as provided in subsection (a) shall state on the face of the instrument prominently displayed:

THIS INSTRUMENT SECURES A ZERO INTEREST OR LOW INTEREST RATE LOAN AS DEFINED UNDER TENNESSEE CODE ANNOTATED SECTION 66-4-301 AND IS SUBJECT TO THE RESTRICTIONS THEREIN.

(d) A lender may reasonably rely on such statement or lack thereof appearing on the face of the instrument as conclusive proof of the existence or nonexistence of a restricted home loan as provided in subsection (a).









Chapter 5 - Conveyances of Property

Part 1 - General Provisions

§ 66-5-101 - Grants or devises passing full estate.

Every grant or devise of real estate, or any interest therein, shall pass all the estate or interest of the grantor or devisor, unless the intent to pass a less estate or interest shall appear by express terms, or be necessarily implied in the terms of the instrument.



§ 66-5-102 - Mineral estates in coal.

(a) In any instrument heretofore or hereafter executed purporting to sever the surface and mineral estates which does not describe the manner or method of mineral extraction in express and specific terms, it shall be presumed that the intention of the parties to the instrument was that the minerals be extracted only in the principal manner and method of mineral extraction prevailing in this state at the time the instrument was executed.

(b) This section is not intended to exclude evidence that would otherwise be admissible to show the intentions of the parties.

(c) This section shall only apply to mineral estates in coal.



§ 66-5-103 - Forms of conveyances.

The following or other equivalent forms, varied to suit the precise state of facts, are sufficient for the purposes contemplated, without further circumlocution:

(1) (A) For a deed in fee with general warranty: "I hereby convey to A. B. the following tract of land (describing it), and I warrant the title against all persons whomsoever;"

(B) Covenants of seisin, possession, and special warranty: "I covenant that I am seized and possessed of this land, and have a right to convey it, and I warrant the title against all persons claiming under me;"

(2) For a quitclaim deed: "I hereby quitclaim to A. B. all my interest in the following land" (describing it);

(3) For a mortgage: "I hereby convey to A. B. the following land (describing it), to be void upon condition that I pay," etc; and

(4) For a deed of trust: "For the purpose of securing to A. B. a note of this date, due at twelve (12) months, with interest from date (or as the case may be), I hereby convey to C. D., in trust, the following property (describing it). And if the note is not paid at maturity, I hereby authorize C. D. to sell the property herein conveyed (stating the manner, place of sale, notice, etc.), to execute a deed to the purchaser, to pay off the amount herein secured, with interest and costs, and to hold the remainder subject to my order."



§ 66-5-104 - Execution by agent or attorney.

Instruments in relation to real or personal property, executed by an agent or attorney, may be signed by such agent or attorney for the principal, or by writing the name of the principal by that person as agent or attorney; or by simply writing the agent's or attorney's own name or the principal's name, if the instrument on its face shows the character in which it is intended to be executed.



§ 66-5-106 - Authentication and registration required -- Formal ceremonies unnecessary.

No deed of conveyance for lands, in whatever manner or form drawn, shall be good and available in law, as to strangers, unless it is acknowledged by the vendor, or proved by two (2) witnesses upon oath, in the manner prescribed in chapters 22 and 23 of this title, and registered by the register of the county where the land lies. All deeds so executed shall be valid and pass estates in land, or right to other estates, without livery of seisin, attornment, or other ceremony in the law whatever.



§ 66-5-107 - Correction of errors.

(a) Whenever an error or mistake is made in any deed of conveyance, or in the registration thereof, either in courses, distances, or names, the person liable to injury by such error or mistake may prefer a petition to the circuit court of the county in which the land is situated, setting forth the nature of the mistake or error, and all and singular the matters relative thereto.

(b) Before the petition shall be heard and determined, the petitioner shall advertise in a newspaper published in the judicial district in which the land is situated; and if no newspaper is published in the district, then in a newspaper in the adjoining district, setting forth the substance of the petition, and the term at which petitioner will make application for a hearing, three (3) weeks in succession, at least thirty (30) days before the petition shall be heard.

(c) The court may also direct written notice to be served upon such persons as may be interested in or affected by the relief sought, unless such notice shall appear to the court to have been previously given.

(d) When any person chooses to oppose the granting of the petition, that party may personally enter as a defendant, and, each party having given security for cost, the cause shall stand for hearing as other argument cases.

(e) The court shall examine such testimony as the petitioner may produce; and whenever it shall appear evident, from such testimony, that there was an error or mistake committed in drawing the deed of conveyance, the court shall order the same to be rectified, so as to comport with the intention of the parties; and shall further order the register of the county, in which the land is situated, to register the conveyance agreeably to the correction.

(f) Either party may appeal from the judgment of the court, or prosecute a writ of error thereto.



§ 66-5-108 - Preservation, or extinguishment and reversion of mineral interests.

(a) (1) The general assembly finds that many owners of agricultural property who have separated titles have difficulty acquiring loans and in other ways have been hindered in fully developing the surface of land.

(2) The general assembly further finds that there are mineral estates, separated from the surface, that have not been properly registered in the counties in which they are located, and are, therefore, not on the tax rolls, causing a significant loss of revenue to many Tennessee counties.

(3) Further, the general assembly finds that many surface owners cannot discover from records at their courthouses whether they own the underlying mineral estate, or if they do not, who does, and that this situation causes undue hardship and title uncertainty for surface owners.

(4) The general assembly further finds that where there are abandoned mineral estates, those on which no development has taken place, no taxes paid and no claim filed pursuant to this section, the rational development of minerals in Tennessee is hindered.

(5) Thus, to promote commerce and agriculture and proper development of surface and mineral estates and to remedy uncertainties in title, the general assembly adopts this section.

(b) For the purposes of this section and §§ 67-5-804(b), 67-5-809 and 67-5-2502(e):

(1) "Mineral interest" means the interest which is created by an instrument, transferring either by grant, assignment, or reservation, or otherwise, an interest, of any kind, in coal, oil and gas, and other minerals;

(2) "Statement of claim" means a document or instrument to be filed by the owner of a mineral interest in real property to make claim to that mineral interest; and

(3) "Use of mineral interest" means that a mineral interest shall be deemed to be used when there are any minerals being produced thereunder or when operations are being conducted thereon for injection, withdrawal, storage or disposal of water, gas or other fluid substances, or when rentals or royalties are being paid to the owner thereof for the purposes of delaying or enjoying the use or exercise of such rights, or when any such use is being carried out on any tract with which such mineral interest may be unitized or pooled for production purposes, or when taxes are paid on such mineral interest by the owner of the land.

(c) Any interest in coal, oil and gas, and other minerals shall, if unused for a period of twenty (20) years, be extinguished, unless a statement of claim is filed in accordance with subsection (d), and the ownership of the mineral interest shall revert to the owner of the surface.

(d) (1) The statement of claim provided in subsection (c) shall be filed by the owner of the mineral interest prior to the end of the twenty-year period set forth in subsection (c) or within three (3) years after July 1, 1987, whichever is later.

(2) The statement of claim shall contain the name and address of the owner or owners of such mineral interest. The claim shall cite tax maps and parcel numbers for the owner or owners of surface above the mineral estate, and a reference to the instrument under which the interest is claimed.

(3) The statement of claim shall be filed with the office of the register of deeds in the county in which such land is located.

(4) Upon filing of the statement of claim within the time provided, it shall be prima facie evidence in any legal proceedings that such mineral interest was being used on the date the statement of claim was filed.

(e) (1) Any person who will succeed to the ownership of any mineral interest upon the lapse thereof may commence such lapse by filing, with the clerk and master of the county in which the mineral interest is located, a complaint of claim of abandoned mineral interest which may be in the following or a similar form:

COMPLAINT FOR CLAIM OF ABANDONED MINERAL INTEREST

(2) The complaint shall be verified and filed by the clerk and master upon payment of the fee provided in subdivision (e)(8).

(3) Upon the filing of a complaint of claim of abandoned mineral interest the clerk and master shall give notice that the mineral interest identified in the complaint shall lapse in sixty (60) days by publishing the same once a week for three (3) consecutive weeks in a newspaper of general circulation in the county in which such mineral interest is located, and shall send by certified mail within ten (10) days after such publication a copy of such notice to the owner of such mineral interest identified by the plaintiff in the complaint of claim of abandoned mineral interest.

(4) If, within sixty (60) days after publication provided in subdivision (e)(3), the mineral interest owner does not file with the clerk and master an answer alleging a claim to the mineral interest, the clerk and master shall so certify to the chancellor who shall enter the following order declaring the mineral interest has lapsed and vesting title to the mineral interest in the owner of the surface estate:

Order

(5) All notices provided for in this section shall state the name of the owner of the mineral interest, if known, as shown of record, a description of the land and the name of the person filing the complaint of claim of abandoned mineral interest.

(6) In any county having a population of not less than thirty-two thousand six hundred (32,600) nor more than thirty-two thousand seven hundred (32,700), according to the 1980 federal census or any subsequent federal census, upon the filing of the statement of claim provided in subsection (d) or the order provided in subdivision (e)(4) in the register of deeds office for the county where such interest is located, the register shall record the same in a book to be kept for that purpose, which shall be known as the "Dormant Mineral Interest Record," and shall indicate by marginal notation on the instrument creating the original mineral interest and the instrument creating the interest of the current surface owner, the filing of the statement of claim or order.

(7) In order for the judicially determined lapse to be effective as to the subsequent interest holders, a certified copy of the final order evidencing the same must be recorded in the register of deeds office in the county where the property is located.

(8) The clerk and master shall charge a fee of thirty dollars ($30.00) for the filing of the complaint of claim of abandoned mineral interest and the order provided for in this section and shall collect the fees necessary for the publication required in this section.

(9) No complaint for claim of abandoned mineral interest shall be accepted for filing prior to July 1, 1990.

(f) (1) Upon the filing of the statement of claim as provided in subsection (c), the register shall record the same in a book to be kept for that purpose which shall be known as the "Dormant Mineral Interest Record" and shall enter in the index where the instrument creating the original mineral interest is indexed a notation referencing the statement of claim. Upon the filing of the order as provided in subdivision (e)(4), the register shall record the order in the Dormant Mineral Interest Record and shall enter the filing of the order in the indexes referencing the instrument creating the original mineral interest and the instrument creating the interest of the current surface owner.

(2) In any county having a population of not less than thirty-two thousand six hundred (32,600) nor more than thirty-two thousand seven hundred (32,700), according to the 1980 federal census or any subsequent federal census, upon the filing of the statement of claim as provided in subsection (c) or the proof of service of notice as provided in subsection (e) in the register of deeds office for the county where such interest is located, the register shall record the same in a book to be kept for that purpose, which shall be known as the "Dormant Mineral Interest Record," and shall indicate by marginal notation on the instrument creating the original mineral interest the filing of the statement of claim or affidavit of publication and service of notice.

(g) The provisions of Acts 1987, chapter 282, may not be waived at any time prior to the expiration of the twenty-year period provided in subsection (c).

(h) This section applies in all ways to property owned by the state.

(i) This section may not be waived at any time prior to the expiration of the twenty-year period provided in subsection (c).

(j) No action shall be brought by any person to contest the lapse of a mineral interest pursuant to this section after three (3) years from the date such interest lapsed.

(k) (1) Any person who prevails in an action to quiet title to challenge a statement of claim or a complaint for claim of abandoned mineral interests filed pursuant to this section may be awarded reasonable attorney's fees and costs if the court finds that the statement of claim or the complaint was not filed in good faith. A court may find that a statement of claim or the complaint was not filed in good faith if such was filed without reasonable inquiry, with no factual basis, and for purposes of harassment.

(2) If the court finds no record of taxes paid or statement of claim filed for the lapsed mineral interests which references the mineral estate by tax map and parcel number, then a complaint for claim of abandoned mineral interest shall be deemed to have been filed in good faith.

(l) The only parties of interest pursuant to this section shall be an owner of the mineral interest and a person who shall succeed to the ownership of the mineral interest upon its lapse. Any third person claiming title or interest in any matter pursuant to this section shall prove by verified complaint, affidavit or other evidence that the third person's rights are or will be violated and that such third person will suffer injury, loss or damage if not allowed to become a party thereto.



§ 66-5-109 - Effective date of conveyance.

(a) The effective date of any conveyance of real property in this state is presumed to be the date of the instrument of conveyance, and shall not be affected by a notary acknowledgment in such conveyance which may be dated prior or subsequent to the date of the conveyance.

(b) (1) If an instrument conveying real property is not dated, but contains a notary acknowledgment which is dated, the effective date of the instrument shall be the date of the notary acknowledgment.

(2) If the instrument is not dated, but contains more than one (1) notary acknowledgment, containing more than one (1) date, the latest date of a notary acknowledgment in the instrument shall be the effective date of the instrument.



§ 66-5-111 - Identification of specific mineral interests to be conveyed.

Notwithstanding any law to the contrary, where an owner of surface and mineral rights to real property enters into a contract for the conveyance of mineral rights in such property resulting in a severance of such interests, the parties to such conveyance shall identify the specific mineral interests to be conveyed to the purchaser of the mineral rights. The purchaser of the mineral interests shall identify such interests purchased by providing a deed reference number in accordance with § 67-5-804(c) for the mineral interest with the property assessor in the county in which the interests are located as prescribed in this section. For the purposes of this section, "specific mineral interests" means only those minerals listed in the deed as contemplated by the parties. All rights to minerals not described in the deed shall remain with the surface owner. This section shall apply to all contracts entered into on or after July 1, 2011, and shall not impair the obligation of any existing contract or be construed to direct courts in determining the intent of the parties who entered into a contract prior to such date.






Part 2 - Residential Property Disclosures

§ 66-5-201 - General provisions.

This part applies only with respect to transfers by sale, exchange, installment land sales contract or lease with option to buy residential real property consisting of not less than one (1) nor more than four (4) dwelling units, including site-built and nonsite-built homes, whether or not the transaction is consummated with the assistance of a licensed real estate broker or salesperson. The disclosure statement referenced in § 66-5-202 is not a warranty of any kind by a seller and is not a substitute for inspections either by the individual purchasers or by a professional home inspector. The disclosure required by this part shall be provided to potential buyers for their exclusive use and may not be relied upon by purchasers in subsequent transfers from the original purchaser who received the property disclosure. The required disclosure shall be given in good faith by the owner or owners of property that is being transferred and shall be subject to the requirements of this part.



§ 66-5-202 - Required disclosures or disclaimers.

With regard to transfers described in § 66-5-201, the owner of the residential property shall furnish to a purchaser one of the following:

(1) A residential property disclosure statement in the form provided in this part regarding the condition of the property, including any material defects known to the owner. Such disclosure form may be as included in this part and must include all items listed on the disclosure form required pursuant to this part. The disclosure form shall contain a notice to prospective purchasers and owners that the prospective purchaser and the owner may wish to obtain professional advice or inspections of the property. The disclosure form shall also contain a notice to purchasers that the information contained in the disclosure are the representations of the owner and are not the representations of the real estate licensee or sales person, if any. The owner shall not be required to undertake or provide any independent investigation or inspection of the property in order to make the disclosures required by this part; or

(2) A residential property disclaimer statement stating that the owner makes no representations or warranties as to the condition of the real property or any improvements thereon and that purchaser will be receiving the real property "as is," that is, with all defects which may exist, if any, except as otherwise provided in the real estate purchase contract. A disclaimer statement may only be permitted where the purchaser waives the required disclosure under subdivision (1). If the purchaser does not waive the required disclosure under this part, the disclosure statement described in subdivision (1) shall be provided in accordance with the requirements of this part.



§ 66-5-203 - Delivery of disclosure or disclaimer statement.

(a) The owner of residential real property subject to this part shall deliver to the purchaser the written disclosure or disclaimer statement, if agreed upon by the purchaser required by this part prior to the acceptance of a real estate purchase contract. For purposes of this part, a "real estate purchase contract" means a contract for the sale, exchange or lease with option to buy of real estate subject to this part, and "acceptance" means the full execution of a real estate purchase contract by all parties. The residential property disclaimer statement or residential property disclosure statement may be included in the real estate purchase contract, in an addendum to the contract, or in a separate document.

(b) Failure to provide the disclosure or disclaimer statement required by this part shall not permit a purchaser to terminate a real estate purchase contract; however, a purchaser shall not be restricted by this part from bringing such other actions at law or in equity that are otherwise permitted.



§ 66-5-204 - Liability for errors or omissions -- Experts' reports.

(a) The owner shall not be liable for any error, inaccuracy or omission of any information delivered pursuant to this part if:

(1) The error, inaccuracy or omission was not within the actual knowledge of the owner or was based upon information provided by public agencies or by other persons providing information as specified in subsection (b) that is required to be disclosed pursuant to this part, or the owner reasonably believed the information to be correct; and

(2) The owner was not grossly negligent in obtaining the information from a third party and transmitting it.

(b) The delivery by a public agency or other person, as described in subsection (c), of any information required to be disclosed by this part to a prospective purchaser shall be deemed to comply with the requirements of this part, and shall relieve the owner of any further duty under this part with respect to that item of information.

(c) The delivery by the owner of a report or opinion prepared by a licensed engineer, land surveyor, geologist, wood destroying insect control expert, contract or other home inspection expert, dealing with matters within the scope of the professional license or expertise, shall satisfy the requirements of subsection (a) if the information is provided to the owner pursuant to request therefor, whether written or oral. In responding to such a request, an expert may indicate, in writing, an understanding that the information provided will be used in fulfilling the requirements of this part and, if so, shall indicate the required disclosure or portions thereof, to which the information being furnished is applicable. Where such a statement is furnished, the expert shall not be responsible for any items of information, or portions thereof, other than those expressly set forth in this statement.



§ 66-5-205 - Liability for changed circumstances.

If information disclosed in accordance with this part is subsequently rendered or discovered to be inaccurate as a result of any act, occurrence, information received, circumstance or agreement subsequent to the delivery of the required disclosures, the inaccuracy resulting therefrom does not constitute a violation of this part; provided, however, that at or before closing, the owner shall be required to disclose any material change in the physical condition of the property or certify to the purchaser at closing that the condition of the property is substantially the same as it was when the disclosure form was provided. If, at the time the disclosures are required to be made, an item of information required to be disclosed is unknown or not available to the owner, the owner may state that the information is unknown or may use an approximation of the information; provided, that the approximation is clearly identified as such, is reasonable, is based on the actual knowledge of the owner and is not used for the purpose of circumventing or evading this part.



§ 66-5-206 - Duties of real estate licensees.

A real estate licensee representing an owner of residential real property as the listing broker has a duty to inform each such owner represented by that licensee of the owner's rights and obligations under this part. A real estate licensee representing a purchaser of residential real property or, if the purchaser is not represented by a licensee, the real estate licensee representing an owner of residential real estate and dealing with the purchaser has a duty to inform each such purchaser of the purchaser's rights and obligations under this part. If a real estate licensee performs those duties, the licensee shall have no further duties to the parties to a residential real estate transaction under this part, and shall not be liable to any party to a residential real estate transaction for a violation of this part or for any failure to disclose any information regarding any real property subject to this part. However, a cause of action for damages or equitable remedies may be brought against a real estate licensee for intentionally misrepresenting or defrauding a purchaser. A real estate licensee will further be subject to a cause of action for damages or equitable relief for failing to disclose adverse facts of which the licensee has actual knowledge or notice. "Adverse facts" means conditions or occurrences generally recognized by competent licensees that significantly reduce the structural integrity of improvements to real property, or present a significant health risk to occupants of the property.



§ 66-5-207 - Liability for nondisclosure of communicable diseases or criminal acts on property.

Notwithstanding any of the provisions of this part, or any other statute or regulation, no cause of action shall arise against an owner or a real estate licensee for failure to disclose that an occupant of the subject real property, whether or not such real property is subject to this part, was afflicted with human immunodeficiency virus (HIV) or other disease which has been determined by medical evidence to be highly unlikely to be transmitted through the occupancy of a dwelling place, or that the real property was the site of:

(1) An act or occurrence which had no effect on the physical structure of the real property, its physical environment or the improvements located thereon; or

(2) A homicide, felony or suicide.



§ 66-5-208 - Remedies for misrepresentation or nondisclosure.

(a) The purchaser's remedies for an owner's misrepresentation on a residential property disclosure statement shall be either:

(1) An action for actual damages suffered as a result of defects existing in the property as of the date of execution of the real estate purchase contract; provided, that the owner has actually presented to a purchaser the disclosure statement required by this part, and of which the purchaser was not aware at the earlier of closing or occupancy by the purchaser, in the event of a sale, or occupancy in the event of a lease with the option to purchase. Any action brought under this subsection (a) shall be commenced within one (1) year from the date the purchaser received the disclosure statement or the date of closing, or occupancy if a lease situation, whichever occurs first;

(2) In the event of a misrepresentation in any residential property disclosure statement required by this part, termination of the contract prior to closing, subject to § 66-5-204; or

(3) Such other remedies at law or equity otherwise available against an owner in the event of an owner's intentional or willful misrepresentation of the condition of the subject property.

(b) No cause of action may be instituted against an owner of residential real property subject to this part for the owner's failure to provide the disclosure or disclaimer statement required by this part. However, such owner would be subject to any other cause of action available in law or equity against an owner for misrepresentation or failure to disclose material facts regarding the subject property that exists on July 1, 1994.

(c) No cause of action may be instituted against a closing agent or closing attorney for the failure of an owner to provide the disclaimer or disclosure required by this part or for any misrepresentations made by a seller on the disclosure form supplied to the purchaser pursuant to this part.

(d) (1) No cause of action may be instituted against a real estate licensee for information contained in any reports or opinions prepared by an engineer, land surveyor, geologist, wood destroying inspection control expert, termite inspector, mortgage broker, home inspector, or other home inspection expert. A real estate licensee may not be the subject of any action and no action may be instituted against a real estate licensee for any information contained in the form prescribed by § 66-5-210, unless the real estate licensee is signatory to such.

(2) Nothing in this subsection (d) shall be construed to exempt or excuse a real estate licensee from making any of the disclosures required by § 62-13-403, § 62-13-405 or § 66-5-206, nor shall it be construed to remove, limit or otherwise affect any remedy provided by law for such a failure to disclose.

(e) The failure of an owner to provide a purchaser the disclosure or disclaimer required by this part shall not have any effect on title to property subject to this part and the presence or absence of such disclosure or disclaimer is not a cloud on title and has no effect on title to such property.



§ 66-5-209 - Exempt property transfers.

The following are specifically excluded from this part:

(1) Transfers pursuant to court order including, but not limited to, transfers ordered by a court in the administration of an estate, transfers pursuant to a writ of execution, transfers by foreclosure sale, transfers by a trustee in bankruptcy, transfers by eminent domain and transfers resulting from a decree of specific performance;

(2) Transfers to a beneficiary of a deed of trust by a trustor or successor in interest who is in default; transfers by a trustee under a deed of trust pursuant to a foreclosure sale; or transfers by a beneficiary under a deed of trust who has acquired the real property at a sale conducted pursuant to a foreclosure sale under a deed of trust or has acquired the real property by a deed in lieu of foreclosure;

(3) Transfers by a fiduciary in the course of the administration of a decedent's estate, guardianship, conservatorship or trust;

(4) Transfers from one (1) or more co-owners solely to one (1) or more co-owners. This subdivision (4) is intended to apply and only does apply in situations where ownership is by a tenancy by the entirety, a joint tenancy or a tenancy in common and the transfer will be made from one (1) or more of the owners to another owner or co-owners holding property either as a joint tenancy, tenancy in common or tenancy by the entirety;

(5) Transfers made solely to any combination of a spouse or a person or persons in the lineal line of consanguinity of one (1) or more of the transferors;

(6) Transfers between spouses resulting from a decree of divorce or a property settlement stipulation;

(7) Transfers made by virtue of the record owner's failure to pay any federal, state or local taxes;

(8) Transfers to or from any governmental entity of public or quasi-public housing authority or agency;

(9) Transfers involving the first sale of a dwelling provided that the builder offers a written warranty;

(10) Any property sold at public auction;

(11) Any transfer of property where the owner has not resided on the property at any time within three (3) years prior to the date of transfer; and

(12) Any transfer from a debtor in a chapter 7 or a chapter 13 bankruptcy to a creditor or third party by a deed in lieu of foreclosure or by a quitclaim deed.



§ 66-5-210 - Disclosure form.

Following is the form prescribed by the general assembly which is necessary to comply with this part. The form used does not have to be the one included in this section, but it is the intent of the general assembly that any such form includes all items contained in the form below with all acknowledgement provisions of such form:

Tennessee Residential Property Condition Disclosure



§ 66-5-211 - Disclosure of impact fees or adequate facilities taxes -- Definitions.

(a) In transfers involving the first sale of a dwelling, the owner of residential property shall furnish to the purchaser a statement disclosing the amount of any impact fees or adequate facilities taxes paid to any city or county on any parcel of land subject to transfer by sale, exchange, installment land sales contract, or lease with an option to buy.

(b) For the purpose of this section, unless the context otherwise requires:

(1) "Adequate facilities tax" means any privilege tax that is a development tax, by whatever name, imposed by a county or city, pursuant to any act of general or local application, on engaging in the act of development;

(2) "Development" means the construction, building, reconstruction, erection, extension, betterment, or improvement of land providing a building or structure, or the addition to any building or structure or any part of any building or structure that provides, adds to, or increases the floor area of a residential or nonresidential use; and

(3) "Impact fee" means a monetary charge imposed by a county or municipal government pursuant to any act of general or local application, to regulate new development on real property. The amount of impact fees are related to the costs resulting from the new development and the revenues for this fee are earmarked for investment in the area of the new development.



§ 66-5-212 - Disclosure of known percolation tests or soil absorption rates -- Disclosure of foundation move -- Disclosure of presence of sinkhole.

(a) In addition to any other disclosure required by this part, the seller shall, prior to entering into a contract with a buyer, disclose in the contract itself or in writing, including acknowledgement of receipt, the presence of any known exterior injection well and the results of any known percolation test or soil absorption rate performed on the property that is determined or accepted by the department of environment and conservation.

(b) Prior to entering into a contract with a buyer on or after May 20, 2009, the seller shall, where such information is known to the seller, also disclose in the same manner whether any single family residence located on the property has been moved from an existing foundation to another foundation.

(c) (1) In addition to any other disclosure required by this part, the seller shall, prior to entering into a contract with a buyer, disclose in the contract or in writing, including acknowledgment of receipt, the presence of a known sinkhole on the property.

(2) For purposes of this section, "sinkhole":

(i) Means a subterranean void created by the dissolution of limestone or dolostone strata resulting from groundwater erosion, causing a surface subsidence of soil, sediment, or rock; and

(ii) Is indicated through the contour lines on the property's recorded plat map.



§ 66-5-213 - Disclosure requirement where property is located in a planned unit development.

(a) As used in this section, unless the context otherwise requires:

(1) "Bylaws" mean guidelines for the operation of a homeowner's association that define the duties of the various offices of the board of directors, the terms of the directors, the membership's voting rights, required meetings and notices of meetings and the principal office of the association, as well as other specific items that are necessary to run the homeowner's association as a business;

(2) "Planned unit development (PUD)" means an area of land, controlled by one (1) or more landowners, to be developed under unified control or unified plan of development for a number of dwelling units, commercial, educational, recreational or industrial uses, or any combination of these, the plan for which does not correspond in lot size, bulk or type of use, density, lot coverage, open space or other restrictions to the existing land use regulations; and

(3) "Restrictive covenant" means any written provision that places limitations or conditions on some aspect of use of the property, such as size, location or height of structures, materials to be used in structure exterior, activities carried out on the property or restrictions on future subdivision or land development.

(b) In addition to any other disclosures required in this part with regard to transfers described in § 66-5-201, the owner of the residential property shall, prior to entering a contract with a buyer, disclose in the contract itself or in writing, including acknowledgement, if the property is located in a PUD, and make available to the buyer a copy of the development's restrictive covenants, homeowner bylaws and master deed upon request.









Chapter 6 - Tennessee Coordinate System

§ 66-6-101 - Designation of geodetic survey system -- Tennessee Coordinate System of 1983 -- Use of Tennessee Coordinate System of 1927 limited.

(a) The system of plane coordinates, known as the North American Datum of 1983, which has been established by the national ocean survey/national geodetic survey, formerly the United States coast and geodetic survey, for defining and stating the geographic positions or locations of points on the surface of the earth within this state is hereafter to be known and designated as the "Tennessee Coordinate System of 1983."

(b) The system of plane coordinates which was established in 1927 by the United States coast and geodetic survey for defining and stating the positions or locations of points on the surface of the earth within this state is hereafter to be known and designated as the "Tennessee Coordinate System of 1927."

(c) For the purpose of the use of either system, the state has one (1) zone as defined by the national ocean survey.

(d) After December 31, 1992, the Tennessee Coordinate System of 1983 shall be the sole system recognized and utilized in Tennessee for the purposes of this chapter. Any computer software designed prior to such date may continue to use the Tennessee Coordinate System of 1927 in its applications relative to redistricting.



§ 66-6-102 - Coordinates used.

The plane coordinate values for a point on the earth's surface, used to express the geographic position or location of such point, shall consist of two (2) distances expressed in United States survey feet and decimals of a foot when using the Tennessee Coordinate System of 1927, and expressed in meters and decimals of a meter when using the Tennessee Coordinate System of 1983. Coordinate values may also be expressed in United States survey feet and decimals of a foot for the Tennessee Coordinate System of 1983 as specified in § 66-6-103(c). One (1) of these distances, to be known as the "x-coordinate," shall give the position in an east-and-west direction; the other, to be known as the "y-coordinate," shall give the position in a north-and-south direction. These coordinates shall be made to depend upon and conform to plane rectangular coordinate values for certain monumented points of the North American horizontal geodetic control network as published by the national ocean survey/national geodetic survey, formerly the United States coast and geodetic survey, or its successors, and whose plane coordinates have been computed on the systems defined in this chapter. Such monumented points of the North American horizontal geodetic control network shall be those existing or newly established in conformity with the standards of accuracy for first or second order geodetic surveying as prepared and published by the federal geodetic control committee (FGCC) of the United States department of commerce.



§ 66-6-103 - Technical definitions of systems.

(a) For purposes of more precisely defining the Tennessee Coordinate System of 1927, the following definition by the United States coast and geodetic survey, now the national ocean survey/national geodetic survey, is adopted:

The "Tennessee Coordinate System of 1927" is a Lambert conformal conic projection of the Clarke spheroid of 1866, having standard parallels at north latitudes 35 degrees 15' and 36 degrees 25', along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 86 degrees 00' west of Greenwich and the parallel 34 degrees 40' north latitude. This origin is given the coordinates: x (easting) = two million feet (2,000,000') and y (northing) = one hundred thousand feet (100,000').

(b) For purposes of more precisely defining the Tennessee Coordinate System of 1983, the following definition by the national ocean survey/national geodetic survey is adopted:

The "Tennessee Coordinate System of 1983" is Lambert conformal conic projection of the North American Datum of 1983, having standard parallels at north latitudes 35 degrees 15' and 36 degrees 25', along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 86 degrees 00' west of Greenwich and the parallel 34 degrees 20' north latitude. This origin is given the coordinates: x (easting) = six hundred thousand meters (600,000 m.) and y (northing) = zero meters (0 m.).

(c) The definition of the "U.S. Survey Foot" is exactly 1,200/3,937 meters.



§ 66-6-104 - Proximity to horizontal control monuments required for use of coordinates.

No coordinates based on either Tennessee coordinate system, purporting to define the position of a point on a land boundary, shall be presented to be recorded in any public land records or deed records unless such point is within five kilometers (5 km) of a horizontal control monument existing or newly established in conformity with the standards of accuracy for first or second order geodetic surveying as prepared and published by the federal geodetic control committee (FGCC) of the United States department of commerce. Standards of the FGCC or its successor in force on the date of such survey shall apply. The accuracy limitations described in this section may be modified by any governmental agency to meet local conditions.



§ 66-6-105 - Description of location of survey stations or land boundary corners -- Reliance on system not required.

(a) For purposes of describing the location of any survey station or land boundary corner in this state, it shall be considered a complete, legal, and satisfactory description of such location to give the position of such survey station or land boundary corner on either system of plane coordinates defined in this chapter; provided, that any person choosing to use a system of plane coordinates to describe any such survey station or land boundary after December 31, 1992, shall use the Tennessee Coordinate System of 1983.

(b) Nothing contained in this chapter shall require a purchaser or mortgagee of real property to rely wholly on a property description, any part of which depends exclusively upon either Tennessee coordinate system.



§ 66-6-106 - Use of term "system" on documents -- Designation of system used.

(a) The term "Tennessee Coordinate System of 1927" or "Tennessee Coordinate System of 1983" shall not be used on any map, report of survey, or other document, unless the coordinates contained within such document are based on the Tennessee coordinate system as defined in this chapter.

(b) Any document containing coordinates based upon either system of plane coordinates defined in this chapter shall contain a statement that indicates whether the Tennessee Coordinate System of 1927 or the Tennessee Coordinate System of 1983 was used.






Chapter 7 - Leases

§ 66-7-101 - Writing required for long term leases -- Authentication and registration.

Leases for more than three (3) years shall be in writing, and, to be valid against any person other than the lessor, the lessor's heirs and devisees, and persons having actual notice thereof, shall be proved and registered as provided in chapters 22-24 of this title.



§ 66-7-102 - Effect of injury to buildings.

(a) Where any building which is leased or occupied is destroyed or so injured by the elements, or any other cause, as to be untenantable and unfit for occupancy, and no express agreement to the contrary has been made in writing, the lessee or occupant may, if the destruction or injury occurred without fault or neglect by the lessee, surrender possession of the premises, without liability to the lessor or owner for rent for the time subsequent to the surrender.

(b) A covenant or promise by the lessee to leave or restore the premises in good repair shall not have the effect to bind the lessee to erect or pay for such buildings as may be so destroyed, unless in respect of the matter of loss or destruction there was neglect or fault on the lessee's part, or unless the lessee has expressly stipulated in writing to be so bound.



§ 66-7-103 - Maximum term of oil and gas leases.

(a) (1) Any lease of oil or natural gas rights or any other conveyance of any kind separating such rights from the freehold estate of land shall expire at the end of ten (10) years from the date executed, unless, at the end of such ten (10) years, natural gas or oil is being produced from such land for commercial purposes. If, at any time after the ten-year period, commercial production of oil or natural gas is terminated for a period of six (6) months, all such rights shall revert to the owner of the estate out of which the leasehold estate was carved. No assignment or agreement to waive this subsection (a) shall be valid or enforceable.

(2) This subsection (a) shall not be construed to affect the validity or the expiration date of any lease or other instrument executed prior to March 16, 1939, nor shall it be construed to affect the validity or the expiration date of any lease, conveyance or other instrument insofar as it may convey underground natural gas storage rights, or otherwise separate such rights from the freehold estate, whenever executed.

(b) (1) For a period of one (1) year after the ten-year period provided for in subsection (a) has expired, "production," as used in subsection (a), includes the actual production of minerals under any lease hereof or by the owner of any mineral interest, or when operations are being conducted by any owner of a lease or mineral interest for injection, withdrawal, storage, or disposal of water, gas, or other fluid substances, or when rentals or royalties are being paid by the owner of such leases for the purpose of delaying or enjoying the use of exercise of the rights thereunder or when the same is being carried out on any tract with which such leasehold interest may be unitized or pooled for production purposes. During the one-year period provided for in this subsection (b), any act by the owner of any leasehold or mineral interest pursuant to or authorized by the instrument creating such interest shall be effective to continue in force all rights granted by such instrument, notwithstanding subsection (a).

(2) This subsection (b) applies to a drilling unit of no more than the number of acres provided for under the pooling clause of the lease and provided there is compliance with the rules of the Tennessee oil and gas board as set forth in paragraph 1040-2-4-01 of such rules (well spacing).



§ 66-7-104 - Physically disabled persons' access to housing accommodations.

(a) Totally or partially blind persons and other physically disabled persons shall be entitled to full and equal access, as other members of the general public, to all housing accommodations offered for rent, lease or compensation in this state, subject to the conditions and limitations established by law and applicable to all persons.

(b) "Housing accommodations" means any real property or portion thereof which is used to occupy or is intended, arranged or designed to be used or occupied, as the home, residence or sleeping place of one (1) or more human beings, but does not include any single family residence, the occupants of which rent, lease or furnish for compensation not more than one (1) room in the residence.

(c) (1) Nothing in this section shall require any person renting, leasing, or providing for compensation any real property to modify such property in any way or manner or to provide a higher degree of care for a totally blind or partially blind person or other physically disabled person than for a person who is not blind or disabled.

(2) (A) Notwithstanding subdivision (c)(1), any person renting, leasing, or providing for compensation any real property that is three (3) or more stories tall shall give priority in access to housing units on floors one (1) and two (2) of such property to physically disabled persons whose disability would prevent such persons from having reasonable access to units located on higher floors; provided, that the person shall not be required to seek out physically disabled occupants or forego occupancy of the unit for any period of time if a physically disabled occupant is not available. Nothing in this subdivision (c)(2) shall prevent the lessor from using or applying other factors in determining whether or not to rent to a disabled person.

(B) A violation of subdivision (c)(2)(A) is a Class C misdemeanor punishable only by a fine not to exceed fifty dollars ($50.00).

(d) Every totally blind or partially blind person who has a guide dog, or who obtains a guide dog, shall be entitled to full and equal access to all housing accommodations included within subsection (a) or any accommodations provided for in §§ 71-4-201, 71-4-202 and this section, and such person shall not be required to pay extra compensation for such guide dog, but shall be liable for any damages done to the premises by such animal.



§ 66-7-105 - Adult bookstores and movie houses -- Leases unenforceable.

Hereby declared against public policy and unenforceable are all leases or rental contracts, whether or not in writing, on real estate or buildings which are used for the purpose of sale, display, distribution or exhibition of obscene live performances or obscene material of any other kind including, but not limited to, the business of operating a store or house for the sale, or the commercial display, distribution or exhibition of an obscene book or magazine or other printed matter, motion pictures or peep shows. Occupants claiming the right to possess, use or occupy any building or real estate because of such an unenforceable lease or rental contract shall be immediately subject to eviction for unlawful detainer thereof in a suit by the owner of the building or real estate or by the state or by the county or by the incorporated municipality in which the building or real estate is located. Any person, firm, partnership or corporation that knowingly leases or rents any real estate or building to any person, firm, partnership or corporation for such purpose shall not have standing to use the courts or legal processes to enforce such lease or rental contract or to collect rentals or any other consideration because of such an unenforceable lease or rental contract.



§ 66-7-106 - Leasing to blind persons.

(a) Any legally blind person in this state whose loss of sight necessitates a guide dog for mobility purposes, which has been obtained from a recognized school of training for such purposes, may not be denied the right to lease an apartment or other types of dwellings as a consequence of having a guide dog.

(b) Because the guide dog is essential to the mobility of its master, no deposit may be required to be paid, with respect to the dog, by the legally blind person to the owner, manager, landlord or agent of any such attendance.

(c) No restrictions may be imposed upon the legally blind person regarding the whereabouts of the animal so long as its master is in attendance.

(d) Any owner, manager, landlord or agent who refuses to lease living space to any legally blind person because of a guide dog, or violates this section, commits a Class C misdemeanor.



§ 66-7-107 - Termination for knowing controlled substance or prostitution violations.

(a) (1) An occupant's tenancy may be terminated where the premises or the area immediately surrounding the premises is knowingly used or occupied in whole or in part to violate § 39-13-513, § 39-13-515 or § 39-17-417.

(2) The identity of any person who provides evidence or other information that results in an eviction or other termination of residency pursuant to this section shall be kept confidential and shall not be made a public record by the law enforcement agency or the district attorney general.

(b) The district attorney general for the district in which the real property is located may serve personally upon the owner or landlord of the premises so used or occupied, or upon the owner's or landlord's agent, or may send by registered return receipt or certified return receipt mail, a written notice requiring the owner or landlord to inform such district attorney general in writing of the owner's or landlord's intent to diligently and in good faith seek the eviction of the tenants or occupants so using or occupying the premises. If the owner or landlord or the owner's or landlord's agent does not so inform such district attorney general in writing within five (5) days of receiving written notice or, having so done, does not in good faith diligently prosecute such eviction, the district attorney general may bring a proceeding under this section in general sessions court, specifically including any general sessions court designated as an environmental court, or circuit court for such eviction as though the district attorney general was the owner or landlord of the premises, and such proceeding shall have precedence over any similar proceeding thereafter brought by such owner or landlord or to a proceeding previously brought by such owner or landlord and not prosecuted diligently and in good faith. The person in possession of the property and the owner or landlord shall be made respondents in such a proceeding.

(c) A court granting relief pursuant to this section may order, in addition to any other costs provided by law, the payment by the respondent or respondents of reasonable attorney fees and the prepaid costs of the proceeding to the district attorney general. In such cases, multiple respondents are jointly and severally liable for any payment so ordered. Any costs collected shall be remitted to the office of the district attorney general, and any attorney fees collected shall be remitted to the general fund of the county where the proceeding occurred.

(d) A proceeding brought under this section for possession of the premises does not preclude the owner or landlord from recovering monetary damages from the tenants or occupants of such premises in a civil action.

(e) The owner or landlord of the real property is obligated to pay the costs required to physically remove the tenant's personal belongings from the rental property in compliance with an eviction order of the court in all eviction proceedings brought under this section by the district attorney general; such costs not to exceed two hundred dollars ($200) for each such eviction order.



§ 66-7-108 - Commercial lease disclosure statement -- Remedies for misrepresentation.

(a) At the request of a prospective tenant, the owner of commercial or industrial real property where the commercial property space is one thousand five hundred square feet (1,500 sq. ft.) or less, and the industrial real property is five thousand square feet (5,000 sq. ft.) or less, shall furnish to such prospective tenant a signed disclosure statement detailing the extent to which such real property is understood by the owner to be in compliance with local and state fire, plumbing, and electrical codes for a building of the type under construction. If, at the time such disclosure is made, an item of information required to be disclosed is unknown or not available to the owner, the owner may state that such information is unknown.

(b) If the owner knowingly misrepresents information required to be disclosed by this section, the lessee's remedies, at the option of the lessee, for such misrepresentation on the disclosure statement shall be either:

(1) An action for actual damages suffered as a result of known defects existing in the property as of the date of execution of the lease. Any action brought under this subdivision (b)(1) shall be commenced within one (1) year from the date the lessee received the disclosure statement or the date of occupancy, whichever occurs first; or

(2) Termination of the lease.

(c) Nothing in this section shall affect other remedies at law or equity otherwise available against an owner in the event of an owner's intentional or willful misrepresentation of the condition of the subject property.



§ 66-7-109 - Notice of termination by landlord.

(a) (1) Except as provided in this section, fourteen (14) days' notice by a landlord shall be sufficient notice of termination of tenancy for the purpose of eviction of a residential tenant, if the termination of tenancy is for one of the following reasons:

(A) Tenant neglect or refusal to pay rent that is due and is in arrears, upon demand;

(B) Damage beyond normal wear and tear to the premises by the tenant, members of the household, or guests; or

(C) The tenant or any other person on the premises with the tenant's consent willfully or intentionally commits a violent act or behaves in a manner which constitutes or threatens to be a real and present danger to the health, safety or welfare of the life or property of other tenants, the landlord, the landlord's representatives or other persons on the premises.

(2) If the notice of termination of tenancy is given for one of the reasons set out in subdivision (a)(1)(A) or (B) and the breach is remediable by repairs or the payment of rent or damages or otherwise and the tenant adequately remedies the breach prior to the date specified in the notice from the landlord, the rental agreement will not terminate. If substantially the same act or omission which constituted a prior noncompliance of which notice was given recurs within six (6) months, the landlord may terminate the rental agreement upon at least fourteen (14) days' written notice specifying the breach and the date of termination of the rental agreement.

(b) For all other defaults in the lease agreement, a thirty (30) day termination notice from the date such notice is given by the landlord shall be required for the purpose of eviction of a residential tenant.

(c) This section shall not apply to a tenancy where the rental period is for less than fourteen (14) days.

(d) Notwithstanding § 66-7-107 or this section to the contrary, three (3) days' notice by a landlord is sufficient notice of termination of tenancy to evict a residential tenant in a housing authority created pursuant to title 13, chapter 20, part 4 or 5, or a residential tenant, who is not mentally or physically disabled, in a rental property located in any county not governed by the Uniform Residential Landlord and Tenant Act, compiled in title 66, chapter 28, if the tenant, in either case, or any other person on the premises with the tenant's consent, willfully or intentionally:

(1) Commits a violent act;

(2) Engages in any drug-related criminal activity; or

(3) Behaves in a manner that constitutes or threatens to be a real and present danger to the health, safety, or welfare of the life or property of other tenants, the landlord, the landlord's representatives, or other persons on the premises.

(e) Nothing in this section shall be construed to apply to rental property located in any county governed by the Uniform Residential Landlord and Tenant Act.



§ 66-7-110 - Rental termination rights for persons with physical disabilities.

A person with a physical disability shall be permitted to terminate a rental lease relative to such person's primary residence without incurring penalties or being obligated to pay rent after ceasing to occupy the property if such person is accepted as a resident of a public housing facility, unless the person's current landlord has made significant modifications to the residence to address issues of accessibility for persons with a physical disability. The person with a physical disability who terminates a rental lease pursuant to this section shall present written evidence of the public housing facility acceptance to the rental leaseholder and the rental leaseholder shall provide written acknowledgement of the lease termination to the lessee. For the purposes of this section, a "person with a physical disability" means a person who meets the standard for being "permanently and totally disabled" under § 71-4-1102.






Chapter 8 - Redemption of Real Estate Sold for Debt

§ 66-8-101 - Right of redemption -- Waiver.

Real estate sold for debt shall be redeemable at any time within two (2) years after such sale:

(1) Where it is sold under execution;

(2) Where it is sold under any decree, judgment, or order of a court of chancery, whether founded upon a foreclosure of a mortgage, or deed of trust, or otherwise, unless, upon application of the complainant, the court orders that the property be sold on a credit of not less than six (6) months, nor more than two (2) years; and that, upon confirmation thereof by the court, no right of redemption or repurchase shall exist in the debtor or the debtor's creditor, but that the title of the purchaser shall be absolute; and

(3) Where it is sold under a deed of trust or mortgage without a judicial sentence, unless the right of redemption is expressly waived by the deed or mortgage; and a waiver of the "equity of redemption," or a waiver using words of similar import, shall be sufficient to waive the right of redemption afforded by this section in all deeds of trust and mortgages, whether heretofore or hereafter existing.



§ 66-8-102 - Period in which redeemable.

Real estate sold for debt and made redeemable shall continue redeemable to the debtor and the debtor's creditors for two (2) years after the sale, upon the terms set forth in this chapter, no matter how often it had been previously redeemed.



§ 66-8-103 - Waiver of right in mortgage or trust deed.

The right of redemption does not extend to any sale under and by virtue of a power contained in any deed of trust, mortgage, or other instrument, whereby the right is waived or surrendered by such mortgage or conveyance.



§ 66-8-104 - Timber on land subject to redemption -- Waste.

No person holding the temporary title to real estate, subject to redemption, shall use more of the wood growing thereon than the timber required to keep the improvements in good repair, and firewood necessary for those occupying the same; nor shall that person destroy or remove from the land any fencing or buildings.



§ 66-8-105 - Remedies against waste.

The person having the right to redeem such real estate may file a bill in chancery for an injunction to restrain waste; and, after redemption, may recover damages occasioned by such waste.



§ 66-8-106 - Purchase price paid on redemption.

Any debtor whose interest in real estate has been so sold, and is subject to redemption, may redeem the interest by paying to the purchaser, or to anyone claiming under the purchaser, the amount bid or paid by the purchaser, with interest thereon at the current composite prime rate as published by the federal reserve board as of the date of purchase per annum, together with all other lawful charges.



§ 66-8-107 - Advance on bid by purchasing creditor.

If the purchaser is a bona fide creditor by judgment, decree, or debt acknowledged by deed, and, within twenty (20) days after the sale, the purchaser makes an advance on the purchaser's bid, and credits the purchaser's debt by depositing a receipt therefor with the clerk of the court in which the judgment or decree was rendered, or, if the sale was under a deed of trust or mortgage, the purchaser acknowledges a receipt for such advance before the county clerk for registration, and causes the same to be registered in the county where the land lies, then the purchaser shall hold the property subject to redemption at the price bid and such an advance, just as if the whole sum had been bid at the time of the sale.



§ 66-8-108 - Redemption from redeeming creditor.

A bona fide creditor, who redeems from the purchaser at the sale, shall hold the property subject to redemption by the original debtor, or any other of the original debtor's creditors, upon the same terms on which it was redeemable in the hands of the first purchaser or any person claiming under that purchaser; that is to say, by the party proposing to redeem paying or tendering to the person holding the land the amount of money paid or credited by that purchaser, with interest at the current composite prime rate as published by the federal reserve board as of the date of purchase per annum thereon, and also agreeing to pay to the debtor the further sum of ten percent (10%) or more on the sum bid for the land when sold, or crediting the debtor with that amount or more on the debt owing to the purchaser by the debtor, or with a sum equal to ten percent (10%) or more upon the judgment of the creditor, at the election of the creditor.



§ 66-8-109 - Advance on redemption price by redeeming creditor.

When any such creditor has redeemed land from the original purchaser, or from one who has previously redeemed, that creditor may, within twenty (20) days after such redemption, advance upon the bid any sum to the extent of that creditor's debt or debts, just as if such creditor had been the original purchaser.



§ 66-8-110 - Total amount payable on redemption.

The person proposing to redeem shall always pay, or tender, to the holder of the land, the amount of money lawfully paid by the holder, with interest thereon, at the current composite prime rate as published by the federal reserve board as of the date of purchase per annum; and, if the holder is a creditor, shall pay to the debtor or credit the debtor's debt with a sum equal to ten percent (10%) or more on the sum bid at the original sale, or with a sum equal to ten percent (10%) or more upon the judgment of the creditor, at the election of the creditor.



§ 66-8-111 - Unauthorized increase of bid.

In no case shall the holder or claimant of the property increase such holder's or claimant's bid against the debtor, or any bona fide creditor offering to redeem the real estate, except as provided in § 66-8-110.



§ 66-8-112 - Rent during redemption period.

The debtor, permitted by the purchaser to remain in possession, shall not be liable for rent from the date of the sale to the time of the redemption; and if the purchaser or the purchaser's assignee takes possession under the purchase, upon redemption by the debtor, the debtor shall have a credit for the fair rent of the premises during the time they were in the purchaser's possession.



§ 66-8-113 - Payment of redemption money through clerk of court -- Failure of clerk to pay over.

(a) Where the purchaser is absent from the purchaser's usual place of residence, so that personal tender to the purchaser is prevented, or resides out of the county where the land lies, the debtor, or party entitled to redeem, may pay the redemption money to the clerk of the circuit court of the county in which the land lies, or in case the land is sold by the judgment or decree of a court, then to the clerk of the court from which the same is sold, to be held by the clerk for the person entitled to it, and such payment shall be good to all intents and purposes.

(b) If the clerk fails or refuses to pay over such money to the person entitled to it, on application, it may be recovered by motion, in the same way as money paid to the clerk on execution, and not paid over on demand.



§ 66-8-114 - Enforcement of right to redemption.

(a) If the purchaser, or the purchaser's vendee, fails or refuses to reconvey to such party entitled and offering to redeem, as set forth in this chapter, such party so paying or tendering payment shall have the right to file in the chancery court a bill to enforce the purchaser's rights of redemption.

(b) (1) In any suit to enforce a right of redemption brought by a transferee from the debtor:

(A) The debtor shall be made a party;

(B) The suit shall be dismissed on the motion of any party if it appears that the transferee is engaged in speculation or profiteering in such rights of redemption;

(C) Such speculation and profiteering shall be presumed if it appears that the transfer of the right of redemption was made for a consideration less than the fair market value of the real property minus the amount the debtor would have been required to pay to redeem the property under this chapter; and

(D) The party seeking to redeem the real property shall complete the tender required by this chapter by paying the amount required for redemption to the clerk of the court.

(2) It is the intent of this subsection (b) to further the public policy of the state to protect the interests of owners of real property subject to debt and to prohibit the profiteering and speculation in rights of redemption.

(3) The purpose of this subsection (b) is remedial and it shall be construed to apply to any existing rights of redemption. This subsection (b), however, shall not apply to any rights of redemption arising out of judicial foreclosures or tax sales.






Chapter 9 - Easements and Restrictive Covenants

Part 1 - Preservation Restrictions

§ 66-9-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Historically significant" means any structure more than fifty (50) years old; and

(2) "Preservation restriction" means a right, whether or not stated in the form of a restriction, easement, covenant or condition, in any deed, will or other instrument executed by or on behalf of the owner of the land or in any order of taking, appropriate to preservation of either a structure or a structure and the land upon which such structure is located, historically significant for its architecture or archaeology, to prohibit or limit any or all of the following:

(A) Alterations in exterior or interior features of the structure;

(B) Changes in appearance or condition of the land upon which such structure is located;

(C) Uses not historically appropriate; or

(D) Other acts or uses detrimental to appropriate preservation of the structure, or land upon which such structure is located.



§ 66-9-102 - Enforceability of preservation restrictions.

No preservation restriction held by any governmental body or by any nonprofit corporation or trust not for profit shall be unenforceable because of lack of privity of estate or contract, or lack of benefit to particular land, or assignability of the benefit.



§ 66-9-103 - Enforcement of preservation restriction -- Entry on land -- Recovery of damages.

A preservation restriction may be enforced by injunction or other proceeding in equity, and shall entitle representatives of the holder of such restriction to enter the land in a reasonable manner and at reasonable times to assure compliance. Nothing in this section shall prevent the holder from also recovering any damages to which the holder may otherwise be entitled.






Part 2 - Solar Access Law of 1979

§ 66-9-201 - Short title.

This part shall be known and may be cited as the "Solar Access Law of 1979."



§ 66-9-202 - Legislative findings and declarations.

The general assembly finds that the use of solar energy can help reduce reliance on depletable energy resources such as oil, natural gas and coal, and that solar energy development should, therefore, be encouraged. Further, that as the use of solar energy systems increases, the possibility of future shading of such systems by buildings or vegetation will also increase. Therefore, the general assembly declares that solar easements may be established to allow the owner of a solar energy system to negotiate for assurance of continued access to sunlight. The general assembly further finds that encouragement and protection of solar energy systems is a valid objective which counties and municipalities may consider in promulgating zoning regulations.



§ 66-9-203 - "Solar energy system" defined.

As used in this part, "solar energy system" means any device, mechanism, structure, apparatus, or part thereof, whose primary purpose is to collect solar energy and convert and store it for useful purposes including heating and cooling buildings or other energy saving processes, or to produce generated power by means of any combination of collecting, transferring, or converting solar generated energy.



§ 66-9-204 - Instruments creating solar easements -- Contents.

(a) Any instrument creating a solar easement shall include, but the contents need not be limited to:

(1) A description of the real property subject to the solar easement and a description of the real property benefiting from the solar easement;

(2) The vertical and horizontal angles, expressed in degrees or otherwise, at which the solar easement extends over the real property subject to the solar easement;

(3) Any terms or conditions, or both, under which the solar easement is granted or will terminate;

(4) Any provisions for compensation of the owner of the property benefiting from the solar easement in the event of interference with the enjoyment of the solar easement or compensation of the owner of the property subject to the solar easement for maintaining the solar easement; and

(5) The period of time for which the easement shall run.

(b) The division of energy of the department of economic and community development, pursuant to powers granted in §§ 4-3-708 and 4-3-710(8), is directed to prepare a sample solar easement instrument for use in Tennessee.



§ 66-9-205 - Easement to run with the land -- Abandonment of easement.

A solar easement shall be presumed to run with the land or lands benefited and burdened, unless the parties to the easement provide otherwise in writing, and shall be deemed to pass with the property when title is transferred unless stated to the contrary in § 66-9-204(a)(3). Any solar easements granted under this part may be abandoned in the same manner as other easements as provided by law.



§ 66-9-206 - Writing and recordation required.

Any easement obtained pursuant to this part shall be in writing and shall be recorded with the register of deeds in the county in which the land is situated.






Part 3 - Conservation Easement Act of 1981

§ 66-9-301 - Short title.

This part shall be known as the "Conservation Easement Act of 1981."



§ 66-9-302 - Legislative findings.

It is the finding of the general assembly that the protection of the state's land, water, geological, biological, historical, architectural, archaeological, cultural, and scenic resources is desirable for the purposes of maintaining and preserving the state's natural and cultural heritage, and for assuring the maintenance of the state's natural and social diversity and health, and for encouraging the wise management of productive farm and forest land.



§ 66-9-303 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) (A) For purposes of easements granted before July 1, 2005, "conservation easement" means an easement in land or structures which:

(i) Is held for the benefit of the people of Tennessee;

(ii) Is specifically enforceable by its holder or beneficiary;

(iii) Limits or obligates the holder of the servient estate, the holder's heirs, and assigns with respect to the use and management of the servient land, structures or features thereon, and/or activities conducted thereon, which limitations and obligations are intended to preserve, maintain or enhance the present condition, use or natural beauty of the land, geological, biological, historic, architectural, archaeological, cultural or scenic resources of the state of Tennessee; and

(iv) Is recorded in the register's office of the county in which the easement is located;

(B) For purposes of easements granted on or after July 1, 2005, "conservation easement" means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations on the owner of the servient estate, the owner's heirs, and assigns with respect to the use and management of the servient land, structures or features thereon, and/or activities conducted thereon, which limitations and affirmative obligations are intended to preserve, maintain or enhance the present condition, use or natural beauty of the land, the open-space value, the air or water quality, the agricultural, forest, recreational, geological, biological, historic, architectural, archaeological, cultural or scenic resources of the servient estate and is recorded in the register's office of the county in which the easement is located;

(C) "Conservation easement" also means an easement of view over the facade, or restrictions on the use of a structure included in the National Register or Tennessee Register whereby the external appearance of the structure is preserved by the sale, donation, or other surrender by the owner of the easement to a public body or exempt organization either:

(i) In fee simple;

(ii) For the owner's life or the life of another; or

(iii) For a term of years; and

(iv) Is recorded in the register's office of the county in which the easement is located;

(2) "Exempt organization" includes any organization which has received a determination of exemption from the Internal Revenue Service under § 501(c)(3) and § 509(a)(1) or (a)(2) of the Internal Revenue Code (26 U.S.C. §§ 501, 509);

(3) For purposes of conservation easements granted on or after July 1, 2005:

(A) "Holder" means a public body empowered to hold an interest in real property under the laws of the state or the United States; or

(B) "Holder" means a charitable corporation, charitable association, or charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic, or open-space values of real property, assuring the availability of real property for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, or cultural aspects of real property;

(4) "National Register of Historic Places," or "National Register," means that listing of the state's historic, archaeological, architectural, cultural, and environmental resources as nominated by the state's liaison officer and which is kept by the national park service, the United States department of the interior, pursuant to the National Historic Preservation Act of 1966 (P.L. 89-665) (16 U.S.C. § 470 et seq.). Such listing is published in the federal register on a regular basis;

(5) "Public body" means the United States, states, counties, municipalities, metropolitan governments, the historic commission of any state, county, municipal, or metropolitan government, park or recreation authorities, and any other state, federal or local governmental entity;

(6) "Tennessee Register of Historic Places," or "Tennessee Register," means that listing of districts, sites, buildings, structures, and objects significant in Tennessee history, architecture, archaeology, and culture kept by the Tennessee historical commission pursuant to title 4, chapter 11, part 2; and

(7) "Third-party right of enforcement" means a right expressly provided in a conservation easement to enforce any of its terms granted to a public body, charitable corporation, charitable association, or charitable trust that, although eligible to be a holder, is not a holder.



§ 66-9-304 - Easement severed from fee -- Right of entry.

(a) A conservation easement shall remain severed from the fee unless returned by specific conveyance to the holder of the fee.

(b) Conservation easements may contain public use clauses.

(c) The holder of a conservation easement shall maintain the right of entry at reasonable times for inspection whether or not the easement specifically permits such rights of entry.



§ 66-9-305 - Acquisition by public bodies.

(a) In order to carry out the purposes of this part, any public body or organization may acquire and dispose of interests in land or structures or features thereon in the form of conservation easements. No conservation easement shall be acquired by eminent domain unless such easement is necessary for the accomplishment of a specific public project which has been authorized by statute. Any such acquisition by a state entity shall be subject to approval by the state building commission.

(b) No private nonprofit organization shall exercise a power of eminent domain to acquire an easement under this part even though such organization may otherwise have such power.

(c) Any public body may designate a conservation easement in any real property in which it has an interest, if such property is listed on the National Register or the Tennessee Register, in order to provide protection to and assist in the preservation and protection of such property.

(d) A public body has all powers necessary or convenient to carry out the purposes and provisions of this chapter, including the following powers in addition to others granted by this chapter:

(1) Appropriate or borrow funds and make expenditures necessary to carry out the purposes of this chapter; and

(2) Apply for and accept and utilize grants and any other assistance from the federal government and any other public or private source, to give such security as may be required and to enter into and carry out contracts or agreements in connection with such grants or assistance.



§ 66-9-306 - Validity of easement.

No conservation easement shall be held unenforceable because of privity of estate or contract or lack of benefit to any other land, whether or not appurtenant to the servient land. No conservation easement shall be held automatically extinguished because of violation of its terms or frustration of its purposes.



§ 66-9-307 - Enforcement.

(a) An action affecting any conservation easement granted on or after July 1, 2005, may be brought by:

(1) An owner of an interest in the real property burdened by the easement;

(2) A holder of the easement;

(3) A person having third-party right of enforcement;

(4) The attorney general and reporter, if the holder is no longer in existence and there is no third-party right of enforcement; or

(5) A person authorized by other law.

(b) Conservation easements granted before July 1, 2005, may be enforced by the holders or beneficiaries of the easement, or their bona fide representatives, heirs, or assigns.

(c) Conservation easements may be enforced by injunction, proceedings in equity, or actions at law.



§ 66-9-308 - Assessment for taxation purposes.

(a) (1) When a conservation easement is held by a public body or exempt organization for the purposes of this chapter, the subject real property shall be assessed on the basis of the true cash value of the property or as otherwise provided by law, less such reduction in value as may result from the granting of the conservation easements.

(2) The value of the easement interest held by the public body or exempt organization shall be exempt from property taxation to the same extent as other public property.

(3) If a conservation easement in a structure is held by a public body or exempt organization for the term of a person's life or a term of years, the exemption shall apply for the length of the term and no longer.

(b) The owner of the fee shall have all rights and powers to appeal any assessment of such interest on the same basis as provided by law for property tax assessment appeals.



§ 66-9-309 - Applicability.

This part shall not affect any easement entered into prior to July 1, 1981, nor any rights, privileges or duties pursuant to such easements.






Part 4 - Restrictive Covenants

§ 66-9-401 - Effect of waiver.

Any waiver of a restrictive covenant applicable to a subdivision lot, when granted for a specifically named business, shall be effective as a waiver for any other business, regardless of name, which operates substantially the same type of business as the business for which the waiver was originally granted.



§ 66-9-402 - Exemptions from actions.

No action shall lie in any court of law or equity against an owner or lessee of real property whose use of real property satisfies the conditions established in § 66-9-401 and in which it is alleged that the owner or lessee of the real property has violated restrictive covenants as to the use of property.



§ 66-9-403 - Applicability.

This part shall not be construed to apply to preservation restrictions, solar easements, or conservation easements, as defined in this chapter, or to any waiver of a restrictive covenant which by its express terms states that this part shall not be applicable.









Chapter 10 - Vendor's Liens

§ 66-10-101 - Right to sell land for payment of vendor.

The vendor of land, as each payment of the purchase money becomes due, may bring an action to enforce such vendor's lien as vendor, and may have so much of the land sold as may be necessary to pay the money then due.



§ 66-10-102 - Jurisdiction to enforce against land.

The court of chancery has jurisdiction to enforce the vendor's lien when the amount due is fifty dollars ($50.00) and over.



§ 66-10-103 - Successive sales to meet installments.

The suit shall be retained in court, and, as each of the payments becomes due, the court shall direct a sufficient quantity of the land to be sold to satisfy the same.



§ 66-10-104 - Sale of land as a whole.

If the land cannot be divided without material injury to the parties, or, if the vendee so direct, the court shall order it all to be sold at one (1) time, making the payments to fall due at such times as the purchaser has agreed to pay the vendor; and the money, as collected, shall be applied to the payment of the installments due the vendor.



§ 66-10-105 - Redemption.

Whether the land is all sold, or is sold in parcels, the defendant shall have the right of redemption, as in other cases.






Chapter 11 - Mechanics' and Materialmen's Liens

Part 1 - General Provisions

§ 66-11-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Contract" means an agreement for improving real property, written or unwritten, express or implied, and includes extras as defined in this section;

(2) "Contract price" means the amount agreed upon by the contracting parties to be paid for performing work or labor or for furnishing materials, machinery, equipment, services, overhead and profit, included in the contract, increased or diminished by the price of extras or breach of contract, including defects in workmanship or materials. If no price is agreed upon by the contracting parties, "contract price" means the reasonable value of all work, labor, materials, services, equipment, machinery, overhead and profit included in the contract;

(3) "Extras" means labor, materials, services, equipment, machinery, overhead and profit, for improving real property, authorized by the owner and not included in previous contracts;

(4) (A) "Furnish materials" means:

(i) To supply materials that are intended to be and are incorporated in the improvement;

(ii) To supply materials that are intended to be and are delivered to the site of the improvement and become normal wastage in construction operations;

(iii) To specially fabricate materials for incorporation in the improvement and, if not delivered to the site of the improvement, are not readily resalable by the lienor;

(iv) To supply materials that are used for the construction and do not remain in the improvement, subject to diminution by the salvage value of such material; or

(v) To supply tools, equipment, or machinery as permitted by § 66-11-102(g);

(B) The delivery of materials to the site of the improvement shall be prima facie evidence of incorporation of such materials in the improvement;

(5) "Improvement" means the result of any action or any activity in furtherance of constructing, erecting, altering, repairing, demolishing, removing, or furnishing materials or labor for any building, structure, appurtenance to the building or structure, fixture, bridge, driveway, private roadway, sidewalk, walkway, wharf, sewer, utility, watering system, or other similar enhancement, or any part thereof, on, connected with, or beneath the surface; the drilling and finishing of a well, other than a well for gas or oil; the furnishing of any work and labor relating to the placement of tile for the drainage of any lot or land; the excavation, cleanup, or removal of hazardous and nonhazardous material or waste from real property; the enhancement or embellishment of real property by seeding, sodding, or the planting on real property of any shrubs, trees, plants, vines, small fruits, flowers, nursery stock, or vegetation or decorative materials of any kind; the taking down, cleanup, or removal of any existing shrubs, trees, plants, vines, small fruits, flowers, nursery stock, or vegetation or decorative materials of any kind then existing; excavating, grading or filling to establish a grade; the work of land surveying, as defined in § 62-18-102, and the performance of architectural or engineering work, as defined in title 62, chapter 2, with respect to an improvement actually made to the real estate. As the context requires, "improvement" also means the real property thus improved;

(6) "Laborer" means any individual who, under contract, of any degree of remoteness, personally performs labor for improving real property on the site of the improvement;

(7) "Lienor" means any person having a lien or right of lien on real property by virtue of this chapter, and includes the person's successor in interest;

(8) "Owner" includes the owner in fee of real property, or of a less estate in real property, a lessee for a term of years, a vendee in possession under a contract for the purchase of real property, and any person having any right, title or interest, legal or equitable, in real property, that may be sold under process;

(9) "Owner-occupant" means any owner of real property who, at the time the owner contracts for the improvement of the real property, occupies the real property as the owner's principal place of residence;

(10) "Perform", when used in connection with the words labor or services, means performance by the lienor or by another for the lienor;

(11) "Person" means an individual, corporation, limited liability company, partnership, limited partnership, sole proprietorship, joint venture, association, trust, estate, or other legal or commercial entity;

(12) "Prime contractor" means a person, including a land surveyor as defined in § 62-18-102, a person licensed to practice architecture or engineering under title 62, chapter 2, and any person other than a remote contractor who supervises or performs work or labor or who furnishes material, services, equipment, or machinery in furtherance of any improvement; provided, that the person is in direct privity of contract with an owner, or the owner's agent, of the improvement. A "prime contractor" also includes a person who takes over from a prime contractor the entire remaining work under such a contract;

(13) "Real property" includes real estate, lands, tenements and hereditaments, corporeal and incorporeal, and fixtures and improvements thereon;

(14) "Remote contractor" means a person, including a land surveyor as defined in § 62-18-102 and a person licensed to practice architecture or engineering under title 62, chapter 2, who provides work or labor or who furnishes material, services, equipment or machinery in furtherance of any improvement under a contract with a person other than an owner;

(15) "Single family residence" means any real property owned and occupied by no one other than the owner and the owner's immediate family; and

(16) "Visible commencement of operations" means the first actual work of improving upon the land or the first delivery to the site of the improvement of materials, that remain on the land until actually incorporated in the improvement, of such manifest and substantial character as to notify interested persons that an improvement is being made or is about to be made on the land, excluding, however, demolition, surveying, excavating, clearing, filling or grading, placement of sewer or drainage lines or other utility lines or work preparatory therefor, erection of temporary security fencing and the delivery of materials therefor.



§ 66-11-102 - Lien for work and materials.

(a) There shall be a lien on any lot or tract of real property upon which an improvement has been made by a prime contractor or any remote contractor; provided, that the lienor has complied with title 62, chapter 6. If the lienor has not fully complied with title 62, chapter 6, no lien is established by this chapter. The lien shall secure the contract price.

(b) The lien established by this section shall include a lien on any lot or tract of real property in favor of any land surveyor who has, by contract with the owner or agent of the owner of the real property, performed on the property the practice of land surveying, as defined in § 62-18-102. The lien shall secure the contract price.

(c) (1) The lien established by this section shall include a lien on any lot or tract of real property upon which an improvement has been made, by contract with the owner or the owner's agent, in favor of any person licensed to practice architecture or engineering under title 62, chapter 2, for architectural or engineering services performed with respect to the improvement actually made. The lien shall secure the contract price.

(2) The lien provided for in subdivision (c)(1) shall attach as of the time of visible commencement of operations as provided in § 66-11-104.

(3) This subsection (c) shall not apply to owner-occupants of one-family or two-family detached unit homes.

(d) Notwithstanding any other provision of this chapter, no prime contractor or remote contractor of a lessee of real property may encumber the fee estate unless the lessee is deemed to be the fee owner's agent. In determining whether a lessee is the fee owner's agent, the court shall determine whether the fee owner has the right to control the conduct of the lessee with respect to the improvement and shall consider:

(1) Whether the lease requires the lessee to construct a specific improvement on the fee owner's property;

(2) Whether the cost of the improvement actually is borne by the fee owner through corresponding offsets in the amount of rent the lessee pays;

(3) Whether the fee owner maintains control over the improvement; and

(4) Whether the improvement becomes the property of the fee owner at the end of the lease.

(e) A lien arising under this chapter shall not include in the lien amount any interest, service charges, late fees, attorney fees, or other amounts to which the lienor may be entitled by contract or law that do not result in an improvement to the real property or are otherwise not permitted by this chapter.

(f) When a lienor, without default, is prevented from completely performing the lienor's part, the lienor is entitled to a lien for as much of the contract price as the lienor has performed in proportion to the contract price for the whole, and the lienor's claim shall be adjusted accordingly.

(g) A lien for furnishing tools, equipment, or machinery arises under this chapter to the following extent:

(1) For the reasonable rental value for the period of actual use and any reasonable period of nonuse taken into account in the rental contract; except that the reasonable rental value and reasonable periods of use and nonuse need not be determined solely by the contract; or

(2) For the purchase price of the tools, equipment or machinery, but the lien for the price only arises if the tools, equipment or machinery were purchased for use in the course of the particular improvement and have no substantial value to the lienor after the completion of the improvement on which they were used.



§ 66-11-103 - Contract with owner's spouse.

When the contract for improving real property is made with a husband or a wife who is not separated and living apart from that person's spouse, and the property is owned by the other spouse or by both spouses, the spouse who is the contracting party shall be deemed to be the agent of the other spouse unless the other spouse serves the prime contractor with written notice of that spouse's objection to the contract within ten (10) days after learning of the contract.



§ 66-11-104 - Time of attachment of lien.

(a) The lien provided by this chapter shall attach and take effect from the time of the visible commencement of operations, excluding however, demolition, surveying, excavating, clearing, filling or grading, placement of sewer or drainage lines, or other utility lines or work preparatory therefor, erection of temporary security fencing and the delivery of materials therefor.

(b) If there is a cessation of all operations at the site of the improvement for more than ninety (90) days and a subsequent visible resumption of operations, any lien for labor performed or for materials furnished after the visible resumption of operations shall attach and take effect only from the visible resumption of operations.

(c) Nothing in this section shall affect the priority or parity of any liens as established by any section of this chapter.



§ 66-11-105 - Extent of lien -- Removal of property.

(a) The lien shall extend to, and only to, the owner's right, title or interest in the real property and improvements on the real property existing at the time of the visible commencement of operations or thereafter acquired or constructed.

(b) If any part of the real property or improvements subject to the lien is removed by the owner or any other person at any time before discharge of the lien, the removal shall not affect the rights of the lienor either in respect to the real property and improvements or the part so removed.



§ 66-11-106 - Duration of lien.

A prime contractor's lien shall continue for one (1) year after the date the improvement is complete or is abandoned, and until the final decision of any suit properly brought within that time for its enforcement.



§ 66-11-107 - Parity of liens -- Priority of laborers' liens.

All liens provided by this chapter, except those of laborers, shall be on a parity, and shall be treated pro rata. All liens of laborers shall be on a parity one with another, and shall have priority over all other liens created by this chapter.



§ 66-11-108 - Priority over mortgage.

If the contract for an improvement is made with a mortgagor, and the lienor has served the mortgagee with written notice of the same by certified or registered mail before the work is begun or materials furnished by the lienor, and the mortgagee gives written consent thereto by certified or registered mail, the lien provided by this chapter to that lienor shall have priority over the mortgage; and if the mortgagee fails to serve a written objection by certified or registered mail within ten (10) days after receipt of the notice, the mortgagee's consent shall be implied; provided, that the person giving notice shall include a name and return address to which the written objection shall be served. If notice is not served in accordance with this section, then the lien shall not have priority over a mortgage otherwise entitled to priority over the lien under applicable law.



§ 66-11-109 - Priority for other liens not created by this chapter.

Section 66-11-108 shall also apply to any other person claiming a lien not created by this chapter.



§ 66-11-110 - Effect of judgment lien.

A judgment lien of record shall not defeat a lien provided by this chapter, if the lien provided by this chapter is fixed on the real property in good faith and without collusion.



§ 66-11-111 - Authentication and registration of lien.

Where the lienor's contract is in writing, and has been acknowledged, or in lieu of acknowledgment is sworn to by the prime contractor as to its execution by the owner, it may be recorded in the lien book in the register of deeds of the county where the real property, or any part of the affected real property, lies. Subsequent purchasers or encumbrancers for value shall be deemed to have notice of the lien so long as the recorded contract sets forth the contract price and describes the real property with reasonable certainty.



§ 66-11-112 - Preservation of priority of lien for subsequent purchasers or encumbrancers -- Abandonment -- Lien on structure with water furnished by well -- Form for notice of lien.

(a) In order to preserve the priority of the lien provided by this chapter as of the date of its attachment, as concerns subsequent purchasers or encumbrancers for a valuable consideration without notice of the lien, though not as concerns the owner, the lienor, who has not recorded the lienor's contract pursuant to § 66-11-111, is required to record in the office of the register of deeds of the county where the real property, or any part affected, lies, a sworn statement of the amount for, and a reasonably certain description of the real property on, which the lien is claimed. The recording party shall pay filing fees, and shall be provided a receipt for the filing fees, which amount shall be part of the lien amount. Recordation is required to be done no later than ninety (90) days after the date the improvement is complete or is abandoned, prior to which time the lien shall be effective as against the purchasers or encumbrancers without the recordation. The owner shall serve thirty (30) days' notice on prime contractors and on all of those lienors who have served notice in accordance with § 66-11-145 prior to the owner's transfer of any interest to a subsequent purchaser or encumbrancer for a valuable consideration. If the sworn statement is not recorded within that time, the lien's priority as to subsequent purchasers or encumbrancers shall be determined as if it attached as of the time the sworn statement is recorded.

(b) A building, structure or improvement shall be deemed to have been abandoned for purposes of this chapter when there is a cessation of operation for a period of ninety (90) days and an intent on the part of the owner or prime contractor to cease operations permanently, or at least for an indefinite period.

(c) Any other provision to the contrary notwithstanding, any lien acquired under contract executed on or after April 17, 1972, by virtue of § 66-11-141, may be filed within ninety (90) days after completion of the structure that is, or is intended to be, furnished water by virtue of drilling a well.

(d) The statement provided for in subsection (a) may be in substantially the following form:

NOTICE OF LIEN



§ 66-11-113 - Materials exempt from attachment, execution or other process to enforce debt.

Whenever materials have been furnished to improve real property and delivered to the real property by or for a lienor, and payment for the materials has not been made by the owner of the real property, the materials shall not be subject to attachment, execution, or other legal process to enforce any debt due by the purchaser of the materials, except a debt due for the purchase price of the materials, so long as in good faith the materials are about to be applied to improve the real property; but if the owner has made payment for materials furnished, the materials shall not be subject to attachment, execution, or other process to enforce any debt, including the debt due for the purchase price for the materials.



§ 66-11-114 - Repossession and removal of materials.

(a) If for any reason an improvement is abandoned before completion or, though completed, materials delivered are not used for the improvement, a person who furnished materials for the improvement that have not been incorporated in the improvement, and for which the person has not received payment, may repossess and remove the materials; and thereupon the person shall not be entitled to any lien on the real property or improvements for the price of the materials, but shall have the same rights in regard to the materials as if the person had never parted with the possession.

(b) (1) The right to repossess and remove the materials shall not be affected by their sale, encumbrance, attachment or transfer from the site of the improvement subsequent to delivery to the site, except that the right to repossess shall not be effective as against a purchaser or encumbrancer of the materials in good faith whose interest in the materials arose since removal from the site of the improvement, or as against a creditor attaching after the removal.

(2) The right of repossession and removal given by this section shall extend only to materials whose purchase price does not exceed the amount remaining due to the person repossessing; but where materials have been partly paid for, the person delivering them may repossess them as allowed in this section on refunding the part of the purchase price that has been paid.



§ 66-11-115 - Liens by remote contractors.

(a) Every remote contractor shall have the lien provided by this part for work or labor performed or materials, services, equipment, or machinery furnished by the remote contractor in furtherance of the improvement; provided, that the remote contractor:

(1) Satisfies all of the requirements set forth in § 66-11-145, if applicable; and

(2) Within the time provided for recording sworn statements set out in § 66-11-112(a), serves a notice of lien, in writing, on the owner of the property on which the improvement is being made.

(b) The lien shall continue for the period of ninety (90) days from the date of service of notice in favor of the remote contractor, and until the final termination of any suit for its enforcement properly brought pursuant to § 66-11-126 within that period.

(c) The notice of lien may be in substantially the form provided in § 66-11-112(d).



§ 66-11-118 - Multiple lots or improvements.

(a) (1) Where the amount due is for work or labor performed or materials, services, equipment, or machinery furnished for a single improvement on contiguous or adjacent lots, parcels or tracts of land and the work or labor is performed or the materials, services, equipment, or machinery is furnished under the same contract or contracts, a lienor shall be required to serve or record only one (1) claim of lien covering the entire claim against the real property.

(2) If two (2) or more lots, parcels, or tracts of land are improved under the same contract or contracts and the improvements are not to be operated as a single improvement, a lienor who has performed work or labor or furnished materials, services, equipment, or machinery for the improvement shall, in claiming a lien, apportion the lienor's contract price between the several lots, parcels, or tracts of land and improvements on the lots, parcels, or tracts of land, and serve a separate notice of lien for the amount claimed against each lot, parcel, or tract of land and the improvements on the lot, parcel, or tract of land.

(b) (1) Unless the improvements are to be operated as a single improvement, whenever more than one (1) building or unit is constructed upon or other improvement is made to a single lot, parcel or tract of land or to contiguous lots, parcels or tracts of land, the visible commencement of operations as defined in this chapter with respect to each separate building, unit or other improvement shall not be deemed to constitute or otherwise relate to the visible commencement of operations with respect to any other building, unit or improvement on any single lot, parcel or tract of land or any contiguous lots, parcels or tracts of land. In connection therewith, a lienor who has performed work or labor or furnished materials, services, equipment, or machinery shall, in claiming a lien, apportion the lienor's contract price between the separate buildings, units or improvements on the buildings or units as applicable and serve or record a separate claim of lien for the amount claimed against each separate building, unit or improvement; in such event, the time prescribed in §§ 66-11-112 and 66-11-115 for serving or recording notice of lien shall commence to run with respect to each building, unit or improvement immediately upon the completion or abandonment of the building, unit or improvement.

(2) Whenever a lienor has furnished work, labor, or materials, services, equipment, or machinery for improvements that are to be operated as a single improvement on a single lot, parcel or tract of land or contiguous lots, parcels or tracts of land, the lienor shall be required to serve or record only a single notice of lien covering the lienor's entire claim against the real property.

(c) Except as expressly provided in the Horizontal Property Act, compiled in chapter 27 of this title, and notwithstanding any other provision of this chapter, a lien arising under this chapter by reason of an improvement that is part of a common interest community does not attach to the common elements, but attaches to the units as follows:

(1) If the improvement was contracted for by the association of unit owners, however denominated, the lien attaches to all the units in the common interest community for which the association acts, unless the association notifies the lienor, when the contract is made, that the lien may attach only to the unit or units on or for the benefit of which the improvement was made; and

(2) If the improvement was contracted for by a unit owner, the lien attaches only to that owner's unit.



§ 66-11-119 - Amendment of notice of lien.

(a) Any notice of lien served or recorded as provided in this chapter may be amended at any time during the period allowed for serving or recording the notice; provided, that the notice and amendment are served or recorded in good faith and the amendment is not shown to be prejudicial to another interested person.

(b) Any amendment of the notice of lien shall be served or recorded in the same manner as is provided for the original notice.



§ 66-11-120 - Lien limited to contract price and extras in the contract.

The claims secured by lien for work, labor, materials, equipment, services, machinery, overhead and profit, shall not exceed the contract price and extras in the contract between the owner and the prime contractor.



§ 66-11-121 - Insurance proceeds subject to liens.

(a) The proceeds of any insurance that by the terms of the policy are payable to the owner of real property improved, and are actually received by or are to be received by the owner because of the destruction or removal by fire or other casualty of an improvement on which lienors have performed labor, or for which they have furnished materials, services, equipment, or machinery shall, after the owner has been reimbursed from the proceeds for premiums paid for the insurance by the owner, if any, be subject to liens provided by this chapter to the same extent and in the same order of priority as the real property would have been had the improvement not been so destroyed or removed.

(b) The proceeds of any insurance that by the terms of the policy are payable to a prime contractor or remote contractor, and are received or to be received by the prime contractor or remote contractor, shall, after the prime contractor or remote contractor has been reimbursed from the proceeds for premiums paid for the insurance by the prime contractor or remote contractor, if any, be liable for the payment for labor or materials, services, equipment, or machinery furnished and for which the prime contractor or remote contractor is liable in the same manner and under the same conditions as payments to the prime contractor or remote contractor under the contract would have been had the improvements not been so destroyed or removed.



§ 66-11-122 - Transfer of debt without notice.

This lien shall not pass to any person to whom the debt is transferred without notice of the lien.



§ 66-11-123 - Transfer of debt by contractor.

The lien of another shall not be lost where any prime contractor or remote contractor has transferred or assigned the debt or charge due that lienor.



§ 66-11-124 - Waiver of lien -- Payment bonds.

(a) The acceptance by the lienor of a note or notes for all or any part of the amount of the lienor's claim shall not constitute a waiver of the lienor's lien, unless expressly so agreed in writing, nor shall it in any way affect the period for serving or recording the notice of lien under this chapter.

(b) (1) Any contract provision that purports to waive any right of lien under this chapter is void and unenforceable as against the public policy of this state.

(2) (A) If a contractor solicits any person to sign a contract requiring the person to waive a right of lien in violation of this section, the person shall notify the state board for licensing contractors of that fact. Upon receiving the information, the executive director of the board shall notify the contractor within a reasonable time after receiving the information that the contract is against the public policy of this state and in violation of this section. If the contractor voluntarily deletes the waiver of lien provision from the contract and affirmatively states that the language will not be included in any future contracts to perform construction work in this state, no further action shall be taken by the board against the contractor unless a later complaint is filed against the contractor.

(B) If the contractor does not delete the waiver of lien provision, then the executive director shall schedule a hearing for appropriate action by the board. If the board finds after a hearing that the contracts of the contractor are in violation of this section, the contractor's license shall be immediately revoked.

(C) Notice of the revocation shall be sent by the board to the contractor's licensing authority in all states in which the contractor is licensed as a contractor.

(D) In any action for damages based on the waiver of a right of lien filed by a person solicited by the contractor, the person shall have the right to recover from the contractor reasonable attorney's fees and costs in connection with the enforcement of the lien.

(c) Notwithstanding any other provision of this chapter, no liens by remote contractors are allowed under this chapter if, prior to any work or labor being provided or materials, services, equipment, or machinery furnished in furtherance of the improvement, the owner, or the owner's agent, provides a payment bond, equal in amount to one hundred percent (100%) of the prime contractor's contract price, in favor of the remote contractors who provide work or labor or furnish materials, services, equipment, or machinery in furtherance of the improvement pursuant to a contract. The payment bond shall be executed with sufficient surety by one (1) or more sureties authorized to do business in this state. The bond shall be recorded in the office of the register of deeds of every county where the real property to be improved, or any affected part, lies.



§ 66-11-125 - Maintaining an action on a contract not precluded.

Nothing in this chapter shall be construed to prevent any lienor under any contract from maintaining an action on the contract as if the lienor had no lien for the security of the lienor's debt, and the bringing of the action shall not prejudice the lienor's rights under this chapter.



§ 66-11-126 - Methods of enforcement.

Liens under this chapter, except as provided in subdivision (5)(A), shall be enforced only by the filing of an action seeking the issuance of an attachment in the manner as follows:

(1) For a prime contractor, the lien shall be enforced in a court of law or equity by complaint and writ of attachment or in a court of general sessions having jurisdiction by a warrant for the sum claimed and writ of attachment, filed under oath, setting forth the facts, describing the real property, with process to be served on the person or persons whose interests the prime contractor seeks to attach and sell;

(2) For a remote contractor, the lien shall be enforced in a court of law or equity by complaint and writ of attachment or in a court of general sessions having jurisdiction by a warrant for the sum claimed and writ of attachment, filed under oath, setting forth the facts and describing the real property with process to be served on the person or persons whose interests the remote contractor seeks to attach and sell. In the discretion of the plaintiff or complainant, the complaint or warrant may also be served on the prime contractor or remote contractor in any degree, with whom the plaintiff or complainant is in contractual privity. In either event, the person or persons whose interest the remote contractor seeks to attach and sell shall have the right to make the prime contractor or remote contractor a defendant by third-party complaint or cross-claim as is otherwise provided by law;

(3) An action under this chapter is timely filed if a suit seeking the issuance of an attachment is filed within the applicable period of time, even if the attachment is not issued or served within the applicable period. The clerk of the court in which the suit is brought shall issue the attachment writ without obtaining fiat of a judge or chancellor;

(4) The clerk of the court to whom application for attachment is made shall, before issuing the attachment, require the plaintiff, or the plaintiff's agent or attorney to execute a bond with sufficient surety, payable to the defendant or defendants in the amount of one thousand dollars ($1,000) or the amount of the lien claimed, whichever is less; provided, that a party may petition the court for an increase in the amount for good cause shown, and conditioned that the plaintiff will prosecute the attachment with effect or, in case of failure, pay the defendant or defendants all costs that may be adjudged against the defendant or defendants and all such damages as the defendant or defendants may sustain by the wrongful suing out of the attachment; and

(5) (A) Where a bond has been provided pursuant to § 66-11-124, § 66-11-136, or § 66-11-142, an attachment on the real property shall not be necessary after the bond has been recorded, and the claim shall be enforced by an action on the bond before the circuit or chancery court, or before a court of general sessions where the amount is within its jurisdiction, filed under oath, setting forth the facts and describing the real property with process to be served on the obligors on the bond. In the discretion of the plaintiff or complainant, the complaint or warrant may also be served on the owner or owner's agent, prime contractor or remote contractor in any degree with whom the plaintiff is in contractual privity. In either event, the obligors on the bond shall have the right to make the owner or owner's agent, prime contractor, or any remote contractor of any degree a defendant by third-party complaint or cross-claim as is otherwise provided by law. Any action on the bond shall be filed in the county where any portion of the real property is located;

(B) Where a lien is enforced pursuant to this subdivision (5), or after suit is commenced on a bond provided pursuant to § 66-11-124, § 66-11-136, or § 66-11-142, the plaintiff shall, in case of failure to prosecute the suit with effect, pay the defendant or defendants all costs adjudged against the defendant or defendants and all the damages the defendant or defendants may sustain by the wrongful assertion of the lien; and

(C) Where an action is brought pursuant to this subdivision (5), or after suit is commenced on a bond provided pursuant to § 66-11-124, § 66-11-136, or § 66-11-142, the defendants shall retain all defenses to the validity of the underlying lien.



§ 66-11-127 - Suits against personal representatives.

The provision of title 30, chapter 2, part 5, prohibiting the bringing of suits against personal representatives after the grant of letters shall not apply to suits brought under this chapter.



§ 66-11-128 - Enforcement against persons adjudicated incompetent.

(a) If the labor, improvements, materials, services, equipment, or machinery are furnished for work done on the lands of any infant, person adjudicated incompetent, or cestui que trust, and in excusable ignorance on the part of the prime contractors or remote contractors, of the person's lack of legal capacity, the prime contractors or remote contractors shall have the right, after serving ten (10) days' notice on any guardian, conservator or trustee of the person, within which period satisfaction may be made, to take and remove the parts of the property on which their labor was performed, or their materials, services, equipment, or machinery or other property was used, the removal to be only of enough to satisfy their true claim and to be without substantial injury to the property of the person as it stood prior to improvement.

(b) As an alternative to the remedy under subsection (a), the court, in the enforcement of a lien provided by this chapter, may order the improvement to be separately sold and the purchaser may remove the improvement within such reasonable time as the court may fix. The purchase price for the improvement shall be paid into court. The owner of the land upon which the improvement was made may demand that the land be restored to substantially its condition before the improvement was commenced, in which case the court shall order its restoration, and the reasonable charge for the restoration shall be first paid out of the purchase price and the balance shall be paid to lienors and other encumbrancers in accordance with their respective rights.



§ 66-11-129 - Right of removal from lands of persons under disability.

The right of removal provided in § 66-11-128 shall apply on like terms and in like manner as in other cases of superior titles or liens, when the work was done by the prime contractor or remote contractor in excusable ignorance of the rights of such persons.



§ 66-11-130 - Demand for enforcement of lien.

Upon written demand of the owner, the owner's agent, or prime contractor, served on the lienor, requiring the lienor to commence action to enforce the lienor's lien, and describing the real property in the demand, the action shall be commenced, or the claim filed in a creditors' or foreclosure proceeding, within sixty (60) days after service, or the lien shall be forfeited.



§ 66-11-131 - Joinder of petitioners.

Where there are several persons entitled to the lien given by this chapter, all or any number of them may join in one (1) suit; or upon the filing by one (1) or more of the lienors of an action for the benefit of all lienors, any other lienor may come in by petition, under oath, without suing out a new attachment, by giving bond and security, with effect as if the attachment, if any, had been taken out by the petitioner.



§ 66-11-132 - Consolidation of actions.

If separate actions to enforce liens provided by this chapter are brought in the same court, they shall be consolidated; and if in different courts, the actions may, upon application, be removed into the court, if a court of record, in which the first action was instituted, and there consolidated, unless the later action is one for the benefit of all lienors, in the nature of a lien-creditors' bill, in which event earlier actions not of that nature shall be consolidated into the lien-creditors' bill, on petition.



§ 66-11-133 - Adjudication of conflicting rights in consolidated action.

The court is authorized to adjudicate, in a consolidated action, the conflicting rights of the parties claiming liens, among themselves; and to enforce the same according to priorities, if any.



§ 66-11-134 - Enforcement in general sessions court.

(a) When the lien is enforced by an action before a court of general sessions, and when an attachment has been levied on the lot or land and judgment rendered, the papers shall be returned to the circuit court, there to be proceeded with as in the case of a court of general sessions execution levied on land.

(b) (1) No court of general sessions' attachment in any such case shall be a lien on the land, unless, within twenty (20) days after the levy of attachment, an abstract of the levy of attachment, showing the name of the plaintiff and defendant, the date and amount of the claim, and a description of the premises affected, is filed for registration in the lien book in the office of the register of the county in which the real property, or any affected portion of the real property, lies.

(2) The register shall index the abstract, as the indexer is required to index deeds, and, for the registration and indexing, the indexer shall receive the sum prescribed by § 8-21-1001.



§ 66-11-135 - Release of lien -- Recording release.

(a) If a lienor whose lien has been forfeited, expired, satisfied or adjudged against the lienor in an action on the lien, fails to cause the lien provided by this chapter to be released within thirty (30) days after service of written notice demanding release, the lienor shall be liable to the owner for all damages arising therefrom, and costs, including reasonable attorneys' fees, incurred by the owner.

(b) The release shall be recorded in the office where the notice of lien was recorded. The fee for recording shall be the fee required for the recording of a release or satisfaction of a mortgage as provided by law.

(c) For the purpose of this section, a lien shall be deemed released on the day on which the release of the lien is recorded in the proper office.



§ 66-11-136 - Property owner's right to bond against enforcement of liens.

The owner of the property on which the improvement is made has the right to demand a bond from the prime contractor to protect the owner in case of the enforcement of a lien under this chapter by one (1) or more remote contractors; and in the event the prime contractor is paid for the work done, or any part of it, that is subject to a lien by a remote contractor, then on payment by the owner to the remote contractor of the amount due, the owner shall have judgment for the amount by action on the bond in any court having jurisdiction in such cases; but the prime contractor shall have the right to contest the legality and amount of the claim of the remote contractors before the prime contractor is held liable.



§ 66-11-137 - Owner's misapplication of loan proceeds -- Violation.

(a) Any owner who procures a loan secured by a mortgage or other encumbrance on certain real property, representing that the proceeds of the loan are to be used for the purpose of improving real property, and who, with intent to defraud, uses the proceeds or any part of the proceeds for any other purpose than to pay for labor performed on, or materials, services, equipment, or machinery furnished for the real property, and overhead and profit related thereto while any amount for the labor, materials, services, equipment, machinery, overhead or profit remains unpaid, or while any amount of which the owner has received notice of nonpayment prescribed by this chapter remains unpaid, shall be liable to an injured party for any damages and actual expenses incurred, including attorneys' fees, if the damages and expenses incurred are the result of the misapplication of the loan proceeds.

(b) A violation of subsection (a) is a Class E felony.



§ 66-11-138 - Contractor's misapplication of payments -- Violation.

(a) (1) Any prime contractor or remote contractor who, with intent to defraud, uses the proceeds of any payment made to that contractor on account of improving certain real property for any purpose other than to pay for labor performed on, or materials, services, equipment, or machinery furnished by that contractor's order for the real property, and overhead and profit related thereto, while any amount for the labor, materials, services, equipment, machinery, overhead, or profit remains unpaid shall be liable to an injured party for any damages and actual expenses incurred, including attorneys' fees, if the damages and expenses incurred are the result of the misapplication of the payment.

(2) A violation of subdivision (a)(1) is a Class E felony.

(b) Notwithstanding subsection (a), there is no violation of this section when:

(1) Funds are disbursed pursuant to written agreement; or

(2) The use of funds received and deposited in a business account for use on multiple construction projects is based on the allocation of costs and profits in accordance with generally accepted accounting principles for construction projects.



§ 66-11-139 - Exaggeration of claims by lienor.

If, in any action to enforce the lien provided by this chapter, the court finds that any lienor has willfully and grossly exaggerated the amount for which that person claims a lien, as stated in that person's notice of lien or pleading filed, in the discretion of the court, no recovery may be allowed thereon, and the lienor may be liable for any actual expenses incurred by the injured party, including attorneys' fees, as a result of the lienor's exaggeration.



§ 66-11-140 - Misuse of proceeds prima facie evidence of intent to defraud.

Use of the proceeds as enumerated in §§ 66-11-137 -- 66-11-139 for any purpose other than either payment pursuant to written agreement between the parties or in accordance with the allocation of costs and profits under generally accepted accounting principles for construction projects shall be prima facie evidence of intent to defraud. Use of a single business bank account for multiple projects shall not be evidence of intent to defraud.



§ 66-11-141 - Well-drilling lien.

(a) There is created a lien against the tract of land, on which any person, firm or corporation has drilled a well by contract with the owners of the land or their duly authorized agent, for all labor, materials and equipment used or furnished by the driller of the well, including any pump, apparatus or other fixtures attached to the well, installed by the driller.

(b) The lien shall remain against the land for a period of two (2) years after the completion of the well or after the furnishing of any pump or apparatus attached to the well, unless sooner discharged by full payment.

(c) The lien may be enforced by attachment of the land in a proceeding brought in any court of competent jurisdiction prior to the expiration of the lien, and the land may be sold in satisfaction of the unpaid indebtedness owing to the driller.

(d) The rights of the lienor under this section shall be subject to the terms of § 66-11-112.



§ 66-11-142 - Bond to indemnify against recorded lien -- Recording bond -- Recording of contractor's payment bond.

(a) If a lien, other than a lien granted in a written contract, is fixed or is attempted to be fixed by a recorded instrument under this chapter, any person may record a bond to indemnify against the lien. The bond shall be recorded with the register of deeds of the county in which the lien was recorded. The bond shall be for the amount of the lien claimed and with sufficient corporate surety authorized and admitted to do business in the state and licensed by the state to execute bonds as surety, and the bond shall be conditioned upon the obligor or obligors on the bond satisfying any judgment that may be rendered in favor of the person asserting the lien. The bond shall state the book and page or other reference and the office where the lien is of record. The recording by the register of a bond to indemnify against a lien shall operate as a discharge of the lien. After recording the bond, the register shall return the original bond to the person providing the bond. The register shall index the recording of the bond to indemnify against the lien in the same manner as a release of lien. The person asserting the lien may make the obligors on the bond parties to any action to enforce the claim, and any judgment recovered may be against all or any of the obligors on the bond.

(b) (1) When a prime contractor or remote contractor has provided a valid payment bond for the benefit of potential lien claimants, a copy of that bond may be recorded, in lieu of the recording of another bond, to discharge a lien asserted by the lien claimants. A copy of the bond may be recorded with the register of deeds in lieu of the bond provided in subsection (a) to discharge such a lien. Upon recording with the register of deeds, the contractor or owner shall notify the surety executing the bond, and the lien on the property shall be discharged. The person asserting the lien may make the obligors on the bond parties to any action to enforce the claim, and any judgment recovered may be against all or any of the obligors on the bond.

(2) The bond recorded pursuant to this subsection (b) shall:

(A) Be in a penal sum at least equal to the total of the original contract amount;

(B) Be in favor of the owner;

(C) Be executed by:

(i) The original contractor as principal; and

(ii) A sufficient corporate surety authorized and admitted to do business in this state and licensed by this state to execute bonds as surety; and

(D) Provide for payment of the lien claimant, whether the lien claimant was employed or contracted with by the person who originally contracted with the owner of the premises or by a remote contractor.

(c) The register of deeds may record any bond recorded under this section and return the original to the person providing the bond.



§ 66-11-143 - Protection from unrecorded lien claims -- Notice of completion -- Expiration of lien rights -- Form of notice of completion.

(a) In order to be protected from lien claims that have not previously been recorded, as provided in § 66-11-111 or § 66-11-112, the owner or purchaser of improved real property or their agent or attorney may, upon the completion of the improvement, record in the office of the register of deeds in the county where the real property or any affected part of the real property is located a notice of completion, or the owner or purchaser may require a person or organization with whom the owner or purchaser has contracted for the improvement to do so upon the completion of the improvement, and the owner or purchaser of improved real property or any other authorized party shall simultaneously serve a copy of any notice of completion recorded with the register of deeds on the prime contractor; provided, however, that no copy of the notice of completion is required to be served on any prime contractor when the owner, or an entity controlled by the owner, also acts as the general contractor, as defined in § 66-11-146(b)(1), in furtherance of the improvement to the property. If a prime contractor is entitled to be served with a copy of any notice of completion recorded with the register of deeds, then the lien rights of the prime contractor not so served a copy shall not be affected by the notice of completion.

(b) The notice of completion shall contain the following:

(1) The legal name of the owner or owners of the real property;

(2) The name of the prime contractor or prime contractors;

(3) The location and description of the real property;

(4) Date of the completion of the improvement;

(5) A statement that a transfer of ownership of all or a part of the real property or an interest in the real property and encumbrance on the real property, or a settlement of the claims of parties entitled to the benefits of this part, will take place not less than ten (10) days after the date of the recording of the notice of completion; provided, that the ten-day expiration for lien claimants shall only apply to contracts for improvement to or on real property, for one-family, two-family, three-family and four-family residential units. On all other contracts for improvement to or on real property, the expiration time for lien claimants shall be thirty (30) days after the date of the recording of the notice of completion in the register's office;

(6) The name and address of the person, firm, or organization on which parties entitled to the benefits of this chapter may serve notice of claim;

(7) Acknowledgment by the person filing the notice, or by that person's agent or attorney; and

(8) The name and address of the preparer of the instrument in compliance with § 66-24-115.

(c) The register of deeds shall make a permanent record of all notices of completion filed in the office of the register and the records shall be available for public examination. The register of deeds shall be entitled to the fees, provided in § 8-21-1001, for the register's services in receiving and maintaining notices of completion required in this section.

(d) If a remote contractor has served a required notice of nonpayment pursuant to § 66-11-145, then any party recording a notice of completion shall simultaneously serve a copy of the notice of completion on the remote contractor. The remote contractor shall have thirty (30) days from the date of the recording of the notice of completion to serve a written notice in response to the notice of completion in accordance with subsection (e). The lien rights of a remote contractor that has not been served a copy, shall not be affected by the notice of completion.

(e) (1) Any prime contractor or remote contractor claiming a lien under this chapter on the property described in the notice of completion, who has not previously registered the person's contract as provided in § 66-11-111 or registered a sworn statement as provided in § 66-11-112 and served a copy of the registration to the owner, shall serve written notice, addressed to the person, firm or organization and at the address designated in the notice of completion for receiving notice of claim, stating the amount of the claim and certifying that the claim does not include any amount owed to the claimant on any other job or under any other contract.

(2) (A) For improvements to or on real property for one-family, two-family, three-family and four-family residential units, the written notice shall be served not more than ten (10) days from the date of the recording of the notice of completion in the register's office, and if notice is not served within that time, the lien rights of the claimant shall expire.

(B) For all other contracts for improvements to or on real property, the written notice shall be served not more than thirty (30) days from the date of the recording of the notice of completion in the register's office, and if notice is not served within that time, the lien rights of the claimant shall expire.

(f) Any notice of completion recorded as provided in this section before the completion of the improvement or the demolition is void and of no effect whatsoever.

(g) The notice of completion may be in substantially the following form:

Click here to view form



§ 66-11-145 - Notice of nonpayment -- Form of notice.

(a) Every remote contractor with respect to an improvement, except one-family, two-family, three-family and four-family residential units, shall serve, within ninety (90) days of the last day of each month within which work or labor was provided or materials, services, equipment, or machinery furnished and for which the remote contractor intends to claim a lien under this chapter, a notice of nonpayment for the work, labor, materials, services, machinery, or equipment to the owner and prime contractor in contractual privity with the remote contractor if its account is, in fact, unpaid. The notice shall contain:

(1) The name of the remote contractor and the address to which the owner and the prime contractor in contractual relation with the remote contractor may send communications to the remote contractor;

(2) A general description of the work, labor, materials, services, equipment, or machinery provided;

(3) The amount owed as of the date of the notice;

(4) A statement of the last date the claimant performed work and/or provided labor or materials, services, equipment, or machinery in connection with the improvements; and

(5) A description sufficient to identify the real property against which a lien may be claimed.

(b) A remote contractor who fails to provide the notice of nonpayment in compliance with this section shall have no right to claim a lien under this chapter, except this section shall not apply to a certain amount or percentage of the contract amount retained to guarantee performance of the remote contractor.

(c) A notice of nonpayment provided in accordance with this section shall not be considered notice required by § 66-11-115.

(d) The notice of nonpayment may be in substantially the following form:

NOTICE OF NONPAYMENT



§ 66-11-146 - "Residential real property" defined -- "General contractor" defined -- Liens on residential real property.

(a) (1) As used in this subsection (a), "residential real property" means a building consisting of one (1) dwelling unit in which the owner of the real property intends to reside or resides as the owner's principal place of residence, including improvements to or on the parcel of property where the residential building is located, and also means a building consisting of two (2), three (3) or four (4) dwelling units where the owner of the real property intends to reside or resides in one (1) of the units as the owner's principal place of residence, including improvements to or on the parcel of property where the residential building is located.

(2) Notwithstanding any other law to the contrary, except as provided in subsection (b), on contracts to improve residential real property, a lien or right of lien on the property shall exist only in favor of a prime contractor.

(b) (1) As used in this subsection (b):

(A) "Residential real property" means improvements to or on a parcel of property upon which a building is constructed or is to be constructed consisting of one (1) dwelling unit intended as the principal place of residence of a person or family; and

(B) "General contractor" means the person responsible for the supervision or performance of substantially all of the work, labor, and the furnishing of materials in furtherance of the improvement to the property.

(2) When the owner of residential real property and the general contractor are one and the same person, or a person controls entities owning the property and a general contracting business, a lien or right of lien upon the property shall exist only in favor of the lienors in contractual privity with the owner or general contractor.



§ 66-11-147 - Liens on gas, oil or other mineral leaseholds.

(a) Any person who performs labor or furnishes materials, supplies, fixtures, machinery or other things of value to a lessee holding or owning a leasehold, or any right conferred by a lease, relating to oil, gas or other minerals, in the development or improvement of the leasehold, by contract with or by the written consent of the owner or the agent or representative of the owner of the leasehold, shall have a lien on the leasehold or the entire interest of the lessee, including oil or gas wells, machinery and equipment, to secure the payment for the labor or things furnished. If the labor or things are furnished at the written request or by written consent of any prime contractor or remote contractor, or the agent of either, the lien shall be for the benefit of whomever furnishes any of the labor or things mentioned. The lien provided for in this section shall be effective against the leasehold, or the entire interest of the lessee, including all improvements belonging to the lessee.

(b) The lien shall relate to and take effect from the time of the delivery of the materials, supplies, fixtures, or machinery, or from the date of furnishing of any labor.

(c) If unpaid, the lien shall expire and be of no effect after ninety (90) days, unless the person furnishing the labor, materials, or supplies, files with the register's office in the county in which the leasehold is located, the sworn statement as provided in § 66-11-112. A copy of the notice shall also be served to the owner of the property and the holder of the leasehold.

(d) A lien provided in this section shall have precedence over all other subsequent liens or conveyances after the time of attachment; provided, that the sworn statement is filed within the ninety-day period provided in this section.

(e) Section 66-11-120 shall apply to this lien.



§ 66-11-148 - Construction of chapter -- Jurisdiction of courts to enforce -- Errors and omissions.

(a) This chapter is to be construed and applied liberally to secure the beneficial results, intents, and purposes of the chapter.

(b) Substantial compliance with this chapter is sufficient for the validity of liens arising under this chapter and to give jurisdiction to the court to enforce the liens.

(c) Any document required or permitted to be served, recorded or filed by this chapter that substantially satisfies the applicable requirements of this chapter is effective even if it has nonprejudicial errors or omissions.



§ 66-11-149 - Presumption of correctness of information on building permit -- Service on listed agents or owners -- Method of service -- Presumption of complete service.

(a) For purposes of § 66-11-145, the name of any owner, the owner's agent, any prime contractor, any remote contractor, or any other person, their addresses, and the real property description stated in a building permit authorizing the improvement shall be presumed to be correct and, in the case of property description, sufficient to identify the real property.

(b) If one (1) or more agents are specified on the building permit, service on a listed agent shall be deemed to be service on all of the agent's principals, including those who have not separately listed an agent. If one (1) or more owners are specified on the building permit, service on the listed owner or owners shall be deemed to be service on all owners, including those not listed.

(c) For the purposes of this chapter, except as provided in § 66-11-108, any notice or other document required or permitted to be served shall be served by one (1) or more of the following means:

(1) Registered or certified mail, return receipt requested;

(2) Hand delivery, evidenced by a sworn statement, properly notarized, confirming delivery; or

(3) Any other commercial delivery service that provides written confirmation of delivery.

(d) For purposes of this chapter, there is a rebuttable presumption that service is complete:

(1) Upon receipt by the party being served by hand delivery;

(2) Within three (3) business days of mailing if served by registered or certified mail, return receipt requested; or

(3) One (1) business day after commercial, overnight delivery if served by that means.



§ 66-11-150 - Prohibited liens.

Notwithstanding any law in this chapter or any other law to the contrary, no lien, otherwise authorized pursuant to this chapter, shall be available on residential real property, as that term is defined by § 66-11-146(b)(1)(A), to any person, firm or corporation that performs residential construction, including home improvement as defined by § 62-6-501(4), if:

(1) The person, firm or corporation is not licensed pursuant to title 62, chapter 6; and

(2) The jurisdiction in which the work is performed requires such person, firm or corporation to be licensed in accordance with such chapter.






Part 2 - Truth in Construction and Consumer Protection Act of 1975

§ 66-11-201 - Short title.

This part shall be known and may be cited as the "Truth in Construction and Consumer Protection Act of 1975."



§ 66-11-202 - Part definitions.

As used in this part, unless the context or subject matter indicates another meaning, the words and phrases defined in § 66-11-101, as amended and as may from time to time be amended, have the same meaning as set out in that section and such § 66-11-101 as amended and as may from time to time be amended is incorporated in this part by reference.



§ 66-11-203 - Notice to owner.

Any contractor who is about to enter into a contract, either written or oral, for improving real property with the owner or owners thereof shall, prior to commencing the improvement of the real property or making of the contract, deliver, by registered mail or otherwise, to the owner or owners of the real property to be improved written notice in substantially the following form:

Delivered this ____________________ day of _____, 20_____, by ___________________, Contractor.

The above-captioned contractor hereby gives notice to the owner of the property to be improved, that the contractor is about to begin improving the property according to the terms and conditions of the contract and that under the provisions of the state law (§§ 66-11-101 -- 66-11-141):

(1) There shall be a lien upon the real property and building for the improvements made in favor of the contractor, mechanic, laborer, founder or machinist, who does the work, or furnishes the materials for such improvements for a duration of one (1) year after the work is finished or materials furnished;

(2) Except as modified by § 66-11-146, every person contracted with or employed to work on the buildings or to furnish materials for the same with the above-named contractor shall have a lien on the property for that person's work or material; provided, that such person notify the owner in writing within ninety (90) days after the completion of the improvement, which lien will continue for ninety (90) days after such notice;

(3) Except as modified by § 66-11-146, these liens can be enforced even though the contractor has been paid in full if the contractor has not paid the persons who furnished the labor or materials for the improvement.

___________________ Contractor



§ 66-11-204 - Rejection of contracts.

An owner may reject a contract by notifying the contractor by written notice by registered mail within three (3) days after receipt of the notice required in § 66-11-203; otherwise the contract is affirmed.



§ 66-11-205 - Contractor's notice to owner that all liens have been paid -- Guarantee -- Form.

Upon completion of the contract or improvement and upon receipt of the contract price, the contractor shall deliver by registered mail or otherwise to the owner or owners of the real property a sworn affidavit and receipt in the following form:

Click here to view form



§ 66-11-206 - Noncompliance by contractor -- Misdemeanor -- Penalties -- Owner remedies.

(a) In the event that any materialmen's liens or mechanics' liens are perfected, filed or enforced under part 1 of this chapter against any real estate for transactions covered under §§ 66-11-203 and 66-11-205 and the contractor has not complied with §§ 66-11-203 and 66-11-205 or if having technically complied with this part has willfully, knowingly and unlawfully falsified any statements or fraudulently obtained any permission, the contractor commits a Class B misdemeanor.

(b) Nothing contained in this part shall abrogate the right of any person who is materially or personally damaged or injured by any contract covered by this part to seek such person's remedies against the responsible person in the courts.

(c) Noncompliance with §§ 66-11-203 and 66-11-205 shall in no way affect the lien rights of a contractor, actually performing the work and having a contract directly with an owner, or the contractor's agent, to enforce a lien as provided in § 66-11-102.



§ 66-11-207 - Effect on other laws.

This part shall not operate to repeal or affect any of the laws of the state relating to mechanics' and materialmen's liens, specifically part 1 of this chapter, but shall be held and construed as ancillary and supplemental thereto.



§ 66-11-208 - Real estate improvement contracts -- Certain venue provisions prohibited.

(a) Except as provided in subsection (b), a provision in any contract, subcontract or purchase order for the improvement of real property in this state is void and against public policy if it makes the contract, subcontract or purchase order subject to the substantive laws of another state or mandates that the exclusive forum for any litigation, arbitration or other dispute resolution process is located in another state.

(b) The prohibition of subsection (a) shall not apply to any contract, subcontract or purchase order for the improvement of real property which is located partially in this state and partially in another state or states. Venue in a dispute over such contract may be in any state in which part of the property is located.









Chapter 12 - Crop Liens

§ 66-12-101 - Landlord's lien for rent.

A landlord and one controlling land by lease or otherwise shall have a lien on all crops grown on the land during the year for the payment of the rent for the year, whether the contract of rental be verbal or in writing, and this lien shall inure to the benefit of the assignee of the lienor.



§ 66-12-102 - Lien for goods and money supplied.

A landlord and one controlling land by lease or otherwise shall have a like lien on all crops of tenants or sharecroppers, grown during the year on the land, for the payment of necessary food, household fuel, money and clothing supplied during the year to such tenant or sharecropper or those dependent upon such tenant or sharecropper.



§ 66-12-103 - Lien for farm implements and supplies.

A landlord and one controlling land by lease or otherwise shall have a like lien on all crops of tenants or sharecroppers grown during the year on the land, for the payment of necessary fertilizer, implements, work stock, feed for stock, seed, labor and insecticide, furnished to and used by such tenants or sharecroppers in the production of the crops.



§ 66-12-104 - Priority of landlord's liens.

The liens in §§ 66-12-101 -- 66-12-103 shall all be upon equality, but all shall be superior to all other encumbrances, lien, levy, or contract, on the crops, regardless of the date of such other encumbrance, lien, levy, or contract.



§ 66-12-105 - Expiration of liens.

The liens shall expire and be barred after July 1, following the crop year, unless a proceeding for its enforcement be commenced before that date.



§ 66-12-106 - Enforcement of liens.

(a) All of the crop liens may be enforced in any court of competent jurisdiction, by original suit, execution and levy, or by original suit, attachment and garnishment, and all or any number of demands may be joined in one (1) suit or each established in a separate suit.

(b) Before any proceeding shall be instituted for the enforcement of the lien, the lienholder shall itemize the lienholder's claim and, either personally or through an agent, make affidavit in the manner required by law, in which affidavit it shall be stated that the claim is correct, owing, unpaid, and bona fide, and not subject to any setoff or credit.



§ 66-12-107 - Liability of purchaser of crop.

A purchaser, with or without notice, of a crop subject to any of such liens shall be liable to the lienholder for the value of the crop, or any part of it, so purchased, not, however, to exceed the amount of rent due and/or supplies furnished and costs incurred in collecting same, if the crop, or part thereof, is delivered to or taken possession of by such purchaser before July 1 after the crop year; provided, the lienholder shall bring the action against the purchaser within one (1) year from the date of delivery to or possession taken by the latter.



§ 66-12-108 - Liability of broker selling crop.

Any factor, broker, commission merchant, or other person who sells the crop of a tenant or sharecropper, or any portion of it, with or without notice of such lien, before its bar, and applies the proceeds to the payment of the tenant's indebtedness to such seller, shall be liable as a purchaser to the person entitled to the rent and/or amount due for supplies.



§ 66-12-109 - Disposal of crop with intent to deprive landlord of lien.

If any person disposes of any crop or part thereof that is subject to any such landlord's lien, as provided in §§ 66-12-101 -- 66-12-112, with the purpose of depriving the owners of any such indebtedness of the same or its proceeds, such person commits a Class C misdemeanor, whether the person so offending had custody of the property at the time or not.



§ 66-12-110 - Criminal liability avoided by payment of claim.

If the person so disposing of the property shall pay over to the lienor or owner of the debt so secured the proceeds of the sale, or sufficient thereof to satisfy the lien, or in case the owner of the debt shall have received or recovered from the purchaser of the property the value thereof, then if the party so disposing of such property shall pay to the purchaser the proceeds of sale, and all costs of the prosecution accrued, and all before the person so disposing of such property is arraigned for trial, the person so disposing of such property shall not be so held liable.



§ 66-12-111 - Landlord's portion of crop unaffected.

Nothing in §§ 66-12-101 -- 66-12-112 shall affect the portion of the crop reserved as rent by the landlord of a sharecropper, or for the rent or use of land producing same, whether divided or undivided, it being the intention to treat the title to such portion of the crop as vested in the landlord, unless the contract expressly provides otherwise.



§ 66-12-112 - Joint payment by purchaser.

Should a tenant, by the consent and permission of the tenant's landlord, which consent and permission shall be in writing and signed by such landlord, sell the tenant's crop or any part thereof to any purchaser, upon which there exists a lien in favor of the landlord for either rent or supplies of any kind, the purchaser shall pay the purchase price for such crop to the tenant and landlord jointly, or the purchaser shall issue the check or other written instrument given in lieu of the money for such crop, payable to the landlord and tenant jointly, and before such check or other written instrument shall be cashed or paid, it shall have written or endorsed on the back thereof the genuine signature of the landlord in the landlord's own handwriting, or in the handwriting of the landlord's duly authorized agent or attorney.



§ 66-12-113 - Laborer's lien on crops.

When any person shall perform any labor or render services to another in accordance with a contract, written or verbal, for cultivating the soil, and shall produce a crop, such person shall have a lien upon the crop produced, which shall be the results of such person's labor, for the payment of such compensation or wages as agreed upon in the contract.



§ 66-12-114 - Duration of laborer's lien.

The lien provided for in § 66-12-113 shall exist three (3) months from November 15 of the year in which the labor is performed; provided, that an account of such labor rendered be sworn to before some court of general sessions, or clerk of the court issuing the writ of attachment.



§ 66-12-115 - Priority of landlord's lien.

The lien provided for in § 66-12-113 shall not abridge or interfere with the landlord's lien for rent or supplies, but shall be second to the landlord's lien, and none other.






Chapter 13 - Employees' Lien

§ 66-13-101 - Lien on business property.

All employees and laborers of any corporation, or firm, carrying on any corporate or partnership business shall have a lien upon the corporate or firm property of every character and description, for any sums due them for labor and service performed for the corporation or firm, and such lien shall prevail over all other liens, except the vendor's lien or the lien of a mortgage, or deed of trust to secure purchase money.



§ 66-13-102 - Duration.

The lien created in § 66-13-101 shall only extend to and protect those claims as may have accrued within three (3) months of the bringing of any suit for the enforcement of the lien, and shall continue during the pendency of any suit brought for its enforcement.



§ 66-13-103 - Priority over other liens.

No corporation or partnership doing business in this state shall have the power to execute a mortgage or deed of trust or other instrument creating a lien upon the property of the corporation prior to that in favor of the employees and laborers, except to secure purchase money.






Chapter 14 - Artisans' Lien

§ 66-14-101 - Right to sell unclaimed articles left for repairs.

(a) Silversmiths, lock and gunsmiths, blacksmiths, watchmakers and repairers, and artisans generally, who do work for the public, shall have the common law lien, and the right, at the expiration of six (6) months from the time of the contract and the leaving with them of the goods or products to be repaired, developed, processed or improved, if not claimed or called for by the owner, to sell the same at public outcry after complying with this chapter.

(b) "Artisans" are further defined as including persons who make, clean, mend, repair, alter or otherwise perform work on shoes or boots, as well as persons with whom are left goods or products to be repaired, developed, processed, or improved.

(c) The lien established by this section shall not apply to work performed on a "motor vehicle" as defined in § 55-12-102.



§ 66-14-102 - Notice to persons interested.

(a) The artisan shall give a written notice to the person for whose account the goods were repaired, and to any other person known to the artisan who claims an interest in the goods. This notice shall be given by delivery in person, or by registered mail addressed to the last known place of business or abode of the person to be notified.

(b) Artisans, other than entities licensed and regulated pursuant to title 55, chapter 17, shall make reasonable inquiry to identify parties claiming an interest in the goods and shall give written notice to such parties as provided in subsection (a).

(c) In the event the goods are motor vehicles or other goods requiring certificates of title pursuant to title 55, "reasonable inquiry" as required by subsection (b) shall be satisfied by an inquiry of the title and registration division of the department of revenue or a county clerk as agent for the division to determine the interest of all title owners and all lienholders.



§ 66-14-103 - Contents of notice.

The notice shall contain:

(1) An itemized statement of the artisan's claim and the date, or dates, when it became due;

(2) A brief description of the goods against which the lien exists;

(3) A demand that the amount of the claim as stated in the notice, and of such other claim as shall accrue, shall be paid on or before a date mentioned, not less than ten (10) days from the delivery of the notice, if it be personally delivered, or from the time when the notice should reach its destination, according to the due course of post, if the notice is sent by mail; and

(4) A statement that unless the claim is paid within the time specified, the goods will be advertised for sale and sold by auction at a specified time and place.



§ 66-14-104 - Advertisement and sale.

In accordance with the terms of the notice provided for in § 66-14-102, a sale of the goods by auction may be had to satisfy the lien on the goods. The sale shall be had in the place where the lien was acquired, or, if such place is unsuitable for the purpose, at a convenient suitable place. After the time for the payment of the claim specified in the notice has elapsed, an advertisement of the sale describing the goods to be sold, and stating the name of the owner or person on whose account the goods are held, and the time and place of the sale, shall be published once a week for two (2) consecutive weeks, in a newspaper published in the place where the sale is to be held. The sale shall not be held less than fifteen (15) days from the time of the first publication. If there is no newspaper published in the place where the sale is to be held, the advertisement shall be posted at least ten (10) days before the sale in not less than six (6) conspicuous places in the place.



§ 66-14-105 - Satisfaction of lien by owner.

At any time before the goods are sold, any person claiming a right of property or possession therein may pay the artisan the amount necessary to satisfy the lien and pay the reasonable expenses and liabilities incurred in serving notice and advertisement and preparing for the sale up to the time of such payment. The artisan shall deliver the goods to the person making such payment if that person is entitled, under this chapter, to the possession of the goods on payment of such expenses and liabilities.



§ 66-14-106 - Disposition of proceeds of sale.

If the goods are sold, from the proceeds of such sale the artisan shall satisfy such artisan's lien, including the reasonable charges of notice, advertisement, and sale. The balance, if any, of the proceeds shall be held by the artisan, and delivered on demand to the person to whom the artisan would have been bound to deliver or justified in delivering the goods. If no person claims the balance within twelve (12) months, the artisan shall turn over the balance to the trustee of the county for the benefit of the common schools of the county in which the goods were sold.



§ 66-14-107 - Alternate method of enforcement.

In addition to the method of enforcement of the artisans' lien provided in §§ 66-14-102 -- 66-14-106, inclusive, such lien may be enforced, in the alternative, by the artisan complying with §§ 66-16-107 and 66-16-108, relating to launderers', cleaners' and storage liens.






Chapter 15 - Manufacturers' and Processors' Liens

§ 66-15-101 - Cotton ginners' lien.

(a) The charges and tolls of ginners are secured by a lien on all cotton ginned and baled by them, covering all ginning and baling charges.

(b) The lien created by subsection (a) is second only to the landlord and furnishers liens.

(c) The lien shall continue for six (6) months after such tolls and charges become due and payable, and until the termination of any and all litigation pertaining thereto, commenced before the expiration of the six (6) months.



§ 66-15-102 - Textile processors' lien.

(a) All persons or corporations engaged in the business of manufacturing, bleaching, mercerizing, dyeing, printing or finishing cotton, silk, artificial silk, wool, synthetic fibers or goods of which cotton, silk, artificial silk, wool or synthetic fibers form a component part, shall be entitled to a lien upon the goods and property of others that may come or may have come into their possession for the purpose of being manufactured, bleached, mercerized, dyed, printed or finished, or for any other purpose, for the amount that may be due them from the owners of such goods or other property, by reason of any freight advanced or any work or labor performed or materials furnished in and about the manufacturing, bleaching, mercerizing, dyeing, printing or finishing or otherwise treating or processing of the same or other goods of such owner or owners.

(b) The lien shall not be waived, suspended or impaired by the recovery of any judgment, or the taking of any bill or note, for the money due, for such work, labor or materials and such lien may be enforced as though such judgment had not been recovered or such bill or note taken.

(c) (1) When any person or corporation engaged in the business of manufacturing, bleaching, mercerizing, dyeing, printing or finishing cotton, silk, artificial silk, wool, synthetic fibers or goods of which cotton, silk, artificial silk, wool or synthetic fibers form a component part, may have a lien on the goods and property of others that may have come into the possession of such person or corporation for the purpose of being manufactured, bleached, mercerized, dyed, printed, or finished, or otherwise treated and processed, or for any other purpose, and the amount due on the goods or property shall remain due and unpaid either in whole or part for the space of two (2) months after the same becomes due and payable, it shall be lawful for the person or corporation having the lien to expose the cotton, silk, artificial silk, wool, synthetic fibers or goods and property for sale at public auction, upon a notice of sale being first published for the space of two (2) weeks, at least once in each week, preceding the day of sale, in some newspaper published in the county in which the goods or property are located, and also upon five (5) days' notice of sale set up in three (3) or more public places in the county, one (1) whereof shall be in the town or city, if any, in which the goods or property are located; and, if the residence of the owner or owners can be ascertained, a copy of the printed notice shall be mailed to the owner or owners at least five (5) days before the day of sale.

(2) The proceeds of the sale shall be applied to the payment of the lien and the expenses of the sale.

(A) No more of the goods or property shall be sold, if they are easily separated or divided, than shall be necessary, as near as may be, to pay such lien and expense.

(B) The balance of the proceeds of sale of the goods or property, if any, shall be paid or delivered to the owner or owners entitled to the proceeds.

(3) Nothing in this section contained shall be construed to be in derogation of the right of the lienor to enforce the lien by any other lawful procedure.

(4) The lien created by this section shall not continue after the property has been transferred from the lienor.



§ 66-15-103 - Printers' and binders' lien.

(a) Typographers, printers, lithographers, photoengravers, electrotypers, stereotypers, bookbinders, and/or book manufacturers are given a lien on all type set by them, electrotype, stereotype, photoengraved or lithographic plates or stones made by them and on all plates, dies, engravings and/or materials of any sort prepared or supplied by the manufacturer, or furnished by the customer to facilitate production, so long as the items shall remain in the plant warehouses, vaults or custody of the manufacturer, which the lien or liens shall act to secure amounts owing by the customer to such manufacturer, and remaining unpaid on any part of the work performed and materials or services supplied by the manufacturer, and shall be a prior lien on same.

(b) The lien created by subsection (a) shall not be lost or waived; provided any of the completed work or partially completed work remains in the plant, custody or control of those to whom the lien is given, as set out in subsection (a), except by special written release by the printer, binder, worker or manufacturer, and the acceptance of notes, trade acceptance, and/or guarantees of payments, whether matured or not, in payment of the debt or account, shall not invalidate or affect the lien or its priority.

(c) Before the lien can be enforced, written notice of intention to claim the lien must be given by the lienee to the party for whom the work was done, by giving the notice to such party by registered mail at that party's last known place of address; and not earlier than ten (10) days thereafter the lien shall be enforceable in chancery as provided for the enforcement of other similar liens.

(d) The lienee or claimant of the lien shall have a period of ninety (90) days from giving of the notice of the intention to claim the lien to file a bill in chancery for the enforcement of same, and, if such action is not brought within that period of time, the lien shall expire.






Chapter 16 - Launderers', Cleaners' and Storage Liens

§ 66-16-107 - Enforcement against articles left for storage.

(a) If articles received for storage by a retail launderer or retail dry cleaner are not ordered from storage within sixty (60) days from the expiration of the storage date, as fixed upon the memorandum at the time the articles were received for storage, then a notice by registered mail shall be sent to the address given at the time each article was received for storage, or to the new address of the person from whom the article was received, if such person is known to have changed such person's address, demanding that the article be taken from storage within thirty (30) days, or the storage charges paid and a new contract for storage entered into.

(b) If at the expiration of thirty (30) days the article has not been removed from storage or a new storage contract made, then a second registered letter shall be sent, setting out a general description of the article, the charges against it, and a date not less than twelve (12) days from the date of mailing the letter when the article will be offered by public sale at the principal plant of the person who received it for storage. A copy of the letter shall be posted in a prominent place in the laundry or cleaning plant of the person mailing the letter, where the letter or notice is open to public inspection.

(c) If the charges are not paid by the date fixed for the sale, the article shall be offered for sale and sold to the highest bidder for cash and the proceeds applied to paying the cost of storage and mailing the necessary letters, and the balance shall be retained for a period of six (6) months for the benefit of the person from whom the article was received and shall at any time during those six (6) months be paid to that person on demand. At the expiration of six (6) months from the date of sale, the sum shall be paid to the state treasurer who shall deal with it in accordance with the Uniform Disposition of Unclaimed Property Act, compiled in chapter 29 of this title.



§ 66-16-108 - Sale of articles -- Notice to customer.

(a) If a garment or article left with a retail launderer or retail dry cleaner for laundering or dry cleaning is not redeemed by the customer within ninety (90) days, the launderer or dry cleaner may, without liability or responsibility for the article or garment, dispose of it at a public or private sale or in any other manner; provided, that the launderer or dry cleaner has notified the customer by registered letter mailed to the customer's last known address that the article or garment will be disposed of unless it is redeemed within thirty (30) days from the date of the letter.

(b) If a garment or article left with a retail launderer or retail dry cleaner for laundering or dry cleaning is not redeemed by the customer within one hundred eighty (180) days, the launderer or dry cleaner may, without any liability or responsibility for the article or garment, and without notification to the customer, dispose of the article or garment in any manner suitable to the launderer or dry cleaner.






Chapter 17 - Innkeeper's Lien

§ 66-17-101 - Scope of lien.

All keepers of hotels, boardinghouses, and lodging houses, whether licensed or not, shall have a lien on all furniture, baggage, wearing apparel, or other goods and chattels brought into any such hotel, boardinghouse, or lodginghouse, by any guest or patron of the same, to secure the payment by such guest of all sums due for board or lodging.



§ 66-17-102 - Time of attachment.

The lien shall attach in all cases where a liability has been created, without regard to the time of such board or lodging.






Chapter 18 - Molders' lien

§ 66-18-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Customer" means any individual or entity who causes or caused a molder to fabricate, cast or otherwise make a die, mold, form, or pattern or who provides a molder with a die, mold, form, or pattern to manufacture, assemble, cast, fabricate or otherwise make a product or products for a customer; and

(2) "Molder" means any individual or entity who fabricates, casts, or otherwise makes or uses a die, mold, form, or pattern for the purpose of manufacturing, assembling, casting, fabricating, or otherwise making a product or products for a customer. "Molder" includes, but is not limited to, a tool or die maker.



§ 66-18-102 - Scope, attachment and enforcement of lien.

(a) Molders, shall have a lien, dependent on possession, on all dies, molds, forms or patterns in their hands belonging to a customer, for the balance due them from such customer for any manufacturing or fabrication work, and in the value of all material related to such work. Such liens shall attach upon the commencement of work by the molder and shall be subject to any prior perfected security interest in such property as of the commencement date. The molder may retain possession of the dye, mold, form or pattern until the charges are paid, or until repossessed by a creditor with a prior perfected security interest.

(b) Before enforcing the lien, notice in writing shall be given to the customer, whether delivered personally or sent by registered mail to the last known address of the customer. This notice shall state that a lien is claimed for the damages set forth in or attached to such writing for manufacturing or fabrication work contracted or performed for the customer. This notice shall also include a demand for payment.

(c) If the molder has not been paid the amount due within sixty (60) days after the notice has been received by the customer as provided in subsection (b), the molder may sell the die, mold, form or pattern in a commercially reasonable manner pursuant to title 47, chapter 9, part 5.



§ 66-18-103 - Conflicts with federal law.

A sale shall not be made under this chapter if it would be in violation of any right of a customer under federal patent or copyright law.






Chapter 19 - Liens on Vehicles and Conveyances

Part 1 - Miscellaneous Provisions

§ 66-19-101 - Lien for repairs to conveyances generally.

There shall be a lien upon any type of conveyance used in the transportation of persons or merchandise either by land or by water or through the air, propelled by any sort of power, for any repairs or improvements made or parts or fixtures furnished at the request of the owner, or the owner's agent, in favor of the mechanic, contractor, founder, or machinist who makes on any such vehicle mentioned any repairs or puts thereon any improvements, fixtures, machinery, or materials; provided, that:

(1) The lien shall not extend to, nor shall this section and § 66-19-102 be construed as in any way affecting the right and title acquired by a purchaser without notice; and

(2) Any notice of the lien provided to an owner or the owner's agent and any advertisement of a sale to satisfy the lien, if authorized, shall include a brief description of the conveyance against which the lien exists and the vehicle identification number, if applicable and ascertainable.



§ 66-19-102 - Duration of lien.

The lien shall be upon and include the conveyance and improvements thereon, and continue for twelve (12) months after the work is finished or repairs made or material furnished and until the final decision of any suit that may be brought within that time for the debt to the contractor, or undertaker, or furnisher, and bind the conveyance and improvements thereon; provided, that the conveyance with improvements thereon has not been transferred in good faith to a purchaser without notice.



§ 66-19-103 - Garagekeeper's or towing firm's lien.

(a) (1) (A) Garagekeepers or establishments substantially in the business of towing vehicles for hire, pursuant to title 55, chapter 16, hereinafter referred to as "towing firms," shall be entitled to a lien upon all vehicles that lawfully come into their possession and are retained in their possession until all reasonable charges due are paid. A garagekeeper may, after thirty (30) days, enforce this lien in the manner prescribed for the enforcement of artisans' liens under §§ 66-14-102 - 66-14-106, except the garagekeeper shall:

(i) Only be required to advertise the sale one (1) time in a newspaper published in the place where the sale is to be held; and

(ii) Include the vehicle identification number, if it is ascertainable, in the notice required pursuant to § 66-14-103 and in the advertisement of the sale described in § 66-14-104.

(B) If the motor vehicle, including any associated rental equipment, clearly identifies the rental company and a garagekeeper or towing firm lawfully comes into possession of the vehicle and any associated equipment, then the garagekeeper or towing firm shall notify the rental company at the address identified on the vehicle or associated equipment within three (3) working days of taking possession of such vehicle or equipment by registered mail return receipt requested.

(2) The commissioner of commerce and insurance or the commissioner's designee shall notify the commissioner of safety of violations of subdivision (a)(1). Upon receiving such notice, the commissioner of safety shall suspend any contract that the state may have for towing services with the garagekeeper or towing firm for a period of sixty (60) days or notify the appropriate authority to suspend all such contracts with the state.

(3) In addition to any other penalty provided for violation of this section, a violation of subdivision (a)(1) shall also be a violation of title 47, chapter 18, part 1, and the rental company may seek relief under that statute.

(4) A garagekeeper or towing firm may not collect any storage or related fees for any period of time in which the garagekeeper or towing firm was in violation of subdivision (a)(1) with respect to a motor vehicle or associated equipment.

(5) The commissioner of commerce and insurance is authorized to promulgate rules and regulations to effectuate the purposes of this subsection (a) in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(6) Subdivisions (a)(1)(B) and (a)(2)-(5) and § 55-16-112 shall not apply to new or used motor vehicle dealers licensed under title 55, chapter 17, part 1.

(b) For purposes of this section, "garagekeeper" means any operator of a parking place or establishment, motor vehicle storage facility, or establishment for the servicing, repair or maintenance of vehicles.

(c) No person, firm, or entity shall have a right to a lien on any vehicle that has been towed without authorization of a police department or the owner of the vehicle or where the vehicle has been towed in violation of title 55, chapter 16. If the owner of the vehicle is not present, then prior to any person, firm or entity towing any vehicle, such person, firm or entity shall notify local law enforcement of the vehicle identification number (VIN), registration information, license plate number and description of the vehicle. Local law enforcement shall keep a record of all such information which shall be available for public inspection.

(d) (1) Any authorization made by a police department to tow a vehicle shall be made in writing. Such authorization shall include:

(A) The name of the officer giving authorization;

(B) The year, make and model, and color of the vehicle to be towed;

(C) The reason for the tow;

(D) The license plate number, if any; and

(E) The vehicle identification number, if it is ascertainable.

(2) A copy of such authorization shall be posted with the vehicle by the officer giving authorization, and shall remain with the vehicle until the vehicle is claimed by the owner.

(e) No person, firm, or entity, unless licensed and regulated under title 55, chapter 17, part 1, shall have a right to a lien against a lienor, who is also the seller of such motor vehicle or who retains title under a title retention or conditional sale agreement, for repairs in excess of two hundred fifty dollars ($250) made on such motor vehicle, unless the person, firm or entity making the repairs has received a written authorization from lienor/seller to make such repairs on the motor vehicle.



§ 66-19-104 - Duty to inform consumer of rights.

(a) Before beginning any repair work on a motor vehicle, an automotive repair facility shall inform the consumer for whom the repairs are to be done of the following rights:

(1) That a consumer:

(A) May request a written estimate for repairs that cost in excess of two hundred fifty dollars ($250); and

(B) May not be charged an amount over twenty-five percent (25%) in excess of the written estimate without the consumer's consent or good faith attempt to acquire the consent; and

(2) That repairs not originally authorized by the consumer may not be charged to the consumer without the consumer's consent unless a repair facility makes a good faith attempt to acquire the consent prior to providing additional repairs. A good faith attempt shall entail at least an attempted telephone call to the consumer.

(b) The consumer's rights provided in subsection (a) shall be:

(1) Displayed immediately before the space for the signature of the consumer conspicuously in easily readable type;

(2) Physically separated from the other terms of the form used for authorization of repairs; and

(3) Listed under the printed heading "Consumer's Rights."

(c) If any automotive repair facility informs a consumer orally of the consumer's rights, the facility shall record in writing:

(1) The name of the persons who were notified or whom the facility attempted to notify;

(2) The date and time of the notification or attempt; and

(3) The signature of the person who made the notification or attempted notification.

(d) Failure to comply with this section shall abrogate the repair facility's rights under § 66-19-103.

(e) Nothing in this section shall apply to any person or entity licensed under title 55, chapter 17.



§ 66-19-105 - Abandoned vehicles on campgrounds.

(a) Campgrounds substantially in the business of providing accommodations for recreational vehicles, as defined in § 55-50-102, shall be entitled to a lien upon all abandoned vehicles that lawfully come onto their premises. Such abandoned vehicles shall be retained in the campground owners' or managers' possession until all reasonable charges due are paid. A campground may, after sixty (60) days, enforce this lien in the manner prescribed for the enforcement of artisans' liens under §§ 66-14-102 -- 66-14-106, except the campground shall:

(1) Only be required to advertise the sale of an abandoned vehicle one (1) time in a newspaper published in the place where the sale is to be held; and

(2) Include the vehicle identification number, if it is ascertainable, in the notice required pursuant to § 66-14-103 and in the advertisement of the sale described in § 66-14-104.

(b) A campground may collect any storage or related fees for any period of time in which a vehicle or associated equipment is abandoned upon the campground premises.

(c) The commissioner of commerce and insurance is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to effectuate the purposes of this section.

(d) For purposes of providing notice to persons having an interest as provided in § 66-14-102, the campground shall notify any person that the campground:

(1) Has actual notice of an interest; and

(2) If the property is required to have a title, conduct a search request with the department of safety, or such other state where the vehicle license tag indicates it is registered, and in the case of property which is not titled as a motor vehicle, submit a search request for the filing of a security interest under the Uniform Commercial Code, compiled in title 47, chapters 1-9, with the secretary of state and, in the state that is the apparent residence of the owner of the property, if other than Tennessee. The campground owner shall send, by certified mail, return receipt requested, notice of intent to enforce the lien to all known owners, all known interested parties, and to any other or interested party discernable through reasonable effort as provided in this subsection (d). For purposes of notice, there shall be a rebuttable presumption of reasonable inquiry and notice to interested parties, if the inquiry and notice provided in this subsection (d) is fulfilled.






Part 2 - Liens on Boats

§ 66-19-201 - Possessory lien on boats.

Any debt contracted by the master, owner, agent, or consignee of any boat within this state on account of any work done, or materials or articles furnished for the building, repairing, fitting, furnishing, or equipping of such boat, or for wages due to the employees of such debtor, or for lease rent for dockage or storage, shall be a possessory lien upon such boat, its tackle, and furniture. It is the legislative intent that the holder of a material and furnishings lien shall not be able to charge additional dockage and storage during that period when the holder is exercising this lien.



§ 66-19-202 - Pleading of lienor.

The pleading of the lienor shall be in writing, on oath, stating:

(1) By whom and for what boat the debt was contracted;

(2) The items composing the debt;

(3) That it is justly due and unpaid; and

(4) That demand has been made of one (1) of the defendants, or of the captain or agent of the defendants, being at the time in the county.



§ 66-19-203 - Joinder of plaintiffs in suit.

Any two (2) or more of such creditors or claimants may join in the same warrant; and any such who has not joined may be made a party plaintiff in the suit, on motion, before the trial; and in such case the party shall be liable in all things, just as the party would have been had the party originally joined in the suit.



§ 66-19-204 - Plaintiffs' bond.

Before issuing process against the boat, the judge or clerk shall take bond, with security, from the plaintiff or complainant, in the penalty of two hundred fifty dollars ($250), payable to the defendant, conditioned to prosecute the suit with effect, or to pay all costs and damages to the defendant, and all claimants subsequently applying to be made parties to the suit shall first be required to sign the bond before being admitted as plaintiffs or complainants.



§ 66-19-205 - Warrant to attach boat.

Following the taking of the bond provided for in § 66-19-204, the judge shall issue the process, against the owners of the boat, or some of them, and direct it to the sheriff of the county, commanding the sheriff to attach the boat, its furniture and tackle, or so much thereof as may be necessary, and safely keep the same until security is given, or further order of the court.



§ 66-19-206 - Retention of possession by sheriff.

The sheriff, after seizing the property, shall retain possession of it until the termination of the action, unless bond and security are given in a penalty as prescribed by statute, payable to the plaintiff or complainant conditioned to abide by and perform the judgment of the court.



§ 66-19-207 - Duplication of attachments prohibited.

After a seizure of a boat at the suit of one (1) or more creditors and/or claimants, no other creditors and/or claimants shall have process to attach the boat, but all of them may be made parties, as prescribed in § 66-19-203.



§ 66-19-208 - Sale of boat.

If no bond has been given, the court shall, at the appearance term, order the boat, or such part of the furniture and tackle as may be sufficient, to be sold for the satisfaction of the judgment; and the sheriff shall accordingly sell the same, first advertising the time and place of sale at least ten (10) days prior to the sale.



§ 66-19-209 - Protection of prior liens.

Where there are prior liens on the boat by judgments obtained by the general creditors of the owners, the sheriff shall attach the boat, subject to such prior liens, and when the boat is sold to satisfy such prior liens, the surplus, if any, shall be paid into court, where the attachment is pending, to be paid to the attaching creditors, if they obtain judgment.



§ 66-19-210 - Apportionment of proceeds of sale.

If the proceeds of the boat, tackle, and furniture are not sufficient to pay off all the creditors who have joined in the suit, the proceeds shall be ratably divided among them.



§ 66-19-211 - Wharfage lien.

The owners and/or proprietors of wharves and landings, where wharfage is allowed by law, have a lien on boats, rafts, and other water crafts, and their loading, for the payment of their wharfage fees, and the same may be enforced by attachment within three (3) months after the lien accrued.



§ 66-19-212 - Marina lien -- Definitions.

(a) A marina shall be entitled to a lien upon any vessel or personal watercraft, which lawfully comes into the marina's possession and is retained pending payment of all reasonable charges due. IF three (3) months or more have elapsed since the contractually-prescribed due date for payment of such charges, THEN the marina may enforce such lien in the manner prescribed for the enforcement of artisans' liens under §§ 66-14-102 -- 66-14-106, after reasonable inquiry and notice to interested parties.

(b) Notwithstanding any law to the contrary,

(1) IF, in the case of a personal watercraft, the marina submits a search request for the filing of a security interest under the Uniform Commercial Code, compiled in title 47, chapters 1-9; OR, in the case of a vessel, the marina submits a search request to the United States coast guard; AND

(2) IF, thereafter, the marina sends, by certified mail, return receipt requested, notice of intent to enforce the lien to all known owners, all known interested parties, and to any other owner or interested party discernible through reasonable effort; AND

(3) IF, thereafter, the marina advertises notice of intent to enforce the lien at least once a week for two (2) or more consecutive weeks in a newspaper of general circulation within the locality where the sale is to be held; THEN

(4) For purposes of subsection (a), there shall be a rebuttable presumption of reasonable inquiry and notice to interested parties.

(c) In addition to the method of enforcement authorized by this section, the lien may be enforced, in the alternative, by the marina complying with the provisions contained in the other sections of this part.

(d) As used in this section:

(1) "Marina" means a marina, boat dock, dry dock, or dry storage facility;

(2) "Personal watercraft" has the same meaning as this term is defined in § 69-9-501; and

(3) "Vessel" has the same meaning as this term is defined in § 69-9-204.






Part 3 - Lien Against Aircraft

§ 66-19-301 - Filing of lien -- Notice.

(a) A lien against any type of conveyance used in the transportation of persons or merchandise through the air, propelled by any sort of power, asserted pursuant to § 66-19-101, shall be filed with the register for the county in which the actions giving rise to the lien occurred, within ninety (90) days after the work is finished or repairs made or materials furnished.

(b) A copy of the notice of lien to be filed shall be sent by first class mail to the last known address of the party for whose account the work was performed, repairs made or materials furnished, and upon any other party known by the party asserting the lien to claim an ownership interest in the subject property.

(c) The notice prescribed in subsection (a) shall contain:

(1) The name of the party asserting the lien;

(2) The name of the party for whom the work was performed, repairs made or materials furnished, and of any other party known to claim an ownership interest in the subject property;

(3) A statement of the amount claimed and the date or dates the amount became due;

(4) A description of the property against which the lien exists;

(5) A brief description of the nature of services giving rise to the lien; and

(6) The signature, under oath, of the party asserting the lien or of such party's authorized representative.



§ 66-19-302 - Scope of lien -- Parts, repairs and improvements -- Lessees.

(a) The lien created by § 66-19-101 also extends to any aircraft engine, aircraft propeller, and any other part or spare part used in, or which under normal circumstances would be used in, an aircraft, aircraft engine or aircraft propeller, whether or not any such component has been attached to or incorporated into an aircraft.

(b) The lien created by § 66-19-101, as to any type of conveyance used in the transportation of persons or merchandise through the air, propelled by any sort of power, shall also arise for any repairs or improvements made or parts or fixtures furnished at the request of any lessee of the subject property or any other party having possession of the subject property with the knowledge or permission of the owner or owner's agent.









Chapter 20 - Liens on Animals

§ 66-20-101 - Pasturage lien.

When any horse or other animal is received to pasture for a consideration, the farmer shall have a lien upon the animal for the farmer's proper charges, the same as the innkeeper's lien at common law; and in addition the farmer shall have a statutory lien for six (6) months.



§ 66-20-102 - Lien on female for service of male.

(a) Where the lien for pasturage shall occur in virtue of § 66-20-101, the charges shall include also those for the service of any jack, bull, ram, or boar; provided, that the charge for the service of such animal to the female shall have been agreed upon between the parties.

(b) This section shall likewise include the service of any stud or stallion.



§ 66-20-103 - Livery stable keeper's lien.

Livery stable keepers shall be entitled to the same lien provided for in § 66-20-101 on all stock received by them for board and feed, or vehicle kept and/or conditioned, until all reasonable charges are paid.



§ 66-20-104 - Lien on offspring for service of male.

(a) Any person keeping a jack, bull, ram, or boar, for public use, shall have a lien on the offspring of the same for the season charge to be paid.

(b) This section shall likewise include the service of any stud or stallion.



§ 66-20-105 - Duration of lien on offspring.

(a) The lien provided for in § 66-20-104, so far as it affects the offspring of jacks and bulls shall exist for two (2) years from the birth of such offspring and so far as it affects rams and boars shall continue for twelve (12) months from the birth of such offspring.

(b) This section shall likewise include the service of any stud or stallion.



§ 66-20-106 - Commercial feed lot proprietors' and operators' lien.

Commercial feed lot proprietors and operators shall be entitled to the same lien provided for in § 66-20-101 on all livestock received by them covering all reasonable charges in caring for, boarding, feeding, or pasturing such livestock, until the same have been paid.



§ 66-20-107 - Lien on female and offspring for artificial insemination.

(a) When any female animal is inseminated by artificial means for a fee, the person providing the service shall have for a charge a lien on the female and on any offspring resulting from such service.

(b) The duration of the lien on offspring shall be for twelve (12) months from the date of birth of such offspring.






Chapter 21 - Recording and Enforcement of Liens

Part 1 - General Provisions

§ 66-21-101 - Enforcement of liens where method not prescribed.

Any and all liens given by statute on personal property, except attorney's lien, where no method of enforcing the same is specifically prescribed by statute, may be enforced by original attachment issued by any court having jurisdiction of the amount claimed to be due without necessity of fiat, on affidavit that the debt is due and unpaid, to be levied on the property upon which the lien exists, be it either in the hands of the creditor, owner, or other party not an innocent purchaser.



§ 66-21-102 - Lien book furnished to register.

It is imperative that the county legislative body purchase and furnish to the register of each county a well-bound book to be known as and labeled "Lien Book," in which all pages shall be blank except the index pages described in § 66-21-103.



§ 66-21-103 - Form and contents of lien book.

(a) The register shall enter in the notebook the time of reception, and record in the lien book or a combined lien book, all abstracts, memoranda or certified copies of judgments, decrees, lis pendens, mechanics' or furnishers' liens, and such other liens as are required or authorized to be recorded. The register shall also enter in the notebook the time of reception of the release of any lien of record and record the release in the lien book.

(b) The register shall index the recordings of liens and releases and shall note the nature of the lien in the index. The register shall have discretion to maintain a separate direct and reverse index, or to combine the index with the federal lien direct and reverse index or to combine it with the other indexes of the office in a master direct and reverse index.



§ 66-21-104 - Notation of time of filing.

(a) The register shall note in the notebook the date, hour and minute of receiving each instrument evidencing or releasing a lien.

(b) In any county having a population of not less than thirty-two thousand six hundred (32,600) nor more than thirty-two thousand seven hundred (32,700) according to the 1980 federal census or any subsequent federal census, the register shall note on each such abstract, memorandum or copy the date, hour and minute of the filing.



§ 66-21-106 - Penalty for failure to release.

If the plaintiff, complainant, lienor or owner of any lien filed and registered pursuant to this part fails, neglects or refuses to release a lien that is satisfied, within fifteen (15) days after written demand of the defendant or lienee, such person shall be liable to the penalty prescribed for failure to release a mortgage on demand after the payment of the debt secured.



§ 66-21-107 - Originals filed under prior law.

Any original instrument evidencing a lien filed under prior law shall be maintained until released or until the lien has lapsed.



§ 66-21-109 - Certified copies of records as evidence.

A copy of the abstract, memorandum or copy, as released or unreleased, certified by the register, shall be received as evidence in any court or tribunal.



§ 66-21-110 - Tolling of limitations period for perfection or enforcement of liens against debtor in bankruptcy.

Notwithstanding any other law to the contrary, if due to the filing of a bankruptcy petition under title 11 of the United States Code (11 U.S.C.), a creditor is stayed from filing the necessary documents to create or enforce a lien or security interest against the debtor's property, then any statute of limitations created or established by law for the perfection or enforcement of a lien or security interest shall be tolled until ninety (90) days after any of the following actions occur with respect to the filing of the bankruptcy petition:

(1) The stay is lifted as to the creditor;

(2) The case is discharged; or

(3) The case is dismissed.



§ 66-21-121 - Entry of release of lien -- Fee.

In any county having a population of not less than thirty-two thousand six hundred (32,600) nor more than thirty-two thousand seven hundred (32,700) according to the 1980 federal census or any subsequent federal census the record of liens so provided may be released by the plaintiff, complainant, lienor or owner of the lien, or such person's attorney of record, entering in the blank space under the record of such lien the words "Released in full," or their equivalent, dating and signing the same, which entry shall be witnessed in writing on the record by the register or the register's deputy, for which service the register is entitled to a fee of three dollars ($3.00) to be paid by the lienor, unless the contract provides otherwise.






Part 2 - Federal Tax Liens

§ 66-21-201 - Recording of notices of liens--Fees.

(a) Notices of liens for taxes or other obligations payable to the United States, and certificates discharging and notices affecting such liens, including certificates of redemption relating to the liens, shall be recorded in the office of the register of deeds of the county within which the property subject to such lien is situated.

(b) There shall be no fees collected by the county register at the time the notice of the lien or certificate discharging the lien is recorded, but the register shall extend credit to the United States for such recording fees as are chargeable, and submit the bill at the end of each month to the district director of the internal revenue service or other appropriate federal official in order to obtain payment. Notices of federal liens and any certificates of discharge or certificates of redemption, after proper indexing, shall be recorded in a separate book of federal liens or in any combined system of recording.



§ 66-21-202 - Lien index, lien books, and filing of notices.

When notice of the lien is filed, the register shall forthwith enter the same in an alphabetical federal lien index, or the lien book, showing on one (1) line the name and residence of the lien debtor named in such notice, the serial number of such notice, the date and hour of filing, and the amount of tax or other obligation with interest, penalties and costs.



§ 66-21-203 - Book furnished for notices.

The federal lien index, or lien book in lieu, and file or files for the federal lien notices shall be furnished to the county register in the manner now provided by law for the furnishing of books in which deeds are recorded.



§ 66-21-204 - Discharge of lien or certificate of redemption.

When a certificate of discharge of any lien or certificate of redemption issued by the director of the internal revenue service or other proper officer is recorded in the office of the register where the original notice of lien is recorded, the register shall enter the same with the date of filing in the proper index.



§ 66-21-205 - Applicability of part.

This part applies to federal tax liens and to all other federal lien notices, including certificates of redemption, which, under any act of congress or any regulation adopted pursuant thereto, are required or permitted to be recorded in the same manner as notices of federal tax liens or in the one (1) office designated within the state for the recording of federal liens, and to designate the one (1) office within this state for these purposes.



§ 66-21-206 - Uniformity of construction.

This part shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.









Chapter 22 - Acknowledgment of Instruments

§ 66-22-101 - Authentication.

Unless otherwise provided by law, to authenticate an instrument or document for registration or recording in the office of the county register, the maker or the natural person acting on behalf of the maker shall execute the instrument or document by that person's original signature and such signature shall be either acknowledged according to law or proved by at least two (2) subscribing witnesses. The county register may refuse to record any instrument or document not authenticated in accordance with this section.



§ 66-22-102 - Persons authorized to take acknowledgments within state.

If the person executing the instrument resides or is within the state, the acknowledgment shall be made before the county clerk, or legally appointed deputy county clerk, or clerk and master of chancery court of some county in the state or before a notary public of some county in this state.



§ 66-22-103 - Acknowledgment in other states or territories.

If the person executing the instrument resides or is beyond or without the limits of the state, but within the union or its territories or districts, the acknowledgment may be made:

(1) Before any court of record, or before the clerk of any court of record; or, before a commissioner for Tennessee, appointed by the governor; or before a notary public authorized there to take proof or acknowledgments. If the acknowledgment is made before a court of record, a copy of the entry of the acknowledgment on the record shall be certified by the clerk, under the clerk's seal of office; and the judge, chief justice, or presiding magistrate of the court shall certify as to the official character of the clerk; or

(2) Before any other officer of such state, territory or district, authorized by the laws there to take the proof and acknowledgment of deed. There shall in cases under this subdivision (2) be subjoined or attached to the certificate of proof or acknowledgment, signed by such other officer, a certificate of the secretary of state of the state or territory in which such officer resides, under the seal of such state, territory, or a certificate of the clerk of a court of record of such state, territory, or district, in the county in which the officer resides or in which the officer took such proof or acknowledgment under the seal of such court, stating that such officer was, at the time of taking such proof or acknowledgment duly authorized to take acknowledgments and proof of deeds of lands in the state, territory, or district, and that the secretary of state or clerk of court is well acquainted with the handwriting of such officer, and that the officer verily believes that the signature affixed to such certificate of proof or acknowledgment is genuine.



§ 66-22-104 - Acknowledgment in foreign countries.

(a) If the person executing the instrument resides or is beyond the limits of the union and its territories, the acknowledgment may be made:

(1) Before a commissioner for Tennessee appointed in the country where the acknowledgment is made, having an official seal;

(2) Before a notary public of such country, having an official seal; and

(3) Before a consul, charge d'affaires, envoy, minister, or ambassador of the United States in the country to which such person is accredited and where the acknowledgment is made.

(b) When the seal affixed contains the name or official style of such officer, any error, in stating or failing to state otherwise such name or official style of the officer, shall not render the certificate defective.



§ 66-22-105 - Authentication of instruments by or to county clerk.

The probate or acknowledgment of any deed or other instrument, made by or to a clerk of any county, may be taken and made before the judge having probate jurisdiction in the clerk's county, the clerk and master or the notary public, and the authentication entered on record in the office of the county clerk as other instruments; provided, that the clerk collect and account for the state tax on all such instruments as though the acknowledgment had been taken before the clerk.



§ 66-22-106 - Postponement pending identification.

(a) If the clerk or deputy clerk does not know, is not personally acquainted with, or does not have satisfactory evidence of a person wishing to make acknowledgment of the execution of an instrument, the clerk or deputy clerk shall file it, and note, on the record of the probate of deeds, the date of the presentation of the instrument, and the reason of the postponement of the acknowledgment; and then, within twenty (20) days, the party may produce witnesses before the clerk or deputy clerk, to prove the identity of the person so offering to acknowledge the same; and the deed, when acknowledged after such proof, shall take effect from the filing with the clerk.

(b) For purposes of this chapter, "know" or "personally acquainted with" means having an acquaintance, derived from association with the individual in relation to other people and based upon a chain of circumstances surrounding the individual, which establishes the individual's identity with at least reasonable certainty.

(c) For the purposes of this chapter, "satisfactory evidence" means the absence of any information, evidence, or other circumstances which would lead a reasonable person to believe that the person making the acknowledgment is not the individual such person claims to be and any one (1) of the following:

(1) The oath or affirmation of a credible witness personally known to the officer that the person making the acknowledgment is personally known to the witness;

(2) Reasonable reliance on the presentation to the officer of any one of the following, if the document is current or has been issued within five (5) years:

(A) An identification card or driver's license issued by the department of safety; or

(B) A passport issued by the United States department of state; or

(3) Reasonable reliance on the presentation of any one (1) of the following, if the document is current or has been issued within five (5) years and contains a photograph and description of the person named on it, is signed by the person, bears a serial or other identifying number, and, in the event that the document is a passport, has been stamped by the United States immigration and naturalization service:

(A) A passport issued by a foreign government;

(B) A driver's license issued by a state other than Tennessee;

(C) An identification card issued by a state other than Tennessee; or

(D) An identification card issued by any branch of the armed forces of the United States.

(d) An officer who has taken an acknowledgment pursuant to this section shall be presumed to have operated in accordance with this chapter.

(e) Any party who files an action for damages based on the failure of the officer to establish the proper identity of the person making the acknowledgment shall have the burden of proof in establishing the negligence or misconduct of the officer.



§ 66-22-107 - Form of certificate of acknowledgment.

(a) If the acknowledgment is made before a county clerk or deputy, or clerk and master, or notary public, or before any of the officers out of the state who are commissioned or accredited to act at the place where the acknowledgment is taken, and having an official seal, viz: those named in §§ 66-22-103 and 66-22-104, and, also, any consular officer of the United States having an official seal, such officer shall write upon or annex to the instrument the following certificate, in which the officer shall set forth such officer's official capacity:

Click here to view form

(b) Or, in the alternative, the following certificate, in case of natural persons acting in their own right:

Click here to view form

(c) Or, in case of natural persons acting by attorney:

Click here to view form



§ 66-22-108 - Acknowledgment for record of corporate or partnership instrument.

(a) The authentication or acknowledgment for record of a deed or other instrument in writing executed by a corporation, whether it has a seal or not, shall be good and sufficient, when made in substantially the following form:

Click here to view form

Or, alternatively as follows:

Click here to view form

(In case the corporation or association has no corporate seal, omit the words "the seal affixed to the instrument is the corporate seal of the corporation or association and that," and add at the end of the affidavit clause, the words "and that the corporation (or association) has no corporate seal"). (In all cases add signature and title of officer taking the acknowledgment.)

(b) (1) The authentication or acknowledgment for record of a deed or other instrument in writing executed by a partnership shall be good and sufficient when made in substantially the following form:

Click here to view form

(2) The signing of a certificate of acknowledgment for a partnership will not change any requirement of the partnership agreement itself.



§ 66-22-109 - Acknowledgment of married person.

The acknowledgment of a married person, when required by law, may be taken in the same form as if such person were sole and without any examination separate and apart from that person's spouse.



§ 66-22-110 - Acknowledgments under seal.

All acknowledgments shall be under the seal of office of the officer taking same.



§ 66-22-111 - Entry of probate or acknowledgment.

The clerk shall enter, in a well-bound book, the probate or acknowledgment of every deed or other instrument of writing proved or acknowledged before the clerk, which entry shall state:

(1) The date of the presentation of the paper where it is filed with the clerk, but is not proven or acknowledged because the witnesses fail or refuse to attend, or the clerk is not acquainted with the maker of the instrument;

(2) The date of the probate or acknowledgment;

(3) The names of the maker of the instrument and the person to whom it is made;

(4) The number of acres of land or town lots, or parts or portions of tracts of land or town lots, or other property mentioned in the paper; and

(5) A county or town in which the property is situated.



§ 66-22-112 - Fees of clerk.

For the clerk's services in this behalf, the clerk shall have the following fees:

(1) For issuing a subpoena for each witness required to be summoned to prove the execution of a writing ..................... $ .25

(2) For filing and entering the date of the presentation of a deed or other instrument, when its authentication is not completed at the time of presentation, in addition to the fees allowed by law for taking probates and acknowledgments of deeds and other instruments, and certifying the same ......................$ .10



§ 66-22-113 - Liability of officer for failure to carry out duties.

If the clerk or other officer who takes the probate or acknowledgment of a deed or other instrument fails or refuses to comply with and discharge the duties required of the clerk or officer, the clerk or officer shall forfeit and pay the sum of one hundred dollars ($100) for the use of the county in which the clerk or officer resides, which may be recovered by action of debt, in the name of the trustee of the county, in the circuit or chancery court; and the clerk or officer shall, moreover, be liable to the party injured for all damages the clerk or officer may sustain by such failure or refusal, together with costs, to be recovered by action on the case in the circuit or chancery court.



§ 66-22-114 - Certificate of acknowledgment form.

(a) If the acknowledgment is made before any of the officers who are authorized to take such acknowledgment under this chapter or any consular officer of the United States having an official seal, such officer shall write upon or annex to the instrument a certificate of acknowledgment. The following form shall constitute a valid certificate of acknowledgment:

Click here to view form

(b) Any certificate clearly evidencing intent to authenticate, acknowledge or verify a document shall constitute a valid certificate of acknowledgment for purposes of this chapter and for any other purpose for which such certificate may be used under the law. It is the legislative intent that no specific form or wording be required in such certificate and that the ownership of property, or the determination of any other right or obligation, shall not be affected by the inclusion or omission of any specific words.



§ 66-22-115 - Recognition of certificate of acknowledgment.

(a) The form of a certificate of acknowledgment used by a person whose authority is recognized under §§ 66-22-103 and 66-22-104, shall be accepted in this state if the:

(1) Certificate is in a form prescribed by the laws or regulations of this state; or

(2) Certificate is in a form prescribed by the laws or regulations applicable in the other state, or territory, or foreign country in which the acknowledgment is taken.

(b) A notarial act performed prior to March 29, 1995, is not affected by this section. This section provides an additional method of proving notarial acts. Nothing in this section diminishes or invalidates the recognition accorded to notarial acts by other laws or regulations of this state.






Chapter 23 - Authentication of Instruments by Witnesses

§ 66-23-101 - Witnesses outside state when maker unavailable.

If the person executing the instrument is dead, or resides or is beyond the limits of the United States and its territories, the instrument may be proved for registration before any clerk of a court of record in any of the states or territories, or before a commissioner for Tennessee, appointed by the governor, in any such state or territory, or before a notary public of such state or territory, by two (2) subscribing witnesses, or, if one (1) of them is dead, then by the subscribing witness living, and proof of the handwriting of the deceased witness by two (2) persons acquainted with such person's handwriting.



§ 66-23-102 - Witnesses within state.

If the subscribing witnesses reside or are within the state, they shall appear before the clerk or deputy clerk of the county where it is proposed to prove the instrument.



§ 66-23-103 - One witness in state.

If only one (1) of the subscribing witnesses resides within the state, that witness may prove the execution of the instrument, the handwriting of the other witness or witnesses being proved by some other person.



§ 66-23-104 - One witness competent.

If all the subscribing witnesses are dead, insane, blind, or deaf and dumb, except one (1), that witness may prove the execution of the instrument before the clerk or deputy clerk of the county, the handwriting of the other witness being proved by some other person.



§ 66-23-105 - Witnesses in another state.

If the witnesses reside or are in any other state of the union, the proof shall be made before the same officers and tribunals who can take the acknowledgment of the maker of the instrument.



§ 66-23-106 - Witnesses outside country.

If the witnesses, or any of them, reside or are beyond the limits of the United States, the instrument may be proved by two (2) subscribing witnesses before the same officers and tribunals who have authority out of the state to take the acknowledgment of the person who executed the same.



§ 66-23-107 - Testimony before foreign court -- Proof of handwriting.

If the witnesses reside without the limits of the state, the party desiring the probate of the instrument may procure their testimony to be entered of record in any court of record having cognizance thereof or may prove the instrument by two (2) persons acquainted with the handwriting of the person who executed the same, before the clerk or deputy clerk of some county in Tennessee.



§ 66-23-108 - Subpoena for witnesses.

When an instrument is presented to a clerk or deputy clerk for probate, and the party presenting it suggests to the clerk that the subscribing witnesses or any of them refuse to appear and give evidence of the execution of the instrument, the clerk shall issue a subpoena to compel the attendance of the recusant witnesses to prove the execution of the instrument.



§ 66-23-109 - Form of subpoena.

The subpoena provided for in § 66-23-108 shall command the officer to summon the witnesses to appear before the clerk at the clerk's office, on a certain day specified in it, to give their evidence touching the execution of the instrument, or other authentication thereof, under a penalty of two hundred dollars ($200), to be recovered, in case of failure to attend, as other forfeitures for disobeying subpoenas.



§ 66-23-110 - Witness fees.

(a) The witness fees, to be paid by the party summoning them, at the time of their attendance, shall be the following:

(1) For each day's attendance, seventy-five cents (75cent(s)); and

(2) For every thirty (30) miles traveling to and from the clerk's office, seventy-five cents (75cent(s)); provided, that no mileage shall be allowed a witness who resides within the county where the instrument is to be proved.

(b) Should the party fail or refuse to pay the witness fees, the witness may recover the same before a general sessions court.



§ 66-23-111 - Execution of subpoena.

Any sheriff or constable, into whose hands the subpoena may come, shall execute it, without delay, on the witness or witnesses named in it, but not unless the party suing out the subpoena pay or tender to the sheriff or constable a fee of one dollar ($1.00) for summoning each witness.



§ 66-23-112 - Liability of witness for failure to attend.

Should any witness, summoned as provided in § 66-23-108, fail or refuse to attend, that witness shall be subject to an action on the case for damages at the suit of the party by whom the witness was summoned.



§ 66-23-113 - Sheriff's liability for failure to serve subpoena.

If the sheriff fails or refuses to serve a subpoena for witnesses in such case, the sheriff shall be liable to a like action for damages, but not unless the sheriff's fees are tendered or paid.



§ 66-23-114 - Proof of handwriting of maker.

If all the subscribing witnesses are dead, insane, blind, or deaf and dumb, the instrument may be proved before the county clerk or deputy county clerk by any two (2) persons who are acquainted with the handwriting of the maker of the same.



§ 66-23-115 - Proof by handwriting of maker or witnesses.

If the person executing the instrument is dead, or resides or is beyond the limits of the United States and its territories, and the subscribing witnesses are dead, or have become insane or blind, or deaf and dumb, since they became subscribing witnesses, or they cannot be found, then the instrument may be proven for registration before any of the officers mentioned in § 66-23-101, by any two (2) persons acquainted with the handwriting of such maker or such witnesses.



§ 66-23-116 - Examination of witnesses.

When the witness or witnesses appear before the clerk, the clerk shall propound to them such questions as the clerk may find requisite to establish the facts necessary to authenticate the instrument, whether it be the identity of the maker, the maker's handwriting, or the handwriting of a nonresident or deceased witness.



§ 66-23-117 - Form of certificate of probate.

If the subscribing witnesses appear before the clerk or deputy clerk of any county of the state, and prove the facts necessary to authenticate the instrument, the clerk shall write on the back or some other part of the instrument the following certificate:

Click here to view form



§ 66-23-118 - Certificate adapted to mode of proof.

The certificate of probate shall be varied so as to adapt it to the various modes of proof prescribed in this chapter.



§ 66-23-119 - Annexed papers when proof made in foreign court.

If the instrument is proved by procuring the testimony of the witnesses to be entered of record in a court of record in one (1) of the United States or of a foreign country, there shall be endorsed upon or annexed to the deed a copy of the probate from the record, certified by the clerk or keeper of the records, under that officer's official seal, if there is one, or if not, under that officer's private seal, and the official character of the clerk or keeper of the records shall be certified by the presiding judge of the court.



§ 66-23-120 - Facts shown in foreign certificate of probate.

If the probate is taken outside the state, the certificate shall show the capacity in which the person who took the probate acted, and the state in which the probate was taken.






Chapter 24 - Registration of Instruments

Part 1 - General Provisions

§ First - of 2 versions of this section

66-24-101. Writings eligible for registration -- Refusal to register documents not in English -- Electronic records. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) The following writings may be registered:

(1) All agreements and bonds for the conveyance of real or personal estate;

(2) All powers of attorney authorizing the sale, transfer, or conveyance of real or personal estate, or for any other purpose, or appointing an agent to transact any business whatever;

(3) All revocations of powers of attorney;

(4) All deeds for absolute conveyance of any lands, tenements or hereditaments, or any estate therein;

(5) All instruments of writing for the absolute conveyance of personal property;

(6) Copies of deeds of conveyance, with certificate of probate, of lands being in different counties in this state, certified by the register of the county where same has been first registered;

(7) Deeds of gifts of any estate, real or personal;

(8) All mortgages and deeds of trust of either real or personal property;

(9) The acknowledgment of satisfaction and discharge of mortgage, trust, and other liens, by an entry in the margin of the record thereof;

(10) All marriage settlements, contracts, or agreements;

(11) Deeds and mesne conveyances for the settlement of property, real or personal, in consideration of marriage;

(12) All other deeds of every description;

(13) Transfers or assignments of plats and certificates of survey or locations of land;

(14) All instruments in writing transferring or conveying any right of improvement, occupancy or preemption;

(15) Leases for more than three (3) years from the time of making the same, or a summary or abstract of such leases;

(16) Wills devising lands in Tennessee, or certified copies thereof, duly admitted to probate in Tennessee or in other states, together with certified copies of related probate orders;

(17) Memoranda of judgments, attachments, orders, injunctions, and other writs affecting title, use or possession of real estate;

(18) Certified copies of decrees divesting the title of land out of one person and vesting it in another;

(19) Memoranda of judgments or decrees, stating the court, date of judgment, names of parties, and amount of judgment, to bind equitable interests in land or personalty;

(20) Discharges of soldiers, sailors, marines, and naval and army officers of the United States. County registers are required, upon application of lawful holders thereof, to register such discharges without charge to the person named in the discharge, or to the holder of such discharge. Certified copies of such registered discharges issued by the register shall be legal evidence of such discharge;

(21) Certified copies of the petition in bankruptcy, with schedules omitted, of the decree of adjudication and of the order of court approving the bond of the trustee, in any bankruptcy proceeding in any court of bankruptcy of the United States;

(22) Receipts evidencing the payment of Tennessee inheritance taxes issued by the commissioner of revenue or the commissioner's authorized representative and nontaxable certificates evidencing that a sworn return for inheritance tax has been filed with the department of revenue by a duly qualified representative of the estate showing that it has been ascertained that the estate was not subject to tax, such nontaxable certificate having been issued by the commissioner or the commissioner's authorized representative;

(23) All instruments granting, transferring, pledging or assigning an interest in leases or rents arising from real property;

(24) All trust agreements or a summary or abstract of such agreements;

(25) All instruments required to be filed pursuant to § 66-19-301;

(26) (A) Any instrument that provides for any party to agree to take any action regarding any interest in real property, or not to take such action regarding any interest in real property, including, but not limited to, any agreement to or negative agreement to mortgage, pledge, assign, hypothecate, alienate, subdivide, encumber, sell, transfer, or otherwise affect the real property or any part thereof;

(B) All agreements described in subdivision (a)(26)(A) that are of record as of June 14, 1999, shall be deemed validly recorded and do not need to be re-recorded to have the benefit of subdivision (a)(26)(A) and shall further be deemed to have been validly recorded upon their initial registration; and

(27) Affidavits of scrivener's error and other affidavits in furtherance of identification and title to land. The affiant in the case of any affidavit of scrivener's error may attach a document, including a document previously recorded with corrections made by the affiant, with the affidavit.

(b) (1) The county register may refuse to register any writing eligible for registration in accordance with this title, if such writing, in the opinion of the county register, is illegible or cannot be legibly recorded or reproduced unless the person seeking to register the writing attaches to it for recording an affidavit stating that such writing is the best available original and sets forth the following facts regarding the writing:

(A) The type of document or instrument;

(B) The grantor or grantors and grantee or grantees;

(C) The date of execution;

(D) The name of the person or persons authenticating or acknowledging the signature of the grantor or grantors, and their title, if any;

(E) A description of the real property, if any, being affected by the writing; and

(F) All other information or recitals required by law for the registration of the writing that would otherwise be placed on the writing itself.

(2) If an affidavit in the form and with the information as required by this subsection (b) is attached to the writing, the county register shall register the writing notwithstanding that it is illegible or cannot be legibly recorded or reproduced.

(c) The county register may refuse to register any writing eligible for registration in accordance with this title if this writing is wholly or substantially written in any language other than English unless the person seeking to register the writing attaches an affidavit in which the affiant gives a complete translation of the writing offered for registration into English. The affidavit shall be recorded with the original writing and the original writing and its attached affidavit shall be treated as one instrument for recording purposes.

(d) (1) The county register may register a copy of an electronic document if the writing is otherwise eligible for registration and the electronic document is certified as a true and correct copy of the original as required in subdivision (d)(3).

(2) For purposes of this section, an electronic document is defined as one of the following:

(A) A writing created or retained as an electronic record in accordance with the Uniform Electronic Transactions Act (UETA), compiled in title 47, chapter 10, or the Uniform Real Property Electronic Recording Act (URPERA), compiled in part 2 of this chapter, as codified in this state or a substantially similar law of another state as defined in the URPERA, and transmitted to the county register electronically, or a paper copy of such an electronic record; or

(B) A writing that is a digitized image of a paper document (electronic copy) that is transmitted to the county register electronically.

(3) The certification of an electronic document shall be made by either a licensed attorney or the custodian of the electronic version of the document and the signature of that person shall be acknowledged by a notary public. The certification shall be transmitted with the electronic document and shall be recorded by the county register as a part of the document being registered. The certification of electronic document shall be in substantially the following form:

Click here to view form

(4) All electronic documents eligible for registration pursuant to this subsection (d) are validly registered when accepted for recording by the county register. Electronic documents registered by county registers prior to July 1, 2007, shall be considered validly registered with or without the certification provided in subdivision (d)(3).

(5) No county register shall be required to accept a document transmitted electronically.

(e) Unless an instrument is acknowledged or proved, as provided in chapter 22 of this title, or other applicable law:

(1) The county register may refuse to register or note the instrument for registration; and

(2) If the instrument conveys any interest in real property, including any lien on the property, no purchaser shall be required to accept delivery of the instrument. If, however, an instrument not so acknowledged or proved is otherwise validly registered, the instrument shall be deemed to be validly registered for the purposes of §§ 66-26-102 and 66-26-103, and in full compliance with all statutory requirements set forth in § 66-22-101, and all interested parties shall be on constructive notice of the contents of the instrument.

(f) Subsection (e) shall apply to all instruments of record on or after June 6, 2005. However, if the relative priorities of conflicting claims to real property were established at a time prior to June 6, 2005, the law applicable to such claims at such time shall determine their priority.



§ Second - of 2 versions of this section

66-24-101. Writings eligible for registration -- Refusal to register documents not in English -- Electronic records. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) The following writings may be registered:

(1) All agreements and bonds for the conveyance of real or personal estate;

(2) All powers of attorney authorizing the sale, transfer, or conveyance of real or personal estate, or for any other purpose, or appointing an agent to transact any business whatever;

(3) All revocations of powers of attorney;

(4) All deeds for absolute conveyance of any lands, tenements or hereditaments, or any estate therein;

(5) All instruments of writing for the absolute conveyance of personal property;

(6) Copies of deeds of conveyance, with certificate of probate, of lands being in different counties in this state, certified by the register of the county where same has been first registered;

(7) Deeds of gifts of any estate, real or personal;

(8) All mortgages and deeds of trust of either real or personal property;

(9) The acknowledgment of satisfaction and discharge of mortgage, trust, and other liens, by an entry in the margin of the record thereof;

(10) All marriage settlements, contracts, or agreements;

(11) Deeds and mesne conveyances for the settlement of property, real or personal, in consideration of marriage;

(12) All other deeds of every description;

(13) Transfers or assignments of plats and certificates of survey or locations of land;

(14) All instruments in writing transferring or conveying any right of improvement, occupancy or preemption;

(15) Leases for more than three (3) years from the time of making the same, or a summary or abstract of such leases;

(16) Wills devising lands in Tennessee, or certified copies thereof, duly admitted to probate in Tennessee or in other states, together with certified copies of related probate orders;

(17) Memoranda of judgments, attachments, orders, injunctions, and other writs affecting title, use or possession of real estate;

(18) Certified copies of decrees divesting the title of land out of one person and vesting it in another;

(19) Memoranda of judgments or decrees, stating the court, date of judgment, names of parties, and amount of judgment, to bind equitable interests in land or personalty;

(20) Discharges of soldiers, sailors, marines, and naval and army officers of the United States. County registers are required, upon application of lawful holders thereof, to register such discharges without charge to the person named in the discharge, or to the holder of such discharge. Certified copies of such registered discharges issued by the register shall be legal evidence of such discharge;

(21) Certified copies of the petition in bankruptcy, with schedules omitted, of the decree of adjudication and of the order of court approving the bond of the trustee, in any bankruptcy proceeding in any court of bankruptcy of the United States;

(22) Receipts evidencing the payment of Tennessee inheritance taxes issued by the commissioner of revenue or the commissioner's authorized representative and nontaxable certificates evidencing that a sworn return for inheritance tax has been filed with the department of revenue by a duly qualified representative of the estate showing that it has been ascertained that the estate was not subject to tax, such nontaxable certificate having been issued by the commissioner or the commissioner's authorized representative;

(23) All instruments granting, transferring, pledging or assigning an interest in leases or rents arising from real property;

(24) All trust agreements or a summary or abstract of such agreements;

(25) All instruments required to be filed pursuant to § 66-19-301;

(26) (A) Any instrument that provides for any party to agree to take any action regarding any interest in real property, or not to take such action regarding any interest in real property, including, but not limited to, any agreement to or negative agreement to mortgage, pledge, assign, hypothecate, alienate, subdivide, encumber, sell, transfer, or otherwise affect the real property or any part thereof;

(B) All agreements described in subdivision (a)(26)(A) that are of record as of June 14, 1999, shall be deemed validly recorded and do not need to be re-recorded to have the benefit of subdivision (a)(26)(A) and shall further be deemed to have been validly recorded upon their initial registration;

(27) Affidavits of scrivener's error and other affidavits in furtherance of identification and title to land. The affiant in the case of any affidavit of scrivener's error may attach a document, including a document previously recorded with corrections made by the affiant, with the affidavit; and

(28) Reports of sale and notices reflecting tax sale results filed pursuant to any lawsuit for the sale of property for delinquent taxes.

(b) (1) The county register may refuse to register any writing eligible for registration in accordance with this title, if such writing, in the opinion of the county register, is illegible or cannot be legibly recorded or reproduced unless the person seeking to register the writing attaches to it for recording an affidavit stating that such writing is the best available original and sets forth the following facts regarding the writing:

(A) The type of document or instrument;

(B) The grantor or grantors and grantee or grantees;

(C) The date of execution;

(D) The name of the person or persons authenticating or acknowledging the signature of the grantor or grantors, and their title, if any;

(E) A description of the real property, if any, being affected by the writing; and

(F) All other information or recitals required by law for the registration of the writing that would otherwise be placed on the writing itself.

(2) If an affidavit in the form and with the information as required by this subsection (b) is attached to the writing, the county register shall register the writing notwithstanding that it is illegible or cannot be legibly recorded or reproduced.

(c) The county register may refuse to register any writing eligible for registration in accordance with this title if this writing is wholly or substantially written in any language other than English unless the person seeking to register the writing attaches an affidavit in which the affiant gives a complete translation of the writing offered for registration into English. The affidavit shall be recorded with the original writing and the original writing and its attached affidavit shall be treated as one instrument for recording purposes.

(d) (1) The county register may register a copy of an electronic document if the writing is otherwise eligible for registration and the electronic document is certified as a true and correct copy of the original as required in subdivision (d)(3).

(2) For purposes of this section, an electronic document is defined as one of the following:

(A) A writing created or retained as an electronic record in accordance with the Uniform Electronic Transactions Act (UETA), compiled in title 47, chapter 10, or the Uniform Real Property Electronic Recording Act (URPERA), compiled in part 2 of this chapter, as codified in this state or a substantially similar law of another state as defined in the URPERA, and transmitted to the county register electronically, or a paper copy of such an electronic record; or

(B) A writing that is a digitized image of a paper document (electronic copy) that is transmitted to the county register electronically.

(3) The certification of an electronic document shall be made by either a licensed attorney or the custodian of the electronic version of the document and the signature of that person shall be acknowledged by a notary public. The certification shall be transmitted with the electronic document and shall be recorded by the county register as a part of the document being registered. The certification of electronic document shall be in substantially the following form:

Click here to view form

(4) All electronic documents eligible for registration pursuant to this subsection (d) are validly registered when accepted for recording by the county register. Electronic documents registered by county registers prior to July 1, 2007, shall be considered validly registered with or without the certification provided in subdivision (d)(3).

(5) No county register shall be required to accept a document transmitted electronically.

(e) Unless an instrument is acknowledged or proved, as provided in chapter 22 of this title, or other applicable law:

(1) The county register may refuse to register or note the instrument for registration; and

(2) If the instrument conveys any interest in real property, including any lien on the property, no purchaser shall be required to accept delivery of the instrument. If, however, an instrument not so acknowledged or proved is otherwise validly registered, the instrument shall be deemed to be validly registered for the purposes of §§ 66-26-102 and 66-26-103, and in full compliance with all statutory requirements set forth in § 66-22-101, and all interested parties shall be on constructive notice of the contents of the instrument.

(f) Subsection (e) shall apply to all instruments of record on or after June 6, 2005. However, if the relative priorities of conflicting claims to real property were established at a time prior to June 6, 2005, the law applicable to such claims at such time shall determine their priority.



§ 66-24-102 - Certificates registered.

With the deed or instrument shall be registered all certificates of probate or acknowledgment, with the certificates for the authentication thereof, any commission to take acknowledgment or examination, and any correction made of the certificates as provided in this chapter.



§ 66-24-103 - Conveyances of land.

If the instrument be a conveyance, or for the conveyance, of land, it shall be registered in the county where the land lies, unless it lies partly in two (2) or more counties, and then it may be registered in either; and where it contains several tracts of land, lying in different counties, it shall be registered in each of the counties where any of the tracts lie.



§ 66-24-104 - Conveyances of personal property.

All deeds, bills of sale, agreements, and other instruments for the conveyance or mortgage of personal property shall be registered in the county where the vendor or person executing the same resides, and, in case of nonresidence of the vendor or the person executing, where the property is.



§ 66-24-105 - Marriage settlements.

Deeds for the settlement of personal property, in consideration of marriage, shall be registered in the county where the grantor or bargainor resides.



§ 66-24-106 - Marriage contracts settling property on wife.

(a) Marriage contracts or agreements in which the wife's property, before marriage, is settled on her or a trustee for her use, shall be registered in the county where the husband resides at the time of marriage, and in every county in the state to which he may remove with the property; and if the contract or agreement be made without the limits of the state, they shall be registered in every county in the state to which the husband and wife removed with the property.

(b) In case of realty, registration shall be also in the county where it lies.



§ 66-24-107 - Registration of certified copies from previous registration.

Where any deed of conveyance, or any power of attorney to convey, in which more than one (1) tract of land is conveyed or to be conveyed, lying in different counties, with the proper probates, has been registered in any county in which one (1), or more, of the tracts lies or where any such judgment or decree has been so recorded, it shall be lawful for any one interested therein, to have registered in the county or counties in which the other tract or tracts are situated, a copy of the deed of conveyance or power of attorney and certificate of probate, or judgment or decree, certified by the register of the county in which the deed of conveyance, power of attorney, judgment or decree may have been thus registered; and such registration shall be valid, and a copy thereof shall be received as evidence as if such registration had been of the original.



§ 66-24-108 - Reregistration after destruction of records.

In all cases where the records of any register's office in any county have been, or may hereafter be, destroyed or mutilated by fire, or otherwise, the holder of any deed or instrument of which the record wherein it was originally registered has been destroyed or mutilated may have the same registered in the register's office of the county.



§ 66-24-109 - Fees for reregistration or rerecording.

The register registering or recording such deeds or other instruments in writing heretofore recorded shall be entitled to demand and receive for such register's services compensation in accordance with the schedule set forth in § 8-21-1001; provided, that nothing in this section shall be construed as authorizing or requiring the payment or collection of any additional transfer or other tax as a condition of such reregistration or rerecording.



§ 66-24-110 - Recitals on instrument required for registration.

(a) (1) No instrument in writing affecting interests in real property, excepting instruments releasing liens on real property, shall be registered unless it contains a recital designating the deed, will, court decree or other source from which the grantor received the equitable interest.

(2) If the source of equitable interest is a deed or other instrument recorded in the register's office or a will or court decree of record in the county, the type of instrument, office, book and page number of such instrument shall be recited on the instrument offered for registration.

(3) If the source of equitable title is inheritance under the laws of intestate succession, then it shall be recited that the grantor took title by inheritance and the last recorded instrument conveying the equitable interest shall be named with the office, book and page number where such instrument is recorded.

(4) If no such preceding instrument has been recorded, the instrument shall so recite.

(5) No instrument releasing a lien on real property shall be registered unless it contains a recital designating the type of instrument, office, book and page number of the instrument which created the lien being released.

(b) The recital required by this section shall be prepared and entered on each instrument required to be registered by the preparer of such instrument; provided, however, that if the deed or other instrument from which the grantor received the equitable interest is received by the register simultaneously with the instrument upon which the recital is required, then the preparer shall leave blanks in the recital for the book and page number or other appropriate reference and the register of deeds shall enter the appropriate reference after the deed or other instrument has been recorded.



§ 66-24-112 - Validity of registration unaffected by noncompliance.

Nothing in this chapter shall be construed to prohibit the registration of instruments otherwise required by law to be registered, in the absence of a previously registered instrument respecting the property or subject matter embraced in the instrument delivered for registration; provided, that a failure of the record to show a compliance with the requirements of this chapter shall in nowise affect the validity of the registration of any registered instrument.



§ 66-24-113 - Metropolitan identification map.

(a) Where any metropolitan government, as defined in § 7-1-101, has adopted an official property identification map which assigns to each parcel of property a number or other identifying symbol for property within the area of the metropolitan government, every deed offered for recording shall show on its face the number or other identifying symbol of the parcel or parcels, or portions of parcels, being transferred or conveyed.

(b) The county register shall not record any deed without such number or symbol appearing thereon, and, if the property is improved, a notation at the end of the legal description of such property indicating that the property is improved, followed by the house and/or street number and post-office address.

(c) An official property identification map for the purpose of this section is defined to be a property map or maps, prepared by or for the local government, which identifies all parcels of land, which assigns a number or other identifying symbol to each parcel, which shows names of streets and public ways, and which by appropriate and specific reference thereto has been adopted by the governing body of the metropolitan government as its official property identification map.



§ 66-24-114 - Names and addresses required on deeds.

No deed of conveyance of real property, except for a deed of trust or mortgage, shall be received for recording by any register of deeds unless there shall be included thereon the name and address of a property owner and the name and address of the person or entity responsible for the payment of the real property taxes.



§ 66-24-115 - Name of preparer of instrument.

(a) (1) No instrument by which the title to real estate or personal property, or any interest therein, or lien thereon, is conveyed, created, encumbered, assigned or otherwise affected, or disposed of, nor any power of attorney, including, but not limited to, any durable power of attorney for health care, shall be received for record, or filing, by the county register unless the name and address of the person or the governmental agency, if any, that prepared such instrument, appears within the instrument, and such name is either printed, typewritten, stamped, or signed in a legible manner.

(2) An instrument will be in compliance with this section if it contains a statement in the following form: "This instrument was prepared by (name) ____________________ (address) ____________________"; provided, that the receiving for record, or filing, of any such instrument by the county register without complying with this section shall not prevent the instrument from becoming notice as now provided by law.

(b) This section does not apply to any instrument executed prior to July 1, 1965, nor to any decree, order, judgment, writ of any court, will or death certificate.

(c) This section shall not apply to any Uniform Commercial Code instrument, including instruments intended as or that relate to a fixture filing pursuant to § 47-9-502.



§ 66-24-116 - Filing and recording restrictions for maps, plats and surveys.

(a) It is unlawful for the recorder of deeds of any county or any proper public authority to file on record any map, plat, survey, or other document within the definition of land surveying which does not have impressed thereon, and affixed thereto, the personal signature and seal of a registered land surveyor, licensed to survey by title 62, chapter 18, or a registered engineer by whom the map, plat, survey or other document was prepared; except that any plat, map, survey or other document covered under this chapter and which was prepared prior to May 7, 1969, may be recorded by the recorder of deeds.

(b) Instruments shall not be accepted for registration unless, in the opinion of the register to which the instrument is presented for recording, the map, plat or survey distinctly shows all words and figures necessary for clear and accurate determination of all metes, bounds, bearings, calls, easements or other information sought to be shown with sufficient clarity for reduction and/or reproduction in the register's office.

(c) However, nothing in this section shall be construed as precluding the transfer of title nor the recording of any instrument evidencing such transfer between a willing buyer and a willing seller without survey nor shall this section preclude the use of an earlier recorded survey.



§ 66-24-117 - Master form of mortgage clauses.

(a) An instrument containing a form or forms of covenants, conditions, obligations, powers, and other clauses of a mortgage or deed of trust may be recorded in the registry of deeds of any county and the recorder of such county, upon the request of any person, on tender of the lawful fees therefor, shall record the same in the recorder's registry. Every such instrument shall be entitled on the face thereof as a "Master Form recorded by ____________________ (name of person causing the instrument to be recorded)." Such instrument need not be acknowledged to be entitled to record.

(b) When the instrument is recorded, the recorder shall index the instrument under the name of the person causing it to be recorded in the manner provided for miscellaneous instruments relating to real estate.

(c) (1) After the recording of a master form pursuant to subsection (a) any or all of the provisions thereof may be incorporated by reference in a mortgage or deed of trust of real property situated within this state, provided:

(A) The master form has been previously recorded in the same county;

(B) The reference includes the date, the book volume, and the page or pages where the master form has been recorded; and

(C) A copy of the master form has been furnished to each of the persons executing the mortgage or deed of trust; provided, that if the mortgage or deed of trust contains a recitation or acknowledgment that the copy has been furnished, such recitation or acknowledgment shall be conclusive proof that such copy has been furnished.

(2) The recording of any mortgage or deed of trust which has so incorporated therein by reference any of the provisions of such master form shall have like effect as if such provisions had been set forth fully in the mortgage or deed of trust.

(d) (1) Whenever a mortgage or deed of trust is presented for recording which contains a verbatim copy of one (1) or more provisions of a master form previously recorded in the same county in conformity with subsection (a), the register shall not record such copied provisions, nor charge the recording fees therefor, unless requested to re-record the same by the person offering the instrument for recording, notwithstanding any statute or custom requiring the recording of the entirety of any instrument accepted for recording; provided, that:

(A) Such mortgage or deed of trust shall, in the portion designated for recording, contain a proper reference to the date, volume, and page of the recording of the master form which contains the copied provisions; and

(B) The copied provisions:

(i) Are appropriately physically separated from the other provisions in such a way as to make it feasible to omit the same when the recording is done photographically; and

(ii) Are appropriately preceded by a notation direction to the effect of "do not record" or "not to be recorded."

(2) Any register of deeds who follows the above procedures in the performance of these duties shall not be liable for so doing, any other law to the contrary notwithstanding.



§ 66-24-118 - Deed endorsements regarding deposit of hazardous wastes -- Definitions.

(a) The register shall, upon receiving notification from the commissioner of environment and conservation that hazardous wastes have been landfilled on property in the county, enter or endorse on the deed the following:

(1) The hazardous wastes which are disposed of on such property;

(2) The date of the notification of such disposal by the commissioner;

(3) The date of the register's entry or endorsement; and

(4) The official signature of the register.

(b) The entry or endorsement shall be substantially as follows:

The commissioner of environment and conservation has determined that the following types of hazardous wastes have been or will be landfilled on this property ____________________ and has notified this office of such disposal on (month), (day), (year).

This _____ day of _____, 20 _____, ____________________ Register.

(c) The register shall record in the lien books such notifications received from the commissioner.

(d) As used in this section:

(1) "Landfilled" includes the disposal of such wastes in any settlement pond or lagoon which is not regulated by the division of water quality control and also includes disposal by open dumping; and

(2) "Open dumping" means the depositing of solid wastes into a body or stream of water or onto the surface of the ground without compacting the waste and covering with suitable materials as prescribed in the regulations of the department of environment and conservation.

(e) This section is to be administered by the division of solid waste management in the department of environment and conservation.



§ 66-24-119 - Judgments and writs affecting real estate.

Judgments, attachments, orders, injunctions, and other writs affecting title, use or possession of real estate, issued by any court shall be effective against any person having, or later acquiring, an interest in such property who is not a party to the action wherein such judgment, attachment, order, injunction, or other writ is issued only after an appropriate copy or abstract, or a notice of lis pendens, is recorded in the register's office of the county wherein the property is situated. If an abstract is used, the contents shall be as prescribed in § 25-5-108.



§ 66-24-120 - Development and sale of real property for residential or commercial purposes in a manner exempt from municipal or county subdivision regulations -- Required recording of boundary survey -- Failure to comply.

(a) If any person develops real property for residential or commercial purposes in a manner which exempts such development from the subdivision regulations of any county or municipality and then sells, transfers or enters into agreements or contracts for the sale of more than two (2) parcels of real property in such development in any calendar year, then such person must record a boundary survey showing the proposed development of the land within thirty (30) days of the sale of the second such parcel of real property.

(b) Prima facie evidence of such development includes, but is not limited to, the construction of buildings, the opening of private driveways or the extension of utility services.

(c) There is hereby created a civil cause of action for failure to record a boundary survey showing the proposed development of land as provided in this section for any person who discovers such noncompliance. A prevailing plaintiff shall be entitled to liquidated damages in an amount of one hundred dollars ($100) or the cost of obtaining a survey on such property, whichever is greater, plus reasonable attorneys' fees and costs.

(d) This section shall only apply in counties having a population of not less than twenty-one thousand five hundred seventy-five (21,575) nor more than twenty-one thousand six hundred seventy-five (21,675) according to the 1980 federal census or any subsequent federal census.



§ 66-24-121 - Name, address and license number of surveyor required on certain instruments for registration -- Exceptions -- Failure to comply.

(a) No deed of conveyance of real property, except for a deed of trust or mortgage, shall be prepared unless there is included at the end of the legal description the name, license number and address of the surveyor who prepared the boundary survey from which the description was prepared. However, if no boundary survey was made at the time of conveyance and the legal description is different from the previous deed of record, the source of the new description shall be indicated. If the legal description is the same as in the previous deed of record, it shall be so stated.

(b) A failure to comply with the requirements of this section shall not affect the validity of the registration of any registered instrument.



§ 66-24-122 - Parcel identification number or affidavit required on deed.

(a) A deed or other instrument transferring ownership of real property, but not including a deed of trust or mortgage, shall indicate the parcel identification number assigned by the county assessor of property or a sworn affidavit that such information was requested from the assessor and was not furnished promptly. The registrar of deeds shall accept no deed or other such instrument for recordation unless such information or affidavit is contained on the deed or other such instrument.

(b) Nothing contained within this section shall be construed to affect the validity of the underlying transfer or conveyance. If a deed or other instrument is accepted for recordation which does not contain the required parcel identification number or affidavit as aforementioned, then the deed or instrument shall be recorded, and the absence of such number or statement shall in no way affect the preference, priority or legal validity of such deed or other evidence of transfer or the legal validity of the recording of the deed or instrument.

(c) Nothing contained within this section shall be construed to affect the validity of the underlying transfer or conveyance. If, through error of the registrar of deeds, a deed or other evidence is accepted for recordation and does not contain the required parcel identification number or derivation clause, then the deed or instrument shall be recorded, and the absence of such number or clause shall in no way affect the preference, priority or legal validity of such deed or other evidence of transfer.



§ 66-24-123 - Security trusts -- Residence of trustee.

(a) For the purposes of this section, "security trust" includes a deed of trust, mortgage, bond or other instrument, entered into after July 1, 1990, under which the title to real or personal property, or both, wholly situated in this state, is conveyed, transferred, encumbered or pledged to secure the payment of money or the performance of an obligation. The provisions of this section do not apply to security trusts applying to property partly situated in this state and partly situated outside this state, or to property situated in this state which, together with property situated outside this state, is the security for the performance of an obligation; nor shall such provisions apply to the creation, maintenance or administration of such a trust authorized or required by federal law or regulation relating to the governance, administration or regulation of a financial institution.

(b) Except as provided in subsection (e):

(1) A person not a resident of this state or whose principal place of employment is not in this state; and

(2) Any corporation:

(A) Not incorporated under the laws of this state or of the United States; and

(B) With its principal place of business not in this state;

may in either case be named or act, in person or by agent or attorney, as the trustee of a security trust, either individually or as one (1) of several trustees, regardless whether one (1) or more of such other trustees qualify to serve pursuant to this section, when and only to the extent that the state, territory or District of Columbia in which such individual resides or, with respect to a corporation, when and only to the extent that the state or states, territory or territories, or District of Columbia in which such corporation is organized and has its principal place of business, grants equivalent authority to residents of this state, individuals whose principal place of employment is in this state, and corporations incorporated under the laws of this state and whose principal place of business is within this state.

(c) (1) The county, city or town in this state in which such trustee resides shall be sufficient statement of the residence address of such trustee.

(2) Notwithstanding any other provisions of this section, if any security trust is admitted by a register of deeds for registration, it shall be conclusively presumed that such security trust complies with all the requirements of this section.

(d) All deeds of trusts, mortgages, bonds or other instruments registered by the register of deeds without the residence address of the trustee or trustees named in the instrument shall be valid for all purposes as if such address had been named in the instrument, if such registration is otherwise valid according to the law then in force.

(e) This section shall not apply to any person who is the spouse, parent, child, grandchild, brother or sister of the person conveying, transferring, encumbering or pledging title to real or personal property wholly situated in this state to secure the payment of money or the performance of an obligation.






Part 2 - Uniform Real Property Electronic Recording Act

§ 66-24-201 - Short title.

This part shall be known and may be cited as the "Uniform Real Property Electronic Recording Act."



§ 66-24-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Digitized image" means an electronic document that is created as an electronic copy of a paper document that accurately depicts the information on the paper document and is unalterable;

(2) "Document" means information that is:

(A) Inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(B) Eligible to be recorded in the land records maintained by the county register;

(3) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(4) "Electronic document" means a document that is received by the county register in an electronic form;

(5) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document;

(6) "Paper document" means a document that is received by the county register of deeds in a form that is not electronic;

(7) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(8) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States; and

(9) "Wet Signature" means a signature affixed in ink or pencil or other material to a paper document.



§ 66-24-203 - Validity of electronic documents.

(a) If a law requires, as a condition for recording, that a document be an original, be on paper or another tangible medium, or be in writing, the requirement is satisfied by an electronic document satisfying this part.

(b) If a law requires, as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature or a digitized image of a wet signature.

(c) A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed, or made under oath is satisfied if the electronic signature or a digitized image of a wet signature of the person authorized to perform that act, and all other information required to be included, is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression, or seal need not accompany an electronic signature.

(d) (1) A county register may receive for registration any electronic document that is created by making a digitized image of an original paper document that is eligible for registration, and beginning July 1, 2007, has the certification required by § 66-24-101(d).

(2) All recordings of electronic documents eligible for registration pursuant to this subsection (d) are validly registered when accepted for recording by the county register. Electronic documents registered by county registers prior to July 1, 2007, shall be considered validly registered.



§ 66-24-204 - Authority of county register.

(a) A county register:

(1) Who implements any of the functions listed in this section shall do so in compliance with standards established by the information systems council established under § 4-3-5501;

(2) May receive, index, store, archive, and transmit electronic documents;

(3) May provide for access to, and for search and retrieval of, documents and information by electronic means;

(4) Who accepts electronic documents for recording shall continue to accept paper documents as authorized by state law and shall place entries for both types of documents in the same index;

(5) May convert paper documents accepted for recording into electronic form;

(6) May convert into electronic form information recorded before the county register began to record electronic documents;

(7) May accept electronically any fee or tax that the county register is authorized to collect;

(8) May agree with other officials of a state or a political subdivision of a state, or of the United States, on procedures or processes to facilitate the electronic satisfaction of prior approvals and conditions precedent to recording and the electronic payment of fees and taxes; and

(9) May refuse to record any document transmitted electronically to the county register for recording under this part on and after July 1, 2007, that does not comply with § 66-24-101.

(b) Any electronic documents or digitized images accepted by the county register prior to July 1, 2007, are deemed to be recorded properly and to impart constructive notice.



§ 66-24-205 - Administration and standards.

(a) The information systems council shall adopt standards to implement this part.

(b) To keep the standards and practices of county registers in this state in harmony with the standards and practices of recording offices in other jurisdictions that enact substantially this part and to keep the technology used by county registers in this state compatible with technology used by recording offices in other jurisdictions that enact substantially this part, the information systems council so far as is consistent with the purposes, policies, and provisions of this part, in adopting, amending, and repealing standards shall consider:

(1) Standards and practices of other jurisdictions;

(2) The most recent standards promulgated by national standard-setting bodies, such as the Property Records Industry Association;

(3) The views of interested persons and governmental officials and entities;

(4) The needs of counties of varying size, population, and resources; and

(5) Standards requiring adequate information security protection to ensure that electronic documents are accurate, authentic, adequately preserved, and resistant to tampering.



§ 66-24-206 - County registers not required to receive electronic documents.

Nothing in this part, or any other law, shall be construed to require county registers to receive a document electronically.









Chapter 25 - Release of Liens Created by Written Instruments

Part 1 - In General

§ 66-25-101 - Requirements for record of release.

(a) When a debt secured by a mortgage, deed of trust, or by lien retained in a deed of conveyance of land or bill of sale, or other instrument, has been fully paid or satisfied, the mortgagee, transferee, or assignee of the mortgagee or the legal holder of the debt secured by deed of trust or lien, who has received payment or satisfaction of the debt, must satisfy the record by a formal deed of release.

(b) In any county having a population of not less than thirty-two thousand six hundred (32,600) nor more than thirty-two thousand seven hundred (32,700), according to the 1980 federal census or any subsequent federal census the record may be satisfied by entry on the margin of the record of the mortgage, deed of trust, deed or other instrument.



§ 66-25-102 - Penalty for failure to release.

(a) If the holder of any debt secured by real property situated in this state fails to enter a proper release of record after having been fully paid or satisfied within forty-five (45) days from the receipt of a written request from the party making such payment, including, but not limited to, the maker, the mortgagor, the purchaser of the property covered by such instrument or any closing agent or attorney who has collected and transmitted funds for such payment, the holder of the debt shall forfeit to the party making such request the sum of one hundred dollars ($100).

(b) If the indebtedness is not released within the forty-five-day period provided in subsection (a), the party having requested the release shall again request the release, and, if after thirty (30) days from the second request, the indebtedness has not been released, the holder shall forfeit to the party making the request a sum not to exceed one thousand dollars ($1,000).

(c) In the event suit is instituted to collect either or both of the forfeitures, the holder shall also be liable to the party instituting suit for all reasonable expenses, attorney fees, and the court costs incurred in the action.



§ 66-25-103 - Entry of partial payments.

(a) (1) The mortgagee, or the assignee or the transferee of a debt secured by such instrument, who has accepted partial payments, on request in writing of a judgment creditor or other creditor of the mortgagor having a lien or claim on the property covered by the lien, or the party making such payment, including, but not limited to, the maker, the mortgagor, the purchaser of the property covered by such instrument, any closing agent or attorney who has collected and transmitted funds for such payment, shall execute and record an instrument of partial or full release, giving the date and the amount of the payment or payments.

(2) In any county having a population of not less than thirty-two thousand six hundred (32,600) nor more than thirty-two thousand seven hundred (32,700), according to the 1980 federal census or any subsequent federal census the mortgagee, or the assignee or the transferee of a debt secured by such instrument, who has accepted partial payments, on request in writing of a judgment creditor or other creditor of the mortgagor having a lien or claim on the property covered by the lien, or the party making such payment, including, but not limited to, the maker, the mortgagor, the purchaser of the property covered by such instrument, any closing agent or attorney who has collected and transmitted funds for such payment, shall execute and record a statement of partial release in the manner and form provided in part 2 of this chapter for a full release, giving the date and amount of such partial payment or payments.

(b) The mortgagee, or the assignee or the transferee of a debt secured by real property who has accepted partial payments pursuant to an agreement to release a portion or portions of the property securing the lien of such instrument on request in writing of the party making such payment, including, but not limited to, the maker, the mortgagor, the purchaser of the property covered by such instrument or any closing agent or attorney who has collected and transmitted funds for such payment shall execute and record a formal partial release deed.

(c) (1) If for thirty (30) days after receipt of the written request set forth in subsections (a) and (b), the mortgagee, or the assignee or transferee of a debt so secured arbitrarily or unreasonably fails to record the statement or partial deed of release set out in subsections (a) and (b), such person shall forfeit to the party making such request the sum of one hundred dollars ($100). If the indebtedness is not released within the thirty-day period, the party having requested the release shall again request the release, and, if after thirty (30) days from the second request, the indebtedness has not been released, the holder shall forfeit to the party making the request a sum not to exceed one thousand dollars ($1,000).

(2) In the event suit is instituted to collect either or both of the forfeitures, the holder shall also be liable to the party instituting suit for all reasonable expenses, attorney fees, and the court costs incurred in the action.



§ 66-25-104 - Right to forfeiture not lost by transfer of property.

The right of action for forfeiture provided by §§ 66-25-102 and 66-25-103 shall be considered as a personal right, and shall not be lost or waived by the sale of the property covered by the mortgage, or deed of trust, or other lien before a demand was made for a release on the records.



§ 66-25-105 - Partial or full payment -- Extent of satisfaction and discharge.

A partial or full payment to the mortgage lender of record on a debt secured by a mortgage or deed of trust shall be a satisfaction and discharge against the mortgagee, or the assignee or transferee of a debt secured by such instrument, as to the amount of such payment.



§ 66-25-115 - Costs paid by lienor.

All costs of making entry of partial or entire payments upon the record, or for registering a formal release, shall be paid by the holder of the debt secured by the mortgage, deed of trust, or other lien.



§ 66-25-116 - Release or modification of lien by holder of indebtedness.

Notwithstanding any other provision of this code, any mortgage, deed of trust, deed, or other instrument securing a debt, may be released or modified by the legal holder of the debt secured thereby without the necessity of execution of the release instrument, marginal release, or modification instrument or joinder therein by the trustee under a deed of trust or by other party holding legal title similar to that of the trustee under a deed of trust.






Part 2 - Marginal Release of Liens

§ 66-25-201 - Marginal release authorized.

The release on satisfaction of any debt, contract or obligation, secured by mortgage or deed of trust, liens retained upon the face of any deed or conveyance, or any other lien, evidenced by written instrument, probated and registered according to law, and the discharge of any such mortgage, deed of trust, or other lien, may be acknowledged by the payee, creditor, obligee, or holder of such debt, contract, or obligation, or by such person's true and lawful assignee, or by the personal representative of such holder, or the assignee of such representative, by an entry, subscribed in the presence of the register of the county where any such instrument is lawfully registered, on the margin of the record thereof, or by execution in like manner of a statement of release in substantially the form prescribed in § 66-25-202 that may be recorded as a written release to allow for effecting the equivalent of a marginal release where microfilming or photocopy or other permanent recording processes are used, and where so done, the statement of release shall be filed and recorded by the register; provided, that the register is personally acquainted with such holder or person making such release, and shall subscribe the same as a witness, in authentication thereof, which the register's official signature shall conclusively imply. Any such entry, when made in accordance with §§ 66-25-201 -- 66-25-203, shall have the same effect as a deed of release or quitclaim, duly executed by the person making the release, authenticated and registered.



§ 66-25-202 - Form of marginal release.

The release may be in substantially the following form:

I (or we), _____, declare that I am (or we are) the true and lawful holder (or holders) of the claim (or part of the claim, and specifying what part) secured by the instrument within recorded, and hereby acknowledge the satisfaction thereof and discharge of the lien to secure the same in full (or if one (1) part, or partial amount, state what part). This _____ day of _____ A.D. Attest as to A.B.; C.D., Register.



§ 66-25-203 - Execution of marginal release -- Fee.

The entry, except the signature of the person making the release and the attesting signature of the register or the register's deputy, shall be either in the handwriting of the register or the register's deputy or by stamp or both; provided, that the register may charge and collect for the register's services in making the entry, and officially authenticating the same, the sum of three dollars ($3.00).



§ 66-25-204 - Marginal release as part of record -- Certified copies.

(a) Such marginal entry shall, from the time it is made, constitute a part of the record pertaining to such instrument, and shall constitute a part of any transcript of the same thereafter made and certified. Any person having lawful custody of the original instrument, with its certificate of registration, or of a certified transcript made before the release was recorded, may apply to the register who shall on payment of a fee of one dollar ($1.00) certify a true copy thereof upon the original instrument or certified copy previously made.

(b) The release, duly certified in any of the methods mentioned in this section, shall be received in evidence in any court in any matter or litigation wherein the same may be material.



§ 66-25-205 - Production of instrument evidencing indebtedness before entry of marginal release.

Any person appearing before the register for the purpose of making a release or partial release of any lien, on the margin opposite any such instrument of record in any book in the registry, shall produce and exhibit to the register, at the time of applying for such release, the original note or other instrument evidencing the indebtedness secured by the lien, or file an affidavit excusing the production thereof upon the ground that same has been lost, destroyed or mislaid, unintentionally.



§ 66-25-206 - Endorsement as to marginal release on face of instrument.

(a) It is the duty of the register, or the register's deputy, in case such original instrument is produced, to write or stamp, or both, across its face, and to sign officially, a certificate, properly dated, showing that the same has been released, wholly or partially, as the case may be, and specifying the book and page where the release appears.

(b) The certificate may be, substantially, in the following form:

Click here to view form



§ 66-25-207 - Affidavit in lieu of production of instrument.

(a) In case the lawful owner or holder of the instrument secured, as provided in this part, shall be unable to produce same at the time of making application for such release, on account of same having been lost, destroyed or mislaid, the lawful owner or holder of the instrument secured shall subscribe and swear to an affidavit, before the register or deputy, hereby duly authorized to administer such oaths, stating that such person is the true and lawful owner or holder of the instrument thereby secured, and stating briefly the facts which account for the inability of the owner or holder to produce such instrument.

(b) The affidavit, excusing production, shall be substantially in the following form:

Click here to view form

(c) Any person who shall willfully swear falsely in the affidavit is guilty of perjury, and liable to the penalty for perjury upon conviction.

(d) The affidavit shall be filed with the register, and shall be recorded by the register in a well-bound book to be kept by the register in the register's office, and the original affidavit shall be filed and preserved as a record of the register's office.

(e) In case the affidavit is made, the register shall charge a fee of one dollar ($1.00) for filing and recording the same, in addition to the register's fee for attesting the marginal release, these fees to be paid by the party making the release.

(f) Upon the making of the affidavit, the register or the register's deputy shall permit a party to make the marginal release upon the record, where the original secured instrument is not produced, this release to be duly attested by the register or the register's deputy.



§ 66-25-208 - Procurement of release by forgery or fabrication -- Penalties.

(a) Any person who produces a fabricated or forged note or other evidence of indebtedness secured by a lien, and procures thereby a release under §§ 66-25-201 -- 66-25-206, is guilty of forgery and punishable accordingly.

(b) If the true note, or other such evidence of indebtedness be produced, after its fraudulent or felonious obtainment, and the lien thereby procured to be so released, such person is guilty of a felony, with penalty as in case of forgery.



§ 66-25-209 - Liability of register for improper release.

Should the register attest a marginal release without seeing to the compliance with the requirements of this chapter, the register and the sureties on the register's official bond shall be liable to any person injured in consequence thereof.



§ 66-25-210 - Right to release by deed of release or quitclaim preserved.

This chapter shall not be construed to preclude the right of release by way of deed of release or quitclaim.



§ 66-25-211 - Applicability of this part to certain counties.

This part applies to any county having a population of not less than thirty-two thousand six hundred (32,600) nor more than thirty-two thousand seven hundred (32,700), according to the 1980 federal census or any subsequent federal census.









Chapter 26 - Effect of Authentication and Registration

§ 66-26-101 - Effect of instruments with or without registration.

All of the instruments mentioned in § 66-24-101 shall have effect between the parties to the same, and their heirs and representatives, without registration; but as to other persons, not having actual notice of them, only from the noting thereof for registration on the books of the register, unless otherwise expressly provided.



§ 66-26-102 - Notice to all the world.

All of the instruments registered pursuant to § 66-24-101 shall be notice to all the world from the time they are noted for registration, as prescribed in § 8-13-108; and shall take effect from such time.



§ 66-26-103 - Unregistered instruments void as to creditors and bona fide purchasers.

Any instruments not so registered, or noted for registration, shall be null and void as to existing or subsequent creditors of, or bona fide purchasers from, the makers without notice.



§ 66-26-104 - Rights as between transferee of decedent and purchaser from heir or devisee.

Any such instrument entitled to registration which is not duly registered prior to the expiration of sixty (60) days following the death of the maker of any such instrument shall be null and void as to innocent purchasers for a present valuable consideration from such person or persons as would, but for the execution of the instrument by the decedent, succeed to the rights of the decedent to such property in respect to which such unrecorded instrument was executed; provided, that the holder or any person entitled to the benefit of any such unrecorded instrument shall have a right of action against any such transferors for the reasonable value of any such property transferred, to the extent of the interest of the holder in the property, if brought within one (1) year of the recording of the instrument made by such transferors, if the instrument by which the transfer is made is required to be recorded for the protection of the purchaser under the laws of this state, otherwise the action shall be brought within one (1) year from the consummation of such sale or transfer.



§ 66-26-105 - Priority of registered instruments.

Any instruments first registered or noted for registration shall have preference over one of earlier date, but noted for registration afterwards; unless it is proved in a court of equity, according to the rules of the court, that the party claiming under the subsequent instrument had full notice of the previous instrument.



§ 66-26-106 - Presumption as to validity of registration after twenty years.

Whenever a deed has been registered twenty (20) years or more, the same shall be presumed to have been properly acknowledged or proved, though the certificate of acknowledgement or probate has not been transferred to the registers book, and without regard to the form of the certificate; provided, that an acknowledgment to an instrument which has been of record in the register's office for a period of seven (7) years shall be presumed valid so as to comply with the form of acknowledgments set out in §§ 66-22-107 and 66-22-108.



§ 66-26-107 - Presumption as to subscription by grantor after thirty years.

Where a deed has been registered more than thirty (30) years, but the register has failed to register the name of the grantor or bargainor, it shall be presumed that the name of the grantor or bargainor was subscribed to the deed, and the registration shall be good; and in proving the time when a deed has been registered, the date upon the books may be referred to; or the register may certify the fact as it appears upon the register's books; or the time of registration may be established by parol testimony.



§ 66-26-108 - Presumption as to deeds by attorneys after twenty years' registration.

In all cases where a deed or deeds conveying real estate have been executed by any person or persons purporting to act as attorney or attorneys in fact, which deed or deeds have been registered, whether with or without proper probate or acknowledgment, or any probate or acknowledgment at all, twenty (20) years or more in the register's office of the county where the real estate is situated, or, if the land lay within the Indian territory at the time of the conveyance, if registered in the register's office of any county in the state, it shall be presumed, unless and until the contrary is shown, as it may be, that the conveyance was properly made by the attorney or attorneys in fact, and such deed or deeds, or certified copies from the register's books, shall be deemed valid to pass the legal title to real estate in the same manner as if the same had been executed by the principal or principals; provided, that nothing contained in this section shall affect the rights of creditors or purchasers for valuable consideration without notice.



§ 66-26-109 - Presumption as to powers of attorney after twenty years.

When a power or powers of attorney authorizing the sale or conveyance of real estate have been registered, whether with or without proper probate or acknowledgment, or any probate or acknowledgment at all, twenty (20) years or more in the register's office of the county where the real estate is situated, or, if the land lay within the Indian territory, then if registered in the register's office of any county in the state, such power or powers of attorney shall be deemed good and valid in law to pass the estate conveyed by the attorney or attorneys in fact; provided, that nothing contained in this section shall affect the rights of creditors or purchasers for valuable consideration, without notice.



§ 66-26-110 - Registered instruments as evidence -- Presumptions and burden of proof regarding signatures on instruments.

(a) Any instruments so proved or acknowledged, certified and registered, shall be received as evidence in any of the courts, judicial and administrative tribunals of the state, subject, nevertheless, to be impeached and proved to be a forgery, or to be otherwise inoperative, if the fact be so.

(b) In an action with respect to an instrument, the authenticity of and authority to make each signature on the instrument is admitted, unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, and if the instrument is not registered or is not properly acknowledged or proved, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized, unless:

(1) The signer is dead or incompetent at the time of trial on the issue of validity of the signature; and

(2) The instrument is unregistered or has been registered for fewer than twenty (20) years.

(c) Under the presumption set forth in subsection (b), the trier of fact must find that the signature is authentic and authorized, unless evidence to the contrary is introduced.



§ 66-26-111 - Proof of instruments registered before 1839.

Every instrument authorized by law to be registered and proved or acknowledged, and registered prior to October 16, 1839, may be read in evidence:

(1) Although the certificate only states that the deed was duly proved, without naming the subscribing witnesses by whom it was so proved; and in such case, the court shall presume that it was duly proved by all the subscribing witnesses, and the probate and registration shall be good, leaving it to the adverse party to disprove the fact;

(2) Although the certificate is not and does not purport to be a transcript from the court minutes, if the certificate states enough to authorize the instrument to be registered; and in this case it shall be presumed that the entry on the minutes authorized the certificate by the clerk, unless the contrary be shown;

(3) Although the certificate does not mention the term or style of the court at or in which the instrument was proved or acknowledged; and in this case, it shall be presumed that the instrument was proved or acknowledged in the court of which the person giving the certificate was clerk, and the certificate and registration shall be good, unless the contrary be shown;

(4) Although the clerk, in the clerk's entry on the minutes and in the clerk's certificate on the document, has omitted to describe or mention the property; and in such case, the probate or acknowledgment and the registration shall be good;

(5) Although the certificate only states that the deed was duly acknowledged, but not by whom; in which case, the instrument shall be presumed to have been acknowledged by the maker, and the acknowledgment and registration shall be good; and

(6) No such probate or acknowledgment shall be void for want of sufficient certainty therein, if enough is contained on the face of it to identify the instrument to which it applies.



§ 66-26-112 - Erroneous recital as to county where land located.

When a grant from the state for lands recites that the lands so granted are situated in one (1) county when they are in a different county, the grant shall be as valid as if the locality thereof were truly recited in the grant; and any subsequent conveyances of the lands in which they are stated to be situate in a different county from that in which they lie, may be registered in the county in which the lands lie, and such registration shall be valid as if the deeds of conveyance had correctly set forth the locality of the lands; provided, that nothing in this section and §§ 66-26-108 and 66-26-109 shall affect the rights of creditors or purchasers without notice.



§ 66-26-113 - Omission of words from certificate.

The unintentional omission by the clerk or other officer of any words in a certificate of an acknowledgment, or probate of any deed or other instrument, shall in nowise vitiate the validity of the deed, or other instrument or the acknowledgement or probate thereof, but the same shall be good and valid to all intents and purposes, if the substance of the authentication required by law is in the certificate.



§ 66-26-114 - Correction of omission.

If the omission is a matter of substance, the clerk or other officer, on application of either party interested, may correct such mistake or omission of words in such certificate on any such deed or other instrument.



§ 66-26-115 - Registration of correction.

The register shall record the correction in the proper book of the register's office, and make a reference to the same on the margin opposite the original registry of the certificate.



§ 66-26-116 - Instruments granting, transferring, pledging or assigning lessors' interests in real property.

(a) Upon registration, in the county where the real property lies, of any instrument granting, transferring, pledging or assigning the lessor's interest in leases or rents arising from real property, the interest of the grantee, transferee, pledgee or assignee shall be fully perfected as to the grantor, transferor, pledgor or assignor and all third parties without the necessity of furnishing notice to the assignor or lessee, obtaining possession of the real property, impounding the rents, securing the appointment of a receiver, or taking any other affirmative action, and shall have the priority provided for in this chapter.

(b) The lessee is authorized to pay the assignor until the lessee receives notification that rents due or to become due have been assigned and that payment is to be made to the assignee. A notification that does not reasonably identify the rents assigned is ineffective. If requested by the lessee, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless the assignee does so the lessee may pay the assignor.

(c) Any registered instrument granting, transferring, pledging or assigning an interest in leases or rents arising from real property shall, upon satisfaction, be released as provided in chapter 25 of this title and shall be subject to the penalties provided in such chapter.






Chapter 27 - Multiple Ownership of Property

Part 1 - Horizontal Property

§ 66-27-101 - Title.

This part shall be known as the "Horizontal Property Act."



§ 66-27-102 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) (A) "Apartment" means a part of the property subject to this part intended for any type of independent use, including:

(i) (a) One (1) or more cubicles of air at one (1) or more levels of space; or

(b) One (1) or more rooms or enclosed spaces located on one (1) or more floors, or parts thereof, in a building; or

(c) A separate free-standing building of one (1) or more floors; and

(d) Any part of open space upon the property clearly delineated for independent use adjacent to and in connection with the use of any of the spaces provided for in subdivisions (a)(1)(A)(i)(a)-(c);

(ii) All of which shall have a direct exit to a public street or highway or to a common area or limited common area leading to such street or highway;

(B) Where private elements are involved, "apartment" includes the private element;

(2) "Condominium" means the ownership of single units in a multiple unit structure or structures with common elements;

(3) "Condominium project" means a real estate condominium project; a plan or project whereby two (2) or more apartments, rooms, office spaces, or other units in existing or proposed building or buildings or structure or structures are offered or proposed to be offered for sale;

(4) "Co-owner" means a person, firm, corporation, partnership, association, trust or other legal entity, or any combination thereof, which owns an apartment or apartments within the building;

(5) "Council of co-owners" means all the co-owners as defined in subdivision (a)(4);

(6) "Developer" means a person who undertakes to develop a real estate condominium project;

(7) "General common elements" means and includes:

(A) The land, whether leased or in fee simple, on which the building stands;

(B) The foundations, main walls, roofs, halls, lobbies, stairways, and entrances and exits or communication ways;

(C) The basements, flat roofs, yards, and gardens, except as otherwise provided or stipulated;

(D) The premises for the lodging of janitors or persons in charge of the building, except as otherwise provided or stipulated;

(E) The compartments or installations of central services, such as power, light, gas, cold and hot water, refrigeration, reservoirs, water tanks and pumps, and the like;

(F) The elevators, garbage incinerators and, in general, all devices or installations existing for common use; and

(G) All other elements of the building rationally of common use or necessary to its existence, upkeep and safety; but where private elements are created, private elements shall not be considered to be general common elements, notwithstanding anything in this section to the contrary;

(8) "Limited common elements" means and includes those common elements which are agreed upon by all of the co-owners to be reserved for the use of a certain number of apartments to the exclusion of the other apartments, such as special corridors, stairways and elevators, sanitary services common to the apartments of a particular floor, and the like;

(9) "Majority of co-owners" means more than fifty percent (50%) of the co-owners;

(10) "Master deed" or "master lease" means the deed or lease recording the property of the horizontal property regime. A declaration will be recorded in the case where private elements are involved; the declaration shall include the covenants, conditions, restrictions and bylaws of the townhouse corporation;

(11) "Person" means an individual, firm, corporation, partnership, association, trust or other legal entity, or any combination of these;

(12) "Private elements" means and includes the lot area upon which an apartment is located and the improvements located thereon, as described in the declaration, and for which fee simple ownership and exclusive use is reserved to that apartment only. Private elements shall exist only where each apartment in the project has a ground floor and there are no apartments located above or below the private element except the one (1) apartment located thereon. Limited common elements located upon private elements shall be deemed to be private elements;

(13) "Property" means and includes the land whether leasehold or in fee simple and the building, all improvements and structures thereon and all easements, rights and appurtenances belonging to such land;

(14) "To record" means to record pursuant to the laws of the state of Tennessee relating to the recordation of deeds and other instruments conveying or affecting title to property; and

(15) "Townhouse corporation" means a not-for-profit corporation to be organized under the Tennessee Nonprofit Corporation Act, compiled in title 48, chapters 51-68, of which all co-owners shall be members where private elements are involved.

(b) All pronouns used in this section include the male, female and neuter genders and include the singular or plural numbers, as the case may be.



§ 66-27-103 - Horizontal property regime -- Planned unit development -- Establishment.

(a) Whenever a developer, the sole owner, or the co-owners of a building expressly declare, through the recordation of a master deed or lease, or by plat, which shall set forth the particulars enumerated by § 66-27-107, their desire to submit their property to the regime established by this part, there shall be thereby established a horizontal property regime.

(b) If there is substantial compliance with this part as pertaining to private elements, and if an appropriate legal opinion is obtained from an attorney licensed to practice law in this state to the effect that all legal documents required in this part for the creation of a planned unit development are attached and therefore a planned unit development is created under this part, then a planned unit development shall be deemed to have been properly organized and constituted under state law. All planned unit developments shall require a declaration, bylaws, a plat showing private and common elements, a townhouse corporation, charter and an attorney's opinion.



§ 66-27-104 - Ownership -- Building code compliance.

(a) Once the property is submitted to the horizontal property regime, an apartment in the building may be individually conveyed and encumbered and may be the subject of ownership, possession or sale and of all types of juridic acts intervivos or mortis causa, as if it were sole and entirely independent of the other apartments in the building of which they form a part, and the corresponding individual titles and interest shall be recordable.

(b) If private elements are created, the original construction of all apartments must substantially comply with local building codes for planned unit developments, established by the appropriate local authorities for planned unit developments. If no appropriate local authority exists, then compliance must be pursuant to the international building code. A certificate from a professional engineer or architect licensed to practice engineering or architecture in this state, to the effect that construction of the apartments is in substantial compliance with such code, shall be sufficient for the attorney to rely upon in giving an opinion.



§ 66-27-105 - Joint ownership.

Any apartment may be held and owned by more than one (1) person, as tenants in common, as tenants by the entirety, or in any other real estate tenancy relationship recognized under the laws of the state.



§ 66-27-106 - Owner's rights -- Exclusive and common.

(a) An apartment owner shall have an exclusive ownership to the apartment and shall have a common right to share, with other co-owners, in the common elements of the property. Each co-owner may use the elements held in common in accordance with the purpose for which they are intended.

(b) If a condominium owner is in compliance with the master deed and by-laws, the charter, and any rules and regulations of the horizontal property regime, then the council of co-owners may not deny that condominium owner use and enjoyment of the general common elements of the property.



§ 66-27-107 - Recordation and contents of master deed, lease or declaration.

(a) A master deed, or lease or declaration shall be recorded in the same manner and subject to the same law as are deeds. Plats may likewise be recorded as in the case of recordation of plats as provided by law.

(b) A master deed, or lease or declaration or the plat, or any combination of them, to which § 66-27-103 refers shall express the following particulars:

(1) The description of the land, whether leased or in fee simple, and the building, expressing their respective areas;

(2) The general description and number of each apartment, expressing its area, location and any other data necessary for its identification;

(3) The description of the general common elements of the building, and the limited common elements of the building, and the private elements of the property; and

(4) Bylaws for the administration of the building as in §§ 66-27-111 and 66-27-112 provided.

(c) The common elements, both general and limited, shall remain undivided and shall not be the object of an action for partition or division of co-ownership.

(d) The declaration shall provide that each owner of a private element shall own a pro rata share of the total membership in the townhouse corporation.



§ 66-27-108 - Recordation and conveyance of apartments.

(a) The deed of each individual apartment shall be recorded in the same manner and subject to the same law as are deeds. Likewise shall mortgages of each individual apartment be recorded subject to the law applicable to the recording of mortgages. Likewise shall other instruments conveying or affecting title to individual apartments be recorded as in the case of recording of such instruments affecting title to real property.

(b) Any conveyance of an individual apartment shall be deemed to also convey the undivided interest of the owner in the common elements, both general and limited, appertaining to that apartment without specifically or particularly referring to the same. In the case of private elements, a conveyance shall be deemed to convey the undivided membership of the private element owner in the townhouse corporation.



§ 66-27-109 - Merger of filial estates with principal property.

All of the co-owners or the sole owner of a building constituted into a horizontal property regime may by deed waive this regime and regroup or merge the records of the filial estates with the principal property; provided, that the filial estates are unencumbered, or if encumbered, that the creditors in whose behalf the encumbrances are recorded accept as security the undivided portions of the property owned by the debtors.



§ 66-27-110 - Horizontal property regime following merger.

The merger provided for in § 66-27-109 shall in no way bar the subsequent constitution of the property into another horizontal property regime whenever so desired and upon observance of the provisions of this part.



§ 66-27-111 - Administrative bylaws recorded.

The administration of every building constituted into horizontal property shall be governed by bylaws which shall be inserted in or appended to and recorded with the master deed or declaration, as the case may be.



§ 66-27-112 - Contents of bylaws -- Modification.

(a) The bylaws must necessarily provide for at least the following:

(1) Form of administration, indicating whether this shall be in charge of an administrator or of a board of administration, or otherwise, and specifying the powers, manner of removal, and, where proper, the compensation of such administrator, board of administration, or otherwise;

(2) Method of calling or summoning the co-owners to assembly; that a majority of co-owners is required to adopt decisions; who is to preside over the meeting and who will keep the minute book wherein the resolutions shall be recorded;

(3) Care, upkeep and surveillance of the building and its general or limited common elements and services;

(4) Manner of collecting from the co-owners for the payment of the common expenses; and

(5) Designation and dismissal of the personnel necessary for the works and the general or limited common services of the building.

(b) The sole owner of the building, or if there is more than one (1), the co-owners representing two thirds (2/3) of the total apartments of the building, may at any time modify the system of administration, but each one (1) of the particulars set forth in this section shall always be embodied in the bylaws. No such modification may be operative until it is embodied in a recorded instrument which shall be recorded in the same office and in the same manner as was the master deed or lease or plat and original bylaws of the horizontal property regime involved.



§ 66-27-113 - Administrator's books -- Examination by co-owners.

(a) The administrator, or the board of administration, or other form of administration specified in the bylaws, shall keep a book with a detailed account, in chronological order, of the receipts and expenditures affecting the building and its administration and specifying the maintenance and repair expenses of the common elements and any other expenses incurred.

(b) Both the book and the vouchers accrediting the entries made thereupon shall be available for examination by all the co-owners at convenient hours on working days that shall be set and announced for general knowledge.



§ 66-27-114 - Expenses prorated -- No exemptions.

(a) The co-owners of the apartments are bound to contribute pro rata toward the expenses of administration and of maintenance and repair of the general common elements, and, in the proper case, of the limited common elements, of the building, and toward any other expense lawfully agreed upon.

(b) No co-owner may be exempted from contributing toward the expenses in subsection (a) by waiver of the use or enjoyment of the common elements or by abandonment of the apartment belonging to that co-owner or by any other means.



§ 66-27-115 - Homestead provisions applicable.

The provisions of article XI, § 11 of the Constitution of Tennessee relating to homestead and exemptions and the acts of the general assembly pertaining to or implementing the constitutional provisions shall be applicable to individual apartments which shall have the benefit of such exemptions in those cases the same as in ownership of any other property, and shall inure to the benefit of the owners of such apartments, that is to say, that individual apartments in a horizontal property regime are declared to be homesteads within the purview of article XI, § 11 of the Constitution of Tennessee.



§ 66-27-116 - Prorated expenses and taxes -- Lien.

The sale or conveyance of an apartment shall in all cases be subject to all unpaid assessments against the owner thereof for such owner's pro rata share in the expenses to which § 66-27-114 refers and, if the same are not paid by the owner thereof prior to sale or conveyance, shall be a lien against the apartment and shall be paid by the new owner of the apartment. Likewise shall taxes and other levies and assessments by governmental taxing bodies be a lien against individual apartments.



§ 66-27-117 - Building insurance.

The co-owners may, upon resolution of a majority, insure the building against risks, without prejudice to the right of each co-owner to insure such co-owner's apartment on such co-owner's own account and for co-owner's own benefit.



§ 66-27-118 - Reconstruction of damaged building.

(a) In case of fire or any other disaster, the insurance indemnity shall, except as provided in subsection (b), be applied to reconstruct the building.

(b) Reconstruction shall not be compulsory where it comprises the whole or more than two thirds (2/3) of the building. In such case, and unless otherwise unanimously agreed upon by the co-owners, the indemnity shall be delivered pro rata to the co-owners entitled to it in accordance with provision made in the bylaws or in accordance with a decision of three fourths (3/4) of the co-owners if there are no bylaw provisions.

(c) Should it be proper to proceed with the reconstruction, the provisions for such eventuality made in the bylaws shall be observed, or in lieu thereof, the decision of the council of co-owners shall prevail.



§ 66-27-119 - Costs of reconstruction.

(a) Where the building is not insured or where the insurance indemnity is insufficient to cover the cost of reconstruction, the new building costs shall be paid by all the co-owners directly affected by the damage, in proportion to the value of their respective apartments, or as may be provided by the bylaws; and if any one (1) or more of those composing the minority shall refuse to make such payments, the majority may proceed with the reconstruction at the expense of all the co-owners benefited thereby, upon proper resolution setting forth the circumstances of the case and the cost of the works, with the intervention of the council of co-owners.

(b) The provisions of this section may be changed by unanimous resolution of the parties concerned, adopted subsequent to the date on which the fire or other disaster occurred.



§ 66-27-120 - Identification of estates for taxation, residential ground rent purposes.

(a) Taxes, assessments and other charges of any taxing unit of this state, or of any political subdivision, or any other taxing or assessing authority shall be assessed against and collected on each individual apartment, each of which shall be carried on the tax books as a separate and distinct entity for that purpose, and not on the building or property as a whole. The valuation of the general and limited common elements shall be assessed proportionately among the co-owners of the apartment. The valuation of private elements shall be assessed against the individual owner of the private elements. No forfeiture or sale of the building or property as a whole for delinquent taxes, assessments or charges shall ever divest or in anywise affect the title to an individual apartment so long as taxes, assessments and charges to that individual apartment are currently paid.

(b) When any ground lease affects the underlying land upon which a condominium project is located or is to be located, and if the ground lease so provides, then each apartment and its respective share of the common elements shall be deemed to be and shall be treated as a separate leasehold estate responsible for such taxes, assessments or other charges, as well as such apartment's share of ground rent which might be charged under such ground lease. Such taxes, assessments and charges, as well as such pro rata share of ground rent, shall be the obligation of the respective apartment owner during such owner's tenure as owner and shall be subject to the lien provided in § 66-27-116.

(c) If a ground lessor and a developer have entered into a ground lease of underlying land whereon the developer intends to develop a condominium project, and if the ground lease is one in which a "residential ground rent" is created under chapter 30 of this title, individual apartments and their respective pro rata or otherwise allocated share of general common elements shall be deemed to be separate leasehold estates, and the ground lessor shall agree in all such ground leases that the owners of the individual apartments shall be separate and independent obligors under such ground lease and that the default of one (1) apartment owner shall not be deemed to be a default of all apartment owners in the condominium project. Only those individual apartment owners who default on their allocated share of obligations to the ground lessor, as the same are determined in the master deed, master lease or such ground lease, shall be deemed to be in default with the ground lessor. The ground lessor's remedies are limited to suit and satisfaction of such default from the defaulting apartment owner, the defaulting owner's apartment, and the defaulting owner's allocated interest in the general common elements. The only positive covenant obligations which any apartment owner shall have to the ground lessor shall be:

(1) Payment of pro rata or allocated share of ground rent; and

(2) Payment of pro rata or allocated share of real estate taxes and assessments on the underlying land. The terms and conditions of this subsection (c) shall apply only to agreements creating residential ground rents, where the land is intended by the developer to be developed into condominiums. Any other positive covenant obligations of the obligor, as defined in § 66-30-102, that arises under the ground lease shall be deemed to have been satisfied during the period of construction and development prior to the time that the ground lease allows the closing of the sale of the first apartment. If there are any negative covenant obligations under such ground lease, then they shall be enforceable only against the individual apartment owner in violation thereof and only to the extent that such obligations are reasonably the obligation of an individual apartment owner.



§ 66-27-121 - Supplemental rules and regulations.

Whenever they deem it proper, the planning and zoning commission of any county or municipality may adopt supplemental rules and regulations governing a horizontal property regime established under this part in order to implement this program.



§ 66-27-122 - Construction with other laws.

This part shall be in addition to and supplemental to all other laws of the state; provided, that wherever the application of this part conflicts with the application of such other laws, this part shall prevail.



§ 66-27-123 - Notice to tenant of intent to convert rental units to units for sale.

(a) All owners or lessors of buildings, apartments, rooms, office spaces, or other units, all of which terms in this section shall be referred to as units or unit, which are presently being occupied by one (1) or more persons under a lease or other rental agreement, shall give each tenant at least two (2) months' actual notice of such owner's or lessor's intent to convert such tenant's unit from a rental unit to a condominium, condominium project or other unit which is offered or proposed to be offered for sale. The notice shall specify that the tenant has the right to continue renting such unit at the same rental rate until the expiration of the two-month notice period required by this section.

(b) No sale of a unit which was converted from a rental unit to a unit offered for sale to a person other than the tenant last renting such unit shall be valid unless such tenant has received two (2) months' actual notice of the owner's or lessor's intent to convert such unit. This provision shall apply regardless of whether the tenant's lease or other rental agreement expires prior to the end of the two-month notice period.

(c) If an owner or lessor converts a rental unit to a unit offered for sale without giving the tenant of such unit at least two (2) months' actual notice of the conversion, such tenant may elect to remain, with or without a lease, in the unit at the same rental rate until the expiration of a two-month period from the date the tenant received such actual notice or the tenant may vacate the unit immediately upon receiving such actual notice and the owner or lessor shall pay such tenant all reasonable expenses incurred in moving to another location. If a tenant is in a position to make the election provided by this subsection (c) and does not vacate the premises immediately, the owner or lessor shall not be obligated to pay the tenant's moving expenses. The election provided by this subsection (c) shall apply regardless of whether the tenant's lease or other rental agreement has or would have expired prior to the end of the two-month notice period.

(d) If it is necessary for a tenant to institute a court action to enforce this section and the tenant is the prevailing party, the court shall require the owner or lessor to reimburse the tenant for all reasonable costs incurred in bringing such action, including attorney fees, and shall tax all court costs against the owner or lessor.

(e) This section shall apply to all units which are converted from rental units to units offered for sale on or after December 1, 1979; provided, that this section shall apply only to Class 1 and Class 2 counties as established by § 8-24-101.






Part 2 - Tennessee Condominium Act of 2008 -- General Provisions

§ 66-27-201 - Short title.

This part and parts 3-5 of this chapter shall be known and may be cited as the "Tennessee Condominium Act of 2008."



§ 66-27-202 - Applicability.

(a) This part and parts 3-5 of this chapter apply to all condominiums created within this state after January 1, 2009. Sections 66-27-205 -- 66-27-207; 66-27-303; 66-27-304; 66-27-402(a)(1)-(6) and (11)-(16); 66-27-411; 66-27-414(g); 66-27-415; 66-27-417; part 5 of this chapter; and § 66-27-203, to the extent necessary in construing any of the sections listed in this subsection (a), apply to all condominiums created in this state before January 1, 2009; but those sections apply only with respect to events and circumstances occurring after January 1, 2009, and, with the exception of § 66-27-414(g), do not invalidate or supersede existing provisions of the master deed, master lease, declaration, bylaws or plats of those condominiums existing on January 1, 2009.

(b) Part 1 of this chapter does not apply to condominiums created after January 1, 2009, and does not invalidate any amendment adopted after January 1, 2009, to the master deed, bylaws, or plats of any condominium created before January 1, 2009, if the amendment would be permitted by this part and parts 3-5 of this chapter. The amendment must be adopted in conformity with the procedures and requirements specified by those instruments and by part 1 of this chapter. If the amendment grants to any person any rights, powers, or privileges permitted by this part and parts 3-5 of this chapter, all correlative obligations, liabilities, and restrictions in this part and parts 3-5 of this chapter also apply to that person.

(c) Condominiums existing before January 1, 2009, may elect to be governed by this part and parts 3-5 of this chapter in their entirety by amending and restating their then existing master deed, bylaws, and plat or plats in a manner that satisfies the requirements of subsection (b) and any additional requirements applicable to a condominium created under this part and parts 3-5 of this chapter. Condominiums created before January 1, 2009, may elect to be governed by this part and parts 3-5 of this chapter by specifically electing to do so in their master deed, master lease, or declaration and by satisfying all requirements applicable to a condominium created under this part and parts 3-5 of this chapter.

(d) This part and parts 3-5 of this chapter do not apply to condominiums or units located outside this state.



§ 66-27-203 - Definitions for parts 2-5.

In the declaration and bylaws, unless specifically provided otherwise or the context otherwise requires, and in this part and parts 3-5 of this chapter:

(1) (A) "Affiliate of a declarant" means any person who controls, is controlled by, or is under common control with a declarant;

(B) A person "controls" a declarant if the person:

(i) Is a general partner, officer, director, manager or managing member, or employer of the declarant;

(ii) Directly or indirectly or acting in concert with one (1) or more other persons, or through one (1) or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than twenty percent (20%) of the voting interest in the declarant; or

(iii) Controls in any manner the election of a majority of the directors, managers, or managing members of the declarant;

(C) A person "is controlled by" a declarant if the declarant:

(i) Is a general partner, officer, director, manager, managing member or employer of the person;

(ii) Directly or indirectly or acting in concert with one (1) or more other persons, or through one (1) or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than twenty percent (20%) of the voting interest in the person; or

(iii) Controls in any manner the election of a majority of the directors, managers, or managing members of the person;

(D) Control does not exist if the powers described in this subdivision (1) are held solely as security for an obligation and are not exercised;

(2) "Allocated interests" means the undivided interest in the common elements, the common expense liability, and votes in the association allocated to each unit;

(3) "Association" means the unit owners' association organized under § 66-27-401;

(4) "Board of directors" means the body, regardless of name, designated in the declaration to act on behalf of the association;

(5) "Common elements" means all portions of a condominium other than the units;

(6) "Common expense liability" means the liability for common expenses allocated to each unit pursuant to § 66-27-307;

(7) "Common expenses" means actual or anticipated expenditures made by or financial liabilities of the association, together with any allocations to reserves;

(8) "Condominium" means real estate, portions of which are designated for separate ownership and the remainder of which is designated for common ownership solely by the owners of those portions by the recording of a declaration pursuant to the terms of this part and parts 3-5 of this chapter. Real estate is not a condominium unless the undivided interests in the common elements are vested in the unit owners pursuant to a declaration recorded under this part and parts 3-5 of this chapter or prior law applicable to the declaration;

(9) "Conversion building" means a building that at any time before creation of the condominium was occupied wholly or partially by persons other than purchasers;

(10) "Declarant" means any person or group of persons acting in concert who:

(A) As part of a common promotional plan, offers to dispose of the person's or group's interest in a unit not previously disposed of, and files a declaration pursuant to this part and parts 3-5 of this chapter; or

(B) Reserves or succeeds to any special declarant or development right;

(11) "Declaration" means any instruments, however denominated, that create a condominium, and any amendments to those instruments;

(12) "Development rights" means any right or combination of rights reserved by a declarant in the declaration:

(A) To add real estate to a condominium;

(B) To create units, common elements, or limited common elements within a condominium;

(C) To allocate limited common elements, other than those described in §§ 66-27-302 and 66-27-304, to specific units;

(D) To grant licenses for parties who are not unit owners to use portions of the common elements or limited common elements, subject to an obligation to pay an equitable share of the common expenses attributable to the licensed common elements or limited common elements;

(E) To the extent not otherwise permitted as a right held by unit owners as provided in § 66-27-313(a), to subdivide units or convert units into common elements; or

(F) To withdraw real estate from a condominium;

(13) "Dispose" or "disposition" means a voluntary transfer to a purchaser of any legal or equitable interest in a unit, but does not include the transfer or release of a security interest;

(14) "Identifying number" means a symbol, name, or address that identifies only one (1) unit in a condominium;

(15) "Leasehold condominium" means a condominium in which all or a portion of the real estate is subject to a lease, the expiration or termination of which will terminate the condominium or reduce its size;

(16) "Limited common element" means a portion of the common elements allocated by the declaration or by operation of § 66-27-302(2) or (4) for the exclusive use of one (1) or more, but fewer than all, of the units;

(17) "Master association" means an organization described in § 66-27-321, whether or not it is also an association described in § 66-27-401;

(18) "Person" means a natural person, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision or agency, or other legal or commercial entity;

(19) "Purchaser" means any person, other than a declarant, who by means of a contract or voluntary transfer acquires a legal or equitable interest in a unit other than:

(A) A leasehold interest, including renewal options, of less than twenty (20) years; or

(B) As security for an obligation, or in connection with the enforcement of an obligation;

(20) "Real estate" means any leasehold or other estate or interest in, over, or under land, including structures, fixtures, and other improvements and interests that by custom, usage, or law pass with a conveyance of land, though not described in the contract of sale or instrument of conveyance. "Real estate" includes parcels with or without upper or lower boundaries, and spaces that may be filled with air or water;

(21) "Residential purposes" means use for dwelling or non-commercial recreational purposes, or both;

(22) "Special declarant rights" means rights, reserved for the benefit of a declarant:

(A) To complete improvements indicated on plats and plans filed with the declaration pursuant to § 66-27-309;

(B) To exercise any development right pursuant to § 66-27-310;

(C) To maintain sales offices, management offices, signs advertising the condominium, and models pursuant to § 66-27-315;

(D) To use easements through the common elements for the purpose of making improvements within the condominium or within real estate that may be added to the condominium pursuant to § 66-27-316;

(E) To make the condominium part of a larger condominium or a planned community pursuant to § 66-27-323;

(F) To make the condominium subject to a master association pursuant to § 66-27-321;

(G) To appoint or remove any officer of the association or any master association or any member of the board of directors during any period of declarant control pursuant to § 66-27-403(c); or

(H) To exercise any other rights reserved to the declarant in the declaration;

(23) "Unit" means a physical portion of the condominium designated for separate ownership or occupancy, the boundaries of which are described pursuant to § 66-27-305(a)(4); and

(24) "Unit owner" means a declarant or other person who owns a unit, or a lessee of a unit in a leasehold condominium whose lease expires simultaneously with any lease, the expiration or termination of which will remove the unit from the condominium, but does not include a person having an interest in a unit solely as security for an obligation.



§ 66-27-204 - Variation by agreement.

Except as expressly provided in this part and parts 3-5 of this chapter, this part and parts 3-5 of this chapter may not be varied by agreement, and rights conferred by this part and parts 3-5 of this chapter may not be waived. A declarant may not act under a power of attorney, or use any other device, to evade the limitations or prohibitions of this part and parts 3-5 of this chapter or the declaration.



§ 66-27-205 - Separate titles and taxation.

(a) If there is any unit owner other than a declarant, each unit that has been created, together with its interest in the common elements, constitutes for all purposes a separate parcel of real estate.

(b) If there is any unit owner other than a declarant, each unit must be separately taxed and assessed, and no separate tax or assessment may be rendered against any common elements.

(c) If there is no unit owner other than a declarant, the real estate comprising the condominium may be taxed and assessed in any manner provided by law.



§ 66-27-206 - Applicability of local ordinances, regulations, and building codes.

A zoning, subdivision, building code, or other real estate use law, ordinance, or regulation may not prohibit the condominium form of ownership or impose any requirement upon a condominium that it would not impose upon a physically identical development under a different form of ownership. Otherwise, no provision of this part and parts 3-5 of this chapter invalidates or modifies any zoning, subdivision, building code, or other real estate use law, ordinance, or regulation.



§ 66-27-207 - Eminent domain.

(a) If a unit is acquired by eminent domain, or if part of a unit is acquired by eminent domain leaving the unit owner with a remnant that may not practically or lawfully be used for all purposes permitted by the declaration, the award must compensate the unit owner for the unit owner's unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit's allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection (a) is thereafter a common element.

(b) Except as provided in subsection (a), if part of a unit is acquired by eminent domain, the award must compensate the unit owner for the reduction in value of the unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides that a unit's allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration, the portion of the allocated interests divested from the partially acquired unit are automatically reallocated to that unit and the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially acquired unit participating in the reallocation on the basis of its reduced allocated interests.

(c) If part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition.

(d) The court decree shall be recorded in every county in which any portion of the condominium is located.



§ 66-27-208 - Supplemental general principles of law applicable.

The principles of law and equity, including the law of corporations and unincorporated associations and limited liability companies, the law of real property and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement this part and parts 3-5 of this chapter, except to the extent inconsistent with this part and parts 3-5 of this chapter.



§ 66-27-209 - Construction against implicit repeal.

This part and parts 3-5, being general parts intended as a unified coverage of their subject matter, no part of them shall be construed to be implicitly repealed by subsequent legislation if that construction can reasonably be avoided.



§ 66-27-210 - Severability.

If any provision of this part and parts 3-5 of this chapter or the application of any provision to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this part and parts 3-5 of this chapter that can be given effect without the invalid provisions or applications, and to this end the provisions of this part and parts 3-5 of this chapter are severable.



§ 66-27-211 - Enforcement.

In addition to any other remedy provided by the declaration, any right or obligation declared by this part and parts 3-5 of this chapter is enforceable by judicial proceeding. If any person subject to this part and parts 3-5 of this chapter fails to comply with this part and parts 3-5 of this chapter or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case involving willful failure to comply with this part and parts 3-5 of this chapter, or any provision of the declaration or bylaws, may award reasonable attorney's fees.






Part 3 - Tennessee Condominium Act of 2008 -- Units and Allocation of Common and Limited Elements

§ 66-27-301 - Creation of condominium.

(a) A condominium may be created pursuant to part 2, this part and parts 4 and 5 of this chapter only by recording a declaration executed in the same manner as a deed. The declaration shall be recorded in every county in which any portion of the condominium is located, and shall be indexed in the grantee's index in the name of the condominium and the association and in the grantor's index in the name of each person executing the declaration. The name and address of the preparer shall appear as required by § 66-24-115.

(b) A residential unit that shares a horizontal boundary with another unit, other than a unit that is subject to retained development rights, may not be conveyed to a purchaser until all structural components and mechanical systems of all buildings containing or comprising the unit are substantially completed.



§ 66-27-302 - Unit boundaries.

Except as provided by the declaration:

(1) If walls, floors or ceilings are designated as boundaries of a unit, all lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring, and any other materials constituting any part of the finished surfaces of the walls, floor or ceilings are a part of the unit, and all other portions of the walls, floors, or ceilings are a part of the common elements;

(2) If any chute, flue, duct, wire, conduit, bearing wall, bearing column, or any other fixture lies partially within and partially outside the designated boundaries of a unit, any portion of the chute, flue, duct, wire, conduit, bearing wall, bearing column, or other fixture serving only that unit is a limited common element allocated solely to that unit, and any portion of the chute, flue, duct, wire, conduit, bearing wall, bearing column, or other fixture serving more than one (1) unit or any portion of the common elements is a part of the common elements;

(3) Subject to subdivision (2), all spaces, interior partitions, and other fixtures and improvements within the boundaries of a unit are a part of the unit; and

(4) Any shutters, awnings, window boxes, doorsteps, stoops, porches, balconies, patios, and all exterior doors and windows or other fixtures designed to serve a single unit, but located outside the unit's boundaries, are limited common elements allocated exclusively to that unit.



§ 66-27-303 - Construction and validity of declaration and bylaws.

(a) All provisions of the declaration and bylaws are severable.

(b) The rule against perpetuities may not be applied to defeat any provision of the declaration, or the bylaws, rules, or regulations adopted pursuant to § 66-27-402(a)(1).

(c) In the event of a conflict between the declaration and the bylaws, the declaration prevails except to the extent the declaration is inconsistent with part 2, this part and parts 4 and 5 of this chapter.

(d) Title to a unit and common elements is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with part 2, this part and parts 4 and 5 of this chapter. Whether a substantial failure impairs marketability is not affected by part 2, this part and parts 4 and 5 of this chapter.



§ 66-27-304 - Description of units.

A description of a unit that sets forth the name of the condominium, the recording data for the declaration, the county in which the condominium is located, and the identifying number of the unit, is a sufficient legal description of that unit and all rights, obligations, and interests appurtenant to that unit that were created by the declaration or bylaws.



§ 66-27-305 - Contents of declaration.

(a) The declaration for a condominium must contain:

(1) The name of the condominium, which must include the word "condominium" or be followed by the words "a condominium", and the association;

(2) The name of every county in which any part of the condominium is situated;

(3) A legally sufficient description of the real estate included in the condominium, including a recital pursuant to § 66-24-110;

(4) A description of the boundaries of each unit created by the declaration, including the unit's identifying number;

(5) A description of any limited common elements, other than those specified in § 66-27-302(2) and (4), as provided in § 66-27-309(b)(10);

(6) A description of any real estate, except real estate subject to development rights, that may be allocated subsequently as limited common elements, other than limited common elements specified in § 66-27-302(2) and (4), together with a statement that they may be so allocated;

(7) A description of any development rights and other special declarant rights as defined by § 66-27-203, reserved by the declarant; provided, that, prior to the exercise of any such rights, no consent or joinder by the holder of the right to the termination of the condominium shall be required;

(8) If any development right may be exercised with respect to different parcels of real estate, a statement to that effect, together with a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each development right; provided, that, if the declaration does not provide that the right must be exercised at a specific time, in a particular order, or with respect to all of the real estate, then the right may be exercised at any time, in any order, or with respect to any portion of the real estate;

(9) Any conditions or limitations under which the rights described in subdivision (a)(7) may be exercised or will lapse;

(10) An allocation to each unit of the allocated interests in the manner described in § 66-27-307;

(11) Any restrictions on use, occupancy, and alienation of the units; and

(12) All matters required by §§ 66-27-306, 66-27-307, 66-27-308, 66-27-309, 66-27-315, 66-27-316, and 66-27-403(c).

(b) The declaration may contain any other matters the declarant deems appropriate.



§ 66-27-306 - Leasehold condominiums.

(a) Any lease, the expiration or termination of which may terminate the condominium or reduce its size, shall be recorded. The declaration for the condominium shall state:

(1) The recording data;

(2) The date on which the lease is scheduled to expire;

(3) A legally sufficient description of the real estate subject to the lease;

(4) Any right of the unit owners to acquire the fee simple estate and the manner whereby those rights may be exercised, or a statement that they do not have those rights;

(5) Any right of the unit owners to remove any improvements within a reasonable time after the expiration or termination of the lease, or a statement that they do not have those rights; and

(6) Any rights of the unit owners to renew the lease and the conditions of any renewal, or a statement that they do not have those rights.

(b) After the declaration for a leasehold condominium is recorded, neither the lessor nor the lessor's successor in interest may terminate the leasehold interest of a unit owner who makes timely payment of the unit owner's share of the rent and otherwise complies with all covenants that, if violated, would entitle the lessor to terminate the lease. A unit owner's leasehold interest is not affected by failure of any other person to pay rent or fulfill any other covenant; provided, that, this subsection (b) shall not prohibit the lessor from acquiring the interest of the defaulting owner, subject to the declaration.

(c) Acquisition of the leasehold interest of any unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests, unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.

(d) If the expiration or termination of a lease decreases the number of units in a condominium, the allocated interests shall be reallocated in accordance with § 66-27-207(a) as though those units had been taken by eminent domain. Reallocations shall be confirmed by an amendment to the declaration prepared, executed, and recorded by the association.

(e) Unless the lease described in subsection (a) includes covenants for the benefit of unit owners as set forth in subsections (b) and (c), the lessor under the lease must sign the declaration for the limited purpose of affirming that the lease is subject to those covenants.



§ 66-27-307 - Allocation of common element interests, votes, and common expense liabilities.

(a) The declaration shall allocate a fraction or percentage of undivided interests in the common elements and in the common expenses of the association, and a portion of the votes in the association, to each unit and state the formulas or methods used to establish those allocations. Those allocations may not discriminate in favor of units owned by the declarant.

(b) If units may be added to or withdrawn from the condominium, the declaration must state the formulas or methods to be used to reallocate the allocated interests among all units included in the condominium after the addition or withdrawal.

(c) (1) The declaration may provide:

(A) That different allocations of votes shall be made to the units on particular matters specified in the declaration;

(B) For cumulative voting only for the purpose of electing members of the board of directors; and

(C) For class voting on specified issues affecting the class if necessary to protect valid interests of the class.

(2) A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by part 2, this part and parts 4 and 5 of this chapter, nor may units constitute a class because they are owned by a declarant.

(d) Except for minor variations due to rounding, the sum of the undivided interests in the common elements and common expense liabilities allocated at any time to all the units must each equal one (1) if stated as fractions or one hundred percent (100%) if stated as percentages. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formula or method, the allocated interest prevails.

(e) The common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated, is void.

(f) Any common elements that may be licensed by the declarant pursuant to § 66-27-203(12)(D) shall be described in the declaration. The declaration shall also provide a method of equitably allocating the common expenses attributable to the common elements to the declarant, and assessing the expenses to the declarant or the holder of such rights. The association shall have a lien on the rights to secure payment of the expenses in accordance with § 66-27-415.



§ 66-27-308 - Allocation of limited common elements.

(a) (1) Except for the limited common elements described in § 66-27-302(2) and (4), the declaration shall specify either:

(A) To which unit or units each limited common element is allocated; or

(B) Which common elements or limited common elements may be allocated or licensed by conveyance from the declarant.

(2) The allocation may not be altered without the consent of the unit owners whose units are affected.

(b) Except as the declaration otherwise provides, and subject to approval by the association, a limited common element may be reallocated by an instrument executed by the unit owners between or among whose units the reallocation is made, and by the association. The instrument shall be prepared and recorded by the association at the expense of the reallocating unit owners. The instrument shall be recorded in the names of the parties and the condominium.

(c) A common element not previously allocated as a limited common element may not be so allocated except pursuant to provisions in the declaration made in accordance with § 66-27-305(a)(6). The allocations shall be made by amendments to the declaration.

(d) Any limited common elements that may be licensed by the declarant pursuant to § 66-27-203(12)(D) shall be described in the declaration. The declaration shall also provide a method of equitably allocating the common expenses attributable to the limited common elements to the declarant, and assessing the expenses to the declarant or the holder of such rights. The association shall have a lien on the rights to secure payment of the expenses in accordance with § 66-27-415.



§ 66-27-309 - Plats and plans.

(a) Plats and plans are a part of the declaration. Separate plats and plans are not required by part 2, this part and parts 4 and 5 of this chapter if all the information required by this section is contained in either a plat or plan. Each plat and plan must be clear and legible and must contain all information required by this section. The plat or plan, or both, can be attached to the declaration and incorporated in the declaration, or it or they may be referenced in the declaration and recorded in a plat book at the appropriate register's office. In either event, the plat or plats, plan or plans, or both, shall be deemed acceptable for recording without further action if it or they comply with this section. Each plat or plan must be clear and legible and contain a certification that the plat or plan contains all information required by this section.

(b) Each plat must show:

(1) The name and a survey or general schematic map of the entire condominium;

(2) The location and dimensions of all real estate not subject to development rights, or subject only to the development right to withdraw, and the location of all existing improvements within that real estate;

(3) A legally sufficient description of any real estate subject to development rights, labeled to identify the rights applicable to each parcel;

(4) The extent of any encroachments by or upon any portion of the condominium;

(5) To the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the condominium;

(6) The location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to subsection (d) and that unit's identifying number;

(7) The location, with reference to an established datum, floor number, elevation, or other appropriate means of designation of any horizontal unit boundaries not shown or projected on plans recorded pursuant to subsection (d) and that unit's identifying number;

(8) A legally sufficient description of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate";

(9) The distance between noncontiguous parcels of real estate comprising the condominium; and

(10) Limited common elements, consisting of porches, balconies and patios.

(c) A plat may also show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the condominium. Any contemplated improvement shown must be built or labeled "NEED NOT BE BUILT".

(d) To the extent not shown or projected on the plats or disclosed in the declaration, plans of the units must show or project:

(1) The location and dimensions of the vertical boundaries of each unit, and that unit's identifying number;

(2) Any horizontal unit boundaries, either by floor number, elevation, or other appropriate means of designation, and that unit's identifying number; and

(3) To the extent not disclosed in the declaration, any units in which the declarant has reserved the right to create additional units or common elements pursuant to § 66-27-310(c), identified appropriately.

(e) Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside of a building have the same elevation as the horizontal boundaries of the inside part, and need not be depicted on the plats and plans.

(f) Upon exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of subsections (a), (b) and (d), or new certifications of plats and plans previously recorded if those plats and plans otherwise conform to the requirements of subsections (a), (b) and (d).

(g) Any certification of a plat or plan required by this section must be made and signed in original by an independent, registered surveyor, architect or engineer, or combination of independent, registered surveyor, architect and engineer.



§ 66-27-310 - Exercise of development rights.

(a) To exercise any development right reserved under § 66-27-305(a)(7), the declarant shall prepare, execute, and record an amendment to the declaration pursuant to § 66-27-317 and comply with § 66-27-309. The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in subsection (b), reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by § 66-27-308.

(b) Development rights may be reserved within any real estate added to the condominium if the amendment adding that real estate includes all matters required by § 66-27-305 or § 66-27-306, as the case may be, and the plats and plans include all matters required by § 66-27-309. This subsection (b) does not extend any time limit on the exercise of development rights imposed by the declaration.

(c) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units or common elements, or both:

(1) If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain pursuant to § 66-27-207.

(2) If the declarant subdivides the unit into two (2) or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(d) If the declaration provides, pursuant to § 66-27-305(a)(7), that all or a portion of the real estate is subject to the development right of withdrawal:

(1) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2) If a portion or portions are subject to withdrawal, no portion may be withdrawn after a unit in that portion has been conveyed to a purchaser.



§ 66-27-311 - Alterations of units.

Subject to the declaration and other law, a unit owner:

(1) May make any improvements or alterations to the unit owner's unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium;

(2) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the condominium, without permission of the association; and

(3) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may remove or alter any intervening partition or create apertures in the intervening partition, even if the partition, in whole or in part, is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium. Removal of partitions or creation of apertures under this subdivision (3) is not an alteration of boundaries. The owner of any adjoining unit affected by the removal of partitions or creation of apertures shall have the right to restore the removed partitions to their original condition or to close any apertures created.



§ 66-27-312 - Relocation of boundaries between adjoining units.

(a) Subject to the declaration and other law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the board of directors determines within thirty (30) days that the reallocations are unreasonable, the association shall prepare an amendment, at the expense of the affected unit owners, that identifies the units involved, states the reallocations, is executed by those unit owners and the association, to evidence compliance with this subsection (a), contains words of conveyance between the affected unit owners, and upon recordation, is indexed in the name of the grantor and the grantee.

(b) The association shall prepare and record plats or plans necessary to show the altered boundaries between adjoining units, and their dimensions and identifying numbers, at the expense of the applicant owners.



§ 66-27-313 - Subdivision of units.

(a) In addition to any development rights relating to the subdivision of units that may be reserved to the declarant, if the declaration expressly so permits, a unit owner may subdivide a unit into two (2) or more units. Subject to the declaration and other law, upon application of a unit owner to subdivide a unit, the association shall prepare, execute, and record an amendment to the declaration, including the plats and plans, subdividing that unit, at the expense of the owner of the unit to be subdivided.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit.



§ 66-27-314 - Monuments as boundaries.

The existing physical boundaries of a unit or the physical boundaries of a unit reconstructed in substantial accordance with the original plats and plans of the unit become its boundaries rather than the metes and bounds expressed in the deed or plat or plan, regardless of settling or lateral movement of the building, or minor variance between boundaries shown on the plats or plans or in the deed and those of the building. This section does not relieve a unit owner of liability in case of the owner's willful misconduct nor relieve a declarant or any other person of liability for failure to adhere to the plats and plans.



§ 66-27-315 - Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units owned by the declarant. The declarant may maintain sales offices on common elements in the condominium only if the declaration so provides and specifies the rights of a declarant with regard to the sales offices. Any sales office, management office, or model not designated a unit by the declaration is a common element, and if a declarant ceases to be a unit owner or holder of a development right to create additional units, the declarant ceases to have any rights with regard to the units or in any personal property owned by the declarant and used in connection with the units, unless it is removed from the condominium after notice from the association specifying a reasonable period for the removal. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the condominium. Any rights reserved to the declarant under this section may be exercised by an agent of the declarant. This section is subject to other state law and local ordinances.



§ 66-27-316 - Easement rights.

Subject to the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under part 1, this part and parts 4 and 5 of this chapter or reserved in the declaration.



§ 66-27-317 - Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 66-27-309(f) or § 66-27-310, the association under § 66-27-207, § 66-27-306(d), § 66-27-308(c), § 66-27-312(a), or § 66-27-313, or certain unit owners under § 66-27-308(b), § 66-27-312(a), § 66-27-313(b), or § 66-27-318(b), and except as limited by subsections (d) or (e) of this section, the declaration, including the plats and plans, may be amended only by vote or agreement of unit owners of units to which at least sixty-seven percent (67%) of the votes in the association are allocated, or any larger majority the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential use.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than one (1) year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the condominium is located, and is effective only upon recordation. An amendment shall be indexed in the grantee's index in the name of the condominium and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by part 1, this part and parts 4 and 5 of this chapter, no amendment may change the boundaries of any unit, or the allocated interests of a unit, or prohibit the leasing of any unit, in the absence of the consent of all affected unit owners.

(e) Except to the extent expressly permitted or required by part 1, this part and parts 4 and 5 of this chapter, no amendment may increase special declarant rights without the consent of sixty-seven percent (67%) of the votes of the association other than the declarant.

(f) Amendments to the declaration required by part 1, this part and parts 4 and 5 of this chapter to be recorded by the association shall be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.



§ 66-27-318 - Termination of condominium.

(a) Except in the case of a taking of all the units by eminent domain pursuant to § 66-27-207, a condominium may be terminated only by agreement of unit owners of units to which at least eighty percent (80%) of the votes in the association are allocated, and eighty percent (80%) of those lenders having first mortgage liens on any unit or units to which eighty percent (80%) of the votes in the association are allocated. The declaration may specify a larger percentage in either instance, and may specify that a lender is deemed to approve the termination if notice is sent to the last address of that lender on file with the association, or if none, as specified in the lender's first mortgage lien of record, and no objection is received within thirty (30) days thereafter. The declaration may specify a smaller percentage only if all of the units in the condominium are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications of a termination agreement, in the same manner as a deed, by the requisite number of unit owners. The termination agreement may specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications of the termination agreement must be recorded in every county in which a portion of the condominium is situated, and is effective only upon recordation.

(c) In the case of a condominium containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all the common elements and units of the condominium shall be sold following termination. If, pursuant to the agreement, any real estate in the condominium is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium containing any units that include title to the underlying land as provided in the declaration, a termination agreement may provide for sale of the common elements, but may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or unless all owners of units to be sold consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in the condominium, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b). If any real estate in the condominium is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lienholders as their interests may appear, in proportion to the respective interests of unit owners as provided in subsection (h). Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and each unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted each unit owner's unit. During the period of that occupancy, each unit owner and each unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by part 1, this part and parts 4 and 5 of this chapter or the declaration.

(f) If the real estate constituting the condominium is not to be sold following termination, title to the common elements and, in a condominium containing only units not including title to the underlying land as described in the declaration, title to all the real estate in the condominium vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (h), and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and each unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted each unit owner's unit.

(g) Following termination of the condominium, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear. Following termination, creditors of the association holding liens on the units that were recorded before termination may enforce those liens in the same manner as any lienholder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(h) The respective interests of unit owners referred to in subsections (e), (f) and (g) are as follows:

(1) Except as provided in subdivision (h)(2), the respective interests of unit owners are the fair market values of their units, limited common elements, and common element interests immediately before the termination, as determined by one (1) or more independent appraisers selected by the association. The decision of the independent appraisers shall be distributed to the unit owners and becomes final unless disapproved within thirty (30) days after distribution by unit owners of units to which at least twenty-five percent (25%) of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and common element interest by the total fair market values of all the units and common elements; and

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value of the unit or any limited common element before destruction cannot be made, the interests of all unit owners are their respective common element interests immediately before the termination.

(i) (1) If a lien or encumbrance against all or any portion of the real estate comprising the condominium has priority over the declaration, and the lien or encumbrance has been released with respect to any unit, then the lien or encumbrance shall be deemed subordinate to the declaration.

(2) Notwithstanding subdivision (i)(1), foreclosure or enforcement of a lien or encumbrance against withdrawable real estate does not of itself withdraw that real estate from the condominium, but the person taking title to the real estate has the right to require from the association an amendment excluding the real estate from the condominium, upon request and payment of the expense of the amendment.



§ 66-27-319 - Rights of secured lenders.

The declaration may require that all or a specified number or percentage of the mortgagees or beneficiaries of deeds of trust encumbering the units approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to deny or delegate control over the general administrative affairs of the association by the unit owners or the board of directors, or prevent the association or the board of directors from commencing, intervening in, or settling any litigation or proceeding, or receiving and distributing any insurance proceeds except pursuant to § 66-27-413.



§ 66-27-320 - Obligation to complete or restore.

The declarant or unit owner or owners, as applicable, shall promptly repair and restore, to a condition compatible with the remainder of the condominium, any portion of the condominium affected by the exercise of rights reserved or created by §§ 66-27-310 -- 66-27-313, 66-27-315 and 66-27-316.



§ 66-27-321 - Master associations.

(a) If the declaration for a condominium provides that any of the powers described in § 66-27-402 are to be exercised by or may be delegated to a profit or nonprofit corporation, or unincorporated association, that exercises those or other powers on behalf of one (1) or more condominiums or for the benefit of the unit owners of one (1) or more condominiums, all provisions of part 1, this part and parts 4 and 5 of this chapter applicable to unit owners' associations apply to any such corporation, or unincorporated association, except as modified by this section.

(b) Unless a master association is acting in the capacity of an association described in § 66-27-401, it may exercise the powers set forth in § 66-27-402(a)(2) only to the extent expressly permitted in the declarations of condominiums that are part of the master association or expressly described in the delegations of power from those condominiums to the master association.

(c) If the declaration of any condominium provides that the board of directors may delegate certain powers to a master association, the members of the board of directors have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 66-27-403, 66-27-408 -- 66-27-410 and 66-27-412 apply in the conduct of the affairs of a master association only to those persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of part 1, this part, and parts 4 and 5 of this chapter.

(e) Notwithstanding § 66-27-403(f) with respect to the election of the board of directors of an association, by all unit owners after the period of declarant control ends, and even if a master association is also an association described in § 66-27-401, the certificate of incorporation or other instrument creating the master association and the declaration of each condominium, the powers of which are assigned by the declaration or delegated to the master association, may provide that the board of directors of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all condominiums subject to the master association may elect all members of that board of directors;

(2) All members of the board of directors of all condominiums subject to the master association may elect all members of that board of directors;

(3) All unit owners of each condominium subject to the master association may elect specified members of that board of directors; or

(4) All members of the board of directors of each condominium subject to the master association may elect specified members of that board of directors.



§ 66-27-322 - Submission of a unit to an additional declaration.

(a) A unit may be submitted to an additional declaration creating a new condominium if the submittal is permitted by the declaration creating the unit.

(b) The submission of a unit to an additional declaration shall not be deemed a subdivision of a unit under § 66-27-313.

(c) Upon the submittal of a unit to an additional declaration, the following shall apply:

(1) The appurtenant interest of the unit in the common elements shall be allocated to the units created under the additional declaration pursuant to the terms of the additional declaration;

(2) The association under the additional declaration shall pay all assessments due with respect to the unit submitted to an additional declaration and may exercise any of the rights that may be exercised by the owner of the unit;

(3) The lien for assessments in favor of the association created under the original declaration shall not attach to any unit created under an additional declaration if the owner of the unit has paid the unit's share of the assessment to either the association created under the original declaration or to the association created under the additional declaration;

(4) The units created under an additional declaration shall be subject to the terms and conditions of the original declaration, as it may be supplemented by the additional declaration; and

(5) Members of the board of directors of the association created under the original declaration may be elected in any of the following ways specified in the original declaration:

(A) All unit owners of units created under the original declaration shall elect all members of the board of directors and the vote of any unit subject to an additional declaration shall be cast by a representative of the association created under the additional declaration;

(B) The board of directors of any association created under an additional declaration may elect specified members of the board of directors under the original declaration;

(C) Specified members of the board of directors or specified officers of the association created by the additional declaration may be deemed elected as specified members of the board of directors under the original declaration; or

(D) Any other manner provided in the original declaration permitted under the laws applicable to nonprofit corporations.

(d) Any unit created by submitting a unit to an additional declaration may be further submitted to an additional declaration subject to this section if permitted pursuant to all declarations applicable to the unit.



§ 66-27-323 - Merger or consolidation of condominiums.

(a) Any two (2) or more condominiums, by agreement of the unit owners as provided in subsection (b), may be merged or consolidated into a single condominium. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant condominium is, for all purposes, the legal successor of all of the preexisting condominiums and the operations and activities of all associations of the preexisting condominiums shall be merged or consolidated into a single association, which shall hold all powers, rights, obligations, assets and liabilities of all preexisting associations.

(b) An agreement of two (2) or more condominiums to merge or consolidate pursuant to subsection (a) must be evidenced by an agreement prepared, executed, recorded and certified by the president of the association of each of the preexisting condominiums following approval by owners of units to which are allocated the percentage of votes in each condominium required to terminate that condominium, or such other percentage of votes as may be required by the declarations of each of the merging condominiums. Any such agreement must be recorded in every county in which a portion of the condominium is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant condominium, either by stating the reallocations or the formulas upon which they are based or by stating the percentage of overall allocated interests of the new condominium that are allocated to all of the units comprising each of the preexisting condominiums, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the preexisting condominium must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting condominium.






Part 4 - Tennessee Condominium Act of 2008 -- Unit Owners' Association

§ 66-27-401 - Organization of unit owners' association.

A unit owners' association must be organized no later than the date the first unit in the condominium is conveyed. The membership of the association at all times shall consist exclusively of all the unit owners or, following termination of the condominium, of all former unit owners entitled to distributions of proceeds under § 66-27-318, or their heirs, successors, or assigns. The association shall be organized as a profit or nonprofit corporation or limited liability company or, in the case of a condominium with four (4) or fewer units that is not a master association, the association may be organized as an unincorporated association.



§ 66-27-402 - Powers of unit owners' association.

(a) Except as provided in subsection (b), and subject to the declaration, the association, even if unincorporated, or if incorporated or a limited liability company even if subsequently dissolved administratively, may:

(1) Adopt and amend bylaws, and rules and regulations;

(2) Adopt and amend budgets for revenues, expenditures, and reserves and collect assessments for common expenses from unit owners;

(3) Hire and discharge managing agents and other employees, agents, and independent contractors;

(4) Institute, defend, or intervene in litigation or administrative proceedings in its own name on behalf of itself or two (2) or more unit owners on matters affecting the condominium;

(5) Make contracts and incur liabilities;

(6) Regulate the use, maintenance, repair, replacement, and modification of common elements;

(7) Cause additional improvements to be made as a part of the common elements;

(8) Acquire, hold, encumber, and convey in its own name any right, title, or interest to real or personal property, but common elements may be conveyed or subjected to a security interest only pursuant to § 66-27-412;

(9) Grant easements, leases, licenses, and concessions through or over the common elements;

(10) Impose and receive any payments, fees, or charges for the use, rental, or operation of the common elements, other than limited common elements described in § 66-27-302(2) and (4), and for services provided to unit owners;

(11) Impose charges for late payment of assessments and, after notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws, and rules and regulations of the association;

(12) Impose reasonable charges for the preparation and recordation of amendments to the declaration or the provision of information required by § 66-27-502;

(13) Impose reasonable charges for services rendered in connection with the transfer of a unit;

(14) Provide for the indemnification of its officers and members of its board of directors and maintain directors' and officers' liability insurance;

(15) Assign its right to future income, including the right to receive common expense assessments, but, except for assignments of income to finance common expenses of the association, only to the extent the declaration expressly so provides;

(16) Exercise any other powers conferred by the declaration or bylaws;

(17) Exercise all other powers that may be exercised in this state by legal entities of the same type as the association; and

(18) Exercise any other powers necessary and proper for the governance and operation of the association.

(b) The declaration may not impose limitations on the power of the association to deal with the declarant, its agents or contractors, that are more restrictive than the limitations imposed on the power of the association to deal with other persons.



§ 66-27-403 - Board of directors and officers.

(a) Except as provided in the declaration, the bylaws, in subsection (b), or other provisions of part 2, part 3, this part and part 5 of this chapter, the board of directors may act in all instances on behalf of the association. In the performance of their duties, the officers and members of the board of directors are required to exercise:

(1) If appointed by the declarant, the care required of fiduciaries of the unit owners; or

(2) If elected by the unit owners, ordinary and reasonable care.

(b) The board of directors may not act on behalf of the association to amend the declaration pursuant to § 66-27-317, to terminate the condominium pursuant to § 66-27-318, or to elect members of the board of directors or determine the qualifications, powers and duties, or terms of office of members of the board of directors pursuant to subsection (f), but the board of directors may fill vacancies in its membership for the unexpired portion of any term, and may elect members of the board of directors of a master association as provided in the declaration.

(c) (1) Subject to subsection (d), the declaration may provide for a period of declarant control of the association, during which period a declarant, or persons designated by the declarant, may appoint and remove the officers and members of the board of directors. Regardless of the period provided in the declaration, a period of declarant control terminates no later than the earlier of:

(A) One hundred twenty (120) days after conveyance of seventy-five percent (75%) of the units that may be created to unit owners other than a declarant; or

(B) Five (5) years after the conveyance of the first unit to a purchaser other than the declarant or, if more than one hundred (100) units may be created in the condominium, then seven (7) years after the first conveyance.

(2) A declarant may voluntarily surrender the right to appoint and remove officers and members of the board of directors before termination of that period, but in that event the declarant may require, for the duration of the period of declarant control, that specified actions of the association or board of directors, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective.

(d) Not later than one hundred twenty (120) days after conveyance of twenty-five percent (25%) of the units that may be created to unit owners other than a declarant, at least one (1) member of the board must be elected by unit owners other than the declarant.

(e) Not later than the termination of any period of declarant control, the unit owners shall elect a board of directors of at least three (3) members, at least a majority of whom must be unit owners. The board of directors shall elect the officers. The board of directors and officers shall take office upon election.

(f) Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds (2/3) vote of all persons present and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the board of directors with or without cause, other than a member appointed by the declarant.



§ 66-27-404 - Transfer of special declarant rights.

(a) No special declarant right, created or reserved under part 2, part 3, this part and part 5 of this chapter may be transferred except by an instrument evidencing the transfer recorded in the register's office in every county in which any portion of the condominium is located. The instrument is not effective unless executed by the transferee.

(b) Upon transfer of any special declarant right, the liability of a transferor declarant is as follows:

(1) A transferor is not relieved of any obligation or liability arising before the transfer. Lack of privity does not deprive the association or any unit owner of standing to maintain an action to enforce any obligation of the transferor.

(2) If a successor to any special declarant right is an affiliate of a declarant as defined by § 66-27-203, the transferor is jointly and severally liable with the successor for any obligations or liabilities of the successor relating to the condominium.

(3) If a transferor retains any special declarant right, but transfers other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is liable for any obligations or liabilities imposed on a declarant by part 2, part 3, this part and part 5 of this chapter or by the declaration relating to the retained special declarant rights and arising after the transfer.

(4) A transferor has no liability for any act or omission or any breach of a contractual obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

(c) Unless otherwise provided in a mortgage instrument or deed of trust, in case of foreclosure of a mortgage, tax sale, judicial sale, sale by a trustee under a deed of trust, or sale under the United States Bankruptcy Code (11 U.S.C. § 101 et seq.), receivership proceedings, or sale by the association pursuant to its declaration, of any units owned by a declarant or other real estate in a condominium subject to development rights, a person acquiring title to all the real estate being foreclosed or sold succeeds to all special declarant rights related to that real estate held by that declarant, unless the person acquiring title records an instrument within one hundred twenty (120) days following the foreclosure, in the register's office of every county in which any portion of the condominium lies, disclaiming any or all of such rights.

(d) Upon foreclosure, tax sale, judicial sale, sale by a trustee under a deed of trust, or sale under the United States Bankruptcy Code, receivership proceedings, or sale by the association pursuant to its declaration, of all units and other real estate in a condominium owned by a declarant:

(1) The declarant ceases to have any special declarant rights; and

(2) All special declarant rights continue in favor of the purchaser unless disclaimed by a recorded instrument within one hundred twenty (120) days following the foreclosure or sale as provided in subsection (c).

(e) The liabilities and obligations of a person who succeeds to special declarant rights are as follows:

(1) A successor to any special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by part 2, part 3, this part and part 5 of this chapter or by the declaration;

(2) A successor to any special declarant right, other than a successor described in subdivision (e)(3) or (e)(4), who is not an affiliate of a declarant, is subject to all obligations and liabilities imposed by part 2, part 3, this part and part 5 of this chapter or the declaration:

(A) On a declarant who relates to the declarant's exercise or non-exercise of special declarant rights; or

(B) On the declarant's transferor, other than:

(i) Misrepresentations by any previous declarant;

(ii) Warranty obligations on improvements made by any previous declarant, or made before the condominium was created;

(iii) Breach of any fiduciary obligation by any previous declarant or the previous declarant's appointees to the board of directors; or

(iv) Any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer;

(3) A successor to only a right reserved in the declaration to maintain models, sales offices, and signs pursuant to § 66-27-315, if the successor is not an affiliate of a declarant, may not exercise any other special declarant right, and is not subject to any liability or obligation as a declarant, except the obligation to provide the information required by part 5 of this chapter, and any liability arising as a result of the obligation; and

(4) A successor to all special declarant rights held by the successor's transferor who is not an affiliate of that declarant and who succeeded to those rights pursuant to a deed in lieu of foreclosure or a judgment or instrument conveying title to units under subsection (c), may declare the successor's intention within one hundred twenty (120) days after acquiring title, in an instrument recorded in every county in which any portion of the condominium lies, to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant rights to any person acquiring title to any unit owned by the successor, or unit recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than any right held by the successor's transferor to control the board of directors in accordance with § 66-27-403(d) for the duration of any period of declarant control, and any attempted exercise of those rights is void. So long as a successor declarant has not or may not exercise special declarant rights under this subsection (e), the successor declarant is not subject to any liability or obligation as a declarant other than liability for the successor declarant's acts and omissions under § 66-27-403(d).

(f) Nothing in this section subjects any successor to a special declarant right to any claims against or other obligations of a transferor declarant, other than claims and obligations arising under part 2, part 3, this part and part 5 of this chapter or the declaration.



§ 66-27-405 - Termination of contracts and leases of declarant.

If entered into before the board of directors elected by the unit owners pursuant to § 66-27-403(e) takes office, any contract or lease between the association and a declarant or an affiliate of a declarant, unless the contract or lease exercises a development right or a special declarant right, or any other contract or lease that was not disclosed in the declaration or otherwise in writing prior to the first conveyance of a unit to a party other than the declarant, and at the time entered into was unconscionable to the unit owners under the circumstances then prevailing, may be terminated without penalty by the association at any time after the board of directors elected by the unit owners pursuant to § 66-27-403(e) takes office, upon not less than ninety (90) days notice to the other party. This section does not apply to any lease, the termination of which would terminate the condominium or reduce its size, unless the real estate subject to that lease was included in the condominium for the purpose of avoiding the right of the association to terminate a lease under this section. This section applies only to condominiums containing units restricted to residential purposes.



§ 66-27-406 - Bylaws.

(a) The bylaws of the association must provide for:

(1) The number of members of the board of directors and the titles of the officers of the association;

(2) Election by the board of directors of a president, secretary, and any other officers of the association the bylaws specify;

(3) The qualifications, powers and duties, terms of office, and manner of electing and removing members of the board of directors and officers and filling vacancies;

(4) Which, if any, of its powers the board of directors or officers may delegate to other persons or to a managing agent;

(5) Which of its officers may prepare, execute, certify, and record amendments to the declaration on behalf of the association; and

(6) The method of amending the bylaws.

(b) Subject to the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate.



§ 66-27-407 - Upkeep of condominium.

(a) Except to the extent provided by the declaration, subsection (b), or § 66-27-413(h), the association is responsible for maintenance, repair, and replacement of the common elements, and each unit owner is responsible for maintenance, repair, and replacement of the unit owner's unit. Each unit owner shall afford to the association and the other unit owners, and to their agents or employees, access to and through the unit owner's unit that is reasonably necessary for those purposes. If damage is inflicted on the common elements, or on any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible, is liable for the cost of the prompt repair thereof, to the extent the cost of repair is not covered by property insurance required to be maintained by the declaration.

(b) In addition to the liability that a declarant as a unit owner has under part 2, part 3, this part and part 5 of this chapter, the declarant alone is liable for all expenses in connection with real estate subject to development rights, to the extent the expenses exceed the benefit derived by the association or the other unit owners from the benefit. No other unit owner and no other portion of the condominium is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real estate subject to development rights inures to the declarant.



§ 66-27-408 - Meetings.

A meeting of the association must be held at least once each year. Special meetings of the association may be called by the president, a majority of the board of directors or by unit owners having twenty percent (20%), or any lower percentage specified in the bylaws, of the votes in the association. Not less than ten (10) nor more than sixty (60) days in advance of any meeting, the secretary or other officer specified in the bylaws shall cause notice to be hand-delivered, sent prepaid by United States mail, by facsimile, electronically, or by other means expressly authorized by the declaration, to the address of each unit or to any other physical or electronic address designated in writing or by electronic means by the unit owner. The notice of any meeting must state the time, place, and method of attendance of or at the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget changes, and any proposal to remove a director or officer. Notice may be waived in writing signed by all unit owners.



§ 66-27-409 - Quorums.

(a) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if persons entitled to cast twenty percent (20%) of the votes that may be cast for election of the board of directors are present in person or by proxy at the beginning of the meeting.

(b) Unless the bylaws specify a larger percentage, a quorum is deemed present throughout any meeting of the board of directors if persons entitled to cast fifty percent (50%) of the votes on that board are present at the beginning of the meeting.

(c) Attendance at a meeting may be in person, by telephone, or by any other means specified in the bylaws. Attendance at a meeting of the association may also be by proxy.



§ 66-27-410 - Voting -- Proxies.

(a) If only one (1) of the multiple owners of a unit is present at a meeting of the association, that owner is entitled to cast all the votes allocated to that unit. If more than one (1) of the multiple owners are present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the multiple owners, unless the declaration expressly provides otherwise. There is majority agreement if any one (1) of the multiple owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(b) Votes allocated to a unit may be cast pursuant to proxy duly executed by a unit owner. If a unit is owned by more than one (1) person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may not revoke a proxy given pursuant to this section, except by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. The duration of a proxy is governed by the Tennessee Nonprofit Corporation Act, compiled in title 48, chapters 51-68, including, without limitation, § 48-57-205.

(c) If the declaration requires that votes on specified matters affecting the condominium be cast by lessees rather than unit owners of leased units:

(1) Subsections (a) and (b) apply to lessees as if they were unit owners;

(2) Unit owners who have leased their units to other persons may not cast votes on those specified matters; and

(3) Lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners must also be given notice, in the manner provided in § 66-27-408, of all meetings at which lessees may be entitled to vote.

(d) No votes allocated to a unit owned by the association may be cast.



§ 66-27-411 - Tort and contract liability.

Any action alleging a wrong done by the association must be brought against the association and not against any unit owner. A unit owner is not precluded from bringing an action contemplated by this section because the unit owner is a unit owner or a member or officer of the association.



§ 66-27-412 - Conveyance or encumbrance of common elements.

(a) Portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least eighty percent (80%) of the votes in the association, including, during any period of declarant control, eighty percent (80%) of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; and a like percentage vote by the owners of any units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association; provided, that proceeds of a sale of a limited common element shall be reserved for the benefit of the unit or units to which the limited common element is allocated.

(b) An agreement to convey common elements or subject them to a security interest must be evidenced by the execution of an agreement, or ratifications of the agreement, in the same manner as a deed, by the requisite number of unit owners. The agreement may specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications of the agreement must be recorded in every county in which a portion of the condominium is situated, and is effective only upon recordation.

(c) The association, on behalf of the unit owners, may contract to convey common elements, or subject them to a security interest, but the contract is not enforceable against the association until approved pursuant to subsections (a) and (b). Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(d) Any purported conveyance, encumbrance, judicial sale or other voluntary transfer of common elements, unless made pursuant to this section, is voidable; provided, that no action challenging the validity of a conveyance or encumbrance made by the association pursuant to this section may be brought more than one (1) year following the conveyance or encumbrance.

(e) A conveyance or encumbrance of common elements pursuant to this section does not deprive any unit of its rights of access to and support of the unit and the remaining common elements and essential services.

(f) A conveyance or encumbrance of common elements pursuant to this section does not affect the priority or validity of preexisting encumbrances.



§ 66-27-413 - Insurance.

(a) Commencing no later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements insuring against risks of direct physical loss commonly insured against for similar properties. The total amount of insurance after application of any deductibles shall be no less than eighty percent (80%) of the total replacement cost of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations and other items normally excluded from property policies; and

(2) Liability insurance, including medical payments insurance, in an amount determined by the board of directors, but no less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements.

(b) In the case of a building containing units having horizontal boundaries described in the declaration, the insurance maintained under subdivision (a)(1), to the extent reasonably available, shall include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) is not reasonably available, the association shall promptly cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association, in any event, may carry any other insurance it deems appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsection (a) must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of the unit owner's interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner, lessee, or member of the owner's or lessee's household, unless it can be shown that the act with intent to cause the loss of the unit owner, lessee, or member of the owner's or lessee's household was the cause of the loss;

(3) No act or omission by any unit owner, unless acting in the capacity of a governing board member of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under subdivision (a)(1) and subsection (b) must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any mortgagee or beneficiary under a deed of trust. The insurance trustee or the association shall hold any insurance proceeds in trust for unit owners and lienholders as their interests may appear. Subject to subsection (h), the proceeds must be disbursed first for the repair or restoration of the damaged property, and unit owners and lienholders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the condominium is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the unit owner's own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner, mortgagee, or beneficiary under a deed of trust. The insurer issuing the policy may not cancel or refuse to renew it until after notice of the proposed cancellation or nonrenewal has been mailed to the association and to each and any additional insured under the policy at their respective last known addresses, in accordance with the Cancellation of Commercial Risk Insurance Act, compiled in title 56, chapter 7, part 18, or, if the policy is a policy of personal risk insurance, as defined in § 56-5-302, then in accordance with the law governing such insurance.

(h) (1) Any portion of the condominium for which insurance is required under this section that is damaged or destroyed shall be repaired or replaced promptly by the association unless:

(A) The condominium is terminated;

(B) Repair or replacement would be illegal under any state or local health or safety statute or ordinance; or

(C) Eighty percent (80%) of the unit owners, together with eighty percent (80%) of owners of units that are assigned limited common elements that will not be rebuilt, vote not to rebuild.

(2) The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire condominium is not repaired or replaced:

(A) The insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the condominium;

(B) The insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lienholders, as their interests may appear; and

(C) The remainder of the proceeds must be distributed to all the unit owners or lienholders, as their interests may appear, in proportion to the common element interests of all the units.

(3) If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under § 66-27-207(a), and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations. Notwithstanding this subsection (h), § 66-27-318 governs the distribution of insurance proceeds if the condominium is terminated. This section may be varied or waived in the case of a condominium all of whose units are restricted to nonresidential use.



§ 66-27-414 - Assessments for common expenses.

(a) Until the board of directors makes a common expense assessment, the declarant shall pay all common expenses. After any assessment has been made by the board of directors, assessments must be made at least annually, based on a budget adopted at least annually by the board of directors.

(b) Except for assessments under subsections (c)-(e), all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 66-27-307(a). Any past due common expense assessment or installment of the common expense assessment bears interest at the rate established by the association not exceeding the maximum effective annual rate of interest as determined by the department of financial institutions.

(c) To the extent permitted by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element may be assessed against the units to which that limited common element is assigned, equally, or in any other proportion that the declaration provides;

(2) Any common expense or portion of the common expense benefiting fewer than all of the units may be assessed exclusively against the units benefited; and

(3) The costs of insurance may be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association pursuant to § 66-27-416(a) may be made only against the units in the condominium at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner, the association may assess that expense exclusively against the owner's unit.

(f) If common expense liabilities are reallocated, common expense assessments and any installment of the common expense assessments not yet due shall be recalculated in accordance with the reallocated common expense liabilities.

(g) With respect to residential units only, notwithstanding any provision to the contrary set forth in the declaration, the board of directors shall have the power at any time to levy assessments to preserve the physical integrity of the condominium or to comply with governmental requirements applicable to the condominium. The assessments may be in the form of a single assessment or an assessment for reserves to be paid in such installments as shall be determined by the board of directors.



§ 66-27-415 - Lien for assessments.

(a) (1) (A) The association has a lien on a unit for any assessment levied against that unit or fines imposed against its unit owner from the time the assessment or fine becomes due, which lien may be foreclosed by judicial action.

(B) Notwithstanding subdivision (a)(1)(A), the declaration may provide that the association's lien may be foreclosed in like manner as a deed of trust with power of sale under title 35, chapter 5; provided, that the association shall give notice of its action to the unit owner and to all lienholders of record prior to the first publication of notice as required under title 35, chapter 5.

(C) Notice shall be deemed sufficient if sent by United States mail, postage prepaid:

(i) If to the unit owner, at the unit, or, if different, the last address for the unit owner on file with the association; or

(ii) If to a lienholder, at the address set forth in the instrument of record, or, if different, at such other address as the lienholder may have on file with the association.

(D) Notice shall be deemed received three (3) days after deposit in the United States mail, postage prepaid. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 66-27-402(a)(10), (11) and (12) are enforceable as assessments under this section. If an assessment is payable in installments, the full amount of the assessment is a lien from the time the first installment of the assessment becomes due.

(b) (1) A lien under this section is prior to all other liens and encumbrances on a unit, except:

(A) Liens and encumbrances recorded before the recordation of the declaration;

(B) A first mortgage or deed of trust on the unit recorded before the date on which the assessment sought to be enforced became delinquent; and

(C) Liens for real estate taxes and other governmental assessments or charges against the unit.

(2) (A) The lien is also prior to the mortgages and deeds of trust described in subdivision (b)(1)(B) to the extent of the common expense assessments based on the periodic budget adopted by the association pursuant to § 66-27-414(a) that would have become due in the absence of acceleration during the six (6) months immediately preceding institution of an action to enforce the lien.

(B) The lien shall not have the priority provided for in subdivision (b)(2)(A) over the mortgages and deeds of trust described in subdivision (b)(1)(B) in the event that the owner of the unit or the holder of any first mortgage or deed of trust on the unit has notified the association in writing of the holder's name and address and the identity of the unit upon which it holds a first mortgage or deed of trust, and the association has failed, within thirty (30) days of the date six (6) months of assessments for common expenses due from the unit became delinquent, to give written notice of the delinquency to the holder of the first mortgage or deed of trust at the address provided by the party.

(3) This subsection (b) does not affect the priority of mechanics or materialmens liens. The lien under this section is not subject to the statutory or other right of redemption, homestead, or any other exemption, unless specifically reserved in the declaration.

(c) Unless the first recorded declaration otherwise provides, if two (2) or more associations have liens for assessments created at any time on the same real estate, those liens have priority based upon the priority of recording of the declarations creating the liens.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within six (6) years after the date the lien for the assessment becomes effective.

(f) This section does not prohibit actions to recover sums for which subsection (a) creates a lien or prohibits an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association, upon written request, shall furnish to a unit owner, or to a holder of any mortgage or deed of trust encumbering the unit, or their respective authorized agents, a written statement setting forth the amount of unpaid assessments against the owner's unit. The statement must be furnished within seven (7) days after receipt of the request and is binding on the association.



§ 66-27-416 - Liability for judgments and liens.

(a) The liability of a unit owner in an unincorporated association for a judgment against the association shall be limited to the percentage of the judgment equal to the undivided percentage ownership of the unit owner in the common elements.

(b) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 66-27-412, the holder of that security interest shall exercise its right against the common elements only.

(c) Whether perfected before or after the creation of the condominium, if a lien other than a deed of trust or mortgage, including a judgment lien or lien attributable to work performed or materials supplied, becomes effective against two (2) or more units, the unit owner of an affected unit may pay to the lienholder the amount of the lien attributable to the owner's unit, and the lienholder, upon receipt of payment, shall promptly deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio that the unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(d) A judgment against the association must be indexed in the name of the condominium and the association.



§ 66-27-417 - Association records.

The association shall keep financial records sufficiently detailed to enable the association to comply with §§ 66-27-502 and 66-27-503. All financial and other records shall be made reasonably available for examination by any unit owner, the holder of any mortgage or deed of trust encumbering a unit, and their respective authorized agents.



§ 66-27-418 - Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, either under § 66-27-413 for insurance proceeds, or § 66-27-318 following termination, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.






Part 5 - Tennessee Condominium Act of 2008 -- Units Restricted to Residential Purposes

§ 66-27-501 - Applicability -- Waiver.

This part applies only to units restricted to residential purposes, unless expressly made applicable by the declaration.



§ 66-27-502 - Responsibility to provide information.

(a) The association, upon request from a unit owner, a purchaser or any lender to either a unit owner or a purchaser, or their respective authorized agents, shall provide to the requesting party, within ten (10) business days following the date of the association's receipt of the request, the information specified in § 66-27-503, to the extent applicable. It shall be the responsibility of a unit owner to advise a purchaser or lender, upon request, how the association may be contacted. The association will be entitled to charge a reasonable fee for providing the information that, if not paid, may be assessed against the unit whose owner, lender, or purchaser requested the information.

(b) When construction of a condominium is not yet complete, a declarant, prior to the first sale of any interest in a unit to a third-party purchaser, shall upon request, and within ten (10) business days following the date of the declarant's receipt of the request, provide the information specified in § 66-27-503, to the extent applicable and to the extent available, to any purchaser or prospective lender to a purchaser. If any of the information is not available within ten (10) business days following the date of the request, then it shall be provided at least ten (10) business days prior to closing of the sale of the unit.

(c) The party requesting the information shall be entitled to rely on the information provided, unless the party has actual knowledge to the contrary.

(d) Any request to be made or information to be provided under this part shall be provided in writing or by electronic means, which may include, without limitation, by email or posting to a web site and providing a link and access to the web site.



§ 66-27-503 - Information to be provided -- General.

The information to be provided pursuant to § 66-27-502 shall include the following:

(1) The name and principal address of the declarant, during the period of declarant control only, the association, and the condominium;

(2) A copy of the recorded, or if not recorded then in substantially final form to the extent available, master deed or declaration, bylaws, charter or articles of association of the association, and all amendments of and exhibits to the master deed or declaration, bylaws, charter or articles of association of the association;

(3) A copy of the current rules and regulations of the association;

(4) The most recent balance sheet, income statement, and approved budget for the association, or, if there has never been an approved budget, then the projected budget. The budget must include, without limitation:

(A) A statement of the amount, or a statement that there is no amount, included in the budget as a reserve for repairs and replacements, and whether or not any study has been done to determine their adequacy, and if a study has been done, where the study will be made available for review and inspection;

(B) A statement of any other reserves;

(C) The projected aggregate annual common expense assessment by category of expenditures for the association;

(D) The projected monthly common expense assessment, or the method of calculating each unit's share of the assessment, for each type of unit;

(E) A description of any indebtedness secured by the common elements or other amenities owned by the association or available for the use of the unit owners; and

(F) A description of any lease affecting the common elements or amenities owned by the association or available for the use of the unit owners;

(5) Minutes of all meetings of the members and/or the board of directors of the association for the twenty-four-month period ending on the date of the request;

(6) The current monthly assessment and any special assessment applicable to the unit in question, and the amount of any delinquencies in any assessments applicable to the unit;

(7) Any fees or assessments due as a result of a transfer of the applicable unit;

(8) The amount and nature of any additional fees currently imposed for use by members of the common elements or other amenities;

(9) A statement of the insurance coverage, which may be provided in the form of an appropriate certificate from the insurer, maintained by the association that includes the types of coverage, limits and deductibles of the insurance;

(10) A statement of any unsatisfied judgments and a description of any pending suits against the association;

(11) A description of any pending suits filed by the association, other than for the collection of delinquent assessments;

(12) The total amount of current monthly, annual, or special assessments for all units in the condominium that are more than sixty (60) days past due as of the most recent available report, but in no event more than ninety (90) days prior to the date of the request; and

(13) Whether the board of directors is still under declarant control and, if so, when that period of control ends.



§ 66-27-504 - Declarant liability.

If the declarant prepared or caused to be prepared all or a part of the information required by this part, the declarant may be held liable for any materially false or misleading statement, or for any material omission of any required information, with respect to that portion of the information that the declarant prepared. The declarant shall not be liable for:

(1) Any false or misleading information or for any omission of material fact unless the declarant had actual knowledge of the statement or omission, or, in the exercise of reasonable care, should have known of the statement or omission; or

(2) Following the end of the period of declarant control, failure of the association to provide information under § 66-27-503 that was prepared by the declarant.



§ 66-27-505 - Remedies for noncompliance.

(a) (1) If the association or declarant, as applicable, fails to provide the information required by § 66-27-503, within the time provided in this section, then the association or declarant, as applicable, shall be liable for and shall pay a fine or penalty of two hundred fifty dollars ($250) to the party on whose behalf the request is made, following the first request for the information, and a fine or penalty of five hundred dollars ($500) if not supplied within ten (10) business days following the second request for the information, plus all costs, including, without limitation, reasonable attorney's fees incurred in obtaining the information or enforcing the fines or penalties, or both, provided for in this section.

(2) In addition, and not in limitation of subdivision (a)(1), neither the purchaser nor any unit owned by the purchaser, shall be liable for any past due assessments that would have been disclosed if the information would have been provided within ten (10) business days following the second request for the information; provided, that the requesting party had no actual knowledge of the past due assessments at the time the unit was acquired by the purchaser.

(3) The fine or penalty, or both, shall not be the exclusive remedy of the aggrieved party, but shall be in addition to all other remedies to which the party shall be entitled at law or in equity, including, without limitation, specific performance.

(b) If at the time of the request for information the declarant is in control of the association or the condominium, or both, then the declarant must provide the information required within ten (10) business days following receipt of a written request for the information, or, if the information is not available at that time, then within ten (10) business days prior to closing. If the information is not provided within that time, then the prospective buyer shall have the right to rescind the contract upon notice to the declarant, or, in the buyer's sole discretion, the buyer may extend the closing date until a date that is ten (10) business days following the date upon which the information is provided, and may seek specific performance of this obligation in a court of competent jurisdiction, and shall be entitled to recover all costs and expenses incurred in doing so, including, without limitation, reasonable attorney's fees.



§ 66-27-506 - Escrow of deposits.

Any deposit made in connection with the purchase or reservation of a unit from a declarant shall be placed in escrow and held in this state in an account designated solely for that purpose by a licensed title insurance company or agent of the licensed title insurance company, an attorney, a licensed real estate broker, or an independent bonded escrow company, and shall be deposited in an institution whose accounts are insured by a governmental agency or instrumentality, or any other lawful escrow or trust account, until:

(1) Delivered to the declarant at closing;

(2) Delivered to the declarant because of purchaser's default under a contract to purchase the unit;

(3) Refunded to the purchaser;

(4) Interpleaded into a court of appropriate jurisdiction; or

(5) Disbursed pursuant to a final order of a court of appropriate jurisdiction.



§ 66-27-507 - Conversion buildings.

(a) A declarant of a condominium containing conversion buildings, who offers units in the condominium, shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion no later than sixty (60) days before the tenants and any subtenant in possession are required to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and shall be hand-delivered to the unit or mailed by prepaid United States mail to the tenant and subtenant at the address of the unit or any other mailing address provided by a tenant. No tenant or subtenant may be required to vacate upon less than sixty (60) days notice, except by reason of nonpayment of rent, waste, conduct that disturbs other tenants' peaceful enjoyment of the premises, unlawful conduct, or other breach of a written lease, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession.

(b) Nothing in this section permits termination of a lease by a declarant in violation of its terms.









Chapter 28 - Uniform Residential Landlord and Tenant Act

Part 1 - General Provisions

§ 66-28-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Residential Landlord and Tenant Act."



§ 66-28-102 - Application.

(a) This chapter applies only in counties having a population of more than seventy-five thousand (75,000), according to the 2010 federal census or any subsequent federal census.

(b) This chapter applies to rental agreements entered into or extended or renewed after July 1, 1975. Transactions entered into before July 1, 1975, and not extended or renewed after that date, and the rights, duties and interests flowing from them remain valid and may be terminated, completed, consummated, or enforced as required or permitted by any statute or other law amended or repealed by this chapter as though the amendment or repeal has not occurred.

(c) Unless created to avoid the application of this chapter, the following arrangements are not governed by this chapter:

(1) Residence at an institution, public or private, if incidental to detention or the provision of medical, geriatric, educational, counseling, religious, or similar service;

(2) Occupancy under a contract of sale of a dwelling unit or the property of which it is a part, if the occupant is the purchaser or a person who succeeds to the purchaser's interest;

(3) Transient occupancy in a hotel, or motel or lodgings subject to city, state, transient lodgings or room occupancy under the Excise Tax Act, compiled in title 67, chapter 4, part 20;

(4) Occupancy by an owner of a condominium unit or a holder of a proprietary lease in a cooperative; or

(5) Occupancy under a rental agreement covering premises used by the occupant primarily for agricultural purposes.

(d) This chapter shall not apply to any occupancy in a public housing unit or other housing unit that is subject to regulation by the department of housing and urban development and owned by a governmental entity or non-profit corporation to the extent such regulation conflicts with state law, but shall apply to the extent that any such regulations defer to the application of state law.



§ 66-28-103 - Purposes -- Rules of construction.

(a) This chapter shall be liberally construed and applied to promote its underlying purposes and policies.

(b) Underlying purposes and policies of this chapter are to:

(1) Simplify, clarify, modernize and revise the law governing the rental of dwelling units and the rights and obligations of landlord and tenant;

(2) Encourage landlord and tenant to maintain and improve the quality of housing;

(3) Promote equal protection to all parties; and

(4) Make uniform the law in Tennessee.

(c) Unless displaced by this chapter, the principles of law and equity, including the law relating to capacity to contract, health, safety and fire prevention, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause supplement its provisions.

(d) This chapter being a general chapter intended as a unified coverage of its subject matter, no part of it is to be construed as impliedly repealed by subsequent legislation if that construction can reasonably be avoided.



§ 66-28-104 - Chapter definitions.

Subject to additional definitions contained in this chapter, which apply to specific portions of this chapter, and unless the context otherwise requires, in this chapter:

(1) "Action" means recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined, including an action for possession;

(2) "Building and housing codes" means any law, ordinance, or governmental regulation concerning fitness for habitation, or the construction, maintenance, operation, occupancy, use, or appearance of any premises, or dwelling unit;

(3) "Dwelling unit" means a structure or the part of a structure that is used as a home, residence, or sleeping place by one (1) person who maintains a household or by two (2) or more persons who maintain a common household;

(4) "Good faith" means honesty in fact in the conduct of the transaction concerned;

(5) "Landlord" means the owner, lessor, or sublessor of the dwelling unit or the building of which it is a part, and it also means a manager of the premises who fails to disclose as required by § 66-28-302;

(6) "Nuisance vehicle" means any vehicle that is incapable of operating under its own power and is detrimental to the health, welfare or safety of persons in the community;

(7) "Organization" means a corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership or association, two (2) or more persons having a joint or common interest, and any other legal or commercial entity;

(8) (A) "Owner" means one (1) or more persons, jointly or severally, in whom is vested:

(i) All or part of the legal title to property; or

(ii) All or part of the beneficial ownership and a right to the present use and enjoyment of the premises;

(B) "Owner" also means a mortgagee in possession;

(9) "Person" means an individual or organization;

(10) "Premises" means a dwelling unit and the structure of which it is a part and facilities and appurtenances therein and grounds, areas and facilities held out for the use of tenants generally or whose use is promised to the tenant;

(11) "Rental agreement" means all agreements, written or oral, and valid rules and regulations adopted under § 66-28-402 embodying the terms and conditions concerning the use and occupancy of a dwelling unit and premises;

(12) "Rents" means all payments to be made to the landlord under the rental agreement;

(13) (A) "Security deposit" means an escrow payment made to the landlord under the rental agreement for the purpose of securing the landlord against financial loss due to damage to the premises occasioned by the tenant's occupancy other than ordinary wear and tear and any monetary damage due to the tenant's breach of the rental agreement;

(B) "Security deposit" shall in no way infer that the landlord is providing any service for the personal protection or safety of the tenant beyond that prescribed by law;

(14) "Substantially impaired" means that a dwelling unit or premises has been deemed unfit for human habitation by a governmental authority;

(15) "Tenant" means a person entitled under a rental agreement to occupy a dwelling unit to the exclusion of others;

(16) "Unauthorized vehicle" means a vehicle that is not registered to a tenant, an occupant or a tenant's known guest, and has remained for more than seven (7) consecutive days on real property leased or rented by a landlord for residential purposes;

(17) "Utilities" means the provision of water, electricity, sewer or natural gas; and

(18) "Vehicle" means any device for carrying passengers, livestock, goods or equipment that moves on wheels and/or runners.



§ 66-28-105 - Jurisdiction and service of process.

(a) The general sessions and circuit courts of this state shall exercise original jurisdiction over any landlord or tenant with respect to any conduct in this state governed by this chapter. In addition to any other method provided by rule or by statute, personal jurisdiction over the parties may be acquired in a civil action or proceeding instituted in law or equity by service of process in the manner provided by law.

(b) A landlord who is not a resident of this state or is a corporation not authorized to do business in this state and engages in a transaction subject to this chapter may designate an agent upon whom service of process may be made in this state. The agent shall be a resident of this state or a corporation authorized to do business in this state. The designation shall be in writing, filed with the secretary of state, and must set forth the name and street address, including zip code, of the agent, the name and street address, including zip code, of the landlord and be accompanied by a ten dollar ($10.00) filing fee. If no designation is made and filed or if process cannot be served in this state upon the designated agent, process may be served upon the secretary of state forthwith by mailing a copy of the process and pleading by registered or certified mail to the defendant or respondent at that party's last known address. The process must be accompanied by a ten dollar ($10.00) fee and specify the address of the defendant. An affidavit of service shall be filed by the secretary of state with the clerk of the court on or before the return day of the process.



§ 66-28-106 - Notice.

(a) Either party has notice of a fact if such person:

(1) Has actual knowledge of it; or

(2) Has been given written notice.

(b) All parties must give written notice to the last known or designated address contained in the lease agreement.



§ 66-28-107 - Residential landlord registration.

(a) (1) Each landlord of one (1) or more dwelling units is required to furnish the following information with the agency or department of local government that is responsible for enforcing building codes in the jurisdiction where the dwelling units are located:

(A) The landlord or the landlord's agent's name, telephone number, and physical address, which does not include a post office box; and

(B) The street address and unit number, as appropriate, for each dwelling unit that the landlord owns, leases, or subleases or has the right to own, lease, or sublease.

(2) The information required under subdivision (a)(1) shall be furnished on a form provided by the agency or department responsible for enforcing building codes. The agency or department is authorized to collect from a landlord filing the form a fee not to exceed ten dollars ($10.00) per year.

(3) If any information required under subdivision (a)(1) or the ownership of the dwelling units changes, the landlord who transferred the property by sale or otherwise, or the landlord's agent, shall notify the agency or department of such change within thirty (30) days of the change in ownership.

(b) (1) Any landlord who fails to register or who fails to send notification of change of ownership as required by this section shall be assessed a fine in the amount of fifty dollars ($50.00) per week by the agency or department of local government that is responsible for enforcing building codes in the jurisdiction where the dwelling units are located.

(2) Prior to the assessment of the fine, the landlord shall be given an opportunity to appear and be heard at a hearing to be held concerning the landlord's failure to register or failure to send notification of change of ownership. A written notice of the date, time and place of the hearing shall be mailed the landlord at least fifteen (15) days prior to the scheduled hearing.

(c) This section shall only apply to any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census.



§ 66-28-108 - Notification sent by e-mail.

If the tenant provides an electronic mail address in the rental agreement, any notification required to be sent to the tenant pursuant to this chapter may be made by the landlord through electronic notification to such mail address, unless a provision in this chapter requires a specific form of notification other than electronic notification; provided, however, that the landlord shall not require the tenant to provide an electronic mail address as a condition of entering into a rental agreement.






Part 2 - Rental Agreements

§ 66-28-201 - Terms and conditions.

(a) The landlord and tenant may include in a rental agreement, terms and conditions not prohibited by this chapter or other rule of law including rent, term of the agreement, and other provisions governing the rights and obligations of parties. A rental agreement cannot provide that the tenant agrees to waive or forego rights or remedies under this chapter. The landlord or the landlord's agent shall advise in writing that the landlord is not responsible for, and will not provide, fire or casualty insurance for the tenant's personal property.

(b) In absence of a lease agreement, the tenant shall pay the reasonable value for the use and occupancy of the dwelling unit.

(c) Rent shall be payable without demand at the time and place agreed upon by the parties. Notice is specifically waived upon the nonpayment of rent by the tenant only if such a waiver is provided for in a written rental agreement. Unless otherwise agreed, rent is payable at the dwelling unit and periodic rent is payable at the beginning of any term of one (1) month or less and otherwise in equal monthly installments at the beginning of each month. Upon agreement, rent shall be uniformly apportionable from day to day.

(d) There shall be a five-day grace period beginning the day the rent was due to the day a fee for the late payment of rent may be charged. The date the rent was due shall be included in the calculation of the five-day grace period. If the last day of the five-day grace period occurs on a Sunday or legal holiday, as defined in § 15-1-101, the landlord shall not impose any charge or fee for the late payment of rent; provided, that the rent is paid on the next business day. Any charge or fee, however described, which is charged by the landlord for the late payment of rent, shall not exceed ten percent (10%) of the amount of rent past due.



§ 66-28-202 - Effect of unsigned or undelivered agreement.

(a) If the landlord does not sign a written rental agreement, acceptance of rent without reservation by the landlord binds the parties on a month to month tenancy.

(b) Any person or persons taking possession without payment of rent and failing to sign a written rental agreement delivered to them by the landlord or who enter without oral agreement are deemed to be trespassers and may be evicted forthwith and may be held liable for damages and rent for the term of trespass and reasonable attorney's fees; provided, that if such person or persons pay rent, which is accepted by the landlord, such person or persons shall become tenants of the landlord.



§ 66-28-203 - Prohibited provisions.

(a) No rental agreement may provide that the tenant:

(1) Authorizes any person to confess judgment on a claim arising out of the rental agreement;

(2) Agrees to the exculpation or limitation of any liability of the landlord to the tenant arising under law or to indemnify the landlord for that liability or the costs connected with such liability.

(b) A provision prohibited by subsection (a) included in an agreement is unenforceable. Should a landlord willfully provide a rental agreement containing provisions known by the landlord to be prohibited by this chapter, the tenant may recover actual damages sustained. The tenant cannot agree to waive or forego rights or remedies under this chapter.



§ 66-28-204 - Unconscionability.

(a) If the court, as a matter of law, finds:

(1) A rental agreement or any provision thereof was unconscionable when made, the court shall enforce the remainder of the agreement without the unconscionable provision, or limit the application of any unconscionable provision to avoid an unconscionable result; or

(2) A settlement in which a party waives or agrees to forego a claim or right under this chapter or under a rental agreement was unconscionable at the time it was made, the court shall enforce the remainder of the settlement without the unconscionable provision, or limit the application of any unconscionable provision to avoid the unconscionable result.

(b) If unconscionability is put into issue by a party or by the court upon its own motion, the parties shall be afforded a reasonable opportunity to present evidence as to the setting, purpose, and effect of the rental agreement or settlement to aid the court in making the determination.






Part 3 - Landlord Obligations

§ 66-28-301 - Security deposits.

(a) All landlords of residential property requiring security deposits prior to occupancy are required to deposit all tenants' security deposits in an account used only for that purpose, in any bank or other lending institution subject to regulation by the state or any agency of the United States government.

(b) Except as otherwise provided in subdivision (b)(2)(B), the tenant shall have the right to inspect the premises to determine the tenant's liability for physical damages that are the basis for any charge against the security deposit. An inspection of the premises to determine the tenant's liability for physical damages that are the basis for any charge against the security deposit and the landlord's estimated costs to repair such damage shall be conducted as follows:

(1) (A) Upon request by the landlord for a tenant to vacate or within five (5) days after receipt by the landlord of written notice of the tenant's intent to vacate, the landlord may provide notice to the tenant of the tenant's right to be present at the inspection of the premises. Such notice may advise the tenant that the tenant may request a time of inspection to be set by the landlord during normal working hours. The landlord may require the inspection to be after the tenant has completely vacated the premises and is ready to surrender possession and return all means of access to the entire premises; provided, that the inspection shall be either on the day the tenant completely vacates the premises or within four (4) calendar days of the tenant vacating the premises. If the landlord provides written notice of the tenant's right to be present at the landlord's inspection and the tenant schedules an inspection, but fails to attend such inspection, the tenant waives the right to contest any damages found by the landlord as a result of such inspection by the landlord; provided, that notice of the tenant's waiver upon such circumstances is set out in the rental agreement.

(B) If a tenant requests a mutual inspection as provided in subdivision (b)(1)(A), the landlord and tenant shall then inspect the premises and compile a comprehensive listing of any presently ascertainable damage to the unit that is the basis for any charge against the security deposit and the estimated dollar cost of repairing the damage. The landlord and tenant shall sign the listing. Except as provided in subsection (g), the signatures of the landlord and the tenant on the listing shall be conclusive evidence of the accuracy of the listing. If the tenant refuses to sign the listing, the tenant shall state specifically in writing the items on the list to which the tenant dissents.

(2) (A) If the tenant has acted in any manner set out in subdivisions (b)(2)(B)(i)-(vi), the landlord may inspect the premises and compile a comprehensive listing of any presently ascertainable damage to the unit that is the basis for any charge against the security deposit and the estimated dollar cost of repairing the damage without providing the tenant an opportunity to inspect the premises; provided, that the landlord provides a written copy, sent by certificate of mailing to the tenant, of the listing of any damages and estimated cost of repairs to the tenant upon the tenant's written request.

(B) The tenant shall not have a right to inspect the premises as provided in this section if the tenant has:

(i) Vacated the rental premises without giving written notice;

(ii) Abandoned the premises;

(iii) Been judicially removed from the premises;

(iv) Not contacted the landlord after the landlord's notice of right to mutual inspection of the premises;

(v) Failed to appear at the arranged time of inspection as provided in subdivision (b)(1); or

(vi) If the tenant has not requested a mutual inspection pursuant to subsection (b) or is otherwise inaccessible to the landlord.

(c) No landlord shall be entitled to retain any portion of a security deposit if the security deposit was not deposited in an account as required by subsection (a) and a listing of damages is not provided as required by subsection (b).

(d) A tenant who disputes the accuracy of the final damage listing given pursuant to subsection (b) may bring an action in a circuit or general sessions court of competent jurisdiction of this state. The tenant's claim shall be limited to those items from which the tenant specifically dissented in accordance with the listing or specifically dissented in accordance with subsection (b); otherwise the tenant shall not be entitled to recover any damages under this section.

(e) Should a tenant vacate the premises with unpaid rent or other amounts due and owing, the landlord may remove the deposit from the account and apply the moneys to the unpaid debt.

(f) In the event the tenant leaves not owing rent and having any refund due, the landlord shall send notification to the last known or reasonably determinable address, of the amount of any refund due the tenant. In the event the landlord shall not have received a response from the tenant within sixty (60) days from the sending of such notification, the landlord may remove the deposit from the account and retain it free from any claim of the tenant or any person claiming in the tenant's behalf.

(g) Nothing in this section precludes the landlord from recovering the costs of any and all contractual damages to which the landlord may be entitled, plus the cost of any additional physical damages to the premises that are discovered after an inspection that has been completed pursuant to subsection (b); provided, however, that costs of any physical damage to the premises may only be recovered if the damage was discovered by the landlord prior to the earlier of:

(1) Thirty (30) days after the tenant vacated or abandoned the premises; or

(2) Seven (7) days after a new tenant takes possession of the premises.

(h) Notwithstanding subsection (a), all landlords of residential property shall be required to notify their tenants at the time such persons sign the lease and submit the security deposit, of the location of the account required to be maintained pursuant to this section, but shall not be required to provide the account number to such persons.



§ 66-28-302 - Address of landlord or agent.

(a) The landlord or any person authorized to enter into a rental agreement on the landlord's behalf shall disclose to the tenant in writing at or before the commencement of the tenancy the name and address of:

(1) The agent authorized to manage the premises; and

(2) An owner of the premises or a person or agent authorized to act for and on behalf of the owner for the acceptance of service of process and for receipt of notices and demands.

(b) The information required to be furnished by this section shall be kept current and this section extends to and is enforceable against any successor landlord, owner or manager.

(c) A person who fails to comply with subsection (a) becomes an agent of each person who is a landlord for the purpose of service of process and receiving and receipting for notices and demands.



§ 66-28-303 - Possession of dwelling.

At the commencement of the terms, the landlord shall deliver possession of the premises to the tenant in compliance with the rental agreement and § 66-28-304. The landlord may bring an action for possession against any person wrongfully in possession and may recover the damages provided in § 66-28-512(c).



§ 66-28-304 - Maintenance by landlord.

(a) The landlord shall:

(1) Comply with requirements of applicable building and housing codes materially affecting health and safety;

(2) Make all repairs and do whatever is necessary to put and keep the premises in a fit and habitable condition;

(3) Keep all common areas of the premises in a clean and safe condition; and

(4) In multi-unit complexes of four (4) or more units, provide and maintain appropriate receptacles and conveniences for the removal of ashes, garbage, rubbish and other waste from common points of collection subject to § 66-28-401(3).

(b) If the duty imposed by subdivision (a)(1) is greater than any duty imposed by any other paragraph of subsection (a), the landlord's duty shall be determined by reference to subdivision (a)(1).

(c) The landlord and tenant may agree in writing that the tenant perform specified repairs, maintenance tasks, alterations, and remodeling, but only if the transaction is entered into in good faith and not for the purpose of evading the obligations of the landlord.

(d) The landlord may not treat performance of the separate agreement described in subsection (c) as a condition to any obligation or performance of any rental agreement.



§ 66-28-305 - Limitation of landlord's liability.

Unless otherwise agreed, a landlord who conveys premises that include a dwelling unit subject to a rental agreement in a good faith sale to a bona fide purchaser, landlord or agent, or both, is relieved of liability under the rental agreement and this chapter as to events occurring subsequent to written notice to the tenant of the conveyance and transfer of the security deposit to the bona fide purchaser.






Part 4 - Tenant Obligations

§ 66-28-401 - General maintenance and conduct obligations.

The tenant shall:

(1) Comply with all obligations primarily imposed upon tenants by applicable provisions of building and housing codes materially affecting health and safety;

(2) Keep that part of the premises that the tenant occupies and uses as clean and safe as the condition of the premises when the tenant took possession;

(3) Dispose from the tenant's dwelling unit all ashes, rubbish, garbage, and other waste to the designated collection areas and into receptacles;

(4) Not deliberately or negligently destroy, deface, damage, impair or remove any part of the premises or permit any person to do so; and shall not engage in any illegal conduct on the premises; and

(5) Act and require other persons on the premises, with the tenant's or other occupants' consent, to act in a manner that will not disturb the neighbors' peaceful enjoyment of the premises.



§ 66-28-402 - Rules and regulations.

(a) A landlord, from time to time, may adopt rules or regulations, however described, concerning the tenant's use and occupancy of the premises. It is enforceable against the tenant only if:

(1) Its purpose is to promote the convenience, safety, or welfare of the tenants in the premises, preserve the landlord's property from abusive use, or make a fair distribution of services and facilities held out for the tenants generally;

(2) It is reasonably related to the purpose for which it is adopted;

(3) It applies to all tenants in the premises;

(4) It is sufficiently explicit in its prohibition, direction, or limitation of the tenant's conduct to fairly inform the tenant of what the tenant must or must not do to comply;

(5) It is not for the purpose of evading the obligations of the landlord; and

(6) The tenant has notice of it at the time the tenant enters into the rental agreement.

(b) A rule or regulation adopted after the tenant enters into the rental agreement is enforceable against the tenant if reasonable notice of its adoption is given to the tenant and it does not work a substantial modification of the rental agreement.



§ 66-28-403 - Access by landlord.

(a) The tenant shall not unreasonably withhold consent to the landlord to enter onto the premises, including entering into the dwelling unit, in order to inspect the premises, make necessary or agreed repairs, decorations, alterations, or improvements, supply necessary or agreed services, or exhibit the premises to prospective or actual purchasers, mortgagees, workers or contractors.

(b) The landlord may enter the premises without consent of the tenant in case of emergency. "Emergency" means a sudden, generally unexpected occurrence or set of circumstances demanding immediate action.

(c) Where no known emergency exists, if any utilities have been turned off due to no fault of the landlord, the landlord shall be permitted to enter the premises. The landlord may inspect the premises to ascertain any damages to the premises and make necessary repairs of damages resulting from the lack of utilities.

(d) The landlord shall not abuse the right of access or use it to harass the tenant.

(e) The landlord has no right of access to the premises except:

(1) By court order;

(2) As permitted by this section, § 66-28-506 and § 66-28-507(b);

(3) If the tenant has abandoned or surrendered the premises;

(4) If the tenant is deceased, incapacitated or incarcerated; or

(5) Within the final thirty (30) days of the termination of the rental agreement for the purpose of showing the premises to prospective tenants; provided, that such right of access is set forth in the rental agreement and notice is given to the tenant at least twenty-four (24) hours prior to entry.



§ 66-28-404 - Use and occupation by tenant.

Unless otherwise agreed, the tenant shall occupy the dwelling unit only as a dwelling unit. The rental agreement may require that the tenant notify the landlord of any anticipated extended absence from the premises in excess of seven (7) days. Notice shall be given on or before the first day of any extended absence.



§ 66-28-405 - Abandonment.

(a) The tenant's unexplained or extended absence from the premises for thirty (30) days or more without payment of rent as due shall be prima facie evidence of abandonment. The landlord is then expressly authorized to reenter and take possession of the premises.

(b) (1) The tenant's nonpayment of rent for fifteen (15) days past the rental due date, together with other reasonable factual circumstances indicating the tenant has permanently vacated the premises, including, but not limited to, the removal by the tenant of substantially all of the tenant's possessions and personal effects from the premises, or the tenant's voluntary termination of utility service to the premises, shall also be prima facie evidence of abandonment.

(2) In cases described in subdivision (b)(1), the landlord shall post notice at the rental premises and shall also send the notice to the tenant by regular mail, postage prepaid, at the rental premises address. The notice shall state that:

(A) The landlord has reason to believe that the tenant has abandoned the premises;

(B) The landlord intends to reenter and take possession of the premises, unless the tenant contacts the landlord within ten (10) days of the posting and mailing of the notice;

(C) If the tenant does not contact the landlord within the ten-day period, the landlord intends to remove any and all possessions and personal effects remaining in or on the premises and to rerent the dwelling unit; and

(D) If the tenant does not reclaim the possessions and personal effects within thirty (30) days of the landlord taking possession of the possessions and personal effects, the landlord intends to dispose of the tenant's possessions and personal effects as provided for in subsection (c).

(3) The notice shall also include a telephone number and a mailing address at which the landlord may be contacted.

(4) If the tenant fails to contact the landlord within ten (10) days of the posting and mailing of the notice, the landlord may reenter and take possession of the premises. If the tenant contacts the landlord within ten (10) days of the posting and mailing of the notice and indicates the tenant's intention to remain in possession of the rental premises, the landlord shall comply with the provisions of this chapter relative to termination of tenancy and recovery of possession of the premises through judicial process.

(c) When proceeding under either subsection (a) or (b), the landlord shall remove the tenant's possessions and personal effects from the premises and store the personal possessions and personal effects for not less than thirty (30) days. The tenant may reclaim the possessions and personal effects from the landlord within the thirty-day period. If the tenant does not reclaim the possessions and personal effects within the thirty-day period, the landlord may sell or otherwise dispose of the tenant's possessions and personal effects and apply the proceeds of the sale to the unpaid rents, damages, storage fees, sale costs and attorney's fees. Any balances are to be held by the landlord for a period of six (6) months after the sale.






Part 5 - Enforcement and Remedies

§ 66-28-501 - Noncompliance with rental agreement by landlord.

(a) Except as provided in this chapter, the tenant may recover damages, obtain injunctive relief and recover reasonable attorney's fees for any noncompliance by the landlord with the rental agreement or any section of this chapter upon giving fourteen (14) days' written notice.

(b) If the rental agreement is terminated for noncompliance after sufficient notice, the landlord shall return all prepaid rent and security deposits recoverable by the tenant under § 66-28-301.



§ 66-28-502 - Failure to supply essential services.

(a) (1) If the landlord deliberately or negligently fails to supply essential services, the tenant shall give written notice to the landlord specifying the breach and may do one (1) of the following:

(A) Procure essential services during the period of the landlord's noncompliance and deduct their actual and reasonable costs from the rent;

(B) Recover damages based upon the diminution in the fair rental value of the dwelling unit, provided tenant continues to occupy premises; or

(C) Procure reasonable substitute housing during the period of the landlord's noncompliance, in which case the tenant is excused from paying rent for the period of the landlord's noncompliance.

(2) In addition to the remedy provided in subdivision (a)(1)(C), the tenant may recover the actual and reasonable value of the substitute housing and in any case under this subsection (a), reasonable attorney's fees.

(3) "Essential services" means utility services, including gas, heat, electricity, and any other obligations imposed upon the landlord which materially affect the health and safety of the tenant.

(b) A tenant who proceeds under this section may not proceed under § 66-28-501 or § 66-28-503 as to that breach.

(c) The rights under this section do not arise until the tenant has given written notice to the landlord and has shown that the condition was not caused by the deliberate or negligent act or omission of the tenant, a member of the tenant's family, or other person on the premises with the tenant's consent.



§ 66-28-503 - Fire or casualty damage.

(a) If the dwelling unit or premises are damaged or destroyed by fire or casualty to an extent that the use of the dwelling unit is substantially impaired, the tenant:

(1) May immediately vacate the premises; and

(2) Shall notify the landlord in writing within fourteen (14) days thereafter of the tenant's intention to terminate the rental agreement, in which case the rental agreement terminates as of the date of vacating.

(b) If the dwelling unit or premises are damaged or destroyed by fire or casualty to an extent that restoring the dwelling unit or premises to its undamaged condition requires the tenant to vacate the premises, the landlord is authorized to terminate the rental agreement within fourteen (14) days of providing written notice to the tenant.

(c) If the rental agreement is terminated, the landlord shall return all prepaid rent and security deposits recoverable under § 66-28-301. If the tenant vacates pursuant to this section, accounting for rent is to occur as of the date the tenant returns the keys to the landlord or has, in fact, vacated the dwelling unit or premises whichever date is earlier.



§ 66-28-504 - Unlawful ouster, exclusion, or diminution of service.

If the landlord unlawfully removes or excludes the tenant from the premises or willfully diminishes services to the tenant by interrupting essential services as provided in the rental agreement to the tenant, the tenant may recover possession or terminate the rental agreement and, in either case, recover actual damages sustained by the tenant, and punitive damages when appropriate, plus a reasonable attorney's fee. If the rental agreement is terminated under this section, the landlord shall return all prepaid rent and security deposits.



§ 66-28-505 - Noncompliance by tenant -- Failure to pay rent.

(a) (1) Except as otherwise provided in subsection (b), if there is a material noncompliance by the tenant with the rental agreement or a noncompliance with § 66-28-401 materially affecting health and safety, the landlord may deliver a written notice to the tenant specifying the acts and omissions constituting the breach and that the rental agreement shall terminate as provided in subdivisions (a)(2) or (a)(3).

(2) If the breach for which notice was given in subdivision (a)(1) is remediable by the payment of rent, the cost of repairs, damages, or any other amount due to the landlord pursuant to the rental agreement, the landlord may inform the tenant that if the breach is not remedied within fourteen (14) days after receipt of such notice, the rental agreement shall terminate, subject to the following:

(A) All repairs to be made by the tenant to remedy the tenant's breach must be requested in writing by the tenant and authorized in writing by the landlord prior to such repairs being made; provided, however, that the notice sent pursuant to this subdivision (a)(2) shall inform the tenant that prior written authorization must be given by the landlord to the tenant pursuant to this subdivision (a)(2)(A); and

(B) If substantially the same act or omission which constituted a prior noncompliance of which notice was given recurs within six (6) months, the landlord may terminate the rental agreement upon at least seven (7) days' written notice specifying the breach and the date of termination of the rental agreement.

(3) If the breach for which notice was given in subdivision (a)(1) is not remediable by the payment of rent, the cost of repairs, damages, or any other amount due to the landlord pursuant to the rental agreement, the landlord may inform the tenant that the rental agreement shall terminate upon a date not less than fourteen (14) days after receipt of the notice.

(4) Nothing in subdivision (a)(2) or (a)(3) shall be construed as requiring a landlord to provide additional notice to the tenant other than the notice required by this section.

(b) Notwithstanding subsection (a), if the tenant waives any notice required by this section, the landlord may proceed to file a detainer warrant immediately upon breach of the agreement for failure to pay rent without the landlord providing notice of such breach to the tenant; provided, however, that this subsection (b) shall not reduce the tenant's grace period as provided in § 66-28-201. The tenant's waiver pursuant to this subsection (b) shall be set out in twelve (12) point bold font or larger in the rental agreement.

(c) Notwithstanding notice of a breach or the filing of a detainer warrant pursuant to this section, the rental agreement is enforceable by the landlord for the collection of rent for the remaining term of the rental agreement.

(d) Except as otherwise provided in this chapter, the landlord may recover damages and obtain injunctive relief for any noncompliance by the tenant with the rental agreement or § 66-28-401. The landlord may recover reasonable attorney's fees for breach of contract and nonpayment of rent as provided in the rental agreement.

(e) The landlord may recover punitive damages from the tenant for willful destruction of property caused by the tenant or by any other person on the premises with the tenant's consent.



§ 66-28-506 - Failure of tenant to maintain dwelling.

If there is noncompliance by the tenant with § 66-28-401 materially affecting health and safety that can be remedied by repair, replacement of a damaged item or cleaning, and the tenant fails to comply as promptly as conditions require in case of emergency or within fourteen (14) days after written notice by the landlord specifying the breach and requesting that the tenant remedy it within that period of time, the landlord may enter the dwelling unit and cause the work to be done in a workmanlike manner and submit an itemized bill for the actual and reasonable cost or the fair and reasonable value thereof as rent on the next date when periodic rent is due, or if the rental agreement has terminated, for immediate payment.



§ 66-28-507 - Absence, nonuse or abandonment by tenant.

(a) If the rental agreement requires the tenant to give notice to the landlord of an anticipated extended absence in excess of seven (7) days as required in § 66-28-404 and the tenant willfully fails to do so, the landlord may recover actual damages from the tenant.

(b) During any absence of the tenant in excess of seven (7) days, the landlord may enter the dwelling unit at times reasonably necessary.

(c) If the tenant abandons the dwelling unit, the landlord shall use reasonable efforts to rerent the dwelling unit at a fair rental. If the landlord rents the dwelling unit for a term beginning prior to the expiration of the rental agreement, the rental agreement is terminated as of the date of the new tenancy. If the tenancy is from month-to-month, or week-to-week, the term of the rental agreement for this purpose shall be deemed to be a month or a week, as the case may be.



§ 66-28-508 - Waiver of landlord's right to terminate.

If the landlord accepts rent without reservation and with knowledge of a tenant default, the landlord by such acceptance condones the default and thereby waives such landlord's right and is estopped from terminating the rental agreement as to that breach.



§ 66-28-509 - Landlord liens.

A contracted lien or security interest on behalf of the landlord in the tenant's household goods shall not be enforceable unless perfected by a Uniform Commercial Code filing with the secretary of state. All other liens are hereby expressly prohibited under this chapter. The landlord shall be responsible for releasing the lien at expiration or termination of the lease.



§ 66-28-510 - Landlord's remedy after termination.

If the rental agreement is terminated, the landlord may have a claim for possession and for rent and a separate claim for actual damages for breach of the rental agreement and reasonable attorney's fees.



§ 66-28-511 - Recovery of possession by landlord limited.

A landlord may not recover or take possession of the dwelling unit by action or otherwise, including willful diminution of services to the tenant by interrupting or causing the interruption of electric, gas, water or other essential service to the tenant, except in case of abandonment, surrender, or as permitted in this chapter.



§ 66-28-512 - Termination of periodic tenancy -- Holdover remedies.

(a) The landlord or the tenant may terminate a week-to-week tenancy by a written notice given to the other at least ten (10) days prior to the termination date specified in the notice.

(b) The landlord or the tenant may terminate a month-to-month tenancy by a written notice given to the other at least thirty (30) days prior to the periodic rental date specified in the notice.

(c) If a tenant remains in possession without the landlord's consent after expiration of the term of the rental agreement or its termination, the landlord may bring an action for possession, back rent and reasonable attorney's fees as well as any other damages provided for in the lease. If the tenant's holdover is willful and not in good faith, the landlord, in addition, may also recover actual damages sustained by the landlord, plus reasonable attorney's fees. If the landlord consents to the tenant's continued occupancy, § 66-28-201(c) shall apply.



§ 66-28-513 - Remedies for abuse of access.

(a) If the tenant refuses to allow lawful access, the landlord may obtain injunctive relief to compel access, or terminate the rental agreement. In either case, the landlord may recover actual damages and reasonable attorney's fees.

(b) If the landlord makes an unlawful entry or a lawful entry in an unreasonable manner or makes repeated demands for entry otherwise lawful but which have the effect of unreasonably harassing the tenant, the tenant may obtain injunctive relief to prevent the recurrence of the conduct, or terminate the rental agreement. In either case, the tenant may recover actual damages and reasonable attorney's fees.



§ 66-28-514 - Retaliatory conduct prohibited.

(a) Except as provided in this section, a landlord may not retaliate by increasing rent or decreasing services or by bringing or threatening to bring an action for possession because the tenant:

(1) Has complained to the landlord of a violation under § 66-28-301; or

(2) Has made use of remedies provided under this chapter.

(b) (1) Notwithstanding subsection (a), a landlord may bring an action for possession if:

(A) The violation of the applicable building or housing code was caused primarily by lack of reasonable care by the tenant or other person in the tenant's household or upon the premises with the tenant's consent;

(B) The tenant is in default in rent; or

(C) Compliance with the applicable building or housing code requires alteration, remodeling, or demolition which would effectively deprive the tenant of use of the dwelling unit.

(2) The maintenance of the action does not release the landlord from liability under § 66-28-501(b).



§ 66-28-515 - Administration of remedies -- Enforcement.

(a) The remedies provided by this chapter shall be so administered that the aggrieved party may recover lawful damages. The aggrieved party has an obligation and duty to mitigate damages.

(b) Any right or obligation declared by this chapter is enforceable by legal action unless the provision declaring it specifies a different and limited effect.



§ 66-28-516 - Obligation of good faith.

Every duty under this chapter and every act which must be performed as a condition precedent to the exercise of a right or remedy under this chapter imposes an obligation of good faith in its performance or enforcement.



§ 66-28-517 - Termination by landlord for violence or threats to health, safety, or welfare of persons or property.

(a) A landlord may terminate a rental agreement within three (3) days from the date written notice is received by the tenant if the tenant or any other person on the premises with the tenant's consent:

(1) Willfully or intentionally commits a violent act;

(2) Behaves in a manner which constitutes or threatens to be a real and present danger to the health, safety or welfare of the life or property of other tenants or persons on the premises; or

(3) Creates a hazardous or unsanitary condition on the property that affects the health, safety or welfare or the life or property of other tenants or persons on the premises.

(b) The notice required by this section shall specifically detail the violation which has been committed and shall be effective only from the date of receipt of the notice by the tenant.

(c) Upon receipt of such written notice, the tenant shall be entitled to immediate access to any court of competent jurisdiction for the purpose of obtaining a temporary or permanent injunction against such termination by the landlord.

(d) Nothing in this section shall be construed to allow a landlord to recover or take possession of the dwelling unit by action or otherwise including willful diminution of services to the tenant by interrupting or causing interruption of electric, gas or other essential service to the tenant except in the case of abandonment or surrender.

(e) If the landlord's action in terminating the lease under this provision is willful and not in good faith, the tenant may in addition recover actual damages sustained by the tenant plus reasonable attorney's fees.

(f) The failure to bring an action for or to obtain an injunction may not be used as evidence in any action to recover possession of the dwelling unit.



§ 66-28-518 - Towing of unauthorized vehicles.

(a) A landlord may have an unauthorized vehicle towed or otherwise removed from real property leased or rented by such landlord for residential purposes, upon giving ten (10) days written notice by posting the same upon the subject vehicle.

(b) A landlord may have a tenant's, occupant's, tenant's guest's, or trespasser's vehicle immediately towed or otherwise removed from such real property, without notice, if and when such person fails to comply with the landlord's permit parking policy as defined in the landlord's posted signage.

(c) A landlord may have a tenant's, occupant's, tenant's guest's, or trespasser's vehicle immediately towed or otherwise removed from such real property, without notice, for such person's failure to comply with the landlord's posted signage relative to traffic and parking restrictions, including, but not limited to, traffic lanes, fire lanes, fire hydrants, accessible parking areas for persons with disabilities, and/or the blocking of trash receptacles.

(d) The owner or lessee of a vehicle that has been removed pursuant to this section may make application to take possession of such vehicle and remove such vehicle from the place to which it has been removed or stored by paying the costs of removing such vehicle, plus the accrued towing and storage charges.



§ 66-28-519 - Towing of vehicles.

(a) A landlord may have the following vehicles towed or otherwise removed from real property leased or rented by such landlord for residential purposes, upon giving a ten-day written notice by posting the same upon the subject vehicle:

(1) A vehicle with one (1) or more flat or missing tires;

(2) A vehicle unable to operate under its own power;

(3) A vehicle with a missing or broken windshield or more than one (1) broken or missing window;

(4) A vehicle with one (1) or more missing fenders or bumpers; or

(5) A motor vehicle that has not been in compliance with all applicable local or state laws relative to titling, licensing, operation, and registration for more than thirty (30) days.

(b) If the owner of the vehicle is not present, then prior to removing the vehicle pursuant to this section, the person, firm or entity that actually tows the vehicle shall notify local law enforcement of the vehicle identification number (VIN), registration information, license plate number and description of the vehicle. Local law enforcement shall keep a record of all such information which shall be available for public inspection.



§ 66-28-520 - Towing of nuisance vehicles.

Any nuisance vehicle located on or about the premises of real property that has been leased or rented for residential purposes may be towed or otherwise removed from such premises by the landlord upon giving twenty-four (24) hours written notice by posting the same upon the subject vehicle.



§ 66-28-521 - Termination of utility services.

If a written rental agreement requires the tenant to have utility services placed in the tenant's name and the tenant fails to do so within three (3) days of occupancy of the rented premises, the landlord may have such utility services terminated if the existing utility service is in the name of the landlord.









Chapter 29 - Abandoned or Unclaimed Property

Part 1 - Uniform Disposition of Unclaimed (Personal) Property Act

§ 66-29-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Banking organization" means any national bank or state bank, trust company, savings bank, industrial bank, land bank, safe deposit company, or private banker;

(2) "Business association" means any corporation, other than a public corporation, joint stock company, business trust, partnership cooperative, or any association for business purposes of two (2) or more individuals;

(3) "Financial organization" means any savings and loan association, building and loan association, credit union, cooperative bank, or investment company;

(4) "Holder" means any person in possession of property subject to this chapter belonging to another, or who is trustee in case of a trust, or is indebted to another on an obligation subject to this part;

(5) "Life insurance corporation" means any association or corporation transacting the business of insurance on the lives of persons or insurance appertaining thereto, including, but not by way of limitation, endowments and annuities;

(6) "Local government" means any municipality or county located in Tennessee;

(7) "Military medal" means any decoration or award that may be presented or awarded to a member of a unit of the armed forces or national guard;

(8) "Owner" means a depositor in case of a deposit, a beneficiary in case of a trust, a creditor, claimant, or payee in case of other choses in action, or any person having a legal or equitable interest in property subject to this part, or the legal representative of such person;

(9) "Person" means any individual, business association, government or political subdivision, public corporation, public authority, estate, trust, two (2) or more persons having a joint or common interest, or any other legal or commercial entity, whether such person is acting in such person's own right or in a representative or fiduciary capacity;

(10) "Property" means tangible personalty located in this state and all intangible personalty;

(11) "Treasurer" means the state treasurer; and

(12) "Utility" means any person who owns or operates for public use, any plant, equipment, property, franchise, or license for the transmission of communications or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas.



§ 66-29-104 - Property held by banking or financial organizations or by business associations.

The following property held or owing by a banking or financial organization or by a business association is presumed abandoned:

(1) Any demand, savings, or matured time deposit made with a banking organization, together with any interest or dividend thereon, excluding any charges that may lawfully be withheld, unless the owner has, within five (5) years:

(A) Increased or decreased the amount of the deposit, or presented the passbook or other similar evidence of the deposit for the crediting of interest;

(B) Corresponded in writing with the banking organization concerning the deposit; or

(C) Otherwise indicated an interest in the deposit as evidenced by a memorandum on file with the banking organization, providing such memorandum is one which is routinely kept according to customary banking practices;

(2) Any funds paid toward the purchase of shares or other interest in a financial organization or any deposit made therewith, and any interest or dividends thereon excluding any charges that may lawfully be withheld, unless the owner has within five (5) years:

(A) Increased or decreased the amount of the funds or deposit or presented an appropriate record for the crediting of interest or dividends;

(B) Corresponded in writing with the financial organization concerning the funds or deposit; or

(C) Otherwise indicated an interest in the funds or deposit as evidenced by a memorandum on file with the financial organization;

(3) (A) Any sum payable on checks certified or on written instruments issued on which a banking or financial organization or business association is directly liable, including, by way of illustration but not of limitation, certificates of deposit, drafts, money orders and traveler's checks, that, with the exception of money orders and traveler's checks, has been outstanding for more than five (5) years from the date it was payable, or from the date of its issuance if payable on demand, unless the owner has within the time period corresponded in writing with the banking or financial organization or business association concerning it, or otherwise indicated an interest as evidenced by a memorandum on file with the banking or financial organization or business association. Any sum payable on money orders that has been outstanding for more than seven (7) years after its issuance, or any sum payable on traveler's checks that has been outstanding for more than fifteen (15) years from the date of its issuance, unless the owner has within the time period corresponded in writing with the banking or financial organization or business association concerning it, or otherwise indicated an interest as evidenced by a memorandum on file with the banking or financial organization or business association;

(B) No sum payable on a traveler's check, money order or similar written instrument, other than a third-party bank check, may be subjected to the custody of the state as unclaimed property unless:

(i) The records of the issuer show that the traveler's check, money order or similar written instrument was purchased in this state;

(ii) The issuer has its principal place of business in this state and the records of the issuer do not show the state in which the traveler's check, money order or similar written instrument was purchased; or

(iii) The issuer has its principal place of business in this state and the records of the issuer show the state in which the traveler's check, money order or similar written instrument was purchased and the laws of the state of purchase do not provide for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property;

(C) Notwithstanding any provision of this part to the contrary, any outstanding check, draft, credit balance, customer's overpayment or unidentified remittance issued to a business entity or association as part of a commercial transaction in the ordinary course of a holder's business shall not be presumed abandoned if the holder and such business entity or association have an ongoing business relationship. An ongoing business relationship shall be deemed to exist if the holder has engaged in a commercial, business or professional transaction involving the sale, lease, license, or purchase of goods or services with the business entity or association or a predecessor-in-interest of the business entity or association within the dormancy period immediately following the date of the check, draft, credit balance, customer's overpayment, or unidentified remittance giving rise to the unclaimed property interest. As used herein "dormancy period" means the period during which the holder may hold the property interest before it is presumed to be abandoned. A "transaction between the holder and a third party insuror of another" is a commercial transaction which constitutes a business relationship between the holder and the insuror. A "predecessor-in-interest" is a person or entity whose interest in a business entity or association was acquired by its successor-in-interest, whether by purchase of the business ownership interest, purchase of business assets, statutory merger or consolidation and includes successive acquisitions by whatever means accomplished;

(4) (A) Any surplus amount resulting from the sale or disposal of safe deposit box contents by banking institutions pursuant to § 45-2-907, if the proceeds cannot be credited to an existing customer account upon sale, and any unsold contents. Any credit of these proceeds to a customer account will not be considered as account activity under subdivisions (1) and (2);

(B) For any person, other than a bank, savings and loan association or savings bank, any funds or other personal property removed from a safe deposit box or any other safekeeping repository or agency or collateral deposit box on which the lease or rental period has expired due to nonpayment of rental charges or other reasons that have been unclaimed by the owner for more than two (2) years from the date on which the lease or rental period expired; or any surplus amount arising from the sale thereof pursuant to law that has been unclaimed by the owner for one (1) year;

(C) Notwithstanding § 45-2-907 or any other law to the contrary, any military medal as defined in § 66-29-102 that is removed from a safe deposit box or any other safekeeping repository or agency or collateral deposit box on which the lease or rental period has expired due to nonpayment of rental charges or other reasons shall not be sold or otherwise disposed of, but shall be retained by the holder for the lessee of the box. If the military medal remains unclaimed by the lessee for more than one (1) year from the date the box is opened, the holder shall report such property to the state treasurer by May 1 of the calendar year next following. Such report shall be made in compliance with § 66-29-113. The holder shall, at the time of filing the report and with that report, deliver the military medal to the state treasurer for safekeeping in accordance with § 66-29-155; and

(5) Property described in subdivisions (1)-(4), without regard to any activity or inactivity within specified abandonment periods, whose owner is known to the holder to have died and left no one to take the property by will and no one to take the property by intestate succession.



§ 66-29-105 - Unclaimed funds held by life insurance corporations.

(a) Unclaimed funds held and owing by a life insurance corporation shall be presumed abandoned if the provisions of this section and § 66-29-103 are satisfied. If a person other than the insured or annuitant is entitled to the funds and no address of such person is known to the corporation or if it is not definite and certain from the records of the corporation what person is entitled to the funds, it is presumed that the last known address of the person entitled to the funds is the same as the last known address of the insured or annuitant according to the records of the corporation.

(b) (1) "Unclaimed funds," as used in this section, means all moneys held and owing by any life insurance corporation unclaimed and unpaid for more than five (5) years after the moneys became due and payable as established from the records of the corporation under any life or endowment insurance policy or annuity contract which has matured or terminated. A life insurance policy not matured by actual proof of the death of the insured is deemed to be matured and the proceeds thereof are deemed to be due and payable if such policy was in force when the insured attained the limiting age under the mortality table on which the reserve is based, unless the person appearing entitled thereto has within the preceding five (5) years:

(A) Assigned, readjusted, or paid premiums on the policy, or subjected the policy to loan; or

(B) Corresponded in writing with the life insurance corporation concerning the policy.

Moneys otherwise payable according to the records of the corporation are deemed due and payable although the policy or contract has not been surrendered as required.

(2) "Unclaimed funds" includes all moneys held and owing by any life insurance corporation under this subsection (b) to any owner who is known to the company to have died and left no one to take such moneys by will and no one to take such moneys by intestate succession.



§ 66-29-106 - Undistributed assets and obligations of business associations and utilities.

(a) The following funds held or owing by any business association or by any utility are presumed abandoned:

(1) Any deposit made by a subscriber with a utility to secure payment, any sum overpaid, or any sum paid in advance for utility services to be furnished, less any lawful deductions, that has remained unclaimed by the person appearing on the records of the utility entitled thereto for more than two (2) years after the termination of the services for which the deposit, overpayment, or advance payment was made;

(2) Any sum that a utility or a business association has been ordered to refund by a court or administrative agency, together with any interest thereon, less any lawful deductions, which has remained unclaimed by the owner for more than two (2) years after it became payable in accordance with the final determination or order providing for the refund, whether or not the final determination or order requires any person entitled to a refund to make a claim for it; and

(3) Property described in subdivisions (1) and (2), without regard to any activity or inactivity within specified abandonment periods, whose owner is known to the holder to have died and left no one to take the property by will and no one to take the property by intestate succession.

(b) Any utility which possesses a deposit or other sum which is subject to be presumed abandoned pursuant to subsection (a) shall make a reasonable attempt to notify the subscriber who is entitled to such deposit or sum of such possession within one hundred twenty (120) days of the commencement of the two-year period pursuant to subsection (a).



§ 66-29-107 - Undistributed dividends and distributions of business associations.

Any stock or other certificate of ownership, or any dividend, profit, distribution, interest, payment on principal, or other sum held or owing by a business association for or to a shareholder, certificate holder, member, bondholder, or other security holder, or a participating patron of a cooperative, who has not claimed it, or corresponded in writing with the business association concerning it, within three (3) years after the date prescribed for payment or delivery is presumed abandoned. Property described above, without regard to any activity or inactivity within the past three (3) years, shall also be presumed abandoned if the owner thereof is known to the holder to have died and left no one to take the property by will and no one to take the property by intestate succession.



§ 66-29-108 - Property of business associations and banking or financial organizations held in course of dissolution.

All intangible personal property distributable in the course of a voluntary or involuntary dissolution or liquidation of a business association, banking organization, or financial organization that is unclaimed by the owner after the date for final distribution or liquidation is presumed abandoned.



§ 66-29-109 - Property held by fiduciaries.

All property and any income or increment on the property or income held in a fiduciary capacity for the benefit of another person is presumed abandoned unless the owner has, within five (5) years after it becomes payable or distributable, increased or decreased the principal, accepted payment of principal or income, corresponded in writing concerning the property, or otherwise indicated an interest as evidenced by a memorandum on file with the fiduciary. The property, without regard to any activity or inactivity within the past five (5) years, shall also be presumed abandoned if the owner of the property is known to the holder to have died and left no one to take the property by will and no one to take the property by intestate succession.



§ 66-29-110 - Property held by courts, public officers and agencies.

All property held for the owner by any court, including a federal court, public corporation, public authority or agency, or public officer, or a political subdivision, including, but not limited to, the state or any of its departments or agencies, that has remained unclaimed by the owner for more than one (1) year is presumed abandoned, except property in the custody or control of any state or federal court in any pending action. Notwithstanding this section, all property held for the owner by any institution or entity governed by the board of trustees of the University of Tennessee or the state board of regents shall be presumed abandoned within the abandonment periods applicable to private universities and colleges. Property described above, without regard to any activity or inactivity within the past one (1) year, shall also be presumed abandoned if the owner thereof is known to the holder to have died and left no one to take the property by will and no one to take the property by intestate succession.



§ 66-29-111 - Property held by federal government.

All property, including choses in action in sums certain, and all debts owed, entrusted funds, or other property held by the federal government, or any agency, officer or appointee thereof, is presumed abandoned if the property has been unclaimed for at least one (1) year. The federal government or a government officer or appointee of the property may deduct from the amount paid or delivered to the state treasurer the proportionate share of the actual and necessary cost of examining such records and reporting such information. This state shall hold the federal government harmless to the extent of the value of any property so paid or delivered from any claim which then exists or which thereafter may arise or be made in respect to property delivered to the state treasurer by the federal government. The property, without regard to any activity or inactivity within the past one (1) year, shall also be presumed abandoned if the owner thereof is known to the holder to have died and left no one to take the property by will and no one to take the property by intestate succession.



§ 66-29-112 - Miscellaneous property held for another person.

All property, not otherwise covered by this part, including any income or increment thereon and deducting any lawful charges, that is held or owing in the ordinary course of the holder's business and has remained unclaimed by the owner for more than five (5) years after it became payable or distributable is presumed abandoned. A layaway account of any retail business association shall not be considered as miscellaneous property held for another person and such accounts shall not be regulated by this part. Property described above, without regard to any activity or inactivity within the past five (5) years, shall also be presumed abandoned if the owner thereof is known to the holder to have died and left no one to take the property by will and no one to take the property by intestate succession.



§ 66-29-114 - Notice and publication of lists of abandoned property.

(a) The treasurer shall have notice published of the names and last known addresses of the apparent owners of property in a manner designed to inform owners that property has been reported under the law and is in the protective custody of the treasurer to whom claims to the property may be directed.

(b) The treasurer may set a minimum dollar value for items to be advertised which takes into consideration the cost of advertising and the interests of the owners of property. Property which is not advertised shall be accumulated in an organized fashion and shall be made available to the public.

(c) Within the calendar year next following the year in which unclaimed property has been paid or delivered to the treasurer, the treasurer shall mail a notice to each person having an address reported who appears to be entitled to property presumed abandoned under this part. The treasurer may set a minimum dollar value for property that requires the mailing of a notice under this subsection (c).

(d) The mailed notice shall contain:

(1) A statement that, according to a report filed with the treasurer, property is being held to which the addressee appears entitled; and

(2) A statement that the property is in the custody of the treasurer and will be held for the owner until satisfactory proof of claim is presented.

(e) This section is not applicable to sums payable on traveler's checks or money orders presumed abandoned under § 66-29-103.



§ 66-29-115 - Payment or delivery of abandoned property.

(a) Except as otherwise provided in this section, every person filing a report under § 66-29-113 shall, at the time of filing such report and with that report, pay or deliver to the state treasurer all unclaimed funds and intangible property specified therein. However, any unclaimed checks held by the state which were derived from one hundred percent (100%) federal funding need not be delivered to the state treasurer pursuant to this part if such delivery would render the state ineligible for future federal funding. Upon written request showing good cause, the state treasurer may postpone the payment or delivery upon such terms or conditions as the state treasurer deems necessary and appropriate.

(b) Except for military medals as described in § 66-29-102, tangible property shall not be delivered to the state treasurer at the time of filing the report. Instead, the state treasurer shall review the report of such property and be given an opportunity to decline to receive any such property reported which the state treasurer deems to have a value less than the cost of giving notice and holding sale, or may, if the state treasurer deems it desirable because of the small sum involved, postpone taking possession until a sufficient sum accumulates. Unless the holder of such property is notified to the contrary within one hundred twenty (120) days after filing the report required under § 66-29-113, the state treasurer shall be deemed to have elected to receive custody of the property and the holder thereof shall, at the end of such one hundred twenty-day period, pay or deliver such property to the state treasurer.

(c) Notwithstanding anything in subsections (a) and (b) to the contrary, contents removed from any safe deposit box or any other safekeeping repository or agency or collateral deposit box described in § 66-29-104(4)(B), except for military medals as defined in § 66-29-102, shall be sold or disposed of by the holder in accordance with the procedures set forth in § 45-2-907, or pursuant to instructions received from the state treasurer, and the proceeds, less reasonable costs of sale and storage, shall be remitted within sixty (60) days of sale. Military medals shall be reported and delivered to the state treasurer pursuant to § 66-29-104(4)(C).

(d) (1) Notwithstanding anything in this section to the contrary, the state treasurer may, by rule and regulation, require that a security or security entitlement under title 47, chapter 8 not be delivered to the state treasurer at the time of filing the report. If the treasurer promulgates such a rule, the state treasurer shall publish the names and last known addresses of the apparent owners of such property pursuant to § 66-29-114 and the holder thereof shall retain the property until claimed by the owner or sold in accordance with this subsection (d). If the security or security entitlement has not been claimed within the calendar year next following the filing of the report with the state treasurer, then the holder may, as soon thereafter as practical, sell the property in conformity with reasonable commercial practices for the type of security involved. The monetary proceeds resulting from any sale conducted pursuant to this subsection (d), after deducting a proportionate share of the expense of conducting the sale, shall be delivered to the state treasurer within sixty (60) calendar days of the sale along with an updated report. The updated report shall be in such format as prescribed by the treasurer and shall contain all information provided in the initial report. The report shall further contain the following information for each security or security entitlement described in the initial report:

(A) A statement as to whether the security or security entitlement was returned to the owner or sold; and

(B) The net amount realized from the sale of that security or security entitlement.

(2) An issuer, the holder, and any transfer agent or other person acting pursuant to the instructions of and on behalf of the issuer or holder in accordance with this subsection (d) shall not be liable to the apparent owner and shall be indemnified against claims of any person in accordance with § 66-29-116.

(e) Property paid or delivered to the state treasurer shall include all interest, dividends, increments, and accretions due, payable, or distributable on the day that the property is paid or delivered to the state treasurer.

(f) (1) Notwithstanding this part, United States savings bonds which are unclaimed and presumptively abandoned under this part shall escheat to the state at the time of the presumed abandonment, and all property rights to such United States savings bonds or proceeds from such bonds shall thereupon vest solely in the state.

(2) Within one hundred eighty (180) days after the bonds and obligations thereunder have been reported by a holder pursuant to § 66-29-113, if no claim has been filed in accordance with this part for such United States bonds and obligations, the treasurer shall commence a civil action in the chancery court of Davidson County for a determination that such United States savings bonds shall escheat to the state. The treasurer may postpone the bringing of such action until sufficient United States savings bonds have accumulated in the treasurer's custody to justify the expense of such proceedings.

(3) The summons and complaint shall name the last known owner as the defendant, and shall be served and filed as provided by law. At the time of the filing of the summons and complaint, the treasurer shall mail to the last known address of the owner, a notice entitled "Notice of Proceedings to Confirm Certain United States Savings Bonds as Escheated to the State of Tennessee," which shall include the following information:

(A) The name and last known address of the owner, if previously reported;

(B) A statement identifying the action and stating that its purpose is to confirm escheat of the property to the state;

(C) The place, time and date of hearing; and

(D) A direction that any person claiming to be entitled to such United States savings bonds may claim the property before or at the hearing.

(4) At the time the action is commenced, the treasurer, as to all items having a value in excess of fifty dollars ($50.00), shall also cause the notice provided in subdivision (f)(3) to be published once each week for two (2) successive weeks in a newspaper having general circulation in the county of the last known address of the owner according to the records on file with the treasurer. If no address is available, the notice shall be published in such time, place and manner as, in the treasurer's judgment, is most likely to come to the owner's attention.

(5) If no person shall file a claim or appear at the hearing to substantiate a claim, or if the court shall determine that a claimant is not entitled to the property claimed by such claimant, then the court, if satisfied by evidence that the treasurer has substantially complied with this section, shall enter a judgment confirming that the subject United States savings bonds have escheated to the state.

(6) The treasurer shall redeem such United States savings bonds escheated to the state and the proceeds from such redemption shall be deposited in accordance with § 66-29-121.

(7) Any person making a claim for the United States savings bonds escheated to the state under this subsection (f), or for the proceeds from such bonds, may file a claim in accordance with § 66-29-123. Upon receiving sufficient proof of the validity of such person's claim, the treasurer may pay such claim in accordance with § 66-29-123.

(g) (1) (A) IF tangible personal property is found within or on the premises of an establishment; AND

(B) IF the operator of such establishment, or the operator's agent, has not contracted for the storage of such property; AN

(C) IF the operator or agent retains such property for a period of one hundred eighty (180) calendar days, or more, following the discovery of such property; AND

(D) IF, after the expiration of such period, the operator or agent accurately describes and reports such abandoned property to the treasurer; AND

(E) IF the treasurer does not request to receive custody of such property within forty-five (45) calendar days following receipt of such report; THEN

(F) Notwithstanding any provision of this chapter or any other law to the contrary, the operator or agent may donate the abandoned, tangible personal property to a nonrelated entity qualifying as a charitable entity under Section 501(c)(3) of the Internal Revenue Code (26 U.S.C. § 501(c)(3)), or, alternatively, may sell the property and donate the proceeds to a nonrelated entity qualifying as a charitable entity under Section 501(c)(3) of the Internal Revenue Code. The owner of the property shall have no right of recovery or right of action against the operator of the establishment, or the operator's agent, after the expiration of the aforementioned forty-five-day period.

(2) This subsection (g) shall not be construed to prevent or restrict the ability of parties, including landlords and tenants, to contractually establish alternative procedures for disposal of abandoned, tangible personal property.



§ 66-29-116 - Relief from liability by payment or delivery.

Upon the payment or delivery of abandoned property to the treasurer, the state shall assume custody of the property and shall be responsible for its safekeeping. Any person who pays or delivers abandoned property to the treasurer under this chapter is relieved of all liability to the extent of the value of the property so paid or delivered for any claim which then exists or which thereafter may arise or be made in respect to the property. Any holder who has paid moneys to the treasurer pursuant to this part may make payment to any person appearing to such holder to be entitled thereto, and upon proof of such payment and proof that the payee was entitled thereto, the treasurer shall forthwith reimburse the holder for the payment.



§ 66-29-117 - Income accruing after payment or delivery.

(a) When noninterest-bearing property is paid or delivered to the treasurer under this part, the owner is not entitled to receive income or other increments accruing thereafter.

(b) When interest-bearing property is paid or delivered to the treasurer under this part, the owner is entitled to receive interest accruing thereafter under the following conditions:

(1) Interest will be paid at the stated rate the property was earning at the time it was turned over to the treasurer; and

(2) Interest will be computed by the treasurer at the time a valid claim is established by the owner. The interest will be compounded annually.



§ 66-29-118 - Periods of limitation not a bar -- Actions maintained by the treasurer.

(a) The expiration of any period of time specified by statute or court order, during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or recovery of property, shall not prevent the money or property from being presumed abandoned property, nor affect any duty to file a report required by this part or to pay or deliver abandoned property to the treasurer.

(b) An action or proceeding may not be maintained by the treasurer to enforce this part in regard to the reporting, delivery, or payment of property more than ten (10) years after the holder either files a report for the period in which the property was reportable or gave express notice to the treasurer of a dispute regarding the property. Notwithstanding this subsection (b), the period of limitation shall be tolled under the following circumstances:

(1) The holder failed to file such a report or other express notice with the treasurer;

(2) The holder failed or refused to allow the treasurer to examine the holder's books and records pursuant to § 66-29-127;

(3) The treasurer or an agent of the treasurer has initiated an audit of the report; or

(4) The report was fraudulent.



§ 66-29-119 - Sale of abandoned property.

(a) All abandoned property delivered to the treasurer under this part other than money or property of a type customarily sold in a recognized market, or of a type which is the subject of widely distributed price quotations, may be sold by the treasurer, in accordance with procedures approved by the attorney general and reporter, to the highest bidder at public sale at whatever place affords, in the judgment of the attorney general and reporter, the most favorable price for the property involved, or may be disposed of by the treasurer pursuant to § 12-2-112 if real property, or the State Surplus Personal Property Act of 1976, compiled in title 12, chapter 2, part 4. United States government savings bonds and United States war bonds shall be presented to the United States for payment.

(b) (1) Property of a type customarily sold in a recognized market, or a type which is the subject of widely distributed price quotations, shall, within twelve (12) months following the date the property was advertised, be sold by the treasurer in accordance with the customs prevailing for the sale of such property at the price considered most advantageous by the treasurer.

(2) Notwithstanding the provisions of subdivision (b)(1) relative to the timing of the sale of property, the treasurer is authorized to immediately sell such property if such properties are marketable securities and:

(A) The records of the holder do not reflect the identity of the person entitled to the property; or

(B) The treasurer determines such property to have a de minimis value. For purposes of this subdivision (b)(2)(B), property shall be deemed to have a de minimis value if the market value of such property held of any one issue is less than five hundred dollars ($500).

(c) Any sale of abandoned property, other than property sold under subsection (b), held by the treasurer under this section shall be preceded by a single publication of notice thereof at least three (3) weeks in advance of the sale, in a newspaper having general circulation in the county where the property is sold.

(d) The purchaser at any sale conducted by the treasurer pursuant to this part shall receive title to the property purchased free from all claims of the owner or prior holder thereof, and of all persons claiming under or through them. The treasurer or the treasurer's duly designated agent shall execute all documents necessary to complete the transfer of title.



§ 66-29-120 - Disposition of property having no commercial value.

Any property delivered to the treasurer pursuant to this part which has no apparent commercial value shall be retained by the treasurer until such time as the treasurer determines to destroy or otherwise dispose of it. Prior to the destruction or disposal of any such property, the determination of the treasurer shall be approved by the commissioner of general services and the attorney general and reporter. Once the destruction or disposition of the property has been approved, the treasurer may at any time thereafter destroy or otherwise dispose of such property, and in that event, no action or proceeding shall be brought or maintained against the state or any officer thereof for or on account of any action taken by the treasurer pursuant to this part with respect to such property.



§ 66-29-121 - Disposition of funds.

(a) Except as provided in subsection (c), all funds received under this part, including the proceeds from the sale of abandoned property under § 66-29-119, shall be available to the state treasurer to permit the prompt payment of claims duly allowed by the state treasurer as hereinafter provided and to meet all costs of administering the program, including, but not limited to, any costs in connection with the acquisition or sale of abandoned property and any cost of mailing and publication in connection with any abandoned property. Of the funds not required for these purposes, in fiscal year 1998-1999, an amount not to exceed two million dollars ($2,000,000) shall be credited to the health access incentive account created by § 66-29-151 and the remaining amount shall be deposited by the state treasurer in the general funds of the state. In fiscal years 1999-2000, 2000-2001, 2001-2002, and 2002-2003, an amount not to exceed two million five hundred thousand dollars ($2,500,000), three million dollars ($3,000,000), three million five hundred thousand dollars ($3,500,000) and four million dollars ($4,000,000), respectively, shall be credited to the health access incentive account, subject to appropriation. During each of these fiscal years, any amounts not credited to the health access incentive account shall be deposited by the state treasurer in the general funds of the state. Nothing in this section or § 66-29-151 shall be implemented or construed to reduce the amount of funds to be credited at the end of each fiscal year to the health access incentive account below the two million dollar ($2,000,000) cap established in Acts 1995, ch. 445. Before making the deposits, the treasurer shall record the name and last known address of each person appearing from the holders' reports to be entitled to the abandoned property and the name and last known address of each insured person or annuitant, and with respect to each policy or contract listed in the report of a life insurance corporation, its number, the name of the corporation, and the amount due. The record shall be available for public inspection at all reasonable business hours.

(b) In any fiscal year in which the state treasurer determines, with the concurrence of the commissioner of finance and administration, that claims and administrative costs during such fiscal year exceed funds received under this part during such fiscal year, a sum sufficient shall be appropriated from the general funds of the state to the state treasurer for the payment of such claims and costs.

(c) For funds received under this part for the report year ending December 31, 1985, and thereafter, the treasurer shall determine each June 30 the amount of such funds remitted by or on behalf of each local government of the state and its agencies which have remained unclaimed for a minimum of eighteen (18) months following their delivery to the treasurer. If the aggregate unclaimed balance exceeds one hundred dollars ($100), the treasurer upon request of the local government shall pay an amount equal to the aggregate unclaimed balance, less a proportionate share of the cost of administering the program as determined by the treasurer, to the local government, together with a report of the accounts represented by the funds. These funds shall be placed in the local government's general fund, except the local government shall maintain to the extent necessary a sufficient amount of the total unclaimed property accounts to ensure prompt payment.



§ 66-29-122 - Agreements to locate reported property.

(a) An agreement with an owner whereby the owner is to pay a fee or other remuneration for locating, delivering, recovering, or assisting in the recovery of property that has not yet been reported to the treasurer pursuant to this part is enforceable only if the agreement:

(1) Is in writing;

(2) Clearly sets forth the nature of the property and the services to be rendered;

(3) Is signed by the apparent owner;

(4) States the value of the property before and after the fee; and

(5) Contains such other information as the state treasurer may, by rule and regulation, direct.

(b) An agreement with an owner whereby the owner is to pay a fee or other remuneration for locating, delivering, recovering, or assisting in the recovery of property that has been reported to the treasurer under this part is enforceable only if the property has been held by the treasurer for a period of one (1) year from the date advertised by the treasurer and if the agreement:

(1) Is in writing;

(2) Provides for a fee of not more than ten percent (10%) of the value of the recoverable property or fifty dollars ($50.00), whichever is greater;

(3) Clearly sets forth the nature of the property and the services to be rendered;

(4) Is signed by the apparent owner; and

(5) States the value of the property before and after the fee.

(c) Nothing in this section shall be construed to prevent an owner from asserting at any time that an agreement to locate, deliver, recover, or assist in the recovery of property is based upon excessive or unjust consideration.



§ 66-29-123 - Claims for abandoned property paid or delivered -- Determination.

(a) Except as provided in subsection (d), any person claiming an interest in any property delivered to the state under this part may file a claim thereto or to the proceeds from the sale thereof on the form prescribed by the treasurer.

(b) The treasurer shall consider any claim filed under this part within ninety (90) days and may hold a hearing and receive evidence concerning it. If a hearing is held, the treasurer shall prepare a finding and a decision in writing on each claim filed, stating the substance of any evidence heard by the treasurer and the reasons for the decision. The decision shall be a public record.

(c) If the claim is allowed, the treasurer shall make payment forthwith. The claim shall be paid without deduction for costs of notices or for service charges. In the event a claim is made and approved subsequent to the sale of any property pursuant to this part, the claimant's claim shall be limited to the proceeds from the sale without deduction for costs incurred in connection with such sale.

(d) Any person claiming an interest in any property for which funds have been delivered by the treasurer to a local government pursuant to § 66-29-121 may file a claim thereto with the local government in receipt of the funds. If the claim is allowed, the local government shall make payment forthwith, without deduction for administrative cost or service charges. Any person aggrieved by a finding of the local government may appeal to the treasurer in accordance with subsection (b). If the treasurer finds the claim to be valid, the local government shall issue payment forthwith. The local government shall submit an annual report of claims received on a form prescribed by the treasurer. This report shall be filed before September 1, reporting claims received as of the previous June 30.



§ 66-29-125 - Judicial action upon determinations.

(a) Any person aggrieved by a finding of the treasurer under § 66-29-123 or upon whose claim the treasurer has failed to act upon ninety (90) days after the filing thereof, may file a complaint to establish such claim in the chancery court for Davidson County, naming the treasurer as a defendant and joining any other persons who may have an interest in the subject property. The suit shall be brought within ninety (90) days after the decision of the treasurer, or within one hundred eighty (180) days from the date of the filing of the claim, if the treasurer fails to act within such ninety (90) days. A copy of the complaint shall also be served on the attorney general and reporter. The suit shall be tried without a jury. If a decree is rendered against the treasurer, the treasurer shall make payment in accordance therewith as provided in § 66-29-123. Any aggrieved party may appeal the decision.

(b) (1) Any person who has been determined by the treasurer to be the holder of abandoned property which the treasurer asserts should have been paid or delivered to the treasurer pursuant to this part may file a complaint challenging such determination in the chancery court for Davidson County, naming the treasurer as the defendant and asking the court for a determination of whether the treasurer's determination is valid and correct. The suit must be brought within six (6) months from the date the treasurer issued to the holder a final determination of the amount owed and demand for payment. A copy of the complaint shall also be served on the attorney general and reporter. The suit shall be tried without a jury. Either aggrieved party may appeal to the court of appeals.

(2) As a condition precedent to the maintenance of any such suit, the person shall either:

(A) Pay to the treasurer at the time of the person's suit the amount determined by the treasurer to be owed, including any penalties assessed under § 66-29-129; or

(B) File with the court at the time of the person's suit a corporate surety bond or an irrevocable letter of credit issued by a qualified surety company or bank in a principal amount equal to one hundred fifty percent (150%) of the amount demanded or portion thereof which is challenged by the suit. Any unchallenged amount shall be paid to the treasurer in the manner prescribed in this part. The bond or letter of credit shall be in such form as shall be prescribed by regulations promulgated by the treasurer. For purposes of this subdivision (b)(2)(B), a corporate surety bond company or bank shall be qualified if it meets the requirements of § 67-1-1801(c)(2)(B).

(3) In the event the suit is withdrawn or dismissed, or final judgment thereon is rendered in favor of the treasurer as to all of the challenged amount:

(A) The treasurer shall be entitled to retain the amount paid pursuant to subdivision (b)(2)(A) and the court shall order the person who filed the suit to pay to the state reasonable attorneys' fees and expenses of litigation up to twenty percent (20%) of the challenged amount; or

(B) If the person filed a corporate surety bond or a letter of credit pursuant to subdivision (b)(2)(B), the treasurer shall be entitled to collect the challenged amount and any penalty assessed against the person by enforcement of the bond or the letter of credit. In addition, the court shall order the person who filed the suit to pay to the state such interest as the court may determine proper in accordance with the principles of equity at a rate not in excess of the legal rate as provided in § 47-14-121. The court shall also order such person to pay to the state reasonable attorneys' fees and expenses of litigation up to twenty percent (20%) of the challenged amount.

(4) In the event final judgment is rendered declaring that the treasurer's determination is invalid in whole, the court shall require the treasurer to:

(A) Refund to the person any amount paid pursuant to subdivision (b)(2)(A) together with such interest as the court may determine proper in accordance with the principles of equity at a rate not in excess of the legal rate as provided in § 47-14-121 and reasonable attorneys' fees and expenses of litigation up to twenty percent (20%) of the challenged amount; or

(B) If the person filed a corporate surety bond or a letter of credit pursuant to subdivision (b)(2)(B), the court shall order the treasurer to pay to the person reasonable attorneys' fees and expenses of litigation up to twenty percent (20%) of the challenged amount.

(5) If the court declares that the treasurer's determination is valid in part, the court shall require each party to bear its own attorneys' fees and expenses and to further require:

(A) The treasurer to refund to the person such part of the property paid pursuant to subdivision (b)(2)(A) as the court declared to be invalid together with such interest as the court may determine proper in accordance with the principles of equity at a rate not in excess of the legal rate as provided in § 47-14-121. The treasurer shall be entitled to retain the remaining amount; or

(B) If the person filed a corporate surety bond or a letter of credit pursuant to subdivision (b)(2)(B), the treasurer shall be entitled to collect the amount owed and any penalty assessed thereon against the person by enforcement of the bond or the letter of credit. In addition, the court shall order the person who filed the suit to pay to the state such interest as the court may determine proper in accordance with the principles of equity at a rate not in excess of the legal rate as provided in § 47-14-121.



§ 66-29-126 - Authority to claim unclaimed property from any other state.

The state treasurer is hereby authorized to claim unclaimed property from any other state on behalf of any Tennessee state department, agency, board, commission or institution, including a public institution of higher education.



§ 66-29-127 - Examination of records.

(a) The treasurer may at reasonable times and upon reasonable notice examine the records of any person to determine whether the person has complied with this part. The treasurer may conduct the examination even if the person believes it is not in possession of any property reportable or deliverable under this part.

(b) The comptroller of the treasury and the various regulatory and taxing agencies of this state shall report to the treasurer any property presumed to be abandoned under this part, held by any person subject to their supervision, regulation or examination, and discovered by them during the course of such supervision, regulation, or examination.



§ 66-29-128 - Proceedings to compel delivery of abandoned property.

If any person refuses to deliver property to the treasurer as required under this part, the treasurer shall bring an action in a court of appropriate jurisdiction to enforce such delivery.



§ 66-29-129 - Penalties -- Reconsideration by treasurer -- Complaint.

(a) Should the treasurer find that any person who has received notice that such person is subject to this part, as reflected on the records of the treasurer, has failed to render any report or perform other duties required under this part, the treasurer shall order such person to pay to the treasurer a civil penalty of twenty-five dollars ($25.00) for each day the report is withheld or for each day the duties are not performed; provided, that the amount of such civil penalty shall not exceed one thousand dollars ($1,000).

(b) (1) Should the treasurer find that any person has failed to pay or deliver abandoned property to the treasurer as required under this part, the treasurer shall order such person to pay to the treasurer a civil penalty equal to ten percent (10%) of the value of the property for each year the property is not paid or delivered; provided, that the amount of such civil penalty shall not exceed twenty-five percent (25%) of the value of such property or fifty thousand dollars ($50,000) whichever is less. This civil penalty shall not apply to inadvertent omissions to pay or deliver all property reportable during a given year. For purposes of this subdivision (b)(1), an "inadvertent omission" means the failure to pay or deliver property having a value of less than ten percent (10%) of the total value of the property reportable during that year.

(2) Notwithstanding the provisions of subdivision (b)(1) to the contrary, if the property was identified or collected through a third party agent pursuant to § 66-29-134, the civil penalty shall equal the greater of that provided for in subdivision (b)(1) or the amount of the fees paid by the state to the third party agent for identifying or collecting such property.

(c) The treasurer shall have the authority not to assess a penalty pursuant to this section or to waive any penalty that is assessed pursuant to this section.



§ 66-29-130 - Rules and regulations.

The treasurer is hereby authorized to make necessary rules and regulations to carry out this part.



§ 66-29-131 - Effect of laws of other states.

This part shall not apply to any property that has been presumed abandoned or escheated under the laws of another state prior to March 6, 1978.



§ 66-29-132 - Effect on other Tennessee statutes.

(a) In the event that this part is in conflict with other state law, this part will prevail so as to effectuate the intent of this part. In the event this part conflicts with title 55, chapter 16, title 55, chapter 16 will prevail, it being the intent of the general assembly that title 55, chapter 16 will continue to govern unclaimed or abandoned motor vehicles. In the event this part is in conflict with title 69, chapter 9, title 69, chapter 9 will prevail, it being the intent of the general assembly that title 69, chapter 9 will govern unclaimed or abandoned boats and vessels.

(b) Title 55, chapter 16, governing unclaimed or abandoned motor vehicles, is hereby considered, ratified, and affirmed as if specifically reenacted.



§ 66-29-133 - Uniformity of interpretation.

This part shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. Nothing in this part shall be construed as superseding any of the provisions of title 55, chapter 16.



§ 66-29-134 - Agents for enforcement of chapter.

The treasurer may appoint agents within this state or outside this state for the purpose of carrying out this part.



§ 66-29-135 - Gift certificates.

(a) (1) A gift certificate issued in the ordinary course of an issuer's business is presumed abandoned if it remains unclaimed by the owner upon the earlier of:

(A) The expiration date of the certificate; or

(B) Two (2) years from the date the certificate was issued.

(2) The amount presumed abandoned is the price paid by the purchaser for the gift certificate.

(b) Notwithstanding subsection (a) to the contrary, if a gift certificate issued after December 31, 1996, is redeemable for merchandise only, then the amount presumed abandoned is sixty percent (60%) of the price paid by the purchaser for the certificate.

(c) Notwithstanding this section or any other provision of the law to the contrary, a gift certificate issued after December 31, 1998, shall not be abandoned property and shall not be subject to this part if the issuer of the certificate does not impose a dormancy charge and when the gift certificate:

(1) Conspicuously states that the gift certificate does not expire;

(2) Bears no expiration date; or

(3) States that a date of expiration printed on the gift certificate is not applicable in this state.

(d) Property described above, without regard to any activity or inactivity within the past five (5) years, shall also be presumed abandoned if the owner thereof is known to the holder to have died and left no one to take such property by will and no one to take such property by intestate succession.



§ 66-29-136 - Wages.

Unpaid wages, commissions, expense payments, fees for professional services and other amounts paid for personal services that are includable as gross income under the federal Internal Revenue Code (26 U.S.C.), including any such payments represented by unpresented items, owing in the ordinary course of the holder's business, which remain unclaimed by the owner for more than one (1) year after becoming payable are presumed abandoned. This property, without regard to any activity or inactivity within the past one (1) year, shall also be presumed abandoned if the owner of the property is known to the holder to have died and left no one to take such property by will and no one to take such property by intestate succession.



§ 66-29-137 - Agreements to ascertain whereabouts of property's owner.

Any holder of property not yet abandoned pursuant to this part may enter into such agreements as may be necessary to ascertain the whereabouts of the owner; provided, that no costs associated with such agreements shall be deducted from the property nor charged to the owner.



§ 66-29-138 - Unclaimed demutualization proceeds.

Notwithstanding this part or any other law to the contrary, unclaimed property payable or distributable in the course of the demutualization of an insurance company is presumed abandoned three (3) years after the earlier of the date:

(1) Of last contact with the policyholder; or

(2) The property became payable or distributable.



§ 66-29-151 - Health access incentive account -- Program for locating practitioners.

(a) There is hereby created within the state treasury a special account to be known as the "health access incentive account." Money shall be deposited to the account pursuant to § 66-29-121 and as may be otherwise provided by law and shall be invested for the benefit of the account pursuant to § 9-4-603. Amounts in the account shall not revert to the general fund of the state but shall, together with interest income credited to the account, remain available for appropriation by the general assembly for the purpose set forth in subsection (b). Notwithstanding any language in this section to the contrary, an amount equal to the corpus which remained in the health access account on June 30, 1994, shall be transferred to the general fund. In the event the corpus funds available at the time of transfer are less than the aforementioned 1994 balance, then the total amount of the corpus and the health access incentive account balance, not to exceed $26,152,543.47 shall be transferred. Notwithstanding any language in this section to the contrary, the sum of one million six hundred thousand dollars ($1,600,000) which remained in the health access incentive account on June 30, 1996, shall be transferred to the general fund.

(b) The commissioner of health shall direct these funds, subject to the approval of the commissioner of finance and administration, to programs designed to enhance health access. The programs may include, but not be limited to, funding for services provided by federally qualified health centers, recruitment incentives, community initiatives, service-linked training opportunities, support for high technology/telecommunications efforts and other strategies to expand primary, obstetric and dental health care services in underserved areas. Pursuant to a finding of need by the commissioner, the health access program may also address the lack of adequate access in underserved areas to other health care providers and health care services such as emergency medicine, mental health care and prevention treatment services for low income, pregnant substance abusers.

(c) The commissioner of health is authorized to promulgate rules and regulations to carry out the commissioner's responsibilities under this section.



§ 66-29-152 - Lawful charges or deductions -- Notice.

(a) Charges or deductions described in §§ 66-29-104, 66-29-106 and 66-29-112 shall be deemed "lawful" if:

(1) The holder has given prior constructive or actual notice to the owner that such charges or deductions may be imposed. Actual notice is given if the holder obtained written consent to the charges or deductions from the owner. Constructive notice is given if the holder implements a new charge or deduction policy or increases the amount of the charge or deduction after the holder takes possession of the owner's property and the holder sent correspondence in writing to the owner by first class or superior mailing disclosing the new charge or deduction policy or increase, and such correspondence was not returned by the post office;

(2) The charges or deductions are not imposed retroactively in order to reduce the value of or eliminate the property after the property is presumed abandoned; and

(3) The charges or deductions are not routinely refunded or cancelled when the property is claimed by the owner.

(b) Charges or deductions described in subdivisions (a)(1) and (2) shall not be unlawful for purposes of this section if such charges or deductions were withheld prior to April 25, 1991.



§ 66-29-153 - Unclaimed moneys held by Tennessee temporary joint underwriting association and state reserve fund.

Unclaimed moneys held by the Tennessee temporary joint underwriting association and the stabilization reserve fund shall be deemed abandoned under § 66-29-108, and shall be delivered to the state treasurer with a list of the policyholders' names, last known addresses, and the amount due to each policyholder. The delivery of such unclaimed moneys shall be made on or before the end of the one-year "wind-down" period, or June 30, 1992. Upon compliance with this authorization, the Tennessee temporary underwriting association, the stabilization reserve fund, and their officers and directors, shall be discharged and relieved of any and all further responsibility for such moneys. The state treasurer shall receive such funds and otherwise proceed under this part.



§ 66-29-154 - Confidentiality of records -- Disciplinary action.

(a) Notwithstanding any law to the contrary, working papers obtained or compiled by the treasurer, or the treasurer's agents, employees, or designated representatives, in the course of conducting an audit for unclaimed property under this part, and any information that identifies the fact that a particular person, institution, business, or entity was or is the subject of an audit under this part are confidential and are not public records, except as follows:

(1) To the extent that the person, institution, business, or entity that was or is the subject of the audit consents to disclosure;

(2) To the treasurer, or to employees, agents or representatives of the treasurer for the purpose of administering this part;

(3) In compliance with a subpoena or a court order;

(4) In joint unclaimed property examinations or audits conducted by the treasurer with or pursuant to an agreement with another state, federal agency or any other governmental subdivision, agency, or instrumentality;

(5) To the comptroller of the treasury or the comptroller's designees for the purpose of audit; or

(6) In the course of any action or proceeding by the treasurer or the treasurer's employees, agents or representatives to collect unclaimed property, to collect any unpaid interest due on unclaimed property, or to otherwise enforce this part.

(b) For purposes of this section, "working papers" means those records created to serve as an input for final reporting documents.

(c) All final reports submitted to the treasurer pursuant to § 66-29-113 are records open to the public, including the identity of the holders that submit the reports; provided, however, that any information included in a final report that identifies the fact that the holder was the subject of an audit conducted under this part shall be redacted prior to disclosure unless the disclosure falls within one (1) of the exceptions provided for under subsection (a).

(d) The state treasurer shall have sole discretion to implement disciplinary actions against any employee, agent or representative of the treasurer who intentionally discloses records that are deemed confidential under this section, including, but not limited to, terminating a contract with any vendor that violates this section.



§ 66-29-155 - Disposition of abandoned military medals.

The treasurer, upon receiving military medals, shall hold and maintain the military medals until the original owner or the owner's respective heirs or beneficiaries can be identified and the military medal returned. The treasurer may designate a veteran's organization or other appropriate organization as custodian of medals until the original owner or the owner's respective heirs or beneficiaries are located.






Part 2 - Abandoned Cultural Property Act

§ 66-29-201 - Short title.

This part shall be known and may be cited as the "Abandoned Cultural Property Act."



§ 66-29-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Abandoned cultural property" means cultural property meeting the following three (3) conditions:

(A) The property shall have been deposited with a museum, historical society, or similar not-for-profit institution for a period of at least twenty (20) years; or the property shall have been deposited with a museum, historical society, or similar not-for-profit institution for a definite term which has been expired for at least twenty (20) years;

(B) The museum, historical society, or similar not-for-profit institution has been unable to contact the original depositor by certified mail; and

(C) The original depositor or such depositor's heirs or assigns have not contacted the museum, historical society, or similar not-for-profit institution for at least twenty (20) years;

(2) "Cultural property" means any work of art, regardless of the medium; any work of decorative art; any craft work; photographs; documents; costumes; weapons; the tools and equipment of the various trades and professions; archaeological and geological specimens; zoological and botanical specimens; historical postage and currency; silverware; objects associated with historical persons or events; and in general, any object which, when exhibited, serves to further the educational goals of the exhibiting institution; and

(3) "Museum" means those museums and art galleries owned or operated by the state or any political subdivision of the state, and those museums, historical societies, and art galleries owned and operated by not-for-profit corporations.



§ 66-29-203 - Abandonment -- Notice -- Vesting of title in museum.

(a) Any abandoned cultural property held by a museum to which no person has made claim shall be deemed to be abandoned.

(b) A museum holding abandoned cultural property shall publish in at least one (1) newspaper of general circulation in the county in which the institution is located at least once a week for two (2) consecutive weeks a notice and listing of the property. The notice shall contain:

(1) The name and last known address, if any, of the last known owner of the property;

(2) A description of the property; and

(3) A statement that if proof of claim is not presented by the owner to the museum and if the owner's right to receive that property is not established to the museum's satisfaction within sixty-five (65) days from the date of the second published notice, the property will be deemed abandoned and shall become the property of the museum.

(c) If no claim has been made to the abandoned cultural property within sixty-five (65) days from the date of the second published notice, title to the property shall vest in the museum, free from all claims of the owner and of all persons claiming through or under the owner.



§ 66-29-204 - Exclusivity of provisions.

This part shall control the procedure and disposition of any property to which it applies in lieu of any other procedure prescribed by law including the Uniform Disposition of Unclaimed Property Act, compiled in part 1 of this chapter.









Chapter 30 - Residential Ground Rent Act

§ 66-30-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Residential Ground Rent Act."



§ 66-30-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Obligee" means any person or entity to whom a residential ground rent is owed, including its successors and assigns;

(2) "Obligor" means one (1) or more individuals who are obligated to pay a residential ground rent, including their successors, sublessees or assigns;

(3) "Residential ground rent" means a rent or charge paid for the use of land, whether or not title thereto is transferred to the user, or a lease of land, for residential purposes:

(A) Which is assignable by the obligor without the obligee's consent;

(B) Which is for a term in excess of fifteen (15) years, including any rights of renewal at the option of the obligor;

(C) Where the obligor has a present or future right to terminate such ground rent and to acquire the entire interest of the obligee in the land by the payment of a determined or determinable amount; and

(D) Where the obligee's interest in the land is primarily a security interest to protect the obligee's right to be paid the rent or charge; and

(4) "Residential purposes" means any use of land wherein the owner and/or the occupant thereof resides, including, but not limited to, the following uses: apartments, multi-family, single-family, duplexes and condominiums.



§ 66-30-103 - Form and contents of agreements.

In any case where a residential ground rent is created, the agreement therefor shall:

(1) Be reduced to writing;

(2) Be in recordable form;

(3) Disclose the date, the names of the parties, the ground rent and any future adjustments to it, when such rent is payable, the duration of the agreement and the value of the land at the time the agreement is made. If the parties have so agreed, the agreement shall state the amount for which the ground rent may be redeemed. Such agreement shall be included as a part of the deed or other instrument of transfer;

(4) Require that either party shall give without additional consideration, written certification to the other or to the holder, trustee or beneficiary of any deed of trust or mortgage upon the interest of the obligor in the real estate, of any current facts and conditions under such agreement between the obligor and the obligee, including, but not limited to, any defaults, claims, counterclaims, setoffs, prepaid rents or charges and whether or not such agreement is in good standing and full force and effect;

(5) Require that the obligee not mortgage or encumber the obligee's interest in the real estate during the term of the agreement, and, that at the time the obligor desires to exercise the obligor's right to redeem, the obligee shall be ready, willing and able to deliver a general warranty deed conveying the fee simple title interest to the obligee's interest in the real estate to the obligor, the obligor's heirs, administrators, successors and assigns, free and clear of any title exceptions, other than those set out in such agreement, those created by the obligor and those which do not impair the merchantability of title;

(6) Require that such holder, trustee or beneficiary shall be a third party beneficiary, but without any obligations, under such agreement;

(7) Require that such holder, trustee or beneficiary may elect in writing at any time after default under or foreclosure of its deed of trust or mortgage to assume the interest of the obligor under the agreement between the obligor and the obligee and the obligee may not declare the agreement terminated because the holder, trustee, or beneficiary has stepped into the shoes of the obligor or has assumed the obligor's position; and such holder, trustee or beneficiary shall thereafter be responsible only for any preexisting declared defaults of the obligor which can be cured by the payment of money, and not otherwise;

(8) Require that the obligee give written notice of any declared default under the agreement between the obligor and the obligee to such holder, trustee or beneficiary, and such holder, trustee or beneficiary shall have a ninety-day period of time after receipt of the notice to cure any such default of the obligor which can be cured by the payment of money, or a reasonable period of time to correct the declared default if such default cannot be cured by the payment of money alone. The obligee shall be required to give such notice only to those holders, trustees or beneficiaries who have recorded their interest in the real estate in the register's office for the county in which the real estate is located at the time of sending of the notice. Such holder, trustee or beneficiary shall have the right to cure such default, but shall not be obligated to cure such default or to do any act required of the obligor under the agreement between the obligor and the obligee which creates the residential ground rent;

(9) Such agreement between the obligor and the obligee creating the residential ground rent may provide that the obligee shall subordinate such obligee's interest in the real estate unto the rights of a holder of a deed of trust or mortgage on the interest of the obligor in the real estate, including the rights of any trustee or beneficiary thereunder, and such agreement shall set out the terms and conditions of such a subordination, if any. If no such subordination exists, the agreement creating the residential ground rent shall prominently state that no such subordination is involved in the agreement; and

(10) Any agreement executed pursuant to the terms of this chapter shall not be valid or enforceable unless the following sentences are prominently displayed on the first page and a signatory page thereof:

"This agreement is executed pursuant to the terms and conditions of the Tennessee Residential Ground Rent Act, title 66, chapter 30 (the "act"). The terms and conditions of this agreement are governed by and made subject to the act. The act provides that the obligee's interest in the land is primarily a security interest to protect the obligee's right to be paid the rent or charge paid for the use of land. If the obligor does not exercise the obligor's right to redeem the land, the obligee may retain title to the land and the obligor may lose any interest the obligor might have in the land, including improvements, fixtures and equipment located thereon."



§ 66-30-104 - Lien against real estate.

A residential ground rent shall constitute a lien against the real estate from the time it is recorded, in a like manner as would a deed of trust or mortgage. Any deed of trust or mortgage on the interest of the obligor in the real estate may provide that a default in payment of ground rent shall constitute a material default in such deed of trust or mortgage; that the trustee or beneficiary thereunder may satisfy such obligation for rent, and that the money so advanced, with interest thereon, shall be a part of the debt secured, to be repaid as provided by law, and such trustee or beneficiary shall be subrogated to the rights of the obligee in the real estate to the extent of such advancement and interest.



§ 66-30-105 - Redemption.

The obligor shall have the right to redeem a residential ground rent at any time after three (3) years from the date of the ground rent agreement. The redemption shall be effected for such amount as the obligor and the obligee may have agreed upon; or, in the absence of such an agreement, shall be determined by capitalizing the ground rent in effect at the time of redemption at ten percent (10%). Upon tender of such amount by the obligor, together with any lawfully collectible arrearages of rent and interest thereon, the obligor may redeem the land from, and shall be entitled to a release from, all obligation to pay ground rent and to a warranty deed. Such release and such deed shall be in recordable form and the cost of recording the same, together with any other charges incidental to it, other than the state transfer tax, shall be paid by the obligor. The obligor's right to redeem may be assigned absolutely or as collateral security to the holder of any deed of trust or mortgage on the interest of the obligor in the real estate, and such deed of trust or mortgage may require that the obligor exercise the obligor's right to redeem upon the written demand of the trustee or beneficiary thereunder, and that a failure to exercise such right of redemption, under such circumstances, shall constitute a material default under such deed of trust or mortgage.



§ 66-30-106 - Incorporation of agreement in instrument of transfer.

A ground rent agreement, made pursuant to this chapter, may be incorporated into the deed, ground lease, or other instrument of transfer in the following form:

This deed is subject to annual ground rent or charge as follows:

1. Date of agreement;

2. Parties:

Obligor --

Obligee --;

3. Ground rent and any future adjustments to it;

4. When payable;

5. Duration;

6. Redemption price, if agreed on.






Chapter 31 - Self-service Storage Facility Act

§ 66-31-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Self-Service Storage Facility Act."



§ 66-31-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Default" means the failure timely to perform any obligation or duty set forth in this chapter and the rental agreement;

(2) "Division" means the wildlife resources agency in the case of motorized watercraft and the department of revenue, taxpayer and vehicle services division in the case of all other vehicles;

(3) "Last known address" means for notification purposes the street address, post office box, or electronic mail address provided by the occupant in the latest rental agreement or in a subsequent written notice of a change of address provided by the occupant;

(4) "Leased space" means the storage space or spaces at the self-service storage facility that are leased or rented to an occupant pursuant to a rental agreement;

(5) "Occupant" means a person, or a sublessee, successor, or assign of such person, entitled to the use of leased space at a self-service storage facility under a rental agreement, to the exclusion of others;

(6) "Owner" means the owner, operator, lessor, or sublessor of a self-service storage facility, the agent of such person, or any person authorized by such person to manage the facility or to receive rent from an occupant under a rental agreement. "Owner" shall not be construed to be a warehouse as defined in § 47-7-102; provided, that if an owner shall issue any warehouse receipt, bill of lading or other document of title for the personal property stored, the owner and occupant shall be subject to title 47, chapter 7, and this chapter shall not apply;

(7) "Personal property" means movable property not affixed to land and includes, but is not limited to, goods, wares, merchandise, household items, and vehicles;

(8) "Rental agreement" means any agreement or lease, written or oral, that establishes or modifies the terms, conditions, rules, or any other provisions concerning the use and occupancy of leased space at a self-service storage facility;

(9) "Self-service storage facility" means any real property designed and used for the purpose of renting or leasing storage space to occupants who are to have access to such space for the purpose of storing and removing personal property; provided, however, that "self-service storage facility" does not include any part of the real property used for residential purposes;

(10) "Vehicle" means a motor vehicle, a trailer, or a semitrailer as defined in §§ 55-1-103 and 55-1-105 and a vessel as defined in § 69-9-204; and

(11) "Verified mail" means any method of mailing that is offered by the United States postal service and that provides evidence of mailing.



§ 66-31-103 - Owner access to leased space.

Upon the reasonable request of the owner, the occupant shall provide access to the owner to enter the leased space for the purpose of inspection, repair, alteration, improvement, or to supply necessary or agreed services. In case of emergency, the owner may enter the leased space for any of these purposes without notice to or consent from the occupant. For the purposes of this section, "emergency" means any sudden, unexpected occurrence or circumstance which demands immediate action.



§ 66-31-104 - Owner's lien on stored property.

(a) The owner of a self-service storage facility and the owner's heirs, executors, administrators, successors, and assigns have a lien upon all personal property located at a self-service storage facility for rent, labor, or other charges, present or future, in relation to the personal property and for expenses necessary for its preservation or expenses reasonably incurred in its sale or other disposition pursuant to this chapter. The lien provided for in this section is superior to any other lien or security interest, except those which are perfected and recorded in the state in the name of the occupant during the term of the rental agreement and except any tax lien as otherwise provided by law. The lien attaches when personal property is placed in the leased space.

(b) The rental agreement shall contain a statement in bold type notifying the occupant of the existence of the lien and the method of its enforcement. The rental agreement shall also include the late fee, if any, and when it may be imposed. If the rental agreement contains a limit on the value of property stored in the occupant's storage space, the limit shall be deemed to be the maximum value of the property stored in that space.

(c) The owner may also impose a reasonable late fee on the occupant for each month the occupant does not pay rent when due. For purposes of this section, a reasonable late fee is not more than the greater of twenty dollars ($20.00) a month or twenty percent (20%) of monthly rent. Any late fee imposed by the owner pursuant to this section is in addition to any other remedy provided by law or contract.

(d) The owner shall provide adequate notice to the occupant before a late fee is imposed. Adequate notice is provided if the rental agreement complies with subsection (b) or if a notice is sent to the occupant at the last known address and notifies the occupant that a late fee may be charged for any month in which the occupant does not pay rent when due.



§ 66-31-105 - Enforcement of lien.

The enforcement of the owner's lien against an occupant who is in default may be done in accordance with either or both of the following procedures:

(1) In the case of short term default, denial of access:

(A) Upon the failure of an occupant to pay the rent for the storage space or unit when it becomes due, the owner may, without notice, deny the occupant access to the personal property located in the self-service storage facility or self-contained storage unit, and the owner without notice, not less than five (5) days after the date the rent is due, may enter and remove the personal property from the leased space to other suitable storage space pending its sale or other disposition; and

(B) The owner shall notify the occupant of the owner's intent to enforce the owner's lien by written notice delivered by hand delivery, by verified mail, or by electronic mail to the occupant's last known address; or

(2) In the case of long term default, which is a continuous fifteen (15) days, the owner may enforce the owner's lien in accordance with the following procedures:

(A) The occupant shall be notified in writing;

(B) The notice shall be delivered by hand delivery, by verified mail, or by electronic mail to the occupant's last known address;

(C) The notice shall include:

(i) An itemized statement of the owner's claim showing the sum due at the time of the notice and the date when the sum became due;

(ii) A demand for payment of the sum due within a specified time not less than thirty (30) days after the date of the notice and a statement of the approximate additional expenses which may be incurred between the date of the notice and the date of the sale;

(iii) A statement that the contents of the occupant's leased space are subject to the owner's lien;

(iv) If the owner elects to deny the occupant access to the leased space or elects to enter and/or remove the occupant's personal property from the leased space to other suitable storage space, a statement so advising the occupant shall be included in the notice;

(v) The name, street address and telephone number of the owner or designated agent whom the occupant may contact to respond to the notice; and

(vi) A conspicuous statement that unless the claim is paid within the time stated, the personal property will be advertised for sale or will be otherwise disposed of at a specified time and place, not sooner than sixty (60) days after default;

(D) Any sale or other disposition of the personal property shall conform to the terms of the notification as provided for in this section. If the personal property is advertised for sale and the sale is not consummated, the owner shall give written notice to the occupant of other disposition of the personal property;

(E) Any sale or other disposition of the personal property shall be held at the self-service storage facility or at the nearest suitable place to where the personal property is held or stored;

(F) After expiration of the time stated in the notice and if the personal property has not otherwise been disposed, the owner shall advertise the sale of the personal property. Such advertisement of sale shall include, but not be limited to, the publishing one (1) time before the date of the sale of the personal property in a newspaper of general circulation which serves the area where the self storage facility is located. The advertisement shall include:

(i) A statement that the contents of the occupant's leased space shall be sold to satisfy the owner's lien;

(ii) The address of the self-service storage facility and the number or other description, if any, of the space where the personal property is located and the name of the occupant; and

(iii) The time, place, and manner of the sale;

(G) Before any sale or other disposition of personal property pursuant to this section, the occupant may pay the amount necessary to satisfy the owner's lien and the reasonable expenses incurred under this section and thereby redeem the personal property. Upon the payment and satisfaction of the amount necessary to satisfy the lien, the owner shall return the personal property and thereafter the owner shall have no liability to any person with respect to such personal property;

(H) The owner may buy at any sale of personal property to enforce the owner's lien;

(I) A purchaser in good faith of the personal property sold to satisfy the owner's lien takes the property free of any rights of persons against whom the lien was valid, despite noncompliance by the owner with the requirements of this section;

(J) In the event of a sale under this section, the owner may satisfy the owner's lien and the expenses of such sale from the proceeds of the sale but shall hold the balance, if any, for delivery on demand to the occupant. If the occupant does not claim the balance of the proceeds within one (1) year of the date of the sale, such balance shall be deemed to be abandoned, and the owner shall pay such balance to the state treasurer who shall receive, hold and dispose of same in accordance with the Uniform Disposition of Unclaimed Property Act, compiled in chapter 29, part 1 of this title;

(K) If the property upon which the lien is claimed is a vehicle and rent and other charges related to the property remain unpaid or unsatisfied for sixty (60) days after the maturity of the obligation to pay rent, the facility owner may utilize either of the following options:

(i) The facility owner may have the property towed. If a vehicle is towed as authorized in this subdivision (2)(K)(i), the owner shall not be liable for the vehicle or any damages to the vehicle once the tower takes possession of the property; or

(ii) The facility owner shall contact the appropriate division in such manner as the division prescribes for the purposes of determining the existence and identity of any lien holder and the name and address of the owner of the vehicle, as shown in the records of the division. Within ten (10) days of receipt of such information concerning any lien holder and the owner of such motor vehicle, as shown in the division's records, the owner shall send a written notice to any such lien holder and to the owner, if such owner is not the occupant, by verified mail, stating that:

(a) Such vehicle is being held by the facility owner;

(b) A lien has attached pursuant to this chapter; and

(c) Payment shall be made within thirty (30) days after notification to satisfy the lien. The vehicle owner or lien holder may pay the balance owed and take possession of the vehicle. If the owner or lien holder does not satisfy the lien, the facility owner may sell the vehicle in any manner, including but not limited to, public auction;

(L) The owner's liability arising from the sale is limited to the net proceeds received from the sale of the personal property;

(M) The owner is not liable for identity theft or other harm resulting from the misuse of information contained in a document or electronic storage media:

(i) That are part of the occupant's property sold or otherwise disposed; and

(ii) Of which the owner did not have actual knowledge; and

(N) An owner shall not be entitled to any remedies provided by this chapter, including but not limited to, enforcement of a lien against an occupant, if:

(i) The requirements of this section are not satisfied;

(ii) The sale of the personal property located in the leased space is not in conformity with subdivision (2)(F); or

(iii) There is a willful violation of this chapter.



§ 66-31-106 - Rights supplemental -- Required contents of rental agreements.

(a) Nothing in this chapter shall be construed as in any manner impairing or affecting the right of the parties to create additional rights, duties, and obligations in and by virtue of the rental agreement. The rights provided by this chapter shall be in addition to all other rights allowed by law to a creditor against a debtor.

(b) (1) The rental agreement shall contain a notice stating that all property stored under the terms of such agreement may be sold or otherwise disposed of if no payment has been received for a continuous fifteen-day period when due.

(2) The rental agreement shall contain a provision directing the occupant to disclose to the owner any lienholder with an interest in property that is or may be stored in the self-service storage facility.



§ 66-31-107 - Application of chapter.

(a) This chapter shall apply to all rental agreements entered into or extended or renewed after July 1, 1980.

(b) All rental agreements entered into before July 1, 1980, and not extended or renewed after that date, and the rights and duties and interests flowing from them shall remain valid, and may be enforced or terminated in accordance with their terms or as permitted by any other statute or law of this state.






Chapter 32 - Time-Share Programs and Vacation Clubs

Part 1 - Time-Share Act of 1981

§ 66-32-101 - Short title.

This part shall be known and may be cited as the "Tennessee Time-Share Act of 1981."



§ 66-32-102 - Part definitions.

As used in this part and part 2 of this chapter, unless the context otherwise requires:

(1) "Acquisition agent" means a person who by means of telephone, mail, advertisement, inducement, solicitation or otherwise attempts directly to encourage any person to attend a sales presentation for a time-share program;

(2) "Advertise" or "advertisement" means any written, printed, verbal or visual offer by an individual or general solicitation;

(3) "Commission" means Tennessee real estate commission, which is an agency created under § 62-13-201;

(4) "Component site" means a specific geographic site at which certain time-share accommodations and facilities are located. If permitted under applicable law, separate phases that are operated as a single development in a particular geographic location and under common management shall be deemed a single component site;

(5) "Developer" means, in the case of any given property, any person or entity which is in the business of creating or which is in the business of selling its own time-share intervals in any time-share program. This definition does not include a person acting solely as a sales agent;

(6) "Development," "project," or "property" means all of the real property subject to a project instrument, and containing more than one (1) unit;

(7) "Exchange agent" means a person who exchanges or offers to exchange time-share intervals in an exchange program with other time-share intervals;

(8) "Managing agent" means a person who undertakes the duties, responsibilities, and obligations of the management of a time-sharing program;

(9) "Offering" means any offer to sell, solicitation, inducement or advertisement whether by radio, television, newspaper, magazine or by mail, whereby a person is given an opportunity to acquire a time-share interval within a project located either within or outside the state. Any offering of a time-share interval which is not located in this state shall not be an offering if the developer shall submit appropriate documentation satisfactory to the commission that the time-share program is in compliance with the law of the jurisdiction in which the time-share interval is located and such law is as stringent as this part;

(10) "Person" means one (1) or more natural persons, corporations, partnerships, associations, trusts, other entities, or any combination thereof;

(11) "Project" -- See "Development";

(12) "Project instrument" means one (1) or more recordable documents applicable to the whole project by whatever name denominated, containing restrictions or covenants regulating the use, occupancy or disposition of an entire project, including any amendments to the document, but excluding any law, ordinance, or governmental regulation;

(13) "Property" -- See "Development";

(14) "Public offering statement" means that statement required by § 66-32-112;

(15) "Purchaser" means any person other than a developer or lender who acquires an interest in a time-share interval;

(16) "Reservation system" means the method, arrangement, or procedure by which the owners of vacation club interests are required to compete with other owners of vacation club interests in the same vacation club in order to reserve the use and occupancy of an accommodation of the vacation club for one or more use periods, regardless of whether such reservation system is operated and maintained by the vacation club managing entity, an exchange company, or any other person. In the event that mandatory use of an exchange program is an owner's principal means of obtaining the right to use and occupy a vacation club's accommodations, such arrangement shall be deemed a reservation system for purposes of this subdivision (16) and part 2 of this chapter;

(17) "Sales agent" means a person who sells or offers to sell "time-share intervals" in a "time-share program" to a purchaser. All such sales agents shall be licensed and subject to title 62, chapter 13;

(18) "Time-share estate" means an ownership or leasehold estate in property devoted to a time-share fee, tenants in common, time span ownership, interval ownership, and a time-share lease;

(19) "Time-share instrument" means any document by whatever name denominated, creating or regulating time-share programs, but excluding any law, ordinance or governmental regulation;

(20) "Time-share interval" means a time-share estate or a time-share use;

(21) "Time-share program" means any arrangement for time-share intervals in a time-share project whereby use, occupancy or possession of real property has been made subject to either a time-share estate or time-share use whereby such use, occupancy or possession circulates among purchasers of the time-share intervals according to a fixed or floating time schedule on a periodic basis occurring annually over any period of time in excess of one (1) year;

(22) "Time-share project" means any real property that is subject to a time-share program;

(23) "Time-share resale broker" means any person or entity who undertakes to list, advertise for sale, promote or sell by any means whatsoever more than five (5) time-share intervals per year in one (1) or more time-share projects on behalf of any number of purchasers. A time-share resale broker must be a licensed real estate broker, as defined in § 62-13-102. "Time-share resale broker" does not include:

(A) Any person who has acquired any number of time-share intervals in any number of time-share projects for personal use and occupancy;

(B) Any resale performed by a time-share resale broker affiliated with a duly registered time-share developer, involving time-share intervals under the control of the time-share developer in its project; provided, that the time-share developer is in compliance with § 66-32-137(d); or

(C) A publisher of a newspaper or periodical in general circulation, broadcaster or telecaster in connection with the advertising for resale or other promotion of one (1) or more time-share intervals, so long as the publisher, broadcaster or telecaster is not under common ownership or control with a person required to be licensed by this part or chapter 13 of this title or does not have as its primary purpose the solicitation of resales or other uses of time-share intervals;

(24) "Time-share use" means any contractual right of exclusive occupancy which does not fall within the definition of a "time-share estate" including, without limitation, a vacation license, prepaid hotel reservation, club membership, vacation club interest, limited partnership or vacation bond;

(25) "Unit" means the real property or real property improvement in a project which is divided into time-share intervals;

(26) "Vacation club" means any system or program with respect to which a purchaser obtains, by any means, a recurring right to use and occupy accommodations and facilities, if any, in more than one (1) component site through the mandatory use of a reservation system, whether or not the purchaser's use and occupancy right is coupled with an interest in real property; and

(27) "Vacation club documents" means and includes the one (1) or more documents or instruments, by whatever name denominated, creating or governing a vacation club and the disposition of vacation club interests therein. "Vacation club documents" is intended to be broadly construed to incorporate all terms and conditions of the purchase of a vacation club interest, the incorporation of accommodations and facilities located at component sites into the vacation club, the management and operation of the vacation club's component sites, and the management and operation of the reservation system, including, but not limited to, the reservation system's rules and regulations.



§ 66-32-103 - Nature of time-share estates -- Recordation.

(a) A "time-share estate" is an estate in real property and has the character and incidents of an estate in fee simple at common law or estate for years, if a leasehold, except as expressly modified by this part. This shall supersede any contrary rule at common law.

(b) Each time-share estate constitutes for purposes of title a separate estate or interest in property except for real property tax purposes.

(c) A document transferring or encumbering a time-share estate in real property may not be rejected for recordation because of the nature or duration of that estate or interest.



§ 66-32-104 - Applicability of local ordinances, regulations, and building codes.

A zoning, subdivision, or other ordinance or regulation may not discriminate against the creation of time-share intervals or impose any requirement upon a time-share program which it would not impose upon a similar development under a different form of ownership.



§ 66-32-105 - Time-share units.

A time-share program may be created in any unit, unless expressly prohibited by the project instruments or local governing laws.



§ 66-32-106 - Instruments for time-share estates.

Project instruments and time-share instruments creating time-share estates must contain the following:

(1) The name of the county in which the property is situated;

(2) The legal description, street address or other description sufficient to identify the property;

(3) Identification of time periods by letter, name, number, or combination thereof;

(4) Identification of time-share estates and, where applicable, the method whereby additional time-share estates may be created;

(5) The formula, fraction or percentage, of the common expenses and any voting rights assigned to each time-share estate and, where applicable, to each unit in a project that is not subject to the time-share program;

(6) Any restrictions on the use, occupancy, alteration or alienation of time-share intervals;

(7) The ownership interest, if any, in personal property and provisions for the care, maintenance and replacement of the commonly owned capital improvements and the commonly owned personal property belonging to the time-share estates. Specifically, an escrow or reserve account shall be established for the repair, replacement and maintenance of capital improvements and personal property; and

(8) Any other matters the developer deems appropriate.



§ 66-32-107 - Time-share estate management.

The time-share instruments for a time-share estate program shall prescribe reasonable arrangements for management and operation of the time-share program and for the maintenance, repair and furnishing of units, which shall ordinarily include, but need not be limited to, provisions for the following:

(1) Creation of an association of time-share estate owners;

(2) Adoption of bylaws for organizing and operating the association;

(3) Payment of costs and expenses of operating the time-share program and owning and maintaining the units;

(4) Employment and termination of employment of the managing agent for the association;

(5) Preparation and dissemination to owners of an annual budget and of operating statements and other financial information concerning the time-share program;

(6) Adoption of standards and rules of conduct for the use and occupancy of units by owners;

(7) (A) Collection of assessments from owners to defray the expenses of management of the time-share program and maintenance of the units, which will include the maintenance of reserve and escrow accounts that will adequately provide for the maintenance and replacement of capital improvements to the commonly owned areas of the time-sharing program and for the timely maintenance and replacement of the personal property commonly owned by the time-share estates;

(B) The board of directors of the property owners association shall decide when maintenance or replacement of capital improvements shall be accomplished and shall set amounts of reserve. The board of directors of the property owners association and managing agent shall disclose to each interval owner, in a written annual report, the status of the required accounts. The report shall include the total funds deposited, the current balance, the interest earned, the purpose and amount of any payouts since the previous report. The report shall include the name and address of the person or persons in responsible charge of the accounts;

(8) Comprehensive general liability insurance for death, bodily injury and property damage arising out of, or in connection with, the use of units by owners, their guests and other users;

(9) Methods for providing compensation for use periods or monetary compensation to an owner if a unit cannot be made available for the period to which the owner is entitled by schedule or by confirmed reservation;

(10) Procedures for imposing a monetary penalty or suspension of an owner's rights and privileges in the time-share program for failure of the owner to comply with provisions of the time-share instruments or the rules of the association with respect to the use of the units. Under these procedures an owner must be given notice and the opportunity to refute or explain the charges against such owner in person or in writing to the governing body of the association before a decision to impose discipline is rendered;

(11) Employment of attorneys, accountants and other professional persons as necessary to assist in the management of the time-share program and the units;

(12) The managing agent for the association shall be responsible for the maintenance of an escrow or reserve account, as set by the board of directors, which shall contain the assessments collected for the maintenance and replacement of the capital improvements to the commonly owned areas and for the maintenance and timely replacement of the personal property commonly owned by the time-share estates. Such escrow or reserve accounts shall be maintained in an institution insured by the federal deposit insurance corporation or federally insured agencies;

(13) Failure of the managing agent to properly maintain the escrow or reserve accounts, as set by the board of directors, for maintenance and replacement of capital improvements to the common area and the maintenance and timely replacement of the personal property shall constitute a felony and the managing agent shall be subject to the penalties as provided in § 66-32-118; and

(14) The managing agent shall be a licensed real estate firm or bonded agent. The principal broker/agent of the firm shall have control of the accounts required in subdivision (12), and shall enter into a tri-party agreement by and between the commission, the managing agent, and the depository institution, providing for the authority of the commission to access and inspect the account records at all times on behalf of the condominium homeowners association.



§ 66-32-108 - Developer control.

(a) The time-share instruments for a time-share estate program may provide for a "developer control period," during which the developer or a managing agent selected by the developer may manage the time-share program and the units in the time-share program.

(b) If the time-share instruments for a time-share estate program provide for the establishment of a developer control period, they shall ordinarily include provisions for the following:

(1) Termination of the developer control period by action of the association;

(2) Termination of contracts for goods and services for the time-share program or for units in the time-share program entered into during the developer control period; and

(3) A regular accounting by the developer to the association as to all matters that significantly affect the interests of owners in the time-share program.



§ 66-32-109 - Instruments for time-share use.

Project instruments and time-share instruments creating time-share uses must contain the following:

(1) Identification by name of the time-share project and street address where the time-share project is situated;

(2) Identification of the time periods, type of units and the units that are in the time-share program and the length of time that the units are committed to the time-share program;

(3) In case of a time-share project, identification of which units are in the time-share program and the method whereby any other units may be added, deleted or substituted; and

(4) Any other matters that the developer deems appropriate.



§ 66-32-110 - Time-share use management.

The time-share instruments for a time-share use program shall prescribe reasonable arrangements for management and operation of the time-share program and for the maintenance, repair and furnishing of units which shall ordinarily include, but need not be limited to, provisions for the following:

(1) Standards and procedures for upkeep, repair and interior furnishings of units and for providing maid, cleaning, linen and similar services to the units during use periods;

(2) Adoption of standards and rules of conduct governing the use and occupancy of units by owners;

(3) Payment of the costs and expenses of operating the time-share program and owning and maintaining the units;

(4) Selection of a managing agent to act on behalf of the developer;

(5) Preparation and dissemination to owners of an annual budget and of operating statements and other financial information concerning the time-share program;

(6) Procedures for establishing the rights of owners to the use of units by prearrangement or under a first-reserved first-served priority system;

(7) Organization of a management advisory board consisting of time-share use owners including an enumeration of rights and responsibilities of the board;

(8) Procedures for imposing and collecting assessments or use fees from time-share use owners as necessary to defray costs of management of the time-share program and in providing materials and services to the units;

(9) Comprehensive general liability insurance for death, bodily injury and property damage arising out of, or in connection with, the use of units by time-share use owners, their guests and other users;

(10) Methods for providing compensating use periods or monetary compensation to an owner if a unit cannot be made available for the period to which the owner is entitled by schedule or a confirmed reservation;

(11) Procedures for imposing a monetary penalty or suspension of an owner's rights and privileges in the time-share program for failure of the owner to comply with the provisions of the time-share instruments or the rules established by the developer with respect to the use of the units. The owners shall be given notice and the opportunity to refute or explain the charges in person or in writing to the management advisory board before a decision to impose discipline is rendered; and

(12) Annual dissemination to all time-share use owners by the developer, or by the managing agent, of a list of the name and mailing addresses of all current time-share use owners in the time-share program.



§ 66-32-111 - Partition.

No action for partition of a unit may be maintained except as permitted by the time-share instrument.



§ 66-32-112 - Public offering statement -- General provisions.

A public offering statement must be provided to each purchaser of a time-share interval and must contain or fully and accurately disclose:

(1) The name of the developer and the principal address of the developer and the time-share intervals offered in the statement;

(2) A general description of the units including, without limitation, the developer's schedule of commencement and completion of all buildings, units, and amenities or if completed that they have been completed;

(3) As to all units offered by the developer in the same time-share project:

(A) The types and number of units;

(B) Identification of units that are subject to time-share intervals; and

(C) The estimated number of units that may become subject to time-share intervals;

(4) A brief description of the project;

(5) If applicable, any current budget and a projected budget for the time-share intervals for one (1) year after the date of the first transfer to a purchaser. The budget must include, without limitation:

(A) A statement of the amount, or a statement that there is no amount, included in the budget as a reserve for repairs and replacement;

(B) The projected common expense liability, if any, by category of expenditures for the time-share intervals;

(C) The projected common expense liability for all time-share intervals; and

(D) A statement of any services not reflected in the budget that the developer provides, or expenses that it pays;

(6) Any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee;

(7) A description of any liens, defects, or encumbrances on or affecting the title to the time-share interval;

(8) A description of any financing offered by the developer;

(9) A statement that within ten (10) days from the date of the signing of the contract made by the purchaser, where the purchaser shall have made an on-site inspection of the time-share project prior to the signing of the contract of purchase, and where the purchaser has not made an on-site inspection of the time-share project prior to the signing of the contract of purchase fifteen (15) days from the date of signing of the contract, the purchaser may cancel any contract for the purchase of a time-share interval from developer;

(10) A statement of any pending suits material to the time-share intervals of which a developer has actual knowledge;

(11) Any restraints on alienation of any number or portion of any time-share intervals;

(12) A description of the insurance coverage, or a statement that there is no insurance coverage, provided for the benefit of time-share interval owners;

(13) Any current or expected fees or charges to be paid by time-share interval owners for the use of any facilities related to the property;

(14) The extent to which financial arrangements have been provided for completion of all promised improvements; and

(15) The extent to which a time-share unit may become subject to a tax or other lien arising out of claims against other owners of the same unit.



§ 66-32-113 - Escrow of deposits.

(a) (1) A developer of a time-share program shall deposit into an escrow account established and held in this state, in an account designated solely for the purpose, by an independent bonded escrow company, or in an institution whose accounts are insured, a governmental agency or instrumentality, one hundred percent (100%) of all funds which are received during the purchaser's cancellation period provided for in this part. The deposit of such funds shall be evidenced by an executed escrow agreement between the escrow agent and the developer, which shall include that:

(A) Its purpose is to protect the purchaser's right to a refund if the purchaser cancels the sales agreement for a time-share interval within the cancellation period;

(B) Funds may be disbursed to the developer by the escrow agent from the escrow account only after expiration of the purchaser's cancellation period and in accordance with the sales agreement;

(C) The escrow agent may release funds to the developer from the escrow account only after receipt of a sworn statement from the developer that no cancellation notice was received before expiration of the cancellation period; and

(D) If a buyer properly terminates the contract pursuant to its terms or pursuant to this part, the funds shall be paid to the buyer together with any interest earned, all as provided in § 66-32-114(a).

(2) Funds so deposited may be invested by the escrow agent in securities of the United States or any agency thereof or in savings or time deposits in institutions insured by an agency of the United States.

(b) If a developer contracts to sell a time-share estate and the construction, furnishings, and landscaping of the property submitted to time-share ownership have not been substantially completed in accordance with the plans and specifications and representations made by the developer in the disclosures required by this part, the developer shall immediately pay into an escrow account established and held in this state, in an account designated solely for the purpose, by an independent bonded escrow company, or in an institution whose accounts are insured, a governmental agency or instrumentality, all payments received by or on behalf of the developer from the buyer on a contract of purchase. The escrow agent may invest the escrow funds in securities of the United States or any agency thereof or in savings or time deposits in institutions insured by an agency of the United States. Funds shall be released from escrow as follows:

(1) If a buyer properly terminates the contract pursuant to its terms or pursuant to this part, the funds shall be paid to the buyer, together with any interest earned;

(2) If the buyer defaults in the performance of the buyer's obligations under the contract of purchase and sale, the funds shall be paid to the developer, together with any interest earned; or

(3) If the funds of a buyer have not been previously disbursed in accordance with this subsection (b), they may be disbursed to the developer by the escrow agent at the closing of the transaction, unless prior to the disbursement the escrow agent received from the buyer written notice of a dispute between the buyer and developer. If the money remains in this account for more than three (3) months and earns interest, the interest shall be paid as provided in this subsection (b).

(c) For the purpose of this section, "substantially completed" means that all amenities, furnishings, appliances and structural components and mechanical systems of buildings are completed and provided as represented in the public offering statement and that the premises are ready for occupancy and the proper governmental authority has caused to be issued a certificate of occupancy.

(d) (1) In lieu of the provisions in subsection (b), a developer may withdraw, after the initial rescission period for cancellation has expired, all payments received by the developer from the buyer toward the sales price, provided:

(A) The developer, prior to withdrawal of any funds, posts a surety bond, irrevocable letter of credit or other financial assurances acceptable to the commission in an amount equal to one hundred twenty-five percent (125%) of the cost to complete the time-share project. The developer shall be required to submit such cost and financial data as the commission may reasonably require; or

(B) The developer has obtained protection for nondefaulting purchasers in compliance with § 66-32-128, and has obtained a final and binding commitment letter on the construction of the project and a final and binding commitment letter on the financing of the same construction. A bond obtained pursuant to subdivision (d)(1)(A) shall be executed by the seller as principal and by a surety company authorized to do business in this state as surety. The bond shall be conditioned upon the faithful compliance of the seller with this part including substantial completion, as defined in subsection (c), of the project and unit and compliance with the contract of purchase.

(2) Payments so withdrawn pursuant to this subsection (d) may be used only to pay for construction costs of the improvements comprising the time-share project.

(e) In lieu of any escrows required by this section, the commission shall have the discretion to accept other financial assurances including, but not limited to, a performance bond or an irrevocable letter of credit in an amount at least equal to or in excess of the cost to complete the time-share project.



§ 66-32-114 - Mutual rights of cancellation.

(a) Before transfer of a time-share interval and no later than the date of any sales contract, the developer shall provide the intended transferee with a copy of the public offering statement and any amendments and supplements thereto. The contract is voidable by the purchaser until the purchaser has received the public offering statement. The contract is also voidable by the purchaser for ten (10) days from the date of the signing of the contract by the purchaser if the purchaser shall have made an on-site inspection of the time-share project prior to the signing of the contract, and if the purchaser did not make an on-site inspection of the time-share project prior to signing the contract, for fifteen (15) days thereafter. Cancellation is without penalty, and all payments made by the purchaser before cancellation must be refunded within thirty (30) days after receipt of the notice of cancellation as provided in subsection (c).

(b) During the applicable rescission period, the developer may cancel the contract of purchase without penalty to either party. The developer shall return all payments due, the purchaser shall return all material received in good condition, reasonable wear and tear excepted. If such materials are not returned, the developer may deduct the cost of the same and return the balance to the purchaser.

(c) If either party elects to cancel a contract pursuant to subsection (a) or (b), that party may do so by hand delivering notice thereof to the other party within the designated period for voiding such contract or by mailing notice thereof by prepaid United States mail, postmarked anytime within the designated period for voiding such contract, to the other party or to such party's agent for service of process. The rescission rights set forth in subsections (a) and (b) may not be waived by either the purchaser or developer.



§ 66-32-115 - Exemptions from requirement of public offering statement.

(a) The developer shall not be required to prepare and distribute a public offering statement if the developer has registered and there has been issued a public offering statement or similar disclosure document which is provided to purchasers under the following:

(1) Securities Act of 1933 (15 U.S.C. § 77a et seq.);

(2) Federal Interstate Land Sales Full Disclosure Act (15 U.S.C. § 1701 et seq.) in which the time-share program is made a part of the subdivision that is being registered; and

(3) Any federal or Tennessee act which requires a federal or state public offering statement or similar disclosure document to be prepared and provided to purchasers.

(b) A public offering statement need not be prepared or delivered in the case of:

(1) Any transfer of a time-share interval by any time-share interval owner other than the developer and/or his agent;

(2) Any disposition pursuant to court order;

(3) A disposition by a government or governmental agency;

(4) A disposition by foreclosure or deed in lieu of foreclosure;

(5) A disposition of a time-share interval in a time-share project situated wholly outside the state; provided, that all solicitations, negotiations, and contracts took place wholly outside this state and the contract was executed wholly outside this state;

(6) A gratuitous transfer of a time-share interval; or

(7) Group reservations made for fifteen (15) or more people as a single transaction between a hotel and travel agent or travel groups for hotel accommodations, where deposits are made and held for more than three (3) years in advance.



§ 66-32-116 - Material change.

The developer shall amend or supplement the public offering statement to report any material change in the information required by § 66-32-112. As to any exchange program, the developer shall use the current written materials that are supplied to it for distribution to the time-share interval owners as it is received.



§ 66-32-117 - Liens.

(a) Unless the purchaser expressly agrees to take subject to or assume a lien prior to transferring a time-share interval other than by deed in lieu of foreclosure, the developer shall record or furnish to the purchaser releases of all liens affecting that time-share interval, or shall provide a surety bond or insurance against the lien.

(b) Unless a time-share interval owner or such owner's predecessor in title agrees otherwise with the lienor, if a lien other than an underlying mortgage or deed of trust becomes effective against more than one (1) time-share interval in a time-share project, any time-share interval owner is entitled to a release of such owner's time-share interval from the lien upon payment of the amount. The payment must be proportionate to the ratio that the time-share interval owner's liability bears to the liabilities of all time-share interval owners whose interests are subject to the lien. Upon receipt of payment, the lienholder shall promptly deliver to the time-share interval owner a release of the lien covering that time-share interval. After payment, the managing entity may not assess or have a lien against that time-share interval for any portion of the expenses incurred in connection with that lien.



§ 66-32-118 - Violations -- Attorney's fees -- Criminal penalties.

(a) If a developer or any other person subject to this part violates any provision thereof or any provision of the project instruments, any person or class of persons adversely affected by the violation has a claim for appropriate relief. Punitive damages may be awarded for a willful violation of this part. The court may also award reasonable attorney's fees.

(b) Except as provided in subsection (c), any developer or any other person subject to this part who offers or disposes of a time-share interval without having complied with this part or who violates any provision of this part commits a Class C misdemeanor.

(c) Any developer or any other person subject to this part who knowingly, willfully and intentionally offers, disposes of, or jeopardizes the interest of the purchaser of a time-share interval in violation of § 66-32-113, § 66-32-122(a) or § 66-32-128 commits a felony punishable by a fine not exceeding five thousand dollars ($5,000) or by imprisonment for not less than one (1) year nor more than three (3) years, or by both such fine and imprisonment.

(d) Nothing in this part limits the power of the state to punish any person for any conduct or omission which constitutes a violation under any other provision of this code.



§ 66-32-119 - Statute of limitations.

A judicial proceeding where the accuracy of the public offering statement or validity of any contract of purchase is in issue and a rescission of the contract or damages is sought must be commenced within four (4) years after the date of the contract of purchase, notwithstanding that the purchaser's terms of payments may extend beyond the period of limitation. However, with respect to the enforcement of provisions in the contract of purchase which require the continued furnishing of services and the reciprocal payments to be made by the purchaser, the period of bringing a judicial proceeding will continue for a period of four (4) years for each breach, but the parties may agree to reduce the period of limitation to not less than two (2) years.



§ 66-32-120 - Financial records.

(a) The person or entity responsible for making and/or collecting common expenses, assessments or maintenance assessments shall keep detailed financial records.

(b) All financial and other records shall be made reasonably available for examination by any time-share interval owner and such owner's authorized agents.



§ 66-32-121 - Powers and duties of commission.

(a) The commission may adopt, amend, and repeal rules, regulations and issue orders consistent with, and in furtherance of the objectives of this part.

(b) The commission may prescribe forms and procedures for submitting information to the commission.

(c) The commission may accept grants-in-aid from any governmental source and may contract with agencies charged with similar functions in this or other jurisdictions, in furtherance of the objectives of this part.

(d) The commission may cooperate with agencies performing similar functions in this and other jurisdictions to develop uniform filing procedures and forms, uniform disclosure standards, and uniform administrative practices, and may develop information that may be useful in the discharge of the commission's duties.

(e) The commission may initiate private investigations within or outside this state.

(f) The commission shall have the power to revoke, or suspend the real estate license of a sales agent, or the registration of a time-share project, or to otherwise appropriately discipline the sales agent, or fine the developer pursuant to § 56-1-308, if, after notice and hearing, any of the following conditions exist:

(1) Any representation in any document or information filed with the commission is false or misleading; or

(2) Any developer or agent of a developer has:

(A) Engaged in or is engaging in any unlawful act or practice;

(B) Disseminated or caused to be disseminated orally, or in writing, any false or misleading promotional materials in connection with a time-share program;

(C) Concealed, diverted, or disposed of any funds or assets of any person in a manner impairing rights of purchasers of time-share intervals in the time-share program;

(D) Failed to perform any stipulation or agreement made to induce the commission to issue an order relating to that time-share program;

(E) Otherwise violated this part or the commission's rules, regulations, or orders;

(F) Makes any willful or negligent misrepresentation, or any willful or negligent omission of material fact about any time-share or time-share project, or exchange program;

(G) Makes any false promises of a character likely to influence, persuade or induce;

(H) Engages in any other conduct which constitutes improper, fraudulent or dishonest dealing; or

(I) Fails to promptly account for any funds held in trust, or who fails to display all records, books and accounts of such funds to the commission upon demand as provided for in this part, and the rules and regulations.

(g) The commission may issue a cease and desist order if the developer has not registered the time-share program as required by this part.

(h) The commission, after notice and hearing, may issue an order revoking the registration of a time-share program upon determination that a developer or an agent of a developer has failed to comply with a notice of suspension issued by the commission affecting the time-share program.

(i) The commission may reject an application for registration if the commission finds that:

(1) The developer or any entity or individual which composes the developer, or any officer or director of the developer does not possess a history of honesty, truthfulness, and fair dealing. Factors to be used in making such determination shall include whether the developer or any entity or individual which composes the developer, or any officer or director of the developer has:

(A) Been convicted of, or has pleaded nolo contendere to, any crime involving an act of fraud or dishonesty;

(B) Consented to or suffered a judgment in any civil or administrative action based upon conduct involving an act of fraud or dishonesty;

(C) Consented to or suffered the suspension or revocation of any professional, occupational, or vocational license based upon conduct involving an act of fraud or dishonesty;

(D) Knowingly made or caused to be made in any application or report filed with the commission, or in any proceeding before the commission, any written or oral statement which was at the time, and in light of the circumstances under which it was made, false or misleading with respect to material fact;

(E) Willfully omitted a material fact with respect to information furnished or requested in connection with an application;

(F) Willfully committed any violation of, or has willfully aided, abetted, counseled, commanded, induced, or procured the violation by any other person, of any provision of state law or rule; or

(G) Been involved in unlicensed activity; or

(2) The commission may reject an application for registration if the commission finds that the developer or any entity or individual which composes the developer, or any officer or director of the developer does not possess a history of financial integrity. Factors to be used in making such determination shall include whether the developer or any entity or individual which composes the developer, or any officer or director of the developer:

(A) Has been placed in receivership or conservatorship during the previous ten (10) years;

(B) Has filed for bankruptcy within the previous ten (10) years; or

(C) Is liable for amounts of debt which would create excessive risks of default.



§ 66-32-122 - Registration -- Bond -- Statement of exchange agent.

(a) Unless exempted by § 66-32-126, a developer may not offer or dispose of a time-share interval unless the time-share program is registered with the commission; provided, that a developer may accept a reservation together with a deposit if the deposit is placed in an escrow account with an institution having trust powers and is refundable at any time at the purchaser's option. In all cases, a reservation must require a subsequent affirmative act by the purchaser via a separate instrument to create a binding obligation. A developer may not dispose of or transfer a time-share interval while an order revoking or suspending the registration of the time-share program is in effect.

(b) The acquisition agent shall be required to furnish to the commission its principal office address and telephone number and designate its responsible managing employee and shall furnish such additional information as the commission may require.

(c) The sales agent shall, in addition to other requirements of law, be required to furnish to the commission its principal office address and telephone number and designate its responsible managing employee and shall furnish such additional information as the commission may require.

(d) The managing agent shall be required to furnish to the commission its principal office address and telephone number and designate its responsible managing employee and shall furnish such additional information as the commission may require. Such additional information shall include criminal convictions.

(e) An exchange agent, including the developer if it is also the exchange agent, if offering exchange privileges with other time-share interval owners of time-share interval owners who own time-share estates within this state, shall annually file a statement with the commission which must fully and accurately disclose:

(1) The identity of the person operating the exchange program and whether that person is an affiliate of the developer;

(2) A general description of the procedures to qualify for and effectuate exchanges, including any stated or practiced priorities and restrictions, and the extent to which changes thereof may be made;

(3) The expenses, or ranges of expenses, to the time-share interval owners of membership in the exchange program including the expenses, if any, and the person to whom those expenses are payable;

(4) Whether and how any of the expenses specified in subdivision (e)(3) may be altered and, if any of them are to be fixed on a case-by-case basis, the manner in which they are to be fixed in each case;

(5) With respect to the owners of time-share intervals in the exchange program at each project during a calendar year ending not more than fifteen (15) months before the statement is filed;

(6) The percentage of exchanges properly applied for by members or participants in the exchange program that were fulfilled during a calendar year ending not more than fifteen (15) months before the date the statement is filed with the commission, together with a statement of the criteria used to determine whether an exchange was properly applied for and fulfilled; and

(7) The number of persons applying for an exchange program as a whole during the calendar year ending not more than fifteen (15) months before the statement is filed with the commission.

(f) The developer must provide a copy of the most recent exchange agent's statement filed with the commission to the purchaser in addition to the public offering statement if it is represented to the purchaser that the purchaser is entitled to or required to become a member of the exchange program. The developer is not responsible to the purchaser for any representation made in the exchange agent's statement which is untrue or incorrect.



§ 66-32-123 - Application and fees for registration.

(a) An application for registration must contain the public offering statement, a brief description of the property, copies of time-share instruments and any documents referred to therein other than tract maps, plats, plans, and such other information required by the commission's rules and regulations and be accompanied by any reasonable fees required by the commission.

(b) Fee for registration of time-share interval plans; expenses for investigation and prosecution:

(1) For the registration of all time-share interval plans and the accommodations and facilities affected thereby which are located within the state, there shall be paid to the commission the sum of one hundred dollars ($100), together with an annual renewal fee of fifty dollars ($50.00);

(2) For the registration of all time-share interval plans and the accommodations and facilities affected thereby which are located outside the state, there shall be paid to the commission the sum of two hundred fifty dollars ($250), together with an annual renewal fee of one hundred dollars ($100); and

(3) Notwithstanding subdivisions (b)(1) and (2), the fees charged and collected shall be sufficient to cover the cost of administering this part.



§ 66-32-124 - Commission regulation of public offering statement.

(a) The commission at any time may require a developer to alter or supplement the form or substance of a public offering statement to assure adequate and accurate disclosure to prospective purchasers.

(b) The public offering statement may not be used for any promotional purposes before registration and afterwards only if it is used in its entirety. No person may advertise or represent that the commission has approved or recommended the time-share program, the disclosure statement, or any of the documents contained in the application for registration.



§ 66-32-125 - Effective date of registration -- Incomplete or inadequate application.

(a) Except as otherwise provided in this section, the effective date of the registration, or any amendment thereto, shall be the forty-fifth day after the filing thereof or such earlier date as the commission may determine, having due regard to the public interest and the protection of purchasers. If any amendment to any such registration is filed prior to the effective date, the registration shall be deemed to have been filed when such amendment was filed.

(b) If it appears to the commission that the application for registration, or any amendment thereto, is on its face incomplete or inaccurate in any material respect, the commission shall so advise the developer prior to the date the registration would otherwise be effective. Such notification shall serve to suspend the effective date of the filing until the forty-fifth day after the developer files such additional information as the commission shall require. Any developer, upon receipt of such notice of suspension, may request a hearing.



§ 66-32-126 - Exceptions from registration requirement.

No registration with the commission shall be required in the case of:

(1) Any transfer of a time-share interval by any time-share interval owner other than the developer and/or the developer's agent;

(2) Any disposition pursuant to court order;

(3) A disposition by a government or governmental agency;

(4) A disposition by foreclosure or deed in lieu of foreclosure;

(5) A disposition of a time-share interval in a time-share project situated wholly outside this state; provided, that all solicitations, negotiations, and contacts took place wholly outside this state and the contract was executed wholly outside this state;

(6) A gratuitous transfer of a time-share interval; or

(7) Group reservations made for fifteen (15) or more people as a single transaction between a hotel and travel agent or travel groups for hotel accommodations, where deposits are made and held for more than three (3) years in advance.



§ 66-32-127 - Financing of time-share programs.

(a) In the financing of a time-share program, the developer shall retain financial records of the schedule of payments required to be made and the payments made to any person or entity which is the owner of an underlying blanket mortgage, deed of trust, contract of sale or other lien or encumbrance (lienhold).

(b) Any transfer of the developer's interest in the time-share program to any third person shall be subject to the obligations of the developer.



§ 66-32-128 - Protection of nondefaulting purchasers.

The developer whose project is subject to an underlying blanket lien or encumbrance shall protect nondefaulting purchasers from foreclosure by the lienholder by obtaining from the lienholder a nondisturbance clause, subordination agreement or partial release of the lien as the time-share intervals are sold. In the alternative, the developer may obtain the agreement of the lienholder to take the project, in the event of default by the developer, subject to the rights of the nondefaulting purchasers by posting a bond, equal to fifty percent (50%) of the amount owed to the lienholder, making an assignment of receivables equal to one hundred twenty-five percent (125%) of the principal amounts due to the lienholder, pledging collateral security equal to one hundred percent (100%) of the amount owed to the lienholder or entering into any other financing plan or escrow agreement acceptable to the lienholder.



§ 66-32-129 - Protection of lienholder.

The lienholder in any time-share program shall have the following rights:

(1) A lienholder's lien rights shall be preserved as against any purchaser of time-share interval claiming that the time-share is invalid, void or voidable, thirty (30) days after written notice by certified mail or personal delivery has been given by the developer to the purchaser. Such notice must state the developer has assigned the receivables to the lienholder and that purchaser has thirty (30) days within which to object and specify the invalidity or defect contained within such instrument.

(2) Any purchaser who fails to indicate the invalidity, void or voidableness as provided in subdivision (1) waives or is estopped to raise, the same in any subsequent enforcement of the collection of the receivable by the lienholder.



§ 66-32-130 - Premiere tourist resort city.

Notwithstanding any other provisions of this part, a "premiere tourist resort city" defined as a municipality having a population of three thousand (3,000) or more persons, according to the federal census of 1980 or any subsequent federal census in which at least forty percent (40%) of the assessed valuation, as shown by the tax assessment rolls or books of the municipality, of real estate in the municipality consists of hotels, motels, tourist court accommodations, tourist shops and restaurants, is hereby authorized to adopt by its board of commissioners any ordinance necessary to regulate the sale and use of time-share units within its jurisdiction including the requirement of registration, licenses, transfer and related requirements including any related fees.



§ 66-32-131 - Misleading advertising unlawful.

It is unlawful for any person with intent directly or indirectly to offer for sale or sell time-share intervals in this state to authorize, use, direct or aid in the publication, distribution or circulation of any advertisement, radio broadcast or telecast concerning the time-share project in which the time-share intervals are offered, which contains any statement, pictorial representation or sketch which is false or misleading. Nothing in this section shall be construed to hold the publisher or employee of any newspaper, or any job printer, or any broadcaster or telecaster, or any magazine publisher, or any of the employees thereof, liable for any publication referred to in this section unless the publisher, employee, or printer has actual knowledge of the falsity thereof or has an interest either as an owner or agent in the time-share intervals so advertised.



§ 66-32-132 - Advertising -- Specific prohibitions.

No advertising for the offer or sale of time-share intervals shall:

(1) Contain any representation as to the availability of a resale program or rental program offered by or on behalf of the developer or its affiliate unless the resale program and/or rental program has been made a part of the offering and submitted to the commission;

(2) Contain an offer or inducement to purchase which purports to be limited as to quantity or restricted as to time unless the numerical quantity and/or time applicable to the offer or inducement is clearly and conspicuously disclosed;

(3) Contain any statement concerning the investment merit or profit potential of the time-share interval unless the commission has determined from evidence submitted on behalf of the developer that the representation is neither false nor misleading;

(4) Make a prediction of or imply specific or immediate increases in the price or value of the time-share intervals; nor shall a price increase of a time-share interval be announced more than sixty (60) days prior to the date that the increase will be placed into effect;

(5) Contain statements concerning the availability of time-share intervals at a particular minimum price if the number of time-share intervals available at that price comprises less than ten percent (10%) of the unsold inventory of the developer, unless the number of time-share intervals then for sale at the minimum price is set forth in the advertisement;

(6) Contain any statement that the time-share interval being offered for sale can be further divided unless a full disclosure is included as to the legal requirements for further division of the time-share interval;

(7) Contain any asterisk or other reference symbol as a means of contradicting or changing the ordinary meaning of any previously made statement in the advertisement;

(8) Misrepresent the size, nature, extent, qualities, or characteristics of the accommodations or facilities which comprise the time-share project;

(9) Misrepresent the nature or extent of any services incident to the time-share project;

(10) Misrepresent or imply that a facility or service is available for the exclusive use of purchasers or owners if a public right of access or of use of the facility or service exists;

(11) Make any misleading or deceptive representation with respect to the contents of the time-share program, the purchase contract, the purchaser's rights, privileges, benefits or obligations under the purchase contract or this part;

(12) Misrepresent the conditions under which a purchaser or owner may participate in an exchange program; or

(13) Describe any proposed or uncompleted private facilities over which the developer has no control unless the estimated date of completion is set forth and evidence has been presented to the commission that the completion and operation of the facilities are reasonably assured within the time represented in the advertisement.



§ 66-32-133 - Prize or gift promotional offers -- Unlawful acts.

The following unfair acts or practices undertaken by, or omissions of, any person in the operation of any prize or gift promotional offer, by any means, including, but not limited to, by mail, by telephone, by advertisement or in person, for a time-share project are prohibited:

(1) Failing to clearly and conspicuously state the name and street address of the person making the offer;

(2) Representing or leading a person to believe that the person is or could be a winner if the person has not won or is not eligible to win;

(3) Representing or leading a person to believe that the person has been "selected" or is otherwise part of a select or special group when the person has not been selected or is not part of a select or special group;

(4) Representing that a person has won or could win a prize, or will receive a gift, or thing of value or has been selected, or is eligible, to win a prize, or receive a gift, or thing of value if the receipt of the prize, or gift, or thing of value is conditioned upon the person listening to or observing a sales promotional effort, making a purchase, or incurring any monetary obligation unless it is clearly and conspicuously disclosed, at the time of the initial offer, contact, or notification of the prize or gift, or thing of value that an attempt will be made to induce the consumer or person to incur a monetary obligation, including the amount of any monetary obligation;

(5) Failing to clearly and conspicuously disclose next to each prize, gift, or thing of value offered or any product offered for sale through the promotional plan the item's approximate verifiable retail value, which means the price at which the person offering the item can substantiate that a substantial number of these items have been sold at retail by another person or, in the event such substantiation is unavailable, nor more than three (3) times the amount actually paid by the sponsor or promoter for the item;

(6) Representing that the prize, gift, or thing of value offered or any product offered for sale through the promotional plan possesses particular features or benefits, if it does not, or is of a particular standard, quality, grade, or model, if it is of another;

(7) Failing to clearly and conspicuously disclose next to each prize, gift, or thing of value offered, a statement of odds, if applicable, in Arabic numerals, of receiving each item offered, and a statement, if applicable, that those offers are not exclusive to the above-named person and whether all prizes or gifts will be awarded;

(8) Making the receipt of an offered prize or gift contingent upon the consent of individual winners or recipients to allow their names to be used for promotional purposes, or failing to obtain the express written or oral consent of individual winners or recipients before their names are used for a promotional purpose in connection with the mailing to a third person;

(9) Refusing to disclose or make available, upon request, the names of the recipients of any prizes or gifts within the geographic area wherein the promotional offers were made;

(10) (A) Failing to clearly and conspicuously disclose in any initial offer, at a minimum, the following:

(i) A general description of the types and categories of any restrictions, qualifications, or other conditions, that must be satisfied before the person is entitled to receive or use the prize, gift, or thing of value or product or service offered;

(ii) The approximate total of all costs, fees, or other monetary obligations that must be satisfied before the consumer or person is entitled to receive or use the prize, gift, or thing of value or product or service offered; and

(iii) That the details and an explanation of all restrictions, qualifications or other conditions of the offer shall be provided prior to the acceptance of the offer; or

(B) Failing to clearly and conspicuously state verbally, or upon request, in writing, before an offer can be accepted all restrictions, qualifications, monetary obligations, and other conditions that must be satisfied before the person is entitled to receive or use the prize, gift, or thing of value or product or service offered, including:

(i) Any deadline by which the recipient must visit the business, attend or listen to a sales presentation or otherwise respond in order to receive the prize, gift, or thing of value or product or service offered;

(ii) The date or dates on or before which the prize, gift or thing of value, product or service offered will terminate or expire and, if applicable, when the prizes will be awarded;

(iii) The approximate duration of any mandatory sales presentation or tour, if applicable;

(iv) Any other conditions, such as a minimum or maximum age qualification, any financial qualification, or requirement that, if the recipient is married, both spouses must be present or respond in order to receive the prize, gift or thing of value or product or service offered; and

(v) All other material rules, terms, restrictions, and conditions of the offer or promotional program including, but not limited to, any promotional service, handling, shipping, delivery, freight, postage or processing fees, charges, or other extra costs for the receipt or use of the prize, gift, or thing of value or product or service offered; provided that the requirements of this subdivision (10)(B)(v) shall not be construed to require that foreign tax rates be included;

(11) Misrepresenting in any manner the rules, terms, restrictions, monetary obligation, or conditions of participation in the promotional plan or offer;

(12) Failing to award and distribute the prize, gift, or thing of value or product or service offered in accordance with the rules, terms, and conditions of the offer or promotional program as stated or disclosed in accordance with subdivisions (1)-(11); and

(13) (A) Failing to award and distribute at least one (1) of each prize or gift of the value and type represented in the promotional program by the day and year specified in the promotion. When a promotion promises the award of a prescribed number of each prize, such number of prizes shall be awarded by the date and year specified in the promotion. For purposes of this subdivision (13)(A), distribution of cash shall be equivalent to distribution of a gift or prize, and a qualified recipient shall be allowed to choose either the gift or prize or cash in an amount equal to the cost of the gift or prize only if the gift or prize is not delivered to a qualified recipient within seventy-two (72) hours of the time the recipient would have been entitled to the gift or prize.

(B) Such choice shall be disclosed to the recipient at the time of the initial offering.



§ 66-32-134 - Violation of §§ 66-32-131 -- 66-32-133.

Whenever the commission determines from evidence available to it that a person is violating or failing to comply with the requirements of §§ 66-32-131 -- 66-32-133, the commission may order the person to cease and desist from such violations and may take enforcement action under §§ 66-32-121 -- 66-32-126.



§ 66-32-135 - Construction of §§ 66-32-131 -- 66-32-133 with Tennessee Consumer Protection Act.

Sections 66-32-131 -- 66-32-133 shall be in addition to those provisions in the Tennessee Consumer Protection Act, compiled in title 47, chapter 18; provided, that to the extent that any provisions of the Tennessee Consumer Protection Act are in conflict with §§ 66-32-131 -- 66-32-133, the Tennessee Consumer Protection Act shall control.



§ 66-32-136 - Advertising material -- Engaging time-share resale broker in connection with resale of time-share interval.

(a) Any advertising material relating to the solicitation of an agreement engaging the services of a time-share resale broker in connection with the resale of a time-share interval pursuant to § 66-32-137(b) is subject to the provisions of §§ 66-32-131 -- 66-32-135.

(b) "Advertising material" includes any oral or written sales pitch, promotional brochure, pamphlet, catalogue, advertisement, sign, billboard or other material to be disseminated to the public by any means relating to the solicitation of an agreement engaging the services of a time-share resale broker in connection with the resale of a time-share interval, pursuant to § 66-32-137(b), including a transcript of any standard oral sales presentation or any radio or television advertisement.

(c) No written advertising material relating to the solicitation of an agreement engaging the services of a time-share resale broker in connection with the resale of a time-share interval, pursuant to § 66-32-137(b), may be utilized by a time-share resale broker unless the advertising material includes in conspicuous type the disclosure described in § 66-32-137(b)(1).

(d) The commission has authority to enforce this section as provided in §§ 66-32-121 and 62-13-109.



§ 66-32-137 - Violations -- Required contents of written agreements engaging the services of a resale broker and contracts for purchase and sale.

(a) It is a violation of this part for any time-share resale broker to:

(1) Enter into any agreement with any person engaging the services of the time-share resale broker in connection with the resale of a time-share interval unless a written agreement complying in all respects with subsection (b) is first executed by the time-share resale broker and the person engaging the services of the time-share resale broker;

(2) Accept any moneys or any other thing of value from any person engaging the services of the time-share resale broker in connection with the resale of a time-share interval in advance of the closing of the resale of such time-share interval; or

(3) Utilize any form of contract or purchase and sale agreement in connection with the resale of a time-share interval unless the contract or purchase and sale agreement complies in all respects with subsection (d).

(b) In addition to all requirements of and obligations under the Tennessee Real Estate Broker License Act of 1973, compiled in title 62, chapter 13, all agreements engaging the services of a time-share resale broker in connection with the resale of a time-share interval shall contain all of the following:

(1) The following statement in conspicuous type located immediately prior to the space in the agreement reserved for the signature of the owner:

THERE IS NO GUARANTEE THAT YOUR TIME-SHARE INTERVAL CAN BE SOLD AT ANY PARTICULAR PRICE OR WITHIN ANY PARTICULAR PERIOD OF TIME;

(2) A complete and clear disclosure of any fees, commissions, and other costs or compensation payable to or received by the time-share resale broker under the agreement, whether directly or indirectly;

(3) The term of the agreement, a statement regarding the ability of any party to extend the term of the agreement, and a description of the conditions under which the agreement may be extended and all related costs;

(4) A description of the services to be provided by the time-share resale broker under the agreement, and a description of the obligations of each party regarding a resale purchaser, including any costs to be borne and any obligations regarding notification of the managing entity and any exchange company;

(5) A statement disclosing whether the agreement grants exclusive rights to the time-share resale broker to locate a purchaser during the term of the agreement, a statement disclosing to whom and when any proceeds from a sale of the time-share interval will be disbursed, and a statement whether any party may terminate the agreement and under what conditions;

(6) A statement disclosing whether the agreement permits the time-share resale broker or any other person to make any use whatsoever of the time-share interval in question and a detailed description of any such permitted use rights, including a disclosure of to whom any rents or profits generated from such use of the time-share interval will be paid; and

(7) A statement disclosing the existence of any judgments or orders against the time-share resale broker resulting from a violation by the time-share resale broker of this part, the Tennessee Real Estate Broker License Act of 1973, or the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18, part 1, or resulting from consumer fraud on the part of the time-share resale broker.

(c) The person engaging the services of the time-share resale broker must receive a fully executed copy of the agreement described in subsection (b) on the day such person signs it.

(d) All forms of contract or purchase and sale agreement utilized by a time-share resale broker in connection with the sale of a time-share interval shall contain all of the following:

(1) An explanation of the form of time-share ownership being purchased and a legally sufficient description of the time-share interval being purchased;

(2) The name and address of the managing entity of the time-share plan;

(3) (A) The following statement in conspicuous type located immediately prior to the space in the contract reserved for the signature of the purchaser:

THE CURRENT YEAR'S ASSESSMENT FOR COMMON EXPENSES ALLOCABLE TO THE TIME-SHARE INTERVAL YOU ARE PURCHASING IS $ _____. THIS ASSESSMENT, WHICH MAY BE INCREASED FROM TIME TO TIME BY [insert name of entity having authority to increase assessment], IS PAYABLE IN FULL ON OR BEFORE [state payment due date(s)]. THIS ASSESSMENT [INCLUDES/DOES NOT INCLUDE] YEARLY AD VALOREM REAL ESTATE TAXES. [If ad valorem real property taxes are not included in the current year's assessment for common expenses, the following statement must be included: THE MOST RECENT ANNUAL ASSESSMENT FOR AD VALOREM REAL ESTATE TAXES FOR THE TIME-SHARE INTERVAL YOU ARE PURCHASING IS $ ____________________ ]. FAILURE TO TIMELY PAY THESE ASSESSMENTS MAY RESULT IN RESTRICTION OR LOSS OF YOUR USE AND/OR OWNERSHIP RIGHTS.

(B) In making the disclosures required by this subdivision (d)(3), the time-share resale broker may rely upon information provided in writing by the managing entity of the time-share project;

(4) A complete and accurate disclosure of the terms and conditions of the purchase and closing, including the obligations of the seller and/or the purchaser for closing costs and title insurance;

(5) A statement disclosing the existence of any mandatory exchange program membership included in the time-share project; and

(6) In lieu of subdivisions (d)(1)-(5), a time-share resale broker affiliated with a time-share developer may use the public offering statement and sales contract to consummate a resale; provided, that such information includes the substance of all of subdivisions (d)(1)-(5).

(e) The commission has authority to enforce this section as provided in §§ 66-32-121 and 62-13-109.



§ 66-32-138 - Delivery of required renewal documentation and fees.

Notwithstanding any other law to the contrary, all documentation and fees which are a prerequisite to the renewal of a license or registration shall be delivered to the commission no later than sixty (60) days prior to the expiration date of the license or registration.



§ 66-32-139 - Registration of acquisition agents -- Penalties for prohibited activity and conduct -- Commission's authority to promulgate rules and regulations.

(a) All acquisition agents and their representatives, as defined in § 66-32-102, shall register with the commission and furnish such information as provided by commission regulation. The application for registration shall be accompanied by a twenty-five dollar ($25.00) registration fee.

(b) The commission has the authority to assess civil penalties, or to suspend or revoke the registration of an acquisition agent, for any activity or conduct in violation of § 62-13-312 or § 66-32-121. The commission also has the authority to promulgate rules and guidelines for the training and conduct of acquisition agents.






Part 2 - Vacation Club Act of 1995

§ 66-32-201 - Short title.

This part shall be known and may be cited as the "Tennessee Vacation Club Act of 1995."



§ 66-32-202 - Legislative intent.

The purpose of this part is to recognize that the sale and promotion of vacation clubs is an emerging, dynamic segment of the international tourism industry; that this segment of the tourism industry continues to grow, both in volume of sales and in complexity and variety of product structure; and that a uniform and consistent method of regulation is necessary in order to safeguard the state's consumers and the state's economic well-being. It is the intent of the general assembly that this part be interpreted broadly in order to enhance the quality of vacation clubs offered and sold in this state and to protect consumers who purchase vacation club interests.



§ 66-32-203 - Application.

This part applies only to sellers of vacation club interests who offer for disposition vacation club interests to the general public in Tennessee. For purposes of this section, an offer shall be considered to be made in this state only if the offer:

(1) Originates from this state; or

(2) Is directed by the offeror into this state and is received at the place to which it is directed.



§ 66-32-204 - Exemptions.

This part does not apply to any of the following:

(1) An offer or disposition other than in the ordinary course of business by any holder of a purchase money lien, including any assignee thereof, who acquires a vacation club interest as a result of an owner's default with respect to the owner's purchase money financing obligations, whether such vacation club interest is acquired by foreclosure, the acceptance of a deed in lieu thereof, or other legal or equitable means;

(2) A gratuitous disposition;

(3) A disposition by devise, descent, or distribution or a disposition to an inter vivos trust;

(4) An offer or disposition of a vacation club interest by an owner other than a developer, unless such owner makes such offer and disposition in the ordinary course of its business; or

(5) An offer or disposition of a vacation club interest that is part of a duly registered vacation club pursuant to the laws of a state with the same or more stringent requirements as this state.



§ 66-32-205 - "Vacation club interest" defined.

"Vacation club interest" means and includes the following interests in a vacation club:

(1) A "specific time-share interest," which is a right to use a specific accommodation or accommodations, and facilities at one (1) component site of a vacation club, for the remaining term of the vacation club in the event that the reservation system is terminated for any reason prior to the expiration of the term of the vacation club, together with use rights in the other accommodations and facilities of the vacation club created by or acquired through the reservation system; provided, that there is a one-to-one purchaser to accommodation ratio for each time-share interval, which entitles a particular owner who complies fully with the reservation system's rules and regulations to reserve, use and occupy a protected accommodation of the vacation club completely independent of any other owner's failure for reason to reserve, use, or occupy an accommodation of the vacation club; and

(2) A "nonspecific time-share interest," which is a right to use all of the accommodations and facilities of a vacation club created by or acquired through the reservation system, but including no specific right to use any particular accommodations or facilities for the remaining term of the vacation club in the event that the reservation system is terminated for any reason prior to the expiration of the term of the vacation club; provided, that there is a one-to-one purchaser to accommodation ratio for each time-share interval, which entitles a particular owner who complies fully with the reservation system's rules and regulations to reserve, use and occupy a protected accommodation of the vacation club completely independent of any other owner's failure for reason to reserve, use, or occupy an accommodation of the vacation club.



§ 66-32-206 - Reservation systems.

(a) A vacation club's reservation system shall be subject to the requirements for subordination or other financial assurances set forth in this part. Prior to offering vacation club interests, a developer shall create or provide a reservation system, including all appropriate computer hardware and software which is necessary to satisfy owners' reasonable expectations concerning the use and occupancy of the vacation club's accommodations, based upon the developer's representations and the terms and conditions of the vacation club documents, and establish rules and regulations for its operation. In establishing such rules and regulations, the developer shall take into account the anticipated demand for use and occupancy of the vacation club's accommodations in view of the size and type of each accommodation, each component site location, the time of year, the projected common expenses of the vacation club from year to year, and all other relevant factors, and shall use its good faith and best efforts, based upon all evidence reasonably available to the developer under the circumstances, to maximize the collective opportunities for all of the owners of vacation club interests to use and occupy the vacation club's accommodations.

(b) (1) The person or persons authorized by the vacation club documents to make additions or substitutions of accommodations to the vacation club, pursuant to this part, shall owe a fiduciary duty to each owner of a vacation club interest to act in the collective best interests of all such owners in connection with any such addition or substitution and to adhere to the demand balancing standard set forth above in ascertaining the desirability of any proposed addition or substitution and the anticipated impact thereof upon the practical ability of owners to reserve, use, and occupy the vacation club's accommodations.

(2) Prior to offering any vacation club interest in a vacation club, a developer shall provide to the commission satisfactory evidence of the existence of the vacation club's reservation system and shall certify to the commission that such reservation system is fully operative.

(3) Any agreement between a vacation club and a reservation system provider must state that, following a termination of the provider's contract by either party, the reservation system provider will, in the vacation club managing entity's sole discretion, either:

(A) Permit the vacation club to utilize the reservation system for a transition period of up to nine (9) months in the same manner and at the same cost as the vacation club utilized the reservation system prior to the termination in order to afford the vacation club managing entity a reasonable opportunity to obtain a new reservation system and arrange for the transfer of all relevant data from the old reservation system to the new reservation system as described in subdivision (b)(3)(B); or

(B) Promptly transfer to the vacation club managing entity all relevant data contained in the reservation system, including but not limited to the names, addresses, and reservation status of accommodations at the vacation club's component sites, the names and addresses of all owners, all outstanding confirmed reservations and reservation requests, and such other owner and component site records and information as is sufficient, in the reasonable discretion of the vacation club managing entity, to permit the uninterrupted operation and administration of the vacation club for the collective benefit of owners of vacation club interests therein. All reasonable costs incurred by the reservation system provider in effecting such transfer shall be reimbursed thereto and shall constitute common expenses of the vacation club.



§ 66-32-207 - Developers subject to commission -- Prerequisites to vacation club offering.

(a) A developer of a vacation club interest shall in all respects be subject to the authority of the commission and any rules and regulations promulgated by the commission.

(b) Unless specifically exempted, a developer of a vacation club interest may not offer or dispose of a vacation club interest unless it is registered with the commission under § 66-32-123, and pays any fee required by § 66-32-123.

(c) Prior to offering any vacation club intervals in a vacation club, a developer shall provide the commission:

(1) Satisfactory evidence of the existence of the time-share intervals that are part of the vacation club;

(2) The marketing plan for the vacation club;

(3) Proof of ownership or a leasehold estate of the time-share intervals that are part of the vacation club; and

(4) Satisfactory proof of compliance with this part, including, but not limited to, a public offering statement, escrow of deposits, cancellation rights, advertising and promotional offers.






Part 3 - Membership Camping Act

§ 66-32-301 - Short title.

This part shall be known and may be cited as the "Membership Camping Act."



§ 66-32-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Advertisement" means any written, printed, verbal, or visual offer;

(2) "Blanket encumbrance" means any mortgage, deed of trust, option to purchase, vendor's lien or interest under a contract or agreement of sale, or other material financing lien or encumbrance granted by the membership camping operator, which secures or evidences the obligation to pay money or to sell or convey any campgrounds located in this state made available to purchasers by the membership camping operator or any portion thereof and which authorizes, permits, or requires the foreclosure or other disposition of the campground affected;

(3) "Campground" means real property owned or operated by a membership camping operator which is available for camping by purchasers of membership camping contracts;

(4) "Camping site" means a space designed and promoted for the purpose of locating a trailer, tent, tent trailer, pickup camper, or other similar device used for camping;

(5) "Facilities" means the following amenities provided and located on property owned or operated by a membership camping operator: camping sites, rental trailers or cabins, swimming pools, sport courts, recreation buildings, and trading posts or grocery stores;

(6) "Holder" includes the seller who acquires a membership camping contract or, if the contract is purchased, a financing agency or other assignee that purchases the contract;

(7) "Membership camping contract" means an agreement offered or sold within this state evidencing a purchaser's title to, interest in, right or license to use, for more than thirty (30) days, the campgrounds and facilities of a membership camping operator and includes a membership which provides for this use;

(8) "Membership camping operator" means any enterprise, other than one that is tax exempt under § 501(c)(3) of the Internal Revenue Code of 1954 (26 U.S.C. § 501(c)(3)), as amended, that solicits membership camping contracts paid for by a fee or periodic payments and has as one (1) of its purposes camping or outdoor recreation including use of camping sites primarily by purchasers;

(9) "Nondisturbance agreement" means an instrument by which the holder of a blanket encumbrance agrees that:

(A) Its rights in any campground made available to purchasers by the membership camping operator shall be subordinate to the rights of purchasers from and after the recordation of the instrument;

(B) The holder and all successors and assignees, and any person who acquires the campground through foreclosure or by deed in lieu of foreclosure of such blanket encumbrance, shall take the campground subject to the rights of purchasers; and

(C) The holder or any successor acquiring the campground through the blanket encumbrance shall not use or cause the campground to be used in a manner which would materially prevent purchasers from using or occupying the campground in a manner contemplated by the purchasers' membership camping contracts; provided, that the holder shall have no obligation or liability to assume the responsibilities or obligations of the membership camping operator under membership camping contracts;

(10) "Offer" means any solicitation reasonably designed to result in the entering into of a membership camping contract;

(11) "Person" means any individual, corporation, partnership, company, and any other form of multiple organization for carrying on foreign or domestic business, other than a government or a subdivision of a government;

(12) "Purchaser" means a person who enters into a membership camping contract and obtains the right to use the camping or outdoor facilities of a membership camping operator;

(13) "Reciprocal program" means any arrangement allowing purchasers to use camping sites, facilities, or other properties owned or operated by any person other than the membership camping operator with whom the purchaser has entered into a membership camping contract;

(14) "Sale" or "sell" means entering into, or other disposition, of a membership camping contract for value, but the term "value" does not include a fee to offset the reasonable costs of transfer of a membership camping contract; and

(15) "Seller" means a membership camping operator.



§ 66-32-303 - Disclosures to purchasers.

A membership camping operator shall disclose the following information to a purchaser before the purchaser signs a membership camping contract or gives any money or thing of value for the purchase of a membership camping contract. The disclosures shall be delivered to the purchaser prior to the time the contract is signed and may be presented in any format selected by the membership camping operator. The disclosures may be included in or as part of the contract at the option of the membership camping operator and shall clearly communicate all of the following as of a date no more than one (1) year prior to the date of purchase:

(1) The name and address of the principal place of business of the membership camping operator and any material affiliate of the membership camping operator;

(2) A brief description of the membership camping operator's experience in the membership camping business, including the number of years the membership camping operator has been in the membership camping business;

(3) A brief description of the nature of the purchaser's right or license to use the membership camping operator's campground or facilities;

(4) The location of each of the membership camping operator's campgrounds and a brief description of the significant facilities at each campground then available for use by purchasers and those which are represented to purchasers as being planned, together with a brief description of any facilities that are or will be available to nonpurchasers or nonmembers.

(A) "Significant facilities" includes, but is not limited to, each of the following: the number of campsites in each park; the number of campsites in each park with full or partial hookups; swimming pools; tennis courts; recreation buildings; restrooms and showers; laundry rooms; trading posts; or grocery stores; and

(B) "Partial hookups" means those hookups with at least one (1) of the following connections: electricity, water, or sewer connections;

(5) A brief description of the membership camping operator's ownership of, or other right to use, the campgrounds represented to be available for use by purchasers, together with the duration of any material lease, license, franchise, or reciprocal agreement entitling the membership camping operator to use the campground, and any material provisions of any agreements which restrict a purchaser's use of the campground;

(6) A summary or copy of the rules, restrictions, or covenants regulating the purchaser's use of the membership camping operator's campgrounds, including a statement of whether and how the rules, restrictions, or covenants may be changed;

(7) A description of any restraints on the transfer of the membership camping contract;

(8) A brief description of the policies relating to the availability of camping sites and whether reservations are required;

(9) A brief description of any grounds for forfeiture of a purchaser's membership camping contract;

(10) A brief description of all payments of a purchaser under a membership camping contract, including initial fees and any further fees, charges, or assessments, together with any provisions for changing the payments;

(11) A copy of the membership camping contract signed by the purchaser;

(12) A statement of the purchaser's right to cancel the membership camping contract as provided in § 66-32-304;

(13) A description of the manner in which the membership camping operator has complied or proposes to comply with § 66-32-307;

(14) A description of any liens, defects, or encumbrances on or affecting the title to the membership contracts or to the campgrounds;

(15) A statement of the amount, or a statement that there is no amount, included in the budget as a reserve for repairs and replacement;

(16) The projected common expense liability, if any, by category of expenditures for the members;

(17) Any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee;

(18) A description of the insurance coverage, or a statement that there is no insurance coverage, provided for the benefit of members; and

(19) A statement of the means, including all financial arrangements, by which the developer proposes to assure the completion of all promised improvements.



§ 66-32-304 - Cancellation of contracts.

(a) Any membership camping contract may be cancelled at the option of the purchaser by personally delivering or sending written notice of the cancellation to the membership camping operator at the address shown in the contract. The notice must be posted not later than twelve o'clock midnight (12:00) of the fifteenth calendar day following the day on which the membership camping contract was signed, if the purchaser did not make an on-site inspection of the campground, or the tenth calendar day following the day on which the membership camping contract was signed, if the purchaser did make an on-site inspection of the campground.

(b) The purchaser's cancellation right shall be set forth in bold type in the membership camping contract in close proximity to the purchaser's signature line.

(c) Within thirty (30) days after the membership camping operator receives a notice of cancellation, and provided that the purchaser's check, if any, has been cleared by the purchaser's bank, the membership camping operator shall refund to the purchaser any deposit, down payment or other payment therefor.



§ 66-32-305 - Inducements -- Disclosures.

(a) It is unlawful for any person by any means, as part of an advertising program, to offer any item of value as an inducement to the recipient to visit a membership camping operator's campground, attend a sales presentation, or contact a salesperson, unless the person clearly discloses in writing in the offer, in readily understandable language, each of the following:

(1) The name and street address of the membership camping operator;

(2) A general statement that the advertising program is made by a membership camping operator and the purpose of any requested visit, including, but not limited to, the intent to offer a sales presentation, and that an attempt will be made to induce the person to incur a monetary obligation, including the amount of any monetary obligation;

(3) A statement of the odds, in Arabic numerals, of receiving each item offered, plus a statement, in Arabic numerals, of the number of offers on which those odds are based, and a statement, if applicable, that those offers are not exclusive to the property within named;

(4) The approximate verifiable retail value of each item offered, which means the price at which the person offering the item can substantiate that a substantial number of these items have been sold at retail by another person or, in the event such substantiation is unavailable, no more than three (3) times the amount actually paid by the sponsor or promoter for the item and a statement that the recipient shall be allowed to choose either the item offered or cash in an amount equal to the retail value of the item, as such value is represented within the written offer; and

(5) All restrictions, qualifications, and other conditions that must be satisfied before the recipient is entitled to receive the item, including:

(A) Any deadline by which the recipient must visit the campground, attend the sales presentation, or respond in order to receive the item;

(B) The approximate duration of any normal sales presentation and tour;

(C) Any other conditions, such as a minimum age qualification, a financial qualification, or a requirement that if the recipient is married both husband and wife must be present in order to receive the item; and

(D) All other materials, rules, terms, and conditions of the offer or program.

(b) It is unlawful to make receipt of an offered prize contingent upon consent by the individual winners to allow their names to be used for promotional purposes.

(c) It is unlawful to use the names of individual winners for a promotional purpose in connection with a mailing to a third person before obtaining their express written or oral consent to such use.

(d) It is unlawful for any person making an offer subject to subsection (a), or any employee or agent of the person, to offer any item if the person knows or has reason to know that the offered item will not be available in a sufficient quantity based on the reasonably anticipated response to the offer.

(e) It is unlawful for any person making an offer subject to subsection (a), or any employee or agent of the person, to fail to provide any offered item or to fail to provide cash, if chosen by the recipient, in an amount equal to the retail value of the item, as such value is represented within the written offer, which any recipient who has responded to the offer is entitled to receive. The recipient shall be allowed to choose either the item offered or the cash.

(f) (1) If the person making an offer subject to subsection (a) is unable to provide an offered item because of limitations of supply, quantity, or quality not reasonably foreseeable or controllable by the person making the offer and the recipient does not choose to accept cash in an amount equal to the retail value of the item, as such value is represented within the written offer, the person making the offer shall inform the recipient of the recipient's right to receive a rain check for the item offered, or shall inform the recipient of the recipient's right to at least one (1) of the following additional options:

(A) The person making the offer will provide a like item of equivalent or greater verifiable retail value or a rain check for the item. This option must be offered if the offered item is not reasonably available;

(B) The person making the offer will provide a substitute item of equivalent or greater verifiable retail value.

(2) If a rain check is provided, the person making an offer subject to subsection (a) shall, within a reasonable time, and in no event more than one hundred twenty (120) days after the raincheck is provided, deliver the agreed item to the recipient's address without additional cost or obligation to the recipient, unless the item for which the rain check is provided remains unavailable because of limitations of supply, quantity, or quality not reasonably foreseeable or controllable by the person making the offer. If the item is unavailable for these reasons, the person shall, not more than thirty (30) days after the expiration of the one-hundred-twenty-day period, deliver a like item of equal or greater value. The recipient has thirty (30) days from receipt of the delivered item to return the item and request cash in an amount equal to the retail value as represented within the written offer or the retail value represented of any substitute item offered, whichever is greater. The person making the offer shall provide payment within ten (10) days from return of the item.

(g) On the request of a recipient who has received or claims a right to receive any offered item, the person making an offer subject to subsection (a) shall show the recipient sufficient evidence verifying that the item provided matches the item randomly or otherwise selected for distribution to that recipient.

(h) It is unlawful for any person making an offer subject to subsection (a), or any employee or agent of the person, to:

(1) Misrepresent the size, quantity, or identity of any prize, gift, money, or other item of value offered;

(2) Misrepresent in any material manner the odds of receiving any particular gift, prize, amount of money, or other item of value;

(3) Label any offer a "notice of termination" or "notice of cancellation";

(4) Misrepresent, through omission or in any other material manner, the offer or program;

(5) Represent or lead a person to believe that the person is or could be a winner if the person had not won or is not eligible to win; or

(6) Represent or lead a person to believe that the person has been "selected" or is otherwise part of a select or special group when the person has not been selected or is not part of a select or special group.



§ 66-32-306 - Purchasers' remedies.

(a) A purchaser's remedy for errors in or omissions from the membership camping contract and related materials delivered to the purchaser at the time of sale or any of the disclosures required in § 66-32-305 is limited to a right of rescission and refund of the purchase price paid by the purchaser. This limitation does not apply to errors or omissions from the contract or disclosures or other requirements of this part which are a part of a scheme to willfully misstate or omit the information required.

(b) Reasonable attorney fees shall be awarded to the prevailing party in any action under this part.



§ 66-32-307 - Prerequisites to selling membership camping contracts.

With respect to any campground in this state acquired and put into operation by a membership camping operator after July 1, 1985, the membership camping operator shall not sell membership camping contracts in this state granting the right to use such campground until one (1) of the following requirements has been satisfied:

(1) Each person holding an interest in a blanket encumbrance shall have executed and delivered a nondisturbance agreement and such agreement shall have been recorded in the real estate records of the county in which the campground is located;

(2) The financial institution providing the major hypothecation loan to the membership camping operator, the "hypothecation lender", shall have a lien on, or security interest in, the membership camping operator's interest in the campground, and the hypothecation lender shall have executed and delivered a nondisturbance agreement and recorded such agreement in the real estate records of the county in which the campground is located. In addition, each person holding an interest in a blanket encumbrance superior to the interest held by the hypothecation lender shall have executed, delivered, and recorded an instrument stating that such person shall give the hypothecation lender notice of, and at least thirty (30) days to cure, any default under the blanket encumbrance before such person commences any foreclosure action affecting the campground. For the purposes of this provision, a major hypothecation loan to a membership camping operator is a loan or line of credit secured by substantially all of the contracts receivable arising from the membership camping operator's sale of membership camping contracts;

(3) In the event the membership camping operator is selling real estate to purchasers, each person holding an interest in a blanket encumbrance shall have executed and delivered an agreement providing for periodic releases from the blanket encumbrance as real estate sales fees are paid on the debt. However, in such case, the membership camping operator shall have obtained an irrevocable letter of credit or surety bonds in favor of the holder of the blanket encumbrance insuring the completion of the roads and structural amenities which are promised for the project now being developed; or

(4) The membership campground operator whose project is subject to an underlying blanket lien or encumbrance may obtain the agreement of the lienholder to take the project, in the event of default by the developer, subject to the rights of the nondefaulting purchasers by posting a bond equal to fifty percent (50%) of the amount owed to the lienholder, making an assignment of receivables equal to one hundred twenty-five percent (125%) of the principal amounts due to the lienholder, pledging collateral security equal to one hundred percent (100%) of the amount owed to the lienholder or entering into any other financing plan or escrow agreement acceptable to the lienholder.



§ 66-32-308 - Violations -- Penalties.

(a) Any person who willfully violates this part commits a misdemeanor. It is a misdemeanor for any person in connection with the offer or sale of any camping club contracts willfully to:

(1) Make any untrue or misleading statement of a material fact, or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading;

(2) Employ any device, scheme, or artifice to defraud; or

(3) Engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person.

(b) No indictment or information may be returned under this part more than two (2) years after the alleged violation.



§ 66-32-309 - Exemptions.

This part shall not apply to:

(1) Mobile home parks or camping or recreational trailer parks which are open to the general public and do not solicit purchases of membership camping contracts, but rather contain only camping sites rented for per use fee;

(2) Any person who engages in the business of arranging and selling reciprocal programs and who does not own campgrounds and facilities; or

(3) Sales of time-share intervals in a time-share project which is registered under the Tennessee Time-Share Act, compiled in part 1 of this chapter.



§ 66-32-310 - Violation of Tennessee Consumer Protection Act.

A violation of this part shall constitute a violation of the Tennessee Consumer Protection Act, compiled in title 47, chapter 18, part 1. For the purpose of application of the Tennessee Consumer Protection Act, any violation of this part shall be construed to constitute an unfair or deceptive act or practice affecting the conduct of any trade or commerce.



§ 66-32-311 - Retail Installment Sales Act applicable.

Membership camping contracts covered by this part shall be subject to the Tennessee Retail Installment Sales Act, compiled in title 47, chapter 11.



§ 66-32-312 - Void agreement -- Waiver of cancellation provisions.

Any contractual agreement containing a waiver of § 66-32-304 is contrary to public policy and is void and unenforceable.









Chapter 33 - Stratified Fee Estate [Repealed]



Chapter 34 - Prompt Pay Act

Part 1 - General Provisions

§ 66-34-101 - Short title.

This chapter shall be known and may be cited as the "Prompt Pay Act of 1991."



§ 66-34-102 - Chapter definitions.

As used in this chapter, unless the context or subject matter indicates another meaning, the words and phrases defined in § 66-11-101 have the same meaning as set out in that section and are incorporated in this chapter by reference.



§ 66-34-103 - Withholding of retainage -- Violations -- Penalties.

(a) All construction contracts on any project in this state, both public and private, may provide for the withholding of retainage; provided, however, that the retainage amount may not exceed five percent (5%) of the amount of the contract.

(b) The owner, whether public or private, shall release and pay all retainages for work completed pursuant to the terms of any contract to the prime contractor within ninety (90) days after completion of the work or within ninety (90) days after substantial completion of the project for work completed, whichever occurs first. As used in this subsection (b), work completed shall be construed to mean the completion of the scope of the work and all terms and conditions covered by the contract under which the retainage is being held. The prime contractor shall pay all retainages due any subcontractor within ten (10) days after receipt of the retainages from the owner. Any subcontractor receiving the retainage from the prime contractor shall pay to any subsubcontractor or material supplier all retainages due the subsubcontractor or material supplier within ten (10) days after receipt of the retainages.

(c) Any default in the making of the payments shall be subject to those remedies provided in this part.

(d) In the event that an owner or prime contractor withholds retainage that is for the use and benefit of the prime contractor or its subcontractors pursuant to § 66-34-104(a) and (b), neither the prime contractor nor any of its subcontractors shall be required to deposit additional retained funds into an escrow account in accordance with § 66-34-104(a) and (b).

(e) (1) It is an offense for a person, firm or corporation to fail to comply with subsection (a) or (b) or § 66-34-104(a).

(2) (A) A violation of this subsection (e) is a Class A misdemeanor, subject to a fine only of three thousand dollars ($3,000).

(B) Each day a person, firm or corporation fails to comply with subsection (a) or (b) or § 66-34-104(a) is a separate violation of this subsection (e).

(C) Until the violation of this subsection (e) is remediated by compliance, the punishment for each violation shall be consecutive to all other such violations.

(3) In addition to the fine imposed pursuant to subdivisions (e)(2)(A) and (B), the court shall order restitution be made to the owner of the retained funds. In determining the appropriate amount of restitution, the formula stated in § 40-35-304 shall be used.



§ 66-34-104 - Retention of portion of contract price in escrow -- Applicability -- Mandatory compliance.

(a) Whenever, in any contract for the improvement of real property, a certain amount or percentage of the contract price is retained, that retained amount shall be deposited in a separate, interest-bearing, escrow account with a third party which must be established upon the withholding of any retainage.

(b) As of the time of the withholding of the retained funds, the funds shall become the sole and separate property of the prime contractor or remote contractor to whom they are owed, subject to the rights of the person withholding the retainage in the event the prime contractor or remote contractor otherwise entitled to the funds defaults on or does not complete its contract.

(c) In the event that the party withholding the retained funds fails to deposit the funds into an escrow account as provided herein, such party shall be responsible for paying the owner of the retained funds an additional three hundred dollar ($300) penalty per day for each and every day that such retained funds are not deposited into such escrow account.

(d) The party with the responsibility for depositing the retained amount in a separate, interest-bearing, escrow account with a third party shall have the affirmative duty to provide written notice that it has complied with the requirements of this section to any prime contractor upon withholding the amount of retained funds from each and every application for payment, including:

(1) Identification of the name of the financial institution with whom the escrow account has been established;

(2) Account number; and

(3) Amount of retained funds that are deposited in the escrow account with the third party.

(e) Upon satisfactory completion of the contract, to be evidenced by a written release by the owner or prime contractor owing the retainage, all funds accumulated in the escrow account together with all interest on the account shall be paid immediately to the prime contractor or remote contractor to whom the funds and interest are owed.

(f) In the event the owner or prime contractor, as applicable, fails or refuses to execute the release provided for in subsection (c), then the prime contractor or remote contractor, as applicable, may seek any remedy in a court of proper jurisdiction and the person holding the fund as escrow agent shall bear no liability for the nonpayment of the fund to the prime contractor or remote contractor; provided, however, that all claims, demands, disputes, controversies, and differences that may arise between the owner, prime contractor or prime contractors, and remote contractor or remote contractors regarding the funds may be, upon written agreement of all parties concerned, settled by arbitration conducted pursuant to the Tennessee Uniform Arbitration Act, compiled in title 4, chapter 5, part 3, or the Federal Arbitration Act (9 U.S.C. § 1, et seq.), as may be applicable.

(g) In contracts to which the state or any department, board or agency of the state, including the University of Tennessee, is a party, interest shall be paid on the retained amounts at the same rate interest is paid on the funds of local governments participating in the local government investment pool established pursuant to § 9-4-704, for the contract period.

(h) This section shall be applicable to the state, any department, board or agency of the state, including the University of Tennessee, and all counties and municipalities and all departments, boards or agencies of the counties and municipalities, including all school and education boards, and any other subdivision of the state.

(i) This section shall be applicable to all prime contracts and all subcontracts thereunder for the improvement of real property when the contract amount of such prime contract is five hundred thousand dollars ($500,000) or greater, notwithstanding the amount of such subcontracts.

(j) Compliance with this section shall be mandatory, and may not be waived by contract.

(k) Failure to deposit the retained funds into an escrow account as provided herein, within seven (7) days' receipt of written notice regarding such failure, is a Class A misdemeanor.






Part 2 - Owner/Contractor Payment

§ 66-34-201 - Contractor entitled to payment from owner.

Performance by a contractor in accordance with a written contract with an owner for improvement of real property shall entitle such contractor to payment from the owner.



§ 66-34-202 - Application for payment for work -- Review of application by owner's agent.

(a) If a contractor has performed in accordance with the contractor's written contract with the owner, then the owner shall pay to the contractor the full amount earned by the contractor, less only those amounts withheld in accordance with § 66-34-203. The payment shall be made in accordance with the schedule for payments established within the contract and within thirty (30) days after application for payment is timely submitted by the contractor to the owner, in accordance with the schedule.

(b) Failure of an architect, engineer or other agent employed by the owner to review and approve an application for payment for work which has been performed in accordance with the contract shall not excuse the owner from making payment in accordance with this chapter. This section shall not require payment if an architect has certified that a contractor has not completed performance.



§ 66-34-203 - Withholding of payment or retainage by owner.

Nothing in this chapter shall prevent the owner from reasonably withholding payment or a portion of a payment to the contractor; provided, that such withholding is in accordance with the written contract between the owner and the contractor. The owner may also withhold a reasonable amount of retainage as specified in the written contract between the owner and the contractor; provided, however, that the retainage amount may not exceed five percent (5%) of the amount of the contract.



§ 66-34-204 - Payment of retainage by owner.

When an owner:

(1) Has received a use and/or occupancy permit for an improvement from a governmental agency lawfully issuing such permit;

(2) Has received a certificate of substantial completion from an architect charged with supervision of the construction of an improvement; or

(3) Begins to use or could have begun to use an improvement;

the owner shall, after any such event and pursuant to the terms of the written contract, pay to the contractor all retainage the owner may have withheld pursuant to the written contract, except any sum which the owner may reasonably withhold in accordance with the written contract between the owner and the contractor; provided, however, that the retainage must be paid within ninety (90) days after the date of the occurrence of an event included in subdivision (1), (2) or (3).



§ 66-34-205 - Sums intended as payment to be held in trust.

(a) Any sums allocated by the owner or provided or committed to the owner by a third party which are intended to be used as payment for improvements made to real property by virtue of a written contract between the owner and the contractor shall be held by the owner or third party in trust for the benefit and use of the contractor and shall be subject to all legal and equitable remedies.

(b) This section shall not apply to the state, including its departments, boards or commissions, or to any institution of higher education.






Part 3 - Contractor/Subcontractor, Materialman or Furnisher Payment

§ 66-34-301 - Persons entitled to payment by contractor.

Performance by a subcontractor, materialman or furnisher in accordance with such person's written contract with a contractor for improvement of real property shall entitle such person to payment from the contractor.



§ 66-34-302 - Application for payment -- Interest.

(a) If a subcontractor, materialman, or furnisher has performed in accordance with the subcontractor, materialman, or furnisher's written contract with the contractor, then the contractor shall pay to the subcontractor, materialman or furnisher the full amount earned by the subcontractor, materialman or furnisher, subject only to any condition precedent for payment clause in the contract, and less only those amounts withheld in accordance with § 66-34-303. The payment shall be made in accordance with the schedule for payments established within the contract and within thirty (30) days after application for payment is timely submitted by the subcontractor, materialman, or furnisher to the contractor, in accordance with the schedule.

(b) The subcontractor, materialman, or furnisher shall also be paid its pro rata share of any interest provided for in § 66-34-601 that has been received by the contractor.



§ 66-34-303 - Contractor -- Withholding of payment or retainage.

Nothing in this chapter shall prevent the contractor from reasonably withholding payment or a portion of payment to the subcontractor, materialman or furnisher; provided, that such withheld payment is in accordance with the written contract between the contractor and the subcontractor, materialman or furnisher. The contractor may also withhold a reasonable amount of retainage as specified in the written contract between the contractor, subcontractor, materialman or furnisher; provided, however, that the retainage amount may not exceed five percent (5%) of the amount of the contract.



§ 66-34-304 - Payments to be held in trust by contractor.

Any sums received by the contractor as payment for work, services, equipment and materials supplied by the subcontractor, materialman or furnisher for improvements to real property shall be held by the contractor in trust for the benefit and use of such subcontractor, materialman or furnisher and shall be subject to all legal and equitable remedies.






Part 4 - Subcontractor, Materialman or Furnisher/Subcontractor, Materialman or Furnisher Payment

§ 66-34-401 - Payment by subcontractor, materialman or furnisher.

A subcontractor, materialman or furnisher contracting in writing with another subcontractor, materialman or furnisher for the improvement of real property shall make payment to such other subcontractor, materialman or furnisher in accordance with part 3 of this chapter.






Part 5 - Architect and/or Engineer Payment

§ 66-34-501 - Payment to architect or engineer -- Governing provisions.

An architect and/or engineer furnishing design or contract administration services to an owner, contractor, subcontractor, materialman or furnisher for the improvement of real property shall be entitled to payment in accordance with part 2 of this chapter, if the architect and/or engineer contracts in writing with the owner; or in accordance with part 3 of this chapter, if the architect and/or engineer contracts in writing with a contractor, subcontractor, materialman or furnisher.






Part 6 - Remedies for Delinquent Payment or Nonpayment

§ 66-34-601 - Interest.

Any payment not made in accordance with this chapter shall accrue interest, from the date due until the date paid, at the rate of interest for delinquent payments provided in written contract or, if no interest rate is specified in a written contract, at the rate specified in § 47-14-121.



§ 66-34-602 - Nonpayment -- Notice of intent to seek relief under chapter -- Remedies -- Attorney's fees -- Bond.

(a) (1) A contractor who has not received payment from an owner, or a subcontractor, materialman or furnisher who has not received payment from a contractor or other subcontractor, materialman or furnisher, in accordance with this chapter, shall notify the party failing to make payment of the provisions of this chapter and of the notifying party's intent to seek relief provided for within this chapter.

(2) The notification shall be made by registered or certified mail, return receipt requested.

(3) If the notified party does not, within ten (10) calendar days after receipt of such notice, make payment or provide to the notifying party a response giving adequate legal reasons for failure of the notified party to make payment, the notifying party may, in addition to all other remedies available at law or in equity, sue for equitable relief, including injunctive relief, for continuing violations of this chapter, in the chancery court of the county in which the real property is located.

(4) The failure to make the only payment due under the contract may be considered to be a continuing violation under this chapter.

(b) Reasonable attorney's fees may be awarded against the nonprevailing party; provided, that such nonprevailing party has acted in bad faith.

(c) A bond in double the amount claimed or ordered to be paid shall be filed with good sureties to be approved by the clerk prior to the issuance of any injunctive relief.






Part 7 - Applicability

§ 66-34-701 - Waiver -- Private or construction contracts.

Except as specifically noted, compliance with §§ 66-34-205, 66-34-304, and 66-34-602 may not be waived by contract and these sections are applicable to all private contracts and all construction contracts with this state, any department, board or agency thereof, including the University of Tennessee, all counties and municipalities and all departments, boards or agencies thereof, including all school and education boards, and any other subdivision of the state.



§ 66-34-702 - Construction or home improvement contracts.

This chapter shall not apply to contracts for the construction of, or home improvement to, any land or building, or that portion thereof which is used or designed to be used as a residence or dwelling place for one (1), two (2), three (3) or four (4) single family units.



§ 66-34-703 - Applicability of chapter.

This chapter, the Prompt Pay Act of 1991, as enacted by Acts 1991, chapter 45, does not apply to any bank, savings bank, savings and loan association, industrial loan and thrift company, other regulated financial institution or insurance company.









Chapter 35 - Rent Control

§ 66-35-101 - "Local governmental unit" defined.

As used in this chapter, "local governmental unit" means any political subdivision of the state, including, but not limited to, counties or incorporated municipalities, if such political subdivision provides local government services for residents in a geographically limited area of the state as its primary purpose and has the power to act primarily on behalf of that area.



§ 66-35-102 - Rent control by local governments prohibited.

A local governmental unit shall not enact, maintain or enforce an ordinance or resolution that would have the effect of controlling the amount of rent charged for leasing private residential or commercial property.



§ 66-35-103 - Management of government-owned property excepted.

This chapter does not impair the right of a local governmental unit to manage and control residential or commercial property in which such local governmental unit has a property interest.






Chapter 36 - Construction Defects

§ 66-36-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Action" means any civil action for damages or indemnity asserting a claim for damage to or loss of commercial property caused by an alleged construction defect, but does not include any civil action or arbitration proceeding asserting a claim for alleged personal injuries arising out of an alleged construction defect;

(2) "Claimant" means an owner, including a subsequent purchaser, tenant, or association, who asserts a claim against a contractor, subcontractor, supplier, or design professional concerning a construction defect;

(3) "Commercial property" means all property which is not residential property. Residential property is property upon which a dwelling or improvement is constructed or to be constructed consisting of one dwelling unit intended as a residence of a person or family;

(4) "Construction defect" means a deficiency in, or a deficiency arising out of, the design, specifications, surveying, planning, supervision, observation of construction, or construction or remodeling of a structure resulting from:

(A) Defective material, products, or components used in the construction or remodeling;

(B) A violation of the applicable codes in effect at the time of construction or remodeling;

(C) A failure of the design of a structure to meet the applicable professional standards of care at the time of governmental approval, construction or remodeling; or

(D) A failure to construct or remodel a structure in accordance with accepted trade standards for good and workmanlike construction at the time of construction or remodeling;

(5) "Contractor" means any person, firm, partnership, corporation, association, or other organization that is legally engaged in the business of designing, developing, constructing, manufacturing, selling, or remodeling structures or appurtenances to structures;

(6) "Design professional" means a person licensed in this state as an architect, interior designer, landscape architect, engineer, or surveyor;

(7) "Notice of claim" means a written notice sent by a claimant to the last known address of a construction professional against whom the claimant asserts a construction defect that describes the claim in reasonable detail sufficient to determine the general nature of the defect, including a general description of the type and location of the construction that the claimant alleges to be defective and any damages claimed to have been caused by the defect;

(8) "Service" means personal service or delivery by certified mail to the last known address of the addressee;

(9) "Structure" means any building or improvement and its components, systems, fixtures and appurtenances at the time of completion of construction;

(10) "Subcontractor" means a contractor who performs work on behalf of another contractor in the construction or remodeling of a structure; and

(11) "Supplier" means a person who provides materials, equipment, or other supplies for the construction or remodeling of a structure.



§ 66-36-102 - Compliance with requirements.

If a claimant files an action without first complying with the requirements of this chapter, on motion by a party to the action, the tribunal having jurisdiction shall abate the action, without prejudice, and the action may not proceed until the claimant has complied with such requirements.



§ 66-36-103 - Procedures and requirements for notification and remedying construction defects.

(a) In actions brought against a contractor, subcontractor, supplier, or design professional related to an alleged construction defect, the claimant shall, before filing an action, serve written notice of claim on the contractor, subcontractor, supplier, or design professional, as applicable. The claimant shall endeavor to serve the notice of claim within fifteen (15) days after discovery of an alleged defect, but the failure to serve notice of claim within fifteen (15) days does not bar the filing of an action, subject to § 66-36-102.

(b) Within ten (10) business days after service of the notice of claim, the contractor, subcontractor, supplier, or design professional may inspect the structure to assess each alleged construction defect. The claimant shall provide the contractor, subcontractor, supplier, or design professional and its contractors or agents reasonable access to the structure during normal working hours to inspect the structure, to determine the nature and cause of each alleged construction defect and the nature and extent of any corrections, repairs or replacements necessary to remedy each defect. The inspection may include destructive testing. Prior to performing any destructive testing, the person who desires to perform the testing shall notify the claimant in writing of the type of testing to be performed, the anticipated damage to the structure that will be caused by the testing, and the anticipated corrections or repairs that will be necessary to correct or repair any damage caused by the testing. The person performing the testing is responsible for correcting and repairing any damage to the structure caused by the testing.

(c) Within ten (10) days after service of the notice of claim, the contractor, subcontractor, supplier, and design professional must forward a copy of the notice of claim to each contractor,subcontractor, supplier, or design professional who it reasonably believes is responsible for each defect specified in the notice of claim and shall note the specific defect for which it believes the particular contractor, subcontractor, supplier, or design professional is responsible. Each such contractor, subcontractor, supplier, and design professional may inspect the structure as provided in subsection (b) within ten (10) business days after receiving a copy of the notice.

(d) Within ten (10) business days after receiving a copy of the notice of claim, the contractor, subcontractor, supplier, or design professional must serve a written response to the contractor, subcontractor, supplier, or design professional who served a copy of the notice of claim. The written response shall include a report of the scope of any inspection of the structure, the findings and results of the inspection, a statement of whether the contractor, subcontractor, supplier, or design professional is willing to make corrections or repairs to the structure or whether it disputes the claim, a description of any corrections or repairs it is willing to make to remedy the alleged construction defect, and a timetable for the completion of such corrections or repairs.

(e) Within thirty (30) days after receiving the notice of claim, each contractor, subcontractor, supplier, or design professional must serve a written response to the claimant. The written response must provide:

(1) A written offer to remedy the alleged construction defect at no cost to the claimant, including a report of the scope of the inspection, the findings and results of the inspection, a detailed description of the corrections or repairs necessary to remedy the defect, and a timetable for the completion of such repairs;

(2) A written offer to compromise and settle the claim by monetary payment to be paid within thirty (30) days after the claimant's acceptance of the offer; or

(3) A written statement that the contractor, subcontractor, supplier, or design professional disputes the claim and will not remedy the defect or compromise and settle the claim.

(f) If the contractor, subcontractor, supplier, or design professional offers to remedy the alleged construction defect or compromise and settle the claim by monetary payment, the written response must contain a statement that the claimant shall be deemed to have accepted the offer if, within fifteen (15) days after service to the written response, the claimant does not serve a written rejection of the offer on the contractor, subcontractor, supplier, or design professional.

(g) If the contractor, subcontractor, supplier, or design professional does not respond to the claimant's notice of claim within the time provided in subsection (e), the claimant may, without further notice, proceed with an action against the contractor, subcontractor, supplier, or design professional for the claim described in the notice of claim.

(h) A claimant who rejects a settlement offer made by the contractor, subcontractor, supplier, or design professional must serve written notice of such rejection on the contractor, subcontractor, supplier, or design professional within fifteen (15) days after service of the settlement offer. The claimant's rejection must contain the settlement offer with the word "rejected" printed on it.

(i) If the claimant accepts the offer of a contractor, subcontractor, supplier, or design professional and the contractor, subcontractor, supplier, or design professional does not make the payment, correction or repair the defect within the agreed time and in the agreed manner, the claimant may, without further notice, proceed with an action against the contractor, subcontractor, supplier or design professional. If a claimant accepts a contractor, subcontractor, supplier, or design professional's offer and the contractor, subcontractor, supplier, or design professional makes payment, correction or repairs the defect within the agreed time and in the agreed manner, the claimant is barred from proceeding with an action against the contractor, subcontractor, supplier, or design professional for the claim described in the notice of claim.

(j) If the claimant accepts the offer of a contractor, subcontractor, supplier, or design professional to correct or repair an alleged construction defect, the claimant shall provide the contractor, subcontractor, supplier, or design professional and its contractors or other agents reasonable access to the claimant's structure during normal working hours to perform the correction or repair by the agreed-upon timetable as stated in the offer.

(k) The failure of a claimant or a contractor, subcontractor, supplier, or design professional to follow the procedures in this section is admissible in an action. However, this section does not prohibit or limit the claimant from making any necessary emergency corrections or repairs to the structure. In addition, the offer of a contractor, subcontractor, supplier, or design professional to remedy an alleged construction defect or to compromise and settle the claim by monetary payment does not constitute an admission of liability with respect to the defect.

(l) A claimant's written notice of claim under subsection (a) tolls the applicable statute of limitations until the later of:

(1) One hundred eighty (180) days after the contractor, subcontractor, supplier, or design professional receives the notice; or

(2) Ninety (90) days after the end of the correction or repair period stated in the offer, if the claimant has accepted the offer. By stipulation of the parties, the period may be extended and the statute of limitations is tolled during the extension.

(m) The procedures in this section apply to each alleged construction defect. However, a claimant may include multiple defects in one (1) notice of claim.

(n) This chapter does not:

(1) Bar or limit any rights, including the right of specific performance to the extent such right would be available in the absence of this chapter, any causes of action, or any theories on which liability may be based, except as specifically provided in this chapter;

(2) Bar or limit any defense, or create any new defense, except as specifically provided in this chapter;

(3) Create any new rights, causes of action, or theories on which liability may be based; or

(4) Extend any existing statute of limitations except as specifically provided in subsection (l).






Chapter 37 - Prohibition of Covenants Providing for Transfer Fees Act of 2011

§ 66-37-101 - Short title.

This chapter shall be known and may be cited as the "Prohibition of Covenants Providing for Transfer Fees Act of 2011."



§ 66-37-102 - Chapter definitions.

As used in this chapter:

(1) "Association" means a nonprofit, mandatory membership organization comprised of owners of homes, condominiums, cooperatives, manufactured homes, or any interest in real property, created pursuant to a declaration, covenant, or other applicable law;

(2) "Transfer" means the sale, gift, grant, conveyance, assignment, inheritance, or other transfer of an interest in real property located in this state;

(3) "Transfer fee" means a fee or charge imposed by a transfer fee covenant, but does not include any tax, assessment, fee or charge imposed by a governmental authority pursuant to applicable laws, ordinances, or regulations; and

(4) "Transfer fee covenant" means a provision in a document, whether recorded or not and however denominated, that purports to run with the land or bind current owners or successors in title to specified real property located in this state, and that obligates a transferee or transferor of all or part of the property to pay a fee or charge to a third person upon transfer of an interest in all or part of the property, or in consideration for permitting any such transfer. "Transfer fee covenant" does not include:

(A) Any provision of a purchase contract, option, mortgage, security agreement, real property listing agreement, or other agreement that obligates one party to the agreement to pay the other, as full or partial consideration for the agreement or for a waiver of rights under the agreement, an amount determined by the agreement, if that amount:

(i) Is payable on a one-time basis only upon the next transfer of an interest in the specified real property and, once paid, shall not bind successors in title to the property;

(ii) Constitutes a loan assumption or similar fee charged by a lender holding a lien on the property; or

(iii) Constitutes a fee or commission paid to a licensed real estate broker for brokerage services rendered in connection with the transfer of the property for which the fee or commission is paid;

(iv) Any fee charged by an association or an agent of an association to a transferor or transferee for a service rendered contemporaneously with the imposition of the fee, provided the fee is not to be passed through to a third party other than an agent of the association.

(B) Any provision in a deed, memorandum, or other document recorded for the purpose of providing record notice of an agreement described in subdivision (4)(A);

(C) Any provision of a document requiring payment of a fee or charge to an association or its managing agent to be used exclusively for purposes authorized in the document, as long as no portion of the fee is required to be passed through to a third party designated or identifiable by description in the document or another document referenced therein; or

(D) Any provision of a document requiring payment of a fee or charge to an organization described in § 501(c)(3) or § 501(c)(4) of the Internal Revenue Code (26 U.S.C. § 501(c)(3), § 501(c)(4)), to be used exclusively to support cultural, educational, charitable, recreational, environmental, conservation, or other similar activities benefiting the real property affected by the provision or the community of which the property is a part.



§ 66-37-103 - Legislative findings.

The general assembly makes the following findings:

(1) The public policy of this state favors the transferability of interests in real property free from unreasonable restraints on alienation and covenants or servitudes that do not touch and concern the property; and

(2) A transfer fee covenant violates this public policy by impairing the marketability of title to the affected real property and constitutes an unreasonable restraint on alienation, regardless of the duration of the covenant or the amount of the transfer fee set forth in the covenant.



§ 66-37-104 - Transfer covenant fees.

(a) A transfer fee covenant recorded after June 10, 2011, or any lien to the extent that it purports to secure the payment of a transfer fee, is not binding on or enforceable against the affected real property or any subsequent owner, purchaser, or mortgagee of any interest in the property.

(b) Nothing in this chapter shall imply that a transfer fee covenant recorded prior to June 10, 2011 is valid or enforceable.









Title 67 - Taxes And Licenses

Chapter 1 - General Provisions

Part 1 - Miscellaneous Provisions

§ 67-1-101 - Liberal construction of title -- Incidental powers of commissioner -- Chapter definitions.

(a) It is declared to be the legislative intent that this title be liberally construed in favor of the jurisdiction and powers conferred upon the commissioner of revenue.

(b) The commissioner shall have and exercise all such incidental powers as may be necessary to carry out and effectuate the objects and purposes of this title.

(c) As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of revenue; and

(2) "Department" means the department of revenue.



§ 67-1-102 - Powers and duties of commissioner and department of revenue.

(a) The commissioner has the powers and shall perform the duties conferred and imposed in this chapter in addition to such other powers and duties as may be conferred and imposed upon the commissioner by law. The commissioner is vested with power to prescribe rules and regulations not inconsistent with law and to prepare such forms as the commissioner may deem proper for the administration of the duties of the commissioner's office.

(b) The department has the power to:

(1) Administer the assessment and collection of all state taxes, except those for which responsibility is expressly conferred by statute upon some other officer or agency;

(2) Administer the assessment and collection of privilege taxes;

(3) Receive state revenues collected by county officials and make and retain records of such receipts;

(4) Investigate the tax systems of other states, and formulate and recommend to the governor such legislation as may be deemed expedient to prevent evasion of taxes, secure just and equitable taxation and improve the system of taxation in the state;

(5) Examine, at any and all times, the accounts of any private corporation, institution, association or board receiving appropriations from the general assembly;

(6) Require a complete record of the officers, assistants and employees appointed by the commissioners of the various departments, and require their salaries to be in conformity with the scale authorized;

(7) Procure from any department or agency of the state, or any of its political subdivisions, a copy of the complete record maintained by it of any convictions for violation of any criminal laws by any person who has made application to the department for employment, for the exclusive use of the department in screening the applicant to determine suitability for an appointment in the department;

(8) Compromise tax liabilities upon such terms as, in the commissioner's opinion, may seem to be in the best interests of the state; provided, that either the comptroller of the treasury or the attorney general and reporter may require that such compromises or any class of such compromises be subject to the comptroller's or attorney general's prior review and written approval. The commissioner may enter into agreements in connection with the compromises as may be necessary to effectuate the purposes of this subsection (b);

(9) Issue letter and revenue rulings at its discretion. A reasonable fee, not to exceed ten thousand dollars ($10,000) for expedited rulings requested pursuant to § 67-1-109(d) and not to exceed five hundred dollars ($500) for all other rulings, may be set and prescribed by the commissioner for issuing revenue and letter rulings; and

(10) Enter into a contract to participate in the multistate tax commission joint audit program.

(c) If a taxpayer challenges an assessment of taxes levied by local government that has been paid to the department, the commissioner shall notify the appropriate agencies of local government of such challenge, if the local amount in dispute exceeds twenty-five thousand dollars ($25,000) per county or city.



§ 67-1-103 - Study of tax laws -- Report.

(a) The commissioner shall make a careful study and investigation of the tax laws of other states.

(b) It is the commissioner's duty to prepare and transmit to the general assembly on the first day of its organizational session a report of the commissioner's work and the work of the state board of equalization, and to make such recommendations as the commissioner deems best for the interest of the state.



§ 67-1-104 - Tax administration fund.

(a) There is created, in the offices of the commissioner and the state treasurer, a special fund to be designated as the tax administration fund, to be kept separate and apart and used to defray the expenses incurred under the tax laws designated in this chapter.

(b) All special appropriations and/or allowances for administration set out in §§ 4-7-112, 67-2-117, 67-2-118, 67-4-1025, 67-8-210, 67-8-401, and 67-8-403 and all other tax laws, the administration of which is entrusted to the commissioner, unless otherwise specifically provided, shall be paid, when and as capable of identification, into the tax administration fund, without deductions for any purpose whatsoever. All provisions of §§ 4-7-112, 67-2-117, 67-2-118, 67-4-1025, 67-8-210, 67-8-401, and 67-8-403 in conflict with the provisions of this section shall yield to this section.

(c) The expenses arising out of the enforcement of any such tax law, the administration allowance for which has been paid into the tax administration fund, shall be paid from the fund, and no part of such expense shall be paid out of the general fund, unless and until earmarked tax administration funds have been exhausted.

(d) No funds earmarked by this section shall be used except in accordance with the limitations and stipulations of the general appropriations act, unless the governor, state treasurer and comptroller of the treasury certify that an emergency exists and define the exact amount necessary to meet the emergency. The governor, state treasurer and comptroller of the treasury have the right to pass such funds to the general fund whenever they see fit and proper.



§ 67-1-105 - Hearings by commissioner.

(a) (1) In the absence of any other provisions, and except as may otherwise be provided by law, whenever any person is aggrieved and desires a hearing with respect to the final resolution of any issue or question involved in connection with either an application for and entitlement to the issuance of, or the proposed revocation of, any certificate, license, permit, privilege or right, or relating to the confiscation of any property, or any other adverse action proposed or taken to implement any revenue regulatory or registration law administered by the commissioner, not including those laws relating to assessments or levies of taxes, fees, fines, penalties, interest, or the waiver of penalties, such person shall, upon written request made within ten (10) days of the action complained of, be afforded an opportunity for a formal hearing before the commissioner.

(2) Such hearing shall be scheduled within a reasonable time following such request and shall be held after reasonable notice is given in writing by the commissioner to the person aggrieved and requesting such hearing, and such notice shall include a statement of the time, place and nature of the hearing.

(3) Any person afforded such a hearing may respond in person or by attorney, may submit appropriate responsive pleadings, and may present evidence and argument on all issues or questions involved.

(b) (1) The commissioner may personally hold such hearings as the commissioner may deem proper.

(2) In addition to holding hearings, the commissioner is authorized to designate a hearing officer who may hold such hearings in the place of and in the absence of the commissioner. This authority to designate a hearing officer is also extended to include the conduct of any hearing authorized to be held under any other law. Such hearing officer shall be deemed to be and have the same authority as assistants to the commissioner as provided in § 4-3-1901.

(c) (1) The commissioner, or any hearing officer designated by the commissioner, may utilize prehearing conferences to simplify or clarify the issues or questions involved and to expedite disposition of a contested denial or revocation of any certificate, license, permit, privilege or right, or any other adverse action or determination of the department, except such as may be specifically excepted from review in this manner.

(2) Unless otherwise precluded by law, informal disposition may be made of any contested action, issue or question by an agreed settlement or consent order.

(d) (1) At the conclusion of any formal hearing or prehearing conference, or within a reasonable time thereafter, the commissioner shall issue such orders as, in the commissioner's discretion, the pleadings, evidence and argument justify.

(2) If a formal hearing is held by a hearing officer, as authorized in this section, the hearing officer shall make findings of fact, conclusions of law and proposed settlements or orders based thereon for submission to the commissioner within a reasonable time thereafter. If a prehearing conference is held by a hearing officer, as authorized in this section, the hearing officer may make such findings, conclusions and proposed settlements or orders if the circumstances warrant. If the commissioner concurs, the commissioner shall issue the same finding, conclusion, proposed settlement or order made by the hearing officer; or the commissioner may, upon review of the record, make such findings and conclusions and issue such orders as, in the commissioner's discretion, the record justifies.



§ 67-1-106 - Optional reporting periods.

(a) Upon written request, the commissioner has the discretion to authorize a person to file tax returns and pay taxes collectible by the department on an optional reporting period that is either shorter or not more than seven (7) days longer than the regular statutory reporting period provided by law. An optional reporting period must conform to the accounting period used by the taxpayer in the taxpayer's books of account.

(b) A tax return and payment for an optional reporting period shall become delinquent if not filed or paid before that date that is the same number of days after the close of the optional reporting period as the regular statutory delinquency date is after the close of the regular reporting period. If an optional reporting period tax return or payment becomes delinquent, penalty and interest calculated under the regular statutory methods and rates shall be payable from the date of delinquency.

(c) A person authorized to use an optional reporting period shall continue on that basis until such person notifies the commissioner of an intention to revert to the regular statutory reporting period, or receives authorization from the commissioner to use a different optional reporting period. A person who elects to file tax returns and make payments on an optional reporting basis period shall be required to use that period for reporting and paying all taxes collectible from such person by the department.



§ 67-1-107 - Mailed tax papers or payments -- Determination of filing date.

(a) Any tax report, claim, appeal, return, statement, remittance or other tax document required or authorized to be filed with or any payment made to the state or to any political subdivision of the state, that is:

(1) Transmitted through the United States mail or any alternative delivery service as authorized by § 7502 of the Internal Revenue Code, codified in 26 U.S.C. § 7502, shall be deemed filed and received by the state or political subdivision on the date shown by the post office cancellation mark stamped on the envelope or other appropriate wrapper containing it;

(2) Mailed but not received by the state or political subdivision, or where received and the cancellation mark is illegible, erroneous or omitted, shall be deemed filed and received on the date it was mailed, if the sender establishes by competent evidence that the tax report, claim, appeal, return, statement, remittance or other tax document was deposited in the United States mail; provided, that in cases of such nonreceipt of a tax report, claim, appeal, return, statement, remittance or other tax document required by law to be filed, the sender files with the state or political subdivision a duplicate thereof within ten (10) days after written notification is given to the sender by the state or political subdivision of the nonreceipt of such tax report, claim, appeal, return, statement, remittance, or other tax document; or

(3) Transmitted as provided in subdivision (a)(1) to the state or political subdivision and postmarked or delivered no more than twenty-four (24) hours subsequent to the last date for the timely filing of such document or payment, shall not be considered delinquent and shall preserve any rights otherwise dependent on timely filing; however, any such document or payment, transmitted as provided in subdivision (a)(1) to the state or political subdivision and postmarked or delivered more than twenty-four (24) hours subsequent to the last date for timely filing, shall be subject to any late charges, penalty or interest otherwise chargeable without regard to the twenty-four-hour grace period as provided in this subdivision (a)(3).

(b) When any tax report, claim, return, statement, remittance or other tax document is sent by United States registered mail, certified mail or certificate of mailing, a record authenticated by the United States postal service of such registration, certification or certificate shall be considered competent evidence, for the purposes of subdivision (a)(2), that the tax report, claim, return, statement, remittance or other tax document was mailed on the date of registration, certification or the certificate of mailing, if such record is accompanied by other competent evidence that the original of the duplicate furnished was contained in the envelope or other appropriate wrapper that is identified in the record so authenticated.



§ 67-1-108 - Applicability of taxability policy changes.

If the commissioner changes the policy of the department as to the taxability of any privilege, such policy change shall be applied to the exercise of such privileges occurring after the date of such policy change only, unless otherwise provided by law.



§ 67-1-109 - Revenue and letter rulings.

(a) The commissioner has the power to issue revenue and letter rulings, at the commissioner's discretion.

(b) Revenue rulings shall be statements regarding the substantive application of law and statements of procedure that affect the rights and duties of taxpayers and other members of the public. Revenue rulings shall be advisory in nature and shall not be binding upon the department.

(c) (1) Letter rulings shall interpret and apply the tax law to a specific set of existing facts furnished by a particular taxpayer. These rulings shall be binding upon the department and are applicable only to the individual taxpayer being addressed.

(2) Letter rulings can be revoked or modified by the commissioner at any time. Such revocation or modification shall be effective retroactively, unless the following conditions are met, in which case the revocation shall be prospective only:

(A) The taxpayer must not have misstated or omitted material facts involved in the transaction;

(B) Facts that develop later must not be materially different from the facts upon which the ruling was based;

(C) The applicable law must not have been changed or amended;

(D) The ruling must have been issued originally with respect to a prospective or proposed transaction; and

(E) The taxpayer directly involved must have acted in good faith in relying upon the ruling, and a retroactive revocation of the ruling must inure to the taxpayer's detriment.

(d) When prompt consideration of an issue is needed, a party can request an expedited letter or revenue ruling by expressly requesting an expedited ruling and by submitting the fee required to receive an expedited ruling, as such fee is established by the commissioner. When an expedited letter or revenue ruling is requested as provided in this subsection (d), the commissioner shall either issue a ruling within sixty (60) days of the date on which the request for an expedited ruling was submitted or deny the request and return the fee to the requesting party within seven (7) days of the date on which the request was submitted.

(e) Requests for revenue and letter rulings shall be submitted in the form and manner prescribed by regulations issued by the commissioner.

(f) A reasonable fee may be set and prescribed by the commissioner for issuing revenue and letter rulings. The fee shall not exceed ten thousand dollars ($10,000) for expedited revenue or letter rulings requested pursuant to subsection (d) and shall not exceed five hundred dollars ($500) for all other revenue and letter rulings.



§ 67-1-110 - Taxpayer bill of rights.

(a) This section shall be known and may be cited as the "Tennessee Taxpayer Bill of Rights."

(b) The commissioner shall promulgate rules, regulations and adopt policies which would inform and advise taxpayers of their rights and would guarantee Tennessee taxpayers are treated with fairness, courtesy and common sense.

(c) The rules, regulations, and policies shall be known as the "Tennessee Taxpayer Bill of Rights," shall be consistent with existing law and shall include, but not be limited to, the following provisions:

As a taxpayer of Tennessee, you have a right to:

(1) Receive fair and courteous treatment from all the department's employees;

(2) Receive tax forms and information written in plain language;

(3) Receive prompt and accurate responses to all questions and requests for tax assistance;

(4) Request public records;

(5) Be assured that the department will keep confidential the financial information you give it;

(6) Know the department's policies with respect to use and retention of personally identifiable information;

(7) Receive tax notices that provide an explanation of the amount being billed;

(8) Receive a clear set of rules and procedures to resolve tax problems that arise from the interpretation and administration of Tennessee's tax laws;

(9) Dispute any proposed assessment by filing a timely request for an informal conference;

(10) Know that the department's employees are not paid or promoted as a result of money billed to or collected from taxpayers;

(11) Suggest ideas about how the department can better serve you;

(12) Prompt notification by the department of any refund to which you are entitled;

(13) Attend annual meetings held by the department in convenient locations to voice your suggestions;

(14) A ten-day notice before a levy on assets is enforced;

(15) A thirty-day notice before seized assets are liquidated;

(16) A speedy, informal, and inexpensive review of a proposed assessment in an informal conference with an impartial representative of the department and to be represented by an attorney, certified public accountant, or other representative; and

(17) Any other rights the commissioner deems necessary and appropriate.

(d) This section only applies to the state government of Tennessee.



§ 67-1-111 - Statewide uniformity of harvest or severance taxes.

The rate of any tax levied on the activity of harvesting or severing from the ground row crops, timber or other plants shall be equal and uniform in every county in the state. However, any such tax levied by private act or otherwise prior to July 30, 1997, shall remain valid and in effect, but the rate of tax shall not be increased by private act after July 30, 1997. No such tax shall be levied by any city or county after July 30, 1997, unless authorized by general law.



§ 67-1-112 - Business tax -- Taxes invoiced to customers to be included in tax base.

The business tax is a privilege tax imposed upon persons engaged in various businesses and activities in the state. If a dealer invoices the business tax as a separate item and passes it on to the dealer's customers, then the tax shall be added to the gross receipts and be used in determining the tax base for both business tax and sales and use tax purposes.



§ 67-1-114 - Extension of due date for certain tax returns.

(a) With respect to taxes imposed under chapter 2 of this title, under chapter 4, part 20 or 21 of this title, or under chapter 8, part 1 of this title, whenever the due date for filing the return occurs on a legal holiday as defined under 26 U.S.C. § 7503, the commissioner is authorized, in the commissioner's discretion, to extend the due date of such return to the next succeeding day that is not a Saturday, Sunday or legal holiday.

(b) With respect to taxes administered and collected by the commissioner of revenue, whenever the internal revenue service generally extends for all taxpayers the due date of a federal return or extends the due date of such return for a specified group of taxpayers such as, but not limited to, those affected by a federally declared disaster, the commissioner of revenue is authorized, in the commissioner's discretion, to extend the due date for the filing of specified returns to a date that shall not be later than the last day of the extension period specified by the internal revenue service.

(c) For purposes of this section, "return" shall be deemed to include any remittance or other tax document, including, but not limited to, quarterly estimated payments and extension requests.



§ 67-1-115 - Electronic submission of documents and payments.

(a) The commissioner is authorized to require that any return, report, claim, statement, application, or other document filed with the department, including any payment or remittance that accompanies such document, be submitted electronically in a manner approved by the commissioner beginning no sooner than ninety (90) days after the commissioner has certified that a system is in place for the electronic submission of such document or payment. Such certification shall be accomplished by the commissioner prominently posting a notice on the department's web site.

(b) If an electronic filing requirement imposed pursuant to the authority granted in subsection (a) creates a hardship upon the person subject to the requirement, such person shall be permitted to file the applicable document in paper form. The commissioner is authorized to require that any such paper filing be accompanied by a manual handling fee, not to exceed twenty-five dollars ($25.00), that is reasonably calculated by the department to account for the additional cost of preparing, printing, receiving, reviewing and processing any paper filing so permitted.

(c) This section shall apply to any tax, regulatory, or other law administered by the department of revenue under this or any other title. This section shall not, however, be construed to supersede or otherwise affect any electronic filing or payment requirement already provided by law on January 1, 2012, including any penalty or waiver provisions connected therewith, and shall not require the certification of any system already in place before January 1, 2012.

(d) Notwithstanding any law to the contrary, the cumulative total of manual handling fees charged to any one (1) taxpayer for all tax filings in any twelve-month period shall not exceed fifty dollars ($50.00).

(e) The department shall notify each taxpayer that the cumulative total of all manual handling fees for all paper returns, reports, claims, statements, applications, or other documents filed with the department, including any payments or remittances that accompany such documents, shall not exceed fifty dollars ($50.00) for all such filings in any twelve-month period. The department shall include such notice in any one (1) regularly scheduled communication between the department and the taxpayer.



§ 67-1-116 - Fees for processing of documents and payments.

Notwithstanding any law to the contrary, the commissioner is authorized to deduct and retain from the proceeds of any tax administered and collected by the commissioner an amount necessary to offset the fee paid to a third party for the processing of documents and payments that are submitted electronically to the department.



§ 67-1-117 - Commissioner's authority to permit filing, submission or retention of documents in digital format.

Notwithstanding any provision to the contrary, when any provision administered by the commissioner requires that any document be filed, submitted, or retained in paper, microfiche, or any other nondigital format, the commissioner is authorized to permit the filing, submission, or retention of such document in a digital format.



§ 67-1-118 - Review and report concerning credits found in §§ 67-4- 2009, 67-4-2109, and 67-6-224.

The commissioner of economic and community development, in consultation with the commissioner of revenue, shall conduct a review of the credits found in §§ 67-4-2009, 67-4-2109, and 67-6-224. The review shall evaluate the previous four (4) fiscal years and may include an evaluation of the purpose of the credit, foregone revenue to the state as a result of the credit, any benefits provided to the state as a result of the credit, and the estimated indirect economic impact of the tax credit, where applicable. The report shall include a recommendation to modify, discontinue, or take no action with respect to each credit. The departments shall prepare a report of their findings and recommendations and shall deliver such report to the governor, the speakers of both houses, the finance, ways and means committees of both houses, and the office of legislative budget analysis no later than January 15, 2017. The review required by this section shall be conducted by the departments, and the report delivered to the governor, the speakers of both houses, the finance, ways and means committees of both houses, and the office of legislative budget analysis, each four (4) years thereafter.






Part 2 - Division of Property Assessments

§ 67-1-201 - Creation -- Director -- Assistants -- Expenses.

(a) There is created in the office of the comptroller of the treasury a division of property assessments.

(b) The comptroller of the treasury is authorized, with the approval of the state board of equalization, to appoint a director, who shall be the head of the division.

(c) The division of property assessments is authorized to employ such assistants as are deemed necessary by the comptroller of the treasury to enable the division to efficiently and thoroughly perform its duties.

(d) All expenses of the division, including salaries of its director and other employees, shall be paid out of moneys appropriated by the general assembly and made available to the comptroller of the treasury by law.



§ 67-1-202 - Powers and duties.

(a) The division of property assessments, under the supervision of the comptroller of the treasury, and subject to such policies, rules and regulations as may be adopted by the state board of equalization, has and shall perform the following duties, to:

(1) Supervise and direct all reappraisals and revaluation programs to the cost of which the state of Tennessee contributes;

(2) Prescribe rules and regulations approved by the comptroller of the treasury and not otherwise reserved for the state board of equalization and not inconsistent with laws that relate to the administration of the duties of assessors of property;

(3) Prepare, furnish and require the use by assessors of such forms as may be required for the administration of the duties of assessors of property, and approve all forms, schedules and reports used by assessors and sent to taxpayers for reporting real or personal property;

(4) Obtain evidence, information and statistics relative to the value of property to be assessed and equalized;

(5) Require assessors to furnish reports under oath, giving specific information relating to assessments and other facts concerning properties and facts pertaining to the administration of the duties of the office of assessor;

(6) Effect the assessment of all property in the state in accordance with the state constitution and all statutory provisions. The comptroller of the treasury shall exercise all powers conferred upon the comptroller of the treasury by law to the end that assessments in every taxing jurisdiction may be in accordance with the law;

(7) Make an annual report, approved by the comptroller of the treasury, to the state board of equalization, with an appropriate summary of the work accomplished by the division, and make such recommendations to the state board of equalization as it may deem appropriate;

(8) Assist the state board of equalization in the preparation of an assessment manual or manuals for the appraisal, classification and assessment of property for use by local assessors in making their assessments of particular classes or parcels of property, including the assessment of various kinds of personal property owned and used by corporations, partnerships and individuals engaged in business or professions for profit;

(9) Assist the state board of equalization in conducting the educational and training courses for state and local assessing officials approved by the state board of equalization;

(10) Require that counties or other taxing jurisdictions take whatever steps deemed necessary by the state board of equalization to assure that reappraisal and revaluation programs are maintained and updated in accordance with instructions, policies, rules and regulations as adopted by the state board of equalization;

(11) At the direction of the state board of equalization, provide assessment services for any municipality which lies within the boundaries of two (2) or more counties and which has contracted for such services with the state board of equalization under § 67-1-307(a) and (b); and

(12) At the direction of the state board of equalization, provide for the appraisal of leasehold interests, mineral interests, or other fractional interest in any county which has petitioned for such assistance to the state board of equalization under § 67-1-307(a) and (b).

(b) The division of property assessments has the authority to go upon land in order to obtain information for the assessment of such property. If the landowner refuses or objects to entry upon the landowner's land, the division may petition the circuit or chancery court for an order allowing entry at a specified time for purposes of appraising the land and improvements for assessment purposes.

(c) The division of property assessments shall have the unconditional right to intervene in any contested case before the state board of equalization and shall have standing and be recognized as a party under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. This unconditional right to intervene shall be liberally construed in favor of the division of property assessments and the intervention and participation in any contested case before the state board of equalization shall not be limited in any manner except as otherwise agreed to by the division of property assessments.



§ 67-1-203 - Duties of commissioner not duplicated.

Nothing in §§ 67-1-201 -- 67-1-204 shall be construed to diminish or to duplicate the duties of the commissioner with respect to assessment and collection of privilege taxes.



§ 67-1-204 - Liberal construction.

It is declared to be the legislative intent that §§ 67-1-201 -- 67-1-204 be liberally construed in favor of jurisdiction and powers conferred upon the division of property assessments, the comptroller of the treasury and the state board of equalization, and they and each of them have and shall exercise all such incidental powers as may be necessary to carry out and effectuate the objectives and purposes of §§ 67-1-201 -- 67-1-204, and to equalize the assessment of all property subject to taxation as provided by law.



§ 67-1-205 - Development of assessment procedures -- Rules and regulations.

(a) It is the duty of the division of property assessments, under the direction and supervision of the state board of equalization, to undertake the development of methods and procedures to assist and guide local assessors of property and boards of equalization in officially administering the annual assessment process and in maintenance of assessments through a process of updating valuations, property ownership records and other information and records required by sound assessment practices.

(b) The board may promulgate rules and regulations to provide for such a system of assessments and to prescribe the participation in the system of assessments of local assessors of property and boards of equalization.



§ 67-1-206 - Information and records required.

(a) The board may require that local assessors of local property and boards of equalization submit to the division of property assessments such information as may be necessary to provide for the analysis of assessments and the continued maintenance of ownership, appraisal, classification, and assessment information.

(b) Based upon the information provided by local assessors of property and boards of equalization, the division of property assessments shall provide to such local taxing jurisdictions, as may be determined by the state board of equalization, the continued maintenance of ownership index cards, property record cards, assessment rolls, tax rolls, tax bills, tax receipts, and such other information as may be required by the state board of equalization.






Part 3 - State Board of Equalization

§ 67-1-301 - Meetings -- Notice.

(a) The state board of equalization shall meet in Nashville annually on the second Monday in August to set dates and places for its hearings of appeals from actions of local boards of equalization, and to consider such other matters as may come before the board.

(b) A majority of the board shall constitute a quorum for the transaction of business.

(c) It is the duty of the board to sit for a portion of its allotted time in the western division of the state and in the eastern division of the state, in addition to its sessions at Nashville, the time and place of the sessions to be held at other points than Nashville to be designated by the board, and publication of such time and place or times and places to be made through the press.

(d) Taxpayers and property owners, without further notice than this section and due publication of the times and places of the meetings of the board as required by this section, are charged with notice of the sessions.

(e) Such sessions shall continue from time to time and day to day until the equalization of all assessments is completed.

(f) (1) In addition to the annual meeting required in subsection (a), the board shall meet at other times and places as the board may find necessary to carry out its duties and responsibilities.

(2) Such meetings may be held upon the call of the chair or vice chair when the public business so requires.

(3) A majority of the board shall constitute a quorum for the transaction of business.



§ 67-1-302 - Expenses.

(a) All necessary and proper expenses incurred by the board in the performance of its duties imposed under this title shall be paid out of the funds appropriated to the division of property assessments.

(b) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 67-1-303 - Oath of board members -- Compensation.

(a) It is the duty of the members to discharge the duties of the board without compensation, except those expenses provided for in § 67-1-302 and except as provided in subsection (b), but before entering upon the discharge of such duties, the members shall take and subscribe to an oath that the members will fairly and impartially perform the duties imposed upon them by the laws of the state of Tennessee. The oath shall be taken before some person authorized by law to administer an oath and be filed in the office of the secretary of state for preservation.

(b) (1) Persons who are not officials of the state of Tennessee and who may, from time to time, serve as members of the state board of equalization shall be paid at the rate of fifty dollars ($50.00) per day for each day or part of a day in attendance at meetings of the state board of equalization.

(2) Such members who are not state officials shall be reimbursed necessary travel and per diem expenses as prescribed in the comprehensive travel regulations by the commissioner of finance and administration for employees of the state of Tennessee, during such service on the state board of equalization, or travel to or from a meeting of the state board of equalization.



§ 67-1-304 - Vice chair.

The board shall elect one (1) of its members to serve as vice chair, who shall preside in the absence of the chair.



§ 67-1-305 - Powers of board.

(a) The board is vested with the power to:

(1) Make such rules and regulations and prepare such forms as it may deem proper for its use;

(2) Obtain such evidence, information and statistics as may be deemed material as to the values, classifications and assessments of properties to be equalized;

(3) Regulate and prescribe the method of taking evidence before the board, whether by affidavit, deposition or otherwise;

(4) Send for papers and witnesses;

(5) Compel the attendance of witnesses and administer oaths to witnesses; and

(6) Do and perform all such acts as may be proper or necessary to accomplish the purpose of its creation.

(b) The board may issue subpoenas for witnesses, and place them in the hands of any executive officer of any county in this state whose duty it shall be to immediately execute them, and make due returns of the subpoenas.



§ 67-1-306 - Agents and assistants -- Fees for witnesses, service of process.

(a) All the agents and assistants appointed by the board have full power to administer oaths, take affidavits and depositions, and otherwise exercise all powers necessary to gather evidence by compelling the attendance of witnesses, the production of books and papers, and exercising all the powers of commissioners or clerks of courts in taking depositions.

(b) The agents and assistants appointed by the board may issue subpoenas for witnesses and place them in the hands of any executive officer of any county whose duty it shall be to immediately execute the subpoenas and make due return of the subpoenas.

(c) Any assistant appointed by the board to gather such evidence shall not receive any fee or emolument other than the assistant's agreed salary and actual necessary expenses.

(d) Witnesses and sheriffs or constables executing process shall receive the same compensation as is fixed by law for like service in a court of record.



§ 67-1-307 - Technical assistance to counties.

(a) (1) The board is authorized to contract with the governing body of any county, or the governing body of any incorporated city or town, to furnish to any county or incorporated city or town such personnel, supplies, funds and technical assistance as may be needed to carry out a program of assessment, reassessment or equalization of property taxes.

(2) Upon the petition by a municipality that lies within the boundaries of two (2) or more counties, the board may enter into a contract with such municipality to provide the assessment services allowed under § 67-1-513.

(3) No contracts authorized by this section shall be entered into after January 1, 1974, by the board with any governing body other than those of counties, except that the board may enter into contracts with municipalities that lie within the boundaries of two (2) or more counties and who petition for assessment services allowed under § 67-1-513.

(b) The board shall establish rules and regulations that shall constitute a part of every contract of assistance. Such rules and regulations shall provide that the over-all cost incurred by the board shall be repaid to the board and shall state the terms and conditions on which such assistance shall be rendered including the interest charge, if any, on loans made, and such other rules and regulations as will adequately ensure the satisfactory completion of such programs.

(c) All funds appropriated to the board for the purpose of carrying out this section shall be kept in a special account by the board from which assistance shall be rendered, and funds repaid to the board under any contract shall be credited to the account and applied to any lawful obligation of the account.

(d) In the event of a default by a county, town or city in the payment or repayment of funds due under a contract, the board shall notify the comptroller of the treasury of the default and the amount of the default; it shall then be the duty of the comptroller of the treasury to have paid over to the board out of any state-shared taxes due the defaulting county, city or town sums sufficient to pay the amount in arrears under the contract.

(e) The assistance authorized by this section shall be supplemental to and administered separately from that authorized by title 4, chapter 3, part 51.



§ 67-1-308 - Computer services available to localities.

The board may provide the use of computer facilities and services reasonably available from the state of Tennessee to such local taxing jurisdictions as the board determines do not have available adequate computer or similar services, and shall make a charge for the reasonable cost of the computer facilities and services to such local taxing jurisdictions in accordance with services rendered.






Part 4 - County Boards of Equalization

§ 67-1-401 - Composition of boards.

(a) The county legislative body of each county shall, at the April session of each even year, from the different sections of the county, elect, for a term of two (2) years, five (5) freeholders and taxpayers who shall constitute a county board of equalization.

(1) In any county having a population greater than eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, the county board of equalization shall be appointed for a term of two (2) years, consisting of nine (9) freeholders and taxpayers, of which three (3) members shall be appointed by the county commission or governing board, three (3) members shall be appointed by the city council or governing board of the largest municipality, and one (1) member each shall be appointed by the city councils or governing boards of each of the three (3) largest remaining cities having a population greater than ten thousand (10,000).

(2) In counties having one (1) or more cities with a population exceeding sixty thousand (60,000), according to the federal census of 1970 or any subsequent federal census, two (2) of the members of the board shall be appointed by the governing body of the largest city.

(3) In counties having one (1) or more cities with a population of not less than ten thousand (10,000) nor more than sixty thousand (60,000), one (1) member of the board shall be appointed by the city council or governing body of each of the two (2) largest cities with a population in excess of ten thousand (10,000), within the county.

(4) In counties that have no city with a population of ten thousand (10,000) or more, one (1) member of the board shall be appointed by the city council or governing board of the largest city or town in the counties.

(5) (A) In a county with a metropolitan form of government, the charter for the metropolitan government may provide for the creation of a metropolitan board of equalization consisting of either five (5) or seven (7) members. Appointments to such board shall include members selected from minorities, as well as members of the sex that historically has been under-represented on the board of equalization. This subdivision (a)(5)(A) shall not apply to such counties having a population of less than ten thousand (10,000), according to the 1980 federal census or any subsequent federal census.

(B) If a county with a metropolitan form of government having a population of not less than four hundred seventy thousand (470,000) nor more than five hundred thousand (500,000), according to the 1980 federal census or any subsequent federal census, creates a board of equalization consisting of seven (7) members, at least two (2) of the members of the board shall be appointed consistent with subdivision (a)(5)(A).

(b) If the county legislative body fails to elect, the county mayor shall appoint the members of the board and shall also fill such vacancies as the vacancies occur.

(c) (1) Magistrates or state, municipal or county legislative or executive officials or employees shall all be ineligible for positions on a county board of equalization, but this prohibition does not apply to persons who receive only compensation in lieu of expenses or a per diem payment for services. No member of any county board of equalization shall represent any taxpayer in an assessment appeal. This subsection (c) does not apply to municipal officials or employees whose city, located in a county with a population of eight hundred thousand (800,000) or more, according to the 1990 federal census or any subsequent federal census, is not eligible to appoint a member to the board.

(2) (A) Notwithstanding other provisions of this subsection (c), except in counties having a population of more than eighty-five thousand (85,000) but less than eighty-six thousand (86,000), according to the 1990 federal census or any subsequent federal census, state employees may be appointed to the county board of equalization, if their employment responsibilities do not include property assessments, except that in counties having a population of more than eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, state employees shall not be appointed to the county board of equalization.

(B) No state employee serving on the county board of equalization shall be compensated by the state for time served on the county board, except that an otherwise eligible employee may use accumulated annual leave to serve on the county board with approval of the employee's supervisor.

(d) In addition to its regular appointments under this section, an appointing authority may designate one (1) or more alternates, and the board of equalization chair may call upon an alternate to sit for a regular member who becomes unavailable for a particular hearing due to disqualification or other reason. A duly appointed alternate shall be sworn in the same manner as regular members, and any action taken by a duly appointed alternate shall be as effective as if taken by the unavailable individual.



§ 67-1-402 - Oath of members.

(a) Each member of the county board of equalization, before entering upon the discharge of the duties of office, shall, before the county mayor or other official authorized by law to administer oaths, take and subscribe to the following oath, to be filed with the county clerk, viz:

Click here to view form

(b) On request of the state board of equalization, the county clerk shall make certified copies of such oaths and forward the copies to the state board of equalization. It is unlawful for any member of a county board to enter upon or undertake to discharge the duties of office without first taking, before entering upon the duties of office, the oath provided in subsection (a).



§ 67-1-403 - Officers -- Quorum -- Record of daily transactions -- Compensation -- Training.

(a) Each county board of equalization shall elect one (1) of its members chair and one (1) secretary of the board.

(b) A majority of the board shall constitute a quorum for the transaction of business.

(c) The board shall keep a daily record of its transactions, and sign the record.

(d) Board members shall be paid by the county a compensation for their services. The county legislative body shall by resolution establish the compensation of the members and the chair of the county board of equalization.

(e) The county mayor may require board members and county board hearing officers to complete training on duties and responsibilities of their office as a condition of appointment or continued service.



§ 67-1-404 - Sessions.

(a) The county board of equalization and the board of equalization of any metropolitan government organized and existing pursuant to title 7, chapters 1-3 shall, on June 1 each year, meet and sit in regular session as necessity may require until the equalization has been completed; provided, that in any county having a population of not less than twenty-six thousand (26,000) nor more than twenty-six thousand one hundred (26,100), according to the 1970 federal census or any subsequent federal census, the county legislative body may by resolution or ordinance set an earlier date for such board's initial meeting.

(b) (1) The board shall not sit longer than:

(A) Six (6) days in counties having a population of ten thousand (10,000) or less, according to the 1970 federal census or any subsequent federal census;

(B) Ten (10) days in counties having a population of over ten thousand (10,000) and under twenty thousand (20,000), according to the 1970 federal census or any subsequent federal census;

(C) Fifteen (15) days in counties having a population of over twenty thousand (20,000) and under thirty-five thousand (35,000), according to the 1970 federal census or any subsequent federal census; and

(D) For a number of days fixed by the respective county legislative bodies, but not in excess of thirty (30) days, in counties having a population of over thirty-five thousand (35,000), according to the 1970 federal census or any subsequent federal census.

(2) The county mayor, when the county legislative body cannot act, may extend the time or may call the board in special session at any time, if in the county mayor's judgment the public welfare requires it.

(c) Any county board of equalization, having jurisdiction over a municipality with a beginning tax due date different from that of the county, shall meet as required by the county legislative body, but at least one (1) month prior to the applicable beginning tax due date.






Part 5 - Assessors of Property

§ 67-1-501 - Construction.

It is declared to be the legislative intent that §§ 67-1-502 and 67-1-508 -- 67-1-513 be liberally construed in favor of jurisdiction and powers conferred upon the division of property assessments and the state board of equalization; and the division and the board and each of the entities shall have and exercise all such incidental powers as may be necessary to carry out and effectuate the objectives and purposes of §§ 67-1-502 and 67-1-508 -- 67-1-513, and to equalize the assessment of all property subject to taxation as provided by law.



§ 67-1-502 - Election of assessor -- Term.

An assessor of property shall be elected by the qualified voters of each county and shall hold office for a term of four (4) years and until the assessor's successor is elected and qualified.



§ 67-1-503 - County legislative body members ineligible.

No member of the county legislative body shall be eligible to hold the office of assessor.



§ 67-1-504 - Vacancies.

(a) In cases of vacancies, the county legislative body, at its first session after the vacancy occurs shall elect an assessor who shall hold office until the September 1 following the next regular August election.

(b) The assessor shall be elected by the qualified voters at the first regular August election coming after the vacancy, and shall hold office from the following September 1 to the close of the term for which the predecessor was elected.

(c) If the office of the assessor becomes vacant due to death, resignation or removal, the duties of the assessor shall be temporarily discharged by the chief deputy, or deputy designated as temporary successor by the assessor of property in writing, until a successor assessor is elected or appointed and qualified according to law.



§ 67-1-505 - Surety bond.

(a) Each county assessor, before entering into the duties of office, shall enter into an official bond prepared in accordance with title 8, chapter 19, payable to the state of Tennessee, in the sum of fifty thousand dollars ($50,000), to be approved by the county mayor, conditioned in such manner as required by § 8-19-111. The bond shall be approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.

(b) Each county assessor of the state shall, on or before the January 1 following election, execute and enter into a new bond in the amounts provided by law and conditioned as directed in subsection (a), and it is unlawful after that date for any assessor to perform the duties of assessor without giving such bond. If such bond is not made by that date, that office shall become vacant and shall be filled as may be provided by law.



§ 67-1-506 - Deputy assessors and secretaries.

(a) (1) In order to assure that each county assessor of property shall have a minimum staff to assist the county assessor in carrying out the duties and responsibilities required by law, the assessor is authorized to appoint at least one (1) deputy assessor for each four thousand five hundred (4,500) parcels of property, as determined by the division of property assessments, over and above the first four thousand five hundred (4,500) parcels of property within the assessor's taxing jurisdiction.

(2) Each deputy assessor shall have the same power, duties and liability of the assessor of property with respect to the appraisal, classification, and assessment of property.

(b) (1) In any county where the assessor does not qualify for a deputy assessor under this section, the assessor is authorized, with the approval of the county legislative body, to employ or appoint a secretary to assist the assessor in the operation of the assessor's office. The compensation of such secretary shall be fixed by the county legislative body and paid out of county funds.

(2) The assessor shall employ such additional staff as the assessor deems necessary and establish rates of compensation for all employees within the appropriation established for the assessor's office by the county legislative body.

(c) The assessor of property shall be liable for any malfeasance, misfeasance, or nonfeasance of the assessor's deputy.



§ 67-1-507 - Oath of office.

(a) Each assessor shall take and subscribe to the following oath of office, before the county mayor or other official authorized by law to administer oaths, which oath shall be attached to and filed with the bond of the assessor in the office of the county clerk, viz:

Click here to view form

(b) Each deputy assessor shall likewise take the oath and file the oath with the county clerk before entering upon the discharge of duties.



§ 67-1-508 - Compensation.

(a) The assessor of property of each county or metropolitan government shall receive as compensation an annual salary as established by § 8-24-102.

(b) The legislative or governing bodies of counties and metropolitan governments may from time to time fix the compensation of assessors as may, in their judgment, be necessary and proper in order to attract or retain the service of assessors of professional competence, technical skills and needed administrative abilities, any private acts, charter provisions or other legal restrictions to the contrary notwithstanding.

(c) (1) Out of funds available to the state board of equalization or division of property assessments, the state board may provide grants to counties to fund incentive increases of compensation for those assessors and their deputies who successfully complete certain courses of study and field training, and attain certain levels of increased competence and technical skills as prescribed and provided by the state board of equalization. Grants made pursuant to this subsection (c) shall be used only as a cash salary bonus supplement to the assessor or deputy, and shall not be used to supplant existing salaries or other incentives or as substitutes for normal salary increases periodically due to assessors or their deputies.

(2) Any assessor or deputy assessor who has completed the necessary courses of study and training and has been designated by the International Association of Assessing Officers as a certified assessment evaluator shall receive additional compensation of not less than seven hundred fifty dollars ($750) per annum or ten percent (10%) of the assessor's or deputy assessor's normal annual salary otherwise provided by law, but not to exceed one thousand five hundred dollars ($1,500) per annum under rules established by the state board of equalization.

(3) Any assessor or deputy assessor who has completed the necessary courses of study and training and has been designated by the Tennessee Certified Assessor's Program as a "Tennessee Master Assessor" shall receive additional compensation of one thousand dollars ($1,000) per annum.

(4) Any assessor or deputy assessor who has completed the necessary courses of study and training and either been designated by the Tennessee Certified Assessor's Program as a Tennessee certified assessor, or has been designated by the International Association of Assessing Officers as a residential evaluation specialist shall receive additional compensation of seven hundred fifty dollars ($750) per annum.



§ 67-1-509 - Qualifications -- Confidentiality of examinations.

(a) To assure that the assessment functions will be performed in a professional manner by competent assessors, meeting clearly specified professional qualifications, the state board of equalization is authorized and directed to prescribe educational and training courses to be taken by assessors and their deputies, and to specify qualification requirements for certification of anyone who is to be engaged to appraise and assess property for the purpose of taxation. Such educational and training courses shall include information on the assessment of conservation and scenic easements and other instruments that limit or restrict the use, management, alteration, demolition or transfer of property for the purpose of preserving property that is of historical, architectural, archaeological or cultural value.

(b) The state board of equalization may authorize the division of property assessments to administer this function under the control and supervision of the state board, to specify the certification requirements of persons who are to be certificated as qualified as local assessors of property, and to prescribe qualifications of those who are to be certified as qualified to act as deputy assessors.

(c) Any specifications or qualifications that shall be determined upon as a prerequisite to receiving and holding a certificate from the state board as qualified to be an assessor or a deputy assessor of property shall be approved and promulgated by the state board of equalization.

(d) It is the legislative intent that this section shall not serve to prevent any duly elected or appointed assessor of property from assuming such office or performing the assessor's legally specified duties.

(e) Notwithstanding § 4-19-101, all examinations administered by the comptroller of the treasury as part of the assessment certification and education program, including, but not limited to, the total bank of questions from which the tests are developed, the answers, and the answer sheets of individual test takers, shall be confidential and shall not be public records or state records open for public inspection pursuant to § 10-7-503.



§ 67-1-510 - Certification and identification of assessors and deputies.

(a) The state board of equalization has the power and the duty to prescribe the educational and training courses to be taken by assessors and their deputies, with a long-range view of gradually raising the professional standards and qualifications required, and has the power and duty to issue certificates to those it has found to be qualified to be assessors and deputy assessors on the basis of their successful completion of such educational and training courses.

(b) The state board shall issue identification cards to all assessors and their deputies. Such identification card shall identify the holder as an assessor or the assessor's deputy. Furthermore, the state board shall issue identification decals for the motor vehicles used by an assessor or the assessor's deputy. Such decal shall identify the motor vehicle as one used by an assessor or the assessor's deputy in the performance of the assessor's or deputy assessor's official duties.



§ 67-1-511 - Revocation of certificate.

The state board of equalization, subject to proper rules and regulations to be published and furnished to every assessing official, has the power to invalidate the certificate of any assessor or deputy assessor who willfully fails or refuses to perform such person's duties faithfully in accordance with the rules, regulations and instructions promulgated and issued by the state board of equalization, its manuals of assessment and the laws of the state governing the assessment of property and the duties of each assessor and deputy assessor.



§ 67-1-512 - Schools and field training courses.

The state board, out of funds available to it by appropriation, may enter into contracts with educational or professional institutions or organizations conducting schools and field training courses for all Tennessee assessors and their deputies in keeping with standards and qualifications adopted or to be adopted.



§ 67-1-513 - Office consolidation.

(a) (1) As soon as practicable, and in no event later than January 1 next following completion of countywide reappraisal of property in a county, and establishment of an effective plan of updating of assessments for that county certified by the state board of equalization, all municipal and other assessment offices in that county shall be consolidated with the office of the county assessor and thereafter there shall be only one (1) assessment office in that county, and a single roll shall be furnished at the cost of reproduction for use by all taxing jurisdictions within that county.

(2) However, any municipality that lies within the boundaries of two (2) or more counties may maintain an assessment office separate from the assessment offices of the counties in which such municipality lies, or may contract with the state board of equalization for assessment services for the municipality pursuant to § 67-1-307.

(b) (1) Upon the consolidation of all municipal and other assessment offices within any county with the office of the county assessor of property, all local boards of equalization shall be consolidated with the county board of equalization, and thereafter there shall be only one (1) local board of equalization in the county.

(2) However, if any municipality lying within the boundaries of two (2) or more counties maintains an assessment office separate from the assessment offices of the county in which such municipality lies, or if such municipality contracts with the state board of equalization for the provision of assessment services under § 67-1-307, such municipality shall have a city board of equalization separate from the local boards of equalization of such counties.



§ 67-1-514 - Changes in record-keeping systems.

Whenever the county legislative body has inaugurated, set up or approved any system of keeping records in the office of the assessor of property of such county, when such system has been approved by the comptroller of the treasury, such system may not be changed, altered, or abolished without approval of the comptroller of the treasury.






Part 6 - General Revenue Authority of Counties

§ 67-1-601 - Counties may impose taxes.

A county legislative body may impose taxes for county purposes, and fix the rate of taxation, at its first session every year; and, if the legislative body omits such duty at the first session, it shall perform it at any subsequent quarterly session.



§ 67-1-602 - Limit on county taxation -- Equal and uniform taxation.

A county legislative body shall not levy any higher pro rata of taxes on any species of property or privilege than that fixed for the state, but the percentage of such levy, as compared with the state tax, shall be equal and uniform.



§ 67-1-603 - Revenue used to discharge debt -- Special funds.

(a) All counties that levy and collect taxes for special purposes or to pay off any bonded indebtedness are empowered, through the county legislative bodies, to appropriate and use the funds levied and collected for such purposes to discharge any outstanding bonded indebtedness of the counties.

(b) Such counties have the authority, through the county legislative bodies, to place all the funds levied and collected for special purposes in one (1) fund, to be known as the special fund of the counties, and to appropriate and use the money for the purpose of discharging any bonded indebtedness of the counties.






Part 7 - Collection and Enforcement Generally

§ 67-1-701 - When taxes payable.

(a) All taxes, state, county, and municipal, to be collected under this part, parts 10, 15 and 16 of this chapter, and chapter 5, parts 18-20 of this title shall be payable the first Monday in October in each year, except taxes of municipal corporations that, under existing laws, are authorized to collect their own taxes on property and privileges; provided, that, whenever, under any plan or program of consolidation of governmental functions of county offices with comparable facilities provided under any municipal charter, it is expedient to fix different due dates than those established in this subsection (a), in order to avoid the destruction of existing municipal fiscal policies, the county trustee of any county, by and with the consent of a majority of the members of the county legislative body of the county, may establish due dates other than those set forth in this subsection (a).

(b) County revenue shall be collected by the officers at the time and in the manner prescribed for the collection of the state revenue.

(c) All municipal taxes collectible by the county trustee shall become due and delinquent at the same time as state and county taxes; provided, that, whenever, under any plan or program of consolidation of governmental functions of county offices with comparable facilities provided under any municipal charter, it is expedient to fix different due dates than those established in subsection (a), in order to avoid the destruction of existing municipal fiscal policies, the county trustee of any county, by and with the consent of a majority of the members of the county legislative body of the county trustee's county, may establish due dates other than those set forth in subsection (a).



§ 67-1-702 - Payment to trustee.

(a) Every taxpayer shall pay state, county, municipal, highway, school and all of such taxpayer's property taxes to the county trustee, except when otherwise provided by law, and such taxes shall be due and payable on the first Monday in October of each year.

(b) Notwithstanding any law to the contrary, upon adoption of a resolution by the county legislative body, the county trustee may accept property taxes at any time after July 10, prior to the first Monday in October established by § 67-1-701, on which date trustees are required to accept property tax payments, and after the tax rates are finally set, the trustee's tax rolls are received and the trustee's receipts are prepared. County trustees may begin accepting tax relief applications on the same date on which the trustee accepts property tax payments.



§ 67-1-703 - Payment to state -- Form -- Time.

(a) (1) The commissioner of revenue is empowered to accept, in payment of all taxes collected by the department, evidence satisfactory to the commissioner that the amount due for the tax has been deposited in a state depository designated pursuant to § 9-4-107, which has been approved by the state treasurer, to the credit of the state of Tennessee.

(2) Evidence of the deposit must be furnished to the commissioner on or before the due date of the tax as established by law, and no taxpayer paying taxes in such manner shall be relieved of any penalty for delinquency upon failure of such evidence to be seasonably furnished, except as provided in § 67-1-803.

(b) The commissioner may require that any person owing ten thousand dollars ($10,000) or more in connection with any return, report or other document to be filed with the department, or owing one thousand dollars ($1,000) or more in connection with any return, report or other document to be filed with the department under chapter 6 of this title or chapter 4, part 7 of this title, or owing two thousand five hundred dollars ($2,500) or more in connection with any quarterly estimated payment due under § 67-4-2015(b), shall pay any such tax liability to the state no later than the date the payment is required by law to be made in funds that are immediately available to the state on the date of payment. Payment in immediately available funds may be made by wire transfers of funds through the federal reserve system or by any other means established by the commissioner, with the approval of the state treasurer, that ensures the availability of such funds to the state on the date of payment. Evidence of such payment shall be furnished to the commissioner on or before the due date of the tax as established by law. Failure to timely make such payment in immediately available funds, or failure to provide such evidence of payment in a timely manner, shall subject the taxpayer to penalty and interest as provided by law for delinquent or deficient tax payments. If payment is timely made in other than immediately available funds, penalty and interest shall be added to the amount of tax due from the due date of the tax payment to the date that funds from the tax payment become available to the state.

(c) The commissioner is specifically authorized to establish, by rule, periodic filing and payment dates that are subsequent to the dates otherwise established by law for any taxes collected by the department in those instances where the commissioner deems it to be in the best interest of the state to do so. Such alternative date shall not, however, be later than the last day of the month in which the tax was otherwise due.

(d) The commissioner, in the commissioner's discretion, may require taxpayers who are required to electronically transfer any payment of twenty thousand dollars ($20,000) or more to the department of revenue to also electronically file the return, report or other document with which such electronically transferred payment is associated or on which credit for the payment electronically transferred is taken. In extenuating circumstances, the commissioner has discretionary authority to waive this requirement with respect to any taxpayer. To obtain a waiver, the taxpayer shall demonstrate in writing to the department that such circumstances exist. Any return or tax information, as defined by § 67-1-1701, electronically transferred under this subsection (d) shall constitute confidential information, the disclosure of which shall be subject to part 17 of this chapter.

(e) The commissioner is authorized to prescribe all rules necessary for the administration of this section.

(f) (1) The commissioner is authorized, but not required, to accept credit cards, debit cards, or other similar financial transaction cards in payment of all taxes or other amounts collected by the department. The commissioner may adopt reasonable policies and rules governing the manner of acceptance of such cards.

(2) The commissioner may enter into appropriate agreements with card issuers or other appropriate parties as needed to facilitate the acceptance of payments authorized by this subsection (f). The commissioner may impose a surcharge or convenience fee upon persons making payment by credit card, debit card, or other similar financial transaction cards to wholly or partially offset, in the aggregate, any discount or administrative fees charged to the department on such payments.

(3) The commissioner also may enter into appropriate agreements with third-party service providers for the acceptance and processing of credit card, debit card, or other similar financial transaction card payments on the commissioner's behalf. Such agreements may authorize the third-party service provider to impose a surcharge or convenience fee upon persons making such payments.

(4) When a person elects to make a payment to the department by credit card, debit card, or other similar financial transaction card and a surcharge or convenience fee is imposed as authorized by this subsection (f), the payment of the surcharge or convenience fee shall be deemed voluntary and shall not be refundable. No person making any payment to the department by credit card, debit card, or other similar financial transaction card shall be relieved from liability for the underlying obligation, except to the extent that the department realizes final payment of the underlying obligation in cash or the equivalent. If final payment is not made by the card issuer or other guarantor of payment, then the underlying obligation shall survive and the department shall retain all remedies for enforcement that would have applied if the transaction had not occurred.



§ 67-1-704 - Payment to county -- Form and receipt.

(a) The trustee shall receive, in discharge of public taxes and other dues to the state, besides the constitutional and lawful currency of the United States:

(1) Warrants on the state treasury legally outstanding in the hands of each person to whom issued and unpaid;

(2) Coins of the United States;

(3) United States legal tender notes;

(4) Federal reserve notes; and

(5) In those counties having a population, according to the 1990 federal census or any subsequent federal census, of not less than thirty-four thousand eight hundred fifty (34,850) nor more than thirty-five thousand (35,000), payment by credit card or debit card.

(b) (1) The trustee shall provide to each taxpayer a receipt printed or written in ink or indelible pencil, for all the taxes paid by the taxpayer.

(2) If a portion of the tax notice is to be retained by the taxpayer, in lieu of the trustee mailing a separate receipt of the payment to the taxpayer, the tax notice shall:

(A) Clearly state such fact; and

(B) Inform the taxpayer that, if the taxpayer desires the trustee to mail a separate receipt of the payment to the taxpayer, the taxpayer must include a self-addressed, stamped envelope when the taxes are paid.

(3) If the trustee provides a separate receipt of all taxes paid by the taxpayer, such receipt shall be numbered and dated.

(c) (1) The trustee, on the payment of all state and county taxes, shall issue to the taxpayers a receipt showing the aggregate of state taxes and the aggregate of county taxes paid by the taxpayers, and each amount so separated and distinguished from the other amount in the receipt that the taxpayer may know, on reading the receipt, the taxes paid to the state and the taxes paid to the county. All tax receipts shall be so printed that, on the margin of the receipt at one (1) end, shall appear the separate levies composing the county rate and the purposes for which levied, and on the margin of the other end shall appear the separate levies composing the state rate and all purposes for which levied; provided, that, where it is impracticable literally to comply with the specific provisions of this subdivision (c)(1) with respect to the separation of state and county taxes, for any cause appearing to the commissioner of revenue, the commissioner is authorized to order such different arrangement of the tax receipt as will substantially comply with the requirements for the separation of the state and county taxes on the receipt.

(2) In counties where the tax assessing and tax collecting authorities use mechanical devices for the printing of assessments and tax receipts, the trustee may omit from such receipts the listing of the several levies composing the county rate and the purposes for which levied and statements with regard to any state levies; provided, that any taxpayer requesting such statement with regard to the levies shall be furnished a statement by the trustee.

(d) It is the duty of the county legislative body of each county to furnish the county trustee of the county with a sufficient number of tax receipts printed in duplicate and in a blank form in a book or books numbered from one (1) up, consecutively, and shall have the year for which the taxes are due printed in large figures, not less than one inch (1'') deep, on the face of each receipt. The trustee shall be charged with these receipts, and must, in the trustee's final settlement, account for each blank receipt so received by the trustee. No payment to the trustee of any tax shall be legal and binding unless paid upon the regular tax receipt specified in this subsection (d), and duplicate receipts shall be preserved in the book or books, to be submitted to the county legislative body by the trustee whenever required to do so. The receipt book of duplicates, when filled, shall be filed in the office of the county clerk for reference, and shall be receipted for by the clerk and carefully preserved in the clerk's office as a record for the protection of taxpayers who have paid their taxes and lost or misplaced their receipts.

(e) Any trustee that properly collects state and county taxes by credit or debit card is authorized to collect a fee for processing any payment by credit or debit card; provided, that the fee shall not exceed the amount that the card issuer charges the trustee in connection with honoring the credit or debit card payment.

(f) As used in this section, unless the context otherwise requires:

(1) "Credit card" has the same meaning as set forth in § 39-14-102;

(2) "Debit card" has the same meaning as set forth in § 39-14-102; and

(3) "Issuer" has the same meaning as set forth in § 39-14-102.

(g) If a payment by credit or debit card is not honored by the issuer, the trustee may collect a service charge from the person who owes the public taxes. The service charge is in addition to the public taxes for which the credit or debit card was used and the original processing fee. The amount of the service charge shall be the same amount as the fee charged by the trustee for the collection of a check drawn on an account with insufficient funds.



§ 67-1-705 - Collection fees.

No clerk, or other officer, shall make any charge for any statement, certificate, or receipt for taxes, except as provided in § 67-5-2007. Nothing in this section shall be construed to limit the ability of the trustee to request the taxpayer to include a self-addressed, stamped envelope if the taxpayer desires the trustee to mail a separate receipt of the payment of taxes to the taxpayer pursuant to § 67-1-704(b)(2)(B).



§ 67-1-706 - Collection of excessive tax prohibited.

It is a Class C misdemeanor for a collector of taxes to collect, under the color or pretense of office, more money, in the name of taxes, than is directed by law.



§ 67-1-707 - Adjustments and refunds.

(a) The county clerks of the various counties are also authorized and empowered to settle and adjust with taxpayers all errors and double assessments of county taxes erroneously or illegally collected by them and to direct the refunding of the taxes. Any claim for such refund by the county of taxes or revenue alleged to have been erroneously or illegally paid shall be filed with the county clerk, supported by proper proof within one (1) year from the date of payment; otherwise, the taxpayer shall not be entitled to a refund and the claim for refund shall be barred.

(b) Subsection (a) also applies to municipalities and municipal taxpayers; provided, however, that in the case of claims made for refund of municipal taxes, the duties, obligations, and responsibilities of the county clerk described in subsection (a) shall be performed by the city recorder, city clerk, or director of finance of the municipality acting under the direction and authority of the mayor or city manager.



§ 67-1-708 - Waiver of enforcement and collection.

The commissioner may waive enforcement and collection of any tax imposed under any revenue laws administered by the commissioner, in any case of deficiency, if:

(1) The amount of such deficiency is the lesser of ten dollars ($10.00) or ten percent (10%) of the total tax due;

(2) The commissioner determines that the cost to the department to collect such deficiency would be equal to or greater than the tax collected; and

(3) The commissioner determines that the deficiency does not result from fraud or an intention to avoid payment.






Part 8 - Penalties and Interest

§ 67-1-801 - Rate of penalty and interest.

(a) (1) When any person liable to pay any tax that is collected or administered by the commissioner of revenue fails to pay the tax, or any portion of the tax, on or before the date when such tax shall be required to be paid, interest shall be added to the amount of tax due, in addition to any penalty provided by law, at a rate to be determined by the commissioner in the manner provided in this subsection (a).

(A) The rate of interest determined by the commissioner shall be the formula rate of interest last published in the Tennessee Administrative Register, pursuant to title 47, chapter 14.

(B) The commissioner shall determine the rate of interest by causing notice of such rate to be filed with the secretary of state on July 1 each year, for publication in the Tennessee Administrative Register.

(C) The rate of interest determined by the commissioner shall become effective on July 1 of each year, and shall apply to all assessments of interest on and after July 1 of each year, until July 1 of the following year when the rate of interest shall be redetermined by the commissioner.

(D) The determination of the commissioner of the rate of interest on delinquent and deficient tax payments and the filing of notice thereof, as provided for in this chapter shall not constitute a rule under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(2) All delinquent or deficient payments of taxes, either administered or collected by the commissioner, shall accrue interest from the date delinquent or deficient until paid. For periods prior to the date of final assessment, interest shall accrue at the prevailing rate in effect on the date of the final assessment, regardless of the taxable period involved. For periods subsequent to the date of final assessment, interest shall accrue at the prevailing rate in effect on the date of the accrual of such interest.

(3) Any interest imposed on delinquent or deficient tax payments shall be considered part of such delinquent or deficient taxes and shall be payable to and collectible by the commissioner in the same manner as the tax is paid and collected.

(4) In any case where the commissioner, in the commissioner's discretion, agrees to permit a taxpayer to pay a tax liability to the department in installments over an extended period, the interest payable on the liability shall be computed at the time the taxpayer executes an agreement to do so.

(A) The interest shall be computed at a rate not to exceed the highest rate allowable by law in Tennessee on short-term business loans and upon the basis of the total tax, penalty and interest owed by the taxpayer at the time the agreement is made.

(B) If the taxpayer makes all of the monthly installment payments on a timely basis, no additional interest shall be computed on the liability covered by the agreement.

(C) If an installment payment is delinquent, additional interest shall be computed on the delinquency at the stated rate, and penalty shall be computed only if allowed by any other law.

(D) Any change in the interest rate shall be effective only after a notice of the change has been filed with the secretary of state. This notice shall not constitute a rule under the Uniform Administrative Procedures Act.

(5) Tax returns filed prior to the due date shall be deemed to be filed on the due date, rather than on the date actually filed.

(6) Notwithstanding the provisions of this section or any law to the contrary, no interest shall be imposed on delinquent or deficient payments of litigation taxes to be collected by the clerk of the appellate courts.

(b) (1) When it is determined by administrative review that a person is entitled to a refund or credit of any tax collected or administered by the commissioner, and such person is not a debtor as defined in § 67-1-1808, interest shall be added to the amount of refund or credit due, beginning forty-five (45) days from the date the commissioner receives proper proof to verify that the refund or credit is due and payable. In the case of a taxpayer who is a debtor as defined in § 67-1-1808, when it is determined by administrative review that such taxpayer is entitled to a refund or credit of any tax collected or administered by the commissioner, interest shall be added to the amount of refund or credit due, beginning ninety (90) days from the date the commissioner receives proper proof to verify that the refund or credit is due and payable.

(2) When it is determined by court order that a person is entitled to a refund or credit of any tax collected or administered by the commissioner, interest shall be added to the amount of refund or credit due, beginning:

(A) Forty-five (45) days from the date of filing a claim for refund, pursuant to § 67-1-1802(a);

(B) Forty-five (45) days from the date of waiver by the commissioner, pursuant to § 67-1-1802(c)(3);

(C) On the date of payment, in the case of any tax collected after suit was filed under § 67-1-1801; or

(D) Ninety (90) days from the date of filing a claim for refund in the case of a taxpayer who is a debtor as defined in § 67-1-1808.

(3) The rate of interest to be paid pursuant to this subsection (b) shall be determined as provided in subsection (a).

(4) Except for taxes collected after suit is filed under § 67-1-1801, no interest shall be added to any refund made, or credit given, by the commissioner for which no claim for refund or application for credit is made by the taxpayer, pursuant to § 67-1-1802(a), or for which the requirement that the taxpayer file a claim for refund is waived by the commissioner, pursuant to § 67-1-1802(c)(3).

(c) Notwithstanding the provisions of this section, interest added to highway user fuel tax due or interest added to refunds of such taxes shall be computed in accordance with § 67-3-710 [repealed].



§ 67-1-802 - Abatement or waiver of penalty.

The commissioner is authorized to abate, in whole or in part, any statutory penalty imposed under any revenue laws administered by the commissioner in any case of deficiency tax collection made by the department in connection with an audit conducted by it, if the commissioner determines that the payment by a taxpayer of a tax in an amount less than that due under the applicable laws and rules and regulations relates to a taxable period covered by a timely filed return and is not the result of:

(1) Negligence or intentional disregard of the tax law or rules and regulations; or

(2) Fraudulent underpayment of the tax.



§ First - of 2 versions of this section

67-1-803. Waiver of penalty. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) (1) The commissioner is authorized to waive, in whole or in part, any statutory penalty imposed under any revenue laws administered by the commissioner in any case of deficiency or delinquency tax collection made by the department, if the commissioner determines that the payment by a taxpayer of a tax in an amount less than that due under the applicable laws and regulations, or that the failure of a taxpayer to pay any tax by the due date is the result of one (1) or more of the good and reasonable causes enumerated in subsection (c) and is not a result of gross negligence or willful disregard of the law.

(2) Under no circumstances, however, shall this authority be deemed to extend to:

(A) Any case in which a person fails to procure a license required by law, except when such failure is the result of having been misled by erroneous advice or action on the part of officials charged with the enforcement of this state's tax statutes, and such can be shown by the person by a clear preponderance of documentary evidence; or

(B) Any interest payable under the law in connection with any case of tax deficiency or delinquency.

(3) The commissioner shall prescribe and publish rules and regulations governing the manner in which applications for a waiver of penalty shall be accepted and processed.

(b) Initial receipt, review and recommendation for approval or disapproval of each application for waiver of penalty, as authorized in subsection (a), shall be made by the director, or the director's delegate, of the division or agency within the department charged by the commissioner with the enforcement of the tax involved. The commissioner or the commissioner's delegate shall thereafter review and approve or disapprove each application for waiver of penalty, as the commissioner or the commissioner's delegate may deem proper, and such determination by the commissioner or the commissioner's delegate shall constitute the determinative and final decision on the application.

(c) (1) In the case of a tax deficiency, that is constituted by a failure to pay the full amount of tax due under the law, the following specific causes, if clearly established by the taxpayer, shall be acceptable as good and reasonable cause for the waiver of penalty:

(A) The taxpayer incurred the deficiency as a result of having been misled by erroneous advice or action, that was not clearly in contravention of the law, on the part of officials charged with the enforcement of this state's tax statutes;

(B) The taxpayer incurred the deficiency as a result of legal misadvice that was not clearly in contravention of the law, from an ostensibly competent and financially independent lawyer or accountant;

(C) The provisions of the pertinent law or regulation were, at the time the deficiency was incurred, unsettled, unclear, and misleading to a reasonable person; and the taxpayer acted in good faith on a reasonable, though mistaken, application of such law or regulation, with the result that the tax deficiency in question was incurred;

(D) The deficiency resulted from reliance by the taxpayer upon factual, but not legal, misrepresentations made by persons with whom the taxpayer dealt in the course of the taxpayer's business, other than the taxpayer's own agents or employees, the taxpayer having no reason to doubt or question such misrepresentations; or

(E) The deficiency resulted from a mistake of fact on the part of the taxpayer, who thereafter voluntarily and without any kind of demand upon the part of the officials charged with the enforcement of the law, tenders the amount of the deficiency, plus accrued interest.

(2) If the cause for the deficiency does not comport with any of the causes provided for in subdivision (c)(1), a determination may be made, nevertheless, as to whether the statement of facts submitted by the taxpayer, or known to the commissioner, establishes a good and reasonable cause. Any cause for a deficiency may be accepted as a good and reasonable cause that appears to the commissioner to justify a conclusion by the commissioner that the taxpayer has done everything the taxpayer could reasonably be expected to do as an ordinarily intelligent and reasonably prudent business person and that clearly negates either a willful disregard of the law or gross negligence.

(d) (1) In the case of a tax delinquency of not more than thirty (30) days, which is constituted by a failure to file a return and pay the tax within not more than thirty (30) days after the time prescribed by law, the following specific causes, if clearly established by the taxpayer, shall be acceptable as good and reasonable cause for the waiver of penalty:

(A) Return was timely mailed, but for reasons either known or unknown was not timely received or not received at all, and the taxpayer satisfactorily explains noncompliance within § 67-1-107;

(B) Delinquency was due to erroneous information given the taxpayer by an official charged with the enforcement of this state's tax statutes;

(C) Delinquency was attributable to an intervening providential cause, such as, but not limited to, the occurrence of a disabling injury, illness, or death of the taxpayer, or a member of the taxpayer's immediate family, or of a person upon whom the taxpayer has heretofore exclusively relied for the preparation of the taxpayer's returns, and such intervening cause occurred prior to the date on which the required return and payment would otherwise be deemed delinquent;

(D) Delinquency was caused by unavoidable absence of the taxpayer or a person upon whom the taxpayer has heretofore exclusively relied for the preparation of the taxpayer's returns;

(E) Delinquency was caused by the destruction by fire or other casualty of the taxpayer's place of business or business records;

(F) The taxpayer proves that the taxpayer made timely application to the department for the proper tax forms, and these were not furnished the taxpayer in sufficient time to permit the executed return to be filed on or before the due date;

(G) The taxpayer proves that the taxpayer personally visited an office of the department before the expiration of the time within which to file the required return for the purpose of securing information or aid to properly make out the taxpayer's return and, through no fault of the taxpayer, was unable to secure such information or aid;

(H) Delinquency was a result of the taxpayer's failure to enclose a negotiable instrument, as defined by the Uniform Commercial Code, compiled in title 47, with the taxpayer's timely filed return, and the taxpayer promptly responds to a request for payment upon notification thereof, and satisfactorily demonstrates such failure was due to an inadvertent oversight or error; or

(I) Delinquency becomes apparent when the taxpayer voluntarily pays the tax but, for any legal reason, the department would be unable to enforce collection, such as the collection would be barred by the statute of limitations, the lack of jurisdiction or other similar reason.

(2) If the cause for the delinquency does not comport with any of the causes provided for in subdivision (d)(1), or if the delinquency is of more than thirty (30) days' duration, a determination may be made, nevertheless, as to whether the statement of facts submitted by the taxpayer, or known to the commissioner, establishes a good and reasonable cause. Any cause for a delinquency may be accepted as a good and reasonable cause that appears to the commissioner to justify a conclusion by the commissioner that the taxpayer has done everything the taxpayer could reasonably be expected to do as an ordinarily intelligent and reasonably prudent business person, and that clearly negates either a willful disregard of the law or gross negligence.

(3) Notwithstanding subdivisions (d)(1) and (2), the commissioner may accept as good and reasonable cause for waiver of a delinquency penalty the fact that the taxpayer has timely filed and paid such tax for a period of at least two (2) years next preceding the due date of the delinquent return and payment, if the specific cause for the delinquency does not constitute a willful disregard of the law or gross negligence.

(e) (1) There shall be no judicial review of the commissioner's action upon applications for waiver of penalty as authorized in subsection (a) otherwise than as provided in part 9 of this chapter.

(2) The commissioner's action upon all applications for waiver of penalty made under this section shall be deemed final.

(3) Prior determinations of the attorney general and reporter as to what constitutes good and reasonable cause for a deficiency shall serve as a guide and standard of reference for future decisions whenever those determinations may be applicable to the specific cause established.

(4) (A) The commissioner is authorized, in the commissioner's discretion, to designate subordinate officials in the department to waive, on the commissioner's behalf, penalties in amounts of five thousand dollars ($5,000) or less.

(B) The commissioner is authorized, in the commissioner's discretion, to waive penalties in amounts of fifteen thousand dollars ($15,000) or less.

(C) The commissioner is authorized, in the commissioner's discretion, to waive penalties in amounts of more than fifteen thousand dollars ($15,000); provided, that the attorney general and reporter may require that such waivers or any class of such waivers be subject to the attorney general and reporter's prior review and approval.



§ Second - of 2 versions of this section

67-1-803. Waiver of penalty. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) (1) The commissioner is authorized to waive, in whole or in part, any statutory penalty imposed under any revenue laws administered by the commissioner in any case of deficiency or delinquency tax collection made by the department, if the commissioner determines that the payment by a taxpayer of a tax in an amount less than that due under the applicable laws and regulations, or that the failure of a taxpayer to pay any tax by the due date is the result of one (1) or more of the good and reasonable causes enumerated in subsection (c) and is not a result of gross negligence or willful disregard of the law.

(2) Under no circumstances, however, shall this authority be deemed to extend to any interest payable under the law in connection with any case of tax deficiency or delinquency.

(3) The commissioner shall prescribe and publish rules and regulations governing the manner in which applications for a waiver of penalty shall be accepted and processed.

(b) Initial receipt, review and recommendation for approval or disapproval of each application for waiver of penalty, as authorized in subsection (a), shall be made by the director, or the director's delegate, of the division or agency within the department charged by the commissioner with the enforcement of the tax involved. The commissioner or the commissioner's delegate shall thereafter review and approve or disapprove each application for waiver of penalty, as the commissioner or the commissioner's delegate may deem proper, and such determination by the commissioner or the commissioner's delegate shall constitute the determinative and final decision on the application.

(c) (1) In the case of a tax deficiency, that is constituted by a failure to pay the full amount of tax due under the law, the following specific causes, if clearly established by the taxpayer, shall be acceptable as good and reasonable cause for the waiver of penalty:

(A) The taxpayer incurred the deficiency as a result of having been misled by erroneous advice or action, that was not clearly in contravention of the law, on the part of officials charged with the enforcement of this state's tax statutes;

(B) The taxpayer incurred the deficiency as a result of legal misadvice that was not clearly in contravention of the law, from an ostensibly competent and financially independent lawyer or accountant;

(C) The provisions of the pertinent law or regulation were, at the time the deficiency was incurred, unsettled, unclear, and misleading to a reasonable person; and the taxpayer acted in good faith on a reasonable, though mistaken, application of such law or regulation, with the result that the tax deficiency in question was incurred;

(D) The deficiency resulted from reliance by the taxpayer upon factual, but not legal, misrepresentations made by persons with whom the taxpayer dealt in the course of the taxpayer's business, other than the taxpayer's own agents or employees, the taxpayer having no reason to doubt or question such misrepresentations; or

(E) The deficiency resulted from a mistake of fact on the part of the taxpayer, who thereafter voluntarily and without any kind of demand upon the part of the officials charged with the enforcement of the law, tenders the amount of the deficiency, plus accrued interest.

(2) If the cause for the deficiency does not comport with any of the causes provided for in subdivision (c)(1), a determination may be made, nevertheless, as to whether the statement of facts submitted by the taxpayer, or known to the commissioner, establishes a good and reasonable cause. Any cause for a deficiency may be accepted as a good and reasonable cause that appears to the commissioner to justify a conclusion by the commissioner that the taxpayer has done everything the taxpayer could reasonably be expected to do as an ordinarily intelligent and reasonably prudent business person and that clearly negates either a willful disregard of the law or gross negligence.

(d) (1) In the case of a tax delinquency of not more than thirty (30) days, which is constituted by a failure to file a return and pay the tax within not more than thirty (30) days after the time prescribed by law, the following specific causes, if clearly established by the taxpayer, shall be acceptable as good and reasonable cause for the waiver of penalty:

(A) Return was timely mailed, but for reasons either known or unknown was not timely received or not received at all, and the taxpayer satisfactorily explains noncompliance within § 67-1-107;

(B) Delinquency was due to erroneous information given the taxpayer by an official charged with the enforcement of this state's tax statutes;

(C) Delinquency was attributable to an intervening providential cause, such as, but not limited to, the occurrence of a disabling injury, illness, or death of the taxpayer, or a member of the taxpayer's immediate family, or of a person upon whom the taxpayer has heretofore exclusively relied for the preparation of the taxpayer's returns, and such intervening cause occurred prior to the date on which the required return and payment would otherwise be deemed delinquent;

(D) Delinquency was caused by unavoidable absence of the taxpayer or a person upon whom the taxpayer has heretofore exclusively relied for the preparation of the taxpayer's returns;

(E) Delinquency was caused by the destruction by fire or other casualty of the taxpayer's place of business or business records;

(F) The taxpayer proves that the taxpayer made timely application to the department for the proper tax forms, and these were not furnished the taxpayer in sufficient time to permit the executed return to be filed on or before the due date;

(G) The taxpayer proves that the taxpayer personally visited an office of the department before the expiration of the time within which to file the required return for the purpose of securing information or aid to properly make out the taxpayer's return and, through no fault of the taxpayer, was unable to secure such information or aid;

(H) Delinquency was a result of the taxpayer's failure to enclose a negotiable instrument, as defined by the Uniform Commercial Code, compiled in title 47, with the taxpayer's timely filed return, and the taxpayer promptly responds to a request for payment upon notification thereof, and satisfactorily demonstrates such failure was due to an inadvertent oversight or error; or

(I) Delinquency becomes apparent when the taxpayer voluntarily pays the tax but, for any legal reason, the department would be unable to enforce collection, such as the collection would be barred by the statute of limitations, the lack of jurisdiction or other similar reason.

(2) If the cause for the delinquency does not comport with any of the causes provided for in subdivision (d)(1), or if the delinquency is of more than thirty (30) days' duration, a determination may be made, nevertheless, as to whether the statement of facts submitted by the taxpayer, or known to the commissioner, establishes a good and reasonable cause. Any cause for a delinquency may be accepted as a good and reasonable cause that appears to the commissioner to justify a conclusion by the commissioner that the taxpayer has done everything the taxpayer could reasonably be expected to do as an ordinarily intelligent and reasonably prudent business person, and that clearly negates either a willful disregard of the law or gross negligence.

(3) Notwithstanding subdivisions (d)(1) and (2), the commissioner may accept as good and reasonable cause for waiver of a delinquency penalty the fact that the taxpayer has timely filed and paid such tax for a period of at least two (2) years next preceding the due date of the delinquent return and payment, if the specific cause for the delinquency does not constitute a willful disregard of the law or gross negligence.

(e) (1) There shall be no judicial review of the commissioner's action upon applications for waiver of penalty as authorized in subsection (a) otherwise than as provided in part 9 of this chapter.

(2) The commissioner's action upon all applications for waiver of penalty made under this section shall be deemed final.

(3) Prior determinations of the attorney general and reporter as to what constitutes good and reasonable cause for a deficiency shall serve as a guide and standard of reference for future decisions whenever those determinations may be applicable to the specific cause established.

(4) (A) The commissioner is authorized, in the commissioner's discretion, to designate subordinate officials in the department to waive, on the commissioner's behalf, penalties in amounts of five thousand dollars ($5,000) or less.

(B) The commissioner is authorized, in the commissioner's discretion, to waive penalties in amounts of fifteen thousand dollars ($15,000) or less.

(C) The commissioner is authorized, in the commissioner's discretion, to waive penalties in amounts of more than fifteen thousand dollars ($15,000); provided, that the attorney general and reporter may require that such waivers or any class of such waivers be subject to the attorney general and reporter's prior review and approval.



§ 67-1-804 - Delinquency -- Negligence -- Fraud -- Dishonor of check -- Exceptions.

(a) (1) When any person fails to timely make any return or report or fails to timely pay any taxes shown to be due on the return or report, there shall be imposed against that person a penalty in the amount of five percent (5%) of the unpaid tax amount for each thirty (30) days or fraction thereof that the tax remains unpaid subsequent to the delinquency date, up to a maximum of twenty-five percent (25%) of the unpaid amount. Where a return or report is delinquent, the minimum penalty shall be fifteen dollars ($15.00), regardless of the amount of tax due or whether there is any tax due.

(2) A return, report, or payment shall be considered untimely if not made on or before the delinquency date under the applicable statutes, including any extensions of time granted. In the case of an untimely return, report, or payment, the penalty shall be calculated as of the original delinquency date, without reference to any extensions granted.

(3) In the case of quarterly tax payments made pursuant to § 67-4-308, the penalty shall be calculated as provided by that section.

(4) In the case of quarterly estimated tax payments made pursuant to § 67-4-2015, the penalty shall be calculated as provided by that section.

(5) In the case of an extension of time granted under § 67-4-2015, the penalty shall be calculated as provided by that section.

(b) (1) When any person fails to report and pay the total amount of taxes determined to be due by the commissioner, if such failure is determined by the commissioner to be due to negligence, there shall be imposed a penalty in the amount of ten percent (10%) of the underpayment.

(2) When any person, upon the initial filing of the person's franchise and excise tax return, fails to comply with the requirements described in § 67-4-2006(d) or (e) and such failure is determined by the commissioner to be due to negligence, there shall be imposed a penalty equal to the greater of ten thousand dollars ($10,000) or fifty percent (50%) of any adjustment to the initially filed return made under § 67-4-2006(b)(1)(K) or (e). The commissioner is authorized to waive the penalty, in whole or in part, for good and reasonable cause under § 67-1-803. Any penalty imposed under this subdivision (b)(2) shall be disregarded for purposes of determining the taxpayer's filing record under subdivision (d)(3).

(3) When any person fails to pay the tax required by § 67-4-2007(f), if such failure is determined by the commissioner to be due to negligence, there shall be imposed a penalty in the amount of fifty percent (50%) of the underpayment.

(4) For the purpose of this section, "negligence" includes, but is not limited to, any failure to make a reasonable attempt to comply with any law relating to any tax collected or administered by the commissioner.

(5) A determination by the commissioner that a taxpayer has been negligent shall be deemed presumptively correct. Such determination may be rebutted only if the taxpayer makes a showing of due care. For purposes of this subdivision (b)(5), "due care" means that care that an ordinarily prudent business person would have exercised under the circumstances.

(6) This penalty is in addition to all other penalties provided by law, except as provided in subsection (c).

(c) (1) When any person fails to report and pay the total amount of taxes determined to be due by the commissioner, if such failure is determined by the commissioner to be due to fraud, there shall be imposed against the taxpayer a penalty in the amount of one hundred percent (100%) of the underpayment.

(2) For the purpose of this subsection (c), "fraud" includes any deceitful practice or willful device resorted to with intent to evade the tax.

(3) A failure to pay the tax by one who charges or passes on the tax to others constitutes a presumption of fraud. Such presumption may be rebutted only if the taxpayer makes an affirmative showing of intent to pay the tax and comply with all other requirements of the taxing statute.

(4) Imposition of this penalty shall be in lieu of all other penalties imposed by the commissioner, except those provided in subsection (d) and part 14 of this chapter.

(d) (1) If any check, money order, or electronic funds transfer in payment of any amount receivable under any law administered by the commissioner is dishonored, there shall be imposed a penalty upon the taxpayer in an amount equal to one percent (1%) of the amount of such check, money order, or electronic funds transfer; provided, that the penalty imposed shall be in an amount equal to ten percent (10%) of the amount of such check, money order, or electronic funds transfer for each dishonored check, money order, or electronic funds transfer in excess of two (2) issued by any one (1) person within one (1) calendar year. The minimum amount of the penalty imposed under this subdivision (d)(1) shall be fifteen dollars ($15.00). This subdivision (d)(1) does not apply if the person tendered such check, money order, or electronic funds transfer in good faith and with reasonable cause to believe that it would be duly paid.

(2) This penalty shall be in addition to all other penalties provided by law.

(e) For all purposes, the penalties imposed by any law administered by the commissioner shall be considered a part of the tax imposed.

(f) In no event shall judicial review of the commissioner's imposition of any penalty be other than as provided in part 18 of this chapter.

(g) This section shall apply to all taxes administered or collected by the commissioner, except that subsection (a) shall not apply to the tax imposed in § 67-4-409(b).

(h) Notwithstanding the provisions of this section, the penalty added to delinquent highway user fuel tax due shall be computed in accordance with § 67-3-1208.

(i) Subdivision (a)(1) shall not apply to litigation taxes to be collected by the clerk of the appellate courts.






Part 9 - Payment of Tax Under Protest

§ 67-1-902 - Notice.

Upon the person's making such payment, the officer or collector shall pay such revenue into the state treasury, giving notice at the time of payment to the commissioner of revenue that the payment was paid under protest.



§ 67-1-903 - Action against collecting officer.

(a) The person paying the revenue may, at any time within six (6) months after making the payment, but not thereafter, sue the officer who collected the sum, for the recovery thereof.

(b) This section shall not apply after January 1, 1986, to any tax collected or administered by the commissioner of revenue.



§ 67-1-904 - Jurisdiction of suit -- Certification and repayment.

(a) The suit may be tried in any court in the county of the taxpayer's residence or in the county of the location of the defendant having jurisdiction of the amount and parties, and if it be determined that the tax was wrongfully collected as not being due from the party to the state, for any reason going to the merits of the tax, then the court trying the case may certify of record that the tax was wrongfully paid and ought to be refunded, together with such interest as the court may determine to be proper, not exceeding the legal rate, and thereupon the commissioner of finance and administration shall issue a warrant for the refund, which shall be paid in preference to other claims on the state treasury.

(b) For the purpose of suits brought under this chapter, the commissioner of revenue shall be considered a resident of each of the several counties of the state.

(c) This section shall not apply after January 1, 1986, to any tax collected or administered by the commissioner of revenue.

(d) Notwithstanding any other provisions of this section, suits to recover ad valorem taxes wrongfully collected by a city or county must be tried in the county wherein the taxes are collected.



§ 67-1-905 - Costs paid by state.

(a) In all such cases, if the court shall certify of record in the cause that it appears from the evidence before the court that the officer against whom the suit is brought has acted in good faith and has defended the suit with proper diligence and care, the necessary cost of the cause shall be taxed as provided by law in criminal cases, and be paid by the state.

(b) This section shall not apply after January 1, 1986, to any tax collected or administered by the commissioner of revenue.



§ 67-1-908 - Remedy exclusive.

(a) There shall be no other remedy in any case of the collection of revenue, or attempt to collect revenue illegally, or attempt to collect revenue in funds only receivable by the officer under the law, the same being other or different funds than such as the taxpayer may tender, or claim the right to pay, than that provided by this part.

(b) Subsection (a) shall not apply after January 1, 1986, to any tax collected or administered by the commissioner of revenue.



§ 67-1-909 - Writs to prevent collection of tax prohibited.

(a) No writ for the prevention of the collection of any revenue claimed, or to hinder and delay the collection of revenue, shall by either injunction, supersedeas, prohibition, or any other writ or process whatsoever; but in all cases in which, for any reason, any person shall claim that the tax so collected was wrongfully or illegally collected, the remedy for the party shall be as provided in § 67-1-908, and in no other manner.

(b) This section shall not apply after January 1, 1986, to any tax collected or administered by the commissioner of revenue.



§ 67-1-910 - Refusal of unrecognized money.

Nothing in this part shall be construed to subject any officer of the state to any suit for a refusal on the officer's part to accept, in payment of revenue of the state, any kind or description of funds or securities or papers other than such as the officer may be authorized and required to receive for the time being by law.



§ 67-1-911 - Provisions applicable to municipal taxes.

(a) Sections §§ 67-1-901 -- 67-1-905 and 67-1-908 -- 67-1-910 apply to the recovery of all taxes collected by any of the municipalities of this state.

(b) In order to carry out the legislative intent that all of such sections, which now apply to the recovery of state taxes erroneously paid, be conformed to apply also to the recovery of taxes erroneously paid to municipalities, the following provisions are added:

(1) The municipal officer collecting any municipal taxes paid under protest shall pay such revenue into the municipal treasury and, at the time of payment, shall give notice to the mayor and board of commissioners or other governing body of such municipality that the taxes were paid under protest;

(2) If it be finally determined by any court having jurisdiction of any suit brought within thirty (30) days after such payment under protest against the municipality to recover such taxes that the taxes were wrongfully collected as not being due from the party to the municipality, the municipality shall refund such taxes with such interest as the court may determine to be proper, not exceeding the legal rate, and shall pay the costs of the cause; and

(3) The city attorney or other legal officer of such municipality shall conduct the defense of such suit.



§ 67-1-912 - Provisions applicable to county taxes.

(a) Sections 67-1-901 -- 67-1-905 and 67-1-908 -- 67-1-910 apply to the recovery of all taxes collected by any of the counties of this state.

(b) (1) The county officer collecting any county taxes paid under protest shall pay such revenue into the county treasury and, at the time of payment, shall give notice to the county mayor and board of commissioners, or other governing body of a county, that the same were paid under protest.

(2) If it be finally determined by any court having jurisdiction of any suit brought within six (6) months after such payment under protest against the county to recover such taxes that the same were wrongfully collected, as not being due from a party to the county, the county shall refund such taxes with such interest as the court may determine to be proper, not exceeding the legal rate, and shall pay the costs of the cause.






Part 10 - Back Assessment and Reassessment Generally

§ 67-1-1001 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Back assessment" means the assessment of property, including land or improvements not identified or included in the valuation of the property, that has been omitted from or totally escaped taxation; and

(2) "Reassessment" means the assessment of property that has been assessed at less than its actual cash value by reason of connivance, fraud, deception, misrepresentation, misstatement, or omission of the property owner or the owner's agent.

(b) This section shall not be construed to affect in any manner the operation of § 67-1-1004, relative to the protection of a bona fide purchaser.



§ 67-1-1002 - Grounds.

(a) Any property or properties included in this part or chapter 5 of this title shall be back assessed or reassessed for the period provided by law, viz.:

(1) When the property or properties have been omitted from or escaped taxation;

(2) When the property or properties have been assessed by the assessor or computed by the board of equalization at less than actual cash value by reason of any fraud, deception, misrepresentation, misstatement, or omission of full statements of the owner of the property or the owner's agent or attorney; or

(3) When the owner of the property connives at or fraudulently procures or induces an assessment to be made by the assessor or computed by the board of equalization at less than its actual cash value; provided, that in all cases where there is a grossly inadequate assessment, fraud shall be presumed.

(b) In all cases where any taxes or assessments may be set aside or declared void by any court by reason of any irregularity or neglect to comply with the law in the proceedings; by reason of the illegality of the act constituting the power or authority to assess and levy such taxes or assessments; for want of authority in the board or authority acting in lieu of the county legislative bodies or the duly authorized and legally constituted authorities of the state, for state and county purposes; and such other purposes as may be authorized by law, and the taxes still remain unpaid, the county legislative body of any county, whenever such taxes or assessments have been made or attempted to be made, shall have the power to reassess back taxes upon any lot or parcel of lots or parcels of land subject to or chargeable with taxes for state and county purposes, and relevy the lots or parcels, and the reassessment and levies for such purposes shall be and remain liens upon the lots or parcels of land, with interest from the date when the taxes were properly leviable and assessable where such original assessments remain due and unpaid.



§ 67-1-1003 - Qualifying municipalities for reassessments -- Appeals by owners.

(a) Any municipality that lies within the boundaries of two (2) or more counties and maintains an assessment office separate from the assessment offices of the counties in which the municipality lies may make back assessments and reassessments upon property located within the municipality and subject to municipal taxation through the offices of the municipal assessor in the manner otherwise provided in this part.

(b) A property owner whose property has been assessed under subsection (a) and who disputes the assessment, or who claims exemption from the tax, may appeal the assessment to the municipal board of equalization within thirty (30) days of receipt of notice of the assessment. The municipal board of equalization shall hear the appeal within fifteen (15) days and issue a written decision within five (5) days of the hearing. If the board does not issue a decision within five (5) days of the hearing, the appeal may be taken to the state board of equalization. A decision of the municipal board of equalization may be appealed by the property owner or the municipality to the state board of equalization in the same manner as other appeals from action of the county boards of equalization.



§ 67-1-1004 - Ineffective against bona fide purchaser.

(a) In no case shall the back assessment or reassessment of real estate constitute a lien on the real estate that has, by bona fide sale, passed into the hands of innocent purchasers, but shall be a liability against the person owning the real estate at the time of the inadequate assessment.

(b) The burden of proving a bona fide sale shall be upon the person owning such real estate at the time of such back assessment or reassessment.

(c) Subsection (a) shall not apply to property that has wholly escaped taxation.



§ 67-1-1005 - Duty to back assess or reassess -- Citation.

(a) A back assessment or reassessment must be initiated on or before September 1 of the year following the tax year for which the original assessment was made, unless the omission or underassessment resulted from failure of the taxpayer to file the reporting schedule required by law, from actual fraud or fraudulent misrepresentation of the property owner or the property owner's agent, or from collusion between the property owner or the property owner's agent and the assessor. In the latter cases, a back assessment or reassessment must be initiated on or before three (3) years from September 1 of the tax year for which the original assessment was made. Additional taxes due as the result of a back assessment or reassessment shall not be deemed delinquent until sixty (60) days after the date notice of taxes arising from the back assessment or reassessment is sent to the taxpayer, unless the back assessment or reassessment resulted from failure of the taxpayer to file the reporting schedule required by law, from actual fraud or fraudulent misrepresentation of the property owner or the property owner's agent, or from collusion between the property owner or the property owner's agent and the assessor. In the latter cases, such taxes shall become delinquent as of the date of delinquency of the original assessment.

(b) A back assessment or reassessment may be initiated by certification of the assessor of property to the appropriate collecting officials identifying the property and stating the basis of the back assessment or reassessment and the tax years and amount of any additional assessment for which the owner or taxpayer is responsible. The assessor shall send a copy of the certification to the owner or taxpayer. The collecting official shall then send a notice of taxes due based on the back assessment and reassessment. Any person aggrieved by a back assessment or reassessment may appeal directly to the state board of equalization within sixty (60) days from the date that a copy of the certification is sent to the taxpayer, in the manner provided in § 67-5-1412, and such person may be assisted or represented in the appeal as provided in § 67-5-1514. Accrual of delinquency penalty and interest otherwise applicable is suspended while the appeal is pending; but, during such period, simple interest shall accrue in the amount provided in § 67-5-1512.

(c) A back assessment or reassessment for merchants' taxes and delinquent privilege taxes pursuant to this part may be initiated by a chief administrative officer of a tax jurisdiction to which the tax is payable, any citizen of such jurisdiction, or by the department of revenue. The back assessment or reassessment shall be initiated by the filing of a sworn, written complaint to the county clerk stating the basis of the complaint. The clerk may require a complainant, other than a public official acting in the official's capacity, to post a reasonable bond for payment of costs of the proceeding if the back assessment or reassessment is unsuccessful. An aggrieved party may appeal the clerk's disposition of the complaint to the department.

(d) Notwithstanding the deadline in this section for initiating a back assessment or reassessment, the issuance of a notice of tangible personal property audit by the assessor tolls the running of the deadline during the period of the audit from the issuance of the notice until issuance of the audit findings.



§ 67-1-1006 - Obtaining evidence.

(a) The officials having power to back assess or reassess property are vested with full authority to administer oaths, send for and examine witnesses, and take such steps as may be deemed necessary or material to obtain information and evidence as to the value of the property.

(b) Such witnesses, when properly summoned, shall be amenable to existing laws for nonattendance or failure to give evidence that is in their knowledge.



§ 67-1-1007 - Authority for back assessment or reassessment -- Finality.

(a) The officials vested with the power to make back assessments or reassess have full authority, in a proceeding to back assess or reassess such property, to make proper, correct, and adequate assessment of the property at its actual cash value, which, when entered upon the tax book or filed in writing with the authorized tax collecting authority, shall become a final and valid assessment of the property and collectible as such as fully and amply as if originally entered upon the assessment roll.

(b) The assessment, when made by the official authorized to make the assessment, shall have the force and effect of a judgment against the person liable for the taxes for the year for which the reassessment is made.



§ 67-1-1008 - Penalty and costs.

If the back assessment or reassessment is sustained, the cost of the proceeding shall be added to the taxes and collectible as such. If the back assessment or reassessment is set aside, the cost shall be paid by the jurisdiction to which the taxes would have been payable, or by the complainant if the board determines the complaint was filed or prosecuted by the complainant without good cause. In a case of connivance, fraud, deception, misrepresentation, or failure to file a personal property schedule, the board may impose a penalty not to exceed fifteen percent (15%) of the taxes due, which shall be added to the taxes due and be collectible as such.



§ 67-1-1009 - Estates -- Examination of inventories and reports.

It is the duty of the county clerk to examine and compare the assessment rolls of the county with the inventories or reports of administrators and executors as soon as filed with the county clerk, for the purpose of ascertaining whether any personal property of any estate is subject under this chapter to back assessment or reassessment. In case such examination shows any personalty subject to such back assessment or reassessment, the clerk shall so report to the county trustee, who shall back assess or reassess the personalty under this part, and add the penalty previously designated.



§ 67-1-1010 - Failure or refusal of clerk or trustee to perform duties.

In case the county clerk or county trustee fails or refuses to perform the duty imposed, such clerk or trustee shall become liable on the clerk's or trustee's official bond for the amount of taxes that might have been recovered had the duty been properly performed, together with the penalty of fifteen percent (15%) added to the taxes, the liability and penalty to be recovered in any court of record or before any general sessions court, at the instance of any district attorney general or proper agent of the state, by suit or by motion, on five (5) days' notice.



§ 67-1-1011 - Records and reports.

(a) Every collector of taxes, making assessments and collecting taxes under this chapter, shall keep a book upon which the collector shall enter all property assessed by the collector, giving a description of the property so assessed, the amount of taxes so collected and, upon the collector's final settlement with the commissioner and with the county legislative body, shall file a copy of the settlement, under oath, stating that the copy contains a true and a perfect list of all taxes so collected by the collector.

(b) Should the property in any district or ward, or any part of the district or ward, escape assessment or fail in any manner to be assessed, the trustee is required to assess the property at its actual cash value, and report the amount of the taxes collected on the property to the county legislative body as "picked up" taxes at the same time the trustee reports lists of errors, etc., giving a description of the property, district, or ward in which located.

(1) The county clerk is required to certify copies of the report to the officers with whom the trustee is required by law to settle.

(2) The trustee shall account for the property in making final settlements of the trustee's various accounts, but no assessment authorized by this part shall be made for any other years than for the years in which the assessments shall be made and for three (3) years preceding the assessment.






Part 11 - Challenges to Back Assessments or Reassessments [Repealed]



Part 12 - Enforcement by Distress Warrant

§ 67-1-1201 - Issuance of warrant.

(a) An officer charged with the duty of collecting state revenues is empowered and authorized to issue a distress warrant for the collection of any state taxes, fees, fines, interest, penalties or other revenues, whenever in the officer's discretion the collecting officer deems it necessary to issue a distress warrant to safeguard the revenues of the state.

(b) The distress warrant may be addressed and delivered to the sheriff, any deputy sheriff or constable of the county in which the taxpayer has the taxpayer's office or principal place of business, or to the sheriff or any deputy sheriff or constable of any county in which the collecting officer has reason to believe property of such taxpayer may be found.



§ 67-1-1202 - Execution of warrant.

(a) The sheriff, any deputy sheriff or constable into whose hands such warrant may come may execute it by distraint and sale of personal property belonging to the taxpayer. The proceedings with respect to the sale shall be the same as are provided by law for proceedings under an execution at law from a court of record. The executing officer shall be entitled to the same fees, commissions, and necessary expenses of removing and keeping the property distrained as in the case of an execution from a court of record.

(b) It is the duty of the sheriff, any deputy sheriff or constable into whose hands such distress warrant may come, to make a return on the distress warrant within thirty (30) days from the date received. In the event any such officer fails to make the return as required by this section, the officer and the officer's bondspersons shall be personally liable for the amount set forth in the distress warrant.



§ 67-1-1203 - Garnishments.

Garnishments may be issued and executed by the sheriff, any deputy sheriff or constable in the same manner as garnishments are issued and executed on executions at law. Before issuing a garnishment, the sheriff, any deputy sheriff or constable shall cause such distress warrant to be entered on the docket of any court of general sessions or circuit court of the county, and the procedure in the execution of such garnishment shall be the same as now provided by the statute for the execution of garnishments in civil cases.



§ 67-1-1204 - Levy on real estate.

If the officer cannot find personal property to satisfy the distress warrant, the officer may levy the distress warrant upon any real estate in the officer's county belonging to the taxpayer. If levying on land, the distress warrant, together with the officers' return on the distress warrant, shall be returned to the circuit court of the county in which the land lies, and the land shall be condemned and sold under the orders of the circuit court in the same manner as in the case of the levy on land of an execution issued by a general sessions court.



§ 67-1-1205 - Levy on equitable interest.

(a) If the officer cannot find personal or real property belonging to the taxpayer to satisfy the distress warrant, the officer shall levy the distress warrant upon any equitable interest owned by the taxpayer in either personal or real property in the officer's county, the levy to be made on the equitable interest owned in personal property first and on the equitable interest owned in real property last.

(b) The officer shall serve a copy of the distress warrant levied upon the equitable interest, together with the officer's return on the distress warrant, on the holder of the legal title and the secured creditor of record, which may be done by registered mail, notifying them of the intention to request an order of sale by the chancery court. Thereafter, the officer shall return the distress warrant, which shall show notice to the legal title holder and to the secured creditor of record of the levy and intent to return, to the chancery court of the county in which the equitable interest was levied upon, and the equitable interest or the property, whichever is deemed necessary by the court, shall be sold under the orders of that court for the satisfaction of any indebtedness that is a prior lien on the property and for the satisfaction of the distress warrant.

(c) The distress warrant and return, together with any reply to the warrant, shall be heard before the chancellor after the second rule day after the distress warrant has been returned, the hearing on the distress warrant, which shall be subject to review by appeal, to have precedence over all other causes except those affecting state revenue. At the hearing, such orders of reference or of sale or otherwise, as may be necessary, shall be made to the end that the creditor's right shall be protected and the tax due the state may be collected as expeditiously as possible. The legality of the tax cannot be inquired into in this proceeding for any reason, the remedy of the taxpayer being expressly limited to that afforded under part 9 of this chapter.

(d) Nothing in this part shall allow a levy on estates held in realty by a husband and wife as tenants by the entireties, unless liability for the tax is joint with the husband and wife.



§ 67-1-1206 - Remedy supplemental.

The remedy and procedure prescribed in this part is cumulative to any other remedies or procedures now prescribed with reference to any particular state taxes, fees, fines, penalties, interest and revenues. No other remedy prescribed by any particular taxing statute shall be held to be exclusive or to prevent the collecting officer from proceeding with the collection of the revenues under this part.






Part 13 - General Powers to Obtain Evidence

§ 67-1-1301 - Power of commissioner and comptroller of the treasury to determine correctness of taxes and fees.

For the purpose of ascertaining the correctness of any tax return, making an assessment where no tax return has been made, determining the liability of any person, firm or corporation for any taxes or fees of any nature whatsoever that may be due or owing to the state of Tennessee, or for determining the liability at law or in equity of any transferee or fiduciary of any person, firm or corporation with respect of any taxes or fees due or owing to the state of Tennessee, or collecting any such liability, the commissioner of revenue, the comptroller of the treasury, or their duly authorized representatives, are authorized to:

(1) Examine any books, papers, records or other data that may be relevant or material to such inquiry;

(2) Summon the person, firm or corporation liable for taxes or fees or any officer or employee of such person, firm or corporation, or any person, firm or corporation having possession, custody or care of books of account containing entries relating to the business of the person, firm or corporation liable for taxes or fees, or any other person, firm or corporation the commissioner, the comptroller of the treasury, or their duly authorized representatives, may deem proper, to appear before the commissioner, comptroller of the treasury, or their duly authorized representatives, at a time and place named in the summons and to produce such books, papers, records, or other data, and to give such testimony, under oath, as may be relevant or material to such inquiry; and

(3) Take such testimony of the person, firm or corporation concerned, under oath, as may be relevant to such inquiry.



§ 67-1-1302 - Persons subject to subpoena power.

It is the declared intent of this part that all persons, firms or corporations whatsoever having any knowledge pertaining to liabilities for taxes or fees due the state of Tennessee, and any books, papers, records or other data pertaining to liabilities for taxes or fees due the state of Tennessee, shall be subject to the subpoena power granted under this part.



§ 67-1-1303 - Failure to appear when subpoenaed -- Penalty.

Failure of any person, firm or corporation so subpoenaed to attend shall be certified by the commissioner of revenue or the comptroller of the treasury to the chancery court in whose judicial district such person, firm or corporation resides, and such chancery court shall exercise authority granted by law in the treating of contempt of court matters, including those powers granted in §§ 29-9-103 -- 29-9-105; all to the end that the person, firm or corporation shall be compelled to appear at a time and place to be named by the chancery court.



§ 67-1-1304 - Failure to testify when subpoenaed -- Penalty.

Any person, firm or corporation who appears as summoned, but upon appearance refuses to testify on matters not privileged by law, shall be punished as prescribed in § 67-1-1303.



§ 67-1-1305 - Compensation of witness.

Any persons, firms or corporations so subpoenaed shall be reimbursed necessary traveling expenses from their homes to the place of hearing and other necessary expenses, as determined by the commissioner or the comptroller of the treasury, and those persons, firms or corporations not employees of the state shall be paid at the rate of five dollars ($5.00) per day for each day or portion of a day in attendance at such hearings.






Part 14 - Tax Enforcement Procedures Act

§ 67-1-1401 - Short title.

This part shall be known and may be cited as the "Tax Enforcement Procedures Act."



§ 67-1-1402 - Application and construction.

(a) This part shall apply to every public tax, license or fee, and/or any penalty or interest payable thereon, levied under any existing or later enacted law that is codified in this or any other title and is collectible by the commissioner of revenue.

(b) The purpose of this part is to supplement and clarify existing provisions of the general law relating to the enforcement of state taxes and to compile in a single part the principal enforcement procedures previously enacted and codified in numerous other chapters of this title.

(c) In the event of any conflict between the provisions of this part and those of any other specific statutory provisions contained elsewhere in this title or in any other title, it is declared to be the legislative intent that, to the extent such other specific provisions are inconsistent with or different from this part, the provisions of this part shall prevail. There shall be preserved and prevail over this part such other provisions of this title or of any other title that govern, restrict, or confer special authority or powers upon the commissioner or the commissioner's delegate in the exercise of each of their responsibilities to enforce the collection of public taxes and that are not inconsistent with the provisions of this part, such as, but not limited to, such other provisions relating to confiscation and/or seizure and sale of contraband beer and/or other such beverages and tobacco products as set forth in title 57, chapter 2, and chapter 4, part 10 of this title.



§ 67-1-1403 - Lien for taxes in favor of state.

(a) If any person liable to pay any state tax or fee administered by the commissioner of revenue neglects or refuses to pay the tax or fee, the amount, including additionally incurred taxes, fees, penalties, interest, and costs, shall be a lien in favor of the state. Such lien shall arise at the time an initial proposed assessment of any liability is made, and it shall continue until the amounts of the original proposed assessment and any subsequent assessments of liability for taxes, fees, penalties, interest, or costs are fully paid. The lien shall attach to all interests in property, either real or personal, tangible or intangible, in this state then owned or subsequently acquired by the person against whom the proposed assessment is made. For purposes of this section, the definition of "assessment" is as provided in this part and the rules promulgated pursuant to this part.

(b) The commissioner shall cause a notice of such lien to be recorded in the office of the county register of deeds in the county or counties in which the taxpayer's business or residence is located, or in any county in which the taxpayer has an interest in property, and such notice shall be recorded in the same manner as liens are recorded in that office. There shall be no fees collected by the county register at the time such a notice is recorded, but the county register shall extend credit to the department for such fees as are chargeable, and submit the county register's bill at the end of each month to the department in order to obtain payment. Such recordation shall constitute notice of both the original proposed assessment and all subsequent assessments of liability against the same taxpayer. Upon request, the department shall disclose the specific amount of liability at a given date to any interested party legally entitled to such information.

(c) The lien of the state of Tennessee for taxes or fees, or both, shall be superior to all liens and security interests created under Tennessee law except:

(1) County and municipal ad valorem taxes;

(2) Deeds of trust that are recorded prior to the recordation of notice of the state lien;

(3) Security interests created pursuant to Article 9 of the Uniform Commercial Code, compiled in title 47, chapter 9, that require filing for perfection and that are properly filed prior to recordation of the notice of the state lien;

(4) Security interests perfected under the Uniform Commercial Code without filing, as provided in title 47, chapter 9, that are properly perfected prior to recordation of the notice of the state lien; and

(5) Vendors' liens on real estate provided for in title 66, chapter 10 that are recorded prior to the recordation of notice of the state lien.

(d) Notwithstanding any other law to the contrary, the lien for taxes imposed by chapter 8, parts 2-5 of this title shall arise at the date of death, and the lien for taxes imposed by chapter 8, part 1 of this title shall arise at the date of gift and shall attach to any interest in property transferred and to any interest in property acquired in exchange or substitution for any property transferred.

(e) Nothing in this section shall be interpreted to give the state priority over any deed of trust or any security interest perfected under the Uniform Commercial Code, compiled in title 47, that is filed prior to the filing of the notice of state tax lien, regardless of when such taxes are assessed.

(f) (1) The notice of lien required to be filed under subsection (b), or any renewal of the lien, shall be effective for ten (10) years from the date of filing. Any such notice of lien that has remained on file for more than ten (10) years, without renewal, shall be null and void against all persons.

(2) The commissioner may cause a renewal of such notice of lien to be filed prior to the expiration of ten (10) years from the filing of the original notice, if a lien in favor of the state under subsection (a) continues to exist against the taxpayer. If such renewal is filed prior to the expiration of the ten-year period, the priority of the state lien for taxes covered by the notice shall continue to be determined under subsection (c), based on the date of filing of the original notice of lien.

(g) Any right to redemption referred to in this part shall not be affected by subsection (f).



§ 67-1-1404 - "Levy" defined.

"Levy," as used in this title, includes the power of distraint and seizure by any means.



§ 67-1-1405 - Collection by levy authorized.

If any person liable to pay any tax neglects or refuses to pay the tax within ten (10) days after notice and demand, it shall be lawful for the commissioner or the commissioner's delegate to collect the tax, and any further sum as shall be sufficient to cover the expenses of the levy, by levy upon all property, and rights to property, belonging to the person or on which there is a lien provided by law for the payment of the tax.



§ 67-1-1406 - Notice and demand.

(a) If the commissioner or the commissioner's delegate makes a finding that the collection of such tax is in jeopardy, notice and demand for immediate payment of such tax may be made by the commissioner or the commissioner's delegate, and, upon failure or refusal to pay such tax, collection of the tax by levy shall be lawful without regard to the ten-day period provided in § 67-1-1405.

(b) Before a levy is made under § 67-1-1405 upon the salary or wages of a person with respect to any unpaid tax, the commissioner or the commissioner's delegate shall notify the person in writing of an intention to do so. The notice shall be given not less than ten (10) days before the date of the levy by delivering it in person, or by leaving it at the dwelling or usual place of business of the person, or by mailing it to the person's last known address.

(c) The ten-day period provided for in subsection (b) does not apply to a levy, if the commissioner or the commissioner's delegate has made a finding pursuant to subsection (a) that the collection of the tax is in jeopardy.



§ 67-1-1407 - Property subject to levy -- Exemptions.

(a) A levy shall extend only to property possessed and obligations existing at the time of the levy. In any case in which the commissioner or the commissioner's delegate may levy upon property or rights to property, the commissioner or the commissioner's delegate may seize and sell such property or rights to property, whether real or personal, tangible or intangible. Personal property exemptions provided in title 26, chapter 2 shall not be applicable.

(b) (1) Enumeration. There shall be exempt from levy:

(A) Wearing Apparel and School Books. Such items of wearing apparel and such school books as are necessary for the taxpayer or for members of the taxpayer's family;

(B) Fuels, Provisions, Furniture, and Personal Effects. If the taxpayer is the head of the family, so much of the fuel, provisions, furniture, and personal effects in the taxpayer's household, and of the arms for personal use, livestock, and poultry of the taxpayer, as does not exceed five hundred dollars ($500) in value;

(C) Books and Tools of a Trade, Business, or Profession. So many of the books and tools necessary for the trade, business or profession of the taxpayer as do not exceed in the aggregate two hundred fifty dollars ($250) in value; and

(D) Unemployment Benefits. Any amount payable to an individual with respect to the individual's unemployment, including any portion of the amount payable with respect to dependents, under the unemployment compensation law of the state of Tennessee.

(2) Appraisal. The officer seizing property of the type described in subdivision (b)(1) shall appraise and set aside to the owner the amount of such property declared to be exempt. If the taxpayer objects at the time of the seizure to the valuation fixed by the officer making the seizure, the commissioner or the commissioner's delegate shall summon three (3) disinterested individuals who shall make the valuation.

(3) No Other Property Exempt. Notwithstanding any other law of the state of Tennessee, no property or rights to property shall be exempt from levy other than the property specifically made exempt by subdivision (b)(1).



§ 67-1-1408 - Levy on pay -- Duration, release, and renewal.

(a) The effect of a levy on salary or wages payable to or receivable by a taxpayer shall be continuous from the date a levy is made until the liability out of which the levy arose is satisfied or becomes unenforceable by reason of lapse of time, or until the expiration of the employer's payroll period that ends immediately prior to three (3) calendar months after the levy is made, whichever occurs first.

(b) With respect to a levy made under this section, the commissioner or the commissioner's delegate shall promptly release the levy when the liability out of which it arose is satisfied or becomes unenforceable by reason of lapse of time, and shall promptly notify the person upon whom the levy was made that it has been released.

(c) If, pursuant to subsection (a), the period of effectiveness for a levy expires prior to the time the liability out of which the levy arose is satisfied or becomes unenforceable by reason of lapse of time, the commissioner or the commissioner's delegate may subsequently proceed to levy on salary or wages in like manner as often as may be necessary until the liability out of which the levy arose is fully satisfied or becomes unenforceable by reason of lapse of time.



§ 67-1-1409 - Successive seizures under levy.

Whenever any property or right to property upon which levy has been made by virtue of § 67-1-1405 is not sufficient to satisfy the claim of the state for which levy is made, the commissioner or the commissioner's delegate may, thereafter, as often as may be necessary, proceed to levy in like manner upon any other property liable to levy of the person against whom such claims exist, until the amount due from the taxpayer, together with all expenses, is fully paid.



§ 67-1-1410 - Levy -- Padlocking premises.

(a) If the commissioner or the commissioner's delegate, at the time of the levy, shall determine that it is in the best interest of both the state and taxpayer, the commissioner or the commissioner's delegate may place padlocks on the doors of any business enterprise that is delinquent in filing and/or paying state taxes. The commissioner or the commissioner's delegate shall also post notices of levy and distraint on each of the doors so padlocked.

(b) If, within three (3) working days, the tax deficiency has not been satisfied or satisfactory arrangements for payment made, the commissioner or the commissioner's delegate shall obtain written permission from the owner of the premises, or remove the property levied upon from the premises.

(c) It is a Class C misdemeanor for anyone to enter the padlocked premises without prior approval of the commissioner or the commissioner's delegate.



§ 67-1-1411 - Levy -- Taxpayer's bond pending appeal.

In the event the person against whom the levy and distraint, as provided in this part, has appealed the ruling of the commissioner on the tax sought to be collected or a suit contesting the collection of the subject tax is pending in a court of competent jurisdiction, the person shall have the right to post bond equaling the amount of the tax liability in lieu of payment until the appeal or suit is finalized. Further, if the taxpayer is successful in the taxpayer's appeal, then the state shall pay the taxpayer interest at the rate of six percent (6%) per annum on the amount of tax liability in question.



§ 67-1-1412 - Levy -- Surrender of property required.

(a) Requirement. Any person in possession of, or obligated with respect to, property or rights to property subject to levy upon which a levy has been made shall, upon demand of the commissioner or the commissioner's delegate, surrender such property or rights, or discharge such obligation, to the commissioner or the commissioner's delegate, except such part of the property or rights as is, at the time of such demand, subject to an attachment or execution under any judicial process.

(b) Enforcement of Levy. (1) Extent of Personal Liability. Any person who fails or refuses to surrender any property or rights to property, subject to levy, upon demand by the commissioner or the commissioner's delegate, shall be liable in that person's own person and estate to the state in a sum equal to the value of the property or rights not so surrendered, but not exceeding the amount of taxes for the collection of which such levy has been made, together with costs and interest on such sum at the rate of six percent (6%) per annum from the date of such levy. Any amount other than costs recovered under this subdivision (b)(1) shall be credited against the tax liability for the collection of which such levy was made.

(2) Penalty for Violation. In addition to the personal liability imposed by subdivision (b)(1), if any person required to surrender property or rights to property fails or refuses to surrender such property or rights to property without reasonable cause, such person shall be liable for a penalty equal to fifty percent (50%) of the amount recoverable under subdivision (b)(1). No part of such penalty shall be credited against the tax liability for the collection of which such levy was made. Such amount shall be paid into the general fund.

(c) Effect of Honoring Levy. Any person in possession of, or obligated with respect to, property or rights to property subject to levy upon which a levy has been made who, upon demand by the commissioner or the commissioner's delegate, surrenders such property or rights to property or discharges such obligation to the commissioner or the commissioner's delegate or who pays a liability under subdivision (b)(1) shall be discharged from any obligation or liability to the delinquent taxpayer with respect to such property or rights to property arising from such surrender or payment. In the case of a levy that is satisfied pursuant to subsection (b), such person shall also be discharged from any obligation or liability to any beneficiary arising from such surrender or payment.

(d) "Person" Defined. "Person," as used in subsection (a), includes an officer or employee of a corporation or a member or employee of a partnership who, as such officer, employee or member, is under a duty to surrender the property or rights to property, or to discharge the obligation.



§ 67-1-1413 - Levy -- Production of books.

If a levy has been made or is about to be made on any property or right to property, any person having custody or control of any books or records, containing evidence or statements relating to the property or right to property subject to levy shall, upon demand of the commissioner or the commissioner's delegate, exhibit such books or records to the commissioner or the commissioner's delegate.



§ 67-1-1414 - Notice of seizure.

As soon as practicable after seizure of property, notice in writing shall be given by the commissioner or the commissioner's delegate to the owner of the property, or, in the case of personal property, the possessor of the personal property, or shall be left at the owner's or possessor's usual place of abode or business if the owner or possessor has such within the state. If the owner cannot be readily located, or has no dwelling or place of business within the state, the notice may be mailed to the owner's last known address. Such notice shall specify the sum demanded and shall contain, in the case of personal property, an account of the property seized and, in the case of real property, a description, with reasonable certainty, of the property seized.



§ 67-1-1415 - Notice of sale.

The commissioner or the commissioner's delegate shall, as soon as practicable after the seizure of the property, give notice to the owner, in the manner prescribed in § 67-1-1414. The notice shall be given not less than thirty (30) days before the date the property seized is sold, and cause a notification to be published in some newspaper published or generally circulated within the county in which such seizure is made, or if there is no newspaper published or generally circulated in such county, post such notice at the county courthouse, and in not less than two (2) other public places. Such notice shall specify the property to be sold, and the time, place, manner and conditions of the sale of the property. Whenever levy is made without regard to the ten-day period provided in § 67-1-1405, public notice of sale of the property seized shall not be made within such ten-day period unless § 67-1-1419, relating to sale of perishable goods, is applicable.



§ 67-1-1416 - Sale of indivisible property.

If any property liable to levy is not divisible so as to enable the commissioner or the commissioner's delegate by sale of a part of the property to raise the whole amount of the tax and expenses, the whole of such property shall be sold.



§ 67-1-1417 - Time and place of sale.

The time of sale shall not be less than ten (10) days nor more than forty (40) days from the time of giving public notice under § 67-1-1415. The place of sale shall be within the county in which the property is seized, except by special order of the commissioner or the commissioner's delegate.



§ 67-1-1418 - Manner and conditions of sale.

(a) Minimum Price. Before the sale, the commissioner or the commissioner's delegate shall determine a minimum price for which the property shall be sold, and if no person offers for such property at the sale the amount of the minimum price, the property shall be declared to be purchased at such price for the state; otherwise, the property shall be declared to be sold to the highest bidder. In determining the minimum price, the commissioner or the commissioner's delegate shall take into account the expense of making the levy and sale.

(b) Additional Rules Applicable to Sale. The commissioner shall by regulations prescribe the manner and other conditions of the sale of property seized by levy. If one (1) or more alternative methods or conditions are permitted by regulations, the commissioner or the commissioner's delegate shall select the alternatives applicable to the sale. Such regulations shall provide:

(1) That the sale shall not be conducted in any manner other than:

(A) By public auction;

(B) By public Internet auction; or

(C) By public sale under sealed bids;

(2) In the case of the seizure of several items of property, whether such items shall be offered separately, in groups, or in the aggregate; and whether, those items shall be sold under whichever method produces the highest aggregate amount;

(3) Whether the announcement of the minimum price determined by the commissioner or the commissioner's delegate may be delayed until the receipt of the highest bid;

(4) Whether payment in full shall be required at the time of acceptance of a bid, or whether a part of such payment may be deferred for such period, not to exceed one (1) month, as may be determined by the commissioner or the commissioner's delegate to be appropriate;

(5) The extent to which methods, including advertising, in addition to those prescribed in § 67-1-1415, may be used in giving notice of the sale; and

(6) Under what circumstances the commissioner or the commissioner's delegate may adjourn the sale from time to time, but such adjournments shall not be for a period to exceed in total one (1) month.

(c) Payment of Amount Bid. If payment in full is required at the time of acceptance of a bid and is not then and there paid, the commissioner or the commissioner's delegate shall forthwith proceed to again sell the property in the manner provided in this section. If the conditions of the sale permit part of the payment to be deferred, and if such part is not paid within the prescribed period, suit may be instituted against the purchaser for the purchase price of such part of the purchase price as has not been paid, together with interest at the rate of six percent (6%) per annum from the date of the sale; or, in the discretion of the commissioner or the commissioner's delegate, the sale may be declared by the commissioner or the commissioner's delegate to be null and void for failure to make full payment of the purchase price, and the property may again be advertised and sold as provided in §§ 67-1-1415, 67-1-1416 and this section. In the event of such readvertisement and sale, any new purchaser shall receive such property, or rights to property, free and clear of any claim or right of the former defaulting purchaser, of any nature whatsoever, and the amount paid upon the bid price by such defaulting purchaser shall be forfeited.



§ 67-1-1419 - Appraisal and disposition of perishable property.

If the commissioner or the commissioner's delegate determines that any property seized is liable to perish or become greatly reduced in price or value by keeping, or that such property cannot be kept without great expense, the commissioner or the commissioner's delegate shall appraise the value of such property and:

(1) Return to Owner. If the owner of the property can be readily found, the commissioner or the commissioner's delegate shall give such owner notice of such determination of the appraised value of the property. The property shall be returned to the owner if, within such time as may be specified in the notice, the owner:

(A) Pays to the commissioner or the commissioner's delegate an amount equal to the appraised value; or

(B) Gives bond in such form with such sureties, and, in such amount as the commissioner or the commissioner's delegate shall prescribe, to pay the appraised amount at such time as the commissioner or the commissioner's delegate determines to be appropriate in the circumstances.

(2) Immediate Sale. If the owner does not pay such amount or furnish such bond in accordance with this section, the commissioner or the commissioner's delegate shall as soon as practicable make public sale of the property in accordance with such regulations as may be prescribed by the commissioner.



§ 67-1-1420 - Sale -- Redemption of property.

(a) Before Sale. Any person whose property has been levied upon shall have the right to pay the amount due, together with the expenses of the proceeding, if any, to the commissioner or the commissioner's delegate at any time prior to the sale of the property, and, upon such payment, the commissioner or the commissioner's delegate shall restore such property to the person, and all further proceedings in connection with the levy on such property shall cease from the time of such payment.

(b) Redemption of Real Estate After Sale. (1) Period. The owners of any real property sold as provided in §§ 67-1-1414 -- 67-1-1418, their heirs, executors or administrators, or any person having any interest in the property, or a lien on the property, or any person in their behalf, shall be permitted to redeem the property sold, or any particular tract of such property, at any time within one hundred twenty (120) days after the sale of the property.

(2) Price. Such property or tract of property shall be permitted to be redeemed upon payment to the purchaser, or in case the purchaser cannot be found in the county in which the property to be redeemed is situated, then to the commissioner or the commissioner's delegate, for the use of the purchaser, the purchaser's heirs, or assigns, the amount paid by such purchaser and interest on the amount paid at the current composite prime rate as published by the federal reserve board as of the date of purchase.

(3) Record. When any lands sold are redeemed as provided in this section, the commissioner or the commissioner's delegate shall cause entry of the fact to be made upon the record provided for in § 67-1-1424, and such entry shall be evidence of such redemption.



§ 67-1-1421 - Certificate of sale.

(a) In the case of property sold as provided in §§ 67-1-1414 -- 67-1-1418, the commissioner or the commissioner's delegate shall give to the purchaser a certificate of sale upon payment in full of the purchase price. In the case of real property, such certificate shall set forth the real property purchased, for those taxes the property was sold, the name of the purchaser, and the price paid for the property.

(b) In all cases of sale pursuant to §§ 67-1-1414 -- 67-1-1418 of property other than real property, the certificate of such sale:

(1) As Evidence. Shall be prima facie evidence of the right of the officer to make such sale and conclusive evidence of the regularity of the officer's proceedings in making the sale;

(2) As Conveyances. Shall transfer to the purchaser all right, title, and interest of the party delinquent in and to the property sold;

(3) As Authority for Transfer of Corporate Stock. If such property consists of stocks, shall be notice, when received, to any corporation, company, or association of such transfer, and shall be authority to such corporation, company, or association to record the transfer on its books and records in the same manner as if the stocks were transferred or assigned by the party holding the same, in lieu of any original or prior certificate, which shall be void, whether cancelled or not;

(4) As Receipts. If the subject of sale is securities or other evidences of debt, it shall be a good and valid receipt to the person holding the same, as against any person holding or claiming to hold possession of such securities or other evidences of debt; and

(5) As Authority for Transfer of Title to Motor Vehicle. If such property consists of a motor vehicle, shall be notice, when received, to any public official charged with the registration of title to motor vehicles, of such transfer and shall be authority to such official to record the transfer on the official's books and records in the same manner as if the certificate of title to such motor vehicle were transferred or assigned by the party holding the registration of title, in lieu of any original or prior certificate, which shall be void, whether cancelled or not.



§ 67-1-1422 - Sale of real property -- Deed.

(a) (1) In the case of any real property sold as provided in §§ 67-1-1414 -- 67-1-1418 and not redeemed in the manner and within the time provided in § 67-1-1420, the commissioner or the commissioner's delegate shall execute to the purchaser of such real property at such sale, upon the purchaser's surrender of the certificate of sale, a deed of the real property so purchased by the purchaser, reciting the facts set forth in the certificate.

(2) If real property is declared purchased by the state at a sale pursuant to §§ 67-1-1414 -- 67-1-1418, the commissioner or the commissioner's delegate shall at the proper time execute a deed for the property and without delay cause such deed to be duly recorded in the proper registry of deeds.

(b) In the case of the sale of real property pursuant to §§ 67-1-1414 -- 67-1-1418, the deed of such sale:

(1) As Evidence. The deed of sale given pursuant to subsection (a) shall be prima facie evidence of the facts stated in the deed; and

(2) As Conveyance of Title. If the proceedings of the commissioner or the commissioner's delegate as set forth have been substantially in accordance with the provisions of law, such deed shall be considered and operate as a conveyance of all the right, title, and interest the party delinquent had in and to the real property thus sold at the time the lien of the state attached to the property.



§ 67-1-1423 - Effect of certificate or deed on junior encumbrances.

A certificate of sale of personal property given or a deed to real property executed pursuant to § 67-1-1421 or § 67-1-1422 shall discharge such property from all liens, encumbrances, and titles over which the lien of the state with respect to which the levy was made had priority.



§ 67-1-1424 - Records of sales and redemptions.

(a) Requirement. The commissioner or the commissioner's delegate shall keep a record of all sales of real property under §§ 67-1-1414 -- 67-1-1418 and of redemptions of such property. The record shall set forth the tax for which any such sale was made, the dates of seizure and sale, the name of the party assessed and all proceedings in making such sale, the amount of expenses, the names of the purchasers, and the date of the deed.

(b) Copy as Evidence. A copy of such record, or any part of the record, certified by the commissioner or the commissioner's delegate shall be evidence in any court of the truth of the facts stated in the record.



§ 67-1-1425 - Expenses of levy and sale.

The commissioner or the commissioner's delegate shall determine the expenses to be allowed in all cases of levy and sale.



§ 67-1-1426 - Application of proceeds of levy and sale.

(a) Collection of Liability. Any money realized by proceedings under this chapter, whether by seizure, by surrender under § 67-1-1412, except pursuant to § 67-1-1412(b)(2), or by sale of seized property, or by sale of property redeemed by the state, if the interest of the state in such property was a lien arising under this title, shall be applied as follows:

(1) Expense of Levy and Sale. The expenses of the proceedings should be deducted from the money received first;

(2) Specific Tax Liability on Seized Property. If the property seized and sold is subject to a tax imposed by any revenue law that has not been paid, the amount remaining after applying subdivision (a)(1) shall then be applied against such tax liability and, if such tax was not previously assessed, a notice of proposed assessment shall then be issued; and

(3) Liability of Delinquent Taxpayer. The amount, if any, remaining after applying subdivisions (a)(1) and (2) shall then be applied against the liability with respect to which the levy was made or the sale was conducted.

(b) Surplus Proceeds. Any surplus proceeds remaining after the application of subsection (a) shall, upon application and satisfactory proof in support of a surplus, be credited or refunded by the commissioner or the commissioner's delegate to the person or persons legally entitled to the surplus.



§ 67-1-1427 - Release of levy.

It is lawful for the commissioner or the commissioner's delegate under regulations prescribed by the commissioner, to release the levy upon all or part of the property or rights to property levied upon where the commissioner or the commissioner's delegate determines that such action will facilitate the collection of the liability, but such release shall not operate to prevent any subsequent levy.



§ 67-1-1428 - Return of wrongfully levied property.

(a) If the commissioner or the commissioner's delegate determines that property has been wrongfully levied upon, it shall be lawful for the commissioner or the commissioner's delegate to return:

(1) The specific property levied upon;

(2) An amount of money equal to the amount levied upon; or

(3) An amount of money equal to the amount of money received by the state from a sale of such property.

(b) An amount equal to the amount of money levied upon or received from such sale may be returned at any time before the expiration of nine (9) months from the date of such levy. For purposes of subdivision (a)(3), if property is declared purchased by the state at a sale pursuant to § 67-1-1418(a), relating to manner and conditions of sale, the state shall be treated as having received an amount of money equal to the minimum price determined pursuant to such section or, if larger, the amount received by the state from the resale of such property.



§ 67-1-1429 - Time limit for making levy -- Release of lien.

(a) Length of Period. (1) Where the assessment of any tax imposed by this or any other title has been made within the applicable period of limitation, such tax may be collected by levy or by a proceeding in court, but only if the levy is made or the proceeding begun:

(A) Within six (6) years after the assessment of the tax becomes final; or

(B) Prior to the expiration of any period for collection agreed upon in writing by the commissioner or the commissioner's delegate and the taxpayer before the expiration of such six-year period; or, if there is a release of levy under § 67-1-1427 after such six-year period, then before such release. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the previously agreed upon period.

(2) The period provided by this subsection (a) during which a tax may be collected by levy shall not be extended or curtailed by reason of a judgment against the taxpayer.

(3) The period for collection provided in subdivision (a)(1)(A) shall not apply if the tax liability has been reduced to judgment in a suit begun within such period. Such tax may be collected at any time subsequent to assessment without limitation after such judgment.

(4) Nothing in this section shall apply to the collection of ad valorem taxes assessed against real or personal property by any county or municipality in this state.

(b) Date When Levy Is Considered Made. The date on which a levy on property or rights is made shall be the date on which the notice of seizure provided in § 67-1-1414 is given.

(c) Release of Lien. At any time after the expiration of the period specified in subsection (a), the person holding title to the property on which the lien is placed may request the department to release the lien. If the department does not release the lien within sixty (60) days of the request, it shall be liable for court costs in any action to remove the lien.



§ 67-1-1431 - Action where tax in jeopardy.

(a) State Tax in Jeopardy. (1) In General. If the commissioner or the commissioner's delegate finds that a taxpayer designs to depart quickly from the state or to remove the taxpayer's property from the state, or to conceal the taxpayer or the taxpayer's property in the state, or to do any other act tending to prejudice or to render wholly or partly ineffectual proceedings to collect the state tax for the current or the preceding taxable periods unless such proceedings be brought without delay, the commissioner or the commissioner's delegate shall declare the taxable period for such taxpayer immediately terminated, and shall cause notice of such finding and declaration to be given the taxpayer, together with a demand for immediate payment of the tax for the taxable period so declared terminated and of the tax for the preceding taxable period or so much of such tax as is unpaid, whether or not the time otherwise allowed by law for filing return and paying the tax has expired; and such taxes shall then become immediately due and payable. In any proceeding in court brought to enforce payment of taxes made due and payable by virtue of this section, the finding of the commissioner or the commissioner's delegate, made as provided in this section, whether made after notice to the taxpayer or not, shall be for all purposes presumptive evidence of jeopardy.

(2) Corporation in Liquidation. If the commissioner or the commissioner's delegate finds that the collection of the tax of a corporation for the current or the preceding taxable period will be jeopardized by the distribution of all or a portion of the assets of such corporation in the liquidation of the whole or any part of its capital stock, the commissioner or the commissioner's delegate shall declare the taxable period for such taxpayer immediately terminated and shall cause notice of such finding and declaration to be given the taxpayer, together with a demand for immediate payment of the tax for the taxable period so declared terminated and of the tax for the preceding taxable period or so much of such tax as is unpaid, whether or not the time otherwise allowed by law for filing a return and paying the tax has expired. Such taxes shall then become immediately due and payable.

(b) Reopening of Taxable Period. Notwithstanding the termination of the taxable period of the taxpayer by the commissioner or the commissioner's delegate, as provided in subsection (a), the commissioner or the commissioner's delegate may reopen such taxable period each time the taxpayer is found by the commissioner or the commissioner's delegate to have a taxable occurrence within the taxable period since a termination of the period under subsection (a). A taxable period so terminated by the commissioner or the commissioner's delegate may be reopened by the taxpayer if the taxpayer files with the commissioner or the commissioner's delegate a true and accurate return for such taxable period, together with such other information as the commissioner may by regulation prescribe.

(c) Furnishing of Bond Where Taxable Period Is Closed by the Commissioner or the Commissioner's Delegate. Payment of taxes shall not be enforced by any proceedings under this section prior to the expiration of the time otherwise allowed for paying such taxes if the taxpayer furnishes, under regulations prescribed by the commissioner, a bond to ensure the timely making of returns with respect to, and payment of, such taxes.

(d) Jeopardy Assessments. If the commissioner or the commissioner's delegate believes that the collection of any tax under any provision of this or any other title will be jeopardized by delay, the commissioner or the commissioner's delegate shall, whether or not the time otherwise prescribed by law for making return and paying such tax has expired, immediately assess such tax, together with all interest, penalties, and any other additions to the tax provided for by law. Such tax, interest, penalties and additions to the tax shall then become immediately due and payable, and immediate notice and demand shall be made by the commissioner or the commissioner's delegate for the payment thereof.



§ 67-1-1432 - Civil action -- Assertion of state's lien.

(a) Filing. In any case where there has been a refusal or neglect to pay any tax, or to discharge any liability with respect to any tax, whether or not levy has been made, the attorney general and reporter or the attorney general and reporter's delegate, or the staff attorney of the department of revenue or the staff attorney's delegate, at the request of the commissioner or the commissioner's delegate, may direct a civil action to be filed in chancery court to enforce the lien of the state under this title with respect to such tax or liability or to subject any property, of whatever nature, of the delinquent, or in which the delinquent has any right, title, or interest, to the payment of such tax or liability.

(b) Parties. All persons having liens upon or claiming any interest in the property involved in such action shall be made parties to the case.

(c) Adjudication and Decree. The court shall, after the parties have been duly notified of the action, proceed to adjudicate all matters involved in the action and finally determine the merits of all claims to and liens upon the property, and, in all cases where a claim or interest of the state in the action is established, may decree a sale of such property, by the proper officer of the court, and a distribution of the proceeds of such sale according to the findings of the court with respect to the interests of the parties and of the state. If the property is sold to satisfy a first lien held by the state, the state may bid at the sale such sum, not exceeding the amount of such lien with expenses of sale, as the commissioner or the commissioner's delegate directs.

(d) Receivership. In any such proceeding, at the instance of the state, the court may appoint a receiver to enforce the lien or, upon certification by the commissioner or the commissioner's delegate during the pendency of such proceedings that it is in the public interest, may appoint a receiver with all the powers of a receiver in equity.

(e) Intervention by State. If the state is not a party to a civil action or suit, the state may intervene in such action or suit to assert any lien arising under this title on the property that is the subject of such action or suit. In any case in which the application of the state to intervene is denied, the adjudication in such action or suit shall have no effect upon such lien.



§ 67-1-1433 - Enforcement of other liens.

(a) If the state is not joined as a party, a judgment in any civil action or suit, or a judicial sale pursuant to such a judgment, with respect to property on which the state has or claims a lien under this title:

(1) Shall be made subject to and without disturbing the lien of the state, if notice of such lien has been filed in the place provided by law for such filing at the time such action or suit is commenced; or

(2) If a judicial sale of property pursuant to a judgment in any civil action or suit to which the state is not a party discharges a lien of the state arising under this title, the state may claim, with the same priority as its lien had against the property sold, the proceeds, exclusive of costs, of such sale at any time before the distribution of such proceeds is ordered.

(b) (1) Notwithstanding subsection (a), a sale of property on which the state has or claims a lien, or a title derived from enforcement of a lien, under this title, made pursuant to an instrument creating a lien on such property, pursuant to a confession of judgment on the obligation secured by such an instrument, or pursuant to a nonjudicial sale under a statutory lien on such property shall, except as otherwise provided, be made subject to and without disturbing such lien or title, if notice of such lien was filed or such title recorded in the place provided by law for such filing or recording more than thirty (30) days before such sale, and the state is not given notice of such sale in the manner prescribed in subdivision (b)(2).

(2) Special Rules. (A) Notice of Sale. Notice of a sale to which subdivision (b)(1) applies shall be given, in accordance with regulations prescribed by the commissioner, in writing, by registered or certified mail or by personal service, not less than twenty-five (25) days prior to such sale, to the commissioner or the commissioner's delegate.

(B) Consent to Sale. Notwithstanding the notice requirement of this subsection (b), a sale described in subdivision (b)(1) of property shall discharge or divest such property of the lien or title of the state, if the state consents to the sale of such property free of such lien or title.

(C) Sale of Perishable Goods. Notwithstanding the notice requirement of this section, a sale described in subdivision (b)(1) of property liable to perish or become greatly reduced in price or value by keeping, or that cannot be kept without great expense, shall discharge or divest such property of the lien or title of the state if notice of such sale is given, in accordance with regulations prescribed by the commissioner, in writing, by registered or certified mail or by personal service, to the commissioner or the commissioner's delegate before such sale. The proceeds, exclusive of costs, of such sale shall be held as a fund subject to the liens and claims of the state, in the same manner and with the same priority as such liens and claims had with respect to the property sold, for not less than thirty (30) days after the date of such sale.

(c) (1) Right to Redeem. In the case of a sale of real property to which subdivision (b)(1) applies, to satisfy a lien prior to that of the state, the commissioner or the commissioner's delegate may redeem such property within the period allowable for redemption under law, as provided in § 67-1-1420.

(2) Amount to Be Paid. In any case in which the state redeems real property pursuant to subdivision (c)(1), the amount to be paid for such property shall be the amount paid by the purchaser, plus six percent (6%) interest per annum.

(3) Certificate of Redemption. (A) In General. In any case in which real property is redeemed by the state pursuant to this subsection (c), the commissioner or the commissioner's delegate shall execute a certificate of redemption for the property.

(B) Filing. The commissioner or the commissioner's delegate shall, without delay, cause such certificate to be duly recorded in the proper registry of deeds.

(C) Effect. A certificate of redemption executed by the commissioner or the commissioner's delegate shall constitute prima facie evidence of the regularity of such redemption and shall, when recorded, transfer to the state all the rights, title, and interest in and to such property acquired by the person from whom the state redeems such property by virtue of the sale of such property.



§ 67-1-1434 - Civil action by person other than taxpayer.

(a) Actions Permitted. (1) Wrongful Levy. If a levy has been made on property, or property has been sold pursuant to a levy, any person, other than the person against whom is assessed the tax out of which such levy arose, who claims an interest in or lien on such property and that such property was wrongfully levied upon may file a claim with the state board of claims.

(2) Surplus Proceeds. If property has been sold pursuant to a levy, any person, other than the person against whom is assessed the tax out of which such levy arose, who claims an interest in or lien on such property junior to that of the state and to be legally entitled to the surplus proceeds of such sale may bring a civil action against the commissioner in chancery court.

(3) Substituted Sale Proceeds. If property has been sold pursuant to an agreement whereby the commissioner has released that property from the liens and claims of the state of Tennessee in return for liens and claims of the same priority against the proceeds of the sale of the released property, any person who claims to be legally entitled to all or any amount of such substituted sale proceeds held as a fund pursuant to such agreement may bring a civil action against the commissioner in the chancery court.

(b) Adjudication. The chancery court shall have jurisdiction to grant only such of the following forms of relief as may be appropriate in the circumstances:

(1) Injunction. If a levy or sale would irreparably injure rights in property that the court determines to be superior to rights of the state in such property, the court may grant an injunction to prohibit the enforcement of such levy or to prohibit such sale;

(2) Recovery of Property. (A) If the court determines that such property has been wrongfully levied upon, the court may:

(i) Order the return of specific property, if the state is in possession of such property;

(ii) Grant a judgment for the amount of money levied upon; or

(iii) Grant a judgment for an amount not exceeding the amount received by the state from the sale of such property;

(B) For purposes of subdivision (b)(2)(A)(iii), if the property was declared purchased by the state at a sale pursuant to § 67-1-1418(a), relating to manner and conditions of sale, the state shall be treated as having received an amount equal to the minimum price determined pursuant to such section or, if larger, the amount received by the state from the resale of such property;

(3) Surplus Proceeds. If the court determines that the interest or lien of any party to an action under this section was transferred to the proceeds of a sale of such property, the court may grant a judgment in an amount equal to all or any part of the amount of the surplus proceeds of such sale; or

(4) Substituted Sale Proceeds. If the court determines that a party has an interest in or lien on the amount held as a fund pursuant to an agreement, the court may grant a judgment in an amount equal to all or any part of the amount of such fund.

(c) Validity of Assessment. For purpose of an adjudication under this section, the assessment of tax upon which the interest or lien of the state is based shall be conclusively presumed to be valid.

(d) Limitation on Rights of Action. No action may be maintained against any officer or employee of the state, or former officer or employee, or the officer's or employee's personal representative with respect to any acts for which an action could be maintained under this section.

(e) Requirements for Beginning or Proceeding with Action. (1) No suit or proceeding under this section shall be begun unless a request is made by certified mail, within nine (9) months of the date of the levy, for the return of money or property pursuant to § 67-1-1428.

(2) No suit or proceeding under this section shall be begun after twelve (12) months from the date of filing the request required under subdivision (e)(1) or after six (6) months from the date of mailing, by certified mail, of a notice to the person making the request, of disallowance by the commissioner or the commissioner's delegate, whichever period ends sooner.



§ 67-1-1435 - Sale of personal property by state.

Any personal property acquired by the state in payment of or as security for debts arising under any provision of this or any other title may be sold by the commissioner or the commissioner's delegate in accordance with regulations as may be prescribed by the commissioner.



§ 67-1-1436 - Administration of real estate acquired by state.

The commissioner or the commissioner's delegate shall have charge of all real estate that is or shall become the property of the state by judgment of forfeiture under any provision of this or any other title, or that has been or shall be assigned, set off, or conveyed by purchase or otherwise to the state in payment of debts or penalties arising thereunder, or that has been or shall be vested in the state by mortgage or other security for the payment of such debts, or that has been redeemed by the state, and of all trusts created for the use of the state in payment of such debts due them.



§ 67-1-1437 - Obtaining evidence.

(a) Examination of Books and Witnesses. For the purpose of ascertaining the correctness of any return, making a return where none has been made, determining the liability of any person for any amount under this or any other title, the commissioner or the commissioner's delegate is authorized to:

(1) Examine any books, papers, records, or other data that may be relevant or material to such inquiry;

(2) Summon the person liable for tax or required to perform the act, or any officer or employee of such person, or any person having possession, custody, or care of books of account containing entries relating to the business of the person liable for tax or required to perform the act, or any other person the commissioner or the commissioner's delegate may deem proper, to appear before the commissioner or the commissioner's delegate at a time and place named in the summons and to produce such books, papers, records, or other data, and to give such testimony, under oath, as may be relevant or material to such inquiry; and

(3) Take such testimony of the person concerned, under oath, as may be relevant or material to such inquiry.

(b) Summons. (1) Service. A summons issued under subdivision (a)(2) shall be served by the commissioner or the commissioner's delegate by an attested copy delivered in hand to the person to whom it is directed or left at that person's last and usual place of abode; and the certificate of service signed by the person serving the summons shall be evidence of the facts it states on the hearing of an application for the enforcement of the summons. When the summons requires the production of books, papers, records or other data, it shall be sufficient if such books, papers, records or other data are described with reasonable certainty.

(2) Time and Place. The time and place of examination shall be such as may be fixed by the commissioner or the commissioner's delegate and as are reasonable under the circumstances. In no event shall the time be less than ten (10) days to appear to testify, or to produce books, papers, records or other data. The chancery court for the district in which such person resides or is found shall have jurisdiction by appropriate process to compel such attendance, testimony, or production of books, papers, records or other data.

(3) Enforcement. Whenever any person summoned under subdivision (a)(2) neglects or refuses to obey such summons, or to produce books, papers, records or other data, or to give testimony, as required, the commissioner or the commissioner's delegate may apply to the judge of the chancery court for the judicial district within which the person so summoned resides or is found for an attachment against that person as for a contempt. It is the duty of the chancellor to hear the application, and, if satisfactory proof is made, to issue an attachment, directed to some proper officer, for the arrest of such person, and upon such person being brought before the chancellor to proceed to a hearing of the case. Upon such hearing, the chancellor shall have the power to make such order as the chancellor deems proper, not inconsistent with the law for the punishment of contempt, to enforce obedience to the requirements of the summons and to punish such person for that person's default or disobedience.

(c) Oaths. Every officer or employee of the department designated by the commissioner for that purpose is authorized to administer such oaths or affirmations and to certify to such papers as may be necessary under this or any other title or any regulations made under this or any other title.



§ 67-1-1439 - Rulemaking by commissioner.

The commissioner is authorized to prescribe all rules and regulations necessary for the administration of this chapter. Rules and regulations not inconsistent with this chapter shall have the force and effect of law when promulgated by the commissioner and approved by the attorney general and reporter. A copy of all such rules and regulations, in printed form, shall be furnished every collector of state taxes and shall be furnished to any other person upon request.



§ 67-1-1440 - Crimes against revenue officers.

(a) It is a Class E felony for any person to assault any officer or employee of the department while performing duties as such officer or employee, or to assault any such officer or employee or a member of such officer's or employee's immediate family at any other time, if it is shown that such assault was by reason of the fact that such officer or employee had at some time performed an official duty as an officer or employee of the department with respect to any person. Any violation of this subsection (a) committed by any person with a pistol or other deadly weapon is a Class C felony. Each act done in violation of this subsection (a) is a separate offense.

(b) It is a Class E felony for any person to corruptly obstruct, delay, hinder, impede or intimidate, or to attempt to corruptly obstruct, delay, hinder, impede or intimidate, any officer or employee of the department from performing the officer's or employee's duty while acting in an official capacity under this part or any other laws of this state. It is also a Class E felony for any person in any other way to corruptly obstruct, delay, hinder or impede the administration of this part or any other revenue laws of this state. Each act done in violation of this subsection (b) is a separate offense.

(c) It is a Class C misdemeanor for any person to rescue or cause to be rescued, either forcibly or by any unlawful manner, any property after it shall have been seized under this part or any other revenue laws of this state, or to attempt or endeavor so to do. Each act done in violation of this subsection (c) is a separate offense.

(d) It is a Class E felony for any person to delay, hamper, hinder, impede, obstruct or thwart the state of Tennessee in the collection of any of its lawful revenue, or to deprive the state of the realization of such revenue at the time it is lawfully entitled thereto by any artifice, design, false weight or measure, stratagem, or by the falsification of any record, report or return required by law. Each act done in violation of this subsection (d) is a separate offense.

(e) It is a Class E felony for any two (2) persons to conspire to delay, hamper, hinder, impede, obstruct or thwart the state of Tennessee in the collection of any of its lawful revenue, or to deprive the state of the realization of such revenue at the time it is lawfully entitled thereto by any artifice, design, false weight or measure, stratagem, or by the falsification of any record, report or return required by law. Each act done in violation of this subsection (e) is a separate offense.

(f) It is a Class E felony for any person to falsely, corruptly, or knowingly misrepresent any material statement of fact while testifying under oath as a witness at any hearing held by the commissioner or the commissioner's delegate while acting in an official capacity under this part or any other laws of this state. Each act done in violation of this subsection (f) is a separate offense.

(g) It is a Class E felony for any person willfully to attempt in any manner to evade or defeat any tax due the state of Tennessee; provided, that if use tax of less than five hundred dollars ($500) is involved, the offense is a Class A misdemeanor. Each act done in violation of this subsection (g) is a separate offense.



§ 67-1-1441 - Revenue officers -- Weapons -- Execution of search warrants.

(a) Inspectors, agents, representatives or officers appointed by the commissioner shall be cloaked with and have the duty, power, and authority as sheriffs, police officers and other peace officers to enforce this part.

(b) Any duly authorized officer or employee of the department who has been specifically designated by the commissioner to enforce this part is authorized and empowered to go armed or carry a pistol while on active duty engaged in enforcing this part. Any such person is also authorized and empowered to execute search warrants and to do all acts incident to search warrants, in the same manner as search warrants may be executed by sheriffs, police officers and other peace officers.

(c) (1) Any duly authorized agent or officer of the department of revenue who retires after twenty-five (25) years of honorable armed service shall be issued a retired commission card by the department, which shall identify the agent or officer and the fact that the agent or officer is retired. Cards issued under this subdivision (c)(1) shall bear the inscription, in print of equal or larger size than the rest of the printing on the card, the words "Not a handgun permit." After twenty-five (25) years of honorable armed service by an authorized agent or officer of the department, the department shall authorize such agent or officer, upon retirement, to retain the agent or officer's service weapon and badge, in recognition of the agent or officer's many years of good and faithful public service.

(2) Any authorized agent or officer of the department, who is issued a retired commission card pursuant to this subsection (c) but who has not completed twenty-five (25) years of honorable armed service, may retain the agent or officer's service weapon and badge in recognition of the agent or officer's years of good and faithful public service; provided, that the agent or officer reimburses the department for the cost of the service weapon and badge.

(3) This subsection (c) shall be retroactive to include officers from the department of safety that were transferred to the department of revenue effective July 1, 2006.



§ 67-1-1442 - Continuation of business to satisfy delinquent tax liability.

When a taxpayer is engaged in business as a sole proprietor, a partnership, or as a corporation, and that taxpayer is delinquent in paying a liability to the state for any tax or fee, then the commissioner or the commissioner's designee may permit the business taxpayer to continue in operation in order to pay to the state any tax or fee owed to the state. Such an arrangement shall be pursuant to rules and regulations promulgated by the commissioner. The commissioner or the commissioner's designee may permit such continued operation of a business, unless such designee finds there is a danger of the taxpayer doing any act to prejudice or render wholly or partly ineffectual the collection of the tax or fee due to the state.



§ 67-1-1443 - Failure to pay taxes collected from taxpayer's customers.

(a) Any person required to collect, truthfully account for, and pay over any tax collected from customers of any taxpayer, who willfully fails to truthfully account for and pay over any such tax collected, or who willfully attempts in any manner to evade or defeat any such tax or the payment of those taxes, shall, in addition to other penalties provided by law, be liable for the total amount of the tax evaded, or not accounted for and paid over, along with penalties and interest.

(b) As used in this section:

(1) "Person" includes an officer or employee of a corporation, who, as such officer or employee, is under a duty to perform the act with respect to which the violation occurs; and

(2) "Willfully" is limited to material and informed participation in the diversion of such collected funds to a source other than to the state.

(c) The liability imposed by this section shall be collected as otherwise provided in this chapter.



§ 67-1-1444 - Collection of tax debt from transferee -- Liability of transferee.

(a) When assets are conveyed or obligations are created by a person owing taxes to the state, on or after the date any such taxes are incurred, and such conveyance of assets or creation of obligations is in violation of title 66, chapter 3, then the commissioner may proceed to collect such tax debt from the transferee, pursuant to this part, in the same manner as the commissioner otherwise could have collected such debt from the transferor.

(b) The liability of any such transferee shall be limited to the fair market value of the assets conveyed at the time of the transfer from the original taxpayer or the amount of any such obligation at the time the obligation is created.



§ 67-1-1445 - Collection of tax debt outside state.

(a) The commissioner may contract with any debt collection agency or attorney to collect unpaid taxes, licenses, fees and/or interest and penalty, or any other amount otherwise collectible by the commissioner.

(b) Any amounts collected pursuant to the contract shall be remitted to the state of Tennessee; provided, that the contract may provide for amounts to be received by the contractor as compensation for collection services. The amount of such compensation shall be added to the unpaid amount due from the taxpayer and shall be collectible in the same manner as taxes under this part.

(c) The commissioner shall require a bond from any person contracting under this section in an amount not in excess of one hundred thousand dollars ($100,000) guaranteeing compliance with the terms of the contract and all applicable laws.

(d) All persons seeking to contract under this section shall demonstrate, to the satisfaction of the commissioner, their good moral character and ability to perform effectively the terms of the contract. In addition to the specific requirements of this section, the commissioner may impose additional requirements tending to ensure the good moral character and effective performance of persons contracting under this section.

(e) This section shall only apply after the department has completed all administrative notices and actions under this part and the taxpayer has exhausted or not exercised the taxpayer's rights under part 18 of this chapter.






Part 15 - Statute of Limitations

§ 67-1-1502 - Dismissal of action after expiration of limitation.

It is the duty of the court in which proceedings concerning the collection of taxes may be brought, where the collection of taxes shall be claimed to be barred under § 67-1-1501, when this statute is pleaded, and the truth of the plea appears to the satisfaction of the court, to dismiss the cause, and order that the officer having the respective tax books in charge, enter on the tax books, opposite the name of the taxpayer, a memorandum of the judgment of the court.






Part 16 - Officers Charged with Delinquent Taxes

§ 67-1-1601 - Commissions disallowed on failure to settle or pay over.

Commissions shall not be allowed any collecting officer for collecting and paying over any public money, unless the officer makes settlement and payment as required by law.



§ 67-1-1602 - Action against collector for failure to settle or pay over.

(a) For any neglect or refusal to settle the collector's accounts, the commissioner and county mayor shall proceed against the collector and the collector's sureties, by motion, which shall not be abated, quashed, or delayed by any want of form or informality in prosecuting the accounts.

(b) Any officer concerned in the collection of revenue who has failed to collect, make returns or settlement, or pay over moneys of the state received by such officer, at the time and in the manner required by law, may be proceeded against summarily, on motion, in the circuit court, by the proper law officer of the state, pursuant to the instructions of the commissioner.



§ 67-1-1603 - Entry of motion against delinquent.

On receipt of the commissioner's statement, under the commissioner's official seal, of the sum claimed by the state against the delinquent, in cases in which a statement can be made out, or of the delinquent's official bond, accompanied by the commissioner's instructions, the district attorney general or county auditor shall move the court for judgment against the delinquent.



§ 67-1-1604 - Time of trial.

If the motion is made at a term requiring notice, and the notice is served five (5) days before the sitting of the court, the cause shall stand for trial at the first term.



§ 67-1-1605 - Precedence on docket.

In all cases, motions or suits in favor of the state shall have precedence over other causes on the docket of any of the courts.



§ 67-1-1606 - Commissioner's statement as evidence -- Copy of bond.

The statement of the commissioner of the amount due the state from any delinquent shall be prima facie evidence of such amount and a copy of the delinquent's bond, from the commissioner's office, shall be received as evidence of the facts appearing on its face, unless, for sufficient reason, suggested on oath, the court require the production of the original.



§ 67-1-1607 - Judgment against collector.

The court shall render judgment against the delinquent and the delinquent's sureties for the amount appearing due from the statement of the commissioner, or for the penalty of the bond, where there is no statement.



§ 67-1-1608 - Amount of judgment in absence of commissioner's statement.

If there be no statement of the commissioner, a judgment nisi shall be rendered for the penalty of the bond, and the defendant may have an issue made up to prove the amount due, and judgment final shall be given for such amount.



§ 67-1-1609 - Judgment against surviving principal and sureties.

If the delinquent, or either of the delinquent's sureties, has died before the motion is made, the court shall give judgment against the sureties alone, in case of the death of the principal, or against the principal and surviving sureties on the bond, in case of the death of either of the sureties.



§ 67-1-1610 - Interest and damages.

In taking judgment against a delinquent officer, interest at the rate of six percent (6%) on the amount that the delinquent officer has failed to pay over shall be added, and twelve and one-half percent (12.5%) damages on the delinquency.



§ 67-1-1611 - Credit for claims due collector.

Where a judgment has been obtained against a delinquent officer, all bona fide claims due the delinquent officer, properly authenticated, shall be allowed by the commissioner upon settlement of the judgment.



§ 67-1-1612 - Receipt of revenues due state.

No district attorney general, either before or after suit is brought or judgment rendered, shall receive any money due the state. The clerk of the circuit court alone shall, for the clerk's county, receive moneys due the state from delinquent revenue collectors.



§ 67-1-1613 - Report and deposit of revenues by clerk of court.

The clerk of the circuit court, immediately after receiving any money due to the state from delinquent collectors of revenue, shall report the amount, and from whom and when received, and immediately deposit the money in the state treasury.



§ 67-1-1614 - Clerk's commission.

The clerk's commission upon all moneys received by the clerk from delinquent collectors, and reported to the commissioner and paid into the state treasury, shall be six percent (6%).



§ 67-1-1615 - Penalties for violations paid into school fund.

Any and all officers entrusted with the collection and disbursement of public funds or revenues violating this part, parts 7, 10 or 15 of this chapter, chapter 5, parts 4, 18, 19 or 20 of this title, or § 67-1-107, § 67-5-301, § 67-5-302, § 67-5-306, § 67-5-507 or § 67-5-513, upon whom no penalty has been imposed for so doing, commits a Class C misdemeanor, the fine portion of which shall be placed in the state treasury for the benefit of the public school fund.



§ 67-1-1616 - Monthly penalty for failure to pay over taxes -- Forfeiture of office.

Where such trustee or other officer, whose duty it is to collect any taxes under this part, part 7, 10 or 15 of this chapter, chapter 5, parts 4, 18, 19 or 20 of this title, or § 67-1-107, § 67-5-301, § 67-5-302, § 67-5-306, § 67-5-507 or § 67-5-513, fails to account for any and all taxes that the trustee or officer has collected to the proper officer, in addition to the penalty in § 67-1-1615, the trustee or officer shall be liable to a penalty of two percent (2%) per month on the taxes from the time the taxes should have been paid, which is in addition to the attorney's fees provided for in § 67-1-1619, none of which shall in any way be remitted after the matter is placed in the hands of the attorney; and the trustee or officer shall, in addition, forfeit the trustee's or officer's respective office.



§ 67-1-1617 - Action on collector's bond.

(a) A motion or suit lies in favor of the state, county, or municipality against the trustee and sureties on the trustee's official bonds for any moneys, in the trustee's hands officially, not paid over or accounted for according to law or for failure to collect.

(b) No surety on the bond of any trustee or other officer shall be liable for any penalty or attorney's fees until after demand has been made on the surety or sureties, and the surety or sureties have failed or refused to perform the duties required by law of the surety's or sureties' principal, or have failed or refused to pay over the sums of money due from such trustee or other officer.

(c) Where a judgment has been obtained against any collector of revenue or other such officer, either alone or with a part of such collector's or officer's sureties, a similar motion may be made against the sureties against whom no judgment has been obtained, whether the suretyship appears in the same or another bond.

(d) The person moved against shall have five (5) days' notice of the motion; provided, that this applies only to cumulative bonds, or where two (2) or more bonds have been given to secure the same object, and only to bonds already executed.



§ 67-1-1618 - Officials by whom suit brought.

(a) The motion or suit in favor of the state may be in the name of the state, and shall be brought by the county auditors or by the district attorney general of the district where it is instituted upon the request of the county auditors made upon direction of the commissioner and state treasurer.

(b) The motion or suit by the county may be brought in the name of the state, for the use of the county, by the district attorney general or by counsel employed for that purpose.

(c) A motion or suit in favor of the municipality may be in the name of the state for the use of such municipality by the mayor of the city or the city attorney.



§ 67-1-1619 - Attorney's fee.

In each case, the counsel making the motion and conducting the suit shall be allowed ten percent (10%) on the recovery as compensation as fixed by § 67-1-1620, to be added to and become a part of the judgment; provided, that no such attorney's fee shall be chargeable to any surety on the bond of any such trustee or other officer whose duty it is to collect taxes under this title, until after demand has been made on such surety or sureties, and the surety or sureties have failed or refused to perform the duties required by law of the surety's or sureties' principal, or have failed or refused to pay over the sums of money due from such trustee or other officer.



§ 67-1-1620 - Collection and accounting for attorney's and auditor's fees.

(a) The fees allowed to the counsel for the state shall be collected by the county auditor and reported and accounted for as provided in subsections (b) and (c).

(b) The fees allowed to the counsel or county auditor for the county shall be collected by the counsel or county auditor and reported to the county mayor.

(c) The fees allowed to the city attorney shall be collected by the city attorney and reported to the mayor of the city or other chief official.



§ 67-1-1621 - Taxpayer's action against collector.

(a) In case the county mayor refuses to make the motion or bring the suit, after the written request of any taxpayer to do so, then any taxpayer of the county may make such motion or bring suit in the name of the state, for the use of the county, and employ counsel to conduct the cause; provided, however, that before making such motion or bringing suit, the taxpayer shall obtain leave of the judge of the court in which the motion is to be made or the suit brought to do so. The taxpayer shall make such application in writing, stating fully the grounds for the application, of which application the county mayor shall have five (5) days' written notice, stating the time and place of application.

(b) The judge shall hear the application at chambers or in term time, and may adjudge the costs of the application against the applicant, against the county mayor, or against the county as the judge shall deem just, and the judge shall enter judgment upon the record of the judge's court accordingly.



§ 67-1-1622 - Release of collector's liability prohibited.

No power shall exist, either in the court or in any other official, to release any officer charged with the collection of revenue or the officer's sureties from the payment of any revenue, penalties or fees for which the officer or the officer's sureties may be liable.



§ 67-1-1623 - Actions against state officers.

(a) The district attorney general or state agent may move the circuit court for judgment against the state treasurer, or other state officer, for any neglect, default, misprision, misfeasance, or malfeasance in office, for which such officer and the officer's sureties, or either of them, might be sued upon any bond or other obligation executed for the due and lawful discharge of the duties of the officer's office.

(b) The motion shall be in writing, shall be signed by the district attorney general or state agent and shall be in the name of the state.

(c) A copy of the motion left at the dwelling house of the defendant, or the defendant's last usual place of residence, or place of abode or place of doing business, five (5) days previous to the motion, shall be sufficient service of notice of the motion.

(d) The court shall hear and determine the case without any declaration, or the formality of regular pleadings, according to the right of the case, and give judgment against the officer and the officer's sureties, and award execution as effectually as may be done by regular suit at law.



§ 67-1-1624 - Willful failure of county clerk to perform duties -- Assumption of duties by commissioner.

(a) Whenever the commissioner has reason to believe that any county clerk or the county clerk's agent or employee has failed, neglected or refused to perform any duty enjoined upon the county clerk by law relative to the collection, accounting for or paying over of any state revenue with the collection of which the county clerk is charged by law, the commissioner shall so notify the comptroller of the treasury and request in writing that an audit be made of such clerk's accounts, whereupon the comptroller of the treasury shall cause such audit to proceed within thirty (30) days.

(b) When any audit made by the comptroller of the treasury, whether under this section or otherwise, shall reveal willful failure upon the part of a county clerk to collect lawful state revenue, or to account for or pay over such revenue within the time allowed by law, the comptroller of the treasury shall certify such fact to the commissioner. Thereupon, the commissioner may issue to such clerk a citation by registered mail to appear within ten (10) days before the commissioner and show cause why the county clerk should not be relieved of the duties of collecting, reporting and paying over of such revenue, and all emoluments flowing from those duties.

(c) The commissioner is empowered to compel the appearance of witnesses and their testimony, and all parties to such proceeding shall have the right to have issued subpoenas for that purpose. All testimony and exhibits shall be preserved. Witnesses shall be allowed the same fees for attendance and travel as are allowed for witnesses before the circuit court. The commissioner shall provide a transcript of the proceedings before the commissioner in such cases.

(d) (1) In the event that it is determined by the commissioner that a county clerk has willfully failed to collect, account for or pay over any such revenue, the commissioner may issue an order divesting such clerk of any or all duties respecting the handling of such revenue during such time as the office of county clerk may be held by such person, together with all emoluments appertaining to the office of county clerk. A copy of such order shall be posted in a conspicuous place in the courthouse of the county served by such clerk, and published for four (4) consecutive weeks in a newspaper of general circulation in such county.

(2) Such order of the commissioner shall be reviewable de novo within ten (10) days upon a petition for statutory certiorari addressed to the chancery court of the county where such county clerk resides, and shall not be superseded pending judicial review.

(3) Upon delivery of such order, the clerk shall immediately deliver to the commissioner or the commissioner's agent all state property, moneys, records, reports, forms and the like in the clerk's possession. Failure to do so is a Class C misdemeanor. Each day of such refusal is a separate offense.

(e) Following such order, the commissioner shall proceed through the commissioner's own agents and employees to collect state revenues formerly collected by the county clerk, to issue licenses, registrations and the like, and to be solely accountable therefor, as in the case of revenues collectible solely by the commissioner. All statutory fees and emoluments ordinarily inuring to the clerk shall be retained by the commissioner as expendable receipts and used to defray the expenses of collecting state revenues ordinarily collectible by county clerks, and providing public services incidental thereto.



§ 67-1-1625 - Willful failure of collector to pay over -- Felony.

(a) (1) Any tax collector who willfully fails or refuses to pay into the state treasury the revenue that the tax collector has collected commits a Class E felony.

(2) It is the duty of the district attorney general of the district in which such defaulting revenue collector may reside to prosecute such collector for such offense.

(3) Such tax collector shall be imprisoned in the state penitentiary for a period of not less than five (5) nor more than twenty (20) years.

(b) "Tax collector," as used in this section, includes and embraces all persons entrusted with the collection of the public revenue.



§ 67-1-1626 - Refund to collector on proof of deficiencies in collections.

When the collector has duly accounted with the commissioner or county mayor for the full amount of the year's revenue, and paid it into the treasury, without obtaining a credit for insolvencies or deficiencies of payment, and the collector afterwards, in the manner and within the time prescribed by law, procures the proper evidence to authorize the commissioner or county mayor to credit the collector with the evidence, such officers shall respectively issue to the collector a warrant for the amount of such insolvencies or deficiencies of payment.



§ 67-1-1627 - Collector's action for reimbursement of tax paid by collector.

Any tax collector who has failed to collect any tax, but who has paid the tax to the state, county, or municipality to which the tax was due and payable, shall, in addition to the remedies provided by law, have a right to sue a defaulting taxpayer for the amount of the tax, as upon an account for money paid to the collector's use, and recover judgment for the tax, together with six percent (6%) interest per annum on the judgment for the time the tax should have been paid; provided, that the suit is brought within one (1) year after the collector has paid the tax.



§ 67-1-1628 - Powers of collector after expiration of term.

Revenue collectors whose terms of office have expired, and whose successors have been elected, and who have not collected the taxes due for the time during which they held such office, shall, whenever they have paid into the treasury the amount charged against them on account of state and county revenue, have the same privileges, and be subject to the same laws, in the collection of the uncollected taxes, that are applicable to other revenue collectors.



§ 67-1-1629 - Rights of collector's sureties.

(a) If a collector leaves the state without accounting for the county and state taxes, whereby the collector's sureties become liable for the taxes, or dies shortly before or during the time appointed for the collection of public taxes, so that a successor cannot be appointed in time to collect the taxes, it is lawful for the sureties of such collector to go before the county legislative body of the county for which their principal was elected, and prove to the court the existence of such absence or death of their principal. It shall then be the duty of the county legislative body to make a record of such proof, and upon it to make an order authorizing the sureties of such dead or absent collector to collect all arrearages of taxes not collected by their principal, and that it was the principal's duty to collect. Such order, when made, shall be made ample authority for such sureties to collect all such arrearages of taxes; and for this purpose the order shall vest them with all rights and powers to distrain and sell the property, whether real or personal, of those in arrears for taxes, the same as their principal could have done, if the principal had not been absent or died; and they shall have all the powers, authorities, privileges, and emoluments in and for the receipt and collection of the public taxes that the absent or deceased collector possessed and enjoyed.

(b) In case of such death or absence, as is contemplated in subsection (a), it shall and may be competent for the sureties of such dead or absent principal, or, in case of the death of any of the sureties, then their representatives, to go before the county legislative body and agree for any one (1) of such sureties to be appointed to collect such arrearages of taxes, and upon such agreement, it shall be competent for the county legislative body to appoint such surety so agreed upon to collect such arrearages of taxes, and a record shall be made of such agreement and choice, which appointment shall be as ample power to that surety as if all were authorized to collect them; but nothing in subsection (a) or this subsection (b) shall have the effect to release any of such sureties or their representatives from liability as such.

(c) If any person liable to pay such taxes fails to pay them to such designated surety, they may make distress and sale for such arrears in the same manner as the collector could have done. But no such distress or sale shall be made until public notice be first given in the manner prescribed in former § 67-5-1801 and § 67-5-2005.

(d) The sureties of such defaulting collectors, or the authorized agents of such sureties, in all cases where they have paid the amount charged against such defaulting collectors, may sue for the collection of such delinquent taxes in the name of the state for their use, and in all cases where they have not paid, but have become liable for, such uncollected revenue, they may sue in their names, or the names of their duly authorized agents, for the use of the state, county, or municipality, to enforce the collection of such uncollected revenue or any revenues due the state, county, or municipality for which they, in any way, may have become liable.

(e) When a collector is deprived of the power of office, and suspended from acting as collector, on account of the collector's failure or refusal to give sureties in place of sureties discharged, the sureties may receive and collect all taxes not already paid to their principal that the principal was bound to collect; and, for such purpose, they shall have all the powers, authorities, privileges and emoluments that belong officially to the collector so suspended.

(f) Sureties, or the duly authorized agents of sureties of revenue collectors whose terms of office have expired, and whose successors in office have been elected, or, where two (2) years or more have elapsed after the expiration of the terms of office of such collectors, leaving uncollected taxes due the state, county, or municipality for the time during which such trustees held such office, whenever the trustees have paid into the treasury the amount charged against such collectors, on account of the state, county, or municipal revenue, or have become liable for the amount because of the collector's default, shall have the same privileges and rights in enforcing the collection of such uncollected revenue that are applicable by law to revenue collectors.






Part 17 - Disclosure of Tax Returns and Tax Information

§ 67-1-1701 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of revenue;

(2) "Department" means the department of revenue;

(3) "Officer or employee" includes former officers and employees;

(4) "Person" means every individual, firm, association, joint-stock company, syndicate, partnership, corporation, or state or federal agency;

(5) "Return" means any tax or information return, declaration of estimated tax, claim for refund, or petition for waiver of penalty required by, or provided for, or permitted under, any law, that is filed with or submitted to the commissioner by, on behalf of, or with respect to, any person, and any amendment or supplement thereto, including supporting schedules, attachments, or lists which are supplemental to, or part of, any return so filed or submitted;

(6) "Tax administration" means the administration, management, conduct, direction, and supervision of the execution and application of the state tax laws, rules, or related statutes or rules and reciprocity agreements with the several states or federal government to which the state of Tennessee is a party. "Tax administration" also means the development and formulation of state tax policy relating to existing or proposed tax laws, related statutes and reciprocity agreements and includes assessments, collection, enforcement, litigation, publication, and statistical gathering functions under such laws, statutes, rules or reciprocity agreements;

(7) "Tax administration information" means criteria or standards used or to be used for the selection of returns or persons for audit or examination, or data used or to be used for determining such criteria or standards; audit procedures; and any other information relating to tax administration;

(8) "Tax information" means a taxpayer's identity, the nature, source, or amount of the taxpayer's income, payments, receipts, deductions, exemptions, credits, assets, liabilities, net worth, tax liability, tax collected, deficiencies, overassessments, or tax payments, whether the taxpayer's return was, is being, or will be, examined or subject to other investigation or processing, or any other data, received by, recorded by, prepared by, furnished to, or collected by, the commissioner with respect to a return or with respect to the determination of the existence, or possible existence, of liability, or the amount of the liability, of any person for any tax, penalty, interest, fine, forfeiture, or other penalty, imposition or offense, administered by or collected by the commissioner, either directly or indirectly. "Tax information" does not include data in a form that cannot, either directly or indirectly, be associated with, or otherwise be used to identify, directly or indirectly, a particular taxpayer;

(9) "Taxpayer identity" means the name of a person subject to a tax collected or administered by the commissioner, the person's mailing address, the person's taxpayer identifying number or account number, or a combination thereof; and

(10) "Unit of local government" means any county enumerated in § 5-1-101, any incorporated municipality, or any consolidated unit of any such counties and municipalities.



§ 67-1-1702 - Confidentiality.

(a) Notwithstanding any law to the contrary, returns, tax information and tax administration information shall be confidential and, except as authorized by this part, no officer or employee of the department or of any office of a district attorney general or any state or local law enforcement agency, and no other person, or officer or employee of the state, who has or had access to such information shall disclose any such information obtained by such officer or employee in any manner in connection with such officer's or employee's service as an officer or employee, or obtained pursuant to this part, or obtained otherwise.

(b) Notwithstanding any other law to the contrary, the confidentiality and disclosure of any record or document pertaining to a motor vehicle registration or motor vehicle title for which the department has responsibility under title 55, chapters 1-6, title 65, chapter 15, or any other applicable statute shall be controlled by title 55, chapter 25.



§ 67-1-1703 - Disclosure to taxpayer or fiduciary.

(a) The commissioner shall, subject to such requirements and conditions as may be prescribed by rules, disclose the return of any taxpayer, or tax information with respect to such taxpayer, to such person or persons as the taxpayer may designate in a written request for or consent to such disclosure, or to any other person at the taxpayer's request to the extent necessary to comply with a request for information or assistance made by the taxpayer to such other person. Tax information shall not, however, be disclosed to such person or persons if the commissioner determines that such disclosure would be seriously burdensome to tax administration.

(b) (1) The return of a person shall, upon written request, be open to inspection by or disclosure to:

(A) In the case of the return of an individual, that individual;

(B) In the case of the return of a partnership, any person who was a member of such partnership during any part of the period covered by the return;

(C) In the case of the return of a corporation or a subsidiary of a corporation:

(i) Any person designated by resolution of its board of directors or other similar governing body;

(ii) Any officer or employee of such corporation upon written request signed by any principal officer and attested to by the secretary or other appropriate officer; or

(iii) If the corporation has been dissolved, any person authorized by applicable state law to act for the corporation or any person who the commissioner finds to have a material interest that will be affected by information contained in the return;

(D) In the case of the return of an estate, the administrator, executor, or trustee of such estate; and

(E) In the case of the return of a trust, the trustee or trustees, jointly or separately.

(2) If an individual described in subdivision (b)(1) is legally incompetent, the applicable return shall, upon written request, be open to inspection by or disclosure to the guardian of the individual's estate.

(3) The return of a decedent shall, upon written request, be open to inspection by or disclosure to an administrator, executor, trustee or beneficiary of the decedent's estate. However, in order to obtain the return, a beneficiary must submit a sworn affidavit stating that: the affiant was a beneficiary of the estate who received a distribution of assets from the estate in kind; the affiant needs the return to accurately determine the federal income tax basis of such assets; and the affiant has requested the return from the personal representative who could not or would not provide it.

(4) If substantially all of the property of the person with respect to whom the return is filed is in the hands of a trustee in bankruptcy or receiver, such person's return or returns for prior years, upon written request, shall be open to inspection by or disclosure to such trustee or receiver, but only if the commissioner finds that such trustee or receiver, in the trustee's or receiver's fiduciary capacity, has a material interest that will be affected by information contained in the return.

(5) Any return to which this subsection (b) applies shall, upon written request, also be open to inspection by or disclosure to the attorney in fact or at law duly authorized in writing by any of the persons described in subdivisions (b)(1)-(4), who are themselves entitled to the return, to inspect the return or receive the information on their behalf, subject to the conditions provided in subdivisions (b)(1)-(4).

(6) Tax information with respect to any taxpayer that may otherwise be open to inspection by or disclosure to any person authorized by this subsection (b) to inspect any return of such taxpayer shall not be disclosed if the commissioner determines that such disclosure would seriously impair tax administration.



§ 67-1-1704 - Disclosure for administrative purposes -- Tax collection.

(a) Returns and tax information shall, without written request, be open to inspection by or disclosure to officers and employees of the department whose official duties require such inspection or disclosure for tax administration purposes.

(b) (1) A return or tax information may be disclosed in a federal or state judicial or administrative proceeding pertaining to tax administration, but only if:

(A) The taxpayer is a party to such proceeding;

(B) The treatment of an item reflected on such return is directly related to the resolution of an issue in the proceedings; or

(C) Such return or tax information directly relates to a transactional relationship between a person who is a party to the proceeding and the taxpayer that directly affects the resolution of an issue in the proceeding.

(2) Such return or tax information shall not be disclosed as provided in subsections (a) and (b) and in §§ 67-1-1705(a) and 67-1-1707(a), however, if the commissioner determines that such disclosure would identify a confidential informant or seriously impair a civil or criminal tax investigation.

(c) Returns and tax information may be disclosed to any person to the extent necessary in connection with the processing, storage, transmission, and reproduction of returns and tax information, and the programming, maintenance, repair, testing and procurement of equipment and software, for purposes of tax administration.

(d) Upon request in writing, returns and tax information may be disclosed to duly authorized officials of a unit of local government of this state for the purpose of ascertaining whether proper local taxes or the tax imposed by § 67-4-704 is being paid. For purposes of ascertaining whether proper local severance taxes are being paid pursuant to chapter 7, part 2 of this title, "authorized officials of a unit of local government" means the county mayor or a member of the county governing body. No unit of local government nor any official or employee of a unit of local government who receives returns or tax information under this subsection (d) shall disclose such information to any person other than the person to whom it relates, except as otherwise may be authorized by law. Any official or employee of a unit of local government who has or has had, at any time, access to any return or tax information under this subsection (d) shall be subject to all of the penalties and restrictions applicable to an officer or employee of the state under § 67-1-1709.

(e) Returns and tax information may be disclosed for the purposes of tax administration to either house of the general assembly, or to any committee or subcommittee of the general assembly, but only upon a lawfully executed subpoena being served on the commissioner who demands such returns or information.

(f) Returns and tax information shall be open to inspection by, and/or disclosure to, any person contracting for the collection of unpaid taxes under part 14 of this chapter. This disclosure is authorized only to the extent necessary for the collection of unpaid taxes by that person. Any person receiving returns and/or tax information under this section shall be subject to the confidentiality provisions, including penalties, provided by this part.

(g) Returns, tax information and tax administration information may, in the commissioner's discretion, be disclosed for the exclusive purpose of participating in the multistate tax commission joint audit program. Any person receiving returns, tax information or tax administration information under this subsection (g) shall be subject to the confidentiality provisions, including penalties, set out in this part; and the commissioner is authorized to take such actions as deemed necessary to ensure that any such persons receiving returns, tax information or tax administration information shall maintain the confidentiality provisions set out in this part.

(h) Tax information may, in such form and manner as prescribed by the commissioner, be disclosed to the extent reasonably necessary to facilitate accurate reporting by entities required to file duplicate information returns pursuant to § 67-6-411. Such tax information shall not be used by the recipient for any purpose other than producing and filing duplicate information returns pursuant to § 67-6-411. Any person who receives such tax information under this subsection (h) is prohibited from disclosing such information and shall be subject to the confidentiality provisions, including penalties, set out in this part. The commissioner is authorized to take such actions as deemed necessary to ensure that any persons receiving such tax information shall maintain the confidentiality provisions set out in this part.



§ 67-1-1705 - Disclosure for tax enforcement.

(a) A return or tax information shall be open to inspection by or disclosure to the attorney general and reporter, and to any of the several district attorneys general, when officially engaged in, and solely for their use in, preparation for any proceeding, or investigation that may result in such a proceeding, before a grand jury or any court of law or equity in a civil or criminal matter involving tax administration, collection or prosecution for violation of the state tax laws, but only if:

(1) The taxpayer is or may be a party to such proceeding;

(2) The treatment of an item reflected on such return is or may be related to the resolution of an issue in the proceeding or investigation; or

(3) Such return or tax information relates or may relate to a transactional relationship between a person who is or may be a party to the proceeding and the taxpayer that affects, or may affect, the resolution of an issue in such proceeding or investigation.

(b) An officer or employee of the department may, in connection with the officer's or employee's official duties relating to an audit, collection activity, or civil or criminal tax investigation or the investigation of any offense or matter under the tax laws of this state, disclose tax information to the extent that such disclosure is necessary in obtaining information, that is not otherwise reasonably available, with respect to the correct determination of tax, liability for tax, or the amount to be collected. Such officer or employee may also disclose tax information when disclosure is required to assure compliance with the tax laws of this state through:

(1) The release of specific tax information; or

(2) Publishing of a bulletin or list identifying persons recognized by the department as qualified sellers, limited users, dealers, and distributors qualified to receive taxable substances, indicating the extent to which they are bonded, or listing similar categories of persons and kinds of data.

(c) Investigative records of the special investigations unit of the department relating to potential criminal prosecutions of persons for violation of the tax laws of this state are confidential and may not be disclosed to any person, notwithstanding any provision of this part to the contrary, except in the exercise of the discretion of the commissioner so as not to seriously impair tax administration.



§ 67-1-1706 - Disclosure to parties in interest.

(a) If a notice of lien has been filed pursuant to law, the amount of the outstanding obligation secured by such lien may be disclosed to any person or that person's agent who has a right in the property subject to such lien or intends to obtain a right in such property.

(b) If any taxpayer is required to submit a bond to secure the payment of any taxes that may be due to the department, the amount of the outstanding obligation of the taxpayer may be disclosed to any person who stands as surety on the bond for such taxpayer.



§ 67-1-1707 - Disclosure for miscellaneous purposes.

(a) Returns and tax information shall, without written request, be open to inspection by or disclosure to the comptroller of the treasury or the comptroller's designated representative for purposes of audit.

(1) Such disclosure shall only be applicable to state tax returns and state tax information.

(2) Disclosure of federal tax returns and federal tax information may be made if permitted by federal law or any prohibition of disclosure is waived by the appropriate federal agency.

(b) A return or tax information may be disclosed to a competent authority of another state or the federal government that agrees to disclose returns or tax information to this state.

(c) Upon request in writing, the commissioner may, in the commissioner's discretion, furnish tax information to officers and employees of an agency of this state or of the federal government engaged in tax or economic analysis, if such tax information is relevant to the functions and duties of the requesting agency; but no agency, or officer or employee of the agency, who receives tax information under this subsection (c) shall disclose such information to any person other than the person to whom it relates, except in a form that cannot be associated with, or otherwise identify, directly or indirectly, a particular taxpayer.

(d) Returns and tax information may be disclosed to any person to whom the department is authorized to provide such returns and information by any other law.

(e) Nothing in this part shall restrict the disclosure of tax returns or tax information by a private firm engaged in the business of tax return preparation; provided, that such disclosure is in connection with the purchase or sale of a firm engaged in the business of tax return preparation or in connection with the review of such a firm by an affiliated firm or in connection with the offering of services to individual taxpayers.

(f) Nothing in this part shall restrict the public disclosure of the name and address of an owner of a business tax license under chapter 4, part 7 of this title.

(g) Upon request in writing, the commissioner may, in the commissioner's discretion, furnish tax information to officers or employees of an agency of this state, if such tax information is relevant to the functions and duties of the requesting agency. No agency or employee of the agency who receives tax information under this subsection (g) shall disclose such information to any person other than the person to whom it relates, except as otherwise may be authorized by law.

(h) The commissioner may provide tax information to an official of any state agency or other state entity, for the purpose of ensuring compliance with title 12, chapter 4, part 1, requiring that persons contracting with the state or other state entities register themselves and their affiliates to collect and remit taxes. No agency or employee of the agency who receives tax information under this subsection (h) shall disclose such information to any person other than the person to whom it relates, except as otherwise may be authorized by law.

(i) A return or tax information may be disclosed in response to a subpoena that is duly authorized and properly served under the Federal Rules of Criminal Procedure or the Tennessee Rules of Criminal Procedure.

(j) The commissioner shall, without written request, provide tax information to officers or employees of a claimant as defined in § 67-1-1808, if such tax information is necessary to accomplish and effectuate the purposes of § 67-1-1808. No officer or employee who receives tax information under this subsection (j) shall disclose such information to any person other than the person to whom it relates, except as otherwise may be authorized by law.

(k) The commissioner may, in the commissioner's discretion, disclose tax information to a unit of local government of this state for purposes of effectuating distributions of tax revenues under the Border Region Retail Tourism Development District Act, compiled in title 7, chapter 40. No unit of local government that receives tax information under this subsection (k) shall disclose the information to any person. However, nothing in this part shall prohibit the unit of local government from making payment or reimbursement to a private party out of distributions received under the Border Region Retail Tourism Development District Act, even if the funds are derived from sales and use taxes collected from a single parcel of property, and such payment or reimbursement shall not be a violation of this part.



§ 67-1-1708 - Manner of disclosure -- Legal effect.

(a) Requests for the inspection or disclosure of a return or tax information and such inspection or disclosure shall be made in such manner and at such time and place as shall be prescribed by the commissioner.

(b) A reproduction or certified reproduction of a return shall, upon written request, be furnished to any person to whom disclosure or inspection of such return is authorized by law. A reasonable fee may be prescribed by the commissioner for furnishing such reproduction or certified reproduction.

(c) Tax information disclosed to any person under the provisions of law may be provided in the form of written documents, reproductions of such documents, films or photo impressions, or electronically produced tapes, discs or records, or by any other mode or means which the commissioner determines is necessary or appropriate. A reasonable fee may be prescribed by the commissioner for furnishing such tax information.

(d) Any reproduction of any return, document or other material made in accordance with this section shall have the same legal status as the original, and any such reproduction shall, if properly authenticated, be admissible in evidence in any judicial or administrative proceeding as if it were the original, whether or not the original is in existence.



§ 67-1-1709 - Violations -- Penalties.

(a) It is a Class E felony for any person who has, or had at any time, access to any return or tax information to disclose to any person, except as authorized by law, any such return or tax information. If such offense is committed by any officer or employee of the state or any other officer or employee described in § 67-1-1702(a), the officer or employee shall, in addition to any other punishment, be dismissed from office or discharged from employment upon conviction for such offense.

(b) It is a Class E felony for any person to offer any item of material value in exchange for any return or tax information and to receive as a result of such solicitation any such return or tax information.

(c) It is a Class E felony for any employee of the department willfully to inspect any return or tax information, except when the employee has a good faith and objectively reasonable basis for believing such inspection is in furtherance of the employee's duties or responsibilities.



§ 67-1-1710 - Confidentiality of attorney-client communications.

(a) In determining taxpayer liability of any professional practitioner licensed by the state of Tennessee, the commissioner shall have no authority to obtain access to legally privileged information, as provided for in § 23-3-105 or to confidential client information, as provided for in statute or professional rules, including the rules of the Tennessee supreme court. Confidential client information includes, but is not limited to, the identity of a client, the nature of the matter for which representation was sought, or any information obtained by counsel in the course of the client's representation.

(b) When the provisions of subsection (a) are asserted, the disclosure of any information shall be made only after a court order compelling disclosure of such information is final. In an action to compel such disclosure, the client affected by the disclosure has the right to intervene anonymously; any examination of the information shall be conducted in camera; and the commissioner shall have the burden of proof to show, by clear and convincing evidence, that the information sought is not privileged or confidential client information.



§ 67-1-1711 - Disclosure by commissioner.

The commissioner is authorized to disclose tax administration information, other than returns and tax information, if the commissioner determines that such disclosure is in the best interests of the state; provided, that no law shall be construed to require disclosure of criteria or standards used or to be used for the selection of returns or persons for audit or examination, or data used or to be used for determining such criteria or standards, if the commissioner determines that such disclosure will impair assessment, collection, or enforcement under state tax laws.



§ 67-1-1712 - Certified service provider.

(a) A certified service provider and the department shall comply with the privacy policy of the Streamlined Sales and Use Tax Agreement, and the policy is enforceable by the attorney general and reporter.

(b) Returns and tax information of a Model 1 seller may be disclosed to the seller's certified service provider.






Part 18 - Taxpayer Remedies for Disputed Taxes

§ 67-1-1802 - Refunds -- Report of debts.

(a) (1) (A) The commissioner of revenue, with the approval of the attorney general and reporter, except as provided in subdivision (a)(4), is empowered and directed to refund to taxpayers all taxes collected or administered by the commissioner that are, on the date of payment, paid in error or paid against any statute, rule, regulation or clause of the constitution of this state or of the United States. Such refunds shall include, but not be limited to, credit carryovers generated after an audit review of returns, reports, or other documents filed by the taxpayer, including amendments to the returns, reports, or other documents. Such refunds do not, however, include credits generated by mechanical processing or mechanical mathematical verification processes. The commissioner is also authorized to automatically issue a credit or refund, without the necessity of the approval processes set out in this subsection (a), for the portion of estimated taxes paid in excess of the actual liability established by the initial and subsequently filed return for the tax period. The authority granted in this subdivision (a)(1)(A) extends only to taxes for which a claim is filed, with the commissioner under penalties of perjury, within three (3) years from December 31 of the year in which the payment was made. The claim must set forth each ground upon which a refund is claimed, the amount of such refund, the tax period, the tax type, and information reasonably sufficient to apprise the commissioner of the general basis for the claim. A refund requested on a franchise and excise tax return, or amended return, properly filed with the commissioner is deemed to comply with those requirements. The entire disputed amount of tax, penalty and interest must be paid before any claim for refund can be filed. Sales or use taxes which were collected from or passed on to customers by the taxpayer shall not be refunded, unless the taxpayer has refunded or credited the sales or use tax to its customers.

(B) (i) Any taxpayer requesting a refund in the amount of two hundred dollars ($200) or more that is not eligible for automatic credit or refund pursuant to subdivision (a)(1)(A) shall complete and submit a written report of debts owed to a claimant as defined in § 67-1-1808 on a form prescribed by the commissioner to accompany the claim for refund. If a debt is reported and if the claim for refund is approved, any or all of the refund amount shall be subject to offset to recover the amount of such debt, subject to the requirements of § 67-1-1808. Any person who, with intent to deceive, provides false information on such report commits the Class A misdemeanor offense of perjury pursuant to § 39-16-702. Such report shall state whether or not such person owes or does not owe any of the following debts as of the date of the claim:

(a) State tax liabilities;

(b) Child support;

(c) Overpayment of unemployment compensation benefits;

(d) Overpayment of medical assistance benefits owed the bureau of TennCare;

(e) Student loan or other obligation due to the Tennessee student assistance corporation;

(f) Fees, costs or restitution owed to a clerk who serves a court of criminal jurisdiction;

(g) Costs of incarceration;

(h) Judgments or liens in favor of a state agency, department, commission, or bureau;

(i) All other debts owed to any other claimant.

(ii) Each of the debts in subdivision (a)(1)(B)(i) that are listed in the report shall be preceded by the words "Yes" and "No" and a taxpayer shall make a cross mark (X) or other similar mark opposite the debt the taxpayer owes or does not owe. If a taxpayer marks "Yes" for any such debt, the taxpayer shall attach documentation identifying the claimant to whom the debt is owed and the outstanding balance of the debt. The report shall clearly state in bold face type that a person who, with intent to deceive, provides false information on the report is guilty of the Class A misdemeanor offense of perjury. The report required by this subdivision (a)(1)(B) shall be made on a paper writing in substantially the following form:

REPORT OF DEBTS

(2) The commissioner is authorized to make refunds without a claim being filed if the commissioner is in possession of proper proof and facts that a refund is due within three (3) years from December 31 of the year in which the payment was made.

(3) The commissioner is authorized to refund excise taxes due a taxpayer because of a decrease in net income divulged by an examination by the internal revenue service; provided, that a claim is filed with the commissioner, supported by proper proof, within three (3) years from the date of such redetermination of net income by the internal revenue service.

(4) The commissioner is authorized to refund estate or inheritance taxes due a taxpayer because of a decrease in federal estate tax resulting from an examination by the internal revenue service; provided, that a claim is filed with the commissioner, supported by proper proof, within two (2) years from the date of such redetermination of the estate by the internal revenue service.

(5) The commissioner is authorized to refund, without the necessity of a claim having been filed, inheritance taxes due a taxpayer because of a decrease in inheritance tax resulting from an examination by the commissioner.

(6) (A) The commissioner is authorized and empowered, in the commissioner's discretion, to designate subordinate officials in the department to approve, on the commissioner's behalf, claims for refunds in amounts of five thousand dollars ($5,000) or less. Only one (1) such subordinate official and one (1) alternate subordinate official shall be designated to approve any one (1) class of claims. The commissioner shall notify, in writing, the commissioner of finance and administration and the attorney general and reporter as to the names of any such subordinate officials so designated.

(B) The commissioner is also authorized and empowered, in the commissioner's discretion, to approve claims for refunds in amounts of more than five thousand dollars ($5,000) but not more than fifteen thousand dollars ($15,000). The commissioner is authorized and empowered to designate, in the commissioner's discretion, subordinate officials in the department to initially review claims for refund. Such subordinate official shall make a finding in regard to each claim recommending either approval or disapproval. This finding shall be reviewed by the legal office of the department of revenue, which shall make its own recommendation approving or disapproving the claim. Both these findings shall be submitted to the commissioner, or the commissioner's designated subordinate official, who shall make a final determination, either approving or disapproving the claim in the commissioner's or the commissioner's designated subordinate official's discretion, based on all information available to the commissioner or the commissioner's designated subordinate official. The findings of the designated subordinate official and legal office shall be advisory only and shall not be construed to limit the discretion of the commissioner in making refunds under this subsection (a). The commissioner is authorized and empowered to designate subordinate officials in the department to approve, on the commissioner's behalf, claims for refund under this subdivision (a)(6)(B).

(C) The commissioner is also authorized and empowered to approve claims for refunds in amounts of more than fifteen thousand dollars ($15,000); provided, that the attorney general and reporter may require that the refund of such claims or any class of such claims be subject to the attorney general and reporter's prior review and approval.

(7) A refund which is authorized solely by a final court adjudication shall not be made to any person who is not either a party to such action or a party to another similar action.

(8) In any case in which the statute of limitations on the assessment of tax is extended by agreement in writing pursuant to § 67-1-1501(b)(5), the periods specified in this subsection (a) which limit the ability of the commissioner to refund taxes may also be extended for an equivalent period of time by agreement in writing entered into by the commissioner or the commissioner's delegate and the taxpayer.

(b) (1) All claims for refund filed pursuant to this section shall be finally determined within six (6) months following receipt of the claim. If the claim for refund is denied, the commissioner shall promptly notify the claimant of the denial and the claimant's right to file a suit for refund in the appropriate chancery court of this state within one (1) year from the date that the claim for refund was filed with the commissioner.

(2) If a claim is not determined within the six-month period following receipt by the commissioner of such claim, the claim shall be deemed to be denied for the purpose of filing suit in chancery court.

(c) (1) A suit challenging the denial or deemed denial of a claim for refund shall be filed in the appropriate chancery court of this state within one (1) year from the date that the claim for refund was filed with the commissioner; provided, that a taxpayer and the commissioner or the commissioner's delegate may enter into an agreement in writing within one (1) year from the date the taxpayer filed a claim for refund in which the taxpayer and the commissioner or the commissioner's delegate consent to suit being filed in chancery court beyond the one-year period provided in this subdivision (c)(1) and that, in the case of an agreement, the taxpayer may file suit in the appropriate chancery court challenging the denial or deemed denial of a claim for refund within the agreed upon period.

(2) In a suit challenging the denial or deemed denial of a claim for refund, the chancery court shall conduct a de novo trial of the suit; provided, that the court shall have no jurisdiction in cases in which the issue is the existence, continued existence, or amount of a debt set off against a tax refund, or in which the issue is the validity of an assessment made pursuant to § 67-1-1808(i). The remedies established in § 67-1-1808 are a taxpayer's sole and exclusive remedies to challenge the existence, continued existence, or amount of a debt set off against a tax refund, or to challenge the validity of an assessment made pursuant to § 67-1-1808(i).

(3) The commissioner, by written notice promptly delivered to the taxpayer, may waive the requirement that the taxpayer file a claim for refund, in which case the taxpayer may file suit in the appropriate chancery court of this state for a refund within one (1) year following the date of such waiver by the commissioner, and such suit shall proceed in all respects, including for the purpose of determining the date from which interest thereon should be calculated, as if proper and timely claim for refund had been filed by the taxpayer, and either denied or not acted upon by the commissioner within the period specified herein.

(d) This section is specifically made applicable to a refund arising from the application of § 67-6-507(e)(5). If a certified service provider, as defined in § 67-6-102, has assumed sales and use tax return filing responsibilities of the seller, the provider shall have the right to claim, on behalf of the seller, any bad debt allowance or refund available to the seller under § 67-6-507.



§ 67-1-1803 - Jurisdiction -- Certification of refunds -- Attorneys' fees -- Statute of limitation tolled -- Appeals -- Expedited proceedings.

(a) Subject matter jurisdiction shall be, and the venue of suits filed pursuant to this part shall lie, in the chancery court in either Davidson County or in the county in Tennessee of the taxpayer's domicile or in the county in which the taxpayer has the taxpayer's principal place of business in Tennessee.

(b) If it is determined that the taxes for which a claim for refund was made pursuant to § 67-1-1802, or as to which suit proceeded as a timely suit for refund pursuant to § 67-1-1801(i), were not due from the taxpayer to the commissioner of revenue for any reason going to the merits of the tax, then the court shall certify of record that the tax was wrongfully paid and ought to be refunded, together with interest on the tax calculated forty-five (45) days from the date of filing a claim for refund or date of waiver by the commissioner pursuant to § 67-1-1802(c)(2), or on the date of payment in the case of any tax collected after suit was filed under § 67-1-1801, in accordance with § 67-1-1801(d). Thereupon, the commissioner of finance and administration shall issue such commissioner's warrant for the refund, which shall be paid in preference to all other claims on the state treasury.

(c) For the purpose of suits brought under this part, the commissioner of revenue shall be considered a resident of each of the several counties of the state.

(d) The court shall award to the prevailing party reasonable attorneys' fees and expenses of litigation up to twenty percent (20%) of the amount finally assessed or denied, including interest after payment. For purposes of this subsection (d), attorneys' fees shall not exceed fees calculated on the basis of reasonable hourly rates multiplied by a reasonable number of hours expended in the case and shall not be calculated by application of any premium, enhancement, or contingency. For purposes of this subsection (d), the state shall be deemed the prevailing party where the taxpayer is found by a court to be the transferee of assets conveyed in violation of title 66, chapter 3, or the tax, penalty or interest at issue in the case arises from the same underlying activity with respect to which the taxpayer or one of its officers, owners or employees was found to have committed fraud.

(e) The filing of the suit by the taxpayer tolls all statutes of limitations as to other persons potentially liable to the taxpayer due to the occurrence from which the claim before the court arises until the final determination of the suit.

(f) Appeals of any decision of the chancery court of suits brought under this part shall be under the Tennessee Rules of Appellate Procedure.

(g) Hearings and determination of all proceedings brought under this part, shall be expedited to the extent feasible and proper.



§ 67-1-1804 - Exclusivity of procedures.

The procedure established by this part is the sole and exclusive jurisdiction for determining liability for all taxes collected or administered by the commissioner of revenue, except that the state board of equalization shall have jurisdiction concurrent with the chancery court in inheritance tax cases in which only issues of valuation are raised, as provided by § 67-8-411, and the board designated in § 67-8-116 shall have jurisdiction concurrent with the chancery court in gift tax cases in which only issues of valuation are raised, as provided by § 67-8-116.



§ 67-1-1806 - Rules and regulations.

The commissioner of revenue is authorized to promulgate rules and regulations and to prescribe forms to implement this part.



§ 67-1-1807 - Applicable laws -- Conditions precedent for recovery -- Conflicting laws.

(a) All taxes paid on or after January 1, 1986, shall be governed by the laws regarding refunds and suits for the recovery of taxes as set out in this part.

(b) (1) It shall not be a condition precedent for suit for recovery of taxes paid on or after January 1, 1986, that the taxes be paid under protest, involuntarily, or under duress.

(2) No suit for the recovery of any tax paid prior to January 1, 1986, shall be allowed unless such tax was paid under protest.

(c) To the extent that this section conflicts with any other law, this section shall control and supersede all such laws.



§ 67-1-1808 - Offset of the taxpayer's refund of taxes by the amount of debt owed to a claimant.

(a) As used in this section, unless the context otherwise requires:

(1) "Claimant" means any state agency, department, board, bureau, commission, or authority to which a taxpayer owes any debt listed in subsection (d) or that acts on behalf of a person to collect such debt. Such term may also include a clerk who serves a court of criminal jurisdiction, if the clerk has determined to participate in the offset provisions of this section;

(2) "Debt" means any money, unpaid account, or sum due and owing any claimant by a taxpayer, or any money, unpaid account, or sum that is due and owing any person and is legally enforceable by the claimant;

(3) "Debtor" means a person owing a debt to a claimant and who files a claim for a tax refund, subject to the further requirements of this section;

(4) "Offset" or "set off" means the application of all or part of a taxpayer's refund of taxes to pay a taxpayer's debt owed to a claimant; and

(5) "Person" or "taxpayer" means every individual, firm, partnership, joint venture, association, corporation, limited liability company, cooperative, trust, regulated investment company, receiver, and syndicate.

(b) Whenever a taxpayer has, on the date of payment, paid taxes in error or paid taxes against any statute, rule, regulation or clause of the constitution of the state or of the United States, and is due a refund pursuant to this part, and the taxpayer reports to be a debtor in the manner provided by § 67-1-1802(a)(1)(B)(ii), the commissioner shall offset the taxpayer's refund of taxes by the amount of the debt as provided in this section.

(c) This section shall apply to any claim for refund of state taxes filed by any taxpayer in the amount of two hundred dollars ($200) or more that is not eligible for automatic credit or refund pursuant to § 67-1-1802(a)(1)(A). A tax refund shall not be offset to pay the debt of any person who is not the taxpayer due the refund. Whenever a claim for refund is filed by two (2) or more persons, who were jointly and severally liable for the taxes paid, the entire refund amount shall be subject to offset to pay the debt or debts of one (1) or more of the taxpayers.

(d) The following debts shall be used to offset a refund of taxes:

(1) State tax liabilities due pursuant to this title;

(2) Child support due pursuant to title 36, chapters 2, 5, or 6, or pursuant to title 37, chapter 1;

(3) Amounts owed to the unemployment compensation fund pursuant to title 50, chapter 7;

(4) Obligations owing to the bureau of TennCare for overpayment of medical assistance benefits pursuant to title 71, chapter 5;

(5) Student loan or other obligation due to the Tennessee student assistance corporation pursuant to title 49, chapter 4;

(6) Fees, costs or restitution collected by a clerk who serves a court of criminal jurisdiction, if reported pursuant to subsection (f);

(7) Costs of incarceration due pursuant to title 41, chapter 21, part 9;

(8) Judgments and liens in favor of a claimant; and

(9) All other debts owed to any other claimant.

(e) In the event that a taxpayer owes debts to several claimants, priority of set off against any refund shall be as follows:

(1) State tax liabilities;

(2) Child support;

(3) Judgments and liens in favor of a claimant in order of the date entered or perfected; and

(4) All other debts owed to any other claimant in the order in which the debt was incurred.

(f) (1) When a taxpayer reports that any debt is owed to a claimant in the manner provided by § 67-1-1802(a)(1)(B)(ii), and if the commissioner determines such taxpayer is entitled to a refund, then the commissioner shall notify the treasurer and each claimant identified in the documentation accompanying the claim for refund of the department's intent to issue a refund. Such notification shall also include:

(A) The name and address of the taxpayer;

(B) The original tax refund amount;

(C) The proposed offset amount; and

(D) The proposed net tax refund amount.

(2) The notification to the treasurer may include any other information that would assist the treasurer in determining whether the taxpayer may be the owner of unclaimed property held in trust on the owner's behalf. Following receipt of the notification, the treasurer shall verify to the department whether or not the taxpayer is the owner of unclaimed property. The amount of the debt owing to a claimant shall be set off against the amount of the unclaimed property otherwise due the taxpayer.

(3) Following receipt of the notification provided in subdivision (f)(1) and prior to an offset of a tax refund, a claimant shall provide written notice to the debtor, and to the commissioner of revenue, of the claimant's intent to set off all or part of the tax refund to pay the debt. Such notice shall set forth the:

(A) Original tax refund amount;

(B) Proposed offset amount;

(C) Proposed net tax refund amount;

(D) Basis for a claim to the debt and set off;

(E) Taxpayer's right to appeal the proposed offset as provided in subsection (g); and

(F) A toll-free telephone number or other contact information which the debtor may use in obtaining information from the claimant concerning the debt and the proposed offset action.

(g) (1) (A) If any debt has been previously determined to exist and to be due and owing as a result of a final order issued pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, or a judgment entered by any court of record, then a debtor shall be afforded an opportunity for a hearing to determine the continued existence of the debt and whether it remains outstanding. No hearing shall be conducted as provided in this subdivision (g)(1)(A) unless the time limits for appealing any prior final order or judgment have expired as provided by law.

(B) Any debtor who desires a hearing shall submit to the department of revenue a written request for a hearing within twenty (20) days of receipt of the notice provided in subdivision (f)(3). If a hearing is requested, then it shall be held by the commissioner of revenue or the commissioner's designee as provided in the Uniform Administrative Procedures Act. The commissioner may request that an administrative judge or hearing officer employed in the office of the secretary of state conduct the hearing as provided in the Uniform Administrative Procedures Act.

(2) (A) If any debt has not been determined to exist, or to be due and owing as a result of a prior final order or judgment, as provided in subdivision (g)(1)(A), then a debtor shall be afforded an opportunity for a hearing, in accordance with subdivision (g)(2)(B), to determine the existence of the debt, and if so, whether the claimed debt asserted as due and owing is correct.

(B) Any debtor who desires a hearing shall submit to the claimant a written request for a hearing within twenty (20) days of receipt of the notice provided in subdivision (f)(3). The claimant shall notify the department of revenue as to whether the taxpayer filed a timely request for hearing upon the expiration of the twenty-day period for filing such request or receipt of a request for a hearing. If a hearing is requested, then it shall be held by the claimant or the claimant's designee as provided in the Uniform Administrative Procedures Act. If the amount due is incorrect, a proper adjustment shall be made. After entry of a final order following any hearing, the claimant shall send a copy of the final order to the commissioner of revenue.

(3) All final orders issued pursuant to the Uniform Administrative Procedures Act, as provided in subdivision (g)(1) or (g)(2), shall set forth the amount owed by the taxpayer to the claimant that is subject to set off.

(h) (1) The commissioner of revenue shall set off the appropriate amount of a debt against the tax refund if a taxpayer fails to file a timely request for a hearing, or upon receipt of a final order, or as soon thereafter as practicable. Any portion of a tax refund remaining after the offset shall be refunded or credited to a taxpayer, as requested in the claim for refund. The commissioner shall ensure that the appropriate amount of the refund subject to set off is used to satisfy any debts owed by the taxpayer.

(2) The commissioner of revenue shall notify the taxpayer in writing and provide an accounting of the action taken on any refund whenever the commissioner sets off a taxpayer's refund pursuant to this section.

(3) The commissioner of revenue may require a claimant to pay a fee to reimburse the department of revenue's costs of collecting the debt on behalf of a claimant; provided, that the fee shall not exceed five dollars ($5.00) per offset action.

(i) (1) On an annual basis, the department of revenue shall submit to the following claimants a list of taxpayers for the previous year who filed claims for refunds and received such refunds in the amount of two hundred dollars ($200) or more and for which no debts were reported in accordance with § 67-1-1802(a)(1)(B)(i):

(A) Department of human services;

(B) Department of labor and workforce development;

(C) Bureau of TennCare;

(D) Tennessee student assistance corporation;

(E) Administrative office of the courts; and

(F) Attorney general and reporter.

(2) If any such claimant receiving such list has information in its records verifying that a named taxpayer owed a debt as of the date of the claim for refund, such claimant shall notify the department of revenue of the name of the debtor, the amount of the debt, and the date on which the debt was incurred. The clerk who serves a court of criminal jurisdiction shall notify the department if the clerk has determined to participate in the offset provisions of this section. Notwithstanding any other law to the contrary, the department of revenue shall make an assessment against the taxpayer to recover the amount of the debt that would have otherwise been offset against the refund payment. The procedures established in subsection (g) to challenge a proposed offset shall be the sole and exclusive remedies for challenging an assessment made pursuant to this subsection (i); provided, that the debtor is provided information in the notice of assessment about the procedures for challenging such assessment and the twenty-day period for requesting a hearing shall begin from the date of the notice of assessment. Nothing in this section shall require any state agency or its employees or officers to violate strict standards of confidentiality set forth in applicable federal or state law or regulations.

(j) Notwithstanding part 17 of this chapter, or any other law prohibiting disclosure of a taxpayer's identity or tax information, all information exchanged among the department of revenue, the department of treasury, and any claimant necessary to accomplish the purpose of this section is lawful.









Chapter 2 - Income Taxation

§ 67-2-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) (A) "Bond" means all obligations issued by any person, firm, joint-stock company, business trust or corporation organized and doing business under the laws of this state, or any other state, evidenced by an instrument whereby the obligor is bound to pay interest to the obligee regardless of whether the obligor is doing business in this state, or whether the obligation under the terms of which the interest accrues is a mortgage or lien on property located in this state or beyond the jurisdiction of the state;

(B) "Bond" does not include:

(i) Ordinary commercial paper, trade acceptance, etc., maturing in six (6) months or less from the date of issuance; or

(ii) Certificates of deposit, repurchase agreements or similar evidences of indebtedness;

(2) "Commissioner" means the commissioner of revenue;

(3) "Corporate property" means the franchise, corporate excess or intangible value of the corporation as well as all other property;

(4) "Deficiency" means:

(A) The amount by which the tax imposed by this chapter exceeds the amount shown as the tax by the taxpayer upon the taxpayer's return; or

(B) If no amount is shown as the tax by the taxpayer upon the taxpayer's return, or if no return is made, the correct amount of the tax;

(5) "Person," "it," or any other singular pronoun means every natural person, inhabitant, resident, beneficiary of every trust or estate, partnership, joint-stock company, business trust, corporation or any other form of organization in receipt of dividends from corporate stocks and/or interest on bonds as defined in this section, regardless of the sources from which such income is derived, except as otherwise expressly provided. Any person who has a legal domicile in Tennessee shall be subject to the tax imposed; every person who maintains a place of residence in Tennessee for more than six (6) months in the tax year shall be subject to the tax imposed by this chapter, regardless of what place such person may claim as a legal domicile;

(6) "Stocks" means shares of stock issued by corporations chartered and organized under the laws of the state of Tennessee, or of any other state, or of the United States, or of any foreign government, and all interests in partnerships, associations, or trusts represented by transferable evidence of such interest; and

(7) "Taxpayer's tax year" means the calendar year, unless a fiscal year is elected by the taxpayer when the first fiscal year return is due to be filed.



§ 67-2-103 - Tax for state purposes only.

Subject to § 67-2-119, the tax provided for in this part is for state purposes only, and no county or municipality shall have power to levy the tax.



§ 67-2-105 - Back assessments prohibited.

Stocks and bonds upon the income from which a tax is imposed under this chapter shall not be back assessed for taxation by the state or any municipality, county or political subdivision of the state and the state of Tennessee and municipalities, counties and political subdivisions of this state, and the officials and representatives of the state are expressly prohibited from back assessing for ad valorem tax any such stocks and/or bonds for any year or years.



§ 67-2-107 - Returns generally.

(a) Every person liable for the tax or taxes imposed by or levied under the authority of this chapter shall on or before the fifteenth day of the fourth month commencing after the end of the taxpayer's tax year make out, on forms prescribed by the commissioner, and file with the commissioner a statement or return setting out, in detail, the stocks and/or bonds for the receipt of income from which the taxpayer is liable for the tax or taxes imposed by this chapter, each security to be set out separately, and listing opposite each such item or security the amount of income received from the item or security during the taxpayer's preceding tax year; and showing the amount of the tax owing by such person to the state of Tennessee; and showing the residence of the taxpayer at the time of the filing of the return, and the residence of such taxpayer as of twelve o'clock (12:00) noon on the last day of the taxpayer's preceding tax year.

(b) (1) Any such statement or report shall be signed and verified by the oath of the president, vice president, treasurer, assistant treasurer or managing agent in this state of the association, trust or corporation making the statement or report.

(2) Returns filed by individuals shall contain or be verified by a written declaration that the return is made under the penalties of perjury.

(c) The commissioner has the power to require all such other information from any person filing a return as, in the commissioner's opinion, may be necessary to effectuate the purposes of this chapter.

(d) It is the duty of the department to provide suitable blanks and forms on which taxpayers, subject to this chapter, shall make their returns for taxation pursuant to this section.

(e) An extension of six (6) months in which to file the return required by this section, and to pay the tax shown to be due, shall be granted; provided, that a request for extension is made in writing by the taxpayer or the taxpayer's authorized representative on a form prescribed by the commissioner, or by providing a copy of the taxpayer's request for an automatic extension of time to file the federal income tax return for the corresponding tax period. The request shall not be filed on the original due date of the return, but, instead, shall be attached to the return filed on or before the extended due date. Interest, as provided by § 67-1-801(a), shall attach to the unpaid amount due, from the original due date of the return until the date paid. If the taxpayer fails to file the request for extension required by this subsection (e), or if the return is not filed with payment of the tax shown to be due by the extended due date, penalty as provided by § 67-1-804 shall attach as though no extension had been granted.



§ 67-2-108 - Confidentiality of returns.

(a) Except in accordance with proper judicial order or as otherwise required by law, it is unlawful for the commissioner and any deputy, agent, clerk or other officer or employee, to make known in any manner the amount of income or any particular set forth in any report or return required under this chapter, nor shall the information contained in any report filed by any taxpayer under the requirements of this chapter be used by the state or any county or municipality for the purpose of imposing any other or different tax on any such taxpayer; provided, that nothing in this section shall be construed to prohibit the publication of statistics so classified as to prevent the identification of particular reports or returns by legal representatives of the state in any suit or suits for the collection of the tax or any part of the tax or for the penalty and interest imposed by this chapter.

(b) A violation of any of this section is a Class A misdemeanor.

(c) The commissioner of revenue may permit the commissioner of the internal revenue service, or the proper officer of any state imposing a tax similar to that imposed by this chapter, or the authorized representative of either such officer, to inspect the tax return of any corporation, or may furnish to such officer or to the officer's authorized representative an abstract of the return of any corporation or supply the officer or representative with information concerning any item contained in any return; but such permission shall be granted or such information furnished to such officer or representative only if the statutes or regulations of the United States or of such other state, as the case may be, grant substantially similar privileges to the governor or the proper officers of this state charged with the administration of this chapter.

(d) Municipal and county assessors of property shall be permitted by the commissioner and any deputy, agent, clerk, or other officer or employee, to inspect the tax return of any corporation and, upon request of such municipal or county assessors of property, the commissioner and any deputy, agent, clerk, or other officer or employee, shall be required to furnish to such assessor of property or the assessor of property's authorized representative an abstract of the return of any corporation or supply the assessor of property or representative with information concerning any item contained in any return.



§ 67-2-109 - Brokers -- Liability for return and tax.

When and if a broker or commission dealer does not make physical delivery to the broker's or commission dealer's customers of stocks and bonds, income from which is taxable under this chapter, but retains possession or title, or both, in such broker or commission dealer or through a nominee agent depository of such security and receives such income or credit for the stocks and bonds, the broker or commission dealer shall report such income to the commissioner, and pay the tax on the income measured by the dividends or interest credited, or which should be credited, to the accounts of the broker's or commission dealer's customers, unless the broker or commission dealer furnishes to the commissioner a list of the broker's or commission dealer's customers, with the last known address of each, to whom such dividends or interest have been paid or credited and the amount of the dividends or interest.



§ 67-2-110 - Fiduciaries -- Liability for return and tax.

(a) Trustees, guardians, administrators, executors, and other persons acting in a fiduciary capacity who receive income taxable under this chapter for the benefit of residents of Tennessee shall be required to make returns under this chapter and to pay the tax levied by this chapter. However, a trustee of a charitable remainder trust, as defined in Internal Revenue Code § 664, codified in 26 U.S.C. § 664, shall not be required to make returns under this chapter nor to pay the tax, but shall report to each resident beneficiary the amount of taxable income distributed to such resident beneficiary, who shall be liable for the tax under this chapter. Additionally, the trustee of a trust, which is treated under 26 U.S.C. §§ 671-678 as owned by one (1) grantor or one (1) other person and which does not obtain a taxpayer identification number, as permitted under the Internal Revenue Code and accompanying regulations, shall not be required to file returns under this chapter nor to pay the tax, but shall report the total amount of income received by the trustee to the resident grantor or other person, who shall file the return and pay the tax levied by this chapter.

(b) Trustees, guardians, and other persons acting in a fiduciary capacity who are residents of Tennessee, and who receive income on behalf of nonresident beneficiaries, shall not be required to pay tax under this chapter even though such income be derived from stocks or bonds that would otherwise be assessable under this chapter. However, executors or administrators receiving income taxable under this chapter from stocks or bonds that were the property of a decedent who, at the time of death, resided in Tennessee shall pay tax upon the stocks or bonds until the time as such stocks or bonds have been distributed or transferred to distributees or legatees of the decedent.



§ 67-2-111 - Foreign trust beneficiaries -- Liability for return and tax.

(a) Any resident of Tennessee who receives income from a trust estate located outside the state of Tennessee, any portion of which is invested in securities, the income from which is taxable under this chapter, whether the trust estate be revocable or irrevocable, shall file with the commissioner, as part of the resident's income tax return, a sworn statement of the trustee, executor or other administrator of the trust estate showing what portion of the total income received by such Tennessee resident from such estates was derived from securities, the income from which is taxable under this chapter.

(b) If such resident fails to file such sworn statement from the trustee, executor or other administrator, then the resident shall report for income taxation in the manner otherwise provided in this chapter the entire amount of income received by the resident from such trust estate.



§ 67-2-112 - Date tax due -- Member of armed forces serving during period of hostilities.

(a) The tax or taxes due and payable on account of income received during a taxpayer's tax year shall be paid in full on or before the fifteenth day of the fourth month commencing after the end of the taxpayer's tax year.

(b) (1) No tax owed under this chapter by a person in the armed forces of the United States, or called into active military service of the United States, as defined in § 58-1-102, from a reserve or national guard unit, shall be due until one hundred eighty (180) days following the conclusion of hostilities in which such person is actually engaged outside the United States or one hundred eighty (180) days after such person is transferred from the theater of operations of such hostilities, whichever is sooner.

(2) A person claiming this delay shall present proof, satisfactory to the commissioner, of such person's deployment and stationing outside the United States during a period of hostilities and proof of such person's return from such deployment.

(3) This subsection (b) shall expressly apply to personnel stationed outside the United States during Operation Enduring Freedom or other hostilities where the military personnel are entitled to combat compensation as determined by the United States department of defense.

(4) The estate of any such person who is killed in action in such hostilities shall owe no tax under this chapter, and any liability for any such tax, penalty or interest is forgiven.



§ 67-2-113 - Powers of commissioner -- Assistants.

(a) The commissioner has full supervision of the administration and enforcement of this chapter and of the collection of all taxes imposed under this chapter.

(b) The commissioner is empowered to call upon other departments of the state for such information and assistance as the commissioner may deem necessary.

(c) The commissioner has the power to compel the attendance of witnesses and the production of evidence, by subpoena, to administer oaths and to take testimony in relation to any matter under this chapter.

(d) The commissioner may designate such deputies, appraisers, agents and other assistants as may be necessary for carrying out the full purpose and intent of this chapter. Such deputies, appraisers, agents and assistants, so designated by the commissioner, shall be empowered to represent the commissioner and to perform such duties as are, by this chapter, required of the commissioner, including the power to issue subpoenas and administer oaths, and shall make bonds for the faithful performance of their duties, such bonds to be in such amounts and with such surety or sureties as the commissioner may prescribe.

(e) The commissioner is further authorized and empowered to and the commissioner shall make all necessary rules and regulations not inconsistent with the terms of this chapter, which rules and regulations shall have the force and effect of law, for the purpose of fully carrying out, interpreting properly, enforcing, and giving effect to this chapter.



§ 67-2-114 - Interest and penalties -- Armed forces exclusion -- Assessment or collection of tax or liability.

(a) In computing the interest and penalty payable under this section, there shall be excluded, in the case of an individual serving in the armed forces of the United States, or serving in support of such armed forces in an area designated by the president of the United States by executive order as a "combat zone," at any time during the period designated by the president by executive order as the period of combatant activities in such zone, or hospitalized outside the states of the union and the District of Columbia as a result of injury received or disease incurred while serving in such an area during such time, the period of service in such area, plus the period of continuous hospitalization outside the states of the union and the District of Columbia attributable to such injury or disease and the next ninety (90) days thereafter.

(b) The assessment or collection of any income tax or of any liability to the state of Tennessee with respect to any such tax, or any action or proceeding by or on behalf of the state in connection with the tax, may be made, taken, begun, or prosecuted in accordance with law, without regard to subsection (a), unless prior to such assessment, collection action or proceeding it is ascertained that the individual concerned is entitled to the benefits of subsection (a).



§ 67-2-115 - Determination of tax by commissioner.

(a) As soon as practicable after the return required is filed, the commissioner shall examine it and determine the correct amount of the tax. If the required return is not filed on or before the date due, the commissioner shall determine the amount of the tax upon the basis of any information the commissioner may possess or obtain.

(b) Whenever in the judgment of the commissioner it is deemed necessary, the commissioner may require any person, by notice served upon the person by mail, to render under oath such statements or to reveal such information and records as the commissioner deems sufficient to show whether or not such person is liable for tax under this chapter.

(c) (1) If the commissioner, in determining the correct amount of the tax, determines that there is a deficiency in respect of the tax imposed by this chapter, the commissioner shall send notice of the deficiency to the taxpayer by mail and shall make demand for the amount of the deficiency, which amount shall be paid by the taxpayer.

(2) The deficiency, regardless of when paid, shall, for purposes of computing interest and penalty on the deficiency, be deemed to have been due on the due date provided in § 67-2-112, that is, the fifteenth day of the fourth month commencing after the end of the taxpayer's tax year.

(3) Notice of deficiency may be issued for the purpose of making or revising, correcting, and/or increasing assessments and/or returns or reports of persons for the year in which such notice may be issued and/or five (5) years preceding such year, but no longer or otherwise; provided, that in the case of a fraudulent return with intent to evade tax or of a failure to file a return, the statute of limitations will not apply.



§ 67-2-116 - Distress warrant.

The commissioner may issue a distress warrant for the collection of the tax imposed by this chapter, together with interest and penalty on the tax, in accordance with § 67-4-110(a)-(d).



§ 67-2-117 - Commissioner -- Payment of revenue to comptroller of the treasury.

It is the duty of the commissioner, within thirty (30) days after the receipt by the commissioner of any taxes imposed by the terms of this chapter, to turn over to the comptroller of the treasury the tax or taxes collected in accordance with the terms and provisions of this chapter, less the necessary expenses for the administration of this chapter, which expenses shall not exceed ten percent (10%) of the first two hundred thousand dollars ($200,000), of taxes collected under this chapter during any fiscal year, and five percent (5%) of taxes so received in excess of the sum of two hundred thousand dollars ($200,000). At the time the commissioner turns over such tax to the comptroller of the treasury, the commissioner shall furnish to the comptroller of the treasury a duplicate statement giving the names of the taxpayers, their respective addresses and the amounts paid and dates of payment, and the comptroller of the treasury shall cause such list so furnished to be checked back with the original records in the office of the commissioner, to the end that the statement so furnished to the comptroller of the treasury may be audited and verified.



§ 67-2-118 - Disposition of proceeds from penalties.

A sum not to exceed three fifths (3/5) of all penalties collected during the preceding fiscal year may be used for administrative purposes and for the collection of the tax or taxes imposed by this chapter, such sum to be in addition to that authorized by § 67-2-117.



§ 67-2-119 - Disposition of revenue.

(a) Of the taxes collected under this chapter upon income from stocks and bonds taxable at the rate of six percent (6%) per annum, five eighths (5/8) shall be paid into the general fund of the state treasury and the remaining three eighths (3/8) shall be distributed among the cities and counties of the state.

(b) Where a taxpayer residing within the corporate limits of any municipality pays a tax imposed at the rate of six percent (6%) per annum, then three eighths (3/8) of the net tax collected from such taxpayer shall be returned to the city within which such taxpayer resides.

(c) Where a taxpayer residing in a county, but outside the corporate limits of any municipality, pays a tax imposed by this chapter at the rate of six percent (6%) per annum, then three eighths (3/8) of the net tax collected from such taxpayer shall be returned to the county within which such taxpayer resides.

(d) In each instance, the payment to cities and counties covering collections made under this section during any fiscal year shall be made on or before July 31 immediately following the close of that year.



§ 67-2-120 - Taxpayer remedies.

Nothing contained in this chapter shall be construed, in any way, to prevent any taxpayer from showing any legal remedy provided by law, and the taxpayer shall have all the remedy, legal and equitable, now allowed any person for the recovery of taxes and revenue improperly collected by paying the tax under protest.



§ 67-2-121 - Violations -- Criminal penalties.

(a) Any person failing to file a return, as required by § 67-2-107, or any person violating any rule or regulation that may be promulgated by the commissioner under the authority vested in the commissioner in this chapter, commits a Class C misdemeanor.

(b) The making of a false return with intent to defeat the tax constitutes a Class E felony.



§ 67-2-122 - Taxes paid on out-of-state shares of Subchapter S corporation.

A resident individual who is a shareholder of a Subchapter S corporation that is incorporated and doing business in another state may deduct from the tax otherwise due under this chapter the tax paid to the other state as a result of such income, distributions or dividends; provided, that there exists a tax credit reciprocity agreement between Tennessee and the other state. In no case shall the credit permitted under this section exceed the tax that would be payable to this state.



§ 67-2-123 - Implementation of income tax incentive for participation in college savings plans.

(a) The department shall assist the board of trustees of the baccalaureate education system trust fund program in the implementation of an income tax incentive established under § 49-7-805(4) that shall include, but not be limited to, college savings plan incentive inserts in the department's income tax notifications, providing college savings plan incentives information with any web site tax payment form, sending other notifications about college savings incentives by electronic means, and providing information about college savings incentives through any other web-based means.

(b) For any insert included in the mailing of renewal notices that causes the total postal weight to be over one ounce (1 oz.) as permitted by the United States postal service, the board of trustees of the baccalaureate education system trust fund program shall pay the increased cost of mailing.






Chapter 3 - Petroleum Products and Alternative Fuels Tax Law

Part 1 - General Provisions

§ 67-3-101 - Short title.

This chapter shall be known and may be cited as the "Petroleum Products and Alternative Fuels Tax Law."



§ 67-3-102 - Purpose of chapter -- Construction.

It is the intent of the general assembly in enacting this chapter to:

(1) Establish an efficient and effective motor fuel tax collection and enforcement system adequate to substantially deter motor fuel tax evasion emanating from sources inside and outside this state;

(2) Amend prior Tennessee law to change the point of taxation of diesel fuel; and

(3) Maintain the previously existing system of taxation of petroleum products to the greatest extent possible within the framework of the modifications listed in subdivisions (1) and (2).



§ 67-3-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agricultural purposes" means operating tractors or other farm equipment used exclusively, whether for hire or not, in plowing, planting, harvesting, raising or processing of farm products at a farm, nursery or greenhouse; or operating farm irrigation systems; when such vehicles or equipment are not operated upon the public highways of this state;

(2) "Alternative fuel" means a liquefied petroleum gas or compressed natural gas product used in an internal combustion engine or motor to propel any form of motor vehicle, machine, or mechanical contrivance. "Alternative fuel" includes all forms of fuel commonly known as butane, propane, or compressed natural gas;

(3) [Deleted by 2007 amendment, effective July 1, 2013.]

(4) "Blend stock" means any petroleum product component of gasoline, such as naphtha, reformate, or toluene, that can be blended for use in a motor fuel. However, "blend stock" does not include any substance that will be ultimately used for consumer non-motor fuel use and is sold or removed in drum quantities of not more than fifty-five gallons (55 gals.) at the time of the removal or sale;

(5) "Blended fuel" means a mixture composed of gasoline or diesel fuel and another liquid, other than a minimal amount of a product such as carburetor detergent or oxidation inhibitor, that can be used as a fuel in a highway vehicle;

(6) "Blender" means any person that produces blended motor fuel outside the bulk transfer/terminal system;

(7) "Blending" means the mixing of one (1) or more petroleum products, with or without another product, regardless of the original character of the product blended, if the product obtained by the blending is capable of use or otherwise sold for use in the generation of power to propel a motor vehicle, an airplane, a motorboat, or other mechanical contrivance. "Blending" does not include blending that occurs in the process of refining by the original refiner of crude petroleum or the blending of products known as lubricating oil and greases;

(8) "Bonded importer" means a person with a valid bonded importer's license under § 67-3-606;

(9) "Bulk end user" means a person who receives into the person's own storage facilities, for the person's own consumption, transport lots of taxable motor fuel;

(10) "Bulk export" means the movement of petroleum products from a point in Tennessee to another state by means of transport truck, pipeline, marine vessel or rail, including any quantity of petroleum product placed by the manufacturer into the vehicle fuel supply tank of a newly manufactured motor vehicle;

(11) "Bulk plant" means a motor fuel storage and distribution facility that is not a terminal and from which motor fuel may be removed at a rack;

(12) "Bulk transfer" means any transfer of a petroleum product within the bulk transfer/terminal system from one location to another by pipeline or marine delivery;

(13) "Bulk transfer/terminal system" means the motor fuel distribution system consisting of refineries, pipelines, vessels, and terminals. Thus, gasoline in a refinery, pipeline, vessel, or terminal is in the bulk transfer/terminal system. Taxable motor fuel in the fuel supply tank of any engine, or in any tank car, rail car, trailer, truck, or other equipment suitable for ground transportation is not in the bulk transfer/terminal system;

(14) "Commissioner" means the commissioner of revenue or the commissioner's designated subordinate official;

(15) "Computer-type pump" means a pump used to dispense fuel, that has meters for registering the total sales price and gallons sold, and displays the price per gallon on the dispenser;

(16) "Customer-controlled pump" means a pump used for dispensing motor fuel directly to a customer who can access the pump by way of a personal key, an identification number, or a customer card that is assigned to the customer by a licensed wholesaler;

(17) "Dead storage" means the amount of taxable motor fuel that will not be pumped out of a storage tank because the motor fuel is below the mouth of the draw pipe. For this purpose, a vendor may assume that the amount of motor fuel in dead storage is two hundred gallons (200 gals.) for a tank with a capacity of less than ten thousand gallons (10,000 gals.), and four hundred gallons (400 gals.) for a tank with a capacity of ten thousand gallons (10,000 gals.) or more;

(18) "Department" means the department of revenue;

(19) "Destination state" means the state, territory, or foreign country to which petroleum products are directed for resale or use;

(20) "Diesel fuel" means any liquid that is commonly or commercially known or sold as a fuel that is suitable for use in a diesel-powered highway vehicle. A liquid meets this requirement if, without further processing or blending, the liquid has practical and commercial fitness for use in the propulsion engine of a diesel-powered highway vehicle. "Diesel fuel" does not include jet fuel or kerosene unless sold for use in a diesel-powered highway vehicle or used in such vehicles, in which case the fuel shall be deemed diesel fuel for taxation purposes. With regard to jet fuel, it is further provided that the buyer must be registered to purchase jet fuel subject to federal taxes applicable to jet fuel, and the vendor must obtain certification of such fact satisfactory to the department prior to making the sale;

(21) "Diesel-powered highway vehicle" means a motor vehicle, propelled by a diesel-powered engine, that is operated, or intended to be operated, on a highway;

(22) "Distributor report" means the report required under § 67-3-701;

(23) "Diverted shipment" means any shipment of a petroleum product where the movement of that product by a transporter is changed from the original point of destination to another point of destination;

(24) "Dyed diesel fuel" means diesel fuel dyed under United States environmental protection agency rules for high sulfur diesel fuel, or dyed under internal revenue service rules for low sulphur fuel, or dyed pursuant to any other requirements subsequently set by the environmental protection agency or internal revenue service, including any invisible marker requirements;

(25) "Ethanol" means fuel grade ethanol;

(26) "Export" means to obtain petroleum products in this state for sale, use, or distribution in another state. In applying this definition, the delivery of petroleum products outside Tennessee by or for the vendor constitutes an export by the vendor, and the delivery of petroleum products outside Tennessee by or for the purchaser constitutes an export by the purchaser;

(27) "Exporter" means any person, other than a supplier, who purchases or otherwise holds title to taxable petroleum products in this state for the purpose of transporting or delivering the products to another state or country;

(28) "Farm products" means flowers and plants, including cut flowers, flowering plants, potted plants, vegetables and vegetable plants, trees, shrubs, vines, ornamentals, sod, and mushrooms. "Farm products" also means livestock and poultry raised for food, including dairy products;

(29) "Fuel alcohol" means any alcohol used or intended for use as fuel in a combustion engine or heating oil system;

(30) "Fuel grade ethanol" means a product that meets the American Society for Testing and Materials (ASTM) standard in effect on January 1, 1995, and any successor rule, as the D-4806 specification for denatured fuel grade ethanol, for blending with gasoline for use as automatic spark-ignition engine fuels;

(31) "Fuel transportation vehicle" means a vehicle designed for highway use that is also designed or used to transport motor fuels, including transport trucks and tank wagons;

(32) "Gallon" or "net gallon" means the amount of petroleum product, corrected to a temperature of sixty degrees Fahrenheit (60 degreesF) and a pressure of fourteen and seven tenths pounds per square inch (14.7 p.s.i.), necessary to completely fill a standard United States gallon liquid measure;

(33) "Gasohol" means a blended fuel composed of gasoline and ethanol;

(34) "Gasoline" means all products commonly or commercially known or sold as gasoline that are suitable for use as a motor fuel, but does not include any product that is sold as a product other than gasoline and has an ASTM octane number of less than seventy-five (75) as determined by the "motor method"; and does not include aviation gasoline; provided, that the buyer is registered to purchase aviation gasoline free of tax, and the vendor obtains certification of such fact satisfactory to the department prior to making the sale;

(35) "Governmental agency" means a department of a local, state or federal government, where such department is organized by and accountable to the authority of the executive, legislative, or judicial branch of that government; but does not include a private organization, association, or contractor, whether for profit or not, unless specifically identified in this chapter. For the purpose of this chapter, "governmental agency" includes a rescue squad chartered by the state as a nonprofit corporation or association and that is a member of the Tennessee Association of Rescue Squads, and a volunteer fire department chartered by the state as a nonprofit corporation or association;

(36) "Gross gallons" means the total measured product, exclusive of any temperature or pressure adjustments, considerations or deductions;

(37) "Heating oil" means a motor fuel that is burned in a boiler, furnace, or stove for heating or industrial processing purposes;

(38) "Highway vehicle" means a self-propelled vehicle that is designed for use on a highway;

(39) "Import" means to bring petroleum products into this state by any means of conveyance other than in the fuel supply tank of a motor vehicle. In applying this definition, the delivery of petroleum products into this state from outside Tennessee by or for the vendor constitutes an import by the vendor, and the delivery of petroleum products into this state from outside Tennessee by or for the purchaser constitutes an import by the purchaser;

(40) "In this state" means the area inside the boundaries of Tennessee, but does not include the midstream of waterways that border the state;

(41) "Invoiced gallons" means the gallons actually billed on an invoice from a vendor;

(42) "K-1 kerosene" means burner fuel designed for unvented space heaters which meets ASTM standard D-3699, in effect on January 1, 1995, and any successor rule, as the specification for K-1 kerosene;

(43) "Kerosene" has the same meaning as defined by the ASTM standards for kerosene;

(44) "Liquid" means any substance that is liquid at temperatures in excess of sixty degrees Fahrenheit (60 degreesF) and at a pressure of fourteen and seven-tenths pounds per square inch (14.7 p.s.i.) absolute;

(45) "Local transit company" means a person that is a scheduled, common carrier, public passenger, land transportation service, serving regular routes within a municipality and the territory adjacent to the municipality, or within a metropolitan government created under title 7, chapters 1-3, and that generates at least sixty percent (60%) of the total passenger fare from such routes; provided, that the operation is supervised, regulated, and controlled as a street railway company, under § 65-16-101 [repealed], and all legislative and statutory provisions applicable thereto;

(46) "Local transit service" means service furnished by a local transit company;

(47) "Motor fuel" means gasoline, diesel fuel and blended fuel;

(48) "Motor fuel transporter" means a person who transports motor fuel by transport truck, railroad tank car, marine vessel or pipeline;

(49) "Motor vehicle" means a vehicle that is propelled by an internal combustion engine or motor and is designed to permit the vehicle's use on highways. "Motor vehicle" does not include:

(A) Farm machinery, including machinery designed for off-road use but capable of movement on roads at low speeds;

(B) A vehicle operated on rails; or

(C) Machinery designed principally for off-road use, unless such machinery is licensed to operate on Tennessee highways;

(50) "Permissive supplier" means any person who is not subject to the general taxing jurisdiction of this state, but who:

(A) Is a position holder in a federally qualified terminal located outside this state;

(B) Is registered under § 4101 of the Internal Revenue Code, codified in 26 U.S.C. § 4101, for transactions in taxable motor fuels in the bulk transfer/terminal distribution system; and

(C) Acquires product in such out-of-state terminals from position holders in transactions that otherwise qualify as two-party exchanges;

(51) "Person" means a natural person, partnership, firm, association, corporation, limited liability company, court appointed representative, state, political subdivision or any other entity, group, or syndicate;

(52) "Petroleum products" means all benzol, gasoline, burning oil, distillate, fuel oil, gas oil, kerosene, naphtha, or any other volatile substance, excluding propane, reflecting a gravity of sixteen degrees (16 degrees) or above on the American Petroleum Institute (API) scale; with the exception of those substances with a kinematic viscosity greater than seventy (70) centistokes at one hundred twenty-two degrees Fahrenheit (122 degreesF) and a flash point greater than one hundred fifty degrees Fahrenheit (150 degreesF); produced from petroleum, natural gas, oil shale or coal, by whatever trade name known, or substitutes therefor, including fuel alcohol, sold or used or stored in this state, separately or in combination, for any purpose whatever, by any user or storer, whether or not manufactured in this state;

(53) "Position holder" means the person who holds the inventory position in petroleum products in a terminal, as reflected on the records of the terminal operator. A person holds the inventory position in petroleum products when that person has a contract with the operator for the use of storage facilities and terminaling services for petroleum products at the terminal. "Position holder" includes a terminal operator who owns petroleum products in the terminal;

(54) "Public highway" means the entire width between boundary lines of each public-maintained way in this state, including streets and alleys in cities and towns, when any part of the way is open to the public use for vehicle travel;

(55) "Qualified terminal" means a qualified terminal as defined under the Internal Revenue Code, regulation and practices, that has been assigned a terminal control number (TCN) by the internal revenue service;

(56) "Rack" means a mechanism for delivering motor fuel from a refinery, terminal, or bulk plant into a railroad tank car, a transport truck or another means of bulk transfer outside of the bulk transfer/terminal system;

(57) "Refiner" means a person that owns, operates, or otherwise controls a refinery within the United States;

(58) "Refinery" means a facility used to produce motor fuel from crude oil, unfinished oils, natural gas liquids, or other hydrocarbons, and from which motor fuel may be removed by pipeline, by marine vessel, or at a rack; provided, that "refinery" also means a facility used to produce fuel alcohol;

(59) "Removal" means any physical transfer other than by evaporation, loss, or destruction, of petroleum products from a terminal, manufacturing plant, customs custody, pipeline, marine vessel (e.g., barge or tanker), refinery or any receptacle that stores petroleum products;

(60) "Retail station" means any service station, garage, truck stop or other outlet dispensing motor fuel from a container equipped with a computer-type pump that measures fuel passing through it;

(61) "Retailer" means a person that engages in the business of selling or distributing petroleum products to the end user within this state through a retail station;

(62) "State" means the state of Tennessee;

(63) (A) "Supplier" means a person that meets all the following conditions:

(i) Is subject to the general taxing jurisdiction of this state;

(ii) Is registered under § 4101 of the Internal Revenue Code, codified in 26 U.S.C. § 4101, for transactions in taxable motor fuels in the bulk transfer/terminal system; and

(iii) Is one (1) of the following:

(a) Is the "position holder" in a terminal or refinery in this state, or is one who receives fuel or fuel alcohol from a position holder within a terminal or refinery in this state;

(b) Imports taxable petroleum products into this state from a foreign country;

(c) Acquires taxable petroleum products from a terminal or refinery outside this state for import into this state on such person's account;

(d) Produces fuel alcohol or alcohol derivative substances in this state; or

(e) Is the receiving supplier on a two-party exchange;

(B) A terminal operator shall not be considered a "supplier" merely because the terminal operator handles taxable petroleum products consigned to it within a terminal. When used in this chapter, other than in this section, "supplier" shall be deemed to also refer to the term "permissive supplier" unless provided otherwise;

(64) "Tank wagon" means a straight truck having multiple compartments designed or used to carry petroleum products;

(65) "Taxable motor fuel" means gasoline, diesel fuel, kerosene, and blends thereof, and any other substance blended with any of these fuels;

(66) "Terminal" means a storage and distribution facility for taxable motor fuel, supplied by pipeline or marine vessel, that is registered as a qualified terminal by the internal revenue service;

(67) "Terminal bulk transfer" means a transfer of petroleum products in any of the following instances:

(A) Marine barge movements of fuel from a refinery or terminal to a refinery or terminal;

(B) Pipeline movements of fuel from a refinery or terminal to a refinery or terminal;

(C) Rail movements of fuel from a refinery or terminal to a refinery or terminal;

(D) Book transfers of product within a terminal between suppliers prior to completion of removal across the rack; or

(E) Two-party exchanges between licensed suppliers within a terminal;

(68) (A) "Terminal operator" means a person that:

(i) Owns, operates, or otherwise controls a terminal; and

(ii) Does not use a substantial portion of the taxable motor fuel that is transferred through or stored in the terminal for its own use, i.e., for its own consumption or in the manufacture of products other than motor fuel;

(B) A terminal operator may own the taxable motor fuel that is transferred through or stored in the terminal;

(69) "Transmix" means the buffer or interface between two (2) different products in a pipeline shipment, or a mix of two (2) different products within a refinery or terminal that results in an off-grade mixture;

(70) "Transport truck" means a semi-trailer combination rig or tank wagon designed or used for the purpose of transporting petroleum products over the highways;

(71) "Transporter" means any operator of a pipeline, barge, railroad or transport truck engaged in the business of transporting petroleum products;

(72) "Two-party exchange" means a transaction in which a petroleum product is transferred from one licensed supplier or licensed permissive supplier to another licensed supplier or licensed permissive supplier pursuant to an exchange agreement:

(A) Which transaction includes a transfer from the person that holds the inventory position for taxable motor fuel in the terminal as reflected on the records of the terminal operator; and

(B) The exchange transaction is completed prior to removal of the product from the terminal by the receiving exchange partner;

(73) "Undyed diesel fuel" means diesel fuel not dyed under United States environmental protection agency rules for high sulfur diesel fuel nor dyed under internal revenue service rules for low sulphur fuel, nor pursuant to any other requirements subsequently set by the environmental protection agency or internal revenue service;

(74) "Vehicle fuel supply tank" means any receptacle on a motor vehicle designed to supply fuel for the propulsion of the motor vehicle or from which fuel is supplied for the propulsion of the motor vehicle;

(75) "Vessel" means a barge or other marine conveyance used to transport petroleum products in bulk; and

(76) "Wholesaler" means a person who acquires petroleum products from a supplier, importer or from another wholesaler, for subsequent sale and distribution at wholesale by tank cars, transport trucks or vessels.






Part 2 - Imposition of Taxes and Fees

§ 67-3-201 - Gasoline tax.

(a) Subject to exemptions provided in part 4 of this chapter, a privilege tax of twenty cents (20cent(s)) per gallon is imposed upon all gasoline, fuel alcohol and substitutes therefor, imported into the state; the tax being levied when the product first comes to rest in the state. The tax shall also be imposed on all gasoline or substitutes therefor refined, manufactured, produced, or compounded in this state, and thereafter sold, stored or distributed in this state. The tax imposed by this section shall be collected and paid at those times, in the manner, and by those persons specified in this chapter.

(b) No fuel shall be included in the measure of the tax liability under this section unless it shall have previously come to rest within the meaning of the commerce clause of the Constitution of the United States.



§ 67-3-202 - Diesel tax.

(a) Subject to exemptions provided in part 4 of this chapter, a use tax of seventeen cents (17cent(s)) per gallon is imposed upon all diesel fuel and all fuel other than gasoline that is suitable for use in a diesel-powered vehicle or that is used or consumed in this state to produce power for propelling motor vehicles; it being the purpose and intent of this section that the taxes being levied on taxable motor fuels under this chapter are in fact a levy and assessment on the consumer, and the levy and assessment on other persons as specified in this chapter are as agents of the state for the collection of such tax.

(b) The tax imposed by this section shall be collected and paid at those times, in the manner, and by those persons specified in this chapter.

(c) Except when used by a commercial carrier to produce power for a means of transportation, as defined in the Transportation Fuel Equity Act, compiled in part 14 of this chapter, diesel fuel that is indelibly dyed in accordance with internal revenue service regulations and is legal for exempt use only shall not be considered subject to the diesel tax imposed under this section.



§ 67-3-203 - Special privilege tax.

Subject to exemptions provided in part 4 of this chapter, in addition to the taxes imposed on motor fuels in §§ 67-3-201 and 67-3-202, a special privilege tax of one cent (1cent(s)) per gallon is imposed on all petroleum products. The tax imposed by this section shall be collected and paid at those times, in the manner, and by those persons specified in this chapter.



§ 67-3-204 - Environmental assurance fee.

Subject to exemptions provided in part 4 of this chapter, in addition to the taxes imposed on petroleum products in §§ 67-3-201 -- 67-3-203, an environmental assurance fee as provided in § 68-215-110 is imposed on all petroleum products. The fee imposed by this section shall be collected and paid at those times, in the manner, and by those persons specified in this chapter.



§ 67-3-205 - Export tax.

An export tax of one-twentieth of one cent (1/20 of 1cent(s)) per gallon is levied upon all of the petroleum products, subject to the special privilege tax provided at § 67-3-203, which are stored in this state, or have come to rest after shipment in interstate commerce and are stored in this state, and are subsequently exported to points outside of this state. If with respect to these petroleum products the special privilege tax has already been paid, then nineteen-twentieths (19/20) of the special privilege tax may be credited on a monthly return, or in the alternative, refunded.



§ 67-3-206 - Maintenance of funding under highway trust fund.

(a) Notwithstanding any law to the contrary, if the federal government reduces or eliminates any or all taxes imposed by title 26 of the United States Code and allocated by chapter 98 of that title of the federal highway trust fund, compiled in 26 U.S.C. § 9501 et seq., the existing state tax imposed on the sale and/or use of such products shall be adjusted so as to maintain the amount of funding for the Tennessee department of transportation generated by the federal tax. The adjustment in the state tax shall become effective simultaneously with the reduction in the federal tax. The department of revenue is directed to collect such taxes and allocate such taxes in their entirety, less the appropriate cost of administration, to the state highway trust fund for use by the department of transportation. If the federal government elects to increase any or all taxes imposed by title 26 of the United States Code and allocated by chapter 98 of that title to the federal highway trust fund after it has reduced or eliminated such taxes, the state tax on the sale and/or use of such products is reduced equal to the amount of the increase by the federal government. No amounts of revenue received pursuant to this section shall be pledged specifically to the payment of debt service on any state bond or note.

(b) [Deleted by 2013 amendment, effective July 1, 2013.]






Part 3 - Measurement of Tax

§ 67-3-301 - Measurement of gasoline tax.

The tax imposed by § 67-3-201 on taxable gallons imported into this state by a licensed importer shall be measured and levied at the time the product first comes to rest in this state. On a product refined, produced, or compounded in this state, the tax shall be measured and levied on any finished product when first placed into storage for sale or use. For a product removed from a qualified terminal or refinery outside this state, destined for this state under a tax pre-collection election provided in § 67-3-503, the tax shall be measured and levied at the time the product is removed across the terminal rack of such out-of-state facility, as if the product were imported and came to rest in Tennessee.



§ 67-3-302 - Measurement of diesel tax.

(a) The tax imposed by § 67-3-202 shall be measured by taxable gallons removed, other than through a bulk transfer, by a licensed supplier:

(1) From the bulk transfer/terminal system or from a qualified terminal or refinery within this state;

(2) From the bulk transfer/terminal system or from a qualified terminal or refinery outside this state for delivery to a location in this state as represented on the shipping papers; provided, that the supplier imports such taxable motor fuel for the supplier's own account, or such supplier has made a tax pre-collection election under § 67-3-503;

(3) Upon sale in a qualified terminal or refinery in this state to an unlicensed supplier; or

(4) In other cases in the same manner as the tax imposed by § 4081 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 4081, or the Code of Federal Regulations.

(b) With respect to the operator of a terminal in this state, the tax imposed by § 67-3-202 shall be measured and levied annually on taxable motor fuel by the amount by which net gallons lost or unaccounted for, including transmix, within the terminal exceed the sum of net gallon gains, plus one-half of one percent (0.5%) times the number of all net gallons removed from such terminal across the rack or in bulk.



§ 67-3-303 - Measurement of special privilege tax and environmental assurance fee.

(a) The tax imposed by § 67-3-203 and the fee imposed by § 67-3-204 on petroleum products shall be measured by gallons of petroleum products removed, other than through a bulk transfer, by a licensed supplier:

(1) From the bulk transfer/terminal system or from a qualified terminal or refinery within this state;

(2) From the bulk transfer/terminal system or from a qualified terminal or refinery outside this state for delivery to a location in this state as represented on the shipping papers; provided, that the supplier imports such taxable petroleum products for the supplier's own account, or such supplier has made a tax pre-collection election under § 67-3-503;

(3) Upon sale in qualified terminal or refinery in this state to an unlicensed supplier; or

(4) In other cases in the same manner as the tax imposed by § 4081 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 4081, or the Code of Federal Regulations.

(b) Anything to the contrary notwithstanding, the special privilege tax and the environmental assurance fee on gasoline shall be measured and levied at the time the product first comes to rest in this state.

(c) With respect to the operator of a terminal in this state, the tax imposed by § 67-3-203 and the fee imposed by § 67-3-204, shall be measured and levied annually on petroleum products other than gasoline by the amount by which net gallons lost or unaccounted for, including transmix, within the terminal exceed the sum of net gallon gains, plus one-half of one percent (0.5%) times the number of all net gallons removed from such terminal across the rack or in bulk.



§ 67-3-304 - Measurement of floorstock tax.

(a) The taxes and fees imposed by §§ 67-3-202 -- 67-3-204, on the date of an increase in the tax rate, shall be applicable to previously taxed petroleum products in inventory held for sale by a wholesaler.

(b) The tax imposed by § 67-3-201, on the date of an increase in the tax rate, shall be applicable to previously taxed gasoline in inventory held by a supplier, bonded importer, importer or wholesaler, except inventory held at retail.

(c) The tax imposed by § 67-3-202 shall be applicable to all nonexempt inventory held by any person outside of the bulk transfer/terminal system in this state to the extent such inventory has not previously been subject to the tax imposed by this state under the predecessor motor fuel tax statute; provided, that no tax shall be payable with respect to dyed diesel fuel or fuel held by an exempt user, including governmental agencies described under § 67-3-401.

(d) Persons in possession of taxable petroleum products subject to this section shall take an inventory at the start of business on the date that the increased tax rate becomes effective and on January 1, 1998, to determine the gallons in storage for purposes of determining the taxes and/or fees; provided, that in determining the amount of taxable petroleum products taxes and fees due under this section:

(1) The person may exclude the amount of taxable petroleum products in dead storage;

(2) For the inventory taken on January 1, 1998, the person may exclude gallons on which taxes and fees at the full rate have previously been paid;

(3) The person may exclude gallons of dyed diesel fuel from the tax imposed by § 67-3-202 only; and

(4) The person shall report the gallons listed in this section on forms provided by the commissioner.

(e) Where gallons in taxable inventory have not previously been subject to the predecessor motor fuel tax statute, the amount of the inventory tax is equal to the tax rate times the gallons in storage, as determined under subsection (c). In the case of an increase in the tax rate, the inventory tax is equal to the new tax rate minus the previous tax rate times the number of gallons previously taxed.

(f) Payment of this floorstock tax shall be made in accordance with § 67-3-511.






Part 4 - Exemptions and Refunds

§ 67-3-401 - Governmental agency exemption.

(a) There shall be exempted from the taxes and fees imposed in part 2 of this chapter any governmental agency that holds an active exemption permit issued by the department.

(b) Each governmental agency making purchases of petroleum products shall, prior to the purchase of such products, acquire a valid exemption permit issued by the commissioner. The exemption permit shall be numbered and shall entitle such governmental agency to purchase petroleum products tax exempt for a period of four (4) years from the date of issuance. The permittee shall make application for renewal prior to the expiration of the permit.

(c) If any governmental agency, to which an exemption permit has been issued, loses its status as a governmental agency during the effective period of any such permit, the permit shall be void and shall be immediately surrendered to the department.

(d) In order to be entitled to the exemption, the governmental agency shall receive, store, handle and use the petroleum products strictly in the following manner:

(1) Purchase only from a licensed importer, supplier or wholesaler, and in lots of at least five hundred gallons (500 gals.), except as provided in subsections (i) and (j). Delivery of such fuel shall be completed within seventy-two (72) hours following commencement of the delivery. The five-hundred-gallon requirement may be met by the combined shipment of any petroleum products during the seventy-two-hour period;

(2) Store in a storage facility either owned or leased by such agency. In the event the facility is leased, it shall be separate and apart from the commercial storage facilities of any motor fuel vendor, and the storage facility must be kept under the exclusive control of the governmental agency at all times. In order for the leased facility to comply with this subsection (d), a copy of the lease must be filed with and approved by the commissioner;

(3) Remove from the storage facility in equipment either owned or leased by the governmental agency; and

(4) Use exclusively for governmental purposes, in equipment either owned or leased by the governmental agency and operated by governmental employees.

(e) It is unlawful for any person to use petroleum products sold to a governmental agency for any purpose other than governmental.

(f) For the purposes of this part only, a motor vehicle used exclusively in a driver education program approved by the state board of education shall be considered to have met the requirements of subdivision (d)(4).

(g) For the purposes of this part only:

(1) A motor vehicle used exclusively for the purpose of providing mass transportation services, paratransit service to or for the benefit of persons who are elderly or have a disability, or other specialized mass transportation services of a public transportation system or transit authority organized and existing under and by virtue of title 7, chapter 56, and operated by nongovernmental employees, shall be considered to have met the requirements of subdivision (d)(4); and

(2) Petroleum products stored by the governmental agency in a storage facility or tank leased by the governmental agency on the premises of a person providing the transportation services referred to in subdivision (g)(1), pursuant to contract with such public transportation system or transit authority, shall be considered to have met the requirements of subdivision (d)(2); provided, that such leased storage facility or tank shall be separate and apart from the other commercial storage facilities and tanks on the premises, and the leased storage facility or tank must be kept and maintained for the exclusive use and storage of petroleum products stored by the governmental agency for operation of such mass transportation services, paratransit service to or for the benefit of persons who are elderly or have a disability, or other specialized mass transportation services at all times, and for no other purpose.

(h) An independent contractor operating a local transit company and providing local transit services is exempt from the petroleum products taxes and fees imposed in part 2 of this chapter, subject to the same restrictions imposed on governmental agencies under this part.

(i) In lieu of the provisions set out in subdivision (d)(2), petroleum products may be delivered to a governmental agency through a customer-controlled pump. A licensed wholesaler may locate such pump or pumps at a location other than the wholesaler's primary storage location. A customer-controlled pump shall not be located on any retail station island. Such pump or pumps must be connected to a storage tank whose inventory is owned by the licensed wholesaler. Any licensed wholesaler found violating any statute or any rule promulgated by the commissioner relating to a customer-controlled pump shall lose the right to sell from a customer-controlled pump for a period of not less than two (2) years, and shall be subject to all other penalties set forth in the law. A person associated with a retail station shall neither take part in the dispensing or sale of petroleum products from such pumps, nor shall such person possess any key that will activate any meter that may be used for dispensing such products. A customer-controlled pump shall have the ability to identify each customer separately and only that customer shall be allowed to purchase petroleum products through that identity at the pump. One (1) invoice exclusively for sales from a customer-controlled pump shall be issued on the last day of any month in which a tax refund on sales to governmental agencies is claimed. Such invoice shall clearly identify itself as an invoice solely for sales through a customer-controlled pump. Sales through a customer-controlled pump are not subject to the minimum purchase requirements of this part.

(j) Notwithstanding any other provision of this part to the contrary, a governmental agency may purchase petroleum products from retail stations free of the taxes imposed in §§ 67-3-201 -- 67-3-203, and free of the fee imposed in § 67-3-204. Such purchases may only be made through a fleet credit card or an oil company credit card which has been issued by the oil company to a governmental agency which holds an exemption permit issued by the commissioner pursuant to this part.

(k) Any governmental agency using, storing, distributing or selling petroleum products in any manner except strictly in accordance with this part:

(1) Shall be liable for the state petroleum products taxes and fees imposed in part 2 of this chapter. In the event of such liability, the taxes and fees shall be collected in the manner otherwise provided by law; and

(2) Shall be subject to revocation of its governmental agency exemption permit.



§ 67-3-402 - Consumer imports exemption.

There shall be exempt from the taxes and fees imposed in part 2 of this chapter, taxable motor fuel acquired by an end user out of state, carried into this state in a vehicle fuel supply tank, and consumed from the same tank in which it was imported.



§ 67-3-403 - Industrial chemicals and solvents exemption.

Industrial chemicals or solvents classified as volatile substances shall not be subject to the taxes or fees imposed in part 2 of this chapter when these industrial chemicals or solvents are neither intended for use nor used as fuels.



§ 67-3-404 - Export exemption.

There shall be exempt from nineteen-twentieths (19/20) of the special privilege tax imposed by § 67-3-203, and from all other taxes and fees imposed in part 2 of this chapter, the following:

(1) All bulk exports of petroleum products; and

(2) All exports of petroleum products within the vehicle fuel supply tanks of locomotives and airplanes.



§ 67-3-405 - Suppliers export exemption.

There shall be exempt from the taxes and fees imposed in part 2 of this chapter, with the exception of the export tax imposed by § 67-3-205, taxable petroleum products:

(1) Exported by a supplier; or

(2) Sold by a supplier to a person, who is licensed in this state, for immediate export to a state for which the destination state motor fuel tax has been paid to the supplier;

provided, that the supplier shall be licensed to remit tax to such destination state, and that the supplier shall maintain for inspection by the department satisfactory proof of export in the form of a terminal-issued, destination state shipping paper.



§ 67-3-406 - Refund on exports by licensed exporter.

A licensed exporter shall be entitled to a refund of the taxes and fees previously paid on taxable petroleum products pursuant to part 2 of this chapter, with the exception of the export tax imposed by § 67-3-205, in the following instances:

(1) Where petroleum products were placed into storage in this state and were subsequently exported by transport truck or tank wagon by or on behalf of such licensed exporter; or

(2) Where petroleum products were exported by transport truck or tank wagon by or on behalf of such exporter in a diversion across state boundaries properly reported in conformity with § 67-3-806.



§ 67-3-407 - Refund on exports by unlicensed exporter.

An unlicensed exporter shall be entitled to a refund of the taxes and fees previously paid pursuant to part 2 of this chapter, with the exception of the export tax imposed by § 67-3-205, on taxable petroleum products that were acquired by the unlicensed exporter and subsequently exported by transport truck or tank wagon by or on behalf of such exporter.



§ 67-3-408 - Kerosene exemption.

There shall be exempt from the tax imposed in § 67-3-202 all kerosene sold or used in the state for purposes other than in any motor vehicle or equipment operated on the public highways of this state. This includes K-1 kerosene sold at retail through dispensers that have been designed and constructed to prevent delivery directly from the dispenser into a vehicle fuel supply tank, and K-1 kerosene sold at retail through non-barricaded dispensers in quantities of not more than twenty-one gallons (21 gals.) for use other than for highway purposes, under such rules as the department shall reasonably require. Quantities sold at retail stations, other than stated above, are subject to the diesel tax imposed in § 67-3-202.



§ 67-3-409 - Aviation fuel exemption.

There shall be exempt from the taxes imposed in §§ 67-3-201 and 67-3-202 taxable motor fuel sold for use in aircraft; provided, that the buyer must be registered to purchase jet fuel subject to federal taxes applicable to jet fuel, and the vendor must obtain certification of such fact satisfactory to the department prior to making the sale.



§ 67-3-410 - Refinery exemptions.

(a) None of the laws relating to the inspection of petroleum products as set forth in §§ 60-3-103 -- 60-3-114, or the taxes and fees imposed by this chapter upon petroleum products, shall be applicable or collectible in the following cases:

(1) Upon any of the products while being transported from, inside or outside the state to a petroleum refinery inside the state, for the purpose of there being refined, further refined or processed;

(2) Upon any of the products while being refined, further refined, processed or stored at a petroleum refinery inside this state. Refinery exemptions are applicable to all petroleum activities, exchanges and transactions that are customarily performed by or engaged in by a refinery, but specifically excluded are exemptions applicable to the storage of petroleum or petroleum products for others, whether by lease or otherwise;

(3) Upon any of the products while being transported from a refinery inside this state to another petroleum refinery inside this state; and

(4) Upon any of the products while being transported from a petroleum refinery inside this state to a place outside this state, excluding commercial marine vessels, even though delivery is made in midstream of waterways constituting geographical boundaries of this state. For any product transported from refinery storage via marine vessel as an export, but in fact coming to rest at a nonexempt destination in this state, for which the taxes and fees are not reported and paid by a bonded importer, the refinery shall bear responsibility to this state for the payment of taxes, fees, and applicable interest and penalty.

(b) All refinery exemptions granted to petroleum refineries shall apply to refiners or manufacturers of fuel alcohol who have a refinery or a manufacturing facility in Tennessee.

(c) Where gasoline is exchanged or sold within the bulk transfer/terminal system between refiners who hold a bonded importer's license, the first transferee, after the gasoline is imported into this state, shall be primarily liable for the taxes and fees that have accrued pursuant to §§ 67-3-201, 67-3-203 and 67-3-204. With respect to a refinery, gasoline may be exchanged or sold tax free by a refinery within refinery-held storage; however, the transferee shall be liable for taxes and fees on gasoline that crosses the terminal rack; provided, that the refinery is responsible for the taxes and fees on gasoline that crosses the terminal rack that is not otherwise exchanged or sold within the refinery.

(d) For the purposes of the exemptions provided by this section, an entity, other than a retailer, affiliated with an entity which owns a refinery located in this state, shall be treated as the refinery and shall not be considered as the transferee. As used in this subsection (d), entities are affiliated with one another, if either, directly or indirectly wholly owns the other, or if the entities are directly or indirectly, wholly owned by a common parent.



§ 67-3-411 - Agricultural use refunds -- Gasoline.

(a) Any person who shall use any taxable gasoline for agricultural purposes as defined in part 1 of this chapter on which the gasoline tax has been paid shall be entitled to a refund of the gasoline tax except one cent (1cent(s)) per gallon; but there shall be no refund of the special privilege tax on gasoline imposed under § 67-3-203 or the environmental assurance fee on gasoline imposed under § 67-3-204.

(b) No refund under this section shall be authorized, unless:

(1) A claim is submitted containing a declaration that it is made under the penalty of perjury and also containing all of the information that the commissioner may require, and filed with the commissioner either semiannually or annually, on or before April 15 and October 15 following the end of each semiannual period ending on the immediately preceding December 31 and June 30 respectively, or on April 15 of the following year if filed annually;

(2) Each purchase made is of fifty gallons (50 gals.) or more; and

(3) The amount of the refund payable is twenty-five dollars ($25.00) or more for any one (1) claim period.



§ 67-3-412 - Refunds -- Exports.

(a) For petroleum products exported to points outside the state for resale, to obtain a refund, a claim for refund must be filed with the department within three (3) years from December 31 of the year in which the export activity occurred. The claimant is entitled to recover all taxes and fees paid as levied in part 2 of this chapter, excepting the export tax imposed by § 67-3-205. Bonded importers and suppliers, instead of filing a claim, may seek credit on the distributor report; provided, that the credit is supported by automated, terminal-issued shipping papers establishing intent to export. The bonded importer or supplier may take credit for a sale to an export customer where that customer is charged the destination state's tax; provided, that the customer is a licensed exporter in Tennessee.

(b) For diesel fuel that is exported to points outside the state, in vehicle fuel supply tanks of diesel locomotives or marine tows, where such is consumed in such locomotives or marine tows outside the state, the user may apply for refund of the special privilege tax imposed by § 67-3-203, less the export tax imposed by § 67-3-205, and may apply for refund of the environmental assurance fee, imposed by § 67-3-204, by submitting a claim for refund within ninety (90) days of the last day of the month in which the export was made. If a credit is being claimed for such products exported for consumption, it shall be claimed on a report filed within the same ninety-day period.

(c) For aviation fuels that are exported to points outside the state, including aviation gasoline and jet fuel that is stored in the state, but is carried outside the state in the vehicle fuel supply tanks of airplanes owned or leased by commercial air carriers, for consumption in such airplanes outside the state, such user may apply for refund of the special privilege tax less the export tax, and may apply for refund of the environmental assurance fee, using the same procedure and time requirements as set forth in subsection (b).



§ 67-3-413 - Refunds -- Governmental -- Refund claim filing by vendor.

(a) (1) A licensed wholesaler who has paid any taxes and fees due under §§ 67-3-201 -- 67-3-204, may apply for a refund of taxes or fees paid on any petroleum products subsequently sold free of tax to a governmental agency holding an exemption permit issued by the commissioner. A licensed supplier or importer may claim a credit on the distributor report for any taxes or fees paid on any petroleum products sold free of tax to a governmental agency, or may in the alternative file for a refund.

(2) For sales of petroleum products made to governmental agencies from retail stations, the licensed wholesaler, supplier or importer may apply for refund or claim a credit on behalf of a retail vendor.

(b) (1) An application for refund or credit shall be filed with the commissioner, on forms prescribed by the commissioner, on or before the last day of the second month following the month in which the exempt sales were made. All sales in any month on which a refund is due shall be included in one (1) application for refund.

(2) After January 1 and no later than March 31 of any year, a licensed wholesaler, importer or supplier may apply for refund under subsection (a) for any exempt sales made during the previous calendar year on which a claim for refund has not previously been made. Only one (1) such omnibus claim shall be permitted. Such an omnibus claim is designed to allow claimants to secure refunds on items previously omitted on claims filed under subdivision (b)(1). No extension of time to file this omnibus claim shall be allowed.

(c) Applications for refund or credit shall contain all information as required by the commissioner. In addition, all applications must be accompanied by copies of all invoices for sales on which the licensee is applying for refund or claiming a credit. The invoices submitted with any such application shall each contain the exemption permit number for the governmental agency to which the sales were made. The commissioner may allow computer documentation instead of invoices.

(d) (1) Any application for refund submitted to the department that does not comply with any of the provisions set out in subsections (b) and (c) shall not be approved and a refund shall not be granted.

(2) Licensed wholesalers, importers or suppliers shall not be entitled to a refund on sales made to any person who does not hold a valid governmental agency exemption permit at the time of such sale.

(e) Applications for refund made pursuant to this section shall not be subject to § 67-1-707.



§ 67-3-414 - Refunds -- Auxiliary engines.

(a) Any person using gasoline or undyed diesel fuel for truck refrigeration or cement mixing, where the gasoline or undyed diesel fuel is delivered into a container or fuel tank that is equipped or designed to supply only the internal combustion engine used exclusively for truck refrigeration or cement mixing, and where tax has been paid, shall be entitled to a refund of the tax imposed under §§ 67-3-201 and 67-3-202 except one cent (1cent(s)) per gallon.

(b) Any person using fuel for the generation of power to operate a mobile self-propelled rock drill; a motor vehicle and an auxiliary unit used for concrete mixing; for boom, pneumatic, or pump unloading; on which the gasoline tax or diesel tax has been paid, or on which the tax is payable by a limited user, shall be entitled to a refund, or a reduction of taxes imposed according to the following formula:

(1) For concrete mixers and concrete pumpers, forty percent (40%) of the tax;

(2) For pneumatic unloaders, ten percent (10%) of the tax;

(3) For boom unloaders, ten percent (10%) of the tax;

(4) For pump unloaders, the tax on two and one-half gallons (2.5 gals.) for each unloading where the pump is actually used; and

(5) For mobile self-propelled rock drills, ninety percent (90%) of the tax.

(c) No refund shall be authorized unless an application, executed under penalty of perjury and containing such information as the commissioner may require, is filed with the commissioner. No refund shall be authorized unless the amount due in refund is fifty dollars ($50.00) or more in a semiannual period. Refund applications must be filed semiannually and within ninety (90) days following the end of June and December of the semiannual period in which the fuel was used.



§ 67-3-415 - Refunds -- Contaminated fuels.

Where taxable diesel fuel has been accidentally contaminated by dye, the owner of the product may file a claim for refund for the diesel tax paid on the undyed fuel.



§ 67-3-416 - Refunds -- Casualty losses.

A refund of the tax imposed by §§ 67-3-201 and 67-3-202 covering loss of gallonage due to fire, flood, storm, theft or other causes over which a vendor has no control will be made if the loss is reported to the commissioner within three (3) business days of the date of the loss, except that losses not exceeding one thousand gallons (1,000 gals.) need not be reported. With respect to all losses, the vendor shall file with the commissioner a written claim and statement explaining the occurrence of the loss within sixty (60) days of the time of loss. Negligence or any unlawful act, such as overloading a transport vehicle, excessive speed or other like act by a vendor or such vendor's agent, that is contributory to a loss, shall invalidate the claim.



§ 67-3-417 - Refunds -- Fabricating user.

The special privilege tax imposed by § 67-3-203 shall be refundable to the user of such petroleum products as are shown to be used directly in fabricating or processing tangible personal property for resale. There is expressly excluded from this section any use for the purpose of space heating, illumination, or the operation of internal combustion engines. The refund may be claimed on a monthly basis before the expiration of thirty (30) days following the month for which such refund is to be made.



§ 67-3-418 - Refunds -- End user -- Off highway.

When an end user uses undyed diesel fuel as heating oil or for other non-highway purposes, the end user may apply for a refund of the diesel tax imposed by § 67-3-202. The end user shall not be entitled to a refund, if the end user is a commercial carrier who used the undyed diesel fuel to produce power for a means of transportation or if any other law precludes the end user from applying for a refund. The claim for refund for the diesel tax may be filed at the end of each calendar quarter but no later than one (1) year from the date of last purchase represented in the claim. The minimum amount of such claim is two hundred fifty dollars ($250). Supporting documentation shall be submitted with the claim as the commissioner may require. If the minimum is not met in one (1) quarter then it can be attached to and used in subsequent quarters, but not to exceed two (2) years.



§ 67-3-420 - Refunds -- Wholesaler sales to limited users and prepaid users.

(a) A licensed wholesaler who sells tax-paid motor fuel to a limited user or a prepaid user as defined in § 67-3-1302 shall be entitled to a refund of the tax paid pursuant to § 67-3-202. Any claim for refund filed with the commissioner must be supported by documentation that sets forth the name, address, account number and federal employer identification number or social security number of the customer, together with the invoice or delivery ticket number and number of gallons sold. The claimant may file one (1) claim each month and otherwise be subject to the statute of limitations provided in § 67-3-421.

(b) The licensed wholesaler's entitlement to a refund is not affected by the status of the customer's limited user permit or prepaid user authorization, unless the wholesaler knows, has been notified by the department, or in the exercise of reasonable care should know, that the customer is not entitled to use the permit or authorization with respect to a particular purchase of fuel.



§ 67-3-421 - Refund claim procedures generally.

(a) To claim a refund under this part, a person must present to the department a statement that contains a written verification that the claim is made under penalty of perjury and lists the total amount of taxable petroleum products subject to refund. The claim must be filed not more than three (3) years after the date the taxable petroleum products were purchased by the claimant; however, this statute of limitations shall not prevail if a statute of limitations already exists for a particular refund provision. The statement must show that payment for the purchase has been made and the amount of taxes and fees paid on the purchase have been remitted.

(b) The commissioner has the authority to require the claimant to provide adequate documentation to support the claim. The department may make any investigations it considers necessary before refunding the taxes or fees to a person and in any case may investigate a refund after the refund has been issued and within the time frame for making adjustments to tax under this title.



§ 67-3-422 - Refunds -- Manufacturers of pre-mixed engine fuel.

(a) Any manufacturer who shall use any taxable gasoline, on which the gasoline tax has been paid, in the manufacture of a pre-mixed engine fuel containing gasoline and oil, sold in containers of one gallon (1 gal.) or less and produced for use in two-cycle engines and not for use in the propulsion of an aircraft, vessel or other vehicle, shall be entitled to a refund of gasoline tax paid under § 67-3-201 except one cent (1cent(s)) per gallon; but there shall be no refund of the special privilege tax on gasoline imposed under § 67-3-203 or the environmental assurance fee on gasoline imposed under § 67-3-204.

(b) The claim for refund filed pursuant to this section may be filed at the end of each calendar quarter but no later than one (1) year from the date of the last purchase represented in the claim. The minimum amount of such claim is two hundred fifty dollars ($250). Supporting documentation shall be submitted with the claim as the commissioner may require. If the minimum is not met in one (1) quarter, then the claim amount can be carried over to and used in subsequent quarters, but not for longer than a total period of two (2) years.



§ 67-3-423 - [Repealed.]

HISTORY: Acts 2007, ch. 580, § 2; repealed by Acts 2007, ch. 580, § 3, effective July 1, 2013.






Part 5 - Payment of Tax

§ 67-3-501 - Payment by permissive supplier.

Except as otherwise provided in this part, the taxes imposed by §§ 67-3-201 -- 67-3-203, and the fee imposed by § 67-3-204, on taxable petroleum products measured by gallons removed from the terminal rack, shall be paid by the licensed permissive supplier, if the supplier has entered into a blanket pre-collection election as provided in § 67-3-503, or if the supplier has entered into an agreement with a customer whereby Tennessee petroleum products taxes and fees are levied on the sale of fuel to that customer. The taxes and fees are due on or before the twentieth day of the month following the month of removal, unless such day falls on a weekend or state or banking holiday, in which case the taxes and fees are due the next succeeding business day.



§ 67-3-502 - Payment by bonded importer.

Except as otherwise provided in this part, the taxes and fees imposed by part 2 of this chapter on taxable petroleum products measured by gallons imported from another state shall be paid by the licensed bonded importer who has imported such products. The taxes and fees shall be paid on or before the twentieth day of the month following the month of import, unless such day falls on a weekend or state or banking holiday, in which case the taxes and fees are due the next succeeding business day. However, if the supplier has made a blanket election to pre-collect tax under § 67-3-503, the supplier is jointly and severally liable with the bonded importer for the taxes and fees, and shall remit to the department on behalf of the bonded importer under the same terms as a supplier payment under § 67-3-504.



§ 67-3-503 - Blanket pre-collection election for imports.

(a) A licensed supplier or licensed permissive supplier may make a blanket election with the department to treat all removals of petroleum products from its out-of-state terminals, with a destination in this state shown on the terminal issued shipping paper, as if such removals of gasoline were imported and came to rest in Tennessee, and removals of petroleum products other than gasoline were removed across the terminal rack in this state, for taxation purposes under part 2 of this chapter.

(b) This notice of election shall be made on forms provided by the department.

(c) The department shall release a list of electing suppliers under subsection (b) upon request by any person. Disclosure of this information by the department shall not constitute a violation of any confidentiality requirement imposed by chapter 1, part 17 of this title.

(d) The absence of an election by a supplier under this section shall not relieve the supplier of responsibility for remitting the taxes and fees imposed by this chapter. However, the responsibility of the supplier shall be limited to the supplier's own imports into this state.

(e) Any supplier who makes the election provided by this section shall pre-collect the taxes and fees imposed by this chapter on all removals from a qualified out-of-state terminal on its account without regard to:

(1) The license status of the person acquiring the petroleum product from such supplier;

(2) The point or terms of sale; or

(3) The character of delivery.

(f) Each supplier who elects to pre-collect taxes and fees under this section agrees to waive any defense that the state lacks jurisdiction to require collection on all out-of-state sales by such person, where such person had knowledge that such shipments were destined for this state. Such supplier also agrees to waive any defense to the state's assertion of its general police powers to regulate the movement of petroleum products.



§ 67-3-504 - Payment by supplier.

(a) The taxes and fees on petroleum products imposed by §§ 67-3-202 -- 67-3-205 shall be collected and remitted to the state by the supplier, as agent for the wholesaler who removes taxable gallons from the terminal racks. The supplier responsible for the tax payment and the wholesaler who removes the taxable fuel from the rack shall be identified in the terminal operator records.

(b) The supplier who has out-of-state terminals and who has entered into a blanket pre-collection election under § 67-3-503 shall also remit gasoline tax imposed by § 67-3-201 on products originating at out-of-state terminals destined for Tennessee.

(c) All taxes and fees accrued by the supplier with respect to gallons removed on such supplier's account during a calendar month shall be due and payable on or before the twentieth day of the month following the month of activity, unless such day falls on a weekend or state or banking holiday, in which case the taxes and fees are due the next succeeding business day.



§ 67-3-505 - Terminal operator liability.

(a) The terminal operator of a terminal in this state is jointly and severally liable for the taxes and fees imposed under §§ 67-3-202 -- 67-3-204, and shall remit payment to the department upon discovery of either of the following conditions:

(1) The supplier and/or bonded importer with respect to the taxable petroleum products is a person other than the terminal operator and is not licensed; provided, that the terminal operator shall be relieved of liability if the terminal operator establishes all of the following:

(A) A valid terminal operator's license issued for the facility from which the petroleum product is withdrawn;

(B) An unexpired notification certificate from the supplier as required by the department or the internal revenue service; and

(C) No reason to believe that any information on the certificate is false; or

(2) In connection with the removal of diesel fuel that is not dyed and marked in accordance with internal revenue service requirements, the terminal operator provides any person with a bill of lading, shipping paper, or similar document indicating that the diesel fuel is dyed and marked in accordance with internal revenue service requirements.

(b) The terminal operator is jointly and severally liable for the taxes and fees imposed under §§ 67-3-202 -- 67-3-204 that are not allocable to any licensed supplier, and shall remit the taxes and fees due with the annual report required under § 67-3-702(d); provided, that no taxes and fees shall be due if the terminal operator can establish by evidence acceptable to the commissioner that the gallons lost were diesel fuel dyed prior to receipt by that terminal operator. No collection allowance or deductions shall be allowed with respect to payment of these taxes. In the event the gallons lost or unaccounted for exceed five percent (5%) of the gallons removed from that terminal across the rack, a penalty of one hundred percent (100%) of the taxes and fees otherwise due shall be paid by the terminal operator with the taxes and fees due.



§ 67-3-506 - Supplier to collect tax-deferred payment.

(a) Each licensed supplier and bonded importer who sells taxable petroleum products shall collect from the purchaser the taxes and fees imposed in part 2 of this chapter.

(b) At the election of a licensed wholesaler, the licensed supplier or bonded importer may not require payment of taxes and fees imposed in part 2 of this chapter from such wholesaler earlier than the second preceding day prior to the date on which the taxes and fees become finally due and payable to the state. This election shall be further subject to a condition that the supplier or importer may require the wholesaler to make remittances of all amounts of taxes and fees due by electronic funds transfer. The wholesaler's election under this subsection (b) may be terminated by the supplier or importer, if the wholesaler does not make timely payments to the supplier or importer as required by this subsection (b).



§ 67-3-507 - Bad debt allowance.

(a) A licensed supplier or bonded importer is entitled to a credit, against taxes payable under this part, for any tax or fee not paid to the supplier or importer by a licensed wholesaler, who has made a valid election under § 67-3-506(b) and whose election, at the time of the delivery of product giving rise to the unpaid tax or fee, had not been terminated by the supplier or importer, by operation of subsection (c), or by the commissioner under subsection (d). The credit must be claimed on the return within sixty (60) days following the failure of the wholesaler to make the required payment to the supplier or importer.

(b) Not later than fifteen (15) days after the earliest date on which the wholesaler that made the election provided for in § 67-3-506(b) was required to make the payment, the supplier or importer shall notify the department in writing of the default. The notice shall include the name of the defaulting wholesaler, the amount of the default, whether the supplier or importer has terminated the wholesaler's election, and the date of any termination.

(c) If the wholesaler does not make payment to the supplier or importer within twenty (20) days of the original due date set out in § 67-3-506(b), the wholesaler's election, with respect to the supplier or importer suffering the default, is terminated as of the following day.

(d) Upon notification from an importer or supplier to the department that a wholesaler has defaulted in payment, the commissioner may terminate the wholesaler's election with respect to all importers and suppliers and notify any and all importers and suppliers of such action.



§ 67-3-508 - Collection administration allowance.

To the extent a supplier, a permissive supplier, or a bonded importer timely remits taxes in accordance with this chapter, such person shall be allowed to retain one-tenth of one percent (0.1%) of the taxes imposed by §§ 67-3-201 and 67-3-202 to cover the costs of administration imposed by this chapter, including reporting, audit compliance, dye injection, and shipping paper preparation.



§ 67-3-509 - Tare allowance.

(a) A supplier, permissive supplier or bonded importer is entitled to an allowance covering loss of gallonage by evaporation, handling, unloading, shrinkage, and losses resulting from unknown causes, and as reimbursement for expenses incurred on behalf of the state in furnishing a bond, maintaining records, collecting taxes, and preparing reports and remittances in compliance with this part.

(b) The allowance shall be an amount equivalent to one and five thousand four hundred fifteen ten thousandths percent (1.5415%) of the amount of tax imposed by §§ 67-3-201 and 67-3-202 shown to be due on the monthly report filed with the commissioner. The allowance may be taken as a credit on the monthly report.

(c) There shall be submitted with the report, in support of the deduction, the certificate of the supplier or bonded importer that, with respect to the gallonage sold or distributed within this state, during the period covered by the report, there was paid or credited to each wholesaler to whom any part of the gallonage was sold or distributed, an amount equivalent to one and five thousand four hundred fifteen ten thousandths percent (1.5415%) of the taxes applicable to the gallonage; and to each retailer to whom any part of the gallonage was sold or distributed, an amount equivalent to one half of one percent (0.5%) of the taxes applicable to the gallonage. If a supplier has made a blanket election to pre-collect the tax under § 67-3-503 and remits the tax on behalf of a bonded importer, then the allowance shall be credited to the bonded importer. If it is determined that a supplier or bonded importer has not credited the proper allowance to another supplier or bonded importer or to the wholesaler or retailer, the tare allowance received by the supplier or importer shall be disallowed.

(d) Any wholesaler who receives the allowance from a supplier or importer shall credit to the retailer an amount equivalent to one half of one percent (0.5%) of the taxes applicable to the gallonage. If it is determined that a wholesaler has not credited to the retailer the proper allowance, the allowance received by the wholesaler will be disallowed.

(e) Any person required to pay the taxes shall preserve and make available for inspection by a representative of the department all invoices and credit memoranda reflecting payments or credits to purchasers of the amounts of the allowance provided by this section. These records shall be preserved for a period of not less than three (3) years from December 31 of the year in which issued.



§ 67-3-510 - Backup payment by end user -- Joint liability of ultimate vendor.

(a) Backup taxes and fees equal to the taxes and fees imposed by part 2 of this chapter are imposed on the end user of taxable petroleum products, and shall be administered in accordance with regulations promulgated by the department. End users, including governmental agencies, the American Red Cross, bus operators, and any other person exempted from the full federal highway tax, unless such person is otherwise exempt under part 4 of this chapter, are liable for the taxes and fees upon the delivery into the fuel supply tank of a highway vehicle:

(1) Any diesel fuel that contains a dye;

(2) Any taxable petroleum products on which a claim for refund has been made; or

(3) Any petroleum products on which taxes and fees have not previously been imposed by this chapter.

(b) Where taxes and fees imposed by this chapter have not been paid, the wholesaler or end user of taxable petroleum products shall be jointly and severally liable for the backup taxes and fees imposed by subsection (a), if the wholesaler or user knows or has reason to know that the petroleum products are being or will be consumed in a nonexempt use.



§ 67-3-511 - Payment of floorstock tax.

(a) The floorstock tax report required by § 67-3-304(d)(4) shall be accompanied by payment of the floorstock tax calculated in accordance with § 67-3-304(d) and (e) and payment made on or before the due date of that report. The floorstock tax imposed on inventory held outside of the bulk transfer/terminal system on January 1, 1998, reportable under § 67-3-304 shall be payable in two (2) equal annual installments. The first installment shall be due on or before the twenty-fifth day of the month following the month in which this part becomes effective, and the second installment is due on the same date of the following year.

(b) For any floorstock tax due following an increase in the tax rate on petroleum products, the floorstock tax imposed on inventory shall be payable within twenty-five (25) days of the end of the month in which the increase becomes effective.

(c) A supplier, bonded importer, importer, or wholesaler shall, for increases in the gasoline tax, remit tax, pursuant to subsection (a) or (b), based upon all inventory as provided in § 67-3-304(d) held in storage at the start of business on the effective date of the increase. All inventory held at retail stations and by end users shall be exempt from this requirement.

(d) A supplier, bonded importer, importer or wholesaler shall, for increases in the diesel tax, the special privilege tax or the environmental assurance fee, remit taxes and/or fees, pursuant to subsection (a) or (b), based upon all inventory as provided in § 67-3-304(d) held outside the bulk transport/terminal system at the start of business on the effective date of such increase. All inventory held at retail stations and by end users shall be exempt from this requirement.

(e) Regardless of any § 67-3-509 allowance already taken with respect to this inventory, an additional § 67-3-509 allowance may be taken.



§ 67-3-512 - Payment of taxes and fees by fuel blenders.

Each person blending untaxed materials, including blendstocks and additives, with taxable petroleum products as to which taxes and fees have already been paid or accrued, shall remit the taxes and fees imposed by this chapter on the previously untaxed volumes. Should the blending process alter the specifications of the blended product according to American Society for Testing and Materials (ASTM) specifications, then applicable taxes and fees shall apply to the altered product.



§ 67-3-513 - Tax on cross-border movements of petroleum products.

(a) Holders of an exporter's license shall pay or accrue the destination state's tax, if any, to their suppliers. In the event that a licensed exporter diverts taxable petroleum products removed from a terminal in this state from an intended destination outside this state, as shown on the terminal issued shipping papers, to a destination inside this state, such exporter, in addition to compliance with the notification provided for by § 67-3-806, shall notify and pay the taxes and fees imposed under part 2 of this chapter to the department upon the same terms and conditions as if the exporter were a bonded importer without deduction for the allowances provided by §§ 67-3-508 and 67-3-509.

(b) In the event that an exporter removes from a bulk plant in this state taxable petroleum products as to which the taxes and fees imposed by this chapter have previously been paid or accrued, such exporter may apply for and the state shall issue a refund of such taxes and fees, except the export tax, upon a showing of proof of export satisfactory to the department in conformity with § 67-3-802, net of the allowances provided by § 67-3-509.

(c) All licensed importers shall otherwise report and pay the taxes and fees, in the manner provided by § 67-3-502, on diversions into this state of imported product; provided, that no § 67-3-509 allowances shall be deducted with respect to diverted shipments.

(d) In the event of a legal diversion from a destination in this state to another state, § 67-3-804 shall apply, and an unlicensed exporter diverting the product shall first pay taxes and fees on the fuel before exporting such fuel, and may apply for a refund from this state for the taxes and fees paid, less the § 67-3-509 allowance.

(e) In the event that a state involved in a cross-border shipment has entered into a multi-state compact with this state, the diverter shall pay or seek refund only upon the difference in state taxes with notice to both states upon proof shown of payment to the actual destination state. The department shall establish procedures for making this adjustment and prepare a list of those states that meet these criteria.



§ 67-3-514 - Inclusion of taxes and fees in sales price.

The taxes and fees imposed by this chapter on petroleum products shall be included in the sales price, for the purpose of determining sales price under the Retailers' Sales Tax Act, compiled in chapter 6 of this title, for calculating any applicable sales or use tax, even though the taxes and fees may be separately stated by the vendor.



§ 67-3-515 - Payment by electronic funds transfer.

(a) The commissioner may require the taxpayer to make payments as provided in this part by means of electronic funds transfer.

(b) However, anything to the contrary notwithstanding, if the taxpayer reports by electronic data interchange pursuant to § 67-3-706, payment shall be made by means of electronic funds transfer in accordance with § 67-1-703, regardless of the amount of tax owed. Payment shall be by Automated Clearing House Debit (ACH debit) or Automated Clearing House Credit (ACH credit) or by any other means established by the commissioner.






Part 6 - Bonding and Licenses

§ 67-3-601 - Supplier's license -- Permissive supplier's license.

(a) A person engaged in business in this state as a supplier as defined in part 1 of this chapter shall first obtain a supplier's license.

(b) Any person who desires to collect the taxes and fees imposed by this chapter and who meets the definition of a permissive supplier may obtain a permissive supplier's license. Application for or possession of a permissive supplier's license shall not in itself subject the applicant or licensee to the jurisdiction of this state for any purpose other than administration and enforcement of this chapter.



§ 67-3-602 - Blender's license.

Any person engaged in business in this state as a blender shall first obtain a blender's license.



§ 67-3-603 - Terminal operator's license.

Any person engaged in business in this state as a terminal operator shall first obtain a terminal operator's license for each terminal site.



§ 67-3-604 - Exporter's license.

Persons, other than licensed suppliers or licensed bonded importers, who export petroleum products to another state shall either pay Tennessee petroleum products taxes and fees to their suppliers or obtain a Tennessee exporter's license. Persons who hold a supplier's license or a bonded importer's license shall have the same privileges and responsibilities as those holding an exporter's license.



§ 67-3-605 - Transporter's license.

Any person who is not licensed as a supplier, exporter or importer shall obtain a transporter's license before transporting petroleum products, by whatever manner from a point outside this state to a point inside this state, from a point inside this state to a point outside this state, or from a refinery in this state, if the person is engaged for hire.



§ 67-3-606 - Importer's licenses -- Bonded importer's license -- Restricted importer's license.

(a) A person importing taxable petroleum products into this state from outside this state, by transport truck, pipeline, barge or other conveyance, shall first obtain a bonded importer's license or a restricted importer's license, but not both.

(b) Applicants for a restricted importer's license must meet the following conditions:

(1) The taxable petroleum products imported must all be the subject of a tax pre-collection agreement with a supplier as provided in § 67-3-501, or a tax pre-collection election as provided in § 67-3-503; and

(2) The applicant must declare the state or states in which licensed for motor fuel tax purposes and from which the applicant desires to import, and shall declare the terminal source and the supplier. A restricted importer's license shall be limited to petroleum products imported from a state listed on the license application.

(c) The department shall determine that a particular state has adopted terminal reporting requirements that are adequate to facilitate information exchange on cross-border movements of petroleum products prior to granting restricted importer's licenses to applicants for importation of taxable petroleum products from that state.

(d) A person desiring to import taxable petroleum products from another state, and who has not obtained a restricted importer's license and has not entered into an agreement to prepay this state's petroleum products taxes and fees to the supplier or permissive supplier with respect to such imports shall:

(1) Obtain a valid bonded importer's license subject to the bonding requirements of this chapter; and

(2) Comply with the payment requirements under § 67-3-502.



§ 67-3-607 - Wholesaler's license.

Any person engaged in business in this state as a wholesaler as defined in part 1 of this chapter, who does not hold a license as a supplier or bonded importer, shall first obtain a wholesaler's license. A person who acquires petroleum products from a supplier, importer or from another wholesaler, for the person's own account, may obtain a wholesaler's license; and such person thereby assumes the rights and responsibilities of wholesalers under this chapter.



§ 67-3-608 - License application -- Form -- Investigation.

(a) Each application for a license under this part shall be made upon a form prepared and furnished by the department. It shall be subscribed to by the applicant and shall contain such information as the department may reasonably require for the administration of this chapter, including the applicant' s federal employer identification number and, with respect to the applicant for an exporter's license, a copy of the applicant's license to purchase or handle taxable motor fuel in the specified destination state or states for which the export license is to be issued.

(b) The department may investigate each applicant for a license under this chapter. No license shall be issued if the department determines that any one (1) of the following exists:

(1) The application is not filed in good faith;

(2) The applicant is not the real party in interest;

(3) Any prior license of the real party in interest has been revoked for cause;

(4) Information on the application has been falsified, is fraudulent, is incomplete or the applicant has in any material way misrepresented the true facts;

(5) With respect to an exporter's license, the applicant is not licensed in the intended specific state or states of destination;

(6) The applicant, or any of the applicant's agents, officers or employees, has a prior conviction for motor fuel tax evasion in any state, federal or foreign jurisdiction; or

(7) Other reasonable cause for non-issuance exists.



§ 67-3-609 - Bond for payment of taxes required -- Amount -- Combination bonds -- Exemptions.

(a) The application for a license under this part, or a permit under part 11 of this chapter, shall be accompanied by a bond, payable to the state of Tennessee, in the penal amount determined under subsection (b). The bond shall be void if the applicant pays to the commissioner all taxes and fees on petroleum products under this chapter, together with interest and penalties on the taxes and fees that accrue against the applicant.

(b) The penal amount of the bond shall be not less than the greater of one thousand dollars ($1,000) or three (3) times the amount of the tax required to be paid monthly by the person. The monthly amount shall be determined by averaging the tax over a period of six (6) months immediately preceding the execution of the bond. If a person has not been in business for a period of six (6) months, the penal amount of the bond shall be determined on the average monthly tax during the actual time the person has been engaged in business or on the estimated average monthly tax; however, the bond shall not be less than fifty thousand dollars ($50,000). The commissioner may, at any time, require an increase in the penal amount of the bond, if the commissioner deems such increase necessary to safeguard the revenues of the state, but in no event shall the bond exceed the sum of one million dollars ($1,000,000).

(c) A person required to execute more than one (1) bond, whether required in order to become a licensee or to be eligible for an exemption or refund under part 4 of this chapter, may combine the total amount of each of the bonds into a single bond, which shall be conditioned upon payment of all petroleum products taxes, fees, penalties and interest that may accrue against the person. The penal amount of any combination bond shall be determined in the manner provided in subsection (b), but shall in no case be less than three thousand dollars ($3,000) nor more than two million dollars ($2,000,000).

(d) Licensees who seek exemption or refunds under part 4 of this chapter and who do not accrue liability as suppliers and/or importers, instead of the provisions set out in subsection (b), shall post a minimum bond of one thousand dollars ($1,000). The commissioner may, at any time, require additional bond if the commissioner deems such bond necessary to safeguard the revenues of the state. In no event shall the bond exceed the sum of one million dollars ($1,000,000).

(e) If the required maximum penal amount of the bond in subsection (b) exceeds one hundred thousand dollars ($100,000) or if the required maximum penal amount of the bond in subsection (c) exceeds two hundred thousand dollars ($200,000), the commissioner may agree to reduce the penal amount of a bond, if the commissioner determines that any potential tax liability is otherwise adequately secured or protected, or if the commissioner determines that the past good filing and payment record of the taxpayer indicates that lowering the penal amount of the bond would not result in a substantially increased risk of loss to the state. The required maximum penal amount of the bond in subsection (b) may not, however, be reduced to an amount less than one hundred thousand dollars ($100,000), and the required maximum penal amount of the bond in subsection (c) may not be reduced to an amount less than two hundred thousand dollars ($200,000).

(f) The bond may be a corporate surety bond or a personal surety bond; and, in either event, it shall be signed by the applicant as principal. If a corporate surety bond is executed, it shall be signed as surety by an authorized surety company licensed to do business in this state.

(g) Instead of a personal or corporate surety on such bond required in subsection (a), the commissioner may allow the applicant to secure such bond by depositing collateral in the form of a certificate of deposit, or equivalent to a certificate of deposit, as accepted and authorized by the banking laws of Tennessee, that has a face value equal to the amount of the bond. Such collateral may be deposited with any authorized state depository designated by the commissioner.

(h) An applicant may execute a bond with personal surety approved by the commissioner. The personal surety or sureties shall own real estate within the state, free and unencumbered, and with the assessed value equal to three (3) times the amount of the average monthly tax payment. The bond shall be registered in the register's office of the county in which the property is located, and the taxpayer shall be liable for all registration fees. The state shall have a lien against the property superior to all other liens attaching after the registration, which may be enforced by levy on the property of the taxpayer and the taxpayer's surety, and by sale of the property as now provided by law. A personal surety bond shall be executed on forms furnished by the commissioner and shall contain a sworn certificate of the county trustee showing the assessed valuation of the real estate and that all ad valorem taxes on it are paid. In the event the property is located within an incorporated town or city, the information shall also be furnished by sworn certificate of the proper municipal official. The bond shall also contain an abstract of title of the real estate described in the instrument, showing the exact status of title to the property for the preceding ten (10) years, and the abstract of title shall be signed and sworn to by the county register.



§ 67-3-610 - Bond -- Licensed wholesaler.

(a) No wholesaler tax deferral election under § 67-3-506 is valid unless and until the licensed wholesaler files with the department a surety bond, in a form acceptable to the department, in the amount of two hundred fifty percent (250%) of the greatest monthly taxes and fees paid by the wholesaler through all of its suppliers and importers during the immediately preceding twelve (12) months. If a wholesaler has been in business less than twelve (12) months, the amount of the bond shall be determined in reference to the average monthly tax liability for the time the wholesaler has been engaged in business. The penal amount of the bond under this section shall not be less than fifty thousand dollars ($50,000). The bond shall indemnify the department against credits allowed licensed suppliers and importers under § 67-3-507.

(b) If the required penal amount of the bond in subsection (a) exceeds two hundred thousand dollars ($200,000), the commissioner may agree to reduce the penal amount of a bond, if the commissioner determines that any potential tax liability is otherwise adequately secured or protected, or if the commissioner determines that the past good filing and payment record of the taxpayer indicate that lowering the penal amount of the bond would not result in a substantially increased risk of loss to the state. The required penal amount of the bond in subsection (a) may not, however, be reduced to an amount less than fifty thousand dollars ($50,000).



§ 67-3-611 - New bond.

(a) The commissioner may require a licensee to file a new bond with a satisfactory surety in the same form and amount, if:

(1) Liability upon the previous bond is discharged or reduced for any reason; or

(2) The commissioner determines that any surety on the previous bond becomes unsatisfactory.

(b) If the new bond is unsatisfactory, the commissioner shall cancel the license. If the new bond is satisfactorily furnished, the commissioner shall release, in writing, the surety on the previous bond from any liability accruing after the effective date of the new bond.

(c) If a licensee has a cash deposit with the commissioner and the deposit is reduced for any reason, the commissioner may require the licensee to make a new deposit equal to the amount of the reduction.



§ 67-3-612 - Bond increase.

(a) If the commissioner determines that the amount of the existing bond or cash deposit is insufficient to ensure payment to the state of taxes, fees, penalty and interest for which the licensee is or may become liable, the licensee shall, upon written demand from the commissioner, file a new bond or increase the cash deposit. The commissioner shall allow the licensee at least fifteen (15) days to secure the increased bond or cash deposit.

(b) The new bond or cash deposit must meet the requirements set forth in this chapter.

(c) If the new bond or cash deposit required under this section is unsatisfactory, the commissioner shall cancel the licensee's certificate.



§ 67-3-613 - Bond replacement.

(a) If, at any time after the execution of any surety bond, the surety or sureties on the bond become insolvent, the commissioner may require the execution of a new bond with good and solvent surety in the same manner and with the same penalty as the bond being replaced. The bond shall be subject to the approval of the commissioner.

(b) Any person executing a bond under this part may, at any time prior to default under any existing bond, apply to the commissioner for leave to cancel the existing bond and file a new bond with a new surety.



§ 67-3-614 - Bond release.

(a) Sixty (60) days after making a written request for release to the commissioner, the surety of a bond furnished by a licensee is released from any liability to the state accruing on the bond after the sixty-day period. The release does not affect any liability accruing before the expiration of the sixty-day period.

(b) The commissioner shall promptly notify the licensee furnishing the bond that a release has been requested. Unless the licensee obtains a new bond that meets the requirements of this chapter and files with the commissioner the new bond within the sixty-day period, the commissioner shall cancel the license.

(c) Either the principal or surety may request the commissioner to cause an audit to be made of the books and records of the principal, and the audit shall be commenced within ninety (90) days from the date of the request. Upon completion of the audit, and if no additional taxes, fees, interest or penalty is shown to be due, or the additional sum is paid to the commissioner, then and thereafter, all liability of the surety on the bond shall cease and the surety shall be released. Any collateral deposited as security with the commissioner shall be released and returned to the person entitled to it. Any real estate that has been pledged as security for the bond shall be released by the commissioner by the execution of a release for that purpose, which may be recorded in the same manner as other releases are recorded. The commissioner may require the principal on the bond to furnish the form for a release.



§ 67-3-615 - License transferability.

No license is transferable to another person. For purposes of this part, a transfer of a majority interest in a business association, other than a publicly held corporation, including a corporation, partnership, trust, joint venture, limited liability company and any other business association, shall be deemed a transfer of any license held by such business association, and shall render the license void. Any substantial change in ownership of a business association, other than a publicly held business association, shall be reported to the department under rules prescribed by the department.



§ 67-3-616 - License display.

Each license shall be preserved and conspicuously displayed at the place of business for which it is issued. The department is authorized to waive this requirement for any class of licensee.



§ 67-3-617 - License termination -- Notice -- Surrender.

Whenever any person licensed to do business under this chapter relocates, discontinues, sells, or transfers the business, the license shall be void, and the licensee shall immediately notify the department in writing of the relocation, discontinuance, sale, or transfer. The notice shall give the date of the event, and if a sale or transfer of the business, the name and address of the purchaser or transferee. The licensee shall be liable for all taxes, fees, interest, and penalties that accrue or may be owing, and any criminal liability for misuse of the license, that occurs prior to issuance of the notice.



§ 67-3-618 - License denial and revocation.

(a) Before denying an application for a license, the commissioner shall grant the applicant a notice of the proposed denial, including the reasons for such decision. After having the opportunity to cure any defects in the application, an applicant who does not agree with the commissioner's decision may file with the commissioner at Nashville a written claim requesting a hearing. The hearing shall be held under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The request shall be made within ten (10) days following date of the commissioner's action.

(b) The commissioner may suspend or revoke a license for failure to comply with this chapter after at least ten (10) days, notice to the licensee and after a hearing, if requested by the licensee, pursuant to the Uniform Administrative Procedures Act.



§ 67-3-619 - Retailer's license for dyed diesel fuel.

Any person engaged in business in this state as a retailer as defined in part 1 of this chapter, who does not hold a license as a wholesaler, and who is in, or intends to engage in, the business of selling dyed diesel fuel to end users, shall first obtain a retailer's license under this chapter.






Part 7 - Reports

§ 67-3-701 - Distributor reports filed by suppliers and bonded importers.

(a) For the purpose of determining the amount of taxes and fees due on motor fuel imported, sold, refined, or used in the state, every licensed supplier, permissive supplier and bonded importer shall file with the department, on forms prescribed and furnished by the department, a monthly distributor report. The department may require the reporting of any information reasonably necessary to determine the amount of taxes and fees due.

(b) The reports required by this section shall be filed on or before the twentieth day of the month following the month of activity.

(c) The distributor report required by this section shall include the following information with respect to billed gallons of taxable petroleum products, with the amounts stated and indicated as net gallons, or stated and indicated as gross gallons if unable to provide net gallons:

(1) Removal of gallons of petroleum products by the reporting supplier or importer from the bulk transfer/terminal system in this state as to which the taxes and fees imposed by this chapter have been collected or accrued;

(2) Removal of gallons of diesel fuel or heating oil from terminals in this state by the reporting supplier, tax exempt, as to which dye has been added in accordance with this chapter;

(3) Removal of gallons of petroleum products from terminals in this state by the reporting supplier or importer, tax exempt, for export from this state by that person where the proper petroleum products tax for the destination state has been collected or accrued at the time of removal from the terminal, sorted by state of destination;

(4) Removal of gallons of petroleum products from terminals in this state by the reporting supplier or importer, tax exempt or for which credit can be taken on the return, for export, where the proper petroleum products tax for the respective destination state has been collected or accrued at the time of removal from the terminal, sorted by state of destination;

(5) Total removals in this state;

(6) Removal of gallons of petroleum products from a terminal in a state other than Tennessee by the reporting supplier or importer, for shipment into Tennessee; and

(7) Such other information which the department determines is reasonably required to determine the liability under this chapter.

(d) Every licensed supplier, bonded importer or permissive supplier shall separately identify, in a written statement to the department with the distributor report, any removal from the bulk transfer/terminal system in another state by that supplier or importer to a person, other than a licensed supplier, permissive supplier or bonded importer, of gallons of taxable petroleum products, which gallons are destined for this state, as shown by the terminal issued shipping paper, where the taxes and fees imposed by this chapter have not been collected or accrued by such supplier or importer upon such removal.



§ 67-3-702 - In-state terminal operator reports.

(a) Each person operating a terminal in this state shall file monthly with the department a sworn statement of operations of each terminal within this state, including the information set out in subsection (b), on forms prescribed by the department. The department may require the reporting of any information it considers reasonably necessary in addition to that required under subsection (b).

(b) The monthly terminal report required by this section shall be filed on or before the last day of the month following the month of activity and shall include the following information for each terminal location in this state:

(1) Terminal code assigned by the internal revenue service;

(2) Total inventory at the terminal operated by the terminal operator;

(3) Schedules of receipts by shipment, including:

(A) Carrier name;

(B) Carrier federal employer identification number;

(C) Mode of transportation;

(D) Date received;

(E) Document number;

(F) Net gallons received; and

(G) Product type; and

(4) Schedules of removals by shipment, including:

(A) Carrier name;

(B) Carrier federal employer identification number;

(C) Mode of transportation;

(D) Destination state;

(E) Supplier responsible for reporting removal;

(F) Supplier federal employer identification number;

(G) Date removed from terminal;

(H) Document number;

(I) Net gallons; and

(J) Gross gallons;

provided, that in the event the internal revenue service provides a common system of assigning to carriers alpha-numeric codes instead of names, then this data will be required in lieu of carrier names.

(c) For purposes of reporting and determining tax liability under this chapter, every licensee shall maintain inventory records as required by the department.

(d) Each person operating a terminal in this state shall also file an annual report for each terminal within this state on forms provided by the department. The taxes and fees shall be paid and the report shall be filed for each calendar year on or before February 25 of the following year. The report shall include data as follows:

(1) The amount of monthly gains or losses, in net gallons;

(2) The total net gallons removed from the terminal in bulk during the calendar year;

(3) The total net gallons removed across the terminal rack during the calendar year;

(4) The amount of tax due calculated pursuant to §§ 67-3-302(b) and 67-3-303(c); and

(5) Such other information as the department considers reasonably necessary to determine the tax liability of the terminal operator under this chapter.



§ 67-3-703 - Exporter reports.

(a) A person licensed as an exporter shall file monthly reports with the department on forms prescribed and furnished by the department concerning the amount of taxable petroleum products exported from this state. The report shall be filed on or before the twentieth day of the month following the month of activity.

(b) The report shall contain the following information:

(1) Each and every shipment of taxable petroleum products acquired free of all states' petroleum products taxes, except the export tax imposed by § 67-3-205, at a terminal in this state for direct delivery outside of this state by the exporter;

(2) Each and every shipment of taxable petroleum products acquired free of this state's tax and fee at a terminal in this state for direct delivery outside of this state but as to which the destination state's petroleum products tax was paid or accrued to the vendor at the time of removal from the terminal;

(3) The gallons delivered to taxing jurisdictions outside this state from bulk plant storage, and the means of transport;

(4) The name and federal employer identification number of the person receiving the exported taxable petroleum products from the exporter;

(5) The date of each shipment;

(6) The carrier name, or alpha code, and carrier federal employer identification number; and

(7) A list of diverted shipments and payments of taxes and fees.

(c) The department may in addition require the reporting of any other information it considers reasonably necessary to the enforcement of this chapter.



§ 67-3-704 - Transporter reports.

(a) A person licensed as a transporter in this state shall file monthly reports with the department, on forms prescribed and furnished by the department, reporting the amount of taxable petroleum products transported within or across the borders of this state; provided, that transport truck operations exclusively within the state are not reportable except when transport operations originate at a refinery in this state. The report shall be filed within twenty-five (25) days after the end of the month in which delivery was made. The information shall include the following:

(1) The quantity imported by the carrier for delivery in this state or transported from a Tennessee refinery by the carrier for delivery in this state;

(2) The name and address of the supplier;

(3) The name and address of the customer receiving delivery;

(4) The date and the point of delivery;

(5) The description of the product delivered; and

(6) Any other information that may be required by the commissioner for the proper administration of this chapter.

(b) (1) In case of delivery by barge, there shall be furnished, in addition to the information in subsection (a), the name and number of the barge, and the name and port of the towboat delivering the barge.

(2) In the case of delivery by tank wagon, or other motor vehicle, there shall be furnished, in addition to the information in subsection (a), the vehicle's license number.

(3) In case of delivery by tank car, there shall be furnished, in addition to the information in subsection (a), the car number and initials, and the capacity of the car.

(c) A carrier delivering petroleum products or substitutes for petroleum products to any person required to have a license under part 6 of this chapter who is known by the carrier not to have such license, shall immediately notify the department by facsimile of the delivery, if facsimile service is reasonably available; but if not, by the next quickest means available. The department shall furnish to the carriers a list of all persons holding licenses and shall supplement and amend the list periodically as licenses are issued or revoked.

(d) If a transporter fails to make the reports required by this section, the commissioner may assess a civil penalty of one thousand dollars ($1,000) for each violation.

(e) This section shall cease to be effective if the commissioner determines that substantially similar data is available from federal government sources, including a federal terminal report.



§ 67-3-705 - Blender's report.

A person licensed as a blender shall file a monthly report with the department, on forms prescribed and furnished by the department, reporting the amount of any untaxed petroleum products, blend stocks, or additives blended in this state, and paying all applicable taxes and fees levied under this chapter which have not been previously paid. The report shall be filed on or before the twentieth day of the month following the month of activity.



§ 67-3-706 - Reports by electronic data interchange.

(a) The commissioner may require those responsible for filing reports under this part to file such reports by means of electronic data interchange. All payments accompanying these reports shall be remitted by means of electronic funds transfer as required by § 67-3-515.

(b) In addition to any other penalty provided by law, the commissioner may assess on any person required to file reports by means of electronic data interchange a penalty, not to exceed five hundred dollars ($500), for each instance of reporting by any other means.






Part 8 - Enforcement Provisions

§ 67-3-801 - Destination state shipping paper to be issued.

(a) A person operating a refinery, terminal or bulk plant facility in this state shall prepare an automated, machine-generated, shipping paper, and provide it to the driver of every transport truck receiving petroleum products into the vehicle storage tank; provided, that where a bulk plant is not equipped to provide a machine-generated paper, it shall manually prepare the shipping paper required by this section. The department may by regulation require shipping papers to meet tamper-resistant standards, and every manually prepared shipping paper shall contain a stamp indicating that the paper was prepared at the facility at which it was issued.

(b) Every shipping paper shall set out on its face:

(1) Identification by address of the terminal or bulk plant from which the petroleum products were removed;

(2) The date the petroleum products were removed;

(3) The type and amount of petroleum products removed, actual gallons and net gallons;

(4) The state of destination as represented to the terminal operator by the transporter, the shipper or the shipper's agent;

(5) A notation:

(A) With respect to diesel fuel acquired under claim of exempt use, indicating the fuel is "DYED DIESEL FUEL, NON-TAXABLE USE ONLY, PENALTY FOR TAXABLE USE" for the load or the appropriate portion of the load; or

(B) With respect to any other taxable petroleum products, indicating: "[supplier name] is responsible for [state name] motor fuel tax," or any other notation acceptable to the department, that otherwise indicates that the diesel tax imposed by this chapter, or any petroleum products taxes imposed by the destination state other than Tennessee, have been paid to the supplier with respect to the entire load or the appropriate portion of the load; and

(6) Any other information reasonably required by the department for the enforcement of this chapter.

(c) Unless the supplier has first directed the terminal or refinery operator to make the statement on the supplier's behalf, no terminal or refinery operator shall imprint any statement on a shipping paper relating to petroleum products to be delivered to this state, indicating:

(1) Any supplier's liability for payment of the taxes and fees imposed by this chapter; or

(2) The tax-paid or tax-collected status of any petroleum products.

(d) A person operating a terminal or refinery, or operating a bulk plant equipped to provide machine-generated shipping papers, may manually prepare shipping papers as a result of extraordinary, unforeseen circumstances, that temporarily interfere with the operator's ability to issue automated, machine-generated, shipping papers; provided, that such operator shall, prior to manually preparing such papers, provide facsimile notice to the department, and the operator's employees shall add to such manually prepared papers, prior to removal of each affected transport load from the facility, a stamp indicating that the document was prepared at the facility. If the interruption has not been cured within twenty-four (24) hours, additional notice to the department shall be made.

(e) A person operating a refinery, terminal or bulk plant may load petroleum products, a portion of which is destined for sale or use in this state and a portion of which is destined for sale or use in another state or states. However, such split loads shall be documented by the operator by issuing shipping papers designating the state of destination for each portion of the product.

(f) A person operating a refinery, terminal or bulk plant shall post a conspicuous notice located near the point of receipt of shipping papers by transport truck operators, which notice shall describe in clear and concise terms the duties of the transport operator and retail dealer under §§ 67-3-802 -- 67-3-805; provided, that the department may by rule or notice establish the language, type, style and format of the notice.

(g) The commissioner may assess a civil penalty in an amount equal to the taxes and fees on the product, without regard to any exemption or dye, or one thousand dollars ($1,000), whichever is greater, for each violation, against a person who fails to comply with this section.



§ 67-3-802 - Shipping paper to be carried on board.

(a) Each person transporting petroleum products in a transport truck upon the public highways of this state shall:

(1) Carry on board the shipping paper issued by the refinery operator, the terminal operator or the bulk plant operator of the facility where the petroleum product was obtained, whether within or without this state;

(2) Show and permit duplication of the shipping paper by any law enforcement officer or representative of the department, upon request, when transporting, holding or off-loading the products described in the shipping paper;

(3) Deliver products described in the shipping paper to a point or points in the destination state shown on the face of the shipping paper, unless the person or the person's agent does all of the following:

(A) Notifies the department or its nominee, before the earlier of removal from the state in which the shipment originated or the initiation of delivery, that the person received instructions after the shipping paper was issued to deliver the petroleum product to a different destination state;

(B) Receives from the commissioner a verification number authorizing the diversion; and

(C) Writes on the shipping paper the change in destination state and the verification number for the diversion;

(4) Provide a copy of the shipping paper to the wholesaler, retailer or other person who controls the facility to which the petroleum products are delivered; and

(5) Meet such other conditions or take such other actions as the department may reasonably require by regulation for the enforcement of this chapter.

(b) The department may in its discretion provide an advance notification procedure for documentation supporting the import of petroleum products where the importer is unable to obtain terminal-issued shipping papers that comply with this section.

(c) The commissioner may assess a civil penalty in an amount equal to the taxes and fees on the product, without regard to any exemption or dye, or one thousand dollars ($1,000), whichever is greater, for each violation, against a person who fails to comply with this section.



§ 67-3-803 - Refusal of delivery.

No retail vendor, bulk plant operator, wholesaler or bulk end user shall accept delivery of petroleum products into bulk storage facilities in this state, if that delivery is not accompanied by a shipping paper prepared in accordance with this part. The commissioner may assess a civil penalty in an amount equal to the taxes and fees on the product, without regard to any exemption or dye, or one thousand dollars ($1,000), whichever is greater, for each violation, against a person who fails to comply with this section.



§ 67-3-804 - Diversions.

(a) A shipment of petroleum products may be diverted from the destination stated on the original shipping paper where the shipping paper is incorrect or where there is a legitimate business need to divert the shipment. Prior to any diversion or change to the shipping paper, the shipper, the transporter, or an agent of either, shall notify the department or its designee and shall manually add the assigned verification number to the shipping paper. Any claim for refund resulting from a diversion under this section shall be made and acted on under the refund provisions of chapter 1, part 18, and chapter 3, part 4, of this title.

(b) The commissioner may assess a civil penalty in an amount equal to the taxes and fees on the product, without regard to any exemption or dye, or one thousand dollars ($1,000), whichever is greater, for each violation, against any person who diverts a shipment or alters a shipping paper other than as provided for in subsection (a). No civil penalty will be assessed in those cases where the prior notification required in subsection (a) was not accomplished due to error, other than negligence, if within three (3) working days the shipper, the transporter, or the agent of either, notifies the department of the diversion and error.



§ 67-3-805 - Right to rely.

The supplier and the terminal operator shall be entitled to rely for all purposes of this chapter on the representation by the transporter, the shipper or the shipper's agent, as to the shipper's intended state of destination and tax exempt use. The shipper, the importer, the transporter, the shipper's agent and any purchaser, but not the supplier or terminal operator, shall be jointly and severally liable for any taxes and fees otherwise due to the state as a result of an unlawful diversion of the petroleum products from the represented destination state. A terminal operator shall be entitled to rely on the representation of a licensed supplier or bonded importer with respect to the supplier's obligation to collect taxes and fees and the related shipping paper representation as shown on the shipping paper as provided by § 67-3-801.



§ 67-3-806 - Petroleum products and vehicles declared contraband -- Confiscation -- Procedure for hearing.

(a) Any petroleum product that is owned or possessed by any person in avoidance, evasion or violation of any provision contained in this part, and any vehicle that is used for storage or transportation of the product, are contraband and may be seized by the commissioner. All products and vehicles seized as contraband shall be delivered promptly to the custody of the department and disposed of under § 67-1-1435. Proceeds of the sale shall be paid to the state treasury for the benefit of the general fund.

(b) Any person, claiming any property or any interest in property seized under subsection (a), may file with the commissioner at Nashville a written claim, requesting a hearing and stating the person's interest in the product or vehicle seized. The hearing shall be held under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The request shall be made within ten (10) days following the confiscation.



§ 67-3-807 - Disposition of seized property -- Bond or possession -- Exclusive remedy.

(a) When the ruling of the commissioner, following a hearing provided for under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, is favorable to the claimant, the commissioner shall deliver to the claimant the petroleum products and other property that were seized.

(b) When the ruling of the commissioner is adverse to the claimant, and the claimant appeals, the commissioner shall deliver to the claimant the petroleum products and other property so seized; provided, that the claimant shall first post a bond, approved by the commissioner, payable to the state in a sum double the value of the property seized. The condition of the bond shall be that the obligors will pay to the department, the full value of the goods, or property seized, unless upon appeal the decision of the commissioner is reversed and the right of the claimant to the property judicially determined. If the claimant does not post a bond satisfactory to the commissioner, the commissioner shall proceed to sell the contraband goods under § 67-1-1435.

(c) If no claim is interposed, the petroleum products or other property shall be forfeited without further proceedings and shall be sold as provided in this section.

(d) The procedures provided for in this section and in § 67-3-808 are the sole remedies of any claimant and no court shall have jurisdiction to interfere with these remedies by replevin, injunction or in any other manner.



§ 67-3-808 - No operation without a license.

(a) No person shall engage in any business activity in this state as to which a license is required by part 6 of this chapter, unless the person shall have first obtained the license. No person shall export petroleum products from a terminal in this state, unless that person has obtained an exporter's license, a bonded importer's license or a supplier's license, or has paid the applicable Tennessee petroleum products taxes and fees.

(b) Any carrier delivering petroleum products to any person required by this chapter to have a license to import or sell at wholesale, and known by the carrier not to have a license to import or sell fuel at wholesale, shall immediately notify the department by facsimile of the delivery. A carrier who fails to comply with this subsection (b) is jointly and severally liable to the state for the taxes and fees on the product delivered.

(c) An end user who exports fuel in a vehicle fuel supply tank incident to interstate transportation shall be exempt from this section.

(d) The commissioner may assess a civil penalty in an amount equal to the taxes and fees on the product handled, without regard to any exemption or dye, or one thousand dollars ($1,000) per day, whichever is greater, against a person who fails to comply with subsection (a).



§ 67-3-809 - Unlawful sale and use of dyed fuel.

(a) No person shall sell or deliver dyed diesel fuel or diesel fuel contaminated with dye when such person knows or has reason to know that the fuel will be used in a motor vehicle on the public highways.

(b) No person shall introduce dyed diesel fuel or diesel fuel contaminated with dye into the supply tank of any motor vehicle licensed for highway use.

(c) No person shall use dyed diesel fuel or diesel fuel contaminated with dye in a licensed motor vehicle or in a motor vehicle actually used on the public highways.

(d) The prohibitions contained in this section do not pertain to:

(1) Persons operating motor vehicles that have received fuel into their fuel tanks outside of this state in a jurisdiction that permits introduction of dyed diesel fuel of that color and type into the fuel supply tank of highway vehicles;

(2) Uses of dyed fuel on the highway that are lawful under the Internal Revenue Code, compiled in 26 U.S.C., and regulations, including state and local government vehicles, and buses, unless otherwise prohibited by this chapter; and

(3) Agricultural vehicles used solely for the purpose of transferring a person's harvested crops from the field to the person's storage facility for the harvested crops; provided, that the distance traveled on the public highways does not exceed five (5) miles.

(e) (1) The commissioner may assess a civil penalty of one thousand dollars ($1,000) or ten dollars ($10.00) per gallon of dyed fuel involved, whichever is greater, against a person who violates this section. The capacity of the tank determines the amount of dyed fuel involved, unless otherwise shown by the violator. For subsequent violations, the penalty shall be multiplied by the total number of separate violations by that person.

(2) The commissioner may waive in whole or in part the civil penalty provided for in subdivision (e)(1), upon the commissioner's determination that such penalty did not result from negligence or willful disregard of the law; provided, that such authority to waive the penalty shall be subject to § 67-1-803(b) and (e).



§ 67-3-810 - Requirements for sale of dyed diesel fuel at retail station.

(a) (1) A licensed retailer selling dyed diesel fuel at a retail station shall, in addition to the other requirements of this chapter, dispense the dyed diesel fuel to the end user from a pump or device:

(A) Located on an island separate from any undyed diesel fuel pump;

(B) Located no closer than ten feet (10') from any undyed diesel fuel pump or device on the same island; or

(C) For which there is an attendant stationed and in attendance on the pump island.

(2) The outside diameter for the dispensing nozzle on any such pump or dispensing device shall not be less than one and three-eighths inches (1 3/8'').

(b) A licensed wholesaler may sell dyed diesel fuel using a customer-controlled pump located at a retail station, subject to the requirements of § 67-3-401(i), other than the requirement that the customer be a governmental agency.

(c) All sales of dyed diesel fuel at retail shall be recorded by the seller at or near the time of the sale and the invoice shall contain the date of the purchase and delivery, along with the purchaser's name and address, type of fuel, a notation for dye added, the number of gallons purchased, the amount of state and local tax and the total dollar amount of the sale.

(d) Notwithstanding any other provision of this chapter, all dyed diesel pumps or devices installed or made operational after January 1, 2001, shall be located no closer than twelve feet (12') from any undyed diesel fuel pump. This requirement does not apply to replacement pumps or devices for those dyed diesel pumps or devices existing as of January 1, 2001, and otherwise compliant with the requirements of this chapter.



§ 67-3-811 - Notice required with respect to dyed diesel fuel.

(a) A notice stating "DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" shall be provided by the terminal operator to any person that receives dyed diesel fuel at a terminal rack, and provided by any vendor of dyed diesel fuel to its buyer if the diesel fuel is located outside the bulk transfer/terminal system.

(b) The form of notice required under subsection (a) shall be provided at the time of the removal or sale and shall appear on all shipping papers, bills of lading, and invoices accompanying the sale or removal of the dyed diesel fuel.

(c) The commissioner may assess a civil penalty of one hundred dollars ($100) for each violation, against a person who fails to comply with this section.



§ 67-3-812 - Dyed fuel pump display.

(a) A vendor delivering dyed diesel fuel to consumers through pumps shall be required to prominently display on such pumps the language "Dyed Diesel Fuel -- Nontaxable Use Only -- Penalty for Taxable Use -- Off Highway, Not Legal for Motor Vehicle Use" as presently required by the internal revenue service or environmental protection agency. Such display shall remain a requirement until the general assembly, by statute, changes such requirements, notwithstanding either of such federal agencies altering or removing such requirement from its regulations.

(b) The commissioner may assess a civil penalty of one hundred dollars ($100) for each month in violation, or portion of a month, against a person who fails to comply with this section.



§ 67-3-813 - Quality assurance.

(a) No person shall sell or purchase any product for use in the fuel supply tank of a motor vehicle for general highway use that does not meet standards as published in the annual American Society for Testing and Materials Book of Standards and its supplements, unless amended or modified by the department.

(b) All persons in possession of any product in violation of this section shall have the duty to dispose of it in the manner provided by federal and state law.

(c) The commissioner may assess a civil penalty of ten dollars ($10.00) per gallon, against a person who fails to comply with this section.



§ 67-3-814 - Prohibition on tampering with meters at retail outlets.

(a) A person operating petroleum products dispensing equipment accessible by the general public shall provide metering devices for each dispenser, and shall maintain records sufficient to enable the department to determine the volumes dispensed with reasonable accuracy.

(b) No person shall exchange, replace, roll back or otherwise tamper with any such metering equipment without following procedures provided by the department for legitimate maintenance, repairs and replacement purposes.

(c) The department has the authority to seal any dispenser meter or totalizer.

(d) The commissioner may assess a civil penalty in an amount equal to the taxes and fees on the storage capacity of the facility, without regard to any exemption or dye, or one thousand dollars ($1,000), whichever is greater, against a person who fails to comply with this section.



§ 67-3-815 - Records retention.

(a) All persons subject to this part shall retain records, including, but not limited to, shipping papers, of all petroleum products transactions for a period of three (3) years after December 31 of the year in which the transaction occurred.

(b) Persons operating terminals, refineries and bulk plants shall retain these records on site for a period of ninety (90) days following the month of the transaction.

(c) Retail stations shall retain these records on site for a period of thirty (30) days following the month of the transaction.

(d) The commissioner may revoke the license or licenses of and assess a civil penalty in the amount of five thousand dollars ($5,000) against a person who fails to comply with this section.



§ 67-3-816 - Inspections.

(a) In addition to any general authority to investigate for violations of this chapter, the commissioner and the commissioner's designees are hereby authorized to inspect any motor vehicle to ascertain whether the fuel supply tank contains dyed diesel fuel or diesel fuel contaminated with dye.

(b) The commissioner may assess a civil penalty of one thousand dollars ($1,000) against a person who refuses to allow the inspection. For subsequent refusals, the penalty shall be multiplied by the total number of separate refusals by that person.



§ 67-3-817 - Invoices.

(a) Each supplier, importer and wholesaler selling petroleum products in this state shall, at or near the time of each sale, make out and deliver to the purchaser, a pre-numbered invoice in which the vendor shall enter the name of the vendor, the full name and complete delivery address of the purchaser, the date of delivery, the type of fuel, a notation for dye added, the total dollar amount of the purchase, the amount of state tax, and the number of gallons of product sold.

(b) The commissioner may assess a civil penalty of five hundred dollars ($500) for each month in violation, or portion of a month, against a person who fails to execute and deliver invoice documents as provided in this section.



§ 67-3-818 - Calibration of storage tanks.

(a) The commissioner may require the person operating a terminal or refinery to furnish, upon request, two (2) sets of calibration tables on any tank within the bulk terminal/transfer system located in this state, into which petroleum products first come to rest after import. The tanks shall be strapped and the calibrations shall be made by a person qualified and licensed to do this work and recognized for this purpose by the United States government.

(b) The commissioner may request from the operator calibration tables on any tank that the commissioner may wish to be calibrated. The operator shall furnish the two (2) sets of calibration tables within sixty (60) days from the date of the request, calibrated as required in subsection (a).

(c) It is unlawful for any person to fail to comply with the request of the commissioner to furnish any calibration table as provided for in either subsection (a) or (b) within a period of sixty (60) days from the date of the request.

(d) The commissioner may assess a civil penalty of five hundred dollars ($500) against any person who violates this section.



§ 67-3-819 - Criminal violations.

A person who violates any provision of this chapter with the intent to deprive the state of its lawful revenues, or who aids and abets another to do so, commits a Class E felony.






Part 9 - General Administrative Provisions

§ 67-3-901 - Gasoline Tax -- Distribution of receipts -- Expenses of administration -- Utility relocation loan program.

(a) The commissioner shall apportion for distribution all of the taxes collected pursuant to § 67-3-201, and shall inform the department of finance and administration as to the proper amounts of all distributions to be made from the taxes.

(b) Revenues from the tax imposed by § 67-3-201 shall be apportioned for distribution in the following order:

(1) Amounts required to be paid to the debt service fund pursuant to title 9, chapter 9;

(2) Of the amounts designated in subdivisions (b)(2)-(5) for distribution to the counties, cities and highway fund, one percent (1%) shall be subtracted from the amount designated for cities, one percent (1%) shall be subtracted from the amount designated for counties, and two percent (2%) shall be subtracted from the amount designated for the highway fund for distribution to the general fund for expenses of administration prior to the distribution of the funds to the cities, counties or highway fund;

(3) Twenty-eight and six-tenths percent (28.6%) of total taxes collected to the various counties of the state on the basis set out in § 54-4-103;

(4) Fourteen and three-tenths percent (14.3%) of total taxes collected to the various municipalities, as defined by § 54-4-201, on the basis set out at § 54-4-203; and

(5) Any funds remaining after the distributions set out in subdivisions (b)(1)-(4) to the highway fund. There shall be accumulated and set apart within the fund such amounts as required, not to exceed one million five hundred thousand dollars ($1,500,000) during each of four (4) succeeding fiscal years, which shall be available for carrying out the utility relocation loan program, established in subsection (j).

(c) Revenues from the increases in taxes imposed by chapter 49 of the Acts of 1985, and chapter 454 of the Acts of 1985, effective 1985, shall be distributed in accordance with the following formula:

(1) Two cents (2cent(s)) of such revenues shall be apportioned pursuant to subsection (b); and

(2) One cent (1cent(s)) of such revenues shall be apportioned as follows:

(A) Of such amount designated in subdivisions (c)(2)(B) and (C) for distribution to the counties and cities, one percent (1%) shall be subtracted from the amount designated for cities and one percent (1%) shall be subtracted from the amount designated for counties for distribution to the general fund for expenses of administration prior to the distribution of the funds to the cities or counties;

(B) Sixty-six and two-thirds percent (662/3%) of such revenues collected to the various counties of the state on the basis set out in § 54-4-103; and

(C) Thirty-three and one-third percent (331/3%) of such revenues collected to the various municipalities, as defined by § 54-4-201, on the basis set out in § 54-4-203.

(d) Notwithstanding any law to the contrary, a county shall be eligible to receive those revenues to be distributed directly to it from the tax increases imposed by chapter 419 of the Acts of 1985, and chapter 454 of the Acts of 1985, effective 1985, only if it appropriates and allocates funds for road purposes from local revenue sources in an amount not less than the average of the five (5) preceding fiscal years, except bond issues and federal revenue sharing proceeds shall be excluded from the five (5) year average computation. If a county fails after July 1, 1985, to so appropriate and allocate at least such average amount for road purposes, then the amount of revenues that would otherwise be allocable to such county from the revenues derived by former §§ 67-3-603 and 67-3-604 as those statutes existed on July 1, 1985, shall be reduced by the amount of the decrease below such average. The amount of such funds not allocated to such county because of such decrease shall be allocated to the state highway fund, to be used by the department of transportation for the improvement of state highways in such county, and such state funds shall be in addition to the funds otherwise allocated for improvements in such county in that fiscal year.

(e) Funds apportioned to counties under chapter 419 of the Acts of 1985 shall be used for resurfacing and upgrading county roads, including the paving of gravel roads. Any expenditure for equipment shall be approved by a two-thirds (2/3) vote of the county legislative body, prior to purchase.

(f) Revenues from the increases in taxes imposed by former §§ 67-3-603 and 67-3-604 as those statutes existed on June 1, 1986, shall be distributed and allocated as follows:

(1) Revenue from the first three cents (3cent(s)) per gallon of such increases in taxes shall be apportioned as follows:

(A) Amounts required to be paid to the debt service fund pursuant to title 9, chapter 9;

(B) Three million dollars ($3,000,000) per annum, beginning on July 1, 1986, to the highway fund for the use and benefit of certain mass transit projects; and

(C) All other amounts to the highway fund to be used for accelerating the resurfacing of the state system of highways in order to establish a twelve-year cycle of resurfacing with implementation beginning in 1986 and being completed by 1998, and for new construction in the primary system of highways over the period from 1986 to 1999; and

(2) Revenue from one cent (1cent(s)) of such increases in taxes shall be apportioned as follows:

(A) Of such amount designated hereafter for distribution to counties and cities, one percent (1%) shall be subtracted from the amount designated for counties, and one percent (1%) shall be subtracted from the amount designated for cities for distribution to the general fund for expenses of administration prior to the distribution of the funds to the counties or cities;

(B) Sixty-six and two-thirds percent (662/3%) of such revenues collected to the various counties of the state on the basis set out in § 54-4-103; and

(C) Thirty-three and one-third percent (331/3%) of such revenues collected to the various municipalities, as defined by § 54-4-201, on the basis set out in § 54-4-203.

(g) Prior to the apportionment set out in subsections (b), (c), (d) and (f), there shall be apportioned for distribution to the wildlife resources fund, for use exclusively in the administration of the Boating Safety Act of 1965, compiled in title 69, chapter 9, part 2, an amount equal to one thousand seventy-four ten thousandths of one percent (0.1074%) of the taxes collected under § 67-3-201, exclusive of tax revenues resulting from the three cents (3cent(s)) per gallon gasoline tax increase imposed by chapter 46 of the Acts of 1989.

(h) All revenues and investment income derived from the increase in the gasoline tax rate imposed by chapter 46 of the Acts of 1989, shall be placed in the state highway fund, and shall not be subject to the apportionment and distribution provisions of subsection (b).

(i) Revenues from the one cent (1cent(s)) increase in taxes, from nineteen cents (19cent(s)) to twenty cents (20cent(s)), imposed by former §§ 67-3-1703 and 67-3-1704, as those statutes existed under prior Tennessee law immediately after chapter 241 of the Acts 1989 became effective, shall be apportioned as provided in subdivision (f)(2).

(j) (1) From the amounts accumulated and set apart pursuant to subdivision (b)(5), there is established a "utility relocation loan program" for loan financing of all costs incurred by any county, town, city, metropolitan government, utility district, authority or not-for-profit business organizations empowered to provide utility services that provide utility services to customers related to relocating, moving or re-installing their utility facilities, without any additions to their utility facilities, when located within rights-of-way of highways on the system of state highways and required because of highway construction projects administered by the department of transportation.

(2) The utility management review board shall review applications for utility relocation loans. Only applicants that meet all of the following criteria may be recommended to the state funding board for loans:

(A) Are obligated to relocate, move or re-install its utilities due to a state highway project;

(B) Have been otherwise unable to obtain financing for such relocation at a reasonable cost on reasonable terms;

(C) Have established fees and charges for services of the utility to be effective immediately or over time sufficient to provide assurance of financial stability, and to agree to adjust such fees and charges periodically to ensure timely payment of loan payments and costs of operation of the system; and

(D) Have covenanted to take such actions necessary to be able to pay all loan payments when due.

(3) As part of its recommendation, the utility management review board shall recommend an estimated amount of the loan and an interest rate for the loan, utilizing an economic index based upon factors that include, but are not limited to, per capita incomes and property values of the applicant. Applicants falling within the lower economic scale on the index shall be eligible for lower interest rates. Loans may be recommended at no interest for terms of five (5) years or less. In determining its recommendations, the board may use any index or regulations promulgated pursuant to § 68-221-1005(b).

(4) The state funding board is empowered to make and administer loans from the funds and may establish such terms as it determines to be appropriate to carry out the terms of this subsection (j), subject to the following:

(A) Loans shall be for a term of fifteen (15) years or less, not to exceed the useful life of the relocated utilities, with no prepayment penalties;

(B) Loans shall be subject to such other terms, not inconsistent with the foregoing, as the board determines to be appropriate; and

(C) Prior to the start of each fiscal year, the secretary of the state funding board shall certify to the commissioner of finance and administration and the commissioner of transportation, the uncommitted balance in the loan program as of the start of the next fiscal year.

(5) This subsection (j) shall not be construed to be an appropriation of funds and no funds shall be obligated or expended pursuant to this subsection (j), unless such funds are specifically appropriated through the department of transportation or as a specific amendment by the general appropriations act.

(k) Notwithstanding § 54-2-103 or any other law to the contrary, a percentage of funds collected and allocated to the state highway fund shall be deposited in the general fund as follows:

(1) If the statute allocating funds to the state highway fund earmarks two percent (2%) or more of the revenue collected for the general fund, no additional allocation to the general fund shall be made;

(2) If the statute allocating funds to the state highway fund earmarks less than two percent (2%) of the revenue collected for the general fund, an amount equal to the amount necessary when added to the statutory earmark, if any, equals two percent (2%) of the revenue collected shall be earmarked for the general fund;

(3) If the additional revenues earmarked for the general fund as provided in subdivision (k)(2) are less than seven million dollars ($7,000,000) in the fiscal year ending June 30, 2001, and in subsequent fiscal years, the earmark for the general fund from the gasoline tax imposed under § 67-3-201 shall be increased in an amount sufficient to provide that the total amount earmarked for the general fund as provided in subdivision (k)(2) and this subdivision (k)(3) shall be seven million dollars ($7,000,000) in the fiscal year ending June 30, 2001, and in subsequent fiscal years;

(4) The allocation of funds as provided in this subsection (k) shall not have an impact on any scheduled or ongoing construction projects;

(5) The department of transportation shall submit any proposal for apportionment of costs resulting from the general fund allocation in this subsection (k) to the state building commission for approval prior to implementing such proposal, including, but not limited to, the programs and projects to be affected and the amount proposed to be allocated to each such program or project; and

(6) Except as provided in subdivision (k)(4), it is the legislative intent that the effect of this subsection (k) be allocated on a pro rata basis to any affected program or project.



§ 67-3-902 - Investment of idle funds from 1986 gasoline tax increases.

All funds from the increase in taxes imposed by chapter 931 of the Acts of 1986, and allocated to the state highway fund shall be placed in a separate account and, to the extent not required for the projects provided for in chapter 931 of the Acts of 1986, shall be invested pursuant to § 9-4-603, with the investment income credited to the highway fund.



§ 67-3-903 - Specific highway projects benefited by 1986 gasoline tax increases.

(a) During the 1986-1987 fiscal year, the funds generated under chapter 931 of the Acts of 1986, shall be used only for the projects specified in the March 25, 1986, Proposed Fiscal Year 1986-1987 Transportation Improvement Plan and Additional Construction Projects, and those additional projects listed in chapter 931 of the Acts of 1986. No projects shall be deleted from this plan without the approval of the speaker of the house of representatives and the speaker of the senate. Additional projects shall include the following:

(1) There shall be included in the Cannon County SR-1 (US-70S) SR-64 to Woodbury bridge construction project described therein the widening of SR-1 to four (4) lanes from Woodbury to the Rutherford County line, and in the Smith County SR-25 Carthage bypass right-of-way project described therein necessary bridge design;

(2) There shall be included a highway from Columbia, in Maury County, to the intersection of Law Road and Interstate 40 at Exit 140 in Henderson County, this highway to provide access through the counties of Maury, Lewis, Perry, Decatur, and Henderson, among others, and to the cities of Hohenwald, Linden, Parsons, and Lexington, among others; and

(3) There shall be included the reconstruction of Old Hickory Boulevard (State Highway 251) to four (4) lanes from U.S. Highway 70S to U.S. Highway 70N near Interstate Route 40.

(b) (1) (A) The projects listed in the memorandum dated April 1, 1986, from Commissioner Dale Kelley to Senator Henry, Senator Darnell, Representative Bragg and Representative Robinson shall constitute and comprise the projects to be completed no later than the end of the 1998-1999 fiscal year, and the provisions of such memorandum are hereby incorporated herein by reference. No project shall be deleted or changed from such memorandum without the approval of the speaker of the house of representatives and the speaker of the senate.

(B) The reference in such memorandum on page 2 of 2, headed BICENTENNIAL PARKWAY SPECIFIC DESCRIPTIONS, shall include after the language "Interstate 155 Extension" the following: on a route to be determined by the commissioner of transportation after public hearings and feasibility studies through either Dyer, Gibson and Madison counties or through Dyer, Crockett and Madison counties.

(2) Additional projects shall include:

(A) The reconstruction of Highway 61 to four (4) lanes from Clinton to Oak Ridge;

(B) Preplanning of the reconstruction of Highway 46 from Highway 149 to Dickson;

(C) Improvement of the Austin Peay Highway in Shelby County north from I-240 North at an estimated cost of four million three hundred thousand dollars ($4,300,000); and

(D) The widening to four (4) lanes of Highway 12 from Ashland City to Clarksville Highway in Davidson County.

(c) Nothing in this section shall be interpreted or construed to place any roadway which is the subject of chapter 931 of the Acts of 1986, under the Scenic Highway Act of 1971, compiled in title 54, chapter 17, part 1, or the Tennessee Parkway System Act, complied in title 54, chapter 17, part 2.

(d) In addition to the projects listed in the "Accelerated Primary Highway Plan" in the memorandum dated April 1, 1986, from Commissioner Dale Kelley to Senator Henry, Senator Darnell, Representative Bragg and Representative Robinson, there is added a project in Memphis described as: The reconstruction of U.S. Route 61, South Third Street, from Shelby Drive to Mitchell Road to provide six (6) traffic lanes.

(e) The commissioner of transportation may consider a northern route to complement the Bicentennial Parkway project known as Interstate 840. Counties which may be considered by the commissioner for the northern route are Wilson, Montgomery, Robertson, Cheatham, Dickson and Sumner. During the 1993-1994 fiscal year, location and environmental studies shall be undertaken. The commissioner may consider funding sources from all revenues allocated to the department of transportation for highway purposes.



§ 67-3-904 - Petroleum products tax increases -- Participation of disadvantaged or women business enterprises in construction.

(a) (1) The department of transportation shall make good faith efforts to obtain participation of either disadvantaged business enterprises or women business enterprises, as such enterprises may be defined by the commissioner of transportation through regulations which the commissioner is authorized to promulgate, in the amount approximating ten percent (10%) of the revenues that are distributed to the state highway fund from the petroleum products tax increases authorized by chapter 46 of the Acts of 1989, and that are let to contract.

(2) With respect to projects funded wholly or in part with state funds, the department shall make good faith efforts to obtain participation of either disadvantaged business enterprises or women business enterprises, as such enterprises may be defined by the commissioner through regulations that the commissioner is authorized to promulgate, in the amount approximating seven percent (7%) of the revenues that are distributed to the state highway fund from the petroleum products tax increases, effective 1986, and that are let to contract.

(b) As a condition of disbursement of the funds raised by chapter 241 of the Acts of 1989, any local government receiving such funds shall agree to make good faith efforts to obtain participation of either disadvantaged business enterprises or women business enterprises, as such enterprises may be defined by the commissioner through regulations which the commissioner is hereby authorized to promulgate, in the amount approximating ten percent (10%) of the revenues which are distributed to such governments from the petroleum products tax increases authorized by chapter 241 of the Acts of 1989, and which are let to contract.



§ 67-3-905 - Diesel tax, compressed natural gas, and prepaid user diesel tax -- Allocation of proceeds.

(a) The tax imposed pursuant to §§ 67-3-202, 67-3-1113, and 67-3-1309, shall be allocated and distributed in the following order and manner:

(1) One and sixty-two hundredths percent (1.62%) to the general fund;

(2) Twenty-four and seventy-five hundredths percent (24.75%) to the counties of the state to become a part of the county highway fund in the following manner:

(A) Fifty percent (50%) equally among all counties;

(B) Twenty-five percent (25%) on the basis of population; and

(C) Twenty-five percent (25%) on the basis of area;

(3) Twelve and thirty-eight hundredths percent (12.38%) to municipalities, as defined in § 54-4-201, on the basis set out as § 54-4-203; and

(4) Sixty-one and twenty-five hundredths percent (61.25%) to the highway fund.

(b) Revenues from the increases in taxes imposed by chapter 931 of the Acts of 1986, shall be distributed and allocated as follows:

(1) Amounts required to be paid to the debt service fund pursuant to title 9, chapter 9; and

(2) All other amounts to the highway fund to be used for accelerating the resurfacing of the state system of highways in order to establish a twelve-year cycle of resurfacing within the period between 1986 and 1998; and for new construction in the primary system of highways over the period from 1986 to 1999.

(c) All revenues and investment income derived from the increase in the motor vehicle fuel use tax imposed by chapter 46 of the Acts of 1989 shall be placed in the state highway fund, and shall not be subject to the apportionment and distribution provisions of subsections (a) and (b).

(d) Revenue from the one cent (1cent(s)) increase from sixteen cents (16cent(s)) to seventeen cents (17cent(s)) in the tax imposed by chapter 241 of the Acts of 1989, effective April 1, 1990, and all investment income derived therefrom, shall be placed in the state highway fund and shall not be subject to the apportionment and distribution provisions of subsections (a) and (b).



§ 67-3-906 - Special privilege tax and export tax -- Disposition of tax proceeds.

(a) Ninety-eight percent (98%) of the proceeds from the collection of the taxes imposed by §§ 67-3-203 and 67-3-205 shall be allocated to and deposited in the highway fund and two percent (2%) of the proceeds in the general fund for administrative purposes.

(b) (1) From the actual proceeds of the taxes, there is established a local government fund in the actual amount of twelve million seventeen thousand dollars ($12,017,000) which shall be distributed to the counties and cities monthly.

(2) The local government fund shall be used solely for county roads and city streets.

(3) From the local government fund, a monthly sum of three hundred eighty-one thousand five hundred eighty-three dollars ($381,583) shall be distributed to county highway departments on the basis of county population, and the monthly sum of six hundred nineteen thousand eight hundred thirty-three dollars ($619,833) shall be distributed to cities on the basis of city population.

(4) Before distributing moneys to cities from the proceeds of the taxes imposed by §§ 67-3-203 and 67-3-205 as provided in this subsection (b), the commissioner of finance and administration shall deduct from the cities' share of the local government fund the sum of ten thousand dollars ($10,000) per month, which shall be allocated to the University of Tennessee for the Center for Government Training for the purpose of supporting in-service training for local government officials and employees.



§ 67-3-907 - Environmental assurance fee -- Disposition of fee proceeds.

(a) The environmental assurance fee levied and collected pursuant to §§ 67-3-204 and 68-215-110 shall be collected by the department as provided in this chapter, except that the fees collected shall be for the underground storage tanks and solid waste disposal control board, as provided in title 68, chapter 215.

(b) Any conflicts in the statutes as to the collection of the environmental assurance fee levied in title 68, chapter 215, shall be resolved in favor of this chapter, so as to avoid inconsistency and duplication in the administration of the various statutes which govern the environmental assurance fee.



§ 67-3-908 - Liquified gas -- Distribution of tax.

(a) The tax imposed by chapter 203 of the Acts of 1983 shall be distributed as follows:

(1) One and fifty-eight hundredths percent (1.58%) to the general fund;

(2) Twenty-eight and twenty-eight hundredths percent (28.28%) to the counties to become a part of the county highway fund in the following manner:

(A) Fifty percent (50%) equally among all counties;

(B) Twenty-five percent (25%) on the basis of population; and

(C) Twenty-five percent (25%) on the basis of area;

(3) Fourteen and fourteen hundredths percent (14.14%) to municipalities, as defined in § 54-4-201, on the basis set out in § 54-4-203; and

(4) Fifty-six percent (56%) to the highway fund.

(b) Revenues from the increases in taxes imposed by chapter 931 of the Acts of 1986, shall be distributed and allocated as follows:

(1) Revenue from the first three cents (3cent(s)) per gallon of such increases in taxes shall be apportioned as follows:

(A) Amounts required to be paid to the debt service fund pursuant to title 9, chapter 9; and

(B) All other amounts to the highway fund to be used for accelerating the resurfacing of the state system of highways in order to establish a cycle of resurfacing during the period from 1986 to 1998; and for new construction in the primary system of highways; and

(2) Revenue from one cent (1cent(s)) of such increases in taxes shall be apportioned as follows:

(A) Of such amount designated in subdivisions (b)(2)(B) and (C) for distribution to counties and cities, one percent (1%) shall be subtracted from the amount designated for counties and one percent (1%) shall be subtracted from the amount designated for cities for distribution to the general fund for expenses of administration prior to the distribution of the funds to the counties or cities;

(B) Sixty-six and two-thirds percent (66 2/3%) of such revenues collected to the various counties of the state on the basis set out in § 54-4-103; and

(C) Thirty-three and one-third percent (331/3%) of such revenues collected to the various municipalities, as defined by § 54-4-201, on the basis set out in § 54-4-203.

(c) All revenues and investment income derived from the increase in the liquified gas tax imposed by chapter 46 of the Acts of 1989 shall be placed in the state highway fund, and shall not be subject to the apportionment and distribution provisions of subsections (a) and (b).



§ 67-3-909 - Commissioner's duty -- Receipts and disbursals.

The commissioner shall collect all taxes and fees accruing under this chapter and pay them to the state treasurer.



§ 67-3-910 - Federal reservations -- Application of petroleum products and alternative fuels taxes.

(a) Under the terms of the cession of jurisdiction to the United States by this state, the right is reserved to this state to tax sales of and privileges of dealing in petroleum products and alternative fuels used in the operation of motor vehicles within the limits of the Great Smoky Mountains National Park that is within the boundaries of this state.

(b) The right is reserved to this state to tax sales of and privileges of dealing in petroleum products and alternative fuels in operation of motor vehicles within limits of any reservation or preserve within the boundaries of this state.



§ 67-3-911 - Lists -- Furnishing by the commissioner.

A current list of licensees, with applicable federal employer identification numbers, shall be provided to all licensees, as is deemed necessary by the commissioner. Disclosure of this information by the commissioner shall not constitute a violation of any confidentiality requirement imposed by chapter 1, part 17 of this title.






Part 10 - Gasoline Tax for Local Transportation Funding

§ 67-3-1001 - Part definitions.

(a) As used in this part, "commissioner," "department," "gallon," "gasoline" and "person" have the same meanings as ascribed to them in § 67-3-103, unless the context otherwise requires.

(b) As used in this part, unless the context otherwise requires:

(1) "Net proceeds" means the total amount of the tax authorized by this part that is attributable to original local sales within a specified local governmental jurisdiction less any fees to which the department is entitled as set forth in § 67-3-1010;

(2) "Public transportation services" means services provided by public transportation systems; and

(3) "Public transportation system" means a system of public transportation for carriage of persons for hire, operating on a not-for-profit basis in this state, the organizational, operating, or capital expenditures of which are financed in whole or in part through grants, subsidies, and/or other funds provided by the United States, the state of Tennessee, and/or one (1) or more municipalities and/or counties incorporated or existing under the laws of Tennessee, in which the system operates.



§ 67-3-1002 - Tax additional.

The tax levied shall be in addition to all other taxes, whether levied in the form of excise, license, or privilege taxes, and shall be in addition to all other fees and taxes levied.



§ 67-3-1003 - Applicability to governmental agencies.

This part shall apply only to counties, metropolitan governments, or incorporated municipalities that currently operate, or in the future may undertake to operate, either by themselves or through a transit authority or in cooperation with another county, metropolitan government, or incorporated municipality, a public transportation system as defined in § 67-3-1001.



§ 67-3-1004 - Tax authorized.

(a) Gasoline shall be taxed under this part only if the county, municipality, or metropolitan government in which it is purchased has adopted the tax, regardless of where the gasoline purchased for such vehicle is used.

(b) Other law to the contrary notwithstanding, any county, metropolitan government or incorporated municipality which operates, or in which is operated by a municipality in a county whose population is not less than forty-one thousand (41,000) nor more than forty-one thousand five hundred (41,500), according to the 1980 federal census or any subsequent federal census, or in the future may undertake to operate, either by itself or through a transit authority or in cooperation with another county, metropolitan government, or incorporated municipality, a public transportation system may levy, as provided in §§ 67-3-1007 and 67-3-1008, a special privilege tax on the sale of gasoline by every importer, every supplier and every wholesaler for the privilege of engaging in and carrying on such business within its jurisdiction.

(c) The tax shall be in an amount equal to one cent (1cent(s)) on the sale of each gallon of gasoline within that jurisdiction, and the liability for the tax shall attach upon sale at the terminal rack; or, if product is received in this state outside the bulk transfer/terminal system, then the tax shall attach at first sale. The tax shall be collected as provided in § 67-3-1010. It is the intent of the general assembly that the additional amount of tax resulting from this part shall not exceed one cent (1cent(s)) per gallon.

(d) Once any jurisdiction imposes the tax, the jurisdiction may repeal its imposition by the affirmative vote of a majority of the voting membership of that jurisdiction's legislative body or by a vote of the people in the manner outlined in §§ 67-3-1007 and 67-3-1008.

(e) All gasoline distributed by any importer, supplier or wholesaler to any of its retail stations in a taxing jurisdiction shall be deemed to have been sold.

(f) It is the intent of the general assembly that a gallon of gasoline shall be taxed only once pursuant to this part and the amount of that tax shall not exceed one cent (1cent(s)) per gallon.



§ 67-3-1005 - County levy precludes municipal levy.

The levy of the tax authorized by this part by a county shall preclude any city or town within the county from levying the tax. If only a portion of a city or town is within such a county, the city or town may not levy the tax authorized by this part within that portion.



§ 67-3-1006 - Exemptions.

(a) The applicable exemptions from taxation set out in part 4 of this chapter shall likewise be applicable to the tax provided in this part.

(b) The tax imposed by this part shall not apply to gasoline or diesel fuel sold for agricultural purposes and exempt from taxation under part 4 of this chapter.



§ 67-3-1007 - Referendum.

(a) Any ordinance or resolution of county, municipality or metropolitan government levying the tax under authority of this part shall not become operative until approved in an election provided in this section in the county, municipality, or metropolitan government as the case may be. The county election commission shall hold an election, providing options to vote "FOR" or "AGAINST" the ordinance or resolution, at the next regularly scheduled election within the jurisdiction imposing the tax that occurs at least sixty (60) days after the receipt of a certified copy of such ordinance or resolution, and a majority vote of those voting in the election shall determine whether the ordinance or resolution is to be operative. If the majority vote is for the ordinance or resolution, it shall be deemed to be operative on the date that the county election commission makes its official canvass of the election returns. No tax shall be collected under any such ordinance or resolution until the first day of a month occurring at least thirty (30) days after the operative date.

(b) If a county legislative body adopts a resolution to levy the tax when the tax has previously become operative within a municipality located in the county, the election to determine whether the county tax is to be operative shall be open only to the voters residing outside of the municipality in which the tax had previously become operative.



§ 67-3-1008 - Petition for tax.

(a) A resolution or ordinance levying the tax authorized may be initiated by petition of the voters in the following manner:

(1) The petition shall be addressed to the county legislative body or the governing body of the municipality or metropolitan government requesting that a resolution or ordinance be adopted levying the tax;

(2) The petition shall be signed by at least a number of registered voters in the taxing jurisdiction equal to ten percent (10%) of the total number of registered voters in the taxing jurisdiction on the date the petition is filed. A petition requesting a resolution of the county legislative body may not be signed by a registered voter in a municipality where a tax authorized in this part is operative, and the registered voters in the municipality shall not be considered in arriving at the required percentage; and

(3) A petition requesting a resolution shall be filed with the county clerk, a petition requesting an ordinance with the chief clerical officer of the municipality and a photographic copy of the petition shall be filed at the same time with the county election commission that shall be the judges of the sufficiency of the petition.

(b) If, within thirty (30) days from the filing of a petition, a resolution or ordinance is not adopted as requested and a certified copy filed with the county election commission, the petition shall constitute a resolution or ordinance, and the county election commission shall hold an election thereon as in § 67-3-1007(a).



§ 67-3-1009 - Repeal of tax.

Any ordinance or resolution of a county, metropolitan government, or incorporated municipality or town adopted in accordance with this part may be repealed in the same manner provided in this part for its adoption.



§ 67-3-1010 - Collection of tax.

(a) (1) The department shall collect such tax in the same manner as state tax is collected. The tax shall be computed on the number of gallons sold to a retailer and shall attach upon delivery to the retailer within the taxing jurisdiction. The tax shall be due and payable to, and reports shall be filed with, the department on or before the twentieth of the month following the month of sale.

(2) The city, county or metropolitan government or municipality levying the tax shall furnish a certified copy of the adopting resolution or ordinance to the department within ten (10) days after its adoption, and shall notify the department within ten (10) days of the approval of the resolution or ordinance in a referendum as provided for in this part.

(3) The department shall remit the proceeds of the tax to the county, metropolitan government, municipality, city or town levying the tax, less a reasonable amount or percentage as determined by the department to cover the expenses of administration and collection, the amount not to exceed two percent (2%) of the taxes collected.

(4) The commissioner is authorized to promulgate rules and regulations and prescribe necessary forms for the collection of the tax.

(5) All proceeds collected from within a municipality that already qualifies as a mass transit system under § 67-3-1001(b)(3) in a county whose population is not less than forty-one thousand (41,000) nor more than forty-one thousand five hundred (41,500), according to the 1980 federal census or any subsequent federal census, shall be remitted to the municipality by the department after the department deducts its administrative and collection costs provided pursuant to this section.

(b) In the event of delinquency, tax due by reason of this chapter may be collected by the commissioner under chapter 1, part 14 of this title.



§ 67-3-1011 - Accounting for funds.

Any funds raised under this part shall be accounted for separately and a report made annually to the governing body of the jurisdiction imposing the tax on its expenditures.



§ 67-3-1012 - Apportionment and use of tax.

(a) The tax authorized by this part shall be apportioned among and used by local governments in the following manner:

(1) If the tax authorized by this part shall be levied by a metropolitan government, or incorporated municipality or town, the net proceeds of such tax shall be apportioned to the metropolitan government or incorporated municipality or town levying such tax and shall be used for support of public transportation services provided wholly or partly within the governmental unit;

(2) If the tax authorized by this part shall be levied by a county, the net proceeds shall be apportioned to the county levying such tax and shall be used for support of public transportation services provided wholly or partly within the governmental unit;

(3) If the tax authorized by this part shall be levied by a county in which is operated a public transportation system by a municipality in a county whose population is not less than forty-one thousand (41,000) nor more than forty-one thousand five hundred (41,500), according to the 1980 federal census or any subsequent federal census, except as provided in § 67-3-1010(a)(5), the net proceeds shall be apportioned to such county levying such tax and shall be used for support of public transportation services provided wholly or partly within such governmental unit, which shall include necessary road and street repair in support of such public transportation services, in accordance with § 67-3-1010(a)(5).

(b) Unless the county and any and all cities or towns within it provide otherwise by contract, any county that levies a tax under this part shall apportion it in a manner such that any city or town within the county that provides public transportation services shall receive as a minimum, a percentage of the proceeds equal to its percentage of the county population based on the latest official census by the United States census bureau. The city or town shall apply such proceeds to the support of public transportation services provided wholly or partly within its boundaries. When any county levies a tax under this part and apportions it to cities or towns in accordance with this section, the county shall be entitled to representation on any governing body created to oversee the provision of public transportation services within any of those cities or towns. The means of designation shall be determined by resolution of the county legislative body authorizing the tax.

(c) Any funds raised through this part shall be used solely to maintain present levels of service and to extend the areas presently served with public transportation. It shall not be utilized to increase present levels of compensation of personnel.






Part 11 - Alternative Fuels

§ 67-3-1101 - Alternative fuels -- Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commercial purposes" means use in a trade or business;

(2) "Dealer" means an entity or person who:

(A) Is the operator of a retail station or other retail outlet and who delivers liquified gas into the fuel supply tanks of motor vehicles;

(B) Delivers liquified gas into a dispenser capable of fueling motor vehicles; or

(C) Dispenses compressed natural gas to the public;

(3) "Liquified gas" means all combustible gases that exist in the gaseous state at sixty degrees Fahrenheit (60 degreesF) and at a pressure of fourteen and seven-tenths pounds per square inch (14.7 p.s.i.) absolute, but does not include gasoline or diesel fuel or compressed natural gas;

(4) "Motor vehicle" means a self-propelled vehicle licensed for highway use;

(5) "Passenger car" means a motor vehicle designed for carrying ten (10) or fewer passengers and used for the transportation of persons;

(6) "Taxable sales or deliveries" means the delivery in Tennessee of liquified gas or compressed natural gas into the fuel supply tank of a motor vehicle that does not have affixed a current user permit; and

(7) "User" means a person who operates a motor vehicle in this state that is propelled by liquified gas or compressed natural gas.



§ 67-3-1102 - Liquified gas -- Rate of tax.

(a) A use tax is imposed on liquified gas used for the propulsion of motor vehicles on the public highways of this state at the rate of fourteen cents (14cent(s)) a gallon. For the purpose of determining the tax on liquified gas, a diesel gallon equivalent factor of six and six one-hundredths pounds (6.06 lbs.) per gallon shall be used.

(b) Governmental agencies are exempt from the liquified gas tax imposed by subsection (a).



§ 67-3-1103 - Liquified gas -- Time of payment of tax.

(a) A person using a liquified gas propelled motor vehicle, including a motor vehicle equipped to use liquified gas interchangeably with another motor fuel, that is required to be licensed in Tennessee for use on the public highways, shall prepay the tax imposed in § 67-3-1102 to the commissioner on an annual basis.

(b) An out-of-state user shall pay the liquified gas tax on delivery of the liquified gas into the fuel supply tank of a motor vehicle.



§ 67-3-1104 - Liquified gas -- Dealer permits.

(a) A dealer who sells taxable liquified gas, or a user whose motor vehicle is licensed in this state, shall file an application with the commissioner for the kind and class of permit required by this part, which is not assignable.

(b) An application for a permit must be filed on a form provided by the commissioner showing the kind and class of permit desired, the odometer reading of the motor vehicle for which application is made, and other information required by the commissioner.

(c) A dealer permit shall be posted in a conspicuous place or kept available for inspection at the principal place of business of the permittee. A dealer permittee shall reproduce the permit and display it in a conspicuous place at each additional place of business from which liquified gas is sold, delivered or used in motor vehicles. A user permit shall be affixed in the upper right corner of the front windshield on the passenger side of the vehicle.

(d) A dealer permit authorizes a dealer to collect and remit taxes on liquified gas delivered into the fuel supply tanks of motor vehicles that do not have affixed a user permit.



§ 67-3-1105 - Liquified gas -- Bond.

Application for a dealer permit shall be accompanied by a bond, payable to the state of Tennessee, as provided in part 6 of this chapter.



§ 67-3-1106 - [Repealed.]

HISTORY: Acts 1997, ch. 316, § 1; T.C.A., § 67-3-2206; repealed by Acts 2014, ch. 772, § 2, effective April 24, 2014.



§ 67-3-1107 - Liquified gas -- Duration of permits.

(a) A dealer permit is permanent and valid as long as the permittee furnishes timely reports and remits the taxes when due, or until surrendered by the holder or cancelled by the commissioner.

(b) A user permit shall be issued annually and is valid from the date of issuance through June 30 of each year, unless a motor vehicle for which the tax is prepaid is sold or no longer used on the public highways. Application must be made each year for a current user permit.



§ 67-3-1108 - Liquified gas -- Liability of dealer for sale to unauthorized users.

(a) A dealer who makes a sale or delivery of liquified gas into a fuel supply tank of a motor vehicle that does not have a user permit affixed is liable to the state for the tax imposed and shall report and pay the tax in the manner required by this part.

(b) A dealer may make a sale or delivery of liquified gas into a fuel supply tank of a motor vehicle that does not have a user permit affixed if the dealer is shown a copy of the application for a user permit for the motor vehicle made within thirty (30) days of the sale or delivery. However, if the user permit is not granted, the dealer shall be liable to the state for the tax imposed.



§ 67-3-1109 - Liquified gas -- Records and invoices.

(a) A dealer shall keep for four (4) years, open to inspection at all times by the department and the attorney general and reporter, a complete record of all liquified gas received or purchased, sold, or delivered.

(b) A user dealer operating a vehicle used for commercial purposes shall keep for four (4) years, open to inspection at all times by the commissioner and the attorney general and reporter, a record of:

(1) The total miles traveled in all states by all the user's motor vehicles traveling into or from Tennessee and the total quantity of liquified gas used in the motor vehicles; and

(2) The total miles traveled in Tennessee and the total quantity of liquified gas delivered into the fuel supply tanks of motor vehicles.

(c) Each sale or delivery of liquified gas into the fuel supply tanks of a motor vehicle shall be evidenced by an invoice. The pre-numbered invoice must be printed and contain:

(1) The pre-printed or stamped name and address of the dealer;

(2) The date;

(3) The number of gallons delivered;

(4) The name and address of the person taking delivery;

(5) The number of the user permit or if the vehicle does not have a permit, the state of registration and the license number; and

(6) The amount of tax paid or accounted for stated separately from the selling price.

(d) A user required to report ending odometer readings may deduct the miles traveled outside Tennessee from the total miles traveled.



§ 67-3-1110 - Liquified gas -- Reports -- Payment of tax -- Computation of tax.

(a) A dealer, on or before the twenty-fifth day of the month following the end of each calendar quarter, shall file a report and remit the tax due. A dealer who has made no taxable deliveries during the reporting period shall file a report.

(b) A user operating a vehicle used for commercial purposes shall be required to submit a report on or before July 25 of each year, for the previous permitted year and shall remit the tax due. The report must state the ending odometer reading, the number of miles traveled in Tennessee, the number of miles traveled outside Tennessee, and other information required by the commissioner. In the absence of an ending odometer reading, the previous year's mileage shall be presumed to be forty thousand (40,000) miles. A report shall be filed even if no tax is due. Failure to file this report shall result in the tax being assessed based upon the presumption that the vehicle traveled forty thousand (40,000) miles.

(c) (1) In computing the tax to be remitted, a user required to report ending odometer readings shall divide the total miles traveled in Tennessee by the mileage allowance for the applicable class. The resulting number of gallons used shall be multiplied by the tax rate imposed, to obtain the tax due. The cost of the permit shall be deducted from the tax due to obtain the tax to be remitted with the annual report.

(2) The number of gallons used shall be computed using the following mileage allowances:

Passenger cars -- 19 miles per gallon;

Class 1 -- 14 miles per gallon;

Class 2 -- 14 miles per gallon;

Class 3 -- 8 miles per gallon;

Class 4 -- 8 miles per gallon; and

Class 5 -- 5 miles per gallon.



§ 67-3-1111 - Liquified gas -- Transfer, destruction, or modification of motor vehicle -- Refunds of tax.

(a) When a motor vehicle bearing a permit is sold or transferred, the seller and purchaser shall notify the commissioner within ten (10) days of the sale or transfer and a new permit shall be issued in the new owner's name.

(b) When a motor vehicle bearing a permit is destroyed or the liquified gas carburetor system removed, the user shall be refunded that portion of the prepaid tax that corresponds to the number of complete months remaining in the permitted year, beginning with the month following the date on which the vehicle or carburetor was no longer utilized. No refund shall be made if the use of the vehicle ceased in June. The user shall submit to the commissioner an affidavit identifying the vehicle, the permit number, the circumstances that entitle a refund, and other information required by the commissioner. On receipt of the affidavit and when satisfied as to the circumstances, the commissioner shall make refund.

(c) A user is entitled to a refund of the amount of the Tennessee liquified gas tax paid on each gallon of liquified gas used outside this state. On verification by the commissioner that the report was complete and timely filed, the refund shall be paid if ten dollars ($10.00) or more is due the user. No refund less than ten dollars ($10.00) shall be paid. No refund shall be granted if the report is not timely filed.



§ 67-3-1112 - Liquified gas -- Penalties for violations.

(a) If any permittee fails to make the reports or pay the taxes at the time required, the commissioner may, upon compliance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, suspend the permit until such time as either the reports are submitted or the taxes are paid, or both of them are done.

(b) If any owner of a liquified gas propelled motor vehicle that is required to be licensed in Tennessee for use on the public highways fails to prepay the tax as required in § 67-3-1106 [repealed], the commissioner shall proceed to assess and collect the amount due to be paid, together with a penalty of one hundred dollars ($100).



§ 67-3-1113 - Compressed natural gas -- Rate of tax.

(a) A use tax is imposed on compressed natural gas used for the propulsion of motor vehicles on the public highways of this state at the rate of thirteen cents (13cent(s)) a gallon. For the purpose of determining the tax on compressed natural gas, a gallon equivalent factor of five and sixty-six one-hundredths pounds (5.66 lbs.) per gallon shall be used.

(b) Governmental agencies are exempt from the compressed natural gas tax imposed by subsection (a).



§ 67-3-1114 - Compressed natural gas -- User's permits.

(a) A user of compressed natural gas shall apply to and obtain from the commissioner a compressed natural gas user permit, unless the user purchases compressed natural gas from a dealer defined in § 67-3-1101.

(b) A compressed natural gas user's permit shall be issued by the commissioner to a person who uses compressed natural gas in a licensed motor vehicle in this state. To procure a permit, each person shall file with the commissioner an application and meet the bonding provisions of part 6 of this chapter.

(c) A holder of a compressed natural gas user's permit shall provide written notice to the commissioner of intent to terminate the permit. Such permit shall be terminated effective on the date of the notice.



§ 67-3-1115 - Compressed natural gas -- Reports.

(a) For the purpose of determining the amount of tax imposed by § 67-3-1113, each permittee shall file with the commissioner, on a form prescribed by the commissioner, a monthly report on or before the twenty-fifth day of the month following the month of activity, whether or not fuel is used. The report shall be executed under a declaration of penalty of perjury and shall state the total number of gallons of compressed natural gas used by the permittee within the state.

(b) A permittee who consumes compressed natural gas in motor vehicles for highway use shall report each vehicle and the fuel used. Odometer readings of motor vehicles at the beginning and the end of the month shall be furnished, together with other information as required by the commissioner. The permittee shall keep odometers on all the motor vehicles in good working order at all times. The permittee need not provide odometer readings, if excused by the commissioner for good cause shown.



§ 67-3-1116 - Compressed natural gas -- Records.

A user shall keep for four (4) years, open to inspection at all times by the department and the attorney general and reporter, a complete record of all compressed natural gas received and used.



§ 67-3-1117 - Compressed natural gas -- Penalty for unauthorized highway usage.

The commissioner may assess a civil penalty of five hundred dollars ($500) against a person who uses compressed natural gas in a motor vehicle on the public highways without possessing a valid compressed natural gas user's permit.



§ 67-3-1118 - Compressed natural gas -- Sale or transfer of motor vehicle.

When a compressed natural gas motor vehicle is sold or transferred, the seller and the purchaser shall notify the commissioner within ten (10) days of the sale or transfer, and the purchaser shall register with the department.



§ 67-3-1119 - Nonassignable compressed natural gas dealer permit.

(a) A dealer shall file an application with the commissioner for a compressed natural gas dealer permit, which is not assignable.

(b) An application for a permit shall be filed on a form provided by the commissioner.

(c) The permit shall be posted in a conspicuous place or kept available for inspection at the principal place of business of the permittee. A dealer permittee shall reproduce the permit and display it in a conspicuous place at each additional place of business from which natural gas is sold, delivered or used in motor vehicles.

(d) Application for a permit shall be accompanied by a bond, payable to this state, as provided in part 6 of this chapter.

(e) A permit is permanent and valid as long as the permittee furnishes timely reports and remits the taxes when due, or until surrendered by the holder or cancelled by the commissioner.



§ 67-3-1120 - Definition of "qualified natural gas dispenser" -- Collection, remittance and reporting of taxes -- Keeping of records -- Inspections.

(a) "Qualified natural gas dispenser" means a dispenser that measures the amount dispensed by means of a National Type Evaluation Program (NTEP) certified fuel meter.

(b) A natural gas dealer permit authorizes a dealer to collect and remit taxes on compressed natural gas delivered into the fuel supply tanks of motor vehicles by means of a qualified natural gas dispenser with meter capability. When compressed natural gas is delivered by a dealer to a customer's vehicle by means of a qualified natural gas dispenser, user permits under this part are not required.

(c) Dealers shall be legally responsible for collecting the tax imposed by § 67-3-1113 at the time of delivery to a vehicle.

(d) For the purpose of reporting the amount of tax imposed by § 67-3-1113 on metered compressed natural gas, each dealer shall file with the commissioner, on a form prescribed by the commissioner, a monthly report on or before the twenty-fifth day of the month following the month of activity, whether or not fuel is used or sold, and remit the tax due and collected. The report shall be executed under a declaration of penalty of perjury and shall state the total amount of compressed natural gas dispensed by the permittee within the state.

(e) A dealer shall keep for four (4) years, open to inspection at all times by the department and the attorney general and reporter, a complete record of all metered compressed natural gas received and used or sold.

(f) Meters and qualified natural gas dispensers are subject to inspection and verification by the department of agriculture's weights and measures in accordance with title 47, chapter 26, part 9 and such part's enforcement provisions.






Part 12 - Highway User Fuel Tax

§ 67-3-1201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Alternative fuels tax" means the per gallon tax on liquified gas and compressed natural gas imposed by part 11 of this chapter;

(2) "Diesel tax" means the per gallon tax on motor fuel imposed by part 2 of this chapter;

(3) "Freight motor vehicle" has the same meaning as "qualified motor vehicle" defined in subdivision (8);

(4) "Gasoline tax" means the per gallon tax imposed on gasoline by part 2 of this chapter;

(5) "Highway user fuel tax" means the gasoline tax, diesel tax, and/or alternative fuels tax as defined in this part at the rates set forth and in the amount determined under § 67-3-1204;

(6) "Licensee" means any person who holds an uncancelled license authorized by the international fuel tax agreement and issued by a state of the United States, the District of Columbia, or a province or territory of Canada;

(7) "Permittee" means any person who is the holder of a permit authorized to be issued under § 67-3-1202(a) and (b), and who is subject to the tax imposed by §§ 67-3-1203 and 67-3-1204;

(8) "Qualified motor vehicle" means a motor vehicle used, designed or maintained for transportation of persons or property and:

(A) Having two (2) axles and a gross vehicle weight or registered gross vehicle weight exceeding twenty-six thousand pounds (26,000 lbs.); or

(B) Having three (3) or more axles regardless of weight; or

(C) Is used in combination, when the weight of such combination exceeds twenty-six thousand pounds (26,000 lbs.) gross vehicle weight; and

(D) "Qualified motor vehicle" does not include recreational vehicles;

(9) "Recreational vehicle" means vehicles such as motor homes, pickup trucks with attached campers, and buses when used exclusively for personal pleasure by an individual. In order to qualify as a recreational vehicle, the vehicle shall not be used in connection with any business endeavor;

(10) "Revoke" or "revocation" means withdrawal of a permit or license and the privileges related to the permit or license by the jurisdiction issuing the permit or license; and

(11) "Suspend" or "suspension" means temporary removal of privileges granted to the permittee or licensee by the jurisdiction issuing the permit or license.



§ 67-3-1202 - Permits and licenses.

(a) Prior to operation in this state or entry into this state of any qualified motor vehicle engaged in the transportation of property in interstate commerce in or through this state, the owners or operators of such vehicle shall make application to the department for a permit or license for each such qualified motor vehicle to be operated upon the highways of this state. The application shall be upon forms furnished by the department.

(b) The permit or license shall be issued by the commissioner when it is determined that lawful requirements have been met by the applicant.

(c) A permit or license issued by the department for operation of a qualified motor vehicle shall be in the form as may be prescribed by the commissioner.

(d) If any qualified motor vehicle enters this state and operates upon the highways of the state without a permit or license described in subsection (c) and identification as may be prescribed by the commissioner, the owner and operator of the vehicle shall be liable for and may be required to pay all of the freight motor vehicle registration fees, licenses and taxes assessable by law.

(e) Notwithstanding subsection (d), a lessor who is regularly engaged in the business of leasing or renting motor vehicles without drivers for compensation to permittees or licensees or other lessees may be deemed to be the permittee or licensee, and such lessor may be issued a license if an application has been properly filed and approved by the base jurisdiction.

(f) In the case of a carrier using independent contractors under long-term leases, that is, a lease longer than thirty (30) days, the lessor and lessee will be given the option of designating which party will report and pay fuel use tax. If the lessee carrier assumes responsibility for reporting and paying motor fuel taxes and alternative fuel taxes, the base jurisdiction shall be the base jurisdiction of the lessee, regardless of the jurisdiction in which the qualified motor vehicle is registered for vehicle registration purposes by the lessor.

(g) For motor vehicle leases of thirty (30) days or less, the fuels use/miles or kilometers permit or license holder for the motor vehicle under lease will be liable.

(h) The department may, in its sole discretion, contract with any business entity that maintains a fleet of two hundred (200) or more motor vehicles to allow the business entity to provide any specific service, or all services, normally performed by the department relative to issuance of a permit or license authorized by this part that would have otherwise been provided by the department for each qualified motor vehicle in its fleet to be operated upon the highways of this state. The existence of such a contract shall not be interpreted to diminish, restrict, or limit the authority of the department to administer or enforce applicable provisions of any law with which a motor vehicle within the contracting business entity's fleet is not in compliance.

(1) Contracts with business entities entered into by the department under this subsection (h) shall set forth in detail the duties and responsibilities of each party, shall require compliance with all applicable federal and state laws, shall not contain provisions that are contrary to any federal or state statute, and shall comply with the Federal Drivers' Privacy Protection Act, compiled in 18 U.S.C. § 2721 et seq., and the Uniform Motor Vehicle Records Disclosure Act, compiled in title 55, chapter 25.

(2) A contract entered into under the authority of this subsection (h) shall be at no cost to the department except for the cost of decals, forms and administrative costs that the department would normally incur in issuing any permit or license authorized by this part for motor vehicles within the contracting business entity's fleet were it not for the contract.

(3) A contract entered into under the authority of this subsection (h) shall, in addition to all other requirements included in the contract, require the contracting business entity to:

(A) Keep all records, inventories, copies and other related paperwork that the department would keep if it were issuing any permit or license authorized by this part for qualified motor vehicles within the contracting business entity's fleet;

(B) Forward to the department, no later than the tenth day of each month, copies of all applications, permits, licenses and other related documents, completed forms, or other paperwork that the department requires and that have been issued, completed or processed by the contracting business entity during the prior month;

(C) No later than the tenth day of each month, remit to the department all fees and other moneys related to issuance of permits and licenses authorized by this part for qualified motor vehicles within the contracting business entity's fleet that would have been required to be collected during the prior month were it not for the contract entered into under this subsection (h); and

(D) Timely make all reports that the department requires, including all applicable reports that a county clerk would be required to make if the clerk were issuing permits or licenses authorized by this part for qualified motor vehicles within the contracting business entity's fleet.

(4) A delinquency in forwarding to the department any remittance, report, application, document, form or paperwork required of the contracting entity by law or by contract shall result in a penalty of five percent (5%) of the delinquent remittance, or the remittance associated with the delinquent report, application, document, form or paperwork, as the case may be, for each thirty (30) days or fraction of the thirty (30) days that the delinquency continues; provided, however, that the penalty may be waived by the commissioner upon the showing of good and reasonable cause. In no case shall the penalty provided for in this subdivision (h)(4) exceed twenty five percent (25%) of the remittance base.

(5) If the department enters into a contract with a business entity under this subsection (h) and the business entity fails to strictly comply with any requirement or provision of the contract, the contract may be rescinded in its entirety and canceled at the discretion of the commissioner; provided, however, that the effective date of the cancellation shall be thirty (30) business days after the date the department gives notice by certified mail to the business entity that the contract is being rescinded and canceled.



§ 67-3-1203 - Bond.

(a) In the event the commissioner determines that a bond is needed to protect state revenue, the application for a permit or license shall be accompanied by a bond, the form of which shall be prescribed by the department. The bond shall be at least twice the estimated average quarterly, or annually, if the user is filing annual, tax liability of the user.

(b) The required bond shall be conditioned upon quarterly, or annual, in the case of annual filers, payment on or before the due date, of the highway user fuel tax imposed per each gallon of gasoline, motor fuel or alternative fuel, used in the operation of a qualified motor vehicle on the highways of Tennessee. Instead of a personal or corporate surety on such bond, the commissioner may allow the bond to be secured by deposit of collateral, having a face value equal to the bond amount, in the form of a certificate of deposit, or equivalent to a certificate of deposit, as accepted and authorized by the banking laws of this state. Such collateral may be deposited with any authorized state depository designated by the commissioner.



§ 67-3-1204 - Amount of tax -- Formula.

The amount of tax payable to the state is determined by dividing the total number of miles traveled in the state during the quarter or annual reporting period, as the case may be, by the average number of miles of motor vehicle travel per gallon of gasoline or diesel fuel, or the per gallon equivalents of alternative fuels, and multiplying the result by the rates of the tax per gallon as imposed in parts 2 and 11 of this chapter.



§ 67-3-1205 - Waiver of provisions -- Temporary and restricted use fuel permits.

(a) The commissioner may waive this part for a freight motor vehicle carrying products of the farm during the seasonal harvest seasons to such an extent as is practical in order to encourage the bringing of farm products to Tennessee plants and mills. The commissioner is vested with authority to issue rules for the enforcement of this exception.

(b) (1) The requirements of this part may be waived with respect to a freight motor vehicle operated over the highways of this state on an occasional or infrequent basis upon the owner or operator obtaining a temporary fuel permit for the vehicle from the department.

(2) The temporary fuel permit may be issued for a period of time not to exceed seven (7) consecutive days and shall be valid only for the particular vehicle for which it has been issued.

(3) The department may furnish temporary fuel permits in bulk for issuance by the department or by private wire services and like companies pursuant to contract.

(4) The fee for any temporary fuel permit shall be thirty dollars ($30.00).

(c) (1) The requirements of this part shall be waived with respect to a freight motor vehicle operated over the highways of this state on an occasional or infrequent basis for the purpose of transporting horses, cattle, or other livestock, for exhibition or breeding within this state; provided, that the owner or operator obtains a restricted use fuel permit for the vehicle from the department.

(2) Such restricted use fuel permit shall be issued for a period of time of not less than one (1) month nor more than one (1) year, at the discretion of the owner or operator, and shall be valid only for the particular vehicle for which it has been issued and only when such vehicle is transporting horses, cattle, or other livestock, for exhibition or breeding within this state.

(3) The fee for such restricted use fuel permit shall be calculated at the rate of ten dollars ($10.00) for each month, and fraction of a month, during which such permit will remain valid.

(4) The commissioner is vested with authority to promulgate rules for the implementation and enforcement of this exception.



§ 67-3-1206 - Annual and quarterly reports -- Payments -- Penalty.

(a) Licensees whose operations, other than in the base jurisdiction, total five thousand (5,000) miles in all international fuel tax agreement member jurisdictions may request to report on an annual basis. This will be based upon filing history. Should any licensee wish to report annually, the licensee must petition the base jurisdiction to do so. If the base jurisdiction agrees to permit annual reporting and no other jurisdiction objects, and the commissioner of revenue of this state does not object, annual reporting shall be allowed.

(b) Each permittee or licensee shall file a quarterly report, or annual report, if applicable, on forms prescribed by the department, showing the total number of qualified motor vehicle miles of operation in this state and any other information as may be required by the commissioner. The report shall reflect activity during the preceding calendar quarter or annual reporting period, as the case may be, and shall be due on the last day of the month following the close of the calendar quarter or annual reporting period for which the report is submitted.

(c) The full amount of the gasoline tax, motor fuel tax, or alternative fuel tax, imposed by this state shall be paid at the same time as the report is transmitted on or before each quarterly or annual due date set forth in subsection (b). The commissioner has the authority to require a permittee or licensee to make such payments in cash or by money order, certified check, or cashier's check.

(d) Failure by a permittee or licensee to file a proper quarterly or annual report, as the case may be, or to pay the proper tax may be considered by the commissioner as a basis to require such permittee or licensee to secure a bond pursuant to § 67-3-1203, or if such bond has already been secured, such failure shall cause any such bond to be forfeited.



§ 67-3-1207 - Tax credit for purchases in state -- Refund of taxes.

(a) Each permittee or licensee is entitled to a credit on the highway user fuel tax equivalent to the tax paid on all gasoline, motor fuel, or alternative fuel, purchased by such permittee or licensee within this state and used in its operations outside Tennessee. Evidence of payment of the tax shall be furnished by the permittee or licensee claiming the credit and such evidence shall be in the form required by, or satisfactory to, the commissioner.

(b) When the amount of the credit to which any permittee or licensee is entitled for any quarter, or any annual reporting period, as the case may be, exceeds the amount of the highway user fuel tax for which the permittee or licensee is liable for the same quarter, or annual reporting period, the excess may be allowed as a credit on the tax for which the permittee or licensee would otherwise be liable for another quarter or annual reporting period. Approved credit carryovers may be applied against a permittee's or licensee's highway user fuel tax liability only if claimed on a report filed for any one (1) of the eight (8) quarters succeeding the quarter in which the excess credit accrued, or in the case of annual filers, on a report filed for any one (1) of the two (2) years succeeding the year in which the excess credit accrued.

(c) Upon application within two (2) years from the end of any quarterly reporting period, or annual reporting period, as the case may be, duly verified and supported by evidence as may be satisfactory to the commissioner, the excess referred to in subsection (b) may be refunded. The refund may be made if it appears that the permittee or licensee has paid to another state, under a lawful requirement of that state, a tax similar in effect to the tax provided on the use or consumption in such state of gasoline, motor fuel, or alternative fuel, purchased in Tennessee. The refund shall not be made at a rate other than the Tennessee rate in effect at the time of purchase.



§ 67-3-1208 - Violations -- Penalty -- Interest -- Refunds.

(a) It is unlawful for any owner or operator of a qualified motor vehicle to permit it to be operated over any highway of this state without complying with this part. A violation of this subsection (a) is a Class C misdemeanor.

(b) A penalty of fifty dollars ($50.00) or ten percent (10%) of the delinquent taxes, whichever is greater, shall be assessed for failure to file a report, or for filing a late report, or for underpayment of taxes.

(c) Interest at the rate of one percent (1%) per month, calculated from the date tax was due for each month or fraction of a month, until paid, shall be assessed on all delinquent or deficient taxes.

(d) Refunds determined to be properly due shall be made within ninety (90) days after receipt of a request for payment, with proper documentation, from a permittee or licensee. If the refund is not made within this time period, interest shall accrue at the rate of one percent (1%) per month calculated for each month or major fraction of a month, in excess of the time in which the refund should have been made.



§ 67-3-1209 - Reciprocal agreements.

(a) The commissioner is authorized to enter into reciprocal agreements on behalf of the state of Tennessee with the duly authorized representatives of other jurisdictions providing for the fuel use tax registration of vehicles, establishing periodic fuel use reporting and fuel use tax payment requirements from owners of such vehicles, and disbursement of funds collected due to other jurisdictions based on mileage traveled and fuel used in those jurisdictions.

(b) Notwithstanding any statute contrary to the provisions of any reciprocal agreement entered into by the commissioner as authorized by this section, the provisions of the reciprocal agreement shall govern and apply to all matters relating to administration and enforcement of the highway user fuel tax. In the event the language of any reciprocal agreement entered into by the commissioner, as authorized by this section, is later amended so that it conflicts with or is contrary to any statute, the commissioner shall consider the amended language of the reciprocal agreement controlling and shall administer and enforce the highway user fuel tax in accordance with the amended language of the reciprocal agreement.

(c) The commissioner may likewise enter into reciprocal agreements or arrangements with the duly authorized representatives of other jurisdictions to allow persons with properly registered vehicles of not less than twenty-six thousand pounds (26,000 lbs.) gross weight, or having three (3) axles that are periodically engaged in the transportation of property in or through this state, to operate such vehicles in other jurisdictions without the purchase of temporary fuel permits in such jurisdictions when used in transporting properly registered antique vehicles or antique farm equipment to and from shows or exhibitions of such vehicles or equipment. Such agreement or arrangement does not apply to any for-hire carrier.

(d) The commissioner may adopt and promulgate such rules and regulations as may be necessary to effectuate and administer this section.



§ 67-3-1210 - Delinquency of payment of taxes or fees -- Suspension of permit or license -- Collection.

(a) In the event a permittee or licensee becomes delinquent in the payment of any taxes or fees, or fails to file any report required by § 67-3-1206 by the due date, the commissioner may suspend the permit or license held by the permittee or licensee.

(b) Should any of the delinquencies referenced in subsection (a) continue for a period of thirty (30) days, the commissioner may revoke the permit or license held by the permittee or licensee.

(c) Any permittee or licensee whose permit or license has been suspended or revoked under subsection (a) or (b) may, upon payment of the required taxes or fees, plus any penalty and interest, and filing the required reports, petition the commissioner for reinstatement of the permit or license that has been suspended or revoked. Upon receipt of a reinstatement fee of one hundred dollars ($100), the commissioner shall reinstate the permit or license.

(d) The commissioner may require the reinstatement fee of one hundred dollars ($100) for any permit or license to be made in cash or by money order, certified check or cashier's check in any case where any two (2) checks issued by the permittee or licensee within one (1) calendar year have been dishonored.






Part 13 - Special Provisions Applicable to Limited Users and Prepaid Users

§ 67-3-1301 - Purpose of this part.

The purpose of this part is to adopt special provisions applicable to limited users and prepaid users of diesel fuel. Anything to the contrary notwithstanding, limited users and prepaid users of diesel fuel are subject to all other provisions of this chapter to the extent otherwise applicable, except as provided by this part.



§ 67-3-1302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authorization" means an uncancelled diesel tax prepaid user authorization issued by the commissioner;

(2) "J Class" refers to combined farm and limited private trucks, as defined by the department;

(3) "Limited user" means a person who consumes diesel fuel within this state for both licensed motor vehicles and other purposes, and who is the qualified holder of an uncancelled limited user permit issued by the commissioner; and

(4) "Prepaid user" means a person who is the qualified holder of an uncancelled diesel tax prepaid user authorization issued by the commissioner.



§ 67-3-1303 - Limited user permits -- Generally.

(a) Except as otherwise provided in this chapter, no purchases of undyed diesel fuel are permitted tax-free and all purchasers of diesel fuel will be required to purchase either undyed, tax-paid diesel fuel, or dyed, tax-free diesel fuel.

(b) An uncancelled limited user permit entitles the permittee to purchase from a licensed wholesaler or supplier undyed diesel fuel tax-free at the time of purchase, subject to the permitee's obligation to report and pay tax as provided in § 67-3-1304.

(c) All uncancelled permits under the prior law that are held by limited users on December 31, 1997, where the permittee made taxable use of no more than three thousand six hundred gallons (3,600 gals.) of diesel fuel during the calendar year 1997, shall remain effective on January 1, 1998, and until otherwise revoked, cancelled or terminated as further provided by this section.

(d) All other permits held by limited users under the prior law are revoked effective January 1, 1998.

(e) A holder of a permit, that has been made effective on January 1, 1998, pursuant to subsection (c), may continue to purchase undyed diesel fuel free of tax during each successive calendar year and until such holder's purchases of undyed taxable diesel fuel exceeds three thousand six hundred gallons (3,600 gals.) during a particular year.

(f) A holder whose purchases of undyed taxable diesel fuel exceed three thousand six hundred gallons (3,600 gals.) during a particular year shall notify the commissioner of such fact, and the commissioner shall revoke the permit.

(g) Upon revocation of a holder's permit, the commissioner shall notify each of holder's suppliers of the revocation.

(h) Purchasers of tax-paid undyed diesel fuel who have used such fuel in a tax-exempt manner may obtain refunds pursuant to part 4 of this chapter.

(i) No new permits shall be issued by the commissioner on or after January 1, 1998.



§ 67-3-1304 - Annual returns by limited user -- Equipment reports.

(a) For the purpose of determining the amount of tax imposed by part 2 of this chapter, each limited user shall file with the commissioner, on a form prescribed by the commissioner, an annual return which shall include the total number of gallons of dyed and the total number of gallons of undyed fuel used by the limited user within the state during the preceding calendar year. Annual returns and remittances thereon shall be filed not later than March 31 following the close of the preceding calendar year. Returns shall be executed under a declaration of penalty of perjury and shall be filed each year whether or not any dyed or undyed fuel was used in the preceding calendar year.

(b) A limited user who uses undyed fuel in any diesel-powered highway vehicle shall report each piece of equipment in which it is consumed. Under no circumstances may a limited user use dyed diesel fuel in a diesel-powered highway vehicle. Odometer readings of equipment at both the beginning and the end of the month shall be furnished, together with other information as required by the commissioner. The limited user shall keep the odometers on all highway vehicles in good working order at all times. The limited user need not provide odometer readings if excused by the commissioner for good cause shown.



§ 67-3-1305 - Cancellation of permit -- Revocation of permit.

(a) A limited user may cancel the permit by giving written notice to the department. The cancellation is effective as of the date of the notice.

(b) The commissioner may suspend or revoke a permit for failure to comply with this chapter after at least ten (10) days' notice to the permittee and a hearing, should such be requested, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 67-3-1306 - Prepaid user authorization -- Grandfather provisions.

(a) All holders of uncancelled prepaid user authorizations valid under prior law on December 31, 1997, are entitled to renew their authorizations for 1998, and for each successive annual authorization period, upon payment of the applicable tax stated in § 67-3-1309, on or before January 1 of the renewal period. An uncancelled prepaid user authorization entitles the holder to purchase from a wholesaler undyed diesel fuel, tax-free at the time of purchase, subject to the holder's obligation to prepay tax pursuant to § 67-3-1309.

(b) No new authorizations will be issued by the commissioner. Authorizations issued by the commissioner on or after January 1, 1998, shall only be renewals of previously effective authorizations as provided in subsection (a) and § 67-3-1307.

(c) (1) The following class of persons is eligible to receive an uncancelled authorization from a holder of such authorization by gift or will: husband, wife, son, daughter, lineal ancestor, lineal descendant, brother, sister, stepchild, son-in-law or daughter-in-law of the holder. For purposes of this section, a person who is related to the holder as a result of legal adoption shall be considered to have the same relationship as a natural lineal ancestor, lineal descendant, brother, sister or stepchild.

(2) The holder may effectuate the transfer of an uncancelled authorization such holder holds by the following methods:

(A) By noting on holder's annual authorization renewal form, that a gift has been made, including the effective date of the gift, the donee's name, social security number, address, and the relationship of the donee to the holder; or

(B) By provision in a probated will, stating the beneficiary's name, social security number, address, and the relationship of the beneficiary to the decedent.

(3) When a transfer of an uncancelled authorization under subdivision (c)(2) becomes effective, the transferor's previous authorization shall be revoked. No refund will be issued as a result of such transfer.

(d) Upon expiration of the time period specified in subsection (a) without a renewal of the prior year's authorization and prepayment of the applicable tax, the authorization will lapse and is not subject to renewal.



§ 67-3-1307 - Prepaid user authorization -- Renewals.

The commissioner shall renew a prepaid user authorization when an application in proper form has been accepted for filing, and the other conditions and requirements of this part have been met. An authorization shall be valid from the date of its issuance through December 31 of the calendar year, or until cancelled as provided in this part. A prepaid user must make application for an authorization renewal each calendar year. The sale of a motor vehicle voids the authorization with respect to the vehicle.



§ 67-3-1308 - Prepaid user authorization -- Cancellation and refund.

A prepaid user may cancel the authorization by giving written notice to the department. The cancellation is effective as of the date of the notice. The department shall refund such portion of the prepaid tax attributable to the remaining portion of the calendar year.



§ 67-3-1309 - Diesel tax prepaid user authorization for certain farmers.

(a) A farmer whose use of diesel fuel is predominately for agricultural purposes and non-highway use, and who owns or operates one (1) or more passenger cars or trucks in the weight class shown in this section, may apply for a diesel tax prepaid user authorization. Such authorization requires the holder to prepay an annual tax on the diesel fuel purchased from a wholesaler for the holder's own consumption. Prepayment of tax is at the rate prescribed for each motor vehicle based on the class of registered gross weight. The tax paid pursuant to a prepaid user authorization shall be paid on a calendar year basis. A farmer whose purchases of diesel fuel are predominately for non-agricultural purposes or highway use does not qualify for a diesel tax prepaid user authorization. Click here to view image.

(b) Whenever the holder of a diesel tax prepaid user authorization ceases to farm within this state, the authorization is void, and the prepaid user shall notify the commissioner in writing within fifteen (15) days after discontinuance. The commissioner shall refund such portion of the prepaid tax attributable to the remaining portion of the calendar year.






Part 14 - Transportation Fuel Equity Act

§ 67-3-1401 - Short title.

This part shall be known and may be cited as the "Transportation Fuel Equity Act."



§ 67-3-1402 - Legislative intent.

The use of diesel fuel by commercial carriers has significant and unique impacts on the state, and the nature of the transportation industry raises significant challenges in the administration and enforcement of fuel taxes; therefore, this general assembly enacts this part to tax persons engaging in the activity of using diesel fuels to transport passengers or goods for a fee.



§ 67-3-1403 - Part definitions.

Unless specifically defined in this part, all terms used in this part have the same meaning as they have elsewhere in this chapter. As used in this part:

(1) "Commercial carrier" means any individual, person, entity, or organization that contracts to transport passengers or goods for a fee;

(2) "Diesel tax" means the tax imposed by § 67-3-202;

(3) "Dyed diesel" means any diesel fuel that is indelibly dyed in accordance with internal revenue service regulations; and

(4) "Means of transportation" means any vehicle or other device employed by a commercial carrier for the purpose of transporting passengers or goods for a fee, including, but not limited to, motor vehicles, trains, and aircraft; provided, that "means of transportation" does not include any marine vessels, boats, barges, or other craft operated on waterways.



§ 67-3-1404 - All diesel fuel subject to diesel tax.

All diesel fuel, whether undyed or dyed, that is used in this state by a commercial carrier to produce power for a means of transportation is subject to the diesel tax. This section prevails over any other provision of this chapter.



§ 67-3-1405 - Reporting of dyed diesel usage -- Due date for tax payment.

(a) Each commercial carrier who uses dyed diesel to produce power for a means of transportation within this state shall be subject to the tax imposed by § 67-3-202 on all such fuel so used within this state and shall register with the department and file reports on forms prescribed by the department showing the total number of gallons of dyed diesel used within this state and any other information as may be reasonably required by the commissioner. Each report shall be filed on the twentieth day of the month following the close of each calendar quarter and shall include all activities occurring during such quarter.

(b) The full amount of the diesel tax imposed by this state on dyed diesel shall be paid at the same time that the commercial carrier transmits the report and no later than the quarterly due date set forth in subsection (a).



§ 67-3-1406 - Determination of diesel tax payable on dyed diesel -- Credit for sales tax paid to another state.

(a) The amount of diesel tax payable to this state on dyed diesel pursuant to this part is determined by multiplying the rate of the diesel tax by the number of gallons of dyed diesel used in this state by the commercial carrier to produce power for a means of transportation.

(b) There shall be allowed a credit against the amount determined under subsection (a) equal to the amount, if any, of sales tax properly paid to another state upon the dyed diesel used in this state by the commercial carrier to produce power for a means of transportation.



§ 67-3-1407 - Moneys collected to be deposited in the transportation equity trust fund.

All moneys collected pursuant to this part shall be deposited by the commissioner in the separate account known as the transportation equity trust fund created by § 9-4-207(a) and shall be used in the manner prescribed by § 9-4-207(b). This section prevails over any other provision of this chapter.









Chapter 4 - Privilege and Excise Taxes

Part 1 - Collection and Licenses Generally

§ 67-4-101 - Privileges taxable -- License required.

The occupations, businesses and business transactions deemed privileges are to be taxed, and not pursued without license, and shall be such as are declared by this code or by legislative acts that are not to be deemed repealed by the enactment of this code.



§ 67-4-102 - Exemptions from privilege taxes.

(a) Such citizens of this state as are in indigent circumstances, and destitute of visible means of support, unable to procure a livelihood by manual labor, or disabled from labor by bodily injury of any description, may sell taxable articles without paying a tax.

(b) The county legislative body, a majority of the members being present, may, in its discretion, grant to any such person the privilege of hawking or peddling in the county without paying the tax, if the members are of the opinion the applicant ought to have the privilege.

(c) Before the license is issued to such applicant, the applicant shall take an oath, before the county clerk, that the applicant is a citizen of the state, and, if of foreign birth, produce to the county legislative body a copy of the record showing that the applicant has been naturalized, and further swear that the applicant will not, directly or indirectly, vend the goods of any other person, and that the articles to be sold by the applicant shall be exclusively the applicant's own.

(d) All persons living within the state, who are totally blind and who are exempted from paying county privilege and license taxes by the county legislative bodies of the counties in which such persons reside and do business, shall be relieved from all license and privilege taxes due the state for such businesses as such persons shall be engaged in for and during the time for which such persons shall have been relieved of such taxes by the county legislative bodies.

(e) (1) The state, county and district business agents of all agricultural associations organized and incorporated in the state for the advancement and upbuilding of agricultural industry, who are employed by such associations to dispose of the farm products of this state and to buy agricultural implements and other supplies for farmers, without profit, such agents each charging only a sufficient amount on sales and purchase to pay the salary and necessary expenses of their respective agencies, shall not be liable for any license or privilege tax to the state, or any county or municipality of the state, but the same are exempt from such taxation.

(2) Subdivision (e)(1) shall not be construed to exempt from taxation any union cooperative stores, or any persons who sell or buy with the view or purpose of making a profit, or any agents of agricultural associations who buy or sell for a percent beyond the actual expense of agents' salaries and other incidental expenses necessary to conduct the business of the state, county, and district business agencies appointed by these agricultural associations to dispose of their produce and buy their supplies.



§ 67-4-103 - Collection of privilege taxes by county clerk.

The county clerks shall collect all taxes on merchants, persons, companies, firms, corporations, agents, or traders, and all privileges, unless otherwise provided; and shall be subject to all the fines and penalties for failure to pay such taxes over to the commissioner of revenue, county trustee and municipal authorities that are provided for in this code in cases of county trustees.



§ 67-4-104 - Issuance of license.

(a) Licenses for exercising all privileges for which license provisions are not otherwise made shall be issued on the applicant's paying to the clerk or other proper officer the specific tax laid on the license and the fees.

(b) Except as otherwise specifically provided, it is lawful for county clerks to issue licenses by the quarter for the exercise of any privilege.



§ 67-4-105 - Application for license.

(a) Every person, partnership or corporation engaged in any mercantile or other business requiring a license to engage in business shall, in order to obtain such license, make application for license in writing to the county clerk, the application to be signed by each and every member of any copartnership or association; and, when such application is made by an individual doing business under a trade name, the applicant shall sign the applicant's name to the application as the owner of such business, such application to be retained by the clerk in a book kept for that purpose, which shall be open to inspection to all parties desiring to inspect it.

(b) No license shall be issued by the clerk to any person, copartnership or corporation to engage in the mercantile or other business until application has been made for the license, as provided in this section and § 67-4-104.



§ 67-4-106 - Partnership license.

(a) If any two (2) or more persons shall associate in any partnership or company, except incorporated companies, to engage in any mercantile or other business requiring a license, it shall be necessary, in order to obtain such license, to have the names of each and every member of the partnership or company written on the face of such license, a copy of which shall be retained by the clerk, in a book kept for that purpose, which shall be open to all persons desiring to inspect it.

(b) Any company or copartnership, except incorporated companies, that is engaged in any mercantile or other such business, shall, in order to have such license renewed, have the names of each and every member of such company or copartnership written on the face of such renewed license, a copy of which shall be retained by the clerk for inspection, as provided in subsection (a).



§ 67-4-107 - Transfer of license.

(a) The right to sell goods or to exercise a privilege in any county for one (1) year, conferred upon the grantee of a license from the county clerk, may be used by the grantee in another county, or by a purchaser of the grantee's stock or trade of the grantee's business, or by a new firm formed by the death, withdrawal, or addition of a member of a licensed firm, in the following manner:

(1) In case of a sale of the stock or business, the person making the sale shall immediately go before the county clerk, and make affidavit of the amount on which the person making the sale is then bound to pay taxes, and pay the tax, and surrender the original license; the purchaser of the stock or business, unless the purchaser is a person already licensed, shall at the same time make a statement, on oath, of the amount, if any, that has been added by the purchaser to the stock or business, and pay the amount due on the stock or business, and take out a license as an original applicant;

(2) In case of removal to another county, the grantee of the license shall go before the clerk who issued the license, and make a statement, on oath, of the amount of taxes the grantee is then bound to pay, and pay the tax, and surrender the original license, and take from the clerk a certificate of the fact. Upon presenting such certificate to the clerk of the county to which the grantee has removed, and making affidavit before the clerk of the amount added to the stock or business, if any, and paying the taxes on the stock or business, a license shall be issued to the grantee as an original applicant; and

(3) In case a member or members die, retire from or are added to a licensed firm, the surviving or remaining partners or new firm shall immediately appear before the county clerk, and surrender the original license, pay the revenue then accrued on the license, and take out a new license as an original applicant.

(b) Whenever the ownership of a business on which a privilege tax is levied shall become changed by sale or otherwise, the purchaser of the business shall be required to notify the county clerk of the county in which such business is located of such transfer and receive a transfer of the privilege tax, if assignable, in the purchaser's name, for which the purchaser shall pay a fee of one dollar ($1.00) to the state and a fee of fifty cents (50cent(s)) to the county clerk for making such transfer.



§ 67-4-108 - Reporting persons liable for tax.

(a) It is the duty of the assessor to make a return to the county clerk of the name of each person engaged in any business liable in any way to pay a privilege tax, in each district or ward under the provisions of the law.

(b) It is the duty of the county mayor and of the county clerk to examine the list of names so returned, and compare the list with the list of persons paying privileges, and report the result to the county legislative body at the July term following the assessment. The report shall be read in a full meeting of the county legislative body and entered upon the minutes of the county legislative body.



§ 67-4-109 - Action by county against business in violation.

(a) If any person presumes to sell goods or to exercise any privilege without obtaining the license prescribed, the clerk shall issue to the sheriff, or to any constable, a distress warrant commanding the sheriff or constable to levy, in case of a privilege, a tax double the highest tax imposed upon such privilege, together with costs and charges, by distraining and selling so much of the delinquent's goods and chattels as shall be sufficient for the purpose; or suit for such double tax may be brought in the circuit or chancery court.

(b) Certiorari and supersedeas against an invalid distress warrant lies in the circuit or chancery court.

(c) The officer, to whose hands the warrant shall come, shall immediately execute the warrant on pain of such officer also being held liable, on motion by the clerk in the circuit court, for the double tax, costs and charges lost by the officer's delay.

(d) The officer having seized the goods and chattels of the delinquent shall give ten (10) days' notice of the time and place of sale, which the officer shall make at the time specified, unless the owner at or before the time of sale produces the clerk's receipt for the tax, costs, and charges; in which case the officer shall redeliver the goods to the owner.

(e) In all cases in which the penalty prescribed against breaches of the revenue laws in relation to licenses is recovered, double fees shall be allowed to the clerk or attorney prosecuting the case, but any fee allowed a district attorney general shall inure to the state.



§ 67-4-110 - Action by commissioner against business in violation.

(a) The commissioner is authorized, and it is the commissioner's duty, to issue a distress warrant for the collection of the tax, interest and penalty due from each taxpayer who is delinquent in payment of privilege taxes, collectible by the commissioner. Distress warrants may be addressed and delivered to the sheriff of the county in which such delinquent taxpayer has an office or principal place of business, or to the sheriff of any county in which the commissioner has reason to believe property of such delinquent taxpayer may be found.

(b) The sheriff into whose hands such warrant may come, or the sheriff's deputy, may execute the warrant by distraint and sale of personal property belonging to such delinquent taxpayer, and the proceedings in respect to the warrant shall be the same as are provided by law for proceedings under an execution at law from a court of record; and the executing officer shall be entitled to the same fees, commissions, and necessary expenses of removing and keeping property distrained as in case of an execution from a court of record.

(c) If the officer cannot find personal property to satisfy the distress warrant, the officer may levy the warrant upon any real estate in the officer's county belonging to such delinquent taxpayer; and if levied on land, the distress warrant, together with the officer's return on the distress warrant, shall be returned to the circuit court of the county in which the land lies, and the land shall be condemned and sold under the orders of the circuit court in the same manner as in case of the levy on land of an execution issued by a general sessions court.

(d) The remedy or procedure prescribed in subsections (a)-(c) is cumulative to any other remedies or procedures now prescribed with reference to any particular privilege tax or taxes. No other remedy prescribed by any particular taxing statute shall be held to be exclusive or to prevent the commissioner from proceeding with the collection of the privilege tax under subsections (a)-(c).

(e) Distress warrants issued under subsection (a) for the collection of state taxes, interest or penalty due from a taxpayer may, in the discretion of the commissioner, be addressed to and delivered to an employee or representative of the department for purposes of execution, who shall first make the same amount and kind of bond now required of deputy sheriffs, and such employee or representative shall have the same powers and authority as a sheriff under chapter 1, part 12 of this title and subsections (b)-(d) for purposes of levying and executing such distress warrants. Such employee or representative shall be entitled to the same fees and costs as would accrue to a sheriff for such services, which fees and costs shall be paid to the department and deposited in the general fund of the state treasury.



§ 67-4-111 - Collection from itinerant business.

It is the duty of every constable of a district to demand to see the receipt for state and county privilege taxes of every manager of a circus, menagerie, sideshow, sleight of hand or legerdemain, or any other exhibition for profit, of persons selling patent rights, and of every peddler of any article whatever, whether on foot, in vehicle, or on horseback; and, if the tax receipt is not produced, the constable shall collect the state and county privilege taxes, and shall, within one (1) week after such collection, notify the county clerk, by mail or otherwise, that the constable has collected the tax, and so much tax, and pay the tax to the clerk within one (1) month after such collection. If the constable fails to turn the tax over to the county clerk, the constable shall be proceeded against and the constable's office declared vacant.



§ 67-4-112 - Actions on license bonds.

(a) The county clerks are required to turn over to the county attorney, or, if no county attorney, then to an attorney to be selected by the county mayor or a county auditor, all privilege and license bonds due and unpaid within thirty (30) days after such bonds become due and payable, taking duplicate receipts for the bonds, specifying the amount due on the bonds, as nearly as can be ascertained, one (1) of which receipts shall be forwarded to the commissioner and the other entered on record in the county legislative body.

(b) Whereupon, the attorney or clerk or county auditor shall forthwith give five (5) days' notice to the principal and surety on such bonds to appear before the general sessions judge of the county in which such bond is due and show cause, if they have any, why judgment should not be rendered against them for the amount of revenue due on such bonds, which judgment shall in no case be less than the amount of the ad valorem and privilege taxes fixed by law and by the county legislative body, with six percent (6%) interest and a penalty of one percent (1%) for each day such revenue is delinquent after thirty (30) days from the date of such notice, and an attorney's fee of five dollars ($5.00) on each bond.

(c) Jurisdiction is conferred on the courts of general sessions to try and determine such cases, to render judgment, issue execution, and do all things necessary to enforce the collection of this revenue, and the notice so given may be returnable to any Monday of the court of general sessions before the judge of the general sessions court; provided, that five (5) days' notice is given.

(d) Upon failure of the principal or surety to appear, the attorney, county auditor or clerk shall move for judgment, and the judge shall render and have entered a judgment for the amount of the taxes, interest, penalties, as provided in subsection (b), with costs.

(e) The clerk shall be allowed the fees for such services as in the circuit courts. The state, county, and municipality shall in no event pay any cost in these proceedings, but the costs shall be taxed against delinquents.

(f) Such suits shall not interfere with the right of the clerk at any time to issue a distress warrant to collect such taxes, if in the clerk's judgment property can be found on which to levy the warrant.



§ 67-4-113 - Rules and regulations -- Military personnel.

The commissioner is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement §§ 67-2-112(b), 67-4-1703(c) and 67-5-2011. The commissioner shall make reasonable effort to provide notice detailing which taxes are delayed, the time limitations proposed by §§ 67-2-112(b), 67-4-1703(c) and 67-5-2011 for paying such taxes, and the type of proof that must be presented prior to the due date of the applicable tax. Notice may be made, in addition to other methods, through releases issued by the department to the media or to branches of the armed services in which such taxpayers may serve.



§ 67-4-114 - Credit for beer or ale rendered unsalable as a result of flooding.

Notwithstanding any rule or law to the contrary, no tax shall be due under § 57-5-201 for any beer or ale that has been rendered unsalable and subsequently destroyed as a result of flooding occurring between May 1, 2010, and May 8, 2010. Any tax previously paid under § 57-5-201 by the wholesaler on any such beer or ale that is unsalable and destroyed as a result of such flooding occurring between May 1, 2010, and May 8, 2010, shall be allowed as a credit against the tax levied by § 57-5-201 on the subsequent purchase of beer or ale by such wholesaler. However, this section shall not apply unless such flooding resulted in the destruction of at least fifty (50) barrels, or liquid volume equivalent, of beer or ale and satisfactory proof of such destruction is submitted to the department.






Part 2 - General Revenue Law -- General Provisions

§ 67-4-201 - Definitions -- Applicability.

(a) The definitions and general provisions in this part apply in all cases, unless otherwise provided in special cases, but the general provisions shall not be deemed to control specific provisions to the contrary in any particular taxing item.

(b) As used in parts 2-6 of this chapter:

(1) "Annual tax," when referring to a privilege tax, means a privilege tax obtained for or renewed for a period of not more nor less than one (1) year;

(2) "Collector" means every tax officer or employee of the state, county, or city authorized to collect the tax;

(3) "Per annum" designates the amount of the tax to be paid for exercising the privilege for twelve (12) months, and is to be read into every taxing item where the specific context does not indicate the contrary;

(4) "Person" includes every individual, partnership, firm, corporation or any other association of any kind; and

(5) "Taxpayer" includes every individual, partnership, firm, corporation or any other association of any kind.



§ 67-4-202 - Engaging in business without compliance a public nuisance.

The engaging in any business declared in parts 2-6 of this chapter to be a taxable privilege without compliance with such parts is declared to be a public nuisance.



§ 67-4-203 - Administration by commissioner.

(a) (1) The authority to administer parts 2-6 of this chapter and the various laws of this state imposing taxes upon the privilege of litigation in the various courts of this state, and the authority to collect the taxes thereby imposed, is vested in the commissioner of revenue under the provisions of this part.

(2) Any reference in this part to the commissioner shall be deemed a reference to the commissioner of revenue.

(b) The commissioner is authorized to prescribe all rules necessary for the administration of parts 2-6 of this chapter, and for the administration of the various laws of this state imposing taxes upon the privilege of litigation in the various courts of this state, and for the collection of the taxes thereby imposed.



§ 67-4-204 - Tax additional to other privilege taxes.

Any tax imposed by parts 2-6 of this chapter shall not be held to supersede any other privilege tax imposed upon such taxpayer or occupation by any other section of the code.



§ 67-4-206 - Payment -- Penalty and interest.

(a) Each taxpayer shall pay promptly, when due, the taxes imposed by parts 2-6 of this chapter and, in addition, any tax imposed by any law of this state on the privilege of litigation in the courts of this state.

(b) Except as otherwise provided in this section, if the tax is not paid within thirty (30) days of its due date, it shall be considered delinquent.

(c) If the privilege tax on litigation is not paid within forty-five (45) days of its due date, it shall be considered delinquent.

(d) The commissioner may waive, under § 67-1-803, any penalties imposed with regard to the taxes provided by this section, but no other collector may waive or excuse these penalties.



§ 67-4-208 - Liability of transferees and fiduciaries.

(a) Any successor by purchase, or otherwise, of any business subject to tax shall be liable for and shall pay the tax imposed against such business before such successor can obtain a license to do any of the acts declared to be taxable by statute.

(b) Any person acting as agent, trustee, guardian, administrator, executor, assignee or receiver doing any of the acts declared to be a privilege is subject to the tax imposed on that privilege.



§ 67-4-209 - Tax collection by clerks.

(a) Unless some other collector is indicated, the county clerk shall collect the taxes imposed by parts 2-6 of this chapter.

(b) The clerks of the several courts of this state shall collect any tax imposed in the court for which they serve as clerk by any law of this state upon the privilege of litigation in that court.

(c) A collector of the taxes, as defined by this part, shall report the collector's collections to the commissioner and shall pay over all state taxes collected by the collector to the department.



§ 67-4-210 - Duty to collect taxes.

(a) The various collectors, as defined by this part, charged with the duty of collecting revenue or taxes under any law of this state shall diligently see to it that the revenues are collected. It is the duty of each local collector to ascertain the name of every person within the collector's jurisdiction liable for the payment of any tax that is collectible by the collector, and it is the collector's further duty to use every means at the collector's command to collect the tax when due.

(b) Any local collector failing or refusing to collect and pay over any taxes that the collector is legally charged to collect and pay over to the department shall be liable for such taxes, and the collector's official bondsman shall be liable also for those unpaid taxes. The commissioner may collect the amount from the local collector or the collector's official bondsman under chapter 1, part 14 of this title.

(c) It is the duty of each collector promptly to collect all privilege and ad valorem taxes collectible by the collector when they become due. In no case shall any collector or collector's deputy agree to give, permit or allow any extension of time for the payment of such taxes or any part of those taxes.



§ 67-4-211 - Failure of collector to enforce law -- Penalty.

(a) Any county clerk or other collecting officer who willfully or negligently fails to carry out parts 2-6 of this chapter or any law imposing a tax on the privilege of litigation in the various courts of this state by making an incorrect assessment, or failing in any way, either in person or by agent, to faithfully enforce such parts shall forfeit in each case the sum of two hundred fifty dollars ($250) to the state of Tennessee, and shall be subject to ouster proceedings.

(b) On complaint of the commissioner, this section shall be enforced by the attorney general and reporter in any manner permitted by law.



§ 67-4-212 - Collection of taxes by commissioner.

When a local collector fails to collect a state tax that should be collected by that collector and paid over to the department, the commissioner may collect the tax under chapter 1, part 14 of this title.



§ 67-4-213 - Records and reports.

(a) It is the duty of every official, agent or deputy charged with collecting, reporting and paying over state and county taxes, or other special revenues and privilege licenses, including fees, fines, forfeitures, costs, interests, or penalties, as now or may be later prescribed by the laws of this state, to keep a complete record of such collections on books and forms prescribed by the commissioner. These officials, agents or deputies shall report such collections, if it is state revenue, to the proper state officials, and if it is county revenue, to the county mayor, on forms prescribed and approved as provided in this section or shall later be prescribed by the laws of this state.

(b) Each local collector, except the clerks of the several courts of the state, shall make a report each month to the commissioner, giving the name of each delinquent taxpayer in the collector's jurisdiction and the amount of taxes due from the taxpayer and the collector's reason for not having collected it. The clerks of the several courts of the state shall make a report each month to the commissioner, giving the name of each taxpayer, delinquent in the payment of the privilege tax on litigation, against whom an execution or distress warrant for such taxes has been issued, and which execution or distress warrant has been returned nulla bona, and giving the amount of such tax still owing.

(c) Every report of local collectors to the commissioner shall be on a form prescribed by the commissioner and shall contain the information deemed necessary by the commissioner.

(d) The collector shall make these reports within fifteen (15) days after the last day of each calendar month to the commissioner, if it is for state revenue, and to the county mayor, if it is for county revenue, and shall pay the amount shown to be due at the time of making the report.

(e) If such reports are not filed as received and payments not made as specified in this section, there shall be, in addition to the penalties provided in chapter 1, part 8 of this title, a forfeiture of all commissions on the delinquent amount.



§ 67-4-215 - Distress warrants.

(a) A local collector has the power to issue a distress warrant for taxes collectible by the local collector.

(b) Prior to the issuance of a distress warrant, the local collector shall give not less than ten (10) days' written notice to the taxpayer by either:

(1) Delivering such notice in person;

(2) Leaving such notice at the dwelling place or usual place of business of the taxpayer; or

(3) By mailing such notice to the taxpayer's last known address.

(c) (1) The sheriff into whose hands such distress warrant may come, or the sheriff's deputy, may execute the distress warrant by distraint and sale of personal property belonging to such delinquent taxpayer, and the proceedings in respect to the distress warrant shall be the same as are provided by law for proceedings under execution at law from a court of record; and the executing officer shall be entitled to the same fees, commissions and the necessary expense of removing and keeping property distrained as in case of an execution from a court of record.

(2) If the officer cannot find personal property to satisfy the distress warrant, the officer may levy the distress warrant upon any real estate in the officer's county belonging to such delinquent taxpayer. If levied on land, the distress warrant, together with the officer's return on the warrant, shall be returned to the circuit court of the county in which the land lies, and the land shall be condemned and sold under the orders of the circuit court, in the same manner as in case of a levy on land of an execution issued by a general sessions court. Suit or suits may be brought, if necessary.

(d) If any sheriff willfully fails, refuses or neglects to execute any distress warrant directed to the sheriff within the time provided in this part, the official bond of such sheriff shall be liable for the tax, penalty, interest, and cost due by the taxpayer, and, on complaint of any proper officer, this penalty shall be enforced by the attorney general and reporter in any manner permitted by law.

(e) A distress warrant issued by a municipal tax collector may be executed within the boundaries of a municipality by the chief of police or a police officer of the municipality who is granted the authority expressed in this section to serve distress warrants.



§ 67-4-216 - Injunctions.

(a) In addition to the other remedies provided by this part for the collection of the taxes imposed, the commissioner is authorized to certify to the attorney general and reporter the failure of any person to make any report or to pay any tax required by parts 2-6 of this chapter. Thereupon, the attorney general and reporter shall forthwith file a bill in a court of proper jurisdiction to enjoin such person from continuing to exercise the privilege, which injunction shall remain in force so long as such person is in default.

(b) Upon the payment of such delinquent privilege tax as may be due with interest and penalty, and upon compliance with parts 2-6 of this chapter, the attorney general and reporter shall be authorized to dismiss the bill upon the payment of costs by the defendant.



§ 67-4-217 - Contracts by unlicensed persons.

No contract previously made, or later made, by persons engaged in a business or occupation subject to a license or privilege tax, under parts 2-6 of this chapter or any other act, shall be invalid or unenforceable in the courts because of the failure of such persons to have paid such license tax at the time such contract was made or was performed; provided, that such persons shall, prior to the date of adjudication in the court of original jurisdiction, pay double the tax due at the time the contract was made and, in addition, the penalty prescribed by law.



§ 67-4-220 - Miscellaneous violations -- Penalties.

(a) It is unlawful for any person to exercise any of the privileges made taxable by parts 2-6 of this chapter before complying with this chapter. It is unlawful for anyone to exercise any of these privileges without first paying the tax or without complying with this chapter.

(b) It is unlawful for any person to aid, abet, direct, cause or procure any of such person's officers, agents, or employees to violate any of the provisions of parts 2-6 of this chapter.

(c) It is unlawful for any person subject to parts 2-6 of this chapter to willfully fail, refuse, or neglect to make out, file or deliver any reports or blanks, as required by parts 2-6 of this chapter, or to answer any question propounded in the reports or blanks, or knowingly and willfully to give a false answer to any such question in which the fact inquired of is within the person's knowledge, or, upon proper demand, to exhibit to the collector or any person duly authorized by the collector any book, paper, account, record, or memorandum of such person, in such person's possession or under such person's control, or to willfully fail, refuse or neglect to furnish any other information in such person's possession or under such person's control that may be required by any collector, as defined in this part, or such collector's duly authorized agents and employees.

(d) A violation of this section is a Class C misdemeanor.

(e) Every day during which any person subject to parts 2-6 of this chapter, or any officer, agent, or employee thereof willfully fails, refuses or neglects to observe and comply with any order, direction, or mandate of the commissioner or to perform any duty enjoined by parts 2-6 of this chapter, constitutes a separate and distinct offense.






Part 3 - General Revenue Law -- Administration of Gross Receipts Taxes

§ 67-4-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of revenue;

(2) "Department" means the department of revenue;

(3) (A) "Gross receipts," for the purpose of taxes administered under this part, means total receipts before anything is deducted, but does not include receipts from incidental business, when such incidental business, if separately carried on, would not be subject to a tax measured by gross receipts under parts 2-6 of this chapter;

(B) "Gross receipts" does not include state and local sales and other taxes collected from customers and remitted to the respective taxing authorities by utilities; and

(4) "Incidental business" means a business carried on separately and not a part of the business made the subject of privilege taxation.



§ 67-4-302 - Reports.

Every person exercising any privilege declared taxable by a section providing for administration under this part shall annually, on or before August 1, make and deliver to the commissioner, upon such forms and blanks as may be required by the commissioner, a statement, verified by the official or agent making such report and statement, containing the following information as of July 1 of the current calendar year:

(1) The total gross receipts of the taxpayer for the taxpayer's most recently completed fiscal year from business inside and outside the state;

(2) The total gross receipts of the taxpayer for the same period from such business inside the state; and

(3) Such other and further information as may be deemed necessary by the commissioner for the assessment of the taxes administered under this part and as may be required by the forms and blanks prescribed by the commissioner.



§ 67-4-304 - Liability for ad valorem taxes retained.

Businesses exercising any privilege declared taxable by a section providing for administration under this part shall be required to pay to the counties and municipalities in this state all ad valorem taxes of every kind and character, including merchants' ad valorem taxes now authorized or that may later be authorized by law, and nothing in this part shall be construed as a denial to the various counties and municipalities in this state to collect such ad valorem taxes, including merchants' ad valorem taxes, from such businesses.



§ 67-4-305 - Credits for franchise and excise taxes.

Notwithstanding any other provisions of either part 4, 5 or 6 of this chapter, any person paying gross receipts privilege taxes under provisions of either part 4, 5 or 6 of this chapter, and who is entitled to credit against such taxes for franchise and excise taxes paid, shall be allowed such credit when final annual reports of both gross receipts taxes and franchise and excise taxes have been filed covering the corresponding tax base period; provided, that a taxpayer who has obtained an extension of time beyond August 1, within which to file the franchise and excise tax return for the taxpayer's most recently completed fiscal year ended prior to July 1, shall be allowed credit for all payments of franchise and excise taxes made for such corresponding tax base period.



§ 67-4-306 - Period covered by tax -- Refund.

(a) The taxes levied by sections providing for administration under this part are declared to be imposed for the privilege of engaging in business for the year beginning on July 1, even though such tax is made payable on the following August 1, and even though such tax is measured by gross receipts for the preceding fiscal or calendar year.

(b) Whenever the operation of a business ceases during the privilege tax year, the business is entitled to a prorated refund of tax for the portion of such year during which it did not operate; provided, that the refund amount exceeds ten dollars ($10.00). This subsection (b) does not apply, however, to transfers of existing businesses.



§ 67-4-308 - Quarterly payments.

(a) Any person subject to the gross receipts tax imposed by parts 2-6 of this chapter has the option of paying tax on a quarterly installment basis by paying one fourth (1/4) of the tax that may be due on each of November 1, February 1 and May 1.

(1) Any person so exercising this option shall be required to pay interest on any payment after August 1 under the provisions of this part.

(2) When any person fails to pay the appropriate installment of this tax when it shall become due, there shall be imposed against that person a penalty in the amount of five percent (5%) of the installment for each thirty (30) days or fraction thereof, that the installment remains unpaid subsequent to the due date, up to a maximum of twenty-five percent (25%).

(b) Whenever the ownership of a business subject to the gross receipts tax, the owner of which business has elected to pay the tax in quarterly installments as provided in subsection (a), is transferred during the year in which such quarterly payments are being made, the transferee shall become liable for any quarterly installments or installment, together with penalties, if any have accrued, and interest that remains unpaid at the time of such transfer; provided, that the transferee shall not be liable for any further gross receipts taxes for the year in which the transfer is made. It is declared to be the legislative intent that only one (1) gross receipts tax be paid on account of the operation of a business during any one (1) year.



§ 67-4-309 - Liability of person engaged in business less than one year.

(a) Any person, except as provided elsewhere in this part, who shall have engaged in business for less than a full year on July 1, shall, for the ensuing year, pay as follows:

(1) The measure of the tax shall be ascertained by multiplying such person's gross receipts by the ratio that the period during which the person has engaged in business bears to an entire year; and

(2) Any person who first commences business on or after July 1, 1937, shall, at the conclusion of each month, report to the commissioner that person's gross receipts for such month and shall pay tax, measured by such monthly gross receipts, at the rate specified in the appropriate taxing section. This tax shall be paid not later than the tenth day of the following month. On August 1 following the date when such person entered business, the person shall pay the annual tax for the year commencing on the next prior July 1, computed according to subdivision (a)(1), but the person shall not later make monthly payments.

(b) Whenever the ownership of a business subject to the gross receipts tax, the owner of which has paid the tax on an annual basis in accordance with this part on or before August 1 of any year, is transferred during the year after payment, the transferee shall not be liable for any further gross receipts taxes for the year in which the transfer is made. It is declared to be the legislative intent that only one (1) gross receipt tax be paid on account of the operation of a business during any one (1) year.



§ 67-4-310 - Transfer of vending machine business.

(a) Notwithstanding § 67-4-309(b), the transferee of a vending machine business upon which the transferor has paid tax on an annual basis under § 67-4-506, desiring to continue to operate under the option as afforded by such section, shall, within thirty (30) days after the date of transfer, or the next following July 1, whichever is sooner, notify the department of its intent and also register the new business and each transferred vending machine with the department in the name of the transferee. In connection with the transfer, the transferee shall pay such costs and fees as provided in § 67-4-506, but no additional gross receipts tax shall be due for any remaining period for which the transferor has paid applicable gross receipts taxes. However, when any such transferee desiring to continue to exercise the option afforded in § 67-4-506 shall fail to notify the department and to register, as required, the transferee shall not be permitted to exercise such option prior to the next following July 1, until and unless there shall have been paid, in addition to the costs and fees provided in § 67-4-506, a specific penalty in the amount of one dollar ($1.00) for each transferred vending machine for each month, or any fractional part thereof, during which such failure continues following expiration of the thirty (30) days after the transfer. Furthermore, if the option to pay the tax under § 67-4-506 is not exercised as provided prior to the next July 1 following the transfer, then such transferee shall be required to pay the sales tax as provided by law for a period of not less than twelve (12) months.

(b) The transferee of a vending machine business taxable under § 67-4-506, shall notify the department of the transfer and also register each transferred vending machine with the department under § 67-4-506 as set out in subsection (a), whether or not the transferor of such machines was operating under the option referred to in subsection (a). Such notification and registration shall be made within the period specified in subsection (a), and the operation of any transferred machine beyond such period without compliance with these requirements is unlawful and the transferee shall be subject to the imposition of penalties otherwise provided for in § 67-4-220.



§ 67-4-311 - Obtaining evidence.

The commissioner is authorized to examine any book, paper, record, or other data belonging to a person, including a local collector of a tax due the state under any law of this state, under chapter 1, part 14 of this title, in order to ascertain the liability of a person, including a local collector of a tax due the state, under any law of this state, for any taxes due the state.






Part 4 - General Revenue Law -- Privileges Taxable by State Only

§ 67-4-401 - Generally.

Engaging in the various businesses mentioned in this part is declared to be a privilege for state purposes and taxable by the state alone, and any person so engaged shall pay to the commissioner of revenue, unless otherwise provided, the tax stated in this part. No county or municipality may impose any tax upon the privileges mentioned in this part, except license fees upon motor vehicles that might be imposed in the absence of this part.



§ 67-4-402 - Bottlers and manufacturers of soft drinks.

(a) Definitions. As used in this section, unless the context otherwise requires:

(1) "Bottled soft drinks" includes any and all nonalcoholic beverages, whether carbonated or not, such as soda water, cola drinks, orangeade, grapeade, gingerale and the like, and all bottled preparations commonly referred to as soft drinks of whatever kind or description that are closed and sealed in glass, paper, metal, plastic, or any type of container or bottle, whether manufactured with or without the use of syrup. Fluid milk with or without flavoring, natural undiluted fruit juice or vegetable juice, cider, and pure fruit juice concentrate to which no additive has been made, with only water being necessary to be added to restore the juice to its natural state, are exempted from this section; and

(2) "Nonalcoholic beverages" means all beverages containing less than one half of one percent (0.5%) alcohol by volume.

(b) Imposition of Tax. A person manufacturing or producing and selling within this state any bottled soft drinks and a person importing or causing to be imported bottled soft drinks into this state from outside the state and selling such imported bottled soft drinks within this state shall, for the privilege of engaging in such business, pay to the state for state purposes an amount equal to one and nine-tenths percent (1.9%) of the person's gross receipts derived from such business.

(1) Notwithstanding any provision of this section or law to the contrary, any revenue generated from the increase in tax rates from one and one-half percent (1.5%) to one and nine-tenths percent (1.9%) shall be allocated to the highway fund for the purpose of funding programs for the prevention and collection of litter and trash and matters related to the programs. No later than March 31 of each year, the department of transportation shall transmit to the governor, the speaker of the house of representatives and the speaker of the senate a report listing the programs receiving funds generated by this subsection (b), the amount of funds received by each program, and the purpose for which the funds were spent.

(2) A person located outside this state who distributes bottled soft drinks in this state shall, for the privilege of engaging in such business, pay the tax on gross receipts derived from bottled soft drinks distributed by the person in this state in the same manner as does a person located in this state.

(3) A person importing or causing to be imported bottled soft drinks into this state from outside the state and selling such imported soft drinks within this state is not required to pay the tax, if the person's out-of-state supplier of bottled soft drinks has paid the tax as stated in subdivision (b)(2).

(4) The tax shall be administered and collected by the commissioner under chapter 1, part 14 of this title and parts 2 and 3 of this chapter.

(c) Exemptions. A person who is subject to and pays this tax is not liable for the tax on gross receipts derived from the person's sales of bottled soft drinks outside this state.

(d) Any taxes paid pursuant to parts 20 and 21 of this chapter on the business taxed by this section shall be a credit against the tax imposed by this section.

(1) The credit taken on any return shall not, however, exceed seventy-eight and ninety-five hundredths percent (78.95%) of the tax liability shown on any tax return.

(2) No credit shall be taken on any return for taxes paid pursuant to parts 20 and 21 of this chapter, unless such taxes are paid for the corresponding tax base period on which the tax levied by this section is based; provided, that the credit allowed under this subsection (d) shall be for taxes only, and no credit shall be allowed for penalty and interest.



§ 67-4-405 - Gas, water and electric companies.

(a) (1) Each person engaged in the business of furnishing or distributing gas, water, or electric current, whether to a dealer, consumer, municipality or other customer shall, for the privilege of doing such business, pay to the state for state purposes an amount equal to three percent (3%) of the gross receipts derived from intrastate business in the state.

(2) Persons engaged in the business of manufacturing gas or of distributing manufactured gas or natural gas shall, in lieu of subsection (a), pay an amount equal to one and one-half percent (1.5%) of the gross receipts derived from intrastate business in this state, which payment shall be subject to the same provisions, restrictions and credits otherwise provided in this section.

(b) This tax does not apply to cities or other political subdivisions of the state owning and operating gas companies, water companies or power plants, nor does it apply to persons having not-for-profit status owning and operating water companies, nor does it apply to persons meeting the criteria of exempt wholesale generators or FERC certified wholesale power marketers under the Federal Power Act of 1992, compiled in 16 U.S.C. § 791(a) et seq., nor does it apply to any governmental agency of the United States.

(c) It is the intention of this section to levy a tax for the privilege of engaging in intrastate commerce carried on wholly within this state and not a part of interstate commerce.

(d) There shall be credited upon the tax imposed by this section any taxes paid by the owner of such business on any gas, water or electric company businesses under the Excise Tax Law, compiled in part 20 of this chapter, and the Franchise Tax Law, compiled in part 21 of this chapter, during the calendar year in which the tax levied becomes due.

(e) Each person engaged in the business of furnishing or distributing electric current or water shall be exempt from the tax imposed by this section upon gross receipts up to the amount of five thousand dollars ($5,000), but shall be liable to the state tax upon all gross receipts in excess of five thousand dollars ($5,000).

(f) The taxes imposed in this section should be administered and collected in accordance with part 3 of this chapter.



§ 67-4-406 - Miscellaneous public utilities.

(a) Each public utility, other than those specifically enumerated and taxed under another section of this part, shall for the privilege of doing business pay to the state for state purposes an amount equal to three percent (3%) of the gross receipts in this state.

(b) (1) There shall be credited upon the tax imposed any taxes paid under the Excise Tax Law, compiled in part 20 of this chapter, and the Franchise Tax Law, compiled in part 21 of this chapter, during the calendar year in which the tax levied becomes due.

(2) In order for a person to qualify for the credits authorized by subdivision (b)(1), such person must be subject to the taxes imposed by parts 20 and 21 of this chapter.

(c) This tax does not apply to persons meeting the criteria of exempt wholesale generators or FERC certified wholesale power marketers under the Federal Power Act of 1992, compiled in 16 U.S.C. § 791a et seq.

(d) The tax imposed shall be administered and collected in accordance with part 3 of this chapter.



§ 67-4-410 - Establishments selling mixed drinks or setups.

(a) As used in this section, unless the context otherwise requires:

(1) "Gross receipts" means and includes the total receipts from the sale of any item included in subdivision (a)(2), without any deductions for any cost of sales, expense, or any other charge whatsoever. "Gross receipts" also includes all receipts of a person liable for tax imposed by this section, except where a person can and does show to the satisfaction of the commissioner what receipts, other than from sales of alcoholic beverages, mixed drinks and/or setups are included in the total gross receipts, and that they are accounted for and maintained separately on the books and records of such person;

(2) "Mixed drinks and/or setups for mixed drinks" means and includes any sales of beverages containing any alcoholic content, other than beer, and includes sales of water, soft drinks, ice or any item capable of being used to prepare a mixed drink at a place of business of a person liable for the tax imposed by this section; and

(3) "Person selling mixed drinks and/or setups for mixed drinks" means and includes any person deriving receipts from the sale of mixed drinks and/or setups for mixed drinks or alcoholic beverages whether or not consumed on the premises, and includes any country club, night club or private club in the nature of any social, dinner, athletic, or sporting club or organization, and any fraternal society, order, or association making sales and charges for any of these items:

(A) Sales of mixed drinks taxed under chapter 211 of the Acts of 1967 and sales of alcoholic beverages made by persons licensed under §§ 57-3-203 and 57-3-205 shall not be taxed under this section; and

(B) The term does not include sales of setups by cafes, cafeterias, and restaurants where such sales are merely incidental to the principal business and where no bar, lounge, or separate facility is maintained for the purpose of serving or selling mixed drinks and/or setups for mixed drinks.

(b) Each person selling mixed drinks and/or setups for mixed drinks, as defined in subdivision (a)(3), which sale of setups for mixed drinks is declared to be lawful in localities where the sale of packaged alcoholic beverages is lawful, shall, for the privilege of doing such business, pay to the state for state purposes an amount equal to fifteen percent (15%) of the gross receipts, as defined in subdivision (a)(1), in this state. This section also includes the sale of setups for mixed drinks for consumption by persons supplying alcoholic beverages from their own bottle or other container on the premises of persons holding licenses under title 57, chapter 4 to dispense alcoholic beverages for consumption on the premises.

(c) The tax imposed shall be administered and collected on a monthly basis and shall be paid on or before the twentieth day of the month following each month in which the taxpayer's gross receipts are derived. The tax levied by this section shall be deemed to be for the privilege of making sales for the month or part of the month in which such privilege was exercised. Every person exercising this privilege shall monthly, on or before the twentieth day of the following month, make and deliver to the commissioner, upon such forms as the commissioner may prescribe, a statement verified by such person, or agent making such report and statement, which statement shall contain the following information:

(1) The total gross receipts of the taxpayer from sales for the preceding month; and

(2) Such further information as the commissioner may require.

(d) In no case shall any collector or the collector's deputy fail or refuse to collect the tax imposed under this section because of the collector's doubt with reference to the legality of the business engaged in, but the case of the legality of such business shall be determined by the proper judicial authorities.

(e) Any person required under this section to pay any tax or required by law or regulations made under authority thereof to make a return, keep any records or supply any information for the purpose of the computation, assessment or collection of any tax imposed by this section, who willfully fails to pay such tax, make such return, keep such records or supply such information at the time or times required by law or regulations, or who willfully attempts in any manner to evade or defeat any tax imposed by this section or the payment of the tax, in addition to the other penalties provided by law, commits a Class A misdemeanor.



§ 67-4-411 - Marriage licenses -- Funding for family violence shelter and services.

(a) In addition to the privilege tax on marriage licenses under § 67-4-505, the county clerk shall collect and forward to the commissioner of revenue a tax of fifteen dollars ($15.00) for each marriage license issued.

(b) Funding for family violence shelters and shelter services shall be as provided by the general appropriations act in each year.






Part 5 - General Revenue Law -- Privileges Taxable by State and Local Governments

§ 67-4-501 - Taxable privilege, generally.

(a) The engaging in any vocation, occupation or business named in this part is declared to be a privilege and the rate of tax on such privilege shall be as fixed by this part, which privilege tax shall be paid to the county clerk, as provided by law for the collection of such revenue, unless otherwise expressly provided in this part.

(b) The tax imposed by this part on each occupation, vocation or business is for the privilege of pursuing it for one (1) calendar year, subject to § 67-4-206, except as otherwise provided by this part.



§ 67-4-502 - Authorization to levy privilege tax.

Each county and incorporated city is authorized and empowered to levy a privilege tax upon merchants and other vocations, occupations or businesses declared in this part to be privileges, to be levied in the same manner and not to exceed in amount the tax levied by the state, except as otherwise stated in the code.



§ 67-4-503 - Multiple taxation of same privilege.

(a) Notwithstanding any law to the contrary, except where specifically authorized by general law, when any county has pursuant to private act levied a tax on a privilege, no municipality within that county shall later levy a tax on the same privilege, and when any municipality has previously levied a tax on a privilege pursuant to general law or private act, the county in which such municipality is located shall not levy a tax on the same privilege. Any municipality with a population of five thousand (5,000) or more, according to the 1980 federal census or any subsequent federal census, located partly in one (1) county having a metropolitan form of government and partly in another county, may levy a hotel/motel tax, even if either of the counties in which the municipality with a population of five thousand (5,000) or more, according to the 1980 federal census or any subsequent federal census, is located levies such tax.

(b) This section does not apply to any city that has constructed a qualifying project or projects under the Convention Center and Tourism Development Financing Act of 1998, compiled in title 7, chapter 88, as it relates to the authority of such city to levy an occupancy tax.



§ 67-4-504 - Authority to levy and impose private act privilege taxes in municipality with two premier type tourist resort municipalities in the same county.

(a) Notwithstanding any other law to the contrary, any municipality located within a tourist resort county as defined in § 42-1-301(3) that also has two (2) premiere type tourist resort municipalities as defined in § 67-6-103(a)(3)(B)(i) in such county, is authorized to levy and impose the following taxes currently levied and imposed by private act by other municipalities located within such county:

(1) A privilege tax not to exceed two percent (2%) of the consideration charged by restaurants, cafes, cafeterias, caterers and other similar establishments located in such municipality; and

(2) A privilege tax not to exceed three percent (3%) upon the privilege of a consumer paying consideration for admission into or for an amusement within the corporate limits of the municipality levying the tax.

(b) The privilege tax levied pursuant to subdivision (a)(1) shall not apply to food prepared to be served at churches, senior citizen centers, nursing homes and at boarding houses where the cost of food is included in the rental rate. In addition such tax shall not apply to the sale of alcoholic beverages in any form, manner, time or place.

(c) Any such tax may be levied upon the adoption of an ordinance by a two-thirds (2/3) vote of the municipal governing body to which this section applies. The ordinance shall specify the privileges to which such taxes apply and the manner of payment and collection of such taxes.

(d) Such taxes shall be levied on the same privileges, in the same manner and to the same extent as such taxes are levied pursuant to the private acts which impose such taxes.

(e) (1) In administering and enforcing this section, the tax collection official shall have as additional powers, those powers and duties with respect to collecting taxes as provided in this title or otherwise provided by law for county clerks.

(2) Upon any claim of illegal assessment and collection, the taxpayer has the remedies provided in this title; it is the intent of this section that law which applies to the recovery of state taxes illegally assessed and collected shall also apply to the tax or taxes levied under the authority of this section. Section 67-1-707 shall be applicable to adjustments and refunds of such tax or taxes.

(3) With respect to the adjustment and settlement with taxpayers, all errors of city taxes collected by the tax collection official under authority of this section shall be refunded by the tax collection official.

(4) Notice of any tax paid under protest shall be given to the tax collection official and the ordinance authorizing the levy of the tax shall designate a municipal officer against whom suit may be brought for recovery.

(f) Such taxes shall be in addition to any other taxes levied or authorized to be levied on such privileges.

(g) Seventy-five percent (75%) of the proceeds collected from any tax imposed pursuant to this section shall be used for tourism promotion; tourism infrastructure, including but not limited to, municipally owned or operated event centers and golf courses; and tourism advertising.



§ 67-4-505 - Marriage licenses.

The privilege tax on marriage licenses shall be five dollars ($5.00) each and the tax is to be kept in the county for school purposes.



§ 67-4-506 - Vending machines benefiting charities.

(a) (1) Each person operating any vending machine for the benefit of a charitable nonprofit organization, by which merchandise of the market value of the coin deposited not exceeding twenty-five cents (25cent(s)) is sold or delivered to customers, shall have the privilege and option of registration with the department of revenue, reporting gross receipts vended through such machines, and paying tax on such gross receipts, in lieu of sales tax, at the rate of one and one-half percent (1.5%) of the gross receipts from the machines, except that the percentage shall be two and one-half percent (2.5%) of the gross receipts of all tobacco items from the machines, in the same manner, with the same privileges and exemptions, and under the same regulation and administration as the tax codified in § 67-4-402.

(2) For purposes of this section, "vending machine" means any machine built such that only a fixed, predetermined price can be paid for the item dispensed by such machine, the machine cannot return or make change, and the machine cannot be adjusted, mechanically, electronically or otherwise, to change the price charged for the item.

(3) Gross receipts taxed under this section shall be exempt from the sales and use tax levied by chapter 6 of this title.

(b) To comply with the option in subsection (a), the name and address of the owner, and, if different from the owner, the name and address of the charitable nonprofit organization must appear upon each vending machine, and each vending machine must have a permanent registration on forms provided by the department, at a cost for which the department may charge one dollar ($1.00) each, plus a fee of two dollars ($2.00) for each individual company so permanently registering.

(c) Any person, firm or corporation engaged in this business shall immediately notify the department of its options to pay under this chapter, and, failing to notify the department, shall pay sales tax as provided by law.






Part 6 - General Revenue Law -- Litigation Tax

§ 67-4-601 - Rights of local governments preserved -- Amount of tax -- Liability -- Application -- Scott County pilot project.

(a) It is the expressed intent of the general assembly that counties and municipalities shall continue to have the authority to levy a local litigation tax and that no provision of chapter 488 of the Acts of 1981 shall be construed to limit or repeal such authority.

(b) (1) Notwithstanding any other law to the contrary, each county by resolution of its legislative body, adopted by two-thirds (2/3) majority vote, may levy a privilege tax on litigation in all civil and criminal cases instituted in the county, other than those instituted in municipal courts, in addition to all other such privilege taxes authorized by law. Any tax levy adopted under this subsection (b) shall not exceed ten dollars ($10.00) per case; and the proceeds shall be used exclusively for the purposes of jail or workhouse construction, reconstruction or upgrading, or to retire debt, including principal and interest and related expenses, on such construction, reconstruction or upgrading or for courthouse renovation.

(2) Any tax levy adopted under this subsection (b) shall only be effective until such time as all expenses of the construction, reconstruction, upgrading or renovation project have been paid, or until such time as the debt for such project has been retired. For the purposes of this subsection (b), debt includes principal, interest, origination costs and related expenses, as well as any debt issued for the purposes of refinancing the original indebtedness.

(3) Notwithstanding any other law to the contrary, the state shall not be liable for or pay the tax levied under this subsection (b) in any civil or criminal case on behalf of any individual because such individual is indigent.

(4) Notwithstanding any law to the contrary, this subsection (b) shall not apply to any publicly owned hospital in any county having a population of not less than seventy-three thousand six hundred (73,600) and not more than seventy-three thousand nine hundred (73,900), if the county commission for such county by majority vote provides that any such hospital shall be exempt.

(5) Notwithstanding any law to the contrary, upon the adoption of a resolution by a two-thirds (2/3) majority vote of a county legislative body, a privilege tax on litigation in all civil and criminal cases may be levied in an amount not to exceed twenty-five dollars ($25.00) per case.

(6) Notwithstanding any law to the contrary, upon the adoption of a resolution by a two-thirds (2/3) majority vote of a county legislative body, a privilege tax on litigation in all civil and criminal cases may be levied in an amount not to exceed twenty-five dollars ($25.00) per case, to be used exclusively for court house security, in addition to those purposes identified in subdivision (b)(1).

(7) (A) Notwithstanding any other law to the contrary, a county may adopt the privilege tax in subdivision (b)(5) or (b)(6), or both.

(B) (i) Notwithstanding the exclusive use restriction in subdivision (b)(6), a county that adopts the privilege tax in subdivision (b)(5) or (b)(6), or both, may also adopt a resolution by a two-thirds (2/3) majority vote of the legislative body, to use those funds, in addition to other purposes as permitted under this section, for the purpose of obtaining and maintaining software and hardware associated with collecting, receiving and maintaining records for law enforcement agencies, including county sheriff offices, jails and municipal or metropolitan police departments. This project may include computerizing agency operations, replacing existing systems with high technology systems that collect and share data on criminal activity and historical data with other law enforcement agencies, including fusion centers, and collecting and sharing biometric information for positive criminal or inmate identification. New or replacement systems shall incorporate modern software concepts and architecture, which shall include n-tier architecture, source code compliant with object-oriented programming concepts, and the use of a relational database management system for data storage.

(ii) Any use of a privilege tax for purposes under this subdivision (b)(7)(B) shall only be permitted until such time as all expenses for the purchase, installation, training, maintenance and associated costs for the project as described under subdivision (b)(7)(B)(i) have been paid, or until such time as the debt for that project has been retired.

(iii) For purposes of this subdivision (b)(7)(B), "debt" includes principal, interest, origination costs and related expenses, as well as any debt issued for the purposes of refinancing the original indebtedness.

(8) Any legislative body that had adopted a resolution by a two-thirds (2/3) vote under subdivision (b)(5) or (b)(6) prior to August 27, 2008, shall not be required to adopt another resolution for this section to continue to apply in such county.

(9) Notwithstanding any law to the contrary, in any county having a population of not less than sixteen thousand eight hundred (16,800) nor more than sixteen thousand nine hundred (16,900), according to the 2000 federal census or any subsequent federal census, upon the adoption of a resolution by two-thirds (2/3) majority vote of the county legislative body, a privilege tax on litigation in all civil and criminal cases may be levied in an amount not to exceed twenty-five dollars ($25.00) per case to be used for equipment and personnel costs of the county sheriff's department or for those purposes identified in subdivision (b)(1).

(c) (1) Notwithstanding any law to the contrary, a pilot project concerning drug testing in public schools may be conducted in accordance with this subsection (c).

(2) For the purposes of such pilot project, Scott County, or any municipality within such county, is authorized, by a two-thirds (2/3) vote of its legislative body, to levy an additional litigation tax per case, to be set by the county commission or municipal legislative body, as applicable, and to be denominated as part of the court costs, in matters before the local general sessions, juvenile, and municipal courts.

(3) Any revenue generated by Scott County, or a municipality within such county, pursuant to subdivision (c)(2), shall be used exclusively to support local nonprofit drug testing programs authorized to operate in the public school system, and shall be distributed on a monthly basis by the county or municipality to such authorized local nonprofit drug testing program.

(4) The taxes levied by this subsection (c) shall be in addition to any other taxes levied on litigation.

(5) The department of education is authorized to request information from Scott County on the results of the pilot project, and to recommend to the general assembly, or other local education agency, any element of the pilot project which may have statewide applicability.

(d) Notwithstanding any other law to the contrary, any county having a population of not less than sixteen thousand six hundred (16,600) nor more than sixteen thousand seven hundred (16,700), according to the 2000 federal census or any subsequent federal census, may, by a two-thirds (2/3) vote of its legislative body, levy an additional litigation tax of twenty-five dollars ($25.00) in all criminal cases instituted in the county. Such tax is in addition to all other such privilege taxes authorized by law. Any revenue collected pursuant to this subsection (d) shall be deposited in the county general fund for the sole purpose of providing grants for services in support of physically and sexually abused children.

(e) Notwithstanding any other law to the contrary, any county having a population of not less than thirty nine thousand fifty (39,050) nor more than thirty nine thousand one hundred fifty (39,150), according to the 2000 federal census or any subsequent federal census, may, by a two-thirds (2/3) vote of its legislative body, levy an additional litigation tax of five dollars ($5.00) in all civil and criminal cases instituted in the county. Such tax is in addition to all other such privilege taxes authorized by law. Any revenue collected pursuant to this subsection (e) shall be deposited in the county general fund for the sole purpose of providing grants for services to children provided by the Tennessee Court Appointed Special Advocates Association (CASA).

(f) (1) In addition to any other tax imposed pursuant to this chapter, there is levied a privilege tax on litigation in all civil and criminal cases instituted in the general sessions court in any county having a population of not less than thirty-five thousand six hundred (35,600) nor more than thirty-five thousand seven hundred (35,700), according to the 2010 federal census or any subsequent federal census, in an amount not to exceed four dollars seventy-five cents ($4.75) and upon the adoption of a resolution by a two-thirds (2/3) majority vote of the county legislative body.

(2) Notwithstanding the apportionment provisions of § 67-4-606, any revenue collected pursuant to this subsection (f) shall be deposited in the county general fund, with the proceeds to be used exclusively for the funding of the general sessions court, and for ensuring compliance with fire codes for the existing courthouse justice center facilities. No proceeds derived from the tax shall be used to increase or decrease the salary of the general sessions judge during such judge's term in office. All expenditures made for courthouse justice center facilities in accordance with this subsection (f) shall be administered by the county sheriff, subject to the appropriation of funds for such purposes by the county legislative body.

(3) No privilege tax shall be levied on litigation in accordance with this subsection (f) on or after July 1, 2020; provided, however, that this subdivision (f)(3) shall not be construed to absolve any person of liability for any litigation tax duly imposed by this subsection (f) prior to July 1, 2020.

(g) (1) In addition to any other tax imposed pursuant to this chapter, by resolution adopted by a two-thirds (2/3) majority vote of the county legislative body, a privilege tax may be levied on litigation in all criminal court, fourth circuit court, and general sessions court-criminal division cases, in any county having a population of not less than four hundred thirty-two thousand two hundred (432,200) nor more than four hundred thirty-two thousand three hundred (432,300), according to the 2010 federal census or any subsequent federal census, in an amount not to exceed five dollars ($5.00).

(2) Notwithstanding the apportionment provisions of § 67-4-606, any revenue collected pursuant to this subsection (g) shall be retained by the clerk, with the proceeds to be used exclusively by the clerk of the fourth circuit court.



§ 67-4-602 - Tax imposed.

(a) There is levied a privilege tax on litigation instituted in this state, of twenty-nine dollars and fifty cents ($29.50) on all criminal charges, upon conviction or by order.

(b) There is levied a privilege tax on litigation of twenty-three dollars and seventy-five cents ($23.75) in all civil cases in this state in chancery court, circuit court, probate court, general sessions court when exercising state court jurisdiction, or in any other court exercising state court jurisdiction in a civil case in this state other than the court of appeals or the supreme court. When a general sessions court is exercising state court jurisdiction, except with regard to cases in juvenile court, there is levied an additional privilege tax of one dollar ($1.00).

(c) There is levied a privilege tax on litigation of seventeen dollars and seventy-five cents ($17.75) in all civil cases in this state in general sessions court, when not exercising state court jurisdiction.

(d) There is levied a privilege tax on litigation of thirteen dollars and seventy-five cents ($13.75) in all civil cases in this state in the court of appeals or the supreme court.

(e) In all civil cases in municipal courts in this state, the clerk of the court shall collect a litigation tax in accordance with § 16-18-305. When a municipal court is exercising general sessions jurisdiction, the clerk of the court shall collect a privilege tax on litigation in those cases that is the same as the tax collected by other general sessions courts in comparable cases.

(f) (1) In addition to any other tax imposed by this chapter, there is levied a privilege tax on litigation of three dollars ($3.00) on all criminal charges, upon conviction or by order, instituted in the general sessions court in any county having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625), nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census. Notwithstanding the apportionment provisions of § 67-4-606, each levy of this tax shall be paid into the office of the county clerk of such county, with the proceeds to be credited to a separate reserve account in the county fund. The proceeds shall be disbursed to expand the use of the appropriate law enforcement officers for walking patrols within public housing subdivisions, and in localities within such county that traditionally experience greater incidence of crime. The proceeds may also be used by the respective police department to fund police cadet programs conducted by such department, in localities within such county that traditionally experience greater incidence of crime.

(2) Five percent (5%) of the proceeds collected under subdivision (f)(1) shall be retained by the office of the county clerk collecting the tax, for the purpose of effectuating this subsection (f).

(g) (1) In addition to any other tax levied by this chapter, there is levied an additional privilege tax on litigation of one dollar ($1.00) on all criminal charges, upon conviction or by order, instituted in any state or county court, for any violation of title 55, chapter 8, or for a violation of any ordinance governing use of public parking space.

(2) Notwithstanding the provisions of this chapter or any private act or resolution of a county legislative body to the contrary, no litigation taxes shall apply to any charge prosecuted for an offense under § 55-8-188.

(h) (1) There is imposed an additional privilege tax on litigation of one dollar ($1.00) on all criminal charges, upon conviction or by order, instituted in any state or general sessions court. Effective July 1, 2012, the privilege tax on litigation imposed by this subdivision (h)(1) is increased in the amount of two dollars ($2.00), for a total of three dollars ($3.00), which shall be deposited to the statewide automated victim information and notification system fund created by subdivision (h)(2).

(2) (A) There is created a special account in the state treasury to be known as the statewide automated victim information and notification system fund, referred to as the victim notification fund in this section.

(B) Notwithstanding the apportionment of revenue formula in § 67-4-606, there shall be deposited in the victim notification fund proceeds from the one-dollar ($1.00) privilege tax on litigation imposed by subdivision (h)(1).

(3) Moneys in the victim notification fund may be invested by the state treasurer in accordance with § 9-4-603.

(4) Notwithstanding any law to the contrary, interest accruing on investments and deposits of the victim notification fund shall be credited to the fund, shall not revert to the general fund and shall be carried forward into the subsequent fiscal year.

(5) Any balance remaining unexpended at the end of a fiscal year in the victim notification fund shall not revert to the general fund but shall be carried forward into the subsequent fiscal year.

(6) Money in the victim notification fund may be expended only in accordance with annual appropriations approved by the general assembly and in accordance with § 40-38-505.

(i) The privilege taxes imposed by § 40-24-107 are deemed litigation taxes, collectible by the respective court clerks as otherwise provided in § 67-4-603, and subject to apportionment according to § 67-4-606; however, the designation of these taxes as litigation taxes shall not change the clerk's fee provided for in § 40-24-107, nor shall the designation of the taxes as litigation taxes alter the priority of collection or distribution of monies collected by the clerk in cases where these taxes are levied.

(j) The privilege tax imposed by § 39-13-709, after deduction for administrative costs under § 39-13-709(c)(1), is deemed a litigation tax, collectible by the respective court clerks, as otherwise provided in § 67-4-603, and subject to apportionment according to § 67-4-606; however, the designation of these taxes as litigation taxes shall not change the clerk's fee provided for in § 39-13-709(c)(1), nor shall the designation of the taxes as litigation taxes alter the priority of collection or distribution of monies collected by the clerk in cases where these taxes are levied.

(k) (1) In addition to any other tax imposed by this chapter, there is levied a privilege tax on litigation of two dollars ($2.00) on all criminal charges, upon conviction or by order, instituted in the general sessions court of any county served by a judicial commissioner.

(2) (A) There is created a special account in the state treasury to be known as the judicial commissioner continuing education account, referred to as the judicial commissioner fund in this subsection (k).

(B) Notwithstanding the apportionment of revenue formula in § 67-4-606, there shall be deposited in the judicial commissioner fund proceeds from the two-dollar privilege tax on litigation imposed by subdivision (k)(1).

(3) Moneys in the judicial commissioner fund may be invested by the state treasurer in accordance with § 9-4-603.

(4) Notwithstanding any law to the contrary, interest accruing on investments and deposits of the judicial commissioner fund shall be credited to the fund, shall not revert to the general fund and shall be carried forward into the subsequent fiscal year.

(5) Any balance remaining unexpended at the end of a fiscal year in the judicial commissioner fund shall not revert to the general fund but shall be carried forward into the subsequent fiscal year.

(6) Moneys in the judicial commissioner fund may be expended only in accordance with annual appropriations approved by the general assembly for the purposes described in § 40-1-111(f)(7).

(l) Every person from whom the clerks of the various courts are required to collect the tax imposed by this section shall be liable for the tax imposed by this section.

(m) Subsections (k) and (l) shall not apply in counties having a population of not less than sixty-six thousand two hundred (66,200) nor more than sixty-six thousand three hundred (66,300), according to the 2010 federal census or any subsequent federal census.



§ 67-4-603 - Collection.

(a) The clerks of the various courts shall collect the various privilege taxes imposed by § 67-4-602 in the following manner:

(1) Upon the commencement of an original civil action, from the plaintiff, except when such action is brought pursuant to a pauper's oath;

(2) Upon a finding of guilt, plea of guilty, or submission to fine in a criminal action from the defendant;

(3) Upon the filing in any civil action of an appeal, or of an appeal in the nature of a writ of error or certiorari, from one court to another, from the appellant, except when such appeal is brought pursuant to a pauper's oath;

(4) Upon judgment against the defendant in any original civil action brought by a city or county of the state of Tennessee or by the state of Tennessee from the defendant; or

(5) Upon judgment or final decree against the appellee in any action on an appeal or on an appeal in the nature of a writ of error or certiorari, where the appellant is a city or county of the state of Tennessee or the state of Tennessee from the appellee.

(b) (1) When any defendant in a criminal action is liable to pay the applicable privilege tax, the clerk of the court shall certify to the commissioner of correction, the county sheriff or the board of workhouse commissioners, as applicable, whether payment of the tax has been made. Such certification shall be in such form as the commissioner, the county sheriff or the board of workhouse commissioners, as applicable, shall direct. The commissioner, the county sheriff, or the board of workhouse commissioners, as applicable, shall then cause any amount owing to be collected from the inmate during the inmate's period of confinement by the department or at the county jail or county workhouse, as applicable. The commissioner, the county sheriff and the board shall retain all records relating to amounts collected for the payment of the privilege tax on litigation for a period of four (4) years. Such records may be examined by the commissioner of revenue or the commissioner's delegate, pursuant to chapter 1, part 14 of this title.

(2) The commissioner of correction, the county sheriff, or the board of workhouse commissioners shall collect and pay over to the clerk of the court in which the defendant was convicted any amount collected, and the clerk of the court shall apply such amount to reducing the liability of the defendant for the privilege tax on litigation, and shall report and pay over this amount to the department of revenue in the same manner as the clerk of the court is required to collect and pay over taxes to the department of revenue as provided for in parts 2 and 3 of this chapter.

(c) The tax imposed by § 67-4-602 shall be paid out of the first moneys collected in each case, and may be collected in the same manner as costs are collected, but the tax imposed by § 67-4-602 shall not be deemed to be costs.

(d) Any moneys collected by the clerk of the court pursuant to subsection (a) for the payment of the privilege tax on litigation imposed pursuant to § 67-4-602, or pursuant to § 40-24-107 shall be equally divided between the two (2) privilege taxes and paid and reported to the department of revenue in such manner. At such time as the amount owed for either tax is fully paid, any additional money collected shall be paid and reported for the purpose of extinguishing the remaining tax on litigation.

(e) For purposes of subdivision (a)(3), the time of filing in any civil action of an appeal shall be deemed to be the time of the docketing of the appeal in the appellate court. The litigation taxes to be collected under this section in any appeal to the court of appeals or the supreme court shall be collected by the clerk of the appellate courts upon the docketing of the appeal in the appellate court.

(f) The clerks of the various courts shall collect and remit the various privilege taxes on litigation, as well as the various fines, fees and court costs that are remitted to the state, and shall report them on forms prescribed by the commissioner.



§ 67-4-604 - Courts to which tax applies.

(a) The privilege tax levied by § 67-4-602 shall be applicable to the supreme court and to the following courts, except as stated in subsection (b):

(1) Court of appeals;

(2) Chancery court;

(3) Circuit court;

(4) Criminal court;

(5) Probate court;

(6) Court of law and equity;

(7) County court;

(8) Court of general sessions;

(9) Trial justice court;

(10) Magistrate court;

(11) City court; and

(12) Any other inferior court as the general assembly shall from time to time ordain and establish, either presently in existence or created later; provided, however, that, notwithstanding any provision of this section, this part or any other law to the contrary, privilege taxes levied by § 67-4-602, shall not be applicable to a proceeding in any municipal court, unless, and only to the extent that, the proceeding necessitates exercise of the court's duly conferred concurrent general sessions jurisdiction.

(b) The privilege tax levied by § 67-4-602 shall not be due in any of the following proceedings:

(1) Any original proceeding in a juvenile court, as such court is defined in § 37-1-102, when such court exercises the jurisdiction granted by title 37, chapter 1; provided, that no proceeding in a court, which court exercises the jurisdiction granted by title 37, chapter 1, shall be exempt when the proceeding is brought pursuant to any jurisdiction other than that granted by title 37, chapter 1; or

(2) Any hearing before the Tennessee board of judicial conduct.



§ 67-4-605 - Liability of clerks for uncollected taxes.

(a) (1) Any privilege tax imposed by § 67-4-602 that the clerk of the court fails to collect and pay over to the department of revenue shall be a debt of the clerk.

(2) Any privilege tax imposed by § 67-4-602 that the clerk of any city court fails to collect and pay over to the department shall be a debt of the clerk.

(3) The failure of the clerk of the supreme court or the clerk of the court of appeals to collect and pay over to the department any privilege tax imposed by § 67-4-602 shall not be a debt of the county.

(b) Any clerk of the court failing or refusing to collect and pay over to the department the tax imposed by § 67-4-602 shall be liable for the tax and the clerk's official bondsman shall also be liable for the tax and the commissioner or the commissioner's delegate may collect the amount of the tax from the clerk or the clerk's official bondsman pursuant to chapter 1, part 14 of this title.

(c) If the judge of any court suspends, releases, waives, remits or orders the clerk of the court not to collect any privilege tax on litigation, or in any other manner releases any party from liability for any privilege tax on litigation, the clerk of the court shall immediately report such suspension, release, waiver, remission, or order to not collect such tax, to the department in such manner as shall be prescribed by the department, and the commissioner or the commissioner's delegate shall immediately, upon receipt of such a report from any clerk of a court, present such information to the board of judicial conduct, which court shall take appropriate action pursuant to title 17, chapter 5. The commissioner or the commissioner's delegate shall also report such information to the council on pensions and insurance.



§ 67-4-606 - Apportionment of revenue.

(a) The privilege tax collected under this part shall be paid into the state treasury and the proceeds shall be divided as follows:

(1) Three hundred twenty ten thousandths percent (0.0320%) of the proceeds shall be deposited in a fund established for the operation of the Tennessee corrections institute. This amount shall not revert to the state general fund and shall not be subject to impoundment or allotment reserve, but shall be managed on a revolving non-quarter basis;

(2) Four and four thousand four hundred thirty ten thousandths percent (4.4430%) of the proceeds shall be credited to a separate reserve account in the general fund, to be used only by the departments of education and safety to promote and expand driver education through the public schools of this state, and to promote safety on the highways, subject to the general law with respect to the allocation of funds by the commissioner of finance and administration as follows:

(A) Seventy-five percent (75%) of the amount provided for in this subdivision (a)(2) shall be allocated to the department of education to be used only for the purposes as set forth in this subdivision (a)(2); and

(B) Twenty-five percent (25%) of the amount provided for in this subdivision (a)(2) shall be allocated to the department of safety to be used only for the purposes as set forth in this subdivision (a)(2);

(3) Thirty-two and one thousand five hundred two ten thousandths percent (32.1502%) of the proceeds shall be allocated to the general fund;

(4) Six thousand five hundred fifty-three ten thousandths percent (0.6553%) of the proceeds shall be held in the state treasury and disbursed only upon request of the administrative director of the courts and used only for the purpose of funding the state court clerks' conference established in § 18-1-501. No state funds shall be obligated or expended pursuant to this section for the purpose of funding the state court clerk's conference, unless such meeting is held in a state facility when practical. In the event it is not practical to hold such meeting in a state park, the reasons and cost therefor must be set forth in writing by the affected agency head and shall be forwarded to the commissioner of finance and administration;

(5) Eight thousand four hundred six ten thousandths percent (0.8406%) of the proceeds shall be allocated to the victims of crime assistance fund, created pursuant to § 9-4-205;

(6) Twenty-four and twenty ten thousandths percent (24.0020%) of the proceeds shall be allocated to the criminal injuries compensation fund;

(7) One and three thousand seven hundred fifty-five ten thousandths percent (1.3755%) of the proceeds shall be allocated to the victims of drunk drivers compensation fund;

(8) Three and seven thousand six hundred fifty-three ten thousandths percent (3.7653%) of the proceeds shall be transferred to the state treasury and used entirely to fund § 40-14-207;

(9) Five thousand five hundred twenty-nine ten thousandths percent (0.5529%) of the proceeds shall be credited to the account of the administrative director of the courts, to be used to defray the expenses of serving the general sessions courts and the Tennessee general sessions judges' conference;

(10) Nineteen and two thousand nine hundred two ten thousandths percent (19.2902%) of the proceeds shall be transferred to the state treasurer, who shall credit that amount to the public defender program;

(11) Seven and four thousand seven hundred one ten thousandths percent (7.4701%) of the proceeds shall be credited to the civil legal representation of indigents fund, authorized and created under § 16-3-808;

(12) Two and three thousand fifty-six ten thousandths percent (2.3056%) of the proceeds shall be deposited in the state general fund and earmarked for grants to local governments for the purchase and maintenance of and line charges for electronic fingerprint imaging systems. These grants shall be awarded and administered by the office of criminal justice in the department of finance and administration. The general assembly may appropriate a portion of the earmarked funds derived from this subdivision (a)(12) to the Tennessee bureau of investigation for the purchase, installation, maintenance, and line charges for electronic fingerprint imaging systems. Prior to the purchase of any electronic fingerprint imaging system, a law enforcement agency or local government shall obtain certification from the Tennessee bureau of investigation that such equipment is compatible with the Tennessee bureau of investigation's and the federal bureau of investigation's integrated automated fingerprint identification system;

(13) Three thousand four hundred twenty-six ten thousandths percent (0.3426%) of the proceeds shall be credited to the sex offender treatment fund, created pursuant to § 39-13-709; and

(14) Two and seven thousand seven hundred forty-seven ten thousandths percent (2.7747%) of the proceeds shall be credited to a separate reserve account in the general fund, to be used only by the department of education to promote and expand driver education through the public schools of this state.

(b) Notwithstanding any provision of this section to the contrary, the total amount allocated to a fund or program for any fiscal year pursuant to subsection (a), except the general fund, shall not be less than the amount allocated to such fund or program during the fiscal year ending June 30, 2005; provided, that, if the statewide amount of litigation tax collected during such fiscal year is less than the amount collected during the fiscal year ending June 30, 2005, then the total amount allocated to a fund or program for that fiscal year shall be reduced by a percentage equal to the percentage reduction in statewide litigation tax collections for that fiscal year.






Part 7 - Business Tax Act

§ First - of 2 versions of this section

67-4-702. Part definitions. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) As used in this part, unless the context otherwise requires:

(1) "Affiliated business entity" means a business entity:

(A) In which the taxpayer, directly or indirectly, has more than fifty percent (50%) ownership interest;

(B) That, directly or indirectly, has more than fifty percent (50%) ownership interest in the taxpayer; or

(C) In which a person described in subdivision (a)(1)(B) directly or indirectly has more than fifty percent (50%) ownership interest. For purposes of this subdivision (a)(1)(C), a noncorporate entity is more than fifty-percent owned if upon liquidation more than fifty percent (50%) of the assets of the noncorporate entity directly or indirectly accrue to the entity having the ownership interest;

(2) "Business" includes any activity engaged in by any person, or caused to be engaged in by the person, with the object of gain, benefit, or advantage, either direct or indirect. "Business" does not include occasional and isolated sales or transactions by a person not routinely engaged in business. "Business" does not include an individual property owner who utilizes a property management company to manage a vacation lodging for overnight rentals; provided, however, that "business" shall include any other activity of such individual property owner that is subject to any tax levied by this part;

(3) "Commissioner" means the commissioner of revenue or the commissioner's duly authorized assistants, except as otherwise provided in this part;

(4) "Department" means the department of revenue, except as otherwise provided in this part;

(5) "Dominant business activity" means the business activity that is the major and principal source of taxable gross sales of the business;

(6) "Fabricating or processing tangible personal property for resale" includes only tangible personal property that is fabricated or processed for ultimate use or consumption off the premises of the one engaging in such fabricating or processing;

(7) "Gross sales" means the sum total of all sales under this part as defined in this section, without any deduction whatsoever of any kind or character, except as provided in this part;

(8) "Individual property owner" means a person who owns a vacation lodging;

(9) "Inventories of merchandise held for sale or exchange" includes tangible personal property held by a merchant or business for lease or rental, but does not include such property in the possession of a lessee;

(10) "Lease or rental" means the leasing or renting of tangible personal property and the possession or use of the property by the lessee or renter for a consideration, without transfer of the title of such property;

(11) "Natural gas marketer" means any business that is not regulated as to rates and services by the Tennessee regulatory authority; that provides natural gas to customers located within this state through the procurement and shipping or transportation of such natural gas, and any ancillary services thereto; and that is required by the Federal Energy Regulatory Commission to take title to the natural gas, pursuant to Federal Energy Regulatory Commission Order No. 636-A, 57 Fed. Reg. 36128 (1992), in connection with the sale of such gas to its customers;

(12) "Overnight rentals" means rental of a vacation lodging to one (1) or more individuals for temporary human lodging not to exceed a period of one hundred eighty (180) consecutive days; provided, however, that a tenancy or lease to an individual who has no other place of residence or abode during the lease period to which such individual may return after the lease terminates is not "overnight rentals";

(13) "Person" includes any individual, firm, partnership, joint venture, association, corporation, estate, trust, business trust, receiver, syndicate, or other group or combination acting as a unit, and the plural as well as the singular number;

(14) "Property management company " means a person who, for consideration, manages a vacation lodging for an individual property owner that provides such lodging for a rental fee to consumers;

(15 ) "Resale" means a subsequent, bona fide sale of the property, services or taxable item by the purchaser. "Sale for resale" means the sale of the property, services, or taxable item intended for subsequent resale by the purchaser. Any sales for resale shall, however, be in strict compliance with rules and regulations promulgated by the commissioner. Sales of tangible personal property or taxable services made by a dealer to an out-of-state vendor who directs that the dealer act as the out-of-state vendor's agent to deliver or ship tangible personal property or taxable services to the out-of-state vendor's customer, who is a user or consumer, are sales for resale;

(16) "Retail sale" or "sale at retail" means any sale other than a wholesale sale;

(17) "Retailer" means any person primarily engaged in the business of making retail sales. For purposes of this subdivision (a)(17), "primarily" means that at least fifty percent (50%) of the taxable gross sales of the business are retail sales;

(18) (A) (i) "Sale" means any transfer of title or possession, or both, exchange, barter, lease or rental, conditional or otherwise, in any manner or by any means whatsoever of tangible personal property for a consideration, and includes the fabrication of tangible personal property for consumers who furnish, either directly or indirectly, the materials used in fabrication work, and the furnishing, repairing or servicing for a consideration of any tangible personal property consumed on the premises of the person furnishing, preparing or serving such tangible personal property;

(ii) A transaction whereby the possession of property is transferred but the seller retains title as security for the payment of the price is deemed a sale;

(iii) "Sale" includes the furnishing of any of the things or services taxable under this part;

(B) "Sale" does not include the transfer of tangible personal property from a wholesaler to another wholesaler or from a retailer to another retailer where the amount paid by the transferee to the transferor does not exceed the transferor's cost including freight in and storage costs, and transportation costs incurred in the transfer from the transferor to the transferee;

(19) "Sales price" means the total amount for which tangible personal property or services rendered is sold, including any services that are a part of the sale, valued in money, whether paid in money or otherwise, and includes any amount for which credit is given to the purchaser by the seller, without any deduction from the price on account of the cost of the property sold, the cost of materials used, labor or service cost, losses, or any other expense whatsoever; provided, that "sales price" does not include any additional consideration given by the purchaser for the privilege of making deferred payments, regardless of whether such additional consideration shall be known as interest, time price differential on conditional sales contracts, carrying charges or any other name by which it shall be known, and does not include any additional consideration received by a motor vehicle dealer from a lender for the sale or assignment to the lender of a chattel lease or conditional sales contract. "Sales price" for services rendered by a person for an affiliated business entity does not include any amount that is accounted for as a reasonable allocation of cost incurred in providing the service. "Sales price" does not include any advertising cost paid by a seller to an auctioneer for the purpose of advertising an auction, when no portion of such payment is retained as profit by the auctioneer, and when such payment has been placed in an escrow or a trust account by the auctioneers on behalf of the seller;

(20) (A) "Seller" means every consignee, bailee, factor or auctioneer having either actual or constructive possession of tangible personal property, or having possession of the documents of title to tangible personal property, with power to sell such tangible personal property in the consignee's, bailee's, factor's or auctioneer's own name and actually so selling, is deemed the seller of such tangible personal property within the meaning of this part; and further, the consignor, bailor, principal or owner is deemed the seller of such tangible personal property to the consignee, bailee, factor or auctioneer;

(B) The burden shall be upon the taxpayer in every case to establish the fact that the taxpayer is not engaged in the business of selling tangible personal property, but is acting merely as broker or agent in promoting sales for a principal. Such claim will be allowed only when the taxpayer's accounting records are kept in such manner as the commissioner shall by regulation provide;

(21) "Services" means and includes every activity, function or work engaged in by a person for profit or monetary gain, except as otherwise provided in this part. Services for profit or monetary gain does not include services rendered by a person for an affiliated business entity; provided, that the services are accounted for as allocations of cost incurred in providing the service without any markup whatsoever. "Services" does not include sales of tangible personal property;

(22) "Tangible personal property" means and includes personal property that may be seen, weighed, measured, felt or touched, or is in any other manner perceptible to the senses. "Tangible personal property" does not include stocks, bonds, notes, insurance or other obligations or securities, nor does it include any materials, substances or other items of any nature inserted or affixed to the human body by duly licensed physicians or dentists or otherwise dispensed by them in the treatment of patients;

(23) "Transient vendor" means any person who brings into temporary premises and exhibits stocks of merchandise to the public for the purpose of selling or offering to sell the merchandise to the public. "Transient vendor" does not include any person selling goods by sample, brochure or sales catalog for future delivery; or to sales resulting from the prior invitation to the seller by the owner or occupant of a residence. For purposes of this definition, "merchandise" means any consumer item that is or is represented to be new or not previously owned by a consumer, and "temporary premises" means any public or quasi-public place, including a hotel, rooming house, storeroom, building or part of a building, tent, vacant lot, railroad car or motor vehicle that is temporarily occupied for the purpose of exhibiting stocks of merchandise to the public. Premises are not temporary if the same person has conducted business at those premises for more than six (6) consecutive months or has occupied the premises as the person's permanent residence for more than six (6) consecutive months;

(24) "Vacation lodging" means real property, other than the primary and regular residence or abode of an individual property owner, that is utilized, or can be utilized, for overnight rentals in the absence of the individual property owner;

(25) (A) "Wholesale sale" or "sale at wholesale" means any sale to a retailer for resale;

(B) "Wholesale sale" or "sale at wholesale" includes the sale of industrial materials for future processing, manufacture or conversion into articles of tangible personal property for resale where the industrial materials become a component part of the finished product. This subdivision (a)(25)(B) shall not apply to raw or unprocessed agricultural products;

(C) "Wholesale sale" or "sale at wholesale" includes the sale by a wholesaler of tangible personal property to the state of Tennessee or any county or municipality or subdivision thereof, or the sale to any religious, educational or charitable institution as defined in § 67-6-322; and

(D) "Wholesale sale" or "sale at wholesale" includes the sale by a franchised motor vehicle dealer to a manufacturer or distributor of motor vehicles or an obligor under an extended service contract of parts or repair services, or both, necessary for repairs performed by the dealer under the manufacturer's, distributor's or obligor's warranty, and also includes predelivery inspection charges paid to a franchised motor vehicle dealer by a manufacturer or distributor of the motor vehicle; and

(26) "Wholesaler" means any person primarily engaged in the business of making wholesale sales. For purposes of this subdivision (a)(26), "primarily" means that more than fifty percent (50%) of the taxable gross sales of the business are wholesale sales.

(b) In any county where a metropolitan government prevails, the general services district constitutes the county and the urban services district, as well as any incorporated towns therein, constitutes the municipalities insofar as this part is concerned.



§ Second - of 2 versions of this section

67-4-702. Part definitions. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) As used in this part, unless the context otherwise requires:

(1) "Affiliated business entity" means a business entity:

(A) In which the taxpayer, directly or indirectly, has more than fifty percent (50%) ownership interest;

(B) That, directly or indirectly, has more than fifty percent (50%) ownership interest in the taxpayer; or

(C) In which a person described in subdivision (a)(1)(B) directly or indirectly has more than fifty percent (50%) ownership interest. For purposes of this subdivision (a)(1)(C), a noncorporate entity is more than fifty-percent owned if upon liquidation more than fifty percent (50%) of the assets of the noncorporate entity directly or indirectly accrue to the entity having the ownership interest;

(2) "Business" includes any activity engaged in by any person, or caused to be engaged in by the person, with the object of gain, benefit, or advantage, either direct or indirect. "Business" does not include occasional and isolated sales or transactions by a person not routinely engaged in business. "Business" does not include an individual property owner who utilizes a property management company to manage a vacation lodging for overnight rentals; provided, however, that "business" shall include any other activity of such individual property owner that is subject to any tax levied by this part;

(3) "Commissioner" means the commissioner of revenue or the commissioner's duly authorized assistants, except as otherwise provided in this part;

(4) "Department" means the department of revenue, except as otherwise provided in this part;

(5) "Dominant business activity" means the business activity that is the major and principal source of taxable gross sales of the business;

(6) "Fabricating or processing tangible personal property for resale" includes only tangible personal property that is fabricated or processed for ultimate use or consumption off the premises of the one engaging in such fabricating or processing;

(7) "Gross sales" means the sum total of all sales under this part as defined in this section, without any deduction whatsoever of any kind or character, except as provided in this part;

(8) "Individual property owner" means a person who owns a vacation lodging;

(9) "Inventories of merchandise held for sale or exchange" includes tangible personal property held by a merchant or business for lease or rental, but does not include such property in the possession of a lessee;

(10) "Lease or rental" means the leasing or renting of tangible personal property and the possession or use of the property by the lessee or renter for a consideration, without transfer of the title of such property;

(11) "Natural gas marketer" means any business that is not regulated as to rates and services by the Tennessee regulatory authority; that provides natural gas to customers located within this state through the procurement and shipping or transportation of such natural gas, and any ancillary services thereto; and that is required by the Federal Energy Regulatory Commission to take title to the natural gas, pursuant to Federal Energy Regulatory Commission Order No. 636-A, 57 Fed. Reg. 36128 (1992), in connection with the sale of such gas to its customers;

(12) "Overnight rentals" means rental of a vacation lodging to one (1) or more individuals for temporary human lodging not to exceed a period of one hundred eighty (180) consecutive days; provided, however, that a tenancy or lease to an individual who has no other place of residence or abode during the lease period to which such individual may return after the lease terminates is not "overnight rentals";

(13) "Person" includes any individual, firm, partnership, joint venture, association, corporation, estate, trust, business trust, receiver, syndicate, or other group or combination acting as a unit, and the plural as well as the singular number;

(14) "Property management company " means a person who, for consideration, manages a vacation lodging for an individual property owner that provides such lodging for a rental fee to consumers;

(15 ) "Resale" means a subsequent, bona fide sale of the property, services or taxable item by the purchaser. "Sale for resale" means the sale of the property, services, or taxable item intended for subsequent resale by the purchaser. Any sales for resale shall, however, be in strict compliance with rules and regulations promulgated by the commissioner. Sales of tangible personal property or taxable services made by a dealer to an out-of-state vendor who directs that the dealer act as the out-of-state vendor's agent to deliver or ship tangible personal property or taxable services to the out-of-state vendor's customer, who is a user or consumer, are sales for resale;

(16) "Retail sale" or "sale at retail" means any sale other than a wholesale sale;

(17) "Retailer" means any person primarily engaged in the business of making retail sales. For purposes of this subdivision (a)(17), "primarily" means that at least fifty percent (50%) of the taxable gross sales of the business are retail sales;

(18) (A) (i) "Sale" means any transfer of title or possession, or both, exchange, barter, lease or rental, conditional or otherwise, in any manner or by any means whatsoever of tangible personal property for a consideration, and includes the fabrication of tangible personal property for consumers who furnish, either directly or indirectly, the materials used in fabrication work, and the furnishing, repairing or servicing for a consideration of any tangible personal property consumed on the premises of the person furnishing, preparing or serving such tangible personal property;

(ii) A transaction whereby the possession of property is transferred but the seller retains title as security for the payment of the price is deemed a sale;

(iii) "Sale" includes the furnishing of any of the things or services taxable under this part;

(B) "Sale" does not include the transfer of tangible personal property from a wholesaler to another wholesaler or from a retailer to another retailer where the amount paid by the transferee to the transferor does not exceed the transferor's cost including freight in and storage costs, and transportation costs incurred in the transfer from the transferor to the transferee;

(19) "Sales price" means the total amount for which tangible personal property or services rendered is sold, including any services that are a part of the sale, valued in money, whether paid in money or otherwise, and includes any amount for which credit is given to the purchaser by the seller, without any deduction from the price on account of the cost of the property sold, the cost of materials used, labor or service cost, losses, or any other expense whatsoever; provided, that "sales price" does not include any additional consideration given by the purchaser for the privilege of making deferred payments, regardless of whether such additional consideration shall be known as interest, time price differential on conditional sales contracts, carrying charges or any other name by which it shall be known, and does not include any additional consideration received by a motor vehicle dealer from a lender for the sale or assignment to the lender of a chattel lease or conditional sales contract. "Sales price" for services rendered by a person for an affiliated business entity does not include any amount that is accounted for as a reasonable allocation of cost incurred in providing the service. "Sales price" does not include any advertising cost paid by a seller to an auctioneer for the purpose of advertising an auction, when no portion of such payment is retained as profit by the auctioneer, and when such payment has been placed in an escrow or a trust account by the auctioneers on behalf of the seller;

(20) (A) "Seller" means every consignee, bailee, factor or auctioneer having either actual or constructive possession of tangible personal property, or having possession of the documents of title to tangible personal property, with power to sell such tangible personal property in the consignee's, bailee's, factor's or auctioneer's own name and actually so selling, is deemed the seller of such tangible personal property within the meaning of this part; and further, the consignor, bailor, principal or owner is deemed the seller of such tangible personal property to the consignee, bailee, factor or auctioneer;

(B) The burden shall be upon the taxpayer in every case to establish the fact that the taxpayer is not engaged in the business of selling tangible personal property, but is acting merely as broker or agent in promoting sales for a principal. Such claim will be allowed only when the taxpayer's accounting records are kept in such manner as the commissioner shall by regulation provide;

(21) "Services" means and includes every activity, function or work engaged in by a person for profit or monetary gain, except as otherwise provided in this part. Services for profit or monetary gain does not include services rendered by a person for an affiliated business entity; provided, that the services are accounted for as allocations of cost incurred in providing the service without any markup whatsoever. "Services" does not include sales of tangible personal property;

(22) (A) "Substantial nexus in this state" means any direct or indirect connection of the taxpayer to this state such that the taxpayer can be required under the Constitution of the United States to remit the tax imposed under this part. Such connection includes, but is not limited to, any of the following:

(i) The taxpayer is organized or commercially domiciled in this state;

(ii) The taxpayer owns or uses its capital in this state;

(iii) The taxpayer has systematic and continuous business activity in this state that has produced gross receipts attributable to customers in this state; or

(iv) The taxpayer has bright-line presence in this state. A person has bright-line presence in this state for a tax period if any of the following applies:

(a) The taxpayer's total receipts in this state during the tax period, as determined consistent with § 67-4-2012, exceed the lesser of five hundred thousand dollars ($500,000) or twenty-five percent (25%) of the taxpayer's total receipts everywhere during the tax period;

(b) The average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period, as determined consistent with § 67-4-2012, exceeds the lesser of fifty thousand dollars ($50,000) or twenty-five percent (25%) of the average value of all the taxpayer's total real and tangible personal property; or

(c) The total amount paid in this state during the tax period by the taxpayer for compensation, as determined consistent with § 67-4-2012, exceeds the lesser of fifty thousand dollars ($50,000) or twenty-five percent (25%) of the total compensation paid by the taxpayer;

(B) Notwithstanding subdivision (a)(22)(A), no company that is treated as a foreign corporation under the Internal Revenue Code and that has no income effectively connected with a United States trade or business shall be considered to have a "substantial nexus in this state." For these purposes, whether a company has income effectively connected with a United States trade or business shall be determined in accordance with the Internal Revenue Code;

(23) "Tangible personal property" means and includes personal property that may be seen, weighed, measured, felt or touched, or is in any other manner perceptible to the senses. "Tangible personal property" does not include stocks, bonds, notes, insurance or other obligations or securities, nor does it include any materials, substances or other items of any nature inserted or affixed to the human body by duly licensed physicians or dentists or otherwise dispensed by them in the treatment of patients;

(24) "Transient vendor" means any person who brings into temporary premises and exhibits stocks of merchandise to the public for the purpose of selling or offering to sell the merchandise to the public. "Transient vendor" does not include any person selling goods by sample, brochure or sales catalog for future delivery; or to sales resulting from the prior invitation to the seller by the owner or occupant of a residence. For purposes of this definition, "merchandise" means any consumer item that is or is represented to be new or not previously owned by a consumer, and "temporary premises" means any public or quasi-public place, including a hotel, rooming house, storeroom, building or part of a building, tent, vacant lot, railroad car or motor vehicle that is temporarily occupied for the purpose of exhibiting stocks of merchandise to the public. Premises are not temporary if the same person has conducted business at those premises for more than six (6) consecutive months or has occupied the premises as the person's permanent residence for more than six (6) consecutive months;

(25) "Vacation lodging" means real property, other than the primary and regular residence or abode of an individual property owner, that is utilized, or can be utilized, for overnight rentals in the absence of the individual property owner;

(26) (A) "Wholesale sale" or "sale at wholesale" means any sale to a retailer for resale;

(B) "Wholesale sale" or "sale at wholesale" includes the sale of industrial materials for future processing, manufacture or conversion into articles of tangible personal property for resale where the industrial materials become a component part of the finished product. This subdivision (a)(25)(B) shall not apply to raw or unprocessed agricultural products;

(C) "Wholesale sale" or "sale at wholesale" includes the sale by a wholesaler of tangible personal property to the state of Tennessee or any county or municipality or subdivision thereof, or the sale to any religious, educational or charitable institution as defined in § 67-6-322; and

(D) "Wholesale sale" or "sale at wholesale" includes the sale by a franchised motor vehicle dealer to a manufacturer or distributor of motor vehicles or an obligor under an extended service contract of parts or repair services, or both, necessary for repairs performed by the dealer under the manufacturer's, distributor's or obligor's warranty, and also includes predelivery inspection charges paid to a franchised motor vehicle dealer by a manufacturer or distributor of the motor vehicle; and

(27) "Wholesaler" means any person primarily engaged in the business of making wholesale sales. For purposes of this subdivision (a)(26), "primarily" means that more than fifty percent (50%) of the taxable gross sales of the business are wholesale sales.

(b) In any county where a metropolitan government prevails, the general services district constitutes the county and the urban services district, as well as any incorporated towns therein, constitutes the municipalities insofar as this part is concerned.



§ 67-4-703 - Authority of commissioner -- Rights and remedies of persons subject to taxes -- Discretion of commissioner to transition administration of part from local to state level.

(a) The commissioner is authorized to collect and administer the taxes levied by this part. In collecting and administering these taxes, the commissioner shall have all of the powers and duties specified in § 67-1-102 and in chapter 1, parts 13 and 14 of this title.

(b) Any person subject to the taxes collected and administered by the commissioner under this part shall be entitled to the rights and remedies set out in § 67-1-110 and in chapter 1, part 18 of this title.

(c) For the period July 1, 2013, through December 31, 2014, the commissioner shall have broad discretion to transition the administration of this part from the local to the state level.



§ 67-4-704 - Levy of state sales tax for privilege of making sales by engaging in any vocation, occupation, business or business activity -- Tax on receipts from sales by direct-to-home satellite television programming services exempt.

(a) Except as otherwise provided in § 67-4-710, the making of sales by engaging in any vocation, occupation, business, or business activity enumerated, described, or referred to in § 67-4-708(1)-(5) is declared to be a privilege upon which a state tax is levied at the rates fixed and provided in § 67-4-709.

(b) Notwithstanding subsection (a) or any other provision to the contrary, the tax provided for in this section shall not be imposed on receipts from sales of any services or tangible personal property made by a provider of direct-to-home satellite television programming services.



§ 67-4-705 - Levy of local privilege tax for making sales by engaging in any vocation, occupation, business or business activity -- Election to continue imposition of tax -- Levy of tax by ordinance -- Tax on receipts from sales by direct-to-home satellite television programming services exempt.

(a) The making of sales by engaging in any vocation, occupation, business, or business activity enumerated, described, or referred to in § 67-4-708(1)-(4) is declared to be a privilege upon which each incorporated municipality in which the vocation, occupation, business, or business activity is carried on, by ordinance of its governing body, may levy a privilege tax at the rates fixed and provided in § 67-4-709. The tax imposed by this subsection (a) shall be collected by the commissioner in the same manner as the tax imposed by § 67-4-704.

(b) Notwithstanding subsection (a) or any other provision to the contrary, every incorporated municipality levying such tax as of January 1, 2014, shall be deemed to have made an effective election to continue the imposition of such tax at the same rate that was in effect on such date and shall not be required to pass any additional ordinance. Any incorporated municipality that elects after January 1, 2014, to levy the tax authorized by this section, or elects to change the rate of tax imposed by the municipality, must levy such tax at the rates fixed and provided in § 67-4-709. Every municipality that levies the tax described in subsection (a) is authorized to repeal such tax by ordinance of its governing body.

(c) The making of sales by engaging in any vocation, occupation, business, or business activity enumerated, described, or referred to in § 67-4-710 is declared to be a privilege upon which each county or incorporated municipality, or both, in which the business, business activity, vocation, or occupation is carried on, by ordinance of its governing body, may levy a privilege tax at the rates fixed and provided in § 67-4-710.

(d) Notwithstanding subsection (a) or any other provision to the contrary, no incorporated municipality shall impose the tax provided for in this section on receipts from sales of any services or tangible personal property made by a provider of direct-to-home satellite television programming services.



§ 67-4-706 - Registration of persons subject to taxes for purposes of filing returns and paying taxes -- Designation of entity responsible for registrations.

(a) For purposes of filing the returns required by § 67-4-715 and paying the taxes levied by §§ 67-4-704 and 67-4-705, every person taxable under §§ 67-4-704 and 67-4-705 shall, prior to engaging in business as defined in § 67-4-702, register with the commissioner or the county clerk, in the case of businesses located within the county, and with the commissioner or the appropriate city official, in the case of businesses located within the incorporated municipality. Any person that is subject to the tax levied by § 67-4-704 but has no established physical location, outlet, or other place of business in the state shall register with the commissioner for purposes of this section.

(b) Any metropolitan government that has levied the taxes authorized by this part may, by resolution of its legislative body, designate the county clerk as the entity responsible for the registration of businesses for the entire metropolitan area.

(c) Subsection (a) notwithstanding, every person described in § 67-4-708(5) and taxable under § 67-4-709(5) shall, prior to engaging in business as defined in § 67-4-702, register with the commissioner in a manner prescribed by the commissioner.



§ 67-4-707 - Bond for certain foreign businesses.

(a) Persons described in § 67-4-708(4)(A) who are domiciled in a state other than the state of Tennessee shall, upon making application for a business tax license, execute and file a bond to, or establish an escrow account with, the county or municipality. Such bond shall be executed by two (2) good and sufficient sureties, approved by the county or municipal clerk, or by a surety company duly authorized to do business in this state. Such bond or escrow account shall be in an amount sufficient to pay such person's anticipated business tax liability for the balance of the tax period for which such license applies, such liability to be determined by the county or municipal clerk, and may be called by the state in the event of failure by such person to pay such tax as may be due.

(b) Notwithstanding subsection (a), any county or municipality may, but shall not be required to, enter an agreement with the commissioner pursuant to which the bond or escrow account required by subsection (a) will be filed with the commissioner rather than the county or municipality.



§ 67-4-708 - Classifications.

Businesses, vocations and occupations that are taxable are set forth in the following classifications; provided, that each person shall be classified according to the dominant business activity:

(1) Classification 1. Each person engaged in the business of making sales of the following:

(A) Food and/or beer as defined in § 57-6-102, generally destined for home preparation and consumption, except persons engaged in the business of selling delicatessens and candy at retail; and services performed by food brokers;

(B) Lumber, building materials, tools, builders' hardware, paint and glass, electrical supplies, roofing materials, farm equipment, plumbing, heating and air conditioning equipment, and other basic lines of hardware; and sales of tangible personal property by persons operating service stations, except sales covered by subdivision (1)(D);

(C) Hay, grain, feed, fertilizer, seeds, bulbs, nursery stock and other farm, lawn and garden supplies and tools;

(D) Gasoline, diesel fuel and motor oils sold at retail; or

(E) Gasoline and diesel fuel sold at wholesale.

(2) Classification 2. Each person engaged in the business of making sales of the following:

(A) New or used motor vehicles, parts and accessories, tires, batteries, motor boats and other watercraft, marine supplies, outboard motors, mobile homes and campers, motorcycles and go-carts;

(B) Clothing, shoes, hats, underwear, and related articles for personal wear and adornment, except persons engaged in the business of selling at retail clothing to individual order;

(C) Home furnishings, including persons engaged in the business of selling at retail, radios, television sets, record players, high-fidelity and sound reproducing equipment, musical instruments, phonograph records, pianos and sheet music. This classification includes household furniture, floor coverings and related products, draperies, curtains, upholstery, china, glassware and metalware for kitchen and table use, miscellaneous home furnishings, such as brooms, brushes, lamps and shades, electric and gas refrigerators, stoves and other household appliances;

(D) Prescription drugs and patent medicines;

(E) Coal, wood, ice, fuel oil and liquefied petroleum gas;

(F) Tangible personal property not specifically enumerated or described elsewhere in this part;

(G) Prepared food and drinks, including alcoholic beverages, for consumption on and/or off the premises;

(H) Cut flowers and growing plants; or

(I) Advertising specialties;

(3) Classification 3. (A) Each person engaged in the business of making sales of the following:

(i) Delicatessens and candy;

(ii) Clothing made to individual order;

(iii) Antique furniture, furnishings and objects of art;

(iv) Books and magazines, stationery, accounting and legal forms, office forms and supplies, pens and pencils, school supplies and writing supplies;

(v) Sporting goods and equipment, bicycles, and bicycle parts and accessories;

(vi) Any combination of the lines of jewelry, such as diamonds and other precious stones mounted in precious materials, as rings, bracelets and brooches, sterling and plated silverware, watches and clocks;

(vii) Cigars, cigarettes, tobacco and smokers supplies;

(viii) Toys, games, and hobby kits and supplies;

(ix) Cameras, films, and other photographic supplies and equipment;

(x) Gift and novelty merchandise, souvenirs, and miscellaneous small art goods, such as greeting cards and holiday decorations; or

(xi) Architectural supplies, artists' paints and supplies, artificial flowers, awnings, baby carriages, bait, banners, binoculars, coins, electric razors, fireworks, flags, gemstones, hearing aids, leather goods, luggage, optical supplies except for prescription eye-ware, including eyeglasses, contact lenses and other related tangible personal property, dispensed by an ophthalmologist or optometrist in conjunction with professional services rendered to patients, orthopedic and artificial limbs, pet foods, pets, piers and floats, rock and stone specimens, rubber stamps, stamps, swimming pools, telescopes, tents, theatre programs, trophies, trunks, typewriters, toupees, wiglets and wigs;

(B) Each person making sales from the operation of pawn shops;

(C) Each person making sales of services or engaging in the business of furnishing or rendering services, except those described in subdivisions (3)(C)(i)-(xvi). It is the legislative intent that the exceptions in subdivisions (3)(C)(i)-(xvi) shall include the sales of services by those businesses or establishments so described in the Standard Industrial Classification Index of 1972, including all supplements and amendments prepared by the bureau of the budget of the federal government, except where otherwise provided:

(i) Medical, dental, and allied health services to human beings, including sanitorium, convalescent and rest home care, but excluding services by persons engaged in the business of making dentures and artificial teeth;

(ii) Legal services;

(iii) Educational services offered by elementary and secondary schools, colleges, universities, professional schools and junior colleges, library and information centers, correspondence schools, vocational schools and specialized nondegree granting schools;

(iv) Services rendered by nonprofit membership organizations operating on a nonprofit membership basis for the promotion of the interest of the members;

(v) Domestic service performed in private households;

(vi) Services furnished by nonprofit educational and research agencies;

(vii) Services by religious and charitable organizations;

(viii) Accounting, auditing and bookkeeping services;

(ix) Public utilities as defined in § 65-4-101;

(x) Services furnished by institutions that are engaged in deposit banking or closely related functions, including fiduciary activities, services furnished by persons engaged in extending credit or lending money except persons taxable under subdivision (5); services furnished by establishments engaged in the underwriting, purchase, sale or brokerage of securities on their own account or on the account of others; services furnished by exchanges, exchange clearing houses and other services allied with the exchange of securities and commodities; services furnished by investment trusts, investment companies, holding companies, and commodity trading companies;

(xi) Insurance carriers or insurance agents of any type selling or furnishing necessary services related to insurance and insurance adjustors;

(xii) Operators of residential and nonresidential buildings except hotels, motels and rooming houses;

(xiii) Lessors of the following properties: agricultural, airport, forest, mining, oil, and public utility;

(xiv) Services furnished by persons engaged in the practice of veterinary medicine, dentistry or surgery, including services involving the boarding and lodging of animals;

(xv) Services furnished by persons engaged in the practice of architecture, engineering or land surveying; or

(xvi) Farmers providing services to other farmers for the planting or harvesting of agricultural products or for the preparation, improvement, or maintenance of land used in the production of agricultural products;

(4) Classification 4. Each person engaged or continuing in this state in the business of contracting or performing a contract or engaging in any of the activities, or similar activities, listed in subdivisions (4)(A) and (B) for a price, commission, fee or wage:

(A) This classification includes persons receiving compensation from rendering exterminating services, from installing personal property, from constructing, building, erecting, repairing, grading, excavating, drilling, exploring, testing, or adding to any building, highway, street, sidewalk, bridge, culvert, sewer, irrigation or water system, drainage, or dredging system, levee or levee system or any part thereof, railway, reservoir, dam, power plant, electrical system, air conditioning system, heating system, transmission line, pipeline, tower, dock, storage tank, wharf, excavation, grading, water well, any other improvement or structure or any part thereof;

(B) Each person engaged in the business of selling livestock, poultry or other farm products not exempted under § 67-4-712; provided, that the tax imposed in § 67-4-709(4) shall apply to all commissions, fees, margins or other charges received from such sales; and

(5) Classification 5. (A) Industrial loan and thrift companies required to obtain a certificate and a license under title 45, chapter 5.

(B) Each person engaged in the business of making sales as a natural gas marketer.



§ 67-4-709 - Tax rates.

For the exercise of the privileges described, enumerated, or referred to in § 67-4-708, every person shall pay the taxes imposed by §§ 67-4-704 and 67-4-705 according to the dominant business activity of the person as follows:

(1) CLASSIFICATION 1 as described in § 67-4-708(1):

(A) One tenth of one percent (1/10 of 1%) of all sales by a retailer classified under § 67-4-708(1)(A), (1)(B) or (1)(C);

(B) One fortieth of one percent (1/40 of 1%) of all sales by a wholesaler classified under § 67-4-708(1)(A);

(C) Three eightieths of one percent (3/80 of 1%) of all sales by a wholesaler classified under § 67-4-708(1)(B) or (1)(C);

(D) One twentieth of one percent (1/20 of 1%) of all sales by a retailer classified under § 67-4-708(1)(D); and

(E) One thirty-second of one percent (1/32 of 1%) of all sales by a wholesaler classified under § 67-4-708(1)(E);

(2) CLASSIFICATION 2 as described in § 67-4-708(2):

(A) Three twentieths of one percent (3/20 of 1%) of all sales by a retailer; and

(B) Three eightieths of one percent (3/80 of 1%) of all sales by a wholesaler;

(3) CLASSIFICATION 3 as described in § 67-4-708(3):

(A) Three sixteenths of one percent (3/16 of 1%) of all sales by a retailer; and

(B) Three eightieths of one percent (3/80 of 1%) of all sales by a wholesaler;

(4) CLASSIFICATION 4 as described in § 67-4-708(4):

(A) One tenth of one percent (1/10 of 1%) of the compensation entitled to under the contract, whether in the form of a contract price, commission, fee or wage, by the persons enumerated in § 67-4-708(4)(A);

(i) Persons who, during any taxable period, receive more than fifty thousand dollars ($50,000) of compensation from contracts in a county or incorporated municipality, or both, other than the county or incorporated municipality where domiciled or located, shall be deemed to have a location in the county or municipality, or both, where the work was performed and a business tax return shall be filed for that location for the period in question. Gross receipts reported on a deemed location return shall not be reported on the return of the business's permanent domicile;

(ii) In computing the measure of the tax, except as provided by this part, no deduction will be allowed on account of the cost of tangible property sold, the cost of materials used, labor cost, reimbursed cost, interest, discount, delivery cost, taxes, or no other expense whatsoever paid or accrued and without any deduction on account of losses; and

(B) One tenth of one percent (1/10 of 1%) of the gross commissions, margins, fees or other charges by the persons enumerated in § 67-4-708(4)(B); and

(5) CLASSIFICATION 5 as described in § 67-4-708(5):

(A) (i) Three tenths of one percent (3/10 of 1%) of the gross income of a business classified under § 67-4-708(5)(A); and

(ii) "Gross income of the business" means all interest income, earned discounts, earned lease rentals, commission fees exclusive of insurance commissions, past due charges, contract earnings or charges, collection charges, loan service fees, late fee income and all other income, without any deduction except as provided by this part;

(B) One fiftieth of one percent (1/50 of 1%) of all sales within the state of a person classified under § 67-4-708(5)(B).



§ 67-4-710 - Fees for the exercise of privileges of antique malls, flea markets, craft shows, antique shows, gun shows, auto shows and transient vendors.

(a) Any county, by resolution of its county legislative body, or any incorporated municipality, by ordinance of its governing body, is authorized to impose a fee on the exercise of the privileges described or enumerated in this section. Notwithstanding any provision to the contrary, every county and incorporated municipality imposing the fee provided by this section as of January 1, 2014, shall be deemed to have made an effective election to continue the imposition of such fee and shall not be required to pass any additional resolution or ordinance. Persons exercising such privileges shall pay the applicable fee directly to the county clerk, in the case of activities carried on within the county, and to the city official designated as the collector of tax by city charter or ordinance, in the case of activities carried on within the municipality:

(1) (A) In the case of antique malls, flea markets, craft shows, antique shows, gun shows and auto shows, operated as public facilities for such particular purpose from which business is carried on by two (2) or more retailers of tangible personal property, which includes that set forth in § 67-4-708(3)(A)(iii), the owner, manager, operator or promoter of the facility shall be required to obtain a license and shall collect and submit to local tax officials a one-dollar fee per day per booth from each exhibitor at the promotion location. However, in the case of a flea market, those exhibitors registered pursuant to chapter 6 of this title and those who register annually pursuant to § 67-6-220 shall have the option of either registering and remitting the business tax levied in § 67-4-709, or may remit the one-dollar fee per day per booth to the flea market operator as provided in this subdivision (a)(1)(A). Those exhibitors not registered annually shall pay the one-dollar fee per booth per day to the flea market operators. Those exhibitors electing to register and pay the business tax levied in § 67-4-709 must present evidence of such registration to the operator before conducting business. The first sentence of this subdivision (a)(1)(A) shall not apply to those exhibitors properly licensed at the promotion location prior to July 1, 1983, until such time as that license expires, nor to those promotions conducted by nonprofit associations, corporations or organizations, nor to casual and isolated activities by persons who do not hold themselves out as engaged in business. The fee shall be in lieu of any business tax otherwise provided for by law;

(i) In the case of an antique mall, flea market, craft show, antique show, gun show or auto show in which the location is not a continuing business, the fees collected by the owner, manager, operator or promoter shall be submitted to local tax officials, together with such supporting documents as the tax collector may require, within seventy-two (72) hours after the closing of the event;

(ii) In the case of an antique mall, flea market, craft show, antique show, gun show or auto show in which the location is a continuing business, the fees levied by this part shall be due and payable monthly, on the first day of each month. For the purpose of preparing such supporting documents as the tax collector may require, it shall be the duty of all owners, managers, operators or promoters on or before the tenth of each month to transmit to the tax collecting official the forms prescribed, prepared and furnished by the official, together with the amount of tax collected during the preceding month. Failure to so remit the tax shall cause the tax to become delinquent;

(iii) This subdivision (a)(1)(A) shall not apply to any business that is primarily engaged in the selling of antiques at least five (5) days each week and that is in a permanent location. In the case of an antique mall primarily engaged in the selling of antiques at least five (5) days a week with a common cash register for all sales, only the mall operator shall be required to obtain a business tax license and pay on all receipts derived from that location. Further, for purposes of this part, individual booths rented at the mall shall not be deemed to be separate places, locations or outlets in the state from which business is carried on;

(B) "Flea market booth" means any contiguous space leased by a single vendor to sell tangible personal property; and

(2) Transient vendors shall pay a fee of fifty dollars ($50.00) for each fourteen-day period in each county or municipality, or both, in which such vendors sell or offer to sell merchandise or for which they are issued a license. Notwithstanding any law to the contrary, the fee shall be paid prior to the first day of engaging in business. Transient vendors shall not be liable for the tax levied under § 67-4-709.

(b) [Deleted by 2013 amendment, effective January 1, 2014.]

§ First - of 2 versions of this section

67-4-711. Deductions. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) In computing tax, there may be deducted from the measure of tax the following items:

(1) Cash discounts allowed and taken on sales;

(2) The proceeds of the sale of goods, wares, or merchandise returned by the customer when the sale price is refunded either in cash or by credit;

(3) The amount allowed as trade-in value for any article sold;

(4) Amounts representing the difference between the remaining amount due on the selling price of tangible personal property sold on a security agreement and five hundred dollars ($500), when the wholesaler or retailer actually repossesses the property sold pursuant to the terms of the security agreement;

(5) (A) Amounts actually paid during the business tax period by a contractor to a subcontractor holding a business license or who is licensed by the state board for licensing contractors for performing the activities described in § 67-4-708(4)(A). For a contractor to be eligible to claim the deduction, the contractor must provide, on a form prescribed by the commissioner, the name, address and business license or contractor's license number of the subcontractor and the amount subcontracted. The contractor also must maintain in its records a copy of the subcontractor's business license or license issued by the board for licensing contractors;

(B) This subdivision (a)(5) shall apply only to new contracts issued sixty (60) days after July 1, 2009. Contracts issued before that date shall be subject to this subdivision (a)(5) as it existed immediately prior to July 1, 2009;

(6) Sales of services that are received by customers located outside the state;

(7) The proceeds of the sale of school supplies and meals to students and school employees on campus by elementary and secondary schools; provided, that the proceeds of all sales of such items by private independent contractors shall not be deducted; and

(8) A deduction from gross receipts shall be allowed for bad debts arising from receipts on which the tax imposed by this chapter was paid.

(A) Any deduction taken that is attributed to bad debts shall not include interest.

(B) For purpose of calculating the deduction, a "bad debt" is as defined in 26 U.S.C. § 166. However, the amount calculated pursuant to 26 U.S.C. § 166 shall be adjusted to exclude:

(i) Financing charges or interest;

(ii) Sales or use taxes charged on the purchase price;

(iii) Uncollectible amounts on property that remain in the possession of the seller until the full purchase price is paid;

(iv) Expenses incurred in attempting to collect any debt; and

(v) Repossessed property.

(C) The deduction provided for by this subdivision (a)(8) shall be deducted on the return for the period during which the bad debt is written off as uncollectible in the claimant's books and records and is eligible to be deducted for federal income tax purposes. For purposes of this subdivision (a)(8), a claimant who is not required to file federal income tax returns may deduct a bad debt on a return filed for the period in which the bad debt is written off as uncollectible in the claimant's books and records and would be eligible for a bad debt deduction for federal income tax purposes if the claimant was required to file a federal income tax return.

(D) If a deduction is taken for a bad debt and the debt is subsequently collected in whole or in part, the tax on the amount so collected shall be paid and reported on the return filed for the period in which the collection is made.

(E) When the amount of bad debt exceeds the amount of gross receipts for the period during which the bad debt is written off, the taxpayer may file a refund claim and receive a refund pursuant to § 67-1-1802. The statute of limitations for filing the claim shall be measured from the due date of the return on which the bad debt could first be claimed.

(b) In computing tax, there may be deducted from the measure of tax the following taxes; provided, that such deductions may be claimed only by the taxpayer who made direct payment to the applicable governmental agency and, in addition, by all subsequent vendees of such taxpayer licensed under this chapter to do business in the state:

(1) Federal excise taxes imposed on beer, gasoline, motor fuel and tobacco products;

(2) Tennessee gasoline tax, compiled in chapter 3 of this title;

(3) Tennessee motor vehicle fuel use tax, compiled in chapter 3 of this title;

(4) Tennessee tobacco tax, compiled in part 10 of this chapter;

(5) Tennessee beer taxes, compiled in title 57, chapters 5 and 6;

(6) Special tax on petroleum products, compiled in chapter 3, part 9 of this title;

(7) Taxes that are required to be passed on to the consumer by the Retailers' Sales Tax Act, compiled in chapter 6 of this title, or by the provisions of title 57, chapter 4, relative to sale of alcohol for on-premises consumption, should be excluded from the gross sales reported on the business tax return, but such taxes passed on to the consumer may be deducted from the gross sales reported, if such taxes are included in gross sales on the business tax return; and

(8) Liquefied gas tax, compiled in chapter 3, part 11 of this title.

§ Second - of 2 versions of this section

67-4-711. Deductions. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) In computing tax, there may be deducted from the measure of tax the following items:

(1) Cash discounts allowed and taken on sales;

(2) The proceeds of the sale of goods, wares, or merchandise returned by the customer when the sale price is refunded either in cash or by credit;

(3) The amount allowed as trade-in value for any article sold;

(4) Amounts representing the difference between the remaining amount due on the selling price of tangible personal property sold on a security agreement and five hundred dollars ($500), when the wholesaler or retailer actually repossesses the property sold pursuant to the terms of the security agreement;

(5) (A) Amounts actually paid during the business tax period by a contractor to a subcontractor holding a business license or who is licensed by the state board for licensing contractors for performing the activities described in § 67-4-708(4)(A). For a contractor to be eligible to claim the deduction, the contractor must provide, on a form prescribed by the commissioner, the name, address and business license or contractor's license number of the subcontractor and the amount subcontracted. The contractor also must maintain in its records a copy of the subcontractor's business license or license issued by the board for licensing contractors;

(B) This subdivision (a)(5) shall apply only to new contracts issued sixty (60) days after July 1, 2009. Contracts issued before that date shall be subject to this subdivision (a)(5) as it existed immediately prior to July 1, 2009;

(6) The sale of any service that is delivered to a location outside this state;

(7) The proceeds of the sale of school supplies and meals to students and school employees on campus by elementary and secondary schools; provided, that the proceeds of all sales of such items by private independent contractors shall not be deducted; and

(8) A deduction from gross receipts shall be allowed for bad debts arising from receipts on which the tax imposed by this chapter was paid.

(A) Any deduction taken that is attributed to bad debts shall not include interest.

(B) For purpose of calculating the deduction, a "bad debt" is as defined in 26 U.S.C. § 166. However, the amount calculated pursuant to 26 U.S.C. § 166 shall be adjusted to exclude:

(i) Financing charges or interest;

(ii) Sales or use taxes charged on the purchase price;

(iii) Uncollectible amounts on property that remain in the possession of the seller until the full purchase price is paid;

(iv) Expenses incurred in attempting to collect any debt; and

(v) Repossessed property.

(C) The deduction provided for by this subdivision (a)(8) shall be deducted on the return for the period during which the bad debt is written off as uncollectible in the claimant's books and records and is eligible to be deducted for federal income tax purposes. For purposes of this subdivision (a)(8), a claimant who is not required to file federal income tax returns may deduct a bad debt on a return filed for the period in which the bad debt is written off as uncollectible in the claimant's books and records and would be eligible for a bad debt deduction for federal income tax purposes if the claimant was required to file a federal income tax return.

(D) If a deduction is taken for a bad debt and the debt is subsequently collected in whole or in part, the tax on the amount so collected shall be paid and reported on the return filed for the period in which the collection is made.

(E) When the amount of bad debt exceeds the amount of gross receipts for the period during which the bad debt is written off, the taxpayer may file a refund claim and receive a refund pursuant to § 67-1-1802. The statute of limitations for filing the claim shall be measured from the due date of the return on which the bad debt could first be claimed.

(b) In computing tax, there may be deducted from the measure of tax the following taxes; provided, that such deductions may be claimed only by the taxpayer who made direct payment to the applicable governmental agency and, in addition, by all subsequent vendees of such taxpayer licensed under this chapter to do business in the state:

(1) Federal excise taxes imposed on beer, gasoline, motor fuel and tobacco products;

(2) Tennessee gasoline tax, compiled in chapter 3 of this title;

(3) Tennessee motor vehicle fuel use tax, compiled in chapter 3 of this title;

(4) Tennessee tobacco tax, compiled in part 10 of this chapter;

(5) Tennessee beer taxes, compiled in title 57, chapters 5 and 6;

(6) Special tax on petroleum products, compiled in chapter 3, part 9 of this title;

(7) Taxes that are required to be passed on to the consumer by the Retailers' Sales Tax Act, compiled in chapter 6 of this title, or by the provisions of title 57, chapter 4, relative to sale of alcohol for on-premises consumption, should be excluded from the gross sales reported on the business tax return, but such taxes passed on to the consumer may be deducted from the gross sales reported, if such taxes are included in gross sales on the business tax return; and

(8) Liquefied gas tax, compiled in chapter 3, part 11 of this title.



§ 67-4-712 - Exemptions.

(a) (1) Each person being unable to see by reason of total blindness, owning less than two thousand five hundred dollars ($2,500) of property above encumbrances on the property and doing business with a capital not exceeding two thousand five hundred dollars ($2,500), residing in and being a citizen of Tennessee and of the county in which the exemption shall be claimed, and being the sole beneficiary of the business, shall be exempt from the payment of the taxes payable by persons taxable under § 67-4-708(1)-(4). Any institution for the blind engaged in the training and employment of the blind of the state likewise shall be exempt from the payment of the privilege taxes imposed, without regard to property qualifications.

(2) Any disabled former uniformed member of the armed forces who is a veteran of any armed conflict in which the United States has engaged, or any peacetime uniformed member of the armed forces who was disabled while in regular service, owning less than five thousand dollars ($5,000) of property above encumbrances on the property and doing business with a capital stock of not exceeding five thousand dollars ($5,000), residing in and being a citizen of the state of Tennessee and of the county in which the exemption shall be claimed, and being the sole beneficiary of the business, shall be exempt from the payment of the taxes imposed upon persons in § 67-4-708(1)-(4). Only one (1) exemption may be claimed by any one (1) person under this subsection (a), and any business for which the exemption is claimed shall be conducted by such former member personally or a member of such member's immediate family who may be assisted by not more than one (1) person not a member of the family. With respect to former members operating as peddlers, one (1) vehicle shall be considered as one (1) place of business.

(3) The proper collectors shall require the applicant who wishes to seek the benefits of the exemptions under this subsection (a) to make an affidavit setting out the applicant's disability and the applicant's financial condition and the source of the applicant's income before the license shall be issued, and any person making a false affidavit and procuring a free privilege license commits perjury and shall be punished under the law.

(b) This part shall not apply to the following persons in the circumstances indicated:

(1) Any person in respect to that person's employment in the capacity of an employee or servant as distinguished from that of an independent contractor;

(2) Any person primarily engaged in the manufacture of goods, wares, merchandise or other articles of value from a location or outlet subject to ad valorem taxation under chapter 5, part 5 of this title;

(3) Any person taxable under part 4 of this chapter with respect to receipts taxable under such provisions;

(4) Newspaper route carriers and newspaper peddlers;

(5) Any institution operated for religious or charitable purposes, with respect to any profits that are earned from the sale of items contributed to the institution or articles produced by the institution from such contributed items;

(6) Persons conducting shows, displays, or exhibits sponsored by any nonprofit organization of gun collectors; provided, that any person who regularly engages in business as a dealer in guns or who sells guns for future delivery shall not be exempt under this subsection (b); and

(7) Any person residing or located in this state whose only taxable business activity during the tax period is conducted at the Tennessee state fair or at only one (1) county fair, and any governmental entity, nonprofit corporation, institution or organization which has received a determination of exemption from the internal revenue service pursuant to 26 U.S.C. § 501(c)(3) or (c)(4), and is currently operating under it, and whose only taxable business activity during the tax period is conducted at the Tennessee state fair, county fairs and their affiliates.

(c) (1) The gross sales made in this state of livestock, horses, poultry, nursery stock and other farm products direct from the farm are exempt from the tax levied by this part; provided, that such sales are made directly by the producer, breeder, or trainer. When sales of livestock, horses, poultry, or other farm products are made by any person other than the producer, breeder or trainer, they shall be classed and taxed under § 67-4-708(4).

(2) No provision of this part shall apply to catfish farmers.

(d) (1) Any person having sales of less than ten thousand dollars ($10,000) within a county shall be exempt from the tax and licensing provisions in §§ 67-4-704 and 67-4-723(a) with respect to the sales sourced to that county as provided in § 67-4-717(b).

(2) Any person having sales of less than ten thousand dollars ($10,000) within an incorporated municipality shall be exempt from the tax and licensing provisions in §§ 67-4-705 and 67-4-723(a) with respect to the sales sourced to that municipality as provided in § 67-4-717(c).

(3) Any person subject to the tax imposed by this chapter due to the operation of § 67-4-717(a) and having sales of less than ten thousand dollars ($10,000) within a county shall be exempt from the taxing provision in § 67-4-704 with respect to the sales occurring in that county.

(e) Gross proceeds derived from admissions to amusement or recreational activities conducted, produced, or provided by not-for-profit museums, not-for-profit entities that operate historical sites and not-for-profit historical societies, organizations or associations by organizations that have received and currently hold a determination of exemption from the internal revenue service pursuant to 26 U.S.C. § 501(c), or by organizations listed in Major Group No. 86 of the Standard Industrial Classification Manual of 1972, prepared by the office of management and budget of the federal government; provided, that this exemption shall not apply unless such entities, societies, associations or organizations promote, produce, and control the entire production or function.

(f) The tax imposed by this part shall not apply to a qualified business doing business from a location within an enterprise zone. The tax exemption provided by this subsection (f) shall only be allowed, however, to a qualified business for five (5) years from the date such business is originally certified as a qualified business.



§ 67-4-713 - Credits.

(a) The following credits may be taken by persons filing and paying the tax imposed by this part:

(1) For persons filing returns and paying taxes due under this part, the pro rata portion of any privilege tax paid under any provisions of title 56, chapter 4, part 4, title 57, chapter 5, or parts 4 and 5 of this chapter, extending past June 1, 1971, and repealed as of that date;

(2) Except as provided in subdivision (a)(3), personal property taxes properly paid pursuant to chapter 5, part 5 or part 13 of this title;

(A) Personal property taxes are allowable as a credit only to the extent that the property is located at the place of business covered by the return required by this part and the property is taxed by the same city or county that receives the allocation of tax under § 67-4-724;

(B) Personal property taxes are allowable as a credit only for taxes paid either during the tax period covered by the return or prior to the due date of the return;

(C) Personal property taxes assessed pursuant to audit and subsequently paid may be taken as a credit either on the business tax return filed for the year in which the additional personal property tax was paid or on the return covering the immediately previous year. If the credit is taken in the previous year, an amended business tax return must be filed for that year;

(D) Notwithstanding subdivision (a)(2)(A), providers of video programming services, as defined in § 67-6-102, shall be allowed the credit provided by this subdivision (a)(2) to the extent that the property is located in a jurisdiction to which the taxpayer's receipts are sourced in accordance with § 67-4-717 and the property is taxed by that jurisdiction;

(3) In cases where a lease or rental agreement provides specifically for payment of personal property taxes by the lessee or renter to the lessor or owner, personal property taxes paid by the lessee or renter to the lessor or owner covering any period of time extending beyond June 1, 1971, arising from assessments referred to in subdivision (a)(2) and made against the lessor or owner. The credit authorized in this subdivision (a)(3) to the lessee or renter may not be taken by the lessor or owner;

(4) Personal property taxes paid pursuant to a special school district tax levied by public or private act. The credit established by this subdivision (a)(4) shall only apply in any county having a population of not less than twenty-eight thousand two hundred fifty (28,250) nor more than twenty-eight thousand three hundred (28,300), or not less than forty-nine thousand four hundred (49,400) nor more than forty-nine thousand five hundred (49,500), according to the 1980 federal census or any subsequent federal census; and

(5) The amount of personal property taxes that would be due and owing pursuant to chapter 5, part 5 of this title, but for the fact that pursuant to a lawful agreement between the person and a local governmental unit or instrumentality the person's personal property has been transferred to a governmental unit or instrumentality; provided, that:

(A) The person shall be eligible for such credit only to the extent of the tax generated from its receipts for services rendered by such person to an affiliated person;

(B) Either person directly owns or controls eighty percent (80%) or more of the other, or eighty percent (80%) or more of both persons is directly or indirectly owned or controlled by a common parent;

(C) This subdivision (a)(5) is not affirmatively rejected by a two-thirds (2/3) vote of the legislative body of the county or municipality, whichever is appropriate, exercising jurisdiction over the governmental unit or instrumentality; and

(D) Subdivision (a)(5)(C) shall be retroactive to tax years beginning on or after January 1, 1999, with respect to agreements in effect on that date.

(b) In no case shall the total credits provided in this section be used to offset more than fifty percent (50%) of the taxpayer's liability as calculated in § 67-4-709.



§ 67-4-714 - Inactive or terminated taxable entities not relieved from filing a return and paying business tax.

(a) The minimum business tax payable under this part by any person subject to the tax levied in this part shall be as follows:

(1) Notwithstanding § 67-4-709(1)-(4) for taxpayers included in classifications (1)-(4) in § 67-4-708, the minimum business tax shall be twenty-two dollars ($22.00) per annum per location after applying all deductions and credits set forth in §§ 67-4-711 and 67-4-713. Any person subject to tax under this part that has no established physical location, outlet, or other place of business in the state shall be subject to a single minimum tax as provided in this subdivision (a)(1) for all activity within the state. In the case of coin-operated machines, only the principal place of business shall be subject to the minimum tax;

(2) Notwithstanding § 67-4-709(5)(A) for taxpayers included in classification (5)(A) in § 67-4-708, the minimum tax payable shall be four hundred fifty dollars ($450) per annum after applying all deductions and credits set forth in §§ 67-4-711 and 67-4-713; however, under no circumstances shall the tax payable under § 67-4-709(5)(A) be more than one thousand five hundred dollars ($1,500) per annum after applying all deductions and credits set forth in §§ 67-4-711 and 67-4-713.

(b) A taxable entity that is incorporated, domesticated, qualified or otherwise registered to do business in this state, but is, or has become, inactive in this state, or whose charter, domestication, qualification or other registration is forfeited, revoked or suspended without the entity being properly dissolved, surrendered, withdrawn, cancelled or otherwise properly terminated, shall not be relieved from filing a return and paying the business tax, which shall be no less than the minimum tax established in subsection (a).



§ 67-4-715 - When taxes due and payable -- Transmission of returns -- Due dates of returns -- Consolidating taxes.

(a) The taxes levied by this part that are collected and administered by the commissioner shall be due and payable annually on the following dates:

(1) December 31 for persons taxable under § 67-4-708(1);

(2) March 31 for persons taxable under § 67-4-708(2);

(3) June 30 for persons taxable under § 67-4-708(3);

(4) September 30 for persons taxable under § 67-4-708(4); and

(5) December 31 for persons taxable under § 67-4-708(5).

(b) For the purpose of ascertaining the amount of tax payable under this part, it shall be the duty of all persons to transmit to the commissioner, on forms prescribed by the commissioner, a return for each county, in the case of taxes levied by the state, and a return for each city, in the case of taxes levied by the city, showing the gross receipts arising from all sales taxable under this part during the period covered by each return. The return shall also include the applicable deductions or credits specifically allowed under this part and any other information required by the commissioner to determine the amount of tax properly due. The returns shall be transmitted to the commissioner on or before the following dates:

(1) February 28 for persons taxable under § 67-4-708(1);

(2) May 31 for persons taxable under § 67-4-708(2);

(3) August 31 for persons taxable under § 67-4-708(3);

(4) November 30 for persons taxable under § 67-4-708(4); and

(5) February 28 for persons taxable under § 67-4-708(5).

(c) At the time of transmitting to the commissioner the return required by this part, the person shall remit to the commissioner with the return the amount of tax due under the applicable provisions of this part, and failure to so remit the tax shall cause the tax to become delinquent.

(d) (1) Any taxpayer that is required to file its sales and use tax returns electronically under § 67-6-504 is likewise required to file the returns required by this section electronically, and remit the tax electronically, using a method approved by the commissioner.

(2) In addition, when a taxpayer is required to remit payments electronically as set forth in § 67-1-703(b) because the taxpayer's liability under this part is one thousand dollars ($1,000) or more, then all returns required by this chapter that are associated with such payments shall be filed electronically using a method approved by the commissioner. When any taxpayer is required to file returns and remit payments electronically for any one (1) outlet, location or other place of business, the commissioner may require the taxpayer to file returns and remit payments electronically for each place of business of the taxpayer. The requirement to file electronically shall continue thereafter until such time as the commissioner advises the taxpayer to file by another method.

(3) In addition to any other penalty provided by law, the commissioner is authorized to assess any taxpayer required to file returns by electronic means under this subsection (d) a penalty, not to exceed five hundred dollars ($500), for each instance of filing a return by any other means. The penalty shall be subject to waiver under § 67-1-803. In extenuating circumstances, the commissioner is authorized to waive the electronic payment and filing requirements under this subsection (d) and permit the taxpayer to file the return in paper form. The commissioner is authorized to require that any such paper filing be accompanied by a manual handling fee, not to exceed twenty-five dollars ($25.00), that is reasonably calculated by the department to account for the additional cost of preparing, printing, receiving, reviewing and processing any paper filing so permitted.

(e) Each taxpayer who operates more than one (1) place of business in a city or county may apply to the commissioner for permission to file a consolidated tax return for all business locations in a single taxing jurisdiction.

(f) The failure of any person to secure the forms mentioned in this section shall not relieve the person from the payment of the tax at the time and in the manner provided in this section.

(g) Notwithstanding any provision of this section to the contrary, the commissioner is authorized to change the tax period established by this part to correspond to the taxpayer's fiscal year and change the due date of the associated tax return to a date that is not less than two (2) calendar months following the end of such tax period. Such change is authorized to occur no sooner than ninety (90) days after the commissioner has certified that a system is in place for the electronic submission of such returns. Such certification shall be accomplished by the commissioner prominently posting a notice on the department's web site. The commissioner shall allow the submission of a single, electronic filing that includes all of the information required by the commissioner to determine the amount of tax, if any, that is properly due under this part and allocated to each jurisdiction. Nothing in this subsection (g) shall be construed to either increase or decrease the amount of tax otherwise due under this part.



§ 67-4-716 - Applicability of parts of chapter 1 of this title.

Chapter 1, parts 8, 13, 14, 15, 17 and 18 of this title shall apply to all taxes collected and administered by the commissioner under this part.

§ First - of 2 versions of this section

67-4-717. State and local privilege tax imposition for persons engaged in this state in any vocation, occupation, business or business activity without physical presence -- Distributing state and local business tax. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) Any person engaged in this state in any vocation, occupation, business, or business activity enumerated, described, or referred to in § 67-4-708(1)-(5) without establishing a physical location, outlet, or other place of business in the state shall be subject to the tax levied by § 67-4-704 and shall be exempt from the tax levied by § 67-4-705. For purposes of this section, the term "engaged in this state" shall be limited to the following activities:

(1) Performing any service in this state, to the extent such service is received by a customer located in the state;

(2) Leasing tangible personal property that is located in this state;

(3) Delivering tangible personal property to a buyer in this state, when delivered by the seller in the seller's own vehicle;

(4) Purchasing and subsequently selling tangible personal property in this state in a wholly in-state transaction, where the purchase and subsequent sale are accomplished through the presence in this state of the seller's employees, agents, or independent contractors acting on behalf of the seller; and

(5) Making sales as a natural gas marketer to customers located within this state through the presence in this state of the seller's property, the holding of pipeline capacity by the seller on pipelines located in this state, or through the presence in this state of the seller's employees, agents, independent contractors, or other representatives acting on behalf of the seller to solicit orders, provide customer service, or conduct other activities in furtherance of such sales. For purposes of this subdivision (a)(5), the phrase "presence in this state of the seller's property" shall include property owned by the seller in this state during delivery to the customer, whether in a pipeline or otherwise.

(b) (1) For purposes of distributing the state business tax as provided in § 67-4-724(a), receipts from sales made by a person subject to the tax levied by § 67-4-704 shall be sourced to the county in which the person's established physical location, outlet, or other place of business is located. Receipts from sales made by persons operating from an established physical location, outlet, or other place of business in one (1) county who extend their operations into other counties without establishing a physical location, outlet, or other place of business therein shall be sourced to the county in which the person's established physical location, outlet, or other place of business is located. If the person has no established physical location, outlet, or other place of business in the state, then such receipts shall be sourced to the state and the taxes shall be earmarked and allocated to the state's general fund in accordance with § 67-4-724(a)(5).

(2) Notwithstanding subdivision (b)(1), receipts from all taxable sales of any services or tangible personal property by a provider of video programming services, as defined in § 67-6-102, shall be sourced to the county where the property or service is received by the customer, regardless of whether the provider has a physical location, outlet, or other place of business in that county.

(3) Notwithstanding subdivision (b)(1), compensation of more than fifty thousand dollars ($50,000) from contracts performed in one (1) county by a person described in § 67-4-708(4)(A) shall be sourced to that county as provided in § 67-4-709(4)(A)(i) and the tax on such compensation shall be distributed to that county pursuant to § 67-4-724(a). Compensation of fifty thousand dollars ($50,000) or less from contracts performed in one (1) county by a person described in § 67-4-708(4)(A) shall be sourced to the county of such person's domicile or location. If such person does not have a domicile or location in the state, such compensation shall be earmarked and allocated to the state's general fund in accordance with § 67-4-724(a)(5).

(c) (1) For purposes of levying the tax set forth in § 67-4-705, receipts from sales made by a person subject to the tax levied by § 67-4-705 shall be sourced to the incorporated municipality in which the person's established physical location, outlet, or other place of business is located and shall be subject to the tax, if any, that is levied by such incorporated municipality. Receipts from sales made by persons operating from an established physical location, outlet, or other place of business in one (1) incorporated municipality who extend their operations outside the boundaries of the incorporated municipality that levied the tax without establishing a physical location, outlet, or other place of business outside such incorporated municipality shall be sourced to the incorporated municipality in which the person's established physical location, outlet, or other place of business is located and shall be subject to the tax, if any, that is levied by such incorporated municipality. If the person has no established physical location, outlet, or other place of business in the state, then such receipts shall not be subject to tax under § 67-4-705.

(2) Notwithstanding subdivision (c)(1), receipts from all taxable sales of any services or tangible personal property by a provider of video programming services, as defined in § 67-6-102, shall be sourced to the incorporated municipality where the property or service is received by the customer, regardless of whether the provider has a physical location, outlet, or other place of business in that incorporated municipality.

(3) Notwithstanding subdivision (c)(1), compensation of more than fifty thousand dollars ($50,000) from contracts performed in one (1) incorporated municipality by a person described in § 67-4-708(4)(A) shall be sourced to that incorporated municipality as provided in § 67-4-709(4)(A)(i) and such compensation shall be subject to the tax, if any, that is levied by such incorporated municipality. Compensation of fifty thousand dollars ($50,000) or less from contracts performed in one (1) incorporated municipality by a person described in § 67-4-708(4)(A) shall be sourced to the incorporated municipality of such person's domicile or location; provided, if such person does not have a domicile or location in the state, such compensation shall not be subject to tax under § 67-4-705.

§ Second - of 2 versions of this section

67-4-717. State and local privilege tax imposition for persons with a substantial nexus in the state and engaged in any vocation, occupation, business or business activity -- Distributing state and local business tax. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) (1) Except as otherwise provided in this part, all persons with a substantial nexus in this state during the tax period and engaged in this state in any vocation, occupation, business, or business activity set forth as taxable under § 67-4-708(1)-(5), with or without establishing a physical location, outlet, or other place of business in the state, shall be subject to the tax levied by § 67-4-704. For purposes of this section, the phrase "engaged in this state" shall include, but not be limited to, any of the following:

(A) The sale of tangible personal property that is shipped or delivered to a location in this state;

(B) The sale of a service that is delivered to a location in this state;

(C) The leasing of tangible personal property that is located in this state; or

(D) Making sales as a natural gas marketer to customers located within this state through the presence in this state of the seller's property, through the holding of pipeline capacity by the seller on pipelines located in this state, or through the presence in this state of the seller's employees, agents, independent contractors, or other representatives acting on behalf of the seller to solicit orders, provide customer service, or conduct other activities in furtherance of such sales. For purposes of this subdivision (a)(1)(D), the phrase "presence in this state of the seller's property" shall include property owned by the seller in this state during delivery to the customer, whether in a pipeline or otherwise.

(2) All persons that are subject to the tax levied by § 67-4-704 and have a physical location, outlet, or other place of business within a municipality in this state shall be subject to the tax levied by § 67-4-705. Persons that do not have a physical location, outlet, or other place of business within a municipality in this state shall not be subject to the tax levied by § 67-4-705.

(b) (1) For purposes of distributing the state business tax as provided in § 67-4-724(a), receipts from sales made by a person subject to the tax levied by § 67-4-704 shall be sourced to the county in which the person's established physical location, outlet, or other place of business is located. Receipts from sales made by persons operating from an established physical location, outlet, or other place of business in one (1) county who extend their operations into other counties without establishing a physical location, outlet, or other place of business therein shall be sourced to the county in which the person's established physical location, outlet, or other place of business is located. If the person has no established physical location, outlet, or other place of business in the state, then such receipts shall be sourced to the state and the taxes shall be earmarked and allocated to the state's general fund in accordance with § 67-4-724(a)(5).

(2) Notwithstanding subdivision (b)(1), receipts from all taxable sales of any services or tangible personal property by a provider of video programming services, as defined in § 67-6-102, shall be sourced to the county where the property or service is received by the customer, regardless of whether the provider has a physical location, outlet, or other place of business in that county.

(3) Notwithstanding subdivision (b)(1), compensation of more than fifty thousand dollars ($50,000) from contracts performed in one (1) county by a person described in § 67-4-708(4)(A) shall be sourced to that county as provided in § 67-4-709(4)(A)(i) and the tax on such compensation shall be distributed to that county pursuant to § 67-4-724(a). Compensation of fifty thousand dollars ($50,000) or less from contracts performed in one (1) county by a person described in § 67-4-708(4)(A) shall be sourced to the county of such person's domicile or location. If such person does not have a domicile or location in the state, such compensation shall be earmarked and allocated to the state's general fund in accordance with § 67-4-724(a)(5).

(c) (1) For purposes of levying the tax set forth in § 67-4-705, receipts from sales made by a person subject to the tax levied by § 67-4-705 shall be sourced to the incorporated municipality in which the person's established physical location, outlet, or other place of business is located and shall be subject to the tax, if any, that is levied by such incorporated municipality. Receipts from sales made by persons operating from an established physical location, outlet, or other place of business in one (1) incorporated municipality who extend their operations outside the boundaries of the incorporated municipality that levied the tax without establishing a physical location, outlet, or other place of business outside such incorporated municipality shall be sourced to the incorporated municipality in which the person's established physical location, outlet, or other place of business is located and shall be subject to the tax, if any, that is levied by such incorporated municipality. If the person has no established physical location, outlet, or other place of business in the state, then such receipts shall not be subject to tax under § 67-4-705.

(2) Notwithstanding subdivision (c)(1), receipts from all taxable sales of any services or tangible personal property by a provider of video programming services, as defined in § 67-6-102, shall be sourced to the incorporated municipality where the property or service is received by the customer, regardless of whether the provider has a physical location, outlet, or other place of business in that incorporated municipality.

(3) Notwithstanding subdivision (c)(1), compensation of more than fifty thousand dollars ($50,000) from contracts performed in one (1) incorporated municipality by a person described in § 67-4-708(4)(A) shall be sourced to that incorporated municipality as provided in § 67-4-709(4)(A)(i) and such compensation shall be subject to the tax, if any, that is levied by such incorporated municipality. Compensation of fifty thousand dollars ($50,000) or less from contracts performed in one (1) incorporated municipality by a person described in § 67-4-708(4)(A) shall be sourced to the incorporated municipality of such person's domicile or location; provided, if such person does not have a domicile or location in the state, such compensation shall not be subject to tax under § 67-4-705.



§ 67-4-718 - Extension of time for filing or payment.

(a) The commissioner may, for good cause shown, grant not more than one (1) extension of time, not to exceed thirty (30) days, for a person liable for the business tax to file that person's tax return and pay the tax shown to be due.

(b) Requests for such extensions must be made in writing, stating why the extension is desired, signed, and be submitted before the delinquent date of the return and tax.

(c) Interest as provided in § 67-1-801 shall be added to the amount of tax due beginning from the regular statutory due date until the date the tax is paid. No penalty shall be assessed if the return is made and the full amount of taxes are paid on or before the extended due date. Any return and payment made subsequent to the extended due date shall, however, be subject to penalty without regard to the period allowed by the extension.



§ 67-4-719 - Authority of commissioner to enter contract for collection of delinquent taxes.

The commissioner is authorized, in the commissioner's sole discretion, to enter into a contract with the county clerk, in the case of business taxes levied by the state, or the appropriate city official, in the case of business taxes levied by a municipality, for the collection of taxes that have become delinquent under this part. The contract may delegate to the county or city official any or all of the powers otherwise exercised by the commissioner under chapter 1, part 14 of this title. The contract shall also specify that the county or city official and any employees of the official are subject to chapter 1, part 17 of this title.



§ 67-4-721 - Settlement upon selling or quitting business.

(a) If any person liable for tax, interest or penalty levied under this part sells out the person's business or stock of goods, or quits the business, the person shall make a final return and payment within fifteen (15) days after the date of selling or quitting the business.

(b) The person's successor, successors or assigns, if any, shall withhold sufficient of the purchase money to cover the amount of the taxes, interest, and penalties due and unpaid until the former owner produces a receipt from the commissioner showing that they have been paid or a certificate stating that no taxes, interest or penalties are due.

(c) (1) If the purchaser of a business or stock of goods fails to withhold the purchase money as provided in subsection (b), the purchaser shall be personally liable for the payment of the taxes, interest and penalties accruing and unpaid on account of the operation of the business by any former owner, owners or assigns.

(2) The amount of the purchaser's liability for payment of the taxes, interest and penalties shall not exceed the amount of the purchase money paid by the purchaser to the seller in good faith and for full and adequate consideration in money or money's worth. "Purchase money," as used in this subsection (c), includes cash paid, purchase money notes given by purchaser to seller, the cancellation of the seller's indebtedness to the purchaser, the fair market value of property or other consideration given by purchaser to seller, and does not include indebtedness of the seller either taken or assumed by the purchaser when a tax lien has not been filed.

(3) The purchaser shall have no liability for the taxes, interest or penalties, if the department releases the former owner, owners or assigns from the original liability for the taxes, interest or penalty through payment of the amount due and settlement with the department.

(d) A purchaser who, in good faith and without knowledge of any false statement in the affidavit, receives from the seller at the time of the purchase an affidavit stating under oath of the penalties of perjury the amount of the taxes, interest and penalty due and unpaid by the seller to the department through the date of the purchase, or a statement that there are no due and unpaid taxes, interest and penalty, who in good faith withholds and sets aside from the purchase money to be paid to the seller an amount sufficient to pay the amount of the taxes, interest and penalty shown to be due and unpaid in the seller's affidavit, and who tenders a copy of the seller's affidavit by registered or certified mail or by personal service to the tax enforcement division of the department, shall be entitled to a release from the commissioner from any liability, in excess of that shown on the affidavit, for the payment of the taxes, interest and penalty accrued and unpaid on account of the operation of the business by any former owner or assigns, unless the commissioner notifies the purchaser of the correct tax liability at the return address provided by the purchaser within fifteen (15) days of receipt of the affidavit.

(e) (1) Nothing in this section shall apply to any licensee transferring a business from one location to another, within the same municipality, on a one-time basis during any annual taxable period.

(2) In this event a licensee shall notify the county clerk, in the case of a business located in a county, or the appropriate city official, in the case of a business located in a municipality, at least five (5) days prior to the last day of business at the old location, submitting information for the new location and payment of the fee set out in § 8-21-701.

(3) Succeeding transfers by the same licensee, within the same annual taxable period, shall submit a final return and payment within fifteen (15) days to the commissioner. In addition, the licensee shall be required to obtain a new business license for the new location as set forth in § 67-4-723.



§ 67-4-722 - Taxpayer's records.

(a) It is the duty of every person required to pay a tax under this part to keep and preserve records showing the gross amount of sales tax owed to the state, and the amount of such person's gross receipts taxable under this part; and such other books of account as may be necessary to determine the amount of tax due under this part, and all such books and records shall be open to inspection at all reasonable hours to the commissioner or the commissioner's duly authorized agents.

(b) All such books and records shall be maintained by the taxpayer for a period of three (3) years from December 31 of the year in which the associated return required by this part was filed.

(c) Except as provided in subsection (d), all returns, tax information, and tax administration information under this part shall be subject to chapter 1, part 17 of this title.

(d) Notwithstanding any other law to the contrary, the name and address of any present or former owner or operator of any trade or business as appearing on any business or occupation license or application for a license is a public record open for public inspection within the meaning of the Public Records Act, compiled in title 10, chapter 7, and such record is not confidential information.



§ 67-4-723 - License -- Issuance and renewal -- Duty to exhibit license -- Use of collected funds.

(a) (1) Upon receipt of the prescribed application and payment of fifteen dollars ($15.00), together with any other information reasonably required, it shall be the duty of the county clerk, in the case of taxpayers located within the county, and the appropriate city official, in the case of taxpayers located within the incorporated municipality, to issue a license to the taxpayer. If a taxpayer has more than one (1) location within the county or incorporated municipality, a separate license, including payment of the fifteen-dollar fee required by this subsection (a), shall be required for each location.

(2) In addition to the initial license issued under subdivision (a)(1), the issuing official shall renew the license upon notification from the department that the taxpayer has filed the return required under § 67-4-715 and remitted the amount shown to be due on the return. There shall be no fee charged for the renewal of a license issued under this subsection (a).

(3) Each license issued under this subsection (a) shall expire thirty (30) days after the date that the taxpayer's return is due under § 67-4-715.

(4) No person shall conduct business in this state without first acquiring the license required by this subsection (a).

(5) Notwithstanding subdivisions (a)(1) and (2), any county or municipality may, but shall not be required to, enter an agreement with the commissioner pursuant to which the department will issue or renew, or both, the license required by this subsection (a) on behalf of the county or municipality.

(6) Persons described in § 67-4-708(5) and taxable under § 67-4-709(5) shall not be required to obtain a license under this subsection (a).

(b) (1) Notwithstanding any provision to the contrary, any incorporated municipality that imposes the tax authorized by § 67-4-705(a) and every county shall issue a minimal activity license to any person that is exempt from taxation and licensing pursuant to § 67-4-712(d), provided that such person has sales of more than three thousand dollars ($3,000) but less than ten thousand dollars ($10,000) per year within the jurisdiction. Such license shall be issued upon receipt of an application, to be prescribed by the department, and payment of fifteen dollars ($15.00). The application shall require the applicant to attest that the applicant is engaged in business within such county or incorporated municipality but has sales of less than ten thousand dollars ($10,000) per year within such county or incorporated municipality. No person with sales of more than three thousand dollars ($3,000) but less than ten thousand dollars ($10,000) per year within such county or incorporated municipality shall conduct business in such county or incorporated municipality without first acquiring the license required by this subsection (b). If a person has more than one (1) location within the county or incorporated municipality, a separate minimal activity license, including payment of the fifteen-dollar fee required by this subsection (b), shall be required for each location. Every county or incorporated municipality that issues minimal activity licenses pursuant to this subsection (b) shall provide the department, if requested, with the identity of each licensee and any other information reasonably required by the department to verify the licensee's compliance with this part.

(2) Persons with sales of three thousand dollars ($3,000) or less per year in any incorporated municipality or county may, but do not have to, apply for a minimal activity license, as provided for in this subsection (b).

(3) Each minimal activity license issued under this subsection (b) shall expire thirty (30) days after the dates set forth in § 67-4-715 as if the person were filing a return.

(4) This subsection (b) shall not operate to exempt any person from filing a tax return pursuant to § 67-4-715 in the event that the person's sales exceed ten thousand dollars ($10,000) during their tax year as otherwise provided in § 67-4-715.

(5) Notwithstanding subdivision (b)(1), any county or municipality may, but shall not be required to, enter an agreement with the commissioner pursuant to which the department will issue or renew, or both, the license required by this subsection (b) on behalf of the county or municipality.

(c) It shall be the duty of each taxpayer that receives a license under this section to exhibit such license.

(d) An amount equal to three dollars ($3.00) per minimal activity license shall be retained by the county clerk or city official that issues such license. In the case of a county clerk, such amount shall be earmarked for computer hardware purchases or replacement but may be used for other usual and necessary computer-related expenses at the discretion of the county clerk. The amount shall be preserved for these purposes and shall not revert to the general fund at the end of a budget year if unexpended. Notwithstanding § 8-21-701, no additional fee shall be charged to any person for the filing of the application or issuance of the license provided for in this section.

(e) Licenses already in effect as of January 1, 2014, continue to be valid until their original renewal date.



§ 67-4-724 - Distribution of taxes -- Retention by state in general fund of taxes, interest and penalties assessed due to audit.

(a) The tax levied by the state under § 67-4-704, including any associated interest and penalties, shall be distributed as follows:

(1) An amount equal to seven dollars ($7.00) per return shall be paid to the county clerk with respect to each tax return filed under § 67-4-715 by a taxpayer that is either located within the county or otherwise obtains a license under § 67-4-723(a). Of that amount, three dollars ($3.00) shall be earmarked for computer hardware purchases or replacement, but may be used for other usual and necessary computer-related expenses at the discretion of the county clerk. The amount shall be preserved for these purposes and shall not revert to the general fund at the end of a budget year if unexpended;

(2) After the distribution provided in subdivision (a)(1), an amount equal to five percent (5%) of the remaining proceeds of the tax shall be paid to the county clerk in the case of returns filed under § 67-4-715 by taxpayers located or otherwise licensed under § 67-4-723(a) within the county;

(3) After the distributions provided in subdivisions (a)(1) and (2), forty-three percent (43%) of the remaining proceeds of the tax shall be earmarked and allocated specifically and exclusively to the state's general fund;

(4) After the distributions provided in subdivisions (a)(1)-(3), an administration fee of one and one hundred twenty-five thousandths percent (1.125%) of the remaining proceeds of the tax shall be allocated to the department to cover the expenses of administration and collection;

(5) After the distributions provided in subdivisions (a)(1)-(4), the remaining proceeds of the tax collected under § 67-4-704 shall be distributed to the county in which the taxpayer has established a physical location, outlet, or other place of business from which the sales are made;

(b) The tax levied by an incorporated municipality under § 67-4-705, including any associated interest and penalties, shall be distributed as follows:

(1) An amount equal to seven dollars ($7.00) per return shall be paid to the appropriate city official with respect to each tax return filed under § 67-4-715 by a taxpayer that is either located within the municipality or otherwise obtains a license under § 67-4-723(a);

(2) After the distribution provided in subdivision (b)(1), an amount equal to five percent (5%) of the remaining proceeds of the tax shall be paid to the appropriate city official in the case of returns filed under § 67-4-715 by taxpayers located or otherwise licensed under § 67-4-723(a) within the municipality;

(3) After the distributions provided in subdivisions (b)(1) and (2), forty-three percent (43%) of the remaining proceeds of the tax shall be earmarked and allocated specifically to a fund held by the state to be used for purposes of the municipality that levied the tax. The fund shall be preserved for these purposes and shall not revert to the general fund at the end of a budget year if unexpended;

(4) After the distributions provided in subdivisions (b)(1)-(3), an administration fee of one and one hundred twenty-five thousandths percent (1.125%) of the remaining proceeds of the tax shall be allocated to the department to cover the expenses of administration and collection;

(5) After the distributions provided in subdivisions (b)(1)-(4), the remaining proceeds of the tax collected by the commissioner under § 67-4-705 shall be distributed to the municipality that levied the tax;

(c) Notwithstanding subsections (a) and (b), one hundred percent (100%) of the tax, interest, and penalty collected from a taxpayer that does not have either a license under § 67-4-723(a) or an established physical location, outlet, or other place of business in any county or incorporated municipality in the state shall be earmarked and allocated specifically and exclusively to the state's general fund. In addition, one hundred percent (100%) of the amount of any tax, interest, and penalty assessed by the commissioner pursuant to § 67-4-704 or § 67-4-705 as a result of an audit of the taxpayer's books and records shall be earmarked and allocated specifically and exclusively to the state's general fund. In addition, one hundred percent (100%) of the tax, interest, and penalty collected from any person described in § 67-4-708(5) and taxable under § 67-4-709(5) shall be earmarked and allocated specifically and exclusively to the state's general fund.

(d) The fee levied by a county or incorporated municipality under § 67-4-710, including any associated interest and penalties, shall be retained by the county or incorporated municipality that levied the fee. Notwithstanding the preceding sentence, an amount equal to five percent (5%) of the proceeds of the fee shall be paid to the county clerk, in the case of fees collected under § 67-4-710 by a county, and to the appropriate city official, in the case of fees collected under § 67-4-710 by a municipality.



§ 67-4-725 - [Repealed.]

HISTORY: Acts 1971, ch. 387, § 19; modified; T.C.A., § 67-5818; repealed by Acts 2013, ch. 313, § 22, effective January 1, 2014.



§ 67-4-727 - Municipal airports outside municipal boundaries.

(a) Where there exists an airport or any other navigation facility, as defined in § 42-4-103 or § 42-5-102, that is located outside the territorial limits of the creating municipality or the municipality that controls or operates the airport or air navigation facility, the creating municipality or municipality that controls or operates the airport or air navigation facility may levy and collect a privilege tax, in the same manner authorized by this part, upon any vocation, occupation, business or business activity enumerated, described, or referred to in § 67-4-708 that is conducted or located upon the premises, grounds, and/or property of such airport or air navigation facility, and the municipality may levy and collect such privilege tax in the same manner and to the same extent as if the airport or air navigation facility were within the territorial limits of the municipality.

(b) (1) This section shall not apply to any county having a population, according to the 1980 federal census or any subsequent federal census, of: Click here to view image.

(2) This section shall not apply to any county having a metropolitan form of government.

(3) This section shall not apply to any municipality or county creating, controlling, or operating, in part, an airport or air navigation facility created, controlled, or operated, in part, by at least four (4) political subdivisions of this state and a political subdivision of an adjacent state, which airport is located outside the territorial limits of such municipality or county.



§ 67-4-728 - Fee or tax on beer.

No county, municipal, or metropolitan government shall have the authority to levy any regulatory fee, inspection fee, or special tax or fee of any type or kind on beer as defined in § 57-6-102, at either wholesale or retail, except as authorized by this part and by chapter 6 of this title, providing for city and county retail sales tax, and in §§ 57-5-105 and 57-5-108.



§ 67-4-729 - Traveling photographers.

(a) As used in this section, "traveling photographer" means a photographer who makes or causes to be made studio type photographs or portraits and sells such photographs or portraits or enlargements of those photographs or portraits, and who does not have an established studio or place of business in the trade area in which such photographs are taken, but does not include a photographer who makes photographs incidental to and to be placed upon identification cards or other articles of identification.

(b) (1) Before any traveling photographer may do any business in a community in which such photographer has no established studio or place of business, such photographer shall first register with the sheriff of the county or chief of police of any metropolitan government in which such photographer proposes to conduct business temporarily.

(2) Such photographer shall list the photographer's full name and address, the name and address of any other person working with such photographer, and the name and address of the employer or business firm with which such photographer is connected, and shall furnish proof that the photographer has deposited with the county clerk the amount of one hundred dollars ($100) and a like amount with the proper municipal tax collector, against whatever amount or amounts of business taxes such photographer may owe on account of business done in the county or municipality, or both, as the case may be.

(3) Any such deposit or deposits shall be a credit on the amount of business taxes for which such photographer may be liable to any such county or municipality and when such taxes are paid, any balance remaining to the photographer's credit with the respective taxing jurisdictions shall be refunded.

(c) A violation of this section is a Class C misdemeanor.



§ 67-4-730 - Property management companies.

A property management company shall owe its business tax based on its gross proceeds from overnight rentals and gross proceeds from any other source subject to the business tax levied by this part.






Part 8 - Bail Bond Tax

§ 67-4-801 - Power to levy tax.

The tax imposed by this part is a state tax for state purposes only and no county or municipality or taxing district shall have power to levy any like tax.



§ 67-4-802 - Supervision and collection of tax -- Forms.

The supervision and collection of the tax imposed by this part is under the direction of the department of revenue. The department has the authority and power to prescribe forms upon which individuals and entities required to collect and remit the tax imposed shall make reports of such facts and information as will enable the commissioner to ascertain the correctness of the amount reported and paid by such individuals and entities.



§ 67-4-803 - Amount of tax.

A tax is imposed on all bail bonds in this state, as provided in title 40, chapter 11, in the amount of twelve dollars ($12.00) per bail bond. For purposes of this part, an increase or decrease in the amount of an existing bail bond shall not constitute a new bail bond; provided, that the tax imposed by this section per bail bond shall be collected by bail bondsmen and shall include all charges against a defendant that are based on the same conduct and arising from the same criminal episode committed as a part of a single course of conduct leading to the arrest and charges at the time; and the tax imposed on bail bonds shall not be construed to be a separate tax on each charge arising from incidents in a single course of conduct and the same criminal episode, but for the purposes of this section shall be construed as one bail bond.



§ 67-4-804 - Additional tax imposed -- Continuation of previous bond.

If a bail bond is sought pending appeal of a conviction, an additional tax in the amount of twelve dollars ($12.00) shall be imposed, even if the bond is a continuation of a previous bond.



§ 67-4-805 - Effect of nonpayment on validity and issuance of bond.

Payment of the tax imposed by this part shall be a condition precedent to the validity of any bail bond under title 40, chapter 11. No bond shall issue unless the tax has been paid.



§ 67-4-806 - Duty of bail bondsman to collect tax -- Disposition of collections.

It shall be the duty of the bail bondsman to collect the tax imposed by this part and to remit the tax to the department in such manner as the department may determine. A special account shall be created by the department into which all taxes collected under this part shall be deposited. All remitted revenues shall be maintained in such segregated account within the department until distributed or deposited, as required in this section, into the civil legal representation of indigents fund authorized and created by § 16-3-808. Such funds derived from the tax imposed and collected pursuant to this part shall be expended or distributed as follows:

(1) Four percent (4%) shall be distributed to underwrite costs associated with development and provision of continuing education courses mandated by title 40, chapter 11, part 4; and

(2) The remainder shall be used to provide legal representation to low-income Tennesseans in civil matters in such manner as determined by the supreme court as described in § 16-3-808(c); provided, that one-fourth (1/4) of this remainder shall be allocated to an appropriate statewide nonprofit organization capable of providing continuing legal education, technology support, planning assistance, resource development and other support to organizations delivering civil legal representation to indigents. The remainder shall be distributed to organizations delivering direct assistance to clients with Legal Services Corporation funding as referenced in the Tennessee State Plan for Civil Legal Justice approved in March, 2001, by the Legal Services Corporation.






Part 9 - Franchise Tax Law [Repealed]



Part 10 - Tobacco Tax Law

§ 67-4-1001 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Cigar" or "cigars" includes any roll of tobacco, for smoking, irrespective of the tobacco being flavored or adulterated, or mixed with other ingredients, where such a roll has a wrapper made chiefly of tobacco, except "cigar" or "cigars" does not include rolls of tobacco for smoking defined in this section as "cigarettes";

(2) (A) "Cigarette" or "cigarettes" means and includes all rolled, shredded, or cut tobacco, or any substitute therefor, wrapped in paper, or substitute therefor, and all rolled, shredded or cut tobacco, or any substitute therefor, wrapped in homogenized tobacco wrapper, and being within customary cigarette sizes and marketed in cigarette type packages;

(B) "Cigarette" includes any cigarette produced by a cigarette rolling machine at a retail establishment;

(3) (A) "Cigarette rolling machine" means a machine at a retail establishment that enables any person to process at that establishment tobacco or any product that is made or derived from tobacco into a roll or tube;

(B) "Cigarette rolling machine" does not mean any hand-held, manually operated cigarette rolling machine, equipment, or device, if such machine, equipment, or device is held by the retail establishment solely for the sale to consumers for off-premises use in making cigarettes for personal consumption;

(4) "Cigarette rolling machine operator" means a person that purchases or leases for use, or controls, possesses or maintains, a cigarette rolling machine at a retail establishment that enables any person to process at that establishment tobacco or any product that is made or derived from tobacco into a roll or tube. A cigarette rolling machine operator is deemed to be a tobacco distributor for purposes of this part;

(5) "Commissioner" means the commissioner of revenue;

(6) "Consumer" means an individual who is not a cigarette retail dealer or a licensed cigarette distributor. "Consumer" includes any person, including a cigarette retailer or licensed distributor, who purchases cigarettes for personal consumption;

(7) "Dealer" or "distributor" has the exact same meaning as "person" as defined in this section;

(8) (A) "Delivery sale" means any sale of cigarettes to a consumer in this state when either:

(i) The purchaser submits the order for such sale by means of a telephonic or other method of voice transaction, the mails, or any other delivery service, or the Internet or other online service; or

(ii) The cigarettes are delivered by use of the mails or other delivery service;

(B) A sale of cigarettes shall be a delivery sale regardless of whether the seller is located within or without the state;

(9) "Delivery service" means any person who is engaged in the commercial delivery of letters, packages, or other containers and is not a seller, dealer or distributor;

(10) "Department" means the department of revenue;

(11) "Drop shipment plan or system" means any device whereunder a manufacturer or sales agency or drop shipment depot ships tobacco products to points in the state to be billed or collected for by some person other than the manufacturer or sales agency, or drop shipment depot, or person shipping such products;

(12) "Loose tobacco" means tobacco that is not contained in rolls or tubes and that has been removed from its original packaging;

(13) "Manufacturing distributor" means any person, with a plant located in this state, engaged in the business of manufacturing or processing consumable tobacco products, taxed by this part;

(14) "Nonresident" means any person who is not a bona fide domiciliary of this state and/or who maintains no plant, warehouse, or other tobacco products storage facility in this state;

(15) "Person" means and includes every individual, firm, association, joint-stock company, syndicate and corporation;

(16) "Possess" means to have in one's actual and physical control, or to have the exclusive detention and control of, to own or be entitled to, or to have responsibility for the storage of in the capacity of a warehouseman;

(17) "Resident agent" means a resident of this state, designated in writing by the commissioner to either sell unaffixed or to affix revenue stamps to tobacco products as provided for in this part;

(18) "Retail dealer" means each tobacco vending machine, place, store, booth, concession, truck or vehicle, or person that in any way sells or makes available tobacco products directly to the ultimate consumer;

(19) "Sale" means, in addition to its usual meaning, any sale, use, transfer, exchange, barter, gift, or offer for sale and distribution, in any manner or by any means whatsoever;

(20) "Stamp" means the impression, device, stamp, label or print manufactured, printed or made as prescribed by the commissioner;

(21) "Tobacco distributor" means any person who receives, purchases, sells or otherwise handles tobacco products as a secondary wholesaler and who acquires all that person's tobacco products on which, prior to receipt by the person, the tobacco tax required by Tennessee and any other state has been previously paid by a Tennessee wholesaler that is also a Tennessee appointed and bonded affixing agent, and who sells or otherwise makes available such tobacco products to retailers in this and perhaps other states at a wholesale price for the purpose of resale to the consumer;

(22) "Tobacco manufacturer's warehouse" means any warehouse, building or structure or space therein, whether publicly or privately owned, leased or rented, where any tobacco products are stored as a function of the distribution of such products, but are maintained separate from the manufacturer's operation, and where title to and control of distribution of the tobacco products stored therein remain with the manufacturer or processor;

(23) "Tobacco products" means cigars, cigarettes, manufactured tobacco and snuff, but not tobacco produced and processed by the grower for the grower's own use and not for sale;

(24) "Vending machine" means any money-in-the-slot device used for the automatic merchandising of tobacco products, and each such machine shall be considered as a separate retail dealer;

(25) "Wholesale cost price" means the manufacturers' and/or processors' actual sales price of any tobacco product, delivered to Tennessee dealers, exclusive of any discounts, rebates, allowances, or the privilege tax imposed by this part; and

(26) "Wholesale dealer and jobber" means any person who maintains wholesale facilities in one (1) or more permanent locations, and engages in the business of receiving, storing, purchasing, selling at wholesale only, importing unstamped tobacco products, and otherwise handling tobacco products for resale at a wholesale price only to other licensed wholesale dealers and jobbers, or tobacco distributors or retail dealers as defined in this section, but does not sell tobacco products directly to the ultimate consumer.



§ 67-4-1002 - Tax imposed.

Every dealer or distributor of tobacco products defined in this part shall pay to the department for exclusive state purposes, taxes in addition to all other taxes or fees, for the privilege of selling cigarettes and tobacco products in this state.



§ 67-4-1003 - Tax levied on consumer.

(a) The tobacco tax is declared to be a levy on the consumer, and the consumer shall be liable for the tax and subject to the incidence of the tax.

(b) The distributors shall add the amount of tobacco taxes levied to the price of cigarettes or other tobacco products, and the distributor may state the amount of the taxes separately from the price of such cigarettes or other tobacco products on all price display signs, sales or delivery slips, bills and statements that advertise or indicate the price of such cigarettes or tobacco products.

(c) This section shall in no way affect the method of collection of cigarette or tobacco taxes as now provided by existing law.



§ 67-4-1004 - Rate on cigarettes -- Enforcement and administration fee -- Expired tax stamps.

(a) The rate shall be three cents (3cent(s)) on each cigarette.

(b) In addition to the tax provided in subsection (a), every dealer or distributor of tobacco products defined in this part shall pay an enforcement and administration fee to the department of five hundredths of a cent (0.05cent(s)) per pack of cigarettes for sale in Tennessee. The fee shall be collected from each dealer or distributor upon the purchase of tobacco tax stamps from the commissioner.

(c) Any wholesale dealers, jobbers, tobacco distributors, and retail dealers having cigarette tax stamps, affixed and unaffixed, in their possession on July 1, 2007, shall not be required to pay the additional cigarette tax on the stamps resulting from the increase in the tax rate from ten (10) mills to three cents (3cent(s)) on cigarettes bearing the stamps.

(d) (1) In addition to the tax provided in subsection (a), there shall be levied an additional one-tenth of one cent (0.1cent(s)) on each cigarette.

(2) Any wholesale dealers, jobbers, tobacco distributors, and retail dealers having cigarette tax stamps, affixed and unaffixed, in their possession on July 1, 2007, shall not be required to pay the additional cigarette tax on the stamps resulting from the increase in the tax rate of one-tenth of one cent (0.1cent(s)) on cigarettes bearing the stamps.



§ 67-4-1005 - Rate on other tobacco products.

The rate on all other tobacco products, including, but not limited to, cigars, cheroots, stogies, beedies, bidis, manufactured tobacco and snuff of all descriptions whether made of tobacco or any substitute for tobacco, shall be six and six-tenths percent (6.6%) of the wholesale cost price.



§ 67-4-1006 - Sale of stamps -- Agents.

(a) (1) The tax imposed by this part shall be paid by the purchase of stamps from the commissioner of such design or denomination as may be prescribed by the commissioner, except that reconciliation payments of taxes on cigarettes made by cigarette rolling machine operators shall be paid in the time and manner prescribed by § 67-4-1031.

(2) In lieu of tax stamps, the commissioner may, at the commissioner's discretion, provide other means by which the tax applicable to products other than cigarettes may be paid.

(b) (1) The commissioner is empowered to appoint agents to sell unaffixed stamps, and manufacturing distributors, wholesale dealers and jobbers as agents to affix and sell tax stamps as required by this section.

(2) Agents appointed to sell revenue stamps may be required to execute a bond with a solvent surety company, qualified to do business in the state, as surety on the bond, payable to the state and conditioned to faithfully perform the duties imposed upon them, and to faithfully account for and promptly pay to the state any and all sums due the state by virtue of their appointment, and such other reasonable conditions as the commissioner may require.

(3) Agents appointed to affix stamps and those persons authorized to pay tax by some means other than through the purchase of stamps shall be required to execute a bond in such amount as may be determined by the commissioner.

(4) Any agent appointed by the commissioner to affix revenue stamps shall be permitted to purchase revenue stamps by executing a bond with a solvent surety company qualified to do business in this state, in an amount of one hundred ten percent (110%) of the agent's estimated tax liability for thirty (30) days, but not less than two thousand dollars ($2,000), and conditioned upon such agent paying all taxes due the state arising from this part. This form of payment is in lieu of cash or its equivalent. Payment for each month's liability shall be due on or before the twenty-fifth day of each month, including Sundays and holidays. Default in the bonding and payment provisions by any agent may result in the revocation of the agent's privilege to purchase revenue stamps, except for cash, for a period up to twelve (12) months, in the discretion of the commissioner.

(5) Agents for affixing revenue stamps are in no way authorized to sell stamps not affixed to tobacco products.

(6) A violation of this section may result in suspension or revocation of the agency appointment. The procedure for suspension or revocation shall be upon a show cause petition, the procedure to be as set out in § 67-4-1021.



§ 67-4-1007 - Counterfeiting and misuse of stamps.

Any person who shall falsely and fraudulently make, forge, alter or counterfeit a stamp or stamps so prescribed by the commissioner, or who shall cause or procure to be falsely or fraudulently made, forged, altered, or counterfeited such stamps, or make, cause to be made, or attempt to procure a counterfeit stamp, device or equipment that may be used alone, or in conjunction with some other device or equipment, for the purpose of fraudulently making a counterfeit stamp or tax indicia, or who shall knowingly and willfully utter, publish, pass or tender as true, any false, altered, forged, or counterfeited stamps prescribed by this part, or who shall reuse any stamp previously affixed, commits a Class E felony.



§ 67-4-1008 - Refunds for unused stamps.

The commissioner is empowered to allow and make refunds for tobacco tax revenue stamps purchased from the commissioner or the commissioner's agent, upon submission of a written claim substantiated by such evidence as the commissioner may require to establish that:

(1) The revenue stamps have been returned to the department and are unused; or

(2) The stamps have been cancelled by an agent appointed by the commissioner on unused or unsalable products and returned to the manufacturers.



§ 67-4-1009 - Distributors or dealers -- Compensation.

(a) For the purpose of compensating the dealer or distributor of tobacco products other than cigarettes in accounting for and remitting the tax and for the risk of loss and other expenses involved, the dealer shall be allowed two percent (2%) of the tax as the dealer's compensation, if the tax is not delinquent or deficient when paid.

(b) The commissioner is empowered to allow any manufacturing distributor or wholesale dealer and jobber, as defined in this part, a discount of an amount not to exceed four and fifteen hundredths percent (4.15%) of the value of the stamps as compensation for selling and affixing the stamps to tobacco products.

(c) The compensation and/or discount provided for in subsections (a) and (b) shall not apply to the fee imposed by § 67-4-1004(b).



§ 67-4-1010 - Administration by department and commissioner.

(a) The supervision and collection of the tax imposed by this part shall be under the direction of the department.

(b) The commissioner is granted full power and authority to adopt such reasonable rules and regulations not in conflict with this part, or other statute, as the commissioner may deem necessary to enforce the collection of the tax levied by this part. Such rules and regulations, before being effective, shall be approved by the attorney general and reporter.

(c) In enforcing this part, the commissioner shall consider the cost and effectiveness of administration, and endeavor to administer this part in the most cost efficient manner.



§ 67-4-1011 - Records and reports.

(a) (1) The commissioner is authorized and empowered to prescribe the methods to be used by dealers and distributors in recording purchases and sales of tobacco products and purchases and consumption of tobacco tax stamps.

(2) The commissioner is further authorized and empowered to require persons selling, distributing, or dealing in tobacco products to file such reports with the department in the manner and at such times as the commissioner may deem necessary in carrying out this part.

(b) In any case where a person cannot produce evidence of sufficient stamps purchased or other payment of the tax imposed to cover all of any tobacco products received, it may be assumed that such products were disposed of without having either the proper stamps affixed or the tax paid on the tobacco products.

(c) (1) Every common carrier transporting cigars, cigarettes, manufactured tobacco or snuff in this state shall keep a complete record of all tobacco products handled in each transaction, separately, and shall show the transportation of such tobacco products, both interstate and intrastate.

(2) Every common carrier in this state shall give and permit the commissioner free access to such books and records, and furnish such information and reports as the commissioner may require.

(3) Any person violating this subsection (c) commits a Class A misdemeanor.

(d) A cigarette rolling machine operator must keep records both of tobacco sold for use in the operator's cigarette rolling machine and of any cigarettes made from such tobacco through use of the cigarette rolling machine.



§ 67-4-1012 - Distributors and dealers -- Inspection of premises and records.

(a) Every distributor or dealer shall permit the commissioner or the commissioner's authorized agent or representative to inspect at any time all tobacco products, invoices, books, papers and memoranda, including the general books, both operating and proprietary ledgers, and other records, as may be deemed necessary by the commissioner in ascertaining whether or not the tax levied under this part has been paid, or in determining the amount of such tax due. Every cigarette rolling machine operator shall permit the commissioner or the commissioner's authorized agent to inspect the operator's cigarette rolling machine at any time.

(b) No licensed distributor or dealer shall be permitted to claim any part of the premises whereon the distributor or dealer is engaged in business, to be exempt from inspection, as being the distributor's or dealer's dwelling or home, the distributor's or dealer's application for license under this part being declared an express waiver of such claim.

(c) All persons failing to permit the examination of tobacco products, invoices, books and other memoranda, including the general books, both operating and proprietary ledgers, and other records, or interfering with the orderly inspection or examination thereof, or failing to file such reports as may be required by the commissioner, commit a Class A misdemeanor.



§ 67-4-1013 - Search warrants.

Any duly authorized representative, agent or employee of the department who has been designated by the commissioner to enforce this part is authorized and empowered to execute search warrants and do all acts incident to the search warrant, in the same manner as search warrants may be levied by sheriffs and other peace officers.



§ 67-4-1014 - Enforcement officers.

(a) Inspectors, agents, representatives or officers appointed by the commissioner shall be cloaked with and have the duty, power and authority as police officers to enforce this part and in the illegal traffic of unstamped tobacco products.

(b) The highway patrol shall likewise have concurrent authority to assist in the enforcement of this part and in the illegal traffic of unstamped tobacco products.

(c) (1) Any duly authorized representative or employee of the department who has been specifically designated by the commissioner to enforce §§ 67-4-1019 -- 67-4-1021, is authorized and empowered to go armed, or carry a pistol while on active duty engaged in enforcing §§ 67-4-1019 -- 67-4-1021.

(2) Any such duly authorized representative or employee of the department who has been designated by the commissioner to enforce this part is authorized and empowered to execute search warrants and do all acts incident to the search warrant, in the same manner as search warrants may be levied by sheriffs and other peace officers.



§ 67-4-1015 - Licenses -- Penalties for unlicensed operation.

(a) Before engaging in the business of selling, distributing or handling tobacco products in this state, every person required to be licensed by this part shall obtain a license authorizing the person to engage in that business prior to the commencement of business. All persons currently engaged in the business of selling, distributing, or handling tobacco products in this state, and required to be licensed by this part, shall apply for a renewal of the license on or before May 31 of each year.

(b) The application for license shall be made on blanks furnished by the commissioner. The application blanks shall show the following:

(1) Name of applicant;

(2) Street address and telephone number of applicant;

(3) City or town in which the applicant's place of business is to be located;

(4) Kind or nature of business to be conducted;

(5) Sufficient information to demonstrate that the applicant has complied with all pertinent registration and tax statutes, as provided by law, including, but not limited to, the sales and use, business, franchise and excise taxes. The form and content of the information required by this subdivision (b)(5) shall be specified by the commissioner;

(6) Such other and further information as the commissioner may require;

(7) Name, address and telephone number of the resident agent, as defined by § 67-4-1001; and

(8) Name, address and telephone number of a registered agent.

(c) (1) Application for licenses shall be accompanied by the following fees:

(A) Manufacturing distributor--Two hundred dollars ($200) for each plant or processing location;

(B) Tobacco manufacturer's warehouse--Two hundred dollars ($200) for each storage warehouse;

(C) Wholesale dealer and jobber--Two hundred dollars ($200) for each separate sale warehouse;

(D) Tobacco distributor--One hundred dollars ($100) for each secondary wholesale location where tobacco products are received or ordered for delivery to other than the ultimate consumer; and

(E) Cigarette rolling machine operator -- Five hundred dollars ($500) for each cigarette rolling machine purchased or leased for use, or controlled, possessed or maintained by the cigarette machine operator.

(2) Upon receipt of the application referenced in subsection (b), together with the fee imposed by this subsection (c), the commissioner, upon the commissioner's approval of the application, shall issue within a reasonable time to the applicant the necessary licenses to engage in the business named in the application.

(A) The licenses shall expire on May 31 of each year.

(B) If the license is mutilated, lost, or destroyed, a duplicate will be issued upon application, accompanied by a fee of twenty-five dollars ($25.00).

(C) Applications for renewal of a license may be denied for failure of the licensee to pay the tax or taxes imposed by this part or for the violation of any provision of this part or any rule or regulation promulgated by the commissioner under the authority vested in the commissioner.

(d) Any person who engages in any business or activity for which a license is required under this part without obtaining a license to do so, or who fails to file an application for renewal of a license before expiration of the current license, is subject to a specific penalty in the amount of the license fee for each month or part of a month during which the activity or failure continues. In addition to this specific penalty, the commissioner may impose a penalty of no more than two hundred fifty dollars ($250) a day for each day during which the activity or failure occurs or continues. This discretionary penalty may also be imposed upon a person to whom a license has been issued, if the person continues to engage in the business or activity after receiving notice the license is revoked or suspended by the commissioner.

(e) Persons duly and properly licensed to sell tobacco products in this state may not knowingly sell, lend, or exchange such products to, with or from any person required to be licensed who is not so licensed, or who is improperly licensed.

(f) (1) Except as provided in subdivision (f)(2), the commissioner shall require all applicants for license, as required by subsections (a) and (b), including, but not limited to, persons licensed to engage in the business of a tobacco manufacturer's warehouse as defined by this part, to execute a bond with a surety company qualified to do business in this state as surety on the bond, payable to the state of Tennessee and conditioned upon the licensee paying the tax and affixing tax stamps to all packages or parcels of tobacco products used, sold, distributed or handled by such licensee and/or accounting for the distribution of such foreign stamped or other unstamped products authorized to be possessed under this part.

(2) In lieu of a corporate surety on the bond required by this subsection (f), the commissioner may allow the wholesale dealer and jobber to secure such bond by depositing collateral in the form of a certificate of deposit as accepted and authorized by the banking laws of the state of Tennessee that has a face value equal to the amount of the bond. Such collateral may be deposited with any authorized state depository designated by the commissioner. Interest on any deposited certificate of deposit shall be payable to such wholesaler and jobber who has deposited it as collateral, or to such person as the wholesaler and jobber or the certificate may direct.

(g) No license so issued shall be transferable and a separate license shall be required for each separate place of business and shall be prominently displayed in the place of business operated by the person to whom such license is issued.

(h) Nonresidents selling and/or delivering tobacco products in Tennessee shall be privileged to obtain licenses, purchase and affix tobacco stamps, pay tax, obtain statutory discounts and perform all other acts relating to selling and/or delivering tobacco products in a like manner and under the same conditions as Tennessee resident licensees; provided, that similar privileges are afforded to residents of this state in the applicant's state of domicile.

(i) Every person making application for license pursuant to this section shall designate, in writing, on forms provided by the commissioner, a resident agent. The resident agent shall be the dealer's agent for any of the acts authorized pursuant to § 67-4-1006. The designated resident agent shall be required, whether or not the dealer maintains a warehouse or other place of business in this state.

(j) All information provided by licensees pursuant to subsection (b) shall remain current. Licensees shall notify the commissioner, in writing, within ten (10) days of any change in the information.



§ 67-4-1016 - License revocation or suspension.

(a) (1) The commissioner may revoke any license issued under this part upon the failure of the licensee to pay the tax or taxes imposed by this part, or for the violation of any provision of this part or any rule or regulation promulgated by the commissioner under the authority vested in the commissioner.

(2) The commissioner shall, before revoking any license, notify the licensee, by letter addressed and mailed to the last known address of the licensee, and shall afford the licensee an opportunity to be heard in person or by counsel in reference to the license. This notice shall be mailed at least ten (10) days prior to a date set for hearing.

(3) Pending final determination of the notice or hearing, the licensee may continue to buy, sell and distribute tobacco products. The commissioner may require bond with good and solvent surety in such amount as may be deemed necessary to protect the state's interest.

(4) The commissioner has the power to issue subpoenas as provided in § 67-4-1017.

(5) The hearing authorized under this subsection (a) shall be held and conducted in accordance with the procedure as outlined under § 67-4-1021.

(b) (1) At such time and place of the hearing so designated, or at any time and/or place to which the commissioner, or the commissioner's duly authorized agent, representative or employee, may adjourn such hearing, the matters under consideration shall be gone into, and, after a full hearing the commissioner, or the commissioner's duly authorized agent, representative and/or employee, shall make such finding as, in the commissioner's opinion, the facts may warrant, and if the commissioner determines that the licensee has failed to pay the tax or taxes imposed by the terms of this part when due, or has violated any rule or regulation promulgated by the commissioner under the authority vested in the commissioner by the terms of this part, or has been guilty of a violation of any of the provisions of this part, as charged, the license of such licensee shall be revoked; otherwise, the charges shall be dismissed, and the license shall continue in force unimpaired. If the commissioner finds that the licensee is guilty of the delinquency charged, but further finds that such violation by the licensee was unintentional or inadvertent, the commissioner, or the commissioner's duly authorized agent, representative or employee, may suspend the license of the licensee for a period not exceeding thirty (30) days; or may, if the licensee shall not previously have been found guilty of any delinquency by the commissioner under this part, or the dereliction charged be remedied by the licensee at or prior to the time of the hearing, dismiss the proceeding and charges against the licensee upon the payment by the licensee of all costs and fees incurred in holding and having the hearing.

(2) The hearing authorized under this subsection (b) shall be held and conducted in accordance with the procedure as outlined under § 67-4-1021.

(c) The ruling or order issued by the commissioner with reference to the revocation or suspension of any tobacco license may only be reviewed in the manner and in accordance with the procedure authorized under § 67-4-1021.



§ 67-4-1017 - License proceedings -- Witnesses.

(a) The commissioner has the power to issue subpoenas in the name of the state of Tennessee requiring the attendance of such witnesses as may be designated in the subpoena at the place or places, at either the office of the commissioner at Nashville, or at any place in the county in which the licensee has the licensee's place of business, and at such time or times as may be designated in such subpoena.

(b) The licensee has the right to require the commissioner to issue any such subpoena requiring the attendance of any such witnesses as may be desired by the licensee.

(c) All such subpoenas shall be served by the sheriff or any deputy of the county where the subpoena is directed, and such sheriff or deputy shall be entitled to the same fees for serving such subpoenas as in the case of serving subpoenas in civil cases from any court of record.

(d) The commissioner, or any authorized agent, representative or employee, is empowered to administer oaths to any person so summoned or to any person giving evidence at the hearing.

(e) Any person so summoned shall give all such evidence relevant to the matter under investigation as may be required by the commissioner or the commissioner's authorized agent, representative or employee, or as may be required by the licensee.

(f) The usual fees and mileage expenses allowed witnesses in cases in a court of record shall be allowed any witnesses so summoned.



§ 67-4-1018 - License proceedings -- Costs.

(a) All witness fees, mileage expenses and all fees of sheriffs for serving any notices or subpoenas shall be taxed as costs by the commissioner, the commissioner's authorized agent, representative or employee.

(b) All costs and fees for witnesses and/or sheriffs shall be advanced or collected as provided in the case of witnesses attending upon cases in courts of record, and the service of subpoenas requiring their attendance and testimony.

(c) If, upon the hearing, the licensee shall be found by the commissioner, or the commissioner's authorized agent, representative or employee, to be guilty of the delinquency charged, all of the costs in this section shall be taxed and charged against the licensee, but if the charge against such licensee shall be dismissed, then such costs shall be paid by the commissioner out of the funds in the commissioner's hands collected under this part, after approval by the commissioner, and shall be and constitute lawful expenditures under this section.



§ 67-4-1019 - Unstamped tobacco products -- Confiscation -- Exceptions.

(a) (1) Except as otherwise provided in this part, any tobacco products that are required to have Tennessee revenue stamps affixed to the products, and that are found any place in this state without the proper stamps affixed to the tobacco products, or without applicable Tennessee tobacco tax having been paid, as required by this part, unless such products shall be in the possession of a person or firm currently licensed, qualified and authorized to possess such tobacco products, or unless they shall be in course of transit from and consigned to a person or firm currently licensed, qualified and authorized to possess such tobacco products, or in the possession of a common carrier complying with this part, are declared to be contraband goods, and may be seized by the commissioner, the commissioner's agents or employees, or by any peace officer of this state authorized by the commissioner to do so.

(2) Duly licensed wholesale dealers and jobbers not appointed affixing agents who in their normal course of business receive from out of state untaxed tobacco products may, upon written authorization from the commissioner, have such untaxed tobacco products in their possession for a period not to exceed twenty-four (24) hours, exclusive of Saturdays, Sundays and legal holidays, before being required to have proper stamps affixed to those tobacco products, or applicable Tennessee tobacco tax paid on those tobacco products by an authorized tobacco tax affixing agent.

(3) Under no condition may such tobacco products be sold, used or otherwise disposed of before having tax stamps affixed on those tobacco products or applicable tobacco tax paid on those tobacco products by an authorized tobacco tax affixing agent.

(4) All such tobacco products requiring tax to be paid on the tobacco products and found in the possession of any person shall be presumed to have been held by the person for more than twenty-four (24) hours, unless proof can be shown to the contrary.

(5) This section shall not apply to persons possessing no more than twenty (20) packages of twenty (20) cigarettes each, or cigars in an amount not exceeding fifty (50) cigars, or other tobacco products with retail value of not more than two dollars ($2.00) that have been brought into the state by the person; and in all instances of possession in excess of the limited quantities enumerated, the foregoing provision for exception of any cigarettes, cigars or other tobacco products shall not be applicable and any and all such products, including those quantities excepted on which the applicable Tennessee tobacco tax has not been paid, shall be deemed to be contraband and may be seized as provided in this section.

(b) (1) Every person who transports within this state cigarettes not bearing Tennessee revenue stamps or any other tobacco products upon which the Tennessee tax imposed by this part has not been paid shall be presumed to be transporting such products in violation of this part, and such products and any vehicles used to transport them shall be deemed contraband. Such products shall be confiscated and disposed of as provided for in this part. Such vehicles may likewise, in the discretion of the commissioner, be confiscated and disposed of as provided for in this part.

(2) This presumption may be rebutted by the person transporting the tobacco products; provided, that the person has in the person's actual possession invoices or delivery tickets for such products that shall show the true name and exact address of the consignor or seller, the true name and exact address of the consignee or purchaser, and the quantity and brands of such products so transported.

(3) If the tobacco products are consigned to or purchased by any person in Tennessee, such purchaser or consignee must be a person who is authorized by this part to possess such tobacco products in this state; and if the invoice or delivery ticket specifies that the tobacco products are to be delivered to any person in any other state or jurisdiction, such person must be authorized by the laws of such other state or jurisdiction to receive or possess tobacco products on which the taxes imposed by such other state or jurisdiction have not been paid.

(4) The presumption provided for in this subsection (b) may not be overcome if the invoice or delivery ticket is false, or if the purchaser, as indicated by the name and/or address shown on the invoice or delivery ticket, is not authorized by the laws of the receiving state to possess such tobacco products.

(5) The commissioner or the commissioner's duly authorized agent is authorized to take custody and retain any such products and any vehicle being used to transport them until the correctness of any invoices or delivery tickets provided for in this subsection (b) can be determined by the commissioner, either before or at a hearing, as provided for in this part.

(c) In addition to any other penalties provided for in this part, any person unlawfully transporting or unlawfully in possession of cigarettes or other tobacco products shall, in the discretion of the commissioner, be liable for a penalty of not more than twenty-five dollars ($25.00) for each individual carton of cigarettes and not more than fifty dollars ($50.00) for each individual box or carton of other tobacco products so transported or possessed by the person, the penalty to be collected as other tax and penalties.

(d) (1) After qualifying with and receiving authorization from the commissioner, wholesale dealers and jobbers and manufacturing distributors licensed under this part may have in their possession tobacco products on which the Tennessee tax has not been paid to fulfill ordinary export requirements and to provide for their sale to armed forces installations, and veterans administration hospitals, where such products are sold only to patients registered and admitted to veterans administration hospitals.

(2) To provide for its ordinary export requirements, and after qualifying and receiving authorization from the commissioner, a Tennessee licensed wholesaler dealer and jobber or tobacco distributor servicing stores, vending machines or other retail businesses located in another state may possess, in storage warehouses in this state or in vehicles in the process of transporting, foreign stamped or other such tobacco products in an amount authorized by the commissioner, if acquired from a Tennessee appointed and bonded affixing agent and that bear, if required by the commissioner, the tax stamps of the state in which the product is to be sold.

(3) The commissioner is empowered, if the commissioner deems it necessary, to limit such authorizations by designating only a state or specified states from which these licensees may possess such foreign stamped or other unstamped products, and in what maximum quantity.

(4) Also, upon qualifying and receiving permission from the commissioner, any tobacco dealer licensed and domiciled in another state may obtain from a Tennessee appointed affixing agent foreign stamped or other unstamped tobacco products and transport them to the dealer's business location in the foreign state, but such dealer must have in the dealer's possession an invoice showing the true name and exact address of the consignor or seller, the true name and exact address of the consignee or purchaser, the quantity and brands of the cigars or cigarettes transported, and any other information that the commissioner may require.

(5) A person licensed to engage in the business of a tobacco manufacturer's warehouse, as defined by this part, is authorized to have in the person's possession foreign stamped or other unstamped tobacco products for the purpose of supplying properly licensed Tennessee wholesale dealers and jobbers or for export purposes.

(e) (1) Every person, as defined by this part, specifically including, but not limited to, persons licensed to engage in the business of a tobacco manufacturer's warehouse as defined by this part, authorized by this part to possess foreign stamped or other unstamped tobacco products, may be required to account for the distribution of such foreign or other unstamped products, and shall be unconditionally liable for the tax imposed by this part for each and every foreign or other unstamped tobacco product removed from inventory and not sold as above defined or exported from the state of Tennessee.

(2) Every person authorized by this part to possess foreign stamped or other unstamped tobacco products may, however, be permitted to reduce the person's inventory by the amount of any unstamped tobacco product loss due to theft occurring in connection with a breaking and entering upon the person's premises without being subjected to tax on such amount, if acceptable proof is supplied to the department, as soon as possible after the loss occurs reflecting that the theft was promptly reported to the proper law enforcement agency.

(3) The amount of inventory reduction acknowledged by the department as being supported by proof of loss satisfactory to the commissioner shall be evidenced by a certificate furnished to such person following receipt of required proof, and such certificate shall be retained by the person as authorization for the inventory reduction.



§ 67-4-1020 - Property deemed contraband -- Seizure.

(a) (1) All manufactured tobacco products upon which all applicable tobacco taxes have not been paid and that are or shall be owned or possessed by any person in avoidance, evasion or violation of any of the provisions of this part, are declared to be contraband goods and may be seized by the commissioner, or any duly authorized representative, agent or employee of the department, without a warrant, and such goods shall be delivered to the department for sale at public auction to the highest bidder after due advertisement.

(2) The department, before delivering any of such goods so seized, shall require the purchaser to affix the proper amount of stamps to any cigarettes and pay the applicable tax on any other tobacco products so seized.

(3) Proceeds of all such seizures shall be paid by the commissioner into the state treasury, and ten percent (10%) of such proceeds shall be set aside as expenses for the administration of this section.

(b) Any vehicle that may be used for transporting, for the purposes of distribution, gift or sale, any unstamped tobacco products shall likewise be subject to confiscation and sale in the same manner as provided in subsection (a), unless such vehicle is being used to transport such products in a manner deemed lawful as otherwise provided in this part. Any unstamped tobacco products found in any vehicle, except vehicles lawfully engaged in transporting such unstamped products, shall be prima facie evidence that such were intended to be used for gift, sale or distribution.

(c) This section shall likewise apply to any coin-operated vending machine in which any tobacco products are found, stored or possessed with the tobacco products bearing a counterfeit or bogus tobacco tax stamp or any unstamped tobacco products, such vending machine and tobacco products are declared to be contraband property and shall be subject to confiscation and sale as provided for in this part. Any such vending machine found containing such tobacco products with counterfeit or bogus stamps or containing any unstamped tobacco in such vending machine shall be prima facie evidence that it was there for gift, sale or distribution.

(d) (1) Any tobacco products found, owned, stored or possessed by any person bearing a counterfeit or bogus tobacco tax stamp are likewise declared to be contraband property, and shall be subject to confiscation and sale as provided by this section. Any such tobacco products shall be prima facie evidence that they were owned, stored or possessed for gift, sale or distribution.

(2) Likewise, any unstamped tobacco products found, owned, stored or possessed at the same place or at the same time with any other tobacco products bearing counterfeit or bogus tax stamps are likewise declared to be contraband property and shall be subject to confiscation and sale as provided by this section. Such unstamped tobacco products shall be prima facie evidence that they were owned, stored or possessed for gift, sale or distribution.

(e) (1) The possession of any counterfeit or bogus stamps, including any article, device, meter, mechanical or otherwise, that is used for the purpose of or in connection with the counterfeiting of tobacco tax stamps on tobacco products, or the unauthorized possession of a tobacco or cigarette stamp tax machine, meter, or ink that has been approved by the department for the use with the lawful tobacco tax stamps, is declared to be contraband property.

(2) The unstamped tobacco products shall be subject to seizure and confiscation, and sale in the manner as other property provided by this section.

(3) Any person violating this subsection (e) shall, upon conviction, be punished in accordance with the penalty prescribed under § 67-4-1007.

(f) Any money or coins found or recovered in any cigarette or tobacco vending machine, which machine has been ordered forfeited to the state of Tennessee under this part, shall likewise be forfeited to the state of Tennessee and the money paid into the state treasury by the commissioner.

(g) If, incidental to a confiscation of contraband as defined by this section, there is discovered any intoxicating liquor deemed to be held or transported illegally within the purview of § 57-3-411, § 57-9-201 or § 57-9-202, the confiscating officer is empowered and required to seize such liquor, notwithstanding the fact that such officer may not otherwise be empowered to take such action under § 57-3-411, § 57-9-201 or § 57-9-202. Any intoxicating liquor seized pursuant to this subsection (g) shall be delivered promptly as provided by § 57-3-411, § 57-9-201 or § 57-9-202, as may be appropriate, to the alcoholic beverage commission for sale or disposition as contraband in accordance with title 57.



§ 67-4-1021 - Contraband -- Procedure after seizure.

(a) In all cases of seizure of any tobacco products or other property subject to forfeiture under this part, the officer or other person making the seizure shall proceed as follows:

(1) Upon confiscation, or as soon thereafter as practicable, written notice shall be given by the department to the person from whom the confiscation was made, and to all others with a legal interest in the property confiscated who are either made known to the department or who, by a reasonable examination of public records of titles and liens, should have been discovered;

(A) The notice shall state a description of the property confiscated, the reason for confiscation, the method for seeking recovery, the time limit for seeking recovery, and the result of failure to seek or obtain recovery by the designated method;

(B) Such notice may be by personal delivery or by mail, either of which may be made to the last known address of the interested party;

(2) All such property seized and confiscated under this part shall be sold at public sale by the department of general services, when the property has been turned over to it by the commissioner of revenue, as authorized by law under title 12, chapter 2, part 2;

(3) In the case of any contraband property seized by any law enforcement officer of any incorporated municipality or of any county and turned over to the department of revenue for confiscation, there shall be paid to the municipality or to the county served by such officer fifty percent (50%) of the net proceeds thereof; and

(4) Any person claiming any property so seized as contraband goods may, within ten (10) days from the date of seizure, and after executing a bond for costs with one (1) or more good and solvent sureties in the sum of two hundred fifty dollars ($250), made payable to the state of Tennessee, or upon executing a pauper's oath as required by law, file with the commissioner at Nashville a claim in writing, requesting a hearing and stating the person's interest in the articles seized;

(A) The commissioner shall set a date for a hearing within ten (10) days from the day the claim is filed;

(B) The commissioner is empowered to subpoena witnesses and compel their attendance at hearings authorized under this subdivision (a)(4);

(C) All parties to the proceeding, including the person claiming such property, shall have the right to have subpoenas issued by the commissioner to compel the attendance of all witnesses deemed by such parties to be necessary for a full and complete hearing;

(D) All witnesses shall be entitled to the witness fees and mileage provided by law for legal witnesses, which fees and mileage shall be paid as a part of the costs of such proceeding.

(b) In any hearing convened upon proper petition of an interested party, the initial burden shall be upon the state to show by a preponderance of the evidence that the property in question was of such nature or was used in such manner as to be declared as contraband. Upon meeting this burden, the property shall be forfeited as provided by law, unless the claimant shall prove that the claimant is nevertheless qualified under this part, or otherwise, to recover the property in question.

(c) (1) In the event the ruling of the commissioner is favorable to the claimant, the commissioner shall deliver to the claimant the tobacco products or property so seized.

(2) If the ruling of the commissioner is adverse to the claimant, the sale of such contraband goods shall be by the department of general services as provided by subsection (a).

(3) The expenses of storage, transportation, and other costs shall be adjudged as a part of the cost of the proceeding in such manner as the commissioner shall fix.

(d) Pending any proceeding to recover any tobacco product, vending machine, vehicle, aircraft or boat seized under this part, the commissioner may order delivery of such item to any claimant who shall establish the claimant's right to immediate possession of the tobacco product, vending machine, vehicle, aircraft or boat, and who shall execute, with one (1) or more sureties approved by the commissioner, and deliver to the commissioner, a bond in favor of the state of Tennessee for the payment of a sum double the appraised value of the tobacco product, vending machine, vehicle, aircraft or boat as of the time of the hearing; and conditioned further, that if the tobacco product, vending machine, vehicle, aircraft or boat is not returned at the time of hearing, the bond shall stand in lieu of and be forfeited in the same manner as such tobacco product, vending machine, vehicle, aircraft or boat.

(e) (1) The commissioner may personally hold such hearings as the commissioner may deem proper.

(2) In addition to a personally held hearing, the commissioner is authorized to designate a hearing officer who may hold such hearings in the place of and in the absence of the commissioner.

(3) Such hearing officer shall make findings of fact, conclusions of law and proposed order based on the hearing. If the commissioner concurs, the commissioner shall issue the order; or the commissioner may, upon review of the record, make such findings, conclusions and issue such order as in the commissioner's discretion the record justifies.

(4) At all hearings provided for in this section, the commissioner shall provide a stenographer or court reporter to take a stenographic record of the evidence adduced at such hearing. The claimant or protestant shall be entitled to a copy of the stenographic record, upon application for the record, and upon paying the reasonable cost of the record to be fixed by the commissioner.

(f) The action of the commissioner may be reviewed by petition for common law writ of certiorari, addressed to the chancery or circuit court of Davidson County, which petition shall be filed within ten (10) days from the date the order of the commissioner is made.

(g) (1) Immediately upon the grant of the writ of certiorari, the commissioner shall cause to be made, certified and forwarded to the court a complete transcript of the proceedings in the cause, which shall contain all the proof submitted before the commissioner.

(2) All defendants named in the petition desiring to make defense shall answer or otherwise plead to the petition within ten (10) days from the date of the filing of the transcript, unless the time be extended by the court.

(h) (1) The decision of the commissioner shall be reviewed by the circuit court solely upon the pleadings and the transcript of the proceedings before the commissioner, and neither party shall be entitled to introduce any additional evidence in the circuit court.

(2) The confiscated goods shall not be sold pending such review, but shall be stored by the department until the final disposition of the case, unless bond has been posted as elsewhere provided in subsection (a).

(i) (1) Within the discretion of the commissioner, the claimant may be awarded possession of the confiscated goods pending the decision of the circuit court under the petition of certiorari; provided, that the claimant shall be required to execute a bond payable to the state of Tennessee in an amount double the value of the property seized, the sureties to be approved by the commissioner.

(2) The condition of the bond shall be that the obligors shall pay to the state, through the department, the full value of the goods or property seized, unless upon certiorari the decision of the commissioner shall be reversed and the property awarded to the claimant.

(j) (1) Either party dissatisfied with the judgment or decree of the circuit court may, upon giving bond as required in other suits, appeal and have a reexamination, in the appellate court, of the whole matter of law and fact appearing in the record.

(2) When any such appeal is made, the clerk of the circuit court in which such suit was pending shall include as a part of the record the original certified transcript of the proceedings had before the commissioner when identified by the trial judge instead of a bill of exceptions, which need not be made and filed.

(3) The appeal shall be advanced upon the docket of the appellate court as one of such precedence, and heard as promptly as practicable.

(k) If no claim is interposed, such tobacco products or other property shall be forfeited without further proceedings and the property shall be sold as provided in this section.

(l) The procedure in subsection (j) is the sole remedy of any claimant, and no court shall have jurisdiction to interfere with the remedy by replevin, injunction, supersedeas or in any other manner.

(m) (1) Whenever, in any proceeding under this section, a claim is filed for any vending machine, vehicle, aircraft or boat seized, as provided in this section, by an owner or other person asserting the interest of the owner, the commissioner shall not allow the claim, unless and until the claimant proves that:

(A) The claimant has an interest in such property that the claimant acquired in good faith; and

(B) The claimant had at no time any knowledge or reason to believe that the seized item was being or would be used in the violation of the laws of the United States or of the state of Tennessee relating to tobacco products.

(2) Whenever, in any proceeding under this section, a claim is filed for any property seized, as provided in this section, by a person who is the holder of a security interest or other claim arising out of a contract or agreement, the commissioner shall not allow the claim, unless and until the claimant proves that the claimant has an interest in such property that the claimant acquired in good faith. An interest that is acquired in the ordinary course of business shall be presumed to be in good faith, unless the commissioner receives evidence that the holder of the security interest had knowledge, at the time the interest attached, of the intended illegal use of the vehicle or was a co-conspirator in furtherance of the illegal activity. A holder of a security interest that is other than a natural person shall be considered a co-conspirator for purposes of this section, if evidence shows that an officer, employee or agent of the holder acting within the scope of employment is a co-conspirator, and the holder either:

(A) Has actual knowledge of the illegal activities of the officer, employee or agent from an individual other than the officer, employee or agent and fails to take appropriate action; or

(B) Has failed to reasonably supervise or monitor the activities of the holder's officer, employee or agent.

(3) In the event the interest of the owner is forfeited as provided in subdivision (m)(1) and the interest of the holder of a security interest is not forfeited as provided in subdivision (m)(2), the commissioner may, at the request of the holder of such interest, return the property to the holder for disposition in accordance with the applicable security agreement or other contract. If the commissioner does not return the property to the holder, the forfeiture shall be subject to the holder's interest.

(4) An owner whose interest is forfeited after being arrested for or charged with any felony shall be ineligible to purchase the property from, or to bid at any sale of the property by, the commissioner or any seizing agency. The owner whose interest is forfeited after being arrested for or charged with any felony shall also be ineligible to redeem the property from, or to bid at any sale of the property by, any holder of a security interest acting pursuant to the agreement contract or title 47, chapter 9.



§ 67-4-1022 - Drop shipments -- Procedure.

Every person engaged in the activity within this state of billing, collecting for, distributing or selling tobacco products through the device, plan, scheme, or artifice commonly known as the "drop shipment plan or system" shall make a complete and itemized report, giving the name and address of the purchaser within twenty-four (24) hours of the receipt or taking of the order, and shall pay the tax and affix the stamps on the tobacco products before delivery.



§ 67-4-1023 - Liability for undelivered goods.

Any common carrier transporting tobacco products to a point within this state who, for whatever reason, does not deliver to the consignee all of the tobacco products indicated on the bill of lading shall be liable for the tax imposed under this part on all nondelivered products, unless proof deemed satisfactory to the commissioner is furnished showing that the products were not sold or consumed in this state.



§ 67-4-1024 - Violations -- Criminal penalties.

(a) (1) It is unlawful for any person to engage in the business of selling, distributing or handling tobacco products without the license required by this part, or after the license required by this part has been revoked, or for any person to violate any rule or regulation promulgated or prescribed by the commissioner under the authority vested in the commissioner by this part.

(2) A violation of subdivision (a)(1) is a Class B misdemeanor.

(b) (1) It is unlawful for any person to sell or to possess for the purpose of sale, gift, use or consumption, or to transport in violation of this part, any tobacco products to which the tax stamps are not affixed, where such stamps are required to be affixed under this part, and any other tobacco products upon which tax has not been paid in a manner other than through the affixation of tax stamps where, under this part, it is provided that it shall be paid in such other manner.

(2) A violation of subdivision (b)(1) is a Class B misdemeanor.

(3) Any person unlawfully having in such person's possession over twenty-five (25) cartons of unstamped cigarettes or over ten (10) boxes of cigars of fifty (50) cigars each in violation of any provisions of this part commits a Class E felony.



§ 67-4-1025 - Distribution of revenue.

(a) All of the taxes on tobacco products collected under this part shall be applied in the following manner:

(1) Four percent (4%) of the amount so collected shall be allowed as the expense for carrying out this part;

(2) The amount of eighty-two thousand five hundred dollars ($82,500) shall be used annually to provide the special sinking fund to pay the principal and interest on the Tennessee rural public school building and repair bonds;

(3) The amount of two hundred twenty-five thousand dollars ($225,000) shall be used annually to provide the special sinking fund for the payment of the principal and interest of the University of Tennessee building bonds; and

(4) The remainder shall be applied to and become a part of the general state school fund created by title 49, chapter 3.

(b) The revenue from the tax on cigarettes shall be used exclusively for public education, grades one through twelve (1-12), the provisions of subsection (a) to the contrary notwithstanding. All revenue collected under this part shall be distributed to the respective public school systems of the state for use in grades one through twelve (1-12) in accordance with the distribution formula governing public school systems, grades one through twelve (1-12).

(c) The revenues collected from the fee levied in § 67-4-1004(b) shall be allocated to the department for the enforcement and administration of the "Unfair Retailer's Cigarette Sales Law," compiled in title 47, chapter 25, part 3.

(d) Notwithstanding the provisions of subsections (a) and (b) to the contrary, all cigarette tax revenue generated from the increase in the tax rate from ten (10) mills to three cents (3cent(s)) on each cigarette shall be deposited in the education trust fund created by title 49, chapter 3; provided, that an amount of twenty-one million dollars ($21,000,000) of that cigarette tax revenue shall be allocated to the department of agriculture's Tennessee agriculture enhancement program; provided, however, that in the fiscal year beginning July 1, 2009, the amount of sixteen million three hundred thousand dollars ($16,300,000) or a larger amount not exceeding twenty-one million dollars ($21,000,000) annually shall be allocated to the Tennessee agriculture enhancement program, such amount to be specified in the annual general appropriations act; and provided, further, that in the fiscal year beginning July 1, 2010, the amount of ten million dollars ($10,000,000) or a larger amount not exceeding twenty-one million dollars ($21,000,000) annually shall be allocated to the Tennessee agriculture enhancement program, such amount to be specified in the annual general appropriations act.

(e) Notwithstanding the provisions of subsections (a) and (b) to the contrary, all cigarette tax revenue generated from the additional tax rate of one-tenth of one cent (0.1cent(s)) on each cigarette imposed by § 67-4-1004(d) shall be deposited in the trauma system fund created by the Tennessee Trauma Center Funding Law of 2007, compiled in title 68, chapter 59. Those funds shall be distributed as required by title 68, chapter 59.



§ 67-4-1026 - Packaging to comply with federal laws and regulations.

(a) For the purposes of this section, "package" means a pack, carton, or container of any kind in which cigarettes are offered for sale, sold, or otherwise distributed, or intended for distribution, to consumers.

(b) No stamp may be affixed to, or made upon, any package of cigarettes, if:

(1) The package differs in any respect with the requirements of the Federal Cigarette Labeling and Advertising Act, compiled in 15 U.S.C. § 1331 et seq., for the placement of labels, warnings, or any other information upon a package of cigarettes that is to be sold within the United States;

(2) The package is labeled "For Export Only," "U.S. Tax Exempt," "For Use Outside U.S.," or similar wording indicating that the manufacturer did not intend that the product be sold in the United States;

(3) The package, or a package containing individually stamped packages, has been altered by adding or deleting the wording, labels, or warnings described in subdivision (b)(1) or (b)(2);

(4) The package has been imported into the United States after January 1, 2000, in violation of 26 U.S.C. § 5754; or

(5) The package in any way violates federal trademark or copyright laws.

(c) Any person who sells or possesses for the purpose of sale a cigarette package to which is affixed a tax stamp in violation of subsection (b) commits a Class E felony.

(d) Notwithstanding any other law, the commissioner shall revoke any license issued under this part to any person who sells or holds for sale a cigarette package to which is affixed a tax stamp in violation of subsection (b).

(e) Notwithstanding any other law, the commissioner shall seize and destroy, or sell to the manufacturer, only for export, packages that do not comply with subsection (b).

(f) A violation of subsection (b) is an unfair and deceptive act or practice under the Consumer Protection Act, § 47-18-104.



§ 67-4-1027 - Request for information about cigarette units -- Penalty for noncompliance.

(a) (1) The commissioner of revenue may issue to any tobacco distributor or wholesaler licensed pursuant to § 67-4-1015 a request for information about cigarette units sold in Tennessee.

(2) Any tobacco distributor or wholesaler licensed pursuant to § 67-4-1015 shall comply with a request for information issued by the commissioner of revenue pursuant to subdivision (a)(1) within thirty (30) days of receipt.

(3) "Cigarette" has the same meaning as ascribed in § 47-31-102.

(4) "Units sold" has the same meaning as ascribed in § 47-31-102.

(b) The commissioner of revenue may, after providing notice and an opportunity for a hearing under § 67-1-105, suspend or revoke the license of any tobacco distributor or wholesaler or impose a civil penalty or other sanctions for failure to comply with this section. The commissioner may attempt to resolve proposed sanctions through an informal conference before a hearing is held under § 67-1-105.

(c) The commissioner of revenue may from time to time make, promulgate, amend and rescind such rules as are necessary to carry out this section. All rules provided for in this part shall be adopted, promulgated and contested as provided in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 67-4-1028 - Disclosure of information relevant to enforcement of Tobacco Manufacturer's Escrow Fund Act.

(a) Notwithstanding any law to the contrary, the commissioner shall, upon request, disclose to the attorney general and reporter, or any attorney working under the attorney general and reporter's supervision and control, information obtained by the commissioner that is relevant to the enforcement of the Tennessee Tobacco Manufacturers' Escrow Fund Act of 1999, compiled in title 47, chapter 31. The commissioner, the attorney general and reporter, or any attorney working under the attorney general and reporter's supervision and control, may disclose information provided under this section that may otherwise be confidential:

(1) In discharge of the duty to enforce or defend the provisions of this part or the Tennessee Tobacco Manufacturers' Escrow Fund Act of 1999;

(2) In the course of any litigation, arbitration, or proceeding related to the Tennessee Tobacco Manufacturers' Escrow Fund Act of 1999, the Tobacco Master Settlement Agreement, or the NPM Adjustment Settlement Agreement; or

(3) In complying with provisions in the NPM Adjustment Settlement Agreement related to a data clearinghouse.

(b) Any tobacco sales data provided by another state, a tobacco product manufacturer, or other person or entity to a data clearinghouse pursuant to the NPM Adjustment Settlement Agreement that is also provided to the commissioner pursuant to that agreement, shall be treated as confidential tax information as defined in § 67-1-1701. This subsection (b) only applies to information received by the commissioner solely as a result of the NPM Adjustment Settlement Agreement.



§ 67-4-1029 - Delivery sales of cigarettes -- Enforcement.

(a) As used in this section:

(1) "Cigarette" has the same meaning as in § 47-31-102; and

(2) "Person" means and includes every individual, partnership, firm, association, corporation, limited liability company, joint-stock company, state, political subdivision, Native American tribe, tribal government or subdivision, or any other entity, group, or syndicate.

(b) Except for sales to licensed wholesale dealers and jobbers, it is unlawful for any person to cause cigarettes either ordered by or through or purchased by or through the mail, a delivery service, the Internet, telephone, or some other electronic method to be shipped or transported to any person in this state without such products having the appropriate Tennessee tax paid by a licensed wholesale dealer and jobber pursuant to the rates set forth in §§ 67-4-1004 and 67-4-1005.

(c) After becoming a licensed wholesale dealer and jobber pursuant to § 67-4-1015, the wholesale dealer and jobber may sell cigarettes to state retail dealers after applying the appropriate tax stamp to all packs of cigarettes sold, and after paying the appropriate tobacco tax on roll your own tobacco products.

(d) It is unlawful for a wholesale dealer and jobber or a distributor to sell cigarettes directly to a consumer located within the state.

(e) Retail dealers may receive and sell directly to state consumers cigarettes, including roll your own tobacco products, provided that a wholesale dealer and jobber has paid the Tennessee tobacco tax on the products.

(f) In addition to any act that may be taken by the commissioner to enforce this section, the attorney general and reporter may bring an action to prevent or restrain violations of this section by any person, or any person controlling such person. Such action may be brought in Davidson County circuit or chancery court or any competent jurisdiction in the county where the alleged violation of this part took place or is about to take place, or in a county in which such person resides, conducts, transacts or has transacted business, or in the county in which such person can be found.

(g) In addition to other remedies available pursuant to law, regulation, or rule, the attorney general and reporter may also seek the following:

(1) Orders and statutory injunctions to prevent violations of this section. Such orders and injunctions shall be issued without bond being given by the state, and shall be statutory injunctions requiring a substantial showing that the non-moving party is violating or has violated this section. In seeking such orders and injunctions, the attorney general and reporter is not required to show a likelihood of irreparable harm;

(2) An order temporarily or permanently revoking a license or certificate authorizing the person to engage in business in this state;

(3) A civil penalty of up to five thousand dollars ($5,000) for each violation of this section. For purposes of this subdivision (g)(3), each shipment or transport of cigarettes constitutes a separate violation; or

(4) A civil penalty of up to ten thousand dollars ($10,000) for each and every knowing violation of the terms of an injunction or order issued under this section.

(h) When considering the amount of civil penalties to be awarded under this section, the court should give weight and consideration to the following factors:

(1) Whether the violation is intentional;

(2) The good or bad faith of the violator;

(3) Whether the person engaged in the prohibited act has violated any laws, regulations or rules relating to tobacco;

(4) The violator's ability to pay;

(5) The amount, number, volume, weight, cost, or other measure of cigarettes involved in the violation;

(6) The number of packages or mailings involved in the violation;

(7) Whether the violation is an isolated act or part of a sequence or series of violations;

(8) The potential injury to the public;

(9) The public's interest in eliminating the benefits derived by the violators from the violations; and

(10) The need to deter future violations.

(i) In any successful action initiated by the attorney general and reporter, the court shall order reimbursement to the attorney general and reporter for the reasonable costs and expenses of investigation and prosecution of actions under this section, including attorneys' fees.

(j) Nothing in this section shall be construed to directly or indirectly modify or amend any aspect of any provisions of the Tennessee Tobacco Manufacturers Escrow Fund Act of 1999, compiled in title 47, chapter 31, the related provisions regarding the tobacco settlement funds, compiled in part 26 of this chapter, or any provisions related to civil penalties not contained in this section.

(k) Unless otherwise expressly provided herein, the remedies and penalties provided by this section are cumulative and supplemental to each other and to the remedies and penalties available under any other laws, regulations or rules.



§ 67-4-1030 - Refund of eligible bad debt credit.

(a) The commissioner is empowered and directed to refund the amount of any eligible bad debt credit incurred by a manufacturing distributor or wholesale dealer and jobber of tobacco products. No amount shall be refunded unless the debt has been found to be worthless and actually charged off for federal income tax purposes. If the taxpayer receives a refund pursuant to this section arising from any bad debt so charged off that is thereafter in whole or in part paid to the manufacturing distributor or wholesale dealer and jobber, the amount so paid shall be included in the first return filed after the collection and the tax paid accordingly.

(b) For purposes of this section, "eligible bad debt credit" means the taxes attributable to any portion of a debt arising from a sale of tobacco products subject to tax under this part that is not otherwise deductible or excludable, that has become worthless or uncollectible, and that has been actually charged off for federal income tax purposes. A bad debt shall not include any interest on the wholesale price of a tobacco product, uncollectible amounts of property that remain in the possession of the manufacturing distributor or the wholesale dealer and jobber until the full purchase price is paid, expenses incurred in attempting to collect any account receivable or any portion of the debt recovered, accounts receivable that have been sold to a third party, or repossessed property.

(c) Any claim for an eligible bad debt credit under this section shall be submitted as a claim for refund supported by the following:

(1) A copy of the original invoice;

(2) Evidence that the tobacco products described in the invoice were delivered to the person who ordered them;

(3) Evidence that the person who ordered and received the tobacco products did not pay the manufacturing distributor or the wholesale dealer and jobber for the tobacco products and that the manufacturing distributor or the wholesale dealer and jobber used reasonable collection practices in attempting to collect the debt; and

(4) Evidence that the debt was written off for federal tax purposes.



§ 67-4-1031 - Reconciliation of tax on cigarettes produced by cigarette rolling machines.

A tax shall be levied on the consumer of cigarettes produced through the use of a cigarette rolling machine at the rate imposed by § 67-4-1004, except that § 67-4-1004(b) shall not apply to such cigarettes. Such tax shall be reduced by the amount of state excise tax paid by the cigarette rolling machine operator pursuant to § 67-4-1005 for the purchase of tobacco products used to produce such cigarettes. A cigarette rolling machine operator shall calculate the amount of tax applicable to the cigarettes produced through the use of a cigarette rolling machine and shall remit such amount to the department with the requisite tax forms.



§ 67-4-1032 - Cigarette rolling machine operators.

(a) On and after October 1, 2013, no cigarette rolling machine operator shall:

(1) Use, offer for use, or allow to be used in its cigarette rolling machines any tobacco other than roll-your-own tobacco that is currently listed on the directory maintained by the commissioner pursuant to § 67-4-2602;

(2) Possess any loose tobacco other than roll-your-own tobacco that is currently listed on the directory maintained by the commissioner pursuant to § 67-4-2602;

(3) Possess more than sixteen ounces (16 oz.) per cigarette rolling machine of loose tobacco of any brand within a directory-approved roll-your-own brand family at any given time; or

(4) Accept or allow the operator's cigarette rolling machine to be used to process cigarettes with tobacco that was not first purchased or obtained from the cigarette rolling machine operator.

(b) (1) Any cigarette rolling machine purchased or leased for use, or controlled, possessed or maintained by a cigarette rolling machine operator must contain a secure meter that:

(A) Counts the number of cigarettes made, manufactured, or fabricated by the machine; and

(B) Cannot be altered by the cigarette rolling machine operator.

(2) Upon request by the commissioner, a cigarette rolling machine operator shall provide the information contained on the secure meter. The cigarette rolling machine operator shall maintain the information contained on the secure meter for a period of seven (7) years from the date of each transaction.

(c) In addition to or in lieu of any other civil or criminal remedy provided by law:

(1) The commissioner may revoke or suspend a license issued to a cigarette rolling machine operator under this part if the cigarette rolling machine operator has violated this section, or any rule adopted pursuant to this section, as provided by § 67-4-1016 and in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5; and

(2) For each violation of this section, or any rule adopted pursuant to this section, the commissioner may impose a civil penalty in an amount not to exceed the greater of five hundred percent (500%) of the retail value of the tobacco that is sold, offered for sale, or possessed for sale in violation of this section or five thousand dollars ($5,000). Such penalty shall be imposed in the manner provided by § 67-4-1015 and in accordance with the Uniform Administrative Procedures Act.

(d) Any tobacco that has been sold, offered for sale, or possessed for sale by the cigarette rolling machine operator in violation of this section shall be deemed contraband and is subject to seizure and forfeiture by the commissioner as provided in § 67-4-1020 and § 67-4-1021.

(e) In lieu of the reporting requirements contained in § 67-4-2604(a), the commissioner may require, upon request, a cigarette rolling machine operator to submit any additional information as is necessary to enable the commissioner to determine whether a cigarette rolling machine operator is in compliance with this part.



§ 67-4-1033 - Required notice to prospective purchaser, lessor or user of cigarette rolling machine.

(a) Prior to October 1, 2013, it is an offense for any person selling, leasing, or otherwise providing for use a cigarette rolling machine to fail to provide notice prior to the sale of the machine to the prospective purchaser, lessor, or user of such machine on a separate, written disclosure form the current status of the federal excise tax rate on tobacco products, including, but not limited to, pipe tobacco, and that, on and after October 1, 2013, pursuant to chapter 1066 of the Public Acts of 2012:

(1) The products produced by the machine:

(A) Will be cigarettes for the purposes of this part; and

(B) Will be taxed as provided in chapter 1066 of the Public Acts of 2012; and

(2) Only tobacco included on the directory established pursuant to § 67-4-2602 will be permitted to be used in such machine.

(b) The department shall require an applicant for a cigarette rolling machine operator license under § 67-4-1015(c)(1) to disclose whether the applicant received the notice required by subsection (a).

(c) A violation of subsection (a) is a Class A misdemeanor punishable by a fine only. Each failure to provide notice shall constitute a separate violation.






Part 11 - Production of Special Nuclear Material

§ 67-4-1101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of revenue;

(2) "Department" means the department of revenue;

(3) "Person" includes:

(A) Any private individual, corporation, partnership, firm, association, trust, estate, or other entity, but does not include any foreign, federal, state, or local government, or political subdivision, or any agent or agency of government; and

(B) Any legal successor, representative, agent, or agency of the entities included within the definition of "person" in subdivision (3)(A);

(4) "Produce" means to:

(A) Manufacture, make, produce, or refine special nuclear material;

(B) Separate special nuclear material from other substances in which such material may be contained; or

(C) Make or to produce new special nuclear material;

(5) "Separative work units" means the measure of effort expended to separate a given quantity of uranium, feed material, into two (2) fractions, one a product fraction containing a higher concentration of U-235 than the feed material, and the other a tails fraction, containing a lower concentration of U-235; and

(6) "Special nuclear material" means:

(A) Plutonium, uranium enriched in the isotope 233 or 235, and any other material that is now or subsequently determined to be special nuclear material by the atomic energy commission or any successor agency of the United States government pursuant to the Atomic Energy Act of 1954, compiled in 42 U.S.C. § 2011 et seq., but does not include "source material," as defined in that act; or

(B) Any material artificially enriched by any of the isotopes in subdivision (6)(A), but does not include "source material," as defined in the Atomic Energy Act of 1954.



§ 67-4-1102 - Taxable privilege.

(a) The production by any person in connection with any business for profit, regardless of the form of such profit, of special nuclear material is declared to be a taxable privilege upon which each county and/or municipality in which the special nuclear material is produced may levy such privilege tax by resolution or ordinance of the legislative body in accordance with this part.

(b) Every person exercising such privilege shall be liable for the tax, whether such person's possession of such special nuclear material for purposes of production is by virtue of such person's ownership of the material or is pursuant to a lease, contract, license, loan or otherwise.



§ 67-4-1103 - Tax supplementary.

The tax levied by this part shall be in addition to all other taxes, whether levied in the form of excise, license, or privilege taxes, and shall be in addition to all other fees and taxes levied.



§ 67-4-1104 - Administration by department of revenue.

(a) Administration and collection of the tax shall be by the department in the same manner as other taxes are collected by the state for and on behalf of municipal and county governments.

(b) The commissioner may promulgate rules and regulations necessary and reasonable for the administration of this part.



§ 67-4-1105 - Tax rate.

The rate of the tax levied pursuant to § 67-4-1102 shall be as follows:

(1) The production of special nuclear material shall be taxed in the amount of thirty cents (30cent(s)) for every separative work unit expended within a county of this state;

(2) In addition to the amount of tax computed in subdivision (1), the production of special nuclear material shall be taxed in the amount of one dollar ($1.00) for every separative work unit expended within a municipality of this state.



§ 67-4-1106 - Tax return and payment.

(a) The tax imposed by this part shall be due and payable monthly on the first day of the month next succeeding the month in which the tax accrues.

(b) (1) For the purpose of ascertaining the amount of tax payable, it shall be the duty of each person liable for the tax to transmit to the commissioner a return or returns, as applicable, upon forms provided by the commissioner.

(2) Such return or returns shall be transmitted so that they are received by the commissioner on or before the fifteenth day of the month next succeeding the month in which the tax accrues.

(3) A separate return shall be filed for each county and, additionally, for each municipality within such county in which special nuclear materials are produced during the reporting period.

(4) Each return shall indicate whether it is being filed with respect to the tax computation under § 67-4-1105(1) or (2), and shall designate the county or municipality with respect to which such computation is made.

(5) Each return shall show the month covered by that return, the county and municipality in which the special nuclear material with respect to which the return is filed was produced, the number of separative work units expended within such county or municipality, the amount of tax owed under this part, and such other information as the commissioner may require.

(6) The return shall be accompanied by a remittance covering the amount of tax due as computed by the taxpayer.



§ 67-4-1107 - Delinquency or other violations -- Penalties.

(a) The tax shall become delinquent on the sixteenth day of the month next succeeding the month in which the tax accrues.

(b) (1) Any person liable for the tax who, before the delinquency date, fails to make any return required by this part and pay the full amount of the tax due and payable under this part, shall be liable for a specific penalty in the amount of ten percent (10%) of the tax due, which penalty shall be in addition to other penalties provided in this section.

(2) A further penalty of fifty percent (50%) of the amount of the tax remaining due and unpaid on such delinquency date may be added, if, in the opinion of the commissioner based on reasonable evidence, the nonpayment of the tax or any portion of the tax is due to an intent to evade payment of the tax.

(c) If the nonpayment of the tax is due to an intent to evade payment of the tax, the person liable for the tax under this part may be restrained and enjoined by any court of competent jurisdiction from producing and distributing special nuclear materials in the county or municipality in which the production or distribution with respect to which the tax liability or use took place. Such proceeding shall be instituted in the name of the state by the attorney general and reporter upon the request of the commissioner.

(d) There shall be added to the amounts of tax and penalty due under this part interest in accordance with § 67-1-801.

(e) All such penalties and interest imposed under this part shall be payable to and collectible by the commissioner in the same manner as if they were a part of the tax imposed under this part.

(f) Any person required by this part to make a return, pay a tax, keep records, or furnish information deemed necessary by the commissioner for the computation, assessment, or collection of the tax imposed under this part, and who fails to make the return, pay the tax, keep the records, or furnish the information at the time required by this part, or rules and regulations promulgated by the commissioner under this part, commits a Class B misdemeanor, in addition to other penalties provided by law.

(g) Any person, or any officer, employee, or, in the case of a partnership, member of a partnership, who willfully and fraudulently makes and signs a return that such person, officer, employee or member does not reasonably believe to be true and correct as to every material fact commits a felony and is subject to the penalties prescribed for perjury under the laws of this state.



§ 67-4-1108 - Distribution of revenue.

All revenues collected from each taxpayer under this part shall be allocated in the following manner:

(1) Two percent (2%) of the tax collected from each taxpayer shall be retained by the department and credited to its current service revenue to cover the expenses of administration and collection of the tax and penalties and interest on the tax; and

(2) The remainder shall be remitted to the county and municipality designated on the return filed together with the tax payment, pursuant to § 67-4-1106, or, if the taxpayer fails to follow the provisions of this part, the county or municipality that would have been so designated had the taxpayer acted according to the provisions of this part.






Part 14 - Accommodations for Transients -- Hotel Occupancy

§ 67-4-1401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Consideration" means the consideration charged, whether or not received, for the occupancy in a hotel valued in money, whether to be received in money, goods, labor or otherwise, including all receipts, cash, credits, property and services of any kind or nature without any deduction therefrom whatsoever. Nothing in this definition shall be construed to imply that consideration is charged when the space provided to the person is complimentary from the operator and no consideration is charged to or received from any person;

(2) "Hotel" means any structure or space, or any portion thereof, that is occupied or intended or designed for occupancy by transients for dwelling, lodging or sleeping purposes, and includes any hotel, inn, tourist camp, tourist court, tourist cabin, motel or any place in which rooms, lodgings or accommodations are furnished to transients for consideration;

(3) "Municipality" means an incorporated city that has adopted home rule in accordance with the Constitution of Tennessee, article XI, § 9;

(4) "Occupancy" means the use or possession, or the right to the use or possession, of any room, lodgings or accommodations in any hotel;

(5) "Operator" means the person operating the hotel, whether as owner, lessee or otherwise;

(6) "Person" means any individual, or group of individuals, that occupies the same room; and

(7) "Transient" means any person who exercises occupancy or is entitled to occupancy of any rooms, lodgings or accommodations in a hotel for a period of less than thirty (30) continuous days.



§ 67-4-1402 - Levy of tax authorized.

(a) Each municipality in this state is authorized to levy by ordinance a privilege tax upon the privilege of occupancy in any hotel of each transient in an amount not to exceed five percent (5%) of the consideration charged by the operator.

(b) (1) No ordinance authorizing such privilege tax shall take effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body at two (2) consecutive, regularly scheduled meetings, or unless it is approved by a majority of the number of qualified voters of the municipality voting in an election on the question of whether or not the tax should be levied.

(2) If there is a petition of ten percent (10%) of the qualified voters who voted in the municipality in the last gubernatorial election that is filed with the county election commission within thirty (30) days of final approval of such ordinance by the municipal legislative body, then the county election commission shall call an election on the question of whether or not the tax should be levied in accordance with this section.

(3) The municipal legislative body shall direct the county election commission to call such election, to be held in a regular election or in a special election for the purpose of approving or rejecting such tax levy. The municipality shall pay the cost of any special election.

(4) The ballots used in such election shall have printed on them the substance of such ordinance and the voters shall vote for or against its approval.

(5) The votes cast on the question shall be canvassed and the results proclaimed by the county election commission and certified by it to the municipal legislative body.

(6) The qualifications of voters voting on the question shall be the same as those required for participation in general elections.

(7) All laws applicable to general elections shall apply to the determination of the approval or rejection of this tax levy.



§ 67-4-1403 - Disposition of proceeds.

The proceeds received by the municipality from the tax shall be designated and used for purposes authorized in the ordinance levying the tax.



§ 67-4-1404 - Collection -- Refund.

(a) (1) The tax shall be added by each operator to each invoice that the operator prepares and gives directly, or transmits, to the transient for the occupancy of the operator's hotel.

(2) The tax so invoiced shall be collected from the transient by the operator and remitted to the municipality.

(b) When a person has maintained occupancy for thirty (30) continuous days, that person shall receive from the operator a refund or credit for the tax previously collected from or charged to that person, and the operator shall receive credit for the amount of such tax if previously paid or reported to the municipality.



§ 67-4-1405 - Remittance of tax.

(a) The tax levied shall be remitted by all operators who lease, rent or charge for rooms or spaces in hotels within the municipality, to such officer as may by the ordinance be charged with the duty of collection of that tax, the tax to be remitted to such officer not later than the twentieth day of each month for the preceding month. The operator is required to collect the tax from the transient at the time of the presentation of the invoice for occupancy as may be the custom of the operator, and if credit is granted by the operator to the transient, then the obligation to the municipality entitled to such tax shall be that of the operator.

(b) For the purpose of compensating the operator in accounting for remitting the tax levied pursuant to this part, the operator shall be allowed two percent (2%) of the amount of the tax due and accounted for and remitted to the officer in the form of a deduction in submitting the operator's report and paying the amount due by such operator; provided, that the amount due was not delinquent at the time of payment.



§ 67-4-1406 - Monthly tax return -- Annual audit.

(a) (1) The authorized collector of the tax shall be responsible for the collection of such tax and shall place the proceeds of such tax in accounts for the purposes stated in this part.

(2) A monthly tax return shall be filed under oath with the authorized collector by the operator with such number of copies of the return as such collector may reasonably require for the collection of such tax.

(3) The report of the operator shall include such facts and information as may be deemed reasonable for the verification of the tax due. The form of such report shall be developed by the authorized collector and approved by the municipal legislative body prior to use.

(4) The collector shall audit each operator in the municipality at least once per year and shall report on the audits made on a quarterly basis to the municipal legislative body.

(b) The municipal legislative body is authorized to adopt reasonable rules and regulations for the implementation of this part, including the form for such reports.



§ 67-4-1407 - No advertising of rebates.

No operator of a hotel shall advertise or state in any manner, whether directly or indirectly, that the tax or any part of the tax will be assumed or absorbed by the operator or that it will not be added to the rent, or that if added, any part will be refunded.



§ 67-4-1408 - Delinquent taxes -- Interest and penalty.

(a) Taxes collected by an operator that are not remitted to the authorized collector on or before the due dates shall be delinquent.

(b) An operator shall be liable for interest on such delinquent taxes from the due date at the rate of twelve percent (12%) per annum, and in addition, for the penalty of one percent (1%) for each month or fraction thereof such taxes are delinquent. Such interest and penalty shall become a part of the tax required to be remitted under this part.

(c) Each occurrence of knowing refusal of an operator to collect or remit the tax or knowing refusal of a transient to pay the tax imposed is a Class A misdemeanor, punishable upon conviction by a fine to be imposed separately for each offense, not in excess of fifty dollars ($50.00). Each occurrence shall constitute a separate offense. As used in this subsection (c), "each occurrence" means each day.

(d) Nothing in this section shall be construed to prevent the authorized collector of the tax from pursuing any civil remedy available to the collector by law, including issuing distress warrants and the seizure of assets, to collect any taxes due or delinquent under this part.



§ 67-4-1409 - Records -- Inspection.

It is the duty of every operator liable for the collection of and payment to the municipality of any tax imposed by this part to keep and preserve for a period of three (3) years all records as may be necessary to determine the amount of such tax for which the operator may have been liable for the collection of and payment to the municipality, which records the authorized collector shall have the right to inspect at all reasonable times.



§ 67-4-1410 - Administration and enforcement -- Remedies of taxpayers.

(a) The authorized collector, in administering and enforcing this part, has, as additional powers, those powers and duties with respect to collecting taxes as provided in this title or otherwise provided by law for the county clerks.

(b) Upon any claim of illegal assessment and collection, the taxpayer shall have the remedies provided in this title, it being the intent of this part that the provisions of law that apply to the recovery of state taxes illegally assessed and collected also apply to taxes illegally assessed and collected under the authority of this part; provided, that the authorized collector shall possess those powers and duties as provided in § 67-1-707 for the county clerks.

(c) With respect to the adjustment and settlement with taxpayers, all errors of taxes collected by the authorized collector under the authority of this part shall be refunded by the authorized collector.

(d) Notice of any tax paid under protest shall be given to the authorized collector and the ordinance authorizing levy of the tax shall designate a municipal officer against whom suit may be brought for recovery.



§ 67-4-1411 - Deposit of funds.

The proceeds of the tax authorized by this part shall be allocated to and placed in the general fund or other fund of the municipality to be used for the purposes stated in § 67-4-1403.



§ 67-4-1425 - Limitations on levy of tax.

(a) After May 12, 1988, any private act that authorizes a city or county to levy a tax on the privilege of occupancy of a hotel shall limit the application of such tax as follows:

(1) A city shall only levy such tax on occupancy of hotels located within its municipal boundaries;

(2) A city shall not be authorized to levy such tax on occupancy of hotels if the county in which such city is located has levied such tax prior to the adoption of the tax by the city; and

(3) A county shall only levy such tax on occupancy of hotels located within its boundaries but outside the boundaries of any municipality that has levied a tax on such occupancy prior to the adoption of such tax by the county.

(b) This section shall be applied prospectively only and all private acts levying taxes on the privilege of occupancy of hotels enacted prior to May 12, 1988, shall remain in full force and effect. For the purposes of this section, "enacted" means passed by both houses of the general assembly and signed by the governor and approved in accordance with the Constitution of Tennessee, article XI, § 9.

(c) This section does not apply in any county, excluding any county with a metropolitan form of government, that:

(1) Contains or borders a county that contains an airport designated as a regular commercial service airport in the international civil aviation organization (ICAO) regional air navigation plan; and

(2) Contains a government-owned convention center of at least fifty thousand square feet (50,000 sq. ft.) with an attached, adjoining, or adjacent hotel or motel facility; or

(3) Contains an airport with regularly scheduled commercial passenger service, and the creating municipality of the metropolitan airport authority for the airport is not located within such county. The tax levied on occupancy of hotels by cities located within such a county may only be used for tourism as defined by § 7-4-101;

provided, however, that a municipality located in any county to which this subsection (c) applies shall not be authorized to levy a privilege tax upon the privilege of occupancy in any hotel of each transient in an amount exceeding five percent (5%) of the consideration charged by the operator; provided, further, that, if a municipality located in such county is incorporated under the general law, then such municipality is authorized to levy a privilege tax by ordinance adopted by a two-thirds (2/3) vote of its governing body upon the privilege of occupancy in any hotel of each transient in an amount not to exceed five percent (5%) of the consideration charged by the operator. Such ordinance shall set forth the manner of collection and administration of such privilege tax.

(d) This section shall not apply in any county having a population of not less than eighty thousand (80,000) nor more than eighty-three thousand (83,000), in any county having a population of not less than thirty-five thousand fifty (35,050) nor more than thirty-five thousand seventy (35,070), nor in any county having a population of not less than one hundred eighteen thousand four hundred (118,400) nor more than one hundred eighteen thousand seven hundred (118,700), according to the 1990 federal census or any subsequent federal census.

(e) This section does not apply to any city that has constructed a qualifying project or projects under the Convention Center and Tourism Development Financing Act of 1998, compiled in title 7, chapter 88. Further, § 67-4-503 shall not be applicable to such cities as it relates to the authority to levy an occupancy tax.

(f) This section shall not apply in any county having a population of not less than twenty-five thousand five hundred seventy-five (25,575) nor more than twenty-five thousand eight hundred fifty (25,850), according to the 2000 federal census or any subsequent federal census.

(g) This section shall not apply in any municipality that is located within the boundaries of all of the following three (3) counties: a county having a population of not less than seventy-one thousand three hundred (71,300) nor more than seventy-one thousand four hundred (71,400), a county having a population of not less than nineteen thousand five hundred (19,500) nor more than nineteen thousand seven hundred seventy-five (19,775), and a county having a population of not less than fifty-one thousand nine hundred (51,900) nor more than fifty-two thousand (52,000), all according to the 2000 federal census or any subsequent federal census; provided, that the municipality is authorized to levy a privilege tax by ordinance adopted by a two-thirds (2/3) vote of its governing body upon the privilege of occupancy in any hotel located within the municipality of each transient in an amount not to exceed five percent (5%) of the consideration charged by the operator. The ordinance shall set forth the manner of collection and administration of the privilege tax.

(h) This section shall not apply in any municipality having a population of not less than five thousand two hundred (5,200) nor more than five thousand three hundred (5,300), according to the 2000 federal census or any subsequent federal census, that is located within a county having a population of not less than fifty-one thousand nine hundred (51,900) nor more than fifty-two thousand (52,000), according to the 2000 federal census or any subsequent federal census; provided, that the municipality is authorized to levy a privilege tax by ordinance adopted by a two-thirds (2/3) vote of its governing body upon the privilege of occupancy in any hotel located within the municipality of each transient in an amount not to exceed five percent (5%) of the consideration charged by the operator. The ordinance shall set forth the manner of collection and administration of the privilege tax.

(i) This section shall not apply in any municipality having a population of not less than seven thousand three hundred fifty (7,350) nor more than seven thousand four hundred and ten (7,410), according to the 2000 federal census of population or any subsequent federal census located within a county having a population of not less than twenty-five thousand four hundred and fifty (24,450) nor more than twenty-five thousand five hundred and fifty (25,550), according to the 2000 federal census of population or any subsequent federal census. Any such municipality shall be authorized to levy a privilege tax by ordinance adopted by a two-thirds (2/3) vote of its governing body upon the privilege of occupancy in any hotel located within the municipality of each transient in an amount of the consideration charged by the operator as set by ordinance of the governing body. All proceeds received by the municipality from such tax shall be dedicated solely for tourism development. The ordinance shall further set forth the manner of collection and administration of the privilege tax.

(j) This section shall not apply in any city having a population of not less than six thousand nine hundred (6,900) nor more than seven thousand (7,000), according to the 2010 federal census or any subsequent federal census, that is located within a county having a population of not less than thirty-five thousand six hundred (35,600) nor more than thirty-five thousand seven hundred (35,700), according to the 2010 federal census or any subsequent federal census; provided, that the city is authorized to levy a privilege tax by ordinance adopted by a two-thirds (2/3) vote of its governing body upon the privilege of occupancy in any hotel located within the city of each transient in an amount not to exceed five percent (5%) of the consideration charged by the operator. All proceeds received by the city from such tax shall be dedicated solely for tourism development. The ordinance shall set forth the manner of collection and administration of the privilege tax.

(k) This section shall not apply in any city having a population of not less than thirty-four thousand six hundred (34,600) nor more than thirty-four thousand seven hundred (34,700), according to the 2010 federal census or any subsequent federal census, that is located within any county having a population of not less than eighty thousand nine hundred (80,900) nor more than eighty-one thousand (81,000), according to the 2010 federal census or any subsequent federal census; provided, that the city is authorized, after notice and a public hearing, to levy a privilege tax by ordinance adopted by a two-thirds (2/3) vote of its governing body upon the privilege of occupancy in any hotel located within the city of each transient in an amount not to exceed five percent (5%) of the consideration charged by the operator. The public shall have not less than thirty (30) days to comment on the levying of the tax after receiving notice from the city and before the public hearing. All proceeds received by the city from the tax shall be dedicated solely for tourism development in Maury County. The ordinance shall set forth the manner of collection and administration of the privilege tax.

(l) This section shall not apply in any city having a population of not less than six thousand eight hundred twenty (6,820) nor more than six thousand eight hundred thirty (6,830), according to the 2010 federal census or any subsequent federal census, that is located within any county having a population of not less than thirty-three thousand three hundred (33,300) nor more than thirty-three thousand four hundred (33,400), according to the 2010 federal census or any subsequent federal census; provided, that the city is authorized, after notice and public hearing, to levy a privilege tax by ordinance adopted by a two-thirds (2/3) vote of its governing body upon the privilege of occupancy in any hotel located within the city of each transient in an amount not to exceed five percent (5%) of the consideration charged by the operator. The public shall have not less than thirty (30) days to comment on the levying of the tax after receiving notice from the city and before the public hearing. All proceeds received by the city from the tax shall be used for tourism development purposes. The ordinance shall set forth the manner of collection and administration of the privilege tax.

(m) This section shall not apply in any county having a population of not less than thirteen thousand seven hundred (13,700) nor more than thirteen thousand seven hundred fifty (13,750), according to the 2010 federal census or any subsequent federal census; provided, that the county is authorized to levy a privilege tax by resolution adopted by a two-thirds (2/3) vote of its governing body upon the privilege of occupancy in any hotel of each transient in an amount not to exceed five percent (5%) of the consideration charged by the operator. The resolution shall set forth the manner of collection and administration of the privilege tax.

(n) Notwithstanding this part to the contrary, by ordinance adopted by a two-thirds (2/3) vote of its legislative body, any municipality having a population of not less than sixty-three thousand (63,000) nor more than sixty-three thousand five hundred (63,500), according to the 2010 federal census or any subsequent federal census, is authorized to adjust the rate of the municipality's privilege tax upon the privilege of occupancy in any hotel located within the municipality of each transient; provided, however, any adjustment shall be made one (1) time only and shall not exceed two percent (2%) of the consideration charged to the transient by the operator. Any proceeds received by the municipality from any adjustment in the rate shall be used solely for tourism.






Part 15 - Beneficial Use Tax [Repealed]



Part 16 - Pre-Disposal Fee

§ 67-4-1601 - Administration and collection.

The pre-disposal fee imposed by this part shall be in addition to all privilege taxes elsewhere imposed. The fee imposed by this part shall be administered and collected by the commissioner of revenue.



§ 67-4-1602 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of revenue;

(2) "Dealer" means every person engaged in the sale of new tires in this state, including persons making sales by mail or common carrier into Tennessee and having a constitutional nexus with Tennessee for sales tax purposes;

(3) "Department" means the department of revenue;

(4) "Motor vehicle" means any vehicle used in the transportation of persons or property on streets or highways, including automobiles, motorcycles, trucks, trailers, semi-trailers and truck/semi-trailer combinations, and also including farm tractors, trailers and machinery, but not including vehicles propelled solely by human muscular power, such as bicycles;

(5) "New tire" means a tire that has not previously been used in the regular operation of a motor vehicle and does not include a tire that has been recapped or retreaded;

(6) "Retail sale" means every sale of new tires for any purpose other than resale;

(7) "Sale" means any transfer of title or possession, or both, exchange, barter, lease or rental, conditional or otherwise, in any manner or by any means whatsoever, of new tires, but does not include the sale of new tires as a component part of a new or used motor vehicle;

(8) "Sale for resale" means every sale for the purpose of resale and not for use and consumption that is properly supported by a sales tax resale certificate; and

(9) "Tire" means a continuous solid or pneumatic rubber covering encircling the wheel of a motor vehicle.



§ 67-4-1603 - Amount of fee -- Tires sold for delivery outside of Tennessee.

(a) A pre-disposal fee in the amount of one dollar and thirty-five cents ($1.35) per tire is imposed on each person exercising the privilege of making retail sales of new tires in this state.

(b) A person who is subject to and pays this fee is not liable for the fee for tires sold for delivery outside of this state.



§ 67-4-1604 - Special disposal fee or surcharge -- Imposition by counties prohibited -- Applicable fees and surcharges.

Notwithstanding any provision of title 5, a county may not impose any special disposal fee or surcharge on tires in addition to the fee imposed by § 67-4-1603. Tires shall be subject to the same tipping fee and other surcharges authorized by § 68-211-835 as are imposed on other wastes.



§ 67-4-1605 - Retail sale of new tires -- Registration.

Every person desiring to engage in the retail sale of new tires shall register for each place of business with the commissioner upon forms prescribed and furnished by the commissioner.



§ 67-4-1606 - Fee payable for quarterly periods -- Quarterly returns -- Fee credits -- Failure to file return and/or pay fee.

(a) The fee imposed by this part shall be payable for quarterly periods as follows:

(1) January 1 through March 31;

(2) April 1 through June 30;

(3) July 1 through September 30; and

(4) October 1 through December 31.

(b) It is the duty of all dealers, on or before the twenty-fifth day of the month immediately following the close of the periods set out in subdivisions (a)(1)-(4), to transmit to the commissioner, upon forms prescribed and furnished by the commissioner, returns showing the gross number of new tires sold at retail during the preceding quarter. A separate return shall be filed for each separate location or place of business.

(c) The return shall be accompanied by payment of all fees due.

(d) Failure to file the return or pay the fee, or both, due under this part prior to the date provided by this section shall cause the fee to become subject to interest as provided in § 67-1-801. When any dealer fails to timely file the return required by this section or fails to timely pay any amount shown to be due on the return, the penalty provided in § 67-1-804(a) shall apply. Notwithstanding § 67-1-804(b) or any other law to the contrary, when any dealer fails to report and pay the total amount of the fee determined to be due by the commissioner, there shall be imposed a penalty in the amount of fifty percent (50%) of the unpaid amount. If the failure is determined by the commissioner to be due to fraud, the penalty provided in § 67-1-804(c) shall apply. The penalty imposed by this subsection (d) shall be subject to the waiver provisions provided in § 67-1-803.



§ 67-4-1607 - Fee credit for returned tires.

Each dealer shall be allowed a credit against the fee for tires that are returned and the purchase price fully refunded; provided, that the fee imposed by this part was previously remitted on the sale.



§ 67-4-1608 - New tires for resale -- Use and consumption by dealer.

Any dealer purchasing new tires for resale without the payment of the fee, and subsequently withdrawing the tires from inventory for such dealer's own use and consumption, must remit the fee on the tires on such dealer's own return.



§ 67-4-1609 - Motor vehicle leasing companies.

A motor vehicle leasing company, when purchasing new tires for resale in the form of a lease, must remit the fee on the tires when the tires are first put to use in this state.



§ 67-4-1610 - Fee deduction -- Amount.

(a) For the purpose of compensating the dealer in accounting for and remitting the fee, a dealer shall be allowed a deduction of the fee due, reported and paid to the department in the amount of ten cents (10cent(s)) per tire reported on the return. No deduction from the fee shall be allowed if any such report or payment of the surcharge is delinquent.

(b) (1) Notwithstanding Chapter 994 of the Public Acts of 2000, or any other law to the contrary, the remaining amount of the fee levied by § 67-4-1603 that is not retained by the dealer pursuant to subsection (a) shall be allocated as follows:

(A) If a county does not have a tire grant contract with the department of environment and conservation pursuant to the tire grant program administered under § 68-211-867, one dollar ($1.00) per tire sold in that county shall be sent directly by the commissioner of revenue to such county to be used for beneficial end use of waste tires in accordance with § 68-211-867 and not used for any other purposes. The remaining balance of the fee shall be allocated to the solid waste management fund established by § 68-211-821. The county shall include in its annual progress report to the department of environment and conservation pursuant to § 68-211-814(a) data on how many waste tires it manages and what is done with them; or

(B) If a county has a tire grant contract with the department of environment and conservation pursuant to the tire grant program administered under § 68-211-867, or had such a tire grant contract that was in effect at the time the fee was imposed, the remainder of the fee per tire sold in that county shall be allocated to the solid waste management fund established by § 68-211-821. The department of environment and conservation shall return a minimum of one dollar ($1.00) per tire sold in such counties to the county under its grant contract. If the grant contract either does not allow the department of environment and conservation to return a minimum of one dollar ($1.00) per tire sold in a county to such county, or would require repayment of any such funds, the department of environment and conservation shall return a minimum of one dollar ($1.00) per tire sold in such county to the county through additional grants, unrelated to the tire grant contract, for beneficial end use of waste tires in accordance with § 68-211-867 and not used for any other purposes. Such counties are not required to submit any additional workplan, budget, or other similar document. Any such additional grants shall be based on one dollar ($1.00) per tire sold in the county minus any amounts returned under the tire grant contract. The county shall include in its annual progress report to the department of environment and conservation pursuant to § 68-211-814(a) data on how many waste tires it manages and what is done with them.

(2) It is the purpose of this subsection (b) to require that a minimum of one dollar ($1.00) of the one dollar and thirty-five cents ($1.35) per tire pre-disposal fee be returned to the county in which the fee was imposed regardless of whether the county has a tire grant contract with the department of environment and conservation.



§ 67-4-1611 - Severability.

If any provision of this part or the application of this part to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the part that can be given effect without the invalid provision or application, and to that end this part is declared to be severable.



§ 67-4-1612 - Rules.

The commissioner is authorized to promulgate rules to administer the fee provided by this part. All such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 17 - Occupation Tax

§ 67-4-1701 - Privilege tax established -- Collection.

The engaging in any vocation, profession, business or occupation named in this part is declared to be a privilege taxable by the state alone. The privilege tax established in this part shall be collected by the commissioner of revenue and deposited into the state general fund, except as otherwise provided for in this part.



§ First - of 2 versions of this section

67-4-1702. Occupations subject to tax. [Effective until June 1, 2016. See the version effective on June 1, 2016.]

(a) There is levied a tax on the privilege of engaging in the following vocations, professions, businesses or occupations:

(1) Persons registered as lobbyists pursuant to § 3-6-302;

(2) Persons licensed or registered under title 48, chapter 1 as:

(A) Agents;

(B) Broker-dealers; and

(C) Investment advisers;

(3) Persons licensed or registered under title 62 as:

(A) Accountants;

(B) Architects;

(C) Brokers, as defined in § 62-13-102;

(D) Engineers; and

(E) Landscape architects.

(4) Persons licensed or registered under title 63 as:

(A) Audiologists;

(B) Chiropractors;

(C) Dentists;

(D) Optometrists;

(E) Osteopathic physicians;

(F) Pharmacists;

(G) Physicians;

(H) Podiatrists;

(I) Psychologists;

(J) Speech pathologists; and

(K) Veterinarians;

(5) Persons licensed as attorneys by the supreme court of Tennessee;

(6) Persons registered as athlete agents pursuant to title 49, chapter 7, part 21; and

(7) Persons employed as players on any franchise of the National Basketball Association (NBA) for more than fifteen (15) days in the tax period who are on the roster for any NBA regular season game within the boundaries of the state. For purposes of this subdivision (a)(7), "roster" means the list of players present in this state and eligible to participate in games, regardless of whether the player actually participates in the game.

(b) The tax levied by this section does not apply to any accountant, engineer, architect, landscape architect, or real estate broker who presents to the appropriate board a certified affidavit attesting to such person's inactive status in the practice of such profession.

(c) The tax levied by this section does not apply to any pharmacist who presents to the Tennessee board of pharmacy a certified affidavit attesting to such person's inactive status in the practice of such profession.



§ Second - of 2 versions of this section

67-4-1702. Occupations subject to tax. [Effective on June 1, 2016. See the version effective until June 1, 2016.]

(a) There is levied a tax on the privilege of engaging in the following vocations, professions, businesses or occupations:

(1) Persons registered as lobbyists pursuant to § 3-6-302;

(2) Persons licensed or registered under title 48, chapter 1 as:

(A) Agents;

(B) Broker-dealers; and

(C) Investment advisers;

(3) Persons licensed or registered under title 62 as:

(A) Accountants;

(B) Architects;

(C) Brokers, as defined in § 62-13-102;

(D) Engineers; and

(E) Landscape architects.

(4) Persons licensed or registered under title 63 as:

(A) Audiologists;

(B) Chiropractors;

(C) Dentists;

(D) Optometrists;

(E) Osteopathic physicians;

(F) Pharmacists;

(G) Physicians;

(H) Podiatrists;

(I) Psychologists;

(J) Speech pathologists; and

(K) Veterinarians;

(5) Persons licensed as attorneys by the supreme court of Tennessee;

(6) Persons registered as athlete agents pursuant to title 49, chapter 7, part 21; and

(7) [Deleted by 2014 amendment, effective June 1, 2016.]

(b) The tax levied by this section does not apply to any accountant, engineer, architect, landscape architect, or real estate broker who presents to the appropriate board a certified affidavit attesting to such person's inactive status in the practice of such profession.

(c) The tax levied by this section does not apply to any pharmacist who presents to the Tennessee board of pharmacy a certified affidavit attesting to such person's inactive status in the practice of such profession.

§ First - of 2 versions of this section

67-4-1703. Amount of tax -- When due and payable. [Effective until June 1, 2016. See the version effective on June 1, 2016.]

(a) The privilege tax established by this part is four hundred dollars ($400) annually. The privilege tax is due and payable on June 1 of each year. Taxes paid after June 1 are delinquent.

(b) Any person who is licensed or registered for two (2) or more professions taxed pursuant to this part shall not be required to pay more than one (1) tax in the amount of four hundred dollars ($400).

(c) (1) No tax owed under this part by a person in the armed forces of the United States, or called into active military service of the United States, as defined in § 58-1-102, from a reserve or national guard unit, shall be due until one hundred eighty (180) days following the conclusion of hostilities in which such person is actually engaged outside the United States or one hundred eighty (180) days after such person is transferred from the theater of operations of such hostilities, whichever is sooner.

(2) A person claiming this delay shall present proof, satisfactory to the commissioner, of such person's deployment and stationing outside the United States during a period of hostilities and proof of such person's return from such deployment.

(3) This subsection (c) shall expressly apply to personnel stationed outside the United States during Operation Enduring Freedom or other hostilities where the military personnel are entitled to combat compensation as determined by the United States department of defense.

(d) Notwithstanding subsection (a) or (b), the annual privilege tax established by this part payable by any player defined in § 67-4-1702(a)(7) in any tax year shall be two thousand five hundred dollars ($2,500) per game with a three (3) game annual cap. For purposes of this subsection (d), "tax year" means June 1 through May 30, and the privilege tax is due and payable on June 1 following the end of the tax year. Taxes paid after June 1 are delinquent.

(e) All privilege taxes collected by the commissioner pursuant to § 67-4-1702(a)(7) from any National Basketball Association (NBA) player shall be deposited into a municipal government fund located in the same municipality as the indoor sports facility in which the game was played. For counties with metropolitan forms of government, the funds shall be held for the exclusive use of currently existing entities attached to committees provided for in § 7-4-202(d). For all other municipalities, the funds shall be held for the exclusive use of the convention and visitors bureau in the municipality. Amounts allocated pursuant to this subsection (e) shall be used exclusively for the payment of, or the reimbursement of, as directed by the facility manager, expenses associated with securing current, expanded or new events for indoor sports facilities owned by a municipal agency formally designated by the municipality, in accordance with the Sports Authorities Act of 1993, compiled in title 7, chapter 67.

(f) Nothing in this section shall be construed as creating a payroll tax.

§ Second - of 2 versions of this section

67-4-1703. Amount of tax -- When due and payable. [Effective on June 1, 2016. See the version effective until June 1, 2016.]

(a) The privilege tax established by this part is four hundred dollars ($400) annually. The privilege tax is due and payable on June 1 of each year. Taxes paid after June 1 are delinquent.

(b) Any person who is licensed or registered for two (2) or more professions taxed pursuant to this part shall not be required to pay more than one (1) tax in the amount of four hundred dollars ($400).

(c) (1) No tax owed under this part by a person in the armed forces of the United States, or called into active military service of the United States, as defined in § 58-1-102, from a reserve or national guard unit, shall be due until one hundred eighty (180) days following the conclusion of hostilities in which such person is actually engaged outside the United States or one hundred eighty (180) days after such person is transferred from the theater of operations of such hostilities, whichever is sooner.

(2) A person claiming this delay shall present proof, satisfactory to the commissioner, of such person's deployment and stationing outside the United States during a period of hostilities and proof of such person's return from such deployment.

(3) This subsection (c) shall expressly apply to personnel stationed outside the United States during Operation Enduring Freedom or other hostilities where the military personnel are entitled to combat compensation as determined by the United States department of defense.

(d) [Deleted by 2014 amendment, effective June 1, 2016.]

(e) [Deleted by 2014 amendment, effective June 1, 2016.]

(f) Nothing in this section shall be construed as creating a payroll tax.



§ 67-4-1704 - Penalties and interest.

(a) Penalties and interest shall be assessed and collected by the commissioner of revenue on delinquent or deficient taxes in accordance with chapter 1 of this title.

(b) At the time the department of revenue assesses the tax liability, including any applicable penalty and interest, the department shall notify the taxpayer in writing that the failure to cure the tax delinquency or deficiency prior to the renewal date of the license or registration may result in the appropriate licensing board or agency holding the taxpayer's application for renewal of the license or registration in abeyance.

(c) For purposes of this section, "cure" means:

(1) Payment in full of the tax delinquency or deficiency, including any accrued penalty and interest;

(2) Entering into an agreement with the department to pay the tax liability in installments over an extended period, or other agreement acceptable to the department and the taxpayer; or

(3) The abatement of the tax liability by the department as required by law.

(d) The commissioner of revenue shall on a monthly basis compile and transmit to the appropriate licensing board or agency a list of taxpayers who are delinquent ninety (90) days or more from the due date of the tax and have either not pursued a remedy under § 67-1-1801 or remain liable for such tax at the conclusion of such remedy; provided, however, that such list shall not include any taxpayer who has made all installment payments due and payable under an agreement with the department to pay the tax liability in installments over an extended period. The appropriate licensing board or agency shall not process and shall hold in abeyance the application for renewal of the license or registration of any taxpayer appearing on the list.

(e) Any taxpayer whose application for renewal of the license or registration is held in abeyance under subsection (d) may, upon curing the tax delinquency or deficiency as defined in subsection (c), obtain a tax clearance from the department. Upon receipt of the tax clearance, the appropriate licensing board or agency shall resume processing the taxpayer's application for the renewal of the license or registration in accordance with applicable rules and regulations.

(f) The Supreme Court has established rules to suspend the license of an attorney who fails to pay the privilege tax. The Supreme Court is encouraged to establish additional rules, as the court may determine necessary, to further promote the timely payment of the tax by licensed attorneys.



§ 67-4-1705 - Tax not a regulatory fee.

The taxes levied by this part shall not be construed to be a regulatory fee.



§ 67-4-1706 - Additional tax.

The taxes levied by this part are in addition to all other taxes and fees levied by law.



§ 67-4-1707 - Rules and regulations.

The commissioner of revenue is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement, administer and enforce this part.



§ 67-4-1708 - Applicability.

(a) The privilege tax levied by this part upon the privilege of engaging in certain occupations requiring registration or a license do not apply to a person so registered or licensed, if the person is inactive or retired pursuant to the regulations of the appropriate licensing board.

(b) Notwithstanding any provisions of this part to the contrary, any professional fee levied by this part upon persons licensed as real estate brokers shall be levied only upon such licensees who act as principal brokers pursuant to § 62-13-309.

(c) Notwithstanding any provision of this part or any other law to the contrary, the privilege tax levied by this part does not apply to any person who is in the armed forces of the United States, or is called into active military service of the United States, as defined in § 58-1-102, from a reserve or national guard unit, for more than one hundred eighty (180) days during the three hundred sixty five (365) days prior to the due date of the tax set forth in § 67-4-1703(a).



§ 67-4-1709 - Liability for tax by certain individuals -- Employer's option to remit.

(a) Each individual licensed or registered to engage in a vocation, profession, business, or occupation listed in § 67-4-1702(a) shall be liable for the tax. Any employer, including any governmental entity, may choose to remit the tax imposed by this part on behalf of persons subject to the tax who are employed by such employer.

(b) State agencies, including without limitation the University of Tennessee and the state university and community college system, are authorized to pay the privilege tax levied in this part on behalf of full-time state employees who are subject to the tax and who use the certification in their job duties, if an appropriation for such purpose is made in the general appropriations act. The payment by a state department or agency is subject to approval by the department or agency head and to this part.



§ 67-4-1710 - Exemption for medical practitioners issued a special volunteer license for practice at a free health clinic.

A medical practitioner who has been issued a special volunteer license for practice at a free health clinic, as such terms are defined in title 63, chapter 1, part 2, shall be exempt from the tax imposed by this part.



§ 67-4-1711 - Implementation of professional privilege tax incentive for participation in college savings plans.

(a) The department shall assist the board of trustees of the baccalaureate education system trust fund program in the implementation a professional privilege tax incentive established under § 49-7-805(4) that shall include, but not be limited to, college savings plan inserts in the department's professional privilege tax notifications, providing college savings plan incentives information with any web site tax payment form, sending other notifications about college savings incentives by electronic means, and providing information about college savings incentives through any other web-based means.

(b) For any insert included in the mailing of renewal notices that causes the total postal weight to be over one ounce (1 oz.) as permitted by the United States postal service, the board of trustees of the baccalaureate education system trust fund program shall pay the increased cost of mailing.






Part 18 - Services Tax [Expired]



Part 19 - Rental Car Tax

§ 67-4-1901 - Collection and remittance of surcharge or tax -- Definition.

(a) Businesses engaged in the rental of motor vehicles shall collect and remit a three percent (3%) surcharge or tax on charges for the retail rental of any private passenger motor vehicle or a vehicle with a maximum gross weight rating classification of Class Four (4) or under as defined by § 55-4-113 or trailers as defined in § 55-1-105 for periods of thirty-one (31) days or less when the vehicle is delivered to the renter in this state. The surcharge or tax shall apply to the gross proceeds from the rental agreement, excluding any sales taxes imposed by chapter 6 of this title.

(b) Any charges related to the rental, including gas, insurance, and other related charges shall be included in the gross proceeds subject to the surcharge or tax, whether or not set out in a separate contract. The surcharge or tax shall not be included in the tax base for purposes of taxes imposed by chapter 6 of this title.

(c) As used in this part, "commissioner" means the commissioner of revenue.



§ 67-4-1902 - Filing of quarterly returns and remittances.

Quarterly returns and remittances shall be filed by each business with the commissioner on or before the fifteenth day of the month following the close of the quarter, upon forms prescribed, prepared and furnished by the commissioner.



§ 67-4-1903 - Credit against surcharge or tax.

A credit shall be allowed against the surcharge or tax collected for county wheel taxes, municipal fees and fees for registration, title, data processing and transaction and clerk's fees for issuance of documents. The credit shall be calculated on an annual basis for all county wheel taxes, municipal fees and fees for registration, title, data processing and transaction and clerk's fees for issuance of documents paid for vehicles registered in Tennessee by the business.



§ 67-4-1904 - Regulations.

The commissioner shall promulgate those regulations necessary to implement this part.



§ 67-4-1905 - Disposition of revenues.

(a) All revenue received by the commissioner from this surcharge or tax shall be deposited into the state general fund, except as provided in subsection (b).

(b) In each fiscal year, one and one-half million dollars ($1,500,000) shall be allocated to the department of safety to be used exclusively to train, equip, and pay members of the Tennessee highway patrol.



§ 67-4-1906 - Exemptions.

This part does not apply to the rental of motor vehicles to a church, or the rental of motor vehicles to a nonprofit religious organization that has received a determination of exemption from the internal revenue service under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3), and is currently operating under it; provided, that the church or nonprofit religious organization holds a current certificate of sales or use tax exemption from the department of revenue pursuant to § 67-6-322.



§ 67-4-1907 - Local tax.

(a) In addition to the state tax provided in § 67-4-1901, any county that meets the requirements of subsection (d) is authorized to levy a surcharge or tax of two percent (2%) of the gross proceeds derived from the lease or rental of any passenger motor vehicle, truck or trailer for periods of thirty-one (31) days or less; provided, that such surcharge or tax shall not apply to an automobile rented by an insurance company as a replacement vehicle for a policy holder or by a business that rents a truck or trailer for the purpose of transporting goods, or by any individual or business that rents a vehicle as a replacement while the renter's vehicle is being repaired, replaced or serviced; provided, further, that the individual presents to the renter upon return of the rented vehicle a copy of the repair or service invoice or signs a statement under penalty of perjury that the lease or rental of the vehicle is used as a replacement for a vehicle that is being repaired, replaced, or serviced. The surcharge or tax shall not apply to any vehicle rental transaction in which an entity whose principal business activity is the sale and service of new and used motor vehicles is a party. This surcharge or tax shall apply to the gross proceeds from the rental agreement, excluding any sales taxes imposed by chapter 6 of this title. The surcharge or tax shall be subject to the exemptions provided in § 67-4-1906. The surcharge or tax shall not be subject to the credit provided in § 67-4-1903 and shall be implemented consistent with the existing tax policies and procedures of the department of revenue.

(b) This tax or surcharge shall be in addition to any tax, fee or license imposed directly or indirectly.

(c) (1) The tax shall be collected from the customer at the time of the presentation of the invoice for the rental, whether prior to delivery or after return of the vehicle.

(2) Monthly returns and remittances shall be filed by each business with the county clerk not later than the twentieth day of each month for the preceding month upon forms prescribed, prepared and furnished by the county.

(3) The county clerk in administering and enforcing the surcharge or tax shall additionally have those powers and duties with respect to collecting taxes as provided in this title, including, but not limited to, the collection of interest and penalties on businesses to the same extent and manner provided in § 67-4-1408 with respect to the hotel occupancy tax, or as otherwise provided by law.

(d) All revenue received by the county from this surcharge or tax shall be deposited into a county fund entitled the NBA arena fund which shall be used for the purpose of paying the costs incurred in modification or construction of an arena facility for a National Basketball Association (NBA) member professional basketball team. In the event that a city within the county participates jointly with the county in the contribution of capital expenditures for construction of such an arena facility, the revenue from this surcharge or tax shall be applied and allocated as follows:

(1) The revenue from such tax shall first be applied to payment of bonded indebtedness, principal and interest, including expenses of the bond sale or sales, incurred by both the county and the city, or by either of them, for construction of such facilities and such revenue shall be allocated between the county and the city in such amounts necessary to meet the fiscal debt service requirements each year of both if there are sufficient funds. Such allocation shall be based upon actual bonded indebtedness incurred for such purpose, without deduction or offset due to any grant, credit or benefit that either government entity may be entitled by law to receive in connection with, or as a result of, such capital expenditures, such as any grant, credit or benefit accruing under the federal housing and urban renewal statutes.

(2) Beginning on June 30 of the first full year of collection of this tax and on the same date of each year thereafter, the county shall calculate and pay over to the city that amount due such city from the proceeds of this surcharge or tax during the fiscal year then ending. Revenue derived from the levy of this tax during the first year in which the tax is levied shall be carried over for use in the next ensuing fiscal year in the payment of the allocable amounts to the county and the city.

(3) If, at the close of any fiscal year, the revenue from such tax shall not be sufficient to meet the total debt service of both the county and the city for bonded indebtedness incurred for construction of such arena facility, the available revenue from this tax shall be allocated between the county and the city in the same direct proportion as such bonded indebtedness of each bears to the total of such bonded indebtedness of both, calculated upon the basis of the total principal amount of all such bonds that have been issued by the county and the city at any time prior to the close of that fiscal year; provided, that the balance, if any, of such debt service of either the county or the city not paid by revenue of this tax at the end of each fiscal year shall be accumulated by each in a separate deficit account that shall bear simple interest at the same rate as the bonds issued by each such governmental entity for construction of such facilities.

(4) If the revenue from such tax in any fiscal year exceeds the total of such debt service requirements for that year, such surplus revenue thus accruing may be retained by the county as a sinking fund for such future debt service requirements or such surplus may be applied to the reduction of the deficit accounts of the county and the city in the same proportion as provided in subdivision (d)(3).

(5) In the event the total bonded indebtedness incurred for construction of such arena facility by either the county or the municipality shall be paid in full as to bond principal and interest, including expenses of the bond sale or sales, and some portion of such bonded indebtedness of one (1) governmental entity remains unpaid, then that governmental entity whose bonded indebtedness has been satisfied in full shall cease, for the time being, to share in the revenue of this tax, and the total revenue from this tax shall be applied toward payment of such outstanding bonded indebtedness of the other governmental entity. For purposes of this subdivision (d)(5) only, the bonded indebtedness of either the county or the city shall be considered paid in full whenever the bonded indebtedness obligation to the holders of such obligation shall have been satisfied in full, even though such obligations may have been paid in part from sources other than the revenue from this tax.

(e) Upon the total of such bonded indebtedness of both the county and the city being paid in full, including principal and interest, and including expenses of the bond sale or sales, then the revenue from this surcharge or tax, together with any surplus revenue accumulated in accordance with subdivision (d)(4), shall next be applied to the county and the city's accumulated deficit accounts as provided in subdivision (d)(3). For purposes of this subsection (e) only, the revenue and surplus, if any, shall be allocated between the county and the city in the same direct proportion that such deficit account of each bears to the total of such deficit accounts of both governmental entities. Upon one (1) of such governmental entities being reimbursed in full, including principal and interest on such deficit account, with a balance of the deficit account of the other governmental entity remaining unreimbursed, then the total revenue from this surcharge or tax shall, for the time being, be applied to reimbursement of the deficit account of that governmental entity whose account remains unpaid.

(f) When both the county and the municipality shall have been reimbursed in full for principal and interest for such deficit accounts, in accordance with subsection (e), then the revenue from this tax shall next be applied to reimburse both the county and the city for capital expenditures for construction of such facilities made from sources other than the proceeds of bonded indebtedness, including, but not limited to, capital expenditures made from general revenues, sinking funds for capital improvements, and contributions in-kind of real or personal property. For purposes of this subsection (f) only, the revenue from this tax or surcharge, together with and including any surplus in the NBA arena fund, shall be allocated fifty percent (50%) to the county and fifty percent (50%) to the city. When either of such governmental entities shall be reimbursed in full for all such capital expenditures for construction of such facilities, then the total revenue from this tax or surcharge shall be applied to reimbursement of the other governmental entity for such capital expenditures. Upon both the county and the municipality being reimbursed in full for capital expenditures for construction of such facilities, the county's taxing resolution shall be repealed and this surcharge or tax shall no longer be levied; provided, that any funds remaining in the NBA arena fund, after all obligations imposed under this section shall have been fulfilled, shall be paid over to any governmental board or agency responsible for operation of the arena facility for use by it in the promotion and advertisement of the auditorium convention center facilities.

(g) Notwithstanding any other provision of this section to the contrary, in the event that the county and a city within the county shall create or have created a sports authority pursuant to title 7, chapter 67, and such sports authority issues bonds, including refunding bonds, for the purpose of paying the costs incurred in the modification or construction of an arena facility for an NBA member professional basketball team, then all revenues received by the county from the surcharge or tax deposited into the NBA arena fund shall be transferred no less than monthly to a fund of the sports authority to be applied to the punctual payment of the principal and interest on such bonds, required reserves, administrative costs, and capital repair or improvement costs payable by the sports authority in connection with the arena facilities. In the event the revenue from such tax deposited with the sports authority in any fiscal year exceeds the payment of principal and interest on such bonds, required reserves, administrative costs and capital repair or improvement costs payable by the sports authority in such year, then such surplus revenue shall be deposited with the sports authority to be held in a fund to be applied to such future costs of the sports authority. In the event the total bonded indebtedness incurred for the construction of such arena facility by the sports authority shall be paid in full as to bond principal and interest, including expenses of the bond sale or sales and other remaining costs payable by the sports authority in connection with such arena facility, then the total revenue from this tax shall be applied in the manner set forth in subsection (d), and shall terminate at the time set forth in subsection (f). For purposes of this subsection (g) only, the bonded indebtedness of the sports authority shall be considered paid in full whenever the bonded indebtedness obligation to the holders of such obligation shall have been satisfied in full, even though such obligation may have been paid in part from sources other than the revenue of this tax.



§ 67-4-1908 - Local tax for the convention center fund.

(a) (1) In addition to the state tax provided in § 67-4-1901, a metropolitan government having a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, is authorized to levy a surcharge or tax of one percent (1%) of the gross proceeds derived from the lease or rental of any passenger motor vehicle, truck, or trailer for a period of five (5) days or less; provided, that the surcharge or tax shall not apply to any automobile rented as a replacement vehicle, the cost of which is covered by insurance or by a business that rents a truck or trailer for the purpose of transporting goods, or by any individual or business that rents a vehicle as a replacement while the renter's vehicle is being repaired, replaced, or serviced; provided, further, that the individual presents to the renter upon return of the rented vehicle a copy of the repair or service invoice or signs a statement under penalty of perjury that the lease or rental of the vehicle is used as a replacement for a vehicle that is being repaired, replaced, or serviced. The surcharge or tax shall not apply to any vehicle rental transaction in which an entity whose principal business activity is the sale and service of new and used motor vehicles is the renter. This surcharge or tax shall apply to the gross proceeds from the rental agreement, excluding any sales tax imposed by chapter 6 of this title. The surcharge or tax shall be subject to the exemptions provided by § 67-4-1906. The surcharge or tax shall not be subject to the credit provided in § 67-4-1903 and shall be implemented consistent with the existing tax policies and procedures of the department of revenue and of the remainder of this chapter.

(2) The surcharge or tax in subdivision (a)(1) shall only be effective upon the adoption of an ordinance by the metropolitan council to impose the surcharge or tax.

(b) All revenue received by the metropolitan government from the surcharge or tax in subsection (a) shall be deposited into a metropolitan fund entitled "the convention center fund," which shall be used for the purpose of paying costs incurred in modification or construction of a publicly owned convention center in excess of four hundred million dollars ($400,000,000) of cost within the territory of the metropolitan government. If the revenue from the surcharge or tax in any fiscal year exceeds the total of the debt service requirements for that year, the surplus revenue thus accruing shall be retained by the metropolitan government as a reserve fund for future debt service requirements.

(c) In the event the total bonded indebtedness incurred for the construction of the convention center facility by the metropolitan government shall be paid in full as to bond principal and interest, including expenses of the bond sale or sales, the metropolitan government's taxing resolution shall be repealed and this surcharge or tax shall no longer be levied; provided, however, that any funds remaining in the reserve fund after all obligations imposed under this section have been fulfilled, shall be used by the governmental board or agency responsible for operation of the convention center for use by it in the promotion and advertisement of the convention center facilities.

(d) For the purposes of this section, "convention center" means any land, improvement, structure, building or part of a building comprised of facilities for conventions, public assemblies, conferences, trade exhibitions or other business, social, cultural, scientific and public interest events, along with any associated hotel accommodations; transportation infrastructure; tourism, theatre, retail business and commercial office space facilities; parking facilities or any other structure or facility constructed, leased, equipped, renovated or acquired for any of the purposes set forth in this chapter, and also includes, but is not limited to, parks, greenways, open spaces, roads, streets, highways, curbs, bridges, flood control facilities and utility services, such as water, sanitary sewer, electricity, gas and natural gas and telecommunications that are constructed, leased, equipped, renovated or acquired as a supporting system or facility for any of the purposes set forth in title 7, chapter 89; provided, that any such supporting system or facility is dedicated for public use.






Part 20 - Excise Tax Law of 1999

§ 67-4-2002 - Tax for state purposes only.

The tax imposed in this part is a state tax for state purposes only and no county, municipality or taxing district shall have power to levy any like tax.



§ 67-4-2003 - Administration by department of revenue -- Forms and reports.

(a) The supervision and collection of the tax imposed by this part is under the direction of the department of revenue, and such department has the authority and power to prescribe forms upon which entities liable for the tax imposed shall make reports of such facts and information as will enable the commissioner to ascertain the correctness of the amount reported and paid by such entities.

(b) The commissioner may, within the commissioner's discretion, require any taxpayer to file with its Tennessee excise tax return, a copy of the federal tax forms filed with the internal revenue service for the same tax year.

(c) All persons subject to the tax imposed by this part shall register with the department of revenue by completing and filing a registration information form prescribed by the department. Such form shall be filed with the department within sixty (60) days after July 1, 1999, or within fifteen (15) days after the date the person becomes subject to the tax, whichever date occurs last; provided, that persons registered under prior law, or who have filed a return under prior law, are not required to register for the tax imposed by this part.



§ First - of 2 versions of this section

67-4-2013. Apportionment -- Special provisions. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) If the principal business in this state is that of a common carrier of persons or property for hire, then the appropriate ratios shall be as follows:

(1) Railroads. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The gross receipts from railway operations on business beginning and ending inside this state without entering or passing through any other state as compared with its entire gross receipts from such operations in and outside the state; and

(B) The mileage owned and operated inside Tennessee, plus mileage leased and operated inside Tennessee, as compared with the total of such mileage in and outside the state;

(2) Motor Carriers. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The gross receipts from operations on business beginning and ending in this state without entering or passing through any other state as compared with its entire gross receipts from such operations in and outside the state; and

(B) The ratio of the total franchise miles, or odometer miles, if there are no franchise miles, to which it holds or uses under lease, contract or otherwise, certificates of convenience and necessity from the interstate commerce commission or the department of safety inside the state, to the total franchise or odometer miles to which it holds or uses certificates from such commission or department, and like commissions, departments or agencies of other states, in and outside the state, all as shown by the annual reports made by such motor carrier to the various commissions, departments or agencies from which it holds certificates;

(3) Rail and Motor Carriers. Where the taxpayer is engaged in transporting passengers and property by both rail and motor, then the ratio of the sum of the miles in the state as computed under subdivisions (a)(1) and (2) to the sum of the miles under such subdivisions in and outside the state;

(4) Pipelines. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The gross receipts from operations on business beginning and ending inside this state without entering or passing through any other state as compared with its entire gross receipts from such operations inside and outside the state; and

(B) The ratio of the pipeline miles owned, operated, or owned and operated inside the state to the miles of pipeline owned, operated or owned and operated inside and outside the state;

(5) Air Carriers. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The originating revenue in the state as compared with the entire originating revenue in and outside the state; and

(B) The ratio of the total air miles flown in the state to the total air miles flown in and outside the state. "Air miles flown in the state" only includes miles in the state from flights originating from or ending in the state, or both originating from and ending in the state;

(6) Air Express Carriers. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The originating revenue inside the state as compared with the entire originating revenue in and outside the state; and

(B) The ratio of the total air miles flown and ground miles traveled in the state to the total air miles flown and ground miles traveled in and outside the state. Air miles flown in the state shall only include miles in the state, from flights originating from or ending in the state, or both originating from and ending in the state. Ground miles traveled in the state or traveled in and outside the state shall only include miles traveled with respect to the actual common carriage of persons or property for hire; and

(7) Barges. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The revenue from the transportation of cargo loaded in this state as compared with the entire revenue from the transportation of cargo loaded in and outside the state; and

(B) (i) The ratio of the total miles operated in the state to the total miles operated in and outside the state. Miles operated in the state shall be fifty percent (50%) of the miles operated on the Mississippi River adjacent to the Tennessee shoreline, plus all miles operated on inland waterways within the state;

(ii) "Mile operated" means one (1) mile of movement of each barge.

(b) (1) Notwithstanding any other provision of this part, net earnings of a financial institution that is not a member of a unitary group and therefore not filing a combined return, and that has business activities both in and outside this state, shall be apportioned by multiplying such earnings by the quotient of the institution's total receipts attributable to the transaction of business in Tennessee, as determined under subdivision (b)(3), divided by the institution's total receipts attributable to transacting business in all taxing jurisdictions, as determined under subdivision (b)(3). "Receipts" means all gross income derived from transactions and activities in the regular course of business, except that receipts from the disposition of assets such as securities and money market transactions are included to the extent of the net taxable gain on such transactions.

(2) A unitary group shall have earnings apportioned to Tennessee that consists of the apportioned net earnings of the unitary group, as determined under subdivision (b)(1), including the receipts of those members of the unitary business that would not be subject to taxation in this state, if considered apart from the unitary group.

(3) Receipts, as used in this section, shall be attributed to Tennessee as follows:

(A) Receipts from the lease or rental of real or tangible personal property shall be attributed to Tennessee, if the property is located in Tennessee;

(B) (i) Interest income and other receipts from assets in the nature of loans or installment sales contracts, that are primarily secured by or deal with real or tangible personal property, shall be attributed to Tennessee, if the security or sale property is located in Tennessee. If any part of the sale property or property standing as security for the payment of the debt is located part in and part outside the state, only such proportion of the interest income or other receipts shall be attributed to Tennessee as the value of the property in the state bears to the whole property;

(ii) "Value" means only that value that the property would command at a fair and voluntary sale. Value shall be determined at the time the loan is made and shall not vary from year to year. In the event additional real or tangible personal property is pledged as security, or otherwise covered under a loan or installment sales contract after the time the loan is made, the ratio based on the value of the property in the state compared to the whole property shall be adjusted;

(C) Interest income and other receipts from consumer loans not secured by real or tangible personal property shall be attributed to Tennessee, if the loan is made to a resident of Tennessee, whether at a place of business, by a traveling loan officer, by mail, telephone or other electronic means;

(D) Interest income and other receipts from commercial loans and installment obligations not secured by real or tangible personal property shall be attributed to Tennessee, if the proceeds of the loan are to be applied in Tennessee. If it cannot be determined where the funds are to be applied, the receipts are to be attributed to the state in which the business applied for the loan. As used in this subdivision (b)(3)(D), "applied for" means initial inquiry, including customer assistance in preparing the loan application, or submission of a completed loan application, whichever occurs first. For attribution purposes, "loan" does not include demand deposit clearing accounts, federal funds, certificates of deposit, and other similar wholesale banking instruments issued by other financial institutions;

(E) All receipts and fee income from the issuance of letters of credit, acceptance of drafts, and other devices for assuring or guaranteeing a loan or credit, shall be attributed in the same manner as interest income and other receipts from the loan are attributed, as set out in subdivision (b)(3)(B), (C), or (D);

(F) Interest income, merchant discount, other receipts, including service charges from financial institution credit card and travel and entertainment credit card receivables and credit card holders, and fees shall be attributed to the state to which the card charges and fees are regularly billed;

(G) Receipts from the sale of an asset, tangible or intangible, shall be attributed in the same manner that the income from the asset would be attributed under this subsection (b);

(H) Receipts from the performance of fiduciary and other services shall be attributed in accordance with § 67-4-2012(i);

(I) Receipts from the issuance of traveler's checks, money orders or United States savings bonds shall be attributed to the state where such items are purchased;

(J) Receipts from a participating financial institution's portion of participation loans shall be attributed as otherwise provided under this subsection (b). A participation loan is any loan in which more than one (1) lender is a creditor to a common borrower; and

(K) Any other receipts not specifically attributed to Tennessee or to another taxing jurisdiction when applying this subsection (b) shall be attributed to Tennessee in the same proportion that the enumerated receipts are attributed to Tennessee under subdivisions (b)(3)(A)-(J).

(c) Insurance companies shall apportion net earnings by a ratio of their premiums on policies, persons and property in and outside the state; however, foreign insurance companies, not domiciled in Tennessee, shall not consider nor include any annuity considerations as premiums for purposes of this section.

(d) (1) For tax years beginning prior to July 1, 2016, the net earnings of a captive REIT affiliated group shall be apportioned to this state based on property, payroll, and double weighted receipts as provided in § 67-4-2012(a)(1), including the factors of those members of the affiliated group that would not be subject to taxation in this state if considered apart from the affiliated group; provided, however, that dividends, receipts, and expenses resulting from transactions between members of the affiliated group shall be excluded for purposes of apportionment under this subdivision (d)(1).

(2) For tax years beginning on or after July 1, 2016, the net earnings of a captive REIT affiliated group shall be apportioned to this state based on property, payroll, and triple weighted receipts as provided in § 67-4-2012(a)(2), including the factors of those members of the affiliated group that would not be subject to taxation in this state if considered apart from the affiliated group; provided, however, that dividends, receipts, and expenses resulting from transactions between members of the affiliated group shall be excluded for purposes of apportionment under this subdivision (d)(2).



§ Second - of 2 versions of this section

67-4-2013. Apportionment -- Special provisions. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) If the principal business in this state is that of a common carrier of persons or property for hire, then the appropriate ratios shall be as follows:

(1) Railroads. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The gross receipts from railway operations on business beginning and ending inside this state without entering or passing through any other state as compared with its entire gross receipts from such operations in and outside the state; and

(B) The mileage owned and operated inside Tennessee, plus mileage leased and operated inside Tennessee, as compared with the total of such mileage in and outside the state;

(2) Motor Carriers. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The gross receipts from operations on business beginning and ending in this state without entering or passing through any other state as compared with its entire gross receipts from such operations in and outside the state; and

(B) The ratio of the total franchise miles, or odometer miles, if there are no franchise miles, to which it holds or uses under lease, contract or otherwise, certificates of convenience and necessity from the interstate commerce commission or the department of safety inside the state, to the total franchise or odometer miles to which it holds or uses certificates from such commission or department, and like commissions, departments or agencies of other states, in and outside the state, all as shown by the annual reports made by such motor carrier to the various commissions, departments or agencies from which it holds certificates;

(3) Rail and Motor Carriers. Where the taxpayer is engaged in transporting passengers and property by both rail and motor, then the ratio of the sum of the miles in the state as computed under subdivisions (a)(1) and (2) to the sum of the miles under such subdivisions in and outside the state;

(4) Pipelines. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The gross receipts from operations on business beginning and ending inside this state without entering or passing through any other state as compared with its entire gross receipts from such operations inside and outside the state; and

(B) The ratio of the pipeline miles owned, operated, or owned and operated inside the state to the miles of pipeline owned, operated or owned and operated inside and outside the state;

(5) Air Carriers. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The originating revenue in the state as compared with the entire originating revenue in and outside the state; and

(B) The ratio of the total air miles flown in the state to the total air miles flown in and outside the state. "Air miles flown in the state" only includes miles in the state from flights originating from or ending in the state, or both originating from and ending in the state;

(6) Air Express Carriers. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The originating revenue inside the state as compared with the entire originating revenue in and outside the state; and

(B) The ratio of the total air miles flown and ground miles traveled in the state to the total air miles flown and ground miles traveled in and outside the state. Air miles flown in the state shall only include miles in the state, from flights originating from or ending in the state, or both originating from and ending in the state. Ground miles traveled in the state or traveled in and outside the state shall only include miles traveled with respect to the actual common carriage of persons or property for hire; and

(7) Barges. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The revenue from the transportation of cargo loaded in this state as compared with the entire revenue from the transportation of cargo loaded in and outside the state; and

(B) (i) The ratio of the total miles operated in the state to the total miles operated in and outside the state. Miles operated in the state shall be fifty percent (50%) of the miles operated on the Mississippi River adjacent to the Tennessee shoreline, plus all miles operated on inland waterways within the state;

(ii) "Mile operated" means one (1) mile of movement of each barge.

(b) (1) Notwithstanding any other provision of this part, net earnings of a financial institution that is not a member of a unitary group and therefore not filing a combined return, and that has business activities both in and outside this state, shall be apportioned by multiplying such earnings by the quotient of the institution's total receipts attributable to the transaction of business in Tennessee, as determined under subdivision (b)(3), divided by the institution's total receipts attributable to transacting business in all taxing jurisdictions, as determined under subdivision (b)(3). "Receipts" means all gross income derived from transactions and activities in the regular course of business, except that receipts from the disposition of assets such as securities and money market transactions are included to the extent of the net taxable gain on such transactions.

(2) A unitary group shall have earnings apportioned to Tennessee that consists of the apportioned net earnings of the unitary group, as determined under subdivision (b)(1), including the receipts of those members of the unitary business that would not be subject to taxation in this state, if considered apart from the unitary group.

(3) Receipts, as used in this section, shall be attributed to Tennessee as follows:

(A) Receipts from the lease or rental of real or tangible personal property shall be attributed to Tennessee, if the property is located in Tennessee;

(B) (i) Interest income and other receipts from assets in the nature of loans or installment sales contracts, that are primarily secured by or deal with real or tangible personal property, shall be attributed to Tennessee, if the security or sale property is located in Tennessee. If any part of the sale property or property standing as security for the payment of the debt is located part in and part outside the state, only such proportion of the interest income or other receipts shall be attributed to Tennessee as the value of the property in the state bears to the whole property;

(ii) "Value" means only that value that the property would command at a fair and voluntary sale. Value shall be determined at the time the loan is made and shall not vary from year to year. In the event additional real or tangible personal property is pledged as security, or otherwise covered under a loan or installment sales contract after the time the loan is made, the ratio based on the value of the property in the state compared to the whole property shall be adjusted;

(C) Interest income and other receipts from consumer loans not secured by real or tangible personal property shall be attributed to Tennessee, if the loan is made to a resident of Tennessee, whether at a place of business, by a traveling loan officer, by mail, telephone or other electronic means;

(D) Interest income and other receipts from commercial loans and installment obligations not secured by real or tangible personal property shall be attributed to Tennessee, if the proceeds of the loan are to be applied in Tennessee. If it cannot be determined where the funds are to be applied, the receipts are to be attributed to the state in which the business applied for the loan. As used in this subdivision (b)(3)(D), "applied for" means initial inquiry, including customer assistance in preparing the loan application, or submission of a completed loan application, whichever occurs first. For attribution purposes, "loan" does not include demand deposit clearing accounts, federal funds, certificates of deposit, and other similar wholesale banking instruments issued by other financial institutions;

(E) All receipts and fee income from the issuance of letters of credit, acceptance of drafts, and other devices for assuring or guaranteeing a loan or credit, shall be attributed in the same manner as interest income and other receipts from the loan are attributed, as set out in subdivision (b)(3)(B), (C), or (D);

(F) Interest income, merchant discount, other receipts, including service charges from financial institution credit card and travel and entertainment credit card receivables and credit card holders, and fees shall be attributed to the state to which the card charges and fees are regularly billed;

(G) Receipts from the sale of an asset, tangible or intangible, shall be attributed in the same manner that the income from the asset would be attributed under this subsection (b);

(H) Receipts equal to the net gain or income from the sale of a security made by a person who is a dealer in such security within the meaning of 26 U.S.C. § 475 shall be attributed to Tennessee if such person's customer is located in Tennessee and such receipt is not otherwise attributed under subdivision (b)(3)(G). For purposes of this subdivision (b)(3)(H), a customer is in this state if the customer is an individual, trust, or estate that is a resident of this state and, for all other customers, if the customer's commercial domicile is in this state. Unless the dealer has actual knowledge of the residence or commercial domicile of a customer during a taxable year, the customer shall be deemed to be a customer in this state if the billing address of the customer, as shown in the records of the dealer, is in this state;

(I) Receipts from the performance of fiduciary and other services shall be attributed in accordance with § 67-4-2012(i)(1)(C);

(J) Receipts from the issuance of traveler's checks, money orders or United States savings bonds shall be attributed to the state where such items are purchased;

(K) Receipts from a participating financial institution's portion of participation loans shall be attributed as otherwise provided under this subsection (b). A participation loan is any loan in which more than one (1) lender is a creditor to a common borrower; and

(L) Any other receipts not specifically attributed to Tennessee or to another taxing jurisdiction when applying this subsection (b) shall be attributed to Tennessee in the same proportion that the enumerated receipts are attributed to Tennessee under subdivisions (b)(3)(A)-(K).

(c) Insurance companies shall apportion net earnings by a ratio of their premiums on policies, persons and property in and outside the state; however, foreign insurance companies, not domiciled in Tennessee, shall not consider nor include any annuity considerations as premiums for purposes of this section.

(d) (1) For tax years beginning prior to July 1, 2016, the net earnings of a captive REIT affiliated group shall be apportioned to this state based on property, payroll, and double weighted receipts as provided in § 67-4-2012(a)(1), including the factors of those members of the affiliated group that would not be subject to taxation in this state if considered apart from the affiliated group; provided, however, that dividends, receipts, and expenses resulting from transactions between members of the affiliated group shall be excluded for purposes of apportionment under this subdivision (d)(1).

(2) For tax years beginning on or after July 1, 2016, the net earnings of a captive REIT affiliated group shall be apportioned to this state based on property, payroll, and triple weighted receipts as provided in § 67-4-2012(a)(2), including the factors of those members of the affiliated group that would not be subject to taxation in this state if considered apart from the affiliated group; provided, however, that dividends, receipts, and expenses resulting from transactions between members of the affiliated group shall be excluded for purposes of apportionment under this subdivision (d)(2).



§ 67-4-2016 - Collection -- Dissolved entities.

(a) The commissioner is empowered and it is the commissioner's duty to collect the tax, together with penalty and interest, levied under this part from any officer, stockholder, partner, member, principal, or employee of a taxpayer that is out of business or has dissolved, liquidated, otherwise terminated at a time when it has refused or failed to pay the excise tax levied under this part, and any such officer, stockholder, partner, member, principal, or employee has received property belonging to the taxpayer, but such collection shall be limited to the value of the property received.

(b) The commissioner is empowered to certify to the secretary of state the name of any taxpayer that fails or refuses to file any statement or return or to pay any fee or tax required by this part; however, no certification shall be issued until such statement, return, or tax has remained delinquent for a period of ninety (90) days.

(c) At the time of such certification to the secretary of state, the commissioner shall give notice to the taxpayer of the action taken. Thereupon, the charter or certificate of such taxpayer or its domestication in Tennessee shall stand as automatically dissolved or revoked and the secretary of state shall note such revocation or dissolution upon the secretary of state's records.

(d) At any time after the date of revocation or dissolution, such charter or certificate or domestication may be reinstated upon the filing of all reports and the payment of all fees, taxes, penalty and interest due the state; provided, that the title has not been taken by another taxpayer.



§ 67-4-2017 - Taxation of banks and financial institution unitary businesses.

(a) All the taxes collected under this part shall be applied as follows:

(1) To cities and counties, an amount for each bank with a deposit facility in this state and each "financial institution unitary business" as defined in this section:

(A) Three percent (3%) of the net earnings of the bank and the net earnings of a financial institution unitary business determined on a combined basis for the second fiscal year preceding the year in which the distribution under this section is made, less seven percent (7%) of the ad valorem taxes paid by the bank or financial institution unitary business on its real property and tangible personal property for the second fiscal year preceding the year in which the distribution is made. For the purposes of this subdivision (a)(1), "net earnings," as applicable to either a bank or financial institution unitary business, does not include amounts attributable to interest earned on bonds and other obligations of the state of Tennessee. As used in this section, "financial institution unitary business" includes only those financial institutions that form a unitary business as defined in § 67-4-2004, that file a combined franchise, excise tax return in Tennessee and that have at least one (1) member with a deposit facility in Tennessee. The total amount thus determined shall be allocated between the county and municipal governments where the office of the bank or financial institution unitary business is located in the same proportion as the property tax rate of each such taxing jurisdiction shall bear to the sum of the property tax rates;

(B) In circumstances where a bank or financial institution unitary business has more than one (1) branch or office, the total allocation attributable to such bank or financial institution unitary business as determined in subdivision (a)(1)(A) shall be further allocated between such counties and cities where its branches or offices are located as follows:

(i) The proportionate percentage that is produced by the ratio of the deposits of each branch or office of the bank or financial institution unitary business to the total deposits of the bank or financial institution unitary business shall be determined as of January 1 of each year, and the percentage so determined shall then be applied to the total allocation to determine the portion of the total attributable to each branch or office;

(ii) The branches or offices shall then be grouped each to a common location so as to determine the aggregate allocation of all branches or offices located in each individual county and municipality; and

(iii) The percentage of the total allocation allowable to each county and municipality shall be divided between the county and municipality where the branch or office is maintained in the same proportion as the property tax rates of each for the second year preceding the year in which the distribution under this section is made shall bear to the total of the property tax rates;

(C) The director of the division of property assessments shall provide to the commissioner, periodically on a timely basis, the ad valorem property tax rates for each taxing jurisdiction. The commissioner shall report the amount of such allocations made to each county and municipality to the comptroller of the treasury for audit purposes on an annual basis;

(D) The status of each bank or financial institution unitary business as of January 1 of the fiscal year for which the allocation is calculated shall be the determining status;

(E) If the net earnings of any bank or financial institution unitary business shall be redetermined for any period in accordance with this part, the commissioner shall recalculate the allocation attributable to such bank or financial institution unitary business, and any indicated increase or decrease in allocation shall be effected in the next succeeding general allocation to the respective county and municipal governments, as appropriate; and

(F) The commissioner has the authority and power to prescribe forms upon which all banks or financial institution unitary businesses shall report such facts and information as will enable the department to ascertain the correctness of the allocation. The department has the full power to summon witnesses, to inspect or require the production of books and papers, and to obtain and consider any evidence and records other than the reports submitted by such banks or financial institution unitary businesses that it may deem proper or necessary to carry out its responsibilities under subdivision (a)(1). If any bank or financial institution unitary business subject to this part fails, refuses or neglects to collect and file such form with the department as provided by this section, the department shall determine the amount of the allocation in regard to such bank or financial institution unitary business on the basis of the best information available; and

(2) After allocations to counties and municipalities as provided in subdivision (a)(1), the remainder of the taxes collected under this part shall be applied to and become a part of the general fund of the state.

(b) The general assembly is exercising its discretion granted in article II, § 28 of the Tennessee Constitution to establish the manner in which banks shall be taxed. The allocation of taxes to local governments provided in subdivision (a)(1) shall be in lieu of the taxation of the subclassification of intangible personal property designated as "shares of banks and banking associations," and all taxes on the redeemable or cash value of all their outstanding shares of capital stock, certificates of deposit and certificates of investment, by whatever name called, of such bank or banking association; provided, that such bank or banking association shall nonetheless continue to be subject to ad valorem taxes on its real property, tangible personal property and all other taxes to which it is currently subject.



§ 67-4-2018 - Criteria for job tax credit.

(a) This section shall apply to any person who meets all of the following criteria, notwithstanding any other law to the contrary:

(1) The person was formed as a business entity after December 31, 1995;

(2) The person was not subject to Tennessee franchise or excise taxes prior to the date chapter 406 of the Public Acts of 1999 became applicable to it; and

(3) Had the person been subject to franchise taxes, it could have, under former § 67-4-908(c) prior to its repeal by chapter 406, qualified for the job tax credit and any carryover thereof for the calendar tax years 1997 and 1998.

(b) Any person who meets the criteria set forth in subdivisions (a)(1)-(3) shall be entitled to:

(1) In accordance with the provisions and limitations of former § 67-4-908(c) prior to its repeal, compute any job tax credit that it would have been entitled to for the calendar tax years 1997 and 1998, had it been subject to the Tennessee franchise tax for those tax years;

(2) Apply the job tax credit computed under subdivision (b)(1) to the franchise tax that it would have had in that tax year, had it been subject to such tax, and apply any remaining unused carryover thereof to the franchise tax that it had, or would have had, if it had been subject to the franchise tax, in the next succeeding tax year until fully utilized, but in no case for more than fifteen (15) years after the tax year in which the credit originated;

(3) In accordance with the provisions and limitations of former § 67-4-808(5) prior to its repeal, compute any industrial machinery excise tax credit that it would have had for the calendar tax years 1997 and 1998, had it been subject to the Tennessee excise tax for those tax years;

(4) Apply the industrial machinery excise tax credit computed under subdivision (3) to the excise tax that it would have had, if it had been subject to the excise tax in that tax year, and apply any remaining unused carryover thereof to the excise tax that it had, or that it would have had, if it had it been subject to such tax, in the next succeeding tax year until fully utilized, but in no case for more than fifteen (15) years after the tax year in which the credit originated. The recapture provisions of former § 67-4-808(4)(D) prior to its repeal shall apply, if any of the industrial machinery purchased in 1997 or 1998 is sold or removed from Tennessee before the expiration of its useful life as established according to the depreciation guidelines in effect for excise tax purposes;

(5) In accordance with the provisions and limitations of former § 67-4-805(b)(2)(C) prior to its repeal, compute any net operating loss carryover that it would have had for the calendar tax years 1997 and 1998 had it been subject to Tennessee excise tax for those tax years; and

(6) Apply any net operating loss carryover computed under subdivision (b)(5) to any Tennessee net earnings subject to Tennessee excise tax, or that would have been subject to excise tax had the person been liable to pay such a tax, in the next succeeding tax year until fully utilized, but in no case for more than fifteen (15) years after the tax year in which the loss originated.



§ 67-4-2019 - Exemption for distributions to publicly traded real estate investment trust (public REIT).

There shall be exempt from the payment of the excise tax levied under this part any person treated as a partnership for federal tax purposes that directly or indirectly distributes one hundred percent (100%) of its net earnings or net losses to a public REIT.



§ 67-4-2020 - Taxes collected from loan and related companies.

This section does not create or impose a new tax, but shall govern allocation of taxes already collected under this part from financial institutions, including loan or trust companies regulated by the department of financial institutions, which do not have deposit facilities. These taxes shall be allocated as follows:

(1) To cities and counties, an amount for each institution with a branch in this state and each "financial institution unitary business" as defined in this section:

(A) Three percent (3%) of the net earnings of the institution and the net earnings of a financial institution unitary business determined on a combined basis for the second fiscal year preceding the year in which the distribution under this section is made, less seven percent (7%) of the ad valorem taxes paid by the financial institution or financial institution unitary business on its real and tangible personal property for the second fiscal year preceding the year in which the distribution is made. For purposes of this subdivision (1), "net earnings" does not include amounts attributable to interest earned on bonds and other obligations of this state. As used in this section, "financial institution unitary business" includes only those financial institutions that form a unitary business as defined in § 67-4-2004, that file a combined franchise, excise tax return in this state and that have at least one (1) member with a branch in this state. The total amount thus determined shall be allocated between the county and municipal governments where the office of the financial institution or financial institution unitary business is located in the same proportion as the property tax rate of each such taxing jurisdiction shall bear to the sum of the property tax rates;

(B) In circumstances where a financial institution or financial institution unitary business has more than one (1) branch or office, the total allocation attributable to such financial institution or financial institution unitary business as determined in subdivision (1)(A) shall be further allocated between such counties and cities where its branches or offices are located as follows:

(i) The proportionate percentage that is produced by the ratio of outstanding loans and sales contracts receivable in each branch or office of the financial institution or financial institution unitary business to the total outstanding loans and sales contracts receivable of the financial institution or financial institution unitary business shall be determined as of January 1 for each year, and the percentage so determined shall then be applied to the total allocation to determine the portion of the total attributable to each branch or office;

(ii) The branches or offices shall then be grouped each to a common location so as to determine the aggregate allocation of all branches or offices located in each individual county and municipality; and

(iii) The percentage of the total allocation allowable to each county and municipality shall be divided between the county and municipality where the branch or office is maintained in the same proportion as the property tax rates of each for the second year preceding the year in which the distribution under this section is made shall bear to the total of the property tax rates.

(C) The director of the division of property assessments shall provide to the commissioner, periodically on a timely basis, the ad valorem property tax rates for each taxing jurisdiction. The commissioner shall report the amount of such allocations made to each county and municipality to the comptroller of the treasury for audit purposes on an annual basis.

(D) The status of each financial institution or financial institution unitary business as of January 1 of the fiscal year for which the allocation is calculated shall be the determining basis.

(E) If the net earnings of any financial institution or financial institution unitary business shall be redetermined for any period in accordance with this part, the commissioner shall recalculate the allocation attributable to such financial institution or financial institution unitary business, and any indicated increase or decrease in allocation shall be effected in the next succeeding general allocation to the respective county and municipal governments, as appropriate.

(F) The commissioner has the authority and power to prescribe forms upon which all financial institutions or financial institution unitary businesses shall report such facts and information as will enable the department to ascertain the correctness of the allocation. The department has the full power to summon witnesses, to inspect or require the production of books and papers, and to obtain and consider any evidence and records other than the reports submitted by such financial institutions or financial institution unitary businesses that it may deem proper or necessary to carry out its responsibilities under this section. If any financial institution or financial institution unitary business subject to this part fails, refuses or neglects to collect and file such form with the department as provided by this section, the department shall determine the amount of the allocation in regard to such institution on the basis of the best information available.

(2) After allocation to counties and municipalities as provided in subdivision (1), the remainder of the taxes collected under this part shall be applied to and become a part of the general fund of the state.



§ 67-4-2021 - Taxes collected from investment companies.

This section does not create or impose a new tax, but shall govern allocation of taxes already collected under this part from regulated investment companies that are not part of a financial institution unitary business. These taxes shall be allocated as follows:

(1) To cities and counties, an amount for each institution with a branch in this state as determined in this subdivision (1).

(A) Three percent (3%) of the net earnings of the company less seven percent (7%) of the ad valorem taxes paid by the company on its real and tangible personal property for the second fiscal year preceding the year in which the distribution is made. For purposes of this subdivision (1), "net earnings" does not include amounts attributable to interest earned on bonds and other obligations of this state. The total amount thus determined shall be allocated between the county and municipal governments where the office of the investment company is located in the same proportion as the property tax rate of each such taxing jurisdiction shall bear to the sum of the property tax rates;

(B) In circumstances where an investment company has more than one (1) branch or office, the total allocation attributable to such company as determined in subdivision (1)(A) shall be further allocated between such counties and cities where its branches or offices are located as follows:

(i) The proportionate percentage that is produced by the ratio of account balances attributed to each branch or office of the company to the total account balances of the company shall be determined as of January 1 of each year, and the percentage so determined shall then be applied to the total allocation to determine the portion of the total attributable to each branch or office;

(ii) The branches or offices shall then be grouped each to a common location so as to determine the aggregate allocation of all branches or offices located in each individual county and municipality; and

(iii) The percentage of the total allocation allowable to each county and municipality shall be divided between the county and municipality where the branch or office is maintained in the same proportion as the property tax rates of each for the second year preceding the year in which the distribution under this section is made shall bear to the total of the property tax rates.

(C) The director of the division of property assessments shall provide to the commissioner, periodically on a timely basis, the ad valorem property tax rates for each taxing jurisdiction. The commissioner shall report the amount of such allocations made to each county and municipality to the comptroller of the treasury for audit purposes on an annual basis.

(D) The status of each investment company as of January 1 of the fiscal year for which the allocation is calculated shall be the determining basis.

(E) If the net earnings of any investment company shall be redetermined for any period in accordance with this part, the commissioner shall recalculate the allocation attributable to the company, and any indicated increase or decrease in allocation shall be effected in the next succeeding general allocation to the respective county and municipal governments, as appropriate.

(F) The commissioner has the authority and power to prescribe forms upon which all investment companies shall report such facts and information as will enable the department to ascertain the correctness of the allocation. The department has the full power to summon witnesses, to inspect or require the production of books and papers, and to obtain and consider any evidence and records other than the reports submitted by such companies that it may deem proper or necessary to carry out its responsibilities under this section. If any investment company subject to this part fails, refuses or neglects to collect and file such form with the department as provided by this section, the department shall determine the amount of the allocation in regard to such company on the basis of the best information available.

(2) After allocation to counties and municipalities as provided in subdivision (1), the remainder of the taxes collected under this part shall be applied to and become a part of the general fund of the state.



§ 67-4-2022 - Taxes collected from cemetery companies.

This section does not create or impose a new tax, but shall govern allocation of taxes already collected under this part from cemetery companies as defined in § 46-1-102. These taxes shall be allocated as follows:

(1) To cities and counties, an amount for each company with an office in this state as determined in this subdivision (1).

(A) Three percent (3%) of the net earnings of the company less seven percent (7%) of the ad valorem taxes paid by the company on its real and tangible personal property for the second fiscal year preceding the year in which the distribution is made. For purposes of this subdivision (1), "net earnings" does not include amounts attributable to interest earned on bonds and other obligations of this state. The total amount thus determined shall be allocated between the county and municipal governments where the office of the company is located in the same proportion as the property tax rate of each such taxing jurisdiction shall bear to the sum of the property tax rates;

(B) In circumstances where a company has more than one (1) office, the total allocation attributable to such company as determined in subdivision (1)(A) shall be further allocated between such counties and cities where its offices are located as follows:

(i) The proportionate percentage that is produced by the ratio of assessed value for ad valorem tax of real and tangible personal property associated with each office of the company, to the total assessed value for all offices of the company shall be determined as of January 1 of each year, and the percentage so determined shall then be applied to the total allocation to determine the portion of the total attributable to each office;

(ii) The offices shall then be grouped each to a common location so as to determine the aggregate allocation of all offices located in each individual county and municipality; and

(iii) The percentage of the total allocation allowable to each county and municipality shall be divided between the county and municipality where the office is maintained in the same proportion as the property tax rates of each for the second year preceding the year in which the distribution under this section is made shall bear to the total of the property tax rates.

(C) The director of the division of property assessments shall provide to the commissioner, periodically on a timely basis, the ad valorem property tax rates for each taxing jurisdiction. The commissioner shall report the amount of such allocations made to each county and municipality to the comptroller of the treasury for audit purposes on an annual basis.

(D) The status of each cemetery company as of January 1 of the fiscal year for which the allocation is calculated shall be the determining basis.

(E) If the net earnings of any cemetery company shall be redetermined for any period in accordance with this part, the commissioner shall recalculate the allocation attributable to the company, and any indicated increase or decrease in allocation shall be effected in the next succeeding general allocation to the respective county and municipal governments, as appropriate.

(F) The commissioner and the county assessors of property shall exchange such information as will enable the department to ascertain the correctness of the allocation.

(2) After allocation to counties and municipalities as provided in subdivision (1), the remainder of the taxes collected under this part shall be applied to and become a part of the general fund of the state.



§ 67-4-2023 - Election for application of section by taxpayer meeting gross sales threshold and receipts factor threshold -- Total amount derived from certified distribution sales to be excluded from numerator of receipts factor -- Payment of excise tax on amount excluded from numerator. [Effective on January 1, 2016.]

(a) Notwithstanding any law to the contrary, a taxpayer that meets the gross sales threshold and the receipts factor threshold during the tax period qualifies for the application of this section and may elect the application of this section by filing an election form with the department and providing such information as may be required by the commissioner on or before the due date of the tax return for the period for which such election is to take effect. Such election shall remain in effect until revoked by the taxpayer or until the taxpayer no longer qualifies for the election.

(b) For purposes of this section, the following shall apply:

(1) A taxpayer meets the gross sales threshold if the taxpayer's sales of tangible personal property made in this state during the tax period to all distributors exceed one billion dollars ($1,000,000,000), as determined under § 67-4-2012 without regard to this section;

(2) A taxpayer meets the receipts factor threshold if the taxpayer's receipts factor, as determined under § 67-4-2012 without regard to this section, exceeds ten percent (10%); and

(3) "Certified distribution sales" means sales of tangible personal property made in this state by the taxpayer to any distributor, whether or not affiliated with the taxpayer, that is resold for ultimate use or consumption outside the state; provided, that the distributor has certified that such property has been resold for ultimate use or consumption outside this state. Such certification shall be made in the manner prescribed by the commissioner.

(c) (1) A taxpayer that has made the election described in subsection (a) shall, so long as such election is in effect, apportion net earnings and net worth in the manner prescribed elsewhere in this part and the Franchise Tax Law, compiled in part 21 of this chapter; provided, however, that the total amount derived from certified distribution sales shall be excluded from the numerator of the receipts factor, as that term is defined elsewhere in this part and the Franchise Tax Law.

(2) A taxpayer that has made the election described in subsection (a) shall, so long as such election is in effect, pay to the commissioner, annually, an excise tax on the total amount of certified distribution sales excluded from the numerator of the taxpayer's receipts factor. The amount of such tax shall be computed in the following manner:

(A) In the case of taxpayers excluding no more than two billion dollars ($2,000,000,000) of certified distribution sales for the tax period, the amount of such tax shall be five-tenths of one percent (0.5%) of the total amount of certified distribution sales;

(B) In the case of taxpayers excluding more than two billion dollars ($2,000,000,000) but no more than three billion dollars ($3,000,000,000) of certified distribution sales for the tax period, the amount of such tax shall be:

(i) Three-eighths of one percent (0.375%) of certified distribution sales in excess of two billion dollars ($2,000,000,000); plus

(ii) Ten million dollars ($10,000,000);

(C) In the case of taxpayers excluding more than three billion dollars ($3,000,000,000) but no more than four billion dollars ($4,000,000,000) of certified distribution sales for the tax period, the amount of such tax shall be:

(i) One-fourth of one percent (0.25%) of certified distribution sales in excess of three billion dollars ($3,000,000,000); plus

(ii) Thirteen million, seven hundred fifty thousand dollars ($13,750,000); and

(D) In the case of taxpayers excluding more than four billion dollars ($4,000,000,000) of certified distribution sales for the tax period, the amount of such tax shall be:

(i) One-eighth of one percent (0.125%) of certified distribution sales in excess of four billion dollars ($4,000,000,000); plus

(ii) Sixteen million, two hundred fifty thousand dollars ($16,250,000).

(3) The tax due under subdivision (c)(2) shall be in addition to all other taxes, including the tax imposed by § 67-4-2007(a).






Part 21 - Franchise Tax Law of 1999

§ 67-4-2102 - Tax for state purposes only.

The tax imposed in this part is a state tax for state purposes only and no county or municipality or taxing district shall have power to levy any like tax.



§ 67-4-2106 - Rate of tax.

(a) The privilege tax imposed on all taxpayers shall be a tax of twenty-five cents (25cent(s)) per one hundred dollars ($100), or major fraction thereof, of a taxpayer's net worth, determined in accordance with subsection (b), at the close of the tax year covered by the required return.

(b) For purposes of this section, for taxpayer's filing on a separate entity basis, "net worth" is defined as the difference between a taxpayer's total assets less its total liabilities computed in accordance with generally accepted accounting principles. However, if the taxpayer does not maintain its books and records in accordance with generally accepted accounting principles, net worth shall be computed in accordance with the accounting method used by the taxpayer for federal tax purposes, so long as the method fairly reflects the taxpayer's net worth for purposes of the tax levied by this part. For taxpayers required by this part to file as a unitary group on a combined basis, "net worth" is defined as the difference between each unitary groups' taxpayers' total assets less its total liabilities computed in accordance with generally accepted accounting principles. For a taxpayer electing to compute its net worth on a consolidated basis, net worth is defined as the difference between the total assets less the total liabilities of the affiliated group at the close of business on the last day of the tax year, as shown by a pro forma consolidated balance sheet including all members of the group. The pro forma consolidated balance sheet shall be prepared in accordance with generally accepted accounting principles wherein transactions and holdings between members of the group and holdings in non-domestic persons have been eliminated. For a captive REIT affiliated group, "net worth" is defined as the difference between the total assets less the total liabilities of the affiliated group at the close of business on the last day of the tax year, as shown by a pro forma consolidated balance sheet including all members of the group. The pro forma consolidated balance sheet shall be prepared in accordance with generally accepted accounting principles wherein transactions and holdings between members of the group and holdings in non-domestic persons have been eliminated.

(c) For purposes of the franchise tax levied by this part, a business entity shall be classified as a corporation, partnership, or other type business entity, consistent with the way the entity is classified for federal income tax purposes, and subject to tax in accordance with this part 21. Notwithstanding any law to the contrary, entities that are disregarded for federal income tax purposes, except for limited liability companies whose single member is a corporation, shall not be disregarded for Tennessee franchise tax purposes. Except for unitary groups of financial institutions, captive REIT affiliated groups, and business entities that have been required or permitted to file franchise tax returns on a combined, consolidated or separate accounting basis under § 67-4-2112, each taxpayer shall be considered a separate and single business entity for Tennessee franchise tax purposes and shall file its Tennessee franchise tax return on a separate entity basis reflecting only its own business activities even though it may have filed a consolidated federal income tax return with other members of its unitary group.



§ 67-4-2107 - Tax diminished by operating deficits or business losses deemed impairment of capital.

(a) Where a corporation doing business without surplus or undivided profits has had the value of its capital stock impaired by operating deficits or other business losses, such as fire, flood, tornado, or other natural disasters, and where such deficit or loss is carried upon the books and records of the corporation as an impairment of capital, the measure of the tax shall be diminished by such loss or deficit.

(b) (1) If the capital stock of a corporation that is a subsidiary of another corporation or closely affiliated with another corporation by stock ownership is inadequate for its business needs apart from credit extended or indebtedness guaranteed by the parent or an affiliated corporation, in determining the amount of capital, surplus and undivided profit of such corporation with respect to its liability for the tax imposed by this part, there shall be included in the measure of the tax the indebtedness owed to or guaranteed by the parent or an affiliated corporation. If necessary to apportion such indebtedness, the methods of allocation set forth in this part shall be used.

(2) [Deleted by 2013 amendment, effective May 13, 2013.]



§ 67-4-2108 - Value of tangible property as minimum tax base -- Exempt property.

(a) (1) The measure of the tax levied by this part shall in no case be less than the actual value of the real or tangible property owned or used in Tennessee, excluding exempt inventory and exempt required capital investments.

(2) There shall not be included within the meaning hereof the value of any property while construction of that property is in progress and, in addition thereto, there is no actual utilization of such property by the taxpayer either in whole or in part.

(3) For purposes of this section, "property" shall be valued at cost less accumulated depreciation in accordance with generally accepted accounting principles; provided, that, if the taxpayer, other than any taxpayer required by this part to file as a unitary group on a combined basis, does not maintain its books and records in accordance with generally accepted accounting principles, the value of the property shall be computed in accordance with the accounting method used by the taxpayer for federal tax purposes, so long as the method fairly reflects the property's value for purposes of the tax levied by this part. Notwithstanding any provision of this subdivision (a)(3) to the contrary, railroad companies as defined by the uniform system of accounts in 49 CFR 1201 may compute the value of their "property" in accordance with the method used for federal tax purposes so long as such method fairly reflects the property's value for purposes of the tax levied by this part. A return being filed by a limited liability company that has a general partnership as its single member shall include in its franchise tax minimum measure only the real and tangible property owned or used by the limited liability company. For this purpose, "property" includes a taxpayer's ownership share of the real or tangible property owned or rented by any general or limited partnership, subchapter S corporation, limited liability company, or other entity treated as a partnership for federal tax purposes and not subject to the tax levied by this part and in which the taxpayer has an ownership interest either directly or indirectly through one (1) or more such entities. In cases where part or all of the property is rented, the value of rented property used shall be determined by multiplying the net annual rental by the following multiples: Click here to view image.

(4) For purposes of this section, the value of owned or leased mobile or movable property located both in and outside Tennessee during a tax period shall be determined on the basis of the total percentage of time such property is within the state during the tax period; provided, that the value of an automobile or truck assigned to a traveling employee shall be considered in Tennessee, if the employee's compensation is assigned to Tennessee for purposes of the taxpayer's apportionment formula payroll factor, or if such vehicle is licensed in Tennessee.

(5) (A) For purposes of this section, any system, method, improvement, structure, device or appliance appurtenant thereto, used primarily for the control, reduction, or elimination of water or air pollution, or used primarily for the disposal, treatment or recycling of hazardous waste, and required to meet mandatory requirements of state, federal or local law, shall not be deemed to be property that is actually utilized by the taxpayer in the conduct of its principal business. Copies of certificates provided for in § 67-5-604 shall be furnished to the commissioner by the taxpayer with the franchise tax return to verify exemption.

(B) This exemption shall apply only to property, the construction, reconstruction or erection of which is completed by the taxpayer during corporate fiscal years ending on or after July 15, 1981, or which is acquired by the taxpayer during such fiscal years, and the original use of that commences with the taxpayer and commences during such fiscal years.

(C) Machinery and equipment used to produce electricity in a certified green energy production facility shall not be deemed to be property that is actually utilized by the taxpayer for purposes of this section. A copy of the facility certification issued by the department of environment and conservation shall be furnished to the commissioner by the taxpayer with the franchise tax return to verify exemption.

(6) As used in this section, unless the context otherwise requires:

(A) "Configuring" computer products means integrating a computer with peripheral computer products, such as a hard disk drive, additional memory or software;

(B) "Exempt inventory" means that portion of a taxpayer's finished goods inventory in excess of fifty million dollars ($50,000,000) for fiscal years beginning on or after July 15, 1996; forty million dollars ($40,000,000) for fiscal years beginning on or after July 15, 1997; and thirty million dollars ($30,000,000) for fiscal years beginning on or after July 15, 1998, that would otherwise be included in the minimum measure of the taxpayer's franchise tax base;

(C) "Finished goods inventory" means tangible personal property that is:

(i) Owned by the taxpayer;

(ii) Stored in a facility used primarily for manufacturing, warehousing, or distribution of such inventory;

(iii) Held for wholesale or retail sale by the taxpayer, but not sold over-the-counter to consumers at the location where stored;

(iv) Shown as inventory on the taxpayer's books and records kept in accordance with generally accepted accounting principles; and

(v) In need of no further fabrication or processing by or for the taxpayer, except, in the case of configuring, testing or packaging of computer products;

(D) "Net annual rental" means the gross annual rental paid by the taxpayer, less the gross rental received by the taxpayer for sub-rental. A lessee's payments to a lessor, or on such lessor's behalf, as part of rent, or in lieu of rent, shall be considered rent for purposes of this section. Except with respect to tangible personal property, for purposes of this subsection (a), payments, such as interest, taxes, insurance, repairs or other items, shall be treated as rent paid by the lessee if they would have been paid by the lessor, if the lease contract or other agreement had not specifically provided that they be paid by the lessee;

(E) "Property" includes a taxpayer's share of any specific property in a general partnership in which such taxpayer has a partnership interest;

(F) "Used" means only such property as is actually utilized by the taxpayer in the conduct of its principal business; and

(G) "Exempt required capital investments" means two thirds (2/3) in value of all capital investments that are the basis for a taxpayer's entitlement to credits under § 67-4-2109(b)(2)(B); provided, however, that the investments shall qualify as "exempt required capital investments" only in those tax years in which the additional annual credit is actually allowed under § 67-4-2109(b)(2)(B).

(b) In the case of property leased from an industrial development corporation formed pursuant to title 7, chapter 53, part 1, the value may be determined either in accordance with subsection (a) or, at the taxpayer's election, by capitalizing the lease on the taxpayer's books and records in accordance with generally accepted accounting principles. The taxpayer may change its election not more than once during the term of the lease.



§ 67-4-2110 - Apportionment for persons doing business outside state.

(a) Any taxpayer having business activities that are taxable both inside and outside the state of Tennessee shall allocate or apportion its net worth as provided in this part. A taxpayer is considered taxable in another state only if the taxpayer is conducting activities in that state that, if conducted in Tennessee, would constitute doing business in Tennessee and would subject the taxpayer to either Tennessee's franchise tax or excise tax.

(b) Nonbusiness receipts shall not be included in the numerator or denominator of any apportionment formula.



§ First - of 2 versions of this section

67-4-2111. Apportionment of net worth. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) (1) Except as otherwise provided in this part, for tax years beginning prior to July 1, 2016, the net worth of a taxpayer doing business both in and outside this state shall be apportioned to this state by multiplying such values by a fraction, the numerator of which shall be the property factor plus the payroll factor plus twice the receipts factor, and the denominator of the fraction shall be four (4).

(2) Except as otherwise provided in this part, for tax years beginning on or after July 1, 2016, the net worth of a taxpayer doing business both in and outside this state shall be apportioned to this state by multiplying such values by a fraction, the numerator of which shall be the property factor plus the payroll factor plus three (3) times the receipts factor, and the denominator of the fraction shall be five (5).

(b) (1) The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property, excluding exempt inventory as defined in § 67-4-2108(a)(6), owned or rented and used in this state during the tax period, and the denominator of which is the average value of all the taxpayer's real and tangible personal property, excluding exempt inventory, owned or rented and used during the tax period.

(2) (A) For a taxpayer electing to compute its net worth on a consolidated basis, and for a member of a captive REIT affiliated group, the property factor is a fraction computed as follows:

(i) The numerator of which is the average value of the taxpayer's real and tangible personal property, excluding exempt inventory as defined in § 67-4-2108(a)(6)(B), owned or rented and used in this state during the tax period; and

(ii) The denominator of which is the average value of the group's real and tangible personal property, excluding exempt inventory, owned or rented and used during the tax period.

(B) Exempt inventory shall be determined on a per member basis. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight (8) times the net annual rental rate. The property factor shall be determined based on a pro forma consolidated balance sheet prepared in accordance with generally accepted accounting principles wherein transactions and holdings between members of the group and holdings in non-domestic persons have been eliminated.

(3) If a member of an affiliated group apportions its income in accordance with § 67-4-2013(a), then for purposes of computing its net worth on a consolidated basis, the member shall compute the numerator of its property factor as follows:

(A) The numerator shall include the average value of the taxpayer's real and tangible personal property, excluding exempt inventory as defined in § 67-4-2108(a)(6)(B), owned or rented and used in this state during the tax period;

(B) In determining the average value of mobile property to be included in the numerator, the value of such property shall be multiplied by a fraction the numerator of which is the total in-state miles of similarly classified mobile property and the denominator of which is the total everywhere miles of similarly classified mobile property; and

(C) For purpose of computing the fraction in subdivision (b)(3)(B), in-state miles and everywhere miles shall be calculated in accordance with the appropriate provisions of § 67-4-2013(a). For purposes of determining whether mobile property is similarly classified, the classification groupings enumerated in § 67-4-2013(a)(1)-(7) shall be used.

(4) For purposes of this section, "property" includes a taxpayer's ownership share of the real or tangible property owned or rented by any general partnership, or entity treated as a general partnership for federal income tax purposes, in which such taxpayer has an ownership interest. A return being filed by a limited liability company that has a general partnership as its single member shall include in its property factor only the real and tangible property owned or used by the limited liability company. "Property" also includes a taxpayer's ownership share of the real or tangible property owned or rented by any limited partnership, subchapter S corporation, limited liability company or other entity treated as a partnership for federal income tax purposes, in which the taxpayer has an ownership interest, directly or indirectly through one (1) or more such entities, and that is not doing business in Tennessee and, therefore, is not subject to Tennessee franchise tax. The cost value or rental value of such property shall be determined from the books and records of the entity in which the taxpayer has an interest and such property shall be valued in accordance with subsection (c).

(c) (1) Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight (8) times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer, less any annual rental rate received by the taxpayer from sub-rentals. A lessee's payments to a lessor, or on such lessor's behalf, as a part of rent, or in lieu of rent, shall be included as rent in the property factor of the apportionment formula provided by this section. Except with respect to tangible personal property, for purposes of this subsection (c), payments, such as interest, taxes, insurance, repairs or other items, shall be treated as rent paid by the lessee, if they would have been paid by the lessor if the lease contract or other agreement had not specifically provided that they be paid by the lessee.

(2) For purposes of this section, the value of owned or leased mobile or movable property located both in and outside Tennessee during a tax period shall be determined on the basis of the total percentage of time such property is in the state during the tax period; provided, that the value of an automobile or truck assigned to a traveling employee shall be considered in Tennessee, if the employee's compensation is assigned to Tennessee for purposes of the taxpayer's apportionment formula payroll factor, or if such vehicle is licensed in Tennessee.

(d) The average value of property shall be determined by averaging the values at the beginning and end of the tax period, but the commissioner may require the averaging of monthly values during the tax period, if reasonably required to reflect properly the average value of the taxpayer's property.

(e) (1) The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the tax period.

(2) (A) For a taxpayer electing to compute its net worth on a consolidated basis, and for a member of a captive REIT affiliated group, the payroll factor is a fraction computed as follows:

(i) The numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation; and

(ii) The denominator of which is the total compensation of the group paid everywhere during the tax period.

(B) The payroll factor shall be determined at the close of business on the last day of the tax year as shown by a pro forma consolidated income statement prepared in accordance with generally accepted accounting principles wherein transactions and holdings between members of the group and holdings in non-domestic persons have been eliminated.

(3) If a member of an affiliated group apportions its income in accordance with § 67-4-2013(a), then for purposes of computing its net worth on a consolidated basis, the member shall compute the numerator of its payroll factor as follows:

(A) The numerator shall include the total amount paid in this state during the tax period by the taxpayer for compensation;

(B) In determining the portion of compensation to be included in the numerator for personnel performing interstate services, the total compensation for such personnel shall be multiplied by a fraction the numerator of which is the total in-state miles traveled by personnel operating similarly classified mobile property and the denominator of which is the total everywhere miles traveled by personnel operating similarly classified mobile property; and

(C) For purposes of computing the fraction in subdivision (e)(3)(B), in-state miles and everywhere miles shall be calculated in accordance with the appropriate provisions of § 67-4-2013(a). For purposes of determining whether mobile property is similarly classified, the classification groupings enumerated in § 67-4-2013(a)(1)-(7) shall be used.

(4) For purposes of this part, "compensation" has the same meaning as set forth in the Excise Tax Law of 1999, compiled in part 20 of this chapter.

(5) For purposes of this section, "compensation" includes a taxpayer's ownership share of the compensation of any general partnership, or entity treated as a general partnership for federal income tax purposes, in which such taxpayer has an ownership interest. A return being filed by a limited liability company that has a general partnership as its single member shall include in its payroll factor only the compensation attributed to the limited liability company. "Compensation" also includes a taxpayer's ownership share of the real or tangible property owned or rented by any limited partnership, subchapter S corporation, limited liability company or other entity treated as a partnership for federal income tax purposes, in which the taxpayer has an ownership interest, directly or indirectly through one (1) or more such entities, and that is not doing business in Tennessee and thus is not subject to Tennessee franchise tax.

(f) Compensation is paid in this state, if:

(1) The individual's service is performed entirely in the state;

(2) The individual's service is performed both in and outside the state, but the service performed outside the state is incidental to the individual's service in the state; or

(3) Some of the service is performed in the state; and:

(A) The base of operations, or, if there is no base of operations, the place from which the service is directed or controlled is in the state; or

(B) The base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.

(g) (1) The receipts factor is a fraction, the numerator of which is the total receipts of the taxpayer in this state during the tax period, and the denominator of which is the total receipts of the taxpayer everywhere during the tax period.

(2) For a taxpayer electing to compute its net worth on a consolidated basis, and for a member of a captive REIT affiliated group, the receipts factor is a fraction, the numerator of which is the taxpayer's total receipts in this state during the tax period, and the denominator of which is the group's total receipts during the tax period. The receipts factor shall be determined for the group at the close of business on the last day of the tax year as shown by a pro forma consolidated income statement prepared in accordance with generally accepted accounting principles wherein transactions and holdings between members of the group and holdings in non-domestic persons have been eliminated.

(3) If a member of an affiliated group apportions its income in accordance with § 67-4-2013(a), then for purposes of computing its net worth on a consolidated basis, the member shall compute the numerator of the receipts factor in accordance with the appropriate provisions of § 67-4-2013(a).

(4) For purposes of this section, "gross receipts" includes a taxpayer's ownership share of the gross receipts of any general partnership or entity treated as a general partnership for federal income tax purposes in which such taxpayer has an ownership interest. A return being filed by a limited liability company that has a general partnership as its single member shall include in its receipts factor only the gross receipts attributed to the limited liability company. "Gross receipts" also includes a taxpayer's ownership share of gross receipts of any limited partnership, subchapter S corporation, limited liability company, or other entity treated as a partnership for federal income tax purposes, in which the taxpayer has an ownership interest, directly or indirectly, through one (1) or more such entities, and that is not doing business in Tennessee and thus is not subject to Tennessee franchise tax.

(h) Receipts from sales of tangible personal property are in this state, if the:

(1) Property is delivered or shipped to a purchaser, other than the United States government, in this state regardless of the F.O.B. point or other conditions of the sale; or

(2) Property is shipped from an office, store, warehouse, factory or other place of storage in this state and the purchaser is the United States government.

(i) Sales, other than sales of tangible personal property, are in this state, if the:

(1) Earnings-producing activity is performed in this state; or

(2) Earnings-producing activity is performed both in and outside this state and a greater proportion of the earnings-producing activity is performed in this state than in any other state based on costs of performance.

(j) Notwithstanding any law other than § 67-4-2112 to the contrary, any person doing business in Tennessee, who licenses the use of patents, trademarks, tradenames, copyrights, or know-how, or other intellectual property to another person in Tennessee, and who is paid royalties or other income based on the sale of products or other activity in Tennessee by the licensee, shall source such income to Tennessee for purposes of its apportionment formula sales factor.

(k) Notwithstanding any provision of this section to the contrary, any gain on the sale of an asset that is designated as goodwill and is required to be included as Class VII assets pursuant to the reporting requirements of 26 U.S.C. §§ 338(b)(5) and 1060, and associated regulations, shall be excluded from both the numerator and the denominator of the apportionment formula receipts factor.



§ Second - of 2 versions of this section

67-4-2111. Apportionment of net worth. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) (1) Except as otherwise provided in this part, for tax years beginning prior to July 1, 2016, the net worth of a taxpayer doing business both in and outside this state shall be apportioned to this state by multiplying such values by a fraction, the numerator of which shall be the property factor plus the payroll factor plus twice the receipts factor, and the denominator of the fraction shall be four (4).

(2) Except as otherwise provided in this part, for tax years beginning on or after July 1, 2016, the net worth of a taxpayer doing business both in and outside this state shall be apportioned to this state by multiplying such values by a fraction, the numerator of which shall be the property factor plus the payroll factor plus three (3) times the receipts factor, and the denominator of the fraction shall be five (5).

(b) (1) The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property, excluding exempt inventory as defined in § 67-4-2108(a)(6), owned or rented and used in this state during the tax period, and the denominator of which is the average value of all the taxpayer's real and tangible personal property, excluding exempt inventory, owned or rented and used during the tax period.

(2) (A) For a taxpayer electing to compute its net worth on a consolidated basis, and for a member of a captive REIT affiliated group, the property factor is a fraction computed as follows:

(i) The numerator of which is the average value of the taxpayer's real and tangible personal property, excluding exempt inventory as defined in § 67-4-2108(a)(6)(B), owned or rented and used in this state during the tax period; and

(ii) The denominator of which is the average value of the group's real and tangible personal property, excluding exempt inventory, owned or rented and used during the tax period.

(B) Exempt inventory shall be determined on a per member basis. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight (8) times the net annual rental rate. The property factor shall be determined based on a pro forma consolidated balance sheet prepared in accordance with generally accepted accounting principles wherein transactions and holdings between members of the group and holdings in non-domestic persons have been eliminated.

(3) If a member of an affiliated group apportions its income in accordance with § 67-4-2013(a), then for purposes of computing its net worth on a consolidated basis, the member shall compute the numerator of its property factor as follows:

(A) The numerator shall include the average value of the taxpayer's real and tangible personal property, excluding exempt inventory as defined in § 67-4-2108(a)(6)(B), owned or rented and used in this state during the tax period;

(B) In determining the average value of mobile property to be included in the numerator, the value of such property shall be multiplied by a fraction the numerator of which is the total in-state miles of similarly classified mobile property and the denominator of which is the total everywhere miles of similarly classified mobile property; and

(C) For purpose of computing the fraction in subdivision (b)(3)(B), in-state miles and everywhere miles shall be calculated in accordance with the appropriate provisions of § 67-4-2013(a). For purposes of determining whether mobile property is similarly classified, the classification groupings enumerated in § 67-4-2013(a)(1)-(7) shall be used.

(4) For purposes of this section, "property" includes a taxpayer's ownership share of the real or tangible property owned or rented by any general partnership, or entity treated as a general partnership for federal income tax purposes, in which such taxpayer has an ownership interest. A return being filed by a limited liability company that has a general partnership as its single member shall include in its property factor only the real and tangible property owned or used by the limited liability company. "Property" also includes a taxpayer's ownership share of the real or tangible property owned or rented by any limited partnership, subchapter S corporation, limited liability company or other entity treated as a partnership for federal income tax purposes, in which the taxpayer has an ownership interest, directly or indirectly through one (1) or more such entities, and that is not doing business in Tennessee and, therefore, is not subject to Tennessee franchise tax. The cost value or rental value of such property shall be determined from the books and records of the entity in which the taxpayer has an interest and such property shall be valued in accordance with subsection (c).

(c) (1) Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight (8) times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer, less any annual rental rate received by the taxpayer from sub-rentals. A lessee's payments to a lessor, or on such lessor's behalf, as a part of rent, or in lieu of rent, shall be included as rent in the property factor of the apportionment formula provided by this section. Except with respect to tangible personal property, for purposes of this subsection (c), payments, such as interest, taxes, insurance, repairs or other items, shall be treated as rent paid by the lessee, if they would have been paid by the lessor if the lease contract or other agreement had not specifically provided that they be paid by the lessee.

(2) For purposes of this section, the value of owned or leased mobile or movable property located both in and outside Tennessee during a tax period shall be determined on the basis of the total percentage of time such property is in the state during the tax period; provided, that the value of an automobile or truck assigned to a traveling employee shall be considered in Tennessee, if the employee's compensation is assigned to Tennessee for purposes of the taxpayer's apportionment formula payroll factor, or if such vehicle is licensed in Tennessee.

(d) The average value of property shall be determined by averaging the values at the beginning and end of the tax period, but the commissioner may require the averaging of monthly values during the tax period, if reasonably required to reflect properly the average value of the taxpayer's property.

(e) (1) The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the tax period.

(2) (A) For a taxpayer electing to compute its net worth on a consolidated basis, and for a member of a captive REIT affiliated group, the payroll factor is a fraction computed as follows:

(i) The numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation; and

(ii) The denominator of which is the total compensation of the group paid everywhere during the tax period.

(B) The payroll factor shall be determined at the close of business on the last day of the tax year as shown by a pro forma consolidated income statement prepared in accordance with generally accepted accounting principles wherein transactions and holdings between members of the group and holdings in non-domestic persons have been eliminated.

(3) If a member of an affiliated group apportions its income in accordance with § 67-4-2013(a), then for purposes of computing its net worth on a consolidated basis, the member shall compute the numerator of its payroll factor as follows:

(A) The numerator shall include the total amount paid in this state during the tax period by the taxpayer for compensation;

(B) In determining the portion of compensation to be included in the numerator for personnel performing interstate services, the total compensation for such personnel shall be multiplied by a fraction the numerator of which is the total in-state miles traveled by personnel operating similarly classified mobile property and the denominator of which is the total everywhere miles traveled by personnel operating similarly classified mobile property; and

(C) For purposes of computing the fraction in subdivision (e)(3)(B), in-state miles and everywhere miles shall be calculated in accordance with the appropriate provisions of § 67-4-2013(a). For purposes of determining whether mobile property is similarly classified, the classification groupings enumerated in § 67-4-2013(a)(1)-(7) shall be used.

(4) For purposes of this part, "compensation" has the same meaning as set forth in the Excise Tax Law of 1999, compiled in part 20 of this chapter.

(5) For purposes of this section, "compensation" includes a taxpayer's ownership share of the compensation of any general partnership, or entity treated as a general partnership for federal income tax purposes, in which such taxpayer has an ownership interest. A return being filed by a limited liability company that has a general partnership as its single member shall include in its payroll factor only the compensation attributed to the limited liability company. "Compensation" also includes a taxpayer's ownership share of the real or tangible property owned or rented by any limited partnership, subchapter S corporation, limited liability company or other entity treated as a partnership for federal income tax purposes, in which the taxpayer has an ownership interest, directly or indirectly through one (1) or more such entities, and that is not doing business in Tennessee and thus is not subject to Tennessee franchise tax.

(f) Compensation is paid in this state, if:

(1) The individual's service is performed entirely in the state;

(2) The individual's service is performed both in and outside the state, but the service performed outside the state is incidental to the individual's service in the state; or

(3) Some of the service is performed in the state; and:

(A) The base of operations, or, if there is no base of operations, the place from which the service is directed or controlled is in the state; or

(B) The base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.

(g) (1) The receipts factor is a fraction, the numerator of which is the total receipts of the taxpayer in this state during the tax period, and the denominator of which is the total receipts of the taxpayer everywhere during the tax period.

(2) For a taxpayer electing to compute its net worth on a consolidated basis, and for a member of a captive REIT affiliated group, the receipts factor is a fraction, the numerator of which is the taxpayer's total receipts in this state during the tax period, and the denominator of which is the group's total receipts during the tax period. The receipts factor shall be determined for the group at the close of business on the last day of the tax year as shown by a pro forma consolidated income statement prepared in accordance with generally accepted accounting principles wherein transactions and holdings between members of the group and holdings in non-domestic persons have been eliminated.

(3) If a member of an affiliated group apportions its income in accordance with § 67-4-2013(a), then for purposes of computing its net worth on a consolidated basis, the member shall compute the numerator of the receipts factor in accordance with the appropriate provisions of § 67-4-2013(a).

(4) For purposes of this section, "gross receipts" includes a taxpayer's ownership share of the gross receipts of any general partnership or entity treated as a general partnership for federal income tax purposes in which such taxpayer has an ownership interest. A return being filed by a limited liability company that has a general partnership as its single member shall include in its receipts factor only the gross receipts attributed to the limited liability company. "Gross receipts" also includes a taxpayer's ownership share of gross receipts of any limited partnership, subchapter S corporation, limited liability company, or other entity treated as a partnership for federal income tax purposes, in which the taxpayer has an ownership interest, directly or indirectly, through one (1) or more such entities, and that is not doing business in Tennessee and thus is not subject to Tennessee franchise tax.

(h) Receipts from sales of tangible personal property are in this state, if the:

(1) Property is delivered or shipped to a purchaser, other than the United States government, in this state regardless of the F.O.B. point or other conditions of the sale; or

(2) Property is shipped from an office, store, warehouse, factory or other place of storage in this state and the purchaser is the United States government.

(i) (1) Sales, other than sales of tangible personal property, are in this state if the taxpayer's market for the sales is in this state. The taxpayer's market for a sale is in this state:

(A) In the case of sale, rental, lease, or license of real property, if and to the extent the property is located in this state;

(B) In the case of rental, lease, or license of tangible personal property, if and to the extent the property is located in this state;

(C) In the case of sale of a service, if and to the extent the service is delivered to a location in this state; and

(D) In the case of intangible property:

(i) That is rented, leased, or licensed, if and to the extent the intangible property is used in this state; provided, that intangible property utilized in marketing a good or service to a consumer is considered used in this state if that good or service is purchased by a consumer who is in this state; and

(ii) That is sold, if and to the extent the property is used in this state; provided, that:

(a) A contract right, government license, or similar intangible property that authorizes the holder to conduct a business activity in a specific geographic area is considered used in this state if the geographic area includes all or part of this state;

(b) Receipts from intangible property sales that are contingent on the productivity, use, or disposition of the intangible property shall be treated as receipts from the rental, lease, or licensing of such intangible property under subdivision (i)(1)(D)(i); and

(c) All other receipts from a sale of intangible property shall be excluded from the numerator and denominator of the receipts factor.

(2) If the state or states of assignment under subdivision (i)(1) cannot be determined, the state or states of assignment shall be reasonably approximated.

(3) If the state of assignment cannot be determined under subdivision (i)(1) or reasonably approximated under subdivision (i)(2), such sale shall be excluded from the numerator and denominator of the sales factor.

(4) If the application of this subsection (i) to a tax year results in a lower apportionment factor than under the application of the apportionment method in this subsection (i) as it was in effect prior to January 1, 2016, then a taxpayer may annually elect to apply the apportionment method in this subsection (i) as in effect prior to January 1, 2016; provided, however, the election must result in a higher apportionment factor for the tax year, and the taxpayer must have net earnings, rather than a net loss, for that tax year as computed under § 67-4-2006.

(j) (1) For any qualified member of a qualified group, total receipts in this state shall equal the receipts from all sales of tangible personal property that are in this state as determined under subsection (h), plus the arithmetical average of the receipts from all sales other than sales of tangible personal property that are in this state as determined under each of the following alternative methods:

(A) All sales that are in this state as determined under subsection (i); and

(B) All sales, other than sales of tangible personal property, where the earnings-producing activity is performed:

(i) In this state; or

(ii) Both in and outside this state and a greater proportion of the earnings-producing activity is performed in this state than in any other state, based on costs of performance.

(2) For purposes of this subsection (j), the following definitions shall apply:

(A) "Qualified expenditures" means expenditures incurred in transactions with persons who are not members of the qualified group for the following:

(i) Purchasing tangible personal property placed in service in this state by a member of the qualified group; and

(ii) Payroll for employees employed by a member of the qualified group at a facility in this state;

(B) "Qualified group" means an affiliated group that meets both of the following criteria:

(i) One or more members of the group is a qualified member; and

(ii) The members of the group, during the tax period, either:

(a) Incur, in the aggregate, qualified expenditures in an amount greater than one hundred fifty million dollars ($150,000,000); or

(b) Make sales that are subject to the tax imposed by chapter 6 of this title in excess of one hundred fifty million dollars ($150,000,000);

(C) "Qualified member" means a person that is principally engaged in the sale of "telecommunications service," "mobile telecommunications service," "Internet access service," "video programming service," "direct-to-home satellite television programming service," or a combination of such services, as each such term is used or defined in chapter 6 of this title.

(3) The method provided by this subsection (j) for determining the total receipts in this state of a qualified member shall be the only method for determining such receipts under this part.

(k) Notwithstanding any provision of this section to the contrary, any gain on the sale of an asset that is designated as goodwill and is required to be included as Class VII assets pursuant to the reporting requirements of 26 U.S.C. §§ 338(b)(5) and 1060, and associated regulations, shall be excluded from both the numerator and the denominator of the apportionment formula receipts factor.



§ 67-4-2112 - Variances from standard apportionment formula -- Notice of discontinuation -- Hospital companies.

(a) If the tax computation, allocation or apportionment provisions of this part do not fairly represent the extent of the taxpayer's business activity in this state, or the taxpayer's net worth, as adjusted, the taxpayer may petition for, or the department through its delegates may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(1) Separate accounting;

(2) The exclusion of any one (1) or more of the formula factors;

(3) The inclusion of one (1) or more additional apportionment formula factors that will fairly represent the taxpayer's business activity in this state;

(4) The use of any other method to source receipts for purposes of the receipts factor or factors of the apportionment formula numerator or numerators; or

(5) The employment of any other method to effectuate an equitable computation, allocation and apportionment of the taxpayer's net worth, as adjusted, that fairly represents the extent of the business entity's activities in Tennessee.

(b) If any factors are excluded from or added to the statutory apportionment formula, an appropriate change shall be made in the number used as the denominator of the fraction.

(c) (1) In any case of two (2) or more persons, organizations, trades or businesses, whether or not incorporated and whether or not affiliated, owned or controlled directly or indirectly by the same interests, the commissioner through delegates may distribute, apportion, or allocate net worth, income, deductions, credits, or allowances between or among such persons, organizations, trades or businesses, if the commissioner determines that such distribution, apportionment, or allocation is necessary in order to prevent evasion of taxes, excessive use or abuse of exemptions, or to clearly reflect the net worth or gross receipts of such persons, organizations, trades or businesses. In addition, the commissioner through delegates may require combined reports utilizing a common apportionment formula covering members of an affiliated group. It is the intent of the general assembly that the federal regulations, rulings and court interpretations with respect to 26 U.S.C. § 482 be used as guidance in the administration of this subdivision (c)(1).

(2) In the case of two (2) or more entities owned or controlled directly or indirectly by the same persons, including but not limited to affiliated groups, the commissioner, through the commissioner's delegates, may require combined reports and, if applicable, the utilization of a common apportionment formula covering such entities.

(3) The commissioner may apply federal taxation concepts, including, but not limited to, "assignment of income," "arms length" and "fair market value" to dealings between and among affiliates.

(4) The commissioner may disregard any entity created or transaction made that has no business purpose or is created or made with the primary purpose of evading either the federal income tax or the franchise tax.

(d) When another method of tax computation, allocation or apportionment has once been established, it shall continue in effect so long as the circumstances justifying the variation remain substantially unchanged, or until changed or discontinued by the department, whichever occurs first. In the event that the department changes or discontinues a variation from the statutory computation, allocation or apportionment provisions that has been granted to or required of a taxpayer, reasonable notice shall be given to the taxpayer affected, and any such change or discontinuation shall apply prospectively to the first tax period and to the subsequent tax periods that begin on or after the date of such notice.

(e) For tax years beginning on or before December 31, 2006, a hospital company, as defined in § 67-4-2004, shall file its franchise and excise tax return on a combined basis, together with all other corporations or other entities subject to the taxes imposed under parts 20 and 21 of this chapter that are members of its controlled group, as defined in § 267(f)(1) of the Internal Revenue Code, codified in 26 U.S.C. § 267(f)(1), and that are doing business in and taxable by this state, apportioned or allocated as to each member separately as provided in §§ 67-4-2110 and 67-4-2111, and then combined. Such combined franchise and excise tax returns shall be signed on behalf of one (1) member of the combined controlled group for itself and on behalf of the other members of the combined controlled group, and such signature shall constitute representation and evidence of authority to file on behalf of all members of the combined controlled group. The combined return shall contain all financial statements and schedules that would be required of each member filing a separate franchise tax return. Each member's net earnings or losses subject to carryover, as the case may be, and each member's apportionment ratio, and applicable supporting schedules shall be computed separately as would be required by law if no combined return were required. The franchise and excise tax shall be computed for the combined group based on the combined net earnings or net losses of the members as combined and shown on the combined return filed for members of the controlled group of companies doing business in this state. The losses available to each member of the controlled group under current or prior law shall be available for offset against the net earnings of the combined group in the first year of filing on a combined basis, and any portion that is not used to offset net earnings of the combined group in the first combined year shall be carried forward on a combined basis to be available as an offset to future net earnings of the combined group in accordance with and subject to the time limitations set forth in § 67-4-2006(c)(1); provided, that such combination shall not extend the time limitation of any then existing net operating losses. No member of the combined group may file its franchise and excise tax return on a separate basis without the consent of the commissioner.



§ 67-4-2113 - Where principal business of taxpayer is that of a common carrier of persons or property for hire or of an insurance company -- Apportionment of net worth.

If a taxpayer's principal business in this state is that of a common carrier of persons or property for hire, or of an insurance company, the taxpayer's net worth shall be apportioned to Tennessee on the basis of the following ratios:

(1) Railroads. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The gross receipts from railway operations on business beginning and ending in this state without entering or passing through any other state as compared with its gross receipts from such operations in and outside the state; and

(B) The mileage owned and operated in Tennessee plus mileage leased and operated in Tennessee as compared with the total of such mileage in and outside this state;

(2) Motor Carriers. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The gross receipts from operations on business beginning and ending inside this state without entering or passing through any other state as compared with its entire gross receipts from such operations in and outside the state; and

(B) The ratio of the total franchise miles or odometer miles, if there are no franchise miles, to which it holds or uses under lease, contract or otherwise, certificates of convenience and necessity from the interstate commerce commission or the department of safety inside the state, to the total franchise, or odometer, miles that it holds or uses under such certificates from the commissions, and like commissions, departments or agencies of other states, in and outside the state, all as shown by the annual reports made by the corporation to the various commissions from which it holds certificates;

(3) Rail and Motor Carriers. Where the taxpayer is engaged in transporting passengers and property by both rail and motor, then the ratio of the sum of the miles in the state as computed under subdivisions (1) and (2), to the sum of the miles under the subdivisions in and outside the state;

(4) Pipelines. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The gross receipts from operations on business beginning and ending inside the state without entering or passing through any other state as compared with its entire gross receipts from such operations in and outside the state; and

(B) The ratio of the pipeline miles owned or operated or owned and operated in the state to the miles of pipelines owned or operated or owned and operated in and outside the state;

(5) (A) Insurance Companies Domiciled in Tennessee. The ratio of the premiums on policies, persons and property in this state to total premiums;

(B) Insurance Companies Not Domiciled in Tennessee. The ratio of premiums on policies, persons and property in this state to total premiums, except that annuity considerations shall be excluded from the numerator and denominator of the ratio;

(6) Air Carriers. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The originating revenue inside the state as compared with the entire originating revenue in and outside the state; and

(B) The ratio of the total air miles flown in the state to the total air miles flown in and outside the state. Air miles flown in the state shall only include miles in the state from flights originating from or ending in the state, or both originating from and ending in the state;

(7) Air Express Carriers. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The originating revenue in the state as compared with the entire originating revenue in and outside the state; and

(B) The ratio of the total air miles flown and ground miles traveled in the state to the total air miles flown and ground miles traveled in and outside the state. Air miles flown in the state shall only include miles in the state from flights originating from or ending in the state, or both originating from and ending in the state. Ground miles traveled in the state or traveled in and outside the state shall only include miles traveled with respect to the actual common carriage of persons or property for hire; and

(8) Barges. The ratio obtained by taking the arithmetical average of the following two (2) ratios:

(A) The revenue from the transportation of cargo loaded in this state as compared with the entire revenue from the transportation of cargo loaded in and outside the state; and

(B) (i) The ratio of the total miles operated in the state to the total miles operated in and outside the state. Miles operated in the state shall be fifty percent (50%) of the miles operated on the Mississippi River adjacent to the Tennessee shoreline, plus all miles operated on inland waterways within the state;

(ii) "Mile operated" means one (1) mile of movement of each barge.



§ 67-4-2114 - Annual return -- Contents -- Financial unitary businesses.

(a) Every taxpayer liable for the tax imposed by this part shall file with the commissioner of revenue on such form as the commissioner may prescribe an accurate and complete return, signed by its president or other principal officer under penalty of perjury, which report shall contain the following data:

(1) The name of the taxpayer, the state in which chartered or otherwise organized, the location of its principal place of business in this state and the location of its principal or home office;

(2) If applicable, the amount of capital stock subscribed and paid in, the amount issued and outstanding, the amount of surplus and undivided profits or, if applicable, the amount or net worth, assets minus liabilities, together with the book value of each share of such stock as shown by the books and records of the corporation at the close of its last fiscal year;

(3) A comparative balance sheet as of the beginning and close of the last fiscal year as shown by the books and records of the taxpayer; and

(4) Such other and further information as may be required by the commissioner for the reasonable enforcement of this part.

(b) By the enumeration of the specific data required in subsection (a), it is not intended to divest the commissioner of the commissioner's right to require all information that the commissioner may deem necessary for the enforcement of this part.

(c) (1) Financial institutions subject to tax in this state that are members of a unitary group, as defined in § 67-4-2004, shall file a combined return, and pay the tax imposed by this part, after apportionment, based on all operations of the unitary business. This report shall include the information set out in subsections (a) and (b), for every member of the unitary group, even if some of the members would not otherwise be subject to taxation under this part. Dividends, receipts and expenses resulting from transactions between members of a unitary group shall be excluded from the return, for purposes of apportionment under § 67-4-2118. The members shall designate one (1) member that would otherwise be subject to tax on a separate entity basis to file the combined return. Except as provided in subdivision (c)(2), each member subject to tax in this state shall be jointly and severally liable for the tax imposed by this part with regard to the unitary business.

(2) Joint and several liability for the tax imposed by this part with regard to the unitary business shall not apply to any member that is a limited liability company, limited liability partnership, or limited partnership and meets the criteria set forth either in subdivision (c)(2)(A) or (c)(2)(B):

(A) (i) The member was formed and operated for the primary purpose of acquiring, from one (1) or more of its direct or indirect owners, notes, accounts receivable, installment sale contracts, or similar evidences of indebtedness; and

(ii) The member has pledged substantially all of its assets as security, directly or indirectly, for third party borrowings or securitized indebtedness acquired by third parties; or

(B) Substantially all of whose assets consist of assets described in subdivision (c)(2)(A)(i), cash and cash equivalents, third party debt securities, or equity interests in entities satisfying the requirements of subdivision (c)(2)(A).

(3) For the purposes of subdivision (c)(2), the following shall apply:

(A) The requirements of subdivision (c)(2)(A)(i) shall be satisfied by the presence of language in the entity's organizational or other governing documents expressly stating that the purpose of the entity is to acquire, own, manage, protect, conserve and sell or otherwise dispose of assets described in subdivision (c)(2)(A)(i), cash and cash equivalents, and third party debt securities; to enter into and perform its obligations under its organizational documents, any documents relating to the acquisition of the assets or any third party borrowing or securitized indebtedness to which the entity is a party; and to engage in activities related or incidental to the purposes in this subdivision (c)(3)(A) and necessary or appropriate for the purposes in this subdivision (c)(3)(A);

(B) "Substantially all" as set forth in subdivision (c)(2) means at least two-thirds (66.67%) of the entity's assets as determined by fair market value.

(d) Persons subject to tax in this state that are members of a captive REIT affiliated group, as defined in § 67-4-2004, shall file a combined return and pay the tax imposed by this part, after apportionment, based on all operations of the entire captive REIT affiliated group. The return required by this section shall include the information set out in subsections (a) and (b) for every member of the affiliated group, even if some of the members would not otherwise be subject to taxation under this part. The members of the group shall designate one (1) member that would otherwise be subject to tax on a separate entity basis to file the combined return. Each member subject to tax in this state shall be jointly and severally liable for the tax imposed by this part with regard to the affiliated group.



§ 67-4-2115 - Filing of return.

(a) The franchise tax return shall be filed as provided in § 67-4-2015. On any return covering less than a twelve-month period, including the return of a taxpayer in final return status, but excluding any return based on a fifty-two to fifty-three-week year, the franchise tax shall be prorated to cover the proportionate part of the year covered by the return. In the event the taxpayer's taxable year is closed within less than twelve (12) months of incorporation, formation, domestication, or commencing of business, the franchise tax of a domestic entity shall be prorated to cover the proportionate part of the year since the date of incorporation or formation, or the date of commencing business, whichever occurred first. The franchise tax of a taxpayer formed outside of Tennessee shall be prorated to cover the proportionate part of the year since beginning business in this state. On any return where the franchise tax is prorated, annualization of rent paid shall be required when determining the minimum franchise tax measure under § 67-4-2108. Proration of the franchise tax and annualization of rent paid shall be computed by a fraction based on a days method.

(b) If a person or taxpayer in final return status effects a complete liquidation that is initiated and completed on the same date, then the franchise tax shall be computed utilizing net worth, or the minimum franchise tax base under § 67-4-2108, on the date immediately preceding the liquidating event; otherwise, on any return of a taxpayer in final return status, the franchise tax shall be computed by using the average monthly value of net worth or the average monthly value of the real and tangible property owned in Tennessee. Such average monthly value shall be determined by totaling the value of net worth as of the final day of each month of the tax period, or the book value of the real and tangible property owned in Tennessee as of the final day of each month of the tax period, and then dividing that total by the number of months in the tax period. In the event the taxpayer is part of an affiliated group that has elected to compute its net worth on a consolidated basis, such election shall not apply to the taxpayer while it is in final return status unless the entire affiliated group is in final return status during the same tax period, in which case the election shall continue to apply to the taxpayer.



§ 67-4-2116 - Failure to file tax return -- Revocation of charter or certificate -- Reinstatement.

(a) The commissioner is empowered to certify to the secretary of state the name of any taxpayer that fails or refuses to file any statement or franchise and excise tax return required by parts 20 or 21 of this chapter, or to pay any fee or tax required by this chapter; however, no certification shall be issued until such statement, return, or tax has remained delinquent for a period of ninety (90) days.

(b) At the time of such certification to the secretary of state, the commissioner shall give notice to the taxpayer of the action taken. Thereupon, the charter, certificate of such taxpayer or its domestication in Tennessee shall stand as automatically dissolved or revoked, and the secretary of state shall note such revocation or dissolution upon the secretary of state's records.

(c) At any time after the date of revocation or dissolution, such charter, or certificate or domestication may be reinstated upon the filing of all reports and the payment of all fees, taxes, penalty and interest due the state; provided, that the title has not been taken by another taxpayer.



§ 67-4-2117 - Collection -- Dissolved entities.

The commissioner is empowered and it is the commissioner's duty to collect the tax, together with penalty and interest, levied under this part from any officer, stockholder, partner, member, principal, or employee of a taxpayer that has dissolved or has been liquidated, at a time such taxpayer has refused or failed to pay the franchise tax levied under this part, and such individual has received property belonging to the taxpayer, but such collection shall be limited to the value of the property received.

§ First - of 2 versions of this section

67-4-2118. Apportionment -- Financial institutions. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) Notwithstanding any other provision of this part, a financial institution that is not filing a combined report and that has business activity both in and outside Tennessee, and that is paying tax based on its net worth, shall apportion its tax base to Tennessee by multiplying net worth by the quotient of the institution's total receipts attributable to the transaction of business in Tennessee, as determined under subsection (c), divided by the institution's total receipts attributable to transacting business in all taxing jurisdictions, as determined under subsection (c). "Receipts" includes all gross income derived from transactions and activities in the regular course of business, except that the receipts from the disposition of assets, such as securities and money market transactions, are included to the extent of the net taxable gain on such transactions.

(b) A unitary group shall have net worth apportioned to Tennessee based on the apportioned net worth of the unitary group, as determined under subsection (a), including the receipts of those members of the unitary business that would not be subject to taxation in this state, if considered apart from the unitary group.

(c) "Receipts," as used in this section, shall be attributed to Tennessee as follows:

(1) Receipts from the lease or rental of real or tangible personal property shall be attributed to Tennessee, if the property is located in Tennessee;

(2) (A) Interest income and other receipts from assets, in the nature of loans or installment sales contracts that are primarily secured by or deal with real or tangible personal property, shall be attributed to Tennessee, if the security or sale property is located in Tennessee. If any part of the sale property or property standing as security for the payment of the debt is located part in and part outside the state, only such proportion of the interest income or other receipts shall be attributed to Tennessee as the value of the property in the state bears to the whole property;

(B) "Value" means only that value that the property would command at a fair and voluntary sale. Value shall be determined at the time the loan is made and shall not vary from year to year. In the event additional real or tangible personal property is pledged as security or otherwise covered under a loan or installment sales contract after the time the loan is made, the ratio based on the value of the property in the state compared to the whole property shall be adjusted;

(3) Interest income and other receipts from consumer loans not secured by real or tangible personal property shall be attributed to Tennessee, if the loan is made to a resident of Tennessee, whether at a place of business, by a traveling loan officer, by mail, by telephone or by other electronic means;

(4) Interest income and other receipts from commercial loans and installment obligations not secured by real or tangible personal property shall be attributed to Tennessee, if the proceeds of the loan are to be applied in Tennessee. If it cannot be determined where the funds are to be applied, the receipts are to be attributed to the state in which the business applied for the loan. As used in this subdivision (c)(4), "applied for" means initial inquiry, including customer assistance in preparing the loan application, or submission of a completed loan application, whichever occurs first. For attribution purposes, "loan" does not include demand deposit accounts, federal funds, certificates of deposit, and other similar wholesale banking instruments issued by other financial institutions;

(5) All receipts and fee income from the issuance of letters of credit, acceptance of drafts, and other devices for assuring or guaranteeing a loan or credit shall be attributed in the same manner as interest income and other receipts from the loan are attributed, as set out in either subdivision (c)(2), (c)(3) or (c)(4);

(6) Interest income, merchant discount, other receipts, including service charges from financial institution credit card and travel and entertainment credit card receivables and credit card holders, and fees shall be attributed to the state to which the card charges and fees are regularly billed;

(7) Receipts from the sale of an asset, tangible or intangible, shall be attributed in the same manner that the income from the asset would be attributed under this section;

(8) Receipts from the performance of fiduciary and other services shall be attributed in accordance with § 67-4-2111(i);

(9) Receipts from the issuance of traveler's checks, money orders or United States savings bonds shall be attributed to the state where such items are purchased;

(10) Receipts from a participating financial institution's portion of participation loans shall be attributed as otherwise provided under this subsection (c). A participation loan is any loan in which more than one (1) lender is a creditor to a common borrower; and

(11) Any other receipts of gross income not specifically attributed to Tennessee or to another taxing jurisdiction when applying this subsection (c) shall be attributed to Tennessee in the same proportion that aggregate receipts are attributed to Tennessee under subdivisions (c)(1)-(10).

(d) A financial institution affiliated group electing to compute its net worth on a consolidated basis shall compute its tax in the following manner:

(1) The financial institution affiliated group shall prepare a pro forma consolidated balance sheet, in accordance with generally accepted accounting principles, in which transactions and holdings between members of the group and holdings in nondomestic persons have been eliminated;

(2) (A) For tax years beginning on or after January 1, 2008, the consolidated net worth of the financial institution affiliated group shall be the difference between total assets, less the sum of total liabilities shown on the consolidated balance sheet prepared pursuant to subdivision (d)(1), and twenty percent (20%) of the financial institution affiliated group's securities classified as held to maturity or available for sale as shown on the group's accounting statements, prepared in accordance with generally accepted accounting principles, at the close of business on the last day of the tax year, as shown by a pro forma consolidated balance sheet;

(B) For tax years beginning on or after January 1, 2009, the consolidated net worth of the financial institution affiliated group shall be the difference between total assets, less the sum of total liabilities shown on the consolidated balance sheet prepared pursuant to subdivision (d)(1), and twelve and one half percent (12.5%) of the financial institution affiliated group's securities classified as held to maturity or available for sale as shown on the group's accounting statements, prepared in accordance with generally accepted accounting principles, at the close of business on the last day of the tax year, as shown by a pro forma consolidated balance sheet;

(C) For tax years beginning on or after January 1, 2010, the consolidated net worth of the financial institution affiliated group shall be the difference between total assets, less the sum of total liabilities shown on the consolidated balance sheet prepared pursuant to subdivision (d)(1), and five percent (5%) of the financial institution affiliated group's securities classified as held to maturity or available for sale as shown on the group's accounting statements, prepared in accordance with generally accepted accounting principles, at the close of business on the last day of the tax year, as shown by a pro forma consolidated balance sheet; and

(D) For tax years beginning on or after January 1, 2011, the consolidated net worth of the financial institution affiliated group shall be the difference between total assets, less the sum of total liabilities shown on the consolidated balance sheet prepared pursuant to subdivision (d)(1);

(3) Each member of the group shall apportion its net worth to Tennessee by multiplying the net worth of the entire financial institution affiliated group, as computed under subdivision (d)(2), by a fraction, the numerator of which is the total gross receipts of the member attributable to Tennessee during the tax period, and the denominator of which is the aggregate gross receipts of all members of the group during the tax period. For purposes of this subdivision (d)(3), receipts shall be determined as follows:

(A) Dividends and receipts resulting from transactions between members of the group shall be excluded from both the numerator and denominator;

(B) If the member is a financial institution, then for purposes of calculating the member's numerator, receipts shall be attributed to Tennessee in a manner consistent with subsection (c);

(C) If a member is not a financial institution, then for purposes of calculating the member's numerator, receipts shall be attributed to Tennessee in a manner consistent with § 67-4-2111(h)-(j); and

(D) The denominator shall consist of the total gross receipts of all members of the group during the tax period, and shall be determined by adding the total gross receipts derived from the activities enumerated in subdivisions (c)(1)-(11) by the group's financial institution members, and the total gross receipts of the group's nonfinancial institution members, as determined in accordance with § 67-4-2111(g)(1) and (4) during the tax period; and

(4) The unitary members of the financial institution affiliated group shall report and pay the franchise tax computed under this section on a combined return. As such, the unitary group shall pay franchise tax on the greater of the unitary group's combined apportioned equity, or the unitary group's combined minimum tax base, calculated in accordance with § 67-4-2108. The nonunitary members of the financial institution affiliated group shall report and pay the franchise tax computed under this section on a separate entity basis. As such, the nonunitary members shall pay franchise tax on the greater of apportioned net worth, as calculated on a consolidated basis, or the nonunitary member's minimum tax base, as determined in accordance with § 67-4-2108.

§ Second - of 2 versions of this section

67-4-2118. Apportionment -- Financial institutions. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) Notwithstanding any other provision of this part, a financial institution that is not filing a combined report and that has business activity both in and outside Tennessee, and that is paying tax based on its net worth, shall apportion its tax base to Tennessee by multiplying net worth by the quotient of the institution's total receipts attributable to the transaction of business in Tennessee, as determined under subsection (c), divided by the institution's total receipts attributable to transacting business in all taxing jurisdictions, as determined under subsection (c). "Receipts" includes all gross income derived from transactions and activities in the regular course of business, except that the receipts from the disposition of assets, such as securities and money market transactions, are included to the extent of the net taxable gain on such transactions.

(b) A unitary group shall have net worth apportioned to Tennessee based on the apportioned net worth of the unitary group, as determined under subsection (a), including the receipts of those members of the unitary business that would not be subject to taxation in this state, if considered apart from the unitary group.

(c) "Receipts," as used in this section, shall be attributed to Tennessee as follows:

(1) Receipts from the lease or rental of real or tangible personal property shall be attributed to Tennessee, if the property is located in Tennessee;

(2) (A) Interest income and other receipts from assets, in the nature of loans or installment sales contracts that are primarily secured by or deal with real or tangible personal property, shall be attributed to Tennessee, if the security or sale property is located in Tennessee. If any part of the sale property or property standing as security for the payment of the debt is located part in and part outside the state, only such proportion of the interest income or other receipts shall be attributed to Tennessee as the value of the property in the state bears to the whole property;

(B) "Value" means only that value that the property would command at a fair and voluntary sale. Value shall be determined at the time the loan is made and shall not vary from year to year. In the event additional real or tangible personal property is pledged as security or otherwise covered under a loan or installment sales contract after the time the loan is made, the ratio based on the value of the property in the state compared to the whole property shall be adjusted;

(3) Interest income and other receipts from consumer loans not secured by real or tangible personal property shall be attributed to Tennessee, if the loan is made to a resident of Tennessee, whether at a place of business, by a traveling loan officer, by mail, by telephone or by other electronic means;

(4) Interest income and other receipts from commercial loans and installment obligations not secured by real or tangible personal property shall be attributed to Tennessee, if the proceeds of the loan are to be applied in Tennessee. If it cannot be determined where the funds are to be applied, the receipts are to be attributed to the state in which the business applied for the loan. As used in this subdivision (c)(4), "applied for" means initial inquiry, including customer assistance in preparing the loan application, or submission of a completed loan application, whichever occurs first. For attribution purposes, "loan" does not include demand deposit accounts, federal funds, certificates of deposit, and other similar wholesale banking instruments issued by other financial institutions;

(5) All receipts and fee income from the issuance of letters of credit, acceptance of drafts, and other devices for assuring or guaranteeing a loan or credit shall be attributed in the same manner as interest income and other receipts from the loan are attributed, as set out in either subdivision (c)(2), (c)(3) or (c)(4);

(6) Interest income, merchant discount, other receipts, including service charges from financial institution credit card and travel and entertainment credit card receivables and credit card holders, and fees shall be attributed to the state to which the card charges and fees are regularly billed;

(7) Receipts from the sale of an asset, tangible or intangible, shall be attributed in the same manner that the income from the asset would be attributed under this section;

(8) Receipts equal to the net gain or income from the sale of a security made by a person who is a dealer in such security within the meaning of 26 U.S.C. § 475 shall be attributed to Tennessee if such person's customer is located in Tennessee and the receipt is not otherwise attributed under subdivision (c)(7). For purposes of this subdivision (c)(8), a customer is in this state if the customer is an individual, trust, or estate that is a resident of this state and, for all other customers, if the customer's commercial domicile is in this state. Unless the dealer has actual knowledge of the residence or commercial domicile of a customer during a taxable year, the customer shall be deemed to be a customer in this state if the billing address of the customer, as shown in the records of the dealer, is in this state;

(9) Receipts from the performance of fiduciary and other services shall be attributed in accordance with § 67-4-2111(i)(1)(C);

(10) Receipts from the issuance of traveler's checks, money orders or United States savings bonds shall be attributed to the state where such items are purchased;

(11) Receipts from a participating financial institution's portion of participation loans shall be attributed as otherwise provided under this subsection (c). A participation loan is any loan in which more than one (1) lender is a creditor to a common borrower; and

(12) Any other receipts of gross income not specifically attributed to Tennessee or to another taxing jurisdiction when applying this subsection (c) shall be attributed to Tennessee in the same proportion that aggregate receipts are attributed to Tennessee under subdivisions (c)(1)-(11).

(d) (1) The financial institution affiliated group shall prepare a pro forma consolidated balance sheet, in accordance with generally accepted accounting principles, in which transactions and holdings between members of the group and holdings in nondomestic persons have been eliminated;

(2) (A) For tax years beginning on or after January 1, 2008, the consolidated net worth of the financial institution affiliated group shall be the difference between total assets, less the sum of total liabilities shown on the consolidated balance sheet prepared pursuant to subdivision (d)(1), and twenty percent (20%) of the financial institution affiliated group's securities classified as held to maturity or available for sale as shown on the group's accounting statements, prepared in accordance with generally accepted accounting principles, at the close of business on the last day of the tax year, as shown by a pro forma consolidated balance sheet;

(B) For tax years beginning on or after January 1, 2009, the consolidated net worth of the financial institution affiliated group shall be the difference between total assets, less the sum of total liabilities shown on the consolidated balance sheet prepared pursuant to subdivision (d)(1), and twelve and one half percent (12.5%) of the financial institution affiliated group's securities classified as held to maturity or available for sale as shown on the group's accounting statements, prepared in accordance with generally accepted accounting principles, at the close of business on the last day of the tax year, as shown by a pro forma consolidated balance sheet;

(C) For tax years beginning on or after January 1, 2010, the consolidated net worth of the financial institution affiliated group shall be the difference between total assets, less the sum of total liabilities shown on the consolidated balance sheet prepared pursuant to subdivision (d)(1), and five percent (5%) of the financial institution affiliated group's securities classified as held to maturity or available for sale as shown on the group's accounting statements, prepared in accordance with generally accepted accounting principles, at the close of business on the last day of the tax year, as shown by a pro forma consolidated balance sheet; and

(D) For tax years beginning on or after January 1, 2011, the consolidated net worth of the financial institution affiliated group shall be the difference between total assets, less the sum of total liabilities shown on the consolidated balance sheet prepared pursuant to subdivision (d)(1);

(3) Each member of the group shall apportion its net worth to Tennessee by multiplying the net worth of the entire financial institution affiliated group, as computed under subdivision (d)(2), by a fraction, the numerator of which is the total gross receipts of the member attributable to Tennessee during the tax period, and the denominator of which is the aggregate gross receipts of all members of the group during the tax period. For purposes of this subdivision (d)(3), receipts shall be determined as follows:

(A) Dividends and receipts resulting from transactions between members of the group shall be excluded from both the numerator and denominator;

(B) If the member is a financial institution, then for purposes of calculating the member's numerator, receipts shall be attributed to Tennessee in a manner consistent with subsection (c);

(C) If a member is not a financial institution, then for purposes of calculating the member's numerator, receipts shall be attributed to Tennessee in a manner consistent with § 67-4-2111(h)-(j); and

(D) The denominator shall consist of the total gross receipts of all members of the group during the tax period, and shall be determined by adding the total gross receipts derived from the activities enumerated in subdivisions (c)(1)-(11) by the group's financial institution members, and the total gross receipts of the group's nonfinancial institution members, as determined in accordance with § 67-4-2111(g)(1) and (4) during the tax period; and

(4) The unitary members of the financial institution affiliated group shall report and pay the franchise tax computed under this section on a combined return. As such, the unitary group shall pay franchise tax on the greater of the unitary group's combined apportioned equity, or the unitary group's combined minimum tax base, calculated in accordance with § 67-4-2108. The nonunitary members of the financial institution affiliated group shall report and pay the franchise tax computed under this section on a separate entity basis. As such, the nonunitary members shall pay franchise tax on the greater of apportioned net worth, as calculated on a consolidated basis, or the nonunitary member's minimum tax base, as determined in accordance with § 67-4-2108.



§ 67-4-2119 - Minimum franchise tax.

The minimum franchise tax payable under this part shall be one hundred dollars ($100). A taxable entity that is incorporated, domesticated, qualified or otherwise registered to do business in Tennessee but is, or has become, inactive in Tennessee, or whose charter, domestication, qualification or other registration is forfeited, revoked or suspended without the entity being properly dissolved, surrendered, withdrawn, cancelled or otherwise properly terminated, shall not be relieved from filing a return and paying the franchise tax, which shall be no less than the one-hundred-dollar minimum, levied by this part for each tax year.



§ 67-4-2120 - Distribution of tax revenues.

All taxes collected under this part shall be distributed to the general fund.



§ 67-4-2121 - Tax imposed on manufacturer.

(a) Notwithstanding any provision of this part to the contrary, the tax imposed by this part on any manufacturer shall be levied only on the first two billion dollars ($2,000,000,000) of apportioned net worth or real and tangible personal property owned or used in Tennessee.

(b) For purposes of this section, "manufacturer" means any person whose principal business is fabricating or processing tangible personal property for resale and ultimate use or consumption off the premises of the person engaging in such fabricating or processing.






Part 22 - Coin-operated Amusement Machine Tax Act

§ 67-4-2201 - Short title.

This part shall be known and may be cited as the "Coin-operated Amusement Machine Tax Act."



§ 67-4-2202 - Tax imposed -- Supervision and collection -- Rules and regulations.

(a) The state tax imposed by this part shall be the exclusive tax levied on bona fide coin-operated amusement machines. No local government may impose any additional tax, fee, or assessment of any kind on such machines. Nothing contained in this part shall affect any person's liability for state or local sales or use tax that is imposed pursuant to chapter 6 of this title for the privilege of selling or using such devices. The receipts from bona fide coin-operated amusement machines shall not be the basis of tax under chapter 6 of this title.

(b) The supervision and collection of the taxes imposed by this part are under the direction of the department of revenue. The commissioner of revenue is authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The taxes imposed by this part shall be administered and collected on an annual basis for the privilege of owning bona fide coin-operated amusement machines used commercially for public play for tax years beginning on July 1 and ending on the following June 30.



§ 67-4-2203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Applicant" or "licensee" means an owner as defined in this section, who is licensed to do business in this state, including an owner's officers, directors, shareholders, individuals, members of any association or other entity not specified, and, when applicable in context, the business entity itself;

(2) "Bona fide coin-operated amusement machine" means any coin or token operated game, machine or device that, as a result of depositing a coin, token or other object, automatically or by or through some mechanical or electronic operation involving skill, chance, or a combination thereof, affords music, amusement, or entertainment of some character without vending any merchandise. "Bona fide coin-operated amusement machine" does not include any bona fide merchandise vending machines as defined in rules promulgated by the department of revenue, or any device operated for the purpose of unlawful gambling;

(3) "Business owner or business operator" means an owner or operator of a business where one (1) or more bona fide coin-operated amusement machines are available for commercial use and play by the public;

(4) "Commissioner" means the commissioner of revenue;

(5) "Machine tax" means the annual per machine tax that every owner of a bona fide coin-operated amusement machine in commercial use must pay;

(6) "Master license" means the certificate that every owner of a bona fide coin-operated amusement machine must obtain and display in the business owner's or business operator's place of business where the machine is located for commercial use by the public for play, in order to operate the machine in this state legally;

(7) "Owner" means any person, individual, firm, company, association, or other business entity owning any bona fide coin-operated amusement machine. "Owner" does not include an individual who owns a bona fide coin-operated amusement machine solely for personal use and who does not make the machine available for play by others at a charge, either directly or indirectly; and

(8) "Sticker" means the decal issued for each bona fide coin-operated amusement machine to show proof of payment of the machine tax.



§ 67-4-2204 - Levy of annual license tax -- Issuance of certificate -- Six-month license -- Display of license -- Refund or credit -- Duplicate license -- Nontransferable -- Application for renewal -- Denial -- Penalties.

(a) There is levied an annual license tax on the privilege of owning bona fide coin-operated amusement machines for commercial use by the public. Prior to exercising such privilege, every owner who offers others the opportunity to play for a charge, whether directly or indirectly, any bona fide coin-operated amusement machine shall pay to the commissioner the annual license tax as follows:

(1) Level one license. An owner owning fifty (50) or fewer machines shall pay a master license tax of five hundred dollars ($500). If after an owner obtains a level one license for a tax year, the owner acquires additional machines, so that the owner owns more than fifty (50) but no more than two hundred (200) machines, such owner shall pay an additional master license tax of five hundred dollars ($500);

(2) Level two license. An owner owning more than fifty (50) machines but no more than two hundred (200) machines shall pay a master license tax of one thousand dollars ($1000). If after an owner obtains a level two license for a tax year, the owner acquires additional machines, so that the owner owns more than two hundred (200) machines, such owner shall pay an additional master license tax of one thousand dollars ($1000); and

(3) Level three license. An owner owning more than two hundred (200) machines shall pay a master license tax of two thousand dollars ($2000).

(b) Upon payment of the annual master license tax, the commissioner shall issue the appropriate master license certificate to the owner. Each master license certificate shall contain the name and address of the owner.

(c) An owner may obtain a six-month master license on or after January 1 of a tax year by paying a tax of two hundred fifty dollars ($250) for a level one license; five hundred dollars ($500) for a level two license; and one thousand dollars ($1000) for a level three license. Such license shall expire on June 30, of the tax year.

(d) A copy of an owner's master license certificate shall be prominently displayed at each location where the owner has a bona fide coin-operated amusement machine available for commercial use and for play by the public.

(e) No refund or credit of the master license tax levied in this section may be made to any owner who ceases to own bona fide coin-operated amusement machines prior to the end of any tax year.

(f) The commissioner may issue a duplicate original master license certificate, if an original master license certificate has been lost, stolen, or destroyed. If an original master license certificate is lost, stolen, or destroyed, a sworn, written statement must be submitted explaining the circumstances by which the master license was lost, stolen, or destroyed, and a replacement fee of one hundred dollars ($100) paid, before a duplicate original master license certificate may be issued.

(g) A master license is effective for a single business entity.

(h) A master license is nontransferable.

(i) Application for renewal of a master license must be made to the commissioner by June 1 of each year. An owner, who properly completes a renewal application, timely files the renewal application with the commissioner, and remits all taxes and fees with the renewal application, may continue to offer bona fide coin-operated amusement machines for play by the public after June 30 if the renewal license and new stickers have not been issued; provided, however, that the owner displays with the expired master license in each location, where bona fide coin-operated amusement machines are offered for play by the public, a copy of a receipt showing that the application for the renewal license was timely filed.

(j) An original application for a master license, an application for a six-month license, or a renewal application must be accompanied by the appropriate taxes and fees.

(k) The commissioner shall give written notice to an applicant or licensee of any denial of an application or renewal application or revocation of a master license.

(l) The commissioner shall not renew a master license and shall suspend or revoke a master license, if the commissioner finds that the applicant or licensee owes to the state any taxes, fees, delinquent taxes or fees, or penalties resulting from delinquent taxes, or that an owner has failed to display the master license at any location where a bona fide coin-operated amusement machine is available for commercial use and for play by the public, or that an owner has made a machine available for commercial use and for play by the public without a valid sticker attached.

(m) Acceptance and display of a master license certificate issued under this part constitutes consent by the owner and by the business owner or business operator of the business where a bona fide coin-operated amusement machine is available for commercial use and for play by the public that the commissioner and the commissioner's agents may freely enter the business premises during normal business hours for the purpose of ensuring compliance with this part.

(n) An owner shall attach identification to each bona fide coin-operated amusement machine showing the owner's name, address, and phone number.



§ 67-4-2205 - Machine tax -- Sticker.

(a) For the privilege of owning a bona fide coin-operated amusement machine offered for commercial use and for play by the public, there is additionally levied a machine tax of ten dollars ($10.00) for each bona fide coin-operated amusement machine. The owner shall pay the machine tax to the commissioner prior to making a machine available for commercial use and for play by the public. If, after payment of the master license tax and machine taxes, an owner obtains additional bona fide coin-operated amusement machines, the owner shall pay to the commissioner a ten-dollar machine tax for each machine, prior to making a machine available for commercial use and for play by the public. No refund or credit of a machine tax levied in this section shall be made.

(b) The commissioner shall issue a sticker to evidence the payment of the machine tax. The owner shall securely affix a sticker to each machine available for commercial use and for play by the public. Owners may transfer stickers from one (1) machine to another and from location to location so long as all machines in commercial use available for play by the public have a sticker and the owner uses the stickers only for machines that the owner owns.



§ 67-4-2206 - Penalties.

(a) A penalty of fifty dollars ($50.00) shall be assessed by the commissioner for every machine that is available for commercial use and for play by the public without a sticker or that is located in a business where the master license of the owner is not displayed.

(b) (1) An owner who knowingly makes a bona fide coin-operated amusement machine available for commercial use and for play by the public without a current master license or without a sticker affixed to the machine commits a Class A misdemeanor.

(2) A business owner or business operator who knowingly permits bona fide coin-operated amusement machines to be operated by the public on the business' premises without display of a copy of the owner's master license or without a sticker affixed to each machine commits a Class A misdemeanor.

(c) Intentional removal of a machine tax sticker from a bona fide coin-operated amusement machine by the owner, except as permitted in § 67-4-2205(b), or by a person other than the owner is a Class C misdemeanor.

(d) Any bona fide coin-operated amusement machine available for commercial use and play by the public in a location that does not have a copy of the owner's master license displayed or any bona fide coin-operated amusement machine available for commercial use and play by the public without a valid sticker affixed is subject to confiscation as contraband. Prior to confiscation, the owner shall have thirty (30) days in which to remedy any noncompliance with this part, including payment of any penalties.



§ 67-4-2207 - Construction.

Nothing in this part, including payment of the taxes or fees provided for in this part, shall be construed to make legal an otherwise illegal device, or to authorize or permit gambling on any device whatsoever.






Part 23 - Special User Privilege Tax Law [Effective on July 1, 2017]

§ 67-4-2301 - Short title. [Effective on July 1, 2017.]

This part shall be known and may be cited as the "Special User Privilege Tax Law."



§ 67-4-2302 - User privilege tax generally. [Effective on July 1, 2017.]

(a) There is levied on the purchase, use, importation for use, or consumption of the goods and services named in this part, at the rates specified by this part, a user privilege tax to be paid by the purchaser, user, or consumer.

(b) The commissioner of revenue shall administer and enforce the assessment and collection of the taxes levied by this part. All persons subject to the tax levied by this part are required to register with the department of revenue.

(c) The exemptions provided for in §§ 67-6-308, 67-6-322, 67-6-325, 67-6-326, 67-6-328, 67-6-329, 67-6-331, 67-6-340 and 67-6-384 are applicable to the tax levied under this part.

(d) (1) (A) The taxes levied under this part shall be due and payable monthly, on the first day of each month, and for the purposes of ascertaining the amount of tax payable under this part, it shall be the duty of all dealers on or before the twentieth day of each month to transmit to the commissioner returns showing the purchase price arising from the purchase, use, importation for use, or consumption of the goods and services taxed pursuant to this part during the preceding calendar month.

(B) At the time of transmitting the return required by this subsection (d) to the commissioner, the dealer shall remit to the commissioner with the return the amount of tax due, and failure to so remit the tax shall cause the tax to become delinquent.

(2) (A) The commissioner is authorized to prescribe all rules and regulations necessary for the administration of this part, and for the collection of the taxes imposed by this part.

(B) Rules and regulations not inconsistent with this part when promulgated by the commissioner, and approved by the attorney general and reporter, shall have the force and effect of law.

(3) (A) When any person fails to file any form, statement, report or return required to be filed with the commissioner, after being given written notice of the failure to file, the commissioner is authorized to determine the tax liability of the person from whatever source of information may be available to the commissioner or the commissioner's delegates.

(B) An assessment made by the commissioner pursuant to this authority shall be binding as if made upon the sworn statement, report or return of the person liable for the payment of the tax; and any person against whom the assessment is lawfully made shall thereafter be estopped to dispute the accuracy of the assessment, except upon filing a true and accurate return, together with supporting evidence that the commissioner may require, indicating precisely the amount of the alleged inaccuracy.

(4) (A) It is the duty of every person required to pay a tax under this part to keep and preserve records showing the gross amount of special user privilege tax owed to the state, and the amount of the person's purchases, uses, importations for use, or consumption taxable under this part, and other books of account that may be necessary to determine the amount of tax, and all those books and records shall be open to inspection at all reasonable hours to the commissioner or any person duly authorized by the commissioner.

(B) All the books and records shall be maintained by the taxpayer for a period of three (3) years from December 31 of the year in which the taxpayer is responsible for paying the tax on the transaction or transactions represented by the record.

(e) Any tax levied by this part is a transactional tax in lieu of the sales or use tax and shall be considered a sales or use tax for purposes of reciprocity and giving credit for sales or use tax paid.



§ 67-4-2303 - Tax on water and energy fuels -- Exemptions. [Effective on July 1, 2017.]

(a) There is levied a tax of one and one half percent (1.5%) on the purchase price of water, and a tax of one and one half percent (1.5%) on the purchase price of gas, electricity, fuel oil, coal, and other energy fuel, sold to or used by manufacturers.

(b) For the purpose of this section, "manufacturer" means one whose principal business is fabricating or processing tangible personal property for resale.

(c) Water, gas, electricity, fuel oil, coal, and other energy fuel sold to or used by manufacturers shall be exempt from the tax levied by this section whenever it may be established to the satisfaction of the commissioner, by separate metering or otherwise, that the substance is exclusively used directly in the manufacturing process, coming into direct contact with the article being fabricated or processed by the manufacturer, and being expended in the course of the contact. Whenever the commissioner determines that the use of the substance by a manufacturer meets such test, the commissioner shall issue a certificate evidencing the entitlement of the manufacturer to the exemption. The certificate may be revoked by the commissioner at any time upon a finding that the conditions precedent to the exemption no longer exist. The commissioner's action as to the granting or revoking of a certificate shall be reviewable solely by a petition for common law certiorari addressed to the chancery court of Davidson County.

(d) Any water or energy fuel used by a manufacturer in fabricating or processing tangible personal property for resale shall be exempt from the tax imposed by this section when the water or energy fuel is produced or extracted directly by the manufacturer from facilities owned by the manufacturer or in the public domain.

(e) Notwithstanding the requirement of direct contact, there shall be exempt entirely from the tax imposed by this section electricity used to generate radiant heat for production of heat-treated glass when sold to or used by manufacturers; provided, however, that the manufacturer has applied for and received a certificate of exemption as required by this section.

(f) (1) The tax levied by this section shall also apply to the use of such substances by a person engaged at a location in packaging automotive aftermarket products manufactured at other locations by the same person or by a corporation affiliated with the manufacturing corporation such that:

(A) Either corporation directly owns or controls one hundred percent (100%) of the capital stock of the other corporation; or

(B) One hundred percent (100%) of the capital stock of both corporations is directly owned or controlled by a common parent.

(2) "Packaging", as used in subdivision (f)(1), refers only to the fabrication or installation, or both, of that packaging that will accompany the automotive aftermarket product when sold at retail. The tax shall apply only to such substances used in the packaging process, if the use is established to the satisfaction of the commissioner by separate metering or otherwise.

(g) Notwithstanding the requirement of direct contact, natural gas used to generate heat for the production of primary aluminum and aluminum can sheet products when sold to or used by manufacturers shall be exempt from the tax imposed by this section; provided, however, that the manufacturer applies for and receives a certificate of exemption as required by this section.

(h) There is also levied a tax of one and one half percent (1.5%) on the purchase price of electricity sold to or used by a qualified data center as defined in § 67-6-102.

(i) (1) The tax collected on the use of water shall be distributed as follows:

(A) Sixty-seven percent (67%) shall be deposited in the state general fund; and

(B) The remaining thirty-three percent (33%) shall be distributed to incorporated municipalities in the proportion that the population of each bears to the aggregate population of the state and to counties in the proportion that the population of unincorporated areas of the county bears to the aggregate population of the state, according to the most recent federal census or other census authorized by law.

(2) The tax collected on the use of gas, electricity, fuel oil, coal, and other energy fuel shall be deposited in the state general fund.



§ 67-4-2304 - Tax on energy purchased from an energy resource recovery facility. [Effective on July 1, 2017.]

(a) There is levied a tax of seven percent (7%) on the purchase price of energy in the form of steam or chilled water purchased from an energy resource recovery facility operated in a county with a metropolitan form of government.

(b) The tax collected pursuant to this section shall be deposited in the state general fund.



§ 67-4-2305 - Tax on tangible personal property sold to common carriers for use outside the state. [Effective on July 1, 2017.]

(a) There is levied a tax at the rate of five and one quarter percent (5.25%) on the purchase price of tangible personal property, excluding items listed in §§ 67-4-2307, 67-4-2701, 67-6-302, 67-6-313(i), 67-6-321, and 67-6-331, sold and delivered to common carriers in this state for use outside this state.

(b) The tax collected under this section shall be distributed as follows:

(1) Seventy-one and forty-three hundredths percent (71.43%) shall be deposited in the state general fund; and

(2) The remaining twenty-eight and fifty-seven hundredths percent (28.57%) shall be distributed to incorporated municipalities in the proportion that the population of each bears to the aggregate population of the state and to counties in the proportion that the population of unincorporated areas of the county bears to the aggregate population of the state, according to the most recent federal census or other census authorized by law.

(c) This section does not apply to sales of food and food ingredients, candy, dietary supplements, alcoholic beverages, tobacco and fuel.



§ 67-4-2306 - Exemption for articles of tangible personal property imported for export or produced for export. [Effective on July 1, 2017.]

It is not the intention of this part to levy a tax upon articles of tangible personal property imported into this state for export, or produced or manufactured in this state for export. If the sale of tangible personal property imported into this state is sourced to this state, this exemption shall apply; provided, that the purchaser's use of the tangible personal property imported into this state is limited to storage, inspection, or repackaging for shipment of the property for export outside this state.



§ 67-4-2307 - Exemption for certain property and services. [Effective on July 1, 2017.]

(a) The taxes imposed by this part shall not apply to any property or services:

(1) Upon which the sales or use tax imposed by chapter 6 of this title has been paid;

(2) Upon which a sales or use tax was previously legally imposed and collected by another state, at a rate equal to or greater than the rate of tax provided for in this part; or

(3) Upon which another state has previously legally imposed and collected a tax substantially similar to the tax imposed by this part, at a rate equal to or greater than the rate of tax provided for in this part.

(b) If the taxes described in subsection (a) are at a rate lesser than the rate imposed by this part, the tax imposed by this part shall be at the difference between the rate of tax imposed by this part and the rate of the tax described in subsection (a).

(c) Notwithstanding subsections (a) and (b), the tax levied by this part shall apply without reduction for any sales or use tax, or tax substantially similar to the tax levied by this part, that is paid to another state on the same transaction, if that state does not have the first right to tax or has no statutory provisions to reduce its sales or use tax, or tax substantially similar to the tax levied by this part, by any payment of the tax levied by this part. Each taxpayer seeking a reduction of the tax levied by this part due to payment of a sales or use tax or tax substantially similar to the tax levied by this part to another state on the same transaction shall furnish evidence to the satisfaction of the commissioner that the tax statutes of the other state would allow a reduction of its sales or use taxes or tax substantially similar to the tax levied by this part in like factual situations.

(d) The taxpayer shall bear the burden of maintaining documentary proof that the taxes described in subsection (a) have been paid.






Part 24 - Cable and Satellite Television Service [Effective on July 1, 2017]

§ 67-4-2401 - Tax on video programming service. [Effective on July 1, 2017.]

(a) There is levied a privilege tax of nine percent (9%) of the gross charge for providing video programming services as defined in § 67-6-102, when the services are delivered to the subscriber at a location in this state.

(b) The tax shall not apply to the first fifteen dollars ($15.00) of the gross charges for the video programming services.

(c) The tax collected under this section shall be distributed as follows:

(1) Eighty-two percent (82%) shall be deposited to the state general fund; and

(2) The remaining eighteen percent (18%) shall be distributed to incorporated municipalities in the proportion that the population of each bears to the aggregate population of the state and to counties in the proportion the population of unincorporated areas of the county bears to the aggregate population of the state, according to the most recent federal census and other census authorized by law.



§ 67-4-2402 - Tax on satellite television service. [Effective on July 1, 2017.]

(a) There is levied a privilege tax of eight and one-quarter percent (8.25%) of the gross charge for services provided by a direct-to-home satellite service provider, when the services are delivered to the subscriber at a location in this state.

(b) The tax collected under this section shall be deposited to the state general fund.



§ 67-4-2403 - Collection of tax -- Notice to customers. [Effective on July 1, 2017.]

(a) The taxes levied in this part shall be collected from the dealer as defined in § 67-6-102 and paid at the time and in the manner provided in this part. The tax imposed by this chapter shall be collected by the dealer from the consumer insofar as it can be done.

(b) The providers shall indicate in some definite manner whether their customers are paying this privilege tax. This indication must be stated on the ticket, invoice, or other record given to the customer.



§ 67-4-2404 - When taxes due and payable. [Effective on July 1, 2017.]

(a) The taxes levied under this part shall be due and payable monthly, on the first day of each month, and for the purposes of ascertaining the amount of tax payable under this chapter, it shall be the duty of all dealers on or before the twentieth day of each month to transmit to the commissioner returns showing the gross charges arising from the sale of services taxable under this chapter during the preceding calendar month.

(b) At the time of transmitting the return required under this part to the commissioner, the dealer shall remit to the commissioner with the return the amount of tax due, and failure to so remit the tax shall cause the tax to become delinquent.



§ 67-4-2405 - Administration and enforcement. [Effective on July 1, 2017.]

(a) The commissioner of revenue shall administer and enforce the assessment and collection of the taxes levied by this part.

(b) (1) The commissioner is authorized to prescribe all rules and regulations necessary for the administration of this part, and for the collection of the taxes imposed by this part.

(2) Rules and regulations not inconsistent with this part, when promulgated by the commissioner, and approved by the attorney general and reporter, shall have the force and effect of law.

(c) The commissioner is empowered to examine the books and records of any person subject to this part.



§ 67-4-2406 - Failure to file -- Assessment. [Effective on July 1, 2017.]

(a) When any person fails to file any form, statement, report or return required to be filed with the commissioner, after being given written notice of the failure to file, the commissioner is authorized to determine the tax liability of the person from whatever source of information may be available to the commissioner or the commissioner's delegates.

(b) An assessment made by the commissioner pursuant to this authority shall be binding as if made upon the sworn statement, report or return of the person liable for the payment of the tax. Any person against whom the assessment is lawfully made shall thereafter be estopped to dispute the accuracy of the assessment, except upon filing a true and accurate return, together with supporting evidence that the commissioner may require, indicating precisely the amount of the alleged inaccuracy.



§ 67-4-2407 - Maintenance of records. [Effective on July 1, 2017.]

(a) It is the duty of every person required to pay a tax under this part to keep and preserve records showing the gross amount of tax levied by this part owed to the state, and the amount of the person's gross receipts taxable under this part, and other books of account that may be necessary to determine the amount of tax under this part, and the books and records shall be open to inspection at all reasonable hours to the commissioner or any person duly authorized by the commissioner.

(b) The books and records shall be maintained by the taxpayer for a period of three (3) years from December 31 of the year in which the taxpayer is responsible for paying the tax on the transaction or transactions represented by the record.



§ 67-4-2408 - Exemptions. [Effective on July 1, 2017.]

The exemptions provided for in §§ 67-6-308, 67-6-322, 67-6-325, 67-6-328, and 67-6-384 are applicable to the tax levied under this part. In addition, all sales made to the state or any county or municipality within the state shall be exempt from the tax levied under this part.



§ 67-4-2409 - Exemption for video programming services or direct-to-home satellite services sold for resale -- "For resale" defined. [Effective on July 1, 2017.]

The tax imposed by this part shall not apply when the video programming services or direct-to-home satellite services are sold for resale. "For resale" means that the customer of the video programming service or direct-to-home satellite service provider purchases the services, sells those services to others, and is liable for the tax imposed by this part, or for the sales tax imposed by chapter 6 of this title, on its sales of those specific services. The commissioner is authorized and empowered to require the use of certificates of resale, or other satisfactory proof, as proof that any sale claimed to be a sale for resale is in fact a sale for resale. In cases where a customer purchases some services for resale and others for the customer's use and consumption, the seller shall separate the taxable and resale amounts on the bill, invoice, or statement provided to its customer.



§ 67-4-2410 - Credit for bad debts arising from sale. [Effective on July 1, 2017.]

A person who has paid the tax imposed by this part on any sale taxable under this part may take credit for any bad debts arising from the sale, in any return filed under this part. Sections 67-6-507(e) and 67-1-1802(d) shall apply to the credit.






Part 25 - Dyed Diesel Fuel [Effective on July 1, 2017]

§ 67-4-2501 - Tax on dyed diesel fuel. [Effective on July 1, 2017.]

(a) There is levied a privilege tax of seven percent (7%) of gross charges on the retail sale of dyed diesel fuel, as "dyed diesel fuel" is defined in § 67-3-103. For purposes of this part, retail sale shall mean the same as defined in § 67-6-102.

(b) The commissioner is authorized and empowered to require the use of certificates of resale, or other satisfactory proof, as proof that any sale claimed to be other than a "retail sale" is in fact not a retail sale.

(c) The tax collected under this section shall be deposited to the state general fund.



§ 67-4-2502 - Collection of tax -- Notice to customers. [Effective on July 1, 2017.]

(a) The tax shall be collected from the dealer as defined in § 67-6-102 and paid at the time and in the manner provided in this part. The tax imposed by this part shall be collected by the dealer from the consumer insofar as it can be done.

(b) The dealer shall indicate in some definite manner whether its customers are paying this privilege tax. This indication shall be stated on the ticket, invoice, or other record given to the customer.



§ 67-4-2503 - Exemptions. [Effective on July 1, 2017.]

Sales to governmental entities that are exempt from the sales tax imposed by chapter 6 of this title, and sales of fuel to a qualified farmer or nurseryman, as defined in § 67-6-207 for agricultural purposes, as defined in § 67-3-103, shall be exempt from the tax imposed by this part. Sales of dyed diesel fuel taxed per gallon by § 67-3-202 are exempt from the tax imposed by this part.



§ 67-4-2504 - When taxes due and payable. [Effective on July 1, 2017.]

(a) The taxes levied under this part shall be due and payable monthly, on the first day of each month, and for the purposes of ascertaining the amount of tax payable under this part, it shall be the duty of all dealers on or before the twentieth day of each month to transmit to the commissioner returns showing the gross charges of fuel taxable under this part during the preceding calendar month.

(b) At the time of transmitting the return required under this section to the commissioner, the dealer shall remit to the commissioner with the return the amount of tax due, and failure to so remit the tax shall cause the tax to become delinquent.



§ 67-4-2505 - Administration and enforcement. [Effective on July 1, 2017.]

(a) The commissioner of revenue shall administer and enforce the assessment and collection of the taxes levied by this part.

(b) (1) The commissioner is authorized to prescribe all rules and regulations necessary for the administration of this part, and for the collection of the taxes imposed by this part.

(2) Rules and regulations not inconsistent with this part when promulgated by the commissioner, and approved by the attorney general and reporter, shall have the force and effect of law.

(c) The commissioner is empowered to examine the books and records of any person subject to this part.



§ 67-4-2506 - Failure to file -- Assessments. [Effective on July 1, 2017.]

(a) When any person fails to file any form, statement, report or return required to be filed with the commissioner, after being given written notice of the failure to file, the commissioner is authorized to determine the tax liability of the person from whatever source of information may be available to the commissioner or the commissioner's delegates.

(b) An assessment made by the commissioner pursuant to this authority shall be binding as if made upon the sworn statement, report or return of the person liable for the payment of the tax; and any person against whom the assessment is lawfully made shall thereafter be estopped to dispute the accuracy of the assessment, except upon filing a true and accurate return, together with supporting evidence that the commissioner may require, indicating precisely the amount of the alleged inaccuracy.



§ 67-4-2507 - Maintenance of records. [Effective on July 1, 2017.]

(a) It is the duty of every person required to pay a tax under this part to keep and preserve records showing the gross amount of tax levied by this part owed to the state, and the amount of the person's gross retail sales taxable under this part, and other books of account that may be necessary to determine the amount of tax under this part, and all those books and records shall be open to inspection at all reasonable hours to the commissioner, the commissioner's delegates, or any person duly authorized by either of them.

(b) All the books and records shall be maintained by the taxpayer for a period of three (3) years from December 31 of the year in which the taxpayer is responsible for paying the tax on the transaction or transactions represented by the record.



§ 67-4-2508 - Credit for bad debts arising from sale. [Effective on July 1, 2017.]

A person who has paid the tax imposed by this part on any sale taxable under this part may take credit for any bad debts arising from such sale, in any return filed under this part. Sections 67-6-507(e) and 67-1-1802(d) shall apply to the credit.






Part 26 - Tobacco Settlement Funds

§ 67-4-2601 - Part definitions.

As used in this part:

(1) "Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, "menthol," "lights," "kings," and "100s," and includes any brand name, alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes;

(2) "Cigarette" has the same meaning as in § 47-31-102;

(3) "Cigarette rolling machine operator" has the same meaning as in § 67-4-1001;

(4) "Commissioner" means the commissioner of revenue;

(5) "Delivery sale" has the same meaning as in § 67-4-1001;

(6) "Importer" means any person in the United States to whom cigarettes manufactured in a foreign country are shipped or consigned or any person who removes cigarettes for sale or consumption in the United States from a customs bonded warehouse;

(7) "Licensed agent" means a person who is authorized to affix tax stamps to packages or other containers of cigarettes under § 67-4-1006 or any person who is required to pay the tobacco tax imposed pursuant to § 67-4-1002;

(8) "Master settlement agreement" has the same meaning as in § 47-31-102;

(9) "Non-participating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer;

(10) "Participating manufacturer" has the meaning given that term in Section II(jj) of the master settlement agreement and all amendments thereto;

(11) "Qualified escrow fund" has the same meaning as that term is defined in § 47-31-102;

(12) "Retail dealer" has the same meaning as in § 67-4-1001;

(13) "Tobacco distributor" has the same meaning as in § 67-4-1001;

(14) "Tobacco product manufacturer" has the same meaning as that term is defined in § 47-31-102;

(15) "Units sold" has the same meaning as that term is defined in § 47-31-102; and

(16) "Wholesale dealer and jobber" has the same meaning as in § 67-4-1001.



§ 67-4-2602 - Certification by tobacco product manufacturer as to compliance -- Directory listing certified manufacturers and brand families -- Unlawful practices.

(a) Every tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a distributor, retailer or similar intermediary or intermediaries, shall execute and deliver on a form prescribed by the commissioner a certification to the commissioner and attorney general and reporter, no later than the thirtieth day of April each year, certifying under penalty of perjury that, as of the date of such certification, such tobacco product manufacturer either is a participating manufacturer, or is in full compliance with § 47-31-103.

(1) A participating manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update such list thirty (30) calendar days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the attorney general and reporter and commissioner.

(2) (A) A non-participating manufacturer shall include in its certification:

(i) A list of all of its brand families and the number of units sold for each brand family that were sold in the state during the preceding calendar year;

(ii) A list of all of its brand families that have been sold in the state at any time during the current calendar year;

(iii) Indication, by an asterisk, of any brand family sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of such certification; and

(iv) Identification by name and address of any other manufacturer of such brand families in the preceding or current calendar year.

(B) The non-participating manufacturer shall update such list thirty (30) calendar days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the attorney general and reporter and commissioner.

(3) In the case of a non-participating manufacturer, such certification shall further certify:

(A) That such non-participating manufacturer is registered to do business in the state or has appointed a resident agent for service of process and provided notice thereof as required by § 67-4-2603;

(B) That such non-participating manufacturer:

(i) Has established and continues to maintain a qualified escrow fund; and

(ii) Has executed a qualified escrow agreement that has been reviewed and approved by the attorney general and reporter and that governs the qualified escrow fund;

(C) That such non-participating manufacturer is in full compliance with title 47, chapter 31 and this part, and any regulations promulgated pursuant thereto;

(D) (i) The name, address and telephone number of the financial institution where the non-participating manufacturer has established such qualified escrow fund required pursuant to § 47-31-103 and all regulations promulgated thereto;

(ii) The account number of such qualified escrow fund and any sub-account number for Tennessee;

(iii) The amount such non-participating manufacturer placed in such fund for cigarettes sold in the state during the preceding calendar year, the date and amount of each such deposit, and such evidence or verification as may be deemed necessary by the attorney general and reporter to confirm the foregoing; and

(iv) The amount and date of any withdrawal or transfer of funds the non-participating manufacturer made at any time from such fund or from any other qualified escrow fund into which it ever made escrow payments pursuant to § 47-31-103 and all regulations promulgated thereto; and

(E) That the non-participating manufacturer has certified in writing on a form approved by the commissioner that it consents to be sued in the circuit or chancery courts in the state for purposes of enforcing this statute or for an action to enforce § 47-31-103.

(4) In the case of a non-participating manufacturer located outside of the United States, the certification shall further certify that the non-participating manufacturer has provided a declaration from each of its importers into the United States of any of its brand families to be sold in this state. The declaration shall be on a form prescribed by the attorney general and reporter and shall state the following:

(A) The importer accepts joint and several liability with the non-participating manufacturer for all obligations to place funds into a qualified escrow fund, for payment of all civil penalties and for payment of all reasonable costs and expenses of investigation and prosecution, including attorneys' fees, authorized in accordance with the Tennessee Tobacco Manufacturers' Escrow Fund Act of 1999, compiled in title 47, chapter 31;

(B) The importer consents to personal jurisdiction in Tennessee for the purpose of claims by the state for any obligation to place funds into a qualified escrow fund, for payment of any civil penalties and for payment of any reasonable costs and expenses of investigation or prosecution, including attorneys' fees, authorized in accordance with the Tennessee Tobacco Manufacturers' Escrow Fund Act of 1999; and

(C) The importer has appointed a registered agent for service of process in this state according to the same requirements as established in this part for any nonresident or foreign non-participating manufacturer that has not registered to do business in this state as a foreign corporation or business entity.

(5) A tobacco product manufacturer may not include a brand family in its certification unless:

(A) In the case of a participating manufacturer, said participating manufacturer affirms that the brand family is deemed to be its cigarettes for purposes of calculating its payments under the master settlement agreement for the relevant year, in the volume and shares determined pursuant to the master settlement agreement; and

(B) In the case of a non-participating manufacturer, said non-participating manufacturer affirms that the brand family is deemed to be its cigarettes for purposes of § 47-31-103. Nothing in this section shall be construed as limiting or otherwise affecting the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the master settlement agreement or for purposes of § 47-31-103.

(6) Tobacco product manufacturers shall maintain all invoices and documentation of sales and other such information relied upon for such certification for a period of five (5) years, unless otherwise required by law to maintain them for a greater period of time.

(b) Not later than May 31, 2003, the commissioner shall develop and make available for public inspection a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of subsection (a) and all brand families that are listed in such certifications (the "directory"), except that:

(1) The commissioner shall not include or retain in such directory the name or brand families of any non-participating manufacturer that has failed to provide the required certification or whose certification the commissioner determines is not in compliance with subdivisions (a)(2) and (3), unless the commissioner has determined that such violation has been cured to the satisfaction of the commissioner;

(2) Neither a tobacco product manufacturer nor brand family shall be included or retained in the directory, if the commissioner concludes, in the case of a non-participating manufacturer, that:

(A) Any escrow payment required pursuant to § 47-31-103 for any period for any brand family, whether or not listed by such non-participating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the attorney general and reporter;

(B) Any outstanding final judgment, including interest on the judgment, for a violation of § 47-31-103 has not been fully satisfied for such brand family or such manufacturer; or

(C) Such non-participating manufacturer has underpaid escrow obligations in this state or any state unless such underpayment is cured within sixty (60) days of entry of a final order establishing the required escrow payment amount; however, such cure shall have no such effect if such underpayment is the result of fraud or deceit;

(3) A non-participating tobacco product manufacturer may be removed from the state's directory of approved tobacco product manufacturers, if the commissioner determines such action is in the best interest of the state and the operation of the directory, if the tobacco product manufacturer or any of its affiliates, officers, directors, or owners has:

(A) Been removed from any state's directory of approved tobacco product manufacturers based on any acts or omissions that would, if done in this state, be grounds for removal from the directory, except that if the basis for removal is a good faith dispute regarding the amount of escrow required for units sold in other states, the non-participating manufacturer shall have the opportunity to cure the underpayment of escrow within sixty (60) days of entry of a final order establishing the required escrow payment amount;

(B) Plead guilty or nolo contendere to or has been found guilty of a crime relating to the reporting, distribution, sale or taxation of cigarettes or tobacco products; or

(C) Failed to cooperate with any request for information from the commissioner made pursuant to § 67-4-2604(d) to the satisfaction of the commissioner;

(4) The commissioner shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of this part; and

(5) Every licensed agent shall provide and update as necessary an electronic mail address to the commissioner for the purpose of receiving any notifications as may be required by this part.

(c) It shall be unlawful for any person to:

(1) Affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory; or

(2) Sell, offer, or possess for sale, in this state, or import for personal consumption in this state, cigarettes of a tobacco product manufacturer or brand family not included in the directory.

(d) (1) A non-participating manufacturer shall not be included or retained in the directory of approved tobacco product manufacturers until it has posted a bond in accordance with this subsection (d), in addition to any other requirements for inclusion in the directory contained in this part.

(2) The bond required by this subsection (d) shall be posted by corporate surety located within the United States. The amount of the bond shall be the greater of one hundred thousand dollars ($100,000) or the greatest required escrow amount due from the non-participating manufacturer or its predecessor for any of the twelve (12) preceding calendar quarters. The bond shall be posted at least ten (10) days in advance of each calendar quarter.

(3) The bond shall be written in favor of the state of Tennessee and shall be conditioned on the performance by the non-participating manufacturer of all of its escrow deposit and other financial obligations under this part and § 47-31-103.

(4) If the non-participating manufacturer has failed to make or have made on its behalf escrow deposits equal to the full amount owed for a quarter within fifteen (15) days following the due date for the quarter, the state may execute upon the bond in the amount equal to any remaining amount of escrow due. The amount collected may be deposited into the state treasury and shall reduce the amount of escrow due from that non-participating manufacturer by the dollar amount collected.

(5) If the state obtains a judgment against the non-participating manufacturer for the non-participating manufacturer's failure to make an escrow deposit, the state may also execute on the bond to recover the amount of civil penalties and attorneys' fees obtained in that judgment. Funds collected from such bonds shall be counted first toward the amount of escrow due but not deposited into escrow by the non-participating manufacturer.

(e) For each non-participating manufacturer located outside of the United States, each importer into the United States of any such non-participating manufacturer's brand families that are sold in this state shall bear joint and several liability with such non-participating manufacturer for all obligations to place funds into a qualified escrow fund, for payment of all civil penalties and for payment of all reasonable costs and expenses of investigation and prosecution, including attorneys' fees, authorized in accordance with the Tennessee Tobacco Manufacturers' Escrow Fund Act of 1999.

(f) Service of process on the importer's appointed registered agent for service of process may be served in any manner authorized by law and shall constitute legal and valid service of process on the importer. The importer is subject to the same requirements in this part as non-participating manufacturers regarding notice of termination of the agency appointment. Any importer that has not appointed and engaged an agent as required in this section shall be deemed to have appointed the secretary of state as such agent and may be proceeded against in courts of this state by service of process on the secretary of state.



§ 67-4-2603 - Registered agent necessary for listing of non-resident or non-participating manufacturer.

(a) Any non-resident or foreign non-participating manufacturer that has not registered to do business in the state as a foreign corporation or business entity shall, as a condition precedent to having its brand families included or retained in the directory, appoint and continually engage without interruption the services of an agent in this state to act as an agent for the service of process on whom all process, and any action or proceeding against it concerning or arising out of the enforcement of this part and title 47, chapter 31, may be served in any manner authorized by law. Such service shall constitute legal and valid service of process on the non-participating manufacturer. The non-participating manufacturer shall provide the name, address, phone number and proof of the appointment and availability of such agent to and to the satisfaction of the commissioner and attorney general and reporter.

(b) The non-participating manufacturer shall provide notice to the commissioner and attorney general and reporter thirty (30) calendar days prior to termination of the authority of an agent and shall further provide proof to the satisfaction of the attorney general and reporter of the appointment of a new agent no less than five (5) calendar days prior to the termination of an existing agent appointment. In the event an agent terminates an agency appointment, the non-participating manufacturer shall notify the commissioner and attorney general and reporter of said termination within five (5) calendar days and shall include proof to the satisfaction of the attorney general and reporter of the appointment of a new agent.

(c) Any non-participating manufacturer whose cigarettes are sold in this state, who has not appointed and engaged an agent as required in this section, shall be deemed to have appointed the secretary of state as such agent and may be proceeded against in courts of this state by service of process upon the secretary of state; provided, however, that the appointment of the secretary of state as such agent shall not satisfy the condition precedent for having the brand families of the non-participating manufacturer included or retained in the directory.



§ 67-4-2604 - Submission of information.

(a) Not later than fifteen (15) calendar days after the end of each calendar month, each licensed agent shall submit information that the commissioner requires to facilitate compliance with this part, including, but not limited to, a list by brand family of the total number of cigarettes, or, in the case of roll your own, the equivalent stick count, for which the licensed agent affixed stamps during the previous calendar month or otherwise paid the tax due for the cigarettes. The report shall further include all cigarettes received and sold during the prior month, even if cigarettes were previously stamped by another licensed agent. The licensed agent shall maintain, and make available to the commissioner, all invoices and documentation of sales of all cigarettes and any other information relied upon in reporting to the commissioner for a period of seven (7) years.

(b) The commissioner is authorized to disclose to the attorney general and reporter any information received under this part and requested by the attorney general and reporter for purposes of determining compliance with and enforcing this part. The commissioner and attorney general and reporter shall share with each other the information received under this part, and may share such information with other federal, state or local agencies only for purposes of enforcement of this part, title 47, chapter 31, or corresponding laws of other states. Additionally, the commissioner and attorney general and reporter may share information pursuant to § 67-4-1028(a). The attorney general and reporter is authorized to disclose to a cigarette or roll your own manufacturer any information that has been provided by a licensed agent as required by this section regarding the purchases from that manufacturer on which tax stamps have been applied or the tax otherwise paid, so long as the recipient agrees to execute a document satisfactory to the attorney general and reporter that protects the confidential nature of such information.

(c) The attorney general and reporter may require at any time from the non-participating manufacturer proof, from the financial institution in which such manufacturer has established a qualified escrow fund for the purpose of compliance with § 47-31-103, of the amount of money in such fund, exclusive of interest, the amount and date of each deposit to such fund, and the amount and date of each withdrawal from such fund.

(d) In addition to the information required to be submitted pursuant to § 67-4-2602 or this section, the commissioner may require a licensed agent or tobacco product manufacturer to submit any additional information including, but not limited to, samples of the packaging or labeling of each brand family, as is necessary to enable the commissioner to determine whether a tobacco product manufacturer is in compliance with this part.

(e) [Deleted by 2014 amendment, effective April 21, 2014.]

(f) The commissioner may, in addition to any other law, impose and collect a monetary penalty not to exceed one hundred dollars ($100) per day for the failure of a distributor or wholesaler to timely or accurately comply with this section. Any monetary penalty collected pursuant to this section shall be deposited in the general fund. The submission in a report of a false statement under this chapter by a licensed agent is an offense punishable as a Class E felony.

(g) The commissioner may, in accordance with the procedure set forth in § 67-4-1016, and in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, suspend or revoke the license of an agent for knowingly filing false licensed distributor reports.



§ 67-4-2605 - Additional penalties.

(a) In addition to or in lieu of any other civil or criminal remedy provided by law, if the commissioner has reasonable grounds to believe that a licensed agent or any other person has violated § 67-4-2602(c) or any regulation adopted pursuant to this part, the commissioner may revoke or suspend the license of the licensed agent in the manner provided by § 67-4-1016 and in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Each stamp affixed and each sale or offer to sell cigarettes in violation of § 67-4-2602(c) shall constitute a separate violation. For each violation of this part, the commissioner may also impose a civil penalty in an amount not to exceed the greater of five hundred percent (500%) of the retail value of the cigarettes or five thousand dollars ($5,000), if the commissioner has reasonable grounds to believe that a violation of § 67-4-2602(c) or any regulations adopted pursuant thereto has occurred. Such penalty shall be imposed in the manner provided by § 67-4-1015 and in accordance with the Uniform Administrative Procedures Act. In the event of a conflict between § 67-4-1015 or § 67-4-1016 and the Uniform Administrative Procedures Act, the Uniform Administrative Procedures Act shall govern.

(b) Any cigarettes that have been sold, offered for sale, or possessed for sale, in this state, or imported for personal consumption in this state, in violation of § 67-4-2602(c) shall be deemed contraband under § 67-4-1020 and such cigarettes shall be subject to seizure and forfeiture as provided in such section, and all such cigarettes so seized and forfeited shall be destroyed and not resold.

(c) The attorney general and reporter, on behalf of the commissioner, may seek an injunction to restrain a threatened or actual violation of § 67-4-2602(c) or § 67-4-2604(a) or (d) by a licensed agent and to compel the licensed agent to comply with such subsections. In any action brought pursuant to this section, the state shall be entitled to recover the costs of investigation, costs of the action and reasonable attorney fees.

(d) It shall be unlawful for a person to:

(1) Sell or distribute cigarettes that the person knows or should know are intended for distribution or sale in the state in violation of § 67-4-2602(c), or

(2) Acquire, hold, own, possess, transport, import, or cause to be imported cigarettes, that the person knows or should know are intended for distribution or sale in the state in violation of § 67-4-2602(c).

(e) A violation of this section shall be a Class B misdemeanor.



§ 67-4-2606 - Determination to list or to remove from list -- Compliance -- Promulgation of regulations -- Enforcement -- Violation -- Conflicts of laws.

(a) If the commissioner elects not to include a brand family or tobacco product manufacturer on the directory, or if the commissioner removes a brand family or tobacco product manufacturer from the directory, that action is subject to review in the manner provided by § 67-1-105 and in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In the event of a conflict between § 67-1-105 and the Uniform Administrative Procedures Act, the Uniform Administrative Procedures Act shall govern. At least fifteen (15) days prior to the removal of a tobacco product manufacturer or brand family from the directory, the commissioner shall post notification of the removal in the directory and transmit notification of the removal to any person who has provided an electronic mail address to the commissioner for the purpose of receiving electronic mail notifications of directory updates. Any person interested in receiving the notifications shall be allowed to register on the official web site maintained by the department of revenue.

(b) No person shall be issued a license or granted a renewal of a license to act as a licensed agent unless such person has certified in writing, under penalty of perjury, that such person will comply fully with this part.

(c) For the year 2003, the first report of licensed agents required by § 67-4-2604(a) shall be due July 6, 2003; the certifications by a tobacco product manufacturer described in § 67-4-2602(a) shall be due July 21, 2003; and the directory described in § 67-4-2602(b) shall be published or made available by September 4, 2003.

(d) The commissioner may promulgate regulations necessary to effect the purposes of this part.

(e) In any action brought by the state to enforce this part, the state shall be entitled to recover the costs of investigation, expert witness fees, costs of the action and reasonable attorney fees.

(f) If a court determines that a person has violated this part, the court shall order and enjoin any profits, gain, gross receipts or other benefit from the violation to be disgorged and paid to the state treasurer for deposit in the state's general fund. Unless otherwise expressly provided the remedies or penalties provided by this part are cumulative to each other and to the remedies or penalties available under all other laws of this state.

(g) If a court of competent jurisdiction finds that this part and of title 47, chapter 31 conflict and cannot be harmonized, then such provisions of title 47, chapter 31 shall control. If any section, subsection, subdivision, paragraph, sentence, clause or phrase of this part causes title 47, chapter 31 to no longer constitute a qualifying or model statute, as those terms are defined in the master settlement agreement, then that portion of this part shall not be valid. If any section, subsection, subdivision, paragraph, sentence, clause or phrase of this part is for any reason held to be invalid, unlawful or unconstitutional, such decision shall not affect the validity of the remaining portions of this part or any part of it.



§ 67-4-2607 - Admissibility into evidence of licensed cigarette distributor reports filed with the department of revenue.

Notwithstanding any other law or rule of evidence to the contrary, a copy of a licensed distributor report filed with the commissioner pursuant to § 67-4-2604(a) shall be admitted into evidence for the purpose of proving the total number of cigarettes by brand family, or, in case of roll your own, the equivalent stick count, for which the licensed agent affixed Tennessee tax stamps during the previous calendar month or otherwise paid the tax due for cigarettes, as a non-hearsay document in all judicial and administrative proceedings.



§ 67-4-2608 - Inspections, audits and investigations.

(a) For the purpose of determining compliance with § 47-31-103 and this part, the department is authorized to conduct inspections, audits, and investigations of:

(1) Non-participating manufacturers and their importers;

(2) Licensed agents;

(3) Tobacco distributors;

(4) Wholesale dealers and jobbers;

(5) Retail dealers;

(6) Persons or entities engaged in delivery sales; and

(7) Cigarette rolling machine operators.

(b) The commissioner, or a designee, and the attorney general and reporter, or a designee, are authorized to administer all necessary oaths, issue subpoenas, compel the attendance of witnesses, take depositions within and without the state, and compel the production of pertinent books, payrolls, accounts, papers, records, documents, and testimony relevant to such investigation.

(c) Every non-participating manufacturer, non-participating manufacturer importer, licensed agent, tobacco distributor, wholesaler dealer and jobber, retailer dealer, person engaged in delivery sales, and cigarette rolling machine operator shall permit the commissioner or the commissioner's authorized agent or representative to inspect at any time all tobacco products, invoices, books, papers and memoranda, including the general books, both operating and proprietary ledgers, and other records, as may be deemed necessary by the commissioner in ascertaining compliance with § 47-31-103 and this part. Every cigarette rolling machine operator shall permit the commissioner or the commissioner's authorized agent to inspect the operator's cigarette rolling machine at any time.

(d) No non-participating manufacturer, non-participating manufacturer importer, licensed agent, tobacco distributor, wholesaler dealer and jobber, retailer dealer, person engaged in delivery sales, or cigarette rolling machine operator shall be permitted to claim any part of the premises whereon the non-participating manufacturer, non-participating manufacturer importer, licensed agent, tobacco distributor, wholesale dealer and jobber, retailer dealer, person engaged in delivery sales, or cigarette rolling machine operator is engaged in business, to be exempt from inspection, as being the dwelling or home of the non-participating manufacturer, non-participating manufacturer importer, licensed agent, tobacco distributor, wholesale dealer and jobber, retailer dealer, person engaged in delivery sales, or cigarette rolling machine operator. An application for license under part 10 of this chapter shall be an express waiver of such claim.

(e) All non-participating manufacturers, non-participating manufacturer importers, licensed agents, tobacco distributors, wholesaler dealer and jobbers, retailer dealers, persons engaged in delivery sales, or cigarette rolling machine operators failing to permit the examination of tobacco products, invoices, books and other memoranda, including the general books, both operating and proprietary ledgers, and other records, or interfering with the orderly inspection or examination thereof, or failing to file such reports as may be required by the commissioner, commit a Class A misdemeanor.



§ 67-4-2609 - Authority to execute search warrants for purposes of enforcing part.

Any duly authorized representative, agent or employee of the department who has been designated by the commissioner to enforce this part is authorized and empowered to execute search warrants and do all acts incident to the search warrant, in the same manner as search warrants may be levied by sheriffs and other peace officers.



§ 67-4-2610 - Persons enforcing part have power and authority of police officers -- Concurrent authority of highway patrol -- Authority to be armed.

(a) Inspectors, agents, representatives or officers appointed by the commissioner shall be cloaked with and have the duty, power and authority as police officers to enforce this part.

(b) The highway patrol shall likewise have concurrent authority to assist in the enforcement of this part.

(c) Any duly authorized representative or employee of the department who has been specifically designated by the commissioner to enforce this part, is authorized and empowered to go armed, or carry a pistol while on active duty engaged in enforcing this part.

(d) Nothing in this part shall be construed to limit the authority of the department of revenue or the attorney general's office as otherwise provided by law.






Part 27 - Aviation Fuel [Effective on July 1, 2017]

§ 67-4-2701 - Privilege tax on gross charge for aviation fuel -- "Gross charge" defined. [Effective on July 1, 2017.]

There is levied a privilege tax of four and one half percent (4.5%) of the gross charge for the sale, use, consumption, distribution and storage of aviation fuel used in the operation of airplane or aircraft motors. For the purpose of this part, "gross charge" shall include the actual price paid for the aviation fuel without any deductions from the actual price paid, except for federal excise tax.



§ 67-4-2702 - Collection -- Notice to customer regarding payment of tax -- Payment by purchaser -- Transactional tax. [Effective on July 1, 2017.]

(a) The taxes levied in this part shall be collected from the dealer as defined in § 67-6-102, and paid at the time and in the manner provided in this part. The tax imposed by this chapter shall be collected by the dealer from the consumer insofar as it can be done.

(b) The dealer shall indicate in some definite manner whether the customer is paying this privilege tax. This indication shall be stated on the ticket, invoice, or other record given to the customer.

(c) The tax levied by this section shall be paid by the purchaser in those cases where the seller of the aviation fuel is not liable to collect the tax.

(d) The tax levied by this part is a transactional tax in lieu of the sales or use tax and shall be considered a sales or use tax for purposes of reciprocity and giving credit for sales or use tax paid.



§ 67-4-2703 - Payment of tax. [Effective on July 1, 2017.]

(a) The taxes levied under this part shall be due and payable monthly, on the first day of each month, and for the purposes of ascertaining the amount of tax payable under this part, it shall be the duty of all dealers on or before the twentieth day of each month to transmit to the commissioner returns showing the gross charges arising from the sale of aviation fuel taxable under this part during the preceding calendar month.

(b) Each dealer shall also remit the amount of tax due with each return required in subsection (a). If the taxes due with the return are not remitted to the commissioner before the due date of the return, the return shall be considered delinquent and penalty and interest shall attach to the taxes due as provided by law.

(c) Each dealer of aviation fuel shall include on the return a statement under penalty of perjury, evidencing the total amount in gallons of aviation fuel sold and the dollar amount collected from the sales, and any other information as may be required by the commissioner on forms prescribed by the department.



§ 67-4-2704 - Administration and enforcement -- Rules and regulations -- Examination of books and records. [Effective on July 1, 2017.]

(a) The commissioner of revenue shall administer and enforce the assessment and collection of the taxes levied by this part.

(b) (1) The commissioner is authorized to prescribe all rules and regulations necessary for the administration of this part, and for the collection of the taxes imposed by this part.

(2) Rules and regulations not inconsistent with this part when promulgated by the commissioner, and approved by the attorney general and reporter, shall have the force and effect of law.

(c) The commissioner is empowered to examine the books and records of any person subject to this part.



§ 67-4-2705 - Determination of tax liability -- Assessments. [Effective on July 1, 2017.]

(a) When any person fails to file any form, statement, report or return required to be filed with the commissioner, after being given written notice of the failure to file, the commissioner is authorized to determine the tax liability of the person from whatever source of information may be available to the commissioner or the commissioner's delegates.

(b) An assessment made by the commissioner pursuant to this authority shall be binding as if made upon the sworn statement, report or return of the person liable for the payment of the tax; and any person against whom the assessment is lawfully made shall thereafter be estopped to dispute the accuracy thereof, except upon filing a true and accurate return, together with supporting evidence that the commissioner may require, indicating precisely the amount of the alleged inaccuracy.



§ 67-4-2706 - Duty to keep and preserve records. [Effective on July 1, 2017.]

(a) It is the duty of every person required to pay a tax under this part to keep and preserve records showing the gross amount of tax owed to the state, and the amount of the person's gross charges taxable under this part, and other books of account that may be necessary to determine the amount of the tax under this part, and all those books and records shall be open to inspection at all reasonable hours to the commissioner or any person duly authorized by the commissioner.

(b) The books and records shall be maintained by the taxpayer for a period of three (3) years from December 31 of the year in which the taxpayer is responsible for paying the tax on the transaction or transactions represented by the record.



§ 67-4-2707 - Deposits to transportation equity fund. [Effective on July 1, 2017.]

The tax collected under this part shall be deposited to the transportation equity fund.



§ 67-4-2708 - Exemption for aviation fuel sold for resale -- Proof. [Effective on July 1, 2017.]

The tax imposed by this part shall not apply when the aviation fuel is sold for resale. The commissioner is authorized and empowered to require the use of certificates of resale, or other satisfactory proof, as proof that any sale claimed to be a sale for resale is in fact a sale for resale.



§ 67-4-2709 - Additional exemptions. [Effective on July 1, 2017.]

The exemptions provided for in §§ 67-6-308, 67-6-322, 67-6-325, 67-6-328, and 67-6-384 are applicable to the tax levied under this part. In addition, all sales made to the state or any county or municipality within the state shall be exempt from the tax levied under this part.



§ 67-4-2710 - Exemption for products sold to or used by commercial air carriers for international flights. [Effective on July 1, 2017.]

There is exempt from the tax imposed by this chapter fuel and petroleum products sold to or used by a commercial air carrier, certified by the carrier to be used for consumption, shipment or storage in the conduct of its business as an air common carrier for a flight destined for or continuing from a location outside the United States.



§ 67-4-2711 - Liability of commercial air carrier for tax -- "Commercial air carrier" defined. [Effective on July 1, 2017.]

(a) A commercial air carrier may purchase aviation fuel without payment of tax to the dealer by presenting the dealer with a certificate issued pursuant to § 67-6-528, in which case the carrier becomes liable for reporting and payment of the privilege tax pursuant to the terms of this section.

(b) For purposes of this section, "commercial air carrier" means an entity authorized and certificated by the United States department of transportation or another federal or a foreign authority to engage in the carriage of persons or property by air in interstate or foreign commerce.



§ 67-4-2712 - Taxes collected in another state. [Effective on July 1, 2017.]

(a) The tax imposed by this part shall not apply to any aviation fuel:

(1) Upon which a sales or use tax was previously legally imposed and collected by another state, at a rate equal to or greater than the rate of tax provided for in this part; or

(2) Upon which another state has previously legally imposed and collected a tax substantially similar to the tax imposed by this part, at a rate equal to or greater than the rate of tax provided for in this part.

(b) If the taxes described in subsection (a) are at a rate less than the rate imposed by this part, the tax imposed by this part shall be at the difference between the rate of tax imposed by this part and the rate of the tax described in subsection (a).

(c) Notwithstanding subsections (a) and (b), the tax levied by this part shall apply without reduction for any sales or use tax or tax substantially similar to the tax levied by this part that is paid to another state on the same transaction if that state does not have the first right to tax or has no statutory provisions to reduce its sales or use tax, or tax substantially similar to the tax levied by this part, by any payment of the tax levied by this part. Each taxpayer seeking a reduction of the tax levied by this part due to payment of a sales or use tax or tax substantially similar to the tax levied by this part to another state on the same transaction shall furnish evidence to the satisfaction of the commissioner that the tax statutes of the other state would allow a reduction of its sales or use taxes or tax substantially similar to the tax levied by this part in like factual situations.

(d) The taxpayer shall bear the burden of maintaining documentary proof that the taxes described in subsection (a) have been paid.






Part 28 - Taxation of Unauthorized Substances

§ 67-4-2801 - Purpose.

The purpose of this part is to levy a tax on every merchant of unauthorized substances to generate revenue for state and local law enforcement agencies for use by those agencies to investigate, combat, prevent and reduce drug crimes, and for the general fund. Such tax shall be measured by the quantity of unauthorized substances sold, bartered, traded, or distributed to another for consideration or the quantity of unauthorized substances possessed with intent to sell, barter, trade, or distribute to another for consideration. This is not a criminal statute. It is a civil taxing measure contributing to the general revenue fund and a civil remedial measure designed to mitigate against the enormous costs of law enforcement related to drug control for state and local government. Nothing in this part may in any manner provide immunity from criminal prosecution for a person who possesses an illegal substance.



§ 67-4-2802 - Part definitions.

As used in this part, unless the context clearly requires otherwise:

(1) "Commissioner" means the commissioner of revenue;

(2) "Controlled substance" means a controlled substance as defined in § 39-17-402, and not included in "low-street-value drugs";

(3) "Controlled substance analogue" means a controlled substance analogue as defined in § 39-17-454;

(4) "Illicit alcoholic beverage" means an alcoholic beverage, as defined in § 57-3-101, not authorized by the Tennessee alcoholic beverage commission. "Illicit alcoholic beverage" includes, but is not limited to, the products known as "bootleg liquor," "moonshine," "non-tax-paid liquor," and "white liquor";

(5) "Local law enforcement agency" means a municipal police department, a metropolitan police department, or a sheriff's office;

(6) "Low-street-value drug" means any of the following controlled substances:

(A) An anabolic steroid as defined in § 39-17-410(f);

(B) A depressant described in § 39-17-412(c);

(C) A hallucinogenic substance described in § 39-17-406(d);

(D) A stimulant described in § 39-17-412(f); or

(E) A controlled substance described in § 39-17-414;

(7) "Marijuana" means all parts of the plant of the genus cannabis, whether growing or not; the seeds of this plant; the resin extracted from any part of this plant; and every compound, salt, derivative, mixture, or preparation of this plant, its seeds, or its resin. "Marijuana" does not include industrial hemp, as defined in § 43-26-102;

(8) "Merchant" means a merchant or peddler within the scope of article II, § 28 of the Constitution of Tennessee and includes any person who is actually engaged in the act of selling, bartering, trading, or distributing to another for consideration any unauthorized substances regardless of the quantity under § 67-4-2803(a), and such person shall be subject to the tax imposed under this part. Any person who actually or constructively possesses, at a particular time, any unauthorized substances in a quantity sufficient to create a principal tax liability of at least ten thousand dollars ($10,000) under § 67-4-2803(a) is presumed to be possessing the unauthorized substances for the purpose of sale, barter, trade, or distribution to another for consideration and is presumed to be a merchant within the meaning of this subdivision (8); such presumption may be rebutted only by clear and convincing evidence that the person did not sell, barter, trade, or distribute for consideration such substances or intend to do so; except, however, that if the person sells, barters, trades, or distributes to another for consideration any unauthorized substances in any quantity under § 67-4-2803(a), the presumption shall not apply and the person shall be considered a merchant and subject to the tax imposed by this part regardless of the quantity involved in the transaction;

(9) "Person" means person as defined in § 39-17-402;

(10) "State law enforcement agency" means any state agency, force, department, or unit responsible for enforcing criminal laws; and

(11) "Unauthorized substance" means a controlled substance, a controlled substance analogue, a low-street-value drug or an illicit alcoholic beverage.



§ 67-4-2803 - Excise tax rates -- Methods of measuring quantities.

(a) A tax, as follows, is levied on and payable by any merchant of unauthorized substances:

(1) Forty cents (40cent(s)) for each gram, or fraction thereof, of harvested marijuana stems and stalks that have been separated from and are not mixed with any other parts of the marijuana plant;

(2) Three dollars and fifty cents ($3.50) for each gram, or fraction thereof, of marijuana, other than separated stems and stalks taxed under subdivision (a)(1) or plants with foliation taxed under subdivision (a)(3);

(3) Three hundred fifty dollars ($350) per plant, whether growing or detached from the soil, on each marijuana plant with foliation;

(4) Fifty dollars ($50.00) for each gram, or fraction thereof, of cocaine;

(5) Two hundred dollars ($200) for each gram, or fraction thereof, of any other controlled substance, controlled substance analogue or low-street-value drug that is sold by weight;

(6) Fifty dollars ($50.00) for each ten (10) dosage units, or fraction thereof, of any low-street-value drug that is not sold by weight;

(7) Two hundred dollars ($200) for each ten (10) dosage units, or fraction thereof, of any other controlled substance or controlled substance analogue that is not sold by weight;

(8) Thirty-one dollars and seventy cents ($31.70) for each gallon, or fraction thereof, of illicit alcoholic beverages sold by the drink; or

(9) Twelve dollars and eighty cents ($12.80) for each gallon, or fraction thereof, of illicit alcoholic beverages not sold by the drink.

(b) A quantity of marijuana or other unauthorized substance is measured by the weight of the substance whether pure, impure or dilute, or by the number of dosage units in the merchant's possession when the substance is not sold by weight. A quantity of an unauthorized substance is dilute if it consists of a detectable quantity of pure controlled substance and any excipients or fillers.

(c) For purposes of this part, a person constructively possesses an unauthorized substance when the person has:

(1) Knowledge of the unauthorized substance; and

(2) The ability and intention to exercise control over the unauthorized substance.



§ 67-4-2804 - Exemptions.

(a) The tax levied in this part does not apply to an unauthorized substance in the possession of a merchant who is authorized by law to possess the substance. This exemption applies only during the time the merchant's possession of the unauthorized substance is authorized by law.

(b) The tax levied in this part does not apply to the following marijuana:

(1) Harvested mature marijuana stalks when separated from and not mixed with any other parts of the marijuana plant;

(2) Fiber or any other product of marijuana stalks described in subdivision (b)(1), except resin extracted from the stalks;

(3) Marijuana seeds that have been sterilized and are incapable of germination; or

(4) Roots of the marijuana plant.



§ 67-4-2805 - Issuance of stamps to indicate payment of tax -- Report of seizure of unauthorized substances.

(a) The commissioner shall issue stamps to affix to unauthorized substances to indicate payment of the tax by the merchant required by this part. A merchant shall report the taxes payable under this part at the time and on the form prescribed by the commissioner. The merchant is not required to give the merchant's name, address, social security number, or any other identifying information on the form. Upon payment of the tax, the commissioner shall issue stamps in an amount equal to the amount of the tax paid. Taxes may be paid and stamps may be issued either by mail or in person.

(b) Every local law enforcement agency and every state law enforcement agency must report to the department of revenue within forty-eight (48) hours after seizing an unauthorized substance from or making an arrest of a merchant under this part when the appropriate stamps as required by this part have not been affixed to the unauthorized substances. The report shall be in the manner prescribed by the commissioner and shall include the time and place of the arrest or seizure, the amount, location, and kind of substance, the identification of any merchant and such merchant's social security number, and any other information prescribed by the commissioner.



§ 67-4-2806 - Payment of tax.

(a) The tax imposed by this part pursuant to § 67-4-2803, evidenced by a stamp issued by the commissioner and permanently affixed to unauthorized substances pursuant to subsection (b), is payable by a merchant within forty-eight (48) hours after the merchant acquires actual or constructive possession of unauthorized substance on which a stamp has not been affixed, exclusive of Saturdays, Sundays, and legal holidays of this state, in which case the tax is payable on the next working day. If the tax is not paid within forty-eight (48) hours, the tax shall become delinquent and shall accrue penalty and interest pursuant to chapter 1, part 8 of this title.

(b) Upon payment of the tax and receipt of the tax stamps, the merchant shall permanently affix the appropriate stamps to the unauthorized substance.

(c) Once the tax due levied pursuant to this part has been paid, no additional tax is due and payable by a merchant in accordance with this part who may subsequently acquire or handle the unauthorized substance on which an appropriate stamp has been affixed.

(d) If a merchant is found in possession of a substance taxable under this part on which an appropriate stamp has not been affixed, it shall be presumed the merchant has been in possession of such substance for longer than forty-eight (48) hours, exclusive of Saturdays, Sundays, and legal holidays of this state.



§ 67-4-2807 - Assessment of tax, penalties and interest -- Notice -- Collection.

Notwithstanding any other law, an assessment against a merchant under this part on which a stamp has not been affixed as required by this part shall be made as provided in this section. The commissioner shall assess the tax, applicable penalty, and interest based on any information brought to the attention of the commissioner, or the commissioner's duly authorized assistants, that a merchant is liable for unpaid tax pursuant to this part. The tax shall be assessed in the same manner as any other tax assessment, except when this part specifies otherwise. The commissioner shall notify the merchant in writing of the amount of the tax, penalty, and interest due. The notice of assessment shall be either mailed to the merchant at the merchant's last known address or served on the merchant in person. If the merchant does not pay the tax, penalty, and interest upon receipt of the notice of assessment, the commissioner shall collect the assessment, including penalty and interest, pursuant to the procedures set forth in chapter 1, parts 14 and 18, of this title. The merchant may seek review of the assessment as provided in chapter 1, part 18, of this title. Section 67-1-1802 is applicable to the tax levied by this part.



§ 67-4-2808 - Confidentiality -- Immunity -- Statistics.

(a) Notwithstanding any other law, information obtained as a result of a merchant's efforts to comply with this part is confidential and, unless obtained independently from any acts undertaken by a merchant to comply with the tax levied by this part, such acts, including the taxpayer's maintenance of a suit to determine liability under the tax levied by this part, may not be disclosed by the commissioner or used in a criminal prosecution other than a prosecution for a violation of this part.

(b) Chapter 1, part 17, of this title, including the criminal penalties specified therein, shall apply to the tax levied under this part, except that no information shall be disclosed pursuant to chapter 1, part 17, of this title unless that information was obtained independently from any acts undertaken by a merchant to comply with the tax levied by this part, such acts including the taxpayer's maintenance of a suit to determine liability under the tax levied by this part.

(c) This section does not prohibit the commissioner from publishing statistics that do not disclose the identity of merchants or the contents of particular returns or reports.



§ 67-4-2809 - Unauthorized substances tax account -- Remittance of tax once unencumbered -- Application of proceeds of tax.

(a) The commissioner shall credit the proceeds of the tax levied by this part to a special nonreverting account to be called the state unauthorized substances tax account, until the tax proceeds are unencumbered. The commissioner shall remit the unencumbered tax proceeds as provided in this section on a quarterly or more frequent basis.

(b) (1) Tax proceeds are unencumbered when:

(A) The tax has been paid and the collection process completed; and

(B) (i) The taxpayer has no current right to file a refund claim, and the paid tax is not the subject of any pending lawsuit for the recovery of that tax; or

(ii) The time for the taxpayer to file suit pursuant to § 67-1-1802(c) has expired.

(2) (A) The commissioner shall first apply the unencumbered tax proceeds to the costs of storing and disposing of the assets seized in payment of the assessment under this part and then to the costs incurred by the commissioner due to implementation and enforcement of this part, which costs shall be added to and become part of the assessment.

(B) (i) From the remaining proceeds, the commissioner shall remit seventy-five percent (75%) of the unencumbered tax proceeds that were collected by assessment to the state or local law enforcement agency that conducted the investigation of a merchant that led to the assessment. Such proceeds are to be used by the agency solely for the purpose of investigating, combating, preventing, and reducing drug crimes.

(ii) If more than one (1) state or local law enforcement agency conducted the investigation, then the commissioner shall determine the equitable share for each agency based on the contribution each agency made to the investigation.

(iii) The commissioner's determination of the equitable share for each agency shall be final and shall not be subject to review in an administrative or judicial proceeding.

(C) The commissioner shall credit the remaining unencumbered tax proceeds to the general fund.

(c) Notwithstanding any other provision of this section, in the event the tax levied by this part is voluntarily paid to the department of revenue, and not as a result of an investigation or arrest by a state or local law enforcement agency, such voluntarily paid tax shall be considered unencumbered upon payment, and the commissioner shall credit the entire tax proceeds to the general fund.



§ 67-4-2810 - Construction.

This part shall not be construed to confer any immunity from criminal prosecution or conviction for a violation of title 39, chapter 17, part 4, upon any person who voluntarily pays the tax imposed by this part or who otherwise complies with this part.



§ 67-4-2811 - Rules and regulations.

The commissioner shall have the authority to promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement, administer and enforce this part.






Part 29 - County Powers Relief Act

§ 67-4-2901 - Short title.

This part shall be known and may be cited as the "County Powers Relief Act."



§ 67-4-2902 - Purpose of part.

The purpose of this part is to authorize counties to levy a privilege tax on persons and entities engaged in the residential development of property, in order to provide a county with an additional source of funding to defray the cost of providing school facilities to meet the needs of the citizens of the county as a result of population growth.



§ 67-4-2903 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Building" means any structure built for the support, shelter, or enclosure of persons, chattels, or movable property of any kind, including a mobile home. "Building" does not mean any structures used primarily for agricultural purposes;

(2) "Building permit" means a permit for development issued in the county, whether by a county, metropolitan or municipal government;

(3) "Capital improvement program" means a proposed schedule of future capital projects, listed in order of construction priority, together with cost estimates and the anticipated means of financing each project requiring the expenditure of public funds, over and above the annual local government operating expenses, for the purchase, construction, or replacement of physical assets;

(4) "County" means a county or metropolitan government;

(5) "County school facilities privilege tax" means a tax on new residential development as defined in this part;

(6) "Development" means the construction, building, erection, or improvement to land by providing a new building or structure that provides floor area for residential use;

(7) "Dwelling unit" means a room, or rooms connected together, constituting a separate, independent housekeeping establishment for owner occupancy, rental or lease on a daily, weekly, monthly or longer basis, physically separated from any other room, rooms or dwelling units that may be in the same building, and containing independent cooking and sleeping facilities;

(8) "Floor area" for residential development means the total of the gross horizontal area of all floors, including basements, cellars, or attics, that is heated or air-conditioned living space;

(9) "Governing body" means the county legislative body or metropolitan council;

(10) "Person" means any individual, firm, partnership, limited liability company, joint-venture, association, corporation, estate, trust, business trust, receiver, syndicate, or other group or combination acting as a unit;

(11) "Place of worship" means that portion of a building, owned by a religious institution that has property tax exempt status, that is used for worship services and related functions; provided, however, that a place of worship does not include buildings and portions of buildings that are used for purposes other than worship and related functions or that are intended to be leased, rented or used by persons who do not have a tax exempt status;

(12) "Public building" means a building owned by the state of Tennessee or any agency or political subdivision of the state of Tennessee, including, but not limited to, counties, metropolitan governments, municipalities, school districts or special districts, or the federal government or any agency of the federal government; and

(13) "Residential" means the development of any property for a dwelling unit or units.



§ 67-4-2904 - Residential development declared to be a locally taxable privilege.

Engaging in the act of residential development within a county, except as excluded by this part, is declared to be a privilege upon which a county, by resolution or ordinance of its governing body, may levy a tax, subject to the conditions and limitations contained in this part. The resolution or ordinance shall be adopted by a two-thirds (2/3) vote of the entire membership of the county legislative body at two (2) consecutive, regularly scheduled meetings.



§ 67-4-2905 - Adoption of administrative guidelines, procedures, regulations and forms.

After levying the tax, the county governing body shall, by resolution or ordinance adopted by majority vote, adopt administrative guidelines, procedures, regulations and forms necessary to properly implement, administer and enforce this part.



§ 67-4-2906 - Application.

This part shall not apply to development of:

(1) Public buildings;

(2) Places of worship;

(3) Barns or other outbuildings used for agricultural purposes;

(4) Replacement buildings or structures for previously existing buildings and structures destroyed by fire or other disaster;

(5) A building or structure owned by a nonprofit corporation that is a qualified 501(c)(3) corporation under the federal Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3); or

(6) A building or structure located in any census tract of the county that has been designated by the federal government as being eligible for federal incentives because of blight, economic distress or urban renewal, upon a proper finding by the county legislative body that the exemption is necessary to stimulate growth in these economically challenged areas.



§ 67-4-2907 - Criteria for levying tax.

A governing body is prohibited from levying a tax pursuant to this part, unless the county meets one (1) or more of the following criteria:

(1) The county experienced a growth rate of twenty percent (20%) or more in total population from the 1990 federal census to the 2000 federal census, or the county experiences growth of twenty percent (20%) or more between any subsequent federal decennial censuses; or

(2) The county experienced a nine percent (9%) or more increase in population over the period from the year 2000 to 2004, or over a subsequent four-year period, according to United States census bureau population estimates.



§ 67-4-2908 - Tax based on the floor area of residential development.

For the exercise of the privilege of development, a county may levy a tax based on the floor area of residential development. A county initially levying a tax under the authority granted by this part may levy the tax at a rate not to exceed one dollar ($1.00) per square foot on residential property. Whenever a county has levied a tax pursuant to this part or increased the rate of the tax, it may not increase the rate of the tax or levy an additional tax on the privilege of development for a period of four (4) years from the effective date of the tax or rate increase. After four (4) years from the date the county initially levies the tax or from the date of the last increase in the rate of the tax, the county legislative body may increase the rate of the tax by a percentage not to exceed ten percent (10%).



§ 67-4-2909 - Adoption of capital improvement program required.

A governing body shall not levy a tax pursuant to this part, unless it has adopted a capital improvement program. The adopted capital improvement program may be amended by the governing body.



§ 67-4-2910 - Collection of tax.

(a) Any tax levied pursuant to this part shall be collected in the following manner:

(1) At the time of application for a building permit for residential development, the municipal or county official issuing the permit shall compute the estimated tax liability for the county school facilities privilege tax, based upon the proposed square footage of the facility to be built and the current rate of the county's school facilities privilege tax. As a condition of receiving the permit, the applicant shall sign a form indicating that the applicant recognizes the liability for the tax. The official shall keep one (1) copy of the form for the official's records and shall provide a copy to the applicant. If the permit is issued by a municipal building official, the official shall also forward a copy of the form within thirty (30) days of the issuance of the building permit to the county official or employee who has been designated by the county legislative body to collect the tax. As an alternative, the county and any municipality within the county may provide by interlocal agreement for the municipal building official to be designated as a collector of the tax and provide for a commission to be paid to the municipality for such services.

(2) The tax shall not be due until the earlier of one (1) year from the date of issuance of the building permit or thirty (30) days after the first transfer of title to the property being developed after the building permit is issued. If, after one (1) year from issuance of the building permit, the building or structure is not complete or title has not been transferred, the permit holder may, in lieu of paying the tax, request an extension for one (1) year. The permit holder may request a maximum of two (2) extensions. Extensions shall not be denied, if the permit holder makes a showing to the official responsible for collecting the tax that the building or structure is not complete.

(3) Once it becomes due, the tax shall be paid to the official or officials designated by the county governing body to collect the tax. At the time of payment, the official shall review the tax liability to determine whether the square footage of the completed building or structure corresponds to the initial estimated square footage in the building permit. The tax shall be computed using the actual square footage of the completed building or structure, but the rate of the tax shall be based upon the rate applicable at the time the permit was issued.

(4) The revenue from the tax shall be paid over to the county trustee within thirty (30) days for deposit, in accordance with § 67-4-2911.

(b) (1) If the tax is not paid by a permit holder within ninety (90) days of the due date, the official responsible for collection of the tax shall report this delinquency to the county's delinquent tax attorney. The delinquent tax attorney shall bring an action against the permit holder for the full amount of the tax, plus statutory interest and a penalty of fifty percent (50%) of the amount of tax owed. The compensation of the delinquent tax attorney for such services shall be determined by agreement between the county trustee and the delinquent tax attorney.

(2) No permit holder who owes delinquent school facilities taxes shall be eligible to receive a building permit for any other project in the county until such time as the delinquency, plus any penalties and interest, are paid in full.



§ 67-4-2911 - Remittance of taxes collected.

The taxes collected pursuant to this part shall be remitted by the collector to the county or metropolitan government trustee, who shall place the tax proceeds in the fund or funds designated by the governing body, but the tax proceeds shall be used exclusively for the purpose of funding capital expenditures for education, including the retirement of bonded indebtedness, the need for which is reasonably related to population growth.



§ 67-4-2912 - Administrative procedure for review of tax decisions -- Judicial review.

Any county or metropolitan government levying a tax pursuant to this part shall provide, by resolution or ordinance, a procedure whereby any person aggrieved by the decision of any responsible official in administering this part may obtain review of the official's decision administratively. The result of the administrative decision shall be subject to judicial review in accordance with law.



§ 67-4-2913 - Preemption.

After June 20, 2006, no county shall be authorized to enact an impact fee on development or a local real estate transfer tax by private or public act. In addition, this part shall be the exclusive authority for local governments to adopt any new or additional adequate facilities taxes on development. However, this part shall not be construed to prevent a municipality or county from exercising any authority to levy or collect similar development taxes or impact fees granted by a private act that was in effect prior to June 20, 2006, or from revising the dedicated use and purpose of a tax on new development from public facilities to public school facilities. A county levying a development tax or impact fee by private act on June 20, 2006, shall be prohibited from using the authority provided in this part so long as the private act is in effect.






Part 30 - Local Tourism Development Zone Business Tax Act

§ 67-4-3001 - Short title -- Legislative intent.

(a) This part shall be known and may be cited as the "Local Tourism Development Zone Business Tax Act."

(b) The taxes imposed by this part shall be in addition to all other privilege taxes.

(c) It is the legislative intent, within the framework of this part, to recognize that there are limitations on state taxation imposed by the constitutions of the United States and of this state and not to impose the tax where prohibited by the constitutions; but it is intended to impose that tax to the extent permitted under the constitutions and the words of imposition used in this part.



§ 67-4-3002 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Business" includes any activity engaged in by any person, or caused to be engaged in by the person, with the object of gain, benefit, or advantage, either direct or indirect. "Business" does not include occasional and isolated sales or transactions by a person not routinely engaged in business;

(2) "Cost," as applied to any public use facility, has the same meaning as set forth in § 7-88-103;

(3) "Gross sales" means the sum total of all sales under this part as defined in this section, without any deduction whatsoever of any kind or character, except as provided in this part;

(4) "Municipality" means any incorporated city or county located in this state;

(5) "Person" includes any individual, firm, partnership, joint venture, association, corporation, estate, trust, business trust, receiver, syndicate, or other group or combination acting as a unit;

(6) "Public authority" means any agency, authority or instrumentality described by § 7-88-103;

(7) "Qualified public use facility" means a building, complex, center or facility described by § 7-88-103;

(8) (A) "Sale" means any transfer of title or possession, or both, exchange, barter, lease or rental, conditional or otherwise, in any manner or by any means whatsoever, of tangible personal property for a consideration, and includes the fabrication of tangible personal property for consumers who furnish, either directly or indirectly, the materials used in fabrication work, and the furnishing, repairing or servicing for a consideration of any tangible personal property consumed on the premises of the person furnishing, preparing or serving the tangible personal property;

(B) "Sale" includes a transaction whereby the possession of property is transferred but the seller retains title as security for the payment of the price;

(C) "Sale" includes the furnishing of any of the things or services taxable under this part; and

(D) "Sale" includes sales of tickets, fees or other charges made for admission to amusement or theme parks or other tourist attractions;

(9) (A) "Sales price" means the total amount for which tangible personal property or services rendered is sold, including any services that are a part of the sale, valued in money, whether paid in money or otherwise, and includes any amount for which credit is given to the purchaser by the seller, without any deduction from the price on account of the cost of the property sold, the cost of materials used, labor or service cost, losses, or any other expense whatsoever; provided, that "sales price" does not include any additional consideration given by the purchaser for the privilege of making deferred payments, regardless of whether the additional consideration is known as interest, time price differential on conditional sales contracts, carrying charges or any other name by which it is known, and does not include any additional consideration received by a motor vehicle dealer from a lender for the sale or assignment to the lender of a chattel lease or conditional sales contract; provided, further, that the "sales price" shall be reduced by the deductions set forth in § 67-4-711;

(B) "Sales price" for services rendered by a person for an affiliated business entity does not include any amount that is accounted for as a reasonable allocation of cost incurred in providing the service; and

(C) "Sales price" does not include any advertising cost paid by a seller to an auctioneer for the purpose of advertising an auction, when no portion of the payment is retained as profit by the auctioneer, and when the payment has been placed in an escrow or a trust account by the auctioneers on behalf of the seller;

(10) (A) "Services" means and includes every activity, function or work engaged in by a person for profit or monetary gain, except as otherwise provided in this part. Services for profit or monetary gain does not include services rendered by a person for an affiliated business entity; provided, that the services are accounted for as allocations of cost incurred in providing the service without any markup whatsoever; and

(B) "Services" does not include sales of tangible personal property;

(11) (A) "Tangible personal property" means and includes personal property that may be seen, weighed, measured, felt or touched, or is in any other manner perceptible to the senses; and

(B) "Tangible personal property" does not include stocks, bonds, notes, insurance or other obligations or securities, nor does it include any materials, substances or other items of any nature inserted into or affixed to the human body by duly licensed physicians or dentists or otherwise dispensed by them in the treatment of patients; and

(12) "Tourism development zone" means an area described by § 7-88-103.



§ 67-4-3003 - Privilege tax on sales in business activity in a qualified public use facility and in tourism development zones -- Ordinance authorizing privilege tax -- Petition by voters calling for election -- Election -- Duration of tax.

(a) (1) The making of sales by engaging in any business or business activity, except for those businesses exempt under § 67-4-712, in a qualified public use facility or in a portion of a qualified public use facility that is designated by an ordinance of the municipality is declared to be a privilege upon which the municipality in which the business or business activity is carried on may levy a privilege tax in an amount not to exceed five percent (5%) of the sales price.

(2) The municipality may also by ordinance levy the privilege tax imposed by this part on businesses in the tourism development zone that are outside the qualified public use facility, that are owned or operated either wholly, partly, or jointly by the owner or operator of the qualified public use facility. Only the municipality that obtained certification of the tourism development zone in which the qualified public use facility is located is authorized to levy the tax pursuant to this part.

(b) (1) No ordinance authorizing the privilege tax in subsection (a) shall take effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body at two (2) consecutive, regularly scheduled meetings, or unless it is approved by a majority of the number of qualified voters of the municipality voting in an election on the question of whether or not the tax should be levied.

(2) If there is a petition of ten percent (10%) of the qualified voters who voted in the municipality in the last gubernatorial election that is filed with the county election commission within thirty (30) days of final approval of the ordinance by the municipal legislative body, then the county election commission shall call an election on the question of whether or not the tax should be levied in accordance with this section.

(3) The municipal legislative body shall direct the county election commission to call the election, to be held in a regular election or in a special election for the purpose of approving or rejecting the tax levy. The municipality shall pay the cost of any special election.

(4) The ballots used in the election shall have printed on them the substance of the ordinance and the voters shall vote for or against its approval.

(5) The votes cast on the question shall be canvassed and the results proclaimed by the county election commission and certified by it to the municipal legislative body.

(6) The qualifications of voters voting on the question shall be the same as those required for participation in general elections.

(7) All laws applicable to general elections shall apply to the determination of the approval or rejection of this tax levy.

(c) Tax levied pursuant to this part shall continue until the earlier of:

(1) The date on which the cumulative amount, apportioned and distributed to the municipality under §§ 7-88-106(a) and 67-4-3005, equals either the cost of the qualified public use facility, plus any interest on indebtedness of the municipality or public authority related to the cost, or any lesser amount of the cost of the qualified public use facility and interest that may be established in authorizing the levy of the tax;

(2) The date on which the qualified public use facility ceases to be a qualified public use facility; or

(3) Thirty (30) years from the date it is reasonably anticipated that the facility will commence operations as a public use facility, at which time the authority of the municipality to levy the tax shall expire and be terminated.



§ 67-4-3004 - Tourism development zone business tax.

The tourism development zone business tax is a privilege tax imposed upon persons engaged in various businesses and activities in a portion of a tourism development zone as designated pursuant to § 67-4-3003(a). A dealer may invoice the tax as a separate item and pass it on to the dealer's customers. If the dealer passes the tax on to the customer, the tax shall be added to the gross receipts and be used in determining the tax base for both the business tax and the sales and use tax.



§ 67-4-3005 - Revenues -- The qualified public use facility development fund -- Deficit and surplus revenue.

(a) The portion of the revenue received by the municipality from the tax, as is designated by the resolution of the municipality enacting the levy of tax set forth in this part, shall be deposited into a fund entitled the "qualified public use facility development fund," which shall be used as set forth in § 7-88-106 for the purpose of paying the cost of the qualified public use facility and the costs of bonded indebtedness, principal and interest, including expenses of the bond sale or sales, incurred by the municipality or public authority in financing, acquiring, constructing, leasing, equipping and renovating a qualified public use facility. The remaining revenue shall be deposited in the general fund of the municipality.

(b) If, at the close of any fiscal year, the revenue from the tax is not sufficient to meet the total debt service of the municipality or public authority for bonded indebtedness incurred for the qualified public use facility, the balance, if any, of the debt service not paid by revenue from the tax at the end of the fiscal year shall be accumulated in a separate deficit account that shall bear simple interest at the same rate as the bonds issued by each governmental entity for construction of the qualified public use facilities. If the municipality or public authority has not incurred bonded indebtedness for the qualified public use facility and at the close of any fiscal year, the revenue from the tax is not sufficient to meet the total cost of the qualified public use facility, then the balance, if any, of the cost not paid by revenue from the tax at the end of the fiscal year shall be accumulated in a separate deficit account.

(c) If the revenue from the tax in any fiscal year exceeds the total of the debt service requirements or the total cost of the qualified public use facility for that year, the surplus revenue thus accruing shall be retained by the municipality as a sinking fund for any future debt service requirements or future cost of the qualified public use facility or, alternatively, the surplus may be applied to the reduction of the deficit accounts of the municipality.



§ 67-4-3006 - Registration with tax collector.

Every person taxable under this part shall, prior to engaging in business, as defined in § 67-4-3002, register with the county clerk, in the case of taxes owed to the county, and with the city official designated as the collector of tax by city charter or ordinance in the case of taxes owed to a municipality.



§ 67-4-3007 - Filing of monthly returns and remittances -- Delinquency -- Interest and penalties -- Rules and regulations.

(a) Monthly returns and remittances shall be filed by each business with the county clerk not later than the twentieth day of each month for the preceding month, on forms prescribed, prepared and furnished by the county.

(b) In all cases, the payment of the tax shall accompany the return and failure to so remit the tax shall cause the tax to become delinquent.

(c) The county clerk in administering and enforcing the surcharge or tax shall additionally have those powers and duties with respect to collecting taxes as provided in this title, including, but not limited to, the collection of interest and penalties on businesses.

(d) The municipal legislative body is authorized to adopt reasonable rules and regulations for the implementation of this part, including the form for such returns.



§ 67-4-3008 - Taxpayer license.

(a) Upon receipt of the minimum tax prescribed by this part, together with penalties and interest prescribed in this part if the payment is delinquent, it shall be the duty of each collector to issue a license to the taxpayer.

(b) It shall be the duty of each taxpayer to exhibit the license received pursuant to subsection (a).



§ 67-4-3009 - Applicability.

This part shall not apply to any county having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census.






Part 31 - In Lieu of Tax Payments

§ 67-4-3101 - Obligation to make in lieu of tax payments on certain wholesale electric current.

(a) It is the intention of this part to establish an obligation to make in lieu of tax payments to help keep Tennessee and its local governments whole from any diminution in the in lieu of tax payments paid by the Tennessee Valley authority on account of the provision of wholesale electric current to municipal utilities, electric cooperatives and other similar entities for resale within the state by sources other than the Tennessee Valley authority. Accordingly, each person, including each governmental and cooperatively organized person, engaged in the business of making covered wholesale sales of electric current to a municipality, electric cooperative or other similar customer shall, for the privilege of doing such business, remit to the state for state purposes a payment in lieu of tax in an amount to be calculated in accordance with subsection (b).

(b) (1) For purposes of this section:

(A) "Covered wholesale sales of electric current" means wholesale sales of electric current for resale within any area where the Tennessee Valley authority is the primary source of wholesale power as of June 11, 2010;

(B) "Gross receipts" means the total gross receipts derived from all covered wholesale sales of electric current; and

(C) "Tennessee apportioned gross receipts" means gross receipts multiplied by a ratio obtained by taking the arithmetical average of the following two ratios:

(i) The percentage by which the gross receipts derived from covered wholesale sales of electric current occurring within Tennessee bears to the total gross receipts derived from all covered wholesale sales of electric current; and

(ii) The percentage by which the book value of the power property held in Tennessee by the seller of covered wholesale sales of electric current bears to the book value of all power property held by the seller of covered wholesale sales of electric current. The book value of power property shall include that portion of the investment allocated or estimated to be allocable to power.

(2) The payment in lieu of tax required pursuant to subsection (a) shall equal five percent (5%) of the Tennessee apportioned gross receipts of the person making covered wholesale sales of electric current.

(c) There shall be credited upon the in lieu of tax payments required by this section any taxes paid pursuant to part 3, 4, 20, or 21 of this chapter by or on behalf of the person engaged in a covered wholesale sale of electric current on account of the ownership or operation of electric generation facilities and other property used to generate, transmit or distribute such electric current. There shall be further credited upon the in lieu of tax payments required by this section any ad valorem taxes or payments in lieu of ad valorem taxes paid to the state of Tennessee or local governments within the state by or on behalf of the person engaged in a covered wholesale sale of electric current on account of the ownership or operation of electric generation facilities and other property used to generate, transmit or distribute such electric current.

(d) If the person making covered wholesale sales of electric current does not make the required in lieu of tax payment calculated in accordance with subsections (b) and (c), then each municipality, electric cooperative or other similar customer engaged in making use of covered wholesale sales of electric current shall be responsible for making such payment in lieu of taxes applicable to the customer's use of such power and energy. Only one (1) in lieu of tax payment shall be required for a single sale and use of a covered wholesale sale of electric current.

(e) This section and the required in lieu of tax payments do not apply to any wholesale sale of electric current to or by the Tennessee Valley authority or to any power property held by or attributed to the Tennessee Valley authority.

(f) Any in lieu of tax payment collected pursuant to this section shall be added to the amounts received by the state from payments in lieu of taxes from the Tennessee Valley authority and the combined amount shall then be distributed according to § 67-9-101.

(g) Except as otherwise specifically provided in this section, the in lieu of tax obligations required by this section shall be administered and collected in the same manner as privilege taxes are administered and collected under part 3 of this chapter.









Chapter 5 - Property Taxes

Part 1 - Levy of Tax

§ 67-5-101 - Property subject to tax generally.

All property, real and personal, shall be assessed for taxation for state, county and municipal purposes, except such as is declared exempt in part 2 of this chapter, or unless otherwise provided.



§ 67-5-102 - Taxation by county.

(a) (1) For county general purposes, the various counties are authorized to levy an ad valorem tax upon all property subject to this form of taxation.

(2) The amount of such tax shall be fixed by the county legislative body of each county.

(3) "County general purpose levy" means a levy for all county purposes, except roads, bridges, schools, debt service, sinking funds and levies pursuant to special tax laws not included in the above.

(b) Taxes on property for county purposes shall be imposed on the value of the property, as defined and determined in this chapter and as otherwise provided by law.

(c) All existing limitations and restrictions, whether restrictive as to total dollar amount or restrictive as to specific uses, or a combination of the two (2), whether imposed by general or private act, or home rule charter, upon the maximum rate or amount of any county, municipality or metropolitan government ad valorem tax levy, are repealed effective January 1, 1973.



§ 67-5-103 - Taxation by municipality.

(a) Taxes on property for municipal purposes shall be imposed on the value of the property, as defined and determined in this chapter and as otherwise provided by law, and shall be collected by the same officers at the time and in the manner prescribed for the collection of county taxes, except as otherwise provided by law.

(b) All existing limitations and restrictions, whether restrictive as to total dollar amount or restrictive as to specific uses or a combination of the two (2), whether imposed by general or private act, or home rule charter, upon the maximum rate or amount of any county, municipality or metropolitan government ad valorem tax levy, are repealed effective January 1, 1973.

(c) With respect to municipalities that fund all or part of the cost of waste disposal by special assessment to the property owner, as authorized in § 6-2-201(19), the special assessment may be billed in the same manner as municipal real property taxes and the special assessment may be billed on the real property tax notices, but shall not constitute a lien on any affected property or accrue any penalties or interest for late payment. Any municipality that exercises this method of waste disposal by special assessment shall bear all costs of system modifications necessary to prepare property tax notices.



§ 67-5-104 - Locality does not meet municipality requirements.

(a) Notwithstanding any provisions of title 6 or any other law to the contrary:

IF, after July 1, 1998, a locality is deemed by the state to be a municipality for purposes of distributing grants or state-shared taxes; AND

IF, thereafter the locality, acting in good faith and under color of law and for municipal purposes, collects and expends or obligates municipal property tax revenues; AND

IF, thereafter it is judicially determined that the locality was not incorporated in accordance with the requirements of law and, therefore, is not a municipality; THEN

neither the locality nor any person who acted on behalf of the locality is required to return or repay such municipal property tax revenues; however, any portion of such municipal property tax revenues, that remains unexpended and unobligated, shall be returned to the municipal property taxpayers on a pro rata basis.

(b) As used in subsection (a), "the locality, acting in good faith and under color of law and for municipal purposes, collects and expends" includes, but is not limited to, reimbursement paid from municipal property tax revenues for documented, reasonable expenses of municipal incorporation that were paid out-of-pocket by one (1) or more residents acting on behalf of the locality and its incorporation.

(c) Notwithstanding any law to the contrary:

IF, grants, state-shared taxes and municipal property tax revenues were co-mingled by the locality, THEN

for purposes of subsection (a) and § 9-4-5306(a), there shall be a rebuttable presumption that the locality expended or obligated all such grants and state-shared taxes before it expended or obligated any such municipal property tax revenues.



§ 67-5-105 - Chapter definitions.

As used in this chapter:

(1) "Collector" means in the case of any tax entity, other than a county, that collects its own taxes, assessments, or other charges secured by property, the officer of such tax entity responsible for collecting such taxes, assessments, or charges;

(2) "Tax entity" includes counties, cities, metropolitan governments, municipal corporations, quasi-municipal corporations, and political subdivisions having authority to levy a property tax; and

(3) "Taxpayer" means any owner of property subject to taxation or any party liable for property taxes.






Part 2 - Exemptions

§ 67-5-202 - Trust estates.

Every trust estate shall be entitled to the same exemption as if owned by a single taxpayer.



§ 67-5-204 - Public ways.

All roads, streets, alleys, and promenades where legally dedicated and thrown open for public travel or use free of charge shall be exempt from taxation.



§ 67-5-205 - Government bonds and notes.

(a) (1) Whenever the state of Tennessee, or any agency thereof, shall issue any bonds or notes for any public purpose, without regard to when issued, neither the principal of nor the interest on such bonds or notes shall be taxed by this state or by any county or municipality or taxing district of this state, except inheritance, transfer and estate taxes.

(2) Whenever any county or any agency thereof shall issue any bonds or notes for any public purpose, without regard to when authorized, neither the principal nor the interest of such bonds or notes shall be taxed by the state or by any county or municipality in this state.

(3) Whenever any incorporated town or city, or any agency thereof, shall issue any bonds or notes, without regard to when authorized, for any public purpose, neither the principal of nor the interest on such bonds or notes shall be taxed by this state or by any county or municipality of this state.

(b) In the event the courts of this state shall hold that any of this section is invalid and that such bonds or notes are taxable, such holding shall not affect the validity of any bonds or notes so issued.



§ 67-5-206 - Housing authorities.

(a) The property of housing authorities shall be exempt from all taxes and special assessments of the state or any county, city, town, metropolitan government or political subdivision thereof; provided, that, in lieu of such taxes or special assessments, a housing authority shall agree to make payments to any county, city, town, metropolitan government or political subdivision of the state for services, improvements or facilities furnished by such county, city, town, metropolitan government or political subdivision for the benefit of a housing project owned by the housing authority, but in no event shall such payments exceed the estimated cost to such county, city, town, metropolitan government or political subdivision of the services, improvements or facilities to be so furnished.

(b) The bonds or notes of a housing authority are declared to be issued for an essential public and government purpose and, together with interest thereon and income therefrom, shall be exempt from all taxes.



§ 67-5-207 - Exemption for certain low income persons.

(a) (1) Property of Tennessee nonprofit corporations that is used for permanent housing of low income persons with disabilities, or low income elderly persons, is exempt in accordance with this section. The property must be financed by a grant under § 211 or § 811 of the National Affordable Housing Act, codified in 42 U.S.C. §§ 12741 and 8013, respectively, or the McKinney-Vento Homeless Assistance Act, compiled in 42 U.S.C. § 11301 et seq., or be financed or refinanced by a loan made, insured, or guaranteed by a branch, department or agency of the United States government under § 515(b) or § 521 of the Housing Act of 1949, codified in 42 U.S.C. §§ 1485(b) and 1490a, respectively, § 202 of the Housing Act of 1959, codified in 12 U.S.C. § 1701q, § 221, § 223, § 231 or § 236 of the National Housing Act, codified in 12 U.S.C. §§ 1715l, 1715n, 1715v and 1715z-1, respectively, or § 8 of the United States Housing Act of 1937, as amended by the Housing and Community Development Act of 1974, codified in 42 U.S.C. § 1437f. For the purposes of this section, a loan is considered to be guaranteed if the federal housing agency has consented to assignment of a housing assistance program contract as security for the loan. In the case of a property financed or refinanced by a loan, eligibility for the exemption under these programs continues so long as there is an unpaid balance on the loan. Following payment of the loan in full, a property shall continue to be exempt from taxation so long as the project is restricted to use for elderly persons or persons with disabilities as defined in the programs. In the case of a property financed by a grant, eligibility for the exemption under these programs continues so long as the project is restricted to use for elderly persons or persons with disabilities as defined in the programs. The property must be used as below-cost housing for elderly persons or persons with disabilities within the program definitions, who have incomes not in excess of limits established for the enumerated program by the department of housing and urban development (HUD). If a property was approved by HUD for participation in the program without specific low income guidelines, the property may nevertheless qualify for exemption on a pro rata basis, if at least fifty percent (50%) of the low income residents have incomes that would qualify under HUD guidelines for any of the enumerated programs. In such cases the property shall be exempt in the same percentage that low income residents represent of the total occupancy of the property at full capacity, determined as of January 1 each year, on the basis of information supplied to the assessor on or before April 20.

(2) The owners of projects exceeding twelve (12) units shall agree to make payments in lieu of taxes to the tax jurisdictions in which they are located, in an amount negotiated to cover the cost of improvements, facilities or services rendered by the tax jurisdiction, but if no amount is agreed the payments shall be not less than twenty-five percent (25%) of the amount of tax that would be due if the project were not exempt. In no event shall such payments be required of public housing authorities operating under the Housing Authorities Law, compiled in title 13, chapter 20.

(b) To qualify for such exemption, any such not-for-profit corporation must first be exempt from federal income taxation by virtue of qualifying as an exempt charitable organization or as an exempt social welfare organization under the Internal Revenue Code, compiled in 26 U.S.C., and any amendments thereto. In addition, the not-for-profit corporation shall have charter provisions providing in substance that:

(1) The directors and officers shall serve without compensation;

(2) The corporation is irrevocably dedicated to and operated exclusively for not-for-profit purposes;

(3) No part of the income or assets of the corporation shall be distributed to nor inure to the benefit of any individual;

(4) In the event of dissolution of the corporation or other liquidation of its assets, the corporation's property shall not be conveyed to any individual for less than the fair-market value of such property; and

(5) All assets remaining after payment of the corporation's debts shall be conveyed or distributed only to an organization or organizations created and operated for not-for-profit purposes similar to those of the corporation.

(c) All claims for exemption under this section are subject to § 67-5-212(b).

(d) Subject to the general requirements of this section for exemption of federally assisted housing, there shall also be exempted under this section those properties owned by not-for-profit organizations and funded under the HOME Investment Partnerships Program, compiled in 42 U.S.C. § 12701 et seq., or the state-funded Housing Opportunities Using State Encouragement (HOUSE) Program. To qualify, the property must be used for permanent housing for low income or very low income persons who are elderly or have a disability.

(e) Nothing in this section shall be construed to preclude the application of § 67-5-212 to transitional or temporary housing that qualifies as a charitable use of property under that section.



§ 67-5-208 - Recycling waste products.

(a) Property owned by a nonprofit corporation, that is operated for the purpose of recycling or disposing of waste products and converting same to heat or cooling for public buildings or facilities where the reversionary interest to such properties is in the state or any of its political subdivisions, shall be exempt from taxation.

(b) Such purpose is defined as a public one, performed on behalf of such governmental entity, notwithstanding that some of the by-products of such undertaking may be furnished to private entities.



§ 67-5-209 - Private act hospital authorities.

In addition to all rights and powers granted to a private act hospital authority under title 7, chapter 57, part 6, such a private act hospital authority shall be exempt from the payment of any taxes or fees to the state or any subdivisions thereof, or to any officer or employee of the state or any subdivision thereof, except as hereinafter provided. This exemption does not include fees paid by private act hospital authorities as required by § 68-11-216. All property of an authority residing within the boundaries of its creating or participating governing authorities or entities shall be exempt from all county and municipal taxes; provided, that the authority shall pay all county and municipal fees. An authority may agree to the payment of tax equivalents to the creating or participating governing authority or entity. Authorities shall be required to apply to the state board of equalization for claims for exemption of property residing outside the boundaries of their creating or participating governing authorities or entities. The claims for exemption shall be determined by the state board of equalization, following application in the manner required by § 67-5-212, and exemptions shall be:

(1) Limited to property of the authority which would be exempt if owned and operated by a charitable hospital under § 67-5-212; and

(2) Granted in accordance with the same criteria used by the board of equalization in granting exemptions to property owned and operated by a charitable hospital under § 67-5-212.



§ 67-5-210 - Real property owned and used by nonprofit economic or charitable development organization -- Requirements.

(a) Subject to the general requirements of § 67-5-212, real property owned and used by a nonprofit economic or charitable development organization shall be eligible for property tax exemption as a charitable use of property when the provisions of this section are met. Real property owned by a nonprofit entity that is exempt from federal income taxation under § 501(a) of the Internal Revenue Code (25 U.S.C. § 501(a)) as an organization described in § 501(c)(3) (§ 26 U.S.C. § 501(c)(3)), and that is engaged in economic development, shall be eligible for property tax exemption to the extent the property is used:

(1) To expand entrepreneurship in the community;

(2) To commercialize technologies into scalable businesses;

(3) To provide affordable office or lab space and shared meeting rooms;

(4) To provide services, including accelerator programming and business training; and

(5) To provide supporting facilities for parking, delivery, storage, and access, as well as expansion space for the facilities described in subdivisions (a)(1)-(a)(4).

(b) This section shall apply only to a nonprofit entity that has been in continual operation for not less than ten (10) years from May 18, 2015, and that has executed an economic development mission for not less than ten (10) years from May 18, 2015.

(c) Any owner of real property claiming exemption under this section shall be required to file an application for exemption with the state board of equalization on the same form and in the same manner prescribed in § 67-5-212(b).

(d) This section shall apply only in a county containing a research hospital, as defined by § 63-6-204(f)(7)(I).



§ 67-5-211 - Charter or contract exemptions.

(a) All property protected by valid charter or contract exemption shall be exempt from taxation.

(b) This title shall not be so construed, and shall not so operate, as to exonerate and release from taxation any company or corporation whose charter exempts stock and shares thereof from taxation; but it is enacted that in all cases where such stock is exempted, such company or corporation shall be assessed in such way as may be lawful; and in all cases in which, by the terms or legal effect of the charter, the shares of stock in any corporation are wholly or partially exempt from taxation, or in which a rate of taxation on the shares of the stock is fixed and prescribed, and declared to be in lieu of all other taxes for state, county, and municipal purposes, there shall be assessed and levied a tax, at a rate uniform with the rate levied upon other taxable property, upon the capital stock of such corporation, the value of which capital stock shall be fixed and returned to the assessor as being equal to the aggregate and not less than the actual cash value of all shares of stock in such corporation, including the net surplus; provided, that, where the state has provided in the charter of any such corporation or company that it shall pay a stated percent on each share of stock subscribed annually to the state, which shall be in lieu of all other taxes, it shall be entitled annually to a credit therefor, upon its assessment of its capital stock as provided in this section. This subsection (b) shall not apply so as to prescribe that the capital stock of any such company or corporation shall be assessed and taxes collected upon such assessment for municipal purposes, when the supreme court has, in a suit for the collection of such taxes, adjudged that the capital stock of a corporation was exempt from the payment of them by virtue of its charter.



§ 67-5-213 - Property of certain educational institutions.

(a) Real estate owned by an educational institution and used primarily for dormitory purposes for its students, even though other student activities are incidentally conducted therein, and even though the student's spouse or children may reside therein, is exempt from taxation.

(b) A residence and no more than three (3) acres of its surrounding grounds, owned by a college or university and used as the home of its chief executive officer, is exempt from taxation, whether or not located on the campus of the college or university, if the chief executive officer of the institution is required to reside there as a condition of employment.

(c) (1) Residential units owned by a nonprofit college or university or nonprofit secondary school that boards all or some of its students and located on or immediately adjoining its campus are exempt from taxation, if such residential units meet all of the following criteria:

(A) The unit is occupied by a member of the faculty or staff of the institution;

(B) Such occupancy is required as a condition of that person's employment as a convenience for the institution or to attend to plant or equipment;

(C) The institution that owns the unit receives no income from the unit except a reasonable service and maintenance fee;

(D) The employee occupying the unit receives no equity of ownership or any other thing of permanent or transferable value from occupancy of the unit;

(E) The right of the employee to occupy the unit ends with such employee's tenure on the faculty or staff of that institution; and

(F) The unit is occupied wholly by the employee and the employee's immediate family.

(2) The exemption from taxation provided by this section to a nonprofit college or university or nonprofit secondary school that boards all or some of its students applies only to a number of residential units equal to those owned by the college or university or private school as of July 1, 1981, plus five (5) residential units per institution in addition to those already owned by that institution. The limitation of exemption of this subdivision (c)(2) to the residential units owned by a nonprofit college or university or nonprofit secondary school in 1981, plus five (5) residential units shall not apply to an institution chartered before 1930, whose entire original campus is an historical and integral entity, so long as the residential units owned by such nonprofit college or university or nonprofit secondary school satisfy the criteria of subdivision (c)(1).

(3) This subsection (c) does not apply to any institution in any county having a population of not less than two hundred fifty-four thousand (254,000) nor more than two hundred fifty-five thousand (255,000), according to the 1970 federal census or any subsequent federal census.

(d) (1) A bookstore, owned by a college or university, located on the campus of the owning institution, and operated not-for-profit to furnish students at that institution with textbooks and other ancillary required materials is exempt from taxation, even though the bookstore may sell other items of a souvenir nature, such as wearing apparel, glassware, and china embossed with the name, seal or logo of the institution, or items such as toiletries or stationery supplies for the convenience of students.

(2) This subsection (d) does not apply to any institution in any county having a population of not less than two hundred fifty-four thousand (254,000) nor more than two hundred fifty-five thousand (255,000), according to the 1970 federal census or any subsequent federal census.

(e) This section applies only to nonprofit educational institutions.



§ 67-5-214 - Cemeteries and monuments.

(a) Places of burial used as such, monuments of the dead and all nonprofit cemeteries shall be exempt from taxation.

(b) (1) There shall also be exempt from taxation any real property owned by cemeteries operated on a for-profit basis that has been prepared and is being held for burial purposes; provided, that the amount of such property shall not exceed the reasonable expectation of public needs.

(2) Cemeteries shall be required to apply for exemption and obtain approval of exemption by the state board of equalization, if charges are imposed for use of burial plots.



§ 67-5-215 - Personal bank accounts and other personal property.

(a) The entire amount of money deposited in an individual's personal or family checking or savings account and seven thousand five hundred dollars ($7,500) worth of personal household goods and furnishings, wearing apparel and other such tangible personal property in the hands of a taxpayer shall be exempt from taxation.

(b) Where such property is owned jointly by a husband and wife, the exemption shall be fifteen thousand dollars ($15,000) and any exemption applying to any minor child of the family living at home and not used by the minor child personally may be applied to the total family household goods and furnishings, wearing apparel, and other such tangible personal property used by the family in common.



§ 67-5-216 - Growing crops.

(a) All growing crops of whatever kind, including, but not limited to, timber, nursery stock, shrubs, flowers, and ornamental trees, the direct product of the soil of this state or any other state of the union, in the hands of the producer or the producer's immediate vendee, and articles manufactured from the produce of this state, or any other state of the union, in the hands of the manufacturer, shall be exempt from taxation.

(b) (1) All livestock and poultry of whatever kind in the hands of the producer or the producer's immediate vendee shall be exempt from taxation.

(2) "Immediate vendee" is limited to farm use and does not include any person using such products in meat processing.



§ 67-5-217 - Property in transit.

(a) Tangible personal property that:

(1) Is moving in interstate commerce through or over the territory of the state of Tennessee; or

(2) Was consigned to a warehouse within the state of Tennessee from outside the state of Tennessee, for storage, in transit, to a final destination, whether specified when transportation begins or afterwards, that is also outside the state of Tennessee,

shall be deemed not to have acquired a situs in the state of Tennessee for purposes of ad valorem taxation.

(b) (1) Tangible personal property transported to a plant, warehouse or establishment within the state of Tennessee, from outside the state of Tennessee, for storage or repackaging, and held for eventual sale or other disposition, other than at retail, to a destination, whether specified when transportation begins or afterwards, that is outside this state, shall be deemed not to have acquired a situs within the state of Tennessee for purposes of ad valorem taxation.

(2) In the event such tangible personal property mentioned in subdivision (b)(1) is held for sale or eventual disposition to destinations both within and without the state of Tennessee, then this exemption shall be applicable to that percentage of the value of such tangible personal property, in the same proportion that sales or other dispositions to final destinations outside of the state of Tennessee, during the preceding year, bears to the total sales or dispositions of such tangible personal property during such preceding year.



§ 67-5-218 - Historic properties.

(a) (1) There shall be exempt from property taxation the value of any improvement made to or restoration of any structure included within title 4, chapter 11, part 2, or that is certified by a historic properties review board, as provided for in subdivision (a)(2), when the improvement or restoration is necessitated by:

(A) Any comprehensive plan for the development of a district or zone authorized in § 13-7-401;

(B) The official preservation plan of the state of Tennessee as required by United States Public Law 89-665, codified in 16 U.S.C. § 470;

(C) Any other federal or state plan of development or redevelopment that includes the preservation and restoration of structures covered by this section; or

(D) The agreement of the owner of an individual structure to restore such structure in accordance with guidelines specified by a historic properties review board, as provided for herein, and to refrain from significantly altering or demolishing such structure during the period of exemption.

(2) The chief administrative officer of each county shall appoint a historic properties review board for that jurisdiction, to be approved by a majority vote of the county governing body.

(A) The review board shall consist of at least five (5) members of whom at least one (1) shall be an architect, if resident in the county, who is a member of the American Institute of Architects or meets the membership qualifications of that body, one (1) shall be a member of the local planning commission, and one (1) shall be the county historian, a member of the county historical commission, or a member of the county historical society.

(B) The review board shall formulate criteria for certification of historic properties with the assistance of the Tennessee historical commission, and subject to review and comment by the state preservation officer.

(3) All structures, except those on the Tennessee or National Register of Historic Places, whose owners seek to benefit from this section, shall be certified in accordance with these criteria. The exemption of any structure certified in accordance with this section, wherever located, shall also include any structure or residence used in the management or care of such historical structure. Any structure one hundred seventy-five (175) years of age or older shall be presumed to meet the criteria on the basis of age alone, any structure one hundred twenty-five (125) years of age or older shall be presumed to meet the criteria, unless established otherwise, and any structure seventy-five (75) years of age or older shall be assumed to meet the criteria subject to individual review.

(4) Such exemptions shall continue in effect for ten (10) years in the case of a partial or exterior restoration or improvement, as determined by the review board, and fifteen (15) years in the case of a total restoration, as determined by the review board.

(A) At the end of the applicable period, the structure shall be assessed and taxed on the basis of its full market value.

(B) If any structure receiving an exemption under this section is demolished or significantly altered, as determined by the review board, during the period of exemption, the exemption of the improved value will immediately end and the owner shall be liable at that time for any difference between the tax paid and the tax that would have been due on such improved value.

(C) The exemptions and restrictions provided for in this section shall apply to the structure itself and pass with its title.

(5) Exemptions may be made in all counties in accordance with subdivisions (a)(1)-(4) for property that would be exempt under § 67-5-212.

(b) This section shall only apply to counties having a population of two hundred thousand (200,000) or more, according to the 1970 federal census, or any subsequent federal census, it being the finding of the general assembly that redevelopment pressures are greater on historic structures in heavily urbanized areas.

(c) (1) This section shall apply only to those counties that, by a majority vote of the governing body of the county, choose to come under its provisions.

(2) Any incorporated municipality that desires to come under the provisions of this section may do so separately by a majority vote of its governing body. In that event, however, only the territory within the corporate bounds of the municipality shall be affected by this section.



§ 67-5-219 - Airport runways and aprons.

There is exempt from the property tax so much of the real property of private public use airports as is shown to be used for airport runways and aprons. For the purposes of this section, such runways and aprons shall be deemed to be property used exclusively for public or corporation purposes.



§ 67-5-220 - Property held in foreign trade zone.

Tangible personal property imported from outside of the United States and held in a foreign trade zone or foreign trade subzone, as defined in title 7, chapter 85, for the purpose of sale, manufacture, processing, assembly, grading, cleaning, mixing or display shall be exempt from Tennessee ad valorem taxation while held in the foreign trade zone or subzone and thereafter, if the property is then exported from the foreign trade zone or subzone directly to a location outside of Tennessee.



§ 67-5-221 - Property owned by a charitable organization for low-income housing.

(a) Subject to the application requirements of § 67-5-212, land, including buildings on the land, owned by a charitable institution and held for the purpose of constructing one (1) or more single family dwellings to be conveyed for use as the residence of a low-income household as defined in § 13-23-103, shall be exempt during the period of its ownership by the charitable institution until the date it is conveyed to the adult head of the low-income household, but not to exceed the periods established in subsections (b) and (c). The effective date of exemption shall be determined under § 67-5-212. If a dwelling is not constructed and conveyed as provided in this section within such periods, the property shall be encumbered by the full amount of taxes together with penalties and interest that would otherwise have been due.

(b) If the property purchased is a single lot on which only a single family home may be constructed, the property is exempt for a period not to exceed eighteen (18) months.

(c) If the property is planned for subdivision into multiple single family lots according to plans filed by the organization, the period of exemption shall be eighteen (18) months plus six (6) months for each additional lot planned beyond the first. If a lot is not developed as planned, a proportionate share of taxes that would have been due upon the lot, including delinquency penalties and interest, shall accrue from the date of acquisition of the property by the organization. Taxes shall accrue on individual lots within a multi-lot development at the time each lot is conveyed as provided in this section.

(d) This section shall be implemented in any county upon the adoption of a resolution by two-thirds (2/3) vote of the county legislative body.



§ 67-5-222 - Historic properties owned by charitable institutions.

(a) Subject to the application requirements of § 67-5-212, property owned by a charitable institution shall have a one hundred percent (100%) exemption from property taxation, if the property is:

(1) On the National Register of Historical Places;

(2) Used for occasional rentals that last for no more than two (2) days at a time per event;

(3) Not rented out more than one hundred eighty (180) days per year, and the proceeds received from such rental periods must be used solely for the purposes of defraying the maintenance and upkeep of such property; and

(4) Has been owned and maintained by the charitable institution for at least ten (10) years prior to application for the exemption.

(b) The owner of such qualified property shall submit a comprehensive preservation and maintenance plan to the historic properties review board that demonstrates how the property tax savings will be applied to the preservation and maintenance of the property. Such plans shall meet the guidelines established by the historic properties review board.

(c) The tax exemption shall be valid for a ten-year period; however, the owner of the property may apply for additional exemption periods; provided, that an updated preservation and maintenance plan is filed with the historic properties review board in accordance with its guidelines.

(d) (1) This section shall apply only to those counties that, by a two-thirds (2/3) vote of the governing body of the county, choose to come under its provisions.

(2) Any incorporated municipality that desires to come under the provisions of this section may do so separately by a two-thirds (2/3) vote of its governing body. In that event, however, only the territory within the corporate bounds of the municipality shall be affected by the provisions of this section.



§ 67-5-223 - Community and performing arts.

(a) Subject to the application requirements of § 67-5-212, property owned by nonprofit community and performing arts organizations and used by them or other nonprofit community and performing arts organizations is eligible for property tax exemption as a charitable or educational use of property upon compliance with this section. Real property owned by such organizations is eligible for exemption to the extent that it is used by nonprofit community and performing arts organizations for public museums, art galleries, performing arts auditoriums and theaters, and any uses necessary and incidental to the foregoing. Personal property owned by such organizations is eligible for exemption to the extent it is used by the organization to equip and operate real property pursuant to this subsection (a). Other personal property, regardless of its location, is eligible for exemption to the extent it is used for business or office operations of the organization or used in shows, exhibits or productions of the organization.

(b) The organization seeking exemption shall meet the following requirements:

(1) The property must be owned and used by a public benefit nonprofit organization established as either a nonprofit corporation or an unincorporated entity operating as an association, a trust or a foundation pursuant to written articles of governance;

(2) The organization must be operated and governed by a board of directors of not less than ten (10) members, all of whom are natural persons, and all powers and affairs of the organization shall be exercised under the authority of the board of directors;

(3) Not more than three (3) members of the organization or its board of directors may be employees of the organization;

(4) Other than as an employee, no member, officer or director shall be compensated for service as such;

(5) Other than for services as an employee, no member, director or officer of the organization, directly or indirectly, may sell or provide, for monetary remuneration, any goods or services to the organization. "Indirectly" means through a business organization of which the employee, member, director or officer of the organization or a spouse, child or parent owns more than a three percent (3%) interest in the business;

(6) No member, director or officer of the organization may lend money to the organization, if the loan is secured by the organization's property;

(7) Other than for services as an employee, no member, director or officer of the organization may profit from shows, exhibits or productions of the organization or have any monetary interest in shows, exhibits or productions of the organization;

(8) In the event the organization sells any of its property that has been exempt from taxation, it must notify the attorney general and reporter of its intent to sell the property at least twenty-one (21) but not more than sixty (60) days before the date of sale;

(9) The articles of governance of any unincorporated organization shall include the provisions set out in this subsection (b) or be specifically incorporated by reference;

(10) The articles of governance of the organization, whether incorporated or not, and all amendments thereto shall be filed with the assessor of property in the county in which the organization owns exempt property. This requirement shall not be construed to override any other existing law as to filing of organizational documents; and

(11) The organization shall annually supply the assessor of property with a report that includes a listing of activities and uses of the property, current statements of financial condition, and such further information as the assessor may require.

(c) This section shall apply only to those counties that approve applicability by two-thirds (2/3) vote of the county governing body, which may impose a requirement of periodic local review or renewal of exemption. The assessor of property shall maintain with the records for the property an estimate of the market value of the property as of the date of the last county-wide reappraisal.



§ 67-5-224 - Exemption for charitable or nonprofit organizations engaged in economic development.

(a) Subject to the general requirements of § 67-5-212, real and tangible personal property owned and used by a nonprofit economic and/or charitable development organization shall be eligible for property tax exemption as a charitable use of property where the provisions of this section are met. Real and tangible personal property owned by a nonprofit entity, whether charitable or otherwise, which entity is recognized as tax exempt by the internal revenue service and is engaged in economic development, shall be eligible for property tax exemption to the extent such property is used to provide small business counseling and/or shared office and information systems infrastructure for small business development. Tangible personal property owned by a nonprofit charitable organization shall likewise be eligible for property tax exemption to the extent it is used to provide counseling, informational and technical assistance to other charitable organizations in applying for grants.

(b) Any owner of real or personal property claiming exemption under this section shall be required to file an application for exemption with the state board of equalization on the same form and in the same manner prescribed in § 67-5-212(b).

(c) This section shall only apply to counties containing a national laboratory facility or counties immediately adjacent to such counties.



§ 67-5-225 - Family wellness center exemption.

(a) Real and personal property used as a nonprofit family wellness center shall be exempt from property taxes as a charitable use of property, if the center is owned and operated as provided in this section. "Family wellness center" means real and personal property used to provide physical exercise opportunities for children and adults. The property must be owned by a nonprofit corporation that is a charitable institution that:

(1) Has as its historic sole purpose the provision of programs promoting physical, mental, and spiritual health, on a holistic basis without emphasizing one over another;

(2) Provides at least five (5) of the following eight (8) programs dedicated to the improvement of conditions in the community and to support for families:

(A) Day care programs for preschool and school-aged children;

(B) Team sports opportunities for youth and teens;

(C) Leadership development for youth, teens, and adults;

(D) Services for at-risk youth and teens;

(E) Summer programs for at-risk and non-at-risk youth and teens;

(F) Outreach and exercise programs for seniors;

(G) Aquatic programs for all ages and skill levels; and

(H) Services for disabled children and adults; and

(3) Provides all programs and services to those of all ages, incomes and abilities under a fee structure that reasonably accommodates persons of limited means and, therefore, ensures that ability to pay is not a consideration. The corporation must further meet the requirements of subsection (b).

(b) To qualify for exemption, the nonprofit corporation must first be exempt from federal income taxation as an exempt charitable organization under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3), and any amendments thereto. In addition, the nonprofit corporation shall provide that:

(1) The directors and officers shall serve without compensation beyond reasonable compensation for services performed;

(2) The corporation is dedicated to and operated exclusively for nonprofit purposes;

(3) No part of the income or the assets of the corporation shall be distributed to inure to the benefit of any individual; and

(4) Upon liquidation or dissolution, all assets remaining after payment of the corporation's debts shall be conveyed or distributed only in accordance with the requirements applicable to a § 501(c)(3) corporation.

(c) All claims for exemptions under this section are subject to § 67-5-212(b).

(d) Nothing in this section shall prevent property of the corporation other than wellness centers from qualifying under other provisions of law.



§ 67-5-226 - Museum exemption.

(a) Subject to the applicable requirements of § 67-5-212, real and tangible personal property owned and used by an organization as a museum shall have a one hundred percent (100%) exemption from property taxation, if:

(1) The organization owns the real property for which the exemption is sought;

(2) The organization owning the property is exempted from the payment of federal income taxes by § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3);

(3) The property is located within the limits of an incorporated municipality;

(4) The exempt organization actually operates the museum;

(5) The museum displays local, regional and state crafts and items of historical interest; and

(6) The board members of the organization receive no compensation for their services.

(b) Any owner of real or personal property claiming exemption under this section shall be required to file an application for exemption with the state board of equalization on the same form and in the same manner prescribed in § 67-5-212(b).

(c) (1) Notwithstanding § 67-5-212 or any other law to the contrary, real property and tangible personal property, owned or possessed by an organization and used exclusively by that organization for an educational museum, shall have a one-hundred-percent exemption from property taxation, if:

(A) The educational museum is located upon land owned by state, county or municipal government, or an agency or entity thereof, including any municipal or regional airport authority;

(B) The educational museum exhibits historic artifacts and other items of historical significance and instruction;

(C) The educational museum is designated, by Tennessee law, as an official state repository and archive;

(D) The organization is exempt from payment of federal income taxes pursuant to § 501(c)(3) of the Internal Revenue Code;

(E) The organization's board members receive no compensation for serving on the board; and

(F) The organization's employees and volunteers actually manage and perform the daily operations and programs of the educational museum.

(2) Any organization claiming exemption under subdivision (c)(1) shall file an application for exemption with the state board of equalization, on the same form and in the same manner as prescribed in § 67-5-212(b).






Part 3 - Assessors and Equalizers Generally

§ 67-5-301 - Deputies authorized.

Counties, cities and towns are authorized to employ deputy assessors of property, in their discretion, to serve as assistants and advisors to the assessor of property in the assessment of taxes.



§ 67-5-302 - Filing and preservation of oaths.

The clerk of each county shall, in a well-bound book, which the county shall furnish at its expense, keep and preserve the oaths prescribed for assessors and deputies, and shall forward the book to the state board of equalization.



§ 67-5-303 - Obtaining evidence.

(a) (1) The assessor, in person or by a deputy, has the power and duty to examine any person believed to have any knowledge or information relating to the assessment of property of any taxpayer.

(2) For such purpose, the assessor has the power to administer oaths and compel any witness to appear and to answer oral or written questions and the power to inspect or require the production of books and papers.

(3) Assessors and their deputies have like powers and perform like duties when there is any reason to suspect any taxpayer has withheld or concealed information concerning any taxable property, or the classification or the value thereof, and such investigation may be performed by questions put to the taxpayer, the taxpayer's agent, attorney, or any other person.

(b) Any witness refusing to appear or to take such oath or make such answers, when called upon by the assessor to do so, commits a Class C misdemeanor.

(c) Any person falsely, corruptly, or knowingly misrepresenting any material statement made as a witness to such assessor or deputy assessor commits perjury and is subject to indictment for the same.

(d) (1) The assessor or deputy assessor shall reduce to writing all statements made by the owner of any property interest or witness under this section, and such statement shall be filed and maintained in the office of the assessor for a period of not less than three (3) years or the end of the then current reappraisal cycle, whichever is greater.

(2) Information obtained pursuant to this section shall be confidential and shall not be disclosed by state or local officials, agents or employees, except as authorized by this part. Violations of confidentiality as provided herein shall be punishable in the same manner as violations of § 67-5-401 regarding taxpayer records of the department of revenue. Nothing in this section shall be construed to make evidence introduced by a party in court or administrative proceedings confidential, unless otherwise provided in a protective order issued by the judge in the proceedings.

(3) Pursuant to rules of the state board of equalization, information otherwise confidential may be disclosed to:

(A) The taxpayer or the taxpayer's authorized designee, upon written request;

(B) Individuals designated by a judge presiding in court or administrative proceedings, subject to protective orders issued in the proceedings;

(C) Officials, and their agents or employees, responsible for the administration or collection of taxes due from the taxpayer, but only to the extent necessary for this purpose and subject otherwise to the confidentiality required by this section.

(e) The assessor and agents or employees of the assessor have the authority to go upon land in order to obtain information for the assessment of property. If the landowner refuses or objects to entry upon the land, the assessor may petition the circuit or chancery court for an order allowing entry at a specified time for purposes of appraising the land and improvements for assessment purposes. The assessor and agents or employees of the assessor may enter a building that is under construction and not yet secured or occupied, for the purpose of making a correct assessment of the property, whether or not the owner has given specific consent to the entry. Once a building is occupied or secured, the assessor and agents or employees of the assessor may enter as an invitee or with the consent of the owner or occupant; provided, that, if unreasonably withheld, the assessor may gain entry on reasonable notice pursuant to an order of the circuit or chancery court.



§ 67-5-304 - Reports to local and state boards of equalization.

(a) The assessor shall make a report of the assessor's assessments and shall make available to the local board of equalization all of the assessor's records pertaining to the area involved on or before the first day the board shall meet.

(b) Each assessor, when making the report of assessments to the local board of equalization as provided in subsection (a), shall accompany the report with the following oath, which shall be taken and subscribed to before the county mayor, or in the county mayor's absence, before a notary public, viz:

I, ____________________, assessor of the county (city) of ____________________, state of Tennessee, do solemnly swear (or affirm) that I have assessed all taxable property, in the county (city) of ____________________, as far as ascertainable, to the true owners thereof, and that I have determined the classification and assessed valuation of all taxable property as prescribed by law; and that I have faithfully discharged all my duties without fear, favor, or affection to the best of my knowledge and ability, so help me God.

(c) (1) It is the duty of each assessor to compile a report listing the total of all assessments prepared by the assessor's office in such manner and on such forms as may be required by the state board of equalization.

(2) Such report shall be filed with the state board of equalization at such time as the board shall require.



§ 67-5-305 - Failure to perform -- Proceedings against assessor.

(a) It is unlawful for any assessor of property or deputy assessor to willfully fail, refuse or neglect to perform, obey and observe the duties or requirements of this chapter.

(b) It is the duty of the county mayor to report promptly to the district attorney general or to a proper agent of the state any failure, neglect, or refusal of any assessor or deputy assessor to comply with any of the requirements of this chapter and duties as required by law.

(c) If the director of property assessments has cause to believe any assessor of property or deputy assessor has willfully failed, refused or neglected to perform, obey and observe any duties or requirements of this chapter, the director shall notify, in writing, the assessor of property or deputy assessor of the specific instances wherein the director has cause to believe the assessor or deputy assessor has willfully failed to perform.

(d) (1) After the expiration of at least fifteen (15) days from the date of such notice, if the director has reason to believe that such assessor of property or deputy assessor has not made a satisfactory effort to perform the duties or requirements of this chapter, the director shall request the state board of equalization to convene in the taxing jurisdiction of the assessor of property or deputy assessor for the purpose of conducting a hearing to determine whether or not the assessor of property or deputy assessor has willfully failed to perform, obey and observe the duties or requirements of this chapter.

(2) If the state board of equalization consents to convene for a hearing of this matter, the assessor of property or deputy assessor shall be provided at least ten (10) days' written notice of the time and place for the hearing, which shall be within the county or taxing jurisdiction of the assessor of property or deputy assessor.

(3) Further, the notice shall set forth the specific purpose for such hearing.

(4) The burden of proof shall be upon the director of property assessments to show that the assessor of property or deputy assessor has willfully failed, refused or neglected to perform, obey and observe the duties or requirements of this chapter, and the rules of evidence applicable to proceedings before the chancery court in Tennessee shall be followed by the state board in such hearing.

(5) The assessor of property or deputy assessor shall be entitled to be heard, either personally or by counsel, and shall have the privilege of introducing any competent evidence.

(6) Any action of the state board of equalization shall be final and conclusive, subject to judicial review by petition of certiorari to the appropriate chancery court.

(7) If the assessor of property or deputy assessor is found innocent of the charges against such assessor or deputy assessor in chancery court, the board shall be required to pay the costs of such proceeding.

(e) (1) Upon a finding by the state board of equalization that any assessor of property or deputy assessor has willfully failed, refused or neglected to perform, obey and observe the duties or requirements of this chapter, the board shall notify the county mayor or such other county official as may be necessary of such failure to perform, obey and observe the duties or requirements of this chapter, and the issuance of any warrant for compensation to such assessor of property or deputy assessor shall be discontinued until a determination is made by the board that such assessor of property or deputy assessor has made a satisfactory effort to perform, obey and observe the duties or requirements of this chapter.

(2) Further, such assessor of property or deputy assessor shall not be reimbursed for such period of time as is determined by the board that such person has willfully failed, refused or neglected to perform, obey and observe the duties and requirements of this chapter.

(3) If the board causes the compensation of any assessor of property or deputy assessor to be discontinued and the assessor or deputy assessor is subsequently held to be innocent of the charges against the assessor or deputy assessor, the assessor or deputy assessor shall then be reimbursed for the full amount withheld from the assessor or deputy assessor, plus interest at the rate of seven percent (7%) a year.

(f) If a finding is made by the board that any assessor or deputy assessor has willfully failed to perform the duties and requirements of this chapter, and such assessor or deputy assessor files a petition of certiorari to chancery court to review the action within thirty (30) days of the date the assessor or deputy assessor is notified of the action of the board, no compensation of such assessor or deputy assessor shall be withheld until the appropriate chancery court has rendered a final decision on the matter.



§ 67-5-306 - Fines and penalties.

(a) It is unlawful for any assessor or deputy assessor willfully or knowingly to assess any property subject to taxation in the names of or in the initials of any other than the person to whom the property should be lawfully assessed. Each violation of this subsection (a) is a Class C misdemeanor.

(b) It is unlawful for any assessor or deputy assessor willfully or knowingly to permit or allow any property subject to taxation to be or remain unassessed or omitted from assessment, or willfully or knowingly to assess any property at less than the percentage of value required by law. Each violation of this subsection (b) is a Class C misdemeanor.

(c) Each assessor or deputy assessor or member of the county board of equalization who violates, neglects, or fails, or refuses to comply with any of the provisions of this chapter or chapter 1 of this title, unless otherwise expressly made punishable as a misdemeanor, shall pay and forfeit to the state the sum of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100) for each offense, which penalty shall be recovered of the offender and sureties on such person's bond, in the case of assessors and deputies, and of the members of the board of equalization personally, in any court of record in the county or before any general sessions court of the county, by motion on five (5) days' notice or by suit instituted for the purpose.

(d) It is the duty of the district attorneys general, upon the information or at the request of any reputable citizen of the state, to investigate and prosecute, ex officio, all the offenses defined in subsection (c).

(e) It is the duty of each district attorney general, county auditor, and county mayor, when such person learns, or has reasonable grounds to believe, that subsection (c) has been violated, to institute proceedings by motion or suit to recover the penalties prescribed.

(f) It is unlawful for any assessor or deputy assessor or any member of any county board of equalization to draw or receive any compensation for services, or for any county mayor to issue any warrant for the same, until such assessor or deputy assessor or member of such board shall have fully kept and performed each and every one of the requirements of subsection (c), and the failure to keep and perform any of the same shall be held and deemed a waiver of any right to any compensation for services.

(g) Any county mayor or county clerk, or district attorney general, or county auditor, who fails, neglects, or refuses to obey and observe the requirements imposed by subsection (c) commits a Class C misdemeanor.






Part 4 - State Tax Records

§ 67-5-401 - Availability for local use.

(a) In order to facilitate and provide a more uniform method of obtaining information for the use and benefit of assessors of property of the various political subdivisions of the state in equalizing taxes and fixing assessments, the commissioner of revenue is empowered, authorized and directed to open for inspection at any time by any official, body or commission lawfully charged with the administration of the tax laws of any political subdivision of the state, all records, reports, returns and schedules, or excerpts therefrom, filed by taxpayers with the department of revenue pursuant to present laws or those hereafter enacted.

(b) Any information thus secured by any official, body or commission of any political subdivision may be used only for the purpose of administration of the tax laws of such political subdivision.

(c) The commissioner shall furnish, upon written request of any official, body or commission of any political subdivision, certified copies of such records, reports, returns or schedules, or excerpts therefrom, as may be requested by such official, body or commission.

(d) The commissioner may promulgate such rules and regulations for the administration of this section and fix such reasonable fees to be charged for furnishing certified copies of any records, reports, returns and schedules, or excerpts therefrom, provided for herein as is deemed necessary in order that the administration of this section may not be an expense to the state.

(e) Any officer, employee or agent of the state, or any political subdivision of the state, who divulges any information acquired through privileges granted under this section, except as authorized or required by this section, or other laws, or when called upon to testify in any judicial or administrative proceeding to which the state or any political subdivision of the state or such state or local official, body or commission, as such, is a party, commits a Class C misdemeanor.



§ 67-5-402 - Confidentiality of information.

(a) Apart from a taxpayer's annual reporting schedule filed with the assessor, information required to be filed or submitted by a taxpayer with regard to an assessment of tangible personal property, or provided by a taxpayer in response to an audit or information request by assessing officials or their agents with regard to an assessment of tangible personal property, shall be confidential and shall not be disclosed by state or local officials, agents or employees, except as authorized by this part. Violations of this section shall be punishable in the same manner as violations of § 67-5-401 regarding taxpayer records of the department of revenue.

(b) Pursuant to rules of the state board of equalization, schedules, returns and information otherwise confidential may be disclosed to:

(1) The taxpayer or the taxpayer's authorized designee, upon written request;

(2) Individuals designated by a judge presiding in court or administrative proceedings, subject to protective orders issued in the proceedings;

(3) Officials, and their agents or employees, responsible for the administration or collection of taxes due from the taxpayer, but only to the extent necessary for this purpose and subject otherwise to the confidentiality required by this section; and

(4) The department of human services or its contractors in the Title IV-D child support program pursuant to § 36-5-801.






Part 5 - Classification and Assessment -- Miscellaneous Provisions

§ 67-5-501 - Definitions.

For purposes of classification and assessment of property:

(1) "All other tangible personal property" includes all tangible personal property, including that used in agriculture, except public utility tangible personal property and commercial and industrial tangible personal property;

(2) "Commercial and industrial tangible personal property" includes personal property, such as goods, chattels and other articles of value that are capable of manual or physical possession, and machinery and equipment that are:

(A) Used essentially and principally for the commercial or industrial purposes or processes for which they are intended; and

(B) If affixed or attached to real property, can be detached without material injury to such real property;

(3) "Farm property" includes all real property that is used, or held for use, in agriculture, including, but not limited to, growing crops, pastures, orchards, nurseries, plants, trees, timber, raising livestock or poultry, or the production of raw dairy products, and acreage used for recreational purposes by clubs, including golf course playing hole improvements;

(4) "Industrial and commercial property" includes all property of every kind used, directly or indirectly, or held for use, for any commercial, mining, industrial, manufacturing, trade, professional, club whether public or private, nonexempt lodge, business, or similar purpose, whether conducted for profit or not. All real property that is used, or held for use, for dwelling purposes that contains two (2) or more rental units is hereby defined and shall be classified as "industrial and commercial property";

(5) "Intangible personal property" includes personal property, such as money, any evidence of debt owed to a taxpayer, any evidence of ownership in a corporation or other business organization having multiple owners, and all other forms of property, the value of which is expressed in terms of what the property represents rather than its own intrinsic worth. "Intangible personal property" includes all personal property not defined as "tangible personal property";

(6) "Movable structure" includes any mobile home or such other movable structure that is constructed as a trailer or semitrailer and designed to either be towed along the highways or to be parked off the highways, and that may be used, temporarily or permanently, as a residence, apartment, office, storehouse, warehouse or for any other commercial or industrial purpose; but does not include self-propelled vehicles, sleeping and camping facilities attached to, or designed to be attached to, or drawn by a pick-up truck or an automobile, and that contains less than three hundred square feet (300 sq. ft.) of enclosed space;

(7) "Personal property" includes every species and character of property that is not classified as real property;

(8) "Public utility property" includes all property of every kind, whether owned or leased, and used, or held for use, directly or indirectly in the operation of a public utility, which includes, but is not necessarily limited to, the following business entities, whether corporate or otherwise:

(A) Railroad companies;

(B) Telephone companies other than the following:

(i) Companies providing cellular telephone service as defined in § 65-4-101(6)(A)(vi);

(ii) Companies providing radio common carrier service as defined in § 65-30-103; and

(iii) Companies providing long distance telephone service;

(C) Freight and private car companies that are defined as any business, other than a railroad company, that owns, uses, furnishes, leases, rents or operates to, from, through, in or across this state or any part thereof any kind of railroad car, including, but not necessarily limited to, flat, tank, refrigerator, or similar type cars;

(D) Street car companies;

(E) Power companies, whether hydroelectric, steam, atomic, or other kinds for the transmission of power;

(F) Express companies;

(G) Pipeline companies;

(H) Gas companies;

(I) Electric light companies;

(J) Water and/or sewerage companies;

(K) Motor bus and/or truck companies holding a certificate of convenience and necessity or contract hauler's permit from the department of safety or the federal highway administration and domiciled in this state and/or owning or leasing real or personal property located in this state;

(L) Taxicab, transit and limousine companies;

(M) Commercial air carrier companies holding a certificate of convenience and necessity from the department of transportation, civil aeronautics board, federal aviation administration, or any other federal or state regulatory agency; excepting those companies whose operations are solely chartered operations; and

(N) Water transportation carrier companies which operate boats and barges over the waterways of this state for hire, which are registered for these purposes with the United States army corps of engineers or any other federal or state agency and which are domiciled in this state or own or lease real or personal property located in this state; provided, that the portion of property of these companies used for water carriage that was exempt from regulation by the interstate commerce commission under federal law in effect on November 1, 1995, shall not be considered public utility property for classification and assessment purposes;

(9) (A) "Real property" includes lands, tenements, hereditaments, structures, improvements, movable property assessable under § 67-5-802, or machinery and equipment affixed to realty, except as otherwise provided for in this section, and all rights thereto and interests therein, equitable as well as legal;

(B) Real property includes, but is not limited to, the following:

(i) Surface, underground or elevated railroads, and railroad structures, substructures and superstructures, tracks and the metal thereon, branches, switches and other improvements or structures permitted or authorized to be made in, upon, or under any public or private property;

(ii) Telephone, broadcast, transmission and telegraph poles, supports, conduits, towers and enclosures for electrical conductors upon, above and underground and pipes and conduits used for wire, cables and lines buried underground, except for underground conduits and enclosures for wire, cables, lines and similar facilities owned, leased or used to provide services pursuant to the terms and authority of a franchise license issued by an appropriate franchising authority in accordance with § 7-59-102. This subdivision (9)(B) shall not operate to change the classification of any radio or television broadcast property that was assessed as tangible personal property for the tax year 2003;

(iii) Mains, pipes, pipelines and tanks permitted or authorized to be built, laid or placed in, upon, or under any public or private street or place for conducting steam, heat, water, oil, electricity or any property, substance or product capable of transportation or conveyance therein or that is protected thereby, excluding propane tanks for residential use and above ground storage tanks that can be moved without disassembly and are not affixed to the land; and

(iv) Bridges, wharves, piers, boat docks, boat houses, marinas and other similar structures that are attached to real property by anchors, cables, wires, ramps, pillars, poles, foundation, or connected with any one (1) utility service, such as electricity, natural gas, water or telephone; provided, that nothing in this subdivision (9)(B) shall be construed to include boats temporarily connected with any utility service, or floating dry-dock equipment or boat lifts;

(10) "Residential property" includes all real property that is used, or held for use, for dwelling purposes and that contains not more than one (1) rental unit. All real property that is used, or held for use, for dwelling purposes, but that contains two (2) or more rental units, is defined and shall be classified as "industrial and commercial property";

(11) "Revised assessment" means the correction of an error or omission in the assessment roll so long as the trustee or the municipal collector retains control of the tax roll book; and

(12) "Tangible personal property" includes personal property such as goods, chattels, and other articles of value that are capable of manual or physical possession, and certain machinery and equipment, separate and apart from any real property, and the value of which is intrinsic to the article itself.



§ 67-5-502 - Place and function of assessment.

(a) The function of assessment shall be to assess:

(1) All property, except such property as shall be assessed by the comptroller of the treasury, to the person or persons owning or claiming to own the same on January 1 for the year for which the assessment is made, if known and, if not, to unknown owners; provided, that any temporary improvement, or movable structures that are assessable under § 67-5-802, regardless of ownership, shall be assessed as real property as an improvement to the land where located;

(2) The property held by executors and administrators in the county, district or ward in which the decedent resided at the time of the death until such have been distributed; but, if the deceased lived in another state, then the property shall be assessed where the personal representative resides; and

(3) Personal property held by trustees and guardians of minors and severely and persistently mentally ill persons to each guardian or trustee in the county, ward or district where such minor, or severely and persistently mentally ill person resides, if a resident of the state; and, if a nonresident, then in the county, ward or civil district in which the guardian or trustee resides; provided, that guardian held property shall be assessed in the county where the guardian having control thereof renders such guardian's annual settlement.

(b) The property of all street railroad, gas, electric light companies and other public utility companies, including their franchises used within any town, city or taxing district where the office of the company is located outside of such incorporated city or town or taxing district, but with the main property within the city, shall be taxed in the city, town or taxing district as if the office was situated within the city limits, and the property, including franchises of the corporations and joint stock companies that lie wholly or mainly within any incorporated city, taxing district or town, or whose chief business is within any incorporated city, taxing district or town, shall be assessed for taxation in such city, taxing district or town; provided, that all real property and tangible personal property shall be taxed in the district where situated; and provided further, that public utility property of every kind, whether real property, tangible personal property, or intangible personal property, shall all be assessed for taxes at fifty-five percent (55%) of its value.

(c) Leased personal property used by a public utility company shall be assessed to the public utility company, unless such property is the subject of a lawful agreement between the lessee and a local government for payments in lieu of taxes. Other leased personal property shall be classified according to the lessee's use and assessed to the lessee, unless such property is the subject of a lawful agreement between the lessee and a local government for payments in lieu of taxes. Personal property that is leased to and used by any religious, charitable, scientific or nonprofit educational institution purely and exclusively for one (1) or more of the purposes for which the institution was previously determined to be exempt under § 67-5-212 shall not be deemed to be used in a business or profession, and shall not be classified as industrial or commercial property for property tax purposes.

(d) All mineral interests and all other interests of whatever character, not defined as products of the soil, in real property, including the interest that the lessee may have in and to the improvements erected upon land where the fee, reversion, or remainder therein is exempt to the owner, and which interest or interests is or are owned separately from the general freehold, shall be assessed to the owner thereof, separately from the other interests in such real estate, which other interests shall be assessed to the owner thereof, all of which shall be assessed as real property.

(e) Notwithstanding contrary provisions of law, the comptroller of the treasury may establish a pilot program for assessing leased tangible personal property to the owner/lessor rather than the lessee. Participation in the program shall be voluntary, at the election of owner/lessors who are selected by the comptroller of the treasury to participate based on criteria that optimize savings in the cost of assessment compliance and administration. The comptroller of the treasury may impose a fee to defray the cost of administration. Participants shall be permitted to report leased property centrally in lieu of the schedules otherwise required under § 67-5-903 or § 67-5-904, and the comptroller of the treasury shall be responsible for distributing centrally reported assessments based on situs. Participants may be permitted to claim the business tax credit provided in § 67-4-713 for property taxes paid pursuant to a central assessment, and the credit may be taken at the participant's option either on the return due in the jurisdiction of situs or the jurisdiction from which the lease originated.



§ 67-5-504 - Assessment date.

(a) All assessments of real property and of personal property shall be made annually and as of January 1 for the year to which the assessment applies, unless otherwise provided for, except that whenever under any plan or program of consolidation of governmental functions of county offices with comparable facilities under any municipal charter, in any county having a population in excess of seven hundred thousand (700,000), according to the 1980 federal census or any subsequent federal census, it is expedient to fix different assessment dates than those established herein, in order to avoid the destruction of existing municipal fiscal policies, the county assessor in such county may establish assessment activity dates other than those set forth in this title, if approved by ordinance or resolution of the local governing body.

(b) Not later than May 20 of each year, the assessment of all property in the county shall be made by the assessor of property; provided, that the assessment of all property within any municipality shall be completed by the assessor of property not less than forty (40) days prior to the beginning tax due date of the municipality.

(c) Any annexing municipality that makes assessments of taxes shall only assess the tax on real property within the annexed territory if the annexation takes effect prior to January 1 of the year in which the assessment is made.



§ 67-5-505 - Forms, schedules, rules.

(a) The state division of property assessments, with the approval of the state board of equalization, shall prescribe the forms and schedules to be used and the records to be kept by each assessor relating to the assessment of property of every kind.

(b) (1) In determining the ownership, valuation, classification, and assessment of all property of every kind, the assessor shall follow the assessment manuals, instructions, and the rules and regulations approved by the board.

(2) Notwithstanding any provisions of this title to the contrary, no local assessor of property shall be in violation of any rules and regulations promulgated by the board under such provisions of such sections and chapters when the implementation of such rules and regulations cannot be accomplished without official action in some manner by the local governing body of the jurisdiction, and such body has refused to act on a request by the local assessor so as to permit the implementation of the rules and regulations by the local assessor.

(c) Upon a finding by the division that the assessor of property or the county is unable or unwilling to comply with requirements under this part, including rules of the board or submission of any necessary plan of compliance required by the board, the director of the division shall report such finding to the board. The board shall notify the assessor of property and the county mayor of the nature of the noncompliance and shall indicate the action required to correct such noncompliance. If satisfactory action is not taken by the assessor or the county to correct the noncompliance within sixty (60) days from the date that notice of noncompliance is given, the board shall direct the division, and the division shall thereupon be authorized to take such steps as are necessary to ensure compliance with the requirements of this part, and the county found in noncompliance shall reimburse the state for all costs incurred by the state pursuant to this action. If such costs are not reimbursed to the state within forty-five (45) days of the date of an invoice for such costs, the state may recover its costs through the deduction of such costs from any state-shared taxes as identified in § 4-31-105, otherwise due the county.



§ 67-5-506 - Assistance of state officials.

It is the duty of the chief mine inspector, the state geologist and other state officials, when called upon to do so by the director of property assessments or the state board of equalization, to render assistance to such director or state board, in ascertaining the valuation or classification of any property, or interest therein, to the end that such property may be accurately assessed.



§ 67-5-507 - Contracts for advice.

(a) (1) The governing body of any county, or the governing body of any town or city, is authorized and empowered, in its discretion, to enter into contracts with individuals, firms or corporations to render advice or assistance to the local assessor of property and the local board of equalization in the assessment and equalization of taxes.

(2) Such contracts may provide that such person, firm or corporation shall go over all the tax rolls of the county or city, as the case may be, and examine all taxable property in the county or city, and make recommendations to the assessor of property and to the board of equalization, to the end that all property may be assessed in the correct amount and name of its lawful owner, and that all errors and double assessments on the tax rolls may be eliminated; provided, that the function of the person, firm or corporation rendering such services shall be advisory only, and the final decision as to the amount of assessments and the equalization of assessments shall be made by the assessor of property and the board of equalization as provided by law. Nothing herein shall be construed to apply to assessments that are required to be made by the comptroller of the treasury.

(3) Counties, cities and towns are authorized to enter into such contracts and to appropriate and expend such amounts as may be deemed necessary for such purposes in the discretion of the governing body of the county, city or town involved.

(4) Counties, cities and towns may contract with the state board of equalization, under title 4, chapter 3, part 51, for advice and assistance in the preparation and awarding of the contracts and inspection and approval of services rendered thereunder.

(b) The governing body of any county and the governing body of any city or town are authorized and empowered to enter into joint contracts for such purposes for the employment of corporations, firms or individuals to render the services provided for in this section jointly to the county and to cities or towns located therein. The cost as between the county and the cities and towns located therein shall be in such amounts as may be mutually agreed upon by the governing bodies of the counties, cities or towns.

(c) (1) No contract entered into by authority of this section shall contain any provisions whereby the person, firm or corporation employed thereunder shall be paid upon a percentage basis, or on any basis whereby the compensation under the contract is in anywise dependent or conditioned upon increasing or reducing the aggregate assessment of property in the county, city or town involved.

(2) Any contract containing a provision whereby the compensation is conditioned upon or measured directly or indirectly by an increase or a reduction in assessments shall be void and unenforceable.

(d) This section shall not be construed to repeal or amend any existing statute with respect to the assessment and equalization of taxes, but shall be supplementary to existing statutes.

(e) (1) Notwithstanding any of the foregoing, in the event that a county governing body contracts with a person, firm or corporation to examine the tax rolls of the county for personal property, and to give advice and assistance to the county assessor of property regarding personal property identification and valuation, all municipalities in the county that levy a property tax shall share in the cost of such contract and shall contribute their respective share to the county general fund within one (1) year of the execution of the contract. The share of the cost of the county contract for each municipality in the county that levies a property tax shall be a percentage of the cost of the contract based upon the following formula: the percentage that the total amount of the personal property values located within the municipality bear to the total personal property values of the entire county, located both within and outside of the municipal boundaries, times the percentage that the municipal property tax rate bears to the combined county and municipal property tax rate. The property valuation and tax rates used in this formula shall be the latest available at the time of the execution of the contract.

(2) Subdivision (e)(1) does not apply in any county having a charter form of government and having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census.



§ 67-5-508 - Records and notice of assessment.

(a) (1) Prior to May 20 of each year, the assessor shall note upon the assessor's records the current classification and assessed valuation of all taxable property within the assessor's jurisdiction; provided, that, in regard to municipalities, the time requirements of § 67-5-504 shall control.

(2) The assessor shall hold such records open to public inspection, at the assessor's office, during normal business hours; and shall, furthermore, cause to be published at least once in a newspaper of general circulation within the assessor's jurisdiction, a notice when and where such records may be inspected, such notice to be published not later than ten (10) calendar days before the local board of equalization begins its annual session. The notice shall be set forth in the publication within distinct and prominent borders, and shall have a width of not less than two (2) regular columns of such newspaper and a depth of at least four inches (4''). The notice shall state the day upon which the county board of equalization will convene, the last day appeals will be accepted, and a warning that failure to appeal the assessment to the county board of equalization may result in the assessment becoming final without further right of appeal.

(3) In addition, at least ten (10) calendar days before the local board of equalization commences its annual session, the assessor or the assessor's deputy shall notify, or cause to be notified, each taxpayer of any change in the classification or assessed valuation of the taxpayer's property. Such notification shall be sent by United States mail, addressed to the last known address of the taxpayer, and shall be effective when mailed. The notification shall show the previous year's assessment and classification and the current year's assessment and classification.

(4) A notation of the date of any notification of a change in classification or assessed valuation, or a dated copy of such notification, shall be included in the records of the assessor; and such records shall be preserved by the assessor for not less than two (2) years.

(5) For the year in which a reappraisal program is completed and the values so determined are approved by the state division of property assessments to be used as the basis for making assessments in any county, any notice showing the appraised value of property and sent to a property owner by any company, which has been employed for the purpose of conducting such reappraisal program, shall be in lieu of the notice herein required to be sent by an assessor of property to a taxpayer whose classification or assessed valuation has been changed; provided, that the assessor of property uses the appraised value as set forth on the notice from the company as the basis for the assessor's assessment; and provided further, that the assessor of property does not change the classification of the property from its former classification.

(6) Further, upon a consolidation of the municipal and other assessment offices within any county with the office of the county assessor of property, as provided in § 67-1-513, the county assessor of property shall not be required to notify each taxpayer within such municipality, unless a change has been made by the county assessor of property from the former classification and assessed valuation that existed on the county tax roll for the preceding year; provided, that the assessor of property shall hold the assessor's records open to public inspection at the assessor's office during normal business hours and shall cause to be published at least once, in a newspaper of general circulation within the assessor's jurisdiction, a notice where and when such records may be inspected. Such notice shall be published not later than ten (10) calendar days before the local board of equalization begins its annual session.

(b) (1) Should an assessor fail to complete and note upon the assessor's records the assessment of a taxpayer's property prior to May 20, or should an assessor fail to notify a taxpayer, or the taxpayer's agent, of any change in the classification or assessed valuation of the taxpayer's property, such taxpayer shall have no legal basis for complaint; provided, that the assessment against the property is completed, and a notice of any new or changed classification or assessed valuation is sent by United States mail, to the last known address of the taxpayer, at least ten (10) calendar days before the local board of equalization ends its annual session.

(2) In the event an assessor shall fail to complete any assessment, or notify any taxpayer of a change in the classification or assessed valuation of the taxpayer's property, at least ten (10) calendar days before the local board of equalization ends its annual session, such failure shall not affect, in any way, the validity of such assessment, classification or assessed valuation; but an aggrieved property owner shall have the right to appeal directly to the state board of equalization at its next regular session; and no proceedings shall be undertaken to collect any taxes based upon such assessment, or penalty added, until thirty (30) calendar days after the board shall have rendered a final decision on such appeal or complaint. Upon written request of any party, or upon its own motion, the state board of equalization may remand any such complaint or appeal to the local board of equalization.

(c) As an alternative to notice by mail as provided in this section, notice may be sent by email using the email address provided to the assessor by the taxpayer.



§ 67-5-509 - Errors -- Correction of assessments.

(a) If the tax computed on an erroneous basis of valuation or assessment has been paid prior to certification of the corrected assessment by the assessor, the trustee or municipal collector shall, within sixty (60) days after receipt of such certification from the assessor, refund to the taxpayer that portion of such tax paid that resulted from the erroneous assessment, such refund to be made without the necessity of payment under protest or such other requirements as usually pertain to refunds of taxes unjustly or illegally collected.

(b) (1) The validity of any assessment or levy of taxes, or proceedings for the equalization, review, or collection of taxes, or for the enforcement of any tax lien, shall not be affected by any defect, error, irregularity or omission in such assessment, levy or proceedings, unless the defect, error, irregularity or omission shall result in a denial of minimum constitutional guarantees.

(2) As used in this subsection (b), "assessment" includes a back assessment, reassessment, or correction of assessment error.

(c) (1) Whenever the assessor shall discover, or it has been called to such assessor's attention, that there has been an error or omission in the listing, description, classification or assessed value of property or any other error or omission in the tax rolls held by the trustee or municipal collector, the assessor shall certify in writing the facts to the trustee or municipal collector, who shall receive the tax on the corrected assessment and report the difference in the trustee's or municipal collector's errors and releasement list, and shall make such other corrections as such certificate may show right and proper.

(2) The assessor shall certify to the trustee or municipal collector the facts and the reasons for such a change in such assessment, and the tax shall be collected upon the revised assessment.

(3) The state board of equalization may require that a copy of such certification be furnished by the assessor to the executive secretary to the state board of equalization.

(d) Correction of assessments pursuant to this section must be requested by the taxpayer, or initiated by the assessor, prior to March 1, no more than the second year following the tax year for which the correction is to be made. Additional taxes due as the result of a corrected assessment shall not be deemed delinquent until sixty (60) days after the date notice of the corrected assessment is sent to the taxpayer. Once a suit has been filed for the collection of delinquent taxes pursuant to § 67-5-2405, the assessment and levy for all county, municipal and other property tax purposes are deemed to be valid and are not subject to correction under this section.

(e) Should any assessor fail or refuse to correct any error as provided in this section within thirty (30) days after being requested to do so, or should the correction of any error result in an increase in an assessment, any person aggrieved thereby may appeal directly to the state board of equalization and may be assisted or represented in the appeal as provided in § 67-5-1514. Appeal to the board shall be filed within forty-five (45) days after the assessor's failure or refusal to correct the error, or within forty-five (45) days after the assessor sends notice of any assessment change resulting from the correction. If determined by the board that any such error exists, the board shall issue an order certifying the corrected assessment to the trustee or municipal collector.

(f) (1) An assessor shall correct an error in coding, entry, or transcription of data, if documentation clearly establishes that an error occurred and that the error affected the property's value as of the assessment date. The assessor shall also correct errors in the ownership, location, or physical description of property. An assessor may not revisit, as a correction of error, matters requiring an application of the assessor's judgment, such as the quality of fit or finish in a structure, the degree to which location or depreciation affects property value, or the degree of comparability of a property to others in the relevant market.

(2) On appeal, an owner aggrieved by the assessor's decision with regard to the correction of an error may argue the applicability of this section, including whether the error affected the recorded value, but the appeal may not reopen issues of value generally that should properly have been raised before the county board of equalization.

(2) The assessor's conclusion that a residential duplex was fully available for rent as of the assessment date is not a correctable error absent a demonstrated mistake in coding, entry, or transcription of data. Errors or omissions correctable under this section do not include clerical mistakes in tax reports or schedules filed by a taxpayer with the assessor.



§ 67-5-510 - Establishment of county tax rate.

It is the duty of the county legislative bodies, on the first Monday in July, or as soon thereafter as practicable, to fix the tax rates on all properties within their respective jurisdictions for all county purposes, except that in any county having a population in excess of seven hundred thousand (700,000), according to the 1980 federal census or any subsequent federal census, establishing tax due dates other than the first Monday in October each year, in accordance with § 67-1-701(a), shall have the authority to fix tax rates for all county purposes at dates prior to the first Monday in July.



§ 67-5-511 - Fiduciaries' returns.

(a) Persons acting as executors, administrators, guardians, agents, attorneys, clerks of any court, or in any fiduciary capacity whatever, shall make a return of the property, moneys, and effects held or controlled by them in any of such capacities, separate from the individual returns, showing the names of the person or persons for whose use and benefit such is held, and the same shall be listed separately for taxation.

(b) In all cases where any person acting in a fiduciary capacity shall fail, or neglect, or refuse to return to the assessor the schedule of property for taxation as provided for in subsection (a), the assessor may report in writing the fact to the county mayor, who shall cite the person, agent, attorney, firm, officer, officers of the company or corporation before the county mayor, and shall demand of them to answer the questions provided in this chapter, under oath or affirmation, and shall have power to punish for contempt for failure to answer; and, if the refusal to answer is persisted in, the county mayor shall make such an assessment in such cases from the best information that the county mayor can obtain, and such assessment shall be prima facie evidence as to the value and ownership of the property, and the costs accrued under this section shall be paid by and be charged against the taxpayers and upon the property.



§ 67-5-512 - New counties.

The assessments made by the county assessor or the district assessor, as the case may be, of the new county on the taxable property in the districts or parts of districts that formerly constituted a part of the old county, and which had outstanding indebtedness at the time of the formation of the new county, shall be and constitute the assessment for the old county for the purpose of taxation to pay the debt and the interest thereon; and it shall be the duty of the assessor in and for the new county to furnish the assessments to the assessor of the old county within twenty (20) days after same has been passed upon by the board of equalization of the new county; provided, that the assessment shall be copied by the assessor of the old county in the office of the assessor of the new county, and the copy of such assessment shall be a legal, valid, and binding assessment, when so made, in all respects and to all intents and purposes as is the assessment in the county or counties from which the same is copied.



§ 67-5-513 - Sale or termination of business.

(a) If any taxpayer operating for the purpose of making a profit as a business or profession, partnership, joint venture, corporation, limited liability company, manufacturer or other legal entity having personal property, tangible or intangible, assessable by the county assessor or other authority, sells the business, relocates it outside the jurisdiction or terminates it, the taxpayer shall notify the assessor and trustee and make payment within fifteen (15) days after the date of selling, relocating or terminating the business, of any taxes, interest and penalties due and owing and the taxes of the current year in accordance with the assessment records, which shall be based on the last assessment and rate fixed, according to law. The assessor shall certify the assessment to the appropriate collecting officials and the collecting official shall then send a notice of taxes due based on the certification from the assessor and shall accept payment of the amount determined to be owing. Additional taxes due as the result of the certification assessment shall not be deemed delinquent until thirty (30) days after the date notice of the assessment is sent to the taxpayer. Upon the expiration of thirty (30) days the collecting official may pursue collection of such delinquent personal property taxes as provided in § 67-5-2003.

(b) (1) The successor, successors or assigns shall be required to withhold a sufficient amount of the purchase money to cover the amount on the assessment records for the current year determined as set forth in subsection (a), and any amount of such taxes, interest and penalties due and unpaid, until such former owner produces a certificate from the assessor stating that such former owner does or does not appear on the assessor's assessment records for the current year and a receipt from the trustee and municipal collector showing that all taxes, interest and penalties have been paid, or a certificate stating that no taxes, interest or penalties are due.

(2) If the purchaser of a business fails to withhold the purchase money as provided in subdivision (b)(1), the purchaser shall not be an innocent purchaser and shall be personally liable, together with the prior owner, for the payment of all personalty taxes, interest and penalties accruing and unpaid on account of the operation of the business by any former owner, owners or assigns, and for any assessment for the current year based on the last made assessment and the tax rate fixed according to law, and the trustee shall accept tender of the amount determined to be owing.



§ 67-5-514 - Telecommunications tower properties.

Whether or not owned by a public utility company, telecommunications tower properties used in whole or in part for telecommunications shall be assessable by the comptroller of the treasury. As used in this section, telecommunications tower properties includes the tower, site improvements, land and structures supporting it.






Part 6 - Classification and Assessment -- Valuation

§ 67-5-603 - Property damage -- Improvements to property.

(a) (1) If, after January 1 and before September 1 of any year, a building or improvement shall be moved, demolished or destroyed, or substantially damaged by fire, flood, wind or any other disaster, and is not restored and no other improvement is constructed in its place before September 1 of that year, the assessor of property shall make or correct the assessment of such property on the basis of the value of the property after such move, destruction or substantial damage of the improvements, notwithstanding the status of the property as of the assessment date of January 1; provided, that for the year in which such improvement is moved, demolished, destroyed, or so damaged, the assessment of the improvement shall be prorated for the portion of the year prior to the date of such move, destruction or damage. This section shall not apply to the movement of a mobile home or other movable structure as defined in § 67-5-501.

(2) The state, county, or municipal tax collector shall collect taxes on the basis of the revised or corrected assessment as prorated by the assessor.

(3) An improvement shall be deemed substantially damaged when as a consequence thereof it has been rendered unfit for use or occupancy, or when such damage has reduced the value of the improvement by more than fifty percent (50%).

(b) (1) If, after January 1 and before September 1 of any year, an improvement or new building is completed and ready for use or occupancy, or the property has been sold or leased, the assessor of property shall make or correct the assessment of such property, on the basis of the value of the improvement at the time of its completion, notwithstanding the status of the property as of the assessment date of January 1; provided, that for the year in which such improvement or building is completed, the assessment, or increase in assessment, of the improvement shall be prorated for the portion of the year following the date of its completion.

(2) The state, county or municipal tax collector shall collect taxes on the basis of the revised or corrected assessment as prorated by the assessor.

(3) For the purpose of assessment, an improvement or new building shall be deemed completed and ready for use or occupancy when the structural portion of the building or improvement is substantially completed, even though the interior finish or certain appointments may be left to the choice of a prospective buyer or tenant after consummation of a sale or lease of the property.

(4) Any improvement or new building shall be deemed completed and to have a value for assessment purposes when the real property upon which such improvement or new building is located shall have been conveyed to a bona fide purchaser, or when such new building or improvement has been occupied or used or shall be suitable for occupancy or use, whichever shall first occur. In no event shall any improvement or new building be considered incomplete for valuation or assessment purposes for more than one (1) calendar year immediately following the date on which such construction was commenced.

(5) In the event an improvement or new building shall be considered incomplete for assessment purposes on January 1 of any year, the owner of such improvement or new building shall, not later than February 1 of that year, submit to the assessor of property, in writing, the total cost of all materials used in such incompleted structure as of January 1, and the assessor of property shall assess such incomplete structure as real property, based on the fair market value of the materials used therein. Actual cost of all materials shall be prima facie evidence of the value of such incompleted improvements.

(c) In order to assist assessors of property in locating improvements to property, including new buildings and additions to existing buildings, in counties where building permits are not required, the state director of fire prevention shall each month provide to assessors of property of such counties the names of property owners and location of the property for which electrical inspections have been made. The location of the property shall be given with reference to the assessor's map and parcel identification number. In addition, in counties that do not require building permits, copies of permits for subsurface sewage disposal systems shall be furnished to the assessor of property of the county where such systems are located by the agency issuing such permits.



§ 67-5-604 - Pollution control facilities.

(a) For purposes of this chapter, "pollution control facilities" means any system, method, improvement, structure, device or appliance appurtenant thereto used or intended for the primary purpose of eliminating, preventing or reducing air or water pollution or for the primary purpose of treating, pretreating, recycling or disposing of any hazardous or toxic waste, solid or liquid, when such pollutants or waste are created as a result of fabricating or processing by the owner, operator or lessee of the pollution control facilities, and that, if released without such treatment, pretreatment, modification or disposal, might be harmful, detrimental or offensive to the public and the public interest.

(b) (1) The value of qualified pollution control facilities shall, for the purpose of ad valorem property taxation, be deemed to be its salvage value, that is, the estimated fair market value, if any, that could be realized upon the voluntary sale or other disposition of such property when it can no longer be used for the purpose for which it was designed. For purposes of this section, salvage value shall never exceed one-half percent (0.5%) of the acquisition value of such facilities. Facilities may qualify for the valuation provided in this subdivision (b)(1) by obtaining a certificate from the department of environment and conservation, or by such county boards of health as it may designate.

(2) Such certificate shall be issued in the event that the property used for pollution control is in compliance with the applicable rules and regulations adopted pursuant to the various provisions of §§ 68-201-101 -- 68-201-116, 68-221-101 -- 68-221-206, title 68, chapter 212, part 1 and title 69, chapter 3, part 1.

(c) (1) Application for a certificate shall be filed with the department or its designated representative, in such a manner and form as may be prescribed by regulations adopted by the department and shall contain specifications of such facilities.

(2) The department shall determine whether such application should be allowed in whole or in part, within thirty (30) days of receipt, and shall approve or disapprove the issuance of the certificate. Upon failure of the department to issue such approval or disapproval within the thirty-day period, the application for certificate shall be considered to be approved.

(3) For purposes of ad valorem taxation, the effective date of the valuation provided in this section shall be January 1, following the date of application.

(d) [Deleted by 2013 amendment, effective April 29, 2013.]



§ 67-5-605 - Assessment of leasehold.

Leasehold interests assessable under § 67-5-502 shall be valued by discounting to present value the excess, if any, of fair market rent over actual and imputed rent for the leased premises, for the projected term of the lease, including renewal options. As an alternative in valuing an interest in residential property, the interests assessable under § 67-5-502(d) may be valued by the sales comparison approach using sales or transfers of similar interests in residential property. By virtue of the speculative nature of valuation of options to purchase, any option that the lessee may be given to purchase the leased premises shall be deemed to have no value. The state board of equalization is authorized to promulgate rules governing the procedure for these valuations.



§ 67-5-606 - Proration of commercial and industrial property damaged by disaster.

(a) If, after January 1 and before September 1 of any year, commercial and industrial tangible personal property is destroyed, demolished or substantially damaged by fire, flood, wind or any disaster certified by the federal emergency management agency (FEMA), and is not restored and no commercial and industrial tangible personal property is operated in its place before September 1 of that year, the assessor of property shall prorate the assessment of the commercial and industrial tangible personal property for the portion of the year prior to the date of such destruction, demolition or substantial damage.

(b) The state, county, or municipal tax collector shall collect taxes on the basis of the revised or corrected assessment as prorated by the assessor.






Part 7 - Classification and Assessment -- Tax Relief

§ 67-5-701 - Administrative provisions -- Appropriations.

(a) The state board of equalization, through the division of property assessments, shall be charged with the implementation of §§ 67-5-702 -- 67-5-704, and shall promulgate all necessary rules, regulations and procedures for their implementation.

(b) "Taxpayer" includes any owner of a mobile home whose mobile home is located on land owned by a taxpayer other than the owner of the mobile home. In the event a mobile home owned by a taxpayer is located on land owned by another individual, the assessor of property shall be required to certify to the division of property assessments the assessed value of such mobile home in order that the amount of taxes to be reimbursed to such taxpayer can be computed.

(c) Property tax relief as provided in this part is obtainable by application submitted to the collecting official using a form approved by the state board of equalization. The collecting official shall make a preliminary determination of eligibility and forward the application to the state for final approval. The collecting official may allow the applicant a credit for the projected amount of property tax relief if the applicant appears from the application to be eligible and submits the balance of property taxes due at the time the credit is given. The collecting official may present evidence of the credit in an approved form to the director of the division of property assessments, who shall thereupon authorize payment to the tax jurisdiction of the amount for which the applicant was credited in taxes. If later processing of the application indicates the applicant was ineligible or the credit was otherwise issued in error, the state shall notify the applicant and the collecting official and may recover the erroneous payment from the tax jurisdiction. The amount represented by the erroneous payment shall thereupon become due and payable by the applicant as property taxes, but the taxes shall not accrue delinquency penalty or interest until sixty (60) days from the date of notification to the applicant.

(d) (1) All taxpayers otherwise eligible for tax relief under §§ 67-5-702 -- 67-5-704, but who fail to apply for a refund or present a credit voucher for credit on their taxes within thirty-five (35) days from the date taxes in the jurisdiction become delinquent for that year, shall be deemed ineligible for such relief for that tax year. Nothing in this subdivision (d)(1) shall be construed to require the payment of the full amount of taxes by the delinquency date as a condition of eligibility for tax relief.

(2) All applications for refunds or presentments of credit vouchers shall be valid only if received in the office of the division of property assessments by May 5 following the last date such applications or presentments may be made or within thirty (30) days from the deadline established in subdivision (d)(1), whichever is later.

(e) (1) The comptroller of the treasury shall annually estimate the cost of the tax relief program at the current income limit, and shall estimate the annual income limit for eligibility likely to maintain the property tax relief program at a constant level of expenditure, and shall provide these estimates to the department of finance and administration as part of the budget preparation process and, at the same time, provide these estimates to the members of the general assembly.

(2) The comptroller of the treasury may provide the department and the general assembly such other information on program costs or limits as may be desirable or necessary.

(3) If the comptroller determines that annual appropriations will be insufficient to permit full payment of claims reflecting the income and value standards established in this part or in the annual appropriations act, the comptroller shall calculate and apply a factor to uniformly adjust individual payments to permit all timely claims to be paid within the limits of the appropriation. Promptly upon making this determination and calculating the appropriate factor, the comptroller shall notify local collecting officials and the commissioner of finance and administration.

(f) (1) Under no condition shall any taxpayer receive tax relief for property taxes paid on more than one (1) place of residence for any tax year.

(2) Tax relief shall be provided to only one (1) recipient for a given property for any tax year, per taxing jurisdiction.

(g) (1) Any taxpayer who willfully provides false information concerning the taxpayer's income or other information relative to eligibility for tax relief shall immediately repay to the state the full amount of any tax relief received as a result of such false information, plus an amount equal to the penalty and interest calculated according to the rates specified in former § 67-1-801(b) [repealed].

(2) Any person who received tax relief payments in error for any tax year or years shall repay the state the amount received in error, but there shall be a bar against collection of such repayments, unless demand is made within two (2) years following the due date for the tax year to which the erroneous payments relate. Such person may reapply and may obtain tax relief for a subsequent tax year; provided, that eligibility is established and such person either pays the full amount of repayment due or applies one half (1/2) of the tax relief amount for which the person may be eligible to repay the state for amounts received in error until such time as no further repayment is due. The limited liability and right to reapply afforded in this subdivision (g)(2) shall not be available to persons who willfully provide false information concerning eligibility. Repayment shall not be required of a person where the social security administration, the department of human services, the veterans' administration, the railroad retirement board, or some other similar governmental or private entity first determines a person to be eligible for property tax relief but later determines that the person was ineligible.

(h) Other provisions of the law to the contrary notwithstanding, if a taxpayer eligible for tax relief pursuant to § 67-5-702 or § 67-5-703 dies after applying for tax relief or after receiving a voucher, the surviving spouse, and only the surviving spouse, shall be qualified to present to the collecting official the tax relief voucher selected for the deceased and to receive a final payment for the tax year for which the voucher was selected, unless the taxes were paid prior to the taxpayer's death. If the taxes were paid at the time application was made and prior to the taxpayer's death, either the surviving spouse or any duly appointed personal representative of the decedent may receive the payment.

(i) If a governmental entity acquires an interest in real property that divides a contiguous parcel into two (2) or more noncontiguous parcels, then for tax relief purposes pursuant to §§ 67-5-702 -- 67-5-704, such noncontiguous parcels shall be considered to be one (1) contiguous parcel. This section shall apply to any such acquisition creating two (2) or more noncontiguous parcels on or after January 1, 1981.

(j) (1) The legislative bodies of counties, municipalities and metropolitan forms of government may, by act of the local legislative body, provide for the appropriation of funds for tax relief for elderly low-income homeowners as described in § 67-5-702, for disabled homeowners as described in § 67-5-703, and for disabled veterans as described in § 67-5-704; provided, that in no event shall the total relief allowed by the state and counties, municipalities or metropolitan forms of government exceed the total taxes actually paid.

(2) The ordinance authorized by subdivision (j)(1) shall include provisions that only those taxpayers who qualify under §§ 67-5-702 -- 67-5-704 are eligible for such additional tax relief, and that the eligible taxpayers shall have previously applied for and obtained the relief authorized by § 67-5-702, § 67-5-703 or § 67-5-704.

(k) The director of the division of property assessments is authorized to waive application of any deadline imposed by this section upon determining that the failure to meet the deadline was excusable for good and reasonable cause as the phrase is used in § 67-1-803. No deadline may be extended hereunder beyond December 31 of the year following the tax year.

(l) Any municipality within that county may, upon ordinance or resolution of the legislative body, enter into a contract with another collecting official within the same county for the purpose of outsourcing the processing of tax relief applications received from taxpayers. The collecting official shall submit such applications and supporting documents to the state for tax relief processing.

(m) Financial records filed for purposes of income verification, including financial information reported on any application, shall be confidential and shall not be subject to inspection under the Tennessee public records law, compiled in title 10, chapter 7, but shall be available to local or state officials who administer, enforce, or audit the tax relief program or requirements under §§ 67-5-701 -- 67-5-703.



§ 67-5-702 - Elderly low-income homeowners.

(a) (1) There shall be paid from the general funds of the state to certain low-income taxpayers sixty-five (65) years of age or older the amount necessary to pay or reimburse such taxpayers for all or part of the local property taxes paid for a given year on that property that the taxpayer owned and used as the taxpayer's residence as provided in this part.

(2) For tax year 2007 and thereafter, the taxpayer's annual income from all sources shall not exceed twenty-four thousand dollars ($24,000), or such other amount as set forth in the general appropriations act. This annual income limit shall be adjusted each tax year to reflect the cost of living adjustment for social security recipients as determined by the social security administration and shall be rounded to the nearest ten dollars ($10.00). The income attributable to the applicant for tax relief shall be the income of all owners of the property, the income of applicant's spouse and the income of any owner of a remainder or reversion in the property if the property constituted the person's legal residence at any time during the year for which tax relief is claimed. Any portion of social security income, social security equivalent railroad retirement benefits, and veterans entitlements required to be paid to a nursing home for nursing home care by federal regulations shall not be considered income to an owner who relocates to a nursing home.

(3) Such reimbursement shall be paid on the first twenty-three thousand dollars ($23,000), or such other amount as set forth in the general appropriations act, of the full market value of such property.

(b) (1) In determining the amount of relief to a taxpayer, the effective assessed value on the first twenty-three thousand dollars ($23,000), or such other amount as set forth in the general appropriations act, of full market value shall be multiplied by a tax rate that has been adjusted to reflect the relationship between appraised value and market value in that jurisdiction, as determined by the state board of equalization.

(2) The effective assessed value shall be determined by multiplying the full market value of the property up to twenty-three thousand dollars ($23,000), or such other amount as set forth in the general appropriations act, by twenty-five percent (25%).

(3) The full market value of the property shall be determined by adjusting the appraised value of the property as shown on the records of the assessor of property by a factor that reflects the relationship between appraised value and market value in that jurisdiction, as determined by the state board of equalization.

(c) Taxpayers who become sixty-five (65) years of age on or before December 31 of the year for which application is made for property tax relief and are otherwise eligible shall be qualified as elderly low-income homeowners.



§ 67-5-703 - Disabled homeowners.

(a) (1) There shall be paid from the general funds of the state to certain taxpayers who are totally and permanently disabled, as may be determined by rules and regulations of the state board of equalization, the amount necessary to pay or reimburse such taxpayers for all or part of the local property taxes paid for a given year on that property that the taxpayer owned and used as the taxpayer's residence as provided in this section.

(2) For tax year 2007 and thereafter, the taxpayer's annual income from all sources shall not exceed twenty-four thousand dollars ($24,000), or such other amount as set in the general appropriations act. The annual income limit shall be adjusted each tax year to reflect the cost of living adjustment for social security recipients as determined by the social security administration and shall be rounded to the nearest ten dollars ($10.00). The income attributable to the applicant for tax relief shall be the income of all owners of the property, the income of applicant's spouse and the income of any owner of a remainder or reversion in the property if the property constituted the person's legal residence at any time during the year for which tax relief is claimed. Any portion of social security income, social security equivalent railroad retirement benefits, and veterans entitlements required to be paid to a nursing home for nursing home care by federal regulations shall not be considered income to an owner who relocates to a nursing home.

(3) Such reimbursement shall be paid on the first twenty-three thousand dollars ($23,000), or such other amount as set forth in the general appropriations act, of the full market value of such property.

(b) (1) In determining the amount of relief to a taxpayer, the effective assessed value on the first twenty-three thousand dollars ($23,000), or such other amount as set forth in the general appropriations act, of full market value shall be multiplied by a tax rate that has been adjusted to reflect the relationship between appraised value and market value in that jurisdiction, as determined by the state board of equalization.

(2) The effective assessed value shall be determined by multiplying the full market value of the property up to twenty-three thousand dollars ($23,000), or such other amount as set forth in the general appropriations act, by twenty-five percent (25%).

(3) The full market value of the property shall be determined by adjusting the appraised value of the property as shown on the records of the assessor of property by a factor that reflects the relationship between appraised value and market value in that jurisdiction, as determined by the state board of equalization.

(c) Taxpayers who become totally and permanently disabled on or before December 31 of the year for which application is made for property tax relief and are otherwise eligible shall be qualified as disabled homeowners.

(d) Any information concerning the disability status of a disabled homeowner shall be confidential and shall not be subject to inspection under Tennessee public records law, compiled in title 10, chapter 7, but shall be available to local or state officials who administer, enforce, or audit the tax relief program or requirements under this section.



§ 67-5-704 - Disabled veteran's residence.

(a) (1) There shall be paid from the general funds of the state to certain disabled veterans the amount necessary to pay or reimburse such taxpayers for all or part of the local property taxes paid for a given tax year on that property that the disabled veteran owned and used as the disabled veteran's residence as provided in this section.

(2) (A) For tax year 2015 and tax years thereafter, the taxpayer's annual income from all sources shall not exceed sixty thousand dollars ($60,000), or such other amount as set forth in the general appropriations act. This annual income limit shall be adjusted each tax year to reflect the cost of living adjustment for social security recipients as determined by the social security administration and shall be rounded to the nearest ten dollars ($10.00). The annual income attributable to the applicant for tax relief shall be the income of all owners of the property, the income of the applicant's spouse and the income of any owner of a remainder or reversion in the property if the property constituted the person's legal residence at any time during the year for which tax relief is claimed. Any portion of social security income, social security equivalent railroad retirement benefits, and veterans entitlements required to be paid to a nursing home for nursing home care by federal regulations shall not be considered income to an owner who relocates to a nursing home.

(B) This subdivision (a)(2) shall apply to taxpayers who have not received a reimbursement pursuant to this section for tax year 2014 and who apply to receive a reimbursement for tax year 2015 or a tax year thereafter. This subdivision (a)(2) shall not apply to taxpayers who have received a reimbursement pursuant to this section for tax year 2014 and who reapply to receive a reimbursement for tax year 2015 and in subsequent tax years without interruption.

(3) Such reimbursement shall be paid on the first one hundred thousand dollars ($100,000) of the full market value of such property.

(4) In determining the amount of relief to a taxpayer, the effective assessed value on the first one hundred thousand dollars ($100,000) of full market value shall be multiplied by a tax rate that has been adjusted to reflect the relationship between appraised value and market value in that jurisdiction, as determined by the state board of equalization.

(5) The effective assessed value shall be determined by multiplying the full market value of the property up to one hundred thousand dollars ($100,000) by twenty-five percent (25%).

(6) The full market value of the property shall be determined by adjusting the appraised value of the property as shown on the records of the assessor of property by a factor that reflects the relationship between appraised value and market value in that jurisdiction, as determined by the state board of equalization.

(b) For the purposes of this section, a "disabled veteran" means a person who has served in the armed forces of the United States, and who has:

(1) Acquired in connection with such service a disability from paraplegia or permanent paralysis of both legs and lower part of the body resulting from traumatic injury or disease to the spinal cord or brain, or from legal blindness, or from loss or loss of use of two (2) or more limbs from any service-connected cause;

(2) Acquired one hundred percent (100%) permanent total disability, as determined by the United States veterans' administration, and such disability resulting from having served as a prisoner of war; or

(3) Acquired service-connected permanent and total disability or disabilities, as determined by the United States department of veterans' affairs.

(c) Under no conditions shall property tax relief extend to any person who was dishonorably discharged from any of the armed services.

(d) The determination of the United States veterans' administration concerning the disability status of a veteran shall be conclusive for purposes of this section.

(e) Property tax relief shall also be extended to the surviving spouse of a disabled veteran who, at the time of the disabled veteran's death, was eligible for disabled veterans' property tax relief. If a subsequent amendment to the law concerning eligibility as a disabled veteran would have made the deceased veteran eligible for disabled veterans' property tax relief, then property tax relief shall also be extended to the surviving spouse. A surviving spouse shall continue to qualify for disabled veterans' property tax relief as long as the surviving spouse:

(1) Does not remarry;

(2) Solely or jointly owns the property for which tax relief is claimed; and

(3) Uses the property for which tax relief is claimed exclusively as a home.

(f) Property tax relief shall also be extended to the surviving spouse of a veteran whose death results from a service-connected, combat-related cause, as determined by the United States veterans' administration; provided, that:

(1) The surviving spouse does not remarry; and

(2) The property for which tax relief is claimed is owned by and used exclusively by the surviving spouse as a home.

(g) Property tax relief shall also be extended to the surviving spouse of a soldier whose death results from being deployed, away from any home base of training and in support of combat or peace operations; provided, that the surviving spouse:

(1) Does not remarry;

(2) Solely or jointly owns the property for which tax relief is claimed; and

(3) Uses the property for which tax relief is claimed exclusively as a home.

(h) The refund provided by this section shall be in lieu of any payment under § 67-5-702 or § 67-5-703.

(i) Any information concerning the disability status of a disabled veteran or the death of a soldier shall be confidential and shall not be subject to inspection under Tennessee public records law, compiled in title 10, chapter 7, but shall be available to local or state officials who administer, enforce, or audit the tax relief program or requirements under this section.

(j) Taxpayers who have not received a reimbursement pursuant to this section for tax year 2014 and who apply to receive a reimbursement for tax year 2015 or a tax year thereafter, shall submit proof and documentation of the taxpayer's annual income as defined in subdivision (a)(2)(A) in order to qualify for the reimbursement provided by this section.



§ 67-5-705 - Property Tax Freeze Act.

(a) This section shall be known and may be cited as the "Property Tax Freeze Act."

(b) The purpose of this section is to provide for uniform and orderly administration of the property tax freeze program for eligible taxpayers in those jurisdictions adopting it. This section is not intended to displace other forms of property tax relief available at the time of its passage except as expressly provided in this section.

(c) As used in this section, unless the context otherwise requires:

(1) "Base tax" means the property tax due on the principal residence of a qualifying taxpayer at the time the jurisdiction levying the tax adopts a resolution or ordinance approving the property tax freeze under this section. If the taxpayer did not qualify or did not own an eligible residence when the freeze was adopted, "base tax" means the maximum property tax due on the taxpayer's eligible residence for the year in which the taxpayer became eligible on the basis of an approved application. If a taxpayer reapplies after acquiring a new residence or after a period of ineligibility, the base tax shall be recalculated for the year of reapplication and reestablishment of eligibility;

(2) "Collecting official" means the county trustee or, in the case of taxes due a municipality, the county trustee or other official responsible for collection of property taxes;

(3) "Improvement" means any change to a dwelling or dwelling lot that would properly warrant a change by the assessor in the assessed value of the property for the year or portion of the year in which the improvement is made; and

(4) "Principal residence" means the dwelling owned by the taxpayer and eligible as the taxpayer's legal residence for voting purposes. Program rules shall establish the maximum size limits for land that may qualify as a taxpayer's principal residence. The rules shall take into consideration lot size requirements under applicable zoning, as well as property actually used to support residential structures; provided, however, that the size limit shall not exceed five (5) acres. The tax freeze granted by this section shall only apply to the residence and no more than the maximum limit for land established by the rules.

(d) The legislative body of any county or municipality may by resolution or ordinance adopt the property tax freeze program provided in this section. The county or municipality may thereafter terminate the freeze program by resolution or ordinance; provided, however, that the resolution or ordinance terminating the program shall not have the effect of terminating the program until the following tax year.

(e) (1) Taxpayers seeking the property tax freeze shall apply annually to the collecting official by the deadline established in program rules, and applicants must qualify on the basis of age, income and ownership of eligible property. The collecting official shall determine whether requirements for eligibility have been met, and the collecting official's determination shall be final, subject to audit and recovery of taxes, including penalty and interest at the rates otherwise provided for delinquent taxes under § 67-5-2010, if the applicant is later determined to have not been eligible. Any taxpayer who knowingly provides false information concerning the taxpayer's income or other information relative to eligibility for the program, commits a Class A misdemeanor.

(2) If the collecting official approves the application, property taxes due on the applicant's principal residence shall be the lesser of:

(A) The actual tax due; or

(B) The base tax; provided, that the base tax shall be adjusted to reflect any percentage increase in the value of the property determined by the assessor to be attributed to improvements made or discovered after the time the base tax was established. The base tax shall be recalculated in any year in which the actual tax due is less than the previously established base tax for the property, and the recalculated base tax shall apply until further recalculated pursuant to this part.

(f) (1) To qualify for the property tax freeze, the applicant shall be sixty-five (65) years of age by the end of the year in which the application is filed. The applicant shall further own and use the property as the applicant's principal residence for which the freeze is sought in the year of application or reapplication and through the deadline date for application or reapplication.

(2) In addition to the qualifications stated in subdivision (f)(1), the applicant's income, combined with the income of any other owners of the property, the income of applicant's spouse and the income of any owner of a remainder or reversion in the property if the property constituted the person's legal residence at any time during the year, may not exceed the limit stated in subdivision (f)(3). Income for purposes of qualification means income from all sources as defined by program rules.

(3) The income limit for the property tax freeze program shall be the greater of the weighted average of the median household income for age groups sixty-five (65) years of age to seventy-four (74) years of age and seventy-five (75) years of age or over who resided within the county as determined in the most recent federal decennial census, or the applicable state tax relief income limit established under § 67-5-702. This limit shall be adjusted by the comptroller of the treasury to reflect the cost of living adjustment for social security recipients as determined by the social security administration and shall be rounded to the nearest ten dollars ($10.00). The adjusted weighted average median household income level for each county shall be published annually by the comptroller of the treasury.

(g) (1) The comptroller of the treasury is authorized to perform income verification or other related services or assistance at the request of a county or municipality, if the county or municipality agrees to pay fees sufficient to reimburse the actual costs to the comptroller of the treasury in providing such services or assistance, unless or to the extent not appropriated by the general assembly.

(2) Financial records filed for purposes of income verification shall be confidential and shall not be subject to inspection under the Tennessee public records law, compiled in title 10, chapter 7, but shall be available to local or state officials who administer, enforce, or audit the tax freeze program or requirements imposed under this section.

(h) The property tax freeze program shall conform to any uniform definitions, application forms and requirements, income verification procedures and other necessary or desirable rules, regulations, policies and procedures not in conflict with this section, as may be adopted by the state board of equalization through the division of property assessments.






Part 8 - Classification and Assessment -- Real Property

§ 67-5-801 - Classification and rate of assessment.

(a) For the purposes of taxation, all real property, except vacant or unused property or property held for use, shall be classified according to use and assessed as provided in this section:

(1) Public Utility Property. Public utility property shall be assessed at fifty-five percent (55%) of its value;

(2) Industrial and Commercial Property. Industrial and commercial property shall be assessed at forty percent (40%) of its value;

(3) Residential Property. Residential property shall be assessed at twenty-five percent (25%) of its value; and

(4) Farm Property. Farm property shall be assessed at twenty-five percent (25%) of its value.

(b) Where a parcel of real property is used for more than one (1) purpose, which would result in different subclassifications and different assessment percentages, then it shall be apportioned among the subclasses according to guidelines established by rules and regulations of the state board of equalization.

(c) (1) All real property that is vacant, or unused, or held for use, shall be classified according to its immediate most suitable economic use, which shall be determined after consideration of:

(A) Immediate prior use, if any;

(B) Location;

(C) Zoning classification; provided, that vacant subdivision lots in incorporated cities, towns, or urbanized areas shall be classified as zoned, unless upon consideration of all factors, it is determined that such zoning does not reflect the immediate most suitable economic use of the property;

(D) Other legal restrictions on use;

(E) Availability of water, electricity, gas, sewers, street lighting, and public services;

(F) Size;

(G) Access to public thoroughfares; and

(H) Any other factors relevant to a determination of the immediate most suitable economic use of the property.

(2) If, after consideration of all such factors, any such real property does not fall within any of the definitions and classifications in this section, such property shall be classified and assessed as farm or residential property.



§ 67-5-802 - Mobile homes.

(a) (1) Any movable structure and appurtenance that is attached to real property by virtue of being on a foundation, or being underpinned, or connected with any one (1) utility service, such as electricity, natural gas, water, or telephone, shall be assessed for tax purposes as real property as an improvement to the land where located; however, in cases where the movable structures are attached to land occupied and used as trailer or mobile home parks where the owner of the land is renting spaces or lots for maintaining the movable structures, the owner of the movable structures shall be responsible for the additional tax imposed by reason of the improvement, and the owner of the land shall be granted a lien against the movable structure to secure the payment of the municipal and county taxes. Such lien shall constitute a first lien against the movable structure and shall be the only lien granted to the owner of the land without prior notification to any lienholder of record. If a moveable structure becomes vacant, the owner of the land shall be granted a lien against the moveable structure for rent due upon written notice delivered by certified mail to any lienholder of record, unless such lienholder is prevented by law from removing the moveable structure. Such lien shall be effective thirty (30) days after such notice, if the moveable structure remains vacant for thirty (30) days or more after the notice and is not removed within that time and shall be for rent accrued after notice to the lienholder. Prior to removal, a lienholder shall notify an owner of land by certified mail of its lien and intent to remove. All notices required to be given by certified mail shall be deemed to be effective upon mailing.

(2) Any such tax shall be collectible by the owner of the mobile park on a fiscal year basis, or in the alternative, the owner of the mobile park shall have the right to collect the tax by the month on a pro rata share, together with any monthly rents due the owner.

(b) (1) On or before March 1 of each year, the assessor of property shall furnish to each owner of land used as a mobile home park a schedule approved by the division of property assessments, requiring the owner to list all movable structures as defined in § 67-5-501, that were located on the owner's land as of the assessment date. For purposes of this subsection (b), "mobile home park" means a parcel or contiguous parcels under common ownership containing three (3) or more rental spaces or lots for movable structures.

(2) It is the duty of each owner of land upon which a movable structure is located to list each such structure, its make, year, serial number, size, original cost and such other pertinent information as may be required by the division of property assessments, sign the list and return it to the assessor of property on or before April 1 of each year. The assessor of property shall furnish to each owner of land used as a mobile home park a schedule of the assessed value of each moveable structure on or before July 1 of each year.

(c) This section shall not apply to a movable structure being used as a temporary office at a construction site, if such movable structure is otherwise assessed.

(d) In order to assist assessors of property in locating mobile homes and other movable structures that are moved onto and attached to land, the state director of fire prevention shall each month provide to assessors of property in the respective counties the names of mobile home owners and the location of property for which electrical inspections have been made.

(e) If the owner of land prevails in a suit for reimbursement of taxes against the owner of a mobile home or other movable structure located on the land, the owner of land shall be entitled to recover the costs of suit, including reasonable attorney's fees.



§ 67-5-803 - Tract lying partly outside taxing district.

When assessing for public taxes any tract of land lying partly within the limits of a drainage district, special school district or other special taxing district, and partly outside the limits of such district, an assessor shall assess that part of such tract lying within the limits of such district as one (1) independent tract, and that part of any such tract lying outside of the limits of such district as another independent tract, to the end that the amount of the taxes due to each taxing district may be definitely known.



§ 67-5-804 - Assessor's records for each taxable parcel -- Identification and registration of mineral interests.

(a) For purposes of assessment of real property, each assessor shall keep a record for each parcel of taxable real property in the assessor's taxing jurisdiction, which shall show the following:

(1) The description of the property;

(2) The name of the true owner or owners, if known;

(3) The value of the land or lot, the value of the improvements, and also the separate value of any interests in real property or improvements thereon assessable as under § 67-5-502(d);

(4) The classification or subclassification and the appropriate percentage rate for purposes of assessment;

(5) The actual assessment that results from the multiplication of the value of the property by the appropriate percentage rate; and

(6) Any other information as may be required by the state board of equalization.

(b) All mineral owners shall be required to identify their mineral interests with the property assessor in the county in which the interest is located. The mineral owner shall provide a deed reference number for the mineral interest and shall specify where that mineral estate lies, citing tax maps and parcel numbers for the owner or owners of surface above the mineral estate. All property registered and identified sufficiently to the property assessor on July 1, 1987, and on which taxes have been paid through the current tax year on July 1, 1987, shall not be required to register again. Property shall be deemed to have been identified sufficiently, if and only if, it has been identified to the property assessor by the mineral owner in at least one (1) of these three (3) ways:

(1) By map and parcel number of the surface owners above the mineral estate;

(2) By providing to the property assessor reliable and accurate maps showing the location of the mineral interest in relation to the surface estates, which maps shall be kept on file in the property assessor's office. The property assessor shall use those maps to identify the surface owners above the mineral interest; or

(3) By providing the names of the surface owners and enough additional information so that the property assessor can identify on the property assessor's maps the location of the mineral interest. The property assessor shall keep the names and information on file and shall use the information to identify on the property assessor's maps the location of the mineral interest in relation to the surface estate.

(c) The state board of equalization shall furnish to local property assessors a form for mineral owners to use.



§ 67-5-805 - Rules for describing real property.

(a) In describing real estate, the following rules shall be observed:

(1) The number of town lots and blocks of the property as a whole or a part shall be given;

(2) The name of the street, avenue, alley, or road on which it fronts, and the front feet thereof shall be given, unless the size, dimensions, and quantity can be more conveniently given in acres, then to be given in acres;

(3) If the property is a part of any known subdivision, its size, dimensions, quantity, and front feet or acres shall be given;

(4) In describing tracts of land, when it can be done, the surveyor's district, range, township, section, and sectional subdivision shall be designated and the number of acres;

(5) The lands by which the described tract is bounded shall also be given in the assessment; and

(6) When part of a known tract, subdivision, lot or block of land is assessed by a description that identifies it, or any part of it that is assessed but not so identified, such description shall be held to embrace all of such tract, subdivision, lot or block not included in the part identified.

(b) A failure to assess according to this chapter shall not in any wise vitiate the assessment or sale of lands under this chapter, and parol testimony shall always be admissible to supply a description of land on the assessment roll or in conveyance for taxes, where such testimony will show what land was assessed and sold, and there is enough in the description on the roll or conveyance to be applied to a particular tract or parcel of land by aid of such testimony.



§ 67-5-806 - Use of property maps -- Revision of property maps.

(a) Where any county or municipality other than metropolitan governments has prepared or has had prepared property maps, that identify parcels of land within the area of that local government, that assign a number or other identifying symbol to such parcels and that show names of streets and public ways, and where such maps have been made a matter of public record and have been filed in the office of the county registrar, the parcel number or other identifying symbol that a specific parcel has been assigned on the official property identification map or maps shall be a sufficient description and identification of such property for purposes of assessment. Property maps prepared for property tax and assessment purposes shall not be conclusive evidence of property ownership in any court of law.

(b) (1) The state division of property assessment shall supervise the preparation, maintenance, revision and recording of all such property maps. It shall be the duty of the assessor to annually file a copy or reproduction of such property maps, as currently revised, with the county register of deeds, except in counties with a metropolitan form of government, who shall, without charge, accept, file, and preserve such copy or reproduction as a public record. Such copy or reproduction shall be filed on or before October 1 of each year, and shall reflect the status of property as of January 1. The copy or reproduction must use a format and storage medium approved by the director of the division of property assessments.

(2) The state division of property assessment shall revise such property maps to indicate the proper boundary between adjoining counties upon receipt of a notice from the state board of equalization as provided in former § 5-2-115(d)(3) [repealed].



§ 67-5-807 - Preparation and delivery of tax rolls or books.

(a) Every assessor shall identify all taxable property on the assessor's assessment records in such manner that tax rolls can be provided for each taxing entity within the assessor's jurisdiction.

(b) The county legislative body may impose upon the county clerk, or upon the assessor of property, the duty of making out from the assessment books, prepared by the county assessor of property for the latest year, either a bound or a loose-leaf tax book or books, or unit tax ledger cards, one (1) for each parcel of property, and the person so designated to perform this duty shall deliver the books or ledger cards to the trustee on or before the first Monday of October each and every year, respectively, and the person shall receive for such services such compensation as the county legislative body shall allow; provided, that the trustee shall have, at the date of the trustee's induction into office, entered into the several bonds in the amount of taxes as required by law.

(c) (1) Tax books or unit of ledger cards shall be arranged by districts, or by convenient subdivision of districts, and shall be suitably ruled so as to show the names of the owners either in alphabetical order, or in the order in which the parcels of property identified by a parcel number, are geographically located within the district or subdivision of the district, the number of lots and blocks, number of acres, description of the property as contained in the assessment roll, the value of each lot, tract, or parcel of land, and the valuation of personal property under the appropriate head or items called for by this chapter.

(2) On the valuation of the real and personal property of each taxpayer, taxes shall be calculated and extended in appropriate columns, according to and at the rate levied by the proper authorities.

(3) Tax books, tax rolls, or unit of ledger cards may have attached thereto and made a part thereof a schedule of definitions, defining words, letters, signs, symbols and figures appearing in such tax rolls, and such schedule of definitions when so attached shall be regarded as a part of each assessment contained in such tax books, tax rolls, or unit of ledger cards; and such tax books, tax rolls and unit of ledger cards may by reference incorporate records on file in any public office in the county.

(d) (1) It is the duty of the county clerk or assessor of property, in making out the tax books, to place all the property within the limits of any given municipality so that it will be separate from the other property, and, by footing up the assessed valuations on each page and recapitulating such footings, the county clerk or assessor of property shall show the aggregate valuation of all property within the limits of each incorporated town, city, or taxing district, and in the same manner the county clerk or assessor of property shall show the aggregate valuation of all property within the limits of the county.

(2) The tax books for realty shall show the name of the owner, if known, the description of each lot, tract, or parcel of land, and the value thereof.

(e) (1) The county clerk or assessor of property shall make out from the tax books an aggregate statement, showing the value of all town lots, the number of acres, and value of all tracts of land and the value of all personal property.

(2) This statement shall be made and the tax shown by civil districts and wards, and shall show the aggregate for the whole county from the items named.

(3) The clerk or assessor shall specify in such statement which of the districts are urban or country districts.

(4) This statement shall be forwarded to the commissioner of revenue on or before the first Monday in November in each and every year.

(5) The clerk or assessor shall also certify a like statement to the mayor of each municipality by that date.

(f) Should any county clerk or assessor of property fail to comply with the requirements of subsection (e) or § 67-1-701(a), when within such county clerk's or assessor of property's power to do so, the county clerk or assessor of property shall forfeit all claims for compensation for labor and services for making out and preparing the tax books.



§ 67-5-808 - Metropolitan governments -- Tax rolls.

(a) Assessors of property for metropolitan governments shall assess separately and keep separate records and make up separate assessment rolls for:

(1) Property in the urban services district;

(2) Property within the limits of each incorporated city; and

(3) Other property, being all property in the general services district and not in the urban services district or in any incorporated city.

(b) The aggregate of the enumerated assessment records and rolls shall be the assessment records and rolls for the general services district, and the assessor of property shall so certify to the trustee, without obligation or a need to compile any other record or roll for the general services district.



§ 67-5-809 - Mineral interests -- Back assessments -- Location.

(a) The collector of taxes shall place a back assessment against the mineral interest pursuant to § 67-1-1005, if the tax collector determines that the mineral interest property has previously escaped taxation. If the collector of taxes has not previously provided notice to the owner of a dormant mineral interest of the assessment of taxes on such interest, then there shall be no back assessment of taxes, but the owner of the mineral interest shall be liable for taxes accruing after July 1, 1987, as otherwise provided by law.

(b) Failure of the mineral interest owner to register a mineral interest with the property assessor within three (3) years of July 1, 1987, shall subject the property to back assessment or reassessment pursuant to chapter 1, part 1 of this title, and to a penalty of twenty-five percent (25%) of the assessment or back assessment of taxes.

(c) Any mineral interest owner who, although currently paying taxes on a mineral interest assessment, fails to identify the location of that interest as required in § 67-5-804 shall be subject to penalty and interest. A penalty of ten percent (10%) shall be levied on the current assessment of that mineral interest.

(d) Further, any mineral interest owner failing to identify the location of the mineral interest according to § 67-5-804 shall not claim payment of taxes as a use of mineral interest as provided in title 66, chapter 5.






Part 9 - Classification and Assessment -- Tangible Personal Property

§ 67-5-901 - Classification and rate of assessment -- Leased property.

(a) For purposes of taxation, all tangible personal property, except inventories of merchandise held by merchants and businesses for sale and exchange by persons taxable under chapter 4, part 7 of this title, and unused tangible personal property shall be classified according to its use and assessed as follows:

(1) Public utility property shall be assessed at fifty-five percent (55%) of its value;

(2) Industrial and commercial property shall be assessed at thirty percent (30%) of its value; and

(3) (A) All other tangible personal property shall be assessed at five percent (5%) of its value, except that, for the purpose of taxation under this chapter, all other tangible personal property shall be deemed to have no value;

(B) All tangible personal property that is not in use shall be classified according to its immediate most suitable economic use, which shall be determined after consideration of the following:

(i) Immediate past use, if any;

(ii) Nature of the property;

(iii) Classification of the real property upon which it is located;

(iv) Normal use of the property;

(v) Ownership; and

(vi) Any other factors relevant to a determination of the immediate most suitable economic use of the property.

(b) (1) "Inventories of merchandise held by merchants and businesses for sale and exchange" includes tangible personal property held for lease or rental, but does not include such property in the possession of a lessee. Leased personal property in the possession of the lessee shall be classified and assessed according to the use of the lessee.

(2) Prosthetic surgical kits, including reusable tools and containers, as well as prosthetics and supplies, shall be considered "inventories of merchandise held by merchants and businesses for sale and exchange" as to the typical stock on hand at the premises of the merchant or business owner, or when held for thirty (30) days or less by a customer for use in surgeries; provided, that proceeds of the transaction are subject to business tax. Kits leased or consigned to the same customer/user for longer than thirty (30) days, with or without a written lease or consignment agreement, shall be considered leased tangible personal property assessable to the customer/user. The typical stock on hand at the premises of the customer/user shall be considered leased tangible personal property unless otherwise documented. Leased or consigned kits otherwise assessable to the customer/user but withdrawn or relocated from the customer/user's premises by the lessor within thirty (30) days may be adjusted by filing of an amended tangible personal property schedule for the year assessed according to the applicable statute, if the basis for the adjustment is documented.



§ 67-5-902 - Schedules generally.

(a) Unless otherwise provided for, those owners and lessees of taxable tangible personal property who are required by rules and regulations of the state board of equalization to report to the assessor shall report on such schedule as the state board of equalization may require. The schedule adopted by the board shall provide that a value different from standard depreciated cost may be used where such value more closely approximates fair market value, and the assessor may request supportive information in such instances from the taxpayer.

(b) If a taxpayer would be liable for additional tax due to back assessment of property omitted from a reporting schedule, or due to reassessment of property included in the schedule, the taxpayer may offset this liability by showing that other property listed on the schedule was over reported, or by providing information that the reassessed property or other property listed on the schedule should be valued using a nonstandard method that more closely approximates fair market value.

(c) With approval of the director of property assessments, the assessor may require electronic filing for tangible personal property schedules and for any year in which electronic filing is required in the county, the filing deadline is extended to April 15, and tangible personal property assessments may be appealed directly to the state board of equalization until forty-five (45) days after the assessment change notice is sent.



§ 67-5-903 - Schedules -- Property used for business, professions, manufacturing. [For applicability, see the Compiler's Notes.]

(a) All partnerships, corporations, other business associations not issuing stock and individuals operating for profit as a business or profession, including manufacturers, except those whose property is entirely assessable by the comptroller of the treasury, shall be furnished by the assessor not later than February 1 of each year, a schedule requiring the taxpayer to list in detail all tangible personal property owned by the taxpayer and used or held for use in such business or profession, including, but not limited to, furniture, fixtures, machinery and equipment, all raw materials, supplies, but excluding all finished goods in the hands of the manufacturer and the inventories of merchandise held for sale or exchange, such schedule to be approved by the director of property assessments. Failure of the assessor to send a schedule or failure of the taxpayer to receive a schedule shall not relieve or excuse any taxpayer from filing such schedule by March 1, nor shall it prevent the assessor from issuing a forced assessment against the taxpayer.

(b) It is the duty of the taxpayer to list fully such tangible personal property used, or held for use, in the taxpayer's business or profession on such schedule, including such other information relating thereto as may be required by the assessor, place its correct value thereon, sign the schedule, and return it to the assessor on or before March 1 of each year. In lieu of detailing acquisition cost on the reporting schedule, the taxpayer may certify that the depreciated value of tangible personal property otherwise reportable on the form is one thousand dollars ($1,000) or less. The assessor shall accept the certification, subject to audit, and fix the value of tangible personal property assessable to the taxpayer pursuant to the schedule, at one thousand dollars ($1,000). This value shall be subject to equalization pursuant to § 67-5-1509. The certification stated on the schedule shall warn the taxpayer that it is made subject to penalties for perjury and subject to statutory penalty and costs if proven false. The taxpayer shall designate on the schedule one (1) or more individuals as owner or owners of the business, or responsible person or persons in the event of dissolution of a corporate or limited liability entity, for the purposes of § 67-5-513(a).

(c) A taxpayer who fails, refuses or neglects to complete, sign and file the schedule with the assessor of property as provided in subsection (b) shall be deemed to have waived objections to the forced assessment determined by the assessor, subject only to the remedies provided in subsection (d). In determining a forced assessment, the assessor shall consider available evidence indicative of the fair market value of property assessable to the taxpayer under this section, and having determined the assessable value of the property, the assessor shall give the taxpayer notice of the assessment by United States mail, addressed to the last known address of the taxpayer or the taxpayer's agent at least five (5) calendar days before the local board of equalization commences its annual session.

(d) The remedies of a taxpayer against whom a forced assessment is made are as follows:

(1) The taxpayer may appeal to the county board of equalization pursuant to § 67-5-1407, but shall present a completed schedule as otherwise provided in this section;

(2) If the deadline to appeal to the county board of equalization has expired, then the taxpayer may request the assessor to mitigate the forced assessment by reducing the forced assessment to the standard depreciated value of the taxpayer's assessable property plus twenty-five percent (25%), so long as the failure to file the schedule or failure to timely appeal to the county board of equalization was not the result of gross negligence or willful disregard of the law. Mitigation of the forced assessment shall follow the procedure, including appeal, prescribed for correction of error under § 67-5-509, but must be requested within the same deadline as provided for amendment of a schedule pursuant to subsection (e). Gross negligence shall be presumed if notice of the forced assessment, in a form approved by the state board of equalization, was sent certified mail, return receipt requested, to the taxpayer's last known address on file with the assessor.

(3) Whether or not an assessor's error affected the original assessment, the assessor may correct a forced assessment using the procedure provided and subject to the deadlines provided in § 67-5-509, upon determining that the taxpayer was not in business as of the assessment date for the year at issue, and upon determining that the taxpayer did not own or lease tangible personal property used or held for use in a business as of the assessment date for the year at issue.

(e) The taxpayer may amend a timely filed personal property schedule at any time on or before September 1 following the tax year. A personal property schedule may be amended for the following reasons only: adding or deleting of property to correctly reflect the status of the property as of the assessment date; correcting the reported cost or vintage year of property; correcting the name or address of the taxpayer; deleting property that has been reported more than once resulting in a duplicate assessment; reporting property in the appropriate group; and correcting other reporting clerical errors. However, under no circumstances shall a taxpayer be permitted to amend a personal property schedule to submit an original claim for nonstandard value for property that was not the subject of a properly documented claim of nonstandard value in the timely filed personal property schedule. If the assessor agrees with the amended schedule, the assessor shall thereupon revise the assessment and certify the revised assessment to the trustee. If the assessor believes the assessment should be otherwise than claimed in the amended schedule, the assessor shall adjust the assessment and give written notice to the taxpayer of the adjusted assessment. The taxpayer may appeal the assessor's adjustment of or refusal to accept an amended assessment schedule to the local and state boards of equalization in the manner otherwise provided by law. Additional taxes due as the result of an amended schedule shall not be deemed delinquent on or before sixty (60) days after the date notice of the amended assessment was sent to the taxpayer. Amendment of a personal property schedule shall not be permitted once suit has been filed to collect delinquent taxes related to the original assessment. The assessor shall, within sixty (60) days from receipt of the taxpayer's amended schedule, review and accept or reject the schedule. In any event, the taxpayer shall be notified in writing of the results of the review. If the assessor has not notified the taxpayer that the amended schedule has been accepted or rejected within sixty (60) days, the taxpayer's amended schedule shall be deemed not accepted by the assessor.

(f) The schedule approved by the director of property assessments and supplied to taxpayers shall contain schedules reflecting the following rates of allowable depreciated cost for the listed categories of property, as well as spaces for general data on the particular taxpayer: Click here to view image.

(g) (1) Tangible personal property that the taxpayer treats as construction-in-process (CIP) for federal income tax purposes as of the assessment date may be reported in the taxpayer's schedule filed with the assessor at fifteen percent (15%) of its cost as reported for federal income tax purposes. Qualified pollution control property shall be valued as provided in § 67-5-604, notwithstanding its state of completion.

(2) No back assessments of CIP, as the term is used in subdivision (g)(1), shall occur prior to January 1, 1994. If back assessments have occurred involving CIP, those assessments shall be voided and all taxes paid shall be refunded to those taxpayers who have an action or claim pending before an assessing authority or court on the CIP issue.

(h) Property classified as computers under Group 2 shall include all operational computer software. For purposes of this section, "operational computer software" means embedded software so integral to the operation of a computer that the computer could not perform any valuable or useful function without the software. All other computer software, whether prepackaged or custom, is deemed intangible personal property for purposes of this part and is not subject to tax under this part. If computer software other than operational computer software is included in the sale or lease price of a computer without being separately stated, the cost of the software that is not operational computer software shall be included in the reported cost of the computer, unless an appropriate deduction is established by a claim of nonstandard value or by other means provided under rules of the state board of equalization. This subsection (h) shall not be construed to affect the value or taxable status of any other property subject to tax under this chapter. Nothing in this subsection (h) shall affect a taxpayer's right under § 67-5-902, to seek a value different from a standard depreciated cost, where the value more closely approximates fair market value.



§ 67-5-904 - Schedules -- Leased property.

(a) (1) For the purpose of assessing leased property, it is the further duty of the taxpayer to list fully on a schedule provided by the assessor all tangible personal property that is leased by the taxpayer for the conduct of the taxpayer's business.

(2) Leased property shall include equipment, machinery and all tangible personal property used in the conduct of, or as a part of, the taxpayer's business, including, but not limited to, the following:

(A) Equipment that is leased only, not sold;

(B) Equipment that is leased at nominal rent or loaned under certain circumstances;

(C) Equipment that is leased and not permitted to be sold;

(D) Leased coin-operated machines and devices;

(E) Equipment that is placed on location;

(F) Vehicles, automobiles, trucks;

(G) Furniture; and

(H) Electronic equipment.

(b) The lessor, or owner of leased tangible personal property, shall provide such information as the assessor may request regarding the location, valuation or use of such property.






Part 10 - Classification and Assessment -- Agricultural, Forest and Open Space Land Act of 1976

§ 67-5-1001 - Short title.

Sections 11-14-201, 11-15-107, 11-15-108, and this part shall be known and may be cited as the "Agricultural, Forest and Open Space Land Act of 1976."



§ 67-5-1002 - Legislative findings.

The general assembly finds that:

(1) The existence of much agricultural, forest and open space land is threatened by pressure from urbanization, scattered residential and commercial development, and the system of property taxation. This pressure is the result of urban sprawl around urban and metropolitan areas, which also brings about land use conflicts, creates high costs for public services, contributes to increased energy usage, and stimulates land speculation;

(2) The preservation of open space in or near urban areas contributes to:

(A) The use, enjoyment and economic value of surrounding residential, commercial, industrial or public use lands;

(B) The conservation of natural resources, water, air, and wildlife;

(C) The planning and preservation of land in an open condition for the general welfare;

(D) A relief from the monotony of continued urban sprawl; and

(E) An opportunity for the study and enjoyment of natural areas by urban and suburban residents who might not otherwise have access to such amenities;

(3) Many prime agricultural and forest lands in Tennessee, valuable for producing food and fiber for a hungry world, are being permanently lost for any agricultural purposes and that these lands constitute important economic, physical, social, and esthetic assets to the surrounding lands and to the people of Tennessee;

(4) Many landowners are being forced by economic pressures to sell such agricultural, forest, or open space land for premature development by the imposition of taxes based, not on the value of the land in its current use, but on its potential for conversion to another use; and

(5) The findings of subdivisions (1)-(4) must be tempered by the fact that in rural counties an over-abundance of land held by a single landowner that is classified on the tax rolls by this part could have an adverse effect upon the ad valorem tax base of the county, and thereby disrupt needed services provided by the county. To this end, a limit must be placed upon the number of acres that any one (1) owner within a tax jurisdiction can bring within this part.



§ 67-5-1003 - Policy of state.

The general assembly declares that it is the policy of this state that:

(1) The owners of existing open space should have the opportunity for themselves, their heirs and assigns to preserve such land in its existing open condition, if it is their desire to do so, and if any or all of the benefits enumerated in § 67-5-1002 would accrue to the public thereby, and that the taxing or zoning powers of governmental entities in Tennessee should not be used to force unwise, unplanned or premature development of such land;

(2) The preservation of open space is a public purpose necessary for sound, healthful, and well-planned urban development, that the economic development of urban and suburban areas can be enhanced by the preservation of such open space, and that public funds may be expended by the state or any municipality or county in the state for the purpose of preserving existing open space for one (1) or more of the reasons enumerated in this section; and

(3) No person may place more than one thousand five hundred (1,500) acres of land within any one (1) taxing jurisdiction under this part. For purposes of this maximum limit, ownership shall be attributed among multiple owners as follows: a person shall be deemed to have placed under the provisions of this part that percentage of the total acreage of any parcel classified under this part that equals the percentage of such person's ownership interest in such parcel. If a parcel classified under this part is owned by a trust, partnership, corporation or other artificial entity, a person shall be deemed to have placed under this part that percentage of the total acreage of the parcel that equals the person's percentage interest in the ownership or net earnings of the entity. Further, a parcel owned by an artificial entity shall be aggregated with parcels owned by other artificial entities having fifty percent (50%) or more common ownership or control, and together the parcels may not exceed the maximum acreage provided in this section. To the extent that a parcel of property is owned by a person who is disqualified under this subdivision (3), such property or portion thereof in which such person owns an interest shall be ineligible for classification under this part. If property is disqualified for use value classification solely as the result of these ownership attribution provisions, any rollback assessment due shall be limited to tax savings accruing after April 14, 1992. This subdivision (3) shall not operate to apply the maximum acreage limitation to an agricultural classification that the owner obtained prior to July 1, 1984.



§ 67-5-1004 - Definitions.

As used in §§ 11-14-201, 11-15-107, 11-15-108, and this part, unless the context otherwise requires:

(1) (A) "Agricultural land" means land that meets the minimum size requirements specified in subdivision (1)(B) and that either:

(i) Constitutes a farm unit engaged in the production or growing of agricultural products; or

(ii) Has been farmed by the owner or the owner's parent or spouse for at least twenty-five (25) years and is used as the residence of the owner and not used for any purpose inconsistent with an agricultural use.

(B) To be eligible as agricultural land, property must meet minimum size requirements as follows: it must consist either of a single tract of at least fifteen (15) acres, including woodlands and wastelands, or two (2) noncontiguous tracts within the same county, including woodlands and wastelands, one (1) of which is at least fifteen (15) acres and the other being at least ten (10) acres and together constituting a farm unit;

(2) "Commissioner" means the commissioner of agriculture or the commissioner's designee;

(3) "Forest land" means land constituting a forest unit engaged in the growing of trees under a sound program of sustained yield management or any tract of fifteen (15) or more acres having tree growth in such quantity and quality and so managed as to constitute a forest;

(4) "Gross agricultural income" means total income, exclusive of adjustments or deductions, derived from the production or growing of crops, plants, animals, aquaculture products, nursery, or floral products, including income from the rental of property for such purposes and income from federal set aside and related agricultural management programs;

(5) "Local government advisory committee," "Tennessee local government advisory committee," or "Tennessee local government planning advisory committee" means the local government planning advisory committee created by § 4-3-727;

(6) "Open space easement" means a perpetual right in land of less than fee simple that:

(A) Obligates the grantor and the grantor's heirs and assigns to certain restrictions constituted to maintain and enhance the existing open or natural character of the land;

(B) Is restricted to the area defined in the easement deed; and

(C) Grants no right of physical access to the public, except as provided for in the easement;

(7) "Open space land" means any area of land other than agricultural and forest land, of not less than three (3) acres, characterized principally by open or natural condition, and whose preservation would tend to provide the public with one (1) or more of the benefits enumerated in § 67-5-1002, and that is not currently in agricultural land or forest land use. "Open space land" includes greenbelt lands or lands primarily devoted to recreational use;

(8) "Owner" means the person holding title to the land;

(9) "Person" means any individual, partnership, corporation, organization, association, or other legal entity;

(10) "Planning commission" means a commission created under § 13-3-101 or § 13-4-101;

(11) "Present use value" means the value of land based on its current use as either agricultural, forest, or open space land and assuming that there is no possibility of the land being used for another purpose;

(12) "Rollback taxes" means the amount of back tax differential payable under § 67-5-1008; and

(13) "State forester" means the director of the division of forestry.



§ 67-5-1005 - Classification of agricultural land.

(a) (1) Any owner of land may apply for its classification as agricultural by filing a written application with the assessor of property. The application must be filed by March 1. Reapplication thereafter is not required so long as the ownership as of the assessment date remains unchanged. Property that qualified as agricultural the year before under different ownership is disqualified if the new owner does not timely apply. The assessor shall send a notice of disqualification to these owners, but shall accept a late application if filed within thirty (30) days of the notice of disqualification and accompanied by a late application fee of fifty dollars ($50.00).

(2) The assessor shall determine whether such land is agricultural land, and, if such a determination is made, the assessor shall classify and include it as such on the county tax roll.

(3) In determining whether any land is agricultural land, the assessor of property shall take into account, among other things, the acreage of such land, the productivity of such land, and the portion thereof in actual use for farming or held for farming or agricultural operation. The assessor may presume that a tract of land is used as agricultural land, if the land produces gross agricultural income averaging at least one thousand five hundred dollars ($1,500) per year over any three-year period in which the land is so classified. The presumption may be rebutted, notwithstanding the level of agricultural income by evidence indicating whether the property is used as "agricultural land" as defined in this part.

(b) An application for classification of land as agricultural land shall be made upon a form prescribed by the state board of equalization and shall set forth a description of the land, a general description of the use to which it is being put, and such other information as the assessor may require to aid the assessor in determining whether the land qualifies for classification as agricultural land.

(c) The assessor shall verify actual agricultural uses claimed for the property during the on-site review provided under § 67-5-1601. The assessor may at any time require other proof of use or ownership necessary to verify compliance with this part.

(d) Any person aggrieved by the denial of any application for the classification of land as agricultural land has the same rights and remedies for appeal and relief as are provided in the general statutes for taxpayers claiming to be aggrieved by the actions of assessors of property or boards of equalization.



§ 67-5-1006 - Classification of forest land.

(a) (1) Any owner of land may apply for its classification as forest land by filing a written application with the assessor of property. The application must be filed by March 1. Reapplication thereafter is not required so long as the ownership as of the assessment date remains unchanged. Property that qualified as forest land the year before under different ownership is disqualified if the new owner does not timely apply. The assessor shall send a notice of disqualification to these owners, but shall accept a late application if filed within thirty (30) days of the notice of disqualification and accompanied by a late application fee of fifty dollars ($50.00).

(2) The assessor shall determine whether such land is forest land, and, if such a determination is made, the assessor shall classify and include it as such on the county tax roll.

(b) (1) In determining whether any land is forest land, the assessor of property shall take into account, among other things, the acreage of such land, the amount and type of timber on the land, the actual and potential growth rate of the timber, and the management practices being applied to the land and to the timber on it.

(2) The assessor of property may request the advice of the state forester in determining whether any land should be classified as forest land, and the state forester shall make such advice available.

(c) An application for classification of land as forest land shall be made upon a form prescribed by the state board of equalization, in consultation with the state forester, and shall include a description of the land, a general description of the uses to which it is being put, aerial photographs, if available, and such other information as the assessor of property or state forester may require to aid the assessor of property in determining whether the land qualifies for designation as forest land.

(d) (1) Any person aggrieved by the denial of any application to the assessor of property for designation of land as forest land may appeal to the state forester on a form prescribed by the state forester.

(2) The state forester shall examine the land, and may have access to the original application filed with the assessor of property, and shall determine if the land is forest land.

(3) If the state forester determines that it is, the state forester shall notify the owner and the assessor of property, who shall classify such land as forest land and include it as such on the tax rolls of the county.

(e) (1) The landowner, or the assessor of property, may appeal the decision of the state forester to the chancery court for the county.

(2) Such appeal shall be taken within ninety (90) days after the issuance of the determination by the state forester.

(3) The landowner and the assessor of property shall have the same rights and remedies for appeal and relief as are provided in the general statutes with respect to appeals from boards of tax equalization.



§ 67-5-1007 - Classification of open space.

(a) (1) The planning commission, in preparing a land use or comprehensive plan for the municipality or county, may designate upon such plan areas that it recommends for preservation as areas of open space land, other than lands currently in agricultural and forestry uses.

(2) Land included in any area so designated upon such plan as finally adopted may be classified as open space land for purposes of property taxation, if there has been no change in the use of such area that has adversely affected its essential character as an area of open space land between the date of the adoption of such plan and the date of such classification.

(b) (1) Any owner of land may apply for its classification as open space land by filing a written application with the assessor of property. The application must be filed by March 1. Reapplication thereafter is not required so long as the ownership as of the assessment date remains unchanged. Property that qualified as open space land the year before under different ownership is disqualified if the new owner does not timely apply. The assessor shall send a notice of disqualification to these owners, but shall accept a late application if filed within thirty (30) days of the notice of disqualification and accompanied by a late application fee of fifty dollars ($50.00).

(2) Such assessor shall determine whether there has been any change in the area designated as an area of open space land upon the plan of such municipality or county and, if the assessor determines that there has been no such change, the assessor shall classify such land as open space land and include it as such upon the tax rolls of the county.

(3) An application for classification of land as open space land shall be made upon a form prescribed by the state board of equalization and shall set forth a description of the land, a general description of the use to which it is being put, and such other information as the assessor may require to aid the assessor in determining whether such land qualifies for such classification.

(c) Any person aggrieved by the denial by an assessor of any application for the classification of land as open space land shall have the same rights and remedies for appeal and relief as are provided in the general statutes for taxpayers claiming to be aggrieved by the actions of assessors or boards of equalization.



§ 67-5-1008 - Present use valuation -- Capitalization of income method -- Rollback taxes -- Involuntary conversion of use.

(a) When a parcel of land has been classified by the assessor of property as agricultural, forest, or open space land under this part, it shall be subsequently considered that its current use for agricultural or timber purposes or as open space used for neither of these purposes is its immediate most suitable economic use, and assessment shall be based upon its value in that current use, rather than on value for some other use as may be determined in accordance with part 6 of this chapter. It is the responsibility of the applicant to promptly notify the assessor of any change in the use or ownership of the property that might affect its eligibility under this part.

(b) (1) After a parcel of land has been classified by the assessor of property as agricultural, forest, or open space land under this part, the assessor of property shall record it on a separate list for such classified property, and the assessor shall record with the register of deeds the application for such classification of the property. Any fees that may be required shall be paid by the property owner.

(2) Henceforth, the assessor shall appraise the land and compute the taxes each year based upon both:

(A) The twenty-five percent (25%) of appraised value applicable to property in the farm classification and present use value; and

(B) Farm classification and value as determined under part 6 of this chapter, but taxes shall be assessed and paid only on the basis of farm classification and present use value under this part.

(3) The taxes computed under part 6 of this chapter shall be used to compute the rollback taxes, as defined in § 67-5-1004 and as provided for in subsection (d).

(4) The general assembly finds that value as determined under subdivision (b)(2)(B) should not be deemed the value of property for any purpose other than a future assessment of rollback taxes, because it does not determine the actual tax liability of a qualifying owner at the time of valuation. Accordingly, value as determined under subdivision (b)(2)(B) shall not be deemed determinative of fair market value for any purpose other than the administration of property taxes under this title.

(c) (1) A parcel of land classified by the assessor as agricultural, forest or open space land under this part shall be valued by dividing three (3) into the sum of two (2) times the use value as defined in this subsection (c), plus the farm land value as defined in this subsection (c). The rate of increase in per acre present use values as determined under this subsection (c) shall not exceed a factor measured by the number of years since the last general reappraisal or updating of values in the county, times six percent (6%).

(2) (A) Use value shall be determined by dividing:

(i) The annual agricultural income estimate for such parcel as determined by the division of property tax assessment by;

(ii) The capitalization rate as determined in subdivision (c)(2)(C).

(B) For purposes of this part, "agricultural income estimate" means anticipated net return to land utilizing sound farming or forestry practices. In determining anticipated net return to land that is used for agricultural and forestry purposes, the division of property tax assessments shall consider farm income, or forestry income, soil productivity, topography, susceptibility to flooding, rental value and other factors that may serve to determine anticipated agricultural or forestry income. The annual agricultural income estimate for a parcel of open space land shall be the same as that for the least productive type of agricultural land.

(C) The capitalization rate shall be the maximum allowable rate on loans for terms in excess of five (5) years guaranteed by the federal Farm Service Agency or its successor, as of the assessment date for the year in which the use value schedule is being developed. The rate may be adjusted by no more than one hundred (100) basis points to reflect differences in land classes within a jurisdiction.

(3) Farm land value shall be determined by the division of property assessments based solely on farm-to-farm sales least influenced by commercial, industrial, residential, recreational or urban development, the potential for such development, or any other speculative factors.

(4) The state board of equalization, upon petition by at least ten (10) owners of agricultural, forest or open space land, or upon petition of any organization representing ten (10) or more owners of agricultural, forest or open space land, shall convene a hearing to determine whether the capitalization rate has been properly determined by the division of property tax assessments, whether the agricultural income estimates determined by the division of property tax assessments are fair and reasonable, or if the farm land values have been determined in accordance with this section. Such hearing shall be held in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. The petition shall be filed at the office of the state board of equalization on or before twenty (20) days after the date the division of property assessments publishes notice of the availability of the proposed use value schedule in a newspaper of general circulation within the county.

(d) (1) The appropriate assessor shall compute the amount of taxes saved by the difference in present use value assessment and value assessment under part 6 of this chapter, for each of the preceding three (3) years for agricultural and forest land, and for the preceding five (5) years for open space land, and the assessor shall notify the trustee that such amount is payable, if:

(A) Such land ceases to qualify as agricultural land, forest land, or open space land as defined in § 67-5-1004;

(B) The owner of such land requests in writing that the classification as agricultural land, forest land, or open space land be withdrawn;

(C) The land is covered by a duly recorded subdivision plat or an unrecorded plan of development and any portion is being developed; except that, where a recorded plat or an unrecorded plan of development contains phases or sections, only the phases or sections being developed are disqualified;

(D) An owner fails to file an application as required by this part;

(E) The land exceeds the acreage limitations of § 67-5-1003(3); or

(F) The land is conveyed or transferred and the conveyance or transfer would render the status of the land exempt.

(2) When the tax rate for the most recent year of rollback taxes is not yet available, the assessor shall calculate the amount of taxes saved for the most recent year by using the last made assessment and rate fixed according to law, and the trustee shall accept tender of the amount determined to be owing.

(3) The amount of tax savings calculated under this subsection (d) shall be the rollback taxes due as the result of disqualification or withdrawal of the land from classification under this part. Rollback taxes shall be payable from the date written notice is provided by the assessor, but shall not be delinquent until March 1 of the following year. When the assessor determines there is liability for rollback taxes, the assessor shall give written notice to the tax collecting official identifying the basis of the rollback taxes and the person the assessor finds to be responsible for payment, and the assessor shall provide a copy of the notice to the responsible person. Rollback taxes shall be a first lien on the disqualified property in the same manner as other property taxes, and shall also be a personal responsibility of the current owner or seller of the land as provided in this part. The assessor may void the rollback assessment, if it is determined that the assessment was imposed in error, except there shall be no refund of rollback taxes that have been collected at the request of a buyer or seller at the time of sale. Liability for rollback taxes, but not property values, may be appealed to the state board of equalization by March 1 of the year following the notice by the assessor. However, property values fixing the amount of rollback taxes may only be appealed as otherwise provided by law.

(4) (A) If, under subdivision (d)(1), only a portion of a parcel is subject to rollback taxes, the assessor of property shall apportion the assessment of such parcel on the first tax roll prepared after such taxes become payable, and enter the apportioned amount attributable to such portion as a separately assessed parcel on the tax roll.

(B) Such apportionment shall be made for each of the years to which the rollback taxes apply.

(e) (1) In the event that any land classified under this part as agricultural, forest, or open space land or any portion thereof is converted to a use other than those stipulated herein by virtue of a taking by eminent domain or other involuntary proceeding, except a tax sale, such land or any portion thereof involuntarily converted to such other use shall not be subject to rollback taxes by the landowner, and the agency or body doing the taking shall be liable for the rollback taxes. Property transferred and converted to an exempt or nonqualifying use shall be considered to have been converted involuntarily if the transferee or an agent for the transferee sought the transfer and had power of eminent domain.

(2) In the event the land involuntarily converted to such other use constitutes only a portion of a parcel so classified on the assessment rolls, the assessor shall apportion the assessment and enter the portion involuntarily converted as a separately assessed parcel on the appropriate portion of the assessment roll. For as long as the landowner continues to own the remaining portion of such parcel and for as long as the landowner's lineal descendants collectively own at least fifty percent (50%) of the remaining portion of such parcel, the remaining portion so owned shall not be disqualified from use value classification under this part solely because it is made too small to qualify as the result of the involuntary proceeding.

(3) In the event that any land classified under this part as agricultural, forest, or open space land or any portion thereof is acquired by a bank, as defined in § 45-2-107(a)(1)(A), by a savings and loan association, as defined in § 45-3-104(a)(1), or by a holder of a deed of trust or mortgage in satisfaction or partial satisfaction of a debt previously contracted in good faith, such land or any portion thereof so acquired shall not be subject to rollback taxes assessed against or payable by the bank or savings and loan association, and shall be subject to rollback taxes, only if the land is used for a non-green belt purpose or after such land is sold by the bank, savings and loan association or a holder of a deed of trust or mortgage and then only as provided in subsection (d). This subdivision (e)(3) shall likewise apply to the temporary transfer of property classified under this part to a trustee in bankruptcy.

(f) If the sale of agricultural, forest or open space land will result in such property being disqualified as agricultural, forest or open space land due to conversion to an ineligible use or otherwise, the seller shall be liable for rollback taxes, unless otherwise provided by written contract. If the buyer declares in writing at the time of sale an intention to continue the greenbelt classification but fails to file any form necessary to continue the classification within ninety (90) days from the sale date, the rollback taxes shall become solely the responsibility of the buyer.

(g) For purposes of valuation pursuant to this section, the maximum acreage available for any one (1) owner classified as forest or open space land under this part shall be one thousand five hundred (1,500) acres. This subsection (g) shall operate to change the classification of any such land in excess of one thousand five hundred (1,500) acres that has been so classified under this part prior to July 1, 1984.

(h) Property passing to a lineal descendant of a deceased greenbelt owner, by reason of the death of the greenbelt owner, shall not be subject to rollback solely because the total greenbelt acreage of the new owner exceeds the maximum under § 67-5-1003, or will exceed the maximum following the transfer. Property exceeding the limit in these circumstances shall be disqualified from greenbelt classification, but shall not be assessable for rollback unless other disqualifying circumstances occur before the property has been assessed at market value three (3) years.



§ 67-5-1009 - Assessment of open space easement -- Basis of classification.

(a) Where an open space easement as defined in § 67-5-1004 has been executed and recorded for the benefit of a local government or a qualified conservation organization as provided in this section or as provided in § 11-15-107, the assessor of property shall henceforth assess the value and classification of such land, and taxes shall be computed and recorded each year both on the basis of:

(1) Farm classification and value in its existing use under this part, taking into consideration the limitation on future use as provided for in the easement; and

(2) Such classification and value, under part 6 of this chapter, as if the easement did not exist; but taxes shall be assessed and paid only on the basis of farm classification and fair market value in its existing use, taking into consideration the limitation on future use as provided for in the easement.

(b) (1) To serve as the basis of a classification as open space land pursuant to this part, an open space easement executed for the benefit of a local government shall be preceded by a consultation with a local planning commission and shall be subject to cancellation by the local governing body, only if all of the following conditions are met:

(A) The easement has been in effect for a period of at least ten (10) years;

(B) The local governing body determines that the open space is not needed in that location and that the public interest would be better served by cancellation of the easement;

(C) The local planning commission finds that the open space is not needed in that location and that the public interest would be better served by the cancellation of the easement; and

(D) The owner has paid to the county and municipality in which the land is situated an amount equal to the difference between the taxes actually paid during the ten (10) preceding years and the taxes computed during the ten (10) preceding years on the basis of fair market value and classification of the land as if the easement had not existed, as provided for in this section.

(2) Nothing in this subsection (b) shall be deemed to prohibit the owner and the local government from agreeing to additional conditions that must be met before cancellation is allowed.

(c) (1) Open space land, as defined in § 67-5-1004, that comprises at least fifteen (15) contiguous acres may also qualify for classification and assessment under this part, if the owner grants an open space easement to a qualified conservation organization and the grantee organization accepts the easement in writing.

(2) Any portion of the land that is in actual use as a home site or any other non-open space use shall not qualify as open space land for purposes of this section.

(3) If the owner of the land reserves a portion of the land for future development, construction of improvements for private use, or any other non-open space use, then that portion shall lose eligibility as open space land upon commencement of the non-open space use and the owner shall pay to the affected county and city the property taxes saved as a result of the open space classification of that portion of the land and an additional amount equal to ten percent (10%) of the taxes saved.

(4) Any written agreement for easement entered into after July 1, 2007, shall contain a disclosure that rollback taxes may be due if the easement is cancelled.

(5) A qualified conservation organization is a nonprofit organization that is approved by the Tennessee heritage conservation trust fund board of trustees and meets the eligibility criteria established by the trustees for recipients of trust fund grants or loans. For purposes of this section, a qualified conservation organization also includes any department or agency of the United States government which acquires an easement pursuant to law for the purpose of restoring or conserving land for natural resources, water, air and wildlife.

(d) Any owner of open space easement land who seeks to have the land classified for assessment pursuant to this part shall apply to the assessor as provided in § 67-5-1007(b) and record a copy of the easement and the grantee's written acceptance with the register of deeds.



§ 67-5-1010 - Noncompliance by assessor.

In the event that any assessor of property fails to properly carry out the assessor of property's duties in accordance with this part, all compensation to such assessor shall be discontinued pursuant to § 67-5-305.



§ 67-5-1011 - Land classified prior to July 1, 1984 -- Classification change in certain counties.

In counties having a population according to the 1980 federal census or any subsequent federal census of not less than thirteen thousand nine hundred (13,900) nor more than fourteen thousand (14,000), §§ 67-5-1002(5), 67-5-1003(3), and 67-5-1004(7), concerning the maximum limit of acreage available for any one (1) owner under this part, shall operate to change the classification of any land which has been classified under this part prior to July 1, 1984.



§ 67-5-1050 - Change in classification of land -- Referendum.

(a) In counties having a population according to the 1980 federal census or any subsequent federal census of not less than fourteen thousand nine hundred (14,900) nor more than fourteen thousand nine hundred twenty-five (14,925), §§ 67-5-1002(5), 67-5-1003(3) and 67-5-1004(7), concerning the maximum limit of acreage available for any one (1) owner under this part, shall operate to change the classification of any land which has been classified under this part prior to July 1, 1984.

(b) This section shall have no effect unless it is approved by a two-thirds (2/3) vote of the county legislative body of any county to which it may apply. Its approval or nonapproval shall be proclaimed by the presiding officer of the county legislative body and certified by the presiding officer to the secretary of state.






Part 11 - Classification and Assessment -- Stock [Repealed]

§ 67-5-1101 - [Repealed.]

HISTORY: Acts 1907, ch. 602, § 24; Shan., § 790; Acts 1927, ch. 39, § 1; Code 1932, § 1391; Acts 1968, ch. 431, § 8; 1977, ch. 140, § 2; T.C.A. (orig. ed.), § 67-715; Acts 2000, ch. 870, § 2; 2009, ch. 530, § 106, repealed by Acts 2011, ch. 438, § 1, effective June 10, 2011.

Acts 1907, ch. 602, § 24; Shan., §§ 790, 790a1, 790a3, 791, § 791a1, § 791a2, § 791a3, § 791a4, 792, § 792a1, § 792a2, § 792a3; Acts 1927, ch. 39, § 1; Code 1932, §§ 1391-1398, 1400-1403; Acts 1953, ch. 118, § 2; Acts 1968, ch. 431, § 8; Acts 1953, ch. 118, § 1; Acts 1971, ch. 434, § 1; 1977, ch. 140, §§ 2-6; T.C.A. (orig. ed.), §§ 67-715 - 67-718, 67-720-67-728; Acts 2000, ch. 870, § 2; Acts 2008, ch. 1069, § 1; 2009, ch. 530, § 106; 2011, ch. 93, § 2, repealed by Acts 2011, ch. 438, § 1, effective June 10, 2011.



§ 67-5-1102 - [Repealed.]

HISTORY: Acts 1907, ch. 602, § 24; Shan., § 790; Acts 1927, ch. 39, § 1; Code 1932, § 1391; Acts 1953, ch. 118, § 1; 1977, ch. 140, § 3; T.C.A. (orig. ed.), § 67-716, repealed by Acts 2011, ch. 438, § 1, effective June 10, 2011.



§ 67-5-1103 - [Repealed.]

HISTORY: Acts 1907, ch. 602, § 24; Shan., § 709a1; Acts 1927, ch. 39, § 1; Code 1932, § 1392; Acts 1971, ch. 434, § 1; 1977, ch. 140, § 4; T.C.A. (orig. ed.), § 67-717, repealed by Acts 2011, ch. 438, § 1, effective June 10, 2011.



§ 67-5-1104 - [Repealed.]

HISTORY: Acts 1907, ch. 602, § 24; Shan., § 790a3; Acts 1927, ch. 39, § 1; Code 1932, § 1393; T.C.A. (orig. ed.), § 67-718, repealed by Acts 2011, ch. 438, § 1, effective June 10, 2011.



§ 67-5-1105 - [Repealed.]

HISTORY: Acts 1907, ch. 602, § 24; Shan., § 791; Acts 1927, ch. 39, § 1; Code 1932, § 1394; Acts 1953, ch. 118, § 2; T.C.A. (orig. ed.), § 67-720; Acts 2008, ch. 1069, § 1; 2011, ch. 93, § 2.



§ 67-5-1106 - [Repealed.]

HISTORY: Acts 1907, ch. 602, § 24; Shan., § 792; Code 1932, § 1400; Acts 1977, ch. 140, § 5; T.C.A. (orig. ed.), § 67-721, repealed by Acts 2011, ch. 438, § 1, effective June 10, 2011.



§ 67-5-1107 - [Repealed.]

HISTORY: Acts 1907, ch. 602, § 24; Shan., § 791a1; Code 1932, § 1395; T.C.A. (orig. ed.), § 67-722, repealed by Acts 2011, ch. 438, § 1, effective June 10, 2011.



§ 67-5-1108 - [Repealed.]

HISTORY: Acts 1907, ch. 602, § 24; Shan., § 791a2; Code 1932, § 1396; T.C.A. (orig. ed.), § 67-723, repealed by Acts 2011, ch. 438, § 1, effective June 10, 2011.



§ 67-5-1109 - [Repealed.]

HISTORY: Acts 1907, ch. 602, § 24; Shan., § 791a3; Code 1932, § 1397; T.C.A. (orig. ed.), § 67-724, repealed by Acts 2011, ch. 438, § 1, effective June 10, 2011.



§ 67-5-1110 - [Repealed.]

HISTORY: Acts 1907, ch. 602, § 24; Shan., § 791a4; Code 1932, § 1398; T.C.A. (orig. ed.), § 67-725, repealed by Acts 2011, ch. 438, § 1, effective June 10, 2011.



§ 67-5-1111 - [Repealed.]

HISTORY: Acts 1907, ch. 602, § 24; Shan., § 792a1; Code 1932, § 1401; Acts 1977, ch. 140, § 6; T.C.A. (orig. ed.), § 67-726, repealed by Acts 2011, ch. 438, § 1, effective June 10, 2011.



§ 67-5-1112 - [Repealed.]

HISTORY: Acts 1907, ch. 602, § 24; Shan., § 792a2; Code 1932, § 1402; T.C.A. (orig. ed.), § 67-727, repealed by Acts 2011, ch. 438, § 1, effective June 10, 2011.



§ 67-5-1113 - [Repealed.]

HISTORY: Acts 1907, ch. 602, § 24; Shan., § 792a3; Code 1932, § 1403; T.C.A. (orig. ed.), § 67-728, repealed by Acts 2011, ch. 438, § 1, effective June 10, 2011.






Part 12 - Classification and Assessment -- Insurance Companies

§ 67-5-1201 - Property and stock taxable.

The corporate property and capital stock employed in Tennessee of every insurance company whose principal office is located in the state shall be taxed according to its value, that value to be ascertained as provided in this part.



§ 67-5-1202 - Place of assessment.

The corporate property and capital stock referred to in § 67-5-1201 shall be assessed at the following places:

(1) The real property and tangible personal property shall be assessed and taxed where situated; and

(2) The balance of such corporate property and capital stock shall be assessed and taxed in the county or civil district in which the principal office of such company is maintained.



§ 67-5-1203 - Determination of value.

(a) The value of such real property and tangible personal property shall be ascertained in the same manner as the real property and tangible personal property of other taxpayers.

(b) The value of the balance of the corporate property and capital stock employed in Tennessee by an insurance company with stockholders shall be ascertained in the following manner:

(1) The assessor shall first determine the aggregate amount of the issued and outstanding capital stock and surplus of such company as shown on its annual statement and shall deduct therefrom:

(A) One-fourth (1/4) the sum of the value of the property held at the end of each calendar quarter by such company which is exempt from ad valorem property taxation under any law of this state or of the United States; and

(B) The assessed value of all the real and tangible personal property of such company situated in and having a permanent situs in other states;

(2) The assessor shall then apportion such remaining value to this state on the basis of the smaller of the following two (2) ratios:

(A) The ratio which the direct premiums and annuity considerations received by such company from policies on persons residing in or property located in this state during the preceding calendar year bear to the total premiums, including premiums for reinsurance assumed, and annuity considerations received by such company during such year from all sources; or

(B) The ratio which the aggregate direct premiums and annuity considerations received by all companies subject to this part from policies on persons residing in or property located in this state during the preceding calendar year bear to the aggregate total premiums, including premiums for reinsurance assumed, and annuity considerations received by all such companies during such year from all sources, which ratio shall be computed and published by the commissioner of commerce and insurance on or before April 15 of each year;

(3) From such apportioned value, the assessor shall deduct:

(A) The assessed value of all real property and tangible personal property of such company otherwise assessed or returned for taxation in Tennessee; and

(B) The assessed value of all real property in Tennessee occupied by such company as its principal office under a lease which provides that all ad valorem taxes on such property shall be paid by such company, and which has been registered in the county where such principal office is located;

and the remainder shall constitute the value of the balance of the corporate property and the capital stock employed in Tennessee by such company.

(c) (1) In the case of an insurance company without stockholders, the value of the corporate property of such company for purposes of this section, excluding real property and tangible personal property, shall be equal to the total dividends paid to policyholders in the preceding calendar year.

(2) For purposes of this subsection (c), "dividends" do not include returns or reductions of premiums or credits applied to premiums.

(d) The assessor shall make the assessment on such value at the same percentage or ratio of assessment to value of property as was provided by law for the year 1972.



§ 67-5-1204 - New insurance companies -- Application.

(a) During the first fifteen (15) full years an insurance company is in business, its apportionment ratio, determined in accordance with § 67-5-1203(b)(2), shall be reduced proportionately at the rate of one-fifteenth (1/15) for each full year that fifteen (15) exceeds the number of full years it has been in business.

(b) The period of fifteen (15) full years shall be measured from the earliest date the company, or any predecessor insurance company of which the company is the continuing corporation, was authorized and qualified to do insurance business subject to the maximum fifteen (15) years of reduced assessments as set forth in subsection (c).

(c) This section shall not apply to any insurance company formed as a successor in interest to any insurance company that has already received a reduction in its apportionment ratio for the entirety of the fifteen (15) years permitted pursuant to subsection (a); provided, however, that any insurance company formed as a successor in interest in the year 2006 shall be entitled to receive the reduction to its apportionment ratio provided in subsection (a) during the first five (5) full years of its existence to the same extent as a new insurance company not formed as a successor in interest.



§ 67-5-1205 - Elements included in valuation of stock.

(a) The value of the corporate property and capital stock of each company subject to this part shall be construed as including all the tangible and intangible value of such company.

(b) The assessment and taxation of such corporate property and capital stock under this part shall be in lieu of the taxation of the income derived from such corporate property and capital stock and of the assessment and taxation of the shares of stock of such company as the personal property of its stockholders.

(c) No person shall be taxed on the income derived from any stock which constitutes a part of the capital stock of any insurance company which is itself subject to this part or which has a wholly-owned subsidiary which is subject to this part.



§ 67-5-1206 - Assessment schedule -- Reporting schedule -- Forced assessment -- Remedies.

(a) The president or chief financial officer of each company subject to this part shall fill out and furnish under oath to the assessor of the county in which the principal office of such company is maintained an assessment schedule in writing, which schedule shall contain the following information:

(1) The number of shares of each class of capital stock issued and outstanding and the par value per share;

(2) The amount of surplus, including special surplus funds, paid-in and contributed surplus and unassigned surplus;

(3) An itemized statement of the value of all property which is exempt from ad valorem taxation by any law of this state or of the United States, showing the appropriate code section granting the exemption for each item;

(4) An itemized statement of the assessed value of all real property and tangible personal property having a situs outside Tennessee, showing the location of each item;

(5) An itemized statement of the assessed value of all real property and tangible personal property having a situs in Tennessee, showing the location of each item;

(6) A statement of the assessed value of all real property in Tennessee occupied by such company as its principal office under a lease, together with a copy of such lease;

(7) A statement of the date such company was first authorized and qualified to do insurance business, or, if such company is the continuing corporation resulting from a merger or consolidation, a statement of the earliest date its predecessor corporations were authorized and qualified to do insurance business; and

(8) Such other facts pertaining to the value of its corporate property and capital stock as may be deemed necessary or material by the assessor.

(b) The assessment schedule filed pursuant to this section shall be derived from, and consistent with, the annual statement of such company as of the last day of the preceding calendar year as filed with the commissioner of commerce and insurance.

(c) The assessor shall furnish by February 1 a reporting schedule in a form approved by the state board of equalization to each company subject to assessment under this part, and the schedule shall be completed and returned by the company by March 1 of the year for which the assessment is to be made. A taxpayer who fails, refuses or neglects to complete, sign, and file the schedule with the assessor of property, as provided in subsection (a), shall be deemed to have waived objections to the forced assessment determined by the assessor, subject only to the remedies provided in subsection (d). In determining a forced assessment, the assessor shall consider available evidence indicative of the assessable value of property assessable to the taxpayer under this section, and having determined the assessable value of property assessable to the taxpayer under this section, the assessor shall give the taxpayer notice of the assessment by United States mail, addressed to the last known address of the taxpayer, or the taxpayer's agent, at least ten (10) calendar days before the local board of equalization commences its annual session. Failure of the assessor to send a schedule or failure of the taxpayer to receive a schedule shall not relieve or excuse any taxpayer from filing such schedule by March 1, nor shall it prevent the assessor from issuing a forced assessment against the taxpayer.

(d) If a forced assessment is shown to exceed the assessable value of the taxpayer's property, then the taxpayer shall have the following remedies:

(1) The taxpayer may appeal to the county board of equalization pursuant to § 67-5-1407, but must present a completed schedule as otherwise provided in this section;

(2) If the deadline to appeal to the county board of equalization has expired, then the taxpayer may request the assessor to mitigate the forced assessment by reducing the forced assessment to the assessable value of the taxpayer's assessable property plus twenty-five percent (25%), so long as the failure to file the schedule or failure to timely appeal to the county board of equalization was not the result of gross negligence or willful disregard of the law. Mitigation of the forced assessment shall follow the procedure provided and be subject to the deadlines provided in § 67-5-509. Gross negligence shall be presumed if notice of the forced assessment, in a form approved by the state board of equalization, was sent certified mail, return receipt requested, to the taxpayer's last known address on file with the assessor.

(e) Whether or not an assessor's error affected the original assessment, the assessor may correct a forced assessment using the procedure provided and subject to the deadlines provided in § 67-5-509, upon determining that the taxpayer was not in business as of the assessment date for the year at issue, and upon determining that the taxpayer did not own property assessable pursuant to this part as of the assessment date for the year at issue.

(f) The taxpayer may amend a schedule timely filed with the assessor in the same manner provided for tangible personal property returns.



§ 67-5-1207 - Minimum assessment.

In no event shall the assessment of the balance of the corporate property and capital stock of any company under § 67-5-1203(b), in any year up to and including the year 1980, be less than the assessment of the shares of stock of such company for the year 1967, under this part, or, in the case of a corporation which is the continuing corporation resulting from a merger or consolidation, less than the aggregate assessment of the shares of stock of all its predecessor corporations for the year 1967, under this part.



§ 67-5-1208 - Nonseverability.

If any provision of this part and the 1968 amendments to §§ 67-5-1101 and 67-2-104 or the application thereof to any person or circumstance is held invalid, such provision shall not be severable from this part and the 1968 amendments to §§ 67-5-1101 and 67-2-104 and the whole of such provisions shall fail and be inoperative.



§ 67-5-1209 - Application of part to pure captive insurance company.

The tax levied by this part shall not apply to the balance of the corporate property and capital stock, otherwise subject to valuation and assessment under §§ 67-5-1202(2) and 67-5-1203(b), of any pure captive insurance company, as defined in § 56-13-102 or of any entity operating in a similar manner to a pure captive insurance company such that fifty-one percent (51%) or more of its direct written premium revenue is from an affiliated company, as defined in § 56-13-102, or an associated company, as defined in § 56-13-102.






Part 13 - Classification and Assessment -- Utilities and Carriers

§ 67-5-1301 - Assessment by comptroller of the treasury.

(a) The comptroller of the treasury is authorized and directed to assess for taxation, for state, county, and municipal purposes, all of the properties of every description, tangible and intangible, within the state, owned by and all personal property used and/or leased by the following named persons hereinafter referred to as companies, namely:

(1) Railroad companies;

(2) Telephone, radio common carrier, cellular or wireless telecommunications and telecommunications tower companies;

(3) Freight and private car companies, hereby defined as any company, other than a railroad company, which owns, uses, furnishes, leases, rents, or operates to, from, through, in or across this state or any part thereof, any kind of railroad car including, but not necessarily limited to, flat, tank, refrigerator or similar type car;

(4) Streetcar companies;

(5) Power companies, whether hydroelectric, steam, atomic, or other kinds for the transmission of power;

(6) Express companies;

(7) Pipeline companies;

(8) Gas companies;

(9) Electric light companies;

(10) Water and/or sewerage companies;

(11) Motor bus and/or truck companies, excluding towing companies, operating commercial motor vehicles exclusively authorized for hire holding United States department of transportation registrations issued by the state of Tennessee through the performance and registration information systems management (PRISM) or the federal motor carrier safety administration (FMCSA) and domiciled in this state and/or owning or leasing real or personal property, including those owner operators who operate under such motor bus and/or truck company's motor carrier authority, located in this state;

(12) Commercial air carrier companies holding a certificate of convenience and necessity from the department of transportation, civil aeronautics board, federal aviation administration or any other federal or state regulatory agency excepting those companies whose operations are solely chartered operations; and

(13) Water transportation carrier companies which operate boats and barges over the waterways of this state for hire, which are registered with the United States army corps of engineers or any other federal or state agency and/or domiciled in this state and/or owning or leasing real or personal property located in this state.

(b) The comptroller of the treasury shall assess all of such property annually as of the same date as other properties are assessed by law; provided, that this part shall not apply to corporations organized under the laws of Tennessee whose principal business is the manufacture of products of the soil of Tennessee and who for the transportation alone of such products furnish their own cars.

(c) Provisions generally applicable to post-certification revision of local assessments shall also apply to public utility property, including, without limitation, back assessment or reassessment under chapter 1, part 10 of this title, correction of assessment errors under § 67-5-509, proration of assessments under § 67-5-603, and relief from forced assessments and amendment of taxpayer filed schedules under § 67-5-903. Provisions for confidentiality of taxpayer information under § 67-5-402 shall likewise be applicable to information provided by public utility taxpayers. For purposes of applying these provisions to public utility property, the comptroller of the treasury shall act as assessing authority, and the actions of the comptroller of the treasury shall be subject to review directly by the state board of equalization.



§ 67-5-1302 - Basis of value and level of assessment.

(a) (1) The comptroller of the treasury shall, except as otherwise provided in this part, assess all operating property, real and personal, tangible and intangible, at fifty-five percent (55%) of its value. Such operating property which is used predominantly to provide cellular telephone service, radio common carrier service, or long distance telephone service shall be assessed at the rate applicable to commercial and industrial property of the same type. Property of water transportation carrier companies, or the portion thereof, which is used for water carriage which was exempt from regulation by the interstate commerce commission under federal law in effect on November 1, 1995, shall be assessed at the rate applicable to commercial and industrial property of the same type.

(2) The value shall be determined by the unit rule of appraisal where applicable.

(3) "Unit" means all operating property, tangible and intangible, owned and used and/or leased by the company as determined by the comptroller of the treasury.

(4) "Unit rule of appraisal" means the appraisal of the property as a whole without geographical or functional division of the whole.

(b) (1) The assessments of public utility property, as set by the comptroller of the treasury in accordance with subsection (a), shall be adjusted, where necessary, on the basis of appropriate ratios, as are determined by the board of equalization for purposes of equalizing the values of public utility property to the prevailing level of value of property in each jurisdiction; provided, that no equalization factor for purposes of this section may exceed a factor of one (1.000).

(2) In filing the assessments made by the comptroller of the treasury with the board of equalization as required in § 67-5-1327, the comptroller of the treasury shall set out the assessments as determined by the comptroller of the treasury in accordance with the constitutional level of assessments.

(3) The comptroller of the treasury shall also furnish the board of equalization with the equalized assessments as soon as determined.

(c) (1) The comptroller of the treasury shall assess all nonoperating property at its proper level according to the use and class of property into which it may fall.

(2) Nonoperating property shall be appraised annually and valued as other locally assessed property.

(3) "Nonoperating property" means that property not used in the operations of the company as determined by the comptroller of the treasury.

(d) (1) The comptroller of the treasury shall recognize specific valuation for construction-in-process (CIP) tangible personal property in a manner consistent with that provided for locally assessed property under § 67-5-903(g)(1).

(2) The state board of equalization is directed to prepare and adopt rules and regulations for the administration and taxation of CIP pursuant to this section and § 67-5-903, and communicate such rules and regulations to taxpayers to ensure accurate and timely compliance by taxpayers. No back assessments of CIP, as the term is used in § 67-5-903(g), shall occur prior to January 1, 1994. If back assessments have occurred involving CIP, those assessments shall be voided and all taxes paid shall be refunded to those taxpayers who have an action or claim pending before an assessing authority or court on the CIP issue.



§ 67-5-1303 - Schedules generally.

(a) It is the duty of the owners of property mentioned in § 67-5-1301, within the state, to annually file with the comptroller of the treasury on or before April 1, under oath, schedules and statements giving the following information concerning all properties owned or leased by such owners:

(1) The name of the company, its nature, whether a person, association, copartnership, corporation, or syndicate, and the state or country under whose laws it is organized;

(2) The location of its principal place of business, the post office address of the president, general manager, or executive officer or officers;

(3) The name and post office address of the chief officer or managing agent of the company in Tennessee;

(4) The gross revenue and net operating income of its business as a whole and of its business done within the state, and operating expenses for the preceding fiscal year;

(5) The total capital stock, number of shares issued or outstanding, the par face value thereof, and in case no shares of stock are issued, in what manner its capital is divided and holdings evidenced;

(6) The market value and average market value of the shares of stock on January 1 next preceding, or if the stock or capital have no market value, then the actual value;

(7) The real estate, buildings, machinery, fixtures, appliances, and personal property owned or leased by the company which is actually located within this state, the actual cost and value thereof and the counties and municipalities in which the same are located;

(8) Real estate, together with the permanent improvements thereon, situated inside of the state and not directly used in the conduct of the business within the state, the purpose for which it is used, its value and the sum at which it is assessed for taxation in the locality where situated;

(9) The bonded indebtedness and the market value thereof, if it has such, otherwise its actual value; and

(10) The class and use of all nonoperating property and the value thereof, and the counties and municipalities in which same is located.

(b) In addition to the foregoing information to be given by each owner of property assessable under this chapter, the statement shall contain information as set out in §§ 67-5-1304 -- 67-5-1315 and other information as determined by the comptroller of the treasury.



§ 67-5-1304 - Railroad companies.

(a) (1) In addition to the information required by § 67-5-1303, the schedules and statements submitted by railroad companies shall include the length in miles of their entire roadbeds, switches and sidetracks, and the value of the whole, showing the number of miles and value thereof within the state, and within each county and each incorporated town thereof, the number of cars, their classes and value, the number of engines and their value, the location and description and value of all depot buildings, warehouses, and other real estate and where located, and all real and personal property belonging or leased to the company not above enumerated and its value.

(2) Statements shall also contain information showing the names and places of business of all private car line companies which are operating cars or having cars hauled under lease or contract, over its tracks in this state, the nature and substance of the contract of the railroad companies with each of the private car line companies and, in each instance, the compensation annually received or paid under contract with such private car companies, the number of cars of such companies used during the calendar year, and the number of miles such cars made over its system during the calendar year, both in and outside of the state.

(b) (1) In assessing the properties of railroad companies, the comptroller of the treasury shall require the company to itemize all of the properties within this state, tangible and intangible, distributable and localized, and set out the value of each item, including, but not limited to, the following:

(A) Length, location, description, and value of main line track;

(B) The number and description of locomotives and their value;

(C) The number of cars, their classes and value, and all other rolling stock;

(D) Description and value of franchises, intangible property, and personal property within the state;

(E) Description, location, quality, and value of all land not used for roadbed; and

(F) Description, location, and value of all depot buildings, warehouses, and other structures on real estate.

(2) Nothing contained in this subsection (b) shall be construed as changing or affecting the classification of distributable and localized property as otherwise defined in this code.



§ 67-5-1305 - Freight or private car companies.

(a) In addition to the information required by § 67-5-1303, the schedules and statements submitted by freight or private car companies shall include:

(1) The total length of main lines of all the railroads over which the cars are run;

(2) The total length of so much of the main lines of the railroad over which the same are run as is outside of this state;

(3) The length of lines of the railroad companies over which the cars are run within each of the counties and municipalities within the state;

(4) The number and class and value thereof;

(5) The mileage of all cars during the preceding year; and

(6) Such other information as may be required by the comptroller of the treasury.

(b) This part shall not apply to corporations, organized under the laws of Tennessee whose principal business is the manufacture of products of the soil of Tennessee and who for the transportation alone of such products furnish their own cars.



§ 67-5-1306 - Express companies.

In addition to the information required by § 67-5-1303, the schedules and statements submitted by express companies shall include:

(1) The total length of lines or routes over which they transport merchandise, freight, or express;

(2) The total length of such lines or routes as are outside of this state;

(3) The length of such lines or routes within each of the counties or incorporated towns in this state;

(4) The names of the railroad companies and mileage of each over which such express is transported;

(5) The gross receipts, including all sums earned and charged for business done within the state, in connection with other companies; and

(6) The amount actually paid by such express companies within the year mentioned to the railroad companies of the state for the transportation of its freight and express, within and without the state, showing the amount paid to each railroad.



§ 67-5-1307 - Streetcar and interurban companies.

In addition to the information required by § 67-5-1303, the schedules and statements submitted by streetcar and interurban railroad companies shall include the length in miles of the entire roadbeds, switches, and sidetracks, number of miles in each county and each incorporated town, the value of the whole, number of cars, their classes and value, the location and description and value of all car sheds, transfer stations, power houses, and other real estate, showing the county or incorporated town within which such real estate or other property is located, together with its value.



§ 67-5-1308 - Motor bus and truck companies.

In addition to the information required by § 67-5-1303, the schedules and statements submitted by motor bus and/or truck companies domiciled in this state and/or owning or leasing real or personal property, including those owner operators who operate under such motor bus and/or truck company's motor carrier authority, located in this state, shall include:

(1) The number of vehicles, their class and/or kind, the cost and value of each vehicle owned and/or operated by, including those owner operators who operate under such motor bus and/or truck company's motor carrier authority, any such motor carrier;

(2) The total number of vehicle miles operated by any such motor carrier, together with the total number of vehicle miles and route miles operated within the state of Tennessee during the prior calendar year; and

(3) The location and description of all buildings, land, materials and supplies, tools and equipment, furniture, motor vehicles operated exclusively within any one (1) county or incorporated municipality, and other personal property, showing the cost and value of all such property, separately set forth to show same within and outside the state of Tennessee.



§ 67-5-1309 - Pipeline companies.

In addition to the information required by § 67-5-1303, the schedules and statements submitted by pipeline companies, which means companies owning a pipeline or pipelines, whether such pipelines be used for the transmission of oil, gas, or whatever, shall include the length, size, and value of lines, the number and capacity of tanks, showing the county and incorporated towns within which the same are located; and the location, value, and description of all other property, real and personal, in this state.



§ 67-5-1310 - Telephone, radio common carrier, telephone cooperative, and cellular or wireless telecommunication and telecommunications tower companies.

In addition to the information required by § 67-5-1303, the schedules and statements submitted by telephone, radio common carrier, telephone cooperative, cellular or wireless telecommunication and telecommunication tower companies shall include:

(1) The number of single conductor miles of wire, aerial cable, underground and buried cable, other cable in the company's entire system, and the number of single conductor miles of the same within this state and in each county and incorporated town;

(2) The total number of stations in the company's entire system and the number in this state;

(3) The total number of poles in the company's entire system, and the number in this state;

(4) The gross investment in each of the above types of property in the system and the gross investment in each in this state; and

(5) The location, description and value of all other property, real and personal, in this state.



§ 67-5-1311 - Gas, water, and sewerage companies.

In addition to the information required by § 67-5-1303, the schedules and statements submitted by gas, water, and sewerage companies shall include all its property, real and personal, setting forth therein the length in miles of the entire system of mains, conduits, number of services, governors, meters, and transformers in each incorporated town and county, together with the value of the whole, the capital stock, gross receipts from business in this state, during the preceding fiscal year, and the gross receipts from all sources, and the location, value, and description of all other property, real and personal, in this state.



§ 67-5-1312 - Power companies.

In addition to the information required by § 67-5-1303, the schedules and statements submitted by power companies shall include all its property, real and personal, setting forth also the length in miles of the entire lines of wires of its entire property; and showing how many miles there are in this state, and in each incorporated town and county, together with the value of the whole, the location, description of all towers, and all other property, real and personal, in this state.



§ 67-5-1313 - Electric light companies and electric cooperatives.

In addition to the information required by § 67-5-1303, the schedules and statements submitted by electric light companies and electric cooperatives, not municipally owned, shall include:

(1) The number of miles of poles and wires of its entire system, the nature of its wire system and the number of miles inside and outside the corporate limits of the city or town in which its property is located;

(2) The total number of transformers owned by the company, their location and their value;

(3) The description and location of all of its property, real and personal; and

(4) The gross income of the company from its operation and from all other sources and its operating expenses, which operating expenses are to be set out in detail.



§ 67-5-1314 - Commercial air carrier companies.

In addition to the information required by § 67-5-1303, the schedules and statements submitted by commercial air carrier companies which are assessed by the comptroller of the treasury shall include:

(1) The number, type, kind, and cost of all aircraft owned and/or used by the company;

(2) All machinery, tools, equipment, and all real and personal property owned and/or used by the company; and

(3) The gross revenue, passengers, takeoffs, landings, franchised routes, and ground hours in the system and the state.



§ 67-5-1315 - Water transportation carrier companies.

In addition to the information required by § 67-5-1303, the schedules and statements submitted by water transportation carrier companies which are assessed by the comptroller of the treasury shall include:

(1) The number, type, kind, and cost of all barges, tugs and other equipment used by the company;

(2) The gross revenue, tons originated and terminated, and tons hauled in the system and the state; and

(3) The location, cost and value, and the description of all property, real and personal, operating within, from, or through this state.



§ 67-5-1316 - Filing of return.

Every taxpayer liable for the assessment imposed by this part shall file with the comptroller of the treasury on such form as the comptroller of the treasury may prescribe an accurate and complete return, signed by the taxpayer, or the taxpayer's president or other company official under penalty of perjury. The comptroller of the treasury shall have the authority to require additional information to be filed. The comptroller of the treasury, in the comptroller's discretion, may establish a program which will allow for the required information to be filed electronically.



§ 67-5-1317 - Failure to file schedules.

The owner of any property refusing or failing to file any schedule or statement required by this part shall be deemed to have waived the mode and manner of ascertaining the value of such property, and of the distribution or allocation by the comptroller of the treasury of such valuation or assessment to the various counties and municipalities of the state of Tennessee for the purposes of county and municipal taxation, and shall not be permitted to be heard in opposition to the valuation fixed upon such property by the comptroller of the treasury, nor in opposition to the distribution or allocation of same by the comptroller of the treasury to the various counties and municipalities for the purposes aforementioned; and may, at the discretion of the comptroller of the treasury, in addition, be liable to a penalty of one hundred dollars ($100) for each and every day which such owner is delinquent in filing such statement or schedule.



§ 67-5-1318 - Collection of penalty.

It is the duty of the attorney general and reporter, upon the request of the comptroller of the treasury, to sue for and collect the penalty provided for in § 67-5-1317 before any court of competent jurisdiction in the same manner as any other debt, penalty, or forfeiture is now collected by law.



§ 67-5-1319 - Additional information required by comptroller of the treasury -- Access to records.

(a) The comptroller of the treasury shall require, in addition to the schedules and statements above referred to, such additional information and take such additional evidence as to the value of any property to be assessed by the comptroller of the treasury as may be deemed proper. The additional information and evidence as it pertains to the assessment of personal property shall be confidential pursuant to § 67-5-402.

(b) Such additional evidence shall be reduced to writing, and the opportunity shall be afforded, if desired, to the owner to submit additional evidence or counterevidence to that required by the comptroller of the treasury. The records of the comptroller of the treasury shall at all times be open to inspection of the owner or owners of any property assessable under this part.



§ 67-5-1320 - Power of comptroller of the treasury to obtain evidence.

To ascertain any of the foregoing facts, the comptroller of the treasury is hereby vested with the power to summon any person, call for any books, administer oaths, examine any such person or books touching any matters deemed necessary to enable comptroller of the treasury to arrive at the correct value of such property, and may issue summons to any county to be executed by the sheriff of such county.



§ 67-5-1321 - False testimony -- Disobedience of summons.

(a) Any person called on to testify commits perjury if that person testifies falsely.

(b) Any person failing to attend when summoned commits a Class C misdemeanor.



§ 67-5-1322 - Determination of value and allocation to state.

(a) Upon examination of every such schedule and statement and all other evidence taken by it, the comptroller of the treasury shall proceed to ascertain and determine the value of such property within the state for taxation in accordance with the unit rule of appraisal where applicable, as determined by the comptroller of the treasury, taking into consideration the following factors where appropriate: the capital stock, corporate property, franchises, income, and the market value of the shares of stock and bonded indebtedness.

(b) The comptroller of the treasury may use any other evidence as is afforded by the statements and schedules or other evidence taken to enable the comptroller of the treasury to determine the value of the properties of such persons.

(c) In applying the unit rule of appraisal, the comptroller of the treasury shall allocate for taxation to this state its share of the unit or system value, taking into consideration the following factors where appropriate:

(1) The ratio of route and/or over-the-road miles traveled in this state to the route and/or over-the-road miles traveled in the system;

(2) The ratio of original cost of the property in this state to the original cost of the property in the system;

(3) The ratio of scheduled ground hours, gross revenue, and passenger miles in this state to the scheduled ground hours, gross revenue and passenger miles in the system; and

(4) The ratio of gross revenue, all track miles, ton miles, and tons originated and terminated in this state to the gross revenue, all track miles, ton miles, and tons originated and terminated in the system.

(d) The comptroller of the treasury may also consider any other factors that will help determine the state's share of the unit or system value.



§ 67-5-1323 - Distribution and apportionment to county, municipality, and taxing district.

Having allocated to this state its share of the unit or system value in accordance with § 67-5-1322, the comptroller of the treasury shall then determine the assessment and the portion of the property which is distributable and the portion that is localized in accordance with § 67-5-1325.



§ 67-5-1324 - Situs of intangibles apportioned to state.

The proportionate share of the value of the intangible property of such companies as do business in this and other states, growing out of the use of their tangible property in this state under their franchises, privileges, and contracts, shall have its situs in this state and in the several counties and municipalities thereof in which they exercise their rights; provided, that property of any such owner located outside of the state which is not directly used in the business to which the property in the state is devoted shall not enter into the value of the property within the state to be assessed.



§ 67-5-1325 - Distributable and localized property.

(a) The franchises, intangible property, and personal property, within the state, but having no actual situs therein, of each company to be assessed under this part, and, in addition thereto:

(1) The roadbed and rolling stock of railroad companies;

(2) Poles and lines of telephone, radio common carrier, telephone cooperative, and telegraph companies;

(3) Rolling stock and movable property of express, street car, freight, and private car companies;

(4) Motor vehicles, buses, trucks, tractors, trailers and movable property of motor bus and/or truck companies;

(5) The pipeline or lines of pipeline companies;

(6) The aircraft of commercial certificated air carrier companies assessed by the comptroller of the treasury; and

(7) The barges, boats, and tugs of water transportation carrier companies assessed by the comptroller of the treasury;

shall be known as distributable property.

(b) (1) Distributable property shall be apportioned to the counties, municipalities, and other taxing districts by the comptroller of the treasury after having considered the following factors where appropriate:

(A) The ratio of route and/or over-the-road miles traveled in the taxing district to the route and/or over-the-road miles traveled in the state;

(B) The ratio of original cost of the property in the taxing district to the original cost of the property in the state;

(C) The ratio of main line miles of track in the taxing district to the main line miles of track in the state;

(D) The ratio of traffic density in the taxing district to the traffic density in the state; and

(E) The ratio of ground hours and gross revenue in the taxing district to the ground hours and gross revenue in the state.

(2) The comptroller of the treasury may also consider any other factors that will help determine the apportionment of the distributable property to the counties, municipalities, and taxing districts.

(c) (1) Real, personal, and other property, operating and nonoperating, such as depots, buildings, and terminals, having an actual situs, shall be known as localized property of such companies, and shall be apportioned to the counties, municipalities, and taxing districts where located.

(2) The apportionment shall be based on the value of the property in the taxing district as determined by the comptroller of the treasury.

(d) Subsections (a)-(c) shall not apply to gas, water, sewerage, power transmission, electric cooperative, and electric light companies, but, in such cases, all the property of such companies shall be deemed localized property, and shall be apportioned to the taxing district where located.

(e) (1) The main line miles of any railroad property shall include all side tracks, switches, bridges, trestles, ties, rails, and super-structures of every kind.

(2) The line of any telegraph and telephone company shall include all wires, cables, poles, and instruments.



§ 67-5-1326 - Preservation of records.

It is the duty of the comptroller of the treasury to preserve and maintain the records used by the comptroller of the treasury in these assessments for a period of not less than seven (7) years. These records shall be public records, subject to inspection by the taxpayer under reasonable regulations; provided, that information required to be kept confidential pursuant to § 67-5-402 shall not be a public record.



§ 67-5-1330 - Special assessment on notice by state board.

(a) If at any time it shall appear to the satisfaction of the state board of equalization that any company, whose property is assessable under this part, is inadequately assessed, or that its property has been omitted from taxation, it shall be its duty to notify the comptroller of the treasury thereof in writing, whereby the comptroller of the treasury shall make the proper assessment, and the assessment shall go to the board as upon appeal upon the records, as it is provided in cases of assessments in the first instance.

(b) The board shall examine and act upon such record as soon as practicable and certify its final action to the comptroller of the treasury, the collection of the taxes so assessed to be then proceeded with according to the regular course.



§ 67-5-1331 - Certification of valuation to local officials -- Collection of tax.

(a) As soon as the comptroller of the treasury has received the valuation from the board of equalization, the comptroller of the treasury shall certify to the trustee and county assessor of property of each county in which any of such property lies, the amount to be taxed in such counties, respectively, for county purposes; and likewise to the city recorder and/or city official whose responsibility it is to collect the tax of any incorporated city or town the amount to be taxed by such city or town.

(b) The amount of the state tax, if any, shall be collected by the comptroller of the treasury.



§ 67-5-1332 - Lien of taxes -- Delinquency.

The taxes so assessed in behalf of the state, counties, towns, and cities shall be a first lien upon the property from January 1 of the year for which the taxes are assessed, and they shall become due and delinquent as all other ad valorem taxes.



§ 67-5-1333 - Distress warrant -- Sale for delinquency.

(a) The taxes so assessed both on the distributable and localized property of such companies on behalf of the state shall be collected by the comptroller of the treasury and paid into the state treasury as soon as received by the comptroller of the treasury. If the same shall become delinquent, the comptroller of the treasury shall issue distress warrants against the owner of any such property to any sheriff whose duty it shall be to collect the same and make a return thereof within thirty (30) days.

(b) If the taxes shall not be collected by the sheriff, it shall be the duty of the comptroller of the treasury to advertise such property for a period of thirty (30) days by weekly publication in a newspaper published in the city of Nashville, and at the expiration of such time sell, at the courthouse door, such property for cash, free from the equity of redemption, and execute to the purchaser or purchasers a deed or deeds to the property so sold; and after reserving the expenses of such sale and the taxes, together with six percent (6%) interest from the time the same became delinquent, hold the remainder subject to the order of the owner of such property so sold.



§ 67-5-1334 - Collection of county and city taxes.

The taxes due to any county or city shall be collected as any other county or city taxes may be collected by law and at the rate fixed by such county or city.






Part 14 - Assessment Review -- County Boards of Equalization

§ 67-5-1401 - Failure of taxpayer to protest assessment before board -- Effect.

If the taxpayer fails, neglects or refuses to appear before the county board of equalization prior to its final adjournment, the assessment as determined by the assessor shall be conclusive against the taxpayer, and such taxpayer shall be required to pay the taxes on such amount; provided, that nothing herein shall be taken as conclusive against the state, county or municipality.



§ 67-5-1402 - Duties of board.

The county board of equalization has and shall perform the following duties:

(1) Carefully examine, compare and equalize the county assessments;

(2) Assure that all taxable properties are included on the assessment lists;

(3) Eliminate from the assessment lists such property as is lawfully exempt from taxation; provided, that if an application for exemption of such property is required under part 2 of this chapter, the property shall not be eliminated from the assessment lists unless such exemption is approved by an authorized designee of the state board of equalization;

(4) Hear complaints of taxpayers who feel aggrieved on account of excessive assessments of their property;

(5) Decrease the assessments of such properties as the board determines have been excessively assessed;

(6) Increase the assessments of such properties as the board determines are underassessed; provided, that owners of such properties are duly notified and given an opportunity to be heard;

(7) Correct such errors arising from clerical mistakes or otherwise that may come or be brought to the attention of the board; and

(8) Take whatever steps are necessary to assure that the assessments of all properties within its jurisdiction conform to laws of the state and rules and regulations of the state board of equalization.



§ 67-5-1403 - Assessor -- Assistance and recommendations to board.

(a) It is the duty of the assessor of property or deputy assessor to meet with the county board of equalization on the first day of its session and to sit with such board in an advisory capacity during each and every day of the session of such board, and to render to such county board assistance in the performance of its official duties in equalizing assessments.

(b) In addition to other assistance, the assessor of property or deputy assessor may recommend to the board that changes of assessment or classification be made from those certified in the report of assessments required under § 67-5-304, but such recommended changes shall not be so numerous as to amount to the general reappraisal of a class or type of property.



§ 67-5-1404 - Power of board to obtain evidence.

(a) The board may examine any person as a witness, and hear any proof that may be offered by any taxpayer in or about any question touching the classification, value, or assessment of any property described in the assessment roll.

(b) The board has the power and authority to send for persons and papers, to examine and enforce the attendance of witnesses, and obtain any evidence or information that may be deemed material in the performance of its duties.

(c) Each member of the board has the power to administer an oath, and any person who willfully or corruptly swears falsely to any material fact before the board commits perjury and is indictable for such offense.



§ 67-5-1405 - Examination of assessors by board.

It is the duty of the board to bring before it the assessor of property or deputy assessor of the county, and propound to the assessor or deputy assessor such questions as are, in the opinion of the board, proper to ascertain the manner in which the classification, value or assessment of the property was determined by the assessor or deputy assessor, and such other questions as will aid the board in the equalization of assessments.



§ 67-5-1406 - Hearing officers.

(a) The county board of equalization may appoint one (1) or more hearing officers, with approval by simple majority vote of the county commission on a resolution, to conduct preliminary hearings and to make investigations regarding complaints before the board.

(b) The hearing officers shall assist the county board and prepare proposed findings of fact and conclusions and recommend the same to the county board.

(c) The county board may adopt any recommendation of such hearing officers as its final decision; provided, that any property owner who desires to be heard directly by the county board is given the opportunity to be heard by the board.



§ 67-5-1407 - Complaints to county board of equalization.

(a) (1) Any owner of property or taxpayer liable for taxation in the state has the right by personal appearance, or by the personal appearance of the duly authorized agent of the owner of the property, which agency shall be evidenced by a written authorization executed by the owner or taxpayer, or by representation by an attorney, to make complaint before the county board of equalization on one (1) or more of the following grounds:

(A) Property under appeal or protest by the taxpayer has been erroneously classified or subclassified for purposes of taxation;

(B) Property under appeal or protest by the taxpayer has been assessed on the basis of an appraised value that is more than the basis of value provided for in part 6 of this chapter; and

(C) Property other than property under appeal or protest by the taxpayer has been assessed on the basis of appraised values which are less than the basis of value provided for in part 6 of this chapter.

(2) Upon such complaint being made before the county board, it may hear any evidence or witness offered by the complainant, or may take such steps as it may deem material to the investigation of the complaint.

(b) (1) Any local governmental entity has the right to make a complaint before the assessor of property and county board of equalization on the value of property within the local governmental entity on one (1) or more of the following grounds:

(A) The property has been erroneously classified or subclassified for purposes of taxation;

(B) The property has not been included on the assessment lists; and

(C) The property has been assessed on the basis of appraised values which are less than the basis of value provided for in part 6 of this chapter.

(2) Upon complaint by the local governmental entity, the county board of equalization shall give the property owner at least five (5) days' notice of a hearing to be held before the board. The notice shall be sent by United States mail to the last known address of the property owner.

(c) The county board may hear any evidence or witnesses offered by the local governmental entity or owner or may take such steps as it may deem material to the investigation of the complaint.

(d) When the assessor of property or the county board of equalization requests from the owner, or the owner's duly authorized agent, specific data regarding the property that is not readily available through public records and is necessary to make an accurate appraisal of the property in question, and such owner or duly authorized agent fails, refuses or neglects to supply this data in a timely manner for the assessor of property or county board of equalization to study and consider, the owner shall thereby forfeit the owner's right to introduce information concerning the property requested by the assessor of property or any local board of equalization, but denied by the lawful owner or the owner's duly authorized agent on appeal to the state board of equalization.

(e) (1) Notwithstanding the provisions of this section to the contrary, in any county having a population of not less than seven hundred seventy thousand (770,000) nor more than seven hundred eighty thousand (780,000), according to the 1980 federal census or any subsequent federal census, any taxpayer, or owner of property subject to taxation in the state, has the right to make complaint before the county board of equalization on one (1) or more of the following grounds:

(A) The property under complaint has been erroneously classified or subclassified or erroneously assessed for purposes of taxation other than as provided in § 67-5-212;

(B) The property under complaint has been assessed on the basis of an appraised value that is more than the basis of value provided for in part 6 of this chapter; and

(C) Property other than the property under complaint has been assessed on the basis of appraised values that are less than the basis of value provided for in part 6 of this chapter.

(2) Any taxpayer, or owner, has the right to appear in person before any county board of equalization, or by an agent having written authorization, by an attorney, by an agent who is registered with the state board of equalization, or by any member of the taxpayer's or owner's immediate family. Any county board may permit written appearance and in that event, any subsequent appeal to the state board of equalization shall be limited to those grounds made by written appearance before the county board.

(3) In the event there may be duplicate appeals filed on any parcel or should the board have reason to believe that representation is not duly authorized, the board may require from any agent, or other representative, written authorization signed by the taxpayer.

(4) No agent or other representative shall file an appeal before the county or state boards of equalization without first obtaining written authorization from the taxpayer.

(f) Wherever in this section personal appearance at a hearing is required, in the discretion of the board all or part of the hearing may be conducted by telephone, television, software or other electronic means, if each participant in the hearing has an opportunity to participate in, to hear, and, if technically feasible, to see the entire proceedings while taking place.



§ 67-5-1408 - Disposition of complaints.

Upon its consideration of any complaint or other information available, the county board of equalization may make such changes, by way of increase or decrease in assessments, appraised values, or changes in classifications or subclassifications, as in its judgment are proper, just and equitable; provided, that the property owner or owners shall be duly notified by the board of any increase of assessment or change in classification and given an opportunity to be heard.

(1) Such notice shall be given at least five (5) days before the adjournment of the board, and such notice shall include the tax year for which any increase of assessment or change in classification is made.

(2) Notice by United States mail to the last known address shall be deemed sufficient within the meaning of this section.



§ 67-5-1409 - Time for completion of board action.

(a) Any action by the county board of equalization during its regular session, except upon consideration of a complaint as provided in § 67-5-1407, shall be completed and the notice of decision and appeal procedure sent no later than five (5) days prior to the date taxes are due, which in the case of counties, taxes are due on the first Monday of October of a tax year.

(b) This shall not apply to special sessions or extraordinary actions under § 67-1-404, § 67-5-508, § 67-5-1503 [repealed], or other applicable law; nor shall it apply for the year in which a county completes reappraisal pursuant to part 16 of this chapter.

(c) In any county having a population greater than eight hundred ninety thousand (890,000), according to the 2000 federal census or any subsequent federal census, when meeting in special session, except as otherwise determined by a two-thirds (2/3) vote of the county legislative body, the board may act only on an assessment for which an active and timely filed appeal is pending.



§ 67-5-1410 - Certification of assessments.

Upon completion of its duties, the county board of equalization shall have prepared a certificate signed by each member and filed in the office of the county clerk, viz:

We, the undersigned members of the board of equalization of __________ County, do hereby certify that we have examined the assessments and classifications of taxable property within the county; we have heard and considered all appeals of such taxpayers as have duly made complaint to the county board of equalization; we have made only such changes in assessments and classifications as in our judgment are proper, just and equitable and are prescribed by law; and we have faithfully discharged all our duties without fear, favor, or affection to the best of our knowledge and ability in accordance with the laws of the state of Tennessee.

Witness our hand this __________ day of __________, ______________________.



§ 67-5-1411 - Board's action final -- Notice.

(a) When the county board of equalization shall have determined the matters before it, such action shall be final except insofar as the same may be revised or changed by the state board of equalization.

(b) The county board of equalization shall give notice of its final decision and the procedure of appeal to the state board of equalization to each property owner heard.



§ 67-5-1413 - Record of changes by board -- Report to state board.

(a) It is the duty of the county assessor of property to make a complete record on forms furnished to the assessor by the state board of equalization for that purpose of each and every change made in the assessment by the county board of equalization, and the assessor of property shall forward the report to the state board, showing the increase or decrease made in each assessment and the reason or reasons for the change.

(b) (1) After the county board of equalization adjourns, the assessor of property shall promptly prepare a tabulated statement showing the total increase and decrease of assessments and changes in classifications made by the county board of equalization, and shall forward the statement to the state board of equalization by registered mail.

(2) The tabulated statement shall be prepared on such forms and in such manner and filed at such time as shall be required by the state board of equalization.



§ 67-5-1414 - Record of board's action preserved by assessor.

(a) The individual property records maintained in the office of each assessor of property shall show all actions taken by the county board of equalization which change the classification, value or assessment of any parcel of property.

(b) Further, upon the completion of the duties of the board, the records and papers of the board shall be turned over to the assessor of property for preservation for a period of at least ten (10) years.



§ 67-5-1415 - Proceedings by board against assessors.

It is the duty of the members of the county board of equalization, when it is known to or reasonably suspected by any one (1) of them that any assessor of property or deputy assessor has knowingly or willfully classified, valued or assessed any property in violation of the requirements of law, to report the same to the district attorney general or proper officer of the state, whose duty it shall be, upon receiving such information, to institute proceedings against the assessor upon the assessor's bond to recover the penalty prescribed in § 67-5-306.






Part 15 - Assessment Review -- State Board of Equalization

§ 67-5-1501 - Jurisdiction and duties -- Filing of appeals.

(a) The state board of equalization has jurisdiction over the valuation, classification and assessment of all properties in the state.

(b) The board shall have and perform the following duties:

(1) Receive, hear, consider and act upon complaints and appeals made to the board;

(2) Hear and determine complaints and appeals made to the board concerning exemption of property from taxation;

(3) Take whatever steps it deems are necessary to effect the equalization of assessments, in any taxing jurisdiction within the state in accordance with the laws of the state;

(4) Carry out such other duties as are required by law; and

(5) Provide assistance and information on request to members and committees of the general assembly relative to the taxation, classification and evaluation of property.

(c) Appeals to the state board of equalization from initial determinations in exemption and tax relief cases must be filed within ninety (90) days from the date notice of the determination was sent. Appeals from initial decisions of administrative judges or hearing examiners for the state board of equalization must be filed within thirty (30) days from the date the initial decision is sent.

(d) The board shall assess the costs of hearing or processing an appeal against any non-prevailing appellant not determined to be indigent, pursuant to rules of the board.

(1) The assessment shall not exceed seven dollars ($7.00) per parcel for processing an appeal and shall not exceed one hundred twenty dollars ($120) for costs of hearing; provided, that any such assessment for hearing costs shall be proportionate to the value of the property at issue. The board rules shall provide for a total refund of hearing costs if the ordered reduction is one half (1/2) or more of the appellant's claim. Otherwise, the refund of hearing costs shall be proportionate to the relief granted.

(2) [Deleted by 2013 amendment, effective April 23, 2013.]

(3) No hearing costs shall be assessed for any appeal that has been withdrawn or for which the parties have agreed to settlement of the appeal prior to a hearing, but additional processing costs may be assessed as follows:

(A) All the amount otherwise due as hearing costs shall be assessed as additional processing costs if the notice of hearing so states and the appeal is withdrawn or settled within seven (7) days of any scheduled hearing on the merits, unless any party requests postponement of the hearing within fourteen (14) days after the notice of hearing is sent. The board shall reserve and only utilize this procedure for instances where there is a reasonable cause to anticipate that a party may unreasonably delay requesting withdrawal or settlement; and

(B) In any circumstance other than described in subdivision (d)(3)(A), additional processing costs in the amount of ten dollars ($10.00) shall be due if an appeal is settled.

(4) In any appeal of a local assessment where the taxpayer is required to file directly with the board, and for which there is no right of first hearing before the county board of equalization, no hearing costs shall be assessed at the first level of hearing, before the hearing officer or administrative judge sitting alone.

(5) Persons having attained sixty-five (65) years of age or older shall not be charged fees and costs on the appeal of their primary residence if the appraised value is one hundred fifty thousand dollars ($150,000) or less.



§ 67-5-1502 - Assessment appeals commission.

(a) In addition to the powers and duties conferred upon the state board of equalization by § 67-5-1501 or any other provision of this code, the state board of equalization may by resolution create an assessment appeals commission consisting of not less than three (3) nor more than six (6) members, three (3) members of which shall constitute a quorum for the transaction of business, and may delegate to such assessment appeals commission the jurisdiction and duties conferred by law upon the state board of equalization to hear and act upon all complaints and appeals regarding the assessment, classification and value of property for purposes of taxation, including, but not limited to, complaints and appeals from assessments made by the comptroller of the treasury, complaints and appeals from actions of local boards of equalization, complaints and appeals concerning exemption of property from taxation, complaints and appeals from assessments made by the division of property assessments, and complaints in inheritance tax cases that concern only the valuation of property in the estate.

(b) (1) The members of the assessment appeals commission shall be appointed by the state board of equalization.

(2) Persons who may be appointed to the assessment appeals commission shall be residents of the state and be at least eighteen (18) years of age.

(3) Members of the state board of equalization, the executive secretary to the state board of equalization, the director of property assessment and local and state officials shall not be precluded from appointment to the assessment appeals commission by virtue of their positions.

(4) At least one (1) of the members shall be a person other than a full-time state official.

(c) The state board of equalization shall designate the chair of the assessment appeals commission.

(d) The members of the assessment appeals commission shall take office for a term of one (1) year and until their successors shall take office.

(e) In the event that there is a vacancy in the membership of the assessment appeals commission, the state board of equalization shall fill the vacancy in the same manner as initial appointments.

(f) (1) The assessment appeals commission shall meet at the call of the executive secretary to the state board of equalization.

(2) A majority of the members of the assessment appeals commission shall constitute a quorum.

(g) The assessment appeals commission shall follow such rules and regulations of practice and procedure which may be promulgated by the state board of equalization.

(h) (1) It is the duty of the members to discharge the duties of the assessment appeals commission without compensation except that persons who are not officials of the state of Tennessee, who may from time to time serve as members of the assessment appeals commission, shall be paid at the rate of ninety-five dollars ($95.00) per day for each day or part of a day in attendance at meetings of the assessment appeals commission.

(2) The members, whether or not they are state officials, shall be reimbursed necessary travel and per diem expenses as prescribed in comprehensive travel regulations by the commissioner of finance and administration for employees of the state of Tennessee, during such service on the assessment appeals commission.

(i) (1) At any time prior to, during or after any proceeding before the assessment appeals commission, authorized by this section, it may certify a question to the state board of equalization if such question is determinative or partially determinative of the proceeding and if such question is found by the assessment appeals commission to be a matter of policy to be determined by the state board of equalization.

(2) Proceedings before the assessment appeals commission may be suspended pending the determination of the question certified to the state board of equalization.

(j) (1) Actions taken by the assessment appeals commission shall be final as if the actions were taken by the state board of equalization; provided, that the state board of equalization may, in its sole discretion, within forty-five (45) days of any final action taken by the assessment appeals commission, enter an order requiring a review of the action of the assessment appeals commission by the state board of equalization, in which case the action shall not become final until the state board of equalization has rendered its final decision in the matter.

(2) A party desiring the state board of equalization to review an action of the assessment appeals commission must file a written petition with the executive secretary to the state board of equalization within fifteen (15) days of that action of the assessment appeals commission.

(3) The above shall not be construed to limit in any way the authority of the state board of equalization to order a review upon its own motion within forty-five (45) days of an action of the assessment appeals commission.

(4) In the event that the state board of equalization does exercise its discretion to review any action of the assessment appeals commission, review may be upon the record before the assessment appeals commission or in such manner as the state board shall direct.

(k) If the state board of equalization shall not exercise its discretion to review a matter heard by the assessment appeals commission, the assessment appeals commission shall issue a certificate of assessment or other final certificate of its actions, which certificate shall be subject to judicial review in the same manner as are final actions of the state board of equalization.

(l) (1) The assessment appeals commission shall prepare and maintain records of its proceedings in the form of minutes.

(2) The minutes, together with all other papers and records of the assessment appeals commission, shall be kept and maintained in the office of the executive secretary to the state board of equalization.



§ 67-5-1504 - Remand of complaints to county board.

In the event the complaints filed with the state board of equalization from any county are sufficiently numerous to justify such action, it shall be the duty of the state board to reconvene the county board of equalization and remand such complaints to the county board, with directions that the county board reconvene on a certain date and hear and act upon the complaints and certify its action in each case to either:

(1) The state board of equalization; or

(2) The assessment appeals commission, if such has been created by the state board of equalization under § 67-5-1502.



§ 67-5-1505 - Hearing examiners.

(a) The state board of equalization is hereby authorized to appoint members of the staff of the division of property assessments or such other persons as it may employ, to serve in the capacity of hearing examiners to conduct preliminary hearings and to make investigations for the board or the assessment appeals commission regarding complaints and appeals from assessments and classifications, or regarding any other matter for which the board has responsibility by law.

(b) The hearing examiners shall prepare proposed findings of fact and conclusions and recommend the same to the board or the assessment appeals commission, if such has been created by the state board of equalization under § 67-5-1502.

(c) Upon the evidence presented before the hearing examiner in a preliminary hearing or upon facts gained in the hearing examiner's investigation of any matter, the hearing examiner shall prepare proposed findings of fact and conclusions for the state board or the assessment appeals commission, as the case may be, and shall notify each property owner who may be affected by the hearing examiner's recommendation.

(d) Notwithstanding any contrary provision of law, and unless any party to the appeal objects in writing, the administrative judge or hearing examiner may render a proposed decision which is limited to words and/or figures reflecting conclusions as to the proper classification or valuation of the subject property.

(e) The administrative judge or hearing examiner shall receive and consider all admissible evidence, as defined in § 4-5-313, presented in a hearing and shall conduct the hearing in an informal manner. Any hearings resulting from appeals taken from the decision by an administrative judge or hearing officer to the assessment appeals commission or the state board of equalization shall be conducted in the same manner with all admissible evidence, as defined in § 4-5-313, considered. All hearings conducted on behalf of, or before the state board of equalization, shall be conducted in a manner that gives deference to the position of neither the taxpayer nor the assessor, but treats both parties in an objective manner. Nothing in this subsection (e) shall be construed as affecting the burden of proof in property tax appeals or other contested cases as otherwise provided by law.



§ 67-5-1506 - Action on hearing examiner's report.

(a) In the absence of either an exception to the recommendation of the hearing examiner by either the property owner or the property owner's agent, the county assessor of property or the taxing jurisdiction, the state board of equalization or the assessment appeals commission, if such has been created by the state board of equalization pursuant to § 67-5-1502, may adopt the recommendation of its hearing examiner as its final decision without the necessity of a hearing before the board or commission, as the case may be.

(b) If an exception to the recommendation of the hearing examiner is taken by either the property owner or the property owner's agent, the county assessor of property or the taxing jurisdiction or the state board of equalization or the assessment appeals commission does not adopt the recommendation of the hearing examiner, a hearing shall be scheduled before the state board or the assessment appeals commission, as the case may be, before final action is taken.



§ 67-5-1507 - Evidence obtained by board members.

At any time the board or the assessment appeals commission, if such has been created by the state board of equalization under § 67-5-1502, has the power to send any of its members or such other person as it may designate to any portion of the state to obtain information and evidence deemed material to the duties of equalization, and to hear questions, and report to the board or commission as the case may be.



§ 67-5-1508 - Information from property assessments division.

The board or the assessment appeals commission, if such has been created by the state board of equalization under § 67-5-1502, has the power to require the director of property assessments and any member of the director's staff to submit such facts and reports as may be deemed necessary to enable the board or commission to equalize assessments of property of the various classes and in the different localities of the state, and otherwise prescribe their duties and powers.



§ 67-5-1509 - Equalization action by state board.

(a) Upon its consideration of reports made to it, together with the evidence submitted therewith or other information available, the state board or the assessment appeals commission, if such has been created by the state board under § 67-5-1502, shall take whatever steps it deems are necessary to effect the assessment of property in accordance with the constitution of Tennessee and the laws of this state. The board shall by order or rule direct that commercial and industrial tangible personal property assessments be equalized using the appraisal ratios adopted by the board in each jurisdiction; provided, that no equalization factor for purposes of this section may exceed a factor of one (1.000). Such equalization shall be available only to taxpayers who have timely filed the reporting schedule required by law.

(b) Equalization may be made by the board or commission, as the case may be, by reducing or increasing the appraised values of properties within any taxing jurisdiction, or any part thereof, in such manner as is determined by the state board of equalization will enable the board or commission to justly and equitably equalize assessments in accordance with law.

(c) In the event that the state board of equalization or the assessment appeals commission, as the case may be, deems it necessary to increase or decrease appraised values of properties of any taxing jurisdiction, or any part thereof, in any manner whereby its action affects properties in general rather than individual properties, it is not necessary that the state board or the assessment appeals commission, as the case may be, notify each individual property owner as provided in § 67-5-1510; provided, that the board or commission shall cause to be published at least once, in a newspaper of general circulation within such taxing jurisdiction affected by the action of the board or commission, a notice of the action of the state board or the assessment appeals commission, as the case may be.



§ 67-5-1510 - Changes of individual classification or assessment by state board.

(a) Whenever the state board or the assessment appeals commission, if such has been created by the state board of equalization under § 67-5-1502, after a county or local board has acted, has reason to believe that an individual assessment of real property or personal property is inadequate, or the classification of such property is erroneous, it shall have the power to cause ten (10) days' written notice to be served on the person to whom the property is assessed, commanding such person to appear before the board or commission to show cause why the assessment should not be increased or the classification should not be changed.

(b) The taxpayer shall be entitled to be heard either personally or by counsel and shall have the privilege of introducing any competent evidence touching the question of adequacy of the assessment or change of the classification.

(c) Whereupon the board or commission shall determine the amount, if any, the assessment shall be increased or determine the proper classification of the property and reduce its judgment to writing and certify its findings to the proper county officials.

(d) Actions pursuant to this section shall be commenced by issuance of the required notice on or before September 1 of the year following the year to which the notice relates.



§ 67-5-1511 - Finality of board action -- Collection of taxes -- Judicial review.

(a) The action of the state board of equalization shall be final and conclusive as to all matters passed upon by the board, subject to judicial review, and taxes shall be collected upon the assessments determined and fixed by the board. Judicial review shall not be available as to exemptions requiring application to the state board of equalization under part 2 of this chapter, or as to the proper value, assessment or classification of property, unless the petitioner has first obtained a ruling on the merits from the board or an administrative judge sitting for the board concerning the exempt status, proper value, assessment or classification of the property.

(b) The judicial review provided in subsection (a) shall consist of a new hearing in the chancery court based upon the administrative record and any additional or supplemental evidence which either party wishes to adduce relevant to any issue. The petition for review may be filed in the chancery court of the county where the disputed assessment was made or in the chancery court of Davidson, Washington, Knox, Hamilton, Madison or Shelby County, whichever county is closest in mileage to the situs of such property. If the situs of the property is in Knox, Hamilton or Shelby County, then the petition for review may alternatively be filed in Davidson County at the election of the petitioner.



§ 67-5-1513 - Record of board actions.

(a) Records of all actions of the state board of equalization and the assessment appeals commission, if such shall have been created by the state board of equalization under § 67-5-1502, shall be prepared and maintained in the office of the executive secretary of the board. Records may be maintained in the form of scanned images, digital recordings, or other data in electronic form.

(b) Such records shall be open to public inspection during regular business hours and shall be preserved for at least ten (10) years.

(c) Any state citizen may request copies of any public records or documents in the possession of the state board of equalization, and such records or documents shall be sent without unreasonable delay by first class mail or, at the request of the citizen, by telecopier to the citizen making such request, and such citizen shall pay to the board the reasonable costs of reproducing and transmitting such copies.



§ 67-5-1514 - Assistance of agents -- Qualifications, registration, disciplinary action, etc.

(a) At, or in connection with, any conference or hearing held pursuant to this part, or pursuant to part 14 of this chapter, taxpayers and assessors of property shall be entitled to the assistance of a qualified agent and of such other persons as they may wish.

(b) At any conference or hearing held pursuant to this part, or with respect to the filing of appeals pursuant to § 67-5-1412, taxpayers and assessors of property may appear in person, by qualified agent, or, in the case of taxpayers, by a member of the taxpayer's immediate family.

(c) (1) The following persons are permitted to act, appear and participate as an agent for the taxpayer:

(A) Attorneys;

(B) With respect to a corporation or other artificial entity, its regular officers, directors or employees;

(C) Where the only issue of an appeal is the valuation of tangible personal property, a certified public accountant; and

(D) Where the primary issue of any complaint, protest or appeal pertains to those grounds as provided in § 67-5-1407, any person who holds a valid registration issued by the board of equalization.

(2) The board of equalization shall, upon receipt of a registration fee of two hundred dollars ($200), register as an agent any person who presents satisfactory evidence that the person has:

(A) Not less than four (4) years of experience in real property appraisal and/or assessment valuation; and

(B) (i) Successfully completed not less than one hundred twenty (120) classroom hours of academic instruction in subjects of which the primary substance relates to property appraisal or assessment of property from a college or university, or from a nationally recognized appraisal or assessment organization approved by the board;

(ii) Passed the examination for Tennessee certified assessor as administered by the board; and

(iii) No person shall be required to meet the additional registration qualifications required by this section if such person has registered or applied for registration prior to June 30, 2002.

(3) The board may, in lieu of the evidence required in subdivision (c)(2), recognize and accept certain professional designations which are awarded by appraisal and/or assessment organizations on the basis of qualifications at least equal to those set forth therein.

(4) The board may charge a reasonable fee, not to exceed fifty dollars ($50.00), for administration of the examination for Tennessee certified assessor to an applicant for registration under this section.

(5) A corporation engaged in the business of evaluation of property may be registered if its principal officer is registered, but only employees of the corporation who are registered shall be permitted to act as agents for taxpayers. The fee for registration and renewal of registration shall be the same as provided for agents in this subsection (c).

(d) Where the primary issue of any complaint, protest or appeal pertains to those grounds as provided in § 67-5-1407, then all conferences or hearings shall be conducted in an informal manner.

(e) (1) An assessor of property may delegate duties to be performed under this chapter to any of the assessor's deputies.

(2) The following persons are permitted to represent the assessor of property in any contested case before the state board of equalization:

(A) Attorneys, including attorneys with the division of property assessments;

(B) With respect to the assessor's office, any person designated as deputy assessor;

(C) Where the only issue of an appeal is the valuation of tangible personal property, a certified public accountant, any person that has contracted with that particular county or assessor of property, or both, to review financial information relative to the subject taxpayer's personal property and the tax on the personal property or any person with a personal property designation from any nationally accredited appraisal organization or assessment organization, or both;

(D) Employees of the division of property assessments where the employees have attained any type of designation by the International Association of Assessing Officers or the Tennessee Certified Assessor's Program; and

(E) Where the primary issue of any complaint, protest or appeal pertains to those grounds as provided in § 67-5-1407, any person who holds a valid registration issued by the board of equalization pursuant to subdivision (c)(2).

(f) (1) The board may reprimand, revoke, or suspend from practice or place on probation or otherwise discipline any agent for any of the acts set forth below:

(A) Procuring or attempting to procure registration pursuant to this part by knowingly making a false statement, submitting false information, or through any form of fraud;

(B) Failing to meet the minimum qualifications established by this section;

(C) Paying money or other valuable consideration, other than as provided for by this section, to any member or employee of the board to procure registration under this section; or

(D) Any act or omission involving dishonesty or fraud that could substantially benefit the registrant or another person or with the intent to substantially injure another person.

(2) The board may adopt additional standards of conduct, if any, regarding all agents when appearing at any conference or hearing pursuant to this section.

(3) There is hereby created within the board a regulatory panel, to consist of six (6) members, each of whom shall serve a two-year term, the members to be selected by the board from among a list of individual agents who are registered with the board and who have been nominated to serve on the panel by individual agents who are registered with the board. The panel may adopt standards of conduct for all agents, which standards then shall be subject to approval by the board. The majority of the panel constitutes a quorum and the affirmative vote of two-thirds (2/3) majority of the panel, or two-thirds (2/3) majority vote of the board upon appeal, is necessary for disciplinary action against any agent.

(4) Upon receipt of a written complaint made against any agent, the executive secretary, if the executive secretary determines that the complaint warrants an investigation, shall notify the agent, and the agent shall file an answer to the complaint with the executive secretary within forty-five (45) days from receipt of notice. Following receipt of the agent's answer to the complaint, the executive secretary shall appoint an administrative judge from the staff of the board who shall investigate the complaint. The administrative judge may dismiss the complaint or determine that a hearing is required. Any such hearing shall be conducted by the panel, and the panel may discipline any agent in any manner provided in this section. Within forty-five (45) days from the date of the panel's disciplinary decision, the disciplined agent may appeal the panel's decision to the board. In the event of such appeal, the members of the board shall conduct a hearing and may confirm or dismiss the panel's disciplinary decision.

(5) (A) All agents' registrations issued by the board under this section shall expire on June 30 of each even-numbered year, and shall be invalid after that date unless renewed. Subject to subsection (h), such registrations may be renewed on or before the expiration date by remitting to the board the biennial registration fee of two hundred dollars ($200).

(B) Subject to subsection (h), an agent's registration may be renewed:

(i) On or before the expiration date, by remitting to the board the biennial registration fee of two hundred dollars ($200);

(ii) Within a period of one (1) year after the expiration date, by remitting to the board the biennial registration fee of two hundred dollars ($200) plus a late renewal fee of fifty dollars ($50.00).

(C) Any person whose registration has lapsed for a period of more than one (1) year must reapply for registration.

(g) Any written solicitation of business, by letter, advertisement, or otherwise, by any person other than an attorney, who qualifies as an agent under this section shall contain, in type large enough to be easily readable, a disclaimer substantially as follows: "Taxpayer agents who are not lawyers may only appear on your behalf before the state board of equalization on matters of classification, assessment, and/or valuation, and may not represent you in a court of law."

(h) The agent regulatory panel may adopt and revise standards for continuing education to be imposed as a condition for renewal of an agent's registration under this section, which standards and revisions shall be subject to approval by the board. The board and panel may approve a continuing education program conducted by its staff, and the board may charge agents attending for credit a fee in an amount sufficient to defray the cost of the program.

(i) All other provisions of this section notwithstanding, this section shall not apply in any manner to the representation of a taxpayer by an attorney.

(j) No provision in this section is intended to require that any person must be an attorney, certified public accountant, agent registered with the board, or otherwise in order to act as an agent for a taxpayer before a county board of equalization.

(k) Application for registration or renewal of registration by a person or a firm not a resident of this state shall constitute appointment of the secretary of state as the applicant's agent upon whom process may be served in any action or proceeding against the applicant arising out of any transaction or operation connected with or incidental to services performed by the applicant while a registrant within this state. Service of process on the secretary of state shall be made in the manner set forth in §§ 20-2-215 and 20-2-216. The board may waive any registration requirement for an applicant who holds a valid registration certificate or license issued by another state that has requirements for licensing or registration of property taxpayer agents that are at least equal to the requirements of this state. An applicant for reciprocity shall apply in the same manner as any other applicant and shall furnish the board with documents and other evidence substantiating the applicant's qualifications as required by the board.



§ 67-5-1515 - Tax freezes for qualified senior citizens. [Enactment contingent on county approval. See the Compiler's Notes.]

(a) As a matter of public function and for the purposes contained only in this section, the county trustee in any county having a population greater than eight hundred ninety thousand (890,000), according to the 2000 federal census or any subsequent federal census, is authorized to own property, enter into leases, and declare any property owned by it exempt from local property taxes.

(b) (1) In any county having a population greater than eight hundred ninety thousand (890,000), according to the 2000 federal census or any subsequent federal census, any citizen who is a property owner and taxpayer, referred to as "applicant", designated in this section may apply to the county trustee of such county for senior citizen assessment status:

(A) If the applicant has reached the age of seventy (70) years and has been a property owner and taxpayer for at least twenty (20) of the immediate past thirty (30) years during which the applicant's major domicile was located within the state; or

(B) If the applicant has reached the age of seventy (70) years and has a combined household annual income of less than twenty-five thousand dollars ($25,000).

(2) Upon receipt of the appropriate application and verification of the facts contained therein, the applicant shall be granted senior citizen assessment status by the county trustee of such county. Such status shall entitle the applicant to the right to transfer title and ownership of the applicant's major domicile to the county trustee of such county for a consideration of one dollar ($1.00). A lease for the domicile at an annual rental of one dollar ($1.00) shall be granted to the applicant along with an option to repurchase the domicile for consideration of one dollar ($1.00). The lease and option period shall extend no longer than twenty (20) years and the option may be exercised at any time during this period. If the applicant does not exercise the option to repurchase and the property is held during the entire term of the lease, the property shall revert to the applicant or the applicant's heirs at the end of the lease term. During the lease and option period, the applicant shall pay to the respective county and, if applicable, the municipality an annual sum in lieu of property taxes in an amount equal to the last full tax year's property taxes due immediately prior to the transfer of ownership to the county trustee of such county.

(c) The county trustee of any county having a population greater than eight hundred ninety thousand (890,000), according to the 2000 federal census or any subsequent federal census, may charge an applicant a one-time fee to offset the administrative costs of this section, and such fee shall be proportionate to the value of the applicant's property as determined by the assessor of property, except that the fee shall not exceed two hundred fifty dollars ($250). No fees may be charged any applicant whose annual household income is less than twenty-five thousand dollars ($25,000).






Part 16 - Periodic Reappraisal and Equalization

§ 67-5-1601 - General provisions -- Administration -- Costs -- Penalty for failure to comply.

(a) (1) Reappraisal shall be accomplished in each county by a continuous six-year cycle comprised of an on-site review or photo of each parcel of real property over a five-year period, or, upon approval of the state board of equalization, by a continuous four-year cycle comprised of an on-site review or photo of each parcel of real property over a three-year period, followed by revaluation of all such property in the year following completion of the review period. Alternatively, if approved by the assessor and adopted by a majority vote of the county legislative body, the reappraisal program may be completed by a continuous five-year cycle comprised of an on-site review or photo of each parcel of real property over a four-year period followed by revaluation of all such property in the year following completion of the review period. The board may consider a plan submitted by an assessor which would have the effect of maintaining real property values at full value as defined by law on a schedule at least as frequent as outlined in this section. In counties which have adopted a four-year or five-year reappraisal cycle, there shall be no updating or indexing of values as there is in counties with a six-year cycle.

(2) In the third year of a six-year reappraisal cycle, there shall be an updating of all real property values if the overall level of appraisal for the jurisdiction is less than ninety percent (90%) of fair market value. If the overall level of appraisal for the jurisdiction is greater than or equal to ninety percent (90%) of fair market value, any subclass of property not having a level of appraisal within ten percent (10%) of the overall level of appraisal for the jurisdiction shall be updated to the overall level of appraisal. Further, any group of property within a subclass not having a level of appraisal within ten percent (10%) of the level of appraisal for that subclass shall be updated to the level of appraisal for that subclass. If land market values of farm property in the county are not updated, land use values for land classified as agricultural, forest and open space pursuant to chapter 5, part 10 of this title will not be updated. When values are updated, the factors or appraisal table changes used to effect the update shall be as determined by the state board of equalization.

(3) The board may approve a reappraisal plan specifying a schedule for on-site review or photo that is different than the standard schedule provided in subdivision (a)(1), but is no longer than five (5) years, whether the frequency of revaluation is four (4), five (5), or six (6) years. The board shall consider a plan submitted by an assessor which would have the effect of maintaining real property values at full value as defined by law on a schedule at least as frequent as outlined in this subsection (a), and if the board finds the plan would achieve this effect, the plan shall be implemented in lieu of indexing. During the review cycle between revaluations, new improvements discovered by on-site review or photo or otherwise shall be valued on the same basis as similar improvements were valued during the last revaluation or otherwise as necessary to achieve equalization of such values, subject to application of periodic value indexes established by the board.

(4) The assessor of property shall maintain a program of real property sales verification in accordance with procedures and rules established by the state board of equalization. The assessor of property shall maintain documentation of the reason for rejection of any sale rejected by the assessor for use in analyzing appraisals.

(5) Photo review of parcels as part of reappraisal is permitted only in compliance with rules adopted by the state board of equalization.

(b) Any city lying in more than one (1) county shall be reappraised under a separate plan of reappraisal on a cycle determined by the board. The reappraisal shall be accomplished under contract with the state division of property assessments unless the city has established an assessment office separate from the county in which it lies.

(c) (1) (A) Subject to funding, the state shall pay a per-parcel grant to local governments to assist in the cost of reappraisal. The grant shall be determined by the division of property assessments and approved by the board. Such funds shall be expended solely for the purpose for which the grant was made.

(B) The state grant for any county in a four-year or five-year reappraisal program shall be limited to the amount, as determined by the division of property assessments, which would have been paid to the county had it remained on a six-year reappraisal program.

(2) In the absence of any agreement between the county and the cities thereof imposing a property tax, local costs of reappraisal of properties within a city shall be paid one half (1/2) by the county and one half (1/2) by the city. Any city paying one half (1/2) of local costs of reappraisal pursuant to this section shall pay those costs directly to the county government with jurisdiction over the property being reappraised, and shall pay those costs during the fiscal year in which the reappraisal is finalized.

(3) The assessor of property shall submit such plans and reports for reappraisal as the board shall require. The board, with the assistance of the division of property assessments, has the power to approve, modify or disapprove any proposed plan submitted by the assessor of property, including the power to specify or approve any proposed computer assisted appraisal system pursuant to minimum standards which the board shall adopt in considering a proposed system. All work is subject to the supervision and approval of the director of property assessments. The division shall supervise and direct all reappraisals and revaluation programs, to the cost of which the state of Tennessee contributes.

(4) Where the on-site review is undertaken by the county assessor of property and the county assessor's staff or a professional firm is employed to carry out this work, the division shall monitor the on-site review conducted by the county or the professional firm.

(d) (1) The assessor of property of each county shall prepare a plan for carrying out the requirements of this section and §§ 67-5-1602 -- 67-5-1604, in the assessor's taxing jurisdiction, such plan to be submitted to the county mayor and the county legislative body for review in such form, manner and time as shall be determined by the board.

(2) At such time as shall be determined by the board, the assessor shall submit the plan and any pertinent resolution of the county legislative body stating its approval or disapproval to the board for the board's approval or other action.

(3) Prior to the execution of any contract for reappraisal, the county legislative body shall make appropriate arrangements to finance such contract.

(e) Whenever the classification or assessed value of property is changed as a result of reappraisal, the property owner shall be entitled to notice of such change as otherwise provided by law at least ten (10) calendar days before the local board of equalization commences its annual session and, in addition, shall be given the opportunity to appear at an informal hearing on a day or days scheduled for such hearings. Written notice of any action taken as a result of such hearings shall be sent at least ten (10) days prior to the county board adjournment.

(f) Upon a finding by the division that the assessor of property or the county is unable or unwilling to comply with the requirements under this part, including submission of any necessary plan of compliance required by the board, the director of the division shall report such finding to the board. The board shall notify the assessor of property and the county mayor of the nature of the noncompliance and shall indicate the action required to correct such noncompliance. Failure on the part of the assessor or the county to comply within forty-five (45) days of such notification shall result in the withholding of any or all of the state grant for reappraisal scheduled to be received by the county according to this part until such deficiency is corrected. If satisfactory action is not taken by the assessor or the county to correct the noncompliance within forty-five (45) days from the date that funds are withheld, the board shall direct the division, and the division shall thereupon be authorized to take such steps as are necessary to ensure compliance with the requirements of this part, and the county found in noncompliance shall reimburse the state for all costs incurred by the state pursuant to this action. If such costs are not reimbursed to the state within ninety (90) days of the date of an invoice for such costs, the state may recover its costs through the deduction of such costs from any state-shared taxes as identified in § 4-31-105, otherwise due the county.

(g) The initial schedule of review and revaluation under this section shall be as determined by the board. The board may specify a four-, five- or six-year cycle for the initial scheduling of review and revaluation under this section; provided, that approval of the county legislative body shall be required to move a mid-cycle updating of values from an existing reappraisal plan, and any revised plan longer than five (5) years shall include a mid-cycle updating of values pursuant to subsection (b).

(h) (1) There shall also be an updating of the localized and nonoperating real property of public utilities in each county, and such shall be accomplished in the same year as other locally assessed properties.

(2) All assessing and updating of operating properties of public utility companies shall be done by the comptroller of the treasury in accordance with part 13 of this chapter.

(3) All expenses for assessing and updating operating properties of public utilities shall be paid by the comptroller of the treasury.

(i) As part of any reappraisal program conducted pursuant to this part, the assessor of property of each county shall identify all cemeteries having historic value as determined by the county historian and the cemetery advisory committee. Every cemetery having one (1) or more tombstones shall be indicated on the tax maps by an appropriate symbol prescribed by the state board of equalization. Any cemetery which is not less than one fourth (1/4) of an acre shall be identified as a separate parcel and contain the appropriate symbol.



§ 67-5-1602 - Repayment of reappraisal loans.

(a) (1) Upon request by any city or county having an unpaid balance on a loan previously made from state funds for a prior reappraisal program, the remaining unpaid balance on the prior reappraisal loan shall be added to any new loan made from state funds to a city or county to finance a new reappraisal program, and repayment will follow the repayment schedule of the new reappraisal program.

(2) The remaining unpaid balance on the prior reappraisal loan shall be repaid at the same rate of interest as provided for in the original note.

(b) (1) Any new loan to any county or city shall be repayable to the state in five (5) annual installments with interest at an annual rate of six percent (6%).

(2) The first payment shall be due one (1) year from the date the reappraisal program is completed and approved by the director of the division of property assessments.

(c) In the event of a default by a county or city in the repayment of loans provided by the state, the director of the division of property assessments shall notify the commissioner of finance and administration of the default and the amount thereof; whereupon, the commissioner shall pay over to the state out of any revenue due the general fund of the defaulting county sums to pay the amount in arrears.



§ 67-5-1603 - Equalization of assessments based on reappraisals.

(a) (1) After a reappraisal program has been completed and approved by the director of property assessments, the value so determined shall be used as the basis of assessments and taxation for property that has been reappraised.

(2) The local assessor of property and county boards of equalization may adjust individual assessments in accordance with other facts and information relevant to the proper assessment of the property.

(3) No such changed assessments for individual taxpayers shall result in inequality or destroy the uniformity of assessment intended to be achieved by the reappraisal program.

(b) In the event the assessor shall fail to equalize on the basis of the completed reappraisal program, together with other proper considerations in individual cases, it shall become the duty of the county board of equalization immediately to do so in order that equality and uniformity of assessment may be achieved.

(c) (1) It is the duty of the state board of equalization to determine whether standards set by it have been met in each county reappraisal program, and whether such reappraisal program, when completed, has been adopted and used as the basis of the new assessments in such county.

(2) In the event such reappraisals have not been made the basis of the new assessments in the county, in accordance with §§ 67-5-1601 -- 67-5-1604, it is the duty of the state board to direct and order that there be an equalization in such county based upon such reappraisal program and other proper considerations brought to the attention of the board, and the state board in such cases shall make the necessary adjustments in the amount of individual assessments on the roll and issue other appropriate orders as may be necessary to accomplish the purpose and mandate of §§ 67-5-1601 -- 67-5-1604.

(d) In a year of reappraisal, if the number of foreclosures is of a significant number in any area or neighborhood, the assessor of property may recognize the effects of the foreclosures on the values of other properties located within the affected area or neighborhood.



§ 67-5-1604 - Appraisal ratio studies.

(a) The division of property assessments shall conduct appraisal ratio studies in all counties of the state in such manner and at such time as shall be determined by the state board of equalization.

(b) The purpose of these studies shall be to assist the board through the division of property assessments to effect the assessment of all property throughout the state in accordance with the constitution and laws of Tennessee.

(c) Based upon these studies and other pertinent information which may be available, the division of property assessments, with approval of the state board of equalization, shall develop a plan and proceed to carry out the reappraisal and equalization programs in each county of the state.



§ 67-5-1605 - Periodic appraisal ratio studies required.

(a) The state board of equalization has the responsibility to determine whether or not property within each county of the state has been valued and assessed in accordance with the constitution and laws of Tennessee.

(b) (1) In order to assist the board in its determination, the division of property assessments shall conduct appraisal ratio studies in all counties of the state at least every two (2) years unless otherwise determined by the board.

(2) Such studies shall determine applicable ratios by dividing the appraised values of property as shown on the official assessment records by the qualified selling prices of such properties.

(3) If a sufficient number of qualified sales do not exist for a subclass of property in a jurisdiction, appraisals of representative properties in that subclass may be used to supplement any existing sales in determining the ratios required by this section and § 67-5-1606.

(4) These appraisal ratio studies and any other pertinent information which may be available shall be used by the board to determine whether or not the property in each county has been assessed by the assessor of property as required by the constitution and laws of the state.

(5) Indexes to be used for revaluation shall be developed separately for each subclass of property based upon acceptable sales or appraisal data of representative properties in the subclass, or upon other relevant data. Multiple indexes within a subclass shall be developed as appropriate to recognize differential rates of change in values of property based on location, type of use, or other appropriate basis. A minimum sample size of one hundred (100) acceptable sales shall be used if available, otherwise all acceptable sales shall be used.

(c) In the event that it is determined by the board that the property in any county has not been valued and assessed in accordance with the constitution and laws of Tennessee, it shall notify the assessor of property of such county regarding such steps as may be necessary to be taken by the assessor to bring the values and assessments of property in the assessor's taxing jurisdiction in compliance with the laws of the state.



§ 67-5-1606 - Annual overall ratio of appraisal -- Ratios for classifications -- Public utility property.

(a) Based upon the appraisal ratio studies and other pertinent information, the state board of equalization shall annually determine the overall ratio of appraisal for property in each county of the state.

(b) In addition, the board may also determine ratios for the respective classifications of property for each county.

(c) The state board of equalization shall each year certify to the comptroller of the treasury appraisal levels, as are determined by the board for each county, to be used by the commission for purposes of computing the assessments of public utility properties.



§ 67-5-1608 - When penalty and interest attach.

In the event that in the year a reappraisal program is completed, the values established in such reappraisal program are turned over to the county after October 1 of such year, no penalty and interest shall be added until five (5) months following the tax roll completion date as evidenced by written notification from the assessor of property to the trustee, specifically stating the date the tax roll was delivered to the trustee.



§ 67-5-1609 - Untimely completion of program -- Notice -- Extension of reappraisal.

Upon a determination by the county mayor that a reappraisal program may not be completed timely whereby notices of reappraised values will be mailed to taxpayers prior to July 1 of the tax year scheduled for completion, the county mayor shall notify in writing the executive secretary to the state board of equalization of the possibility that the program may not be completed timely and the reasons therefor, no later than the preceding December 1. The state board of equalization shall then evaluate the program to determine whether an extension of time to complete the reappraisal program is justified, and shall notify the county mayor accordingly. Unless the board has given notice to the county mayor no later than February 1 of the tax year scheduled for completion that the program is to be completed and the reappraised values used for that tax year, the county governing body may act to extend the reappraisal until the next tax year; provided, that all values will be updated to January 1 next following, with all costs of such updating being borne directly and exclusively by the county and cities, if the reappraisal program is conducted by the county, the state of Tennessee, if the reappraisal program is conducted by the state, or in accordance with a binding agreement between the county and the private contractor, if the reappraisal program has been contracted to a non-government entity.






Part 17 - Certified Tax Rate

§ 67-5-1701 - General provisions.

(a) (1) Upon a general reappraisal of property as determined by the state board of equalization, the county assessor of property shall certify to the governing bodies of the county and of each municipality within the county the total assessed value of taxable property within the jurisdiction of each governing body.

(2) The assessor shall also furnish each governing body an estimate of the total assessed value of all new construction and improvements not included on the previous assessment roll and the assessed value of deletions from the previous assessment roll.

(3) Exclusive of such new construction, improvements and deletions, each governing body, in the event of a general reappraisal as determined by the state board, shall determine and certify a tax rate which will provide the same ad valorem revenue for that jurisdiction as was levied during the previous year.

(4) For the purpose of calculating the certified rate, the governing body shall use the taxable value appearing on the roll exclusive of taxable value of properties appearing for the first time on the assessment roll.

(5) In calculating the certified tax rate, the governing body of the county or municipality may adjust the calculation, according to a method approved by the state board of equalization, to reflect extraordinary assessment changes anticipated from appeals to the state or local boards of equalization. The state board of equalization shall order recapture of an excessive adjustment in the following year if the certified tax rate is found to have been overstated due to overestimation of the appeals adjustment, and in these cases the jurisdiction may exceed the recapture rate only after public hearing.

(b) (1) The state board is authorized to establish policies providing a procedure or formula for calculating the certified tax rate.

(2) Prior to final determination of the certified tax rate by the governing body, a proposed certified tax rate, including the calculations used to compute the proposed certified tax rate, shall be submitted to the executive secretary of the state board for review in accordance with policies established by the board.

(3) The executive secretary shall immediately acknowledge receipt in writing of the proposed certified tax rate and supporting calculations.

(4) The executive secretary may report to the governing body the results of such review.

(5) After receiving the report of the executive secretary or after fifteen (15) days from the date the proposed certified tax rate and supporting calculations are received by the executive secretary, whichever occurs first, the governing body shall finally determine the proposed certified tax rate, which may be adjusted in accordance with the report, if any, of the executive secretary, as the certified tax rate.

(c) This part shall be applicable upon the application of a current value index or other plan approved by the state board for general updating of real property values.



§ 67-5-1702 - Levy in excess of certified rate.

No tax rate in excess of the certified tax rate as provided for in § 67-5-1701 shall be levied by the governing body of any county or of any municipality until a resolution or ordinance has been approved by the governing body according to the following procedure:

(1) The governing body shall advertise its intent to exceed the certified tax rate in a newspaper of general circulation in the county, and the chief executive officer of the county or municipality, as appropriate, shall within thirty (30) days after publication furnish to the state board of equalization an affidavit of publication; and

(2) The governing body, after public hearing, may adopt a resolution or ordinance levying a tax rate in excess of the certified tax rate.



§ 67-5-1703 - Notification of change in assessment rolls -- Adoption of increased tax rate due to reduction in assessment rolls.

(a) The resolution or ordinance approved in the manner provided in § 67-5-1702 shall be forwarded to the county board of equalization and the state board of equalization.

(b) The county board or the state board, as appropriate, shall notify each taxing authority of any change in the assessment roll which results from action by either board.

(c) An increase in the tax rate above that certified or adopted by resolution or ordinance of the governing body, which is required solely by a reduction of the assessment roll by the state or county boards, may be adopted without further notice.

(d) A levy of tax found to be based on an erroneous calculation may be revised prior to tax billing on certification of a revised calculation by the state board of equalization accepted by act or resolution of the governing body of the affected taxing authority without further notice. If the error is certified after tax billing, the revised rate will take effect as of the next general ad valorem levy by the governing body of the affected taxing authority.



§ 67-5-1704 - Special school districts.

(a) (1) Notwithstanding the provisions of the general law or a private act to the contrary which creates a special school district, upon a general reappraisal of property as determined by the state board of equalization, the tax rate as established in any such general law or private act shall be adjusted to provide the same ad valorem revenue for such special school district as was levied during the previous year prior to such general reappraisal.

(2) The county assessor of property shall certify to the appropriate county trustee the total assessed value of taxable property within the jurisdiction of the special school district.

(3) The assessor shall also furnish such county trustee an estimate of the total assessed value of all new construction and improvements not included on the previous assessment roll and the assessed value of deletions from the previous assessment roll.

(4) Exclusive of such new construction, improvements and deletions, the county trustee, in the event of a general reappraisal as determined by the state board of equalization, shall determine and certify the adjusted tax rate pursuant to this section.

(5) For the purpose of calculating the adjusted rate, the county trustee shall use the taxable value appearing on the roll exclusive of taxable value of properties appearing for the first time on the assessment roll.

(6) The procedure or formula for calculating the certified adjusted tax rate shall be in accordance with policies as established by the state board of equalization pursuant to § 67-5-1701(b). A levy of tax found to be based on an erroneous calculation may be revised prior to tax billing on certification of a revised calculation by the state board of equalization accepted by act or resolution of the board of education of the special school district without further notice. If the error is certified after tax billing, the revised rate shall take effect as of the next general ad valorem levy for the special school district.

(b) The county trustee shall certify such adjusted tax rate to the school board of the special school district within a reasonable time following the general reappraisal, and in addition, shall post such adjusted tax rate at each school within the special school district, at the appropriate courthouse, and at one (1) other public building within the appropriate county.

(c) If additional revenue is required in a special school district following such general reappraisal and the adjustment to the tax rate under this section, the general assembly shall by general law or private act set the tax rate for such special school district at a level to generate the ad valorem revenue necessary for such special school district. Before the board of education of the special school district requests legislation to exceed the certified rate as determined in this section, it shall first publish notice of its intent to exceed the certified rate in the manner required of cities and counties pursuant to § 67-5-1702.



§ 67-5-1705 - Extended reappraisal programs -- Applicability of part.

In the event of extension of completion of a reappraisal program as provided in part 16 of this chapter, this part shall apply only for the year in which the approved program is completed.






Part 18 - Collection

§ 67-5-1801 - Collector -- Place of payment -- Collection agent -- Evidence of taxes -- Deposits -- Subrogation -- Electronic funds transfers.

(a) The county trustee shall act as collector of all county property taxes and of all municipal property taxes when the municipality does not collect its own taxes. A municipality that certifies its delinquent tax list to the trustee or delinquent tax attorney may authorize the county officers, including the court clerk at a delinquent tax sale and the committee established in § 67-5-2507(b), to do all things authorized under this chapter with respect to the collection of delinquent municipal taxes, including the ability to convey any interest of the municipality in the property sold.

(b) These taxes shall be paid to the trustee at the trustee's office at the county seat or at such other place or places as the trustee may designate. A trustee is authorized to adopt a policy of not accepting current county real property taxes due when delinquent real property taxes are owing; provided, that this prohibition shall not apply when the obligor of one (1) or more of the prior year's taxes is in bankruptcy or there is a dispute as to the responsibility for such taxes.

(c) (1) The county trustee may designate a bank and/or the branches that are located within the county to act as a collection agent for the trustee and accept the deposit of county and municipal property taxes. The county trustee shall establish an account with the bank for such purpose, which shall be restricted to the deposit of county and municipal property taxes.

(2) The taxpayer shall be required to furnish to the bank evidence of the property taxes that are due and payable and in no case shall such taxes be accepted by the bank when such taxes are delinquent. The bank shall use a deposit form for deposit of property taxes, which shall contain the following language: "In accepting deposits of taxpayers, the bank is acting as an agent for the trustee." The taxpayer will be provided a copy of the deposit form at the time of the deposit. The bank shall provide to the trustee on a daily basis such evidence of the taxes deposited into the account and a copy of the deposit forms.

(3) The county trustee shall determine whether the correct amount of property taxes was deposited into the account and whether interest and penalty are due on such property before issuance of the tax receipt to the taxpayer.

(4) The taxpayer making a payment of property taxes in such manner shall not be relieved of penalty and interest upon failure of the bank to provide evidence of the deposit of such taxes prior to the due date.

(d) When any person pays property taxes that are the legal obligation of a third party by mistake, inadvertence or otherwise, the person making the payment is subrogated to the rights of the government to which the property taxes are paid, against the person whose property taxes were paid. However, at any judicial sale of such property, the clerk shall not enter a bid as provided in § 67-5-2506, or any other provision of law, on behalf of any government entity.

(e) (1) Any county trustee may accept partial payments of property taxes.

(2) Prior to any county trustee accepting partial payment of property taxes, the county trustee shall file a plan with the comptroller of the treasury. The plan shall indicate that the county trustee's office has the accounting system technology to implement a program for partial payment of property taxes. The plan shall also indicate whether such a program will be implemented within the existing operating resources of the office or indicate prior approval of the county legislative body if additional operating resources are needed. This subdivision (e)(2) does not apply to any county which has implemented a partial payment program prior to April 19, 1995.

(3) A county trustee may accept taxes paid by electronic funds transfer, including, but not limited to, bank customer preauthorized payments, wire transfers or ACH credits. If the entire amount of taxes due is not paid prior to the delinquency date for such taxes, the entire property shall be subject to the tax lien and enforcement by a tax sale or other legally authorized procedures. Unless partial payment is made by electronic transfer of funds, if the county trustee accepts partial payment within ten (10) days of the delinquency date, or at any time following such delinquency date, then prior to accepting such payment the county trustee must inform the taxpayer of the delinquency date and must advise such taxpayer that the property may be subjected to tax lien and enforcement by tax sale or other legally authorized procedures.

(4) Direct bank transfers and partial payments are subject to the following guidelines:

(A) Vouchers issued pursuant to the tax relief program shall be used as all or a portion of the final payment;

(B) A receipt shall be issued to the taxpayer for any partial payment of taxes. The receipt shall state that:

(i) The payment is a partial payment of property taxes;

(ii) The balance owing on such taxes that must be paid prior to the delinquency date; and

(iii) A failure to pay the entire amount of the taxes prior to the delinquency date subjects any unpaid taxes to the penalties and interest applicable to delinquent taxes and subjects the entire property on which there is a lien for taxes to a tax sale. The final partial payment shall show that a zero (0) balance is owing or shall state that the taxes are paid in full. Receipts shall also be sent to the taxpayer for payments made by direct bank transfer of funds; and

(C) In any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, the trustee may set a minimum requirement of no more than the lesser of fifteen percent (15%) or twenty-five dollars ($25.00) for any partial payment.



§ 67-5-1803 - Late billing in certain counties.

(a) The county trustee of any county of this state where the billing could not be made on personalty tax prior to the delinquent date of tax is authorized and empowered to waive any delinquent interest and penalty on tax for a period of ninety (90) days from the billing date; provided, that, should this tax not be paid within the ninety-day grace period provided in this subsection (a), the tax reverts to a delinquent status and delinquent interest and penalty accrue as prescribed under former § 67-1-801(b) [repealed].

(b) This section shall apply only to counties having a population of at least two hundred thousand (200,000) or more, according to the 1970 federal census or any subsequent federal census; provided, that this section does not apply to any county having a metropolitan form of government.



§ 67-5-1804 - Discount for early payment.

(a) The governing body of any municipality or county may provide by appropriate ordinance or resolution enacted or adopted in connection with the levy of ad valorem real property taxes for any year for a discount of two percent (2%) of the ad valorem real property tax currently due, if such taxes are paid within thirty (30) days of the date on which such taxes are payable under § 67-1-701(a) and/or a discount of one percent (1%), if paid after more than thirty (30) but less than sixty (60) days after the date such taxes are payable under § 67-1-701(a); provided, that such discount shall apply only to the taxes paid by the taxpayer during the discount period for any taxpayer making a partial payment as authorized by law or for any taxpayer receiving tax relief under part 7 of this chapter.

(b) Notwithstanding the provisions of this section, in any county included in chapter 550, §§ 8 -- 21 of the Public Acts of 1989, or in any county that by private act adopts similar provisions to those contained in such provisions of that act, if a county or municipality in such county has adopted a discount for early payment as provided in this section, pursuant to § 67-1-701, and the trustee accepts property taxes prior to the first monday in October, the discount applicable to payments during October shall be applicable to tax payments made prior to the first Monday in October.

(c) As an alternative to the discount provided for in subsection (a), in accordance with § 67-1-702, giving the county trustee the authority to collect taxes at any time after July 10, prior to the first Monday in October established by § 67-1-701, the governing body of any municipality or county may provide by appropriate ordinance or resolution for a discount of three percent (3%) of the ad valorem real property tax to become due the first Monday in October, if such taxes are paid by the end of July; two percent (2%), if paid by the end of August; and one percent (1%), if paid by the end of September. The trustee may accept such early payments, in the trustee's discretion, based upon the trustee's capacity to effectively account for such payments. Nothing herein shall prevent any governing body from rescinding the adoption of such discounts at any time.

(d) Nothing in this section shall be deemed to require early payment by any mortgagee, mortgage servicer, or escrow account holder; nor shall any mortgagee, mortgage servicer, or escrow account holder be required to notify any mortgagor or other party with respect to the availability of any such discounts.



§ 67-5-1805 - Payment by part owner.

(a) Any person claiming or owning an undivided interest or part in any property or any specific portion of any property assessed to another shall receive a receipt in full for the person's taxes on paying such portion of the taxes as the person claims of the property or such proportion of the taxes as the person's quantity of the property bears to the whole quantity taxed.

(b) Before issuing a receipt in full on any specific portion of such property, the trustee or other collecting official shall be personally satisfied that the value placed on each portion is a correct relative valuation, either by agreement of the parties in interest or the certificate of the assessor that the trustee or other collecting official has properly fixed the valuation of the portion. This subsection (b) shall apply to all taxes, interest, penalties, and costs that have or may become a lien on any property in the hands of the trustee or other collecting official or of the clerk of court for redemption from any tax sale.

(c) This section shall apply to a secured party only for the purpose of determining the amount of its payment or liability pursuant to § 67-5-2003(h), which shall be as follows:

(1) The personal property taxes to be withheld and paid by a secured party pursuant to § 67-5-2003(h) shall be determined by the valuation of only such personal property that the secured party has sold pursuant to title 47, chapter 9, and the tax rate or tax rates applicable to the owner of such personal property;

(2) The assessor will determine valuation of such personal property based on its cost to the owner less applicable depreciation pursuant to § 67-5-903. In determining cost to the owner, the assessor shall consider relevant a statement tendered by the secured party that specifies the following: the manufacturer, model, and serial number of the personal property sold, the known or estimated purchase price and year of the owner's purchase of such property, and known or estimated taxes and installation charges. The assessor may also consider such additional information as may be available. A secured party may dispute whether valuation has been correctly determined pursuant to this section by direct appeal to the state board of equalization in the manner provided in § 67-1-1005;

(3) The secured party's payment or liability under § 67-5-2003(h) shall be limited to no more than four (4) tax years, none of which shall be a tax year in which the owner did not own such property on January 1;

(4) In regard to specific personal property and in regard to a specific tax year:

(A) A satisfaction and release of the secured party of any and all liability pursuant to § 67-5-2003(h), and a release of all personal property tax liens, regardless of jurisdiction or taxing authority, shall automatically go into effect upon any of the following:

(i) Payment of all outstanding county and municipal taxes, penalty, and interest pursuant to § 67-5-2003(h), as apportioned, in either the county of the owner's domicile or the county in which the personal property came into the possession of the secured party, for which payment the secured party shall also receive a receipt in full;

(ii) The secured party's receipt of a writing stating or indicating that as of the calendar year of the sale referred to in § 67-5-2003(h), the owner appears on the tax rolls of either the county of the owner's domicile or the county in which the personal property came into the possession of the secured party and does not owe personal property taxes to such county or to a municipality located within such county; or

(iii) The secured party's receipt of a writing stating or indicating that as of the calendar year of the sale referred to in § 67-5-2003(h), the owner does not appear on the personal property tax rolls in both the county of the owner's domicile and also the county in which the personal property came into the possession of the secured party;

(B) In regard to any county or municipality, the "writing" described in this subdivision (c)(4) means one (1) or more recorded communications including, but not limited to, the following:

(i) A communication from a collecting official or assessor of such county or municipality delivered either in tangible form such as via hand delivery, United States mail, or courier, or delivered electronically such as via e-mail or facsimile;

(ii) The recorded results of a search of a publicly available database into which such county or municipality enters or submits outstanding personal property tax liability; or

(iii) In the event a secured party sends a written request for information to a collecting official or assessor via U.S. certified mail return receipt requested, and such collecting official or assessor does not send the requested information within fifteen (15) days of the secured party's request, the signed return receipt from such collecting official or assessor, which shall be deemed to contain the content required by subdivision (c)(4)(A)(ii), in the case of an assessor, or subdivision (c)(4)(A)(iii), in the case of a trustee or other collecting official;

(C) The comptroller of the treasury may prescribe a form for the use of a secured party in requesting a writing under this subdivision (c)(4);

(D) A secured party may not request a writing from an assessor within a county without first receiving a writing from the trustee of such county;

(E) No satisfaction or release as provided in this subdivision (c)(4) shall require payment to or a writing from a municipality located in a county in which the county trustee does not identify the owner as being on the personal property tax rolls of such county or in which the county assessor does not identify the owner as being on the personal property tax rolls of such municipality;

(5) For purposes of this subsection (c), "owner" shall mean the "individual, partnership, joint venture, corporation or other legal entity" referred to in § 67-5-2003(h);

(6) The application of this section to a secured party, and the mechanisms described in this section, shall be construed as remedial legislation designed to clarify and bring uniformity to existing law regarding the procedure of the apportionment and collection of taxes pursuant to § 67-5-2003(h).



§ 67-5-1806 - Bar to collection after ten years.

(a) All taxes assessed against real and personal property in this state shall be barred, discharged and uncollectible after the lapse of ten (10) years from April 1 of the year following the year in which such taxes become delinquent, whether suit be brought within that time or not to collect the taxes, and whether this section be pleaded in bar of such collection or not, unless the property in question be struck off and sold within such period of ten (10) years.

(b) The bar against collection provided in subsection (a) shall be tolled:

(1) As to taxes at issue in an administrative appeal before the state board of equalization, from the date of filing the appeal through issuance of the final assessment certificate and during the pendency of any judicial review thereof;

(2) During the pendency of any appeal of an action to collect or enforce a lien for unpaid taxes;

(3) During the pendency of any recovery action under chapter 1, part 9 of this title;

(4) During the pendency of any suit to invalidate a tax sale; or

(5) During the pendency of any bankruptcy or receivership proceedings affecting the taxing entity's collection rights or the term of any payment plan ordered in such proceedings.



§ 67-5-1807 - Quarterly installments.

(a) (1) Notwithstanding any provisions of the general law or any private act to the contrary, the county trustee is authorized and empowered to permit any retired person over sixty-five (65) years of age and living on a fixed income, to pay in quarterly installments any real estate tax assessed and levied on real estate situated within the county and used as a primary residence of such person. The county trustee shall prescribe the terms and conditions under which quarterly payments can be made, the date on which quarterly payments of such tax shall be due and payable, fix the manner of payment, the official receipt to be given to the taxpayer, and do all other things necessary to enable and expedite the payment of the tax in quarterly installments.

(2) Subdivision (a)(1) applies to any county having a population of greater than seven hundred seventy thousand (770,000), according to the 1980 federal census or any subsequent federal census, and to any county having a population of not less than three hundred thirty-five thousand (335,000) nor more than three hundred thirty-six thousand (336,000), according to the 1990 federal census or any subsequent federal census.

(b) (1) Notwithstanding any provision of general law or any private act to the contrary, in any county having a population of not less than nineteen thousand two hundred (19,200) nor more than nineteen thousand three hundred (19,300), according to the 1980 federal census or any subsequent federal census, the county trustee shall permit any person to pay in quarterly installments any real estate tax assessed and levied on real estate situated within the county and used as a primary residence of such person. The county trustee shall prescribe the terms and conditions under which quarterly payments can be made, the date on which quarterly payments of such tax shall be due and payable, fix the manner of payment, the official receipt to be given to the taxpayer, and do all other things necessary to enable and expedite the payment of the tax in quarterly installments.

(2) This subsection (b) shall have no effect, unless approved by a two-thirds (2/3) vote of the county legislative body of any county to which it may apply. Its approval or nonapproval shall be proclaimed by the presiding officer of the county legislative body and certified by such officer to the secretary of state.

(c) Notwithstanding any provisions of the general law or any private act to the contrary, the county trustee of any county having a population of not less than two hundred eighty-five thousand (285,000) nor more than two hundred eighty-six thousand (286,000), according to the 1990 federal census or any subsequent federal census, shall permit any retired person over sixty-five (65) years of age and living on a fixed income, to pay in quarterly installments any real estate tax assessed and levied on real estate situated within the county and used as a primary residence of such person. The county trustee shall prescribe the terms and conditions under which quarterly payments can be made, the date on which quarterly payments of such tax shall be due and payable, fix the manner of payment, the official receipt to be given to the taxpayer, and do all other things necessary to enable and expedite the payment of the tax in quarterly installments.



§ 67-5-1808 - Partial payment of property taxes.

(a) Notwithstanding any general law or any private act to the contrary, the county trustee may accept partial payments of property taxes, including, but not limited to, payment by electronic transfers, bank customer preauthorized payments, wire transfers or ACH credits, for the current tax year prior to the date the tax rate is established for the current tax year. Any partial payment of property taxes for the current tax year that is received before the later of July 1 or the date the property tax rate for the current year is established shall be held in a designated revenue account established to hold undistributed taxes and then transferred to the revenue account established for the current year's taxes after the later of July 1 or the date the property tax rate for the current year is adopted by the county legislative body.

(b) Prior to any county trustee accepting partial payment of property taxes in accordance with this section, the county trustee shall file a plan with the comptroller of the treasury at least thirty (30) days prior to the acceptance of the payments. The comptroller of the treasury must acknowledge the receipt of the plan and provide written comments regarding the plan to the trustee prior to implementation. The plan should contain the following:

(1) A description of the accounting system technology or manual processes to be used to record partial payments of property taxes for the current tax year prior to the date the tax rate is established;

(2) A statement indicating whether such a process of collecting property taxes will be implemented within the existing operating resources of the office or an indication of prior approval by the county legislative body if accounting system upgrades or additional operating resources are needed; and

(3) Documentation of the internal controls that will ensure all property tax payments are being recorded and accounted for as required by law.

(c) (1) The delinquent date for property taxes and penalties and interest applicable to delinquent property taxes shall not be affected by application of a partial payment system established in such county.

(2) Penalties and interest shall apply only to the amount of delinquent property taxes remaining due as of the date property taxes become delinquent.

(d) If a partial payment of property taxes is accepted, such partial payment does not release the tax lien on the property upon which the taxes were assessed.

(e) This section shall become effective upon the adoption of a resolution by two-thirds (2/3) vote of the county legislative body of any county to which it may apply. The presiding officer of the county legislative body shall certify a copy of the resolution to the secretary of state.



§ 67-5-1809 - Refund of property taxes after final action.

When a county has been ordered to make a refund of property taxes pursuant to final action of a court or the state board of equalization or assessment appeals commission, no specific appropriation is required to authorize the county trustee to make the refund. The trustee may make the ordered refund and any interest owing the taxpayer as otherwise provided from any taxes collected for the year or years to which the refund relates prior to the allocation to the various county funds. If the trustee does not have funds collected from the year to which the refund relates, the trustee may make the refund and pay any interest owing the taxpayer from current collections prior to the allocation of revenue to the various county funds. Where a refund plus accrued interest exceeds one percent (1%) of all property taxes levied for the year in which the refund is due, the trustee may defer the refund for a period of up to three (3) years in equal annual installments, and the deferred amounts shall accrue interest in the manner otherwise provided by law.






Part 19 - Accounting and Settlement

§ 67-5-1901 - Trustee's bond.

(a) The trustee shall, before the county clerk or county mayor, at the time of executing bonds, take and subscribe the following oath, in addition to the oath now prescribed by law, viz.:

I do solemnly swear that I will faithfully collect and account for all taxes for my county, or cause the same to be done, according to law, and that I will use all lawful means in my power to find out and assess such property as may not have been assessed for taxation in my county, and return a list of the same on settlement.

(b) The trustee shall be bonded in accordance with § 8-11-103.



§ 67-5-1902 - Monthly settlement and annual statement.

(a) On or before the tenth day in each month, the trustee shall report to and make settlement for all taxes collected during the preceding month, with the county mayor and with the financial agent or treasurer of each municipality, and pay over to the same the amounts shown by the respective settlements to be due each.

(b) (1) The trustee shall make a full and complete financial report on or before the first Monday in September, for the year ended June 30, of the condition of such trustee's office. This annual financial report shall be filed with the county mayor and with the county clerk who shall provide a copy of this report to each member of the county legislative body on or before the next meeting of the county legislative body. This shall be the same report as required pursuant to § 5-8-505.

(2) The trustee shall not be allowed any commission when the trustee fails to make such filing, and in the event commissions are allowed when the filing is not made, any citizen and taxpayer of the county may bring suit against the trustee and the trustee's bondspersons and recover for the use of the state and county all commissions thus illegally paid or allowed. The trustee shall not forfeit and lose the trustee's commission, and commission shall not be recovered from the trustee when allowed or paid, unless it shall appear that the trustee failed or refused to make the filing, willfully with full knowledge of the purport of this part, for the purpose of defrauding the state, county or municipality.

(3) It is the duty of the county mayor to submit a copy of this settlement, showing all debits and credits, to the county legislative body at the following term for inspection, which shall be entered upon the minutes of the county legislative body.



§ 67-5-1903 - Annual report of delinquent and insolvent taxpayers.

(a) (1) Annually, at the July meeting of the county legislative body, the trustee shall present a report to the county legislative body of all delinquent taxpayers and double assessments in the county. This report shall be verified by affidavit of the trustee and filed with the county clerk.

(2) The report shall be spread upon the minutes of the county legislative body and municipality, respectively.

(b) (1) The county legislative body shall proceed to examine the report, and shall allow the trustee a credit for such taxes so reported insolvent or delinquent and for double assessments, as it may be satisfied remain uncollected without the default of the trustee, and no more.

(2) The county legislative body shall not allow the trustee a credit for any item on the report, even though duly sworn to by the trustee, if, after examining each credit, the county legislative body has knowledge or information showing the item to be inaccurate.

(c) A list of such allowances shall be made out and certified by the county clerk and transmitted to the proper authorities of the state, county and municipality, respectively.

(d) All of the items for which the county legislative body shall not allow a credit shall be charged against the trustee; and, notwithstanding the county legislative body may have allowed the trustee credits, such acts shall not operate as an estoppel in the event that it should afterwards appear that such credit was improperly allowed; provided, that no such items for which the county legislative body shall have allowed credit shall be charged against or collected from any surety on the bond of any such trustee.



§ 67-5-1904 - Credits to trustee on settlement with state.

(a) On the trustee's final settlement with the commissioner of revenue, as provided in former § 67-5-1902(b)(3) [repealed], the trustee is entitled to credits as follows:

(1) For the compensation allowable to the trustee under § 8-11-110;

(2) For all sums by the trustee paid into the state treasury, for which the trustee produces and files with the commissioner the state treasurer's duplicate receipt;

(3) For the amount of insolvencies or deficiencies of payment of taxes;

(4) For the taxes of a preceding year released by the county legislative body, because not collected on account of insolvencies, removals of taxpayers, or the improper taxation of property; and

(5) For the taxes on all lands and town lots reported by the trustee as sold and struck off to the state for the nonpayment of the taxes due thereon.

(b) The evidence upon which the credits specified in subdivisions (a)(3) and (4) shall be allowed shall be a copy of the order of the county legislative body making the allowance, certified by the clerk under the seal of the county legislative body.

(c) (1) No such order shall be made until the collector exhibits to the county legislative body, and files in the office of the clerk, a list of the insolvencies or nonpayments, verified by the collector's affidavit, written on the list and sworn to before the county legislative body, stating that the list is just and true to the best of the collector's knowledge; that it fully sets forth the name of each delinquent in the collector's county; the amount of taxes the delinquent owes; the nature and kind of taxables on which the amount is due; the year for which it accrued; that the collector has used all legal ways and means in the collector's power to collect the taxes contained in the list, from the time the collector received the tax list from the clerk; and that the collector could not find any property out of which to collect the taxes.

(2) Whereupon, the county legislative body shall order the clerk to certify to the commissioner and county mayor a copy of the list, and that they have allowed the collector a credit for the amount exhibited in the list, or such part thereof as the county legislative body shall deem reasonable and just, plainly distinguishing the year for which the credit was allowed.

(d) The evidence upon which the credit specified in subdivision (a)(5) shall be allowed shall be a copy of the collector's report, certified by the clerk under the seal of the county legislative body.



§ 67-5-1905 - Credits to trustee on settlement with county.

The trustee, on settlement of the trustee's accounts with the county mayor, shall be entitled to the following credits:

(1) For the trustee's commissions; and

(2) For all legal disbursements.






Part 20 - Delinquent Taxes

§ 67-5-2001 - Deputies collect delinquent taxes.

(a) (1) After taxes become delinquent, the county trustee shall have power to appoint such deputies as may be necessary for the collection of the taxes, and in such cases the county trustee shall furnish the deputy with a list of the delinquent taxpayers, with the description of the property assessed against each and the amount of taxes due from each.

(2) In cases involving delinquent taxes assessed against real property, such list shall identify the current owner of such property and the owner's last known mailing address, if such owner can easily be identified and, in those cases, shall not identify any former owners.

(3) Nothing in this subsection (a) shall be construed as in any manner affecting the liability of the current owner or any former owner.

(4) The county trustee shall receive no compensation for making out the delinquent lists for the officers as provided.

(b) The official bond of the county trustee shall be liable and be held to cover the official acts of such deputy trustees, constables and deputy sheriffs, to whom delinquent tax lists may be furnished by the county trustee, but the county trustee shall have the power and authority, before turning over to such officers such delinquent lists, to require of them bond in such sum as the county trustee may deem appropriate, conditioned upon the faithful performance of their duties and for full and complete settlement of all sums collected by them upon such delinquent tax lists, which bonds shall be payable to the county trustee and upon which the county trustee shall have a right of action for any default of such officers.

(c) All lists shall be returned by such officer on or before January 1.

(d) (1) Notwithstanding any general law or any private act to the contrary, the county trustee may accept partial payments of delinquent property taxes, including, but not limited to, payment by electronic transfers, bank customer preauthorized payments, wire transfers or ACH credits. If the entire amount of delinquent taxes due is not paid prior to the date the trustee delivers the delinquent tax lists to the delinquent tax attorney, the entire property shall be subject to the tax lien and enforcement by a tax sale or other legally-authorized procedures.

(2) Prior to any county trustee accepting partial payment of delinquent property taxes, the county trustee shall file a plan with the comptroller of the treasury at least thirty (30) days prior to the acceptance of the payments. The plan shall indicate that the county trustee's office has the accounting system technology to implement a program for partial payment of delinquent property taxes. The plan shall also indicate whether the program will be implemented within the existing operating resources of the office or indicate prior approval of the county legislative body if additional operating resources are needed.

(3) The delinquent date for property taxes and penalties and interest applicable to delinquent property taxes shall not be affected by application of a partial payment system established in the county.

(4) Penalties and interest shall apply only to the amount of delinquent property taxes remaining due.

(5) If a partial payment of delinquent property taxes is accepted, the partial payment does not release the tax lien on the property upon which the taxes were assessed.



§ 67-5-2002 - Publication of delinquent tax lists.

(a) The county trustee may cause advertisement to be made annually of the delinquent tax lists in one (1) or more newspapers of general circulation, published in the county, listing the name of the delinquent taxpayer and the amount of the taxpayer's delinquency on each item of taxable property, the costs for which shall be borne by the county, not to exceed the usual and customary legal advertising rate.

(b) The trustee publishing the delinquent tax lists shall give the lists to papers at least twenty (20) days before being turned over to the tax attorney. Failure of any taxpayer's name to appear on a delinquent tax list publication or incorrect information shall not be a defense to any suit for tax collection.



§ 67-5-2003 - Collection by distraint and sale of personalty -- Actions at law or garnishment.

(a) All delinquent personal property taxes, including but not limited to, public utility personal property taxes, may be immediately collected by the county trustee or collector, with the assistance of the delinquent tax attorney selected pursuant to § 67-5-2404 or § 67-5-2001, if such delinquent tax attorney's assistance is requested by the trustee or collector. The tax books in the hands of the trustee or collector and the delinquent lists furnished to deputy trustees or the collector's deputies, or the sheriff or constables in any county where the taxpayer or any property liable for the taxes may be found, or the delinquent tax attorney, shall have the force and effect of a judgment and execution from a court of record, and shall be ample authority for the officers or delinquent tax attorney having such taxes for collection to distrain and sell a sufficient amount of the personal property to satisfy the delinquent taxes, interest, penalties, costs and attorneys' fees. However, leased personal property assessed to a lessee shall not be distrained and sold pursuant to this section.

(b) These delinquent personal property taxes may be immediately collected by distraint (distress warrant) and sale of any personal property liable therefor, by suit at law against the taxpayer, and/or by garnishment.

(c) Prior to distraint (seizure) of any personal property, the trustee, deputy trustee or delinquent tax attorney shall give not less than ten (10) days' written notice of the intended distraint (seizure) by either:

(1) Delivering such notice in person;

(2) Leaving such notice at the dwelling place or usual place of business of the taxpayer; or

(3) By mailing such notice to the taxpayer's last known address.

(d) Ten (10) days' notice of the time and place of any sale of personalty shall be given by advertisement posted in three (3) public places in the county, one (1) of which shall be at the courthouse door. In addition, at least ten (10) days' written notice of the sale shall be given to the taxpayer by any of the methods outlined in subsection (c).

(e) The officers shall in all cases have the personal property present when sold and shall be allowed to retain in addition to the taxes, interest, penalties, costs, and attorney's fees, all commissions, costs and necessary expenses of removing and keeping the property distrained (expenses of seizure, preservation and storage of the property).

(f) Any delinquent tax attorney assisting the trustee shall be allowed attorney's fees, computed as are attorney's fees for collection of real property taxes in § 67-5-2410.

(g) (1) The trustee or collector may turn over the delinquent list thirty (30) days after such taxes become delinquent to the delinquent tax attorney, selected pursuant to § 67-5-2404 or § 67-5-2001, to file suit to collect delinquent personal property taxes, as part of any pending suit to collect real property taxes, as part of a separate mass lawsuit pursuant to the procedures set forth in this chapter, or as a separate lawsuit. Such can be done without having first issued a distress warrant.

(2) In the event the trustee or collector turns over the delinquent list prior to the mailing of the notice pursuant to § 67-5-2402, the trustee or collector shall be required to forward written notice by first class mail to the last known property owner at least ten (10) days before the delinquent list is turned over to the delinquent tax attorney.

(3) If the procedure in this subsection (g) is used, the trustee or collector is also authorized, as with real property tax records, to turn over records to the clerk of court.

(4) A judgment of personal liability for unpaid personal property taxes may be enforced as any other judgment, through garnishment, execution, or otherwise, and may also be recorded as a lien in one (1) or more offices of registers of deeds. Any judgment recorded pursuant to this subdivision (g)(4) shall be subject to the same requirements and attributes of judgment liens, including durability, priority, and renewal, and shall thereafter no longer be subject to the statute of limitation established by this chapter for unpaid property taxes. However, the rates of penalty and interest shall continue as established by this chapter, and upon recording of such judgment, the tax entity shall retain the alternative of enforcing its tax lien against the assessed personal property according to the priority and procedures set forth in this chapter.

(5) Following entry of a personal judgment for delinquent personal property taxes, a tax entity may enter into a written agreement for the payment of such judgment in installments, pursuant to § 26-2-218, on such terms as the tax entity may deem appropriate; provided, that such agreement must provide for payment of all taxes, interest, penalties, fees, and costs in full, including any interest and penalties that accrue during the term of the installment payments.

(6) Any tax entity may file suit to collect any other taxes it is authorized by law to collect thirty (30) days after such taxes become delinquent, as part of any pending suit to collect property taxes, or as a separate mass lawsuit pursuant to the procedures set forth in this chapter.

(h) If any individual, partnership, joint venture, corporation or other legal entity has personal property, tangible or intangible, assessable by the county assessor or other authority, that is sold pursuant to title 47, chapter 9, the party possessing the security interest shall withhold and pay from the proceeds of the sale an amount sufficient to satisfy the personal property taxes assessed under § 67-5-2101 and subject to § 67-5-1805. A secured party selling the property who fails to withhold and pay such amount shall be held to be personally liable for such amount to the trustee or other collecting official to which these personal property taxes are due, and any action to enforce this subsection (h) must commence against the secured party as a named defendant within four (4) years of the assessment date. Any amount paid by or collected from a secured party pursuant to this subsection (h) shall reduce by that same amount the balance due by the taxpayer to the trustee or other collecting official who has been paid, and such amount shall also become a new obligation of payment by the delinquent taxpayer to the secured party, regardless of contractual limitations to the contrary. The application of § 67-5-1805 to a secured party, and the mechanisms described in this subsection (h), shall be construed as remedial legislation designed to clarify and bring uniformity to existing law regarding the procedure of the apportionment and collection of taxes pursuant to this subsection (h).

(i) Delinquent public utility taxes may not be immediately collected under this section if the local assessment includes any real property. The trustee or collector shall confirm with the comptroller of the treasury whether the public utility company's local assessment includes any real property.



§ 67-5-2004 - Collection by garnishment.

The officers to whom the delinquent lists are so delivered may proceed against the delinquent taxpayers by garnishment proceedings, returnable before any general sessions court in the district where the delinquent resides, or to any court, which garnishment shall run in the name of the state for its own behalf and for the use and benefit of the county.



§ 67-5-2005 - Delinquent municipal real property taxes -- Tax sale.

(a) When a municipal corporation uses the county trustee or the delinquent tax attorney to collect delinquent real property taxes of the corporation, the proper officers of the corporation shall certify the delinquent taxes to the county trustee by April 1 of the second calendar year after the taxes become due.

(b) The property so certified to the county trustee on which the municipal taxes are delinquent shall be advertised and sold by the county trustee at the same time and in the same manner and as a part of the county trustee's other sales of property for state and county taxes.

(c) The proceeds of such sale shall be disposed of and the property may be redeemed as elsewhere provided in this title with reference to property sold for the collection of state and county taxes.

(d) The power of each municipal corporation under its charter to collect its own taxes and delinquent taxes is preserved. If a municipal corporation has the power under its charter to collect its own taxes, but the charter makes no provision for the collection of delinquent taxes, the municipal corporation may provide by ordinance for the collection of its delinquent taxes. Nothing in this subsection (d) may be construed as limiting the authority of the county trustee to collect both current and delinquent county and municipal property taxes under this title.



§ 67-5-2006 - Return of delinquent tax list -- Settlement.

(a) (1) The sheriff, constable and deputy trustee having delinquent lists for collection shall make partial settlement with the trustee whenever required by the trustee, and shall, on or before January 1 following the receipt of the delinquent tax lists, make final settlement with the trustee and return the lists showing in the return what disposition was made of each item of taxes therein set out, and the reason for not collecting items remaining unpaid, and sign the return in the sheriff's, constable's or deputy trustee's official capacity.

(2) The officer making the return shall receive no additional compensation for making it.

(b) On January 1, the constable or deputy trustee shall make a final settlement of the taxes in the constable's or deputy trustee's hands for collection, and in the settlement shall be charged with the aggregate amount of taxes in the constable's or deputy trustee's hands for collection, and be credited with the amount collected and accounted for, with errors, double and illegal assessments, and with such insolvent or other taxes as such officer shall show could not have been collected by law after diligent effort on such officer's part.

(c) It is the duty of the collecting officers to make return of the delinquent lists to the county trustee, on or before January 1 of each year, and the officer failing to make such a return on or before January 1, as provided in this subsection (c), shall be presumed to have collected all the taxes on the lists delivered to such officer, and shall account for and pay the taxes to the trustee.

(d) Any balance found due on such settlements may be recovered of the constable or deputy trustee and such person's sureties on such person's bond, by suit or motion, on five (5) days' notice, in any court of record, instituted by the county trustee or any agent or district attorney general of the state.

(e) (1) No credit shall be allowed the county trustee, by way of releases, until the delinquent lists have been returned to the county trustee's office by the collecting officer.

(2) After the return of such lists by the officer to the county trustee's office, the county legislative body may allow the trustee credit for erroneous assessments and double taxation, but no credit shall be allowed for any item due from insolvent delinquent land taxpayers, and such taxes shall remain a charge upon the books of the county trustee until the county trustee complies with the requirements of § 67-5-2406.



§ 67-5-2007 - Collection fees and costs.

(a) (1) The officer making such collection shall receive no additional fees for making delinquent collections.

(2) The only compensation shall be salaries paid to deputies in accordance with title 8, chapter 20, or to trustees in accordance with §§ 8-24-102, 8-24-106, and 8-24-107.

(3) Postage and other office expenses incurred by the trustee or the trustee's deputies incidental to the collection of delinquent taxes shall be paid from the fees of the trustee.

(b) In case of a levy or garnishment proceeding, officers shall receive, in addition to the compensation provided in subdivision (a)(2), the fees allowed by law in such cases, the fees to be taxed as a part of the costs of collection and to be paid by the delinquent.

(c) Neither the state nor county shall be liable for costs where no collection is made by the officer.



§ 67-5-2008 - Payment of tax after return of delinquent tax list.

From January 1 until February 1, and until the bill is filed to collect delinquent taxes, delinquent taxes may be received at the office of the county trustee who shall, at the same time, collect the penalties and interest.



§ 67-5-2009 - Record of levies.

The trustee shall keep a record of all levies made by the trustee or deputies and of proceedings under such levies.



§ 67-5-2010 - Penalty and interest.

(a) (1) To the amount of tax due and payable, a penalty of one-half of one percent (0.5%) and interest of one percent (1%) shall be added on March 1, following the tax due date and on the first day of each succeeding month, except as otherwise provided in regard to municipal taxes. Any county having a population in excess of seven hundred thousand (700,000), according to the 1980 federal census or any subsequent federal census establishing tax due dates other than the first Monday in October in each year, in accordance with § 67-1-701(a), shall have the authority to establish the date that interest and penalty shall begin to accrue as the date of delinquency in lieu of March 1.

(2) The rate of penalty and interest as provided in this section may be reduced to an amount not less than twelve percent (12%) per annum in the aggregate, upon approval by a two-thirds (2/3) vote of the appropriate local governing body that levied such taxes, in any county having a population of not less than twenty-four thousand six hundred (24,600) nor more than twenty-four thousand seven hundred (24,700), according to the 1980 federal census or any subsequent federal census.

(b) In all instances in which current municipal taxes are collected by the county trustee, the following provisions and rules for the collection of delinquent taxes that may be due to the municipalities and none other shall prevail and obtain, anything in this chapter to the contrary notwithstanding:

(1) The taxes levied and assessed by such municipalities shall become due and delinquent on the date as now provided by existing laws; and

(2) If such municipal taxes are not paid on or before the date fixed for the delinquencies thereof, to the amount of tax due and payable, a penalty of one half of one percent (0.5%) and interest of one percent (1%) shall be added on March 1, following the tax due date and on the first day of each succeeding month.

(c) [Expired effective January 1, 2014. See the Compiler's Notes.]

(d) For purposes of any claim in a bankruptcy proceeding pertaining to delinquent property taxes, the assessment of penalties determined pursuant to this section constitutes the assessment of interest.



§ 67-5-2011 - Military personnel -- Due date of taxes.

(a) No property tax owed by a person in the armed forces of the United States, or called into active military service of the United States, as defined in § 58-1-102, from a reserve or national guard unit, shall be due until one hundred eighty (180) days following the conclusion of hostilities in which such person is actually engaged outside the United States or one hundred eighty (180) days after such person is transferred from the theater of operations of such hostilities, whichever is sooner.

(b) A person claiming this delay shall apply to the county trustee on or before the day the tax becomes delinquent, and present copies of official orders or other satisfactory proof of such person's deployment and stationing outside the United States during a period of hostilities.

(c) The trustee shall give notice of approved applications to city collecting officials and to the clerk and master of the chancery court.

(d) This section shall expressly apply to personnel stationed outside the United States during Operation Enduring Freedom or other hostilities where the military personnel are entitled to combat compensation as determined by the United States department of defense.



§ 67-5-2012 - Election to sell tax receivables.

(a) As used in this section, unless the context otherwise requires:

(1) "Tax collector" means, in the case a taxing agency that is a county or for which a county acts as its tax collector, the county trustee; and, in the case of a taxing agency that is a governmental entity that, under existing laws, collects its own taxes, assessments, or other charges secured by real property, the officer of the taxing agency responsible for collecting the taxes or charges;

(2) "Tax receivable" means the right to receive revenue from a tax, assessment, or other charge secured by a lien on real property that has become delinquent in whole or in part, including all penalties and interest on the taxes, assessments, or other charges accrued pursuant to law; and

(3) "Taxing agency" means:

(A) Any county having a population of not less than three hundred eighty thousand (380,000), according to the 2000 federal census or any subsequent federal census; or

(B) Any city, town, taxing district, municipal corporation, political subdivision or any other state or local governmental entity that is authorized to assess taxes on real property that is wholly or partially within a county described in subdivision (a)(3)(A).

(b) Any taxing agency, by resolution of its governing body, may elect to sell its tax receivables to public or private parties. In the case of a taxing agency that is a county or for which a county acts as its tax collector, prior to the governing body electing to sell its tax receivables, the county trustee must certify to the governing body the trustee's consent to administer the program; provided, however, that upon a two-thirds vote of the legislative body of the taxing agency, this certification shall not be necessary. All interest and penalties imposed by law shall continue to accrue on the unpaid original amount of the tax in the same manner as if the tax receivables had not been sold. Sales of tax receivables may be by individual parcel or in bulk. The taxing agency may establish such criteria for eligible purchasers of tax receivables and may make such sales pursuant to negotiated sale for such prices as the taxing agency determines to be in the best interest of the taxing agency.

(c) A taxing agency may enter into purchase and sale agreements for the sale of tax receivables, which purchase and sale agreements may, consistent with this section, contain such terms, covenants, representations and warranties as, in the judgment of the taxing agency, shall be necessary or desirable. The agreement may require the taxing agency to repurchase a tax receivable, or to substitute another tax receivable of equivalent value, for prices and under conditions specified in the agreement. In the case of a taxing agency for which the applicable county trustee acts as tax collector, upon the execution of a purchase and sale agreement for the sale of tax receivables by the appropriate officer of the taxing agency, a taxing agency may enter into an agreement with the county trustee to act as the taxing agency's agent in connection with the administration of the purchase and sale agreements and of the related tax receivables.

(d) The order of priority of the application of collections of tax receivables with respect to a particular property shall not be changed by reason of the sale of all or a portion of the tax receivables. All amounts collected on account of the tax receivables shall be promptly paid by the taxing agency to the holder of the tax receivable; provided, however, that the taxing agency shall have the right to retain all amounts that are charged and collected as trustee's fees, attorney's fees and costs of collection or that are otherwise collected in excess of the amount due on the tax receivables sold.

(e) Unless provided otherwise in the purchase and sale agreement with respect to tax receivables sold:

(1) The amount bid in a tax sale on behalf of the governmental entities for which the taxes are owing shall include the amount of all tax receivables sold, including the costs incident to the collection thereof;

(2) In the event that the property is acquired by a governmental entity in a tax sale and is not redeemed by the end of the redemption period, then the governmental entity shall promptly offer the property for sale to private purchasers by appropriate means and shall make diligent efforts to sell the property at its reasonable market value, unless the governmental entity pays to the purchasers of the tax receivables the full amount of the tax receivables then due and unpaid;

(3) After a tax sale to a governmental entity, penalties and interest pursuant to § 67-5-2010(a)(1) shall continue to accrue on any tax receivables sold until paid in full; however, under no circumstances shall the cost of redemption be greater than if the receivable had not been sold; and

(4) If a governmental entity chooses to discharge, reduce, delay or otherwise compromise the payment of any tax receivables that have been sold, then the discharge, reduction, delay or compromise shall not be effective unless the government entity first pays to the purchaser of the tax receivables the amount of the tax receivable payments that have been discharged, reduced, delayed or otherwise compromised.

(f) Tax receivables and the penalties and interest accrued on the tax receivables shall be exempt from taxation by any governmental entity. The real property affected by any tax receivable shall not be exempt from taxation by reason of this section.

(g) It shall be the duty of the tax collector and all other state, county and municipal officers to continue to enforce the collection of tax receivables that have been sold pursuant to this section, in the same manner as if the tax receivables had not been sold. Nothing in this subsection (g) shall be construed to require of the tax collector or its officers, employees, agents or attorneys a standard of performance of their statutory or contractual duties in the collection of a tax receivable that is different from the standard of performance otherwise required of those persons.






Part 21 - Tax Lien -- Generally

§ 67-5-2101 - Taxes on which lien based.

(a) The taxes assessed by the state of Tennessee, a county, or municipality, taxing district, or other local governmental entity, upon any property of whatever kind, and all penalties, interest, and costs accruing thereon, shall become and remain a first lien upon such property from January 1 of the year for which such taxes are assessed.

(b) In addition to the lien on property, property taxes shall become and remain a personal debt of the property owner or property owners as of January 1 of the tax year, and, when delinquent, may be collected by suit as any other personal debt. In any lawsuit for collection of property taxes, the same penalties and attorney fees shall apply as set forth in § 67-5-2410 for suits to enforce liens for property taxes. The claim for the debt and the claim for enforcement of the lien may be joined in the same complaint.



§ 67-5-2102 - Property subject to lien.

(a) This lien shall extend to each and every part of all tracts or lots of land, and to every species of taxable property, notwithstanding any division or alienation thereof, or assessing or advertising the same in the name of persons not actually owners thereof at the time of the sale, or though the owner be unknown. However, there shall be no lien against leased personal property assessed to a lessee.

(b) Such taxes shall be a lien upon the fee in the property, and not merely upon the interest of the person to whom the property is or ought to be assessed, but to any and all other interests in the property, whether in reversion or remainder, or of lienors, or of any nature whatever.

(c) Where there is assessable under the law a leasehold interest in real estate or any improvements on real estate, under which such real estate is exempt from taxation in the hands of and to the owner thereof, the taxes assessed against such leasehold interest or interest in improvements on such exempt real estate shall be a lien only upon such leasehold interest or interest in improvements, and not upon the interest of the owner of the fee or the remainder or reversion of the fee.

(d) In all cases where a penalty is incurred for exercising a privilege without license, the interest that the person thus exercising the privilege without license has in the building shall be liable for the penalty, superior to all other claims; but the interest of the owner of the building shall not be liable, unless the owner is privy to the violation of law.

(e) The distress warrant authorized by law to be issued in such cases, if proceeded with to sale, shall operate as a writ of possession against the party exercising the privilege, without license.



§ 67-5-2103 - Nature of proceedings.

(a) The whole proceeding for the enforcement of property tax liens, from the assessment to sale for delinquency, shall be a proceeding in rem, and shall not be invalid on account of such land having been listed or assessed for taxation to anyone as owner or owners or to any person or persons not the owner or owners or to unknown owner or owners.

(b) All interested persons shall be deemed to have constructive notice of the proceedings by virtue of the seizure of the parcel occurring upon the filing of a complaint for the purpose of enforcement of the first lien. However, interested persons who do not have an obligation to pay the taxes on the parcel, such as lienholders, need not be joined as parties nor served with process so long as a diligent effort to give actual notice of the proceedings, as defined in § 67-5-2502(c)(1), is made to such persons.

(c) The filing of a complaint for the purpose of enforcement of the first lien provided for in § 67-5-2101, shall create a lien lis pendens as to each parcel which is included in the proceeding, during the pendency of the proceeding, affecting all subsequent owners, without the recording of any copy or abstract thereof in the office of the register of deeds.

(d) The general assembly finds and determines that:

(1) The collection of property taxes is an essential and necessary function of counties and municipal corporations in the state;

(2) This chapter provides for a specific and comprehensive scheme for the collection of delinquent property taxes;

(3) This chapter is intended to be procedural and remedial in application and, unless a contrary intent is expressed in an act amending this chapter, such amendments are also intended to be procedural and remedial in application;

(4) The economy of the state has evolved from one primarily based upon the agrarian use of real property to an economy based more upon the improvement of real property by the construction of residential, commercial, and industrial structures thereon. Such improvements require the investments of significant funds and resources;

(5) A purpose of this chapter is to promote and encourage the development of improvements upon real estate that have been conveyed pursuant to this chapter through the enforcement of tax liens;

(6) The certainty and finality of the titles to real estate that have been conveyed pursuant to this chapter through the enforcement of tax liens is a necessary prerequisite to the development of improvements thereon; and

(7) Statutes that are not consistent with the statutory scheme for the collection of delinquent property taxes set out in this chapter should not be applicable to tax proceedings, tax liens, or the enforcement of such tax liens.

(e) This chapter shall be construed liberally in favor of the certainty and finality of property titles transferred pursuant to this chapter.

(f) Title 21, chapter 1, part 4, is not applicable to tax proceedings, tax liens, or the enforcement of such tax liens.

(g) Sections 29-6-161--29-6-165 are not applicable to tax proceedings, tax liens, or the enforcement of such tax liens.

(h) Title 67, chapter 1, part 18, is not applicable to property tax proceedings, property tax liens, or the enforcement of such property tax liens.

(i) Other statutes that are not consistent with the statutory scheme for the collection of delinquent property taxes set out in this chapter shall not be applicable to tax proceedings, tax liens, or the enforcement of such tax liens.

(j) All interested persons, as defined in this chapter, are charged with the knowledge that the parcel is subject to property taxes, which are required to be paid to the trustee or collector on an annual basis, and which taxes become a first lien on the parcel from January 1 of each year. All interested persons have an affirmative duty to inquire as to the amounts of such taxes and their payment status. Under no circumstances shall a claim that the interested party did not receive a tax bill or any pre-lawsuit notice constitute a valid defense to the enforcement of the lien, the personal debt for the taxes, or the amount of taxes owed, including penalty, interest, cost, and fees.






Part 22 - Tax Lien -- Receivership

§ 67-5-2201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Delinquent tax" means a tax as defined in this section that has been due and payable for at least two (2) years;

(2) "Governmental body" means the state of Tennessee, or any county, municipality or other governmental subdivision of the state;

(3) "Property" means any and all real property and all improvements thereon or used in connection therewith;

(4) "Tax" means any obligation due a governmental body, which obligation is secured by a lien on real property;

(5) "Tax lien" means the lien securing a tax as defined in this section; and

(6) "Tax suit" means any suit brought to enforce a tax lien as defined in this section.



§ 67-5-2202 - Right to appointment of receiver.

(a) (1) When a suit is brought or has been brought to enforce a tax lien and when such tax lien secures a delinquent tax, any governmental body having an interest in such tax lien shall have the right to have the court in which the tax suit is pending appoint a receiver to collect rents on the property subject to such tax lien.

(2) This right shall exist whether or not such property is being misused, wasted, or neglected, and whether the security for such tax is adequate or not.

(b) The right and matter of the appointment of receivers and of receiverships shall, in all cases, however, be within the sound discretion of the court to which application therefor may be made.



§ 67-5-2203 - Residence not subject to receivership.

This part does not apply to any property that is occupied by the owner as the owner's residence, including any farm connected with such residence and cultivated by the owner.



§ 67-5-2204 - Intervention by governmental body not an original party.

(a) Where any receivership property is subject to a tax lien securing a tax owed to a governmental body that is not a party to the receivership suit, such governmental body shall be allowed to intervene in the receivership suit.

(b) Such intervention shall not affect distributions made by the receiver before such intervention, but subsequent distributions shall be made on the same basis as if the intervening party had been an original party to the receivership suit.



§ 67-5-2205 - Leases by receiver -- Maintenance and operating expenses.

(a) (1) The receiver is authorized to rent or lease the receivership property upon such terms as may be approved by the court in which the receivership is pending.

(2) Any lease thus made by the receiver shall terminate upon the termination of the receivership.

(b) From any assets of the receivership, the court may authorize the payment of a reasonable premium on any surety bond required of the receiver and reasonable expenses for the maintenance, repair or improvement of the receivership property.



§ 67-5-2206 - Compensation of receiver.

The receiver's compensation shall be fixed by the court in which the receivership is pending, but such compensation shall not be fixed at more than five percent (5%) of the gross amount of the receipts of the receivership.



§ 67-5-2207 - Attorney for receiver.

(a) If the receiver should require the services of an attorney, the court shall appoint as attorney for the receiver one (1) or more of the attorneys representing any governmental body that is a party to the receivership suit.

(b) Such attorney for the receiver shall serve without any compensation other than that received from the governmental body that such person represents as attorney.



§ 67-5-2208 - Termination of receivership.

(a) The receivership may be discontinued at any time by order of the court in which the receivership is pending, and the receivership shall be terminated when all taxes due parties to the tax suit have been paid by the receiver, by the owner of the receivership property, or in any other manner.

(b) Where a receivership is secured for a number of parcels of land belonging to the same owner, the receivership of all parcels may be continued until the taxes on all such parcels have been paid.



§ 67-5-2209 - Distribution of receivership assets.

The assets of the receivership shall be distributed for the following purposes, preference being given to the purposes in the order named:

(1) Court costs and all necessary or desirable expenses of the receivership, including the cost of maintenance, repair and improvement of receivership property;

(2) Taxes due parties to the tax suit in which the receiver is appointed, the same preference being given on such distribution that would be given in the distribution of funds resulting from a tax sale of the receivership property; and

(3) Any residue remaining after the termination of the receivership shall be paid to the owner of the receivership property.



§ 67-5-2210 - Remedies additional.

The remedies provided for in this part shall be in addition to all existing remedies for the collection of delinquent taxes, including any existing right concerning the appointment of a receiver in tax suits.






Part 23 - Tax Lien -- Protection of Timber

§ 67-5-2301 - Timbering on land subject to lien prohibited.

(a) In order to ensure the collection of delinquent taxes on land, the chief value of which lies in the timber growing thereon, and to prevent persons from destroying the principal value of such land and the value of the lien resting against the land for delinquent taxes by removal of the timber from the land without paying the delinquent taxes that have accrued thereon, it is unlawful for any person, group of persons or corporation to cut, sever, haul or carry away from or saw any timber from land on which rests liens to secure the payment of delinquent taxes.

(b) (1) This section is intended to apply only to timbering that will result in the production of marketable timber, and does not apply to farm wood lots of no more than ten (10) acres where the farm has a greater acreage in cultivation and is improved by a dwelling house and out-buildings.

(2) Nothing in this part applies to governmental agencies or subdivisions thereof, corporations or persons having the power of eminent domain when such governmental agencies or subdivisions thereof, corporations or persons are engaged in right-of-way work in the cutting, clearing, trimming and maintaining of rights-of-way for highways, railroads, communication and power lines.



§ 67-5-2302 - Timber cutters liable for delinquent tax.

(a) All persons, groups of persons or corporations violating § 67-5-2301 shall become personally and primarily liable for the total delinquent taxes, together with accrued interest and any penalties thereon.

(b) No others liable for the payment of such taxes shall be released from such liability nor will any lien for delinquent taxes against such land be extinguished until full payment of such taxes, together with interest and penalty.



§ 67-5-2303 - Equipment subject to lien.

Any machinery or equipment used by those in lawful possession thereof in cutting, severing, hauling or carrying away or sawing timber on or from land subject to any lien for delinquent taxes, interest or penalty thereon is subject to a lien for the enforcement of the liabilities established in this part and is subject to attachment for the enforcement of such lien in any suit brought under the several provisions of this part.



§ 67-5-2304 - Enforcement of liability.

It is the duty of the county mayor, the trustee, the back-tax collector and the back-tax attorney in each county, individually and/or collectively, to see that the liabilities established in §§ 67-5-2301 and 67-5-2302 are enforced either at law or in equity against all who become liable thereunder.



§ 67-5-2305 - Injunctions.

The courts of law and equity in this state are expressly authorized and empowered to enjoin at the instance of the several officials enumerated in § 67-5-2304 the cutting, severing, hauling, carrying away or sawing of any timber on or taken from any lands subject to liens for delinquent taxes.



§ 67-5-2306 - Certificate of nondelinquency.

Any person cutting, severing, hauling or carrying away and sawing timber from any lands can be protected from liability hereunder by securing from the trustee or the delinquent tax collector in the county a certificate certifying that there are no delinquent taxes on the land from which it is proposed to cut or remove timber, such certificate to definitely and exactly describe the land referred to.



§ 67-5-2307 - Remedies cumulative.

The remedies for the protection and collection of taxes on timber lands provided by this part are cumulative and in addition to all other remedies provided for the protection and collection of the revenues of this state and of its various subordinate taxing units.



§ 67-5-2308 - Criminal liability -- Farm lands exempt.

(a) It is a Class C misdemeanor for any person, individually or associated with others, or any corporation, or for any agent of a corporation, to knowingly violate § 67-5-2301 by cutting, severing, hauling, carrying away or sawing timber on or from any land that is subject to any lien for delinquent taxes.

(b) Knowledge of the fact that liens for delinquent taxes encumber the timber lands from which timber is being cut, severed, hauled or carried away or sawed, will be presumed, unless the defendant to any such criminal prosecution proves that such person investigated the tax records relating to the land to be timbered prior to the commencement of any timbering operations, and was informed by a county official charged with the collection of delinquent taxes that such tract to be timbered was not subject to any lien for delinquent taxes.

(c) This part does not apply to any farm lands where as much as one-third (1/3) of the tract is in actual cultivation under contract with the owner or by the owner in person.



§ 67-5-2309 - Liberal construction.

All of the provisions of this part are to be construed liberally in favor of their validity, and in favor of the validity of all official acts pursuant to this part.






Part 24 - Tax Lien -- Enforcement Generally

§ 67-5-2401 - Notice of intent to file suit -- Publication.

(a) As a preliminary step toward enforcing the lien for uncollected property taxes, the trustee or collector shall cause to be inserted, once a week for two (2) consecutive weeks in the month of January, in a newspaper of general circulation as defined in § 2-1-104 or one (1) or more newspapers published or widely distributed in the county, a notice as follows:

Click here to view form

(b) The cost of publication shall be paid by the tax entity, and, if no newspaper is published in the county, notice shall be posted on the courthouse door.



§ 67-5-2402 - Notice to property owner of delinquency.

(a) The trustee or collector shall likewise prepare from the rolls held by the trustee's or the collector's office, a list of taxpayers and identification of property for which property taxes are delinquent, as of June 1 of the current calendar year, and include the following notice or equivalent language in the current tax bills sent to property owners appearing on either the trustee's or the collector's list or the list received from the clerk of court pursuant to § 67-5-2403:

Click here to view form

(b) Subsection (a) does not apply to any county having a population of not less than seven thousand four hundred fifty (7,450) nor more than seven thousand five hundred (7,500), according to the 1980 federal census or any subsequent federal census.



§ 67-5-2403 - List of property involved in suits.

Additionally, it is the duty of the clerk of any court in which suits for the enforcement of property tax liens have been filed, if requested by the trustee, collector or by the attorney prosecuting the suit, to annually provide to such requesting party or parties, no earlier than June 1 nor later than July 1, a complete list of unpaid delinquent taxes pending in the court as of June 1 of the current calendar year, with identification of the property involved in such suits, and the years for which taxes are delinquent.



§ 67-5-2404 - Delivery of delinquent tax list to attorney -- Appeals.

(a) (1) After the publication of the notice in § 67-5-2401, and between the dates of February 1 and April 1, the trustee shall deliver the delinquent lists showing all unpaid land taxes to an attorney chosen by the trustee with the approval of the county mayor.

(2) (A) Compensation of the attorney shall be determined in advance through negotiations between the trustee and the attorney, subject to the approval of the county legislative body, but in no event shall such compensation exceed ten percent (10%) of all delinquent land taxes collected.

(B) [Deleted by 2015 amendment.]

(3) It is the duty of the county trustee and the county mayor to cause the attorney to prepare and file suits in the chancery or circuit court for the collection of all delinquent land taxes, and all arrears of taxes due the state, county and municipality.

(4) In order that delinquent and municipal taxes may be collected at the same time as other taxes, it is the duty of the proper municipal officers to furnish the county trustee or the trustee's attorney certified lists of delinquent municipal taxes, unless otherwise provided.

(5) This subsection (a) shall not apply to counties with a metropolitan form of government or to counties having the following populations according to the 1970 federal census or any subsequent federal census: Click here to view image.

(b) (1) After the publication of the notice in § 67-5-2401, and between the dates of February 1 and April 1, the trustee shall deliver the delinquent lists showing all unpaid land taxes to an attorney chosen by the trustee with the approval of the county mayor, and it shall be the duty of the county trustee and the county mayor to cause the attorney to prepare and file suits in the chancery or circuit court for the collection of all delinquent land taxes, and all arrears of taxes due the state, county and municipality; and, so that delinquent and municipal taxes may be collected at the same time as other taxes, it shall be the duty of the proper municipal officers to furnish the county trustee or the trustee's attorney certified lists of delinquent municipal taxes, unless otherwise provided.

(2) This subsection (b) shall apply only to counties with a metropolitan form of government and to counties having the following populations according to the 1970 federal census or any subsequent federal census: Click here to view image.

(c) (1) Upon written agreement between the county trustee and the clerk of the court where suit has been filed for collection of delinquent taxes, the county trustee may continue to collect delinquent property taxes, including penalty and interest due, regarding any property included on the delinquent tax list delivered by the county trustee to an attorney for the filing of suits for collection until such property has been sold at a delinquent tax sale if the offices of the court clerk and the county trustee have computer systems that are sufficiently connected so as to enable the county trustee to collect the correct amount of taxes, penalties, and interest due. The county trustee shall pay over to the court clerk the entire amount so collected pursuant to such agreement and the court clerk shall allocate such amount as if the moneys were collected by the court clerk. This subsection (c) shall only apply to any county having a population of not less than one hundred thirty-four thousand seven hundred (134,700) nor more than one hundred thirty-four thousand eight hundred (134,800), according to the 2000 federal census or any subsequent federal census, upon adoption of a resolution by a two-thirds (2/3) vote of the county legislative body authorizing the county trustee to collect delinquent property taxes as provided in this subsection (c).

(2) Upon written agreement between the county trustee and the clerk of the court where suit has been filed for collection of delinquent taxes, the county trustee may continue to collect delinquent property taxes, including penalty, interest, fees, and costs on all property included on the delinquent list delivered by the county trustee to the delinquent tax attorneys appointed for the filing of suits until the time such properties are sold in a delinquent tax sale. The county trustee shall pay over or allocate to the court clerk the entire amount so collected pursuant to such agreement and the court clerk, or the county trustee pursuant to such agreement, shall allocate such amount as if the moneys were collected by the court clerk. This subdivision (c)(2) shall apply to any county having over three hundred thousand (300,000) tax parcels, upon adoption of a resolution by a two-thirds (2/3) vote of the county legislative body authorizing the county trustee to collect delinquent taxes as provided in this subdivision (c)(2).

(d) If a taxpayer or other adverse party to the tax entity appeals a judgment or other order in an action to collect or enforce a lien for unpaid taxes, or files suit for recovery pursuant to chapter 1, part 9 of this title, or to set aside a tax sale pursuant to § 67-5-2504, the court may, in its discretion, and upon the tax entity prevailing in such action, award reasonable attorneys' fees in addition to the compensation set forth in this section. Any request for such fees shall be supported by affidavit and such fees shall become additional expenses of the tax suit for the purposes of § 67-5-2410(d), and shall be secured by the lien in favor of the tax entity as costs accruing on the taxes pursuant to § 67-5-2101(a). Nothing in this subsection (d) shall be construed as authorizing an award of attorney's fees in favor of a taxpayer or other adverse party to the tax entity.



§ 67-5-2405 - Filing and prosecution of suits.

(a) The attorney shall after February 1, and not later than April 1, file suits in the circuit or chancery court of the county for the collection of delinquent land taxes due the state, county and municipality, as well as the interest, penalties, and costs attached to and a part of such taxes, which taxes, interest, penalties, and costs are declared a lien upon the land; and, for the enforcement of this lien, suits shall be brought in the name of the county, in its own behalf and for the use and benefit of the state, municipality or other tax entity that has certified a delinquent tax list, or in the name of any such tax entity that has certified a delinquent tax list, in its own behalf and for its own use and benefit.

(b) (1) The complaint shall be in substance and form as other complaints for the enforcement of liens and may be filed against and contain the names of all the delinquent taxpayers in the county, and the fact that the complaint contains the names of more than one (1) defendant shall not be considered by the court multifarious, or a misjoinder of parties.

(2) Additional defendants and delinquent taxes may be added to the suit as a matter of right upon the filing of a notice on behalf of the complainant to add additional defendants and without the necessity of amending the complaint. Upon the filing of such notice, the additional defendants shall be served with process pursuant to the Rules of Civil Procedure and § 67-5-2415.

(c) Suits for the collection of delinquent taxes are to be prosecuted to a conclusion as soon as practicable, and for this purpose proceedings in respect thereto are to be accorded priority by the court.

(d) At any time after suit has been filed pursuant to subsection (a), whether delinquent tax defendants have or have not been served with a copy of such suit, the court may amend this suit by adding delinquent taxes that became delinquent more recently than the taxes being enforced pursuant to subsection (a).

(e) (1) If a plaintiff has reasonable cause to believe that an interested person owning an interest in a parcel is a minor or a person who is incompetent and that the person has no spouse, parent, child, guardian or best friend suitable to represent the person's interest, nor any appointed representative, the plaintiff shall make that fact known to the court. The court shall determine whether the interests of justice require the appointment of a guardian ad litem or attorney ad litem to represent the interests of the person. Otherwise, notice to such spouse, parent, child, guardian, best friend, or appointed representative, shall constitute notice to the interested person.

(2) It is not necessary for unborn, unfound or unknown owners to have a guardian ad litem, attorney ad litem, or other representative, appointed to represent their interests in the proceedings except as provided in subdivision (e)(1).



§ 67-5-2406 - Failure to prosecute -- Duties of district attorney general -- Removal of attorney for nonprosecution.

(a) Upon the failure of the county trustee and the county mayor to employ an attorney and institute suits for the collection of delinquent taxes, and within the time provided, the district attorney general has the power and the duty to:

(1) Employ an attorney to institute and prosecute suits for the collection of such taxes; or

(2) Maintain an action for a writ of mandamus to compel the county trustee and county mayor to employ an attorney to institute and prosecute suits for the collection of such taxes.

(b) In the event a delinquent tax attorney has not prosecuted delinquent tax suits to a sale of the property within five (5) years of the filing of the suit, the court, on motion of the county mayor and county trustee or the district attorney general, may remove the attorney from all delinquent tax suits the attorney is prosecuting, unless satisfactory explanation of the delay is proven to the court. Upon the attorney's removal, the lien for attorney's fees on any remaining unpaid taxes shall be extinguished as to such attorney.



§ 67-5-2407 - Credit to trustee after suit filed.

After the filing of such suits, the county trustee shall submit to the county legislative body a list of delinquent taxes reported uncollected, as the insolvent list, and the county legislative body shall allow credit for such uncollected taxes when the trustee has caused suits to be instituted for their collection as provided in this part, but not otherwise.



§ 67-5-2408 - Lists and records delivered to attorney.

When suits have not been brought, the commissioner of revenue shall restore the delinquent tax lists of such counties to the county trustee, and the trustee and county mayor shall cause suits to be brought for the collection of such taxes under this part, and it shall also be the duty of the circuit court clerks of the several counties of the state to turn over to the attorney selected by the trustee and county mayor all records of uncollected taxes remaining in the office of the circuit court clerks, and to the end that the attorney, in preparing and filing such bills to enforce the tax lien as herein provided in this part, may include in such bill or bills all delinquent tax debtors.



§ 67-5-2409 - Consolidation of suits -- Amendment of suit.

(a) If any other suits for delinquent taxes are pending against any particular piece of property, such suits shall be consolidated as a matter of right upon the filing of a notice of consolidation on behalf of the complainant. All taxes for which any given piece of property is liable and for which suits are pending may be included in the final decree.

(b) At any time after suit has been filed, whether delinquent tax defendants have or have not been served with a copy of such suit, the court may amend the suit by adding delinquent taxes that became delinquent more recently than the taxes being enforced pursuant to subsection (a). Once amended, all delinquent taxes, both delinquent prior to filing the complaint and added later by amendment, shall be included in the first bid submitted to purchase the property at the tax sale. Amendment of the suit to include more recent delinquent taxes owed shall not require the issuance of leading process and formal service upon the defendant or defendants, as all property owners are already on notice pursuant to this title 67 that taxes are due every year and become delinquent, if not paid by March 1 of the following year.



§ 67-5-2410 - Penalties, fees and costs -- Duties of clerk.

(a) (1) (A) Upon the filing of suits to enforce the tax lien against real or personal property, an additional penalty of ten percent (10%) upon all delinquent taxes shall accrue and the penalty is imposed upon the amount due from any defendant to the state, county or municipality, which penalty shall be devoted to the expense of prosecuting the suits. Such penalty shall be computed on the base amount of delinquent taxes, not including accrued interest or penalties.

(B) In any county having a population of not less than eighty-three thousand three hundred (83,300) nor more than eighty-three thousand four hundred (83,400), according to the 1980 federal census or any subsequent federal census, upon the filing of suits to enforce the tax lien in such county, the additional penalty imposed by this subdivision (a)(1) shall be imposed at a rate of twenty percent (20%) upon all delinquent land taxes that shall accrue, and the penalty is imposed upon the amount due from any defendant to the state, county or municipality, which penalty shall be devoted to the expense of prosecuting the suits. Such twenty percent (20%) rate may be imposed by a municipal or county legislative body in any county having a population of not less than three hundred eighty-two thousand (382,000) nor more than three hundred eighty-two thousand one hundred (382,100), according to the 2000 federal census or any subsequent federal census, upon adoption of a resolution by a two-thirds (2/3) vote of such municipal legislative body or the county legislative body imposing such rate for those purposes described in this section.

(2) Subdivision (a)(1) shall not apply to counties with a metropolitan form of government or to counties having the following populations, according to the 1970 federal census or any subsequent federal census: Click here to view image.

(b) (1) Upon the filing of suits to enforce the tax lien against real or personal property, an additional penalty of ten percent (10%) upon all delinquent taxes shall accrue and the penalty is imposed upon the amount due from any defendant to the state, county or municipality, which penalty shall be devoted to the expense of prosecuting these suits and shall be allowed to the attorney filing the suits as compensation for the attorney's services. Such penalty shall be computed on the base amount of delinquent taxes, not including accrued interest or penalties.

(2) Subdivision (b)(1) shall apply only to counties with a metropolitan form of government and to counties having the following populations, according to the 1970 federal census or any subsequent federal census: Click here to view image.

(c) (1) The sheriff shall receive, as costs to be taxed against each delinquent, seven dollars and fifty cents ($7.50) for serving all original processes and the statutory fees for all other services performed by the sheriff, and the clerks of the courts shall receive the statutory fees provided in § 8-21-401.

(2) No litigation tax shall be imposed.

(3) If necessary to the prompt dispatch of suits for the collection of delinquent taxes, the court may order paid out of delinquent tax money on hand all reasonable expenses of prosecuting these suits in addition to that otherwise provided by law.

(d) Additional expenses ordered by the court such as, but not limited to, title examination fees, extra publications, survey fees, environmental assessments and other necessary costs, shall be set by the court and shall be considered as court costs of the tax suit.

(e) Clerks shall not be required to prepare petitions, complaints, summonses, notices or orders for the prosecution of tax enforcement suits.



§ 67-5-2411 - Dismissal on payment of taxes.

(a) The proceedings shall be automatically dismissed without the entry of any order of a court, as to a defendant's property, upon the payment of the amount of taxes due from the defendant, together with interest and penalty, and such court costs as may have accrued against the defendant in consequence of the filing of the proceedings. In the event the payment is made by a method such as a check which fails to clear, counterfeit money or other method which results in a failure of the payment, the payment and any receipt issued therefor, shall be void and the proceedings shall be automatically reinstated without further order of a court.

(b) The securing of an official tax receipt by use of a method of payment which results in a failure of payment, shall be prima facie evidence of an intent to defraud if a third party is damaged or changes the party's position to the party's detriment in reliance upon the issued tax receipt.

(c) The securing of an official tax receipt by use of a method of payment which results in a failure of payment shall constitute criminal contempt of the court in which is pending a proceeding to collect delinquent property taxes owing against the parcel.



§ 67-5-2414 - Procedure governing suit.

All such suits, whether brought in the chancery court or circuit court, shall be prosecuted according to the rules of procedure of courts of chancery, except as modified in this chapter or as they may be inconsistent with the statutory scheme for the collection of delinquent property taxes set out in this chapter; and all lands impressed with the lien for taxes, penalties, interest, and costs shall be subject to sale under such proceedings, when the amount due is ascertained.



§ 67-5-2415 - Notice to taxpayer of suit.

(a) The court shall have jurisdiction to award personal judgment against an owner upon the claim for the debt upon determining that proper process has been served upon such owner. The court shall have jurisdiction to award a judgment enforcing the lien by a sale of the parcel upon determining that any the following actions have occurred as to each owner:

(1) That proper process has been served upon an owner;

(2) That the owner has actual notice of the proceedings by mail or otherwise; or

(3) That constructive notice by publication pursuant to §§ 21-1-203 and 21-1-204, except as modified in this section, utilizing a description of the parcel in accord with § 67-5-2502(a)(1), has been given to unborn, unfound and unknown owners and that the plaintiff has made or will make a diligent effort prior to the confirmation of the sale of the parcel to give actual notice of the proceedings to persons owning an interest in the parcel, as identified by the searches described in § 67-5-2502(c)(2).

(b) Notice shall also be sufficient if received by an owner in time to afford the owner a reasonable period to prevent the loss of owner's interest in the parcel. Such loss shall be deemed to occur upon the expiration or termination of the redemption period established by part 27 of this chapter.

(c) Notice of the pendency of the proceedings as to a parcel constitutes notice of the pending sale of the parcel and vice versa.

(d) If process is to be served upon a defendant, the defendant does not have to receive a copy of the complaint or exhibits. The plaintiff may in lieu thereof furnish to the defendant a notice identifying the proceedings sufficiently for the defendant to determine the parcel which is subject to the delinquent taxes for which the defendant is being sued.

(e) A defendant may file a pleading alleging specific facts establishing any of the following defenses:

(1) That the parcel is not subject to sale for the taxes;

(2) That the taxes have been paid; or

(3) That there has been substantial noncompliance with mandatory statutory provisions relating to the proceedings.

(f) Process may be served either by an authorized process server or forwarded by certified or registered mail, return receipt requested, or by any alternative delivery service as authorized by Section 7502 of the Internal Revenue Code, codified in 26 U.S.C. § 7502.

(g) The return of the receipt signed by the defendant, spouse, or other person deemed appropriate to receive summons or notice as provided for in the Rules of Civil Procedure, or its return marked "refused", "unclaimed", or other similar notation, as evidenced by appropriate notation of such fact by the postal authorities, and filed as a part of the record by the clerk shall be evidence of actual notice. Process and notices delivered by registered or certified mail or by an alternative delivery service, with a return receipt, to an interested party's registered agent at the agent's address or to the address of the interested party, each as shown on the corporate records of a state secretary of state or other officer responsible for maintaining such records, shall be sufficient to bind the interested party as to notices and service of process.

(h) Prior to confirming the sale of a parcel, the court shall determine that a diligent effort has been made to give actual notice of the proceedings to all interested persons, as identified by the searches described in § 67-5-2502(c)(2).



§ 67-5-2416 - Reference and master's report.

A reference may be taken in each case, and notice shall be given to all officers whose duty it is to collect delinquent revenue; and all such revenue as may be delinquent, together with all the costs, fees, penalties and interest thereon, shall be ascertained and included in the master's report.



§ 67-5-2417 - Receivership.

In all cases, the courts in which such bills may be filed are authorized to appoint receivers to take charge of the property that is the subject matter of the litigation and collect the rents and profits thereon, to the end that the net amount of such rents and profits, after paying the receiver reasonable compensation, shall be applied to the taxes, costs, penalties and interest involved in such suits and incident to such suits.



§ 67-5-2418 - Judgment and sale as to part of defendants -- Appeal.

(a) Pro confesso may be taken and entered of record against any one (1) or more defendants included in a bill and the cause proceeded with, against any one (1) or more, to a final judgment and a sale of the property, without affecting the rights of the other parties to the suit.

(b) Any one (1) or more defendants shall have the right to appeal, and such appeal shall not affect the standing of the cause as to other parties to the proceedings.



§ 67-5-2419 - Implementation of decrees.

The courts having jurisdiction of any delinquent tax proceeding are vested with the authority to render judgments and decrees, and order writs of possession for the purposes declared in this part and part 25 of this chapter, and the commissioner of revenue is authorized to take all steps necessary to put the state in possession of the property.



§ 67-5-2421 - Money paid into court -- Clerk's compensation -- Settlement.

(a) The money paid into court shall be received by the clerk and paid out by the clerk in the same manner as other public revenue, and the clerk shall receive the same compensation for receipting for and disbursing taxes under these proceedings as is allowed upon the clerk's receipt and disbursement of other public revenues.

(b) The clerk of the court wherein such proceedings have been brought shall make settlement when requested by the county mayor or county trustee, and shall pay over such funds as now required by law for the disbursement of other public revenue coming through the clerk's office.



§ 67-5-2422 - Authority to establish percentage to be applied as compensation for prosecution of delinquent taxes.

The legislative body of every county having a charter form of government or metropolitan form of government and every municipality which has adopted home rule in accordance with article XI, § 9 of the Tennessee Constitution, is authorized to establish any percentage to be applied as interest, penalties, court costs, attorney fees, and fees to provide compensation for the prosecution of the delinquent taxes, and is authorized to apply such percentages on its own accord, §§ 67-5-2010, 67-5-2404, 67-5-2410, and 67-5-2501 notwithstanding. If such a county or municipal government has not elected to establish and to specifically identify its own percentages, §§ 67-5-2010, 67-5-2404, 67-5-2410, and 67-5-2501 shall remain in effect until the legislative body of the county or municipal government so acts.



§ 67-5-2423 - Certified delinquent tax roll as prima facie evidence of property tax.

A delinquent tax roll, certified by the appropriate collecting official, shall constitute prima facie evidence that the underlying tax assessment has become conclusively established pursuant to § 67-5-1329 or § 67-5-1401, that each person charged with a duty relating to the imposition of the tax has complied with all requirements of law, and that the tax, including all applicable penalties, interest, costs, and fees, remains due and owing, and constitutes a good and valid lien on the subject property, as well as a personal liability of the taxpayer






Part 25 - Tax Lien -- Sale of Property

§ First - of 2 versions of this section

67-5-2501. Sale of land generally. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) (1) The court shall order a sale of the land for cash, subject to the equity of redemption.

(2) At all sales, the clerk of the court, acting for a tax entity or entities prosecuting the suit, shall bid the debt ascertained to be due for taxes, interest, penalties, and the costs and fees incident to the collection thereof, where no other bidder offers the same or larger bid; provided, that, when the legislative body of a tax entity determines that the environmental risks are such that it is not in the best interests of the tax entity for a minimum bid to be offered at the tax sale, the clerk shall not offer a bid on the property at the tax sale.

(3) Up to ten percent (10%) of the sale proceeds shall be applied first to payment of any unpaid balance of compensation due the prosecuting attorney. Second, the proceeds of the sale shall be applied to the costs of the suits. Third, the remainder shall be applied to the state first, county second, and municipality third, the amount due each to be ascertained by a decree of the court.

(4) This subsection (a) does not apply to counties with a metropolitan form of government or to counties having the following populations according to the 1970 federal census or any subsequent federal census: Click here to view image.

(b) (1) The court shall order a sale of such land for cash, subject to the equity of redemption.

(2) At all sales, the clerk of the court, acting for a tax entity or entities prosecuting the suit, shall bid the debt ascertained to be due for taxes, interest, penalties, and the costs and fees incident to the collection thereof, where no other bidder offers the same or larger bid; provided, that, when the legislative body of a tax entity determines that the environmental risks are such that it is not in the best interests of the tax entity for a minimum bid to be offered at the tax sale, the clerk shall not offer a bid on the property at the tax sale.

(3) The proceeds from such sale shall be applied first to the payment of the ten percent (10%) penalty allowed as compensation for prosecuting the suits, second to the costs, and third the remainder shall be applied to the state first, county second, and the municipality third, the amount due each to be ascertained by a decree of the court.

(4) This subsection (b) applies only to counties with a metropolitan form of government and to counties having the following populations according to the 1970 federal census or any subsequent federal census: Click here to view image.



§ Second - of 2 versions of this section

67-5-2501. Sale of land generally. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) (1) The court shall order a sale of the land for cash, subject to the equity of redemption.

(2) At all sales, the clerk of the court, acting for a tax entity or entities prosecuting the suit, shall bid the debt ascertained to be due for taxes, interest, penalties, and the costs and fees incident to the collection thereof, where no other bidder offers the same or larger bid; provided, that, when the legislative body of a tax entity determines that the environmental risks are such that it is not in the best interests of the tax entity for a minimum bid to be offered at the tax sale, the clerk shall not offer a bid on the property at the tax sale.

(3) Up to ten percent (10%) of the sale proceeds shall be applied first to payment of any unpaid balance of compensation due the prosecuting attorney. Second, the proceeds of the sale shall be applied to the costs of the suits. Third, the remainder shall be applied to the state first, county second, and municipality third, the amount due each to be ascertained by a decree of the court.

(4) This subsection (a) does not apply to counties with a metropolitan form of government or to counties having the following populations according to the 1970 federal census or any subsequent federal census: Click here to view image.

(b) (1) The court shall order a sale of such land for cash, subject to the equity of redemption.

(2) At all sales, the clerk of the court, acting for a tax entity or entities prosecuting the suit, shall bid the debt ascertained to be due for taxes, interest, penalties, and the costs and fees incident to the collection thereof, where no other bidder offers the same or larger bid; provided, that, when the legislative body of a tax entity determines that the environmental risks are such that it is not in the best interests of the tax entity for a minimum bid to be offered at the tax sale, the clerk shall not offer a bid on the property at the tax sale.

(3) The proceeds from such sale shall be applied first to the payment of the ten percent (10%) penalty allowed as compensation for prosecuting the suits, second to the costs, and third the remainder shall be applied to the state first, county second, and the municipality third, the amount due each to be ascertained by a decree of the court.

(4) This subsection (b) applies only to counties with a metropolitan form of government and to counties having the following populations according to the 1970 federal census or any subsequent federal census: Click here to view image.

(c) (1) Within five (5) business days after the conclusion of the sale, and prior to confirmation of the sale by the court, the clerk of the court shall immediately file in the case a report of sale or other notice reflecting the results of the tax sale.

(2) The clerk of the court shall, concurrently with the filing, file the report or notice with the office of the register of deeds of the county in which the property is located. The report or notice shall set forth all results from the sale, or a separate report or notice may be created for each property sold.

(3) The report or notice shall include, at a minimum, the identification of the property and defendants contained in the notice of sale as required by § 67-5-2502, the name of the successful bidder, and the total successful price bid for each parcel together with the instrument number of the last conveyance of record.

(4) The report or notice shall be for notice purposes only and shall not be evidence of transfer of title.

(5) Failure to timely record the report or notice shall not provide grounds to set the sale aside.

(6) The document shall be exempt from recording fees pursuant to § 8-21-1001, and shall be indexed by the register under the name of the last owner of record.



§ 67-5-2502 - Notice of sale of land.

(a) (1) In the event of a sale under a decree of the court, the property shall be advertised in one (1) sale notice, which notice shall set out the names of the owners of the different tracts or parcels of land and describe the property and set out the amount of judgment against each defendant. The description of the property shall include a concise description, that means a reference to a deed book and page that contains a complete legal description of the property or the official property number as provided by § 67-5-806, and may also include a common description of the property, which may include street name and number, map and parcel number, number of acres, or any other description which might help identify the property as it is commonly known. The purpose of the common description is to help identify the property that is described in the concise description. Any error or defect in the common description shall not in any way void any sale of the property; provided, that the concise description makes accurate reference to the last conveyance of the property by correct reference to a deed book and page or the official property number as provided by § 67-5-806.

(2) The advertisement may be by publication in a newspaper as required by subdivision (a)(1), or by printed handbills as the courts may decree.

(3) Notice to parties or others in delinquent tax suits and sales shall be governed by the Tennessee Rules of Civil Procedure, except as modified in this chapter or as they may be inconsistent with the statutory scheme for the collection of delinquent property taxes set out in this chapter, and may be forwarded to the address of an owner of the property that is on record in the office of the assessor of property. If there is any remainder after the proceeds of the sale have been distributed pursuant to § 67-5-2501, the party receiving notice pursuant to this subdivision (a)(3) shall also be given notice of the amount of proceeds resulting from the sale, the division of such proceeds, and the remainder.

(4) A person, who is either expressly or impliedly authorized by another person to receive mail on behalf of the other person, is authorized to sign a receipt on behalf of the other person accepting registered or certified mail or correspondence delivered by an alternative delivery service, containing either a summons, complaint, or summary of the proceeding or a notice that has been or is to be filed in a tax proceeding. In every tax proceeding, the burden of proving by clear and convincing evidence that a person who signed such a receipt for a different person and was, in fact, at that time expressly prohibited in writing from accepting mail for the second person, shall be upon the person challenging the sufficiency of the service or notice.

(b) It is the responsibility of the property owner to register the property owner's name and address with the assessor of property of the county in which the land lies.

(c) (1) For the purposes of this chapter, unless the context requires otherwise:

(A) "Diligent effort to give actual notice of the proceedings" means a reasonable effort to give notice which is reasonably calculated, under all the circumstances and conditions, to apprise interested persons of the pendency of the proceedings in time to afford them an opportunity to prevent the loss of their interest in the parcel. Such effort shall be such as one desirous of actually informing the persons might reasonably adopt to accomplish it. Such effort does not, however, require that an interested person receive actual notice. Nor does it require the plaintiff to search records or sources of information in addition to that information available in the specific offices listed in subdivision (c)(2);

(B) "Interested person", "person owning an interest in a parcel" and "owner" means a person, including any governmental entity, that owns an interest in a parcel and includes a person, including any governmental entity, that holds a lien against a parcel or is the assignee of a holder of such a lien. "Interested person" also includes a person or entity named as nominee or agent of the owner of the obligation that is secured by the deed or a deed of trust and that is identifiable from information provided in the deed or a deed of trust, which shall include a mailing address or post office box of the nominee or agent. However, a person named as a trustee under a deed of trust, contract lien or security instrument, is not included in such definition unless the person has a separate interest in the parcel;

(C) "Parcel" means a tract or item of real or personal property which is the subject of a judicial proceeding to obtain a personal judgment for the taxes owing or to enforce the lien securing the payment of delinquent property taxes by a sale of the tract or item; and

(D) "Proceeding" and "proceedings" means a judicial proceeding filed by a governmental entity for the purpose of collecting delinquent property taxes owing the entity or including the enforcement of the first lien securing such taxes. The court shall have jurisdiction to determine all issues arising in the proceedings including issues arising before and after the confirmation of the sale of a parcel, including redemption, disposition of excess proceeds and all issues arising pursuant to § 67-5-2507.

(2) The delinquent tax attorney shall make a reasonable search of the public records in the offices of the assessor of property, trustee, the register of deeds and the local office where wills are recorded, seeking to identify and locate all persons owning an interest in a parcel. The court shall set a reasonable attorneys fee for the services required by this subsection (c) which shall become an additional expense of the proceedings for the purposes of § 67-5-2410(d) and shall be secured by the first lien in favor of the tax entity as costs accruing on the taxes pursuant to § 67-5-2101(a).

(3) The delinquent tax attorney shall make a diligent effort to give actual notice of the proceedings to all interested persons, as identified by the searches described in subdivision (c)(2).

(d) A tax sale notice, which shall be the same or substantially the same as the advertised notice, may be recorded in the register of deeds' office for the county in which the property is located upon the setting of the tax sale date. The recording cost shall be divided between the parcels of land listed in the tax sale notice and added as an additional court cost to each such parcel of land. This tax sale notice shall be recorded for informational purposes only and no release shall be required.

(e) (1) Any owner of a surface interest in property overlying a mineral interest may record a declaration of the owner's interest in such land with the register of deeds in the county where the mineral interest is located. Declaration forms shall be available at the register's office and shall include the name of the owner of mineral interest beneath the surface. Declaration forms received by the register's office shall be recorded by the register in the dormant mineral interest record. Declaration forms shall be indexed under the names of the mineral interest owners as grantor or grantors and under the names of the surface owners as grantee or grantees. Recording the declaration of surface ownership shall entitle surface owners to receive notice described in subdivision (e)(2).

(2) In the event of the sale of severed mineral interest property pursuant to § 67-5-2501, the clerk of the court shall send, by certified return receipt mail, a notice of proceedings regarding the sale of that mineral interest to any owner of the surface interest who has recorded a declaration of surface ownership as described in subdivision (e)(1).

(3) (A) The owner of surface interest who has recorded a declaration of surface ownership according to subdivision (e)(1), and who has received notice of delinquent tax proceedings according to this section may, within one hundred twenty (120) days after the sale pursuant to § 67-5-2501, purchase the mineral interest beneath the owner's tract for a percentage of the total amount of such sale, which percentage shall be derived from the percentage that the owner's surface interest bears to the total surface area of the property connected with the mineral interest sold at such tax sale.

(B) Such surface owner shall tender to the clerk of court such amount, including a pro-rated amount of the penalty and interest paid, at the same percentage rate. The clerk shall, within thirty (30) days of receipt of such amount pay the same amount to the person who purchased the mineral interest at the tax sale. The surface owner shall, in addition, pay the clerk for the clerk's services in such transaction.



§ 67-5-2503 - Sale of land -- Writ of possession -- Rents and profits.

(a) An order confirming the sale of a parcel shall confer the right to possession of the parcel to the purchaser effective upon entry of the order. On such date, the risk of loss shall transfer from the original owner to the purchaser. In the event of a loss occurring after the sale and before the order confirming the sale is entered, the court shall, on motion of the purchaser filed before the order confirming the sale becomes final, determine whether any portion of the purchaser's bid should be refunded to the purchaser.

(b) A writ of possession shall, upon application of the purchaser, in a proper case, be ordered by the court in which the tax sale has been made. A purchaser not taking actual possession of the property shall have no rights to rents or profits from a taxpayer who has remained in possession during the redemption period.



§ 67-5-2504 - Attacks on sale of land -- Rights of purchaser.

(a) (1) Any person who buys real estate sold for delinquent taxes that were a lien thereon, and who shall for any cause fail to get a good title or to recover possession of the realty, shall be subrogated to all liens that secured the taxes, and all interest, costs, penalties and fees; and such person shall have the right to enforce the same in chancery for the reimbursement of the purchase money paid by such person and interest thereon.

(2) The chancery court shall have jurisdiction, in such case, though the amount sued for be less than fifty dollars ($50.00).

(b) A tax deed of conveyance or an order confirming the sale shall be an assurance of perfect title to the purchaser of such land, and no such conveyance shall be invalidated in any court, except by proof that the land was not liable to sale for taxes, or that the taxes for which the land was sold have been paid before the sale or that there was substantial noncompliance with mandatory statutory provisions relating to the proceedings in which the parcel was sold; and if any part of the taxes for which the land was sold is illegal or not chargeable against it, but a part is chargeable, that shall not affect the sale, nor invalidate the conveyance thereunder, unless it appears that before the sale the amount legally chargeable against the land was paid or tendered to the county trustee, and no other objection either in form or substance to the sale or the title thereunder shall avail in any controversy involving them. An action seeking to invalidate any tax title to a parcel shall allege specific facts establishing the grounds set out herein and proof of compliance with subsection (c) prior to the filing of the complaint.

(c) No suit shall be commenced in any court of the state to invalidate any tax title to land until the party suing shall have paid or tendered to the clerk of the court where the suit is brought the amount of the bid and all taxes subsequently accrued, with interest and charges as provided in this part.

(d) (1) A suit to invalidate any tax title to land shall be commenced within one (1) year from the date the cause of action accrued, which is the date of the entry of the order confirming the tax sale.

(2) The statute of limitations to invalidate the sale of any tax title shall be one (1) year as set forth in subdivision (d)(1), except that it may be extended to one (1) year after the plaintiff discovered or with the exercise of reasonable due diligence should have discovered the existence of such cause of action.

(3) In no event shall any action to invalidate any tax sale title be brought more than three (3) years after the entry of the order confirming the tax sale.

(4) This subsection (d) shall not be construed to prevent or delay issuance of an order quieting title to land at the suit of a delinquent tax sale purchaser. After expiration of the period of redemption provided in § 67-5-2701, the delinquent tax sale purchaser may file suit to quiet title, notwithstanding the deadline for tax sale challenges provided in this subsection (d).

(5) Nothing in this subsection (d) shall limit the time in which a motion for excess proceeds may be filed pursuant to § 67-5-2702.

(e) In all cases where the state is not the holder of the legal title to the property bought by it at a tax sale for delinquent state and county taxes, any person desiring to attack the validity of such tax sale may do so by making only the holder of the legal or equitable title thereto and those persons claiming through such holder who are parties to such suit, and it shall not be necessary to make the state a party thereto.

(f) Any person successfully challenging the validity of a tax sale of the person's interest in a parcel shall also be responsible to the person purchasing the property at the tax sale and the purchaser's successors in interest, for any increase in the value of the parcel, including any improvements thereto, from the date of the entry of the order confirming the sale until the entry of a court order declaring the tax sale invalid as to the challenger. In the alternative, the challenger shall be responsible to the person purchasing the property at the tax sale and the purchaser's successors in interest, for all amounts expended by the purchaser or the purchaser's successors as set out in § 67-5-2701(b) and (e), if such amount is in excess of the increased value of the parcel. The purchaser and successors shall have a lien upon the parcel to secure the payment of the amount determined by the court to be due.

(g) An order confirming the sale of a parcel is voidable and may be voided by the court after a determination of the merits of the grounds for the action as set out in this chapter and any defenses raised.

(h) For the purposes of this chapter, a motion filed pursuant to Rule 60.02 of the Tennessee Rules of Civil Procedure, or any other or successor rule of similar effect, challenging the validity of a tax sale and any independent action for a similar purpose, shall be considered an action to invalidate the sale of a tax title.



§ 67-5-2505 - [Repealed.]

HISTORY: Acts 1923, ch. 77, § 8; 1929, ch. 136, § 1; Shan. Supp. 913b17; mod. Code 1932, §§ 1592, 1605-1608; impl. am. Acts 1935, ch. 114, § 1; Acts 1947, ch. 255, § 5; C. Supp. 1950, §§ 1591.1, 1607 (Williams, §§ 1601.1, 1607, 1613.16-1613.20); impl. am. Acts 1959, ch. 9, §§ 3, 14; impl. am. Acts 1961, ch. 97, § 3; T.C.A. (orig. ed.), §§ 67-2027 -- 67-2032; repealed by Acts 2014, ch. 883, § 12, effective July 1, 2014.



§ 67-5-2506 - Sale of land for county taxes only.

(a) (1) When any land must be sold for payment of delinquent county taxes only, it shall be sold under the provisions of this part and parts 20 and 24 of this chapter so far as they apply.

(2) It is the duty of the clerk of the court ordering the sale to bid, on behalf of the governmental entities for which the taxes are owing, to ascertain the amount due for taxes, interest, penalties and costs, where no other bidder offers the same or higher bid; provided, that, in the case of property where the county legislative body has determined that no bid should be made on behalf of the governmental entities to which taxes are owing due to a determination that such property poses an environmental risk, the clerk shall not offer a bid. The county legislative body may also make a determination that no bid shall be made on behalf of the governmental entities on non-buildable or non-conforming parcels, including, without limitation:

(A) Storm water detention basins;

(B) Drainage ditches;

(C) Private road right-of-ways;

(D) Private drives;

(E) Common open areas; and

(F) Utility easements.

(3) Up to ten percent (10%) of the sale proceeds shall be applied, first, to payment of any unpaid balance of compensation due the prosecuting attorney; second, the proceeds of the sale shall be applied to the costs of the suits; and third, the remainder shall be applied to the county first and second, to any municipality having a tax lien on the same property.

(4) This subsection (a) does not apply to counties with a metropolitan form of government or to counties having the following populations, according to the 1970 federal census or any subsequent federal census: Click here to view image.

(b) (1) When any land must be sold for payment of delinquent county taxes only, it shall be sold under the provisions of this part and parts 20 and 24 of this chapter so far as they apply.

(2) It is the duty of the clerk of the court ordering the sale to bid, on behalf of the governmental entities for which the taxes are owing, to ascertain the amount due for taxes, interest, penalties and costs, where no other bidder offers the same or higher bid; provided, that, in the case of property where the county legislative body has determined that no bid should be made on behalf of the governmental entities to which taxes are owing due to a determination that such property poses an environmental risk, the clerk shall not offer a bid.

(3) The proceeds from such sale shall be applied, first, to the payment of the penalty allowed as compensation for prosecuting the suits; second, to the costs; and third, the remainder shall be prorated, first, to the county and, second, to any municipality that has a tax lien thereon.

(4) This subsection (b) applies only to counties with a metropolitan form of government and to counties having the following populations, according to the 1970 federal census or any subsequent federal census: Click here to view image.



§ 67-5-2507 - Sale of land -- County as purchaser.

(a) (1) It is the duty of the county mayor of each county to take charge of all the lands bought in by the county at such delinquent tax sales.

(2) During the period when redemption of any such tract of land can be made, the land shall be held and put only to such use as will not result in a waste of such land.

(3) After the period of redemption has elapsed, it shall be the duty of the county mayor to arrange for the disposition of every tract of such land as expeditiously and advantageously as possible.

(b) (1) A committee of four (4) members shall be elected by the county legislative body, from the county legislative body, who, together with the county mayor, shall place a fair price on each tract of land, for which price the land shall be sold. In counties having adopted the County Financial Management System Act of 1981, compiled in title 5, chapter 21, the financial management committee created by § 5-21-104 may serve as this committee, instead of the committee as established in this subdivision (b)(1).

(2) Such committee may authorize the sale of any tract of land upon such terms as will secure the highest and best sale price, but the credit extended shall not exceed three (3) years and a lien shall be retained to secure purchase price.

(3) No tract of land shall be sold for an amount less than the total amount of the taxes, penalty, cost and interest, unless the legislative body, upon application, determines that it is impossible to sell the tract of land for this amount, and grants permission to offer the land for sale at some amount to be fixed by such legislative body.

(4) Interest shall be calculated on the full amount of the taxes, penalty, cost and interest from the time of the acquisition of the land by the county until the sale thereof.

(5) [Deleted by 2013 amendment, effective May 13, 2013.]

(6) Whenever the sale of a tract of land is arranged by the county mayor, the deed shall not be executed and the sale shall not become final until ten (10) days after the publication in a newspaper published in the county of a notice of the proposed sale, the name of the purchaser and the terms, conditions and price. The land shall be described in the notice only by number, which shall refer to a description on file with such committee.

(7) If anyone, during such ten (10) days, increases the offer made for the land by ten percent (10%) or more, the party making the first offer shall be notified and a day fixed when both parties shall appear and make offers.

(8) The tract of land shall be sold to the party making the highest and best offer.

(9) Conveyances of the land shall be made without warranties of any sort, and deeds shall be executed by the county mayor or other chief fiscal officer of the county.

(10) The deed shall be prepared by the back-tax attorney as a part of the duties for which the attorney is compensated by the provisions of § 67-5-2410, and no additional compensation shall be allowed.

(11) The county may, upon a majority vote of its legislative body determining it in the best interests of the county to use the property for a public purpose, decide to retain ownership and possession of such property.

(12) This subsection (b) shall not apply in any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census.



§ 67-5-2508 - Sale of property -- Political subdivision as purchaser.

(a) (1) Any county, city, town, taxing district or other municipal corporation in Tennessee is authorized to bid at any sale of property sold for nonpayment of taxes or assessments levied against the property, or to enforce the lien of any taxes or assessments levied against such property, upon which property any such county, city, town, taxing district or other municipal corporation may have a lien for taxes or assessments, and to buy at any such sale.

(2) Such counties, cities, towns, taxing districts and municipal corporations are expressly authorized to bid such amounts in excess of the total amount of taxes, interest, penalties, attorney's fees, costs and other charges incident thereto as may be authorized by the county legislative body, or the legislative council or other governing bodies of cities, towns, taxing districts and other municipal corporations, and to execute such notes or other evidence of indebtedness for any part of the purchase price of such property as may be authorized by the county legislative body, or by the legislative council or other governing bodies of such cities, towns, taxing districts or other municipal corporations.

(3) Any such counties, cities, towns, taxing districts or other municipal corporations may bid at such sales, either jointly or separately, being expressly authorized in the event of joint bids, to contract with reference thereto and execute all contracts necessary or incidental to such joint bids.

(b) (1) If at any sale of property for taxes or assessments levied against the property, or for the enforcement of the lien of such taxes or other assessments, any county, city, town, taxing district or other municipal corporation shall be the successful bidder and become the purchaser of such property at any such sale, it shall be and is expressly authorized to take credit on any note, notes or other evidence of indebtedness executed as all or part of the purchase price of such property for any taxes or assessments against the property, owed to such county, city, town, taxing district or other municipal corporation. Such county, city, town, taxing district or other municipal corporation is expressly exempted from furnishing any security for payment of any such notes or other evidence of indebtedness for all or any part of the purchase price of any such property purchased by it by authority of or under the provisions of this section.

(2) Any county, city, town, taxing district, or other municipal corporation, having become a purchaser at a tax sale, or having otherwise acquired real estate, may fully discharge the lien or liens of delinquent taxes of the state that have priority or are superior to its lien for taxes, by paying into the hands of the clerk and master or clerk conducting such sale, the net amount of such state taxes without interest or penalty.

(c) (1) Upon the purchase of land by a municipality at a delinquent tax sale for municipal taxes only, and after the period of redemption has lapsed, the municipality may, upon a majority vote of the governing body determining it impracticable to sell the property for the full amount of the taxes, penalty, cost and interest, sell the property for less than this amount.

(2) Subdivision (c)(1) shall not apply in any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census.

(3) The municipality may, upon a majority vote of its legislative body determining it in the best interests of the municipality to use the property for a public purpose, decide to retain ownership and possession of such property.

(d) Upon the purchase of land by a municipality or by a county at a delinquent tax sale, after the period of redemption has lapsed, when both municipal and county taxes are delinquent:

(1) The municipality may, upon a majority vote of the respective governing body determining it impracticable to sell the property for the full amount of the taxes, penalty, cost and interest, sell the property for less than this amount, and the county shall be joined in such tax sale;

(2) The county may conduct a sale in accordance with § 67-5-2507(b)(5), and the municipality shall be joined in such tax sale; and

(3) Any resulting revenue from such tax sale shall be apportioned to the municipality and county pro rata based on the amount of delinquent taxes.

(4) The county or municipality may, upon a majority vote of its legislative body determining it in the best interests of such county or municipality to use the property for a public purpose, decide to retain ownership and possession of such property. The county or municipality wishing to retain the property shall pay to the other governmental entity its pro rata share of the joint bid amount at the tax sale, upon receipt of which the other governmental entity shall execute a quitclaim deed conveying its interest in the property.



§ 67-5-2509 - Exemption from taxation -- Land purchased, resold or rented by state or political subdivision.

(a) Whenever land is purchased at a tax sale by the state, by a county, or by a municipality of the state or by a county and a municipality, as tenants in common, and the state, a county or municipality, or a county and municipality, goes into or takes actual possession of such land, the land shall, after the expiration of the period of redemption provided in § 67-5-2701, be exempt from taxation, as property held for a public, county or municipal purpose, and no taxes shall be collected thereon, and no assessment shall be made thereon, so long as the property is held for the purpose of realizing therefrom the taxes and assessments that have been lost by the several tax funds entitled thereto as result of the failure of the former owner of the property to pay the taxes for which the sale was held.

(b) [Deleted by 2013 amendment, effective May 13, 2013.]

(c) When the state, a county or a municipality, or any or all of them, has recovered from the sale or rental of any property purchased by them, or any one, or any combination of them, moneys sufficient to pay the taxes for which the property was sold, it shall be the duty of the officers of the state, the county and/or municipality, charged with the handling of the property, to report the recovery to the assessors of the county and municipality for assessment, it being the declared intention of the general assembly that such property is not held for a public, county and municipal purpose after the taxes, for which the sale was held, and subsequently accruing taxes through the period of redemption have been realized from the collection of net income therefrom or from the net sale price thereof, unless in the meantime the property shall have become devoted by the state, or by a county or a municipality, to a use otherwise recognized by law as a state or municipal purpose.

(d) (1) In lieu of the sale to private purchasers as provided in §§ 67-5-2505 [repealed], 67-5-2507 and 67-5-2508, the proper officers of the state, the county, and the municipality, or any or all of the officers who have an interest in the property, may convey the property to any other governmental entity meeting the conditions specified below, at any terms deemed appropriate to such officers. In order to receive property under this subsection (d), a governmental entity must certify to such officers that the property is to be used for purposes that would make the property subject to condemnation by the governmental entity under its powers of eminent domain.

(2) In lieu of the sale to private purchasers as provided in §§ 67-5-2505 [repealed], 67-5-2507 and 67-5-2508, the proper officers of the municipality or county may convey property permitted to be used for residential purposes to a private nonprofit entity that meets all conditions specified in this subdivision (d)(2), on any terms deemed appropriate to the officers:

(A) The entity is certified as a tax exempt entity under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3); and

(B) The entity is chartered to construct or to restore residential dwellings for the purpose of creating affordable and habitable housing for the disadvantaged and needy, and the property conveyed to the entity is used for that purpose; and

(C) The property, once constructed or restored, is conveyed to an individual or family for use as an owner-occupied residence.

(3) In any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, in lieu of the sale to private purchasers as provided in §§ 67-5-2505 [repealed], 67-5-2507 and 67-5-2508, the proper officers of the municipality or county may convey property purchased at a tax sale as provided in subsection (a) to the agency or commission of such municipality or county for redevelopment of properties certified under title 13, chapter 21, part 2, for those uses authorized by § 13-21-202(4), as amended by chapter 948 of the Public Acts of 1998, commonly referred to as the Community Redevelopment Act of 1998.

(4) In any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, in lieu of the sale to private purchasers as provided in §§ 67-5-2505 [repealed], 67-5-2507 and 67-5-2508, the governing body of the municipality or county may convey property to a nonprofit community development corporation for purposes wherein use by the nonprofit community development corporation is deemed by the governing body of the municipality or county to inure to the benefit of the area the recipient nonprofit community development corporation is chartered or authorized to serve. The property may be conveyed on terms, including but not limited to, limitations of use or reversion, as deemed appropriate to the governing body of the municipality or county, except that under no circumstances shall the nonprofit community development corporation be required to pay the taxes, penalties or interest for which the property was sold.

(5) In any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, in lieu of the sale to private purchasers as provided in §§ 67-5-2505 [repealed], 67-5-2507 and 67-5-2508, the proper officers of the municipality or county may convey properties with road frontage no greater than twenty-four feet (24') acquired in tax sales to adjoining property owners upon establishing a fair market value (FMV), based upon both value enhancing and value decreasing factors, after the adjoining property owner has made sufficient in-kind payments, including, but not limited to, cutting, cleaning or improving the property, and accepting general liability for the premises. These actual or in-kind payments shall be equal to the FMV established for the property.

(6) In lieu of the sale to private purchasers as provided in subsection (b), the proper officers of the municipality or county may convey real property suitable for community gardening, as defined in § 43-24-102, to a private nonprofit entity that meets all conditions specified in this subdivision (d)(6), on any terms deemed appropriate to the officers:

(A) The entity is certified as a tax exempt entity under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3);

(B) The entity is qualified to operate and maintain a community garden in the judgment of the officers of the municipality or county; and

(C) Any interest in or use of real property conveyed pursuant to this subdivision (d)(6) shall revert to the municipality or county if the entity, or a successor nonprofit entity that meets all of the conditions of this subdivision (d)(6), ceases to operate and maintain a community garden on the property.



§ 67-5-2510 - Property purchased by state or political subdivision -- Satisfaction of delinquency and removal from tax rolls.

(a) Whenever any property is sold at a tax sale and is purchased by the state, by a county, by a municipality, or by a county and municipality, the officers of the state, or the county, or the municipality, or of county and municipality, purchasing the property, shall notify the county trustee and the collector of any municipal taxes that are a lien upon the property, when actual possession has been taken of such lands, and the county trustee and the collector of municipal taxes are then authorized and directed to note the payment of the taxes, for which the sale was held upon the tax rolls, by endorsing thereon the words: "Paid by sale of property, see Land Ledger, p. _____; actual possession having been taken by ___________________________________ (County, City, or City and County)," or equivalent words.

(b) If actual possession is not taken by the state, by a county, or by a municipality, or by a county and municipality, the lands shall not be removed from the tax rolls, nor shall the lands be removed from the tax rolls, if the owner or former tenant is permitted to remain in possession of the property without the payment of rent to the state, county or municipality or county and municipality.



§ 67-5-2511 - Ledger of property purchased by state or political subdivision.

(a) The county trustee and all municipal collectors are likewise authorized and directed to set up a ledger of all properties sold at a tax sale and purchased by the state, or by a county, or by a municipality, or by a county and municipality, possession of which has been taken by one (1) or more of them.

(b) The ledger shall consist of a well-bound book, properly indexed, containing a sheet or page for each parcel of land, upon which page the taxes for which the property was sold shall be listed, year by year, without the addition of any interest or penalties.

(c) As to each item of tax entered on the ledger, a reference shall be made to the tax roll, showing the book and page from which the item was taken, and on the ledger page shall be also entered the net amount of rents received, or the net sale price thereof, and the distribution of such rents and sale price.



§ 67-5-2512 - [Repealed.]

HISTORY: Acts 1935, ch. 56, § 1; C. Supp. 1950, § 1612.1; impl. am. Acts 1959, ch. 9, § 14; T.C.A. (orig. ed.), § 67-2041; repealed by Acts 2014, ch. 883, § 13, effective July 1, 2014.



§ 67-5-2513 - [Repealed.]

HISTORY: Acts 1943, ch. 18, § 3; C. Supp. 1950, § 1592.5; impl. am. Acts 1959, ch. 9, § 14; T.C.A. (orig. ed.), § 67-2042; repealed by Acts 2014, ch. 883, § 14, effective July 1, 2014.



§ 67-5-2514 - [Repealed.]

HISTORY: Acts 1955, ch. 324, §§ 1-3; impl. am. Acts 1959, ch. 9, § 3; impl. am. Acts 1961, ch. 97, § 3; 1976, ch. 617, § 3; T.C.A., §§ 67-2044 -- 67-2046; repealed by Acts 2014, ch. 883, § 15, effective July 1, 2014.



§ 67-5-2515 - Reference to tax deed deemed reference to court decree.

Any reference in this code to a tax deed with respect to property sold for delinquent taxes shall also be deemed a reference to an order of confirmation of sale entered in a delinquent tax lawsuit with respect to the property in question.



§ 67-5-2516 - Transfer of unimproved or undeveloped property acquired by tax entity at tax sale to non-governmental entity claiming contractual rights to payment.

(a) As used in this section:

(1) "Undeveloped" means that no utility services, such as electricity, gas, water or sanitary sewer, have been constructed or installed on the particular property or to serve the property; and

(2) "Unimproved" means that no buildings or other structures have been placed, constructed, installed, or erected on the property.

(b) Whenever a tax entity acquires any unimproved or undeveloped property at a tax sale, at any time during its ownership of the property, the tax entity may transfer such property to the non-governmental entity claiming contractual rights to the payment of fees or assessments duly recorded in covenants and restrictions, which shall be in full satisfaction of such fees and assessments; provided, that the tax entity and non-governmental entity shall jointly approve the transfer and may negotiate a suspension or resolution of any such fees and assessments from the date the tax entity takes title at the tax sale until the transfer to the non-governmental entity is complete. In the event that such transfer is jointly approved, then prior to the date that the non-governmental entity takes title to the property, no judgment shall be entered against the tax entity regarding the payment of assessments or fees, nor shall any lien for such assessments or fees claimed by the non-governmental entity be enforced. Any transfer of the property shall not affect any rights of redemption pursuant to part 27 of this chapter.






Part 26 - Tax Lien -- Compromise [Repealed]



Part 27 - Redemption

§ 67-5-2701 - Procedure for redemption of property.

(a) (1) Upon entry of an order confirming a sale of a parcel, a right to redeem shall vest in all interested persons. The right to redeem shall be exercised within the time period established by this subsection (a) beginning on the date of the entry of the order confirming the sale, but in no event shall the right to redeem be exercised more than one (1) year from that date. The redemption period of each parcel shall be stated in the order confirming the sale based on the following criteria:

(A) Unless the court finds sufficient evidence to order a reduced redemption period pursuant to this section, the redemption period for each parcel shall be one (1) year;

(B) The redemption period shall be determined for each parcel based on the period of delinquency. Once the period of delinquency is established, the redemption period shall be set on the following scale:

(i) If the period of delinquency is five (5) years or less, the redemption period shall be one (1) year from the entry of the order confirming the sale;

(ii) If the period of delinquency is more than five (5) years but less than eight (8) years, the redemption period shall be one hundred eighty (180) days from the entry of the order confirming the sale; or

(iii) If the period of delinquency is eight (8) years or more, the redemption period shall be ninety (90) days from the entry of the order confirming the sale; and

(C) For all property for which a showing is made pursuant to subdivision (a)(2), the redemption period shall be thirty (30) days from the entry of the order confirming the sale without regard to the number of years of delinquent taxes owed on the property, beyond that required to make the property legally eligible for the sale.

(2) A reasonable basis to believe that real property is vacant, or, in the case of vacant land, a reasonable basis to believe that the property is abandoned, shall, at a minimum, be based upon periodic inspections of the property over a two-month period at different times of the day where three (3) or more inspections reveal evidence of abandonment.

(3) As used in this section:

(A) "Evidence of abandonment" includes, but is not limited to, any of the following conditions:

(i) Overgrown or dead vegetation;

(ii) Accumulation of newspapers, circulars, flyers, or mail;

(iii) Past due utility notices, disconnected utilities, or utilities not in use;

(iv) Accumulation of trash, refuse, or other debris;

(v) Absence of window coverings such as curtains, blinds, or shutters;

(vi) One (1) or more boarded, missing, or broken windows;

(vii) The property is open to casual entry or trespass;

(viii) The property has a building or structure that is or appears structurally unsound or has any other condition that presents a potential hazard or danger to the safety of persons; or

(ix) Any of the conditions in subdivisions (a)(3)(A)(i) - (viii) exist and, if there is a mortgage on the property, the mortgagor does not occupy the property and has informed the mortgagee or loan servicing company in writing that the mortgagor does not intend to occupy the property in the future;

(B) "Period of delinquency" means, with respect to a parcel, the longest consecutive number of years the property taxes on that parcel are delinquent and have not been paid to a jurisdiction, and for which years the collection of property taxes for that jurisdiction is being sought in the tax sale;

(C) "Person entitled to redeem" means, with respect to a parcel, any interested person, as defined in this chapter, as of the date of the sale and the date the motion to redeem is filed;

(D) "Vacant and abandoned" with respect to real property:

(i) Means:

(a) There is a reasonable basis to believe the property is not occupied as determined in accordance with subdivision (a)(2); or

(b) A court has determined that the property is a risk to the health, safety, or welfare of the public or any adjoining or adjacent property owners, or has otherwise declared the property unfit for occupancy; and

(ii) Does not include:

(a) An unoccupied building that is undergoing construction, renovation, or rehabilitation at the hands of a properly licensed contractor pursuant to a building permit; is proceeding to completion; and is in compliance with all applicable ordinances, codes, regulations, and statutes;

(b) A building occupied on a seasonal basis that is otherwise secure;

(c) A building that is secure, but is the subject of a probate action, action to quiet title, or other similar ownership dispute; provided, that the owners are exercising diligence in pursuit of resolution of the dispute;

(d) A building damaged by a natural disaster and one (1) or more owners intend to repair and reoccupy the property; provided, that the owners are exercising diligence in pursuit of completion of repairs at the property in accordance with subdivision (a)(3)(D)(ii)(a); or

(e) Any property occupied by the owner, a relative of the owner, or a tenant lawfully in possession; provided, that neither subdivision (a)(3)(A)(viii) nor subdivision (a)(3)(D)(i)(b) applies to the property.

(b) In order to redeem a parcel, the person entitled to redeem shall file a motion to such effect in the proceedings in which the parcel was sold. The motion shall describe the parcel, the date of the sale of the parcel, the date of the entry of the order confirming the sale and shall contain specific allegations establishing the right of the person to redeem the parcel. Prior to the filing of the motion to redeem, the movant shall pay to the clerk of the court an amount equal to the total amount of delinquent taxes, penalty, interest, court costs, and interest on the entire purchase price paid by the purchaser of the parcel. The interest shall be at the rate of twelve percent (12%) per annum, which shall begin to accrue on the date the purchaser pays the purchase price to the clerk and continuing until the motion to redeem is filed. If the entire amount owing is not timely paid to the clerk or if the motion to redeem is not timely filed, the redemption shall fail.

(c) Upon the filing of the motion to redeem and the payment of the required amount, the clerk shall within ten (10) days send a notice of the filing of the redemption motion to the purchaser and all persons entitled to redeem the parcel. The notice of redemption shall state the amount paid at the time of the filing of the motion and refer the persons to this section.

(d) The purchaser may within thirty (30) days after the mailing of the notice of redemption, file a response seeking additional funds to be paid by the proposed redeemer to compensate the purchaser for amounts expended by the purchaser for the purposes set out in subsection (e). The response shall specifically set out the basis for each category of additional funds claimed. The response may also allege that the motion to redeem was not properly or timely filed. If no response is timely filed, the court shall determine whether the redemption has been properly made, and if so, shall cause an order to be entered requiring the proposed redeemer to pay additional interest at the rate set forth in subsection (b), accruing from the date the motion to redeem was filed until the date of such payment.

(e) Additional sums to be paid by the proposed redeemer at the demand of the purchaser, shall include the following:

(1) Additional ad valorem taxes, penalty, interest and court costs paid by the purchaser secured by a lien against the parcel;

(2) Reasonable payments made by the purchaser for insurance on the parcel and any improvements thereon;

(3) Reasonable cost paid by the purchaser to avoid permissive waste of the parcel;

(4) Reasonable expenses paid by the purchaser as a result of a judicial or administrative order or other official notice requiring the purchaser to immediately bring the property into compliance with applicable building code or zoning regulations;

(5) Reasonable payments by the purchaser for homeowner's association dues or obligations resulting from covenants running with the land which are secured by a lien against the parcel; and

(6) Additional interest at the rate set out in subsection (b), accruing from the date the motion to redeem was filed until the date the purchaser's response was filed. If the court determines that the purchaser has not delayed consideration of the motion to redeem and that any response filed by the purchaser for additional funds was based on a reasonable expectation that the expenditures of the purchaser were reimbursable pursuant to this section, then the court may require the proposed redeemer to also pay additional interest at the same rate, accruing from the date the purchaser's response was filed until the date of such payment.

(f) Any additional funds ordered to be paid by the proposed redeemer under this section shall be paid to the clerk prior to the later of the following dates:

(1) The date of the expiration of the redemption period; or

(2) Thirty (30) days after the entry of the order allowing additional funds.

(g) If the proposed redeemer timely pays the full amount of any additional funds ordered by the court, the court shall declare that the property has been redeemed.

(h) If the proposed redeemer fails to timely pay the full amount of any additional funds ordered by the court, the redemption shall fail and any funds paid by the proposed redeemer shall be refunded to him less the clerk's fee and any other court costs.

(i) In the event a person tenders the full amount owing in the proceeding at a time after the date of sale and prior to the entry of an order confirming the sale, the person shall also pay interest computed as established by subsection (b) on the total purchase price paid by the purchaser.

(j) The court in which the proceedings are pending may order that any proposed redeemer shall also pay to the clerk the amount necessary to record any orders of the court in the office of the register of deeds. Such payment may be required to be paid upon the filing of the motion to redeem or upon determining whether any additional funds are to be allowed.

(k) Upon any order pertaining to redemption becoming final, the clerk shall make such disbursements as are provided in the order.

(l) In the event the court directs the delinquent tax attorney or an attorney ad litem to participate in the redemption portion of the proceedings as an assistance to the court, the court may allow a reasonable attorneys fee to be paid by either the movant or the purchaser as directed by the court.

(m) In the event all parties to the action waive their right to appeal all issues in the cause, the clerk shall immediately disburse all amounts owing.

(n) Upon entry of an order of the court declaring that the redemption is complete, title to the parcel shall be divested out of the purchaser, and the clerk shall promptly refund the purchase money and pay all sums due to the purchaser under this section. The interests of the taxpayer and other interested parties, or their successors in interest, shall be restored to that state which existed as of the date of entry of the order confirming the sale. Any lienholder who redeems the parcel may thereafter proceed to foreclose upon the parcel or otherwise enforce such lien.



§ 67-5-2702 - Motion setting forth claim to excess sale proceeds -- Service of motion -- Hearing on motion -- Recovery of excess proceeds paid in error.

(a) Following entry of the order of confirmation of sale, any interested person, as defined in this chapter, may file a motion with the court requesting disbursement of any excess sale proceeds pursuant to this section.

(b) A copy of such motion shall be served, in the manner prescribed by the Rules of Civil Procedure, on all parties to the underlying action, no later than thirty (30) days prior to the hearing date of the motion.

(c) At the hearing, the court shall order that any remaining redemption period shall be terminated as to the movant and as to any other person entitled to redeem property who consents to such termination as evidenced by their signature on such order, and any excess proceeds be paid according to the following priorities to each party that establishes its claim to the proceeds:

(1) To the tax entity or entities prosecuting the delinquent tax sale, for any remaining or subsequent outstanding taxes that are a lien against the property;

(2) To any lienholder, private or public, holding a claim against the property at the time of the tax sale, for the amount proven to be due under such lien, in accordance with priorities established by applicable law;

(3) To any lienholder, private or public, holding a claim against the property arising after the tax sale, for the amount proven to be due under such lien, in accordance with priorities established by applicable law;

(4) To any taxpayer, according to such taxpayer's interest at the time of the tax sale; provided, that such taxpayer was a defendant in the underlying action, or acquired by will or intestate succession the interest in the property of a former taxpayer who was a defendant in the underlying action; and

(5) Any remaining excess proceeds shall be subject to the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29, part 1. A motion for excess proceeds may be filed in the court in which the proceeding is pending until such time as the funds are actually forwarded to the state pursuant to the Uniform Disposition of Unclaimed Property Act. For the purposes of § 66-29-110, the presumption of abandonment shall not arise until the final determination of all filed motions for redemption and excess proceeds or one (1) year following the expiration of the redemption period for that parcel, whichever is later.

(d) A person who claims to be the owner of an interest in a parcel, which is the subject of a motion to claim any excess proceeds from a delinquent tax sale shall record the document effecting such ownership, or an abstract thereof, or an affidavit of heirship, in the office of the register of deeds for the county in which the parcel is located, prior to thirty (30) calendar days before the day on which the motion is scheduled to be heard. A person who fails to timely record such document shall not be entitled to notice of the motion to claim excess proceeds as referred to in subsection (a).

(e) In the event an owner who failed to receive notice of the motion to claim excess proceeds, absent any fault on the owner's part, claims that a person has received excess proceeds in error or in excess of the person's correct share to the detriment of the owner, the owner shall have a right of action against such person for the recovery of such excess proceeds as may have been paid in error. Such right of action shall be the exclusive remedy of such an owner.

(f) For the purposes of this section, "in accordance with priorities established by applicable law" means that the priority of the interests in the parcel shall transfer to the proceeds from the sale of the parcel.

(g) In the event the court directs the delinquent tax attorney or an attorney ad litem to participate in the excess sale proceeds portion of the proceedings as an assistance to the court, the court may allow a reasonable attorney's fee to be assessed as directed by the court.






Part 28 - Waiver

§ 67-5-2801 - Industrial and commercial personal property taxes, penalties, interest, attorney fees and costs -- Waiver of enforcement and collection.

(a) The trustee or collector may request the delinquent tax attorney to seek court approval in order to waive the enforcement and collection of all, but not a portion of, industrial and commercial personal property taxes, penalties, interest, attorney fees and costs. All of the following must be determined and attested to by the trustee or collector before a court may approve a waiver:

(1) The taxpayer has ceased all business operations;

(2) No personal property subject to the tax can be found; and

(3) Neither fraud nor an intention to avoid payment of the taxes on the part of the taxpayer caused the circumstances giving rise to such waiver.

(b) In order to waive the enforcement and collection of public utility personal property taxes, including penalties, interest, attorney fees and costs, the trustee or collector must first confirm with the comptroller of the treasury that the public utility's local assessment only includes personal property and does not include any real property. If the public utility is still operating, then no waiver may be requested or approved even if the local assessment only includes personal property and no personal property can be found in the trustee's or the collector's jurisdiction. If the public utility has ceased all operations and the local assessment does not include any real property, then the trustee or the collector may request a waiver in accordance with subdivisions (a)(1)-(3).

(c) The trustee or collector is required to submit a report to the chief executive officer of the local government and the county assessor of all waivers approved by the court when no delinquent tax lawsuit has been filed. The report shall contain the taxpayer's name and amount of taxes, penalties, interest, attorney fees, and costs waived. The waivers approved by the court under this subsection (c) are to be included and written as a credit in the monthly settlement and annual statement in accordance with §§ 67-5-1903 and 67-5-1904.

(d) With respect to delinquent personal property taxes being waived under this section, for which the delinquent lawsuit has been filed, the court having jurisdiction of the delinquent tax lawsuit may, upon motion by the delinquent tax attorney and a finding that the factors outlined in subdivisions (a)(1)-(3) or subsection (b) exist, order the waiver of enforcement and collection of all, but not a portion of, such personal property taxes, penalties, interest, attorney fees and costs.



§ 67-5-2802 - Real property taxes -- Waiver of penalties, interest and attorney fees.

All or any portion of penalty and interest and attorney fees that are due on real property taxes may be waived by order of the court having jurisdiction of the delinquent tax lawsuit upon a motion and a finding that the following factors exist:

(1) The property has been determined to be environmentally hazardous pursuant to federal or state environmental protection or hazardous materials laws by those officials, agencies or courts with the responsibility for enforcing the environmental protection or hazardous materials laws;

(2) The county legislative body has determined that no bid should be made on behalf of the governmental entity to which taxes are owed pursuant to § 67-5-2506;

(3) The waiver is made in conjunction with the remediation and cleanup of the property; and

(4) The circumstances giving rise to the waiver did not result from fraud or an intention to avoid payment.



§ 67-5-2803 - No authority to waive, compromise, remit, prorate, apportion or release property taxes, penalty, interest or court costs nor first lien securing same.

In order to promote equality and uniformity of taxation, except as provided in this part, § 67-5-1806 or § 67-5-2507, no person, public official, governmental entity or court shall have the power or authority to waive, compromise, remit, prorate, apportion or release property taxes, penalty, interest or court costs nor the first lien securing the same.









Chapter 6 - Sales and Use Taxes

Part 1 - General Provisions

§ 67-6-101 - Short title -- Nature of tax.

This chapter shall be known and may be cited as the "Retailers' Sales Tax Act," and the tax imposed by this chapter shall be in addition to all other privilege taxes, whether levied in the form of excise, license, or privilege taxes, and shall be in addition to all other fees and taxes levied.



§ First - of 2 versions of this section

67-6-103. Deposit and allocation of receipts -- Transportation equity trust fund -- Other special allocations. [Effective until July 1, 2017. See the version effective on July 1, 2017.]

(a) The commissioner shall deposit promptly to the credit of the state treasurer in state depositories all moneys received by the commissioner under this chapter, and all such moneys shall be earmarked and allocated as follows:

(1) Twenty-nine and one hundred forty-one ten-thousandths percent (29.0141%) of such moneys shall be earmarked and allocated specifically and exclusively to the general fund;

(2) Sixty-five and nine hundred seventy ten-thousandths (65.0970%) of such moneys shall be earmarked and allocated specifically and exclusively to educational purposes; and

(3) (A) Four and six thousand thirty ten-thousandths percent (4.6030%) shall be appropriated to the several incorporated municipalities within the state of Tennessee to be allocated and distributed to them monthly by the commissioner of finance and administration, in the proportion as the population of each municipality bears to the aggregate population of all municipalities within the state, according to the latest federal census and other censuses authorized by law. Municipalities incorporated subsequent to the last decennial federal census shall, until the next decennial federal census, be eligible for an allotment, commencing on July 1, following incorporation, election and installation of officials, on the population basis determined under regulations of the department of economic and community development and certified by that office to the commissioner; provided, that an accurate census of population has been certified to the department of economic and community development by the municipality. Municipalities now participating in allocation shall continue to do so on the basis of their population determined according to law;

(B) (i) A municipality having a population of one thousand one hundred (1,100) or more persons, according to the 1970 federal census or any subsequent federal census, in which at least forty percent (40%) of the assessed valuation, as shown by the tax assessment rolls or books of the municipality, of the real estate in the municipality consists of hotels, motels, tourist courts accommodation, tourist shops and restaurants, is defined as a "premiere type tourist resort" for purposes of this chapter. As an alternative to and in lieu of the allocation prescribed in subdivision (a)(3)(A), a premiere type tourist resort may elect to receive four and six thousand thirty ten-thousandths percent (4.6030%) of the tax actually collected and remitted by dealers within the boundaries of such resort. Any distribution made to a premiere type tourist resort pursuant to such election shall be earmarked and paid from the general fund. If, however, any such payment is made to a premiere type tourist resort pursuant to the election, the amount that would have been received by such resort had the resort not exercised the election shall be earmarked and allocated to the general fund;

(ii) A municipality meeting the criteria set forth in subdivision (a)(3)(B)(i) and also owning a golf course and ski slope shall also receive an amount equal to the amount distributed pursuant to subdivision (a)(3)(B)(i). Any distribution made to such a municipality shall be earmarked and paid from the general fund for the purpose of assisting in the retirement of the convention center obligations in connection with the acquisition, construction and operation of the convention center;

(iii) A municipality meeting the criteria set forth in subdivision (a)(3)(B)(i) and also containing within its boundaries a theme park of not less than eighty (80) acres shall also receive an amount equal to the distribution pursuant to subdivision (a)(3)(B)(i);

(iv) (a) A municipality meeting the criteria set forth in subdivision (a)(3)(B)(ii) shall also receive in addition to amounts authorized in this subsection (a) in the 1988-1989 fiscal year, an amount equal to fifty-six percent (56%) of the amount distributed in the 1986-1987 fiscal year pursuant to subdivision (a)(3)(B)(ii), and an amount equal to ninety percent (90%) of the amount distributed in the 1986-1987 fiscal year in subsequent years;

(b) A municipality meeting the criteria set forth in subdivision (a)(3)(B)(iii) shall also receive, in addition to amounts authorized in this subsection (a) in the 1988-1989 fiscal year, an amount equal to sixty percent (60%) of the amount distributed in the 1986-1987 fiscal year pursuant to subdivision (a)(3)(B)(iii), and an amount equal to ninety-six percent (96%) of the amount distributed in the 1986-1987 fiscal year in subsequent years;

(v) The collective amounts paid under subdivisions (a)(3)(B)(i)-(iv) shall be limited to the collective amounts paid under such subdivisions for the 1999-2000 fiscal year;

(C) Any municipality shall have the right to take not more than four (4) special censuses at its own expense at any time during the interim between the regular decennial federal census. Such right shall include the current decennium. Any such census shall be taken by the federal bureau of the census, or in a manner directed by and satisfactory to the department of economic and community development. The population of the municipality shall be revised in accordance with the special census for purposes of distribution of such funds, effective on the next July 1 following the certification of the census results by the federal bureau of the census or the department of economic and community development to the commissioner of finance and administration; the aggregate population shall likewise be adjusted in accordance with any such special census, effective the same date as provided in this subdivision (a)(3)(C);

(D) Any other such special census of the entire municipality taken in the same manner provided in this section, under any other law, shall be used for the distribution of such funds, and in that case, no additional special census shall be taken under this section;

(E) Before distributing moneys to incorporated municipalities from the sales tax, as provided for herein, the commissioner of finance and administration shall make a deduction therefrom monthly of a sum equal to one percent (1%) of the monthly allocation of the four and six thousand thirty ten-thousandths percent (4.6030%) of sales tax collections allocated to incorporated municipalities. This sum, together with an appropriation per annum from the general fund of the state, shall be apportioned and transmitted to the University of Tennessee for use by the university in establishing and operating a municipal technical advisory service in its institute for public service, and shall be used for studies and research in municipal government, publications, educational conferences and attendance at such conferences and in furnishing technical, consultative and field services to municipalities in problems relating to fiscal administration, accounting, tax assessment and collection, law enforcement, improvements and public works, and in any and all matters relating to municipal government. This program shall be carried on in cooperation with and with the advice of cities and towns in the state acting through the Tennessee municipal league and its executive committee, which is recognized as their official agency or instrumentality;

(F) (i) A county ranking in the first quartile of county economic distress in the United States for fiscal year 2006, as determined pursuant to subdivision (a)(3)(F)(v) and bordering on, or crossed by, the Tennessee River, may elect to be a "Tennessee River resort district" for purposes of this chapter. A municipality within such county and located within three (3) miles of the nearest bank of the Tennessee River, may also elect to be a "Tennessee River resort district" for purposes of this chapter. Notwithstanding any other provision of law to the contrary, as an alternative to and in lieu of the allocation prescribed in subdivision (a)(3)(A), a Tennessee River resort district shall receive four and six thousand thirty ten-thousandths percent (4.6030%) of the tax actually collected and remitted by dealers within the boundaries of such district. Any distribution made to a Tennessee River resort district pursuant to such election shall be earmarked and paid from the general fund. If, however, any such payment is made to a Tennessee River resort district pursuant to the election, the amount that would have been received by such district had the district not exercised the election shall be earmarked and allocated to the general fund. This subdivision (a)(3)(F)(i) shall also apply in any county that has a population of less than ten thousand (10,000), according to the 2000 federal census or any subsequent federal census, and borders the Tennessee River and a county included within the Tennessee River resort district. This subdivision (a)(3)(F)(i) shall also apply in any county having a population of not less than twelve thousand three hundred sixty-nine (12,369) nor more than twelve thousand four hundred fifty (12,450) and in any county having a population of not less than seventeen thousand nine hundred (17,900) nor more than eighteen thousand (18,000), all according to the 2000 federal census or any subsequent federal census, and that border the Tennessee River;

(ii) (a) Subject to subdivision (a)(3)(F)(iv), a county, or municipality within a county, described in subdivision (a)(3)(F)(i) may elect Tennessee River resort district status by adopting a resolution or ordinance approved by a two-thirds (2/3) vote of the legislative body of the jurisdiction. A county, or municipality within a county, described in subdivision (a)(3)(F)(i) that has elected Tennessee River resort district status may repeal such election by adopting a resolution or ordinance approved by a two-thirds (2/3) vote of the legislative body of the jurisdiction;

(b) (1) A county originally eligible to elect Tennessee River resort district status under chapter 212 of the Public Acts of 2005, and initially electing Tennessee River resort district status after August 1, 2007, may elect Tennessee River resort district status for purposes of this subdivision (a)(3)(F) only and not for the purposes of title 57, chapter 4, part 1, by including the following language in the electing resolution:

Notwithstanding the provisions of Tennessee Code Annotated, §§ 57-4-101(a)(19) and 57-4-102(35), to the contrary, _____ County shall not be considered a Tennessee River Resort District for purposes of Tennessee Code Annotated, Title 57, Chapter 4, Part 1.

(2) In order for the election to be effective, all eligible cities within the county must elect Tennessee River resort district status before the county makes the election. Municipalities having a population of not less than two thousand six hundred (2,600) nor more than two thousand seven hundred fifty (2,750), according to the 2000 federal census or any subsequent federal census, making the election as provided in this subdivision (a)(3)(F)(ii) shall not receive less in state shared taxes under this subdivision (a)(3) than the municipality would otherwise receive had it not made the election;

(c) The approval or nonapproval of a resolution or ordinance adopted pursuant to this subdivision (a)(3)(F)(ii) shall be proclaimed by the presiding officer of the jurisdiction. Within thirty (30) days of adopting the resolution or ordinance, the presiding officer of the jurisdiction shall send a certified copy of the ordinance or resolution to the secretary of state and the commissioner of revenue;

(iii) Notwithstanding any other provision of law to the contrary, of the revenue retained pursuant to an election under subdivision (a)(3)(F)(i), less the amount that would have been received by such district had the district not exercised the election, fifty percent (50%) shall be used exclusively for either the promotion and support of tourism in the jurisdiction or the promotion and support of tourism in conjunction with other jurisdictions so electing Tennessee River resort district status;

(iv) Tennessee River resort district status may be elected by both a county and a municipality within such county, subject to the following provisions:

(a) If the election occurs between January 1, 2006, and June 30, 2006, a municipality electing Tennessee River resort district status shall be entitled to the authorized percentage of tax actually collected and remitted by dealers within the boundaries of the municipality only. A county electing such status shall be entitled to the authorized percentage of tax actually collected and remitted by dealers within the boundaries of the county; provided, however, that the county shall only be entitled to receive such revenue outside the jurisdiction of any municipality electing Tennessee River resort district status located in the county; or

(b) If election occurs on and after July 1, 2006, a county electing Tennessee River resort district status prior to a non-electing municipality shall be entitled to the authorized percentage of tax actually collected and remitted by dealers within the boundaries of the county and within the boundaries of non-electing municipalities. No non-electing municipality shall later elect Tennessee River resort district status; provided, that a non-electing municipality may elect such status prior to election of such status by the county and, in that event, tax collections would be distributed in accordance with subdivision (a)(3)(F)(iv)(a);

(v) Prior to July 1, 2005, the commissioner of economic and community development shall publish a map of those Tennessee counties that rank in the first quartile of county economic distress in the United States for fiscal year 2006 based on comparing the following indicators: three-year average unemployment, per-capita market income and poverty rate;

(vi) Notwithstanding any provision of this subdivision (a)(3)(F) to the contrary, the election provided in this subdivision (a)(3)(F) shall only be available to eligible counties and municipalities that make the election prior to July 1, 2008;

(4) Three thousand six hundred seventy-four ten-thousandths percent (0.3674%), or so much thereof as may be required, is appropriated to the department of revenue in addition to its regular appropriation to be expended by it in the administration and enforcement of this chapter; and

(5) Nine thousand one hundred eighty-five ten-thousandths percent (0.9185%) is appropriated to the sinking fund account to be used by the state funding board for the payment of principal and interest becoming due on state bonds issued by the state of Tennessee.

(b) (1) Notwithstanding the allocations provided for in subsection (a), all moneys received under this chapter from the sale, use, consumption, distribution, or storage for use or consumption of fuels used for aviation, railways, or water carriers on or after July 1, 1988, shall be deposited by the commissioner in a separate account to be known as the transportation equity trust fund. The funds in this account shall be used by the department of transportation for railways, aeronautics, and waterways related programs and activities. This subsection (b) does not supersede or affect former § 67-3-501 [repealed].

(2) It is declared to be the legislative intent that railways, aeronautics and waterways programs and operations are vital to the economic and social development of the state of Tennessee and as such should be considered an equal priority of the department in the administration of its programs.

(c) (1) Notwithstanding any law to the contrary, all revenue generated from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) and from the tax levied at the rate of two and three quarters percent (2.75%) on the amount in excess of one thousand six hundred dollars ($1,600) but less than or equal to three thousand two hundred dollars ($3,200) on the sale or use of any single article of personal property pursuant to chapter 856, § 4 of the Public Acts of 2002 shall be paid into the state general fund and allocated exclusively for general state purposes.

(2) Notwithstanding any law to the contrary, all revenue generated from the one-half percent (0.5%) increase in the sales and use tax rate that became effective April 1, 1992, shall be deposited in the state general fund and earmarked for education purposes in kindergarten through grade twelve (K-12). Revenue generated from one-half percent (0.5%) of the tax rate provided in § 67-6-228 shall continue to be deposited in the state general fund and earmarked for education purposes in kindergarten through grade twelve (K-12) regardless of whether the tax rate provided in § 67-6-228 is reduced below six percent (6%).

(d) (1) (A) (i) Notwithstanding the allocations provided for in subsection (a), if there exists in a municipality a sports authority organized pursuant to title 7, chapter 67, and if that sports authority has secured a major league professional baseball (American or National League), football (National Football League or Canadian Football League, or its successors or assigns), basketball (National Basketball Association), or major or minor league professional hockey (National Hockey League, or Central Hockey League or East Coast Hockey League) franchise for that municipality, and only if the municipality or any board or instrumentality of the municipality reimburses the state for any costs to reallocate apportionments of the tax revenue under this section, then an amount shall be apportioned and distributed to the municipality equal to the amount of state tax revenue derived from the sale of admissions to events of the major or minor league professional sports franchise and also the sale of food and drink sold on the premises of the sports facility in conjunction with those games, parking charges, and related services, as well as the sale by the major or minor league professional sports franchise within the county in which the games take place of authorized franchise goods and products associated with the franchise's operations as a professional sports franchise. The amount distributed to the municipality shall be for the exclusive use of the sports authority, or comparable municipal agency formally designated by the municipality, in accordance with title 7, chapter 67.

(ii) If an indoor sports facility owned by a sports authority organized pursuant to title 7, chapter 67, in which a professional sports franchise is a tenant, exists in a county with a metropolitan form of government, then an amount shall be apportioned and distributed to the municipality equal to the amount of state tax revenue derived from the sale of admissions to all other events occurring at the indoor sports facility and from all other sales of food and drink and other authorized goods or products sold on the premises of the sports facility, parking charges, and related services. The amounts distributed to the municipality shall be for the exclusive use of the sports authority, or comparable municipal agency formally designated by the municipality, in accordance with title 7, chapter 67. Such amounts shall be used exclusively for the payment of, or the reimbursement of expenses associated with securing current, expanded, or new events for indoor sports facilities owned by a municipal agency formally designated by the municipality, in accordance with title 7, chapter 67.

(iii) Notwithstanding the allocations provided for in subsection (a), if a franchise for a minor league affiliate of a major league baseball team (American or National League) playing at the Class AA level or higher locates in a municipality in this state and if the municipality constructs a new stadium for the franchise, then at such time as the franchise begins operating in the new stadium, and for a period of thirty (30) years thereafter, an amount shall be apportioned and distributed to the entity that is responsible for retirement of the debt on and maintenance of the stadium in the municipality equal to the amount of state and local tax revenue derived from the sale of admissions to games of the professional sports franchise, and also the sale of food and drink sold on the premises of the stadium used in conjunction with those games, parking charges, and related services, as well as the sale by the professional sports franchise, within the county in which the games take place, of authorized franchise goods and products associated with its operations as a professional sports franchise less local taxes collected in the year preceding the new stadium occupancy. The amount distributed to the municipality shall be for the exclusive use of the sports authority, or comparable municipal agency formally designated by the municipality, in accordance with title 7, chapter 67.

(iv) For the purpose of this subsection (d), "municipality" means any metropolitan government, incorporated city or county located in this state.

(v) Notwithstanding any provision of this subdivision (d)(1)(A) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be distributed to the municipality. The revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.

(B) In lieu of distribution to any municipality, amounts derived from a National Football League franchise shall be earmarked and allocated specifically and exclusively to the general fund. In all cases, any distribution to a municipality as provided for by this subsection (d) shall be limited to a period of thirty (30) years, which shall be concurrent with the time limitation established by subdivision (d)(2). Following the expiration of this thirty-year period, all amounts that would have otherwise been distributed to the municipality or retained in lieu of distribution shall be allocated as provided elsewhere without regard to this subsection (d).

(C) Notwithstanding the allocations provided in subsection (a), if there exists in a municipality in this state a sports authority organized pursuant to title 7, chapter 67, and if a new motor sports facility locates in that municipality, and if the sports authority issues bonds or notes and uses the proceeds to assist with the development of such motor sports facility, including, but not limited to, the construction of roads, streets, highways, curbs, bridges, flood control facilities, and utility services, such as water, sanitary sewer, electricity, gas and natural gas, and telecommunications for such facility, then at such time as the new motor sports facility begins operating, and for a period of thirty (30) years thereafter, an amount shall be apportioned and distributed to the sports authority of that municipality, or other entity that is responsible for the retirement of the debt evidenced by such bonds or notes, equal to the amount of state and local tax revenue derived from the sale of admissions to events at such facility, and also the sale of food and drinks sold on the premises of such facility used in conjunction with those events, parking charges, and related services, as well as the sale at such facility of souvenirs, memorabilia, and other goods and products associated with the operation of the facility. Such amount distributed shall be for the exclusive use of the sports authority, or comparable municipal agency, formally designated by the municipality in accordance with title 7, chapter 67. Notwithstanding this section, a sports authority and the municipality in which it is located may enter into an agreement under which all or any portion of the local tax revenue may be paid to the municipality for its exclusive use. For the purposes of this subdivision (d)(1)(C), "municipality" means any incorporated city or county located in the state of Tennessee. This subdivision (d)(1)(C) shall only be applicable if the cost of the acquisition of real property for such new motor sports facility, together with the costs of constructing and equipping the facility, exceeds forty million dollars ($40,000,000), incurred after January 1, 1999. The state portion of the tax revenue shall be distributed to the sports authority only if, at the date of such distribution, the sports authority has outstanding indebtedness due on such bonds or notes described in this subdivision (d)(1)(C).

(D) Notwithstanding the allocations provided for in subsection (a), if a baseball and softball complex, comprised of at least seventeen (17) baseball and softball fields and designed to host both local league play, as well as regional and national youth baseball and softball tournaments, is constructed adjacent to a stadium used by a franchise for a minor league affiliate of a major league baseball team, American or National League, playing at the Class AA level or higher, with respect to which an apportionment and distribution is made pursuant to subdivision (d)(1)(A), then an amount shall be apportioned and distributed to the entity that is responsible for the retirement of the debt on such baseball and softball complex, equal to the amount of state and local tax revenue derived from the sale of admissions to events at the baseball and softball complex and from the sale of food and drink and other authorized goods or products sold on the premises of the baseball and softball complex in conjunction with those events. This apportionment and distribution shall continue until the debt on the baseball and softball complex is retired. Such apportionment and distribution shall continue in the event the adjacent stadium ceases to house a minor league affiliate of a major league baseball team playing at the Class AA level or higher. Notwithstanding any provision of this subdivision (d)(1)(D) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subdivision (d)(1)(D). All such revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992, and chapter 856 of the Public Acts of 2002, respectively.

(E) (i) Notwithstanding the allocations provided for in subsection (a), if a new convention center that qualifies as a public use facility under title 7, chapter 88 is constructed in a county having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, then an amount shall be apportioned and distributed to the entity that is responsible for the retirement of the debt on the convention center and ancillary facilities equal to the amount of state and local tax revenue derived under this chapter from the sale of admission, parking, food, drink and any other things or services subject to tax under this chapter, if such sales occur on the premises of the convention center or any related ancillary facilities, including, but not limited to, any tourism, theatre, retail business or commercial office space facilities or parking facilities. The apportionment and distribution shall begin at the time that the convention center begins operations and shall continue for thirty (30) years, or until the debt on the convention center is retired, whichever is sooner.

(ii) In addition to the distribution provided in subdivision (d)(1)(E)(i), if either one (1) or two (2) new hotels are constructed in connection with the construction of the convention center, then an amount shall also be apportioned and distributed to the entity that is responsible for the retirement of the debt on the convention center and ancillary facilities equal to the amount of state and local tax revenue derived under this chapter from the sale of lodging, parking, food, drink and any other things or services subject to tax under this chapter, if the sales occur on the premises of the hotels. The apportionment and distribution shall begin at the time that the convention center begins operations and shall continue for thirty (30) years, or until the debt on the convention center is retired, whichever is sooner. To be entitled to receive the distribution of state and local tax revenue under this subdivision (d)(1)(E)(ii), the entity responsible for the retirement of the debt on the convention center must first file with the department of finance and administration an application seeking certification that the construction of the hotels is directly related to the construction of the convention center. The department of finance and administration shall review the application to confirm whether the hotels meet the requirements of this subdivision (d)(1)(E)(ii). The department of finance and administration shall report its determination to the department of revenue, which shall administer this subdivision (d)(1)(E)(ii) accordingly.

(iii) In addition to the distribution provided in subdivisions (d)(1)(E)(i) and (ii), if a hotel within the footprint of the convention center, as determined by the commissioner of revenue and the commissioner of economic and community development, undertakes a significant capital improvement program in connection with the construction of the convention center, then an amount shall also be apportioned and distributed to the entity that is responsible for the retirement of the debt on the convention center and ancillary facilities equal to the amount of state and local tax revenue derived under this chapter from the sale of lodging, parking, food, drink, and any other things or services subject to tax under this chapter, if the sales occur on the premises of the hotel. The apportionment and distribution shall begin at the time that the significant capital improvement program is substantially completed and shall continue for thirty (30) years, or until the debt on the convention center is retired, whichever is sooner. To be entitled to receive the distribution of state and local tax revenue under this subdivision (d)(1)(E)(iii), the entity responsible for the retirement of the debt on the convention center must first receive certification from the commissioner of revenue and the commissioner of economic and community development, with the approval of the commissioner of finance and administration, that the capital improvement program is directly related to the construction of the convention center.

(iv) Notwithstanding any provision of this subdivision (d)(1)(E) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to the chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subdivision (d)(1)(E). All such revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992, and chapter 856 of the Public Acts of 2002, respectively.

(2) Any bonds issued relative to the construction of a sports facility shall not be issued for a term longer than thirty (30) years from the date the first game is played by the professional sports franchise in a municipality, as defined in subdivision (d)(1).

(e) Notwithstanding the provisions of this section to the contrary, revenue derived from taxes imposed by this chapter, except revenue allocated pursuant to subdivision (c)(2), shall be earmarked and allocated in accordance with title 7, chapter 88.

(f) Notwithstanding subsections (a)-(e), the state tax on fees or charges for subscription to, access to, or use of television programming or television services provided by a video programming service provider offered for public consumption on charges or fees in excess of fifteen dollars ($15.00) but less than twenty-seven dollars and fifty cents ($27.50) per month, shall be for state purposes only and shall be earmarked and allocated specifically and exclusively to the general fund. Any amounts derived from the sales tax on fees or charges for subscription to, access to, or use of television programming or television services provided by a video programming service provider offered for public consumption, in excess of twenty-seven dollars and fifty cents ($27.50) shall be taxed at the state rate of the tax levied on the sale of tangible personal property at retail by § 67-6-202 in accordance with part 2 of this chapter, as well as pursuant to the local option revenue act in part 7 of this chapter, and be distributed in accordance with this section. Counties and incorporated municipalities shall use funds in the same manner and for the same purposes as funds distributed pursuant to § 67-6-712.

[Contingent on funding. See the Compiler's Notes.]

(g) (1) Notwithstanding the allocations provided for in subsection (a), there shall be apportioned and distributed to any county in which there is a state park containing approximately six thousand five hundred (6,500) acres, of which approximately four thousand (4,000) acres are an impounded reservoir, a portion of which is owned by the Tennessee Valley authority, over which an easement has been given to the state and the state has leased or otherwise conveyed its rights to the property to such county for development, an amount equal to the amount of state and local sales taxes derived from sales occurring within such property. Such amount distributed to the county shall be exclusively for retirement of the indebtedness incurred by such county for development of such property, to the same extent that such county may pledge any revenues of the county.

(2) (A) Notwithstanding any provision of this subsection (g) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes, pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%), pursuant to chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subsection (g). All such revenue shall continue to be allocated as provided in chapter 529, § 9 of the Public Acts of 1992, and chapter 856, § 4 of the Public Acts of 2002.

(B) Notwithstanding any provision of this subsection (g) to the contrary, prior to any annual distribution pursuant to subdivision (g)(1), an amount equal to the state sales and use taxes collected within such area in fiscal year 2004-2005 shall be deposited in the treasury and allocated as otherwise provided by law.

(3) Prior to the issuance of any bonds for development of property subject to this subsection (g), the county legislative body shall submit its plan for development to the executive committee of the state building commission for such committee's review and recommendation to the state building commission.

(h) (1) Notwithstanding the provisions of this section to the contrary, revenue derived from state taxes imposed by this chapter shall be earmarked and allocated in accordance with the Courthouse Square Revitalization Pilot Project Act of 2005, compiled in title 6, chapter 59.

(2) Notwithstanding a repeal of title 6, chapter 59, any municipality receiving an allocation of state sales tax revenue on June 1, 2015, pursuant to title 6, chapter 59, shall continue to receive the allocation of the revenue until June 30, 2023. The allocation shall equal the amount of revenue derived from the state tax imposed by this chapter on the sale or use of goods, products and services within the courthouse square revitalization zone. For purposes of this subdivision (h)(2), "courthouse square revitalization zone" has the same meaning provided in § 6-59-102 and shall consist of the area that is included within the revitalization zone on June 1, 2015.

(3) No portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes, pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%), pursuant to chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subsection (h). All such revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992, and chapter 856 of the Public Acts of 2002.

(i) (1) Notwithstanding the allocations provided for in subsection (a), if a new museum dedicated to coal mining is constructed in a county containing a spallation neutron source facility, then an amount shall be apportioned and distributed to the entity that is responsible for the retirement of the debt on the museum equal to the amount of state and local tax revenue derived under this chapter from the sale of admission, parking, food, drink and any other things or services subject to tax under this chapter, if the sales occur on the premises of the museum. The apportionment and distribution shall begin at the time that the museum begins operations and shall continue for thirty (30) years, or until the debt on the museum is retired, whichever is sooner.

(2) (A) In addition to the distribution provided in subdivision (i)(1), if a new hotel is constructed in connection with the construction of the museum and the hotel is located within one (1) mile of the museum's entrance, then an amount shall also be apportioned and distributed to the entity that is responsible for the retirement of the debt on the museum equal to the amount of state and local tax revenue derived under this chapter from the sale of lodging, parking, food, drink and any other things or services subject to tax under this chapter, if the sales occur on the premises of the hotel. The apportionment and distribution shall begin at the time the museum begins operations and shall continue for thirty (30) years, or until the debt on the museum is retired, whichever is sooner.

(B) To be entitled to receive the distribution of state and local tax revenue under subdivision (i)(2)(A), the entity responsible for the retirement of the debt on the museum must first file with the department of finance and administration an application seeking certification that the construction of the hotel is directly related to the construction of the museum. The department of finance and administration shall review the application to confirm whether the hotel meets the requirements of this subdivision (i)(2). The department of finance and administration shall report its determination to the department of revenue, which shall administer this subdivision (i)(2) accordingly.

(3) Notwithstanding any provision of this subsection (i) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to the chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002, shall be apportioned and distributed pursuant to this subsection (i). The revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992, and chapter 856 of the Public Acts of 2002, respectively.

(j) Notwithstanding this section and any other law to the contrary, there is established a separate account in the local government fund to be known as the county revenue partnership fund. The apportionment of revenues to the fund and distributions from the fund shall be subject to the following provisions:

(1) Any apportionment of revenues to the county revenue partnership fund shall be allocated only from the revenues apportioned to the state general fund pursuant to subdivision (a)(1);

(2) Apportionment of revenues to the county revenue partnership fund may be made in any year pursuant to an allocation made in a specific dollar amount in the general appropriations act, and no apportionment shall otherwise be made to the fund; provided, however, that in fiscal years 2007-2008 and 2008-2009, no revenue shall be apportioned to the fund;

(3) The apportionment to and distributions from the county revenue partnership fund in any fiscal year shall not exceed the amount distributed to municipalities from the state sales tax pursuant to subdivision (a)(3)(A) in the previous fiscal year;

(4) In any fiscal year in which revenues are apportioned to the county revenue partnership fund, the revenue shall be allocated and distributed to all counties and metropolitan governments in this state monthly by the commissioner of finance and administration, in proportion as the population of each county or metropolitan government bears to the aggregate population of the state, according to the latest federal census or other censuses authorized by law;

(5) The county legislative body shall, on an annual basis, direct the trustee with regard to allocating and depositing the revenue from this fund among the various funds of the county budget; and

(6) In the state budget document, the county revenue partnership fund shall be listed in the report of revenue sources and basis of apportionment, and the amount apportioned to the fund shall be stated in the distribution of revenues by fund for each year in the comparison statement of state revenues, regardless of whether any revenue is apportioned to the fund for a given fiscal year.

(k) (1) Notwithstanding the allocations provided for in subsection (a), if there exists a performing arts center that consists of four (4) or more auditoriums, has a total seating capacity of five thousand four hundred (5,400) or more, and is operated by an organization that has received a determination of exemption from the internal revenue service under Internal Revenue Code § 501(c)(3), codified in 26 U.S.C. § 501(c)(3), and if the performing arts center is located in facilities owned by the state or a political subdivision of the state, then an amount shall be apportioned and distributed to the entity that is responsible for operation and management of the performing arts center. A performing arts center may consist of two (2) or more performance venues with auditoriums located in two (2) or more buildings that are contiguous or in close proximity and are owned by the state or a political subdivision of the state. The amount apportioned and distributed pursuant to this subsection (k) shall be equal to the amount of state tax revenue derived under this chapter from the sale of tickets for admission to events held at the performing arts center; provided, however, that the apportionment and distribution shall be used exclusively for maintenance and improvement of the facilities in which the performing arts center is located, which shall include, but not be limited to, capital improvements, additions and renovations to the facilities and debt service on funds borrowed to pay for the improvements, additions and renovations. Debt service shall include principal and interest payments on existing and future debt obligations, including repayment to the exempt organization operating the facilities of funds advanced or loaned by the organization that were used or are used to pay the costs, in whole or in part, of the improvements, additions and renovations to the facilities.

(2) Notwithstanding subdivision (k)(1) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subsection (k). The revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.

(l) (1) Notwithstanding the allocations in subsection (a), except as provided in subdivision (l)(2), state tax revenue collected from commercial breeders licensed under the Commercial Breeder Act, compiled in title 44, chapter 17, part 7, shall be allocated to the Commercial Breeder Act enforcement and recovery account.

(2) Notwithstanding subdivision (l)(1), no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be allocated to the Commercial Breeder Act enforcement and recovery account. The revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.

(m) (1) Notwithstanding the allocations provided for in subsection (a), if a hotel or inn that is more than one hundred fifty (150) years old is owned by a municipality and operated by an organization that has received a determination of exemption from the internal revenue service under Internal Revenue Code § 501(c)(3), codified in 26 U.S.C. § 501(c)(3), then an amount shall be apportioned and distributed to the entity that is responsible for the retirement of the debt incurred in renovating the hotel or inn. The amount apportioned and distributed pursuant to this subsection (m) shall be equal to the amount of state tax revenue derived under this chapter from the sale of goods and services on the premises of the hotel or inn; provided, however, that the apportionment and distribution shall be used exclusively for the retirement of debt incurred prior to April 1, 2009, including any interest thereon, in renovating the hotel or inn and shall continue only until the debt is retired.

(2) Notwithstanding subdivision (m)(1) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subsection (m). All such revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.

(n) (1) As used in this subsection (n), unless the context otherwise requires:

(A) "Best interests of the state" means a determination by the commissioner of revenue, with approval by the commissioner of economic and community development, that:

(i) The public improvements made within or adjacent to a mixed-use development are a result of the special allocation and distribution of state sales tax provided for in this subsection (n); and

(ii) The mixed-use development is a result of such public improvements;

(B) "Commercial development zone" means an area in which a mixed-use development is planned or located. To comprise a commercial development zone, the area:

(i) Must be located entirely within an eligible county;

(ii) Shall not exceed one thousand two hundred (1,200) acres; and

(iii) Must be located adjacent to a federally designated interstate highway;

(C) "Eligible county" means any county in which:

(i) At least twenty-five percent (25%) of the county consists of federally-owned land;

(ii) At least thirty and three-fifths percent (30.6%) of the county's population, eighteen (18) years of age and younger, lives in poverty as determined by the United States census bureau, small area income and poverty estimates (SAIPE) program, or any comparable successor program, within the three-year period immediately preceding establishment of the commercial development zone; and

(iii) The federal highway administration has approved an interstate exit in close proximity to the area proposed for a commercial development zone, and such approval was based on the need to stimulate local economic development opportunities;

(D) "Mixed-use development" means an area, located entirely within an eligible county, containing not less than five hundred (500) acres nor more than one thousand two hundred (1,200) acres and includes, but is not limited to, property with commercial uses; and

(E) "Public improvements" means roads, streets, sidewalks, utility services, such as electricity, gas, water and sanitary sewer, and related services, parking facilities, parks, and all other necessary or desirable improvements to be used by the public in connection with a commercial development zone.

(2) Notwithstanding the allocations provided for in subsection (a), if an eligible county has good reason to anticipate that a private entity is willing to plan and develop a mixed-use development; and if the commissioner of revenue, with approval by the commissioner of economic and community development, determines that the special allocation of state sales tax, as authorized by this subsection (n), is in the best interests of the state, then the county legislative body may adopt a resolution designating a commercial development zone for such mixed-use development; provided, however, no county shall contain more than one (1) commercial development zone; and provided further, however, the county legislative body must adopt such resolution on or before June 30, 2011. If the county legislative body duly adopts such resolution, and if the county or an industrial development board, pursuant to subdivision (n)(3), issues bonds payable in whole or part from the tax revenues described herein and uses the proceeds to finance any development or public improvements constructed within or adjacent to the commercial development zone, then an amount shall be apportioned and distributed to such county for the retirement of debt evidenced by such bonds. The amount apportioned and distributed to the county pursuant to this subsection (n) shall equal the amount of state tax revenue derived under this chapter from sales of items and services subject to tax pursuant to this chapter, if the sales occur within the commercial development zone. The apportionment and distribution of such revenue shall begin upon the receipt of a certificate of occupancy for the first retail business operating within the commercial development zone and shall continue for a period of thirty (30) years, or until the debt, including any refunding debt, relating to the commercial development zone is retired, whichever is sooner.

(3) An eligible county in which a commercial development zone is duly located is authorized to delegate to any industrial development corporation incorporated by the county or a municipality within the county the authority to issue revenue bonds to finance development or public improvements within or adjacent to a commercial development zone; provided, that the county shall enter into an agreement with the industrial development corporation in which the county shall agree to promptly pay to the industrial development corporation the tax revenues described in this subsection (n). Upon receipt, such tax revenues shall be held in trust by the county for the benefit of the industrial development corporation.

(4) Notwithstanding any provision of subdivision (n)(2) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subsection (n). The revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.

(o) (1) Notwithstanding the allocations provided for in subsection (a), if there exists a zoo or aquarium that is accredited by the Association of Zoos and Aquariums and has received and currently holds a determination of exemption from the Internal Revenue Service under Internal Revenue Code § 501(c)(3), codified in 26 U.S.C. § 501(c)(3), then an amount shall be apportioned and distributed to the zoo or aquarium equal to the amount of state tax revenue derived under this chapter from the sale of tangible personal property or amusements on the premises of the zoo or aquarium; provided, however, that such apportionment and distribution shall be used exclusively for the operation of the zoo or aquarium, including, but not limited to, capital projects.

(2) Notwithstanding subdivision (o)(1) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subsection (o). The revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.

(p) Notwithstanding § 7-40-106 to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to Acts 1992, chapter 529, § 9, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in Acts 2002, chapter 856, § 4, shall be distributed to the municipality. The revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.



§ Second - of 2 versions of this section

67-6-103. Deposit and allocation of receipts -- Transportation equity trust fund -- Other special allocations. [Effective on July 1, 2017. See the version effective until July 1, 2017.]

(a) The commissioner shall deposit promptly to the credit of the state treasurer in state depositories all moneys received by the commissioner under this chapter, and all such moneys shall be earmarked and allocated as follows:

(1) Twenty-nine and one hundred forty-one ten-thousandths percent (29.0141%) of such moneys shall be earmarked and allocated specifically and exclusively to the general fund;

(2) Sixty-five and nine hundred seventy ten-thousandths (65.0970%) of such moneys shall be earmarked and allocated specifically and exclusively to educational purposes; and

(3) (A) Four and six thousand thirty ten-thousandths percent (4.6030%) shall be appropriated to the several incorporated municipalities within the state of Tennessee to be allocated and distributed to them monthly by the commissioner of finance and administration, in the proportion as the population of each municipality bears to the aggregate population of all municipalities within the state, according to the latest federal census and other censuses authorized by law. Municipalities incorporated subsequent to the last decennial federal census shall, until the next decennial federal census, be eligible for an allotment, commencing on July 1, following incorporation, election and installation of officials, on the population basis determined under regulations of the department of economic and community development and certified by that office to the commissioner; provided, that an accurate census of population has been certified to the department of economic and community development by the municipality. Municipalities now participating in allocation shall continue to do so on the basis of their population determined according to law;

(B) (i) A municipality having a population of one thousand one hundred (1,100) or more persons, according to the 1970 federal census or any subsequent federal census, in which at least forty percent (40%) of the assessed valuation, as shown by the tax assessment rolls or books of the municipality, of the real estate in the municipality consists of hotels, motels, tourist courts accommodation, tourist shops and restaurants, is defined as a "premiere type tourist resort" for purposes of this chapter. As an alternative to and in lieu of the allocation prescribed in subdivision (a)(3)(A), a premiere type tourist resort may elect to receive four and six thousand thirty ten-thousandths percent (4.6030%) of the tax actually collected and remitted by dealers within the boundaries of such resort. Any distribution made to a premiere type tourist resort pursuant to such election shall be earmarked and paid from the general fund. If, however, any such payment is made to a premiere type tourist resort pursuant to the election, the amount that would have been received by such resort had the resort not exercised the election shall be earmarked and allocated to the general fund;

(ii) A municipality meeting the criteria set forth in subdivision (a)(3)(B)(i) and also owning a golf course and ski slope shall also receive an amount equal to the amount distributed pursuant to subdivision (a)(3)(B)(i). Any distribution made to such a municipality shall be earmarked and paid from the general fund for the purpose of assisting in the retirement of the convention center obligations in connection with the acquisition, construction and operation of the convention center;

(iii) A municipality meeting the criteria set forth in subdivision (a)(3)(B)(i) and also containing within its boundaries a theme park of not less than eighty (80) acres shall also receive an amount equal to the distribution pursuant to subdivision (a)(3)(B)(i);

(iv) (a) A municipality meeting the criteria set forth in subdivision (a)(3)(B)(ii) shall also receive in addition to amounts authorized in this subsection (a) in the 1988-1989 fiscal year, an amount equal to fifty-six percent (56%) of the amount distributed in the 1986-1987 fiscal year pursuant to subdivision (a)(3)(B)(ii), and an amount equal to ninety percent (90%) of the amount distributed in the 1986-1987 fiscal year in subsequent years;

(b) A municipality meeting the criteria set forth in subdivision (a)(3)(B)(iii) shall also receive, in addition to amounts authorized in this subsection (a) in the 1988-1989 fiscal year, an amount equal to sixty percent (60%) of the amount distributed in the 1986-1987 fiscal year pursuant to subdivision (a)(3)(B)(iii), and an amount equal to ninety-six percent (96%) of the amount distributed in the 1986-1987 fiscal year in subsequent years;

(v) The collective amounts paid under subdivisions (a)(3)(B)(i)-(iv) shall be limited to the collective amounts paid under such subdivisions for the 1999-2000 fiscal year;

(C) Any municipality shall have the right to take not more than four (4) special censuses at its own expense at any time during the interim between the regular decennial federal census. Such right shall include the current decennium. Any such census shall be taken by the federal bureau of the census, or in a manner directed by and satisfactory to the department of economic and community development. The population of the municipality shall be revised in accordance with the special census for purposes of distribution of such funds, effective on the next July 1 following the certification of the census results by the federal bureau of the census or the department of economic and community development to the commissioner of finance and administration; the aggregate population shall likewise be adjusted in accordance with any such special census, effective the same date as provided in this subdivision (a)(3)(C);

(D) Any other such special census of the entire municipality taken in the same manner provided in this section, under any other law, shall be used for the distribution of such funds, and in that case, no additional special census shall be taken under this section;

(E) Before distributing moneys to incorporated municipalities from the sales tax, as provided for herein, the commissioner of finance and administration shall make a deduction therefrom monthly of a sum equal to one percent (1%) of the monthly allocation of the four and six thousand thirty ten-thousandths percent (4.6030%) of sales tax collections allocated to incorporated municipalities. This sum, together with an appropriation per annum from the general fund of the state, shall be apportioned and transmitted to the University of Tennessee for use by the university in establishing and operating a municipal technical advisory service in its institute for public service, and shall be used for studies and research in municipal government, publications, educational conferences and attendance at such conferences and in furnishing technical, consultative and field services to municipalities in problems relating to fiscal administration, accounting, tax assessment and collection, law enforcement, improvements and public works, and in any and all matters relating to municipal government. This program shall be carried on in cooperation with and with the advice of cities and towns in the state acting through the Tennessee municipal league and its executive committee, which is recognized as their official agency or instrumentality;

(F) (i) A county ranking in the first quartile of county economic distress in the United States for fiscal year 2006, as determined pursuant to subdivision (a)(3)(F)(v) and bordering on, or crossed by, the Tennessee River, may elect to be a "Tennessee River resort district" for purposes of this chapter. A municipality within such county and located within three (3) miles of the nearest bank of the Tennessee River, may also elect to be a "Tennessee River resort district" for purposes of this chapter. Notwithstanding any other provision of law to the contrary, as an alternative to and in lieu of the allocation prescribed in subdivision (a)(3)(A), a Tennessee River resort district shall receive four and six thousand thirty ten-thousandths percent (4.6030%) of the tax actually collected and remitted by dealers within the boundaries of such district. Any distribution made to a Tennessee River resort district pursuant to such election shall be earmarked and paid from the general fund. If, however, any such payment is made to a Tennessee River resort district pursuant to the election, the amount that would have been received by such district had the district not exercised the election shall be earmarked and allocated to the general fund. This subdivision (a)(3)(F)(i) shall also apply in any county that has a population of less than ten thousand (10,000), according to the 2000 federal census or any subsequent federal census, and borders the Tennessee River and a county included within the Tennessee River resort district. This subdivision (a)(3)(F)(i) shall also apply in any county having a population of not less than twelve thousand three hundred sixty-nine (12,369) nor more than twelve thousand four hundred fifty (12,450) and in any county having a population of not less than seventeen thousand nine hundred (17,900) nor more than eighteen thousand (18,000), all according to the 2000 federal census or any subsequent federal census, and that border the Tennessee River;

(ii) (a) Subject to subdivision (a)(3)(F)(iv), a county, or municipality within a county, described in subdivision (a)(3)(F)(i) may elect Tennessee River resort district status by adopting a resolution or ordinance approved by a two-thirds (2/3) vote of the legislative body of the jurisdiction. A county, or municipality within a county, described in subdivision (a)(3)(F)(i) that has elected Tennessee River resort district status may repeal such election by adopting a resolution or ordinance approved by a two-thirds (2/3) vote of the legislative body of the jurisdiction;

(b) (1) A county originally eligible to elect Tennessee River resort district status under chapter 212 of the Public Acts of 2005, and initially electing Tennessee River resort district status after August 1, 2007, may elect Tennessee River resort district status for purposes of this subdivision (a)(3)(F) only and not for the purposes of title 57, chapter 4, part 1, by including the following language in the electing resolution:

Notwithstanding the provisions of Tennessee Code Annotated, §§ 57-4-101(a)(19) and 57-4-102(35), to the contrary, _____ County shall not be considered a Tennessee River Resort District for purposes of Tennessee Code Annotated, Title 57, Chapter 4, Part 1.

(2) In order for the election to be effective, all eligible cities within the county must elect Tennessee River resort district status before the county makes the election. Municipalities having a population of not less than two thousand six hundred (2,600) nor more than two thousand seven hundred fifty (2,750), according to the 2000 federal census or any subsequent federal census, making the election as provided in this subdivision (a)(3)(F)(ii) shall not receive less in state shared taxes under this subdivision (a)(3) than the municipality would otherwise receive had it not made the election;

(c) The approval or nonapproval of a resolution or ordinance adopted pursuant to this subdivision (a)(3)(F)(ii) shall be proclaimed by the presiding officer of the jurisdiction. Within thirty (30) days of adopting the resolution or ordinance, the presiding officer of the jurisdiction shall send a certified copy of the ordinance or resolution to the secretary of state and the commissioner of revenue;

(iii) Notwithstanding any other provision of law to the contrary, of the revenue retained pursuant to an election under subdivision (a)(3)(F)(i), less the amount that would have been received by such district had the district not exercised the election, fifty percent (50%) shall be used exclusively for either the promotion and support of tourism in the jurisdiction or the promotion and support of tourism in conjunction with other jurisdictions so electing Tennessee River resort district status;

(iv) Tennessee River resort district status may be elected by both a county and a municipality within such county, subject to the following provisions:

(a) If the election occurs between January 1, 2006, and June 30, 2006, a municipality electing Tennessee River resort district status shall be entitled to the authorized percentage of tax actually collected and remitted by dealers within the boundaries of the municipality only. A county electing such status shall be entitled to the authorized percentage of tax actually collected and remitted by dealers within the boundaries of the county; provided, however, that the county shall only be entitled to receive such revenue outside the jurisdiction of any municipality electing Tennessee River resort district status located in the county; or

(b) If election occurs on and after July 1, 2006, a county electing Tennessee River resort district status prior to a non-electing municipality shall be entitled to the authorized percentage of tax actually collected and remitted by dealers within the boundaries of the county and within the boundaries of non-electing municipalities. No non-electing municipality shall later elect Tennessee River resort district status; provided, that a non-electing municipality may elect such status prior to election of such status by the county and, in that event, tax collections would be distributed in accordance with subdivision (a)(3)(F)(iv)(a);

(v) Prior to July 1, 2005, the commissioner of economic and community development shall publish a map of those Tennessee counties that rank in the first quartile of county economic distress in the United States for fiscal year 2006 based on comparing the following indicators: three-year average unemployment, per-capita market income and poverty rate;

(vi) Notwithstanding any provision of this subdivision (a)(3)(F) to the contrary, the election provided in this subdivision (a)(3)(F) shall only be available to eligible counties and municipalities that make the election prior to July 1, 2008;

(4) Three thousand six hundred seventy-four ten-thousandths percent (0.3674%), or so much thereof as may be required, is appropriated to the department of revenue in addition to its regular appropriation to be expended by it in the administration and enforcement of this chapter; and

(5) Nine thousand one hundred eighty-five ten-thousandths percent (0.9185%) is appropriated to the sinking fund account to be used by the state funding board for the payment of principal and interest becoming due on state bonds issued by the state of Tennessee.

(b) (1) Notwithstanding the allocations provided for in subsection (a), all moneys received under this chapter from the sale, use, consumption, distribution, or storage for use or consumption of fuels used for aviation, railways, or water carriers on or after July 1, 1988, shall be deposited by the commissioner in a separate account to be known as the transportation equity trust fund. The funds in this account shall be used by the department of transportation for railways, aeronautics, and waterways related programs and activities. This subsection (b) does not supersede or affect former § 67-3-501 [repealed].

(2) It is declared to be the legislative intent that railways, aeronautics and waterways programs and operations are vital to the economic and social development of the state of Tennessee and as such should be considered an equal priority of the department in the administration of its programs.

(c) (1) Notwithstanding any law to the contrary, all revenue generated from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) and from the tax levied at the rate of two and three quarters percent (2.75%) on the amount in excess of one thousand six hundred dollars ($1,600) but less than or equal to three thousand two hundred dollars ($3,200) on the sale or use of any single article of personal property pursuant to chapter 856, § 4 of the Public Acts of 2002 shall be paid into the state general fund and allocated exclusively for general state purposes.

(2) Notwithstanding any law to the contrary, all revenue generated from the one-half percent (0.5%) increase in the sales and use tax rate that became effective April 1, 1992, shall be deposited in the state general fund and earmarked for education purposes in kindergarten through grade twelve (K-12). Revenue generated from one-half percent (0.5%) of the tax rate provided in § 67-6-228 shall continue to be deposited in the state general fund and earmarked for education purposes in kindergarten through grade twelve (K-12) regardless of whether the tax rate provided in § 67-6-228 is reduced below six percent (6%).

(d) (1) (A) (i) Notwithstanding the allocations provided for in subsection (a), if there exists in a municipality a sports authority organized pursuant to title 7, chapter 67, and if that sports authority has secured a major league professional baseball (American or National League), football (National Football League or Canadian Football League, or its successors or assigns), basketball (National Basketball Association), or major or minor league professional hockey (National Hockey League, or Central Hockey League or East Coast Hockey League) franchise for that municipality, and only if the municipality or any board or instrumentality of the municipality reimburses the state for any costs to reallocate apportionments of the tax revenue under this section, then an amount shall be apportioned and distributed to the municipality equal to the amount of state tax revenue derived from the sale of admissions to events of the major or minor league professional sports franchise and also the sale of food and drink sold on the premises of the sports facility in conjunction with those games, parking charges, and related services, as well as the sale by the major or minor league professional sports franchise within the county in which the games take place of authorized franchise goods and products associated with the franchise's operations as a professional sports franchise. The amount distributed to the municipality shall be for the exclusive use of the sports authority, or comparable municipal agency formally designated by the municipality, in accordance with title 7, chapter 67.

(ii) If an indoor sports facility owned by a sports authority organized pursuant to title 7, chapter 67, in which a professional sports franchise is a tenant, exists in a county with a metropolitan form of government, then an amount shall be apportioned and distributed to the municipality equal to the amount of state tax revenue derived from the sale of admissions to all other events occurring at the indoor sports facility and from all other sales of food and drink and other authorized goods or products sold on the premises of the sports facility, parking charges, and related services. The amounts distributed to the municipality shall be for the exclusive use of the sports authority, or comparable municipal agency formally designated by the municipality, in accordance with title 7, chapter 67. Such amounts shall be used exclusively for the payment of, or the reimbursement of expenses associated with securing current, expanded, or new events for indoor sports facilities owned by a municipal agency formally designated by the municipality, in accordance with title 7, chapter 67.

(iii) Notwithstanding the allocations provided for in subsection (a), if a franchise for a minor league affiliate of a major league baseball team (American or National League) playing at the Class AA level or higher locates in a municipality in this state and if the municipality constructs a new stadium for the franchise, then at such time as the franchise begins operating in the new stadium, and for a period of thirty (30) years thereafter, an amount shall be apportioned and distributed to the entity that is responsible for retirement of the debt on and maintenance of the stadium in the municipality equal to the amount of state and local tax revenue derived from the sale of admissions to games of the professional sports franchise, and also the sale of food and drink sold on the premises of the stadium used in conjunction with those games, parking charges, and related services, as well as the sale by the professional sports franchise, within the county in which the games take place, of authorized franchise goods and products associated with its operations as a professional sports franchise less local taxes collected in the year preceding the new stadium occupancy. The amount distributed to the municipality shall be for the exclusive use of the sports authority, or comparable municipal agency formally designated by the municipality, in accordance with title 7, chapter 67.

(iv) For the purpose of this subsection (d), "municipality" means any metropolitan government, incorporated city or county located in this state.

(v) Notwithstanding any provision of this subdivision (d)(1)(A) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be distributed to the municipality. The revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.

(B) In lieu of distribution to any municipality, amounts derived from a National Football League franchise shall be earmarked and allocated specifically and exclusively to the general fund. In all cases, any distribution to a municipality as provided for by this subsection (d) shall be limited to a period of thirty (30) years, which shall be concurrent with the time limitation established by subdivision (d)(2). Following the expiration of this thirty-year period, all amounts that would have otherwise been distributed to the municipality or retained in lieu of distribution shall be allocated as provided elsewhere without regard to this subsection (d).

(C) Notwithstanding the allocations provided in subsection (a), if there exists in a municipality in this state a sports authority organized pursuant to title 7, chapter 67, and if a new motor sports facility locates in that municipality, and if the sports authority issues bonds or notes and uses the proceeds to assist with the development of such motor sports facility, including, but not limited to, the construction of roads, streets, highways, curbs, bridges, flood control facilities, and utility services, such as water, sanitary sewer, electricity, gas and natural gas, and telecommunications for such facility, then at such time as the new motor sports facility begins operating, and for a period of thirty (30) years thereafter, an amount shall be apportioned and distributed to the sports authority of that municipality, or other entity that is responsible for the retirement of the debt evidenced by such bonds or notes, equal to the amount of state and local tax revenue derived from the sale of admissions to events at such facility, and also the sale of food and drinks sold on the premises of such facility used in conjunction with those events, parking charges, and related services, as well as the sale at such facility of souvenirs, memorabilia, and other goods and products associated with the operation of the facility. Such amount distributed shall be for the exclusive use of the sports authority, or comparable municipal agency, formally designated by the municipality in accordance with title 7, chapter 67. Notwithstanding this section, a sports authority and the municipality in which it is located may enter into an agreement under which all or any portion of the local tax revenue may be paid to the municipality for its exclusive use. For the purposes of this subdivision (d)(1)(C), "municipality" means any incorporated city or county located in the state of Tennessee. This subdivision (d)(1)(C) shall only be applicable if the cost of the acquisition of real property for such new motor sports facility, together with the costs of constructing and equipping the facility, exceeds forty million dollars ($40,000,000), incurred after January 1, 1999. The state portion of the tax revenue shall be distributed to the sports authority only if, at the date of such distribution, the sports authority has outstanding indebtedness due on such bonds or notes described in this subdivision (d)(1)(C).

(D) Notwithstanding the allocations provided for in subsection (a), if a baseball and softball complex, comprised of at least seventeen (17) baseball and softball fields and designed to host both local league play, as well as regional and national youth baseball and softball tournaments, is constructed adjacent to a stadium used by a franchise for a minor league affiliate of a major league baseball team, American or National League, playing at the Class AA level or higher, with respect to which an apportionment and distribution is made pursuant to subdivision (d)(1)(A), then an amount shall be apportioned and distributed to the entity that is responsible for the retirement of the debt on such baseball and softball complex, equal to the amount of state and local tax revenue derived from the sale of admissions to events at the baseball and softball complex and from the sale of food and drink and other authorized goods or products sold on the premises of the baseball and softball complex in conjunction with those events. This apportionment and distribution shall continue until the debt on the baseball and softball complex is retired. Such apportionment and distribution shall continue in the event the adjacent stadium ceases to house a minor league affiliate of a major league baseball team playing at the Class AA level or higher. Notwithstanding any provision of this subdivision (d)(1)(D) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subdivision (d)(1)(D). All such revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.

(E) (i) Notwithstanding the allocations provided for in subsection (a), if a new convention center that qualifies as a public use facility under title 7, chapter 88 is constructed in a county having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, then an amount shall be apportioned and distributed to the entity that is responsible for the retirement of the debt on the convention center and ancillary facilities equal to the amount of state and local tax revenue derived under this chapter from the sale of admission, parking, food, drink and any other things or services subject to tax under this chapter, if such sales occur on the premises of the convention center or any related ancillary facilities, including, but not limited to, any tourism, theatre, retail business or commercial office space facilities or parking facilities. The apportionment and distribution shall begin at the time that the convention center begins operations and shall continue for thirty (30) years, or until the debt on the convention center is retired, whichever is sooner.

(ii) In addition to the distribution provided in subdivision (d)(1)(E)(i), if either one (1) or two (2) new hotels are constructed in connection with the construction of the convention center, then an amount shall also be apportioned and distributed to the entity that is responsible for the retirement of the debt on the convention center and ancillary facilities equal to the amount of state and local tax revenue derived under this chapter from the sale of lodging, parking, food, drink and any other things or services subject to tax under this chapter, if the sales occur on the premises of the hotels. The apportionment and distribution shall begin at the time that the convention center begins operations and shall continue for thirty (30) years, or until the debt on the convention center is retired, whichever is sooner. To be entitled to receive the distribution of state and local tax revenue under this subdivision (d)(1)(E)(ii), the entity responsible for the retirement of the debt on the convention center must first file with the department of finance and administration an application seeking certification that the construction of the hotels is directly related to the construction of the convention center. The department of finance and administration shall review the application to confirm whether the hotels meet the requirements of this subdivision (d)(1)(E)(ii). The department of finance and administration shall report its determination to the department of revenue, which shall administer this subdivision (d)(1)(E)(ii) accordingly.

(iii) In addition to the distribution provided in subdivisions (d)(1)(E)(i) and (ii), if a hotel within the footprint of the convention center, as determined by the commissioner of revenue and the commissioner of economic and community development, undertakes a significant capital improvement program in connection with the construction of the convention center, then an amount shall also be apportioned and distributed to the entity that is responsible for the retirement of the debt on the convention center and ancillary facilities equal to the amount of state and local tax revenue derived under this chapter from the sale of lodging, parking, food, drink, and any other things or services subject to tax under this chapter, if the sales occur on the premises of the hotel. The apportionment and distribution shall begin at the time that the significant capital improvement program is substantially completed and shall continue for thirty (30) years, or until the debt on the convention center is retired, whichever is sooner. To be entitled to receive the distribution of state and local tax revenue under this subdivision (d)(1)(E)(iii), the entity responsible for the retirement of the debt on the convention center must first receive certification from the commissioner of revenue and the commissioner of economic and community development, with the approval of the commissioner of finance and administration, that the capital improvement program is directly related to the construction of the convention center.

(iv) Notwithstanding any provision of this subdivision (d)(1)(E) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to the chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subdivision (d)(1)(E). All such revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.

(2) Any bonds issued relative to the construction of a sports facility shall not be issued for a term longer than thirty (30) years from the date the first game is played by the professional sports franchise in a municipality, as defined in subdivision (d)(1).

(e) Notwithstanding the provisions of this section to the contrary, revenue derived from taxes imposed by this chapter, except revenue allocated pursuant to subdivision (c)(2), shall be earmarked and allocated in accordance with title 7, chapter 88.

(f) [Deleted by 2007 amendment, effective July 1, 2015.]

(g) The state sales tax received under this chapter from interstate telecommunications sold to businesses shall be distributed as follows:

(1) The revenue from a rate equal to four percent (4%) of tax shall be deposited in the telecommunications ad valorem tax reduction fund created by § 67-6-222 and shall be determined based on data or information the commissioner deems relevant; and

(2) Other revenue shall be deposited in the state general fund and allocated pursuant to subsections (a) and (c).

[Contingent on funding. See the Compiler's Notes.]

(h) (1) Notwithstanding the allocations provided for in subsection (a), there shall be apportioned and distributed to any county in which there is a state park containing approximately six thousand five hundred (6,500) acres, of which approximately four thousand (4,000) acres are an impounded reservoir, a portion of which is owned by the Tennessee Valley authority, over which an easement has been given to the state and the state has leased or otherwise conveyed its rights to the property to such county for development, an amount equal to the amount of state and local sales taxes derived from sales occurring within such property. Such amount distributed to the county shall be exclusively for retirement of the indebtedness incurred by such county for development of such property, to the same extent that such county may pledge any revenues of the county.

(2) (A) Notwithstanding any provision of this subsection (h) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes, pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%), pursuant to chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subsection (h). All such revenue shall continue to be allocated as provided in chapter 529, § 9 of the Public Acts of 1992 and chapter 856, § 4 of the Public Acts of 2002.

(B) Notwithstanding any provision of this subsection (h) to the contrary, prior to any annual distribution pursuant to subdivision (h)(1), an amount equal to the state sales and use taxes collected within such area in fiscal year 2004-2005 shall be deposited in the treasury and allocated as otherwise provided by law.

(3) Prior to the issuance of any bonds for development of property subject to this subsection (h), the county legislative body shall submit its plan for development to the executive committee of the state building commission for such committee's review and recommendation to the state building commission.

(i) (1) Notwithstanding the provisions of this section to the contrary, revenue derived from state taxes imposed by this chapter shall be earmarked and allocated in accordance with the Courthouse Square Revitalization Pilot Project Act of 2005, compiled in title 6, chapter 59.

(2) Notwithstanding a repeal of title 6, chapter 59, any municipality receiving an allocation of state sales tax revenue on June 1, 2015, pursuant to title 6, chapter 59, shall continue to receive the allocation of the revenue until June 30, 2023. The allocation shall equal the amount of revenue derived from the state tax imposed by this chapter on the sale or use of goods, products and services within the courthouse square revitalization zone. For purposes of this subdivision (i)(2), "courthouse square revitalization zone" has the same meaning provided in § 6-59-102 and shall consist of the area that is included within the revitalization zone on June 1, 2015.

(3) No portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes, pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%), pursuant to chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subsection (i). All such revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002.

(j) (1) Notwithstanding the allocations provided for in subsection (a), if a new museum dedicated to coal mining is constructed in a county containing a spallation neutron source facility, then an amount shall be apportioned and distributed to the entity that is responsible for the retirement of the debt on the museum equal to the amount of state and local tax revenue derived under this chapter from the sale of admission, parking, food, drink and any other things or services subject to tax under this chapter, if the sales occur on the premises of the museum. The apportionment and distribution shall begin at the time that the museum begins operations and shall continue for thirty (30) years, or until the debt on the museum is retired, whichever is sooner.

(2) (A) In addition to the distribution provided in subdivision (j)(1), if a new hotel is constructed in connection with the construction of the museum and the hotel is located within one (1) mile of the museum's entrance, then an amount shall also be apportioned and distributed to the entity that is responsible for the retirement of the debt on the museum equal to the amount of state and local tax revenue derived under this chapter from the sale of lodging, parking, food, drink and any other things or services subject to tax under this chapter, if the sales occur on the premises of the hotel. The apportionment and distribution shall begin at the time the museum begins operations and shall continue for thirty (30) years, or until the debt on the museum is retired, whichever is sooner.

(B) To be entitled to receive the distribution of state and local tax revenue under subdivision (j)(2)(A), the entity responsible for the retirement of the debt on the museum must first file with the department of finance and administration an application seeking certification that the construction of the hotel is directly related to the construction of the museum. The department of finance and administration shall review the application to confirm whether the hotel meets the requirements of this subdivision (j)(2). The department of finance and administration shall report its determination to the department of revenue, which shall administer this subdivision (j)(2) accordingly.

(3) Notwithstanding any provision of this subsection (j) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to the chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subsection (j). The revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.

(k) Notwithstanding this section and any other law to the contrary, there is established a separate account in the local government fund to be known as the county revenue partnership fund. The apportionment of revenues to the fund and distributions from the fund shall be subject to the following provisions:

(1) Any apportionment of revenues to the county revenue partnership fund shall be allocated only from the revenues apportioned to the state general fund pursuant to subdivision (a)(1);

(2) Apportionment of revenues to the county revenue partnership fund may be made in any year pursuant to an allocation made in a specific dollar amount in the general appropriations act, and no apportionment shall otherwise be made to the fund; provided, however, that in fiscal years 2007-2008 and 2008-2009, no revenue shall be apportioned to the fund;

(3) The apportionment to and distributions from the county revenue partnership fund in any fiscal year shall not exceed the amount distributed to municipalities from the state sales tax pursuant to subdivision (a)(3)(A) in the previous fiscal year;

(4) In any fiscal year in which revenues are apportioned to the county revenue partnership fund, the revenue shall be allocated and distributed to all counties and metropolitan governments in this state monthly by the commissioner of finance and administration, in proportion as the population of each county or metropolitan government bears to the aggregate population of the state, according to the latest federal census or other censuses authorized by law;

(5) The county legislative body shall, on an annual basis, direct the trustee with regard to allocating and depositing the revenue from this fund among the various funds of the county budget; and

(6) In the state budget document, the county revenue partnership fund shall be listed in the report of revenue sources and basis of apportionment, and the amount apportioned to the fund shall be stated in the distribution of revenues by fund for each year in the comparison statement of state revenues, regardless of whether any revenue is apportioned to the fund for a given fiscal year.

(l) (1) Notwithstanding the allocations provided for in subsection (a), if there exists a performing arts center that consists of four (4) or more auditoriums, has a total seating capacity of five thousand four hundred (5,400) or more, and is operated by an organization that has received a determination of exemption from the internal revenue service under Internal Revenue Code § 501(c)(3), codified in 26 U.S.C. § 501(c)(3), and if the performing arts center is located in facilities owned by the state or a political subdivision of the state, then an amount shall be apportioned and distributed to the entity that is responsible for operation and management of the performing arts center. A performing arts center may consist of two (2) or more performance venues with auditoriums located in two (2) or more buildings that are contiguous or in close proximity and are owned by the state or a political subdivision of the state. The amount apportioned and distributed pursuant to this subsection (l) shall be equal to the amount of state tax revenue derived under this chapter from the sale of tickets for admission to events held at the performing arts center; provided, however, that the apportionment and distribution shall be used exclusively for maintenance and improvement of the facilities in which the performing arts center is located, which shall include, but not be limited to, capital improvements, additions and renovations to the facilities and debt service on funds borrowed to pay for the improvements, additions and renovations. Debt service shall include principal and interest payments on existing and future debt obligations, including repayment to the exempt organization operating the facilities of funds advanced or loaned by the organization that were used or are used to pay the costs, in whole or in part, of the improvements, additions and renovations to the facilities.

(2) Notwithstanding subdivision (l)(1) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subsection (l). The revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.

(m) (1) Notwithstanding the allocations in subsection (a), except as provided in subdivision (m)(2), state tax revenue collected from commercial breeders licensed under the Commercial Breeder Act, compiled in title 44, chapter 17, part 7, shall be allocated to the Commercial Breeder Act enforcement and recovery account.

(2) Notwithstanding subdivision (m)(1), no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be allocated to the Commercial Breeder Act enforcement and recovery account. The revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.

(n) (1) Notwithstanding the allocations provided for in subsection (a), if a hotel or inn that is more than one hundred fifty (150) years old is owned by a municipality and operated by an organization that has received a determination of exemption from the internal revenue service under Internal Revenue Code § 501(c)(3), codified in 26 U.S.C. § 501(c)(3), then an amount shall be apportioned and distributed to the entity that is responsible for the retirement of the debt incurred in renovating the hotel or inn. The amount apportioned and distributed pursuant to this subsection (n) shall be equal to the amount of state tax revenue derived under this chapter from the sale of goods and services on the premises of the hotel or inn; provided, however, that the apportionment and distribution shall be used exclusively for the retirement of debt incurred prior to April 1, 2009, including any interest thereon, in renovating the hotel or inn and shall continue only until the debt is retired.

(2) Notwithstanding subdivision (n)(1) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subsection (n). All such revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.

(o) (1) As used in this subsection (o), unless the context otherwise requires:

(A) "Best interests of the state" means a determination by the commissioner of revenue, with approval by the commissioner of economic and community development, that:

(i) The public improvements made within or adjacent to a mixed-use development are a result of the special allocation and distribution of state sales tax provided for in this subsection (o); and

(ii) The mixed-use development is a result of such public improvements;

(B) "Commercial development zone" means an area in which a mixed-use development is planned or located. To comprise a commercial development zone, the area:

(i) Must be located entirely within an eligible county;

(ii) Shall not exceed one thousand two hundred (1,200) acres; and

(iii) Must be located adjacent to a federally designated interstate highway;

(C) "Eligible county" means any county in which:

(i) At least twenty-five percent (25%) of the county consists of federally-owned land;

(ii) At least thirty and three-fifths percent (30.6%) of the county's population, eighteen (18) years of age and younger, lives in poverty as determined by the United States census bureau, small area income and poverty estimates (SAIPE) program, or any comparable successor program, within the three-year period immediately preceding establishment of the commercial development zone; and

(iii) The federal highway administration has approved an interstate exit in close proximity to the area proposed for a commercial development zone, and such approval was based on the need to stimulate local economic development opportunities;

(D) "Mixed-use development" means an area, located entirely within an eligible county, containing not less than five hundred (500) acres nor more than one thousand two hundred (1,200) acres and includes, but is not limited to, property with commercial uses; and

(E) "Public improvements" means roads, streets, sidewalks, utility services, such as electricity, gas, water and sanitary sewer, and related services, parking facilities, parks, and all other necessary or desirable improvements to be used by the public in connection with a commercial development zone.

(2) Notwithstanding the allocations provided for in subsection (a), if an eligible county has good reason to anticipate that a private entity is willing to plan and develop a mixed-use development; and if the commissioner of revenue, with approval by the commissioner of economic and community development, determines that the special allocation of state sales tax, as authorized by this subsection (o), is in the best interests of the state, then the county legislative body may adopt a resolution designating a commercial development zone for such mixed-use development; provided, however, no county shall contain more than one (1) commercial development zone; and provided further, however, the county legislative body must adopt such resolution on or before June 30, 2011. If the county legislative body duly adopts such resolution, and if the county or an industrial development board, pursuant to subdivision (o)(3), issues bonds payable in whole or part from the tax revenues described herein and uses the proceeds to finance any development or public improvements constructed within or adjacent to the commercial development zone, then an amount shall be apportioned and distributed to such county for the retirement of debt evidenced by such bonds. The amount apportioned and distributed to the county pursuant to this subsection (o) shall equal the amount of state tax revenue derived under this chapter from sales of items and services subject to tax pursuant to this chapter, if the sales occur within the commercial development zone. The apportionment and distribution of such revenue shall begin upon the receipt of a certificate of occupancy for the first retail business operating within the commercial development zone and shall continue for a period of thirty (30) years, or until the debt, including any refunding debt, relating to the commercial development zone is retired, whichever is sooner.

(3) An eligible county in which a commercial development zone is duly located is authorized to delegate to any industrial development corporation incorporated by the county or a municipality within the county the authority to issue revenue bonds to finance development or public improvements within or adjacent to a commercial development zone; provided, that the county shall enter into an agreement with the industrial development corporation in which the county shall agree to promptly pay to the industrial development corporation the tax revenues described in this subsection (o). Upon receipt, such tax revenues shall be held in trust by the county for the benefit of the industrial development corporation.

(4) Notwithstanding any provision of subdivision (o)(2) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subsection (o). The revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.

(p) (1) Notwithstanding the allocations provided for in subsection (a), if there exists a zoo or aquarium that is accredited by the Association of Zoos and Aquariums and has received and currently holds a determination of exemption from the Internal Revenue Service under Internal Revenue Code § 501(c)(3), codified in 26 U.S.C. § 501(c)(3), then an amount shall be apportioned and distributed to the zoo or aquarium equal to the amount of state tax revenue derived under this chapter from the sale of tangible personal property or amusements on the premises of the zoo or aquarium; provided, however, that such apportionment and distribution shall be used exclusively for the operation of the zoo or aquarium, including, but not limited to, capital projects.

(2) Notwithstanding subdivision (p)(1) to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to chapter 529, § 9 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be apportioned and distributed pursuant to this subsection (p). The revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.

(q) Notwithstanding § 7-40-106 to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to Acts 1992, chapter 529, § 9, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in Acts 2002, chapter 856, § 4, shall be distributed to the municipality. The revenue shall continue to be allocated as provided in chapter 529 of the Public Acts of 1992 and chapter 856 of the Public Acts of 2002, respectively.



§ 67-6-104 - Apportionment of sales and use tax revenue to commercial development districts in rural, economically distressed counties.

(a) It is the intent of this section to address rural, economically distressed counties experiencing persistent high unemployment and traditionally low levels of family income by apportioning and distributing sales and use tax revenue to commercial development districts in those counties.

(b) For purposes of this section:

(1) "Base tax revenues" means the revenues generated, if any, from the collection of state and local sales and use taxes from all businesses within the certified commercial development district as of the end of the fiscal year of this state immediately prior to the year in which the county, municipality, or industrial development corporation is entitled to receive an allocation of tax revenue pursuant to this section;

(2) "Commercial development district" means one (1) or more parcels of real property located within an eligible county, in which it is reasonably anticipated and projected that state and local sales and use taxes will increase, or be newly generated in the case of a district in which no base tax revenues have been previously generated, as a result of the development of the real property by an amount in excess of the increases in the collection of state and local sales and use tax revenues reasonably projected to occur within that area without regard to the development of the real property. Prior to December 31, 2014, "commercial development district" shall include the development of an area comprised of property acquired from the state by an eligible county or an industrial development corporation established by such eligible county, which property was used by the state as a correctional facility. On and after December 31, 2014, "commercial development district" may include the development of an area comprised of property acquired from the state by an eligible county or an industrial development corporation established in such eligible county, which property was used by the state as a correctional facility. Each commercial development district shall be certified by the commissioner of finance and administration;

(3) "Eligible county" means:

(A) Prior to December 31, 2014, a county that meets one (1) or more of the following criteria as of December 31, 2014:

(i) Has a per capita income of eighty percent (80%) or less of the national average;

(ii) Has an unemployment rate that is, for the most recent twenty-four-month period for which data are available, at least one percent (1%) greater than the national average unemployment rate, or, for the most recent twelve-month period for which data are available, at least two percent (2%) greater than the state average unemployment rate;

(iii) Has experienced, or is about to experience, a special need arising from actual or threatened severe unemployment or economic adjustment problems resulting from severe short-term or long-term changes in economic conditions, as determined by the commissioner of finance and administration, the commissioner of economic and community development, and the commissioner of revenue; or

(iv) Has an area comprised of property acquired from the state by an eligible county or an industrial development corporation established in such eligible county, which property was used by the state as a correctional facility; or

(B) On and after December 31, 2014, a distressed rural county that will be identified using a consistent methodology based on a set of broadly available measures of economic well-being that could include county unemployment rate, rate of job growth, personal income per capita, property tax base per capita, percent high school graduates, and percent below poverty. Using this consistent methodology, the commissioner of finance and administration, the commissioner of economic and community development, and the commissioner of revenue shall determine which counties are eligible counties and shall publish a list of the eligible counties meeting the criteria in this subdivision (b)(3)(B) by July 1 of each year;

(4) "Proprietary information" means commercial or financial information that is used either directly or indirectly in the business of any person submitting information to the commissioner under this section, and that gives such person an advantage or an opportunity to obtain an advantage over competitors who do not know or use such information; and

(5) "Trade secrets" means any materials or processes used directly or indirectly in the business of a person or entity submitting information or documentation related to such materials or processes to the commissioner under this section, and that give the person or entity an advantage or an opportunity to obtain an advantage over competitors who do not know or use them.

(c) In order to receive an allocation of sales and use tax revenues under this section, an eligible county or a municipality located within the eligible county, or an industrial development corporation established by such eligible county or municipality, must submit a completed application to the commissioner of finance and administration together with an application fee in an amount established by the department of finance and administration. The application shall be developed by the department of finance and administration.

(d) The application shall include, but not be limited to, the following information:

(1) A list of tax parcels composing the proposed commercial development district, including owners and parcel numbers, from which the sales and use tax revenues will be generated;

(2) A map, survey or drawing clearly identifying the boundaries of the proposed commercial development district area;

(3) Written confirmation of the current zoning of the proposed commercial development district;

(4) A description of the financing for the project to be located within the proposed commercial development district;

(5) The number of jobs that the applicant estimates will be created in the proposed commercial development district and the wages, salaries and other compensation that will be paid to those persons holding the jobs;

(6) The estimated development and construction costs of the project to be located in the proposed commercial development district;

(7) A certification from the county that it complied with the criteria required to be eligible;

(8) A resolution or other official action from the governing body of the eligible county requesting consideration of the application and approval of the proposed commercial development district and acknowledging that an increment of sales and use taxes from future activities within the commercial development district will be applied as payments on the indebtedness financing the commercial development district;

(9) If the commercial development district is located in a municipality within an eligible county, a resolution or other official action by the governing body of the municipality requesting consideration of the application and approval of the proposed commercial development district and acknowledging that an increment of sales and use taxes from future activities within the commercial development district will be applied as payments on the indebtedness financing the commercial development district;

(10) An affidavit, on a form provided by the department of finance and administration, signed by the applicant certifying that the proposed commercial development district cannot proceed without the availability of financing under this section along with supporting documentation establishing the need for and the amount of the financing; and

(11) Such financial and other information as may be necessary for the commissioner of finance and administration to evaluate the application.

(e) No action shall be taken with respect to an application until the commissioner of finance and administration determines that the commissioner has received all information that may be relevant or necessary in determining the qualifications of the applicant and the proposed commercial development district.

(f) Each commercial development district shall be certified by the commissioner of finance and administration. Once the commissioner of finance and administration has received all of the information required by subsection (d), the commissioner may certify, in the commissioner's discretion, the proposed commercial development district as a commercial development district. Each commercial development district shall include at least five million dollars ($5,000,000) in planned capital improvements. Prior to certifying the commercial development district, the commissioner must determine that the commercial development district is not economically feasible without the tax revenue allocation contemplated in this section. In evaluating the information submitted with the application the commissioner may consider normal underwriting criteria such as debt capacity, ability to repay, equity and other capital at risk for the project, and the proposed terms of the contemplated indebtedness.

(g) (1) Notwithstanding the allocations provided for in § 67-6-103(a), if real property located in an eligible county is acquired and developed as a commercial development district, and is certified by the commissioner of finance and administration as a commercial development district, then an amount shall be apportioned and distributed to the county, the municipality, or the industrial development corporation equal to the amount of state sales tax revenue derived from five and one-half percent (5.5%) of the tax rate imposed pursuant to § 67-6-202 on all sales in the commercial development district and the amount of local sales tax revenue not dedicated for school purposes pursuant to § 67-6-712(a)(1) derived from all sales in the commercial development district in excess of base tax revenues; provided, that an apportionment and distribution of such amount is authorized under this section for any commercial development district in which no sales and use taxes have been generated for at least five (5) years prior to the apportionment and distribution. Such amount distributed shall be for the exclusive use of the county, municipality or industrial development corporation and shall be used solely for the purpose of paying the indebtedness, principal and interest, and closing costs incurred by the county, municipality or industrial development corporation in financing the commercial development district. For eligible counties as defined in subdivision (b)(3)(A), the period for such distributions shall be twenty (20) years. For eligible counties as defined in subdivision (b)(3)(B), the commissioner of finance and administration shall determine the period in which distributions will be necessary to provide the financing hereunder, and the period for such distributions shall not exceed twenty (20) years. The distributions shall cease upon the expiration of the applicable distribution period or upon satisfaction of the financing of the commercial development district, whichever occurs first. Following the expiration of the distribution period, all amounts that would have otherwise been distributed to the county, the municipality, or the industrial development corporation shall be allocated as provided elsewhere without regard to this section.

(2) Notwithstanding any provision of this section to the contrary, no portion of the revenue derived from the increase in the rate of sales and use tax allocated to educational purposes pursuant to Section 9, Chapter 529 of the Public Acts of 1992, and no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in Section 4, Chapter 856 of the Public Acts of 2002, shall be distributed to the eligible county, the municipality or the industrial development corporation for the financing contemplated in this section. The revenue shall continue to be allocated as provided in Chapter 529 of the Public Acts of 1992, and Chapter 856 of the Public Acts of 2002, respectively.

(3) If, at the close of any fiscal year, the revenue from the tax is not sufficient to meet the total debt service of the eligible county, the municipality, or the industrial development corporation for indebtedness incurred with respect to the commercial development district, the balance, if any, of the debt service not paid by revenue from the tax at the end of the fiscal year shall be accumulated in a separate deficit account. If the revenue from the tax in any fiscal year exceeds the total of the debt service requirements of the commercial development district for that year, the surplus revenue thus accruing shall be retained by the eligible county, the municipality, or the industrial development corporation as a sinking fund for any future debt service requirements of the commercial development district or, alternatively, to reduce the then outstanding balance of the indebtedness.

(h) The apportionment and distribution of state sales and use taxes to the county, municipality, or industrial development corporation, as provided in this section shall commence at the beginning of the fiscal year after the certification of the commercial development district. The apportionment and payment shall be made by the department of revenue to the county, municipality or industrial development corporation within ninety (90) days of the end of each fiscal year for which the county, municipality or industrial development corporation is entitled to receive an allocation and payment pursuant to this chapter.

(i) The fact that an eligible county filed an application with the commissioner of finance and administration, whether an application was approved, the number of jobs created by a commercial development district, and the wages, salaries and other compensation that will be paid to the persons holding those jobs shall be available for public inspection pursuant to title 10, chapter 7. Any financial information, including, but not limited to, proprietary information and trade secrets contained in an application, or submitted with any accompanying documents or information filed with the application pursuant to this section, shall be confidential and shall not be open to the public for inspection, notwithstanding the public records provisions of title 10, chapter 7. Such financial information, proprietary information and trade secrets shall not be disclosed to any person, except that the commissioner of finance and administration is authorized to make the following disclosures:

(1) Within the department of finance and administration, the department of revenue, and the department of economic and community development in the course of their official duties; and

(2) To the comptroller of the treasury or the comptroller's designee for the purpose of an audit of the department of finance and administration, the department of revenue, or the department of economic and community development.

(j) In addition to other powers and duties prescribed by law, the commissioner of finance and administration shall monitor the financing of commercial development districts pursuant to this section, but the transfer of sales and use tax revenues to pay indebtedness shall be vested with the eligible county, the municipality within the eligible county, or the industrial development corporation established by an eligible county or the municipality. The commissioner shall report annually to the finance, ways and means committees of the senate and the house of representatives, and the state and local government committee of the senate and the state government committee of the house of representatives, regarding each allocation of tax revenues pursuant to this section.

(k) The commissioner of finance and administration is authorized to require an eligible county with a commercial development district to file a report with the department of finance and administration. A report filed by an eligible county may include, but is not limited to, an analysis detailing the progress of the commercial development district, the number of jobs generated by the commercial development district, the wages, salaries and other compensation paid to those holding the jobs, and such additional information as requested by the commissioner of finance and administration.

(l) The department of finance and administration is authorized to promulgate rules and regulations to effectuate the purposes of this section. Such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(m) The tax revenue allocation available pursuant to this section applies to eligible counties or municipalities located in such eligible counties, or industrial development corporations established by such eligible counties or municipalities, that:

(1) (A) In the case of property located in eligible counties as defined in subdivision (b)(3)(A), have filed an application with the commissioner of finance and administration prior to December 31, 2014; or

(B) In the case of property located in eligible counties as defined in subdivision (b)(3)(B), have filed an application with the commissioner of finance and administration on or after December 31, 2014, and prior to December 31, 2016; and

(2) Have received the approval of a commercial development district from the commissioner of finance and administration on or before June 30, 2017.






Part 2 - Taxes Imposed

§ First - of 2 versions of this section

67-6-202. Property sold at retail. [Effective until July 1, 2017. See the version effective on July 1, 2017.]

(a) For the exercise of the privilege of engaging in the business of selling tangible personal property at retail in this state, a tax is levied on the sales price of each item or article of tangible personal property when sold at retail in this state; the tax is to be computed on gross sales for the purpose of remitting the amount of tax due the state and is to include each and every retail sale. The tax shall be levied at the rate of seven percent (7%). There is levied an additional tax at the rate of two and three-quarters percent (2.75%) on the amount in excess of one thousand six hundred dollars ($1,600), but less than or equal to three thousand two hundred dollars ($3,200), on the sale or use of any single article of personal property as defined in § 67-6-702(d). The tax levied at the rate of two and three-quarters percent (2.75%) on the amount in excess of one thousand six hundred dollars ($1,600), but less than or equal to three thousand two hundred dollars ($3,200), on the sale or use of any single article of personal property shall be in addition to all other taxes and shall be a state tax for state purposes only. No county or municipality or taxing district shall have the power to levy any tax on the amount in excess of one thousand six hundred dollars ($1,600), but less than or equal to three thousand two hundred dollars ($3,200), on the sale or use of any single article of personal property.

(b) Notwithstanding any other provision of law to the contrary, the one-half percent (0.5%) increase in the rate of the sales tax from five and one-half percent (5.5%) to six percent (6%) imposed by chapter 529 of the Public Acts of 1992 in this section and §§ 67-6-203, 67-6-204, 67-6-205, and 67-6-221 shall remain in effect until changed by the general assembly. All revenue generated from such increases shall be deposited in the state general fund and earmarked for education purposes as provided in § 67-6-103(c)(2).

(c) This section levies a tax on the sales price of tangible personal property obtained from any vending machine or device.



§ Second - of 2 versions of this section

67-6-202. Property sold at retail. [Effective on July 1, 2017. See the version effective until July 1, 2017.]

(a) For the exercise of the privilege of engaging in the business of selling tangible personal property at retail in this state, a tax is levied on the sales price of each item or article of tangible personal property when sold at retail in this state; the tax is to be computed on gross sales for the purpose of remitting the amount of tax due the state and is to include each and every retail sale. The tax shall be levied at the rate of seven percent (7%). There is levied an additional tax at the rate of two and three-quarters percent (2.75%) on the amount in excess of one thousand six hundred dollars ($1,600), but less than or equal to three thousand two hundred dollars ($3,200), on the sale or use of any single article of personal property as defined in § 67-6-702. The tax levied at the rate of two and three-quarters percent (2.75%) on the amount in excess of one thousand six hundred dollars ($1,600), but less than or equal to three thousand two hundred dollars ($3,200), on the sale or use of any single article of personal property shall be in addition to all other taxes and shall be a state tax for state purposes only. No county or municipality or taxing district shall have the power to levy any tax on the amount in excess of one thousand six hundred dollars ($1,600), but less than or equal to three thousand two hundred dollars ($3,200), on the sale or use of any single article of personal property.

(b) Notwithstanding any other provision of law to the contrary, the one-half percent (0.5%) increase in the rate of the sales tax from five and one-half percent (5.5%) to six percent (6%) imposed by chapter 529 of the Public Acts of 1992 in this section and §§ 67-6-203, 67-6-204, 67-6-205, and 67-6-221 shall remain in effect until changed by the general assembly. All revenue generated from such increases shall be deposited in the state general fund and earmarked for education purposes as provided in § 67-6-103(c)(2).

(c) This section levies a tax on the sales price of tangible personal property obtained from any vending machine or device.



§ 67-6-204 - Lease or rental of property.

(a) It is declared to be the intention of this chapter to impose a tax on the sales price of all leases and rentals of tangible personal property and computer software in this state where the lease or rental is a part of the regularly established business, or the lease or rental is incidental or germane to the regularly established business. The tax is levied as follows:

(1) At the rate of the tax levied on the sale of tangible personal property at retail by § 67-6-202 of the sales price derived from the lease or rental of tangible personal property, as defined herein, where the lease or rental of such property is an established business, or part of an established business, or the same is incidental or germane to the business.

(2) At the rate of the tax levied on the sale of tangible personal property at retail by § 67-6-202 of the monthly lease or rental price by lessee or renter, or contracted or agreed to be paid by lessee or renter, to the owner of the tangible personal property.

(b) (1) The lessee or renter of tangible personal property from a lessor that is a tax exempt entity may elect, in lieu of the tax imposed by this section on the monthly lease or rental price contracted or agreed to be paid by the lessee or renter to the tax exempt owner of the tangible personal property, to pay in a lump sum a use tax at the rate of the tax levied on the sale of tangible personal property at retail by § 67-6-202 of the purchase price to the lessor of the tangible personal property subject to the lease.

(2) The election shall be made by the lessee in accordance with rules and regulations to be promulgated by the commissioner of revenue. An election may be revoked with the consent of the commissioner. The effect of payment by a lessee of a use tax based on the purchase price to the lessor of the tangible personal property, pursuant to an election made as provided in this section, shall be to relieve and discharge the lessee and its successors and assigns of any obligation of paying any tax on the monthly lease or rental price contracted or agreed to be paid by the lessee or its successors and assigns to the lessor with respect to the tangible personal property that is the subject of the lease during the term of the lease and any extensions and renewals thereof, and of any obligation to pay any sales or use tax with respect to the purchase by lessee from the lessor of the tangible personal property pursuant to a purchase option contained in the lease of the tangible personal property.

(3) This subsection (b) also applies to permit a lump sum payment of a local option use tax under part 7 of this chapter, based upon the purchase price to the lessor, at the rate and subject to the limitation on the tax applicable in the particular municipality or county pursuant to § 67-6-702. The lump sum payment is in lieu of any local option tax imposed under part 7 of this chapter on the monthly lease or rental of tangible personal property from a lessor that is a tax exempt entity.

(c) Notwithstanding any other provision of law to the contrary, the one-half percent (0.5%) increase in the rate of the sales tax from five and one-half percent (5.5%) to six percent (6%) imposed by chapter 529 of the Public Acts of 1992 in this section and §§ 67-6-202, 67-6-203, 67-6-205, and 67-6-221 shall remain in effect until changed by the general assembly. All revenue generated from such increases shall be deposited in the state general fund and earmarked for education purposes as provided in § 67-6-103(c)(2).



§ 67-6-207 - Farm equipment and machinery.

(a) The sale at retail, lease, rental, use, consumption, distribution, repair, storage for use or consumption in this state of the following tangible personal property is specifically exempted from the tax imposed by this chapter when sold to a qualified farmer or nurseryman in accordance with subsection (e):

(1) Any appliance used directly and principally for the purpose of producing agricultural products, including nursery products, for sale and use or consumption off the premises, but excluding an automobile, truck, household appliances or property that becomes real property when erected or installed;

(2) Grain bins and attachments to grain bins;

(3) Aircraft designed and used for crop dusting, such as an agracat or other similar airplanes that are designed for crop dusting purposes;

(4) Equipment used exclusively for harvesting timber;

(5) Trailers used to transport livestock, as defined in § 44-18-101;

(6) Self-propelled fertilizer or chemical application equipment used to spread fertilizer or chemical on farms to aid in the production of food or fiber for human or animal consumption, notwithstanding the fact that the equipment may be mounted on a chassis with wheels, if the equipment is not designed for over-the-road use, but may be driven over-the-road from the source of supply to the farm, and tender beds and spreader beds, even if mounted on a truck chassis;

(7) Systems for poultry environment control, feeding and watering poultry and conveying eggs;

(8) Replacement parts or labor relative to the repair of the tangible personal property described in subdivisions (a)(1)-(7);

(9) (A) Gasoline or diesel fuel used for agricultural purposes, as defined in § 67-6-102; except that pre-mixed engine fuel containing gasoline and oil, produced for use in two-cycle engines and not for use in the propulsion of an aircraft, vessel or any other vehicle, that is sold in containers of one gallon (1 gal.) or less, is not exempt from the tax imposed by this chapter;

(B) For purposes of subdivision (a)(9)(A), "diesel fuel" means any petroleum distillate with at least twelve to sixteen (12-16) carbon atoms per molecule that has a boiling point of between three hundred fifty degrees Fahrenheit (350 degrees F) and six hundred fifty degrees Fahrenheit (650 degrees F) or any petroleum distillate that is ordinarily and customarily sold and used as a source of fuel for diesel engines;

(10) Seeds, seedlings, plants grown from seed and liners or cuttings that will produce food or fiber, including tobacco, for human or animal consumption;

(11) Fertilizer to be used to aid in the growth and development of seeds, seedlings or plants, as described in subdivision (a)(10);

(12) (A) Pesticides that are sold for the purpose of aiding in the production of food or fiber, including tobacco, for human or animal consumption;

(B) As used in this section, "pesticide" means any substance or mixture of substances or chemicals intended for defoliating or desiccating plants or for preventing, destroying, repelling or mitigating any insects, rodents, fungi, bacteria or weeds, including, but not limited to, insecticides, fungicides, bactericides, herbicides, desiccants, defoliants, plant regulators and nematocides;

(13) Containers for farm products and plastic or canvas used in the care and raising of plants, seeds or seedlings, as described in subdivision (a)(10), and plastic or canvas used in covering feed bins, silos and other similar storage structures;

(14) Livestock and poultry feeds, drugs used for livestock and instruments used for the administration of the drugs;

(15) Any natural or artificial substance used in the reproduction of livestock, including semen or embryos;

(16) Adjuvants and surfactants solutions sold exclusively for the purpose of mixture with insecticides, pesticides, fungicides or herbicides or for use as a soil conditioner when the solutions are intended to aid in the growth and development of food or fiber, including tobacco, for human or animal consumption;

(17) Agri-sawdust;

(18) Electricity, natural gas and liquefied gas, including, but not limited to, propane and butane used directly in the production of food or fiber for human or animal consumption or to aid in the growing of a horticultural product for sale; and

(19) Coal, wood, wood products or wood byproducts, or fuel oil, which is used as energy fuel in the production of food or fiber for human or animal consumption or in production of nursery and greenhouse crops.

(b) Persons seeking to become qualified farmers or nurserymen shall apply to the commissioner for authority to make purchases exempt from tax. This application shall require information that the commissioner deems necessary. If the commissioner finds from the information that the applicant is entitled to be a qualified farmer or nurseryman, the commissioner shall issue a certificate granting the authority for a period of four (4) years, or until the applicant is no longer operating within the scope of its original application. Any misrepresentation made on the application by the applicant shall subject the applicant to any applicable tax, penalty and interest.

(c) Persons who have obtained authority from the commissioner to make purchases tax exempt as a qualified farmer or nurseryman shall provide their vendors with a copy of the certificate issued by the commissioner or a fully completed Streamlined Sales Tax certificate of exemption, which must include the exemption authorization number included on the certificate issued by the commissioner, to evidence qualification for the exemption.

(d) Persons making purchases exempt from tax under this section shall keep records to establish that the property qualifies for the exemption. The purchaser shall be liable for tax, penalty and interest for making nonqualifying purchases without payment of tax.

(e) For purposes of this section, "a qualified farmer or nurseryman" means a person who meets one (1) or more of the following criteria:

(1) The person is the owner or lessee of agricultural land from which one thousand dollars ($1,000) or more of agricultural products were produced and sold during the year, including payments from government sources;

(2) The person is in the business of providing for-hire custom agricultural services for the plowing, planting, harvesting, growing, raising or processing of agricultural products or for the maintenance of agricultural land;

(3) The person is the owner of land that qualifies for taxation under the Agricultural Forest and Open Space Land Act of 1976, compiled in chapter 5, part 10 of this title;

(4) The person's federal income tax return contains one (1) or more of the following:

(A) Business activity on IRS schedule F, profit or loss from farming; and

(B) Farm rental activity on IRS form 4835, farm rental income and expenses or schedule E, supplemental income and loss; and

(5) The person otherwise establishes to the satisfaction of the commissioner that the person is actively engaged in the business of raising, harvesting or otherwise producing agricultural commodities as defined in § 67-6-301(c)(2).

(f) Notwithstanding subsection (e) to the contrary, a person that qualifies as a manufacturer under § 67-6-206 shall not qualify as a farmer or nurseryman under this section.



§ 67-6-208 - Warranty or service contract covering repair or maintenance of tangible personal property -- Computer software maintenance contracts. [Effective October 1, 2015.]

(a) The retail sale of, use of, or subscription to a warranty or service contract covering the repair or maintenance of tangible personal property shall be subject to the tax levied by this chapter. The tax shall be levied on the sales price or purchase price of the warranty or service contract at a rate equal to the rate of tax levied on the sale of tangible personal property at retail by § 67-6-202.

(b) The retail sale of, use of, or subscription to a computer software maintenance contract shall be subject to the tax levied by this chapter. The tax shall be levied on the sales price of the computer software maintenance contract at a rate equal to the rate of tax levied on the sale of tangible personal property at retail by § 67-6-202.

(c) Warranty or service contracts covering the repair and maintenance of tangible personal property and computer software maintenance contracts shall be subject to tax in this state when:

(1) The warranty or service contract is sold as part of or in connection with the sale of tangible personal property that is subject to the tax levied by this chapter, or the computer software maintenance contract is sold as part of or in connection with the sale of computer software that is subject to the tax levied by this chapter;

(2) The warranty or service contract applies to tangible personal property located in this state, or the computer software maintenance contract applies to computer software installed on computers located in this state. If a warranty or service contract applies to tangible personal property located both inside this state and outside this state or a computer software maintenance contract applies to computer software installed on computers located both inside this state and outside this state, dealers or users may allocate to this state a percentage of the sales price or purchase price of the warranty or service contract or computer software maintenance contract that equals the percentage of tangible personal property located in this state or computer software installed on computers located in this state; or

(3) The location of the tangible personal property covered by the warranty or service contract or computer software covered by the computer software maintenance contract is not known to the seller but the purchaser's residential street address or primary business address is in this state.

(d) No additional tax shall be due under this chapter on any repairs or maintenance provided pursuant to a warranty or service contract covering the repair and maintenance of tangible personal property that is subject to tax under subsection (a) or on any repairs, modifications, updates, or upgrades provided pursuant to a computer software maintenance contract that is subject to tax under subsection (b), unless the seller makes an additional charge for the repairs, maintenance, modifications, updates, or upgrades.



§ 67-6-210 - Use of property imported by dealer -- Exemptions.

(a) On all tangible personal property imported, or caused to be imported from other states or foreign countries, and used by a dealer, the dealer, as defined in § 67-6-102, shall pay the tax imposed by this chapter on all articles of tangible personal property so imported and used, the same as if the articles had been sold at retail for use or consumption in this state. For the purposes of this chapter, the use, consumption, or distribution, or storage to be used or consumed in this state of tangible personal property shall each be equivalent to a sale at retail, and the tax shall thereupon immediately levy and be collected in the manner provided herein; provided, that there shall be no duplication of the tax in any event.

(b) It is not the intention of this section to levy the use tax with respect to the personal automobile, the personal manufactured home as defined in § 68-126-202, the personal effects, or the household furnishings to be used in the residence of a person who, having been a bona fide resident of another state, has moved to and become a resident of Tennessee, and has caused to be imported into Tennessee such personal automobile, personal manufactured home as defined in § 68-126-202, personal effects, or household furnishings.

(c) (1) There is exempt from the use tax imposed by this chapter any boat, motorboat or other vessel to be used or stored in this state by any person who, having been a bona fide resident of another state, has moved to and become a resident of this state, and has caused the vessel to be imported into this state; provided, that the vessel is to be used solely for personal use and has a fair market value that is less than ten thousand dollars ($10,000) at the time it is imported into this state.

(2) In order to qualify for the exemption provided in subdivision (c)(1), the person shall submit to the commissioner, or to the county clerk when appropriate, proof that the vessel was properly registered in the other state. A person shall be eligible for the exemption whether or not the person previously paid sales or use tax, or obtained proof that sales or use tax was paid, on the purchase of the boat at the rate provided by the law of the other state.



§ 67-6-211 - Property no longer in interstate commerce.

It is the intention of this chapter to levy a tax on the sale at retail, the use, the consumption, the distribution, and the storage to be used or consumed in this state of tangible personal property after it has come to rest in this state and has become a part of the mass of property in this state.



§ 67-6-213 - Renting or providing space to transient dealers or vendors.

For the exercise of the privilege of making retail sales as defined by § 67-6-102, a tax is levied equal to the rate of tax levied on the sale of tangible personal property at retail by § 67-6-202 of the gross receipts of each rental.



§ 67-6-216 - Non-material costs of manufactured homes.

(a) Notwithstanding any other provisions of this chapter to the contrary, state tax equal to one half (1/2) the rate of tax provided for in § 67-6-202 is levied on the gross receipts or gross proceeds from the retail sale of a manufactured home, including any accessories, parts, furniture, appliances, delivery fees, installation fees, and other additional or incidental items or services that are part of the sale of the manufactured home, whether or not separately billed.

(b) As used in this section, "manufactured home" means a structure as defined in § 68-126-202.

(c) The tax levied by this section shall apply whether or not the manufactured home is installed as an improvement to the realty.



§ 67-6-217 - Aviation fuel -- Tax imposed -- Advisory task force. [Effective until July 1, 2017.]

(a) Notwithstanding other provisions of this chapter, tax imposed with respect to the sale, the use, the consumption, the distribution and the storage of aviation fuel that is actually used in the operation of airplane or aircraft motors, shall be at the rate of four and one-half percent (4.5%).

(b) (1) The tax imposed and remitted on a person's purchase, use, consumption, or storage of aviation fuel pursuant to subsection (a) shall not exceed the following:

(A) Twenty-one million three hundred seventy-five thousand dollars ($21,375,000) for the period of July 1, 2015 through June 30, 2016;

(B) Seventeen million seven hundred fifty thousand dollars ($17,750,000) for the period of July 1, 2016 through June 30, 2017;

(C) Fourteen million one hundred twenty-five thousand dollars ($14,125,000) for the period of July 1, 2017 through June 30, 2018; and

(D) Ten million five hundred thousand dollars ($10,500,000) for any tax year occurring on or after July 1, 2018.

(2) For purposes of this subsection (b), "tax year" means a period beginning on July 1 and ending on the following June 30. The commissioner shall establish a process for applying the cap provided by subdivision (b)(1).

(c) (1) By no later than July 1, 2015, the speaker of the senate, the speaker of the house of representatives, and the governor shall establish an advisory task force to study revenue measures regarding the operation of aircraft and airport facilities in this state, the funding available to airports from the Transportation Equity Fund (TEF), and the effect of such funding on the needs of the air carrier and general aviation airports.

(2) The advisory task force shall consist of fifteen (15) members as follows:

(A) Three (3) members shall be appointed by the speaker of the senate;

(B) Three (3) members shall be appointed by the speaker of the house of representatives;

(C) The commissioner of economic and community development who shall serve as chair and shall convene the first meeting of the task force;

(D) The commissioner of transportation, or the commissioner's designee;

(E) The commissioner of finance and administration, or the commissioner's designee;

(F) The chair of the transportation and safety committee of the senate;

(G) The chair of the transportation committee of the house of representatives;

(H) Two (2) members representative of the Tennessee Aviation Association (TAA), to be appointed by the governor; and

(I) Two (2) members representative of the Tennessee Association of Air Carrier Airports (TAACA), to be appointed by the governor.

(3) The task force shall report its findings and recommendations to the chair of the transportation and safety committee of the senate, and the chair of the transportation committee of the house of representatives by no later than February 1, 2016. The task force shall cease to exist upon completion of the task force's report and recommendations.

(4) The legislative members shall be compensated in accordance with § 3-1-106. The remaining members of the task force shall serve without compensation but shall be entitled to reimbursement of any travel expenses incurred. All reimbursement for travel shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 67-6-219 - Sales of tangible personal property to common carriers for use outside state. [Effective until July 1, 2017.]

(a) Notwithstanding other provisions of this chapter, tax is imposed with respect to sales of tangible personal property to common carriers for use outside this state at the rate of three and seventy-five hundredths percent (3.75%).

(b) Persons seeking to make purchases at the reduced rate provided in this section shall apply to the commissioner for a certificate as provided in § 67-6-528. In order to obtain the reduced tax rate, a copy of the certificate provided for by this section or a fully completed Streamlined Sales Tax certificate of exemption shall be given by the common carrier to each dealer from which it intends to make purchases at the reduced rate.

(c) If a common carrier purchases property at the reduced rate and the property is used inside the state or the common carrier fails to keep records as required by the commissioner to establish that property purchased at the reduced rate was not used in this state, but was removed from this state for use and consumption outside this state, then the common carrier shall be liable for tax at the full rate provided by § 67-6-203, regardless of whether the carrier had previously obtained a certificate as provided by this section.

(d) This section does not apply to sales of food and food ingredients, alcoholic beverages, tobacco, candy, dietary supplements, prepared food or fuel.



§ 67-6-220 - Retail sales at flea markets.

(a) All dealers, not otherwise registered pursuant to this chapter, who sell at flea markets shall register and pay tax in one (1) of the following manners:

(1) (A) Persons engaging in the business of making retail sales at flea markets may register and pay an annual registration fee of forty-five dollars ($45.00). This registration fee shall be credited against that person's actual annual sales tax liability. This registration shall be valid at any location in the state during the period for which it is issued. In the event that the annual sales tax liability is less than forty-five dollars ($45.00), then that person is not required to file an annual sales tax return, but in no event shall any person receive a refund of any portion of the registration fee; and

(B) Should any dealer's tax liability exceed forty-five dollars ($45.00), then such dealer shall file an annual return. The annual return shall be submitted upon forms prescribed, prepared and furnished by the commissioner of revenue showing the gross sales, or purchases, as the case may be, arising from all sales or purchases taxable under this chapter during the preceding January 1 through December 31. The annual return shall be due on or before January 20 of the subsequent calendar year. Any dealer beginning business subsequent to January 1 shall be responsible for transmitting an annual return on or before January 20 of the subsequent calendar year for all months in which the dealer made taxable sales or purchases through December 31 of the preceding year; or

(2) (A) Persons engaging in the business of making retail sales at flea markets, as defined in § 67-6-102, not on a permanent basis, may, at their option, register as follows:

(i) On a quarterly basis for a fee of fifteen dollars ($15.00). This registration fee is to be paid per location at which retail sales are made. A person may register a maximum of three (3) times per year at each location at which the person registers. If such person is required to register in excess of three (3) times per year, then the person shall purchase an annual registration certificate. In no event shall a refund be payable from the registration fee. This registration fee shall, however, be credited against any such person's actual sales tax liability; or

(ii) On a monthly basis for a fee of five dollars ($5.00). This registration fee is to be paid per location at which retail sales are made. A person may register a maximum of three (3) times per year at each location at which the person registers. If such person is required to register in excess of three (3) times, then the person shall purchase either a quarterly or an annual registration certificate. In no event shall a refund be payable from the registration fee. This registration fee shall, however, be credited against any such person's actual sales tax liability; and

(B) Dealers registering on a quarterly or monthly basis shall file quarterly returns if their tax liability exceeds the amount of the registration fees paid during that quarter. The quarterly returns shall be submitted upon forms prescribed, prepared and furnished by the commissioner, showing the gross sales, or purchases, as the case may be, arising from all sales or purchases taxable under this chapter during the preceding quarter. The quarterly return shall be due on or before the twentieth day of the subsequent month following the last day of the preceding quarterly period.

(b) At the time of transmitting any of the returns as required under subsection (a) to the commissioner, the dealer shall remit to the commissioner therewith the amount of tax due, and failure to so remit such tax or to file such return shall cause the tax to become delinquent. The failure to so remit such tax or to file such return shall subject the dealer to the penalty otherwise provided in this title for delinquent tax payments to the commissioner.

(c) (1) The flea market operator shall be responsible for ensuring that all dealers operating at the operator's flea market are properly registered with the department. The flea market operator shall be empowered to accept applications for registration as required under subdivisions (a)(1) and (2) from dealers not otherwise registered, together with all fees required thereunder. The flea market operator shall supply the dealer with a copy of the application for registration, together with evidence of the amount of fee submitted. This copy shall be displayed by the dealer and shall serve as evidence of proper registration.

(2) The flea market operator shall submit the fees collected under this section on such operator's monthly return. The applications collected shall be transmitted to the commissioner, together with such operator's monthly return. Tax returns and payments shall be due and payable by flea market operators in the manner set out in § 67-6-504. The failure to so remit such tax or to file such return shall subject the flea market operator to the penalty otherwise provided in this title for delinquent tax payments to the commissioner.

(d) There shall be a penalty upon the dealer of ten dollars ($10.00) per booth per day for violations of subsections (a)-(c). The department may also impose a penalty upon the flea market operator of ten dollars ($10.00) per booth per day, up to a maximum fine of one hundred dollars ($100) per day at any location where it is determined by the commissioner that the flea market operator has been negligent in allowing dealers to operate at the flea market without proper registration. For the purposes of this subsection (d), "negligent" includes, but is not limited to, any failure of the flea market operator to make a reasonable attempt to ensure that every dealer renting space from the operator is properly registered for tax purposes. A determination by the commissioner that a flea market operator has been negligent shall be deemed presumptively correct. Such determination may be rebutted only if the flea market operator makes a showing of due care. As used in this subsection (d), "due care" means that the flea market operator has made every reasonable effort to ensure that every dealer renting space from the operator is properly registered for tax purposes.

(e) This section does not apply to dealers who sell prepared foods at flea markets for consumption.



§ 67-6-221 - Tax imposed on interstate or international telecommunications services sold to businesses -- Revenue. [Effective until July 1, 2017.]

(a) Notwithstanding any other provision of the law to the contrary, interstate or international telecommunication services sold to businesses shall be subject to a tax imposed at the rate of seven and one-half percent (7.5%).

(b) The revenue from a rate equal to one-half percent (0.5%) of tax shall be deposited in the general fund and earmarked for education purposes for kindergarten through grade twelve (K-12) in accordance with § 67-6-103(c)(2). The revenue from a rate equal to one-half percent (0.5%) of tax shall be distributed to incorporated municipalities in the proportion each population bears to the aggregate population of the state and to unincorporated areas of counties in the proportion each population bears to the aggregate population of the state, according to the most recent federal census and other census authorized by law. Counties and incorporated municipalities shall use such funds in the same manner and for the same purposes as funds distributed pursuant to § 67-6-712. The revenue from a rate equal to four percent (4%) of tax shall be deposited in the telecommunications ad valorem tax reduction fund created by § 67-6-222. All other revenue generated from the tax imposed by subsection (a) shall be deposited in the state general fund and allocated pursuant to § 67-6-103(a).



§ 67-6-222 - Telecommunications ad valorem tax reduction fund.

(a) (1) There is created in the state treasury a special fund to be known as the telecommunications ad valorem tax reduction fund, which shall be administered by the comptroller of the treasury. The moneys in the fund shall be used solely and exclusively to pay the expenses incurred by the comptroller of the treasury in administering the fund and implementing subsection (b) and to make the ad valorem tax equity payments authorized by subsection (b). The moneys in the fund shall be invested in the same manner as the moneys in the state general fund. Interest earned on investment of moneys in the fund shall be deposited in and credited to the fund.

(2) On or before June 1, 2007, and on or before June 1 of each year thereafter, any moneys in the telecommunications ad valorem tax reduction fund as of March 1 of each year that are in excess of the amount necessary to make the payments pursuant to subsection (b) shall be deposited into the state general fund and allocated pursuant to § 67-6-103(a).

(b) (1) (A) Pursuant to the rules of this subsection (b), every person providing telecommunications services subject to tax under this chapter shall be entitled to an ad valorem tax equity payment in an amount equal to the sum of:

(i) Twenty-seven and twenty-seven hundredths percent (27.27%) of the aggregate ad valorem taxes paid to political subdivisions of this state relating to property assessed with a lien date on or after January 1, 2002, with respect to such person's public utility property, as defined in § 67-5-501(8)(B), which is real property; and

(ii) Forty-five and forty-five hundredths percent (45.45%) of the aggregate ad valorem taxes paid to political subdivisions of this state relating to property assessed with a lien date on or after January 1, 2002, with respect to such person's public utility property, as defined in § 67-5-501(8)(B), that is personal property.

(B) The payment allowed by this subsection (b) shall be based on the date that the respective ad valorem taxes are paid, regardless of the date on which such taxes were originally due.

(2) On or before May 1, 2007, and on or before May 1 of each year thereafter, every telephone company entitled to a payment under this subsection (b) shall notify the comptroller of the treasury in writing of the amount of such payment and the basis for claiming such payment.

(3) On or before June 1, 2007, and on or before June 1 of each year thereafter, the comptroller of the treasury shall make all payments allowed by this subsection (b). If the comptroller of the treasury fails to make such payment within the time prescribed, the telephone company entitled to such payment may file suit against the comptroller of the treasury in chancery court in the appropriate county in this state.

(4) The amount of the payments made pursuant to this subsection (b) in any year shall be limited to the amount contained in the telecommunications ad valorem tax reduction fund on March 1 of such year, after deduction for the reasonable administrative expenses incurred by the comptroller of the treasury. To the extent that the amount contained in the telecommunications ad valorem tax reduction fund, after deduction for the comptroller of the treasury's reasonable administrative expenses, does not equal or exceed the total amount of payments allowed by this subsection (b) such payments shall be proportionately reduced by the amount of the shortfall. The comptroller of the treasury shall determine the amount of any reductions pursuant to this subdivision (b)(4).

(5) In the event that the ad valorem tax liability of a company is reduced for any year with respect to which such company has received an ad valorem tax equity payment pursuant to this section, thereby entitling such company to a refund of ad valorem taxes, such company shall repay the portion of such ad valorem tax equity payment attributable to such reduction within sixty (60) days of receiving notice of such reduction. All such repayments shall be credited to the ad valorem tax reduction fund.

(c) [Deleted by 2013 amendment, effective March 26, 2013.]

(d) [Deleted by 2013 amendment, effective March 26, 2013.]



§ 67-6-223 - Property of proprietorship incorporated during tax period.

No tax is due with respect to tangible personal property of a sole proprietorship that becomes the assets of a corporation resulting from the incorporation of such sole proprietorship. Any such transactions are not a taxable event and shall not be deemed to be a sale under this title.



§ 67-6-226 - Sales tax on cable and wireless cable television services. [Effective until July 1, 2017.]

Notwithstanding other provisions of this chapter to the contrary, commencing on September 1, 1999, state tax at the rate of eight and one-quarter percent (8.25%) on each sale at retail is imposed with respect to fees for subscription to, access to, or use of television programming or television services provided by a video programming service provider offered for public consumption, except such state tax shall not apply to television programming or television service charges or fees in an amount less than fifteen dollars ($15.00) provided by a video programming service provider offered for public consumption.



§ 67-6-227 - Sales tax on satellite television services. [Effective until July 1, 2017.]

Notwithstanding other provisions of this chapter to the contrary, state tax at the rate of eight and one-quarter percent (8.25%) on each sale at retail is imposed with respect to fees for subscription to, access to, or use of television programming or television services delivered by a provider of direct-to-home satellite service.



§ 67-6-228 - Food retail sales tax.

(a) Notwithstanding any provision of this part to the contrary, except as otherwise provided in subsection (b), the retail sale of food and food ingredients for human consumption shall be taxed at the rate of five percent (5%) of the sales price.

(b) The retail sale of food and food ingredients sold as prepared food, alcoholic beverages, candy, dietary supplements and tobacco shall be taxed at the rate levied on the sale of tangible personal property at retail by § 67-6-202.



§ 67-6-229 - Sales to schools or school support groups intended for resale.

Notwithstanding the exemptions provided by §§ 67-6-322 and 67-6-329 for sales to schools, retail sale and sale at retail subject to tax include any sale of tangible personal property or taxable services to a public or private school, grades kindergarten through twelve (K-12), or school support group, where the property or services are intended for resale by the school or school support group. Resales of the tangible personal property or taxable services by the school or school support group shall not be subject to tax. If for any reason a vendor does not collect and remit tax to the department on the sale of these items to the school or school support group, then the school or school support group shall be liable for use tax based on the purchase price of the items. This section does not apply to sales of textbooks and workbooks. This section does not apply to food and food ingredients or prepared food, when sold pursuant to programs authorized by a federal, state or local government entity or by the school governing body, that provide meals for public or private school students in grades kindergarten through twelve (K-12).



§ 67-6-232 - Credit for establishing a qualified facility to support an emerging industry or a major cultural attraction. [Expires July 1, 2015; see (i).]

(a) A taxpayer that establishes a qualified facility to support an emerging industry or a major cultural attraction in this state shall be eligible for a credit of all the state sales or use taxes paid to the state of Tennessee, except tax at the rate of one-half percent (0.5%), on the sale or use of qualified tangible personal property.

(b) For purposes of this section, the following definitions shall apply:

(1) "Emerging industry" means an industry that promotes high-skill, high-wage jobs in high-technology areas, emerging occupations or clean energy technology, including, but not limited to, clean energy technology research and development and installation, as determined by the commissioner of revenue and the commissioner of economic and community development, in a manner prescribed by the department of revenue. Emerging industry can include those primarily engaged in manufacturing clean energy technology. For the purposes of this section, clean energy technology means technology resulting in energy efficiency, technology used to generate energy from biomass, geothermal, hydrogen, hydropower, landfill gas, nuclear, solar and wind sources, and technology that is designed to result in the development of advanced coal through carbon capture and sequestration or otherwise any other manner that significantly reduces carbon dioxide emissions per unit of energy generated. Notwithstanding any other provision of this section, businesses engaged in the development and construction of coal fired power plants shall not be eligible for the emerging industry tax credit. The credit provided under this section shall apply only if the commissioner of revenue and the commissioner of economic and community development have determined that allowance of the credit is in the best interests of the state. For purposes of this section, "best interests of the state" means a determination that the taxpayer made the minimum investment as a result of the credit. "High-wage" means any wage equal to or greater than the wage described in subdivision (b)(5);

(2) "Full-time employee position" means a permanent, rather than seasonal or part-time, position at a qualified facility, for at least twelve (12) consecutive months, for at least thirty-seven and one half (37.5) hours per week, with minimum health care, as described in title 56, chapter 7, part 22, that is new to the state of Tennessee, and further, that, for at least ninety (90) days prior to being filled by the taxpayer, the position did not exist in Tennessee as a position of the taxpayer or of another business entity. The full-time employee position at the qualified facility must be created and filled within the investment period. An employee in a new full-time employee position may be placed at a temporary location in this state, pending completion of construction or renovation work at the qualified facility;

(3) "Investment period" means the period beginning one (1) year prior to the start of the construction, expansion, or remodeling, and ending three (3) years after substantial completion of the construction, expansion, or remodeling of the qualified facility. However, in no event shall the investment period exceed eight (8) years;

(4) "Major cultural attraction" means a historical site that has been in existence for at least twenty-five (25) years that attracts at least five hundred thousand (500,000) tourists per year and significantly contributes to the state's tourism industry as determined by the commissioner of revenue and the commissioner of economic and community development, but shall not include any theme park or trade show facility;

(5) (A) "Minimum investment" means a minimum investment in a qualified facility by the taxpayer and lessor to the taxpayer of one hundred million dollars ($100,000,000) or more in a building or buildings, either newly constructed, expanded, or remodeled, along with the creation of not less than fifty (50) full-time employee positions, created primarily for the support of the operations at the qualified facility during the investment period, that pay at least one hundred fifty percent (150%) of Tennessee's average occupational wage, as defined in § 67-4-2004, for the month of January of the year in which such full-time employee positions are created. The minimum investment shall not include land or inventory;

(B) The minimum investment may include, but is not limited to, the purchase price of an existing building and the cost of building materials, labor, equipment, furniture, fixtures, computer software, parking facilities and landscaping, but shall not include land or inventory;

(6) "Qualified facility" means a building or buildings, improvements and other infrastructure, built or installed in conjunction with operations at such building or buildings, either newly constructed, expanded, or remodeled, and located in a county or metropolitan statistical area in this state where the taxpayer has made the minimum investment during the investment period. The qualified facility must maintain fifty (50) qualifying full-time employee positions, and be utilized to support an emerging industry or a major cultural attraction for a period of at least ten (10) years, beginning from the date of substantial completion; and

(7) "Qualified tangible personal property" means building materials, machinery, equipment, furniture and fixtures used exclusively in the qualified facility and purchased or leased during the investment period and computer software used primarily in the qualified facility and purchased or leased during the investment period. Qualified tangible personal property does not include supplies or repair parts. Qualified tangible personal property does not include any payments with respect to leases of qualifying tangible personal property that extend beyond the investment period. Qualified tangible personal property does not include any materials, machinery, or equipment that replaces tangible personal property that previously generated a credit under this section.

(c) A taxpayer qualifying for this credit must be subject to the taxes imposed by chapter 4, parts 20 and 21, of this title, or be an insurance company, as defined in § 56-1-102. The taxpayer shall not be permitted to take advantage of any additional sales tax or other state tax credits, exemptions, or reduced rates as a result of the same purchases or minimum investment claimed under this section, except the tax credits provided under §§ 67-4-2009(1) and (3)(A)(ii) and 67-4-2109(b) and (c) and the exemption provided under § 67-6-206(a). A taxpayer qualifying for this credit shall also not be permitted to utilize the credits available to hospital companies under § 67-4-2009.

(d) (1) A taxpayer seeking this credit shall first submit to the commissioner of revenue an application to qualify as a qualified facility, together with a plan describing the investment to be made. In the case of a leased qualified facility, the lessor shall also file an application and plan, if any taxes paid by the lessor are to be claimed as part of the credit in subsection (a). The application and plan shall be submitted on forms prescribed by the commissioner of revenue, and shall demonstrate that the requirements of the law will be met.

(2) After approval of the application and business plan, the commissioner of revenue shall issue a letter to the taxpayer stating that the taxpayer has tentatively met the requirements for the credit provided for in this section.

(3) In order to receive the credit, the taxpayer must submit a claim for credit, along with documentation as required by the commissioner of revenue, showing that Tennessee sales or use taxes have been paid to the state on qualified tangible personal property. The taxpayer's claim for credit of sales or use taxes paid to Tennessee may include such taxes paid by the taxpayer, lessor, in the case of a leased qualified facility, contractors, and subcontractors on sales or use of qualified tangible personal property. Documentation verifying that the minimum investment requirements have been met shall include, but are not limited to, employment records, invoices, bills of lading, lease agreements, contracts, and all other pertinent records and schedules as required by the commissioner.

(4) After the taxpayer has established the fifty (50) full-time employee positions and has met the minimum investment threshold, the commissioner of revenue shall review the claim for credit and notify the taxpayer of the approved tax credit amount and provide direction for taking the credit. The taxpayer may not take the credit until the commissioner of revenue has notified the taxpayer of the amount approved and provided direction to the taxpayer on the proper methodology for taking the credit. The credit may only be taken by the taxpayer establishing the qualified facility.

(e) If the qualified facility does not maintain at least fifty (50) qualifying full-time employee positions, or is not utilized to support an emerging industry or a major cultural attraction for a period of at least ten (10) years beginning from the date of substantial completion, the taxpayer shall be subject to an assessment of sales or use tax, penalty, or interest that would otherwise have been due, and for which credit was taken; provided, however, that the assessment shall be prorated, based on the period of time that the terms of this subsection (e) are not met. The statute of limitations shall not begin to run on these assessments until December 31 of the final year of the ten-year period provided for in subdivision (b)(5).

(f) Credits under this section shall not reduce the taxes earmarked and allocated to education, pursuant to § 67-6-103(c).

(g) Nothing in this section shall require that the taxpayer establish its commercial domicile in this state in order to receive the credit.

(h) (1) The commissioner may, in the commissioner's sole discretion, enter into a managed compliance agreement with a taxpayer that is entitled to the credit provided in this section. The agreement may provide for:

(A) One (1) or more effective rates to be applied to a predetermined base of purchases subject to the credit provided in this section for a defined period;

(B) A procedure under which the eligible taxpayer can use a direct pay permit issued by the commissioner to purchase tangible personal property without paying to its supplier the tax imposed by this chapter and to remit the tax due on the tangible personal property directly to the department;

(C) A term not to exceed the investment period; provided, that nothing shall preclude the commissioner from entering into a subsequent agreement with the same taxpayer;

(D) The conditions under which the agreement may require modification or termination;

(E) A procedure to resolve disputes concerning the agreement; and

(F) Any other provisions that the commissioner and the eligible taxpayer mutually agree upon to carry out the purposes of this section.

(2) The commissioner may, in the commissioner's sole discretion, terminate a managed compliance agreement and conduct an audit of an eligible taxpayer if the taxpayer fails to fulfill any of the terms of the agreement and the failure is materially adverse to the commissioner and the taxpayer fails to cure the failure not later than thirty (30) days after the mailing of written notice of the failure by the commissioner; provided, however, that no such notice need be given in the event the failure is not capable of being cured or the commissioner believes that the collection of any tax required to be collected and paid to the state or of any assessment will be jeopardized by delay.

(3) Other than as authorized by this section and expressly agreed in the managed compliance agreement, nothing in this section shall abridge or alter any requirements, rights or obligations of an eligible taxpayer or the commissioner granted or imposed by statute or regulation.

(4) For purposes of this subsection (h):

(A) "Eligible taxpayer" means any person that has qualified to receive the credit provided in this section and that, in the opinion of the commissioner, meets the following criteria:

(i) Demonstrates a willingness and ability to comply with the tax laws of this state;

(ii) Maintains an acceptable system of internal controls and business records; and

(iii) Cooperates with the state's efforts to collect tax; and

(B) "Managed compliance agreement" means an agreement between the commissioner and an eligible taxpayer that provides for an agreed upon method for calculating the credit due under this section.

(i) This section shall expire on July 1, 2015; provided, that any taxpayer that has filed a business plan with the department prior to July 1, 2015, shall continue to be eligible for the credit.



§ 67-6-233 - Taxation of the retail sale, lease, licensing or use of specified digital products or video game digital products transferred to or accessed by subscribers or consumers.

(a) The retail sale, lease, licensing or use of specified digital products or video game digital products transferred to or accessed by subscribers or consumers in this state shall be subject to the tax levied by this chapter on the sales price or purchase price of the specified digital products or video game digital products at a rate equal to the rate of tax levied on the sale of tangible personal property at retail by § 67-6-202.

(b) Retail sales, leases, licensing, or use subject to tax under this section includes:

(1) Specified digital products or video game digital products sold with rights of permanent use and specified digital products or video game digital products sold with rights of less than permanent use;

(2) Specified digital products or video game digital products sold with rights of use conditioned upon continued payment by the subscriber or purchaser; and

(3) Subscriptions to, access to or the purchase of a digital code for receiving or accessing specified digital products or video game digital products.

(c) For purposes of this section, "digital code" means a code that may be obtained in a tangible form, such as a card or through email, that provides a purchaser with a right to obtain one (1) or more specified digital products or video game digital products. A digital code does not include gift certificates or gift cards that represent a monetary value that is redeemable for specified digital goods. No additional tax imposed by this chapter shall be due when the user of the digital code receives or accesses the specified digital product or video game digital product.

(d) Subscriptions to satellite radio services are excluded from specified digital products or video game digital products subject to tax under this section. Also, subscriptions to data processing and information services that allow data to be generated, acquired, stored, processed or retrieved and delivered by electronic transmission to a purchaser, where the purchaser's primary purpose for the underlying transaction is the processed data or information, are excluded from specified digital products or video game digital products subject to tax under this section.

(e) Retail sales subject to tax under this section shall not include retail sales that are subject to tax in accordance with any other provision of this chapter.

(f) Retail sales subject to tax under this section shall not include any sale, lease, licensing or use of a specified digital product or video game digital product, if the sale, lease, license or use of the equivalent in a tangible form would be exempt as a sale for resale, sublease or subrent, including any further broadcast, distribution, license or retransmission of the digital product by a provider of video programming services, who shall not be deemed a subscriber or consumer for purposes of this section. For purposes of this section, "video programming services" means programming provided by or generally considered comparable to programming provided by a television broadcast station and shall include cable television services sold by a provider authorized pursuant to title 7, chapter 59, wireless cable television services (multipoint distribution service/multichannel multipoint distribution service) and video services provided through wireline facilities located at least in part in the public rights-of-way without regard to delivery technology, including Internet protocol technology.

(g) The tax imposed by this section shall apply to retail sales in this state, indicated by the residential street address or the primary business street address of the subscriber or consumer.



§ 67-6-234 - Computation of use tax applicable to the transfer of a motor vehicle from inventory.

(a) Notwithstanding other provisions of this chapter to the contrary, use tax applicable to the transfer of a motor vehicle from inventory by an automobile manufacturer for its own use shall be computed as provided in this section. The tax shall be levied at the rate of tax levied on the sale of tangible personal property at retail by § 67-6-202 and shall be computed for each month during the term of use by multiplying the tax rate by an amount equal to one forty-eighth (1/48) of the wholesale price of the motor vehicle.

(b) For purposes of this section, "wholesale price" means the price at which motor vehicles of the same make and model were regularly sold to automobile dealers at the time the vehicle was removed from inventory.



§ 67-6-235 - Credits for qualified disaster restoration projects.

(a) A taxpayer who engages in a qualified disaster restoration project in this state shall be eligible for a credit of all state sales or use taxes paid to the state of Tennessee, except tax at the rate of one-half percent (0.5%), on the sales or use of qualified tangible personal property.

(b) For purposes of this section:

(1) "Qualified disaster restoration project" means a project undertaken in connection with the restoration of real or tangible personal property located within a declared federal disaster area that suffered damages as a result of that disaster; provided, that such project involves a minimum investment of fifty million dollars ($50,000,000) or more for the restoration of such property. Such minimum investment may include, but is not limited to, the cost of constructing or refurbishing a building and the cost of building materials, labor, equipment, furniture, fixtures, computer software, and other tangible personal property within the building, but shall not include land or inventory; and

(2) "Qualified tangible personal property" means building materials, machinery, equipment, computer software, furniture and fixtures used exclusively to replace or restore real or tangible personal property that suffered damages as a result of the disaster covered by this section and purchased or leased prior to substantial completion of the qualified disaster restoration project. "Qualified tangible personal property" does not include any payments with respect to leases of qualifying tangible personal property that extend beyond substantial completion of the disaster restoration project.

(c) The taxpayer shall not be permitted to take advantage of any additional sales or use tax credits, exemptions, or reduced rates that would otherwise be available under this chapter as a result of the same purchases or minimum investment.

(d) (1) A taxpayer seeking this credit shall first submit to the commissioner an application to qualify its project as a qualified disaster restoration project, together with a plan describing the investment to be made. In the case of a leased building, the lessor shall also file an application and plan, if any taxes paid by the lessor are to be claimed as part of the credit provided in this section. The application and plan shall be submitted on forms prescribed by the commissioner and shall demonstrate that the requirements of the law will be met.

(2) After approval of the application and plan, the commissioner shall issue a letter to the taxpayer stating that the taxpayer has tentatively met the requirements for the credit provided in this section.

(3) In order to receive the credit, the taxpayer shall submit a claim for credit, along with documentation as required by the commissioner showing that Tennessee sales or use taxes have been paid to the state on qualified tangible personal property. The taxpayer's claim for credit of sales or use taxes paid to Tennessee may include such taxes paid by the taxpayer, lessor, in the case of a leased building, contractors, and subcontractors on sales or use of qualified tangible personal property. Documentation verifying that the minimum investment requirements have been met shall include, but are not limited to, employment records, invoices, bills of lading, lease agreements, contracts, and all other pertinent records and schedules as required by the commissioner.

(4) The commissioner shall review the claim for credit and notify the taxpayer of the approved tax credit amount and provide direction for taking the credit. The taxpayer may not take the credit until the commissioner has notified the taxpayer of the amount approved and provided direction to the taxpayer on the proper methodology for taking the credit. The credit may only be taken by the taxpayer engaged in the qualified disaster recovery project.

(e) If the minimum investment requirement or other terms of this section are not met, the taxpayer shall be subject to assessment for any sales or use tax, penalty, or interest that would otherwise have been due and for which credit was taken. The statute of limitations shall not begin to run on these assessments until December 31 of the year in which the project is substantially completed.

(f) Credits under this section shall not reduce the taxes earmarked and allocated to education pursuant to § 67-6-103(c).

(g) Nothing in this section shall require that the taxpayer establish its commercial domicile in this state in order to receive the credit.






Part 3 - Exemptions

§ 67-6-301 - Agricultural products.

(a) (1) The gross proceeds derived from the sale in this state of livestock, nursery stock, poultry and other farm or nursery products, in any calendar year, directly from a farmer or nurseryman, are exempt from the tax levied by this chapter, if fifty percent (50%) or more of such products are grown or produced in the calendar year by such farmer or nurseryman. If less than fifty percent (50%) of such products in any calendar year are grown or produced by the farmer or nurseryman, then only the gross proceeds of the sale in this state of the products actually grown or produced by such farmer or nurseryman shall be exempt from the tax levied by this chapter. When sales of livestock, nursery stock, poultry, or other farm or nursery products are made to consumers, other than as provided herein, they are not exempt from the tax imposed by this chapter.

(2) As used in subdivision (a)(1), unless the context otherwise requires, "sale directly from a farmer or nurseryman," includes, but is not limited to, the sale of farm or nursery products directly from a farmer to a consumer via an online nonprofit farmers' market; provided, that:

(A) An amount equal to the consumer's full purchase price is transmitted by the consumer or the online farmers' market to the farmer; and

(B) The cooperative or other organizing body of the online farmers' market levies no fee or other charge for facilitating the sales other than virtual booth rental fees periodically assessed to participating farmers in order to pay the actual costs incurred by the cooperative or organizing body in operating the online farmers' market.

(b) It is specifically provided that the use tax, as defined herein, shall not apply to livestock and livestock products, to poultry and poultry products, to farm, nursery and agricultural products, when produced by the farmer or nurseryman and used by the nurseryman and members of the nurseryman's family.

(c) (1) Each and every agricultural commodity sold by any person, other than a producer, to any other person, who purchases not for direct consumption, but for the purpose of acquiring raw products for use or for sale in the process of preparing, finishing, or manufacturing such agricultural commodity for the ultimate retail consumer trade, shall be and is exempt from any and all provisions of this chapter, including payment of the tax applicable to the sale, storage, use, transfer, or any other utilization or handling thereof, except when such agricultural commodity is actually sold as a marketable or finished product to the ultimate consumer, and in no case shall more than one (1) tax be exacted.

(2) "Agricultural commodity," for purposes of this section, means horticultural, poultry, and farm products, livestock and livestock products, and harvested trees.

(d) The gross proceeds derived from the sale in this state of products that are grown or produced in a community garden, as defined in § 43-24-102, in any calendar year, directly from a representative of the community garden, are exempt from the tax levied by this chapter.



§ 67-6-302 - Aircraft parts and supplies -- Property leased by airport authority -- Certain supplies and equipment sold to or by large airport service facility.

(a) There is exempt from sales or use tax, the sale, use, storage or consumption of aircraft owned or leased by commercial interstate or international air carriers, and parts, accessories, materials and supplies sold to or used by commercial interstate or international air carriers for use exclusively in servicing and maintaining such carriers' aircraft, which aircraft are used principally in interstate or international commerce. This exemption shall not apply to fuel and other petroleum products or to shop equipment and tools.

(b) There is exempt from the tax imposed by this chapter the gross proceeds of and payments on all leases and rentals of tangible personal property owned by an airport authority or authority, as defined in § 42-3-102 or § 42-4-103, respectively, to a business primarily engaged in the repair of aircraft owned or leased by commercial interstate or international air carriers; provided, that this exemption shall apply only with respect to tangible personal property primarily used by such businesses at an airport as defined in § 42-3-102 or § 42-4-103. This exemption only applies to leases by an airport authority or authority and not to subleases by a lessee.

(c) (1) There is exempt from sales or use tax, the sale, use, storage, or consumption of parts, components, software, systems, accessories, materials, equipment, and supplies that are sold to or sold by an authorized large aircraft service facility or affiliate, including, but not limited to:

(A) The sale by an authorized large aircraft service facility or affiliate of, and the corresponding use and consumption of, guaranty, warranty, or service contracts for or in connection with the performance of repair and refurbishment services of large aircraft mainframes, large aircraft engine equipment, and large aircraft accessories; and

(B) The replacement, installation, sale, use, storage, or consumption of parts, components, software, systems, accessories, materials, equipment, and supplies pursuant to the terms of any such guaranty, warranty, or service contracts.

(2) The exemption provided in this subsection (c) shall not apply to fuel and other petroleum products or to shop equipment and tools.

(3) As used in this subsection (c):

(A) "Affiliate" means a company owned and controlled by or under the common ownership and control of and conducting business at such authorized large aircraft service facility;

(B) "Authorized large aircraft service facility" means a repair station located within this state that is engaged in repair and refurbishment services of large aircraft mainframes, large aircraft engine equipment, and large aircraft accessories under a valid air agency certificate issued by the federal aviation administration in accordance with 14 CFR Part 145 of the federal aviation regulations, with an authorized class rating of Air Frame Class IV, and organization designation authority, or such other similar or successor certificate, rating, and authority as the federal aviation administration may provide for from time to time;

(C) "Large aircraft" means any aircraft that has a certified maximum take-off weight of twelve thousand five hundred pounds (12,500 lbs.) or greater;

(D) "Large aircraft accessories" means any accessories, appurtenances, equipment, software, systems, or components for installation in or use in connection with any large aircraft mainframes or large aircraft engines;

(E) "Large aircraft engine equipment" means any aircraft engine, including all associated parts, appurtenances, and accessories, for the propulsion of a large aircraft mainframe;

(F) "Large aircraft mainframes" means any aircraft body, wing, tail assembly, aileron, rudder, landing gear, engine housing, and any other assembly or component integral to the aerodynamic structure of large aircraft; and

(G) "Repair and refurbishment services" includes, but is not limited to, testing, inspections, interior completions, refurbishments, installations, painting, modifications, repairs, maintenance, or overhaul of large aircraft mainframes, large aircraft engine equipment, and large aircraft accessories.



§ 67-6-303 - Armed forces -- Automobiles.

(a) There is exempt from the tax imposed by this chapter the sale or use of a motor vehicle that is registered in this state in accordance with title 55, if the vehicle is sold to any of the following:

(1) A member of a uniformed service in active military service of the United States, as defined in § 58-1-102, who is stationed in this state or at a military reservation located partially within the boundary of this state and that of another state under orders of the member's branch of service;

(2) A member of the Tennessee national guard, or reserve member of a uniformed service of the United States, who is a participant in the active guard and reserve program (AGR) and is stationed in the state or at a military reservation located partially within the boundary of the state and that of another state under orders of the member's branch of service; or

(3) A member of the Tennessee national guard, or a reserve member of a uniformed service of the United States, who has been called into active military service of the United States, as defined in § 58-1-102, and is stationed in a combat zone; provided, that, with respect to an individual, the exemption provided in this subdivision (a)(3) shall apply from the effective date of official military orders assigning the individual to a combat zone and shall expire ninety (90) days after the effective date of official military orders releasing the individual from the combat zone.

(b) In order to qualify for the exemption provided in this section, the purchaser shall provide to the seller, or to the county clerk when appropriate, a copy of the official orders related to the stationing of the purchaser and, if applicable, the purchaser's status as a member of the AGR program. The orders shall be retained in the seller's files and a copy shall accompany the application for registration.

(c) The exemption provided in this section shall apply only when the vehicle is titled and registered in the name of the qualifying individual, either alone or jointly with a spouse or lineal relative.



§ 67-6-304 - Blood and plasma.

There is exempt from the tax imposed by this chapter the sale of human blood, blood plasma, or any part thereof by any institution or organization that has received a determination of exemption from the internal revenue service under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3).



§ 67-6-305 - Demonstration or display property.

There is exempt from sales or use tax the transfer, by any dealer in personal property, of any item from inventory to be used by such dealer, or the dealer's agent, or representative for demonstration or display purposes; provided, that such article of personal property shall be returned to inventory for sale in the usual course of trade within one hundred twenty (120) days; if such article of personal property is used for demonstration purposes for a period in excess of one hundred twenty (120) days, the dealer shall pay a use tax thereon for the amount that the cost of the article to the dealer exceeds the sales price of the article upon which sales tax is regularly assessed and paid when it is subsequently sold to a consumer.



§ 67-6-306 - Divorce -- Transfer of automobile.

There is exempt from sales and use tax the transfer between spouses of an automobile when such transfer is the result of a decree of divorce terminating that marriage.



§ 67-6-307 - Energy or resource recovery facilities.

There is excluded from the sales and use tax base that portion of the consideration, received from the sale of steam produced by an energy or resource recovery facility owned or operated by a municipality, that is used to satisfy an indebtedness to the state incurred pursuant to title 68, chapter 211, part 4 [repealed]. This exclusion shall only apply if the facility has no more than one (1) customer, and the portion of the consideration subject to the exclusion is separately stated on each billing. In the event ownership of the facility is transferred to the facility's sole customer, that portion of the consideration previously excluded from taxation shall be taxable to the customer.



§ 67-6-308 - Federal government.

Notwithstanding § 67-6-501(a), no sales or use tax shall be payable on account of any direct sale or lease of tangible personal property or services to the United States, or any agency thereof created by congress, for consumption or use directly by it through its own government employees.



§ 67-6-309 - Rental from films, transcriptions and recordings.

(a) There is exempt from the tax imposed by this chapter all rental for films to theaters that pay the tax imposed by § 67-6-212 on admissions to theaters or any admissions tax or gross receipts tax imposed on theaters in lieu of § 67-6-212. There is also exempt from this chapter all rental for films, transcriptions and recordings to radio stations and television stations operating under a certificate from the federal communications commission.

(b) Persons qualifying for the exemption as provided in subsection (a) shall also be exempt from any portion of the gross receipts tax as provided in § 67-4-708.



§ 67-6-310 - Gun shows -- Sales by nonprofit organizations.

There is exempt from the sales and use tax the proceeds derived from sales at gun shows, displays or exhibits, sponsored by any nonprofit organization of gun collectors. This exemption shall not be applicable to any sale made by a person who regularly engages in business as a dealer in guns, or to any sale of a gun for future delivery.



§ 67-6-311 - Construction machinery transferred between parent and subsidiary corporations.

There is exempt from the tax imposed by this chapter the sale, transfer, or lease of construction machinery, as defined in § 67-6-102, to or from a parent corporation and a wholly-owned subsidiary to the extent that sales or use tax at the full rate provided by Tennessee law has been previously paid on such machinery by such parent or subsidiary corporation.



§ 67-6-312 - Transfer of preliminary artwork by advertising agency -- Sale or use of final artwork and advertising materials subject to tax.

(a) There is exempt from the sales or use tax the transfer of preliminary artwork by an advertising agency to its client. The use by an advertising agency of preliminary artwork created by the advertising agency to provide advertising services is exempt from the taxes imposed by this chapter.

(b) The sale or use of final artwork is subject to the taxes levied by this chapter. If final artwork is provided by an advertising agency to its client pursuant to an agreement for providing advertising services, the sales price for the final artwork shall not include any fees paid for advertising services and shall include only the charges made by the advertising agency that are directly allocable to the production of final artwork.

(c) The sale or use of advertising materials is subject to the taxes levied by this chapter.



§ First - of 3 versions of this section

67-6-313. Interstate commerce -- Repair services -- Tax credit. [Effective until January 1, 2016. See the version effective on January 1, 2016, and until July 1, 2017, and the version effective on July 1, 2017.]

(a) It is not the intention of this chapter to levy a tax upon articles of tangible personal property imported into this state or produced or manufactured in this state for export.

(b) There is exempt from the sales and use tax repair services, including parts and labor, with respect to qualified tangible personal property, where such services are initiated or completed, or both, by a repair person within the state of Tennessee, and where such property, after having repair services performed on it, is delivered or shipped outside the state of Tennessee. "Qualified tangible personal property" includes machinery, apparatus and equipment, with all associated parts, appurtenances and accessories, that is necessary for:

(1) Extracting or removing any natural resources, including, but not limited to, that which is necessary for mining or logging endeavors;

(2) Building or improving roads or highways;

(3) Land clearing or excavation, or commercial or residential construction; or

(4) Loading and unloading of containers or truck trailers on and off rail cars, ships, barges or aircraft.

(c) (1) There is exempt from the sales and use tax all repair service labor performed with respect to aircraft engine equipment and aircraft mainframes, where the repair services on such aircraft engine equipment or aircraft mainframes are initiated, performed or completed in repair facilities within the state of Tennessee.

(2) For the purposes of this subsection (c):

(A) "Aircraft engine equipment" means any aircraft engine, including all associated parts, appurtenances and accessories, for the propulsion of aircraft used by a commercial interstate or international air carrier;

(B) "Aircraft mainframes" means any aircraft body, wing, tail assembly, aileron, rudder, landing gear, engine housing, and any other assembly or component integral to the aerodynamic structure of aircraft used by a commercial interstate or international air carrier; and

(C) "Repair service labor" includes all labor performed in connection with the repair, maintenance, overhauling, rebuilding, or modifying of aircraft engine equipment or of aircraft mainframes together with any test or inspection necessary or appropriate thereto.

(d) There is exempt from the sales and use tax repair services, including parts and labor, to equipment used primarily in interstate commerce, where such repairs are performed outside of Tennessee and the original purchase of such equipment was exempt from sales and use tax.

(e) There is exempt from the sales and use tax all repair parts and labor performed on fire protection machinery, apparatus, and equipment, with all associated parts, appurtenances, and accessories owned by fire departments in states other than Tennessee.

(f) In order to prevent actual multistate taxation of the acts and privileges subject to tax under this chapter, any taxpayer, upon proof acceptable to the commissioner being submitted that the taxpayer has properly paid sales and use tax in another state on such acts and privileges, shall be allowed a credit against the tax imposed by this chapter to the extent of the amount of such tax properly due and paid in another state.

(g) (1) There is exempt from the sales and use tax all repair service labor performed with respect to railroad rolling stock, where the repair services on such railroad rolling stock are initiated, performed or completed in repair facilities located within the state of Tennessee.

(2) As used in this subsection (g):

(A) "Railroad rolling stock" means all railroad equipment, operating on flanged wheels, that is currently being used, or is reasonably intended to be used, principally in interstate commerce; and

(B) "Repair service labor" means labor performed with respect to the repair, maintenance, overhauling, rebuilding, modifying or adapting of railroad rolling stock, together with any test or inspection necessary or appropriate thereto. Such exemption does not apply to repair service labor performed by non-Class 1 railroad companies on Class 1 railroad rolling stock.

(h) (1) There shall be exempt from the sales and use tax the following:

(A) Sales of helicopters or airplanes and related equipment within Tennessee to purchasers who are not residents of the state, where such helicopters or airplanes and related equipment are intended to have a situs out of Tennessee, are in fact removed from Tennessee, within fifteen (15) days from the date of their purchase;

(B) Repair and refurbishment services within Tennessee with respect to helicopters and helicopter components and parts that have their situs outside of Tennessee and are removed from Tennessee within fifteen (15) days from the completion of such repair and refurbishment services. ''Repair and refurbishment services'' as used in this subdivision (h)(1)(B) and in subdivisions (h)(1)(C) and (D) includes, but is not limited to, modifications, conversions, and installations;

(C) In addition to the exemptions in subdivisions (h)(1)(A) and (B), sales of helicopters and related equipment within Tennessee to purchasers who are not residents of the state, where such helicopters and related equipment are intended to have a situs out of Tennessee, and where such helicopters and related equipment remain within Tennessee following such sale solely for purposes of repair and refurbishment services, and are in fact removed from Tennessee within fifteen (15) days from the completion of such repair and refurbishment services; and

(D) Repair and refurbishment services within Tennessee with respect to airplanes and airplane components and parts which have their situs outside of Tennessee and are removed from Tennessee within fifteen (15) days from the completion of such repair and refurbishment services when such repair or refurbishment services with respect to such airplanes or airplane components or parts are:

(i) Performed pursuant to and by the registered owner of one (1) or more "supplemental type certificates" issued by the federal aviation administration; or

(ii) Performed pursuant to and by an authorized service facility designated by an original equipment manufacturer for such service with respect to aircraft qualifying as "transport category aircraft" under 14 CFR, parts 25, 29, 91 and 121.

(2) As used in this subsection (h), "helicopter" means an aircraft that derives its lift from blades that rotate about an approximately vertical central axis and that can hover in a stationary position while in flight and move laterally or longitudinally from the hover position.

(i) There is exempt from the sales and use tax the sale of all repair parts, accessories, materials and supplies to a common carrier for use on the purchasing carrier's freight motor vehicles with a maximum gross weight rating classification of Class One or above under § 55-4-113, or trailers, semi-trailers and pole trailers, as defined in §§ 55-1-105 and 55-4-113, and that are shipped via the purchasing carrier under a bill of lading and transported to a destination outside of this state for use outside this state, where the seller and the purchasing carrier are affiliated with one another such that:

(1) Either corporation directly owns or controls one hundred percent (100%) of the capital stock of the other corporation; or

(2) One hundred percent (100%) of the capital stock of both corporations is directly owned or controlled by a common parent.

(j) There is exempt from sales and use tax, computer media exchange services, where the resulting media is shipped out of Tennessee or to a government agency or nontaxable entity located within Tennessee. "Media exchange services" means the process of transferring stored data from one (1) type of storage medium to another type of storage medium, including, but not limited to, magnetic tapes, magnetic cartridges, CD-ROM, magnetic disks/diskettes, laser disks/diskettes, optical disks/diskettes, or any similar media that is used to store or transfer data from one (1) computer to another.

(k) (1) There is exempt from the sales and use tax all repair and refurbishment service labor performed with respect to large aircraft mainframes, large aircraft engine equipment, and large aircraft accessories, when the repair and refurbishment services on the mainframes, equipment, and accessories are initiated, contracted, performed, or completed in or by an authorized large aircraft service facility, including, but not limited to, repair and refurbishment service labor performed by an authorized large aircraft service facility pursuant to the terms of guaranty, warranty, or service contracts.

(2) In addition to the exemptions provided in subdivisions (h)(1) and (k)(1), there is exempt from the sales and use tax all sales, leases, and purchases of large aircraft and related equipment, and their use, storage, or consumption within this state following the sale, lease, or purchase, when the large aircraft and related equipment have or are intended to have a situs outside of this state following the sale, lease, or purchase, and when the large aircraft and related equipment are in and remain within this state following the sale, lease, or purchase solely for purposes of repair and refurbishment services by an authorized large aircraft service facility, and are in fact removed from this state within fifteen (15) days from the completion of the repair and refurbishment services.

(3) As used in this subsection (k):

(A) "Authorized large aircraft service facility," "large aircraft," "large aircraft accessories," "large aircraft engine equipment," "large aircraft mainframes," and "repair and refurbishment services" have the same meanings as defined in § 67-6-302;

(B) "Large aircraft and related equipment" means a large aircraft consisting of a large aircraft mainframe and large aircraft engine equipment, including any large aircraft accessories associated with the large aircraft or aircraft engine, whether installed or uninstalled; and

(C) "Repair and refurbishment service labor" means all labor performed in connection with repair and refurbishment services.



§ Second - of 3 versions of this section

67-6-313. Interstate commerce -- Repair services -- Tax credit. [Effective on January 1, 2016, and until July 1, 2017. See the version effective until January 1, 2016, and the version effective on July 1, 2017.]

(a) It is not the intention of this chapter to levy a tax upon articles of tangible personal property imported into this state or produced or manufactured in this state for export.

(b) There is exempt from the sales and use tax repair services, including parts and labor, with respect to qualified tangible personal property, where such services are initiated or completed, or both, by a repair person within the state of Tennessee, and where such property, after having repair services performed on it, is delivered or shipped outside the state of Tennessee. "Qualified tangible personal property" includes machinery, apparatus and equipment, with all associated parts, appurtenances and accessories, that is necessary for:

(1) Extracting or removing any natural resources, including, but not limited to, that which is necessary for mining or logging endeavors;

(2) Building or improving roads or highways;

(3) Land clearing or excavation, or commercial or residential construction; or

(4) Loading and unloading of containers or truck trailers on and off rail cars, ships, barges or aircraft.

(c) (1) There is exempt from the sales and use tax all repair service labor performed with respect to aircraft engine equipment and aircraft mainframes, where the repair services on such aircraft engine equipment or aircraft mainframes are initiated, performed or completed in repair facilities within the state of Tennessee.

(2) For the purposes of this subsection (c):

(A) "Aircraft engine equipment" means any aircraft engine, including all associated parts, appurtenances and accessories, for the propulsion of aircraft used by a commercial interstate or international air carrier;

(B) "Aircraft mainframes" means any aircraft body, wing, tail assembly, aileron, rudder, landing gear, engine housing, and any other assembly or component integral to the aerodynamic structure of aircraft used by a commercial interstate or international air carrier; and

(C) "Repair service labor" includes all labor performed in connection with the repair, maintenance, overhauling, rebuilding, or modifying of aircraft engine equipment or of aircraft mainframes together with any test or inspection necessary or appropriate thereto.

(d) There is exempt from the sales and use tax repair services, including parts and labor, to equipment used primarily in interstate commerce, where such repairs are performed outside of Tennessee and the original purchase of such equipment was exempt from sales and use tax.

(e) There is exempt from the sales and use tax all repair parts and labor performed on fire protection machinery, apparatus, and equipment, with all associated parts, appurtenances, and accessories owned by fire departments in states other than Tennessee.

(f) In order to prevent actual multistate taxation of the acts and privileges subject to tax under this chapter, any taxpayer, upon proof acceptable to the commissioner being submitted that the taxpayer has properly paid sales and use tax in another state on such acts and privileges, shall be allowed a credit against the tax imposed by this chapter to the extent of the amount of such tax properly due and paid in another state.

(g) (1) There is exempt from the sales and use tax all repair service labor performed with respect to railroad rolling stock, where the repair services on such railroad rolling stock are initiated, performed or completed in repair facilities located within the state of Tennessee.

(2) As used in this subsection (g):

(A) "Railroad rolling stock" means all railroad equipment, operating on flanged wheels, that is currently being used, or is reasonably intended to be used, principally in interstate commerce; and

(B) "Repair service labor" means labor performed with respect to the repair, maintenance, overhauling, rebuilding, modifying or adapting of railroad rolling stock, together with any test or inspection necessary or appropriate thereto. Such exemption does not apply to repair service labor performed by non-Class 1 railroad companies on Class 1 railroad rolling stock.

(h) (1) There shall be exempt from the sales and use tax the following:

(A) Sales of helicopters or airplanes and related equipment within Tennessee to purchasers who are not residents of the state, where such helicopters or airplanes and related equipment are intended to have a situs out of Tennessee, are in fact removed from Tennessee, within thirty (30) days from the date of their purchase;

(B) Repair and refurbishment services within Tennessee with respect to helicopters and helicopter components and parts that have their situs outside of Tennessee and are removed from Tennessee within fifteen (15) days from the completion of such repair and refurbishment services. ''Repair and refurbishment services'' as used in this subdivision (h)(1)(B) and in subdivisions (h)(1)(C) and (D) includes, but is not limited to, modifications, conversions, and installations;

(C) In addition to the exemptions in subdivisions (h)(1)(A) and (B), sales of helicopters and related equipment within Tennessee to purchasers who are not residents of the state, where such helicopters and related equipment are intended to have a situs out of Tennessee, and where such helicopters and related equipment remain within Tennessee following such sale solely for purposes of repair and refurbishment services, and are in fact removed from Tennessee within fifteen (15) days from the completion of such repair and refurbishment services; and

(D) Repair and refurbishment services within Tennessee with respect to airplanes and airplane components and parts which have their situs outside of Tennessee and are removed from Tennessee within thirty (30) days from the completion of such repair and refurbishment services when such repair or refurbishment services with respect to such airplanes or airplane components or parts are:

(i) Performed pursuant to and by the registered owner of one (1) or more "supplemental type certificates" issued by the federal aviation administration; or

(ii) Performed pursuant to and by an authorized service facility designated by an original equipment manufacturer for such service with respect to aircraft qualifying as "transport category aircraft" under 14 CFR, parts 25, 29, 91 and 121.

(2) As used in this subsection (h), "helicopter" means an aircraft that derives its lift from blades that rotate about an approximately vertical central axis and that can hover in a stationary position while in flight and move laterally or longitudinally from the hover position.

(i) There is exempt from the sales and use tax the sale of all repair parts, accessories, materials and supplies to a common carrier for use on the purchasing carrier's freight motor vehicles with a maximum gross weight rating classification of Class One or above under § 55-4-113, or trailers, semi-trailers and pole trailers, as defined in §§ 55-1-105 and 55-4-113, and that are shipped via the purchasing carrier under a bill of lading and transported to a destination outside of this state for use outside this state, where the seller and the purchasing carrier are affiliated with one another such that:

(1) Either corporation directly owns or controls one hundred percent (100%) of the capital stock of the other corporation; or

(2) One hundred percent (100%) of the capital stock of both corporations is directly owned or controlled by a common parent.

(j) There is exempt from sales and use tax, computer media exchange services, where the resulting media is shipped out of Tennessee or to a government agency or nontaxable entity located within Tennessee. "Media exchange services" means the process of transferring stored data from one (1) type of storage medium to another type of storage medium, including, but not limited to, magnetic tapes, magnetic cartridges, CD-ROM, magnetic disks/diskettes, laser disks/diskettes, optical disks/diskettes, or any similar media that is used to store or transfer data from one (1) computer to another.

(k) (1) There is exempt from the sales and use tax all repair and refurbishment service labor performed with respect to large aircraft mainframes, large aircraft engine equipment, and large aircraft accessories, when the repair and refurbishment services on the mainframes, equipment, and accessories are initiated, contracted, performed, or completed in or by an authorized large aircraft service facility, including, but not limited to, repair and refurbishment service labor performed by an authorized large aircraft service facility pursuant to the terms of guaranty, warranty, or service contracts.

(2) In addition to the exemptions provided in subdivisions (h)(1) and (k)(1), there is exempt from the sales and use tax all sales, leases, and purchases of large aircraft and related equipment, and their use, storage, or consumption within this state following the sale, lease, or purchase, when the large aircraft and related equipment have or are intended to have a situs outside of this state following the sale, lease, or purchase, and when the large aircraft and related equipment are in and remain within this state following the sale, lease, or purchase solely for purposes of repair and refurbishment services by an authorized large aircraft service facility, and are in fact removed from this state within fifteen (15) days from the completion of the repair and refurbishment services.

(3) As used in this subsection (k):

(A) "Authorized large aircraft service facility," "large aircraft," "large aircraft accessories," "large aircraft engine equipment," "large aircraft mainframes," and "repair and refurbishment services" have the same meanings as defined in § 67-6-302;

(B) "Large aircraft and related equipment" means a large aircraft consisting of a large aircraft mainframe and large aircraft engine equipment, including any large aircraft accessories associated with the large aircraft or aircraft engine, whether installed or uninstalled; and

(C) "Repair and refurbishment service labor" means all labor performed in connection with repair and refurbishment services.



§ Third - of 3 versions of this section

67-6-313. Interstate commerce -- Repair services -- Tax credit. [Effective on July 1, 2017. See the version effective until January 1, 2016; and the version effective on January 1, 2016, and until July 1, 2017.]

(a) It is not the intention of this chapter to levy a tax upon articles of tangible personal property imported into this state for export or produced or manufactured in this state for export. If the sale of tangible personal property imported into this state is sourced to this state, this exemption shall apply; provided, that the purchaser's use of the tangible personal property imported into this state is limited to storage, inspection, or repackaging for shipment of the property for export outside this state.

(b) There is exempt from the sales and use tax repair services, including parts and labor, with respect to qualified tangible personal property, where such services are initiated or completed, or both, by a repair person within the state of Tennessee, and where such property, after having repair services performed on it, is delivered or shipped outside the state of Tennessee. "Qualified tangible personal property" includes machinery, apparatus and equipment, with all associated parts, appurtenances and accessories, that is necessary for:

(1) Extracting or removing any natural resources, including, but not limited to, that which is necessary for mining or logging endeavors;

(2) Building or improving roads or highways;

(3) Land clearing or excavation, or commercial or residential construction; or

(4) Loading and unloading of containers or truck trailers on and off rail cars, ships, barges or aircraft.

(c) (1) There is exempt from the sales and use tax all repair service labor performed with respect to aircraft engine equipment and aircraft mainframes, where the repair services on such aircraft engine equipment or aircraft mainframes are initiated, performed or completed in repair facilities within the state of Tennessee.

(2) For the purposes of this subsection (c):

(A) "Aircraft engine equipment" means any aircraft engine, including all associated parts, appurtenances and accessories, for the propulsion of aircraft used by a commercial interstate or international air carrier;

(B) "Aircraft mainframes" means any aircraft body, wing, tail assembly, aileron, rudder, landing gear, engine housing, and any other assembly or component integral to the aerodynamic structure of aircraft used by a commercial interstate or international air carrier; and

(C) "Repair service labor" includes all labor performed in connection with the repair, maintenance, overhauling, rebuilding, or modifying of aircraft engine equipment or of aircraft mainframes together with any test or inspection necessary or appropriate thereto.

(d) There is exempt from the sales and use tax repair services, including parts and labor, to equipment used primarily in interstate commerce, where such repairs are performed outside of Tennessee and the original purchase of such equipment was exempt from sales and use tax.

(e) There is exempt from the sales and use tax all repair parts and labor performed on fire protection machinery, apparatus, and equipment, with all associated parts, appurtenances, and accessories owned by fire departments in states other than Tennessee.

(f) In order to prevent actual multistate taxation of the acts and privileges subject to tax under this chapter, any taxpayer, upon proof acceptable to the commissioner being submitted that the taxpayer has properly paid sales and use tax in another state on such acts and privileges, shall be allowed a credit against the tax imposed by this chapter to the extent of the amount of such tax properly due and paid in another state.

(g) (1) There is exempt from the sales and use tax all repair service labor performed with respect to railroad rolling stock, where the repair services on such railroad rolling stock are initiated, performed or completed in repair facilities located within the state of Tennessee.

(2) As used in this subsection (g):

(A) "Railroad rolling stock" means all railroad equipment, operating on flanged wheels, that is currently being used, or is reasonably intended to be used, principally in interstate commerce; and

(B) "Repair service labor" means labor performed with respect to the repair, maintenance, overhauling, rebuilding, modifying or adapting of railroad rolling stock, together with any test or inspection necessary or appropriate thereto. Such exemption does not apply to repair service labor performed by non-Class 1 railroad companies on Class 1 railroad rolling stock.

(h) (1) There shall be exempt from the sales and use tax the following:

(A) Sales of helicopters or airplanes and related equipment within Tennessee to purchasers who are not residents of the state, where such helicopters or airplanes and related equipment are intended to have a situs out of Tennessee, are in fact removed from Tennessee, within thirty (30) days from the date of their purchase;

(B) Repair and refurbishment services within Tennessee with respect to helicopters and helicopter components and parts that have their situs outside of Tennessee and are removed from Tennessee within fifteen (15) days from the completion of such repair and refurbishment services. ''Repair and refurbishment services'' as used in this subdivision (h)(1)(B) and in subdivisions (h)(1)(C) and (D) includes, but is not limited to, modifications, conversions, and installations;

(C) In addition to the exemptions in subdivisions (h)(1)(A) and (B), sales of helicopters and related equipment within Tennessee to purchasers who are not residents of the state, where such helicopters and related equipment are intended to have a situs out of Tennessee, and where such helicopters and related equipment remain within Tennessee following such sale solely for purposes of repair and refurbishment services, and are in fact removed from Tennessee within fifteen (15) days from the completion of such repair and refurbishment services; and

(D) Repair and refurbishment services within Tennessee with respect to airplanes and airplane components and parts which have their situs outside of Tennessee and are removed from Tennessee within thirty (30) days from the completion of such repair and refurbishment services when such repair or refurbishment services with respect to such airplanes or airplane components or parts are:

(i) Performed pursuant to and by the registered owner of one (1) or more "supplemental type certificates" issued by the federal aviation administration; or

(ii) Performed pursuant to and by an authorized service facility designated by an original equipment manufacturer for such service with respect to aircraft qualifying as "transport category aircraft" under 14 CFR, parts 25, 29, 91 and 121.

(2) As used in this subsection (h), "helicopter" means an aircraft that derives its lift from blades that rotate about an approximately vertical central axis and that can hover in a stationary position while in flight and move laterally or longitudinally from the hover position.

(i) There is exempt from the sales and use tax the sale of all repair parts, accessories, materials and supplies to a common carrier for use on the purchasing carrier's freight motor vehicles with a maximum gross weight rating classification of Class One or above under § 55-4-113, or trailers, semi-trailers and pole trailers, as defined in §§ 55-1-105 and 55-4-113, and that are shipped via the purchasing carrier under a bill of lading and transported to a destination outside of this state for use outside this state, where the seller and the purchasing carrier are affiliated with one another such that:

(1) Either corporation directly owns or controls one hundred percent (100%) of the capital stock of the other corporation; or

(2) One hundred percent (100%) of the capital stock of both corporations is directly owned or controlled by a common parent.

(j) There is exempt from sales and use tax, computer media exchange services, where the resulting media is shipped out of Tennessee or to a government agency or nontaxable entity located within Tennessee. "Media exchange services" means the process of transferring stored data from one (1) type of storage medium to another type of storage medium, including, but not limited to, magnetic tapes, magnetic cartridges, CD-ROM, magnetic disks/diskettes, laser disks/diskettes, optical disks/diskettes, or any similar media that is used to store or transfer data from one (1) computer to another.

(k) (1) There is exempt from the sales and use tax all repair and refurbishment service labor performed with respect to large aircraft mainframes, large aircraft engine equipment, and large aircraft accessories, when the repair and refurbishment services on the mainframes, equipment, and accessories are initiated, contracted, performed, or completed in or by an authorized large aircraft service facility, including, but not limited to, repair and refurbishment service labor performed by an authorized large aircraft service facility pursuant to the terms of guaranty, warranty, or service contracts.

(2) In addition to the exemptions provided in subdivisions (h)(1) and (k)(1), there is exempt from the sales and use tax all sales, leases, and purchases of large aircraft and related equipment, and their use, storage, or consumption within this state following the sale, lease, or purchase, when the large aircraft and related equipment have or are intended to have a situs outside of this state following the sale, lease, or purchase, and when the large aircraft and related equipment are in and remain within this state following the sale, lease, or purchase solely for purposes of repair and refurbishment services by an authorized large aircraft service facility, and are in fact removed from this state within fifteen (15) days from the completion of the repair and refurbishment services.

(3) As used in this subsection (k):

(A) "Authorized large aircraft service facility," "large aircraft," "large aircraft accessories," "large aircraft engine equipment," "large aircraft mainframes," and "repair and refurbishment services" have the same meanings as defined in § 67-6-302;

(B) "Large aircraft and related equipment" means a large aircraft consisting of a large aircraft mainframe and large aircraft engine equipment, including any large aircraft accessories associated with the large aircraft or aircraft engine, whether installed or uninstalled; and

(C) "Repair and refurbishment service labor" means all labor performed in connection with repair and refurbishment services.



§ 67-6-314 - Medical equipment and devices for handicapped persons.

There is exempt from the sales or use tax imposed by this chapter:

(1) Prosthetic devices for human use and repair services for the repair and maintenance of those prosthetic devices;

(2) Durable medical equipment for home use sold pursuant to a prescription for human use and repair services for the repair and maintenance of durable medical equipment qualifying for exemption under this subdivision (2);

(3) Oxygen delivery equipment, including:

(A) Repair services and repair or replacement parts for oxygen delivery equipment;

(B) Components or attachments for oxygen delivery equipment that are items for single patient use; and

(C) Disposable medical supplies necessary to administer or deliver medical oxygen for human use;

(4) Kidney dialysis equipment, including repair services and repair or replacement parts for kidney dialysis equipment, and including components or attachments for kidney dialysis equipment that are items for single patient use;

(5) Enteral feeding systems, including repair services and repair or replacement parts for enteral feeding systems, and including components or attachments for enteral feeding systems that are items for single patient use;

(6) Mobility enhancing equipment sold pursuant to a prescription for human use and repair service for the repair and maintenance of mobility enhancing equipment qualifying for exemption under this subdivision (6);

(7) Any syringe used to dispense insulin for human use and diabetic testing supplies for human use, including lancets, test strips for blood glucose monitors, visual read test strips, and urine test strips;

(8) (A) Disposable medical supplies such as bags, tubing, needles and syringes dispensed by a licensed pharmacist in accordance with an individual prescription written for the use of a human being by a practitioner of the healing arts licensed by the state that are used for the intravenous administration of any prescription drug and that come into direct contact with the prescription drug or medicine;

(B) This exemption applies only to supplies to be used in the treatment of a patient outside of a hospital, skilled nursing facility or ambulatory surgical treatment center;

(9) Computer software designed for use in the treatment of individuals with a learning disability and having no residual value for any other purpose that is prescribed by a licensed practitioner of the healing arts for use in the treatment of an individual; and

(10) The sale or use of disposable, non-prosthetic ostomy products for use by humans who have had colostomies, ileostomies, or urostomies.



§ 67-6-316 - Optometrists, opticians, and ophthalmologists.

(a) An optometrist, optician or ophthalmologist shall be considered the user and consumer of the tangible personal property used in the practice of the optometrist's, optician's or ophthalmologist's profession, and the tax levied under this chapter is not applicable to all or any part of the charge made by such persons to their patients.

(b) All sales of tangible personal property and taxable services to an optometrist, optician or ophthalmologist are subject to the sales or use tax.

(c) Notwithstanding the foregoing, there shall be exempt from sales or use tax component parts of prescription eyewear, including replacement parts and industrial materials, sold to and used by a person engaged in business in Tennessee of operating an optical laboratory at which prescription eyewear is manufactured or fabricated, where such person also owns or operates the facilities at which such eyewear is ultimately dispensed to patients; provided, that such person shall pay sales or use tax on the purchase price of all prescription eyewear which it dispenses to patients inside the state of Tennessee.



§ 67-6-319 - Pharmaceutical samples -- Free drugs and materials.

(a) There is exempt from the sales and use tax samples produced by a pharmaceutical plant within the state for future distribution outside of the state or temporarily stored by such pharmaceutical plant within the state for future distribution outside of the state.

(b) There is exempt from the sales and use tax imposed by this chapter prescription drugs distributed free of charge by the manufacturer, including packaging materials and constituent elements and ingredients.



§ 67-6-320 - Prescription drugs.

(a) There is exempt from the tax imposed by this chapter any drug, including over-the-counter drugs, for human use dispensed pursuant to a prescription. This exemption shall not apply to grooming and hygiene products.

(b) There is exempt from the tax imposed by this chapter the sale or use of:

(1) Insulin; and

(2) Medical oxygen for human use dispensed pursuant to a prescription.



§ 67-6-321 - Railroad stock -- Vessels and barges -- Railroad rolling stock.

(a) There is exempt from sales tax the transfer, by any dealer in personal property, of railroad rolling stock or of vessels or barges of fifty (50) tons or over of displacement, where the purchaser gives the seller an affidavit that such rolling stock or vessels are being purchased for use in interstate commerce or outside the state of Tennessee; and any such rolling stock or vessels are also exempt from use tax, so long as they are being used principally in interstate commerce.

(b) There is exempt from the sales and use tax, the sale, use, storage or consumption of parts and accessories, material and supplies used in servicing and/or maintaining railroad rolling stock that is currently being used, or is reasonably intended to be used, in interstate commerce. Such exemption does not apply to fuel or other petroleum products or to shop equipment and tools.



§ 67-6-324 - Replacement parts or goods.

There is exempt from sales tax any replacement parts or goods transferred without cost to a purchaser for the replacement of faulty parts or equipment that prior thereto had been sold under a warranty or guarantee or condition and upon which original purchase or importation a sales or use tax was paid.



§ 67-6-325 - Telephone cooperatives.

There is exempt from this chapter all sales of tangible personal property to telephone cooperatives organized under the general welfare laws of this state. This exemption shall apply only to sales of tangible personal property to telephone cooperatives for their own use and consumption, and shall not apply to any purchases made by the telephone cooperatives for use by independent contractors. This section shall apply only so long as electric membership corporations organized under the Rural Electric and Community Services Cooperative Act, compiled in title 65, chapter 25, part 2, shall be entitled to an exemption from the payment of any sales and use tax.



§ 67-6-326 - Vessels.

There is exempt from the taxes imposed by this chapter all sales of tangible personal property to commercial marine vessels for use by such vessels, where the deliveries of such property are made in mid-stream of waterways constituting geographical boundaries of this state. Dealers shall, however, be required to support such sales by bills of sale positively reflecting such delivery receipted by the master of the deliveree vessel.



§ 67-6-327 - Vessels and barges -- Repairs.

There is exempt from the tax imposed by this chapter repair services performed on vessels and barges of fifty (50) tons and over load displacement that are used principally in interstate or international commerce, and the parts, accessories, materials and supplies used in such repairs where the parts, accessories, materials and supplies become component parts of such vessels and barges. For purposes of this section, "repair services" includes renovations and improvements to such vessels and barges. This exemption does not apply to fuel and other petroleum products or to shop equipment and tools.



§ 67-6-328 - Watershed districts.

There is exempt from sales or use tax all sales of tangible personal property to watershed districts for use and consumption by such districts.

§ First - of 2 versions of this section

67-6-329. Miscellaneous exemptions. [Effective until July 1, 2017. See the version effective on July 1, 2017.]

(a) The sale at retail, the use, the consumption, the distribution and the storage for use or consumption in this state of the following tangible personal property is specifically exempted from the tax imposed by this chapter:

(1) "Gasoline" upon which a privilege tax per gallon is paid, and not refunded; except that pre-mixed engine fuel containing gasoline and oil, produced for use in two-cycle engines and not for use in the propulsion of an aircraft, vessel or any other vehicle, that is sold in containers of one gallon (1 gal.) or less, is not exempt from the tax imposed by this chapter;

(2) Motor fuel taxed per gallon by chapter 3, part 2 of this title;

(3) Textbooks and workbooks;

(4) All sales made to the state or any county or municipality within the state;

(5) Liquefied gas now taxed by chapter 3, part 11 of this title;

(6) Magazines and books that are distributed and sold to consumers by United States mail or common carrier, where the only activities of the seller or distributor in this state are those activities having to do with the printing, storage, labeling and/or delivery to the United States mail or common carrier of the magazines or books, or the maintenance of raw materials with respect to those activities, notwithstanding that the seller or distributor maintains employees in the state solely in connection with the production and quality control of the printing, storage, labeling and/or delivery, or in connection with news gathering and reporting;

(7) Parking privileges sold by colleges, universities, technical institutes or state colleges of applied technology to students at those institutions;

(8) Materials used for the lining or protective coating of railroad tank cars and any charges made for the installation or repair of the linings or protective coatings;

(9) Chemicals and supplies used in air or water pollution control facilities for pollution control purposes;

(10) Periodicals printed entirely on newsprint or bond paper and regularly distributed twice monthly, or on a biweekly or more frequent basis, and advertising supplements or other printed matter distributed with the periodicals;

(11) The sale of United States and Tennessee flags sold by a nonprofit organization;

(12) Industrial materials and explosives for future processing, manufacture or conversion into articles of tangible personal property for resale where the industrial materials and explosives become a component part of the finished product or are used directly in fabricating, dislodging, or sizing;

(13) Materials, containers, labels, sacks, bags or bottles used for packaging tangible personal property when the property is either sold in the containers, sacks, bags or bottles directly to the consumer or when such use is incidental to the sale of the property for resale;

(14) Film, including negatives, used in the business of printing, or provided to a business of printing to obtain the services of the business; or typesetting used in the business of printing and materials necessary for the typesetting, or typesetting, or materials necessary for typesetting provided to a business of printing to obtain the services of the business;

(15) Home communication terminals, remote control devices, and other similar equipment purchased on or after January 1, 2000, by a video programming service provider and held for sale or lease to its subscribers;

(16) Utility poles, anchors, guys, and conduits;

(17) Aircraft used for and owned by a person providing flight training;

(18) Prepared food, as defined in § 67-6-102, when sold pursuant to programs authorized by a federal, state or local government entity or by the school governing body, that provide meals for public or private school students in grades kindergarten through twelve (K-12). This subdivision (a)(18) shall not be interpreted to exempt a public or private school or school support group from paying sales or use taxes on the purchase price of prepared food or food and food ingredients, as defined by § 67-6-102, purchased for resale by the school or a school support group at fund raisers, sports events and the like pursuant to § 67-6-229, or to exempt sales from any vending machine, including vending machines located on the premises of public or private schools, from the sales tax;

(19) Copies of hospital records, as defined in § 68-11-302, sold or otherwise provided to an attorney, agent or other authorized representative acting in a lawsuit on behalf of any hospital that has received a determination of exemption as provided in § 67-6-322(e); and

(20) OEM headquarters company vehicles.

(b) Charges for the following services are exempt from the tax imposed by this chapter:

(1) Coin-operated telephone service;

(2) Automatic teller machine (ATM) service. The seller of the ATM service shall be deemed the user and consumer of telecommunication services necessary to deliver the ATM service; and

(3) Wire transfer or other services provided by any corporation defined as a financial institution under § 67-4-2004. The seller of the wire transfer or other services shall be deemed the user and consumer of telecommunication services necessary to deliver the wire transfer service.

(c) No provision of this section shall be construed to amend or repeal § 67-6-301.

(d) The sale at retail, use, consumption, distribution and storage for use or consumption in this state of the following specified digital goods is specifically exempted from the tax imposed by this chapter:

(1) Any specified digital good, if the sale, lease, licensing and use of the equivalent in a tangible form is exempt from taxation under this chapter; and

(2) Specified digital goods provided without charge for less than permanent use.

§ Second - of 2 versions of this section

67-6-329. Miscellaneous exemptions. [Effective on July 1, 2017. See the version effective until July 1, 2017.]

(a) The sale at retail, the use, the consumption, the distribution and the storage for use or consumption in this state of the following tangible personal property is specifically exempted from the tax imposed by this chapter:

(1) "Gasoline" upon which a privilege tax per gallon is paid, and not refunded; except that pre-mixed engine fuel containing gasoline and oil, produced for use in two-cycle engines and not for use in the propulsion of an aircraft, vessel or any other vehicle, that is sold in containers of one gallon (1 gal.) or less, is not exempt from the tax imposed by this chapter;

(2) Motor fuel taxed per gallon by chapter 3, part 2 of this title;

(3) Textbooks and workbooks;

(4) All sales made to the state or any county or municipality within the state;

(5) Liquefied gas now taxed by chapter 3, part 11 of this title;

(6) Magazines and books that are distributed and sold to consumers by United States mail or common carrier, where the only activities of the seller or distributor in this state are those activities having to do with the printing, storage, labeling and/or delivery to the United States mail or common carrier of the magazines or books, or the maintenance of raw materials with respect to those activities, notwithstanding that the seller or distributor maintains employees in the state solely in connection with the production and quality control of the printing, storage, labeling and/or delivery, or in connection with news gathering and reporting;

(7) Parking privileges sold by colleges, universities, technical institutes or state colleges of applied technology to students at those institutions;

(8) Materials used for the lining or protective coating of railroad tank cars and any charges made for the installation or repair of the linings or protective coatings;

(9) Chemicals and supplies used in air or water pollution control facilities for pollution control purposes;

(10) Periodicals printed entirely on newsprint or bond paper and regularly distributed twice monthly, or on a biweekly or more frequent basis, and advertising supplements or other printed matter distributed with the periodicals;

(11) The sale of United States and Tennessee flags sold by a nonprofit organization;

(12) Industrial materials and explosives for future processing, manufacture or conversion into articles of tangible personal property for resale where the industrial materials and explosives become a component part of the finished product or are used directly in fabricating, dislodging, or sizing;

(13) Materials, containers, labels, sacks, bags or bottles used for packaging tangible personal property when the property is either sold in the containers, sacks, bags or bottles directly to the consumer or when such use is incidental to the sale of the property for resale;

(14) Film, including negatives, used in the business of printing, or provided to a business of printing to obtain the services of the business; or typesetting used in the business of printing and materials necessary for the typesetting, or typesetting, or materials necessary for typesetting provided to a business of printing to obtain the services of the business;

(15) Home communication terminals, remote control devices, and other similar equipment purchased on or after January 1, 2000, by a video programming service provider and held for sale or lease to its subscribers;

(16) Utility poles, anchors, guys, and conduits;

(17) Aircraft used for and owned by a person providing flight training;

(18) Prepared food, as defined in § 67-6-102, when sold pursuant to programs authorized by a federal, state or local government entity or by the school governing body, that provide meals for public or private school students in grades kindergarten through twelve (K-12). This subdivision (a)(18) shall not be interpreted to exempt a public or private school or school support group from paying sales or use taxes on the purchase price of prepared food or food and food ingredients, as defined by § 67-6-102, purchased for resale by the school or a school support group at fund raisers, sports events and the like pursuant to § 67-6-229, or to exempt sales from any vending machine, including vending machines located on the premises of public or private schools, from the sales tax;

(19) Dyed diesel fuel purchased for off-road use as provided in chapter 3 of this title;

(20) Charges for subscription to, access to, or use of video programming services or direct-to-home satellite television services subject to the tax levied under chapter 4, part 24, of this title;

(21) Copies of hospital records, as defined in § 68-11-302, sold or otherwise provided to an attorney, agent or other authorized representative acting in a lawsuit on behalf of any hospital that has received a determination of exemption as provided in § 67-6-322(e); and

(22) OEM headquarters company vehicles.

(b) Charges for the following services are exempt from the tax imposed by this chapter:

(1) Coin-operated telephone service;

(2) Automatic teller machine (ATM) service. The seller of the ATM service shall be deemed the user and consumer of telecommunication services necessary to deliver the ATM service; and

(3) Wire transfer or other services provided by any corporation defined as a financial institution under § 67-4-2004. The seller of the wire transfer or other services shall be deemed the user and consumer of telecommunication services necessary to deliver the wire transfer service.

(c) No provision of this section shall be construed to amend or repeal § 67-6-301.

(d) The sale at retail, use, consumption, distribution and storage for use or consumption in this state of the following specified digital goods is specifically exempted from the tax imposed by this chapter:

(1) Any specified digital good, if the sale, lease, licensing and use of the equivalent in a tangible form is exempt from taxation under this chapter; and

(2) Specified digital goods provided without charge for less than permanent use.



§ 67-6-331 - Transfers by dealers in personal property of motor vehicles used by common carriers.

(a) There shall be exempt from the tax imposed by this chapter, the transfer, by any dealer in personal property, of motor vehicles with a gross vehicle weight rating (GVWR) of a Class three (3) or above as defined in § 55-4-113 and trailers, semi-trailers and pole-trailers as defined in §§ 55-1-105 and 55-4-113 that shall be used to transport passengers or cargo principally in interstate or foreign commerce by a carrier holding common or contract carrier operating authority granted by the federal government or other state regulatory agency.

(b) "Principally," as used in subsection (a), means more than fifty percent (50%) of the use of the vehicle.

(c) A motor vehicle is used to transport passengers or cargo in interstate or foreign commerce if it transports passengers or cargo moving from a point of origin in another state or foreign country to a point of destination within this state, or vice versa; or moving through this state from a point of origin in another state or foreign country to a point of destination in a different state or foreign country.



§ 67-6-332 - Utilities, electric cooperatives and electric membership corporations.

There is exempt from the tax imposed by this chapter the sums paid or property or services contributed by any person to any municipal or county utility, electric cooperative or electric membership corporation, by any person who is required as a condition for utility service to make such payment as a contribution in aid of capital construction to the municipal or county utility, electric membership corporation or electric cooperative.



§ 67-6-333 - Taxidermists.

Charges made by taxidermists for taxidermy activity are exempt from the tax imposed by this chapter. The taxidermist shall, however, be considered to be the user and consumer of any articles of tangible personal property or any taxable services that the taxidermist purchases.



§ 67-6-334 - Energy for residential use.

(a) There are exempt from the tax levied by this chapter gas, electricity, fuel oil, coal and other energy fuels sold directly to the consumer for residential use.

(b) (1) As used in this section, "sold directly to the consumer for residential use" includes the furnishing of gas, electricity, fuel oil, coal or other energy fuels to single private residences, including the separate private units of apartment houses and other multiple dwellings, actually used for residential purposes, that are separately metered or measured, regardless of the fact that a person other than the resident:

(A) Is contractually bound to the supplier for the charges;

(B) Actually pays the charges; or

(C) Is billed for the charges.

(2) Use of electricity and other energy fuels in hotel or motel units by transient occupants does not constitute residential use.

(3) In any instance in which the owner of a residential unit fails to disclose to an electric utility that the unit is being used for a purpose that would render the sale of electricity taxable, such owner shall be liable for any tax, penalty or interest due thereon, rather than the electric utility.

(4) The exemption provided in this section shall not apply to energy fuels sold over the counter at the location of the seller except as follows:

(A) Propane sold over the counter in cylinders with a capacity of one hundred pounds (100 lbs.) or more directly to the consumer for residential use shall be exempt from the tax levied by this chapter; and

(B) Kerosene sold at retail through dispensers that have been designed and constructed to prevent delivery directly from the dispenser into a vehicle fuel supply tank shall be exempt from the tax levied by this chapter.



§ 67-6-335 - Dentists.

A dentist shall be considered the user and consumer of the tangible personal property used in the practice of the dentist's profession, and the tax imposed by this chapter shall not be applicable to all or any part of the charges made by a dentist to the dentist's patients in connection with the sale or transfer of such tangible personal property.



§ 67-6-336 - Used factory-manufactured structures.

There is exempt from the sales and use tax imposed by this chapter the sale or use of a used factory-manufactured structure to the extent that the Tennessee sales and use tax applicable to such structure was paid in its initial sale or use in this state.



§ 67-6-337 - Sales paid for with food stamps.

There are exempt from the tax imposed by this chapter all sales for which the consideration given is food stamps, food coupons or for which an electronic debit card or other electronic benefits transfer system is used or that utilizes such other means as the department of human services may approve, and which cards, systems or other means may be issued, authorized or used by the department or the federal government, their agents or contractors to assist persons, on a means-tested basis, to purchase eligible food and food ingredients, prepared food, candy and dietary supplements in accordance with the laws and regulations issued by the federal government pursuant to the Food Stamp Act of 1964, compiled in 7 U.S.C. § 2011 et seq., or the department pursuant to title 71, chapter 5, part 3, or in accordance with any other current enabling legislation or subsequent enabling legislation or regulations authorizing issuance of food coupons, food stamps or the use of any electronics benefits transfer process, including, but not limited to, the use of any electronic debit card system or other system that the department may approve. If any other consideration other than that provided for in this section is used in any sale, that portion of the sale shall be fully taxable.



§ 67-6-338 - Sales paid for with vouchers from special supplemental food program for women, infants and children.

(a) There are exempt from the tax imposed by this chapter all sales for which the consideration is a voucher issued under the Special Supplemental Food Program for Women, Infants and Children, codified in 42 U.S.C. § 1786, and any subsequent federal legislation. If consideration other than such vouchers is used in any sale, that portion of such sale shall be fully taxable.

(b) If not required by federal law, this exemption shall not be implemented and shall have no effect.



§ 67-6-339 - Products sold to or used by structural metal fabricators.

(a) The tax imposed by this chapter does not apply to materials sold to or used by a structural metal fabricator; provided, that such materials are used by the fabricator to fabricate structural metal products for application or use by the fabricator in the performance of a contract outside the state.

(b) For the purpose of this section, "structural metal fabricator" means any person engaged in those activities described under Industry 3441, fabricated structural metal, of Major Group 34 of the Standard Industrial Classification Index of 1972, prepared by the office of management and budget of the federal government.

(c) For the purpose of this section, "fabricated structural metal products" means those products listed under Industry 3441, fabricated structural metal, of Major Group 34 of the Standard Industrial Classification Index of 1972, prepared by the office of management and budget of the federal government.



§ 67-6-340 - Railroad track materials and locomotive radiators.

(a) Notwithstanding the reduced rate for purchases by common carriers, there are exempt from the sales and use tax railroad track materials and locomotive radiators purchased in this state by railroads for use outside this state.

(b) Persons seeking to make exempt purchases as provided in this section shall apply to the commissioner for a certificate as provided in § 67-6-529. In order to obtain the exemption, a copy of the certificate provided by this section or a fully completed Streamlined Sales Tax certificate of exemption shall be given by the railroad to each dealer from which it intends to make exempt purchases.

(c) If a railroad fails to keep records as required by the commissioner to establish that railroad track materials or locomotive radiators purchased exempt from tax were not used in this state, but were removed from this state for use and consumption outside this state, then the railroad shall be liable for tax on such materials or radiators at the full rate provided by § 67-6-203, regardless of whether such railroad had previously obtained a certificate as provided by this section.



§ 67-6-341 - Credit for sales tax due on motor vehicle incentive payments.

(a) A credit shall be granted in the manner provided in subsection (b) for the amount of the sales tax due on motor vehicle manufacturer's incentive payments included in the sales price of motor vehicles sold at retail.

(b) The credit shall apply such that sales tax is owed on the sales price of the motor vehicle less any otherwise taxable motor vehicle manufacturer's incentive payment associated with the sale.

(c) For purposes of this section, unless the context otherwise requires:

(1) "Motor vehicle manufacturer's incentive payment" means the amount due to the retailer pursuant to a motor vehicle manufacturer's incentive purchase program; and

(2) "Motor vehicle manufacturer's incentive purchase program" means a program sponsored by a motor vehicle manufacturer pursuant to which an amount, whether paid in money, credit, or otherwise, is received by a retailer from a motor vehicle manufacturer based upon the unit price of motor vehicles sold at retail that requires the retailer to reduce the sales price of the product to the purchaser without the use of a manufacturer's coupon or redemption certificate.



§ 67-6-342 - Telecommunications services.

(a) Charges made by local exchange carriers to interexchange carriers and long distance resellers for providing access to the local exchange area, and charges made by local exchange carriers to cellular telephone companies for interconnection to the landline network are exempt from the tax imposed by this chapter.

(b) Charges made between local exchange carriers and interexchange carriers for the use of intercompany facilities pursuant to shared network facility arrangements are exempt from the tax imposed by this chapter.

(c) For purposes of this section:

(1) "Interexchange carrier" is a telecommunications service provider that provides such service only between local access and transport areas (LATAs);

(2) "Local exchange carrier" is a telecommunications service provider that provides such service only within a LATA; and

(3) "Long distance reseller" is a telecommunications service provider that provides service within a LATA and between LATAs.



§ 67-6-343 - Motor vehicles -- Exemption from sales tax.

There is exempt from the sales tax the retail sale of motor vehicles subject to registration and titling in this state pursuant to § 55-3-101 that are not registered and titled in this state, but are removed for use in another state within three (3) calendar days of purchase. Use of such motor vehicles within this state subsequent to purchase, but prior to removal from the state, does not constitute a use subject to tax. For the purposes of this section, vehicles subject to registration and titling in this state pursuant to § 55-3-101 are deemed to include all off-highway motor vehicles, as defined in § 55-3-101(c)(2).



§ 67-6-345 - Boats, motorboats and other vessels -- Exemption from sales tax.

There is exempt from the sales tax the retail sale of boats, motorboats and other vessels as defined by § 69-9-204, that are subject to registration and identification in this state pursuant to § 69-9-206, that are not registered and identified in this state, but are removed for use in another state within three (3) calendar days after physical possession of the boat, motorboat or other vessel has passed to the retail purchaser. Use of such boat, motorboat or other vessel within this state subsequent to purchase, but prior to removal from the state, does not constitute a use subject to tax.



§ 67-6-346 - Pollution control credit.

There shall be a credit of one hundred percent (100%) of the sales and use tax paid with respect to any system, method, improvement, structure, device or appliance appurtenant thereto that is required and primarily used to bring the purchaser into compliance with pollution control laws or regulations, whether federal, state, or local, when such pollution is created in the course of the purchaser's regular business activities. The credit provided in this section shall not be available to persons primarily engaged in processing, treating, or controlling pollution created by others. Copies of certificates provided for in § 67-5-604 or other evidence that is satisfactory to the commissioner shall be furnished to the commissioner by the purchaser to establish entitlement to the credit. The credit provided in this section shall also apply to machinery and equipment used to produce electricity in a certified green energy production facility, as defined in § 67-4-2004. A copy of the facility certification issued by the department of environment and conservation shall be furnished to the commissioner by the taxpayer to establish entitlement to the credit. Instead of taking the credit available under this section or § 67-6-507(i) and (j), the purchaser may apply to the commissioner for a refund of the taxes paid or for authority to make purchases exempt from the tax.



§ 67-6-347 - Helicopters and aircraft used by nonprofit groups for medical transport -- Exemption from sales and use taxes.

There is exempt from the sales and use tax all repair services, including parts and labor, to equipment used in connection with helicopters or other aircraft owned by not-for-profit hospitals, government entities or other not-for-profit medical facilities used for the purpose of medical evacuation or transport.



§ 67-6-348 - Used clothing -- Exemption from sales tax.

(a) There is exempt from this chapter the sale at retail of used clothing, if such clothing is sold by an institution or organization that has received a determination of exemption from the internal revenue service under 26 U.S.C. § 501(C)(3).

(b) The exemption granted under subsection (a) shall be limited to such institutions or organizations that are not organized or operated for profit, and no part of the net earnings of which inures to the benefit of any private shareholder or individual.

(c) No institution or organization shall be exempt under subsection (a), unless the institution or organization shall have issued to it by the commissioner an exemption certificate declaring that such institution or organization is entitled to the exemption provided for by subsection (a).

(d) The commissioner is authorized to make final determination after a hearing, if demanded, as to whether any institution or organization is entitled to the benefit of the exemption established by subsection (a).

(e) All proceeds from sales exempted by this section must be for 26 U.S.C. § 501(c)(3) purposes.



§ 67-6-349 - Petroleum products sold to air common carriers for flights outside United States. [Effective until July 1, 2017]

(a) There is exempt from the tax imposed by this chapter fuel and petroleum products sold to or used by an air common carrier, certified by the carrier to be used for consumption, shipment or storage in the conduct of its business as an air common carrier for a flight destined for or continuing from a location outside the United States.

(b) (1) If a dealer pays to the department the tax imposed by this chapter on fuel or petroleum products sold to an air common carrier, and if the fuel or petroleum products are subsequently used by the air common carrier in a manner that renders the product exempt from tax under subsection (a), then the dealer may take a credit equal to the amount of tax previously paid to the department, if all of the following conditions are satisfied:

(A) Prior to taking the credit, the dealer must give the air common carrier a credit or refund of any tax collected from the air common carrier that is the basis for the credit taken under this subsection (b);

(B) The dealer must obtain documentation from the air common carrier that is sufficient to establish that the fuel or petroleum products were used in an exempt manner as provided in subsection (a); and

(C) The credit is taken by the dealer on a return filed pursuant to this chapter within one (1) year of the date the tax was paid to the department.

(2) The dealer must maintain documentation that is sufficient to establish entitlement to the credit, and the documentation must be maintained for a period of three (3) years from December 31 of the year in which the credit is taken on the return. Nothing in this subsection (b) shall be construed as preventing the dealer from filing a claim for refund pursuant to § 67-1-1802 in lieu of taking a credit on the tax return; provided, however, that in no case shall the same tax be subject to a refund and a credit.



§ 67-6-351 - Legend drugs used by veterinarians.

Veterinarians shall be considered the users and consumers of all drugs purchased by them for use or resale in the practice of veterinary medicine. The drugs shall be subject to sales or use tax on the purchase price to the veterinarian; provided, however, that drugs used in the treatment of livestock and instruments used for the administration of drugs used in the treatment of livestock shall be exempt from tax. Veterinarians seeking to make exempt purchases of drugs, and instruments for the administration of the drugs, used in treatment of livestock or resold in the practice of veterinary medicine for treatment of livestock shall provide a fully completed Streamlined Sales Tax certificate of exemption to each dealer from which it intends to make the exempt purchases. Veterinarians shall be liable for tax on the drugs or instruments at the full rate provided by § 67-6-203 if the drugs or instruments purchased exempt were not used in the treatment of livestock or resold in the practice of veterinary medicine for treatment of livestock.



§ 67-6-352 - Pharmacies and home health care providers.

(a) Notwithstanding any provision of this chapter to the contrary, pharmacies and home health care providers engaged in the business of rendering outpatient health care services to human beings are the consumers or users of all tangible personal property or taxable services purchased for use, consumption or rental in providing the health care service. The sellers of taxable services or of tangible personal property not otherwise exempt from tax must collect from the pharmacy or home health care provider the appropriate tax, unless the pharmacy or home health care provider is exempt from paying the sales or use tax under § 67-6-322.

(b) For purposes of this section, the tangible personal property subject to tax when purchased for use in rendering outpatient health care services in the home or residence of a patient shall include, but not be limited to, mobility enhancing equipment and all durable medical equipment other than oxygen delivery equipment, kidney dialysis equipment and enteral feeding systems.



§ 67-6-353 - Adaptive equipment for motor vehicles provided for disabled veterans.

There is exempt from this chapter any sales and use tax upon adaptive equipment for motor vehicles that is necessary to ensure that the eligible person will be able to operate an automobile or other conveyance in a manner consistent with such person's own safety and the safety of others. This section shall apply only to adaptive equipment for motor vehicles sold, given or donated to a disabled veteran who has been honorably discharged from any of the armed services of the United States and who has a service-connected disability equivalent to the disabilities as prescribed in 38 U.S.C. § 3100 et seq.



§ 67-6-354 - Design professionals' sketches, drawings and models.

There is exempt from the tax imposed by this chapter any concept sketch, drawing, or model by an architect, engineer, landscape architect or interior designer that is used in the development of a prototype for manufacture or production.



§ 67-6-355 - Credit for fire protection sprinkler contractors.

(a) There shall be a credit of the amount of any special contractor tax paid in another state against the tax imposed by this chapter for materials sold to or used by a fire protection sprinkler contractor; provided, that such materials are used by the fire protection sprinkler contractor to fabricate pipe and pipe fittings or use valves and pipe fittings for application or use by the fire protection sprinkler contractor in the performance of a contract outside the state. The credit shall be limited to the amount of tax attributable to the value of such materials.

(b) For the purpose of this section, "fire protection sprinkler contractor" means any person engaged in those activities described under Industry Group 349, Miscellaneous Fabricated Metal Products, 3494 Valves and Pipe Fittings, Not Elsewhere Classified and 3498 Fabricated Pipe and Pipe Fittings, of major Group 34 of the Standard Industrial Classification Index of 1972, prepared by the office of management and budget.

(c) For the purpose of this section, "fabricated pipe and pipe fittings" means those products listed under Industry 3498, Fabricated Pipe and Pipe Fittings, of major Group 34 of the Standard Industrial Classification Index of 1972, prepared by the office of management and budget.

(d) For the purpose of this section, "valves and pipe fittings" means those products listed under Industry 3494, Valves and Pipe Fittings, Not Elsewhere Classified, of major Group 34 of the Standard Industrial Classification Index of 1972, prepared by the office of management and budget.



§ 67-6-356 - Sales and use tax exemption for telecommunications services used by call centers.

(a) There shall be exempted from the sales and use tax imposed by this chapter any sales of interstate telecommunication and international telecommunication services to a business for use in the operation of one (1) or more call centers. "Call center" means a single location that utilizes telecommunication services in one (1) or more of the following activities: customer services, soliciting sales, reactivating dormant accounts, conducting surveys or research, fund raising, collection of receivables, receiving reservations, receiving orders, or taking orders. A call center shall have at least two hundred fifty (250) employee jobs engaged primarily in such call center activities.

(b) No dealer shall sell any such interstate telecommunication and international telecommunication service under the claim that the service is exempt from the sales or use tax levied by this chapter, where the exemption from taxation is claimed because the vendee or user is entitled to an exemption as a call center, unless the vendee or user shall have issued to it by the commissioner an exemption certificate declaring that such call center is entitled to the exemption. In the event a business operating a call center uses its exemption authorization to purchase other services not exempted, the business shall be liable for applicable tax, penalty, and interest. The dealer shall maintain a copy of such exemption in the dealer's records to document that the purchaser was entitled to the exemption.



§ 67-6-357 - Credit on retail tobacco sales tax.

(a) A credit shall be granted in the manner provided in subsection (b) for the amount of the sales tax due on tobacco buydown payments included in the sales price of tobacco sold at retail.

(b) The credit shall apply such that sales tax is owed on the sales price of the tobacco less the tobacco buydown payment associated with such sale.

(c) For purposes of this section the following definitions apply:

(1) "Tobacco buydown agreement" means an agreement whereby an amount, whether paid in money, credit, or otherwise, is received by a retailer from a manufacturer or wholesaler based upon the quantity and unit price of tobacco sold at retail that requires the retailer to reduce the sales price of the product to the purchaser without the use of a manufacturer's coupon or redemption certificate; and

(2) "Tobacco buydown payment" means the amount due to the retailer pursuant to a tobacco buydown agreement.



§ 67-6-384 - Spallation neutron source facility.

(a) Notwithstanding any provision of law to the contrary, with respect to a spallation neutron source facility that is funded by the United States government or instrumentality thereof, not funded with any state funds and located at a national laboratory, there shall be exempt from the tax levied by this chapter any:

(1) Property that becomes a component part of or is used exclusively in the operation or repair of the facility;

(2) Services, materials or items furnished or supplied to the facility and used exclusively in the operation of the facility; and

(3) Property, services, building materials, machinery, equipment, supplies, repair parts, replacement materials or other items used exclusively in the construction, operation or repair of the facility or its operations.

(b) The exemptions provided in this section shall apply regardless of whether the exempted property or service is leased or purchased.



§ 67-6-385 - Sales to common carriers for use outside state -- Certificate -- Records -- Exceptions. [Effective on July 1, 2017.]

(a) Notwithstanding other provisions of this chapter, except as provided in this section, no tax is imposed with respect to sales of tangible personal property to common carriers for use outside this state.

(b) Persons seeking to make such purchases exempt from tax shall apply to the commissioner for a certificate as provided in § 67-6-528 to obtain the exemption. The common carrier must give a copy of the certificate or a fully completed Streamlined Sales Tax certificate of exemption to each dealer from which it intends to make purchases exempt from tax.

(c) If a common carrier fails to keep records as required by the commissioner to establish that property purchased exempt from tax was not used in this state but was removed from this state for use and consumption outside this state, then the common carrier shall be liable for tax on the property at the full rate provided by § 67-6-203 regardless of whether the carrier had previously obtained a certificate as provided by this section; provided, that the carrier shall be given credit for any tax paid on the property pursuant to chapter 4, part 23 of this title.

(d) This section does not apply to sales of food and food ingredients, candy, dietary supplements, prepared food, alcoholic beverages, tobacco and fuel.



§ 67-6-386 - Sale or use of aviation fuel. [Effective on July 1, 2017.]

Notwithstanding other provisions of this chapter, no tax is imposed with respect to the sale or use of aviation fuel that is actually used in the operation of airplane or aircraft motors.



§ 67-6-387 - Computer software for personal use -- Access and use of software remaining in possession of dealer for purpose of fabricating other software for own use.

(a) There is exempt from the use tax imposed by this chapter the fabrication of computer software by a person, or its direct employee, for the person's own use and consumption. The exemption provided by this section shall not apply to computer software that is fabricated by any agent of the person using the computer software unless the agent is also a direct employee of the person. For purposes of this section, the term "direct employee" means an employee to whom the person is obligated to issue a federal form W-2, wage and tax statement, and with respect to whom the person has responsibility for withholding taxes under the Federal Insurance Contributions Act, compiled in 26 U.S.C. §§ 3101-3126, or such other entity or affiliate that upon petition to the commissioner has been approved as having that responsibility under this section.

(b) There is exempt from the tax imposed by this chapter the access and use of software that remains in the possession of the dealer who provides the software or in the possession of a third party on behalf of such dealer, as described in § 67-6-231(a)(2), where such access and use of the software is solely by a person or such person's direct employee, as defined in subsection (a), for the exclusive purpose of fabricating other software that is both:

(1) Owned by that person; and

(2) For that person's own use and consumption.



§ 67-6-388 - Exemption from sales and use tax on leased motor vehicles for insurance proceeds paid on damage settlements.

Notwithstanding this chapter or any other law to the contrary, there shall be an exemption from sales and use tax otherwise imposed on the gross proceeds of motor vehicle leases for insurance proceeds paid pursuant to a damage settlement by an insurance company to the owner of a leased passenger motor vehicle, where that vehicle has sustained damage that renders the vehicle a salvage vehicle, nonrepairable vehicle or flood vehicle, and the owner transfers title to such damaged vehicle to the insurance company.



§ 67-6-389 - Exemption for private communications services.

(a) Private communications services shall be exempt from the tax imposed by this chapter, when such services are utilized for communications with a computer or telecommunications center located in this state, by a taxpayer that has qualified for the headquarters tax credit provided for in § 67-6-224, or by an affiliate of such taxpayer.

(b) For purposes of this section, "affiliate" means the same as defined in § 48-103-102.

(c) Persons seeking to make purchases of private communications exempt from tax shall apply to the commissioner for an authorization declaring that the purchaser is entitled to the exemption. In order to obtain the exemption, qualified purchasers shall provide a copy of the authorization or a fully completed Streamlined Sales Tax certificate of exemption to each dealer from which it intends to make exempt purchases. If a person purchases exempt private communications and the private communications services are not utilized for communications with a computer or telecommunications center located in this state, by a purchaser that has qualified for the headquarters tax credit provided for in § 67-6-224, or by an affiliate of the purchaser, then the purchaser shall be liable for tax at a rate applicable to the retail sale of the private communications service.

(d) The exemption in subsection (a) shall apply for so long as such qualified headquarters facility is located in this state.

(e) Any taxpayer that moves tangible personal property into this state in conjunction with establishing a qualified headquarters facility, as defined in § 67-6-224, and qualifying for the headquarters facility tax credit provided in § 67-6-224, shall be exempt from any sales and use tax liability that arises solely as a result of moving the property into the state; provided, that the tangible personal property was previously used by the taxpayer in the operation of its business.



§ 67-6-390 - Exemption for sales of telecommunications services between affiliates.

The tax levied by this chapter shall not apply to sales of telecommunications services between affiliates, when one (1) of the entities that is a member of the affiliated group has qualified for the headquarters tax credit provided for in § 67-6-224. The entity that purchases the telecommunications services from a vendor that is not a member of the affiliated group shall be deemed the user and consumer of such services, and shall pay the appropriate tax on such services. For purposes of this section, "affiliate" means the same as defined in § 48-103-102. This exemption shall apply for so long as such qualified headquarters facility is located in this state.



§ 67-6-391 - [Repealed.]

HISTORY: Acts 2004, ch. 924, § 7; 2007, ch. 602, § 49, repealed by Acts 2007, ch. 602, § 153, effective July 1, 2009.



§ 67-6-392 - Exemption for detailing and repair services on motor vehicles held for resale.

(a) Purchases of detailing services and repair services performed on motor vehicles that are held for resale are exempt from the tax imposed by this chapter, if such vehicles are held for resale by a licensed motor vehicle dealer or licensed automobile auction. A person selling detailing services shall, however, be considered to be the user and consumer of any articles of tangible personal property that person purchases or uses in performance of such detailing services.

(b) (1) (A) For purposes of this section, "detailing services" means and includes services that cosmetically or functionally refurbish or restore to like-new or serviceable condition or appearance and that are intended to enhance or increase the sales value of used or pre-owned motor vehicles in preparation for the vehicles being offered for sale at wholesale or retail in the ordinary course of the seller's business, or that cosmetically or functionally prepare new vehicles for sale at wholesale or retail in the ordinary course of the seller's business.

(B) "Motor vehicle detailing services" shall not include washing or cleaning of motor vehicles, except when performed in conjunction with the activities provided for in this section.

(2) For purposes of this section "motor vehicle" shall mean a motor vehicle subject to registration and titling in this state pursuant to § 55-3-101, and "licensed motor vehicle dealer" and "licensed automobile auction" shall mean a person licensed as such pursuant to title 55, chapter 17.



§ 67-6-393 - Exemption for sales tax holiday.

(a) The exemption provided by this section shall be known as a "sales tax holiday." There is exempt from the tax imposed by this chapter the following items of tangible personal property, if sold between 12:01 a.m. on the first Friday of August and 11:59 p.m. the following Sunday:

(1) Clothing with a sales price of one hundred dollars ($100) or less per item;

(2) School supplies with a sales price of one hundred dollars ($100) or less per item;

(3) School art supplies with a sales price of one hundred dollars ($100) or less per item; and

(4) Computers with a sales price of one thousand five hundred dollars ($1,500) or less per item.

(b) The exemption provided by this section does not apply to the following:

(1) Computer software;

(2) Clothing accessories or equipment;

(3) Protective equipment;

(4) Sport or recreational equipment;

(5) School instructional material;

(6) School computer supplies;

(7) Any item for use in a trade or business;

(8) The lease or rental of any item; or

(9) Video game consoles.

(c) Each retailer making exempt sales under this section shall report the amount of such sales to the commissioner on the retailer's sales and use tax returns.

(d) The exemption provided in this section shall be subject to the following provisions:

(1) Layaway Sales. A sale of eligible property under a layaway sale qualifies for exemption, if:

(A) Final payment on a layaway order is made by, and the property is given to, the purchaser during the exemption period; or

(B) The purchaser selects the property and the retailer accepts the order for the item during the exemption period, for immediate delivery upon full payment, even if delivery is made after the exemption period;

(2) Coupons and Discounts. A discount by the seller reduces the sales price of the property and the discounted sales price determines whether the sales price is within a sales tax holiday price threshold. A coupon that reduces the sales price is treated as a discount, if the seller is not reimbursed for the coupon amount by a third party. If a discount applies to the total amount paid by a purchaser, rather than to the sales price of a particular item, and the purchaser has purchased both eligible property and taxable property, the seller should allocate the discount based on the total sales price of the taxable property compared to the total sales price of all property sold in that same transaction;

(3) Splitting of Items Normally Sold Together. Articles that are normally sold as a single unit must continue to be sold in that manner. Such articles cannot be priced separately and sold as individual items in order to obtain the exemption. For example, each shoe of a pair of shoes cannot be sold separately so that the sales price of each shoe is within a sales tax holiday price threshold;

(4) Rain Checks. A rain check allows a customer to purchase an item at a certain price at a later time, because the particular item was out of stock. Eligible property that customers purchase during the exemption period with use of a rain check shall qualify for the exemption, regardless of when the rain check was issued. Issuance of a rain check during the exemption period shall not qualify eligible property for the exemption, if the property is actually purchased after the exemption period;

(5) Exchanges. The procedure for an exchange regarding a sales tax holiday is as follows:

(A) If a customer purchases an item of eligible property during the exemption period, but later exchanges the item for a similar eligible item, even if a different size, different color, or other feature, no additional tax is due, even if the exchange is made after the exemption period;

(B) If a customer purchases an item of eligible property during the exemption period, but after the exemption period has ended, the customer returns the item and receives credit on the purchase of a different item, the appropriate sales tax is due on the sale of the newly purchased item; and

(C) If a customer purchases an item of eligible property before the exemption period, but during the exemption period the customer returns the item and receives credit on the purchase of a different item of eligible property, no sales tax is due on the sale of the new item, if the new item is purchased during the exemption period;

(6) Delivery Charges. Delivery charges, including shipping, handling and service charges, are part of the sales price of eligible property. For the purpose of determining a sales tax holiday price threshold, if all the property in a shipment qualifies as eligible property and the sales price for each item in the shipment is within the sales tax holiday price threshold, then the seller does not have to allocate the delivery, handling, or service charge to determine if the price threshold is exceeded. The shipment shall be considered a sale of eligible products. If the shipment includes eligible property and taxable property, including an eligible item with a sales price in excess of the price threshold, the seller should allocate the delivery charge by using:

(A) A percentage based on the total sales prices of the taxable property compared to the total sales prices of all property in the shipment; or

(B) A percentage based on the total weight of the taxable property compared to the total weight of all property in the shipment. The seller shall tax the percentage of the delivery charge allocated to the taxable property, but does not have to tax the percentage allocated to the eligible property;

(7) Order Date and Back Orders. For the purpose of a sales tax holiday, eligible property qualifies for exemption, if:

(A) The item is both delivered to and paid for by the customer during the exemption period; or

(B) The customer orders and pays for the item and the seller accepts the order during the exemption period for immediate shipment, even if delivery is made after the exemption period. The seller accepts an order when the seller has taken action to fill the order for immediate shipment. Actions to fill an order include placement of an "in date" stamp on a mail order or assignment of an "order number" to a telephone order. An order is for immediate shipment when the customer does not request delayed shipment. An order is for immediate shipment, notwithstanding that the shipment may be delayed because of a backlog of orders, or because stock is currently unavailable to, or on back order by, the seller;

(8) Returns. For a sixty-day period immediately after the sales tax holiday exemption period, when a customer returns an item that would qualify for the exemption, no credit for or refund of sales tax shall be given, unless the customer provides a receipt or invoice that shows tax was paid, or the seller has sufficient documentation to show that tax was paid on the specific item. This sixty-day period is set solely for the purpose of designating a time period during which the customer must provide documentation that shows that sales tax was paid on returned merchandise. The sixty-day period is not intended to change a seller's policy on the time period during which the seller will accept returns; and

(9) Different Time Zones. The time zone of the seller's location determines the authorized time period for a sales tax holiday, when the purchaser is located in one time zone and a seller is located in another.

(e) For purposes of subsection (d), "eligible property" means an item of a type, such as clothing, that qualifies for exemption under this section.

(f) [Deleted by 2015 amendment.]



§ 67-6-394 - Credit for sales tax due on a transaction accommodation fee included in a sale or lease.

(a) A credit shall be granted, in the manner provided in subsection (b), for the amount of the sales tax due on a transaction accommodation fee included in the sales price of a sale or the gross proceeds of a lease.

(b) The credit shall apply such that sales tax is owed on the sales price or gross proceeds, less the transaction accommodation fee associated with such sale or lease.

(c) For purposes of this section, the following definitions shall apply:

(1) "Full-time employee" means a permanent, rather than seasonal or part-time, employee who is normally scheduled to work at least thirty-seven and one half (37.5) hours per week, and receives minimal healthcare, as described in title 56, chapter 7, part 22;

(2) "Qualified motor vehicle manufacturer" means a producer, as defined in § 55-17-123(b)(2), that has made the required capital investment within the investment period necessary to qualify for the credit provided in § 67-4-2109(b)(2)(B)(i), or one of its related business entities;

(3) (A) "Related business entity" means a business entity:

(i) In which the qualified motor vehicle manufacturer, directly or indirectly, has more than thirty-five percent (35%) ownership interest;

(ii) That, directly or indirectly, has more than thirty-five percent (35%) ownership interest in the qualified motor vehicle manufacturer; or

(iii) In which a person described in subdivision (c)(3)(A)(ii), directly or indirectly, has more than thirty-five percent (35%) ownership interest;

(B) For purposes of this subdivision (c)(3), a noncorporate entity is more than thirty-five percent (35%) owned, if, upon liquidation, more than thirty-five percent (35%) of the assets of the noncorporate entity, directly or indirectly, accrue to the entity having the ownership interest; and

(4) "Transaction accommodation fee" means the standard charge made by a franchised motor vehicle dealer to a qualified motor vehicle manufacturer in consideration for selling or leasing a motor vehicle produced by the qualified manufacturer to one (1) of the qualified manufacturer's full-time employees. Records documenting the amount of the standard transaction accommodation fee shall be maintained by the dealer in accordance with § 67-6-523.



§ 67-6-395 - Exemption for use of computer software developed, fabricated, and repaired by an affiliated company.

(a) There is exempt from the tax imposed by this chapter the use of computer software that is developed and fabricated by an affiliated company, regardless of whether such software is accessed and used as described in § 67-6-231(a)(2) or delivered by other means.

(b) There is exempt from the tax imposed by this chapter the repair of computer software or any other services otherwise taxable that are rendered by a company for an affiliated company.

(c) For purposes of this section, companies are affiliated only if:

(1) Either company directly owns or controls one hundred percent (100%) of the ownership interest of the other company; or

(2) One hundred percent (100%) of the ownership interest of both companies is owned or controlled by a common parent.



§ 67-6-396 - Exemptions from sales and use tax for natural disaster claimants.

(a) For purposes of this section:

(1) "Claimant" means any natural person receiving disaster assistance through the federal emergency management agency (FEMA) for repair, replacement, or construction of the person's primary residence that was damaged or destroyed as a result of a natural disaster occurring in Tennessee;

(2) "Major appliance" means any water heater, dishwasher, washer, dryer, refrigerator, freezer, stove, range, oven, cooktop, microwave, vacuum, or fan that is used in the claimant's primary residence to replace an appliance that was damaged or destroyed in a natural disaster occurring in Tennessee; provided, that the sales price per item is three thousand two hundred dollars ($3,200) or less;

(3) "Residential building supplies" means any of the following items if used in the claimant's primary residence and reasonably determined by the department to be for purposes of restoration, repair, replacement, or rebuilding due to a natural disaster occurring in Tennessee; provided, that the sales price per item is five hundred dollars ($500) or less:

(A) Cleaning and disinfecting materials, as determined by the department;

(B) Trash bags, boxes, construction tools, and hardware, as determined by the department;

(C) Roofing shingles, roofing paper, gutters, downspouts, vents, doors, windows, sheetrock, drywall, insulation, paint and paint materials, flooring, and other necessary building materials, as determined by the department; and

(4) "Residential furniture" means furniture commonly used in a residential dwelling, as determined by the department, that is used in the claimant's primary residence to replace furniture that was damaged or destroyed in a natural disaster occurring in Tennessee; provided, that the sales price per item is three thousand two hundred dollars ($3,200) or less.

(b) A claimant shall be entitled to a refund equal to the total amount of Tennessee state and local sales and use tax paid by the claimant to one (1) or more retailers as a result of the claimant's purchases of major appliances, residential furniture, or residential building supplies from such retailers; provided, that the total amount refunded under this section in connection with any one (1) residence shall not exceed two thousand five hundred dollars ($2,500).

(c) (1) To receive a refund under this section, a claimant may file only one (1) natural disaster claim for refund with the department, and shall file such claim for refund within one (1) year from the date shown on the FEMA decision letter received by the claimant.

(2) The claimant must also certify on the natural disaster claim for refund form that purchases for which the refund is claimed were to replace, repair or restore property damaged in a federally declared natural disaster occurring in Tennessee.

(3) Notwithstanding any provision of § 67-1-1802, such refund shall be made by the department directly to the claimant and shall not be made by the retailer to the claimant. All natural disaster claims for refund shall include satisfactory proof of receipt of federal disaster assistance.

(4) Each claimant shall keep and preserve suitable records of the purchases for which a refund is claimed pursuant to this section, including, but not limited to, store receipts and copies of payment documents such as checks, credit card receipts, or a sworn statement under penalty of perjury to support any purchases made using cash. Such records must be kept and preserved for a period of three (3) years from December 31 of the year in which the natural disaster claim for refund was filed. Such records shall be open to the inspection of the commissioner, or the duly authorized delegates of the commissioner, at all reasonable hours.

(5) The commissioner of revenue has the authority to conduct audits or require the filing of additional information necessary to substantiate the amount of any refund due to the claimant.

(d) The department may assess a civil penalty not to exceed twenty-five thousand dollars ($25,000) against any person that knowingly files a false or fraudulent application for refund under this section. Any claimant that is assessed a penalty under this subsection (d) shall be entitled to the remedies provided in § 67-1-1801.

(e) All refunds under this section shall be paid from the state's general fund and nothing in this section shall be construed to reduce the amount of sales and use tax payable to local governments.



§ 67-6-397 - [Repealed.]

HISTORY: Acts 2011, ch. 398, § 1; repealed by its own provisions, effective December 31, 2012.



§ 67-6-398 - [Repealed.]

HISTORY: Acts 2011, ch. 508, § 33; repealed by its own provisions, effective July 1, 2012.






Part 4 - Administrative Provisions

§ 67-6-401 - Administration by commissioner.

The commissioner shall administer and enforce the assessment and collection of the taxes and penalties imposed by this chapter.



§ 67-6-402 - Rules and regulations.

(a) The commissioner has the power to make and publish reasonable rules and regulations not inconsistent with this chapter or the other laws, or the constitution of this state or the United States, for the enforcement of this chapter and the collection of revenues hereunder.

(b) The commissioner is authorized to make and publish such rules and regulations not inconsistent with this chapter as the commissioner may deem necessary in enforcing its provisions, in order that there shall not be collected on the average more than the rate levied by this chapter. The commissioner is authorized to, and shall, provide, by rule and regulation, a method for accomplishing this end, and shall prepare instructions to dealers by setting out to them suitable methods for applying the tax that may be necessary for the purpose of the enforcement of this chapter and the collection of the tax imposed thereby.



§ 67-6-403 - Forms.

(a) The commissioner shall design, prepare, print and furnish to all dealers, or make available to the dealers, all necessary forms for filing returns and instructions to ensure a full collection from dealers and an accounting for the taxes due; but failure of any dealer to secure such forms shall not relieve such dealer from the payment of the tax at the time and in the manner provided in this section.

(b) The cost of preparing and distributing the reports, forms, and paraphernalia for the collection of the tax and the inspection and enforcement duties required in this section shall be borne by the revenues produced by this chapter, as provided for in this chapter.



§ 67-6-404 - Oaths.

The commissioner and the commissioner's assistants are authorized and empowered to administer the oath for the purpose of enforcing and administering this chapter.



§ 67-6-405 - Personnel, supplies, and expenses.

(a) The commissioner, with the approval of the governor, is authorized to employ all necessary assistance to administer this chapter properly, and is also authorized to purchase all necessary supplies and equipment, and to incur any other necessary expenses that may be required for this purpose, in order to put the chapter fully and completely into effect.

(b) All necessary expenses of employees to administer this chapter shall be paid in the manner provided by law applicable to expenses of other state officials and employees.



§ 67-6-406 - Registration of motor vehicles and boats dependent on payment of tax.

The commissioner is authorized to require the assistance of any official of the state or of any political subdivision thereof in the administration of this chapter, and it is unlawful for any official of this state or of any political subdivision thereof to accept an application for a certificate of title to a motor vehicle as provided for in title 55, chapters 1-6, or for a certificate of registration for a vessel as provided for in title 69, chapter 9, unless the applicant presents evidence that a sales or use tax, as provided for in this chapter, has been paid on the sales price of the vehicle or vessel by such applicant, or such applicant has authority from the commissioner to file an application for such certificate of title or registration without the payment of the sales or use tax. It is also unlawful for any official referred to herein to accept an application for a certificate of title to a motor vehicle when the sale of such vehicle constitutes an occasional and isolated sale which is taxable under § 67-6-102(78)(A), unless the applicant presents a bill of sale which evidences the sale price and also presents evidence that the sales or use tax has been paid on that amount, or in the absence of such a bill of sale, unless the official requires evidence of payment of the sales or use tax on the fair market value of the vehicle as the fair market value is determined by the official by reference to the most recent issue of an authoritative automotive pricing manual, such as the NADA Official Used Car Guide, Southeastern Edition.



§ First - of 2 versions of this section

67-6-407. Dealers of aviation fuel -- Reports. [Effective until July 1, 2017. See the version effective on July 1, 2017.]

(a) The commissioner shall require each dealer of aviation fuel to file an additional report stating the total amount in gallons of aviation fuel sold and the dollar amount collected from such sales. The report required by this section shall be filed on a monthly or quarterly basis, as determined by the commissioner in the commissioner's discretion. Such report shall be filed no later than thirty (30) days after the last day of the sales period covered by the report. The report shall be supplemental to any other report required by the department and shall be on a form prescribed by the department.

(b) In addition to any other penalty provided by law, the commissioner is authorized to assess any taxpayer required to file the report described in subsection (a) a civil penalty of five hundred dollars ($500) for failure to file such report. Such penalty shall be subject to waiver under § 67-1-803.



§ Second - of 2 versions of this section

67-6-407. Dealers of aviation fuel -- Reports. [Effective on July 1, 2017. See the version effective until July 1, 2017.]

(a) The commissioner has the authority to require any person who pays the tax imposed by this chapter or by chapter 4, part 23 or 24 of this title, if the tax is to be allocated to the transportation equity trust fund pursuant to § 67-6-103, to file a quarterly report not later than thirty (30) days after the last day of the preceding calendar quarter. The report shall be executed under penalty of perjury, stating the total amount in gallons of fuel subject to the tax, the dollar amount of tax paid on the sales or uses, and any other information as may be required by the commissioner on forms prescribed by the department. The report required in this subsection (a) shall be supplemental to any other required by the commissioner or the department. A failure to file the report shall result in a civil penalty to be determined by the commissioner pursuant to the authority contained in § 67-6-402.

(b) The commissioner may furnish the reports authorized by this section, or the tax information contained in the reports, to the department of transportation solely for the purpose of administering the transportation equity trust fund. Any information released to the department of transportation pursuant to this subsection (b) shall be subject to chapter 1, part 17 of this title, including the criminal penalties contained in chapter 1, part 17 of this title.

§ First - of 2 versions of this section

67-6-408. Transportation equity trust fund -- Commissioners' annual report. [Effective until July 1, 2017. See the version effective on July 1, 2017.]

On or before December 31 each year, the commissioners of revenue and transportation shall jointly publish and provide to the governor and to each member of the general assembly a report that summarizes the amount and source of all moneys received and deposited during the preceding fiscal year in the transportation equity fund, created pursuant to § 67-6-103(b). The report shall also include the following information:

(1) The total amount of moneys received under this chapter from the sale, use, consumption, distribution, or storage for use or consumption of fuels used for aviation;

(2) The total amount of moneys received under this chapter from the sale, use, consumption, distribution, or storage for use or consumption of fuels used for railways;

(3) The total amount of moneys received under this chapter from the sale, use, consumption, distribution, or storage for use or consumption of fuels used for water carriers;

(4) The portion of the transportation equity trust fund used by the department of transportation for railway-related programs and activities, including a brief description of each such program and activity receiving such funding;

(5) The portion of the transportation equity trust fund used by the department of transportation for aeronautics-related programs and activities, including a brief description of each such program and activity receiving such funding; and

(6) The portion of the transportation equity trust fund used by the department of transportation for waterways-related programs and activities, including a brief description of each such program and activity receiving such funding.

§ Second - of 2 versions of this section

67-6-408. Transportation equity trust fund -- Commissioners' annual report. [Effective on July 1, 2017. See the version effective until July 1, 2017.]

On or before December 31 each year, the commissioners of revenue and transportation shall jointly publish and provide to the governor and to each member of the general assembly a report that summarizes the amount and source of all moneys received and deposited during the preceding fiscal year in the transportation equity trust fund, created pursuant to § 67-6-103(b). The report shall also include the following information:

(1) The total amount of moneys received under this chapter and § 67-4-2701 from the sale, use, consumption, distribution, or storage for use or consumption of fuels used for aviation;

(2) The total amount of moneys received under this chapter from the sale, use, consumption, distribution, or storage for use or consumption of fuels used for railways;

(3) The total amount of moneys received under this chapter from the sale, use, consumption, distribution, or storage for use or consumption of fuels used for water carriers;

(4) The portion of the transportation equity trust fund used by the department of transportation for railway-related programs and activities, including a brief description of each such program and activity receiving such funding;

(5) The portion of the transportation equity trust fund used by the department of transportation for aeronautics-related programs and activities, including a brief description of each such program and activity receiving such funding; and

(6) The portion of the transportation equity trust fund used by the department of transportation for waterways-related programs and activities, including a brief description of each such program and activity receiving such funding.



§ 67-6-409 - Procedures for claiming exemption -- Liability.

(a) When a purchaser claims an exemption:

(1) The seller or certified service provider shall obtain identifying information of the purchaser and the reason for claiming a tax exemption at the time of the purchase in accordance with the rules and regulations promulgated by the commissioner. The identifying information shall include: name, address, type of business, reason for exemption and a tax identification number issued by this state or other governmental authority as required by the commissioner;

(2) The seller or certified service provider shall obtain either a copy of the purchaser's authorization for exemption issued by the commissioner or obtain, either in paper or electronic medium, a fully completed Streamlined Sales Tax certificate of exemption as approved by the governing board of the Streamlined Sales and Use Tax Agreement. The seller or certified service provider is not required to obtain a purchaser's signature for an electronic form of a certificate of exemption; however, the seller or certified service provider shall obtain from the purchaser all other information for proof of a claimed exemption regardless of the medium in which the transaction occurred;

(3) The commissioner may utilize a system in which purchasers qualifying to make tax exempt purchases are issued an identification number that must be presented to the seller at the time of the sale; and

(4) The seller and certified service provider shall maintain proper records of exempt transactions and provide them to the commissioner when requested.

(b) (1) Sellers and certified service providers that follow the requirements of this section are not liable for the tax imposed by this chapter otherwise applicable, if it is determined that the purchaser improperly claimed an exemption, in which case the purchaser shall be liable for the tax. In the event a seller has a recurring business relationship with a purchaser, the seller and certified service provider are relieved from the tax imposed by this chapter, if the seller has obtained a blanket exemption certificate from the purchaser. A seller and a certified service provider shall not be required to update or renew blanket exemption certificates when there is a recurring business relationship.

(2) The seller or certified service provider shall remain liable for the tax if the purchaser claims an entity-based exemption and the subject of the transaction sought to be covered by the exemption certificate is actually received by the purchaser at a location operated by the seller in this state, and the standard exemption certificate clearly and affirmatively indicates the claimed exemption is not available in this state.

(3) For purposes of subdivision (b)(1), a "recurring business relationship" means at least one (1) sale transaction within a period of twelve (12) consecutive months.

(c) Sellers or certified service providers that do not follow the requirements of this section shall be liable for the tax.

(d) Sellers that fraudulently fail to collect tax or that solicit a purchaser to participate in the unlawful claim of an exemption shall be liable for the tax.



§ 67-6-410 - Information report of sales of beer, tobacco products, or other types of tangible personal property.

(a) (1) The commissioner is authorized to require persons making sales to retailers of beer, as defined in § 57-5-101, tobacco products, as defined in § 67-4-1001, or other categories or types of tangible personal property, as may be designated from time to time by the commissioner, to file an information report of such sales with the department; provided, however, that such designation shall be effective no sooner than ninety (90) days after publication of notice on the department's web site specifying such other categories or types of tangible personal property that must be included in the information report.

(2) The commissioner is authorized to require each tobacco product manufacturer, as defined in § 47-31-102, whose cigarettes are sold in this state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, to file an information report related to tobacco buydown payments, as defined in § 67-6-357, received by retailers from the tobacco product manufacturer.

(b) The information report shall contain such information as deemed reasonably necessary by the commissioner of revenue to ascertain the correctness of any tax return or to determine the liability of any person taxable under this part, and may include, but is not limited to, the following information:

(1) The seller's name and license number;

(2) The retailer's name, beer permit number if applicable, and sales and use tax account number;

(3) The retailer's situs code and address, including street address, county, municipality, state, and zip code;

(4) The general type of product sold;

(5) The dates each type of product was sold;

(6) The quantity of each type of product sold;

(7) The monthly sales total, in dollars, of each type of product sold; and

(8) If applicable, the name of the tobacco product manufacturer providing the tobacco buydown payment, the purchase date to which the tobacco buydown payment corresponds, and the amount of the tobacco buydown payment.

(c) The information report shall be filed electronically in a format specified by the commissioner. In extenuating circumstances, upon written request, the commissioner is authorized to waive such electronic filing requirement.

(d) Notwithstanding subsection (b) or (c) to the contrary, no seller shall be required to change its record-keeping system for purposes of this section. If the seller's records do not include all of the information requested by the commissioner, or include the information in a different format than requested by the commissioner, the requirements of this section shall be satisfied if the seller includes in the report all of the requested information that the seller does have, in the format in which the seller ordinarily maintains such information.

(e) The information report shall be filed on a monthly or less frequent basis as determined by the commissioner, but in no event shall the report be due sooner than the twentieth (20th) day of the month following the reporting period. Any seller who fails to provide the information report by the due date or who negligently or knowingly includes inaccurate information on the information report is subject to a penalty, not to exceed one thousand dollars ($1,000), for each inaccurate report, or for every month the report, or part thereof, is not provided, up to a maximum amount of ten thousand dollars ($10,000). The commissioner is authorized to waive the penalty, in whole or in part, for good and reasonable cause under § 67-1-803.

(f) Any person selling beer, as defined in § 57-5-101, who files the report required by this section, which report contains at least the information required by § 57-6-105(b), shall not be required to file with the department the report otherwise required by § 57-6-105(b); provided, however, that nothing in this subsection (f) shall relieve the seller from filing any report, or copy thereof, with any county or municipality.



§ 67-6-411 - Duplicate information returns to be filed by payment settlement entities, third party settlement organizations, electronic payment facilitators or other third parties acting for payment settlement entities.

(a) The commissioner is authorized to require that every payment settlement entity, third party settlement organization, electronic payment facilitator, or other third party acting on behalf of a payment settlement entity, all as defined in § 6050W of the Internal Revenue Code (26 U.S.C. § 6050) and referred to herein as a "reporting entity," required to file information returns pursuant to that section shall, within thirty (30) days of the filing due date, file with the department in such form and manner as prescribed by the commissioner either a duplicate of all such information returns or a duplicate of such information returns related to taxpayers or participating payees, as defined in Section 6050W of the Internal Revenue Code, with a Tennessee address. The commissioner may require that such duplicate information returns be filed electronically.

(b) Any information received by the department on a duplicate information return filed pursuant to this section concerning a person who is not subject to tax in Tennessee may not be used by the department.

(c) Any reporting entity failing to file a duplicate information return required pursuant to this section within the time prescribed shall be subject to a penalty of one thousand dollars ($1,000) for each failure, if the failure is for not more than one (1) month, with an additional one thousand dollars ($1,000) for each month or fraction of a month during which each failure continues. The total amount of penalty imposed on a reporting entity may not exceed ten thousand dollars ($10,000) annually. The commissioner is authorized to waive the penalty imposed by this section, in whole or in part, for good and reasonable cause under § 67-1-803.






Part 5 - Collection and Enforcement Generally

§ 67-6-501 - Tax collected from dealer -- Property management company tax on vacation lodging -- Mobile telecommunications service tax.

(a) Every dealer making sales, whether within or outside the state, of tangible personal property, for distribution, storage, use, or other consumption in this state, or furnishing any of the things or services taxable under this chapter, is liable for the tax imposed by this chapter.

(b) The tax shall be collected from the dealer as defined in § 67-6-102 and paid at the time and in the manner as provided for in this part.

(c) The tax imposed in this part shall be at the rate provided by law of the retail sales price, as of the moment of sale, or of the purchase price, as of the moment of purchase, as the case may be, shall be collectible from all persons, as defined in § 67-6-102, engaged as dealers, as defined in § 67-6-102, in the sale at retail, the use, the consumption, the distribution, and the storage for use or consumption in this state, of tangible personal property, or in the furnishing of any of the things or services taxable under this chapter.

(d) When an individual property owner utilizes a property management company to manage a vacation lodging owned by the individual property owner, the tax levied by this chapter on the sales price of such rental shall be imposed on, and shall be remitted by, the property management company to the commissioner. This provision shall not be construed to prohibit the property management company from collecting the tax from the consumer as provided for in § 67-6-502. For the purposes of this subsection (d), the terms "individual property owner," "property management company," and "vacation lodging" shall have the same meanings as in § 67-4-702.

(e) A home service provider's liability for sales taxes due on mobile telecommunications services shall be determined in accordance with the Mobile Telecommunications Sourcing Act, compiled in 4 U.S.C. §§ 116-126. The home service provider's responsibility for determining the place of primary use of the mobile telecommunications services shall be controlled by federal law.



§ 67-6-502 - Tax paid by consumer.

The tax imposed by this chapter shall be collected by the retailer from the consumer insofar as it can be done.



§ 67-6-503 - Retailer to display price and tax separately.

The commissioner may by regulation provide that the amount collected by the retailer from the consumer in reimbursement of the tax be displayed separately from the list price, the price advertised in the premises, the marked price, or other price on the sale check or other proof of sale.



§ First - of 2 versions of this section

67-6-504. Returns and payment. [Effective until July 1, 2017. See the version effective on July 1, 2017.]

(a) The taxes levied under this chapter shall be due and payable monthly, on the first day of each month, and for the purpose of ascertaining the amount of tax payable under this chapter, it shall be the duty of all dealers on or before the twentieth day of each month to transmit to the commissioner, upon forms prescribed, prepared and furnished by the commissioner, returns, showing the gross sales, or purchases, as the case may be, arising from all sales or purchases taxable under this chapter during the preceding calendar month.

(b) At the time of transmitting the return required in this chapter to the commissioner, the dealer shall remit to the commissioner therewith the amount of tax due under the applicable provisions of this chapter, and failure to so remit such tax shall cause the tax to become delinquent.

(c) Gross proceeds from rentals or leases of tangible personal property shall be reported and the tax shall be paid with respect thereto in accordance with such rules and regulations as the commissioner may prescribe.

(d) Gross proceeds from the furnishing of things or services taxable under this chapter shall be reported and the tax shall be paid with respect thereto in the same manner as gross proceeds from the sale, rental or lease of tangible personal property and in accordance with such rules and regulations as the commissioner may prescribe.

(e) Any dealer who is liable for the tax imposed by this chapter may round off all figures used on the sales and use tax return to the nearest dollar amount.

(f) Notwithstanding any law to the contrary, when a taxpayer is required to remit payments electronically as set forth in § 67-1-703(b), then all returns required by this chapter that are associated with such payments shall be filed electronically using a method approved by the commissioner. When any taxpayer is required to file returns and remit payments electronically for any one (1) outlet, location or other place of business, the commissioner may require the taxpayer to file returns and remit payments electronically for each place of business of the taxpayer. The requirement to file electronically shall continue thereafter until such time as the commissioner advises the taxpayer to file by another method. In extenuating circumstances, the commissioner is authorized to waive the electronic payment and filing requirements under this subsection (f) and under § 67-1-703(b) and permit the taxpayer to file the return in paper form. The commissioner is authorized to require that any such paper filing be accompanied by a manual handling fee, not to exceed twenty-five dollars ($25.00), that is reasonably calculated by the department to account for the additional cost of preparing, printing, receiving, reviewing and processing any paper filing so permitted.

(g) In addition to any other penalty provided by law, the commissioner is authorized to assess any taxpayer required to file returns by electronic means under subsection (f) a penalty, not to exceed five hundred dollars ($500), for each instance of filing a return by any other means. Such penalty shall be subject to waiver under § 67-1-803.

(h) In computing the tax due or to be collected as the result of any transaction, the tax rate shall be the sum of the applicable state and local rate, if any, and the tax computation shall be carried to the third decimal place. Whenever the third decimal place is greater than four, the tax shall be rounded to the next whole cent.

(i) A seller may elect to compute the tax due on a transaction on either an item or an invoice basis, and may apply the rounding rule provided for in subsection (h) to the aggregated state and local taxes. A seller shall not be required to collect the tax on a bracket system.

(j) (1) Any dealer making sales subject to the tax imposed by this chapter may choose to collect and remit taxes as a Model 1 or Model 2 seller, subject to this subsection (j). For purposes of this subsection (j), tax includes any associated interest and penalty.

(2) (A) A dealer choosing Model 1 shall contract with a certified service provider and shall permit the certified service provider to determine the tax due, collect the tax, file returns, and remit the tax to the appropriate state on all of its sales, leases, or rentals of tangible personal property or services that are subject to the tax levied by this chapter. A Model 1 seller's liability to this state for the tax levied by this chapter is limited to the tax due on its own purchases, the tax due on any of its sales, leases, or rentals made outside the system provided by the certified service provider, and the tax due in the event of fraud by the Model 1 seller. The certified service provider shall not have any additional liability for state or local option taxes imposed by this chapter, if:

(i) The Model 1 seller charged and collected an incorrect amount of sales or use tax in reliance on erroneous data made available for review but not discovered during the certification of the certified service provider's automated system; provided, that the error is corrected within ten (10) days of the date of notification by the commissioner to correct the automated system. The commissioner may allot additional time upon a showing by the certified service provider of the need for additional time to correct the automated system; or

(ii) An item or transaction is incorrectly classified as to its taxability within the certified service provider's automated system that was certified by this state; provided, that the taxability error is corrected within ten (10) days of the date of the notification by the commissioner to correct the automated system.

(B) Beginning on the first day after the allotted period of time to correct the certified service provider's automated system, the certified service provider shall be liable for the tax, penalty and interest resulting from the failure to correct the certified service provider's automated system. This subdivision (j)(2) does not apply to errors in charging and collecting or remitting sales or use tax that are the result of classifying the item or transaction within a defined term or other classification within the certified service provider's automated system.

(3) A dealer choosing Model 2 shall use a certified automated system to determine the tax due on all of its sales, leases, or rentals of tangible personal property or services that are subject to the tax levied by this chapter. Model 2 sellers shall not have any additional liability for state or local option taxes imposed by this chapter, if the Model 2 seller charged and collected or remitted an incorrect amount of sales or use tax in reliance on the certification of the certified automated system; provided, that the error is corrected within ten (10) days of the date of notification by the commissioner to correct or notification by the provider of the certified automated system of the availability of updates to correct the certified automated system. Beginning on the eleventh day, the Model 2 seller shall be liable for the tax, penalty, and interest resulting from the failure to correct or update the certified automated system for errors resulting from reliance on the certification.

(k) A certified service provider has, and is subject to, all of the rights, liabilities, duties and responsibilities imposed by this chapter as if it were the Model 1 seller for whom the certified service provider has agreed to perform all sales and use tax functions, except the Model 1 seller's obligation to remit tax on its own purchases.

(l) The commissioner may enter into contracts with certified service providers for the collection and reporting of the tax imposed under this chapter. The commissioner may enter into the contracts in conjunction with other states.



§ Second - of 2 versions of this section

67-6-504. Returns and payment. [Effective on July 1, 2017. See the version effective until July 1, 2017.]

(a) The taxes levied under this chapter shall be due and payable monthly, on the first day of each month, and for the purpose of ascertaining the amount of tax payable under this chapter, it shall be the duty of all dealers on or before the twentieth day of each month to transmit to the commissioner, upon forms prescribed, prepared and furnished by the commissioner, returns, showing the gross sales, or purchases, as the case may be, arising from all sales or purchases taxable under this chapter during the preceding calendar month; provided, that each dealer shall be required to file only one (1) return per month for all of its locations within the state.

(b) At the time of transmitting the return required in this chapter to the commissioner, the dealer shall remit to the commissioner therewith the amount of tax due under the applicable provisions of this chapter, and failure to so remit such tax shall cause the tax to become delinquent.

(c) Gross proceeds from rentals or leases of tangible personal property shall be reported and the tax shall be paid with respect thereto in accordance with such rules and regulations as the commissioner may prescribe.

(d) Gross proceeds from the furnishing of things or services taxable under this chapter shall be reported and the tax shall be paid with respect thereto in the same manner as gross proceeds from the sale, rental or lease of tangible personal property and in accordance with such rules and regulations as the commissioner may prescribe.

(e) [Deleted by 2007 amendment, effective July 1, 2015.]

(f) Notwithstanding any law to the contrary, when a taxpayer is required to remit payments electronically as set forth in § 67-1-703(b), then all returns required by this chapter that are associated with such payments shall be filed electronically using a method approved by the commissioner. When any taxpayer is required to file returns and remit payments electronically for any one (1) outlet, location or other place of business, the commissioner may require the taxpayer to file returns and remit payments electronically for each place of business of the taxpayer. The requirement to file electronically shall continue thereafter until such time as the commissioner advises the taxpayer to file by another method. In extenuating circumstances, the commissioner is authorized to waive the electronic payment and filing requirements under this subsection (f) and under § 67-1-703(b) and permit the taxpayer to file the return in paper form. The commissioner is authorized to require that any such paper filing be accompanied by a manual handling fee, not to exceed twenty-five dollars ($25.00), that is reasonably calculated by the department to account for the additional cost of preparing, printing, receiving, reviewing and processing any paper filing so permitted.

(g) In addition to any other penalty provided by law, the commissioner is authorized to assess any taxpayer required to file returns by electronic means under subsection (f) a penalty, not to exceed five hundred dollars ($500), for each instance of filing a return by any other means. Such penalty shall be subject to waiver under § 67-1-803.

(h) In computing the tax due or to be collected as the result of any transaction, the tax rate shall be the sum of the applicable state and local rate, if any, and the tax computation shall be carried to the third decimal place. Whenever the third decimal place is greater than four, the tax shall be rounded to the next whole cent.

(i) A seller may elect to compute the tax due on a transaction on either an item or an invoice basis, and may apply the rounding rule provided for in subsection (h) to the aggregated state and local taxes. A seller shall not be required to collect the tax on a bracket system.

(j) (1) Any dealer making sales subject to the tax imposed by this chapter may choose to collect and remit taxes as a Model 1 or Model 2 seller, subject to this subsection (j). For purposes of this subsection (j), tax includes any associated interest and penalty.

(2) (A) A dealer choosing Model 1 shall contract with a certified service provider and shall permit the certified service provider to determine the tax due, collect the tax, file returns, and remit the tax to the appropriate state on all of its sales, leases, or rentals of tangible personal property or services that are subject to the tax levied by this chapter. A Model 1 seller's liability to this state for the tax levied by this chapter is limited to the tax due on its own purchases, the tax due on any of its sales, leases, or rentals made outside the system provided by the certified service provider, and the tax due in the event of fraud by the Model 1 seller. The certified service provider shall not have any additional liability for state or local option taxes imposed by this chapter, if:

(i) The Model 1 seller charged and collected an incorrect amount of sales or use tax in reliance on erroneous data made available for review but not discovered during the certification of the certified service provider's automated system; provided, that the error is corrected within ten (10) days of the date of notification by the commissioner to correct the automated system. The commissioner may allot additional time upon a showing by the certified service provider of the need for additional time to correct the automated system; or

(ii) An item or transaction is incorrectly classified as to its taxability within the certified service provider's automated system that was certified by this state; provided, that the taxability error is corrected within ten (10) days of the date of the notification by the commissioner to correct the automated system.

(B) Beginning on the first day after the allotted period of time to correct the certified service provider's automated system, the certified service provider shall be liable for the tax, penalty and interest resulting from the failure to correct the certified service provider's automated system. This subdivision (j)(2) does not apply to errors in charging and collecting or remitting sales or use tax that are the result of classifying the item or transaction within a defined term or other classification within the certified service provider's automated system.

(3) A dealer choosing Model 2 shall use a certified automated system to determine the tax due on all of its sales, leases, or rentals of tangible personal property or services that are subject to the tax levied by this chapter. Model 2 sellers shall not have any additional liability for state or local option taxes imposed by this chapter, if the Model 2 seller charged and collected or remitted an incorrect amount of sales or use tax in reliance on the certification of the certified automated system; provided, that the error is corrected within ten (10) days of the date of notification by the commissioner to correct or notification by the provider of the certified automated system of the availability of updates to correct the certified automated system. Beginning on the eleventh day, the Model 2 seller shall be liable for the tax, penalty, and interest resulting from the failure to correct or update the certified automated system for errors resulting from reliance on the certification.

(k) A certified service provider has, and is subject to, all of the rights, liabilities, duties and responsibilities imposed by this chapter as if it were the Model 1 seller for whom the certified service provider has agreed to perform all sales and use tax functions, except the Model 1 seller's obligation to remit tax on its own purchases.

(l) The commissioner may enter into contracts with certified service providers for the collection and reporting of the tax imposed under this chapter. The commissioner may enter into the contracts in conjunction with other states.



§ 67-6-505 - Alternative filing and payments.

(a) The commissioner is specifically authorized to establish by rule periodic filing and payment dates, other than monthly, in those instances where the commissioner deems it to be in the best interests of the state to do so.

(b) In cases where the commissioner determines, based on the best information available, that a taxpayer either has or may have an average monthly liability of five hundred dollars ($500) or more, the commissioner shall require advance estimated payments of tax in such amounts as the commissioner deems necessary to protect the state's interest, as a condition precedent to the payment and filing of tax returns on any basis other than monthly.



§ 67-6-506 - Extensions.

The commissioner, under emergency or other extraordinary conditions, may extend for not to exceed thirty (30) days the time for making any returns required under this chapter. There shall, however, be added to the amount of tax due, interest, as provided by § 67-1-801, from the regular statutory delinquency date until the date paid. No penalty will be assessed when the return is made and the full amount of taxes paid on or before the extended delinquency date. Any return and payment made subsequent to the extended delinquency date shall, however, be subject to penalty and any other late charges without regard to the period allowed by the extension.



§ 67-6-508 - Credits to purchaser.

The most recent bona fide purchaser for value of a motor vehicle that is seized by an authorized law enforcement official under title 55, chapter 5, or any other similar law respecting stolen motor vehicles, shall, if such vehicle is not ultimately returned to the purchaser, be entitled to a full refund of any Tennessee use tax, if the purchaser paid such tax to the appropriate governmental official pursuant to § 55-3-105. Any claim for refund under this section shall be filed with the commissioner, together with satisfactory proof that the use tax has been properly paid to the commissioner, in the manner provided in § 67-1-707.



§ 67-6-510 - Computation on trade-ins.

(a) Where used articles are taken in trade, or in a series of trades, as a credit or part payment on the sale of new or used articles, the tax levied by this chapter shall be paid on the net difference, that is, the price of the new or used article sold, less the credit for the used article taken in trade.

(b) (1) A motor vehicle dealer having previously titled and registered a motor vehicle in the dealership name for business use, and having paid the appropriate sales or use tax on such vehicle, shall be allowed a trade-in credit equal to the trade-in value of such vehicle against the purchase price of a new or used vehicle purchased or extracted from such dealer's inventory to be titled and registered as a replacement vehicle for business use, and the sales or use tax shall be paid on the net difference.

(2) The trade-in value authorized by this subsection (b) shall be equal to the trade-in amount for the specific make and model as established by the NADA Official Used Car Guide, Southeastern Edition.

(3) It is the legislative intent that a dealer may purchase a vehicle from the dealer's dealership's inventory and receive the same trade-in credit as if the dealer purchased the vehicle from the inventory of another dealer.



§ 67-6-511 - Inclusion of lessee's sales in dealer's return.

When any person to whom a certificate of registration has been issued under this chapter leases certain departments in such person's place of business to other persons for the purpose of making sales at retail of tangible personal property or taxable services to consumers, and keeps the records and makes and accounts for the collection of the leased department's sales, the person may include the sales made by such leased departments in the person's own tax return and remit the tax due thereon. In such instances, a lessor shall be deemed to be an agent of the lessee and the lessee shall not be relieved of any liabilities under this chapter if the lessor defaults therein.



§ 67-6-512 - Form of payment.

(a) All taxes, interest, and penalties imposed under this chapter shall be paid to the commissioner at Nashville in the form of remittance required by the commissioner.

(b) The use of tokens is forbidden and prohibited.



§ 67-6-513 - Settlement on quitting business.

(a) If any dealer liable for any tax, interest or penalty levied hereunder shall sell out such dealer's business or stock of goods, or shall quit the business, the dealer shall make a final return and payment within fifteen (15) days after the date of selling or quitting the business.

(b) (1) The dealer's successor, successors, or assigns, if any, shall withhold sufficient amounts of the purchase money to cover the amount of such taxes, interest and penalties due and unpaid until the former owner shall produce a receipt from the commissioner showing that they have been paid, or a certificate stating that no taxes, interest, or penalties are due. If the purchaser of a business or stock of goods fails to withhold the purchase money as above provided, such purchaser shall be personally liable for the payment of the taxes, interest and penalties accruing and unpaid on account of the operation of the business by any former owner, owners or assigns.

(2) The amount of the purchaser's liability for payment of such taxes, interest and penalties shall not exceed the amount of the purchase money paid by the purchaser to the seller in good faith and for full and adequate consideration in money or money's worth. "Purchase money," as used in this subsection (b), includes cash paid, purchase money notes given by purchaser to seller, the cancellation of the seller's indebtedness to the purchaser, the fair market value of property or other consideration given by purchaser to seller; and does not include indebtedness of the seller either taken or assumed by the purchaser when a tax lien has not been filed.

(3) Such purchaser shall have no liability for such taxes, interest or penalties, if the department releases the former owner, owners or assigns from the original liability for such taxes, interest or penalty through payment of the amount due, and settlement with the department.

(c) A purchaser who, in good faith and without knowledge of any false statement therein, receives from the seller at the time of the purchase an affidavit stating under oath or the penalties of perjury the amount of such taxes, interest and penalty due and unpaid by the seller to the department through the date of the purchase, or a statement that there are no due and unpaid taxes, interest and penalty, who in good faith withholds and sets aside from the purchase money to be paid to the seller an amount sufficient to pay the amount of such taxes, interest and penalty shown to be due and unpaid in the seller's affidavit, and who tenders a copy of the seller's affidavit by registered or certified mail or by personal service to the tax enforcement division of the department, shall be entitled to a release from the commissioner from any liability, in excess of that shown on the affidavit, for the payment of the taxes, interest, and penalty accrued and unpaid on account of the operation of the business by any former owner or assigns, unless the commissioner notifies the purchaser of the correct tax liability at the return address provided by the purchaser within fifteen (15) days of receipt of the affidavit.



§ 67-6-514 - Excess revenue paid over to commissioner.

When the tax collected for any period is in excess of that provided by law, the total tax collected shall be paid over to the commissioner, less any compensation allowed to the dealer. This provision shall be construed with other provisions of this chapter and given effect so as to result in the payment to the commissioner of the total tax collected if in excess of that provided by law.



§ 67-6-515 - Requirements for determining whether certain affiliates have physical presence in this state sufficient to establish nexus for sales and use tax purposes. [See subsection (c) for repeal of section under various conditions.]

(a) (1) Notwithstanding any other law to the contrary except as otherwise provided in this section, the activities of a person's affiliates in Tennessee, including, but not limited to, the sale of tangible personal property for resale to a person for delivery to the person's customers in Tennessee and outside the state, fulfillment services and any other non-retail activities, shall not be considered in determining whether the person has a physical presence in Tennessee sufficient to establish nexus with Tennessee for sales and use tax purposes.

(2) Subdivision (a)(1) shall not apply to an affiliate that performs, within Tennessee, the following retail activities on behalf of a person:

(A) The operation of a retail store or kiosk at which customers make purchases, return or exchange items or place orders of tangible personal property; or

(B) The use, whether by direct employment or on a contract basis, of personnel to solicit sales of tangible personal property.

(b) This section shall only apply to a person that has an affiliate that:

(1) Places one (1) or more distribution facilities in service, directly or through a third party, after January 1, 2011, and before January 1, 2014;

(2) Makes, or causes to be made, through a third party, a capital investment of at least three hundred fifty million dollars ($350,000,000) after January 1, 2011, and before January 1, 2014;

(3) Creates at least three thousand five hundred (3,500) qualified jobs after January 1, 2011, and before January 1, 2014. For purposes of this subdivision (b)(3), "qualified job" has the same meaning as provided in § 67-4-2109(a); and

(4) After meeting the requirements of subdivision (b)(3), maintains at least three thousand five hundred (3,500) qualified jobs until January 1, 2016.

(c) This section shall no longer apply and is repealed on the earlier of:

(1) January 1, 2014;

(2) When the person's affiliate or the third party fails to meet the requirements provided in subsection (b); or

(3) The effective date of a law enacted by the United States Congress that authorizes this state to require that its sales tax be collected and remitted even if the taxpayer does not have substantial nexus with that state.

(d) This section shall only apply if the person enters a written agreement pursuant to which the person and its retail affiliates will collect Tennessee sales and use tax beginning immediately after the earliest of the events described in subsection (c).

(e) For purposes of this section:

(1) "Affiliate" means a person that directly or indirectly, through one (1) or more intermediaries, controls, is controlled by, or is under common control with another person. A person controls another person if that person holds more than a fifty percent (50%) direct or indirect ownership interest in the other person;

(2) "Distribution facility" means an establishment where shipments of tangible personal property are stored and processed for delivery to customers and no retail sales of the property are made; and

(3) "Fulfillment services" means all activities related to the storage and preparation of tangible personal property for shipment to customers, including, but not limited to, gift wrapping, packaging, processing, repair and assembly.

(f) (1) (A) A person that does not establish nexus with Tennessee for sales and use tax purposes pursuant to subsection (a)(1) and that makes sales through the person's Internet web site to Tennessee purchasers shall notify such purchasers in a confirmation email that the purchaser may owe Tennessee use tax on the total sales price of the transaction and include in the email an Internet link, directly or through the person's web site, to the department of revenue's web site that allows the purchaser to pay the use tax. The notice must include language that is substantially similar to the following:

PLEASE BE AWARE THAT THIS ORDER IS SUBJECT TO USE TAX UNLESS AN EXEMPTION EXISTS UNDER STATE LAW. A SALE IS NOT EXEMPT UNDER STATE LAW BECAUSE IT IS MADE THROUGH THE INTERNET.

(B) Any person that becomes subject to the requirements set forth in this subsection (f) shall have sixty (60) days to comply with these requirements.

(2) The department of revenue shall cooperate with any person to whom subdivision (f)(1) applies and provide the person with the information and assistance necessary to comply with this subsection (f) and the means to link to the applicable portion of the department of revenue's web site.

(3) (A) (i) A person, to whom subdivision (f)(1) applies, also shall provide to each purchaser to whom tangible goods were delivered in this state a statement of the total sales made to the purchaser during the preceding calendar year. The person shall provide the notice for calendar year 2011 within sixty (60) days after March 23, 2012, and by February 1 of each subsequent year.

(ii) "Total sales" means the total purchase price of all sales of tangible personal property delivered in this state including any shipping or delivery charges.

(B) The statement must contain language substantially similar to the following:

YOU MAY OWE USE TAX ON PURCHASES MADE FROM US DURING THE PREVIOUS TAX YEAR. THE AMOUNT OF TAX YOU OWE IS BASED ON THE TOTAL SALES PRICE OF [INSERT TOTAL SALES PRICE] UNLESS AN EXEMPTION EXISTS UNDER STATE LAW OR YOU HAVE ALREADY PAID THE TAX. A SALE IS NOT EXEMPT UNDER STATE LAW BECAUSE IT IS MADE THROUGH THE INTERNET.

(C) The statement must not contain any other information that would indicate, imply, or identify the class, type, description, or name of the products purchased. Any information that would indicate, imply, or identify the class, type, description, or name of the products purchased is considered strictly confidential. The statement may be provided by first class mail or by email.

(g) A sale for resale of tangible personal property by a person and its affiliates to whom this section applies, when such property is delivered to a person or the person's customer in the state, shall not be subject to any tax that otherwise would be imposed on either transaction under this chapter and shall not be subject to Tenn. Comp. R. & Regs. 1320-5-1-.96.



§ 67-6-516 - Delinquencies and other violations -- Penalties -- Grace period.

When an examination of a dealer's books and records indicates that the dealer is deficient in paying the proper tax due for a month, but has paid more tax than is actually due for another month, or is deficient in paying the proper tax on one (1) or more transactions within a month, but has paid more tax than is actually due on other transactions during the same month, or has erroneously paid tax to another dealer, the overpayment or erroneous payment shall be applied to the deficiency before computing any interest and penalty due as a result of such examination, the earliest overpayments offsetting the earliest underpayments for this purpose, and the penalty, if any, being computed on the amounts of underpayments not offset by overpayments.



§ 67-6-518 - Collection of tax from dealer's debtors.

In the event any dealer is delinquent in the payment of the tax provided in this chapter, the commissioner may give notice of the amount of such delinquency by registered mail to all persons having in their possession or under their control any credits or other personal property belonging to such dealer, or owing any debts to such dealer at the time of receipt by them of such notice, and thereafter any person so notified shall neither transfer nor make any other disposition of such credits, other personal property, or debts, until the commissioner shall have consented to a transfer or disposition, or until thirty (30) days shall have elapsed from and after the receipt of such notice. All persons so notified must, within five (5) days after receipt of such notice, advise the commissioner of any and all such credits, other personal property, or debts, in their possession, under their control, or owing by them, as the case may be.



§ 67-6-519 - Legislative intent to impose taxes levied by chapter to fullest extent constitutionally permitted.

It is the legislative intent to impose the taxes levied by this chapter to the fullest extent allowed under the constitutions of the United States and the state of Tennessee.



§ 67-6-520 - Presumption that dealer has agent operating in state and has substantial nexus with state -- Criteria -- Rebuttal of presumption.

(a) A dealer is presumed to have a representative, agent, salesperson, canvasser, or solicitor operating in this state for the purpose of making sales and is presumed to have a substantial nexus with this state if:

(1) The dealer enters into an agreement or contract with one (1) or more persons located in this state under which the person, for a commission or other consideration, directly or indirectly refers potential customers to the dealer, whether by a link on an Internet web site or any other means; and

(2) The dealer's cumulative gross receipts from retail sales made by the dealer to customers in this state who are referred to the dealer by all residents with this type of an agreement with the dealer exceed ten thousand dollars ($10,000) during the preceding twelve (12) months.

(b) The presumption in subsection (a) may be rebutted only by clear and convincing evidence that the person with whom the dealer has an agreement or contract did not conduct any activities in this state that would substantially contribute to the dealer's ability to establish and maintain a market in this state during the preceding twelve (12) months.



§ 67-6-522 - Delinquent dealers.

(a) Every dealer licensed to do business in the state of Tennessee who becomes delinquent for more than ninety (90) days in the payment of any sales or use taxes due the state shall, upon notice from the commissioner, post with the commissioner cash or an indemnity bond with good and solvent surety, approved by the commissioner, in an amount equal to three (3) times the average monthly sales tax liability or use tax liability of the dealer, conditioned upon the proper payment of retail sales taxes or use taxes for which such dealer may become liable.

(b) In the event that any dealer who may become subject to this section fails to post the cash or surety bond, the dealer shall be subject to revocation of any one (1) or more of the certificates of registration held by the dealer as provided by part 6 of this chapter.

(c) The bond provided for in this section shall run for such time as may be determined by the commissioner.



§ 67-6-523 - Records.

(a) It is the duty of every dealer required to make a report and pay any tax under this chapter to keep and preserve suitable records of the sales or purchases, as the case may be, taxable under this chapter, and such other books of account as may be necessary to determine the amount of tax due hereunder, and other information as may be required by the commissioner, and it is the duty of every such dealer, moreover, to keep and preserve, for a period of three (3) years from December 31 of the year in which the associated return required by this chapter was filed, all invoices and other records of goods, wares and merchandise, or other subjects of taxation under this chapter. All such books, invoices, and other records shall be open to examination at all reasonable hours to the commissioner or any authorized agents of the commissioner.

(b) Each dealer, as defined in this chapter, shall secure, maintain, and keep for a period of three (3) years from December 31 of the year in which the associated return required by this chapter was filed a complete record of tangible personal property received, used, sold at retail, distributed or stored, leased, or rented within this state by the dealer, together with invoices, bills of lading, and other pertinent records and papers as may be required by the commissioner for the reasonable administration of this chapter. All such records shall be open for inspection to the commissioner at all reasonable hours.

(c) In order to aid in the administration and enforcement of this chapter, and collect all of the tax imposed by this chapter, all wholesale dealers and jobbers in this state are required to keep a record of all sales of tangible personal property made in this state, whether such sales be for cash or on terms of credit. The record required to be kept by all wholesale dealers and jobbers shall contain and include the name and address of the purchaser, the date of the purchase, the article purchased, and the price at which the article is sold to the purchaser. These records shall be kept for a period of three (3) years from December 31 of the year in which the associated return required by this chapter was filed and shall be open to the inspection of the commissioner, or the duly authorized assistants of the commissioner, at all reasonable hours.

(d) For the purpose of enforcing the collection of the tax levied by this chapter, the commissioner is specifically authorized and empowered to examine at all reasonable hours the books, records, and other documents of all transportation companies, agencies or firms that conduct their business by truck, rail, water, airplane, or otherwise, in order to determine what dealers, as provided in this chapter, are importing or are otherwise shipping articles of tangible personal property which are liable for the tax. The commissioner has the right to proceed in the chancery court for a mandatory injunction or other appropriate remedy to enforce the right, as granted by this section, to an examination of the books and records of transportation companies.

(e) A violation of this section is a Class C misdemeanor.



§ 67-6-529 - Exemption certificate for railroad track materials and locomotive radiators.

(a) Railroads seeking to make purchases of railroad track materials or locomotive radiators subject to the exemption provided in § 67-6-340 shall apply to the commissioner for a certificate. This application shall be made upon forms provided by the commissioner, and shall require information deemed necessary by the commissioner to establish that the applicant is a railroad making purchases of railroad track materials or locomotive radiators for use outside this state. The certificate may be revoked by the commissioner at any time, if the commissioner finds that the holder no longer meets the conditions precedent for the exemption.

(b) Railroads making purchases subject to the exemption provided in part 3 of this chapter shall keep records of all such purchases, establishing to the satisfaction of the commissioner that railroad track materials or locomotive radiators purchased were not used in Tennessee, but were removed from this state for use and consumption outside this state.



§ 67-6-531 - Contracts for collection of sales and use taxes.

The commissioner may enter into agreements with persons, who are not otherwise liable to collect and remit sales or use taxes, for the collection of state and local sales or use taxes due on their sales of tangible personal property or taxable services to customers in Tennessee. These agreements shall be made on terms determined by the commissioner to be in the best interest of the state.



§ 67-6-532 - Electronic database for home service provider -- Errors or omissions in database -- Alternative if database not provided -- Services subject to federal sourcing rules -- Remedies available to customers.

(a) The commissioner may provide a home service provider with an electronic database that meets the requirements of 4 U.S.C. § 119. If such database is provided by the commissioner, a home service provider shall be held harmless from any tax, charge, or fee liability that otherwise would be due solely as a result of any errors or omissions in such database, subject to 4 U.S.C. §§ 119 and 121. If no database is provided by the commissioner, a home service provider may use an enhanced zip code and shall be held harmless from any tax, charge, or fee liability that otherwise would be due solely as a result of its reliance on such enhanced zip code, subject to 4 U.S.C. §§ 120 and 121.

(b) Taxable mobile telecommunications services that are aggregated with, and not separately stated from, mobile telecommunications services not subject to taxation shall be subject to 4 U.S.C. § 123(b) and (c).

(c) (1) In the case of mobile telecommunications services subject to the federal sourcing rules, if a customer believes that an amount of tax, charge, or fee or an assignment of place of primary use or taxing jurisdiction included on a billing is erroneous, the customer shall notify the home service provider in writing. The customer shall include in this written notification the street address for the customer's place of primary use, the account name and number for which the customer seeks a correction, a description of the error asserted by the customer, and any other information that the home service provider reasonably requires to process the request. Within sixty (60) days of receiving a notice under this section, the home service provider shall review its records to determine the customer's taxing jurisdiction. If this review shows that the amount of tax, charge, or fee or assignment of place of primary use or taxing jurisdiction is in error, the home service provider shall correct the error and refund or credit the amount of tax, charge, or fee erroneously collected from the customer for a period of up to two (2) years; provided, however, that this determination is not binding on the department of revenue. If this review shows that the amount of tax, charge, or fee or assignment of place of primary use or taxing jurisdiction is correct, the home service provider shall provide a written explanation to the customer.

(2) The procedures in this section shall be the first course of remedy available to customers seeking correction of assignment of place of primary use or taxing jurisdiction, or a refund of or other compensation for taxes, charges, or fees erroneously collected by the home service provider, and no cause of action based upon a dispute arising from such taxes, charges, or fees shall accrue until a customer has reasonably exercised the rights and procedures set forth in this section.

(3) The procedures set forth in this section shall apply to taxes levied under this chapter and to charges levied under former § 7-86-108 [repealed], and to any other subsequent taxes, fees, or charges levied on charges for mobile telecommunications services subject to federal sourcing rules under 4 U.S.C. § 116 et seq.

(4) This section shall not be construed to impose any duty or obligation upon the department of revenue or any other state agency to promulgate rules or take any other administrative action and shall not be construed to provide for any cause of action or other remedy against the department of revenue beyond those provided in chapter 1, part 18 of this title.

(d) Any term appearing in this section, if defined in § 67-6-905(d), shall have the same meaning as in that section.



§ 67-6-533 - Liability of sellers and certified service providers when relying on erroneous data.

(a) Dealers and certified service providers have no liability to the state or local jurisdictions for having charged and collected the incorrect amount of sales or use tax resulting from the seller or certified service provider relying on erroneous data provided by the commissioner on tax rates, boundaries, or taxing jurisdiction assignments.

(b) Purchasers shall have no liability to the state or local jurisdictions where the purchaser or purchaser's seller or certified service provider relied on erroneous tax rate or local jurisdiction boundary or jurisdiction assignment data.

(c) The erroneous tax rate or local jurisdiction boundary or jurisdiction assignment data must be the most recent published information utilized by the taxpayer or certified service provider that is effective on the date of the transaction. Taxpayers and certified service providers shall provide records evidencing reliance on the erroneous information.



§ 67-6-534 - Seller's duty to determine nine digit zip code.

Notwithstanding § 67-6-806(a), if a nine-digit zip code designation is not available for a street address, or if a seller is unable to determine the nine-digit zip code designation of a purchaser after exercising due diligence to determine the designation, the seller may apply the rate for the five-digit zip code area. For the purposes of this section, there is a rebuttable presumption that a seller has exercised due diligence if the seller has attempted to determine the nine-digit zip code designation by utilizing software approved by the member states to the Streamlined Sales and Use Tax Agreement that makes this designation from the street address and the five-digit zip code of the purchaser. This section does not apply when the product purchased is received by the purchaser at the business location of the seller.



§ 67-6-535 - Reciprocal agreements with other states.

The department may enter into a reciprocal agreement with the comparable department of another state to furnish records concerning purchases made by citizens of the other state from a dealer in this state where the dealer collects neither a sales nor a use tax on the sales; provided, however, that the other state agrees to furnish the same records to this state and each sale is in excess of five hundred dollars ($500). All dealers in this state making sales to purchasers in another state where no sales or use tax is collected shall furnish the department copies of all the invoices or suitable substitutes for sales in excess of five hundred dollars ($500) upon request of the department; provided, however, that the department notifies the dealers of the existence of a reciprocal agreement.

§ First - of 2 versions of this section

67-6-536. Returns submitted by Model 1 and 2 sellers -- Informational return -- Electronic payments -- Due dates. [Effective until July 1, 2017. See the version effective on July 1, 2017.]

(a) Model 1 or 2 sellers with business locations in this state shall submit their returns in a format required by the commissioner. Model 1 or 2 sellers that do not have business locations in this state may submit their returns in a format adopted by the member states to the Streamlined Sales and Use Tax Agreement; provided, however, that all of the returns shall be filed electronically.

(b) Notwithstanding any law to the contrary, the commissioner is authorized to require Model 1 or 2 sellers that submit returns in a format adopted by the member states to the Streamlined Sales and Use Tax Agreement to submit once a year an informational return as permitted by the member states to the Streamlined Sales and Use Tax Agreement.

(c) Notwithstanding the provisions of § 67-1-703 to the contrary, all remittances from Model 1 or 2 sellers shall be made electronically, using ACH Credit or ACH Debit processes. The commissioner is authorized to provide for an alternative method of making the payment in the event the electronic funds transfer process fails.

(d) Notwithstanding any law to the contrary, a seller that is registered using the central registration system provided by states that are members of the Streamlined Sales and Use Tax Agreement, does not have a legal requirement to register in this state, is not a Model 1 or 2 seller, and has not accumulated more than one thousand dollars ($1,000) in state and local sales and use taxes shall be permitted to file a sales and use tax return at any time within one (1) year of the month of initial registration and shall be permitted to file future returns on an annual basis in succeeding years. The returns shall be due the twentieth day of the month following the tax period covered by the return. A seller that has accumulated state and local sales and use tax funds in the amount of one thousand dollars ($1,000) shall file a return by the twentieth day of the month following the month in which the accumulated taxes reach or exceed one thousand dollars ($1,000). Nothing in this subsection (d) shall relieve a seller who collects state sales or use tax from its customers from liability for failure to pay over those funds to the commissioner on behalf of the state.

§ Second - of 2 versions of this section

67-6-536. Returns submitted by Model 1 and 2 sellers -- Informational return -- Electronic payments -- Due dates. [Effective on July 1, 2017. See the version effective until July 1, 2017.]

(a) Model 1 or 2 sellers may submit their returns in such format as required by the member states to the Streamlined Sales and Use Tax Agreement; provided, however, that all such returns shall be filed electronically.

(b) Notwithstanding any law to the contrary, the commissioner is authorized to require Model 1 or 2 sellers that submit returns in a format adopted by the member states to the Streamlined Sales and Use Tax Agreement to submit once a year an informational return as permitted by the member states to the Streamlined Sales and Use Tax Agreement.

(c) Notwithstanding the provisions of § 67-1-703 to the contrary, all remittances from Model 1 or 2 sellers shall be made electronically, using ACH Credit or ACH Debit processes. The commissioner is authorized to provide for an alternative method of making the payment in the event the electronic funds transfer process fails.

(d) Notwithstanding any law to the contrary, a seller that is registered using the central registration system provided by states that are members of the Streamlined Sales and Use Tax Agreement, does not have a legal requirement to register in this state, is not a Model 1 or 2 seller, and has not accumulated more than one thousand dollars ($1,000) in state and local sales and use taxes shall be permitted to file a sales and use tax return at any time within one (1) year of the month of initial registration and shall be permitted to file future returns on an annual basis in succeeding years. The returns shall be due the twentieth day of the month following the tax period covered by the return. A seller that has accumulated state and local sales and use tax funds in the amount of one thousand dollars ($1,000) shall file a return by the twentieth day of the month following the month in which the accumulated taxes reach or exceed one thousand dollars ($1,000). Nothing in this subsection (d) shall relieve a seller who collects state sales or use tax from its customers from liability for failure to pay over those funds to the commissioner on behalf of the state.



§ 67-6-537 - Release from liability for sales or use taxes for certain sellers -- Exceptions.

(a) This section applies to sellers who satisfy all of the following requirements:

(1) The seller registers to pay or to collect and remit applicable sales or use tax on sales made to purchasers in this state, in accordance with the terms of the Streamlined Sales and Use Tax Agreement within twelve (12) months of the effective date of this state's becoming a member in substantial compliance with the agreement;

(2) (A) During the twelve-month period preceding the state's becoming a member in substantial compliance with the agreement, the seller was not registered to collect and remit tax under this chapter; or

(B) During the twelve-month period preceding the state's becoming an associate member of the agreement, the seller was not registered to collect and remit tax under this chapter; and

(3) There is no audit or assessment pending with respect to the seller, and the department has not notified the seller that it will be the subject of an audit.

(b) A seller who satisfies the criteria set out in subsection (a) is not liable for sales or use tax not collected from its customers prior to the date of its registration, nor liable for any related interest or penalty, subject to the limitations contained in subsection (c).

(c) (1) A seller remains liable for tax collected from its customers but not remitted to the state, and remains liable for any related interest and penalty.

(2) A seller remains liable for any use tax due that arises from its capacity as a buyer and user or consumer of taxable items.

(3) The release from liability provided by subsection (b) is void, unless the seller maintains its registration and continues to collect and remit applicable sales and use taxes for at least thirty-six (36) months. The statute of limitations provided in § 67-1-1501 is tolled during the thirty-six month period.

(4) Fraud or intentional misrepresentation of a material fact voids the release from liability provided by subsection (b).

(d) A dealer or certified service provider shall not have any additional liability for state or local option taxes imposed by this chapter, if the taxpayer or certified service provider charged and collected or remitted an incorrect amount of sales or use tax in reliance on erroneous data in the taxability matrix provided by the department pursuant to § 328(A) of the Streamlined Sales and Use Tax Agreement. The erroneous data in the taxability matrix provided by the department shall be the most recent published information utilized by the taxpayer or certified service provider that is effective on the date of the transaction. Taxpayers and certified service providers shall provide records evidencing reliance on the erroneous data. Section 328(A) does not apply to errors in charging and collecting or remitting sales or use tax that are the result of classifying the item or transaction within a defined term or defined category included in the taxability matrix.



§ 67-6-538 - Customer refund procedures for over-collected sales or use taxes.

(a) These customer refund procedures apply when a purchaser seeks a refund of over-collected sales or use taxes from a seller.

(b) Nothing in this section shall require the department to refund to a purchaser taxes collected in error by a seller from the purchaser.

(c) Nothing in this section shall operate to extend any person's time to seek a refund of sales or use taxes collected or remitted in error.

(d) A cause of action against a seller for the over-collected sales or use taxes does not accrue until a purchaser has provided a written notice of the over-collection and a request for a refund to the seller and the seller has had sixty (60) days to respond. The notice to the seller shall contain the information necessary to determine the validity of the request.

(e) In connection with a purchaser's request from a seller of over-collected sales or use taxes, a seller shall be presumed to have a reasonable business practice, if in the collection of the sales or use taxes, the seller:

(1) Uses either a certified service provider or a certified automated system; and

(2) Has remitted to the state all taxes collected less any deductions, credits, or collection allowances.

§ First - of 2 versions of this section

67-6-539. Bundled transactions -- Telecommunications services. [Effective until July 1, 2017. See the version effective on July 1, 2017.]

(a) (1) For purposes of this section, a bundled transaction means the retail sale of two (2) or more services, where:

(A) The services are otherwise distinct and identifiable; and

(B) The services are sold for one (1) nonitemized price.

(2) A bundled transaction does not include the sale of any services in which the sales price varies, or is negotiable, based on the selection by the purchaser of the services included in the transaction.

(b) Notwithstanding any other law to the contrary, in the case of a bundled transaction of telecommunication services, ancillary services, Internet access services, or audio or video programming services, or direct-to-home satellite television programming services:

(1) If the price is attributable to services that are taxable and services that are nontaxable, the portion of the price attributable to the nontaxable services shall be subject to tax, unless the provider can identify, by reasonable and verifiable standards, such portion from its books and records that are kept in the regular course of business for other purposes, including, but not limited to, nontax purposes;

(2) If the price is attributable to services that are subject to tax at different tax rates, the total price shall be treated as attributable to the services subject to tax at the highest tax rate, unless the provider can identify, by reasonable and verifiable standards, the portion of the price attributable to the products subject to tax at the lower rate from its books and records that are kept in the regular course of business for other purposes, including, but not limited to, nontax purposes;

(3) If the taxes that would have otherwise been collected on the distinct and identifiable services would have been designated to different funds or purposes, such designation shall be based on the same allocation utilized in subdivision (b)(1) or (b)(2). However, if the total of the bundled transaction was subjected to tax or subjected to tax at the higher combined state and local rate, a reasonable allocation method approved by the commissioner shall be made for designation of the taxes to the different funds or purposes.

(4) This section shall apply unless otherwise provided by federal law.

§ Second - of 2 versions of this section

67-6-539. Bundled transactions -- Telecommunications services. [Effective on July 1, 2017. See the version effective until July 1, 2017.]

(a) For purposes of the tax imposed by this chapter, a bundled transaction is subject to tax at the rate levied on the sale of tangible personal property at retail by § 67-6-202.

(b) Notwithstanding subsection (a) to the contrary, if the price is attributable to products that are taxable and products that are nontaxable, the portion of the price attributable to the nontaxable products shall be subject to tax unless the provider can identify by reasonable and verifiable standards that portion from its books and records that are kept in the regular course of business for other purposes, including, but not limited to, nontax purposes, in the case of a bundled transaction that includes any of the following:

(1) Telecommunication services;

(2) Ancillary services;

(3) Internet access services;

(4) Audio or video programming services; or

(5) Direct-to-home satellite television programming services.

(c) This section shall apply unless otherwise provided by federal law.



§ 67-6-540 - Managed compliance agreement with eligible dealers.

(a) The commissioner may, in the commissioner's sole discretion, enter into a managed compliance agreement with an eligible dealer. Such agreement may provide for:

(1) One (1) or more effective use tax rates for purchases subject to tax under this chapter;

(2) A procedure under which the eligible dealer can use a direct pay permit issued by the commissioner to purchase tangible personal property or services without paying to its supplier the tax imposed by this chapter;

(3) A term not to exceed three (3) years, provided nothing shall preclude the commissioner from entering into a subsequent agreement with the same dealer;

(4) The conditions under which the agreement may require modification or termination;

(5) A procedure to resolve disputes concerning the agreement; and

(6) Any such other provisions as the commissioner and the eligible dealer mutually agree upon to carry out the purposes of this section.

(b) The commissioner may, in the commissioner's sole discretion, terminate a managed compliance agreement and conduct an audit of an eligible dealer if the eligible dealer fails to fulfill any of the terms of a managed compliance agreement and such failure is materially adverse to the commissioner and the dealer fails to cure such failure not later than thirty (30) days after the mailing of written notice of such failure by the commissioner; provided, however, that no such notice need be given in the event such failure is not capable of being cured or the commissioner believes that the collection of any tax required to be collected and paid to the state or of any assessment will be jeopardized by delay.

(c) Other than as authorized by this section and expressly agreed in the managed compliance agreement, nothing in this section shall abridge or alter any requirements, rights, or obligations of an eligible dealer or the commissioner granted or imposed by statute or regulation.

(d) For purposes of this section:

(1) "Effective use tax rate" means the rate of use tax to be applied against a predetermined base of purchases for the purpose of computing the eligible taxpayer's use tax liability for a defined period;

(2) "Eligible dealer" means any person who is required to file any return or to pay or remit any tax under this chapter and who, in the opinion of the commissioner, meets the following criteria:

(A) Demonstrates a willingness and ability to comply with the tax laws of this state;

(B) Maintains an acceptable system of internal controls and business records;

(C) Maintains a large volume of taxable purchases; and

(D) Cooperates with Tennessee's efforts to collect tax; and

(3) "Managed compliance agreement" means an agreement between the commissioner and an eligible taxpayer that provides for an agreed upon method for calculating and remitting use tax on that taxpayer's purchases.



§ 67-6-541 - Sales to or use by a contractor, subcontractor, or material vendor of tangible personal property.

(a) (1) Notwithstanding Acts 2002, chapter 856, § 4(g), sales to or use by a contractor, subcontractor, or material vendor of tangible personal property, including rentals of tangible personal property and labor or services performed in the fabrication, manufacture, delivery, or installation of the tangible personal property, when the property is sold or used solely in performance of a lump sum or unit price construction contract entered into prior to July 15, 2002, or awarded by the state or a political subdivision pursuant to a bid opening that occurred prior to July 15, 2002, shall be subject to tax at the rate of the tax levied on the sale of tangible personal property at retail by § 67-6-202 plus the applicable local option sales tax rate under part 7 of this chapter. In addition, sales to or use by a subcontractor of tangible personal property, including rentals of tangible personal property and labor or services performed in the fabrication, manufacture, delivery, or installation of the tangible personal property, when the property is sold or used solely in performance of a written subcontract entered into prior to September 1, 2002, if the subcontract is made pursuant to a general contract described in this subsection (a), shall be subject to tax at the rate of the tax levied on the sale of tangible personal property at retail by § 67-6-202 plus the applicable local option sales tax rate under part 7 of this chapter.

(2) If the tax in subdivision (a)(1) is paid to a vendor, the contractor or subcontractor may file a claim with the commissioner for a refund of the tax paid to any of the contractor's vendors at a rate in excess of six percent (6%) plus the local option sales tax rate in effect or operative on July 1, 2002, in the county or municipality in which the sale is sourced.

(3) If the tax in subdivision (a)(1) is remitted directly to the department by the contractor or subcontractor, the contractor or subcontractor may claim a credit on its sales and use tax return covering the same period in which the tax is paid. The credit shall equal the amount of tax remitted to the department at a rate in excess of six percent (6%) plus the local option sales tax rate in effect or operative on July 1, 2002, in the county or municipality in which the sale is sourced.

(b) (1) Notwithstanding any law to the contrary, sales to or use by a contractor, subcontractor, or material vendor of tangible personal property, including rentals of tangible personal property and labor or services performed in the fabrication, manufacture, delivery, or installation of the tangible personal property, when the property is sold or used solely in performance of a lump sum or unit price construction contract entered into prior to January 1, 2008, or awarded by the state or a political subdivision of the state pursuant to a bid opening that occurred prior to January 1, 2008, shall be subject to tax as otherwise provided in this chapter.

(2) If the tax in subdivision (b)(1) is paid to a vendor, the contractor or subcontractor may file a claim with the commissioner for a refund of the tax paid to any of the contractor's vendors that is in excess of the amount that would have been due by application of former Tenn. Comp. R. & Regs. 1320-5-1-.71, as in effect on January 1, 2007.

(3) If the tax in subdivision (b)(1) is remitted directly to the department by the contractor or subcontractor, the contractor or subcontractor may claim a credit on its sales and use tax return covering the same period in which the tax is paid. The credit shall equal the amount of tax that is in excess of the amount that would have been due by application of Tenn. Comp. R. & Regs. 1320-5-1-.71, as in effect on January 1, 2007.

(c) For purposes of this section, "lump sum or unit price construction contract" means a written contract for the construction of improvements to real property under which the amount payable to the contractor, subcontractor, or material vendor is fixed without regard to the costs incurred in the performance of the contract.






Part 6 - Dealer Registration

§ First - of 2 versions of this section

67-6-601. Certificate of registration -- Required -- Application. [Effective until July 1, 2017. See the version effective on July 1, 2017.]

(a) Every person desiring to engage in or conduct business as a dealer in this state shall file with the commissioner an application for a "certificate of registration" for each place of business.

(b) Any person who engages in the business of furnishing any of the things or services taxable under this chapter shall likewise apply for and obtain a certificate of registration as provided by this part.

(c) The commissioner may impose additional or different registration and/or reporting requirements as determined to be necessary by the commissioner in order to administer the allocation provisions of §§ 67-6-103 and 67-6-712, regarding sports authorities and public building authorities and industrial development corporations created pursuant to title 7, chapter 53.



§ Second - of 2 versions of this section

67-6-601. Certificate of registration -- Required -- Application. [Effective on July 1, 2017. See the version effective until July 1, 2017.]

(a) Every person desiring to engage in or conduct business as a dealer in this state shall file with the commissioner an application for a "certificate of registration" for each place of business.

(b) Any person who engages in the business of furnishing any of the things or services taxable under this chapter shall likewise apply for and obtain a certificate of registration as provided by this part.

(c) The commissioner may impose additional or different registration and/or reporting requirements as determined to be necessary by the commissioner in order to administer the allocation provisions of §§ 67-6-103 and 67-6-712, regarding sports authorities and public building authorities and industrial development corporations created pursuant to title 7, chapter 53.

(d) A person does not have a nexus with this state for sales and use tax purposes by reason of the relationship between the person and a commercial printer or mailer having a presence in this state.



§ 67-6-602 - Certificate of registration -- Application -- Form -- Issuance or refusal to issue certificate.

(a) Every application for a certificate of registration shall be made upon a form prescribed by the commissioner, and shall set forth the name under which the applicant transacts or intends to transact business, the location of the applicant's place or places of business, and such other information as the commissioner may require. The application shall be signed by the owner if a natural person; in the case of an association or partnership, by a member or partner; in the case of a corporation, by an executive officer or some person specifically authorized by the corporation to sign the application, to which shall be attached the written evidence of such person's authority.

(b) When the required application has been made, the commissioner shall issue to each applicant a separate certificate of registration for each place of business within the state; provided, that no certificate of registration shall be issued to any person who has been engaged in business in this state, and who has not made a complete return and payment as provided for in § 67-6-513, or who is delinquent in the payment of any sales or use tax due the state. A certificate of registration is not assignable and is valid only for the person in whose name it is issued and for the transaction of business at the place designated therein. It shall at all times be conspicuously displayed at the place for which issued.

(c) (1) The commissioner may refuse to issue any such registration certificate for any place of business where there is reasonable cause to believe there exists a continuity of business enterprise or resumption of a discontinued one involving a transfer of a business and/or a stock of goods in the same or a different location between members of a family, between relatives by blood or marriage, between employer and employee, or former employee, from a partnership or proprietorship to a corporation, or vice versa, where all or some of the persons involved are the same, or that there otherwise exists a conspiracy to defeat the enforcement of this chapter, in the event the transferor is delinquent in the payment of the tax herein provided.

(2) Such refusal may be continued until such time as the transferor shall have complied with the requirements of § 67-6-513 and with all pertinent provisions of this chapter and rules and regulations of the commissioner promulgated hereunder, or, until full and complete explanatory information requested by the commissioner has been furnished.

(3) Any person aggrieved by such refusal or by the denial of a certificate for reasons stated in subdivision (c)(1) may, within ten (10) days after written notice thereof has been mailed or delivered to such person, apply to the commissioner for a hearing, setting forth in such application a full statement of the grounds on which the person intends to rely; provided, that the person has filed with the commissioner, at the time of making such application, a surety company bond running to the state in such sum as the commissioner may determine to be appropriate under the circumstances, conditioned upon the payment of all taxes then due and to become due during the pendency of such appeal to the commissioner and during any further judicial appeal.

(4) When such bond is filed, the commissioner shall immediately issue such registration certificate.

(5) After such hearing, the commissioner shall give written notice of the commissioner's decision.

(6) In the event of an adverse determination by the commissioner under this subsection (c) or subsection (b), an appeal therefrom may be made to any court having jurisdiction within ten (10) days after such written notice has been mailed or delivered to the person.



§ 67-6-603 - Forfeiture of certificate.

Any person violating this part shall forfeit the certificate of registration, which shall be revoked in accordance with this chapter, and such person shall not be entitled to register under this chapter for a period of twelve (12) months after the revocation has become final.



§ 67-6-604 - Revocation of certificate -- Procedure.

Whenever any person fails to comply with any provision of this chapter or any rule or regulation of the commissioner relating to this chapter, the commissioner, upon hearing, after giving the person ten (10) days' notice in writing, specifying the time and place of a hearing and requiring the person to show cause why the person's certificate of registration should not be revoked, may revoke or suspend any one (1) or more of the certificates of registration held by the person. The notice may be served personally or by certified mail directed to the last known address of the person. The commissioner may designate a hearing officer from the department to conduct the hearings provided for in this section, who shall make findings of fact, conclusions of law, and proposed orders based thereon. The commissioner, if concurring, shall issue the order; or may, upon review of the record, make such findings, conclusions, and issue such orders as, in the commissioner's discretion, the record justifies.



§ 67-6-605 - Recall of certificate for excessive administrative costs.

(a) The commissioner has the discretion, on the basis of adequate past experience, to recall any certificate of registration where, in the commissioner's judgment, the cost of administering the account is disproportionately high as compared to the amount of tax that a taxpayer is remitting or will remit.

(b) Such recall shall be reviewable by a petition for a common law writ of certiorari in the chancery court of Davidson County, which petition shall be filed within ten (10) days from the date of such recall.



§ 67-6-606 - Operating without certificate -- Misdemeanor.

(a) It is a Class C misdemeanor for any dealer as herein defined to engage in business without a proper and valid certificate of registration.

(b) Any person who engages in business as a dealer in this state without a certificate of registration after a certificate of registration has been suspended or revoked, and each officer of any corporation that so engages in business, commits a Class C misdemeanor.



§ 67-6-607 - Unauthorized use of certificate -- Misdemeanor.

It is a Class C misdemeanor for any person having a certificate of registration to:

(1) Use such certificate for the purpose of purchasing tangible personal property subject to the tax herein levied except for resale, unless authorized so to do by other provisions of this chapter and the rules and regulations adopted pursuant thereto; or

(2) Use or consume any tangible personal property purchased or otherwise acquired under the certificate of registration and subject to the privilege taxes herein levied, without paying the privilege taxes.



§ 67-6-608 - Registration using central, electronic registration system.

(a) Notwithstanding §§ 67-6-601 and 67-6-602, a person may register using the central electronic registration system provided by Streamlined Sales and Use Tax Agreement governing board; furthermore, the commissioner shall permit a person to register through an agent under procedures adopted by the Streamlined Sales and Use Tax Agreement governing board.

(b) By registering using the central electronic system, the seller agrees to collect and remit sales and use taxes for all taxable sales sourced to Tennessee. If Tennessee ceases to be a member of the agreement, the seller remains liable to remit all taxes previously collected on sales sourced to this state.

(c) The fact that a person has registered pursuant to this section shall not be used in determining whether the person has sufficient nexus with the state so as to be subject to any tax at any time.






Part 7 - 1963 Local Option Revenue Act

§ 67-6-701 - Short title -- Nature of tax.

(a) This part shall be known and may be cited as the "1963 Local Option Revenue Act."

(b) The tax authorized by this part is and shall be in addition to all other taxes which counties, cities and towns are now authorized to levy, whether levied in the form of excise, license, or privilege taxes, and shall be in addition to all other fees and taxes now authorized to be levied.



§ First - of 2 versions of this section

67-6-702. Tax authorized -- Rates -- Termination of services tax. [Effective until July 1, 2017. See the version effective on July 1, 2017.]

(a) (1) Any county, by resolution of its county legislative body, or any incorporated city or town, by ordinance of its governing body, is authorized to levy a tax on the same privileges subject to this chapter as the chapter may be amended, that are exercised within such county, city or town, to be levied and collected in the same manner and on all such privileges, but not to exceed two and three fourths percent (2.75%); provided, that the tax levied shall apply only to the first one thousand six hundred dollars ($1,600) on the sale or use of any single article of personal property.

(2) Any five-dollar or seven-dollar and fifty-cent tax limit on the sale or use of any single article of personal property in effect at present may be removed, and, by resolution in the case of counties and by ordinance in the case of municipalities, the tax at the existing rate may, instead, be made to apply to the bases provided in subdivision (a)(1). The resolution or ordinance shall be passed at least twice at two (2) or more consecutive public meetings, not more than one (1) of which may be held on any single day. Notice of the meetings and of the fact that this matter is on the agenda of the meetings shall be published at least once in a newspaper of general circulation throughout the jurisdiction involved not less than seven (7) days before the first of the meetings. If the county or counties in which it is located does not increase the base of the county-wide local sales and use tax pursuant to this subdivision (a)(2), any municipality may by ordinance apply any county tax rate in effect in the municipality to the bases authorized in subdivision (a)(1) for purposes of the sale or use of any single article of personal property within the municipality's corporate limits. The ordinance increasing the base of the county-wide tax within the municipality shall be adopted as required in this subdivision (a)(2).

(3) Once any local sales tax limit has been removed and the tax rate applied to the base provided in subdivision (a)(1), future increases in the base beginning on the dates specified in subdivision (a)(1) shall be automatic and shall not require further action of the local governing body. For any municipality or county which implements a local sales tax for the first time after May 17, 1983, or during the phase-in period provided in subdivision (a)(1), future increases in the base beginning on the dates specified in subdivision (a)(1) shall be automatic and shall not require further action of the local governing body.

(4) For the purpose of this part, persons engaged in the business of selling water shall be considered to be exercising a taxable privilege at the place where the tangible personal property is delivered to the purchaser.

(b) Notwithstanding other provisions of this chapter, with respect to water sold to or used by manufacturers at the state tax rate of one percent (1%) as authorized in § 67-6-206, the local tax thereon shall be imposed at the rate of one third of one percent (1/3%) whenever the rate of the local tax does not exceed one percent (1%) and at the rate of one half of one percent (0.5%) whenever the rate of the local tax exceeds one percent (1%). The maximum local tax on the sale or use of any single article of industrial or farm machinery shall be as provided in subsection (a).

(c) A use tax paid by the lessee of tangible personal property from a lessor which is a tax exempt entity pursuant to an election made under § 67-6-204(b) shall be in lieu of any tax that might otherwise be imposed under this part, and no additional sales or use tax may be imposed under this part on rental payments with respect to which a use tax based on the purchase price of the tangible personal property has been paid by election.

(d) "Single article" means that which is regarded by common understanding as a separate unit exclusive of any accessories, extra parts, etc., and that which is capable of being sold as an independent unit or as a common unit of measure, a regular billing or other obligation. Such independent units sold in sets, lots, suites, etc., at a single price shall not be considered a single article. Parts or accessories for motor vehicles that are installed at the factory and delivered with the unit as original equipment and/or parts or accessories for motor vehicles that are installed by the dealer and/or distributor prior to sale, at the time of the sale, or that are included as part of the sales price of the vehicle shall be treated as a part of the unit. In addition, all necessary parts and equipment installed by a motor vehicle dealer that are essential to the functioning of the motor vehicle or are required to be installed on the motor vehicle prior to sale to the ultimate consumer pursuant to state or federal statutes relating to the lawful use of the motor vehicle shall be treated as a part of the unit. Boat motors, other parts or accessories for boats, freight, and labor, excluding trailers, shall be treated as part of the boat unit in the same manner as parts or accessories for motor vehicles are treated as part of the motor vehicle unit. Parts and accessories and any other additional or incidental items or services that are part of the sale of a manufactured home shall be treated as part of the manufactured home unit in the same manner as parts and accessories for motor vehicles are treated as part of the motor vehicle unit.

(e) Notwithstanding any other provision of this chapter, with respect to sales of tangible personal property to common carriers for use outside this state subject to the reduced rate provided in part 2 of this chapter, the local tax thereon shall be at the rate of one and one half percent (1.5%). The maximum local tax on the sale or use of any single article of personal property shall be as provided in subsection (a).

(f) Notwithstanding any other provisions of this part, dealers with no location in this state may choose to pay, in lieu of the tax otherwise authorized by this part, local tax at the rate of two and twenty-five hundredths percent (2.25%) of the sales price on all sales made in this state.

(g) (1) Notwithstanding any other provisions of this chapter, local tax with respect to interstate or international telecommunications services, that are subject to state tax shall be imposed at the rate of one and one half percent (1.5%); provided, that interstate and international telecommunications services to businesses are exempt from local tax.

(2) Notwithstanding any other provisions of this chapter, local tax with respect to intrastate telecommunications services and ancillary services that are subject to state tax, shall be imposed at the rate of two and one half percent (2.5%).

(3) Local tax with respect to "prepaid calling services" and "prepaid wireless calling services" that are subject to tax shall be imposed at the rate of tax levied on the sale of tangible personal property at retail by subsection (a) and at the time of the retail sale of prepaid calling service and prepaid wireless calling service.

(4) Notwithstanding any other provisions of this chapter, local tax with respect to specified digital products that are subject to state tax shall be imposed at the rate of two and one half percent (2.5%).

(h) Notwithstanding any other law to the contrary, sales of tangible personal property upon which a state sales and use tax is levied shall be subject to a local sales and use tax at the rate of two and one quarter percent (2.25%) when obtained from any vending machine or device.



§ Second - of 2 versions of this section

67-6-702. Tax authorized -- Rates -- Termination of services tax. [Effective on July 1, 2017. See the version effective until July 1, 2017.]

(a) (1) Any county by resolution of its county legislative body or any incorporated city or town by ordinance of its governing body is authorized to levy a tax on the same privileges subject to this chapter that are exercised within the county, city or town, to be levied and collected in the same manner and on all such privileges but not to exceed two and three fourths percent (2.75%); provided, that the tax levied shall apply only to the first one thousand six hundred dollars ($1,600) on the sale or use of any single article of personal property; provided further, that the tax levied on the sale, purchase, use, consumption of electricity, piped natural or artificial gases, or other heating fuels delivered by the seller shall be one half of one percent (0.5%).

(2) Any five-dollar or seven-dollar and fifty-cent tax limit on the sale or use of any single article of personal property in effect at present may be removed, and, by resolution in the case of counties and by ordinance in the case of municipalities, the tax at the existing rate may, instead, be made to apply to the bases provided in subdivision (a)(1). The resolution or ordinance shall be passed at least twice at two (2) or more consecutive public meetings, not more than one (1) of which may be held on any single day. Notice of the meetings and of the fact that this matter is on the agenda of the meetings shall be published at least once in a newspaper of general circulation throughout the jurisdiction involved not less than seven (7) days before the first of the meetings. If the county or counties in which it is located does not increase the base of the county-wide local sales and use tax pursuant to this subdivision (a)(2), any municipality may by ordinance apply any county tax rate in effect in the municipality to the bases authorized in subdivision (a)(1) for purposes of the sale or use of any single article of personal property within the municipality's corporate limits. The ordinance increasing the base of the county-wide tax within the municipality shall be adopted as required in this subdivision (a)(2).

(3) Once any local sales tax limit has been removed and the tax rate applied to the base provided in subdivision (a)(1), future increases in the base beginning on the dates specified in subdivision (a)(1) shall be automatic and shall not require further action of the local governing body. For any municipality or county that implements a local sales tax for the first time after May 17, 1983, or during the phase-in period provided in subdivision (a)(1), future increases in the base beginning on the dates specified in subdivision (a)(1) shall be automatic and shall not require further action of the local governing body.

(4) For the purpose of this part, persons engaged in the business of selling water shall be considered to be exercising a taxable privilege at the place where the tangible personal property is delivered to the purchaser.

(b) A use tax paid by the lessee of tangible personal property from a lessor that is a tax exempt entity pursuant to an election made under § 67-6-204(c) shall be in lieu of any tax that might otherwise be imposed under this part, and no additional sales or use tax may be imposed under this part on rental payments with respect to which a use tax based on the purchase price of the tangible personal property has been paid by election.

(c) "Single article" means that which is regarded by common understanding as a separate unit exclusive of any accessories, extra parts, etc., and that which is capable of being sold as an independent unit or as a common unit of measure, a regular billing or other obligation; provided, however, and notwithstanding any other law to the contrary, that single article applies only to motor vehicles, aircraft, watercraft, modular homes, manufactured homes, or mobile homes and only those items shall be regarded as single articles. Parts or accessories for motor vehicles that are installed at the factory and delivered with the unit as original equipment and/or parts or accessories for motor vehicles that are installed by the dealer or distributor, or both, prior to sale, at the time of the sale, or that are included as a part of the sales price of the vehicle shall be treated as a part of the unit. In addition, all necessary parts and equipment installed by a motor vehicle dealer that are essential to the functioning of the motor vehicle or are required to be installed on the motor vehicle prior to sale to the ultimate consumer pursuant to state or federal statutes relating to the lawful use of the motor vehicle shall be treated as a part of the unit. Boat motors, other parts or accessories for boats, freight, and labor, excluding trailers, shall be treated as part of the boat unit in the same manner as parts or accessories for motor vehicles are treated as part of the motor vehicle unit. Parts and accessories and any other additional or incidental items or services that are part of the sale of a manufactured home shall be treated as part of the manufactured home unit in the same manner as parts and accessories for motor vehicles are treated as part of the motor vehicle unit. Such independent units sold in sets, lots, suites, etc., at a single price shall not be considered a single article.

(d) Notwithstanding any other law to the contrary, sales of tangible personal property upon which a state sales and use tax is levied shall be subject to a local sales and use tax at the rate of two and one quarter percent (2.25%) when obtained from any vending machine or device.



§ 67-6-703 - Priority of county levy.

(a) (1) The levy of the tax by a county shall preclude, to the extent of the county tax, any city or town within such county from levying the tax, but a city or town shall at any time have the right to levy the tax at a rate equal to the difference between the county tax and the maximum rate authorized in this chapter. For cities and towns having territory in more than one (1) county, "cities and towns" means that part of their territory in which they are not precluded by a county tax.

(2) Cities and towns having territory in more than one (1) county may levy the tax throughout the entire city or town at a rate equal to the difference between the lowest operative rate of any county in which the city is located and the maximum rate authorized in this chapter; provided, that if such rate levied should cause the total tax rate levied within any one (1) county in which the city or town is located to exceed the maximum rate authorized by this part, then only so much of the city or town levy as equals the difference between the county tax and the maximum rate authorized by this part shall become effective in the territory of the city or town located in such county. Nothing in this subdivision (a)(2) shall in any manner affect the priority of any county levy; provided, that nothing in this part shall permit any rate above the maximum rate authorized by this part to become effective.

(b) If an ordinance levying the tax authorized by this part is adopted by a city or town prior to adoption of the tax by the county in which the city or town is located, the effectiveness of the ordinance shall be suspended for a period of forty (40) days beyond the date on which it would otherwise be effective under the charter of the city or town. If during this forty-day period, the county legislative body adopts a resolution to levy the tax at least equal to the rate provided in such ordinance, the effectiveness of the ordinance shall be further suspended until it is determined whether the county tax is to be operative, as provided in § 67-6-706. If the county tax becomes operative by approval of the voters as provided in § 67-6-706, the ordinance shall be null and void, but if the county tax does not become operative, the ordinance shall become effective on the same date that the county tax is determined to be nonoperative, and the election required by § 67-6-706 shall be held. After initial adoption of the tax by a county or a city or town therein, the tax rate may be increased by a city, town or county under the same procedure. If the tax levied by a county legislative body is finally determined to be nonoperative, such action shall not preclude subsequent action by the county to adopt the tax at a rate at least equal to the city or town tax rate, in which event the city or town tax shall cease to be effective; provided, that the city or town shall receive from the county tax the same amounts as would have been received from the city or town tax until the end of the current fiscal year of the city or town.



§ 67-6-704 - Exemptions. [Effective until July 1, 2017.]

No county or incorporated city or town is authorized to levy any tax on the sale, purchase, use, consumption or distribution of electric power or energy, or of natural or artificial gas, or coal and fuel oil or steam and chilled water produced and distributed by an energy resource recovery facility operated in a county with a metropolitan form of government.



§ 67-6-705 - Tax subject to referendum.

(a) The operation of the resolution or ordinance authorized in § 67-6-702 shall be subject to approval of the voters as required in § 67-6-706 and to the other provisions of this part.

(b) Nothing contained in this part shall be deemed to permit an increase in the privilege tax rates authorized in this part, without the ratification thereof in the manner provided in § 67-6-706, regardless of the nature of any previous call and regardless of future action of the general assembly regarding the levy of the tax authorized by this part.

(c) Any amendment to any existing tax rate shall be subject to approval of the voters of the city or county in the same manner as is required for the initial adoption of the tax; provided, that a change in the limitation on the amount of the tax made in accordance with § 67-6-702(a)(2) shall not be subject to approval of the voters of the city or county.

§ First - of 2 versions of this section

67-6-706. Referendum. [Effective until July 1, 2017. See the version effective on July 1, 2017.]

(a) (1) Any ordinance or resolution of a county or of a city or town levying the tax under authority of this part shall not become operative until approved in an election herein provided in the county or the city or town, as the case may be.

(2) The county election commission shall hold an election on the question pursuant to § 2-3-204, providing options to vote "FOR" or "AGAINST" the ordinance or resolution, after the receipt of a certified copy of such ordinance or resolution, and a majority vote of those voting in the election shall determine whether the ordinance or resolution is to be operative.

(3) If the majority vote is for the ordinance or resolution, it shall be deemed to be operative on the date that the county election commission makes its official canvass of the election returns; provided, however, that no tax shall be collected under any such ordinance or resolution until the first day of a month occurring at least thirty (30) days after the operative date.

(b) (1) If a county legislative body adopts a resolution to levy the tax at the same rate that is operative in a city or town in the county, the election under this section to determine whether the county tax is to be operative shall be open only to the voters residing outside of such city or town. If the county tax is at a higher rate than the rate of the city or town tax, the election shall also be open to the voters of the city or town.

(2) (A) Except as provided in subdivision (b)(2)(B), should any county or city or town hold an election under this section, and the ordinance or resolution is rejected, no other election thereon shall be held by such county, city or town for a period of six (6) months from the date of the holding of such prior election.

(B) In counties having a population of not more than seven hundred fifty thousand (750,000) nor less than seven hundred thousand (700,000) and not more than two hundred seventy-eight thousand (278,000) and not less than two hundred fifty thousand (250,000), according to the federal census of 1970 or any subsequent federal census, in case of rejection, the limitation period on subsequent elections shall be one (1) year from the date of the holding of such prior election.

§ Second - of 2 versions of this section

67-6-706. Referendum. [Effective on July 1, 2017. See the version effective until July 1, 2017.]

(a) (1) Any ordinance or resolution of a county or of a city or town levying the tax under authority of this part shall not become operative until approved in an election herein provided in the county or the city or town, as the case may be.

(2) The county election commission shall hold an election on the question pursuant to § 2-3-204, providing options to vote "FOR" or "AGAINST" the ordinance or resolution, after the receipt of a certified copy of such ordinance or resolution, and a majority vote of those voting in the election shall determine whether the ordinance or resolution is to be operative.

(3) If the majority vote is for the ordinance or resolution, it shall be deemed to be operative on the date that the county election commission makes its official canvass of the election returns; provided, that no tax shall be collected under the ordinance or resolution until the earliest effective date allowed under this part.

(b) (1) If a county legislative body adopts a resolution to levy the tax at the same rate that is operative in a city or town in the county, the election under this section to determine whether the county tax is to be operative shall be open only to the voters residing outside of such city or town. If the county tax is at a higher rate than the rate of the city or town tax, the election shall also be open to the voters of the city or town.

(2) (A) Except as provided in subdivision (b)(2)(B), should any county or city or town hold an election under this section, and the ordinance or resolution is rejected, no other election thereon shall be held by such county, city or town for a period of six (6) months from the date of the holding of such prior election.

(B) In counties having a population of not more than seven hundred fifty thousand (750,000) nor less than seven hundred thousand (700,000) and not more than two hundred seventy-eight thousand (278,000) and not less than two hundred fifty thousand (250,000), according to the federal census of 1970 or any subsequent federal census, in case of rejection, the limitation period on subsequent elections shall be one (1) year from the date of the holding of such prior election.



§ 67-6-707 - Petition for tax.

A resolution or ordinance levying the tax authorized may be initiated by petition of the voters in the following manner:

(1) The petition shall be addressed to the county legislative body or the governing body of the city or town requesting that a resolution or ordinance be adopted levying the tax and shall state the rate of the tax, whether the tax is to be collected by the county, city or town, or by the department of revenue, and shall specify the officer against whom suit for the recovery of any tax illegally assessed or collected shall be brought;

(2) The petition shall be signed by at least a number of registered voters in the taxing jurisdiction equal to ten percent (10%) of the total number of registered voters in the taxing jurisdiction on the date the petition is filed; provided, that a petition requesting a resolution of the county legislative body may not be signed by a registered voter in a city or town where a tax authorized by this part is operative equal to that levied by the resolution, and the registered voters in such city or town shall not be considered in arriving at the required percentage;

(3) A petition requesting a resolution shall be filed with the county clerk, a petition requesting an ordinance with the chief clerical officer of the city or town, and a photographic copy of the petition shall be filed at the same time with the county election commission who shall be the judges of the sufficiency of the petition; and

(4) If, within thirty (30) days from the filing of a petition, a resolution or ordinance is not adopted as requested and a certified copy filed with the county election commission, the petition shall constitute a resolution or ordinance, and the county election commission shall hold an election thereon as in § 67-6-706(a).



§ 67-6-708 - Termination of tax.

(a) The tax imposed in this part shall remain in effect in the county or city on a perpetual basis as permitted by law, unless the city or county by ordinance or resolution, respectively, shall provide for a specific termination date.

(b) The city or county by ordinance or resolution respectively may provide for a specific period of time during which the tax shall be in effect.



§ 67-6-709 - Repeal of tax.

Any ordinance or resolution of a county, city or town adopted in accordance with this part may be repealed in the same manner as provided by this part for its adoption; provided, that any election for the repeal of a county tax shall be open to the voters of the entire county.

§ First - of 2 versions of this section

67-6-710. Collection and administration. [Effective until July 1, 2017. See the version effective on July 1, 2017.]

(a) (1) In collecting and administering the tax levied under the authority of this part, the commissioner of revenue shall have the same powers as the commissioner has in collecting and administering the state sales tax.

(2) Rules and regulations promulgated by the commissioner under §§ 67-1-102 and 67-6-402 shall be applicable to the tax levied under the authority of this part, and shall be binding on cities, counties, and towns, and interest and penalty for delinquencies shall be imposed equal to the rates provided in § 67-6-516.

(b) (1) The department of revenue shall collect such tax concurrently with the collection of the state tax in the same manner as the state tax is collected; provided, that the department has determined that such collection of the tax is feasible, and has promulgated rules and regulations governing such collection.

(2) The department shall remit the proceeds of the tax to the county, city or town levying the tax, less a reasonable amount of percentage as determined by the department to cover the expenses of administration and collection. This percentage shall be one and one hundred twenty-five thousandths percent (1.125%). The percentage shall not be less than necessary to defray the state's expenses in administering, collecting, and remitting the local sales tax, as determined annually by the department and certified by the comptroller of the treasury.

(c) The county, city or town shall furnish a certified copy of the adopting resolution or ordinance to the department of revenue in accordance with regulations prescribed by the department.

(d) (1) Upon any claim of illegal assessment or collection, the taxpayer shall have the remedy provided in chapter 1, part 18 of this title, it being the intention of the general assembly that law which applies to the recovery of state taxes illegally assessed or collected be conformed to apply to the recovery of taxes illegally assessed or collected under the authority of this part.

(2) The resolution or ordinance levying the tax shall designate the county or municipal officer against whom suit may be brought for recovery.

(e) (1) Proceeds of the tax provided for in § 67-6-702(f), shall be distributed to the counties based on the ratio of local tax collections in the county under this section over total tax collections in all counties under this section.

(2) The amount received by the county under subdivision (e)(1) shall be distributed first as provided for in § 67-6-712(a)(1). The remainder shall be distributed to the cities or towns in the county based on the ratio of total collections in the municipality to total collections in the county.

(3) A county and a municipality may, by contract, provide for an alternative distribution for the amount not distributed under § 67-6-712(a)(1).

(f) Proceeds of the taxes provided for in § 67-6-702(g) shall be distributed as follows:

(1) Fifty percent (50%) shall be distributed as provided in subsection (e); and

(2) Fifty percent (50%) shall be distributed to incorporated municipalities in the proportion that the population of each bears to the aggregate population of the state and to counties in the proportion the population of unincorporated areas of the county bears to the aggregate population of the state, according to the most recent federal census and other censuses authorized by law. Counties and incorporated municipalities shall use such funds in the same manner and for the same purposes as funds distributed pursuant to § 67-6-712.

(g) (1) Proceeds of the tax on sales of tangible personal property obtained from any vending machine or device as provided for in § 67-6-702 shall be distributed to the counties based on the ratio of local tax collections in the county under this section over total tax collections in all counties under this section.

(2) The amount received by the county under subdivision (g)(1) shall be distributed first as provided for in § 67-6-712(a)(1). The remainder shall be distributed to the cities or towns in the county based on the ratio of total collections in the municipality to total collections in the county.

(h) (1) Notwithstanding any provision of law to the contrary, the commissioner, based upon reporting of exempt sales under § 67-6-393 and any other data or information the commissioner deems relevant, shall substantially reimburse counties and municipalities for the loss of local tax under this part resulting from the exemption provided by § 67-6-393. The amount of the reimbursement shall be approximately equal to the aggregate amount of local tax that would have been collected under this part on the sale or use of goods otherwise taxable but for § 67-6-393.

(2) If the loss of local tax subject to reimbursement under this subsection (h) cannot be identified to a particular situs, the amount of the reimbursement shall be distributed to the counties based on the ratio of total local tax collections in the county under this part over the total local tax collections in all counties under this part. The amount received by the county under this subdivision (h)(2) shall be distributed first as provided for in § 67-6-712(a)(1). The remainder shall be distributed to each municipality in the county based on the ratio of total collections in that municipality over the total collections in the county and shall be distributed to the county based on the ratio of total collections in the unincorporated portions of the county over the total collections in the county.

(3) Notwithstanding any provision of § 67-6-103 to the contrary, the distribution required by this subsection (h) shall be made from state sales tax collections prior to distribution under § 67-6-103; provided, however, that no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be distributed pursuant to this subsection (h). All such revenue shall continue to be allocated as provided in chapter 856 of the Acts of 2006.

§ Second - of 2 versions of this section

67-6-710. Collection and administration. [Effective on July 1, 2017. See the version effective until July 1, 2017.]

(a) (1) In collecting and administering the tax levied under the authority of this part, the commissioner of revenue shall have the same powers as the commissioner has in collecting and administering the state sales tax.

(2) Rules and regulations promulgated by the commissioner under §§ 67-1-102 and 67-6-402 shall be applicable to the tax levied under the authority of this part, and shall be binding on cities, counties, and towns, and interest and penalty for delinquencies shall be imposed equal to the rates provided in § 67-6-516.

(b) (1) The department of revenue shall collect such tax concurrently with the collection of the state tax in the same manner as the state tax is collected; provided, that the department has determined that such collection of the tax is feasible, and has promulgated rules and regulations governing such collection.

(2) The department shall remit the proceeds of the tax to the county, city or town levying the tax, less a reasonable amount of percentage as determined by the department to cover the expenses of administration and collection. This percentage shall be one and one hundred twenty-five thousandths percent (1.125%). The percentage shall not be less than necessary to defray the state's expenses in administering, collecting, and remitting the local sales tax, as determined annually by the department and certified by the comptroller of the treasury.

(c) The county, city or town shall furnish a certified copy of the adopting resolution or ordinance to the department of revenue in accordance with regulations prescribed by the department.

(d) (1) Upon any claim of illegal assessment or collection, the taxpayer shall have the remedy provided in chapter 1, part 18 of this title, it being the intention of the general assembly that law which applies to the recovery of state taxes illegally assessed or collected be conformed to apply to the recovery of taxes illegally assessed or collected under the authority of this part.

(2) The resolution or ordinance levying the tax shall designate the county or municipal officer against whom suit may be brought for recovery.

(e) [Deleted by 2007 amendment, effective July 1, 2017.]

(f) [Deleted by 2007 amendment, effective July 1, 2017.]

(g) (1) Proceeds of the tax on sales of tangible personal property obtained from any vending machine or device as provided for in § 67-6-702 shall be distributed to the counties based on the ratio of local tax collections in the county under this section over total tax collections in all counties under this section.

(2) The amount received by the county under subdivision (g)(1) shall be distributed first as provided for in § 67-6-712(a)(1). The remainder shall be distributed to the cities or towns in the county based on the ratio of total collections in the municipality to total collections in the county.

(h) (1) Notwithstanding any provision of law to the contrary, the commissioner, based upon reporting of exempt sales under § 67-6-393 and any other data or information the commissioner deems relevant, shall substantially reimburse counties and municipalities for the loss of local tax under this part resulting from the exemption provided by § 67-6-393. The amount of the reimbursement shall be approximately equal to the aggregate amount of local tax that would have been collected under this part on the sale or use of goods otherwise taxable but for § 67-6-393.

(2) If the loss of local tax subject to reimbursement under this subsection (h) cannot be identified to a particular situs, the amount of the reimbursement shall be distributed to the counties based on the ratio of total local tax collections in the county under this part over the total local tax collections in all counties under this part. The amount received by the county under this subdivision (h)(2) shall be distributed first as provided for in § 67-6-712(a)(1). The remainder shall be distributed to each municipality in the county based on the ratio of total collections in that municipality over the total collections in the county and shall be distributed to the county based on the ratio of total collections in the unincorporated portions of the county over the total collections in the county.

(3) Notwithstanding any provision of § 67-6-103 to the contrary, the distribution required by this subsection (h) shall be made from state sales tax collections prior to distribution under § 67-6-103; provided, however, that no portion of the revenue derived from the increase in the rate of sales and use tax from six percent (6%) to seven percent (7%) contained in chapter 856, § 4 of the Public Acts of 2002 shall be distributed pursuant to this subsection (h). All such revenue shall continue to be allocated as provided in chapter 856 of the Acts of 2006.



§ 67-6-714 - Local option tax exemption for cable or wireless cable television services. [Effective until July 1, 2017.]

There is exempt from the local option tax fees for subscription to, access to or use of television programming or television services provided by a video programming services provider offered for public consumption up to but not exceeding twenty-seven dollars and fifty cents ($27.50) per month.



§ 67-6-715 - Refund of local tax on purchase of single article. [Effective on July 1, 2017.]

(a) The commissioner shall refund the portion of the local tax imposed by this chapter that is attributable to the amendment of the single article provision of the Local Option Revenue Act, compiled in this part, for any taxpayers that pay business tax under chapter 4, part 7 of this title; franchise and excise tax under chapter 4, parts 20 and 21 of this title; or sales and use tax under this chapter.

(b) The refund provided for by this section shall be limited to the difference in tax paid by the person entitled to such refund and the tax that would have been paid on the first three thousand two hundred dollars ($3,200) of the sale price of a single article as defined in § 67-6-702 on tangible personal property other than motor vehicles, aircraft, watercraft, modular homes, manufactured homes, or mobile homes prior to July 1, 2009. The refund shall only be allowed on tangible personal property purchased by the taxpayer for use in the business for which the taxpayer is registered under subsection (a).

(c) A person entitled to a refund pursuant to this section shall make a single yearly claim for refund to the commissioner, covering a period of twelve (12) consecutive calendar months, the period to be specified by the commissioner. The commissioner is authorized to make refunds pursuant to this section, provided a claim is filed with the commissioner, under oath and supported by proper proof, within six (6) months after the end of the twelve-month period covered by the claim. Section 67-1-1802 does not apply to refunds made pursuant to this section.

(d) (1) In lieu of filing a claim for refund a dealer registered for sales and use tax may take a credit on its sales and use tax return for the tax that would be refundable under subsection (b). Any dealer that takes this credit on its sales and use tax return must file on an annual basis an information report with the commissioner. This information report shall be in a format approved by the commissioner and shall contain sufficient information for the commissioner's delegates to verify the validity of a credit taken under this section. This information report shall include:

(A) Information showing that the item would have qualified as a single article under § 67-6-702 prior to July 1, 2009;

(B) The amount of the Tennessee sales tax remitted on the single article;

(C) The local jurisdiction to which the tax was paid;

(D) If applicable, information regarding the vendor to whom the tax was paid; and

(E) Such other information as necessary to determine the validity of the credit taken.

(2) This information report shall be filed within sixty (60) days of the close of each calendar year in which a credit was taken on any sales and use tax return.



§ 67-6-716 - Notice of change in local tax rate -- Effective date of change -- Local jurisdiction boundary changes. [Effective on July 1, 2017.]

Notwithstanding any other provision in this part:

(1) A local tax imposed under this part or change in a local tax rate shall become effective only on the first day of a calendar quarter and no sooner than sixty-one (61) days after the commissioner has issued general notification of the new tax or change in the rate to dealers affected; provided, however, that the failure of a dealer to receive notice does not relieve it of the obligation to collect, remit or pay the tax imposed under this part; provided further, that the failure of a purchaser to receive notice does not relieve the purchaser of any use tax obligation;

(2) Notwithstanding subdivision (1), with respect to purchases from printed catalogs where the purchaser computes the tax based on local rates published in the catalog, a local tax imposed under this part or change in a local tax rate shall become effective only on the first day of a calendar quarter and no sooner than one hundred twenty-one (121) days after the commissioner has issued general notification of the new tax or change in the rate to dealers affected; provided, however, that the failure of a dealer to receive notice does not relieve it of the obligation to collect, remit or pay the tax imposed under this part; provided further, that the failure of a purchaser to receive notice does not relieve the purchaser of any use tax obligation; and

(3) For sales and use tax purposes only, local jurisdiction boundary changes shall become effective only on the first day of a calendar quarter and no sooner than sixty-one (61) days after the commissioner has issued general notification of the new tax or change in the rate to dealers affected; provided, however, that the failure of a dealer to receive notice does not relieve it of the obligation to collect, remit or pay the tax imposed under this part; provided further, that the failure of a purchaser to receive notice does not relieve the purchaser of any use tax obligation.






Part 8 - Simplified Sales and Use Tax Administration Act

§ 67-6-801 - Short title.

This part shall be known and may be cited as the "Simplified Sales and Use Tax Administration Act."



§ 67-6-802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) For purposes of §§ 67-6-803 and 67-6-804, "agreement" means the Streamlined Sales and Use Tax Agreement as amended and adopted on January 27, 2001, by the national conference of state legislatures' special task force on state and local taxation of telecommunications and electronic commerce and adopted by the executive committee of the national conference of state legislatures; for purposes of §§ 67-6-804 -- 67-6-806, "agreement" means the agreement styled "Streamlined Sales and Use Tax Agreement", adopted November 12, 2002, by the Streamlined Sales Tax implementing states, including any amendment to the agreement so long as the amendment has also been adopted by the Streamlined Sales Tax governing board.

(2) "Person" means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity;

(3) "Sales tax" means the sales tax levied under this chapter;

(4) "Seller" means any person making sales, leases, or rentals of personal property or services;

(5) "State" means any state of the United States, the District of Columbia and the Commonwealth of Puerto Rico; and

(6) "Use tax" means the use tax levied under this chapter.



§ 67-6-803 - Legislative findings.

The general assembly finds that a simplified sales and use tax system will reduce and over time eliminate the burden and cost for all vendors to collect sales and use tax. The general assembly further finds that Tennessee should participate in multi-state discussions to review or amend the terms of the agreement to simplify and modernize sales and use tax administration in order to reduce substantially the burden of tax compliance for all sellers and for all types of commerce.



§ 67-6-804 - Multi-state discussions -- Delegates.

For the purposes of reviewing or amending the agreement embodying the simplification requirements as contained in § 67-6-806, the state of Tennessee shall enter into multi-state discussions and shall be represented in such discussions by the following four (4) delegates: the commissioner of revenue or the commissioner's designee; one (1) member of the house of representatives appointed by the speaker of the house of representatives; one (1) member of the senate appointed by the speaker of the senate; and the comptroller of the treasury.



§ 67-6-805 - Authority to enter into the Streamlined Sales and Use Tax Agreement.

(a) The commissioner of revenue is authorized to enter into, on behalf of the state of Tennessee, the agreement styled "Streamlined Sales and Use Tax Agreement", adopted November 12, 2002, by the Streamlined Sales Tax implementing states, including any amendment to the agreement, so long as the amendment has also been adopted by the Streamlined Sales Tax implementing states. After Tennessee becomes a member of the agreement, the commissioner is authorized to take any and all action pursuant to the state's membership in the agreement; provided, that such action is not inconsistent with any law of this state.

(b) No provision of any agreement entered into by the commissioner under the authority of subsection (a) invalidates or amends any provision of the law of the state of Tennessee. Implementation of any condition of the agreement in the state of Tennessee, whether adopted before, at, or after membership of the state of Tennessee in the agreement, must be authorized by the general assembly by legislative enactment.

(c) The agreement referenced in this section is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.

(d) No person, other than a member state, is an intended beneficiary of the agreement. Any benefit to a person other than a state is established by the law of the state of Tennessee and the other member states and not by the terms of the agreement.

(e) No person shall have any cause of action or defense under the agreement. No person may challenge, in any action brought under any provision of law, any action or inaction by any department, agency, or other instrumentality of the state of Tennessee, or any political subdivision of the state of Tennessee on the grounds that the action or inaction is inconsistent with the agreement.

(f) No law of the state of Tennessee, or the application thereof, may be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the agreement.

(g) Determinations pertaining to the agreement that are made by the member states are final when rendered and are not subject to protest, appeal or review in any court in this state.



§ 67-6-806 - Agreement requirements.

(a) The commissioner shall provide and maintain a database that describes boundary changes for all counties, cities and towns that levy a tax pursuant to part 7 of this chapter. This database shall include a description of the change and the effective date of the change for sales and use tax purposes.

(b) The commissioner shall provide and maintain a database of all sales and use tax rates for all counties, cities and towns of the jurisdictions that levy a tax pursuant to part 7 of this chapter. For the identification of the state, counties, cities and towns, codes corresponding to the rates must be provided according to Federal Information Processing Standards (FIPS) as developed by the National Institute of Standards and Technology.

(c) The commissioner shall provide and maintain a database that assigns each five-digit and nine-digit zip code within the state to the proper tax rates and jurisdictions. If the zip code area includes more than one (1) local tax rate, the rate assigned to that area shall be the lowest rate otherwise applicable within the area.

(d) The commissioner shall participate with other member states in the development of an address-based system for assigning taxing jurisdictions. The system shall meet the requirements developed pursuant to the federal Mobile Telecommunications Sourcing Act, codified in 4 U.S.C. § 119. If the commissioner develops an address-based assignment system pursuant to the Mobile Telecommunications Sourcing Act, a seller may use that system in place of the system provided for in subsection (c).






Part 9 - Transactions Subject to Sales and Use Taxes

§ 67-6-901 - Application. [Effective on July 1, 2017.]

(a) Notwithstanding any other law to the contrary, this part shall apply in determining whether a transaction is subject to the tax levied under this chapter, and if so, in determining the applicable local tax levied under part 7 of this chapter. This part applies regardless of the characterization of a product as tangible personal property, a digital product, or a service, and applies only to determine a seller's obligation to pay or collect and remit a sales or use tax with respect to the seller's retail sale of a product. This part does not affect the obligation of a purchaser or lessee to remit tax on the use of the product to the taxing jurisdictions of that use.

(b) Nothing in this part is intended to impose tax on a transaction if a state tax on the transaction is prohibited by the United States constitution or the constitution of this state.

(c) The general provisions of §§ 67-6-902 -- 67-6-905 do not apply to sales or use taxes levied on the following, except as specifically provided for in this subsection (c); instead the special provisions of § 67-6-906 shall apply to:

(1) The retail sale or transfer of watercraft, manufactured homes, or mobile homes;

(2) The retail sale, excluding lease or rental, of motor vehicles, trailers, semi-trailers, or aircraft that do not qualify as transportation equipment, as defined in § 67-6-902(d). The retail sale of these items shall be sourced according to existing law as of July 1, 2009, and the lease or rental of these items shall be sourced according to § 67-6-902(d); and

(3) Telecommunications services and ancillary services, as set out in § 67-6-905, shall be sourced in accordance with that section.



§ 67-6-904 - Direct mail certificate. [Effective on July 1, 2017.]

(a) Notwithstanding § 67-6-902, a purchaser of direct mail that is not a holder of a direct pay permit shall provide to the seller in conjunction with the purchase either a Streamlined Sales Tax certificate of exemption form claiming direct mail or information to show the jurisdictions to which the direct mail is delivered to recipients.

(1) Upon receipt of the certificate of exemption, the seller is relieved of all obligations to collect, pay, or remit the applicable tax and the purchaser is obligated to pay or remit the applicable tax on a direct pay basis. A certificate of exemption claiming direct mail shall remain in effect for all future sales of direct mail by the seller to the purchaser until it is revoked in writing.

(2) Upon receipt of information from the purchaser showing the jurisdictions to which the direct mail is delivered to recipients, the seller shall collect the tax according to the delivery information provided by the purchaser. In the absence of bad faith, the seller is relieved of any further obligation to collect tax on any transaction where the seller has collected tax pursuant to the delivery information provided by the purchaser.

(b) If the purchaser of direct mail does not have a direct pay permit and does not provide the seller with either a certificate of exemption claiming direct mail or delivery information, as required by subsection (a), the seller shall collect the tax according to § 67-6-902(a)(5). Nothing in this subsection (b) shall limit a purchaser's obligation for sales or use tax to any state to which the direct mail is delivered.

(c) If a purchaser of direct mail provides the seller with documentation of direct pay authority, the purchaser shall not be required to provide a Streamlined Sales Tax certificate of exemption claiming direct mail or delivery information to the seller.



§ First - of 2 versions of this section

67-6-905. Source of sales of telecommunication services -- Definitions. [Effective until July 1, 2017. See the version effective on July 1, 2017.]

(a) As used in this section, unless the context otherwise requires:

(1) "Air-to-ground radiotelephone service" means a radio service, as that term is defined in 47 CFR 22.99, in which common carriers are authorized to offer and provide radio telecommunications service for hire to subscribers in aircraft;

(2) "Call-by-call basis" means any method of charging for telecommunications services where the price is measured by individual calls;

(3) "Communications channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points;

(4) "Customer" means the person or entity that contracts with the seller of telecommunications services. If the end user of telecommunications services is not the contracting party, the end user of the telecommunications service is the customer of the telecommunication service, but this provision only applies for the purpose of sourcing sales of telecommunications services under this section. "Customer" does not include a reseller of telecommunications service or for mobile telecommunications service of a serving carrier under an agreement to serve the customer outside the home service provider's licensed service area;

(5) "Customer channel termination point" means the location where the customer either inputs or receives the communications;

(6) "End user" means the person who utilizes the telecommunication service. In the case of an entity, "end user" means the individual who utilizes the service on behalf of the entity;

(7) "Home service provider" means the same as that term is defined in 4 U.S.C. § 124(5);

(8) "Mobile telecommunications service" means the same as that term is defined in 4 U.S.C. § 124(7);

(9) "Place of primary use" means the street address representative of where the customer's use of the telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer. In the case of mobile telecommunications services, "place of primary use" must be within the licensed service area of the home service provider;

(10) "Post-paid calling service" means the telecommunications service obtained by making a payment on a call-by-call basis either through the use of a credit card or payment mechanism such as a bank card, travel card, credit card, or debit card, or by charge made to which a telephone number which is not associated with the origination or termination of the telecommunications service. A post-paid calling service includes a telecommunications service that would be a prepaid calling service except it is not exclusively a telecommunication service;

(11) "Private communication service" means a telecommunication service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels; and

(12) "Service address" means:

(A) The location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid;

(B) If the location in subdivision (a)(12)(A) is not known, service address means the origination point of the signal of the telecommunications services first identified by either the seller's telecommunications system or in information received by the seller from its service provider, where the system used to transport such signals is not that of the seller; and

(C) If the locations in subdivisions (a)(12)(A) and (a)(12)(B) are not known, the service address means the location of the customer's place of primary use.

(b) Except for the defined telecommunication services in subsection (d), the sale of telecommunication service sold on a call-by-call basis shall be sourced to each level of taxing jurisdiction where the call:

(1) Originates and terminates in that jurisdiction; or

(2) Either originates or terminates and in which the service address is also located.

(c) Except for the defined telecommunication services in subsection (d), a sale of telecommunications services sold on a basis other than a call-by-call basis and ancillary services are sourced to the customer's place of primary use.

(d) The sale of the following telecommunication services shall be sourced to each level of taxing jurisdiction as follows:

(1) A sale of mobile telecommunications services other than air-to-ground radiotelephone service is sourced to the customer's place of primary use as required by the Mobile Telecommunications Sourcing Act, compiled in 4 U.S.C. §§ 116-126;

(2) A sale of post-paid calling service is sourced to the origination point of the telecommunications signal as first identified by either:

(A) The seller's telecommunications system; or

(B) Information received by the seller from its service provider, where the system used to transport such signals is not that of the seller;

(3) A sale of a private communication service is sourced as follows:

(A) Service for a separate charge related to a customer channel termination point is sourced to each level of jurisdiction in which such customer channel termination point is located;

(B) Service where all customer termination points are located entirely within one (1) jurisdiction or levels of jurisdiction is sourced in such jurisdiction in which the customer channel termination points are located;

(C) Service for segments of a channel between two (2) customer channel termination points located in different jurisdictions and which segment of channel are separately charged is sourced fifty percent (50%) in each level of jurisdiction in which the customer channel termination points are located; and

(D) Service for segments of a channel located in more than one (1) jurisdiction or levels of jurisdiction and which segments are not separately billed is sourced in each jurisdiction based on the percentage determined by dividing the number of customer channel termination points in such jurisdiction by the total number of customer channel termination points.



§ Second - of 2 versions of this section

67-6-905. Source of sales of telecommunication services -- Definitions. [Effective on July 1, 2017. See the version effective until July 1, 2017.]

(a) Except for the defined telecommunication services in subsection (c), the sale of telecommunication service sold on a call-by-call basis shall be sourced to each level of taxing jurisdiction where the call:

(1) Originates and terminates in that jurisdiction; or

(2) Either originates or terminates and in which the service address is also located.

(b) Except for the defined telecommunication services in subsection (c), a sale of ancillary services or telecommunications services sold on a basis other than a call-by-call basis, is sourced to the customer's place of primary use.

(c) The sale of the following telecommunication services shall be sourced to each level of taxing jurisdiction as follows:

(1) A sale of mobile telecommunications services other than air-to-ground radiotelephone service and prepaid calling service, is sourced to the customer's place of primary use as required by the Mobile Telecommunications Sourcing Act, compiled in 4 U.S.C. §§ 116-126;

(2) A sale of post-paid calling service is sourced to the origination point of the telecommunications signal as first identified by either:

(A) The seller's telecommunications system; or

(B) Information received by the seller from its service provider, where the system used to transport such signals is not that of the seller;

(3) A sale of a prepaid calling service, or a sale of a prepaid wireless calling service, is sourced in accordance with § 67-6-902; provided, however, that, in the case of a sale of prepaid wireless calling service, the rule provided in § 67-6-902(a)(5) shall include as an option the location associated with the mobile telephone number; and

(4) A sale of a private communication service is sourced as follows:

(A) Service for a separate charge related to a customer channel termination point is sourced to each level of jurisdiction in which the customer channel termination point is located;

(B) Service where all customer termination points are located entirely within one (1) jurisdiction or levels of jurisdiction is sourced in the jurisdiction where the customer channel termination points are located;

(C) Service for segments of a channel between two (2) customer channel termination points located in different jurisdictions and which segments of channel are separately charged is sourced fifty percent (50%) in each level of jurisdiction in which the customer channel termination points are located; and

(D) Service for segments of a channel located in more than one (1) jurisdiction or levels of jurisdiction and which segments are not separately billed is sourced in each jurisdiction based on the percentage determined by dividing the number of customer channel termination points in the jurisdiction by the total number of customer channel termination points.

(d) For the purpose of this section, unless the context otherwise requires:

(1) "Air-to-ground radiotelephone service" means a radio service, as that term is defined in 47 CFR 22.99, in which common carriers are authorized to offer and provide radio telecommunications service for hire to subscribers in aircraft;

(2) "Call-by-call basis" means any method of charging for telecommunications services where the price is measured by individual calls;

(3) "Communications channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points;

(4) "Customer" means the person or entity that contracts with the seller of telecommunications services. If the end user of telecommunications services is not the contracting party, the end user of the telecommunications service is the customer of the telecommunication service, but this subdivision (d)(4) only applies for the purpose of sourcing sales of telecommunications services under this section. "Customer" does not include a reseller of telecommunications service or for mobile telecommunications service of a serving carrier under an agreement to serve the customer outside the home service provider's licensed service area;

(5) "Customer channel termination point" means the location where the customer either inputs or receives the communications;

(6) "End user" means the person who utilizes the telecommunication service. In the case of an entity, "end user" means the individual who utilizes the service on behalf of the entity;

(7) "Home service provider" means the same as that term is defined in the Mobile Telecommunication Sourcing Act, P.L. 106-252, codified in 4 U.S.C. § 124(5);

(8) "Mobile telecommunications service" means the same as that term is defined in 4 U.S.C. § 124(7);

(9) "Place of primary use" means the street address representative of where the customer's use of the telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer. In the case of mobile telecommunications services, "place of primary use" must be within the licensed service area of the home service provider;

(10) "Post-paid calling service" means the telecommunications service obtained by making a payment on a call-by-call basis, either through the use of a credit card or payment mechanism such as a bank card, travel card, credit card, or debit card, or by a charge made to a telephone number that is not associated with the origination or termination of the telecommunications service. A post-paid calling service includes a telecommunications service, except a prepaid wireless calling service, that would be a prepaid calling service except it is not exclusively a telecommunication service;

(11) "Prepaid calling service" means the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(12) "Prepaid wireless calling service" means a telecommunications service that provides the right to utilize mobile wireless service, as well as other nontelecommunications services, including the download of digital products delivered electronically, content and ancillary services, which must be paid for in advance, that is sold in predetermined units or dollars, of which the number declines with use in a known amount;

(13) "Private communication service" means a telecommunication service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which the channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of the channel or channels; and

(14) "Service address" means:

(A) The location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid;

(B) If the location in subdivision (d)(14)(A) is not known, service address means the origination point of the signal of the telecommunications services first identified by either the seller's telecommunications system or in information received by the seller from its service provider, where the system used to transport the signals is not that of the seller; and

(C) If the locations in subdivisions (d)(14)(A) and (B) are not known, the service address means the location of the customer's place of primary use.



§ 67-6-906 - Source of sales of watercraft, manufactured homes, mobile homes, or vehicles that do not qualify as transportation equipment. [Effective on July 1, 2017.]

(a) The retail sale, excluding the lease or rental, of watercraft with a displacement of less than fifty (50) tons and the sale or transfer, including lease or rental, of manufactured homes, or mobile homes; and the retail sale, excluding lease or rental, of motor vehicles, trailers, semi-trailers, or aircraft that do not qualify as transportation equipment, as defined in § 67-6-902(d); shall be sourced as follows:

(1) If a dealer regularly engaged in making sales or transfers of the property being sold, the transaction is sourced to the business location of the dealer making the sale and the dealer shall collect the applicable state and local sales tax;

(2) If the sale or transfer of property is made by a dealer or person not regularly engaged in making sales or transfers of the property being sold, and the property is required by law to be registered, or titled, or both, by the county clerk or the agency with which the property is licensed, registered or otherwise recorded requires sales tax to be paid to the county clerk as a prerequisite, the clerk shall collect the applicable state and local sales or use tax at the rate applicable in the clerk's county jurisdiction;

(3) In all other situations where Tennessee sales or use tax is due but has not been paid by the purchaser, the purchaser shall file a use tax return with the commissioner and pay the applicable state and local tax. In that case, the purchaser shall pay the local use tax at the rate applicable in the county or municipality where the place of primary use of the property takes place; and

(4) For purposes of subdivision (a)(3), the place of primary use of the property shall be the owner's street address in this state. If the owner has more than one (1) address in this state, the place of primary use of the property shall be the primary street address at which the owner keeps the property. The property's place of primary use shall not be altered by intermittent use at different locations, such as the use of business property that accompanies employees on business trips and service calls.

(b) Notwithstanding any other law to the contrary, the retail sale, including the lease or rental, of watercraft with a displacement of fifty (50) tons or more shall be sourced under § 67-6-902(d).



§ 67-6-907 - Retail florist. [Effective on July 1, 2017.]

(a) For purposes of this section, a "retail florist" is a seller who is primarily engaged in the retail sale of cut flowers and floral arrangements that are primarily either sold over-the-counter or delivered locally by the same florist. For this purpose, the term "primarily" means more than fifty percent (50%) of the seller's total gross sales or receipts are derived from that activity. In determining if a business is primarily a florist, the total sales price of cut flowers and floral arrangements includes all charges made by the florist to the purchaser of cut flowers and floral arrangements as separately stated delivery or service charges. All service, relay and any other charges for orders, including charges for long distance telephone calls and telegraph service that are separately stated and represent cost to the retail florist, without any mark-up, shall be considered to be part of the total selling price subject to the sales tax.

(b) Notwithstanding any other law to the contrary, the sale of cut flowers, floral arrangements, potted plants and any associated tangible personal property by a retail florist shall be sourced as follows:

(1) If the transaction takes place prior to July 1, 2009:

(A) The sale shall be sourced to the location of the florist that took the order from the purchaser, even if the florist forwards the order to another retail florist in a different taxing jurisdiction to prepare and deliver to the recipient identified by the purchaser;

(B) The retail florist that took the order shall collect from the purchaser the applicable state sales tax and the local sales tax applicable in the retail florist's taxing jurisdiction and remit the tax to the appropriate taxing authority; and

(C) If a Tennessee retail florist receives instructions from another retail florist for the delivery of flowers, the receiving florist shall not be held liable for tax with respect to any receipts that the florist may realize from the transaction.

(2) If the transaction takes place on or after July 1, 2009, and the retail florist taking the order forwards it to another retail florist in a different taxing jurisdiction to prepare and deliver to the recipient identified by the purchaser, the sale is sourced to the location in the taxing jurisdiction where delivery to the recipient, the purchaser's donee, occurs, and:

(A) The retail florist that took the order shall collect from the purchaser the applicable state sales tax and the local sales tax applicable in the taxing jurisdiction where delivery to the recipient, the purchaser's donee, occurs and remit the tax to the appropriate taxing authority; and

(B) If a Tennessee retail florist receives instructions from another retail florist for the delivery of flowers, the receiving florist shall not be held liable for sales or use tax with respect to any receipts that the florist may realize from the transaction.









Chapter 7 - Severance Taxes

Part 1 - Coal Severance Tax

§ 67-7-101 - "Coal products" -- Defined.

As used in this part, unless the context otherwise requires, "coal products" means coal ore and any other substance that might be severed from the earth by the process of producing salable coal, by whatever method of severance used.



§ 67-7-102 - Administration.

(a) Administration and collection of this tax shall be by the state of Tennessee in the same manner as other taxes are collected by the state for and on behalf of local governments, and the department of revenue may promulgate all rules and regulations necessary and reasonable for the administration of this part.

(b) All administrative provisions of all laws contained in all the other chapters of this title relating to collection by the commissioner of all taxes, licenses, fees and interest and penalties therefor, including, but not limited to, chapter 1, part 14 of this title and all other requirements and duties imposed upon taxpayers therein, shall apply to all persons liable for taxes under this part.

(c) The commissioner shall exercise the power and authority and perform all the duties with respect to taxpayers under this part as are provided in all the other chapters of this title, except where there is conflict, and then this part shall control.



§ 67-7-103 - Tax levied -- Lien created.

(a) There is levied a severance tax on all coal products severed from the ground in Tennessee. The tax is levied upon the entire production in the state regardless of the place of sale or the fact that delivery may be made outside the state.

(b) The tax shall accrue at the time the coal products are severed from the earth and in their natural or unprocessed state.

(c) The tax levied shall be a lien upon all coal products severed in this state and upon all property from which they are severed, including, but not limited to, mineral rights of the producer, and such lien shall be entitled to preference over all judgments, encumbrances or liens whatsoever created.



§ 67-7-104 - Measure of tax.

The measure of the tax on all coal products severed from the ground in this state shall be:

(1) On or after July 1, 2009, through June 30, 2011, fifty cents (50cent(s)) per ton;

(2) On or after July 1, 2011, through June 30, 2013, seventy-five cents (75cent(s)) per ton; and

(3) On or after July 1, 2013, one dollar ($1.00) per ton.



§ 67-7-105 - Liability for tax.

Every interested owner shall be liable for this tax to the extent of such owner's interest in such products. The owner shall become liable at the time the coal products are severed from the earth and ready for sale, whether before processing or after processing, as the case may be.



§ 67-7-106 - Returns -- Payment of tax.

(a) The tax levied by this part shall be due and payable monthly on the first day of the month next succeeding the month in which the coal is severed from the soil.

(b) (1) For the purpose of ascertaining the amount of tax payable, it is the duty of all operators to transmit to the commissioner, on or before the fifteenth day of the month next succeeding the month in which the tax accrues, a return upon forms provided by the commissioner.

(2) A separate return shall be filed for each county from which coal is severed showing the month or period covered, the total number of tons of all coal products severed from each production unit operated, owned or controlled by the taxpayer during the period covered, the county in which produced, the amount of the tax, and such other information as the commissioner may require.

(3) A copy of such separate return shall also be sent by the operator to the county trustee of the county from which the coal is severed.

(c) The return shall be accompanied by a remittance covering the amount of tax due as computed by the taxpayer.



§ 67-7-107 - When tax levied becomes delinquent.

The tax levied by this part shall become delinquent on the sixteenth day of the month next succeeding the month in which such tax accrues.



§ 67-7-108 - Violations -- Criminal penalties.

(a) Any person required by this part to make a return, pay a tax, keep records, or furnish information deemed necessary by the commissioner for the computation, assessment, or collection of the tax imposed by this part, who fails to make the return, pay the tax, keep the records, or furnish the information at the time required by law or regulation, in addition to other penalties provided by law, commits a Class C misdemeanor.

(b) Any person who willfully or fraudulently makes and signs a return, not believing such return to be true and correct as to every material fact, commits a felony and is subject to the penalties prescribed for perjury under the law of this state.

(c) For purposes of this section, "person" also includes an officer or employee of a corporation or a member or employee of a partnership who is under duty to perform the act in respect to which the violation occurs.



§ 67-7-109 - Injunctions.

(a) If the nonpayment of the tax is due to an intent to evade payment, the person liable for such payment may be restrained and enjoined from severing coal from a production unit from which coal has been severed and sold and upon which the tax is due.

(b) Restraint proceedings shall be instituted in the name of the state by the attorney general and reporter upon the request of the commissioner.



§ 67-7-110 - Apportionment of revenue.

(a) The tax shall be levied for the use and benefit of local governments only and all revenues collected from the tax, except deductions for administration and collection provided for in this part, shall be allocated to the county from which such coal products were severed.

(b) All revenues collected under this part in a county in which coal products are severed, less an amount of one and one hundred twenty-five thousandths percent (1.125%) of the tax, which shall be retained by the department and credited to its current service revenue to cover the expenses of administration and collection, shall be remitted by the commissioner to that county in which the coal products were severed for the following specific purposes: one half (1/2) of all revenues collected shall be used for the educational system or systems of the county, and the remaining one half (1/2) of all revenues collected shall be used for highway and stream cleaning systems of the county.

(c) Any adjustment of taxes, interest or penalty with any county that is deemed necessary in order to correct any error may be made on a subsequent disbursement to that county.






Part 2 - Taxation of Other Minerals

§ 67-7-201 - Tax authorized -- Use and benefit -- Allocation.

(a) Any county legislative body, by resolution, is authorized to levy a tax on all sand, gravel, sandstone, chert and limestone severed from the ground within its jurisdiction. The tax shall be levied for the use and benefit of the county only, to be allocated and applied to its county road fund, and all revenues collected from the tax, except deductions for administration and collection provided for in this part shall be allocated to the county.

(b) Notwithstanding subsection (a), in any county having a population of not less than fourteen thousand nine hundred twenty-five (14,925) nor more than fourteen thousand nine hundred forty (14,940), according to the 1980 federal census or any subsequent federal census, the county legislative body may, by resolution adopted by a two-thirds (2/3) vote, allocate such revenues to the county road fund, the county general fund or any other fund of the county.

(c) Any county legislative body that has authorized a tax under this part is further authorized to repeal such tax by adopting a resolution by a two-thirds (2/3) majority of its members. The tax levied under this part shall cease to be imposed at one minute past midnight (12:01 a.m.) on the first day of the month following such action and the resolution shall include such date and time. The repeal of the tax shall have no effect on tax liabilities that occurred prior to the effective date of repeal, or collection actions on such taxes subsequent to the date of repeal. The presiding officer of the county legislative body shall deliver a certified copy of such resolution to the department of revenue.



§ 67-7-202 - Definitions -- Levy of tax -- Exemptions.

(a) "Sand, gravel, sandstone, chert and limestone" means sand, gravel, sandstone, chert and limestone severed from the earth in the process of producing a salable product by whatever means of severance used. It does not include, however, any mineral taxed under § 60-1-301 or part 1 of this chapter; any lime or limestone used for agricultural purposes; any lime or limestone used for pollution control or abatement purposes; any burnt lime, any hydrated lime or any lime or limestone used for the manufacture of cement, glass, fiberglass, rubber, paper, filler for paint, caulking, putty and roofing; rock dust for settling coal dust in underground mines or similar uses requiring chemical purity.

(b) The tax shall be levied upon the entire production in the county regardless of the place of sale or the fact that delivery may be made outside the county, except that no tax shall be due on any sand, gravel, sandstone, chert and limestone sold for use outside the state of Tennessee.

(c) Notwithstanding subsection (b), or any other provision to the contrary, any sand, gravel, sandstone, chert or limestone severed from the earth by the contractor and moved from one place to another on the same construction job site, or any sand, gravel, sandstone, chert, limestone, or any other kind of material when severed and used for fill by the contractor, whether from the same construction or job site or any site other than a commercial quarry, shall be exempt from mineral severance tax under this chapter.



§ 67-7-203 - Rate of tax -- Liability of owners -- Payment of tax.

(a) The rate of the tax shall be set by the county legislative body, but shall not exceed fifteen cents (15cent(s)) per ton on sand, gravel, sandstone, chert or limestone severed from the ground in the county.

(b) Every interested owner shall become liable at the time the sand, gravel, sandstone, chert or limestone is severed from the earth and ready for sale.

(c) (1) The tax shall be payable at the time of sale and delivery.

(2) The department of revenue shall use the accounting principle known as "first in-first out" in determining the tax payable on stockpiles or inventories of sand, gravel, sandstone, chert or limestone existing on the effective date of the tax in the county.



§ 67-7-204 - Administration and collection of tax.

Administration and collection of this tax shall be by the department, which has the power to promulgate all rules and regulations necessary and reasonable for the administration of this part.



§ 67-7-205 - Returns.

For the purpose of ascertaining the amount of tax payable, it is the duty of all operators in the county to transmit to the department on or before the fifteenth day of the month next succeeding the month in which the tax accrues a return upon the forms provided by the department. The return shall show the month or period covered, the total number of tons of each type of sand, gravel, sandstone, chert and limestone sold from each production unit operated, owned or controlled by the taxpayer during the period covered, the amount of the tax and such information as the department may require. The return shall be accompanied by a remittance covering the amount of tax due as computed by the taxpayer.



§ 67-7-206 - When tax levied becomes delinquent -- Interest and penalties.

(a) The tax levied by this part shall become delinquent on the sixteenth day of the month next succeeding the month in which such tax accrues.

(b) All interest and penalties collected with respect to the tax imposed by this part shall be retained by the department to help defray the expenses of administration and collection.



§ 67-7-207 - Disposition of taxes, interest and penalties -- Adjustments.

(a) All revenues collected from the severance of sand, gravel, sandstone, chert and limestone in the county, less an amount to cover the expenses of administration and collection and all of the interest and penalties collected, which shall be retained by the department of revenue and credited to its current service revenue to cover the expenses of administration and collection, shall be remitted quarterly to the county trustee as soon as practical following the end of a calendar quarter.

(b) These revenues shall become a part of the county road fund of the county, and shall be used for the construction, maintenance and repair of the county system.

(c) Any adjustment of taxes, interest or penalties that is necessary to adjust any error in collection or disbursement may be made at a subsequent collection or disbursement.



§ 67-7-208 - Tax inapplicable as to certain existing contracts.

(a) Any tax levied by authority of this part shall not apply to any sand, gravel, sandstone, chert and limestone severed to meet the obligations of any written contract for sale of the product entered into prior to June 5, 1984.

(b) Any sand, gravel, sandstone, chert or limestone that has been severed and on which any severance tax has accrued prior to June 5, 1984, in the county in which the severance has occurred shall be exempt from this part, if such tax has been paid.



§ 67-7-209 - Conflicting private or local acts.

Any private or local acts in conflict with this part are repealed.



§ 67-7-212 - Local approval required -- Collection of tax -- Existing private acts.

(a) The tax authorized by this part shall be levied pursuant to this part in any county upon the adoption of a resolution by a two-thirds vote of the county legislative body of such county. The presiding officer of the county legislative body shall certify a copy of the resolution to the secretary of state and the commissioner of revenue.

(b) In addition, no tax shall be collected by the department of revenue pursuant to such county legislative action until the first day of a month occurring at least thirty (30) days after the receipt of a certified copy of such action by the department.

(c) Any county legislative body that has by private act enacted prior to June 5, 1984, levied a tax on the severance of sand, gravel, sandstone, chert or limestone may continue such tax at a rate not to exceed the rate established in this part, and such private act shall remain in force and effect in such county for all other purposes; provided, that any adjustment required by this part, in the rate effective in such county, shall take effect on the first day of the month following June 5, 1985.









Chapter 8 - Transfer Taxes

Part 1 - Gift Tax

§ 67-8-101 - Taxable transfers.

(a) (1) Except as otherwise provided by subdivision (a)(2), a tax is imposed upon the transfer by gift during any calendar year by any person of the following property, or any interest therein:

(A) When the transfer is from a resident of this state:

(i) Real property situated within this state;

(ii) Tangible personal property, except such as has an actual situs without this state;

(iii) All intangible personal property; and

(B) When the transfer is from a nonresident of this state:

(i) Real property situated within this state; and

(ii) Tangible personal property that has an actual situs within this state.

(2) No tax shall be imposed upon the transfer by gift made by any person on or after January 1, 2012; provided, however, this subdivision (a)(2) shall not be construed to absolve any taxpayer of liability for any tax duly imposed by this section, during any tax year that began prior to January 1, 2012.

(b) Property in which a person holds a qualifying income interest for life, which is included for taxation pursuant to subsection (e), shall be treated as a taxable transfer of such property by such person.

(c) The tax shall apply whether a gift is in trust or otherwise, and whether the gift is direct or indirect. The relinquishment or termination, other than by the donor's death, of any power to revest in the donor the property theretofore transferred by the donor shall be considered to be a transfer by the donor by gift of the property, subject to such power and shall be taxable under this part, and any payment of the income from the property to a beneficiary other than the donor shall be considered to be a transfer by the donor of such income by gift and shall be taxable under this part.

(d) Where a donor transfers an unqualified and unrestricted gift to a person in trust, such a transfer is a gift of a present interest where the trust instrument provides that the beneficiary has the power to demand immediate possession and enjoyment of such gift in the calendar year in which such gift is given, and contains provisions to notify such beneficiary of the right to make such demand. Where the beneficiaries of such trust are minors, or otherwise lack the capacity to make legally binding agreements, the parent or parents, other than the settlor of such trust, may exercise the right to demand possession and enjoyment in the calendar year in which the gift is given as natural guardian for and on behalf of such minor or other such beneficiary, even though such parent or parents may be a party to the trust instrument.

(e) (1) Any disposition of all or part of a "qualifying income interest for life," as defined in § 2056(b)(7)(B)(ii) of the Internal Revenue Code, codified in 26 U.S.C. § 2056(b)(7)(B)(ii), in any property to which this subsection (e) applies shall be treated as a transfer of such property.

(2) This subsection (e) applies to any property, if a deduction was allowed with respect to the transfer of such property to the donor:

(A) Under § 67-8-315(a)(6) by reason of its incorporation of § 2056(b)(7) of the Internal Revenue Code, codified in 26 U.S.C. § 2056(b)(7); or

(B) Under § 67-8-105(a) by reason of its incorporation of § 2523(f) of the Internal Revenue Code, codified in 26 U.S.C. § 2523(f).

(3) For purposes of taxation under this subsection (e), the classification of beneficiaries provided for by § 67-8-102 shall be determined by reference to the relationship of the beneficiaries of the remainder interest named in the instrument to the decedent or person creating such remainder interest.

(f) Transfers for educational expenses or medical expenses that are not treated as a transfer of property by gift pursuant to § 2503(e) of the Internal Revenue Code, codified in 26 U.S.C. § 2503(e), shall not be treated as a transfer of property by gift for purposes of this part.

(g) Where property is transferred for less than an adequate and full consideration in money or money's worth, then the amount by which the value of the property exceeded the value of the consideration shall, for the purpose of the tax imposed by this chapter, be deemed a gift, and shall be included in computing the amount of gifts made during the calendar year.

(h) If a person who would otherwise be the recipient of property by gift, inheritance or other gratuitous transfer disclaims all or part of the property in accordance with § 31-1-103, such disclaimer shall not cause the disclaimant to be treated as having made a taxable transfer under this section.



§ 67-8-102 - Classification of donees.

The following named donees shall be included in:

(1) Class A: Husband, wife, son, daughter, lineal ancestor, lineal descendant, brother, sister, stepchild, son-in-law or daughter-in-law. If a person has no child or grandchild, a niece or nephew of such person and the issue of such niece or nephew shall be a donee within this class. For the purposes of this part, a person who is related to the donor as a result of legal adoption shall be considered to have the same relationship as a natural lineal ancestor, lineal descendant, brother, sister or stepchild; and

(2) Class B: Any other relative, person, association or corporation not specifically designated in Class A.



§ 67-8-103 - Deductible gifts.

(a) The tax provided for in this part shall be computed upon net gifts made during the calendar year.

(b) For the purposes of this part, "net gifts" means the total amount of gifts made during such year, less the value of all property transferred to the United States, the state of Tennessee, or to any political subdivision thereof, any public institution therein for exclusively public purposes, or any corporation, society, association or trust therein, or in a state that grants a like exemption to such institutions in Tennessee, formed for charitable, educational, scientific, or religious purposes; provided, that the property so transferred is to be used exclusively for one (1) or more of such purposes.

(c) No deduction shall be allowed on account of property transferred to any such beneficiary, if any officer, member, shareholder or employee thereof shall receive, or be entitled to receive, any benefit or pecuniary profit from the operation thereof, except reasonable compensation in effecting one (1) or more of such purposes, or as beneficiaries of a strictly charitable purpose; or if the organization of any such corporation, society, association, or trust for any of the foregoing avowed purposes be a mere guise or pretense for directly or indirectly making for it or any of its officers, members, shareholders or employees any other pecuniary profit; or if it be not in good faith organized or conducted for one (1) or more of such purposes.



§ 67-8-104 - Standard exemptions.

(a) (1) There shall be allowed against the net gifts made during any calendar year a maximum single exemption of ten thousand dollars ($10,000) against that portion of the net gifts going to donees of Class A, and a maximum single exemption of five thousand dollars ($5,000) against that portion of the net gifts going to donees of Class B.

(2) In the event the aggregate net gifts made to donees of Class A for any calendar year exceed ten thousand dollars ($10,000), or the aggregate net gifts made to donees of Class B for any calendar year exceed five thousand dollars ($5,000), the tax shall be applicable only to the extent that the gifts, other than gifts of future interests in property, to each:

(A) Class A donee exceed the following amounts:

(i) Gifts made before 1984 -- the sum of three thousand dollars ($3,000);

(ii) Gifts made in 1984 -- the sum of five thousand dollars ($5,000);

(iii) Gifts made in 1985 -- the sum of seven thousand dollars ($7,000);

(iv) Gifts made after 1985 -- the sum of ten thousand dollars ($10,000); and

(B) Class B donee exceed three thousand dollars ($3,000).

(b) No part of a gift to an individual who has not attained twenty-one (21) years of age on the date of such transfer shall be considered a gift of a future interest in property for purposes of subsection (a), if the property and the income from the property:

(1) May be expended by, or for the benefit of, the donee before the donee's attaining twenty-one (21) years of age; and

(2) Shall, to the extent not so expended:

(A) Pass to the donee on the donee's attaining twenty-one (21) years of age; and

(B) In the event the donee dies before attaining twenty-one (21) years of age, be payable to the estate of the donee or as the donee may appoint under a general power of appointment as defined in § 2514(c) of the Internal Revenue Code, codified in 26 U.S.C. § 2514(c).

(c) For the purposes of this section, the standard exemption amount allowable for gifts to Class A donees shall increase each year by the same amount, if any, that the annual exclusion amount for federal gift taxation purposes increases.

(d) All contributions or distributions made to, or on behalf of, beneficiaries under any college education savings plan authorized by title 49, chapter 7, part 8 or 9, by federal law, or by the laws of another state, are exempt from all taxation under this chapter. This exemption shall include, but is not limited to, contributions to, and distributions from, plans defined in 26 U.S.C. § 529, and accounts properly designated as education savings accounts, education IRAs, or future tuition payment plans, however described.



§ 67-8-105 - Gifts between or by spouses.

(a) Where a donor transfers during the calendar year by gift an interest in any property specified in § 67-8-101(a) or (b) to a donee who at the time of the gift is the donor's spouse, there shall be allowed as a deduction, in computing taxable gifts an amount equal to the gift. Section 2523(b)-(g) of the Internal Revenue Code, codified in 26 U.S.C. § 2523(b)-(g), shall be applicable to this deduction; provided, that the election specified in § 2523(f) of the Internal Revenue Code, codified in 26 U.S.C. § 2523(f), is made to the department of revenue; and provided further, that the reference to "subsection (a)" in paragraph (1)(A) of § 2523(f) shall be treated as meaning the first sentence of this subsection (a).

(b) A gift made by one (1) spouse to any person other than the donor's spouse shall, for purposes of this chapter, be considered as made one-half (1/2) by the donor and one-half (1/2) by the donor's spouse. This subsection (b) shall not apply with respect to a gift by a spouse of an interest in property, if the donor creates in the donor's spouse a general power of appointment, as defined in § 2514(c) of the Internal Revenue Code, codified in 26 U.S.C. § 2514(c), over such interest. For purposes of this subsection (b), an individual shall be considered as the spouse of another individual only if the spouse is married to such individual at the time of the gift and does not remarry during the remainder of the calendar year. The liability for gift tax with respect to gifts made under this subsection (b) shall be joint and several between the spouses. This subsection (b) shall apply only if both spouses have signified, under rules promulgated by the commissioner, their consent to the application of this subsection (b) in the case of all such gifts made during the calendar year by either while married to the other.



§ 67-8-106 - Tax rates.

(a) The tax imposed by this part with respect to gifts made prior to 1984 shall be computed at the following rates:

CLASS A

1.4 percent on amounts from $10,000 to $25,000;

2 percent on the next $25,000 or part thereof;

4 percent on the next $50,000 or part thereof;

5.5 percent on the next $200,000 or part thereof;

6.5 percent on the next $200,000 or part thereof;

9.5 percent on the excess over $500,000.

CLASS B

6.5 percent on amounts from $5,000 to $50,000;

9.5 percent on the next $50,000 or part thereof;

12 percent on the next $50,000 or part thereof;

13.5 percent on the next $50,000 or part thereof;

16 percent on the next $50,000 or part thereof;

20 percent on the excess over $250,000.

(b) The tax imposed by this part with respect to gifts made after 1983 shall be computed at the following rates:

CLASS A

5.5 percent on the amount of net taxable gifts up to $40,000;

6.5 percent on the next $200,000 or part thereof;

7.5 percent on the next $200,000 or part thereof;

9.5 percent on the excess over $440,000.

CLASS B

6.5 percent on the amount of net taxable gifts up to $50,000;

9.5 percent on the next $50,000 or part thereof;

12 percent on the next $50,000 or part thereof;

13.5 percent on the next $50,000 or part thereof;

16 percent on the excess over $200,000.



§ 67-8-107 - Valuation of gift.

(a) For the purposes of the tax imposed by this part, all property, real and personal, shall be appraised at its full and true value at the time of the making of the gift. Stocks and bonds listed on recognized exchanges shall be appraised by ascertaining their quoted value on the date of the making of the gift, or on the nearest business day of such exchange to such date.

(b) The value of every future, contingent, or limited estate, income, interest or annuity for any life or lives in being shall, so far as possible, be determined by the rule, method and standard of mortality and of value set forth in the actuarial tables of mortality in use by the internal revenue service for gift tax purposes at the time of the gift. The value of the interest remaining after any such temporary interest shall be determined by deducting the computed value of the temporary estate from the value of the entire property in which such interest exists.

(c) In the event the internal revenue service issues regulations at any time that provide for an election between tables, such election shall be available to the donor at the same time and in the same manner with respect to the state gift tax return, and shall be allowed by the commissioner upon the filing of a duplicate copy of the election filed with the internal revenue service.



§ 67-8-108 - Administrative powers of commissioner -- Assistants.

(a) The commissioner of revenue, hereinafter called the "commissioner," has full supervision of the administration and enforcement of this part and of the collection of all taxes imposed thereunder.

(b) The commissioner shall make such rules and regulations as may be necessary for its proper interpretation and enforcement.

(c) The commissioner is empowered to call upon other departments of state government for such information and assistance as the commissioner may deem necessary.

(d) The commissioner has the power to compel the attendance of witnesses and the production of evidence, by subpoena, to administer oaths and to take testimony in relation to any matter under this part.

(e) The commissioner may designate such deputies, appraisers, agents and other assistants as may be necessary for carrying out the full purpose and intent of this part. Such deputies, appraisers, agents and assistants, so designated by the commissioner, are empowered to represent the commissioner in inventorying and appraising property transferred by gift, and to perform such duties as are, by this part, required of the commissioner, including the power to issue subpoenas and administer oaths, and shall make bonds for the faithful performance of their duties, such bonds to be in such amounts and with such surety or sureties as the commissioner may prescribe.



§ 67-8-109 - Records and forms.

The commissioner is empowered to prescribe such forms as may be necessary under this part and shall keep such records as are indicated by good accounting practice. The commissioner may by general regulations prescribe how much and what portion of the commissioner's records shall be open to the inspection of the public and how much and what portion shall be held as confidential, and may exchange information with the United States government or with other state governments under reciprocal arrangements made and approved by the commissioner.



§ 67-8-110 - Returns.

(a) The tax imposed under this part shall be paid by the donor. Any person who, during any calendar year, makes any transfers by gift, except those that under § 67-8-104 are exempt from tax liability, shall, on or before April 15 following the close of such calendar year, make out and send to the commissioner, on forms prescribed by the commissioner, a return executed under penalty of perjury setting out in detail:

(1) A description of all the property transferred by gift during the preceding calendar year and a statement of the value of the property transferred at the time of such transfer;

(2) The name, age and address of the donee, and the relationship of the donee to the donor;

(3) The deductions and exemptions claimed and allowable; and

(4) Such other information as may be required by the commissioner.

(b) If for any calendar year tax is paid under this part with respect to any person by reason of property treated as transferred by such person under § 67-8-101(e), such person shall be entitled to recover from the person receiving the property the amount by which the total tax for such year under this part exceeds the total tax that would have been payable under this part for such year, if the value of such property had not been taken into account for purposes of this part.

(c) The making of a false return with intent to defeat the tax constitutes perjury.

(d) (1) The commissioner may, upon written application by the taxpayer showing good cause, grant additional time within which the return may be filed.

(2) There shall, however, be added to the amount of tax due, interest, as provided by § 67-1-801, from the regular statutory due date until the date paid.

(3) No penalty shall be assessed when the return is made and the full amount of tax is paid on or before the extended due date.

(4) Any return and payment made subsequent to the extended due date shall, however, be subject to penalty and any other late charges without regard to the period allowed by the extension.



§ 67-8-111 - Payment deadline.

The tax imposed by this part for any calendar year shall be paid on or before April 15 following the close of such calendar year.



§ 67-8-112 - Determination of tax by commissioner.

(a) (1) As soon as practicable after the return required by § 67-8-110 is filed, the commissioner shall examine it and determine the correct amount of the tax.

(2) If the required return is not filed by the donor on or before the date due, the commissioner shall determine the amount of the tax upon the basis of any information the commissioner may possess or obtain.

(3) Whenever in the judgment of the commissioner it is deemed necessary, the commissioner may require any person, by notice served upon such person by mail, to render under oath such statements or to reveal such information and records as the commissioner deems sufficient to show whether or not such person is liable for tax under this part.

(b) As used in this part, "deficiency" means:

(1) The amount by which the tax imposed by this part exceeds the amount shown as the tax by the donor upon the donor's return; or

(2) If no amount is shown as the tax by the donor upon the donor's return, or if no return is made by the donor, the correct amount of the tax.

(c) (1) If the commissioner, in determining the correct amount of the tax in accordance with subsection (a), determines that there is a deficiency in respect of the tax imposed by this part, the commissioner shall send notice of such deficiency to the donor by mail and shall make demand for the amount of such deficiency, which amount shall be paid by the donor.

(2) Such deficiency regardless of when paid by the donor, shall, for purposes of computing interest and penalty on the deficiency, be deemed to have been due on the due date provided in § 67-8-111, that is, April 15 following the close of the calendar year.



§ 67-8-113 - Distress warrant.

The commissioner may issue a distress warrant for the collection of the tax imposed under this part, together with interest and penalty on the tax in accordance with § 67-4-110.



§ 67-8-115 - Liability of donee.

If the tax imposed under this part is not paid by the donor when due, and if a distress warrant directed against the property of such donor has been returned nulla bona, the donee of any gift shall be personally liable for such tax to the extent of the value of such gift.



§ 67-8-116 - Taxpayer's remedies.

(a) If, in the determination of the existence of a deficiency, the commissioner appraises property at a value higher than that thought by the donor to be its true value, the donor shall have a right to file with the commissioner, within ninety (90) days from the date of the receipt of the notice of deficiency, an appeal from such appraisal, addressed to a board composed of the governor, the state treasurer, the secretary of state, the comptroller of the treasury and the commissioner, which board shall have authority to consider the exceptions filed, hear proof and determine the valuations in dispute, and the findings by a majority vote of the board shall be conclusive as to all parties in interest, subject only to the constitutional right of review in the courts.

(b) The procedure established by this section for review of the appraisal of the commissioner by the designated board shall apply only if the issue of valuation of the gift is the only objection to be raised to the assessment. If this procedure for review is selected by the donor, no challenge to any legal issues that might be raised concerning the gift tax assessment shall be entertained in any court or forum. In all cases in which the donor seeks to challenge an assessment under this section on any ground other than valuation, the entire proceeding, including issues of valuation, must be brought in accordance with §§ 67-1-1801 and 67-1-1802.

(c) In order for any person who seeks review of an appraisal by the designated board to obtain a stay of proceedings or action for the collection of the assessed tax, the person must file a complaint in chancery court seeking a stay until final determination of the review by the designated board, with a copy of the petition for review by the board attached, and must do those things necessary to obtain a stay under § 67-1-1801.



§ 67-8-117 - Estate and inheritance taxes unimpaired.

This part shall not be construed impliedly to repeal or modify the Tennessee Inheritance Tax Law, compiled in parts 3-5 of this chapter, or the Tennessee Estate Tax Law, compiled in part 2 of this chapter, but shall be construed in pari materia with such laws.



§ 67-8-118 - Applicability.

This part does not apply to any transfer by gift made on or after January 1, 2012.






Part 2 - Tennessee Estate Tax Law

§ 67-8-201 - Short title.

This part shall be known and may be cited as the "Tennessee Estate Tax Law."



§ 67-8-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Credit" means the maximum credit for any estate, inheritance, legacy, or succession taxes paid to any state or territory or the District of Columbia, allowable with respect to the gross federal estate tax by § 2011 of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 2011, the maximum credit, however, to be reduced in the proportion that the amount of the nontaxable property bears to the amount of the entire estate of the decedent;

(2) "Decedent" means any person who at the time of death is a domiciliary of the state of Tennessee or who owned real estate situated within this state or tangible personal property having actual situs within this state;

(3) "Estate" means the entire estate, and/or interest in the estate, of the decedent, that is subject to or liable for the payment of the federal estate tax before deducting any losses or exemptions in accordance with the Internal Revenue Code of 1954;

(4) "Executor" includes administrator, and any other person liable for the payment of the federal estate tax;

(5) "Federal estate tax" means the tax imposed by chapter 11 of the Internal Revenue Code of 1954, compiled in 26 U.S.C. § 2001 et seq.;

(6) "Nontaxable property" means all parts of the estate or interest in the estate other than the Tennessee estate;

(7) "State taxes" means the aggregate estate, inheritance, succession, collateral inheritance and/or legacy taxes paid to any state, territory or the District of Columbia, including, also, such taxes of any of those kinds as are imposed by the state of Tennessee other than the Tennessee estate tax imposed by this part, allowable in computing the maximum credit under § 2011 of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 2011, except such taxes of any of the above kinds or with respect to nontaxable property of the decedent;

(8) "Tennessee estate" means such part of the estate, or interest in the estate, the transfer of which is within the power of the state of Tennessee to subject to the Tennessee estate tax; and

(9) "Tennessee estate tax" means the tax imposed by this part.



§ 67-8-203 - Construction with federal law.

(a) In the application of this part, chapter 11 of the Internal Revenue Code of 1954, compiled in 26 U.S.C. § 2001 et seq., or of any amendment thereto, or of any substituted act, insofar as may be necessary, shall be applied to the same extent as if the provisions were set forth in this part.

(b) Except as otherwise provided in this part, this part shall become of no effect in respect to the Tennessee estate of persons who died subsequent to the effective date of the repeal of chapter 11 of the Internal Revenue Code of 1954, or of the provisions thereof allowing the credit.

(c) (1) If chapter 11 of the Internal Revenue Code of 1954 is amended or repealed and a substituted act is enacted by congress imposing an estate, inheritance, succession and/or legacy tax in lieu of the tax imposed by chapter 11, then as to the Tennessee estate of decedents affected by such amendment or by such substituted act, the terms as defined by § 67-8-202 shall relate to chapter 11 as amended, or of the substituted act, as the case may be, and the Tennessee estate tax as to such Tennessee estates shall be computed, imposed and paid accordingly.

(2) If chapter 11 of the Internal Revenue Code of 1954 is repealed and a substituted act, as defined in subdivision (c)(1), is enacted, then subsection (b) shall relate to the repeal of such substituted act. Subsection (b) shall also relate to the enactment of any amendment, either to chapter 11 or such substituted act, whereby the allowance of the maximum credit to the extent provided in chapter 11 or to any other extent, shall be finally repealed.



§ 67-8-205 - Tax for use of state.

The tax imposed by this part is a tax exclusively for the use of the state, and no county, municipality or taxing district shall have power to levy any like tax.



§ 67-8-206 - Tax charged upon entire estate -- Affidavit.

The Tennessee estate tax shall be charged upon the entire Tennessee estate of the decedent, and the executor shall pay the tax to the commissioner of revenue, and shall file with such commissioner an affidavit showing:

(1) The amount of the federal estate tax before allowing the maximum credit for taxes of any of the kinds as provided in § 2011 of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 2011;

(2) The proportion of nontaxable property to the entire estate, referred to in § 67-8-202;

(3) The amount of state taxes;

(4) The amount of any additional taxes allowable in computing the federal estate tax of the decedent;

(5) The amount of the Tennessee estate tax; and

(6) The amount of interest, if any, paid on such federal estate tax and the period covered by such interest, together with the amounts, if any, of any of the items theretofore paid and a duplicate of the federal estate tax return filed or being filed by the executor.



§ 67-8-207 - Time for payment.

The Tennessee estate tax shall be payable at the same time or times at which the federal estate tax is payable.



§ 67-8-208 - Adjustment upon change in federal tax payment.

(a) If the amount of federal estate tax is, upon the final determination of the federal estate tax, increased or decreased as affecting an estate the transfer of any part whereof is taxable hereunder subsequent to the payment of the Tennessee estate tax, the Tennessee estate tax imposed shall be changed accordingly. Any additional estate tax shall be payable at the same time or times at which the additional federal estate tax is payable.

(b) In the event that there shall be a decrease in the federal estate tax, the executor shall file with the commissioner of revenue an affidavit in such form as is prescribed by the commissioner, setting forth the amount of:

(1) Federal estate tax as originally computed;

(2) Federal estate tax as revised and decreased;

(3) Tennessee estate tax theretofore paid and date of payment; and

(4) Tennessee estate tax properly payable in view of such revision and decrease of federal estate tax.

(c) With the affidavit, there shall also be filed:

(1) A certificate or other evidence from the internal revenue service showing the amount of federal estate tax as so revised and decreased;

(2) A certified copy of the affidavit filed with the commissioner as provided in § 67-8-206;

(3) A duplicate receipt by the commissioner for the Tennessee estate tax theretofore paid, showing date of payment; and

(4) Such other evidence as the commissioner may require in order to enable the commissioner to determine the Tennessee estate tax, properly payable, and the amount, if any, of any refund due.

(d) The commissioner shall thereupon cause to be paid to the executor the amount of refund found to be due, together with interest thereon as provided in § 67-1-801(b).



§ 67-8-209 - Payment by person other than executor or administrator -- Reimbursement.

If the Tennessee estate tax or any part thereof is paid, or collected out of that part of the Tennessee estate passing to or in possession of any person other than the executor or administrator in the executor's or administrator's capacity as such, such person shall be entitled to reimbursement out of any part of the Tennessee estate, still undistributed or paid, a just and equitable contribution by the persons whose interest in the estate of the decedent would have been reduced, if the tax had been paid before the distribution of the Tennessee estate, or whose interest is subject to equal or prior liability for the payment of taxes, debts, or other charges against the Tennessee estate.



§ 67-8-210 - Commissioner to pay over revenue.

The commissioner of revenue shall account to the comptroller of the treasury for all moneys so collected monthly, less not more than two and one-half percent (2.5%) thereof for expenses of administration, who shall receipt therefor and forthwith pay over to the state treasurer all moneys thus received, who shall place the moneys to the credit of the general fund; provided, that the commissioner shall retain in the commissioner's hands at all times such a sum as, in the commissioner's judgment, shall be sufficient to enable the commissioner to pay promptly all claims for refunds as provided for in § 67-8-208.



§ 67-8-211 - Rules and regulations.

The commissioner of revenue is empowered to make all necessary rules and regulations not inconsistent with the terms of this part, which shall have the force and effect of law, for the purpose of fully carrying out and giving effect to this part.



§ 67-8-213 - Receipts and certificates of payment.

(a) Upon the payment of the tax, the commissioner of revenue shall issue receipt therefor in duplicate to the executor.

(b) Upon the payment of a fee of one dollar ($1.00) to the commissioner, which fee shall accrue to the state, the executor or any other person shall be entitled to receive from the commissioner a certificate to the effect that the tax upon any particular parcel, or tract, of real estate has been paid, and such certificate may be recorded in the office of the register of the county in which such real estate is situated, and shall be conclusive proof that the tax applicable to such real estate has been paid.



§ 67-8-215 - Suits for enforcement.

The commissioner may, in the commissioner's discretion, institute suit in the name of the state of Tennessee, in any court of competent jurisdiction for the collection of the tax imposed by this part in the event the tax is not paid when due. Such suit shall be for the amount of the tax due, with penalty and interest provided in this part.



§ 67-8-216 - Assistants to commissioner.

The commissioner may employ necessary agents, representatives and assistants for the enforcement of this part, and the expense of their employment and all incidental expenses shall be defrayed out of the two and one-half percent (2.5%) of the moneys collected as provided in § 67-8-206, and, in case of suit, out of the penalty provided in this part, or so much thereof as may be necessary.



§ 67-8-217 - Violations -- Penalties.

It is a Class C misdemeanor for any executor to fail to file any affidavit or duplicate federal tax return or other instrument required by this part to be filed, or to pay the tax imposed by this part when payable hereunder, or to comply with and obey any rule or regulation promulgated by the commissioner of revenue for the enforcement of this part, or to make and file a false return or report or other instrument required to be made and filed under this part.






Part 3 - Inheritance Tax -- General Provisions

§ 67-8-301 - Construction.

This part and part 4 of this chapter shall in no wise be construed impliedly or expressly to repeal or modify the Tennessee Estate Tax Law, compiled in part 2 of this chapter.



§ 67-8-302 - Classification of beneficiaries.

The following named beneficiaries shall be included in:

(1) Class A: Husband, wife, son, daughter, lineal ancestor, lineal descendant, brother, sister, stepchild, son-in-law or daughter-in-law. For the purposes of parts 3-5 of this chapter, a person who is related to the decedent as a result of legal adoption shall be considered to have the same relationship as a natural lineal ancestor, lineal descendant, brother, sister or stepchild; and

(2) Class B: Any other relative, person, association or corporation not specifically designated in Class A.



§ 67-8-303 - Tax imposed -- Property subject to tax generally.

(a) A tax is imposed for the general uses of the state, under the conditions and subject to the conditions and limitations prescribed in this part, upon transfers, in trust or otherwise, of the following property, or any interest in the property or accrued income from the property:

(1) When the transfer is from a domiciliary of this state:

(A) Real property situated within this state;

(B) Tangible personal property, except such as has an actual situs without this state;

(C) All intangible personal property;

(D) Proceeds of insurance policies, except as provided in this part; and

(E) Proceeds of certain employee benefit trusts and plans to the extent provided in this part; or

(2) When the transfer is from a decedent who is not a domiciliary of this state:

(A) Real property situated within this state; and

(B) Tangible personal property that has an actual situs within this state.

(b) Property in which a decedent held a qualifying income interest for life, that is included for taxation pursuant to § 67-8-304(10), shall be treated as a taxable transfer of such property by such decedent.



§ 67-8-304 - Taxable transfers generally.

The following transfers enumerated in § 67-8-303 shall be taxable:

(1) Transfers made by a will;

(2) Transfers made by statutes regulating descent and distribution of property upon the death of the owner;

(3) Transfers made by gift of the decedent to the extent of the value of any interest in property transferred, by trust or otherwise, during the three-year period ending on the date of the decedent's death. Property for purposes of this subdivision (3) shall include any property specified in § 67-8-303. The value of the property on the date it was transferred, less the exemptions provided for under § 67-8-104, shall be includable; provided, that the transfer of a life insurance policy shall be includable at its proceeds value on the date of death without regard to the policy's value on the date of transfer or the exemptions provided for under § 67-8-104. In addition, any Tennessee gift tax paid on the transfer of any interest in property taxable under parts 3-5 of this chapter shall be a credit against any inheritance tax payable under parts 3-5 of this chapter. The amount of the gross estate, determined without regard to this sentence, shall be increased by the amount of any tax paid under part 1 of this chapter by the decedent or the decedent's estate on any gift made by the decedent or the decedent's spouse after December 31, 1978, during the three-year period ending on the date of the decedent's death;

(4) If by a domiciliary, any property specified in § 67-8-303(a)(1), and, if by a decedent who is not a domiciliary, any property specified in § 67-8-303(a)(2) transferred by the decedent prior to death by gift or grant intended to take effect in possession or enjoyment at or after death;

(5) A transfer of property subject to any charge, estate or interest, determinable by the death of the decedent or at any period ascertainable only by reference to the death of the decedent, is deemed to have been intended to take effect in possession or in enjoyment at or after death;

(6) If any transfer of property specified in subdivision (3), (4) or (5) was made for a valuable consideration, so much thereof as is the equivalent in money value of the money value of such present consideration received by the transferor shall not be included, but the remaining portion shall be;

(7) In case of any transfer of property specified in subdivision (5), the increase accruing to any person or corporation upon the extinction or termination of such charge, estate, or interest shall be deemed a transfer of property taxable under parts 3-5 of this chapter;

(8) Transfers made pursuant to a power of appointment, held by the decedent, to the same extent that the transfer would be taxable pursuant to § 2041 of the Internal Revenue Code, except that:

(A) An unexercised general power of appointment, granted by a will, probated prior to November 1, 1978, and held by a decedent who died on or after May 1, 1980, and prior to May 28, 1981, shall not be a taxable transfer; and

(B) A credit shall be allowed against the tax liability imposed for the transfer of property by an unexercised general power of appointment that was irrevocable prior to November 1, 1978, if the property transferred by such power of appointment had previously been included in the taxable estate of a decedent spouse. The credit shall be calculated, using values reported on the return of the prior estate, by multiplying the ratio of:

(i) Value of the property transferred by such power of appointment, over

(ii) Value of property allocated to Class A beneficiaries by the return of the prior estate, times

(iii) Tax paid by the prior estate on transfers to Class A beneficiaries, as follows: Click here to view image. This credit shall not, however, be allowed for the transfer of any property for which the credit, pursuant to § 67-8-317, is allowable.

(C) An overpayment of inheritance taxes, that resulted from a failure to take the credit referred to in subdivision (8)(B), shall be subject to refund on application of the estate made pursuant to § 67-1-707, and to the extent that no additional estate tax, pursuant to part 2 of this chapter would have been assessable as a result of such credit. Any such refund, in the amount of fifteen thousand dollars ($15,000) or more, shall be paid in three (3) equal annual installments. The first installment shall be made within a reasonable time following the approval of the claim for refund, the second installment shall be made within one (1) year following the first installment, and the third installment shall be made within two (2) years following the first installment;

(9) There shall be included for taxation under parts 3-5 of this chapter the value of any annuity or any other payment taxable for federal estate tax purposes under 26 U.S.C. § 2039 as amended by P.L. No. 98-369. The provisions enacted into federal law by the Tax Reform Act of 1984, compiled in 26 U.S.C. § 1 et seq., shall be applicable to this subdivision (9), including all effective dates contained in the act; and

(10) (A) Property in which the decedent held a "qualifying income interest for life," as defined in § 2056(b)(7)(B)(ii) of the Internal Revenue Code, codified in 26 U.S.C. § 2056(b)(7)(B)(ii), if:

(i) A deduction was allowed with respect to the transfer of such property to the decedent:

(a) Under § 67-8-315(a)(6) by reason of its incorporation of § 2056(b)(7) of the Internal Revenue Code, codified in 26 U.S.C. § 2056(b)(7); or

(b) Under § 67-8-105(a) by reason of its incorporation of § 2523(f) of the Internal Revenue Code, codified in 26 U.S.C. § 2523(f);

(ii) The election specified in either § 2056(b)(7) or § 2523(f) of the Internal Revenue Code was made to the department of revenue; and

(iii) Section 67-8-101(e), relating to disposition of certain life estates, did not apply with respect to a disposition by the decedent of part or all of such property.

(B) For purposes of taxation under this subdivision (10), the classification of beneficiaries provided for by § 67-8-302 shall be determined by reference to the relationship of the beneficiaries of the remainder interest named in the instrument to the decedent or person creating such remainder interest.



§ 67-8-305 - Property held jointly.

(a) Whenever any property was held jointly by the decedent and one (1) or more persons as tenants by the entirety or otherwise, or was deposited in banks or other depositories or institutions in the joint names of the decedent and one (1) or more other persons and was payable to one (1) or more, or to the survivor or survivors, so that, upon the death of the decedent, the survivor or survivors became entitled to the immediate possession, ownership or enjoyment of such property, the entire value of any such property shall be deemed to have been transferred from the decedent to the survivor or survivors, and such transfer shall be subject to the inheritance tax imposed by parts 3-5 of this chapter, except:

(1) Where the decedent and the survivor are husband and wife at the death of the decedent, there shall be deducted one half (1/2) of the value of the taxable transfer; and

(2) In all other cases:

(A) Where such property was originally acquired for an adequate and full consideration in money or money's worth and where it is clearly shown to the satisfaction of the commissioner of revenue that the survivor or survivors contributed a part of the consideration given for such property in money or money's worth, there shall be deducted only such part of the value of the taxable transfer as is proportionate to the consideration contributed by the survivor or survivors; and

(B) Where the decedent and the survivor or survivors originally acquired such property other than for an adequate and full consideration in money or money's worth, there shall be deducted only such fractional part from the value of the taxable transfer as was originally acquired by the survivor or survivors.

(b) Where the decedent was a resident of this state, this section shall apply to the property specified in § 67-8-303(a)(1), or where the decedent was a nonresident, to the property specified in § 67-8-303(a)(2).



§ 67-8-306 - Life insurance.

(a) If the decedent was a resident of this state, there shall be included in the gross estate the proceeds of insurance policies payable to named beneficiaries, or to the decedent's estate, or in such manner as to be subject to claims against the decedent's estate and to distribution as a part thereof.

(b) This section shall include the proceeds of insurance policies commonly known as "paid-up contracts" or "investment contracts" or "annuity contracts" or similar types or forms of policies, the surrender value of which was subject to the control of the decedent prior to death.

(c) Where life insurance, the proceeds of which are under the control of the decedent, is left by the decedent in such manner that the proceeds thereof cannot be subjected to the payment of the decedent's debts and where the proceeds of such insurance are received by beneficiaries thereof and are not subjected to the debts of the decedent, the fact that the decedent may have been insolvent and that a portion of the decedent's debts may remain unpaid shall not affect the liability for inheritance tax upon such insurance.



§ 67-8-307 - Revocable trusts.

The gross estate of a resident shall include property specified in § 67-8-303(a)(1), and the gross estate of a nonresident shall include property specified in § 67-8-303(a)(2) transferred by the decedent by deed of trust in which the decedent reserved to the decedent, alone or in conjunction with others, powers of revocation, alteration or amendment, upon the exercise of which such property would revert to the decedent, to the extent of the value of such property subject to such powers and with respect to which such powers remained unexercised.



§ 67-8-308 - Transfers to executors and trustees.

If property is transferred to executors or trustees in lieu of their commissions or allowances, the excess in value of the property so transferred above the amount of commissions or allowances that would be payable in the absence of such transfer, shall be taxable.



§ 67-8-309 - Transfers by operation of law.

Any transfer of property in any manner by operation of law upon the death of any person shall be deemed a transfer taxable under this part and part 4 of this chapter.



§ 67-8-310 - Future, contingent or limited estates, income, interest or annuities -- Valuation.

(a) The value of every future, contingent or limited estate, income, interest or annuity for any life or lives in being shall, so far as possible, be determined by the rule, method and standard of mortality and of value set forth in the actuarial tables of mortality in use by the internal revenue service for federal estate tax purposes at the time of the decedent's death. The value of the interest remaining after any such temporary interest shall be determined by deducting the computed value of the temporary estate from the value of the entire property in which such interest exists. Unless otherwise provided by the transferor, the tax on such temporary interests and remainders shall be payable out of the property in which such temporary interests and remainders exist.

(b) In the event the internal revenue service issues regulations at any time that provide for an election between tables, such election shall be available at the same time and in the same manner to the personal representative of the estate with respect to the state inheritance tax return, and shall be allowed by the commissioner upon the filing of a duplicate copy of the election filed with the internal revenue service.



§ 67-8-311 - Estates subject to divestiture.

Where an estate or interest may be divested by the act or omission of the transferee, it shall be taxed as if there were no possibility of divesting.



§ 67-8-312 - Present value not ascertainable -- Procedure.

(a) If it shall be impossible to compute the present value of any of the property transferred, or of any interest in such property, or if the tax cannot be determined because of a contingency as to who will take it, the commissioner of revenue, with the written approval of the attorney general and reporter, may enter into an agreement with the representatives of the estate or the transferees, or both, to compound the tax upon such terms as may be deemed equitable, and the payment of any amount agreed upon shall be in full satisfaction for the tax imposed by this part and part 4 of this chapter, and such amount shall be payable out of the property transferred.

(b) If such an agreement cannot be reached, the taxation of the property or interest shall be held in abeyance and the commissioner shall require the representatives of the estate or transferees, or both, to give bond for the prompt payment of the tax at such time as the value of the property or interest, of the transferees, may be determined, and such tax shall bear interest as provided in subsection (a). The amount of the bond shall be fixed and the sufficiency of the surety determined by the commissioner.



§ 67-8-313 - Tax computed on aggregate value of transfers.

The value of all property transferred to each class of beneficiaries shall be aggregated for the purpose of computing the tax and allowing the exemptions heretofore provided for in this part and part 4 of this chapter.



§ 67-8-314 - Tax rates.

(a) The tax imposed upon the value of the net taxable estate of a decedent, distributable in accordance with the classification, deductions, allowances and exemptions set out in this part shall be, respectively, at the following rates:

(1) Class A Click here to view image.

(2) Class B Click here to view image.

(b) In the case of a decedent dying in 2016, or in any subsequent year, no tax shall be imposed pursuant to this part; provided, however, that this subsection (b) shall not be construed to absolve liability for any tax duly levied by this section, during any year prior to January 1, 2016.



§ 67-8-315 - Deductions.

(a) For the purpose of determining the net estate subject to tax, the following deductions shall be deducted from the value of the gross estate; except that, in the case of a transfer other than by will or intestate law, the only deductions permitted shall be liens subject to which the transfer is made and transfer taxes paid or payable to other jurisdictions on intangible personal property; additionally, except for the deduction in subdivision (a)(6), in the case of the estate of a nonresident, only such portion of the following deductions shall be allowed as is properly chargeable against the property, the transfer of which is subject to taxation:

(1) The value of all property taxable under this part and part 4 of this chapter transferred to the United States, the state of Tennessee, or to any political subdivision thereof, any public institution therein exclusively used for public purposes, or any corporation, society, association or trust therein, or in a state that grants a like exemption to such institution in Tennessee formed for charitable, educational, scientific or religious purposes; provided, that the property so transferred is to be used exclusively for one (1) or more such purposes, but no deduction shall be allowed on account of property transferred to any such beneficiary, if any officer, member, shareholder or employee thereof shall receive, or be entitled to receive, any benefit or pecuniary profit from the operation thereof, except reasonable compensation in affecting one (1) or more of such purposes, or as beneficiaries of a strictly charitable purpose; if the organization of any such corporation, society, association or trust for any of the foregoing avowed purposes be a mere guise or pretense for directly or indirectly making for it or any of its officers, members, shareholders or employees any other pecuniary profit; or if it be not in good faith organized or conducted for one (1) or more of such purposes;

(2) Taxes:

(A) On real and tangible personal property within this state that were a lien at the date of death;

(B) On intangible personal property of the decedent or on the income from the property that constituted a personal obligation during the decedent's lifetime, or were a lien at date of death;

(C) Federal income taxes accrued upon the income of the decedent at the date of death;

(D) Death duties paid or payable to other jurisdictions on intangible personal property, but no deduction shall be allowed for the payment of any federal estate taxes; and

(E) Special assessments that, at the time of decedent's death, were a lien on real property within this state;

(3) Actual funeral expenses, and all other amounts reasonably and actually expended, or contracted to be expended, for the purchase of a memorial, or monument, to the decedent, if a resident of the state;

(4) (A) Expenses of administration, including accounting fees, appraisal fees, court costs, compensation of executors, administrators, or trustees and their attorneys actually allowed and paid, not in excess of lawful rates. Where the claimed allowance is excessive, the commissioner is authorized to reduce it to a reasonable amount for the purpose of computing the tax. From an action of the commissioner in reducing the claimed amount, an appeal may be taken to the board provided for in § 67-8-411.

(B) Interest on federal estate tax actually paid and allowed by virtue of the Internal Revenue Code, codified in 26 U.S.C. §§ 6161 and 6166, and interest on Tennessee inheritance tax actually paid and allowed by virtue of § 67-8-419(b), for a period not to exceed twenty-one (21) months after the date of the decedent's death is deductible as an expense of administration, but shall not be so allowed as a deduction in any other event or circumstance nor for any further length of time;

(5) Debts of the decedent that constituted lawful claims against the decedent's estate at the date of death; provided, that in the case of a resident decedent there shall not be allowed a debt secured by property outside of this state; except when the property by which the debt is secured is included in the measure of the tax imposed, or except when such debt exceeds the value of the property securing it, in which case the excess may be deducted; and

(6) An amount equal to the value of any interest in property that passes or has passed from the decedent to the surviving spouse, but only to the extent that such interest is included in determining the value of the gross estate. In determining the amount qualifying for the deduction under this subdivision (a)(6), the limitations, restrictions, definitions, elections and requirements set out in § 2056(b) and (c) of the Internal Revenue Code, codified in 26 U.S.C. § 2056(b) and (c), shall be applicable to the deduction allowed by this subsection (a); provided, that the election specified by § 2056(b)(7) of the Internal Revenue Code, codified in 26 U.S.C. § 2056(b)(7), must be made to the department.

(b) No deduction from the value of the property included in the gross estate shall be allowed on account of any claim against the estate arising from a contract made by the decedent and payable by its terms at or after death, unless such claim is supported, in whole or in part, by a valuable consideration, in which event only so much thereof as is the equivalent in money value of the money value of the consideration received by the decedent shall be allowed as a deduction, but the remaining portion shall not be.



§ 67-8-316 - Exemptions.

(a) (1) For the sole purpose of determining the net taxable estate under this part and part 4 of this chapter, there shall be allowed against the net estate a maximum single exemption against that portion of the estate distributable to one (1) or more beneficiaries of Class A of an amount determined according to the following schedule: Click here to view image.

and there shall be allowed against the net estate a maximum single exemption against that portion of the estate distributable to one (1) or more beneficiaries of Class B of an amount determined according to the following schedule: Click here to view image.

(2) After 1989, no distinction shall be made in classes of beneficiaries and all beneficiaries listed in subsection (b) in Class B shall be included in Class A.

(b) For the sole purpose of determining the net taxable estate under this part and part 4 of this chapter, there shall be allowed against the net estate a maximum single exemption against that portion of the estate distributable to one (1) or more beneficiaries of an amount to be determined by the following schedule: Click here to view image.

(c) In the case of estates of nonresidents, the exemptions in this section shall be apportioned in the ratio that the value of the property included in the gross estate; to wit, property, the transfer of which is subject to the tax imposed bears to the value of all of the property that would have been included in the gross estate, if the decedent had been a resident of this state; provided, that, in any event, such proportionate part of the exemption shall not be less than is permitted by the Constitution of the United States.



§ 67-8-317 - Credits.

(a) If the gross estate includes property upon the transfer of which to the decedent a tax was previously and within five (5) years imposed by this state, or property that has been received by the decedent in exchange for property upon which a tax was so imposed, a credit on account of such tax actually so previously paid shall be allowed against the tax imposed with respect to the particular property, but not to exceed the amount of tax imposed with respect to the property on the present transfer.

(b) The credit for previously paid tax computation shall be the lesser of the following:

(1) The tax paid in the previous estate multiplied by the result of the total property amount transferred to the present estate divided by the taxable estate of the prior estate; or

(2) The tax due in the present estate multiplied by the result of the total property amount received from the prior estate divided by the taxable estate of the present estate.

(c) The five-year period shall be computed from the date of death of the prior decedent and not from the date of payment of such tax.



§ 67-8-318 - Applicability of part to decedents who die in 2016 or later.

This part does not apply in the case of any decedent who died in 2016 or in any subsequent year.






Part 4 - Inheritance Tax -- Administration

§ 67-8-401 - Administration by commissioner.

The commissioner of revenue, referred to as "commissioner" in this part, has full supervision of the administration and enforcement of this part and part 3 of this chapter and of the collection of all taxes imposed thereunder, and shall make such rules and regulations as may be necessary for its proper interpretation and enforcement, and the commissioner is empowered to call upon other departments of state government for such information and assistance as the commissioner may deem necessary; provided, that the cost of administering this part and part 3 of this chapter shall not exceed three percent (3%) of the total tax collection.



§ 67-8-402 - Assistants to commissioner.

(a) The commissioner may designate such deputies, appraisers, agents and other assistants as may be necessary for carrying out the full purpose and intent of this part and part 3 of this chapter.

(b) Such deputies, appraisers, agents and assistants, so designated by the commissioner, are empowered to represent the commissioner in inventorying and appraising estates, examining the contents of safe deposit vaults and to perform such duties as are, by this part and part 3 of this chapter, required of the commissioner, including the power to issue subpoenas and administer oaths and shall make bonds for the faithful performance of their duties, such bonds to be in such amounts and with such surety or sureties as the commissioner may prescribe.



§ 67-8-403 - Obtaining evidence.

(a) The commissioner has the power to compel the attendance of witnesses and the production of evidence, by subpoena, to administer oaths and to take testimony in relation to any matter under this part and part 3 of this chapter.

(b) Witnesses shall receive the same fees as are paid other witnesses in courts of record, such fees to be a part of the cost of administration.



§ 67-8-404 - Forms and records.

(a) The commissioner is empowered to prescribe such forms as may be necessary under this part and part 3 of this chapter and shall keep such records as are indicated by good accounting practice.

(b) The commissioner may, by general regulations, prescribe how much and what portion of the commissioner's records shall be open to the inspection of the public and how much and what portion shall be held as confidential, and may exchange information with the United States government, or with other state jurisdictions under reciprocal arrangements made and approved by the commissioner.



§ 67-8-405 - Administrator -- Appointment at commissioner's request.

In order that the tax imposed in this part may be expeditiously collected, if, within six (6) months after the death of any decedent, resident or nonresident, an executor does not qualify or an administrator is not appointed in Tennessee at the instance of other persons interested in the estate, then the commissioner may apply to the proper court for the appointment of an administrator of such estate, and it shall be the duty of such court to make such appointment forthwith.



§ 67-8-406 - County clerks -- Duties.

(a) It is the duty of the county clerk of the county in which an estate is administered by an executor, administrator, or trustee, upon the issuance of letters of administration, to deliver, or forward by mail, to the commissioner, a statement under the county clerk's seal of office giving the name and date of death of the decedent and the decedent's address at the time of death, and the name and address of the executor, administrator, or trustee qualified, together with the executor's, administrator's or trustee's estimate of the gross value of the estate.

(b) For this service, the county clerk shall be allowed to demand and collect in advance, five dollars ($5.00), which fee shall be in addition to the usual and customary probate fees now allowed by law and shall be paid by the representative of the estate and may be deducted as a part of the cost of administration.

(c) Any county clerk who shall violate any of the provisions of this section shall be subject to a penalty of five hundred dollars ($500), to be recovered by the commissioner, for the benefit of the state, in any court of competent jurisdiction; provided, that the commissioner may, in the commissioner's discretion, waive or reduce the penalty in any case to not less than one hundred dollars ($100), where there appears no manifest intent to evade this part and part 3 of this chapter.



§ 67-8-407 - Enforcement by district attorneys.

In event it should become necessary to enforce the payment of any tax imposed by this part and part 3 of this chapter by legal action in the courts, the commissioner shall make use of the offices of the several district attorneys general, such action to be taken under the supervision and direction of the attorney general and reporter.



§ 67-8-408 - Bond.

When any personal representative, executor or administrator has qualified as such and has executed the required bond as provided in title 30, chapter 2, the amount of the bond shall be sufficient to cover any inheritance tax due or owing the state.



§ 67-8-409 - Return and inventory of estate.

(a) Upon receipt of the statement from the clerk of the probate court pursuant to § 67-8-406(a), the commissioner shall furnish the personal representative of the estate all necessary forms for the proper inventorying and return of the property of the estate.

(b) The personal representative, or person or persons in possession of property of the decedent, shall within nine (9) months from the death of the decedent, prepare and file with the commissioner an exact copy of the will, if any, and a return of the estate for all estates in which the gross estate exceeds the maximum single exemption allowed in § 67-8-316. The return of the decedent shall be executed under penalties of perjury upon the form prescribed by the commissioner.

(c) If, however, the gross estate of a resident decedent is less than the maximum single exemption allowed by § 67-8-316, the personal representative or person in possession of property may file a copy of decedent's will, if any, and a return of the estate, executed under penalty of perjury, upon a short form prescribed by the commissioner.

(d) An extension of twelve (12) months in which to file the return required by this section, and to pay the tax shown to be due, shall be granted; provided, that a request for extension is made in writing by the personal representative or person in possession on a form prescribed by the commissioner, or by providing a copy of the personal representative's request for an automatic extension of time to file the federal estate tax return. The request shall not be filed on the original due date of the return, but, instead, shall be attached to the return filed on or before the extended due date. Interest, as provided by § 67-1-801(a), shall attach to the unpaid amount due, from the original due date of the return until the date paid. If the taxpayer fails to file the request for extension required by this subsection (d), or if the return is not filed with payment of the tax shown to be due by the extended due date, penalty as provided by § 67-1-804 shall attach as though no extension had been granted. If the personal representative or person in possession is unable to file a complete return, the personal representative or person in possession shall include in the return such part as is within the control and/or knowledge of the personal representative or person in possession, and shall include the names of every other person holding a legal or beneficial interest in the return. Upon notice from the commissioner, such person shall in like manner file a return as to that part of the gross estate that is within such person's control and/or knowledge.

(e) (1) In the event the return and inventory required by this section are not filed until nine (9) months from the date of the death of the decedent, the tax shall be paid at the time the return is filed, unless an extension of time for the payment thereof is granted by the commissioner.

(2) The representative of the estate, in the representative's discretion, may file the return earlier and permit the commissioner to proceed with the appraisal of the estate prior to the payment of tax.

(f) Upon receipt of the return, the commissioner shall proceed with the appraisal and investigation of the estate as provided in subsections (a)-(e), and upon the completion thereof, shall make an assessment of any additional amounts found to be due, giving notice to the representative or individual preparing the return.

(g) (1) Notwithstanding subsection (c) to the contrary, subdivision (g)(2) shall apply to the gross estate of a decedent that does not exceed the following amounts: Click here to view image.

(2) (A) If the decedent made no gifts during the decedent's lifetime and prior to January 1, 2012, in excess of the maximum single exemption allowable free of tax under § 67-8-104, the court may waive the filing of an inheritance tax return upon a statement to that effect by the personal representative or person in possession executed under penalty of perjury. It shall not be necessary for the clerk to forward a copy of the statement to the commissioner, unless requested; or

(B) If the decedent made one (1) or more gifts in excess of the maximum exemption allowable free of tax under § 67-8-104 prior to January 1, 2012, the personal representative or person in possession may provide relevant information concerning the gifts upon a short form provided by the commissioner without the necessity of reporting otherwise, unless requested by the commissioner.



§ 67-8-410 - Failure to file return.

When any executor, administrator or trustee shall neglect or refuse to file the return, the commissioner is authorized to appraise the estate and to assess the tax upon the basis of all information available. Notice of such appraisal and tax assessment shall be given by the commissioner in accordance with § 67-8-409(e) and (f), and the procedure thereafter with reference to an appeal from the appraisal and with reference to the collection of the tax shall be the same as in other cases.



§ 67-8-411 - Appraisal of estate by commissioner.

(a) Upon receipt of such return from the executor, administrator or trustee, the commissioner shall proceed to make an appraisal of the various items of the gross estate and to investigate deductions claimed by such representative of the estate.

(b) In making the appraisal, the commissioner shall direct the commissioner's deputies, agents or assistants to investigate the valuation placed upon each item of the estate, with a view to determining its fullness and fairness, and, in the absence of written objection upon the part of the representative of the estate, the commissioner's appraisal shall be final and binding upon the estate; provided, that such representative shall have the right to file with the state board of equalization, within ninety (90) days from the date of such appraisal, an appeal from the appraisal. A copy of the appeal shall be filed with the commissioner, who shall file with the state board of equalization the commissioner's findings concerning the appraisal. The board shall have authority to consider the exceptions filed, hear proof and determine the valuation in dispute, and the findings, by a majority vote, of the board shall be conclusive as to all parties in interest, subject only to the constitutional right of review in the courts.

(c) The procedure established by this section for review of the appraisal of the commissioner by the state board of equalization shall apply only if the issue of valuation of the various items of the gross estate is the only objection to be raised to the assessment. If this procedure for review is selected by the representative of the estate, no challenge to any legal issues that might be raised concerning the inheritance tax assessment shall be entertained in any court or forum. In all cases in which the representative of the estate seeks to challenge an assessment under this section on any ground other than valuation, the entire proceeding, including issues of valuation, must be brought in accordance with § 67-1-1801 or § 67-1-1802.

(d) In order for any person who seeks review of an appraisal by the state board of equalization to obtain a stay of proceedings or action for the collection of the assessed tax, the person must file a complaint, with a copy of the petition for review by the state board of equalization attached, in chancery court seeking a stay until final determination of the review by the board of equalization, and must do those things necessary to obtain a stay under § 67-1-1801.



§ 67-8-412 - Basis of appraisal.

(a) All property, real and personal, shall be appraised at its full and true value at the date of the death of the decedent; provided, that stocks and bonds listed on recognized exchanges shall be appraised by ascertaining their quoted value on the date of death of the decedent or on the nearest business day of such exchange to such date. Notwithstanding any other provision of law to the contrary, United States treasury bonds issued before March 4, 1971, and acquired by the decedent or the decedent's agent after May 30, 1985, that are listed in Treas. Reg. § 301.6312-2, codified in 26 CFR 301-6312-2, and known as "Flower Bonds," shall be valued at par value to the extent that they are used to discharge federal estate tax liability.

(b) (1) The provisions of subsection (a) notwithstanding, the value of the gross estate, for the purposes of parts 3-5 of this chapter, may be determined, if the executor or administrator so elects, by valuing all the property, real and personal, included in the gross estate as follows:

(A) In the case of property distributed, sold, exchanged, or otherwise disposed of, within six (6) months after the decedent's death, such property shall be valued as of the date of distribution, sale, exchange, or other disposition;

(B) In the case of property not distributed, sold, exchanged, or otherwise disposed of, within six (6) months after the decedent's death, such property shall be valued as of the date occurring six (6) months after the decedent's death; and

(C) Any interest or estate that is affected by mere lapse of time shall be included at its value as of the time of death, instead of the later date, with adjustment for any difference in its value as of the later date not due to mere lapse of time. The election provided for in this subsection (b) shall be exercised by the executor or administrator on the return, if filed within the time prescribed by law or before the expiration date of any extension of time granted pursuant to law for the filing of the return.

(2) In the event of an election as provided for in this subsection (b), there shall be no deduction allowed on account of property with respect to which a deduction is claimed under § 67-8-315 in an amount greater than the value declared for the same property in determining the gross assets of the estate.

(c) (1) Notwithstanding subsection (a), in any case of an estate where an executor could elect, without regard to § 2032A(b)(1)(C)(ii) and § 2032A(c)(6)(B) of the Internal Revenue Code, codified in 26 U.S.C. § 2032A(b)(1)(C)(ii) and (c)(6)(B), relative to material participation in the operation of the farm or other business by the decedent or members of the decedent's family, the special valuation for farm or other property under § 2032A of the Internal Revenue Code, such special valuation shall also be available to the executor for Tennessee inheritance tax valuation purposes. For such purposes, the executor and any other person shall be subject to all conditions and limitations set out in § 2032A, with the exception of § 2032A(b)(1)(C)(ii) and § 2032A(c)(6)(B), which shall not be applicable. In addition, a lien shall arise in favor of the state comparable to that arising in favor of the United States under § 6324B of the Internal Revenue Code, codified in 26 U.S.C. § 6324B, and such lien shall be subject to the filing and priority provisions of § 67-1-1403.

(2) The commissioner shall prescribe procedures to provide that, in any case in which the personal representative makes a timely election under this subsection (c) and substantially complies with the federal regulations pertaining to the election but the notice of election as filed does not contain all required information, or the signatures of one (1) or more necessary persons are not included on the agreement provided for in this subsection (c), or the agreement does not contain all required information, the personal representative is to have reasonable time, not exceeding ninety (90) days, after notification of such failure or other deficiency, in which to provide such information or signatures. The provisions hereof shall apply to the estates of all decedents dying after December 31, 1976.



§ 67-8-413 - Nonresident's estate -- Determination by commissioner.

(a) In the absence of administration in this state upon the estate of a nonresident decedent, the commissioner may, at the request of any representative of such state, duly appointed and qualified in the state of decedent's domicile, or at the request of any beneficiary of such estate, or at the request of a transferee or trustee under a transfer made during the lifetime of such nonresident decedent, determine whether or not any property within this state transferred by such nonresident, or forming a part of the nonresident's estate, is subject to tax under this part and part 3 of this chapter, and the amount of the tax.

(b) The commissioner's certificate as to the amount of such tax and the commissioner's receipt therefor may be filed in the court handling probate in the county in which such property is located, and shall be conclusive evidence of payment of the tax imposed by this part and part 3 of this chapter.



§ 67-8-414 - Liens.

Upon the issuance by the state of a receipt to an administrator or executor who has paid the tax imposed by parts 3-5 of this chapter, the administrator or executor shall be subrogated to any lien or right to proceed against any transferred property in the hands of a transferee, donee, or bona fide purchaser that the state might have had and the issuance of the receipt by the commissioner after the payment of the tax due shall be deemed an assignment by the state to the administrator or executor of the lien or right to proceed against the transferred property, the transferee, donee or bona fide purchaser and shall be conclusive evidence thereof; provided, that for the lien to remain effective, the executor or administrator must file with the register of the county of decedent's residence and any county in which any real property affected is located within forty-five (45) days of the issuance of such tax receipt, a notice of such lien, such notice to contain the administrator's or executor's name, the name of the decedent whose estate is involved, a description of the property against which the lien is claimed, and the amount of lien claimed, and upon satisfaction of the lien, a release thereof.



§ 67-8-415 - Collection of tax -- Reports by commissioner.

(a) The commissioner shall collect the tax imposed by this part and part 3 of this chapter and deposit the tax in such depository, or depositories, as the commissioner may select, which shall have executed and filed with the commissioner a bond in an amount fixed by the commissioner, signed by an approved surety company authorized to transact business in Tennessee, guaranteeing the safekeeping and delivery of such funds upon demand.

(b) It is the duty of the commissioner to keep detailed records of the tax collected and to make report thereof to the comptroller of the treasury not later than the fifteenth day of the months of January, April, July and October each year of such collections made during the preceding quarterly period, remitting with such reports the amount so reported, which shall be and become a part of the general fund of the state.



§ 67-8-416 - Refunds authorized.

The commissioner is empowered to make refund of any excess, erroneous or improper tax payment received by the commissioner out of the funds in the commissioner's keeping to the estate from which it is received.



§ 67-8-417 - Payment of tax from estate -- Transfer or distribution of property.

(a) (1) All taxes due by an estate under this part and part 3 of this chapter shall be paid by the executor, administrator or trustee out of the funds in the executor's, administrator's or trustee's hands for distribution, and no part of the property of an estate subject to this tax shall be distributed until the tax thereon has been paid; provided, that such executor, administrator or trustee may, with the written consent of the commissioner, be authorized to sell or transfer so much of the property of the estate as may be necessary to pay the tax.

(2) For the sole purpose of negotiating the sale of stocks, bonds and other registered assets, and real estate prior to the time of the payment of taxes due the state, the commissioner is authorized to waive the lien against the transferred property for taxes due by an estate pursuant to § 67-1-1403; however, such waiver shall not affect the lien arising in favor of the state against the estate for such taxes due.

(3) Anything to the contrary notwithstanding, where a decedent's death terminates the decedent's interest in stocks, bonds or other registered assets, and/or real estate, which property was previously owned with the surviving spouse in a tenancy by the entirety or a joint tenancy with right of survivorship, the commissioner's waiver pursuant to subdivision (a)(2) is not required to permit the surviving spouse to transfer such property free of liens for taxes due by the decedent's estate under this part and part 3 of this chapter.

(b) If any part of the gross estate consists of property, the value of which is includable in the gross estate by reason of § 67-8-304(10), relating to certain property for which a marital deduction was previously allowed, the decedent's estate shall be entitled to recover from the person receiving the property the amount by which the total tax under parts 3-5 of this chapter that has been paid exceeds the total tax under parts 3-5 of this chapter that would have been payable, if the value of such property had not been included in the gross estate.

(c) Subsection (b) shall not apply, if the decedent otherwise directs by will.

(d) For purposes of subsections (a)-(c), penalty and/or interest attributable to such taxes shall be considered to be a part of such taxes.

(e) (1) No person or persons, corporation or association, having in such person's, or its, possession or control, property of a decedent forming a part of such person's estate, or property transferred in any manner as to be subject to taxation under this part and part 3 of this chapter, shall deliver or transfer the property to representatives of the estate of the decedent, or to any other person or persons, corporation or association, or upon their order or request, unless notice of the time and place of the intended transfer or delivery be served upon the commissioner at least twenty (20) days prior thereto, nor shall any person deliver or transfer any such property without retaining a sufficient portion or amount thereof to pay any tax and interest that such property may be subject to a lien under this part and part 3 of this chapter, unless the commissioner consents in writing to such transfer.

(2) The prohibitions contained in this subsection (e) shall apply to the transfer by a corporation, association or joint stock company of the shares of its capital stock or other interest in the shares, including registered bonds or other registered securities.

(3) It is lawful for the commissioner to examine the property at the time of delivery or transfer.

(4) Failure to serve such notice, or failure to allow such examination, or failure to retain a sufficient amount to pay the tax and interest, shall, unless the commissioner consents to the transfer, render such person or persons, corporation or association liable to the payment of the amount of the tax for which a lien is imposed upon such property by this part and part 3 of this chapter, with interest thereon and the costs of any proceeding necessary for the enforcement of same in the courts of Tennessee; provided, that the penalty provided by this subsection (e) shall not apply to any insurance company that pays the proceeds of any policy of insurance on the life of the decedent after notifying the commissioner that such payment is to be made.

(5) This subsection (e) shall not apply to the delivery or transfer of property held in a safe deposit box by a bank, savings and loan association or savings bank, such delivery or transfer being subject to § 45-2-905; nor shall this subsection (e) apply to the delivery or transfer of property held in an account of the bank, savings and loan association or savings bank, if the bank, savings and loan association or savings bank reports to the department of revenue such delivery or transfer involving the accounts of a decedent having an aggregate value of fifty thousand dollars ($50,000) or greater, excluding accounts owned jointly with a surviving spouse.



§ 67-8-418 - Safe deposit vaults.

(a) No person engaged in the business of renting safe deposit vaults or other receptacles of similar character, shall rent any such vault or receptacle without first requiring all persons entitled to access thereto to agree in writing to notify the lessor of the death of any such person, and all persons having the right of access to any such safe deposit vault or receptacle upon the death of any other person having the right of access thereto, before seeking access, shall notify the lessor of the death of such person.

(b) No lessor shall permit access to any safe deposit vault or receptacle by anyone after the death of any person who, at the time of death, had the right or privilege of access thereto, either as principal, deputy, agent, cotenant or otherwise, without notice to the commissioner.

(c) At the time of opening any such vault or receptacle after the death of any person having the right of access thereto, the commissioner shall have the right to be present, in person or by representative, and to examine and inventory its contents.

(d) Any violation of this section shall subject the violator to a penalty of five hundred dollars ($500) to be recovered by the commissioner for the benefit of the state in any court of competent jurisdiction.

(e) This section shall not apply to any bank, savings bank, saving and loan association, or trust company subject to the procedures provided in title 45, chapter 2, part 9.



§ 67-8-419 - Time for payment -- Installments -- Extensions.

(a) The tax imposed by this part and part 3 of this chapter shall be due and payable nine (9) months after the death of the transferor, or at the expiration of the additional time granted by the commissioner pursuant to § 67-8-409, but such tax may be paid sooner, if assessment thereof has been completed, and if the personal representative desires to make payment.

(b) When it is shown to the satisfaction of the commissioner that the payment on the due date of any part of the amount determined to be due would impose undue hardship upon the estate, or would necessitate the sale of any portion of the estate at a sacrifice, or at an inadequate price, the commissioner may extend the time for the payment of any such part of the tax, or may enter into an agreement with the representative of the estate for the payment of the tax due thereon in installments. Such an agreement for the payment of the tax in installments, or for the deferment of payments, shall not affect the liability of the estate for interest. The running of the statute of limitations for assessment and collection, as provided in § 67-1-1501, shall be suspended for the period of any such extension. If an extension is granted, the commissioner may, if the commissioner deems it necessary, require the executor to furnish security for the payment of the amount in respect of which the extension is granted in accordance with the terms of the extension.



§ 67-8-420 - Receipts and certificates of payment.

(a) Upon the payment of the whole tax imposed against an estate under this part and part 3 of this chapter, the commissioner shall issue receipt therefor in duplicate to the representative of the estate, one (1) copy of which shall be filed in the office of the clerk of the court in which such estate was being administered, and no final accounting or settlement of such estate shall be made by the court prior to the filing of such receipt, or until the filing of a certificate by the commissioner that no tax is due thereon, such receipt or certificate to be furnished by the commissioner without cost to the estate or to the beneficiaries thereof.

(b) Upon the payment of a fee of one dollar ($1.00) to the commissioner, which fee shall accrue to the state, any person other than the representative of the estate shall be entitled to receive from the commissioner a certificate to the effect that the tax upon any particular parcel or tract of real estate has been paid, and such certificate may be recorded in the office of the register of the county in which such real estate is situated, and it shall be conclusive proof that the tax applicable to such real estate has been paid and any lien thereon shall be released. However, the filing of such receipt or certificate shall not be necessary, if filing of a return has been waived pursuant to § 67-8-409(g).



§ 67-8-422 - Violations -- Penalties.

(a) (1) Failure or refusal to make any report or return provided for in this part and part 3 of this chapter is a Class C misdemeanor.

(2) The payment of any penalty imposed shall in no wise affect the liability for the tax, interest and any other penalties prescribed in this part.

(b) The making of a false return or report or affidavit with intent to deceive constitutes the crime of perjury.



§ 67-8-423 - Liability of executors, administrators and trustees.

Executors, administrators and trustees shall be liable for all taxes payable on the estate, together with any interest or penalties provided in this part, until the same shall have been paid; provided, that in no case shall such executor, administrator or trustee be liable for a greater amount than was actually received by the executor, administrator or trustee.



§ 67-8-424 - Insurance companies -- Notice of death of insured.

(a) Every life insurance company or association doing business in this state shall, within ten (10) days after the approval of proof of death of a person insured under a policy or policies, in such companies or association, give notice in writing to the commissioner where the estate is being administered stating:

(1) The date and amount of each policy;

(2) The name and address of each beneficiary in the policy; and

(3) The time and manner of payment.

(b) Any insurance company doing business in the state, failing or refusing to comply with this part and part 3 of this chapter, shall forfeit its charter in this state and its right to do business within the state.

(c) Upon certification from the commissioner of commerce and insurance that any insurance company has failed or refused to comply with parts 3 and 4 of this chapter, the secretary of state shall forthwith cancel the charter of such company and shall immediately notify such insurance company that it is barred from doing further business in the state.



§ 67-8-425 - Applicability of part to decedents who die in 2016 or later.

This part does not apply in the case of any decedent who died in 2016 or in any subsequent year.






Part 5 - Inheritance Tax -- Disputed Domicile

§ 67-8-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Executor" means any executor of the will or administrator of the estate of a decedent, except an ancillary administrator;

(2) "Inheritance tax" means any tax levied by a state on account of the transfer or shifting of economic benefits in property at death, or in contemplation thereof, or intended to take effect in possession or enjoyment at or after death, whether denominated an "inheritance tax," "transfer tax," "succession tax," "estate tax," "death duty," "death dues" or otherwise;

(3) "Interested person" means any person who may be entitled to receive, or who has received, any property or interest that may be required to be considered in computing the death tax of any state involved; and

(4) "Taxing official" means the commissioner of revenue, and in any other reciprocal state, the officer or body designated in the statute of such state substantially similar to this part.



§ 67-8-502 - Election of provisions -- Invocation of provisions by election -- Effect of election.

In any case in which this state and one (1) or more other states each claims that it was the domicile of a decedent at the time of death, and no judicial determination of domicile for inheritance tax purposes has been made in any such states, any executor, or the taxing official of any such state, may elect to invoke this part. Such election shall be evidenced by the sending of a notice by registered mail, receipt requested, to the taxing officials of each such state, and to each executor, ancillary administrator and interested person. Any executor may reject such election by sending a notice by registered mail, receipt requested, to the taxing officials involved and to all other executors within forty (40) days after the receipt of such notice of election. If such election be rejected, no further proceedings shall be had under this part. If such election be not rejected, the dispute as to the inheritance taxes shall be determined solely as provided in this part, and no other proceedings to determine or assess such inheritance taxes shall thereafter be instituted in the courts of this state or otherwise.



§ 67-8-503 - Agreement by states.

(a) In any case in which an election is made as provided in § 67-8-502 and not rejected, the commissioner may enter into a written agreement with the other taxing officials involved and with the executors, to accept a certain sum in full payment of any inheritance tax, together with interest and penalties, that may be due this state; provided, that the agreement also fixes the amount to be paid the other state or states.

(b) If an agreement cannot be reached and the arbitration proceedings specified in § 67-8-504 are commenced, and thereafter an agreement is arrived at, a written agreement may be entered into at any time before such proceeding is concluded, notwithstanding the commencement of such proceeding.

(c) Upon the filing of such agreement or duplicate thereof with the authority that would have jurisdiction to assess the inheritance tax of this state if the decedent died domiciled in this state, an assessment shall be made as provided in the agreement, and such assessment, except as otherwise provided in this part, shall finally and conclusively fix and determine the amount of inheritance tax due this state.

(d) In the event that the aggregate amount payable under such agreement to the states involved is less than the maximum credit allowable to the estate against the United States estate tax imposed with respect thereto, the executor forthwith shall also pay to the commissioner the same percentage of the difference between such aggregate amount and the amount of such credit, as the amount payable to the commissioner under the agreement bears to such aggregate amount.



§ 67-8-504 - Arbitration.

If in any such case it appears that an agreement cannot be reached as provided in § 67-8-503, or if one (1) year shall have elapsed from the date of the election without such an agreement having been reached, the domicile of the decedent at the time of death shall be determined solely for inheritance tax purposes as follows:

(1) Where only this state and one (1) other state are involved, the commissioner and the taxing official of such other state shall each appoint a member of a board of arbitration, and the members so appointed shall select the third member of the board. If this state and more than one (1) other state are involved, the taxing officials thereof shall agree upon the authorities charged with the duty of administrating inheritance tax laws in three (3) states not involved, each of which authorities shall appoint a member of the board. The members of the board shall elect one (1) of their number as chair;

(2) Such board shall hold hearings at such places as are deemed necessary, upon reasonable notice to the executors, ancillary administrators, all other interested persons, and the taxing officials of the states involved, all of whom shall be entitled to be heard;

(3) Such board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of books, papers and documents and issue commissions to take testimony. Subpoenas may be issued by any members of the board. Failure to obey a subpoena may be punished by a judge of any court of record in the same manner as if the subpoena had been issued by such judge or by the court in which such judge functions;

(4) Such board shall apply, whenever practicable, the rules of evidence which prevail in federal courts under the federal rules of civil procedure at the time of the hearing;

(5) Such board shall, by majority vote, determine the domicile of the decedent at the time of death. Such determination shall be final and conclusive, and shall bind this state and all of its judicial and administrative officials on all questions concerning the domicile of the decedent for inheritance tax purposes;

(6) The reasonable compensation and expenses of the members of the board and employees thereof shall be agreed upon among such members, the taxing officials involved, and the executors. In the event an agreement cannot be reached, such compensation and expenses shall be determined by such taxing officials, and if they cannot agree, by the appropriate probate court of the state determined to be the domicile. Such amount shall be borne by the estate and shall be deemed an administration expense; and

(7) The determination of such board and the record of its proceedings shall be filed with the authority having jurisdiction to assess the inheritance tax in the state determined to be the domicile of the decedent, and with the authorities that would have had jurisdiction to assess the inheritance tax in each of the other states involved, if the decedent had been found to be domiciled in the state.



§ 67-8-506 - Reciprocity.

This part shall apply only in cases in which each of the states involved has in effect a law substantially similar to this part.



§ 67-8-507 - Applicability of part to decedents who die in 2016 or later.

This part does not apply in the case of any decedent who died in 2016 or in any subsequent year.






Part 6 - Generation-Skipping Transfer Tax Law

§ 67-8-601 - Short title.

This part shall be known and may be cited as the "Generation-Skipping Transfer Tax Law."



§ 67-8-602 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Federal generation-skipping transfer tax" means the tax imposed by 26 U.S.C. § 2601;

(2) "Generation-skipping transfer" means a transfer subject to the tax imposed by 26 U.S.C. § 2601 where the original transferor is a resident of Tennessee at the date of the transfer, or the property transferred is real property or tangible personal property with an actual situs in Tennessee; and

(3) "Original transferor" means any grantor, donor, trustor or testator who by grant, gift, trust or will makes a transfer of real or personal property that results in the imposition of a federal generation-skipping transfer tax under applicable provisions of the Internal Revenue Code, compiled in 26 U.S.C.



§ 67-8-603 - Imposition of tax -- Credits.

(a) A tax is imposed upon every generation-skipping transfer in an amount equal to the amount allowable as a credit for state inheritance taxes under 26 U.S.C. § 2604.

(b) If any of the property transferred is real property located in another state or is tangible personal property having an actual situs in another state that requires the payment of a tax for which credit is received against the federal generation-skipping transfer tax, any tax due pursuant to subsection (a) shall be reduced by an amount that bears the same ratio to the total state tax credit allowable for federal generation-skipping transfer tax purposes as the value of such property taxable in such other state bears to the value of the gross generation-skipping transfer for federal generation-skipping transfer tax purposes.



§ 67-8-604 - Returns.

(a) Every person required to file a return reporting a generation-skipping transfer under applicable federal statute and regulations shall file a return with the department of revenue on or before the last day prescribed for filing the federal return, and shall pay the tax imposed by § 67-8-603 at that time. There shall be attached to the return filed with the department a duplicate copy of the federal return.

(b) The return shall contain such information and be in such form as the commissioner may prescribe and shall state the amount of tax due under § 67-8-603. The return shall be executed under penalty of perjury.

(c) If, after the filing of a duplicate copy of the federal return, the federal authorities shall increase or decrease the amount of the federal generation-skipping transfer tax, then an amended return shall be filed within thirty (30) days of the notice of the increase or decrease by the federal authorities with the department showing all changes made in the original return and the amount of increase or decrease in the federal generation-skipping transfer tax. Any increase in the amount of tax due shall be paid with such amended return, and any decrease may be refunded by the department; provided, that a claim therefor, supported by proper proof, shall be filed with the commissioner within two (2) years from the date of such redetermination of tax by the federal authorities.



§ 67-8-605 - Administrative and enforcement procedures.

To the extent not inconsistent with §§ 67-8-603 and 67-8-604, the administrative and enforcement provisions of the inheritance tax law, as stated in parts 3-5 of this chapter, shall be applicable to this part in the event the original transferor is not alive at the time of the transfer. Notwithstanding § 67-8-118, if the original transferor is alive at the time of the transfer, the administrative and enforcement provisions of the gift tax law, as stated in part 1 of this chapter, shall be applicable to this part. Any other administrative or enforcement provision relating to the duty and power of the commissioner of revenue to collect state taxes shall be applicable to this part to the extent not inconsistent with it.






Part 7 - Payment of Transfer Taxes in Kind Act

§ 67-8-701 - Short title -- Purpose.

(a) This part shall be known and may be cited as the "Payment of Transfer Taxes in Kind Act."

(b) It is the intent of this part, in appropriate circumstances, to allow the payment of transfer taxes under this chapter by the transfer to the state of unique objects of significant historical or artistic interest, unique sites or buildings of historical interest, or interests in real property having recreational, cultural, conservational, or wildlife value, or value to the state for a public purpose. It is not the intent to create a right in anyone to pay transfer taxes in kind.



§ 67-8-702 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Department" means the department of revenue;

(2) "Donor" means any person responsible for the payment of transfer taxes to the state, including, but not limited to, a personal representative, executor, administrator, individual taxpayer, joint tenant, heir, legatee, devisee, grantee, transferee, trustee, tenant in common, conservator, guardian, custodian, or person interested in an estate or trust;

(3) "In-kind payment" means a payment of transfer taxes or a portion thereof by the transfer to a receiving entity of qualified property;

(4) "Interest in real property having recreational, conservational, or wildlife value" means any interest in real property that is of unique value as a scenic, historic, archaeological, scientific, or recreational resource to the state and that will contribute to the cultural, recreational, or economic life of the people, or is a unique and critical habitat for wildlife in the state;

(5) "Interest in real property having state use value" means any interest in real property that is of unique value to the receiving entity to carry out its stated purposes;

(6) "Object of significant artistic or historical value" means any object of art, collection, painting, portrait, mural, photograph, statue, tablet, carving, bas-relief, engraving, relic, coin, furniture, textile, basketry, artifact, natural specimen, rare book, author's papers, or other object of artistic, historical, or technical interest or of intrinsic cultural value;

(7) "Qualified property" means an object of significant artistic or historical value, a site of significant historical interest, an interest in real property having recreational, conservational or wildlife value, or an interest in real property having state use value;

(8) "Receiving entity" means the state of Tennessee, any department or agency thereof, any county, city, or other political subdivision of the state, or any state museum or state institution of health or education;

(9) "Site of significant historical interest" means any real property, building, or fixture, or any combination thereof, of unique and peculiar historical significance; and

(10) "Transfer taxes" means all the taxes imposed by this chapter, including the inheritance, estate, gift and generation-skipping transfer taxes, and interest and penalties thereon.



§ 67-8-703 - In-kind payment of transfer taxes -- Appraisal.

(a) Any donor may make application to transfer qualified property to a receiving entity as an in-kind payment of transfer taxes.

(b) The donor shall first obtain a written appraisal of the qualified property. The donor shall then notify the receiving entity in writing of the desire to offer the qualified property to the receiving entity. The receiving entity shall within a reasonable period of time notify the donor in writing as to whether it is willing to accept the qualified property. Any decision by a receiving entity not to accept the qualified property shall be final and not appealable.

(c) If a receiving entity indicates its willingness to accept the qualified property, the donor shall then submit an application to the department for approval of an in-kind payment containing the following information:

(1) Name and address of donor;

(2) Copy of transfer tax return for which tax is payable, if prepared; otherwise, information concerning taxes to be paid;

(3) Copy of appraisal;

(4) Statement of how the qualified property meets the statutory definition;

(5) A copy of the correspondence with the receiving entity evidencing its willingness to accept the qualified property; and

(6) A statement from the donor or the receiving entity outlining the proposed and potential uses of the qualified property, and the source of funds for support and maintenance of the qualified property.

(d) The department shall have ninety (90) days from the date of receipt of a completed application for in-kind payment to approve or deny the application. The department may request that the donor amend the application, including the valuation, as a condition of approval. If the department approves the application, the receiving entity shall assume title to the property as soon as practicable.

(e) If the department fails to respond to an application for in-kind payment within ninety (90) days of its receipt, the application shall be deemed to be denied. The approval or denial of an application for in-kind payment shall be within the absolute discretion of the department. A denial of an application, either by response or by failure to respond, shall be final, and such a decision shall not be appealable under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, nor shall such decision be appealable to any court.

(f) The department in its discretion may require the donor to pay for a second appraisal by an appraiser selected by the department whenever the qualified property is unusual or outside of the normal expertise of the department to appraise.



§ 67-8-704 - In-kind payment -- Credit -- Deferral -- Limitation.

(a) Upon assumption of title by a receiving entity to property accepted as an in-kind payment, the department shall credit to the donor against the amount of taxes owed the valuation of the qualified property approved in the donor's application. In no case shall any credit allowed by this part be greater than the amount of tax owed, and any excess value shall constitute a gift to the receiving entity.

(b) The department shall defer payment of transfer tax, or portion thereof, that is under review for in-kind payment from the date of receipt of a completed application, so that the tax due, or portion thereof, is exempt from interest and penalties during the pendency of an application. Interest and penalties shall recommence upon the department's denial of the application.

(c) The department shall not during any fiscal year approve in-kind payments that have an aggregate value of more than five million dollars ($5,000,000), unless the governor, on application from the department, permits the department to exceed that limit.



§ 67-8-705 - Promulgation of rules and regulations.

The commissioner is authorized to promulgate rules and regulations and to design forms to implement this part.









Chapter 9 - Payments in Lieu of Taxes

Part 1 - Tennessee Valley Authority Tennessee State Revenue Sharing Act

§ 67-9-101 - Basis of apportionment.

(a) Any increase in the payments received by the state from the Tennessee Valley authority in lieu of taxes under § 13 of the act of congress creating the authority, as amended, above the payments received in the fiscal year 1977-1978 shall be apportioned between the state and local governments in the following manner:

(1) Forty-eight and one-half percent (48.5%) shall be paid to or retained by the state of Tennessee;

(2) Forty-eight and one-half percent (48.5%) shall be paid to the counties and municipalities of Tennessee as provided in this part; and

(3) Three percent (3%) shall be paid to impacted local governing areas that are experiencing Tennessee Valley authority construction activity on facilities to produce electric power. Such impacted areas shall be designated by the Tennessee Valley authority. Such payments to impacted areas shall be made during the period of construction activity and for one (1) full fiscal year after completion of such activity. If, in any fiscal year, there are no impacted areas, these funds shall be allocated as provided in § 67-9-102(b)(3).

(b) The state's share of such funds shall not be less than the amount of such funds received by it during the fiscal year preceding July 1, 1978.



§ 67-9-102 - Proration of payments to counties and municipalities -- Eligibility of impacted areas -- Phasing out of payments.

(a) (1) Payments provided in § 67-9-101(a)(2) shall be made in accordance with the following formula:

(A) Thirty percent (30%) of the available amount shall be paid to counties in accordance with the percentage that the population of each county bears to the total state population;

(B) Thirty percent (30%) of the available amount shall be paid to counties in accordance with the percentage that the total acreage of each county bears to the total acreage of the state;

(C) Ten percent (10%) of the available amount shall be paid to each county containing land owned by the Tennessee Valley authority in accordance with the percentage that Tennessee Valley authority owned land in that county bears to all Tennessee Valley authority owned land in Tennessee; and

(D) Thirty percent (30%) of the available amount shall be paid to incorporated municipalities in accordance with the percentage that the population of that municipality bears to the population of all incorporated municipalities in Tennessee.

(2) For the purpose of making calculations in accordance with the formula in subdivision (a)(1), only the population, acreage and land contained within the Tennessee Valley authority electrical power service area shall be used to make such calculations; provided, that population, acreage and land that are not contained within the Tennessee Valley authority electrical power service area on March 8, 1990, shall continue to be utilized in making such calculations. It is the legislative intent that this subdivision (a)(2) shall apply prospectively only.

(3) Before distributing to the counties and incorporated municipalities any of the payments mentioned in this section, the commissioner of finance and administration shall make a monthly deduction of four thousand four hundred sixty-two dollars ($4,462) from each payment provided in subdivisions (a)(1)(A) and (D), which shall be appropriated and transmitted for use by the advisory commission on intergovernmental relations as provided by title 4, chapter 10, part 1.

(4) Each local government shall receive in such payments an amount not less than the amount of such funds received by such local government from the state during the fiscal year preceding July 1, 1978, as a portion of the Tennessee Valley authority payment in lieu of taxes to the state.

(b) (1) The commissioner of revenue shall allocate the funds apportioned by § 67-9-101(a)(3) among the counties and municipalities, lying wholly or in part, within the impacted local governing areas designated by the Tennessee Valley authority; provided, that the total amount allocated, pursuant to this subsection (b), to any county and the municipalities within such county shall not exceed ten percent (10%) of the total impact funds apportioned by § 67-9-101(a)(3); and provided further, that the weighted population formula presently being used for allocation among counties and municipalities, of those funds apportioned by § 67-9-101(a)(3), shall be continued.

(2) Such payments to impacted areas shall be made during the period of construction activity and, based on the last year of entitlement according to § 67-9-101(a)(3), for a period of three (3) full fiscal years after completion or cessation of such construction activity. Such payments shall be phased out over the three-year period by decreasing the payment made in the last year of activity by an additional twenty-five percent (25%) each year, being seventy-five percent (75%) during the first year after the last year of entitlement, fifty percent (50%) during the second year after the last year of entitlement, and twenty-five percent (25%) during the third year after the last year of entitlement.

(3) (A) If, in any fiscal year, there are funds remaining after the allocation provided for in subdivisions (b)(1) and (2), or there are no impacted areas, any remaining funds apportioned by § 67-9-101(a)(3) in any fiscal year, not to exceed thirty percent (30%) of the total of such impact funds, shall be allocated by the commissioner of revenue to the University of Tennessee for use in operating the county technical assistance service in its institute for public service. Such funds shall be used for studies and research in county government, publications, education, consultative and field services to counties in problems relating to fiscal administration, accounting, tax assessment and collection, economic development, environmental concerns, conservation, improvements and public works, and in any and all matters relating to county governments. If, in any fiscal year, the amount allocated to the University of Tennessee under this subdivision (b)(3)(A) for use in operating the county technical assistance service falls below thirty percent (30%) of the total of such impact funds, then the University of Tennessee shall receive, from the funds to be paid to counties under subdivision (a)(1)(A), an amount sufficient to raise the payment to the University of Tennessee to an amount equal to thirty percent (30%) of the total of the impact funds.

(B) If, in any year, there are funds remaining after the allocation provided for in subdivisions (b)(1) and (2), or there are no impacted areas and after any allocation to the University of Tennessee as provided for in this subdivision (b)(3), then any remaining funds, not to exceed twenty percent (20%) of the total of such impact funds per year, shall be allocated by the commissioner of revenue to the Tennessee advisory commission on intergovernmental relations. The Tennessee advisory commission on intergovernmental relations shall utilize such funds for an annual inventory of statewide public infrastructure needs pursuant to § 4-10-109. In order to accomplish this inventory, the commission shall annually contract for the services of the state's nine (9) development districts or an agency or entity of state or local government or higher education and shall compensate each of the development districts or the agency or entity of state or local government or higher education at the rate of five cents (5cent(s)) per capita or fifty thousand dollars ($50,000), whichever is greater. The per capita amount shall be based upon the population estimates reported by the United States department of commerce, United States bureau of the census or its federal functional equivalent. If, in any fiscal year, the amount allocated to the Tennessee advisory commission on intergovernmental relations under this subdivision (b)(3)(B) for a public infrastructure inventory falls below twenty percent (20%) of the total of such impact funds, then the Tennessee advisory commission on intergovernmental relations shall receive, from the funds to be paid to the counties and municipalities under subdivision (a)(1), an amount sufficient to raise the payment to the Tennessee advisory commission on intergovernmental relations for this purpose to an amount equal to twenty percent (20%) of the total of the impact funds.

(C) If, in any year, there are funds remaining after the allocation provided for in this subdivision (b)(3) and subdivisions (b)(1) and (2), then any remaining funds, not to exceed twenty percent (20%) of the total of such impact funds per year, shall be allocated by the commissioner of revenue to the Tennessee advisory commission on intergovernmental relations. Such funds shall be used for studies and research pertaining to state-local fiscal relations, including state-shared taxes, education finance, the property tax, fiscal impacts of policy changes, and issues related to changing federalism, including federal devolution, block grants, preemptions, mandates, and the Tenth Amendment to the Constitution of the United States. If, in any fiscal year, the amount allocated to the Tennessee advisory commission on intergovernmental relations under this subdivision (b)(3)(C) falls below twenty percent (20%) of the total of such impact funds, then the Tennessee advisory commission on intergovernmental relations shall receive, from the funds to be paid to the counties and municipalities under subdivision (a)(1), an amount sufficient to raise the payment to the Tennessee advisory commission on intergovernmental relations to an amount equal to twenty percent (20%) of the total of the impact funds.

(D) If in any fiscal year there are funds remaining after the allocation provided for in this subdivision (b)(3) and subdivisions (b)(1) and (2), then any remaining funds shall be allocated to any regional development authorities created by § 64-5-201 that have acquired a former nuclear site from the Tennessee valley authority. The commissioner of revenue shall determine each fiscal year the funds remaining after all prior authorized distributions have been made and allocate those funds to all eligible regional development authorities. The funds shall be used to construct roads, install water and wastewater facilities and provide other public infrastructure to assist in the development of the sites and other land as regional industrial/business and job incubator facilities consistent with regional development plans. If, in any fiscal year, the total amount of funds allocated is less than the total amount of funds available, any remaining funds shall be distributed in the same manner as the funds in subsection (a). If, in any fiscal year beginning with the 2008-2009 fiscal year and ending in the 2017-2018 fiscal year, the amount allocated to the regional development authorities under this subdivision (b)(3)(D) falls below ten percent (10%) of the total of the impact funds, then the regional development authorities shall receive, from the funds paid to or retained by this state under § 67-9-101(a)(1), an amount sufficient to raise the payment to the regional development authorities to an amount equal to ten percent (10%) of the total of the impact funds, to the extent that the payment can be made without reducing the amount paid to or retained by this state under § 67-9-101(a)(1) below the amount paid to or retained by the state in fiscal year 2007-2008.

(E) If, in any fiscal year, the total amount of funds allocated is less than the total amount of funds available, any remaining funds shall be distributed in the same manner as the funds in subsection (a).

(4) Funds allocated pursuant to subdivisions (a)(3) and (b)(3) shall not be subject to reversion, and any unspent funds shall be carried forward.



§ 67-9-103 - Distribution of payments.

(a) Upon receipt of any payments in lieu of taxes by the Tennessee Valley authority, the commissioner of revenue shall be notified.

(b) The commissioner of revenue shall determine, in accordance with this part, the payments to local governments and shall direct the commissioner of finance and administration to make such payments.






Part 2 - Local Hospital Authorities

§ 67-9-201 - Leased commercial real property.

(a) Notwithstanding any other provision of the law to the contrary, a hospital authority, created by a county or municipality pursuant to private act or local resolution, that owns real property leased for commercial purposes, separate and distinct from the real property owned by such hospital authority upon which hospitals or health care facilities are located, shall agree to the payment of tax equivalents to any municipality and county within which such leased commercial property is located.

(b) The amount of such payments shall be fixed at the amount of ad valorem taxes otherwise due and payable by a tax paying entity upon the assessed value of the leased commercial property.

(c) If such property is located within the boundaries of a municipality, pro rata shares of the total amount collected from such hospital authority shall be distributed to the county and municipality based on the tax rates of each.









Chapter 10 - Health Savings Account Act

§ 67-10-101 - Short title.

This chapter shall be known and may be cited as the "Health Savings Account Act."



§ 67-10-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Deductible" means the total deductible for an eligible individual and all the dependents of that eligible individual for a calendar year;

(2) "Dependent" means the spouse or child of the eligible individual as defined in § 152 of the Internal Revenue Code, codified in 26 U.S.C. § 152, subject to any additional modifications imposed by § 223(d)(2) of the Internal Revenue Code, codified in 26 U.S.C. § 223(d)(2);

(3) "Eligible individual" means the individual taxpayer, including employees of an employer who contributes to health savings accounts on the employees' behalf, who:

(A) Must be covered by a high deductible health plan individually or with the individual's dependent;

(B) May not be covered under any health plan that is not a high deductible health plan, except for:

(i) Coverage for accidents, disability, dental care, vision care, and long-term care;

(ii) Workers' compensation insurance;

(iii) Insurance for a specified disease or illness;

(iv) Insurance paying a fixed amount per day per hospitalization; and

(v) Coverage for tort liabilities or liabilities relating to ownership or use of property; and

(C) Establishes, or on whose behalf, the health savings account is established;

(4) "Health savings account" or "account" means a trust or custodian established pursuant to a health savings account program exclusively to pay the qualified medical expenses of an eligible individual or the individual's dependents, but only if the written governing instrument creating the account meets the following requirements:

(A) Except in the case of a rollover contribution, no contribution shall be accepted:

(i) Unless it is in cash; or

(ii) To the extent the contribution, when added to the previous contributions to the account for the calendar year, exceeds one hundred percent (100%) of the eligible individual's deductible, or two thousand six hundred dollars ($2,600) for an individual, or five thousand one hundred fifty dollars ($5,150) per family, or such dollar amounts as established in accordance with § 67-10-106, whichever is lower;

(B) The trustee or custodian is a bank, an insurance company, or another person approved by the U.S. department of treasury;

(C) No part of the trust assets will be invested in life insurance contracts;

(D) The assets of the account will not be commingled with other property, except as allowed for under individual retirement accounts;

(E) Eligible individual's interest in the account is nonforfeitable; and

(F) Eligible individuals who have attained age fifty-five (55) before the end of the year may make additional catch-up contributions into the account in the amount determined in accordance with the following:

(i) In 2005, six hundred dollars ($600);

(ii) In 2006, seven hundred dollars ($700);

(iii) In 2007, eight hundred dollars ($ 800);

(iv) In 2008, nine hundred dollars ($ 900); and

(v) In 2009 and thereafter, one thousand dollars ($1,000);

(5) "Health savings account program" or "program" means a program that includes all of the following:

(A) The purchase by an eligible individual or by an employer of a high deductible health plan; and

(B) The contribution into a health savings account by or on behalf of an eligible individual or on behalf of an employee by the employee's employer. The total annual contribution may not exceed the amount of the plan's higher deductible or the amounts listed in subdivision (4)(A)(ii);

(6) "High deductible health plan" means a health plan with:

(A) In the case of self-only coverage, an annual deductible that is not less than one thousand dollars ($1,000), and the sum of the annual deductible and other out-of-pocket expenses required to be paid under the plan for covered benefits does not exceed five thousand one hundred dollars ($5,100), or such other amounts for an annual deductible and out-of-pocket expenses established in accordance with § 67-10-106;

(B) In the case of family coverage, an annual deductible of not less than two thousand dollars ($2,000), and the sum of the annual deductible and other annual out-of-pocket expenses required to be paid under the plan for covered benefits does not exceed ten thousand two hundred dollars ($10,200), or such other amounts for an annual deductible or out-of-pocket expenses established in accordance with § 67-10-106; and

(C) A plan shall not fail to be treated as a high deductible plan by reason of failing to have a deductible for preventive care or, in the case of network plans, for having out-of-pocket expenses or annual deductibles for services provided outside the network that exceed the limitations in this section; and

(7) "Qualified medical expense" means an expense paid by the taxpayer for medical care described in § 213(d) of the Internal Revenue Code, codified in 26 U.S.C. § 213(d).



§ 67-10-103 - Contributions -- Exemption from taxation.

(a) For taxable years beginning after 2007, contributions may be made into a health savings account by or on behalf of a resident of Tennessee, pursuant to § 67-10-102.

(b) Except as provided in § 67-10-105, principal contributed to and interest earned on a health savings account and money reimbursed to an eligible individual or an employee for qualified medical expenses are exempt from taxation under chapter 2 of this title.



§ 67-10-104 - Utilization of funds by trustee or custodian.

The trustee or custodian shall utilize the funds held in a health savings account solely for the purpose of paying the qualified medical expenses of the eligible individual or the individual's dependents, or to purchase a health coverage policy certificate, or contract, if the eligible individual is receiving unemployment compensation, is exercising continuation privileges under federal law, is purchasing a long term care insurance contract, or to pay for health insurance other than a medicare supplemental policy for those who are medicare-eligible. Funds held in a health savings account shall not be used to cover expenses of the eligible individual or the individual's dependents who are otherwise covered, including, but not limited to, medical expense covered pursuant to an automobile insurance policy, workers' compensation insurance policy or self-insured plan, or another employer-funded health coverage policy, certificate, or contract.



§ 67-10-105 - Withdrawal of money from health savings account.

(a) Notwithstanding subsections (c), (d), (e), or (f), an eligible individual may withdraw money from the individual's health savings account for any purpose other than a purpose described in § 67-10-104.

(b) Subject to subsection (c), if the eligible individual withdraws money for any purpose other than a purpose described in § 67-10-104 at any other time, then such amounts shall be treated as otherwise provided by applicable law.

(c) The amount of disbursement of any assets of a health savings account pursuant to a filing for bankruptcy protection under title 11 of the United States Code, compiled in 11 U.S.C. § 101 et seq., by an eligible individual or person for whose benefit the account was established is not considered a withdrawal for purposes of this section. The amount of a disbursement is not subject to taxation under chapter 2 of this title.

(d) The transfer of an eligible individual's interest in a health savings account to an eligible individual's spouse or former spouse under a divorce or separation instrument shall not be considered a taxable transfer made by the eligible individual, notwithstanding any other provision of this chapter, and the interest shall, after the transfer, be treated as a health savings account with respect to which the spouse is the eligible individual.

(e) Upon the death of the eligible individual, the trustee or custodian shall distribute the principal and accumulated interest of the health savings account to the estate of the deceased.

(f) If an employee becomes employed with a different employer that participates in a health savings account program, the employee may transfer the employee's health savings account to that new employer's trustee or custodian, or to an individually purchased account program.



§ 67-10-106 - Cost of living adjustments.

The United States department of treasury may make cost of living adjustments to dollar amounts for requirements for deductibles and out-of-pocket expenses in accordance with § 223 of the Internal Revenue Code, codified in 26 U.S.C § 223. If such adjustments are made, then the corresponding amounts in § 67-10-102(4) and (6) will be considered to be increased to reflect the adjustments.



§ 67-10-107 - Rules and regulations.

The commissioner of revenue is authorized to promulgate rules and regulations to effectuate the purposes of this chapter. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Title 68 - Health, Safety and Environmental Protection

Health

Chapter 1 - Department of Health

Part 1 - General Provisions

§ 68-1-101 - Department organized into divisions -- Expedited issuance of license.

(a) The department of health shall be organized into the following divisions:

(1) The division of sanitary engineering, the head of which shall be the sanitary engineer;

(2) The division of laboratories, the head of which shall be the bacteriologist;

(3) The division of tuberculosis control, the head of which shall be the commissioner of health;

(4) The division of preventable diseases, the head of which shall be the director of preventable diseases;

(5) The division of children's special services, the head of which shall be the director of crippled children's service;

(6) The division of medical care, the head of which shall be the director of medical care, who shall be appointed by the governor;

(7) The division of rabies control, the head of which shall be the director of rabies control; and

(8) The division of health related boards for all administrative, fiscal, inspectional, clerical and secretarial functions of the following boards, agencies and commissions:

(A) Board of alcohol and drug abuse counselors;

(B) Board of athletic trainers;

(C) Board for professional counselors, marital and family therapists and clinical pastoral therapists;

(D) Board of chiropractic examiners;

(E) Board of communication disorders and sciences;

(F) Board of communication disorders and sciences' council for hearing instrument specialists;

(G) Board of dentistry;

(H) Board of dietitians/nutritionists examiners;

(I) Board of dispensing opticians;

(J) Board of electrolysis examiners;

(K) Board of examiners for nursing home administrators;

(L) Board of examiners in psychology;

(M) Board of medical examiners;

(N) Board of medical examiners' committee for clinical perfusion;

(O) Board of medical examiners' committee on physician assistants;

(P) Board of medical examiners' Tennessee advisory committee for acupuncture;

(Q) Board of nursing;

(R) Board of occupational therapy;

(S) Board of optometry;

(T) Board of osteopathic examination;

(U) Board of osteopathic examination's council of certified professional midwifery;

(V) Board of pharmacy;

(W) Board of physical therapy;

(X) Board of podiatric medical examiners;

(Y) Reflexology practitioners' registration;

(Z) Board of respiratory care;

(AA) Board of social worker licensure;

(BB) Tennessee massage licensure board;

(CC) Tennessee medical laboratory board; and

(DD) Board of veterinary medical examiners.

(b) (1) Notwithstanding any other law to the contrary, each health related board and the emergency medical services board shall establish a procedure to expedite the issuance of a license, certification or permit to perform professional services regulated by each such board to a person:

(A) (i) Who is certified or licensed in another state to perform professional services in a state other than Tennessee;

(ii) Whose spouse is a member of the armed forces of the United States;

(iii) Whose spouse is the subject of a military transfer to this state; and

(iv) Who left employment to accompany the person's spouse to this state; or

(B) (i) Who, as a member of the armed forces of the United States, carries a current license or certification in another state to perform substantially similar professional services in a state other than Tennessee; and

(ii) Who applies for a license in Tennessee within one hundred eighty (180) days of:

(a) Retiring from the armed forces of the United States;

(b) Receiving any discharge other than a dishonorable discharge from the armed forces of the United States; or

(c) Being released from active duty into a reserve component of the armed forces of the United States.

(2) The procedure shall include:

(A) Issuing the person a license, certificate or permit, if, in the opinion of the board, the requirements for certification or licensure of such other state are substantially equivalent to that required in this state; or

(B) Developing a method to authorize the person to perform professional services regulated by the board in this state by issuing the person a temporary permit for a limited period of time in accordance with § 63-1-142.

(c) The commissioner, each health related board and the emergency medical services board shall, upon application for certification or licensure, accept military education, training or experience completed by a person described in subdivisions (b)(1)(B)(ii)(a)-(c) toward the qualifications to receive the license or certification if such education, training or experience is determined by the commissioner or board to be substantially equivalent to the standards of this state.

(d) (1) Notwithstanding any other law to the contrary, any member of the national guard or a reserve component of the armed forces of the United States called to active duty, and who, at the time of activation, was duly licensed or certified to perform professional services by a health related board of this state or by the emergency services board of this state, shall be kept in good standing by the board during the period of activation.

(2) A license, certification or permit issued by a health related board of this state or by the emergency services board of this state for a person described in subdivision (d)(1) shall be temporarily renewed pursuant to subdivision (d)(3) without:

(A) Payment of dues or fees;

(B) Obtaining continuing education credits when:

(i) Circumstances associated with the person's military duty prevent the obtaining of continuing education credits and a waiver request has been submitted to the appropriate health related board or to the emergency medical services board; or

(ii) The person performs the licensed or certified occupation as part of such person's military duties and provides documentation to the appropriate health related board or to the emergency medical services board; or

(C) Performing any other act typically required for the renewal of the license or certification.

(3) The license, certification or permit issued under this subsection (d) shall be continued or renewed while the person described in subdivision (d)(1) is on active duty until no later than six (6) months from the person's release from active duty.



§ 68-1-102 - Commissioner -- Deputies -- Chief medical officer.

(a) The department of health shall be under the charge and general supervision of the commissioner of health, who shall be appointed by the governor in the same manner as other commissioners and who shall have the same official status as other commissioners. The commissioner shall hold office at the pleasure of the governor. The compensation of the commissioner shall not exceed that of a Class 1 official, as established in § 8-23-101.

(b) (1) The commissioner may appoint a deputy commissioner, who, in the event of absence or incapacity of the commissioner or in the event of a vacancy in the office of commissioner, may be authorized in accordance with § 4-4-115 to exercise any and all of the powers of the commissioner until such time as the duly appointed commissioner can fulfill the commissioner's responsibilities.

(2) The commissioner is also authorized to delegate any of the powers, duties, responsibilities or authority vested in the commissioner by the laws of the state of Tennessee. This delegation shall be made in writing to any appropriate official of the department.

(c) (1) The commissioner shall appoint a state health officer to be called the chief medical officer for the state who shall, at the direction of the commissioner, be responsible for and advise the commissioner and the department on all matters of health policy in all state services and programs, including, but not limited to, medicaid, public health, and environmental health.

(2) The chief medical officer shall be:

(A) A physician licensed to practice medicine in Tennessee; and

(B) Appointed from a list of nominees containing at least three (3) names for consideration by the commissioner to be submitted by the Tennessee Medical Association board of trustees.

(3) Any of the powers, duties, responsibilities, or authorities vested in the commissioner that require or imply that the commissioner is a licensed physician may be delegated by the commissioner to the chief medical officer. Any such delegation shall be made in writing and shall be filed with the secretary of state. The salary for the chief medical officer shall be paid consistent with the January 1, 1983, physician 959 classification or the highest paid physician in subsequent classification/compensation plans.



§ 68-1-103 - Rules and regulations -- Fees and charges.

(a) The commissioner of health may adopt rules and regulations subject to this chapter.

(b) The commissioner is empowered to adopt, promulgate and enforce, with the concurrence of the comptroller of the treasury and the commissioner of finance and administration, rules and regulations establishing fees and charges for any public health service, including, but not limited to, licenses, permits, or authorizations rendered pursuant to, or required by, any statute administered by the department of health. Any and all recipients of public health services shall be responsible for payment of same. The commissioner is empowered to promulgate regulations to reduce or eliminate fees for any classification or classifications of services, based upon recipients' condition or ability to pay. All fees received for the performance of services shall be retained by the district, municipal or county health department rendering the service, subject to the prior approval of the commissioner. Any fees received by the state department of health, and any fees not retained by the district, municipal or county health department, shall be deposited with the state treasurer in accordance with the provisions set forth in § 9-2-127. Any fees retained by district, municipal or county public health departments are to be applied toward the cost of providing or expanding the service or evaluating and processing the license, permit or other authorization, and the district, municipal or county department shall provide an accounting to the state of all such fees retained by that department, in such manner as shall be determined by the commissioner. With the approval of the commissioner, district, municipal and county public health departments may establish fees and charges in excess of, or less than, fees and charges set by the commissioner. Any fee for services performed by the municipal, county or district public health departments not included on the fee schedule prepared by the commissioner shall be established by the district, municipal or county public health department. The amount of any fee established by the commissioner or by a district, municipal or county public health department under this section shall not exceed the cost of providing the service.

(c) Rules and regulations establishing fees shall be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-1-104 - Duties of commissioner.

The department of health shall have the general supervision of the interests of health and life of the citizens of this state. The commissioner shall:

(1) Especially study the vital statistics of this state, and endeavor to make intelligent and profitable use of the records of sickness and death among the people;

(2) Make sanitary investigations and inquiries respecting the causes of disease, especially epidemics, the causes of death, effects of employment, habits, localities and circumstances, upon the health of the people;

(3) Advise, when the commissioner deems it necessary, in reference to location, water supply, drainage, and ventilation of any public institutions;

(4) From time to time, recommend works upon the subject of hygiene for the use of the schools of this state;

(5) Have the authority to petition the chancery court of Davidson County for judicial review, pursuant to § 4-5-322, of any final order of any board or similar multi-member agency administered by or administratively assigned to the department. This subdivision (5) shall not apply to the boards created by title 59, chapter 8; chapter 201 or chapter 211 of this title; or title 69, chapter 3;

(6) Have the authority to appoint administrative judges from the administrative procedures division of the office of the secretary of state, pursuant to § 4-5-301, to hear contested cases before the department, and contested cases before any board or similar multi-member agency administered by or administratively assigned to the department, upon the request of such board or agency. These boards and agencies are authorized to utilize such administrative judges; and

(7) (A) Develop a grant program for research and development in the area of solid waste disposal technologies to include, but not be limited to, the following options:

(i) Reducing the use of landfills;

(ii) Source separation;

(iii) Recycling;

(iv) Retrieval;

(v) Mass burn;

(vi) Private sector involvement; and

(vii) Educating the public on the importance of separation; and

(B) Develop standards and guidelines for the submission of proposals for grant applications under the program established by this subdivision (7) and for the manner in which such grant applications will be selected and approved. The amount of the grant shall be as provided in the general appropriations act each fiscal year.



§ 68-1-105 - Appropriations for health demonstration work.

(a) The county legislative bodies are empowered to appropriate such sums of money as may be necessary or expedient to be used in cooperating with the department of health in carrying on health demonstration work in the counties.

(b) The state treasurer is authorized and directed to receive and disburse money provided by any agency for the purpose of enabling the department to engage in health demonstration work. When such money is received by the state treasurer, it shall be placed to the credit of the department, and shall be disbursed by the state treasurer as are other funds provided for the department.



§ 68-1-106 - Acceptance of benefits of acts of congress.

(a) The state of Tennessee does hereby accept the benefits of any acts now passed or hereafter to be passed by the senate and house of representatives of the United States to provide for cooperation with the states in the protection of mothers and infants and promotion of a public health program. The state treasurer is empowered to receive grants of money appropriated under any act of congress and in accordance with any act of congress.

(b) The department of health is required to carry on work in accordance with the terms and conditions of the acts of congress, and shall have necessary authority to cooperate with the federal authorities administering the acts, the department to be deemed the administering agency under the federal acts.



§ 68-1-107 - Indemnity insurance for health officials.

The commissioner of finance and administration, on approval of the fiscal review committee, may procure indemnity insurance, indemnifying the heads of departments of health for the state, counties and cities throughout the state against actions claimed to arise out of acts of omission or commission of such personnel performed in the course of their official duties.



§ 68-1-108 - Reports of claims data by licensed hospitals -- Penalties -- Waiver -- Licensure -- Civil liability -- Annual report.

(a) Each licensed hospital, or the hospital's designated entity shall report all claims data found on the UB-92 form or a successor form on every inpatient and outpatient discharge to the commissioner of health. A hospital shall report the claims data to the commissioner at least quarterly. After receiving the claims data, the commissioner shall promptly make the data available for review and copying by the Tennessee Hospital Association (THA) who shall use the data strictly for its own internal purposes and for internal purposes of its members. No information shall be made available to the public by either the commissioner or the THA that reasonably could be expected to reveal the identity of any patient. The claims data reported to the commissioner under this section are confidential and not available to the public until the commissioner processes and verifies the data. The commissioner shall prescribe conditions under which the processed and verified data are available to the public and shall establish policies for the release of HIPAA compliant limited use data sets.

(b) A licensed hospital shall pay to the commissioner a civil penalty of five cents (5cent(s)) for each day the claims data discharge report is delinquent. A claims data report is delinquent if the commissioner does not receive it before sixty (60) days after the end of the quarter. If the commissioner receives the report in incomplete form, the commissioner shall notify the hospital and provide fifteen (15) additional days to correct the error. The notice shall provide the hospital an additional fifteen (15) days to complete the form and return it to the commissioner prior to the imposition of any civil penalty. The maximum civil penalty for a delinquent report is ten dollars ($10.00) for each discharge record. The commissioner shall issue an assessment of the civil penalty to the hospital. The hospital has a right to an informal conference with the commissioner, if the hospital requests such conference within thirty (30) days of receipt of the assessment. After the informal conference or, if no conference is requested, after the time for requesting the informal conference has expired, the commissioner may proceed to collect the penalty by setting the penalty off against funds owed to the hospital or by instituting litigation.

(c) In its request for an informal conference, the hospital may request the commissioner to waive the penalty. The commissioner may waive the penalty in cases of an act of God or other acts beyond the control of the hospital. Waiver of the penalty is in the sole discretion of the commissioner. None of these proceedings is subject to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) A hospital licensed pursuant to chapter 11, part 2 of this title shall, as a condition of licensure, continue to complete and submit annually the report of hospital statistics required by § 68-11-310 and regulations promulgated pursuant to that section.

(e) No person or entity, including the THA, may be held liable in any civil action with respect to any report or disclosure of information made under this section, unless the person or entity has knowledge of any falsity of the information reported or disclosed.

(f) On or before March 1 of each year, the department of health shall submit to the governor, the speaker of the senate, the speaker of the house of representatives, the health and welfare committee of the senate, and the health committee of the house of representatives a report with de-identified aggregate claims data on every inpatient and outpatient discharge that includes coded drug poisonings as reported for the calendar year two (2) years prior to the current year by licensed hospitals to the commissioner of health pursuant to this chapter. The department shall also publish the data submitted under this subsection (f) on the department's Internet web site.



§ 68-1-109 - Uncompensated care.

Each hospital shall apply and use the definitions in subdivisions (1) and (2) when reporting on the joint annual reports to the department of health, center for health statistics. The center for health statistics and comptroller of the treasury's office shall use and apply the definitions when auditing or compiling statistics based on the reports or for any related reports or statistics:

(1) "Bad debts" means amounts considered to be uncollectible from accounts and notes receivable that are created or acquired in providing services. "Accounts receivable" and "notes receivable" are designations for claims arising from rendering services and are collectible in money in the relatively near future;

(A) A debt must meet these criteria:

(i) The provider must be able to establish that reasonable collection efforts were made;

(ii) The debt was actually uncollectible when claimed as worthless;

(iii) Sound business judgment established that there was no likelihood of recovery at any time in the future; and

(iv) Accounts turned over to a collection agency should be classified as bad debt;

(B) (i) If after reasonable and customary attempts to collect a bill, the debt remains unpaid more than one hundred twenty (120) days from the date the first bill is mailed to the patient, the debt may be deemed uncollectible;

(ii) Bankrupt accounts shall be considered bad debts, unless there is documented evidence that the medical bill caused bankruptcy. Such accounts would then be counted as charity; and

(2) "Charity care" means reductions in charges made by the provider of services because of the indigence or medical indigence of the patient.

(A) The provider should apply the following guidelines for making a determination of indigence or medical indigence:

(i) The patient's indigence must be determined by the provider, not by the patient; i.e., a patient's signed declaration of the patient's inability to pay the patient's medical bills cannot be considered proof of indigence;

(ii) The provider should take into account a patient's total resources, which include, but are not limited to, an analysis of assets, only those convertible to cash and unnecessary for the patient's daily living, liabilities, and income and expenses. Indigence income means an amount not to exceed one hundred percent (100%) of the federal poverty guidelines. Medical indigence is a status reached when a person uses or commits all available current and expected resources to pay for medical bills and is not limited to a defined percent of the federal poverty guidelines. In making this analysis, the provider should take into account any extenuating circumstances that would affect the determination of the patient's indigence;

(iii) The provider shall determine that no source other than the patient is legally responsible for the patient's medical bill; e.g., Title XIX, local welfare agency or guardian; and

(iv) The patient's file should contain documentation of the method by which indigence was determined, in addition to all backup information to substantiate the determination.

(B) Once indigence is determined and the provider concludes that there had been no improvement in the beneficiary's financial condition, the debt may be deemed uncollectible without applying the bad debt collection criteria.



§ 68-1-110 - Annual list of medicaid and temporary assistance for needy families (TANF) options.

The departments of health and human services shall jointly provide to the health and welfare committee of the senate and the health committee of the house of representatives, on or before December 31 each year, a written list of the options available to the state, and the extent of federal financial participation for each option, under medicaid and temporary assistance for needy families (TANF).



§ 68-1-111 - Record retention requirement.

Notwithstanding any rule, regulation or law to the contrary, home health care agencies shall keep records dating back five (5) years from the date information is obtained by the agency.



§ 68-1-112 - Unauthorized revealing of information.

(a) It is prohibited conduct for any department of health employee to knowingly reveal, or cause to be revealed, any information to a person not authorized by the authority of the commissioner to receive or have knowledge of the information that can reasonably be expected to provide the person with advance notification of the date, time or place that an inspection to be conducted by the department will occur.

(b) If the commissioner finds that any department employee has revealed information in violation of subsection (a), then the commissioner has the authority to terminate the employee from state employment, in accordance with the same procedures, safeguards and rights of appeal as are generally provided by law or regulation for the discipline or termination of state employees.

(c) The commissioner shall publish a memorandum to employees explaining subsections (a) and (b) and shall post appropriate notices of this law.



§ 68-1-113 - Office on civil rights compliance -- Sanctions.

(a) (1) There is established, as an extension of the office of Title VI compliance within the department of health, an office on civil rights compliance by health care facilities.

(2) The office shall monitor, and upon receiving a complaint shall investigate, health care facilities licensed by the state, to determine whether any facility is denying any individual the full and equal enjoyment of the services, privileges, advantages and accommodations offered within the facility on the grounds of race, color or national origin.

(3) Following an investigation, if a determination is made by the office that any such discriminatory practice has occurred or is occurring, the office shall inform the health care facility of its findings and shall work with the facility to take affirmative action to ensure compliance with this section, and to ensure the health care facility shall cease and desist from the discriminatory practice.

(4) The office on civil rights compliance shall report and document any such discriminatory practice to the commissioner, the Tennessee human rights commission, and the board for licensing health care facilities.

(b) If complaints of discriminatory practices continue to be received by the office during the time the office is monitoring previously investigated complaints or during follow-up investigations, and if the office determines that the facility has continued to engage in the discriminatory practices, the office shall forward its findings to the board for licensing health care facilities for appropriate disciplinary action. The board shall have the authority to impose sanctions as provided in subsection (c) for violations of this section.

(c) The board for licensing health care facilities may deny, suspend or revoke the license issued to the health care facility for a violation of this section.

(d) In addition to the action pursuant to subsection (c) by the board, the commissioner may impose a civil penalty in an amount not to exceed five thousand dollars ($5,000) for violation of this section.

(e) Any sanction imposed upon a health care facility by the board or the commissioner pursuant to this section shall be imposed in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(f) Implementation of this section shall be subject to funding being provided in the general appropriations act.



§ 68-1-114 - Release of disciplinary reports.

(a) The division of health related boards shall issue monthly a press release containing a disciplinary report, which shall list all disciplinary actions taken by each board during the prior month. The report shall list, by board, the following:

(1) Name and professional address of any person disciplined the prior month;

(2) Disciplinary action taken; and

(3) Any civil penalty imposed.

(b) The disciplinary report for the prior month shall be made available to newspapers of general circulation in each of the state's metropolitan areas, Nashville, Memphis, Knoxville, Chattanooga and the tri-cities area composed of Bristol, Johnson City and Kingsport, by the fifteenth of each following month.



§ 68-1-115 - Regulations -- Tennessee family insurance assistance program.

The commissioner of health shall promulgate regulations regarding the issuance of information concerning the availability of financial assistance through the state medical assistance program for beneficiaries of group health plans, pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), compiled in 29 U.S.C. §§ 1161 -- 1168 and 42 U.S.C. §§ 300bb-1 -- 300bb-8, § 56-7-2312 and related laws and regulations.



§ 68-1-116 - Licenses and renewals for registered professional environmentalists.

(a) Notwithstanding any provision of this chapter to the contrary, all persons who wish to obtain a license as a registered professional environmentalist must, by August 31, 1994, submit an application to the board, accompanied by a nonrefundable fee as set by the state board of examiners for registered professional environmentalists. In addition, an applicant shall successfully pass an examination approved by the board by September 30, 1994.

(b) After August 31, 1994, all persons who wish to renew a license as a registered professional environmentalist shall submit an application for renewal to the department of health. The department may set fees for the renewal of licenses pursuant to this section.



§ 68-1-117 - Program for health care professional development for underserved and disadvantaged populations in Tennessee.

(a) There is established a program for health care professional development for underserved and disadvantaged populations in Tennessee at Meharry Medical College School of Medicine. The program shall develop resources for recruiting, training and deploying physicians for service in areas of Tennessee with disadvantaged and medically underserved populations.

(b) The program shall:

(1) Develop programs in undergraduate medical education with positions for qualified Tennessee residents, especially for residents from disadvantaged and medically underserved areas (MUAs);

(2) Expand specialty training in family medicine, preventive medicine, and enhance generalist physician training in the disciplines of internal medicine, pediatrics, and obstetrics/gynecology;

(3) Increase recruitment of students from disadvantaged communities and health resource shortage areas (HRSAs) of the state;

(4) Deploy physicians into disadvantaged communities in service to local health departments and counties demonstrating need; and

(5) Expand academic and student support services as required for enrolled Meharry students from disadvantaged communities and HRSAs of the state.



§ 68-1-118 - Specific authorization required for release of information.

The department of health or any employee of the department of health shall not release information that is not specifically authorized by state or federal law to any insurance company, agency, company or firm, pertaining to the health of any person without the patient's consent, or, if a minor, the consent of the minor's parent, guardian or legal custodian, or pursuant to an appropriate court order.



§ 68-1-119 - Claims data discharge reports by ambulatory surgical treatment centers (ASTCs) -- Penalties -- Waiver -- Civil liability -- Exceptions.

(a) Each licensed ambulatory surgical treatment center (ASTC) and each licensed outpatient diagnostic center (ODC) shall report all claims data found on the appropriate form on every discharge to the commissioner of health. ASTCs and ODCs shall file joint annual reports as required by the department of health. ASTCs and ODCs shall submit the data through third party entities approved by the department of health for the purpose of editing the data according to rules and regulations established by the commissioner. The ASTCs and ODCs shall be responsible for the costs associated with processing of the data by the approved vendors. An ASTC and an ODC shall report the claims data at least quarterly to the commissioner. No information shall be made available to the public by the commissioner that reasonably could be expected to reveal the identity of any patient. The claims data reported to the commissioner under this section are confidential and not available to the public until the commissioner processes and verifies the data. The commissioner shall prescribe conditions under which the processed and verified data are available to the public and shall establish policies for the release of HIPAA compliant limited use data sets.

(b) A licensed ASTC and ODC shall pay to the commissioner a civil penalty of five cents (5cent(s)) for each day the claims data discharge report is delinquent. A claims data report is delinquent if the commissioner does not receive it before sixty (60) days after the end of the quarter. If the commissioner receives the report in incomplete form, the commissioner shall notify the ASTC and ODC and provide fifteen (15) additional days to correct the error. The notice shall provide the ASTC and ODC an additional fifteen (15) days to complete the form and return it to the commissioner prior to the imposition of any civil penalty. The maximum civil penalty for a delinquent report is ten dollars ($10.00) for each discharge record. The commissioner shall issue an assessment of the civil penalty to the ASTC and ODC. The ASTC and ODC has a right to an informal conference with the commissioner, if the ASTC and ODC requests the conference within thirty (30) days of receipt of the assessment. After the informal conference or, if no conference is requested, after the time for requesting the informal conference has expired, the commissioner may proceed to collect the penalty by setting the penalty off against funds owed to the ASTC and ODC or by instituting litigation.

(c) In its request for an informal conference, the ASTC and ODC may request the commissioner to waive the penalty. The commissioner may waive the penalty in cases of an act of God or other acts beyond the control of the ASTC and ODC. Waiver of the penalty is in the sole discretion of the commissioner. None of these proceedings are subject to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) No person or entity may be held liable in any civil action with respect to any report or disclosure of information made under this section, unless the person or entity has knowledge of any falsity of the information reported or disclosed.

(e) This section shall not affect or replace any other reporting responsibility placed upon ASTCs. The report filed pursuant to this section shall not be required for discharges reported by ASTCs under § 68-3-505.

(f) The claims data required to be reported by this section shall be collected and reported only to the extent it is collected and reported in the normal billing process, unless other claims data is deemed by the commissioner to be essential to the development or use of the ASTC claims data reporting system, in which case the identified data that is outside the normal billing process must be collected and reported; provided, however, that other claims data that may be required to be collected and reported shall be consistent with data required to be collected and reported by other healthcare providers. Any data that is submitted to the commissioner pursuant to this section shall be made available to the public no more frequently and no sooner after the data is submitted than the data collected and reported by licensed hospitals pursuant to § 68-1-108.



§ 68-1-120 - Report on nursing home inspection and enforcement activities.

The commissioner shall submit a report by not later than February 1 of each year to the governor and to each house of the general assembly regarding the department's nursing home inspection and enforcement activities during the previous year. The report shall analyze trends in compliance with nursing home standards and residents' rights by nursing homes in the state, and shall be limited to identifying those trends through aggregate and quantitative data only. In preparing the report, the commissioner may utilize quantitative data compiled by nursing homes pursuant to federal or state regulations. The commissioner shall ensure that the report is promptly made available to the public by dissemination via the Internet and that the report is available for members of the public to copy.



§ 68-1-121 - Waiver of foreign residence requirement.

(a) The commissioner of health is empowered to promulgate emergency rules and regulations pursuant to a waiver of the foreign residence requirement with respect to an alien who agrees to practice medicine in a federally-designated underserved area of the state of Tennessee, in accordance with the requirements of the Immigration and Nationality Technical Corrections Act of 1994, P.L. 103-416.

(b) (1) Primary care physicians, including primary care physicians who have subspecialty training, shall be placed in health care practice sites that are located in counties containing federally designated health professional shortage areas (HPSAs) or medically underserved areas (MUAs), or both, either of which must also be located within the top thirty (30) state designated health resource shortage areas (HRSAs) for TennCare, primary care, obstetrics or pediatrics.

(2) (A) No more than thirty percent (30%) of the slots permitted by federal law shall be allocated to physician specialists between October 1 and June 30 of each federal fiscal year. To be considered, physician specialists shall be affiliated with a hospital that meets one (1) of the following criteria:

(i) Within the twenty (20) nonpsychiatric hospitals with the highest percentage of total adjusted patient days for TennCare patients;

(ii) A rural referral center hospital;

(iii) A sole community hospital;

(iv) A Medicare dependent hospital; or

(v) A rural hospital meeting the guidelines for placement of a primary care physician.

(B) Applications for a physician specialist will be accepted from critical access hospitals after March 31. Physician specialists shall agree to practice their specialty with the affiliated hospital for a minimum of forty (40) hours per week and for a minimum of three (3) years. Physician specialists delineated in rules and regulations, as well as general surgeons, may be placed at any eligible hospital.

(c) Additionally, no more than one-third (1/3) of the specialty physicians granted slots between October 1 and June 30 of each year may serve in urban HPSAs. A hospital that has received a physician specialist slot between October 1 and March 31 may only have its application for a second specialist accepted if additional slots permitted by federal law are available and the thirty percent (30%) of specialty slots have not been committed by April 1. If the full complement of slots permitted by federal law has not been committed by June 30, the percentage limitations on the number of slots allocated to specialty physicians and on the placement of specialty physicians, as set forth in this subsection (c), shall no longer be applicable. After June 30, specialist slots shall be opened to all eligible hospitals, urban and rural, for the final quarter of the year. During the final quarter, priority for the specialist slots is given to specialists but primary care provider applications will be accepted if specialist slots are available and no other specialist provider application has been received and deemed eligible.



§ 68-1-122 - Memorandum of understanding regarding annual health professional shortage area designation process.

(a) The department of health shall enter into a memorandum of understanding (MOU) with the Tennessee Primary Care Association, the Tennessee Hospital Association, and the Tennessee Rural Health Recruitment and Retention Center to work cooperatively with respect to the annual health professional shortage area (HPSA) designation process.

(b) The MOU shall include, but not be limited to, the following:

(1) A communication plan including each of the parties during the annual HPSA designation process;

(2) A plan to ensure that the information and methodology utilized to determine the HPSA designation is adequate and accurate; and

(3) A period for comment to the department by the other three (3) MOU parties prior to the submission of the recommendations to the federal government for approval.



§ 68-1-123 - Report on access to care and safety net adequacy.

On or before January 15 of each year, the commissioner of health, in consultation with the department of finance and administration and any other state agency involved in the administration of the safety net program, shall report to the general assembly on data relating to access to care and safety net adequacy related issues. The data shall address adequacy of access and the array of services to which access is available. The report shall also seek to address the allocation of scarce health care resources in the safety net, with attention to developing a rational health care system that does not duplicate services. The report shall specifically assess access to care in rural and underserved areas across the state. The comptroller of the treasury shall also comment on the report. The commissioner shall present the findings of the report to the health and welfare committee of the senate and the health committee of the house of representatives.



§ 68-1-124 - Coordination of programs to prevent and treat diabetes -- Central data repository.

The commissioner is authorized to appoint an individual within the department to coordinate with other state government departments and agencies to ensure that all programs that impact the prevention and treatment of diabetes are coordinated, that duplication of efforts are minimized, and that the impact of the programs is maximized in an attempt to reduce the health consequences and complications of diabetes in this state. The department of health shall serve as the central repository for this state for data related to the prevention and treatment of diabetes.



§ 68-1-125 - Funds for in-home visitation programs -- Emphasis on evidence-based programs -- Report on findings.

(a) As used in this section, unless the context otherwise requires:

(1) "Evidence-based" means a program or practice that meets the following requirements:

(A) The program or practice is governed by a program manual or protocol that specifies the nature, quality, and amount of service that constitutes the program; and

(B) Scientific research using methods that meet high scientific standards, evaluated using either randomized controlled research designs, or quasi-experimental research designs with equivalent comparison groups. The effects of such programs must have demonstrated using two (2) or more separate client samples that the program improves client outcomes central to the purpose of the program;

(2) "In-home visitation" means a service delivery strategy that is carried out in the homes of families of children from conception to school age that provides culturally sensitive face-to-face visits by nurses, other professionals, or trained and supervised lay workers to promote positive parenting practices, enhance the socioemotional and cognitive development of children, improve the health of the family, and empower families to be self-sufficient. "In-home visitation" does not include any medicaid funded disease management or case management services or programs which may include home visits;

(3) "Pilot program" means a temporary research-based or theory-based program or project that is eligible for funding from any source to determine whether or not evidence supports its continuation beyond the fixed evaluation period. A pilot program must provide for and include:

(A) Development of a program manual or protocol that specifies the nature, quality, and amount of service that constitutes the program; and

(B) Scientific research using methods that meet high scientific standards for evaluating the effects of such programs must demonstrate on at least an annual basis whether or not the program improves client outcomes central to the purpose of the program;

(4) "Research-based" means a program or practice that has some research demonstrating effectiveness, but that does not yet meet the standard of evidence-based; and

(5) "Theory-based" means a program or practice that has general support among treatment providers and experts, based on experience or professional literature, may have anecdotal or case-study support, and has potential for becoming a research-based program or practice.

(b) (1) With the long-term emphasis on procuring services whose methods have been measured, tested, and demonstrated to improve client outcomes, the department of health, and any other state agency that administers funds related to in-home visitation programs shall ensure that fifty percent (50%) of state-appropriated funds expended for in-home visitation services are used for evidence-based models during fiscal year 2012-2013 and that seventy-five percent (75%) of such funds are used for evidence-based programs during fiscal year 2013-2014 and each subsequent fiscal year thereafter.

(2) With the goal of identifying and expanding the number and type of available evidence-based programs, the department shall continue the ongoing research and evaluation of sound, theory-based and research-based programs and to that end the department may engage in and fund pilot programs as defined in this section.

(c) The department shall include in any contract with a provider of services related to in-home visitation programs a provision requiring that the provider shall set forth a means to measure the outcome of the services. The measures must include, but not be limited to, the number of people served, the type of services provided, and the estimated rate of success of the population served.

(d) The department of health, in conjunction with a representative of the Tennessee commission on children and youth, and with ongoing consultation of appropriate experts and representatives of relevant providers who are appointed by the commissioner of health to provide such consultation, shall determine which of its current programs are evidence-based, research-based and theory-based, and shall provide a report of those findings, including an explanation of the support of those findings, to the governor, the health and welfare committee of the senate, the civil justice committee of the house of representatives and the judiciary committee of the senate by no later than January 1 of each year. The department of health shall also provide in its report the measurements of the individual programs, as set forth in subsection (c).



§ 68-1-126 - Plan to establish demonstration sites.

Notwithstanding any law to the contrary, the department of health shall assist the council on children's mental health care in developing a plan that will establish demonstration sites in certain geographic areas where children's mental health care is child-centered, family-driven, and culturally and linguistically competent and that provides a coordinated system of care for children's mental health needs in this state.



§ 68-1-127 - Health advisory for MRSA infections.

(a) No later than July 15 of each year, the department of health shall issue an advisory to the department of education which shall be distributed to schools serving students in grades kindergarten through twelve (K-12) and in early childhood programs explaining the risks of community-associated methicillin resistant staphylococcus aureus (MRSA) infections and providing guidance on the most current methods on recognizing and preventing these infections.

(b) The departments of health and education shall also prominently display on their web sites links to this information.



§ 68-1-128 - High volume prescribers of controlled substances.

(a) No later than July 31, 2013, and at least annually thereafter but more often at the discretion of the commissioner, the department of health shall:

(1) Identify the top fifty (50) prescribers who have unique DEA numbers of controlled substances in the previous calendar year, or if implemented more frequently for the relevant time period as determined by the department, from the data available in the controlled substances database established pursuant to title 53, chapter 10, part 3;

(2) Send a letter through registered mail to each prescriber identified in subdivision (a)(1), and to the physician supervisor as found on the provider's profile established in title 63, chapter 51 of each advanced practice nurse and each physician assistant identified in subdivision (a)(1) that notifies the prescribers and, where appropriate, the supervising physician that the prescriber has been identified pursuant to subdivision (a)(1) and includes the following information:

(A) The significant controlled substances prescribed by the prescriber;

(B) The number of patients prescribed these controlled substances by the prescriber;

(C) The total milligrams in morphine equivalents of controlled substances prescribed during the relevant period of time; and

(D) Any other relevant information sought by the department; and

(3) If there is an active investigation against the prescriber or, where appropriate the supervising physician, on the list of prescribers identified in (a)(1), the department is authorized to withhold any communication required under this section until such time as charges are brought or the investigation is closed.

(b) (1) (A) At the discretion of the department, each prescriber and each supervising physician of an advanced practice nurse and physician assistant who appear on the top fifty (50) prescribers of controlled substances in the state and the top ten (10) prescribers of controlled substances in all of the counties combined having a population of less than fifty thousand (50,000), according to the 2010 federal census or any subsequent federal census in the relevant period of time shall submit to the department within fifteen (15) business days through registered mail or electronic mail an explanation justifying the amounts of controlled substances prescribed in the relevant period of time by the prescriber demonstrating that these amounts were medically necessary for the patients treated and that, for advanced practice nurses and physician assistants, the supervising physician had reviewed and approved the prescribing amounts. The department shall consider the prescriber's specialty and the patients' ages to make a determination as to whether the explanation of the prescriber and, where appropriate the supervising physician, for the prescribing habits of the prescriber of controlled substances is justifiable.

(B) The department is authorized to develop a model form to assist the prescriber and where appropriate the supervising physician in completing the explanation required by this subsection (b).

(C) The department is authorized to contract with an expert reviewer to determine if the explanation is acceptable. Should charges ultimately be filed against the prescriber or, where appropriate the supervising physician, any report of the expert reviewer shall be discoverable by the licensee.

(2) If the department is not satisfied with any explanation by the prescriber or where appropriate a supervising physician, it shall communicate via registered mail such concerns to the prescriber and, if appropriate, the supervising physician. The prescriber and, if appropriate, the supervising physician shall have fifteen (15) business days to attempt to rectify the department's stated concerns.

(3) If the department remains unsatisfied after receiving a justification pursuant to subdivision (b)(2), the department may submit its concerns to the member of the controlled substance database committee who represents the board which has licensed the individual. This member shall have access to all of the documents pertaining to the concerns of the department and the expert reviewer. If that member also believes that the explanations which have been provided are not sufficient to justify the prescribing pattern of the prescriber, the concerns may be forwarded to the department's office of investigations. Investigations are conducted by the entity responsible for licensure of that prescriber.

(c) All data, reports and correspondence under this section shall be confidential and shall not be considered to be a public record for purposes of title 10, chapter 7.

(d) All correspondence and reports can be used by the department's office of investigations and/or the respective entity responsible for licensure to develop a disciplinary case against the prescriber and, where appropriate, the supervising physician of an advanced practice nurse or physician assistant.

(e) The failure of a prescriber or, where appropriate, a supervising physician to respond to the department's request for information in a timely fashion may be a cause for disciplinary action by the prescriber's, or where appropriate the supervising physician's, licensing board and may include a penalty of up to one thousand dollars ($1,000) per day for failure to respond or failure to respond in a timely manner.

(f) All correspondence shall be maintained for five (5) years and kept organized by prescriber so that information on a prescriber who appears on multiple lists compiled pursuant to subsection (a) may be aggregated.



§ 68-1-129 - Optical examination waiver form for Alzheimer's and dementia patients.

(a) The department shall develop an optical examination waiver form to permit any patient diagnosed with Alzheimer's disease, Alzheimer's related dementia, or vascular dementia, to obtain lenses, spectacles, eye glasses, or optical devices using an expired prescription when such patient's disease or dementia would preclude the patient from undergoing an optical examination. The department shall make such forms available on its web site.

(b) Such optical examination waiver form shall be signed by a licensed physician who has determined:

(1) The patient has Alzheimer's disease, Alzheimer's related dementia, or vascular dementia;

(2) The symptoms of the disease or dementia significantly affect the patient's ability to sit for an optical examination to obtain a new optical prescription;

(3) The patient's lenses, spectacles, eye glasses, or optical devices are lost, broken, or damaged to a degree that renders them unusable; and

(4) The patient would derive significant benefit from replacement.

(c) It is lawful for any optician, optometrist, or ophthalmologist licensed in this state to fill the most recent expired prescription for any lenses, spectacles, eye glasses, or optical devices for a patient; provided, that the prescription is filled once pursuant to an optical examination waiver form described in subsection (b).



§ 68-1-130 - Development of plan to create apprentice program for use by licensing boards and commissions.

(a) The boards and commissions created in title 63, in consultation with the division of health related boards, shall develop a plan to create an apprentice program for use by such boards and commissions.

(b) The plan developed pursuant to subsection (a) shall include, but not be limited to, the subjects of:

(1) Apprenticeship training;

(2) Supervisory standards;

(3) Occupational instruction;

(4) Wages and benefits;

(5) Licensure; and

(6) The role of the division of health related boards in implementing and maintaining the program.

(c) The apprentice plan shall be submitted to the speaker of the senate, the speaker of the house of representatives, the government operations committees of the senate and house of representatives, the commissioner of commerce and insurance, the commissioner of health, and the commissioner of labor and workforce development on or before December 31, 2014.



§ 68-1-131 - Reports on existing apprenticeship programs of boards and commissions.

Each of the boards and commissions created in title 63 that have statutorily created apprenticeship programs in effect as of July 1, 2014, or that previously had such programs in effect, shall submit a report to the persons and entities listed in § 68-1-130(c) on or before December 31, 2014, that includes:

(1) (A) The reason the apprentice program was created; and

(B) The reason the apprentice program is no longer in effect, if applicable;

(2) Historical data on the apprentice program since its creation, including:

(A) The number of persons participating in the program each year; and

(B) Program outcomes, including the percentage of program participants who have continued in their chosen fields;

(3) A description of the apprentice program and its objectives; and

(4) (A) The number of persons licensed in each profession regulated by such boards and commissions from July 1, 2009, to July 1, 2014; and

(B) The number of persons employed in each profession regulated by such boards and commissions from July 1, 2009, to July 1, 2014.



§ 68-1-132 - Development of tobacco prevention programs.

Using a science and experience-based approach, the department of health shall develop and implement comprehensive tobacco prevention programs for this state. These programs shall include, when available, peer-reviewed and science-based educational materials on tobacco harm reduction and the comparative risks of alternative nicotine products, vapor products, smokeless tobacco products, cigarettes, and other combustible tobacco products.






Part 2 - Quarantine

§ 68-1-201 - Power to quarantine.

(a) The commissioner has the power to:

(1) Declare quarantine whenever, in the commissioner's judgment, the welfare of the public requires it; and

(2) Prescribe such rules and regulations as may be deemed proper for the prevention of the introduction of yellow fever, cholera and other epidemic diseases into the state.

(b) (1) Whenever yellow fever, cholera, smallpox or other epidemic diseases appear in any locality within the state, and information thereof is brought to the knowledge of the department, the commissioner shall prepare and carry into effect such rules and regulations as, in the commissioner's judgment, will, with the least inconvenience to commerce and travel, prevent the spread of the disease.

(2) Whenever the commissioner determines that an influenza outbreak may pose a threat of an epidemic, the commissioner shall prepare and carry into effect rules and regulations that, in the commissioner's judgment, will, with the least inconvenience to commerce and travel, prevent the spread of the disease.



§ 68-1-202 - Quarantine stations.

(a) The commissioner shall select suitable localities for establishing quarantine stations, and may erect necessary temporary buildings for the disinfection of passengers, baggage, cargo and other matter believed to convey the contagious principle of cholera, yellow fever, smallpox and other epidemic diseases, and may enforce the transshipment of passengers as the commissioner may deem necessary.

(b) The commissioner shall assign to the charge of each station a competent physician and necessary assistants, who shall receive such compensation as the commissioner may deem reasonable and just.



§ 68-1-203 - Violating quarantine a misdemeanor.

Any person who willfully disregards or evades quarantine, or violates any rule or regulation made in attempting to prevent the spread of any epidemic disease, commits a Class B misdemeanor.



§ 68-1-204 - Recommendations by commissioner to governor on allocation of health care resources in affected areas.

In the event that an emergency or disaster as defined in § 58-2-101 occurs, that involves outbreaks of disease that present a danger of an epidemic, the commissioner shall make appropriate recommendations to the governor for actions under this title and title 58, chapter 2, to allocate all available heath care resources in the affected areas for immediate and long-term health care needs of the affected populations.






Part 3 - Dental Hygiene

§ 68-1-301 - Special care of mouth and teeth -- Development of statewide strategy -- Report.

The commissioner of health has general supervision of the interests of health and life of the citizens of this state, with special reference to the care and preservation of the mouth and teeth. With an understanding of the need to address the lack of resources available for the treatment of adult emergency dental situations, the commissioner will, in conjunction with professional organizations comprised of dental and related health care providers, organizations representing dental health recipients and other key stakeholders, develop a statewide strategy for the provision of adult emergency oral health care, utilizing public and private sector resources. The commissioner will report to the legislature on the progress of this strategy no later than January 15, 2009.



§ 68-1-302 - Instruction as to the care of the teeth -- Appointment of director -- Assistance of teachers.

The commissioner shall appoint a director to instruct the pupils of the public schools and inmates of the charitable institutions in the importance of the care and preservation of the teeth, and to lecture to the teachers of the schools and institutions with the purpose of securing their assistance in having the pupils of the schools carry out the director's instructions.



§ 68-1-303 - Supervision over dentists and dental equipment -- Distribution of literature -- Annual reports.

(a) The commissioner has general supervision over dentists and dental equipment in the various state institutions.

(b) The commissioner shall distribute such literature throughout the state as will inform the people in the proper way to care for the teeth, and shall submit an annual report to the governor and Tennessee State Dental Association on the work done by and under the commissioner.



§ 68-1-304 - County mouth hygienists.

(a) To assist the commissioner in carrying out the duties of the commissioner's office, the commissioner is authorized to appoint a reputable dentist in each county seat, who shall serve without compensation and shall be known as county mouth hygienist.

(b) County health departments, both rural and metro, with existing dental staff and facilities receiving state or federal funds, shall, as a high priority to the extent possible within budgetary limitations, provide indigent children with comprehensive dental services and indigent adults with emergency dental services for the relief of pain and infections. The language "to the extent possible within budget limitations" as used in this section does not relieve metropolitan health departments with dental staffs and clinical facilities from occasionally providing emergency services to adult patients who present for relief of pain and infection. Subject to and within current or existing budget limitations, metropolitan health departments are to see adult emergency patients during cancelled or open appointments in their schedule. Nothing in this section precludes the health departments from charging a fee for those services. The commissioner has authority to monitor compliance and may request corrective actions if necessary.






Part 4 - Vaccines

§ 68-1-401 - Production and distribution by department -- Charge -- Regulations.

(a) It is the duty of the department of health to manufacture and distribute throughout the state of Tennessee such vaccines and other biological products as the division of laboratories is equipped to produce.

(b) The commissioner of health, with the approval of the governor, shall adopt rules and regulations governing the manufacture and distribution of vaccines and biological products.

(c) Subject to the rules and regulations prescribed by subsection (b), health officers and health departments of this state and the heads of state institutions may from time to time make requisitions for vaccines and other products, which requisitions shall, if deemed reasonable and necessary, be honored in the order in which the requisitions are presented to the commissioner.

(d) A reasonable charge may be made to cover the cost of manufacture, distribution and essential overhead expenses, funds as received to be deposited with the state treasurer and disbursed in the same manner as are any state appropriations for the department.

(e) All receipts from the sale of the products provided for in this section shall continue as a manufacturing account of the department for the continuance of the service by the division of laboratories and shall not revert to the general fund.



§ 68-1-402 - Hepatitis vaccinations.

(a) When hepatitis A outbreaks in communities are of such a nature and proportion that the centers for disease control or the commissioner of health deems it appropriate to do targeted or widespread vaccination for hepatitis A, then vaccine shall be made available to that community through state funds, if no federal vaccine program covers the cost of any or all of the vaccine necessary to carry out the vaccination program.

(b) For the purpose of funding the cost of the vaccine required by this section during outbreaks, it is the legislative intent to provide a sum-sufficient appropriation in each fiscal year's annual appropriation bill, which will be subject to approval of the commissioner of finance and administration.






Part 5 - Control and Prevention of Diabetes

§ 68-1-501 - Identification of goals and benchmarks and development of agency plans.

The bureau of TennCare, the department of health, and the department of finance and administration shall collaborate to identify goals and benchmarks while also developing individual agency plans to reduce the incidence of diabetes in this state, improve diabetes care, and control complications associated with diabetes.



§ 68-1-502 - Reports.

The bureau of TennCare and the department of health shall jointly submit a report to the health committee of the house of representatives and the health and welfare committee of the senate by February 1 of each odd-numbered year on the following:

(1) The financial impact and reach diabetes of all types is having on the agency, the state, and localities. Items included in this assessment shall include the number of lives with diabetes impacted or covered by the entity, the number of lives with diabetes and family members impacted by prevention and diabetes control programs implemented by the entity, the financial toll or impact diabetes and its complications places on the program, and the financial toll or impact diabetes and its complications places on the program in comparison to other chronic diseases and conditions;

(2) An assessment of the benefits of implemented programs and activities aimed at controlling diabetes and preventing the disease. This assessment shall also document the amount and source for any funding directed to such agency from the general assembly for programs and activities aimed at reaching those with diabetes;

(3) A description of the level of coordination existing between the agencies on activities, programmatic activities, and messaging on managing, treating, or preventing all forms of diabetes and its complications; and

(4) The development or revision of detailed action plans for battling diabetes with a range of actionable items for consideration by the general assembly. The plans shall identify proposed action steps to reduce the impact of diabetes, prediabetes, and related diabetes complications. The plan shall also identify expected outcomes of the action steps proposed in the following biennium while also establishing benchmarks for controlling and preventing relevant forms of diabetes. The role of the department of health in developing these plans shall be limited to primary prevention.



§ 68-1-503 - Applicability of requirements of part.

The requirements of this part shall be limited to the diabetes information, data, initiatives, and programs within each agency prior to July 1, 2015, unless there is unobligated funding for diabetes in each agency that may be used for new research, data collection, reporting, or other requirements of this part.






Part 7 - Primary Health Care Centers

§ 68-1-701 - Establishment of centers.

(a) The department of health is authorized to establish one (1) or more primary health care centers in Tennessee.

(b) It is the intent of the general assembly that the establishment of these centers will demonstrate new and more effective ways of providing health care in communities of the state, and will assist in achieving a better distribution of health care personnel into areas of Tennessee where a shortage of such personnel currently exists, and that these centers will provide primary health care services to patients and will enhance the delivery of health care in communities.



§ 68-1-702 - Participation of public and private agencies and individuals -- Rules and regulations.

(a) The commissioner of health is authorized to contract with and otherwise seek participation from appropriate public and private agencies and institutions and individuals, as the commissioner may deem necessary, to accomplish the purposes of this part. Particular attention will be given to educational functions to improve health care manpower distribution.

(b) The commissioner is authorized to adopt, promulgate and enforce rules and regulations under which primary care centers shall be operated, and to effectuate the purposes and provisions of this part.



§ 68-1-703 - Approval by state and local agencies required.

In order to ensure cooperation and acceptance of the purposes of this part by the community to be served, the sponsor of any new primary health care center shall, prior to the establishment of a new primary health care center in a community, obtain the approval of the appropriate health systems agency and the primary care advisory board, including those centers that utilize, or plan to utilize, federal funds, either as grants, or as fees receivable as reimbursements for services delivered for medicare or medicaid patients.






Part 8 - Care of Newborn Infants

§ 68-1-801 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of health or the commissioner's designated representative;

(2) "Committee" means the perinatal advisory committee;

(3) "Department" means the department of health; and

(4) "Perinatal" means the period from time of conception through the first year of life of the infant and sixty (60) days post partum for the mother.



§ 68-1-802 - Development of plan for perinatal care.

(a) The department is directed to develop a plan to establish a program for the diagnosis and treatment of certain life-threatening conditions present in the perinatal period.

(b) The program shall assist pregnant women and their fetuses and newborn infants by developing a regionalized system of care, including highly specialized personnel, equipment and techniques, that will decrease the existing high mortality rate and the life-long disabilities that currently prevail in surviving newborn infants.

(c) No programs shall be planned except those that are specifically funded by appropriations in the annual budget.



§ 68-1-803 - Appointment of advisory committee -- Terms -- Travel expenses.

(a) The commissioner shall appoint a perinatal advisory committee to consult with the department in the administration of this part.

(b) The committee shall be composed of the director, or the director's designee, of each obstetrical and each newborn unit of each regional perinatal center within the state, as designated by the commissioner, in addition to at least one (1) representative from each of the following categories:

(1) Medical schools;

(2) Health and environment agencies;

(3) Hospital administrators;

(4) Medical specialists in obstetrical and newborn conditions;

(5) Family physicians;

(6) Obstetrical and neonatal intensive care nurses; and

(7) The general public.

(c) Total membership of the committee shall not exceed twenty-one (21).

(d) Each member shall hold office for a term of four (4) years and until the member's successor is appointed and qualified.

(e) Any person appointed to fill a vacancy occurring prior to the expiration of the term for which the person's predecessor was appointed shall be appointed for the remainder of the term.

(f) The committee shall meet as frequently as the commissioner deems necessary, but not less than once each year.

(g) The committee members shall receive no compensation, but shall be reimbursed for travel expenses, in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 68-1-804 - Items to be considered for inclusion in program.

The department, with the advice of the committee, shall, in developing the plan for this program, consider the feasibility of designing this program so as to:

(1) Develop standards for determining eligibility for diagnosis and treatment under this program;

(2) Assist in the regional development, expansion and maintenance of newborn centers, including purchase of equipment, for the diagnosis and treatment of high-risk pregnant women and their fetuses and newborn infants;

(3) Extend financial assistance in order to provide diagnosis of and treatment for pregnant women and their fetuses and newborn infants, by providing necessary medical, surgical, hospital, outpatient clinic and ambulatory services;

(4) Develop a regional system or systems of rapid transportation and referral to the obstetrical and newborn centers from throughout the state for pregnant women and their fetuses and newborns who require life-sustaining care;

(5) Develop or expand regional education and training activities to further facilitate meeting the intent of this part;

(6) Employ all necessary administrative personnel as may be provided in the budget to carry out this part;

(7) Promulgate all rules and regulations necessary to effectuate the purposes of this part;

(8) Develop or expand a communication/consultation system or systems; and

(9) In consultation with organizations representing state pediatric physicians, develop appropriate standards for the dissemination of information and educational material about conditions and diseases that commonly affect newborn infants, such as respiratory syncytial virus.






Part 9 - Medical Care Division

§ 68-1-901 - Director of division -- Assistants and employees.

(a) The director of the medical care division shall be duly licensed in accordance with the laws of Tennessee to practice medicine in Tennessee, and shall have been engaged in the active practice of the director's profession for not less than five (5) years immediately preceding the director's appointment.

(b) It is the duty of the commissioner of health, in conjunction with the director of the medical care division, and after consultation with the public health council [repealed] of the department of health, to appoint such assistants and employees as may be necessary to carry on the work of the medical care division, and all the assistants and employees shall hold office and receive compensation in accordance with provisions of title 4, chapter 4, governing the tenure and compensation of like employees in other departments.



§ 68-1-902 - Administration and disbursement of funds -- Medical care fund established.

(a) The medical care division, subject to supervision by the department of health, as provided in this part, shall administer and expend all funds appropriated by the general assembly or made available by allotment by the federal government to the state, or from contributions from counties, cities or other local units of government, or from other sources, appropriated, allotted or contributed for medical care in accordance with any future act of the general assembly or the congress of the United States, having as its object the inauguration of a state or national program of medical care.

(b) It is the duty of the state treasurer, whenever funds are available for carrying out this part, to set up in the state treasury a separate fund to be known as the "medical care fund," and credit to the fund all appropriations, allotments or contributions, from whatever source specially designated and identified as funds for medical care or medical service, in accordance with the purpose specified in this part, and to preserve this separate fund for disbursement and expenditure solely and alone at the discretion of the commissioner of health, medical care division, in the manner provided by law.

(c) This section shall not apply to funds allocated for medical care where federal laws or regulations require administration by another state administrative unit.



§ 68-1-903 - Application of part.

(a) The enforcement of this part shall in no way interfere with or supersede any existing law or cooperative federal, state or local program carried on under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., or other federal acts, or any other state, federal or local law.

(b) Nothing in this part shall apply to or affect medical care or medical service furnished wards of the state, who are inmates of any state institution, such as state prisons, mental health institutes, developmental centers, home for the blind, homes for the deaf, or juvenile correction institutions, but this part shall apply with respect to medical care or medical service furnished at public expense to any other person not an inmate of a state institution having an established and organized medical staff in regular attendance upon the inmates of the institution; it being the purpose of this part to coordinate, improve and better supervise the expenditure of public funds appropriated and designed for medical care and medical service to citizens of the state generally, who under future laws shall become entitled to receive medical care or medical service at public expense under the proposed national program of medical care; and is not intended to interfere with or interrupt the established and organized routine or special medical care and medical service rendered by the state to its wards regularly residing in any sort of state institution.



§ 68-1-904 - "Medical care" and "medical service" defined and limited -- Unlicensed individuals administering medication.

(a) "Medical care" and "medical service," as used in this part, are intended to describe and define care or services rendered an individual for the relief of some disease or abnormality, and are intended to be distinguished from the services customarily rendered by health departments.

(b) "Medical service" includes all legally authorized branches of healing as exist by any statute of Tennessee.

(c) (1) The department of intellectual and developmental disabilities, may, based upon its determination of available resources and need, provide training for unlicensed individuals who administer medications to individuals incapable of self-administration. The training shall be provided only to unlicensed individuals who are employed by agencies that are both licensed under title 33 and under contract to provide residential or adult day programs for persons with intellectual disability, and to unlicensed individuals employed by community-based licensed intermediate care facilities for persons who have intellectual disability who will administer medication only at a location other than the community-based facility. The employees of the community-based licensed intermediate care facilities for persons who have intellectual disability may additionally receive medication administration training specific to the person served. For the purposes of this subsection (c), when administered by employees of intermediate care facilities, medications shall be packaged in individual doses labeled with the name of the individual patient, the time of administration and the drug name and dosage.

(2) The department of children's services may, based on its determination of available resources and need, provide training for unlicensed individuals who assist children and youth with the self-administration of medication in group home settings. The training shall be provided only to those unlicensed individuals who are employed by agencies that are both licensed under title 37 and under contract to provide services to children in the department's custody in a group home setting.

(3) The unlicensed personnel referenced in subdivision (c)(1) shall not administer intravenous, intramuscular, and certain subcutaneous injectable medications, as defined by rule. The unlicensed personnel referenced in subdivision (c)(2) shall not assist with the self administration of vaginal medications, rectal medications, intravenous, intramuscular, and certain subcutaneous injectable medications, as defined by rule. The department of intellectual and developmental disabilities, in consultation with the board of nursing, shall promulgate rules, including emergency rules, to provide for competency-based training, education, and appropriate monitoring of the unlicensed personnel covered by this subsection (c) who shall have the authority to perform the services provided for in this subsection (c), notwithstanding any other statute or rule. The unlicensed personnel shall be exempt from the licensing requirements contained in and rules promulgated pursuant to title 63, chapter 7, part 1.






Part 10 - Tennessee Cancer Reporting System Act of 1983

§ 68-1-1001 - Short title.

This part shall be known and may be cited as the "Tennessee Cancer Reporting System Act of 1983."



§ 68-1-1002 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Cancer" means and includes, but is not limited to:

(A) A large group of diseases characterized by uncontrolled growth and spread of abnormal cells;

(B) Any condition of tumors having the properties of anaplasia, invasion, and metastasis;

(C) A cellular tumor, the natural course of which is fatal;

(D) Malignant neoplasm; and

(E) In-situ cancer.

(2) "Commissioner" means the commissioner of health;

(3) "Department" means the department of health;

(4) "Facility" means a health care facility in which diagnosis or treatment services are provided to patients with cancer, including, but not limited to, an ambulatory surgical treatment center (ASTC), a freestanding cancer treatment center, a radiation therapy center, a chemotherapy treatment center, a nursing home, an oncology or dermatology clinic, a laboratory, or any other facility that provides screening, detection, diagnostic or therapeutic services to patients with cancer;

(5) "Health care practitioner" means a physician, surgeon, or other health care professional licensed under title 63 who is engaged in diagnosing and treating patients who have cancer;

(6) "Hospital" means an institution as defined by § 68-11-201;

(7) "In-situ cancer" means an abnormality of development and organization of cells. It is a condition of early cancer, without the invasion of neighboring tissue;

(8) "Laboratory" means a facility where tests are performed identifying anatomical and cytological changes, and where specimens are interpreted and pathological diagnoses are made; and

(9) "Medical, scientific and academic research communities" means those institutions that devote a substantial part of their activity to research and that have internal procedures providing for the collection, study and protection of data.



§ 68-1-1003 - Purpose of chapter -- Reports to department -- Format and contents of reports -- Persons authorized to have access to patients medical records -- Reimbursement -- Failure to report or give access to records.

(a) The purpose of this part is to ensure an accurate and continuing source of data concerning cancer and to provide appropriate data to members of the medical, scientific, and academic research communities for purposes of authorized institutional research, approved by the appropriate research committee of the applying institution, into the causes, types and demography of cancer, including, but not limited to, the occupation, family history, and personal habits of persons diagnosed with cancer.

(b) In order to accomplish the purpose described in (a), all hospitals, laboratories, facilities, and health care practitioners shall report to the department, within six (6) months after the date of diagnosis of cancer in a patient, information contained in the medical records of patients who have cancer; provided, that health care practitioners are not required to report information on patients with cancer who are directly referred to or have been previously admitted to a hospital or a facility for cancer diagnosis or treatment.

(c) The reports required by this section shall be made in the format and shall contain the information required by the department. The department shall make available the necessary information regarding format and data to enable hospitals, laboratories, facilities, and health care practitioners to make accurate reports to the department.

(d) The commissioner or the commissioner's authorized representative may take the steps necessary to avoid duplicate reporting of information on the same patients, including, but not limited to, waiving the requirement for a health care practitioner to report information on cancer patients who are hospitalized or confined to a nursing home, where information on those patients has been reported by the hospital, nursing home, or other reporting source.

(e) The commissioner or the commissioner's authorized representative shall be permitted to have access to the medical records of cancer patients that are maintained by hospitals, laboratories, facilities, and health care practitioners where necessary, to identify cases of cancer and to establish the characteristics of the cancer, the treatment of the cancer, or the medical status of an identified cancer patient.

(f) If a hospital, laboratory, facility, or health care practitioner fails to report the required information to the department in an acceptable format by the required deadline, the commissioner or the commissioner's authorized representative may obtain the information by a direct examination of those patients' medical records. In those cases, the hospital, laboratory, facility, or health care practitioner shall reimburse the department for the department's reasonable expenses incurred in obtaining the information in this manner. The commissioner shall establish, by rule, the maximum amount of reimbursement that may be sought. A hospital, laboratory, facility, or health care practitioner from whom reimbursement is sought may appeal the assessment of expenses under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(g) A hospital, laboratory, facility, or health care practitioner that fails to report information or allow access to records, as required by this section, shall be informed by the department that compliance with the requirements of this part is mandatory.



§ 68-1-1004 - Reports to department -- Rules and regulations.

(a) The department shall require the reporting of cancer and the submission of such specified additional information on reported cases as the commissioner deems necessary and appropriate.

(b) The commissioner shall promulgate rules and regulations, including emergency rules, that are necessary for carrying out the duties and responsibilities of the department under this part. The promulgation of rules and regulations shall be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-1-1006 - Confidentiality of data.

(a) (1) All data obtained from the reports required by this part are for the confidential use of the department and persons that the commissioner determines are necessary to carry out the intent of this part.

(2) Information that could possibly identify individuals whose medical records have been used for collecting data may not be included in materials available to the public.

(b) In order to carry out the legislative intent set out in § 68-1-1003, that the data obtained from the reports required by this part are also to be made available for valid research projects, the commissioner, with the advice of the advisory committee established by this chapter, is authorized to make available to members of the research community, pursuant to § 68-1-1003, specific and personally identifiable portions of the data collected; provided, that the following guidelines are observed:

(1) The researcher sets out clearly the uses for which the data are desired;

(2) The researcher clearly states the reasons for which confidential and personally identifiable portions of the data are necessary;

(3) The researcher assures that the data received from the department will be maintained by the researcher with the same level of confidentiality as that maintained by the department; and

(4) Upon completion of the research project, all data provided by the department and all copies of the data shall be destroyed.

(c) Guidelines for such research applications shall be set out by departmental regulations. For the purposes of this part, those approved to obtain data for research shall not be considered agents of the commissioner.



§ 68-1-1007 - Liability for release of information -- Compliance not violative of confidentiality.

A hospital, laboratory, facility, or health care practitioner that reports information to the department or allows the commissioner or the commissioner's authorized representative access to the medical records of cancer patients, as required by this part, shall not be held liable to any person for the release of the information to the department, nor shall the release of the information to the department be construed as a violation of any requirement of law or professional obligation to maintain the confidentiality of patient information.



§ 68-1-1008 - Tests and supervision of patients prohibited.

No patient whose medical records are the subject of data collected in the reports required by this part shall be subjected to any medical examination or case supervision by the commissioner or the commissioner's agents for the purposes of this part.



§ 68-1-1009 - Violations -- Penalties -- Enforcement.

(a) Any person receiving information containing the personal identity of any patient, who willfully divulges that identity, except as lawfully provided for in this chapter, commits a Class C misdemeanor.

(b) It is the duty of the district attorney general to prosecute a suit, based on subsection (a), when requested by the commissioner, the county health officer or local board of health.



§ 68-1-1010 - Interstate sharing of information -- Confidentiality.

(a) In order to obtain complete information on Tennessee cancer patients who have been diagnosed or treated in other states, and in order to provide information to other states regarding their residents who have been diagnosed or treated for cancer in Tennessee, the commissioner or the commissioner's authorized representative is authorized to enter into appropriate written agreements with other states that maintain statewide cancer registries, allowing the exchange of information on cancer patients.

(b) Each state with which the commissioner agrees to exchange information must agree in writing to keep all patient-specific information confidential and to require any research personnel to whom the information is made available to keep it confidential.



§ 68-1-1011 - Annual publishing of reports.

The department shall annually compile and publish reports utilizing the data collected pursuant to this part and shall make these reports available to the governor, the general assembly, and the public.






Part 11 - Sudden, Unexplained Child Death Act

§ 68-1-1101 - Short title -- Legislative findings -- Definitions.

(a) This part shall be known and may be cited as the "Sudden, Unexplained Child Death Act."

(b) The legislature finds and declares that:

(1) Protection of the health and welfare of the children of this state is a goal of its people and the unexpected death of a child is an important public health concern that requires legislative action;

(2) The parents, guardians, and other persons legally responsible for the care of a child who dies unexpectedly have a need to know the cause of death;

(3) Collecting accurate data on the cause and manner of unexpected deaths will better enable the state to protect children from preventable deaths, and thus will help reduce the incidence of such deaths; and

(4) Identifying persons responsible for abuse or neglect resulting in unexpected death will better enable the state to protect other children who may be under the care of the same persons, and thus will help reduce the incidence of such deaths.

(c) As used in this part and in § 68-3-502, unless the context otherwise requires:

(1) "Certified child death pathologist" means a pathologist who is board certified or board eligible in forensic pathology, and who has received training in, and agrees to follow, the autopsy protocol, policies and guidelines for child death investigation, as prescribed by the chief medical examiner for the state of Tennessee;

(2) "Chief medical examiner" means the individual appointed pursuant to title 38, chapter 7; and

(3) "Sudden infant death syndrome" means the sudden death of an infant under one (1) year of age that remains unexplained after a thorough case investigation, including performance of a complete autopsy, examination of the death scene, and review of the clinical history.



§ 68-1-1102 - Purpose -- Training -- Notice and investigation -- Autopsy.

(a) The purpose of this part is to help reduce the incidence of injury and death to infants by accurately identifying the cause and manner of death of infants under one (1) year of age. This shall be accomplished by requiring that a death investigation be performed in all cases of all sudden, unexplained deaths of infants under one (1) year of age.

(b) The chief medical examiner shall develop and implement a program for training of child death pathologists. The protocol and policies shall be based on nationally recognized standards.

(c) All emergency medical technicians and professional firefighters shall receive training on the handling of cases of sudden, unexplained child death as a part of their basic and continuing training requirements. The training, which shall be developed jointly by the departments of health and children's services, shall include the importance of being sensitive to the grief of family members.

(d) All law enforcement officers shall receive training on the investigation and handling of cases of sudden, unexplained child death as part of their basic training requirements. The training, which shall be developed jointly by the departments of health and children's services, shall include the importance of being sensitive to the grief of family members and shall be consistent with the death scene investigation protocol approved by the chief medical examiner. Additionally, whenever changes occur in policies or procedures pertaining to sudden infant death syndrome investigations, the department of health shall promptly notify the various law enforcement associations within the state. Such changes shall then be communicated in a timely manner to the respective law enforcement agencies for dissemination to their enforcement personnel.

(e) In the case of every sudden, unexplained death of an infant under one (1) year of age, the attending physician or coroner shall notify the county medical examiner, who shall coordinate the death investigation.

(f) The county medical examiner shall inform the parent or parents or legal guardian of the child, if an autopsy is authorized.

(g) The county medical examiner shall ensure that the body is sent for autopsy to a child death pathologist as defined in this part. Parents or legal guardians who refuse to allow an autopsy based on the grounds of religious exemption shall personally file a petition for an emergency court hearing in the general sessions court for the county in which the death occurred.

(h) The county medical examiner shall contact the appropriate local law enforcement personnel to conduct a death scene investigation according to the protocol developed by the chief medical examiner. The investigation shall be initiated within twenty-four (24) hours of the time the local law enforcement personnel are contacted by the county medical examiner.

(i) The county medical examiner shall send a copy of the death scene investigation and the medical history of the child to the pathologist conducting the autopsy.

(j) A copy of the completed autopsy, medical history, and death scene investigation shall be forwarded to the chief medical examiner.

(k) The cause of death, as determined by the certified child death pathologist, may be reported to the parents or legal guardians of the child. A copy of the autopsy results, when available, may be furnished to the parent or parents or legal guardian of the child, upon request, within forty-eight (48) hours of the request, except where the cause of death may reasonably be attributed to child abuse or neglect, in the judgment of the certified child death pathologist.

(l) Sudden infant death syndrome shall not be listed as the cause of death of a child, unless the death involves an infant under one (1) year of age that remains unexplained after a thorough case investigation, including performance of a complete autopsy, examination of the death scene, and review of the child's clinical history.

(m) Any individual or entity providing information pertinent to the investigation and related autopsy in a suspected case of sudden, unexplained infant death syndrome shall not be civilly liable for breach of confidentiality concerning the release of the information.



§ 68-1-1103 - Implementation.

In order to implement this part, the commissioner of health shall:

(1) Promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as may be necessary to obtain in proper form all information relating to the occurrence of a sudden, unexplained child death that is relevant and appropriate for the establishment of a reliable statistical index of the incidence, distribution and characteristics of cases of sudden, unexplained child death;

(2) Promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act that establish minimum standards for conducting and completing an investigation, including an autopsy if deemed necessary, into the sudden, unexplained death of any child from birth to age seventeen (17). Initial rules promulgated pursuant to this subdivision (2) are authorized to be promulgated as emergency rules, pursuant to § 4-5-208. In promulgating the rules, the commissioner may rely, in whole or in part, on any nationally recognized standards regarding such investigations. Compliance with the rules shall make county governments eligible for reimbursement, to the extent authorized by those rules, of the costs of any autopsy deemed necessary;

(3) Collect factual information from physicians, coroners, medical examiners, hospitals, and public health officials who have examined any child known or believed to have experienced sudden, unexplained death; provided, that no information shall be collected or solicited that reasonably could be expected to reveal the identity of the child;

(4) Make information collected pursuant to subdivision (3) available to physicians, coroners, medical examiners, hospitals, public health officials, and educational and institutional organizations conducting research as to the causes and incidence of sudden, unexplained child death;

(5) Cause appropriate counseling services to be established and maintained for families affected by the occurrence of sudden infant death syndrome; and

(6) Conduct educational programs to inform the general public of any research findings that may lead to the possible means of prevention, early identification, and treatment of sudden infant death syndrome.






Part 12 - Public School Nurse Program

§ 68-1-1201 - Creation.

(a) There is created within the department of health the Tennessee public school nurse program.

(b) The chief medical officer for the state, appointed pursuant to § 68-1-102(c), shall serve as executive director of the program.

(c) In order to attain the highest level of school attendance, to promote excellence of academic performance and achievement, and to significantly reduce school dropout rates, the executive director, acting through the program, shall strive to improve and safeguard the physical and mental health and well-being of the student population of Tennessee's public schools.



§ 68-1-1202 - Duties of executive director.

It is the duty and responsibility of the executive director of the program to:

(1) Assist local education agencies (LEAs) in the development, implementation and coordination of student health policies with regard to first aid emergencies, medications, acute illnesses and infection control;

(2) Provide LEAs with information, advice and technical assistance pertaining to student and parental instruction on topics related to health and wellness, including, but not necessarily limited to:

(A) Family life education;

(B) Sexually transmitted diseases;

(C) Substance abuse;

(D) Nutrition;

(E) Infection control; and

(F) Depression;

(3) Assist LEAs in the provision of student health services, including, but not necessarily limited to:

(A) Medical screenings;

(B) Acute care;

(C) Health opinions for teacher referrals;

(D) Child abuse assessments;

(E) Counseling for students with chronic diseases; and

(F) Counseling for students who are engaging in, or who may be at risk of engaging in, behavioral patterns that jeopardize physical or mental health and well-being;

(4) Assist and encourage LEAs in developing and implementing efficient and effective policies and procedures to ensure parental notification, knowledge and endorsement of school health services and programs, including, but not limited to, efficient and effective policies and procedures to require and obtain prior parental consent for student participation in the health services and programs offered by each LEA; to fully encourage and maximize parental interest and involvement in all matters pertaining to the physical and mental health and well-being of students; and to ensure full parental access to the school health records of their children;

(5) Promote the exchange of information and referrals between LEAs and physicians, health care professionals and sources of health care financial assistance;

(6) Assist the department of education in planning, developing and implementing the program of family life education technical support and assistance, as required by § 49-1-205;

(7) Assist the department of mental health and substance abuse services in providing suitable programs of alcohol and drug education and prevention for LEAs, as required by § 33-10-103;

(8) Report, on or before December 31 each year, to the governor, to each member of the general assembly, and to each member of the state board of education concerning implementation of this section, and also concerning issues and recommendations relating to the physical and mental health and well-being of the state's public school students;

(9) Promote and encourage awareness and involvement of parents, civic groups, community organizations, private businesses and religious institutions on matters pertaining to the physical and mental health and well-being of the state's public school students;

(10) Engage in such other activities to improve and safeguard physical and mental health and well-being as may be necessary in order to attain the highest level of school attendance, to promote excellence of academic performance and achievement, and to significantly reduce school dropout rates;

(11) (A) (i) Encourage and support public and nonprofit agencies in the development of model rural and urban comprehensive school health programs through a system of competitive, state administered grants.

(ii) The availability of grants during any fiscal year shall be subject to the ability of the executive director to raise sufficient funds from other than state sources, including, but not limited to, federal sources and private foundations. To qualify for receipt of any such competitive, state administered grant, each model comprehensive school health program must provide preventive and primary health care services designed to attain the goals set forth in § 68-1-1201(c), and must also conform to the policies set forth in § 68-1-1205. The staff of each model program must also include, at a minimum, a certified pediatric or family nurse practitioner with adequate physician backup, and, when possible, should also include a certified health education specialist and a master social worker with adequate psychiatric backup. Each model program must also form a local advisory committee that includes, but is not necessarily limited to, representatives of the LEA and the local offices of the departments of health and children's services. Each advisory committee shall strongly encourage active participation of parents and community-based providers of children and adolescent services. Each advisory committee shall undertake appropriate activities to encourage coordination of services and continued support for the model program. Each model program shall adopt and implement policies and procedures to assure parental consent, confidentiality, quality assurance and program evaluation;

(B) (i) Organize and convene, acting jointly with the commission on children and youth, an interdepartmental committee to:

(a) Develop policies, procedures, and criteria to govern selection of model comprehensive school health programs;

(b) Undertake appropriate activities to solicit grant applications from qualified public and nonprofit agencies;

(c) Develop policies, procedures and criteria for ensuring that grant recipients fully utilize all available sources of federal, state and local financial assistance and assistance from private foundations; and

(d) Design and implement policies to assure collection and analysis of data needed to evaluate the efficiency and effectiveness of individual model programs as well as the efficiency and effectiveness of the grant program;

(ii) The interdepartmental committee shall include representation by the departments of mental health and substance abuse services, intellectual and developmental disabilities, education, children's services, labor and workforce development, the governor's council on physical fitness and health, the governor's drug-free task force, and the division of health access within the department of health, and shall also include one (1) citizen member who shall be a parent of a school-aged child, the citizen member to be appointed by the executive director of the public school nurse program, who, prior to making the appointment, shall receive recommendations pertaining to the appointment from interested persons and groups; and

(12) Make available to the department of education educational materials appropriate for distribution so that information about meningococcal disease and the effectiveness of vaccination against meningococcal disease can be provided to parents and guardians. This information shall include the causes, symptoms, and the means by which meningococcal disease is spread and the places where parents and guardians may obtain additional information and vaccinations for their children. The department of education may provide this information, at its discretion, electronically or on its web site. Nothing in this subdivision (12) shall be construed to require the department of education to provide or purchase vaccine against meningococcal disease.



§ 68-1-1203 - New positions.

(a) As additional funding is made available for the school nurse program within the general appropriation acts, new school nurse positions may be created within the program. However, in order to ensure orderly, efficient, and effective development, expansion of the program shall occur incrementally and shall not, in any given year, exceed the level at which quality of service or standards of supervisory control may be lowered.

(b) (1) Nurses within the program shall be administratively attached and assigned to the various county and district health departments or local education agencies (LEAs) across the state; however, such nurses shall remain under the supervisory control and direction of the executive director of the school nurse program.

(2) Until such time as the program shall employ school nurses in sufficient numbers to adequately provide services, i.e., a ratio of at least one (1) permanent, full time, school nurse per three thousand (3,000) students, but in no case, less than one (1) permanent, full time, school nurse for each county-wide system, to all LEAs, the executive director shall give priority in the assignment of school nurses to those health departments or LEAs that serve counties that are plagued by problems of poverty, unemployment and underemployment and are medically underserved to the greatest degree.

(c) (1) In order to supplement the personnel resources otherwise available to the program, the executive director is authorized to enter into internship or residency agreements with any nursing school, accredited by the board of nursing, that offers a program of education and training for students preparing to become school nurses.

(2) In the event of any such agreement, the executive director shall formulate guidelines to ensure that the activities of the student nurses are appropriately supervised and reviewed by departmental personnel.



§ 68-1-1204 - Rules and regulations -- Public school nurse advisory council.

(a) The commissioner of health, acting in consultation with the executive director of the program, is authorized to promulgate rules and regulations necessary to efficiently and effectively implement this part.

(b) (1) The rules and regulations shall include, but shall not necessarily be limited to, policies and procedures whereby a public school nurse advisory council may be created by a local education agency (LEA) with one (1) or more full-time school nurses.

(2) The primary purpose of the advisory council shall be to develop and submit recommendations to the executive director of the school nurse program and to the governing board of the LEA concerning the effective and efficient utilization and coordination of state and local school nurse personnel and resources.

(3) The membership of the advisory council shall include both locally employed school nurses and state employed school nurses.

(4) All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-1-1205 - Compliance with laws pertaining to abortion or birth control referrals or information by employees -- Abstinence.

Each employee of the program, including each intern resident employed pursuant to § 68-1-1203(c), shall at all times remain in compliance with, and shall fully abide by, all applicable federal, state and local statutes, rules, regulations, ordinances and policies pertaining to abortion. Furthermore, each employee of the program, including each intern or resident employed pursuant to § 68-1-1203(c), shall at all times remain in compliance with and shall fully abide by all applicable federal, state and local statutes, rules, regulations, ordinances and policies pertaining to birth control devices and contraceptives. While present on the property or premises of any local education agency (LEA) or while otherwise engaged in the activities of the program, no such employee shall at any time make abortion referrals or otherwise advocate or encourage abortion nor prescribe any form of birth control device or contraceptive. It shall be the policy of the program, and of each employee engaged in the activities of the program, including each intern or resident employed pursuant to § 68-1-1203(c), to vigorously encourage and urge students to abstain from entering into any sexual relationship or activity.



§ 68-1-1206 - Local agencies not preempted.

This part shall not be construed to terminate the ability of a local education agency (LEA) to locally employ and supervise school nurses who are not employees of the program.






Part 14 - Tennessee Resource Mothers Program

§ 68-1-1401 - Established.

There is established within the department of health the "Tennessee resource mothers program."



§ 68-1-1402 - Legislative intent.

(a) It is the intention of the general assembly that the program:

(1) Be designed with the main emphasis of the program aimed at reducing the infant mortality and low birth weight rates in the state;

(2) Facilitate good health practices and the utilization of health care services through prenatal and well-child visits and compliance with medical recommendations;

(3) Be targeted to reach teenagers pregnant with their first child, but may also serve high risk pregnant women on a limited basis;

(4) Be structured to provide services at least through the infant's first birthday; and

(5) Be structured to ensure that participation by those persons targeted to be reached by the program be totally voluntary.

(b) It is further the intention of the general assembly that the following results be attained:

(1) A decrease in the percentage of low weight births;

(2) An increase in the proportion of postpartum teens returning to school;

(3) A reduction in smoking and other risk behaviors among teenagers served; and

(4) Improvement in parenting skills.



§ 68-1-1403 - Elements of program.

The program shall contain the following elements:

(1) Lay women from the community shall be recruited and provided with intensive training to serve as "resource mothers" for pregnant and parenting teens;

(2) (A) The resource mother's role is to become a support person for the teenager and the teenager's family. Through a plan of scheduled home visits, the resource mother is to perform the following tasks:

(i) Identify pregnant teens and get them into prenatal care early in their pregnancy;

(ii) Assist pregnant teens in obtaining medicaid, WIC, family planning, education, and other community services;

(iii) Ensure that teens and infants keep health care appointments, providing help with transportation and babysitting, if needed;

(iv) Reinforce recommendations of health care providers and give basic health information and advice in areas such as nutrition, avoidance of smoking and alcohol, infant development, and infant care; and

(v) Instruct the teenager in good parenting skills;

(B) Failure of a pregnant or parenting teen to heed advice, rendered by a resource mother pursuant to subdivision (2)(A)(iv) does not, in and of itself, constitute neglect sufficient to justify removal of the infant from the custody of such teen;

(3) Qualifications to be a resource mother include:

(A) A high school diploma or equivalency degree;

(B) A valid driver license and transportation;

(C) A telephone in the home; and

(D) The ability to relate well with teenagers;

(4) In order to avoid duplication of services and to enhance the delivery of services under the program, services may also be provided through employees of the departments of health and children's services, coordinating their efforts with programs currently in existence that serve the targeted population; and

(5) The department of health shall, to the greatest extent possible, utilize medicaid records and services and assistance from the department of children's services in providing the needed training and provision of services under this part.



§ 68-1-1404 - Training.

The resource mothers shall initially be trained in prenatal care and related health topics, infant development and parenting, community resources, and communication skills. Ongoing supervision and in-service training of the resource mother shall continue as long as the resource mother provides services under the program.



§ 68-1-1405 - Coordination of services.

In order to avoid duplication of services, the resource mothers program shall, to the greatest extent possible, coordinate the delivery of services with a model teenage pregnancy program that was created pursuant to former § 37-3-111 [repealed], if any, in operation in the area to be served by the resource mothers designated site.



§ 68-1-1406 - Evaluation of program -- Report.

The department of health shall evaluate the resource mothers program through site visits and prepare written quarterly reports on the program site objectives. The report shall include a review of the following statistics:

(1) The number of pregnant teens entering the program;

(2) The number of infants entering the program;

(3) The number of infant deaths;

(4) The number and percent of low weight births;

(5) The number and percent of teens entering the program in the first trimester of pregnancy; and

(6) The number and percent of postpartum teens returning to school.



§ 68-1-1407 - Gifts and donations.

The department of health is authorized to accept gifts or donations of money, goods or services from private individuals or organizations to accomplish the purposes of this part, under such reasonable terms and conditions as the commissioner may establish.



§ 68-1-1408 - Implementation -- Model program -- Sites.

The Tennessee resource mothers program shall be implemented initially as a model program in one (1) urban and one (1) rural area. The targeted sites for the model program shall be based on a high incidence of morbidity and mortality related to teenage mothers and infants.






Part 15 - Osteoporosis Prevention and Treatment Education Act

§ 68-1-1501 - Short title.

This part shall be known and may be cited as the "Osteoporosis Prevention and Treatment Education Act."



§ 68-1-1502 - Legislative findings.

(a) The general assembly finds the following:

(1) Osteoporosis, a bone-thinning disease, is a major public health problem that poses a threat to the health and quality of life to as many as twenty-five million (25,000,000) Americans;

(2) The one million five hundred thousand (1,500,000) fractures each year that result from osteoporosis cause pain, disability, immobility and social isolation, affecting quality of life and threatening people's ability to live independently;

(3) Because osteoporosis progresses silently and without sensation over many years, and many cases remain undiagnosed, its first symptom is often a fracture, typically of the hip, spine or wrist;

(4) One (1) of every two (2) women and one (1) of every five (5) men will suffer an osteoporotic fracture in their lifetime;

(5) A woman's risk of hip fracture is equal to the woman's combined risk of breast, uterine and ovarian cancer;

(6) The annual direct and indirect costs of osteoporosis to the health care system were estimated to be as high as eighteen billion dollars ($18,000,000,000) in 1993, and are expected to rise to sixty to eighty billion dollars ($60,000,000,000 -- $80,000,000,000) by the year 2020;

(7) Since osteoporosis progresses silently and currently has no cure, prevention, early diagnosis and treatment are key to reducing the prevalence of and devastation from this disease;

(8) Although there exists a large quantity of public information about osteoporosis, it remains inadequately disseminated and not tailored to meet the needs of specific population groups;

(9) Most people, including physicians, health care providers and government agencies, continue to lack knowledge in the prevention, detection and treatment of the disease;

(10) Experts in the field of osteoporosis believe that, with greater awareness of the value of prevention among medical experts, service providers and the public, osteoporosis will be preventable and treatable in the future, thereby reducing the costs of long-term care;

(11) Osteoporosis is a multi-generational issue, because building strong bones during youth and preserving them during adulthood may prevent fractures in later life; and

(12) Educating the public and health care community throughout this state about this potentially devastating disease is of paramount importance and is in every respect in the public interest and to the benefit of all residents of this state.

(b) By this enactment, it is the intent of the general assembly to:

(1) Create and foster a multi-generational, statewide program to promote public awareness and knowledge about the causes of osteoporosis, personal risk factors, the value of prevention and early detection and the options available for treatment;

(2) Facilitate and enhance knowledge and understanding of osteoporosis by disseminating educational materials, information about research results, services and strategies for prevention and treatment to patients, health professionals and the public;

(3) Utilize educational and training resources and services that have been developed by organizations with appropriate expertise and knowledge of osteoporosis and to use available technical assistance;

(4) Evaluate existing osteoporosis services in the community and assess the need for improving the quality and accessibility of community-based services;

(5) Provide easy access to clear, complete and accurate osteoporosis information and referral services;

(6) Educate and train service providers, health professionals and physicians;

(7) Heighten awareness about the prevention, detection and treatment of osteoporosis among state and local health and human service officials, health educators and policy makers;

(8) Coordinate state programs and services to address the issue of osteoporosis;

(9) Promote the development of support groups for osteoporosis patients and their families and caregivers;

(10) Adequately fund these programs; and

(11) Provide lasting improvements in the delivery of osteoporosis health care, thus providing patients with an improved quality of life and society with the containment of health care costs.



§ 68-1-1503 - Osteoporosis prevention and treatment program -- Duties of commissioner and department of health.

(a) The commissioner of health may:

(1) Assure adequate staffing for implementation of the osteoporosis prevention and treatment education program;

(2) Assure appropriate training for osteoporosis prevention and treatment education program staff;

(3) Identify the appropriate entities to carry out the program;

(4) Base the program on the most up-to-date scientific information and findings;

(5) Work to improve the capacity of community-based services available to osteoporosis patients;

(6) Work with governmental offices, community and business leaders, community organizations, health care and human service providers and national osteoporosis organizations to coordinate efforts and maximize state resources in the areas of prevention, education and treatment of osteoporosis; and

(7) Identify and, when appropriate, replicate or use successful osteoporosis programs and procure related materials and services from organizations with appropriate expertise and knowledge of osteoporosis, as described in subdivisions (b)(5)(A) and (B).

(b) The department of health may establish, promote and maintain an osteoporosis prevention and treatment education program in order to raise public awareness, educate consumers, educate and train health professionals, teachers and human services providers, and for other purposes.

(1) The department shall use, but is not limited to, the following strategies for raising public awareness of the causes and nature of osteoporosis, personal risk factors, value of prevention and early detection and options for diagnosing and treating the disease:

(A) An outreach campaign utilizing print, radio and television public service announcements, advertisements, posters and other materials;

(B) Community forums;

(C) Health information and risk factor assessment at public events;

(D) Targeting at-risk populations;

(E) Providing reliable information to policy makers; and

(F) Distributing information through county health departments, schools, area agencies on aging, employer wellness programs, physicians, hospitals and health maintenance organizations, women's groups, nonprofit organizations, community health agencies, community-based organizations and departmental regional offices.

(2) The department shall use, but is not limited to, the following strategies for educating consumers about risk factors, diet and exercise, diagnostic procedures and their indications for use, risks and benefits of drug therapies currently approved by the food and drug administration, environmental safety and injury prevention and the availability of diagnostic, treatment and rehabilitation services:

(A) Identify and obtain educational materials, including brochures and videotapes which translate accurately the latest scientific information on osteoporosis in easy-to-understand terms;

(B) Build a statewide capacity to provide information and referral on all aspects of osteoporosis, including educational materials and counseling;

(C) Establish state linkage with an existing toll-free hotline for consumers;

(D) Facilitate the development and maintenance of osteoporosis support groups; and

(E) Conduct workshops and seminars for lay audiences.

(3) The department shall use, but is not limited to, the following strategies for educating physicians and health professionals and training community service providers on the most up-to-date, accurate scientific and medical information on osteoporosis prevention, diagnosis and treatment, therapeutic decision-making, including guidelines for detecting and treating the disease in special populations, risks and benefits of medications and research advances:

(A) Identify and obtain education materials for the professional that translate the latest scientific and medical information into clinical applications;

(B) Raise awareness among physicians and health and human services professionals as to the importance of osteoporosis prevention, early detection, treatment and rehabilitation;

(C) Identify and use available curricula for training health and human service providers and community leaders on osteoporosis prevention, detection and treatment;

(D) Provide workshops and seminars for in-depth professional development in the field of the care and management of the patient with osteoporosis; and

(E) Conduct a statewide conference on osteoporosis at appropriate intervals.

(4) (A) The department shall conduct a needs assessment study to identify:

(i) Research being conducted within the state;

(ii) Available technical assistance and educational materials and programs nationwide;

(iii) The level of public and professional awareness about osteoporosis;

(iv) Needs of osteoporosis patients, their families and caregivers;

(v) Needs of health care providers, including physicians, nurses, managed care organizations and other health care providers;

(vi) Services available to osteoporosis patients;

(vii) Existence of osteoporosis treatment programs;

(viii) Existence of osteoporosis support groups;

(ix) Existence of rehabilitation services; and

(x) Number and location of bone density testing equipment.

(B) Based on the needs assessment study, the department shall develop and maintain a list of osteoporosis-related services and osteoporosis health care providers with specialization in services to prevent, diagnose and treat osteoporosis. This list shall be disseminated with a description of diagnostic testing procedures, appropriate indications for their use, drug therapies currently approved by the food and drug administration and a cautionary statement about the current status of osteoporosis research, prevention and treatment. The statement shall also indicate that the department does not license, certify or in any way approve osteoporosis programs or centers in the state.

(5) (A) The department may replicate and use successful osteoporosis programs and enter into contracts and/or purchase materials or services from organizations with appropriate expertise and knowledge of osteoporosis for such services and materials as, but not limited to, the following:

(i) Educational information and materials on the causes, prevention, detection, treatment and management of osteoporosis;

(ii) Training of staff;

(iii) Physician and health care professional education and training, and clinical conferences;

(iv) Conference organization and staffing;

(v) Regional office development and staffing;

(vi) Nominations for advisory panels;

(vii) Support group development;

(viii) Consultation;

(ix) Resource library facilities;

(x) Training home health aides and nursing home personnel; and

(xi) Training teachers.

(B) The department may enter into an agreement or agreements to work with a national organization or organizations with expertise in osteoporosis to establish and staff an office or offices of that organization in the state to implement parts of the osteoporosis program.



§ 68-1-1504 - Sources of grants, services and property -- Federal waivers.

(a) The commissioner may accept grants, services and property from the federal government, foundations, organizations, medical schools and other entities as may be available for the purposes of fulfilling the obligations of this program.

(b) The commissioner shall seek any federal waiver or waivers that may be necessary to maximize funds from the federal government to implement this program.






Part 16 - Area Health Education Centers (AHECs)

§ 68-1-1601 - Legislative findings -- Need for health care professionals in underserved communities.

The general assembly declares that the activities and program specified in this part have been proven effective in Tennessee and the nation as means to recruit individuals from rural and urban underserved communities to enter primary health care professions and to choose to practice and continue practicing in rural and urban underserved communities. By increasing the number of primary health care professionals and retaining existing practitioners in rural and urban underserved communities, the area health education centers, referred to as AHECs in this part, programs of Tennessee will improve the ability, accessibility and quality of health care in these communities. The general assembly also declares that improved health among Tennessee's rural and urban underserved community residents will contribute to more viable and economically productive communities.



§ 68-1-1602 - Legislative findings -- State financial support.

The general assembly further finds and declares the state financial support for AHEC activities within Tennessee is an essential criterion of the federal government in determining the eligibility for continued federal financial support. The intent of the federal government is that the state assume financial responsibility for AHEC programs after receiving federal funds for initial planning, development and start-up. State financial support is also necessary to generate matching federal contributions that may be as much as a one-to-one match of state dollars.



§ 68-1-1603 - Attachment to department of health -- Mission of programs.

There is established the AHEC programs of Tennessee. For administration purposes only, the AHEC programs shall be attached to the department of health. The mission of the AHEC programs shall be to use educational interventions through community academic partnerships. The AHEC programs shall accomplish this mission by promoting wellness, disease prevention, primary care and the recruitment of minority and underprivileged individuals into health care professions.



§ 68-1-1604 - Accomplishment of mission through enhanced recruitment and educational programs.

The mission of the AHEC programs of Tennessee shall be accomplished by:

(1) Enhancement of programs to recruit primary, secondary and postsecondary students into primary health care professions;

(2) Enhancement of programs designed to recruit health professions students and primary care medical residents to practice primary care in rural and urban underserved communities in Tennessee; and

(3) Development of educational programs designed to support practicing health care professionals in rural and urban underserved communities.



§ 68-1-1605 - Program development by university medical centers.

(a) In order to effectuate §§ 68-1-1603 and 68-1-1604, Meharry Medical College, East Tennessee State University, and the University of Tennessee, Memphis, shall be charged to initiate or further develop programs designed in this part through individual AHEC programs inclusive of existing centers.

(b) For the purposes of subsection (a), responsibility for the AHEC programs shall be as follows:

(1) Meharry Medical College -- the middle grand division; and the AHEC program of the East Tennessee Area Health Education Center, Inc. shall serve the counties of Anderson, Bledsoe, Blount, Bradley, Grundy, Hamilton, Knox, Loudon, Marion, McMinn, Meigs, Monroe, Polk, Rhea, Roane, Sequatchie and Sevier.

(2) East Tennessee State University -- the AHEC program of the Northeast Tennessee Area Health Education Center shall serve the counties of Campbell, Carter, Claiborne, Cocke, Grainger, Greene, Hamblen, Hancock, Hawkins, Jefferson, Johnson, Morgan, Scott, Sullivan, Unicoi, Union and Washington; and

(3) The University of Tennessee, Memphis -- the western grand division.



§ 68-1-1606 - Health careers manual -- Youth recruitment programs.

(a) In order to effectuate § 68-1-1604(1), the AHEC programs of Meharry Medical College, East Tennessee State University, and the University of Tennessee, Memphis, with funding from this part, shall collaboratively develop a health careers manual targeted at the youth of Tennessee. The health careers manual shall be updated biennially.

(b) The AHEC programs of Meharry Medical College, East Tennessee State University, and the University of Tennessee, Memphis, shall also develop and implement programs designed to interest the youth of Tennessee in entering primary health care professions. These programs may include, but shall not be limited to, health fairs, mentoring programs, field experiences, and enrichment activities.



§ 68-1-1607 - Community-based education and training programs for health professions students and medical residents.

(a) In order to effectuate § 68-1-1604(2), the AHEC programs of Meharry Medical College, East Tennessee State University, and the University of Tennessee, Memphis, may maintain and enhance existing programs and develop new community-based education and training programs for health professions students and primary care medical residents in rural and urban underserved communities throughout Tennessee. The programs shall be made available to health professions students and primary care medical residents from all health professions training institutions within Tennessee. Students from non-Tennessee institutions may also participate in the training programs on an at-cost basis, based upon the availability of spaces; provided, that no student from a Tennessee institution shall be displaced from participation in the programs by the participation of an out-of-state student.

(b) To promote an increasing number of medical school graduates to enter the primary care specializations of family medicine, general internal medicine, and general pediatrics and to practice in rural and urban underserved communities of Tennessee, the three (3) institutions receiving funding from this part shall be required to place their medical students in a AHEC sponsored one-week preceptorship with a primary care physician during each student's freshman and sophomore years. Development of the AHEC preceptorship is contingent upon the appropriation of adequate resources to fund the preceptorship experiences.

(c) To ensure the health professions students and primary care medical residents receive quality training experiences in rural and urban underserved communities, the AHEC programs of Meharry Medical College, East Tennessee State University, and the University of Tennessee, Memphis, shall recruit, train, and provide professional support for community-based faculty.

(d) To promote health professions students' and primary care medical residents' participation in community-based training experiences, the AHEC programs of Meharry Medical College, East Tennessee State University, and the University of Tennessee, Memphis, may collaboratively develop and maintain a computerized database of clinical sites available within Tennessee for health professions students' and primary care medical residents' field experiences. All health professions training institutions within Tennessee shall be permitted access to the computerized listing of community-based field training sites.

(e) To promote health profession students' and primary care medical residents' interest in practicing in rural and urban underserved communities, individuals participating in field experiences shall be eligible for reimbursement for travel expenses and living expenses actually incurred as a result of their participation in field experiences. All reimbursements for travel expenses and living expenses shall be in accordance with the comprehensive state travel regulations promulgated by the commissioner of finance and administration. The AHEC programs at Meharry Medical College, East Tennessee State University, and the University of Tennessee, Memphis, shall be responsible for administering all eligible health professions students' and primary care medical residents' field experiences funded by this part.

(f) In response to the changing health care systems in Tennessee and the nation that increasingly utilize multi-disciplinary team approaches to health care delivery, the AHEC programs of Meharry Medical College, East Tennessee State University, and the University of Tennessee, Memphis, shall promote multi-disciplinary training of health professions students and medical residents in AHEC supported activities.



§ 68-1-1608 - Professional development programs for professionals in underserved communities.

(a) In order to effectuate § 68-1-1604(3), the AHEC programs of Meharry Medical College, East Tennessee State University, and the University of Tennessee, Memphis, shall develop and present professional development programs that address the local needs of primary health care professionals in rural and urban underserved communities in Tennessee. The purpose of professional development programs is to improve the health status of Tennesseans in rural and urban underserved communities by promoting wellness, primary care, disease prevention, and quality of health care delivery.

(b) Because quality health care delivery is dependent upon health care professionals' timely access to information about the latest medical and health care discoveries, and because the isolation and difficulties associated with practicing in rural and urban underserved communities limit health care professionals' access to information about the latest discoveries in their fields, the AHEC programs of Meharry Medical College, East Tennessee State University, and the University of Tennessee, Memphis, may develop and enhance existing information dissemination systems. These information dissemination systems shall use appropriate technologies, including telecommunications technologies, to ensure that health care professionals in rural and urban underserved communities have timely access to the latest medical and health care discoveries. The three (3) institutions receiving funding as part of this part are encouraged to link their respective health science centers via telecommunication technologies with health care providers and institutions in rural and urban underserved communities to provide clinical and educational opportunities.



§ 68-1-1609 - Consumer health promotion programs.

To promote wellness and reduce health care costs in Tennessee's rural and urban underserved communities, the AHEC programs at Meharry Medical College, East Tennessee State University, and the University of Tennessee, Memphis, shall develop consumer health promotion programs. The consumer education programs shall be thoroughly integrated with the AHEC's educational programs and targeted health professions students, primary care medical residents, and practicing health care professionals.



§ 68-1-1610 - Annual reports to department of health.

The AHEC programs of Meharry Medical College, East Tennessee State University, and the University of Tennessee, Memphis, shall individually report to the department of health on an annual basis.



§ 68-1-1611 - Programs under this part not to duplicate existing programs.

The activities and programs authorized by this part shall not duplicate other services, programs, or activities provided by any department, board, commission, or other governmental authority or entity of government.



§ 68-1-1612 - Income to be retained by programs.

Any income generated as a result of programs or activities authorized by this part shall not revert to the general fund at the end of the fiscal year, but shall be maintained by the individual AHEC programs at Meharry Medical College, East Tennessee State University, and the University of Tennessee, Memphis, and shall be reinvested to further the mission of the programs as stated in this part.



§ 68-1-1613 - Annual appropriations -- Allocation of funds.

(a) The appropriation provided for the AHEC program in any fiscal year shall be as set in the general appropriations act.

(b) For fiscal years beginning on and after July 1, 1998, funds appropriated for the individual AHEC programs shall be allocated as follows:

(1) Sixteen and sixty-seven thousandths percent (16.67%) to East Tennessee State University for the Northeast Tennessee AHEC program;

(2) Sixteen and sixty-seven thousandths percent (16.67%) to Meharry Medical College for the East Tennessee AHEC program;

(3) Thirty-three and thirty-three thousandths percent (33.33%) to Meharry Medical College for the Middle Tennessee AHEC program; and

(4) Thirty-three and thirty-three thousandths percent (33.33%) to the University of Tennessee, Memphis, for the West Tennessee AHEC program.

(c) From the funds appropriated, the institutions shall distribute not less than seventy-five percent (75%) of the funds to the local AHEC programs. The institutions shall not require any organizational changes in the local AHEC programs unless federal law so requires such changes.



§ 68-1-1614 - Rules and regulations.

The commissioner of health is authorized to promulgate rules and regulations to effectuate the purpose of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 17 - "Strike out Stroke" Pilot Project [Obsolete]



Part 18 - Office of Women's Health ACT of 2000

§ 68-1-1801 - Short title -- Purpose -- Creation.

This part shall be known and may be cited as "The Office of Women's Health Act of 2000" and is enacted for the purpose of educating the public concerning women's health issues and for advocating initiatives to enhance the quality of life for women in the state. This office shall be operated from existing resources of the department of health.



§ 68-1-1802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of health;

(2) "Department" means the department of health; and

(3) "Office" means the office of women's health designated by this part.



§ 68-1-1803 - Purpose.

The office of women's health is designated for the following purposes:

(1) To continue to educate and advocate for women's health by establishing appropriate forums, programs, and initiatives designed to educate the public regarding women's health issues with an emphasis on preventive health and healthy lifestyles;

(2) To assist the commissioner in identifying, coordinating, and establishing priorities for programs, services, and resources the state should provide for women's health issues and concerns relating to the reproductive, menopausal, and post-menopausal phases of a woman's life with an emphasis on post-menopausal health;

(3) To serve as a clearinghouse and resource for information on women's health by maintaining a current list of applicable resources and referring persons to the proper locations for obtaining such information. Information shall include, but not be limited to, the following:

(A) Diseases that significantly impact women, including heart disease, cancer, and osteoporosis;

(B) Menopause;

(C) Mental health;

(D) Substance abuse;

(E) Sexually transmitted diseases; and

(F) Sexual assault and domestic violence;

(4) To collect, classify, and analyze relevant research information and data conducted or compiled by the department or other entities in collaboration with the department, as well as to provide, except as prohibited by law, interested persons with information regarding research results;

(5) To develop and recommend funding and program activities for educating the public on women's health initiatives, including, but not limited to, the following:

(A) Health needs throughout a woman's life;

(B) Diseases which significantly affect women, including heart disease, cancer, and osteoporosis;

(C) Access to health care for women;

(D) Poverty and women's health;

(E) The leading causes of morbidity and mortality for women; and

(F) Special health concerns for minority women;

(6) To make recommendations to the commissioner regarding programs that address women's health issues for inclusion in the department's annual budget and strategic planning;

(7) To seek funding from various entities to carry out the purposes of this part;

(8) To conduct public educational forums in conjunction with other public health events and conferences in the state, including the state economic council on women, to raise public awareness and educate citizens about women's health issues; and

(9) To coordinate the activities and programs of the office with other entities, including the state economic council on women, which focus on women's health or women's issues.



§ 68-1-1804 - Creation of advisory committee -- Appointment of committee members.

(a) The commissioner may appoint an advisory committee on women's health to assist in advising the office regarding the duties required under this part.

(b) The advisory committee shall be comprised of persons with expertise in and knowledge of women's health issues in the state. If the advisory committee is established, the commissioner shall determine the number of persons to serve on the committee; appoint a chair or co-chairs for the committee; and establish the policies and procedures under which the committee shall operate.



§ 68-1-1805 - Legislative intent -- Statewide initiative to increase gynecological cancer awareness.

(a) It is the intent of the general assembly to promote greater awareness of women to the risks of gynecological cancers by increasing their knowledge of the signs of such types of cancers and the benefits of early detection. The general assembly recognizes the traditional and significant role played by the department of health in educating the public about health issues and their relevance to maintaining a good quality of life for all citizens.

(b) The department of health is directed to develop and implement a statewide initiative to increase awareness of women regarding gynecological cancers. Through the department's office of women's health, the department shall work with other state and federal programs, such as the Tennessee breast and cervical cancer early detection program and the National Cervical Cancer Coalition, to encourage all women to have regular screening examinations and to follow good health practices which may prevent gynecological cancers.

(c) During national cervical health awareness month, the department shall further the public's knowledge and understanding of the signs of gynecological cancers and the importance of early detection through regular examinations by utilizing print, electronic, audio, or other media, as deemed appropriate by the department. The department shall encourage appropriate physicians and other health care providers to actively educate their patients regarding gynecological cancers through dissemination of information about these diseases and their detection and prevention, as well as through participation in the initiative by providing free cervical cancer screening on "Free Pap Smear Day." Where feasible, the department shall work with similar national campaigns which are directed toward women's health issues, as well as partner with health care professional organizations and governmental entities to enhance the department's efforts related to gynecological cancers.



§ 68-1-1806 - [Obsolete.]

HISTORY: Acts 2006, ch. 921, § 1.






Part 19 - Stroke Care, Education, and Outreach Collaborative

§ 68-1-1901 - Establishment of collaborative -- Members.

The commissioner of health shall establish a stroke care, education, and outreach collaborative in each grand division of the state. The members of the collaborative shall be hospitals and health care providers providing stroke care in the grand division. The collaborative shall develop and support a program of education and outreach focused on helping community hospitals acquire the skills and resources necessary to qualify them as stroke centers, equipped for the treatment of a patient with acute stroke. The program will be targeted to hospitals and providers in the grand division.



§ 68-1-1902 - Education and outreach program focus.

(a) Stroke care education and outreach shall be focused on performance and process improvement, shall employ the use of multidisciplinary teams of care, and shall be knowledge-based and patient-centered. The program shall be comprehensive in its approach, utilizing neurology, cardiology, diagnostic services, rehabilitation services, community resources, and service providers. The collaborative shall designate at least one (1) hospital to be an education site and have resources dedicated to its educational outreach program.

(b) Each collaborative shall provide a stroke education program based on:

(1) Best current practice developed through research and medical literature and the study of best practice in acute stroke treatment and therapy;

(2) Best medical practice that is tailored to meet the patient population served at the center reflecting the cultural, psychosocial, economic and lifestyle characteristics;

(3) Clinical guidelines and protocols for standardized care;

(4) Benchmarks to monitor quality care practices;

(5) Performance improvement for better patient outcomes; and

(6) Increased capacity for stroke research.



§ 68-1-1903 - Statewide stroke database -- Report.

(a) The East Tennessee State University College of Public Health, in cooperation with the Tennessee stroke systems task force, shall maintain a statewide stroke database that compiles information and statistics on stroke care involving prevalence, mortality and performance metrics that align with the stroke consensus metrics developed and approved by the American Heart Association, centers for disease control and prevention and the joint commission. The College of Public Health shall make aggregate data available to the public health community via an annual report. The College of Public Health shall support this data platform based on nationally available stroke registry tools that are based on nationally recognized, evidence-based guidelines. To every extent possible, the College of Public Health shall coordinate with national voluntary health organizations involved in stroke quality improvement to avoid duplication and redundancy.

(b) Beginning with calendar year 2009 and for each subsequent calendar year, hospitals are encouraged to annually report the following information to the College of Public Health:

(1) The number of patients evaluated;

(2) The number of patients receiving acute interventional therapy;

(3) The amount of time from patient presentation to delivery of acute interventional therapy;

(4) Patient length of stay;

(5) Patient functional outcome;

(6) Patient morbidity;

(7) The number of deep vein thrombosis prophylaxes given;

(8) The number of patients discharged on antiplatelet or antithrombotics, or both;

(9) The number of patients with atrial fibrillation receiving anticoagulation therapy;

(10) The number of tissue plasminogen activators (tPA) administered;

(11) The number of times antithrombotic medication was administered within forty-eight (48) hours of hospitalization;

(12) The number of lipid profiles ordered during hospitalization;

(13) The number of screens for dysphagia performed;

(14) The number of times stroke education was provided;

(15) The number of times a smoking cessation program was provided or discussed;

(16) The number of patients assessed for rehabilitation and whether a plan for rehabilitation was considered;

(17) The number of emergency medical services (EMS) stroke patients transported to the facility;

(18) The number of EMS stroke patients admitted to the hospital;

(19) The number of strokes by type, including ischemic, hemorrhagic, transient ischemic attack (TIA) or stroke of uncertain type; and

(20) The number of patients discharged on cholesterol reducing medications.

(c) (1) This section shall not be construed as a medical practice guideline and shall not be used to restrict the authority of a hospital to provide services for which it has received a license to provide such services under state law.

(2) This section shall not be construed to authorize any disclosure of information that would be prohibited pursuant to the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA), compiled in 42 U.S.C. § 1320d et seq.

(3) The College of Public Health shall not disclose any hospital-specific information reported to it.






Part 20 - Obesity Study and Prevention Act [Repealed]



Part 21 - Sepsis [Obsolete]



Part 22 - Office of Minority Health Act of 2004

§ 68-1-2201 - Short title -- Purpose -- Resources.

This part shall be known and may be cited as the "Office of Minority Health Act of 2004" and is enacted for the purpose of educating the public concerning health issues regarding the minority populations in this state and for advocating initiatives to enhance the quality of life and address any disparity of health services available for minorities in this state. This office shall be operated from existing resources of the department of health.



§ 68-1-2202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of health;

(2) "Department" means the department of health;

(3) "Minorities" include, but are not limited to, African American, Hispanic, Asian American, American Indian, Alaskan Native, Middle Eastern American and the underserved regardless of age, race, economics, gender, language or geographic location; and

(4) "Office" means the office of minority health designated by this part.



§ 68-1-2203 - Functions.

The office of minority health is designated for the following purposes:

(1) To assist the commissioner in the assessment of the health needs of the minority populations within the state;

(2) To recommend to the commissioner methods and programs that are sensitive and relevant to the unique linguistic, cultural and ethnic characteristics of minority populations;

(3) To provide consultation, technical assistance, training, and reference materials regarding health issues of minorities to service providers, organizations and other agencies;

(4) To promote awareness of minority health concerns and encourage, promote and aid in the establishment of services to address those concerns;

(5) To disseminate information on available minority services;

(6) To provide adequate and effective opportunities for minorities to express their views on departmental policy development and program implementation;

(7) To coordinate with other agencies providing services to minority populations in an effort to make available services designed to meet the needs of minority residents;

(8) To develop local coalitions throughout the state that provide local networks of health organizations and associated agencies, and act as a community focus for minority health related programs; and

(9) To seek funding from various entities or sources to carry out or further the purposes of this part.



§ 68-1-2204 - Appointment of advisory council.

(a) The commissioner may appoint an advisory council on minority health to assist in advising the office regarding the duties required under this part.

(b) The advisory council shall be comprised of community leaders and persons with expertise in and knowledge of minority health issues in the state. If the advisory committee is established, the commissioner shall determine the number of persons to serve on the committee; appoint a chair or co-chairs for the committee; and establish the policies and procedures under which the committee shall operate.






Part 23 - Child Nutrition and Wellness Act of 2006

§ 68-1-2301 - Short title -- Purpose.

This part shall be known and may be cited as the "Child Nutrition and Wellness Act of 2006," and is enacted for the purpose of educating the public concerning child nutrition and wellness issues and for advocating initiatives to improve the nutrition and wellness of children.



§ 68-1-2302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) [Deleted by 2014 amendment, effective March 6, 2014.]

(2) "Commissioner" means the commissioner of health;

(3) "Department" means the department of health; and

(4) "Office" means the office of child nutrition and wellness in the department, which is created in § 68-1-2304.



§ 68-1-2303 - [Repealed.]

HISTORY: Acts 2006, ch. 886, § 4; repealed by Acts 2014, ch. 514, § 3, effective March 6, 2014.



§ 68-1-2304 - Office of child nutrition and wellness.

(a) The office of child nutrition and wellness shall be created in the department, but only upon sufficient funding being appropriated for the office.

(b) The office shall perform the following functions:

(1) Assist the commissioner in identifying and establishing priorities for programs, services, and resources to promote better child nutrition and wellness;

(2) Serve as a clearinghouse for information on child nutrition and wellness;

(3) Identify and recommend sources of funding for promotion of child nutrition and wellness and seek funding from the sources;

(4) Make recommendations to the commissioner regarding programs that address child nutrition and wellness for inclusion in the department's annual budget; and

(5) Conduct public educational forums to raise public awareness about child nutrition and wellness issues.






Part 24 - Tennessee Nurse Home Visitor Program Act

§ 68-1-2401 - Short title.

This part shall be known and may be cited as the "Tennessee Nurse Home Visitor Program Act."



§ 68-1-2402 - Legislative findings -- Legislative intent.

(a) The general assembly finds that, in order to adequately care for their newborns and young children, new mothers may often benefit from receiving professional assistance and information. Without such assistance and information, a young mother may develop habits or practices that are detrimental to her health and well-being and the health and well-being of her child. The general assembly further finds that inadequate prenatal care and inadequate care in infancy and early childhood often inhibit a child's ability to learn and develop throughout childhood and may have lasting, adverse affects on the child's ability to function as an adult. The general assembly recognizes that implementation of a nurse home visitor program that provides educational, health, and other resources for new young mothers during pregnancy and the first years of their infants' lives has been proven to significantly reduce the amount of drug, including nicotine, and alcohol use and abuse by mothers, the occurrence of criminal activity committed by mothers and their children under fifteen (15) years of age, and the number of reported incidents of child abuse and neglect. Such a program has also been proven to reduce the number of subsequent births, increase the length of time between subsequent births, and reduce the mother's need for other forms of public assistance.

(b) It is the intent of the general assembly that such a program be established for the state, beginning with a limited number of participants and expanding by the year 2017 to be available to all low-income, first-time mothers in the state who consent to receiving services.



§ 68-1-2403 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Department" means the department of health;

(2) "Entity" means any nonprofit, not-for-profit, or for-profit corporation, religious or charitable organization, institution of higher education, visiting nurse association, existing visiting nurse program, local health department, county department of social services, political subdivision of the state, or other governmental agency or any combination thereof;

(3) "Health care and services facility" means a health care entity or facility identified pursuant to § 68-1-2405 to assist the department in administering the program;

(4) "Low-income" means an annual income that does not exceed two hundred percent (200%) of the federal poverty level;

(5) "Nurse" means a person licensed as a professional nurse pursuant to title 63, chapter 7; and

(6) "Program" means the nurse home visitor program established in this part.



§ 68-1-2404 - Establishment of program -- Participation -- Rules and regulations.

(a) (1) There is established the nurse home visitor program to provide regular, in-home, visiting nurse services to low-income, first-time mothers, with their consent, during their pregnancies and through their children's second birthday. The program training requirements, program protocols, program management information systems, and program evaluation requirements shall be based on research-based model programs that have been replicated in multiple, rigorous, randomized clinical trials and in multiple sites that have shown significant reductions in:

(A) The occurrence among families receiving services through the model program of infant behavioral impairments due to use of alcohol and other drugs, including nicotine;

(B) The number of reported incidents of child abuse and neglect among families receiving services through the model program;

(C) The number of subsequent pregnancies by mothers receiving services through the model program;

(D) The receipt of public assistance by mothers receiving services through the model program; and

(E) Criminal activity engaged in by mothers receiving services through the model program and their children.

(2) The program shall provide trained visiting nurses to help educate mothers on the importance of nutrition and avoiding alcohol and drugs, including nicotine, and to assist and educate mothers in providing general care for their children and in improving health outcomes for their children. In addition, visiting nurses may help mothers in locating assistance with educational achievement and employment. Any assistance provided through the program shall be provided only with the consent of the low-income, first-time mother, and she may refuse further services at any time. The program should be significantly modeled on the national Nurse-Family Partnership program.

(b) The program shall be administered in a community or communities by an entity or entities selected under this part. For the purpose of this pilot program, if the commissioner determines that it is necessary in order to implement a pilot project for the program, then the commissioner is authorized to make a grant or grants without competitive bidding. If selection is made on a competitive basis, any entity that seeks to administer the program shall submit an application to the department as provided in § 68-1-2406. The entity or entities selected pursuant to § 68-1-2407 for implementing the project shall be expected to provide services for up to one hundred (100) low-income, first-time mothers in the community in which the entity administers the program. A mother shall be eligible to receive services through the program if she is pregnant with her first child, and her gross annual income does not exceed two hundred percent (200%) of the federal poverty level.

(c) The department may promulgate rules pursuant to Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the implementation of the program.

(d) Notwithstanding subsection (c), the department may adopt rules pursuant to which a nurse home visitation program that is in operation in the state as of July 1, 2007, may qualify for participation in the program if it can demonstrate that it has been in operation in the state for a minimum of five (5) years and that it has achieved a reduction in the occurrences specified in subsection (c). Any program so approved shall be exempt from the rules adopted regarding program training requirements, program protocols, program management information systems, and program evaluation requirements, so long as the program continues to demonstrate a reduction in the occurrences specified in subsection (a).



§ 68-1-2405 - Health care and services facility to assist with program.

(a) The commissioner of health shall select the national service organization of the Nurse-Family Partnership program as the health care and services facility with the knowledge and experience necessary to assist the department in selecting entities from among the applications, if any, submitted pursuant to § 68-1-2406 and in monitoring and evaluating the implementation of the program in communities throughout the state.

(b) The health care and services facility shall monitor the administration of the program by the selected entities to ensure that the program is implemented according to the program training requirements, program protocols, program management information systems, and program evaluation requirements established by the department. The health care and services facility shall evaluate the overall implementation of the program and include the evaluation, along with any recommendations concerning the selected entities or changes in the program training requirements, program protocols, program management information systems, or program evaluation requirements, in the annual report submitted to the department pursuant to § 68-1-2408.

(c) The department shall compensate the health care and services facility for the costs incurred in performing its duties under this part. The compensation shall be included in the actual costs incurred by the department in administering the program and paid out of the amount allocated to the department for administrative costs.



§ 68-1-2406 - Application to administer program.

(a) Any entity that seeks to administer the program in a community pursuant to any competitive bidding process shall submit an application to the department. At a minimum, the application shall specify the basic elements and procedures that the entity shall use in administering the program. Basic program elements shall include, but are not limited to, the following:

(1) The specific training to be received by each nurse employed by the entity to provide home nursing services through the program;

(2) The protocols to be followed by the entity in administering the program;

(3) The management information system to be used by the entity in administering the program;

(4) The reporting and evaluation system to be used by the entity in measuring the effectiveness of the program in assisting low-income, first-time mothers; and

(5) An annual report to both the health care and services facility and the community in which the entity administers the program that reports on the effectiveness within the community and is written in a manner that is understandable for both the health care and services facility and members of the community.

(b) Any program application submitted pursuant to this section shall demonstrate strong, bipartisan public support for and a long-term commitment to operation of the program in the community.

(c) The department shall initially review any applications received pursuant to this section and submit to the health care and services facility for review those applications that include the basic program elements. Following its review, the health care and services facility shall submit to the department the name of the entity or entities that the health care and services facility recommends to administer the program.



§ 68-1-2407 - Selection of entities recommended by the health care and services facility -- Grants -- Creation of fund.

(a) The department shall select the entities that will administer the program.

(b) (1) The entity or entities selected to operate the program shall receive grants in amounts specified by the department. The grants may include operating costs, including, but not limited to, development of the information management system, necessary to administer the program. The number of entities selected and the number of communities in which the program shall be implemented shall be determined by moneys available in the nurse home visitor program fund created in subdivision (b)(2).

(2) Grants awarded pursuant to subdivision (b)(1) shall be payable from the nurse home visitor program fund, which fund is hereby created in the state treasury. The nurse home visitor program fund, referred to in this section as the fund, shall consist of moneys appropriated to the fund by the general assembly from general revenue and moneys received from the federal government. Any revenues or moneys deposited in the fund shall remain in the fund until expended for purposes consistent with this part and shall not revert to the general fund on any June 30. In addition, the state treasurer may credit to the fund any public or private gifts, grants, or donations received by the department for implementation of the program. The fund shall be subject to annual appropriation by the general assembly to the department for grants to entities for operation of the program. Notwithstanding any other law, all interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.



§ 68-1-2408 - Program oversight -- Reporting.

Entities receiving grants shall report to the health care and services facility as often as the department determines to be beneficial to program oversight. The health care and services facility shall report to the department as often as the department determines to be beneficial to program oversight, but at least annually. The department shall report in writing on an annual basis to the general assembly.






Part 25 - Autism Spectrum Disorder Taskforce

§ 68-1-2501 - Taskforce creation and purpose.

There is created the autism spectrum disorder taskforce to study and make recommendations to the general assembly regarding ways to improve access to programs and services for early screening, diagnosis, and treatment of autism spectrum disorders in this state.



§ 68-1-2502 - Members -- Meetings and quorum requirement -- Vacancies -- Nonlegislative members not entitled to compensation or reimbursement of expenses.

(a) The taskforce shall consist of the following members:

(1) The chair of the health and welfare committee of the senate;

(2) The chair of the health committee of the house of representatives;

(3) The chair of the commerce and labor committee of the senate;

(4) The chair of the insurance and banking committee of the house of representatives;

(5) The commissioner of commerce and insurance or the commissioner's designee;

(6) The commissioner of health or the commissioner's designee;

(7) The commissioner of intellectual and developmental disabilities or the commissioner's designee;

(8) The deputy commissioner for the bureau of TennCare or the deputy commissioner's designee;

(9) The executive director of the Tennessee disability coalition;

(10) A representative from Autism Tennessee, to be appointed jointly by the speaker of the senate and the speaker of the house of representatives;

(11) A representative from Autism Speaks, to be appointed jointly by the speaker of the senate and the speaker of the house of representatives;

(12) A board certified behavior analyst or licensed psychologist, to be appointed by the governor;

(13) A board certified psychiatrist, to be appointed by the governor;

(14) A community provider serving autism patients, to be appointed jointly by the speaker of the senate and the speaker of the house of representatives;

(15) A representative from the health insurance industry, to be appointed by the speaker of the house of representatives; and

(16) A representative from the health insurance industry, to be appointed by the speaker of the senate.

(b) A majority of the members shall constitute a quorum. The speakers of the respective houses each shall appoint a co-chair from the members named to the taskforce. The taskforce shall meet quarterly and may meet more often upon a call of the co-chairs.

(c) All appropriate agencies of state government shall provide assistance to the taskforce upon request of the taskforce.

(d) If vacancies occur on the taskforce for any cause, the vacancies shall be filled by the respective appointing authority within sixty (60) days.

(e) Non-legislative taskforce members shall not receive compensation, nor be entitled to be reimbursed for actual travel and other expenses incurred in attending any meeting and in performing any duties prescribed in this part.



§ 68-1-2503 - Duties.

The taskforce shall:

(1) Review existing data, reports, and quality of life outcomes from local, state, and national agencies for individuals with autism spectrum disorders;

(2) Assess the current and future impact of autism spectrum disorders on the residents of Tennessee;

(3) Assess the availability of programs and services currently provided for early screening, diagnosis, and treatment of autism spectrum disorders;

(4) Assess the effectiveness of programs and services offered and provided to individuals with autism spectrum disorders and their families, including scientifically validated interventions that have demonstrated clinical efficacy;

(5) Assess the qualifications, training, and supervision of providers screening, diagnosing and treating autism spectrum disorders, and whether there are adequate provider networks for providers who treat autism spectrum disorders;

(6) Assess the availability of health care insurance coverage for autism spectrum disorders under various insurance models;

(7) Develop recommendations:

(A) To improve health care insurance coverage, screening, diagnosis and treatment of autism spectrum disorders; and

(B) To improve cooperation between state government agencies and non-governmental organizations and other advocacy groups in order to guide effective public policy regarding screening, diagnosis, and treatment of autism spectrum disorders; and

(8) Submit its findings and recommendations for potential legislation to the governor and the members of the general assembly in the form of a written report on or before January 15, 2015, and every January 15 thereafter, until January 15, 2017, at which time the taskforce shall cease to exist.









Chapter 2 - Local Health Services

Part 1 - County Health Departments [Repealed]



Part 2 - Municipal Boards of Health [Repealed]



Part 3 - District Health Departments [Repealed]



Part 4 - Local Health Service Stabilization [Repealed]



Part 5 - Fees for Services for the Ill and Aged [Repealed]



Part 6 - County Health Departments

§ 68-2-601 - County board of health -- Members -- Powers and duties.

(a) The county legislative body of each county may establish a board of health. The board shall consist of the following:

(1) The county mayor;

(2) The director of schools or a designee appointed annually by the director;

(3) Two (2) physicians licensed to practice in the state of Tennessee, who shall be nominated by the medical society serving that county;

(4) One (1) dentist licensed to practice dentistry in the state of Tennessee, who shall be nominated by the dental society serving that county;

(5) One (1) pharmacist licensed to practice in the state of Tennessee, who shall be nominated by the pharmaceutical society serving that county;

(6) One (1) registered nurse licensed to practice in the state of Tennessee, who shall be nominated by the nurses association serving that county;

(7) The county health director and the county health officer shall serve as ex officio members to the board, with the county health director serving as secretary to the board. In the absence of a duly appointed county health director, the county health officer shall serve as secretary. In the absence of the duly appointed county health officer, the commissioner of health or the commissioner's designee shall serve in that capacity. The board shall elect a chair at its first meeting and annually thereafter. It is the duty of the chair to call all meetings of the board;

(8) The county legislative body may, by resolution, provide for the election of a doctor of veterinary medicine as an additional member of the county board of health. The county legislative body may also, by resolution, provide for the election of a citizen representative as another additional member of the county board of health. The citizen representative shall not, at the time of such citizen representative's election, previous to such citizen representative's election, nor during the term of such citizen representative's office, be a health provider or the spouse of a health provider; and

(9) In the event a nomination is not timely made, the county legislative body may proceed to elect an otherwise qualified member.

(b) All members, except ex officio members, shall be residents of the county. In the event that the required members are not available from within the county to serve on the board of health, the board would remain duly constituted.

(c) The members shall be appointed by the county legislative body for a term of four (4) years. All vacancies shall be filled by the legislative body to serve the remainder of the unexpired term. A majority of the board shall constitute a quorum.

(d) The county legislative body may remove an appointed member for cause.

(e) In counties which fail to establish an active board of health pursuant to subsection (a), the commissioner of health may establish a health advisory committee to function as provided in § 68-2-802; however, the commissioner or the commissioner's designee retains all powers and duties of the board of health.

(f) The powers and duties of county boards of health are to:

(1) Govern the policies of full-time county health departments established in accordance with this chapter;

(2) Through the county health director or the county health officer, or both, enforce such rules and regulations as may be prescribed by the commissioner essential to the control of preventable diseases and the promotion and maintenance of the general health of the county;

(3) Adopt rules and regulations as may be necessary or appropriate to protect the general health and safety of the citizens of the county. The regulations shall be at least as stringent as the standard established by a state law or regulation as applicable to the same or similar subject matter. Regulations of a county board of health supersede less stringent or conflicting local ordinances; and

(4) Require that an annual budget be prepared and, when this budget has been approved by the county board of health, submit the same to the county legislative body for consideration and subsequent provision of necessary funds to meet all obligations under the adopted budgets.

(g) Any county that, on July 1, 1985, has a board of health meeting this section shall remain in existence without additional action on the part of the county legislative body, and any regulations adopted by this board prior to July 1, 1985, shall remain in full force and effect.



§ 68-2-602 - Violations of rules and regulations of county board -- Penalty.

Any person who violates a county board of health regulation commits a Class C misdemeanor.



§ 68-2-603 - Establishment of county health department -- County health director -- County health officer.

(a) (1) Each county shall establish a county health department which shall be headed by, and under the immediate direction of, a county health director.

(2) The county health director shall be appointed by the commissioner of health or by the commissioner's designee, act as the administrative officer of the county health department, take actions and make determinations necessary to properly execute the state department of health's programs, and adequately enforce the rules and regulations established by the commissioner and the county board of health.

(3) The county health director shall be a health professional who possesses the necessary education and experience in public health administration as determined by the state department of health and approved by the department of human resources.

(4) The county health director shall have compensation paid, all or in part, by the state department of health.

(5) If the county health director is a qualified physician, such county health director may also serve as a county health officer.

(6) If the commissioner appoints a county health director pursuant to this subsection (a), the appointment shall be made by the commissioner in concurrence with the county mayor of the county for which the appointment is made.

(b) It is the county health director's duty to enforce the regulations of the county board of health and the state department of health in counties which fail to establish a board of health.

(c) The commissioner may appoint a county health officer responsible for providing medical direction including medical enforcement actions. The county health officer shall be a graduate doctor of medicine or osteopathy, schooled and experienced in public health work and licensed to practice in the state of Tennessee. The county health officer shall have compensation paid, all or in part, by the state department of health.

(d) Any person who undertakes to hold the position of county health officer without being qualified as provided in this section commits a Class C misdemeanor.

(e) In the absence of a duly-appointed county health officer, the commissioner or the commissioner's designee shall appoint a physician who shall provide medical direction, including the authority outlined in § 68-2-609.

(f) In the absence of an epidemic or immediate threat of an epidemic, any person who shall file with the county board of health a signed, written statement that a specific regulation pertaining to personal medical treatment conflicts with the person's religious tenets and practices, affirmed under penalty of perjury, shall be exempted from the regulation.



§ 68-2-604 - Office facilities for county department of health -- Appropriations.

(a) The county legislative body is required to provide necessary office facilities, and to appropriate money necessary for the maintenance of the county health department.

(b) The state department of health may participate with the county in the cost of construction and renovation of county health department facilities, subject to availability of state funds.



§ 68-2-605 - Municipal maintenance of county health departments -- Taxes.

Municipalities located in counties establishing county health departments are empowered to cooperate in the maintenance of county health departments, and to have the county health departments serve as departments for the municipalities, and are authorized to incur the expenses necessary for their proportionate part in the establishment and maintenance of the county health departments, and to levy and collect taxes upon all of the property within the jurisdiction of the municipalities, as may be necessary to meet and pay the expenses.



§ 68-2-606 - Private acts continue in effect.

All private acts relative to county boards of health or county health departments, in effect on July 1, 1985, shall remain in effect.



§ 68-2-607 - Contracts and gifts.

(a) County health departments may enter into agreements, contracts or arrangements with governmental entities or other persons as necessary or appropriate to assist the county health department in carrying out its duties and functions, unless otherwise prohibited by law, and in accordance with the law, rules and procedures of this state and the local governing entity.

(b) (1) County health departments may accept gifts, grants, bequests and other donations for use in performing the county health department's programs.

(2) Funds or property accepted shall be used as directed by its donor and in accordance with the law, rules and procedures of this state and the local governing entity.



§ 68-2-608 - Administrative orders and judicial remedies of county health director.

(a) (1) Whenever it appears to the county health director that a condition or activity exists or is threatened that may violate the laws, regulations, resolutions, ordinances, permits or licenses that are within the enforcement responsibility of the county health director, the county health director may, after notice and opportunity for a hearing, issue an order for any of the following:

(A) Cessation of the activity;

(B) Correction of the condition or activity;

(C) Removal of the condition in whole or in part;

(D) Revocation, suspension or imposition of conditions on a license or permit; or

(E) Abatement of a nuisance that involves a violation of the health laws of the state and that can be reasonably expected to adversely affect the health of the public.

(2) Any person served with an order pursuant to subdivision (a)(1) shall immediately comply with the order at the person's own expense.

(b) Whenever a condition or activity exists or is threatened that, in the opinion of the county health director, causes or threatens an imminent or immediate danger to the public health under circumstances in which an opportunity for prior hearing might further seriously endanger the health of the public, the county health director may issue an order requiring the actions listed in subdivision (a)(1). The person to whom the order is addressed shall immediately comply with the order. However, such person shall be provided an opportunity for a hearing as promptly as is reasonable under the circumstances.

(c) The county health director may petition the appropriate chancery court for injunctive relief and any other remedy available at law or equity as necessary to enforce an order issued pursuant to this section, or to otherwise require compliance with the laws, regulations, resolutions, ordinances, permits or licenses that are within the enforcement responsibility of the county health director. It shall not be necessary that an order be issued prior to seeking relief in chancery court. The court shall have the power to assess the cost of corrective measures against any and all persons failing to comply with the order.



§ 68-2-609 - Orders of county health officer.

The county health officer is empowered to order:

(1) The quarantine of any place or person, if the county health officer finds that quarantine is necessary to protect the public health from an epidemic;

(2) The closure of any public establishment, facility or building if the county health officer finds unsanitary conditions of such a nature and extent to significantly threaten the public health; or

(3) The closure of any public establishment, facility or building, if the county health officer is otherwise authorized by law to take that action.



§ 68-2-610 - Fees for vector control.

(a) In any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, that has a health department operating an urban and rural sanitation program to prevent or reduce the transmission of vector borne disease, the county legislative body is authorized to establish a vector control fee, which may be assessed and collected from each rate payer in the county. This fee shall not exceed one dollar ($1.00) per rate payer per month and shall be used exclusively by the county for the operation of the program to prevent or reduce the transmission of vector borne disease. In any such county with multiple utilities, the fee shall be assessed by only one (1) utility as determined by the county legislative body.

(b) The county providing the service is authorized to enter into a contract for the collection of the vector control fees, or to bill and collect vector control fees as a designated item on its utility bill, with:

(1) Any public or private corporation or municipal utilities board or commission operating a water, gas or electric system, other than an electric cooperative incorporated under the Rural Electric and Community Services Cooperative Act, compiled in title 65, chapter 25, part 2 in the area in which vector control services are provided; or

(2) Any other city, town or utility district.






Part 7 - District Health Departments

§ 68-2-701 - Joint district health departments -- Powers and duties -- Municipal support.

(a) Two (2) or more contiguous counties may, by resolution duly approved by a majority vote of each respective county legislative body, combine and contract, each with the other, for the purpose of forming a district health department, having all the powers, responsibilities and duties conferred upon county health departments by the provisions and statutes prescribing these powers, duties and responsibilities, where the combination can be economically administered as determined by the commissioner of health.

(b) Municipalities in any component county of the health district are authorized to cooperate in the support of the district health department through the county government of the component county, and to enter into an agreement with the county by which the district health department shall also serve as the health department for the municipality.



§ 68-2-702 - Joint district board of health created -- Members.

(a) There may be created for the health district so formed, a joint district board of health consisting of the county mayor, the county director of schools, and one (1) physician, licensed to practice in Tennessee from each county of the district. The physician member from each county shall be nominated by the medical society and elected by the county legislative body of the county in which the physician member resides. In counties operating under a county council or commission form of government, the chair of the county council or commission shall serve as a member of the district board of health.

(b) A district board of health shall be considered duly constituted and empowered as soon as the several physician members from the respective counties have been elected by the respective county legislative bodies.



§ 68-2-703 - District health director -- District health officer.

(a) District health departments shall be headed by, and under the immediate direction of, a district health director, who shall be appointed by the commissioner of health.

(b) The district health director shall act as the administrative officer of the district health department and shall take actions and make determinations necessary to properly execute the state department of health's programs and adequately enforce the rules and regulations established by the commissioner and the district board of health.

(c) The commissioner may also appoint a district health officer responsible for providing medical direction including medical enforcement actions.



§ 68-2-704 - Qualifications of district health director and district health officer -- Powers and duties.

(a) The district health director shall be a health professional who possesses the necessary education and experience in public health administration as determined by the state department of health and approved by the department of human resources. If the district health director is a qualified physician, the district health director may also serve as district health officer. The district health director shall have compensation paid, all or in part, by the state department of health.

(b) The district health officer shall be a doctor of medicine or osteopathy, schooled and experienced in public health work and licensed to practice in the state of Tennessee. The district health officer shall have compensation paid, all or in part, by the state department of health.

(c) Any person who undertakes to hold the position of district health officer, without being qualified as provided in this section, commits a Class C misdemeanor.

(d) The district health director and district health officer shall have the same responsibilities and powers as the county health director and the county health officer, respectively, as provided in §§ 68-2-603, 68-2-608 and 68-2-609.



§ 68-2-705 - Maintenance of district health department -- Appropriations by counties.

(a) The county legislative bodies of counties establishing a district health department are authorized and empowered to appropriate funds necessary for the maintenance of the district health departments and to levy and collect taxes to meet and pay the same.

(b) Each county shall contribute to the maintenance of such district health department, the percentage of contribution by each to be as described in the allocation plans for local health resources, compiled in part 9 of this chapter.






Part 8 - Health Advisory Committee

§ 68-2-801 - Health advisory committees -- Establishment -- Members -- Powers and duties.

(a) Health advisory committees may be established to represent counties, districts or regions; however, each county must have at least one (1) representative.

(b) Each health advisory committee established in accordance with § 68-2-601(e) shall function in an advisory capacity. The members of the health advisory committee shall consist of citizen and provider representatives who are residents of the county or district served by the health advisory committee. A citizen representative shall not, at the time of the citizen representative's election, previous to the citizen representative's election, nor during the term of the citizen representative's office, be a health provider or the spouse of a health provider. Citizen members represent major purchasers of health care, as well as social, economic, racial and geographic subpopulations. Provider members represent health professionals, health care institutions, health care insurers, health professional schools and allied health professionals. Members of the health advisory committee serve staggered terms.

(c) Where health advisory committees are established, their role is strictly advisory, and the commissioner of health or the commissioner's designee retains enforcement authority.



§ 68-2-802 - Functions of health advisory committees.

The functions of the health advisory committee shall be to:

(1) Be informed concerning the operations and programs of the health department;

(2) Assist in informing residents of programs and services;

(3) Advise the health director/health officer of community health needs and resources; and

(4) Advise the health director, health officer, county mayors and the county commissions of potential solutions to problems in the delivery of health services, and to recommend policies designed to improve the operation of the health department.






Part 9 - Allocation Plan for Local Health Resources

§ 68-2-901 - Development of plan -- Propositions.

In order to achieve an equitable allocation of local health resources, the department of health shall develop a plan to distribute state grant-in-aid funds to counties. This plan shall be based on the following propositions:

(1) A base allocation shall be made to each county to ensure that a basic level of services can be provided. The base allocation shall provide for a minimum core staff;

(2) A special needs fund shall be maintained for meeting special local health needs as determined by the commissioner of health;

(3) The remainder of the funds shall be allocated based on a plan prescribed by the commissioner of health;

(4) An annual plan shall be developed, which shall be subject to approval by the commissioner of health, the commissioner of finance and administration and the comptroller of the treasury; and

(5) Each county shall submit an annual plan of expenditures pursuant to this section for approval by the commissioner of health.






Part 10 - County Physician

§ 68-2-1001 - Selection -- Term -- Duties -- Qualifications -- Penalties -- Compensation.

(a) The county legislative body may elect a county physician for a definite term, not to exceed four (4) years, or may delegate to the county mayor the authority to retain, with the concurrence of the sheriff, a county physician. It is the duty of the county physician to provide medical and surgical attention within a reasonable period of time for persons confined in the county jail, for inmates of county homes for the indigent, and for other indigent persons as may be ordered by the county legislative body.

(b) No person shall be qualified to hold the office of the county physician who is not a physician licensed to practice in Tennessee.

(c) Any person who holds the position of county physician or undertakes to discharge the duties of the office, without being so qualified, commits a Class C misdemeanor. Each day any person undertakes to hold the office, or perform the duties of the office, without being so qualified, constitutes a separate offense.

(d) Compensation of county physicians shall be such as the county legislative body may fix.









Chapter 3 - Vital Records Act of 1977

Part 1 - Definitions and Administration

§ 68-3-101 - Short title.

This chapter shall be known and may be cited as the "Vital Records Act of 1977."



§ 68-3-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Certificate of birth resulting in stillbirth" means a certificate issued to record the birth of a stillborn child;

(2) "Commissioner" means the commissioner of health;

(3) "Dead body" means a human body from the condition of which it reasonably may be concluded that death occurred;

(4) "Department" means the department of health;

(5) "Fetal death" means death prior to the complete expulsion or extraction from its mother of a product of human conception; the death is indicated by the fact that, after expulsion or extraction, the fetus does not breathe or show any other evidence of life, such as beating of the heart, pulsation of the umbilical cord or definite movement of voluntary muscles;

(6) "File" means to present a vital record provided for in this chapter for registration by the office of vital records;

(7) "Final disposition" means the burial, interment, cremation, removal from the state or other authorized disposition of a dead body or fetus;

(8) "Induced termination of pregnancy" means the intentional termination of pregnancy with the intention other than to produce a live-born infant or to remove a dead fetus;

(9) "Institution" means any establishment, public or private, that provides inpatient or outpatient medical, surgical or diagnostic care or treatment or nursing, custodial or domiciliary care, or to which persons are committed by law;

(10) "Live birth" means the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of the pregnancy, that, after expulsion or extraction, breathes or shows any other evidence of life, such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached. Heartbeats shall be distinguished from transient cardiac contractions, and respirations shall be distinguished from fleeting respiratory efforts or gasps;

(11) "Person in charge of interment" means any person who places or causes to be placed, a deceased person, still-born child, or dead body, or, after cremation, the ashes thereof, in the earth, a grave, tomb, vault, urn or other receptacle, either in a cemetery or at any other place, or disposes otherwise thereof;

(12) "Physician" means a person licensed to practice medicine or osteopathy pursuant to the laws of this state;

(13) "Public health council" means the council established in § 68-1-501 [repealed];

(14) "Registration" means the acceptance by the office of vital records and the incorporation of vital records provided for in this chapter into its official records;

(15) "Stillbirth" means an unintended, intrauterine fetal death after a gestational age of not less than twenty (20) completed weeks or with a weight of three hundred fifty (350) grams or more;

(16) "System of vital records" includes the registration, collection, preservation, amendment, and certification of vital records, and the collection of other reports required by this chapter; and

(17) "Vital records" means certificates or reports of birth, death, marriage, divorce or annulment and other records related thereto.



§ 68-3-103 - Establishment of office of vital records -- Rules and regulations -- Enforcement -- Registration districts -- Seal.

The department shall:

(1) Establish an office of vital records with suitable offices, which shall be properly equipped with fireproof vault and filing cases for the preservation of all official records made and received under this chapter or under the regulations of the department;

(2) Make and amend, with the approval of the public health council [repealed], regulations necessary for the creation and efficient performance of an adequate system of vital records, and give instructions and prescribe forms for collecting, transcribing, compiling and preserving vital records;

(3) Enforce this chapter and the regulations made pursuant to this chapter;

(4) Provide a seal of office; and

(5) Divide the state into vital records registration districts. The department may from time to time, as conditions justify, change their boundaries. The subdivisions of the state on July 1, 1977, shall be continued until changed by the department.



§ 68-3-104 - State registrar.

(a) The commissioner shall:

(1) Appoint a state registrar of vital records, referred to as the state registrar in this chapter, who shall be qualified in accordance with classification standards of education and experience; and

(2) In case of a vacancy in the office of state registrar, immediately appoint a successor.

(b) The state registrar:

(1) Under the supervision of the commissioner, shall act as agent of the commissioner and:

(A) Shall have charge of the office of vital records and act as the custodian of all the certificates and records received by the state registrar and perform such other duties as the commissioner may prescribe; and

(B) Shall be charged with the execution of this chapter and of the regulations of the department throughout the state and have supervisory power over the local registrars and deputy local registrars;

(2) Shall prescribe, with the approval of the department, furnish, and distribute forms required by this chapter and the rules and regulations issued under this chapter or prescribe such other means for transmission of records as will accomplish the purpose of complete and accurate registration;

(3) Shall assist in preparing and publishing reports of vital statistics of this state and other reports required by the department;

(4) May establish or designate additional offices in the state to aid in the administration of the statewide system of vital records;

(5) May delegate functions and duties vested in the state registrar to employees of the office of vital records and to employees of an office established or designated under subdivision (b)(4); and

(6) Shall provide copies of certificates or reports required under this chapter or other information derived from the certificates or reports as the state registrar shall determine are necessary to local health agencies for local health planning and program activities. The state registrar shall establish a schedule for transmittal of the copies with each local health agency. The records or other information shall remain the property of the office of vital records and the uses that may be made of the records or other information shall be governed by the state registrar. A schedule for the disposition of the certificates, reports or data provided under this section and § 68-3-103 shall be established by the state registrar.



§ 68-3-105 - Violations -- Enforcement -- Penalties.

(a) (1) The state registrar has the authority to investigate cases of irregularities or violations of law, personally or by an accredited representative, and all registrars shall aid the state registrar, upon request, in investigations.

(2) When the state registrar deems it necessary, the state registrar shall report cases of violations of this chapter to the district attorney general, who shall immediately initiate and follow up the necessary court proceedings against the person alleged to be responsible for the violation of law.

(3) Upon request of the department, the attorney general and reporter shall likewise assist in the enforcement provisions of this chapter.

(b) It is unlawful for any person to:

(1) Willfully and knowingly make any false statement in a certificate, record or report required to be filed under this chapter, or in an application for an amendment of the certificate, record or report, or in an application for a certified copy of a vital record, or willfully and knowingly supply false information, intending that such information be used in the preparation of the report, record or certificate, or amendment of the certificate, record, or report;

(2) Absent lawful authority and with the intent to deceive, make, counterfeit, alter, amend or mutilate any certificate, record or report required to be filed under this chapter or a certified copy of such certificate, record or report;

(3) Willfully and knowingly obtain, possess, use, sell, furnish or attempt to obtain, possess, use, sell or furnish to another, for any purpose of deception, any certificate, record, report or certified copy of a certificate, record or report so made, counterfeited, altered, amended or mutilated;

(4) With the intention to deceive willfully and knowingly obtain, possess, use, sell or furnish to another any certificate of birth or certified copy of a certificate of birth, knowing that such certificate or certified copy was issued upon a certificate that is false, in whole or in part, or that relates to the birth of another person, whether living or deceased;

(5) Willfully and knowingly furnish or process a certificate of birth or certified copy of a certificate of birth, with the knowledge or intention that it be used for the purpose of deception by a person other than the person to whom the certificate of birth relates; or

(6) Without lawful authority, possess any certificate, record or report required by this chapter or a copy or certified copy of such certificate, record or report, knowing the certificate, record, report or copy to have been stolen or otherwise unlawfully obtained.

(c) An offense contained in subsection (b) is a Class C misdemeanor.

(d) A person commits a Class C misdemeanor, who willfully and knowingly refuses to provide information required by this chapter or regulations adopted under this chapter; or willfully and knowingly transports or accepts for transportation, interment or other disposition a dead body without an accompanying permit as provided in this chapter; or willfully and knowingly neglects or violates this chapter or refuses to perform any of the duties imposed upon the person by this chapter.



§ 68-3-106 - Local registrars.

(a) The state registrar shall:

(1) Appoint such number of local registrars for the registration districts as necessary. Full-time local health department personnel may be appointed local registrars;

(2) Remove for cause any local registrar whose services are found to be unsatisfactory; and

(3) Immediately appoint a successor in case of death, resignation, removal from the registration district, or removal for cause of any local registrar.

(b) The local registrars and their deputies are charged with the duty of complying with all instructions of the state registrar, and of checking on the compliance by others with this chapter and with the regulations of the department.

(c) Each local registrar, upon acceptance of such registrar's written appointment, shall recommend a deputy or deputies, and in case of death, resignation or removal of such deputy, a successor, subject to the approval of the state registrar.






Part 2 - Records -- General Requirements

§ 68-3-201 - Kinds of information collected and recorded.

The information collected and recorded under this chapter shall be such as will aid the public health of the state, and furnish and preserve evidence affecting personal and property rights of the individual citizen.



§ 68-3-202 - Content of certificates and reports -- Evidence.

(a) In order to promote and maintain nationwide uniformity in the system of vital records, the forms of certificates, reports and other returns required by this chapter, or by regulations adopted under this chapter, shall include, as a minimum, the items recommended by the federal agency responsible for national vital statistics.

(b) Each certificate, report and form required to be filed and registered under this chapter shall be on a form or in a format prescribed by the state registrar and shall contain the date received for registration.

(c) Each certificate provided for in this chapter, filed within six (6) months after the recorded event occurred, shall be prima facie evidence of the facts stated in the certificate.



§ 68-3-203 - Amendment of records.

(a) In order to protect the integrity and accuracy of vital records, a certificate or record registered under this chapter may be amended only in accordance with this chapter and regulations adopted by the department.

(b) Except as otherwise provided by subsection (f), a certificate or record that is amended under this section shall be marked "amended." The date of amendment and a summary description of the evidence submitted in support of the amendment shall be endorsed on or made a part of the record. The department shall prescribe, by regulation, the conditions under which additions or minor corrections may be made to certificates or records within one (1) year after the date of the event, without the certificate or record being considered "amended." "Minor corrections" means amendment of obvious errors, transposition of letters in words of common knowledge, or omissions.

(c) Upon receipt of a certified copy of a court order changing the name of a person born in the state, and upon request of such person or such person's parents, guardian or legal representative, the state registrar shall amend the certificate of birth to show the new name.

(d) The sex of an individual shall not be changed on the original certificate of birth as a result of sex change surgery.

(e) When an applicant does not submit the minimum documentation required in the regulations for amending a vital record, or when the state registrar has reasonable cause to question the validity or adequacy of the applicant's sworn statements or the documentary evidence, and if the deficiencies are not corrected, the state registrar shall not amend the vital record and shall advise the applicant of the reason for this action.

(f) In addition to other methods of amending certificates that may be provided by statute or by duly authorized department rule, the state registrar, if presented by an applicant with evidence that a reasonable person would conclude proves beyond a reasonable doubt that an original entry on a certificate was factually inaccurate at the time of recordation, shall block out the misinformation and make the necessary correction. When such an amendment is made, no record of the amendment shall appear upon the face of the certificate; provided, that a record of all evidence submitted relative to the amendment, along with the registrar's analysis of the evidence, shall be maintained by the office of vital records.

(g) If a form approved, as provided in § 68-3-305(b), acknowledging the paternity of a child is signed by both parents of the child and is submitted to the office of vital records at any time after the original certificate is filed and prior to the child's nineteenth birthday, the legal surname of the father may be entered on the certificate as that of the child, and the father's name and other personal information may be shown on the certificate of birth in the manner prescribed by regulation; provided, that paternity is not already shown on the certificate of birth. The state registrar may mark the record as amended, but not on the portion to be disclosed pursuant to § 68-3-205. Further, a legitimation by subsequent marriage of the individuals shown on the certificate as the father and mother shall not require a new certificate of birth and §§ 68-3-310(3), 68-3-311 and 68-3-313 shall not apply.

(h) In the event a voluntary acknowledgment of paternity is rescinded and a new father is not named, the name and personal information of the originally named father shall be removed by blocking, and the child's surname shall be blocked and the legal surname of the mother at the time of the birth shall be entered as the surname of the child. In the event a voluntary acknowledgment of paternity is rescinded and a new father is named, the changes in the birth certificate shall be made in accordance with subsection (g).



§ 68-3-204 - Reproduction of records.

(a) To preserve vital records, the state registrar is authorized to prepare typewritten, photographic, electronic or other reproductions of original records and files in the office of vital records.

(b) The reproductions, when certified by the state registrar, shall be accepted as the original records.



§ 68-3-205 - Disclosure of information -- Regulations.

(a) (1) To protect the integrity of vital records, to ensure their proper use, and to ensure the efficient and proper administration of the system of vital records, it is unlawful for any person to permit inspection of, or to disclose information contained in, vital records, or to copy or issue a copy of all or part of any such records, except as authorized by this chapter, by regulations promulgated pursuant to this chapter, or as otherwise authorized by law, or by order of a court of competent jurisdiction.

(2) Regulations promulgated pursuant to this chapter shall provide for adequate standards of security and confidentiality of vital records.

(b) The department may authorize, by regulation, the disclosure of information contained in vital records for research purposes.

(c) Appeals from decisions of the custodians of permanent local records refusing to disclose information, or to permit inspection of or copying of records under the authority of this section and regulations issued under this section, shall be made to the state registrar, whose decisions shall be binding upon the local custodians of permanent local records.

(d) (1) As used in this subsection (d), "authenticating document" means the certificate, license, order, decree, report or other document that makes legal, official and final the occurrence of a certain event.

(2) (A) Notwithstanding any other provision of this chapter, or any rule promulgated pursuant to this chapter, to the contrary, an application for a marriage license and the authenticating document for the events of birth, death, marriage, divorce, or annulment of marriage, whether maintained or stored by or in the possession of a county clerk, court clerk, state registrar or other custodian authorized by the state registrar, shall be considered a public record, and further, that verified information from such documents may be provided upon request. Nothing in this section shall be construed to permit the disclosure of information contained in the "Information for Medical and Health Use Only" section of the birth certificate or the "Confidential Information" section of the certificate of marriage or certificate of divorce or annulment, unless specifically authorized by the state registrar for statistical or research purposes. This data is not subject to subpoena or court order and is not admissible before any court or judicial body.

(B) Verified information from birth records may only be provided by the state registrar or the local registrar in a local health department in a county with a population of two hundred fifty thousand (250,000) or greater, according to the 1970 federal census.

(C) Certified or noncertified copies or abstracts of birth certificates of persons in the federal witness protection program shall be provided only to a person requesting a copy of the person's own birth certificate or that person's supervising federal marshal.

(D) A certified copy or other copy of a death certificate containing the cause of death information shall not be issued, except:

(i) Upon specific request of the spouse, children, parents, or other next of kin of the decedent or their respective authorized representatives;

(ii) When a documented need for the cause of death to establish a legal right or claim has been demonstrated;

(iii) When the request for the copy is made by or on behalf of an organization that provides benefits to the decedent's survivors or beneficiaries;

(iv) Upon specific request by local, state, or federal agencies for research or administrative purposes approved by the state registrar;

(v) When needed for research activities approved by the state registrar;

(vi) Upon receipt of an order from a court of competent jurisdiction ordering such release; or

(vii) Upon receipt of a written request from a department representative authorized by chapter 142, part 1, of this title to obtain the records.

(E) The state registrar and other custodians of vital records authorized by the state registrar to issue certified copies shall, upon receipt of an application, issue a certified copy of a vital record in the registrar's or custodian's custody, or a part of the vital record to the registrant, the registrant's spouse, children, parents, or guardian, or their respective authorized representative. Others may be authorized to obtain certified copies when they demonstrate that the records are needed for the determination or protection of their personal or property rights.

(3) Except as provided in subdivision (d)(2), nothing in this subsection (d) shall be construed as altering the legal status as an open or confidential record of any information, document, record or report used to compile or produce the information contained on the authenticating document, including, but not limited to, applications, medical or law enforcement reports, settlement agreements, or court pleadings and filings.

(4) The state registrar shall promulgate rules to effectuate the provisions and intent of this subsection (d), including rules concerning the provision of verified information from authenticating documents to members of the public.

(e) When one hundred (100) years have elapsed, after the date of birth, or fifty (50) years have elapsed after the date of death, marriage, divorce or annulment of marriage, the records of these events in the custody of the state registrar shall be made available to the public in accordance with regulations that provide for the continued safekeeping of the records.

(f) Any microfilm copy of a vital record in the possession of the state library and archives, or a local library, shall be available for public inspection.



§ 68-3-206 - Copies of records.

In accordance with § 68-3-205 and the regulations adopted pursuant to § 68-3-205:

(1) The state registrar and other custodian or custodians authorized by the state registrar to issue certified copies shall, upon receipt of written application, issue a certified copy of a vital record in the state registrar's or custodian's custody or a part of the vital record to any applicant showing a direct and tangible interest in the vital record. Each copy issued shall show the date of registration and copies issued from records marked "delayed" and "amended" shall be similarly marked and show the effective date. All forms and procedures used in the issuance of certified copies of vital records in this state shall be approved or provided by the state registrar;

(2) A certified copy of a vital record or any part of the vital record, issued in accordance with subdivision (1), shall be considered for all purposes the same as the original and shall be prima facie evidence of the facts stated in the vital record;

(3) The federal agency responsible for national vital statistics may be furnished copies or data from the system of vital records it may require for national statistics; provided, that the federal agency shares in the cost of collecting, processing and transmitting the data; and provided further, that the data shall not be used for other than statistical purposes by the federal agency, unless so authorized by the state registrar;

(4) Federal agencies, the state of Tennessee, Tennessee courts and municipal and county law enforcement agencies, upon official request, may be furnished verification of information for statistical or administrative purposes upon such terms or conditions as may be prescribed by regulation; provided, that the copies or information shall not be used for other than the purpose for which it was requested, unless so authorized by the state registrar;

(5) (A) The state registrar may, by agreement, transmit transcripts of records and other reports required by this chapter to offices of vital records outside this state, when the records or other reports relate to residents of those jurisdictions or persons born in those jurisdictions. The agreement shall require that the transcripts be used for statistical and administrative purposes only as specified in the agreement. Any agreement shall provide that the transcripts shall not be retained by the other jurisdiction for more than two (2) years from the date of the event or after the statistical tabulation has been accomplished, whichever time period is shorter;

(B) Transcripts received from other jurisdictions by the office of vital records in this state shall be handled in the same manner as prescribed in subdivision (5)(A);

(6) (A) The department of health shall implement a pilot program to authorize, but not require, county clerks to issue certified copies of computer abstract birth certificates to walk-in customers pursuant to this subdivision (6). The program shall only be implemented in one (1) site within a county.

(B) County clerks may issue certified copies of birth certificates, which copies shall have the force and effect of certified copies issued by the office of vital records. The state registrar may promulgate regulations or emergency rules as may be necessary to effectuate this subdivision (6), including, but not limited to, rules governing the issuance, inventories, and security and confidentiality standards of the birth certificates or certified copies or both, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(C) The department shall provide state security paper for issuing copies of birth certificates pursuant to this section. The county clerk shall be responsible for all other expenses including, but not limited to, connectivity, hardware and direct cost of training staff; provided, however, that each county clerk is authorized to charge a reasonable fee in addition to the fee established by regulations and paid to the department to defray any reasonable costs associated with issuing the certificates. From the proceeds collected from the fee established by regulations, the county clerk shall remit to the department the portion of the fee due the state and shall remit to any local health department located within the county the portion of the fee due such local health department in the manner prescribed by contract.

(D) County clerks and the department may utilize existing T-carrier signaling schemes for the purpose of transmitting data.

(E) [Deleted by 2014 amendment, effective April 4, 2014.]

(7) Local health departments in counties with a population of two hundred fifty thousand (250,000) or greater, according to the 1970 federal census or any subsequent federal census, may issue copies of birth certificates, which copies shall have the force and effect of certified copies issued by the office of vital records. The local health departments in those counties are designated as branch offices of the central office of vital records for the purpose of issuance of copies of birth certificates only, but not for the purpose of alteration of birth certificates;

(8) Local health departments may issue copies of death certificates, which copies have the force and effect of certified copies issued by the office of vital records; and

(9) No person shall prepare or issue any certificate that purports to be an original, certified copy, or copy of a vital record, except as authorized in this chapter or regulations adopted pursuant to this chapter.



§ 68-3-207 - Fees for copies and for searches.

(a) (1) The department shall prescribe the fees to be paid for certified copies or certificates or records, or for a search of the files or records when no copy is made, or for copies or information provided for research, statistical or administrative purposes.

(2) The department shall not collect any fee under this section for a copy of a death certificate for a deceased person who was a veteran of an armed service of the United States, if:

(A) The person requesting the copy presents the department with adequate proof of the veteran status of the deceased;

(B) The person requesting the copy is related to the deceased within two (2) degrees of collateral or lineal kinship; and

(C) Not more than two (2) copies of the death certificate have been previously provided on behalf of the deceased veteran without collection of the fee.

(b) Fees collected under this section by the state registrar shall be deposited in the general fund of this state, according to the prevailing procedures governing collection.



§ 68-3-208 - Medical records.

Medical records will be made available to the state registrar or any direct representative of the registrar for the limited purpose of gathering information on birth certificates, death certificates and reports of fetal deaths.



§ 68-3-209 - Applicability to previously received certificates or reports.

This chapter also apply to all certificates of birth, death, marriage, and divorce, dissolution or annulment and reports of fetal death and induced termination of pregnancy previously received by the office of vital records or by any custodian of permanent local records.






Part 3 - Births

§ 68-3-301 - Registration generally -- Attestation to accuracy of data.

(a) A certificate of birth for each live birth that occurs in this state shall be filed with the office of vital records, or as otherwise directed by the state registrar, within ten (10) days after the birth and shall be registered if it has been completed and filed in accordance with §§ 68-3-301 -- 68-3-306.

(b) Either parent of the child or any other knowledgeable informant shall attest to the accuracy of the personal data provided in sufficient time to permit the filing of a certificate within the ten (10) days prescribed by §§ 68-3-301 -- 68-3-306.



§ 68-3-302 - Birth inside institution -- Establishing paternity -- Acknowledgment of paternity -- Report.

(a) When a birth occurs in an institution or en route to an institution, the person in charge of the institution, or that person's designated representative, shall obtain the data required by the certificate, prepare the certificate, certify that the child was born alive at the place and time and on the date stated, either by signature or by an approved electronic process, and file the certificate with the office of vital records or as otherwise directed by the state registrar within the required ten (10) days.

(b) The physician in attendance shall provide the medical information required by the certificate to the institution's designated representative within seventy-two (72) hours after the birth.

(c) Immediately before or after the birth of a child to an unmarried woman in a birthing institution, an authorized representative of the birthing institution shall provide to the mother, and, if present, the biological father:

(1) Written and oral information concerning the alternatives to, the legal consequences of, the rights, and the responsibilities arising from the completion of the voluntary acknowledgment. The information shall be provided to the birthing institution by the department of human services, which shall develop the information in conjunction with the department of health. A videotaped or audio presentation will satisfy the requirement for the oral explanation.

(2) An acknowledgment of paternity on a form approved pursuant to § 68-3-305(b), and shall provide the opportunity to complete and submit to the institution the acknowledgment form.

(d) The birthing institution or other entity receiving the voluntary acknowledgment of paternity shall forward the original, signed acknowledgment of paternity to the office of vital records, and shall send a copy of the signed and notarized acknowledgment of paternity to the Title IV-D child support agency where the mother resides, if the mother or child is receiving temporary assistance pursuant to title 71, chapter 3, part 1, medicaid, TennCare, or any successor programs. Copies of the signed and notarized voluntary acknowledgment of paternity shall also be provided to the mother and father of the child. The copies shall be deemed originals.

(e) The department of health shall annually assess the numbers of acknowledgments of paternity as compared with the numbers of out-of-wedlock births by each birthing institution, and shall prepare a report of the results, which shall be provided to the department of human services or other persons or agencies that request it.

(f) Voluntary paternity establishment services through hospitals and the department of health shall be offered in accordance with federal regulations as prescribed by the secretary of health and human services.



§ 68-3-303 - Birth outside institution.

When a birth occurs outside an institution, the certificate shall be prepared and filed by one (1) of the following, in the indicated order of priority:

(1) The physician in attendance at or immediately after the birth, or in the absence of such person;

(2) Any other person in attendance at or immediately after the birth, or in the absence of such person;

(3) The father, the mother, or, in the absence of the father and the inability of the mother, the person in charge of the premises where the birth occurred.



§ 68-3-304 - Birth in moving conveyance.

(a) When a birth occurs on a moving conveyance within the United States and the child is first removed from the conveyance in this state, the birth shall be registered in this state and the place where it is first removed shall be considered the place of birth.

(b) When a birth occurs on a moving conveyance while in international waters or airspace or in a foreign country, and the child is first removed from the conveyance in this state, the birth shall be registered in this state; but the certificate shall show the actual place of birth insofar as can be determined.



§ 68-3-305 - Father's name on birth certificate -- Surname of child.

(a) (1) If the mother was married at the time of either conception or birth, or anytime between conception and birth, to the natural father of the child, the name of the natural father shall be entered on the certificate and the surname of the child shall be entered on the certificate as one of the following:

(A) The surname of the natural father; or

(B) The surname of the natural father in combination with either the mother's surname or the mother's maiden surname.

(2) If the surname of the child includes the mother's surname, mother's maiden surname, or any combination of those two (2) surnames but does not include the surname of the natural father, it may be so entered, but only upon the concurrent submission of a sworn application to that effect signed by both parents who mutually agree to that surname or combination of surnames.

(3) If a surname is not chosen by the parents within the ten (10) days required for filing of the birth certificate, the father's surname shall be entered on the birth certificate as the surname of the child. Within this ten-day period, the father may file and submit a sworn statement to the hospital that states that the parents do not agree on a surname, in which case the father's surname shall be entered on the birth certificate as the surname of the child.

(4) If, within the first year after the child's date of birth, both the mother and the father sign and submit a sworn statement to the office of vital records that both parents wish to change the child's surname, then the office of vital records shall amend the child's birth certificate in accordance with the parents' request to change the child's surname, if the chosen surname is either:

(A) The surname of the natural father;

(B) The surname of the mother;

(C) The mother's maiden surname; or

(D) Any combination of the surnames listed in subdivisions (a)(4)(A)-(C).

(5) If, within the first year after the child's date of birth, the parents cannot mutually agree on a surname, either one can submit a signed, sworn statement that acknowledges the disagreement, states the father was not available within the time allowed by law for filing of the birth certificate to participate in the choice of his child's surname, and requesting that the name be changed to the father's surname, in which case the father's surname shall be entered on the amended birth certificate as the surname of the child.

(b) (1) If the mother was not married at the time of either conception or birth or between conception and birth, the name of the father shall not be entered on the certificate of birth and all information pertaining to the father shall be omitted, and the surname of the child shall be that of either:

(A) The surname of the mother;

(B) The mother's maiden surname; or

(C) Any combination of the surnames listed in subdivisions (b)(1)(A) and (B).

(2) (A) If an original, sworn acknowledgment signed by both the mother and the biological father of a child, on a form provided by the state registrar or the department of human services, is submitted to the office of vital records at any time prior to the child's nineteenth birthday, the legal surname of the father may be entered on the certificate as that of the child, and the father's name and other personal information may be entered in the spaces provided on the birth certificate, notwithstanding the absence of a marriage relationship between the parents of the child.

(B) The acknowledgment form shall be in the form of an affidavit, shall contain the social security numbers of the mother and father of the child and shall be approved by the state registrar and the department of human services. The state registrar and the department of human services shall modify the form to comply with the minimum regulations for the form, which are finalized by the secretary of health and human services. An acknowledgment executed in conformity with this section shall be valid as long as it is executed on a form approved by the state registrar and the department of human services. A voluntary acknowledgment of paternity may be completed by a minor, if a parent or legal guardian of the minor is present and consents at the time of completion of the acknowledgment.

(C) A legitimation by subsequent marriage of the individuals shown on the certificate of birth as the father and mother shall not require a new certificate of birth; and §§ 68-3-310(3), 68-3-311, and 68-3-313 shall not apply.

(3) Upon request of the department of human services or any of its contractors in the child support program established under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., the office of vital records shall provide to them a certified copy of the acknowledgment of paternity form executed under this part.

(c) In any case in which paternity of a child is determined by a court of competent jurisdiction, the name of the father and surname of the child shall be entered on the certificate of birth in accordance with the finding and order of the court.

(d) In all other cases, the surname of the child shall be either:

(1) The surname of the mother;

(2) The mother's maiden surname; or

(3) Any combination of the surnames listed in subdivisions (d)(1) and (2).

(e) If the father is not named on the certificate of birth, no other information about the father shall be entered on the certificate.



§ 68-3-306 - Birth from artificial insemination.

A child born to a married woman as a result of artificial insemination, with consent of the married woman's husband, is deemed to be the legitimate child of the husband and wife.



§ 68-3-307 - Infants of unknown parentage -- Foundling registration.

(a) Whoever assumes the custody of a live-born infant of unknown parentage shall report on a form and in a manner prescribed by the state registrar within ten (10) days to the office of vital records the following information:

(1) The date and place of finding;

(2) Sex, color or race, and approximate birth date of the child;

(3) Name and address of the person or institution with whom the child has been placed for care;

(4) Name given to the child by the custodian of the child; and

(5) Other data required by the state registrar.

(b) The place where the child was found shall be entered as the place of birth.

(c) A report registered under this section shall constitute the certificate of birth for the child.

(d) If the child is subsequently identified and a certificate of birth is found or obtained, the report registered under this section shall not be subject to inspection, except upon order of a court of competent jurisdiction or as provided by regulation.



§ 68-3-308 - Delayed registration of birth.

(a) When the birth of a person born in this state has not been filed within the time period provided in §§ 68-3-301 and 68-3-302, a certificate of birth may be filed in accordance with regulations of the office of vital records. The certificate shall be registered subject to such evidentiary requirements as the office of vital records shall, by regulation, prescribe to substantiate the alleged facts of birth.

(b) A certificate of birth registered six (6) months or more after the date of birth shall be marked "delayed" and show on its face the date of the delayed registration.

(c) A summary statement of the evidence submitted in support of the delayed registration shall be endorsed on the certificate.

(d) When an applicant does not submit the minimum documentation required in the regulations for delayed registration or when the state registrar has reasonable cause to question the validity or adequacy of the applicant's sworn statement or the documentary evidence, and if the deficiencies are not corrected, the state registrar shall not register the delayed certificate of birth and shall advise the applicant of the reason for this action.



§ 68-3-309 - Judicial determination of facts of birth.

(a) If a delayed certificate of birth is rejected under § 68-3-308, a petition signed and sworn to by the petitioner may be filed with a court of competent jurisdiction for an order establishing a record of the date and place of the birth and the parentage of the person whose birth is to be registered.

(b) The petition shall allege that:

(1) The person for whom a delayed certificate of birth is sought was born in this state;

(2) No certificate of birth can be found in the office of vital records; and

(3) Diligent efforts by the petitioner have failed to obtain the evidence required in accordance with § 68-3-308 and regulations adopted pursuant to § 68-3-308.

(c) The petition shall be accompanied by a statement of the state registrar made in accordance with § 68-3-308 and all documentary evidence that was submitted to the state registrar in support of registration.

(d) The court shall fix a time and place for hearing the petition and shall give the state registrar twenty-one (21) days' notice of the time and place for hearing the petition. The state registrar or the state registrar's authorized representative may appear and testify in the proceeding.

(e) If the court finds, from the evidence presented, that the person for whom a delayed certificate of birth is sought was born in this state, it shall make findings as to the place and date of birth, parentage, and other findings the case may require, and shall issue an order to establish a certificate of birth. This order shall include the birth data to be registered, a description of the evidence presented, and the date of the court's action.

(f) The clerk of the court shall forward each order to the state registrar no later than forty (40) days from entry of the order. The order shall be registered by the state registrar and shall constitute the authority for placing a delayed certificate of birth on file.

(g) The person for whom the delayed certificate of birth is sought or the person's parent or legal guardian shall sign the delayed certificate form furnished by the state registrar before a notary public or other person authorized to administer oaths, unless the registrant is deceased or deemed incompetent.



§ 68-3-310 - New certificate of birth -- Prerequisites.

The state registrar shall prepare a new certificate of birth for a person born in Tennessee, upon receipt of required legal documents, as provided in the following cases:

(1) Adoption. A certified copy of adoption or certified copy of final decree of adoption and request for new certificate of birth by adoption;

(2) Legitimation by Court Order in Cases Where the Parents Have Never Married. A certified copy of an order of legitimation that establishes the relationship of parent and child between the petitioner and child named in the petition, decrees the name the child is to bear, and a request for new certificate of birth by legitimation on a form provided by the state registrar that furnishes information for locating the certificate of birth in the original name and information concerning parents to be entered on the new certificate;

(3) Legitimation by Subsequent Marriage of Parents. A certified copy of the marriage certificate or certificate of marriage of parents, and affidavits of the mother and father acknowledging paternity on a form provided by the state registrar. The form shall furnish information for locating the certificate of birth in the original name and information concerning the parents to be entered on the new certificate. If the father is deceased, in lieu of the father's affidavit, the state registrar shall accept a certified copy of a bill or petition for divorce or sworn answer to a bill or petition for divorce properly filed, in which the husband, by oath, acknowledged himself as father of the child or children named in the bill or petition for divorce or the answer, or a certified copy of an order, judgment or decree in which the court determined the deceased husband to be the father of the child or children and had acknowledged paternity of the child or children, whether heard on an ex parte or contested proceeding;

(4) Order of Paternity. A certified copy of an order of paternity or a certificate of paternity on a form provided by the state registrar that furnishes information for locating the certificate of birth in the original name, establishes the name of the father, and decrees the name the child is to bear; and

(5) Report of Foreign Birth. The state registrar shall prepare a report of foreign birth for a child not born in any state, territory or possession of the United States whose adoptive parents are residents of Tennessee when required adoption papers have been received from a court of competent jurisdiction in Tennessee.



§ 68-3-311 - New certificate of birth -- Adoptions, legitimations, and orders of paternity -- Preparation and filing.

(a) (1) New certificates of birth shall be prepared on adoptions, legitimations and orders of paternity only.

(2) All orders of adoption, legitimation and paternity shall be final, and all required legal papers placed on file in the office of vital records.

(3) The certificate of birth in the original name shall be removed from the volume and a record inserted that shall show the original certificate number, date removed and code citation.

(4) The birth shall have occurred in Tennessee and a certificate of birth in the original name shall be on file in the department.

(b) (1) The new certificate shall be prepared on a standard form in current use in the department and shall be signed by the state registrar in the space provided for the signature of the attendant at birth.

(2) The new certificate shall show the date of birth, place of birth, sex, and date of filing as shown on the certificate of birth in the original name.

(3) A new certificate of birth by adoption shall show the residence of the adoptive parent or parents as at the time the final order of adoption was granted.

(c) (1) When a final order of adoption has been granted to only one (1) petitioner and upon receipt of a certified request of the petitioner, the word "adoption" may be entered on the new certificate of birth in the space provided for the information concerning the other parent.

(2) The certified request shall be furnished to the state registrar prior to the preparation of the new certificate.

(3) A new certificate of birth by adoption shall not be prepared if so requested by the court that granted the adoption, the adoptive parent or parents, or the adopted person.

(d) (1) A certificate of birth in the original name that indicates a legitimate birth and another person as father shall not be removed for the preparation of a new certificate of birth by legitimation, unless an order from a court of competent jurisdiction refuting such facts as set forth by regulation is furnished to the state registrar.

(2) A new certificate of birth shall not be prepared for the person in the instance where the person's father and mother were married prior to the birth of the person and the original certificate indicates another person as father or an illegitimate birth.

(3) The certificate of birth in the original name shall be amended in accordance with regulations to show correct facts at the time of the birth.

(e) Upon receipt from the juvenile court clerk of an order of legitimation as provided in § 36-2-206 [repealed], or an order of paternity, a new certificate of birth shall be issued, regardless of the age of the person named in any such order.

(f) When an order of paternity has been granted on an unborn infant, the original certificate of birth shall be prepared and filed in accordance with the laws and regulations of the department, and a new certificate by paternity shall be prepared upon receipt of the required legal papers from the court.



§ 68-3-312 - New certificate of birth -- Court report of adoption.

(a) For each final decree of adoption by a court of competent jurisdiction in Tennessee, the court shall require the preparation of a report of adoption on a form prescribed and furnished by the state registrar.

(b) For each amendment or annulment of an order of adoption, the clerk of the court shall prepare a report thereon, which shall include such facts as are necessary to identify the original report of adoption and those facts amended in the adoption decree, and forward a certified copy of the report to the state registrar.

(c) The child-placing agency or, in family adoptions, the attorney or petitioners, shall complete, on a form furnished by the state registrar, the request for a new certificate of birth by adoption and shall file this form with the clerk of the court to be forwarded to the state registrar with the certified report of adoption when the final order has been granted. This form shall furnish information for locating the certificate of birth in the original name and information concerning the adoptive parent or parents to be entered on the new certificate. The form shall be signed by the petitioner or petitioners to whom the final decree was granted and, in stepparent adoptions, the adoptive and natural parent.

(d) No later than the tenth day of each calendar month or as directed by the state registrar, the clerk of the court shall forward to the state registrar the certified report of adoption, annulment or amendment to the adoption decree and the request for a new certificate of birth by adoption.

(e) When the state registrar receives a report of adoption, annulment or amendment to the decree of adoption from the clerk of the court for a person born in another state, the report shall be forwarded to the state registrar in the state of birth. If the birth occurred in a foreign country, the report of adoption shall be returned to the attorney or agency handling the adoption for submission to the appropriate federal agency.

(f) Upon receipt of a certified copy of the final decree of adoption, or certified report of adoption prepared in accordance with the laws of another state or foreign country, and the request for a new certificate of birth by adoption, the state registrar shall prepare and file a new certificate of birth in the adopted name for a person born in Tennessee, if not in conflict with Tennessee adoption laws.



§ 68-3-313 - New certificate of birth -- Sealing of documents.

(a) (1) All legal documents pertaining to the adoption, legitimation or order of paternity, together with the certificate of birth in the original name, shall be placed in an envelope and sealed following the preparation of the new certificate.

(2) These sealed documents shall be preserved in a fireproof vault in the department and shall not be removed from that office, except by order of a court of competent jurisdiction.

(3) The sealed documents shall be opened by the state registrar for the purpose of issuing a copy of the certificate in the name at birth, upon receipt of a certified copy of an order of the court that granted the adoption, legitimation, or order of paternity or in legitimations by subsequent marriage of the parents or upon receipt of a directive from the department of human services consistent with § 36-1-126, § 36-1-127 or § 36-1-130.

(4) Upon receipt of a certified copy of an order from the court of competent jurisdiction ordering the annulment of an order of adoption, legitimation, or order of paternity or the replacement of a certificate of birth in the original name on file, the state registrar shall open the sealed documents, replace the certificate of birth in the original name in the volume of births in which originally filed, remove the new certificate, and place it under seal with the legal documents and the certified copy of the court order.

(b) When a new certificate of birth has been filed by the state registrar, all copies of the record of birth in the original name in the custody of any other party shall be forwarded to the state registrar upon receipt of the state registrar's request.



§ 68-3-314 - Notice to be provided to parent or legal guardian of newborn child regarding security freezes on records of individuals under 16 years of age. [Effective on January 1, 2016.]

When a birth occurs:

(1) In an institution or en route to an institution, the person in charge of the institution, or that person's designated representative, shall provide the notice described in § 47-18-2111(m), to the mother, father, or legal guardian of the child; or

(2) On a moving conveyance as described in § 68-3-304, the office of vital records shall provide the notice described in § 47-18-2111(m), to the mother, father, or legal guardian of the child in conjunction with any issued certificate of birth.






Part 4 - Marriages, Annulments and Divorces

§ 68-3-401 - Marriage registration.

(a) A record of each marriage performed in this state shall be filed with the office of vital records and shall be registered, if it has been completed and filed in accordance with this section.

(b) The official who issues the marriage license shall prepare the record on the form prescribed and furnished by the state registrar on the basis of information obtained from the parties to be married. The form for a certificate of marriage shall contain a place for the recording of the married persons' social security numbers, and those numbers shall be recorded on the certificate and on any forms necessary to prepare such certificate. This information shall be provided in the record submitted to the office of vital records by the county clerk.

(c) Every person who performs a marriage shall certify the fact of marriage and return the record to the official who issued the license within three (3) days after the ceremony.

(d) Every official issuing marriage licenses shall complete and forward to the office of vital records, on or before the tenth day of each calendar month, the records of marriages filed with the official during the preceding calendar month.

(e) A marriage record not filed within the time prescribed by statute may be registered in accordance with regulations of the office of vital records.

(f) If a license to marry has been obtained by incorrect identification, the fraudulent record shall be voided and a correct certificate of marriage placed on file by order of the court in the county where the license was issued, in accordance with regulations established by the department.



§ 68-3-402 - Divorce, dissolution of marriage, and annulment -- Registration.

(a) For each divorce, dissolution of marriage, or annulment granted by any court in this state, a record shall be filed by the clerk of the court with the office of vital records and shall be registered, if it has been completed and filed in accordance with this section.

(b) The clerk of the court shall complete and forward to the office of vital records, on or before the tenth day of each calendar month, the record of each divorce, dissolution of marriage, or annulment filed with the clerk during the preceding calendar month. The form for a certificate of divorce shall contain a place for the recording of the divorced persons' social security numbers and such numbers shall be recorded on the certificate and any forms necessary to prepare such certificate. This information shall be provided in the record submitted to the office of vital records by the court clerk.






Part 5 - Deaths

§ 68-3-501 - Uniform Determination of Death Act.

(a) This section may be cited as the "Uniform Determination of Death Act."

(b) An individual who has sustained either:

(1) Irreversible cessation of circulatory and respiratory functions; or

(2) Irreversible cessation of all functions of the entire brain, including the brain stem;

is dead. A determination of death must be made in accordance with accepted medical standards.

(c) This section shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this section among states enacting it.



§ 68-3-502 - Death registration.

(a) (1) A death certificate for each death that occurs in this state shall be filed with the office of vital records or as otherwise directed by the state registrar within five (5) days after death and prior to final disposition, or as prescribed by regulations of the department. It shall be registered, if it has been completed and filed in accordance with this section.

(2) If the place of death is unknown but the body is found in this state, the death certificate shall be completed and filed in accordance with this section. The place where the body is found shall be shown as the place of death. If the date of death is unknown, it shall be determined by the date the body was found.

(3) When death occurs in a moving conveyance in the United States and the body is first removed from the conveyance in this state, the death shall be registered in this state and the place where it is first removed shall be considered the place of death. When a death occurs on a moving conveyance while in international waters or airspace or in a foreign country and the body is first removed from the conveyance in this state, the death shall be registered in this state; but the certificate shall show the actual place of death insofar as can be determined.

(b) The funeral director, or person acting as funeral director, who first assumes custody of the dead body shall file the death certificate. The funeral director shall obtain the personal data from the next of kin or the best qualified person or source available, and shall obtain the medical certification from the person responsible for medical certification, as set forth in subsection (c).

(c) (1) The medical certification shall be completed, signed and returned to the funeral director by the physician in charge of the patient's care for the illness or condition that resulted in death within forty-eight (48) hours after death, except when inquiry is required by the county medical examiner. In the absence of the physician, the certificate may be completed and signed by another physician designated by the physician or by the chief medical officer of the institution in which the death occurred. In cases of deaths that occur outside of a medical institution and are either unattended by a physician or not under hospice care, the county medical examiner shall investigate and certify the death certificate when one (1) of the following conditions exists:

(A) There is no physician who had attended the deceased during the four (4) months preceding death, except that any physician who had attended the patient more than four (4) months preceding death may elect to certify the death certificate if the physician can make a good faith determination as to cause of death and if the county medical examiner has not assumed jurisdiction; or

(B) The physician who had attended the deceased during the four (4) months preceding death communicates, orally or in writing, to the county medical examiner that, in the physician's best medical judgment, the patient's death did not result from the illness or condition for which the physician was attending the patient.

(2) Sudden infant death syndrome shall not be listed as the cause of death of a child, unless the death meets the definition set forth in chapter 1, part 11 of this title.

(3) (A) In addition to this section, prior to signing medical certification of the cause of death, the physician, chief medical officer or medical examiner shall require screening x-rays of the skull, long bones and chest of any child who was not subject to an autopsy and who died of unknown causes or whose death is suspected to be from sudden infant death syndrome.

(B) The physician, chief medical officer or medical examiner who orders the x-ray examinations pursuant to this section shall be entitled to a reasonable fee as set by the commissioner of health for the costs of the x-ray examinations, to be paid from the funds allotted to the postmortem examiners program in the department of health.

(d) When inquiry is required, the medical examiner shall determine the cause of death and shall complete and sign the medical certification within forty-eight (48) hours after taking charge of the case. On or before January 1, 2013, the commissioner of health shall establish by rule a protocol for use by medical examiners in cases involving death resulting from opiate, illegal or illicit drug overdose, that requires an appropriate report under § 38-7-108. The commissioner is authorized to promulgate such rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(e) If the cause of death cannot be determined within forty-eight (48) hours after death, the medical certification shall be completed as provided by regulation. The attending physician or medical examiner shall give the funeral director, or person acting as funeral director, notice of the reason for the delay; and final disposition of the body shall not be made until authorized by the attending physician or medical examiner.

(f) If the death occurs in a military or veteran's hospital or in a state veteran's home in the state of Tennessee, the death certificate may be signed by the attending physician who holds a license in another state.

(g) In the event a person is dead on arrival at a military or veteran's hospital or at a state veteran's home in the state of Tennessee, the death certificate may be signed by a physician who is employed by one (1) of these institutions and who holds a license in another state.

(h) The form for a certificate of death shall contain a place for the recording of the deceased's social security number and the social security number shall be recorded on the certificate and on any forms necessary to prepare the certificate.



§ 68-3-503 - Delayed registration of death.

(a) When a death occurring in this state has not been registered within the time period prescribed by § 68-3-502, a certificate may be filed in accordance with the regulations of the department. The certificate shall be registered subject to such evidentiary requirements as the department shall, by regulation, prescribe to substantiate the alleged facts of death.

(b) Certificates of death registered six (6) months or more after the date of death shall be marked "delayed."



§ 68-3-504 - Reports of fetal death.

(a) (1) Each fetal death of three hundred fifty (350) grams or more or of twenty (20) completed weeks' gestation or more, that occurs in this state, shall be reported to the office of vital records within ten (10) days after delivery.

(2) When a dead fetus is delivered in an institution, the person in charge of the institution, or the person's designated representative, shall prepare and file the report.

(3) When a dead fetus is delivered outside an institution, the physician in attendance at or immediately after the delivery shall prepare and file the report.

(b) The name of the father shall be entered on the fetal death report, in accordance with § 68-3-305.

(c) When a fetal death required to be reported by this section occurs without medical attendance at or immediately after the delivery, or when inquiry is required, the medical examiner shall investigate the cause and shall prepare and file the report.



§ 68-3-505 - Reports of abortions.

(a) Each induced termination of pregnancy that occurs in this state shall be reported to the office of vital records within ten (10) days after the procedure by the person in charge of the institution in which the induced termination of pregnancy was performed. If the induced termination of pregnancy was performed outside an institution, the attending physician shall prepare and file the report.

(b) The individual undergoing the induced termination of pregnancy shall not be identified by name on the report, though some means of identification shall be used to provide retrieval of further information if necessary.



§ 68-3-506 - Authorization for final disposition of a dead fetus.

(a) Prior to final disposition of a dead fetus, regardless of the duration of pregnancy, the funeral director, the person in charge of the institution or other person assuming responsibility for final disposition of the fetus, shall obtain from the parents authorization for final disposition on a form prescribed and furnished or approved by the state registrar.

(b) After final disposition, the authorization shall be retained for a period of three (3) years by the funeral director, the person in charge of the institution, or other person making the final disposition.



§ 68-3-507 - Moving body from place of death.

With the consent of the physician or medical examiner who is to certify the cause of death, a body may be moved from the place of death for the purpose of being prepared for final disposition.



§ 68-3-508 - Disinterment and reinterment.

(a) Authorization for disinterment and reinterment, in cases of movement of cemeteries or parts of cemeteries or for reuniting families, shall be required prior to disinterment of a dead body or fetus.

(b) Authorization shall be issued by the state registrar to a licensed funeral director or person acting as funeral director, upon proper application.



§ 68-3-510 - Records kept by persons releasing, moving or disposing of dead body or fetus.

(a) When a dead body is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the deceased, date of death, name and address of the person to whom the body is released, date of removal from the institution, or if finally disposed of by the institution, the date, place and manner of disposition.

(b) A funeral director, embalmer or other person who removes from the place of death or transports or finally disposes of a dead body or fetus, in addition to filing any certificate or other report required by this chapter or regulations promulgated under this chapter, shall keep a record, which shall identify the body, and such information pertaining to this receipt, removal and delivery of the body as may be provided in regulations adopted by the department.



§ 68-3-511 - Death determination and pronouncement by registered nurse.

A registered nurse may make the actual determination and pronouncement of death under the following circumstances:

(1) (A) The deceased was suffering from a terminal illness;

(B) Death was anticipated, and the attending physician or the hospice medical director has agreed in writing to sign the death certificate. The agreement by the attending physician or hospice medical director must be present and with the deceased at the place of death;

(C) Prior to death, the deceased had been receiving the services of a Medicare certified hospice program licensed by the state;

(D) The nurse is licensed by the state; and

(E) The nurse is employed by the attending hospice program;

(2) (A) The deceased was a resident of a nursing home;

(B) Death was anticipated, and the attending physician or nursing home medical director has agreed in writing to sign the death certificate. The agreement by the attending physician or nursing home medical director must be present and with the deceased at the place of death;

(C) The nurse is licensed by the state; and

(D) The nurse is employed by the nursing home in which the deceased resided;

(3) (A) The deceased was receiving the services of a licensed home care organization;

(B) Death was anticipated, and the attending physician has agreed in writing to sign the death certificate. The agreement by the attending physician must be present with the deceased at the place of death;

(C) The nurse is licensed by the state; and

(D) The nurse is employed by the home care organization providing services to the deceased;

(4) (A) The deceased was a patient at a hospital as defined by § 68-11-201;

(B) Death was anticipated, and the attending physician has agreed in writing to sign the death certificate. The agreement by the attending physician must be present with the deceased at the place of death;

(C) The nurse is licensed by the state; and

(D) The nurse is employed by the hospital providing services to the deceased;

(5) (A) The deceased was receiving the services of a program for all-inclusive care for the elderly (PACE) that is a permanent medicare provider as approved by the centers for medicare and medicaid services;

(B) Death was anticipated, and the attending physician has agreed in writing to sign the death certificate. The agreement by the attending physician must be present with the deceased at the place of death;

(C) The nurse is licensed by the state; and

(D) The nurse is employed by a program described in subdivision (5)(A); and

(6) (A) The deceased was a resident of an assisted-care living facility;

(B) Death was anticipated, and the attending physician has agreed in writing to sign the death certificate. The agreement by the attending physician must be present and with the deceased at the place of death;

(C) The nurse is licensed by the state; and

(D) The nurse is employed by the assisted-care living facility in which the deceased resided.



§ 68-3-512 - Death determination and pronouncement by physician assistant.

The determination and pronouncement of death may be made by a physician assistant licensed under title 63, chapter 19, part 1, so long as this task is expressly included in the written protocol developed jointly by the physician assistant and the supervising physician setting forth the range of services that may be performed by that physician assistant.



§ 68-3-513 - Immunity from civil suit.

Any physician who in good faith complies with § 68-3-502(c)-(g) shall be immune from civil suit for damages.



§ 68-3-514 - Certificate of birth for stillborn children.

(a) For any stillborn child in this state, the department shall issue a certificate of birth resulting in stillbirth within sixty (60) days after a parent named on a report of fetal death submits a request for a certificate of birth resulting in stillbirth.

(b) The department shall inform applicable persons or entities licensed by the department of the requirements of this section at time of licensure.

(c) The request for a certificate of birth resulting in stillbirth shall be on a form prescribed by the department by rule and must include the date of the stillbirth and the county in which the stillbirth occurred. The request form shall include a space for the parent requesting the certificate of birth resulting in stillbirth to fill in the state file number of the corresponding report of fetal death pursuant to § 68-3-504, if known or applicable.

(d) The certificate of birth resulting in stillbirth shall contain:

(1) The date of the stillbirth;

(2) The county in which the stillbirth occurred;

(3) If a name does not appear on the original or amended report of fetal death and the requesting parent does not wish to provide a name, the office of vital records shall fill in the certificate of birth resulting in stillbirth with the first name left blank and the last name of the parent or parents as provided in part 3 of this chapter;

(4) The state file number of the corresponding report of fetal death; and

(5) The following statement: "This certificate is not proof of live birth."

(e) A certificate of birth resulting in stillbirth shall not be a public record.

(f) (1) A parent may request that the office of vital records issue a certificate of birth resulting in stillbirth regardless of the date on which the report of fetal death was issued. The requesting party shall be responsible for providing any records necessary for issuing the certificate.

(2) When no report of fetal death is available, then a parent of a stillborn child under this section may request the office of vital records to issue a certificate of birth resulting in stillbirth for a stillbirth that occurred prior to July 1, 2010, if it meets the requirements established by this section. The requesting party shall be responsible for providing any records necessary for issuing the certificate. The office shall issue the certificate if the stillbirth is reported to the office in a manner satisfactory to the office.

(g) It is final agency action, not subject to review under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the office of vital records to refuse to issue a certificate to a person who is not a parent named on the report of fetal death or who is not otherwise entitled to a certificate of birth resulting in stillbirth by this section.

(h) The office of vital records may not use a certificate of birth resulting in stillbirth to calculate live birth statistics.

(i) The registrar shall prescribe by rules promulgated in accordance with the Uniform Administrative Procedures Act the fees, the form and content of and process for issuing the certificate of birth resulting in stillbirth.

(j) The registrar of vital records is authorized to set fees which shall not exceed the reasonable cost incurred by the department for processing and filing a new certificate of birth resulting in stillbirth or report of fetal death pursuant to this section or § 68-3-504.









Chapter 4 - Disposition of Dead Bodies

§ 68-4-101 - Notice of death occurring while receiving medical attention or in institution -- Action taken upon expiration of eight hours -- Penalty.

(a) When any person dies in a doctor's office, or any clinic, hospital or state, county or city institution, it is unlawful for any doctor, nurse, attendant, orderly, janitor or bookkeeper, or anyone, to call an undertaker without first making an effort to contact a relative of the person, if the person has any known kin in the county where the person died, so as to give the kin or relative the right to call an undertaker or crematory of the next of kin's or relative's choice.

(b) In the event kin or relatives are not available or are not known, or should the next of kin fail or refuse to summon an undertaker or crematory or to dispose of the body in some manner within eight (8) hours after the death of the person, then the doctor, hospital, clinic or other institution may summon an undertaker to take over the body.

(c) In the event the next of kin refuses to summon an undertaker or crematory or dispose of the body in some manner immediately, then the doctor, hospital, clinic or institution may summon some undertaker to take over the body.

(d) Any doctor, nurse, attendant, orderly, janitor or bookkeeper or anyone connected with the office, hospital, clinic or institution violating subsection (a) commits a Class C misdemeanor.



§ 68-4-102 - Disposition of unclaimed bodies of persons dying in charitable or penal institutions or to be buried at public expense.

(a) In order to promote medical and surgical science, and to provide for the disposition of unclaimed bodies of persons who die in any charitable or penal institutions, or are delivered to a public official for the purpose of burial at public expense, the chief medical examiner appointed pursuant to § 38-7-102 shall direct the disposition of unclaimed dead bodies, except those of honorably discharged veterans, which shall be interred as directed by the commissioner of veterans services, or the commissioner's representative, superseding other provisions of §§ 68-4-102 -- 68-4-109.

(b) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 68-4-103 - Persons dying in publicly-supported institutions or to be buried at public expense -- Notice to relatives -- Notice to chief medical examiner -- Removal of body -- Embalming -- Infectious or contagious cases.

(a) Whenever a person dies in any hospital, infirmary, mental health institute, poorhouse, penitentiary, house of correction, workhouse, jail, or other charitable or penal institution that is supported in whole or in part at public expense, or whenever a body is delivered to a public official for the purpose of determining the cause of death or for the purpose of burial of the body or the cremated remains at public expense, it is the duty of the public official or of the custodian, superintendent or active head of such institution to immediately notify the nearest relative of the person, if any relative be known, of the person's death.

(b) (1) After the notification pursuant to subsection (a), the custodian, superintendent or active head of the institution or public official shall then hold the body of the deceased person not less than ninety-six (96) hours, and if at the end of that time no relative claims the dead body and no provision has been made for its interment by burial of the body or the cremated remains other than at public expense, then the custodian, superintendent or active head or public official shall notify the chief medical examiner or the chief medical examiner's representative that the custodian, superintendent or active head or public official has the body, and, upon demand by the chief medical examiner or the chief medical examiner's representative, shall deliver or surrender the body to the chief medical examiner or the chief medical examiner's representative or to either of their order.

(2) Notification shall be made in any manner that the chief medical examiner shall direct and all the expense of notification and delivery or surrender of the body shall be at the expense of and shall be borne by the institution obtaining the dead body.

(c) If the chief medical examiner or the chief medical examiner's representative, upon receipt of the notification, does not, within seventy-two (72) hours, make a demand for the body, then the body or the cremated remains shall be buried as provided by law or cremated in accordance with § 68-4-113. The public official or the custodian, superintendent or active head of such institution as referred to in subsection (a) may, in such person's discretion, choose to have the body cremated prior to burial.

(d) No custodian, superintendent or head of a charitable or penal institution or public official shall charge, receive or accept money or other consideration for any body.

(e) The chief medical examiner may, by proper instructions, have the body embalmed by such person as the chief medical examiner may direct, and, to the person performing this work under the chief medical examiner's instructions the institution receiving the body shall pay a reasonable compensation.

(f) No person who has died of any contagious or infectious disease shall be held to be within §§ 68-4-102 -- 68-4-109, unless proper precautions, as prescribed by the chief medical examiner, are taken to prevent the spread of contagions or infections.



§ 68-4-104 - Distribution of bodies among medical, dental and anthropologic institutions -- Receiving institution to pay expense.

(a) The chief medical examiner, upon receiving the bodies or notification of the availability of the bodies as provided in this chapter, shall distribute them among the medical, dental and anthropologic institutions of this state regularly chartered and in active operation as prescribed in §§ 68-4-102 -- 68-4-109, and shall not give, sell or deliver any body to any other person, firm, society, association or corporation.

(b) Bodies shall be distributed by the chief medical examiner to the institution that is closest to the location of the body and that has indicated a current need for bodies for the purposes authorized by this chapter.

(c) The institution receiving any body shall bear all the expense incident to the transportation of the body from the institution where death occurred, and its delivery to the institution receiving it.



§ 68-4-105 - Bodies to be used only for promotion of science -- Surrender to relative upon demand.

(a) The institution receiving a body shall use it only within this state and for the purpose of medical and dental, surgical or anatomical study and for the promotion of science alone.

(b) If, at any time before or after such use of the body, it is claimed for burial by any relatives of the deceased person, at their expense, or in the case of a veteran's body, the commissioner of veterans services, then the institution shall surrender the body.

(c) If, at any time, the institution elects to discontinue use of the unclaimed body for the purposes prescribed in this section, the institution shall summon a funeral director to take over the body at the expense of the institution.



§ 68-4-106 - Resolution of conflict regarding the person authorized to direct disposition of remains in the event of death when military personnel in a duty status.

(a) As used in this section, "DD Form 93" means the form used by the department of defense as a record of emergency data required to be completed by military personnel, a portion of which is used by military personnel to designate the person authorized to direct disposition of their remains (PADD) in the event of death when military personnel are in a duty status as defined in 10 U.S.C. § 1481.

(b) If a member of the military has executed any of the following documents:

(1) A durable power of attorney for health care executed pursuant to title 34, chapter 6, part 2;

(2) An advance directive executed pursuant to chapter 11, part 18 of this title;

(3) A donor card or other directive executed pursuant to the Revised Uniform Anatomical Gift Act, compiled in chapter 30, part 1 of this title;

(4) A living will, executed pursuant to title 32, chapter 11;

(5) A will executed pursuant to title 32 or validly executed pursuant to any other law; or

(6) Any other document properly executed pursuant to law relating to the disposition of the person's remains; and

such member of the military has also executed a DD Form 93, then notwithstanding the provisions of law identified in subdivisions (b)(1)-(6) or documents executed thereunder, if there is a conflict between the person designated in any document identified in subdivisions (b)(1)-(6) and the PADD in the DD Form 93, the PADD designated in the DD Form 93 shall be the person to make the decisions concerning the disposition of the remains of the member of the military executing the DD Form 93 when a member of the military is in a duty status defined in 10 U.S.C. § 1481.



§ 68-4-107 - Penalty for violations of §§ 68-4-102 -- 68-4-109.

Any person, firm, board, corporation or association who violates any provision of §§ 68-4-102 -- 68-4-109 commits a Class B misdemeanor.



§ 68-4-108 - Expenses to be borne by medical, dental and anthropologic institutions.

No expense that may be incurred in the execution of any part of §§ 68-4-102 -- 68-4-109 shall be a charge upon the state or any county or municipality, or any officer or agent thereof, but all such expenses, whether for compensation, salary, transportation or otherwise shall be borne by the medical, dental and anthropologic institutions as provided in this chapter.



§ 68-4-109 - Immunity from civil suit.

The chief medical examiner or the chief medical examiner's representative, any medical school, dental school, anthropologic school, or other person or organization that in good faith complies with §§ 68-4-102 -- 68-4-109 shall be granted immunity from civil suit for damages in performing the authorized services.



§ 68-4-110 - Regulations governing disinterment.

(a) The department of health is empowered to prepare suitable regulations governing the disinterment of dead bodies for the protection of public health.

(b) The department of health may not require permits for the disinterment of a wrongfully buried decedent if the disinterment is pursuant to § 46-1-112 and the cemetery operator follows all procedures as set out in that section.



§ 68-4-111 - Autopsy by consent of persons having custody of body.

(a) A physician holding an unlimited license to practice medicine under the laws of Tennessee is deemed to have been legally authorized to perform an autopsy upon the body of a deceased person, when the autopsy has been consented to by the person assuming custody of the body for the purposes of burial, such as the surviving spouse, the father, the mother, a child, a guardian, next of kin, or in the absence of any of the foregoing, such governmental agencies as charged by law with the responsibility for burial. If two (2) or more such persons assume custody of the body, the consent of one (1) of them shall be deemed sufficient legal authorization for the performance of the autopsy.

(b) Nothing contained in this section shall be construed as repealing, amending or in any way affecting § 38-1-104, which prescribes the procedure by which district attorneys general may petition for an autopsy, nor § 38-5-107, which prescribes the procedure by which coroners may summon as a witness a surgeon or physician to make examination of a dead body, including the performing of an autopsy.



§ 68-4-112 - Rigid containers not mandatory for remains of certain children.

A rigid receptacle or rigid container shall not be a mandatory requirement for the burial, entombment, or other final disposition of the remains of a person who was not more than twelve (12) years of age at the time of death.



§ 68-4-113 - Cremation of unclaimed dead body.

Notwithstanding any law to the contrary, the coroner, medical investigator or county medical examiner may direct the cremation of an unclaimed dead body; provided, that:

(1) Proper notice is given in accordance with § 68-4-103; and

(2) The body is held for the time period provided in § 68-4-103.






Chapter 5 - Prevention of Diseases

Part 1 - General Provisions

§ 68-5-101 - Notice to be given of communicable diseases in a household.

Whenever any case of communicable disease exists, except it shall not embrace any venereal disease, such as gonorrhea or syphilis, or is even suspected to exist in any household, it is the duty of the head of the household, or any other person in the household possessing knowledge of the facts, immediately to notify the municipal or county health authorities of the town or county in which the disease or diseases exist or may be supposed to exist.



§ 68-5-102 - Required notifications regarding diagnosed communicable and other disease and related deaths.

Whenever any physician, surgeon or practitioner of medicine knows or suspects that any person whom the physician, surgeon or practitioner of medicine has been called to visit, or who has been brought to the physician, surgeon or practitioner of medicine for examination, or any other suspicious information received relative thereto, is infected, or even so suspected, with any communicable disease, except venereal disease, such physician, surgeon or practitioner of medicine shall immediately notify the health authorities of the town or county in which the diseased person or persons are found. In the event of the death of such person, the physician, surgeon or practitioner of medicine shall also notify, or cause to be notified, at the time of delivery, the person to whom the body is delivered of the known or suspected communicable, contagious or infectious disease, including acquired immune deficiency syndrome (AIDS), so that the necessary and proper precautions can be taken in the handling, preparation for disposition or disposition of the body.



§ 68-5-103 - City or county health authorities to carry out rules and regulations of department.

It is the duty of all municipal or county health authorities, without delay, upon receiving the notice pursuant to § 68-5-102 immediately to proceed to carry out such rules and regulations as the department of health may prescribe, having for their object the prevention and restrictions of such disease or diseases.



§ 68-5-104 - Quarantine -- Penalty for escape.

(a) (1) It is the duty of the local health authorities, on receipt of a report of a case, or suspected case, of disease declared to be communicable, contagious, or one which has been declared by the commissioner of health to be subject to isolation or quarantine, to confirm or establish the diagnosis, to determine the source or cause of the disease and to take such steps as may be necessary to isolate or quarantine the case or premise upon which the case, cause or source may be found, as may be required by the rules and regulations of the state department of health.

(2) The commissioner is authorized and directed to promulgate and publish such rules and regulations as may be necessary to prevent the spread of contagious or communicable diseases in order to protect the public health and welfare.

(b) Any person isolated or quarantined in accordance with any statute or rule or regulation promulgated and published in accordance with statutes relating to isolation or quarantine, who willfully escapes from such isolation or quarantine, commits a Class B misdemeanor.

(c) Whenever any one of the local health authorities, either municipal or county as the case may be, isolates, quarantines or placards any person or house for communicable diseases, it is the duty of the health official to deliver or cause to be delivered to the head of the household a copy of this law or such portion of this law as may pertain to the particular case under consideration.



§ 68-5-105 - Establishment of clinics for vaccinations.

(a) It is the duty of each county board of health to establish one (1) or more clinics in each county for the purpose of providing vaccinations or inoculations, or both, to prevent the introduction and spread of communicable diseases in the county. Each county board of health shall follow the recommendations of the state department of health as to the procedures necessary to provide immunity for each disease for which an immunizing agent is available and supplied by the department. No restriction shall be applied as to the eligibility of any person to receive an immunizing agent supplied by the department, except the restrictions that may be included in the recommendations of the department.

(b) If any county board of health fails or refuses to carry out this section, the department is authorized to make provision for these services, and the cost of these services shall be paid from the joint budget of the local full time public health service cooperating with the department. In the event no local full-time public health service exists, the cost of these vaccination or inoculation services shall be paid from any grant-in-aid funds available to the county under § 68-2-901.

(c) It is the legislative intent of this section to establish through the department, on a statewide basis, a uniform minimum vaccination and immunization program. Nothing in this section shall be construed as prohibiting county boards of health established and operating in accordance with chapter 2 of this title, or their counterparts in office established under private acts, from adopting and enforcing such regulations as may be reasonable and necessary to prevent the introduction of, or to arrest the progress of, communicable diseases within their jurisdictions.

(d) Any vaccination or inoculation required for international travel that is provided by a public clinic shall be available to a person residing outside the county but within the state in which the clinic is located at the same cost as charged to individuals residing within the county where the clinic is located, when the vaccination or inoculation is unavailable at a public clinic in the person's home county. This subsection (d) shall not apply in any county having a population of not less than two hundred eighty-five thousand (285,000) nor more than two hundred eighty-six thousand (286,000), according to the 1990 federal census or any subsequent federal census.



§ 68-5-106 - Refusal of vaccination -- Physician giving fraudulent certificate -- Penalty.

(a) Every person who refuses to be vaccinated or prevents a person under such person's care and control from being vaccinated on application being made by the health officer or board of health or by a physician employed by the health officer or board of health for that purpose, unless in the written opinion of another physician it would not be prudent on account of sickness, commits a Class C misdemeanor.

(b) Any physician fraudulently giving a certificate of sickness or of vaccination to prevent vaccination commits a Class C misdemeanor.



§ 68-5-107 - Reports of city and county boards to department.

It is the duty of each city or county board of health to make such reports, including special reports within their jurisdiction, as the state department of health may require, in such manner, form and times as may be set out in the rules and regulations of the department.



§ 68-5-108 - Violations -- Penalties.

(a) Any person mentioned in this part, unless the penalty is prescribed in this part, who willfully neglects or refuses to comply with any of the provisions of this part, commits a Class C misdemeanor. Upon complaint from any health authority, it is the duty of the district attorney general to prosecute the violation of this part.

(b) Any person having reason at the time to believe that such person is afflicted with any contagious disease who voluntarily goes upon any public highway or street, or to any place at which people are accustomed to collect or assemble, or who enters or goes on board any steamboat, railroad car or other public conveyance, or any person who knowingly aids or assists anyone thus to offend, commits a Class C misdemeanor.



§ 68-5-109 - Failure of local board to carry out provisions.

Whenever a local board or department of health, either municipal or county, willfully neglects or refuses to comply with this part, and it is apparent that an epidemic of a communicable disease is threatened to invade other municipalities or counties, it then becomes the duty of the state department of health to carry out this part in such municipality or county, as the case may be, and the necessary expense incurred by the department of health in carrying out these provisions shall be paid by the respective municipality or county, as the case may be, to the commissioner of finance and administration, and the commissioner shall place the payment to the credit of the department.



§ 68-5-110 - Information on pertussis vaccine.

In accordance with the latest recommendations of the advisory committee on immunization practices of the centers for disease control and prevention, during the postpartum period and prior to discharge, each hospital shall provide parents of newborns educational information on pertussis disease and the availability of a vaccine to protect against pertussis. This educational information shall include, but is not limited to, information on the center for disease control and prevention's recommendation that parents and caregivers receive Tdap during the postpartum period to protect their newborns from the transmission of pertussis. Nothing in this section shall require any hospital to provide or pay for any vaccination against pertussis. This section also shall not constitute a requirement to be assessed during any inspection under chapter 11, part 2 of this title.



§ 68-5-111 - Educational information on influenza and availability of vaccine.

(a) In accordance with the latest recommendations of the advisory committee on immunization practices of the centers for disease control and prevention, each hospital shall between the dates of August 1 through March 31 and prior to patient discharge, provide to patients or inform patients where they can find educational information on influenza disease and the availability of a vaccine to protect against the influenza virus. The educational information shall include, but is not limited to, the causes and symptoms of influenza disease, the effectiveness and known contraindications of influenza immunizations and the means by which influenza is spread. This information shall be provided to all patients aged six (6) months and older and may be provided to a parent or legal guardian of patients aged six (6) months through eighteen (18) years of age.

(b) Nothing in this section shall require any hospital to provide or pay for any vaccination against influenza.

(c) This section shall also not constitute a requirement to be assessed during any inspection under chapter 11, part 2 of this title.



§ 68-5-112 - Making available information and instruction concerning the appropriate use and techniques of infant cardiopulmonary resuscitation (CPR) -- Blakeleigh Rone Act.

(a) An obstetrical provider who treats a prenatal patient on at least two (2) different occasions shall make available information and instruction concerning the appropriate use and techniques of infant cardiopulmonary resuscitation (CPR) to at least one (1) future parent or caregiver.

(b) A hospital or birthing center where a baby is born shall make available information and instruction concerning the appropriate use and techniques of infant CPR to at least one (1) parent or caregiver before the newborn is discharged from the facility.

(c) A primary care provider who treats a newborn in an ambulatory care setting within twenty-eight (28) days after the date of birth shall make available information and instruction concerning the appropriate use and techniques of infant CPR to at least one (1) parent or caregiver.

(d) Nothing in this section shall require classes in certification of infant CPR. This section shall also not constitute a requirement to be assessed during any inspection under chapter 11, part 2 of this title.

(e) Any facility or practitioner acting within the scope of their licensure or practice shall be immune from any civil or administrative liability under this section and shall have an affirmative defense to any criminal liability arising from making such information available.

(f) This section shall be known and may be cited as the "Blakeleigh Rone Act."






Part 2 - Newborn Testing -- Eyes

§ 68-5-202 - Treatment specified for infant at birth -- Reports of redness, swelling, inflammation or pus -- Penalty.

(a) It is the duty of any physician, nurse or midwife who assists and is in charge at the birth of any infant, or has the care of the infant after birth, to treat the eyes of the infant with a prophylaxis to prevent ophthalmia neonatorum or infections leading to blindness. The treatment shall be given as soon as practicable after the birth of the infant and always within one (1) hour; and if any redness, swelling, inflammation, or gathering of pus appears in the eyes of the infant or upon the lid or about the eyes within two (2) weeks after birth, then any nurse, midwife or other person having care of the infant shall report the condition within six (6) hours after its discovery to a physician licensed and practicing medicine in this state.

(b) A violation of this section is a Class C misdemeanor.






Part 4 - Newborn Testing -- Metabolic Defects

§ 68-5-401 - Testing required -- Public policy.

(a) (1) The general assembly declares that, as a matter of public policy of this state and in the interest of public health, every newborn infant shall be tested for phenylketonuria, hypothyroidism, galactosemia and other metabolic/genetic defects that would result in intellectual disability or physical dysfunction as determined by the department, through rules and regulations duly promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and that the people of this state shall be extensively informed as to the nature and effects of such defects.

(2) Every provider of prenatal care will adhere to the American College of Obstetricians and Gynecologists and the Centers for Disease Control recommendations for the prevention of Perinatal Group B Streptococcal Disease.

(3) All infants born in this state shall be tested for specific genetic, metabolic, or other heritable conditions beginning six (6) months following the occurrence of all of the following:

(A) The development of a reliable test or series of tests for screening newborns for specific genetic, metabolic, or other heritable conditions using dried blood spots or other testing and quality assurance testing methodology for such specific genetic, metabolic or the heritable conditions testing;

(B) The availability of quality assurance materials for the specific genetic, metabolic, or other heritable condition tests from the federal centers for disease control and prevention;

(C) The review and approval of the proposed test by the genetics advisory committee of the department of health; and

(D) The acquisition of necessary equipment, completion of appropriate validation tests, and hiring of any necessary staff to implement the expanded screening tests by the newborn screening laboratory and newborn screening follow-up program of the state.

(4) The department of health may charge a reasonable fee and any reasonable increase in this fee, as necessary, for the test performed pursuant to this section. The amount of the fee and the procedures for collecting the fee shall be determined by the commissioner of health.

(b) If the department levies a fee or charge for the cost of testing, it shall use the same billing and collection methods normally used by independent private laboratories. Any fee shall be waived for patients who are unable to pay.



§ 68-5-402 - Cooperation of departments.

All state departments, including the department of human services, the department of mental health and substance abuse services, the department of intellectual and developmental disabilities, and county and municipal health departments and education departments, shall cooperate with the department in carrying out this part.



§ 68-5-403 - Exemptions for religious beliefs.

Nothing in this part shall be construed to require the testing of or medical treatment for the minor child of any person who files with the department a signed, written statement that such tests or medical treatment conflict with the person's religious tenets and practices, affirmed under penalties of perjury.



§ 68-5-404 - Failure to have child tested -- Misdemeanor.

Any person violating this part or parts of this chapter or the rules promulgated pursuant thereto, relative to testing of newborn infants, commits a Class C misdemeanor.



§ 68-5-405 - Screening for blood glucose abnormalities.

The department of health shall provide a link on the department's Internet web site to the web sites of the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists for accessing the Guidelines for Perinatal Care regarding the indications for screening infants for blood glucose abnormalities. The board of medical examiners and the board of osteopathic examination shall publish the guidelines in the annual newsletter of each respective board.



§ 68-5-406 - Retention of newborn screening specimen -- When specimen and form containing identifying information shall be destroyed -- Retention of specimen beyond one year.

A newborn screening specimen taken for testing pursuant to this part or part 5 of this chapter shall be kept for one (1) year to permit time for the infant's physician to request additional tests. After one (1) year, both the specimen and the form containing the identifying information shall be destroyed. If a specimen is needed for quality assessment, quality control, or test calibration, that specimen may be retained for longer than one (1) year; provided, that the form containing the identifying information has been separated from the sample and destroyed, to ensure that the source of the sample cannot be identified.






Part 5 - Genetic Testing

§ 68-5-501 - Definitions for parts 4 and 5.

As used in parts 4 and 5 of this chapter, unless the context otherwise requires:

(1) "Birth defects" means those abnormalities of body structure or function present at birth that adversely affect the intellectual capacity, health or abilities of affected individuals;

(2) "Commissioner" means the commissioner of health or a designated representative;

(3) "Committee" means the genetics advisory committee;

(4) "Department" means the department of health;

(5) "Genetic and metabolic screening" means search through systematic testing of the population at risk for metabolic or genetic conditions, to enable early dietary or medical treatment and counseling so as to ameliorate or avoid adverse consequences of those disorders; and

(6) "Genetic disorders" means those conditions caused by an alteration or abnormality in the genetic material (DNA) which may adversely affect the health and functional abilities of affected individuals.



§ 68-5-502 - Establishment of genetics program.

(a) The department shall establish a statewide genetics program to ensure the availability of genetic services to citizens of the state who need them for the prevention and treatment of intellectual disability or other physical dysfunctions.

(b) The program shall include comprehensive genetic services programs, including genetic and metabolic screening programs, genetic counseling services, and other related services that will aid in the prevention and treatment of particular genetic disorders and birth defects or related conditions as determined by the department through rules and regulations duly promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, with the advice of the committee established in § 68-5-503.



§ 68-5-503 - Appointment of advisory committee -- Terms -- Travel.

(a) The commissioner shall appoint a committee to consult with the department in the administration of parts 4 and 5 of this chapter.

(b) The committee shall be composed of one (1) representative from each regional genetic and each regional sickle cell center established pursuant to parts 4 and 5 of this chapter; at least two (2) members at large; and the chief medical officer for the state.

(c) The chief medical officer shall serve as chair of this committee.

(d) Each member shall hold office for a term of four (4) years or until such member's successor is appointed, except for the terms of initial appointments which shall be set so as to have an equal number of terms expiring each successive year.

(e) Any member appointed to fill a vacancy for any unexpired term shall serve the remainder of that term.

(f) The committee shall meet as frequently as the commissioner deems necessary, but not less than once a year.

(g) Committee members shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 68-5-504 - Functions of program -- Duties of department.

(a) (1) Genetic and other testing services provided for by parts 4 and 5 of this chapter shall be provided only to:

(A) Born children;

(B) Unborn children whose testing would result in treatment;

(C) Men;

(D) Nonpregnant women; and

(E) Those pregnant women whose testing would result in treatment for themselves or their unborn children.

(2) Induced abortion shall not be regarded as treatment; therefore, procedures or services designed to search out disorders in unborn children that are not treatable shall not be provided for under parts 4 and 5 of this chapter, it being the finding of the general assembly that the use of this program to abort unborn children is against the public policy of the state of Tennessee.

(b) The department shall:

(1) Develop and administer statewide genetic and metabolic screening programs to prevent, detect and assure follow-up for birth defects and genetic disorders. The screening programs shall include testing for phenylketonuria and hypothyroidism as provided by part 4 of this chapter, testing for sickle cell disease and other hemoglobinopathies and other testing programs as the department shall deem appropriate for the preventive treatment of intellectual disability or physical dysfunction, as publicly noted through rules and regulations duly promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(2) Prescribe effective tests and examinations designed to detect genetic disorders as determined by the department, prescribe the methods of obtaining samples or specimens for the required tests and examinations, and designate the person or persons required to conduct the tests and examinations;

(3) Develop standards for statewide genetic services;

(4) Assist in the development, expansion and maintenance of regional genetic centers and regional sickle cell centers, including purchase of equipment and employment of specialized personnel;

(5) Develop and implement state/regional programs of professional education and training for health care providers in the causes, prevention, detection and treatment of birth defects and genetic disorders;

(6) Support clinical diagnosis and counseling services regarding genetic disorders and birth defects;

(7) Implement public education programs to inform persons of genetic screening, genetic disorders, and birth defects and the various services available;

(8) Develop a system of consultation, communication and referral to regional genetics centers and regional sickle cell centers;

(9) Develop a reporting system to allow data to be collected and stored and to facilitate the compilation of statistical information on causes, methods of treatment and prevention of genetic disorders and birth defects. The system shall be in accordance with laws and rules of the department governing confidentiality of information;

(10) Enter into contractual agreements with other agencies to provide services under the state program; and

(11) Promulgate and enforce all rules and regulations as may be necessary to effectuate the purposes of parts 4 and 5 of this chapter.

(c) It is the specific intent of the general assembly that neither abortion nor abortion research should be funded by this program.



§ 68-5-505 - Interstate agreements.

The commissioner shall have the authority to formalize agreements with agencies in other states to provide services as may be needed.



§ 68-5-506 - Creation of birth defects registry -- Advisory committee -- Confidentiality -- Penalty for unauthorized disclosure of confidential information.

(a) The general assembly finds and declares that birth defects represent problems of public health importance about which too little is known; that these conditions impose enormous physical, emotional, social, educational and financial burdens on individuals, families, communities and the state; and that a system to obtain more information about these conditions could result in development of preventive measures to decrease their incidence in the future. Therefore, it is the intent of the general assembly in enacting this section to accomplish all of the following:

(1) To maintain an ongoing program of birth defects monitoring statewide. "Birth defect" as used in this section means any structural or biochemical abnormality, regardless of cause, diagnosed at any time before or after birth, that requires medical or surgical intervention or that interferes with normal growth or development;

(2) To provide, on at least an annual basis, information on the incidence, prevalence and trends of birth defects;

(3) To provide information to determine whether environmental hazards are associated with birth defects;

(4) To provide information as to other possible causes of birth defects;

(5) To evaluate the current prevention initiatives undertaken by the state, and to give guidance for improvement of these initiatives or for the addition of new prevention strategies; and

(6) To provide a case referral element whereby the families of children born with birth defects are provided information on public services available to them and their children.

(b) (1) There is established a birth defects registry in the department of health.

(2) The commissioner of health shall establish an advisory committee to guide the department in establishing and maintaining the registry. The committee shall include members representing the disciplines of obstetrics and gynecology, pediatrics, genetics, epidemiology, biostatistics, hospital administration, state agency service providers, parents of children with birth defects, members of interested nonprofit organizations and members of the general public. The advisory committee shall annually evaluate the adequacy of the registry and report their findings annually to the appropriate standing committees of the general assembly.

(3) The department shall maintain a system for the collection of information necessary to accomplish the outlined purposes of this section. For purposes related to the registry, the department shall have access to any medical record that pertains to a diagnosed or suspected birth defect, including the records of the mother. Providers acting pursuant to this section shall not be liable for the release of medical records as authorized by this section. The department shall develop and disseminate information about the birth defects registry to the participating perinatal centers that will be made available to the family, that explains and describes the purpose and process of the registry and how confidentiality will be protected. The information shall be made available in pamphlet format that meets the requirements imposed by § 68-5-508. The commissioner, with guidance from the advisory committee, shall promulgate by rule a mechanism for the active verification of reports through the use of multiple sources.

(4) The registry shall collect information on birth defects, whether they occur as live births, stillbirths, or fetal deaths.

(5) The registry shall collect information on birth defects diagnosed in children up to five (5) years of age.

(6) The registry shall be implemented as a pilot project to include reporting by any of the five (5) designated perinatal centers choosing to be included in the pilot project. Perinatal centers participating in the pilot project shall report to the birth defects registry as required by the commissioner.

(c) The department, with guidance from the advisory committee, shall establish a program in the registry for referring families of children born with birth defects or the mothers of children lost to birth defects to available appropriate state resources. In order for a family of a child with a birth defect to participate in the referral program established by this subsection (c), the child's parents or legal guardian must contact the department and request to be included in the program.

(d) The staff of the registry shall use the information collected pursuant to this section and information available from other reporting systems and health providers to conduct studies to investigate the causes of birth defects, and to determine and evaluate measures designed to prevent their occurrence. The department's investigation shall not be limited to geographic, temporal, or occupational associations, but may include investigation of past exposures.

(e) (1) All information collected and analyzed pursuant to this section shall be confidential insofar as the identity of the individual patient is concerned and shall be used solely for the purposes provided in this section; provided, that the commissioner may provide access to those scientists approved by the advisory committee who are engaged in demographic, epidemiological or other similar studies related to health, and who agree, in writing as nonstate employees, to be identified and coded while maintaining confidentiality as described in this section and to the centers for disease control (CDC) for inclusion in the National Birth Defects Registry.

(2) The department shall maintain an accurate record of all persons who are given access to the information in the registry. The record shall include:

(A) The name of the persons authorizing access;

(B) The name, title, and organizational affiliation of persons given access;

(C) The dates of access;

(D) The specific purpose for which the information is to be used; and

(E) The results of the independent research.

(3) Nothing in this section shall prohibit the publishing of statistical compilations relating to birth defects or poor reproductive outcomes that do not in any way identify individual sources of information.

(4) (A) Any individual who willfully discloses information made confidential by this section, unless permitted to do so by subdivisions (e)(1) and (3), commits a Class A misdemeanor.

(B) Any individual who negligently discloses information made confidential by this section, unless permitted to do so by subdivisions (e)(1) and (3), commits a Class B misdemeanor.



§ 68-5-507 - Screening program for critical cyanotic congenital heart disease for newborns.

On or before January 1, 2013, the genetic advisory committee is directed to develop a screening program for critical cyanotic congenital heart disease for the panel of screens authorized for newborns under § 68-5-504 that makes use of pulse oximetry.



§ 68-5-508 - Informational pamphlets to be provided to family prior to testing.

The information distributed to the family pursuant to §§ 68-5-504(b)(7) and 68-5-506(b)(3) shall be provided to the family before any blood sample for testing is drawn from the newborn. The pamphlet shall disclose the exemption from testing or treatment of a child pursuant to § 68-5-403. The pamphlet shall also inform the family of the newborn screening specimen use, retention, and disposal policy.






Part 6 - Pregnancy Serological Tests

§ 68-5-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Approved laboratory" means a publicly or privately operated laboratory approved by the department according to its rules, governing the approval and licensing of laboratories for the purposes of this part;

(2) "Commissioner" means the commissioner of health or the commissioner's designee;

(3) "Department" means the department of health;

(4) "Forms" means the forms that are authorized, prepared and distributed by the department to carry out this part; and

(5) "Standard serological test" means a test for syphilis infection or rubella immunity approved by the department and performed by an approved laboratory.



§ 68-5-602 - When required -- Hepatitis B treatment -- Exception.

(a) Every physician, surgeon, or other person permitted by law to attend a pregnant woman during gestation shall, in the case of each woman so attended, take or cause to be taken a sample of the blood of the woman at the time of first examination and visit or within ten (10) days after the first examination. If the first visit is at the time of delivery, or after delivery, the standard serological test required by this subsection (a) shall be performed at that time. The blood sample shall be sent to a laboratory approved by the department for testing for syphilis infection, rubella immunity, and hepatitis B surface antigen (HBsAg). In the same manner, a sample of blood shall be taken during or after the twenty-eighth week of gestation for a woman whom the attending physician determines to be at high risk of hepatitis B or syphilis according to the current standards of care. This second sample shall be sent to a laboratory approved by the department for testing for syphilis infection and HBsAg only. Additional testing for rubella immunity is not required in subsequent pregnancies once a positive result is verified or a documented history of vaccination against rubella is available. However, all pregnant women shall be tested for syphilis and hepatitis B during an early prenatal visit in each pregnancy. A positive test for syphilis and hepatitis B shall be reported to the local health department in accordance with this chapter, and regulations governing the control of communicable diseases in Tennessee.

(b) Every person attending a pregnant woman who is not permitted by law to take blood samples shall cause a sample of blood to be taken by a health provider permitted by law to take the samples at the time of first examination and visit or within ten (10) days after the first examination. These samples shall be submitted to the same approved laboratories for testing for syphilis infection and HBsAg. If no rubella immunity is documented, testing for rubella is required.

(c) Infants born to HBsAg-postive mothers shall receive, in a timely manner, the appropriate treatment as recognized by the centers for disease control.

(d) This part shall not apply to any female who files with the attending medical authority a signed, written statement that taking a sample of blood or receiving other preventive measures conflict with the female's religious tenets and practices affirmed under the penalties of perjury.



§ 68-5-603 - Testing free of charge -- Authorized laboratories.

(a) Upon request, the laboratory tests required by this part shall be made without charge in the laboratories of the department.

(b) This section shall not be interpreted to mean that the department's laboratories shall be the only laboratory approved to perform these tests.



§ 68-5-604 - Reports -- Confidentiality.

(a) The laboratory report of the serological test shall be made on a form provided by the department.

(b) A detailed report of the standard serological test and showing the result of the test shall be transmitted by the laboratory to the health care provider. A copy of the laboratory specimen slip shall be concurrently submitted to the local health department having jurisdiction under the following conditions, when the local health department is not the originating health care provider:

(1) A serologic test for syphilis with a result of reactive; however, a serologic test for syphilis with a result of negative need not be sent to the local health department, unless specifically requested; and

(2) A serologic test for rubella with a result of negative; however, a serologic test for rubella with a result of positive need not be sent to the local health department, unless specifically requested.

(c) The copy submitted to the local health department shall be held in absolute confidence and not open to public inspection; provided, that it shall be produced as evidence at a trial or proceeding in a court of competent jurisdiction, involving issues in which it may be material and relevant, on order of a judge of the court; and provided further, that it may be used in the compilation of aggregate figures and reports, without disclosing the identities of the persons involved.

(d) The physician of any patient who is susceptible to rubella, as indicated by a negative result on a serological test, should counsel the patient about the test results, precautions to take, and recommend immunization after delivery.



§ 68-5-605 - Use of test information.

The department is authorized to use the information derived from pregnancy serological tests for such follow-up procedures as are required by law or deemed necessary by the department for the protection of the public health.



§ 68-5-606 - Rules and regulations.

The department is authorized to promulgate and enforce rules and regulations to implement this part.



§ 68-5-607 - Violations -- Penalties -- Enforcement.

(a) (1) Any person who misrepresents any of the facts called for by the serological examination, or who in any way alters the determination of a serological examination, commits a Class C misdemeanor.

(2) It is the duty of the district attorney general to prosecute the suit when requested by the commissioner, the county health officer or local board of health.

(b) Any physician or representative of a laboratory who willfully and knowingly misrepresents, falsifies, or issues false information under this part commits a Class C misdemeanor.

(c) It is the duty of the district attorney general in whose jurisdiction an offense is committed to institute proceedings against violators of this part.

(d) It is the duty of the commissioner to give all assistance necessary for the enforcement of this part to the district attorney general representing the county in which proceedings may be instituted.






Part 7 - Tennessee HIV Pregnancy Screening Act of 1997

§ 68-5-701 - Short title.

This part shall be known and may be cited as the "Tennessee HIV Pregnancy Screening Act of 1997."



§ 68-5-702 - Purpose.

The purpose of this part is to require all providers of health care services who assume responsibility for the prenatal care of pregnant women during gestation, except in cases where women refuse testing, to test these women for human immunodeficiency virus (HIV) and to provide referral into appropriate medical and social services for those women who test positive.



§ 68-5-703 - Testing of pregnant women for HIV -- Confidentiality -- Counseling.

(a) A health care provider shall arrange for each pregnant woman under the provider's care to be tested for HIV as early as possible in the course of the pregnancy, and again during the third trimester, unless the woman has refused testing in writing and this refusal has been placed in the medical chart.

(b) A pregnant woman who presents herself for delivery and who does not have a documented negative HIV test during the last trimester of the pregnancy, unless already known to be HIV positive, shall be tested for HIV using a rapid HIV test, unless she refuses in writing. If she refuses testing, and when the time and circumstances are medically appropriate, she should be counseled regarding the consequences of exposing her unborn child to HIV.

(c) All HIV testing performed under this part shall be done in a confidential manner and the results of the testing may be disclosed only as provided by law.

(d) After receiving a positive HIV test result, the medical provider, when the time and circumstances are medically appropriate, shall:

(1) Explain the meaning and reliability of the test results and the availability of additional or confirmatory testing, if appropriate;

(2) Counsel the woman to obtain appropriate medical treatment for herself and her baby and inform her of the increased risks to her baby if she fails to obtain appropriate treatment;

(3) Make available information concerning the available medical interventions to prevent onset of illness in the mother and to prevent transmission of HIV to her children; and

(4) Arrange for additional counseling in order to assist the woman in obtaining access to a comprehensive clinical care facility that can meet her needs.



§ 68-5-705 - Rulemaking.

The department may promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this part.






Part 8 - Tennessee Chronic Kidney Disease Screening Act of 2005

§ 68-5-801 - Short title.

This part shall be known and may be cited as the "Tennessee Chronic Kidney Disease Screening Act of 2005."



§ 68-5-802 - Purpose.

The purpose of this part is to urge all providers of health care services that assume responsibility for patients with diabetes, hypertension or a family history of kidney disease to counsel these patients regarding chronic kidney disease, to test such patients for chronic kidney disease, and to ensure that consulting laboratories provide appropriate reports concerning chronic kidney disease.



§ 68-5-803 - Counseling and testing of patients by providers -- Laboratory reports.

(a) A provider of health care services that assumes responsibility for the care of patients with diabetes, hypertension, or a family history of kidney disease, is urged to counsel each such patient regarding chronic kidney disease, and is urged to test those patients for chronic kidney disease through routine clinical laboratory assessment of kidney function, unless the patient refuses such testing.

(b) Laboratories shall report the glomerular filtration rate on any serum creatinine test ordered by a health care provider.



§ 68-5-804 - Rules and regulations.

The commissioner of health is authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 9 - Early Detection of Hearing Loss

§ 68-5-901 - Legislative findings.

The general assembly finds and declares the following:

(1) That hearing loss occurs in newborns more frequently than any other health condition for which newborn screening is currently required;

(2) That early detection of hearing loss, early intervention, and early follow-up have been demonstrated to be highly effective in encouraging development of a child's health and communication and cognitive skills; and

(3) That early screening and intervention will serve the public purposes of promoting healthy development of children and reducing public expenditures for health care, special education and related services.



§ 68-5-902 - Part definitions.

As used in this part, unless the context otherwise requires, "hearing screening" or "hearing screening test" means a screening or test provided in accordance with current hearing screening standards established by a nationally recognized organization such as the Joint Committee on Infant Hearing Screening of the American Academy of Pediatrics.



§ 68-5-903 - Newborn infant.

Every newborn infant shall be screened for hearing loss in order to prevent the consequences of unidentified hearing loss, unless the parent or parents of the child object on the grounds that the test would conflict with the parent or parents' religious tenets or practices.



§ 68-5-904 - Child born in hospital or other specified facilities.

(a) A child born in a hospital or other birthing facility shall be screened for hearing loss prior to discharge from that facility. The attending health care professional shall refer a child born in a setting other than a hospital or other birthing facility to the department of health or an appropriate hearing screening provider as listed in the latest edition of the directory of hearing screening providers in Tennessee for hearing screening. A child born on an emergency basis in a hospital that does not otherwise provide obstetrical or maternity services and that does not provide infant hearing screening tests prior to discharge of an infant from the hospital, shall refer a child born in that facility to the department of health or an appropriate hearing screening provider as listed in the latest edition of the directory of hearing screening providers in Tennessee for hearing screening. The hearing screening test shall be provided in accordance with current hearing screening standards established by a nationally recognized organization such as the Joint Committee on Infant Hearing Screening of the American Academy of Pediatrics. All screening providers or entities shall report their screening results to the department of health.

(b) Any medical or audiologic provider performing follow-up tests shall report the results of the tests to the department of health.



§ 68-5-905 - Report and referrals.

The results of all hearing screenings performed pursuant to this part shall be reported to the department of health. The department of health shall refer any child who does not pass the hearing screening test to the Tennessee early intervention system (TEIS) of the department of education for follow-up. Children who have been identified with hearing loss or high risk conditions that place them at high risk for hearing loss as identified by standards established by a nationally recognized organization such as the Joint Committee on Infant Hearing Screening of the American Academy of Pediatrics shall be referred to the TEIS.



§ 68-5-906 - Rules and Regulations.

The department of health, in consultation with the department of education, shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to effectuate this part.









Chapter 6 - Sudden Cardiac Arrest Prevention Act [Effective on January 1, 2016]

§ 68-6-101 - Short title. [Effective on January 1, 2016.]

This chapter shall be known and may be cited as the "Sudden Cardiac Arrest Prevention Act."



§ 68-6-102 - Chapter definitions. [Effective on January 1, 2016.]

As used in this chapter, unless the context otherwise requires:

(1) "Community-based youth athletic activity" or "youth athletic activity" means an athletic activity organized by a city, county, business, or nonprofit organization when the majority of the participants are under eighteen (18) years of age, and are engaging in an organized athletic game or competition against another team, club, or entity or in practice or preparation for an organized game or competition against another team, club, or entity. "Community-based youth athletic activity" does not include college or university activities or an activity which is entered into for instructional purposes only, an athletic activity that is incidental to a nonathletic program, or a lesson;

(2) "Department" means the department of health;

(3) "Health care provider" means a Tennessee licensed medical doctor (M.D.) or an osteopathic physician (D.O.);

(4) "Person" means any individual or governmental entity, corporation, association, organization, nonprofit institution, or other entity or such entities' representatives; and

(5) "School youth athletic activity" means a school or a local education agency organized athletic activity when the majority of the participants are under eighteen (18) years of age, and are engaging in an organized athletic game or competition against another team, club, or entity or in practice or preparation for an organized game or competition against another team, club, or entity. "School youth athletic activity" does not include college or university activities, an activity which is entered into for instructional purposes only, or an athletic activity that is incidental to a nonathletic program, or a lesson.



§ 68-6-103 - Requirements to be met by governing authorities of public and nonpublic schools for prevention of sudden cardiac arrest during school youth athletic activities. [Effective on January 1, 2016]

(a) This section applies to school youth athletic activity.

(b) (1) The governing authority of each public and nonpublic elementary school, middle school, junior high school, and high school, working through guidance approved by the department of health and communicated through the department of education, shall at a minimum:

(A) Adopt guidelines and other pertinent information and forms as approved by the department of health to inform and educate coaches, school administrators, youth athletes, and their parents or guardians of the nature, risk, and symptoms of sudden cardiac arrest, including the risks associated with continuing to play or practice after experiencing any of the following symptoms:

(i) Fainting or seizures during exercise;

(ii) Unexplained shortness of breath;

(iii) Chest pains;

(iv) Dizziness;

(v) Racing heart rate; or

(vi) Extreme fatigue;

(B) Require annual completion by all coaches, whether the coach is employed or a volunteer, and by school athletic directors of a sudden cardiac arrest education program approved by the department. In developing the program, the department may use, at no cost to the state, materials and resources created by organizations, such as Simon's Fund, for the purpose of educating coaches about sudden cardiac arrest. The department shall make the sudden cardiac arrest education course program available on its web site for any school to access free of charge;

(C) Require that, on a yearly basis, a sudden cardiac arrest information sheet be signed and returned by each coach and athletic director and, if appointed, a licensed health care professional, to the lead administrator of a nonpublic school or, for a public school, the local education agency's director of schools prior to initiating practice or competition for the year;

(D) Require that, on a yearly basis, a sudden cardiac arrest information sheet be reviewed by each youth athlete and the athlete's parent or guardian. The information sheet shall be signed and returned by the youth athlete, if the youth athlete is eighteen (18) years of age or older, otherwise by the athlete's parent or guardian, prior to the youth athlete's initiating practice or competition, to confirm that both the parent or guardian and the youth athlete have reviewed the information and understand its contents;

(E) Maintain all documentation of the completion of a sudden cardiac arrest education course program and signed sudden cardiac arrest information sheets for a period of three (3) years;

(F) Establish as policy the immediate removal of any youth athlete who passes out or faints while participating in an athletic activity or immediately following an athletic activity, or who exhibits any of the following symptoms:

(i) Unexplained shortness of breath;

(ii) Chest pains;

(iii) Dizziness;

(iv) Racing heart rate; or

(v) Extreme fatigue; and

(G) Establish as policy that a youth athlete who has been removed from play shall not return to the practice or competition during which the youth athlete experienced symptoms consistent with sudden cardiac arrest and not return to play or participate in any supervised team activities involving physical exertion, including games, competitions, or practices, until the youth athlete is evaluated by a health care provider and receives written clearance from the health care provider for a full or graduated return to play.

(2) After a youth athlete who has experienced symptoms consistent with sudden cardiac arrest has been evaluated and received clearance for a graduated return to play from a health care provider, then a school may allow a licensed health care professional, if available, with specific knowledge of the youth athlete's condition to manage the youth athlete's graduated return to play based upon the health care provider's recommendations. The licensed health care professional, if not the youth athlete's health care provider, shall provide updates to the health care provider on the progress of the youth athlete, if requested.

(3) No licensed health care professional or other person acting in good faith within the authority prescribed under this chapter shall be liable on account of any act or omission in good faith while so engaged; provided, that "good faith," as used in this chapter, shall not include willful misconduct, gross negligence, or reckless disregard.

(c) The local education agency, in consultation with the head of the school youth athletic activity, may establish the following minimum penalties for a coach found in violation of ignoring a youth athlete's sudden cardiac arrest symptoms or allowing the youth to return to the practice or competition during which the youth athlete experienced the symptoms without written clearance from the health care provider for a full or graduated return to play:

(1) For a first violation, suspension from coaching any school youth athletic activity for the remainder of the season;

(2) For a second violation, suspension from coaching any school youth athletic activity for the remainder of the season and the next season; and

(3) For a third violation, permanent suspension from coaching any school youth athletic activity.



§ 68-6-104 - Requirements to be met by organizers of community-based youth athletic activities for prevention of sudden cardiac arrest. [Effective on January 1, 2016.]

(a) This section applies to community-based youth athletic activity.

(b) (1) Any city, county, business, or nonprofit organization that organizes a community-based youth athletic activity for which an activity fee is charged, working through guidance from the department of health, shall at a minimum:

(A) Adopt guidelines and other pertinent information and forms as developed by the department of health to inform and educate the director of the youth athletic activity, coaches, youth athletes, and their parents or guardians of the nature, risk, and symptoms of sudden cardiac arrest, including the risks associated with continuing to play or practice after experiencing any of the following symptoms:

(i) Fainting or seizures during exercise;

(ii) Unexplained shortness of breath;

(iii) Chest pains;

(iv) Dizziness;

(v) Racing heart rate; or

(vi) Extreme fatigue;

(B) Require annual completion by all coaches, whether the coach is employed or a volunteer, and, if appointed, the licensed health care professional of a sudden cardiac arrest education program approved by the department. In developing the program, the department may use, at no cost to the state, materials and resources created by organizations, such as Simon's Fund, for the purpose of educating coaches about sudden cardiac arrest. The department shall make the sudden cardiac arrest education course program available on its web site for any youth athletic activity operated by a city, county, business, or nonprofit organization to access free of charge;

(C) Require that, on a yearly basis, a sudden cardiac arrest information sheet be signed and returned by each coach to the head of the youth athletic activity prior to initiating practice or competition for the year;

(D) Require that, on a yearly basis, a sudden cardiac arrest information sheet be reviewed by each youth athlete and the athlete's parent or guardian. The information sheet shall be signed and returned by the youth athlete, if the youth athlete is eighteen (18) years of age or older, otherwise by the athlete's parent or guardian, prior to the youth athlete's initiating practice or competition, to confirm that both the parent or guardian and the youth athlete have reviewed the information and understand its contents;

(E) Maintain all documentation of the completion of a sudden cardiac arrest education course program and signed sudden cardiac arrest information sheets for a period of three (3) years;

(F) Establish as policy the immediate removal of any youth athlete who passes out or faints while participating in an athletic activity or immediately following an athletic activity, or who exhibits any of the following symptoms:

(i) Unexplained shortness of breath;

(ii) Chest pains;

(iii) Dizziness;

(iv) Racing heart rate; or

(v) Extreme fatigue; and

(G) Establish as policy that a youth athlete who has been removed from play shall not return to the practice or competition during which the youth athlete experienced symptoms consistent with sudden cardiac arrest and not return to play or participate in any supervised team activities involving physical exertion, including games, competitions, or practices, until the youth athlete is evaluated by a health care provider and receives written clearance from the health care provider for a full or graduated return to play.

(2) After a youth athlete who has experienced symptoms consistent with sudden cardiac arrest has been evaluated and received clearance for a graduated return to play from a health care provider, then the organizer of the community-based youth athletic activity may allow a licensed health care professional, if available, with specific knowledge of the youth athlete's condition to manage the youth athlete's graduated return to play based upon the health care provider's recommendations. The licensed health care professional, if not the youth athlete's health care provider, shall provide updates to the health care provider on the progress of the youth athlete, if requested.

(3) No coach, head of any athletic activity, licensed health care professional, or other person acting in good faith within the authority prescribed under this chapter shall be liable on account of any act or omission in good faith while so engaged; provided, that "good faith," as used in this chapter, shall not include willful misconduct, gross negligence, or reckless disregard.

(c) The head of the community-based youth athletic activity may establish the following minimum penalties for a coach found in violation of ignoring a youth athlete's sudden cardiac arrest symptoms or allowing the youth to return to the practice or competition during which the youth athlete experienced the symptoms without written clearance from the health care provider for a full or graduated return to play:

(1) For a first violation, suspension from coaching any community-based youth athletic activity for the remainder of the season;

(2) For a second violation, suspension from coaching any community-based youth athletic activity for the remainder of the season and the next season; and

(3) For a third violation, permanent suspension from coaching any community-based youth athletic activity.






Chapter 7 - Malaria [Repealed]



Chapter 8 - Rabies

§ 68-8-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Anti-Rabies Law".



§ 68-8-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Cat" means all domesticated members of the feline family;

(2) "Commissioner" means the commissioner of health or a duly authorized representative;

(3) "Compendium or rabies compendium" means the most recent issue of the national "Compendium of Animal Rabies Prevention and Control" published by the Association of State Public Health Veterinarians;

(4) "Confinement" means housed in a building, pen or by some other suitable escape-proof method or enclosure or being leashed;

(5) "Department" means the Tennessee department of health;

(6) "Dog" means all domesticated members of the canine family;

(7) "Hybrid animal" means the offspring of wild animals crossbred to domestic dogs or cats or any of their progeny for which the owner has records substantiating that their genetic heritage consists of twenty-five percent (25%) or more from wild animals. Crossbred dogs or cats with less than twenty-five percent (25%) documented genetic heritage from wild animals will be considered as domestic dogs or cats for purposes of this chapter;

(8) "Observation period" means the time following a bite incident during which the biting animal's health status must be monitored;

(9) "Owner" means any person having a right or property in a dog or cat, or who keeps or harbors a dog or cat, or who has it in such person's care or acts as its custodian, or who permits a dog or cat to remain on or about any premises;

(10) "Peace officer" means animal control officer, police, rabies control officer, sheriff, wildlife officer, or similar duly appointed law enforcement officer of the state or any political subdivision thereof, authorized by the Constitution, statutes, charter, or ordinances to enforce statutory, rule, charter or ordinance violations. It does not include employees of the department assigned to implement this chapter;

(11) "Quarantine" means a state of strictly enforced isolation from other animals or the public imposed to prevent the spread of disease;

(12) "Shelter" means animal or humane shelter, dog pound or animal pound;

(13) "Vaccination" means the injection of a rabies vaccine for animals, which meets the standards prescribed by both the United States Department of Agriculture (USDA) license granted to the vaccine for interstate sale and by the department; and

(14) "Veterinarian" means any individual licensed by the state board of veterinary medical examiners to practice veterinary medicine in this state.



§ 68-8-103 - Vaccination of animals -- Certificate and tags -- Frequency.

(a) It is unlawful for any person to own, keep or harbor any dog or cat six (6) months of age or older that has not been vaccinated against rabies as required by this chapter, or the rules and regulations promulgated pursuant to this chapter.

(b) Dogs and cats may be vaccinated as early as three (3) months of age or at an age as specified by the vaccine's United States department of agriculture (USDA) license, but will be considered as noncompliant with this section if over six (6) months of age.

(c) Ferrets, certain livestock, hybrid animals and other animals may be vaccinated for rabies if a vaccine is legally available for that species. Routine rabies vaccination of animals other than dogs or cats is not required unless deemed necessary by the commissioner or by emergency rules of the department.

(d) All rabies vaccinations of dogs and cats as required by this chapter shall be administered only by or under the supervision of a veterinarian.

(e) Evidence of such vaccination shall consist of a certificate that contains the owner's name and address, date of vaccination, date the dog or cat should be revaccinated, description and sex of the dog or cat vaccinated, number of the vaccination tag issued when applicable, manufacturer and lot number of vaccine administered, and the name and signature of the supervising veterinarian. If the vaccination is given at an animal control facility or shelter, then the certificate shall contain the name and signature of the person administering the vaccine as well as that of the supervising veterinarian.

(f) The vaccination certificate shall be prepared in one (1) of the following manners, unless otherwise provided for by rule:

(1) Paper forms in triplicate; the original shall be given to the owner, the first copy provided to and retained by the department, and the veterinarian administering or supervising the administration of the vaccine shall retain the second copy; or

(2) Computer printout or electronic format, such that the owner, the department and the veterinarian administering the vaccine obtain a copy of the information provided for in subsection (e).

(g) The rabies certificate form and rabies tags shall be provided by the department.

(h) A licensed veterinarian may provide and use an alternative tag and certificate providing that the requirements in subsections (e) and (f) are met.

(i) Nothing in this section shall be construed to require more frequent rabies vaccinations or a greater number of rabies vaccinations than are required by the rabies compendium.



§ 68-8-104 - Registration of cats and dogs -- Fees -- Rabies control program -- Vaccination required for registration.

(a) In addition to, but not as a substitute for or in any way detracting from the vaccination requirements of this chapter, authorization is granted for the adoption of local laws or ordinances to require the registration of dogs or cats in counties or municipalities.

(b) Any local laws or ordinances implementing animal registration shall include methods for the collection of registration fees and shall require the expenditure of these funds to establish and maintain a rabies control program, also commonly known as an animal control program. In addition to various animal control activities, the rabies control program shall ensure that dogs and cats are properly vaccinated in accordance with this chapter and that biting animals or rabies suspects are observed or confined in accordance with this chapter and rules of the department.

(c) No dog or cat registration certificate shall be issued unless an unexpired certificate of rabies vaccination is exhibited.

(d) All fees collected for registration shall become part of the county or municipality rabies control fund and shall be disbursed by the appropriate trustee in a manner prescribed by the local legislative body for the sole purpose of the payment of salaries, for the establishment and operation of an animal shelter, for the establishment and operation of an animal control program, or for other expenses incidental to the enforcement of this chapter in the jurisdiction to which the registration requirement applies.

(e) Any funds remaining at the end of any fiscal year shall be carried over to the next fiscal year, and its expenditure authorized by the local legislative body only for the purpose of rabies and animal control.



§ 68-8-105 - Exempt programs.

(a) Any county or municipality maintaining a program for the control of rabies shall be exempt from the operation of this chapter so long as such rabies program meets the minimum requirements of this chapter.

(b) This chapter shall not apply to any county that now has or hereafter may enact private laws governing the control of rabies in that county, that meet the minimum requirements of this chapter.



§ 68-8-106 - Rabies tag.

(a) The person or facility administering the vaccine shall issue a rabies tag for every dog vaccinated for rabies and the identification numbers on the tag shall be recorded on the rabies certificate.

(b) Cats may be, but are not required, to be issued a rabies tag.

(c) Every dog owner shall attach a metal tag or other evidence of rabies vaccination to a collar, which shall be worn at all times by the dog vaccinated; provided, that the collar may be removed in the case of hunting dogs while in chase or returning from the chase. Nothing in this section shall be construed as permitting the use of an unvaccinated dog for any purpose.



§ 68-8-107 - Seizure of dogs running at large -- Notification of seized animals -- Redemption by owner -- Vaccination requirement.

(a) Any dog found running at large may be seized by any peace officer and placed in an animal shelter in counties or cities where an animal shelter or pound is available.

(b) If the dog or cat is wearing a rabies vaccination tag or other identification, all reasonable effort shall be made to locate and notify the owners who shall be required to appear within five (5) days and redeem the animal by paying a pound fee as set by the city or county legislative body. A failure to pay the pound fee, or have the animal vaccinated if proof of current vaccination is not produced prior to release, shall require the animal to be adopted or destroyed.

(c) If any dog or cat is not wearing a vaccination tag or other identification, the animal may be adopted or destroyed, unless legally claimed by the owner within three (3) days.

(d) No dog or cat three (3) months of age or older shall be released from a shelter without having proof of current vaccination or until it has been vaccinated and, where applicable, a tag issued.

(e) A county may allow, by local ordinance, the adoption of a dog or cat three (3) months of age or older without a vaccination as long as procedures are established to ensure that the animal is vaccinated for rabies within seventy-two (72) hours of release from the shelter.



§ 68-8-108 - Transportation of dogs and cats in the state.

This chapter shall not prohibit the transportation of dogs or cats in the state; provided, that dogs or cats diagnosed with or suspected of having rabies are securely confined or kept on a leash while being transported in the state.



§ 68-8-109 - Observation period by confinement or quarantine -- Investigation.

(a) If any animal has bitten any person, is suspected of having bitten any person or is for any reason suspected of being infected with rabies, the animal may be required to be placed under an observation period either by confinement or by quarantine for a period of time deemed necessary by the commissioner or rules of the department.

(b) The act of investigating the bite or rabies exposure and placing the animal under observation by confinement or quarantine shall be accomplished either by the department or by the animal control program, in either the county or municipality wherein either the animal owner or the person bitten resides, in consultation with the department.

(c) The confinement, quarantine or other disposition of the animal shall follow the current recommendations in the national rabies compendium unless more specific guidelines are designated by duly promulgated rules of the department or as deemed necessary by the commissioner to protect the public's health.

(d) The observation period by confinement or quarantine may occur at the animal owner's home at the discretion of the department or the animal control program.



§ 68-8-110 - Offense of hiding or concealing animal in violation of this chapter.

It is an offense for any person to hide, conceal, aid, or assist in hiding or concealing any animal owned, kept or harbored in violation of § 68-8-103 or § 68-8-109. An offense under this section is punishable as a Class C misdemeanor.



§ 68-8-111 - Liability for rabies program.

Any licensed veterinarian who provides services to vaccinate animals against rabies at a community clinic that is sponsored by a county health department or municipality in accordance with this chapter, shall not by such participation assume any responsibility or liability for the supervision of the site or location where the rabies program is conducted. Such responsibility and liability shall be borne by the sponsoring county or municipality.



§ 68-8-112 - Rules and regulations.

(a) The commissioner of health shall have the authority to promulgate such rules and regulations as may be deemed necessary for the proper enforcement of this chapter.

(b) The commissioner in adopting rules may rely in whole or in part on guidance or standards contained in the rabies compendium or issued by the United States department of agriculture.

(c) The rules deemed necessary by the commissioner to effectuate this chapter are of such importance to the welfare of the citizens of this state that they may be promulgated as emergency rules.



§ 68-8-113 - Violations.

Any person failing to meet any requirements or violating any of the provisions of this chapter commits a Class C misdemeanor with each violation being a separate offense.






Chapter 9 - Tuberculosis

Part 1 - General Provisions

§ 68-9-101 - Short title.

This chapter shall be known and may be cited as the "Tuberculosis Control Act of 1971."



§ 68-9-102 - Division of tuberculosis control created.

The department of health is authorized and empowered to create and maintain a division of tuberculosis control, which shall provide effective measures for the diagnosis, prevention, treatment and cure of tuberculosis.



§ 68-9-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Approved hospitals" means hospitals approved by the commissioner as having adequate facilities and staff for the diagnosis and treatment of tuberculosis;

(2) "Chest disease hospitals" means state-owned hospitals established, operated and maintained by the department for the diagnosis, treatment, prevention and cure of tuberculosis;

(3) "Commissioner" means the commissioner of health or the commissioner's duly authorized representative;

(4) "Department" means the department of health;

(5) "Division" means the division of tuberculosis control;

(6) "Physician" means any doctor of medicine or doctor of osteopathy duly licensed to practice the doctor's profession in Tennessee or the state in which the doctor resides and lawfully practices the doctor's profession;

(7) "Tuberculosis" means a disease caused by the human tubercle bacillus, whether infectious or noninfectious; and

(8) "Tuberculosis suspect" means a person with clinical, epidemiologic, x-ray, or laboratory evidence suggestive of tuberculosis.



§ 68-9-104 - Rules and regulations -- Purposes.

The commissioner is authorized to adopt, promulgate and enforce rules and regulations to:

(1) Enable the department to carry out this chapter for the control of tuberculosis;

(2) Establish criteria for the admission of patients to approved hospitals, and for the proper hospital and out-patient care for these patients; and

(3) Establish procedures for the reporting of tuberculosis and for isolating and quarantining those persons infected with tuberculosis who have been determined by the commissioner or by a state, district, county or municipal health officer to be contagious.



§ 68-9-106 - Data and records.

The department shall maintain a tuberculosis register system and conduct epidemiologic studies of the conditions existing within the state, regarding the prevalence, prevention, treatment and cure of tuberculosis. It shall compile data from the register system and the studies and keep a record of the data, to the end that the disease may be more effectually combated.



§ 68-9-107 - Field treatment clinics.

The division has the power and is authorized to expend from the amount appropriated to it such amount as may be recommended by the commissioner and approved by the governor for the establishment and operation of field treatment clinics, which shall include, but not be limited to, the necessary medical personnel, nursing personnel, anti-tuberculosis medications, supplies and x-ray and other equipment necessary to the organization and conduct of such clinic, research, administration, and all other purposes incident thereto.



§ 68-9-108 - Acquisition and divestiture of property.

For the execution of the powers, duties and obligations vested in the department, the department has the right to acquire by purchase, gift, bequest, lease, devise or otherwise, all necessary or proper personalty, lands and tenements, or any interest in personalty, lands and tenements as the department may determine to acquire or accept, and the department has the right to sell, give, lease or otherwise dispose of the personalty, lands and tenements, or any interest in the personalty, land and tenements, as, to the best interests of the state and for the execution of the powers and duties vested, may to the department appear necessary or proper; provided, that all property acquired by the department shall be held by the department as trustees for the state of Tennessee, for only the purposes and uses necessary or proper to the execution of the powers and duties.



§ 68-9-109 - Contracts.

(a) The department is empowered to enter into, execute and perform all contracts for services or property, or both, necessary or proper to the execution of the purposes of this chapter and, to this end, may enter into any contract with any county or municipality, or both, jointly, for the use, loan or purchase of any property, real or personal, belonging to the county or municipality, and suitable for the execution of the powers conferred in this chapter, and to make any arrangement for the care, treatment, observation and supervision of eligible patients, under this chapter that may appear proper to the commissioner.

(b) Any contract authorized in this chapter shall comply with all requirements of the law in executing the contract and shall be subject to the budgetary process of the general assembly.



§ 68-9-110 - Hospital administrative personnel.

The commissioner shall employ a hospital administrator for each of the chest disease hospitals and other capable administrative personnel as are required for the efficient and effective administration of the hospital.



§ 68-9-111 - Classification of expenditures -- Hospitalization available to all.

(a) The expenditure of public funds for the control of tuberculosis and the isolation and treatment of persons ill with tuberculosis shall be considered as expenditures for the protection of the public health, and not as funds expended for welfare or relief.

(b) Hospitalization shall be available for the diagnosis and treatment of any person having or suspected of having tuberculosis.



§ 68-9-112 - Bill collection -- Free treatment.

(a) (1) The commissioner may make such rules and regulations as may be deemed necessary to collect all or any part of the established cost of treatment from a patient, or from the person or persons legally liable for the patient's support, who may have income or estate sufficient to make reimbursement without materially affecting their economic support or obligations, or responsibilities to dependents.

(2) All funds collected pursuant to subdivision (a)(1) are to be treated as expendable receipts and are to be used for the operation of the hospitals.

(b) (1) Any resident of Tennessee having or suspected of having tuberculosis, who is considered as acceptable for treatment by the commissioner, may be treated without cost when the person to receive care or treatment, or the person or persons legally responsible for the resident's support, is unable to pay, in whole or in part, the established cost of care and treatment.

(2) The department of human services may be requested to make field investigations.

(c) The department is empowered to enter into and execute contracts with other states or agencies for the reimbursement of the established cost for the care and treatment of persons who are acceptable for treatment by the commissioner.



§ 68-9-113 - Fiscal policies authorized to qualify for federal and other aid.

The department, with the approval of the governor, has the power and is authorized to adopt such reasonable fiscal policies governing the use and allocation of funds appropriated under provisions of this chapter as may be necessary to enable the state to procure the maximum possible financial and other aid for tuberculosis control purposes from federal and other agencies.



§ 68-9-114 - Federal aid.

The state of Tennessee accepts any and all legislation enacted by the congress of the United States, whether heretofore or hereafter enacted, providing financial aid to or cooperation with the several states in the eradication, prevention or treatment of tuberculosis.



§ 68-9-115 - Attorney general and reporter-- Duties.

It is the duty of the attorney general and reporter, upon the request of the department, to advise the department at all times of its legal rights, duties, powers and obligations, in matters concerning this chapter, to appear in any proceedings in the courts or otherwise, concerning the department and to do all things proper to carry out the duties in this chapter imposed upon the attorney general and reporter.



§ 68-9-116 - East Tennessee Chest Disease Hospital not affected.

Nothing in this chapter shall be construed to affect the continued operation and function of the East Tennessee Chest Disease Hospital or to deny to patients in the area that it serves the opportunity to be admitted to and receive treatment in that hospital, as the availability of facilities and the patient load permit.






Part 2 - Quarantine

§ 68-9-201 - Report of diseased persons -- Immunity from liability.

(a) If any attending physician or other person knows or has good reason to suspect that a person having tuberculosis is behaving so as to expose other persons to infection, or is about to so conduct themselves, the attending physician or other person shall notify the state, district, municipal or county health officer of the name and address of the diseased person and the essential facts in the case.

(b) State, district, municipal and county health officers involved in tuberculosis control and elimination shall notify appropriate health authorities of jurisdictions in the appropriate states, territories, and municipalities when an individual with confirmed or clinically diagnosed infectious tuberculosis or currently under treatment for tuberculosis disease relocates from Tennessee into another jurisdiction, such notification being subject to approval of the state health officer or such officer's designee. Notwithstanding any law to the contrary, the commissioner of health is authorized to notify the appropriate tuberculosis infection control staff of this or another state of an individual's tuberculosis infection for the sole purpose of containing a potential threat to the public health and welfare or to assure completion of proper treatment of the diseased person. All persons who receive notification of the infectious condition of an individual under this subsection (b) shall hold the information in the strictest confidence and shall not reveal the information to others. A person making disclosure by providing patient identifying information and medical information related to the patient's tuberculosis status is immune from liability for making this disclosure of information for the purpose of preventing the further spread of disease and assuring completion of proper treatment of the diseased person.



§ 68-9-202 - Examination and quarantine of suspects.

The commissioner and all state, district, county or municipal health officers or their authorized deputies within their respective jurisdictions, are authorized, directed and empowered, when in their judgment it is necessary to protect the public health, to make or have examinations made by a duly licensed and practicing physician of this state to be selected by the health officer, of persons reasonably suspected because of known clinical or epidemiological evidence of having infectious tuberculosis, and to require persons found to have infectious tuberculosis to comply with all provisions of this chapter for protection of the public from exposure to tuberculosis, and also, when in the judgment of the commissioner or state, district, municipal or county health officers, it is necessary to protect the public health, the officers are directed and empowered to isolate or quarantine persons who, because of known clinical or epidemiological evidence, are suspected of having infectious tuberculosis; provided, that any person so suspected may have present at the time of examination a physician of the person's own choosing to participate in the examination.



§ 68-9-203 - Quarantine conditions.

In establishing isolation or quarantine, the commissioner or state, district, municipal or county health officer having jurisdiction shall designate and define the length of time, site and any other conditions required of the person to be isolated or quarantined.



§ 68-9-204 - Quarantine -- Commencement -- Termination -- Standards.

(a) No one but the commissioner, a state, municipal, district or county health officer or such person's duly authorized representative shall establish and terminate isolation or quarantine of persons with infectious tuberculosis.

(b) Isolation or quarantine may be established when clinical signs of the disease are shown to be present with the aid of such laboratory examination for diagnosis as the health officer may deem necessary, or isolation or quarantine may be established when tuberculosis is shown to be present in a communicable stage.

(c) The release of a person from isolation or quarantine for tuberculosis shall be made when, in the judgment of the commissioner or the health officer, the disease is no longer communicable.

(d) It is the duty of the commissioner to set up such clinical and laboratory criteria as may be necessary for the guidance of health officers in the performance of their duties as outlined in this section.



§ 68-9-205 - Detention facilities.

The department may establish and maintain one (1) or more detention facilities as the commissioner deems appropriate to sufficiently confine all persons who refuse to be examined, treated, isolated or quarantined as provided for by this part.



§ 68-9-206 - Incarceration of suspect -- Procedure -- Appeal -- Violation of quarantine.

(a) (1) Whenever, in the judgment of the commissioner or a state, municipal, district or county health officer, there is reasonable clinical or epidemiological evidence to suspect that any person or persons have infectious tuberculosis that may be communicable, and the person or persons refuse to be examined or comply as provided for in this chapter, the commissioner or health officer or such person's duly authorized deputy is authorized to go before a magistrate or a judge of a court of general sessions and swear out a warrant of arrest for the person or persons.

(2) However, the magistrate or judge is not bound to issue the warrant, unless and until there is a showing of reasonable cause on the basis of sound clinical and epidemiological evidence to believe the person has infectious tuberculosis.

(3) If reasonable cause is shown for the arrest and examination of the person or persons, the magistrate or judge shall direct that an examination be made of the person or persons to determine whether or not they are infectious.

(4) The examination shall be made by the health officer or by a duly licensed and practicing physician of this state to be selected by the health officer, and the accused person or persons may also have a physician of their own choosing present to participate in the examination.

(5) If the physicians are not in accordance as to their diagnosis, then the court shall reach its decision after a hearing.

(6) If after a full hearing the court is of the opinion that the person examined has infectious tuberculosis that may be communicable, the court may commit the person to the custody of the commissioner for detention as provided in § 68-9-205, the person to remain under treatment until the disease, in the opinion of the commissioner or health officer, is no longer communicable.

(7) No appeal or certiorari from the decision of the court committing the person to the place of isolation shall stay the commitment, nor shall any court have the power to supersede the order, but the person or persons shall immediately be placed in the detention facility, there to remain until released by the commissioner or the health officer as no longer communicable, or released by order of court.

(8) Any person committed under this chapter may appeal from the judgment of the magistrate or court of general sessions as now provided by law for civil cases.

(9) Whenever any person violates isolation or quarantine under this chapter by leaving quarantine or isolation except as provided in this chapter, the health officer in charge of the place of isolation or quarantine may invoke the aid of all processes of law and all state, county and municipal authorities to effect the return of the person to the quarantine or isolation.

(b) If a person, who is admitted either voluntarily or as the result of commitment by the processes authorized in this part, violates quarantine by leaving the place of quarantine designated by a health officer, or becomes unruly, boisterous, offensive or recalcitrant or violates in any manner the reasonable rules and regulations of the institution in which the person is quarantined, then the commissioner or health officer may go before the judge of the court of general sessions to ask the court to commit the person to the detention facility, as provided for in this section.



§ 68-9-207 - Release for voluntary hospital treatment -- Recommitment.

(a) If, at any time after being isolated or quarantined, any person so isolated or quarantined shall, in the opinion of the commissioner or health officer in charge of the place of isolation or quarantine, be a fit and proper person for release from the isolation or quarantine to become a voluntary patient in any hospital for the treatment of tuberculosis, then the commissioner or health officer is authorized and empowered to release the isolated or quarantined person for admission into such a hospital.

(b) If the isolated or quarantined person so released shall ever hereafter for any reason become a proper person against whom § 68-9-206 should be again invoked, the former release of the person from isolation or quarantine under this section shall not constitute a bar against again invoking § 68-9-206 or any other provisions of this chapter against the person, but the necessity for again invoking § 68-9-206 or any other provisions of this chapter shall be deemed and constitute a new and separate violation of this chapter.









Chapter 10 - Sexually Transmitted Diseases

§ 68-10-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of health or the commissioner's designee; or in the absence of the commissioner, the deputy commissioner;

(2) "Department" means the department of health;

(3) "Forms" means the certificates that are authorized, prepared and distributed by the department to carry out this chapter;

(4) "Sexually transmitted disease (STD)" means any disease that is transmitted primarily through sexual practices and is identified in rules and regulations of the department; and

(5) "Test" means a test approved by the department to determine possible infection with STDs.



§ 68-10-102 - Notice to health officer of name and address of diseased person exposing others to infection.

If any attending physician or other person knows or has good reason to suspect that a person having a STD is behaving so as to expose other persons to infection, or is about to so behave, the attending physician or other person shall notify the municipal or county health officer of the name and address of the diseased person and the essential facts in the case.



§ 68-10-103 - Printed instructions given patients.

It is the duty of every physician or other person treating persons infected with a STD to give such persons printed instructions containing information deemed advisable by the department, such printed instructions to be furnished by the department.



§ 68-10-104 - Officers to examine suspected persons and require treatment -- Sources of infection to be investigated.

(a) (1) State, district, county and municipal health officers or their authorized deputies, within their respective jurisdictions, are directed and empowered, when, in their judgment, it is necessary to protect the public health, to make an examination of a person reasonably suspected because of known clinical or epidemiological evidence of being infected with a STD of a communicable nature, and to require such person when found infected to report for treatment to a reputable physician or clinic, and continue treatment until discharged by the physician or clinic as noninfectious, or in a stage of the disease in which an infectious relapse will not occur, or to submit to treatment provided at public expense until discharged as noninfectious, or in a stage of the disease in which an infectious relapse will not occur; and also, when in the judgment of the state, municipal or county health officer, it is necessary to protect the public health, to isolate and quarantine the person infected with a STD; provided, that any person so suspected may have present at the time of examination a physician of the person's own choosing to participate in the examination.

(2) Loitering about or residing in a house of assignation or prostitution or any other place where lewdness is practiced shall be construed as sufficient to suspect a person of being infected with a STD.

(b) It is the duty of all health officers to investigate sources of infection of STDs and to cooperate with the proper officers whose duty it is to enforce laws directed against prostitution, lewdness and assignation and the spread of STDs.

(c) Any state, district, county or municipal health officer or any physician may examine, diagnose and treat minors infected with STDs without the knowledge or consent of the parents of the minors, and shall incur no civil or criminal liability in connection with the examination, diagnosis or treatment, except for negligence.



§ 68-10-105 - Infected persons isolated or quarantined to specified area.

In establishing isolation or quarantine, the municipal or county health officer having jurisdiction shall designate and define the limits of the area within which the infected person is to be isolated or quarantined, and no person other than the attending physician or nurse shall enter or leave the area of isolation or quarantine without the permission of the health officer.



§ 68-10-106 - Quarantine of infected persons.

(a) (1) No one but a state, municipal, district or county health officer or such officer's duly authorized representative shall establish and terminate quarantine of persons infected with STDs.

(2) A decision to establish or terminate quarantine shall be based upon the judgment of the state, municipal, district or county health officer or such officer's duly authorized representative, considering available medical and epidemiological information concerning the STD diagnosis, modes of transmission, available treatment, and the necessity of the protection of the public health.

(b) It is the duty of the commissioner to set up the clinical and laboratory criteria necessary for the guidance of health officers in the performance of their duties as outlined in this section.



§ 68-10-107 - Exposure of others by infected person.

It is a violation of this chapter for any person infected with a STD to expose another person to such infection.



§ 68-10-108 - Places for detention of infected persons.

The county legislative bodies and the city officials, or other boards of the incorporated towns or cities, are empowered to provide suitable places for the detention of persons who may be subjected to isolation or quarantine and who should be segregated under this chapter. County legislative bodies and governing boards of incorporated cities and towns are authorized to incur, on behalf of their counties, cities and towns, the expenses necessary to the enforcement of this chapter.



§ 68-10-109 - Rules and bylaws for control of sexually transmitted diseases.

(a) The department of health is empowered and directed to make such rules and bylaws for the control of STDs, not in conflict with this chapter, including the reporting of STDs and isolating and quarantining of infected persons, as it may from time to time deem advisable.

(b) All rules and bylaws made pursuant to subsection (a) shall be of force and binding upon the state, municipal and county health officers, and all other persons affected by the rules and regulations, and shall have the force and effect of law.



§ 68-10-110 - Arrest and temporary commitment for treatment authorized -- Hearing -- Examination -- Appeal.

(a) Whenever in the judgment of the municipal, county or district health officer, there is reasonable clinical or epidemiological evidence to suspect that any person or persons are infected with a STD as defined in this chapter, and the person or persons refuse to be examined as provided in § 68-10-104, the health officer or the health officer's authorized deputy may go before a magistrate or judge of a court of general sessions and swear out a warrant of arrest for the person or persons.

(b) The magistrate or judge is not bound to issue the warrant pursuant to subsection (a), unless and until there is a showing of reasonable cause on the basis of sound clinical and epidemiological evidence.

(c) If reasonable cause is shown for the arrest and examination of the person or persons, the magistrate or judge shall direct that an examination be made of the person or persons to determine whether or not they are infected.

(d) The examination shall be made by the health officer or by a duly licensed and practicing physician of this state, to be selected by the health officer. The accused person or persons may also have a physician of their own choosing present to participate in the examination.

(e) If the physicians are not in accordance as to their diagnosis, then the court shall reach its decision after a hearing.

(f) If, after a full hearing, the court is of the opinion that the person examined is infected with a STD as defined in this chapter, the court may commit the person to an isolation hospital maintained by the state or local government for the purpose of detaining and treating such persons, who shall remain under treatment until the disease, in the opinion of the health officer, is no longer communicable or no longer in a stage in which infectious relapse may occur.

(g) No appeal or certiorari from the decision of the court committing the person to the isolation hospital shall stay the commitment, nor shall any court have power to supersede such order, but the person or persons shall immediately be placed in the isolation hospital, there to remain until released by the health officer as no longer communicable or in a stage of the disease in which infectious relapse may occur, or released by order of the court.

(h) Any person committed under this chapter may appeal from the judgment of the magistrate or court of general sessions as now provided by law for civil cases.



§ 68-10-111 - Violation of chapter -- Penalty.

Any health officer or any other persons who fail to perform the duties required of them in this chapter, or violate any of the provisions of this chapter, or of any rule or bylaw promulgated under its authority, commit a Class C misdemeanor. Each violation is a separate offense.



§ 68-10-112 - Reports of physicians and health officers.

(a) Every physician or other person who makes a diagnosis of, treats, or prescribes for a case of STD and every superintendent or manager of a clinic, hospital, laboratory or penal institution, in which there is a case of STD, shall report the case immediately to those persons or agencies designated as recipients of such reports by the commissioner.

(b) Reports shall be made on forms supplied by the department, stating the name, address, age, sex, race, stage of the disease and other information on the form as may be required for the location, treatment and control of infectious cases.

(c) Reporting of STDs, other than those designated as reportable in the regulations promulgated by the department, is not required.



§ 68-10-113 - Confidentiality of records and information.

All records and information held by the department or a local health department relating to known or suspected cases of STDs shall be strictly confidential. This information shall not be released or made public upon subpoena, court order, discovery, search warrant or otherwise, except that release may be made under the following circumstances:

(1) Release is made of medical or epidemiological information for statistical purposes, in such form that no individual person can be identified;

(2) Release is made of medical or epidemiological information with the consent of all persons identified in the information released;

(3) Release is made of medical or epidemiological information to medical personnel, appropriate state agencies, or county and district courts to enforce this chapter and related regulations governing the control and treatment of STDs;

(4) Release is made of medical or epidemiological information to medical personnel in a medical emergency to the extent necessary to protect the health or life of the patient;

(5) In a case involving a minor not more than thirteen (13) years of age, only the name, age, address and STD treated shall be reported to appropriate agents as required by § 37-1-403. No other information shall be released. If the information to be disclosed is required in a court proceeding involving child abuse, the information shall be disclosed in camera; or

(6) (A) Release is made during a legal proceeding when ordered by a trial court judge, designated by § 16-2-502, or a juvenile court judge through an order explicitly finding each of the following:

(i) The information sought is material, relevant, and reasonably calculated to be admissible evidence during the legal proceeding;

(ii) The probative value of the evidence outweighs the individual's and the public's interest in maintaining its confidentiality;

(iii) The merits of the litigation cannot be fairly resolved without the disclosure; and

(iv) The evidence is necessary to avoid substantial injustice to the party seeking it and, either the disclosure will result in no significant harm to the person examined or treated, or it would be substantially unfair as between the requesting party and the person examined or treated not to require the disclosure.

(B) A juvenile court judge shall make the findings set forth in subdivision (6)(A) by examining the information, in camera, and shall order the information placed under seal. The judge shall only examine the records of a juvenile who is under the jurisdiction of the court.



§ 68-10-114 - Knowledge of governmental persons regarding records.

Except as provided in § 68-10-113, no state or local department officer or employee shall be examined in a civil, criminal, special or other proceeding as to the existence or contents of pertinent records of a person examined or treated for a STD by a state or local health department, or of the existence or contents of such reports received from a private physician or private health facility.



§ 68-10-115 - Immunity from liability for informing person of potential HIV infection.

A person who has a reasonable belief that a person has knowingly exposed another to HIV may inform the potential victim without incurring any liability. A person making such disclosure is immune from liability for making disclosure of the condition to the potential victim.



§ 68-10-116 - Exposure of officers, emergency personnel or employees of Tennessee bureau of investigation's crime laboratories to hepatitis B or HIV virus -- Testing of blood or body fluids.

(a) (1) If, during the course of arresting, transporting, or processing a person charged with the commission of a criminal offense, a law enforcement officer is exposed to the blood or other body fluid of the arrested person in any manner that presents a significant risk of transmission of the hepatitis B virus or the HIV/AIDS virus, then the exposed officer has the right to request that the arrested person's blood be tested for the presence of the hepatitis B virus and the HIV/AIDS virus.

(2) If, during the course of receiving, analyzing, or transporting the blood or other body fluid of any person who has been arrested and charged with a criminal offense, an employee of any of the Tennessee bureau of investigation's crime laboratories is exposed to the blood or body fluid in any manner that presents a significant risk of transmission of the hepatitis B virus or the HIV/AIDS virus, then the exposed employee has the right to request that the arrested person's blood be tested for the presence of the hepatitis B virus and the HIV/AIDS virus.

(3) If, while acting in the scope of duty, a fire fighter, emergency medical technician-paramedic, or emergency medical technician is exposed to the blood or other body fluid of an arrested person in any manner that presents a significant risk of transmission of the hepatitis B virus or the HIV/AIDS virus, then the exposed individual has the right to request that the arrested person's blood be tested for the presence of the hepatitis B virus and the HIV/AIDS virus.

(b) Testing shall occur at a licensed health care facility, with the cost to be paid by the state, county, or municipal subdivision that employs the law enforcement officer, fire fighter, emergency medical technician-paramedic, emergency medical technician, or employee of the crime laboratory of the Tennessee bureau of investigation. Any person who, acting at the written request of a law enforcement officer, fire fighter, emergency medical technician-paramedic, emergency medical technician, or employee of the crime laboratory of the Tennessee bureau of investigation, withdraws blood from a person for the purpose of making the test, shall not incur any civil or criminal liability as a result of the withdrawing of the blood, except for any damages that may result from the negligence of the person withdrawing the blood. Neither shall the hospital or licensed health care facility incur, except for negligence, any civil or criminal liability as a result of the act of withdrawing blood from any person. The results of the testing shall be confidential; provided, that the law enforcement officer, fire fighter, emergency medical technician-paramedic, emergency medical technician, or employee of the crime laboratory of the Tennessee bureau of investigation, exposed to the blood or other body fluid shall have the right to request the results of the testing and the person providing the test results shall be immune from liability in the same manner as is provided in § 68-10-115.



§ 68-10-117 - Possible exposure of emergency workers to airborne or bloodborne diseases -- Testing.

(a) If, in the course of performing normal, authorized professional job duties, or rendering emergency care as a good samaritan under the Good Samaritan Law, codified in § 63-6-218, a member of one of the categories of individuals listed in subsection (d) reasonably believes that the member may have been exposed to potentially life-threatening airborne or bloodborne diseases, including, but not limited to, tuberculosis, HIV or hepatitis B, the person has the right to request, in writing, that the individual who may have exposed the person be evaluated to determine the presence of such disease or diseases. The request shall be made to the designated exposure control officer of the responding agency or county medical examiner, who shall conduct the evaluation pursuant to the rules provided for in subsection (c).

(b) Any evaluation pursuant to subsection (a) shall include all medical records held by the department of health, any health care provider, or health care facility pertaining to the individual who is the subject of the evaluation. Any information provided shall be made available in accordance with the rules provided for in subsection (c) and shall be used only for the purpose of performing the evaluation and shall be otherwise confidential. Any cost related to the evaluation shall be paid by the responding agency.

(c) Any evaluation provided for in subsection (a) shall be conducted pursuant to emergency rules promulgated by the commissioner of health consistent with federal regulations for such determination of exposure experienced by emergency response workers. Any agency, individual, or facility providing any assistance or information necessary for completing the evaluation shall not incur any civil or criminal liability as a result of providing assistance or information consistent with the rules promulgated pursuant to this subsection (c).

(d) The categories of individuals who may request evaluations are paramedics, emergency response employees, fire fighters, first response workers, emergency medical technicians, and volunteers making an authorized emergency response. The evaluations may also be requested by any person rendering services as a good samaritan under the Good Samaritan Law.



§ 68-10-118 - AIDS Centers of Excellence established -- Committee membership -- Terms -- Compensation and reimbursement.

(a) Subject to annual appropriations made available to the state by the United States public health service through Part B (Title II) of the Ryan White CARE Act, compiled in 42 U.S.C. § 300ff-21 et seq., the commissioner of health shall establish an AIDS Center of Excellence advisory committee to advise the department of health in the designation of AIDS Centers of Excellence, provide quality assurance monitoring for the centers, and the establishment and review of policies for continuation of the AIDS Centers of Excellence. If, in any fiscal year, federal funding for the committee is eliminated or reduced, then the committee shall cease to exist in accordance with title 4, chapter 29.

(b) The committee shall be appointed by the commissioner of health, and shall be composed of the commissioner of health or the commissioner's designee, who shall serve as chair; the director of communicable and environmental disease services within the Tennessee department of health; three (3) physicians licensed in the state of Tennessee, each representing a grand division of the state and actively involved in the delivery of HIV/AIDS care; an attorney licensed in the state of Tennessee; a nurse licensed in the state of Tennessee and actively involved in the delivery of HIV/AIDS care; a social worker licensed in the state of Tennessee and actively involved in the delivery of HIV/AIDS care; and two (2) at-large members currently living with HIV/AIDS.

(c) The members' appointments shall be staggered as follows: four (4) members to be appointed for a term of three (3) years; two (2) members for a term of four (4) years; and the remaining members for a term of two (2) years. Any member appointed to fill a vacancy for an unexpired term shall serve the remainder of that term.

(d) The committee shall meet as frequently as the commissioner deems necessary, but not less than once each year. The committee members shall receive no compensation but will be reimbursed for travel expenses incurred in carrying out their duties as members of this committee. All reimbursements for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.






Chapter 11 - Health Facilities and Resources

Part 1 - Health Planning and Resource Development [Repealed]



Part 2 - Regulation of Health and Related Facilities

§ 68-11-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adult care home" means a single family residence licensed pursuant to this part in which twenty-four-hour residential care, including assistance with activities of daily living, is provided in a homelike environment to no more than five (5) adults who are elderly or have a disability. Adult care homes shall be licensed as Level 2 homes, and meet standards prescribed in this part and in regulations promulgated by the board pursuant to this part. "Adult care home" does not include any facility otherwise licensed by the department of mental health and substance abuse services;

(2) "Adult care home provider" means a person twenty-one (21) years of age or older who owns and operates an adult care home and meets all education, training and experience requirements prescribed in this part and in regulations promulgated by the board pursuant to § 68-11-209. An adult care home provider may serve up to five (5) adults who are elderly or have a disability and who are unrelated to the adult care home provider by blood or marriage. An adult care home provider may choose to serve one (1) or more adult members of their own family if those adult members are elderly or have a disability, in which case, the adult care home provider shall be required to serve at least two (2) additional adults who are elderly or have a disability if those additional adults are unrelated to the adult care home provider by blood or marriage, for a total of no more than five (5) residents in the adult care home who are elderly or have a disability. An adult care home provider shall live in the adult care home or employ a resident manager to live in the residence;

(3) "Ambulatory surgical treatment center" means any institution, place, or building devoted primarily to the maintenance and operation of a facility for the performance of surgical procedures or any facility in which a surgical procedure is utilized to terminate a pregnancy. Such facilities shall not provide beds or other accommodations for the stay of a patient to exceed twelve (12) hours duration; provided, that the length of stay may be extended for an additional twelve (12) hours in the event such stay is deemed necessary by the attending physician, the facility medical director, or the anesthesiologist for observation or recovery, but in no event shall the length of stay exceed twenty-four (24) hours. No patient for whom a surgical procedure is utilized to terminate a pregnancy shall stay at such a facility for a period exceeding twelve (12) hours. Individual patients shall be discharged in an ambulatory condition without danger to the continued well-being of the patients or shall be transferred to a hospital. Excluded from this definition are private physicians' office practices where a total of fifty (50) or fewer surgical abortions are performed in any calendar year;

(4) The purpose of assisted-care living facility services is to promote the availability of residential alternatives to institutional care for persons who are elderly or who have disabilities in the least restrictive and most homelike environment appropriate. Assisted-care living facility services shall be driven by a philosophy that emphasizes personal dignity, respect, autonomy, independence and privacy and should, to the maximum extent appropriate, enhance the person's ability to age in place, while also ensuring that the person's medical and other needs are safely and effectively met;

(A) "Assisted-care living facility" means a facility, building, establishment, complex or distinct part thereof that accepts primarily aged persons for domiciliary care and services as described in this section;

(B) An assisted-care living facility shall provide on site to its residents room and board and non-medical living assistance services appropriate to each resident's needs, such as assistance with bathing, dressing, grooming, preparation of meals and other activities of daily living;

(C) Subject to limitations specified in this subdivision (4), an assisted-care living facility may also provide on site to its residents administration of medications that are typically self-administered, excluding intravenous injections, except as permitted pursuant to subdivisions (5)(D) and (E), and all other medical services as prescribed by each resident's treating physician that could be provided to a private citizen in the person's own home by an appropriately licensed or qualified health care professional or entity, such as part-time or intermittent nursing care, various therapies including physical, occupational and speech therapy, podiatry care, medical social services, medical supplies other than drugs and biologicals, durable medical equipment and hospice services;

(i) Such medical services that may be provided in the assisted-care living facility must be provided by appropriately licensed or qualified staff or contractors of the assisted-care living facility, a licensed home care organization, another appropriately licensed entity or by the appropriately licensed staff of a nursing home, acting within the scope of their respective licenses;

(ii) Nothing in this subdivision (4) shall authorize assisted-care living facilities to provide medical services to assisted-care living facility residents if the services are reimbursable under the federal medicare program;

(iii) Oversight of medical services provided by licensed health care professionals and entities in an assisted-care living facility shall be provided in a manner that is consistent with the oversight of services provided by the licensed health care professionals or entities in private residential settings as defined through rules and regulation promulgated by the applicable licensing board and as may be further defined through rules and regulations promulgated by the board for licensing health care facilities pursuant to this section to ensure the quality of care received;

(iv) The assisted-care living facility shall be responsible for the development of a plan of care that ensures the safety and well-being of the resident's living environment and for the provision of the resident's health care needs. Furthermore, any licensed health care professional or entity that is delivering services to the resident in the assisted-care living facility shall be available to assist in the plan of care development and to assess, plan, monitor, direct and evaluate the resident's care in conjunction with the resident's physician and in cooperation with the assisted-care living facility;

(v) Assisted-care living facilities shall be subject to licensure and must meet such requirements and minimum standards as the board prescribes in regulations pursuant to § 68-11-209. In the regulations, the board shall specifically address the needs of residents who may receive medical services provided pursuant to this part, including documentation of physician orders and nursing and treatment records of all medical services provided in the assisted-care living facility in an appropriate medical record maintained by the facility, regardless of whether the services are rendered by appropriately licensed or qualified staff of the assisted-care living facility or by arrangement with an outside entity;

(vi) The board shall also, in consultation with the state fire marshal, include in such regulations fire safety standards that afford reasonable protection to assisted-care living facility residents without unduly disturbing the residential atmosphere to which they are accustomed;

(5) "Assisted-care living facility resident" means primarily an aged person who requires domiciliary care and who, upon admission to the facility, if not ambulatory, is capable of self-transfer from the bed to a wheelchair or similar device and is capable of propelling the wheelchair or similar device independently. Such resident may require one (1) or more of the services described in subdivision (4);

(A) An assisted-care living facility resident shall be transferred to a licensed hospital, licensed nursing home or other appropriate setting if the resident, the appropriate person with legal authority to make such decisions on behalf of the resident, the assisted-care living facility administrator or the resident's treating physician determine that the services available to the resident in the assisted-care living facility, including medical services provided pursuant to subdivision (4)(C), will not safely and effectively meet the resident's needs. This subdivision (5)(A) shall not be interpreted as limiting the authority of the board or the department to require the transfer or discharge of individuals to different levels of care as required by statute when the resident's needs cannot be safely and effectively met by care provided in the assisted-care living facility, including medical services provided pursuant to subdivision (4)(C);

(B) Subject to limitations specified in subdivisions (5)(C) and (D), an assisted-care living facility may admit and permit the continued stay of a person who meets medical eligibility, i.e., level of care requirements for nursing facility services as defined by the bureau of TennCare, so long as the person's treating physician certifies that the person's needs can be safely and effectively met by care provided in the assisted-care living facility, including medical services provided pursuant to subdivision (4)(C), and the assisted-care living facility can provide assurance of timely evacuation in a fire or emergency;

(C) Assisted-care living facilities shall not admit nor permit the continued stay of:

(i) A person requiring treatment for a stage III or IV decubitus ulcer or with exfoliative dermatitis;

(ii) A person who requires continuous nursing care. For purposes of this subdivision (5)(C)(ii), "continuous nursing care" means round-the-clock observation, assessment, monitoring, supervision or provision of nursing services that can only be performed by a licensed nurse;

(iii) A person who has an active, infectious and reportable disease in a communicable state that requires contact isolation;

(iv) A person whose verbal or physical aggressive behavior poses an imminent physical threat to the person or others, based not on the person's diagnosis, but on the behavior of the person;

(v) A person requiring physical or chemical restraints, not including psychotropic medications prescribed for a manageable mental disorder or condition; or

(vi) A person whose needs cannot be safely and effectively met in the assisted-care living facility;

(D) Assisted-care living facilities shall not admit, but may permit the continued stay in the facility of, existing residents who require the treatments specified in subdivisions (5)(D)(i)-(iv) only on an intermittent basis or who are receiving hospice care from an appropriately licensed provider, as permitted pursuant to subdivision (5)(E). If the treatments are intermittent and extend beyond twenty-one (21) days, no more than two (2) additional twenty-one-day extensions may be granted by the assisted-care living facility; provided, that the resident's treating physician certifies that the person's intermittent need for the treatment can be safely and effectively met by care provided in the assisted-care living facility, including medical services provided pursuant to subdivision (4)(C). Assisted-care living facilities shall not permit the continued stay in the facility of existing residents who require the treatments on an ongoing, rather than intermittent basis, unless a resident who requires the treatments on an ongoing basis does not qualify for nursing facility level of care, in which case a waiver may be granted by the board for licensing health care facilities allowing the person to remain in the assisted-care living facility. A person who requires any of the treatments specified in subdivisions (5)(D)(i)-(iv) and who is able to self-care for the person's condition without the assistance of facility personnel or other appropriately licensed entity shall not be subject to these limitations and may be admitted or permitted to continue as a resident in an assisted-care living facility:

(i) Nasopharyngeal or tracheotomy aspiration;

(ii) Nasogastric feedings;

(iii) Gastrostomy feedings; or

(iv) Intravenous therapy or intravenous feedings;

(E) Notwithstanding any other provision of this subdivision (5), any assisted-care living facility resident, including residents and new admissions who have qualified for hospice care prior to admission to the assisted-care living facility, shall be able to receive hospice care services and continue as a resident of the assisted-care living facility as long as the resident's treating physician certifies that hospice care can be appropriately provided at the facility. In addition, the hospice provider and the assisted-care living facility are jointly responsible for the development of a plan of care that ensures the safety and well-being of the resident's living environment and for the provision of the resident's health care needs. Furthermore, the hospice provider shall be available to assess, plan, monitor, direct and evaluate the resident's palliative care in conjunction with the resident's physician and in cooperation with the assisted-care living facility;

(F) The board for licensing health care facilities shall not promulgate any regulation, make any determination, issue any waiver, take any action or refuse to take action that has the effect of permitting an assisted-care living facility to provide care to persons or to admit or permit the continued stay of such persons except in accordance with this subdivision (5);

(6) "Assistive technology practitioner (ATP)" means service providers primarily involved in evaluating the consumer's needs and training in the use of a prescribed wheeled mobility device;

(7) "Assistive technology supplier (ATS)" means service providers involved in the sale and service of commercially available wheeled mobility devices;

(8) "Birthing center" means any institution, facility, place or building devoted exclusively or primarily to the provision of routine delivery services and postpartum care for mothers and their newborn infants;

(9) "Board," unless otherwise indicated, means the board for licensing health care facilities;

(10) "Commissioner" means the commissioner of health, the commissioner's authorized representative, or in the event of the commissioner's absence or a vacancy in the office of commissioner, the deputy commissioner of health;

(11) [Deleted by 2013 amendment, effective July 1, 2013.]

(12) "Dentist" means a doctor of dental science who is duly licensed to practice dentistry in this state;

(13) "Department" means the department of health;

(14) "Evaluation" means the determination and documentation of the physiological and functional factors that impact the selection of an appropriate seating and wheeled mobility device;

(15) "Facility" means any institution, place or building providing health care services that is required to be licensed under this chapter;

(16) "HIV resident" means any individual who is in need of domiciliary care and who has been diagnosed and certified in writing by a licensed physician as being human immunodeficiency virus (HIV) positive;

(17) (A) "Home care organization" provides home health services, home medical equipment services, professional support services or hospice services to patients on an outpatient basis in either their regular or temporary place of residence. An entity is a home care organization if it does any of the following:

(i) Holds itself out to the public as providing home health services, home medical equipment services or hospice services;

(ii) Contracts or agrees to deliver home health services, home medical equipment services or hospice services;

(iii) Accepts, in the organization's name, physician orders for home health services, home medical equipment services or hospice services;

(iv) Accepts responsibility for the delivery of home health services, home medical equipment services or hospice services; or

(v) Contracts to provide professional support services with the state agency financially responsible for services to individuals with mental intellectual or developmental disabilities;

(B) The absence of one (1) or more of the factors in (17)(A)(i)-(v) does not necessarily exclude the entity from the meaning of this definition;

(C) If the entity is not included within the terms of this definition, the entity shall not be considered to be a home care organization solely because it offers to refer individuals who are available for employment by consumers through personal contract or individual agreement to deliver home health services, home medical equipment services, professional support services or hospice services that are either within the scope of the individual's professional license or is a homemaker service, and which service must be delivered independently of the agency or organization that made the referral;

(D) The board shall establish, by rules, standards of authorization for a home care organization to be qualified to provide home health services, home medical equipment services or hospice services. No person shall provide a designated category of services unless appropriately authorized by the board. Licensure surveys of a home care organization shall be specific to the type of service categories for which the home care organization has been authorized. The standards for hospice shall include requirements for a medically directed team of professionals and volunteers to create a program of care to meet the medical, nursing, social, psychological, emotional, spiritual and other special needs that are experienced in the final stages of illness, during dying and bereavement for families following the death of the patient. The standards for licensure of professional support services shall be the same as those applicable to personal support services agencies licensed under title 33; provided, that the department adopts by rule additional standards specifically for professional support services after consultation with the commissioner of mental health and substance abuse services. In regulating home care organizations authorized to provide professional support services, the department shall rely on the review of the organizations conducted by the department of mental health and substance abuse services, and the survey by the department of the organization shall not duplicate the reviews conducted by the department of mental health and substance abuse services;

(18) (A) "Home for the aged" means a home represented and held out to the general public as a home which accepts primarily aged persons for relatively permanent, domiciliary care. A home for the aged provides room, board and personal services to four (4) or more nonrelated persons;

(B) The residential home for the aged shall be subject to licensure and meet such requirements and minimum standards as the board shall prescribe in regulations pursuant to § 68-11-209. The board shall, after consultation with the state fire marshal, include in the regulations fire safety standards that afford reasonable protection to homes for the aged residents without unduly disturbing the residential atmosphere to which they are accustomed. No license to operate a residential home for the aged shall be issued if the home is not approved by the local zoning, building and fire safety authorities to provide residential custodial care. The board shall employ one (1) or more fire safety experts who shall be annually certified to be qualified in fire safety by the state fire marshal. Notwithstanding approval of a home by the local authorities, the board shall consider any recommendation of its staff member or members thus certified to be qualified in deciding whether an application for a license to operate a residential home for the aged ought to be granted. In the absence of local authority and when deemed necessary by the board, approval of the home by the board's certified fire safety expert is required. The board has sole authority to issue and revoke licenses for homes for the aged. The board has the authority to establish fees. The board has the authority to determine whether or not any institution or agency comes within the scope of this part, and its decisions in that regard shall be subject only to such rights of review as the courts exercise with respect to administrative actions;

(19) "Home for the aged resident" means a person who is ambulatory and who requires permanent, domiciliary care but will be transferred to a licensed hospital, a licensed assisted living facility, or a licensed nursing home when health care services are needed that must be provided in those other facilities;

(20) "Home health service" means a service provided an outpatient by an appropriately licensed health care professional or an appropriately qualified staff member of a licensed home care organization in accordance with orders recorded by a physician, that includes one (1) or more of the following:

(A) Skilled nursing care, including part-time or intermittent supervision;

(B) Physical, occupational or speech therapy;

(C) Medical social services;

(D) Home health aide services;

(E) Medical supplies and medical appliances, other than drugs and pharmaceuticals, when provided or administered as part of, or through the provision of, the services described in subdivisions (17)(A)-(D);

(F) Any of the items and services listed in subdivisions (20)(A)-(E) that are provided on an outpatient basis under arrangements made by the home care organization at a hospital, nursing home facility or rehabilitation center and the furnishing of which involves the use of equipment of such a nature that the items and services cannot readily be made available to the individual in the individual's home, or that are furnished at such facility while the individual is there to receive any such item or service, but not including transportation of the individual in connection with any such item or service;

(G) (i) For the purpose of defining "home health service" only, "physician" also includes a person who is licensed to practice medicine or osteopathy in a state contiguous to Tennessee, to the extent the physician has referred a patient residing in this state to a home care organization licensed under this part; provided, that nothing in this subdivision (20)(G) shall be construed as authorizing a non-resident physician or osteopath to practice in violation of § 63-6-201 or § 63-9-104, respectively. A physician who is not licensed to practice medicine or osteopathy in this state shall not refer a patient who is a resident of this state to a home care organization licensed under this part, unless the physician has previously provided treatment to the patient and has had an ongoing physician-patient relationship with the person for whom the referral is made;

(ii) For the purposes of defining "home health service" only, "physician" includes a podiatrist licensed under title 63, chapter 3; provided, however, that any home health service ordered is a follow-up to treatment provided to the patient by the podiatrist;

(H) Notwithstanding any other law to the contrary, a licensed practical nurse employed by a home care organization, acting pursuant to the written order of a licensed physician, may provide respiratory care to a home care organization patient, except for the maintenance and management of life support equipment;

(I) Home- and community-based services provided to individuals through the department of education or a local education agency (LEA) and home- and community-based services provided to individuals by a county health department are not home health services for purposes of this chapter; and

(J) "Home health service" does not include services provided in the home by a sole practice therapist, when such services are within the scope of the therapist's license and incidental to services provided by the sole practice therapist in the office. For purposes of this subdivision (20)(J), a sole practice therapist means a therapist licensed under title 63, chapter 13 or 17, who is in sole practice and not in a business arrangement with any other therapist or other healthcare provider. Nothing in this subdivision (20)(J) shall exclude a sole therapist from the requirement of this section relative to professional support services;

(21) (A) "Home medical equipment" means medical equipment intended for use by the consumer, including, but not limited to, the following:

(i) A device, instrument, apparatus, machine, or other similar article whose label bears the statement: "Caution: Federal law requires dispensing by or on the order of a physician.";

(ii) Ambulating assistance equipment;

(iii) Mobility equipment;

(iv) Rehabilitation seating;

(v) Oxygen care equipment and oxygen delivery systems;

(vi) Respiratory care equipment and respiratory disease management devices;

(vii) Rehabilitation environmental control equipment;

(viii) Ventilators;

(ix) Apnea monitors;

(x) Diagnostic equipment;

(xi) Feeding pumps;

(xii) A bed prescribed by a physician to treat or alleviate a medical condition;

(xiii) Transcutaneous electrical nerve stimulator;

(xiv) Sequential compression devices; and

(xv) Neonatal home phototherapy devices;

(B) "Home medical equipment" does not include:

(i) Medical equipment used or dispensed in the normal course of treating patients by hospitals and nursing facilities as defined in this part, other than medical equipment delivered or dispensed by a separate unit or subsidiary corporation of a hospital or nursing facility or agency that is in the business of delivering home medical equipment to an individual's residence;

(ii) Upper and lower extremity prosthetics and related orthotics;

(iii) Canes, crutches, walkers, and bathtub grab bars;

(iv) Medical equipment provided through a physician's office incident to a physician's service;

(v) Equipment provided by a pharmacist which is used to administer drugs or medicine that can be dispensed only by a pharmacist; or

(vi) Enteral and parenteral equipment provided by a pharmacist;

(22) "Home medical equipment provider" means any person who provides home medical equipment services;

(23) "Home medical equipment services" means a service provided by any person who sells or rents home medical equipment for delivery to the consumer's place of residence in this state, regardless of the location of the home medical equipment provider. For purposes of this subdivision (23), "delivery to the consumer's place of residence" includes shipment by the home medical equipment provider to the consumer's residence or shipment to a predetermined location with the understanding that the home medical equipment shall be picked up by the consumer or the consumer's representative;

(24) "Hospice patient" means only a person who has:

(A) Been diagnosed as terminally ill;

(B) Been certified by a physician, in writing, to have an anticipated life expectancy of six (6) months or less; and

(C) Voluntarily requested admission to, and been accepted by a licensed hospice;

(25) "Hospice services" means a coordinated program of care, under the direction of an identifiable hospice administrator, providing palliative and supportive medical and other services to hospice patients and their families in the patient's regular or temporary place of residence. Hospice services shall be available twenty-four (24) hours a day, seven (7) days a week pursuant to the patient's hospice plan of care. Notwithstanding any other law, a licensed hospice may provide services to a person who is not a hospice patient; provided, that services to a non-hospice patient shall be limited to palliative care only. Hospice services may be provided in an area designated by a hospital for exclusive use by a home care organization certified as a hospice provider to provide care at the hospice inpatient or respite level of care in accordance with the hospice's medicare certification. Admission to the hospital is not required in order for a patient to receive hospice services, regardless of the patient's length of stay. The designation by a hospital of a portion of its facility for exclusive use by a home care organization to provide hospice services to its patients shall not:

(A) Alter the license to bed complement of such hospital; or

(B) Result in the establishment of a residential hospice;

(26) (A) "Hospital" means any institution, place, building or agency represented and held out to the general public as ready, willing and able to furnish care, accommodations, facilities and equipment for the use, in connection with the services of a physician or dentist, of one (1) or more nonrelated persons who may be suffering from deformity, injury or disease or from any other condition for which nursing, medical or surgical services would be appropriate for care, diagnosis or treatment;

(B) "Hospital" does not include any hospital or institution, operated by the department of mental health and substance abuse services or the department of intellectual and developmental disabilities, specially intended for use in the diagnosis, care and treatment of those suffering from mental illness, intellectual disabilities, convulsive disorders, or other abnormal mental conditions;

(C) All hospitals, including such hospitals as are strictly maternity hospitals, shall come within this part;

(D) The board has the authority to determine whether or not any institution or agency comes within the scope of this part, and its decisions in that regard shall be subject only to such rights of review as the courts exercise with respect to administrative actions;

(E) It is unlawful for any institution, place, building or agency to be called a hospital if it is not a hospital as defined in this section;

(27) "Hospitalization" in a hospital means the reception and care of any person for a continuous period longer than twenty-four (24) hours, for the purpose of giving advice, diagnosis, nursing service or treatment bearing on the physical health of such persons, and maternity care involving labor and delivery for any period of time;

(28) (A) "Nursing home" means any institution, place, building or agency represented and held out to the general public for the express or implied purpose of providing care for one (1) or more nonrelated persons who are not acutely ill, but who do require skilled nursing care and related medical services;

(B) "Nursing home" shall be restricted to facilities providing skilled nursing care and related medical services to individuals, beyond the basic provision of food, shelter and laundry, admitted because of illness, disease or physical infirmity for a period of not less than twenty-four (24) hours per day;

(29) "Oral surgeon" means a dentist who has been certified by the Tennessee board of dentistry to perform oral surgery;

(30) (A) "Outpatient diagnostic center," except as otherwise limited in this subdivision (30), means any facility providing outpatient diagnostic services, unless the outpatient diagnostic services are provided as the services of another licensed healthcare institution that reports such outpatient diagnostic services on its joint annual report, or the facility is otherwise excluded from this subdivision (30). As used in this subdivision (30), "outpatient diagnostic services" means the following services provided to any person who is not an inpatient of a hospital: computerized tomography, magnetic resonance imaging, positron emission tomography, or other imaging technology developed after June 9, 2005, that provides substantially the same functionality as computerized tomography, magnetic resonance imaging, or positron emission tomography and for which a certificate of need is required by this chapter. With respect to an outpatient diagnostic center, data shall be reported to the commissioner of health pursuant to § 68-1-119, but the commissioner shall not make such data available to any third parties, except approved vendors that process the data, until the data is made publicly available;

(B) "Outpatient diagnostic center" does not mean a physician or dental practice that is conducted at a location occupied and controlled by one (1) or more physicians or dentists licensed under title 63, if the outpatient diagnostic services are ancillary to the specialties of the physicians' practice or are provided primarily for persons who are patients of the physicians or dentists in the practice for purposes other than outpatient diagnostic services. Outpatient diagnostic services provided in settings other than outpatient diagnostic centers or ambulatory surgery treatment centers shall be reported to the department of health, in the same manner as if such services were provided in an outpatient diagnostic center;

(31) "Patient" includes, but is not limited to, any person who is suffering from an acute or chronic illness or injury or who is crippled, convalescent or infirm, or who is in need of obstetrical, surgical, medical, nursing or supervisory care;

(32) "Person" means any individual, partnership, association, corporation, other business entity, state or local governmental agencies and entities, and federal agencies and entities to the extent permitted by federal law;

(33) "Physician" means a doctor of medicine or doctor of osteopathy who is duly licensed to practice the profession in the state of Tennessee;

(34) "Prescribed child care center" means a nonresidential child care, health care/child care center providing physician prescribed services and appropriate developmental services for six (6) or more children who are medically or technology dependent and require continuous nursing intervention. "Child care" for purposes of this section means the provision of supervision, protection, and meeting the basic needs of children, who are not related to the primary care givers, for three (3) or more hours a day, but less than twenty-four (24) hours a day;

(35) "Professional support services" means nursing and occupational, physical or speech therapy services provided to individuals with intellectual or developmental disabilities pursuant to a contract with the state agency financially responsible for such services;

(36) "Qualified rehabilitation professional" means:

(A) A health care professional within the professional's scope of practice licensed under title 63; or

(B) An individual who has appropriately obtained the designation of ATP or ATS, meeting all requirements of the designation of ATP or ATS, as established by the Rehabilitation Engineering and Assistive Technology Society of North America (RESNA);

(37) (A) "Recuperation center" means an establishment with permanent facilities that include inpatient beds, with an organized medical staff, and with medical services, including physician services and continuous nursing services, to provide treatment for patients who are not in an acute phase of illness, but who currently require primarily convalescent or restorative services, usually post-acute hospital care of relatively short duration;

(B) An establishment furnishing primarily domiciliary care is not within this definition;

(C) Matters pertaining to recuperation centers shall come within the purview of the board;

(38) "Renal dialysis clinic" means any institution, facility, place or building devoted to the provision of renal dialysis on an outpatient basis to persons diagnosed with end stage renal disease;

(39) "Resident manager" means a person twenty-one (21) years of age or older who lives in an adult care home and oversees the day-to-day operation of the adult care home on behalf of the adult care home provider and meets all education, training and experience requirements prescribed in this part and in regulations promulgated by the board pursuant to § 68-11-209;

(40) "Residential HIV supportive living facility" means any institution, facility, place or building devoted exclusively to the provision of residential supportive living services to residents diagnosed with human immunodeficiency virus (HIV);

(41) "Residential hospice" means a licensed homelike residential facility designed, staffed and organized to provide hospice or HIV care services, or both, except the services shall be provided at the residential facility rather than the patient's regular or temporary place of residence. A residential hospice shall not provide hospice or HIV care services to any person other than a hospice patient defined in subdivision (24), or HIV resident defined in subdivision (16). The board shall establish, by rules and regulations, residential hospice standards, which shall include provisions for building construction and fire and safety features, in addition to standards otherwise applicable to hospice or HIV care services provided by home care organizations;

(42) "Substitute caregiver" means any person twenty-one (21) years of age or older who temporarily oversees care and services in an adult care home during the short-term absence of the adult care home provider or resident manager and meets all education, training and experience requirements prescribed in this part and in regulations promulgated by the board pursuant to § 68-11-209;

(43) "Traumatic brain injury residential home" means a single family residence owned and operated by a community-based traumatic brain injury (TBI) adult care home provider in which residential care, including assistance with activities of daily living, is provided in a homelike environment to no more than eight (8) disabled adults suffering from the effects of a traumatic brain injury as defined in § 68-55-101;

(44) "Traumatic brain injury residential home provider" means a person twenty-one (21) years of age or older who owns and operates a traumatic brain injury residential home. A traumatic brain injury residential home provider shall hold national certification by the Academy of Certified Brain Injury Specialists as a Certified Brain Injury Specialist (CBIS) or hold a current professional license as a physician, nurse practitioner, registered nurse, licensed rehabilitation professional, or licensed mental health professional who is trained and experienced in the care and rehabilitation of disabled adults suffering from the effects of a traumatic brain injury; and

(45) "Wheeled mobility device" means a wheelchair or wheelchair and seated positioning system prescribed by a physician and required for use by the patient for a period of six (6) months or more. The following medicare wheelchair base codes are exempt: K0001, K0002, K0003, K0004, K0006, and K0007, as long as the consumer weighs less than three hundred pounds (300 lbs.).



§ 68-11-202 - Licensing and regulation by department -- Creation and powers of board -- Fire and life safety regulations -- Municipal regulatory conflicts -- Submission of construction plans to department -- Standards for accessibility by handicapped -- Use of endoscopy technicians -- Radiologic services -- Amendment of licensure rules.

(a) (1) The department is empowered to license and regulate hospitals, recuperation centers, nursing homes, homes for the aged, residential HIV supportive living facilities, assisted-care living facilities, home care organizations, residential hospices, birthing centers, prescribed child care centers, renal dialysis clinics, ambulatory surgical treatment centers, outpatient diagnostic centers, adult care homes and traumatic brain injury residential homes.

(2) Licensing and regulation shall be accomplished through a board to be created in the manner provided in this part, and such other employees as are provided for in this part.

(b) (1) (A) The department has the authority to conduct reviews of all facilities licensed under this part, in order to determine compliance with fire and life safety code regulations as promulgated by the board.

(B) Chapter 102 of this title does not apply to facilities subject to review and licensure under this part.

(C) The board has the power to adopt fire and life safety code regulations to be applied to such facilities.

(D) In adopting the regulations, the board may in its discretion adopt, in whole or in part, by reference, recognized national or regional building and fire safety codes.

(E) Adult care homes and traumatic brain injury residential homes shall meet all state and local building, sanitation, utility and fire code requirements applicable to single family dwellings. The board for licensing health care facilities may adopt in rules more stringent standards as it deems necessary in order to ensure the health and safety, including adequate evacuation of residents consistent with this part. As used in this section "adequate evacuation" means the ability of the adult care home provider, traumatic brain injury residential home provider, resident manager, or substitute caregiver, including such additional minimum staff as may be required by the board in regulation in accordance with this part, to evacuate all residents from the dwelling within five (5) minutes. Adult care home providers and traumatic brain injury residential home providers must install smoke detectors in all resident bedrooms, hallways or access areas that adjoin bedrooms, and common areas where residents congregate, including living or family rooms and kitchens. In addition, in multi-level homes, smoke alarms must be installed at the top of stairways. At least one (1) fire extinguisher with a minimum classification as specified by the board for licensing health care facilities must be in a visible and readily accessible location in each room, including basements, and be checked at least once a year by a qualified entity. Adult care home providers and traumatic brain injury residential home providers shall not place residents who are unable to walk without assistance or who are incapable of independent evacuation in a basement, split-level, second story or other area that does not have an exit at ground level. There must be a second safe means of exit from all sleeping rooms. Providers whose sleeping rooms are above the first floor shall be required to demonstrate an evacuation drill from that room, using the secondary exit, at the time of licensure, renewal, or inspection.

(2) The board, in its evaluation of prospective rules and regulations, shall consider recommendations and professional assessments from the Tennessee society of architects and the Tennessee society of professional engineers.

(3) Should regulations adopted by the board not be consistent with federal regulations for facilities participating in Titles XVIII, compiled in 42 U.S.C. § 1395 et seq., and XIX, compiled in 42 U.S.C. § 1396 et seq., of the Social Security Act, the department shall request appropriate waivers from the federal government for facilities previously deemed in compliance.

(4) Until the board adopts building and fire safety regulations pursuant to this section, the codes and regulations in effect on July 1, 1981, shall be applicable to those facilities licensed under this part. Any facility that complies with the required applicable building and fire safety regulations at the time the board adopts new codes or regulations shall, so long as such compliance is maintained, either with or without waivers of specific provisions, be considered to be in compliance with the requirements of the new codes or regulations.

(5) (A) The commissioner of commerce and insurance or commissioner of health shall review subsequently adopted codes and may recommend to the board for adoption provisions of such codes that the commissioner deems material to the life and fire safety of residents and patients.

(B) Subdivision (b)(5)(A) applies to all appropriate facilities in the respective provider categories, such as nursing homes, hospitals, homes for the aged, residential HIV supportive living facilities, adult care homes, traumatic brain injury residential homes, etc.

(6) This section shall not affect the authority of the state fire marshal regarding the prevention and investigation of fires pursuant to chapter 102 of this title.

(7) The building and life safety regulations adopted by the board shall be the exclusive regulations applicable for those purposes. To the extent that regulations adopted by local governments conflict with the regulations adopted by the board, the board's regulations shall control.

(c) (1) When construction is planned by any facility required to be licensed by the department, except home care organizations as defined in § 68-11-201, for any building, additions to an existing building or substantial alterations to an existing building, two (2) sets of plans and specifications shall be submitted to the department to be approved. However, only one (1) set of schematics shall be submitted to the department for approval of plans and specifications converting an existing single family dwelling into:

(A) A licensed residential health care facility with six (6) or fewer beds;

(B) A licensed adult care home with five (5) or fewer residents; and

(C) Traumatic brain injury residential homes with eight (8) or fewer residents.

(2) Before construction is started, approval of the plans and specifications must be obtained from the department with respect to compliance with the minimum standards or regulations, or both, of the board.

(3) The board may determine by regulation specific types of site activity that may be initiated prior to approval.

(4) The plans shall be accurate and shall be detailed plans, containing the information and drafted and submitted in a manner that the board may require by regulation.

(5) The department shall expeditiously process its review of plans that have been submitted in the full and final form required by regulation.

(6) At the request of the owner of the proposed project or the design professional, the department shall make plan review staff available for advice and consultation regarding programmatic concepts and preliminary plans early in the planning process.

(7) The department shall assign adequate numbers of qualified staff to the plan review section, to ensure that a thirty-day review cycle is provided on any submittal.

(8) If, upon final inspection or reinspection of the completed project, the department's representative finds that only minor items remain to be completed or corrected that do not significantly affect the health or safety of the occupants, the department's representative shall permit occupancy pending completion or correction of such items.

(d) Any standards adopted by the board regarding accessibility by the handicapped shall be no less strict than those in chapter 120 of this title.

(e) This subsection (e) shall establish the criteria for the creation of branch offices by a home care organization operating pursuant to its certificate of need authority or pursuant to its license as of May 11, 1998. Nothing in this subsection (e) shall permit a home care organization to expand its authority beyond the limitations of its certificate of need or its license as of May 11, 1998. Notwithstanding this section to the contrary, the offices of a home care organization providing home health care services shall be classified as either a parent office of the home care organization or as a branch office of the home care organization. In determining whether the office of a home care organization providing home health care services is either a parent home care organization or a branch office, the board shall apply the following criteria:

(1) A parent office shall develop and maintain administrative controls of the branch office and house the administrative functions of the home care organization. The parent office shall be ultimately responsible for human resource activities and all financial and contractual agreements for the home care organization, including both parent and branch offices;

(2) The administrator and director of nursing for the home care organization shall be primarily located in the parent office. The home care organization administrator and director of nursing shall make on-site supervisory visits to each branch office at least quarterly;

(3) A branch office is an office that provides services within the geographical area for which the home care organization is licensed. A branch office must be sufficiently close to share administrative services with the parent office. A branch office shall be deemed to be sufficiently close if it is within one hundred (100) miles of the parent office; provided, that the remaining criteria set forth in this subsection (e) are also applicable. A branch office that is greater than one hundred (100) miles from a parent office may be considered a branch office by the board, if it otherwise meets the criteria set forth in this subsection (e);

(4) The parent office of a home care organization shall have a clearly defined process to ensure that effective interchange occurs between the parent and branch regarding various functions, including branch staffing requirements, branch office patient census, total visits provided by the branch, complaints, incident reports and referrals;

(5) The branch office of a home care organization shall maintain the same name and standards of practice as the parent office of the home care organization, including forms, policies, procedures and service delivery standards. The parent office of a home care organization shall maintain documentation of integration between the parent office and its branch offices;

(6) The parent office of a home care organization shall maintain regular administrative contact with its branch offices at least weekly. Documentation of this contact shall be maintained by the parent office. The parent office shall receive weekly written staffing reports from its branch offices, including, but not limited to, information regarding staffing needs, staffing patterns and staff productivity; and

(7) A branch office of a home care organization existing as of May 11, 1998, that is more than one hundred (100) miles from the parent office of such home care organization and that has been previously approved as a branch office by the board, may continue to be classified as a branch office, if it otherwise meets the criteria set forth in this subsection (e).

(f) (1) In a gastrointestinal endoscopy clinic that is regulated as an ambulatory surgical treatment center which performs endoscopic procedures, the use of an endoscopy technician, without other technicians, to assist a physician performing an endoscopic procedure in the clinic shall be deemed to be sufficient staffing for the procedure.

(2) For the purposes of this subsection (f), an endoscopy technician is a person who is trained to function in an assistive role in a gastroenterology setting. An endoscopy technician's scope of practice includes:

(A) Assisting in data collection to identify the patient's needs, problems, concerns or human responses;

(B) Assisting, under the direction of the gastroenterology registered nurse and physician, in the implementation of the established plan of care;

(C) Assisting the gastroenterology registered nurse and physician before, during, and after diagnostic and therapeutic procedures;

(D) Providing and maintaining a safe environment for the patient and staff by complying with regulatory agency requirements and standards set forth by professional organizations and employers;

(E) Taking responsibility for personal continuing education;

(F) Having knowledge of practice issues related to the field of gastroenterology;

(G) Compliance with ethical, professional and legal standards inherent in patient care and professional conduct;

(H) Participating in quality management activities as directed; and

(I) Collaborating within the gastroenterology team and with other healthcare professionals to ensure quality and continuity of care.

(g) (1) An ambulatory surgical treatment center shall provide radiological staff services commensurate with the needs of the center within the facility or by means of other appropriate arrangement.

(2) If radiologic services are utilized by an ambulatory surgical treatment center, the governing body of the center shall appoint an individual who shall be responsible for assuring that all radiologic services are provided in accordance with applicable law and rules. The individual shall be qualified in accordance with state law and the policies of the center.

(h) Notwithstanding any law to the contrary, the board shall have the authority to amend its rules for licensure of any board-regulated facility or entity as needed to be consistent with the federal home-based and community-based settings final rule, published in the Federal Register at 79 FR 2947 (January 16, 2014), including the authority to differentiate licensure requirements for any board-regulated facility or entity contracted to provide medicaid-reimbursed home- and community-based services pursuant to title 71, chapter 5, part 14, in order to allow the facility or entity to comply with the federal rule and continue to receive medicaid reimbursement for home- and community-based services. Rules adopted by the board under this subsection (h) shall be developed with input from stakeholders and promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5; provided, however, that the board shall not promulgate emergency rules under this subsection (h) as defined in § 4-5-208. Licensure survey and enforcement shall be conducted in a manner consistent with any rule issued under this subsection (h).



§ 68-11-203 - Board for licensing health care facilities.

(a) (1) The board shall consist of eighteen (18) members, who shall be appointed by the governor, two (2) of whom shall be graduates of recognized schools of medicine with the degree, doctor of medicine, and shall have an unlimited license to practice medicine in the state of Tennessee; one (1) of whom shall be a dentist who shall be an oral surgeon licensed to practice in Tennessee; one (1) of whom shall be a graduate pharmacist who shall hold a degree in pharmacy from a recognized school of pharmacy and shall be licensed to practice pharmacy in Tennessee; one (1) of whom shall be a registered nurse; two (2) of whom shall be persons engaged in hospital administration of short term acute hospitals; one (1) of whom shall be licensed to practice osteopathic medicine in Tennessee; three (3) of whom shall be representatives of the nursing home industry, and one (1) of the three (3) representatives so appointed shall represent a hospital-operated nursing home; one (1) of whom shall be an architect who is knowledgeable by training or experience in health care facility design or construction; one (1) of whom shall be the operator of a home care organization; one (1) of whom shall be either the operator of a licensed residential home for the aged or a representative of the assisted living industry; and two (2) of whom shall be consumer members who are not engaged in any health care-related profession, occupation, or field of endeavor. The two (2) remaining members shall be ex officio members, namely the commissioner, or the commissioner's designated representative from the department, and the executive director of the state commission on aging, each of whom shall serve concurrently with the term of each of their respective offices.

(2) The commissioner or the commissioner's designated representative from the department shall be chair of the board.

(3) As the terms of members of the board as at present constituted expire, their successors shall be named, each for a term of four (4) years, except as otherwise provided in this section. The three (3) new members which are added to the board as of April 4, 1968, shall be appointed by the governor as follows: of the representatives of the nursing home industry, one (1) shall be appointed for a term to expire April 1, 1969, and one (1) for a term to expire on April 1, 1970; the new member from the medical profession shall be appointed for a term to expire on April 1, 1971; and all subsequent appointments, including the successors of the three (3) new members shall be for a term of four (4) years. The new member from the osteopathic profession shall be added to the board as of March 1, 1970, and shall be appointed by the governor for a term to expire April 1, 1972; and all subsequent appointments for filling the osteopathic position on the board shall be for a term of four (4) years. The new member from the architectural profession shall be appointed for a term of three (3) years. Alternating appointments shall be made by the governor for the member appointed to represent either the operators of licensed residential homes for the aged or the assisted living industry. Each term shall be four (4) years; provided, that the first such alternating appointment following May 22, 2001, shall be a person to represent the assisted living industry, such appointment to be made following the expiration of the term of the member currently representing operators of licensed residential homes. If any vacancy occurs in the board for any reason other than expiration of term, the appointment shall be for the unexpired term. Any vacancy shall be filled from the same group as was represented by the outgoing member. In making appointments to the board, the governor shall strive to ensure at all times that at least two (2) persons gubernatorially appointed to serve on the board are members of a racial minority or are female, or both, and that at least one (1) person so appointed to serve on the board is at least sixty (60) years of age or older.

(b) (1) The board shall meet at least twice each year on dates to be fixed by the commissioner.

(2) In the first of the two (2) annual meetings each year the board shall elect from the members for a period of one (1) year a secretary, who shall keep a record of all meetings.

(3) Special meetings of the board shall be called by the chair of the board, either in the chair's discretion or upon the written request of three (3) members of the board.

(4) Ten (10) members shall constitute a quorum for the transaction of all business.

(c) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) The board shall weigh and consider the health care needs of Tennessee's racial minorities and economically disadvantaged whenever the board performs duties or responsibilities assigned by law.



§ 68-11-204 - Requirement for license -- Governmental institutions exempted.

(a) (1) No person, partnership, association, corporation or any state, county or local government unit, or any division, department, board or agency of the governmental unit, shall establish, conduct, operate or maintain in this state any hospital, recuperation center, nursing home, home for the aged, residential HIV supportive living facility, assisted-care living facilities, home care organization, residential hospice, birthing center, prescribed child care center, renal dialysis clinic, outpatient diagnostic center, ambulatory surgical treatment center, adult care homes or traumatic brain injury residential homes as defined in this part, without having a license.

(2) State or local government home care organizations may be excluded by the board.

(b) Any health care facility or local health department operated by the federal government shall be exempt from this part.

(c) The board, in its discretion, shall be authorized to issue licenses to several licensees in such form as it may deem necessary to distinguish between and identify any of the facilities required to be licensed by the department.

(d) Nothing in this part requires a person or entity providing hospice residential services as of July 1, 1992, to obtain a certificate of need as a residential hospice, if such person or entity, prior to July 1, 1992, had qualified for reimbursement as a hospice under the federal medicare program.



§ 68-11-205 - Practice in healing arts or medicine by partnership, person, association or corporation unauthorized.

(a) Nothing in this part shall authorize any person, partnership, association, corporation, or any state, county, or local governmental unit, or any division, department, board or agency of the governmental unit, to engage, in any manner, in the practice of the healing arts, or the practice of medicine, as defined by law; provided, that nothing in this section shall prohibit a person, corporation, organization, or other entity from employing a physician to treat only its own employees, the entity's retirees, or dependents of the entity's employees or retirees, in accordance with § 63-6-204.

(b) (1) Notwithstanding this section, nothing shall prohibit a hospital licensed under this chapter or an affiliate of a hospital from employing physicians, other than radiologists, anesthesiologists, pathologists, or emergency physicians, licensed under title 63, chapter 6 or 9, subject to the following conditions:

(A) Employing entities shall not restrict or interfere with medically appropriate diagnostic or treatment decisions;

(B) Employing entities shall not restrict or interfere with physician referral decisions, unless:

(i) The physician so employed has agreed in writing to the specific restrictions at the time that the contract is executed;

(ii) The restriction does not, in the reasonable medical judgment of the physician, adversely affect the health or welfare of the patient; and

(iii) The employing entity discloses any such restrictions to the patient; and

(C) In the event that there is any dispute relating to subdivision (b)(1)(A) or (B), the employing entity shall have the burden of proof.

(2) Employing entities shall not restrict the employed physician's right to practice medicine upon the termination or conclusion of the employment relationship, except as allowed by § 63-6-204(f)(2).

(3) Notwithstanding subdivision (b)(2), in the event that the employment contract with a physician employed independently of a bona fide practice purchase is terminated by the employing entity for reasons other than breach by the employee, any such restrictions shall be void.

(4) In any event, nothing in this section shall prohibit a licensed physician, group of licensed physicians, including, but not limited to, a physicians' professional corporation registered under title 48, chapter 101, from employing physicians.

(5) A hospital affiliate that employs physicians shall not engage in any business other than the employment of physicians, the management of physicians and health care facilities or the ownership of property and facilities used in the provision of health care services. An affiliate of a hospital that employs physicians pursuant to this part shall be subject to the authority of the applicable licensing board under this chapter or title 33, chapter 2, in connection with employment of physicians. Any violation of this subdivision (b)(5) by an affiliate shall subject any hospital, at which the physician has staff privileges, and that controls or is under common control with the affiliate, to the penalties and sanctions applied to hospitals that employ physicians.

(6) No radiologist, anesthesiologist, pathologist, or emergency physician may be employed by a hospital or an affiliate of a hospital and no hospital or an affiliate of a hospital may employ any physician to provide medical services provided by radiologists, anesthesiologists, pathologists, or emergency physicians; provided, that a physician may be employed to provide emergency medical services if the physician is employed to provide other medical services.

(7) Employing entities shall not require, by contract or policy, that as a condition or consequence of employment, written or otherwise, employed physicians relinquish medical staff privileges, or the rights related to medical staff privileges, upon the commencement of, upon any event during the pendency of, or at the termination or conclusion of, the employment relationship. In any event, nothing in this section shall be construed as affecting or negating the ability of an employing hospital to revoke or suspend a physician's staff privileges in accordance with the procedures set forth in the medical staff bylaws. Hospitals shall not substitute physician employment contracts for medical staff privileges. Nonemployed and employed physicians holding staff privileges at a hospital that is an employing entity, or hospitals on which employed physicians hold staff privileges that are affiliates of employing entities, shall enjoy the same privileges, rights and protections with respect to medical staff membership. Employment of a physician shall not affect any other physician's medical staff privileges. Physicians who hold membership on medical staffs at a hospital which is an employing entity, or a hospital on which employed physicians hold staff privileges that are affiliates of employing entities, shall be provided with the rights and protections, including rights of self-governance, afforded by the applicable state licensing board, and, when accredited, the accrediting entity or agency.

(8) If a physician, in connection with a claim for breach of contract or other dispute related to § 63-6-204, establishes in a court of competent jurisdiction, or other forum, including in a peer review action or arbitration proceeding, that the conditions of § 63-6-204 have been violated by the employing entity, the physician shall be entitled to recover the physician's cost of litigation, arbitration, or peer review defense, and a reasonable attorney's fee.

(9) (A) No radiologist, anesthesiologist, pathologist, or emergency physician may be employed by a hospital or an affiliate of a hospital, and no hospital or an affiliate of a hospital may employ any physician to provide services provided by radiologists, anesthesiologists, pathologists, or emergency physicians; provided, that a physician may be employed to provide emergency medical services, if the physician is employed to provide other medical services.

(B) Notwithstanding subdivisions (b)(6) and (9)(A), a radiologist, anesthesiologist or pathologist may be employed by a research hospital, as defined in subdivision (e)(9). The radiologist, anesthesiologist or pathologist shall be employed by the research hospital under the same terms and conditions as other physicians.

(10) Notwithstanding this subsection (b) to the contrary, the general assembly finds that it is unreasonable per se to require a racial minority physician who practices in a county with a racial minority population in excess of twenty percent (20%) to move more than two (2) miles from the physician's primary practice site. Because such a requirement is also harmful to and will adversely affect the public interest and health, nothing in this subsection (b) shall operate to require the physician to move more than two (2) miles from the primary practice site.

(11) Employing entities shall not restrict or interfere with patient referral decisions in a manner that unnecessarily increases the cost to the patient of the medical services provided.

(c) (1) Notwithstanding this section, nothing shall prohibit a renal dialysis clinic licensed under this chapter or an affiliate of a renal dialysis clinic from employing physicians, other than radiologists, anesthesiologists, pathologists or emergency physicians licensed under title 63, chapter 6 or 9, subject to the following conditions:

(A) Employing entities shall not restrict or interfere with medically appropriate diagnostic or treatment decisions;

(B) Employing entities shall not restrict or interfere with physician referral decisions, unless:

(i) The physician so employed has agreed in writing to the specific restrictions at the time that the contract is executed;

(ii) The restriction does not, in the reasonable medical judgment of the physician, adversely affect the health or welfare of the patient; and

(iii) The employing entity discloses the restrictions to the patient; and

(C) In the event that there is any dispute relating to subdivision (c)(1)(A) or (c)(1)(B), the employing entity shall have the burden of proof.

(2) Employing entities shall not restrict the employed physician's right to practice medicine upon the termination or conclusion of the employment relationship, except as allowed by § 63-1-148 or any successor section.

(3) Notwithstanding § 63-1-148 or any successor section, in the event that the employment contract with a physician employed independently of a bona fide practice purchase is terminated by the employing entity for reasons other than breach by employee, the restrictions shall be void.

(4) In any event, nothing in this section shall prohibit a licensed physician, group of licensed physicians, including, but not limited to, a physicians' professional corporation registered under title 48, chapter 101 from employing physicians.

(5) An affiliate of a renal dialysis clinic that employs physicians shall not engage in any business other than the employment of physicians, the management of physicians and health care facilities, the ownership of property and facilities used in the provision of health care services or a tissue bank or organ procurement agency. An affiliate of a renal dialysis clinic that employs physicians pursuant to this part shall be subject to the authority of the applicable licensing board under this chapter in connection with employment of physicians. Any violation of this subdivision (c)(5) by an affiliate shall subject any renal dialysis clinic at which the physician has staff privileges and that controls or is under common control with the affiliate to the penalties and sanctions applied to renal dialysis clinics that employ physicians.

(6) No radiologist, anesthesiologist, pathologist or emergency physician may be employed by a renal dialysis clinic or an affiliate of a renal dialysis clinic and no renal dialysis clinic or an affiliate of a renal dialysis clinic may employ any physician to provide medical services provided by radiologists, anesthesiologists, pathologists or emergency physicians; provided, that a physician may be employed to provide emergency medical services if the physician is employed to provide other medical services.

(7) Employing entities shall not require, by contract or policy, that as a condition or consequence of employment, written or otherwise, employed physicians relinquish staff privileges or the rights related to staff privileges upon the commencement of, upon any event during the pendency of or at the termination or conclusion of the employment relationship. In any event, nothing in this section shall be construed as affecting or negating the ability of an employing renal dialysis clinic to revoke or suspend a physician's staff privileges in accordance with the procedures set forth in the staff bylaws. Renal dialysis clinics shall not substitute physician employment contracts for staff privileges. Nonemployed and employed physicians holding staff privileges at a renal dialysis clinic that is an employing entity or renal dialysis clinics at which employed physicians hold staff privileges that are affiliates of employing entities shall enjoy the same privileges, rights and protections with respect to staff membership. Employment of a physician shall not affect any other physician's staff privileges. Physicians who hold membership on staff at a renal dialysis clinic that is an employing entity or a renal dialysis clinic at which employed physicians hold staff privileges that are affiliates of employing entities shall be provided with the rights and protections, including rights of self-governance, afforded by the applicable state licensing board and, when accredited, the accrediting entity or agency.

(8) If a physician, in connection with a claim for breach of contract or other dispute related to § 63-6-204, establishes in a court of competent jurisdiction or other forum, including in a peer review action or arbitration proceeding, that the conditions of § 63-6-204 have been violated by the employing entity, the physician shall be entitled to recover the physician's cost of litigation, arbitration or peer review defense and a reasonable attorney's fee.

(9) Employing entities shall not restrict or interfere with patient referral decisions in a manner that unnecessarily increases the cost to the patient of the medical services provided.

(d) No teaching institution shall be held vicariously liable for any act or omission of an intern, resident or fellow in the course of a training program of a medical school owned or operated by the state of Tennessee, under a legal theory of implied or apparent agency, ostensible agency, or any other theory of vicarious liability except actual agency. In determining whether the intern, resident or fellow was an actual agent of the teaching institution, the fact that the intern, resident or fellow was in the teaching institution and providing treatment or services or otherwise caring for patients and was following the institution's bylaws, rules and regulations, policies, procedures, and protocols is insufficient, standing alone, to prove that the intern, resident or fellow was acting as the institution's actual agent.

(e) For purposes of this section, unless the context otherwise requires:

(1) (A) "Affiliate" of a hospital means an entity that directly or indirectly is controlled by, or is under common control with, a hospital licensed under this chapter or title 33, chapter 2. "Affiliate" does not mean, however, a health maintenance organization licensed under title 56, chapter 32;

(B) "Affiliate" of a renal dialysis clinic means an entity that directly or indirectly is controlled by or is under common control with a renal dialysis clinic licensed under this chapter. "Affiliate" does not mean, however, a health maintenance organization licensed under title 56, chapter 32;

(2) "Anesthesiologist" is defined as a physician who has completed a residency in anesthesiology and whose practice is primarily limited to anesthesiology, including, but not limited to, nerve block, pain management, cardiac and respiratory resuscitation, respiratory therapy, management of fluids, electrolyte and metabolic disturbances;

(3) "Emergency physician" is defined as a physician who has completed a residency in emergency medicine, or practiced emergency medicine full time for a three-year period, and whose practice is limited to emergency medicine. "Emergency physician" does not include, however, a physician who has been previously employed to provide non-emergent medical services who, over a period of twelve (12) months or more, becomes a full-time emergency physician and who remains employed by mutual agreement;

(4) (A) "Employing entity" means a hospital licensed under this chapter or title 33, chapter 2, or an affiliate of such an entity that employs one (1) or more physicians. "Employing entity" does not mean, however, a health maintenance organization licensed under title 56, chapter 32;

(B) "Employing entity" for purposes of subsection (c) means a renal dialysis clinic licensed under this chapter or an affiliate of such an entity that employs one (1) or more physicians. "Employing entity" does not mean, however, a health maintenance organization licensed under title 56, chapter 32;

(5) "Intern", "resident" or "fellow" means any person receiving instruction through, and acting within the scope of, a training program of a medical school owned or operated by the state of Tennessee and who, in such capacity, receives compensation payable by the state of Tennessee and is entitled to individual immunity as an employee of the state of Tennessee pursuant to § 9-8-307(h).

(6) "Pathologist" is defined as a physician who has completed a residency in pathology and whose practice is primarily limited to pathology, including, but not limited to, anatomic and clinical pathology;

(7) "Physician" means a person licensed pursuant to title 63, chapter 6 or 9;

(8) "Radiologist" is defined as a physician who has completed a residency in radiology and whose practice is primarily limited to radiology, including, but not limited to, diagnostic radiology, radiation therapy, and radiation oncology;

(9) "Research hospital" means a hospital at which fifty percent (50%) or more of the inpatients treated during the previous calendar year were treated pursuant to research protocols; and

(10) "Teaching institution" means a hospital or mental health hospital, operating within the scope of an affiliation agreement with any medical school owned or operated by the state of Tennessee, and shall further include, but not be limited to, any sole proprietorship, partnership, corporation, limited liability company, or other public or private entity that owns, controls, or is affiliated with any such institution.

(f) (1) Notwithstanding this section or any other law, nothing shall prohibit an employing entity from employing a physician; provided, however, that the employment relationship between the physician and the employing entity is evidenced by a written contract, job description or documentation, containing language which does not restrict the physician from exercising independent medical judgment in diagnosing, referring or treating patients. The employment of physicians authorized by this subsection (f) is subject to the following conditions:

(A) The employed physician must have completed residency training in internal medicine, family medicine, primary care, geriatric medicine or gerontology, or a related medical specialty area, or have become board certified in one (1) of those medical specialties;

(B) An employing entity shall not restrict or interfere with medically appropriate diagnostic, referral or treatment decisions. In the event that there is any dispute relating to this subdivision (f)(1)(B), the employing entity shall have the burden of proof;

(C) An affiliate of a nursing home that employs physicians shall not engage in any business other than the employment of physicians, the management of physicians and healthcare facilities, the ownership of property and facilities used in the provision of healthcare services;

(D) If a physician, in connection with a claim for breach of contract or other dispute related to § 63-6-204, establishes in a court of competent jurisdiction or other forum, including in a peer review action or arbitration proceeding, that the conditions of § 63-6-204 have been violated by the employing entity, the physician shall be entitled to recover the physician's cost of litigation, arbitration or peer review defense and a reasonable attorney's fee;

(E) An employing entity shall not restrict or interfere with patient referral decisions in a manner that unnecessarily increases the cost to the patient of the medical services provided; and

(F) The written contract between an employing entity and the physician, in addition to the other items required by this subsection (f), shall include the name and location of each site where the physician may see patients.

(2) Employing entities shall not restrict the employed physician's right to practice medicine upon the termination or conclusion of the employment relationship, except an employing entity may only restrict the employed physician from entering into another employment relationship with another employing entity; provided, such restriction complies with § 63-1-148.

(3) For purposes of this subsection (f):

(A) "Affiliate" of a nursing home means an entity that, through ownership or management relationship, is directly or indirectly controlled by, or is under common control with, a nursing home;

(B) "Employing entity" means a nursing home, or an affiliate of such a nursing home, that employs one (1) or more physicians. "Employing entity" does not mean, however, a health maintenance organization licensed under title 56, chapter 32;

(C) "Nursing home" means a nursing home licensed as such under this chapter; and

(D) "Referral" or "referring" means a decision by the employed physician to send a patient to another practitioner or specialty program for consultation, service or procedures that the employed physician cannot provide. Referral shall not include sending a patient for consultation, service or procedures that are available within the facility, unless, in the medical judgment of the employed physician, the patient would be better served by a practitioner or specialty program not employed by or contracted to the employing entity.



§ 68-11-206 - Application for license -- Form of contents -- Procedure -- Term of license -- Renewal -- Inactive status.

(a) Any person, partnership, association, corporation, any state, county or local governmental unit, or any division, department, board or agency of the governmental unit, in order to lawfully establish, conduct, operate or maintain a hospital, recuperation center, nursing home, home for the aged, residential HIV supportive living facility, assisted-care living facility, home care organization, residential hospice, birthing center, prescribed child care center, renal dialysis clinic, outpatient diagnostic center, ambulatory surgical treatment center, adult care home or traumatic brain injury residential homes in this state, shall obtain a license from the department, upon the approval and recommendation of the board in the following manner:

(1) The applicant shall submit an application on a form to be prepared by the department with the approval of the board, showing that the applicant is of reputable and responsible character and able to comply with the minimum standards for a facility and with rules and regulations lawfully promulgated under this part. The application shall contain the following additional information:

(A) The name or names of the applicant or applicants;

(B) The type of institution to be operated;

(C) The location of the institution;

(D) The name of the person or persons to be in charge of the institution or, for adult care home applicants, the name of the resident manager, if applicable;

(E) A certification that the applicant has implemented a policy of informing its employees of their obligations under § 71-6-103 to report incidents of abuse or neglect;

(F) If an application for a nursing home license, a list of all nursing homes that the applicant, or any person or entity holding a majority legal or equitable interest in the applicant, owns or operates and, if the applicant has not operated a nursing home in this state for a continuous period of twenty-four (24) months preceding the application, the information specified in § 68-11-804(c)(1) for each such nursing home located outside this state; and

(G) Such other information as the department, with the approval of the board, may require;

(2) (A) In addition to the requirements in subdivision (a)(1), an application for an adult care home or traumatic brain injury residential home license shall include the following additional information:

(i) The maximum number of residents;

(ii) Type of license;

(iii) If any residents are family members of the applicant;

(iv) Names and locations of all other facilities in and outside this state for which the applicant has any license and the compliance history of each facility, including penalties, suspensions or other disciplinary actions;

(v) The extent to which a resident manager, substitute caregivers and other staff will be used in the facility;

(vi) A list of any unsatisfied judgments;

(vii) Past or pending litigation against the applicant;

(viii) Unpaid local, state and federal taxes;

(ix) Notification regarding any bankruptcy filings made by the applicant;

(x) Demonstration of the applicant's financial ability to maintain sufficient financial resources to support the operating costs of the adult care home or traumatic brain injury residential home; and

(xi) A comprehensive business plan for the first two (2) years of operation;

(B) The board shall promulgate regulations specifying additional financial requirements, such as bonds or liability insurance;

(C) An adult care home provider shall obtain a separate license for each adult care home. An adult care home provider may, upon operation of a licensed adult care home for a minimum period of one (1) year and completion of an annual licensure survey without any findings of noncompliance resulting in penalties, suspensions or other disciplinary actions, submit application to separately license a second adult care home. Only upon operation of two (2) licensed adult care homes for a consecutive period of at least one (1) year, licensure survey in each facility without any findings of noncompliance resulting in penalties, suspensions or other disciplinary actions, may an adult care home provider submit application to separately license additional adult care homes. The board may grant an exception to the one-at-a-time license requirement for Level 2 adult care homes for nursing facilities, assisted-care living facilities and other providers when such nursing facility, assisted-care living facility or provider has demonstrated expertise in delivering the specialized services necessary to the specified population that would be served by the licensed adult care homes. The board may establish in regulations a limit on the total number of adult care homes that can be operated by a single adult care home provider;

(D) A Level 2 license allows an adult care home provider to serve adults requiring specialized services. As used in this section, "specialized services" means services provided to ventilator dependent residents and residents with a traumatic brain injury as defined in § 68-55-101. The applicant shall specify the type of license sought as a part of its application. The board shall promulgate regulations specifying additional requirements for a Level 2 license;

(E) A license authorized by this part allows a traumatic brain injury residential home provider to serve disabled adults suffering from the effects of a traumatic brain injury as defined in § 68-55-101. A traumatic brain injury residential home provider shall not be required to obtain a Level 2 or any other licensure, other than a license to operate its day services through a separate facility licensed by this state. The board shall promulgate regulations specifying additional requirements for traumatic brain injury residential home licensure consistent with this part;

(3) At a minimum, Level 2 adult care home providers serving ventilator-dependent residents shall meet all of the following requirements:

(A) Have an audible, redundant alarm system located outside of resident's room to alert the adult care home provider or resident manager of a resident disconnection or ventilator failure;

(B) Have a functioning emergency back-up generator adequate to maintain electrical service for residents' needs until regular service is restored;

(C) All ventilators shall be equipped with internal battery backup systems;

(D) A backup ventilator shall be available at all times;

(4) The board shall promulgate in regulation additional licensure requirements that define appropriate health and safety standards necessary to protect the health and welfare of residents. Specific elements to be addressed include, but are not limited to:

(A) Facility and building standards;

(B) Minimum size and number of bedrooms and bathrooms;

(C) Number of residents to a bedroom and a bathroom;

(D) Sanitation;

(E) Hazardous waste disposal;

(F) Disaster preparedness;

(G) Medication administration and storage; and

(H) Resident record requirements;

(5) (A) The board shall maintain current information on all licensed adult care home providers. The information shall include:

(i) Name, location and mailing address of the facility;

(ii) Description of the facility;

(iii) Date of last inspection;

(iv) Penalties;

(v) Suspensions; and

(vi) Other disciplinary actions;

(B) The information shall be made available upon request to a prospective resident, resident, or family member;

(6) If the board determines that a license for any facility will not be granted, it shall so notify the applicant. The decision of the board shall be final;

(7) If the board finds that the applicant complies with this part and the rules and regulations promulgated under this part, then the board shall recommend and approve the issuance of a license, and thereupon a license shall be issued by the department licensing the applicant to operate the facility for the remainder of the fiscal year; and

(8) Each license to operate a facility shall expire annually on the anniversary date of its original issuance and shall become invalid on that date unless renewed. A licensee may renew its license within sixty (60) days following the license expiration date upon payment of the renewal fee in addition to a late penalty established by the board for each month or fraction of a month that payment for renewal is late; provided, that the late penalty shall not exceed twice the renewal fee. If a licensee fails to renew its license within sixty (60) days following the license expiration date, then the licensee shall reapply for licensure in accordance with the rules established by the board. However, during the transition period, renewed licenses may be issued at prorated monthly renewal fee rates for terms of no less than five (5) months nor more than eighteen (18) months. A license shall not be assignable or transferable, shall be issued only for the premises named in the application, shall be posted in a conspicuous place in the facility, and may be renewed from year to year.

(b) (1) Upon request by a licensee, the board shall have authority to place a license in an inactive status for a period determined by the board upon a finding that:

(A) The licensee has a need to temporarily suspend operations; and

(B) The licensee intends to continue operations after a period of suspension.

(2) Placing a license in an inactive status shall not relieve the licensee from the annual license fees imposed by § 68-11-216.

(c) Any condition placed on the issuance of a certificate of need pursuant to § 68-11-1605 shall be deemed a condition on any subsequently issued license under this section.



§ 68-11-207 - Suspension or revocation of license -- Grounds -- Procedure -- Probation.

(a) The board may suspend or revoke the license issued under this part on any of the following grounds:

(1) A violation of this part or of the rules and regulations or minimum standards issued pursuant to this part, or, in the event of a nursing home that has entered into an agreement with the department to furnish services under Title XVIII or XIX of the Social Security Act, compiled in 42 U.S.C. § 1395 et seq. and 42 U.S.C. § 1396 et seq., respectively, any of the requirements for participation in the medical assistance program set out in title 42 of the Code of Federal Regulations, to such an extent that the board considers the licensee a chronic violator;

(2) Permitting, aiding or abetting the commission of any illegal act in such institutions; or

(3) Conduct or practice found by the board to be detrimental to the welfare of the patients in such institutions.

(b) (1) In those cases where the conditions of any nursing home, home for the aged, traumatic brain injury residential home or adult care home are, or are likely to be, detrimental to the health, safety or welfare of the patient or resident, the commissioner has the authority to suspend the admission of any new patients or residents to the facility pending a prompt hearing before the board, or an administrative judge if the board cannot be convened promptly.

(2) The commissioner is authorized, at any time prior to a hearing, based on information presented to the commissioner showing that such conditions have been and will continue to remain corrected, to revoke the suspension of admissions.

(3) Whenever the commissioner suspends the admission of any new patients, the commissioner shall detail, in a notice to the facility, the specific violations causing the suspension.

(4) Notice shall detail what conditions are considered detrimental to the health, safety or welfare of the patients and an explanation of the specific time frame when and conditions under which the facility can reasonably expect the suspension to be lifted.

(5) Within ten (10) days of receiving this notice or lesser time frame when deemed necessary by the board to ensure the health, safety and welfare of adult care home or traumatic brain injury residential home residents, an adult care home provider or a traumatic brain injury residential home provider shall submit a corrective action plan to the board delineating the measures to be taken to address violations and associated time frames. If it is deemed by the board to be necessary to ensure the health, safety and welfare of adult care home or traumatic brain injury residential home residents, the commissioner may require the adult care home provider or traumatic brain injury residential home provider to take all necessary actions to correct violations immediately.

(6) If the facility complies with these conditions, the commissioner shall lift the suspension within the time frame, unless other conditions exist that warrant an additional suspension or continuation of the suspension. The board has the authority to:

(A) Continue, revoke or modify the suspension of admissions;

(B) Revoke, suspend or condition the license of the facility; and

(C) Enter such other orders as it deems necessary.

(7) Unless the immediate protection of the health, safety or welfare of residents of a nursing home requires otherwise, the commissioner, after ordering a suspension of admissions to a nursing home pursuant to this section, shall provide notice of the suspension as soon as practicable to the members of the senate and house of representatives of the general assembly in whose district the nursing home is located.

(c) In imposing the sanctions authorized in this section, the board may consider all factors that it deems relevant, including, but not limited to, the following:

(1) The degree of sanctions necessary to ensure immediate and continued compliance;

(2) The character and degree of impact of the violation on the health, safety and welfare of the patients in the facility;

(3) The conduct of the facility against whom the notice of violation is issued in taking all feasible steps or procedures necessary or appropriate to comply or correct the violation; and

(4) Any prior violations by the facility of statutes, regulations or orders of the board.

(d) The board may, in its discretion, after the hearing, hold the case under advisement and make a recommendation as to requirements to be met by the facility in order to avoid either suspension or revocation of license or suspension of admissions.

(e) The board shall promulgate regulations defining the sanction structure and associated penalties.

(f) (1) In addition to the authority granted in subsections (a)-(e), the board shall have the authority to place a facility on probation. In the case of a nursing facility, to be considered for probation, a nursing facility must have had at least two (2) separate substantiated complaint investigation surveys within six (6) months, where each survey had at least one (1) deficiency cited at the level of substandard quality of care or immediate jeopardy, as those terms are defined at 42 CFR 488.301. None of the surveys may have been initiated by an unusual event or incident self-reported by the nursing facility.

(2) If a facility meets the criteria for a violation pursuant to regulations established by the board or, in the case of a nursing facility, meets the criteria pursuant to subdivision (f)(1), the board may hold a hearing at its next regularly scheduled meeting to determine if the facility should be placed on probation. Prior to initiating the hearing, the board shall provide notice to the facility detailing what specific noncompliance the board has identified that the facility must respond to at the probation hearing.

(3) Prior to imposing probation, the board may consider and address in its findings all factors that it deems relevant, including, but not limited to, the following:

(A) What degree of sanctions is necessary to ensure immediate and continued compliance;

(B) Whether the noncompliance was an unintentional error or omission, or was not fully within the control of the facility;

(C) Whether the facility recognized the noncompliance and took steps to correct the identified issues, including whether the facility notified the department of the noncompliance, either voluntarily or as required by state law or regulations;

(D) The character and degree of impact of the noncompliance on the health, safety and welfare of the patient or patients in the facility;

(E) The conduct of the facility in taking all feasible steps or procedures necessary or appropriate to comply or correct the noncompliance; and

(F) The facility's prior history of compliance or noncompliance.

(4) If the board places a facility on probation, the facility shall detail in a plan of correction those specific actions that, when followed, will correct the noncompliance identified by the board.

(5) During the period of probation, the facility shall make reports on a schedule determined by the board. These reports shall demonstrate and explain to the board how the facility is implementing the actions identified in its plan of correction. In making such reports, the board shall not require the facility to disclose any information protected as privileged or confidential under any state or federal law or regulation.

(6) The board is authorized at any time during the probation to remove the probational status of the facility's license, based on information presented to it showing that the conditions identified by the board have been corrected and are reasonably likely to remain corrected.

(7) The board shall rescind the probational status of the facility, if it determines that the facility has complied with its plan of correction as submitted and approved by the board, unless the facility has additional noncompliance that warrants an additional term of probation.

(8) A single period of probation for a facility shall not extend beyond twelve (12) months. If the board determines during or at the end of the probation that the facility is not taking steps to correct noncompliance or otherwise not responding in good faith pursuant to the plan of correction, the board may take any additional action as authorized by law.

(g) The hearing to place a facility on probation and judicial review of the board's decision shall be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(h) This section in no way relieves any party from the responsibility to report suspected adult abuse, neglect or exploitation to, or to share information with, the adult protective services program in accordance with the Tennessee Adult Protection Act, compiled in title 71, chapter 6, part 1.

(i) After determinations of violations have been made that are subsequent to any complaint investigation survey that could lead to a suspension or revocation of the license of a nursing home or the loss of federal funds relating to any agreement to furnish services by a nursing home under Title XVIII, compiled in 42 U.S.C. § 1395 et seq. or Title XIX, compiled in 42 U.S.C. § 1396 et seq., of the Social Security Act, and unless the immediate protection of the health and safety of the residents of a nursing home requires otherwise, the department shall seek to provide, if practicable, a period of up to thirty (30) days for further fact finding relative to violations and their correction before any findings that would require the suspension or revocation of license or the loss of federal funds.

(j) (1) The adult care home provider or traumatic brain injury residential home provider shall inform residents verbally and in writing of their right to file a complaint with the state at any time, the process for filing a complaint and contact information for filing a complaint. The facility shall also advise residents of the availability of a long-term care ombudsman, and how to contact the ombudsman for assistance. Verbal and written communication to the resident shall indicate, at a minimum, that complaints regarding suspected adult abuse, neglect or exploitation shall be reported to the adult protective services program. Complaints regarding licensure shall be reported to the board. All other complaints shall be reported to the appropriate state designated oversight entity. Complaints received by the adult care home provider or traumatic brain injury residential home provider shall be forwarded to the appropriate state oversight entity.

(2) The adult care home provider or traumatic brain injury residential home provider shall not prohibit or discourage the filing of complaints or use intimidation against any person filing a complaint.

(3) The adult care home provider or traumatic brain injury residential home provider may not retaliate against the resident or the person acting on behalf of the resident in any way. Such nonpermissible actions include, but are not limited to:

(A) Increasing charges;

(B) Decreasing services, rights or privileges;

(C) Taking or threatening to take any action to coerce or compel the resident to leave the facility; or

(D) Abusing or threatening to harass or abuse a resident in any manner.

(4) Persons acting in good faith in filing a complaint are immune from any liability, civil or criminal.

(5) An adult care home provider or traumatic brain injury residential home provider shall place a resident manager, substitute caregiver or employee against whom an allegation of abuse, neglect or exploitation has been made on administrative leave of absence until the investigation is complete.

(6) Investigations shall be completed by the appropriate state oversight entity within time frames established in applicable statutes or regulations, or as expeditiously as necessary to ensure the health, safety and welfare of adult care home or traumatic brain injury residential home residents.

(7) Investigation findings shall be reported to the board in an anonymous probable cause presentation for the purpose of determining the appropriate discipline. Once this determination is made by the board, the adult care home provider or traumatic brain injury residential home provider shall be informed by written correspondence. The complainant shall also be advised of the complaint's resolution.

(8) The board shall maintain a file of reported complaints. The file shall include the name of the adult care home provider or traumatic brain injury residential home provider against whom the complaint is filed, the date the complaint is filed, the action taken by the board on the complaint and date of action taken.



§ 68-11-208 - Hearings before board -- Judicial review.

(a) Any licensee, or applicant for license, aggrieved by a decision or action of the department or board, pursuant to this part, may request a hearing before the board.

(b) These proceedings and judicial review of the board's decision shall be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-11-209 - Rules and regulations governing operation -- Adoption by board -- Waiver -- Certification of administrator -- Rules governing training and testing of nursing assistants -- Outpatient services off main campus -- Compliance with board rules.

(a) (1) The board has the duty and power to adopt such rules and regulations pertaining to the operation and management of any facilities required to be licensed under this part, and to rescind, amend or modify such rules and regulations from time to time, as are necessary in the public interest and particularly for the establishment and maintenance of standards of hospitalization required for the efficient care of patients or home for the aged, residential HIV supportive living facility, assisted-care living facility, adult care home residents, or traumatic brain injury residential home residents.

(2) For renal dialysis clinics, any rules promulgated after July 1, 2001, but before January 1, 2004, shall not be implemented until January 1, 2004. In addition to any filing or hearing required by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, regarding such initial rules for renal dialysis clinics, the department shall file a notice of proposed rulemaking concerning such rules promulgated pursuant to this section with the health committee of the house of representatives and the health and welfare committee of the senate, at least thirty (30) days prior to the filing of such rules with the secretary of state pursuant to the Uniform Administrative Procedures Act. The department shall present the substance of such rules in hearings before the previously named committees before the hearing of the rules by the government operations committee. No rule may be filed with the secretary of state, unless the department has complied with this section.

(b) The board has the power to waive any of the rules and regulations pertaining to any health care facility covered within the scope of this part, where such waiver would not have a detrimental effect on the health, safety and welfare of the public.

(c) (1) The board shall prescribe, by rules and regulations adopted by the board, the minimum standards as to equipment and provision for the care of patients or home for the aged, residential HIV supportive living facility, assisted-care living facility, adult care home residents, or traumatic brain injury residential home residents to which an institution must conform in order to operate lawfully as any facilities required to be licensed under this part.

(2) The board shall assess, in writing, the fiscal impact on licensed nursing homes relating to the adoption, repeal or amendment of any rule or minimum standard as to equipment or operating procedure. The cost necessary to bring a facility into compliance with such a directive by the board shall be made available to the comptroller of the treasury as a component of allowable cost in accordance with medicare reimbursement principles. Such costs, however, shall be subject to all reimbursement limits and procedures specified in statute and state regulations for the reimbursement of nursing home services.

(d) (1) Any person who wishes to serve as the chief administrator of a licensed residential or institutional home for the aged, residential HIV supportive living facility, or assisted-care living facility shall first be certified by the board as a residential/institutional home administrator. This subsection (d) shall not apply to any individual licensed as a nursing home administrator pursuant to title 63, chapter 16. To be certified as a residential/institutional home administrator, a person must be a high school graduate or the holder of a general equivalence diploma; provided, that this requirement shall not apply to a person who served as the chief administrator of a licensed residential home for the aged, residential HIV supportive living facility, or assisted-care living facility during any continuous period of at least nine (9) months' duration preceding January 1, 1990, or who served as the chief administrator of a licensed institutional home for the aged, residential HIV supportive living facility, or assisted-care living facility during any continuous period of at least nine (9) months' duration preceding January 1, 1992. Certification shall not be issued, maintained, or renewed for any person convicted of a criminal offense involving the abuse or intentional neglect of an elderly or vulnerable individual. As a requisite for biennial renewal of certification, a person shall submit written proof of attendance during at least twenty-four (24) classroom hours of continuing education courses approved by the board and designed to enhance or reinforce the skills, knowledge and competence required of residential and institutional home administrators.

(2) The twenty-four (24) hours of continuing education courses required by subdivision (d)(1) shall include:

(A) State rules and regulations for homes for the aged;

(B) Health care management;

(C) Nutrition and food service;

(D) Financial management; and

(E) Health lifestyles.

(3) Persons conducting continuing education courses pursuant to this subsection (d) shall be subject to the following:

(A) A program offered for credit must be related to the operations of the homes for the aged, the activities of daily living of the residents, or other pertinent information deemed appropriate to the quality of life for residents; and

(B) All curricula pertaining to the educational courses and the names of the instructors must be submitted to the board for approval prior to offering any course to administrators.

(4) In accordance with the Uniform Administrative Procedures Act, the board shall promulgate such rules as shall be necessary to implement this subsection (d) in an orderly and efficient manner; provided, that such rules shall not, as a requisite for certification or recertification, impose any substantive requirements in addition to those set forth in this subsection (d). The rules shall establish fees for initial certification and for biennial renewal of certification. The fees shall be set in an amount sufficient to pay all expenses incurred by the board in implementing this subsection (d).

(e) (1) Pursuant to the authority granted in subsection (a), the board, in consultation with the Tennessee Health Care Association, shall promulgate rules for the training and testing of nursing assistants in nursing homes that:

(A) Require annual publishing of testing schedules and sites;

(B) Require that test sites be located so that no individual seeking to take the test has to drive any farther than thirty (30) miles to reach a test site;

(C) Require tests to be held as scheduled regardless of the number of individuals scheduled for the test, unless no individuals are scheduled at a particular test site;

(D) Require publishing of the number of individuals passing and failing each test;

(E) Establish a minimum passing grade for the examination; and

(F) Establish a seventy-five-hour training program.

(2) Nothing in this subsection (e) is to be construed to alter or impede nursing assistant training and testing programs already in place pending the implementation of the rules described in subdivision (e)(1).

(3) Any existing committee charged with developing the nursing assistant test shall include at least three (3) representatives of the nursing home industry with an education or nursing background and nominated by the Tennessee Health Care Association.

(4) Nursing assistant testing may, at the nursing assistant's option, be conducted at the facility in which the nursing assistant is or will be employed, unless the facility has had its nursing assistant training program withdrawn pursuant to state or federal regulations. The testing of nurse assistants may be proctored by facility personnel, as long as such testing is secure from tampering, is standardized and is scored by a testing, educational or other organization approved by the board. Such testing shall require no scoring by facility personnel. The board shall revoke a facility's right to proctor such testing in any situation in which the board finds evidence of tampering by facility staff. For purposes of this subdivision (e)(4), "proctor" means supervision of an examination or test.

(f) Notwithstanding any rules and regulations of the board, a hospital may provide outpatient diagnostic and therapeutic services at locations other than the hospital's main campus without obtaining a waiver from the board; provided, that such other locations are under the sole control of the hospital.

(g) Notwithstanding any rule adopted by the board or any other provisions of this chapter, a hospital that satisfies the standards established by the joint commission on accreditation of health care organizations relative to the timely completion of medical records shall be deemed to comply with the rules of the board relative to the timely completion of medical records.

(h) (1) The board shall promulgate in regulations requirements for education, experience and training, continuous education, background check and abuse registry checks for Level 2 adult care home providers and traumatic brain injury residential home providers, resident managers, substitute caregivers and staff. These requirements shall be commensurate with the expected responsibilities and care of residents in each applicable setting, and shall be dependent upon the level of licensure. The education, experience and requirements for Level 2 adult care home providers and traumatic brain injury residential home providers shall be sufficient to demonstrate competency in caring for residents and the ability to adequately maintain the health, safety and welfare of residents. The board shall develop additional standards for Level 2 adult care home providers and traumatic brain injury residential home providers that require education, training and experience necessary to adequately address the needs of persons with traumatic brain injury or ventilator dependent persons.

(2) The rules required under subdivision (h)(1) shall include, but not be limited to, the following:

(A) A resident manager for a Level 2 adult care home provider must meet the education, experience and training requirements of a Level 2 adult care home provider;

(B) A Level 2 adult care home provider serving ventilator dependent residents must hold a current professional license or employ a resident manager who holds a current professional license as a physician, nurse practitioner, registered nurse or respiratory therapist who is trained and experienced in the care of ventilator dependent residents;

(C) A Level 2 adult care home provider serving residents with traumatic brain injury must hold a national certification by the Academy of Certified Brain Injury Specialists as a Certified Brain Injury Specialist (CBIS), or hold a current professional license or employ a resident manager who holds a current professional license as a physician, nurse practitioner, registered nurse, licensed rehabilitation professional, CBIS or licensed mental health professional who is trained and experienced in the care and rehabilitation of residents with traumatic brain injury;

(D) A substitute caregiver for a Level 2 adult care home for persons with traumatic brain injury must hold a national certification by the Academy of Certified Brain Injury Specialists as a CBIS, or hold a current professional license as a physician, nurse practitioner, registered nurse, licensed rehabilitation professional or licensed mental health professional who is trained and experienced in the care and rehabilitation of residents with traumatic brain injury and must demonstrate competency in caring for persons with traumatic brain injury;

(E) A Level 2 resident manager serving residents with traumatic brain injury must hold a national certification by the Academy of Certified Brain Injury Specialists as a CBIS, or hold a current professional license as a physician, nurse practitioner, registered nurse, licensed rehabilitation professional or licensed mental health professional who is trained and experienced in the care and rehabilitation of residents with traumatic brain injury and must demonstrate competency in caring for persons with traumatic brain injury;

(F) A substitute caregiver for a Level 2 adult care home serving ventilator dependent residents must hold a current professional license as a physician, nurse practitioner, registered nurse or respiratory therapist who is trained and experienced in the care of ventilator dependent residents and must demonstrate competency in caring for ventilator dependent residents;

(G) A traumatic brain injury residential home provider shall hold national certification by the Academy of Certified Brain Injury Specialists as a Certified Brain Injury Specialist (CBIS) or hold a current professional license as a physician, nurse practitioner, registered nurse, licensed rehabilitation professional, or licensed mental health professional who is trained and experienced in the care and rehabilitation of disabled adults suffering from the effects of a traumatic brain injury; and

(H) Traumatic brain injury residential home providers shall not be required to live in or employ a resident manager or substitute caregiver to live in a traumatic brain injury residential home. However, a traumatic brain injury residential home provider shall employ staff members to supervise the residents at all times, within the residence, including overnights and during weekends. The staff members providing overnight care and/or supervision must hold a national certification by the Academy of Certified Brain Injury Specialists as a Certified Brain Injury Specialist (CBIS), or hold a current professional license as a physician, nurse practitioner, registered nurse, licensed rehabilitation professional, or licensed mental health professional who is trained and experienced in the care and rehabilitation of residents with traumatic brain injury.

(3) All adult care home providers, resident managers and substitute caregivers shall complete annually twelve (12) hours of continuing education related to care of the elderly and persons with disabilities and business operations of adult care homes.

(4) The adult care home provider shall train all staff to meet the routine and emergency needs of residents. The adult care home provider is also responsible for training resident managers, substitute caregivers and staff on the health care tasks that can be administered through self-direction.

(5) The adult care home provider shall be responsible for supervision, training and overall conduct of resident managers, substitute caregivers and staff as it relates to their job performance and responsibilities.

(i) For developing a plan of care in Level 2 adult care homes, a licensed healthcare professional may include, when appropriate, persons holding a national certification by the Academy of Certified Brain Injury Specialists as a Certified Brain Injury Specialist (CBIS).



§ 68-11-210 - Inspections -- Reports -- Federal accreditation exemption.

(a) (1) Every facility for which a license has been issued shall be inspected within fifteen (15) months following the date of the last inspection by a duly appointed representative of the department under the rules and regulations to be promulgated under this part.

(2) Inspection reports shall be prepared on forms prescribed by the department.

(3) No institutions or agencies licensed pursuant to this part shall be required to be inspected or licensed under the laws of this state relative to hotels, restaurants, lodging houses, boardinghouses and places of refreshment.

(4) Adult care homes are subject to the following inspection standards:

(A) The board shall inspect an adult care home prior to issuing an initial license.

(B) The board shall conduct an unannounced inspection of an adult care home in accordance with subdivision (a)(1).

(C) The board shall be permitted access to enter and inspect any adult care home upon the receipt of an oral or written complaint, any time the board has cause to believe that an adult care home is operating without a license, or any time there exists a perceived threat to the health, safety or welfare of any resident.

(5) Traumatic brain injury residential homes are subject to the following inspection standards:

(A) The board shall inspect a traumatic brain injury residential home prior to issuing an initial license;

(B) The board shall conduct an unannounced inspection of a traumatic brain injury residential home in accordance with subdivision (a)(1); and

(C) The board shall be permitted access to enter and inspect any traumatic brain injury residential home upon the receipt of an oral or written complaint, any time the board has cause to believe that a traumatic brain injury residential home is operating without a license, or any time there exists a perceived threat to the health, safety or welfare of any resident.

(b) (1) The purpose of this subsection (b) is to require that state agencies, including the department of human services or the department of children's services, the department of health, and those agencies with which each contracts, who perform surveys, inspections and investigations of health care facilities, do not duplicate their procedures or subject such health care facilities to duplicate rules and regulations.

(2) For the purposes of this subsection (b), unless the context otherwise requires:

(A) "Health care facility" includes hospital, recuperation center, nursing home, birthing center, prescribed child care center, home for the aged, residential HIV supportive living facility, assisted-care living facility, adult care home and traumatic brain injury residential home, as defined in this part; and

(B) "Inspection" means all surveys, inspections, investigations and other procedures necessary for a state agency, or a division or unit of a state agency, to perform in order to carry out various obligations imposed on such agency by applicable state and federal law and regulations.

(3) (A) State agencies shall make, or cause to be made, only such inspections necessary to carry out the various obligations imposed on such agencies by applicable state and federal law and regulations.

(B) Any on-site inspection by a state agency, division licensing board, or unit thereof, that substantially complies with the inspection requirements of any other state agency, other division licensing boards, or unit of the inspecting agency charged with making similar inspections shall be accepted as an equivalent inspection, instead of an on-site inspection by such agency, division licensing board, or unit of the inspecting agency.

(C) The governor shall be authorized to coordinate the inspections of health care facilities by state agencies required to conduct such inspections.

(D) Notwithstanding this section or any other law to the contrary, the department shall conduct such on-site inspections and investigations as may be necessary to safeguard and ensure, at all times, the public's health, safety and welfare.

(E) The department shall conduct such inspections and investigations as may be necessary to appropriately respond to complaints received from the public and to immediately act upon any determination by the board that the public's health, safety or welfare is, or appears to be, threatened.

(4) The department, under part 1 of this chapter, the board, under this part, the Tennessee state board of examiners for nursing home administrators, under title 63, chapter 16, and any hospital authority, under title 7, chapter 57, shall conduct one (1) joint inspection for each licensing period or shall accept the investigation of one (1) of such entities, under subdivision (b)(3), unless otherwise required by federal law or regulation.

(5) (A) All health care facilities licensed by the department that have obtained accreditation from a federally recognized accrediting health care organization shall be deemed to meet all applicable licensing requirements. Such facilities may be subject to an inspection by the department and shall continue to be subject to subdivisions (b)(3)(D) and (E) but may be exempt from subdivision (a)(1) so long as the facility remains accredited.

(B) In order to be issued a license by the department, such hospitals shall be required to annually remit the statutory licensing fees and a copy of a letter of current accreditation and accompanying report from the joint commission on accreditation of hospitals.

(C) The report shall be maintained as a confidential record pursuant to § 10-7-504.

(6) No licensure fee shall be reduced by this subsection (b).

(c) If a violation, citation, deficiency, or civil monetary penalty is found during the nursing home survey process, in which the violation is based upon an action or actions that are directly pursuant to a physician's order, the board of medical examiners' consultant, or the consultant's physician designee, shall be contacted for a consultation on the determination as to the medical necessity of the physician's order in question. The determination of medical necessity shall be based upon the recognized medical standards of practice and shall include, but not be limited to, a review of the physician's order, the date the order was given, the status of the patient at the time the actions occurred and the outcomes of the actions, the applicable state and federal regulations, and shall include contact between the consultant or designee and the treating physician or the facility's medical director. Any consultation between the consultant or designee and the treating physician or medical director must be completed within the time frames of the survey process. If it is determined that the violation is based upon or relates to a physician's order determined to be medically necessary, no violation, citation, deficiency, or civil monetary penalty shall be assessed against the facility and any deficiency cited in violation of this subsection (c) will be removed. The department shall report back to the board of medical examiners and the appropriate standing committees at the end of six (6) months regarding the effectiveness and the resources necessary to meet the requirements of this subsection (c).

(d) Any nursing home that files for federal bankruptcy protection shall immediately inform the commissioner of health regarding its financial condition and the status of the legal proceedings. In overseeing a facility that has filed for federal bankruptcy protection, the department of health shall follow any existing policies or regulations pertaining to any special inspection or oversight of such a facility. The fund established by § 68-11-827 may be used for the purpose of protecting the residents of such a nursing home, if the facility's noncompliance with the conditions of continued licensure, applicable state and federal statutes, rules, regulations and contractual standards threatens the residents' continuous care, the residents' property, the nursing home's continued operation, or the nursing home's continued participation in the medical assistance program of title 71, chapter 5. The commissioner shall inform the attorney general and reporter regarding the status of the legal proceedings.



§ 68-11-211 - Reporting incidents of abuse, neglect and misappropriation -- Reporting specific incidents that might result in a disruption in the delivery of health care services -- Confidentiality.

(a) As used in this section:

(1) "Abuse" means the willful infliction of injury, unreasonable confinement, intimidation or punishment with resulting physical harm, pain or mental anguish;

(2) "Board" means the board for licensing health care facilities;

(3) "Commissioner" means the commissioner of health;

(4) "Department" means the department of health;

(5) "Facility" means any facility licensed under this part and any physician's office where Level III office-based surgery occurs;

(6) "Misappropriation of patient property" means the deliberate misplacement, exploitation or wrongful, temporary or permanent use of a resident's belongings or money without the resident's consent;

(7) "Neglect" means the failure to provide goods and services necessary to avoid physical harm, mental anguish or mental illness; and

(8) "Patient" means a person receiving health care services from a facility, and includes a resident at a nursing home facility.

(b) Except for those facilities required to report abuse, neglect or misappropriation pursuant to 42 CFR 483.13, each facility shall report incidents of abuse, neglect and misappropriation that occur at the facility to the department within seven (7) business days from the facility's identification of the incident.

(c) An incident report or any amended incident report obtained by the department pursuant to this section shall be confidential and not subject to discovery, subpoena or legal compulsion for release to any person or entity, nor shall the report be admissible in any civil or administrative proceeding, other than a disciplinary proceeding by the department or the appropriate regulatory board. The report is not discoverable or admissible in any civil or administrative action, except that information in the report may be transmitted to an appropriate regulatory board having jurisdiction for disciplinary or licensing sanctions against the impacted facility; however, the department must reveal, upon request, its awareness that a specific incident has been reported. The affected patient and the patient's family, as may be appropriate, shall also be notified of the incident by the facility. This subsection (c) and § 68-11-804(c)(23) shall not affect § 63-6-219 [repealed] or the protections provided by § 63-6-219 [repealed].

(d) Each facility shall also report specific incidents, including, but not limited to, the following that might result in a disruption in the delivery of health care services at the facility within seven (7) days after the facility becomes aware of the incident:

(1) A strike by the staff at the facility;

(2) An external disaster impacting the facility;

(3) A disruption of any service vital to the continued safe operation of the facility or to the health and safety of its patients and personnel; and

(4) Any fires at the facility that disrupt the provision of patient care services or cause harm to the patients or staff, or that are reported by the facility to any entity, including, but not limited to, a fire department charged with preventing fires.

(e) In the event that health care services are provided in the patient's home, then the facility shall only report those incidents that are witnessed or known by the person delivering health care services.

(f) The department shall have access to facility records that are allowed in part 3 of this chapter. The department may copy any portion of a facility medical record relating to the reported event, unless otherwise prohibited by rule or statute. This section and § 68-11-804(c)(23) do not change or affect the privilege and confidentiality provided by § 63-6-219 [repealed].

(g) This section does not preclude the department from using information obtained under this section in a disciplinary action commenced against a facility or from taking disciplinary action against a facility. This section does not preclude the department from sharing such information with any appropriate governmental agency charged by federal or state law with regulatory oversight of the facility; however, all such information shall be confidential and not a public record. A facility's failure to report an incident of abuse, neglect or misappropriation may be grounds for disciplinary action against the facility pursuant to § 68-11-207.

(h) Nothing in this section shall be construed to eliminate or alter in any manner the required reporting of abuse, neglect or exploitation of children or adults or any other provisions of title 37, chapter 1, parts 4 and 6, and title 71, chapter 6, part 1.



§ 68-11-212 - Placement and adoption of children unaffected.

This part shall not be construed in any way to restrict or modify any law pertaining to the placement and adoption of children.



§ 68-11-213 - Injunctions and penalties -- Promulgation of regulations.

(a) (1) The department is authorized to initiate proceedings seeking injunctive and any other form of relief available in law or equity against any person who owns, operates, manages or participates in the operation of or management of any facilities required to be licensed under this part, or any resident or residents in any facility required to be licensed under this part, without having the license required by this part.

(2) The department may also seek such relief against any person who owns, operates, manages or participates in the operation or management of any facility required to be licensed under this part, if such person or facility violates this part, rules, regulations or orders issued under this part, or terms and conditions of the license.

(3) Proceedings under this section may be initiated in the chancery court of Davidson County or the chancery court of the county in which all or part of the activities complained of occur.

(b) Based upon a complaint that a home for the aged, assisted-care living facility, adult care home or traumatic brain injury residential home, subject to licensure under this part may be operating without a license, the department, with consent of an owner, operator, manager, or person who participates in the operation, or patient or resident, or the guardian of the patient or resident, may enter the facility in order to investigate or inspect the complaint for the necessity of or compliance with licensure under this part.

(c) If consent is not obtained and the area sought to be inspected is a closed or non-public area, right of entry and inspection shall not be made by the department, unless a civil warrant, upon probable cause, is first obtained authorizing such entry or inspection.

(d) Inspections conducted pursuant to this section shall be conducted in a manner so as to minimize disruption.

(e) If a determination is made by the department that a home for the aged, assisted-care living facility or alcohol and drug treatment center is subject to the requirements of licensure under this part, a notice shall be issued by the department stating the determination and requiring that application for licensure shall be made to the department within thirty (30) days of the receipt of that notice. The thirty-day application period does not serve to waive any and all civil penalties that may be assessed for unlicensed operation of a facility under this part.

(f) Failure of the home for the aged, assisted-care living facility or alcohol and drug treatment center to make application to the department for licensure within thirty (30) days from the date of the receipt of the notice may result in the initiation of injunctive relief and any other relief available in law or equity against any person who owns, operates, manages or participates in the management of the facility.

(g) In addition to requiring that the home for the aged, assisted-care living facility, adult care home or traumatic brain injury residential home make application for licensure, the department may immediately initiate a petition for injunctive relief or any other relief available in law or equity. The department may recommend and direct the home for the aged, assisted-care living facility, adult care home or traumatic brain injury residential home to immediately cease and desist operations when the health, safety or welfare of the patients or residents requires emergency action.

(h) (1) It is unlawful for any person to receive or accept any patient or patients or any resident or residents in any facility required to be licensed under this part without having applied for and obtained a license as required by this part.

(2) A violation of this requirement is a Class B misdemeanor.

(3) Each day of operation without a license constitutes a separate offense.

(i) (1) The department may assess a civil penalty not to exceed five thousand dollars ($5,000) against any person or entity operating an assisted-care living facility, adult care home or traumatic brain injury residential home without having the license required by this chapter. Each day of operation is a separate violation.

(2) The board for licensing health care facilities is authorized to establish as part of its comprehensive system of quality assurance and enforcement a system for assessing civil monetary penalties, including appropriate due process, for assisted-care living facilities, adult care homes and traumatic brain injury residential homes that are in serious violation of state laws and regulations, resulting in endangerment to the health, safety and welfare of residents.

(3) All penalties for adult care homes or traumatic brain injury residential homes shall be deposited by the department with the state treasurer to a general fund account specifically designated for the purpose of providing adult care home educational training programs and continuing education requirements for adult care home providers and traumatic brain injury residential home providers, resident managers, substitute caregivers and staff. The commissioner of finance and administration shall determine the appropriate use for these funds.

(4) Beginning one hundred eighty (180) days after the promulgation of regulations under this part by the department, the department may assess a civil penalty not to exceed three thousand dollars ($3,000) against any licensed assisted-care living facility for admitting or retaining residents not meeting the definition of assisted-care facility resident set forth in this chapter. Each such resident shall constitute a separate violation.

(j) (1) The department may assess a civil penalty not to exceed one thousand dollars ($1,000) against any person or entity operating a prescribed child care facility without the license required by this chapter or in violation of any other statute or regulation promulgated under this chapter. Each day of operation is a separate offense.

(2) The board is specifically authorized to promulgate regulations for the assessment and procedures to be used in the assessment of civil penalties against a prescribed child care center, including, but not limited to, a schedule of the minimum and maximum penalties, factors to be considered in making the assessment, procedures to be used in the assessment, appeals, and finality of assessments.

(3) The board is authorized to conduct contested cases regarding appeals of the penalties assessed pursuant to this subsection (j).



§ 68-11-214 - Personnel and inspectors.

(a) The department is authorized to employ all necessary administrative and clerical employees; and to employ one (1) or more inspectors, for such time as, in the judgment of the commissioner, may be necessary, who shall be well experienced in the operation of hospitals, and whose duty it is to:

(1) Visit all institutions coming under the scope of this part and inspect them, insofar as it may be necessary to arrive at the necessary facts required to make a true and informative report to the board; and

(2) Give advice, aid and encouragement to such institutions, in maintaining high professional ideals and good care of patients.

(b) The department shall cooperate in the inspections and coordinate them with its other work.

(c) (1) The department shall not assign an individual to be a member of an inspection team for purposes of conducting an annual survey required for medicare or medicaid certification at a nursing home facility in which the individual works, or, at any previous time, has worked as an employee, as employment agency staff at the facility, or as an officer, consultant, or agent for the facility to be inspected. Prior to being employed by the department, all such individuals shall be required to disclose any previous employment at any and all nursing home facilities, including employment as an employee, as employment agency staff, or as an officer, consultant or agent.

(2) The department shall not assign an individual to lead an inspection team conducting an inspection as a result of a complaint filed against a nursing home facility if the individual works, or, at any previous time, has worked as an employee, as employment agency staff at the facility, or as an officer, consultant, or agent for the facility to be inspected.

(3) (A) The department shall not assign an individual to be a part of an inspection team conducting an inspection as a result of a complaint filed against a nursing home facility if the individual works, or, at any previous time, has worked as an employee, as employment agency staff at the facility, or as an officer, consultant, or agent for the facility to be inspected.

(B) Notwithstanding subdivision (c)(3)(A) to the contrary, the commissioner may allow for exceptions to subdivision (c)(3)(A) if the commissioner deems it necessary for the immediate protection of the health, safety or welfare of residents of a nursing home.



§ 68-11-215 - Salaries and expenses.

(a) The salaries of all employees shall be fixed by the department of human resources upon the advice of the commissioner.

(b) All employees and members of the board shall be reimbursed for necessary expenses in the discharge of their official duties.

(c) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) The expenses provided for in this section shall be incorporated as part of the budget of the department.



§ 68-11-216 - Annual license fees -- Liens -- Revocation of licenses -- Penalties -- Annual nursing home tax.

(a) (1) The board is authorized to promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, such rules and regulations as are necessary to set fees for licensure, renewal of licensure, late renewal fees and such other fees as are necessary to comply with the intent of subsection (b), for the entities and facilities listed in § 68-11-202(a)(1).

(2) The entities and facilities referenced in subdivision (a)(1), except those operated by the United States government or the state of Tennessee, shall make application for licensure and renewal under this part and shall pay the fees applicable to them to the department for regulatory purposes.

(3) The licensure and annual renewal fees for the following types of home care organizations shall not exceed twenty-five percent (25%) of the total licensure and annual renewal fees set by the board for all other home care organizations:

(A) Home care organizations that also pay a fee to be licensed by the department of mental health and substance abuse services;

(B) Home care organizations owned and operated by therapists who pay a fee to be licensed under title 63, chapter 13 or chapter 17; or

(C) Home care organizations that are owned and controlled by another home care organization that pays an annual license or renewal fee.

(4) Excluded from payment of the fees as an ambulatory surgical treatment center and an outpatient diagnostic center are hospital based ambulatory surgical treatment centers and outpatient diagnostic centers that are included in the licensing and renewal fee of the hospital in which they are located.

(5) Prior to the promulgation of a rule increasing fees for licensed health care facilities, the department of health shall present to the board a detailed report justifying the proposed fee amount. The report shall include at least the following elements:

(A) The fees currently charged, the proposed new fees, and the percentage increase expected from the proposed fees;

(B) The total number of full-time equivalent positions funded, and how those positions are funded, if not entirely from fee revenue;

(C) Justification for any increase in fees, including an itemization of actual or expected increases in costs to the board, and inspection or licensure activities on which any proposed increases in funding will be spent; and

(D) A specific breakdown that differentiates the costs incurred for licensure activities under state law from any other activity required by a contractual or legal requirement with the federal government.

(6) Not later than sixty (60) calendar days prior to the presentation of the report and the information outlined in subdivision (a)(5) to the board, the report and the information outlined in subdivision (a)(5) shall be provided to the board and any provider association representing such a facility affected by a proposed change in licensure fees. The report and information shall be provided in both paper and electronic format, and shall be made available to any affected licensed facility upon request.

(7) Any increase or decrease in fees proposed or approved by the board must increase or decrease the fees for all licensed facilities by a similar percentage amount, which shall not vary more than five percent (5%) between facility types.

(b) (1) The fees established by the board shall be submitted with the appropriate applications. All fees so collected shall be deposited by the department with the state treasurer to the credit of the general fund, and shall be expended by the department and included in the appropriation made for the board in the general appropriations act.

(2) It is the intent of the general assembly that the board establish and collect fees in an amount sufficient to pay the costs of operating the board, including, but not limited to, licensure and inspection costs. On or before December 31 of each year, the commissioner shall certify and report to the government operations committee of each house of the general assembly, if the board did not, during the fiscal year, collect fees in an amount sufficient to pay the costs of operating the board. If the board fails to collect sufficient fees to pay the costs of operating the board for a period of two (2) consecutive fiscal years, the board shall be reviewed by the joint evaluation committees and shall be subject to a revised termination date of June 30 of the fiscal year immediately following the second consecutive fiscal year during which the board operated at a deficit.

(c) (1) It is declared to be the legislative intent that every person is exercising a taxable privilege who engages in the business of providing nursing home care. The assessment fee imposed by this subsection (c) shall be in addition to all other privilege taxes.

(2) Effective for one (1) year beginning July 1, 2013, in addition to the fees set forth in subsection (a), each nursing home shall pay a nursing home annual assessment fee as set forth in this subsection (c). Such assessment fee shall be paid in equal monthly installments of one-twelfth (1/12) of the annual amount established by this subsection (c). The installments are due on the fifteenth day of each following month beginning August 15, 2013, for the July 2013 installment and ending with a final payment on July 15, 2014.

(3) The nursing home annual assessment fee shall be based on the number of nursing home beds licensed by this state on July 1, 2013, for the fiscal year following such date, excluding beds in nursing homes specifically certified as intermediate care beds for the mentally retarded. The assessment fee shall be uniformly applied to all licensed beds at the rate of two thousand two hundred twenty-five dollars ($2,225) per licensed bed per year. Licensed facilities that are owned or operated by an agency of this state are not excluded from paying the assessment fee. There shall be no exclusions, deductions or adjustments applied to the assessment fee of any licensed facility different from any other such facility. Beds licensed after July 1, 2013, shall pay a prorated amount of the annual assessment fee for the fiscal year following such date; provided, that no such assessment fee shall be due to the extent that the beds licensed after July 1, 2013, were the result of the transfer of such beds from one (1) licensed facility to another licensed facility, where the transferor facility had already paid the full amount of the assessment fee on such beds, or where the transferor facility agrees to continue to pay the monthly installments due with respect to such beds.

(4) The commissioner shall adopt rules and regulations governing the collection of such assessment fees. Notwithstanding any other law, the commissioner is authorized to promulgate such rules as emergency rules pursuant to the Uniform Administrative Procedures Act.

(5) Any challenge to the assessment fee imposed by this subsection (c) shall be brought pursuant to title 67, chapter 1, part 9 and § 9-8-307(a)(1)(O).

(6) (A) All revenue collected pursuant to this subsection (c) shall be deposited in the general fund.

(B) All nursing home annual assessment fee payments made by nursing homes under this section and received by this state; all investment earnings credited to the nursing home annual assessment fee payments; any interest and penalties paid under this section by any nursing home; and all funds generated by federal matching payments made relative to the nursing home annual assessment fee shall be available to and used by the bureau of TennCare for the sole purpose of providing payment to nursing homes.

(C) No part of the nursing home annual assessment fee payments made by nursing homes under this section and received by this state; the investment earnings credited to the nursing home annual assessment fee payments; the interest and penalties paid under this section by any nursing home; or the funds generated by federal matching payments made relative to the nursing home annual assessment fee shall be used for any purpose other than providing payment to nursing homes.

(7) (A) If any part of any assessment fee imposed under this subsection (c) is not paid on or before the due date, a penalty of five percent (5%) of the amount due shall at once accrue and be added to such assessment fee. Thereafter, on the first day of each month during which any part of any assessment fee or any prior accrued penalty remains unpaid, an additional penalty of five percent (5%) of the then unpaid balance shall accrue and be added to such assessment fee or prior accrued penalty. In addition, assessment fees under this subsection (c) not paid on the due date shall bear interest at the maximum lawful rate from the due date to the date paid. Payment shall be deemed to have been made upon date of deposit in the United States mail. The commissioner may for good cause approve an alternative payment plan, as long as full payment of the assessment fee plus penalty and interest is made.

(B) If a nursing home is more than ninety (90) days delinquent in paying an installment of its annual nursing home assessment fee, the commissioner shall initiate proceedings before the board in accordance with the Uniform Administrative Procedures Act, so that the board may suspend admissions to the facility or otherwise direct the facility to pay the assessment fee and any accrued penalties and interest in full within a prescribed period of time. If the facility does not pay the assessment fee and any accrued penalties and interest in full within the prescribed period of time as directed by the board, the board shall suspend admissions to the facility. Any suspension of admissions imposed according to this section shall immediately be lifted following the full payment of the assessment fee and any accrued penalties and interest by the facility. If full payment of the assessment fee and any accrued penalties and interest is not paid within sixty (60) days from the first day of the suspension of admissions, the commissioner shall be authorized to initiate proceedings before the board in accordance with the Uniform Administrative Procedures Act so that the board may consider the revocation of the facility's license.

(8) The assessment fee imposed by this subsection (c) may not be billed by the nursing home as a separately stated charge, but this shall not prevent the nursing home from adjusting its rates to defray the cost associated with the assessment fee.

(9) The fiscal review committee shall review and have oversight of the implementation of this subsection (c).

(10) Enactment of this subsection (c) and any amendments to this subsection (c) shall not operate to excuse the monthly installment payment of the nursing home assessment fee due on July 15, 2013.

(11) Any assessment fee obligation imposed by this subsection (c) shall be suspended to the extent that, and for the period that receipt of the assessment fee by the state results in, a corresponding reduction in federal financial participation under Title XIX of the federal Social Security Act, compiled in 42 U.S.C. § 1396 et seq.

(12) The nursing home annual assessment fee established by this subsection (c) shall terminate on June 30, 2014.



§ 68-11-217 - Christian Science facilities excepted.

(a) Nothing in this part or the rules and regulations relative to medical treatment adopted pursuant to this part shall be construed as authorizing the supervision, regulation or control of the remedial care or treatment of patients or residents in, or over, any health care facility conducted for or by those who rely upon treatment by prayer through spiritual means in the practice of religion in accordance with the creed or tenets of the First Church of Christ, Scientist, in Boston, Massachusetts.

(b) However, these institutions must comply with all rules and regulations relative to sanitation and safety as other institutions of similar category.



§ 68-11-218 - Disciplinary action reports.

(a) (1) The chief administrative official of each hospital or other health care facility shall report to the board of medical examiners any disciplinary action taken concerning any physician, when such action is related to professional ethics, medical incompetence, moral turpitude, or drug or alcohol abuse.

(2) Disciplinary action shall include termination, reduction or resignation of hospital privileges for any of the reasons listed in subdivision (a)(1).

(3) The report shall be in writing and made within sixty (60) days of the date of the action.

(b) (1) Any professional society within this state, comprised primarily of physicians, that takes formal disciplinary action against a member pursuant to § 63-6-219 [repealed], shall report the action to the board of medical examiners, when the action taken is related to professional ethics, medical incompetence, moral turpitude or drug or alcohol abuse.

(2) This report shall be in writing and made within sixty (60) days of the action.

(c) The hospital or professional society shall make available to the board of medical examiners, for examination, any and all records pertaining to the disciplinary action taken, notwithstanding § 63-6-219 [repealed] to the contrary.

(d) Any individual who, as a member of any committee or employee of any hospital or professional society, as defined in § 63-6-219 [repealed], files a report pursuant to this section, shall be immune from liability as provided in § 63-6-219(b) [repealed].



§ 68-11-219 - Payment to health care agency of assigned insurance benefits -- Insurer's duty to request information.

(a) Upon assignment of benefits of a health, accident or sickness insurance policy to a hospital, nursing home, home for the aged, residential HIV supportive living facility, assisted-care living facility, alcohol and drug prevention and/or treatment facility, birthing center, prescribed child care center, ambulatory surgical treatment center, community mental health center, home care organization or other such health care agency or to a doctor or dentist for health care services rendered, by the insured under the policy, the health care agency or doctor or dentist shall be paid the benefits due under such policy to the extent of the assignment within thirty (30) days from the time the insurance company has received a final billing statement for such health care services from such health care agency, doctor or dentist; provided, that the insurance company has received information necessary to determine the extent of liability, if any.

(b) It is the duty of the insurance company to request the information required for payment of such benefits within fifteen (15) days after receiving claim for benefits under such policy.

(c) (1) If any portion of the claim is under dispute because of the nature, necessity or charges for the services, the insurer shall, within the thirty-day period, pay the amount of the claim that is not in dispute and notify the health care provider in writing of the reason or reasons for the dispute and the amount in dispute.

(2) If the dispute is due to the need for verification of services rendered and cannot otherwise be resolved by the insurer and health care provider, then the insurer shall schedule an audit on the premises of the health care provider within thirty (30) days of the notice and shall pay the amount determined to be due under the audit within thirty (30) days of the date of the audit done on the premises.

(d) (1) Where a single confinement exceeds thirty (30) days, the provider may submit bills to the insurer on a thirty-day interval.

(2) When the insurer receives a billing statement of this nature, the insurer shall pay the claim for the period covered by the bill in accordance with this section.

(e) If any portion of an assigned claim remains unpaid sixty (60) days after a billing statement from the assignee is received by the insurance company, the assignee of the claim may add an interest charge to the unpaid portion of the claim, with the accrual of such interest charge commencing on the thirty-first day, at an interest rate not to exceed one percent (1%) per month for an annual effective rate of interest of twelve percent (12%) per year; provided, that such interest shall not be allowed for that portion of any claim for which the insurance company has not received any requested information necessary to determine the extent of its liability, if any, or for that portion of any claim to which subsection (c) applies.

(f) If the health care provider offers a prompt payment discount, it shall apply to any portion of the claim paid within the period specified in the prompt payment plan.

(g) Failure of an insurer to comply with this section may be reported to the commissioner.



§ 68-11-220 - Hospital billing information statements.

(a) As used in this section, "hospital" includes hospitals as defined in § 68-11-201.

(b) (1) Within ten (10) days following discharge or release from confinement in a hospital, or within ten (10) days after the earliest date at which the expense from confinement or service may be determined, the hospital providing such services shall submit to the patient, or an authorized representative, a statement or billing containing the same charge or expense information required to be included on the uniform claim form pursuant to § 56-7-1008.

(2) This statement shall not include charges of hospital-based physicians if billed separately.

(c) (1) Subsequent to the initial billing for services, the hospital shall, upon written request from the patient, an authorized representative, an insurance company, an employer, or other organization responsible for the reimbursement or payment of such services, provide a more detailed statement of specific services received and expenses incurred by the patient.

(2) The hospital shall be allowed thirty (30) days from the receipt of a request to provide the statement.

(3) All requests shall be made within one (1) year of discharge.



§ 68-11-221 - Deficiencies in facilities--Special monitors.

During a suspension of admissions pursuant to § 68-11-207, the commissioner shall appoint one (1) or more special monitors, if the deficiency threatens serious bodily harm to the patients or residents of the facility. The commissioner may appoint a special monitor or monitors at any other time, if the commissioner has reason to believe that deficiencies exist in a facility that are detrimental to the direct care of the patients or residents. Whenever the appointment of monitors is utilized pursuant to this section, the commissioner shall appoint a sufficient number of monitors to ensure their presence in the facility for a minimum of twenty (20) hours per week. The monitors shall observe the operation of the facility, and shall submit written reports periodically to the commissioner on the operation of the facility. Persons appointed as monitors shall be duly qualified to discharge their responsibilities. While employed as monitors, they shall represent the department with the power to observe and review all of the facility's operation, with attention to those aspects for which the suspension of admission was imposed. When appointment of a monitor or monitors is mandated by this section, the facility shall be liable for the costs of the special monitors, until it has been determined that the deficiencies have been corrected. No part of such costs for which a facility is liable shall be recoverable by the facility, either directly or indirectly, from the medical assistance program administered pursuant to title 71, chapter 5, part 1. The commissioner may retain a monitor in a facility after correction to evaluate the facility's continued compliance, but it shall be at the expense of the department. The costs of such monitors shall be recoverable as follows:

(1) Deduction of the amount of such costs from amounts otherwise due from the state to the facility and to remittance of such amounts to the department;

(2) Addition of such costs to the facility's licensing fee, the renewal of the facility's license to be contingent upon the prior payment of such costs; or

(3) By suit of the department in the circuit or chancery court to recover such costs.



§ 68-11-222 - Acquired immune deficiency syndrome (AIDS) -- Policies.

(a) All acute care hospitals, birthing centers, prescribed child care centers, and ambulatory surgical treatment centers in Tennessee licensed pursuant to this part shall adopt, in the discretion of the institution and in consultation with the institution's medical staff, appropriate policies regarding the testing of patients and staff for human immunodeficiency virus (HIV) and any other identified causative agent of acquired immune deficiency syndrome (AIDS).

(b) Acting in consultation with the department of health, the following state entities shall promulgate rules requiring the respective facilities and persons, regulated by such state entities, to adopt and appropriately utilize universal precautions for prevention of HIV transmission:

(1) Board for licensing health care facilities, created under § 68-11-202;

(2) Board of dentistry, created under § 63-5-101;

(3) Board of medical examiners, created under § 63-6-101;

(4) Board of medical examiners' committee on physician assistants, created under § 63-19-103;

(5) Board of nursing, created under § 63-7-201;

(6) Board of occupational therapy, created under § 63-13-216;

(7) Board of optometry, created under § 63-8-103;

(8) Board of osteopathic examination, created under § 63-9-101;

(9) Board of physical therapy, created under § 63-13-318; and

(10) Board of podiatric medical examiners, created under § 63-3-103.

(c) (1) In the event that an employee of a health care facility or an inpatient mental health facility licensed under title 33, a student studying at the health care facility or inpatient mental health facility licensed under title 33 or other care provider that renders services at the healthcare facility or inpatient mental health facility licensed under title 33 is exposed to the blood or other body fluid of a patient, the facility may require that patient's blood to be tested for the presence of the hepatitis B virus and the HIV/AIDS virus.

(2) Such testing shall be performed at no charge to the patient and the results of such testing shall be confidential.



§ 68-11-223 - Ambulatory surgical treatment centers performing abortions.

(a) The general assembly finds and declares as fact, with regard to ambulatory surgical treatment centers that terminate pregnancies, that:

(1) Over twenty-one thousand (21,000) abortions are performed annually in Tennessee;

(2) The majority of these abortions are performed in ambulatory surgical treatment centers;

(3) Gross negligence, unethical conduct and unprofessional administration of some centers have been documented by the department, including conditions such as:

(A) The existence of unsterile and unsanitary conditions;

(B) Fire and safety violations, electrical code violations and inadequate ventilation;

(C) Improper disposal of infectious waste;

(D) Allowing patients to leave too soon after the abortion procedure;

(E) Lack of records on patients and complications;

(F) Doctors practicing without a license or without local hospital privileges; and

(G) Surgical procedures performed without a nurse in attendance;

(4) Such centers are the only medical facilities in the state that regularly perform surgery on minors without the knowledge or consent of the parents, guardian or custodian; and yet the parents, guardian or custodian are not relieved of their financial liability and familial responsibilities;

(5) Such centers should be held to similarly applicable standards as other health care related facilities;

(6) The state has a legitimate interest in protecting its citizens from exploitation, the spread of infectious diseases, and ensuring that its citizens utilizing such centers are provided with quality health care as is required in all health care facilities licensed and regulated by the state; and

(7) Many such centers do not carry or maintain adequate health care liability insurance, if any, and the state has an interest in ensuring that those persons utilizing such centers have an adequate recourse to recover financially if a health care liability action arises from the use of such facilities.

(b) (1) In addition to complying with the rules and regulations promulgated by the board for ambulatory surgical treatment centers, no ambulatory surgical treatment center that terminates pregnancies shall be granted a license, renewal of a license or be authorized to continue operation under this chapter, unless it complies in full with all of the following requirements:

(A) Maintenance of at least two million dollars ($2,000,000) of health care liability insurance in force, annually submitting to the department proof of such insurance coverage;

(B) Satisfaction of all applicable regulations and requirements of the board for compliance with state and local building codes, including electrical, plumbing, fire and other building and safety codes, except where the board determines that a waiver is appropriate;

(C) Is not in violation of department regulations that directly impact the health care of multiple patients with such scope and magnitude as to clearly show consistent and willful neglect of the regulations, fundamental flaws in the facility's operation, or knowing failure to comply with departmental regulations;

(D) (i) The administrator of such facility shall be:

(a) A licensed physician, licensed practical nurse, registered nurse, or have a college degree from a four-year accredited institution and experience in a health-related field; and

(b) Of good moral character.

(ii) For purposes of subdivision (b)(1)(D)(i), "administrator" means the person who is responsible for the operation of the medical facility where pregnancies are terminated;

(E) No employee providing direct patient care, officer, director, or owner of the facility, or if a corporation, a stockholder who owns fifty-one percent (51%) or more of the stock in the corporation, shall have been convicted of or pleaded nolo contendere to a felony or any crime involving moral turpitude within five (5) years immediately preceding the date of application; and

(F) No employee providing direct patient care, officer, director, or owner of the facility, or if a corporation, a stockholder who owns fifty-one percent (51%) or more of the stock in the corporation, shall have been convicted of or pleaded nolo contendere to any violation of this chapter.

(2) The board shall suspend or revoke a license of such center if a violation of this subsection (b) occurs following the issuance or renewal of a license.

(3) In addition to any other lawful disciplinary action under this part, the board may assess a civil penalty not exceeding two thousand dollars ($2,000) for each violation of this subsection (b).



§ 68-11-224 - Withholding of resuscitative services -- Regulations.

(a) For the purposes of this section:

(1) "Clinical nurse specialist" means a nurse duly licensed under title 63, chapter 7 who has a master's degree or higher in a nursing specialty, has national specialty certification as a clinical nurse specialist, and is recognized by the board of nursing as an advanced practice nurse under § 63-7-126;

(2) "Do-not-resuscitate order" means a written order, other than a POST as defined by this section, not to resuscitate a patient in the event of cardiac or respiratory arrest in accordance with accepted medical practices;

(3) "Emergency responder" means a paid or volunteer firefighter, law enforcement officer, or other public safety official or volunteer operating within the scope of the person's proper function under the law or rendering emergency care at the scene of an emergency;

(4) "Health care provider"' shall have the same meaning as ascribed to that term in § 68-11-1802(a), and shall include, but shall not be limited to, qualified emergency medical services personnel;

(5) "Nurse practitioner" means a nurse duly licensed under title 63, chapter 7 who has a master's degree or higher in a nursing specialty, has national specialty certification as a nurse practitioner, and is recognized by the board of nursing as an advanced practice nurse under § 63-7-126;

(6) "Person authorized to consent on the patient's behalf" means any person authorized by law to consent on behalf of the patient incapable of making any informed decision or, in the case of a minor child, the parent or parents having custody of the child or the child's legal guardian or as otherwise provided by law;

(7) "Physician assistant" means a person who has graduated from a physician assistant educational program accredited by the Accreditation Review Commission on Education for the Physician Assistant, has passed the Physician Assistant National Certifying Examination, and is currently licensed in Tennessee as a physician assistant under title 63, chapter 19;

(8) "Physician orders for scope of treatment" or "POST" means written orders that:

(A) Are on a form approved by the board for licensing health care facilities;

(B) Apply regardless of the treatment setting that are signed as required herein by the patient's physician, physician assistant, nurse practitioner, or clinical nurse specialist; and

(C) (i) Specify whether, in the event the patient suffers cardiac or respiratory arrest, cardiopulmonary resuscitation should or should not be attempted;

(ii) Specify other medical interventions that are to be provided or withheld; or

(iii) Specify both (i) and (ii);

(9) "Qualified emergency medical service personnel" includes, but is not limited to, emergency medical technicians, paramedics, or other emergency services personnel, providers, or entities acting within the course of their professions, and other emergency responders; and

(10) "Unlicensed individuals who provide direct care and support to persons supported" means the unlicensed individuals, including their unlicensed direct care and support supervisors, who are employed to provide direct care and support to persons supported within the department of intellectual and developmental disabilities ICF/ID homes and facilities or by agencies that are licensed under title 33 and under contract with this department.

(b) The POST may be issued by a physician for a patient with whom the physician has a bona fide physician-patient relationship, but only:

(1) With the informed consent of the patient;

(2) If the patient is a minor or is otherwise incapable of making an informed decision regarding consent for such an order, upon the request of and with the consent of the agent, surrogate, or other person authorized to consent on the patient's behalf under the Tennessee Health Care Decisions Act, compiled in part 18 of this chapter; or

(3) Where the patient is a minor or is otherwise incapable of making an informed decision regarding consent for such an order and the agent, surrogate, or other person authorized to consent on the patient's behalf under the Tennessee Health Care Decisions Act, is not reasonably available, if the physician determines that the provision of cardiopulmonary resuscitation would be contrary to accepted medical standards.

(c) A POST may be issued by a physician assistant, nurse practitioner or clinical nurse specialist for a patient with whom such physician assistant, nurse practitioner or clinical nurse specialist has a bona fide physician assistant-patient or nurse-patient relationship, but only if:

(1) No physician who has a bona fide physician-patient relationship with the patient is present and available for discussion with the patient (or if the patient is a minor or is otherwise incapable of making an informed decision, with the agent, surrogate, or other person authorized to consent on the patient's behalf under the Tennessee Health Care Decisions Act);

(2) Such authority to issue is contained in the physician assistant's, nurse practitioner's or clinical nurse specialist's protocols;

(3) Either:

(A) The patient is a resident of a nursing home licensed under this title or an ICF/MR facility licensed under title 33 and is in the process of being discharged from the nursing home or transferred to another facility at the time the POST is being issued; or

(B) The patient is a hospital patient and is in the process of being discharged from the hospital or transferred to another facility at the time the POST is being issued; and

(4) Either:

(A) With the informed consent of the patient;

(B) If the patient is a minor or is otherwise incapable of making an informed decision regarding consent for such an order, upon the request of and with the consent of the agent, surrogate, or other person authorized to consent on the patient's behalf under the Tennessee Health Care Decisions Act; or

(C) If the patient is a minor or is otherwise incapable of making an informed decision regarding consent for such an order and the agent, surrogate, or other person authorized to consent on the patient's behalf under the Tennessee Health Care Decisions Act. is not reasonably available and such authority to issue is contained in the physician assistant, nurse practitioner or clinical nurse specialist's protocols and the physician assistant or nurse determines that the provision of cardiopulmonary resuscitation would be contrary to accepted medical standards.

(d) If the patient is an adult who is capable of making an informed decision, the patient's expression of the desire to be resuscitated in the event of cardiac or respiratory arrest shall revoke any contrary order in the POST. If the patient is a minor or is otherwise incapable of making an informed decision, the expression of the desire that the patient be resuscitated by the person authorized to consent on the patient's behalf shall revoke any contrary order in the POST. Nothing in this section shall be construed to require cardiopulmonary resuscitation of a patient for whom the physician or physician assistant or nurse practitioner or clinical nurse specialist determines cardiopulmonary resuscitation is not medically appropriate.

(e) (1) A POST issued in accordance with this section shall remain valid and in effect until revoked. In accordance with this section and applicable regulations, qualified emergency medical services personnel; and licensed health care practitioners in any facility, program, or organization operated or licensed by the board for licensing health care facilities, the department of mental health and substance abuse services, or the department of intellectual and developmental disabilities, or operated, licensed, or owned by another state agency, shall follow a POST that is available to such persons in a form approved by the board for licensing health care facilities.

(2) The department of intellectual and developmental disabilities shall allow unlicensed individuals who provide direct support and care to persons supported and who are employed by agencies that are licensed under title 33 and under contract to provide residential or adult day programs and personal assistance or who provide direct support and care to persons supported within the ICF/ID homes and department facilities, to follow universal do not resuscitate orders that are made available to them in a form approved by the board.

(f) Nothing in this section shall authorize the withholding of other medical interventions, such as medications, positioning, wound care, oxygen, suction, treatment of airway obstruction or other therapies deemed necessary to provide comfort care or to alleviate pain.

(g) If a person has a do not resuscitate order in effect at the time of such person's discharge from a health care facility, the facility shall complete a POST prior to discharge. If a person with a POST is transferred from one health care facility to another health care facility, the health care facility initiating the transfer shall communicate the existence of the POST to qualified emergency medical service personnel and to the receiving facility prior to the transfer. The transferring facility shall provide a copy of the POST that accompanies the patient in transport to the receiving health care facility. Upon admission, the receiving facility shall make the POST a part of the patient's record.

(h) This section shall not prevent, prohibit, or limit a physician from using a written order, other than a POST, not to resuscitate a patient in the event of cardiac or respiratory arrest in accordance with accepted medical practices. This action shall have no application to any do not resuscitate order that is not a POST, as defined in this section.

(i) Valid do not resuscitate orders or emergency medical services do not resuscitate orders issued before July 1, 2004, pursuant to the then-current law, shall remain valid and shall be given effect as provided in this section.

(j) (1) The board for licensing health care facilities shall promulgate rules and create forms regarding procedures for the withholding of resuscitative services from patients in accordance with the Tennessee Health Care Decisions Act, and this section.

(2) The rules shall address:

(A) The mechanism or mechanisms for reaching decisions about the withholding of resuscitative services from individual patients;

(B) The mechanism or mechanisms for resolving conflicts in decision making, should they arise; and

(C) The roles of physicians, physician assistants, nurse practitioners or clinical nurse specialists and, when applicable, other nursing personnel, other appropriate staff, and family members in the decision to withhold resuscitative services.

(3) The rules shall include provisions designed to assure that patients' rights are respected when decisions are made to withhold resuscitative services and shall include the requirement that appropriate orders be written by the physician, physician assistant, nurse practitioner or clinical nurse specialist, primarily responsible for the patient, and that documentation be made in the patient's current clinical record if resuscitative services are to be withheld.

(4) This section shall not be construed or implemented in any manner which restricts or impairs the decision-making authority of the agent, surrogate, or other person designated in the Tennessee Health Care Decisions Act.

(k) A health care provider or institution acting in good faith and in accordance with generally accepted health care standards applicable to the health care provider or institution is not subject to civil or criminal liability for:

(1) Complying with a POST;

(2) Declining to comply with a POST based on reasonable belief that the order then lacked validity; or

(3) Complying with a POST and assuming that the order was valid when made and has not been revoked or terminated.



§ 68-11-225 - Nursing home administrators -- Unexpected losses.

(a) This section applies to situations in which licensed nursing homes suffer the unexpected loss of an administrator and provide for procedures to be followed in such cases.

(b) "Unexpected loss" means the absence of a nursing home administrator due to serious illness or incapacity, unplanned hospitalization, death, resignation with less than thirty (30) days' notice or unplanned termination.

(c) The procedures to be followed by the facility upon receiving notice of the unexpected loss of the administrator are as follows:

(1) The facility shall notify the department within twenty-four (24) hours after notice of the unexpected loss of the administrator. Notification to the department shall identify an individual to be responsible for administration of the facility for the immediate future, not to exceed thirty (30) days. This responsible individual need not be licensed as an administrator and may be the facility's director of nursing;

(2) Within seven (7) days of notice of the unexpected loss, the facility shall request a waiver of the appropriate regulations from the board; and

(3) On or before the expiration of thirty (30) days after notice of the unexpected loss, the facility shall appoint a temporary administrator to serve until either a permanent administrator is employed or the request for a waiver is considered by the board, whichever occurs first. The temporary administrator shall be any of the following:

(A) A full-time administrator licensed in Tennessee or any other state;

(B) One (1) or more part-time administrators licensed in Tennessee. Part-time shall not be less than twenty (20) hours per week; or

(C) A full-time candidate for licensure as a Tennessee administrator who has completed the required training.

(d) The procedures set forth in subsection (c) shall be followed until the next regularly scheduled meeting of the board in which the board considers the facility's application for a waiver. At that meeting the board, after reviewing the circumstances, may grant, refuse or condition a waiver as necessary to protect the health, safety and welfare of the patients in the facility.

(e) Any facility that follows the procedures set forth in subsection (c) shall not be subject to a civil penalty for absence of an administrator at any time preceding the board's consideration of the facility's request for a waiver.



§ 68-11-226 - Licensing of home medical equipment provider.

(a) The board shall establish, by rules and regulations, standards by which a home medical equipment provider shall be licensed. The board shall provide by rule that any home medical equipment provider accredited by the joint commission on accreditation of health care organizations or other home care accrediting organizations recognized by the health care financing administration may submit documents evidencing current accreditation and shall be presumed to comply with the requirements of the board. Licensing of a home medical equipment provider that has been accredited by the joint commission on accreditation of health care organizations or other home care accrediting organizations recognized by the health care financing administration shall become effective upon written notification from the board's staff that the accreditation meets the standards set out in the rules and regulations promulgated pursuant to this section. The board shall also establish, by rule, provisions to ensure that branch offices of a home medical equipment provider are not required to be separately licensed nor charged separate license fees. The board shall establish by rule that a provider of home medical equipment services that has a principal place of business outside this state shall maintain an office or place of business within this state.

(b) Nothing in this section or in § 68-11-102 [repealed] or § 68-11-201 or any other law shall require a home medical equipment provider that provides respiratory care equipment and that employs a respiratory care therapist, technician or assistant for the purpose of assisting patients with the use of such equipment to obtain authority as a provider of home health services.

(c) Nothing in this section or in § 68-11-201 requires a person providing home medical equipment services to obtain a certificate of need pursuant to part 16 of this chapter.

(d) (1) All home care organizations providing prescribed wheeled mobility devices in this state shall have on staff, or contract with, a qualified rehabilitation professional.

(2) Home care organizations providing prescribed wheeled mobility devices shall obtain a complete written evaluation and recommendation by a qualified rehabilitation professional or physical therapist (PT) or occupational therapist (OT) for recipients of prescribed wheeled mobility devices.

(3) Home care organizations providing prescribed wheeled mobility devices shall obtain a complete face-to-face written evaluation and recommendation by a qualified rehabilitation professional for consumers of prescribed wheeled mobility devices.

(4) On and after July 1, 2007, a one-hundred-eighty-day grace period shall be provided to organizations that provide prescribed wheeled mobility devices, if the qualified rehabilitation professional on staff ceases to be employed and the organization has no other qualified rehabilitation professional on staff.

(5) (A) On and after July 1, 2007, all organizations making available prescribed wheeled mobility devices to consumers in this state shall have a repair service department or a contract with a repair service department located in the state. The organization shall have a qualified technician with knowledge and capability of servicing the product provided to the consumer.

(B) As used in this section, unless the context otherwise requires, "consumer" means an individual for whom a wheeled mobility device, manual or powered, has been prescribed by a physician, and required for use for a period of six (6) months or more.

(6) On or after July 1, 2007, delivery and final fitting of a wheeled mobility device shall be determined by a qualified rehabilitation professional. This subsection (d) exempts wheeled mobility devices under category Group 1 medicare codes.

(e) Nothing in this section or § 68-11-201 shall require a provider of home medical equipment or services that manufactures or distributes, or both manufactures and distributes, the provider's own company-branded insulin infusion pumps and related supplies and services to have a place of business within the state if the provider:

(1) Maintains an employee presence within the state;

(2) Is accredited by the joint commission; and

(3) Maintains a service telephone number for twenty-four-hour access, seven (7) days a week.



§ 68-11-227 - Prohibited hospital actions.

(a) A hospital shall not require hospital-based physicians to:

(1) Pay for the cost of the use of necessary medical equipment related to the provision of medical services by the hospital-based physicians; or

(2) Share in the cost of advertising related to their services or services of the hospital, unless specifically required by contract.

(b) The termination of an oral or written contract between a hospital and a hospital-based physician shall not result in loss of medical staff privileges, through contractual provisions or hospital policy, unless there is a written contract that contains a section separately executed by the parties that provides for the loss of medical staff privileges:

(1) If such physician is provided with at least six (6) months' written notice of the termination of the contract; and

(2) If such physician either:

(A) Provides medical services under the contract to a department of the hospital that has a closed staff and will have a closed staff after termination of the contract; or

(B) Provides medical services under the contract to a department of the hospital that has an open staff, but will have a closed staff after termination of the contract. In the case of an emergency physician, the notice of termination described in this subsection (b) may be less than six (6) months in order to obtain emergency coverage to satisfy requirements of state licensing rules, accreditation or applicable managed care plans.

(c) As used in this section, "hospital-based physician" means an anesthesiologist, emergency physician, pathologist, or radiologist.



§ 68-11-228 - "Home care organization" and "solicit" defined.

(a) As used in §§ 68-11-228 -- 68-11-231, "home care organization" has the meaning as set forth in § 68-11-201.

(b) (1) Except as otherwise provided, "solicit," as used in §§ 68-11-228 -- 68-11-231, means contact with a patient knowingly being treated by another home care organization for the purpose of attempting to persuade the patient to change home care organizations. "Solicit" specifically includes, but is not limited to, contacts by an existing or former employee of a home care organization for the purpose of persuading a patient of that home care organization to change to another home care organization.

(2) "Solicit," as used in §§ 68-11-228 -- 68-11-231, does not include a home care organization's communications to the general public or any advertising of services through means of direct mail. The prohibition on solicitation set forth in this section shall in no way prevent a physician from making a recommendation to a patient that the patient use a particular home care organization's services based upon the physician's independent judgment.



§ 68-11-229 - Solicitation of patients of other home care organizations prohibited.

It is unlawful for any home care organization, through its officers, directors, employees or agents, to knowingly solicit any patient to change home care organizations, if that patient is being treated at the time by another home care organization.



§ 68-11-230 - Purpose of §§ 68-11-228 -- 68-11-231 -- Construction.

The purpose of §§ 68-11-228 -- 68-11-231 is to promote and maintain the necessary quality and continuity of care provided by a home care organization to its patients. Nothing contained in these sections shall:

(1) Limit the right of a home care organization patient to change home care organizations at any time the patient so chooses;

(2) Prohibit any home care organization from discussing services with, or providing services to, someone who voluntarily makes an initial contact with such home care organization for the purpose of seeking services from such home care organization or who responds to a public advertisement by such home care organization;

(3) Prohibit any home care organization from discussing services with, or providing services to, a patient when someone acting on the patient's behalf or in the patient's interest makes an initial contact with such home care organization; or

(4) Prohibit a managed care organization from requiring its enrollees to use only those home care organizations with which it has entered contracts for services.



§ 68-11-231 - Penalties -- Injunction -- Attorney's fees.

A home care organization found in violation of § 68-11-229 shall be subject to an injunction by either a circuit or chancery court of competent jurisdiction prohibiting further solicitation. An action seeking injunctive relief may be initiated by any home care organization. The prevailing party may, in the court's discretion, be awarded attorney fees. The right to injunctive relief granted pursuant to this section shall not prevent an offended organization from seeking monetary damages or any other relief against the offending organization to which it may be entitled at law or in equity.



§ 68-11-232 - Construction of chapter regarding providing assisted-care living facility services and care.

(a) Nothing in this chapter shall require or authorize the state medicaid agency or a managed care organization to approve, supply or cover the services set out in § 68-11-201 for assisted-care living facilities.

(b) Nothing in this chapter shall require or authorize the state medicaid agency or a managed care organization to approve, supply or cover medically necessary home care services provided in an assisted-care living facility, where the home care services are provided, supervised or directed by any person or entity with an ownership or control interest or by a managing employee of an entity with an ownership or control interest in the licensed assisted-care living facility or a licensed nursing home.

(c) Nothing in this chapter shall require any other third party payer to approve, supply or cover medically necessary home care services provided in an assisted-care living facility, where the home care services are provided, supervised or directed by any person or entity with an ownership or control interest or by a managing employee of an entity with an ownership or control interest in the licensed assisted-care living facility or a licensed nursing home.



§ 68-11-233 - Investigation of job or volunteer applicants.

(a) A home care organization that provides home health services or hospice services may require any person who applies for employment with the organization as a paid employee or as a volunteer, to do one (1) or more of the following:

(1) Agree to the release of all investigative records to such organization for examination for the purpose of verifying the accuracy of criminal violation information contained on an application to work for such organization or to provide volunteer services; or

(2) Supply fingerprint samples and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation and the federal bureau of investigation.

(b) Any costs incurred by the Tennessee bureau of investigation and the federal bureau of investigation in conducting such investigation of applicants shall be paid by the home care organization requesting such investigation and information. Payment of such costs is to be made in accordance with § 38-6-103.



§ 68-11-234 - Criminal background checks for child care center employees.

(a) All "prescribed child care centers" as defined in § 68-11-201 shall initiate a criminal background check on any person who is employed by or who wishes to volunteer in a capacity that involves providing direct care to a child, prior to or within seven (7) days of employment or provision of services. Any person who applies for employment in a position or who wishes to volunteer in a capacity that involves providing direct care to a child in such a facility shall consent to any or all of the following:

(1) Provide past work and personal references to be checked by the prescribed child care center;

(2) Agree to the release of any and all information and investigative records to the prescribed child care center or its agent, or to any agency that contracts with the state of Tennessee necessary for the purpose of verifying whether the individual has been convicted of a felony in the state of Tennessee;

(3) Supply a fingerprint sample and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation, other law enforcement agency, or any legally authorized entity; or

(4) Release any information required for a criminal background investigation by a professional background screening organization or criminal background check service or registry.

(b) Any costs incurred by the Tennessee bureau of investigation, professional background screening organization, law enforcement agency or other legally authorized entity, in conducting investigations of such applicants or volunteers may be paid by the prescribed child care center, or any agency that contracts with the state of Tennessee requesting such investigation and information, or the individual who seeks employment or is employed or volunteers. Payments of such costs to the Tennessee bureau of investigation are to be made in accordance with §§ 38-6-103 and 38-6-109.

(c) A prescribed child care center that declines to employ or terminates a person based upon information provided to the facility under this section shall be immune from suit by or on behalf of that person for the termination of or the refusal to employ that person.



§ 68-11-235 - Fire safety in nursing homes -- Sprinkler plans -- Compliance dates -- New facilities -- Effect of noncompliance -- Fire drills -- Reimbursement for Medicaid certified facilities.

(a) As used in this section, the term "nursing home" or "facility" means any nursing home as defined in § 68-11-201.

(b) No later than August 1, 2004, any nursing home that is not fully sprinklered as of May 3, 2004, must provide a smoke alarm or smoke detector, or both, in each patient room, which may be a single-station smoke alarm that is powered by battery or electrical current, or a series of smoke detectors that are connected together and have a central fire alarm panel, or any combination thereof.

(c) Any nursing home that is not fully sprinklered as of May 3, 2004, must submit to the department of health a sprinkler plan for the full sprinklering of the facility.

(1) If the facility provides patient care above the ground floor, the facility must submit the sprinkler plan no later than November 3, 2004.

(2) If the facility provides patient care only on the ground floor, the facility must submit the sprinkler plan no later than April 3, 2005.

(d) A facility not fully sprinklered as of May 3, 2004, may choose to completely replace the facility as an alternative to complying with subsection (c). If the facility elects to do so, it must submit to the board a letter stating its intent to replace the facility and estimating the completion dates for the request for a certificate of need, commencement of construction of the facility, and licensure of the facility. This letter must be submitted to the board within the time frame in either subdivision (c)(1) or (c)(2) that would otherwise apply to the facility.

(e) Any facility that has submitted a sprinkler plan to the department prior to May 3, 2004, shall not be required to resubmit its plans.

(f) The department of health must review and approve or disapprove any sprinkler plan for a nursing home within thirty (30) days of the plan being submitted by or on behalf of the nursing home. Any sprinkler plan for a nursing home submitted prior to July 1, 2004, must be reviewed and approved or disapproved by the department no later than August 1, 2004.

(g) If the department disapproves a sprinkler plan submitted by or on behalf of a nursing home, that nursing home or the nursing home's contractor shall promptly resubmit the plan with any needed corrections or clarifying information. Once resubmitted, the department of health must review and approve or disapprove of the plan no later than thirty (30) days after the plan is resubmitted.

(h) A licensed nursing home that is not fully sprinklered as of July 1, 2004, shall become fully sprinklered in accordance with the following compliance dates:

(1) If the facility provides patient care above or below the ground floor, the facility must complete installation of sprinklers within twelve (12) months from July 1, 2004, or twelve (12) months from the date of approval of its sprinkler plan, whichever is later.

(2) If the facility provides patient care only on the ground floor, the facility must complete installation of sprinklers within eighteen (18) months from July 1, 2004, or eighteen (18) months from the date of approval of its sprinkler plan, whichever is later.

(3) A facility may request that the department extend its timeframe for installation of sprinklers, if the water service supplied by the local water utility or municipality is insufficient to operate the sprinkler system.

(i) A facility not fully sprinklered by July 1, 2004, may choose to completely replace the facility as an alternative to complying with subsection (h). If the facility elects to do so, the new facility must be approved by the health services and development agency, must be constructed according to building plans that have been approved by the department of health, and must be in construction beyond the footing stage no later than three (3) years after July 1, 2004.

(j) On and after July 1, 2004, the department of health shall not issue a license to any new facility, unless that facility is fully sprinklered and provides a smoke alarm or smoke detector, or both, in each patient room prior to licensure. The smoke alarms or detectors may be single-station alarms that are powered by battery or electrical current, or a series of smoke detectors that are connected together and have a central fire alarm panel, or any combination thereof.

(k) Failure to comply with this section shall be grounds for discipline or licensure action, or both, by the board pursuant to § 68-11-207(a), (c) and (d). Any facility that fails to comply with the requirements and timeframes of this section may be required to appear before the board to explain its noncompliance.

(l) At least once per year, each licensed nursing home shall coordinate a fire drill with its local fire department. The local fire department shall observe the fire drill and provide input to the facility relative to the fire safety of the facility.

(m) For medicaid-certified facilities that install the required sprinkler and smoke detector systems after July 1, 2004, the cost of such installation shall be reimbursed over a five-year period beginning after the installation is complete and based on the facility's medicaid cost ratio as computed by the comptroller of the treasury. The costs of such installation shall not be included in the facility's medicaid rate calculations, but shall be reimbursed in addition to each facility's medicaid per diem rate and not subject to the medicaid maximum rate.

(n) For medicaid-certified facilities that installed sprinkler systems between August 1994 and July 1, 2004, the cost of such installation shall be reimbursed over a five-year period beginning July 1, 2004, based on the facility's medicaid cost ratio as computed by the comptroller of the treasury. The cost reimbursed over the five-year period will be calculated as total installation cost minus any depreciation cost for the sprinkler system the facility has claimed on medicaid cost reports prior to July 1, 2004. The costs of such installation shall not be included in the facility's medicaid rate calculations, but shall be reimbursed in addition to each facility's medicaid per diem rate and not subject to the medicaid maximum rate.

(o) This section shall control to the extent that any existing law is in conflict with this section.



§ 68-11-236 - Fire safety in assisted-care living facilities.

(a) The term "facility" as used in this section means any assisted-care living facility, as that term is defined in § 68-11-201.

(b) No later than one hundred twenty (120) days after July 1, 2004, any licensed facility that is not fully sprinklered as of July 1, 2004, must provide electronically operated smoke detectors with battery back-up power operating at all times in, at least, sleeping rooms, day rooms, corridors, laundry rooms, and any other hazardous areas.

(c) Any facility that is not fully sprinklered as of July 1, 2004, must submit to the department of health a sprinkler plan for the full sprinklering of the facility.

(1) If the facility provides resident care above the ground floor, the facility must submit the sprinkler plan no later than six (6) months from July 1, 2004.

(2) If the facility provides resident care only on the ground floor, the facility must submit the sprinkler plan no later than eleven (11) months from July 1, 2004.

(3) Any facility that submitted a sprinkler plan to the department prior to July 1, 2004, shall not be required to resubmit its plan.

(d) The department of health must review and approve or disapprove any sprinkler plan for a facility within thirty (30) days of the plan being submitted by or on behalf of the facility. Any sprinkler plan for a facility submitted prior to July 1, 2004, must be reviewed and approved or disapproved by the department no later than August 1, 2004.

(e) If the department disapproves a sprinkler plan submitted by or on behalf of a facility, that facility or the facility's contractor shall promptly resubmit the plan with any needed corrections or clarifying information. Once resubmitted, the department of health must review and approve or disapprove of the plan no later than thirty (30) days after the plan is resubmitted.

(f) A licensed facility that is not fully sprinklered as of July 1, 2004, shall become fully sprinklered in accordance with the following compliance dates:

(1) If the facility provides resident care above or below the ground floor, the facility must complete installation of sprinklers within twelve (12) months from July 1, 2004, or twelve (12) months from the date of approval of its sprinkler plan, whichever is later.

(2) If the facility provides resident care only on the ground floor, the facility must complete installation of sprinklers within eighteen (18) months from July 1, 2004, or eighteen (18) months from the date of approval of its sprinkler plan, whichever is later.

(3) A facility may request that the department extend its timeframe for installation of sprinklers, if the water service supplied by the local water utility or municipality is insufficient to operate the sprinkler system.

(g) A facility not fully sprinklered as of July 1, 2004, may choose to completely replace the facility as an alternative to complying with subsection (f). If the facility elects to do so, the new facility must be constructed according to building plans that have been approved by the department of health, and must be in construction beyond the footing stage no later than three (3) years after July 1, 2004.

(h) On and after July 1, 2004, the department of health shall not issue a license to any new facility, unless that facility is fully sprinklered and provides a smoke detector in each resident room prior to licensure.

(i) Failure to comply with this section shall be grounds for discipline or licensure action, or both, by the board pursuant to § 68-11-207. Any facility that fails to comply with the requirements and timeframes of this section may be required to appear before the board to explain its noncompliance.

(j) At least once per year, each licensed facility shall coordinate a fire drill with its local fire department. The local fire department shall observe the fire drill and provide input to the facility relative to the fire safety of the facility.

(k) This section shall control to the extent that any existing law is in conflict with this section.



§ 68-11-237 - Fire safety in licensed homes for the aged.

(a) The term "facility" as used in this section means:

(1) Any home for the aged, as such term is defined in § 68-11-201, that is licensed for twelve (12) or more beds in which all residents live on the ground floor; or

(2) Any home for the aged that has two (2) or more stories in which residents live.

(b) No later than one hundred twenty (120) days after July 1, 2004, any licensed home for the aged that is not fully sprinklered as of July 1, 2004, must provide electronically operated smoke detectors with battery back-up power operating at all times in, at least, sleeping rooms, day rooms, corridors, laundry rooms, and any other hazardous areas.

(c) Any facility that is not fully sprinklered as of July 1, 2004, must submit to the department of health a sprinkler plan for the full sprinklering of the facility.

(1) If the facility provides resident care above the ground floor, the facility must submit the sprinkler plan no later than twelve (12) months from July 1, 2004.

(2) If the facility provides resident care only on the ground floor, the facility must submit the sprinkler plan no later than fifteen (15) months from July 1, 2004.

(3) Any facility that submitted a sprinkler plan to the department prior to July 1, 2004, shall not be required to resubmit its plan.

(d) The department of health must review and approve or disapprove any sprinkler plan for a facility within sixty (60) days of the plan being submitted by or on behalf of the facility. Any sprinkler plan for a facility submitted prior to July 1, 2004, must be reviewed and approved or disapproved by the department no later than August 1, 2004.

(e) If the department disapproves a sprinkler plan submitted by or on behalf of a facility, that facility or the facility's contractor shall promptly resubmit the plan with any needed corrections or clarifying information. Once resubmitted, the department of health must review and approve or disapprove of the plan no later than thirty (30) days after the plan is resubmitted.

(f) A licensed facility that is not fully sprinklered as of July 1, 2004, shall become fully sprinklered in accordance with the following compliance dates:

(1) If the facility provides resident care above or below the ground floor, the facility must complete installation of sprinklers within eighteen (18) months from July 1, 2004, or eighteen (18) months from the date of approval of its sprinkler plan, whichever is later.

(2) If the facility provides resident care only on the ground floor, the facility must complete installation of sprinklers within twenty-four (24) months from July 1, 2004, or twenty-four (24) months from the date of approval of its sprinkler plan, whichever is later.

(3) A facility may request that the department extend its timeframe for installation of sprinklers if the water service supplied by the local water utility or municipality is insufficient to operate the sprinkler system.

(g) A facility not fully sprinklered as of July 1, 2004, may choose to completely replace the facility as an alternative to complying with subsection (f). If the facility elects to do so, the new facility must be constructed according to building plans that have been approved by the department of health, and must be in construction beyond the footing stage no later than six (6) years after July 1, 2004.

(h) On and after July 1, 2004, the department of health shall not issue a license to any new facility unless that facility is fully sprinklered and provides a smoke detector in each resident room prior to licensure.

(i) Failure to comply with this section shall be grounds for discipline or licensure action, or both, by the board pursuant to § 68-11-207. Any facility that fails to comply with the requirements and timeframes of this section may be required to appear before the board to explain its noncompliance.

(j) At least once per year, each licensed facility shall coordinate a fire drill with its local fire department. The local fire department shall observe the fire drill and provide input to the facility relative to the fire safety of the facility.

(k) This section shall control to the extent that any existing law is in conflict with this section.

(l) In order to facilitate the affordability of safety-related changes required by this section, the department of health is authorized to establish a grant program to subsidize a portion or all of the cost of such changes for homes for the aged; provided, however, that the department may only use private donations that it receives for such purpose to fund the grants.



§ 68-11-238 - Marketing strategies and strategic plans -- Confidentiality of records -- Closed meetings.

(a) Notwithstanding any law to the contrary, hospitals subject to the open meetings laws compiled in title 8, chapter 44, or the public records laws compiled in title 10, chapter 7, may discuss and develop marketing strategies and strategic plans in closed meetings, not open to the public, and the records addressing marketing strategies and strategic plans, including feasibility studies, may be treated as confidential and not public records, but shall be subject to subpoena. Action by the board of the hospital adopting a specific strategy or plan shall be subject to the open meetings laws and the adopted strategy or plan, and the studies that were considered in the adoption of the specific strategy or plan, shall then be subject to the public records laws. The records shall be available for public inspection at least seven (7) days before any vote to adopt such strategy.

(b) Before a meeting of the board of trustees of the hospital shall be closed under this section, the following conditions shall apply:

(1) A quorum of the board shall convene in a public meeting. The presiding officer shall cite or explain to the members and the public assembled the specific legal authority for closing the meeting to the public;

(2) Members of the board shall vote by roll call in the public portion of the meeting on whether closing the meeting to the public is necessary. A simple majority vote of those members of the board in attendance at the meeting shall be required to go into a closed meeting; and

(3) The presiding officer shall explain to the members of the board and any members of the public present at the public portion of the meeting that no other business other than the business described in subsection (a) shall be discussed during the closed meeting.



§ 68-11-250 - Health care equipment -- Lessors.

(a) (1) Health care equipment provided to a health care institution from lessors shall clearly state the name of the lessor and the date of the last inspection by the lessor.

(2) The notice providing such information shall be prominently displayed on the health care equipment.

(b) (1) As used in this section, "health care equipment" means a single unit of medical equipment that is used to provide medical and other health services and that costs more than one thousand dollars ($1,000).

(2) "Health care equipment" does not apply to equipment not directly related to patient care.



§ 68-11-251 - Rules and regulations -- Intent of section -- Adequate emergency medical care for children -- Committee on pediatric emergency care -- Recommendations of committee to the board -- Annual report.

(a) The board for licensing health care facilities shall promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to provide optimal emergency medical and surgical services for pediatric patients in facilities it licenses and shall have the authority, when funding is available, to obtain assistance with development and implementation of its standards and to support delivery of educational services and equipment to providers of emergency pediatric medical services in facilities it licenses. In developing, updating and implementing rules and regulations and providing services and equipment, the board shall be guided by national standards and shall collaborate with the emergency medical services division and its board and the committee on pediatric emergency care created pursuant to subsection (e).

(b) It is the intent of this section that the entire spectrum of emergency pediatric medical and critical care services, including primary prevention of illness and injury, a statewide pediatric trauma system, disaster planning and management, acute care, data analysis, evaluation of potential standards of care, and rehabilitation be incorporated into the rules and into any services and equipment provided or required to be furnished pursuant to this section or any grant or contract awarded under this section.

(c) The rules authorized by this section shall require adequate emergency medical care for children relative to the following and shall take into account the size and location of facilities and shall require appropriate triage, stabilization and referral of patients:

(1) Facility equipment standards;

(2) Qualifications of facility personnel; and

(3) Continuing professional education of facility personnel.

(d) To assist in the implementation of the purposes of this section, the department shall have the authority to solicit and receive grants, donations, and public and private funding. The funding may be used for grants or contracts with 501(c)(3) organizations, as defined in 26 U.S.C. § 501(c)(3), that are capable of providing the advice, services and equipment necessary to assist in the provision of state-of-the-art emergency medical and critical care for ill or injured pediatric patients.

(e) (1) The committee on pediatric emergency care shall consist of those members who were originally jointly appointed by the board of licensing health care facilities and the emergency medical services board, and those who are chosen by those boards to replace them, to include representatives of the following organizations:

(A) Tennessee Hospital Association;

(B) Tennessee chapter of the American Academy of Pediatrics;

(C) Tennessee chapter of the American College of Surgeons;

(D) Tennessee chapter of the American College of Emergency Physicians;

(E) Tennessee chapter of the American Academy of Family Physicians;

(F) Tennessee chapter of the Emergency Nurses Association;

(G) Tennessee Ambulance Service Association;

(H) Rural Health Association of Tennessee;

(I) Tennessee School Nurses Association;

(J) Tennessee Congress of Parents and Teachers (PTA);

(K) Tennessee Emergency Services Education Association;

(L) Comprehensive regional pediatric centers (CRPCs); and

(M) Other persons or representatives of such other organizations, groups or entities that the board chairs agree are necessary to accomplish the purposes of this section.

(2) In forming its recommendations to the board, the committee shall have access to the department of health's existing raw and analyzed data regarding pediatric emergency care health issues.

(f) On or before July 1 of every year, the board for licensing health care facilities and the emergency medical services board, in collaboration with the committee on pediatric emergency care, shall jointly prepare a report on the current status of emergency medical services for children and on continuing efforts to improve such services. The joint report shall be submitted to the health and welfare committee of the senate, to the health committee of the house of representatives, and the judiciary committee of the senate.



§ 68-11-253 - Definitions -- Regulation of medical gas piping.

(a) As used in this section, unless the context otherwise requires:

(1) "Board" means the state board for licensing contractors created by title 62, chapter 6;

(2) "Certified medical gas installer" means a person who has qualified for certification by the successful completion of an approved training course approved by the board on the installation, maintenance and repair of medical gas piping;

(3) "Health care facility" includes any health care facility that is licensed pursuant to this part, and any facility that is defined under the American National Standard Institute-National Fire Protection Association 99 (ANSI-NFPA 99): Health Care Facilities; and

(4) "Medical gas piping" means the piping used solely to transport gases used for medical purposes at a health care facility.

(b) It is a Class B misdemeanor for any person to install or repair medical gas piping in any health care facility, unless such person installing, maintaining, or repairing medical gas piping is a certified medical gas installer.

(c) (1) The board shall promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, establishing the minimum qualifications and requirements for the instruction on medical gas installation methods and maintenance techniques and other training for certification of persons for the installation, maintenance and repair of medical gas piping. The board may consult with the state fire marshal, or such other state agencies it deems appropriate to assist the board in the promulgation of such rules and regulations.

(2) The qualifications for certification adopted by the board shall include the qualifications for certification by the American Medical Gas Institute (AMGI) or the Piping Industry Progress and Education Trust Fund (PIPE), with a minimum of thirty-two (32) hours of training with eight (8) of such hours in brazing. The board shall from time to time revise the qualifications for certification to include the most current edition of NFPA 99 "Standard on Gas and Vacuum Systems."

(d) The board shall set fees for training, certification, certificate renewal and any other necessary fees in an amount sufficient to pay the costs of this section relative to certification of persons wishing to install or repair medical gas piping.

(e) The board may designate an independent examining agency to administer the training and the examinations required for certification. The board shall publish annually a list of persons certified to install or repair medical gas piping.

(f) Upon request by the board, the commissioner of commerce and insurance shall include appropriate instruction in the inspection of medical gas piping in training programs for fire and building code personnel attending the Tennessee Fire Service and Codes Enforcement Academy.

(g) Nothing in this section is intended to prevent an emergency repair to medical gas piping by any individual.



§ 68-11-254 - Information required to be posted in nursing homes.

(a) All nursing homes are required to post the following in the main public entrance to the facility:

(1) The name of the administrator of the facility, and the names, addresses, and telephone numbers of any entity or company under contract to manage the facility, the state survey and certification agency, the state licensure office, the state ombudsman for the region where the facility is located, the protection and advocacy network, the statewide toll-free number of the division of adult protective services, and the state Medicaid fraud control unit;

(2) A statement that the resident may file a complaint concerning abuse, neglect, exploitation, misappropriation of resident property in the facility, and noncompliance with the advance directives requirements with the state survey and certification agency; and that a resident may also seek assistance or file a complaint with the division of adult protective services;

(3) (A) A statement that the facility does not have:

(i) A fire suppression sprinkler system throughout the facility;

(ii) A smoke detector or alarm in each patient room; or

(iii) Neither a fire suppression sprinkler system throughout the facility nor a smoke detector or alarm in each patient room;

(B) Such signs shall be printed in not less than twenty-four-point type and, in addition to being displayed at the main public entrance, shall be prominently displayed at all entrances to the facility.

(C) The requirements of this subdivision (a)(3) shall not apply to any nursing home that is fully sprinklered as of April 17, 2004; and

(4) A statement indicating whether the facility has liability insurance and the identity of the primary insurance carrier. If the facility is self-insured, the statement shall reflect that fact and indicate the corporate entity responsible for payment of any claims.

(b) The information listed in subsection (a) shall be posted on a sign no smaller than eleven inches (11'') in width and seventeen inches (17'') in height.



§ 68-11-255 - Procedure for surrendering custody of unwanted infant without criminal liability.

(a) As used in this section and in § 36-1-142, unless the context otherwise requires:

(1) "Facility" means any hospital as defined by § 68-11-201, birthing center as defined by § 68-11-201, community health clinic, out-patient "walk-in" clinic, fire department that is staffed twenty-four (24) hours a day, law enforcement facility that is staffed twenty-four (24) hours a day or emergency medical services facility;

(2) "Member of the professional medical community" has the meaning provided in § 68-140-102; provided, that the member of the professional medical community is on the premises at the time of a voluntary delivery; and

(3) "Voluntary delivery" means the action of a mother in leaving an unharmed infant aged seventy-two (72) hours or younger on the premises of a facility, with any facility employee or member of the professional medical community at the facility without expressing any intention to return for the infant, and failing to visit or seek contact with the infant for a period of thirty (30) days thereafter.

(b) Any facility shall receive possession of any newborn infant left on facility premises with any facility employee or member of the professional medical community, if the infant:

(1) Was born within the preceding seventy-two-hour period, as determined within a reasonable degree of medical certainty;

(2) Is left in an unharmed condition; and

(3) Is voluntarily left by a person who purports to be the child's mother and who does not express an intention of returning for the infant.

(c) The facility, any facility employee and any member of the professional medical community at such facility shall inquire, whenever possible, about the medical history of the mother or newborn, and whenever possible, shall seek the identity of the mother, infant or the father of the infant. The facility shall also inform the mother that she is not required to respond, but that the information will facilitate the adoption of the child. Any information obtained concerning the identity of the mother, infant or other parent shall be kept confidential and may only be disclosed to the department of children's services for use consistent with the purposes of this section, § 36-1-142, and § 36-2-318. The facility may provide the parent contact information regarding relevant social service agencies, shall provide the mother with the name, address and phone number of the department contact person, and shall encourage the mother to involve the department of children's services in the relinquishment of the infant. If practicable, the facility shall also provide the mother with both orally delivered and written information concerning the requirements of this section, § 36-1-142, and § 36-2-318 relating to recovery of the child and abandonment of the child.

(d) The facility, any facility employee and any member of the professional medical community at the facility shall perform any act necessary to protect the physical health and safety of the child.

(e) As soon as reasonably possible, and no later than twenty-four (24) hours after receiving a newborn infant, the facility shall contact the department of children's services, but shall not do so before the mother leaves the facility. Upon receipt of notification, the department shall immediately assume care, custody and control of the infant.

(f) Notwithstanding any law to the contrary, any facility, any facility employee and any member of the professional medical community shall be immune from any criminal or civil liability for damages as a result of any actions taken pursuant to the requirements of this section and § 36-1-142, and no lawsuit shall be predicated thereon; provided, however, that nothing in this section and § 36-1-142 shall be construed to abrogate any existing standard of care for medical treatment or to preclude a cause of action based upon violation of such existing standard of care for medical treatment.

(g) No criminal prosecution shall be based upon a mother's act of voluntarily delivering her unharmed infant at a facility pursuant to this section if the mother acts in full compliance with this section.



§ 68-11-256 - Criminal background checks on direct care employees of nursing homes.

(a) All nursing homes, as defined in § 68-11-201, shall have a criminal background check completed prior to employing any person who will be in a position that involves providing direct care to a resident or patient.

(b) Any person who applies for employment in a position that involves providing direct care to a resident or patient in such a facility shall consent to any or all of the following:

(1) Provide past work and personal references to be checked by the nursing home;

(2) Agree to the release and use of any and all information and investigative records necessary for the purpose of verifying whether the individual has been convicted of a criminal offense in the state of Tennessee, to either the nursing home or its agent, or to any agency that contracts with the state of Tennessee, or to any law enforcement agency, or to any other legally authorized entity;

(3) Supply a fingerprint sample and submit to a state criminal history records check to be conducted by the Tennessee bureau of investigation, or a state and federal criminal history records check to be conducted by the Tennessee bureau of investigation and the federal bureau of investigation or;

(4) Release any information required for a criminal background investigation by a professional background screening organization or criminal background check service or registry.

(c) A nursing home shall not disclose criminal background check information obtained under subsection (b) to a person who is not involved in evaluating a person's employment, except as required or permitted by state or federal law.

(d) Any costs incurred by the Tennessee bureau of investigation, professional background screening organization, law enforcement agency, or other legally authorized entity, in conducting the investigations of applicants may be paid by the nursing home, or any agency that contracts with the state of Tennessee requesting the investigation and information, or the individual who seeks employment or is employed. Payments of the costs to the Tennessee bureau of investigation are to be made in accordance with §§ 38-6-103 and 38-6-109. The costs of conducting criminal background checks shall be an allowable cost under the state medicaid program, if paid for by the nursing home.

(e) This section shall also apply to any company, organization, or agency that provides or arranges for the supply of direct care staff to any nursing home licensed in the state of Tennessee. The company, organization, or agency shall be responsible for initiating a criminal background check on any person hired by that entity for the purposes of working in a nursing home, and shall be required to report the results of the criminal background check to any facility in which the organization arranges for that individual to work, upon such a request by a facility.

(f) A nursing home that declines to employ or terminates a person based upon criminal background information provided to the facility under this section shall be immune from suit by or on behalf of that person for the termination of or the refusal to employ that person.



§ 68-11-257 - Preadmission or precontract disclosures.

(a) (1) In addition to any other disclosure required by this part, prior to the admission of a resident to an assisted-care living facility or residential home for the aged regulated pursuant to this chapter or prior to the execution of a contract for the care of a resident in such a facility, whichever occurs first, the facility shall disclose in writing to the resident or to the resident's guardian, conservator or representative, if any, that the facility does not have:

(A) A fire suppression sprinkler system throughout the facility;

(B) A smoke detector or alarm in each patient room; or

(C) Neither a fire suppression sprinkler system throughout the facility nor a smoke detector or alarm in each patient room.

(2) The disclosure shall be made on a form separate from the contract for the care of the resident and shall be printed in bold type and in no less than twelve-point font. The form must be signed by the resident or the resident's guardian, conservator or representative, if any, and the signature must be witnessed. If the resident cannot read, the form shall be read aloud to the resident. If the facility maintains an Internet web site, the disclosure shall also be made on that Internet web site.

(b) (1) All assisted-care living facilities and residential homes for the aged regulated pursuant to this chapter shall post a statement, if applicable, that the facility does not have:

(A) A fire suppression sprinkler system throughout the facility;

(B) A smoke detector or alarm in each resident or patient room; or

(C) Neither a fire suppression sprinkler system throughout the facility nor a smoke detector or alarm in each resident or patient room.

(2) Such signs shall be printed in not less than twenty-four-point type and in addition to being displayed at the main public entrance shall be prominently displayed at all entrances to the facility.

(c) The requirements of subsections (a) and (b) shall not apply to any assisted-care living facility or residential home for the aged that is fully sprinklered as of April 17, 2004.

(d) (1) In addition to any other disclosure required by this part, prior to the admission of a resident to an assisted-care living facility or residential home for the aged regulated pursuant to this chapter, or prior to the execution of a contract for the care of a resident in such a facility, whichever occurs first, the facility shall disclose in writing to the resident or to the resident's guardian, conservator or representative, if any, whether the facility has liability insurance and the identity of the primary insurance carrier. If the facility is self-insured, the facility's statement shall reflect that fact and indicate the corporate entity responsible for payment of any claims.

(2) The information required to be disclosed in subdivision (d)(1) shall be posted on a sign no smaller than eleven inches (11'') in width and seventeen inches (17'') in height and displayed at the main public entrance.



§ 68-11-258 - Internet posting of facilities and whether facilities have sprinklers, smoke detectors, or alarms.

The board shall post on the official state of Tennessee web site on the Internet (http://www.state.tn.us) the names of every nursing home, residential home for the aged and assisted-care living facility regulated pursuant to this chapter and indicate whether the facility has a fire suppression sprinkler system throughout the facility or a smoke detector or alarm in each patient room.



§ 68-11-259 - Establishment and maintenance of a trauma registry -- Compliance -- Confidentiality.

(a) The board shall establish and maintain a central registry of persons who are treated for trauma at designated trauma centers or comprehensive regional pediatric centers (CRPCs). To further the purpose of this section, the board has the authority to collect injury incidence information, including medical records and patient-identifying information, from designated trauma centers and CRPCs, analyze the information, and conduct special studies regarding the causes and consequences of traumatic injury. The board also has the authority to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to administer the registry and its activities, which regulations may require the reporting trauma centers and CRPCs to use a particular form approved by the board, and which regulations may prescribe penalties to be imposed for failure to abide by reporting requirements.

(b) A hospital holding a trauma center or CRPC designation shall complete and submit the reports required by this section as a condition of continuing the designation.

(c) No information contained in the trauma registry that reasonably could be expected to reveal the identity of any patient may be made available to the public, and no information contained in the trauma registry that reasonably could be expected to disclose the identity or identities of specific reporting facilities may be made available to the public. The information submitted to the board pursuant to this section shall be used solely for the purpose of analyzing causes and medical consequences of serious trauma and promoting the continuum of care that provides timely and appropriate delivery of emergency medical treatment for people with acute traumatic injury; provided, however, that the specific information required by this section that pertains to health care professionals licensed under title 63 or this title, or health care facilities licensed under this title, shall be confidential, shall not be subject to public inspection, and shall not be used to initiate disciplinary complaints nor be admissible in any administrative proceeding for licensure discipline. The board shall prescribe conditions under which the processed and verified data can be made available to the public.

(d) No person or entity may be held liable in any civil action with respect to any report or disclosure of information made under this section, unless the person or entity has knowledge of any falsity of the information reported or disclosed.



§ 68-11-260 - Electronic transmission of physician orders.

A licensed home care organization is authorized to receive and appropriately act on a written order for a plan of care for a patient concerning a home health service signed by a physician that is transmitted to the licensed home care organization by electronically signed electronic mail. The order that is transmitted by electronic mail shall be deemed to meet any requirement for written documentation imposed by rule pursuant to this part.



§ 68-11-261 - Emergency keyed lock boxes next to functioning elevators.

(a) Each hospital, recuperation center, nursing home, residential hospice, home for the aged, residential HIV supportive living facility, assisted-care living facility or ambulatory surgical treatment center licensed under this chapter, except those operated by the United States government, must ensure that an emergency keyed lock box is installed next to each bank of functioning elevators located on the main level. The lock boxes shall be permanently mounted seventy-two inches (72'') from the floor to the center of the box, be operable by a universal key, no matter where the box is located, and shall contain only fire service keys and drop keys for the appropriate elevators. General standards for the design of such boxes shall be approved by the department of labor and workforce development; provided, however, that the standards must be consistent with all applicable building and life safety standards governing the facility.

(b) Failure to comply with this section shall be a Class C misdemeanor, and shall be punishable by a fine only of not more than two hundred fifty dollars ($250).



§ 68-11-262 - Limit on amount of charges for services to an uninsured patient.

(a) Each healthcare facility licensed under this chapter shall be prohibited from requiring an uninsured patient to pay for services in an amount that exceeds one hundred seventy-five percent (175%) of the cost for the services provided, calculated using the cost to charge ratio in the most recent joint annual report.

(b) As used in this section, the following terms shall have the meaning indicated:

(1) "Cost to charge ratio" means the ratio of a specific healthcare facility's total expenses to its grand total gross patient charges as reported in its joint annual report submitted annually to the department of health;

(2) "Healthcare facility" means a hospital, ambulatory surgery center, or outpatient diagnostic center; and

(3) "Uninsured patient" means a person with no public or private source of payment for medical services, including, but not limited to, medicare, TennCare, a contract of insurance, an employer-sponsored health plan, or other enforceable obligation under which a person is responsible for payment for healthcare services provided to the patient.

(c) Information obtained by the department of health as to the amounts billed for services by a healthcare facility, pursuant to this section, shall be maintained on a confidential basis.



§ 68-11-263 - National nosocomial infection surveillance/national healthcare safety network (NNIS/NHSN).

(a) Each facility regulated under this chapter with an annual average daily census of at least twenty-five (25) inpatients based on the most recent JAR public data, where applicable, or an outpatient facility that performs an annual average of twenty-five (25) procedures per day shall join the centers for disease control's national nosocomial infection surveillance/national healthcare safety network (NNIS/NHSN) surveillance system within one hundred twenty (120) days of when it becomes open to the facility's type of license in order to unify reporting systems and to benchmark against a national standard. Facilities shall meet data reporting timeframes as required by NHSN and shall utilize standard methods, including healthcare acquired case-finding techniques, CDC infection definitions and other relevant terms, and NHSN software for data collection and reporting. Data submitted by the reporting facility shall be reported without any patient identifiers.

(b) (1) Facilities shall grant the department of health access to the NHSN database on:

(A) Central line associated bloodstream infections (CLABSI) in intensive care units for hospital specific reporting on the department of health's web site. CLABSIs for burn units and Level 1 trauma units are excluded. The department shall disseminate the public reports based on data compiled for a period of twelve (12) months, no sooner than six (6) months but not later than eight (8) months following the month the facility reports the data. The reports shall be updated every six (6) months with the most recent four (4) quarters of data. The department shall only display facility specific rates for facilities with greater than thirty (30) central line insertions per year; and

(B) Surgical site infections for coronary artery bypass grafts (CABG). On surgical site infections for CABG data, all facility identifiers shall be confidential and may not be released by the department. The department shall report only aggregate statewide performance on CABG surgical infection rates.

(2) The department shall maintain the confidentiality of all medical record information abstracted by or reported to the agency. The department shall be granted initial access one (1) year after NHSN becomes open to facilities. Every six (6) months the department shall update information posted on the department's web site received from the NHSN database authorized for public review.



§ 68-11-264 - Task force to clarify the interpretive guidelines for reporting unusual events with regard to Class I and Class II surgical site infections -- Hospital-acquired infections.

(a) The commissioner of health shall establish a task force in order to clarify the interpretive guidelines for reporting unusual events with regard to Class I and Class II surgical site infections. The commissioner shall make appropriate appointments, including a chair, to the task force. The task force shall report to the commissioner on its progress no later than one (1) year after its appointment.

(b) (1) The committee established by the department of health to report in response to chapter 323 of the Public Acts of 2005 shall continue to meet at least biannually in order to evaluate the reporting of healthcare acquired infections and make recommendations to the department and the Tennessee improving patient safety coalition (TIPS) for improvements in patient safety efforts. The department shall consult with the committee and other bodies and individuals with recognized expertise to determine the manner in which data collected from healthcare facilities in the state shall be publicly reported. The database shall be organized and presented in a manner such that consumers, healthcare organizations, healthcare professionals, purchasers and payers may examine an individual facility's reporting of healthcare associated infection trends, and, where available, compare the information to statewide or national benchmarks. As national consensus standards for infection reporting are developed and published, the committee shall review these consensus standards and make additional recommendations. The department shall report to the Tennessee general assembly regarding recommendations for improvement on healthcare acquired infections and reporting requirements adopted by the subcommittee on infections and the TIPS committee. The report shall include the department's response.

(2) The department of health is authorized to promulgate rules and regulations to update reporting requirements as recommended by the committee.



§ 68-11-265 - Use of information obtained by the department.

Information obtained by the department from hospitals and other healthcare providers under §§ 68-11-263 and 68-11-264 shall not be public information. Reports and studies prepared by the department based upon the information shall be public information and may identify individual healthcare entities. The department shall not release any patient level data. Data collected and reported pursuant to §§ 68-11-263 and 68-11-264 shall not be deemed to have established a standard of care for any purposes of civil litigation in Tennessee, nor shall data reported pursuant to §§ 68-11-263 and 68-11-264 by a specific healthcare facility be utilized in any civil litigation brought in Tennessee against the reporting facility.



§ 68-11-266 - Offering of immunization for influenza and pneumococcal diseases to inpatients sixty-five (65) or older.

In accordance with the latest recommendations of the advisory committee on immunization practices of the centers for disease control, and subject to the availability of vaccine, each year from October 1 through March 1, prior to discharging any inpatient who is sixty-five (65) years of age or older, a hospital shall offer the inpatient immunization for influenza and pneumococcal diseases.



§ 68-11-267 - Report on antibiotic resistant infections.

(a) The committee established by the department of health in response to chapter 323 of the Public Acts of 2005, known as the infections taskforce, shall continue to meet at least semiannually to focus on strategies and recommendations for the prevention and control of antibiotic resistant infections including methicillin resistant staphylococcus aureus (MRSA). The taskforce, in collaboration with the division of communicable and environmental diseases of the department of health, shall review aggregate data on incidence and trends for invasive MRSA in Tennessee as reported to the department of health in accordance with § 68-1-104 in formulating their reports and recommendations.

(b) The department of health and the infections taskforce shall collectively issue a progress report on MRSA to the general assembly each year for three (3) years beginning in 2008.



§ 68-11-268 - Charity case policy.

Each healthcare facility licensed under this chapter shall develop a concise statement of its charity care policies for use by members of the public so as to permit individuals to more accurately assess the potential cost for services provided at each institution. Every healthcare facility shall post this statement in a place accessible to the public.



§ 68-11-269 - Comprehensive infection control program -- Admission or transfer of patients.

(a) Health care facilities, as part of their infection control program, shall perform a local risk assessment for methicillin resistant staphylococcus aureus (MRSA) in the facility. In those facilities where current interventions have not resulted in reduction in MRSA infections, implementation of a comprehensive program to reduce such infections should occur.

(b) A health care facility's comprehensive infection control program may include, but is not limited to:

(1) Implementation of a hand hygiene education and monitoring program;

(2) The use of contact precautions for patients colonized or infected with MRSA;

(3) The effective cleaning of patient care equipment and the patients' environment;

(4) Consideration of use of active surveillance testing for high risk groups identified through a facility's local risk assessment to identify persons colonized with MRSA;

(5) Feedback of surveillance data to key stakeholders, including senior facility leadership, physicians, nursing staff and other clinicians;

(6) Education of healthcare personnel about epidemiologically significant organisms; and

(7) Education of patients and families about prevention of healthcare-associated infections.

(c) Hospitals, nursing homes and other health care facilities should communicate MRSA status of patients transferred or admitted to other facilities; however, facilities should not delay the admission or transfer of patients colonized with MRSA.



§ 68-11-270 - Assessment of prospective resident by adult care home provider or traumatic brain injury (TBI) residential home provider prior to admission -- Development of residential plan of care -- Person centered approach -- Ability to meet needs of resident -- Meals and activities -- Staffing -- Resident's rights -- Transfers or discharges -- Transitional plans.

(a) An adult care home provider or traumatic brain injury residential home provider shall conduct an assessment of a prospective resident before admitting the resident. The assessment shall include, but it is not limited to, diagnoses, medications, personal care needs, nursing care needs, night care needs, nutritional needs, activities and lifestyle preferences. A copy of the assessment shall be given to the prospective resident and the resident's family member or representative.

(b) As a result of the assessment, the adult care home provider or traumatic brain injury residential home provider shall develop a residential plan of care for the day-to-day delivery of residential services, including personal and healthcare needs and night care needs. The adult care home provider or traumatic brain injury residential home provider shall use a person-centered approach that focuses on the needs and preferences of the resident and takes into consideration the supports necessary to sustain the person in the community and to maintain and whenever possible, to improve functional abilities. At a minimum, the resident and the resident's family members or representatives shall be actively involved in the development of the plan of care. If adult care home services are or will be reimbursed through the TennCare CHOICES program, or any successor thereto, the residential plan of care should be developed in collaboration with the member's care coordinator to ensure consistency regarding the member's comprehensive plan of care for the CHOICES program; provided, however, that no such care coordinator requirement shall apply to a traumatic brain injury residential home services. Residential plans of care shall be reviewed at least quarterly and updated at a minimum on an annual basis and more frequently as resident's health status changes and circumstances warrant. The residential plan of care shall include, at a minimum, the following elements:

(1) Health and functional status, including cognitive/behavioral health status and any ADL deficiencies;

(2) Resident needs and preferences, including personal and healthcare needs, and night care needs;

(3) Significant health conditions and required course of treatment for management of chronic conditions;

(4) Medication regimen;

(5) Any healthcare tasks that have been ordered by a healthcare professional that will be performed by the adult care home provider or traumatic brain injury residential home provider under the self-direction of the resident or of the resident's family member;

(6) Identification of risks to health and safety;

(7) Strategies to mitigate identified risks; and

(8) For traumatic brain injury residential homes, activities in the community for which the resident, the resident's family, or legal representative has an interest, including, but not limited to, church attendance, visits to local parks, and other recreational activities.

(c) An adult care home provider or traumatic brain injury residential home provider shall be able to meet the needs, including personal and healthcare needs and night care needs, of a resident before admitting the resident.

(d) An adult care home provider or traumatic brain injury residential home provider shall provide three (3) nutritionally balanced meals per day or shall make arrangements for meals on an as needed basis. Meal planning and preparation shall take into consideration any special dietary needs of the resident, as prescribed by the resident's physician. For traumatic brain injury residential homes, there shall be no requirement that all three (3) meals be provided at the same residence, since the residents will consume some of these meals while at the separately licensed day care facility.

(e) An adult care home provider or traumatic brain injury residential home provider shall also provide to residents a daily regimen of activities commensurate with the resident's needs, as identified through the assessment developed pursuant to subsection (a) and specified in the residential plan of care.

(f) An adult care home provider or traumatic brain injury residential home provider shall develop a written agreement for each resident specifying, at a minimum, resident rights, house rules and the rate schedule, including any patient liability for which the resident will be responsible. The written agreement shall specify the consequences for non-payment of patient liability, as applicable, which may include involuntary discharge from the adult care home or traumatic brain injury residential home provider. The agreement shall be signed and dated by the adult care home provider or traumatic brain injury residential home provider and resident or the resident's family member or legal representative and presented to the resident and the resident's family member or legal representative both verbally and in writing. The agreement shall be reviewed and updated as necessary as a part of the residential plan of care review process. The adult care home provider or traumatic brain injury residential home provider may not include any illegal or unenforceable provision in an agreement with a resident. The adult care home provider or traumatic brain injury residential home provider must give thirty (30) days' written notice to the resident prior to making any change in the rates.

(g) An adult care home provider or traumatic brain injury residential home provider shall provide twenty-four (24) hour staffing coverage that is adequate to meet the needs of residents. For traumatic brain injury residential home providers, this will include both the residences and the day services facility under separate license. Staffing and clinical expertise should correspond to the license category of the adult care home or traumatic brain injury residential home in accordance with this part. In addition, adult care home providers or traumatic brain injury residential home providers shall coordinate with primary care physicians, specialists and other healthcare professionals, as appropriate.

(h) Residents of adult care homes or traumatic brain injury residential homes shall be granted specific rights that shall be specified by the board in rules. Adult care home providers or traumatic brain injury residential home providers shall guarantee these rights and help residents exercise them. The adult care home provider or traumatic brain injury residential home provider shall post a copy of the resident rights in the entry or other equally prominent place in the adult care home or traumatic brain injury residential home. The adult care home provider or traumatic brain injury residential home provider cannot require a resident to waive any of the resident's rights.

(i) An adult care home provider or traumatic brain injury residential home provider may not transfer or discharge a resident from an adult care home or traumatic brain injury residential home unless the transfer or discharge is necessary for medical reasons, for the welfare of the resident or for the welfare of other residents, due to nonpayment of patient liability, or closing or selling the facility.

(j) For discharges or transfers related to medical reasons, for the welfare of the resident or for the welfare of other residents or due to nonpayment of patient liability, the adult care home provider or traumatic brain injury residential home provider shall give the resident written notice at least thirty (30) days prior to the proposed transfer or discharge, except in a medical emergency that requires immediate action. In such cases, the adult care home provider or traumatic brain injury residential home provider shall give the resident written notice as soon as possible under the circumstances.

(k) In the event the transfer or discharge is due to medical reasons, the welfare of the resident, or for the welfare of other residents, the adult care home provider or traumatic brain injury residential home provider shall develop a transition plan in order to maintain continuity of care for the resident and to minimize the impact of the transition. The adult care home provider or traumatic brain injury residential home provider shall work with the board, or, for adult care home services reimbursed through the TennCare CHOICES program, the member's care coordinator to develop the transition plan; provided, however, that no care coordinator requirement shall apply to a traumatic brain injury residential home. The adult care home provider or traumatic brain injury residential home provider shall assist the resident in locating an alternative appropriate setting, which shall be specified in the transition plan. The transition plan shall also include the most recent version of the resident's plan of care.

(l) In the event the transfer or discharge is due to selling the facility to another adult care home provider or traumatic brain injury residential home provider, the current adult care home provider or traumatic brain injury residential home provider shall develop a transition plan for all residents to facilitate the transition to the new adult care home provider or traumatic brain injury residential home provider and shall maintain its license and operation of the facility until the point in time the new adult care home provider's or traumatic brain injury residential home provider's license is approved.

(m) In the event the transfer or discharge is due to closing of a facility, the adult care home provider or traumatic brain injury residential home provider shall provide ninety (90) days' advance notice to residents, and shall develop a transition plan to maintain continuity of care for the residents and to minimize the impact of transition. The plan shall be developed in conjunction with the board, or, for adult care home services reimbursed through the TennCare CHOICES program, the MCO as appropriate; provided, however, that no requirement for working with an MCO shall apply to traumatic brain injury residential home services. The adult care home provider or traumatic brain injury residential home provider shall assist each resident in locating an alternative placement, which shall be specified in the transition plan. The transition plan shall also include the most recent version of the resident's plan of care.

(n) The board may promulgate regulations specifying additional components of the transition plan in accordance with this part.



§ 68-11-271 - Registry check.

(a) Prior to employing or contracting with any person providing direct care to a resident or patient, for whom a background check has not been completed, a health care facility licensed under this title shall initiate and perform a "registry check" which for the purposes of this section is defined as:

(1) A state-by-state look in any state in which the person has lived in the previous seven (7) years of the national sex offender public registry web site coordinated by the United States department of justice; and

(2) Any adult abuse registry maintained for any state in which the person has lived during the previous seven (7) years; and

(3) The department of health's elder abuse registry established pursuant to part 10 of this chapter.

(b) A health care facility may not employ or contract with any person providing direct care to a resident or patient if that individual is listed on any of the registries listed in subdivisions (a)(1)-(3).

(c) If a health care facility contracts with a company, organization, or agency that provides or arranges for the provision of direct care to a resident or patient, the facility satisfies the requirements of subsection (a) by:

(1) Receiving and retaining written documentation that an individual supplied by that company, organization, or agency is not listed on any of those registries, or;

(2) Relying on a written contractual representation that such company, organization, or agency conducts the name searches required by subdivisions (a)(1)-(3), and any individual supplied by that company, organization, or agency is not listed on any of those registries; or

(3) Satisfying both subdivisions (c)(1) and (2).

(d) This section is not intended to apply to contracted, external staff who provide such services as cleaning services, maintenance of office or medical equipment or other services where direct patient contact is not intended.

(e) A health care facility that complies with the requirements to perform a "registry check" under subsection (a), subsection (c), or both, shall not be subject to civil or criminal liability solely based upon the information provided through a registry check under this section. This immunity shall extend to a claim related to the facility's refusal to employ or contract with a person based on information obtained from a registry check.

(f) The department of health shall post no later than October 1, 2010 in a conspicuous location on its web site as well as the web site of the board for licensing health care facilities a link to all databases listed in subdivisions (a)(1)-(3). In addition, the department of health shall notify all health care facilities annually through licensure renewals of their obligations under this section.

(g) The requirements of this section shall become effective on and after October 1, 2010.



§ 68-11-272 - Patient safety and quality improvement -- Burden of proving bad faith and malice.

(a) It is the policy of this state to encourage the improvement of patient safety, the quality of patient care and the evaluation of the quality, safety, cost, processes and necessity of healthcare services by hospitals, healthcare facilities and healthcare providers. Tennessee further recognizes that certain protections must be available to these entities to ensure that they are able to effectively pursue these measures.

(b) As used in this section:

(1) "Healthcare organization" means any:

(A) Healthcare facility licensed or regulated under this title and any related system;

(B) Hospital licensed under this title and any related hospital system;

(C) Hospital licensed under title 33 and any related hospital system;

(D) Entity owning, owned by, affiliated with or providing ancillary or allied health services to, or on behalf of, a hospital, hospital system, or healthcare facility licensed or regulated under this title;

(E) Entity that contracts with a healthcare organization to perform any of the functions of a quality improvement committee;

(F) Entity that maintains a patient safety evaluation system in compliance with the Patient Safety and Quality Improvement Act of 2005, P.L. 109-41, as amended, for reporting to a patient safety organization listed as such by the federal secretary of health and human services pursuant to § 924 of the Patient Safety and Quality Improvement Act of 2005;

(G) Professional assistance program providing, or attempting to provide, intervention, counseling, referral or other assistance to any healthcare provider or family of a healthcare provider directly related to and including the alcohol or drug impairment of a healthcare provider;

(H) Professional healthcare foundation;

(I) Health maintenance organization, preferred provider organization, hospital and medical service corporation, or accountable care organization as defined by § 3022 of the federal Patient Protection and Affordable Care Act, P.L. 111-148, as amended; or

(J) University medical school or health science center;

(2) "Healthcare provider" means any healthcare professional licensed, authorized, certified or regulated under title 63 or this title, including, but not limited to, medical resident physicians, interns, and fellows participating in a training program of one (1) of the accredited medical schools or of one (1) of such medical school's affiliated teaching hospitals in this state, or any other clinical staff of a healthcare organization;

(3) "Hospital system" means two (2) or more hospitals that are subject to the control and direction of one (1) common owner, or an entity under a management contract, responsible for the operational decisions of the entire system or that have integrated administrative functions and medical staff that report to one (1) governing body as the result of a formal legal or contractual obligation;

(4) "Quality improvement committee" or "QIC" means a committee formed or retained by a healthcare organization, an activity of a healthcare organization, or one (1) or more individuals employed by a healthcare organization performing the types of functions listed in subdivisions (4)(A)-(P), the purpose of which, or one (1) of the purposes of which is to evaluate the safety, quality, processes, costs, appropriateness or necessity of healthcare services by performing functions including, but not limited to:

(A) Evaluation and improvement of the quality of healthcare services rendered;

(B) Determination that health services rendered were professionally indicated or were performed in compliance with the applicable standards of care;

(C) Determination that the cost of health care rendered was reasonable;

(D) Evaluation of the qualifications, credentials, competence and performance of healthcare providers or actions upon matters relating to the discipline of any individual healthcare provider;

(E) Reduction of morbidity or mortality;

(F) Establishment and enforcement of guidelines designed to keep the cost of health care within reasonable bounds;

(G) Research;

(H) Evaluation of whether facilities are being properly utilized;

(I) Supervision, education, discipline, admission, and the determination of privileges of healthcare providers;

(J) Review of professional qualifications or activities of healthcare providers;

(K) Evaluation of the quantity, quality and timeliness of healthcare services rendered to patients;

(L) Evaluation, review or improvement of methods, procedures or treatments being utilized;

(M) Participation in utilization review activities, including participation in review activities within the facility or hospital system and activities in conjunction with an insurer or utilization review agent under title 56, chapter 6, part 7;

(N) The evaluation of reports made pursuant to § 68-11-211 and any internal reports related thereto or in the course of a healthcare organization's patient safety and risk management activities;

(O) Activities to determine the healthcare organization's compliance with state or federal regulations;

(P) Participation in patient safety activities as defined at § 921 of the Patient Safety and Quality Improvement Act of 2005;

(5) "Records" means records of interviews and all reports, incident reports, statements, minutes, memoranda, charts, statistics, evaluations, critiques, test results, corrective actions, disciplinary actions, and any and all other documentation generated by or in connection with activities of a QIC and any patient safety work product as defined at § 921 of the Patient Safety and Quality Improvement Act of 2005.

(c) (1) Records of a QIC and testimony or statements by a healthcare organization's officers, directors, trustees, healthcare providers, administrative staff, employees or other committee members or attendees relating to activities of the QIC shall be confidential and privileged and shall be protected from direct or indirect means of discovery, subpoena or admission into evidence in any judicial or administrative proceeding. Any person who supplies information, testifies or makes statements as part of a QIC may not be required to provide information as to the information, testimony or statements provided to or made before such a committee or opinions formed by such person as a result of committee participation.

(2) Any information, documents or records, which are not produced for use by a QIC or which are not produced by persons acting on behalf of a QIC, and are otherwise available from original sources, shall not be construed as immune from discovery or use in any judicial or administrative proceeding merely because such information, documents or records were presented during proceedings of such committee.

(3) A QIC may share information and documents, including complaints, incident reports, and testimony and statements by any person to the QIC, with one (1) or more other QICs as defined under this section or under § 63-1-150. Information and documents disclosed by one QIC to another QIC, and any information and documents created or maintained as a result of the sharing of such information and documents, shall be confidential, privileged and protected from direct or indirect means of discovery, subpoena or admission into evidence, to the same extent as provided in subdivision (c)(1). The QIC sharing such information with another QIC shall determine the manner and process by which it will share such information and documents, which process may include requiring a written agreement between QICs regarding the sharing of practitioner information. The QIC and its sponsoring healthcare organization shall not be held liable and are immune from suit for any disclosure or sharing of information in compliance with this section.

(d) No healthcare organization or its officers, trustees, directors, healthcare providers, administrative staff, employees, other committee members or attendees, or any person providing information to a QIC shall be held liable:

(1) In any action for damages or other relief arising from the provision of information to a QIC or in any judicial or administrative proceeding if the information is provided to the QIC in good faith and without malice and on the basis of facts reasonably known or reasonably believed to exist; or

(2) For damages resulting from any decisions, opinions, actions, and proceedings rendered, entered or acted upon by a QIC undertaken or performed within the scope or function of the duties of such committees or in any judicial or administrative proceeding, if made or taken in good faith and without malice and on the basis of facts reasonably known or reasonably believed to exist.

(e) Nothing in this section shall conflict with any federal protection of records provided under the federal Health Care Quality Improvement Act, compiled in 42 U.S.C. § 11101 et seq., or the federal Patient Safety Act.

(f) Any person providing information to a QIC is presumed to have acted in good faith and without malice. Any person alleging lack of good faith has the burden of proving bad faith and malice.

(g) All decisions, opinions, actions and proceedings rendered, entered or acted upon by a QIC are presumed to have been completed in good faith and without malice. Any person alleging lack of good faith has the burden of proving bad faith and malice.



§ 68-11-273 - Licensing of traumatic brain injury residential homes.

(a) Traumatic brain injury residential homes shall be licensed by the board and meet the standards prescribed in this part and in regulations promulgated by the board pursuant to this part, unless the board waives the same.

(b) As a condition for licensure, a traumatic brain injury residential home provider shall provide community-based care for its residents in addition to residential care. During weekdays, the disabled adults residing in a traumatic brain injury residential home shall be provided day services through a separate facility licensed by the state. On weekends, the disabled adults shall participate in community activities, including, but not limited to, church attendance, visits to local parks, and other recreational activities of their choice or the choice of their family or legal representatives.

(c) Traumatic brain injury residential home providers shall not be required to live in or employ a resident manager or substitute caregiver to live in a traumatic brain injury residential home. However, a traumatic brain injury residential home provider shall employ staff members to supervise the residents at all times within the residence, including overnights and during weekends. The staff members providing overnight care and/or supervision shall hold a national certification by the Academy of Certified Brain Injury Specialists as a Certified Brain Injury Specialist (CBIS), or hold a current professional license as a physician, nurse practitioner, registered nurse, licensed rehabilitation professional, or licensed mental health professional who is trained and experienced in the care and rehabilitation of residents with traumatic brain injury.



§ 68-11-274 - Provision of day services for residents as part of comprehensive services.

As an alternative to the licensing condition of off-site day services established by §§ 68-11-206(a)(2)(E) and 68-11-273, a traumatic brain injury residential home serving only private pay or private insurance clients may provide day services for its residents on site as part of its comprehensive services.



§ 68-11-275 - Funding from the TennCare CHOICES program -- Applicability of the Critical Adult Care Act of 2009.

(a) Nothing in this part, including the traumatic brain injury residential homes authorized by this part, shall entitle any traumatic brain injury residential home provider to funds from the TennCare CHOICES program or any successor to the TennCare program, other than those funds for which the provider or its residents are eligible separate and apart from this part.

(b) The Critical Adult Care Home Act of 2009, as enacted by chapter 579 of the Public Acts of 2009, shall have no applicability to chapter 1086 of the Public Acts of 2012 unless it is specifically authorized in chapter 1086 of the Public Acts of 2012.






Part 3 - Medical Records Act of 1974

§ 68-11-301 - Short title.

This part shall be known and may be cited as the "Medical Records Act of 1974."



§ 68-11-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the board for licensing health care facilities, as established in § 68-11-203;

(2) "Business records" means all those books, ledgers, records, papers and other documents prepared, kept, made or received at hospitals that pertain to the organization, administration or management of the business and affairs of hospitals, but that do not constitute hospital records as defined in subdivision (5);

(3) "Department" means the department of health;

(4) "Hospital" means any institution, place, building or agency that has been licensed by the board, as defined in § 68-11-201, or any clinic operated under the authority of a local or regional health department established under chapter 2, parts 6 and 7, of this title;

(5) (A) "Hospital records" means those medical histories, records, reports, summaries, diagnoses, prognoses, records of treatment and medication ordered and given, entries, X-rays, radiology interpretations, and other written, electronic, or graphic data prepared, kept, made or maintained in hospitals that pertain to hospital confinements or hospital services rendered to patients admitted to hospitals or receiving emergency room or outpatient care;

(B) "Hospital records" also includes reductions of the original records upon photographic film of convenient size as provided in § 68-11-306;

(C) "Hospital records" do not, however, include ordinary business records pertaining to patients' accounts or the administration of the institution;

(6) (A) "Patient" includes, but is not limited to, outpatients, inpatients, persons dead on arrival, persons receiving emergency room care, and the newborn;

(B) For the purposes of this part, an unborn fetus shall not be considered a patient, whether the result of miscarriage or abortion; and

(7) "Retirement" means the withdrawal from current files of hospital records, business records, or parts thereof on or after the expiration of the applicable period of retention established pursuant to § 68-11-305.



§ 68-11-303 - Hospital's duty to keep records.

(a) All hospitals, their officers or employees, and medical and nursing personnel practicing in the hospitals, shall with reasonable promptness prepare, make and maintain true and accurate hospital records, including records pertaining to abortions as provided in § 39-15-203, complying with the methods, minimum standards, and contents thereof as may be prescribed by rules and regulations adopted by the board.

(b) The responsibility for supervision, filing and indexing of medical records shall be delegated to a responsible employee of the hospital.



§ 68-11-304 - Records property of hospitals -- Access -- Not public records -- Funding for medical record requests -- Access during time of public health threat.

(a) (1) Hospital records are and shall remain the property of the various hospitals, subject, however, to court order to produce the records. Unless restricted by state or federal law or regulation, a hospital shall furnish to a patient or a patient's authorized representative such part or parts of the patient's hospital records without unreasonable delay upon request in writing by the patient or the representative.

(2) (A) (i) The party requesting the patient's records shall be responsible for the reasonable costs of copying and mailing the patient's records.

(ii) The charges to a patient or a lawyer authorized by the patient to review the patient's records shall not exceed the reasonable costs for copying and the actual costs of mailing the records. The reasonable costs shall not include any costs involved with the maintenance and storage of the records, nor shall it include any costs that may be from or associated with providing the records to any party other than a patient or a lawyer authorized by the patient to review the patient's records.

(iii) (a) The following charges shall be presumed to be reasonable:

(1) A fee of eighteen dollars ($18.00), which shall include the first five (5) pages of the medical record and a per page charge of eighty-five cents (85cent(s)) a page for the sixth page, up to and including the fiftieth page;

(2) Sixty cents (60cent(s)) a page for the fifty-first page up to the two hundred fiftieth page and thirty-five cents (35cent(s)) a page for all pages thereafter;

(3) A fee for certifying medical records, not to exceed twenty dollars ($20.00) for each record certified.

(b) The costs charged for reproducing records of patients involved in a workers' compensation claim shall be as defined in § 50-6-204.

(iv) In workers' compensation cases, a request for medical records shall include a medical or anatomical impairment rating, if such record is available. Requests for such records shall be subject to the limits on charges established by this section. Special additional or separate charges for including impairment ratings are not permitted.

(B) (i) Notwithstanding subdivision (a)(2)(A), a hospital may not impose a charge on an indigent person for furnishing the person, or the person's attorney or authorized representative, with a health record or part thereof concerning the patient for the purpose of supporting a claim or appeal under any provision of the Social Security Act, compiled in 42 U.S.C. § 301 et seq., if a request for the record or part thereof is accompanied by a copy of a recent application seeking benefits under the Social Security Act or a copy of a recent decision denying benefits. Patients being represented by organizations whose purpose is to provide legal assistance to the indigent, or represented by attorneys with an affiliated pro bono program, shall be presumed indigent. A hospital may demand reasonable proof of indigency from any other patient not so represented, or the patient's attorney or authorized representative, by submission of the following form:

AFFIDAVIT OF INDIGENCY

(ii) If a copy of the patient's medical records has been previously provided without charge to an indigent patient or the patient's attorney or authorized representative, the hospital is not required to provide an additional copy of the same records without charge. A hospital shall furnish a health record requested pursuant to this section within thirty (30) days of the request.

(3) Nothing in this section shall be construed as superseding any law that establishes specific costs for the reproduction, copying or mailing of records.

(4) Payment of costs may be required by the hospital prior to the records being furnished.

(5) Nothing in this section shall be construed as prohibiting a hospital from charging the actual costs of postage, in addition to charges otherwise permitted by this section.

(b) Hospital records shall be made available when requested for inspection by a duly authorized representative of the board or department.

(c) Except as otherwise provided by law, hospital records shall not constitute public records, and nothing contained in this part shall be deemed to impair any privilege of confidentiality conferred by law on patients, their personal representatives or heirs.

(d) Prior to January 1, 2000, the department of human services shall request from the social security administration increased funding relative to medical records requested by the department to determine eligibility of persons for social security disability benefits, so that the reimbursement rates paid for such records shall be consistent with the rates permitted under subdivision (a)(2)(A)(iii).

(e) Providers, as defined in § 71-5-2503, shall make available for inspection and copying, to the office of inspector general and the medicaid fraud control unit, upon request, no later than by the close of business on the next business day, a complete set of all medical records requested in connection with an investigation being pursued by the agency, or shall provide a compelling reason why the requested records cannot be produced; provided, that no such records shall be removed from the grounds of the provider's office without the provider's consent, unless the office of inspector general or the medicaid fraud control unit reasonably believes that requested documents are about to be altered or destroyed.

(f) On request of a provider, a duly authorized agent of the requesting agency shall sign a document acknowledging receipt of records produced pursuant to this section. On request of a duly authorized agent of the requesting agency, a duly authorized agent of the provider shall sign a document acknowledging the return of specific records to the provider.

(g) No person or entity shall be subject to any civil or criminal liability for releasing patient information in response to a request from the office of inspector general or the medicaid fraud control unit.

(h) Pursuant to § 68-1-104, the commissioner or the commissioner's designee, upon request, shall obtain access to records maintained by any facility, entity, or individual licensed under title 63. Access shall be given in the most efficient and expedient means possible, including remote electronic access, to facilitate investigations and inquiries while responding to an immediate threat to the public health, welfare, or general good. Electronic access shall be limited to the minimum necessary for the duration of the outbreak, event, or time in which the public health is under immediate threat as determined by the commissioner.



§ 68-11-305 - Preservation of records for specified time -- Method of destruction.

(a) (1) Unless specified otherwise by the board, a hospital shall retain and preserve records that relate directly to the care and treatment of a patient for a period of ten (10) years following the discharge of the patient or such patient's death during such patient's period of treatment within the hospital.

(2) In cases of patients under mental disability or minority, their complete hospital records shall be retained for the period of minority or known mental disability, plus one (1) year, or ten (10) years following the discharge of the patient, whichever is longer.

(b) An X-ray film may be retired four (4) years after the date of exposure; provided, that the written findings or interpretations of a radiologist who has read the X-ray film signed by the radiologist shall be retained for the same period as other hospital records under subsection (a).

(c) Notwithstanding any law or rule to the contrary, mammography records shall be retained for the same period as other hospital records under subsection (a).

(d) (1) Upon retirement of the record as provided in subsection (a), the record or any part of the retired record shall be destroyed by burning, shredding or other effective method in keeping with the confidential nature of its contents.

(2) Destruction of records must be made in the ordinary course of business and no record shall be destroyed on an individual basis.



§ 68-11-306 - Abstract prepared where required -- Photographic reproductions -- Reproduction considered original record.

(a) Before the hospital record is destroyed, the hospital shall cause an abstract to be made of any pertinent data, where so required by the rules and regulations of the board, or as the hospital in its discretion may find proper.

(b) (1) Any hospital may transfer and record upon photographic film of convenient size, such as microfilm, photograph or photostat, or upon nonerasable optical and electronic imaging technology, for the preservation thereof as evidence, pursuant to § 24-7-110 [repealed], for the purposes of medical research and professional education, or administrative convenience, any or all of the original files and records of the hospital, dealing with case history, physical examination and daily hospital records of the individual patients thereof, including any miscellaneous documents, papers and correspondence in connection therewith.

(2) The original documents so reproduced may be destroyed pursuant to the procedures set forth in § 68-11-305(c), and any such reproduction or copy of an original hospital record or part of an original hospital record shall be deemed to be the original hospital record or part of an original hospital record for all purposes, subject to retention and retirement as provided in § 68-11-305 and subsection (a).



§ 68-11-307 - Continued storage of records.

Any hospital may retain, preserve and store hospital records, either in the original or reproduced form, for such longer periods as in its discretion it may find proper, or as may be required by any court of competent jurisdiction.



§ 68-11-308 - Records of closed hospitals retained.

(a) If any hospital is finally closed, its hospital records shall be delivered and turned over, in good order and properly indexed for convenient reference, to the department, which shall store, retain, retire and provide access to the information in the same manner as is provided for by hospitals.

(b) In its discretion, the department may also exercise like authority, and to the same effect, with respect to reproduction of such hospital records as is conferred in § 68-11-306.



§ 68-11-309 - Retirement of hospital business records.

(a) Except as otherwise provided by law, order or decree of any court of competent jurisdiction, or applicable rules and regulations, any hospital may retire any business records at such times as in its judgment may conform to sound business practices and the reasonable accommodation of other interested parties.

(b) Any hospital may, in its discretion, and at any time, cause any part of its business records to be reproduced as provided in § 68-11-306(b) for hospital records; however, this shall not be construed to permit the destruction, retirement or earlier retirement of any business record that is otherwise prohibited by law.



§ 68-11-310 - Report of hospital statistics.

(a) (1) All hospitals licensed by the department of health or by the department of mental health and substance abuse services shall, within one hundred fifty (150) days after the end of each individual hospital's fiscal year, submit to the department of health a joint annual report of the statistical particulars relative to their patients for the fiscal year.

(2) If a hospital closes during the fiscal year, the owner of the hospital at the beginning of the fiscal year shall file a joint annual report with the department of health for the period of time that the hospital was owned or operated. The joint annual report shall be submitted within one hundred five (105) days after closure. If a hospital changes ownership during the fiscal year, the owner of the hospital at the beginning of the fiscal year shall either:

(A) File a joint annual report with the department of health within one hundred five (105) days of the sale for the period of time that the hospital was owned or operated; or

(B) Provide a notarized statement to the department of health within one hundred five (105) days of the sale indicating that the required data for the period of time that the hospital was owned or operated has been provided to the purchaser who shall submit a report for the full year.

(3) If the department of health determines that there are errors in the joint annual report, the hospital shall be notified of the errors and shall be required to provide corrections to the department of health within fifteen (15) business days of notification.

(4) All hospitals that submit a joint annual report to the department of health as designated in this section shall also submit to the department, at the same time they send the signed paper copy of the report, a notarized statement from their chief financial officer stating that the financial data reported on the joint annual report is consistent with the audited financials for the hospitals for that reporting year. The notarized statement shall also be attested to by the chief executive officer of the hospital.

(b) The commissioner shall determine, through the promulgation of rules and regulations, the contents of the report, but may request early completion of the report, portions of the report or special reports when requested to do so by the office of the comptroller or at other times, but only after consultation with the Tennessee Hospital Association. In no event shall the department of health authorize the reporting of a hospital's statistics for less than a full twelve-month period, unless the hospital was not open during the entire twelve-month period. Any hospital that is open for less than the full twelve-month period shall report for the entire period of its operation.

(c) (1) Hospitals that fail to file their joint annual report in a timely manner, as referenced in § 68-1-109, or that file a joint annual report that does not include all of the required data elements or includes data that does not pass the department's editing, shall receive a deficiency from the department. Within fifteen (15) business days from receipt of the deficiency, the hospital shall be required to return a plan of correction indicating:

(A) How the deficiency will be corrected;

(B) The date upon which each deficiency will be corrected;

(C) What measures or systemic changes will be put in place to ensure that the deficient practice does not recur; and

(D) How the corrective action will be monitored to ensure that the deficient practice does not recur.

(2) Either failure to submit a plan of correction in a timely manner or a finding by the department that the plan of correction is unacceptable shall subject the hospital's license to possible disciplinary action.

(d) The department of health shall compile, finalize and make available to the public an electronic compilation of the statistics reported by the hospitals for the fiscal years ending during a calendar year by November 30 of the following year.



§ 68-11-311 - Violations -- Civil liability.

(a) A willful violation of this part is a Class C misdemeanor.

(b) No hospital, its officers, employees, or medical and nursing personnel practicing in the hospital, shall be civilly liable for violation of this part, except to the extent of liability for actual damages in a civil action for willful or reckless or wanton acts or omissions constituting such violation. Such liability shall be subject, however, to any immunities or limitations of liability or damages provided by law.



§ 68-11-312 - Communication between health care providers and their patients.

(a) It is the public policy of the state of Tennessee to promote effective communications between health care providers while rendering care to their patients.

(b) (1) There is no implied covenant of confidentiality or other restriction that precludes:

(A) Health care providers from communicating with each other in the course of providing care and treatment to a patient; or

(B) A health care provider from responding to a request from a hospital regarding entries in the patient's records of the requesting hospital made or reviewed by that health care provider during the course of providing care and treatment to the patient in the hospital.

(2) Notwithstanding subdivision (b)(1), any information received from a health care provider that corrects or modifies a patient's hospital record shall be made a part of the patient's hospital record with a notation as to the date the information was supplied and the name or names of the person or persons supplying the information.

(c) This section shall not be construed to authorize any disclosure of information that would be prohibited pursuant to the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA), compiled in 42 U.S.C. § 1320d et seq.



§ 68-11-313 - Authentication of verbal orders.

(a) (1) A hospital licensed pursuant to this chapter shall require that all verbal orders be authenticated by a physician or authorized individual who has the authority to issue verbal orders in accordance with hospital policies or medical staff bylaws.

(2) The policies or bylaws shall require that: authentication of a verbal order occurs within forty-eight (48) hours after the time the order is made unless a read-back and verify process pursuant to subdivision (a)(3) is used. The individual receiving a verbal order shall record the date and time of the verbal order, and sign the verbal order in accordance with hospital policies or medical staff bylaws.

(3) A hospital policy may provide for a read-back and verify process for verbal orders. A read-back and verify process shall require that the individual receiving the order immediately read back the order to the physician or authorized individual, who shall immediately verify that the read-back order is correct. The individual receiving the verbal order shall record that the order was read back and verified. If the read-back and verify process is followed, the verbal order shall be authenticated no later than fourteen (14) days after the date of the verbal order.

(b) Nothing in this subsection (b) shall be interpreted to encourage the more frequent use of verbal orders by the medical staff of a hospital.

(c) Hospital policies or medical staff bylaws may establish a variety of modalities for communicating verbal orders and a read-back and verify process including, but not limited to, oral or electronic means so long as subdivisions (a)(2) and (3) are met.

(d) For the purposes of this section, telephone orders are considered verbal orders.






Part 4 - Hospital Records as Evidence

§ 68-11-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Custodian" means and includes the medical record practitioner and the administrator or other chief officer of a duly licensed hospital in this state and its proprietor, the appropriately designated person of a community mental health center, as well as their deputies and assistants, and any other persons who are official custodians or depositories of records; and

(2) (A) "Records" means and includes "hospital records" as defined in § 68-11-302; however, a subpoena duces tecum for records shall not be deemed to include X-rays, electrocardiograms and like graphic matter, unless specifically referred to in the subpoena.

(B) For the purposes of this part, "records" includes those records identified in § 68-11-302(5) maintained by a community mental health center for the purposes intended in such section, and the terms "hospital confinement," "hospital services," or "hospitals" as contained in such section shall, for the purposes of this part only, include a community mental health center.



§ 68-11-402 - Furnishing copies of records in compliance with subpoenas.

(a) Except as otherwise provided, when a subpoena duces tecum is served upon a custodian of records of any community mental health center or hospital duly licensed under the laws of this state in an action or proceeding in which the hospital is neither a party nor the place where any cause of action is alleged to have arisen, and the subpoena requires the production of all or any part of the records of the hospital or community mental health center relating to the care or treatment of a patient in the hospital or community mental health center, it shall be sufficient compliance with the subpoena if the custodian or other officer of the hospital or community mental health center within five (5) days after being served with a subpoena duces tecum, shall, either by personal delivery or certified or registered mail, file with the court clerk or the officer, body or tribunal conducting the hearing, a true and correct copy, which may be a copy reproduced on film or other reproducing material by microfilming, photographing, photostating or other approximate process, or a facsimile, exemplification or copy of such reproduction or copy, of all records described in the subpoena.

(b) Any party intending to use this section shall furnish the adverse party or the adverse party's attorney a copy of the subpoena duces tecum not less than ten (10) days prior to the date set for the trial of the matter for which the records may be introduced.



§ 68-11-403 - Sealing, identification and direction of copies.

The copy of the records shall be separately enclosed in an inner envelope or wrapper, sealed, with the title and number of the action, name of witness and date of subpoena clearly inscribed on the envelope or wrapper. The sealed envelope or wrapper shall then be enclosed in an outer envelope or wrapper, sealed and directed as follows:

(1) If the subpoena directs attendance in court, to the clerk of such court or to the judge thereof;

(2) If the subpoena directs attendance at a deposition, to the officer before whom the deposition is to be taken, at the place designated in the subpoena for the taking of the deposition or at such officer's place of business; and

(3) In other cases, to the officer, body or tribunal conducting the hearing, at a like address.



§ 68-11-404 - Opening of sealed envelopes.

(a) (1) Unless the sealed envelope or wrapper is returned to a witness who is to appear personally, the copy of records shall remain sealed and shall be opened only at the time of trial, deposition or other hearing, upon the direction of the judge, court, officer, body or tribunal conducting the proceeding, in the presence of all parties who have appeared in person or by counsel at such trial, deposition or hearing. Before directing that such inner envelope or wrapper be opened, the judge, court, officer, body or tribunal shall first ascertain that either:

(A) The records have been subpoenaed at the instance of the patient involved or such patient's counsel of record;

(B) The patient involved or someone authorized in such patient's behalf to do so for such patient has consented thereto and waived any privilege of confidentiality involved; or

(C) The records have been subpoenaed in a criminal proceeding.

(2) Records that are not introduced in evidence or required as part of the record shall be returned to the person or entity from whom received.

(b) (1) Upon receipt of a subpoena, the custodian shall send the records to the attorney responsible for the issuance of the subpoena at the place, and on or before the date designated in the subpoena, if such subpoena:

(A) States conspicuously on its face that the records are required in a tort action or proceeding in which the plaintiff has raised the issue of the plaintiff's physical or emotional condition; and

(B) Directs the custodian's attendance at a deposition.

(2) The attorney responsible for the issuance of the subpoena need not meet the requirements of subsection (a) before opening the sealed records, if the attorney furnishes a copy of the records to the plaintiff or someone authorized on the plaintiff's behalf to receive them.



§ 68-11-405 - Affidavit of custodian as to copies -- Costs.

(a) The records shall be accompanied by an affidavit of a custodian stating in substance:

(1) That the affiant is duly authorized custodian of the records and has authority to certify the records;

(2) That the copy is a true copy of all the records described in the subpoena;

(3) That the records were prepared by the personnel of the hospital or community mental health center, staff physicians, or persons acting under the control of either, in the ordinary course of hospital or community mental health center business at or near the time of the act, condition or event reported in the records; and

(4) Certifying the amount of the reasonable charges of the hospital or community mental health center for furnishing such copies of the record.

(b) If the hospital or community mental health center has none of the records described, or only part of the records, the custodian shall so state in the affidavit and file the affidavit and such records as are available in the manner described in §§ 68-11-402 and 68-11-403.

(c) The filing of such affidavit with respect to reasonable charges shall be sufficient proof of such expense, which shall be taxed as costs of court.



§ 68-11-406 - Admissibility of copies and affidavits.

(a) The copy of the record shall be admissible in evidence to the same extent as though the original of the record were offered and the custodian had been present and testified to the matters stated in the affidavit.

(b) (1) The affidavit shall be admissible in evidence and the matters stated in the affidavit shall be presumed true in the absence of a preponderance of evidence to the contrary.

(2) When more than one (1) person has knowledge of the facts, more than one (1) affidavit may be made.



§ 68-11-407 - Personal attendance of custodian -- Production of original record.

(a) Where the personal attendance of the custodian is required, the subpoena duces tecum shall contain a clause which reads:

"The procedure authorized pursuant to § 68-11-402 will not be deemed sufficient compliance with this subpoena."

(b) Where both the personal attendance of the custodian and the production of the original record are required, the subpoena duces tecum shall contain a clause that reads:

"Original records are required, and the procedure authorized pursuant to § 68-11-402 will not be deemed sufficient compliance with this subpoena."

(c) Where the personal attendance of the custodian is required, the reasonable cost of producing the records shall be taxed as costs of court.



§ 68-11-408 - Substitution of copies for original records.

(a) In view of the property right of the hospital or community mental health center in its records, original records may be withdrawn after introduction into evidence and copies substituted, unless otherwise directed for good cause by the court, judge, officer, body or tribunal conducting the hearing.

(b) The custodian may prepare copies of original records in advance of testifying for the purpose of making substitution of the original record, and the reasonable charges for making such copies shall be taxed as costs of court.

(c) If copies are not prepared in advance, they can be made and substituted at any time after introduction of the original record, and the reasonable charges for making such copies shall be taxed as costs of court.






Part 5 - Contributions and Public Aid to Hospitals

§ 68-11-501 - Cities or counties guaranteeing maintenance of hospital erected and equipped by others.

(a) Any municipality through its mayor and governing board is authorized to enter into contracts and guarantee the payment, and to make payment of the expense of maintaining a hospital for a period of five (5) years; provided, that any person will agree to defray the expense of building and equipping the hospital within the limits of the city for its use.

(b) Any county is empowered through its county legislative body at its regular meeting to enter into contracts and guarantee, and to make payment of, the expense of maintaining a hospital for a period not exceeding five (5) years; provided, that any person will agree to defray the expense of building and equipping such hospital within the county for its use.



§ 68-11-502 - Interlocal agreements for apportionment of expense.

Municipalities and counties are empowered severally and jointly to enter into the contracts provided for in § 68-11-501. The municipalities and counties and those persons maintaining hospitals are authorized mutually to agree as to the amount of the expenses of the operation and upkeep of the hospital to be paid by the municipality and the county, and to apportion the expenses of operation and upkeep between the municipality and the county, the agreement to be made by the legislative bodies of the municipality and the county.



§ 68-11-503 - Contracts to build and equip hospital -- Acceptance.

(a) (1) The contract provided for by §§ 68-11-501 and 68-11-502, when made by the county legislative body of any county, shall be embodied in a resolution and shall set forth in full the proposition made by any person offering to build and equip the hospital.

(2) The resolution shall be adopted by the majority vote of the members of the county legislative body at a regular meeting of the legislative body.

(b) The legislative body of any municipality shall adopt an ordinance embodying the contract with any person offering to build such hospital and the ordinance shall be duly passed, signed and attested as other ordinances made by the municipality.

(c) The contract so made by either a municipality or county, whether separately or jointly, shall be entered upon the minutes of the respective legislative bodies.



§ 68-11-504 - Contributions to public welfare hospitals by counties or incorporated municipalities.

Any county or incorporated municipality of this state is empowered and authorized to make contributions of property or money from the public funds of the county or municipality, or of both, to any general welfare corporation established under the laws of this state, and engaged in acquiring, erecting, building, constructing, improving, maintaining, operating, expanding, enlarging or repairing any hospital of this state that serves the citizens and residents of the county or municipality, without regard to race, creed or color, and that is not operated for private profit, without regard to whether the hospital is located within or without the territorial limits of the county or municipality.



§ 68-11-505 - Contributions declared a public purpose.

The contribution of public property and moneys, or both, to a public welfare corporation conducting a hospital is declared to be a public purpose for which public moneys raised by taxation may be expended.



§ 68-11-506 - Manner of making contributions.

(a) In making any contribution pursuant to this part, the county legislative body shall act by resolution making an appropriation where the contribution is from the funds of the county, or directing the execution of a bill of sale or deed by appropriate county officers in the name of the county whenever the contribution is one of real or personal property.

(b) Any contribution made by a municipality shall be by ordinance or resolution adopted as required by the charter of the municipality, and providing either an appropriation or for the transfer of real or personal property.



§ 68-11-507 - Prior contributions validated.

All contributions pursuant to this part previously given to the public welfare corporations conducting hospitals as mentioned in this part are validated.






Part 6 - Medical Arts Building Act of 1974

§ 68-11-601 - Short title.

This part shall be known and may be cited as the "Medical Arts Building Act of 1974."



§ 68-11-602 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "County or municipality" includes any county or incorporated city or town of this state;

(2) "Equipment" includes, but is not limited to, X-ray machines, dental chairs, dental drills, autoclaves, refractometers, examining tables, dialysis equipment and all other equipment and instruments used and useful in the practice of medicine and dentistry;

(3) "Governing body" includes the body or board by whatever name it may be known, charged with the governing of a municipality;

(4) "Medical arts building" means any building or buildings, including the site of the building or buildings, providing space suitable for the use of physicians or dentists, or both, as office space, emergency treatment rooms, laboratories, examining rooms, therapy rooms or other uses in connection with the practice of medicine or dentistry and the provision of health care, but does not include hospital facilities or overnight or extended care facilities; and

(5) "Professional corporation" or "professional partnership" means a corporation or partnership formed pursuant to Tennessee law by a person or persons licensed to practice medicine or dentistry in this state.



§ 68-11-603 - Purpose.

(a) It is determined and declared that for the benefit of the people of this state, the improvement and maintenance of their health and living conditions and their general welfare, it is essential that the people of this state have access to adequate medical and dental care; that it is essential that physicians and dentists have available adequate structures in which to carry on the examination, treatment and testing that is a part of their professional practice; that largely because of a lack of availability of such structures there has been an increasing outward migration of physicians and dentists from this state; and that it is the purpose of this part to provide a measure of assistance in making available for lease to individual physicians and dentists, professional partnerships and professional corporations, structures in which they may carry on their medical and dental practices, such structures defined in this part to be medical arts buildings, all to the public benefit and good.

(b) This part shall be liberally construed in conformity with such intention.



§ 68-11-604 - Powers of county or municipality.

In addition to powers that it may otherwise have in its charter or the laws of this state, any county or municipality is empowered under this part, subject to the conditions, limitations and restrictions provided in this part, to:

(1) Construct, acquire by gift or purchase, reconstruct, improve, better or extend, and equip any medical arts building within the county or municipality, and acquire by gift or purchase lands or rights in land in connection with the medical arts building;

(2) Issue bonds to finance, in whole or in part, the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment or extension, and equipping of medical arts buildings, including the acquisition of lands or rights in land in connection with the medical arts building. The governing body of the county or municipality, in determining the cost, may include all costs and estimated cost of the issuance of the bonds, all engineering, inspection, fiscal and legal expenses, and interest that it is estimated will accrue during the construction period and for six (6) months thereafter on money borrowed or that it is estimated will be borrowed pursuant to this part;

(3) Rent or lease all or a portion of the medical arts buildings to individual physicians or dentists licensed to practice in this state, professional partnerships or professional corporations, in such manner that rents to be charged for the use of the medical arts buildings shall be fixed and revised from time to time so as to produce income and revenues sufficient to provide for the prompt payment of interest upon all bonds issued under this part, and to create a sinking fund to pay the principal of the bonds when due, and to provide for the operation and maintenance of the medical arts buildings, and for an adequate depreciation account, if desired, in connection with the medical building;

(4) Pledge to the punctual payment of bonds authorized under this part and interest on the bonds the income and revenues to be received from such medical arts buildings, including improvements, betterments or extensions to the medical arts building, sufficient to pay the bonds and interest as the bonds and interest shall become due and to create and maintain reasonable reserves for the bonds and interest;

(5) Make certain the punctual payment of bonds authorized under this part, and interest on the bonds, by pledging the full faith and credit of the county or municipality under the conditions, restrictions and limitations set forth in this part; and

(6) Issue its bonds to refund in whole or in part, bonds theretofore issued by the county or municipality under authority of this part.



§ 68-11-605 - Construction authorized -- Bonds.

(a) The construction, acquisition, reconstruction, improvement, betterment, extension and equipping of any medical arts buildings may be authorized under this part, and bonds may be authorized to be issued under this part to provide funds for such purpose or purposes or for the refunding of bonds already issued under this part, by resolution or resolutions of the governing body, which resolutions may be adopted by a majority of all the members of the governing body then in office at the same meeting at which they are introduced, and shall take effect immediately upon adoption.

(b) The bonds shall bear interest at the rate or rates, payable semiannually, may be in one (1) or more series, may bear the date or dates, may mature at the time or times not exceeding forty (40) years from their respective dates, may be payable in the medium of payment at the place or places, may carry the registration privileges, may be subject to the terms of redemption with or without premium, may be executed in the manner, may contain the terms, covenants and conditions, and may be in the form, either coupon or registered, as the resolution or subsequent resolutions may provide.

(c) The bonds may be sold in the manner and upon the terms as may be deemed advisable by the governing body; provided, that bonds to which the full faith and credit and unlimited taxing power of the county or municipality are pledged shall be sold at public sale pursuant to the Local Government Public Obligations Law, compiled in title 9, chapter 21; and further provided, that bonds for refunding purposes shall not be sold at less than par, but may be delivered in exchange for bonds to be refunded thereby.

(d) (1) Pending the preparation of the definitive bonds, interim receipts or certificates in the form and with the provisions as the governing body may determine, may be issued to the purchaser or purchasers of bonds sold pursuant to this part.

(2) The bonds and interim receipts or certificates shall be fully negotiable within the meaning of and for all purposes of title 47, chapter 3.



§ 68-11-606 - Approval of bond issue at election.

(a) The governing body of any county or municipality desiring to issue bonds as authorized in this part shall declare its intention of issuing the bonds by adopting an initial resolution calling for their issuance and providing that prior to the delivery of and payment for any bonds authorized under this part, a three-fourths (3/4) majority of the registered voters of the municipality voting at an election on the special question of issuing the bonds shall approve of the bond issue; provided, that no election shall be necessary in connection with the authorization of refunding bonds under this part.

(b) The governing body shall, by resolution, direct the county election commission to hold an election on the question of issuing the bonds.

(c) The question submitted to the voters shall include the maximum amount of bonds to be issued, the purpose for the bonds and a statement as to whether the bonds shall be payable exclusively from the income and revenues derived from the medical arts buildings, or from the income and revenues and, in the event of a deficiency of income and revenues, from general ad valorem taxes.

(d) It is the duty of the governing body of the county or municipality to enter upon its minutes the results and returns of the election, and after the delivery of any bonds voted upon at the election and payment therefor, the entry upon the minutes shall be conclusive evidence of the result of the election, and thereafter no suit, action or other proceeding contesting the validity of the election shall be entertained in any of the courts of the state.

(e) If the election results unfavorably to the proposition, then no second or other election shall be ordered or held until the governing body again determines that an election may be held.



§ 68-11-607 - Resolution of governing body on details of bonds to be issued.

(a) After the adoption of the initial resolution provided for in § 68-11-606, but not necessarily subsequent to the election on the special question of issuance of bonds, the governing body shall adopt a bond resolution providing the details of the bonds to be issued. Any resolution may contain covenants as to:

(1) The use and disposition of the rentals from the medical arts building for which the bonds are to be issued, including the creation and maintenance of reserves;

(2) The issuance of other or additional bonds payable from the income and revenues from the medical arts building;

(3) The maintenance and repair of the medical arts building;

(4) The insurance to be carried on the medical arts building and the use and disposition of insurance moneys; and

(5) The terms and conditions upon which the holders of the bonds, or any portion of the bonds or any trustees for the bonds, are entitled to the appointment of a receiver by the chancery court, which court shall have jurisdiction in such proceedings.

(b) The receiver may enter and take possession of the medical arts building and lease and maintain it, prescribe rentals and collect, receive and apply all income and revenues thereafter arising from the medical arts building, in the same manner and to the same extent as the municipality itself might do.

(c) This part and any such resolution or resolutions shall be a contract with the holder or holders of the bonds and shall continue in effect until the principal of and the interest on the bonds so issued have been fully paid, and the duties of the county or municipality and its governing body and officers under this part, and any bond resolution or resolutions shall be enforceable by a bondholder by mandamus, or other appropriate suit, action or proceedings in any court of competent jurisdiction.



§ 68-11-608 - Collection of rents for payment of bonds.

(a) The governing body of the municipality issuing bonds pursuant to this part shall prescribe and collect rentals for each medical arts building, and shall revise the rentals from time to time whenever necessary, so that the income and revenues to be derived from the rentals will always be sufficient to pay when due all bonds and interest on the bonds for the payment of which the revenues are pledged, including reserve for the bonds if any, and to provide for all expenses of operation and maintenance, of the medical arts buildings, and for an adequate depreciation account, if desired, in connection with the medical arts building.

(b) All funds arising under this part shall be kept separate and apart from other funds of the municipality.



§ 68-11-609 - Bonds secured by lien on rentals.

All bonds issued under this part and the interest on the bonds shall be secured by a lien upon the rentals from the medical arts building for which the bonds have been issued, and the governing body may provide in the bond resolution for additional bonds to be equally and ratably secured by a lien upon the rentals or may provide that the lien upon the rentals for future bonds shall be subordinate.



§ 68-11-610 - Pledges of full faith and credit and taxing power as additional security -- Enforcement of bondholders' rights.

(a) (1) If desired by the governing body in order to further secure the payment of any of the bonds issued pursuant to this part, and interest on the bonds, any municipality shall have the power as to the bonds to pledge in addition to all other revenues and funds provided for in this part, the full faith and credit and unlimited taxing power of the county or municipality to the punctual payment of the principal of and interest on the bonds.

(2) In the event the pledge of full faith and credit and unlimited taxing power of the county or municipality is given, any holder or holders of the bonds, including a trustee or trustees for holders of such bonds, shall have the right, in addition to all other rights, by mandamus or other suit, action or proceedings in any court of competent jurisdiction, to enforce the holder's or holders', or any such trustee's or trustees' rights against the municipality, and the governing body of the county or municipality and any officer, agent or employee of the county or municipality, including, but not limited to, the right to require the county or municipality and governing body and any proper officer, agent or employee of the county or municipality, to assess, levy and collect taxes and other revenues and charges adequate to carry out any agreement as to, or pledge of, such taxes, revenues and charges.

(b) The taxes authorized to be pledged in this part shall be levied without limit as to rate or amount upon all taxable property within the county or municipality, and all such taxes to be levied are declared to have been levied for county and corporation purposes, respectively, within the meaning of article II, § 29 of the Constitution of Tennessee.



§ 68-11-611 - Validity of bonds.

(a) Bonds issued pursuant to this part bearing the signatures, or facsimiles of the signatures of the officers in office on the date of the signing of the bonds shall be valid and binding obligations, notwithstanding that before the delivery of the bonds and payment for the bonds, any or all the persons whose signatures or facsimile signatures appear on the bonds shall have ceased to be officers of the county or municipality issuing the bonds.

(b) The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, extension or equipping of the medical arts building for which the bonds are issued.

(c) The bond resolution shall provide that the bonds contain a recital that they are issued pursuant to this part, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.



§ 68-11-612 - Bonds exempt from taxes.

All bonds issued pursuant to this part and the income from the bonds shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes.



§ 68-11-613 - Bonds legal and authorized investments.

(a) Bonds issued under the authority of this part and secured by a pledge of full faith and credit shall be and are declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, guardians and for all public funds of the state of Tennessee, including, but not limited to, the sinking funds of cities, towns, villages, counties, school districts or other political corporations or subdivisions of the state.

(b) The bonds shall be eligible to secure the deposit of any and all public funds of the state and any and all public funds of cities, towns, villages, counties, school districts or other political corporations or subdivisions of the state, and the bonds shall be lawful and sufficient security for the deposits to the extent of their value when accompanied by all unmatured coupons appertaining to the bonds.



§ 68-11-614 - Joint undertakings.

Two (2) or more counties or municipalities may exercise jointly the powers and authorities conferred upon them individually in this part.



§ 68-11-615 - Provisions supplemental -- Bonds.

(a) The powers conferred by this part shall be in addition and supplemental to, and the limitations imposed by this part shall not affect the powers conferred by, any other general, special or local law.

(b) Medical arts buildings may be acquired, purchased, constructed, reconstructed, improved, bettered, extended and equipped, and bonds may be issued under this part for such purposes, notwithstanding that any general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment, extension and equipping of a like medical arts building, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.






Part 7 - Patient Transfers

§ 68-11-701 - Legislative intent.

It is the intent of the general assembly that the department of health, acting through the board for licensing health care facilities created in § 68-11-203, shall promulgate rules, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to regulate the transfer of inpatients between hospitals, and that inpatients should not be involuntarily transferred for purely economic reasons, but should receive the needed medical care as required by chapter 140, part 3 of this title.



§ 68-11-702 - Standards and policies.

(a) The department of health, acting through the board for licensing health care facilities created in § 68-11-203, shall adopt rules, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to provide standards governing the transfer of hospital inpatients. The rules shall provide that inpatient transfers between hospitals shall be accomplished in a medically reasonable manner by providing for:

(1) The transfer of patients requiring emergency services who have sustained an injury or who are suffering from an acute medical condition where the injury or condition is liable to cause death, severe injury, or severe illness, as determined by a physician, only after having complied with the requirements of chapter 140, part 3 of this title;

(2) The use of medically reasonable life support measures to stabilize the patient prior to transfer and to sustain the patient during the transfer, as determined by a physician;

(3) The transfer of any necessary records for continuing the care for the patient;

(4) The prohibition of discrimination against patients based on race, religion or national origin; and

(5) The date by which each hospital must adopt policies in accordance with these rules.

(b) Each hospital shall adopt policies relating to inpatient transfers that are consistent with the rules adopted by the board.



§ 68-11-703 - Notice and correction of violations.

If the board for licensing health care facilities finds that a hospital is violating or has violated this part, or a rule adopted pursuant to this part, the board shall notify the hospital of its finding and shall provide the hospital a reasonable opportunity to correct the violation.



§ 68-11-704 - Suspension or revocation of license.

A violation of this part is deemed to constitute sufficient grounds for the suspension or revocation of the hospital's license, as provided at § 68-11-207, and shall further subject the institution to the penalties provided in § 68-11-213.



§ 68-11-705 - Persons with mental illness or intellectual disability.

In promulgating the regulations regarding transfers of hospital inpatients, as required by this part, the board for licensing health care facilities shall give due regard to title 33, regarding commitment and transfer of persons with mental illness or intellectual disability, it being the express legislative intent that neither this part nor the regulations promulgated pursuant to this part shall be construed to constitute an amendment or modification of title 33.






Part 8 - Deficient Nursing Homes

§ 68-11-801 - Authority to impose penalties -- Consultation to determine medical necessity.

(a) The commissioner of health has the authority to impose civil monetary penalties upon deficient nursing homes, as defined by § 68-11-201, under the circumstances provided in this part.

(b) In addition to the civil monetary penalties specifically enumerated in this part, the commissioner has the authority to impose civil monetary penalties in such amount, scope, manner and circumstances as required by the federal Nursing Home Reform Act of 1987.

(c) The commissioner has the authority to promulgate rules and regulations to impose the civil monetary penalties described in subsection (b).

(d) The imposition of a state civil penalty pursuant to this section and the decision to impose such penalty shall not be affected by either the imposition or withholding of a federal sanction under Title XVIII, compiled in 42 U.S.C. § 1395 et seq., or Title XIX, compiled in 42 U.S.C. § 1396 et seq., of the Social Security Act.



§ 68-11-802 - Type A civil monetary penalties.

(a) Type A civil monetary penalties may be imposed whenever the commissioner finds the conditions in a nursing home are, or are likely to be, detrimental to the health, safety or welfare of the patients, and the commissioner has accompanied this finding by ordering the nursing home to suspend the admission of any new patients, as provided by § 68-11-207(b).

(b) No type A civil penalty may be imposed solely for a communicable disease where the nursing home has maintained an adequate quality of patient care and made reasonable efforts to prevent the spread of the communicable disease.

(c) The imposition of a type A civil penalty shall exclude the assessment of type B or type C civil penalties for the specific violations contributing to these conditions.



§ 68-11-803 - Type B civil monetary penalties -- Violation of enumerated patients' rights and nursing home standards.

(a) Type B violations directly impact the care of the patients in the nursing home and are of such clarity and specificity as to provide ample notice to all nursing homes and to the public of the acts prohibited and the conduct required.

(b) A type B civil monetary penalty may be imposed whenever any of the following standards are violated and the violation need neither be repeated, nor found in multiple cases, before the penalty is assessed:

(1) No residents shall be willfully abused or neglected, as these terms are defined by § 71-6-102;

(2) No patient shall be transferred without a written order from the patient's physician, or through other legal processes, and without notification of next of kin, or authorized representative, if any;

(3) No patient shall be involuntarily transferred or discharged, except for the following reasons:

(A) Medical reasons;

(B) The patient's welfare or the welfare of the other patients; or

(C) Nonpayment, except as prohibited by the medicaid program;

(4) No involuntary transfer or discharge shall be made, until the nursing home has first informed the department and the area long-term care ombudsman;

(5) Facilities for isolating a patient shall be provided in every nursing home. The medical procedures and isolation techniques ordered by a physician shall be used in the care of those patients determined to be contagious. Provisions shall be made to care for any patient exposed to a contagious patient. An infection control procedure shall be developed and implemented;

(6) The nursing home shall have a full-time administrator, who is licensed in this state and who shall not function as the director of nursing. Any change of administrators shall be reported to the department within fifteen (15) working days. Any agreement to manage a nursing home must be reported to the department within fifteen (15) days of its implementation. However, no civil penalty shall be assessed under this section when the board for licensing health care facilities has granted, in a specific case, a temporary waiver of this requirement due to the unexpected absence of a full-time administrator when suitable interim arrangements have been made, or when the procedures of § 68-11-225 regarding unexpected loss of an administrator have been followed;

(7) The nursing service shall be under the direction of a full-time, licensed nurse;

(8) There shall be at least one (1) licensed nurse on duty at all times;

(9) There shall be at least two (2) nursing personnel on duty on each shift; and

(10) Each nursing home shall retain by written agreement a physician, licensed to practice in this state, to serve as a medical consultant.

(c) A type B civil monetary penalty shall be imposed for violations of the following standards, only when the violation directly impacts the care of multiple patients, with such scope and magnitude as to clearly show consistent and willful neglect of the requirements, fundamental flaws in the facility's operation, knowing refusal to comply with the minimum standards, or willful inattention to the patient's basic needs:

(1) Body position of bed patients and chair-bound patients shall be changed at least every two (2) hours, day and night, and good body alignment maintained. Bony prominences and weight-bearing parts shall be bathed, dried and massaged, when needed and when not contradicted by a physician's orders;

(2) Patients who are incontinent shall have partial baths each time the bed or bed clothing has been wet or soiled. The wet or soiled linen and bed clothing shall be promptly replaced with clean, dry linen and clothing after being soiled. Rubber or plastic sheets shall be cleaned not less than once a week;

(3) Patients under restraint shall be checked every thirty (30) minutes and, every two (2) hours, shall have the restraints released, their position changed, and be exercised. They shall be offered toilet privileges at least every two (2) hours, or more frequently when requested by the patient;

(4) Restraints may be applied or administered to patients only on the signed order of a physician. The order must be for a specified and limited period of time and must document the necessity of the restraint. There shall be no standing orders for restraints. Locked restraints are prohibited. Where an emergency exists in which the failure to use restraints is likely to endanger the health or safety of the patient or others, the nurse in charge may use such nurse's judgment to use physical restraints when a physician cannot be immediately consulted, but a consultation and written order must be obtained as soon as possible;

(5) Restraints must be applied in a manner by which they can be speedily removed in case of fire or other emergency;

(6) Whenever a chemical restraint is administered, the patient shall be observed for adverse reaction and, if found, the drug shall be discontinued immediately and the physician notified;

(7) Each patient has the right to privacy during treatment and personal care;

(8) Patients who are ambulatory shall have baths or showers at least two (2) times each week;

(9) Patients who are bedfast shall have a sponge bath each day;

(10) Patients shall be weighed and their weight recorded at least monthly;

(11) Each patient shall be given regular personal attention and care of skin, hair, feet, nails and oral hygiene;

(12) Patients shall have clean clothing whenever needed and shall be kept free from odor;

(13) Medication shall be administered only by licensed medical or licensed nursing personnel;

(14) Medications administered shall be ordered by a duly-licensed physician or dentist;

(15) Medications, treatments and diet shall be carried out as prescribed;

(16) Assistance shall be provided to the patient in eating, whenever the patient is unable to eat without assistance;

(17) Whenever patients have medically-prescribed special diets, the menus for those patients must be planned by a registered dietitian;

(18) Special diets shall be prepared and served to comply with the physician's orders. Food intake shall be observed and recorded as a part of the patient's care;

(19) Three (3) meals shall be served to the patients daily, at recognized mealtimes. No more than fourteen (14) hours shall elapse between the supper and breakfast meals. Food shall be available for snacks and as ordered by the physician;

(20) Supplementary food and special diets shall be furnished as ordered in writing by the patient's physician;

(21) The water temperature in patient showers and bathing facilities shall not exceed one hundred twenty degrees Fahrenheit (120 degreesF);

(22) No person shall be employed as a nurse assistant in a nursing home unless the person has either satisfactorily completed a training course approved by the board for licensing health care facilities or satisfactorily completes the training within four (4) months of initial employment by passing a practical examination and a written examination; and

(23) Nursing homes shall provide a minimum of two (2) hours of direct care to each patient every day, including four-tenths (0.4) hours of licensed nursing personnel time.

(d) (1) Whenever a type B civil monetary penalty is based upon a violation's direct impact upon multiple patients, as authorized in subsection (c), there shall be a rebuttable presumption that a violation exists whenever an error rate of twenty percent (20%) or more is shown for a three-month period.

(2) For the purpose of subdivision (d)(1), the error rate may be calculated according to pertinent standards, commonly accepted by the health care industry, or, when no standard has such acceptance, by dividing the number of errors found by the potential number of occurrences among all patients affected by the requirement, such as the number of restraints not released every two (2) hours divided by the product of the number of patients restrained multiplied by the number of restraint releases required during the period of the observation.



§ 68-11-804 - Type C civil monetary penalties -- Violation of enumerated patients' rights and nursing home standards.

(a) Type C violations are neither directly detrimental to the patients, nor directly impact their care, but have only an indirect relationship to patient care. Type C civil monetary penalties shall be imposed for those violations that require an intermediate sanction to ensure consistent compliance whenever a nursing home fails to correct a violation, or whenever a violation is repeated, as provided in subsection (b).

(b) Whenever a deficiency that may constitute a type C violation is found, the department shall issue a written citation. The nursing home shall plan specific steps to correct the deficiency, identify the date on which these corrections will be completed, and return its written plans to the department within ten (10) days of receiving the citation. The department shall either find the plan and the schedule to be reasonable, given the nature of the deficiency and its impact upon the patients in the facility, or require a different plan or schedule of completion. After the date on which the planned corrections are to have been completed, the department shall reinspect the nursing home. If the violation has been corrected, no civil monetary penalty shall be imposed, unless the violation has been repeated. If the same violation continues, a type C civil monetary penalty shall be assessed. If the same violation is found during a subsequent inspection or investigation, conducted within twelve (12) months of the finding of the first violation, then a type C civil penalty shall be assessed without any further opportunity to correct the violation before the penalty is imposed, and without regard to whether or not a civil penalty was actually imposed for the first violation.

(c) A type C civil monetary penalty shall be imposed, under the circumstances set forth in subsection (b), for any violation of the following standards:

(1) (A) Nursing homes shall retain legible copies of the following records and reports concerning the facility for the thirty-six (36) months next following their issuance:

(i) Local fire safety inspections;

(ii) Local building code inspections, if any;

(iii) Fire marshal reports;

(iv) Department licensure and fire safety inspections and surveys;

(v) Department quality assurance surveys, including follow-up visits, and certification inspections, if the facility has entered into an agreement to provide services to the medicaid or medicare medical assistance programs;

(vi) Federal health care financing administration surveys and inspections, if any;

(vii) Orders of the commissioner or board, if any; and

(viii) Comptroller of the treasury's audit reports and findings, if any;

(B) Copies of these records and reports shall be maintained in a single file at a location convenient to the public; and, during normal business hours, they shall be promptly produced for the inspection of any person who requests to view them. Each resident and each person assuming any financial responsibility for a resident must be fully informed, before or at the time of admission, of the availability of these reports to the public, of their location within the nursing home, and given an opportunity to inspect the file before entering into any monetary agreement with the facility;

(2) The governing board of the nursing home shall establish, and the administrator shall implement, written policies and procedures setting forth the rights of patients to the protection and preservation of dignity, individuality, and, to the extent medically feasible, independence. These policies and procedures may be individual to the nursing home and specific to its program. Staff of the facility shall be trained to respect these considerations and shall execute these policies and procedures. Patients, their families, or other representatives must be fully informed of these rights; and the patient shall acknowledge receipt of a copy of the policy accompanied by all of the facility's rules governing patient conduct and responsibilities, at the time of admission and whenever amended;

(3) No nursing home shall retaliate against or, in any manner, discriminate against any person because of a complaint made in good faith and without malice to the board, the department, the adult protective service, the comptroller of the treasury, the long-term care ombudsman, or other agency having jurisdiction. A nursing home shall neither retaliate, nor discriminate, because of information lawfully provided to these authorities, because of a person's cooperation with them, or because a person is subpoenaed to testify at a hearing involving one (1) of these authorities;

(4) Nursing homes shall notify the patient's physician of the condition of a patient, when it is medically indicated;

(5) Each patient has a right to have the patient's personal records kept confidential and private. The nursing home shall have policies to govern access and duplication of the patient's records. Except for those persons authorized by law to inspect the records, written consent by the patient must be obtained before any information can be released. If the patient is mentally incompetent, written consent is required by the patient's legal representative;

(6) The facility shall maintain and allow each patient access to a written record of all financial arrangements and transactions involving the individual patient's funds. The facility shall provide each patient, or the patient's authorized representative, with a written itemized statement at least quarterly of all financial transactions involving the patient's funds. The facility shall keep any funds received from a patient for safekeeping in an account separate from the facility's funds, and patient funds shall not be used by the facility;

(7) All internal and external medications and preparations intended for human use shall be stored separately. They shall be properly stored in medicine compartments, including cabinets on wheels, or drug rooms. The cabinets or drug rooms shall be kept securely locked when not in use, and the key shall be in the possession of the supervising nurse or other authorized persons then on duty. Poisons or external medications shall not be stored in the same compartment and shall be labeled as such;

(8) Schedule II drugs must be stored behind two (2) separately locked doors at all times and accessible only to persons in charge of administering medication;

(9) In general patient areas, each room shall be served by at least one (1) nurse's calling station and each bed shall be provided with a call button. Two (2) call buttons serving adjacent beds may be served by one (1) calling station. Calls shall register in the nurses' station and shall activate a visible signal in the corridor. A nurses' call emergency button shall be provided for patient's use at each patient toilet, bath and shower room. Nursing personnel shall answer calls in a timely manner;

(10) The nursing home must ensure that a physician examines each patient on admission or no more than sixty (60) days before the admission;

(11) A dietary history must be accomplished on each patient as a part of the patient's admission record;

(12) Abnormal food intake shall be routinely recorded as part of the patient's chart;

(13) If the nursing service is under the direction of a licensed practical nurse, a licensed registered nurse must be available on the nursing home premises to consult, to review and to advise on the quality of nursing care for at least forty-eight (48) weeks in each calendar year. The registered nurse-consultant shall be on the premises at least eight (8) hours each week and, in nursing homes with fifty-one (51) or more licensed beds, a minimum of twelve (12) hours each week. The nursing home shall maintain documentation of the consultative service provided by the registered nurse;

(14) Nursing homes shall plan, develop and conduct monthly in-service education programs for nursing personnel and other employees of the nursing homes. An organized orientation program shall be developed and implemented for all nursing personnel;

(15) Each nurse assistant shall receive at least ten (10) hours each year of in-service training related to the nurse assistant's job responsibilities. A record verifying attendance by each nurse assistant shall be kept in the nursing home files;

(16) Any admission in excess of the licensed bed capacity is prohibited, except when an emergency admission has been previously approved by the department;

(17) The nursing home shall develop and periodically review with all employees a prearranged written plan for fire prevention and safety, elimination of hazards, and the orderly evacuation of all patients in case of a fire, internal disaster or other emergency. The plan of evacuation shall be posted throughout the home. Fire drills shall be held at least once each quarter on each work shift;

(18) Cleaning supplies, toxic substances and equipment shall be secured at all times to prevent access by patients. Toxic substances shall not be left unattended when not secured;

(19) The nursing home shall be clean, sanitary and in good repair at all times;

(20) When the temperature of any patient area falls below sixty-five degrees Fahrenheit (65 degreesF) or exceeds eighty-five degrees Fahrenheit (85 degreesF), or is reasonably expected to, the facility staff shall be alerted to the potential danger, and the department shall be notified;

(21) Nursing homes shall maintain readily-available linen in sufficient quantity to meet the needs of the patients;

(22) Food shall be protected from dust, flies, rodents, unnecessary handling, droplet infection, overhead leakage and other sources of contamination, whether in storage or while being prepared and served or transported through hallways;

(23) Incidents, such as a fire in the nursing home, burning of a patient, suspected abuse of a patient, or an unusual accident that causes injury to a patient, shall be recorded, investigated within the facility, and reported pursuant to § 68-11-211;

(24) The nursing home's medical consultant shall review all accidents and unusual incidents occurring on the premises, identify hazards to health and safety, and recommend corrective action to the nursing home administrator;

(25) (A) To provide electricity during an interruption of the normal electric supply, the nursing home shall be equipped with an emergency power source on the premises. It shall have fuel supply to operate the generator for a minimum of twenty-four (24) hours at rated full load;

(B) However, no civil monetary penalty shall be imposed solely because the nursing home lacks an emergency generator, if the nursing home meets all of the following standards:

(i) It is otherwise capable of providing emergency electrical power appropriate to the needs of the facility;

(ii) It maintains an emergency power source meeting the equivalency requirements of § 517 of the 1981 edition of the National Electric Code; and

(iii) It does not admit, or retain, patients dependent on electric life support equipment;

(26) Dishwashing machines shall have a hot water supply of one hundred forty degrees Fahrenheit (140 degreesF) to one hundred sixty degrees Fahrenheit (160 degreesF) for washing and one hundred eighty degrees Fahrenheit (180 degreesF) for sanitizing, if within the original design capacity of the machine;

(27) All refrigerators and freezers shall have thermometers. Refrigerators shall be kept at an air temperature not to exceed forty-five degrees Fahrenheit (45 degreesF) whenever food is stored in the unit. Freezers shall be kept at an air temperature sufficient for stored foods to remain frozen, but freezer air temperatures shall never exceed twenty degrees Fahrenheit (20 degreesF);

(28) The nursing home must ensure that a physician writes and signs orders for care, any diagnostic tests, any medication and treatment;

(29) The nursing home must have an agreement with a physician and a hospital that will care for a patient who does not have a private physician or hospital of choice;

(30) Clean linens shall be physically separated from soiled linens. Each type of linen shall be received, sorted, processed, held, stored and issued in designated areas, physically separated from the other. However, no civil monetary penalty shall be imposed solely because a nursing home has failed to construct new separations for the linens, if the nursing home was licensed on July 1, 1987, and if it has not made substantial alterations to its existing building since that date;

(31) All nursing homes shall disinfect contaminated articles and surfaces, such as mattresses, linens, thermometers and oxygen tents;

(32) Patients shall be aided in receiving necessary dental care;

(33) Perishable food shall not be allowed to stand at room temperature except during necessary periods of preparation or serving. Prepared foods shall be kept hot, at one hundred forty degrees Fahrenheit (140 degreesF) or above, or cold at forty-five degrees Fahrenheit (45 degreesF) or lower. Appropriate equipment for temperature maintenance, such as hot and cold serving units or insulated containers, shall be used; and

(34) (A) The nursing home shall carry out the following functions, all of which shall be documented in a written medical equipment management plan:

(i) Develop and maintain a current itemized inventory of medical equipment used in the facility, that is owned or leased by the operator of the facility;

(ii) Develop and maintain a schedule for the maintenance, inspection and testing of medical equipment according to manufacturers' recommendations or other generally accepted standards. The schedule shall include the date and time maintenance, inspection and testing was actually performed, and the name of the individual who performed the tasks; and

(iii) Ensure maintenance, inspection and testing were conducted by facility personnel adequately trained in the procedures or by a contractor qualified to perform the procedures.

(B) For purposes of subdivision (34)(A) only, "medical equipment" means equipment used for the diagnosis, treatment and monitoring of patients, including, but not limited to, oxygen care equipment and oxygen delivery systems, enteral and parenteral feeding pumps, and intravenous pumps.



§ 68-11-805 - Applicability of penalties -- Higher, additional and more detailed standards -- Lesser standards not allowed.

(a) The standards specified in §§ 68-11-803 and 68-11-804 are those whose violation may justify the imposition of a civil monetary penalty.

(b) The board for licensing health care facilities may, as authorized by § 68-11-209, promulgate rules and regulations establishing higher, additional and more detailed minimum standards for nursing homes, but the board shall not have the authority to adopt any standard that is less rigorous than those specified in §§ 68-11-801 -- 68-11-805.

(c) Should the board find that its rules governing licensed nursing homes are less rigorous than §§ 68-11-801 -- 68-11-805, the board shall amend its rules to conform to these standards.

(d) Should the board adopt higher standards, they may be used for all purposes related to the licensing of nursing homes, but will not alter the circumstances under which civil penalties can be imposed, that power being specifically reserved for the general assembly.



§ 68-11-806 - Notification of inspection or false statements -- Civil monetary penalties -- Assessment -- Procedure.

(a) Any individual who notifies, or causes to be notified, a nursing home of the time or date of an inspection conducted pursuant to § 68-11-210 is subject to a civil monetary penalty of not more than two thousand dollars ($2,000).

(b) Any individual who willfully and knowingly certifies a material and false statement in a resident assessment required by federal law and prepared in accordance with rules and regulations of the department or board is subject to a civil monetary penalty of not more than one thousand dollars ($1,000) for each assessment.

(c) Any individual who willfully and knowingly causes another individual to certify a material and false statement in a resident assessment required by federal law and prepared in accordance with rules and regulations of the department or board is subject to a civil monetary penalty of not more than five thousand dollars ($5,000) for each assessment.

(d) All civil monetary penalties pursuant to this section shall be assessed as follows:

(1) The department may initiate the proceeding by mailing to the individual a written statement citing the provisions of this section that the department alleges to have been violated, stating the amount of the penalty being assessed and informing the individual of the individual's right to contest the penalty;

(2) (A) All penalties assessed pursuant to this section shall become final and not subject to review, unless the individual requests a hearing within thirty (30) days of receipt of the written statement of violation;

(B) Should the individual fail to answer or to demand a hearing within thirty (30) days, the individual shall be deemed to have waived the individual's right to a hearing, to have admitted the allegations of the assessment, and the civil penalty shall become due and payable;

(3) Should the individual pay the penalty assessed on or before the day on which the answer is due without contesting the assessment, the amount of the penalty shall be reduced by ten percent (10%); and

(4) All provisions contained in §§ 68-11-801, 68-11-805, 68-11-815, and 68-11-826 shall apply to penalties provided in this section.



§ 68-11-811 - Minimum and maximum amounts of penalties -- Second penalties.

(a) Type A civil penalties may be assessed in the amount of not less than one thousand five hundred dollars ($1,500) and not more than seven thousand five hundred dollars ($7,500).

(b) Type B civil penalties may be assessed in the amount of not less than five hundred dollars ($500) and not more than one thousand five hundred dollars ($1,500).

(c) Type C civil penalties shall be assessed in the amount of not less than two hundred fifty dollars ($250) and not more than four hundred dollars ($400).

(d) Whenever a second civil penalty is imposed for the same violation within twelve (12) months of the first penalty, the amount of the second penalty shall be double the amount otherwise authorized by this section.



§ 68-11-812 - Notice that violation is or may constitute basis of suspension of admissions or civil monetary penalty.

(a) Upon finding a violation that is, or may be, the basis of a suspension of admissions, as provided in § 68-11-207(b), or that is, or may be, the basis of a civil monetary penalty as set forth in §§ 68-11-801 -- 68-11-805, the department inspector shall orally and in writing advise the nursing home of the findings before concluding the inspection or investigation. The written notification shall include an acknowledgement of both the findings and the state or federal penalties that could result from the findings.

(b) As soon as practicable after the department inspector advises the nursing home of finding a violation that is, or may be, the basis of a suspension of admissions, as provided in § 68-11-207(b), or that is, or may be, the basis of a civil monetary penalty as set forth in §§ 68-11-801 -- 68-11-805, the commissioner shall provide notice of the apparent violation to the members of the senate and house of representatives of the general assembly in whose district the nursing home is located.



§ 68-11-813 - Initiation of type A penalty proceedings -- Suspension of admissions -- Contests -- Hearings.

(a) Type A civil penalties shall be assessed by the commissioner in the commissioner's order suspending the admission of any new patients to the nursing home, as provided in § 68-11-207(b).

(b) (1) Within three (3) working days after concluding the inspection or investigation, the commissioner may initiate type A civil penalty proceedings by mailing a notice to the facility, stating the commissioner's decision to suspend the admissions of new patients.

(2) Within eight (8) working days after concluding the inspection or investigation, the department shall mail to the nursing home the commissioner's order, which shall detail the alleged facts and pertinent law with particularity, and shall also inform the nursing home of its right to contest the action.

(c) Should any nursing home exercise its right to a hearing in contest of both the assessment of a type A civil penalty and the suspension of admissions, the matters shall be consolidated for hearing before an administrative judge and, should reconsideration of the administrative judge's initial order be requested by either party pursuant to § 4-5-317, the matters may be separated with the board for licensing health care facilities reviewing the suspension of admissions and the civil penalty being reviewed as provided in §§ 68-11-811 -- 68-11-820.



§ 68-11-814 - Initiation of type B or C penalty proceedings.

(a) Within three (3) working days after concluding the inspection or investigation, the department may initiate type B or type C civil penalty proceedings by mailing to the nursing home a written statement citing the provisions of §§ 68-11-801 -- 68-11-805 that the department alleges to have been violated, stating the amount of the penalty being assessed, and informing the facility of its right to contest the penalty.

(b) Within eight (8) working days after concluding the inspection or investigation, the department shall mail to the nursing home a more detailed statement describing the findings with particularity and citing the law with specificity.



§ 68-11-815 - Filing of documents -- Dismissal and reinstatement of proceedings.

(a) All documents assessing civil penalties shall be promptly filed with the administrative procedures division of the secretary of state.

(b) (1) Thereafter, should the department elect not to proceed to prosecute the assessment, the department shall file a notice of dismissal, detailing and explaining the reasons for its decision.

(2) The notice of dismissal shall be maintained upon the public record and copies filed with the Tennessee commission on aging and the Tennessee Health Care Association.

(c) (1) Within thirty (30) days of its entry, a third party may petition the administrative judge to reinstate the penalty proceeding.

(2) The administrative judge may grant the petition if it demonstrates that the petitioner's legal rights, duties or legal interests were the subject of the original proceeding, if the administrative judge determines that the petitioner is properly prepared to prosecute the action, and if the administrative judge also determines that the interests of justice and the orderly and prompt conduct of the proceedings shall not be impaired by allowing the reinstatement.

(3) Should the assessment of the penalty be reinstated, the administrative judge may, in the administrative judge's discretion, either excuse the department or require the department to participate in the proceeding.



§ 68-11-816 - Time for paying or contesting penalty -- Waiver.

(a) Five (5) working days after the nursing home's actual receipt of either the department's detailed statement of the type B or type C penalty required by § 68-11-814, or the commissioner's order suspending admissions to the nursing home and assessing a type A penalty, the nursing home shall either pay the penalty assessed or file with the administrative procedures division of the secretary of state and with the department an answer, demanding a contested case hearing.

(b) Should the nursing home fail to answer or to demand a hearing within five (5) working days of its actual receipt of the department's notice, it shall be deemed to have waived its right to a hearing, to have admitted the allegations of the assessment, and the civil penalty assessed shall then be due and payable.

(c) (1) Should the nursing home pay the penalty assessed on or before the day upon which its answer is due, the amount of the penalty shall be reduced by ten percent (10%).

(2) Such payment may be made under protest while contesting the assessment; and, if the case is dismissed and the penalty abated, the payment under protest shall be returned to the nursing home.



§ 68-11-817 - Administrative procedures -- Time deadlines for holding hearings and issuing orders.

(a) All contested cases shall be conducted according to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(b) The hearing shall be conducted within thirty (30) days of the nursing home's demand, and an order shall be issued within ten (10) working days after the hearing.



§ 68-11-820 - Authority of panel or administrative judge -- Increasing, upholding or reducing amounts of penalties -- Consultation to determine medical necessity.

(a) Upon hearing a case or reviewing an initial order, the administrative judge, if sitting alone during a hearing, shall have the power to determine whether the imposition of any civil monetary penalty was proper and lawful, and, if so, whether the amount of the penalty was authorized by law and justified by the facts of the matter.

(b) The administrative judge, when sitting alone, may find that no penalty should have been assessed; and, if so, the case shall be dismissed and the penalty abated.

(c) When it finds that a civil penalty was properly assessed for a violation specified in §§ 68-11-801 -- 68-11-805, the administrative judge, when sitting alone, may uphold the amount originally imposed, correct the amount of the assessment to conform with the law, or reduce the amount of the penalty, but the amount may be reduced only after considering the following factors:

(1) Those set forth in § 68-11-207(c);

(2) Whether the nursing home had recognized the violation, had voluntarily notified the department prior to any inspection, and had documented the correction of the violation within five (5) working days after the inspection;

(3) Whether the violation was an unintended and temporary consequence typical of the on-going operation of a health care facility, which had minimal impact upon the care of the patients; and

(4) Whether the nursing home has a dispute, made in good faith and not solely for the purposes of delay, regarding the commissioner's legal authority to impose an assessment.



§ 68-11-826 - Recovery or collection of civil monetary penalties.

(a) Any civil monetary penalties for which a nursing home or individual is liable under §§ 68-11-213, and 68-11-801 -- 68-11-805 shall be recovered, collected, deposited and expended under this section and §§ 68-11-827 and 68-11-829.

(b) No action to recover or collect such amounts shall be taken until:

(1) The nursing home has waived its rights to a contested case hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3;

(2) The time allowed the nursing home to demand a contested case hearing, pursuant to § 68-11-816, has expired without a demand being made or a denial filed; or

(3) A final administrative order has been entered pursuant to § 4-5-314.

(c) If the amount due has not been received in full within sixty (60) days from the occurrence of any one (1) of the events specified in subsection (b), the commissioner shall immediately proceed to recover such amount, plus interest computed at the applicable formula rate defined by § 47-14-102 retroactive to the earliest date of occurrence of any event specified in subsection (b), by one (1) or more of the following means:

(1) Directing the reduction of the amount owed from any balance otherwise due from the state to the facility and directing a remittance of the amount to the department of health;

(2) Adding such amounts to the facility's licensing fee, the renewal of the facility's license pursuant to §§ 68-11-206(a)(8) and 68-11-216 to be contingent upon the prior payment of such costs; or

(3) Bringing an action in the circuit or chancery court to recover such amounts.



§ 68-11-827 - Nursing home resident protection trust fund -- Deposit of penalties -- Unspent funds.

(a) (1) The commissioner shall establish and maintain a nursing home resident protection trust fund, created by the deposit of all penalty moneys collected from nursing homes and individuals under this part.

(2) The fund created by this subsection (a) shall be maintained for the purpose of protecting the residents of a nursing home, whose noncompliance with the conditions of continued licensure, applicable state and federal statutes, rules, regulations and contractual standards threatens the residents' continuous care, the residents' property, the nursing home's continued operation, or the nursing home's continued participation in the medical assistance program of title 71, chapter 5.

(3) In addition to any other lawful use of the nursing home resident protection trust fund, the fund may also be used for making payments for temporary management as provided in § 68-11-831.

(4) In addition to any other lawful use of the nursing home resident protection trust fund, the fund may also be used to fund a pilot grant program to assist in the implementation of Eden Alternative enhanced quality of life projects in nursing homes, assisted-care living facilities and homes for the aged in Tennessee.

(b) Notwithstanding any other law to the contrary, any such funds remaining unspent at the end of the fiscal year shall be carried over into the budget of the department for the subsequent fiscal year, and shall continue to be carried over from year to year until expended for the purposes prescribed in this section.



§ 68-11-828 - Equitable proceedings -- Payments from trust fund.

Whenever a nursing home is a party to a proceeding seeking equitable relief pursuant to § 68-11-213(a) or § 29-1-103 and in such other proceedings in which the court with jurisdiction over the matter finds that complete relief cannot be awarded to a person with a just claim without invoking this section, the nursing home resident protection trust fund shall be subject to the order of the court for the purposes of assisting with the costs of relocating indigent residents upon the voluntary or involuntary closure of a nursing home, of reimbursing residents for any personal funds lost while held in trust by a nursing home, or of maintaining, in the interests of the residents' health and safety, the on-going operation of a nursing home pending the conclusion of the legal proceedings.



§ 68-11-829 - Recovery of moneys paid out of trust fund.

(a) Any order under the authority of § 68-11-828 that divests the assets of the nursing home resident protection trust shall give to the commissioner, as trustee, a right of action to recover any moneys paid out of the fund against the property of any person or organization who was legally liable for these expenditures.

(b) The action may be brought in the same court in which the other proceedings are pending or in any court having personal jurisdiction over the defendant.



§ 68-11-830 - Intermediate care facilities for individuals with intellectual disabilities (ICF/IID) -- Exercise of enforcement powers -- Taxation.

(a) Notwithstanding any other law to the contrary, any and all enforcement powers and authority conferred by § 68-11-207(b) or by §§ 68-11-811 -- 68-11-820 and 68-11-826 -- 68-11-829 on the commissioner of health shall be exercised by the commissioner of intellectual and developmental disabilities in the case of any facility that is both licensed by the department of intellectual and developmental disabilities, pursuant to title 33, chapter 2, part 4, and is also certified to participate in the medicare or medicaid medical assistance programs as an intermediate care facility for individuals with intellectual disabilities, (ICF/IID) as defined by 42 CFR 442.1 et seq.

(b) All powers and duties conferred by § 68-11-207(b) on the board for licensing health care facilities shall, for the limited purposes of this section, be exercised by the commissioner of intellectual and developmental disabilities.

(c) Before exercising the powers of §§ 68-11-811 -- 68-11-820 and 68-11-826 -- 68-11-829, the commissioner of intellectual and developmental disabilities shall first promulgate regulations identifying those standards pertinent to ICF/IIDs whose violation may justify the assessment of a civil monetary penalty, classifying those standards by type, and detailing the circumstances under which civil penalties may be imposed.

(d) (1) Each ICF/IID shall pay a tax as set forth in this subsection (d). Licensed facilities that are owned or operated by an agency of the state are not excluded from paying the tax.

(2) The tax shall be at the rate of five and one half percent (5.5%) of the monthly gross receipts of an ICF/IID operating in this state. The tax due from facilities that are not one hundred percent (100%) ICF/IID certified shall be based at the rate of five and one half percent (5.5%) of the monthly gross receipts generated from beds certified as intermediate care beds for individuals with intellectual disabilities in the facility. The tax shall be paid monthly based on the amount of the tax established in this subdivision (d)(2). The monthly payments are due on the fifteenth of each following month, beginning August 15, 1994, for the July 1994 payment, and ending with a final payment on July 15, 2017. It is the clear and unequivocal intent of the general assembly that this subdivision (d)(2) has retroactive application to January 1, 2008.

(3) The commissioner of health shall adopt rules and regulations governing the collection of such taxes. Notwithstanding any other law, the commissioner is authorized to promulgate such rules as emergency rules pursuant to the rulemaking provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(4) Any challenge to the tax imposed by this subsection (d) shall be brought pursuant to title 67, chapter 1, part 18 and § 9-8-307(a)(1)(O).

(5) All revenue collected pursuant to this subsection (d) shall be deposited in the general fund.

(6) (A) If any part of any tax imposed under this subsection (d) is not paid on or before the due date, a penalty of five percent (5%) of the amount due shall at once accrue and be added to such tax. Thereafter, on the first day of each month during which any part of any tax or any prior accrued penalty remains unpaid, an additional penalty of five percent (5%) of the then unpaid balance shall accrue and be added to such tax or prior accrued penalty. In addition, taxes under this subsection (d) not paid on the due date shall bear interest at the maximum lawful rate from the due date to the date paid. Payment shall be deemed to have been made upon date of deposit in the United States mail. The commissioner may, for good cause, approve an alternative payment plan as long as full payment of the tax is made.

(B) If an ICF/IID is more than sixty (60) days delinquent in paying its monthly amount, the commissioner of intellectual and developmental disabilities may initiate proceedings to revoke the license of the facility in accordance with the Uniform Administrative Procedures Act.

(C) If a facility is more than thirty (30) days delinquent in paying the amount of its tax or any installment of an alternative payment plan approved by the board or commissioner, the commissioner of health has the additional authority to deduct the amount owing from the facility's forthcoming medicaid payments and to notify the facility that it will be locked into a process by which the monthly installment will automatically be deducted from each month's medicaid payment for an appropriate period of time, as determined by the state. The facility will also be notified of an opportunity to request a hearing before the commissioner or the commissioner's designee to consider the sole issues of whether the amount of the tax was proper and whether the payment of the tax was more than thirty (30) days delinquent. If requested by the facility, this hearing shall be promptly held, but in no case shall the pendency of a hearing result in delay of the deductions envisioned in this subdivision (d)(6)(C).

(7) The tax imposed by this subsection (d) may not be billed by the ICF/IID as a separately stated charge, but this shall not prevent the ICF/IID from adjusting its rates to defray the cost associated with the tax.

(8) The fiscal review committee shall review and have oversight of the implementation of this subsection (d).

(9) Any tax obligation imposed by this subsection (d) shall be suspended to the extent that and for the period that receipt of the tax by the state results in a corresponding reduction in federal financial participation under Title XIX of the federal Social Security Act, compiled in 42 U.S.C. § 1396 et seq.

(10) The tax established by this subsection (d) shall terminate on July 15, 2017.



§ 68-11-831 - Appointment of temporary management.

(a) The department is authorized to appoint temporary management to oversee the operation of a nursing home and to assure the health and safety of the nursing home's residents where:

(1) There is an orderly closure of the nursing home; or

(2) Improvements are made in order to bring the nursing home into compliance with all applicable deficiencies cited pursuant to § 68-11-210.

(b) All proceedings initiated pursuant to this section shall be consistent with those in §§ 68-11-207 and 68-11-208, and, to the extent practicable, may be brought concurrently with proceedings initiated pursuant thereto.

(c) The temporary management under this section shall not be terminated until the facility is closed under subdivision (a)(1), or until the department has determined that the nursing home has the management capability to ensure continued compliance with all requirements for nursing homes.

(d) The department has the authority to appoint temporary management under this section during the pendency of a hearing.



§ 68-11-832 - Tennessee Eden Alternative Grant Assistance Program Act of 1999.

(a) This section shall be known and may be cited as the "Tennessee Eden Alternative Grant Assistance Program Act of 1999."

(b) (1) The general assembly recognizes the need to improve and enhance the quality of life of the elderly who reside in health care facilities statewide, and acknowledges that, in order to provide the quality of life deserved by our elderly, changes have to be made in the way facilities operate. The general assembly further recognizes that there is one (1) nationally recognized program that has been proven to successfully improve and enhance the quality of life in residential health care facilities, that states nationwide are adopting and striving to implement the Eden Alternative program in their respective states and that elderly Tennesseans should not be deprived of the enhanced quality of life this program offers.

(2) It is the intent of the general assembly in enacting this section and related provisions to provide for the establishment and implementation of a pilot program to assist facilities in Tennessee in implementing the Eden Alternative program to enhance the lives of facility residents and staff, while demonstrating the effectiveness of the Eden Alternative method and encouraging its adoption statewide.

(c) (1) In addition to any other lawful use of the nursing home resident protection trust fund, the fund may be used to fund a pilot grant program to assist in the implementation of Eden Alternative enhanced quality of life projects in nursing homes, assisted-care living facilities and homes for the aged in Tennessee.

(2) The commissioner is authorized to establish a grants application and award process to be developed in conjunction with the state's Eden Alternative coalition. The grant application and award process shall be established and conducted in accordance with accepted state and federal contracting practices.

(3) Each grant application shall be reviewed and evaluated by the grant selection committee of the Eden Alternative coalition.

(4) The commissioner shall be responsible for awarding grants under this section.

(5) No more than sixty thousand dollars ($60,000) shall be expended from the nursing home protection trust fund in any fiscal year to finance the program authorized by this section. No more than fifty thousand dollars ($50,000) shall be expended from that sum in any fiscal year to finance the facility grant assistance program authorized by this section. No more than ten thousand dollars ($10,000) shall be expended from that sum in any fiscal year to finance education and research activities conducted by the Eden Alternative coalition in conjunction with the department.

(6) A maximum of ten (10) Eden Alternative grants, of not more than five thousand dollars ($5,000) each, shall be awarded in any fiscal year. Of the ten (10) facilities selected to receive grant awards annually, five (5) shall be nursing homes, three (3) shall be assisted-care living facilities, and two (2) shall be homes for the aged.

(7) The commissioner is authorized to promulgate rules and regulations to effectuate this grant program. Regulations promulgated under this section shall be developed in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) The commissioner shall establish and maintain evaluation procedures to assess the availability of revenues for the program and the viability of such program on a yearly basis, and shall determine whether such program shall be fully funded or partially funded with resources available.






Part 9 - Rights of Nursing Home Residents and Patients, and Members of the Public Regarding Nursing Homes

§ 68-11-901 - Enumeration of minimum rights.

Every nursing home resident/patient has the following minimum rights:

(1) To privacy during treatment and personal care. Residents/patients shall be assured of at least visual privacy in multi-bed rooms and in the bathtub, shower and toilet rooms;

(2) If married, to visit in private with their spouse, and, if not medically contraindicated and if space is available, to have conjugal visits with their spouse and to share a room with their spouse;

(3) To visit in private with any person or persons during reasonable hours, subject to the right of the administrator to refuse access to the facility to any person, if the presence of that person in the facility would be injurious to the health and safety of a resident or the staff, or would threaten the security of the property of the resident, staff or facility;

(4) To communicate by telephone with any person they so choose. Telephones shall be readily accessible, and at least one (1) telephone shall be equipped with sound amplification and shall be accessible to patients while in wheelchairs;

(5) To meet with members of, and take part in activities of, social, commercial, religious and community groups, subject to the same limitations as in subdivision (3);

(6) To the delivery of their mail, unopened, on the business day it is received by the facility and to send mail to any person without interference by the facility;

(7) To exercise their rights as residents and citizens, to be able to voice grievances and recommend changes in policies and services to nursing home staff and outside persons of their choice, free from restraint, interference, coercion, discrimination or reprisal, and to form and attend patient council meetings to further these rights. The facility shall provide space for these council meetings and, if requested to do so, shall assist residents in organizing and conducting the meetings;

(8) To retain and use personal clothing and possessions, as space permits:

(A) The facility must prepare a written personal inventory on the day of admission and update this inventory as new items are acquired or old items are disposed of, as soon as the nursing home becomes aware of these changes;

(B) The facility shall have a written policy regarding the protection of residents' personal property and the process by which any loss of property is to be investigated;

(9) To be free from being required by the facility to work or perform services;

(10) To choose, with the help of their authorized family member or guardian, a personal physician. Further, to be fully informed of the resident's medical condition, unless medically contraindicated and documented by the physician in the resident's medical record. The facility shall give the patient and authorized family member the opportunity to participate in the planning of the patient's total care plan and medical treatment;

(11) To refuse treatment:

(A) The resident must be informed of the consequences of that decision;

(B) The refusal and its reason must be documented in the resident's medical record and reported to the physician; and

(C) The right to refuse treatment may not be abridged, restricted, limited or amended by medical contraindication as provided below;

(12) To refuse experimental treatment and drugs. Written consent must be obtained from any resident who agrees to participate in research and retained in the resident's medical record;

(13) To have records kept confidential and private:

(A) Written consent by the resident must be obtained before any information can be released, except for persons authorized under the law;

(B) If the resident is mentally incompetent, written consent is required by the resident's legal representative; and

(C) The facility must have a written policy governing access to and duplication of patient records and copies of the policy shall be available to all residents and their families upon request;

(14) To manage the resident's financial affairs:

(A) If the resident requests assistance from the nursing home in managing the resident's financial affairs, the request must be in writing;

(B) If the resident desires to designate an additional person to have access to personal funds held for the resident by the facility, this designation must likewise be in writing;

(C) In the event of the resident's death, the facility shall provide, within thirty (30) days thereafter, an accounting of the resident's funds held by the facility and an inventory of the resident's personal property held by the facility to the resident's executor, administrator or other persons authorized by law to receive the decedent's property. The facility shall obtain a signed receipt from any person to whom the decedent's property is transferred;

(D) In the event of sale of the facility, the seller shall provide written verification that all resident funds and property have been transferred and shall obtain a signed receipt from the new owner. Upon receipt, the buyer shall provide an accounting of funds and property held to the residents;

(E) The facility shall maintain and allow each resident access to a written record of all financial arrangements and transactions involving the individual resident's funds;

(F) The facility shall provide each resident, or the resident's authorized representative, with a written itemized statement at least quarterly of all financial transactions involving the resident's funds; and

(G) The facility shall keep any funds received from a resident for safekeeping in an account separate from the facility's funds, and resident funds shall not be used by the facility;

(15) To be suitably dressed at all times and to be given assistance, when needed in dressing, grooming and maintaining body hygiene;

(16) For the family or guardian to be notified immediately of any accident, sudden illness, disease, unexplained absence or anything unusual involving the resident;

(17) To be free from detention against their will. Residents shall be permitted to go outdoors, when weather permits, and to leave the premises when accompanied by a responsible, authorized adult whenever they wish, unless such activity would be clearly dangerous for the resident;

(18) Not to be involuntarily transferred or discharged, unless the action is medically indicated and so documented by the treating physician in the resident's medical record, is for the patient's welfare or the welfare of the other patients, or is due to nonpayment, except as prohibited by the medicaid program;

(19) Not to suffer discrimination or retaliation by the nursing home because the resident has reported to or cooperated with any board or agency having the responsibility for protecting the rights of residents or has attempted to assert any right protected by state or federal law;

(20) To be free from chemical (drugs) and physical restraints, except upon specific written orders of the treating physician;

(21) To be free from willful abuse or neglect, as these terms are defined by § 71-6-102;

(22) To be told in writing before or at the time of admission about the services available in the facility and about any extra charges, charges for services not covered under medicare or medicaid, or not included in the facility's bill;

(23) To exercise the resident's own independent judgment by executing any documents, including admission forms;

(24) To be treated with consideration, respect and full recognition of the resident's dignity and individuality;

(25) Each facility shall respect a resident's right to the use and quiet enjoyment of such resident's personal room or, in the case of multiple occupancy, that part of the resident's room designated for the resident's personal use. To this end, a resident shall have the right to close the door to the resident's room if the resident wishes, unless the physician or registered nurse, for medical reasons, orders the door to remain ajar or fully open. The staff of the facility shall have the right to check on a resident in the resident's room by coming to the door or into the room as needed to provide medical care, personal care or to ensure the safety of the patient; and

(26) Subject to the availability of space, facilities with multiple occupancy rooms shall honor the request for a common room assignment when both residents make the request and when both are of the same sex or are related by blood or marriage. If the treating physician states there are medical reasons for denial of the request, the facility may deny a joint room assignment.



§ 68-11-902 - Nursing home residents and patients -- Abridging, restricting, limiting or amending minimum rights.

(a) The rights set forth in § 68-11-901 may be abridged, restricted, limited or amended only as follows:

(1) When medically contraindicated; or

(2) When necessary to protect and preserve the rights and safety of the other residents in the facility.

(b) (1) Any reduction in resident's rights based upon medical consideration or the rights of other residents must be explicit, reasonable, appropriate to the justification, and the least restrictive response feasible.

(2) Reductions in rights may be time-limited, shall be explained to the resident, and must be documented in the individual resident's record by reciting the limitation's reason and scope.

(3) Medical contraindications shall be supported by a physician's order.

(4) At least once each month, the administrator and the director of nursing shall review the restriction's justification and scope before removing it, amending it or renewing it.

(5) The names of any residents in the facility whose rights have been restricted under this subsection (b) shall be maintained on a separate list, which shall be available for inspection by the department and by the area long-term ombudsman.



§ 68-11-903 - Retaliation or discrimination against complainants.

No nursing home or home for the aged may retaliate or discriminate in any manner against any person who:

(1) In good faith complains or provides information to, or otherwise cooperates with, any agency of government or any person or entity operating under contract with an agency of government, having any responsibility for protecting the rights of residents of nursing homes or homes for the aged; or

(2) Attempts to assert any right protected by state or federal law.



§ 68-11-904 - Confidentiality of complainant's identity.

(a) Whenever the department conducts inspections and investigations in response to complaints received from the public, the identity of the complainant and the identity of any patient or resident who is the subject of the complaint, or identified in the complaint, shall be treated as confidential and shall not be open to inspection by members of the public, notwithstanding any provision of title 10, chapter 7 to the contrary.

(b) It being in the public interest that the identity of a person described in subsection (a) shall be protected from disclosure, the person's identity shall be provided in response to litigation, only after a finding by the court that justice so requires.



§ 68-11-905 - Personal property -- Storage space -- Security -- Theft.

(a) Each nursing home shall provide a reasonable amount of storage space for the personal property of the residents.

(b) The nursing home shall provide a means of safeguarding small items of value for the resident in the resident's room, or in some other part of the facility if the resident can have daily access to the valuables.

(c) The facility shall develop procedures for investigating complaints of the theft of residents' property and shall document its investigation of all the complaints.



§ 68-11-906 - Deposit of residents' funds -- Surety bond.

(a) Each nursing home shall deposit any funds in excess of one hundred dollars ($100) received from, or on behalf of, a resident in an interest-bearing account, insured by an agency of the federal government.

(b) The account shall be maintained in a manner clearly indicating that the facility has only a fiduciary interest in the funds.

(c) When individual interest-bearing accounts or collective accounts capable of individual attribution of interest payments are not readily available for such deposits, the nursing home may use a single account for deposits by, or on behalf of, more than one (1) resident, but shall maintain records documenting the amount of principal owned by each depositor.

(d) Any interest accruing on such accounts need not be paid to individual depositors, but shall be used for the benefit of the facility's residents to pay for activities or amenities not covered by the facility's charges.

(e) The nursing home may keep up to one hundred dollars ($100) of a resident's money in a non-interest bearing account or petty cash fund, readily available for the resident's current expenditures.

(f) The nursing home shall maintain a surety bond on all funds held in trust for facility residents and shall make an annual, audited accounting of such funds, available to the residents and for public inspection.



§ 68-11-907 - Involuntary transfer or discharges.

(a) Except when the resident's attending physician determines that the failure to transfer a nursing home resident will threaten the health or safety of the resident or others, and documents that determination in the resident's medical record, no involuntary transfer or discharge shall occur until a physician has certified, in writing, that the physician has personally examined the resident within the seven (7) days immediately before the proposed transfer or discharge, that the physician is familiar with the discharge plans and provisions for continuing the resident's care, and that the transfer or discharge will not pose a threat to the health or safety of the resident.

(b) As used in this section, "transfer" refers to the movement of a patient or resident to a location outside of the nursing home and does not refer to intrafacility transfers in which a patient or resident changes beds, rooms or wings of the same nursing home.



§ 68-11-908 - Refusal of access to nursing home.

(a) The administrator of a nursing home may refuse access to the facility to any person whose presence would be injurious to the health and safety of a resident or the staff, or would threaten the security or the property of the residents, staff or facility.

(b) (1) Any person refused access to a nursing home shall be notified at the time of the refusal of the person's right to file a complaint with the department, which may require the facility to answer as to its reasons.

(2) Counseling residents regarding their legal rights shall not constitute an activity justifying denial of access.



§ 68-11-909 - Data aiding enforcement of quality of care standards.

(a) The commissioner shall determine what, if any, nursing home resident morbidity and mortality data would materially aid enforcement of quality of care standards and would be feasible for nursing homes to report.

(b) Data meeting this criteria shall be collected and reported to the department as prescribed by regulation, but shall be confidential and not subject to public inspection under § 10-7-503.



§ 68-11-910 - Preadmission or precontract disclosures.

(a) Prior to the admission of a resident to a nursing home or prior to the execution of a contract for the care of a resident in a nursing home, whichever occurs first, the nursing home shall make the following written disclosures to the resident, the resident's authorized representative and the resident's next of kin, if any:

(1) The facility's basic daily or monthly rates;

(2) A description of all facility services, including those offered on an as-needed basis, and related charges, including any extra charges for services not covered by third party governmental programs or by the facility's basic daily or monthly rate;

(3) The right of the resident, the resident's authorized representative, and the resident's authorized next of kin to review the resident's medical and financial records and the resident's right to have the records be kept confidential as to inspection by other third parties, unless the resident has given those parties written consent or they are otherwise authorized by law to make the inspection;

(4) A copy of the policies or procedures required for the protection of residents' rights by this chapter or by the regulations of the board for licensing health care facilities or by any federal agency with jurisdiction over the facility;

(5) The address and telephone numbers of the department of health, the local long term care ombudsman and local legal services organizations funded under the Older Americans Act, compiled in 42 U.S.C. § 3001 et seq., that offer services without charge to facility residents, along with a brief description of the services provided without charge by such agencies; and

(6) A statement indicating whether the facility has liability insurance and the identity of the primary insurance carrier. If the facility is self-insured, the statement shall reflect that fact and indicate the corporate entity responsible for payment of any claims.

(b) A notice shall be posted conspicuously in the reception area and business office of the nursing home advising the public of the availability for inspection of these materials and of those reports required by § 68-11-804(c)(1).

(c) (1) In addition to any other disclosure required by this part, prior to the admission of a resident to a nursing home or prior to the execution of a contract for the care of a resident in a nursing home, whichever occurs first, the nursing home shall disclose in writing to the resident or to the resident's guardian, conservator or representative, if any, that the facility does not have:

(A) A fire suppression sprinkler system throughout the facility;

(B) A smoke detector or alarm in each patient room; or

(C) Neither a fire suppression sprinkler system throughout the facility nor a smoke detector or alarm in each patient room.

(2) Such disclosure shall be made on a form separate from the contract for the care of the resident and shall be printed in bold type and in no less than twelve-point font. The form must be signed by the resident or the resident's guardian, conservator or representative, if any, and the signature must be witnessed. If the resident cannot read, the form must be read aloud to the resident. If the facility maintains an Internet web site, the disclosure must also be made on that Internet web site.

(3) The requirements of this subsection (c) shall not apply to any nursing home that is fully sprinklered as of April 17, 2004.






Part 10 - Registry of Persons Who Have Abused, Neglected, or Misappropriated the Property of Vulnerable Individuals

§ 68-11-1001 - Establishment and maintenance of registry -- Confidentiality -- Access to records.

(a) The department of health shall establish and maintain a registry containing the names of any persons who have been determined by Tennessee government agencies or any state or federal court or any administrative bodies to have abused, neglected, misappropriated or exploited the property of vulnerable individuals.

(b) The names and information contained in this registry shall be available for public inspection as provided by this chapter.

(c) The department may discharge its responsibilities under this part directly, or through interagency agreement; provided, that authorized access to the records by means of a single centralized agency shall be assured.



§ 68-11-1002 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Abuse" means the willful infliction of injury, unreasonable confinement, intimidation, or punishment with resulting physical harm, pain, or mental anguish;

(2) "Criminal disposition" means the disposition of criminal charges constituting an offense against a vulnerable person, as that term is defined by this section, either by conviction, or by pretrial diversion authorized by any court pursuant to title 40, chapter 15, or by an order deferring further proceedings and placing an individual on probation by post-trial diversion issued pursuant to title 40, chapter 35;

(3) "Exploitation" means, in cases that are investigated by the department of human services, the improper use by a caretaker of funds that have been paid by a governmental agency to an adult or to the caretaker for the use or care of the adult;

(4) "Misappropriation" means any taking, possession or use of the property of a vulnerable person the elements of which constitute any criminal offense involving such property, or that constitute a violation of a fiduciary duty of a caretaker of a vulnerable person;

(5) "Neglect" means the failure to provide goods and services necessary to avoid physical harm, mental anguish, or mental illness;

(6) "Offense against a vulnerable person" means any act that constitutes abuse, neglect, misappropriation or exploitation of the property of a vulnerable person even if the act does not constitute a criminal act, or any crime the elements of which constitute abuse, neglect, or misappropriation or exploitation of the property of a vulnerable person;

(7) "Property" means all interests of any type in real property, and any interests of any type in personal property whether in moneys or financial instruments of any type, goods, furnishings, and similar property; provided, however, that for purposes of reporting to the registry established by this part, property shall only consist of funds paid by a governmental agency to an "adult" as defined in § 71-6-102, if the report of abuse, neglect, misappropriation or exploitation is investigated by the department of human services pursuant to title 71, chapter 6, part 1; and

(8) "Vulnerable person" means anyone who:

(A) Is under eighteen (18) years of age; or

(B) Is eighteen (18) years of age or older and, by reason of advanced age or other physical or mental condition, is vulnerable to or has been determined to have suffered from abuse, neglect or misappropriation or exploitation of property and is or has been:

(i) The subject of any report of harm, abuse, neglect, or exploitation of property made to any state agency or investigative authority with responsibility to investigate those reports pursuant to title 37, chapter 1, parts 1 or 6, title 71, chapter 6, part 1, or pursuant to any other law or regulation;

(ii) Receiving protective services from a state agency pursuant to law;

(iii) The victim of any criminal offense that constitutes abuse, neglect, or misappropriation or exploitation of property;

(iv) In the care of either a state agency, an entity that is licensed or regulated by a state agency, or in the care of an entity providing services under the provisions of a contract between that entity and a state agency; or

(v) Receiving services in the person's home from any agency licensed or regulated by or contracted to a state agency, including, but not limited to home and community-based services, home health care, or other health care-related services provided through state or federal funds to assist persons to remain in their homes.



§ 68-11-1003 - Prerequisites to including name on registry -- Notice to alleged perpetrator -- Removal of name from registry.

(a) (1) Any state government agency that finds that an individual has committed abuse, neglect, or misappropriation or exploitation of the property of a vulnerable person shall notify the department of health concerning such individual in accordance with subdivision (a)(2). The department of health shall include the name of an individual on the registry when it receives notification from an agency of Tennessee state government that the individual has been found by that agency, pursuant to that agency's procedures and definitions, to have committed abuse, neglect, or misappropriation or exploitation of the property of a vulnerable person.

(2) Notification shall consist of a copy of an emergency, initial, or final administrative order, a judicial order, or other evidence indicating that the agency has afforded the individual an opportunity for an administrative due process hearing pursuant to the requirements of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, or equivalent judicial or administrative procedures; provided, that nothing in this part shall require the state agency to establish any new procedures or to modify any existing procedures it may use for the provision of due process to the individual.

(3) Notification shall include the individual's last known mailing address, and the agency's definition of abuse, neglect, misappropriation or exploitation of property that it used in making the determination, and any other information that the department determines is necessary to adequately identify the individual for purposes of administrative hearings provided by this part, or to adequately identify the individual when inquiry to the registry is made.

(b) The department shall also include an individual's name on the registry when it receives a copy of a criminal disposition from the Tennessee bureau of investigation, other federal, state or local law enforcement agency, court, or criminal justice agency, indicating that a criminal disposition against the named individual was the result of an offense against a vulnerable person.

(c) Upon receiving the notification set out in subsection (a) or (b), the department shall, in addition to entering the individual's name on the registry, also maintain and make available upon request the name of the reporting agency and the applicable definition of abuse, neglect, misappropriation or exploitation of property supplied by that agency. The individual's name, once entered on the registry, shall remain on the registry, except as provided in subsection (f), even if the individual meets the requirements of any criminal disposition, and regardless of any expunction that may be ordered by any court or that may take place by operation of law in connection with the criminal disposition; provided, however, that any expunction reported to the department shall result in the removal from the registry of everything regarding the criminal disposition, except the individual's name, and the department shall destroy any other documentation of the criminal disposition; provided, further, however, that if a person is reported by any state agency pursuant to this part, the identification of the individual as a perpetrator of abuse, neglect, misappropriation or exploitation of a vulnerable person shall not be subject to removal based upon expunction of a criminal disposition.

(d) Upon entry of this information, the department shall notify the individual, at the individual's last known mailing address, of the individual's inclusion on the registry. Although the individual will not be entitled or given the opportunity to contest or dispute either the prior hearing conclusions, or the content or terms of any criminal disposition, or attempt to refute the factual findings upon which such are based, the individual may challenge the accuracy of the report that such a criminal disposition has occurred, or such hearing conclusions were made or any fact issue related to the correct identity of the individual. If the individual makes such a challenge within sixty (60) days of notification of inclusion on the registry, the commissioner, or the commissioner's designee, shall afford the individual an opportunity for a hearing on the matter that complies with the requirements of due process and the Uniform Administrative Procedures Act.

(e) If the department receives from the Tennessee bureau of investigation, other federal, state or local law enforcement agency, any court, or criminal justice agency documentation substantiating that an offense against a vulnerable person has been committed by an individual, whose name has not already been placed on the registry pursuant to subsection (a) or (b), the department shall, prior to placing the individual's name on the registry, afford that individual an opportunity for an administrative due process hearing pursuant to the requirements of the Uniform Administrative Procedures Act, or equivalent judicial or administrative procedures; provided, however, that nothing in this part shall require the department to establish any new procedures or modify any existing procedures it may use for the provision of due process. If, as a result of the hearing, the department finds the individual committed an offense against a vulnerable person, the department shall include the name of the individual on the registry.

(f) Any individual's name shall be immediately removed from the registry if:

(1) Upon a hearing, the commissioner, or the commissioner's designee, determines that the initial report of a criminal disposition, or the administrative hearing conclusions never occurred; or

(2) At the final step taken in an appellate process, a reported conviction, an emergency order, or an administrative hearing result is reversed.

(g) (1) A state agency that has placed a person in the registry pursuant to this part may recommend to the department the removal of the person's name if:

(A) It finds that the placement of the person's name on the registry was in error; or

(B) An advisory group convened by the state agency composed of persons with experience in the subject matter areas of the agency's work, or who by experience or education the agency determines are qualified to provide recommendations to the agency regarding a person's likelihood of committing further acts or omissions that led to the person's placement on the registry determines, based upon evidence presented to the group, that removal of the person from the registry is clearly warranted, then the group may recommend in writing to the agency a waiver and removal of the person from the registry.

(2) The final decision regarding the recommendation for removal from the registry shall be made by the state agency and the recommendation shall be reduced to writing, giving the agency's reasons for the decision and sent to the person seeking the waiver.

(3) If the decision is to remove the person from the registry, the recommendation shall be sent to the department and the person's name shall be removed by the department.

(4) If the person seeking a waiver is dissatisfied with the determination made by the state agency, the person shall be permitted to appeal. The appeal shall be conducted as a contested case hearing pursuant to the Uniform Administrative Procedures Act.

(5) The decision and the written recommendations of the advisory group and the state agency shall be open for public inspection.



§ 68-11-1004 - Agencies or entities required to consult registry prior to hiring employees or utilizing volunteers.

(a) Any of the following shall determine whether any prospective employee or volunteer person engaged in providing services to persons subject to this part is listed on the registry before the person is permitted to be employed or provide volunteer services:

(1) A state agency under title 33, 37, 68 or 71 that provides licensing authority over any entity subject to subdivision (a)(2) or that provides care for persons subject to this part;

(2) An entity licensed by a state agency as defined in subdivision (a)(1); or

(3) An entity with a contract between that entity and a state agency, as defined in subdivision (a)(1), and that provides care for persons subject to this part.

(b) No employee or volunteer who is listed on the registry may be hired or otherwise permitted to provide such regulatory oversight or services.



§ 68-11-1005 - Immunity from liability for allegations or testimony regarding abuse, neglect, or misappropriation of property.

(a) Anyone who submits an allegation of abuse, neglect, or misappropriation or exploitation of property to the department for inclusion in the registry, or who testifies in any administrative or judicial proceeding arising from the allegation, shall be immune from any civil or criminal liability for making the report or for testifying, except for liability for perjury, unless the person acted in bad faith or with malicious purpose.

(b) A licensing authority that refuses to license a person listed on the registry established by this part, or that refuses to license an entity that employs or allows such a person to provide care to vulnerable persons, or a person or entity that declines to employ or otherwise utilize such a person, or that terminates such a person, shall be absolutely immune from suit by or on behalf of that person and from any liability for such actions based upon the person's listing on the registry.



§ 68-11-1006 - Promulgation of rules.

The commissioner of health shall promulgate rules to effectuate the purposes of this part. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 11 - Indigent Health Care

§ 68-11-1101 - Purpose.

The purpose of this part is to ensure a more equitable allocation of public financial resources provided for the purpose of off-setting the financial burden placed on hospitals in providing necessary services to medically indigent citizens.



§ 68-11-1102 - Indigent health care risk fund -- Created -- Allocations.

(a) There is created within the state treasury an indigent health care risk fund to be administered by the commissioner of finance and administration, with the approval of the governor.

(b) The fund shall allocate the total revenue received by the state pursuant to § 68-11-216, less such amounts for administrative costs as may be set forth in the general appropriations act, pursuant to rules and regulations that the commissioner is authorized to promulgate.

(c) In allocating the funds in the indigent health care risk fund, consideration shall be given by the commissioner to:

(1) The relative amounts of bad debt, medically indigent and charity care provided by the hospitals;

(2) The amount of government subsidies to the hospitals; and

(3) Any other factor relating to indigent care as determined by the commissioner.



§ 68-11-1103 - Indigent health care risk fund -- Deposits -- Interest -- Payments -- Reports.

(a) All funds received, appropriated or otherwise coming under § 68-11-216(c) [obsolete] shall be deposited into the state treasury to the credit of the indigent health care risk fund.

(b) Any interest earned on such funds shall also be credited to the indigent health care risk fund.

(c) The commissioner of finance and administration shall make payments from the fund in the same manner as other state agencies for the administration and implementation of the purposes of this part.

(d) (1) Amounts in the fund at the end of any fiscal year shall not revert to the general fund, but shall remain available for the purposes as set forth in this part.

(2) The commissioner shall report to the general assembly annually on the financial status of the fund, including receipts, payments, the year-end balance, and such other information as may be pertinent.



§ 68-11-1104 - "Hospital" defined.

For the purposes of this part and § 68-11-310, "hospital" includes all hospitals owned by local and state governments.






Part 12 - Public Costs Savings Act of 1990

§ 68-11-1201 - Short title.

This part shall be known and may be cited as the "Public Costs Savings Act of 1990."



§ 68-11-1202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Equivalent competitive procedures" means procedures that include the following:

(A) Use of a notification procedure designed to reach prospective suppliers of goods or services likely to be interested, as well as able, to satisfy the requirement for such goods and services;

(B) Use of specifications that do not unfairly limit the goods or services that would be responsive to the requirement and that afford a fair and reasonable opportunity for competition;

(C) Use of a written request for quotations or bids, whenever reasonably possible; and

(D) Use of procedures for evaluating proposals that provide a fair and equitable review of competing proposals;

(2) "Governing board" means that group of persons designated as commissioners, directors, trustees or similar titles denoting responsibility for establishing policy and having ultimate authority for control of the management, operations and finances of a public body;

(3) "Group purchasing program" means any plan, program or method that is intended to provide one (1) or more public bodies, or other governmental or nonprofit organizations, or other entities or persons, whether located in this state or elsewhere, with the opportunity to obtain goods or services at a discount or savings not otherwise available through the purchasing practices of a public body; and

(4) "Public body" means:

(A) Any hospital organized and operating under the Metropolitan Hospital Authority Act, compiled in title 7, chapter 57, as it existed on or after May 1, 1990;

(B) Any hospital created as a hospital district;

(C) Any hospital or hospital authority created by public act or private act of the general assembly;

(D) Any hospital, hospital authority or hospital district operated by any municipality or county or jointly by any one (1) or more municipalities or counties; or

(E) Any agency or instrumentality of any of the foregoing.



§ 68-11-1203 - Cost savings authorized.

(a) Notwithstanding any other law, public bodies may make purchases under or through the auspices of a group purchasing program that has not submitted a formal bid, but has made available to the public body a price quote on the goods or services proposed for purchase by the public body and which quote may be considered and accepted by the public body as the submission of a formal bid as a part of the process of the otherwise applicable competitive bidding process; provided, that:

(1) The price quote of the group purchasing program is competitive and represents the lowest and best bid for the goods or services sought to be purchased under the competitive bidding process;

(2) The group purchasing program certifies to the governing board of the public body that it uses equivalent competitive procedures to obtain quotes or contracts for goods or services sought to be purchased by the public body, so as to obtain the lowest and best bid available to the group purchasing program for the goods or services to be made available for purchase by the public body or other participants in the group purchasing program; and

(3) The governing board of the public body has determined that participation in the group purchasing program is in the best interest of the public, such determination to be made at a meeting of the governing board of the public body no less frequently than annually upon a submission of a summary report by management of the public body showing the purchases made through one (1) or more group purchasing programs over a specific period of time covered by the summary report.

(b) This part shall be construed as authority supplemental to purchasing authority provided under any other public or private act, and in the event of conflict between this part and any other public or private act, then this part shall prevail to the extent of any conflict.



§ 68-11-1204 - Applicability.

This part shall not be applicable to purchases made through any group purchasing organization whose membership is limited exclusively to Tennessee public hospitals and, furthermore, nothing in this part shall be construed to grant authority for the organization and operation of a group purchasing entity whose membership is limited exclusively to public hospitals.






Part 13 - Hospital Cooperation ACT of 1993

§ 68-11-1301 - Short title.

This part shall be known and may be cited as the "Hospital Cooperation Act of 1993."



§ 68-11-1302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of health;

(2) "Cooperative agreement" means an agreement among two (2) or more hospitals for the consolidation by merger or other combination of assets, offering, provision, operation, planning, funding, pricing, contracting, utilization review or management of health services or for the sharing, allocation, or referral of patients, personnel, instructional programs, support services and facilities or medical, diagnostic or laboratory facilities or procedures or other services traditionally offered by hospitals;

(3) "Department" means the department of health;

(4) "Hospital" means:

(A) Any institution required to be licensed as a hospital under § 68-11-201, or defined as a psychiatric hospital in § 68-11-102 [repealed]; or

(B) Any parent of a hospital, hospital subsidiary or hospital affiliate that provides medical or medically-related diagnostic and laboratory services or engages in ancillary activities supporting those services; and

(5) "Intervenor" means any hospital, physician, allied health professional, healthcare provider or other person furnishing goods or services to, or in competition with, hospitals, insurer, hospital service corporation, medical service corporation, hospital and medical services corporation, preferred provider organization, health maintenance organization, or any employer or association that directly or indirectly provides health care benefits to its employees or members.



§ 68-11-1303 - Cooperative agreements -- Certificate of public advantage.

(a) It is the policy of this state, in certain instances, to displace competition among hospitals with regulation to the extent set forth in this part and to actively supervise that regulation to the fullest extent required by law, in order to promote cooperation and coordination among hospitals in the provision of health services and to provide state action immunity from federal and state antitrust law to the fullest extent possible to those hospitals issued a certificate of public advantage under this section.

(b) A hospital may negotiate and enter into cooperative agreements with other hospitals in the state, if the likely benefits resulting from the agreements outweigh any disadvantages attributable to a reduction in competition that may result from the agreements.

(c) Parties to a cooperative agreement may apply to the department for a certificate of public advantage governing that cooperative agreement. The application shall include an executed written copy of the cooperative agreement and describe the nature and scope of the cooperation in the agreement and any consideration passing to any party under the agreement. A copy of the application and copies of all additional related materials shall be submitted to the attorney general and reporter and to the department at the same time. The attorney general and reporter and the department are entrusted with the active and continuing oversight of all cooperative agreements.

(d) The department shall review the application in accordance with the standards set forth in subsection (e) and shall hold a public hearing in accordance with the rules adopted by the department. The department shall give notice of the application to interested parties by publishing a notice in the Tennessee administrative register in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Any intervenor may intervene in the proceeding. The department shall grant or deny the application within one hundred twenty (120) days of the date of filing of the application, and that decision shall be in writing and set forth the basis for the decision. The department shall furnish a copy of the decision to the applicants, the attorney general and reporter, and any intervenor. An intervenor aggrieved by a decision of the department to grant or deny the application shall have the right to appeal the department's decision, except that there shall be no stay of the department's decision granting an application unless the chancery court of Davidson County shall have issued a stay of the department's decision in accordance with § 68-11-1304, which shall be accompanied by an appeal bond from the intervenor. Additionally, if the intervenor shall appeal the department's decision and the appeal is unsuccessful, the intervenor shall be responsible for the costs of the appeal and attorneys' fees of the applicants.

(e) (1) After consultation with and agreement from the attorney general and reporter, the department shall issue a certificate of public advantage for a cooperative agreement, if it determines that the applicants have demonstrated by clear and convincing evidence that the likely benefits resulting from the agreement outweigh any disadvantages attributable to a reduction in competition that may result from the agreement.

(2) In evaluating the potential benefits of a cooperative agreement, the department shall consider whether the following benefits may result from the cooperative agreement:

(A) Enhancement of the quality of hospital and hospital-related care provided to Tennessee citizens;

(B) Preservation of hospital facilities in geographical proximity to the communities traditionally served by those facilities;

(C) Gains in the cost-efficiency of services provided by the hospitals involved;

(D) Improvements in the utilization of hospital resources and equipment;

(E) Avoidance of duplication of hospital resources;

(F) Demonstration of population health improvement of the region served according to criteria set forth in the agreement and approved by the department;

(G) The extent to which medically underserved populations have access to and are projected to utilize the proposed services; and

(H) Any other benefits that may be identified.

(3) The department's evaluation of any disadvantages attributable to any reduction in competition likely to result from the agreement shall include, but need not be limited to, the following factors:

(A) The extent of any likely adverse impact on the ability of health maintenance organizations, preferred provider organizations, managed healthcare organizations, or other healthcare payors to negotiate appropriate payment and service arrangements with hospitals, physicians, allied healthcare professionals, or other healthcare providers;

(B) The extent of any reduction in competition among physicians, allied health professionals, other healthcare providers, or other persons furnishing goods or services to, or in competition with, hospitals that is likely to result directly or indirectly from the cooperative agreement;

(C) The extent of any likely adverse impact on patients in the quality, availability, and price of healthcare services; and

(D) The availability of arrangements that are less restrictive to competition and achieve the same benefits or a more favorable balance of benefits over disadvantages attributable to any reduction in competition likely to result from the agreement.

(f) The department shall consult with the attorney general and reporter regarding its evaluation of any potential reduction in competition resulting from a cooperative agreement. The attorney general and reporter may consult with the United States department of justice or the federal trade commission regarding its evaluation of any potential reduction in competition resulting from a cooperative agreement.

(g) The department shall review, on at least an annual basis, each certificate of public advantage it has granted pursuant to this part. If the department determines that the likely benefits resulting from a certified agreement no longer outweigh any disadvantages attributable to any potential reduction in competition resulting from the agreement, the department may first seek modification of the agreement with the consent of the parties. If such modification is not obtained, the department may terminate the certificate of public advantage and the certificate holder may appeal in accordance with § 68-11-1304. The certificate of public advantage shall remain in full force and effect until such time as the certificate of public advantage holder has submitted, the department has approved, and the certificate holder has completed a plan of separation. The department's active supervision shall continue until such time as the department issues an official determination that the plan of separation has been completed.

(h) The department shall maintain on file all cooperative agreements for which certificates of public advantage remain in effect. The holder of a certificate of public advantage who voluntarily seeks to terminate a cooperative agreement shall file a notice of termination with the department at least forty-five (45) days prior to termination. The department, in its discretion, may require a plan of separation before accepting the notice of termination.



§ 68-11-1304 - Judicial review.

(a) Any applicant or certificate holder aggrieved by a decision of the department denying an application, refusing to act on an application, or terminating a certificate is entitled to judicial review of the department's decision by the chancery court of Davidson County, which shall be the only available method of judicial review. The chancery court of Davidson County is granted the jurisdiction to conduct judicial review of the decisions made by the department pursuant to this part, and to render a decision thereon.

(b) Proceedings for review are instituted by filing a petition for review in the chancery court of Davidson County within sixty (60) days after the final decision of the department denying an application, refusing to act on an application, or terminating a certificate. Copies of the petition shall be served upon the department and the attorney general and reporter, in accordance with the provisions of the Tennessee Rules of Civil Procedure pertaining to service of process.

(c) The filing of the petition for review does not itself stay enforcement of the department's decision. The department may grant, or the chancery court of Davidson County may order, a stay upon appropriate terms, but if it is shown to the satisfaction of the chancery court of Davidson County, in a hearing that shall be held within ten (10) days of a request for hearing by either party, that any party or the public at large may suffer injury by reason of the granting of a stay, then no stay shall be granted until a good and sufficient bond, in an amount fixed and approved by the court, shall be given by the petitioner conditioned to indemnify the other persons who might be so injured, and if no bond amount is sufficient, then the stay shall be denied. The chancery court of Davidson County shall not consider a stay unless notice has been given to the attorney general and reporter; nor shall the chancery court of Davidson County consider a stay unless the petitioner has previously sought a stay from the department or demonstrates that the department's ruling on a stay application cannot be obtained within a reasonable time.

(d) Within forty-five (45) days after service of the petition, or within further time allowed by the court, the department shall transmit to the chancery court of Davidson County the original or a certified copy of the entire record of the proceeding under review. By stipulation of all the parties, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional cost. The court may require or permit subsequent corrections or additions to the record.

(e) The review shall be conducted by the chancery court of Davidson County without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the department, not shown in the record, proof thereon may be taken in the court.

(f) The court may reverse the decision of the department if the court finds that the decision is:

(1) In violation of constitutional or statutory procedures;

(2) In excess of the statutory authority of the department;

(3) Made upon unlawful procedure;

(4) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion; or

(5) Unsupported by evidence that is both substantial and material in the light of the entire record; provided, that in determining the substantiality of evidence, the court shall take into account whatever in the record fairly detracts from its weight, but the court shall not substitute its judgment for that of the department as to the weight of the evidence on questions of fact.

(g) The chancery court of Davidson County shall reduce its findings of fact and conclusions of law to writing and make them parts of the record.

(h) A certificate of public advantage granted by the department pursuant to this part shall not constitute a property right or interest of the recipient.



§ 68-11-1305 - Judicial remedies and procedures -- Subpoenas -- Actions -- Injunctions.

(a) The attorney general and reporter, at any time after an application is filed under § 68-11-1303(b) (now (c)), may require by subpoena the attendance and testimony of witnesses and the production of documents in Davidson County or the county in which the applicants are located for the purpose of investigating whether the cooperative agreement satisfies the standards set forth in § 68-11-1303(e).

(b) The attorney general and reporter may seek to enjoin the operation of a cooperative agreement for which an application for certificate of public advantage has been filed by filing suit against the parties to the cooperative agreement in chancery court. The attorney general and reporter may file an action before or after the department acts on the application for a certificate, but the action must be brought no later than thirty (30) days after the department's approval of an application for a certificate of public advantage.

(c) Upon the filing of the complaint in an action under subsection (b), the department's certification, if previously issued, must be stayed and the cooperative agreement is of no further force, unless the court orders otherwise or until the action is concluded. The attorney general and reporter may apply to the court for any ancillary temporary or preliminary relief necessary to stay the cooperative agreement pending final disposition of the case.

(d) In any action brought under subsection (b) (now (c)), the applicants for a certificate bear the burden of establishing by clear and convincing evidence that, in accordance with § 68-11-1303(e), the likely benefits resulting from the cooperative agreement outweigh any disadvantages attributable to a reduction in competition that may result from the agreement. In assessing disadvantages attributable to a reduction in competition likely to result from the agreement, the court may draw upon the determinations of federal and state courts concerning unreasonable restraint of trade under 15 U.S.C. §§ 1 and 2 and title 47, chapter 25.

(e) If, at any time following the thirty-day period specified in subsection (b), the attorney general and reporter determines that as a result of changed circumstances, the benefits resulting from a certified agreement no longer outweigh any disadvantages attributable to a reduction in competition resulting from the agreement, the attorney general and reporter may file suit in the chancery court seeking to cancel the certificate of public advantage. The standard for adjudication for an action brought under this subsection (e) is as follows:

(1) Except as provided in subdivision (e)(2), in any action brought under this subsection (e), the attorney general and reporter has the burden of establishing by a preponderance of the evidence that, as a result of changed circumstances, the benefits resulting from the agreement and the unavoidable costs of cancelling the agreement are outweighed by the disadvantages attributable to a reduction in competition resulting from the agreement.

(2) In any action under this subsection (e), if the attorney general and reporter first establishes by a preponderance of evidence that the department's certification was obtained as a result of material misrepresentation to the department or the attorney general and reporter or as the result of coercion, threats or intimidation toward any party to the cooperative agreement, then the parties to the agreement bear the burden of establishing by clear and convincing evidence that the benefits resulting from the agreement and the unavoidable costs of cancelling the agreement outweigh the disadvantages attributable to any reduction in competition resulting from the agreement.

(f) The chancery court may resolve any action brought by the attorney general and reporter under this chapter by entering an order that, with the consent of the parties, modifies the cooperative agreement. Upon the entry of such an order, the parties to the cooperative agreement have the protection specified in § 68-11-1306 and the cooperative agreement has the effectiveness specified in § 68-11-1306.



§ 68-11-1306 - Protections, effectiveness, validity and applicability of agreements.

(a) Notwithstanding title 47, chapter 25, or any other law, a cooperative agreement for which a certificate of public advantage has been issued is a lawful agreement. Notwithstanding title 47, chapter 25, or any other law, if the parties to a cooperative agreement file an application for a certificate of public advantage governing the agreement with the department, the conduct of the parties in negotiating and entering into a cooperative agreement is lawful conduct. Nothing in this subsection (a) immunizes any person for conduct in negotiating and entering into a cooperative agreement for which an application for a certificate of public advantage is not filed.

(b) If the department determines that the applicants have not established by clear and convincing evidence that the likely benefits resulting from a cooperative agreement outweigh any disadvantages attributable to any potential reduction in competition resulting from the agreement, then the agreement is invalid and has no further force or effect, except that the department's active supervision shall continue until the plan of separation in § 68-11-1303(g) has been determined by the department to be complete.

(c) Nothing in this part exempts hospitals or other health care providers from compliance with laws governing certificates of need.

(d) Any dispute among the parties to a cooperative agreement concerning its meaning or terms is governed by normal principles of contract law.



§ 68-11-1307 - Application fees -- Contracting with and compensation of qualified experts, assistants and examiners -- Rules and regulations.

(a) (1) Parties to a cooperative agreement who have applied to the department for a certificate of public advantage shall pay the charges incurred in the examination of the initial application and, in the event the certificate of public advantage is approved, the charges incurred for the review and ongoing supervision of the agreement, including the expenses of the commissioner, and the expenses of the commissioner's assistants, including, but not limited to experts and examiners employed in the examination and review.

(2) The compensation of the assistants, experts, and examiners designated by the commissioner for examining the agreement and all records deemed relevant by the commissioner for the examination and review shall be fixed by the commissioner at an amount commensurate with usual compensation for like services.

(b) The commissioner may contract, in accordance with applicable state contracting procedures, for qualified experts, the commissioner deems necessary to conduct examination and review of the agreement and the parties' records.

(c) The full cost of the examination and ongoing review fixed by the commissioner shall be paid into the department for its use and benefit in meeting the expenses and compensation for the assistants, experts, and examiners engaged in the examination and review.

(d) The department may promulgate rules to implement this part in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, but rules are not necessary for the operation of this part.



§ 68-11-1308 - Restrictions on interpretation and authority.

Unless otherwise permitted by law, nothing in this part shall be deemed to grant any hospital or group of hospitals, pursuant to a cooperative agreement, the authority to operate as a health maintenance organization, preferred provider organization or insurer without obtaining an appropriate license from the department of commerce and insurance. Nothing in this part shall be deemed to grant any hospital or group of hospitals, pursuant to a cooperative agreement, the authority to negotiate terms, prices or reimbursement rates with insurers, health maintenance organizations or preferred provider organizations otherwise prohibited under federal or state antitrust laws. Furthermore, nothing in this part shall be construed as authorizing a public benefit hospital entity to enter into a public benefit hospital conveyance transaction without complying with the requirements of the Public Benefit Hospital Sales and Conveyance Act of 2006, compiled in title 48, chapter 68, part 2, or shall be construed as impacting in any way the authority of the attorney general and reporter with respect to public benefit hospital conveyance transactions under that act.



§ 68-11-1309 - Limitation on referrals.

Nothing in this part shall be deemed to permit any referral to a provider-owned facility otherwise prohibited by state or federal law.






Part 14 - Alzheimer's Disease Treatment

§ 68-11-1401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Alzheimer's disease" or "Alzheimer's related dementia" means a progressive, degenerative disease or condition that attacks the brain and results in impaired memory, thinking and behavior; and

(2) "Department" means the department of health.



§ 68-11-1402 - Sale, manufacture and dispensing of medication excluded from "care" or "treatment."

For the purposes of this part, "care," "treatment" and "therapeutic activities" shall not include the sole activity of marketing, selling, manufacturing or dispensing medication that is approved by the food and drug administration and prescribed by a person licensed to practice medicine in accordance with § 63-6-204, and informational or support services related to the use of such medication.



§ 68-11-1403 - Applicability.

(a) This part shall not apply to an individual licensed to practice medicine under § 63-6-204, and any person employed by such an individual; provided, that, except for facilities exempted from this part pursuant to § 68-11-1404(a), any facility licensed under part 2 of this chapter, that is engaged in the treatment of the elderly, shall be subject to this part.

(b) To the extent that a hospital or subsidiary of a hospital holds itself out as providing care, treatment or therapeutic activities for persons with Alzheimer's disease or Alzheimer's related dementia as part of a specialty unit, such hospital or subsidiary shall be subject to this part.



§ 68-11-1404 - Disclosure of Alzheimer's disease treatment -- Form.

(a) Any entity, facility, program or any instrumentality of the state or political subdivision of the state that advertises, markets or offers to provide specialized care, treatment or therapeutic activities for one (1) or more persons with a probable diagnosis of Alzheimer's disease or Alzheimer's-related dementia, including, but not limited to, dementia with lewy bodies and frontotemporal dementia shall disclose the form of care, treatment or therapeutic activities provided beyond that care, treatment or therapeutic activities provided to persons who do not have a probable diagnosis of Alzheimer's disease or Alzheimer's-related dementia, including, but not limited to, dementia with lewy bodies and frontotemporal dementia. However, any facility licensed under part 2 of this chapter, that is engaged in the treatment of the elderly shall not be required to comply with the disclosure requirements of this part merely because the facility provides specialized care, treatment or therapeutic activities for one (1) or more persons with a probable diagnosis of Alzheimer's disease or Alzheimer's related dementia, unless such facility advertises or markets that it does so provide such specialized care, treatment or therapeutic activities for such persons. However, if such a facility does in fact provide specialized care, treatment or therapeutic activities for a patient having such a diagnosis or dementia beyond that care, treatment, or therapeutic activities provided to persons who do not have such a diagnosis or dementia, and if an immediate family member of such patient requests information relative to such specialized care, treatment or therapeutic activities, then the facility shall disclose such information to the requesting family member. The facility may, but is not required to, use the disclosure form developed by the department pursuant to subsection (c). If this form is not used, the information shall be provided in a manner to address the questions and concerns of the requesting family member.

(b) The disclosure shall be made in writing on the disclosure form required by subsection (c) and shall be provided to any person seeking information concerning placement in or care, treatment or therapeutic activities from an entity, facility, program or the instrumentality of the state or of a political subdivision of the state.

(c) With input from persons and organizations with experience or expertise regarding care, treatment or therapeutic activities for persons who have Alzheimer's disease or Alzheimer's related dementia, the department shall develop a standard disclosure form. The disclosure shall be made on such form. The entity, facility, program or the instrumentality of the state or a political subdivision of the state shall revise the disclosure form whenever significant changes are made.



§ 68-11-1405 - Specific disclosures required.

The disclosure required by § 68-11-1404 shall explain the specialized care, treatment or therapeutic activities provided to patients, residents or participants with Alzheimer's disease or Alzheimer's related dementia as follows:

(1) The overall philosophy and mission of the entity, facility, program or of the instrumentality of the state or of a political subdivision of the state that reflects the needs of patients or residents with Alzheimer's disease or Alzheimer's related dementia;

(2) The processes for accepting patients, residents or participants into the entity, facility, program or into the instrumentality of the state or of a political subdivision of the state; for discharging patients, residents or participants from the entity, facility, program or from the instrumentality of the state or of a political subdivision of the state; and for handling emergency situations;

(3) The processes used for defining the programs of services of that entity, facility, program or of that instrumentality of the state or of a political subdivision of the state, including the method by which the program of services responds to changes in the patient's, resident's or participant's needs;

(4) Staffing, staff training and continuing education practices;

(5) Description of the physical environment, including safety and security features;

(6) The frequency and types of activities for patients, residents or participants;

(7) The involvement of the entity, facility, program or of the instrumentality of the state or of a political subdivision of the state with families and family support programs; and

(8) The charge structure of the specialized care, treatment or therapeutic activities, including any additional fees.



§ 68-11-1406 - Verification of disclosure form by department.

(a) (1) The department may examine the disclosure form required by this part to verify its accuracy. If determined to be inaccurate, the department shall require the entity, facility, program or the instrumentality of the state or of a political subdivision to:

(A) Provide the specialized care, treatment or therapeutic activities listed on the disclosure form; or

(B) Modify the disclosure form to reflect the specialized care, treatment or therapeutic activities actually being offered.

(2) The entity, facility, program or the instrumentality of the state or of a political subdivision of the state shall make the decision of which alternative to pursue. Action by the department in pursuit of this subsection (a) shall not affect the licensing process for any entity, facility, program or the instrumentality of the state or of a political subdivision of the state.

(b) For the purpose of the review and verification referred to in subsection (a), the disclosure form being provided to the public at the time of the review and verification shall be used.

(c) Failure to provide the disclosure required by this part is a Class B misdemeanor, punishable only by a fine of five hundred dollars ($500).






Part 15 - Patient's Privacy Protection Act

§ 68-11-1501 - Short title.

This part shall be known and may be cited as the "Patient's Privacy Protection Act."



§ 68-11-1502 - Rights to privacy.

Every patient entering and receiving care at a health care facility licensed by the board for licensing health care facilities has the expectation of and right to privacy for care received at such facility.



§ 68-11-1503 - Confidentiality.

(a) (1) The name and address and other identifying information of a patient shall not be divulged, except for:

(A) Any statutorily required reporting to health or government authorities;

(B) Access by an interested third-party payer or designee, for the purpose of utilization reviews, case management, peer reviews, or other administrative functions;

(C) Access by health care providers from whom the patient receives or seeks care;

(D) If the patient does not object, any directory information, including only the name of the patient, the patient's general health status and the patient's location and telephone number. Directory information shall be released to all inquirers, only if the patient has been notified, upon admission to the hospital, of the patient's right to object to the information that may be released and has not objected; or, if the patient is in a physical or mental condition such that the patient is incapable of making an objection and the next of kin or patient representative does not come forward and object; and

(E) Any request by the office of inspector general or the medicaid fraud control unit with respect to an ongoing investigation. No person or entity shall be subject to any civil or criminal liability for releasing patient information in response to a request from the office of inspector general or the medicaid fraud control unit.

(2) Except as otherwise provided in this part, § 63-2-101, and part 3 of this chapter, a health care provider shall have in place a policy to protect the dignity of a patient, even if the patient dies or becomes incapacitated, by limiting the use and disclosure of medical records, images, videos or pictures intended to be used for appropriate medical educational purposes, even if the patient's information is de-identified. The policy shall include when and to whom it is appropriate to use and disclose the patient's information, and when a written authorization from the patient or their authorized representative is required, whenever it is reasonably possible to obtain it, prior to use or disclosure. If the patient becomes incapacitated or dies, and there is no legal representative for the patient, the patient's next of kin will be considered to be an authorized representative for the patient. When required, the written authorization will include the core elements required by 45 CFR Parts 160 and 164, "Standards for Privacy of Individually Identifiable Health Information."

(b) The name and address and other identifying information shall not be sold for any purpose.

(c) Any violation of this section shall be an invasion of the patient's right to privacy.

(d) Notwithstanding this part or any other law to the contrary, it shall not be unlawful to disclose, nor shall there be any liability for disclosing, medical information in response to a subpoena, court order, or request authorized by state or federal law.

(e) For purposes of this part:

(1) "De-identified" means there is no reasonable basis to believe that the information can be used to identify an individual and there is compliance with the requirements for de-identification outlined in 45 CFR Part 164, 164.514, "Other requirements relating to uses and disclosures of protected health information";

(2) "Incapacitated" means that a patient is in a physical or mental condition such that the patient is incapable of granting or denying informed consent; and

(3) "Medical records" means "hospital records" as that term is defined in § 68-11-302.



§ 68-11-1504 - Penalties -- Civil actions available.

The penalties and injunctions available under this chapter shall apply to this part. Civil actions for damages for invasion of privacy shall also be available to a person for violations of this part.



§ 68-11-1505 - Subpoenas.

Nothing in this part shall be construed as prohibiting the information made confidential by this part from being subject to the subpoena of a court of competent jurisdiction.






Part 16 - Tennessee Health Services and Planning Act of 2002

§ 68-11-1601 - Short title.

This part shall be known and may be cited as the "Tennessee Health Services and Planning Act of 2002."



§ 68-11-1602 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency" and "health services and development agency" mean the agency created by this part to administer the certificate of need program and related activities;

(2) "Certificate of need" means a permit granted by the health services and development agency to any person for the establishment or modification of a health care institution, facility, or covered health service, at a designated location;

(3) "Conflict of interest" means any matter before the agency in which the member or employee of the agency has a direct or indirect interest that is in conflict or gives the appearance of conflict with the discharge of the member's or employee's duties;

(A) "Direct interest" means a pecuniary interest in the persons involved in a matter before the agency. This interest applies to the agency member or employee, the agency member's or employee's relatives or an individual with whom or business in which the member or employee has a pecuniary interest. For the purposes of this part, a relative is a spouse, parent, child, stepparent, stepchild, grandparent, grandchild, brother, sister, half-brother, half-sister, aunt, uncle, niece, or nephew by blood, marriage or adoption; and

(B) "Indirect interest" means a personal interest in the persons involved in a matter before the agency that is in conflict or gives the appearance of conflict with the discharge of the agency member's or employee's duties;

(4) "Department" means the department of health;

(5) "Ex parte communications" means communications in violation of § 4-5-304 or § 68-11-1607(d);

(6) "Facility" means any real property or equipment owned, leased, or used by a health care institution for any purpose, other than as an investment;

(7) (A) "Health care institution" means any agency, institution, facility or place, whether publicly or privately owned or operated, that provides health services and that is one (1) of the following: nursing home; recuperation center; hospital; ambulatory surgical treatment center; birthing center; mental health hospital; intellectual disability institutional habilitation facility; home care organization or any category of service provided by a home care organization for which authorization is required under part 2 of this chapter; outpatient diagnostic center; rehabilitation facility; residential hospice; or nonresidential substitution-based treatment center for opiate addiction;

(B) "Health care institution" does not include:

(i) Ground ambulances;

(ii) Homes for the aged;

(iii) Any premises occupied exclusively as the professional practice office of a physician licensed pursuant to title 63, chapter 6, part 2 and title 63, chapter 9, or dentist licensed by the state and controlled by such physician or dentist;

(iv) Administrative office buildings of public agencies related to health care institutions;

(v) Christian Science sanatoriums operated, or listed and certified, by the First Church of Christ Scientist, Boston, Massachusetts; or

(vi) A mental health residential treatment facility;

(8) "Health service" means clinically related services such as diagnostic, treatment or rehabilitative services, and includes those services specified as requiring a certificate of need under § 68-11-1607;

(9) "Home care organization" means any entity licensed as such by the department that is staffed and organized to provide "home health services," or "hospice services" as defined by § 68-11-201, to patients in either their regular or temporary place of residence;

(10) "Letter of intent" means the form prescribed by the agency that shall require a brief project description, location, estimated project cost, owner of the project and description of services to be performed;

(11) "Licensed beds" means the number of beds licensed by the agency having licensing jurisdiction over the facility;

(12) "Major medical equipment" means a single unit of medical equipment or a single system of components with related functions, that is used to provide medical and other health services and that costs more than the amounts determined under § 68-11-1607(a); "major medical equipment" does not apply to any equipment not directly related to patient care;

(13) "Nonresidential substitution-based treatment center for opiate addiction" includes, but is not limited to, stand-alone clinics offering methadone, products containing buprenorphine such as Subutex and Suboxone, or products containing any other formulation designed to treat opiate addiction by preventing symptoms of withdrawal;

(14) "Patient" means and includes, but is not limited to, any person who has an acute or chronic physical or mental illness or injury; who is convalescent, infirm, or has an intellectual or physical disability; or who is in need of obstetrical, surgical, medical, nursing, psychiatric or supervisory care;

(15) "Person" means any individual, trust or estate, firm, partnership, association, stockholder, joint venture, corporation or other form of business organization, the state of Tennessee and its political subdivisions or parts of political subdivisions, and any combination of persons specified in this subdivision (14), public or private; "person" does not include the United States or any agency or instrumentality of the United States, except in the case of voluntary submission to the regulations established by this part;

(16) "Planning division" and "state health planning division" mean the state health planning division of the department of finance and administration, which is created by this part to develop the state health plan and to conduct other related studies;

(17) "Rehabilitation facility" means an inpatient or residential facility that is operated for the primary purpose of assisting in the rehabilitation of physically disabled persons through an integrated program of medical and other services that is provided under professional supervision;

(18) "Review cycle" means the timeframe set for the review and initial decision on applications for certificate of need applications that have been deemed complete. The first day of the month is the first day of the review cycle; and

(19) "State health plan" means the plan that is developed by the state health planning division pursuant to this part. The plan shall include clear statements of goals, objectives, criteria and standards to guide the development of health care programs administered or funded by the state of Tennessee through its departments, agencies or programs, and considered as guidance by the agency when issuing certificates of need.



§ 68-11-1603 - Policy.

It is declared to be the public policy of this state that the establishment and modification of health care institutions, facilities and services shall be accomplished in a manner that is orderly, economical and consistent with the effective development of necessary and adequate means of providing for the health care of the people of Tennessee. To this end, this section shall be equitably applied to all health care entities, regardless of ownership or type, except those owned and operated by the United States government.



§ 68-11-1604 - Health services and development agency -- Creation -- Composition -- Appointments -- Terms -- Compensation -- Officers -- Meetings -- Conflict of interest.

(a) There is created a health services and development agency that has jurisdiction and powers relating to the certification of need and related reporting of all health care institutions, as defined by and subject to this chapter.

(b) (1) The agency shall have eleven (11) members, including:

(A) The comptroller of the treasury, or an employee of such department upon the designation of the comptroller of the treasury;

(B) The state director of TennCare or its successor, or an employee of such department upon the designation of the director;

(C) The commissioner of commerce and insurance, or an employee of such department upon the designation of the commissioner;

(D) One (1) consumer member appointed by the speaker of the senate;

(E) One (1) consumer member appointed by the speaker of the house of representatives; and

(F) Six (6) members appointed by the governor to include:

(i) One (1) person who has recent experience as an executive officer of a hospital or hospital system who may be appointed from lists of qualified persons submitted by interested hospital groups including, but not limited to, the Tennessee Hospital Association;

(ii) One (1) representative of the nursing home industry who may be appointed from lists of qualified persons submitted by interested health care groups including, but not limited to, the Tennessee Health Care Association;

(iii) One (1) duly licensed physician who may be appointed from lists of qualified persons submitted by interested medical groups including, but not limited to, the Tennessee Medical Association;

(iv) One (1) representative of the home care industry who may be appointed from lists of qualified persons submitted by interested home care groups including, but not limited to, the Tennessee Association for Home Care. The initial term for the home care industry representative shall be two (2) years. Upon the expiration of that term, the home care industry representative shall be appointed for a three-year term pursuant to subsection (c);

(v) One (1) consumer member; and

(vi) One (1) representative of the ambulatory surgical treatment center industry.

(2) The governor shall consult with interested groups including, but not limited to, the organizations listed in subdivision (b)(1) to determine qualified persons to fill positions with the agency.

(3) In making appointments to the health services and development agency, the governor and the speakers shall strive to ensure that racial minorities, females, persons sixty (60) years of age and older and the three (3) grand divisions are represented.

(4) The consumer members shall be persons who are knowledgeable of health needs and services and who are further knowledgeable by training or experience in health care facility design or construction, financing of health care services or construction, reimbursement of health care services, or general health care economics. The consumer members shall not be a direct provider of health care goods or services.

(c) (1) No member of the agency shall serve beyond the expiration of such member's term, whether or not a successor has been appointed by the governor or the speakers.

(2) Except for the comptroller of the treasury, the commissioner of commerce and insurance, and the director of TennCare, or their respective designees, agency members shall be appointed for three-year terms and no member shall serve more than two (2) consecutive three-year terms. The terms of the members are staggered on the following schedule:

(A) The terms of the nursing home representative, hospital representative, and the consumer member appointment by the speaker of the house of representatives are due to expire in calendar year 2004 and those appointments shall be made in that year and each third year thereafter;

(B) The terms of the physician member and the consumer member appointed by the governor are due to expire in calendar year 2005 and those appointments shall be made in that year and each third year thereafter; and

(C) The terms of the home care industry representative and the consumer member appointed by the speaker of the senate are due to expire in calendar year 2006 and those appointments shall be made in that year and each third year thereafter.

(3) If any member is absent from three (3) consecutive, regularly scheduled public meetings of the agency, such individual's membership shall be automatically terminated, and the position shall be considered as vacant.

(4) The appointment of the representative from the ambulatory surgical treatment center industry shall be made for a term to begin no sooner than July 1, 2010.

(d) (1) Each member of the agency shall receive fifty dollars ($50.00) per diem when actually engaged in the discharge of such member's official duties, and in addition, shall be reimbursed for all travel and other necessary expenses. However, agency members who are state employees shall not receive such per diem, but shall be reimbursed for all travel and other necessary expenses.

(2) All expenditures shall be claimed and paid in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration, and approved by the attorney general and reporter.

(e) (1) The agency, at its first meeting and the first meeting in each second fiscal year thereafter, shall elect one of the consumer members as chair of the agency for a term of two (2) years. At the same meeting, the agency shall elect from its members a vice chair to serve a term of one (1) year. No member shall serve two (2) consecutive terms as vice chair.

(2) Meetings of the agency shall be held as frequently as its duties may require.

(3) Six (6) members shall constitute a quorum, but a vacancy on the agency shall not impair its power to act.

(4) No action of the agency shall be effective unless such action is concurred in by a majority of its members present and voting.

(5) In the event of a tie vote, the action shall be considered disapproved.

(6) The agency shall record by name the votes taken on all actions of the agency.

(7) (A) All agency members shall annually review and sign a statement acknowledging the statute, rules and policies concerning conflicts of interest.

(B) Any member, upon determining that a matter scheduled for consideration by the agency results in a conflict with a direct interest, shall immediately notify the executive director and shall be recused from any deliberation of the matter, from making any recommendation, from testifying concerning the matter, or from voting on the matter. The member shall join the public during the proceedings.

(i) Any member with an indirect interest shall publicly acknowledge such interest.

(ii) All members shall make every reasonable effort to avoid even the appearance of a conflict of interest. If a member is uncertain whether the relationship justifies recusal, the member shall follow the determination by the legal counsel for the agency.

(iii) A determination by the agency or any court that a member of the agency with a direct interest failed to provide notice and be recused from deliberations of the matter, from making any recommendation, from testifying concerning the matter, or from voting on the matter, shall result in the member's automatic termination from the agency and the position shall be considered vacant. The member shall not be eligible for appointment to any agency, board or commission of the state for a period of two (2) years.

(iv) The executive director, upon determining that a conflict exists for the executive director or any member of the staff, shall notify the chair of the agency and take such action as the chair prescribes and pursuant to this part.



§ 68-11-1605 - Powers and duties of agency.

In addition to the powers granted elsewhere in this part, the agency has the duty and responsibility to:

(1) Receive and consider applications for certificates of need, to review recommendations on certificates of need, and to grant or deny certificates of need on the basis of the merits of such applications within the context of the local, regional and state health needs and plans, including, but not limited to, the state health plan developed pursuant to § 68-11-1625, in accordance with this part;

(2) Review the state health plan as developed and submitted by the state health planning division and make recommendations to the state health planning division and the governor concerning the state health plan;

(3) Promulgate rules, regulations and procedures deemed necessary by the agency for the fulfillment of its duties and responsibilities under this part, including a procedure for the issuance of a certificate of need upon an emergency application where an unforeseen event necessitates the issuance of a certificate of need to protect the public health, safety and welfare, and where the public health, safety and welfare would be unavoidably jeopardized by compliance with the procedures established under other provisions of this part;

(4) Contract when necessary for the implementation of the certificate of need program as defined by this part; and

(5) Weigh and consider the health care needs of consumers, particularly women, racial and ethnic minorities, TennCare or medicaid recipients and low income groups whenever the agency performs its duties or responsibilities assigned by law.



§ 68-11-1606 - Executive director of agency -- Appointment -- Salary -- Duties -- Delegation of authority -- Review.

(a) The agency shall appoint an executive director qualified by education and experience. The executive director shall demonstrate knowledge and experience in the areas of public administration and health policy development.

(b) The agency shall fix the salary of the executive director, who shall serve at the pleasure of the agency. The executive director shall be the chief administrative officer of the agency and the appointing authority, exercising general supervision over all persons employed by the agency.

(c) The executive director shall have the following duties:

(1) Keep a written record of all proceedings and transactions of the agency, which shall be open to public inspection during regular office hours;

(2) Administer the certificate of need process;

(3) Represent the agency before the general assembly;

(4) Oversee the issuance of responses to requests for determination regarding the applicability of this part;

(5) Prepare the agenda, including consent and emergency calendars, and notice to the general public of all meetings and public hearings of the agency;

(6) Employ such personnel, within the budget, to assist in carrying out this part; and

(7) Carry out all policies, rules and regulations that are adopted by the agency and supervise the expenditure of funds.

(d) In addition to the duties provided in subsection (c), the agency shall have the authority to delegate, and it is the intent of the general assembly that the agency exercises such authority to delegate, the following responsibilities and duties to the executive director:

(1) Granting approval, denial, deferral or referral to the agency of applications for certificate of need in accordance with § 68-11-1609; and

(2) Granting approval or denial of modifications, changes of conditions or ownership, and extensions of certificates of need in accordance with this part.

(e) The delegation of authority pursuant to subsection (d) shall continue until specifically revoked by the agency as a result of a determination that such revocation is necessary to ensure the proper and orderly operations of the agency.

(f) Actions taken by the executive director shall be final as if the actions were taken by the agency; provided, that a member of the agency may, in the sole discretion of the member, request that the agency review the action of the executive director. Such request shall be made within fifteen (15) days of the notice of the action by the executive director, in which case the action shall not become final until the agency has rendered its final decision in the matter. The review shall be heard within forty-five (45) days of the request for review of the action.

(g) A party desiring the agency to review an action by the executive director must file a written petition for review with the agency within fifteen (15) days of notice of the action. The executive director shall notify the members within two (2) business days that a request for agency review of the initial action has been filed. Any member of the agency shall have fifteen (15) days to request an agency review. If no member requests a review within fifteen (15) days, the petition shall be deemed denied. If the agency grants the petition for review of the initial action of the executive director, the agency shall set a public hearing reviewing the action. The public hearing shall be held within forty-five (45) days from the date the review was requested by the member. This shall not be construed to limit in any way the authority of any agency member to request a review within fifteen (15) days of the notice of the initial action of the executive director.

(h) All reviews by the agency of decisions made by the executive director shall be upon the written notice of the action of the executive director, the application file, reports from the appropriate reviewing agency, or such information as the agency shall direct.

(i) If the agency does not exercise its discretion to review a decision of the executive director, the executive director shall issue a certificate of need or other notices of the decision, which shall be subject to judicial review in the same manner as are final actions of the agency.



§ 68-11-1607 - Certificate of need -- Applications -- Exemptions -- Registration of equipment -- Critical access hospital designation.

(a) No person may perform the following actions in the state except after applying for and receiving a certificate of need for the same:

(1) The construction, development, or other establishment of any type of health care institution;

(2) Modification of a health care institution, other than a hospital, including renovations and additions to facilities, where such modification requires a capital expenditure greater than two million dollars ($2,000,000), or in the case of a hospital where such modification requires a capital expenditure greater than five million dollars ($5,000,000). Acquisition of real property as an investment, not for immediate use by the health care institution, shall not be deemed a modification; however, the cost of such property, or its value at the time of application, regardless of whether acquired by lease, loan, or gift, shall be included as required by agency rules as part of the total project cost of any later proposed project for the improvement, development, or use of the property in a manner that does modify the institution's facilities or services in a manner that requires a certificate of need. This subdivision (a)(2) does not apply to expenditures not directly related to patient care;

(3) In the case of a health care institution, any change in the bed complement, regardless of cost, that:

(A) Increases by one (1) or more the total number of licensed beds;

(B) Redistributes beds from acute to long-term care categories;

(C) Redistributes beds from any category to acute, rehabilitation, child and adolescent psychiatric, or adult psychiatric; or

(D) Relocates beds to another facility or site;

(4) Initiation of any of the following health care services: burn unit, neonatal intensive care unit, open heart surgery, extracorporeal lithotripsy, magnetic resonance imaging, cardiac catheterization, linear accelerator, positron emission tomography, swing beds, home health, hospice, psychiatric, rehabilitation or hospital-based alcohol and drug treatment for adolescents provided under a systematic program of care longer than twenty-eight (28) days, or opiate addiction treatment provided through a nonresidential substitution-based treatment center for opiate addiction;

(5) A change in the location of or the replacement of existing or certified facilities providing health care services and health care institutions, or a change in the location of or the replacement of medical equipment that requires a certificate of need. An additional certificate of need is not required to move mobile medical equipment that requires a certificate of need to a facility site for which a certificate of need already has been issued. A change in the location of or the replacement of a home health agency may be exempted from the certificate of need requirements by agency rule. The relocation of the principal office of a home health agency or hospice within the same county shall not require a certificate of need;

(6) The acquisition by any person of major medical equipment for service to patients, the cost of which, exclusive of renovations or modifications, exceeds two million dollars ($2,000,000); provided, that the requirements of this subdivision (a)(6) shall not apply to the replacement of the same or similar equipment or an upgrade of equipment which improves the quality or cost effectiveness of the service. In order to receive such exemption for replacement or upgrade of equipment, the person acquiring such replacement or upgrade shall file a written notice of such replacement or upgrade with the health services and development agency. The notice filed shall contain a description of the original equipment and the replacement or upgraded equipment, together with the cost of such equipment. The health services and development agency shall consider the information contained in the notice to determine if the replacement or upgraded equipment meets the requirements of this subdivision (a)(6);

(7) The discontinuation of any obstetrical or maternity service;

(8) Nothing in this part shall require a certificate of need in order for an existing hospital licensed by the department of mental health and substance abuse services to become licensed by the department of health as a satellite of an affiliated general acute care hospital as provided by § 33-2-403(b)(8)(B); and

(9) The closing of any hospital that has been designated as a critical access hospital under the medicare rural flexibility program or the elimination in the hospital of any services for which a certificate of need is required.

(b) No agency of the state, or of any county or municipal government, shall approve any grant of funds for, or issue any license to a health care institution for any portion or activity of the health care institution that is established, modified, relocated, changed, or resumed, or that constitutes a covered health care service, in a manner in violation of this part. If any agency of the state, or any county or municipal government approves any grant of funds for, or issues any license to any person or institution for which a certificate of need was required but was not granted, the license shall become void and the funds shall be refunded to the state within ninety (90) days. The agency has the authority to impose civil penalties and petition any circuit or chancery court having jurisdiction to enjoin any person who is in violation as further defined in this part.

(c) (1) Each application shall be commenced by the filing of a letter of intent. The letter of intent shall be filed between the first day of the month and the tenth day of the month, inclusive, prior to the commencement of the review cycle in which the application is to be considered. At the time of filing, the applicant shall cause the letter of intent to be published in a newspaper of general circulation in the proposed service area of the project. The published letter of intent must contain a statement:

(A) That any health care institution wishing to oppose the application must file written notice with the agency no later than fifteen (15) days before the agency meeting at which the application is originally scheduled; and

(B) That any other person wishing to oppose the application must file a written objection with the agency at or prior to the consideration of the application by the agency.

(2) Persons desiring to file a certificate of need application seeking a simultaneous review regarding a similar project for which a letter of intent has been filed, shall file with the agency a letter of intent within ten (10) days after publication of the first filed letter of intent. A copy of any letter of intent filed after the first letter of intent shall be mailed or delivered to the first filed applicant, and shall be published in a newspaper of general circulation in the proposed service area of the first filed applicant within ten (10) days after publication by the first filed applicant. The applications shall be considered and decided by the health services and development agency simultaneously. The agency may refuse to consider the applications simultaneously, if it finds that the applications do not meet the requirements of "simultaneous review" under the rules of the agency.

(3) Applications for a certificate of need, including simultaneous review applications, shall be filed within five (5) days from the date of publication of the letter of intent. All applications, original and simultaneous review, shall not enter the next review cycle, unless filed with the agency within such time as to assure that such application is deemed complete in accordance with the rules of the agency.

(4) If there are two (2) or more applications to be reviewed simultaneously in accordance with this part and the rules of the agency, and one (1) or more of those applications is not deemed complete to enter the review cycle, the other applications that are deemed complete shall enter the review cycle. The application or applications that are not deemed complete to enter the review cycle will not be considered with the applications deemed complete and entering the review cycle.

(5) Review cycles shall begin on the first day of each of the following months: January, March, May, July, September, and November; provided, however, that the agency may expand the beginning of the review cycle to other months by rule. Written notice of the beginning of the review cycle shall be made to all applicants deemed complete by the agency for that review cycle. The review cycle shall also be distributed to the members of the agency. If an application is not deemed complete within sixty (60) days after written notification is given to the applicant by the agency staff that the application is deemed incomplete, the application shall be deemed void. If the applicant decides to resubmit the application, the applicant shall comply with all procedures as set out by this part and a new filing fee shall accompany the application.

(6) Each application filed with the agency shall be accompanied by a nonrefundable examination fee which will be fixed by the rules of the agency.

(7) All information provided in the application or any information submitted to the agency in support of an application shall be true and correct. No substantive amendments to the application, as defined by rule of the agency, shall be allowed.

(8) Each applicant shall designate a representative as the contact person for the applicant and shall notify the agency, in writing, of the contact person's name, address, and telephone number. The applicant shall immediately notify the agency in writing of any change in the identity of the contact person or the contact person's address. In addition to any other method of service permitted by law, the agency may serve by registered or certified mail any notice or other legal document upon the contact person at such person's last address of record in the files of the agency. Notwithstanding any law to the contrary, service in the manner specified in this subdivision (c)(8) shall be deemed to constitute actual service upon the applicant.

(9) (A) Within ten (10) days of the filing of an application for a nonresidential substitution-based treatment center for opiate addiction with the agency, the applicant shall send a notice to the county mayor of the county in which the facility is proposed to be located; the state representative and senator representing the house district and the senate district in which the facility is proposed to be located; and the mayor of the municipality, if the facility is proposed to be located within the corporate boundaries of a municipality; by certified mail, return receipt requested, informing those officials that an application for a nonresidential substitution-based treatment center for opiate addiction has been filed with the agency by the applicant.

(B) If an application involves a healthcare facility in which a county or municipality is the lessor of the facility or real property on which it sits, then within ten (10) days of filing the application, the applicant shall notify the chief executive officer of the county or municipality of the filing, by certified mail, return receipt requested.

(C) An application subject to the notification requirement of this subdivision (c)(9) shall not be deemed complete if the applicant has not provided proof of compliance with this subdivision (c)(9) to the agency.

(d) (1) No communications are permitted with the members of the agency once the letter of intent initiating the application process is filed with the agency. Communications between agency members and agency staff shall not be prohibited. Any communication received by an agency member from a person unrelated to the applicant or party opposing the application shall be reported to the executive director and a written summary of such communication shall be made part of the certificate of need file.

(2) All communications between the contact person or legal counsel for the applicant and the executive director or agency staff after an application is deemed complete and placed in the review cycle are prohibited, unless submitted in writing or confirmed in writing and made part of the certificate of need application file. Communications for the purposes of clarification of facts and issues that may arise after an application has been deemed complete and initiated by the executive director or agency staff are not prohibited.

(e) For purposes of this part, agency action shall be the same as administrative action defined in § 3-6-102.

(f) (1) Notwithstanding this section to the contrary, Tennessee state veterans' homes pursuant to title 58, chapter 7 shall not be required to obtain a certificate of need pursuant to this section.

(2) Notwithstanding this section to the contrary, the beds located in any Tennessee state veterans' home pursuant to title 58, chapter 7 shall not be considered by the health services and development agency when granting a certificate of need to a health care institution due to a change in the number of licensed beds, redistributing beds, or relocating beds pursuant to this section.

(g) A hospital with fewer than one hundred (100) licensed beds may increase its total number of licensed beds by ten (10) beds over any period of one (1) year without obtaining a certificate of need. The hospital shall provide written notice of the proposed increase in beds to the agency on forms provided by the agency, prior to the hospital's request for review to the board of licensing health care facilities.

(h) After a person holding a certificate of need has completed the actions for which a certificate of need was granted, such certificate of need shall expire.

(i) The owners of the following types of equipment shall register such equipment with the health services and development agency: computerized axial tomographers, lithotripters, magnetic resonance imagers, linear accelerators and position emission tomography. The registration shall be in a manner and on forms prescribed by the agency and shall include ownership, location, and the expected useful life of such equipment. The first registration of all such equipment shall be on or before September 30, 2002. Thereafter, registration shall occur within ninety (90) days of acquisition of the equipment. All such equipment shall be filed on an annual inventory survey developed by the agency. The survey shall include, but not be limited to, the identification of the equipment and utilization data according to source of payment. The survey shall be filed no later than thirty (30) days following the end of each state fiscal year. The agency is authorized to impose a penalty not to exceed fifty dollars ($50.00) for each day the survey is late.

(j) Notwithstanding this section to the contrary, an entity, or its successor, that was formerly licensed as a hospital, and that has received from the commissioner of health a written determination that it will be eligible for designation as a critical access hospital under the medicare rural hospital flexibility program, is not required to obtain a certificate of need to establish a hospital qualifying for such designation, if it meets the requirements of this subsection (j). In order to qualify for the exemption set forth in this subsection (j), the entity proposing to establish a critical access hospital shall publish notice of its intent to do so in a newspaper of general circulation in the county where the hospital will be located and in contiguous counties. Such notice shall be published at least twice within a 15-day period. The written determination from the department of health and proof of publication required by this subsection (j) shall be filed with the agency within ten (10) days after the last date of publication. If no health care institution within the same county or contiguous counties files a written objection to the proposal with the agency within thirty (30) days of the last publication date, then the exemption set forth in this subsection (j) shall be applicable; provided, that this exemption shall apply only to the establishment of a hospital that qualifies as a critical access hospital under the medicare rural flexibility program and not to any other activity or service. If a written objection by a health care institution within the same county or contiguous counties is filed with the agency within thirty (30) days from the last date of publication, then the exemption set forth in this subsection (j) shall not be applicable.

(k) (1) A nursing home may increase its total number of licensed beds by the lesser of ten (10) beds or ten percent (10%) of its licensed capacity over any period of one (1) year without obtaining a certificate of need. The nursing home shall provide written notice of the increase in beds to the agency on forms provided by the agency prior to the request for licensing by the board for licensing health care facilities.

(2) For new nursing homes, the ten (10) bed or ten percent (10%) increase cannot be requested until one (1) year after the date all of the new beds were initially licensed.

(3) When determining projected county nursing home bed need for certificate of need applications, all notices filed with the agency pursuant to subdivision (k)(1), with written confirmation from the board of licensing health care facilities that a request and application for license has been received and a review has been scheduled, shall be considered with the total of licensed nursing home beds, plus the number of beds from approved certificates of need, but yet unlicensed.

(4) During such time as § 68-11-1622 shall apply, this subsection (k) shall be suspended.

(l) Nothing in this part shall require a certificate of need for a home care organization that is authorized to provide only professional support services as defined in § 68-11-201.

(m) Notwithstanding any other law to the contrary, after May 14, 2004, a home care organization may only initiate hospice services after applying for and receiving a certificate of need for providing hospice services.



§ 68-11-1608 - Review of applications -- Report.

(a) The departments of health, mental health and substance abuse services, and intellectual and developmental disabilities shall review each application whose subject matter or funding is within their respective jurisdictions, according to the process described in the rules of the health services and development agency. At a minimum, the reports shall provide:

(1) Verification of applicant-submitted information;

(2) Documentation or source for data;

(3) A review of the applicant's participation or nonparticipation in TennCare or its successor;

(4) Analyses of the impact of a proposed project on the utilization of existing providers and the financial consequences to existing providers from any loss of utilization that would result from the proposed project;

(5) Specific determinations as to whether a proposed project is consistent with the state health plan; and

(6) Further studies and inquiries necessary to evaluate the application pursuant to the rules of the agency.

(b) Upon request by interested parties or at the direction of the executive director, the staff of the agency shall conduct a fact-finding public hearing on the application in the area in which the project is to be located.

(c) Reviewing agencies shall have no more than sixty (60) days from the agency notice required by this part to file its written report with the agency. A copy of the evaluation made by the department shall be forwarded to the applicant, and to the agency, and shall be made available to others upon their request.

(d) The executive director may establish a date of less than sixty (60) days for reports on applications that are to be considered for a consent or emergency calendar established in accordance with agency rule. Any such rule shall provide that, in order to qualify for the consent calendar, an application must not be opposed by any person with legal standing to oppose and the application must appear to meet the established criteria for the issuance of a certificate of need. If opposition is stated in writing prior to the application being formally considered by the agency, it shall be taken off the consent calendar and placed on the next regular agenda, unless waived by the parties.



§ 68-11-1609 - Decision on application.

(a) The agency shall, upon consideration of an application and review of the evaluation and other relevant information:

(1) Approve part or all of the application and grant a certificate of need, upon any lawful conditions that the agency deems appropriate and enforceable on the grounds that those parts of the proposal appear to meet applicable criteria;

(A) Any condition or conditions that are placed on a certificate of need, and that appear on the face of the certificate of need when issued, shall also be made a condition or conditions of any corresponding license issued by the department of health or department of mental health and substance abuse services. Notwithstanding any law to the contrary, any such conditions survive the expiration of the certificate of need, and remain effective until removed or modified by the agency. Such conditions shall become a requirement of licensure and shall be enforced by the respective licensing entity;

(B) The holder of a license or certificate of need that has a condition placed on it by the agency may subsequently request that the condition be removed or modified, for good cause shown. The agency shall consider the request and determine whether or not to remove or modify the condition. The procedure for requesting such a determination shall be as provided by agency rules. If the holder of the license or certificate of need is aggrieved by the agency's decision, it may request a contested case hearing as permitted by this part;

(2) Disapprove part or all of the application and deny a certificate of need on the grounds that the applicant has not affirmatively demonstrated that those parts of the proposal meet the applicable criteria; or

(3) Defer decisions for no more than ninety (90) days to obtain a clarification of information concerning applications properly before the agency, if there are no simultaneous review applications being concurrently considered by the agency with the deferred application.

(b) No certificate of need shall be granted unless the action proposed in the application is necessary to provide needed health care in the area to be served, can be economically accomplished and maintained, and will contribute to the orderly development of adequate and effective health care facilities or services. In making such determinations, the agency shall use as guidelines the goals, objectives, criteria and standards in the state health plan. Until the state health plan is approved and adopted, the agency shall use as guidelines the current criteria and standards adopted by the state health planning and advisory board, and any changes implemented by the planning division pursuant to § 68-11-1625. Additional criteria for review of applications shall also be prescribed by the rules of the agency. Notwithstanding any other provision of this subsection (b), when considering applications for new nursing home beds from the one hundred twenty-five (125) bed medicare skilled nursing facility (SNF) bed pool authorized in § 68-11-1622, the agency shall apply the criteria in this subsection (b). All other applications for new nursing home beds shall be governed solely by § 68-11-1621. During the fiscal year of July 1, 2015, to June 30, 2016, the agency shall issue no certificates of need for new nursing home beds other than the one hundred twenty-five (125) medicare SNF beds authorized in § 68-11-1622.

(c) A certificate of need is valid for a period not to exceed three (3) years for hospital projects, and two (2) years for all other projects, from the date of its issuance and after such time shall expire; provided, however, that the agency may, in granting the certificate of need, allow longer periods of validity for certificates of need for good cause shown. Subsequent to granting the certificate of need, the agency may extend a certificate of need for a period upon application and good cause shown, accompanied by a nonrefundable reasonable filing fee, as prescribed by rule. An extension cannot be issued to any applicant, unless substantial progress has been demonstrated. A certificate of need that has been extended shall expire at the end of the extended time period. The decision whether to grant such an extension is within the sole discretion of the agency, and is not subject to review, reconsideration, or appeal.

(d) A certificate of need that has expired is null and void, and of no effect. No revocation proceeding is required. No license or occupancy approval may be issued by the department of health or the department of mental health and substance abuse services for any activity for which a certificate of need has become null and void.

(e) The agency's decision to approve or deny an application shall be final and shall not be reconsidered after the adjournment of the meeting in which the matter was considered. This subsection (e) does not limit the right to file a petition for a contested case hearing pursuant to § 68-11-1610, nor does it limit the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, pertaining to contested case hearings.

(f) Written notice of the decision of the agency approving, disapproving, or deferring an application, or parts of an application, shall be transmitted to the applicant, simultaneous review applicants, the department of health, the department of mental health and substance abuse services, the department of intellectual and developmental disabilities, and others upon request.

(g) (1) Subject to subdivision (g)(2), any health care institution wishing to oppose a certificate of need application must file a written objection with the agency and serve a copy on the contact person for the applicant, not later than fifteen (15) days before the agency meeting at which the application is originally scheduled. An application for which the agency has received opposition shall be designated on the agency's agenda as an opposed application.

(2) A health care institution or other person may appear before the agency and express opposition to an application without complying with the requirements of subdivision (g)(1); provided, that if a health care institution does not provide notice of its opposition as required by subdivision (g)(1), and if such health care institution initiates a contested case pursuant to § 68-11-1610, then such health care institution shall be solely responsible for the agency's costs of the contested case proceeding and shall reimburse to the applicant the filing fee paid by the applicant, notwithstanding any other law. Noncompliance with subdivision (g)(1) shall not preclude a health care institution from intervening in a contested case proceeding initiated by the applicant.



§ 68-11-1610 - Contested case hearings-- Petition -- Procedure -- Arbitration and mediation alternatives -- Orders -- Costs.

(a) Within fifteen (15) days of the approval or denial by the agency of an application, any applicant, health care institution that filed a written objection in accordance with § 68-11-1609(g)(1), or any other person who objected to the application pursuant to § 68-11-1609(g)(2), may petition the agency in writing for a hearing. Such petition shall be filed with the executive director. Notwithstanding any other law, all persons are barred from filing any petition for contested case hearing after such fifteen-day period, and the agency shall have no jurisdiction to consider any late-filed petition. Upon receipt of a timely petition, the agency shall initiate a contested case proceeding as provided in this section. At the hearing, no issue may be raised or evidence considered concerning the merits of an applicant considered by simultaneous review, unless the applicant met the requirements of this part, of concurrent consideration with the application that is the subject of the hearing.

(b) The contested case hearing required by this section shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, except as otherwise provided in this section.

(c) Contested cases initiated pursuant to this section shall be heard by an administrative law judge sitting alone. Petitions for contested cases received by the agency shall be forwarded immediately to the administrative division of the secretary of state's office for assignment to an administrative law judge.

(d) The administrative law judge to whom a case has been assigned shall convene the parties for a scheduling conference within fifteen (15) days of the date the petition for contested case is filed. At the scheduling conference, the parties shall state their respective positions on the mediation alternative described in this section. If the parties are unable to agree on mediation alternative, the scheduling order for the contested case adopted by the administrative law judge shall establish a schedule that results in a hearing completed within one hundred eighty (180) days of the date on which the petition for contested case was received by the agency, with the initial order to be entered within sixty (60) days of the date the hearing is completed. Extensions of time or variances from the scheduling order shall be granted sparingly, and only because of unforeseen developments that would cause substantial prejudice to a party.

(e) Initial orders of the administrative law judge in contested cases may be appealed in writing to the agency. The agency may decline to hear any appeal. If the agency reviews the order, it must do so in accordance with the Uniform Administrative Procedures Act. If the agency declines to review the order, the requesting party may appeal the order to the Davidson County chancery court in accordance with the Uniform Administrative Procedures Act.

(f) As an alternative to the contested case process described in subsection (c), the parties may agree to mediation of the issues raised in the contested case. The mediator shall be designated by mutual agreement of the parties. The parties may designate a mediator who is not listed as a qualified Supreme Court Rule 31 mediator, but such mediator shall observe the standards of professional conduct set forth in Appendix A to Supreme Court Rule 31, to the extent applicable. The mediator's fee shall be shared equally among the parties, except the state shall not be required to contribute to payment of the mediator's fee. If mediation results in agreement of the parties, such agreement shall be memorialized in the order terminating the contested case. A mediation proceeding under this subsection (f) shall not be subject to the scheduling order requirements set forth in subsection (d).

(g) The general assembly declares the public policy of this state to be that certificate of need contested cases should be resolved through mediation, and the parties to such proceedings are encouraged to pursue this alternative.

(h) Judicial review of the agency's final order in a contested case shall be as provided by law.

(i) All costs of the contested case proceeding, including the administrative law judge's costs and deposition costs, such as expert witness fees, shall be assessed against the losing party in the contested case. If there is more than one losing party, the costs shall be divided equally among the losing parties. No costs shall be assessed against the agency.

(j) This section shall govern all contested cases relative to approval or denial decisions by the agency. Contested cases initiated with respect to certificate of need decisions by the health facilities commission shall be conducted in accordance with the Uniform Administrative Procedures Act and not by this section.



§ 68-11-1611 - Review of progress -- Revocation of certificate.

The agency shall, at least annually, review progress on any project covered by an issued certificate of need, and may require a showing by the holder of such certificate of substantial and timely progress to implement the project; and if, in the opinion of the executive director, such progress is lacking, the executive director may present a petition for revocation of the certificate of need for the agency's consideration. The agency may revoke the certificate of need based upon a finding that the holder has not proceeded to implement the project in a timely manner.



§ 68-11-1612 - Enjoining violations -- Jurisdiction.

(a) The agency, in addition to the powers and duties expressly granted by this part, is authorized and empowered to petition any circuit or chancery court having jurisdiction to enjoin any person who is performing any of the actions specified in this part without possessing a valid certificate of need.

(b) Jurisdiction is conferred upon the circuit and the chancery courts of the state to hear and determine such causes as chancery causes, and to exercise full and complete jurisdiction in such injunctive proceedings.



§ 68-11-1613 - Appropriation/expenditures impact statement.

The division of TennCare or its successor, by the fifteenth of each month, shall submit to the chairs of the finance, ways and means committees of the senate and the house of representatives and to the office of legislative budget analysis a statement reflecting the estimated impact on future state appropriations or expenditures of applications approved by the agency the preceding month.



§ 68-11-1614 - Independent review and verification of information submitted to agency.

(a) The commissioners of health, mental health and substance abuse services, and intellectual and developmental disabilities shall establish policies and procedures to ensure independent review and verification of information submitted to the agency in applications, presentations, or otherwise.

(b) The purpose of such independent review and verification shall be to ensure that such information is accurate, complete, comprehensive, timely, and relevant to the decision to be made by the agency.

(c) The policies and procedures shall include, but not necessarily be limited to:

(1) Independent review and verification of such applicant-provided information as to the number of available beds within a region, occupancy rates, the number of individuals on waiting lists, the demographics of a region, the number of procedures, as well as any other critical information submitted or requested concerning an application; and

(2) Staff examinations of data sources, data input, data processing, and data output, as well as verification of critical information through review procedures, to include one (1) or more of the following:

(A) Analytical review;

(B) Tests for information on a sample basis by tracing facts to sources;

(C) Tests of all information provided, if necessary;

(D) Critical assessment of data sources, including the appropriateness of the sources; and

(E) Examination of the basis for projections of need, costs and available health services.



§ 68-11-1615 - Independent review and verification of information for joint annual report.

The commissioners of health, mental health and substance abuse services, and intellectual and developmental disabilities shall establish policies and procedures to ensure independent review and verification of information submitted by health care providers for inclusion in the joint annual report.



§ 68-11-1616 - Written documentation and explanation for grant or denial of certificate of need.

Each decision rendered by the health services and development agency shall include written documentation and explanation of the factual and legal basis upon which the agency grants or denies the certificate of need.



§ 68-11-1617 - Violations -- Penalties.

(a) The agency has the power and authority, after notice and an opportunity for a hearing, to impose a civil monetary penalty against any person who performs, offers to perform, or holds such person out as performing any activity for which a certificate of need is required, without first obtaining a valid certificate of need.

(b) A civil penalty proceeding shall be initiated by the executive director of the agency with the filing of a petition with the agency. The proceeding shall be conducted as a contested case hearing in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(c) The civil penalty shall be in an amount not less than one hundred dollars ($100) nor more than five hundred dollars ($500) per day of continued activity or operation. Once a civil penalty has been imposed, the violator shall have the burden of submitting verifiable evidence satisfactory to the agency that the violator has discontinued the activity for which the civil penalty was imposed. The penalty shall begin to accrue on the date the agency notified the violator of such violation or violations, and shall continue to accrue until such evidence of discontinuance is received at the agency office.

(d) Any appeal of a final order imposing a civil penalty shall be conducted in accordance with the Uniform Administrative Procedures Act.

(e) In determining whether to impose a civil penalty and the amount of the penalty, the agency may consider the following factors:

(1) The economic benefits gained from the activities in question. The agency does not have to show that the violator would not have been granted a certificate of need had one been sought;

(2) Whether the civil penalty and the amount of the penalty, will be a substantial economic deterrent to the violator and others;

(3) The circumstances leading to the violation, and whether the violator had notice that the activity was in violation of the certificate of need laws or agency regulations; and

(4) The financial resources of the violator, and the violator's ability to pay the penalty.



§ 68-11-1618 - Change of ownership -- Notice to agency.

Notice must be made to the agency of change of ownership occurring within two (2) years of the date of the initial licensure of a health care institution. Notice must be made within thirty (30) days of the change of ownership and must include documentation of the commitment from the subsequent owner to comply with all conditions placed on the original certificate of need, and on the license, pursuant to this part.



§ 68-11-1619 - Revocation of certificate of need -- Grounds.

In addition to any other grounds for revocation provided by other statutes, rule of law, or equity, the agency has the power to revoke a certificate of need whenever any of the following has occurred:

(1) The holder of a certificate of need has not made substantial and timely progress toward the completion of the project or acquisition of the equipment;

(2) The acquisition or project as described in the person's application has been changed or altered in such a manner as to significantly deviate from the acquisition or project approved by the agency when the certificate of need was granted;

(3) The decision to issue a certificate of need was based, in whole or in part, on information or data in the application which was false, incorrect, or misleading, whether intentional or not;

(4) The holder of the certificate of need has committed fraud in obtaining the certificate of need or has committed fraud upon the agency after the certificate of need was issued. For purposes of this section, "fraud" means any form of deceit, trickery, misrepresentation, or subterfuge, including, but not limited to, any of the following actions:

(A) Making a knowingly false statement, orally or in writing, in connection with a certificate of need application or project subject to the jurisdiction of the agency;

(B) Intentionally withholding or suppressing information that the person knows, or reasonably should know, is relevant to a certificate of need application or project subject to the jurisdiction of the agency; or

(C) Altering, forging, or otherwise modifying, with fraudulent intent, any document submitted to the agency in connection with any certificate of need application or project subject to the jurisdiction of the agency; or

(5) The violation of any condition placed upon a certificate of need by the agency, prior to licensure by the department of health or department of mental health and substance abuse services.



§ 68-11-1620 - Nontransferability of certificate of need.

(a) Except as provided in this section, the transfer of a certificate of need shall render the certificate of need and all rights under it null and void. As used in this section, "transfer" means any sale, assignment, lease, conveyance, purchase, grant, donation, gift or any other direct or indirect transfer of any nature whatsoever of a certificate of need; provided, that nothing in this section shall prohibit the transfer of a certificate of need, other than a certificate of need for the establishment of a new health care institution, if the certificate of need is transferred as part of the transfer of ownership of an existing health care institution.

(b) (1) With regard to a certificate of need for the establishment of a proposed new health care institution, a change of control of the entity prior to completion or licensing shall render the certificate of need and all rights under it null and void. "Change of control" means:

(A) In the case of a partnership, the termination of interest of a general partner;

(B) In the case of a limited liability company or limited liability partnership, a change in the composition of members or partners to the extent that the management or membership control is different than that described in the certificate of need application; and

(C) In the case of a corporation, the termination of interest of a shareholder or shareholders controlling more than fifty percent (50%) of the outstanding voting stock of the corporation.

(2) Nothing in subdivision (b)(1) shall prohibit change of control as described in subdivision (b)(1), if the agency determines, upon petition of the prospective owner or owners of the entity, that such prospective owner or owners demonstrate that they meet the criteria of economic feasibility, contribution of orderly development and the considerations of § 68-11-1605.

(c) A certificate of need, and the rights under the certificate of need, shall be null and void if it is the subject of a development contract or agreement to sell or lease the facility that was not fully disclosed in the application.



§ 68-11-1621 - Certificates of need -- Criteria.

(a) Notwithstanding the state health plan or any regulation of the agency, this section establishes the criteria for issuance of certificates of need for new nursing home beds regardless of site, including conversion of any beds to licensed nursing home beds. The agency is authorized to grant a certificate of need only if the applicant meets all of the requirements of this section.

(b) The first criterion which must be met is the need for the project:

(1) (A) The need for nursing home beds shall be determined by applying the following population-based methodology: Click here to view image. (B) When applying this bed need formula, the agency shall use the formula in effect at the time of initial consideration of an application, rather than a formula in effect at the time of application. County population statistics shall be based upon official statistics provided by the department of health;

(2) The need for nursing home beds shall be projected two (2) years into the future from the current year; and

(3) The actual bed need shall be derived by subtracting the projected bed need from a bed total comprised of the number of nursing home beds licensed in the county, plus certificate of need approved, but yet unlicensed beds.

(c) The second criterion that must be met is economic feasibility:

(1) The application must show, and the agency must find, that the project will meet or exceed the following parameters:

(A) A debt service coverage ratio greater than or equal to 1.25 by the end of the second year of projection. Debt service coverage ratio is net income before depreciation and interest expense divided by the annual debt service;

(B) A current ratio greater than or equal to 1.25 by the end of the second year of projections. Current ratio is current assets divided by current liabilities;

(C) Day's cash on hand greater than or equal to fifteen (15) days at the end of each year of projection. Day's cash on hand is cash plus equivalents divided by net operating expenses per day minus depreciation per day; and

(D) Long term debt as a percent of total capital less than or equal to ninety percent (90%). Long term debt as a percent of total capital is long term debt divided by long term debt plus shareholders' equity or fund balance; and

(2) The applicant must show, and the agency must evaluate, the project with reference to:

(A) Whether sufficient financial resources are available to implement and operate the project including levels of patient charges and proof of potential capital financing;

(B) The long range amortization of the project, plus any cost associated with the original building if the proposed project is an addition or conversion of current space;

(C) A comparison of the cost of similar projects, including any construction costs, during the preceding year; and

(D) Projection of total costs over the expected life of facility.

(d) When considering simultaneous review of two (2) or more applications for nursing home beds in the same county, the agency shall consider the following criteria in addition to need and economic feasibility:

(1) Any unique qualities or characteristics the application exhibits that distinguish it from other nursing homes, in the form of clientele served or services offered;

(2) The extent to which each project proposes to meet any unmet needs of the area's population; and

(3) The comparative costs of the projects. In simultaneous review applications, the focus shall be more on comparing the cost to the patient or payment source than a comparison of per bed or per square foot costs.

(e) The agency shall not approve the settlement of an appeal of the denial or issuance of a certificate of need, if such settlement approves a project that does not meet the requirements of this section.

(f) For the purposes of this section and § 68-11-1622, the term "new nursing home beds" shall not include nursing home beds that are relocated from an existing licensed nursing home to a partial replacement nursing home facility on a different site, if the following requirements are met:

(1) A certificate of need is issued for the relocation of the beds, pursuant to § 68-11-1607(a)(3)(D), and for a partial replacement nursing home facility pursuant to § 68-11-1607(a)(5). If all of the requirements of subdivisions (f)(2)-(6) are met, then the relocation of beds and the establishment of the partial replacement facility shall not be considered the establishment of a new health care institution, pursuant to § 68-11-1607(a)(1), or an increase in the number of licensed beds under § 68-11-1607(a)(3)(A);

(2) The nursing home proposing to relocate the beds and partially replace its facility has been granted a certificate of need for a partial replacement nursing home facility on its existing site, between April 1, 2004, and November 3, 2004;

(3) The partial replacement nursing home facility will be located in the same county as the nursing home facility sought to be partially replaced;

(4) The partial replacement nursing home facility and the relocation of beds will not cumulatively result in more licensed nursing home beds in the county than exist prior to the relocation of beds and partial replacement nursing home facility;

(5) The nursing home facility sought to be partially replaced is not fully equipped with fire suppression sprinklers, installation of such sprinklers and renovation or replacement of the entire facility on its current site would require the displacement or transfer of current patients, and the proposed partial replacement nursing home facility will be fully equipped with fire suppression sprinklers; and

(6) The partial replacement nursing home facility will initially be licensed to the same owner as the nursing home facility that is sought to be partially replaced. Nothing in this subsection (f) shall prohibit the transfer of the partial replacement nursing home facility to a different owner following its licensure.



§ 68-11-1622 - Application for medicare skilled nursing facility (SNF) beds.

(a) During the fiscal year of July 1, 2015, to June 30, 2016, the agency shall issue no certificates of need for new nursing home beds, including the conversion of hospital beds to nursing home beds or swing beds, other than one hundred twenty-five (125) beds per fiscal year, to be certified as medicare skilled nursing facility (SNF) beds as authorized in this section.

(b) The number of medicare SNF beds issued under this section shall not exceed thirty (30) for each applicant. The applicant shall specify in the application the skilled services to be provided and how the applicant intends to provide such skilled services. In reviewing applications, the agency shall consider the application without regard as to whether the applicant currently has medicare SNF beds. Applications for medicare SNF beds under this section shall be reviewed by the department and considered by the agency pursuant to § 68-11-1609, rather than § 68-11-1621. If the pool of one hundred twenty-five (125) medicare SNF beds created by this section is not depleted prior to June 30 of the fiscal year, the beds remaining in such pool shall be considered to be available to applicants who apply before June 30 of each fiscal year, even though review may occur after June 30 of that year.



§ 68-11-1623 - Account for disposition of fees -- Budget.

All fees and civil penalties authorized by this part, with the exception of fees established pursuant to § 68-11-1625, shall be paid by the health services and development agency or collecting agency to the state treasurer and deposited in the general fund. Fees include, but are not limited to, fees for the application of certificates of need, subscriptions, project cost overruns, copying and contested cases. It is also the intent of the general assembly that, for the fiscal year 2004-2005, all funds accumulated and collected as authorized by § 68-11-1625, for the state health planning and advisory board, shall transfer to the state division of health planning in the department of finance and administration for the purpose of implementation and development of the state health plan and to further the purposes and operation of the division.



§ 68-11-1624 - Participation by local governing body in hearing for certificate of need application.

At a hearing conducted by the agency for a certificate of need application, if a local governing body requests to participate in such hearing, the officials of such governing body shall have the opportunity to appear before the agency and express support or opposition to the granting of a certificate of need to the applicant. The testimony of such officials shall be informational and advisory to the agency, and the support of the local governing body shall not be a requirement for the granting of a certificate of need by the agency.



§ 68-11-1625 - State health planning division of the department of finance and administration.

(a) There is created the state health planning division of the department of finance and administration. It is the purpose of the planning division to create a state health plan that is evaluated and updated at least annually. The plan shall guide the state in the development of health care programs and policies and in the allocation of health care resources in the state.

(b) It is the policy of the state of Tennessee that:

(1) Every citizen should have reasonable access to emergency and primary care;

(2) The state's health care resources should be developed to address the needs of Tennesseans while encouraging competitive markets, economic efficiencies and the continued development of the state's health care industry;

(3) Every citizen should have confidence that the quality of health care is continually monitored and standards are adhered to by health care providers; and

(4) The state should support the recruitment and retention of a sufficient and quality health care workforce.

(c) The planning division shall be staffed administratively by the department of finance and administration in a manner that the department deems necessary for the performance of the planning division's duties and responsibilities, which may include contracting for the services provided by the division through a private person or entity.

(d) The duties and responsibilities of the planning division include:

(1) To develop and adopt a state health plan, which must include, at a minimum, guidance regarding allocation of the state's health care resources;

(2) To submit the state health plan to the health services and development agency for comment;

(3) To submit the state health plan to the governor for approval and adoption;

(4) To hold public hearings as needed;

(5) To review and evaluate the plan at least annually;

(6) To respond to requests for comment and recommendations for health care policies and programs;

(7) To conduct an ongoing evaluation of Tennessee's resources for accessibility, including, but not limited to, financial, geographic, cultural, and quality of care;

(8) To review the health status of Tennesseans as presented annually to the planning division by the department of health, the department of mental health and substance abuse services, and the department of intellectual and developmental disabilities;

(9) To review and comment on federal laws and regulations that influence the health care industry and the health care needs of Tennesseans;

(10) To involve and coordinate functions with such state entities as necessary to ensure the coordination of state health policies and programs in the state;

(11) To prepare an annual report for the general assembly and recommend legislation for their consideration and study; and

(12) To establish a process for timely modification of the state health plan in response to changes in technology, reimbursement and other developments that affect the delivery of health care.

(e) The planning division shall succeed the state health planning and advisory board, which shall terminate effective June 30, 2004. The planning division shall become the owner of all information, files, materials, research, and other documents in the possession of the state health planning and advisory board and any of its subcommittees on July 1, 2004, and all such information and materials shall be physically or electronically transferred to a person or entity designated by the commissioner of finance and administration on or before July 1, 2004. The state health plan developed by the state health planning and advisory board and in existence as of July 1, 2004, shall be adopted by the planning division as the current state health plan until a new state health plan is developed by the planning division. The planning division is authorized to review and implement any changes to the state health plan recommended by the state health planning and advisory board or any of its subcommittees, in its discretion.

(f) A separate account is authorized to provide support for the state health planning division of the department of finance and administration. The following schedule of fees from health care providers shall be collected annually and administered by the department of finance and administration. The account shall be used for other services required to fulfill the duties of the state health planning division of the department of finance and administration. All planning staff shall be hired by and under the direction of the commissioner of finance and administration. The following schedule shall apply:

(1) Residential hospice ..................... $100 per license;

(2) Nursing homes ..................... $100 per license;

(3) Hospitals 1-100 beds ..................... $100 per license;

(4) Hospitals 101-200 beds ..................... $200 per license;

(5) Hospitals 201+ beds ..................... $300 per license;

(6) Ambulatory surgical treatment centers ..................... $100 per license;

(7) Outpatient diagnostic centers ..................... $100 per license;

(8) Home care organizations authorized to provide home health services or hospice services ..................... $100 per license;

(9) Birthing centers ..................... $50 per license;

(10) Nonresidential substitution-based treatment centers for opiate addiction ..................... $75 per license;

(11) Mental health hospitals 1-100 beds ..................... $100 per license;

(12) Mental health hospitals 101+ beds ..................... $200 per license;

(13) Mental health residential treatment facilities ..................... $100 per license;

(14) Intellectual disability institutional habilitation facilities ..................... $100 per license.



§ 68-11-1626 - Meeting for organizational and other purposes -- Administration of certificate of need process.

After appointment of the health services and development agency members pursuant to this part, the members shall meet as soon as practicable for organizational and other purposes. It is the intent of the general assembly that the agency shall be fully and solely responsible for administration of the certificate of need process on July 1, 2002. Jurisdiction of the agency over the certificate of need process shall be effective simultaneously with the cessation of the health facilities commission, and there shall be no period in which a certificate of need is not required for the actions set forth in § 68-11-1607.



§ 68-11-1627 - Replacement facility applications -- Certificates of need for nursing home beds.

(a) A replacement facility application is any application that proposes to replace one (1) or more currently licensed nursing homes with one (1) single licensed nursing home.

(b) Any application or portion of a replacement facility application that does not increase the number of licensed beds over the number of beds in the existing facility or facilities being replaced shall be reviewed by the department and considered by the agency pursuant to the criteria in § 68-11-1609(b), and shall not be considered new nursing home beds. In reviewing the application, the agency shall give preference to projects that propose replacement facilities because of building or life safety standard issues. The criteria of §§ 68-11-1621 and 68-11-1622 shall not apply to replacement facility applications.

(c) If a replacement facility application seeks to increase the number of licensed beds over the number of beds in the existing facility or facilities being replaced, that portion of the application that increases the number of beds must comply with § 68-11-1622, and shall be considered new nursing home beds. The remaining part of the application relative to the replacement of the facility or facilities shall be reviewed by the department and considered under the criteria set out in subsection (b). In reviewing such an application, the agency shall give preference to projects that propose replacement facilities because of building or life safety standard issues.

(d) With regard to a certificate of need to replace a nursing home that has ceased operations, the original facility is not required to maintain its license after the certificate of need has been approved for the replacement facility.



§ 68-11-1628 - Relocation of beds -- Requirements -- Certification Status.

(a) Any existing licensed and operating nursing home may relocate less than all of its licensed beds to a new location or site if the following conditions are satisfied:

(1) The original facility has maintained an average annual occupancy rate for all licensed beds of at least eighty-five percent (85%) as reported on the joint annual reports for the calendar years 2006 and 2007;

(2) The proposed location for relocation of beds is within the original facility's service area;

(3) The original facility is part of a continuing care retirement community that offers long term care, including services that included skilled nursing facility (SNF) services, assisted living and independent living;

(4) The original facility is licensed for more than two hundred ninety (290) beds by the department of health and was certified within the preceding twelve (12) months for medicaid and medicare participation; and

(5) An application for the relocation of the beds is filed with and approved by the health services development agency pursuant to this part.

(b) Any beds relocated to a new location shall initially have the same medicaid certification status that the original, existing nursing home relocating its beds maintains when the certificate of need is granted allowing the movement of beds.

(c) Nothing in this section shall affect a certificate of need project filed before June 3, 2008.

(d) Any existing licensed and operating nursing home which has been operated as part of a continuing care retirement community that offers long term care, including services that included SNF services, assisted living, and independent living for at least twenty (20) years may relocate thirty (30) or fewer of its licensed beds to a new, separately licensed nursing home which will also operate as part of a continuing care retirement community if all the following conditions are satisfied:

(1) The proposed location for the relocation of beds is within the same county as the original facility;

(2) Both the original licensed facility and the new separately licensed facility will be licensed to not-for-profit corporations, and are affiliated through common management;

(3) The original facility is certified for participation in the medicare program, but is not and was not certified for the medicaid program within the ten (10) years preceding the filing of a certificate of need application for the relocation of beds, and any beds relocated to a new location shall initially have the same medicare and medicaid certification status that the original, existing nursing home relocating its beds maintains when the certificate of need is granted allowing the relocation of beds;

(4) The original facility is licensed for at least one hundred twenty (120) nursing home beds by the department of health; and

(5) An application for the relocation of the beds is filed with and approved by the health services development agency pursuant to this part.



§ 68-11-1629 - Conditions for relocation of beds by an existing licensed and operating nursing home.

(a) Any existing licensed and operating nursing home may relocate all or fewer than all of its licensed beds to no more than two (2) new locations if the following conditions are satisfied:

(1) The original facility is subject to a condemnation proceeding by a railroad that has a property interest in property adjacent to the facility's property;

(2) The original facility is licensed for more than two hundred thirty (230) beds by the department of health and is certified for medicaid and medicare participation;

(3) Any proposed location for relocation of beds is within the original facility's service area; and

(4) One (1) or more applications for the relocation of the beds is filed with and approved by the health services development agency pursuant to this part.

(b) Nothing in this section shall affect a certificate of need project filed before April 9, 2009.



§ 68-11-1630 - Delegation of authority to the department to issue new license to successor owner.

With regard to a health care facility that has been the subject of a change of control as defined by regulation, the board in its discretion may delegate to the department the authority to issue a new license to the successor owner; provided, however, that the delegation of the authority shall be limited to circumstances where:

(1) The successor owner meets the qualifications for a license;

(2) The health care facility has no outstanding license or certification deficiencies; and

(3) The successor owner already owns or controls at least one (1) other health care facility in the state.



§ 68-11-1631 - Qualified partial relocation of certain nursing home facilities.

(a) Notwithstanding any other law, the agency shall consider a certificate of need application for a qualified partial relocation of a nursing home facility.

(b) A certificate of need application for a qualified partial relocation of a nursing home facility refers only to the following circumstances:

(1) The holder of an unimplemented certificate of need issued under § 68-11-1628, prior to January 1, 2012, seeks to relocate within the same county a portion of the nursing home beds that are the subject of the unimplemented certificate of need; or

(2) An existing nursing home facility seeks to relocate to a new site within the same county up to fifty percent (50%) of its existing licensed nursing home beds; provided, that the nursing home facility meets all of the following criteria:

(A) The nursing home facility has at least one hundred eighty (180) licensed beds;

(B) The nursing home facility has operated for at least twenty-five (25) years at a location within five hundred feet (500') of a general acute care hospital that has more than two hundred (200) licensed beds; and

(C) The general acute care hospital relocated to a new site within the same county and more than two (2) miles from its previous location.

(c) An application for a qualified partial relocation of a nursing home facility that does not seek to increase the number of licensed beds from the number of beds to be relocated shall be reviewed by the department and considered by the agency pursuant to § 68-11-1609(b), and shall not be considered new nursing home beds. The criteria of §§ 68-11-1621 and 68-11-1622 shall not apply to an application for a qualified partial relocation of a nursing home facility.

(d) If an application for a qualified partial relocation of a nursing home facility seeks to increase the number of licensed beds from the number of beds to be relocated, that portion of the application that increases the number of beds shall comply with § 68-11-1622, and shall be considered new nursing home beds. The remaining part of the application relative to the qualified partial relocation shall be reviewed by the department and considered under the criteria set out in subsection (c).

(e) In addition to the circumstances described in subsection (b), a qualified partial relocation of a nursing home refers to a request to relocate up to twenty (20) licensed nursing home beds from one (1) nursing home to another nursing home; provided, that the proposed relocation meets all of the criteria as follows:

(1) The current location and the proposed location of the nursing home beds are in the same county;

(2) The nursing home from which the beds will be located is licensed for over one hundred (100) beds;

(3) The nursing home at which the beds are currently located and the nursing home to which the beds will be relocated are under common ownership or control; and

(4) The site of the nursing home to which the beds will be relocated is on the campus of a rehabilitation hospital.






Part 17 - Disabled Nursing Home Volunteers

§ 68-11-1701 - Legislative intent.

(a) The general assembly finds that:

(1) A disabled volunteer may be able to provide assistance in improving the services provided by Tennessee's nursing homes; and

(2) The use of a disabled volunteer in a nursing home could greatly benefit the volunteer as well.

(b) It is the intent of the general assembly in enacting this part to determine what roles and responsibilities a volunteer with a disability could effectively assume in a nursing home and to provide for the establishment of a demonstration project to confirm the value of a disabled volunteer in a long term care facility.



§ 68-11-1702 - Demonstration project.

(a) The commissioner of health is authorized to develop, in conjunction with representatives of the Tennessee Health Care Association, the Tennessee Disability Coalition and the Tennessee commission on aging and disability, a framework that delineates the functions that a disabled volunteer could safely assume in a nursing home, to establish appropriate goals and objectives for a demonstration project and to implement and evaluate a twelve-month demonstration project.

(b) The commissioner is further authorized to identify one (1) nursing home willing to implement the demonstration project. The commissioner shall report on the effectiveness of the demonstration project to the general welfare, health and human resources committee of the senate and the health and human resources committee of the house of representatives, no later than March 1, 2006.






Part 18 - Tennessee Health Care Decisions Act

§ 68-11-1801 - Short title.

This part shall be known and may be cited as the "Tennessee Health Care Decisions Act."



§ 68-11-1802 - Part definitions.

(a) As used in this part, unless the context clearly otherwise requires:

(1) "Advance directive" means an individual instruction or a written statement relating to the subsequent provision of health care for the individual, including, but not limited to, a living will or a durable power of attorney for health care;

(2) "Agent" means an individual designated in an advance directive for health care to make a health care decision for the individual granting the power;

(3) "Capacity" means an individual's ability to understand the significant benefits, risks, and alternatives to proposed health care and to make and communicate a health care decision;

(4) "Designated physician" means a physician designated by an individual or the individual's agent, guardian, or surrogate, to have primary responsibility for the individual's health care or, in the absence of a designation or if the designated physician is not reasonably available, a physician who undertakes such responsibility;

(5) "Guardian" means a judicially appointed guardian or conservator having authority to make a health care decision for an individual;

(6) "Health care" means any care, treatment, service or procedure to maintain, diagnose, treat, or otherwise affect an individual's physical or mental condition, and includes medical care as defined in § 32-11-103;

(7) "Health care decision" means consent, refusal of consent or withdrawal of consent to health care;

(8) "Health care institution" means a health care institution as defined in § 68-11-1602;

(9) "Health care provider" means a person who is licensed, certified or otherwise authorized or permitted by the laws of this state to administer health care in the ordinary course of business in practicing of a profession;

(10) "Individual instruction" means an individual's direction concerning a health care decision for the individual;

(11) "Person" means an individual, corporation, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(12) "Personally informing" means a communication by any effective means from the patient directly to a health care provider;

(13) "Physician" means an individual authorized to practice medicine or osteopathy under title 63, chapter 6 or 9;

(14) "Power of attorney for health care" means the designation of an agent to make health care decisions for the individual granting the power;

(15) "Reasonably available" means readily able to be contacted without undue effort and willing and able to act in a timely manner considering the urgency of the patient's health care needs. Such availability shall include, but not be limited to, availability by telephone;

(16) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States;

(17) "Supervising health care provider" means the designated physician or, if there is no designated physician or the designated physician is not reasonably available, the health care provider who has undertaken primary responsibility for an individual's health care;

(18) "Surrogate" means an individual, other than a patient's agent or guardian, authorized under this part to make a health care decision for the patient; and

(19) "Treating health care provider" means a health care provider who at the time is directly or indirectly involved in providing health care to the patient.

(b) The terms "principal," "individual" and "patient" may be used interchangeably in this part, unless the context otherwise requires.



§ 68-11-1803 - Oral or written individual instructions -- Advance directive for health care -- When effective -- Decisions based on best interest assessment -- Out-of-state directives -- Construction.

(a) An adult or emancipated minor may give an individual instruction. The instruction may be oral or written. The instruction may be limited to take effect only if a specified condition arises.

(b) An adult or emancipated minor may execute an advance directive for health care, which may authorize the agent to make any health care decision the principal could have made while having capacity. The advance directive must be in writing and signed by the principal. The advance directive must either be notarized or witnessed by two (2) witnesses. An advance directive remains in effect notwithstanding the principal's last incapacity and may include individual instructions. For the purposes of this section, a witness shall be a competent adult, who is not the agent, and at least one (1) of whom is not related to the principal by blood, marriage, or adoption and would not be entitled to any portion of the estate of the principal upon the death of the principal under any will or codicil made by the principal existing at the time of execution of the advance directive or by operation of law then existing. A written advance directive shall contain an attestation clause that attests that the witnesses comply with the requirements of this subsection (b).

(c) Unless otherwise specified in an advance directive, the authority of an agent becomes effective only upon a determination that the principal lacks capacity, and ceases to be effective upon a determination that the principal has recovered capacity.

(d) A determination that an individual lacks or has recovered capacity, or that another condition exists that affects an individual instruction or the authority of an agent, must be made by the designated physician. In making such determination, a designated physician is authorized to consult with such other persons as the physician may deem appropriate.

(e) An agent shall make a health care decision in accordance with the principal's individual instructions, if any, and other wishes to the extent known to the agent. Otherwise, the agent shall make the decision in accordance with the agent's determination of the principal's best interest. In determining the principal's best interest, the agent shall consider the principal's personal values to the extent known to the agent.

(f) A health care decision made by an agent for a principal is effective without judicial approval.

(g) An advance directive may include the individual's nomination of a guardian of the person.

(h) An advance directive that is executed outside of this state by a nonresident of this state at the time of execution shall be given effect in this state, if that advance directive is in compliance with either this part or the laws of the state of the principal's residence.

(i) No health care provider or institution, and no health care service plan, insurer issuing disability insurance, self-insured employee welfare benefit plan, or nonprofit hospital plan, shall require the issuance, execution or revocation of an organ donation consent form or advance directive as a condition for being insured for, or receiving health care.

(j) Any living will, durable power of attorney for health care, or other instrument signed by the individual, complying with the terms of title 32, chapter 11, and a durable power of attorney for health care complying with the terms of title 34, chapter 6, part 2, shall be given effect and interpreted in accord with those respective acts. Any advance directive that does not evidence an intent to be given effect under those acts, but that complies with this part may be treated as an advance directive under this part.



§ 68-11-1804 - Revocation of the designation of agent -- Revocation of advance directive -- Spouses as agent -- Conflicts.

(a) An individual having capacity may revoke the designation of an agent only by a signed writing or by personally informing the supervising health care provider.

(b) An individual having capacity may revoke all or part of an advance directive, other than the designation of an agent, at any time and in any manner that communicates an intent to revoke.

(c) A decree of annulment, divorce, dissolution of marriage, or legal separation revokes a previous designation of a spouse as agent, unless otherwise specified in the decree or in an advance directive.

(d) An advance directive that conflicts with an earlier advance directive revokes the earlier directive to the extent of the conflict.



§ 68-11-1805 - Model forms -- Rules and regulations.

(a) The board for licensing health care facilities shall develop and issue appropriate model forms for advance directives that are consistent with this part.

(b) The board for licensing health care facilities is authorized to promulgate rules and regulations in order to implement this part, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-11-1806 - Designation of surrogate.

(a) An adult or emancipated minor may designate any individual to act as surrogate by personally informing the supervising health care provider. The designation may be oral or written.

(b) A surrogate may make a health care decision for a patient who is an adult or emancipated minor, if, and only if:

(1) The patient has been determined by the designated physician to lack capacity; and

(2) No agent or guardian has been appointed or the agent or guardian is not reasonably available.

(c) (1) In the case of a patient who lacks capacity, has not appointed an agent, has not designated a surrogate, and does not have a guardian, or whose agent, surrogate, or guardian is not reasonably available, the patient's surrogate shall be identified by the supervising health care provider and documented in the current clinical record of the institution or institutions at which the patient is then receiving health care.

(2) The patient's surrogate shall be an adult who has exhibited special care and concern for the patient, who is familiar with the patient's personal values, who is reasonably available, and who is willing to serve. No person who is the subject of a protective order or other court order that directs that person to avoid contact with the patient shall be eligible to serve as the patient's surrogate.

(3) Consideration may be given, in order of descending preference for service as a surrogate, to:

(A) The patient's spouse, unless legally separated;

(B) The patient's adult child;

(C) The patient's parent;

(D) The patient's adult sibling;

(E) Any other adult relative of the patient; or

(F) Any other adult who satisfies the requirements of subdivision (c)(2).

(4) The following criteria shall be considered in the determination of the person best qualified to serve as the surrogate:

(A) Whether the proposed surrogate reasonably appears to be better able to make decisions, either in accordance with the known wishes of the patient, or in accordance with the patient's best interests;

(B) The proposed surrogate's regular contact with the patient prior to and during the incapacitating illness;

(C) The proposed surrogate's demonstrated care and concern;

(D) The proposed surrogate's availability to visit the patient during the patient's illness; and

(E) The proposed surrogate's availability to engage in face-to-face contact with health care providers for the purpose of fully participating in the decision-making process.

(5) If none of the individuals eligible to act as a surrogate under this subsection (c) are reasonably available, the designated physician may make health care decisions for the patient after the designated physician either:

(A) Consults with and obtains the recommendations of an institution's ethics mechanism; or

(B) Obtains concurrence from a second physician who is not directly involved in the patient's health care, does not serve in a capacity of decision-making, influence, or responsibility over the designated physician, and is not under the designated physician's decision-making, influence, or responsibility.

(6) In the event of a challenge, there shall be a rebuttable presumption that the selection of the surrogate was valid. Any person who challenges the selection shall have the burden of proving the invalidity of that selection.

(d) A surrogate shall make a health care decision in accordance with the patient's individual instructions, if any, and other wishes to the extent known to the surrogate. Otherwise, the surrogate shall make the decision in accordance with the surrogate's determination of the patient's best interest. In determining the patient's best interest, the surrogate shall consider the patient's personal values to the extent known to the surrogate.

(e) A surrogate who has not been designated by the patient may make all health care decisions for the patient that the patient could make on the patient's own behalf, except that artificial nutrition and hydration may be withheld or withdrawn for a patient upon a decision of the surrogate only when the designated physician and a second independent physician certify in the patient's current clinical records that the provision or continuation of artificial nutrition or hydration is merely prolonging the act of dying and the patient is highly unlikely to regain capacity to make medical decisions.

(f) A health care decision made by a surrogate for a patient is effective without judicial approval.

(g) (1) Except as provided in subdivision (g)(2):

(A) Neither the treating health care provider nor an employee of the treating health care provider, nor an operator of a health care institution nor an employee of an operator of a health care institution may be designated as a surrogate; and

(B) A health care provider or employee of a health care provider may not act as a surrogate, if the health care provider becomes the principal's treating health care provider.

(2) An employee of the treating health care provider or an employee of an operator of a health care institution may be designated as a surrogate, if:

(A) The employee so designated is a relative of the principal by blood, marriage, or adoption; and

(B) The other requirements of this section are satisfied.

(h) A health care provider may require an individual claiming the right to act as surrogate for a patient to provide a written declaration under penalty of perjury, stating facts and circumstances reasonably sufficient to establish the claimed authority.



§ 68-11-1807 - Requirement to comply with the patient's individual instruction -- Order of precedence.

(a) Absent a court order to the contrary, a guardian shall comply with the patient's individual instructions and may not revoke the patient's advance directive.

(b) Absent a court order to the contrary, a health care decision of an agent takes precedence over that of a guardian.

(c) A health care decision made by a guardian for the patient is effective without judicial approval.



§ 68-11-1808 - Determination of capacity -- Compliance by health care provider or institution.

(a) A designated physician who makes or is informed of a determination that a patient lacks or has recovered capacity, or that another condition exists that affects an individual instruction or the authority of an agent, guardian, or surrogate, shall promptly record the determination in the patient's current clinical record and communicate the determination to the patient, if possible, and to any person then authorized to make health care decisions for the patient.

(b) Except as provided in subsections (c), (d), and (e), a health care provider or institution providing care to a patient shall:

(1) Comply with an individual instruction of the patient and with a reasonable interpretation of that instruction made by a person then authorized to make health care decisions for the patient; and

(2) Comply with a health care decision for the patient made by a person then authorized to make health care decisions for the patient to the same extent as if the decision had been made by the patient while having capacity.

(c) A health care provider may decline to comply with an individual instruction or health care decision for reasons of conscience.

(d) A health care institution may decline to comply with an individual instruction or health care decision, if the instruction or decision:

(1) Is contrary to a policy of the institution that is based on reasons of conscience; and

(2) The policy was timely communicated to the patient or to a person then authorized to make health care decisions for the patient.

(e) A health care provider or institution may decline to comply with an individual instruction or health care decision that requires medically inappropriate health care or health care contrary to generally accepted health care standards applicable to the health care provider or institution.

(f) A health care provider or institution that declines to comply with an individual instruction or health care decision pursuant to subsections (c), (d), or (e) shall:

(1) Promptly so inform the patient, if possible, and any person then authorized to make health care decisions for the patient;

(2) Provide continuing care to the patient until a transfer can be effected or until the determination has been made that transfer cannot be effected;

(3) Unless the patient or person then authorized to make health care decisions for the patient refuses assistance, immediately make all reasonable efforts to assist in the transfer of the patient to another health care provider or institution that is willing to comply with the instruction or decision; and

(4) If a transfer cannot be effected, the health care provider or institution shall not be compelled to comply.



§ 68-11-1809 - Disclosure of medical or other health care information.

Unless otherwise specified in an advance directive, a person then authorized to make health care decisions for a patient has the same rights as the patient to request, receive, examine, copy, and consent to the disclosure of medical or any other health care information.



§ 68-11-1810 - Liability.

(a) A health care provider or institution acting in good faith and in accordance with generally accepted health care standards applicable to the health care provider or institution is not subject to civil or criminal liability or to discipline for unprofessional conduct for:

(1) Complying with a health care decision of a person apparently having authority to make a health care decision for a patient, including a decision to withhold or withdraw health care;

(2) Declining to comply with a health care decision of a person based on a belief that the person then lacked authority; or

(3) Complying with an advance directive and assuming that the directive was valid when made and that it had not been revoked or terminated.

(b) An individual acting as agent or surrogate under this part is not subject to civil or criminal liability or to discipline for unprofessional conduct for health care decisions made in good faith.

(c) A person identifying a surrogate under this part is not subject to civil or criminal liability or to discipline for unprofessional conduct for such identification made in good faith.



§ 68-11-1811 - Violations -- Intentional misconduct -- Penalties.

(a) A health care provider or institution that intentionally violates this part is subject to liability to the aggrieved individual for damages of two thousand five hundred dollars ($2,500), or actual damages resulting from the violation, whichever is greater, plus reasonable attorney's fees and costs.

(b) A person who intentionally falsifies, forges, conceals, defaces, or obliterates an individual's advance directive or a revocation of an advance directive without the individual's consent, or who coerces or fraudulently induces an individual to give, revoke, or not to give an advance directive, is subject to liability to that individual for damages of two thousand five hundred dollars ($2,500), or actual damages resulting from the action, whichever is greater, plus reasonable attorney's fees and costs.



§ 68-11-1812 - Presumption of capacity.

(a) This part does not affect the right of an individual to make health care decisions while having capacity to do so.

(b) An individual is presumed to have capacity to make a health care decision, to give or revoke an advance directive, and to designate or disqualify a surrogate.



§ 68-11-1813 - Copies have same effect as originals.

A copy of a written advance directive, revocation of an advance directive, or designation or disqualification of a surrogate has the same effect as the original.



§ 68-11-1814 - No presumptions created -- Death does not constitute suicide, euthanasia, homicide, mercy killing, or assisted suicide.

(a) This part does not create a presumption concerning the intention of an individual who has not made or who has revoked an advance directive.

(b) Death resulting from the withholding or withdrawal of health care in accordance with this part does not for any purpose constitute a suicide or homicide or legally impair or invalidate a policy of insurance or an annuity providing a death benefit, notwithstanding any term of the policy or annuity to the contrary.

(c) The withholding or withdrawal of medical care from a patient in accordance with this part shall not, for any purpose, constitute a suicide, euthanasia, homicide, mercy killing, or assisted suicide.

(d) This part does not authorize a surrogate to give consent for, or take any action on behalf of, a patient on any matter governed by title 33.



§ 68-11-1815 - Court jurisdiction.

On petition of a patient, the patient's agent, guardian, or surrogate, a health care provider or institution involved with the patient's care, or an individual described in § 68-11-1806(c)(5), a court of competent jurisdiction may enjoin or direct a health care decision or order other equitable relief. A proceeding under this section shall be expedited on the court's civil dockets.






Part 19 - Immunity for Healthcare Research Institutions

§ 68-11-1901 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Countermeasure" means a vaccine or the component parts used in the design, development, clinical testing or investigation or manufacture of a vaccine, including seed stocks, cell lines and plasmids, used to diagnose, mitigate, prevent, treat, cure or otherwise limit the harm of an infectious disease that is:

(A) Approved or cleared under Chapter V of the Federal Food, Drug, and Cosmetic Act, compiled in 21 U.S.C. § 351 et seq., or licensed under § 351 of the federal Public Health Service Act, codified in 42 U.S.C. § 262;

(B) The object of research for possible use as described in subdivision (1)(A) and is the subject of an exemption under § 505(i) of the Federal Food, Drug and Cosmetic Act, codified in 21 U.S.C. § 355(i); or

(C) Authorized for emergency use in accordance with § 564 of the Federal Food, Drug, and Cosmetic Act, codified in 21 U.S.C. § 360bbb-3;

(2) "Healthcare research institution" means any non-governmental, nonprofit research institution with its principal place of business in this state, that is, or that is affiliated with, a hospital or clinic for the treatment of pediatric patients, that does not seek payment for treatment provided to patients in the absence of insurance coverage for the treatment. "Healthcare research institution" includes any or all of the parents, subsidiaries, affiliates, successors and assigns of the institution, and any or all individual trustees, officers, directors, employees, and agents of the institution; and

(3) "Willful misconduct" means an act or omission that is taken:

(A) Intentionally to achieve a wrongful purpose;

(B) Knowingly without legal or factual justification; and

(C) In disregard of a known or obvious risk that is so great as to make it highly probable that the harm will outweigh the benefit.



§ 68-11-1902 - Immunity.

(a) A healthcare research institution shall be immune from suit and any liability under state law with respect to all claims for loss caused by, arising out of, relating to, or resulting from the administration to, or use by, an individual, including claims from loss caused by, arising out of, relating to, or resulting from the design, development, clinical testing or investigation or manufacture of any countermeasure, unless the loss can be determined to have resulted from the willful misconduct of the healthcare research institution or its employees in accordance with subsection (b).

(b) In any action arising under subsection (a), the plaintiff shall have the burden of proving, by clear and convincing evidence, willful misconduct by each healthcare research institution, or employee, against which a claim has been asserted and that the willful misconduct caused death or serious physical injury.






Part 20 - Indwelling Catheters

§ 68-11-2001 - Part definitions.

As used in this part:

(1) "Drug abuse" means a condition characterized by the continuous or episodic use of a drug or drugs that results in social impairment, vocational impairment, psychological dependence, or pathological patterns of use;

(2) "Health care institution" means any publicly or privately owned or operated institution, facility, center, or place licensed by the department of health that provides health services for patients that engage in drug abuse;

(3) "Health care provider" means a person licensed under title 63 or this title to provide health care or related services; and

(4) "Indwelling catheter" means a proprietary indwelling device that is inserted under a patient's skin to provide long-term IV access for administering blood products, prescribed medication, high-dose chemotherapy, or other treatments.



§ 68-11-2002 - Liability for misuse of indwelling catheters.

(a) Notwithstanding any law to the contrary, a health care institution or health care provider shall be immune from suit and any liability under state law with respect to all claims for loss caused by, arising out of, relating to, or resulting from misuse of an indwelling catheter that the health care provider placed in a patient if:

(1) The misuse occurs after placement of the indwelling catheter, after the patient is discharged from the health care institution, or after both; and

(2) The health care institution provides written notice of such immunity to the patient at the time of or subsequent to the placement of the indwelling catheter, but in all cases prior to the patient's discharge from the health care institution.

(b) For purposes of this section, misuse of an indwelling catheter means that an individual, other than an employee of the health care institution or health care provider:

(1) Introduces any drug as defined in title 39, chapter 17, part 4 into the indwelling catheter;

(2) Introduces any medication not prescribed by the health care provider into the indwelling catheter; or

(3) Introduces any other substance harmful to the patient into the indwelling catheter.









Chapter 12 - Treatment of Disabled Children

§ 68-12-101 - Clinics for children with physical disabilities authorized -- State after-care program.

(a) In order to provide proper care, advice and approved medical and surgical treatment for children with physical disabilities, the department of health is empowered to organize and conduct local public diagnostic and operative clinics for such children, in cooperation with local lawful authorities, medical societies, social welfare, public health, or private agencies, designed to give such children expert diagnosis and advice near their homes.

(b) Such diagnosis and advice shall be rendered by orthopedic surgeons and other experts in the different parts of the state who have been approved and designated by the department.

(c) The department is further empowered to include and carry on a state program of convalescent care and follow-up work, providing after-care for the health of such children as part of its general program of health work.



§ 68-12-102 - "Child with a physical disability" -- Defined.

(a) For the purposes of this chapter, a "child with a physical disability" is one under twenty-one (21) years of age who is deemed to have a physical disability by any reason, whether congenital or acquired, as a result of accident, or disease, that requires medical, surgical, or dental treatment and rehabilitation, and who is or may be totally or partially incapacitated for the receipt of a normal education or for self-support.

(b) This definition does not include those children whose sole diagnosis is blindness or deafness; nor does this definition include children who are diagnosed as psychotic.

(c) This definition does not prohibit children's special services from accepting for treatment children with acute conditions such as, but not necessarily limited to, fractures, burns and osteomyelitis.



§ 68-12-103 - Treatment and care of indigent children -- Eligibility -- Procedure.

(a) In order to provide care and suitable and approved medical and surgical treatment, as provided in this chapter for children with a physical disability whose parents or guardians or other persons in whose care they may be, fail, or are financially unable in whole or in part to provide the necessary treatment, the department of health is empowered to accept the responsibility for the treatment of these children for the purpose of providing such medical, surgical, dental, hospital, outpatient clinic service, rehabilitation or domiciliary care, or any service needed to assist such children to minimize the effects of the disability for which they are being treated.

(b) (1) A determination of financial eligibility for service for each of these children shall be made by the director of children's special services of the department.

(2) In making a determination, the director of children's special services shall take into consideration the family income, the number of dependents in the family, the probable total cost of treatment and the other financial responsibilities of the family.

(3) Such determination shall be based on regulations promulgated by the commissioner and approved by the Tennessee public health council [repealed].



§ 68-12-104 - Expenses of care and treatment -- Payment.

The necessary expenses of such care and treatment, including maintenance, personal necessities, artificial limbs, appliances and accessories and their upkeep, and of conveyance to and from the places designated for such services, shall be borne in whole or in part by the parent or guardian if financially able, or as funds are available by the department of health; provided, that the department may charge to the county in which such children with a physical disability reside a portion of the cost, the portion to be determined by the formula as authorized in § 68-12-107(4).



§ 68-12-105 - Placement for administering care and treatment.

The department of health shall arrange for the care and treatment provided for in this chapter, at such children's homes, orthopedic or other hospitals or institutions or schools or homes, public or private, as may be approved by the department.



§ 68-12-106 - Enforcement of chapter -- Advisory committee for children's special service created -- Members.

(a) The department of health is charged with the duty of carrying out this chapter.

(b) The commissioner of health, with the approval of the governor, may appoint an advisory committee to be known as the advisory committee for children's special services, and such committee, if appointed, shall advise the department relative to the children's special services, as requested by the commissioner.

(c) (1) The advisory committee shall consist of seven (7) members, and due consideration shall be given to the geographic distribution of the members so as to have general representation throughout the state.

(2) (A) At the expiration of the initial terms of appointment, each succeeding appointment shall be for a period of four (4) years. The commissioner may remove any member for cause.

(B) Any member may be reappointed, and each member shall serve until such member's successor is appointed.

(C) A vacancy in the committee occurring for any cause shall be filled by the commissioner, and the person so appointed shall serve until the expiration of the term for which such person's predecessor had been appointed.

(3) (A) The members of the committee shall serve without compensation, but shall be entitled to be reimbursed for actual and necessary travel expenses while in attendance at official meetings of the committee.

(B) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 68-12-107 - Powers of department -- Special fund -- Collection and disbursement of moneys.

The department of health is authorized and empowered to:

(1) Accept gifts, donations or bequests from either public or private sources made or placed in trust to assist in carrying out the purposes of this chapter; provided, that such funds shall be placed in the care of the state treasurer and shall be designated as the "special private fund for children with a physical disability"; and provided further, that any donation or gift, if expressly specified by the donor, may be used to supplement the salary of any person engaged in work for children with a physical disability, whether such person is an employee of the state or not;

(2) Collect payments, in cooperation with local courts and specially appointed local representatives, from parents or guardians who are able to pay, in whole or in part, for the care of their children and wards;

(3) Pay the costs of children's special services, including the costs of care and treatment for the children, the payment to be made out of the funds available for that purpose through state legislative appropriations, federal grant-in-aid, or gifts or donations, or funds paid in by parents or guardians, or by counties, as reimbursements; provided, that no part of the funds coming by way of gift, donation, bequests or reimbursements made to the department for the care of children shall be used for administration, unless given expressly for that purpose; and

(4) Charge to the proper fiscal officers of counties in which such certified or committed children have their legal residences, such part of the costs, exclusive of the cost of administration, incurred by the department in treating and caring for such children as may be determined by a formula to be devised by the public health council [repealed] of the department. The formula shall take into consideration, among other items, counties' appropriation made specifically for children's special services in relation to total population of the county, availability of state and other funds available for matching county funds, ability of the county to appropriate funds for all county services, and special needs in public health and related fields.



§ 68-12-108 - Enumeration of physically disabled children by department of education.

(a) (1) The department of education shall furnish to the department of health a list of all persons enumerated in the school census who have a physical disability.

(2) Such children of school age or younger shall be listed, together with the nature of their disabilities, on a separate enumeration blank provided for that purpose.

(b) (1) For listing each such child below school age the sum of ten cents (10cent(s)) shall be allowed the enumerator.

(2) It is the duty of the county board of education and of the city board of education in cities maintaining separate school systems to have enumerated all children with a physical disability of school age or younger residing within their respective jurisdictions, and to furnish to the department of education a list of such persons.



§ 68-12-109 - Special schools and classes to be provided.

The department of education is empowered to provide, and to cooperate with other school authorities in providing, special schools and special classes in the public elementary and high schools, in private schools, in hospitals, in convalescent institutions, and also home and bedside instruction, and transportation to and from school for children with physical or visual disabilities.



§ 68-12-110 - Funds for care or education.

All funds made available by appropriation or otherwise, and unexpended, for the care, treatment or education of children with physical disabilities, are for the carrying out of this chapter.



§ 68-12-111 - Appropriations available for use.

Such part of the sums appropriated for the administration and maintenance of the general work of the department of health and of the department of education as may be necessary for the carrying out of the duties imposed on these departments by this chapter are made available for the carrying out of the purposes of this chapter.



§ 68-12-112 - Coverage extended to cystic fibrosis victims twenty-one years or older.

(a) The department of health is authorized to extend coverage to persons with cystic fibrosis who are twenty-one (21) years of age or older.

(b) Coverage shall be extended to such persons under the conditions, terms, requirements and criteria which the department shall deem to be appropriate through the promulgation of rules and regulations.






Chapter 14 - Hotels, Food Service Establishments and Swimming Pools

Part 1 - Inspection of Hotels and Restaurants [Repealed]



Part 2 - Hotel Safety and Sanitary Requirements [Repealed]



Part 3 - Hotel and Public Swimming Pool Inspection Act

§ 68-14-301 - Short title.

This part shall be known and may be cited as the "Hotel and Public Swimming Pool Inspection Act."



§ 68-14-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Alteration" shall be defined by rule, but shall not mean function replacement that equals or makes better the existing operation of the facility;

(2) "Commissioner" means the commissioner of health, the commissioner's duly authorized representative, and in the event of the commissioner's absence or vacancy in the office of commissioner, the deputy commissioner;

(3) "Critical items" means those aspects of operation or conditions of facilities or equipment that, if in violation, constitute the greatest hazards to health and safety, including imminent health hazards. Critical items shall include, but are not limited to, the following:

(A) Restriction of employees with infection -- (hotels, pools);

(B) Proper cleanliness and good hygiene practices of employees -- (hotels);

(C) Proper sanitizing of utensils and equipment -- (hotels);

(D) Approved water supply, hot and cold running water under pressure -- (hotels, pools);

(E) Sewage, liquid waste disposal -- (hotels, pools);

(F) No cross connection, backsiphonage -- (hotels, pools);

(G) Toilet and hand washing facilities for employees -- (hotels);

(H) Insects and rodents -- (hotels);

(I) Toxic items properly stored and labeled -- (hotels);

(J) Fire safety -- (hotels);

(K) Safety -- (pools);

(L) Excessive turbidity -- (pools);

(M) Total absence of approved sanitizing residuals -- (pools);

(N) Failure or lack of filtration, sanitizing and cleaning equipment and chemicals -- (pools); and

(O) Absence or lack of required supervisory personnel -- (pools);

(4) "Department" means the department of health;

(5) "Homeowners' association" means a nonprofit corporation that manages or contracts for the management of the common areas of a residential multi-family housing development. A homeowners' association is governed by a board of directors elected by a majority vote of the individual homeowners;

(6) "Hotel" means any building or establishment kept, used, or maintained as, or advertised as, or offered to the public to be, a place where sleeping accommodations are furnished for pay to transients or travelers, whether or not meals are served to transients or travelers;

(7) "Imminent health hazard" means any condition, deficiency, or practice that, if not corrected, is very likely to result in illness, injury, or loss of life to any person;

(8) "Multi-family residential housing" means condominiums, subdivisions, and individual residential housing developments that share common grounds, parking facilities, tennis courts, swimming pools and similar recreational facilities that are operated by a homeowners' association;

(9) "Multi-family residential housing swimming pool" means a private swimming pool maintained by a homeowners' association solely for the use and benefit of the members of the homeowners' association and their guests;

(10) "Person" means any individual, partnership, firm, corporation, agency, municipality, state or political subdivision, or the federal government and its agencies and departments; and

(11) "Public swimming pools" means a structure of man-made materials, located either indoors or outdoors, used for bathing or swimming, or for instructional purposes in swimming, diving, or other aquatic activities by humans, together with buildings, appurtenances, and equipment used in connection with the structure. "Public swimming pools" also includes spa-type, wading, special purpose pools or water recreation attractions including, but not limited to, those operated at or in camps, child care facilities, cities, clubs, subdivisions, apartment buildings, counties, institutions, schools, motels, hotels, and mobile home parks to which admission may be gained with or without payment of a fee.



§ 68-14-303 - Authority of commissioner.

The commissioner is authorized to:

(1) Carry out or cause to be carried out this part;

(2) Collect all fees established in this part and apply the fees in accordance with the procedures of the department of finance and administration to the necessary and incidental costs of administration of this part. Nothing in this subdivision (2) shall be construed to prohibit the department from receiving by way of general appropriation such sums as may be required to fund adequately the implementation of this part, as recommended in the annual budget by the governor to the general assembly;

(3) Prescribe rules and regulations governing the alteration, construction, sanitation, safety and operation of hotels, and public swimming pools, as may be necessary to protect the health and safety of the public, and enforce compliance with these rules and regulations by every hotel and public swimming pool, and grant variances and waivers for public swimming pools from the requirements of this part or applicable rules and regulations; provided, that such variance or waiver shall not constitute a health or safety hazard as determined by the commissioner. The commissioner shall not prescribe any such rules and regulations that are in conflict with the minimum statewide building construction standards established by the state fire marshal pursuant to § 68-120-101;

(4) Inspect or cause to be inspected at least once every six (6) months, and as often as the commissioner may deem necessary, every hotel in the state, and inspect or cause to be inspected at least once per month, and as often as the commissioner deems necessary, every public swimming pool in the state to determine compliance with this part and with rules and regulations;

(5) Issue or cause to be issued, suspend and revoke permits to operate hotels and public swimming pools as provided in this part;

(6) Notify the owner, proprietor, or agent in charge of any hotel or public swimming pool of such changes or alterations as may be necessary to effect compliance with this part and with rules and regulations governing the construction, alteration, and operation of the facilities, and close the facilities for failure to comply within specified times as provided in this part and in rules and regulations;

(7) Enter into an agreement or contract with county health departments whereby the departments would implement this part or its equivalent in their respective areas of jurisdiction, if the commissioner deems it to be appropriate; provided, that the following conditions shall apply:

(A) State reporting requirements shall be met by the county health department or departments;

(B) The county health department program standards shall be at least as stringent as those of state law and of rules and regulations;

(C) The commissioner shall retain the right to exercise oversight and evaluation of performance of the county health department or departments and terminate the agreement or contract for cause immediately or otherwise upon reasonable notice;

(D) The commissioner may set such other fiscal, administrative, or program requirements as the commissioner deems necessary to maintain consistency and integrity of the statewide program;

(E) Staffing and resources shall be adequate to implement and enforce the program in the local jurisdiction;

(F) All permit fees, fines, and penalties shall be deposited directly into the state treasury;

(G) Beginning with fiscal year 2004-2005, all fees under this chapter shall be reviewed biennially to determine the appropriateness and amount relative to the overall cost of the program; and

(H) (i) Ninety-five percent (95%) of permit fees collected within a contract county pursuant to §§ 68-14-312 -- 68-14-314 shall be conveyed by contract to the respective county health department to assist the county health department in implementing the program in the local jurisdiction. This amount shall be calculated based upon fees collected in the contract county during the state's fiscal year multiplied by ninety-five percent (95%);

(ii) No contract county shall charge a local permit fee. By July 30 of each year, each contract county shall provide a report to the commissioner for the preceding fiscal year documenting the total cost relative to carrying out the provisions of the contract and the amount of state and local permit fees collected. The report shall be on a form provided by the commissioner.



§ 68-14-304 - Hotels, food service establishments and swimming pools fund -- Unexpended balance.

All moneys coming into the state treasury under this part from fees, fines, and penalties shall be appropriated to the department of health for the payment of necessary expenses incident to the administration of this part, as determined by the commissioner. Any unexpended balance of such fund in any fiscal year shall be retained by the department to be used to provide and/or expand training for food service operators and the department's environmentalists.



§ 68-14-305 - Permits -- Expiration -- Transfer of permit not allowed -- Posting.

(a) No person shall operate a hotel who does not hold a valid permit issued to the person by the commissioner on or before July 1 of each year.

(b) No person shall operate a public swimming pool who does not hold a valid permit issued to the person by the commissioner on or before April 1 of each year.

(c) Every person now engaged in the business of operating a hotel or public swimming pool, and every person who, upon July 1, 2015, shall engage in such a business, shall procure a permit from the commissioner for each hotel or public swimming pool so operated or proposed to be operated.

(d) Each permit for hotels shall expire on June 30 next following its issuance.

(e) Each permit for public swimming pools shall expire on March 31 next following its issuance.

(f) No permit shall be transferred from one (1) location or person to another.

(g) Permits shall be posted in a conspicuous manner.



§ 68-14-306 - Application for permit -- Inspection -- Renewal.

(a) (1) Any person planning to operate a hotel or public swimming pool shall first make written application for a permit on forms provided by the commissioner. The application shall be completed and returned to the commissioner with the proper permit fee.

(2) Prior to the approval of the application for a permit, the commissioner shall inspect the proposed facility to determine if the person applying for the permit is in compliance with the requirements of this part, and with applicable rules and regulations. The commissioner shall issue a permit to the applicant if the inspection reveals that the facility is in compliance with such requirements.

(b) Applications for renewal of permits for existing hotels will be issued to operators prior to July 1 of each year. Applications for renewal of permits for existing public swimming pools shall be issued to operators prior to April 1 of each year. When completed applications and the proper permit fees are returned to the commissioner, the commissioner shall issue new permits to applicants.



§ 68-14-307 - Suspension of permits.

(a) The commissioner has the authority to suspend any permit to operate a hotel or public swimming pool issued pursuant to this part, if the commissioner has reasonable cause to believe that the permittee is not in compliance with this part; provided, that the permittee shall be given the opportunity to correct violations as provided in § 68-14-317.

(b) There shall be two (2) types of suspensions as follows:

(1) A Class 1 suspension with an opportunity for a hearing prior to the effective date of the suspension; and

(2) A Class 2 suspension to be effective immediately with an opportunity for a hearing after the effective date of the suspension.

(c) Notice of either type of suspension may be given by the inspector on the inspector's regular inspection form or by written notification from the commissioner. When a permit suspension is effective, all operations shall cease. Such suspensions may only be made if an imminent health hazard exists.

(d) A written request for a hearing on either type of suspension shall be filed by the permittee within ten (10) days of the receipt of notice. This ten-day period may run concurrently with the ten-day period set forth in § 68-14-317(b). If a hearing is requested, it shall commence within a reasonable time of the request. If no request for a hearing is made within ten (10) days of the receipt of notice, the suspension becomes final and is not subject to review.

(e) The commissioner may end the suspension at any time if reasons for the suspension no longer exist.



§ 68-14-308 - Permit revocation.

(a) The commissioner may, after providing opportunity for hearing, revoke a permit for serious or repeated violations of requirements of this part or for interference with the commissioner in the performance of the commissioner's duty.

(b) Prior to revocation, the commissioner shall notify, in writing, the permittee of the specific reason or reasons for which the permit is to be revoked, and that the permit shall be revoked at the end of ten (10) days following service of such notice, unless a written request for a hearing is filed with the commissioner within the ten-day period. If no request for hearing is filed within the ten-day period, the revocation of the permit becomes final.



§ 68-14-309 - Service of notice.

A notice provided for in this part is properly served when it is delivered to the permittee or person in charge, or when it is sent by certified mail, return receipt requested, to the last known address of the permittee. A copy of the notice shall be filed in the records of the commissioner.



§ 68-14-310 - Hearings.

(a) The hearings provided for in this part shall be conducted by the commissioner in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Appeals from any final decision after a hearing shall be pursued in accordance with the Uniform Administrative Procedures Act.

(c) Subsections (a) and (b) do not apply in a county in which the health department is operating a program under § 68-14-303(7) that meets the minimum requirements of due process; provided, that appeals from final decisions made under such programs may be made to the commissioner, for the limited purpose of determining whether a material error of law was made at the county level. Such appeal to the commissioner shall not be de novo, but shall be limited to a review of the record of the hearing at the county level.



§ 68-14-311 - Application for permit after revocation.

Whenever revocation of a permit becomes final, upon demonstration that the conditions which led to the revocation have been cured, the holder of the revoked permit may make written application for a new permit.



§ 68-14-312 - Permit fee for hotels.

(a) The permit fee to operate a hotel shall be in accordance with the following schedules: Click here to view image.

(b) If the permit fee is delinquent for more than thirty (30) calendar days, a penalty fee of one half (1/2) the permit fee shall be added to the permit fee. If a check is returned for any reason, a penalty of one half (1/2) the permit fee shall be added to the permit fee. Each permit fee plus any penalty must be paid before the permit is issued.

(c) The permit fee, plus any penalty shall be paid to the commissioner before the permit is issued. The permit shall be kept and displayed, in a conspicuous manner, properly framed, in the office or lobby of the hotel for which it is issued.



§ 68-14-313 - Permit fees for swimming pools -- Display of permit.

(a) (1) The permit fee to operate a public swimming pool shall be three hundred forty dollars ($340).

(2) If the permit fee is delinquent for more than thirty (30) calendar days, a penalty of one half (1/2) the permit fee shall be assessed in addition to the permit fee. If a check is returned for any reason, a penalty of one half (1/2) the permit fee shall be assessed in addition to the permit fee. The permit fee, plus any penalty, shall be paid to the commissioner before the permit is issued.

(b) The permit shall be kept and displayed in a conspicuous manner, properly framed, at the pool for which it was issued. The permit fee shall not be collected by the commissioner if the permit is not issued in the calendar year in which the swimming pool is operated.



§ 68-14-314 - Exemptions from payment of permit fees.

Institutions and organizations that have received a determination of exemption from the internal revenue service under 26 U.S.C. § 501(c)(19) of the Internal Revenue Code, and that are currently operating under such exemption shall be exempt from the payment of the permit fees required for a public swimming pool. The exemption is expressly limited to the payment of fees and does not exempt these organizations from any other provisions of this part.



§ 68-14-315 - Fractional permit fees.

(a) When application is made for a permit to operate any hotel after January 1 of any year, the fee charged for the permit shall be one half (1/2) the annual rate.

(b) When application is made for a permit to operate any public swimming pool after October 1 of any year, the fee charged for the permit shall be one half (1/2) the annual rate.

(c) When the hotel was subject to permit requirements prior to January 1 of any year, or where the public swimming pool was subject to permit requirements prior to April 1 of any year, no such fractional rate shall be allowed.



§ 68-14-316 - Inspection recording and scoring.

(a) Inspection results for hotels and swimming pools shall be recorded on standard departmental forms that summarize the requirements of the law and of rules and regulations.

(b) (1) The scoring system for inspections shall include a weighted point value for each requirement in which critical requirements are assigned values of four (4) and five (5) points, with less critical items having assigned values of one (1) and two (2) points.

(2) The rating score of the facilities shall be the total of the weighted point values for all violations subtracted from one hundred (100).

(c) A copy of the completed inspection report shall be furnished to the person in charge of the facility at the conclusion of the inspection.



§ 68-14-317 - Correction of violations.

(a) (1) The completed inspection report shall specify a reasonable period of time for correction of violations found.

(2) If, after the first reinspection, the item or items noted in violation remain in violation, according to the inspection report, the department shall provide for the supervisor of the employee making the prior inspections to accompany the employee for the second and any subsequent reinspections required for the same continuing item or items in violation.

(3) The correction of violations shall be accomplished within the time periods specified below:

(A) If an imminent health hazard exists, sewage back-up into the facility, or contaminated water supply, the facility shall immediately cease operations until authorized to reopen by the commissioner;

(B) All violations of critical items shall be corrected as soon as possible and in any event within ten (10) days following inspection. A follow-up inspection may be made for confirmation;

(C) All other items shall be corrected as soon as possible, but no later than the time of the next routine inspection;

(D) When the overall rating score of any facility is less than seventy (70) on forms prepared pursuant to § 68-14-316, the facility shall initiate corrective action on all identified violations within forty-eight (48) hours. One (1) or more inspections shall be conducted at reasonable intervals to assure correction.

(b) The inspection report shall state that failure to comply with any time limits specified by the commissioner for correction may result in cessation of operations. An opportunity for a hearing on the ordered corrective action shall be provided if a written request is filed with the commissioner within ten (10) days following cessation of operations. If a request for a hearing is received, a hearing shall be held within a reasonable time after receipt of the request.

(c) Whenever a facility is required under this section to cease operations, it shall not resume operations until it is shown on reinspection that conditions responsible for the order to cease operations no longer exist. Opportunity for reinspection shall be offered within a reasonable time.



§ 68-14-318 - Review and approval of plans and specifications.

Whenever a hotel or swimming pool is constructed or extensively remodeled, or whenever an existing structure is converted to use as a hotel, plans and specifications shall be submitted to the commissioner for review and approval before construction, remodeling, or conversion is begun. The plans and specifications shall indicate the proposed layout, arrangement, mechanical plans, construction materials and work areas, and the type and model of proposed fixed equipment and facilities. The commissioner shall approve the plans and specifications, if they meet the requirements of this part and rules and regulations. No hotel or swimming pool shall be constructed, extensively remodeled, or converted except in accordance with plans and specifications approved by the commissioner.



§ 68-14-319 - Employee health.

When the commissioner has reasonable cause to suspect possible disease transmission by an employee of the facility, the commissioner may obtain information about any recent illness of the employee or make other investigations as may be indicated. The commissioner may require any of the following:

(1) The immediate exclusion of the employee from employment in the hotel or public pool;

(2) The immediate closing of the facility until, in the commissioner's opinion, no further danger of disease outbreak exists;

(3) Restricting the employee's service to some area of the facility where there would be little likelihood of transmitting disease; or

(4) Adequate medical and laboratory examinations of the employee and of other employees.



§ 68-14-320 - Penalties.

Any person operating a hotel or public swimming pool who fails or refuses to comply with any provision of this part or with rules and regulations, obstructs or hinders the regulatory authority in the discharge of the regulatory authority's duties, or otherwise operates a hotel or swimming pool in violation of this part or of rules and regulations commits a Class C misdemeanor. Each day of operation after notice of non-compliance of violation has been given and such violation has not been corrected constitutes a separate offense.



§ 68-14-321 - Injunctions.

When the commissioner has reason to believe that a person is causing, is about to cause, or has caused a violation of this part or of the rules and regulations promulgated under this part, the commissioner may initiate proceedings in either the chancery court of Davidson County or the chancery court of the county where the violation is occurring for injunctive relief to prevent the continuance of the violation or to correct the conditions resulting in, or about to result in, the violation.



§ 68-14-322 - Inapplicable to certain privately owned swimming facilities.

This part shall not apply to privately owned swimming facilities that are constructed upon private property by a group of not more than twenty (20) households.



§ 68-14-323 - Commissioner -- Rules and regulations -- Waivers.

The commissioner may grant waivers from rules and regulations governing public swimming pools in excess of fifty thousand square feet (50,000 sq. ft.), or may promulgate additional rules and regulations governing such pools. Waivers or regulations shall be designed to protect the health, safety, and welfare of patrons when adequate standards do not exist to provide sufficient guidance regarding preventive maintenance, pool structure, operating systems, water turnover, circulatory systems, or innovative designs due to the size of the public swimming pools or due to the source of water supply for such pools.






Part 4 - Swimming Pools

§ 68-14-401 - Flotation devices in swimming pools.

No person shall prohibit the use of a flotation device in a public or private swimming pool by an individual who, as evidenced by a statement signed by a licensed physician, suffers from a physical disability or condition that necessitates the use of such a device.



§ 68-14-402 - Life guard stations.

(a) Notwithstanding any rule or regulation of the department of health to the contrary, if a public owned swimming pool, owned by a public entity, is more than thirty thousand square feet (30,000 sq. ft.) in size, the owner or operator of the pool shall install one (1) lifeguard station for each six thousand square feet (6,000 sq. ft.), or major portion thereof, that is available for public use, and shall staff each such station at all times the area covered by such station or major portion thereof is open.

(b) The commissioner of health may, in the commissioner's discretion, increase the amount of pool square footage that may lawfully be covered by a single lifeguard station.

(c) This section does not apply in counties having a metropolitan form of government and a population of not less than four hundred seventy thousand (470,000) nor more than five hundred thousand (500,000), according to the 1980 federal census or any subsequent federal census.



§ 68-14-403 - Inspection -- Notice.

(a) Swimming pools owned and operated by multi-family residential housing homeowner's associations shall be subject to rules and regulations promulgated by the department of health. Such rules and regulations shall be promulgated by the department to prescribe minimal sanitation and safety standards for multi-family residential housing swimming pools.

(b) (1) If an inspection of a swimming pool owned and operated by a multi- family residential housing homeowner's association results in a finding that minimum standards are not met, the homeowners' association is required to post notice within ten (10) days from the date of the inspection that the swimming pool does not comply with the minimum standards required by the department.

(2) The notice shall be posted by the homeowners' association in a conspicuous manner at each place of ingress and egress. "Conspicuous manner" means at a place designated by the inspector at the time of inspection.

(3) The notice shall be in the form of a sign of durable construction. The sign shall be printed in letters of at least one inch (1'') in height with the exception of the word "NOTICE", which shall be printed in letters a minimum of two inches (2'') in height and in a color contrasting to the background. The notice shall include, but not be limited to, the following:

NOTICE!

The _____ swimming pool does not comply with the minimum standards required by the Tennessee Department of Health.

(4) Failure to post the notice as provided in this subsection (b) shall subject the homeowners' association to a civil penalty in an amount set by the commissioner for each day the notice is not posted.

(c) No local governmental agency may prescribe or enforce standards that are more stringent than the standards promulgated by the department of health.

(d) No governmental agency shall have the power or authority to require the closing of a multi-family residential housing swimming pool owned and operated by a homeowners' association for the failure to meet minimum safety and sanitation requirements.

(e) If a multi-family residential housing swimming pool fails to meet state safety and sanitation standards, and the homeowners' association posts the notice required by subsection (b) and keeps such swimming pool in operation, the homeowners' association shall assume all liability for any risk to health that may occur as a result of operating the swimming pool.

(f) It is the intent of the general assembly that the department promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to effectuate the purposes of this section. It is further the intent of the general assembly that such rules and regulations shall not be more stringent than those safety and sanitation rules and regulations promulgated for public swimming pools in 1985.

(g) This section does not apply to any swimming pool owned or operated by a homeowners' association that is constructed after June 12, 1995.






Part 5 - Bed and Breakfast Establishment Inspection Act of 1990

§ 68-14-501 - Short title.

This part shall be known and may be cited as the "Bed and Breakfast Establishment Inspection Act of 1990."



§ 68-14-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) (A) "Bed and breakfast establishment," referred to in this part as the "establishment," means a private home, inn or other unique residential facility offering bed and breakfast accommodations and one (1) daily meal and having four (4), but not more than twelve (12), guest rooms furnished for pay, with guests staying not more than fourteen (14) days, and where the innkeeper resides on the premises or property or immediately adjacent to it. Guest rooms shall be established and maintained distinct and separate from the innkeeper's quarters;

(B) "Bed and breakfast homestay," referred to in this part as the "homestay," means a private home, inn or other unique residential facility offering bed and breakfast accommodations and one (1) daily meal and having less than four (4) guest rooms furnished for pay, with guests staying not more than fourteen (14) days, and where the innkeeper resides on the premises or property or immediately adjacent to it. Guest rooms shall be established and maintained distinct and separate from the innkeeper's quarters;

(2) "Commissioner" means the commissioner of health, the commissioner's duly authorized representative, and in the event of the commissioner's absence or a vacancy in the office of commissioner, the deputy commissioner;

(3) "Critical items" means those aspects of operation or conditions of facilities or equipment that, if in violation, constitute the greatest hazards to health and safety, including imminent health hazards. These include:

(A) Approved food sources with no spoilage;

(B) Approved temperatures for potentially hazardous food;

(C) Facilities to maintain proper food temperature;

(D) No reservice of unwrapped or potentially hazardous food;

(E) Restriction of employees with infection;

(F) Proper cleanliness and good hygiene practices of employees;

(G) Proper sanitizing of utensils and equipment;

(H) Approved water supply, hot and cold running water under pressure;

(I) Sewage, liquid waste disposal;

(J) No cross connection or backsiphonage;

(K) Toilet and handwashing facilities for employees;

(L) Insects and rodents;

(M) Toxic items properly stored and labeled; and

(N) Fire safety;

(4) "Department" means the department of health;

(5) "Imminent health hazard" means any condition, deficiency or practice that, if not corrected, is very likely to result in illness, injury or loss of life to any person; and

(6) "Person" means any individual, partnership, firm, corporation, agency, municipality, state or political subdivision.



§ 68-14-503 - Authority of commissioner -- Bed and breakfast homestay exemptions.

The commissioner is authorized to:

(1) Carry out or cause to be carried out all provisions of this part;

(2) Collect all fees provided for in this part and apply the fees in accordance with the procedures of the department of finance and administration to the necessary and incidental costs of administration of this part. Nothing in this part shall be construed to prohibit the department of health from receiving by way of general appropriation such sums as may be required to fund adequately the implementation of this part, as recommended in the annual budget by the governor to the general assembly;

(3) (A) Prescribe rules and regulations governing the alteration, construction, sanitation, safety and operation of establishments, as may be necessary to protect the health and safety of the public, and to require every bed and breakfast establishment to comply with these rules and regulations; provided, that the commissioner shall not prescribe any such rules and regulations in conflict with the minimum statewide building construction standards established by the state fire marshal pursuant to § 68-120-101;

(B) (i) Homestays shall be exempt from the rules and regulations applicable to bed and breakfast establishments, and the commissioner shall not be required to inspect or issue permits for such facilities. Homestays shall be regulated by the state fire marshal in accordance with the minimum statewide building construction standards applicable to residential property composed of one- and two-family units, in the same manner as such property would be regulated if it were not used as a bed and breakfast homestay;

(ii) This subdivision (3)(B) shall only apply to homestays located in a structure of historical significance. For the purposes of this subdivision (3)(B), a "structure of historical significance" is a structure listed on the National Register of Historic Places, or is determined by the state historical commission to be eligible to be placed on the National Register of Historic Places, or is a structure that is within an area designated by the local governing body as a historical or conservation district;

(4) Inspect or cause to be inspected at least once every six (6) months, or as often as the commissioner deems necessary, every establishment in the state to determine compliance with this part and rules and regulations;

(5) Issue or cause to be issued, suspend and revoke permits to operate establishments as provided in this part;

(6) Notify the owner, proprietor or agent in charge of any establishment of the changes or alterations that may be necessary to effect complete compliance with this part and rules and regulations governing the construction, alteration and operation of the facilities, and to close the facilities for failure to comply within specified times as provided in this part and rules and regulations; and

(7) Enter into an agreement or contract with county health departments whereby the departments would implement this part or its equivalent in their respective areas of jurisdiction if the commissioner deems it to be appropriate; provided, that the following conditions shall apply:

(A) State reporting requirements shall be met by the county health department or departments;

(B) The county health department's program standards shall be at least as stringent as those of the state law and regulations;

(C) The commissioner shall retain the right to exercise oversight and evaluation of performance of the county health department or departments and to terminate the agreement or contract for cause immediately, or otherwise upon reasonable notice;

(D) The commissioner may set such other fiscal, administrative or program requirements as the commissioner deems necessary to maintain consistency and integrity of the statewide program; and

(E) Staffing and resources shall be adequate to implement and enforce the program in the local jurisdiction.



§ 68-14-504 - Permit required -- Expiration -- Transfer -- Posting.

(a) No person shall operate an establishment who does not hold a valid permit issued to the person by the commissioner on or before July 1 of each year. Every person, now engaged in the business of operating an establishment, and every person, who shall thereafter engage in such a business, shall procure a permit from the commissioner for each establishment so operated or proposed to be operated.

(b) Each permit for bed and breakfast establishments shall expire on June 30 next following its issuance.

(c) No permit shall be transferred from one (1) location or individual to another.

(d) Permits shall be posted in a conspicuous manner.



§ 68-14-505 - Permit application -- Inspection -- Renewal.

(a) (1) Any person planning to operate a bed and breakfast establishment shall make written application for a permit on forms provided by the department.

(2) Such applications shall be completed and returned to the department with the proper permit fee.

(3) Prior to approval of the application for a permit, the commissioner shall inspect the proposed facility to determine compliance with requirements of this part and rules and regulations.

(4) The commissioner shall issue a permit to the applicant if the inspection reveals that the facility is in compliance with the requirements of this part and rules and regulations.

(b) Applications for renewal of permits for existing establishments shall be mailed to the operators prior to July 1 of each year. When completed applications and the proper permit fees are returned, the commissioner shall issue new permits to applicants.



§ 68-14-506 - Suspension of permit -- Hearing.

(a) The commissioner has the authority to suspend any permit to operate a bed and breakfast establishment issued pursuant to this part, if the commissioner has reasonable cause to believe that the permittee is not in compliance with this part; provided, that the permittee shall be given opportunity to correct violations as provided in § 68-14-507.

(b) Suspension of permits shall be of two (2) types, one (1) with an opportunity for a hearing prior to the effective time, and one (1) to be effective immediately with an opportunity for a hearing afterward.

(c) Notice of either type of suspension may be given by an environmentalist on the environmentalist's regular inspection form or by letter from the commissioner.

(d) When a permit suspension is effective, all operations must cease.

(e) (1) Suspensions to be effective immediately upon receipt of notice prior to any hearing may only be made if an imminent health hazard exists.

(2) A written request for a hearing on either type of suspension must be filed by the permittee within ten (10) days of receipt of notice.

(3) This ten-day period may run concurrently with the ten-day period set forth in § 68-14-507.

(4) If a hearing is requested, it shall be commenced within a reasonable time of the request.

(5) If no request for a hearing is made within ten (10) days of receipt of notice, the suspension becomes final and not subject to review.

(f) The commissioner may end the suspension at any time if reasons for suspension no longer exist.



§ 68-14-507 - Revocation of permit.

(a) The commissioner may, after providing opportunity for a hearing, revoke a permit for serious or repeated violations of the requirements of this part or for interference with the commissioner in the performance of the commissioner's duty.

(b) (1) Prior to revocation, the commissioner shall notify the permittee, in writing, of the specific reason or reasons for which the permit is to be revoked, and that the permit shall be revoked at the end of ten (10) days following service of such notice, unless a written request for a hearing is filed with the commissioner within such ten-day period.

(2) If no request for hearing is filed within the ten-day period, the revocation of the permit becomes final.



§ 68-14-508 - Required notice.

(a) A notice provided for in this part is properly served when it is delivered to the permittee or person in charge, or when it is sent by certified mail, return receipt requested, to the last known address of the permittee.

(b) A copy of the notice shall be filed in the records of the department.



§ 68-14-509 - Hearing and appeal procedure.

(a) The hearings provided for in this part shall be conducted by the commissioner in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Appeals from any final decision after a hearing shall be pursued in accordance with the Uniform Administrative Procedures Act.

(c) Subsections (a) and (b) do not apply to a county whose health department is operating a program under § 68-14-503(7) that meets the minimum requirements of due process; provided, that appeals from final decisions made under such programs may be made to the commissioner, for the limited purpose of determining whether a material error of law was made at the county level. Such appeal to the commissioner shall not be de novo, but shall be limited to a review of the record of the hearing at the county level.



§ 68-14-510 - Application for new permit after revocation.

Whenever revocation of a permit has become final, the holder of the revoked permit may make written application for a new permit.



§ 68-14-511 - Permit fee -- Delinquency -- Display of permit.

(a) The permit fee to operate a bed and breakfast establishment shall be one hundred forty dollars ($140).

(b) If the permit fee is delinquent for more than thirty (30) calendar days, a penalty of one half (1/2) the permit fee shall be added to the permit fee. If a check is returned for any reason, a penalty of one half (1/2) the permit fee shall be added to the permit fee. The permit fee plus any penalty must be paid to the commissioner before the permit is issued.

(c) Ninety-five percent (95%) of permit fees, fines, and penalties collected within a contract county pursuant to this part shall be conveyed by contract to the respective county health department to assist such county health department in implementing the program in the local jurisdiction. This amount shall be calculated based upon fees collected in the contract county during the state's fiscal year multiplied by ninety-five percent (95%).

(d) The permit shall be kept and displayed, in a conspicuous manner, in the office or lobby of the establishment for which it is issued.



§ 68-14-512 - Permit fee -- Reduced rate.

When application is made for a permit to operate any bed and breakfast establishment after January 1 of any year, the fee charged for such permit shall be one half (1/2) the annual rate. However, where the bed and breakfast establishment was subject to permit requirements prior to January 1 of any year, no such fractional rate shall be allowed.



§ 68-14-513 - Inspection report -- Rating score -- Posting.

(a) Inspection results for establishments shall be recorded on standard departmental forms that summarize the requirements of the law and rules and regulations.

(b) The rating score of the facilities shall be the total of the weighted point values for all violations subtracted from one hundred (100).

(c) A copy of the completed inspection report shall be furnished to the person in charge of the facility at the conclusion of the inspection.

(d) The most current inspection report furnished to the operator or person in charge of the establishment shall be posted in a conspicuous place at the facility.



§ 68-14-514 - Notice and correction of violations.

The completed inspection report shall specify a reasonable period of time for correction of violations found. Correction of violations shall be accomplished within the period specified in accordance with the following:

(1) If an imminent health hazard exists, such as sewage back-up into the facility or contaminated water supply, the facility shall immediately cease operations until authorized to reopen by the commissioner;

(2) All violations of critical items shall be corrected as soon as possible and in any event, within ten (10) days following inspection. Within fifteen (15) days after inspection, the permittee shall notify the commissioner stating that critical item violations have been corrected. A follow-up inspection may be made for confirmation;

(3) All other items should be corrected as soon as possible; and

(4) (A) When the overall rating score of any facility is less than seventy (70) on forms prepared pursuant to § 68-14-513, the facility shall initiate corrective action on all identified violations within forty-eight (48) hours. One (1) or more inspections shall be conducted at reasonable intervals to assure corrections.

(B) The inspection report shall state that failure to comply with any time limits specified by the commissioner for correction may result in cessation of operations. An opportunity for hearing on the ordered corrective action shall be provided if a written request is filed with the commissioner within ten (10) days following cessation of operations. If a request for a hearing is received, a hearing shall be held within a reasonable time after receipt of the request.

(C) Whenever a facility is required under this section to cease operations, it shall not resume operations until it is shown on reinspection that conditions responsible for the order to cease operations no longer exist. Opportunity for reinspection shall be offered within a reasonable time.



§ 68-14-515 - Construction, remodeling or conversion -- Approval required.

(a) Whenever a bed and breakfast establishment is constructed, extensively remodeled and whenever an existing structure is converted to use as an establishment, plans and specifications shall be submitted to the commissioner for review and approval before construction, remodeling or conversion is begun.

(b) The plans and specifications shall indicate the proposed layout, arrangement, and mechanical plans, and construction materials and work areas, and the type and model of proposed fixed equipment and facilities.

(c) The commissioner shall approve the plans and specifications, if they meet the requirements of this part and rules and regulations.

(d) No bed and breakfast establishment shall be constructed, extensively remodeled or converted except in accordance with plans and specifications approved by the commissioner.



§ 68-14-516 - Containment of disease transmission by employees.

(a) When the commissioner has reasonable cause to suspect possible disease transmission by an employee of the facility, the commissioner may secure a morbidity history of the employee or make other investigations as may be indicated.

(b) The commissioner may require any of the following:

(1) The immediate exclusion of the employee from employment in the establishment;

(2) The immediate closing of the facility until in the commissioner's opinion no further danger of disease outbreak exists;

(3) Restricting the employee's service to some area of the facility where there would be little likelihood of transmitting disease; or

(4) Adequate medical and laboratory examinations of the employee and of other employees.



§ 68-14-517 - Penalties.

Any person operating an establishment who fails or refuses to comply with any of the provisions of this part or rules and regulations, or obstructs or hinders the regulatory authority in the discharge of its duties, or otherwise operates a bed and breakfast establishment in violation of this part or rules and regulations, commits a Class C misdemeanor for each offense. Each day after sufficient notice has been given constitutes a separate offense.



§ 68-14-518 - Injunctive relief.

When the commissioner has reason to believe that a person is causing or is about to cause or has caused a violation of this part or the rules and regulations promulgated under this part, the commissioner may initiate proceedings in either the chancery court of Davidson County or the chancery court of the county where the violation is occurring for injunctive relief to prevent the continuance of such violation or to correct the conditions resulting in, or about to result in, such violation.



§ 68-14-519 - Applicability of chapter to this part.

(a) The provisions of part 3 of this chapter that pertain to food service establishments and hotels do not apply to this part.

(b) The provisions of parts 3 and 4 of this chapter that pertain to public swimming pools do apply to this part.






Part 6 - Guests of Lodging Establishments

§ 68-14-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Alcoholic beverages" has the meaning given in § 57-3-101;

(2) "Controlled substance" has the meaning given in the Tennessee Drug Control Act of 1989, compiled in title 39, chapter 17, part 4;

(3) "Controlled substance analogue" has the meaning given in § 39-17-454;

(4) "Innkeeper" means the owner, operator, manager or keeper of a lodging establishment;

(5) "Lodging establishment" means any structure or space, or any portion of a structure or space, that is occupied or intended or designed for occupancy by guests of the lodging establishment for dwelling, lodging or sleeping purposes, and includes any hotel, inn, tourist camp, tourist court, tourist cabin, motel, bed and breakfast establishment or any place in which rooms, lodgings or accommodations are furnished to guests for a consideration; and

(6) "Minor" means an unemancipated person under eighteen (18) years of age; provided, however, that, as used in this part relative to provisions concerning alcoholic beverages, "minor" has the meaning given in § 1-3-113(b).



§ 68-14-602 - Right to refuse use of lodging establishment -- Grounds.

(a) An innkeeper has the right to refuse or deny any accommodations, facilities or privileges of a lodging establishment to:

(1) Any person who is unwilling or unable to pay for accommodations and services of the lodging establishment. The innkeeper has the right to require the prospective guest to demonstrate the person's ability to pay by cash, valid credit card or a validated check. The innkeeper may require a parent of a minor to:

(A) Accept, in writing, liability of the guest room costs, taxes, all charges by the minor and any damages to the guest room or its furnishings caused by the minor while a guest at the lodging establishment; and

(B) Provide the innkeeper with a valid credit card number to cover the guest room costs, taxes, charges by the minor and any damages to the guest room or its furnishings caused by the minor; or

(C) If the credit card is not an option, give the innkeeper:

(i) An advance cash payment to cover the guest room costs and taxes for all room nights reserved for the minor; plus

(ii) A fifty-dollar cash deposit towards the payment of any charges by the minor or any damages to the guest room or its furnishings, which cash deposit will be refunded to the extent not used to cover any such charges or any damages as determined by the innkeeper following room inspection at check-out;

(2) Any person who is visibly intoxicated and who is disorderly so as to create a public nuisance;

(3) Any person whom the innkeeper reasonably believes is seeking accommodations for any unlawful purpose, including the unlawful possession or use of controlled substances or controlled substance analogues by such person in violation of the Tennessee Drug Control Act of 1989, compiled in title 39, chapter 17, part 4, or the use of the premises for the consumption of alcoholic beverages by any person under twenty-one (21) years of age in violation of § 1-3-113(b);

(4) Any person whom the innkeeper reasonably believes is bringing into the lodging establishment items or substances that may be dangerous to other persons, such as firearms or explosives; or

(5) Any person when the lodging establishment is acting to restrict the number of persons who shall occupy any particular guest room in the lodging establishment.

(b) The innkeeper refusing or denying accommodations, facilities or privileges of a lodging establishment for any of the reasons specified in subsection (a) shall not be liable in any civil or criminal action or for any fine or penalty based upon such refusal or denial, except that such accommodation, facilities or privilege of a lodging establishment shall not be refused or denied based upon the person's race, creed, color, national origin, religion, sex, disability, marital status or age, other than as provided in this part.



§ 68-14-603 - Prohibited acts -- Penalties.

(a) Any person who does one (1) or more of the following acts on the premises or property of a lodging establishment, or any person who rents or leases a room in a lodging establishment for the purpose of allowing the room to be used by another person to do one (1) or more of the following acts, commits an offense:

(1) Use or possession of a controlled substance or controlled substance analogue in violation of title 39, chapter 17, part 4;

(2) Consumption or possession of alcoholic beverages in violation of § 1-3-113(b); or

(3) Intentionally damages a lodging establishment room or its furnishings.

(b) In a case under this section involving damage to a lodging establishment room or its furnishings, a court may order the person renting or leasing the lodging establishment room and/or the person causing such damage to:

(1) Pay restitution for any damages suffered by the owner or operator of the lodging establishment, which damages may include, but shall not necessarily be limited to, the lodging establishment's loss of revenue resulting from the hotel's inability to rent or lease the room during the period of time the lodging establishment room is being repaired; and

(2) Pay damages or restitution to any other person who is injured in person or property. In the case of a minor, the parents of the minor shall be liable for acts of the minor in violation of this section who causes damages to the lodging establishment room or furnishings or causes injury to persons or property.

(c) An offense under this section is a Class C misdemeanor punishable by a fine only, and in addition to, or in lieu of the fine, may be required to perform community service; provided, that in the case of a minor under eighteen (18) years of age, a violation of this section shall be a delinquent act under title 37, chapter 1.

(d) An offense set out in this section shall be considered separate from any other offense such conduct may constitute. Nothing in this part shall be construed as prohibiting the prosecution and conviction of a person for any other offense committed by the person in addition to the offenses under this part. Nothing in this part shall be construed to affect criminal penalties for use or possession of a controlled substance or controlled substance analogue in violation of title 39, chapter 17, part 4, the consumption or possession of alcoholic beverages in violation of § 1-3-113(b), or any other offense prescribed by law.



§ 68-14-604 - Guest registration.

The innkeeper of a lodging establishment shall keep, for a period of one (1) year, a guest register, which shall show the name, residence, date of arrival and departure of hotel guests. Every guest shall register, and the registering guest may be required by the innkeeper to produce a valid driver license, or other identification satisfactory to the innkeeper, containing a photograph of the guest and setting forth the name and residence of the guest. If the guest is a minor, the innkeeper may also require a parent of the guest to register and to accept, in writing, liability for the guest room costs, taxes, all charges by such minor, and any damages to the guest room or its furnishings caused by such minor while a guest at the lodging establishment. The guest register may be kept within the meaning of this section when reproduced on any photographic, photostatic, microfilm, microcard, miniature photographic or other process that actually reproduces the original record.



§ 68-14-605 - Ejectment from premises.

An innkeeper may eject a person from the lodging establishment premises for any of the following reasons:

(1) Nonpayment of the lodging establishment's charges for accommodations or services;

(2) The person is visibly intoxicated, or the person is disorderly so as to create a public nuisance;

(3) The innkeeper reasonably believes that the person is using the premises for unlawful purposes, including the unlawful use or possession of controlled substances or controlled substance analogues by the person in violation of the Tennessee Drug Control Act of 1989, compiled in title 39, chapter 17, part 4, or the use of the premises for the consumption of alcohol by any person under twenty-one (21) years of age in violation of § 1-3-113(b);

(4) The innkeeper reasonably believes that the person has brought property into the lodging establishment premises that may be dangerous to other persons, such as firearms or explosives;

(5) A violation of any federal, state or local laws or regulations relating to the lodging establishment; or

(6) A violation of any rule of the lodging establishment that is posted in a conspicuous place and manner in the lodging establishment in accordance with § 68-14-606; provided, that no such rule may authorize the innkeeper to eject or to refuse or deny service or accommodations to a person because of race, creed, color, national origin, religion, sex, disability, marital status or age other than as provided in this part.



§ 68-14-606 - Posting of copies.

The innkeeper shall post a copy of §§ 68-14-601 -- 68-14-605, together with all rules of the lodging establishment, in a conspicuous place at or near the guest registration desk and inside each guest room at the lodging establishment.



§ 68-14-607 - Conflict with other law.

If any of the provisions of this part are in conflict with any other law, including, but not limited to, title 4, chapter 21, part 5 or title 62, chapter 7, part 1, this part shall control.






Part 7 - Tennessee Food Safety Act

§ 68-14-701 - Short title.

This part shall be known and may be cited as the "Tennessee Food Safety Act."



§ 68-14-702 - Purpose.

It is the purpose of this part to ensure that foods served for public consumption in Tennessee are safe as prepared, served and delivered.



§ 68-14-703 - Part definitions.

As used in this part:

(1) "Alteration" shall be defined by rule, but shall not mean function replacement that equals or makes better the existing operation of the facility;

(2) "Auxiliary food service operation" means a designated area located within or adjacent to a food service establishment sharing common ownership or management, and whose primary purpose is serving beverages. For determining the amount of the permit fee for the food service establishment associated with the auxiliary food service operation, all seating in the auxiliary food service operation shall be included in the seating count of the primary food service establishment;

(3) "Commissioner" means the commissioner of health, the commissioner's duly authorized representative, and in the event of the commissioner's absence or vacancy in the office of commissioner, the deputy commissioner;

(4) "Demonstration of knowledge" means the ability to demonstrate knowledge of food safety principles as applicable to establishments regulated in accordance with this part. For the purposes of this part, "demonstration of knowledge" may be accomplished by one (1) or more of the following means:

(A) Completing an inspection that reflects no priority item violation;

(B) Employing at least one (1) person certified as a food protection manager who has shown proficiency of food protection information through passing a test that is part of a certification program evaluated and listed by an accrediting agency recognized by the Conference for Food Protection as conforming to the Conference for Food Protection Standards for Accreditation of Food Protection Manager Certification Programs; or

(C) Responding correctly to food protection questions related to the specific food operation. A person responding to the questions may be aided by the utilization of food safety procedures posted prominently for employees who may use the procedures as reference guides. The commissioner shall assist establishments that request information relative to risks associated to their specific food operation, which may be posed as questions during the inspection;

(5) "Department" means the department of health;

(6) "Employee" means a person:

(A) In charge of a food establishment;

(B) Engaged in the preparation of food or drink;

(C) Engaged in service of food to the establishment's guests or clientele; or

(D) Engaged in ware washing;

(7) "Extensive remodeling" means the repair, construction, alteration or installation of new equipment, modification of existing equipment or fixtures, changes in floor plan layout, addition of new processes, expansion to new space, or significant changes to use of space or equipment;

(8) "Food Code" means the 2009 Food Code as published by the United States department of health and human services, public health service, food and drug administration;

(9) (A) "Food service establishment" means any establishment, place or location, whether permanent, temporary, seasonal or itinerant, other than retail food stores, where food is prepared and the public is offered to be served or is served food, including, but not limited to, foods, vegetables, or beverages not in an original package or container, food and beverages dispensed at soda fountains and delicatessens, sliced watermelon, ice balls, or water mixtures;

(B) "Food service establishment" includes places identified in subdivision (9)(A) regardless of whether there is a charge for the food;

(C) "Food service establishment" does not include private homes where food is prepared or served and not offered for sale, retail food store operations, food service establishments located within a retail food store, the location of vending machines, and supply vehicles;

(D) "Food service establishment" does not include churches, temples, synagogues or other religious institutions, civic, fraternal, or veteran's organizations where food is prepared, served, transported, or stored by volunteer personnel only on non-consecutive days. However, the storage of unopened, commercially canned food, packaged bulk food that is not potentially hazardous, and dry goods shall not apply for these purposes;

(E) "Food service establishment" does not include grocery stores that may, incidentally, make infrequent casual sales of uncooked foods for consumption on the premises, or any establishment whose primary business is other than food service, that may, incidentally, make infrequent casual sales of coffee or prepackaged foods, or both, for consumption on the premises. For the purposes of this subdivision (9)(E), "infrequent casual sales" means sales not in excess of one hundred fifty dollars ($150) per day on any particular day;

(F) "Food service establishment" does not include a location from which casual, occasional food sales are conducted solely in connection with youth-related amateur athletic or recreational activities or primary or secondary school-related clubs by volunteer personnel and that are in operation for twenty-four (24) consecutive hours or less;

(G) "Food service establishment" does not include a catering business that employs no regular, full-time employees, the food preparation for such business is solely performed within the confines of the principal residence of the proprietor, and the catering business makes only "occasional sales" during any thirty-day period; and

(H) "Food service establishment" does not include a house or other residential structure where seriously ill or injured children and their families are provided temporary accommodations in proximity to their treatment hospitals and where food is prepared, served, transported or stored by volunteer personnel; provided, that the house or structure is supported by a § 501(c)(3) organization, as defined in 26 U.S.C. § 501(c)(3), that has as a component of its mission the support of programs that directly improve the health and well-being of children;

(10) "Imminent health hazard" means any condition, deficiency, or practice that, if not corrected, is very likely to result in illness, injury, or loss of life to any person;

(11) "Person" means any individual, partnership, firm, corporation, agency, municipality, state or political subdivision, or the federal government and its agencies and departments;

(12) "Person in charge" means an individual present at a food service establishment who is responsible for the operation at the time of inspection. A person in charge shall be present at the establishment during food preparation and handling, and may put instructions in place for cleaning or preparing the establishment prior to the preparation of any food or beverage;

(13) "Quick fast food establishment" means those food establishments that only prepare food to be eaten off premises and that provide delivery services for such food but provide no set up, serving, or clean-up services; and

(14) "Temporary food service establishment" means a food service establishment that operates at a fixed location in conjunction with an organized temporary event for more than one (1) day and not more than fourteen (14) consecutive days.



§ 68-14-704 - Authority of commissioner.

The commissioner is authorized to:

(1) Carry out or cause to be carried out all provisions of this part;

(2) Collect all fees established pursuant to this part and apply the fees in accordance with the procedures of the department of finance and administration to the necessary and incidental costs of the administration of this part. Nothing in this subdivision (2) shall be construed to prohibit the department from receiving by way of general appropriation such sums as may be required to fund adequately the implementation of this part, as recommended in the annual budget by the governor to the general assembly;

(3) Prescribe rules and regulations, including emergency rules, governing the alteration, construction, sanitation, safety of food and operation of food service establishments as may be necessary to protect the health and safety of the public, and require food service establishments to comply with these rules and regulations. A non-elected body of any municipality, county, or metropolitan government shall not enact any ordinance or issue any rule or regulation pertaining to food safety or the provision of nutritional information related to food or drink, or otherwise regulate menus at food service establishments. If, upon July 1, 2015, the federal government takes action regarding the provision of food nutritional information at food service establishments, and the federal action specifically authorizes state agencies to enforce such action, then the department of health shall be the department that is primarily responsible for the implementation and supervision of any new requirements and shall have the authority to promulgate rules and regulations, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as are necessary to effectuate the purposes of such requirements. The rules and regulations prohibiting live animals in the presence of dining facilities shall be waived if an adequately engineered forced air exhaust system is installed for the permitted facility. The rules and regulations requiring that food be obtained from sources that comply with all laws relating to food and food labeling shall be waived for churches, temples, synagogues and other religious institutions, civic, fraternal or veterans' organizations, if the food is served only to the homeless and the food is prepared in a church, temple, synagogue or other religious institution, civic, fraternal, or veterans' organization or in a private home or homes by persons who have successfully completed a training course of at least two (2) hours, conducted by the department, and the consumer is informed by a clearly visible placard, readily understandable to the average person, stating that the food may have been prepared in a facility that is not subject to regulation or inspection by the department. The commissioner shall not prescribe any such rules and regulations in conflict with the minimum statewide building construction standards established by the state fire marshal pursuant to § 68-120-101. The rules with respect to food temperature shall be specific with respect to the types of food prepared and the risks presented by those foods. Except as specifically provided herein, the commissioner may adopt, by rule and regulation, all or part of the Food Code;

(4) Inspect or cause to be inspected as often as the commissioner, in the commissioner's discretion, may deem necessary, every food service establishment in the state as authorized by this part, with the exception of those food service establishments licensed by the department of mental health, to determine compliance with this part and with rules and regulations;

(5) Issue or cause to be issued, suspend, and revoke permits to operate food service establishments as provided in this part;

(6) Notify the owner, proprietor, or agent of any food service establishment of such changes or alterations as may be necessary to effect complete compliance with this part and with rules and regulations governing the construction, alteration, and operation of the facilities, and close the facilities for failure to comply within specified times as provided in this part and rules and regulations;

(7) Enter into agreements or contracts with county health departments for the departments to implement this part or its equivalent in their areas of jurisdiction, if the commissioner deems it to be appropriate; provided, that the following conditions shall apply:

(A) State reporting requirements shall be met by the county health department or departments;

(B) The county health department program standards shall be identical to those of the state law and to rules and regulations;

(C) The commissioner shall retain the right to exercise oversight and evaluation of performance of the county health department or departments and terminate the agreement or contract for cause immediately or otherwise upon reasonable notice;

(D) The commissioner may set such other fiscal, administrative, or program requirements as the commissioner deems necessary to maintain consistency and integrity of the statewide program;

(E) Staffing and resources shall be adequate to implement and enforce the program in the local jurisdiction; and

(F) Contract county health departments that collect the applicable permit fees from food establishments located within the county shall retain one hundred percent (100%) of the permit fees and penalty fees. Contract counties that utilize the services of the department for the collection of permit fees shall receive ninety-five percent (95%) of permit fees collected within a contract county pursuant to §§ 68-14-705 -- 68-14-707. This amount shall be calculated based upon fees collected in the contract county during the state's fiscal year multiplied by ninety-five percent (95%);

(8) (A) Upon the application of a food service establishment for a variance based on a showing of good cause and an affirmative demonstration that the risks to the public attendant to the limited activities have been mitigated, the commissioner shall grant the establishment a variance from the limitations in the Food Code regarding restrictions pertaining to bare hand contact. A request for a variance shall be granted or denied within sixty (60) days of the commissioner's receipt of the application for variance. A request for a variance shall include the following information:

(i) A listing of the specific ready-to-eat foods that are touched by bare hands;

(ii) Diagrams and other information showing that hand washing facilities are located and equipped as prescribed by the applicable provisions of the Food Code;

(iii) An employee health policy documenting that the food service establishment complies with:

(a) The person in charge requirements; and

(b) Requirements for monitoring the health of food service employees;

(iv) Documentation that food service employees have received training on the:

(a) Risks of contacting ready-to-eat foods with bare hands;

(b) Proper hand washing;

(c) Proper fingernail maintenance;

(d) Prohibition on jewelry;

(e) Good hygienic practices; and

(B) Documentation that food employees contacting ready-to-eat foods with bare hands used two (2) or more of the following control measures:

(i) Double hand washing;

(ii) Nail brushes;

(iii) A hand antiseptic after hand washing;

(iv) Incentive programs that assist or encourage food service employees not to work when they are ill; or

(v) Other control measures approved by the commissioner; and

(C) Notwithstanding any provision of the Food Code to the contrary, the commissioner shall not require any further documentation for the granting of a variance other than those contained in this section.



§ 68-14-705 - Appropriation of moneys.

All moneys coming into the state treasury pursuant to this part from fees, fines, and penalties shall be appropriated to the department of health for the payment of necessary expenses incident to the administration of this part, as determined by the commissioner. Any unexpended balance of the fund in any fiscal year shall be retained by the department to be used to provide or expand training for food service operators and the department's environmentalists.



§ 68-14-706 - Permits.

(a) No person shall operate a food service establishment who does not hold a valid permit issued to the person by the commissioner on or before July 1 of each year or as the commissioner may otherwise provide by rule and regulation.

(b) Every person now engaged in the business of operating a food service establishment, and every person who, upon July 1, 2015, engages in such a business, shall procure a permit from the commissioner for each food service establishment so operated or proposed to be operated.

(c) Each permit for food service establishments shall expire on June 30 next following its issuance or as the commissioner may otherwise provide by rule.

(d) No permit shall be transferred from one location or person to another.

(e) The permit shall be kept and displayed in a conspicuous manner and visible to the public in the food service establishment for which it is issued.



§ 68-14-707 - Application for permit.

(a) (1) Any person planning to operate a food service establishment shall first submit an application for a permit on forms provided by the commissioner. The application shall be completed and submitted to the commissioner with the proper permit fee.

(2) Prior to the approval of the application for a permit, the commissioner shall inspect the proposed facility to determine if the person applying for the permit is in compliance with the requirements of this part and with applicable rules and regulations. The commissioner shall issue a permit to the applicant if the inspection reveals that the facility is in compliance with such requirements.

(b) Applications for renewal of permits for existing food service establishments will be issued to the operators prior to July 1 of each year or as the commissioner may provide by rule. When completed applications and the proper permit fees are returned to the commissioner, the commissioner shall issue new permits to applicants.



§ 68-14-708 - Suspension of permit.

(a) The commissioner has the authority to suspend any permit to operate a food service establishment issued pursuant to this part if the commissioner has reasonable cause to believe that the permittee is not in compliance with this part; provided, that the permittee shall be given the opportunity to correct violations as provided in § 68-14-709.

(b) Suspension of permits, other than those for temporary food service establishments shall be of two (2) types:

(1) A Class 1 suspension, which provides an opportunity for a hearing prior to the effective date of the suspension; and

(2) A Class 2 suspension, which provides an opportunity for a hearing after the effective date of the suspension, and is effective immediately.

(c) Notice of either type of suspension may be given by the inspector on the inspector's regular inspection form or by written notification from the commissioner. When a permit suspension is effective, all operations shall cease. Class 2 suspensions shall only be issued if an imminent health hazard exists.

(d) A written request for a hearing on either type of suspension shall be filed by the permittee within ten (10) days of the receipt of notice. This ten-day period may run concurrently with the ten-day period set forth in § 68-14-709. If a hearing is requested, it shall be commenced within a reasonable time of the request. If no request for a hearing is made within ten (10) days of the receipt of notice, the suspension becomes final and is not subject to review.

(e) The commissioner may end the suspension at any time if reasons for suspension no longer exist.



§ 68-14-709 - Revocation of permit.

(a) The commissioner may, after providing opportunity for a hearing, revoke a permit for serious or repeated violations of requirements of this part or for interference with the commissioner in the performance of the commissioner's duty.

(b) Prior to revocation, the commissioner shall notify, in writing, the permittee of the specific reason or reasons for which the permit is to be revoked, and that the permit shall be revoked at the end of ten (10) days following service of such notice, unless a written request for a hearing is filed with the commissioner within the ten-day period. If no request for hearing is filed within the ten-day period, the revocation of the permit becomes final.



§ 68-14-710 - Notice.

A notice provided for in this part is properly served when it is delivered to the permittee or person in charge, or when it is sent by certified mail, return receipt requested, to the last known address of the permittee. A copy of the notice shall be filed in the records of the commissioner.



§ 68-14-711 - Hearing -- Appeals -- Applicability.

(a) The hearings provided for in this part shall be conducted by the commissioner in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Appeals from any final decision after a hearing shall be pursued in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(c) Subsections (a) and (b) shall not apply in a county in which the health department is operating a program pursuant to § 68-14-704(7) that meets the minimum requirements of due process; provided, that appeals from final decisions made under such programs may be made to the commissioner, for the limited purpose of determining whether a material error of law was made at the county level. Such appeal to the commissioner shall not be de novo, but shall be limited to a review of the record of the hearing at the county level.



§ 68-14-712 - Application for new permit after revocation.

Whenever the revocation of a permit becomes final, upon demonstration that the conditions that led to the revocation have been cured, the holder of the revoked permit may make written application for a new permit.



§ 68-14-713 - Permit fees -- Applicability.

(a) (1) The permit fee to operate a food service establishment shall be in accordance with the following schedule: Click here to view image.

(2) Auxiliary food service operations shall pay a permit fee of one hundred dollars ($100);

(3) Temporary food service establishments shall pay a permit fee of thirty dollars ($30.00);

(4) Child care center food service establishments and congregate meal sites funded through the commission on aging and disability that are food service establishments shall pay according to the following schedule: Click here to view image.

(5) School food services establishments shall pay a permit fee of eighty dollars ($80.00).

(b) This section shall not apply to family child care homes, as defined in § 71-3-501.

(c) If the permit fee is delinquent for more than thirty (30) calendar days, a penalty fee of one half (1/2) the permit fee shall be assessed, in addition to the permit fee. If a check is returned for any reason, a penalty fee of one half (1/2) the permit fee shall be assessed in addition to the permit fee. The permit fee, plus any penalty, shall be paid before the permit is issued.

(d) When an institution operates several group homes within close proximity to each other, the permit fee established in this section shall be assessed only against the institution and not against each individual group home.

(e) This section shall not apply to a blind vendor subject to § 71-4-501.



§ 68-14-714 - Exemptions from fees -- Fractional permit fees.

(a) Churches, schools, civic, fraternal or veterans' organizations serving food are exempt from the payment of food service establishment permit fees; provided, that food is served on no more than fifty-two (52) separate days in one (1) fiscal year. The exemption is expressly limited to the payment of fees and shall not exempt these organizations from any other provisions of this part.

(b) In addition to the exemption established in subsection (a), churches involved in the sale of food at a four-day, multi-regional event sponsored by a local chamber of commerce, whose primary purpose is to generate economic interest in the regions, shall further be exempt from the payment of food service establishment permit fees for the event.

(c) A bona fide charitable or nonprofit organization that operates a food bank and an on-site feeding program for the free distribution of food to combat poverty and hunger shall be exempt from the payment of food service establishment permit fees.

(d) When application is made for a permit to operate any food service establishment after January 1 of any year, or such other date as the commissioner may establish by rule and regulation, the fee charged for the permit shall be one half (1/2) the annual rate; provided, however, that where the establishment was subject to permit requirements prior to January 1 or such other date as the commissioner may establish by rule and regulation, of any year, no such fractional rate shall be allowed.



§ 68-14-715 - Inspection reports.

(a) Inspection results for food service establishments shall be recorded on standard departmental forms that summarize the requirements of the law and rules and regulations.

(b) A copy of the completed inspection report shall be furnished in a manner prescribed by the commissioner to the person in charge of the facility at the conclusion of the inspection.

(c) The most current inspection report furnished to the operator or person in charge of the establishment shall be posted in a conspicuous manner. If any violation noted on the report is required to be corrected within ten (10) days of the issuance of the report and the department determines that the violation has been corrected within the period of time, then a final report without notation of the violation shall be furnished to the operator or person in charge of the food service establishment and the report shall be posted in lieu of the original report.



§ 68-14-716 - Correction of violations -- Cessation of operations -- Hearing on ordered corrective action -- Resumption of operations.

(a) The completed inspection report shall specify a reasonable period of time for correction of violations found.

(b) Corrections of violations shall be accomplished within the following periods:

(1) If an imminent health hazard exists, the facility shall immediately cease operations until authorized to reopen by the commissioner;

(2) All violations of priority items shall be corrected as soon as possible and in any event within ten (10) days following inspection. A follow-up inspection may be made for confirmation;

(3) All other items should be corrected as soon as possible, but in any event by the time of the next routine inspection; and

(4) In the case of temporary food service establishments, all violations shall be corrected within twenty-four (24) hours. If violations are not corrected within twenty-four (24) hours, the establishment shall immediately cease food service operations until authorized to resume by the commissioner.

(c) The inspection report shall state that failure to comply with any time limits specified by the commissioner for correction may result in cessation of operations. An opportunity for a hearing on the ordered corrective action shall be provided if a written request is filed with the commissioner within ten (10) days following cessation of operations. If a request for a hearing is received, a hearing shall be held within a reasonable time after receipt of the request.

(d) Whenever a facility is required under this section to cease operations, it shall not resume operations until it is shown on reinspection that conditions responsible for the order to cease operations no longer exist. Opportunity for reinspection shall be offered within a reasonable time.



§ 68-14-717 - Examination or sampling of food -- Hold order.

Food may be examined or sampled by the commissioner as deemed necessary for the enforcement of this part. The commissioner may place a hold order on any food that the commissioner believes is in violation of this part or of rules and regulations, upon written notice to the operator specifying particular reasons for the hold order. The commissioner shall tag, label, or otherwise identify any food subject to a hold order. No food subject to a hold order shall be used, served, sold, or moved from the establishment. The hold order may state that the food be held while confirmation is obtained that the condition violates this part or rules or regulations. The hold order may also order the operator to destroy food that violates this part or rules or regulations. The commissioner shall permit storage of the food under the conditions specified in the hold order, unless storage is not possible without risk to the health of the public, in which case immediate destruction shall be ordered and accomplished. The hold order shall state that a request for a hearing may be filed within ten (10) days. If a request for a hearing is received, the hearing shall be held within a reasonable time after receipt of the request. On the basis of evidence produced at the hearing, the hold order may be rescinded, or the owner or person in charge may be directed by written order to denature or destroy such food or to bring it into compliance with this part.



§ 68-14-718 - Review and approval of plans and specifications.

Whenever a food service establishment is constructed or extensively remodeled, and whenever an existing structure is converted to use as a food service establishment, plans and specifications shall be submitted to the commissioner for review and approval before construction, remodeling, or conversion is begun. The plans and specifications shall indicate the proposed layout, arrangement, mechanical plans, and construction materials and work areas, and the type and model of proposed fixed equipment and facilities. The commissioner shall approve the plans and specifications if they meet the requirements of this part and of rules and regulations. No food service establishment shall be constructed, extensively remodeled, or converted, except in accordance with plans and specifications approved by the commissioner. Any deviation from the submitted plans and specifications previously approved by the commissioner discovered during an inspection that would not compromise the safety of food products shall not delay the issuance of a permit to operate a food service establishment.



§ 68-14-719 - Containment of disease transmission by employees.

(a) When the commissioner has reasonable cause to suspect possible disease transmission by an employee of the facility, the commissioner may obtain information about any recent illness of the employee or make other investigations as may be indicated. The commissioner may require any of the following:

(1) The immediate exclusion of the employee from employment in the food service establishment;

(2) The immediate closing of the facility until, in the commissioner's opinion, no further danger of disease outbreak exists;

(3) Restricting the employee's service to some area of the facility where there would be little likelihood of transmitting disease; or

(4) Adequate medical and laboratory examinations of the employee and of other employees.

(b) A person in charge, having been provided by the employee with written documentation from a person who practices in a medical profession in accordance with title 63 that the employee has been diagnosed with a condition set forth in chapter 2, § 2-201.11(B)(2) of the Food Code shall have an affirmative duty to notify the commissioner or the commissioner's designee. A person in charge shall not be required to obtain medical records from a prospective employee prior to hiring such individual as an employee.



§ 68-14-720 - Penalties.

Any person operating a food service establishment who fails or refuses to comply with any of this part or with rules and regulations, obstructs or hinders the regulatory authority in the discharge of the regulatory authority's duties, or otherwise operates a food service establishment in violation of this part or rules and regulations commits a Class C misdemeanor. Each day of operation after notice of noncompliance of violation has been given and such violation has not been corrected constitutes a separate offense.



§ 68-14-721 - Injunctions.

When the commissioner has reason to believe that a person is causing, is about to cause, or has caused a violation of this part or of the rules and regulations promulgated under this part, the commissioner may initiate proceedings in either the chancery court of Davidson County or the chancery court of the county where the violation is occurring, for injunctive relief to prevent the continuance of the violation or to correct the conditions resulting in, or about to result in, the violation.



§ 68-14-722 - Sales by children.

Notwithstanding this part to the contrary, children eighteen (18) years of age or less do not need a license or permit to sell bakery goods, homemade or otherwise, soft drinks, or other similar food commodities at public events.



§ 68-14-723 - Quick fast food establishment delivery vehicles.

(a) Every quick fast food establishment delivery vehicle, whether owned by the establishment or not, that is used in the delivery of prepared food shall be clearly marked with the name and logo of the quick fast food establishment.

(b) If the quick fast food establishment or one (1) of its delivery employees reasonably believes that providing delivery services to an address would expose delivery personnel to a risk of harm, the name or logo may be temporarily removed.



§ 68-14-724 - Proof of financial responsibility for delivery vehicles owned by establishment.

All vehicles owned by a quick fast food establishment used in the delivery of its products shall meet the requirements for proof of financial responsibility in accordance with § 55-12-102(12)(A).



§ 68-14-725 - Maintenance of employee records -- Fines for violations.

(a) Every quick fast food establishment shall maintain accurate and current files on each employee hired to provide delivery services that verify the employee has met the requirements of this part. Such files shall be open for inspection by the commissioner of health or the commissioner's authorized agent.

(b) A fine not to exceed two hundred fifty dollars ($250) for each violation as defined in subsection (a) shall be assessed by the commissioner or the commissioner's authorized agent after providing an opportunity for a hearing; provided, that in addition to assessing such fines, the commissioner or the commissioner's authorized agent may revoke a permit for repeated violations of the requirements of this part or for interference with the commissioner or the commissioner's agent in the performance of the official's duty.



§ 68-14-726 - Maintenance of required files -- Requirements if contracting with company that provides drivers.

The files required to be maintained in accordance with this part shall be kept by all quick fast food establishments that employ drivers or that contract with drivers or contract with companies that provide drivers for the delivery of food. If a quick fast food service establishment contracts with a company that provides drivers for the delivery of food, the company shall provide to the food service establishment proof of financial responsibility for each of the company's employees providing the driving services under the contract.






Part 8 - Katie Beth's Law [Pool Alarms]

§ 68-14-801 - Short title.

This part shall be known and may be cited as "Katie Beth's Law."



§ 68-14-802 - Part definitions.

For purposes of this part, unless the context otherwise requires:

(1) "Pool alarm" means a device which emits a sound of at least fifty decibels (50 dB) when a person or an object weighing fifteen pounds (15 lbs.) or more enters the water in a swimming pool, but shall not include swimming protection alarm devices designed for individual use, such as an alarm attached to a child that sounds when the child exceeds a certain distance or becomes submerged in water;

(2) "Residential dwelling" means a one-family or two-family dwelling structure; and

(3) "Swimming pool" means any structure that is intended for swimming or recreational bathing and contains water over thirty-six inches (36'') deep, including, but not limited to, in-ground, aboveground, and on-ground swimming pools, hot tubs and nonportable spas.



§ 68-14-803 - Prominent sign by sellers of pools regarding alarm requirement.

Each person, enterprise, agency or entity that sells swimming pools to the general public shall post in a prominent place a sign, at least six inches (6'') high and fourteen inches (14'') wide, that reads as follows:

STATE LAW REQUIRES A POOL ALARM BE INSTALLED.



§ 68-14-804 - Alarm requirement in pools.

Each person, enterprise, agency or entity that purchases or acquires a swimming pool to be installed after January 1, 2011, shall install and maintain a pool alarm before using or making available for use such swimming pool.



§ 68-14-805 - Alarm installation required for final approval of electrical wiring and for building permit -- Offense.

(a) When an electrical inspection is required for approval of the wiring of a swimming pool, the electrical inspector shall not give final approval for such electrical wiring unless a hard-wired swimming pool alarm has been properly installed or the person, enterprise, agency or entity who has acquired the pool provides written proof that a battery operated pool alarm has been purchased.

(b) (1) No local government shall issue a building permit for the construction or substantial alteration of a swimming pool located at a residential dwelling unless the project calls for a functioning swimming pool alarm to be installed prior to the completion of the construction project.

(2) It is an offense for any person, firm, association or corporation to knowingly accept a building permit for a swimming pool located at a residential dwelling unless a functioning swimming pool alarm will be installed prior to the completion of the construction project.



§ 68-14-806 - Violations -- Punishment.

A violation of this part is a Class C misdemeanor, punishable by a fine only not to exceed one hundred dollars ($100). Second and subsequent offenses shall be punishable by a fine only of not more than five hundred dollars ($500).



§ 68-14-807 - Exceptions.

This part shall not apply to public swimming pools or multi-family residential housing swimming pools, as defined in § 68-14-302.









Chapter 15 - Miscellaneous Sanitary Regulations

Part 1 - Workshops

§ 68-15-101 - Part definitions.

"Manufacturing establishment," "factory" or "workshop," whenever used in this part, means any place where goods or products are manufactured or repaired, cleaned, or sorted, in whole or in part, for sale or for wages. Whenever any house, room or place is used for the purpose of carrying on any process of making, altering, repairing or finishing, for sale or for wages, any coats, vests, trousers, knee pants, overalls, cloaks, shirts, waists, purses, feathers, artificial flowers, or cigars, or any wearing apparel of any kind whatsoever, intended for sale, it is, within the meaning of this part, deemed a workshop for the purpose of inspection.



§ 68-15-102 - Wearing apparel or cigars not to be manufactured in eating or sleeping rooms -- Exception.

No room or apartment in any tenement or dwelling house, used for eating or sleeping purposes, shall be used for the manufacture for sale, in whole or in part, of coats, vests, trousers, knee pants, overalls, cloaks, shirts, ladies waists, purses, feathers, artificial flowers, or any other wearing apparel, or cigars, except by the immediate members of the family living in the room or apartment.



§ 68-15-103 - Condition of workshop -- Notice of location -- Inspection of clothing.

Every workshop shall be kept in a clean state and shall be subject to this part. Each of the articles made, altered, repaired or finished in any such workshop shall be subject to examination and inspection, as provided in this part, for the purpose of ascertaining whether the articles, or any of them or any part of the articles, are in a clean condition and free from vermin and any matter of an infectious and contagious nature. Every person, so occupying or having control of any workshop, shall, within fourteen (14) days from the time of beginning of work in any such workshop, notify the board of health of the location of such workshops, the nature of the work carried on there, and the number of persons employed there.



§ 68-15-104 - Workshop and clothing to be disinfected upon evidence of contagion.

If the board of health of any city or the commissioner of health or the commissioner's deputies find evidence of infection or contagious disease present in any workshop or in goods manufactured, or in the process of manufacture in the workshop, and the board or commissioner or deputies issue such order or orders as the public health may require, the board of health is enjoined to condemn or disinfect all such infectious and contagious articles.



§ 68-15-105 - Clothing and goods transported into this state reportedly manufactured under unhealthy conditions to be inspected, condemned, and disinfected.

Whenever it is reported to the commissioner of health, or to the board of health, that coats, vests, trousers, knee pants, overalls, cloaks, skirts, ladies waists, purses, feathers, artificial flowers, or cigars are being transported to this state, having been previously manufactured in whole or in part under unhealthy conditions, the commissioner or the commissioner's deputies shall examine the goods and the condition of their manufacture and if, upon such examination, the goods or any part of them are found to contain vermin or to have been made in improper places, or under unhealthy conditions, the commissioner shall report to the board of health, which board shall thereupon make such order or orders as the public health requires. The board of health is empowered to condemn and disinfect all such articles.



§ 68-15-106 - List of workshops in employ to be kept -- Production for inspection.

It is the duty of every person to keep a complete list of all workshops in the person's employ, and the list shall be produced for inspection or on demand by the board of health or any of the officers of the board, or by the commissioner of health or any of the commissioner's deputies.



§ 68-15-107 - Violations -- Penalty.

Any firm that fails to comply with any of this part commits a Class C misdemeanor.






Part 2 - Bedding Materials

§ 68-15-201 - Part definitions.

As used in this part, unless the context clearly requires otherwise:

(1) "Bedding" means any mattress, mattress pad, mattress protector pad, box spring, upholstered spring, upholstered sofa bed, quilted pad, comforter, bolster, cushion, pillow, featherbed, sleeping bag, or any other bag, case, or covering that is:

(A) Made of leather, textile, or other material;

(B) Stuffed or filled with any soft material or substance; and

(C) Designed or made for sleeping or reclining purposes, or designed or made to be an integral part of a bed or couch or other device used for sleeping or reclining purposes;

(2) "Comfort exchange policy" means a policy offered by a mattress manufacturer, wholesaler or retailer to a mattress buyer authorizing the buyer to exchange the mattress for a different firmness or for other reasons, within a certain period;

(3) "Filling material" means:

(A) Hair;

(B) Down;

(C) Feathers;

(D) Wool;

(E) Cotton;

(F) Kapok;

(G) Plant fibers; or

(H) Any other soft material used in the manufacture of and the filling or stuffing of articles of bedding;

(4) "Mattress" means any quilted pad, mattress, mattress pad, bunk quilt or cushion, stuffed and filled with wool, hair or other soft material, to be used on a couch or other bed for sleeping or reclining purposes;

(5) "New" means an article of bedding or filling material that has not been previously used for any purpose; however, manufacturing processes shall not be deemed a prior use;

(6) "Secondhand" means any article of bedding or material, or part of bedding or material, of which prior use of any kind has been made, including, but not limited to, a mattress that has been returned by a buyer to a manufacturer, wholesaler, or retailer pursuant to a comfort exchange policy; and an article of bedding shall be deemed to be secondhand if the article contains any previously used material in whole or in part; and

(7) "Sold" or "sale" includes any of the following activities, or any combination of them:

(A) Sell;

(B) Offer;

(C) Expose for sale;

(D) Barter;

(E) Trade;

(F) Lend;

(G) Deliver;

(H) Give away;

(I) Rent;

(J) Consign;

(K) Lease;

(L) Possess with the intent to sell; or

(M) Dispose of in any other commercial manner.



§ 68-15-202 - Tagging required for new articles of bedding.

Each new article of bedding, sold in this state, must have securely and permanently attached to it a substantial white cloth tag that:

(1) Is visible on the outside covering, with the visible part being not less than six (6) square inches in size;

(2) Will not flake when abraded; and

(3) Is indelibly stamped or printed in the English language a statement or statements:

(A) Describing the kind of materials used in filling the article of bedding;

(B) Stating that the materials are new;

(C) Disclosing the name and address of the manufacturer, distributor, or vendor; and

(D) For articles of bedding containing mixtures of material from animal or fowl, indicating the percentage by weight of each kind of material contained in the article of bedding.



§ 68-15-203 - Tag required for articles of bedding containing secondhand materials.

(a) Each article of bedding containing any secondhand material, sold in this state, must have securely and permanently attached to it the white cloth tag required by § 68-15-202 as well as a securely and permanently attached substantial yellow cloth tag upon which is stamped or printed, in the same manner as required in § 68-15-202, a statement or statements:

(1) Describing the kind of materials used in filling the article of bedding; and

(2) Indicating that the article of bedding itself is secondhand or that certain specified material contained in the bedding is secondhand.

(b) Subsection (a) shall also apply to all secondhand mattresses sold in this state.



§ 68-15-204 - Tag required for shipments or delivery of materials used for filling articles of bedding.

Each shipment or delivery of material to be used in this state for filling articles of bedding must have conspicuously attached to the material a tag upon which is stamped or printed a statement or statements:

(1) Describing the kind of material;

(2) Stating whether the material is new or secondhand; and

(3) Disclosing the name and address of the manufacturer, distributor, or vendor.



§ 68-15-205 - Restriction of terms used on tags.

The terms used on the tag to describe filling materials shall be restricted to those defined in rules promulgated by the department of health. A trade or substitute term may not be used, and no additional information may be contained in the statement. The description of the filling material and the statement of whether new or previously used shall be in plain type not less than one-eighth inch (1/8'') in height.



§ 68-15-206 - Offenses -- Penalties.

(a) A person who knowingly omits or falsifies information required for inclusion on a tag required by this part commits a Class C misdemeanor punishable by a fine only. Each such deficient tag shall constitute a separate offense.

(b) A person who knowingly includes misleading information on a tag required by this part commits a Class C misdemeanor punishable by a fine only. Each such deficient tag shall constitute a separate offense.

(c) A person who knowingly sells in this state an article of bedding or item of filling material without the required tag or tags properly affixed to it commits a Class C misdemeanor punishable by a fine only. Each such omitted tag shall constitute a separate offense.

(d) Notwithstanding any provision of this section to the contrary, a first offense for selling a secondhand mattress in violation of § 68-15-203(b) is a Class C misdemeanor, punishable by a fine only of fifty dollars ($50.00); a second offense is a Class B misdemeanor, punishable by a fine only of five hundred dollars ($500); and a third or subsequent offense is a Class A misdemeanor, punishable by a fine only of two thousand five hundred dollars ($2,500).



§ 68-15-207 - Exceptions.

This part does not apply to:

(1) The sale by a householder of bedding that was owned and used by the householder or the householder's family and was not acquired for the purpose of resale;

(2) The repair or renovation of any article of bedding by or for the owner for the owner's own use, or for the purpose of a casual and isolated sale by the owner; provided, however, that:

(A) The same or new material is used, or sterilized material is used and that fact is indicated on a label prescribed by the department; and

(B) The person who receives the article of bedding for repair or renovation securely and permanently attaches, at the time received, a red cloth tag on which the date of receipt and the name and address of the owner are indelibly and legibly written; or

(3) Any article of bedding sold under court order.






Part 3 - Public Restrooms

§ 68-15-301 - Required posting.

Each person, enterprise, agency or entity that maintains publicly-owned restroom facilities available to the general public shall post in a prominent place within each such restroom a sign, at least six inches (6'') high and fourteen inches (14'') wide, that reads as follows:

FOR GOOD HEALTH,

PLEASE WASH YOUR HANDS!



§ 68-15-302 - Penalty.

Each failure to post the sign pursuant to § 68-15-301 shall subject the person, enterprise, agency or entity to a civil fine of fifty dollars ($50.00).



§ 68-15-303 - Restroom Access Act.

(a) This section shall be known and may be cited as the "Restroom Access Act."

(b) As used in this section:

(1) "Customer" means an individual who is lawfully on the premises of a retail establishment;

(2) "Eligible medical condition" means Crohn's disease, ulcerative colitis, any other inflammatory bowel disease, irritable bowel syndrome, or any other medical condition that requires immediate access to a toilet facility; and

(3) "Retail establishment" means a place of business open to the general public for the sale of goods or services.

(c) A retail establishment that has a toilet facility for its employees shall allow a customer to use that facility during normal business hours if all of the following conditions are met:

(1) The customer requesting the use of the employee toilet facility suffers from an eligible medical condition or utilizes an ostomy device;

(2) Three (3) or more employees of the retail establishment are working at the time the customer requests use of the employee toilet facility;

(3) The retail establishment does not normally make a restroom available to the public;

(4) The employee toilet facility is not located in an area where providing access would create an obvious health or safety risk to the customer or an obvious security risk to the retail establishment; and

(5) A public restroom is not immediately accessible to the customer.

(d) A retail establishment or an employee of a retail establishment is not civilly liable for any act or omission in allowing a customer to use an employee toilet facility that is not a public restroom if the act or omission meets all of the following:

(1) It is not willful or grossly negligent;

(2) It occurs in an area of the retail establishment that is not accessible to the public; and

(3) It results in an injury to or death of the customer or any individual other than an employee accompanying the customer.

(e) A retail establishment is not required to make any physical changes to an employee toilet facility under this section.

(f) A retail establishment or an employee of a retail establishment that violates subsection (c) commits a Class C misdemeanor and is only subject to a fine of not more than fifty dollars ($50.00).

(g) When requesting access to an employee toilet facility, a customer shall present to an employee of the retail establishment proof of an eligible medical condition. The proof shall take the form of a document issued by a licensed physician or the Crohn's & Colitis Foundation of America identifying the presenter of the document and citing the appropriate statutory authority.









Chapter 24 - Alcohol and Drug Treatment

Part 3 - Overdose Reports

§ 68-24-301 - Drug overdose by student.

(a) Every physician or other medical professional who makes a diagnosis of or treats a person who is believed to be enrolled in school in a kindergarten through grade twelve (K-12) for a drug overdose, and every chief administrative officer of a hospital, clinic, or dispensary in which there is a case of drug overdose of such a person, shall report such cases to public school officials under rules of the department of health adopted to ensure that such reports are not in violation of federal or state laws requiring confidentiality in treatment of drug abusers. The reports shall contain nothing more than the type of the drug, the school in which the student was enrolled, and the name and address of the reporter. School officials shall share such reports with law enforcement agencies when the school officials deem it necessary as a means of controlling drug problems in the schools involved.

(b) "Drug," as used in this section, means any of the substances treated as controlled substances or controlled substance analogues under the Tennessee Drug Control Act of 1989, compiled in title 39, chapter 17, part 4.

(c) Any person who fails to perform the duties imposed by this section is guilty of professional misconduct and for that failure is subject to professional discipline by the licensing agency or employment disciplinary action by the employer.






Part 6 - Licensing of Alcohol and Drug Abuse Counselors

§ 68-24-601 - Board created -- Membership -- Expenses -- Officers -- Meetings.

(a) There is created the board of alcohol and drug abuse counselors.

(b) (1) The board shall consist of five (5) members who are residents of this state, and who shall be appointed by the governor.

(2) Initial appointments to the board shall be as follows: two (2) nationally certified master alcohol and drug abuse counselors licensed by the department of health shall serve for terms of one (1) year and four (4) years respectively; one (1) person, who is not directly or indirectly engaged in the alcohol and drug abuse profession shall serve for a term of two (2) years; and two (2) nationally certified alcohol and drug abuse counselors licensed by the department of health shall serve for terms of four (4) years and five (5) years respectively.

(3) (A) Members of the board may be appointed from lists of qualified persons submitted by interested alcohol and drug abuse counseling groups including, but not limited to, the Tennessee chapter of the National Association of Alcohol and Drug Abuse Counselors.

(B) In making appointments to the board, the governor shall consult with interested alcohol and drug abuse counseling groups including, but not limited to, the organizations listed in subdivision (b)(3)(A) to determine qualified persons to fill the positions.

(4) All board members, except the member who is not directly or indirectly engaged in the alcohol and drug abuse counseling profession, shall be duly licensed or eligible to be licensed by the board. Subsequent appointees to the board shall possess the professional qualifications required by their predecessors as required by this part and shall be appointed to five-year terms.

(5) Members shall serve until their successors are appointed and qualified. Any vacancy occurring on the board shall be filled by the governor for the balance of the unexpired term. A board member who has served a five-year term is not eligible for reappointment during the one-year period following the appointment of the member's successor.

(6) In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(7) In making appointments to the board, the governor shall ensure that at least two (2) of the members are females.

(c) For each day engaged in business of the board, members shall receive fifty dollars ($50.00) as compensation and shall also receive actual expenses to be paid in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(d) The members of the board shall annually elect a chair and secretary.

(e) The board shall meet as frequently as necessary to implement this part. Three (3) or more members of the board constitute a quorum for the purpose of transacting board business.

(f) For administrative purposes, the board shall be attached to the division of health related boards as defined in § 63-1-102, referred to as the "division" in this part.



§ 68-24-602 - Licensing of alcohol and drug abuse counselors -- Rules.

(a) The board may license the minimal competence of alcohol and drug abuse counselors based on satisfactory completion of its licensure process, including passing examinations, maintaining competence and professional standards and paying reasonable fees.

(b) The board shall promulgate rules to effectuate the purposes of this part including, but not be limited to:

(1) Application and licensure fees;

(2) Examination and licensure procedures;

(3) Standards of practice and qualifications for licensure;

(4) Disciplinary procedures; and

(5) Supervision of applicants.



§ 68-24-603 - Renewal -- Fees -- Rules and regulations.

(a) A license shall be renewable biennially on the birth date of the licensee.

(b) The board, by rule, shall establish reasonable and necessary fees so that the fees, in the aggregate produce sufficient revenue to cover the cost of administering this part.

(c) The board shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this part.



§ 68-24-604 - Practice of medicine or other professions not authorized.

Nothing in this part shall be construed as permitting any person licensed as an alcohol or drug abuse counselor to engage in the practice of medicine, or to engage in the practice of a licensed psychologist, licensed psychological examiner, licensed senior psychological examiner, certified psychological assistant, licensed social worker, licensed professional counselor, licensed marriage and family therapist, or psychiatric nurse. Persons licensed as alcohol and drug abuse counselors shall not be authorized by this part to dispense or prescribe drugs. Nothing in this part shall be construed to constrict or limit the practice of medicine, the certification and licensing of social workers, the licensing of nurses, the licensing of psychologists, or the licensing of professional counselors and marriage and family therapists. In addition, nothing in this part shall be construed to prevent qualified members of such professions from advertising that such persons diagnose and treat alcohol and drug disorders within the scope of their respective professions or from actually diagnosing and treating alcohol and drug disorders within the scope of their respective professions.



§ 68-24-605 - Scope of counseling activities.

(a) Alcohol and other drug abuse counseling includes the following:

(1) The evaluation and treatment of problems and misconceptions of persons who abuse mood-altering chemicals within the context of individual, group, familial and significant other systems;

(2) The evaluation and treatment of those persons who have had their lives significantly impacted by another person's use of alcohol or other abuse of drugs. Alcohol and other drug abuse counseling includes the provision of the primary functions which may be performed by licensed alcohol and drug abuse counselors; and

(3) The evaluation and treatment of those persons who have had their lives significantly impacted by compulsive gambling disorder; provided, however, that to evaluate or treat a person significantly impacted by compulsive gambling disorder, a counselor shall have not less than sixty (60) additional hours of specialized education relating to compulsive gambling disorder. The education shall be in the form of formal classroom hours or annual continuing educational hours, or a combination of such hours; provided further, that an applicant for license as a part of the applicant's clinically supervised counseling experience shall have experience with not less than ten (10) patients impacted by compulsive gambling disorder. A qualified supervisor shall have not less than sixty (60) formal classroom hours of instruction related to compulsive gambling disorder to supervise a counselor relative to the evaluation and treatment of compulsive gambling disorder.

(b) Nothing in this part shall be construed as permitting any person licensed as an alcohol and drug abuse counselor to perform psychological testing intended to measure and/or diagnose mental illness. Consistent with each counselor's formal education and training, licensed alcohol and drug abuse counselors may administer and use appropriate assessment instruments which identify elements of perceptual inability to recognize empirical facts, problems of appropriately displaying emotions, and inappropriate responses to the environment of individuals, couples and families as part of the alcohol and other drug abuse therapy process or in the development of a treatment plan in the context of chemical abuse systems.



§ 68-24-606 - Adoption of nationally recognized and accepted professional practice domains.

(a) The purpose of this section is to adopt nationally recognized and accepted professional practice domains for licensed alcohol and drug abuse counselors.

(b) The professional practice domains and transdisciplinary competencies in which licensed alcohol and drug abuse counselors may engage are as follows:

(1) Clinical evaluation;

(2) Treatment planning;

(3) Referral;

(4) Service coordination;

(5) Counseling;

(6) Client, family, and community education;

(7) Documentation; and

(8) Professional and ethical responsibilities.






Part 7 - Native American Alcohol and Drug Treatment

§ 68-24-701 - Evaluation of need.

Acting in consultation with the Tennessee commission of Indian affairs, the commissioner of mental health and substance abuse services shall appoint an individual who shall serve as head of a volunteer community network to evaluate the needs of Native Americans and their families for effective alcohol and drug treatment in two (2) communities designated by the commissioner. In selecting those communities, the commissioner shall give priority to those locations that would provide accessibility to the greatest number of Native American families residing in Tennessee. In implementing this study program, to the maximum extent reasonably feasible, the commissioner shall strive to assure that Native Americans actually participate in the evaluation of needs and in the recommendations that are made for providing the designated services to Native Americans. As part of the evaluation, study shall be made of funding sources, both governmental and private, that may be available for the provision of alcohol and drug services to Native Americans.









Chapter 29 - Tennessee Medical Laboratory Act

§ 68-29-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Medical Laboratory Act."



§ 68-29-102 - Purpose of chapter.

(a) It is the purpose of this chapter to protect the public health, safety, and welfare of the people of this state from the hazards of improper performance by medical laboratories. Medical laboratories provide essential services to the patient by furnishing the medical practitioner with vital information that is essential to a determination of the nature, cause, extent, and condition involved, and the people of this state are entitled to receive the highest level of competency, reliability, and accuracy that may be expected from medical laboratories. Unreliable and inaccurate reports may cause unnecessary anxiety, suffering, financial burdens, and even contribute directly to death. It is the intent of this chapter to safeguard the people of this state by regulating the operation of medical laboratories.

(b) The further purpose of this chapter is to authorize the commissioner to enter into agreements with other states pursuant to the Interlocal Cooperation Act, compiled in title 12, chapter 9, for services to be provided by the department's division of laboratories.



§ 68-29-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Analytic testing" means that phase of medical laboratory testing, as defined by the board, that can impact the reliability of the results reported;

(2) "Board" means the medical laboratory board, created by § 68-29-109;

(3) "Collection station" means any place or entity that has as its primary purpose either the collection of specimens directly from patients or the bringing together of specimens after collection for the purpose of referral to a medical laboratory where testing is performed;

(4) "Commissioner" means the commissioner of health;

(5) "Council" means the public health council, as defined in § 68-1-501 [repealed];

(6) "Department" means the state department of health, including the public health council [repealed];

(7) "Designated Entity" means an entity that performs actions or functions on behalf of the provider, payer or patient for the purposes of creating an electronic health record;

(8) "Independent laboratory" means a medical laboratory performing patient tests that is independent both of attending and consulting physicians' offices and independent of a hospital;

(9) "Medical laboratory" means any institution, building, or place in which operations and procedures for the microbiological, serological, chemical, hematological, immunohematological, or biophysical examination of specimens taken from the human body are performed to obtain information for diagnosis, prophylaxis, or treatment or where any examination, determination, or test is made on any sample used as a basis for health advice, or where any sample is collected for the purpose of transfusion or processing of blood or blood fractions, or for the training of medical laboratory personnel;

(10) "Medical laboratory director" means a person who is responsible for the administration of the technical and scientific operation of a medical laboratory, including supervision of procedures for testing and the reporting of results;

(11) "Medical laboratory evaluation program" means a program of evaluating the proficiency of medical laboratories by the department;

(12) "Medical laboratory owner" means a person or agency in whom is vested the rights of control, possession, and dominion of a medical laboratory, and, for the purposes of this chapter, includes a county, municipality, or any other owner of an institution operating a medical laboratory;

(13) "Medical laboratory personnel" includes the medical laboratory director, supervisor, technologist, or technician, but does not include medical laboratory assistants, trainees, or other persons employed by a medical laboratory to perform clerical or other administrative responsibilities involving no laboratory test;

(14) "Medical laboratory supervisor" means a person who, under the general supervision of a medical laboratory director, supervises technical personnel, performs tests requiring special scientific skills, and, in the absence of the director, is held responsible for the proper performance of all medical laboratory procedures and the reporting of results;

(15) "Medical laboratory technician" means any person other than the medical laboratory director, supervisor, technologist, or trainee who functions under the supervision of a medical laboratory director, supervisor, or technologist and performs only those medical laboratory procedures that require limited skill, responsibility, and a minimal exercise of independent judgment;

(16) "Medical laboratory technologist" means a person who performs tests that require the exercise of independent judgment and responsibility with minimal supervision by the director or supervisor, in only those specialties or subspecialties in which the technologist is qualified by education, training, and experience;

(17) "Medical laboratory trainee" is a person enrolled in a program accredited by an accrediting agency accepted by the board; or who, in a limited laboratory specialty or specialties for which there is no accredited program available, works and trains under the supervision of a director, supervisor or technologist qualified in the specialty or specialties. A trainee may perform procedures only under direct and responsible supervision of a duly licensed director, supervisor or technologist, but may not report test results;

(18) "Person" means any individual, firm, partnership, association, corporation, municipality, political subdivision, or any other entity whether organized for profit or not;

(19) "Physician" means any doctor of medicine or doctor of osteopathy duly licensed to practice the doctor's profession in Tennessee;

(20) "Point of care laboratory testing" means those tests performed by health care professionals, not licensed by this chapter, upon approval by the board; provided, that the testing is performed outside the duly licensed laboratory, and under the auspices of a laboratory required to be licensed by the division of health care facilities in the department of health, pursuant to this chapter;

(21) "Special analyst" means any person performing a singular or limited type of medical laboratory test or group of tests, such as, but not limited to, blood gases or pH tests, on human specimens, but who is not trained to perform the broad range of tests required of licensed medical laboratory personnel; and

(22) "Waived" means those laboratory tests, as defined by the board, that may be performed by individuals not licensed under this chapter, and that pose no reasonable risk of harm if performed incorrectly.



§ 68-29-104 - Application of chapter.

This chapter applies to all, including state operated, medical laboratories and medical laboratory personnel within the state of Tennessee, except:

(1) An official medical laboratory operated by the United States public health service, the department of veterans affairs and the armed forces;

(2) A laboratory operated by a duly licensed physician or optometrist for the sole purpose of testing samples collected from their own patients; provided, however, that if samples for testing are received from other sources, all of this chapter shall apply;

(3) Laboratories operated and maintained exclusively for research and teaching purposes, involving no patient or public health services whatsoever. Schools operated to train medical laboratory personnel are not included in this exception;

(4) Medical laboratory personnel or other persons specifically exempt by rules promulgated under authority of this chapter; provided, that such rules shall specifically exempt each duly licensed physician holding a valid certificate of waiver issued by the United States secretary of health and human services, pursuant to the Clinical Laboratory Improvement Act of 1988, codified in 42 U.S.C. § 263a, whenever and wherever the physician is engaged in the performance or supervision of laboratory examinations and procedures included within the scope of the certificate of waiver;

(5) Any postsecondary school accredited by an agency recognized or approved by the Council on Postsecondary Accreditation (COPA), unless the postsecondary school operates a "medical laboratory" as defined in § 68-29-103. Postsecondary schools that train medical laboratory personnel are included in the definition. However, this chapter does not apply to schools that teach medical assistants; provided, that such schools teach only basic, simple laboratory tests as one (1) component of the overall curriculum, and the tests are taught by a licensed medical laboratory technologist. The list of tests that can be taught shall be approved by the board and published in the regulations promulgated under the authority of this chapter. The schools shall not include in their advertisement any statement indicating that they train persons for employment in medical laboratories either in this state or any other state; further, the schools shall expressly state in their catalogs that the curriculum does not train the student for employment in medical laboratories either in this state or any other state;

(6) Screening programs conducted by for-profit hospitals or nonprofit organizations or in conjunction with conferences sponsored by an established or recognized association of elected state government officials, staff of elected state government officials or both officials and staff, or any other group or association that is an umbrella organization for such officials, staff, or both officials and staff and if the state pays membership dues to such conference; provided, that these programs are under the direct supervision of a physician licensed pursuant to title 63, chapter 6 or 9, and a letter of exemption has been issued to the organization by the board. However, screening program test results from conferences, conducted by an established or recognized association of elected state government officials, staff of elected state government officials or both officials and staff, or any other group or association that is an umbrella organization for such officials, staff, or both officials and staff and if the state pays membership dues to such conference, may be submitted to the individual;

(7) Licensed nurses and licensed respiratory care therapists, technicians and assistants employed by a licensed home care organization, with respect to procedures that:

(A) Are performed pursuant to the written order of a licensed physician;

(B) Involve the use of devices approved for home use by the food and drug agency; and

(C) Are included within the scope of a valid certificate of waiver or other certificate issued to a licensed home care organization by the secretary of health and human services, pursuant to the Clinical Laboratory Improvement Act of 1988;

(8) Laboratories under the jurisdiction of county health departments in the state of Tennessee and such other laboratories as defined by the board;

(9) Laboratories operated for the sole purpose of providing medical services in student health programs as approved by the board; and

(10) Laboratories operated for the sole purpose of providing medical services to support employees in the workplace environment, in an occupational health program, as approved by the board.



§ 68-29-105 - Rules and regulations.

The board is authorized to adopt, promulgate and publish rules and regulations to effectuate the purposes and provisions of this chapter, which shall include, but not be limited to, the following subject matters:

(1) The licensure of all medical laboratories and personnel and/or special analysts meeting the licensure requirements of this chapter;

(2) The determination of the qualification of medical laboratory personnel and/or special analysts by written, oral or practical examination;

(3) The operation of a medical laboratory evaluation program and the establishment of standards of performance in the examination of specimens. As part of the medical laboratory evaluation program, the board may require medical laboratory personnel or special analysts or both to analyze test samples submitted to them by the board or by an agency approved by the board and report on the results of the analysis;

(4) The establishment of standards for construction of new, or modification of existing medical laboratories, including plumbing, heating, lighting, ventilation, electrical services and similar conditions, that shall ensure the conduct and operation of the laboratory in a manner that will protect the public health;

(5) The establishment of standards relating to sanitary conditions within the medical laboratory and its surroundings, including water supply, sewage, the handling of specimens, and general hygiene that shall ensure the protection of the public health;

(6) The establishment of standards for medical laboratory equipment essential to proper conduct and operation of a medical laboratory;

(7) The training of medical laboratory personnel and/or special analysts;

(8) The definition and performance of waived tests;

(9) The establishment of standards for licensed health care facilities to perform point of care testing; and

(10) The establishment of continuing educational requirements for medical laboratory personnel and special analysts, which requirements shall not exceed twenty-five (25) hours per year, including, but not limited to, the review and approval of programs and courses.



§ 68-29-106 - Inspection of medical laboratories.

The board is authorized to require the inspection of the premises and operations of all medical laboratories subject to licensure under this chapter, for the purpose of studying and evaluating the operation, supervision, and procedures of the facilities, and to determine their effect on the health and safety of the people of this state. For this purpose, authorized personnel of the department have the right to enter upon such premises during working hours. Any person obstructing such entry shall be in violation of this chapter.



§ 68-29-107 - Laboratories to report infectious diseases.

The board shall require reporting by owners or directors of laboratories of infectious diseases for the protection of the public health. The reports shall not be construed as constituting a diagnosis, nor shall any medical laboratory making such report be held liable under the laws of this state for having violated a trust or confidential relationship. The reports submitted shall be deemed confidential and not subject to public inspection.



§ 68-29-108 - Reports of medical laboratory operations.

The board shall require medical laboratory directors to submit such reports concerning medical laboratory operations as may be necessary to administer this chapter, such as, but not limited to, changes of personnel, services or programs.



§ 68-29-109 - Medical laboratory board.

(a) There is created the Tennessee medical laboratory board, which shall consist of thirteen (13) members.

(b) The governor shall appoint qualified board members on the dates indicated so that the membership of the board shall be as follows:

(1) A pathologist who is licensed as a physician and certified in clinical and anatomical pathology by the American Board of Pathology and who is associated with a medical laboratory personnel education program (January 1, 1990);

(2) A pathologist who is licensed as a physician and certified in clinical and anatomical pathology by the American Board of Pathology (January 1, 1993);

(3) A hospital administrator (January 1, 1990);

(4) An independent laboratory management/administration representative (January 1, 1993);

(5) A hospital laboratory manager/administrative director who is licensed as a nonphysician medical laboratory supervisor (January 1, 1990);

(6) A licensed medical technologist generalist (January 1, 1993);

(7) A pathologist who is licensed as a physician and certified in clinical and anatomical pathology by the American Board of Pathology (January 1, 1991);

(8) A licensed physician who is not a pathologist (January 1, 1991);

(9) An educator in a medical technology or medical laboratory technician program who is licensed as a medical laboratory technologist or as a nonphysician laboratory supervisor (January 1, 1991);

(10) A licensed nonphysician medical laboratory supervisor (January 1, 1992);

(11) A licensed medical technologist generalist (January 1, 1992);

(12) A licensed cytotechnologist (July 1, 1996); and

(13) A private citizen consumer to represent the public interest (July 1, 1996).

(c) To be eligible for appointment to the board, a person shall:

(1) Have been a resident of the state of Tennessee for at least two (2) years immediately preceding the appointment;

(2) If required to be licensed under subsection (b), be licensed in good standing in the state of Tennessee;

(3) Be actively engaged in the practice of such person's profession; and

(4) Have had no fewer than five (5) years of experience in the person's profession, at least three (3) of which immediately precede the appointment.

(d) The members of the board may be selected from lists of qualified persons submitted to the governor from interested medical groups, including, but not limited to, the professional organizations as provided in this subsection (d).

(1) The following organizations and other interested medical groups, excluding those listed in subdivisions (d)(3)(A)-(E), may submit names for each appointment in the categories listed:

(A) Tennessee Medical Association, in consultation with the Tennessee Society of Pathologists, giving due regard to geographic distribution -- pathologist members;

(B) Tennessee Medical Association -- non-pathologist physician member; and

(C) Tennessee Hospital Association -- hospital administrator member and hospital laboratory manager/administrative director member.

(2) All interested medical groups including, but not limited to, the organizations listed in this subsection (d) may submit names for the independent laboratory representative.

(3) The following organizations and other interested medical groups, excluding those associations listed in subdivisions (d)(1)(A)-(C) may submit names for each appointment of members listed in subsection (b), with the exception of the pathologists, non-pathologist physician, and hospital administrator:

(A) Tennessee Society for Medical Technology;

(B) Tennessee State Society of American Medical Technologists;

(C) Tennessee chapter -- Clinical Laboratory Management Association;

(D) Tennessee Association of Blood Banks; and

(E) Tennessee chapter -- Southern Association for Clinical Microbiology.

(4) Lists of qualified persons shall be submitted at least forty-five (45) days prior to the expiration of the term of office of any member.

(5) The governor shall consult with interested medical groups including, but not limited to, the organizations as provided in this subsection (d), to determine qualified persons to fill the positions.

(e) (1) (A) Appointments to the board by the governor shall be for a term of four (4) years.

(B) Appointments made to fill vacancies shall be for the duration of the unexpired term and from the same category represented by the outgoing member.

(2) A member shall hold over after the expiration of such member's term until a successor is appointed and qualified. No member may serve more than two (2) consecutive four-year terms.

(f) The board shall hold at least one (1) regular meeting each year and such other meetings as the board may determine. Seven (7) members of the board shall constitute a quorum.

(g) The members of the board shall annually elect one (1) member to serve as chair and one (1) member to serve as vice chair. The board may also create such other offices as may be necessary for its efficient operation.

(h) Each member of the board when actually engaged in the discharge of such member's official duties shall be reimbursed for all travel and other necessary expenses. All expenses shall be claimed and paid in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(i) The governor may remove any member of the board for inefficiency, neglect of duty, or violation of any provision of this chapter.

(j) In making appointments to the board, the governor shall strive to ensure that at least one (1) person appointed to serve on the board is sixty (60) years of age or older and that at least one (1) person appointed to serve on the board is a member of a racial minority.

(k) A permanent personnel and education licensure committee shall be formed, which shall consist of the medical technologist members, the one (1) cytotechnologist member, and the one (1) pathologist educator member of the board. The committee shall annually elect one (1) member to serve as chair. The committee shall have the full jurisdiction to oversee all matters pertaining to the licensure of medical laboratory personnel and of medical laboratory education programs. There shall be an education advisory committee, appointed by the chair of the personnel and education licensure committee. The advisory committee shall be appointed on a yearly basis with members representing major areas of laboratory scientific disciplines and educational levels. The advisory committee shall serve without compensation.

(l) All regulations promulgated by the board shall require a two-thirds (2/3) vote of the board members present.



§ 68-29-110 - Schools for training laboratory personnel -- Application fees.

(a) The board shall approve medical laboratories or medical laboratory training facilities to operate schools for training laboratory personnel and to employ medical laboratory trainees for training purposes, upon presentation of satisfactory evidence that such laboratories are staffed by qualified personnel and properly equipped and operated to provide training in medical laboratory techniques adequate to prepare individuals to meet the requirements for licensure under this chapter.

(b) No person shall conduct, maintain or operate a school or schools for the training of laboratory personnel unless approved by the board. All schools that train medical laboratory personnel shall make application for a certificate of approval on forms provided by the board. A fee, in the form of a check or money order, shall accompany the application. Such fee, not to exceed two hundred dollars ($200), will be determined annually by the board. Approval of the school shall be valid for the year for which it is issued. Each certificate of approval shall be renewed on January 1 of each year, by making application on forms provided by the board and the remittance of a fee of one hundred dollars ($100).



§ 68-29-111 - License required to operate a medical laboratory.

No person shall conduct, maintain, or operate a medical laboratory in this state unless a license has been obtained from the board, except laboratories exempt under § 68-29-104. Unless specifically authorized by the board, an individual shall not be permitted to direct more than one (1) medical laboratory. A separate license shall be obtained for each location.



§ 68-29-112 - Joint license where laboratory owner is not director -- Limitation on application of license.

(a) A license to conduct a medical laboratory, where the owner is not the director, shall be issued jointly to the owner and the director for the purposes stated in the application, and they shall be separately and jointly responsible to the board for the maintenance and conduct of the laboratory or for any violations of this chapter and the regulations promulgated under this chapter.

(b) A license shall be valid only in the hands of the person or persons to whom it is issued and shall not be the subject of sale, assignment or transfer, voluntary or involuntary, nor shall a license be valid for any premises other than those for which issued.

(c) A new license may be secured for the new location, director or owner prior to the actual change; provided, that the contemplated change is in compliance with this chapter and the regulations promulgated under this chapter.



§ 68-29-113 - Application for laboratory license -- Fee -- Term -- Renewal.

(a) An application for a medical laboratory license shall be made under oath, by the owner and director of the medical laboratory or public official responsible for the operation of a city or county medical laboratory or institution that contains a medical laboratory, upon forms provided by the board; provided, that the laboratory is in compliance with the regulations promulgated under the authority of this chapter. The board may issue a temporary license, at no charge to the applicant, which shall be valid for a period of not longer than three (3) months from the date the application is received by the board. After expiration of the three-month period, the applicant shall be issued a permanent license, but, if the laboratory is not in compliance, it shall not be granted a license to operate. A license shall be issued authorizing the performance of one (1) or more medical laboratory procedures or one (1) or more categories of such procedures.

(b) (1) A fee, in the form of a check or money order, shall accompany the application. The fee will be set by the board.

(2) The board shall also set fees for license renewal as required by former § 4-3-1011 [transferred to § 9-4-5117].

(3) Each license shall be renewed by making application on forms provided by the department and submission of the fee as set by the board.

(4) If the licensee fails or neglects to renew the license by the prescribed time, the license may be restored by paying all registration fees due, plus a late monetary penalty and upon finding there are no outstanding violations attributed to the licensee.



§ 68-29-114 - Issuance of laboratory licenses -- Restrictions -- Qualifications.

(a) A license shall be issued to a medical laboratory to perform only those medical laboratory procedures and tests that are within the specialties or subspecialties in which the medical laboratory director and supervisors are qualified.

(b) A license shall not be issued, unless the board determines that the medical laboratory is adequately staffed and equipped to operate in conformity with the requirements of this chapter and the regulations promulgated under this chapter.



§ 68-29-115 - Contents of laboratory license -- Display.

A medical laboratory license shall specify, on the face of the license, the names of the owner and director, the procedures or categories of procedures authorized, the period for which it is valid, and the location at which such procedures must be performed. The license shall be displayed at all times in a prominent place where it may be viewed by the public.



§ 68-29-116 - Licenses required for medical laboratory personnel -- Supervision of employees.

(a) No person shall act as a medical laboratory director, supervisor, technologist, technician, laboratory trainee or special analyst and accept a specimen for laboratory examination, unless such person has obtained a license and is registered to act in such capacity by the board; provided, that this section shall not apply to pathologists certified or eligible for certification by the American Board of Pathology, or any other person recognized by the board as having special qualifications and who is duly licensed and registered to practice medicine in the state of Tennessee.

(b) Persons who collect specimens or report the results of an examination shall be under the supervision of a licensed medical laboratory director, medical laboratory supervisor, or medical laboratory technologist or other persons so designated by the regulations promulgated under authority of this chapter.



§ 68-29-117 - Applications for licenses for laboratory personnel -- Fees -- Issuance of license -- Temporary licenses.

(a) An application for a license as a medical laboratory director, supervisor, technologist, technician or special analyst shall be made under oath on forms provided by the board.

(b) The following fees shall apply to this section:

(1) A nonrefundable application fee shall be set annually by the board; and

(2) An examination fee in the form of a check or money order, which shall accompany the application. Such fee will be set annually by the board. This fee shall not exceed the cost incurred by the board in purchasing the examination. This fee is only applicable when an examination is required by the regulations governing this chapter. If the applicant does not pass the examination, the applicant shall be assessed the cost of each subsequent examination taken. The examination fee may be refunded if the applicant does not take an examination; provided, that the request for a refund is made in writing by the applicant in question.

(c) A license shall be issued authorizing the performance of one (1) or more categories after the applicant has met the requirements for a license as indicated in the regulations governing this chapter. An individual who was serving as a director of a medical laboratory on May 26, 1967, may continue to direct the medical laboratory; provided, that the laboratory meets all requirements of the regulations governing this chapter.

(d) (1) The board may issue a temporary license as a medical technician, medical technologist, special analyst, or medical laboratory director, to an applicant who has successfully completed the academic course work, clinical training, and all board designated requirements for the license sought, and who is scheduled to take the next available board approved examination.

(2) If an applicant passes the examination, the temporary license shall remain valid until the board grants or denies the license application.

(3) If the applicant fails the examination, the temporary license shall remain valid only until the results of the examination are available to the board.

(4) If the applicant fails to take the scheduled examination, the temporary license becomes void on the day of examination. In cases of severe hardship, the board may, in its discretion, and upon application, issue a second temporary license, which, if granted, shall remain valid until the results of the second examination are available to the board.

(5) No individual may be issued more than one (1) temporary license, except as provided by subdivision (d)(4).

(6) The recipient of a temporary license issued under this subsection (d) shall work only under the direct supervision of licensed medical laboratory personnel appointed by the laboratory supervisor as preceptor to the temporary licensee. This preceptor shall hold a license equal to or higher than the temporary licensee's level of licensure.



§ 68-29-118 - Minimal qualifications for medical laboratory personnel and special analysts.

(a) The board shall prescribe minimum qualifications for medical laboratory personnel, to include generalists, specialty and subspecialty categories as dictated by current laboratory practices, and special analysts in microbiology, serology, biochemistry, hematology, immunohematology and biophysics.

(b) The board shall issue a license to any person who meets the minimum qualifications and who demonstrates that such person possesses the character, training and ability to qualify in those areas for which the license is sought.

(c) Persons who perform analytic testing or report the results of an examination shall be under the supervision of a licensed medical laboratory director, medical laboratory supervisor, or medical laboratory technologist, or other person so designated by the rules and regulations promulgated under the authority of this chapter and the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-29-119 - License renewal -- Fees -- Penalties.

Each licensee must renew the licensee's license on forms provided by the board and pay a fee as set by the board. The fee, in the form of a check or money order, shall accompany the renewal application. If a licensee fails or neglects to register such licensee's license by the prescribed time, the licensee's license shall be automatically revoked. The license may be restored by paying all registration fees due, plus a penalty fee. Such penalty fee shall be set by the board.



§ 68-29-120 - Registration of laboratory trainees.

(a) The board shall register as a laboratory trainee, at no cost, each qualified person who desires trainee status in any laboratory that is approved for training by the board.

(b) Registration of a medical laboratory trainee shall not be valid for a period in excess of two (2) years.



§ 68-29-121 - Examination of human specimens -- Reports of examinations.

(a) No person, except patients who are performing tests on themselves by order of their physician, shall examine human specimens without the written request of a physician, an intern or resident in an American Medical Association approved training program, a duly licensed optometrist, a duly licensed dentist, a duly licensed chiropractic physician, or other health care professional legally permitted to submit to a medical laboratory a written request for tests appropriate to that professional's practice, or the written request of a law enforcement officer acting in accordance with § 55-10-406.

(b) The results of a test shall be reported directly to the physician, optometrist, dentist, chiropractic physician, designated entity or other health care professional who requested it. The report shall include the name of the director and the name and address of the medical laboratory in which the test was actually performed.

(c) All specimens accepted by medical laboratory personnel and/or special analysts shall be tested on the premises, except that specimens for infrequently performed tests may be forwarded for examination to another medical laboratory licensed under this chapter or licensed or exempt under the federal Clinical Laboratory Improvement Act of 1967, codified in 42 U.S.C. § 263a. This shall not be construed as prohibiting the referral of specimens to a medical laboratory excepted under § 68-29-104. However, the medical laboratory director of the referring medical laboratory shall assume complete responsibility.



§ 68-29-122 - Collection of specimens -- Restrictions -- Licensing of collection stations.

(a) The medical laboratory board shall be responsible for the establishment of the procedures and standards to be used for the proper collection, handling and preanalytic processing of laboratory samples and may promulgate the necessary rules and regulations for such procedures and standards.

(b) When blood is withdrawn from a patient in a home for the aged, nursing home residential hospice or recuperation center, or from a patient of a home care organization as these terms are defined in § 68-11-201, the procedure shall be performed by a trained phlebotomist or a person who has been properly trained to draw blood and has been licensed in this state by the appropriate board for the respective health care profession of such person.

(c) Collection stations owned and operated as part of a laboratory licensed in Tennessee do not require an additional license. Collection stations owned and operated by laboratories in other states are required to have a Tennessee license. Collection stations shall comply with rules and regulations prescribed by the board.



§ 68-29-123 - Representation of unlicensed laboratory prohibited -- Requirements for collection, transportation and preservation of specimens prescribed by board.

(a) No person shall represent, or maintain an office or specimen collection station or other facilities for the representation of any medical laboratory situated in this state or any other state, that makes examinations in connection with the diagnosis and control of diseases, unless the medical laboratory is licensed in accordance with this chapter.

(b) The board may, from time to time, determine which tests may be performed on specimens shipped through the mails and may prescribe requirements for collection, transportation and preservation of such specimens.

(c) A medical laboratory located in another state, which provides services to patients in this state, shall be subject to § 68-29-129(7) and any other requirements deemed necessary by the board pursuant to this chapter to protect the health and safety of patients in this state.



§ 68-29-124 - Records of medical laboratory services.

Records involving medical laboratory services and copies of requests and reports of laboratory tests shall be kept for a period of time and in a manner prescribed by the board. They shall be made available to authorized personnel of the board during regular operation hours of the laboratory for inspection.



§ 68-29-125 - Quality control programs.

Each medical laboratory director shall establish the director's own quality control program acceptable to the board, including use of, where applicable, reference or control sera and other biological samples, concurrent calibration standards, and control charts recording.



§ 68-29-126 - Suspension, revocation or denial of medical laboratory license -- Grounds.

The board has the power to suspend or revoke a medical laboratory license or to deny the issuance or renewal of a license or deny approval whenever a medical laboratory owner or director or owner of a medical laboratory training facility commits any of the following offenses:

(1) Making false statements on an application for a medical laboratory license or any other documents required by the board;

(2) Permitting unauthorized persons to perform technical procedures or to issue or sign reports;

(3) Demonstrating incompetence or making consistent errors in the performance of medical laboratory examinations and procedures;

(4) Reporting that is erroneous;

(5) Performing a test and rendering a report on a test to a person not authorized by law to receive such services;

(6) Referring a specimen for examination to a medical laboratory which has not been licensed under this chapter, with exceptions noted in § 68-29-104;

(7) Rendering a report on medical laboratory work actually performed in another medical laboratory without designating the name of the director and the name and address of the medical laboratory in which the test was performed;

(8) Having professional connection with or lending the use of the name of the licensed medical laboratory or its director to an unlicensed medical laboratory;

(9) Making statements, in writing or orally, of a character tending to deceive or mislead physicians, dentists or hospitals;

(10) Performing cytological and anatomical pathological examinations in a medical laboratory not under the direction of a pathologist certified or eligible for certification by the American Board of Pathology, licensed to practice medicine in the state of Tennessee;

(11) Violating or aiding and abetting in the violation of any provision of this chapter or the rules and regulations promulgated under this chapter;

(12) Failing to file any request or report required by this chapter or the rules and regulations promulgated under this chapter; or

(13) Fraudulent advertising for patronage of the general public by means of bills, posters, circulars, letters, newspapers, magazines, directories, radio, television, or any other medium.



§ 68-29-127 - Suspension, revocation or denial of personnel licenses -- Grounds.

The board has the power to suspend or revoke the licenses of medical laboratory personnel or special analysts or to deny the issuance of a license or a registration certificate whenever medical laboratory personnel or special analysts commit any of the following offenses:

(1) Making a false statement on an application for a license or any other document required by the board;

(2) Engaging or attempting to engage or representing oneself as entitled to perform any medical laboratory procedure or category of procedures not authorized in such person's license;

(3) Demonstrating incompetence or making consistent errors in the performance of medical laboratory examinations or procedures;

(4) Reporting that is erroneous;

(5) Performing a test and rendering a report on a test to a person not authorized by law to receive such services;

(6) Having been convicted of a felony or of any crime involving moral turpitude under the laws of any state or of the United States. The record of conviction or a certified copy of the record shall be conclusive evidence of such conviction;

(7) Providing professional services while mentally incompetent, or under the influence of alcohol, a narcotic, or other controlled, dangerous substance that is in excess of therapeutic amounts or without valid medical indication;

(8) Violating or aiding and abetting in the violation of any provisions of this chapter or the rules or regulations promulgated under this chapter;

(9) Immoral or unethical conduct; or

(10) Fraudulent advertising for patronage of the general public by means of bills, posters, circulars, letters, newspapers, magazines, directories, radio, television, or any other medium.



§ 68-29-128 - Suspension or revocation of licenses -- Procedure.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall govern the hearing and judicial review of all proceedings for suspension or revocation of licenses under this chapter.



§ 68-29-129 - Violations of chapter.

It is a violation of this chapter for any person to:

(1) Operate, maintain, direct or engage in the business of operating a medical laboratory, unless such person has obtained a medical laboratory license from the board, or is exempt under § 68-29-104;

(2) Operate, maintain, direct or engage in the business of operating a medical laboratory during a suspension of a license or after revocation of a license;

(3) Conduct, maintain, or operate a medical laboratory, unless such medical laboratory is under the direct and responsible supervision and direction of a person licensed under this chapter or is exempt under § 68-29-116;

(4) Allow any person to perform medical laboratory procedures, except individuals licensed and registered under this chapter;

(5) Accept specimens for tests from, and make reports to, persons who are not legally qualified or authorized to submit specimens to medical laboratories and to receive such reports. However, this does not prohibit the referral of specimens from one (1) licensed medical laboratory to another licensed under this chapter or to a laboratory named in § 68-29-104; provided, that the report indicates clearly the medical laboratory performing the test and the name of the director of such medical laboratory;

(6) Make any test or examination in a medical laboratory, unless the person is licensed or authorized to make such tests under this chapter;

(7) Solicit the referral of specimens to such person's or any other medical laboratory or contract to perform medical laboratory examinations of specimens in a manner that offers or implies an offer of rebates to a person or persons submitting specimens, other fee-splitting inducements, participation in any fee-splitting arrangements, or other unearned remuneration;

(8) Violate or aid and abet in the violation of any provision of this chapter or the rules and regulations promulgated under this chapter; or

(9) Operate, maintain, direct or engage in the business of operating a medical laboratory school, unless such school has been issued a certificate of approval by the board.



§ 68-29-130 - Penalty for violation.

The performance of any acts specified in § 68-29-129 by any person is a Class B misdemeanor.



§ 68-29-131 - Injunctive relief.

The board, through the attorney general and reporter, in addition to the powers and duties expressed in this chapter with respect to the denial of a license, denial of a certificate of registration, and suspension or revocation of a license, is empowered to petition any chancery court having jurisdiction of any person within this state, who is conducting a medical laboratory without a license or is performing as medical laboratory personnel without a license, or to whom a license has been denied, or to whom a certificate of registration has been denied, or whose license has been suspended or revoked, to enjoin such person or persons from continuing to violate this chapter or to enjoin the future operation or maintenance of a medical laboratory until compliance with this chapter or the rules and regulations promulgated under this chapter has been demonstrated to the satisfaction of the board.



§ 68-29-132 - Disposition of fees.

All fees for licensing and registration provided for under this chapter shall be credited to the board and used by the board for the administration of this chapter in accordance with former § 4-3-1011 [transferred to § 9-4-5117].



§ 68-29-133 - Agreements to perform laboratory tests for other states.

The commissioner is authorized to enter into agreements pursuant to the Interlocal Cooperation Act, compiled in title 12, chapter 9, with the commissioner's official counterpart in other states to perform on behalf of another state, examinations or tests upon specimens collected in that state, when it is determined by the commissioner that performing the examinations or tests would result in a cost savings in the operation of the division of laboratories or otherwise benefit the citizens of Tennessee.



§ 68-29-134 - Administrative support.

The board shall receive administrative support from the division of health related boards of the department of health.



§ 68-29-136 - Cost of prosecution -- Administering oaths -- Subpoenas -- Hearings -- Appeal -- Compensation of witnesses.

(a) The board shall promulgate rules governing the assessment of costs against a licensee or other person found by the board to have violated any provision of this chapter. The costs assessed by the board may include only those costs directly related to the prosecution of the charges against the licensee or other person, including investigatory costs where appropriate. The board shall determine the appropriate amount of costs, if any, to be assessed in a contested case. These costs shall be reasonable and proportionate in light of the violation committed by the licensee or other person.

(b) (1) Any elected officer of the board, or any duly appointed or elected chair has the authority to administer oaths to witnesses. Upon probable cause being established, the board, by a vote of two thirds (2/3) of the members to which the board is entitled, may issue subpoenas for the attendance of witnesses and the production of documents and records.

(2) Service of a subpoena issued by the board shall be made by the sheriff of the county of residence of the licensee or person upon whom the subpoena is served.

(3) (A) A licensee or person served by subpoena shall have thirty (30) days to request, in writing, a hearing before the board for the sole purpose of making a special appearance to quash or modify the subpoena. The subpoena for attendance of the person or the production of books and records shall be stayed until the board votes upon the request to quash or modify the subpoena. A majority vote of the members to which the board is entitled shall be required to quash or modify a subpoena.

(B) A motion to appeal from a decision by the board regarding a request to quash or modify a subpoena shall be made to the chancery court in Davidson County within fifteen (15) days of such decision.

(4) If any witness fails or refuses to obey a subpoena issued by it, the board is authorized to make application to any court of record in this state within the jurisdiction of which the witness is found or resides, and the court shall have power to attach the body of the witness and compel the witness to appear before the board and give testimony or produce books, records or papers as ordered, and any failure to obey the court order may be punished by the court issuing the order as a civil contempt.

(5) Each witness who appears before the board by order of the board shall receive for attendance the compensation provided by law for attendance of witnesses in a court of record, which shall be paid from the funds of the board in the same manner as all other expenses of the board are paid.



§ 68-29-137 - Licensed, certified dentists as medical laboratory directors.

In addition to other persons permitted by law or rule to be medical laboratory directors, a dentist licensed in this state, certified by the American Board of Oral and Maxillofacial Pathology and certified in oral pathology by the Tennessee board of dentistry shall be qualified to serve as a medical laboratory director limited to the specialty of oral pathology without obtaining medical laboratory licensure in addition to the dentist's professional license.



§ 68-29-138 - Exemption for laboratories certified by certain organizations.

(a) Notwithstanding any provisions of official compilation Rules and Regulations of the State of Tennessee, Rule 1200-6-1, or any other rule promulgated by the medical laboratory board to the contrary, a Tennessee medical laboratory shall be licensed in accordance with the rules promulgated under authority of this chapter and as provided in this section if the laboratory:

(1) Is engaged in advanced esoteric applied toxicological, forensic, or biochemical laboratory analysis utilizing emerging technologies, such as chromatographic and non-chromatographic techniques coupled with mass spectrometer based detector systems and molecular diagnostic techniques; and

(2) Is licensed, certified, or accredited by the United States department of health and human resources substance abuse and mental health service administrations (SAMHSA), the American Society of Crime Laboratory Directors Laboratory Accreditation Board (ASCLD/LAB), the American Board of Forensic Toxicology (ABFT), the College of American Pathologists Laboratory Accreditation Program (CAP LAP), or a state that has been determined to be exempt in accordance with § 353(p) of the Public Health Services Act, 42 U.S.C. § 263a, as having enacted laboratory requirements that are equal to or more stringent than the statutory and regulatory requirements of the Clinical Laboratory Improvement Amendments of 1988 (CLIA).

(b) A laboratory licensed under subsection (a) shall be exempt from the provisions of this chapter, including any rules promulgated under this chapter, that require persons who accept specimens for laboratory examination and perform analytical testing or report the results of a laboratory examination, be licensed as a technologist, technician, laboratory trainee, or special analyst.

(c) In such medical laboratories, laboratory personnel who analyze or report laboratory results shall possess a baccalaureate or advanced degree in the appropriate sciences with at least sixteen (16) semester hours of chemistry and/or biological science courses. Nothing in this section shall be construed to prohibit licensed personnel from performing the tasks for which they are appropriately licensed and trained in such medical laboratories.

(d) Except as provided in subsection (b), such laboratories shall be subject to all other provisions of this chapter, including any rules promulgated under this chapter.






Chapter 30 - Anatomical Gifts

Part 1 - Revised Uniform Anatomical Gift Act

§ 68-30-101 - Short title.

This part shall be known and may be cited as the "Revised Uniform Anatomical Gift Act."



§ 68-30-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adult" means an individual who is at least eighteen (18) years of age;

(2) "Agent" means an individual:

(A) Authorized to make healthcare decisions on the principal's behalf by a power of attorney for healthcare or an advance directive; or

(B) Expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal;

(3) "Anatomical gift" means a donation of all or part of a human body to take effect after the donor's death for the purpose of transplantation, therapy, research, or education;

(4) "Decedent" means a deceased individual whose body or part, if specified, is or may be the source of an anatomical gift. "Decedent" includes a stillborn infant and, subject to restrictions imposed by law other than this part, a fetus;

(5) "Disinterested witness" means a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift. "Disinterested witness" does not include a person to which an anatomical gift could pass under § 68-30-110;

(6) "Document of gift" means a donor card or other record used to make an anatomical gift. "Document of gift" includes a statement or symbol on a driver license, identification card, or donor registry;

(7) "Donor" means an individual whose body or part is the subject of an anatomical gift;

(8) "Donor registry" means a database that contains records of anatomical gifts;

(9) "Driver license" means a license or permit issued by the department of safety to operate a vehicle, whether or not conditions are attached to the license or permit;

(10) "Eye bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes;

(11) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of an individual. "Guardian" does not include a guardian ad litem;

(12) "Hospital" means a facility licensed as a hospital under the law of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state;

(13) "Know" means to have actual knowledge;

(14) "Minor" means an individual who is under eighteen (18) years of age;

(15) "Organ procurement organization" means a person designated by the secretary of the United States department of health and human services as an organ procurement organization;

(16) "Parent" means a parent whose parental rights have not been terminated;

(17) "Part" means an organ, an eye, or tissue of a human being. "Part" does not include the whole body;

(18) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(19) "Physician" means an individual authorized to practice medicine or osteopathy under the law of any state;

(20) "Procurement organization" means an eye bank, organ procurement organization, or tissue bank;

(21) "Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. "Prospective donor" does not include an individual who has made a refusal;

(22) "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift;

(23) "Recipient" means an individual into whose body a decedent's part has been or is intended to be transplanted;

(24) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(25) "Refusal" means a record under § 68-30-107 that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part;

(26) "Sign" means, with the present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound, or process;

(27) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(28) "Technician" means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. "Technician" includes an enucleator;

(29) "Tissue" means a portion of the human body other than an organ or an eye. "Tissue" does not include blood, unless the blood is donated for the purpose of research or education;

(30) "Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue; and

(31) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.



§ 68-30-103 - Applicability.

This part applies to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.



§ 68-30-104 - Who may make anatomical gift before donor's death.

An anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education in the manner provided in § 68-30-105 by:

(1) The donor, if the donor is an adult or if the donor is a minor and is:

(A) Emancipated; or

(B) Authorized under state law to apply for a driver license because the donor is at least fifteen (15) years of age;

(2) An agent of the donor, unless the power of attorney for healthcare, advance directive or other record prohibits the agent from making an anatomical gift;

(3) A parent of the donor, if the donor is an unemancipated minor; or

(4) The donor's guardian.



§ 68-30-105 - Manner of making anatomical gift before donor's death.

(a) A donor may make an anatomical gift:

(1) By authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver license;

(2) In a will, any living will, durable power of attorney for healthcare or other instrument, signed by the individual complying with living wills under title 32, chapter 11 with durable powers of attorney for health care under title 34, chapter 6, part 2, or advance directives under chapter 11, part 18 of this title;

(3) During a terminal illness or injury of the donor, by any form of communication addressed to at least two (2) adults, at least one (1) of whom is a disinterested witness; or

(4) As provided in subsection (b).

(b) A donor or other person authorized to make an anatomical gift under § 68-30-104 may make a gift by a donor card or other record signed by the donor or other person making the gift, or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and shall:

(1) Be witnessed by at least two (2) adults, at least one (1) of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) State that it has been signed and witnessed as provided in subdivision (b)(1).

(c) Revocation, suspension, expiration, or cancellation of a driver license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

(d) An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift.



§ 68-30-106 - Amendment or revocation of anatomical gift before donor's death.

(a) A donor may amend or revoke an anatomical gift, not made by will, by:

(1) A signed statement;

(2) An oral statement made in the presence of two (2) individuals;

(3) Any form of communication by a terminal patient addressed to a physician; or

(4) The delivery of a signed statement to a specified donee to whom a document of gift had been delivered.

(b) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection (a).



§ 68-30-107 - Refusal to make anatomical gift -- Effect of refusal.

An individual may refuse to make an anatomical gift of the individual's body or part by a writing signed in the same manner as a document of gift or any other writing used to identify the individual as refusing to make an anatomical gift. A terminal patient may refuse to make an anatomical gift by oral statement or other form of communication.



§ 68-30-108 - Preclusive effect of anatomical gift, amendment or revocation.

(a) Except as otherwise provided in this part, in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor's body. An anatomical gift that is not revoked by the donor before death is irrevocable and does not require the consent or concurrence of any person after the donor's death.

(b) A donor's revocation of an anatomical gift of the donor's body or part under § 68-30-105 is not a refusal and does not bar another person specified in § 68-30-104 or § 68-30-109 from making an anatomical gift of the donor's body or part.

(c) If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part, another person may not make, amend, or revoke the gift of the donor's body or part under § 68-30-109.

(d) A revocation of an anatomical gift of a donor's body or part by a person other than the donor does not bar another person from making an anatomical gift of the body or part under § 68-30-104 or § 68-30-109.

(e) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under § 68-30-104, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.

(f) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

(g) If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor's refusal.



§ 68-30-109 - Who may make anatomical gift of decedent's body or part.

(a) Subject to subsections (b) and (c), an anatomical gift of a decedent's body or part for purpose of transplantation, therapy, research, or education may be made by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1) A guardian or conservator of the person of the decedent at the time of death, if the court order authorizes the guardian or conservator to make healthcare decisions;

(2) An agent;

(3) The spouse of the decedent;

(4) Adult children of the decedent;

(5) Parents of the decedent;

(6) Adult siblings of the decedent;

(7) Adult grandchildren of the decedent;

(8) Grandparents of the decedent;

(9) A surrogate identified pursuant to § 68-11-1806;

(10) An adult who exhibited special care and concern for the decedent; and

(11) Any other person having the authority to dispose of the decedent's body.

(b) If there is more than one (1) member of a class listed in subdivisions (a)(4), (a)(5), (a)(6), (a)(7) or (a)(8) entitled to make an anatomical gift, an anatomical gift may be made by a member of the class, unless that member or a person to which the gift may pass under § 68-30-111 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(c) A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection (a) is reasonably available to make or to object to the making of an anatomical gift.



§ 68-30-110 - Manner of making, amending or revoking anatomical gift of decedent's body or part.

(a) A person authorized to make an anatomical gift under § 68-30-109 may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(b) Subject to subsection (c), an anatomical gift by a person authorized under § 68-30-109 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one (1) member of the prior class is reasonably available, the gift made by a person authorized under § 68-30-109 may be:

(1) Amended only if a majority of the reasonably available members agree to the amending of the gift; or

(2) Revoked only if a majority of the reasonably available members agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

(c) A revocation under subsection (b) is effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation.



§ 68-30-111 - Persons that may receive anatomical gift -- Purpose of anatomical gift.

(a) An anatomical gift may be made to the following persons named in the document of gift:

(1) A hospital accredited medical school, dental school, college, or university, organ procurement organization, or other appropriate person for research or education;

(2) Subject to subsection (b), an individual designated by the person making the anatomical gift, if the individual is the recipient of the part; or

(3) An eye bank or tissue bank.

(b) If an anatomical gift to an individual under subdivision (a)(2) cannot be transplanted into the individual, the part passes in accordance with subsection (g) in the absence of an express, contrary indication by the person making the anatomical gift.

(c) If an anatomical gift of one (1) or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection (a) but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank;

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank;

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ; and

(4) If the part is an organ, an eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(d) For the purpose of subsection (c), if there is more than one (1) purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift shall be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(e) If an anatomical gift of one (1) or more specific parts is made in a document of gift that does not name a person described in subsection (a) and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g).

(f) If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor", "organ donor", or "body donor", or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g).

(g) For purposes of subsections (b), (e), and (f), the following rules apply:

(1) If the part is an eye, the gift passes to the appropriate eye bank;

(2) If the part is tissue, the gift passes to the appropriate tissue bank; and

(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(h) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subdivision (a)(2), passes to the organ procurement organization as custodian of the organ.

(i) If an anatomical gift does not pass pursuant to subsections (a)-(h) or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

(j) A person may not accept an anatomical gift if the person knows that the gift was not effectively made under § 68-30-105 or § 68-30-110 or if the person knows that the decedent made a refusal under § 68-30-107 that was not revoked. For purposes of this subsection (j), if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(k) Except as otherwise provided in subdivision (a)(2), nothing in this part affects the allocation of organs for transplantation or therapy.



§ 68-30-112 - Search and notification.

(a) The following persons shall make a reasonable search of an individual who the person reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1) A law enforcement officer, firefighter, paramedic, or other emergency rescuer finding the individual; and

(2) If no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.

(b) If a document of gift or a refusal to make an anatomical gift is located by the search required by subdivision (a)(1) and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.

(c) A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section, but may be subject to administrative sanctions.



§ 68-30-113 - Delivery of document of gift not required -- Right to examine.

(a) A document of gift need not be delivered during the donor's lifetime to be effective.

(b) Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under § 68-30-111.



§ 68-30-114 - Rights and duties of procurement organization and others.

(a) When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the department of safety and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

(b) A procurement organization shall be allowed reasonable access to information in the records of the department of safety to ascertain whether an individual at or near death is a donor.

(c) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

(d) Unless prohibited by law other than this part, at any time after a donor's death, the person to which a part passes under § 68-30-111 may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

(e) Unless prohibited by law other than this part, an examination under subsection (c) or (d) may include an examination of all medical and dental records of the donor or prospective donor.

(f) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

(g) Upon referral by a hospital under subsection (a), a procurement organization shall make a reasonable search for any person listed in § 68-30-109 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.

(h) Subject to § 68-30-111(i), the rights of the person to which a part passes under § 68-30-111 are superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part.

(i) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

(j) A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.

(k) Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

(l) In determining whether an anatomical gift has been made, amended, or revoked under this part, a person may rely upon representations of an individual listed in § 68-30-109(a)(3), (a)(4), (a)(5), (a)(6), (a)(7), or (a)(8) relating to the individual's relationship to the donor or prospective donor, unless the person knows that the representation is untrue.



§ 68-30-115 - Immunity.

A person who acts in accordance with this part or with the applicable anatomical gift law of another state, or attempts in good faith to do so, is not liable for the act in a civil action, criminal prosecution, or administrative proceeding.



§ 68-30-116 - Law governing validity -- Choice of law as to execution of document of gift -- Presumption of validity.

(a) A document of gift is valid if executed in accordance with:

(1) This part;

(2) The laws of the state or country where it was executed; or

(3) The laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

(b) If a document of gift is valid under this section, the law of this state governs the interpretation of the document of gift.

(c) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.



§ 68-30-117 - Effect of anatomical gift on advance healthcare directive.

(a) As used in this section, unless the context otherwise requires:

(1) "Advanced healthcare directive" means a power of attorney for healthcare or a record signed or authorized by a prospective donor containing the prospective donor's direction concerning a healthcare decision for the prospective donor;

(2) "Declaration" means a record signed by a prospective donor specifying the circumstances under which a life support system may be withheld or withdrawn from the prospective donor; and

(3) "Healthcare decision" means any decision regarding the healthcare of the prospective donor.

(b) If a prospective donor has a declaration or advance healthcare directive and the terms of the declaration or directive and the express or implied terms of a potential anatomical gift are in conflict with regard to the administration of measures necessary to ensure the medical suitability of a part for transplantation or therapy, the prospective donor's attending physician and prospective donor shall confer to resolve the conflict. If the prospective donor is incapable of resolving the conflict, an agent acting under the prospective donor's declaration or directive, or, if the agent is not reasonably available, another person authorized by law other than this part to make healthcare decisions on behalf of the prospective donor, shall act for the donor to resolve the conflict. The conflict shall be resolved as expeditiously as possible. Information relevant to the resolution of the conflict may be obtained from the appropriate procurement organization and any other person authorized to make an anatomical gift for the prospective donor under § 68-30-109. Before resolution of the conflict, measures necessary to ensure the medical suitability of the part may not be withheld or withdrawn from the prospective donor if withholding or withdrawing the measures is not contraindicated by appropriate end-of-life care.



§ 68-30-118 - Uniformity of application and construction.

In applying and construing this part, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 68-30-119 - Relation to Electronic Signatures in Global and National Commerce Act.

An electronic signature shall be valid as if written. This part modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, compiled in 15 U.S.C. § 7001 et seq., but does not modify, limit or supersede § 101(a) of the Electronic Signatures in Global and National Commerce Act, codified in 15 U.S.C. § 7001, or authorize electronic delivery of any of the notices described in § 103(b) of the Electronic Signatures in Global and National Commerce Act, codified in 15 U.S.C. § 7003(b).



§ 68-30-120 - Gift of entire body to medical school.

Nothing contained in this part shall be construed to supersede or revoke, by implication or otherwise, any valid gift of the entire body to a medical school.






Part 2 - Eye Enucleation [Repealed]



Part 3 - Pituitary Removal

§ 68-30-301 - Authorization -- Conditions.

In the case of an autopsy performed by or under the authority of the chief medical examiner, county medical examiner or coroner having jurisdiction over the decedent's body, the medical examiner or coroner's physician may, for the purpose of medical research, education or therapy, remove and retain the pituitary gland at the time of autopsy in accordance with the following conditions:

(1) The removal is performed in conjunction with an autopsy under such official's jurisdiction;

(2) The removal will not impede or interfere with the investigation that gave rise to the autopsy, and will not significantly alter post mortem appearance; and

(3) (A) No objection to the removal of the pituitary gland was evidenced by the decedent prior to the decedent's death, nor was there objection on the part of the decedent's next of kin known to the official having jurisdiction over the autopsy.

(B) As used in this part, "next of kin" includes, in order, the decedent's spouse; or if no competent spouse, the decedent's adult children; or if no competent spouse or adult children, the decedent's parents; or if no competent spouse, adult children, or parents, the decedent's brothers and sisters.

(C) The decedent's next of kin shall be contacted by telephone or otherwise, and unless there is a specific objection from such kin, a telephone confirmation shall be consent within the requirements of this part.



§ 68-30-302 - Immunity from liability.

The chief medical examiner, county medical examiner, judge, or coroner permitting such pituitary gland removal, and any donee or agency acquiring such organ, shall be immune from civil or criminal liability incurred as a result of the removal in accordance with this part, if no objection was made by next of kin prior to the autopsy to the official having jurisdiction over the autopsy.



§ 68-30-303 - Persons excluded.

Persons professing a belief in or practicing the tenets of Christian Science shall be excluded from this part.






Part 4 - Procurement of Human Eyes and Organs

§ 68-30-401 - Restrictions on procuring human organs for consideration and for human transplantation purposes.

(a) It is unlawful for any person to acquire, receive or otherwise transfer any human organ for valuable consideration and for use in human transplantation if the transfer affects commerce.

(b) Any person, firm, board, corporation or association who violates subsection (a) commits a Class A misdemeanor.



§ 68-30-402 - Costs for evaluation and removal of donated organs and tissues.

Any costs incurred at the request of an organ procurement agency or eye bank related to the evaluation of a potential organ and tissue donor, maintenance of organ or tissue viability following a death declaration, and removal of donated organs and tissues will be paid in full by the receiving organ procurement agency or eye bank. The next of kin of the organ and tissue donor will not be responsible for these expenses.









Chapter 32 - Blood Donations

§ 68-32-101 - Age limits and other restrictions.

(a) (1) Any person seventeen (17) years of age or older, subject to the restrictions and provisions of this section, is acceptable as a blood donor; provided, that any person seventeen (17) years of age shall be accepted as a blood donor on a voluntary basis only. Any person seventeen (17) years of age may be accepted as a blood donor, if the person has had the disability of the person's minority removed, or if the person has the written consent of the person's parent or guardian; provided, that the person may be accepted as a blood donor in the absence of any removal or consent if the person is not compensated for the person's blood donation.

(2) (A) Notwithstanding provisions of this section to the contrary, any person under sixteen (16) years of age may be accepted as a blood donor when a medical necessity exists within the person's immediate family.

(i) "Blood donation," within the scope of this section, means the donation of whole blood or blood products, including, but not limited to, platelets, red blood cells, white blood cells, or serum.

(ii) "Immediate family," within the scope of subdivision (a)(2)(A), is confined to parents or whole or half siblings.

(B) In order to donate, any person under sixteen (16) years of age must have written consent of the person's parent or guardian and written consent of the person's personal physician dated within two (2) weeks of the date of donation.

(3) (A) Notwithstanding any provisions of this section to the contrary, a person under sixteen (16) years of age may provide autologous blood donations. The autologous blood donations shall require the written consent of the donor's parent or guardian and the written consent of the person's personal physician dated within two (2) weeks of date of donation.

(B) "Autologous blood donation," within the scope of this section, means the donation of a person's own blood for future use by that person.

(b) Any person sixteen (16) years of age or older, subject to the restrictions and provisions of this section, is acceptable as a blood donor; provided, that any person sixteen (16) years of age shall be accepted as a blood donor on a voluntary basis only and the person has the written consent of the person's parent or guardian.

(c) Any person of sixty-six (66) years of age or older may be accepted as a blood donor, if such person has written consent of the person's personal physician, dated within two (2) weeks of the date of donation. The written consent of the personal physician shall not be required if the person is not compensated for the blood donation.

(d) All persons, regardless of age, must meet all other criteria for acceptability of blood donors as provided in the rules, regulations and policies of the public health council [repealed].



§ 68-32-102 - Facilities to test for AIDS -- Contaminated blood -- Cause of action for AIDS infection from untested blood.

(a) All facilities collecting fresh human blood or plasma directly from an individual donor shall have the blood or plasma tested for the potential presence of the causative agent for acquired immune deficiency syndrome (AIDS).

(b) Any blood shown by appropriate medical testing to be potentially contaminated by the causative agent for AIDS shall not be used for transfusions, or for any other purposes that may pose a threat of transmission of the virus.

(c) Any person who contracts AIDS from any contaminated blood or blood product shall have a cause of action for damages, including all medical expenses, against any facility supplying untested blood, if the person can establish that such person received any untested blood, or blood product derived from untested blood, from the supplier.

(d) This section shall not apply in those emergency situations where the attending physician determines that failure to transfuse will be life threatening to the patient.



§ 68-32-103 - Patient's right to designate blood donor.

(a) The department of health shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to provide that any individual who is treated by a health professional or health facility has the option of designating donors to provide blood or blood products to the individual that may be necessary for such individual's treatment.

(b) The regulations promulgated pursuant to this section do not apply in those emergency situations where the attending physician determines that failure to transfuse will be life threatening to the patient.



§ 68-32-104 - Prohibition on persons with AIDS donating blood.

If a person knows that the person has received a confirmed positive result from the human T lymphotrophic virus type III antibody test (HTLV-III), or if a person knows that the person is suffering from a confirmed case of acquired immune deficiency syndrome (AIDS), then it is unlawful for the person to be or attempt to be a blood donor, except when deemed necessary for medical research.



§ 68-32-105 - Providing information to pregnant women about the options for donating blood extracted from newborn's umbilical cord.

(a) As used in this section, unless the context otherwise requires:

(1) "Health care institution" means a hospital as described in § 68-11-201 or a birthing center as described in § 68-11-201;

(2) "Health care professional" means:

(A) A physician authorized to practice medicine and surgery under title 63, chapter 6;

(B) An osteopathic physician authorized to practice under title 63, chapter 9;

(C) A registered nurse authorized to practice under title 63, chapter 7;

(D) A certified professional midwife (CPM), authorized to practice under title 63, chapter 29; or

(E) A physician assistant authorized to practice under title 63, chapter 19; and

(3) "Umbilical cord blood" means the blood that remains in the umbilical cord and placenta after the birth of a newborn child.

(b) The department of health shall encourage principal health care professionals who provide health care services that are directly related to a woman's pregnancy to provide a woman by the end of her second trimester (26th week) with the publication described in subsection (c).

(c) The department of health, on its Internet web site, shall make available to health care professionals a printable publication that can be downloaded containing standardized, objective information about umbilical cord blood banking that is sufficient to allow a pregnant woman to make an informed decision about whether to participate in an umbilical cord blood banking program. The publication shall include all of the following information:

(1) The medical processes involved in the collection of umbilical cord blood;

(2) The medical risks of umbilical cord blood collection to the mother and the newborn child;

(3) The options available to a mother regarding stem cells contained in the umbilical cord blood after delivery of the mother's newborn child including, but not limited to:

(A) Donating the stem cells to a public umbilical cord blood bank;

(B) Having the stem cells stored in a private umbilical cord blood bank for use by immediate and extended family members;

(C) Storing the stem cells for use by the family through a family or sibling donor banking program that provides free collection, processing, and storage of the stem cells where there is a medical need; and

(D) Having the stem cells discarded;

(4) The current and potential future medical uses, risks, and benefits of umbilical cord blood collection to the mother, newborn child, and biological family;

(5) The current and potential future medical uses, risks, and benefits of umbilical cord blood collection to individuals who are not biologically related to the mother or newborn child;

(6) Any costs that may be incurred by a pregnant woman who chooses to make an umbilical cord blood donation;

(7) The average cost of public and private umbilical cord blood banking; and

(8) The option of having the umbilical cord blood discarded.

(d) A health care professional or health care institution is not liable for damages in a civil action, subject to prosecution in a criminal proceeding, or subject to disciplinary action by the state medical board, board of nursing, or similar board for acting in good faith pursuant to subsection (b).






Chapter 34 - Family Planning Act of 1971

§ 68-34-101 - Short title.

This chapter shall be known and may be cited as the "Family Planning Act of 1971."



§ 68-34-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of health;

(2) "Contraceptive procedures" means any medically accepted procedure designed to prevent conception;

(3) "Contraceptive supplies" means those medically approved items designed to prevent conception through chemical, mechanical or other means;

(4) "Department" means the department of health; and

(5) "Physician" means any doctor of medicine or doctor of osteopathy duly licensed to practice such physician's profession in Tennessee or the state in which such physician resides and lawfully practices such physician's profession.



§ 68-34-103 - Declaration of policy.

It is the legislative declaration of the general assembly that:

(1) Continuing population growth either causes or aggravates many social, economic and environmental problems, both in this state and in the nation;

(2) Contraceptive procedures, supplies, and information, and information as to and procedures for voluntary sterilization, are not sufficiently available as a practical matter to many persons in this state;

(3) It is desirable that inhibitions and restrictions be eliminated so that all persons desiring and needing contraceptive procedures, supplies, and information shall have ready and practicable access thereto; and

(4) Section 68-34-104 sets forth the policy and authority of this state, its political subdivisions, and all agencies and institutions thereof, including prohibitions against restrictions, with respect to contraceptive procedures, supplies and information.



§ 68-34-104 - Contraceptives -- Availability -- Information -- Religious belief.

It is the policy and authority of this state that:

(1) All medically acceptable contraceptive procedures, supplies, and information shall be readily and practicably available to each and every person desirous of the same regardless of sex, race, age, income, number of children, marital status, citizenship or motive;

(2) Contraceptive procedures, including medical procedures for permanent sterilization, when performed by a physician on a requesting and consenting patient, are consistent with public policy;

(3) Nothing in this chapter shall inhibit a physician from refusing to furnish any contraceptive procedures, supplies or information where such refusal is for medical reasons;

(4) Dissemination of medically acceptable contraceptive information by duly authorized persons in state and county health and welfare departments, in medical facilities at institutions of higher learning, and at other agencies and instrumentalities of this state is consistent with public policy;

(5) No private institution or physician, nor any agent or employee of such institution or physician, shall be prohibited from refusing to provide contraceptive procedures, supplies, and information when such refusal is based upon religious or conscientious objection, and no such institution, employee, agent, or physician shall be held liable for such refusal; and

(6) To the extent that family planning funds are available, each public health agency of this state and each of its political subdivisions shall provide contraceptive procedures, supplies, and information, including voluntary sterilization procedures for male or female persons eligible for free medical service as determined by rules and regulations promulgated by the commissioner. The same service shall be available to all others who are unable to obtain the service privately, at a cost to be determined by rules and regulations promulgated by the commissioner.



§ 68-34-105 - Disposition of funds -- Development of program.

(a) The department is authorized to receive and disburse such funds as may become available to it for family planning programs to any organization, public or private, engaged in providing contraceptive procedures, supplies and information.

(b) Any family planning program administered by the department may be developed in consultation and coordination with other family planning agencies in this state.

(c) For purposes of any county having a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, the commissioner shall, in distributing the funds provided for under this section, issue a single request for grant proposals for each affected county for funding for family planning programs. The commissioner shall send a notification of this request to the affected county health departments and shall place a notification on the department's web site. The commissioner shall allow at least thirty (30) days after issuing the notification before closing the application period. The commissioner and the department shall encourage the county health departments to take every step possible to be able to accept all family planning funds provided by the state for that particular county. Upon receipt of all applications, the commissioner shall first consider and give preference to funding requests from the county health departments. The commissioner shall not exclude a county health department that seeks full funding of family planning services if, at the time of the application, the county health department does not have the capacity to serve the number of patients as estimated in the request for grant proposal. The county health department must provide documentation, however, demonstrating its ability at the inception of the grant period to serve the number of patients estimated in the request for grant proposal. Acceptance of such funding shall create an obligation under this section to provide family planning services to all eligible clients seeking services throughout the term of the grant.

(d) If funds remain after the awarding of funds to county health departments as provided in subsection (c), the commissioner may make funding available to any other applicants pursuant to the request for grant proposal.



§ 68-34-106 - Rules and regulations.

The commissioner is authorized to adopt and promulgate rules and regulations to enable the department to implement this chapter.



§ 68-34-107 - Contraceptives for minors.

Contraceptive supplies and information may be furnished by physicians to any minor who is pregnant, a parent, or married, or who has the consent of the minor's parent or legal guardian, or who has been referred for such service by another physician, a clergy member, a family planning clinic, a school or institution of higher learning, or any agency or instrumentality of this state or any subdivision of the state, or who requests and is in need of birth control procedures, supplies or information.



§ 68-34-108 - Sterilization for minors.

It is lawful for any physician or surgeon licensed in this state, when so requested by any person eighteen (18) years of age or over, or less than eighteen (18) years of age if legally married, to perform upon such person a surgical interruption of the vas deferens or fallopian tubes, as the case may be; provided, that a request in writing is made by such person prior to the performance of such surgical operation; and provided further, that prior to, or at the time of such request, a full and reasonable medical explanation is given by the physician or surgeon to such person as to the meaning and consequence of the operation.



§ 68-34-109 - Physician liability for sterilization.

Subject to the rules of law applicable generally to negligence, no physician or surgeon licensed by this state shall be liable civilly or criminally by reason of having performed surgical interruption of vas deferens or fallopian tubes, as the case may be, authorized by this chapter upon any person in this state.



§ 68-34-110 - Legislative determination.

The general assembly finds, determines and declares that this chapter is necessary for the immediate preservation of the public peace, health, and safety.



§ 68-34-111 - Criminal penalties.

It is a Class C misdemeanor to threaten, coerce, intimidate or require any person to submit to any surgical procedure authorized by this chapter.






Chapter 35 - Renal Disease

§ 68-35-101 - Renal disease program.

(a) The department of health shall establish a program for the care and treatment of persons suffering from chronic renal disease.

(b) This program shall assist persons suffering from chronic renal diseases who require lifesaving care and treatment for such renal disease, but who are unable to pay for such services on a continuing basis.



§ 68-35-102 - [Repealed]

HISTORY: Acts 1971, ch. 80, § 2; 1976, ch. 806, § 1(92); T.C.A., § 53-4702; Acts 1988, ch. 1013, § 69; repealed by Acts 2015, ch. 99, § 2, effective April 10, 2015.



§ 68-35-103 - Powers and duties of department.

The department shall:

(1) Develop standards for determining eligibility for care and treatment under this program;

(2) Assist in the development and expansion of programs for the care and treatment of persons suffering from chronic renal diseases, including dialysis and other medical procedures and techniques that will have a lifesaving effect in the care and treatment of persons suffering from these diseases;

(3) Assist in the development of programs for the prevention of chronic renal diseases;

(4) Extend financial assistance to persons suffering from chronic renal diseases in obtaining the medical, nursing, pharmaceutical, and technical services necessary in caring for such diseases, including the renting of home dialysis equipment;

(5) Assist in equipping dialysis centers; and

(6) Institute and carry on an educational program among physicians, hospitals, public health departments, and the public concerning chronic renal diseases, including the dissemination of information and the conducting of educational programs concerning the prevention of chronic renal diseases and the methods for the care and treatment of persons suffering from these diseases.






Chapter 41 - Hemophilia

§ 68-41-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of health or the commissioner's designated representative;

(2) [Deleted by 2015 amendment]

(3) "Department" means the department of health; and

(4) "Hemophilia" means a bleeding tendency resulting from a genetically determined deficiency factor in the blood.



§ 68-41-102 - Program.

The department shall establish a program for the care and treatment of persons suffering from hemophilia. The program shall assist persons who require continuing treatment with blood and blood derivatives to avoid crippling, extensive hospitalization and other effects associated with this bleeding condition, but who are unable to pay for the entire cost of such services on a continuing basis despite the existence of various types of hospital and medical insurance.



§ 68-41-103 - [Repealed]

HISTORY: Acts 1973, ch. 82, § 3; 1976, ch. 806, § 1(93); T.C.A., § 53-5603; repealed by Acts 2015, ch. 33, § 3, effective March 27, 2015.



§ 68-41-104 - Powers and duties of department.

The department shall:

(1) Develop standards for determining eligibility for care and treatment under this program;

(2) Assist in the development and expansion of programs for the care and treatment of persons suffering from hemophilia, including self-administration, prevention and home care and other medical and dental procedures and techniques designed to provide maximum control over bleeding episodes typical of this condition;

(3) Extend financial assistance in order to provide diagnosis of and treatment for persons suffering from hemophilia and other related hemorrhagic disorders in obtaining blood, blood derivatives and concentrates and any other such necessary medical, surgical, dental, hospital, outpatient clinic service, rehabilitation or may participate in the cost of blood processing to the extent that such support will facilitate the supplying of blood, blood derivatives and concentrates and other efficacious agents to patients with hemorrhagic disorders;

(4) Employ all necessary administrative personnel as may be provided in its budget to carry out this chapter; and

(5) Promulgate all rules and regulations necessary to effectuate this chapter.






Chapter 49 - Epilepsy and Seizure Disorders

§ 68-49-101 - Care and treatment program.

The department of health may establish a program for the care and treatment of persons suffering from epilepsy and other seizure disorders. This program shall assist persons suffering from such conditions who require care and treatment for the disease, but who are unable to pay for services on a continuing basis.



§ 68-49-103 - Duties of department.

(a) The department of health has the following duties, among others, in order to care for persons suffering from epilepsy and other seizure disorders:

(1) Develop standards for determining eligibility for care and treatment under this program, with the advice of the epilepsy advisory committee [repealed];

(2) Assist in the development and expansion of programs for the care and treatment of persons suffering from epilepsy and other seizure disorders;

(3) Extend financial assistance to persons suffering from epilepsy and other seizure disorders in obtaining the medical, nursing, pharmaceutical, and technical services necessary in caring for such diseases;

(4) Institute and carry on an educational program among physicians, hospitals, public health departments, schools, police departments and the public concerning epilepsy and other seizure disorders, including the dissemination of information and the conducting of educational programs concerning the recognition, emergency care, and continuing treatment of persons suffering from these diseases;

(5) Promulgate all rules and regulations necessary to effectuate the purposes of this chapter; and

(6) Employ personnel as positions are funded to implement this chapter.

(b) Subject to such additional funds as may be made available by the general assembly in the general appropriations act, the chronic disease office of the department shall provide community epilepsy education and needed support services to the rural areas of Tennessee. The department may contract with the Epilepsy Foundation of America to provide such services.






Chapter 55 - Head and Spinal Cord Injury Information System

Part 1 - In General

§ 68-55-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Advisory council" means the traumatic brain injury advisory council established pursuant to this chapter;

(2) "Commissioner" means the commissioner of health;

(3) "Department" means the department of health;

(4) "TBI coordinator" means the person designated by the commissioner pursuant to § 68-55-201; and

(5) "Traumatic brain injury" (TBI) means an acquired injury to the brain caused by an external physical force resulting in total or partial disability or impairment. TBI includes open and closed head injuries that may result in seizures, and/or in mild, moderate, or severe impairments in one (1) or more areas including cognition, language, memory, attention, reasoning, abstract thinking, judgment, problem-solving, sensory, perceptual and motor abilities, psychosocial behavior, physical functions, information processing, and speech. Such term does not include brain injuries induced by birth trauma, but may include brain injuries caused by anoxia and other related causes, infectious disease not of a degenerative nature, brain tumor, toxic chemical or drug reactions.



§ 68-55-102 - Advisory council established -- Composition.

(a) (1) There is created the traumatic brain injury advisory council established for the purpose of providing recommendations to the department on program and policy issues and concerns regarding health and human services for survivors of TBI.

(2) The advisory council shall be composed of nine (9) members to be appointed by the governor as follows:

(A) Five (5) members shall be family members, survivors, or primary care givers, and no more than two (2) members from this category shall reside in each of the three (3) grand divisions. These members may be appointed from lists of qualified persons submitted by interested brain injury organizations, including, but not limited to, the Brain Injury Association of Tennessee, and institutions of higher learning, including, but not limited to, those under the jurisdiction of the state university and community college system and the University of Tennessee;

(B) One (1) member who is knowledgeable on TBI shall represent the department of mental health and substance abuse services and the department of intellectual and developmental disabilities, who may be appointed from lists of qualified persons submitted by the department of mental health and substance abuse services and the department of intellectual and developmental disabilities;

(C) One (1) member who has experience in providing special education services or actual therapy to persons with TBI shall represent special education interests within the department of education, who may be appointed from a list of qualified persons submitted by the department of education;

(D) One (1) member who is knowledgeable on TBI shall represent the department of human services, vocational rehabilitation, who may be appointed from a list of qualified persons submitted by the department of human services; and

(E) One (1) member shall be a healthcare professional whose practice includes at least fifty percent (50%) of providing direct care to head-injured individuals or a healthcare provider who provides care to traumatic brain-injured individuals, who may be appointed from lists of qualified persons submitted by interested hospital groups, including, but not limited to, the Tennessee Hospital Association.

(3) In making appointments to the council, the governor shall consult with the interested groups described in subdivision (a)(2) to determine qualified persons to fill the positions on the council.

(b) The members shall be appointed to serve two-year terms. The initial appointments shall be staggered so that the terms of one half (1/2) of the members appointed are for one (1) year and one half (1/2) of the members are for two (2) years. Thereafter, members are appointed for two-year terms.

(c) The governor shall appoint the first chair for a two-year term from among those persons appointed to the advisory council. Thereafter, the advisory council shall nominate and elect a chair by a majority vote for a two-year term.

(d) The advisory council shall by a majority vote appoint persons to fill a vacancy for the remainder of the unexpired term.

(e) The governor may remove any member from the advisory council for cause.

(f) Members of the council shall receive no compensation for service on the advisory council but shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(g) The advisory council shall meet at least quarterly.

(h) The advisory council shall adopt written bylaws.



§ 68-55-103 - Duties of the advisory council.

(a) In carrying out the purposes of this chapter the advisory council shall advise the TBI coordinator in developing program policies and procedures, make recommendations, and perform such other duties as necessary for implementation of a state-wide plan to assist TBI persons and their families.

(b) The advisory council shall provide assistance to the TBI coordinator in the development of a state brain trauma registry and a state plan for a comprehensive system of services for persons with TBIs, including short-term and long-term goals and objectives for implementing the plan and developing a state-wide case management plan.






Part 2 - TBI Coordinator, Registry and Advisory Council

§ 68-55-201 - TBI coordinator to be designated.

The commissioner shall create a full-time position within the department and designate a person as the TBI coordinator to supervise and coordinate the development, implementation and enhancement of a registry and services system for persons with TBIs and provide sufficient staff to accomplish the effect and intent of this chapter. The TBI coordinator shall, to the fullest extent possible, utilize the services of the advisory council in fulfilling the duties and responsibilities required by this chapter.



§ 68-55-202 - Duties.

(a) The TBI coordinator shall:

(1) Aggressively seek and obtain funding, on an ongoing basis, from all available sources, including, but not limited to, medicaid waivers and for expansion of the medicaid program, private and federal funds needed to implement new state plans and services, and to expand and revise existing state plans and services for persons with TBIs, including case management;

(2) Seek funding, on an ongoing basis, and, in conjunction with other state agencies, prepare, coordinate, and advocate for state appropriations needed to fund and to develop services to implement the state plan;

(3) Identify available programs and services and compile a comprehensive directory of identified programs and services;

(4) Provide technical assistance and define gaps in service delivery and spearhead the development of those services needed for a comprehensive system of service delivery;

(5) Implement, oversee and receive surveillance data from the Tennessee brain trauma registry to use in developing and revising the state plan to meet the changing needs of this population;

(6) Evaluate surveillance data regarding the quality of services provided and outcome and impact on the quality of life of this population, including reintegration and productivity in the community;

(7) Promote research on the causes, effects, prevention, treatment and rehabilitation of head trauma injuries; and

(8) Serve as a clearinghouse for the collection and dissemination of information collected on available programs and services. A state-wide toll-free telephone line shall be established and operated during normal business hours for the express purpose of providing such information to callers.

(b) Utilizing the services and expertise of the advisory council to the greatest extent possible and in cooperation with the advisory council, the TBI coordinator shall:

(1) Develop a coordinated case management system, a short-term state plan, a long-term state plan, affordable and accessible home and community based services, and criteria to identify training needs and priorities for all persons serving TBI clients;

(2) Establish and provide for the centralized organization of a state-wide family clearinghouse of information, including availability of services, education and referral to survivors, professionals, and family members during the early stages of injury in the acute hospital setting;

(3) Assure state-wide compliance with licensure, if any, and performance standards through regular service monitoring, site visitation, and self-appraisal;

(4) If licensure is required, monitor and update licensure requirements specific to this population;

(5) Seek funding and other resources to assure that state personnel working with this disability group are properly trained and provided, at least annually, an opportunity to attend formal or informal education programs through colleges, workshops, seminars, or conferences;

(6) Ensure updates and compliance standards from the national head injury foundation's quality standards committee are made available to professionals and providers, on a timely basis, to help educate providers and professionals regarding the latest technology available for this disability group;

(7) Oversee efforts to better educate the general public concerning the need for head injury prevention programs and the need for early intervention, including, but not limited to, developing plans and programs for affordable post-acute rehabilitation services, long-term care programs, respite services and day treatment programs to deal with those who have lifelong disabilities, as well as developing plans and programs to deal effectively with TBI students in the educational system;

(8) Work with vocational rehabilitation and other state agencies to offer incentives and obtain cooperation of private industries to initiate on-the-job training and supported employment for TBI persons; and

(9) Assist in obtaining grant funding and provide technical assistance for the Tennessee head injury association to develop policies and procedures to maximize self-determination and self-advocacy of a person suffering a TBI.



§ 68-55-203 - Brain trauma registry.

(a) The commissioner shall establish and maintain a central registry of persons who sustain TBI. The purpose of the registry is to:

(1) Collect information to facilitate the development of injury prevention, treatment and rehabilitation programs; and

(2) Ensure the provision to persons with TBI of information regarding appropriate public or private agencies that provide rehabilitation services so that injured persons may obtain needed services to alleviate injuries and avoid related secondary problems.

(b) To further the purpose of this section, the commissioner has the following powers and duties:

(1) Collect injury incidence information, analyze the information and conduct special studies regarding the causes and consequences of TBI;

(2) Promulgate rules and regulations to administer the registry and its activities;

(3) Study the information and make an annual statistical report containing no patient-identifying information; and

(4) Collect and disseminate, at no cost to the public, a list of public and private agencies which provide services to persons with TBI.



§ 68-55-204 - Reports to department.

(a) The commissioner shall design and establish a reporting system which shall require the treating hospital to report to the department within a reasonable period of time after the identification by the treating hospital of a person with TBI. The consent of the injured person shall not be required.

(b) The required report must be submitted on forms provided by the department and must include the following information:

(1) The name, age and residence of the injured person; and

(2) Other information requested by the department that is currently available and collected by computer in the medical records department of the treating hospital.

(c) The furnishing of the required information shall not subject the person or treating hospital providing the information to any liability or any action for damages or relief.

(d) The information provided pursuant to this section shall be used only for the purposes stated in this chapter and shall only be used in accordance with the rules promulgated by the commissioner and, in all other instances, shall be confidential records as defined in § 10-7-504(a)(1).

(e) A treating hospital subject to this chapter that intentionally fails to comply with reporting or confidentiality and disclosure requirements of this chapter is subject to a civil penalty of not more than one hundred dollars ($100) for the first violation and not more than five thousand dollars ($5,000) for a second or subsequent violation.



§ 68-55-205 - Annual report.

The advisory council shall submit an annual report to the health committee of the house of representatives and the health and welfare committee of the senate, including, but not limited to, the incidence and status of TBIs in Tennessee, the administration of the office of the TBI coordinator and the registry and recommendations for modifications in the office and registry and for improving the delivery of services to persons with these injuries.






Part 3 - Revenues

§ 68-55-301 - Additional fine for speeding to be paid into the traumatic brain injury fund.

Notwithstanding any other law to the contrary, in addition to any other fines imposed by title 55, chapter 8, for driving a motor vehicle in excess of ten (10) miles over the posted speed limit, there is imposed an additional fine of five dollars ($5.00) for each such violation to be earmarked for and paid into the general fund reserve account created by § 68-55-401.



§ 68-55-302 - Additional fine for reckless driving to be paid into the traumatic brain injury fund.

Notwithstanding any other law to the contrary, in addition to any other fines imposed by § 55-10-205, for reckless driving of a motor vehicle, there is imposed an additional fine of thirty dollars ($30.00) for each such violation to be earmarked for and paid into the general fund reserve account created by § 68-55-401, for the traumatic brain injury fund.



§ 68-55-303 - Additional fine for driving with an invalid license to be paid into the traumatic brain injury fund.

Notwithstanding any other law to the contrary, in addition to any other fines imposed by title 55, chapter 50, parts 5 and 6, for driving a motor vehicle while the driver license is cancelled, suspended or revoked, there is imposed an additional fine of fifteen dollars ($15.00) for each such violation to be earmarked for and paid into the general fund reserve account created by § 68-55-401 for the traumatic brain injury fund.



§ 68-55-304 - Additional fine for driving under the influence to be paid into the traumatic brain injury fund.

Notwithstanding any other law to the contrary, in addition to any other fines imposed by § 55-10-403, for driving under the influence of an intoxicant, marijuana, narcotic drug, or drug producing stimulating effects on the central nervous system prohibited under § 55-10-401, there is imposed an additional fine of fifteen dollars ($15.00) for each such violation to be earmarked for and paid into the general fund reserve account created by § 68-55-401 for the traumatic brain injury fund.



§ 68-55-305 - Additional fine for accidents involving death or personal injury to be paid into the traumatic brain injury fund.

Notwithstanding any other law to the contrary, in addition to any other fines imposed by § 55-10-101, there is imposed an additional fine of fifteen dollars ($ 15.00) for each violation to be earmarked for and paid into the general fund reserve account created by § 68-55-401 for the traumatic brain injury fund.



§ 68-55-306 - Additional fine for drag racing to be paid into the traumatic brain injury fund.

(a) Notwithstanding any other law to the contrary, in addition to any other fines imposed by title 55, chapter 10, part 5, for drag racing, there is imposed an additional fine of twenty-five dollars ($25.00) for each violation to be earmarked for and paid into the general fund reserve account created by § 68-55-401 for the traumatic brain injury fund.

(b) [Deleted by 2015 amendment]






Part 4 - Traumatic Brain Injury Fund

§ 68-55-401 - Fund established.

There is established a general fund reserve to be allocated by the general appropriations act, which shall be known as the "traumatic brain injury fund," hereafter referred to as the "fund." Moneys from the fund may be expended to fund the registry, the TBI coordinator position and additional staff requirements and other expenditures and grants under this chapter. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this chapter, and shall not revert to the general fund on any June 30. Any excess revenues shall not revert on any June 30, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from such reserve shall not revert to the general fund on any June 30, but shall remain available for expenditure in subsequent fiscal years.



§ 68-55-402 - Grant programs.

From the revenues deposited in the traumatic brain injury fund, the department is authorized to provide grants to county and municipal governments and/or not-for-profit organizations for home and community based programs to serve the needs of TBI persons and their families. The department is authorized to establish such grant programs and to develop criteria for eligible applicants. The department may include a requirement for community matching funds which may take the form of financial contributions, forms other than direct financial contributions, or both.






Part 5 - Youth Sport-Related Injuries

§ 68-55-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Community-based youth athletic activity" or "youth athletic activity" means an athletic activity organized by a city, county, business or nonprofit organization where the majority of the participants are under eighteen (18) years of age, and are engaging in an organized athletic game or competition against another team, club or entity or in practice or preparation for an organized game or competition against another team, club or entity. "Community-based youth athletic activity" does not include college or university activities or an activity which is entered into for instructional purposes only, an athletic activity that is incidental to a nonathletic program or a lesson;

(2) "Department" means the department of health;

(3) "Health care provider" means a Tennessee licensed medical doctor (M.D.), osteopathic physician (D.O.), or a clinical neuropsychologist with concussion training;

(4) "Person" means any individual or governmental entity, corporation, association, organization, nonprofit institution or other entity or such entities' representatives; and

(5) "School youth athletic activity" means a school or local education agency organized athletic activity where the majority of the participants are under eighteen (18) years of age, and are engaging in an organized athletic game or competition against another team, club or entity or in practice or preparation for an organized game or competition against another team, club, or entity. "School youth athletic activity" does not include college or university activities or an activity which is entered into for instructional purposes only, an athletic activity that is incidental to a nonathletic program or a lesson.



§ 68-55-502 - Application to school youth athletic activity -- Minimum requirements of school's governing authority

(a) This section applies to school youth athletic activity.

(b) (1) The governing authority of each public and nonpublic elementary school, middle school, junior high school and high school, working through guidance approved by the department of health and communicated through the department of education, shall at a minimum:

(A) Adopt guidelines and other pertinent information and forms as approved by the department of health to inform and educate coaches, school administrators, youth athletes and their parents or guardians of the nature, risk and symptoms of concussion and head injury, including continuing to play after concussion or head injury;

(B) Require annual completion by all coaches, whether the coach is employed or a volunteer, and by school athletic directors of a concussion recognition and head injury safety education course program approved by the department. In developing the program, the department may use any of the materials readily available from the centers for disease control and prevention, but shall include the centers' concussion signs and symptoms checklist which must be used by a licensed health care professional, coach or other designated person making a determination as to whether a youth athlete exhibits signs, symptoms or behaviors consistent with a concussion. The department shall make the concussion recognition and head injury safety education course program available on its web site for any school to access free of charge. The program shall include, but not be limited to:

(i) Current training in recognizing the signs and symptoms of potentially catastrophic head injuries, concussions and injuries related to second impact syndrome;

(ii) The necessity of obtaining proper medical attention for a person suspected of having sustained a concussion; and

(iii) The nature and risk of concussions, including the danger of continuing to play after sustaining a concussion and the proper method and statutory requirements that must be satisfied in order for a youth athlete to return to play in the athletic activity;

(C) Require that, on a yearly basis, a concussion and head injury information sheet be signed and returned by each coach and athletic director and, if appointed, a licensed health care professional to the lead administrator of a nonpublic school or, for a public school, the local education agency's director of schools prior to initiating practice or competition for the year;

(D) Require that, on a yearly basis, a concussion and head injury information sheet be reviewed by all youth athletes and an athlete's parent or guardian. The information sheet shall be signed and returned by the youth athlete, if the youth athlete is eighteen (18) years of age or older, otherwise by the athlete's parent or guardian, prior to the youth athlete's initiating practice or competition to confirm that both the parent or guardian and the youth athlete have reviewed the information and understand its contents. The information sheet shall include, but not be limited to:

(i) Written information related to the recognition of symptoms of head injuries;

(ii) The biology and the short-term and long-term consequences of a concussion written in layman's terminology;

(iii) A summary of state board of education rules and regulations relative to safety regulations for the student's participation in extracurricular athletic activities; and

(iv) The medical standard of care for post-concussion participation or participation in an extracurricular athletic activity;

(E) Maintain all documentation of the completion of a concussion recognition and head injury safety education course program and signed concussion and head injury information sheets for a period of three (3) years;

(F) Establish as policy the immediate removal of any youth athlete who shows signs, symptoms and behaviors consistent with a concussion from the activity or competition for evaluation by a licensed health care professional, if available, and, if not, by the coach or other designated person. In determining whether a youth athlete suffered from a possible concussion, the centers for disease control and prevention's concussion signs and symptoms checklist shall be utilized; and

(G) Establish as policy that a youth athlete who has been removed from play shall not return to the practice or competition during which the youth athlete suffered, or is suspected to have suffered, a concussion and not return to play or participate in any supervised team activities involving physical exertion, including games, competitions or practices, until the youth athlete is evaluated by a health care provider and receives written clearance from the health care provider for a full or graduated return to play. This subdivision (b)(1)(G) shall not apply if there is a legitimate explanation other than a concussion for the signs, symptoms or behaviors observed.

(2) After a youth athlete who has sustained a concussion or head injury has been evaluated and received clearance for a graduated return to play from a health care provider, then a school may allow a licensed health care professional, if available, with specific knowledge of the youth athlete's condition to manage the youth athlete's graduated return to play based upon the health care provider's recommendations. The licensed health care professional, if not the youth athlete's health care provider, shall provide updates to the health care provider on the progress of the youth athlete, if requested.

(3) No licensed health care professional or other person acting in good faith within the authority prescribed under subdivisions (b)(1)(F) and (G) or subdivision (b)(2) shall be liable on account of any act or omission in "good faith" while so engaged; provided, that "good faith", as used in this subdivision (b)(3), shall not include willful misconduct, gross negligence or reckless disregard.

(4) Excluding health care providers, all licensed health care professionals, performing any of the functions required by this part, shall receive training in the evaluation and management of concussions. Each such licensed health care professional shall, at a minimum, complete the National Federation of State High School Association's (NFHS) training course on concussions in sports or review the CDC Concussion Toolkit for Physicians and shall also complete additional training as may be required by the department.



§ 68-55-503 - Application to community-based youth athletic activity -- Minimum requirements of organizations of community-based youth athletic activities.

(a) This section applies to community-based youth athletic activity.

(b) (1) Any city, county, business or nonprofit organization that organizes a community-based youth athletic activity for which an activity fee is charged, working through guidance from the department of health, shall at a minimum:

(A) Adopt guidelines and other pertinent information and forms as developed by the department of health to inform and educate the director of the youth athletic activity, coaches, youth athletes and their parents or guardians of the nature, risk and symptoms of concussion and head injury, including continuing to play after concussion or head injury;

(B) Require annual completion by the director of the youth athletic activity, all coaches, whether a coach is employed or a volunteer, and, if appointed, the licensed health care professional of a concussion recognition and head injury safety education course program developed by the department. In developing the program, the department may use any of the materials readily available from the centers for disease control and prevention, but shall include the centers' concussion signs and symptoms checklist which must be used by a licensed health care professional, coach or other designated person making a determination as to whether a youth athlete exhibits signs, symptoms or behaviors consistent with a concussion. The department shall make the concussion recognition and head injury safety education course program available on its web site for any youth athletic activity operated by a city, county, business or nonprofit organization to access free of charge. The program shall include, but not be limited to:

(i) Current training in recognizing the signs and symptoms of potentially catastrophic head injuries, concussions and injuries related to second impact syndrome;

(ii) The necessity of obtaining proper medical attention for a person suspected of having sustained a concussion; and

(iii) The nature and risk of concussions, including the danger of continuing to play after sustaining a concussion and the proper method and statutory requirements that must be satisfied in order for a youth athlete to return to play in the athletic activity;

(C) Require that, on a yearly basis, a concussion and head injury information sheet be signed and returned by each coach to the head of the youth athletic activity prior to initiating practice or competition for the year;

(D) Require that, on a yearly basis, a concussion and head injury information sheet be reviewed by all youth athletes and an athlete's parent or guardian. The information sheet shall be signed and returned by the youth athlete, if the youth athlete is eighteen (18) years of age or older, otherwise by the athlete's parent or guardian, prior to the youth athlete's initiating practice or competition to confirm that both the parent or guardian and the youth athlete have reviewed the information and understand its contents. The information sheet shall include, but not be limited to:

(i) Written information related to the recognition of symptoms of head injuries;

(ii) The biology and the short-term and long-term consequences of a concussion written in layman's terminology; and

(iii) The medical standard of care for post-concussion participation or participation in an athletic activity;

(E) Maintain all documentation of the completion of a concussion recognition and head injury safety education course program and signed concussion and head injury information sheets for a period of three (3) years;

(F) Establish as policy the immediate removal of any youth athlete who shows signs, symptoms, and behaviors consistent with a concussion from the activity or competition for evaluation by the licensed health care professional, if available, and, if not, by the coach or other designated person. In determining whether a youth athlete suffered from a possible concussion, the centers for disease control and prevention's concussion signs and symptoms checklist shall be utilized;

(G) Establish as policy that a youth athlete who has been removed from play shall not return to the practice or competition during which the youth athlete suffered, or is suspected to have suffered, a concussion and not return to play or participate in any supervised team activities involving physical exertion, including games, competitions or practices, until the youth athlete is evaluated by a health care provider and receives written clearance from the health care provider for a full or graduated return to play. This subdivision (b)(1)(G) shall not apply if there is a legitimate explanation other than a concussion for the signs, symptoms, or behaviors observed.

(2) After a youth athlete who has sustained a concussion or head injury has been evaluated and received clearance for a graduated return to play from a health care provider, then the organizer of the community-based youth athletic activity may allow a licensed health care professional, if available, with specific knowledge of the youth athlete's condition to manage the youth athlete's graduated return to play based upon the health care provider's recommendations. The licensed health care professional, if not the youth athlete's health care provider, shall provide updates to the health care provider on the progress of the youth athlete, if requested.

(3) No licensed health care professional or other person acting in good faith within the authority prescribed under subdivisions (b)(1)(F) and (G) or subdivision (b)(2) shall be liable on account of any act or omission in "good faith" while so engaged; provided, that "good faith" as used in this subdivision (b)(3) shall not include willful misconduct, gross negligence or reckless disregard.

(4) Excluding health care providers, all licensed health care professionals, performing any of the functions required by this part, shall receive training in the evaluation and management of concussions. Each such licensed health care professional shall, at a minimum, complete the National Federation of State High School Association's (NFHS) training course on concussions in sports or review the CDC Concussion Toolkit for Physicians and shall also complete additional training as may be required by the department.









Chapter 56 - Tennessee Emergency Health Powers Act [Repealed]



Chapter 57 - Surgical Technologists

§ 68-57-101 - Qualifications for employment of surgical technologists.

(a) Individuals employed as surgical technologists shall:

(1) Hold current national certification established by the National Board of Surgical Technology and Surgical Assisting (NBSTSA);

(2) Have completed a program for surgical technology accredited by the Commission on Accreditation of Allied Health Education Programs (CAAHEP);

(3) Have completed an appropriate training program for surgical technologists in the armed forces or at a CAAHEP accredited hospital or CAAHEP accredited ambulatory surgical treatment center program. For the purposes of this chapter, "armed forces" means the army, navy, air force, marine corps, coast guard, or public health service of the United States; or

(4) Successfully complete the surgical technologists NBSTSA certifying exam.

(b) Any student who completes a surgical technology program that is in the process of becoming CAAHEP accredited on July 1, 2006, shall be considered a graduate of a CAAHEP accredited program.

(c) Persons qualified to be employed as a surgical technologist pursuant to subsection (a) shall complete fifteen (15) hours of continuing education or contact hours annually to remain qualified for employment and shall submit verification of having completed such continuing education or contact hours requirements to their employers. The submission of current certification by the NBSTSA shall satisfy the requirements of this subsection (c).

(d) This section and § 68-57-102 shall not constitute a requirement to be assessed during any inspection under chapter 11, part 2 of this title.



§ 68-57-102 - Alternative qualifications for employment -- Exemption of federal employees.

(a) In addition to individuals identified in § 68-57-101, a person may be employed upon providing sufficient evidence that, prior to May 21, 2007, the person was at any time employed as a surgical technologist for not less than eighteen (18) months in the three (3) years preceding May 21, 2007, in a hospital, medical office, surgery center, or an accredited school of surgical technology, as defined by this chapter. An individual who has begun the appropriate training to be a surgical technologist as defined by this section, prior to May 21, 2007, shall be eligible for employment as a surgical technologist; provided, that the training is completed by May 21, 2010. Persons qualified to be employed as surgical technologists pursuant to this subsection (a) shall complete fifteen (15) hours of continuing education or contact hours annually to remain qualified for employment and shall submit verification of having completed such continuing education or contact hours requirements to their employers. The submission of current certification by the NBSTSA shall satisfy this requirement.

(b) Notwithstanding any law to the contrary, a surgical technologist in the service of the federal government is exempt from this chapter while performing duties related to such employment.



§ 68-57-103 - Penalties.

The license of a hospital, ambulatory surgical treatment center, or other such entity that violates any provision of this chapter may be subject to penalties imposed by the board for licensing healthcare facilities pursuant to § 68-11-207.



§ 68-57-104 - Waiver.

A hospital, ambulatory surgical treatment center, or other such entity may petition the director of health care facilities of the department for a waiver from this chapter if such entity is unable to employ a sufficient number of surgical technologists who meet the requirements of this chapter. The hospital, ambulatory surgical treatment center, or other such entity must demonstrate to the director that a diligent and thorough effort has been made to employ surgical technologists who meet the requirements of this chapter. The director shall refuse to grant a waiver upon finding that a diligent and thorough effort has not been made. A waiver shall exempt a facility from this chapter for not more than six (6) months. Additional waivers may be granted, but all exemptions greater than twelve (12) consecutive months must be approved by the board.



§ 68-57-105 - Scope of practice of surgical technologists.

For the purposes of this chapter, "surgical technologist" means one who works under supervision to facilitate the safe and effective conduct of invasive surgical procedures. This individual is usually employed by a hospital, medical office, or surgical center and supervised during the surgical procedure according to institutional policy and procedure to assist in providing a safe operating room environment that maximizes patient safety by performing certain tasks, including, but not limited to:

(1) Preparation of the operating room and the sterile field for surgical procedures by preparing sterile supplies, instruments, and equipment using sterile technique;

(2) Preparation of the operating room for surgical procedures by ensuring that surgical equipment is functioning properly and safely; and

(3) Passing instruments, equipment or supplies to a surgeon, sponging or suctioning an operative site, preparing and cutting suture material, holding retractors, transferring but not administering fluids or drugs, assisting in counting sponges, needles, supplies, and instruments, and performing other similar tasks as directed during a surgical procedure.



§ 68-57-106 - Health care providers' duties in surgical setting unaffected.

Nothing in this chapter shall limit or prevent health care providers licensed pursuant to title 63 from performing duties in a surgical setting.






Chapter 58 - Breastfeeding

§ 68-58-101 - Right to breastfeed in any location.

A mother has a right to breastfeed her child in any location, public or private, where the mother and child are otherwise authorized to be present.



§ 68-58-102 - Breastfeeding not to be considered criminal offense.

The act of breastfeeding shall not be considered:

(1) Public indecency, as defined in § 39-13-511; or

(2) Nudity, obscene, or sexual conduct, as defined in § 39-17-901.



§ 68-58-103 - Preemption of local ordinances.

A unit of local government shall not prohibit breastfeeding in public by local ordinance.






Chapter 59 - Tennessee Trauma Center Funding Law of 2007

§ 68-59-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Trauma Center Funding Law of 2007."



§ 68-59-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Advisory council" means the Tennessee trauma care advisory council, formerly known as the trauma task force;

(2) "Commissioner" means the commissioner of health;

(3) "Comprehensive regional pediatric center" means any pediatric inpatient hospital licensed by the department pursuant to chapter 11, part 2 of this title, and Tenn. Comp. R. & Regs. R. 1200-8-30-.01(4);

(4) "Coordinator" means the person designated by the commissioner pursuant to § 68-59-104;

(5) "Department" means the department of health;

(6) "Trauma center" means any Level I, Level II, Level III or Level IV institution licensed by the department pursuant to chapter 11, part 2 of this title;

(7) "Trauma patient" means a patient who is on the state trauma registry or the National Trauma Registry of the American College of Surgeons;

(8) "Trauma service codes" means the ICDA-9-CM discharge codes designated as trauma service codes by the American College of Surgeons, committee on trauma;

(9) "Trauma system" means:

(A) All designated Level I, II, III, IV trauma centers;

(B) All designated comprehensive regional pediatric centers; and

(C) All other acute care hospitals that provide levels of treatment for trauma patients that are at least as great as the lowest level provided by a designated trauma center; and

(10) "Uncompensated care" means either:

(A) Care provided by a facility defined as part of the trauma system to a trauma patient who:

(i) Has no medical insurance, including Medicare Part B coverage;

(ii) Has no medical coverage for trauma through workers' compensation, automobile insurance, or any third party, including any settlement or judgment resulting from such coverage; and

(iii) Has not paid for the trauma care provided by the trauma provider after documented attempts by the provider to collect payment; or

(B) The uncompensated cost to the provider for care provided by a facility defined as part of the trauma system to a trauma patient who is covered by TennCare in the event that TennCare payment to the trauma provider does not fully compensate the provider for the actual cost of trauma services rendered.



§ 68-59-103 - Annual report -- Recommendations for development.

(a) The advisory council shall submit an annual report to the health committee of the house of representatives and the health and welfare committee of the senate, including, but not limited to, the incidence and status of traumatic injuries in the state, based on the definitions of trauma patient and trauma services codes provided in § 68-59-102, the administration of the office of the coordinator, and recommendations for improving the collection and distribution of funds designated for trauma centers, comprehensive regional pediatric centers, and other acute care hospitals functioning as a part of the trauma system as defined under § 68-59-102.

(b) The advisory council shall evaluate and recommend criteria concerning the development of the state trauma system and trauma centers.



§ 68-59-104 - Development of recommendations.

The trauma care advisory council shall be responsible for the development of recommendations to the commissioner of health for payment of any available trauma system funds based on the following principles:

(1) Designated trauma centers of all levels and comprehensive regional pediatric centers shall be recommended to receive a grant or payment based upon the documented costs associated with maintaining required standards for designation;

(2) Uncompensated care costs associated with trauma patients and the trauma service codes shall be the basis for recommended payments made to designated trauma centers and comprehensive regional pediatric centers and to other acute care hospitals functioning as a part of the trauma system;

(3) Payments related to uncompensated care costs shall be made on a proportional basis related to actual patient volume and losses incurred; and

(4) The readiness costs associated with a documented risk of achieving or losing designation as a designated trauma center of any level shall be recommended if determined appropriate by the advisory council.



§ 68-59-105 - General fund reserve.

There is established a general fund reserve to be allocated by the general appropriations act, which shall be known as the "trauma system fund," referred to as the "fund" in this section. From the revenues deposited in the fund, the department of health is authorized to provide funding to eligible hospitals within the trauma center system in accordance with this chapter. In addition to providing funds for the trauma centers, moneys from the fund may be expended to fund other expenditures consistent with this chapter. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this chapter, and shall not revert to the general fund on any June 30. Any excess revenues shall not revert on any June 30, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from the reserve shall not revert to the general fund on any June 30, but shall remain available for expenditure in subsequent fiscal years.






Chapter 60 - Asthma

§ 68-60-101 - Asthma -- Study of prevalence and severity -- Pilot project.

(a) The department of health is directed to study the prevalence and severity of asthma in this state. This study shall include, but not be limited to, an analysis of data from the hospital discharge data system to identify patterns of asthma prevalence in this state and opportunities to improve care quality and health outcomes. In carrying out the requirements of this section, the department is authorized to contract with outside experts, consultants, and other entities as it deems appropriate. Any costs associated with this study shall be provided through existing funding.

(b) From its study, the department of health shall determine whether a pilot project in a Tennessee municipality with a high incidence of asthma should be developed. The goal of the pilot project shall be the reduction of asthma and asthma-related illnesses in the municipality and shall include accessibility and compliance with medication protocols.









Safety

Chapter 101 - Miscellaneous Safety and Environmental Regulations

§ 68-101-101 - Storage of gunpowder or other explosives.

(a) The corporate authorities of every city and incorporated town may, from time to time, designate some suitable place, at such distance from the limits of the corporation as may be deemed safe, to build magazines for the storage and safekeeping of gunpowder or other explosive materials, which order shall be entered on the corporation records.

(b) They may also prescribe the rules, regulations, and restrictions under which explosive materials shall be kept stored, and the mode in which the magazines or storehouses shall be constructed and maintained so as, in their opinion, best secures the community from danger.



§ 68-101-102 - Public theatrical buildings.

(a) It is the duty of the corporate authorities of any city or town, in which there is located any public hall for theatrical purposes, or other house kept open for public entertainment, thoroughly to examine the same, and ascertain if such buildings are provided with all the necessary safeguards against accident by fire or panic, including suitable appliances for the prompt extinguishment of fires, and sufficient passages, inlets and outlets to the building.

(b) Whenever, in the opinion of the corporate authorities, any building in use, or that may be erected, is deficient in any particular deemed essential to the preservation of life or property, it is the duty of the authorities to require the owners or proprietors of the buildings to make such alterations as will be promotive of the public safety.

(c) It is the duty of all persons proposing to erect such buildings first to submit to the proper municipal authorities the plan and specifications of the proposed structure.

(d) If, in the opinion of the authorities, the same shall be considered dangerous, it shall be lawful for the authorities to withhold a permit for the erection of the building until the proper precautionary measures shall have been adopted.

(e) Any owner or proprietor of any theater or other public building used for public entertainment, who fails or refuses to make the necessary alterations in the building, or who fails to provide the proper protection against fire or panic, after having been duly notified so to do, in writing, shall forfeit such owner's or proprietor's license, and it shall be lawful for the corporate authorities to close the house until the law shall have been observed.



§ 68-101-103 - Parking garages and bus terminals.

(a) It is lawful to construct and maintain a public storage garage for automobiles and other motor vehicles as part of any building used or occupied for habitational purposes, including the basement or cellar thereof; provided, that there is compliance with the following requirements, that:

(1) All parts of such buildings used or occupied for habitational purposes adjacent to the portion of such building constructed, maintained or used as a public storage garage, and for a height of three (3) stories above the same, are fireproof in construction;

(2) The portion of such building constructed, maintained or used as a public storage garage be separated from the remainder of such building by a fireproof wall, partitions and/or floors;

(3) Any opening in walls forming such separation be protected by approved fusible-link fireproof doors and all outside openings be of approved automatic-closing fusible-link fireproof shutters;

(4) The walls, ceilings and floors in such portion of such building constructed, maintained or used as a public storage garage be fireproof in construction;

(5) The portion of such building constructed, maintained or used as a public storage garage be equipped and maintained with an approved automatic sprinkler system with an approved automatic reverse sprinkler installation which would permit sprays to play against the ceiling of that portion of such building constructed, maintained or used as a public storage garage, such sprinkler system to be directly connected with a private water supply system having a storage capacity of at least five thousand (5,000) gallons, and to be cross connected with the city water supply system, the valves controlling such connection to be outside of such portion of the building constructed, maintained or used as a public storage garage, and such sprinkler system to be further directly connected from the outside of that portion of the building constructed, maintained or used as a public storage garage either on street or alley sides, with standard fire hose connections as used in the city where such building is located so that the sprinkler system can be directly connected with the fire engine pumps;

(6) All openings in such portion of such building constructed, maintained or used as a public storage garage be equipped with slotted openings connected with the sprinkler system which would permit a curtain of water to play on the inside of such openings in case of fire;

(7) The entrance for automobiles into such portion of such building constructed, maintained or used as a public storage garage be from the outside either from the street or a public alley and not through the remainder of such building, and that the entrance doors be of approved fireproof construction; and

(8) Such portion of such building constructed, maintained or used as a public storage garage shall be used only for the storage of automobiles and other motor vehicles and for the washing thereof, but shall not be used to operate or maintain a motor vehicle repair shop, to vulcanize tires or to store or dispense gasoline or oil or other volatile and inflammable fluid.

(b) It is lawful to construct and maintain a terminal station for automobile buses engaged in the transportation of passengers as part of any building used or occupied for habitational purposes; provided, that where such terminal station for automobile buses is used solely for the ingress and egress of automobile buses for unloading and loading of passengers and is not used for the storage of such buses, this section shall not apply to the construction and maintenance of such terminal station for such automobile buses.

(c) Nothing in this section shall abrogate, limit, abridge or restrict or be construed to abrogate, limit, abridge or restrict the powers, duties, and rights conferred by statutes on the cities, towns and taxing districts of the state, or inherent in municipalities under the common law and the police power.



§ 68-101-104 - Electric safety code for electric-supply stations and lines.

(a) The American National Standard Electrical Safety Code, edition dated August 1, 2011, prepared and published by the Institute of Electrical and Electronics Engineers, Inc., 345 East 47th Street, New York, New York, 10017, is adopted by the general assembly for application for all processes within the state of Tennessee as the official electrical safety code, to provide a standard for safeguarding of persons from hazards arising from the installation, operation, or maintenance of:

(1) Conductors and equipment in electric-supply stations; and

(2) Overhead and underground electric-supply and communication lines, and work rules for the construction, maintenance, and operation of electric-supply and communication lines and equipment, and the provisions of such National Electrical Safety Code are adopted herein by reference and shall not be copied in the codified sections or provisions of the Tennessee Code.

(b) Future revisions or additions to the National Electrical Safety Code as may be adopted, deleted, revised or changed by the Institute of Electrical and Electronics Engineers, Inc., may be adopted, deleted, revised, or amended by the general assembly as and when the general assembly may elect to adopt any such revisions, additions, deletions, modifications or changes in the National Electrical Safety Code.

(c) A copy of the American National Standard Electrical Safety Code edition dated August 1, 2011, is available for viewing by the public at the office of the electrical inspection section in the department of commerce and insurance in the Davy Crockett Tower, 500 James Robertson Parkway, Nashville, Tennessee, during regular state office hours.



§ 68-101-105 - Gas storage tanks near railroad track prohibited -- Exceptions.

(a) It is unlawful for any person, firm, corporation, association or governmental agency to construct or cause to be constructed any liquefied petroleum gas, flammable gas or nonflammable compressed gas storage tank within two hundred feet (200') of any main line railroad track classified by the federal railroad administration as either Class III, IV, or V, and that has a speed limit of over thirty miles per hour (30 mph).

(b) This section does not apply to:

(1) Intra- or inter-plant trackage owned or leased by private manufacturing operations;

(2) Railroad service tanks;

(3) Storage tank facilities or sites in existence prior to July 1, 1980;

(4) Storage tanks with a capacity of two thousand gallons (2,000 gal.) or less; or

(5) Railroad yards.



§ 68-101-106 - Antenna installation and removal.

(a) As used in this section, unless the context otherwise requires:

(1) "Antenna" means any tower, wire, pole, circuit, rod, tubing, equipment or instrument that transmits or receives data or information by means of electromagnetic waves or impulses of any kind whatsoever;

(2) "Code" means any of the following:

(A) The National Electrical Code, as amended, and adopted by the National Fire Protection Association, Boston, Massachusetts and as in effect on April 27, 1981; or

(B) The National Electrical Safety Code, as incorporated by reference in § 68-101-104;

(3) "Electrical contact" means the transmission of electric current, other than through or into an electrical device or electrical appliance in accordance with the design and intended use of that electrical device or electrical appliance;

(4) "Electrical device" means any wire, line, cable, pole, conduit, switch, transformer or other equipment or accessory used for or in connection with the transmission of electricity or electrical energy, but does not include any electrical power line, wire or cable located within the structure of any building. "Electrical device" does not include any service drop line that a person fails to maintain in accordance with the requirements of the code; and

(5) "Person" means any individual, firm, partnership, trust, association, joint venture, corporation or other business organization, or any like entity, or any agency, unit, or instrumentality of any government, including any publicly owned corporation or utility.

(b) It is unlawful for any person, while causing or aiding in the installation or removal of any antenna, to engage in any activity as a result of which an antenna comes into electrical contact with any electrical device constructed or erected in compliance with the code, except by the express permission of the person by whom the electrical device is owned or operated, which permission shall not be unreasonably withheld.

(c) This section shall be supplemental to and shall not supersede any building code or permit requirement of any state agency, municipality, or county, or the more stringent requirement of any statute.



§ 68-101-107 - Sale of metal beverage containers with detachable opening devices prohibited -- Exceptions.

(a) For the purpose of this section, "beverage" means drinks in liquid form intended for human consumption.

(b) No person shall sell or offer for sale any metal beverage container so designed and constructed that a part of the container is detachable in opening the container.

(c) Nothing in this section shall prohibit the sale of fruit juices, fruit-ade and vegetable juices in containers the only detachable part of which is a piece of nonmetallic tape.

(d) Nothing in this section shall prohibit the sale of metal beverage containers with detachable opening devices for milk-based products, soy-based products or similar products, which require heat and pressure in the canning process.



§ 68-101-108 - Limitations on release of balloons into the atmosphere -- Exemptions.

(a) No person, including an officer or employee of this state or any political subdivision of the state, shall knowingly release into the atmosphere more than twenty-five (25) balloons that are:

(1) (A) Made of a nonbiodegradable material; or

(B) Made of a biodegradable material that requires more than several minutes of contact with air or water to degrade; and

(2) Filled with helium or another substance that causes the balloons to rise or float in the atmosphere.

(b) Any person violating subsection (a) is subject to a civil penalty of two hundred fifty dollars ($250). Each balloon released in a single day, in excess of the limit imposed in subsection (a), constitutes a separate violation.

(c) This section does not apply to weather balloons that are used for the purpose of carrying scientific instruments during the performance of an experiment or testing procedure.

(d) This section does not apply to any county having a population, according to the 1980 federal census or any subsequent federal census, of: Click here to view image.



§ 68-101-109 - Labeling of plastic containers.

(a) As used in this section, unless the context otherwise requires:

(1) "Container," unless otherwise specified, refers to "rigid plastic container" or "plastic bottle," as those terms are defined in this section;

(2) "Department" means the department of environment and conservation;

(3) "Label" means a molded, imprinted or raised symbol on or near the bottom of a plastic container or bottle;

(4) "Person" means an individual, sole proprietor, partnership, association, corporation or other legal entity;

(5) "Plastic" means any material made of polymeric organic compounds and additives that can be shaped by flow;

(6) "Plastic bottle" means a plastic container that has a neck that is smaller than the body of the container, accepts a screw-type, snap cap or other closure and has a capacity of sixteen fluid ounces (16 fl. oz.) or more, but less than five gallons (5 gal.); and

(7) "Rigid plastic container" means any formed or molded container, other than a bottle, intended for single use, composed predominantly of plastic resin, and having a relatively inflexible finite shape or form with a capacity of eight ounces (8 oz.) or more but less than five gallons (5 gal.).

(b) (1) This section and any rules or regulations adopted under this section shall be interpreted to conform with nationwide plastics industry standards.

(2) No person shall distribute, sell or offer for sale in this state any plastic bottle or rigid plastic container, unless such container is labeled with a code identifying the appropriate resin type used to produce the structure of the container. The code shall consist of a number placed within three (3) triangulated arrows and letters placed below the triangle of arrows. The triangulated arrows shall be equilateral, formed by three (3) arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius. The pointer or arrowhead of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the pointer from the base of the adjacent arrow. The triangle, formed by the three (3) arrows curved at their midpoints shall depict a clockwise path around the code number. The numbers and letters used shall be as follows:

1. = PETE (polyethylene terephthalate)

2. = HDPE (high density polyethylene)

3. = V (vinyl)

4. = LDPE (low density polyethylene)

5. = PP (polypropylene)

6. = PS (polystyrene)

7. = OTHER

(3) The department shall maintain a list of the label codes provided in subdivision (b)(2) and shall provide a copy of that list to any person upon request.

(c) After being notified by the department that plastic containers were distributed, sold or offered for sale in this state not in compliance with subsection (b), a person who, after receiving such notification from the department, distributes, sells or offers for sale in this state plastic containers that are not in compliance with the notification, is subject to a civil penalty of fifty dollars ($50.00) for violating such notification, and may be enjoined from such violations.






Chapter 102 - Fire Prevention and Investigation

Part 1 - General Provisions

§ 68-102-101 - Prevention and investigation of destructive fires by department of commerce and insurance.

The duty of preventing and investigating fires destructive of buildings and other property is delegated to the department of commerce and insurance, under the control of the commissioner of that department.



§ 68-102-102 - Specific duties of commissioner of commerce and insurance.

It is the duty of the commissioner of commerce and insurance, or the commissioner's deputies or assistants, to enforce the laws and this chapter in the counties, relating to the:

(1) Prevention of fires;

(2) Storage, sale and use of combustibles and explosives;

(3) Installation and maintenance of automatic or other fire alarm systems and fire extinguishing equipment;

(4) Construction, maintenance and regulation of fire escapes;

(5) Means and adequacy of exit, in case of fire, from factories, asylums, hospitals, churches, schools, halls, theaters, amphitheaters, and all other places in which numbers of persons live, work or congregate, from time to time, for any purpose or purposes; and

(6) Suppression of arson and the investigation of the cause, origin and circumstances of fires.



§ 68-102-103 - Additional powers and duties.

The commissioner, or the commissioner's deputies or assistants, shall have such other powers and perform such other duties as set forth in this chapter.



§ 68-102-104 - Deputies -- Appointment -- Salaries.

The commissioner of commerce and insurance is authorized to appoint such deputy marshals as the commissioner deems necessary to enforce this chapter, and shall fix their salaries with the approval of the commissioner of human resources.



§ 68-102-105 - Director of fire prevention -- Stenographic and clerical help -- Appointment -- Powers.

(a) The commissioner shall appoint a director of fire prevention and such stenographic and clerical help as is necessary to enforce this chapter.

(b) These employees shall be clothed with all the powers of deputy marshals.



§ 68-102-106 - Salaries fixed with approval from commissioner of human resources.

The commissioner shall fix the salaries of the director and the stenographic and clerical help with the approval of the commissioner of human resources.



§ 68-102-107 - Authority to conduct fire safety inspections and enforce building codes for other local governments.

Notwithstanding any other provision of law, rule or regulation to the contrary, any person who is certified by the state to conduct fire safety inspections and/or to enforce building codes within a local government jurisdiction may perform those activities, within the limits of such person's certification, for any other local government that may request such services from such persons.



§ 68-102-108 - Assistants to commissioner of commerce and insurance.

(a) The commissioner shall be aided in the performance of the commissioner's duties under this chapter by assistants designated in this section. Such assistants shall be subject to the duties and obligations imposed by this chapter, and shall be subject to the directions of the commissioner in the execution of those duties and obligations.

(b) The following persons shall be assistants to the commissioner:

(1) In an incorporated city or place having both a fire marshal and a fire department, either the fire marshal or the chief of the fire department, whomever such city or place appoints;

(2) In an incorporated city or place having either a fire marshal or a fire department, but not both, such fire marshal or the chief of such fire department;

(3) The chief of every private fire company organized within a municipality pursuant to title 7, chapter 38;

(4) The mayor of each incorporated place having no fire marshal, fire department, or private fire company;

(5) Within the bounds of any county, but outside any municipality contained in the county, the chief of any county-wide fire department authorized by title 5, chapter 17;

(6) Within the bounds of any county, but outside any municipality contained in the county, the chief of any incorporated fire department whose geographic fire response district has been established and approved by the county mayor of such county; and

(7) In an incorporated city or other place that has no fire marshal, a fire marshal from another local government.

(c) Every person who is or becomes an assistant pursuant to this section shall, within thirty (30) days after obtaining that status, submit to the commissioner the person's name, address and adequate documentation to establish the person's claim of office. Upon receipt of such information, the commissioner shall issue to the officer a certificate that evidences the officer's status as an assistant. On or after June 20, 2006, and within one (1) year from the date of the certificate, the assistant must complete a sixteen-hour course presented by the Tennessee fire service and codes enforcement academy. The Tennessee fire service and codes enforcement academy shall instruct new assistants on fire incident reporting, fire cause determination, legal requirements for fire chiefs, basic management skills, fire service agencies and associations, and fire service requirements in the state of Tennessee. The recipient shall surrender the certificate to the commissioner within ten (10) days after vacating the office by virtue of which this section designates such person as an assistant.



§ 68-102-109 - Assistant appointed -- Removal of subordinate officers.

(a) If there is no officer as provided for in § 68-102-108 in any city or place, or in case such officer declines to serve, the commissioner may appoint an assistant instead.

(b) All subordinate officers working under the commissioner, including the commissioner's deputies and assistants, may be removed for cause, and their successors appointed by the commissioner.



§ 68-102-110 - Instructions and forms to be furnished to assistants.

The commissioner of commerce and insurance shall prepare instructions to the assistants designated in this chapter and forms for their use in the reports required by this chapter and cause them to be printed and sent, together with a copy of this chapter, to each such officer located within the state.



§ 68-102-111 - Assistants to investigate every fire -- Reports -- Demolition of structures beyond repair.

(a) The assistants to the commissioner, as provided in §§ 68-102-101 -- 68-102-110, shall investigate the cause, origin, and circumstance of every fire occurring in any city or place in this state by which property has been destroyed or damaged, and so far as it is possible, determine whether the fire was the result of carelessness or design. The investigation shall be begun immediately upon the occurrence of the fire by the assistant in whose territory the fire has occurred, and if it appears to the officer making the investigation that the fire is of suspicious origin, the commissioner shall be immediately notified of the fact. Every fire so occurring shall be reported, in writing, to the commissioner, within ten (10) days after the occurrence of the fire, by the officer so designated, in whose jurisdiction the fire has occurred. The report shall be in the form prescribed by the commissioner and shall contain a statement of all facts relating to the cause and origin of the fire that can be ascertained, the extent of damages and the amount of insurance on the property, and such other information as may be required. A person or entity that reports information in accordance with this section is immune from civil liability for reporting such information; provided, that the person or entity acted in good faith and without malice.

(b) Whenever any assistant determines, in the course of an investigation required by subsection (a), that a building or other structure has been damaged so extensively that repair is not a feasible alternative, the assistant shall order the remains of the building or structure demolished, materials removed, and all dangerous conditions remedied. The order shall be delivered with written notice to the person responsible for the building or structure and shall state that the person must comply with the order within six (6) months or, if an insurance claim is pending on such building or structure, then the person must comply with the order within six (6) months after settlement of such claim. The person responsible for the building or structure may appeal the order, for which purpose §§ 68-102-118 -- 68-102-120 shall apply. If the person fails to comply with the order, or with the modified order if applicable, the assistant shall cause the building or structure to be demolished, materials removed and all dangerous conditions remedied, the expense to be borne by the person. Should the person fail or neglect to repay the expenses within thirty (30) days after all dangerous conditions are so remedied, §§ 68-102-122 -- 68-102-125 shall apply.

(c) For purposes of subsection (b) only, "assistant" means:

(1) Within the boundaries of an incorporated place, a person appointed under the authority of § 68-102-108 or § 68-102-109; or

(2) Outside the boundaries of an incorporated place but within a county, a person appointed by the legislative body of the county, under the authority hereby extended, to perform the duties established by subsection (b). Any such legislative body that so appoints a person may fix the person's rate of compensation, which shall be paid from the county general fund.



§ 68-102-112 - State fire marshal -- Supervision of fire prevention division.

The commissioner of commerce and insurance, as the state fire marshal, shall supervise and direct the activities of the fire prevention division through the director of the fire prevention division.



§ 68-102-113 - Regulations of state fire marshal -- Subjects covered -- Penalties.

(a) The state fire marshal shall make regulations consistent with statutory provisions for safeguarding to a reasonable degree of life and property from the hazards of fire and explosion arising from the storage, handling and use of hazardous substances, materials and devices, and from conditions hazardous to life or property in the use of buildings, structures or premises.

(b) All regulations of the state fire marshal shall be indexed and published, kept up to date, and made available for either sale or public inspection; however, published nationally recognized codes approved by the parent code groups, published amendments to nationally recognized codes approved by the parent code groups and published lists of acceptable materials and items tested and approved by a nationally recognized testing agency or laboratory are exempt from this provision.

(c) (1) The regulations shall specifically govern the following: automobile tire rebuilding plants, automobile wrecking yards, junk yards and waste material handling plants; bowling establishments; cellulose nitrate motion picture film; cellulose nitrate plastics (pyroxylin); combustible fibers; compressed gases; dry cleaning plants; prevention of dust explosions; maintenance of exit ways; explosives, ammunition and blasting agents; fireworks; fire protection equipment; application of flammable finishes; flammable and combustible liquids; fruit ripening processes; fumigation and thermal insecticidal fogging; garages; hazardous chemicals; liquefied petroleum gases; lumber yards and woodworking plants; magnesium; oil burning equipment; manufacture of organic coatings; ovens and furnaces; places of assembly; general precautions against fire; tents; welding or cutting, acetylene generators and calcium carbide.

(2) Notwithstanding any rule or regulation adopted by the state fire marshal, pursuant to this section, the delivery nozzles for dispensing class I liquids at self-service gas stations may contain latch-open devices.

(d) The regulations shall also govern:

(1) The materials, installation and use of facilities, equipment, devices and appliances conducting, conveying, consuming and using electrical energy or gas (natural, artificial or liquid petroleum) in, or in connection with, any building, structure or on any premises located in this state;

(2) The material, design and construction of chimneys, flues and vents in any building or structure located in this state; and

(3) The number, type, design, capacity and location of fire extinguishers and fire extinguishing systems in buildings, structures, on vehicles or in other places where required for safety.

(e) In the making of such regulations, the state fire marshal may accept or adopt as required minimum standards for such installation, materials, facilities, equipment, devices, appliances, safety measures and methods of handling, the standards recommended by any recognized organization or testing laboratory, including the standards of the Southern Building Code Congress, Birmingham, Alabama; the National Fire Codes of the National Fire Protection Association, Boston, Massachusetts; the National Electrical Safety Code, a publication of the National Bureau of Standards, Washington, D.C.; and including lists of materials tested and meeting standards for equipment, devices and appliances and other materials as published by Underwriters' Laboratories, Inc., of Chicago, Illinois; and the American Gas Association, Inc. Laboratories lists of certified appliances and accessories, Cleveland, Ohio; and may make regulations for items not included in the above standards.

(f) (1) The statewide minimum electrical standard promulgated by the state fire marshal pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall have precedence over all conflicting local electrical codes in counties or cities having multiple code jurisdictions. In the event of a disputed interpretation of a code section or standard, the ruling of the state fire marshal or the fire marshal's designee shall prevail.

(2) Subdivision (f)(1) does not apply to a municipality that conducts its own inspection for compliance with electrical standards.

(g) The regulations of the state fire marshal have the force and effect of law, if not in conflict with express statutory provisions, and any person, firm, corporation, association, or syndicate, including architects, contractors, builders, mechanics, electricians or other persons engaged in erecting, installing or otherwise dealing with any of the materials, installations, facilities, equipment, devices or appliances mentioned in this section, who fails to comply with the regulations promulgated as authorized by this section, commits a Class C misdemeanor.



§ 68-102-114 - Fire insurance companies to make annual reports of fires -- Contents.

Every fire insurance company transacting business in this state is required to report to the commissioner, through the secretary or other representative of the insurance company, all fire losses on all property insured by such companies within the state, showing the owner and occupant of the premises burned, the date of fire, location, cause of fire, occupancy, amount of insurance, sound value of the property, and the amount of loss paid. The report shall be made to the commissioner annually, on or before February 1, covering the year ending December 31 preceding such report.



§ 68-102-115 - Cooperation of insurance companies and authorized fire officials in cases of suspected arson.

(a) As used in this section, unless the context otherwise requires:

(1) "Authorized agency" means the state fire marshal, or any person acting on the state fire marshal's behalf, or any prosecuting attorney responsible for prosecutions in the county where the fire occurred, or any law enforcement officer responsible for investigating fire losses, and, solely for the purpose of subsection (c), means:

(A) The federal bureau of investigation or any other federal agency; and

(B) The United States attorney's office when involved in an investigation or prosecution involving the fire in question;

(2) "Insurance company" means any corporation, partnership, association, person or other legal entity that sells or has sold a contract of insurance, as defined in § 56-7-101, within this state or that is doing business in this state as an insurance company under the requirements of title 56, chapter 2; and

(3) "Relevant" means information that proves, or has a tendency to prove or disprove, the existence or nonexistence of any fact that is of consequence to the investigation.

(b) When an insurance company after investigation, has reason to believe that a fire loss in which it has an interest may be of other than accidental cause, then, for the purpose of notification and for having such fire loss investigated, the company shall give written notice to the state fire marshal and to such other authorized agency as it has reason to believe appropriate to expedite the investigation. The written notice shall include, but not be limited to, the name of the owner and the occupant of any building burned, the owner of any personal property burned, the date and location of the fire, and any other facts and circumstances then known to the company that tend to establish the cause or origin of the fire. The report shall be in addition to and not in lieu of any reports that the company may be required to make by any law of the state to the commissioner of commerce and insurance or other state official.

(c) Any authorized agency involved in the investigation may request any insurance company investigating a fire loss of real or personal property to release to the requesting agency any relevant information or evidence deemed important to the authorized agency that the company may have in its possession, relating to the fire itself. The company shall release the information and cooperate with any official authorized to request the information pursuant to this section. Relevant information may include, but not be limited to:

(1) Pertinent insurance policy information relevant to any fire loss under investigation and any application for the policy;

(2) Policy premium payment records that are available;

(3) History of previous claims made by the insured for fire loss; and

(4) Material relating to the investigation of the loss, including statements of any person, proof of loss, and any other evidence relevant to the investigation.

(d) In the absence of malice, no authorized agency, and no insurance company, or person who furnishes information on behalf of either, shall be liable for damages in a civil action or subject to criminal prosecution for any oral or written statement made or any other action taken to supply information pursuant to this section. However, this section applies only to oral and written statements, provided under subsection (c), to the state fire marshal and any other authorized agency.

(e) Any authorized agency or insurance company that receives any information furnished pursuant to this section shall hold the information in confidence and not release the information, except as provided in this section, until such time as its release is required pursuant to a criminal or civil proceeding. Any authorized agency, or its personnel, may be required to testify in any litigation in which the insurance company at interest is named as a party.

(f) (1) Any authorized agency provided with information pursuant to subsection (b) and in furtherance of its own purposes, or at the request of any other authorized agency, may release or provide such information to any other authorized agencies.

(2) Any insurance company providing information to an authorized agency or agencies pursuant to subsection (b) shall have the right to request relevant information from such authorized agency and receive, within a reasonable time, not to exceed thirty (30) days, the information requested.

(g) This section shall not be construed to affect or repeal any ordinance of any municipality relating to fire prevention or the control of arson, but the jurisdiction of the fire marshal and any prosecuting attorney in such municipality is to be concurrent with that of municipal and county authorities. With the exception of subsection (d), all other provisions of this section shall not be construed to impair any existing statutory or common law rights.



§ 68-102-116 - Inspection of buildings and premises.

The commissioner, or the commissioner's deputies or assistants, shall, subject to availability and efficient utilization of time, personnel and resources, inspect buildings or premises within their jurisdiction upon the written complaint of any citizen, or whenever the commissioner, or the commissioner's deputies or assistants, deem it necessary. In the event that the commissioner is unable to make any inspection under this section, the commissioner shall transmit the complaint to the local authorities having jurisdiction.



§ 68-102-117 - Buildings inherently dangerous or containing inflammable matter -- Dangerous or defective conditions -- Removal or remedies -- Noncompliance with orders -- Penalties.

(a) (1) When any officer referenced in § 68-102-116 finds any building or other structure that for want of repairs, lack of sufficient fire escapes, automatic or other fire alarm apparatus or fire-extinguishing equipment, or by reason of age or dilapidated condition, or from any other cause, is especially liable to fire, or constitutes any other dangerous or defective conditions, and that is situated so as to endanger life or property, and whenever such officer shall find in any building combustible or explosive matter or inflammable conditions dangerous to the safety of such buildings, the officer shall order the dangerous or defective conditions removed or remedied, and the order shall be immediately complied with by the owner or occupant of such premises or buildings, or by any architect, contractor, builder, mechanic, electrician or other person who shall be found to be responsible for the dangerous or defective conditions. Subdivision (a)(1) applies to any building or other structure that is being erected, constructed or altered, and to any building that has been erected, constructed or altered.

(2) (A) If compliance with the order is not expedient and does not permanently remedy the condition, after giving written notice, then the officer has the authority to issue a citation for the violation, requiring the person found to be responsible for the dangerous or defective conditions to appear in court at a specified date and time. In issuing a citation, the officer shall:

(i) Prepare a written order, which shall include the name and address of the cited person, the name of the officer issuing the citation, the offense charged, the address of the building found to be dangerous or in a defective condition and the time and place of appearance; and

(ii) Have the offender sign the original and duplicate copy of the citation.

(B) The officer shall deliver one (1) copy to the offender and retain the other.

(3) A violation of subdivision (a)(2) is a Class B misdemeanor.

(4) If the person cited fails to appear in court on the date and time specified, the court shall issue a bench warrant for the person's arrest.

(5) Whenever a citation has been prepared, delivered and filed with the appropriate court, a duplicate copy of the citation constitutes a complaint to which the defendant shall answer. The duplicate copy shall be sworn to by the issuing officer before any person authorized by law to administer oaths.

(6) Any person who intentionally, knowingly or willfully fails to appear in court on the date and time specified on the citation, or who knowingly gives a false or assumed name or address, commits a Class C misdemeanor, regardless of the disposition of the charge for which such person was originally cited. Proof that the defendant failed to appear when required constitutes prima facie evidence that the failure to appear is willful.

(7) (A) Each citation issued pursuant to this section shall have printed on it in large, conspicuous block letters the following:

NOTICE: FAILURE TO APPEAR IN COURT ON THE DATE ASSIGNED BY THIS CITATION WILL RESULT IN YOUR ARREST FOR A SEPARATE CRIMINAL OFFENSE, WHICH IS PUNISHABLE BY A JAIL SENTENCE OF UP TO THIRTY (30) DAYS AND/OR A FIFTY DOLLAR ($50.00) FINE.

(B) Each person receiving a citation under this section shall sign this citation indicating the knowledge of the notice listed in subdivision (a)(7)(A). The signature of each person creates an inference of knowledge of the notice and inference of intent to violate this section if the person should not appear as required by the citation.

(b) In addition to any other remedy available, if an officer finds that the safety and welfare of the public may be threatened, then the officer or district attorney may file a petition for injunction in the appropriate court against any person responsible for the dangerous or defective conditions for the purpose of enjoining any such violation. It is not necessary to allege or prove that there is no adequate remedy at law.

(c) If it is found by any person, association or corporation supplying electrical energy or gas (natural, artificial or liquid petroleum) to equipment or installations in any building or structure or on any premises located in this state, or if it is found by any official making an inspection pursuant to this chapter that such facilities or equipment are defective so as to be especially liable to fire or hazard to life and property, or to have been installed in violation of laws or regulations, then such person, association or corporation may discontinue the supplying of such electrical energy or gas until the defective or unlawful conditions have been corrected.

(d) A supplier of electrical energy or gas to such installations having defective or unlawful conditions, as defined in this section or enumerated by a written report of any official making an inspection pursuant to this chapter, shall be furnished a copy of any order or orders issued by an official or inspector insofar as such order or orders relate to the supplier, electrical defects to electrical suppliers, and gas defects to gas suppliers. If the defective or unlawful conditions have not been corrected within the thirty-day period, then such suppliers, either electrical or gas, shall discontinue service until the defective or unlawful conditions have been corrected. Any person, firm, association or corporation failing to comply with such notice or order shall be liable to the penalties provided in this chapter.



§ 68-102-118 - Appeal from order of deputy or assistant to the commissioner.

If an order pursuant to § 68-102-117 is made by a deputy or assistant to the commissioner, the owner or occupant may, within twenty-four (24) hours, appeal to the commissioner, who shall, within ten (10) days, review the order and file the commissioner's decision on the appeal, and, unless by the commissioner's authority the order is revoked or modified, the order shall remain in full force and be complied with within the time fixed in the order or decision of the commissioner.



§ 68-102-119 - Review of order of commissioner and of judgment of circuit court.

Any owner or occupant who feels aggrieved by the order or affirmed order may, within five (5) days after the making or affirming of the order by the commissioner, file a petition for certiorari and supersedeas with the circuit court of the county in which the property is located, praying a review of the order. It is the duty of the court to hear the petition on the first convenient day, and to make the order in the premises as right and justice may require. In case the owner or occupant is not satisfied with the order or judgment of the circuit court, the owner or occupant may file a petition for certiorari and supersedeas in the appellate court to review the order or judgment.



§ 68-102-120 - Bond for certiorari and supersedeas.

Parties that file a petition for certiorari and supersedeas in the circuit court to review an order shall file with the court a bond in an amount to be fixed by the court, in no case to be less than two hundred fifty dollars ($250), with at least two (2) sufficient sureties, to be approved by the court, conditioned to pay all the costs on the petition for certiorari and supersedeas, in case the appellant fails to sustain the petition, or the petition is dismissed for any cause, together with all damages that may be occasioned on account of the failure of the owner or occupant to comply with the order of the commissioner, in case the order of the commissioner is sustained or the petition dismissed for any cause.



§ 68-102-121 - Officer may remedy dangerous conditions at expense of owners.

If any party fails to comply with the order as modified on appeal by the court or the commissioner, and within the time fixed by either of them, then the officer is empowered to cause the building or premises to be repaired, torn down, demolished, materials removed and all dangerous conditions remedied, as the case may be, at the expense of the party or parties.



§ 68-102-122 - Expense not paid by parties to be certified and paid.

If a party fails, neglects, or refuses to repay the officer the expense incurred by the officer within thirty (30) days after the occurrence, the officer may immediately place a lien upon the property for the expenses incurred pursuant to § 68-102-121, together with a twenty-five percent (25%) penalty. The lien shall be a lien on the property, including the real estate on which the property is located, and the lien shall be superior and prior to all other liens on the property, except a lien for taxes assessed and due the state, county and city in which the property is located, and vendors' liens.



§ 68-102-124 - Officer authorized to enforce lien.

The officer is authorized to institute legal proceedings to enforce the lien in any court of record or any general sessions court.



§ 68-102-125 - Registration of order to make lien effective.

(a) In order to make the lien against the property valid and binding, the officer, officer's assistant, or other person entitled to assert the lien shall immediately upon serving the order provided in § 68-102-117, upon any party or parties, including any lienholders of record, file a copy of the order in the register's office in the county in which the property is located and cause the copy of the order to be registered.

(b) For the registration of the order, the register of any county shall receive a fee authorized for the recording of the documents, such fee to be added to the cost and expense of executing the order.

(c) The copy of the order shall be filed in the register's office of the county in which the property is located, before or at any time the order is served upon the owner or occupant of the premises, and the order when so filed shall be notice to all parties.



§ 68-102-126 - Penalty for failure to comply with order.

(a) Any owner or occupant failing to comply with an order pursuant to § 68-102-117 within thirty (30) days after the order has been made final commits a Class C misdemeanor for each day's neglect thereafter. An action may be brought in any court having jurisdiction, including the court of general sessions of the county in which the property is located, in the name of the state of Tennessee, upon the relation of the commissioner of commerce and insurance.

(b) If defective or unlawful conditions, as defined in § 68-102-117 have resulted from the failure of any architect, contractor, builder, mechanic, electrician or other person to comply with the requirements of laws and regulations relating to the installation of facilities, appliances and equipment for the use of electrical energy or gas (natural, artificial or liquid petroleum) in any building, structure or on premises located in this state, then the architect, contractor, builder, mechanic, electrician or other person shall be required to comply with any order or orders issued by an officer or inspector insofar as the order or orders may relate to the failure. Upon failure to comply with the order or orders within thirty (30) days, the architect, builder, contractor, mechanic, electrician or other person commits a Class C misdemeanor.



§ 68-102-127 - Police powers of commissioner and deputies and municipal fire investigators.

(a) The commissioner of commerce and insurance and the commissioner's deputies have police powers and have the right to make arrests when necessary to preserve the law in this department, and may, in addition to investigations made by any of the commissioner's assistants, at any time make further investigations as to the origin or circumstances of any fire occurring in this state, by the appointment of special assistants or the employment of other means necessary in the commissioner's discretion.

(b) Municipal fire investigators who have been authorized by the chief of the municipal fire department or the director of fire services to conduct investigations relative to the cause and origin of fires and/or arson investigations shall also have police powers and shall have the right to make arrests when necessary to preserve the laws of this state or their respective municipalities relative to cases of arson or suspected arson.



§ 68-102-128 - Power to summon and swear witnesses -- False swearing as perjury.

The commissioner, the commissioner's deputies and assistants, including full-time arson investigators, have the power to summon witnesses and to compel them to attend before them, or either of them, and to testify under oath in relation to any matter that is by this chapter a subject of inquiry and investigation, and may require the production of any book, paper, document or other matter whatsoever deemed pertinent or necessary to the inquiry. They also have the power to administer oaths and affirmations to any person appearing as a witness before them, and false swearing in any matter shall be deemed perjury, and shall be punishable as such.



§ 68-102-129 - If crime suspected, testimony and other facts presented to district attorney general.

If, after examination of witnesses or any investigation, the commissioner, or any of the commissioner's deputies or assistants, is of the opinion that the facts in relation to a fire indicate that a crime has been committed, the commissioner shall present the testimony taken on examination, together with any other data in the commissioner's possession, to the district attorney general of the county in which the crime has been committed, and it is the duty of the district attorney general to call especially to the attention of the grand jury such testimony, and if the facts warrant an indictment, no prosecutor shall be required.



§ 68-102-130 - Power to enter buildings or premises for inspection or investigation.

The commissioner, the commissioner's deputies or any of the commissioner's assistants may at all hours enter any building or premises for the purpose of making an inspection or investigation that under this chapter, the person may deem necessary to be made.



§ 68-102-131 - Fees of witnesses and officers.

Every person, summoned and testifying before the commissioner, the commissioner's deputies or assistants, shall receive from the funds for the maintenance of the department, on the certificate of the commissioner, for witness fees and mileage, such sum or sums as provided for witnesses testifying in the circuit courts of this state, and officers serving subpoenas and rendering other services to the commissioner shall be paid as for like services in such courts.



§ 68-102-132 - Record of fires kept -- Open to public -- Information may be withheld.

The commissioner shall keep in the commissioner's office a record of all fires occurring in this state and of all the facts concerning the fires occurring in the state, including statistics as to the extent of the fires and the damage caused by the fires, and whether such losses were covered by insurance, and, if so, in what amount. Such records shall be made daily from the reports made to the commissioner by the commissioner's assistants under this chapter. All such records shall be public, except any information secured in an investigation under this chapter, which the commissioner, in the commissioner's discretion, may withhold from the public.



§ 68-102-133 - Report of commissioner -- Amendment of laws.

The commissioner shall, annually, on or before February 15, transmit to the governor a full report of the commissioner's proceedings under this chapter, and such statistics as the commissioner may wish to include in the report, for the year previous. The commissioner shall also recommend any amendments to the law that, in the commissioner's judgment, are deemed advisable. The report of the commissioner shall include a full and complete report of all collections made and all expenditures and for what purposes they were made and to whom paid.



§ 68-102-134 - Acts of witness punishable as for contempt of court.

Any witness who refuses to obey a summons of the commissioner, or the commissioner's deputies or assistants, or who refuses to be sworn or testify, or who disobeys any lawful order of the commissioner, or the commissioner's deputies or assistants, in relation to any investigation instituted by the commissioner or such deputies or assistants, or who fails or refuses to produce any book, paper or document, or other matter touching any matter under investigation or examination, or who is guilty of any contemptuous act, after being summoned to appear before either of them, to give testimony in relation to any matter under examination or investigation, may be punished as for contempt of court, and for this purpose application may be made to any court of record within whose jurisdiction the contempt in question took place, and for which purpose the courts are given jurisdiction.



§ 68-102-135 - District attorney general assisting in investigation of fires of suspicious origin.

The district attorney general of any county, upon request of the commissioner, or the commissioner's deputies or assistants, shall assist such officers, upon an investigation of any fire that, in their opinion, is of suspicious origin.



§ 68-102-136 - No compensation of local assistants.

All local assistants not receiving a salary from the state shall investigate fires without compensation and no expenses shall be paid to them.



§ 68-102-137 - Public and private schools -- Institutions -- Fire drills -- Doors to be kept unlocked -- Safety drills.

(a) It is the duty of the commissioner, or the commissioner's deputies and assistants, to require fire drills in educational and institutional occupancies.

(b) Fire drills requiring full evacuation shall be held at least once a month during the school year, with an additional fire drill to be conducted within the first thirty (30) days of operation in educational occupancies where such occupancies constitute the major occupancy of a building, and at least once every two (2) months in institutional occupancies where such occupancies constitute the major occupancy of a building. A record of all fire drills, including the time and date, shall be kept in the respective school or institutional offices, and shall be made available upon request to the state fire marshal, or the state fire marshal's deputies or assistants, for inspection and review.

(c) In educational occupancies, fire drills shall include complete evacuation of all persons from the building. In institutional occupancies, fire drills shall be conducted to familiarize operating personnel with their assigned position of emergency duty. Complete evacuation of occupants from the building at the time of the fire drill shall be required only where it is practicable and does not involve moving or disturbing persons under medical care.

(d) The state fire marshal, or the state fire marshal's deputies and assistants, shall avail themselves for the training of owners, tenants or their employees in methods of fire drills, to ensure the efficient and safe use of exit facilities in buildings and to prevent panic and in the coordination of the drills with fire alarm systems.

(e) All doors serving as an exit shall be kept unlocked during the periods that a building is occupied.

(f) In addition to the fire drills required by this section in educational occupancies, safety drills not requiring full evacuation of all persons from the building shall be conducted at least three (3) times during each school year. A record of all safety drills, including the time and date, shall be kept in the respective school offices, and shall be made available upon request to the state fire marshal, or the state fire marshal's deputies or assistants for inspection and review.



§ 68-102-138 - Noncompliance by persons or corporations -- Penalty.

Any person, persons or corporation failing to comply with this chapter commits a Class C misdemeanor for each violation of this chapter.



§ 68-102-139 - Noncompliance by officers -- Penalty.

Any officer, including assistants referred to in §§ 68-102-101 -- 68-102-143, 68-102-147, and 68-102-148, who neglects, fails or refuses to comply with any of the requirements of those sections, commits a Class C misdemeanor.



§ 68-102-140 - Penalties used for maintenance of division.

All penalties, fees or forfeitures collected under §§ 68-102-101 -- 68-102-143, § 68-102-147, or § 68-102-148, shall be placed by the commissioner of commerce and insurance to the credit of the fund for the maintenance of the division of fire prevention and shall be used as such.



§ 68-102-141 - Purpose of chapter -- Liberal construction.

It is declared that this chapter is necessary for the public safety, health, peace and welfare, is remedial in nature, and shall be construed liberally.



§ 68-102-142 - Tax on net premium receipts of fire insurance companies to defray expenses of enforcement.

For the maintenance of the division of fire prevention and the payment of expenses incident thereto, each fire insurance company transacting business in this state, at the same time it pays other taxes now required by law, shall pay to the commissioner of commerce and insurance the sum of three quarters of one percent (0.75%) on the net premium receipts of the insurance companies on all business transacted by them in Tennessee, during the next preceding year, as shown by their annual statement under oath to the department of commerce and insurance. This sum shall be held in a separate fund by the commissioner, and shall be designated as the fire prevention fund, for the maintenance of the division of fire prevention, and the payment out of the fund for the expenses and maintenance of the division shall be made only on the warrant of the commissioner, and any and all moneys on hand in this division at the end of each fiscal year shall be turned in to the general fund of the state; provided, that this state shall in no way be liable for the salaries or expenses of the fire prevention division other than the fund as provided in this section for such purposes.



§ 68-102-143 - Special deputy inspectors -- Powers and duties -- Inspection fees.

(a) (1) The commissioner of commerce and insurance may, in addition to the other provisions of this part, authorize and appoint any person, acting through a professional corporation pursuant to title 48, chapter 101, part 6, who meets the qualifications enumerated in subdivision (a)(2) as a commissioned deputy electrical inspector in this division, who shall have all the power of other deputies and assistants to enter any building or premises to make inspections of the buildings and their contents, and to report the inspections in writing to the commissioner. The commissioner is directed to contract with each deputy electrical inspector through the inspector's professional corporation to provide electrical inspection services. The contracts shall be between the commissioner and the professional corporation employing the electrical inspector and the electrical inspectors shall not be deemed employees of the state for payroll purposes or otherwise.

(2) A deputy electrical inspector shall possess:

(A) A high school diploma or GED(R) certificate;

(B) Practical experience consisting of at least five (5) years in electrical installation or inspection; and

(C) Proof of having passed a nationally recognized certification examination prescribed by the commissioner in both electrical one- and two-family dwellings and electrical general.

(3) The commissioner shall provide a program to ensure that electrical inspection services are available throughout the state on a timely basis according to the following criteria:

(A) Geographically designated inspection territories shall be established to provide for timely inspections. An inspection shall be considered timely if it is performed within three (3) working days of when the request is made to the inspector;

(B) Each geographical territory shall be assigned to a deputy electrical inspector, acting through a professional corporation, by the commissioner after consultation with local electric power distributors and the Tennessee Association of Electrical Inspectors;

(C) Each geographical territory may also be served by back-up inspectors who may serve multiple geographic territories in order to provide for timely inspections. The commissioner has authority to contract with back-up inspectors, acting through each back-up inspector's professional corporation.

(b) (1) Deputy electrical inspectors appointed by the commissioner, or by the city official designated by the commissioner to make appointments in cities or municipalities authorized by the commissioner to conduct electrical inspections, are authorized to inspect electrical installations upon receipt of a request from the owner of the property, a licensed electrical contractor, or from any person, association, or corporation supplying electrical energy to the installations, or from municipal governing bodies, or from the county legislative body of the county in which the installations are located. Each inspector, acting through the inspector's professional corporation, is authorized to charge for and receive a fee for each inspection.

(2) The commissioner has the authority to set maximum inspection fees for services and to facilitate the administration and effective enforcement of this section.

(3) The fees in subdivision (b)(2) shall include all circuits connected to the services.

(4) The state fire marshal may require the inspection of electrical installations with or without a request, in the same manner that inspections are made in accordance with § 68-102-116, and the remedies for dangerous conditions shall be the same as provided in § 68-102-117; provided, that no fees shall be charged for making inspections directed by the state fire marshal as authorized by those sections.

(5) No inspection fees may be charged except where an actual inspection is made.

(c) Any person, association or corporation supplying electrical energy to any new installation shall have an electrical inspection approval from an authorized electrical inspector or agency before electric service is connected to the installation on a permanent basis.

(d) The maintaining of a safe electrical installation shall not be the responsibility of the power distributor beyond its service drop or service lateral connection to the customer's or member's service conductor.

(e) (1) A service release inspection is temporary service to allow for testing of equipment, environmental conditioning and special operational equipment for construction. The inspection is valid for a period of forty-five (45) days on designated circuits only. A service release inspection does not allow for occupancy of the structure.

(2) A service release inspection may be issued for purposes of installation and inspection of a heating, ventilation and air conditioning system (HVAC) for a manufactured home or modular building. An anchoring decal shall not be required for a service release inspection.



§ 68-102-144 - Fire marshal and deputies authorized to investigate and report destruction of property by explosives.

The state fire marshal and the marshal's deputies are authorized to investigate the destruction or attempt to destroy any property within the state by the use of dynamite or any other explosive, and the fire marshal and the fire marshal's deputies have full power to issue subpoenas and compel witnesses to appear before the marshal or deputies and testify with reference to the destruction of any such property or the attempt to do so in the same manner and form as the officials are now authorized by law to investigate and subpoena witnesses where the crime of arson has been committed within the state, and shall report their findings to the district attorney general in whose district any property has been destroyed or damaged or attempt made to do so.



§ 68-102-145 - Sheriffs and highway patrol officers to prevent spread of forest fires -- Punishment for refusing aid.

(a) It is the duty of various county sheriffs and the state highway patrol officers to use all effective methods in their power to prevent the spread of forest fires. Whenever the various sheriffs or any member of the state highway patrol becomes aware of the fact that there is a forest fire in the vicinity, the officer shall summon a sufficient number of the male citizens of the county in which the fire is burning, who are between eighteen (18) and thirty (30) years of age, to control the fire, and the officer shall be in complete charge and direction of the efforts to restrain the fire until duly relieved by division of forestry personnel.

(b) Any person who, after being duly summoned by the officer to aid in the suppression of the fire, willfully refuses to act in the premises commits a Class C misdemeanor.



§ 68-102-146 - Controlled burns -- Burning woods -- Notice -- Extinguishment -- Penalty.

(a) No person shall set fire to any woods that are not the person's own property, nor to the person's own property, without giving at least two (2) days' notice to persons owning the adjacent lands, and also taking effectual care to extinguish the fire before it extends beyond such person's own lands.

(b) A violation of this section is a Class B misdemeanor.



§ 68-102-147 - Manufactured homes, travel trailers, modular building units and prefabricated units -- Approval of electrical, gas and oil systems -- Inspection -- Fees -- Violations -- Penalties.

(a) It is unlawful for any person, firm, or corporation to sell or offer for sale, any manufactured home, travel trailer, modular building unit as defined in chapter 126, part 3 of this title, or any other prefabricated unit that is designed to be used as an industrial or commercial structure, or housing unit that has been partially or completely assembled and equipped with an electrical, gas, or oil system for light, heat, power or other purposes, unless the systems have been inspected and approved by a nationally recognized and approved independent testing agency or laboratory, or an individual or agency authorized to make such inspections by the state fire marshal. Any person, firm or corporation engaged in selling, renting or offering for sale manufactured homes, or other prefabricated units as described in this subsection (a), shall, within five (5) days of the receipt of any unit that has not been inspected as contemplated by this section, request inspection by the state fire marshal.

(b) It is unlawful for any person, firm, association or corporation, including trailer court or park operators, supplying electricity, gas or oil to any manufactured home, travel trailer, modular building unit as defined in chapter 126, part 3 of this title, or prefabricated unit sold or requiring an electrical or gas connection or the furnishing of fuel oil, to connect or furnish electricity, gas or oil, unless it has permanently affixed to it the approval of a nationally recognized independent testing agency or laboratory, or of an individual or agency authorized to make such inspections by the state fire marshal.

(c) (1) Subsection (b) shall not apply to manufactured homes or travel trailers individually owned or used and being relocated, requiring electric, oil or gas service. A person, firm, association or corporation supplying electricity, oil or gas may connect or supply electricity, oil or gas to such units on a temporary basis, but shall request an inspection within seventy-two (72) hours after such connection is made. When the inspection is made, if extremely hazardous conditions exist, they shall be corrected immediately, or service discontinued. General deficiencies shall be corrected within thirty (30) days or service discontinued, or the owner or user and the person, firm, association or corporation, including trailer court or park operators, supplying the power or fuel shall be in violation and subject to the penalties provided in this section.

(2) Subsection (b) shall not apply to manufactured homes and travel trailers being used by vacationists or transients stopping in courts or parks for a period not to exceed fifteen (15) days; provided, that the park or court operator has equipment and makes tests as outlined by the state fire marshal to determine if extremely hazardous conditions exist. If such hazardous conditions do exist, they shall be removed or remedied before connection is made, or the owner or user and the person, firm, association or corporation, including trailer court or park operators, supplying the power or fuel shall be in violation and subject to the penalties provided in this section.

(d) Subsections (a) and (b) do not apply to new manufactured homes bearing a label certifying compliance with the federal standards established under the National Mobile Home Construction and Safety Standards Act of 1974, compiled in 42 U.S.C. § 5401 et seq.

(e) Subsections (a), (b), and (c) do not apply to new modular building units that have been inspected and approved pursuant to chapter 126, part 3 of this title.

(f) The penalty provisions of this section shall not apply to the seller when the sale of gas or oil is made on the supplier's premises and delivered to the purchaser in a container supplied by the purchaser, nor shall these provisions apply to the seller when the sale of gas, oil or electricity is to a travel trailer or manufactured home court or park operator made to such operator for redistribution to its customers.

(g) (1) The maximum inspection fees for services established by the commissioner of commerce and insurance pursuant to the authority granted in § 68-102-143(b)(2) shall also apply to:

(A) Electrical inspections made by inspectors commissioned by the state fire marshal; and

(B) Manufactured home or travel trailer inspections made by inspectors commissioned by the state fire marshal where a combination of energy is used, including, but not limited to, electric, gas, oil or other sources of energy.

(2) Fees charged pursuant to this subsection (g) are to be derived from converting BTUs of gas, oil or other energy-consuming equipment installed and inspected to the corresponding electric service required for the total energy requirements.

(h) Any owner, dealer or operator of a manufactured home, travel trailer, modular building unit as defined in chapter 126, part 3 of this title, or prefabricated unit that has been inspected and approved in accordance with this section shall not be required to comply with any local ordinances in conflict with this section.

(i) A violation of this section is a Class C misdemeanor.

(j) Subsections (a) and (b) shall not apply to new recreational vehicles, travel trailers, camping trailers, or motor homes manufactured in accordance with the Standard for Recreational Vehicles (ANSI 119.2/NFPA 1192 -- 2002).



§ 68-102-148 - Fire alarms and extinguishers -- Approval before sale -- Exceptions -- Penalty.

(a) It is unlawful for any person, firm, association or corporation to sell, or offer for sale, for use in this state, any device, appliance, system or equipment designed to act as an alarm in the detection and prevention of fires, unless the device, appliance, system or equipment has been investigated and listed by a nationally recognized and approved independent testing agency or laboratory, or agency authorized to make such independent inspections by the state fire marshal.

(b) This section does not apply to any device, appliance, system or equipment referenced in subsection (a) offered by a public utility subject to the jurisdiction of, or regulation by, the Tennessee regulatory authority or a comparable federal agency.

(c) A violation of this section is a Class C misdemeanor.



§ 68-102-149 - Firearms for fire officials.

(a) It is lawful for the state fire marshal provided for in § 68-102-112, and such deputies as the fire marshal may designate who are full-time salaried employees of this state, to carry a pistol or side arm while on active duty in order to protect their own lives and to effectuate the purposes of their responsibilities in investigating cases of arson or suspected arson.

(b) It is lawful for municipal fire investigators who have been authorized by the chief of the municipal fire department or the director of fire services to conduct investigations relative to the cause and origin of fires and/or arson investigations to carry a pistol or side arm while on active duty in order to protect their own lives and to effectuate the purposes of their responsibilities in investigating cases of arson or suspected arson. For the sole purpose of being able to carry a pistol, such investigators shall comply with the requirements of § 39-17-1315(a).



§ 68-102-150 - Installers of electrical wiring, heating, or any electrical devices -- Registration -- Fee -- Application forms.

Every person, firm or corporation, or legal entity engaged in the business of installation of electrical wiring, heating, or any electrical devices that require inspection by this chapter and regulations adopted pursuant to this chapter, shall register with the division of fire prevention, and shall pay a fee of twenty-five dollars ($25.00); provided, that such registration and payment shall not be required of persons, firms, corporations or other legal entities engaged in such business in counties with populations of seven hundred thousand (700,000) or more, according to the 1980 federal census or any subsequent federal census, that conduct their own inspections. Application shall be made on forms provided by the commissioner of commerce and insurance, and the commissioner is empowered to adopt any reasonable rules or regulations in order to accomplish the purposes of this section.



§ First - of 2 versions of this section

68-102-151. One-family or two-family rental units -- Smoke detectors required. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) As used in this section, unless the context otherwise requires:

(1) "Approved smoke detector" means a device that senses visible or invisible particles of combustion and that has been investigated and listed in accordance with standards prescribed by:

(A) A nationally recognized and approved independent testing agency or laboratory, such as Underwriters' Laboratories' Standard for Single and Multiple Station Smoke Detectors (UL 217); or

(B) An agency authorized to make independent inspections by the state fire marshal; and

(2) "A one-family or two-family rental unit" means any rental building containing one (1) or two (2) living units with independent cooking and bathroom facilities, whether designated as a house, cottage, duplex, condominium or by any other name.

(b) Notwithstanding chapter 120 of this title, or any other laws to the contrary, it is unlawful to:

(1) Own or operate a one-family or two-family rental unit without installing an approved smoke detector in each living unit; when activated, the detector shall initiate an alarm that is audible in the sleeping rooms of the living unit; or

(2) Tamper with or remove any smoke detector required by this section, or a component of a smoke detector.

(c) All smoke detectors required by this section shall be installed in accordance with the 2003 International Residential Code, published by the International Code Council, Inc., and in accordance with the manufacturer's directions, unless those directions conflict with applicable codes that are adopted by the state fire marshal. Notwithstanding the provisions of the 2003 International Residential Code, battery operated smoke detectors shall be permitted when installed in buildings without commercial power.

(d) (1) Any smoke detector required by this section shall be maintained by the tenant of the living unit where the smoke detector is located in accordance with the manufacturer's instructions. However, upon termination of a tenancy in a rental unit, the owner of the unit shall ensure that any required smoke detector is operational prior to reoccupancy of the unit.

(2) No alarm silencing switch or audible trouble silencing switch shall be provided, unless its silenced position is indicated by a readily apparent signal.

(3) Compliance with this section does not relieve any person from the requirements of any other applicable law, ordinance, rule, or regulation. Nothing contained within this section shall be construed to be in derogation of § 68-120-111.

(e) (1) Any person violating this section commits a Class A misdemeanor. Each day on which a violation continues constitutes a separate offense under this section.

(2) Section 68-120-106 shall apply with respect to the enforcement of this section.

(f) The state fire marshal shall periodically undertake appropriate activities to encourage compliance with and enforcement of this section, as well as §§ 68-120-111 and 68-120-112.



§ Second - of 2 versions of this section

68-102-151. One-family or two-family rental units -- Smoke alarms required. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) As used in this section:

(1) "One-family or two-family rental unit" means any rental building containing one (1) or two (2) living units with independent cooking and bathroom facilities, whether designated as a house, cottage, duplex, or condominium, or by any other name; and

(2) "Smoke alarm" means an alarm responsive to smoke and approved by the building construction safety standards adopted pursuant to § 68-120-101; and

(A) Listed by a nationally recognized and approved independent testing agency or laboratory such as Underwriters Laboratories; or

(B) Inspected by an agency authorized to make independent inspections by the state fire marshal.

(b) Notwithstanding chapter 120 of this title, or any other laws to the contrary, it is unlawful to:

(1) Own or operate a one-family or two-family rental unit without installing an approved smoke alarm in each living unit. When activated, the smoke alarm shall initiate a warning sound that is audible in the sleeping rooms of the one-family or two-family rental unit; or

(2) Tamper with or remove any smoke alarm required by this section, or a component of any smoke alarm.

(c) All smoke alarms required by this section shall be installed in accordance with the applicable building construction safety standards as provided in § 68-120-101, and in accordance with the manufacturer's directions, unless those directions conflict with the applicable building construction safety standards. Notwithstanding the building construction safety standards adopted pursuant to § 68-120-101, battery-operated smoke alarms shall be permitted when installed in buildings without commercial power.

(d) (1) Any smoke alarm required by this section shall be maintained by the tenant of the living unit where the smoke alarm is located in accordance with the manufacturer's instructions. However, upon termination of a tenancy in a one-family or two-family rental unit, the owner of the one-family or two-family rental unit shall ensure that any required smoke alarm is operational prior to reoccupancy of the one-family or two-family rental unit.

(2) No alarm silencing switch or audible trouble silencing switch shall be provided, unless its silenced position is indicated by a readily apparent signal.

(3) Compliance with this section does not relieve any person from the requirements of any other applicable law, ordinance, or rule. Nothing contained within this section shall be construed to be in derogation of § 68-120-111.

(e) (1) A violation of this section is a Class A misdemeanor. Each day on which a violation continues constitutes a separate offense under this section.

(2) Section 68-120-106 shall apply with respect to enforcement of this section.

(f) The state fire marshal shall periodically undertake appropriate activities to encourage compliance with and enforcement of this section, as well as §§ 68-120-111 and 68-120-112.



§ 68-102-152 - Warehouse storage of baled cotton.

(a) For the purposes of this section, unless the context clearly requires otherwise, "building code" means any nationally recognized code that has been adopted by reference by the state government or a local government, or any code that has been implemented by ordinance or resolution by a local government.

(b) Notwithstanding any provision of law or building code standard or fire safety standard to the contrary, a warehouse designed or used to house baled cotton shall have a maximum capacity of not more than fifteen thousand (15,000) bales, and a single compartment of any such warehouse shall in no event exceed sixty thousand square feet (60,000 sq. ft.) of floor space.

(c) Compartments of any warehouse designed or used to house baled cotton shall be separated by one (1) of the following methods:

(1) One hundred feet (100') of clear space; or

(2) A four-hour masonry fire wall.

(d) A local governing body may adopt an ordinance or resolution that establishes more stringent restrictions than those imposed by this section for the storage of baled cotton.

(e) Nothing in this section shall be construed to restrict the automatic sprinkler system requirements of the code of the National Fire Prevention Association (NFPA), § 231E, for the storage of baled cotton.

(f) This section applies to any warehouse that is presently in use or which may be constructed in the future.



§ 68-102-153 - Disconnection of electric service -- Requirements.

(a) Neither the state fire marshal nor any inspector who contracts with the state may disconnect or terminate the electrical services at any residential customer's residence until the following have been completed:

(1) An inspection has been made of the premises that reveals that continued electrical services pose a substantial and immediate threat of harm to person or property, and the harm cannot be avoided by less drastic means other than disconnecting the service;

(2) Reasonable attempts have been made to contact the customer or owner of the premises prior to disconnecting any services;

(3) The person performing the inspection makes an examination of the premises to determine that there are no individuals using any medical devices that require electrical services, and, if so, reasonable accommodations are made to continue the electric service to medical devices following any termination; and

(4) The person performing the inspection makes an examination of the premises to conclude that termination of the electrical services will not damage any property of the residential customer without first making arrangements to secure the prevention of the damages.

(b) This section shall not apply to the personnel of any municipal electric system or any rural electric and community services cooperative.

(c) This section shall supersede any provision of law presently enacted that conflicts with this section.






Part 2 - Fire Service and Codes Enforcement Academy

§ 68-102-201 - Tennessee fire service and codes enforcement academy.

(a) There is established a state institution to be known as the Tennessee fire service and codes enforcement academy within the department of commerce and insurance. All positions, and all tangible assets excluding real property and classroom furnishings, previously under the board of regents for the institution originally created by former § 49-8-701 [repealed], are transferred to the department of commerce and insurance.

(b) The institution shall be under the direction of the commissioner of commerce and insurance and is assigned to the division of fire prevention under the supervision of the division head. The commissioner shall provide adequate staff to serve the needs of the volunteer, career, paid-on-call and other firefighters and code enforcement officials of the state, municipalities, counties and other entities within the state of Tennessee. The commissioner shall develop a suitable curriculum that serves the purpose stated in subsection (c).

(c) The purpose of this fire service and code enforcement academy is to provide effective training to all firefighters, volunteer and career, fire and building code enforcement personnel and other related service professionals in the state of Tennessee. The academy shall teach current methods and practices and develop new methods and practices in the fields of firefighting, fire and building code enforcement, fire prevention, public fire safety education, fire investigation and related subjects.

(d) All fire services training developed under subsection (c) intended for any firefighter in Tennessee must be approved by the Tennessee commission on fire fighting personnel standards and education.



§ 68-102-202 - Transfer of state fire college.

All employees currently assigned duties for the Tennessee state fire college, working under the board of regents, are transferred to the department and are granted career employee status with no probationary period. This does not include the director of any of the schools where these employees are currently assigned.



§ 68-102-203 - Facility operating costs.

Annual operating costs of the fire and code enforcement training facility shall be paid from the fire prevention fund.



§ 68-102-204 - Rules to remain in effect.

All rules, regulations, orders and decisions previously issued or promulgated by the Tennessee board of regents with respect to the Tennessee state fire college shall remain in full force and effect and shall hereafter be administered and enforced by the department of commerce and insurance. The department, division of fire prevention, may promulgate any rules and regulations, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, necessary for the efficient operation of the academy, including, but not limited to, administration, operation, curriculum, conduct, attendance, fees and related items.



§ 68-102-205 - Acceptance of donations or grants.

The Tennessee fire service and code enforcement academy may accept, for any of its purposes and functions under this chapter, any and all donations of property, real, personal or mixed, and services or grants of money from any governmental unit or public agency, or from any institution, person, firm or corporation. The moneys shall be deposited, disbursed and administered in a trust fund as provided by the laws of this state.






Part 3 - Fire Department Recognition Act

§ 68-102-301 - Short title.

This part shall be known and may be cited as the "Fire Department Recognition Act."



§ 68-102-302 - "Fire department" defined.

As used in this part, unless the context otherwise requires, the term "fire department" means a department of a municipality, county, or political subdivision, or an organization, agency, or entity that offers its services, for or without pay, for the purpose of suppressing fires, performing rescue services, or for other emergency response purposes. Excluded from this definition are law enforcement agencies, emergency medical agencies licensed by the Tennessee emergency medical services board, and rescue squads that do not provide fire protection.



§ 68-102-303 - State fire marshal's standards and qualifications.

No municipality, county, or political subdivision shall operate a fire department, and no organization, agency, or entity shall operate as a fire department within the state of Tennessee, unless it has been duly recognized to do so pursuant to this part by the department of commerce and insurance, state fire marshal's office. The state fire marshal, in consultation with the Tennessee Fire Chiefs Association (TFCA), shall promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, relative to the standards and qualifications for becoming and remaining a fire department.



§ 68-102-304 - Application for operation of fire department -- Classification -- Certificate of recognition -- Recognition renewal.

To obtain recognition from the department of commerce and insurance, state fire marshal's office, a municipality, county, or political subdivision desiring to operate a fire department, or an organization, agency, or entity desiring to operate as a fire department shall file an application with the department of commerce and insurance, state fire marshal's office, and file a renewal application to continue so operating, in accordance with the following:

(1) The application shall be made on a form prescribed by the state fire marshal and shall be accompanied by a processing fee not to exceed fifty dollars ($50.00). The state fire marshal may require that the form be signed and notarized by the highest ranking official of the fire department;

(2) Once recognized, each fire department shall be classified as career, volunteer, or combination as determined by the Tennessee Fire Incident Reporting System (TFIRS);

(3) Upon being granted recognized status as a fire department, the state fire marshal shall issue a certificate of recognition to the fire department; the certificate shall be valid for a period of three (3) years from its date of issuance; and

(4) Approximately six (6) months prior to the expiration of the three-year recognition period, the state fire marshal's office shall notify each fire department by certified mail of the expiration of its certificate of recognition. The fire department whose certificate is expiring shall be required to complete a recognition renewal form prescribed by the state fire marshal and submit a renewal fee not to exceed fifty dollars ($50.00).



§ 68-102-305 - Compliance with § 68-102-108.

The municipality, county, political subdivision, organization, agency, or entity filing the application must be in compliance with § 68-102-108, by properly requesting designation as an assistant to the commissioner of commerce and insurance.



§ 68-102-306 - Approval of local elected governing body -- Certificate of recognition requirement.

(a) No new fire department may be established or recognized within Tennessee without the approval of the local elected governing body. This approval shall include the geographical territory to be covered by the new fire department.

(b) No governmental unit, person, organization, agency, or entity shall represent themselves to be or have a fire department as defined in this part without first obtaining a certificate of recognition from the state fire marshal's office, in accordance with § 68-102-304.

(c) No governmental unit, person, organization, agency, or entity shall receive or solicit money from any source, including local, state, or federal government, for the purpose of operating a fire department as defined in this part, unless the governmental unit, person, organization, agency, or entity maintains a valid certificate of recognition from the state fire marshal's office.



§ 68-102-307 - Penalty for violations.

Any person violating this part shall be guilty of a Class C misdemeanor punishable by a fine only.



§ 68-102-308 - Background checks on fire protection personnel.

(a) As used in this section, unless the context otherwise requires:

(1) "Employer" means public, private or volunteer fire agencies, as well as fire prevention and investigation bureaus of a local jurisdiction; however, "employer" shall not include the state fire marshal's office or any division or section of the state fire marshal's office;

(2) "Employment" means paid employment by a public or private fire department, as well as membership in a volunteer fire department; and

(3) "Fire protection personnel" means any paid or volunteer member or applicant of a fire department or fire prevention bureau or division, such as firefighters, fire department officers, fire inspectors, fire investigators, and administrative assistance personnel.

(b) As a condition of employment of any paid or volunteer fire protection personnel, employers may initiate a criminal background check on any applicant for employment, or on any fire protection personnel currently employed by the employer.

(1) Departments that elect to conduct criminal background checks shall establish a policy addressing when a criminal background check may be conducted on a currently employed member.

(2) Criminal background check reports shall be maintained for the duration of employment plus one (1) year. Access to the contents of a criminal background check shall be limited to the department head, human resource officer, and the employee's supervisor. The criminal background check shall not become part of the employee's personnel file.

(c) Fire protection personnel shall:

(1) Provide past work history and personal references to be checked by the employer;

(2) Agree to the release of information and investigative records to the employer, or to any agency that contracts with the state, as may be necessary for the purpose of verifying whether the individual has been convicted of a felony or any theft or arson related conviction;

(3) Supply a fingerprint sample and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation, the federal bureau of investigation, other law enforcement agency, or any legally authorized entity; and

(4) Agree to the release of any information required for a criminal background investigation by a professional background screening organization or criminal background check service or registry.

(d) Any cost incurred by the Tennessee bureau of investigation, federal bureau of investigation, professional background screening organization, law enforcement agency or other legally authorized entity in conducting investigations of fire protection personnel shall be paid by the employer. An employer may require the applicant or employee to reimburse the employer for the costs, at the option of the employer. Payments of the costs to the Tennessee bureau of investigation are to be made in accordance with §§ 38-6-103 and 38-6-109.



§ 68-102-309 - Filing of annual financial report by volunteer fire departments receiving appropriations.

The governing board of each recognized volunteer fire department receiving appropriations from the federal government, the state, a county, or a municipality, either directly or indirectly, shall file an annual financial report with the comptroller of the treasury and with each local government body from which the department received appropriations. The annual financial report shall be for the year ended June 30, in a form prescribed by the comptroller of the treasury, and such governing board shall file the report within six (6) months of the close of its fiscal year.






Part 4 - Commissioned Instructors of the Tennessee Law Enforcement Training Academy

§ 68-102-401 - "Member" defined.

As used in this part, unless the context otherwise requires, "member" means a member of the Tennessee consolidated retirement system.



§ 68-102-402 - Retention of injured member on payroll.

Whenever a commissioned instructor employed at the Tennessee law enforcement training academy is injured in the line of duty and the injury disables the member from performing the member's regular duties, whether the disability is temporary or permanent, it is lawful for the commissioner of commerce and insurance, in the commissioner's sound discretion and with the approval of the governor and the attorney general and reporter, to retain the injured disabled member of the department on the regular payroll of the department until the member's claim for compensation for the disability is determined by the division of claims administration.



§ 68-102-403 - Retired commission card.

(a) (1) Any commissioned instructor employed at the Tennessee law enforcement training academy who retires after twenty-five (25) years of honorable service shall be issued by the department a retired commission card, which shall identify the member, the member's department and rank, and the fact that the member is retired.

(2) Cards issued under this section shall bear the inscription in print of equal or larger size than the rest of the printing on the cards the words "Not a handgun permit."

(3) After twenty-five (25) years of honorable service by a commissioned member of the department, the department shall authorize the member, upon retirement, to retain the member's service weapon in recognition of the member's many years of good and faithful public service.

(4) Nothing in this section shall be construed to require the department to purchase any additional service weapons.

(5) In the case of commissioned members who retire on disability retirement as provided in title 8, chapter 36, the members may be issued retired commission cards and may be authorized to retain their service weapons.

(b) (1) Any commissioned member who retires after twenty-five (25) years of honorable service shall be allowed to retain the member's badge in recognition of the member's many years of good and faithful service. The badge, however, shall be permanently marked to indicate the retired status of the member.

(2) Subdivision (b)(1) shall only apply to members retiring after July 1, 2008.






Part 5 - Fire Safety Standard and Firefighter Protection Act

§ 68-102-501 - Short title.

This part shall be known and may be cited as the "Fire Safety Standard and Firefighter Protection Act."



§ 68-102-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agent" means any person authorized by the commissioner of revenue to purchase and affix stamps on packages of cigarettes;

(2) "Cigarette" means any roll for smoking, whether made wholly or in part of tobacco or any other substance, regardless of size or shape, and whether or not the tobacco or substance is flavored, adulterated or mixed with any other ingredient, the wrapper or cover of which is made of paper or any other substance or material except tobacco;

(3) "Manufacturer" means:

(A) Any entity that manufactures or otherwise produces cigarettes or causes cigarettes to be manufactured or produced anywhere that the manufacturer intends to be sold in this state, including cigarettes intended to be sold in the United States through an importer;

(B) The first purchaser anywhere that intends to resell in the United States cigarettes manufactured anywhere that the original manufacturer or maker did not intend to be sold in the United States; or

(C) Any entity that becomes a successor of an entity described in subdivision (3)(A) or (3)(B);

(4) "Quality control and quality assurance program" means the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing. This program ensures that the testing repeatability remains within the required repeatability values required by § 68-102-503(a)(6) for all test trials used to certify cigarettes in accordance with this part;

(5) "Repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall ninety-five percent (95%) of the time;

(6) "Retail dealer" means any person, other than a manufacturer or wholesale dealer, engaged in selling cigarettes or tobacco products;

(7) "Sale" means, in addition to its usual meaning, any sale, use, transfer, exchange, barter, gift or offer for sale and distribution, in any manner or by any means whatsoever;

(8) "Sell" means to sell, or to offer or agree to sell; and

(9) "Wholesale dealer" means any person other than a manufacturer who sells cigarettes or tobacco products to retail dealers or other persons for purposes of resale, and any person who owns, operates or maintains one (1) or more cigarette or tobacco product vending machines in, at or upon premises owned or occupied by any other person.



§ 68-102-503 - Cigarettes sold or offered for sale -- Testing --Performance standard -- Report -- Exceptions.

(a) Except as provided in subsection (g), no cigarettes may be sold or offered for sale in this state or offered for sale or sold to persons located in this state unless the cigarettes have been tested in accordance with the test method and meet the performance standard specified in this section, a written certification has been filed by the manufacturer with the state fire marshal in accordance with § 68-102-504, and the cigarettes have been marked in accordance with § 68-102-505.

(1) Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials (ASTM) standard E2187-04, Standard Test Method for Measuring the Ignition Strength of Cigarettes.

(2) Testing shall be conducted on ten (10) layers of filter paper.

(3) No more than twenty-five percent (25%) of the cigarettes tested in a test trial in accordance with this section shall exhibit full-length burns. Forty (40) replicate tests shall comprise a complete test trial for each cigarette tested.

(4) The performance standard required by this section shall only be applied to a complete test trial.

(5) Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the International Organization for Standardization (ISO), or other comparable accreditation standard required by the state fire marshal.

(6) Laboratories conducting testing in accordance with this section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value shall be no greater than nineteen-hundredths (0.19).

(7) This section does not require additional testing if cigarettes are tested consistent with this part for any other purpose.

(8) Testing performed or sponsored by the state fire marshal to determine a cigarette's compliance with the performance standard required shall be conducted in accordance with this section.

(b) Each cigarette listed in a certification submitted pursuant to § 68-102-504 that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this section shall have at least two (2) nominally identical bands on the paper surrounding the tobacco column. At least one (1) complete band shall be located at least fifteen millimeters (15 mm) from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two (2) bands fully located at least fifteen millimeters (15 mm) from the lighting end and ten millimeters (10 mm) from the filter end of the tobacco column, or ten millimeters (10 mm) from the labeled end of the tobacco column for non-filtered cigarettes.

(c) A manufacturer of a cigarette that the state fire marshal determines cannot be tested in accordance with the test method prescribed in subdivision (a)(1) shall propose a test method and performance standard for the cigarette to the state fire marshal. Upon approval of the proposed test method and a determination by the state fire marshal that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in subdivision (a)(3), the manufacturer may employ the test method and performance standard to certify the cigarette pursuant to § 68-102-504. If the state fire marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this part, and the state fire marshal finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation under a legal provision comparable to this section, then the state fire marshal shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this state, unless the state fire marshal demonstrates a reasonable basis why the alternative test should not be accepted under this part. All other applicable requirements of this section shall apply to the manufacturer.

(d) Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three (3) years, and shall make copies of these reports available to the state fire marshal and the attorney general and reporter upon written request. Any manufacturer who fails to make copies of these reports available within sixty (60) days of receiving a written request shall be subject to a civil penalty not to exceed ten thousand dollars ($10,000) for each day after the sixtieth day that the manufacturer does not make the copies available.

(e) The state fire marshal may adopt a subsequent ASTM Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding that the subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the performance standard in subdivision (a)(3).

(f) The state fire marshal shall review the effectiveness of this section and report findings every three (3) years to the speakers of the senate and the house of representatives and, if appropriate, recommendations for legislation to improve the effectiveness of this part. The report and legislative recommendations shall be submitted no later than February 1 of each three-year period.

(g) The requirements of subsection (a) shall not prohibit:

(1) Wholesale or retail dealers from selling their existing inventory of cigarettes on or after January 1, 2010, if the wholesale or retail dealer can establish that state tax stamps were affixed to the cigarettes prior to January 1, 2010, and if the wholesale or retail dealer can establish that the inventory was purchased prior to January 1, 2010, in comparable quantity to the inventory purchased during the same period of the prior year; or

(2) The sale of cigarettes solely for the purpose of consumer testing. For purposes of this subdivision (g)(2), "consumer testing" means an assessment of cigarettes that is conducted by a manufacturer, or under the control and direction of a manufacturer, for the purpose of evaluating consumer acceptance of the cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for the assessment.

(h) This part shall be implemented in accordance with the implementation and substance of the New York Fire Safety Standards for Cigarettes.



§ 68-102-504 - Certified cigarettes -- Contents of certification -- Establishment of fund.

(a) Each manufacturer shall submit to the state fire marshal a written certification attesting that:

(1) Each cigarette listed in the certification has been tested in accordance with § 68-102-503; and

(2) Each cigarette listed in the certification meets the performance standard set forth in § 68-102-503(a)(3).

(b) Each cigarette listed in the certification shall be described with the following information:

(1) Brand, or trade name on the package;

(2) Style, such as light or ultra light;

(3) Length in millimeters;

(4) Circumference in millimeters;

(5) Flavor, such as menthol or chocolate, if applicable;

(6) Filter or non-filter;

(7) Package description, such as soft pack or box;

(8) Marking approved in accordance with § 68-102-505;

(9) The name, address and telephone number of the laboratory, if different from the manufacturer that conducted the test; and

(10) The date that the testing occurred.

(c) The certifications shall be made available to the attorney general and reporter for purposes consistent with this part and the commissioner of revenue for the purposes of ensuring compliance with this section.

(d) Each cigarette certified under this section shall be recertified every three (3) years.

(e) At the time a manufacturer submits a written certification under this section, the manufacturer shall pay to the state fire marshal a one-thousand-dollar fee for each brand family of cigarettes listed in a certification. The fee paid shall apply to all cigarettes within the brand family certified, and shall include any new cigarette certified within the brand family during the three-year certification period.

(f) There is established in the state treasury a separate, nonreverting fund to be known as the reduced cigarette ignition propensity and firefighter protection act enforcement fund. The fund shall consist of all certification fees submitted by manufacturers, and shall, in addition to any other moneys made available for such purpose, be available to the state fire marshal solely to support processing, testing, enforcement and oversight activities under this part.

(g) If a manufacturer has certified a cigarette pursuant to this section, and thereafter makes any change to the cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this part, that cigarette shall not be sold or offered for sale in this state until the manufacturer retests the cigarette in accordance with the testing standards set forth in § 68-102-503 and maintains records of that retesting as required by § 68-102-503. Any altered cigarette that does not meet the performance standard set forth in § 68-102-503 may not be sold in this state.



§ 68-102-505 - Marking of certified cigarettes.

(a) Cigarettes that are certified by a manufacturer in accordance with § 68-102-504 shall be marked to indicate compliance with the requirements of § 68-102-503. The marking shall be in eight-point type or larger and consist of:

(1) Modification of the product universal product code (UPC) to include a visible mark printed at or around the area of the UPC. The mark may consist of alphanumeric or symbolic characters permanently stamped, engraved, embossed or printed in conjunction with the UPC;

(2) Any visible combination of alphanumeric or symbolic characters permanently stamped, engraved or embossed upon the cigarette package or cellophane wrap; or

(3) Printed, stamped, engraved or embossed text that indicates that the cigarettes meet the standards of this part.

(b) A manufacturer shall use only one (1) marking, and shall apply this marking uniformly for all packages, including, but not limited to, packs, cartons, and cases, and brands marketed by that manufacturer.

(c) The state fire marshal shall be notified as to the marking that is selected.

(d) (1) Prior to the certification of any cigarette, a manufacturer shall present its proposed marking to the state fire marshal for approval. Upon receipt of the request, the state fire marshal shall approve or disapprove the marking offered, except that the state fire marshal shall approve:

(A) Any marking in use and approved for sale in New York pursuant to the New York Fire Safety Standards for Cigarettes; or

(B) The letters "FSC", which signifies fire standards compliant, appearing in eight-point type or larger, if permanently printed, stamped, engraved or embossed on the package at or near the UPC code.

(2) Proposed markings shall be deemed approved if the state fire marshal fails to act within ten (10) business days of receiving a request for approval.

(e) No manufacturer shall modify its approved marking unless the modification has been approved by the state fire marshal in accordance with this section.

(f) Manufacturers certifying cigarettes in accordance with § 68-102-504 shall provide a copy of the certifications to all wholesale dealers and agents to which they sell cigarettes, and shall also provide sufficient copies of an illustration of the package marking utilized by the manufacturer pursuant to this section for each retail dealer to which the wholesale dealers or agents sell cigarettes. Wholesale dealers and agents shall provide a copy of these package markings received from manufacturers to all retail dealers to which they sell cigarettes. Wholesale dealers, agents and retail dealers shall permit the state fire marshal, the commissioner of revenue, the attorney general and reporter and their employees to inspect markings of cigarette packaging marked in accordance with this section.



§ 68-102-506 - Violations -- Penalties.

(a) A manufacturer, wholesale dealer, agent or any other person or entity that knowingly sells or offers to sell cigarettes, other than through retail sale in violation of § 68-102-503 shall be liable for a civil penalty not to exceed one hundred dollars ($100) for each pack of such cigarettes sold or offered for sale; provided, that in no case shall the penalty against any such person or entity exceed one hundred thousand dollars ($100,000) during any thirty-day period.

(b) A retail dealer who knowingly sells or offers to sell cigarettes in violation of § 68-102-503, shall be liable for a civil penalty not to exceed one hundred dollars ($100) for each pack of such cigarettes sold or offered for sale; provided, that the penalty against any retail dealer shall not exceed twenty-five thousand dollars ($25,000) for sales or offers to sell during any thirty-day period.

(c) In addition to any penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to § 68-102-504 shall be liable for a civil penalty of at least seventy-five thousand dollars ($75,000) and not to exceed two hundred fifty thousand dollars ($250,000) for each such false certification.

(d) Any person violating any other provision in this part shall be liable for a civil penalty for a first offense not to exceed one thousand dollars ($1,000), and for a subsequent offense liable for a civil penalty not to exceed five thousand dollars ($5,000), for each such violation.

(e) Any cigarettes that have been sold or offered for sale that do not comply with the performance standard required by § 68-102-503 shall be subject to forfeiture and, upon forfeiture, destroyed; provided, however, that prior to the destruction of any cigarette pursuant to this section, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.

(f) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this part. The state fire marshal is authorized to assess civil penalties for each violation as specified in this part.

(g) Whenever any law enforcement personnel or duly authorized representative of the state fire marshal discovers any cigarettes that have not been marked in the manner required by § 68-102-505, such personnel is authorized and empowered to seize and take possession of the cigarettes. The cigarettes shall be turned over to the commissioner of revenue, and shall be forfeited to the state. Cigarettes seized pursuant to this section shall be destroyed; provided, however, that prior to the destruction of any cigarette seized pursuant to this part, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.



§ 68-102-507 - Rules and regulations -- Inspections.

(a) The state fire marshal may promulgate rules and regulations, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, necessary to effectuate the purposes of this part.

(b) The commissioner of revenue in the regular course of conducting inspections of wholesale dealers, agents and retail dealers, as authorized under title 67, chapter 4, part 10, may inspect the cigarettes to determine if the cigarettes are marked as required by § 68-102-505. If the cigarettes are not marked as required, the commissioner of revenue shall notify the state fire marshal.



§ 68-102-508 - Enforcement of part.

To enforce this part, the attorney general and reporter and the state fire marshal are authorized to examine the books, papers, invoices and other records of any person in possession, control or occupancy of any premises where cigarettes are placed, stored, sold or offered for sale, as well as the stock of cigarettes on the premises. Every person in the possession, control or occupancy of any premises where cigarettes are placed, stored, sold or offered for sale, is directed and required to give the attorney general and reporter and the state fire marshal the means, facilities and opportunity for the examinations authorized by this section.



§ 68-102-509 - Fire prevention and public safety fund.

There is established in the state treasury a special fund to be known as the fire prevention and public safety fund. The fund shall consist of all moneys recovered as penalties under § 68-102-506. The moneys shall be deposited to the credit of the fund and shall, in addition to any other moneys made available for such purpose, be made available to the state fire marshal to support fire safety and prevention programs.



§ 68-102-510 - Construction of part.

Nothing in this part shall be construed to prohibit any person or entity from manufacturing or selling cigarettes that do not meet the requirements of § 68-102-503 if the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States and that person or entity has taken reasonable steps to ensure that the cigarettes will not be sold or offered for sale to persons located in this state.



§ 68-102-511 - Federal preemption.

This part shall cease to be effective if a federal reduced cigarette ignition propensity standard that preempts this part is adopted and becomes effective.



§ 68-102-512 - Enactment and enforcement of local law or regulations -- Conflicts of law.

Notwithstanding any other law, the local governmental units of this state may neither enact nor enforce any ordinance or other local law or regulation conflicting with, or preempted by, any provision or with any policy of this state expressed by this part, whether that policy is expressed by inclusion of a provision in this part or by exclusion of that subject from this part.






Part 6 - Boat Dock Safety (Noah Dean and Nate Act)

§ 68-102-601 - Part definitions.

As used in this part:

(1) "Boat dock" means a man-made structure that protrudes into a body of water for the purpose of mooring a boat or for other water-related recreation, including boat liveries, and that is connected to an electrical power source in any manner; provided, that "boat dock" does not include structures that are privately owned and used exclusively by the owner or the owner's guests for non-commercial purposes;

(2) "Boat dock or marina operator" means any person, whether owner or not, supervising or responsible for operating, maintaining, or repairing a boat dock or marina that is subject to this part;

(3) "Marina" means a dock, including a boat dock or basin providing moorings for watercraft and boat houses and offering supply, repair, or other services, including electric power supply, for remuneration; provided, that "marina" does not include structures that are privately owned and used exclusively by the owner or the owner's guests for non-commercial purposes;

(4) "Person" means an individual, partnership, firm, corporation, association, or other legal entity, however organized;

(5) "Vessel" means any watercraft, other than a seaplane on the water, designed and used primarily for navigation or transportation on the water; and

(6) "Watercraft" means a vessel that is propelled by machinery, whether or not such machinery is the principal source of propulsion; provided, that it does not include a vessel owned or operated by the United States government, or this state or any department or agency of this state, or any political subdivision of this state.



§ 68-102-602 - Requirements to aid in prevention of electrical shock, electrocution, or injury to users of marinas and boat docks -- Violations -- Penalties.

(a) All boat dock or marina operators shall comply with the following requirements to aid in preventing electrical shock, electrocution, or injury to the users of their facilities and the surrounding areas:

(1) Any main overcurrent protective device, installed or replaced on or after April 1, 2015, that feeds a marina shall have ground-fault protection not exceeding one hundred milliamperes (100 mA). Ground-fault protection not exceeding one hundred milliamperes (100 mA) of each individual branch or feeder circuit shall be permitted as a suitable alternative. Each marina operator may determine the devices that it will utilize to achieve the one-hundred-milliamperes limit that is required by this subdivision (a)(1), including, but not limited to, the use of equipment leakage circuit interrupters or ground fault circuit interrupters;

(2) Cause a safety inspection to be made between January 1, 2015, and December 31, 2017, and every five (5) years thereafter, by the state fire marshal. The inspection shall include a review of all sources of electrical supply, including ship-to-shore power pedestals, submergible pumps, and sewage pump-out facilities, that could result in unsafe electrical current in the water for the purpose of ensuring compliance with the standards for maintenance of electrical wiring and equipment that are applicable to the marina. In the event that a deficiency is found during a safety inspection, any subsequent inspection that is required for the inspection of repairs that are made to address such deficiency shall be conducted by a deputy electrical inspector who is commissioned under § 68-102-143; and

(3) Install permanent safety signage with print legible at eighty feet (80') of distance and placed to give adequate notice, to persons using the boat dock or marina or swimming area near the boat dock or marina, of the electric shock hazard risks of the waters around the boat dock or marina. The signage shall state: "ELECTRIC SHOCK HAZARD RISK: NO SWIMMING WITHIN 100 YARDS OF THE BOAT DOCK".

(b) (1) It is an offense for any boat dock or marina operator to intentionally or knowingly violate the requirements of this section.

(2) A violation of subdivision (a)(1) that does not result in serious bodily injury or death of an individual is a Class A misdemeanor, punishable by a fine only of two thousand five hundred dollars ($2,500).

(3) A violation of subdivision (a)(1) that results in serious bodily injury to an individual, as defined in § 39-11-106, is a Class A misdemeanor, punishable by a fine only of five thousand dollars ($5,000).

(4) A violation of subdivision (a)(1) that results in the death of an individual is a Class E felony, punishable by a fine only of fifty thousand dollars ($50,000).

(5) A violation of subdivision (a)(2) or (a)(3) is a Class A misdemeanor, punishable by a fine only not to exceed five hundred dollars ($500).

(c) If any boat dock or marina operator who is convicted of, or pleads guilty to, an offense under this section fails to comply with the requirements of this section within ninety (90) days of the date that the judgment was entered, the state fire marshal shall declare the boat dock or marina where the violation occurred to be a threat to the public safety and order the closure of such boat dock or marina until the boat dock or marina complies with the requirements of this section.



§ 68-102-603 - Enforcement by state fire marshal.

The state fire marshal shall enforce this part and may promulgate rules for the efficient enforcement of its provisions. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Chapter 104 - Fireworks

Part 1 - General Provisions

§ 68-104-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Distributor" means any person engaged in the business of making sales of fireworks to any other person engaged in the business of reselling fireworks either as a retailer, wholesaler, or seasonal retailer, or any person who receives, brings or imports any fireworks of any kind, in any manner into this state, except to a holder of a Tennessee manufacturer's, distributor's, or wholesaler's permit. Any sale of fireworks to a retailer shall only be accomplished by a manufacturer or distributor possessing the required applicable permit issued by the state of Tennessee. "Distributor" also includes any person engaged in the business of making sales of display fireworks, as defined in § 68-104-202, or proximate pyrotechnics or flame effect materials to licensed exhibitors for the purpose of providing fireworks, pyrotechnic or flame effect display services in this state. A distributor may sell display fireworks, proximate pyrotechnics or flame effect materials only to holders of a Tennessee exhibitor's permit. An out-of-state distributor shall not be required to obtain a Tennessee permit when selling exclusively to a holder of a Tennessee manufacturer's, distributor's, wholesaler's or exhibitor's permit;

(2) "D.O.T. Class C common fireworks" means all articles of fireworks as are now or hereafter classified as D.O.T. Class C common fireworks in the regulations of the United States department of transportation for transportation of explosive and other dangerous articles;

(3) "Manufacturer" means any person engaged in the making, manufacture or construction of fireworks of any kind within this state;

(4) "Permit" means the written authority of the state fire marshal issued under the authority of this chapter;

(5) "Person" means any individual, firm, partnership or corporation;

(6) "Retailer" means any person engaged in the business of making retail sales of fireworks at any time during the year;

(7) "Sale" means an exchange of articles of fireworks for money and also includes barter, exchange, gift or offer thereof, and each such transaction made by any person, whether as principal, proprietor, salesperson, agent, association, copartnership, or one (1) or more individuals;

(8) "Seasonal retailer" means any person engaged in the business of making retail sales of fireworks within this state from June 20 through July 5 and December 10 through January 2 of each year;

(9) "Special fireworks" means:

(A) All articles of fireworks that are classified as Class B explosives in the regulations of the United States department of transportation;

(B) All articles of fireworks other than those classified as Class C; and

(C) Unmanned free-floating devices capable of producing an open flame such as, but not limited to, sky lanterns; and

(10) "Wholesaler" means any person engaged in the business of making sales of fireworks to a seasonal retailer. A wholesaler shall not be permitted to make a sale to a retailer.



§ 68-104-102 - Permits and fees.

(a) It is unlawful for any person to manufacture, sell, offer for sale, ship or cause to be shipped or received into or within this state, except as provided in this chapter, any item of fireworks, without first having secured the required applicable permit, as a manufacturer, distributor, wholesaler, retailer or seasonal retailer, from the state fire marshal. This provision applies to nonresidents as well as residents of this state. No permit shall be required of a consumer to purchase from a dealer holding a required Tennessee permit for purchases within this state. Mail orders where consumers purchase any fireworks through the mail or receive any fireworks in Tennessee by mail, parcel service, or other carrier are prohibited. A sales clerk must be on duty to serve consumers at the time of purchase or delivery. It is the legislative intent that all fireworks sold and delivered to consumers within this state must take place within this state and be sold and delivered only by a Tennessee dealer holding a Tennessee fireworks permit, and that all fireworks coming into the state and sold within the state be under the supervision of the state fire marshal as provided in this chapter.

(b) A manufacturer's permit issued under this chapter shall be subject to rules and regulations promulgated by the state fire marshal to govern the manufacture of fireworks as in the state fire marshal's judgment the public welfare may require.

(c) The decision of the state fire marshal as to what type of permit or permits shall be required of each person under this chapter shall be final. No permit shall be issued to a person under eighteen (18) years of age. All permits shall be for the calendar year or any fraction of the year and shall expire on December 31. A grace period of two (2) days shall be allowed each holder of a permit. Permits issued to retailers and seasonal retailers must be displayed. No permit provided for in this section is transferable to another person or location, unless such transfer has been approved by the state fire marshal.

(d) (1) The state fire marshal shall charge the following fees for permits:

(A) Manufacturer......................$1,000

(B) Distributor......................$1,000

(C) Retailer......................$1,000

(D) Wholesaler ......................$1,000

(E) Seasonal retailer......................$100

(F) Exhibitor......................$1,000

(2) A person engaged in more than one (1) of the activities in subdivision (d)(1) shall pay only one (1) fee based upon the classification requiring the higher fee.

(e) The holder of a retailer's permit will be authorized to engage in the retail sale of fireworks in any quantity during the life of the permit.

(f) A holder of a manufacturer's permit will not be required to have any additional permit or permits, in order to sell to distributors, wholesalers, retailers or seasonal retailers.

(g) All fees collected for permits shall constitute expendable receipts of the fire prevention division. The state fire marshal may designate a deputy fire marshal as the fireworks enforcement officer. The state fire marshal is charged with the enforcement of this chapter and may call upon any state, county, municipal or other peace officer for assistance in the enforcement of this chapter.



§ 68-104-103 - Permits numbered -- Orders and invoices must carry number.

The state fire marshal shall assign a number to each permit issued and each holder of a permit of any of the classes shall imprint or affix the permit number to all orders and invoices issued or used by each manufacturer, distributor or wholesaler.



§ 68-104-104 - Consignee required to hold permit before shipping or delivering fireworks -- Purchase only from seller holding permit -- Record of sale.

No person shall deliver, sell or ship fireworks into or within this state, unless the consignee produces the required permit or evidence that the consignee holds such permit. No person shall purchase fireworks from another person without first requiring proof that the proper permit required of the seller has been obtained and is current and valid. Each holder of a permit under this chapter shall keep an accurate record of each shipment received. Each holder of a permit as distributor, manufacturer or wholesaler shall keep a record of each sale, delivery or out shipment of fireworks. The records shall be clear, legible and accurate, showing the name and address of the seller or purchaser, item and quantity received or sold. The records are to be kept at each place of business and shall be subject to examination by the state fire marshal or the state fire marshal's designated representative, who shall have the authority during regular business hours to require any manufacturer, distributor, wholesaler, retailer or seasonal retailer to produce records for the current year and the preceding full calendar year.



§ 68-104-105 - Permit for new location -- Illegal acts -- Inspections -- Revocation of permits.

(a) Any request for the issuance of a retailer's or seasonal retailer's fireworks permit for a new location shall be accompanied by a statement that the sale of fireworks in the county or municipality, respectively, is permissible. The statement shall be signed by the chief executive officer of the county or municipality in which fireworks are to be sold or by a person appointed or designated by the chief executive officer of the county or municipal government having responsibility for compliance with this section within the county or municipality. For purposes of this section, "new location" means any location where fireworks were not sold at retail as of May 2, 1983. "New location" does not include any location in which the lawful sale of fireworks has transpired for the immediate two (2) years prior to May 2, 1983.

(b) (1) All fireworks held for sale at retail within local jurisdictions where the sale or use of fireworks is prohibited are declared contraband and subject to confiscation.

(2) It is declared illegal to ship into any municipality or county of this state for purposes of possession for sale at retail or to sell any fireworks where such municipality or county has declared that the sale or possession of such fireworks is an illegal act by the appropriate ordinance or law; provided, that in counties with a population of not less than fifty-eight thousand seventy-five (58,075) nor more than fifty-eight thousand one hundred seventy-five (58,175), according to the 1980 federal census or any subsequent federal census, the sale and possession of fireworks in accordance with this chapter is lawful within such county and any incorporated municipality within that county unless either the governing body of the county, for the unincorporated areas of the county, or the governing bodies of the respective municipalities within such county, for the areas under their jurisdiction, act by a majority vote of the respective bodies to prohibit such sales and possession; and provided further, that the respective governing bodies may act, or may rescind their previous actions, at any time by a majority vote. The state fire marshal or the fire marshal's designated representatives may inspect the location for each permit before a permit is issued to determine if the location meets the requirements of this chapter and reasonable safety standards for the storage and sale of fireworks. The exact mailing address and exact address where fireworks are to be sold must be stated on each application and permit. Inspection is not required for renewal of permits at the same location to be operated by the same owner, unless there has occurred substantial structural use or environmental changes.

(c) (1) The state fire marshal may, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, revoke any permit issued under this chapter upon evidence that the holder has violated any provisions of this chapter. Before any permit is revoked, the state fire marshal shall give notice of the state fire marshal's intention to do so, by registered mail, or personal service to the holder of such permit. The notice shall inform the permit holder of the holder's right to a hearing. The state fire marshal shall conduct an appropriate contested case hearing concerning the action regarding permit revocation, in accordance with the Uniform Administrative Procedures Act.

(2) If the permit revoked is for a business located in this state, notice of the revocation order must be supplied to the county clerk of the county in which the permit holder's business is located.

(d) The state fire marshal, in the fire marshal's discretion, may refuse to issue another permit to the holder of a permit that has been cancelled or revoked for cause for a period not to exceed three (3) years.



§ 68-104-106 - Privilege licenses not replaced by permit -- Issuance requirements.

The issuance of the permits required in this chapter does not replace or relieve any person of state, county or municipal privilege licenses as provided by law. Before the issuance of any state and county licenses, the county clerk shall require each applicant for a fireworks license to exhibit a permit or furnish other definite and satisfactory evidence that a proper permit has been issued to the applicant by the state fire marshal and that the permit is current and valid.



§ 68-104-108 - Permissible fireworks.

It is unlawful for any individual, firm, partnership or corporation to possess, sell or use within this state, or ship into this state, except as provided in this chapter, any pyrotechnics commonly known as fireworks, other than the following permissible items:

(1) Those items classified as D.O.T. Class C common fireworks; or

(2) Those items that comply with the construction, chemical composition and labeling regulations promulgated by the United States consumer product safety commission and permitted for use by the general public under its regulations.



§ 68-104-109 - Conditions for sale and use of permissible articles.

No permissible articles of common fireworks defined in § 68-104-108 shall be sold, offered for sale, or possessed within this state, or used, in this state, except as provided in § 68-104-211, unless it is properly named to conform to the nomenclature of § 68-104-108, and unless it is certified as common fireworks on all shipping cases and by imprinting on the article or retail container, "D.O.T. Class C common fireworks," such imprint to be of sufficient size and so positioned as to be readily recognized by law enforcement authorities and the general public.



§ 68-104-110 - Retail sale of permissible items -- Exception to definition of "fireworks."

Permissible items of fireworks, as provided for in § 68-104-108, may be sold by a retailer or a seasonal retailer, except that fireworks does not include toy pistols, toy canes, toy guns, or other devices in which paper caps containing twenty-five one-hundredths (0.25) grains or less of explosive compounds are used; provided, they are so constructed that the hand cannot come in contact with the cap when in place for exploding, and toy paper pistol caps which contain less than twenty-five one-hundredths (0.25) grains of explosive compounds, cone, bottle, tube, and other type serpentine pop-off novelties, model rockets, wire sparklers containing not over one hundred (100) grams of composition per item (sparklers containing any chlorate or perchlorate salts may not exceed five (5) grams of composition per item), emergency flares, matches, trick matches and cigarette loads, the sale and use of which shall be permitted at all times.



§ 68-104-111 - Storage, location and display of fireworks -- Protection of fuses.

(a) Placing, storing, locating or displaying of fireworks in any window where the sun may shine through glass onto the fireworks so displayed or to permit the presence of lighted cigars, cigarettes, or pipes, within ten feet (10') of where the fireworks are offered for sale is declared unlawful and prohibited. At all places where fireworks are stored or sold, there must be posted signs with the words "Fireworks -- No smoking" in letters not less than four inches (4'') high. No fireworks shall be sold at retail at any location where paints, oils or varnishes are for sale or use, unless such paints, oils or varnishes are kept in their original consumer containers, nor where resin, turpentine, gasoline or any other flammable substance is stored or sold, if the storage creates an undue hazard to any person or property.

(b) All firework devices that are readily accessible to handling by consumers or purchasers shall have their fuses protected in such a manner as to protect against accidental ignition of an item by spark, cigarette ash or other ignition source. Safety-type thread-wrapped and coated fuses shall be exempt from this provision.



§ 68-104-112 - Unlawful acts in the sale and handling of fireworks.

(a) (1) To purchase any Class C common fireworks, a person must be at least sixteen (16) years of age. Any person sixteen (16) or seventeen (17) years of age who wishes to purchase Class C common fireworks must provide proof of age to the retailer or seasonal retailer by presenting a state-issued photo identification or be accompanied by an adult. It is unlawful to offer for retail sale or to sell any Class C common fireworks to any person under sixteen (16) years of age or to any intoxicated or irresponsible person.

(2) It is unlawful to explode or ignite fireworks within six hundred feet (600') of any church, hospital, asylum, public school or within two hundred feet (200') of where fireworks are stored, sold or offered for sale.

(3) No person shall ignite or discharge any permissible articles of fireworks within or throw any permissible articles of fireworks from a motor vehicle while within, nor shall any person place or throw any ignited article of fireworks into or at a motor vehicle, or at or near any person or group of people.

(4) It is unlawful for any individual, firm, partnership or corporation to sell at retail any Class C common fireworks within any county of this state having a population greater than three hundred thirty-five thousand (335,000), according to the 2010 federal census or any subsequent federal census, except in municipalities within such counties with a population of not less than six hundred (600) nor more than six hundred twenty (620), according to the 1980 federal census or any subsequent census, that permitted the sale of such fireworks before 1984; provided, that it is not unlawful for Class C common fireworks to continue to be sold by a person on a parcel of land that contains a fireworks stand, if:

(A) The parcel of property upon which such fireworks are sold is either partially located in a county having a population in excess of three hundred thirty-five thousand (335,000), according to the 2010 federal census or any subsequent federal census, or there is disagreement concerning whether such property is wholly contained within a county having a population in excess of three hundred thirty-five thousand (335,000), according to the 2010 federal census or any subsequent federal census; and

(B) Fireworks have been sold annually at such stand for a period of at least forty-five (45) years.

(b) (1) All items of fireworks that exceed the limits of D.O.T. Class C common fireworks as to explosive composition, such items being commonly referred to as "illegal ground salutes" designed to produce an audible effect, are expressly prohibited from shipment into, manufacture, possession, sale or use within this state for any purpose. This subdivision (b)(1) shall not affect display fireworks authorized by this chapter.

(2) A violation of subdivision (b)(1) for a second or subsequent offense is a Class E felony.

(c) Notwithstanding any other provision of law to the contrary, it shall be lawful for any individual, firm, partnership or corporation to sell at retail any D.O.T. Class C common fireworks, as defined in § 68-104-101, within the city of East Ridge. This part shall apply to the sale of fireworks in such city.



§ 68-104-113 - Exceptions to application.

Nothing in this chapter shall be construed as applying to the manufacture, storage, sale or use of signals necessary for the safe operation of railroads or other classes of public or private transportation or of illuminating devices for photographic use, nor as applying to the military or naval forces of the United States, or of this state or to peace officers, nor as prohibiting the sale or use of blank cartridges for ceremonial, theatrical, or athletic events, nor as applying to the transportation, sale or use of fireworks solely for agricultural purposes; provided, that the purchaser first secures a written permit to purchase and use fireworks for agricultural purposes only from the state fire marshal, after approval of the county agricultural agent of the county in which the fireworks are to be used, and the fireworks must at all times be kept in possession of the farmer to whom the permit is issued. Such permits and fireworks shall not be transferable. Items sold for agricultural purposes shall be limited to those items that are legal for retail sale and use within this state.



§ 68-104-114 - Penalties.

(a) Except as otherwise provided, a violation of this chapter is a Class C misdemeanor.

(b) Notwithstanding subsection (a), a violation of § 68-104-112(a)(1) is a Class C misdemeanor punishable by a fine to the retailer or seasonal retailer of up to one hundred dollars ($100) for the first offense, a fine of up to two hundred fifty dollars ($250) for the second offense, and a fine of up to five hundred dollars ($500) for subsequent offenses. Any municipality may adopt § 68-104-112(a)(1) by reference or substantial duplication as an ordinance violation.



§ 68-104-115 - Seizure and destruction of fireworks.

(a) The state fire marshal shall seize as contraband any fireworks, other than Class C common fireworks defined in § 68-104-108, or special fireworks for public displays as provided in § 68-104-211, that are sold, displayed, used or possessed in violation of this chapter. The fire marshal is authorized to destroy fireworks so seized.

(b) Before any seized fireworks may be destroyed:

(1) If the owner of the seized fireworks is known, the state fire marshal shall give notice by registered mail or personal service to the owner of the state fire marshal's intention to destroy the seized materials. The notice shall inform the owner of the owner's right to a hearing. The state fire marshal shall conduct an appropriate contested case hearing concerning the destruction of fireworks in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(2) If the identity of the owner of any seized fireworks is not known to the state fire marshal, the fire marshal shall cause to be published, in a newspaper of general circulation in the county in which the seizure was made, notice of the seizure, and of the state fire marshal's intention to destroy the fireworks. The notice shall be published once each week for three (3) consecutive weeks. If no person claims ownership of the fireworks within ten (10) days of the date of the last publication, the state fire marshal may proceed to destroy the fireworks. If the owner does claim the fireworks within the time above specified, a hearing as set out in subdivision (b)(1) shall be held.



§ 68-104-116 - Private acts and municipal ordinances unaffected.

This chapter shall not affect the validity of any private act, nor any city ordinance further prohibiting or restricting the sale or use of fireworks; provided, that in counties with a population of not less than fifty-eight thousand seventy-five (58,075) nor more than fifty-eight thousand one hundred seventy-five (58,175), according to the 1980 federal census or any subsequent federal census, § 68-104-105 shall control.






Part 2 - Licensing and Certification Program

§ 68-104-201 - Purpose of part.

The purpose of this part is to enact a self-funded licensing program for display fireworks, pyrotechnic, and flame effect exhibitors and a certification program for individuals conducting fireworks displays, proximate pyrotechnic displays, and flame effect displays. The purpose of these programs is to ensure a level of competence that promotes the safety of the viewing public, as well as the safety of fire service personnel, fireworks display operators and proximate pyrotechnic display operators, and employees, performers, and support personnel. It is not the purpose of this part to regulate DOT Class C common fireworks or consumer fireworks as described by NFPA standards.



§ 68-104-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Certified flame effect operator" means an individual who, by experience, training and examination recognized and approved by the state fire marshal, has demonstrated the necessary knowledge and ability to safely assemble, discharge and supervise flame effects in accordance with this part and NFPA 160;

(2) "Certified outdoor display operator" means an individual who, by experience, training and examination recognized and approved by the state fire marshal, has demonstrated the necessary knowledge and ability to safely assemble, discharge and supervise outdoor displays of display fireworks in accordance with NFPA 1123;

(3) "Certified proximate pyrotechnic operator" means an individual who, by experience, training and examination recognized and approved by the state fire marshal, has demonstrated the necessary knowledge and ability to safely assemble, discharge and supervise indoor pyrotechnics, indoor pyrotechnic materials used outdoors or proximate displays of 1.4G or 1.4S fireworks or pyrotechnics in accordance with NFPA 1126;

(4) "Display fireworks" means those fireworks designed primarily to produce visible or audible effects by combustion, deflagration or detonation and that are classified as 1.3G fireworks or display fireworks in the regulations of the United States department of transportation (DOT) for transportation of explosive and other dangerous articles;

(5) "Event" means any function or gathering at which there will be a fireworks display, a pyrotechnic display, a flame effect display or any combination of these displays. If a function or gathering lasts more than one (1) day, each day is a separate event. "Event" does not include any function or gathering at which DOT Class C common fireworks, also known as 1.4G fireworks, will be used;

(6) "Fire marshal" means the state fire marshal;

(7) "Flame effect" means the combustion of an inflammable solid, liquid or gas to produce thermal, physical, visual or audible phenomena before an audience as defined by NFPA 160;

(8) "Flame effect display" means the use of flame effects before an audience as defined by NFPA 160;

(9) "Licensed exhibitor" means a sole proprietor, partnership, corporation, company, firm or other entity licensed under this part to perform or provide firework or pyrotechnic materials for outdoor fireworks displays, proximate pyrotechnic displays, flame effect displays or any combination of these displays;

(10) "NFPA" means the National Fire Protection Association;

(11) "NFPA 160" means the NFPA publication entitled "NFPA 160: Standard for the Flame Effects Before an Audience," 2001 edition or any subsequent edition that has been adopted by the state fire marshal by rule;

(12) "NFPA 1123" means the NFPA publication entitled "NFPA 1123: Code for Fireworks Display," 2000 edition or any subsequent edition that has been adopted by the state fire marshal by rule;

(13) "NFPA 1124" means the NFPA publication entitled "NFPA 1124: Code for the Manufacture, Transportation, Storage, and Retail Sale of Fireworks and Pyrotechnic Articles," 2000 edition or any subsequent edition that has been adopted by the state fire marshal by rule;

(14) "NFPA 1126" means the NFPA publication entitled "NFPA 1126: Standards for the Use of Pyrotechnics Before a Proximate Audience," 2001 edition or a subsequent edition that has been adopted by the state fire marshal by rule;

(15) "Outdoor fireworks display" means a presentation of display fireworks for a public or private gathering as defined by NFPA 1123;

(16) "Proximate pyrotechnic display" means the use of pyrotechnic devices and materials, 1.4G or 1.4S fireworks or pyrotechnics, when any portion of the audience is closer than permitted by NFPA 1123, and subject to NFPA 1126 requirements;

(17) "Proximate pyrotechnics" means pyrotechnic devices for professional use only, used outdoors or indoors, that are similar to consumer fireworks in chemical composition and construction, but that are not intended for consumer use, and that are defined by NFPA 1126 as 1.4G or 1.4S fireworks or pyrotechnics; and

(18) "Sponsor" means any person or organization that contracts with a licensed exhibitor or certified operator to perform a fireworks display, proximate pyrotechnic display, flame effect display or any combination of these displays. With regard to a municipality, county or metropolitan government that sponsors a display, "sponsor" means a governmental entity in compliance with § 68-104-203(b).



§ 68-104-203 - Licensed exhibitor -- Application for permits -- Requirements.

(a) An individual or entity, other than a municipality, county, or metropolitan government, must be a licensed exhibitor to perform an outdoor fireworks display, an indoor or outdoor proximate pyrotechnic display or an indoor or outdoor display using flame effects. An individual or entity must be a licensed exhibitor to supply display fireworks, indoor or outdoor proximate pyrotechnics or flame effect materials for display purposes.

(b) A municipality, county or metropolitan government conducting an indoor or outdoor proximate pyrotechnic display or an indoor or outdoor display using flame effects, however, must apply for and obtain the permit required pursuant to § 68-104-212, and:

(1) Have a certified operator on site at the event supervising or discharging the display;

(2) Show proof of insurance in accordance with the limits of liability established in the Tennessee Governmental Tort Liability Act, compiled in title 29, chapter 20, or proof of adequate self-insurance; and

(3) Have the pyrotechnic materials supplied or purchased from a licensed exhibitor.



§ 68-104-204 - Applicant requirements.

To receive an exhibitor's license, an applicant shall:

(1) Make application to the fire marshal on a form prescribed by the fire marshal. The application must be accompanied by the required fee. An individual seeking a license as a sole proprietor or on behalf of a business entity must be at least twenty-one (21) years of age and not have been convicted of or pleaded guilty or nolo contendere to any state or federal felony. In the case of a business entity seeking a license, no officer or member of its governing board may have been convicted of or pleaded guilty or nolo contendere to any state or federal felony; and

(2) Submit evidence satisfactory to the fire marshal that the applicant has and will continue in force a general liability insurance policy, on an event, multiple event or continuous basis, to cover its potential liability for bodily injury and property damage in the minimum amount of one million dollars ($1,000,000) during all fireworks, pyrotechnic and flame effect displays for the use and benefit of any person who may be injured or aggrieved. The certificate of insurance or other evidence must be issued by an insurer authorized to do business in this state. If the insurance policy ceases to be in effect, the exhibitor's license becomes invalid. This subdivision (2) does not require employees or certified operators to maintain this insurance coverage.



§ 68-104-205 - Issuance of license.

If an applicant complies with the requirements of this part and the rules of the fire marshal, the fire marshal shall issue the license within sixty (60) days of receiving the application. The term of the license is one (1) year from the date of issuance. Each license issued shall contain a distinct number assigned to the particular exhibitor. The fire marshal shall maintain a list of all licensed exhibitors. In this list next to the exhibitor's name, the fire marshal shall insert the period of licensure and the exhibitor's license number. The list of licensed exhibitors shall be posted on the department's web site.



§ 68-104-206 - Renewal of license.

A license holder with an unexpired license may apply for a new license at any time before the license expires. An exhibitor whose license has been expired for ninety (90) or fewer days may renew the license and have it retroactive to the date the old license expired by applying and paying a fee equal to one and one-half (11/2) times the normal fee. This section does not prevent the fire marshal from denying a new license, if the applicant does not comply with this part or rules of the fire marshal.



§ 68-104-207 - Denial, suspension, revocation or refusal to renew license or certification.

(a) The fire marshal may refuse to grant, or may suspend, revoke or refuse to renew any license or certification held under this part, and may assess a civil penalty not exceeding two thousand five hundred dollars ($2,500) for a first violation of this part and not exceeding ten thousand dollars ($10,000) for a second or subsequent violation of this part; provided, however, that the fire marshal may assess a civil penalty up to ten thousand dollars ($10,000) for a first violation of this part that is willful and egregious and in the fire marshal's discretion warrants such a penalty.

(b) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall govern all matters and procedures respecting the hearing and judicial review of any contested case arising under this part.

(c) If an exhibitor's license is suspended or revoked, then the exhibitor shall cease performing displays and distributing display fireworks immediately. If an exhibitor's license is revoked for any reason, then the exhibitor is prohibited from applying for a new license for one (1) year from the date of revocation. Upon a finding that the exhibitor's federal license, if applicable, has been revoked, the fire marshal shall revoke the exhibitor's state license. An exhibitor's license that has been revoked solely for failure to have the required insurance may be reinstated upon proof by the exhibitor that the required insurance has been obtained.



§ 68-104-208 - Program of certification.

(a) The fire marshal shall establish a program of certification for outdoor fireworks display operators, proximate pyrotechnic display operators and flame effect display operators. To receive certification, an individual must apply for certification to the fire marshal on a form to be prescribed by the fire marshal, must be at least twenty-one (21) years of age, must not have been convicted of or pleaded guilty or nolo contendere to any state or federal felony, and must show that the applicant has worked under competent supervision on at least three (3) displays in each area in which certification is desired in the three (3) years immediately preceding the application. In addition, an applicant must meet the following requirements for the areas in which the applicant desires certification:

(1) To be certified as an outdoor fireworks display operator, the individual must pass a written examination that tests outdoor display operator knowledge, approved by and conducted under the auspices of the fire marshal, and pay a certification fee not to exceed one hundred fifty dollars ($150) to be set by rule by the fire marshal;

(2) To be certified as a proximate pyrotechnic display operator, the individual must pass a written examination that tests pyrotechnic special effects operator knowledge, approved by and conducted under the auspices of the fire marshal, and pay a certification fee not to exceed one hundred fifty dollars ($150) to be set by rule by the fire marshal; and

(3) To be certified as a flame effect display operator, the individual must pass a written examination that tests flame effect operator knowledge, approved by and conducted under the auspices of the fire marshal, and pay a certification fee not to exceed one hundred fifty dollars ($150) to be set by rule by the fire marshal.

(b) If an applicant applies for more than one (1) certification, the applicant may take the test for any or all certifications and pay a maximum certification fee of three hundred dollars ($300).

(c) The fire marshal shall establish the scope and type of examinations required by this section, and may require applicants to take a test created by a nationally recognized pyrotechnic association. The fire marshal may administer the examination or may enter into an agreement with a testing service or organization. The tests may be administered at a specific location or time. The fire marshal may set by rule and collect a reasonable nonrefundable fee calculated to cover the costs of administering the test. Written tests may be supplemented by practical tests or demonstrations deemed necessary to determine the applicant's skill and ability. The content, type, frequency, and location of the tests shall be designated by the fire marshal.

(d) (1) An operator certification or renewal expires two (2) years after the date of approval or reissuance. To renew the certification, an individual must show to the satisfaction of the fire marshal that the individual has attended at least six (6) hours of continuing education training meeting the approval of the fire marshal in the areas of certification desired during the two-year certification period and pay the applicable certification fees.

(2) Notwithstanding subdivision (d)(1), in lieu of sitting for continuing education credit, an operator may elect to retake the appropriate examination for the certification desired; provided, however, that the operator must earn a passing score on the appropriate examination for the certification desired. Subsection (a) requiring the submission of three (3) verification of experience forms shall be waived if the certification is renewed via appropriate re-examination in lieu of continuing education training prior to the expiration date for the certification.



§ 68-104-209 - Operators from other states -- Reciprocity.

The fire marshal, upon application by a certified operator, or equivalent, from another state, may allow the operator to perform displays in this state without submitting to the written examination, if the fire marshal determines that the other state's laws allow certified operators from Tennessee to perform displays in that state and the other state's laws set standards for operators substantially equivalent to those in this state. All other applicable certification provisions apply to the out-of-state operator, and applicants for whom the written examination is waived must comply with all other requirements, including continuing education requirements.



§ 68-104-210 - Unlawful practices -- Violations -- Adopting section by reference -- Exceptions.

(a) It is unlawful for:

(1) Except with regard to a municipality, county or metropolitan government that conducts a display, so long as the governmental entity is in compliance with § 68-104-203(b), anyone other than a certified operator to perform an outdoor display using display fireworks, indoor display or proximate pyrotechnics display that are defined as 1.4G or 1.4S fireworks or pyrotechnics in the regulations of the United States DOT for transportation of explosive and other dangerous articles, or indoor or outdoor display using flame effects;

(2) Any person or entity to perform an outdoor display using display fireworks, an indoor display or proximate pyrotechnics display using 1.4G or 1.4S fireworks or pyrotechnics, or an indoor or outdoor display using flame effects without an appropriately certified operator on the scene of the display to supervise during the preparation for the display, during the display, and immediately after the display until the site is released;

(3) Any exhibitor or certified operator to conduct or perform an outdoor fireworks display except in accordance with NFPA 1123;

(4) Any exhibitor or certified operator to conduct or perform a proximate pyrotechnic display except in accordance with NFPA 1126; or

(5) Any exhibitor or certified operator to conduct or perform a flame effect display except in accordance with NFPA 160.

(b) A violation of subsection (a) is a Class B misdemeanor.

(c) Notwithstanding any provision of the law to the contrary, any municipality may adopt subsection (a) by reference or substantial duplication as an ordinance violation.

(d) Subsection (a) does not apply to individuals or organizations employing DOT Class C common fireworks for their personal or display use.



§ 68-104-211 - Public displays -- Permits -- Fire prevention.

(a) (1) Items of fireworks that are to be used for public display only and that are otherwise prohibited for sale or use within this state include display shells designed to be fired from mortars and display set pieces defined as 1.3G fireworks or display fireworks in the regulations of the United States DOT for transportation of explosive and other dangerous articles.

(2) Public displays shall be performed only under competent supervision, and after the persons or organizations making the displays have applied for and received a permit for displays issued by the state fire marshal.

(3) Applications for permits for public displays shall be made in writing at least ten (10) days in advance of the proposed display, and the application shall show that the proposed display is to be so located and supervised that it is not hazardous to property and that it shall not endanger human lives; provided, however, that the fire marshal may accept applications and issue permits for public displays within the ten-day window and charge the applicant, in addition to the regular permit fee, an expedited permit fee, to be established by rule but not to exceed twice the amount of the regular permit fee, for the issuance of an expedited public display permit.

(4) If the display is to be performed within the limits of a municipality, the application shall so state and shall bear the signed approval of the chief supervisory officials of the fire department of the municipality. At the time the application for a permit is filed for a public display to be held within the limits of a municipality, the permittee shall send a written notification to the chief supervisory official of the police department of the municipality stating the date, time and location of the public display. At the time the application for a permit is filed for a public display to be held within the limits of the county but outside the limits of a municipality, the permittee shall send a written notification to the chief supervisory law enforcement official of the county stating the date, time and location of the public display. If the display is to be performed within the limits of a county, but outside the limits of a municipality, the application shall so state and shall bear the signed approval of the chief supervisory fire department officials of the county, or the officials' designees. The chief supervisory fire department officials of such county, or such officials' designee, shall have the authority to demand all necessary documentation to ensure that the permittee has a fire suppression vehicle or firefighter at the site of the fireworks display as required by this part. Such documentation does not have to be submitted to the department. The applicable fire department official who issues approval of the fireworks display pursuant to this section shall determine how many firefighters are required for such fireworks display.

(5) Permits issued shall be limited to the time specified in the permit, and shall not be transferable. Possession of special fireworks for resale to holders of a permit for a public fireworks display shall be confined to holders of a distributors permit only.

(b) The permittee conducting an outdoor public display of fireworks shall have at least one (1) fire suppression vehicle with the necessary personnel on site during the outdoor display. The permittee shall be responsible for all costs associated with the fire suppression vehicle.

(c) (1) The permittee conducting an indoor public display of fireworks shall have at least one (1) trained firefighter on site during the indoor display. The trained firefighter may be a volunteer firefighter. The permittee shall be responsible for all costs associated with the trained firefighters.

(2) Immediately before the start of the program that includes the use of indoor fireworks, the owner of the building or the authorized representative of the owner, shall orally notify attendees of the location of all exits from the building to be used in the event of a fire or other emergency.

(3) At least two (2) working fire extinguishers shall be in the area where the fireworks are to be employed.

(4) In any building in which indoor fireworks are to be employed, signs designating the location of all emergency exits shall be posted in each restroom that is available to the public.



§ 68-104-212 - Permit fee.

The fire marshal shall collect a permit fee from or on behalf of the sponsor for each event at which there will be a display, which may include all or any of the types of displays regulated by this part, in an amount not to exceed fifty dollars ($50.00) per permit. As part of the application for a permit, the fire marshal shall verify that the required insurance has been obtained and is in force for the event, and shall deny the application if it is not. A permittee, which may include an exhibitor, sponsor or operator that is conducting multiple displays that are essentially identical at a single location, may be issued a multiple display permit. The fire marshal shall set by rule and collect a multiple display permit fee from or on behalf of the sponsor of an event, not to exceed four hundred dollars ($400) per location. A multiple display permit expires one (1) year after issuance.



§ 68-104-213 - Storage requirements.

Any person or entity that stores fireworks or pyrotechnic materials, or both, that are classified as Class B or 1.3 fireworks or pyrotechnic materials in the regulations of the United States DOT for transportation of explosive and other dangerous articles, shall store them in accordance with current NFPA standards, including NFPA 1124, and any applicable federal, state, and local laws or ordinances. Violation of this section is a Class B misdemeanor.



§ 68-104-214 - Rules and regulations.

The fire marshal shall administer and enforce this part and may call upon any state, county, or municipal officer or employee for assistance. The fire marshal may promulgate rules to carry out the fire marshal's responsibilities under this part, including rules relative to:

(1) Licensing of exhibitors;

(2) Certification of operators;

(3) Training;

(4) Examinations;

(5) The responsible handling of display fireworks, proximate displays and flame effect displays; and

(6) Any other reasonable rules the fire marshal deems necessary to implement this part.



§ 68-104-215 - Validity of municipal ordinances.

This part does not affect the validity of any municipal ordinance further regulating or restricting outdoor displays using display fireworks, indoor or proximate pyrotechnics displays, or indoor or outdoor displays using flame effects.









Chapter 105 - Tennessee Blasting Standards Act of 1975

§ 68-105-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Blasting Standards Act of 1975."



§ 68-105-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Airblast" means a pressure wave from a blast traveling through the atmosphere;

(2) "ATF" means the bureau of alcohol, tobacco, firearms, and explosives of the United States department of justice;

(3) "ATF permit or license" means the permit or license issued by the ATF and required by 18 U.S.C. § 842 for any person who intends to engage in business as an explosive materials user, importer, manufacturer, or dealer;

(4) "Blast" or "shot" means the act of detonating explosive materials joined by a shared initiation system and a single firing device;

(5) "Blast hole" means a hole drilled in rock or other material for the placement of explosives;

(6) "Blaster" means a person qualified by reason of training, knowledge, experience and registration to fire or detonate explosives in blasting operations;

(7) "Blasting operation" means the use of explosives in the blasting of stone, rock, ore or any other natural formation, or in any construction or demolition work;

(8) "Charge" means a quantity of explosives that is to be detonated within a segregated position in the blast design;

(9) "Commissioner" means commissioner of commerce and insurance;

(10) "Delay" means a period of time until detonation after application of energy to the ignition system;

(11) "Delay period" means a time separation of eight (8) milliseconds or greater between detonation of charges;

(12) "Department" means the department of commerce and insurance;

(13) "Distance" means the actual distance in feet along ground contour to the nearest dwelling house, public building, school, church, commercial or institutional building normally occupied;

(14) "Explosives" means any chemical compound or other substance or mechanical system intended for the purpose of producing an explosion, or that contains oxidizing and combustible units or other ingredients in such proportion or quantities that ignition by detonation may produce an explosion, capable of causing injury to persons or damage to property;

(15) "Handler" means a person qualified by reason of training, knowledge, experience and registration to accept custody and possession of explosives in blasting operations;

(16) "Letter of denial" means a written notification from the ATF indicating that an individual is not approved to possess, use, manufacture, distribute, transport, or direct the use or management of explosives;

(17) "Limited blaster" means a person qualified by reason of training, knowledge, experience and registration to fire or detonate not more than five (5) pounds of explosives per blast;

(18) "Person" means an individual, public or private corporation, political subdivision, government agency, municipality, industry, copartnership, association, firm, trust, estate or other entity whatsoever;

(19) "Scaled distance" means the actual distance in feet divided by the square root of the maximum charge weight per delay period, in pounds; and

(20) "Weight" means the maximum weight of explosive, in pounds. For the sole purpose of using the formula set forth in § 68-105-104, "weight" means maximum pounds per delay period.



§ 68-105-103 - Requirements governing blasting.

(a) The use of explosives for the purpose of blasting in the neighborhood of any public highway, dwelling house, public building, school, church, commercial or institutional building, or pipeline or other public utility facility, including, but not limited to, electrical and communications cables or wires, shall be done in accordance with this chapter and the rules and regulations promulgated by the department.

(b) Blasting operations without instrumentation will be considered as being within the limits set forth in this section, if such blasting operations are conducted in accordance with § 68-105-104 and such other rules and regulations as may be promulgated by the department.

(c) Instruments for determining particle velocity as set forth in this chapter shall be limited to such specific types of devices as have been expressly approved by the department, and the commissioner or the commissioner's duly authorized agent may enter upon any premises for the purpose of conducting or supervising any necessary instrumentations provided by this chapter.

(d) Whenever blasting operations are to be conducted within one hundred feet (100') of any pipeline distributing liquefied or liquid petroleum or manufactured, mixed or natural gas, the person who will conduct such blasting operations shall notify the department of commerce and insurance and the utility company having control of such pipeline at least three (3) full working days, except Sundays and holidays, prior to blasting. Whenever blasting operations are to be conducted on a single project for a period of more than one (1) day, a single notification of intention shall constitute compliance with the requirements of this subsection (d).

(e) Blasting operations shall not be conducted within close proximity of any public highway, unless reasonable precautionary measures are taken to safeguard the public.

(f) When blasting operations are conducted at the immediate location of any dwelling house, public building, school, church, commercial or institutional building that would result in ground vibrations having a particle velocity exceeding the limits provided by this chapter, such blasting operations may proceed after receiving written consent from the property owner or owners affected.

(g) When blasting is done in congested areas or in proximity to a structure, railway, or highway, or any other installation that may be damaged, the blaster shall take special precautions in the loading, delaying, initiation, and confinement of each blast with mats or other methods so as to control the throw of fragments, and thus prevent bodily injury or property damage.

(h) When a blast is about to be fired, ample warning shall be given to allow all persons to retreat to a safe place, and care shall be taken to ascertain that all persons are in the clear. Each blaster shall follow a definite plan of warning signals that can be clearly seen or heard by anyone in the blasting area. The blaster shall inform all persons in the proximity of the established procedure, and shall take additional precautions when entry into the area is not easily denied.

(i) Where the standard table of distance is exceeded, that is, a scaled distance that is less than 50, the blaster shall provide notice to all structures in that area.

(j) (1) Any person conducting blasting operations in the vicinity of any pipeline referred to in subsection (d) shall use:

(A) A blast hole drilling pattern and blast initiation procedure that will provide the greatest relief possible in the direction away from the pipeline; and

(B) A type of explosive designed to limit propagation between blast holes.

(2) All blasting operations in the vicinity of any such pipeline shall be conducted as follows:

(A) The blast depth in the initial excavation shall be limited to the elevation of the top of the pipeline, plus one half (1/2) of the distance from the nearest blast hole to the pipeline;

(B) Subsequent excavations when approaching such pipelines shall be limited to one half (1/2) the horizontal distance from the nearest blast hole to the pipeline;

(C) Under the conditions described in subdivision (j)(1), the diameter of the blast hole shall not exceed three inches (3''), and only one (1) blast hole may be fired per delay;

(D) When a free face has been established to the finished depth of the trench, subdivisions (j)(1) and (2) shall not apply;

(E) Monitored blasting shall not exceed two inches (2'') per second peak particle velocity as measured by a seismograph at a liquid petroleum pipeline or four inches (4'') per second peak particle velocity as measured by a seismograph at all other pipelines referred to in subsection (d); and

(F) Any pipeline owner or operator seeking more restrictive vibration limits shall apply to the department under § 68-105-109(f), and indicate on the application the desired limit, in inches per second.

(3) When blasting is done in the vicinity of other utility lines:

(A) Reasonable precautionary measures shall be taken to protect the line; and

(B) In the case of underground utilities, the blaster shall give notice to the department and the utility company at least seventy-two (72) hours in advance of the blasting operation.

(k) (1) (A) Except as provided in subdivision (k)(5), in all instances other than as provided in subsection (d) and subdivision (k)(3)(B), the person who will be conducting blasting operations shall give notice to the department of commerce and insurance of the exact location a blast or blasts will occur. Such notice shall be made, in such manner as required by the commissioner, at least seventy-two (72) hours before the blasting operations commence.

(B) Such notice shall include a beginning and ending date for the blasting.

(C) No additional notification shall be required for blasts that are to occur during the period of time included in the notice.

(D) If a public utility provider requires blasting to restore services in unusual circumstances, the public utility provider or the provider's designated contractor may begin blasting operations prior to notifying the department; provided, that notice shall be provided as soon as possible.

(2) If the blasting operation is in a permanent location such as, but not limited to, a commercial quarry, mine or cemetery that has recurring blasting operations, the requirements of this subsection (k) shall be met if the person who will be conducting the blasting operations files a one-time notice of the location with the department.

(3) (A) Until January 1, 2011, if notice is not given as required in this subsection (k), the commissioner may assess a fine in the amount of one hundred dollars ($100) but, for good cause shown, may waive the payment of such fine.

(B) Beginning January 1, 2011, and thereafter, for a first violation of failing to file a required notice, the commissioner may assess a fine in the amount of one hundred dollars ($100) and for a second or subsequent violation by the same person, a five hundred dollar ($500) fine shall be assessed; provided, that for good cause shown, the commissioner may waive the payment of such fine.

(C) Any fines imposed and collected pursuant to this subsection (k) shall be retained by the department to defray the cost of administering and enforcing this part.

(4) The commissioner shall file an annual report with the business and utilities committee of the house of representatives and the commerce and labor committee of the senate providing information in sufficient detail for the committees to determine whether the fines established pursuant to subdivision (k)(3) are sufficient to ensure the notifications are being timely filed with the commissioner. The first annual report shall be filed no later than March 1, 2012, and by March 1 thereafter; provided, that an interim report shall be filed by March 1, 2011.

(5) No person conducting blasting operations shall be required to file a report pursuant to this subdivision (k)(5) if the person utilizes five (5) pounds or less of explosives per blast.



§ 68-105-104 - Blasting standards.

(a) In all blasting operations, except as otherwise provided in this chapter, the maximum ground vibration at any dwelling, public building, school, church, or commercial or institutional building normally occupied adjacent to the blasting site shall not exceed the limitations specified in the following table: Click here to view image.

(b) In lieu of Table 1, a blaster has the option to use the graph shown in Figure A to limit peak particle velocity based upon the frequency of the blast vibration. Click here to view image.

(c) Unless a blaster uses a seismograph to monitor a blast to ensure compliance with Table 1 or Figure A, the operation shall comply with the scaled distance equations shown in Table 2. Click here to view image.

(d) Airblast resulting from blasting activities shall not exceed one hundred forty decibels (140dB) at the location of any dwelling, public building, school, church, or commercial or institutional building that is not owned or leased by the person engaged in the blasting operation, or on property for which the owner has not provided a written waiver to the person engaged in the blasting operation.

(e) In estimating the peak particle velocity at a particular position, the following formula shall be used:

Click here to view image.

where V[0] is the maximum ground particle velocity at the seismograph, D[0] is the distance of the seismograph from the blasting, and D is the distance from the blast to the position in question and in the same general direction. The distance D[0] may not be greater than D, and D cannot be more than five (5) times D[0].

(f) Blasting operations at permanent sites shall be considered as being within the limits set forth in this section if at specified locations, on at least five (5) blasts, instrumentation has shown the peak particle velocity and frequency to be within the limits of Figure A. Periodic seismic monitoring shall be employed to ensure compliance with applicable law.



§ 68-105-105 - Seismograph measurements.

At any dwelling house, public building, school, church, commercial or institutional building normally occupied within three hundred feet (300') of any blast hole, the responsible blasting firm shall offer the owner or occupant a pre-blast survey at no charge. This requirement shall apply only in cases where the standard table of distance is exceeded. The offer shall be made in writing by the blasting firm at least seventy-two (72) hours prior to commencement of the blasting operation. All surveys requested during the offer period shall be completed prior to the commencement of the blasting operation. Complete documentation of surveys, including all photographs, may be requested from the blasting firm by each owner or occupant in writing. Documentation shall be provided by the blasting firm in a timely manner. Each survey shall document all structural and cosmetic flaws noted at that time. Nothing contained in this section shall apply to permanent blasting operations.



§ 68-105-106 - Registration of explosives users -- Requirements for registration -- Registration classifications -- Renewal -- Fees.

(a) Unless otherwise exempted by this chapter, no person shall detonate explosives in any blasting operation, unless the person is registered with the department.

(b) The minimum requirements for registration are the following:

(1) Previous practical experience, obtained under the supervision of a registered, experienced blaster, the adequacy of which is at the discretion of the commissioner;

(2) A Tennessee handler's or blaster's registration, or a blaster's license issued by another state or jurisdiction; provided, the applicant for registration based on possession of a blaster's license issued by another state or jurisdiction has possessed the licensure for at least one (1) year prior to applying for licensure in this state; and

(3) Proof of having passed an examination prescribed by the department. The examination shall test the applicants' knowledge of blasting operations, including the storage, transportation, handling, and detonation of explosives, and state laws, rules and regulations pertaining to explosive materials.

(c) No person shall be eligible for registration as a blaster or limited blaster who is not at least twenty-one (21) years of age. No person shall be eligible for registration as a handler who is not at least eighteen (18) years of age.

(d) No person shall be eligible for registration who does not understand, speak and write the English language.

(e) The department shall have three (3) classifications of registration: "blaster's registration;" "limited blaster's registration;" "handler's registration."

(f) A person holding a limited blaster's registration shall not conduct a blasting operation in which more than five pounds (5 lbs.) total of explosives are used in a blast.

(g) A blaster who fails to renew the registration within one (1) year of the expiration date of the last valid registration shall be required to reapply for a registration and retake an examination.

(h) Applications for registration shall be in writing upon a form furnished by the department and shall be accompanied by a nonrefundable application fee.

(i) If the application is satisfactory to the department, then the applicant is entitled to an examination to determine the applicant's qualifications. The department is entitled to charge each applicant an examination fee as set by the department for each examination. The department may administer the examination or may contract for the administration of such examination.

(j) If the results of the examination of any applicant are satisfactory to the department, then the department may issue a registration to the applicant upon receipt of a registration fee.

(k) Any person who is a registered or licensed blaster in another state where the qualifications, in the opinion of the commissioner, are equivalent to those prescribed in the state of Tennessee at the date of application, and where reciprocal registration privileges satisfactory to the department are granted to Tennessee registrants, may be granted a registration without an examination, upon the payment of a fee. The applicant shall not be required to possess a Tennessee handler's registration as a prerequisite for any type of blasting registration.

(l) Certificates of registration shall expire three (3) years following the date of their issuance or renewal and are invalid on that date unless renewed. Renewals may be effected by the payment of a renewal fee.

(m) All fees provided in this section shall be set by the department by rule, pursuant to the Uniform Administrative Procedures Act, compiled at title 4, chapter 5.

(n) Blasting firms shall submit any letter of denial received from the ATF to the state fire marshal within five (5) calendar days of receipt.



§ 68-105-107 - Records.

(a) A record of each blast shall be kept.

(b) All records, including seismograph reports, shall be retained at least three (3) years and shall be available for inspection and shall contain the following minimum data:

(1) Name of company or contractor;

(2) Location, date and time of blast;

(3) Name and signature of blaster on charge;

(4) Type of material blasted;

(5) Number of holes, burden and spacing;

(6) Diameter and depth of holes;

(7) Types of explosives used (trade name);

(8) Total weight of explosives used;

(9) Maximum weight of explosives and maximum number of holes per delay period;

(10) Method of firing with overhead diagram of the delay pattern;

(11) Direction and distance in feet to nearest dwelling house, public building, school, church, commercial or institutional building normally occupied, neither owned nor leased by the person conducting the blasting;

(12) Weather conditions;

(13) Type and height or length of stemming;

(14) Type of delay blasting caps used and delay periods used (trade name);

(15) Kind of mats or other forms of protection used;

(16) The person taking the seismograph reading shall accurately indicate the location of each seismograph used, and its distance from the blast;

(17) Name of person and/or firm analyzing the seismograph record;

(18) Name of driller;

(19) Type of material blasted and any anomalous or unusual conditions encountered during drilling;

(20) Location of holes not loaded or those requiring non-typical loading; and

(21) Documentation of measures taken to compensate for anomalous or unusual conditions.

(c) It is unlawful for any person to make any false entry in any record required to be kept pursuant to this section.



§ 68-105-108 - Rules and regulations -- Forms.

(a) The department may promulgate such rules and regulations, neither inconsistent nor contradictory with this chapter, that it deems necessary to effectuate the chapter.

(b) The department may also prescribe forms required for the administration of the chapter.



§ 68-105-109 - Notification of accidents -- Cessation of blaster operations -- Preservation of evidence -- Penalties -- Hearings and judicial review -- Variations from requirements.

(a) Notification of Accident. In the event of a blasting accident, the blaster in charge of the site shall notify the department where death, personal injury requiring hospital admission, or property damage of at least five thousand dollars ($5,000) due to flying debris occurs as a result of a blasting operation. If the blaster in charge is incapacitated, the blasting firm shall be responsible for notifying the department immediately in the event of an accident described in this subsection (a).

(b) Cessation of Blaster Operations. When a reportable accident occurs, the blaster in charge shall cease blasting operations immediately and shall be prohibited from conducting further blasting operations until such time as the department's investigation is completed. In no event, however, shall this cessation last longer than five (5) working days, unless the commissioner determines that a longer period of time is necessary based upon the commissioner's finding of just cause.

(c) Preservation of Evidence. When a reportable accident occurs, blasting operations at the site shall cease and a reasonable effort shall be made to ensure that the immediate blasting area remains undisturbed sufficient to preserve evidence of the accident until the department completes its initial investigation. In no event, however, shall this cessation last longer than three (3) working days, unless the commissioner determines that a longer period is necessary based upon the commissioner's finding of just cause. The requirements of this section do not apply to measures taken at the site to resume traffic flow, to facilitate emergency operations, or for the mitigation of damage.

(d) Enforcement Authority. The department may refuse to grant, or may suspend, revoke or refuse to renew any registration held under this chapter, and may assess a civil penalty in an amount not to exceed two thousand five hundred dollars ($2,500) if an individual, and five thousand dollars ($5,000) if a firm, for each violation of this chapter or the rules promulgated hereunder.

(e) Hearings and Judicial Review. The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, govern all matters and procedures respecting the hearing and judicial review of any contested case arising under this chapter.

(f) Variations from Requirements. The department may approve variations from the requirements of this chapter where the proposed variations from the specific requirements:

(1) Are necessary;

(2) Will not hinder the effective administration of the chapter; and

(3) Will not be contrary to any other applicable law, either state or federal.



§ 68-105-110 - Local requirements preempted.

This chapter is intended to and shall preempt and supersede all existing and future county, town, city or municipal ordinances or regulations respecting the subjects covered by the chapter.



§ 68-105-111 - Penalties.

Any person, firm, association, corporation or other entity that engages in activity governed by this chapter and is not registered as required by this chapter commits a Class A misdemeanor.



§ 68-105-112 - Minimum insurance requirements.

Each person applying for or renewing a firm registration certificate shall maintain a current liability insurance policy that includes blasting coverage, in the minimum amount of one million dollars ($1,000,000) during all blasting operations, for the use and benefit of any person who may be injured or aggrieved by wrongful act or omission of any employee, servant, officer, or agent in the conduct of business of the blaster, or the blaster itself. If the insurance policy ceases to be in effect, the firm registration certificate shall become invalid. This requirement shall not be construed so as to require employees and/or blasters to maintain such insurance coverage. This section shall not be applicable to any governmental entity, as defined in the Tennessee Governmental Tort Liability Act, compiled in title 29, chapter 20.



§ 68-105-113 - Registration required prior to the purchase, receipt or possession of explosives.

No person, firm, association, corporation or other entity shall purchase, receive, or take possession of explosives without first obtaining a registration from the department.



§ 68-105-114 - Application for registration -- Expiration -- Fees.

(a) The application for a firm registration to purchase, receive, or take possession of explosives shall be on a form prescribed by the department. The application shall indicate the applicant's name, address, type of business, general purpose for which the explosives shall be used and proof of insurance as required by § 68-105-112, and shall be accompanied by a nonrefundable application fee. For any activity that requires registered blasters, the applicant shall provide the names and registration numbers of the registered blasters on the application.

(b) Firm registrations to purchase, receive, or take possession of explosives shall expire three (3) years following the date of their issuance or renewal and are invalid on that date unless renewed. Renewal may be effected by the payment of a renewal fee. Firm registrations are not transferable.

(c) The manufacture, handling, use, storage and transportation of explosives shall be in accordance with this chapter and the rules promulgated under this chapter.

(d) All fees provided in this section shall be set by the department by rule, pursuant to the Uniform Administrative Procedures Act, compiled at title 4, chapter 5.



§ 68-105-115 - Insurance requirement.

Notwithstanding any other law to the contrary, a registered blaster or limited blaster who is not a full time employee of a registered firm shall have a current liability insurance policy that includes blasting coverage, in the minimum amount of one million dollars ($1,000,000), during all blasting operations for the use and benefit of any person who may be aggrieved by a wrongful act or omission of the blaster.



§ 68-105-116 - Authority of department -- Promulgation of rules and regulations -- Inspections -- Warrants -- Disposal of unclaimed explosives.

(a) The department may promulgate rules and regulations concerning the manufacture, transportation, sale, storage, or use of explosives and the maintenance of such explosives, and any other rules and regulations necessary to effectuate this chapter.

(b) In order to carry out the purposes of this chapter, the commissioner or the commissioner's authorized representative may enter, without delay and without advance notice, any place where explosives are in use or stored or where blasting records are kept, during regular working hours and at other reasonable times, in order to inspect such places and to question any explosives user or seller for the purpose of ascertaining compliance or noncompliance with this chapter.

(c) If an explosives user or seller refuses entry, the commissioner or the commissioner's authorized representative may apply to the circuit court within the county in which the premises to be entered are located for an order to enforce the right of entry.

(d) If, during the course of a lawful inspection, the commissioner or the commissioner's authorized representative discovers explosives stored or kept in an unlawful manner and such unlawfully stored or kept explosives constitute an imminent and substantial danger to life or property, the commissioner or the commissioner's authorized representative may, upon proper affidavit before a magistrate with authority and jurisdiction to issue search warrants, obtain a warrant authorizing seizure of such unlawfully stored or kept explosives and thereby seize and store such explosives in a lawful and safe manner.

(1) No warrant pursuant to this subsection (d) shall be issued upon an affidavit that does not aver that an arrangement has been made between the commissioner or the commissioner's authorized representative and public or private sources for the lawful and safe storage of the explosives to be seized.

(2) No warrant pursuant to this subsection (d) shall be issued upon an affidavit that does not specifically describe the place in which the explosives are to be stored and identify the city, county, street address and name of the person, company, or agency accepting the explosives for storage.

(3) Any owner or person entitled to lawful possession of explosives seized pursuant to this subsection (d) shall be entitled to recovery of the seized explosives upon written or verbal notification to the commissioner or the commissioner's authorized representative stating the person's capability to lawfully and safely store the seized explosives, and upon an inspection by the commissioner or the commissioner's authorized representative of the person's storage facilities and methods that reveals the person's capability to lawfully and safely store the explosives.

(4) The commissioner or the commissioner's authorized representative shall make the inspection within five (5) days of receipt of the notification.

(5) If the commissioner or the commissioner's authorized representative receives no communication from the owner or person entitled to lawful possession of the seized explosives within thirty (30) days after the seizure of such explosives, then the commissioner or the commissioner's authorized representative may dispose of the seized explosives in a safe and lawful manner.



§ 68-105-117 - Administrative responsibility to the department of commerce and insurance.

Construction and administration of examinations, forms, applications, etc., necessary for the administration of this chapter is the responsibility of the department.



§ 68-105-118 - Nonrenewal, revocation, or suspension of registration or application.

(a) The department may refuse to issue or renew, and revoke or suspend any registration or application if any registrant or applicant:

(1) Has violated any provision of this chapter or any other state or federal law relating to explosives, or has violated any regulation duly promulgated by the department;

(2) Has misrepresented or concealed any material fact in the application for a registration, or any document filed in support of the application;

(3) Has permitted any employee of the person, either by direct instruction or by reasonable implication, to violate this chapter;

(4) Has been terminated from employment due to possessing or being under the influence of intoxicants or possessing or using illegal drugs;

(5) Has used explosives in an unsafe manner; or

(6) Has been convicted in a court of competent jurisdiction of a felony, or is under indictment for the same.

(b) Any current registration as a blaster, limited blaster, handler, or firm shall automatically become invalid if the registrant's ATF license or permit is revoked or otherwise becomes invalid.



§ 68-105-119 - Creation of advisory council -- Membership and terms -- Role of advisory council.

(a) There is created in the department an advisory council on the commercial explosives industry. The advisory council shall consist of twelve (12) members. The term of each member shall be three (3) years. Membership shall include manufacturers, distributors and users of commercial explosives who are engaged in commercial mining, construction and demolition activities. A minimum of six (6) members shall be registered blasters. Three (3) members shall be representatives from other interested agencies.

(b) The department shall be responsible for the administrative functions of the council.

(c) All members of the advisory council shall be appointed by the commissioner. In making appointments to the advisory council, the commissioner shall be fair and nondiscriminatory.

(d) Each member shall continue to serve after the expiration of the member's term until a successor shall have been duly appointed and qualified.

(e) The commissioner may remove any member of the advisory council for misconduct, incompetence, or willful neglect of duty.

(f) The advisory council shall meet at least two (2) times every calendar year.

(g) Special meetings may be held at such times it is deemed necessary by the chair of the advisory council or by three (3) members of such council.

(h) It is the duty of the advisory council to assist the department in developing reasonable policies and regulations that will protect public safety while promoting efficiency and effectiveness.



§ 68-105-120 - Exceptions.

Nothing contained in this chapter shall apply to:

(1) Personnel of the military or naval forces of the United States, or to the duly organized military force within the state, so long as these persons are acting within their respective official capacities and in the performance of their official duties;

(2) Personnel of law enforcement entities, so long as these persons are acting within their official capacities and in the performance of their official duties;

(3) The use of explosives for occasional agricultural blasting. "Agricultural blasting" means stump removal, beaver dam or lodge eradication and other similar types of personal agricultural use;

(4) The use of explosive materials in medicines and medicinal agents in forms prescribed by the most recent edition of the official United States Pharmacopoeia or the National Formulary;

(5) Fireworks as permitted by chapter 104 of this title; or

(6) The use of explosive materials solely intended by the commercial manufacturer to be used to create an exploding target for use in lawful sporting activity or the use of an exploding target for its intended purpose in lawful sporting activity; provided, that the person using the explosive materials is eighteen (18) years of age or older.



§ 68-105-121 - Continuing education requirements.

As a prerequisite to renewal, the registrant must provide proof of having completed the continuing education requirements established by the department. The department may prescribe continuing education requirements by rule.






Chapter 106 - Child Safety on Highways

§ 68-106-101 - Chapter definitions.

For purposes of this chapter, unless the context otherwise requires:

(1) "Child" means any person under eighteen (18) years of age;

(2) "Highway" means the entire width between the boundary lines of every way when any part thereto is open to the use of the public for the purpose of vehicular travel;

(3) "Intersection" means the area embraced within the prolongation or connection of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways of two (2) highways that join one another at, or approximately at, right angles, or the areas within which vehicles traveling upon different highways joining at any other angle may come in conflict;

(4) "Roadway" means that portion of a highway improved, designed or ordinarily used for vehicular travel, exclusive of the berm or shoulder. In the event a highway includes two (2) or more separate roadways, "roadway" refers to any such roadway separately but not to all such roadways collectively; and

(5) "Sidewalk" means the portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for use by pedestrians.



§ 68-106-102 - Restrictions on children on highways to solicit or collect money.

(a) A county may by resolution, and a municipality may by ordinance, prohibit or restrict a child from being present in the roadway of a highway or an intersection for the purpose of the child's participation in soliciting or collecting money.

(b) This section shall not apply to private roads or driveways, nor shall this section prevent children from using sidewalks.






Chapter 110 - Organized Camps

§ 68-110-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of health or the commissioner's authorized representative;

(2) "Department" means the department of health;

(3) (A) "Organized camp" means any area, place, parcel, or tract of land on which facilities are established or maintained to provide an outdoor group-living experience for children or adults, or where one (1) or more permanent or semipermanent structures are established or maintained as living or sleeping quarters for children or adults, and operated for educational, social, recreational, religious instruction or activity, physical education or health, or vacation purposes either gratuitously or for compensation;

(B) "Organized camp" is not intended to include a hunting, fishing or other camp privately owned and used exclusively for the personal pleasure of the owner and the owner's guests;

(C) "Organized camp" is not intended to include a camp site on property owned by a church and used exclusively for the personal pleasure of the members of the church and such member's guests, if:

(i) No permanent or semipermanent structures or buildings are established or maintained on the camp site as living or sleeping quarters, restrooms, or for a cafeteria or kitchen, to provide an outdoor group-living experience for children or adults;

(ii) The camp site is used for occasional weekend or overnight camping experiences for such persons; and

(iii) The camp site contains no electrical, sewage or water hookups or pads to accommodate travel trailers, truck coaches or campers, tent campers and other similar camping vehicles;

(4) "Person" means any and all persons, including any:

(A) Individual, firm, or association;

(B) Municipal or private corporation organized or existing under the laws of this or any other state;

(C) State;

(D) Municipality, commission, or political subdivision of a state;

(E) Interstate body;

(F) Governmental agency of this state; and

(G) Department, agency or instrumentality of the executive, legislative, or judicial branches of the federal government;

(5) "Public health officer" means the director of a city, county, or district health department having jurisdiction over the community health in a specific area, or the officer's authorized representative; and

(6) "Travel camp" means any organized camp in which provisions are made for the accommodation of travel trailers, truck coaches or campers, tent campers, tents, and other camping vehicles.



§ 68-110-102 - Rules and regulations governing camps.

It is the duty of the commissioner to adopt rules and regulations deemed necessary for the protection of the health and safety of persons using camps or living adjacent to camps.



§ 68-110-103 - Permits.

(a) No place or site within any political subdivision of the state of Tennessee shall be established or maintained by any person as an organized camp, unless the person holds a valid permit issued by the commissioner or public health officer in the name of the person for the specific organized camp.

(b) The commissioner or public health officer is authorized to issue, suspend, or revoke permits in accordance with this chapter and any rules and regulations that may be adopted by the department under the authority of this or other applicable laws.

(c) The annual permit fee to operate an organized camp shall be in accordance with the following schedule. As used in this subsection (c), a "travel campsite" is a designated camping space that is equipped with utility connections. Click here to view image.

(d) If the permit fee is delinquent for more than thirty (30) calendar days, a penalty of one half (1/2) the permit fee shall be added to the permit fee. If a check is returned for any reason, a penalty of one half (1/2) the permit fee shall be added to the permit fee. The permit fee, plus any penalty, shall be paid to the commissioner before the permit is issued.

(e) The permit shall be kept and displayed in a conspicuous manner, properly framed, at the organized camp for which it was issued.

(f) Ninety-five percent (95%) of permit fees, fines, and penalties collected within a contract county pursuant to this chapter shall be conveyed by contract to the respective county health department to assist such county health department in implementing the program in the local jurisdiction. This amount shall be calculated based upon fees collected in the contract county during the state's fiscal year multiplied by ninety-five percent (95%).

(g) No contract county currently charging a local permit fee shall charge a local permit fee. By July 30 of each year, each contract county shall provide a report to the commissioner for the preceding fiscal year documenting the total cost relative to carrying out the provisions of the contract and the amount of permit fees collected. The report shall be on a form provided by the commissioner.



§ 68-110-104 - Inspections -- Right-of-entry.

(a) The commissioner or public health officer is authorized and directed to make inspections to determine the conditions of organized camps, in order that the commissioner or officer may perform such person's duty of safeguarding the health and safety of occupants of organized camps and of the general public.

(b) The commissioner and public health officer have the power to enter at reasonable times upon any private or public property, for the purpose of inspecting and investigating conditions relating to the enforcement of this chapter or of regulations promulgated under this chapter.



§ 68-110-105 - Enforcement of chapter -- Local requirements to conform with departmental requirements.

(a) It is the duty of the local public health officers or the commissioner, when the commissioner determines that this chapter is not being adequately enforced, to enforce this chapter.

(b) All ordinances, rules, regulations, and other requirements adopted by the boards of health or local governing bodies shall at least conform to the reasonable requirements that may have been established by the department and shall not be inconsistent with such rules and regulations as may be adopted by the department.



§ 68-110-106 - Penalties.

Any person who violates this chapter or the rules and regulations adopted pursuant to this chapter, or fails to perform the reasonable requirements of the department or public health officer after receipt of ten (10) days' written notice of such requirements, shall be fined not less than ten dollars ($10.00) nor more than fifty dollars ($50.00) for each offense. Each day of continued violation after conviction constitutes a separate offense.






Chapter 111 - Rented Premises Unfit For Habitation

§ 68-111-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agent" means a person:

(A) Authorized to act for and on behalf of the landlord for the acceptance of service of process and for receipt of notices and demands or who becomes an agent pursuant to § 66-28-302; or

(B) Authorized to manage the premises;

(2) "Landlord" means lessor, one under whom another holds premises as a tenant or lessee;

(3) "Tenant" means one who occupies as a residence the premises of another in subordination to that other person's title and with such other person's assent, express or implied, and whose rental payments do not exceed two hundred dollars ($200) per week or the monetary equivalent, for any period of payment other than weekly; and

(4) "Third party complainant" means a health care provider or public employee who, in the regular performance of the health care provider's or public employee's duties, has been inside a premises occupied by a tenant.



§ 68-111-102 - Minimum health standards.

The state department of health shall establish and distribute to each county and public health department of the state minimum health standards in the rental of any premises; these standards shall establish living and building conditions of a dwelling that render it unfit for human habitation.



§ 68-111-103 - Complaint.

Any tenant or third party complainant may file a complaint with the building inspector of the city or county in which the rented premises are located or with the county public health department in which the tenant's rented premises are located, if the premises are, in the opinion of the tenant or complainant and the building inspector or the public health department, in violation of the minimum health standards and consequently unfit for human habitation. The building inspector or representative of the public health department shall inspect the building facility no later than fourteen (14) days after the filing of the complaint. The complaint shall be in writing, and a copy shall be forwarded by certified mail to the tenant's landlord or the landlord's agent. It shall be a condition of this section that no rent shall be paid to anyone except the landlord until the building inspector or a representative of the public health department agrees in writing with the tenant that the premises are unfit for habitation.



§ 68-111-104 - Inspection.

(a) The building inspector or the county public health department to whom the complaint is directed shall, within fourteen (14) days of the filing of a complaint, make an inspection of the rented premises. If it is found that the unit is unfit for human habitation, as defined, the building inspector or county public health department shall notify the landlord of the premises or the landlord's agent of the violation found, in writing, by certified mail, and a copy shall be forwarded to the tenant. The notice, in addition to setting out the condition found, shall give the landlord of the premises thirty (30) days in which to correct the condition.

(b) If at the expiration of the thirty-day period, as determined by an inspection of the premises by the building inspector or by the county public health department, which inspection shall be made within seven (7) days of the expiration of the period, the landlord of the premises has not corrected the condition, the tenant shall pay to the county clerk of the county in which the premises are located the rental payments that may become due from that date.

(c) If the landlord of the premises has not corrected the condition at the expiration of six (6) months from the date of the first notice, as determined by an inspection of the premises by the building inspector or county public health department, which inspection shall be made within seven (7) days of the expiration of the period, the rental payments so made by the tenant to the county clerk shall, upon a certificate of noncompliance being filed with the county clerk by the building inspector or the county public health department, which certificate shall be filed within fourteen (14) days of the expiration of the period, a copy of which shall be forwarded by certified mail to the landlord or the landlord's agent, be forfeited by the landlord of the premises to the state for the use of the agency to whom the complaint was directed and the county clerk shall, at the expiration of the thirty-day period from the date the certificate of noncompliance is filed where no appeal has been had by the landlord as provided in this section, pay to the state for the use of the county agency to whom the complaint was directed, less all fees as provided in § 68-111-106, the rental payments so held.

(d) If an appeal is filed by the landlord, the sums so held by the county clerk shall remain on deposit in the special account pending the final determination of the appeal.

(e) If the landlord of the premises corrects the condition, as determined by an inspection of the premises by the building inspector or the county public health department, the county clerk shall, upon receiving a certificate of compliance from the building inspector or the county public health department, which certificate shall be filed within fourteen (14) days of the expiration of the period, return the rental payments so held to the landlord of the premises.



§ 68-111-105 - Retaliatory eviction prohibited -- Vacating during repairs -- Premises not repairable.

(a) No tenant shall be dispossessed of the rented premises or otherwise penalized by the landlord of the premises for prosecuting any complaint under or pursuant to this chapter, or for payment to the county clerk of rental payments where the rented premises are in violation of the standard, as defined pursuant to § 68-111-102.

(b) In the event it is necessary to temporarily vacate the premises to carry out repairs, the landlord may get temporary possession from the tenant, and the tenant's rent shall be abated during this period and resume upon the tenant's moving back into the premises.

(c) In the event the conditions are such that to repair the building is not feasible, the landlord shall notify the tenant and the agency to which the complaint was directed that the landlord has elected not to repair the structure and shall give the tenant thirty (30) days' notice to vacate the premises. Thereafter, the premises shall not be rented or used as a human habitation, unless and until the condition of violation is corrected.



§ 68-111-106 - Duties of county clerk -- Fees.

(a) The county clerk of each county is authorized and directed to accept the rental payment sums as provided in this chapter and shall deposit such sums in a special account and shall account for such sums, as provided by law to account for such other sums in the county clerk's possession.

(b) The county clerk, for the county clerk's services, shall receive the sum of five percent (5%) from all such rental payment sums that are forfeited to the state for the use of the county agency to whom the complaint was directed.



§ 68-111-107 - Appeal of certificate of noncompliance -- Judicial review.

The landlord of the premises shall have the right to appeal the findings of the building inspector or of the county public health department to the county board of health of the county in which the premises are located. Where the county has no county board of health, the appeal shall be made to the county mayor of the county in which the premises are located. The appeal shall be made within thirty (30) days from the date of the filing of the certificate of noncompliance. The landlord shall have the right, after the determination by the county board of health or the county mayor, of appeal to the circuit court of the county in which the premises are located. An appeal shall be heard de novo in the circuit court.



§ 68-111-108 - Applicability of §§ 68-111-103 and 68-111-104.

Sections 68-111-103 and 68-111-104 shall not apply to rental agreements in which the rent is assessed and collected monthly, or assessed and collected for a term greater than monthly.






Chapter 112 - Mass Gatherings

§ 68-112-101 - Purpose.

It is the purpose of the general assembly to regulate the assemblage of large numbers of people, in excess of those normally needing the health, sanitary, fire, police, transportation and utility services regularly provided in this state, in order that the health, safety and welfare of all persons in this state, residents and visitors alike, may be protected.



§ 68-112-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Assembly" means a gathering of five thousand (5,000) or more people that is conducted or can reasonably be expected to be conducted for eighteen (18) or more hours continuously, whether on public or private property;

(2) "Department" means the department of health; and

(3) "Person" includes any individual, natural human being, partnership, corporation, firm, company, association, society, or group.



§ 68-112-103 - Assembly prohibited without license.

No person shall permit, maintain, promote, conduct, advertise, act as an entrepreneur, undertake, organize, manage, or sell or give tickets to an actual or reasonably anticipated assembly, unless a license to hold the assembly has first been obtained from the department.



§ 68-112-104 - Requirements for issuance of license.

Before an applicant may be issued a license, the applicant shall first:

(1) Determine the maximum number of people who will be assembled or admitted to the location of the assembly; provided, that the maximum number shall not exceed the maximum number that can reasonably assemble at the location of the assembly in consideration of the nature of the assembly; and provided further, that, where the assembly is to continue overnight, the maximum number shall not be more than is allowed to sleep within the boundaries of the location of the assembly by the zoning or health ordinances of the county or municipality; and

(2) Provide proof that such applicant will furnish at such person's own expense before the assembly commences:

(A) A fence completely enclosing the proposed location, of sufficient height and strength to prevent people in excess of the maximum permissible number from gaining access to the assembly grounds, which shall have at least four (4) gates, at least one (1) at or near four (4) opposite points of the compass;

(B) Potable water, meeting all federal and state requirements for purity, sufficient to provide drinking water for the maximum number of people to be assembled at the rate of at least one gallon (1 gal.) per person per day and water for bathing at the rate of at least ten gallons (10 gals.) per day;

(C) Separate enclosed toilets for males and females, meeting all state and local specifications, conveniently located throughout the grounds, sufficient to provide facilities for the maximum number of people to be assembled at the rate of at least one (1) toilet for every two hundred (200) females and at least one (1) toilet for every three hundred (300) males, together with an efficient, sanitary means of disposing of waste matter deposited, which is in compliance with all state and local laws and regulations; a lavatory with running water under pressure and a continuous supply of soap and paper towels shall be provided with each toilet;

(D) A sanitary method of disposing of solid waste, in compliance with state and local laws and regulations, sufficient to dispose of the solid waste production of the maximum number of persons to be assembled at the rate of at least two and one-half pounds (2.5 lbs.) of solid waste per person per day, together with a plan for holding and a plan for collecting all such waste at least once each day of the assembly and sufficient trash cans with tight fitting lids and personnel to perform the tasks;

(E) Physicians and nurses licensed to practice in Tennessee sufficient to provide the average medical care enjoyed by residents of Tennessee for the maximum number of people to be assembled at the rate of at least one (1) physician for every ten thousand (10,000) persons and at least one (1) nurse for every five thousand (5,000) persons. The number of physicians and nurses required to be on duty at various times throughout the assembly shall be established by regulations adopted and promulgated by the department. Facilities for medical treatment and arrangements for emergency transportation and treatment shall be in accordance with regulations adopted and promulgated by the department;

(F) If the assembly is to continue during hours of darkness, illumination sufficient to light the entire area of the assembly at the rate of at least five-foot candles, but not to shine unreasonably beyond the boundaries of the enclosed location of the assembly;

(G) A free parking area inside the assembly grounds sufficient to provide parking space for the maximum of people to be assembled at the rate of at least one (1) parking space for every four (4) persons;

(H) Telephones connected to outside lines sufficient to provide service for the maximum number of people to be assembled at the rate of at least one (1) separate line and receiver for each one thousand (1,000) persons;

(I) If the assembly is to continue overnight, camping facilities in compliance with all state and local requirements sufficient to provide camping accommodations for the maximum number of people to be assembled;

(J) Security guards, either regularly employed, duly sworn, off-duty Tennessee peace officers or private guards, licensed in Tennessee, sufficient to provide adequate security for the maximum number of people to be assembled at the rate of at least one (1) security guard for every seven hundred fifty (750) persons;

(K) Fire protection, including alarms, extinguishing devices and fire lanes and escapes, sufficient to meet all state and local standards for the location of the assembly, and sufficient emergency personnel to efficiently operate the required equipment;

(L) All reasonably necessary precautions to ensure that the sound of the assembly will not carry unreasonably beyond the enclosed boundaries of the location of the assembly; and

(M) A bond, filed with the clerk of the county where the assembly is to be held either in cash or underwritten by a surety company licensed to do business in Tennessee at the rate of one dollar ($1.00) per person for the maximum number of people permitted to assemble, which shall indemnify and hold harmless the county, municipality or state or any of its agents, officers, servants and employees from any liability or causes of action which might arise by reason of granting this license, and from any cost incurred in cleaning up any waste material produced or left by the assembly.



§ 68-112-105 - Application for license.

(a) An application for a license to hold an actual or anticipated assembly of five thousand (5,000) or more persons shall be made in writing to the department at least sixty (60) days in advance of the assembly.

(b) The application shall contain a statement made upon oath or affirmation that the statements contained in the application are true and correct to the best knowledge of the applicant and shall be signed and sworn to or affirmed by the individual making application in the case of an individual, natural human being, by all officers in the case of a corporation, by all partners in the case of a partnership or by all officers of an unincorporated association, society or group or, if there be no officers, by all members of such association, society or group.

(c) The application shall contain and disclose:

(1) The name, age, residence and mailing address of all persons required to sign the application by subsection (b) and, in the case of a corporation, a certified copy of the articles of incorporation together with the name, age, residence and mailing address of each person holding ten percent (10%) or more of the stock of the corporation;

(2) The address and legal description of all property upon which the assembly is to be held together with the name, residence and mailing address of the record owner or owners of all the property;

(3) Proof of ownership of all property upon which the assembly is to be held or a statement made upon oath or affirmation by the record owner or owners of all such property that the applicant has permission to use the property for an assembly of five thousand (5,000) or more persons;

(4) The nature or purpose of the assembly;

(5) The total number of hours the assembly is to last;

(6) The maximum number of persons that the applicant shall permit to assemble at any time, not to exceed the maximum number that can reasonably assemble at the location of the assembly, in consideration of the nature of the assembly, or the maximum number of persons allowed to sleep within the boundaries of the location of the assembly by the zoning ordinances of the municipality, if the assembly is to continue overnight;

(7) The maximum number of tickets to be sold, if any;

(8) The plans of the applicant to limit the maximum number of people permitted to assemble;

(9) The plans for fencing the location of the assembly and the gates contained in the fence;

(10) The plans for supplying potable water, including the source, amount available and location of outlets;

(11) The plans for providing toilet and lavatory facilities, including the source, number and location, type and the means of disposing of waste deposited;

(12) The plans for holding, collection, and disposing of solid waste material;

(13) The plans to provide for medical facilities, including the location and construction of a medical structure, the names and addresses and hours of availability of physicians and nurses, and provisions for emergency ambulance service;

(14) The plans, if any, to illuminate the location of the assembly, including the source and amount of power and the location of lamps;

(15) The plans for parking vehicles, including size and location of lots, points of highway access and interior roads, including routes, between highway access and parking lots;

(16) The plans for telephone service, including the source, number and location of telephones;

(17) The plans for camping facilities, if any, including facilities available and their location;

(18) The plans for security, including the number of guards, their deployment, and their names, addresses, credentials and hours of availability;

(19) The plans for fire protection, including the number, type and location of all protective devices, including alarms and extinguishers, and the number of emergency fire personnel available to operate the equipment;

(20) The plans for sound control and sound amplification, if any, including number, location and power of amplifiers and speakers; and

(21) The plans for food concessions and concessioners who will be allowed to operate on the grounds, including the names and addresses of all concessioners and their license or permit numbers.

(d) The application shall include the bond required in § 68-112-104, and the license fee required in § 68-112-106.



§ 68-112-106 - Fee -- Separate license for each day of assembly.

(a) An application for a license to hold an actual or anticipated assembly shall be accompanied by a license fee of one hundred dollars ($100), and, if the license is granted, the fee is paid to the state treasury and becomes a part of the general funds of the state.

(b) A separate license shall be required for each calendar day and each location in which five thousand (5,000) or more persons assemble or can reasonably be anticipated to assemble.



§ 68-112-107 - Time for processing.

The application for a license shall be processed within twenty (20) days of receipt and shall be issued if there is compliance with all of the conditions. If for some reason the license is not granted, the department shall return the license fee to the applicant and a written statement of why the license was denied.



§ 68-112-108 - Grounds for revocation.

The license may be revoked by the department at any time, if there is not compliance with any of the conditions necessary for the issuing of or contained in the license, or if there ceases to be compliance with any condition previously met.



§ 68-112-109 - Limitations on license.

A license shall permit the assembly of only the maximum number of people stated in the license. The licensee shall not sell tickets to, nor permit to assemble at the licensed location, more than the maximum permissible number of people. The license shall not permit the sound of the assembly to carry unreasonably beyond the enclosed boundaries of the location of the assembly.



§ 68-112-110 - Exceptions.

This chapter does not apply to any regularly established permanent place of worship, stadium, athletic field, arena, auditorium, coliseum, or other similar permanently established place of assembly for assemblies that do not exceed by more than two hundred fifty (250) persons the maximum seating capacity of the structure where the assembly is held. This chapter does not apply to government sponsored fairs held on regularly established fairgrounds or to assemblies required to be licensed by other laws and regulations of this state.



§ 68-112-111 - Rule-making authority.

The commissioner of health is empowered to adopt, promulgate and enforce rules and regulations to implement this chapter.



§ 68-112-112 - Injunctions.

The holding of an assembly in violation of any provision or condition contained in this chapter is deemed a public nuisance and may be abated by injunction in any court of competent jurisdiction.



§ 68-112-113 - Criminal penalties.

Any person who violates a provision of this chapter, or who violates any condition upon which such person is granted a license, commits a Class E felony, and shall be fined not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000).






Chapter 114 - Ski Area Safety and Liability Act

§ 68-114-101 - Short title.

This chapter shall be known and may be cited as the "Ski Area Safety and Liability Act."



§ 68-114-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Industry" means generally the activities of all ski area operators;

(2) "Passenger" means any person, while being transported or conveyed by a passenger tramway, or while waiting in the immediate vicinity for such transportation or conveyance, or while moving away from the disembarkation or unloading point of a passenger tramway to clear the way for the passengers following, or while in the act of boarding or embarking upon or disembarking from, a passenger tramway;

(3) "Passenger tramway" means those devices described in American National Standards Institute Code § B 77.1 -- 1973 and supplements to the code;

(4) "Ski area" means all the ski slopes and ski trails and passenger tramways administered or operated as a single enterprise within this state;

(5) "Ski area operator" means a person or organization having operational responsibility for any ski area, including an agency of this state or a political subdivision of this state; and

(6) "Skier" means any person present in a ski area for the purpose of engaging in the sport of skiing, Nordic, freestyle or other types of ski jumping and who is using skis, a sled, a tube or a snowboard.



§ 68-114-103 - Responsibility of skier and passenger.

It is recognized that Alpine or downhill skiing as a recreational sport and the use of passenger tramways associated with Alpine or downhill skiing may be hazardous to skiers or passengers, regardless of all feasible safety measures that can be taken. Therefore, each skier and each passenger has the sole responsibility for knowing the range of the skier's or passenger's own ability to negotiate any slope, ski trail or associated passenger tramway, and it is the duty of each skier and passenger to conduct the skier or passenger within the limits of the skier's or passenger's own ability, to maintain control of the skier's or passenger's speed and course at all times while skiing, to heed all posted warnings and to refrain from acting in a manner that may cause or contribute to the injury of the skier or passenger or others. Except as otherwise specifically provided in this chapter, each skier or passenger is deemed to have assumed the risk of and legal responsibility for any injury to the skier's or passenger's person or property arising out of the skier's or passenger's participation in Alpine or downhill skiing or the use of any passenger tramways associated with Alpine or downhill skiing. The responsibility for collisions by any skier while actually skiing, with any person or object, shall be solely that of the skier or skiers involved in the collision and not that of the ski area operator.



§ 68-114-104 - Violations.

No passenger or skier shall:

(1) Board or embark upon or disembark from a passenger tramway except at an area designated for that purpose;

(2) Throw or expel any object from a passenger tramway;

(3) Do any act that interferes with the running or operation of a passenger tramway;

(4) Place any object in the uphill track of a surface lift that may cause a passenger to fall;

(5) Except at designated locations, cross the uphill track of any surface lift;

(6) Ski on a slope or ski trail that has been designated "closed" as provided by this chapter; or

(7) Leave the scene of a skiing accident or collision resulting in bodily injury to another without providing the information required in § 68-114-108 to the specified person.



§ 68-114-105 - Tramways.

The ski area operator shall have the primary responsibility for the design, construction, maintenance, and inspection of any passenger tramway. All passenger tramways shall be designed, constructed, and maintained in accordance with standards of the American National Standards Institute § B 77.1 -- 1973 and supplements to the standards. The operation of a passenger tramway shall be deemed not to be the operation of a common carrier.



§ 68-114-106 - Signs and designations.

It is the duty of the ski area operator to maintain the following signs and designations:

(1) Base Stations. (A) A color code is established in accordance with the following:

(i) Green circle -- To designate the ski area's least difficult trails and slopes;

(ii) Black diamond -- To designate the ski area's most difficult trails and slopes;

(iii) Blue square -- To designate the ski area's trails and slopes that fall between the green circle and black diamond designations;

(iv) Yellow triangle with red exclamation point inside with a red band around the triangle -- To designate danger areas; and

(v) Octagonal shape with red border around white interior with a black figure in the shape of a skier inside with a black band running diagonally across the sign from the upper right hand side to the lower left hand side with the word "closed" beneath the emblem -- To designate a closed trail or slope; and

(B) A trail board shall be maintained at one (1) or more prominent locations at each ski area displaying that area's network of ski trails and slopes, with each trail and slope rated on the board in accordance with the color code in subdivision (1)(A) and containing a key to the code in accordance with the designations in subdivision (1)(A). The trail board shall further designate which ski trails and slopes are open and their condition; and

(2) Trails or Slopes. (A) The ski area operator shall conspicuously mark the top of each trail or slope with the appropriate symbol for that particular trail's or slope's degree of difficulty in accordance with this chapter. Those portions of the trails or slopes that are of extra hazardous nature or are closed shall be marked at the top with the appropriate symbol; and

(B) Whenever maintenance personnel or equipment is being employed upon any trail or slope while such trail or slope is open to the public, the ski area operator shall place, or cause to be placed, a conspicuous notice to that effect at or near the top of such trail or slope.



§ 68-114-107 - Actions against ski area operators -- Insurance.

(a) Unless a ski area operator is in violation of this chapter or other state acts pertaining to ski areas, which violation is causal of the injury complained of, no action shall lie against any such operator by any skier or passenger or representative of a skier or passenger; this prohibition shall not, however, prevent the maintenance of an action against a ski area operator for negligent design construction, or operation maintenance of the passenger tramway itself.

(b) Each ski area operator shall maintain liability insurance with limits of not less than one million dollars ($1,000,000) per occurrence, except that the insurance need not be maintained with respect to passenger tramways not open to the general public, operated without charge to the users of the tramway. This exception shall not apply, however, to passenger tramways operated by schools, ski clubs and other similar organizations.

(c) No action shall be maintained against any ski area operator for injuries to any skier or passenger, unless the action is commenced within one (1) year from the time of injury; provided, that as a condition precedent to an action, the ski area operator shall be notified by registered mail within ninety (90) days of the injury as to the alleged violation of this chapter or other acts pertaining to ski areas, unless the court finds under the circumstances of the particular case that the operator or any of its employees either had actual knowledge of the injury or had a reasonable opportunity to learn of the injury within the ninety-day period, or was otherwise not substantially prejudiced by reason of not having been given actual written notice of the injury within the period; provided, that in any case where lack of written notice, actual knowledge, or a reasonable opportunity to obtain knowledge of any injury within the ninety-day period is alleged by a ski area operator, the burden of proof shall be on the operator to show that it was substantially prejudiced by the lack of written notice, actual knowledge or opportunity to obtain knowledge.



§ 68-114-108 - Person involved in accident at ski area resulting in bodily injury to remain at scene to furnish name and contact information -- Exception.

(a) Any person who is involved in, causes, or contributes to an accident or collision at a ski area that results in bodily injury shall remain in the immediate vicinity of the accident until furnishing a member of the ski patrol or an employee or representative of the ski area operator the person's name and other contact information.

(b) Subsection (a) shall not apply if the person leaves the immediate vicinity of the accident or collision for the sole purpose of securing aid for a person who may have been injured in the accident or collision; provided, that the person returns to the scene of the accident or collision after securing aid and provides the person's name and contact information as required by subsection (a).






Chapter 115 - Tennessee Athletic Commission Act of 2008 [Effective until January 1, 2016. See the version effective on January 1, 2016.]

Part 1 - General Provisions [Effective until January 1, 2016. See the version effective on January 1, 2016.]

§ 68-115-101 - Short title. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

This chapter shall be known and may be cited as the "Tennessee Athletic Commission Act of 2008."



§ 68-115-102 - Chapter definitions. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

As used in this chapter, unless the context otherwise requires:

(1) "Amateur" means a person who has never competed in an unarmed combat sport competition or contest for any purse or item of value, other than for a prize or item of value that does not exceed fifty dollars ($50.00), except those involved in Olympic organizations recognized by the Tennessee Athletic Commission as a sanctioning organization. Section 68-115-208 shall apply to any Olympic organizations that are recognized as a sanctioning organization by the Tennessee Athletic Commission;

(2) "Application fee" means the fee due at the time an application for a license is submitted to the commission;

(3) "Association of Boxing Commissions" means the association recognized by state athletic commissions that affiliate with the association regarding rules and regulations of unarmed combat sports. The association may also mean and be referred to as the "ABC Association for Professional Unarmed Combat Contests";

(4) "Banned substances" mean substances defined by the World Anti-Doping Agency as banned substances, in addition to any illegal substance;

(5) "Boxing" means unarmed combat to compete with the fists;

(6) "Combatant" means any person eighteen (18) years of age or older who engages in a professional unarmed combat contest;

(7) "Commission" means the Tennessee athletic commission;

(8) "Commissioner" means any member of the Tennessee athletic commission;

(9) "Contest" means an unarmed combat sport competition or exhibition in which at least one (1) of the combatants is a professional or has previously competed as a professional in this state or any other state or in which licensed combatants compete for a purse or item of value greater than that amount authorized pursuant to subdivision (1) for an amateur event;

(10) "Department" means the department of commerce and insurance;

(11) "Event" means an amateur event in which amateurs, as defined in this section, compete in an unarmed combat sport competition in accordance with this chapter;

(12) "Immediate family member" means a spouse, parent, sibling or child;

(13) "Kickboxing" means unarmed combat involving the use of striking techniques delivered with the upper and lower body, and in which the combatants remain standing while striking;

(14) (A) "Manager" means a person who:

(i) Undertakes to represent the interests of another person by contract, agreement or other arrangement, in procuring, arranging or conducting a professional contest in which the person will participate as a combatant;

(ii) Directs or controls the activities of an unarmed combatant relating to the participation of the unarmed combatant in a professional contest;

(iii) Receives or is entitled to receive at least ten percent (10%) of the gross purse of any professional unarmed combatant for services relating to the participation of the unarmed combatant in a professional contest; or

(iv) Receives compensation for services as an agent or representative of an unarmed combatant;

(B) "Manager" does not include an attorney who is licensed to practice law in this state if the attorney's participation in any of the activities described in subdivision (14)(A)(i) is limited solely to the attorney's legal representation of a client who is an unarmed combatant;

(15) "Matchmaker" means a person who brings together professional boxers, kickboxers or mixed martial art combatants or arranges professional contests of unarmed combat;

(16) "Mixed martial arts" means unarmed combat using a combination of techniques from different disciplines of the martial arts, including kicking, wrestling and striking, subject to applicable limitations set forth in this chapter and rules promulgated by the commission;

(17) "Permit" means a certification of approval for a contest or event, issued upon receipt of an application and fee that shall be established and collected pursuant to the rulemaking authority of the commission for professional and amateur events;

(18) "Person" means and includes individuals, corporations, limited liability companies, partnerships or associations, domestic and foreign;

(19) "Physician" means a person licensed to practice medicine in this state;

(20) "Pro-am competition" means a competition that features a combination of professional contests and amateur events;

(21) "Professional" means a person who competes or has competed in an unarmed combat sport contest for the purpose of a purse or item of value greater than that amount authorized for an amateur event, or any person who has been previously licensed in any other jurisdiction as a professional;

(22) "Promoter" means any person who produces, stages or sponsors any professional contest of unarmed combat;

(23) "Purse" means the financial guarantee or any other remuneration for which combatants are participating in a professional contest and includes the combatant's share of any payment received for radio broadcasting, television or motion picture rights;

(24) "Ring official" means any person who performs any one (1) or more of the following official functions during the progress of a professional contest of unarmed combat:

(A) "Announcer" means a person authorized to act as an announcer at professional contests of unarmed combat;

(B) "Judge" means a person who is responsible for scoring the performances of the combatants in a professional contest of unarmed combat;

(C) "Referee" means a person who is present in the ring during the professional contest and exercises general supervision;

(D) "Ringside physician" means a person licensed to practice medicine in this state and licensed by the commission as a ring official; and

(E) "Timekeeper" means a person who is the official timer of the length of the rounds and the intervals of the rounds in a professional contest of unarmed combat;

(25) "Sanctioning organization" means an organization recognized by the Tennessee athletic commission that sanctions amateur events of unarmed combat, and is required to comply with all provisions of this chapter. "Sanctioning organization" may also mean an organization recognized by the Tennessee athletic commission that adopts rules and regulations pursuant to § 68-115-213;

(26) "Second" means a person, including a manager, who is present at any professional unarmed combat contest to provide assistance or advice to combatants during a professional contest of unarmed combat;

(27) "Show settlement" means the period of time immediately following the professional contest in which a commission member or the administrator shall meet with venue personnel and the contest promoter to review ticket sales and collect fees due if paid immediately following the professional contest; and

(28) "Unarmed combat" means and includes boxing, mixed martial arts and kickboxing as defined and regulated under this chapter.



§ 68-115-103 - Creation of athletic commission -- Appointments -- Quorum -- Conflict of interest -- Vacancies -- Attendance at events, competitions, and contests. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) There is created as an independent entity of state government the Tennessee athletic commission. For administrative purposes, the Tennessee athletic commission shall be attached to the department of commerce and insurance for all administrative matters relating to receipts, disbursements, budget, audit and other similarly related administrative items. The autonomy of the commission and its authority are not affected by this subsection (a), and the department shall have no administrative or supervisory control over the commission.

(b) (1) (A) Prior to August 1, 2012, the commission shall consist of nine (9) members. Except for initial appointments, the term of office shall be four (4) years.

(B) One (1) member shall be a public member, to be appointed by the governor. The initial appointment shall be a four-year term.

(C) Two (2) members shall be licensed physicians with knowledge and experience in mixed martial arts, boxing or sports medicine, both to be appointed by the governor. One (1) member shall initially be appointed for a two-year term and one (1) member shall initially be appointed for a one-year term.

(D) Three (3) of the members shall have knowledge of and experience in boxing, with one (1) of the members to be appointed by the speaker of the house of representatives, one (1) to be appointed by the speaker of the senate and one (1) to be appointed by the governor. The member to be appointed by the speaker of the senate shall initially be appointed to serve a three-year term, the member to be appointed by the speaker of the house of representatives shall initially be appointed to serve a two-year term and the member to be appointed by the governor shall initially be appointed to serve a four-year term.

(E) Three (3) of the members shall have knowledge of and experience in mixed martial arts, with one (1) of the members to be appointed by the speaker of the house of representatives, one (1) to be appointed by the speaker of the senate and one (1) to be appointed by the governor. The member to be appointed by the speaker of the house of representatives shall initially be appointed to serve a four-year term, the member to be appointed by the speaker of the senate shall initially be appointed to serve a two-year term and the member to be appointed by the governor shall initially be appointed to serve a four-year term.

(2) (A) On and after August 1, 2012, the commission shall consist of five (5) members. Except as provided in subdivision (b)(2)(C), a member's term of office shall be four (4) years.

(B) One (1) member shall be a public member, to be appointed by the governor;

(C) Two (2) of the members shall have knowledge of and experience in boxing, with one (1) of the members to be appointed by the speaker of the house of representatives and one (1) of the members to be appointed by the governor. The member first appointed to fill a vacancy arising from the expiration of a member's term after August 1, 2012, shall be appointed to a term of three (3) years.

(D) Two (2) of the members shall have knowledge of and experience in mixed martial arts, with one (1) of the members to be appointed by the speaker of the senate and one (1) of the members to be appointed by the governor.

(c) All commission members shall be resident citizens of this state and at least one (1) member of the commission shall reside in each grand division.

(d) In making appointments to the commission, the governor and the speakers of the senate and the house of representatives shall each endeavor to appoint at least one (1) member who is either a racial minority or a female.

(e) In making appointments to the commission, the appointing authorities shall be provided written proof of experience by all candidates for membership on the commission.

(f) A member of the commission who is appointed to an initial term of three (3) years or less may be reappointed for up to one (1) additional four-year term. Members whose initial appointments are for four (4) years and members who have been reappointed to a four-year term shall not be reappointed for one (1) year from the date the member's term expires.

(g) (1) Prior to August 1, 2012, five (5) members of the commission shall constitute a quorum for the exercise of the authority conferred upon the commission, and a concurrence of at least three (3) of the members shall be necessary if only five (5) members are present to render a choice or a decision by the commission. If more than five (5) members are present, a concurrence of a majority of the members present shall be necessary to render a choice or a decision by the commission.

(2) On and after August 1, 2012, three (3) members of the commission shall constitute a quorum for the exercise of the authority conferred upon the commission.

(h) No member of the commission or any member of a commissioner's immediate family shall, at any time during the commissioner's service as a member of the commission or for one (1) year after the commissioner's term expires or the commissioner resigns as a member, be employed by a promoter of or promote any professional contest of unarmed combat, or have any financial interest in the promotion or sponsorship of those unarmed professional contests of unarmed combat. This subsection (h) shall not apply to immediate family members who compete as combatants in a professional contest of unarmed combat or who may compete as combatants in an amateur event of unarmed combat if regulated by the commission pursuant to § 68-115-213.

(i) No member of the commission shall receive any complimentary tickets, nor shall any member of a commissioner's immediate family receive any complimentary tickets for such professional contests.

(j) As a member of the commission, the commission members are officials in the executive branch as defined in § 3-6-301.

(k) Vacancies arising from the expiration of members' terms on July 31, 2012, shall not be filled. Notwithstanding subsection (b), the commissioners serving unexpired terms on August 1, 2012, may remain as members of the commission until the expiration of their terms. Any vacancy arising from the expiration of a member's term shall be filled so that the composition of the commission meets the requirements of subsection (b).

(l) Each commissioner shall attend at least three (3) events, competitions, or contests annually.



§ 68-115-104 - Filling vacancies -- Appointments. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) (1) Prior to August 1, 2012, a vacancy through expiration of the term of the public member and the members who are licensed physicians shall be filled by appointment by the governor for a term of four (4) years. In the event a vacancy should occur other than by expiration of the term of a public member, the governor shall fill the vacancy for the unexpired portion of the original term.

(2) On and after August 1, 2012, except as provided in § 68-115-103(b)(2)(B), vacancies through expiration of the terms of the members of the commission appointed by the governor shall be filled by appointment by the governor for a term of four (4) years. If a vacancy occurs other than by expiration of the term, then the governor shall fill the vacancy for the unexpired portion of the original term.

(b) Vacancies through expiration of the terms of the members of the commission appointed by the speakers of the senate and the house of representatives shall be filled by appointment by the appropriate speaker for a term of four (4) years. If a vacancy occurs other than by expiration of the term, the appropriate speaker shall fill the vacancy for the unexpired portion of the original term.



§ 68-115-105 - Commission -- Removal of members. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

The governor or speakers may remove a member of the commission appointed by them for inefficiency, neglect of duty or misconduct in office.



§ 68-115-106 - Election of chair -- Term. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

The members of the commission shall elect one (1) member as chair of the commission, who shall serve in that capacity for a term of one (1) year, whereupon another member shall be elected as provided in this chapter.



§ 68-115-107 - Disposition of funds -- Fees, taxes and penalties -- Development of combat sports programs. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) (1) All fees and taxes collected by the administrator or the Tennessee athletic commission pursuant to this chapter shall be deposited by the state treasurer in a separate account exclusively for the athletic commission, and shall be used by the athletic commission to defray expenses necessary to administer this chapter, including the payment of salaries to employees, the purchase of supplies and any other necessary expenses. All funds placed in the account during the 2008-2009 and 2009-2010 fiscal years shall remain in the account and shall not revert to the general fund at the end of those fiscal years, but shall remain available for use by the commission. Beginning with the 2010-2011 fiscal year and thereafter, the commissioner of finance and administration shall determine the amount of funds to remain in the account at the end of the fiscal year to be used by the commission, which amount shall not revert to the general fund at the end of the fiscal year. Such amount shall not be less than an amount sufficient to pay the average cost of operating the commission over a two-year period.

(2) Penalties imposed by the athletic commission shall be deposited into the state general fund.

(A) Beginning with the 2010-2011 fiscal year and thereafter, not more than fifty percent (50%) of the amount as determined by the commissioner of finance and administration in accordance with this subsection (a) shall be appropriated by the general assembly in the general appropriations act, for a grant program to be established by the Tennessee higher education commission for the purpose of developing and maintaining combat sports programs within postsecondary educational institutions in this state that participate in NCAA, Division 1 sanctioned sports programs.

(B) As used in subdivision (a)(2)(A), "combat sports" means those sports included collectively in the interdisciplinary sport known as mixed martial arts and shall include, but not be limited to, boxing, jiu-jitsu, judo, karate, kickboxing, and wrestling.

(C) The Tennessee higher education commission shall, in collaboration with the athletic directors of each such postsecondary educational institution located in this state, develop the grant program in such a manner to give each such institution a fair opportunity to apply for and receive any available annual grants.

(b) This chapter shall not be construed to constitute an appropriation of funds. Funds within the account shall be expended pursuant to the general appropriations act consistent with the policies set forth in subsection (a).



§ 68-115-108 - Meetings -- Attendance by electronic means -- Expenses. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) (1) The commission shall meet at least quarterly but may meet as often as the duties of the commission require.

(2) If a commissioner is permitted to attend a meeting from a remote location by telephone, television, teleconferencing or other electronic means pursuant to the rules of the commission and title 8, chapter 44, a commissioner shall utilize such method no more than twice annually unless an emergency situation arises.

(b) The commission members shall receive reimbursement for expenses incurred in attending meetings of the commission and for travel incident to attending meetings of the commission, in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 68-115-109 - Administrator -- Responsibilities. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

The commission shall employ an administrator who shall be responsible for the daily operations of the commission. Except as provided in § 68-115-203, other staff shall be employed on the recommendation of the administrator with the approval of the commission.






Part 2 - Administration [Effective until January 1, 2016. See the version effective on January 1, 2016.]

§ 68-115-201 - Rules and regulations -- Hearing. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) The commission is authorized to promulgate rules and regulations, including, but not limited to, emergency rules, to effectuate the purposes of this chapter and to protect and ensure the health, safety and welfare of combatants in professional contests, amateurs in events, and combatants and amateurs in pro-am competitions. The commission shall make every effort to promulgate emergency rules no later than sixty (60) days after a quorum of the commission is appointed. The rules and regulations shall be promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Any hearing conducted pursuant to this chapter shall be conducted in accordance with the Uniform Administrative Procedures Act.

(b) The rules and regulations adopted by the commission shall include, but not be limited to:

(1) The number and qualifications of ring officials required at any contest;

(2) The powers and duties of ring officials;

(3) The qualifications of licensees or permitees;

(4) The procedures for supplying a social security number, fingerprint sample and submitting to a criminal history records check; and

(5) The procedures for performing medical duties relative to contests.



§ 68-115-202 - Authority of commission. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

The commission shall have the authority to recognize or associate with any other state boxing commissions, or athletic or sanctioning authority.



§ 68-115-203 - Power and duties of commission. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) Except as provided in § 68-115-302 concerning wrestling contests, the commission shall have sole and full discretion, authority, management, regulation and control of all professional contests and pro-am competitions held, conducted or given within this state, the powers and duties specified in this chapter and all other powers necessary and proper to enable the commission to execute fully and effectively all of the purposes, duties and policies of this chapter. Any provision of this chapter or rule of the commission applicable to professional contests and to combatants, promoters, managers, matchmakers, seconds, ringside physicians and any other ring official participating in professional contests shall apply to professional contests conducted as part of a pro-am competition and participants in such contests.

(b) The commission or the administrator shall have the authority to employ, as necessary, designated individuals, as part-time state employees for purposes of title 8, chapter 42, part 1, who are qualified to assist ring officials and commission members in the regulation of professional contests. Such state employees shall be classified as executive service employees.

(c) The commission may review, with a promoter, all ring officials employed for a professional contest; and the promoter may submit a list of recommended ring officials for consideration by the commission.



§ 68-115-204 - Professional contest of unarmed combat -- License applications -- Fees -- Bond. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) All combatants of professional unarmed combat contests, promoters, managers, matchmakers, seconds, ringside physicians and any other ring official shall be licensed by the commission. No person shall participate, directly or indirectly, in any professional contest of unarmed combat unless the person has first applied for and received a license from the commission.

(b) The commission shall establish license fees for professional combatants, promoters, managers, matchmakers, seconds, ringside physicians and any other ring official who shall be licensed by the commission in regulated unarmed combat contests and shall have the authority to establish any fees deemed necessary for professional contests held within this state. Failure to pay the fees shall be cause for denial of the application.

(c) The commission may issue and revoke licenses issued pursuant to this chapter for cause deemed sufficient by the commission upon a hearing as provided for in this chapter.

(d) License applications shall be in writing on forms prescribed by the commission and shall correctly identify the applicant. Licenses shall be valid for two (2) years from the date of issuance. Applicants for the license shall pay a biennial license fee to be fixed by the commission on a uniform scale and a fifty-dollar nonrefundable application fee.

(e) The commission may deny an application for a license.

(f) Before any promoter's license is granted, the applicant shall file a bond in an amount fixed by the commission, but not less than twenty-five thousand dollars ($25,000), executed by the applicant as principal, and by a corporation qualified under the laws of this state as surety, payable to this state, and conditioned upon the faithful performance by the applicant of this chapter.

(g) A person who has failed to pay any reportable fee or tax due the commission shall not be issued a promoter's license or have a promoter's license renewed. This subsection (g) shall also apply to a corporation, limited liability company or a partnership for which the person was an officer, managing member or member.

(h) This section shall not apply to amateur sanctioning organizations or amateur combatants.



§ 68-115-205 - Establishment of permit application and fee -- Sufficiency of bond. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) The commission shall establish a permit application and accompanying permit fee to be charged to promoters of all professional contests of unarmed combat in this state. Failure to pay the permit fee shall be cause for denial of the application. If the commission determines that the bond filed by the promoter pursuant to § 68-115-204 is inadequate for the permit being sought, it may require the promoter to file additional security in an amount and form fixed by the commission prior to the issuance of the permit.

(b) Every promoter of a professional contest or amateur event of unarmed combat shall obtain a permit from the commission for each contest or event not less than thirty (30) days prior to the date a promoter stages a contest or event, unless some shorter time period is authorized by the commissioner or administrator.

(c) As provided by § 68-115-213, upon the adoption of rules and regulations, the commission may establish an application and accompanying permit fee to be charged to promoters of amateur events of unarmed combat in this state.



§ 68-115-206 - Qualifications of combatant -- Issuance of license -- Requirements -- Denial -- Appeal. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) The administrator shall have the authority to examine the professional combatant's record, experience, skill and physical condition pursuant to the powers granted to it in this chapter, and may deny the issuance of a license if, in the administrator's opinion, the combatant's record, experience, skill and physical condition indicate the combatant is unqualified to participate in professional contests of unarmed combat. The applicant may appeal the administrator's decision to deny the issuance of a license to the commission. The appeal shall be heard in a timely manner.

(b) (1) All combatants applying for a license under this chapter shall be required to submit, upon application, proof that a medical examination has been performed and that blood tests have been taken for infectious diseases or for any other purpose required by the commission within thirty (30) days of applying for a license or the renewal of a license.

(2) Professional combatants who are thirty-five (35) years of age or older shall, in addition to the requirements of subdivision (b)(1), have a neurological examination and submit a medical report within thirty (30) days of applying for a license or renewal of a license.

(3) Professional combatants shall meet all medical requirements as prescribed by this section. The commission or administrator may deny any application based on the results of the examinations or may request additional medical examinations as deemed necessary.

(c) An application for a license constitutes a request for a determination of the applicant's general suitability, character, integrity and ability to participate or engage in or be associated with contests of unarmed combat. The burden of proof is on the applicant to establish to the satisfaction of the commission or administrator that the applicant is qualified to receive a license. By filing an application with the commission, an applicant accepts the risk of adverse public notice, embarrassment, criticism, financial loss or other action with respect to the applicant's application, and expressly waives any claim for damages as a result of such adverse public notice, embarrassment, criticism, or financial loss. Any written or oral statement that is made by a member of the commission, administrator or any witness testifying under oath that is relevant to the application and investigation of the applicant is privileged and does not impose liability for defamation or constitute a ground for recovery in a civil action.

(d) The commission may require a criminal history records check to be conducted by the Tennessee bureau of investigation on applicants for licenses. The commission may require the applicant or licensee to submit a social security number and a complete set of fingerprints as part of the records check. The Tennessee bureau of investigation may conduct a criminal history records check of any applicant or licensee, including those records maintained by the federal bureau of investigation. The cost of the records check by the Tennessee bureau of investigation or the federal bureau of investigation, as appropriate, shall be paid by the person being investigated.



§ 68-115-207 - Confidentiality of information -- Disclosure -- Notice. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) Except as otherwise provided in subsection (b), the commission and the administrator shall keep confidential:

(1) Any information, including, but not limited to, an applicant's social security number, that the commission or the administrator receives concerning an applicant for the issuance of a license pursuant to this chapter that is declared confidential by law and that is provided to the commission by the applicant, another governmental entity or the Association of Boxing Commissions;

(2) Any information contained in an applicant's medical records, if the information is not relevant to the commission in determining whether to grant a license to the applicant;

(3) Any information relating to the financial records of an applicant or licensee; and

(4) Any information required to be disclosed to the commission and kept confidential pursuant to federal law.

(b) The commission shall reveal the information set forth in subsection (a):

(1) Upon the lawful order of a court of competent jurisdiction;

(2) To any person, upon the request of the person who is the subject of the information; and

(3) In the course of the necessary administration of this chapter.

(c) A person seeking an order of a court of competent jurisdiction for the disclosure of information described in subsection (a) shall submit a motion in writing to the court requesting the information. At least ten (10) days prior to submitting the motion, the person shall provide notice to the commission, the attorney general and reporter and all persons who may be affected by the disclosure of the information. The notice shall:

(1) Include, without limitation, a copy of the motion and all documents in support of the motion that are to be filed with the court; and

(2) Be delivered in person or by certified mail to the last known address of each person to whom notice shall be provided.



§ 68-115-208 - Gross receipt tax -- Preliminary and final report on ticket sales -- Complimentary tickets -- Violations and penalties -- Book and records. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) (1) Every promoter shall pay professional contest fees and taxes due for professional contests of:

(A) Four percent (4%) of the total gross receipts from admission fees to the live professional contest of unarmed combat or five hundred dollars ($500), whichever is greater, exclusive of any federal tax or tax imposed by any political subdivision of this state; and

(B) Three percent (3%) of the first one million dollars ($1,000,000), and one percent (1%) of the next two million dollars ($2,000,000), of the total gross receipts from the sale, lease or other exploitation of broadcasting, television and motion picture rights for that contest without any deductions for commissions, brokerage fees, distribution fees, advertising, combatants' purses or any other expenses or charges.

(2) In addition, if a pro-am competition or an amateur event is broadcasted or televised, such event shall be subject to, and the promoter shall pay, the same percentage of gross receipts as are required pursuant to subdivision (a)(1)(A) for professional contests and the percentage of total gross receipts required pursuant to subdivision (a)(1)(B) for professional contests related to broadcasting, television and motion picture rights.

(b) (1) At show settlement, the promoter and venue personnel shall sign off on and submit to a commission member or the administrator, on a form prescribed by the commission, a preliminary report on ticket sales.

(2) The promoter shall pay to the commission the four percent (4%) reportable gross receipts tax described in subsection (a) based upon the preliminary report at show settlement, during which time moneys are paid to the promoter from the contracted venue, or no later than ten (10) days from the date of the contest. If any additional tax is required to be paid pursuant to this section, the tax shall be paid within thirty (30) days from the date of the contest.

(c) The promoter shall pay to the commission the fees for the rights described in subdivision (a)(2) no later than thirty (30) days from the date of the contest.

(d) A promoter shall not issue complimentary tickets for more than two percent (2%) of the seats in the house, equally distributed between or among the price categories for which complimentary tickets are issued without the commission's written authorization. The commission shall not consider complimentary tickets that it authorizes pursuant to this section to constitute part of the total gross receipts from admission fees.

(e) Every promoter shall, within thirty (30) days after the completion of any professional contest for which an admission fee is charged and received, furnish to the commission a final verified written report showing:

(1) The number of tickets sold or issued for the professional contest;

(2) The amount of:

(A) Gross receipts from admission fees without any deductions for commissions, brokerage fees, distribution fees, advertising, combatants' purses or any other expenses or charges; and

(B) Broadcasting fees derived from the sale, lease or other exploitation of broadcasting, motion picture and television rights of the professional contest, without any deductions for commissions, brokerage fees, distribution fees, advertising, combatants' purses or any other expenses or charges; and

(3) Any other reports requested by the commission.

(f) When any person fails to make any report and pay the full amount of the reportable tax or fee required by this chapter, there shall be imposed a specific penalty to be added to the tax or fee in the amount of five percent (5%) of the tax or fee if the failure is for not more than thirty (30) days, with an additional five percent (5%) for each additional thirty (30) days or fraction of thirty (30) days, during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate. In the case of a false or fraudulent report, or in the case where no report has been filed and there exists a willful intent to defraud the state of the tax or fee due under this chapter, a specific penalty of one hundred percent (100%) of the tax or fee may be due.

(g) Every person required to pay a tax or fee pursuant to this chapter shall keep and preserve records showing the amount of the person's reportable gross receipts taxable and broadcast fees pursuant to this chapter and such other books of account as may be necessary to determine the amount of tax or fee pursuant to this chapter, and all such books and records shall be open to inspection at all reasonable hours to the commission. All such books and records shall be maintained by the taxpayer for a period of three (3) years.



§ 68-115-209 - Suspension or revocation of license. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) The commission may, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, suspend or revoke the license of any person issued pursuant to this chapter who:

(1) Enters into a contract for a professional contest of unarmed combat in bad faith;

(2) Participates in any sham or fake professional contest of unarmed combat;

(3) Participates in a professional contest of unarmed combat pursuant to a collusive understanding or agreement in which the combatant competes in or terminates the professional contest in a manner that is not based upon honest competition;

(4) Is found to have failed to give the combatant's best efforts, a failure to compete honestly or a failure to give an honest exhibition of the combatant's skills in a professional contest of unarmed combat;

(5) Is found by the commission to have committed an act or conduct that is detrimental to a professional contest of unarmed combat, including, but not limited to, any foul or unsportsmanlike conduct in connection with a professional contest of unarmed combat;

(6) Fails to comply with any limitation, restriction or condition placed on the professional combatant's license;

(7) Is determined to have used performance enhancing drugs or violated any provision of the World Anti-Doping Agency guidelines regulating substances;

(8) Engages in fraud or deceit in obtaining a license under this chapter;

(9) Is physically or mentally incapable;

(10) Has violated this chapter, any rule duly promulgated under this chapter or any lawful order of the commission; or

(11) Has had the person's license revoked or suspended by any other authority, or has surrendered such license to the other authority, that regulates unarmed combat or its equivalent.

(b) The commission may also refuse to issue a license to an applicant who has been found by the commission to have committed any of the acts described in subsection (a) in this state or in any other jurisdiction.



§ 68-115-210 - Assignment of ring officials -- Payment and fees. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

The commission or administrator shall assign all ring officials for a professional contest of unarmed combat. Every promoter of a professional contest shall pay for services rendered by the ring officials and any other fees for services provided pursuant to this chapter.



§ 68-115-211 - Proof of medical insurance coverage. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

Every promoter of a professional contest of unarmed combat shall provide proof of medical insurance coverage for medical, surgical, and hospital care to cover injuries sustained by a combatant while engaged in professional contests of unarmed combat, in an amount not less than twenty-five thousand dollars ($25,000).



§ 68-115-212 - Withholding of purse or other amount payable to combatant, manager or second. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) The commission, its administrator or any other employee authorized by the commission may order the promoter to withhold any part of a purse or other money belonging or payable to any professional combatant, or any manager or second, if, in the judgment of the commission, administrator or other employee:

(1) The combatant is not or has not competed honestly or to the best of the combatant's skill and ability or the combatant otherwise is in violation of any rules and regulations adopted by the commission or any of the provisions of this chapter, including, but not limited to, § 68-115-209; or

(2) The manager or second violates any rules and regulations promulgated by the commission or any of the provisions of this chapter, including, but not limited to, § 68-115-209.

(b) Upon the withholding of any part of a purse or other money pursuant to this section, the commission shall immediately schedule a hearing on the matter, and provide adequate notice to all interested parties prior to the hearing.

(c) If it is determined that a licensee is not entitled to any part of the licensee's share of the purse or other money, the promoter shall pay the money over to the commission. Subject to subsection (d), all money received by the administrator or the commission shall be paid into the athletic commission account pursuant to § 68-115-107.

(d) Money turned over to the commission pending final action in any matter shall be credited to the athletic commission's agency account and shall remain in the account until the commission orders its disposition in accordance with the final action taken.

(e) (1) Unless otherwise stipulated by the promoter and professional combatant by contract, the combatant shall be paid the purse at the conclusion of the professional contest.

(2) All contracts entered into between a combatant and a promoter shall include a provision that entitles the combatant, upon obtaining a favorable judgment by a court, to recover all costs, prejudgment interests and attorney fees, the right to which shall not be waived in any such contract.



§ 68-115-213 - Amateur events of unarmed combat -- Permit and registration -- Rules and regulations -- Pro-am competitions. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) Except for amateur events exempted from this chapter pursuant to part 3, the commission is authorized to require promoters of amateur events of unarmed combat to obtain a permit prior to conducting the events. If the permit is required, the commission shall adopt rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that prescribe, without limitation, the requirements and fees for obtaining the permit.

(b) Except for combatants participating in amateur events exempted from this chapter pursuant to part 3 of this chapter, an amateur combatant may not take part in an amateur event of unarmed combat unless the event is sanctioned by and the amateur is registered with an amateur sanctioning organization recognized and approved by the commission.

(c) The commission may require an approved sanctioning organization that participates in amateur events of unarmed combat in this state to register with the commission before it participates, directly or indirectly, in any amateur event of unarmed combat. If the registration is required, the commission shall adopt rules and regulations in accordance with the Uniform Administrative Procedures Act that prescribe, without limitation, the requirements and fees for obtaining the registration.

(d) Notwithstanding subsections (a)-(c), the commission shall be the sole regulatory authority for pro-am competitions. Any amateur who participates in an event that is conducted as part of a pro-am competition shall be subject to the jurisdiction of the commission and is required to obtain an amateur license issued by the commission. In accordance with § 68-115-201(a), the commission shall promulgate rules relative to amateur events conducted as part of a pro-am competition and amateur participants in such events, including but not limited to physical examinations.



§ 68-115-214 - Obligations of promoter -- Confidentiality of contracts. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) A promoter shall, at least seventy-two (72) hours before a professional contest of unarmed combat, file with the commission's administrator a copy of all contracts entered into for the sale, lease or other exploitation of broadcasting, television and motion picture rights for the professional contest.

(b) The promoter shall keep detailed records of the accounts and other documents related to the promoter's receipts from the sale, lease or other exploitation on the broadcasting, television and motion picture rights for a professional contest, and the commission or any state agency may inspect these accounts and documents at any time to determine the amount of the total gross receipts received by the promoter from the broadcasting, television and motion picture rights.

(c) Each contract filed with the commission pursuant to this section is confidential and is not a public record, and shall not be disclosed except as provided in § 68-115-207(b).



§ 68-115-215 - Designation of working area at ringside. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

Each venue shall provide, at all professional contests, a designated working area at ringside in which commission members and ring officials shall carry out their official duties.



§ 68-115-216 - Disciplinary actions -- Cost of proceedings. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) If disciplinary action is taken against a person by the commission pursuant to this chapter based on the conduct of the person that either directly or indirectly relates to a professional contest of unarmed combat or pro-am competition, the commission may, in lieu of or in addition to revoking or suspending a license or permit issued to the person, impose a penalty not to exceed two hundred fifty thousand dollars ($250,000).

(b) If disciplinary action is taken against a person pursuant to this chapter, the commission may require the person against whom the action is taken to pay the costs of the proceeding, including investigative costs and attorney's fees.

(c) If a complaint is made against a person pursuant to this chapter, the complaint shall be made on a commission-prescribed form. The form shall be submitted to the administrator, who shall then present the complaint to the commission to:

(1) Determine if the complaint warrants further review; or

(2) Take action against the person based on the complaint.



§ 68-115-217 - Reinstatement of license. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

The commission may reinstate a revoked license upon receipt of an application and the payment of a penalty prescribed by the commission, not to exceed two hundred fifty thousand dollars ($250,000).



§ 68-115-218 - Violation of chapter. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

A violation of this chapter is a Class A misdemeanor.






Part 3 - Applicability [Effective until January 1, 2016. See the version effective on January 1, 2016.]

§ 68-115-301 - Specified amateur event of unarmed combat. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

This chapter shall not apply to any amateur event of unarmed combat conducted by or participated in exclusively by any school, college or university or by any association or organization of a school, college or university, when each combatant in the event is a bona fide student in the school, college or university.



§ 68-115-302 - Specified amateur wrestling event. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

This chapter shall not apply to any amateur wrestling event, including, but not limited to, high school and college wrestling. Nor shall this chapter apply to any professional wrestling contest or any form of wrestling for entertainment purposes.






Part 4 - Physical Examinations [Effective until January 1, 2016. See the version effective on January 1, 2016.]

§ 68-115-401 - Presence and duty of designated member of commission. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

The administrator of the commission, a member of the commission, or the commission's designee shall be present at all weigh-ins, pre-contest physical examinations and professional contests, and shall ensure that the rules are strictly enforced.



§ 68-115-402 - Combatant to be weighed -- Discretion of commission. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

Every combatant in an unarmed combat contest shall be present and weighed in at least twenty-four (24) hours prior to, or the day of, the scheduled start of the contest at the discretion of the commission.



§ 68-115-403 - Pre-contest physical examination -- Specified time. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) All professional combatants shall be required to submit to a pre-contest physical examination within forty-eight (48) hours of, or the day prior to, the scheduled start of the contest. A random urine drug screen to determine the use of banned or illegal substances may be required of a combatant, within the time specified in this chapter, prior to a contest.

(b) All physical examinations required pursuant to subsection (a) shall be performed by a ringside physician.

(c) A professional combatant shall be subject to additional blood testing for infectious diseases if more than ninety (90) days have elapsed since the combatant's license was issued.



§ 68-115-404 - Referees -- Ringside physicians -- Physical examinations -- Testing -- Emergency medical services and ambulance required. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) In making round and foul determinations, the referee shall be the sole arbiter of the professional contest; however, the ringside physician shall advise the referee to terminate or continue the contest based on the physician's observation of the combatant's physical condition.

(b) Immediately following the professional contest, the ringside physician shall examine both combatants.

(c) After examining each professional combatant who has lost as a result of a technical knockout (TKO) or knockout (KO), the ringside physician may require the combatant to undergo a neurological examination.

(d) If a loss of consciousness has occurred, the professional combatant may undergo neurological testing at the determination of the commission and may not be permitted to participate in any professional contest until the test has been conducted and the combatant has been determined to be medically fit to compete by a neurologist. All neurological reports shall be submitted to the commission for its review before the combatant may be permitted to compete in a subsequent professional contest.

(e) The commission may require a drug screen or any other examination to be performed or requested immediately following a contest.

(f) (1) An ambulance or other emergency vehicle shall remain on the premises at all times during a professional contest.

(2) A two-member licensed emergency medical team consisting of one (1) paramedic shall remain on the premises at all times during a professional contest.

(3) The most direct and unobstructed route to the ambulance or other emergency medical vehicle shall be made available for medical officials.

(4) Emergency medical services shall be approved by the chief or the director of the local fire department or emergency medical service department or bureau of the city or county having jurisdiction over the professional contest.



§ 68-115-405 - Prohibited acts -- Drugs. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

Combatants shall not train or compete under the influence of any illegal drug or legal drug used illegally, as recognized by the World Anti-Doping Agency.



§ 68-115-406 - Endangerment of combatant or opponent -- Report of medications. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

Combatants shall report any and all medication they are taking to the ringside physician prior to a professional contest. If the combatant is under the influence of alcohol or any stimulant, or is taking any controlled substance or other medication, that the ringside physician determines would endanger the combatant or the combatant's opponent, the combatant shall not be allowed to compete.






Part 5 - Compliance [Effective until January 1, 2016. See the version effective on January 1, 2016.]

§ 68-115-501 - Compliance with specified federal act -- Membership authorized -- Use of guidelines to promulgate rules. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) This chapter shall be in full compliance with the federal Professional Boxing Safety Act of 1996, as amended by the Muhammad Ali Boxing Reform Act, compiled in 15 U.S.C. § 6301 et seq.

(b) The Tennessee athletic commission is directed to become a member of the Association of Boxing Commissions, with costs associated with the membership in the association to be paid out of commission revenue and to use the regulatory guidelines adopted by the Association of Boxing Commissions and any amendments made to those regulatory guidelines in promulgating rules for the regulation of boxing.

(c) The Tennessee athletic commission is directed to use the Mixed Martial Arts Unified Rules as adopted and established in other states and professional associations as the regulatory guideline to promulgate rules for the regulation of mixed martial arts.

(d) The Tennessee athletic commission is directed to use as a regulatory guideline to promulgate rules those rules recognized by the International Kickboxing Federation (IKF), the International Sport Kickboxing Association (ISKA) and the World Karate Association (WKA).









Chapter-1 115 - Tennessee Athletic Commission Act of 2016 [Effective on January 1, 2016. See the version effective until January 1, 2016.]

Part 1 - General Provisions [Effective on January 1, 2016. See the version effective until January 1, 2016.]

§ 68-115-101 - Short title. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

This chapter shall be known and may be cited as the "Tennessee Athletic Commission Act of 2016."



§ 68-115-102 - Chapter definitions. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

As used in this chapter, unless the context otherwise requires:

(1) "Amateur" means a person who has never competed in an unarmed combat sport competition or contest for any purse or item of value, other than for a prize or item of value that does not exceed fifty dollars ($50.00), except those involved in Olympic organizations recognized by the Tennessee Athletic Commission as a sanctioning organization. Section 68-115-208 shall apply to any Olympic organizations that are recognized as a sanctioning organization by the Tennessee Athletic Commission;

(2) "Application fee" means the fee due at the time an application for a license is submitted to the commission;

(3) "Association of Boxing Commissions" means the association recognized by state athletic commissions that affiliate with the association regarding rules of unarmed combat sports. The association may also mean and be referred to as the "ABC Association for Professional Unarmed Combat Contests";

(4) "Banned substances" mean substances defined by the World Anti-Doping Agency as banned substances, in addition to any illegal substance;

(5) "Boxing" means unarmed combat to compete with the fists;

(6) "Combatant" means any person eighteen (18) years of age or older who engages in a professional unarmed combat contest;

(7) "Commission" means the Tennessee athletic commission;

(8) "Commissioner" means any member of the Tennessee athletic commission;

(9) "Contest" means an unarmed combat sport competition or exhibition in which at least one (1) of the combatants is a professional or has previously competed as a professional in this state or any other state or in which licensed combatants compete for a purse or item of value greater than that amount authorized pursuant to subdivision (1) for an amateur event;

(10) "Department" means the department of commerce and insurance;

(11) "Event" means an amateur event in which amateurs, as defined in this section, compete in an unarmed combat sport competition in accordance with this chapter;

(12) "Immediate family member" means a spouse, parent, sibling or child;

(13) "Kickboxing" means unarmed combat involving the use of striking techniques delivered with the upper and lower body, and in which the combatants remain standing while striking;

(14) (A) "Manager" means a person who:

(i) Undertakes to represent the interests of another person by contract, agreement or other arrangement, in procuring, arranging or conducting a professional contest in which the person will participate as a combatant;

(ii) Directs or controls the activities of an unarmed combatant relating to the participation of the unarmed combatant in a professional contest;

(iii) Receives or is entitled to receive at least ten percent (10%) of the gross purse of any professional unarmed combatant for services relating to the participation of the unarmed combatant in a professional contest; or

(iv) Receives compensation for services as an agent or representative of an unarmed combatant;

(B) "Manager" does not include an attorney who is licensed to practice law in this state if the attorney's participation in any of the activities described in subdivision (14)(A)(i) is limited solely to the attorney's legal representation of a client who is an unarmed combatant;

(15) "Matchmaker" means a person who brings together professional boxers, kickboxers or mixed martial art combatants or arranges professional contests of unarmed combat;

(16) "Mixed martial arts" means unarmed combat using a combination of techniques from different disciplines of the martial arts, including kicking, wrestling and striking, subject to applicable limitations set forth in this chapter and rules promulgated by the commission;

(17) "Permit" means a certification of approval for a contest or event, issued upon receipt of an application and fee that shall be established and collected pursuant to the rulemaking authority of the commission for professional and amateur events;

(18) "Person" means and includes individuals, corporations, limited liability companies, partnerships or associations, domestic and foreign;

(19) "Physician" means a person licensed to practice medicine in this state;

(20) "Pro-am competition" means a competition that features a combination of professional contests and amateur events;

(21) "Professional" means a person who competes or has competed in an unarmed combat sport contest for the purpose of a purse or item of value greater than that amount authorized for an amateur event, or any person who has been previously licensed in any other jurisdiction as a professional;

(22) "Promoter" means any person who produces, stages or sponsors any professional contest of unarmed combat;

(23) "Purse" means the financial guarantee or any other remuneration for which combatants are participating in a professional contest and includes the combatant's share of any payment received for radio broadcasting, television or motion picture rights;

(24) "Ring official" means any person who performs any one (1) or more of the following official functions during the progress of a professional contest of unarmed combat:

(A) "Announcer" means a person authorized to act as an announcer at professional contests of unarmed combat;

(B) "Judge" means a person who is responsible for scoring the performances of the combatants in a professional contest of unarmed combat;

(C) "Referee" means a person who is present in the ring during the professional contest and exercises general supervision;

(D) "Ringside physician" means a person licensed to practice medicine in this state and licensed by the commission as a ring official; and

(E) "Timekeeper" means a person who is the official timer of the length of the rounds and the intervals of the rounds in a professional contest of unarmed combat;

(25) "Sanctioning organization" means an organization recognized by the Tennessee athletic commission that sanctions amateur events of unarmed combat, and is required to comply with all provisions of this chapter. "Sanctioning organization" may also mean an organization recognized by the Tennessee athletic commission that adopts rules pursuant to § 68-115-213;

(26) "Second" means a person, including a manager, who is present at any professional unarmed combat contest to provide assistance or advice to combatants during a professional contest of unarmed combat;

(27) "Show settlement" means the period of time immediately following the professional contest in which a commission member or the executive director shall meet with venue personnel and the contest promoter to review ticket sales and collect fees due if paid immediately following the professional contest; and

(28) "Unarmed combat" means and includes boxing, mixed martial arts and kickboxing as defined and regulated under this chapter.



§ 68-115-103 - Creation of athletic commission -- Appointments -- Quorum -- Conflict of interest -- Vacancies -- Attendance at events, competitions, and contests. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) There is created the Tennessee athletic commission. Notwithstanding § 4-3-1304(a), the Tennessee athletic commission shall be attached to the division of regulatory boards within the department of commerce and insurance for all administrative and supervisory purposes, including, but not limited to, matters relating to receipts, disbursements, budget, audit, and other similarly related administrative items.

(b) The entire membership of the commission as comprised on December 31, 2015, shall be vacated on January 1, 2016, and five (5) new members shall be appointed in accordance with subsection (c).

(c) The commission shall be composed of the following members:

(1) One (1) member shall be a public member, to be appointed by the governor;

(2) Two (2) of the members shall have knowledge of and experience in boxing, with one (1) of the members to be appointed by the speaker of the house of representatives and one (1) of the members to be appointed by the governor. The member first appointed to fill a vacancy arising from the expiration of a member's term after January 1, 2016, shall be appointed to a term of three (3) years; and

(3) Two (2) of the members shall have knowledge of and experience in mixed martial arts, with one (1) of the members to be appointed by the speaker of the senate and one (1) of the members to be appointed by the governor.

(d) Except as provided in subdivision (c)(2), a member's term of office shall be four (4) years.

(e) All commission members shall be resident citizens of this state, and at least one (1) member of the commission shall reside in each grand division.

(f) In making appointments to the commission, the governor and the speakers of the senate and the house of representatives shall strive to ensure that the commission is representative of the state's geographic and demographic diversity, with appropriate attention to the representation of women and minorities.

(g) In making appointments to the commission, the appointing authorities shall be provided written proof of experience by all candidates for membership on the commission.

(h) A member of the commission who is appointed to an initial term of three (3) years or less in accordance with subdivision (c)(2) may be reappointed for up to one (1) additional four-year term. Members whose initial appointments are for four (4) years and members who have been reappointed to a four-year term shall not be reappointed for one (1) year following the date upon which the member's term expires.

(i) Three (3) members of the commission shall constitute a quorum, and any official action of the commission shall require the concurrence of at least a quorum.

(j) No member of the commission or any member of a commissioner's immediate family shall, at any time during the commissioner's service as a member of the commission or for one (1) year after the commissioner's term expires or the commissioner resigns as a member, be employed by a promoter of or promote any professional contest, or have any financial interest in the promotion or sponsorship of a professional contest. This subsection (j) shall not apply to immediate family members who compete as combatants in a professional contest or who may compete as amateurs in an amateur event if regulated by the commission pursuant to § 68-115-213.

(k) No member of the commission shall receive any complimentary tickets, nor shall any member of a commissioner's immediate family receive any complimentary tickets, for professional contests.

(l) Commission members shall be considered officials in the executive branch, as defined in § 3-6-301.



§ 68-115-104 - Filling vacancies -- Appointments. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

A vacancy through expiration of the term of any member of the commission shall be filled by the respective appointing authority for a term of four (4) years. In the event a vacancy should occur other than by expiration of the term of a member, the respective appointing authority shall fill the vacancy for the unexpired portion of the original term.



§ 68-115-105 - Commission -- Removal of members. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

The governor or speakers may remove a member of the commission appointed by them for inefficiency, neglect of duty or misconduct in office.



§ 68-115-106 - Election of chair -- Term. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

The members of the commission shall elect one (1) member as chair of the commission, who shall serve for a term of one (1) year, whereupon another member shall be elected as provided in this chapter.



§ 68-115-107 - Fees -- Disposition of funds. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) The fees established for professional combatants, promoters, managers, matchmakers, seconds, ringside physicians, and other ring officials licensed in accordance with § 68-115-204 shall be in an amount that provides for the cost of administering the licensing and regulation of unarmed combat contests.

(b) All moneys collected by the department pursuant to this chapter shall be deposited in the state treasury in a separate fund to be known as the Tennessee athletic commission administrative fund.

(c) Fees to be paid by the persons listed in subsection (a) shall be adjusted as necessary to provide that the Tennessee athletic commission administrative fund is fiscally self-sufficient and that the revenues from fees do not exceed necessary and required expenditures.

(d) Disbursements from the Tennessee athletic commission administrative fund shall be made solely for the purpose of defraying expenses incurred by the commission in the implementation and enforcement of this chapter.

(e) No expenses for the implementation and enforcement of this chapter shall be payable from the general fund of the state.

(f) Any part of the Tennessee athletic commission administrative fund remaining at the end of a fiscal year shall not revert to the general fund, but shall be carried forward until expended in accordance with this chapter.



§ 68-115-108 - Meetings -- Attendance by electronic means -- Expenses. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) (1) The commission shall meet at least quarterly but may meet as often as the duties of the commission require.

(2) (A) Commission members shall attend at least fifty percent (50%) of the required quarterly meetings.

(B) Any commission member who fails to attend meetings as required in subdivision (a)(2)(A) shall be removed as a member by the appointing authority.

(3) If a commissioner is permitted to attend a meeting from a remote location by telephone, television, teleconferencing, or other electronic means pursuant to the rules of the commission and title 8, chapter 44, then the commissioner shall utilize such method no more than twice annually, unless an emergency situation arises.

(b) Members of the commission shall not receive per diem or other compensation for their services, but may be reimbursed for actual expenses incident to attending commission meetings, in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 68-115-109 - Executive director -- Responsibilities. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

The director of the division of regulatory boards in the department of commerce and insurance or the director's designee shall serve as executive director of the commission and shall perform all administrative functions for the commission. The executive director of the commission shall keep an accurate record of its proceedings and transactions.






Part 2 - Administration [Effective on January 1, 2016. See the version effective until January 1, 2016.]

§ 68-115-201 - Rules -- Hearing. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) The commission is authorized to promulgate rules to effectuate the purposes of this chapter and to protect and ensure the health, safety, and welfare of combatants in professional contests, amateurs in events, and combatants and amateurs in pro-am competitions. The rules shall be promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Any hearing conducted pursuant to this chapter shall be conducted in accordance with the Uniform Administrative Procedures Act.

(b) The rules adopted by the commission shall include, but not be limited to:

(1) The number and qualifications of ring officials required at any contest;

(2) The powers and duties of ring officials;

(3) The qualifications of licensees or permitees;

(4) The procedures for supplying a social security number, fingerprint sample and submitting to a criminal history records check; and

(5) The procedures for performing medical duties relative to contests.



§ 68-115-202 - Authority of commission. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

The commission shall have the authority to recognize or associate with any other state boxing commissions, or athletic or sanctioning authority.



§ 68-115-203 - Power and duties of commission. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) Except as provided in § 68-115-302 concerning wrestling contests, the commission shall have discretion, authority, management, regulation and control of all professional contests and pro-am competitions held, conducted or given within this state, the powers and duties specified in this chapter and all other powers necessary and proper to enable the commission to execute fully and effectively all of the purposes, duties and policies of this chapter. Any provision of this chapter or rule of the commission applicable to professional contests and to combatants, promoters, managers, matchmakers, seconds, ringside physicians and any other ring official participating in professional contests shall apply to professional contests conducted as part of a pro-am competition and participants in such contests.

(b) The commission or the executive director shall have the authority to employ, as necessary, designated individuals, as part-time state employees for purposes of title 8, chapter 42, part 1, who are qualified to assist ring officials and commission members in the regulation of professional contests. Such state employees shall be classified as executive service employees.

(c) The commission may review, with a promoter, all ring officials employed for a professional contest; and the promoter may submit a list of recommended ring officials for consideration by the commission.



§ 68-115-204 - Professional contest of unarmed combat -- License applications -- Fees -- Bond. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) All combatants of professional unarmed combat contests, promoters, managers, matchmakers, seconds, ringside physicians and any other ring official shall be licensed by the commission. No person shall participate, directly or indirectly, in any professional contest of unarmed combat unless the person has first applied for and received a license from the commission.

(b) The commission shall establish license fees for professional combatants, promoters, managers, matchmakers, seconds, ringside physicians and any other ring official who shall be licensed by the commission in regulated unarmed combat contests and shall have the authority to establish any fees deemed necessary for professional contests held within this state. Failure to pay the fees shall be cause for denial of the application.

(c) License applications shall be in writing on forms prescribed by the commission and shall correctly identify the applicant. Licenses shall be valid for two (2) years from the date of issuance. Applicants for the license shall pay a biennial license fee to be fixed by the commission on a uniform scale and a fifty-dollar nonrefundable application fee.

(d) The commission may deny an application for a license.

(e) Before any promoter's license is granted, the applicant shall file a bond in an amount fixed by the commission, but not less than twenty-five thousand dollars ($25,000), executed by the applicant as principal, and by a corporation qualified under the laws of this state as surety, payable to this state, and conditioned upon the faithful performance by the applicant of this chapter.

(f) A person who has failed to pay any reportable fee or tax due the commission shall not be issued a promoter's license or have a promoter's license renewed. This subsection (f) shall also apply to a corporation, limited liability company or a partnership for which the person was an officer, managing member or member.

(g) This section shall not apply to amateur sanctioning organizations or amateur combatants.



§ 68-115-205 - Establishment of permit application and fee -- Sufficiency of bond. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) The commission shall establish a permit application and accompanying permit fee to be charged to promoters of all professional contests of unarmed combat in this state. Failure to pay the permit fee shall be cause for denial of the application. If the commission determines that the bond filed by the promoter pursuant to § 68-115-204 is inadequate for the permit being sought, it may require the promoter to file additional security in an amount and form fixed by the commission prior to the issuance of the permit.

(b) Every promoter of a professional contest or amateur event of unarmed combat shall obtain a permit from the commission for each contest or event not less than thirty (30) days prior to the date a promoter stages a contest or event, unless some shorter time period is authorized by the commissioner or executive director.

(c) As provided by § 68-115-213, upon the adoption of rules, the commission may establish an application and accompanying permit fee to be charged to promoters of amateur events of unarmed combat in this state.



§ 68-115-206 - Qualifications of combatant -- Issuance of license -- Requirements -- Denial -- Appeal. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) The executive director shall have the authority to examine the professional combatant's record, experience, skill and physical condition pursuant to the powers granted to it in this chapter, and may deny the issuance of a license if, in the executive director's opinion, the combatant's record, experience, skill and physical condition indicate the combatant is unqualified to participate in professional contests of unarmed combat. The applicant may appeal the executive director's decision to deny the issuance of a license to the commission. The appeal shall be heard in a timely manner.

(b) (1) All combatants applying for a license under this chapter shall be required to submit, upon application, proof that a medical examination has been performed and that blood tests have been taken for infectious diseases or for any other purpose required by the commission within thirty (30) days of applying for a license or the renewal of a license.

(2) Professional combatants who are thirty-five (35) years of age or older shall, in addition to the requirements of subdivision (b)(1), have a neurological examination and submit a medical report within thirty (30) days of applying for a license or renewal of a license.

(3) Professional combatants shall meet all medical requirements as prescribed by this section. The commission or executive director may deny any application based on the results of the examinations or may request additional medical examinations as deemed necessary.

(c) An application for a license constitutes a request for a determination of the applicant's general suitability, character, integrity and ability to participate or engage in or be associated with contests of unarmed combat. The burden of proof is on the applicant to establish to the satisfaction of the commission or executive director that the applicant is qualified to receive a license. By filing an application with the commission, an applicant accepts the risk of adverse public notice, embarrassment, criticism, financial loss or other action with respect to the applicant's application, and expressly waives any claim for damages as a result of such adverse public notice, embarrassment, criticism, or financial loss. Any written or oral statement that is made by a member of the commission, executive director or any witness testifying under oath that is relevant to the application and investigation of the applicant is privileged and does not impose liability for defamation or constitute a ground for recovery in a civil action.

(d) The commission may require a criminal history records check to be conducted by the Tennessee bureau of investigation on applicants for licenses. The commission may require the applicant or licensee to submit a social security number and a complete set of fingerprints as part of the records check. The Tennessee bureau of investigation may conduct a criminal history records check of any applicant or licensee, including those records maintained by the federal bureau of investigation. The cost of the records check by the Tennessee bureau of investigation or the federal bureau of investigation, as appropriate, shall be paid by the person being investigated.



§ 68-115-207 - Confidentiality of information -- Disclosure -- Notice. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) Except as otherwise provided in subsection (b), the commission and the executive director shall keep confidential:

(1) Any information, including, but not limited to, an applicant's social security number, that the commission or the executive director receives concerning an applicant for the issuance of a license pursuant to this chapter that is declared confidential by law and that is provided to the commission by the applicant, another governmental entity or the Association of Boxing Commissions;

(2) Any information contained in an applicant's medical records, if the information is not relevant to the commission in determining whether to grant a license to the applicant;

(3) Any information relating to the financial records of an applicant or licensee; and

(4) Any information required to be disclosed to the commission and kept confidential pursuant to federal law.

(b) The commission shall reveal the information set forth in subsection (a):

(1) Upon the lawful order of a court of competent jurisdiction;

(2) To any person, upon the request of the person who is the subject of the information; and

(3) In the course of the necessary administration of this chapter.

(c) A person seeking an order of a court of competent jurisdiction for the disclosure of information described in subsection (a) shall submit a motion in writing to the court requesting the information. At least ten (10) days prior to submitting the motion, the person shall provide notice to the commission, the attorney general and reporter and all persons who may be affected by the disclosure of the information. The notice shall:

(1) Include, without limitation, a copy of the motion and all documents in support of the motion that are to be filed with the court; and

(2) Be delivered in person or by certified mail to the last known address of each person to whom notice shall be provided.



§ 68-115-208 - Gross receipt tax -- Preliminary and final report on ticket sales -- Complimentary tickets -- Violations and penalties -- Book and records. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) (1) Every promoter shall pay professional contest fees and taxes due for professional contests of:

(A) Four percent (4%) of the total gross receipts from admission fees to the live professional contest of unarmed combat or five hundred dollars ($500), whichever is greater, exclusive of any federal tax or tax imposed by any political subdivision of this state; and

(B) Three percent (3%) of the first one million dollars ($1,000,000), and one percent (1%) of the next two million dollars ($2,000,000), of the total gross receipts from the sale, lease or other exploitation of broadcasting, television and motion picture rights for that contest without any deductions for commissions, brokerage fees, distribution fees, advertising, combatants' purses or any other expenses or charges.

(2) In addition, if a pro-am competition or an amateur event is broadcasted or televised, such event shall be subject to, and the promoter shall pay, the same percentage of gross receipts as are required pursuant to subdivision (a)(1)(A) for professional contests and the percentage of total gross receipts required pursuant to subdivision (a)(1)(B) for professional contests related to broadcasting, television and motion picture rights.

(b) (1) At show settlement, the promoter and venue personnel shall sign off on and submit to a commission member or the executive director, on a form prescribed by the commission, a preliminary report on ticket sales.

(2) The promoter shall pay to the commission the four percent (4%) reportable gross receipts tax described in subsection (a) based upon the preliminary report at show settlement, during which time moneys are paid to the promoter from the contracted venue, or no later than ten (10) days from the date of the contest. If any additional tax is required to be paid pursuant to this section, the tax shall be paid within thirty (30) days from the date of the contest.

(c) The promoter shall pay to the commission the fees for the rights described in subdivision (a)(2) no later than thirty (30) days from the date of the contest.

(d) A promoter shall not issue complimentary tickets for more than two percent (2%) of the seats in the house, equally distributed between or among the price categories for which complimentary tickets are issued without the commission's written authorization. The commission shall not consider complimentary tickets that it authorizes pursuant to this section to constitute part of the total gross receipts from admission fees.

(e) Every promoter shall, within thirty (30) days after the completion of any professional contest for which an admission fee is charged and received, furnish to the commission a final verified written report showing:

(1) The number of tickets sold or issued for the professional contest;

(2) The amount of:

(A) Gross receipts from admission fees without any deductions for commissions, brokerage fees, distribution fees, advertising, combatants' purses or any other expenses or charges; and

(B) Broadcasting fees derived from the sale, lease or other exploitation of broadcasting, motion picture and television rights of the professional contest, without any deductions for commissions, brokerage fees, distribution fees, advertising, combatants' purses or any other expenses or charges; and

(3) Any other reports requested by the commission.

(f) When any person fails to make any report and pay the full amount of the reportable tax or fee required by this chapter, there shall be imposed a specific penalty to be added to the tax or fee in the amount of five percent (5%) of the tax or fee if the failure is for not more than thirty (30) days, with an additional five percent (5%) for each additional thirty (30) days or fraction of thirty (30) days, during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate. In the case of a false or fraudulent report, or in the case where no report has been filed and there exists a willful intent to defraud the state of the tax or fee due under this chapter, a specific penalty of one hundred percent (100%) of the tax or fee may be due.

(g) Every person required to pay a tax or fee pursuant to this chapter shall keep and preserve records showing the amount of the person's reportable gross receipts taxable and broadcast fees pursuant to this chapter and such other books of account as may be necessary to determine the amount of tax or fee pursuant to this chapter, and all such books and records shall be open to inspection at all reasonable hours to the commission. All such books and records shall be maintained by the taxpayer for a period of three (3) years.



§ 68-115-209 - Suspension or revocation of license. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) The commission may, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, suspend or revoke the license of any person issued pursuant to this chapter who:

(1) Enters into a contract for a professional contest of unarmed combat in bad faith;

(2) Participates in any sham or fake professional contest of unarmed combat;

(3) Participates in a professional contest of unarmed combat pursuant to a collusive understanding or agreement in which the combatant competes in or terminates the professional contest in a manner that is not based upon honest competition;

(4) Is found to have failed to give the combatant's best efforts, a failure to compete honestly or a failure to give an honest exhibition of the combatant's skills in a professional contest of unarmed combat;

(5) Is found by the commission to have committed an act or conduct that is detrimental to a professional contest of unarmed combat, including, but not limited to, any foul or unsportsmanlike conduct in connection with a professional contest of unarmed combat;

(6) Fails to comply with any limitation, restriction or condition placed on the professional combatant's license;

(7) Is determined to have used performance enhancing drugs or violated any provision of the World Anti-Doping Agency guidelines regulating substances;

(8) Engages in fraud or deceit in obtaining a license under this chapter;

(9) Is physically or mentally incapable;

(10) Has violated this chapter, any rule duly promulgated under this chapter or any lawful order of the commission; or

(11) Has had the person's license revoked or suspended by any other authority, or has surrendered such license to the other authority, that regulates unarmed combat or its equivalent.

(b) The commission may also refuse to issue a license to an applicant who has been found by the commission to have committed any of the acts described in subsection (a) in this state or in any other jurisdiction.



§ 68-115-210 - Assignment of ring officials -- Payment and fees. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

The commission or executive director shall assign all ring officials for a professional contest of unarmed combat. Every promoter of a professional contest shall pay for services rendered by the ring officials and any other fees for services provided pursuant to this chapter.



§ 68-115-211 - Proof of medical insurance coverage. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

Every promoter of a professional contest of unarmed combat shall provide proof of medical insurance coverage for medical, surgical, and hospital care to cover injuries sustained by a combatant while engaged in professional contests of unarmed combat, in an amount to be set by rule, as promulgated by the commission.



§ 68-115-212 - Withholding of purse or other amount payable to combatant, manager or second. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) The commission, its executive director or any other employee authorized by the commission may order the promoter to withhold any part of a purse or other money belonging or payable to any professional combatant, or any manager or second, if, in the judgment of the commission, executive director or other employee:

(1) The combatant is not or has not competed honestly or to the best of the combatant's skill and ability or the combatant otherwise is in violation of any rules adopted by the commission or any of the provisions of this chapter, including, but not limited to, § 68-115-209; or

(2) The manager or second violates any rules promulgated by the commission or any of the provisions of this chapter, including, but not limited to, § 68-115-209.

(b) Upon the withholding of any part of a purse or other money pursuant to this section, the commission shall immediately schedule a hearing on the matter, and provide adequate notice to all interested parties prior to the hearing.

(c) If it is determined that a licensee is not entitled to any part of the licensee's share of the purse or other money, the promoter shall pay the money over to the commission. Subject to subsection (d), all money received by the executive director or the commission shall be paid into the athletic commission account pursuant to § 68-115-107.

(d) Money turned over to the commission pending final action in any matter shall be credited to the athletic commission's agency account and shall remain in the account until the commission orders its disposition in accordance with the final action taken.

(e) (1) Unless otherwise stipulated by the promoter and professional combatant by contract, the combatant shall be paid the purse at the conclusion of the professional contest.

(2) All contracts entered into between a combatant and a promoter shall include a provision that entitles the combatant, upon obtaining a favorable judgment by a court, to recover all costs, prejudgment interests and attorney fees, the right to which shall not be waived in any such contract.



§ 68-115-213 - Amateur events of unarmed combat -- Permit and registration -- Rules -- Pro-am competitions. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) Except for amateur events exempted from this chapter pursuant to part 3, the commission is authorized to require promoters of amateur events of unarmed combat to obtain a permit prior to conducting the events. If the permit is required, the commission shall adopt rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that prescribe, without limitation, the requirements and fees for obtaining the permit.

(b) Except for combatants participating in amateur events exempted from this chapter pursuant to part 3 of this chapter, an amateur combatant may not take part in an amateur event of unarmed combat unless the event is sanctioned by and the amateur is registered with an amateur sanctioning organization recognized and approved by the commission.

(c) The commission may require an approved sanctioning organization that participates in amateur events of unarmed combat in this state to register with the commission before it participates, directly or indirectly, in any amateur event of unarmed combat. If the registration is required, the commission shall adopt rules in accordance with the Uniform Administrative Procedures Act that prescribe, without limitation, the requirements and fees for obtaining the registration.

(d) Notwithstanding subsections (a)-(c), the commission shall be the sole regulatory authority for pro-am competitions. Any amateur who participates in an event that is conducted as part of a pro-am competition shall be subject to the jurisdiction of the commission and is required to obtain an amateur license issued by the commission. In accordance with § 68-115-201(a), the commission shall promulgate rules relative to amateur events conducted as part of a pro-am competition and amateur participants in such events, including but not limited to physical examinations.



§ 68-115-214 - Obligations of promoter -- Confidentiality of contracts. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) A promoter shall, at least seventy-two (72) hours before a professional contest of unarmed combat, file with the commission's executive director a copy of all contracts entered into for the sale, lease or other exploitation of broadcasting, television and motion picture rights for the professional contest.

(b) The promoter shall keep detailed records of the accounts and other documents related to the promoter's receipts from the sale, lease or other exploitation on the broadcasting, television and motion picture rights for a professional contest, and the commission or any state agency may inspect these accounts and documents at any time to determine the amount of the total gross receipts received by the promoter from the broadcasting, television and motion picture rights.

(c) Each contract filed with the commission pursuant to this section is confidential and is not a public record, and shall not be disclosed except as provided in § 68-115-207(b).



§ 68-115-215 - Designation of working area at ringside. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

Each venue shall provide, at all professional contests, a designated working area at ringside in which commission members and ring officials shall carry out their official duties.



§ 68-115-216 - Disciplinary actions -- Cost of proceedings. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) If disciplinary action is taken against a person by the commission pursuant to this chapter based on the conduct of the person that either directly or indirectly relates to a professional contest of unarmed combat or pro-am competition, the commission may, in lieu of or in addition to revoking or suspending a license or permit issued to the person, impose a penalty not to exceed two hundred fifty thousand dollars ($250,000).

(b) If disciplinary action is taken against a person pursuant to this chapter, the commission may require the person against whom the action is taken to pay the costs of the proceeding, including investigative costs and attorney's fees.

(c) If a complaint is made against a person pursuant to this chapter, the complaint shall be made on a commission-prescribed form. The form shall be submitted to the executive director, who shall then present the complaint to the commission to:

(1) Determine if the complaint warrants further review; or

(2) Take action against the person based on the complaint.



§ 68-115-217 - Reinstatement of license. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

The commission may reinstate a revoked license upon receipt of an application and the payment of a penalty prescribed by the commission, not to exceed two hundred fifty thousand dollars ($250,000).



§ 68-115-218 - Violation of chapter. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

A violation of this chapter is a Class A misdemeanor.






Part 3 - Applicability [Effective on January 1, 2016. See the version effective until January 1, 2016.]

§ 68-115-301 - Specified amateur event of unarmed combat. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

This chapter shall not apply to any amateur event of unarmed combat conducted by or participated in exclusively by any school, college or university or by any association or organization of a school, college or university, when each amateur in the event is a bona fide student in the school, college or university.



§ 68-115-302 - Specified amateur wrestling event. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

This chapter shall not apply to any amateur wrestling event, including, but not limited to, high school and college wrestling. Nor shall this chapter apply to any professional wrestling contest or any form of wrestling for entertainment purposes.






Part 4 - Physical Examinations [Effective on January 1, 2016. See the version effective until January 1, 2016.]

§ 68-115-401 - Presence and duty of designated member of commission. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

The executive director of the commission, a member of the commission, qualified medical personnel, or the commission's designee shall be present at all weigh-ins, pre-contest physical examinations, and professional contests, and shall ensure that the rules are strictly enforced.



§ 68-115-402 - Combatant to be weighed -- Discretion of commission. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

Every combatant in an unarmed combat contest shall be present and weighed in at least twenty-four (24) hours prior to, or the day of, the scheduled start of the contest at the discretion of the commission.



§ 68-115-403 - Pre-contest physical examination -- Specified time -- Expenses. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) All professional combatants shall be required to submit to a pre-contest physical examination within forty-eight (48) hours of, or the day prior to, the scheduled start of the contest. A random urine drug screen to determine the use of banned or illegal substances may be required of a combatant, within the time specified in this chapter, prior to a contest.

(b) All physical examinations required pursuant to subsection (a) shall be performed by a ringside physician.

(c) A professional combatant shall be subject to additional blood testing for infectious diseases if more than ninety (90) days have elapsed since the combatant's license was issued.

(d) All expenses incurred pursuant to this section shall be paid by the promoter.



§ 68-115-404 - Referees -- Ringside physicians -- Physical examinations -- Testing -- Emergency medical services and ambulance required -- Expenses. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) In making round and foul determinations, the referee shall be the sole arbiter of the professional contest; however, the ringside physician shall advise the referee to terminate or continue the contest based on the physician's observation of the combatant's physical condition.

(b) Immediately following the professional contest, the ringside physician shall examine both combatants.

(c) After examining each professional combatant who has lost as a result of a technical knockout (TKO) or knockout (KO), the ringside physician may require the combatant to undergo a neurological examination.

(d) If a loss of consciousness has occurred, the professional combatant may undergo neurological testing at the determination of the commission and may not be permitted to participate in any professional contest until the test has been conducted and the combatant has been determined to be medically fit to compete by a neurologist. All neurological reports shall be submitted to the commission by the neurologist for its review before the combatant may be permitted to compete in a subsequent professional contest.

(e) The commission may require a drug screen or any other examination to be performed or requested immediately following a contest.

(f) (1) An ambulance or other emergency vehicle shall remain on the premises at all times during a professional contest.

(2) A two-member licensed emergency medical team consisting of one (1) paramedic shall remain on the premises at all times during a professional contest.

(3) The most direct and unobstructed route to the ambulance or other emergency medical vehicle shall be made available for medical officials.

(4) Emergency medical services shall be approved by the chief or the director of the local fire department or emergency medical service department or bureau of the city or county having jurisdiction over the professional contest.

(g) All expenses incurred pursuant to this section shall be paid by the promoter.



§ 68-115-405 - Prohibited acts -- Drugs. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

Combatants shall not train or compete under the influence of any illegal drug or legal drug used illegally, as recognized by the World Anti-Doping Agency.



§ 68-115-406 - Endangerment of combatant or opponent -- Report of medications. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

Combatants shall report any and all medication they are taking to the ringside physician prior to a professional contest. If the combatant is under the influence of alcohol or any stimulant, or is taking any controlled substance or other medication, that the ringside physician determines would endanger the combatant or the combatant's opponent, the combatant shall not be allowed to compete.






Part 5 - Compliance [Effective on January 1, 2016. See the version effective until January 1, 2016.]

§ 68-115-501 - Compliance with specified federal act -- Membership authorized -- Use of guidelines to promulgate rules. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) This chapter shall be in full compliance with the federal Professional Boxing Safety Act of 1996, as amended by the Muhammad Ali Boxing Reform Act (15 U.S.C. § 6301 et seq.).

(b) The Tennessee athletic commission is directed to become a member of the Association of Boxing Commissions, with costs associated with the membership in the association to be paid out of commission revenue and to use the regulatory guidelines adopted by the Association of Boxing Commissions and any amendments made to those regulatory guidelines in promulgating rules for the regulation of boxing.

(c) The Tennessee athletic commission is directed to use the Mixed Martial Arts Unified Rules as adopted and established in other states and professional associations as the regulatory guideline to promulgate rules for the regulation of mixed martial arts.

(d) The Tennessee athletic commission is directed to use as a regulatory guideline to promulgate rules those rules recognized by the International Kickboxing Federation (IKF), the International Sport Kickboxing Association (ISKA) and the World Karate Association (WKA).









Chapter 117 - Tanning Facility Control Act of 1990

§ 68-117-101 - Short title.

This chapter shall be known and may be cited as the "Tanning Facility Control Act of 1990."



§ 68-117-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Tanning device" means any equipment that emits radiation used for tanning of the skin, such as a sun lamp, tanning booth, or tanning bed, and includes any accompanying equipment, such as protective eyewear, timers and handrails; and

(2) "Tanning facility" means any place where a tanning device is used for a fee, membership dues, or any other compensation.



§ 68-117-103 - Applicability to health care professionals.

This chapter does not apply to a licensed health care professional who uses a tanning device for the treatment of patients, if the use is within the lawful scope of practice of the health care professional.



§ 68-117-104 - Requirements.

(a) A tanning facility shall:

(1) Have a trained attendant on duty whenever the facility is open for business;

(2) Provide each customer with protective eyewear that meets the requirements of 21 CFR 1040.20(c)(4);

(3) Not allow a person to use a tanning device if that person does not use the protective eyewear;

(4) Show each customer how to use suitable physical aids, such as handrails and markings on the floor, to maintain proper exposure distance as recommended by the manufacturer;

(5) Limit each customer to the maximum exposure time as recommended by the manufacturer; and

(6) Control the interior temperature of a tanning facility so that it does not exceed thirty-four degrees centigrade (34 degrees C).

(b) (1) Each time a person uses a tanning facility or each time a person executes or renews a contract to use a tanning facility, the person shall sign a written statement, as set forth in this chapter, that the person:

(A) Has read and understood the warnings before using the device; and

(B) Agrees to use the protective eyewear that the tanning facility provides.

(2) When using a tanning device, a person shall use the protective eyewear that the tanning facility provides.

(3) A person between fourteen (14) and eighteen (18) years of age shall either be accompanied by the person's parent or legal guardian who shall present photo identification and sign the warnings statement provided for in this chapter, or shall provide the tanning facility with a notarized statement signed by the person's parent or legal guardian giving consent for use of a tanning device and stating the relationship with the person who is under eighteen (18) years of age, as well as a warning statement as provided for in this chapter signed by the parent or legal guardian.

(4) A person under fourteen (14) years of age shall be accompanied by a parent or legal guardian when using a tanning device. The accompanying parent or legal guardian shall provide photo identification and shall sign the warnings statement provided for in this chapter, as well as sign a statement stating the relationship with the child who is under fourteen (14) years of age.

(5) The operator of the tanning facility shall maintain the signed statements and the notarized statements provided for in subdivision (b)(3) for a period of not less than two (2) years and shall make them available for inspection upon request.



§ 68-117-105 - Penalty.

A violation of any of the provisions of this chapter constitutes a Class B misdemeanor punishable by a fine of not more than five hundred dollars ($500). Each day on which a violation occurs constitutes a separate offense. Violations of this chapter may subject an owner and/or operator of a tanning facility to civil claims, prosecution, or both.



§ 68-117-106 - Warning statement.

The statement that must be given to each tanning facility customer and must be signed by the customer shall contain at a minimum the following:

(1) Failure to use the required eye protection provided to the customer may result in damage to the eyes;

(2) Overexposure to ultraviolet light may cause severe sunburn reactions;

(3) Repeated exposure to ultraviolet light may result in skin cancer and premature aging of the skin;

(4) Abnormal skin sensitivity or severe burning may be caused by reactions when tanning devices are used in conjunction with certain foods, cosmetics, and medications such as tranquilizers, diuretics (fluid pills), antibiotics, high blood pressure medicines, and birth control pills;

(5) An individual taking prescription medication or over-the-counter drugs should consult a physician before using a tanning device;

(6) An individual with skin that tends to burn easily, freckles, or never tans should avoid use of a tanning device before consulting a physician;

(7) An individual with a family or personal past medical history of skin cancer should avoid use of a tanning device;

(8) An individual should allow a minimum of twenty-four (24) hours between uses of a tanning device; and

(9) Pregnant women or women using oral contraceptives may develop discolored skin due to the use of tanning devices.



§ 68-117-107 - Required display of warning sign.

(a) Each tanning facility shall prominently post, in a location always plainly visible to the public, a sign no smaller than twenty-four inches by thirty-six inches (24'' x 36'') that shall be readily legible to the average person to ensure that it is likely to be read by a customer wishing to use a tanning bed.

(b) Each sign shall contain the following language:

WARNING: ULTRAVIOLET RADIATION

Improper or repeated exposure to ultraviolet radiation may cause damage to skin including premature aging and skin cancer.

Failure to use protective eyewear may result in severe burns or permanent injury to the eyes.

Medications or cosmetics may increase sensitivity to ultraviolet radiation.

Consult a physician if you are using medications.

Pregnancy or use of estrogen containing medications such as premarin or oral contraceptives may result in skin discoloration when exposed to ultraviolet radiation.

An individual with a personal or family history of melanoma should avoid exposure to ultraviolet radiation.

An individual with skin that tends to burn easily, freckles, or never tans should avoid exposure to tanning devices.

An individual with a personal history of skin cancer or abnormal moles should avoid exposure to tanning devices.

Improper use of a tanning device contrary to the recommendations of the manufacturer may be harmful to the user and shall not be allowed.

IF YOU DO NOT TAN IN THE SUN, YOU ARE UNLIKELY TO TAN FROM USE OF THIS DEVICE.






Chapter 120 - Building Regulations

Part 1 - General Provisions

§ First - of 2 versions of this section

68-120-101. Statewide building construction safety standards -- Promulgation -- Applicability. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) The state fire marshal shall, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, promulgate rules establishing minimum statewide building construction safety standards. Such standards shall be designed to afford a reasonable degree of safety to life and property from fire and hazards incident to the design, construction, alteration and repair of buildings or structures. The standards:

(1) Shall include, but not be limited to, provisions relative to structural strength and stability; energy efficiency; means of egress; fire resistant ratings and requirements; and fire protection equipment and materials;

(2) May be selected wholly or partially from publications or amended versions of publications of nationally recognized agencies or organizations, such as the International Code Council, Inc., the National Fire Protection Association, Inc., and Underwriters Laboratories, Inc.;

(3) Shall classify buildings according to types of occupancy and construction;

(4) Shall contain appropriate requirements and specifications for both new and existing buildings;

(5) Shall not discriminate against or in favor of particular construction materials or techniques;

(6) Shall, to the extent practicable, be stated in terms of performance objectives without prescribing the use of certain methods, designs, techniques or materials;

(7) Shall be reasonably compatible with building construction safety standards adopted by local governments in this state;

(8) (A) Shall not include mandatory sprinkler requirements for one-family and two-family dwellings; however, notwithstanding this subdivision (a)(8), local governments may adopt more stringent requirements for one-family and two-family dwellings;

(B) (i) If a local government seeks to adopt mandatory sprinkler requirements for one-family and two-family dwellings pursuant to this subdivision (a)(8), then the local government may only adopt such requirements, by either ordinance or resolution, as appropriate, upon an affirmative two-thirds (2/3) vote on final reading; provided, that if passage of such ordinance or resolution requires two (2) readings, then such requirements may only be adopted after reading such ordinance or resolution in open session of the legislative body at meetings specially called on two (2) different days that are no less than two (2) weeks apart; and if passage requires three (3) readings, then the last two (2) readings shall occur on two (2) different days that are no less than two (2) weeks apart. Mandatory sprinkler requirements shall be voted on in an ordinance or resolution separate from any other ordinance or resolution addressing building construction safety standards;

(ii) If a local government seeks to repeal the mandatory sprinkler requirements adopted pursuant to this subdivision (a)(8), then the local government shall repeal such requirements in the same manner as required to adopt such requirements under this subdivision (a)(8); provided, that if a local government adopted mandatory sprinkler requirements prior to April 27, 2012, then the local government may repeal such requirements in the same manner the local government adopted the requirements; and

(C) (i) (a) A townhouse shall be considered a separate building with independent exterior walls and shall be separated by a two-hour fire-resistance-rated wall assembly. A townhouse shall be built according to local and statewide adopted building codes; provided, however, a fire sprinkler system shall not be required for a townhouse;

(b) Notwithstanding subdivision (a)(8)(C)(i)(a), local governments may adopt mandatory sprinkler requirements for townhouses by local ordinance through the process for one-family and two-family dwellings pursuant to this subdivision (a)(8);

(ii) For purposes of this subdivision (a)(8)(C), "townhouse" means a single family dwelling unit constructed in a group of three (3) or more attached units that extends from foundation to roof, not more than three (3) stories in height, with a separate means of egress, and an open space or public way on at least two (2) sides; and

(9) The department shall analyze the cost and effectiveness of sprinkler equipment in one-family and two-family dwellings in areas where residential sprinklers are in use, including this state and other states deemed appropriate by the department, and report the results of the analysis to the general assembly on or before May 1, 2010. In conducting the analysis, the department shall seek input from nonprofit and business groups or organizations, including, but not limited to, the Tennessee Fire Chiefs Association and the Home Builders Association of Tennessee.

(b) (1) (A) The standards established pursuant to subsection (a) apply to municipal, county, state and private buildings, including one-family and two-family dwellings, unless otherwise provided by statute.

(B) (i) Notwithstanding subdivision (b)(1)(A), the standards established pursuant to subsection (a) relative to one-family and two-family dwellings do not apply in any county or municipality in which the legislative body of the county or municipality, by a two-thirds (2/3) vote, adopts a resolution to exempt the county or municipality, as appropriate, from the application of statewide standards for one-family and two-family dwellings within the jurisdictional boundaries of the county or municipality, as appropriate; provided, however, that any action by the county legislative body concerning the implementation of this subdivision (b)(1)(B)(i) shall be limited to the jurisdictional boundaries outside any municipality located within the county. Upon approving the resolution, the presiding officer of the legislative body shall notify the state fire marshal of the actions taken under this subdivision (b)(1)(B)(i).

(ii) (a) An initial resolution following July 1, 2009, may be adopted by a county or municipal legislative body to take effect on July 1, 2010, or at a later date stated in the resolution.

(b) A resolution adopted pursuant to subdivision (b)(1)(B)(ii)(a) or the adoption of any other resolution, shall expire one hundred eighty (180) days following the date of the election for the local legislative body next occurring following the adoption of the resolution, but an earlier expiration date may be stated in the resolution.

(C) The governing body of any such county or of a municipality located in any such county that has taken the action pursuant to subdivision (b)(1)(B) is authorized to reverse such action by adopting a resolution to apply subsection (a) with respect to one-family and two-family dwellings within the jurisdictional boundaries of the municipality or county, as appropriate; provided, that, any action by the county legislative body concerning its actions shall be limited to the jurisdictional boundaries outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) Such standards do not apply to any building, other than state buildings, educational occupancies or any other occupancy requiring an inspection by the state fire marshal for initial licensure, located within the jurisdiction of a local government that certifies in writing to the state fire marshal that:

(A) The local jurisdiction has chosen to adopt and enforce building construction and fire safety codes for construction of all buildings, for construction of all buildings other than one-family and two-family dwellings, or for construction of one-family and two-family dwellings only; and

(i) For one-family and two-family construction, it has adopted the International Residential Code, published by the International Code Council, Inc.; or

(ii) For construction other than one-family and two-family dwellings, it has adopted a building construction safety code consisting of the International Building Code, published by the International Code Council, Inc., and either:

(a) The international fire code, published by the International Code Council, Inc.; or

(b) The uniform fire code, published by the National Fire Protection Association, Inc., if adopted on or after July 1, 2006; and

(B) It is adequately enforcing its code and performing any reviews of construction plans and specifications and inspections required by the state fire marshal under this section.

(C) Amended versions of the publications referred to in subdivisions (a)(2) and (b)(2)(A) shall be designed to afford a reasonable degree of safety to life and property from fire and hazards incident to the design, construction, alteration, and repair of buildings or structures within the jurisdiction.

(3) If a local jurisdiction chooses to adopt and enforce codes for only one-family and two-family dwellings or for all buildings other than one-family and two-family dwellings that would be subject to the codes adopted by the state fire marshal pursuant to subdivision (a)(1), the state fire marshal shall enforce the statewide codes with regard to those buildings for which the local jurisdiction has not adopted and is not enforcing codes.

(4) (A) An audit of the records and transactions of each local government which chooses to enforce its own code pursuant to subdivision (b)(2) shall be made by the state fire marshal at least once every three (3) years to ensure that the local government is adequately performing its enforcement functions.

(B) The state fire marshal shall, in accordance with the Uniform Administrative Procedures Act promulgate rules to implement this subdivision (b)(4).

(5) Notwithstanding subdivision (b)(2), the standards established pursuant to subsection (a) apply, if:

(A) The local government's building construction safety code publications are not current within seven (7) years of the date of the latest editions of the publications, unless otherwise approved by the state fire marshal in writing; provided, however, that nothing in this subdivision (b)(5)(A) shall require a local government to adopt a standard more stringent than the standards enforced by the state fire marshal, pursuant to this section, or to adopt a mandatory sprinkler requirement for one-family and two-family dwellings; or

(B) After affording appropriate written notice of grounds and opportunity for hearing, the state fire marshal determines that the local government is not adequately performing its enforcement functions.

(6) Notwithstanding the applicability of the standards set forth in subsection (a) to educational occupancies, any entity undertaking to construct an educational occupancy within the jurisdictional boundaries of a local government that chooses to enforce its own code pursuant to this subsection (b) may begin construction upon approval of its building plans by such local government while, if the codes enforced by the local government are the same or more stringent than the codes enforced by the state fire marshal, awaiting final approval of its plans by the state fire marshal. If a conflict arises between the state fire marshal and the local government relative to the application or interpretation of the same or substantially identical building construction safety standards or fire safety standards, then the determination of the state fire marshal shall supersede the conflicting application or interpretation by the local government.

(c) The standards established pursuant to subsection (a) do not apply to:

(1) Renovations of existing one-family and two-family dwellings;

(2) Nonresidential farm buildings;

(3) Temporary buildings used exclusively for construction purposes;

(4) Structures or units regulated under chapter 126 of this title; or

(5) Buildings or facilities reviewed and licensed by the board for licensing health care facilities.

(d) (1) The state fire marshal may, by rules promulgated in accordance with the Uniform Administrative Procedures Act require review and approval of plans and specifications prior to construction or alteration of certain types of buildings or structures. Such rules may include a schedule of fees sufficient to cover the costs of reviewing construction plans and specifications. However, no such fee shall exceed two hundred fifty dollars ($250) plus two dollars and fifty cents ($2.50) per each one thousand dollars ($1,000) or fraction thereof by which the total valuation of the proposed construction exceeds one hundred thousand dollars ($100,000).

(2) The state fire marshal is authorized to promulgate by rule a convenience fee to cover the costs of receiving construction plans, specifications and related fees electronically submitted pursuant to this part. Any fee set by rule pursuant to this subdivision (d)(2) shall be assessed in addition to the fee or fees assessed for the costs of reviewing construction plans and specifications pursuant to subdivision (d)(1). In no event shall the fee assessed pursuant to this subdivision (d)(2) exceed the actual costs incurred in the submission of the plans, specifications or fees electronically.

(e) The state fire marshal shall file with the secretary of state any publications incorporated by reference in rules promulgated under this section. Such publications shall be available for public inspection, and the secretary of state shall certify to any part of the publication at the request of any interested person, upon receipt of the statutory fee.

(f) (1) (A) The state fire marshal may, in addition to the other provisions of this part, authorize and appoint any person, employed by any municipality or county or acting through a professional corporation pursuant to § 48-101-601, who meets the qualifications enumerated in subdivision (f)(2) as a commissioned deputy building inspector in this division, who shall have all the power of other deputies and assistants to enter any one-family and two-family dwellings to make inspections of the buildings and their contents and to report the inspections in writing to the commissioner. The commissioner is directed to contract with each deputy building inspector through the municipality or county employing the inspector or the inspector's professional corporation to provide one-family and two-family building inspection services. The contracts shall be entered into between the commissioner, with the approval of the commissioner of finance and administration, and the professional corporation employing the building inspector and the building inspectors shall not be deemed employees of the state for payroll purposes or otherwise.

(B) (i) A deputy building inspector shall be certified by this state as:

(a) A building inspector pursuant to § 68-120-113;

(b) A plumbing inspector pursuant to § 68-120-118; or

(c) A mechanical inspector pursuant to § 68-120-118.

(ii) A deputy building inspector shall be limited in performing inspections to the discipline in which they are certified.

(C) The commissioner shall provide a program to ensure that one-family and two-family building construction inspection services are available throughout the state on a timely basis. An inspection shall be considered timely if it is performed within three (3) working days of when the request is made to the inspector, except that an inspection of a footer shall be considered timely if it is performed within one (1) working day of when the request is made to the inspector.

(2) (A) Deputy building inspectors appointed by the commissioner are authorized to inspect one-family and two-family building construction upon receipt of a request from the owner of the property, a licensed contractor, from municipal governing bodies or from the county legislative body of the county in which the buildings are located. Each inspector, either through their municipality, county or professional corporation, shall be authorized to charge for and receive a fee for each inspection.

(B) The state fire marshal shall establish a schedule of fees to pay the cost incurred by the department for the administration and enforcement of this part.

(C) The state fire marshal may require the inspection of one-family and two-family dwellings with or without a request, in the same manner that inspections are made in accordance with § 68-102-116, and the remedies for dangerous conditions shall be the same as provided in § 68-102-117; provided, that no fees shall be charged for making inspections directed by the state fire marshal as authorized by §§ 68-102-116 and 68-102-117.

(D) No inspection fees may be charged except where an actual inspection is made.

(3) The state fire marshal may promulgate such rules and regulations as necessary to carry out this part, in accordance with the Uniform Administrative Procedures Act.

(g) If a local government adopts mandatory sprinkler requirements for one-family and two-family dwellings pursuant to subdivision (a)(8), then such requirements shall not apply to manufactured homes constructed or installed under parts 2 and 4 of chapter 126 of this title unless such requirements are consistent with the regulations established by the United States department of housing and urban development (HUD) relating to the installation of sprinkler equipment in manufactured homes.

(h) The words "or fuel-fired appliances" in exception 2 of R501.3 of the 2012 International Residential Code, published by the International Code Council, Inc., shall be disregarded by any state or local government official in determining the applicability of R501.3 to any residential construction prior to January 1, 2016.

(i) If a local government adopts mandatory sprinkler requirements for one-family and two-family dwellings pursuant to subdivision (a)(8) that would apply to dwellings used as establishments providing hospitality services, then those mandatory sprinkler requirements shall be applied only to those dwellings constructed on or after the date the mandatory sprinkler requirements took effect. For purposes of this subsection (i), "hospitality services" means offering sleeping accommodations to transients for less than thirty (30) nights per stay.



§ Second - of 2 versions of this section

68-120-101. Statewide building construction safety standards -- Promulgation -- Applicability. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) The state fire marshal shall, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, promulgate rules establishing minimum statewide building construction safety standards. Such standards shall be designed to afford a reasonable degree of safety to life and property from fire and hazards incident to the design, construction, alteration and repair of buildings or structures. The standards:

(1) Shall include, but not be limited to, provisions relative to structural strength and stability; energy efficiency; means of egress; fire resistant ratings and requirements; and fire protection equipment and materials;

(2) May be selected wholly or partially from publications or amended versions of publications of nationally recognized agencies or organizations, such as the International Code Council, Inc., the National Fire Protection Association, Inc., and Underwriters Laboratories, Inc.;

(3) Shall classify buildings according to types of occupancy and construction;

(4) Shall contain appropriate requirements and specifications for both new and existing buildings;

(5) Shall not discriminate against or in favor of particular construction materials or techniques;

(6) Shall, to the extent practicable, be stated in terms of performance objectives without prescribing the use of certain methods, designs, techniques or materials;

(7) Shall be reasonably compatible with building construction safety standards adopted by local governments in this state;

(8) (A) Shall not include mandatory sprinkler requirements for one-family and two-family dwellings; however, notwithstanding this subdivision (a)(8), local governments may adopt more stringent requirements for one-family and two-family dwellings;

(B) (i) If a local government seeks to adopt mandatory sprinkler requirements for one-family and two-family dwellings pursuant to this subdivision (a)(8), then the local government may only adopt such requirements, by either ordinance or resolution, as appropriate, upon an affirmative two-thirds (2/3) vote on final reading; provided, that if passage of such ordinance or resolution requires two (2) readings, then such requirements may only be adopted after reading such ordinance or resolution in open session of the legislative body at meetings specially called on two (2) different days that are no less than two (2) weeks apart; and if passage requires three (3) readings, then the last two (2) readings shall occur on two (2) different days that are no less than two (2) weeks apart. Mandatory sprinkler requirements shall be voted on in an ordinance or resolution separate from any other ordinance or resolution addressing building construction safety standards;

(ii) If a local government seeks to repeal the mandatory sprinkler requirements adopted pursuant to this subdivision (a)(8), then the local government shall repeal such requirements in the same manner as required to adopt such requirements under this subdivision (a)(8); provided, that if a local government adopted mandatory sprinkler requirements prior to April 27, 2012, then the local government may repeal such requirements in the same manner the local government adopted the requirements; and

(C) (i) (a) A townhouse shall be considered a separate building with independent exterior walls and shall be separated by a two-hour fire-resistance-rated wall assembly. A townhouse shall be built according to local and statewide adopted building codes; provided, however, a fire sprinkler system shall not be required for a townhouse;

(b) Notwithstanding subdivision (a)(8)(C)(i)(a), local governments may adopt mandatory sprinkler requirements for townhouses by local ordinance through the process for one-family and two-family dwellings pursuant to this subdivision (a)(8);

(ii) For purposes of this subdivision (a)(8)(C), "townhouse" means a single family dwelling unit constructed in a group of three (3) or more attached units that extends from foundation to roof, not more than three (3) stories in height, with a separate means of egress, and an open space or public way on at least two (2) sides;

(9) The department shall analyze the cost and effectiveness of sprinkler equipment in one-family and two-family dwellings in areas where residential sprinklers are in use, including this state and other states deemed appropriate by the department, and report the results of the analysis to the general assembly on or before May 1, 2010. In conducting the analysis, the department shall seek input from nonprofit and business groups or organizations, including, but not limited to, the Tennessee Fire Chiefs Association and the Home Builders Association of Tennessee; and

(10) (A) Shall require installation of an approved carbon monoxide alarm, as defined in § 68-120-112(a), within ten feet (10') of each room used for sleeping purposes in any construction begun on or after January 1, 2016, that:

(i) Is intended for use as a hotel as defined in § 68-120-112; and

(ii) Has a fossil-fuel-burning heater or appliance, a fireplace, an attached garage, or other feature, fixture, or element that emits carbon monoxide as a byproduct of combustion; and

(B) Shall require that carbon monoxide alarms required pursuant to subdivision (a)(10)(A) be wired directly to the building's power supply with secondary battery backup.

(b) (1) (A) The standards established pursuant to subsection (a) apply to municipal, county, state and private buildings, including one-family and two-family dwellings, unless otherwise provided by statute.

(B) (i) Notwithstanding subdivision (b)(1)(A), the standards established pursuant to subsection (a) relative to one-family and two-family dwellings do not apply in any county or municipality in which the legislative body of the county or municipality, by a two-thirds (2/3) vote, adopts a resolution to exempt the county or municipality, as appropriate, from the application of statewide standards for one-family and two-family dwellings within the jurisdictional boundaries of the county or municipality, as appropriate; provided, however, that any action by the county legislative body concerning the implementation of this subdivision (b)(1)(B)(i) shall be limited to the jurisdictional boundaries outside any municipality located within the county. Upon approving the resolution, the presiding officer of the legislative body shall notify the state fire marshal of the actions taken under this subdivision (b)(1)(B)(i).

(ii) (a) An initial resolution following July 1, 2009, may be adopted by a county or municipal legislative body to take effect on July 1, 2010, or at a later date stated in the resolution.

(b) A resolution adopted pursuant to subdivision (b)(1)(B)(ii)(a) or the adoption of any other resolution, shall expire one hundred eighty (180) days following the date of the election for the local legislative body next occurring following the adoption of the resolution, but an earlier expiration date may be stated in the resolution.

(C) The governing body of any such county or of a municipality located in any such county that has taken the action pursuant to subdivision (b)(1)(B) is authorized to reverse such action by adopting a resolution to apply subsection (a) with respect to one-family and two-family dwellings within the jurisdictional boundaries of the municipality or county, as appropriate; provided, that, any action by the county legislative body concerning its actions shall be limited to the jurisdictional boundaries outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) Such standards do not apply to any building, other than state buildings, educational occupancies or any other occupancy requiring an inspection by the state fire marshal for initial licensure, located within the jurisdiction of a local government that certifies in writing to the state fire marshal that:

(A) The local jurisdiction has chosen to adopt and enforce building construction and fire safety codes for construction of all buildings, for construction of all buildings other than one-family and two-family dwellings, or for construction of one-family and two-family dwellings only; and

(i) For one-family and two-family construction, it has adopted the International Residential Code, published by the International Code Council, Inc.; or

(ii) For construction other than one-family and two-family dwellings, it has adopted a building construction safety code consisting of the International Building Code, published by the International Code Council, Inc., and either:

(a) The international fire code, published by the International Code Council, Inc.; or

(b) The uniform fire code, published by the National Fire Protection Association, Inc., if adopted on or after July 1, 2006; and

(B) It is adequately enforcing its code and performing any reviews of construction plans and specifications and inspections required by the state fire marshal under this section.

(C) Amended versions of the publications referred to in subdivisions (a)(2) and (b)(2)(A) shall be designed to afford a reasonable degree of safety to life and property from fire and hazards incident to the design, construction, alteration, and repair of buildings or structures within the jurisdiction.

(3) If a local jurisdiction chooses to adopt and enforce codes for only one-family and two-family dwellings or for all buildings other than one-family and two-family dwellings that would be subject to the codes adopted by the state fire marshal pursuant to subdivision (a)(1), the state fire marshal shall enforce the statewide codes with regard to those buildings for which the local jurisdiction has not adopted and is not enforcing codes.

(4) (A) An audit of the records and transactions of each local government which chooses to enforce its own code pursuant to subdivision (b)(2) shall be made by the state fire marshal at least once every three (3) years to ensure that the local government is adequately performing its enforcement functions.

(B) The state fire marshal shall, in accordance with the Uniform Administrative Procedures Act promulgate rules to implement this subdivision (b)(4).

(5) Notwithstanding subdivision (b)(2), the standards established pursuant to subsection (a) apply, if:

(A) The local government's building construction safety code publications are not current within seven (7) years of the date of the latest editions of the publications, unless otherwise approved by the state fire marshal in writing; provided, however, that nothing in this subdivision (b)(5)(A) shall require a local government to adopt a standard more stringent than the standards enforced by the state fire marshal, pursuant to this section, or to adopt a mandatory sprinkler requirement for one-family and two-family dwellings; or

(B) After affording appropriate written notice of grounds and opportunity for hearing, the state fire marshal determines that the local government is not adequately performing its enforcement functions.

(6) Notwithstanding the applicability of the standards set forth in subsection (a) to educational occupancies, any entity undertaking to construct an educational occupancy within the jurisdictional boundaries of a local government that chooses to enforce its own code pursuant to this subsection (b) may begin construction upon approval of its building plans by such local government while, if the codes enforced by the local government are the same or more stringent than the codes enforced by the state fire marshal, awaiting final approval of its plans by the state fire marshal. If a conflict arises between the state fire marshal and the local government relative to the application or interpretation of the same or substantially identical building construction safety standards or fire safety standards, then the determination of the state fire marshal shall supersede the conflicting application or interpretation by the local government.

(c) The standards established pursuant to subsection (a) do not apply to:

(1) Renovations of existing one-family and two-family dwellings;

(2) Nonresidential farm buildings;

(3) Temporary buildings used exclusively for construction purposes;

(4) Structures or units regulated under chapter 126 of this title; or

(5) Buildings or facilities reviewed and licensed by the board for licensing health care facilities.

(d) (1) The state fire marshal may, by rules promulgated in accordance with the Uniform Administrative Procedures Act require review and approval of plans and specifications prior to construction or alteration of certain types of buildings or structures. Such rules may include a schedule of fees sufficient to cover the costs of reviewing construction plans and specifications. However, no such fee shall exceed two hundred fifty dollars ($250) plus two dollars and fifty cents ($2.50) per each one thousand dollars ($1,000) or fraction thereof by which the total valuation of the proposed construction exceeds one hundred thousand dollars ($100,000).

(2) The state fire marshal is authorized to promulgate by rule a convenience fee to cover the costs of receiving construction plans, specifications and related fees electronically submitted pursuant to this part. Any fee set by rule pursuant to this subdivision (d)(2) shall be assessed in addition to the fee or fees assessed for the costs of reviewing construction plans and specifications pursuant to subdivision (d)(1). In no event shall the fee assessed pursuant to this subdivision (d)(2) exceed the actual costs incurred in the submission of the plans, specifications or fees electronically.

(e) The state fire marshal shall file with the secretary of state any publications incorporated by reference in rules promulgated under this section. Such publications shall be available for public inspection, and the secretary of state shall certify to any part of the publication at the request of any interested person, upon receipt of the statutory fee.

(f) (1) (A) The state fire marshal may, in addition to the other provisions of this part, authorize and appoint any person, employed by any municipality or county or acting through a professional corporation pursuant to § 48-101-601, who meets the qualifications enumerated in subdivision (f)(2) as a commissioned deputy building inspector in this division, who shall have all the power of other deputies and assistants to enter any one-family and two-family dwellings to make inspections of the buildings and their contents and to report the inspections in writing to the commissioner. The commissioner is directed to contract with each deputy building inspector through the municipality or county employing the inspector or the inspector's professional corporation to provide one-family and two-family building inspection services. The contracts shall be entered into between the commissioner, with the approval of the commissioner of finance and administration, and the professional corporation employing the building inspector and the building inspectors shall not be deemed employees of the state for payroll purposes or otherwise.

(B) (i) A deputy building inspector shall be certified by this state as:

(a) A building inspector pursuant to § 68-120-113;

(b) A plumbing inspector pursuant to § 68-120-118; or

(c) A mechanical inspector pursuant to § 68-120-118.

(ii) A deputy building inspector shall be limited in performing inspections to the discipline in which they are certified.

(C) The commissioner shall provide a program to ensure that one-family and two-family building construction inspection services are available throughout the state on a timely basis. An inspection shall be considered timely if it is performed within three (3) working days of when the request is made to the inspector, except that an inspection of a footer shall be considered timely if it is performed within one (1) working day of when the request is made to the inspector.

(2) (A) Deputy building inspectors appointed by the commissioner are authorized to inspect one-family and two-family building construction upon receipt of a request from the owner of the property, a licensed contractor, from municipal governing bodies or from the county legislative body of the county in which the buildings are located. Each inspector, either through their municipality, county or professional corporation, shall be authorized to charge for and receive a fee for each inspection.

(B) The state fire marshal shall establish a schedule of fees to pay the cost incurred by the department for the administration and enforcement of this part.

(C) The state fire marshal may require the inspection of one-family and two-family dwellings with or without a request, in the same manner that inspections are made in accordance with § 68-102-116, and the remedies for dangerous conditions shall be the same as provided in § 68-102-117; provided, that no fees shall be charged for making inspections directed by the state fire marshal as authorized by §§ 68-102-116 and 68-102-117.

(D) No inspection fees may be charged except where an actual inspection is made.

(3) The state fire marshal may promulgate such rules and regulations as necessary to carry out this part, in accordance with the Uniform Administrative Procedures Act.

(g) If a local government adopts mandatory sprinkler requirements for one-family and two-family dwellings pursuant to subdivision (a)(8), then such requirements shall not apply to manufactured homes constructed or installed under parts 2 and 4 of chapter 126 of this title unless such requirements are consistent with the regulations established by the United States department of housing and urban development (HUD) relating to the installation of sprinkler equipment in manufactured homes.

(h) The words "or fuel-fired appliances" in exception 2 of R501.3 of the 2012 International Residential Code, published by the International Code Council, Inc., shall be disregarded by any state or local government official in determining the applicability of R501.3 to any residential construction prior to January 1, 2016.

(i) If a local government adopts mandatory sprinkler requirements for one-family and two-family dwellings pursuant to subdivision (a)(8) that would apply to dwellings used as establishments providing hospitality services, then those mandatory sprinkler requirements shall be applied only to those dwellings constructed on or after the date the mandatory sprinkler requirements took effect. For purposes of this subsection (i), "hospitality services" means offering sleeping accommodations to transients for less than thirty (30) nights per stay.



§ 68-120-102 - Violations of building standards -- Retroactive application prohibited.

(a) It is unlawful to:

(1) Construct, alter, or repair any building or structure, or install any equipment in any building or structure, in violation of any rule duly promulgated as provided in this chapter; or

(2) Maintain, occupy or use a building or structure or part of any building or structure that has been erected or altered in violation of any rule duly promulgated as provided in this chapter.

(b) Retroactive enforcement of standards established pursuant to § 68-120-101(a) is prohibited with respect to any building or structure that conformed to the construction safety standards legally effective at the time of construction, unless the nonconformity to current standards poses a serious life safety hazard. However, any addition or alteration to, or change of occupancy in, such nonconforming building or structure after the effective date of standards established pursuant to § 68-120-101(a) shall be in compliance with§ 68-120-101(a).



§ 68-120-103 - Alarm systems -- Fire drills.

Ample provisions shall be made for the immediate notification or warning of all occupants and for the immediate transmission of an alarm to the fire department upon the discovery of a fire in such buildings as may be designated by suitable regulations issued by the state fire marshal, which may include buildings used for sleeping purposes, or in which persons congregate in such numbers or under such conditions as may create a serious congestion or panic hazard. The regulations shall provide for installation, arrangement, electrical and mechanical details, operation, maintenance and tests of all such alarm systems and other necessary details of such systems, including training of owners, tenants or their employees in methods of fire exit drills to ensure the efficient and safe use of the exit facilities in buildings, and to prevent panic, and in the coordination of such drills with fire alarm systems; provided, that where deemed necessary, such regulations may include the patrolling of a building by able-bodied watchpersons between the hours of eight o'clock p.m. (8:00 p.m.) and six o'clock a.m. (6:00 a.m.), which patrol work shall be supervised by an approved central station signaling system, or be checked through the use of an approved clock system. Where the clock system is used, the person in charge of the building shall review the records each morning and file such records consecutively for periods of one (1) year for the inspection of the state fire marshal or other officials.



§ 68-120-104 - Inflammable materials -- Limiting amounts to be used or stored.

The state fire marshal shall make regulations limiting the maximum amount of inflammable interior furnishings and materials, including draperies, curtains, shades, floor coverings, upholstery, furniture of combustible type, paints, varnishes, bedding and other materials that may be used or stored in any building or room or space of such building.



§ 68-120-105 - Ventilation, heating and cooling equipment -- Regulations.

The state fire marshal shall make regulations establishing minimum requirements as to safety for the following: blower and exhaust systems, dust, stock and vapor removal, air conditioning systems, warm air heating, air cooling and ventilating systems and protection against lightning.



§ 68-120-106 - Enforcement officials -- Jurisdiction -- Employment of technicians.

(a) The state fire marshal, such fire marshal's deputies and assistants, including all municipal fire prevention or building officials in those municipalities having such officers, and where no such officer exists, the chief of the fire department of every incorporated city or place in which a fire department is established, and the mayor of each incorporated place in which no fire department exists, and all state officials, now having jurisdiction or as directed by the governor, or county officers having jurisdiction in regard to any matter regulated in this chapter, shall have concurrent jurisdiction. No regulation shall be issued or enforced by any such official that is in conflict with this chapter. This chapter shall supersede all less stringent provisions of municipal ordinances. The state fire marshal is authorized to employ such technicians as the state fire marshal may deem necessary for the proper enforcement of this chapter. The technicians may be licensed engineers or architects, subject to the approval of the governor. The employment of assistants shall be limited to funds appropriated to the division of fire prevention and available for that purpose.

(b) Notwithstanding this section or any other law to the contrary, with respect to child care centers, family child care homes, all as defined in § 71-3-501, if a conflict arises between the state fire marshal and any other official having concurrent jurisdiction relative to application or interpretation of the same or substantially identical building construction safety standards or fire prevention standards, then the determination of the state fire marshal shall supersede the conflicting application or interpretation by the other official having concurrent jurisdiction. This subsection (b) shall not be construed to apply to any child care center physically located within buildings or facilities reviewed and licensed by the board for licensing health care facilities, as provided by § 68-120-101(c)(5), only as nursing homes. This subsection (b) shall not be construed to abrogate any right of appeal granted under part 4 of this chapter.



§ 68-120-107 - Violations -- Notice to discontinue -- Procedure upon disregard of notice.

(a) Whenever the state fire marshal or other official having jurisdiction is satisfied that a building or structure, or any work in connection with the building or structure, the erection, construction or alteration, execution or repair of which is regulated, permitted or forbidden by this chapter, is being erected, constructed, altered or repaired in violation of the provisions or requirements of this chapter, the state fire marshal or other official shall serve a written notice or order upon the person responsible therefor, directing discontinuance of such illegal action and the remedying of the condition that is in violation of the provisions or requirements of this chapter.

(b) In case such notice or order is not promptly complied with, the state fire marshal or other official having jurisdiction shall proceed in accordance with §§ 68-102-117 -- 68-102-125.

(c) Whenever, in the opinion of the state fire marshal or other official having jurisdiction, by reason of defective or illegal work in violation of a provision or requirement of this chapter, the continuance of a building operation is contrary to public safety, the state fire marshal or other official may order, in writing, all further work to be stopped, and may require suspension of work until the condition in violation has been remedied. Any person aggrieved by the order of the state fire marshal or other official may have the order reviewed by a court of competent jurisdiction, according to the procedure provided in chapter 102, part 1 of this title.



§ 68-120-108 - Penalties for violations.

(a) Any person who violates a provision of this chapter or fails to comply with this chapter, or with any of the requirements of this chapter, or who erects, constructs, alters, or has erected, constructed or altered a building or structure in violation of this chapter, commits a Class B misdemeanor.

(b) The owner of a building, structure or premises where anything in willful violation of this chapter has been constructed or exists, and any architect, builder, contractor, person or corporation who has constructed or designed, or who has assisted in the construction or designing of the building, structure, or premises, each have committed a separate offense and, upon conviction of the offense, shall be fined as provided in subsection (a). The owner of a building, structure or premises where anything in willful violation of this chapter other than as referred to in this subsection (b) is placed or exists, and any agent, person or corporation employed in connection with the violation and who assisted in the commission of such violation each have committed a separate offense and, upon conviction of the offense, shall be fined as provided in subsection (a).



§ 68-120-109 - Abatement of violations.

(a) The imposition of penalties prescribed in this section do not preclude the state fire marshal from proceeding in accordance with § 68-102-117 or other provisions of chapter 102, part 1 of this title, for the purpose of preventing an unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance or use, or to restrain, correct or abate a violation, or to prevent the occupancy of a building, structure or premises, or to prevent illegal business or use in or about any premises.

(b) This section is applicable to public elementary or secondary schools, and to county or municipal jails.

(1) When the state fire marshal finds that a public elementary or secondary school or county or municipal jail contains serious life safety hazards, life-threatening conditions, or potentially hazardous violations, the state fire marshal shall notify the responsible local officials in writing. The notification shall include:

(A) A list of the discovered deficiencies according to their relative seriousness; and

(B) A requirement that the local officials submit a plan for the correction of such deficiencies within sixty (60) days after receipt of such notification, or such longer period of time as may be granted by the state fire marshal. The state fire marshal shall establish a priority list for the correction of such deficiencies to meet state standards.

(2) The state fire marshal shall assist the local officials in establishing and implementing the plan based on such priority list subject to subdivisions (b)(3) and (4).

(3) If the plan submitted by the local officials is approved by the state fire marshal, the state fire marshal shall assist them in implementing the plan.

(4) If the plan submitted by the local officials is rejected by the state fire marshal, the local officials may file a petition for appeal of the state fire marshal's decision in accordance with § 68-120-403 [repealed], to the board of appeals for schools and jails.

(5) Except where an immediate threat to the safety of the occupants requires emergency action, the state fire marshal may not institute proceedings to close a public elementary or secondary school or county or municipal jail, unless the state fire marshal furnishes the written notice required by subdivision (b)(1) and the responsible local officials:

(A) Submit no plan for correction of the cited deficiencies within the allotted time;

(B) Fail to carry out the terms of an approved plan;

(C) Do not timely file a petition for appeal of the state fire marshal's rejection of their proposed plan; or

(D) Timely file a petition for appeal of the state fire marshal's rejection of their proposed plan, and the board of appeals for schools and jails disposes of the petition in the state fire marshal's favor.



§ 68-120-110 - School buildings -- Conflicting safety codes -- Minimum safety standards.

(a) Notwithstanding any provision, regulation, ruling or other administrative promulgation by any agency, board, or commission of this state, or a county, municipality, or other political subdivision of this state, and notwithstanding any such promulgation by an official or employee of such agency, board or commission, the following minimum standards are established:

(1) In the construction of any new public or private school or other educational facility, or when additions or substantial alterations are made to an existing structure being utilized as a public or private school or other educational purpose, all auditoriums, cafetoriums, cafeterias, gymnasiums with or without spectator seating, classrooms, offices, and accessory uses normally occurring in schools or other structures utilized for educational purposes shall be deemed to be integrated architectural components of such structure and not an assemblage of different occupancies, and no fire separation with respect to such structure shall be required solely because of various related occupancies.

(2) Subdivision (a)(1) shall in no way affect the fire separation ratings of shafts, exits, kitchens, or boiler rooms as provided for in the Southern Building Code.

(b) This section shall be construed as a limitation on the powers granted to governmental agencies of this state as provided for in this chapter.

(c) Notwithstanding any other provision of law, rule or regulation to the contrary, an appeal from a decision of the state fire marshal rendered in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, concerning the applicability of building and fire safety codes to a church sanctuary or church recreational facility, shall be directed to the chancery court of the county in which the church sanctuary or church recreational facility is located, pursuant to § 4-5-322; provided, that the church facility is located within a political subdivision of the state that does not have local building codes and the facility is not used for educational or daycare purposes.

§ First - of 2 versions of this section

68-120-111. Smoke detectors. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) No one-family or two-family dwelling shall be approved for connection of new electric service under § 68-102-143, unless the dwelling is equipped with at least one (1) smoke detector that, when activated, initiates an alarm audible in every sleeping room. The detector or detectors shall have been:

(1) Listed in accordance with the standards of Underwriters' Laboratories, or another testing agency or laboratory accepted by the state fire marshal; and

(2) Installed in accordance with the 2003 International Residential Code, published by the International Code Council, Inc.; and in accordance with the manufacturer's directions, unless those directions conflict with applicable codes that are adopted by the state fire marshal. Notwithstanding the 2003 International Residential Code, battery operated smoke detectors shall be permitted when installed in buildings without commercial power.

(b) This section does not apply to any one-family dwelling built and occupied by the family.

§ Second - of 2 versions of this section

68-120-111. Smoke alarms. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

No newly constructed one-family or two-family dwelling shall be approved for connection of electric service on a permanent basis under § 68-102-143, unless the dwelling is equipped with a smoke alarm that has been:

(1) Listed in accordance with the standards of Underwriters Laboratories, or another testing agency or laboratory accepted by the state fire marshal; and

(2) Installed in accordance with the building construction safety standards adopted pursuant to § 68-120-101 and in accordance with the manufacturer's directions, unless those directions conflict with applicable standards adopted by the state fire marshal. Notwithstanding the building construction safety standards adopted pursuant to § 68-120-101, battery-operated smoke alarms shall be permitted when installed in buildings without commercial power.

§ First - of 2 versions of this section

68-120-112. Smoke detectors in residential buildings. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) As used in this section, unless the context otherwise requires:

(1) "Apartment building" means any building containing three (3) or more living units with independent cooking and bathroom facilities, whether designated as apartment house, tenement, garden apartment, or by any other name. "Apartment building" does not include condominium projects;

(2) "Approved smoke detector" means a device that senses visible or invisible particles of combustion and that has been investigated and listed in accordance with standards prescribed by:

(A) A nationally recognized and approved independent testing agency or laboratory, such as Underwriters' Laboratories' Standard for Single and Multiple Station Smoke Detectors (UL 217); or

(B) An agency authorized to make independent inspections by the state fire marshal; and

(3) "Hotel" means any building providing sleeping accommodations for guests, travelers, or semi-permanent residents. "Hotel" includes motels, inns, boarding homes, lodging homes, rooming houses, tourist homes, hostels, dormitories, and so-called apartment hotels.

(b) It is unlawful to:

(1) Own or operate a hotel without installing an approved smoke detector in every room of the building that is ordinarily used for sleeping purposes;

(2) Own or operate an apartment building without installing an approved smoke detector in every living unit within the apartment building. When activated, the detector shall initiate an alarm that is audible in the sleeping rooms of the unit; or

(3) Tamper with or remove any smoke detector required by this section, or a component of a smoke detector.

(c) (1) All smoke detectors required by this section:

(A) Shall be installed in accordance with the manufacturer's directions, unless they conflict with applicable law; and

(B) May be wired directly (hardwired) to the building's power supply, powered by a self-monitored battery, or operated with a plug-in outlet fitted with a plug restrainer device; provided, that the outlet is not controlled by any switch other than the main power supply.

(2) This section shall apply only to existing buildings. Smoke detectors shall be installed and maintained in new buildings in accordance with the applicable building construction safety standards as provided in § 68-120-101.

(d) (1) Any smoke detector required in an apartment building by this section shall be maintained by the tenant of the living unit where the smoke detector is located in accordance with the manufacturer's instructions. However, upon termination of a tenancy in a unit, the owner of the apartment building shall ensure that any required smoke detector is operational prior to reoccupancy of the unit.

(2) The owner or manager of a hotel shall be responsible for performance of such maintenance, repairs, and tests as are necessary to ensure that every smoke detector required in such hotel is operational at all times.

(3) No alarm silencing switch or audible trouble silencing switch shall be provided, unless its silenced position is indicated by a readily apparent signal.

(4) Compliance with this section shall not relieve any person from the requirements of any other applicable law, ordinance, rule or regulation.

(e) (1) Any person violating this section commits a Class C misdemeanor. Each day on which a violation continues is a separate offense under this section.

(2) Section 68-120-106 applies with respect to the enforcement of this section.

§ Second - of 2 versions of this section

68-120-112. Smoke alarms and carbon monoxide alarms in residential buildings. [Effective on January 1, 2016. See the version effective until January 1, 2016.

(a) As used in this section:

(1) "Apartment building":

(A) Means any building containing three (3) or more living units with independent cooking and bathroom facilities, whether designated as an apartment house, tenement, or garden apartment, or by any other name; and

(B) Does not include condominium projects;

(2) "Approved carbon monoxide alarm":

(A) Means a device, either battery operated or electrical, that detects the presence of carbon monoxide gas and is listed by a nationally recognized testing laboratory approved by the federal occupational safety and health administration to test and certify to American National Standards Institute/Underwriters Laboratories Standards ANSI/UL2034 or ANSI/UL2075; and

(B) Includes a combination carbon monoxide alarm and smoke detector if the device does the following:

(i) Complies with ANSI/UL2034 or ANSI/UL2075 for carbon monoxide alarms and ANSI/UL217 for smoke detectors; and

(ii) Emits an alarm in a manner that clearly differentiates between detecting the presence of carbon monoxide and the presence of smoke;

(3) "Fossil fuel" means coal, kerosene, oil, fuel gases, or other petroleum or hydrocarbon product that emits carbon monoxide as a byproduct of combustion;

(4) "Hotel":

(A) Means any building providing sleeping accommodations for guests, travelers, or semi-permanent residents for commercial purposes; and

(B) Includes motels, inns, boarding homes, lodging homes, rooming houses, tourist homes, hostels, dormitories, and apartment hotels; and

(5) "Smoke alarm" means an alarm responsive to smoke and approved by the building construction safety standards adopted pursuant to § 68-120-101; and

(A) Listed by a nationally recognized and approved independent testing agency or laboratory such as Underwriters Laboratories; or

(B) Inspected by an agency authorized to make independent inspections by the state fire marshal.

(b) It is unlawful to:

(1) Own or operate a hotel without installing a smoke alarm in every room of the hotel that is ordinarily used for sleeping purposes;

(2) Own or operate an apartment building without installing a smoke alarm in every living unit within the apartment building. When activated, the smoke alarm shall initiate a warning sound that is audible in the sleeping rooms of the living unit;

(3) Own or operate a hotel that has a fossil-fuel-burning heater or appliance, a fireplace, or other feature, fixture, or element that emits carbon monoxide as a byproduct of combustion without installing an approved carbon monoxide alarm within ten feet (10') of each room used for sleeping purposes; or

(4) Knowingly tamper with or remove any smoke alarm or carbon monoxide alarm required by this section, or a component of a smoke alarm or carbon monoxide alarm.

(c) (1) All smoke alarms required by this section:

(A) Shall be installed in accordance with the manufacturer's directions, unless they conflict with applicable law; and

(B) May be wired directly to the building's power supply, powered by a self-monitored battery, or operated with a plug-in outlet fitted with a plug restrainer device; provided, that the outlet is not controlled by any switch other than the main power supply.

(2) All carbon monoxide alarms required by this section:

(A) Shall be installed in accordance with either the standards of the National Fire Protection Association or the manufacturer's directions, unless the standards or directions conflict with applicable law; and

(B) May be wired directly to the building's power supply, powered by a self- monitored battery, or operated with a plug-in outlet fitted with a plug restrainer device if the outlet is not controlled by any switch other than the main power supply.

(3) This section shall apply only to buildings existing before January 1, 2016. Smoke alarms and carbon monoxide alarms shall be installed and maintained in new buildings in accordance with the applicable building construction safety standards as provided in § 68-120-101.

(d) (1) Any smoke alarm required in an apartment building by this section shall be maintained by the tenant of the living unit where the smoke alarm is located in accordance with the manufacturer's instructions. However, upon termination of a tenancy in a living unit, the owner of the apartment building shall ensure that any required smoke alarm is operational prior to reoccupancy of the living unit.

(2) The owner or manager of a hotel is responsible for performance of maintenance, repairs, and tests as are necessary to ensure that every smoke alarm and carbon monoxide alarm required in the hotel is operational at all times.

(3) No alarm silencing switch or audible trouble silencing switch shall be provided, unless its silenced position is indicated by a readily apparent signal.

(4) Compliance with this section shall not relieve any person from the requirements of any other applicable law, ordinance, or rule.

(e) (1) A violation of this section is a Class C misdemeanor. Each day on which a violation continues constitutes a separate offense under this section.

(2) Section 68-120-106 applies with respect to the enforcement of this section.



§ 68-120-113 - Municipal and county fire prevention and building officials -- Certification -- Penalties.

(a) (1) All municipal, county and state employed fire prevention and building officials having jurisdiction to enforce this chapter shall receive certification from the state fire marshal before enforcing applicable building and fire codes. An application for certification shall be filed with the state fire marshal on a form to be developed by the state fire marshal. Any fire safety or building inspector hired shall have up to twelve (12) months from the date of employment to receive certification. The state fire marshal shall promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, relative to the standards and qualifications for certification. Such rules and regulations shall require proof satisfactory to the state fire marshal that the candidate understands all applicable building and fire codes.

(2) The state fire marshal shall recognize and accept certification from the Southern Standard Building Code Congress International, International Code Council (ICC) or the National Fire Protection Association, as satisfying the standards and qualifications for certification of municipal, county and state employed fire prevention and building officials. The state fire marshal may also recognize and accept certification from other appropriate professional building and fire code organizations. Any person shall be deemed to meet the requirements of this chapter who has been continuously employed as a municipal or county building inspector for a period of seven (7) years or more and who has attained sixty (60) years of age; or who has been a municipal or county building inspector for at least one (1) year, has attained fifty (50) years of age and was licensed by the state as an electrical, plumbing, or heating/air conditioning contractor prior to July 1, 1993. Upon the filing of the application required by subdivision (a)(1), accompanied by the requisite fee, and a resolution by the governing body of the employing municipality or county, or a certification from the employing state agency, affirming that the applicant is performing the applicant's duties satisfactorily, the state fire marshal shall issue certification in the same form as provided for other applicants. Certification pursuant to this section shall not be a prerequisite for fire safety and building inspector employment purposes, but the employing governmental entity shall have all newly employed applicants certified within twelve (12) months of the date of employment.

(b) Certification as a fire safety or building inspector shall be valid for a period of three (3) years from the date of issuance. The state fire marshal shall provide each certificate holder with a recertification application form at least sixty (60) days prior to the expiration of the certificate.

(c) Each application for recertification shall be accompanied by a recertification fee as set by the state fire marshal. Such fee shall be reasonably related to the cost of maintaining certification and shall not be set at a level that would discourage compliance. All certificates shall be subject to late recertification for a period of sixty (60) days following their expiration date by payment of the prescribed fee, plus a penalty as set by the state fire marshal.

(d) (1) The state fire marshal may revoke the certification of any fire prevention or building official who does not properly enforce this chapter. Any fire prevention or building official whose certification is revoked may appeal such revocation pursuant to the Uniform Administrative Procedures Act. No fire prevention or building official shall be authorized to enforce this chapter while such official's revocation of certification is being appealed.

(2) In addition to any other penalty under law, any fire prevention or building official who knowingly fails to enforce this chapter, and such intentional failure poses an immediate danger to the life, safety or welfare of another, commits a Class B misdemeanor.

(e) Each certificate holder shall be issued a card designating that the holder is qualified to perform inspections pursuant to this chapter. Each certificate holder shall carry the card in the certificate holder's possession whenever the certificate holder is performing inspections pursuant to this chapter. The certificate card shall be exhibited upon request of the owner or authorized representative of the owner of the premises to be inspected.

(f) The state fire marshal shall establish, or contract for, training courses, which shall be made available to governmental employees with building inspection or fire safety responsibilities, in order to enable them to acquire the knowledge and skills required to attain certification under this chapter.

(g) Implementation of this section shall be subject to the funding being provided in the general appropriations act.



§ 68-120-114 - Heating, ventilating, air conditioning equipment in attic -- Access.

Notwithstanding Tenn. Comp. R & Regs. R. 0780-02-01-.13, or any other law to the contrary, when heating, ventilating and air conditioning (HVAC) equipment is located in the attic of a dwelling unit, a ladder, pulldown stairs, or steps shall not be required to be permanently installed to gain access to such attic.



§ 68-120-115 - Compliance with safety standards for compressed natural gas.

(a) A natural gas installation that dispenses compressed natural gas from a storage container or a distribution pipeline by means of a compressor or pressure booster into a fuel supply container or into a portable container shall comply with the appropriate equipment qualifications established by the National Fire Protection Association (NFPA) 52 Standard for Compressed Natural Gas (CNG) Vehicular Fuel Systems, 1992 edition.

(b) This section does not apply to a natural gas installation that was dispensing compressed natural gas on April 7, 1995.



§ 68-120-116 - Appeal to state fire marshal's office in cases of conflict between city and county.

(a) Notwithstanding the provision of § 68-120-101, or any other law to the contrary, the state fire marshal's office may be utilized to hear an appeal and issue a ruling, regarding a building or fire code issue that involves a county building located within a city, when a conflict arises between the city and county. The state fire marshal's office shall provide a decision within ten (10) working days of receipt of the written appeal.

(b) Subsection (a) shall not apply to buildings or facilities reviewed or licensed by the board for licensing health care facilities.



§ 68-120-117 - Administrative inspection warrant--Definitions.

(a) As used in this section, unless the context otherwise requires:

(1) "Agency" means any county, city, or town employing a building official certified pursuant to § 68-120-113;

(2) "Building official" means any local government building official certified pursuant to § 68-120-113; provided, that such officials are acting in their capacity as an official of a municipality or county, and provided that the official is seeking to enforce the ordinances or codes of such local government; and

(3) "Issuing officer" means:

(A) Any official authorized by law to issue search warrants;

(B) Any court of record in the county of residence of the agency making application for an administrative inspection warrant; or

(C) Any municipal court having jurisdiction over the agency making application for an administrative inspection warrant; provided, that the judge of the court is licensed to practice law in the state of Tennessee.

(b) In the event that a building official is denied permission to make an inspection and a warrant is required by the Constitution of the United States or the state of Tennessee to perform such inspection, a building official may obtain an administrative inspection warrant in accordance with the procedures outlined in this section. Title 40, chapter 6, part 1, shall not apply to warrants issued pursuant to this section.

(c) The issuing officer is authorized to issue administrative inspection warrants authorizing a building official to inspect named premises. In so doing, the issuing officer shall determine from the affidavits filed by the building official, acting as an officer of the agency requesting the warrant, that:

(1) The agency has the statutory authority to conduct the inspection;

(2) Probable cause exists to believe that a violation of law has occurred or is occurring. For the purposes of this section, probable cause is not the same standard as used in obtaining criminal search warrants. In addition to a showing of specific evidence of an existing violation, probable cause can be found upon a showing of facts justifying further inquiry, by inspection, to determine whether a violation of any state law or local building, fire, or life safety code is occurring. This finding can be based upon a showing that:

(A) Previous inspections have shown violations of law and the present inspection is necessary to determine whether those violations have been abated;

(B) Complaints have been received by the agency and presented to the issuing officer, from persons who by status or position have personal knowledge of violations of law occurring on the named premises;

(C) The inspection of the premises in question was to be made pursuant to an administrative plan containing neutral criteria supporting the need for the inspection; or

(D) Any other showing consistent with constitutional standards for probable cause in administrative inspections;

(3) The inspection is reasonable and not intended to arbitrarily harass the persons or business involved;

(4) The areas and items to be inspected are accurately described and are consistent with the statutory inspection authority; and

(5) The purpose of the inspection is not criminal in nature and the agency is not seeking sanctions against the person or business for refusing entry.

(d) The issuing officer shall immediately make a finding as to whether an administrative inspection warrant should be issued and, if the issuing officer so determines, issue the warrant. No notice shall be required prior to the issuance of the warrant.

(e) All warrants shall include at least the following:

(1) The name of the agency and building official requesting the warrant;

(2) The statutory or regulatory authority for the inspection;

(3) The names of the building official or officials authorized to conduct the administrative inspection;

(4) A reasonable description of the property and items to be inspected;

(5) A brief description of the purposes of the inspection; and

(6) Any other requirements or particularity required by the constitutions of the United States and the state of Tennessee regarding administrative inspections.

(f) All warrants shall be executed within ten (10) days of issuance.

(g) Any person who willfully refuses to permit inspection, obstructs inspection or aids in the obstruction of an inspection of property described in an administrative inspection warrant commits a Class C misdemeanor.

(h) Any person aggrieved by an unlawful inspection of premises named in an administrative inspection warrant may, in any judicial or administrative proceeding, move to suppress any evidence or information received by the agency pursuant to the inspection.

(i) If the court or the administrative agency finds that the inspection was unlawful, such evidence and information shall be suppressed and not considered in the proceeding.



§ 68-120-118 - Certification of municipal, county or state plumbing inspectors or mechanical inspectors.

(a) (1) All persons entering into employment after July 1, 2008, as a municipal, county or state employed plumbing inspector or mechanical inspector, or both, having jurisdiction to enforce this chapter shall receive certification from the state fire marshal before enforcing applicable plumbing, mechanical and fuel gas codes. Plumbing and mechanical inspectors hired after July 1, 2008, shall have up to twelve (12) months from the date of employment to receive certification. Municipal, county or state plumbing and mechanical inspectors employed on July 1, 2008, shall be deemed to meet the certification qualifications of this chapter for three (3) years from the date of certification. On the expiration date of the three-year period, all plumbing and mechanical inspectors deemed to meet the qualifications set out by this subdivision (a)(1) shall meet all requirements of subdivision (a)(2) in order to be recertified. An application for certification shall be filed with the state fire marshal on a form to be developed by the state fire marshal. The state fire marshal shall promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, relative to the standards and qualifications for certification. The rules and regulations shall require proof satisfactory to the state fire marshal that the candidate understands all applicable plumbing, mechanical and fuel gas codes.

(2) The state fire marshal shall recognize and accept certification from the International Code Council (ICC) or the National Fire Protection Association as satisfying the standards and qualifications for certification of municipal, county and state employed plumbing and mechanical inspectors. The state fire marshal may also recognize and accept certification from other appropriate professional building code organizations. Upon the filing of the application required by subdivision (a)(1), accompanied by the requisite fee, and a resolution by the governing body of the employing municipality or county, or a certification from the employing state agency, affirming that the applicant is performing the applicant's duties satisfactorily, the state fire marshal shall issue certification in the same form as provided for other applicants. Certification pursuant to this section shall not be a prerequisite for plumbing and mechanical inspector employment purposes, but the employing governmental entity shall have all newly employed applicants certified within twelve (12) months of the date of employment.

(b) Certification as a plumbing and mechanical inspector shall be valid for a period of three (3) years from the date of issuance. The state fire marshal shall provide each certificate holder with a recertification application form at least sixty (60) days prior to the expiration of the certificate.

(c) Each application for recertification shall be accompanied by a recertification fee as set by the state fire marshal. The fee shall be reasonably related to the cost of maintaining certification and shall not be set at a level that would discourage compliance. All certificates shall be subject to late recertification for a period of sixty (60) days following their expiration date by payment of the prescribed fee, plus a penalty as set by the state fire marshal.

(d) (1) The state fire marshal may revoke the certification of any plumbing and mechanical inspector who does not properly enforce this chapter. Any plumbing and mechanical inspector whose certification is revoked may appeal the revocation pursuant to the Uniform Administrative Procedures Act. No plumbing and mechanical inspector shall be authorized to enforce this chapter while the official's revocation of certification is being appealed.

(2) In addition to any other penalty under law, any plumbing or mechanical inspection official who knowingly fails to enforce this chapter, and the intentional failure poses an immediate danger to the life, safety or welfare of another, commits a Class B misdemeanor.

(e) Each certificate holder shall be issued a card designating that the holder is qualified to perform inspections pursuant to this chapter. Each certificate holder shall carry the card in the certificate holder's possession whenever the certificate holder is performing inspections pursuant to this chapter. The certificate card shall be exhibited upon request of the owner or authorized representative of the owner of the premises to be inspected.

(f) The state fire marshal shall establish, or contract for, training courses, which shall be made available to governmental employees with plumbing or mechanical responsibilities in order to enable them to acquire the knowledge and skills required to attain certification under this chapter.






Part 2 - Tennessee Public Buildings Accessibility Act

§ 68-120-201 - Short title.

This part shall be known and may be cited as the "Tennessee Public Buildings Accessibility Act."



§ 68-120-202 - State policy.

It is declared to be the policy of the state of Tennessee to make all public buildings accessible to and functional for persons who have a physical disability.



§ 68-120-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Physical disability" means having a disability on account of sight disabilities, hearing disabilities, disabilities of incoordination, disabilities of aging, and any other disability that significantly reduces mobility, flexibility or perceptiveness;

(2) "Public building" means any building, structure, or improved area owned or leased by the state of Tennessee or its political subdivisions, and any building, structure, or improved area used primarily by the general public as a place of gathering or amusement, including, but not limited to, theaters, restaurants, hotels, factories, office buildings, stadiums, hospitals, voting areas, shopping areas, convention centers and all other public accommodations; and

(3) "Responsible authority" means the local building inspector and:

(A) The state building commission, with respect to state public buildings, as provided in § 4-15-106(a); and

(B) The state fire marshal, with respect to public buildings reviewed under authority of § 68-120-101(d).



§ 68-120-204 - Buildings and public entertainment facilities to be accessible to disabled -- Minimum specifications.

(a) (1) Any public building that is constructed, enlarged, or substantially altered or repaired after July 1, 2012, shall be designed and constructed pursuant to specifications, approved by the responsible authority, making such building accessible to, and usable by, persons who have a physical disability. The minimum specifications, except as provided in subdivision (a)(2) and § 68-120-205, shall be the 2010 ADA Standards for Accessible Design, and any further amendments, supplements or subsequent editions, or any other code as the state fire marshal determines by rule. The minimum specifications for a project shall be those in effect at the time the project is submitted to the responsible authority for final approval of the construction, enlargement, alteration, or repair.

(2) For public buildings for which a local building inspector is the responsible authority, a local government may select disability accessibility specifications from the codes or publications listed in subdivision (a)(1) or from the codes or publications of other nationally recognized agencies or organizations.

(3) All public buildings constructed or remodeled in accordance with the standards, and requirements of this part, or containing facilities that are in compliance therewith, shall display a symbol, which is white on a blue background. The specifications for this symbol shall be furnished by the department of transportation indicating the location of such facilities designed for persons with physical disabilities. When a building contains an entrance other than the main entrance which is ramped or level for use by persons with physical disabilities, a sign showing its location shall be posted at or near the main entrance which shall be visible from the adjacent public sidewalk or way.

(b) All auditoriums, theaters, gymnasiums, stadiums, and other public entertainment facilities must provide accommodations in level or nearly level locations from which persons confined in wheelchairs may see and hear the offered entertainment as well as persons regularly seated in the facility.

(c) All accommodations required by subsection (b) shall comply with subsection (a), and with state and local fire safety requirements for emergency egress.



§ 68-120-205 - Enforcement of part -- Date for compliance -- Waivers as to particular buildings and provisions.

(a) The responsible authority shall be responsible for the enforcement of this part as to any public building.

(b) Any unauthorized deviation from these standards and specifications shall be rectified by full compliance within one hundred twenty (120) days after discovery of the deviation. The failure thereafter to so rectify is a Class C misdemeanor for each day of noncompliance; except that in cases of practical difficulty, unnecessary hardship, or extreme difference, the responsible authority may grant exceptions from the requirements of this part, but only when it is clearly evident that equivalent facilitation and protection are thereby secured. No penalty or fine shall be assessed against the federal, state, or local government on account of noncompliance with these provisions.

(c) This part applies to temporary or emergency constructions as well as permanent buildings.






Part 3 - Safety Glazing Materials

§ 68-120-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Hazardous locations" means those installations, glazed or to be glazed in commercial and public buildings, known as framed or unframed glass entrance doors; and those installations, glazed or to be glazed in residential buildings and other structures used as dwellings, commercial buildings, and public buildings, known as sliding glass doors, storm doors, shower doors, bathtub enclosures, and fixed glazed panels adjacent to entrance and exit doors that, because of their location, present a barrier in the normal path traveled by persons going into or out of these buildings, and because of their size and design may be mistaken as means of ingress or egress; and any other installation, glazed or to be glazed, in which the use of other than safety glazing materials would constitute an unreasonable hazard as the state fire marshal may determine; whether or not the glazing in such doors, panels, enclosures and other installations is transparent; and

(2) "Safety glazing material" means any glazing material, such as tempered glass, laminated glass, wire glass or rigid plastic, that meets the requirements of the minimum statewide building construction safety standards established by the state fire marshal pursuant to § 68-120-101(a), and that are so constructed, treated, or combined with other materials as to minimize the likelihood of cutting and piercing injuries resulting from human contact with the glazing material.



§ 68-120-302 - Label requirements.

Each light of safety glazing material manufactured, distributed, imported, or sold for use in hazardous locations or installed in such a location within this state shall be permanently labeled by such means as etching, sandblasting, firing of ceramic material on the safety glazing material, or by other suitable means. The label shall identify the labeler, whether manufacturer, fabricator or installer, and the nominal thickness and the type of safety glazing material and the fact that the material meets the requirements of the minimum statewide building construction safety standards established by the state fire marshal pursuant to § 68-120-101(a). The label shall be legible and visible after installation and shall not be used on other than safety glazing materials.



§ 68-120-303 - Prohibited acts.

It is unlawful within this state to knowingly sell, fabricate, assemble, glaze, install, consent or cause to be installed, glazing materials other than safety glazing materials in, or for use in, any hazardous location in this state.



§ 68-120-304 - Immunity of construction employees.

No liability under this part shall be created as to workers who are employees of a contractor, subcontractor, or other employer responsible for compliance with this part.



§ 68-120-305 - Criminal penalties.

A violation of this part is a Class C misdemeanor.



§ 68-120-306 - Statutory conflict.

Whenever this part conflicts with any local, municipal or county ordinance or resolution, or parts thereof, the more stringent shall apply.






Part 4 - Appeals

§ 68-120-401 - Promulgation of rules -- Procedures.

The commissioner of commerce and insurance shall promulgate rules setting forth departmental procedures for resolving disputes regarding the interpretation and application of building and construction safety standards adopted pursuant to § 68-120-101 that arise during the review of plans or the inspection of construction by the department. Any appeal of the ultimate decision of the department in such a dispute shall be made in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, pertaining to contested cases.






Part 5 - Tennessee Equitable Restrooms Act

§ 68-120-501 - Short title.

This part shall be known and may be cited as the "Tennessee Equitable Restrooms Act."



§ 68-120-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Facilities where the public congregates" means sports and entertainment arenas, musical amphitheatres, stadiums, community and convention halls, specialty event centers, amusement facilities, fairgrounds, zoos, institutions of higher education, and specialty event centers in public parks;

(2) "Food service establishment" means a food service establishment as defined in § 68-14-302;

(3) "Hotel" means an establishment as defined in § 68-14-302;

(4) "Public building" means a building owned or leased by the state, any agency or instrumentality of the state or any political subdivision;

(5) "Renovation" means:

(A) The rehabilitation of an existing building that requires more than fifty percent (50%) of the gross floor area or volume of the entire building to be rebuilt. Cosmetic work such as painting, wall covering, wall paneling, floor covering and suspended ceiling work shall not be included; or

(B) Any addition to an existing building. This part shall only apply to such portion of the building being renovated and not to the entire building;

(6) "Responsible authority" means those entities set forth in § 68-120-203(3); and

(7) "Specialty event center" means an open arena used for rallies, concerts, exhibits, etc., with no permanent structure for purposes of assembly.



§ 68-120-503 - Restroom requirements.

(a) Publicly and privately owned facilities where the public congregates shall be equipped with sufficient temporary or permanent restrooms to meet the needs of the public at peak hours. More water closets shall be provided for women than for men by a ratio to be determined by the state building commission. In determining any ratio required under this part, the commission shall consider the number of urinals and water closets for men as opposed to the number of water closets for women. Such facilities shall be approved by the responsible authority.

(b) (1) In any stadium built before July 1, 2000, if the state architect determines that there are sufficient women's toilet facilities and there are not sufficient men's toilet facilities, the state architect may allow a variance to permit construction of additional men's toilet facilities without the construction of additional women's toilet facilities.

(2) If the state architect determines that on a level of any stadium or arena constructed before July 1, 2000, there are sufficient women's toilet facilities and there are not sufficient men's toilet facilities and there is not space for adding enough toilet facilities for men to alleviate overcrowding conditions, then the state architect may allow a variance to allow one (1) women's restroom to be converted to a men's restroom on each side of a stadium where necessary, if and only if, sufficient toilet facilities for women would still exist on that level.

(c) Whenever the owner or operator of a facility with seats for not less than ten thousand (10,000) spectators that is used primarily for auto racing and other activities, has reasonable evidence that such events will be attended by a substantially greater number of men than women on a regular basis, such owner or operator may, upon approval of the state architect, configure and construct the available toilet facilities so that the number of men's fixtures and the number of women's fixtures are changed to reflect the greater number of men or women attending events at the facility; provided, that sufficient toilet facilities for women are included in the facility. This subsection (c) shall only apply in counties having a population of not less than eighty-eight thousand eight hundred (88,800) nor more than eighty-eight thousand nine hundred (88,900), or not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census.

(d) Whenever the owner or operator of a facility with seats for not less than eight thousand (8,000) spectators that is used primarily for horse shows and other activities, has reasonable evidence that such events will be attended by a substantially greater number of men than women on a regular basis, such owner or operator may, upon approval of the state architect, configure and construct the available toilet facilities so that the number of men's fixtures and the number of women's fixtures are changed to reflect the greater number of men or women attending events at the facility; provided, that sufficient toilet facilities for women are included in the facility. This subsection (d) shall only apply in counties having a population of not less than one hundred eighteen thousand five hundred (118,500) nor more than one hundred eighteen thousand six hundred (118,600), according to the 1990 federal census or any subsequent federal census.



§ 68-120-504 - Applicability -- Implementation -- Enforcement.

This part applies to publicly and privately-owned facilities where the public congregates that are constructed, structurally altered or renovated after May 9, 1994. Implementation of this part shall be based upon contracts for design or construction signed on or after the effective date of the rules and regulations promulgated under this part. Such contracts for design or construction shall be submitted to the responsible authority at the same time as required in part 2 of this chapter. The responsible authority shall be responsible for the enforcement of this part in the same manner as provided in part 2 of this chapter.



§ 68-120-505 - Exemptions.

This part does not apply to the following:

(1) A hotel;

(2) A food establishment;

(3) A state or local park with a seating capacity for less than two hundred fifty (250) persons, or a higher education facility with a seating capacity for less than two hundred fifty (250) persons; or

(4) Automobile race tracks:

(A) Where portable facilities can be located; and

(B) That were in existence prior to July 1, 1985.



§ 68-120-506 - Rules and regulations.

The responsible authority is authorized to promulgate rules and regulations to carry out the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-120-507 - State's share of cost -- Funding.

(a) The state's share of the cost pursuant to the article II, § 24 of the Tennessee Constitution, for any increased expenditure required by a county or municipality by this part shall be provided from the increase in unallocated tax revenue of state-shared taxes enumerated in § 9-4-5301.

(b) This part shall be implemented from funds available to the executive branch.



§ 68-120-508 - Football stadium restrooms.

(a) All football stadiums that are under design, planned for construction or newly constructed during or after 1996 and that are not high school football stadiums, shall comply with § 68-120-503, so that more water closets are provided for women than for men at a ratio determined by the state building commission.

(b) This section shall apply to any county having a metropolitan form of government and a population of over one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census.

(c) This section does not apply to football stadiums in existence prior to its enactment.



§ 68-120-509 - Trough facilities in male restrooms.

Notwithstanding any law or regulation to the contrary, publicly and privately owned facilities where the public congregates shall be allowed to have trough systems with continuously running water in restroom facilities for men.









Chapter 121 - Elevators, Dumbwaiters, Escalators, and Aerial Tramways

§ 68-121-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Aerial passenger tramways" means recreational transportation of passengers on devices that are usually referred to by the following names:

(A) Reversible Aerial Tramways. That class of aerial passenger tramways and lifts in which the passengers are transported in carriers and are not in contact with the ground or snow surface, and in which the carriers reciprocate between terminals;

(i) Single-Reversible Tramways. That type of reversible aerial tramway that has a single carrier, or single group of carriers, that moves back and forth between terminals on a single path of travel and is sometimes called "to-and-fro" aerial tramway; and

(ii) Double-Reversible Tramways. That type of reversible aerial tramway that has two (2) carriers, or two (2) groups of carriers, that oscillate back and forth between terminals on two (2) paths of travel and is sometimes called "jig-back" tramway;

(B) Aerial Lifts and Ski Mobiles. That class of aerial passenger tramways and lifts in which the passengers are transported in carriers and are not in contact with the ground or snow surface and in which the carriers circulate around a closed system and are activated by a wire rope or chain. The carriers usually make U-turns in the terminals and move along generally parallel and opposing paths of travel. The carriers may be open or enclosed cabins, cars, or platforms. The carriers may be fixed or detachable;

(i) Gondola Lifts. That type of lift where the passengers are transported in open or enclosed cabins. The passengers embark and disembark while the carriers are stationary or moving slowly under a controlled arrangement;

(ii) Chair Lifts. That type of lift where the passengers are transported in chairs, either open or partially enclosed;

(iii) Ski Mobiles. That type of lift where the passengers are transported in open or enclosed cars that ride on a rigid structural system and are propelled by a wire rope or chain; and

(iv) Similar Equipment. Lifts which utilize carrier configurations not specified in subdivision (1)(B)(i), (1)(B)(ii) or (1)(B)(iii), but do not require that the passenger remain in contact with the ground or snow surface;

(C) Surface Lifts. That class of conveyance where the passengers are propelled by means of a circulating overhead wire rope while remaining in contact with the ground or snow surface. Transportation is limited to one (1) direction. Connection between the passengers and the wire rope is by means of a device attached to and circulating with the haul rope known as a "towing outfit";

(i) T-bar Lifts. That type of lift where the device between the haul rope and passengers forms the shape of an inverted "T," propelling passengers located on both sides of the stem of the "T;"

(ii) J-bar Lifts. That type of lift where the device between the haul rope and passenger is in the general form of a "J," propelling a single passenger located on the one (1) side of the stem of the "J;"

(iii) Platter Lifts. That type of lift where the device between the haul rope and passenger is a single stem with a platter or disc attached to the lower end of the stem, propelling the passenger astride the stem of the platter, or disc; and

(iv) Similar Equipment. Lifts that utilize towing device configurations not specified in subdivision (1)(C)(i), (1)(C)(ii) or (1)(C)(iii), but require that passengers remain in contact with the ground or snow surface, and conform to the general description of this subdivision (1); and

(D) Tows. That class of conveyance where the passengers grasp the circulating haul rope, a handle attached to the circulating haul rope, or attach a gripping device to the circulating haul rope and are propelled by the circulating haul rope. The passengers remain in contact with the ground or snow surface. The upward-traveling haul rope remains adjacent to the uphill track of the passengers and at an elevation that permits them to maintain their grasp on the haul rope, handle, or gripping device throughout that portion of the tow length that is designed to be traveled;

(i) Fiber Rope Tow. A tow having a fiber, natural or synthetic, haul rope; and

(ii) Wire Rope Tow. A tow having a metallic haul rope;

(2) "Alteration" means any change or addition to the equipment other than ordinary repairs or replacement;

(3) "Amusement device" means:

(A) Any mechanical or structural device that carries or conveys a person, or that permits a person to walk along, around or over a fixed or restricted route or course or within a defined area, including the entrances and exits to the device, for the purpose of giving persons amusement, pleasure, thrills or excitement. "Amusement device" includes, but is not limited to, roller coasters, Ferris wheels, merry-go-rounds, glasshouses, and walk-through dark houses;

(B) "Amusement device" also includes:

(i) Any dry slide over twenty feet (20') in height excluding water slides; and

(ii) Any portable tram, open car, or combination of open cars or wagons pulled by a tractor or other motorized device, except hay rides, those used solely for transporting patrons to and from parking areas, or those used for guided or educational tours, but that do not necessarily follow a fixed or restricted course; and

(C) "Amusement device" does not include the following:

(i) Devices operated on a river, lake, or any other natural body of water;

(ii) Wavepools;

(iii) Roller skating rinks;

(iv) Ice skating rinks;

(v) Skateboard ramps or courses;

(vi) Mechanical bulls;

(vii) Buildings or concourses used in laser games;

(viii) All terrain vehicles;

(ix) Motorcycles;

(x) Bicycles;

(xi) Mopeds;

(xii) Go karts;

(xiii) Bungee cord or similar elastic device;

(xiv) An amusement device that is owned and operated by a nonprofit religious, educational or charitable institution or association, if the device is located within a building subject to inspection by the state fire marshal or by any political subdivision of the state under its building, fire, electrical and related public safety ordinances;

(xv) An amusement device that attaches to an animal so that while being ridden the path of the animal is on a fixed or restricted path; and

(xvi) Climbing walls;

(4) "Board" means the elevator and amusement device safety board, created in § 68-121-102;

(5) "Commissioner" means the commissioner of labor and workforce development;

(6) "Complete elevator, dumbwaiter or escalator" means any elevator, dumbwaiter or escalator for which the plans and specifications and the application for the construction permit required by § 68-121-108 are filed on or after the effective date of the application of the rules and regulations adopted by the board as provided in § 68-121-103(a)(2). All other elevators, dumbwaiters and escalators shall be deemed to be existing installations;

(7) "Department" means the department of labor and workforce development;

(8) "Dormant elevator, dumbwaiter or escalator" means an elevator or dumbwaiter whose cables have been removed, whose car and counterweight rest at the bottom of the shaftway, and whose shaftway doors are permanently boarded up or barricaded on the inside, or an escalator whose main power feed lines have been disconnected;

(9) "Dumbwaiter" means a hoisting and lowering mechanism equipped with a car that moves in guides in a substantially vertical direction, the floor area of which does not exceed nine square feet (9 sq. ft.), whose total compartment height does not exceed four feet (4'), the capacity of which does not exceed five hundred pounds (500 lbs.), and that is used exclusively for carrying freight. "Dumbwaiter" does not include a dormant dumbwaiter;

(10) "Elevator" means a hoisting and lowering mechanism equipped with a car or platform that moves in guides in a substantially vertical direction and that serves two (2) or more floors of a building. "Elevator" also includes stairway inclined lifts and platform lifts for transportation of handicapped persons;

(11) "Escalator" means a moving inclined continuous stairway or runway used for raising or lowering passengers;

(12) "Freight elevator" means an elevator used primarily for carrying freight and on which only the operator and the persons necessary for loading and unloading are permitted to ride;

(13) "Moving walks" means a moving runway for transporting passengers, where the passenger transporting surface remains parallel to its direction of motion and is uninterrupted;

(14) "Operator" means a person or the agent of a person who owns or controls, or has the duty to control, the operation of an amusement device or related electrical equipment;

(15) "Owner" means a person that owns, leases, controls or manages the operations of an amusement device and may include the state or any political subdivision of the state;

(16) "Passenger elevator" means an elevator that is used to carry persons other than the operator and persons necessary for loading and unloading.

(17) "Qualified inspector" means any person who is:

(A) Found by the commissioner to possess the requisite training and experience in respect to amusement devices to perform competently the inspections required by this chapter;

(B) Certified by the National Association of Amusement Ride Safety Officials (NAARSO) to have and maintain at least a level one certification; or

(C) Is a member of, and certified by, the Amusement Industry Manufacturing and Suppliers (AIMS) and meets the qualifications established by the board;

(18) "Related electrical equipment" means any electrical apparatus or wiring used in connection with amusement devices;

(19) "Safety rules" means the rules and regulations governing rider conduct on an amusement device pursuant to § 68-121-125;

(20) "Serious incident" means any single incident where any person or persons are immediately transported to a licensed off-site medical care facility for treatment of an injury as a result of being on, or the operation of, the amusement device; and

(21) "Serious physical injury" means a patron's personal injury immediately reported to the owner or operator as occurring on an amusement device and that results in death, dismemberment, significant disfigurement or other significant injury that requires immediate in-patient admission and twenty-four-hour hospitalization under the care of a licensed physician for other than medical observation.



§ 68-121-102 - Creation of elevator and amusement device safety board -- Members -- Terms -- Expenses -- Subcommittees.

(a) (1) There is created the elevator and amusement device safety board, consisting of eight (8) members appointed by the governor. The focus of five (5) members of the board shall be for elevator safety, the focus of two (2) members shall be amusement device safety, and the focus of one (1) member shall be traveling amusement device safety. The initial appointments for two (2) of the members whose focus is amusement device safety shall be as follows: one (1) member shall be appointed for a term of three (3) years and one (1) member shall be appointed for a term of four (4) years. The term of the traveling amusement device safety member shall be for a term of four (4) years. At the expiration of the respective terms of each member of the board, a successor, identifiable with the same focus as provided in this section, shall be appointed for a term of four (4) years. The term or appointment of any person who is a member of the elevator safety board on January 1, 2009, shall continue until the person's term expires and successors are appointed.

(2) Upon the death, resignation or incapacity of any member, the governor shall fill the vacancy for the remainder of the unexpired term, with a representative of the same focus as that of the member's predecessor.

(3) Of the five (5) appointed members whose focus is elevator safety, one (1) shall be a representative of the owners and lessees of elevators within this state; one (1) shall be a representative of the manufacturers of elevators used within this state; one (1) shall be a representative of an insurance company authorized to insure the operation of elevators in this state; and two (2) shall be representatives of the public at large.

(4) The appointed member whose focus is traveling amusement device safety shall represent the interests of the traveling amusement device business.

(5) Of the two (2) appointed members whose focus is amusement device safety: one (1) member shall represent the interest of the Tennessee Fair Association; and one (1) member shall represent the interests of the fixed amusement device business and be NAARSO or AIMS certified. All members of the board shall be residents of this state.

(6) In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(b) Five (5) members of the board shall constitute a quorum.

(c) The members of the board shall receive no compensation for their services, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties in accordance with subsection (d).

(d) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) (1) There is established a subcommittee whose focus shall be related to issues concerning elevator safety. The members of the subcommittee shall be the five (5) members of the board whose focus is elevator safety. The subcommittee shall act as an advisory committee to the board concerning elevator safety and report all findings and recommendations to the board concerning all issues related to elevators, dumbwaiters, escalators and aerial passenger tramways; provided, that all final decisions concerning such actions shall be decided by the board.

(2) All issues concerning elevators, dumbwaiters, escalators and aerial passenger tramways, and amusement devices shall be heard by the commissioner or the commissioner's designee who shall, pursuant to subdivision (e)(1), report findings and recommendations to the board for final disposition and action by the board concerning the findings and recommendations.



§ 68-121-103 - Duties and powers of board -- Rules and regulations.

(a) It is the duty of the board to license elevator inspectors as provided in this chapter, and the board has the power and it is its duty to consult with engineering authorities and organizations studying and developing safety codes, including the American Standards Association, and to determine what rules and regulations governing the qualifications, training and duties of elevator operators and the operation, maintenance, construction, alteration and installation of elevators, dumbwaiters and escalators, and the inspection of new and existing installations are adequate, reasonable and necessary to provide for the safety of life, limb and property, and to protect the public welfare and upon such determination shall make, amend or repeal from time to time rules and regulations as follows:

(1) For the maintenance and operation of all elevators, dumbwaiters and escalators;

(2) For the construction of new elevators, dumbwaiters and escalators;

(3) For the alteration of existing elevators, dumbwaiters and escalators;

(4) Prescribing minimum safety requirements for all existing elevators, dumbwaiters and escalators; and

(5) Prescribing the fees for construction permits, operating permits, acceptance inspections, initial inspections and periodic inspections for new and existing elevators, dumbwaiters and escalators.

(b) The elevator safety board is also vested with the duty, power, authority and responsibility to regulate aerial passenger tramways and moving walks in the same manner as provided in this chapter for elevators, dumbwaiters and escalators.

(c) Any new technology, as defined in the adopted version of the Elevator Safety Code, as such code is defined in Rule 0800-3-4-01(7), shall be authorized for use under this chapter; provided, that such technology meets the latest published standards of the American Society of Mechanical Engineers Safety Code for Elevators and Escalators.

(d) The elevator and amusement device safety board shall have the following powers related to amusement device safety in addition to those related to elevators, dumbwaiters, escalators and aerial passenger tramways pursuant to subsections (a)-(c):

(1) To consult with engineering authorities and organizations that are studying and developing amusement device safety standards;

(2) To adopt a code of rules and regulations governing the owner's duty of reasonable care for the installation, assembly, disassembly, repair, maintenance, use, testing, operation, and inspection of amusement devices. The board shall have the power to adopt a safety code only for those types of amusement devices defined in § 68-121-101. In promulgating the amusement device safety code the board may consider any existing or future American Society for Testing and Materials (ASTM) safety standards affecting amusement devices, or any other nationally acceptable standard; and

(3) To make recommendations to the commissioner concerning the board's findings on safety issues related to amusement devices.

(e) Any rules or regulations adopted and promulgated shall be of a reasonable nature, and based upon generally accepted engineering standards, formulas, and practices, and insofar as is practicable and consistent with this chapter, shall be uniform with the rules and regulations of other states. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-121-104 - Powers and duties of department.

(a) Except where otherwise provided, the department has the power, and it is its duty, to enforce this chapter and the rules and regulations promulgated by the board.

(b) The department shall exercise enforcement over moving walks in the same manner and to the same extent as provided in this chapter for elevators, dumbwaiters, and escalators.

(c) The commissioner shall promulgate rules necessary to administer this chapter, including rules for the reporting of any fatalities or serious physical injuries incurred from the operation of amusement devices, or specifically related electrical equipment, and the subsequent inspection of the amusement devices and related electrical equipment. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-121-105 - Registration of elevators, dumbwaiters and escalators.

Within sixty (60) days after the date of adoption by the board of rules and regulations under § 68-121-103, the owner or lessee of every existing elevator, dumbwaiter and escalator shall register with the department each elevator, dumbwaiter or escalator owned or operated by such owner or lessee, giving type, contract load and speed, name of manufacturer, its location and the purpose for which it is used and such other information as the department may require. The registration shall be made on a form to be furnished by the department on request. Elevators, dumbwaiters and escalators whose erection is begun subsequent to the date of adoption, but prior to the effective date of the rules and regulations adopted under § 68-121-103, shall be registered with the department within not more than seven (7) days after they are completed and placed in service.



§ 68-121-106 - Schedule for inspecting and testing of elevators, dumbwaiters and escalators -- Report of inspections -- Failure to file report.

All new, altered and existing elevators, dumbwaiters and escalators, except dormant elevators, dumbwaiters and escalators, shall be tested and inspected in accordance with the following schedule:

(1) (A) Initial Inspection Test of New or Altered Installations. Every new or altered elevator, dumbwaiter and escalator shall be inspected and tested in conformity with the applicable rules and regulations adopted by the board before the operating permit, required by § 68-121-107, is issued. The inspections and tests shall be made under the supervision of an elevator inspector licensed and employed by the state.

(B) For each acceptance inspection and report made pursuant to subdivision (1)(A):

(i) The installer of an elevator, dumbwaiter, escalator or moving walk shall pay directly to the department or its authorized representative an inspection fee not to exceed one hundred dollars ($100);

(ii) The installer of an aerial passenger tramway shall pay directly to the department or its authorized representative an inspection fee not to exceed two hundred dollars ($200);

(2) Initial Inspection of Existing Elevators, Dumbwaiters and Escalators. The owner or lessee of every existing passenger elevator or escalator shall cause it to be inspected within three (3) months, and the owner or lessee of every existing freight elevator or dumbwaiter shall cause it to be inspected within six (6) months after the effective date of the rules and regulations adopted by the board under § 68-121-103, except that the commissioner may, at the commissioner's discretion, extend the time specified in this subdivision (2) for making such inspections;

(3) Periodic Inspections. The owner or lessee shall cause an inspection of every passenger elevator, dumbwaiter, escalator and freight elevator to be made periodically every sixth calendar month, following the month in which the initial inspection required by subdivision (1) or (2) has been made; provided, that any such inspection of either a passenger elevator, dumbwaiter, escalator or freight elevator may be made within the first fifteen (15) days of the month following the calendar month during which such inspection is due. The inspections required by subdivisions (2) and (3) shall be made only by elevator inspectors who have been licensed in accordance with § 68-121-110;

(4) Required Inspections. The inspections required by subdivisions (1)-(3) are "required inspections";

(5) (A) Report of Inspections. A report of every required inspection shall be filed with the department by the inspector making the inspection on a form approved by the department within twenty (20) days after the inspection or test has been completed. For the inspections required by subdivisions (1)-(3), the report shall include all information required by the department to determine whether the elevator, dumbwaiter or escalator is in a safe operating condition and whether the owner or lessee of the elevator or escalator has complied with those rules and regulations adopted by the board under § 68-121-103 that are applicable;

(B) For the inspection required by subdivision (1), the report shall indicate whether the elevator, dumbwaiter or escalator has been installed in accordance with the permit issued by the department, and meets the requirements of the applicable rules and regulations adopted by the board under § 68-121-103;

(6) Failure to File Report of Inspection with Department. In the event that the report required by subdivision (5) is not filed with the department within twenty (20) days after the final date when the elevator, dumbwaiter, escalator or moving walk should have been inspected, as required by subdivisions (2) and (3), the commissioner shall designate a licensed inspector in the employ of the state to make the inspection and to report to the department. For each such inspection and report made at the direction of the commissioner, the owner or lessee of the elevator, dumbwaiter, escalator or moving walk shall pay to the department an inspection fee of a minimum of twenty-five dollars ($25.00) with a maximum of one hundred fifty dollars ($150), such fees to be charged as adopted by the board under § 68-121-103(a)(5). The fees shall be paid directly to the department, shall not be paid to the inspector and shall be the only fee for which the owner or lessee shall be liable under this chapter for the inspections required by subdivisions (2) and (3); and

(7) Additional Inspections. In addition to such required inspections, the commissioner may designate a licensed inspector in the employ of the state to make such additional inspections as may be required to enforce this chapter and the rules and regulations adopted by the board under § 68-121-103.



§ 68-121-107 - Operating permits.

(a) It is unlawful to operate any elevator, dumbwaiter, or escalator without a valid operating permit issued in accordance with this section. If an inspection report indicates compliance with this chapter, the commissioner shall issue an operating permit to the owner or lessee of such elevator, dumbwaiter, or escalator; provided, that no permits shall be issued if the fees required by § 68-121-106 have not been paid. The operating permit shall be issued for the period covered by the inspection required by § 68-121-106(1) and (2), shall state the contract load and speed for such elevator, dumbwaiter or escalator, and shall be posted conspicuously in the car or cage or in the platform of the elevator and on or near the dumbwaiter or escalator. It shall be extended by endorsement of the commissioner or the commissioner's duly appointed agent after each periodic inspection required by § 68-121-106(3).

(b) If the inspection report required by § 68-121-106 indicates failure of compliance with applicable rules and regulations approved by the board under § 68-121-103, the commissioner shall give notice to the owner or lessee or the person or persons of changes necessary for compliance with the rules and regulations. After the changes have been made, the commissioner shall issue an operating permit. The fee to be charged for the operating permit issued under this chapter shall be adopted by the board pursuant to § 68-121-103(a)(5), and shall be in an amount sufficient to defray the cost of administering this chapter. The fee shall not exceed a maximum of one hundred dollars ($100).

(c) If the inspection report required by § 68-121-106 indicates that an elevator or escalator is in an unsafe condition, so that its continued operation may be dangerous to the public safety, then the commissioner may, at the commissioner's discretion, require the owner or lessee to discontinue the use of such elevator or escalator until it has been made safe and in conformity with the rules and regulations of the board. If the commissioner has reason to believe that any owner or lessee to whom an operating permit has been issued is not complying with the applicable rules and regulations adopted by the board under § 68-121-103, the commissioner shall so notify the owner or lessee and shall give notice of a date for a hearing on the noncompliance to the owner or lessee. If, after the hearing, the commissioner finds that the owner or lessee is not complying with the rules and regulations, the commissioner shall revoke the permit.

(d) No operating permit shall be required for elevators or escalators that are located in a highly restricted area owned and operated by the United States government. No state permit is to be issued for elevators located in municipalities where elevator inspection ordinances are in force in accordance with § 68-121-111, it being the responsibility of such municipalities to make the inspections and collect permit fees within their respective jurisdictions.



§ 68-121-108 - Installations, relocations or alterations -- Submission of plans -- Fees.

(a) Plans and Specifications. On and after the effective date of the rules and regulations adopted by the board under § 68-121-103, detailed plans and specifications of each elevator, dumbwaiter or escalator to be thereafter installed, relocated or altered shall be submitted to the department or its authorized representative, together with an application for a construction permit or form to be furnished or approved by the department or its authorized representative. Repairs or replacements normally necessary for maintenance may be made on existing installations with parts equivalent in material, strength and design to those replaced and no plans or specifications or application need be filed for such repairs or replacements.

(b) Construction Permits. (1) A construction permit shall be issued by the department or its authorized representatives for every new elevator, dumbwaiter or escalator installation or alteration before the installation of the elevator, dumbwaiter or escalator is started. The department or its authorized representative shall issue such permit, if the plans and specifications required under subsection (a) indicate compliance with the applicable rules and regulations adopted by the board under § 68-121-103. If such plans and specifications indicate failure to comply with the applicable rules and regulations adopted by the board under § 68-121-103, the department or its authorized representative shall give notice to the person filing the application of changes necessary for compliance with the applicable rules and regulations.

(2) After such changes have been made, the department or its authorized representative shall issue a construction permit. No permit shall be required for the repairs or replacements normally necessary for maintenance.

(c) Fees. (1) A fee shall be paid to the department or its authorized representative for the issuing of construction permits required under subsection (b) for each new or altered elevator, dumbwaiter, escalator or moving walk. The fee shall not exceed a maximum of three hundred dollars ($300) annually. The fees shall be charged as adopted by the board under § 68-121-103(a)(5) and shall be in an amount sufficient to defray the cost of administering this chapter. The division of boiler and elevator inspection shall give receipts for all fees and sums received and shall transmit the fees and sums upon receipt to the state treasurer, who shall maintain a separate account of the fees and sums; and the fees and sums shall constitute expendable receipts of the department in addition to the appropriations otherwise available.

(2) A fee shall be paid to the department or its authorized representative for the issuing of construction permits required by subsection (b) for each new or altered aerial passenger tramway. The fee shall not exceed a maximum of three hundred dollars ($300) annually. The fees to be charged as adopted by the board under § 68-121-103(a)(5) and shall be in an amount sufficient to defray the cost of administering this chapter. The division of boiler and elevator inspection shall give receipts for all fees and sums received and shall transmit the fees and sums upon receipt to the state treasurer, who shall maintain a separate account of the fees and sums; and the fees and sums shall constitute expendable receipts of the department in addition to the appropriations otherwise available.

(3) A fee shall be paid to the department or its authorized representative for the acceptance inspection and for each unscheduled follow-up inspection following the construction or alteration of an elevator, dumbwaiter, escalator, moving walk or aerial passenger tramway. The fees shall be charged as adopted by the board under § 68-121-103(a)(5) and shall be in an amount sufficient to defray the cost of administering this chapter. The fee shall not exceed a maximum of three hundred dollars ($300) annually. The division of boiler and elevator inspection shall give receipts for all fees and sums received and shall transmit the fees and sums upon receipt to the state treasurer, who shall maintain a separate account of the fees and sums; and the fees and sums shall constitute expendable receipts of the department in addition to the appropriations otherwise available.



§ 68-121-109 - Maintenance in safe operating condition.

(a) Every elevator, dumbwaiter and escalator shall be maintained by the owner or lessee in a safe operating condition and so that it conforms to the rules and requirements of the board as adopted under § 68-121-103.

(b) Every aerial passenger tramway shall be maintained by the owner or lessee in a safe operating condition and so that it conforms to the rules and requirements of the board as adopted under §§ 68-121-101, 68-121-103, 68-121-108, and this section.

(c) (1) As provided in the applicable codes of the American Society of Mechanical Engineers (ASME) as adopted by the Tennessee elevator safety board, each elevator shall have a means of two-way communication. The code requirement of two-way communication may be satisfied with a dedicated line, a line consolidation technology that enables the simultaneous operation of more than one (1) communication device, or an intercom system where a central answering location is staffed twenty-four (24) hours a day.

(2) If the state chooses to upgrade its two-way communication system in elevators in state facilities, funds in the facilities revolving fund may be used for such upgrade.



§ 68-121-110 - Licensing inspectors -- Qualifications -- Examinations -- Fee -- Revocation of license.

(a) No person shall be licensed as an elevator inspector to inspect elevators, escalators or new or altered dumbwaiters, unless the person is an employee of the state authorized to inspect elevators, escalators and dumbwaiters or an employee authorized to inspect elevators, escalators and dumbwaiters for any insurance company insuring such elevators, escalators and dumbwaiters in this state; provided, that the person has satisfied the board that the person has had experience in inspecting elevators, escalators and dumbwaiters, has satisfactorily passed a written examination given by the board testing the person's knowledge of this chapter and the rules and regulations adopted by the board under § 68-121-103; provided, however, that the board may license a person as an elevator inspector without such examination, if the person holds a license as an inspector of elevators for a state or city that has a standard of examination substantially equal to that provided for in this section. A written application for such examination and license shall be made upon a form to be supplied by the board upon request, and shall be accompanied by a statement of the applicant's experience, together with an examination fee of five dollars ($5.00). The examination shall be given not more than six (6) months from the date the applicant makes such application. If the applicant has the experience and successfully passes the examination, the applicant shall, upon payment to the board of a license fee of five dollars ($5.00), be entitled to a license as an elevator inspector as a matter of right, and the license shall be renewable annually at a fee of two dollars ($2.00). There shall be no limit to the number of times an applicant may seek a license as herein provided, except that a rejected applicant may not make a new application within six (6) months from the date on which the applicant is notified that the applicant has failed to qualify. A fee of five dollars ($5.00) shall be paid to the board for each subsequent examination.

(b) If the board has reason to believe that a licensed inspector is no longer qualified to hold such licensed inspector's license, it shall give such inspector reasonable notice of the time and place of a hearing at which the board shall inquire into the inspector's fitness and competency to act as an elevator inspector. If the board finds that such inspector is no longer qualified to act as an elevator inspector, it shall revoke such inspector's license forthwith, and such inspector shall not thereafter make any inspection required under this chapter.



§ 68-121-111 - Municipal laws or ordinances unaffected.

This chapter shall not have the effect of replacing any municipal law or ordinance in municipalities having regulations controlling the design, construction, location, installation, inspection and operation of elevators, dumbwaiters or escalators where such local laws, ordinances or regulations are in substantial conformity with the commonly accepted standards of safety concerning the design, construction, location, installation, inspection and operation of elevators, dumbwaiters or escalators and in substantial conformity with the published standards of the American Standard Safety Code for Elevators, Dumbwaiters and Escalators, and nothing in this chapter shall be construed as preventing the local officials or boards of such municipalities from the exclusive right to regulate or enforce all such local laws, ordinances or regulations now in force or hereafter enacted as may comply with the standards above defined, and no provision of this chapter shall be construed as permitting the erection of elevators, dumbwaiters or escalators without first obtaining a building or like permit from the proper municipal authorities in compliance with local laws and ordinances provided therefor.



§ 68-121-112 - Appeals.

(a) Any person aggrieved by an order or act of the commissioner or department under this chapter may, within fifteen (15) days after notice thereof, appeal from such order or act to the board.

(b) The board shall hear the appeal in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-121-114 - Violations to be prosecuted.

Prosecutions for violations of this chapter shall be instituted by the commissioner, and shall be in the form of summary proceedings before a court of competent jurisdiction. Upon conviction, after a hearing, the penalties provided for in § 68-121-115 shall be imposed and shall be final, subject to appeal to a court of proper jurisdiction in the manner prescribed by law.



§ 68-121-115 - Penalties for violations of chapter or permit fee requirements.

(a) Any person, firm or corporation that violates any of this chapter or the rules and regulations adopted by the board, or who fails or neglects to pay the fees as required in this chapter, commits a Class C misdemeanor.

(b) The fee for any inspection or operating permit under this chapter shall be increased fifty percent (50%), if such fee is not paid within sixty (60) days from the date of the invoice for such inspection or permit.

(c) Notwithstanding subsection (a) to the contrary, any person who knowingly makes a false statement, representation, or certification in an application, record, report, or other document filed or required to be maintained under this chapter shall be guilty of a Class A misdemeanor.



§ 68-121-116 - Amusement devices -- Legislative findings.

(a) The legislature finds that:

(1) An unsafe amusement device is likely to cause serious and preventable injuries to members of the public; and

(2) For the welfare of the people of the state, these injuries must be prevented and the public must be protected from unsafe amusement devices.

(b) The purpose of regulating amusement devices is to ensure, as far as reasonably possible, the safety of the public in the use of amusement devices in the state by providing for:

(1) Adoption of safety regulations for the owner's duty of reasonable care;

(2) An effective enforcement and compliance program;

(3) Reporting procedures on the safety of amusement devices; and

(4) Safety provisions governing riders' use of amusement devices.



§ 68-121-117 - Violations -- Penalties.

(a) (1) It is an offense, punishable as provided in § 68-121-115, for:

(A) The owner of any amusement device to operate, or permit any person to operate, any amusement device, unless an annual permit has been issued by the elevator division of the department to the owner of the amusement device, which permit shall be valid in any and all counties in the state for one (1) year from the date the permit is issued.

(B) Any person to operate an amusement device, if the person:

(i) Has knowledge that the annual permit required, pursuant to subdivision (a)(1)(A), has not been issued to the owner;

(ii) Has no authority to operate the amusement device; or

(iii) Operates the amusement device beyond the authorization given to the person by the owner.

(2) If the amusement device is not at a fixed location within this state, then the owner of the amusement device shall only be required to obtain one (1) such annual permit and the permit shall be displayed in a conspicuous location.

(b) The elevator division of the department is authorized to charge a fee to be set by the department for the issuance of an annual permit, but the department shall not issue the permit until the owner furnishes to the division proof of insurance for, and proof of inspection of the amusement device or devices by any authorized insurer, or its designated representative. The proof of insurance shall be in an amount of not less than one million dollars ($1,000,000) per occurrence, insuring the owner or operator against liability for bodily injury and property damage arising from the use of the amusement device.

(c) (1) If the annual permit is issued for an individual amusement device, the permit shall be prominently displayed on the amusement device.

(2) If the annual permit is issued for amusement devices to an enterprise that has multiple amusement devices owned or managed by one (1) owner, the permit shall be filed at the main office of the site where the amusement devices are located, and shall be available for inspection by any public official during the normal business hours of the office and by members of the public during the normal business operating hours of the amusement devices.

(d) The policy or bond required by this section shall be a standardized form approved by the department and obtained from one (1) or more insurers or sureties approved by the department.



§ 68-121-118 - Responsibilities of operator of amusement device -- Report of fatalities, physical injuries or incidents -- Inspections.

The operator of an amusement device shall immediately cease to operate any amusement device upon which a fatality, serious physical injury or serious incident has occurred. An owner shall report any accident involving serious physical injury resulting from the operation of an amusement device to the commissioner, either orally or in writing, within twenty-four (24) hours and contact a qualified inspector from the list maintained by the commissioner pursuant to § 68-121-119. The cessation shall remain in force until an inspection has been performed by a qualified inspector and the inspector has determined that the amusement device or related equipment is safe for public use. The qualified inspector shall initiate the inspection within twenty-four (24) hours of receipt of the report of a fatality, serious physical injury or serious incident caused by the operation of an amusement device and shall perform the inspection in a manner that proceeds with all practicable speed and minimizes the disruption of the remainder of the amusement devices at the site where the amusement device is located, as well as unrelated commercial activities. The cost of any such inspection shall be paid for by the owner of the amusement device. The inspection may be completed immediately following the reasonable determination by a qualified inspector that a principal cause of the serious physical injury was the victim's failure to comply with the posted safety rules or with verbal instructions. In the event that a qualified inspector does not initiate an inspection within twenty-four (24) hours from the time the inspection was requested by the owner of the amusement device, the owner and operator may presume the amusement device can reopen. This does not preclude an inspection from occurring at a later date.



§ 68-121-119 - Qualified inspectors.

The commissioner shall compile a list of persons who have been found to be qualified inspectors. The list shall be posted on the web site maintained by the department.



§ 68-121-120 - Operation of amusement device -- Inspections -- Permit.

(a) A person shall not operate an amusement device unless the owner has:

(1) The amusement device inspected at least once annually by a qualified inspector, whom the owner or an insurer has provided to perform the inspection, and obtains from the qualified inspector written documentation that the inspection has been made and that the amusement device meets American Society of Testing Materials (ASTM) standards and is covered by the insurance required by § 68-121-117(b); and

(2) Obtained an annual permit as required by § 68-121-117(a)(1).

(b) The inspection required pursuant to subdivision (a)(1) shall be conducted at a minimum to meet the manufacturer's or engineer's specifications and to follow the applicable ASTM standards.

(c) The commissioner may conduct a spot inspection of any amusement device without notice at any time while the amusement device is operating or will be operating in this state. The commissioner's designee may order temporary suspension of an operating permit if it has been determined after a spot inspection that an amusement device or devices are hazardous or unsafe. Operation of the amusement device shall not resume until the hazardous or unsafe condition has been corrected and subjected to reinspection by the commissioner for an inspection fee established by rule.



§ 68-121-121 - Maintenance, inspection, and accidents records for amusement device.

Each owner or operator shall retain on the premises or with a traveling or portable amusement device for at least twenty-four (24) months, all maintenance, inspection and accident records for each amusement device. The owner shall make the records for the amusement device under inspection for failure or malfunction available to the commissioner or the board upon request. The documents may be kept electronically or digitally.



§ 68-121-122 - Itinerary of traveling or portable amusement devices -- Filing and content.

(a) The owner or operator of traveling or portable amusement devices shall file an itinerary with the board on a form prescribed by the commissioner no less than thirty (30) days before the operation of an amusement device for use by the public.

(b) The itinerary shall include the following:

(1) The name of the amusement device owner;

(2) The carnival, fair, or activity sponsor;

(3) The address and telephone number of the site;

(4) The dates open to the public; and

(5) The name of the contact person on site.



§ 68-121-123 - Operation of amusement device during pendency of cessation -- Remedies.

In addition to any and all other remedies, if an owner, operator or person in charge of any amusement device continues to operate any amusement device during the pendency of a cessation pursuant to § 68-121-118 or § 68-121-120, then the commissioner may petition the circuit court, in an action brought in the name of the state, for a writ of injunction to restrain the use of the alleged defective amusement device.



§ 68-121-124 - Liability for accidents.

The state and its officers and employees or members of the board shall not be construed to assume liability arising out of an accident involving an amusement device by reason of administration of this chapter.



§ 68-121-125 - Safety rules governing rider -- Violations and penalties -- Duty to report injuries -- Display of rules.

(a) A rider on an amusement device shall, at a minimum:

(1) Obey the reasonable safety rules posted in accordance with subsection (g) and oral instructions for an amusement device issued by the amusement device's owner or the owner's employee or agent, unless:

(A) The safety rules are contrary to those issued by the board; or

(B) The oral instructions are contrary to the safety rules; and

(2) Refrain from acting in any manner that may cause or contribute to injuring the rider or others, including:

(A) Interfering with the safe operation of the amusement device;

(B) Not engaging any safety devices that are provided;

(C) Disconnecting or disabling a safety device except at the express instruction of the operator;

(D) Altering or enhancing the intended speed, course or direction of an amusement device;

(E) Extending arms and legs beyond the carrier or seating area except at the express direction of the amusement device operator;

(F) Throwing, dropping or expelling an object from or toward an amusement device;

(G) Getting on or off an amusement device except at the designated time and area, if any, at the direction of the amusement device operator, or in an emergency; and

(H) Unreasonably controlling the speed or direction of the rider or an amusement device that requires the rider to control or direct the rider or a device.

(b) A rider of an amusement device shall not get on, enter, or attempt to get on an amusement device unless the rider reasonably determines that, at a minimum, the rider:

(1) Has sufficient knowledge to use, get on, enter, or get off the amusement device safely without instruction or has requested and received before getting on the amusement device sufficient information to get on, use, enter, or get off safely;

(2) Has located, reviewed and understood any signs in the vicinity of the amusement device and has satisfied any posted height, medical or other restrictions and abided by all rules, regulations and restrictions;

(3) Is not under the influence of alcohol or any drug that affects the rider's ability to safely use the amusement device or obey the posted rules or oral instructions; and

(4) Is authorized by the amusement device owner or the owner's authorized servant, agent or employee to get on the amusement device.

(c) (1) It is an offense for any person to knowingly violate subsection (a) or (b).

(2) A violation of subdivision (c)(1) is a Class C misdemeanor, punishable by a fine only.

(d) A rider, or the rider's parent or guardian on the rider's behalf, shall report in writing to the owner any injury sustained on an amusement device before leaving the owner's premises, including:

(1) The name, address, and phone number of the injured person;

(2) A full description of the incident, the injuries claimed, any treatment received, and the location, date, and time of the injury;

(3) The cause of the injury, if known; and

(4) The names, addresses, and phone numbers of any witnesses to the incident.

(e) If the rider, or the rider's parent or guardian on a rider's behalf, is unable to file a report before leaving the owner's premises because of the severity of the rider's injuries, the rider, or the rider's parent or guardian, shall file the report as soon as reasonably possible.

(f) The failure of a rider, or the rider's parent or guardian on a rider's behalf, to report an injury under this section shall have no effect on the rider's right to commence a civil action.

(g) Safety rules governing rider conduct must be prominently displayed at or near the entrance to, or loading platform for, the amusement device.






Chapter 122 - Boiler Inspection, Erectors and Repairers

Part 1 - General Provisions

§ 68-122-101 - Board of boiler rules -- Created -- Members -- Compensation.

(a) There is created within the department of labor and workforce development a board of boiler rules, which shall hereafter be referred to as the "board," consisting of five (5) members who shall be appointed to the board by the governor. The original appointments were one (1) for a term of one (1) year, one (1) for a term of two (2) years, one (1) for a term of three (3) years and two (2) for a term of four (4) years. At the expiration of their respective terms of office, they, or their successors identifiable with the same interest respectively as provided in this section, shall be appointed for terms of four (4) years each. The governor may at any time remove any member of the board for inefficiency or neglect of duty in office. Upon the death or incapacity of any member, the governor shall fill the vacancy for the remainder of the vacated term with a representative of the same interest with which the representative's predecessor was identified. Of these five (5) appointed members, one (1) shall be representative of owners and users of boilers within the state, one (1) shall be representative of the boiler manufacturers within the state, one (1) shall be a representative of a boiler insurance company licensed to do business within the state, one (1) shall be a mechanical engineer on the faculty of a recognized engineering college or a graduate mechanical engineer having equivalent experience, and one (1) shall be representative of the boilermakers or practical steam operating engineers. In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority. The board shall elect one (1) of its members to serve as chair, and, at the call of the chair, the board shall meet at least four (4) times each year at the state capitol or other place designated by the board. Beginning July 1, 1965, the membership of the board shall be increased by one (1) member who shall be a representative of the owner-users of unfired pressure vessels and who shall be a mechanical engineer licensed to practice in the state of Tennessee. Such additional representative's appointment shall be made by the governor. The additional representative's first term shall be for a period of two (2) years and all succeeding terms after the expiration of the first shall be for a period of four (4) years.

(b) The members of the board shall serve without salary and shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 68-122-102 - Rules and regulations -- Part definitions.

(a) The board shall formulate definitions, rules and regulations for the safe and proper construction, installation, repair, use and operation of boilers in this state. The definitions, rules and regulations so formulated shall be based upon, and, at all times, follow the generally accepted nationwide engineering standards, formulae and practices established and pertaining to boiler construction and safety, and the board may by resolution adopt an existing published codification of standards, formulae and practices known as the Boiler Construction Code of the American Society of Mechanical Engineers, with the amendments and interpretations of the code made and approved by the council of the society, and may likewise adopt the amendments and interpretations subsequently made and published by the same authority; and when so adopted, the code shall be deemed incorporated into, and to constitute a part of the whole of the definitions, rules and regulations of the board. Amendments and interpretations to the code so adopted shall be adopted immediately upon being promulgated, to the end that the definitions, rules and regulations shall at all times follow the generally accepted nationwide engineering standards.

(b) The board shall promulgate rules and regulations for the safe and proper installation, repair, use and operation of boilers that were in use or installed ready for use in this state prior to the date upon which the first rules and regulations under this part pertaining to existing installations became effective, or during the twelve-month period immediately thereafter.

(c) The rules and regulations formulated by the board shall have the force and effect of law, except that the rules applying to the construction of new boilers shall not be construed to prevent the installation thereof until twelve (12) months after their approval by the board.

(d) Amendments in the rules and regulations adopted by the board shall be permissive immediately and shall become mandatory twelve (12) months after such approval.

(e) As used in this part, unless the context otherwise requires:

(1) "Boiler" means and includes a closed vessel or vessels intended for use in heating water or other liquids or for generating steam or other vapors under pressure or vacuum by the direct application of heat from combustible fuels, electricity, or nuclear energy, and also includes an unfired pressure vessel, meaning a vessel in which pressure is obtained from an external source or from an indirect application of heat;

(2) "Commissioner" means the commissioner of labor and workforce development; and

(3) "Department" means the department of labor and workforce development.



§ 68-122-103 - New installations must conform to regulations.

No boiler that does not conform to the rules and regulations formulated by the board governing new construction and installation shall be installed and operated in this state after twelve (12) months from the date upon which the first rules and regulations under this part pertaining to new construction and installation shall have become effective, unless the boiler is of special design or construction, and is not covered by the rules and regulations, nor is in any way inconsistent with such rules and regulations, in which case a special installation and operating permit may, at its discretion, be granted by the board.



§ 68-122-104 - Existing boilers required to conform -- Applicability.

(a) All boilers that were in use, or installed ready for use in this state prior to the date upon which the first rules and regulations became effective, or during the twelve-month period immediately thereafter, shall be made to conform to the rules and regulations of the board governing existing installations, and the formulae prescribed therein shall be used in determining the maximum allowable working pressure for such boilers.

(b) This part shall not be construed as in any way preventing the use or sale of boilers as referred to in subsection (a); provided, that they have been made to conform to the rules and regulations of the board governing existing installations; and provided further, that they have not been found upon inspection to be in an unsafe condition.

(c) (1) This part shall apply to historic power boilers. "Historic power boilers" means any steam traction engine, portable, or stationary, standard or nonstandard power boiler, including free-lance and scale models, owned by publicly operated museums, nonprofit organizations and individuals who preserve, maintain, exhibit and only occasionally operate these boilers on a not-for-profit basis and for the primary purpose of perpetuating the agricultural and pioneer heritage of Tennessee.

(2) Such boilers shall conform to the rules and regulations adopted by the board of boiler rules.



§ 68-122-105 - Exemptions -- Municipal laws or ordinances.

(a) This part shall not apply to the following boilers:

(1) Boilers under federal control or boilers that are used to generate electricity under contract with the Tennessee Valley authority (TVA);

(2) Unfired pressure vessels meeting the requirements of the interstate commerce commission for shipment of liquids or gases under pressure;

(3) Air tanks located on vehicles operating under the rules of other state authorities and used for carrying passengers or freight;

(4) Air tanks installed on the right-of-way of railroads and used directly in the operation of trains;

(5) Unfired pressure vessels having a volume of five (5) cubic feet or less;

(6) Unfired pressure vessels designed for working pressure not exceeding fifteen pounds (15 lbs.) per square inch gauge; or

(7) Unfired pressure vessels containing liquefied petroleum gases.

(b) The following boilers shall be exempt from the requirements of §§ 68-122-110 -- 68-122-113:

(1) Boilers located on farms and used solely for agricultural purposes;

(2) Steam boilers used for heating purposes carrying a pressure of not more than fifteen pounds (15 lbs.) per square inch gauge, that are located in private residences or in apartment houses of less than six (6) families;

(3) Hot water heating boilers carrying a pressure of not more than thirty pounds (30 lbs.) per square inch gauge, that are located in private residences or in apartment houses of less than six (6) families; or

(4) Unfired pressure vessels containing only water under pressure for domestic supply purposes and operated at a temperature of not over two hundred degrees Fahrenheit (200 degreesF), including those containing air, the compression of which serves only as a cushion for airlift pumping systems.

(c) This part shall not have the effect of replacing any municipal law or ordinance in municipalities having regulations controlling the design, construction, location, installation, inspection, and operation of boilers where such local laws, ordinances or regulations are in substantial conformity with the commonly accepted standards of safety concerning the design, construction, location, installation, inspection and operation of boilers and in substantial conformity with the published standards of the Boiler Construction Code of the American Society of Mechanical Engineers, and nothing in this part shall be construed as preventing the local officials or boards of such municipalities from the exclusive right to regulate or enforce all such local laws, ordinances or regulations now in force or hereafter enacted as may comply with the standards above defined, and no provision of this part shall be construed as permitting the erection of boilers without first obtaining a building or like permit from the proper municipal authorities in compliance with local laws and ordinances provided therefor.



§ 68-122-106 - Chief inspector -- Appointment -- Qualifications -- Removal -- Duties and powers.

(a) Any time the office of the chief inspector becomes vacant, the commissioner shall appoint a citizen of this state who shall have had at the time of such appointment not less than ten (10) years' practical experience in the construction, maintenance, repair, or operation of high pressure boilers and unfired pressure vessels, as a mechanical engineer, steam engineer, boilermaker, or boiler inspector, and who shall have passed the same kind of examination as that prescribed for deputy or special inspectors in § 68-122-109, to be chief inspector until the chief inspector's successor shall have been appointed and qualified. Such chief inspector may be removed for cause after due investigation by the board and its recommendation to the commissioner.

(b) The chief inspector, if authorized by the commissioner, is charged, directed and empowered to:

(1) Cause the prosecution of all violators of this part;

(2) Issue, or suspend, or revoke for cause, inspection certificates as provided for in § 68-122-111;

(3) Draw upon the state treasurer for funds necessary to meet the expenses authorized by this part, which shall include the necessary traveling expenses of the chief inspector and the chief inspector's deputies and the expenses incident to the maintenance of the chief inspector's office;

(4) Take action necessary for the enforcement of the laws of the state governing the use of boilers and of the rules and regulations of the board;

(5) Keep a complete record of the type, dimensions, maximum allowable working pressure, age, condition, location and date of the last recorded internal inspection of all boilers to which this part applies; and

(6) Publish and distribute, among manufacturers and others requesting them, copies of the rules and regulations adopted by the board.



§ 68-122-107 - Deputy inspectors -- Employment -- Qualifications.

The chief inspector shall employ deputy inspectors, who shall be responsible to the chief inspector and who shall have had at time of appointment not less than five (5) years' practical experience in the construction, maintenance, repair or operation of high pressure boilers and unfired pressure vessels as a mechanical engineer, steam engineer, boilermaker or boiler inspector, and who has passed the examination provided for in § 68-122-109.



§ 68-122-108 - Special inspectors -- Appointment -- Duties -- Right of inspection.

(a) In addition to the deputy boiler inspectors authorized by § 68-122-107, the chief inspector shall, upon the request of any company authorized to insure against loss from explosion of boilers and unfired pressure vessels in this state, or upon the request of any company operating unfired pressure vessels in this state having a regularly established inspection service maintained by the owner or user of pressure vessels subject to inspection and whose inspection service, personnel, equipment and supervision meet the requirements prescribed therefor by the board, issue to any inspectors of the company commissions as special inspectors; provided, that each such inspector, before receiving such inspector's commission, shall satisfactorily pass the examination provided for in § 68-122-109 or, in lieu of such examination, shall hold a commission or a certificate of competency as an inspector of boilers and unfired pressure vessels for a state that has a standard of examination substantially equal to that of the state of Tennessee, or a certificate as an inspector of boilers issued by the national board of boiler and pressure vessel inspectors. A commission as a special inspector for a company operating unfired pressure vessels in this state shall be issued only if, in addition to meeting the requirements stated in this subsection (a), the inspector is continuously employed by the company for the purpose of making inspections of unfired pressure vessels used, or to be used, by such company, and not for resale. Special inspectors of a company operating unfired pressure vessels, commissioned under this section, shall not be authorized to inspect boilers.

(b) Such special inspectors shall receive no salary from, nor shall any of their expenses be paid by, the state, and the continuance of a special inspector's commission shall be conditioned upon the special inspector continuing in the employ of a boiler insurance company duly authorized as provided for in subsection (a) or upon continuing in the employ of a company operating unfired pressure vessels in this state, and upon the special inspector's maintenance of the standards imposed by this part.

(c) Such special inspectors shall inspect all boilers and unfired pressure vessels insured or all unfired pressure vessels operated by their respective companies and, when so inspected, the owners and users of such boilers and unfired pressure vessels shall be exempt from the payment to the state of the inspection fees as provided for in § 68-122-113.

(d) Each company employing such special inspectors shall, within thirty (30) days following each internal and external boiler or unfired pressure vessel inspection made by such inspectors, file a report of such inspection with the chief inspector upon appropriate forms as promulgated by the American Society of Mechanical Engineers.

(e) The commissioner, the chief inspector, or any deputy or special inspector, shall have free access, during reasonable hours, to any premises in the state where a boiler or unfired pressure vessel is being constructed, or is being installed, for the purpose of ascertaining whether such boiler or unfired pressure vessel is constructed and installed in accordance with this part.

(f) The special inspectors commissioned as provided by this section and their employers, agents, or service contractors shall have the same liability, as provided in § 9-8-307, for the performance of their services as deputy inspectors authorized under § 68-122-107 or state employees acting within the scope of their employment.



§ 68-122-109 - Examinations for chief, deputy and special inspectors -- Suspension or revocation of commission -- Replacement when lost.

(a) Examinations for chief, deputy or special inspectors shall be in writing and shall be held by the board, or by at least two (2) members of the board. Such examination shall be confined to questions, the answers to which will aid in determining the fitness and competency of the applicant for the intended service. In case an applicant for an inspector's appointment or commission fails to pass the examination, the applicant may appeal to the board for another examination, which shall be given by the board within ninety (90) days. The record of an applicant's examination shall be accessible to the applicant and the applicant's employer.

(b) A commission may be suspended or revoked after due investigation and recommendation by the board to the commissioner for the incompetence or untrustworthiness of the holder of the commission, or for willful falsification of any matter or statement contained in the applicant's application or in a report of any inspection. A person whose commission has been suspended or revoked, except for untrustworthiness, shall be entitled to apply to the board for reinstatement or, in the case of revocation, for a new examination and commission after ninety (90) days from such revocation. A person whose commission has been suspended or revoked shall be entitled to an appeal as provided in § 68-122-115 and to be present in person and/or represented by counsel on the hearing of the appeal.

(c) If a certificate or commission is lost or destroyed, a new certificate or commission shall be issued in its place without another examination.



§ 68-122-110 - Inspection of boilers.

(a) Each boiler used or proposed to be used within this state, except boilers exempt in § 68-122-105, shall be thoroughly inspected as to their construction, installation, condition and operation as follows:

(1) Power boilers shall be inspected annually both internally and externally while not under pressure, and shall also, if possible, be inspected externally while under pressure approximately six (6) months following the date of each internal inspection;

(2) Low pressure heating boilers shall be inspected both internally and externally biennially where construction will permit;

(3) Unfired pressure vessels subject to internal corrosion shall be inspected both internally and externally biennially where construction will permit, except that the board may, in its discretion, provide for longer periods between inspections; and

(4) Unfired pressure vessels not subject to internal corrosion shall be inspected externally at intervals set by the board, but internal inspections shall not be required of unfired pressure vessels, the contents of which are known to be noncorrosive to the material of which the shell, head, or fittings are constructed, either from the chemical composition of the contents or from evidence that the contents are adequately treated with a corrosion inhibitor; provided, that such vessels are constructed in accordance with the rules and regulations of the board or in accordance with standards equivalent to the rules and regulations of the board in effect at the time of manufacture.

(b) A grace period of two (2) months longer than the twelve-month period may elapse between internal inspections of a boiler while not under pressure or between external inspections of a boiler while under pressure.

(c) The inspections required in this section shall be made by the chief inspector, or by a deputy inspector, or by a special inspector provided for in this part.

(d) If at any time a hydrostatic test shall be deemed necessary, it shall be made, at the discretion of the inspector, by the owner or user of the boiler.

(e) All boilers to be installed in this state after the twelve-month period from the date upon which the rules and regulations of the board shall become effective shall be inspected during construction as required by the applicable rules and regulations of the board by an inspector authorized to inspect boilers in this state, or, if constructed outside of the state, by an inspector holding a certificate from the national board of boiler and pressure vessel inspectors, or a certificate of competency as an inspector of boilers for a state that has a standard of examination substantially equal to that of this state as provided in § 68-122-109.

(f) (1) Notwithstanding subsection (a), the board may, in its discretion, grant a variance for longer intervals between inspections. All requests for boiler inspection variances shall be submitted to the chief inspector or the chief inspector's designee no less than forty-five (45) days prior to the next regularly scheduled or called meeting of the board.

(2) The board shall produce a guide and checklist setting forth conditions which must be met before a variance for longer intervals between inspections may be granted.

(3) All boilers operating under a variance pursuant to this subsection (f) shall be inspected externally while under pressure approximately every six (6) months for the duration of the variance.

(4) Any boiler that fails an external inspection pursuant to subdivision (f)(3), shall be shut down and inspected internally, and the variance shall be rescinded.

(g) The board may also, in its discretion, grant other variances where the board deems it necessary in order to protect the health, safety and welfare of the public. All requests for variances shall be submitted to the chief inspector or the chief inspector's designee no less than forty-five (45) days prior to the next regularly scheduled or called meeting of the board.



§ 68-122-111 - Inspection certificates -- Maximum certificate fees -- Insured boilers -- Suspension.

(a) If, upon investigation, a boiler is found to comply with the rules and regulations of the board, the owner or user of the boiler shall pay directly to the chief inspector an appropriate certificate fee as adopted by the board pursuant to § 68-122-102, and the chief inspector, or such duly authorized representative, shall issue to such owner or user an inspection certificate bearing the date of inspection and specifying the maximum pressure under which the boiler may be operated. In no event shall such fee exceed a maximum amount of fifty dollars ($50.00) for high-pressure boilers or eighty dollars ($80.00) for low-pressure boilers and unfired pressure vessels. Such inspection certificate shall be valid for not more than twenty-four (24) months, for power boilers, and for not more than twenty-six (26) months, for low pressure heating boilers and unfired pressure vessels, from its date. Certificates shall be posted under glass in the room containing the boiler inspected, or, in the case of a portable boiler, in a metal container to be fastened to the boiler or to be kept in a tool box accompanying the boiler.

(b) No inspection certificate issued for an insured boiler inspected by a special inspector shall be valid after the boiler for which it was issued shall cease to be insured by a company duly authorized by this state to carry such insurance.

(c) The chief inspector or the chief inspector's authorized representative may at any time suspend an inspection certificate when, in the chief inspector's or representative's opinion, the boiler for which it was issued cannot be operated without menace to the public safety, or when the boiler is found not to comply with the rules and regulations provided for in this part. A special inspector shall have corresponding powers with respect to inspection certificates for boilers insured by the company employing the special inspector. Such suspension of an inspection certificate shall continue in effect until such boiler shall have been made to conform to the rules and regulations of the board, and until the inspection certificate shall have been reinstated.



§ 68-122-112 - Operation without certificate or at excessive pressure -- Penalty.

It is unlawful for any person, firm, partnership or corporation to operate a boiler under pressure in this state without a valid inspection certificate. The operation of a boiler without such inspection certificate, or at a pressure exceeding that specified in such inspection certificate, constitutes a Class C misdemeanor on the part of the owner, user, or operator of the boiler. Each day of such unlawful operation is a separate offense.



§ 68-122-113 - Inspection fees.

(a) Biennial or required inspections of unfired pressure vessels shall be based on the maximum length of the vessel multiplied by the maximum width of diameter. The fee for internal and/or external inspections of each unfired pressure vessel subject to inspection shall be in an amount adopted by the board pursuant to § 68-122-102. In no event shall the fee for any unfired pressure vessel not greater than a cross sectional area of fifty square feet (50 sq. ft.) exceed thirty dollars ($30.00). On unfired pressure vessels that exceed fifty square feet (50 sq. ft.) in cross section area, not more than one hundred dollars ($100) shall be charged per day for the actual inspection time of each inspector on any one (1) vessel.

(b) A group of unfired pressure vessels, such as the rolls of a paper machine or dryer operating as a single machine or unit, shall be considered as one (1) unfired pressure vessel.

(c) The fee for biennial or required inspections of high-pressure boilers shall be based on the maximum heating surface of the vessel. The fee for internal and/or external inspections of each high-pressure boiler subject to inspection shall be in an amount adopted by the board pursuant to § 68-122-102. In no event shall the fee charged for inspection of a high-pressure boiler exceed sixty dollars ($60.00).

(d) The fee for biennial or required internal and/or external inspections of each low-pressure boiler subject to inspection shall be in an amount adopted by the board pursuant to § 68-122-102. In no event shall the fee for any low-pressure boiler exceed thirty dollars ($30.00).

(e) Shop inspections, special inspections, inspections of secondhand or used boilers, i.e., boilers that have changed ownership and location after primary use, and quality control system reviews conducted by the chief or deputy inspectors shall be charged at a rate to be determined by the board, plus all expenses, including travel and hotel. In no event shall such inspections or reviews be charged at a rate to exceed seven hundred dollars ($700) for one (1) full day of eight (8) hours.



§ 68-122-114 - Bond furnished by chief and deputy inspectors.

The chief inspector shall furnish a bond in the sum of five thousand dollars ($5,000), and each of the deputy inspectors, employed and paid by the state, shall furnish a bond in the sum of two thousand dollars ($2,000) conditioned upon the faithful performance of their duties and upon a true account of moneys handled by them respectively and the payment of moneys to the proper recipient. The cost of these bonds shall be paid by the state treasurer.



§ 68-122-115 - Appeals from orders or acts of inspectors.

Any person aggrieved by an order or act of an inspector or the chief inspector under this part, may, within fifteen (15) days after notice thereof, appeal from such order or act to the board. The board shall hear the appeal in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-122-116 - Receipt for fees -- Fee increase as penalty -- Fee exemptions.

(a) The chief inspector shall give an official receipt for all fees, which shall constitute expendable receipts of the department in addition to the appropriations otherwise available.

(b) The fee for any inspection or inspection certificate under this chapter shall be increased fifty percent (50%) if such fee is not paid within sixty (60) days from the date of the invoice for such inspection or certificate.

(c) The inspection and inspection certificate fees prescribed in this part shall not apply to boilers located in municipalities having valid laws, ordinances or regulations that comply with the standards defined in § 68-122-105(c).






Part 2 - Boiler Erectors and Repairers Act

§ 68-122-201 - Short title.

This part shall be known and may be cited as the "Boiler Erectors and Repairers Act."



§ 68-122-202 - License required.

Any person, corporation, partnership or firm engaged in or desiring to engage in the work of repairing or erecting steam boilers, steam kettles, pressure tanks or steam generators in this state shall obtain a license to perform such work from the board of boiler rules as created in the department of labor and workforce development by § 68-122-101.



§ 68-122-203 - "Erect" defined.

"Erect," as used in this part, includes only such steam boilers, steam kettles, pressure tanks, or steam generators as are assembled at the place of installation, and does not include such steam boilers, steam kettles, pressure tanks, or steam generators as are constructed at the place of manufacture and delivered to the place of installation. It does not include sectional boilers constructed of cast iron.



§ 68-122-204 - Application for license -- Examination -- Approval -- Issuance.

An application for license under this part shall be made to the chief inspector of steam boilers and unfired pressure vessels, and the applicant shall pass an examination as prescribed by the board of boiler rules and given by the chief inspector, and further, the applicant must meet and continue to comply with the minimum qualifications as set up by the board of boiler rules and the recommended rules for repairs promulgated by the National Board of Boiler and Pressure Vessel Inspectors. Thereafter, at the earliest meeting of the board of boiler rules, the application shall be submitted to the board for its approval along with the recommendation of the chief inspector, and upon the finding of the board of boiler rules that the applicant has satisfied the requirements of this part, the chief inspector shall be authorized to issue a license to the applicant.



§ 68-122-205 - License fee -- Renewal -- Fee maximums -- Disposition of fees collected -- Duty of enforcement.

(a) The original issuing fee and renewal fee shall each be in an amount adopted by the board pursuant to its authority under § 68-122-102. In no event shall such fees exceed a maximum amount of one hundred dollars ($100) for the first year and sixty dollars ($60.00) for each annual renewal. The license shall be renewed by the time of its expiration by paying in advance the annual renewal fee.

(b) The license shall be valid for a period of one (1) year from the date of issuance unless sooner revoked for cause by the commissioner of labor and workforce development.

(c) All fees provided for in this part shall be paid to the division of boiler and elevator inspection and shall be expendable fees to be used by the department of labor and workforce development in enforcing this part, and the enforcement of this part shall be the duty of the chief inspector of the division.



§ 68-122-206 - Exclusions.

(a) This part shall not apply to persons, corporations, partnerships or firms that are complying with the rules and regulations of the interstate commerce commission or to persons, corporations, partnerships or firms that have their own maintenance personnel who are limited to the lawful erection and repair of their own boiler equipment.

(b) This part shall not apply to those persons, corporations, partnerships or firms engaged in the work of repairing or erecting those types of steam boilers specifically excluded by § 68-122-105.



§ 68-122-207 - Local laws not affected.

This part shall not have the effect of replacing any municipal law or ordinance that regulates and licenses the repairing or erection of steam boilers, steam kettles, pressure tanks or steam generators, and nothing in this part shall be construed as preventing the local officials or board of such municipalities from the exclusive right to regulate or enforce all such local laws or regulations now in force, and no provision of this part shall be construed as permitting the repair or erection of boilers without first complying with the requirements of the local laws and ordinances provided for such repair or erection of boilers.



§ 68-122-208 - Penalty for violation.

It is unlawful for any person, corporation, partnership or firm to engage in the work of repairing or erecting steam boilers, steam kettles, pressure tanks, or steam generators in this state without a valid license as provided under this part. Any violation of this part is a Class C misdemeanor. Each day of such violation constitutes a separate offense. This does not apply to any person repairing such equipment whenever a licensed repair worker cannot be readily obtained, and an emergency exists.



§ 68-122-209 - Construction of part.

It is the intention of this part that this part is supplemental to part 1 of this chapter and that nothing in this part is to be construed as conflicting with part 1 of this chapter.









Chapter 126 - Manufactured Homes

Part 1 - General Provisions

§ 68-126-101 - Provisions of chapter supplemental.

This chapter shall be considered supplemental to § 68-102-147.



§ 68-126-102 - Cooperation with federal government.

(a) In order to enable this state to assume responsibility for enforcement of federal manufactured home construction and safety standards established under the National Manufactured Home Construction and Safety Standards Act of 1974, compiled in 42 U.S.C. § 5401 et seq., the division of fire prevention shall submit to the secretary of the department of housing and urban development a plan for enforcement of such standards. The division of fire prevention, under the supervision and direction of the commissioner of commerce and insurance, shall be responsible for administering the plan throughout the state. The commissioner shall submit to the secretary, as part of the plan, a schedule of inspection fees in an amount to cover the cost of inspection. These fees are to be paid by each manufactured home manufacturer located in the state.

(b) For the purpose of implementing such plan, the commissioner is granted all powers with respect to enforcement of the National Manufactured Home Construction and Safety Standards Act, amendments to the act, and regulations promulgated under the act that this state is now or hereafter permitted or required to possess. The commissioner may enter into whatever agreements with the department of housing and urban development, or agency, instrumentality, or representative of the department, the commissioner deems necessary and appropriate for carrying out the commissioner's responsibilities under this section.






Part 2 - Uniform Standards Code for Manufactured Homes Act

§ 68-126-201 - Short title.

This part shall be known and may be cited as the "Uniform Standards Code for Manufactured Homes Act."



§ First - of 2 versions of this section

68-126-202. Part definitions. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of commerce and insurance or the commissioner's designee;

(2) "Manufactured home" means a structure, transportable in one (1) or more sections, which, in the traveling mode, is eight (8) body feet or more in width, or forty (40) body feet or more in length, or, when erected on site, is three hundred twenty (320) or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air conditioning, and electrical systems contained in the structure; except that "manufactured home" includes any structure that meets all the requirements of this subdivision (2), except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the secretary and complies with the standards established under this title;

(3) "Manufacturer" means any person engaged in manufacturing or assembling manufactured homes;

(4) "Mobile home" means a structure manufactured before June 15, 1976, that is not constructed in accordance with the National Manufactured Home Construction and Safety Standards Act of 1974, compiled in 42 U.S.C. § 5401 et seq. It is a structure that is transportable in one (1) or more sections that in the traveling mode is eight (8) body-feet or more in width and forty (40) body-feet or more in length, or, when erected on site, is three hundred twenty (320) or more square feet and that is built on a chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes any plumbing, heating, air conditioning and electrical systems contained in the structure;

(5) (A) "Retailer" means any person:

(i) Engaged in the sale, leasing, or distribution of new manufactured homes primarily to persons who in good faith purchase or lease a manufactured home for purposes other than resale; or

(ii) Engaged in the sale, leasing, or distribution of used manufactured homes;

(B) "Retailer" does not include any person who sells or leases a manufactured home, if such manufactured home was owned for such person's personal use prior to such sale or lease; any person or persons owning manufactured homes for the purpose of renting or leasing only; or any financial institution that is engaged in the sale, leasing, or distribution of new and used manufactured homes;

(6) "Secretary" means the secretary of the United States department of housing and urban development; and

(7) "Set up" means installation of the manufactured home according to the manufacturer's installation instructions or those provided in § 68-126-403(c)(2), (3), and (4) for new manufactured homes and in § 68-126-403(d)(2), (3), and (4) for used manufactured homes, and includes, but is not limited to: site preparation; support structures, including footings, piers, caps, and shims; anchoring systems; ground moisture barriers; connection, fastening, moisture barrier installation between sections, and roofing dry-in of multi-sections; HVAC duct connections; plumbing and electrical crossover connections; completion of exterior siding; installation of heating application ventilation systems or fireplace chimney systems; and completion of hinged-roof sections.



§ Second - of 2 versions of this section

68-126-202. Part definitions. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of commerce and insurance or the commissioner's designee;

(2) "Manufactured home" means a structure, transportable in one (1) or more sections, which, in the traveling mode, is eight (8) body feet or more in width, or forty (40) body feet or more in length, or, when erected on site, is three hundred twenty (320) or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air conditioning, and electrical systems contained in the structure; except that "manufactured home" includes any structure that meets all the requirements of this subdivision (2), except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the secretary and complies with the standards established under this title;

(3) "Manufacturer" means any person engaged in manufacturing or assembling new manufactured homes;

(4) "Mobile home" means a structure manufactured before June 15, 1976, that is not constructed in accordance with the National Manufactured Home Construction and Safety Standards Act of 1974, compiled in 42 U.S.C. § 5401 et seq. It is a structure that is transportable in one (1) or more sections that in the traveling mode is eight (8) body-feet or more in width and forty (40) body-feet or more in length, or, when erected on site, is three hundred twenty (320) or more square feet and that is built on a chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes any plumbing, heating, air conditioning and electrical systems contained in the structure;

(5) "Personal use" means use of property by a person or entity not for business purposes and the use of which is not substantially connected with a trade or business or an activity for the production or collection of income;

(6) (A) "Retailer" means any person:

(i) Engaged in the sale, leasing, or distribution of new manufactured homes primarily to persons who in good faith purchase or lease a manufactured home for purposes other than resale; or

(ii) Engaged in the sale, leasing, or distribution of used manufactured homes;

(B) "Retailer" does not include any person who sells or leases a manufactured home, if such manufactured home was owned for such person's personal use prior to such sale or lease; any person or persons owning manufactured homes for the purpose of renting or leasing only; or any financial institution that is engaged in the sale, leasing, or distribution of new and used manufactured homes;

(7) "Secretary" means the secretary of the United States department of housing and urban development; and

(8) "Set up" means installation of the manufactured home according to the manufacturer's installation instructions or those provided in § 68-126-403(c)(2), (3), and (4) for new manufactured homes and in § 68-126-403(d)(2), (3), and (4) for used manufactured homes, and includes, but is not limited to: site preparation; support structures, including footings, piers, caps, and shims; anchoring systems; ground moisture barriers; connection, fastening, moisture barrier installation between sections, and roofing dry-in of multi-sections; HVAC duct connections; plumbing and electrical crossover connections; completion of exterior siding; installation of heating application ventilation systems or fireplace chimney systems; and completion of hinged-roof sections.



§ 68-126-203 - Policy and purpose.

Manufactured homes, like other finished products having concealed vital parts, may present hazards to the health, life and safety of persons and to the safety of property unless properly manufactured. In the sale or rental of manufactured homes, there is also the possibility of defects not readily ascertainable when inspected by purchasers. It is the policy and purpose of this state to provide protection to the public against those possible hazards, and for that purpose to forbid the manufacture and sale or lease of manufactured homes that are not so constructed as to provide reasonable safety and protection to their owners and users.



§ 68-126-204 - Investigation of materials and construction -- Inspections -- Standards -- Rules and regulations.

(a) The commissioner is authorized and directed to investigate and examine engineering and construction practices and techniques, the properties of construction materials used in the construction and assembly of manufactured homes, their electrical, plumbing, heating and other systems and appliances, fire prevention and protective techniques, and measures to promote safety of persons and property and protect the health of users of such manufactured homes.

(b) The commissioner is authorized and directed to establish minimum safety standards for used manufactured homes offered for sale by dealers to consumers located within this state.

(c) The commissioner, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, may promulgate rules embodying construction and safety standards for manufactured homes. In the formulation of such standards, the commissioner shall strive to protect the public to a reasonable degree from hazards associated with such products, without unduly increasing their cost to consumers. Toward this end, the commissioner may, but is not required to, adopt the standards recommended by any recognized organization or testing laboratory, including the American National Standards Institute.

(d) In order that there be no duplication of inspections, all electrical and heating systems and appliances shall continue to be inspected pursuant to chapter 102 of this title; and inspection and payment of all fees required by chapter 102 of this title shall be deemed compliance with this chapter insofar as electrical and heating systems and appliances are concerned.

(e) The commissioner, in accordance with the Uniform Administrative Procedures Act, may also issue and promulgate all rules and procedures that in the commissioner's judgment, are necessary and desirable to make effective the standards so established.

§ First - of 2 versions of this section

68-126-205. Manufacture, sale or lease in violation of rules prohibited -- "Set-up" required. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) No person may manufacture, sell, lease, or offer to sell or lease any manufactured home, or park trailer in violation of rules of the commissioner issued to afford reasonable protection to persons and property with respect to the construction, assembly, and sale or lease of such manufactured homes, or park trailers. Compliance with such rules shall be evidenced in the manner required in this part.

(b) Any retailer who sells a manufactured home to a consumer in this state shall either:

(1) Provide set-up as provided in § 68-126-403; or

(2) Cause the home to be set up, as provided in § 68-126-403, by a licensed manufactured home installer approved and bonded in accordance with § 68-126-404.

§ Second - of 2 versions of this section

68-126-205. Manufacture, sale or lease in violation of rules prohibited -- "Set-up" required. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) No person may manufacture, sell, lease, or offer to sell or lease any manufactured home in violation of rules of the commissioner issued to afford reasonable protection to persons and property with respect to the construction, assembly, and sale or lease of such manufactured homes. Compliance with such rules shall be evidenced in the manner required in this part.

(b) Any retailer who sells a manufactured home to a consumer in this state shall either:

(1) Provide set-up as provided in § 68-126-403; or

(2) Cause the home to be set up, as provided in § 68-126-403, by a licensed manufactured home installer approved and bonded in accordance with § 68-126-404.

§ First - of 2 versions of this section

68-126-206. Licensing of manufacturers and dealers -- Bond -- Service of process on foreign manufacturers or dealers. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) It is unlawful to engage in business in this state as a manufacturer or retailer prior to obtaining a license from the commissioner. The commissioner may require of an applicant for a license such information and evidence of qualifications as are reasonably necessary to protect the public safety and welfare. An application for a license shall be submitted on the prescribed form, shall contain the applicant's business tax or privilege tax number, and shall be accompanied by a fee of one hundred dollars ($100) for a manufacturer's license or forty dollars ($40.00) for a retailer's license. License fees shall be payable annually, and shall not be prorated for portions of a year. All licenses shall expire one (1) year from the date of issuance. The licensing requirements shall not apply to individual employees of a licensed retailer; provided, however, that at least one (1) employee of a licensed retailer who is directly involved in the installation of a manufactured home is required to be certified by the commissioner. In order to obtain such certification, the employee shall have completed a fifteen-hour course and shall have passed an examination in manufactured home installation approved by the commissioner. At least one (1) certified employee shall be physically on site at the time of installation of any manufactured home.

(1) In addition to meeting other lawful requirements, an applicant for a license as a retailer shall present, at the time of application, proof of having completed a fifteen-hour course, approved by the commissioner, covering the installation of manufactured homes.

(2) Prior to being issued a license as a retailer, an applicant shall have passed an examination in manufactured home installation that is approved by the commissioner.

(3) Failure to comply with the requirements of this subsection (a) shall result in nonrenewal of the license, that shall be known as a retailer license.

(b) As a prerequisite to renewal of a license as a retailer, the retailer shall present proof of having completed five (5) hours of continuing education in manufactured home installation, during the twelve-month period immediately preceding renewal, that is approved by the commissioner. Any manufacturer or retailer who fails to renew such manufacturer's or retailer's license on or before its expiration date, or who commences business in this state prior to obtaining a license, shall be required to pay a penalty, in an amount the commissioner may determine by rule, for acting as a manufacturer or retailer without a license, in addition to the fee established in subsection (a) for issuance of a license.

(c) A separate license must be obtained for each manufacturing plant and retailer lot.

(d) (1) Any applicant for license as a manufacturer or retailer of a manufactured home or manufactured homes shall furnish a surety bond executed by the applicant, as principal, and by a surety company qualified to do business in this state, as surety. The bond shall be in a form approved by the department of commerce and insurance, and shall be executed to the department in favor of any person who may suffer loss or damage resulting from the applicant's violation of the conditions of such bond.

(2) The bond required by subdivision (d)(1) shall be for the license period and a new bond or a proper continuation certificate shall be submitted with each application for renewal of such license.

(3) Each manufacturer's bond shall be in the amount of fifty thousand dollars ($50,000), conditioned upon the manufacturer's compliance with this part, and all rules duly promulgated under this part. Each retailer's bond shall be in the amount of twenty-five thousand dollars ($25,000), conditioned upon the retailer's compliance with this part, the Tennessee Manufactured Home Anchoring Act, compiled in part 4 of this chapter, and all rules duly promulgated under part 4 of this chapter.

(4) The aggregate liability of the surety in each license year shall in no event exceed the amount of the bond.

(5) A separate bond shall not be required for each place of business operated by a manufacturer or retailer.

(6) This subsection (d) shall not apply to a manufacturer of manufactured homes that is not subject to the manufactured home construction and safety standards established under the National Manufactured Home Construction and Safety Standards Act of 1974, compiled in 42 U.S.C. § 5401 et seq.

(e) (1) Any foreign or alien manufacturer or retailer shall, by duly executed instrument filed in such manufacturer's or retailer's office, constitute and appoint the commissioner and the commissioner's chief deputy, or their successors, its true and lawful attorneys upon either of whom all lawful process in any action or legal proceeding against it may be served, and in the instrument shall agree that any lawful process against it, which may be served upon the attorney, shall be of the same force and validity as if served on the company, and that the authority of the instrument shall continue in force, irrevocably, as long as any liability of the manufacturer or retailer remains outstanding in this state. Any process issued by any court of record in this state and served upon such commissioner or the commissioner's chief deputy by the proper officer of the county in which the commissioner or the commissioner's chief deputy may have an office, shall be deemed a sufficient process on the manufacturer and retailer, and it is the duty of the commissioner or the commissioner's chief deputy, promptly, after such service of process by any claimant, to forward, by registered mail, an exact copy of such notice to the manufacturer and retailer. Service of process from any county in this state upon the commissioner or the commissioner's chief deputy by the proper officer of the county in which the commissioner or the commissioner's chief deputy may have an office shall establish proper venue in the county from which the process was issued, if the plaintiff resides in that county, whether the manufacturer or retailer has an office or place of business located in one (1) or more other counties of this state or not.

(2) If any such manufacturer or retailer does business in this state without having appointed the commissioner its true and lawful attorney as required in this subsection (e), it shall, by doing such business in the state, be deemed to have thereby appointed the commissioner its true and lawful attorney for the purposes set forth in this subsection (e). The requirements of this subsection (e) shall be in addition to, and not in derogation of, any other provision of law.

(3) In the case of any action or proceeding instituted by or on behalf of the commissioner against or with reference to any such company, process may be lawfully served on the secretary of state.

(4) Service of process shall be made by leaving two (2) copies of the process or notice, together with a fee of six dollars ($6.00), in the office of the commissioner, together with an affidavit giving the latest known address of the defendant, and such service shall be sufficient, if notice of such service and a copy of the process or notice are forthwith sent by registered mail, with return receipt requested, by the commissioner to the company at such latest known address. An affidavit of the commissioner showing compliance with this subdivision (e)(4) shall be filed with the paper in the action or proceeding. The court in which the action or proceeding is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend the action. No judgment shall be entered against any such defendant under this section until at least thirty (30) days have elapsed after process or notice has been served on the commissioner.

(5) The references in this section to the commissioner shall, in the case of any action or proceeding instituted by or on behalf of the commissioner, be deemed to refer to the secretary of state, and the duties and responsibilities imposed by this section shall, in such cases, be performed and discharged by the secretary of state.

§ Second - of 2 versions of this section

68-126-206. Licensing of manufacturers and dealers -- Bond -- Service of process on foreign manufacturers or dealers. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) (1) It is unlawful to engage in business in this state as a manufacturer or retailer prior to obtaining a license from the commissioner. The commissioner may require of an applicant for a license such information and evidence of qualifications as are reasonably necessary to protect the public safety and welfare. An application for a license shall be submitted on the prescribed form, shall contain the applicant's business tax or privilege tax number, and shall be accompanied by payment of a fee as set by the commissioner by rule, promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5; provided, however, that the first percentage increase after January 1, 2016, shall not exceed one hundred percent (100%) of the current fee for a manufacturer's license or retail license; provided, further, that the fee for a manufacturer's license shall not exceed five hundred dollars ($500), and the fee for a retailer's license shall not exceed two hundred fifty dollars ($250). License fees shall be payable annually, and shall not be prorated for portions of a year. All licenses shall expire one (1) year from the date of issuance. The licensing requirements shall not apply to individual employees of a licensed retailer; provided, however, that at least one (1) employee of a licensed retailer who is directly involved in the installation of a manufactured home is required to be certified by the commissioner. In order to obtain such certification, the employee shall have completed a fifteen-hour course and shall have passed an examination in manufactured home installation approved by the commissioner. At least one (1) certified employee shall be physically on site at the time of installation of any manufactured home.

(2) In addition to meeting other lawful requirements, an applicant for a license as a retailer shall present, at the time of application, proof of having completed a fifteen-hour course, approved by the commissioner, covering the installation of manufactured homes.

(3) Prior to being issued a license as a retailer, an applicant shall have passed an examination in manufactured home installation that is approved by the commissioner.

(4) Failure to comply with the requirements of this subsection (a) shall result in nonrenewal of the license, that shall be known as a retailer license.

(b) As a prerequisite to renewal of a license as a retailer, the retailer shall present proof of having completed five (5) hours of continuing education in manufactured home installation, during the twelve-month period immediately preceding renewal, that is approved by the commissioner. Any manufacturer or retailer who fails to renew such manufacturer's or retailer's license on or before its expiration date, or who commences business in this state prior to obtaining a license, shall be required to pay a penalty, in an amount the commissioner may determine by rule, for acting as a manufacturer or retailer without a license, in addition to the fee established in subsection (a) for issuance of a license.

(c) A separate license must be obtained for each manufacturing plant and retailer lot.

(d) (1) Any applicant for license as a manufacturer or retailer of a manufactured home or manufactured homes shall furnish a surety bond executed by the applicant, as principal, and by a surety company qualified to do business in this state, as surety. The bond shall be in a form approved by the department of commerce and insurance, and shall be executed to the department in favor of any person who may suffer loss or damage resulting from the applicant's violation of the conditions of such bond.

(2) The bond required by subdivision (d)(1) shall be for the license period and a new bond or a proper continuation certificate shall be submitted with each application for renewal of such license.

(3) Each manufacturer's bond shall be in the amount of fifty thousand dollars ($50,000), conditioned upon the manufacturer's compliance with this part, and all rules duly promulgated under this part. Each retailer's bond shall be in the amount of twenty-five thousand dollars ($25,000), conditioned upon the retailer's compliance with this part, the Tennessee Manufactured Home Anchoring Act, compiled in part 4 of this chapter, and all rules duly promulgated under part 4 of this chapter.

(4) The aggregate liability of the surety in each license year shall in no event exceed the amount of the bond.

(5) A separate bond shall not be required for each place of business operated by a manufacturer or retailer.

(6) This subsection (d) shall not apply to a manufacturer of manufactured homes that is not subject to the manufactured home construction and safety standards established under the National Manufactured Home Construction and Safety Standards Act of 1974 (42 U.S.C. § 5401 et seq.).

(e) (1) Any foreign or alien manufacturer or retailer shall, by duly executed instrument filed in such manufacturer's or retailer's office, constitute and appoint the commissioner and the commissioner's chief deputy, or their successors, its true and lawful attorneys upon either of whom all lawful process in any action or legal proceeding against it may be served, and in the instrument shall agree that any lawful process against it, which may be served upon the attorney, shall be of the same force and validity as if served on the company, and that the authority of the instrument shall continue in force, irrevocably, as long as any liability of the manufacturer or retailer remains outstanding in this state. Any process issued by any court of record in this state and served upon such commissioner or the commissioner's chief deputy by the proper officer of the county in which the commissioner or the commissioner's chief deputy may have an office, shall be deemed a sufficient process on the manufacturer and retailer, and it is the duty of the commissioner or the commissioner's chief deputy, promptly, after such service of process by any claimant, to forward, by registered mail, an exact copy of such notice to the manufacturer and retailer. Service of process from any county in this state upon the commissioner or the commissioner's chief deputy by the proper officer of the county in which the commissioner or the commissioner's chief deputy may have an office shall establish proper venue in the county from which the process was issued, if the plaintiff resides in that county, whether the manufacturer or retailer has an office or place of business located in one (1) or more other counties of this state or not.

(2) If any such manufacturer or retailer does business in this state without having appointed the commissioner its true and lawful attorney as required in this subsection (e), it shall, by doing such business in the state, be deemed to have thereby appointed the commissioner its true and lawful attorney for the purposes set forth in this subsection (e). The requirements of this subsection (e) shall be in addition to, and not in derogation of, any other provision of law.

(3) In the case of any action or proceeding instituted by or on behalf of the commissioner against or with reference to any such company, process may be lawfully served on the secretary of state.

(4) Service of process shall be made by leaving two (2) copies of the process or notice, together with a fee of six dollars ($6.00), in the office of the commissioner, together with an affidavit giving the latest known address of the defendant, and such service shall be sufficient, if notice of such service and a copy of the process or notice are forthwith sent by registered mail, with return receipt requested, by the commissioner to the company at such latest known address. An affidavit of the commissioner showing compliance with this subdivision (e)(4) shall be filed with the paper in the action or proceeding. The court in which the action or proceeding is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend the action. No judgment shall be entered against any such defendant under this section until at least thirty (30) days have elapsed after process or notice has been served on the commissioner.

(5) The references in this section to the commissioner shall, in the case of any action or proceeding instituted by or on behalf of the commissioner, be deemed to refer to the secretary of state, and the duties and responsibilities imposed by this section shall, in such cases, be performed and discharged by the secretary of state.



§ 68-126-207 - Monitoring inspection fee.

The commissioner may establish a monitoring inspection fee in an amount established by the secretary. This monitoring inspection fee shall be an amount paid by each manufactured home manufacturer in this state for each manufactured home produced by the manufacturer in this state. The monitoring inspection fee shall be paid by the manufacturer to the secretary or the secretary's agent, who shall distribute the fees collected from all manufactured home manufacturers among the approved and conditionally approved states based on the number of new manufactured homes whose first location after leaving the manufacturing plant is on the premises of a distributor, retailer or purchaser in that state, and the extent of participation of the state in the joint team monitoring program established under the National Manufactured Home Construction and Safety Standards Act of 1974, compiled in 42 U.S.C. § 5401 et seq.



§ 68-126-208 - Furnishing of reports and information.

Each manufacturer, distributor, and retailer of manufactured homes shall establish and maintain such records, make such reports, and provide such information as the commissioner or the secretary may reasonably require to be able to determine whether such manufacturer, distributor, or retailer has acted or is acting in compliance with this part or the National Manufactured Home Construction and Safety Standards Act of 1974, compiled in 42 U.S.C. § 5401 et seq., and shall, upon request of a person duly designated by the commissioner or the secretary, permit such person to inspect appropriate books, papers, records and documents relevant to determining whether such manufacturer, distributor, or retailer has acted or is acting in compliance with such acts.



§ 68-126-209 - Exemptions.

In the issuance of rules and regulations pursuant to this part, the commissioner may provide appropriate exemption or exception with respect to a manufactured home or manufactured homes which have been inspected and approved by a nationally recognized and approved testing agency or laboratory, or an individual or agency authorized to make such inspection by the state fire marshal.



§ 68-126-210 - Administration of part -- Investigations and inspections.

The commissioner is charged with the administration of this part. The commissioner may, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, promulgate general rules and regulations of procedure for carrying into effect all provisions of this part, and for obtaining statistical data respecting manufactured homes. The commissioner may also make such investigations and inspections as in the commissioner's judgment are necessary to enforce and administer this part.



§ 68-126-211 - Inspections by commissioner or authorized representatives.

(a) The commissioner and the commissioner's authorized representatives, upon showing proper credentials and in the discharge of their duties pursuant to this part or the National Manufactured Home Construction and Safety Standards Act of 1974, compiled in 42 U.S.C. § 5401 et seq., are authorized, at reasonable hours and without advance notice, to enter and inspect all factories, warehouses, establishments or locations in this state in which manufactured homes are manufactured, sold, leased or distributed.

(b) No person may interfere with, obstruct or hinder an authorized representative of the commissioner who displays proper credentials in the performance of such representative's duties as set forth in this part.

§ First - of 2 versions of this section

68-126-212. Violations -- Penalties. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) Whoever violates any provision of the National Manufactured Home Construction and Safety Standards Act of 1974, compiled in 42 U.S.C. § 5401 et seq., or any regulation or final order issued under that act, shall be liable for a civil penalty not to exceed one thousand dollars ($1,000) for each such violation. Each violation of a provision of such act, or any regulation or order issued under that act, constitutes a separate violation with respect to each manufactured home or with respect to each failure or refusal to allow or perform an act required by the act, except that the maximum civil penalty may not exceed one million dollars ($1,000,000) for any related series of violations occurring within one (1) year from the date of the first violation.

(b) Any individual, or director, officer or agent of a corporation who knowingly and willfully violates the National Manufactured Home Construction and Safety Standards Act of 1974, in a manner which threatens the health or safety of any purchaser commits a Class A misdemeanor.

(c) Any violation of this part, or of any rule or regulation made under this part, which is not covered by subsection (a) or (b), is a Class C misdemeanor.

§ Second - of 2 versions of this section

68-126-212. Violations -- Penalties. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) Whoever violates any provision of the National Manufactured Home Construction and Safety Standards Act of 1974 (42 U.S.C. § 5401 et seq.), or any regulation or final order issued under that act, shall be liable for a civil penalty not to exceed one thousand one hundred dollars ($1,100) for each such violation. Each violation of a provision of such act, or any regulation or order issued under that act, constitutes a separate violation with respect to each manufactured home or with respect to each failure or refusal to allow or perform an act required by the act, except that the maximum civil penalty may not exceed one million three hundred seventy-five thousand dollars ($1,375,000) for any related series of violations occurring within one (1) year from the date of the first violation.

(b) Any individual, or director, officer or agent of a corporation who knowingly and willfully violates the National Manufactured Home Construction and Safety Standards Act of 1974, in a manner which threatens the health or safety of any purchaser commits a Class A misdemeanor.

(c) Any violation of this part, or of any rule or regulation made under this part, which is not covered by subsection (a) or (b), is a Class C misdemeanor.



§ 68-126-213 - Revocation or suspension of license.

The commissioner may, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, revoke or suspend any license issued pursuant to § 68-126-206, if the commissioner finds that the holder of such license has willfully violated any provision of this part or any rule or regulation adopted under this part, or has obtained such license by fraud or misrepresentation.



§ 68-126-214 - Reciprocal agreements with officials of other states.

In order to eliminate unnecessary duplication of reviews of designs, inspections, certifications of manufactured homes, and licensure of installers, the commissioner may negotiate and enter into reciprocal agreements with appropriate officials of other states, or with an agent for such states. However, no such agreement shall be entered into if the commissioner determines that it would not provide protection at least equivalent to that afforded by the standards and procedures established under this part.



§ 68-126-215 - Disposition of revenue.

All revenue resulting from the administration and enforcement of this part shall be placed to the credit of the manufactured housing fund created by § 68-126-406(c) and shall be used accordingly.






Part 3 - Tennessee Modular Building Act

§ 68-126-301 - Short title.

This part shall be known and may be cited as the "Tennessee Modular Building Act."



§ 68-126-302 - Legislative findings -- Purpose -- Standards.

(a) The general assembly finds that, in an effort to meet the building needs within the state, the private construction industry has developed mass production techniques that can substantially reduce construction costs, and that the mass production of buildings presents unique problems with respect to the establishment of uniform health and safety standards and inspection procedures. The general assembly further finds that, by minimizing the problems of standards and inspection procedures, it is demonstrating its intention to encourage the reduction of building construction costs and to make building and home ownership more feasible for all residents of the state.

(b) Because of the nature of the construction of modular building units that arrive at the site of installation with some or all of the electrical, mechanical, plumbing and other systems already built into the unit and not able to be inspected at the site without disassembly or destruction, it is the purpose of this part to provide for the inspection of modular building units for compliance with building codes at the place of manufacture.

(c) The commissioner is authorized to set standards for the construction and installation of modular building units, and to provide for the inspection of such units by the department, by an approved inspection agency or by reciprocal agreement with other states.



§ 68-126-303 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Approved inspection agency" means a person, organization or local government approved by the commissioner to be especially qualified by reason of facilities, personnel, experience, and demonstrated reliability, to investigate, test, evaluate and inspect modular building units, systems, or the component parts of modular building units together with the plans, specifications, and quality control procedures to ensure that such units, systems, or component parts are in full compliance with the standards adopted by the commissioner pursuant to this part and to label such units complying with those standards. Any person, or any organization whose membership is composed of persons, employed by a manufacturer of modular units or owning any interest in any such manufacturing business, shall be ineligible for approval by the commissioner to serve as an inspection agency;

(2) "Commissioner" means the commissioner of commerce and insurance;

(3) "Component" means any assembly, sub-assembly, or combination of elements for use as a part of a modular building unit, which may include the structural, electrical, mechanical, plumbing, fire protection, or other structurally integrated system or systems thereof affecting life safety;

(4) "Department" means the department of commerce and insurance;

(5) "Guard shelter" means a structure used exclusively for the purpose of providing shelter for no more than two (2) persons who are watching over or protecting a person or place or supervising prisoners;

(6) "Installation" means the assembly of modular building units on-site and/or the process of affixing modular building-related components to land, a foundation, footings, utilities, or an existing building;

(7) "Local government" means any political subdivision of this state with authority to establish standards and requirements applicable to the construction, installation, alteration and repairs of buildings;

(8) "Modular building unit" means a structural unit, or preassembled component unit, including the necessary electrical, plumbing, heating, ventilating and other service systems, manufactured off-site and transported to the point of use for installation or erection, with or without other specified components, as a finished building. "Modular building unit" does not apply to temporary structures used exclusively for construction purposes, nonresidential farm buildings, or ready-removables that are not modular structures;

(9) "Ready-removable" means a structure without any foundation, footings, or other support mechanisms that allow a structure to be easily relocated but which may include electrical wiring. Ready-removable structures include, but are not limited to, stadium press boxes, guard shelters, or structures that contain only electrical, electronic, or mechanical equipment that are solely occupied for service or maintenance of such equipment; and

(10) "Structure" means any building or improvement and its components, systems, fixtures, and appurtenances at the time of completion or construction.



§ 68-126-304 - Prerequisites to sale or installation -- Local requirements.

(a) (1) After the effective date of the rules adopted pursuant to this part, no modular building unit shall be offered for sale, sold, or installed in this state, unless it is approved and bears the insignia of approval of the commissioner, the commissioner's designee, or an approved inspection agency.

(2) All modular building units manufactured in this state, or intended to be offered for sale, sold, or installed in this state, shall be inspected by the commissioner, the commissioner's designee, or an approved inspection agency, at the place of manufacture of the modular building unit.

(b) (1) No local standard relating to the construction or installation of modular building units shall be applicable to any modular building unit subject to this part, unless such standard is identical to that set by the commissioner pursuant to § 68-126-302.

(2) Any modular building unit bearing an insignia of approval issued by the commissioner, the commissioner's designee, or an approved inspection agency pursuant to this part, shall be deemed to comply with any local standard relating to the construction of modular building units.

(3) Subject to subdivision (b)(1), a local government may make, and charge a fee for, an inspection of the installation of a modular building unit. Such fee shall be equal to the amount charged for a similar inspection on conventionally built housing.

(4) Local land use and zoning requirements, fire zones, building setback requirements, side and rear yard requirements, subdivision control, as well as the review and regulation of aesthetic requirements, are specifically and entirely reserved to local government. Such local requirements and rules that may be enacted by a local government must be reasonable and uniformly applied and enforced without any distinction as to whether a building is a conventionally constructed or modular building.

(5) Modular building units bearing an insignia of approval issued by the commissioner, the commissioner's designee, or an approved inspection agency pursuant to this part shall not be modified prior to or during installation, except in conformance with the rules of the commissioner.



§ 68-126-305 - Powers and duties of commissioner.

(a) (1) The commissioner shall enforce and administer this part.

(2) The commissioner shall promulgate such rules and regulations as the commissioner finds necessary to carry out this part, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(3) The commissioner is authorized to require licenses of manufacturers, dealers, and any other person involved in the construction, installation, sale or lease of a modular building unit, and to set reasonable fees and conditions for such licenses.

(b) In addition to any other powers conferred on the commissioner by law, the commissioner may:

(1) Prescribe all forms required to be filed pursuant to this part;

(2) Establish a schedule of fees to pay the cost incurred by the department for the administration and enforcement of this part;

(3) Appoint and employ such personnel as are necessary to carry out the duties imposed upon the commissioner by this part;

(4) Delegate inspection authority under this part, by contract or other agreement, to local governments, private persons, corporations, associations, and agencies of other states, as an approved inspection agency; and

(5) Assess civil penalties not to exceed five thousand dollars ($5,000) for each violation of this part.

(c) If a modular building is manufactured, sold, or installed in violation of this part, the commissioner may require:

(1) The manufacturer, dealer, or installer in violation of this part to provide the commissioner with as-built plans to be evaluated and approved by the commissioner for compliance with state building codes;

(2) The manufacturer, dealer, or installer in violation of this part to make available for inspection any components and concealed spaces of the structure and to repair any damages made when making the components and concealed spaces available for inspection;

(3) Inspections to be made during the remanufacturing process and may require that concealed spaces be opened or made accessible as necessary to determine that components comply with state building codes; and

(4) The manufacturer, dealer, or installer to be responsible for all costs or expenses incurred pursuant to this subsection (c).



§ 68-126-306 - Reciprocity -- Interstate agreements.

If the commissioner determines that the standards for construction and inspection of modular building units prescribed by statute or rule of another state are at least equal to rules prescribed under this part and that such standards are actually enforced by such other state, the commissioner may negotiate and enter into reciprocal agreements with appropriate officials of other states, or with an agent for such states. Any modular building unit inspected and approved under such an agreement shall be deemed to have been approved by the commissioner.



§ 68-126-307 - Judicial relief to compel compliance.

The department may seek injunctive or other relief to compel compliance with the requirements of this part or with rules issued pursuant to this part, or to enjoin the sale, delivery, or installation of a modular building unit. Such relief may be sought in the chancery court of the county in which the modular building unit that is the subject of the action is located, or of the county in which such unit was manufactured, or of Davidson County.



§ 68-126-308 - Violation a misdemeanor.

A violation of any provision of this part is a Class B misdemeanor.



§ 68-126-309 - Disposition of revenue.

All revenue resulting from the administration and enforcement of this part constitutes expendable receipts of the division of fire prevention.



§ 68-126-310 - Exemption from licensure requirements for local education agencies.

A local education agency (LEA) whose students, under supervision of vocational/industrial instructors, construct, as part of a vocational/industrial curriculum, modular building units shall be exempt from all licensure requirements of this part; provided, however, that:

(1) The LEA constructs no more than five (5) modular buildings per school per school year;

(2) Each modular building's structural and electrical systems are inspected from its initial stages of construction by qualified building and electrical inspectors;

(3) Each modular building meets all applicable local building codes and, when installed at a permanent site, is inspected by local building officials as a site-built structure; and

(4) The LEA provides the purchaser of a modular building with a statement disclosing that it does not comply with this part. The LEA shall retain a copy of the statement signed by the purchaser.



§ 68-126-311 - Requirements for ready-removables with electrical wiring.

(a) Ready-removables with electrical wiring must still meet applicable state and local electrical permitting requirements, local building permitting requirements, and have hardwired smoke alarms installed in accordance with the manufacturer's instructions.

(b) No ready-removable shall be modified for use as residential, recreational, or emergency housing in this state.






Part 4 - Tennessee Manufactured Home Installation Act

§ 68-126-401 - Short title.

This part shall be known and may be cited as the "Tennessee Manufactured Home Installation Act."



§ 68-126-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of commerce and insurance or the commissioner's designee;

(2) "Installer" means a licensed manufactured home installer, or a licensed manufactured home retailer. It does not include individual employees of licensed installers and retailers, unless such individuals are duly licensed as installers or retailers in accordance with this chapter;

(3) "Manufactured home" is defined as in § 68-126-202;

(4) "Person" means any individual, firm, association, corporation, or legal entity; and

(5) "Set-up" means an installation of the manufactured home according to the manufacturer's installation instructions or those provided in § 68-126-403(c)(2)-(4), and includes, but is not limited to, site preparation; support structures, including footings, piers, caps and shims; anchoring systems; connection, fastening, moisture barrier installation between sections, and roofing dry-in of multi-sections; HVAC duct connections; plumbing and electrical cross-over connections; completion of exterior siding; installation of heating application ventilation systems or fireplace chimney systems; and completion of hinged roof sections.



§ First - of 2 versions of this section

68-126-403. Installation criteria and standards. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) It is unlawful to occupy any manufactured home in this state, unless the manufactured home has been installed by a person licensed by the commissioner to make such installation.

(b) It is unlawful for any person to locate or relocate any manufactured home in this state, other than a home heretofore exempt, or a home previously installed and inspected according to rules in effect at the time of location on the site, unless the installation of the manufactured home has been done by a person licensed by the commissioner to make such installation.

(c) New homes installed after July 1, 2003, shall be installed according to the following criteria:

(1) In compliance with the manufacturer's installation instructions, if provided or available;

(2) If the manufacturer has not provided or does not make available suitable instructions, then the home shall be installed according to instructions prepared and sealed by an engineer registered in the state of Tennessee; or

(3) As an alternative to subdivisions (c)(1) or (c)(2), the home may be installed according to the instructions contained in ANSI 225.1, 1994 Edition, until such time as federal standards are implemented pursuant to the Manufactured Housing Improvement Act of 2000, compiled in 42 U.S.C. § 5401 et seq., at which time the federal standards shall supplant the ANSI 225.1, 1994 Edition, instructions; and

(4) In addition to the requirements of subdivisions (c)(1), (c)(2) or (c)(3), installation shall comply with federal emergency management agency regulations applicable to flood zones.

(d) Used homes installed after July 1, 2003, shall be installed according to the following criteria:

(1) In compliance with the manufacturer's manual in use at the time the home was manufactured;

(2) As an alternative to subdivision (d)(1), the home shall be installed according to instructions prepared and sealed by an engineer registered in the state of Tennessee; or

(3) As an alternative to subdivisions (d)(1) and (2), the home may be installed according to the instructions in ANSI 225.1, 1994 Edition, until such time as federal standards are implemented pursuant to the Manufactured Housing Improvement Act of 2000, at which time the federal standards shall supplant the ANSI 225.1, 1994 Edition, instructions; and

(4) In addition to the requirements of subdivisions (d)(1), (d)(2) or (d)(3), installation shall comply with federal emergency management agency regulations applicable to flood zones.

(e) The provisions of subdivision (d)(3) that would require French drains shall not apply to manufactured homes installed in any portion of a mobile home or manufactured home trailer park operating as such on or before January 1, 2004, in which all the lots have all underground utilities, so long as the installation otherwise prevents water build-up under the home, shifting or settling of the foundation, dampness in the home, damage to siding and bottom board, buckling of walls and floors and problems with the operation of doors and windows.



§ Second - of 2 versions of this section

68-126-403. Installation criteria and standards. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) It is unlawful to occupy any manufactured home in this state, unless the manufactured home has been installed by a person licensed by the commissioner to make such installation.

(b) It is unlawful for any person to locate or relocate any manufactured home in this state, other than a home heretofore exempt, or a home previously installed and inspected according to rules in effect at the time of location on the site, unless the installation of the manufactured home has been done by a person licensed by the commissioner to make such installation.

(c) New homes shall be installed according to the following criteria:

(1) In compliance with manufacturer instructions that are Design Approval Primary Inspection Agency (DAPIA) approved, if provided or available;

(2) (A) If the manufacturer has not provided or does not make available suitable instructions, then the home shall be installed according to instructions that, at a minimum, meet federal manufactured home installation standards as provided in 24 CFR 3285, promulgated pursuant to the National Manufactured Home Construction and Safety Standards Act of 1974 (42 U.S.C. § 5401 et seq.) and are prepared and sealed by an engineer registered in this state; or

(B) If an alternative to subdivision (c)(1) or (c)(2)(A) is required, the installation of the home shall, at a minimum, meet federal manufactured home installation standards as provided in 24 CFR 3285, promulgated pursuant to the National Manufactured Home Construction and Safety Standards Act of 1974; and

(3) Installation shall comply with federal emergency management agency regulations applicable to flood zones.

(d) Used homes installed after July 1, 2003, shall be installed according to the following criteria:

(1) In compliance with the manufacturer's manual in use at the time the home was manufactured;

(2) As an alternative to subdivision (d)(1), the home shall be installed according to instructions prepared and sealed by an engineer registered in the state of Tennessee; or

(3) As an alternative to subdivisions (d)(1) and (2), the home may be installed according to the instructions in ANSI 225.1, 1994 Edition, until such time as federal standards are implemented pursuant to the Manufactured Housing Improvement Act of 2000, at which time the federal standards shall supplant the ANSI 225.1, 1994 Edition, instructions; and

(4) In addition to the requirements of subdivisions (d)(1), (d)(2) or (d)(3), installation shall comply with federal emergency management agency regulations applicable to flood zones.

(e) The provisions of subdivision (d)(3) that would require French drains shall not apply to manufactured homes installed in any portion of a mobile home or manufactured home trailer park operating as such on or before January 1, 2004, in which all the lots have all underground utilities, so long as the installation otherwise prevents water build-up under the home, shifting or settling of the foundation, dampness in the home, damage to siding and bottom board, buckling of walls and floors and problems with the operation of doors and windows.

§ First - of 2 versions of this section

68-126-404. Licensing and certification of installers -- Fees, bonds, and penalties. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) No person may install a manufactured home in this state unless such person is licensed by the commissioner as an installer. Any subcontractor used by an installer to perform installation work in accordance with § 68-126-205 shall be duly licensed as an installer or shall be covered under the installer's bond. At least one (1) person who actually performs installation work at the site shall be certified by the commissioner in accordance with subdivision (d)(2).

(b) In addition to meeting other lawful requirements, an applicant for a license as an installer shall present, at the time of application, proof of having completed a fifteen-hour course, approved by the commissioner, covering the installation of manufactured homes.

(c) Prior to being issued a license as an installer, an applicant shall have passed an examination in manufactured home installation that is approved by the commissioner.

(d) (1) An application for a license as an installer shall be submitted on a form prescribed by the commissioner, and shall be accompanied by a fee of twenty-five dollars ($25.00). An application for a license as an installer shall be accompanied by a surety bond executed by the applicant as principal and by a surety company qualified to do business in the state of Tennessee as a surety. The bond shall be executed to the state of Tennessee and in favor of any consumer who shall suffer any loss as a result of the violation of this part. The bond shall be in the amount of ten thousand dollars ($10,000). The fee specified in this subdivision (d)(1) shall be paid annually and shall not be prorated for portions of a year. All licenses shall expire one (1) year from the date of issuance.

(2) An application for certification by an employee of an installer shall be submitted on a form prescribed by the commissioner and shall be accompanied by proof of having completed a fifteen-hour course and passed an examination approved by the commissioner covering the installation of manufactured homes. The license fee and bond requirements specified in subdivision (d)(1) shall not apply to applicants for certification. All certifications shall expire one (1) year from the date of issuance.

(3) The application for a license as an installer shall specify each employee who has been certified by the commissioner as having successfully completed the examination for manufactured home retailers and installers and who will or may be physically on site at the time of set-up of any manufactured home.

(4) In addition to the fee established in subdivision (d)(1) for the issuance of a license as an installer, any installer who fails to renew such installer license on or before its expiration date or who commences business in this state prior to obtaining a license shall be required to pay a penalty in an amount that the commissioner may determine by rule for acting as an installer without a license.

(e) In addition to the requirements of subdivision (d)(1), after January 1, 2004, and as a prerequisite to renewal of a license as an installer, the installer shall present proof of having completed five (5) hours of continuing education in manufactured home installation, approved by the commissioner, during the twelve-month period immediately preceding renewal. After January 1, 2004, any person desiring to renew certification shall present proof of having completed five (5) hours of continuing education in manufactured home installation, approved by the commissioner, during the twelve-month period immediately preceding renewal.

(f) The commissioner may require installers to establish and maintain such records, make such reports, and provide such information as may be necessary to ensure compliance with this part.

(g) Installers of HVAC systems who are engaged in the activities described in § 68-126-402(4) in conjunction with the installation of HVAC systems are exempt from the requirements of this section.

§ Second - of 2 versions of this section

68-126-404. Licensing and certification of installers -- Fees, bonds, and penalties. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) No person may install a manufactured home in this state unless such person is licensed by the commissioner as an installer. Any subcontractor used by an installer to perform installation work in accordance with § 68-126-205 shall be duly licensed as an installer or shall be covered under the installer's bond. At least one (1) person who actually performs installation work at the site shall be certified by the commissioner in accordance with subdivision (d)(2).

(b) In addition to meeting other lawful requirements, an applicant for a license as an installer shall present, at the time of application, proof of having completed a fifteen-hour course, approved by the commissioner, covering the installation of manufactured homes.

(c) Prior to being issued a license as an installer, an applicant shall have passed an examination in manufactured home installation that is approved by the commissioner.

(d) (1) An application for a license as an installer shall be submitted on a form prescribed by the commissioner, and shall be accompanied by a fee as set by the commissioner by rule, promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5; provided, however, that the first percentage increase after January 1, 2016, shall not exceed one hundred percent (100%) of the current fee; provided, further, that the fee for an installer's license shall not exceed one hundred twenty-five dollars ($125). An application for a license as an installer shall be accompanied by a surety bond executed by the applicant as principal and by a surety company qualified to do business in this state as a surety. The bond shall be executed to the state of Tennessee and in favor of any consumer who shall suffer any loss as a result of the violation of this part. The bond shall be in the amount of ten thousand dollars ($10,000). The installer license fee shall be paid annually and shall not be prorated for portions of a year. All licenses shall expire one (1) year from the date of issuance.

(2) An application for certification by an employee of an installer shall be submitted on a form prescribed by the commissioner and shall be accompanied by proof of having completed a fifteen-hour course and passed an examination approved by the commissioner covering the installation of manufactured homes. The license fee and bond requirements specified in subdivision (d)(1) shall not apply to applicants for certification. All certifications shall expire one (1) year from the date of issuance.

(3) The application for a license as an installer shall specify each employee who has been certified by the commissioner as having successfully completed the examination for manufactured home retailers and installers, and who will or may be physically on site at the time of setup of any manufactured home.

(4) In addition to the license fee for the issuance of an installer license, any installer who fails to renew such installer license on or before its expiration date or who commences business in this state prior to obtaining a license shall be required to pay a penalty in an amount that the commissioner may determine by duly promulgated rule for acting as an installer without a license.

(e) In addition to the requirements of subdivision (d)(1), after January 1, 2004, and as a prerequisite to renewal of a license as an installer, the installer shall present proof of having completed five (5) hours of continuing education in manufactured home installation, approved by the commissioner, during the twelve-month period immediately preceding renewal. After January 1, 2004, any person desiring to renew certification shall present proof of having completed five (5) hours of continuing education in manufactured home installation, approved by the commissioner, during the twelve-month period immediately preceding renewal.

(f) The commissioner may require installers to establish and maintain such records, make such reports, and provide such information as may be necessary to ensure compliance with this part.

(g) Installers of HVAC systems who are engaged in the activities described in § 68-126-402(4) in conjunction with the installation of HVAC systems are exempt from the requirements of this section.



§ 68-126-405 - Administration -- Rules and regulations -- Standards.

(a) The state fire marshal is charged with the administration of this part.

(b) The state fire marshal shall, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, promulgate rules and regulations for carrying into effect all provisions of this part.

(1) The rules and regulations shall include standards for the manufacture, approval, and installation of anchor systems.

(2) In the formulation of such standards, the state fire marshal shall strive to protect the public to a reasonable degree from dangers associated with overturning and sliding of manufactured homes, without unduly increasing their cost to consumers.

(3) The state fire marshal shall include, in the rules and regulations required above, minimum standards for support systems for manufactured homes.



§ 68-126-406 - Inspection -- Permit -- Fee.

(a) All manufactured homes required to be installed pursuant to § 68-126-403 may be inspected for compliance with applicable standards by qualified manufactured housing inspectors provided by the commissioner. Such inspectors shall have specialized training in manufactured housing installation inspection. The form and manner of training shall be determined by the commissioner.

(b) The installer shall apply for an installation permit prior to installing a manufactured home and shall pay an inspection fee of forty-five dollars ($45.00). The permit may be purchased and the fee shall be paid to the county clerk in any county of this state. The county clerk shall retain eight dollars ($8.00) of each permit fee and remit thirty-seven dollars ($37.00) to the commissioner. The fees shall be remitted to the commissioner on a monthly basis, not later than the twentieth day of the month following the month in which the fee is paid, and such remittance shall include a report of the license numbers of the installers and retailers who purchase permits and the corresponding permit numbers sold.

(c) All fees remitted to the commissioner, plus any funds received by the state from the federal department of housing and urban development for manufactured housing, shall be allocated to a fund within the general fund called the manufactured housing fund and shall, subject to appropriation, be utilized exclusively to fund the commissioner's regulatory activities pertaining to manufactured homes. Funds deposited in the manufactured housing fund shall not revert to the general fund at the end of the fiscal year but shall remain available for appropriation for the purposes provided in this subsection (c).

(d) In case of rejection of any part of the home installation, a separate forty-five dollar ($45.00) fee shall be charged to the installer.

(e) The commissioner shall ensure that at least five percent (5%) of manufactured homes installed in the state of Tennessee each year are inspected; provided, however, that there shall be at least one (1) inspection of a home installed by each installer each year. Inspection shall occur within twenty (20) business days after the commissioner's receipt of the installer's report. Each installer shall submit a report to the commissioner on at least a weekly basis describing the homes installed by the installer that week. Such report shall include, at a minimum, the name and address of the retailer and the location of each home installed.

(f) Upon payment of the inspection fee, the county clerk shall provide the purchaser a permit decal. The commissioner shall provide the permit decals to the county clerk. Installers and retailers may purchase decals from the county clerk; provided, however, that the commissioner shall account for all permits.

(g) A permit decal shall be placed on each new and used home that is installed after January 1, 2004. The decal shall be affixed inside the electrical panel box cover. The installer shall write the address where the home is located on the permit. The state or local electrical inspector shall not authorize electricity to be turned on at the home if no installation decal is on the home when the electrical installation is done.

(h) If a permit decal is lost or destroyed, the applicant for a replacement decal shall pay to the county clerk a fee of forty-five dollars ($45.00), from which the county clerk shall retain eight dollars ($8.00) and remit thirty-seven dollars ($37.00) to the commissioner. The applicant for the replacement permit decal shall provide to the county clerk an affidavit stating that the decal was lost or destroyed. The county clerk shall submit a copy of the affidavit for any replacement permit decal issued with the monthly report to the commissioner.



§ 68-126-408 - Alteration of installations.

It is unlawful for any person to alter any anchoring installation that has been inspected and approved without the written consent of the state fire marshal or the state fire marshal's authorized agent.



§ 68-126-409 - Application.

This part does not apply to any manufactured home that has not been delivered for occupancy.



§ 68-126-410 - Violations -- Penalties -- Injunctions.

(a) For purposes of this section, "imminent safety hazard" means a hazard creating an imminent and unreasonable risk of death or severe personal injury.

(b) Any person who violates any provision of this part, or any rule or regulation promulgated under this part, shall be subject to the following penalties:

(1) If the violation does not create an imminent safety hazard, the following shall apply:

(A) The commissioner shall notify the installer, in writing, of the violation or violations and direct the installer to correct the violation or violations within thirty (30) days of the date of the letter. Such notification shall also be sent to the retailer. Upon appropriate written request, the commissioner may grant an extension of time to correct the violation or violations. In determining whether such a violation has occurred, the inspector shall take into account the manufacturer's installation instructions. The installer shall respond to the commissioner, in writing, and confirm that corrections have been made and outline the steps taken to correct the violation or violations. The commissioner may reinspect the home or verify with the homeowner that corrections were made;

(B) If after notification of the violation or violations and after thirty (30) days have passed, the installer has not corrected the violations, then the commissioner may, after providing notice and an opportunity for a hearing pursuant to the Uniform Administrative Act, compiled in title 4, chapter 5, revoke or suspend the license of the installer. In addition to or in lieu of any other lawful discipline, the commissioner may assess a civil penalty in accordance with the following schedule:

(i) For a first offense within a one-year period, a civil penalty of one hundred dollars ($100);

(ii) For a second offense not involving the same violation within a one-year period, a civil penalty in an amount of one hundred dollars ($100) to five hundred dollars ($500);

(iii) For a third or subsequent offense not involving the same violation within a two-year period, a civil penalty in an amount of five hundred dollars ($500) to two thousand five hundred dollars ($2,500);

(iv) For a second or subsequent offense involving the same violation within a two-year period, a civil penalty of two thousand five hundred dollars ($2,500); and

(v) In addition to or in lieu of imposing other lawful discipline, the commissioner may require an installer to take additional education or retake the examination or both; and

(C) In any finding of violation or violations, the inspector shall cite on the inspection report the section from the manufacturer's installation instructions, or other applicable installation standards, pertaining to the violation or violations. If the responsibility for the violation or violations is not clear and the retailer presents no documentation to the contrary, the retailer shall be held responsible for the entire installation;

(2) If the violation creates an imminent safety hazard, the following shall apply:

(A) The commissioner shall notify the installer immediately, in writing, of the violation or violations and direct the installer to correct the violation or violations immediately. Such notification shall also be sent to the retailer. In determining whether such a violation has occurred, the inspector shall take into account the manufacturer's installation instructions. The installer shall respond to the commissioner, in writing, within twenty-four (24) hours of receiving notification of the violation or violations and provide a plan of corrective action outlining the steps that will be taken to correct the violation or violations. The commissioner may reinspect the home or verify with the homeowner that corrections were made;

(B) If after notification of the violation or violations and after twenty-four (24) hours have passed, the installer has not submitted an acceptable plan of corrective action, then the commissioner may, after providing notice and an opportunity for a hearing pursuant to the Uniform Administrative Act, revoke or suspend the license of the installer. In addition to or in lieu of any other lawful discipline, the commissioner may assess a civil penalty in accordance with the schedule set forth in subdivision (b)(1)(B);

(C) In addition to or in lieu of imposing other lawful discipline, the commissioner may require an installer to take additional education or retake the examination or both; and

(D) In any finding of a violation or violations, the inspector shall cite on the inspection report the section from the manufacturer's installation instructions, or other applicable installation standards, pertaining to the violation or violations. If the responsibility for the violation or violations is not clear and the installer presents no documentation to the contrary, the retailer shall be held responsible for the entire installation.

(c) Any person who violates any provision of this part, or of any rule or regulation promulgated pursuant to this part, commits a Class C misdemeanor.

(d) The commissioner may also seek injunctive relief against any violation of this part, or of any rule or regulation promulgated pursuant to this part, in accordance with the procedure established in § 68-135-111.



§ 68-126-411 - Disposition of revenue.

All revenue resulting from the administration of this part shall be placed to the credit of the manufactured housing fund, and shall be used accordingly.



§ 68-126-412 - Preemption -- Supersession.

It is the intention of the general assembly that this part, and the regulations issued pursuant thereto, preempt any local ordinance or regulation of the installation of manufactured homes. All city, county and consolidated government resolutions, ordinances, regulations and code requirements on installation of manufactured homes are superseded by this chapter, and regulations issued thereto.









Chapter 131 - Hazardous Substances

Part 1 - Tennessee Hazardous Substances Act

§ 68-131-101 - Short title.

This part shall be known and may be cited as the "Tennessee Hazardous Substances Act."



§ 68-131-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Antifreeze" means any substance or preparation sold, distributed or intended for use as the cooling liquid or to be added to the cooling liquid in the cooling system of internal combustion engines of motor vehicles to prevent freezing of the cooling liquid or to lower its freezing point.

(2) (A) "Banned hazardous substance" means:

(i) Any toy or other article intended for use by children, that:

(a) Is a hazardous substance;

(b) Bears or contains a hazardous substance in such manner as to be susceptible of access by a child to whom such toy or other article is entrusted; or

(c) Is otherwise hazardous because it presents electrical, mechanical or thermal hazards; or

(ii) Any hazardous substance intended or packaged in a form suitable for use in household, that the commissioner by regulation classifies as a banned hazardous substance on the basis of a finding that, notwithstanding such cautionary labeling as is or may be required under this part for that substance, the degree or nature of the hazard involved in the presence or use of such substance in households is such that the objective of the protection of the public health and safety can be adequately served only by keeping such substance, when so intended or packaged, out of the channels of commerce; provided, that the commissioner, by regulation:

(a) Shall exempt from subdivision (2)(A)(i) articles, such as chemical sets, that by reason of their functional purpose require the inclusion of the hazardous substance involved, and that bear labeling giving adequate directions and warnings for safe use and are intended for use by children who have attained sufficient maturity, and may reasonably be expected, to read and heed such directions and warnings; and

(b) Shall exempt from subdivision (2)(A)(i), and provide for the labeling of common fireworks, including toy paper caps, cone fountains, cylinder fountains, whistles without report, and sparklers, to the extent that the commissioner determines that such articles can be adequately labeled to protect the purchasers and users of the articles;

(B) Proceedings for the issuance, amendment, or repeal of regulations pursuant to subdivision (2)(A)(ii) shall be governed by § 68-131-103;

(C) If any substance or article is determined to be a banned hazardous substance after the sale of such substance or article by a manufacturer or a distributor to a distributor or a dealer and prior to the sale of such substance or article by such distributor or dealer, the distributor shall immediately repurchase such substance or article at the price paid by such dealer, plus the transportation charges involved, and the manufacturer shall immediately repurchase from the distributor, or from the dealer if there is no distributor, such substance or article unsold or repurchased at the price paid, plus all transportation charges involved;

(3) "Bittering agent" means denatonium benzoate;

(4) "Commerce" means any and all commerce within the state of Tennessee and subject to the jurisdiction of the state of Tennessee, and includes the operation of any business or service establishment;

(5) "Commissioner" means the commissioner of agriculture or the commissioner's legally authorized representative or agent;

(6) "Corrosive" means any substance that, in contact with living tissue, will cause destruction of tissue by chemical action, but does not refer to action on inanimate surfaces;

(7) "Department" means the Tennessee department of agriculture;

(8) "Electrical" means of or pertaining to the flow of an electrical charge or to electrons in motion; an article may be determined to present an "electrical hazard," if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture may cause personal injury or illness by electric shock resulting from current leakage, inadequate insulation, accessibility of live parts, or other conditions;

(9) "Extremely flammable" applies to any substance that has a flash point at or below twenty degrees Fahrenheit (20 degrees F), as determined by the Tagliabue Open Cup Tester and "combustible" applies to any substance that has a flash point above eighty degrees Fahrenheit (80 degrees F), to and including one hundred fifty degrees Fahrenheit (150 degrees F), as determined by the Tagliabue Open Cup Tester; and "flammable" applies to any substance that has a flash point above twenty degrees Fahrenheit (20 degrees F), to and including eighty degrees Fahrenheit (80 degrees F), as determined by the Tagliabue Open Cup Tester; except that the flammability or combustibility of solids and of the contents of self-pressurized containers shall be determined by methods found by the commissioner to be generally applicable to such materials or containers, respectively, and established by regulations issued by the commissioner, which regulations shall also define the terms "flammable," "combustible" and "extremely flammable" in accordance with such methods;

(10) (A) "Hazardous substance" means:

(i) Any substance or mixture of substances that:

(a) Is toxic;

(b) Is corrosive;

(c) Is an irritant;

(d) Is a strong sensitizer;

(e) Is flammable or combustible; or

(f) Generates pressure through decomposition, heat, or other means, if such substance or mixture of substances may cause substantial personal injury or substantial illness during or as a proximate result of any customary or reasonably foreseeable handling or use, including reasonably foreseeable ingestion by children;

(ii) Any substances that the commissioner by regulation finds, pursuant to § 68-131-103(a), meet the requirements of subdivision (10)(A)(i);

(iii) Any radioactive substance, if, with respect to such substance as used in a particular class of article or as packaged, the commissioner determines by regulation that the substance is sufficiently hazardous to require labeling in accordance with this part in order to protect the public health;

(iv) Any toy or other article intended for use by children that the commissioner finds, pursuant to § 68-131-103(e), meets the requirements of subdivision (10)(A)(i)(d);

(B) "Hazardous substance" does not apply to economic poisons subject to the Federal Insecticide, Fungicide, and Rodenticide Act, compiled in 7 U.S.C. §§ 135-135R, or the Tennessee Insecticide, Fungicide, and Rodenticide Act, compiled in title 43, chapter 8, nor to foods, drugs, and cosmetics subject to the Tennessee Food, Drug, and Cosmetic Act, compiled in title 53, chapter 1, nor to substances intended for use as fuels when stored in containers and used in the heating, cooking, or refrigeration system of a house, but "hazardous substance" does apply to any article that is not itself an economic poison within the meaning of the Federal Insecticide, Fungicide, and Rodenticide Act or the Tennessee Insecticide, Fungicide, and Rodenticide Act, but that is a hazardous substance within the meaning of subdivision (10)(A) by reason of bearing or containing such an economic poison; and

(C) "Hazardous substance" does not include any source material, special nuclear material, or by-product material as defined in the Atomic Energy Act of 1954, compiled in 42 U.S.C. § 2011 et seq., and regulations issued pursuant to that act by the atomic energy commission;

(11) (A) "Highly toxic" means any substance that falls within any of the following categories:

(i) Produces death within fourteen (14) days in one half (1/2) or more than one half (1/2) of a group of ten (10) or more laboratory white rats, each weighing between two hundred (200) and three hundred (300) grams, at a single dose of fifty (50) milligrams or less per kilogram of body weight, when orally administered;

(ii) Produces death within fourteen (14) days in one half (1/2) or more than one half (1/2) of a group of ten (10) or more laboratory white rats, each weighing between two hundred (200) and three hundred (300) grams, when inhaled continuously for a period of one (1) hour or less at an atmosphere concentration of two hundred (200) parts per million (1,000,000) by volume or less of gas or vapor or two (2) milligrams per liter by volume or less of mist or dust; provided, that such concentration is likely to be encountered by a person when the substance is used in any reasonably foreseeable manner; or

(iii) Produces death within fourteen (14) days in one half (1/2) or more than one half (1/2) of a group of ten (10) or more rabbits tested in a dosage of two hundred (200) milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for twenty-four (24) hours or less;

(B) If the commissioner finds that available data on human experience with any substance indicate results different from those obtained on animals in the dosages or concentrations provided for in subdivision (11)(A), the human data shall take precedence;

(12) "Immediate container" does not include package liners;

(13) "Irritant" means any substance not corrosive within the meaning of subdivision (6), which on immediate, prolonged, or repeated contact with normal living tissue will induce a local inflammatory reaction;

(14) "Label" means a display of written, printed, or graphic matter upon the immediate container of any substance, or in the case of an article that is unpackaged or is not packaged in an immediate container intended or suitable for delivery to the ultimate consumer, a display of such matter directly upon the article involved or upon a tag or other suitable material affixed to the article, and a requirement made by or under authority of this part that any word, statement, or other information appearing on the label shall not be considered to be complied with, unless such word, statement, or other information also appears:

(A) On the outside container or wrapper, if any there be, unless it is easily legible through the outside container or wrapper; and

(B) On all accompanying literature where there are directions for use, written or otherwise;

(15) "Mechanical" means of or pertaining to the design, construction or structure of a substance; an article may be determined to present a "mechanical hazard," if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture presents an unreasonable risk of personal injury or illness by strangulation, suffocation, asphyxiation, fragmentation, explosion, puncture, or other mechanical means;

(16) "Misbranded hazardous substance" means a hazardous substance, including a toy, or other article intended for use by children, which is a hazardous substance, or which bears or contains a hazardous substance in such manner as to be susceptible of access by a child to whom such toy or other article is entrusted, intended or packaged in a form suitable for use in the household or by children, which substance, except as otherwise provided by or pursuant to § 68-131-103, fails to bear a label:

(A) That states conspicuously:

(i) The name and place of business of the manufacturer, packer, distributor, or seller;

(ii) The common or usual name or the chemical name, if there be no common or usual name, of the hazardous substance or of each component that contributes substantially to its hazard, unless the commissioner by regulation permits or requires the use of a recognized generic name;

(iii) The signal word "DANGER" on substances that are extremely flammable, corrosive, or highly toxic;

(iv) The signal word "WARNING" or "CAUTION" on all other hazardous substances;

(v) An affirmative statement of the principal hazard or hazards, such as "Flammable," "Combustible," "Vapor Harmful," "Causes Burns," "Absorbed Through Skin," or similar wording descriptive of the hazard;

(vi) Precautionary measures describing the action to be followed or avoided, except when modified by regulation of the commissioner pursuant to § 68-131-103;

(vii) Instruction, when necessary or appropriate, for first aid treatment;

(viii) The word "poison" for any hazardous substance that is defined as "highly toxic" by subdivision (11);

(ix) Instructions for handling and storage of bulk shipments and packages that require special care in handling or storage; and

(x) The statement:

(a) "Keep out of the reach of children" or its practical equivalent; or

(b) If the article is intended for use by children and is not a banned hazardous substance, adequate directions for the protection of children from the hazard; and

(B) On which any statements required under subdivision (16)(A) are located prominently and are in the English language in conspicuous and legible type in contrast by typography, layout, or color with other printed matter on the label;

(17) "Person" includes an individual, partnership, corporation, or association, or the person's legal representative or agent;

(18) "Radioactive substance" means a substance that emits ionizing radiation;

(19) "Strong sensitizer" means a substance that will cause on normal living tissue, through an allergic or photodynamic process, a hypersensitivity that becomes evident on reapplication of the same substances and that is designated as such by the commissioner. Before designating any substance as a strong sensitizer, the commissioner, upon consideration of the frequency of occurrence and severity of the reaction, shall find that the substance has a significant potential for causing hypersensitivity;

(20) "Thermal" means of or pertaining to the transfer or manifestation of heat energy; an article may be determined to present a "thermal hazard" if it has surfaces or parts normally touched, handheld, or grasped that exceed a temperature of one hundred thirteen degrees Fahrenheit (113 degrees F), or one hundred forty degrees Fahrenheit (140 degrees F) in the case of surfaces other than metal, or if it has surfaces or parts exceeding one hundred forty degrees Fahrenheit (140 degrees F), in normal use or when subjected to reasonably foreseeable damage or abuse, that may be touched accidentally, causing personal injury or illness. However, articles that have parts or surfaces exceeding a temperature of one hundred forty degrees Fahrenheit (140 degrees F) that may be touched accidentally and are not normally touched, handheld, or grasped shall not be found to present a thermal hazard, if the following three (3) conditions are met:

(A) The article requires such surfaces or parts in order to perform the normal function or purpose of the article;

(B) The article bears labeling giving directions and warnings for safe use; and

(C) Because of such labeling and warnings or other factors, the article is likely to be used only by children who will comprehend the warning and use the toy safely. Temperature tests shall be made at an ambient room temperature of seventy-seven degrees Fahrenheit (77 degrees F) (25 degrees C); and

(21) "Toxic" applies to any substance, other than a radioactive substance, that has the capacity to produce personal injury or illness to a human through ingestion, inhalation or absorption through any body surface.



§ 68-131-103 - Regulations declaring hazardous substances and establishing variations and exemptions.

(a) Whenever in the judgment of the commissioner such action will promote the objectives of this part by avoiding or resolving uncertainty as to application, the commissioner may by regulation declare to be a hazardous substance, for the purposes of this part, any substance or mixture of substances that the commissioner finds meets the requirements of § 68-131-102(10)(A)(i).

(b) If the commissioner finds that the requirements of § 68-131-102(16)(A) are not adequate for the protection of the public health and safety in view of the special hazard presented by any particular hazardous substance, the commissioner may by regulation establish such reasonable variations or additional label requirements as the commissioner finds necessary for the protection of the public health and safety; and any such hazardous substance intended, or packaged in a form suitable, for use in the household or by children, that fails to bear a label in accordance with such regulations shall be deemed to be a misbranded hazardous substance.

(c) If the commissioner finds that, because of the size of the package involved or because of the minor hazard presented by the substance contained in the package, or for other good and sufficient reasons, full compliance with the labeling requirements otherwise applicable under this part is impracticable or is not necessary for the adequate protection of the public health and safety, the commissioner shall promulgate regulations exempting such substances from these requirements to the extent the commissioner determines to be consistent with adequate protection of the public health and safety.

(d) If the commissioner finds that the hazard of an article subject to this part is such that labeling adequate to protect the public health and safety cannot be devised, or the article presents an imminent danger to the public health and safety, the commissioner may declare the article to be a banned hazardous substance and require its removal from commerce.

(e) A regulation issued in accordance with § 3(e) of the Federal Hazardous Substances Act, compiled in 15 U.S.C. § 1261 et seq., which restricts the sale or labeling of a toy or other article intended for use by children because of an electrical, mechanical or thermal hazard, shall be an acceptable regulation for the purpose of this part.



§ 68-131-104 - Prohibited acts.

The following acts, and the causing of the acts are prohibited:

(1) The introduction or delivery for introduction into commerce in the state of Tennessee of any misbranded hazardous substance;

(2) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the label of, or the doing of any other act with respect to, a hazardous substance, if such act is done while the substance is in commerce, or while the substance is held for sale, whether or not the first sale, after shipment in commerce, and results in the hazardous substance being a misbranded hazardous substance or a banned hazardous substance;

(3) The receipt in commerce of any misbranded hazardous substance or banned hazardous substance and the delivery or proffered delivery of the hazardous substance for pay or otherwise;

(4) The giving of a guarantee or undertaking referred to in § 68-131-105(b)(2), which guarantee or undertaking is false, except by a person who relied upon a guarantee or undertaking to the same effect signed by, and containing the name and address of, the person residing in the United States from whom such person received in good faith the hazardous substance;

(5) The failure to permit entry or inspection as authorized by § 68-131-110(a) or to permit access to and copying of any record as authorized by § 68-131-111;

(6) (A) The introduction or delivery for introduction into commerce, or the receipt in commerce and subsequent delivery or proffered delivery for pay or otherwise, of a hazardous substance in a reused food, drug or cosmetic container or in a container that, though not a reused container, is identifiable as a food, drug, or cosmetic container by its labeling or by other identification. The reuse of a food, drug, or cosmetic container as a container for a hazardous substance shall be deemed to be an act that results in the hazardous substance being a misbranded hazardous substance;

(B) As used in subdivision (6)(A), "food," "drug" and "cosmetic" have the same meanings as in the Tennessee Food, Drug, and Cosmetic Act, compiled in title 53, chapter 1;

(7) The use by any person to such person's own advantage, or revealing other than to the commissioner or officers or employees of the department, or to the courts when relevant in any judicial proceeding under this part, of any information acquired under authority of § 68-131-110 concerning any method or process that as a trade secret is entitled to protection; and

(8) The introduction into commerce of any antifreeze that is adulterated or misbranded or in violation of the requirements of this part or regulations.



§ 68-131-105 - Penalties.

(a) Any person who violates any of the provisions of § 68-131-104 commits a Class B misdemeanor.

(b) No person shall be subject to the penalties of subsection (a) for having violated:

(1) Section 68-131-104(3), if the receipt, delivery, or proffered delivery of the hazardous substance was made in good faith, unless such person refuses to furnish on request of an officer or employee duly designated by the commissioner, the name and address of the person from whom such person purchased or received such hazardous substance, and copies of all documents, if any there be, pertaining to the delivery of the hazardous substance to such person; or

(2) Section 68-131-104(1), if such person establishes a guarantee or undertaking signed by, and containing the name and address of, the person residing in the United States from whom such person received in good faith the hazardous substance, to the effect that the hazardous substance is not a misbranded hazardous substance or a banned hazardous substance within the meaning of those terms in this part.



§ 68-131-106 - Injunction proceedings.

In addition to the remedies provided in this part, the commissioner is authorized to apply to a competent court in this state, and such court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of § 68-131-104, irregardless of whether or not there exists an adequate remedy at law.



§ 68-131-107 - Detention of misbranded or banned hazardous substances -- Petition for libel of condemnation.

(a) Whenever a duly authorized agent of the commissioner finds or has probable cause to believe that any hazardous household substance is misbranded, or is a banned hazardous substance, within the meaning of this part, the agent shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, misbranded or is a banned hazardous substance and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court. It is unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission. An official order issued under authority of the federal Hazardous Substances Act, compiled in 15 U.S.C. § 1261 et seq., shall be probable cause for the commissioner to invoke the requirements of this section.

(b) (1) When an article detained or embargoed under subsection (a) has been found by such agent to be misbranded or a banned hazardous substance, the agent shall petition the court in whose jurisdiction the article is detained or embargoed for a libel of condemnation of such article. In an emergency and by agreement of all parties, the commissioner may detain such hazardous substance until final disposition can be made.

(2) When such agent has found that an article so detained or embargoed is not misbranded or a banned hazardous substance, the agent shall remove the tag or other marking.

(c) If the court finds that a detained or embargoed article is misbranded or a banned hazardous substance, such article shall, after entry of the decree, be destroyed at the expense of the claimant of the article, under supervision of such agent, and all court costs and fees, and storage and other proper expenses, shall be taxed against the claimant of the article or the claimant's agent; provided, that when the misbranding can be corrected by proper labeling of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled, has been executed, may by order direct that such article be delivered to claimant of the article for such labeling under the supervision of an agent of the commissioner. The expense of such supervision shall be paid by the claimant. The article shall be returned to the claimant on the representation to the court by the commissioner that the article is no longer in violation of this part, and that the expenses of such supervision have been paid.



§ 68-131-108 - Hearing before report of criminal violation.

It is the duty of each district attorney general, county attorney or city attorney to whom the commissioner reports any violation of this part, to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law. Before any violation of this part is reported to any such attorney for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present such person's views before the commissioner, either orally or in writing, in person, or by attorney, with regard to such contemplated proceeding.



§ 68-131-109 - Regulations.

(a) The authority to promulgate regulations for the efficient enforcement of this part is vested in the commissioner.

(b) The commissioner shall cause the regulations promulgated under this part to conform, insofar as practicable, with the regulations established pursuant to the federal Hazardous Substances Act, compiled in 15 U.S.C. § 1261 et seq.



§ 68-131-110 - Examinations and investigations.

(a) For the purposes of enforcement of this part, officers or employees duly designated by the commissioner, upon presenting appropriate credentials to the owner, operator or agent in charge, are authorized to:

(1) Enter, at reasonable times, any factory, warehouse, or establishment in which hazardous substances are manufactured, processed, packed or held for introduction into commerce or are held after such introduction, or to enter any vehicle being used to transport or hold such hazardous substances in commerce;

(2) Inspect, at reasonable times, and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment or vehicle, and all pertinent equipment, finished and unfinished materials, and labeling in the factory, warehouse, establishment or vehicle; and

(3) Obtain samples of such materials or packages of materials, or of such labeling.

(b) If the officer or employee obtains any sample prior to leaving the premises, the officer or employee shall pay or offer to pay the owner, operator, or agent in charge for such sample and give a receipt describing the samples obtained.



§ 68-131-111 - Records of shipment.

For the purpose of enforcing this part, carriers engaged in commerce, and persons receiving hazardous substances in commerce or holding such hazardous substances so received, shall, upon the request of an officer or employee duly designated by the commissioner, permit such officer or employee at reasonable times, to have access to and to copy all records showing the movement in commerce of any such hazardous substances, or the holding of the hazardous substances during or after such movement, and the quantity, shipper, and consignee of the hazardous substances, and it is unlawful for any such carrier or person to fail to permit such access to and copying of any record so requested when such request is accompanied by a statement in writing specifying the nature or kind of such hazardous substance to which such request relates; provided, that evidence obtained under this section shall not be used in a criminal prosecution of the person from whom obtained; and provided further, that carriers shall not be subject to the other provisions of this part by reason of their receipt, carriage, holding, or delivery of hazardous substances in the usual course of business as carriers.



§ 68-131-112 - Publicity.

(a) The commissioner may cause to be published, from time to time, summaries of any judgments, decrees, or court orders that have been rendered under this part, including the nature and the disposition of the charge.

(b) The commissioner may also cause to be disseminated information regarding hazardous substances in situations involving, in the opinion of the commissioner, imminent danger to health.

(c) Nothing in this section shall be construed to prohibit the commissioner from collecting, reporting and illustrating the results of the investigations of the department.



§ 68-131-113 - Bittering agent added to antifreeze or engine coolant -- Liability -- Construction regarding sale of motor vehicle -- Violations -- Selection of alternative bittering agent.

(a) Any and all antifreeze or engine coolant containing at least ten percent (10%) ethylene glycol that is manufactured on or after January 1, 2010, shall contain a bittering agent in a minimum concentration of thirty parts per million (30 p.p.m.) but not to exceed a maximum concentration of fifty parts per million (50 p.p.m.).

(b) No manufacturer, processor, distributor, recycler or seller of antifreeze or engine coolant containing at least ten percent (10%) ethylene glycol that complies with this section in this state shall be liable for any personal injury, death, property damage, environmental damage or economic loss caused by the required inclusion of the bittering agent to the antifreeze or engine coolant. The limitation on liability provided in this subsection (b) does not apply to a particular liability to the extent that the cause of the liability is unrelated to the inclusion of denatonium benzoate in any engine coolant or antifreeze.

(c) The requirements of this section shall not be construed to apply to the sale of a motor vehicle that contains engine coolant or antifreeze.

(d) Any person violating this section commits a Class C misdemeanor, punishable only by a fine of fifty dollars ($50.00) per occurrence.

(e) Upon a determination by a federal or state authority that denatonium benzoate is unsuitable for use, based on a threat to health and safety or the environment, the commissioner of agriculture shall establish by rulemaking hearing, as required by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2, a bittering agent that shall be required instead; provided, however, that the initial rules establishing the bittering agent shall be promulgated as emergency rules in compliance with § 4-5-208.



§ 68-131-114 - Sale of preparations or products containing sulfuric acid for use in the household.

Notwithstanding any provision of this part, or any rule or regulation to the contrary, liquid drain openers containing sulfuric acid and any preparation or product containing sulfuric acid in a concentration of ten percent (10%) or higher intended or packaged in a form suitable for use in households may be sold in this state if the product and packaging conforms to federal law, including, but not limited to, the federal Hazardous Substance Act, compiled in 15 U.S.C. § 1261 et seq., the Poison Prevention Packaging Act, compiled in 15 U.S.C. §§ 1471-1477, and all applicable federal regulations.






Part 2 - Hazardous Materials Good Samaritan Law

§ 68-131-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Compensation" shall not be construed to include the reimbursement of the actual expenses, exclusive of salaries, of any person rendering emergency care, assistance or advice;

(2) "Hazardous materials" includes:

(A) Materials designated as hazardous by any governmental agency; or

(B) Materials where the fire or explosion of or spillage, seepage or other discharge or release or possibility thereof creates a hazard to person, property or the environment; and

(3) "Person" includes any individual, partnership, corporation, association or other entity.



§ 68-131-202 - General provisions.

(a) Any person, including medical personnel, who in good faith and without compensation renders emergency care, assistance or advice, or who provides care, assistance or advice upon the request of any police or fire department, rescue or emergency squad, or any governmental agency at the scene of an accident or an existing or impending disaster involving the use, handling, transportation, transmission or storage of hazardous materials shall not be liable for damages as a result of conduct in rendering such care, assistance or advice, unless the damage was caused by the gross negligence of the actor. Gross negligence also includes rendering care, assistance or advice with respect to matters in which the person rendering such care, assistance or advice does not possess the technical knowledge or skills concerning such matters.

(b) This part shall not apply to police, fire or other public officials or emergency service personnel who render emergency care, assistance or advice while on duty. This part shall not be construed to impose a level of liability upon police, fire, or other public officials or emergency service personnel greater than or in addition to the level of liability that may otherwise be provided by law.



§ 68-131-203 - Limitation of immunity.

(a) The immunity from civil liability provided for by this part shall extend only to the actions taken by persons in rendering care, assistance or advice under § 68-131-202. This part does not confer any immunity from liability to any person for actions taken prior to or after the rendering of care, assistance or advice, and shall not affect any potential liability that any person may have arising from the manufacture, generation, transportation, storage or handling of any hazardous material.

(b) Any person who is in the business, for a compensation, of rendering care, assistance or advice in accidents or existing or impending disasters involving hazardous materials shall not be included under this part.

(c) This part shall not affect actions or remedies by or for any governmental agency pursuant to statutory authority.






Part 3 - Toxic Art Supplies Labeling Act of Tennessee

§ 68-131-301 - Short title.

This part shall be known and may be cited as the "Toxic Art Supplies Labeling Act of Tennessee."



§ 68-131-302 - Legislative intent and purpose.

(a) It is the intent and purpose of this part to protect persons from exposure to art or craft materials containing toxic chemicals. This health risk threatens not only professional artists and craft persons, but art teachers, students at every educational level, hobbyists, and children. Toxic substances may be employed during the course and scope of creating art or craft objects of all varieties.

(b) The general assembly finds and declares that present labeling of ingredients and hazards of art or craft material is insufficient to adequately protect the consumers of this state from possible adverse health effects. Because many persons do not know the toxic chemical substances with which they work, proper precautionary actions cannot be taken. Disclosure of toxic ingredients, their potential adverse effects on health, and instructions on safe handling will substantially minimize unnecessary exposure to excessive risk.

(c) The general assembly further finds that it is consistent with the protection of the public interest to impose upon those who manufacture, repackage, distribute and sell art or craft materials a duty to convey to consumers information about the potential health hazards of the products they manufacture.



§ 68-131-303 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Art supplies" includes:

(A) Any raw or processed material or manufactured product marketed or being represented by the manufacturer, repackager or retailer as being suitable for use in any phase of the creation of any work of visual or graphic art of any medium. These media may include, but shall not be limited to, paintings, drawings, prints, sculpture, ceramics, enamels, jewelry, stained glass, plastic sculpture, photographs, leather, and textile goods;

(B) The term "art supplies" does not apply to economic poisons subject to the federal Insecticide, Fungicide, and Rodenticide Act, compiled in 7 U.S.C. §§ 135-135R, or the Tennessee Insecticide, Fungicide, and Rodenticide Act, compiled in title 43, chapter 8, or to foods, drugs, and cosmetics subject to the Tennessee Food, Drug and Cosmetic Act, compiled in title 53, chapter 1;

(2) "Commerce" means any and all commerce within the state of Tennessee and subject to the jurisdiction of the state of Tennessee, and includes the operation of any business or service establishment;

(3) "Commissioner" means the commissioner of agriculture or the commissioner's legally authorized representative or agent;

(4) "Department" means the department of agriculture;

(5) "Human carcinogen" means any substance listed as a human carcinogen by the International Agency for Research on Cancer;

(6) "Label" means a display of written, printed, or graphic matter upon the immediate container of any substance, or in the case of an article that is unpackaged or is not packaged in an immediate container intended or suitable for delivery to the ultimate consumer, a display of such matter directly upon the article involved or upon a tag or other suitable material affixed to the article, and a requirement made by or under authority of this part that any word, statement or other information appearing on the label shall not be considered to be complied with, unless such word, statement or other information also appears:

(A) On the outside container or wrapper, if any there be, unless it is easily legible through the outside container or wrapper; and

(B) On all accompanying literature where there are directions for use, written and otherwise; and

(7) "Toxic" includes any substance that, when ingested, inhaled or absorbed through the skin, has the capacity to produce personal injury or illness.



§ 68-131-304 - Prohibitions -- Labels -- Warnings.

(a) No person shall distribute, sell, offer for sale, or expose for sale any art or craft material containing toxic substances causing chronic illness on which the person has failed to affix:

(1) A conspicuous label containing the signal word "WARNING," to alert users of potential adverse health effects;

(2) A conspicuous label warning of the health-related dangers of the art or craft material;

(A) If the product contains a human carcinogen, the warning shall contain the statement "CANCER HAZARD! Overexposure may create cancer risk.";

(B) If the product contains a toxic substance causing chronic illness, the warning shall contain, but not be limited to, the following statement or statements where applicable:

(i) May cause sterility or damage to reproductive organs;

(ii) May cause birth defects or harm to developing fetus;

(iii) May be excreted in human milk causing harm to nursing infant;

(iv) May cause central nervous system depression or injury;

(v) May cause numbness or weakness in the extremities;

(vi) Overexposure may cause damage to (specify organ); or

(vii) Heating above (specify degrees) may cause hazardous decomposition products;

(C) If a product contains more than one (1) chronically toxic substance, or if a single substance can cause more than one (1) chronic health effect, the required statements may be combined into one (1) warning statement;

(3) On the label a list of ingredients that are toxic substances causing chronic illness;

(4) On the label a statement or statements of safe use and storage instructions, conforming to the following list. The label shall contain, but not be limited to, as many of the following risk statements as are applicable:

(A) Keep out of reach of children;

(B) When using, do not eat, drink, or smoke;

(C) Wash hands after use and before eating, drinking, or smoking;

(D) Keep container tightly closed;

(E) Store in well ventilated area;

(F) Avoid contact with skin;

(G) Wear protective clothing (specify type);

(H) Wear national institute of occupational safety and health (NIOSH) certified masks for dusts, mists, or fumes;

(I) Wear NIOSH certified respirator with appropriate cartridge for (specify type);

(J) Wear NIOSH certified supplied-air respirator;

(K) Use window exhaust fan to remove vapors and assure adequate ventilation (specify explosion proof if necessary);

(L) Use local exhaust hood (specify type);

(M) Do not heat above (specify degrees) without adequate ventilation; or

(N) Do not use or mix with (specify material);

(5) On the label a statement on where to obtain more information, such as "Call your local poison control center for more health information"; or

(6) On the label the name and address of the manufacturer.

(b) (1) If all of the above information cannot fit on the package label, a package insert shall be required to convey all the necessary information to the consumer. In this event, the label shall contain a statement to refer to the package insert, such as "CAUTION: See package insert before use." For purposes of this section, "package insert" means a display of written, printed, or graphic matter upon a leaflet or suitable material accompanying the art supply. The language on this insert shall be nontechnical and nonpromotional in tone and content.

(2) Art or craft material offered for sale in containers that contain less than one (1) fluid ounce (30 milliliters) or one (1) ounce net (29 grams) shall be deemed to comply with this section if there is affixed on the container a precautionary label that includes the words "USE WITH CAUTION: Contains Hazardous Substances."

(c) The requirements set forth in subsections (a) and (b) shall not be considered to be complied with unless the required words, statements, or other information appear on the outside container or wrapper, or on a package insert that is easily legible through the outside container or wrapper and is painted in a color in contrast with the product or the package containing the product.



§ 68-131-305 - Exemptions -- Banning and removal of toxic substances -- Compliance with act.

(a) If the commissioner finds that, because of the size of the package involved, or because of the minor hazard presented by the substance contained in the package, or for other good and sufficient reasons, full compliance with the labeling requirements otherwise applicable under this part is impracticable or is not necessary for the adequate protection of the public health and safety, the commissioner shall promulgate regulations exempting such substances from these requirements to the extent the commissioner determines to be consistent with adequate protection of the public health and safety.

(b) If the commissioner finds the hazard of an article subject to this part is such that labeling adequate to protect the public health and safety cannot be devised, the commissioner may declare such article to be a banned toxic substance and require its removal from commerce.

(c) If an art or craft material complies with labeling standards D-4236 of the American Society for Testing and Materials (ASTM), the material complies with this part, unless the department determines that the label on an art or craft material does not satisfy the purposes of this part.



§ 68-131-306 - Penalties.

Any person violating this part commits a Class C misdemeanor.






Part 4 - Tennessee Lead-Based Paint Abatement Certification Act of 1997

§ 68-131-401 - Short title.

This part shall be known and may be cited as the "Tennessee Lead-Based Paint Abatement Certification Act of 1997."



§ 68-131-402 - Certification program for lead abatement professionals.

(a) The department of environment and conservation shall establish a certification program for lead abatement professionals.

(b) The program shall:

(1) Certify all individuals involved in lead-based paint abatement activities;

(2) Accredit training providers;

(3) Establish standards for such program;

(4) Insure compliance with regulations;

(5) Enforce the certification program;

(6) Revise regulations and procedures when necessary; and

(7) Establish reciprocity provisions with other state certification programs.

(c) The program shall conform to certification standards promulgated by the environmental protection agency for such programs, but shall not be more stringent than those standards. Furthermore, it is the intent of the general assembly that in this program the department shall only establish a certification program, and not provide the training for either the trainers or the lead-based paint professionals.

(d) The commissioner shall establish a program for the education of owners and occupants of target housing and child-occupied facilities concerning lead-based paint hazards. This program shall require persons who perform renovation in such facilities for compensation to provide owners and occupants with a lead hazard information pamphlet prior to commencing the renovation. The program shall meet the requirements of the federal program under the Lead Based Paint Exposure Reduction Act, compiled in 15 U.S.C. § 2681 et seq.



§ 68-131-403 - Inspections -- Where lead-based paint activities have occurred or are being conducted -- Warrants.

(a) The commissioner and the commissioner's designated staff have the authority to enter the business premises of persons and firms certified to engage in lead-based paint activities during business hours upon presenting credentials identifying themselves as employees of the department.

(b) The commissioner and the commissioner's designated staff shall have the authority to enter any structure, including residences, where lead-based paint activities have occurred, or are being conducted, for the purpose of determining compliance with lead-based paint abatement requirements, provided they either:

(1) Obtain the consent of the owner or an adult occupant of the premises after presenting credentials identifying themselves as employees of the department; or

(2) Apply for and obtain a warrant from a court with jurisdiction, which shall be issued by the court upon a showing of probable cause that the inhabitants of the dwelling are likely to suffer adverse health effects from continued exposure to a lead-based paint hazard.



§ 68-131-404 - Unlawful acts.

(a) (1) On and after the effective date of regulations promulgated by the commissioner pursuant to this chapter, no person shall perform or represent that such person is qualified to perform any lead-based paint activities without having received the appropriate certification from the department, unless such person is:

(A) An owner performing abatement upon that person's own residential property;

(B) An employee of a property management company doing routine cleaning and repainting upon property managed by that company, where there is insignificant damage to, wear of, or corrosion of existing lead-containing paint or coating substances; or

(C) An owner routinely cleaning or repainting the owner's property, where there is insignificant damage to, wear of, or corrosion of existing lead-containing paint or coating substances.

(2) "Lead based paint activities," as used in this part has the same meaning as in the rules promulgated by the United States environmental protection agency for the federal lead-based paint program under the Toxic Substances Control Act, compiled in 15 U.S.C. § 2601 et seq. This includes lead-based paint inspection, risk assessment, and abatement activities, but does not include renovation, remodeling, landscaping, or other activities, when such activities are not designed to permanently eliminate lead-based paint hazards, but instead are designed to repair, restore or remodel a structure, even though these activities may incidentally result in a reduction or elimination of lead-based paint hazards.

(b) Failure of a lead-based paint abatement contractor to conduct lead-based paint activities in accordance with the requirements of the rules promulgated pursuant to this chapter is unlawful.

(c) Failure or refusal to establish, maintain, provide, copy, or permit access to records or reports required by the rules promulgated under this chapter is unlawful.

(d) Failure or refusal to permit entry or inspection as required by § 68-131-403 is unlawful.

(e) Failure of anyone, including a renovator of target housing, to comply with the requirements of the rules promulgated under this part is unlawful.



§ 68-131-405 - Penalties.

(a) (1) Any person who violates any provision of § 68-131-404 or the rules promulgated pursuant to this part is subject to a civil penalty of up to ten thousand dollars ($10,000) per day for each day during which the act or omission continues or occurs.

(2) A civil penalty may be assessed and enforced in the following manner:

(A) The commissioner may issue a civil penalty assessment against any person responsible for the violation;

(B) Any person against whom an assessment has been issued may secure a review of such assessment by filing with the commissioner a written petition setting forth the grounds and reasons for the objections, and asking for a hearing in the matter involved. If a petition for review of the assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment and it shall become final;

(C) Whenever any assessment has become final because of a person's failure to appeal the commissioner's assessment, the commissioner may apply to the appropriate court for a judgment and seek execution of such judgment. The court, in such proceedings, shall treat a failure to appeal such assessment as a confession of judgment in the amount of the assessment;

(D) In lieu of the administrative assessment procedure pursuant to this subdivision (a)(2), the commissioner may also institute proceedings for assessment of a civil penalty in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violation occurred;

(E) In assessing the civil penalty, the commissioner may consider the following factors:

(i) Whether the civil penalty imposed will be a substantial economic deterrent to the illegal activity;

(ii) The potential or actual harm posed to people or the environment by the violation;

(iii) The cause of the violation;

(iv) The effectiveness of action taken by the violator to cease the violation; and

(v) The economic benefit gained by the violator; and

(F) All such civil penalties and all fees collected pursuant to this part shall be deposited into a subaccount in the fund created by § 68-203-101 and treated accordingly.

(b) The commissioner may suspend or revoke a certification or accreditation for any person who violates any provision of §§ 68-131-403 -- 68-131-405 or the rules promulgated pursuant to this chapter, in accordance with the procedures set forth in § 4-5-320.

(c) Any person knowingly failing, neglecting, or refusing to comply with any of the provisions of § 68-131-404, commits a Class C misdemeanor. Each day upon which such violation occurs constitutes a separate offense.



§ 68-131-406 - Rules and regulations.

The commissioner of environment and conservation shall promulgate rules necessary to implement this part.









Chapter 135 - Liquefied Petroleum

Part 1 - Liquefied Petroleum Safety Act of Tennessee

§ 68-135-101 - Short title -- Purpose -- "Dealer" defined -- Dealers to be licensed.

(a) This part shall be known and may be cited as the "Liquefied Petroleum Safety Act of Tennessee."

(b) The purpose of this part is to safeguard health and property and to promote the public safety and welfare by requiring that only properly qualified persons shall engage in business as liquefied petroleum gas dealers.

(c) (1) "Dealer," as used in this part, means a person, firm or corporation engaged in the business of sale, storage or delivery of liquefied petroleum gas and/or the installation of liquefied petroleum gas equipment; and

(2) "Dealer" shall not be construed to include merchants whose sale of liquefied petroleum gas is restricted to containers of a capacity not exceeding two pounds (2 lbs.).

(d) A dealer shall be required to submit evidence to the state fire marshal as provided in this part that such dealer is qualified to engage in such business and, if qualified, shall be licensed as provided in this part. It is unlawful for any dealer to engage in the liquefied petroleum gas business in this state, unless such dealer has been duly licensed under this part.



§ 68-135-102 - Application for license -- Fee -- Issuance by state fire marshal.

The state fire marshal shall, upon application on a form that the commissioner shall prescribe and supply and upon payment by the applicant of the fee prescribed, consider such application, and in each proper case issue a license to any person who submits evidence satisfactory to the state fire marshal that the applicant is fully qualified, as set forth in this part, to engage in business as a liquefied petroleum gas dealer.



§ 68-135-103 - Qualifications and procedure prerequisite to issuance of license.

The qualifications and procedure prerequisite to the issuance of a license to a dealer are as follows:

(1) The applicant, or in the case of a firm or corporation, the person charged with the active management of the firm or corporation, must be twenty-one (21) years of age, and must submit evidence of at least three (3) years of experience in the liquified petroleum gas business or, alternatively, evidence of attendance at safety and handling training classes designed and established by the National Propane Gas Association;

(2) The applicant must file evidence of financial responsibility in the form of a certificate of liability insurance coverage in minimum limits of five hundred thousand dollars ($500,000) in the case of injury to any one (1) person and one million dollars ($1,000,000) in the case of any one (1) accident, or by the execution and filing of a bond for a like amount or by the deposit of one million dollars ($1,000,000) cash with the state fire marshal;

(3) The applicant shall also file evidence that the applicant is able to comply with such reasonable minimum storage requirements as the state fire marshal by regulation may from time to time determine to be necessary in the interest of public safety or welfare;

(4) The applicant must be of good character; and

(5) The applicant, or in the case of a firm or corporation, the person charged with the active management of the firm or corporation, shall be examined for the purpose of determining whether such applicant or representative has adequate knowledge of regulations promulgated by the state fire marshal; provided, that the state fire marshal may also require that any other person, employee or representative directly engaging in the delivering, installing or servicing of liquefied petroleum gas or liquefied petroleum gas equipment and appliances be likewise examined, and the state fire marshal shall prescribe such reasonable rules and regulations as the state fire marshal may deem necessary to safeguard life, health and property that will require as a prerequisite to issuance of a license, evidence of a completed, approved department of transportation inspection on all standard bob-tailed vehicles.



§ 68-135-104 - Issuance of licenses -- Classes -- Fees -- Requirements.

The state fire marshal shall, after approval of the application provided in this part for the issuance of a license, issue the following classes of permits, on the conditions indicated:

(1) CLASS 1. (A) May engage in any phase of the liquefied petroleum gas business, including the selling and delivering of liquefied petroleum gas, either by bulk delivery direct to the consumer or by filling cylinders at the plant of the Class 1 licensee; and may provide "satellite storage" facilities, with no container to be less than six thousand gallons (6,000 gals.). A "satellite storage" facility means a facility for decentralized storage of liquefied petroleum gas having no means for receiving orders or conducting any phase of liquefied petroleum gas business other than unloading, storage, and reloading of liquefied petroleum gas and related equipment;

(B) Shall furnish to the state fire marshal evidence of the following insurance:

(i) Manufacturers' and contractors' bodily injury liability insurance:

Each person ..................... $ 500,000

Each accident ..................... 1,000,000

(ii) Manufacturers' and contractors' property damage liability insurance:

Each accident ..................... $ 500,000

Aggregate ..................... 1,000,000

(iii) Products bodily injury liability insurance:

Each person ..................... $ 500,000

Each accident ..................... 1,000,000

Aggregate ..................... 1,000,000

(iv) Products property damage liability insurance:

Each person ..................... $ 500,000

Aggregate ..................... 1,000,000

(v) Automobile bodily injury liability insurance:

Each person ..................... $ 500,000

Each accident ..................... 1,000,000

(vi) Automobile property damage liability insurance:

Each accident ..................... $ 20,000

(C) Shall provide a bulk storage capacity of not less than thirty thousand (30,000) water gallons, with no container to be less than six thousand gallons (6,000 gals.) with minimum working pressure of two hundred pounds (200 lbs.), the location of which shall be approved by the state fire marshal in advance of the application. Storage containers being used in connection with cotton gins, manufacturing plants, or any other type commercial use, regardless of size, will not be accepted as bulk storage and cannot be included in the requirements for the thirty thousand gallons (30,000 gals.) storage. Maximum liquefied petroleum gas bulk storage containers within the state shall be determined by regulations issued by the state fire marshal's office;

(D) Shall provide equipment satisfactory to the state fire marshal;

(E) Shall provide sufficient switch track or tank loading and unloading facilities satisfactory to the state fire marshal for either tank car or tank transport operation. All auxiliary equipment such as pumps, hose, electrical switches, etc., shall be approved by the state fire marshal;

(F) Shall comply with all other applicable rules and regulations;

(G) Shall annually pay a permit fee in the sum of one hundred fifty dollars ($150) for each business location; and

(H) Shall not willingly or knowingly sell liquefied petroleum gas to another person, firm or corporation, for the purpose of resale, unless such person, firm or corporation holds a valid license issued by the authority of this part;

(2) CLASS 2. (A) May sell and install ICC liquefied petroleum gas cylinders and supply gas for the cylinders by one (1) of the following methods:

(i) Filling cylinders by weight at the plant of the applicant, or from approved mobile equipment; or

(ii) Furnishing a storage container of not less than five hundred (500) gallon capacity in connection with the proper type filling facilities;

(B) Shall furnish evidence of the following insurance:

(i) Products bodily injury liability insurance:

Each person ..................... $ 500,000

Each accident ..................... 1,000,000

Aggregate ..................... 1,000,000

(ii) Products property damage liability insurance:

Each accident ..................... $ 500,000

Aggregate ..................... 1,000,000

(iii) Automobile bodily injury liability insurance:

Each person ..................... $ 500,000

Each accident ..................... 1,000,000

(iv) Automobile property damage liability insurance:

Each accident ..................... $ 20,000

(C) The automobile bodily injury liability insurance and automobile property damage liability insurance requirements set forth in subdivisions (2)(B)(iii) and (iv) shall not apply to any Class 2 dealer not filling cylinders by weight from approved mobile equipment pursuant to subdivision (2)(A)(i). The state fire marshal shall, upon application for a Class 2 dealer's license, take from such applicant, on a form that the state fire marshal shall prescribe and supply, information sufficient to satisfy the state fire marshal that such applicant for a Class 2 dealer's license will not be filling cylinders by weight from approved mobile equipment; and

(D) Shall annually pay a permit fee in the sum of thirty-five dollars ($35.00);

(3) CLASS 3. (A) May operate liquefied petroleum gas service stations. May sell liquefied petroleum gas to operators of mobile equipment for motor fuel only. May not sell or install any type container or appliance;

(B) Shall provide storage and dispensing facilities that are consistent with standards established in NFPA pamphlet No. 58 and with requirements of the department of revenue;

(C) Shall furnish evidence of the following insurance:

(i) Manufacturers' and contractors' bodily injury liability insurance:

Each person ..................... $ 500,000

Each accident ..................... 1,000,000

(ii) Manufacturers' and contractors' property damage liability insurance:

Each accident ..................... $1,000,000

Aggregate ..................... 1,000,000

(iii) Products bodily injury liability insurance:

Each person ..................... $ 500,000

Each accident ..................... 1,000,000

Aggregate ..................... 1,000,000

(iv) Products property damage liability insurance or garage liability bodily injury liability insurance:

Each person ..................... $ 500,000

Each accident ..................... 1,000,000

Aggregate ..................... 1,000,000

(v) Garage liability property damage liability insurance:

Each accident ..................... $ 1,000,000

(D) Shall annually pay a permit fee in the sum of thirty-five dollars ($35.00);

(4) CLASS 4. (A) Includes, but is not limited to, refineries, jobbers, or sellers of liquefied petroleum gas. Shall not willingly or knowingly sell liquefied petroleum gas to another person, firm or corporation, for the purpose of resale, unless such person, firm or corporation holds a valid license issued by the authority of this part;

(B) Shall annually pay a permit fee in the sum of one hundred fifty dollars ($150);

(C) Shall furnish to the state fire marshal evidence of the following insurance:

(i) Manufacturers' and contractors' bodily injury liability insurance:

Each person ..................... $ 500,000

Each accident ..................... 1,000,000

(ii) Manufacturers' and contractors' property damage liability insurance:

Each accident ..................... $ 500,000

Aggregate ..................... 1,000,000

(iii) Products bodily injury liability insurance:

Each person ..................... $ 500,000

Each accident ..................... 1,000,000

Aggregate ..................... 1,000,000

(iv) Products property damage liability insurance:

Each person ..................... $ 500,000

Aggregate ..................... 1,000,000

(v) Automobile bodily injury liability insurance:

Each person ..................... $ 500,000

Each accident ..................... 1,000,000

(vi) Automobile property damage liability insurance:

Each accident ..................... $ 20,000

(5) CLASS 5. (A) May sell liquefied petroleum gas containers to permit holders exclusively:

(B) Shall furnish evidence of the following insurance:

(i) Manufacturers' and contractors' bodily injury liability insurance:

Each person ..................... $ 500,000

Each accident ..................... 1,000,000

(ii) Manufacturers' and contractors' property damage liability insurance:

Each accident ..................... $1,000,000

Aggregate ..................... 1,000,000

(iii) Products bodily injury liability insurance:

Each person ..................... $ 500,000

Each accident ..................... 1,000,000

Aggregate ..................... 1,000,000

(C) Before any liquefied petroleum gas containers are shipped into the state, blueprints and specifications shall be submitted in duplicate for each type of container, for approval by the state fire marshal. All fittings and the manufacturer thereof shall be listed and no variations from prints submitted will be permitted until such variations from the plans submitted have received approval by the state fire marshal. Excluded are containers manufactured under ICC specifications;

(D) On the date of shipment, the manufacturer shall forward a list of each container on an approved form, together with one (1) data sheet for each container shipped into the state, showing manufacturer's serial number, number of the National Board of Boiler and Pressure Vessel Inspectors, capacity in gallons, and to whom shipped. Excluded hereunder are containers manufactured under ICC specifications; and

(E) Shall annually pay a permit fee in the sum of one hundred dollars ($100).



§ 68-135-105 - Expiration of licenses -- Renewal -- Notice.

Each license granted under this part shall expire on March 31 following its issuance or renewal and shall become invalid on such date unless renewed. Renewal may be effected at any time during the month of March by the payment of the fee prescribed in this part; provided, that the applicant has complied with the insurance requirements. It is the duty of the state fire marshal to notify every person licensed under this part of the date of expiration of such licensed person's license and the amount of the fee required for renewal for one (1) year, such notice to be mailed at least one (1) month in advance of the date of expiration of the license.



§ 68-135-106 - Revocation or suspension of license or renewal -- Procedure.

(a) The state fire marshal may refuse to issue, renew, suspend, or revoke a certificate of registration, license, or permit, if the state fire marshal finds that the applicant, registrant, licensee, or permit holder has violated this part or any rule relating to liquefied petroleum gas promulgated by the state fire marshal under this part or any other law.

(b) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case arising under this part.



§ 68-135-107 - Rules and regulations -- Reciprocal agreements.

(a) The state fire marshal is authorized and directed to make such rules and regulations consistent with this part and other laws of this state as the state fire marshal may deem necessary in order to carry out the purposes of this part, including, but not limited to, minimum storage regulation and inspection of measuring devices and other reasonable regulations with respect to out-of-state dealers operating within the state. Included in such regulations may be the latest approved safety regulations issued by the National Fire Protection Association.

(b) The state fire marshal is further authorized to enter into reciprocity agreements with the proper officials of other states for the purpose of waiving regulations as to out-of-state dealers; provided, that the state in which such dealers have their places of business agree to waive the requirements of such state as to Tennessee dealers. Nothing in this subsection (b) shall be construed to exclude the right of the state fire marshal from entering into reciprocity agreements with the proper officials of other states relative to the minimum storage requirements and the extent to which, if any, same shall be required of the out-of-state dealers operating within this state.



§ 68-135-108 - Containers -- Marking to identify owners -- Restrictions governing the use.

(a) In order to promote the public safety by avoiding the contamination of containers and by assuring the proper reconditioning of service valves and containers, all dealers shall be required to mark, label or otherwise designate liquefied petroleum gas containers in such a manner as to identify such containers as being owned by the particular dealer, and no dealer shall sell, install, fill, refill, deliver or permit to be delivered, or use in any manner any liquefied petroleum gas container, unless such container is owned by such dealer or its use is authorized by the owner of such container.

(b) The state fire marshal is authorized and directed to make such rules and regulations as shall be consistent with this section in order to ensure proper identification, and it is unlawful for any dealer to permit any of the acts outlined in this section unless the containers are so identified in accordance with the rules and regulations.

(c) No liquefied petroleum gas dealer, including its agents and employees, may dismantle, disconnect, evacuate, repair, deface, fill, or refill a container belonging to another dealer unless:

(1) Prior written permission shall have been granted by the dealer who owns the container;

(2) Prior written permission shall have been granted by the owner or lessee of the premises where the container is located, except that the owner or lessee may not grant permission to fill or refill a container;

(3) The action is taken at the direction of the authority having jurisdiction as defined in NFPA Pamphlet No. 58; or

(4) The action is taken at the direction of an incident commander dealer with an emergency.

(d) Nothing in this section shall be construed as abrogating the right of the consumer to terminate a rental contract on a container with a dealer-owner in accordance with its terms and provisions as to legal notice.

(e) It is unlawful for any person to transport in the state of Tennessee any containers or cylinders in excess of twenty pounds (20 lbs.) capacity, unless the cylinders or containers are securely fastened, and equipped with approved valve guards or caps as provided in NFPA Pamphlet No. 58; furthermore, no containers of liquefied petroleum gas having a capacity in excess of two pounds (2 lbs.) shall be transported in the passenger portion of any vehicle, whether private or for hire. This does not preclude carrying of containers for the use of liquefied petroleum gas as a motor fuel in conjunction with the operation of a vehicle of any type.

(f) The containers are to be appropriately marked and easily identifiable to the inspector.

(g) No dealer shall fill any container, either bottle or bulk, that does not meet the acceptable standards of pressure as outlined in NFPA Pamphlet No. 58, nor shall any dealer fill a butane tank with propane gas. In addition, no dealer shall reinstall or deliver gas into a reinstalled underground storage tank regardless of size, unless it has been authorized by the state fire marshal.



§ 68-135-109 - Reporting of fires, explosions or accidents by dealers.

It is mandatory for every dealer licensed under this part to report to the state fire marshal immediately any fire, explosion, or accident occurring on any premises served by containers and/or cylinders owned or supplied by the dealers, and thereafter, within three (3) days to make a written report of the fire, explosion or accident to the state fire marshal on forms required by the officer.



§ 68-135-110 - Penalty for violation.

(a) A violation of any provision of this part is a Class B misdemeanor.

(b) In addition to the penalty set forth in subsection (a):

(1) The state fire marshal shall, upon receipt of the first violation, send a written notice of violation which shall include the possible actions that may be taken in response to any second or subsequent violation;

(2) The state fire marshal may issue the following civil penalties for second or subsequent violations of this part or the rules lawfully promulgated under this part:

(A) For a second violation, a civil penalty not to exceed one hundred dollars ($100);

(B) For a third violation, a civil penalty not to exceed five hundred dollars ($500); and

(C) For a fourth or subsequent violation, a civil penalty not to exceed one thousand dollars ($1,000).



§ 68-135-111 - Injunctive relief.

(a) Jurisdiction is conferred on the circuit and chancery courts of this state to grant injunctive relief against any person, firm or corporation undertaking to engage in business as a liquefied petroleum gas dealer in violation of the terms of this part. Such injunction suits shall be filed by the state fire marshal in the name of the state of Tennessee without bond being required for the prosecution of the suit or for the issuance of injunctions. Nothing in this section shall be construed as conferring criminal jurisdiction upon any court not now possessing such criminal jurisdiction, nor shall any court as an incident to the injunctive proceedings authorized in this section have the power to assess the criminal penalties provided in this part.

(b) Any dealer licensed under this part who feels that such dealer is aggrieved by any violation of the terms of this part may pursue the relief granted under this part without the necessity of joining the state fire marshal in the proceedings; provided, that such dealer executes such bond as is required by the general statutes authorizing such act.






Part 2 - Compressed Gases Good Samaritan Law

§ 68-135-201 - "Good Samaritan" in instances involving compressed gases.

(a) Any person, including medical personnel, who, in good faith and without compensation, renders emergency care or aid or who provides assistance upon the request of any police or fire department, rescue or emergency squad, or any governmental agency at the scene of an accident or an existing or impending disaster involving the use, handling, transportation, transmission or storage of compressed gases shall not be liable for damages as a result of conduct in rendering such care, aid or assistance, unless the damage was caused by the gross negligence of the actor.

(b) Gross negligence also includes rendering care, assistance or advice with respect to matters in which the person rendering such care, assistance or advice does not possess the technical knowledge or skills concerning such matters.

(c) For purposes of this section, "compensation" shall not be construed to include the salaries of police, fire or other public officials or emergency service personnel who render such emergency care, aid or assistance, nor shall it include the reimbursement of the actual expenses exclusive of salaries of any person rendering such care, aid or assistance.









Chapter 140 - Emergency Services

Part 1 - Emergency Medical Service Area Telecommunications

§ 68-140-101 - Legislative intent.

It is the intention and purpose of the general assembly that a statewide system of emergency medical service area telecommunications be employed to provide effective and rapid emergency medical service to the general population. To this end, all emergency medical service entities within the state are directed to provide the department of health with information the department requests for the purpose of implementing § 68-140-103, and such entities shall comply with the resultant provisions established pursuant to this part.



§ 68-140-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Category 'B' hospital" means a hospital facility within this state assigned to such category by the board for licensing health care facilities;

(2) "Commissioner" means the commissioner of health;

(3) "Department" means the department of health;

(4) "Emergency medical entity" means any singular facility, providing emergency medical services to the general public, either resident or transient, in this state;

(5) "Emergency medical service area" or "emergency medical services area" means that geographic area of this state that provides ninety-five percent (95%) or essentially all of the definitive emergency medical care for all emergencies and for critically ill and injured patients. The area shall contain adequate population, available medical resources, a category "B" hospital, and a sufficient economic base to implement and sustain an emergency medical services system;

(6) "Emergency medical services" means the services used in responding to the perceived individual need for immediate medical care in order to prevent loss of life or aggravation of physiological or psychological illness or injury;

(7) "Integrated and compatible" means all essentially alike and able to accomplish like tasks;

(8) "Interfacility telecommunications" means the exchange of ideas, instruction, or intelligence, pertaining to emergency medical services, between two (2) or more emergency medical entities;

(9) "Professional medical community" means those licensed, or permitted, individuals or institutions capable of rendering corrective action to human life threatening illness or injury;

(10) "Resource inventory" means the tabulation of all equipment capable of performing telecommunications actions within, from, or to an emergency medical entity;

(11) "Reviewing authority for applications" means that individual, or designated representative, capable of determining the validity of a request to any higher agency for a required permit or license;

(12) "Telecommunications" means those voice, data, and signaling transmissions and receptions between emergency medical service entities, including, but not limited to, ambulances, rescue vehicles, hospitals or other related emergency receiving facilities, emergency communications centers, physicians and emergency medical personnel, paging facilities, law enforcement agencies, fire control agencies, poison control centers, suicide prevention agencies, and disaster control centers;

(13) "Telecommunications resource coordination center" means that urban center of population within an emergency medical service area providing the facilities and manpower to maintain telecommunications contact, on a continuous basis, with other emergency medical entities within the emergency medical service area; and

(14) "Telecommunications subsystem" means any telecommunications system subordinate to, and under the control of, an established telecommunications system.



§ 68-140-103 - Development of system.

The department is authorized and directed to develop a compatible statewide system of emergency medical service area telecommunications. In formulating such a system, the department shall develop a program that includes, but is not limited to, the following provisions:

(1) A provision that determines the basic telecommunications requirements for each emergency medical entity within an emergency medical service area;

(2) An interfacility telecommunications provision that depicts the telecommunications resource coordination center for each emergency medical service area and designate the responsibilities of the center;

(3) A telecommunications resource inventory provision that includes each emergency medical entity and the number of radio operating units, base, mobile, handheld, and other units, per entity;

(4) An operational provision that includes dispatching, logging, and operating procedures pertaining to telecommunications on an emergency medical service area basis;

(5) An emergency medical service access provision that includes the telephone and radio numbering plan throughout the emergency medical service areas for both the landline and wireless requirements; and

(6) Any dispatching entity receiving and dispatching calls for emergency medical services that provides pre-arrival medical care instructions may require persons assigned to handle such calls to be certified as emergency medical dispatchers as defined in § 68-140-302. All such dispatching entities shall have medically approved dispatch protocols.



§ 68-140-104 - Coordination with state emergency preparedness plan.

(a) The statewide system of emergency medical service area telecommunications shall be developed by the department, which shall be responsible for the introduction and coordination of such system into the state emergency preparedness plan. The commissioner shall adopt such rules and regulations as are necessary to implement and coordinate such a system.

(b) The commissioner shall be designated as the reviewing authority for applications to operate in the emergency medical services telecommunications system. The commissioner may delegate the activities required by this designation.



§ 68-140-105 - Director.

The commissioner is designated the director of the statewide telecommunications system for emergency medical services and, for the purpose of carrying out this part, may delegate the activities required by this designation.



§ 68-140-106 - Approval of new systems.

No emergency medical telecommunications system or subsystem shall be established or present systems expanded without prior approval of the commissioner.



§ 68-140-107 - Federal communications license.

No person, firm, corporation, association, county, municipality, or metropolitan government or agency, either as owner, agent, or otherwise, shall furnish, operate, conduct, maintain, advertise, or otherwise engage in, or profess to engage in, the activity of emergency medical service telecommunications, without holding a currently valid license to do so, such license issued solely, or coordinated, by the federal communications commission.



§ 68-140-108 - Enforcement -- Penalty -- Injunctions.

(a) The chief official of any emergency medical entity shall see that there is compliance with this part and all of the regulations adopted under this part.

(b) Any person violating or willfully failing to comply with any provision of this part commits a Class C misdemeanor.

(c) Each day that any violation of, or willful failure to comply with, this part is committed or permitted to continue is a separate and punishable offense under this section; provided, that the court may, in appropriate cases, stay the cumulation of penalties.

(d) The commissioner may cause to be instituted a civil action, in the chancery court of the county in which any alleged offender of the act may reside or have the offender's principal place of business, to enjoin any violation of any provision of this part or any rule or regulation promulgated pursuant to this part.






Part 2 - Emergency Hospital Services

§ 68-140-201 - Duty to furnish hospital emergency services.

Every hospital, either public or private, that does business within this state and provides general medical and surgical services shall provide a hospital emergency service in accordance with rules and regulations adopted by the board for licensing health care facilities, and shall furnish such hospital emergency services to any applicant who applies for hospital emergency services in case of injury or acute medical condition where the injury or condition is liable to cause death or severe injury or illness.



§ 68-140-202 - Purposes of part.

The purposes of this part are to require that medical need and available medical resources, rather than the financial resources of an applicant for emergency medical treatment or first aid, be the determining factors concerning the scope of medical services provided.



§ 68-140-203 - Violations -- Penalties.

Any hospital violating any of this part commits a Class C misdemeanor.






Part 3 - Emergency Medical Services Act of 1983

§ 68-140-301 - Short title.

This part shall be known and may be cited as the "Emergency Medical Services Act of 1983."



§ 68-140-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Ambulance" means any privately or publicly owned land or air vehicle that is especially designed, constructed or modified and equipped and is intended to be used for and is maintained or operated for transportation upon the streets, highways or airways in this state for persons who are sick, injured, wounded, otherwise incapacitated, helpless, or in need of medical care;

(2) "Ambulance service" means the principal use of any privately or publicly owned ambulance for the transportation of injured or infirm persons;

(3) "Authorization" means any and all forms of official permission required by this part, including licenses, permits and certificates;

(4) "Board" means the Tennessee emergency medical services board;

(5) "Certificate" means official acknowledgment that an individual has successfully complied with all requirements to practice and has completed a training program accredited or recognized by the board;

(6) "Commissioner" means the commissioner of health, the commissioner's duly authorized representative, or in the event of the commissioner's absence or a vacancy in the office of commissioner, the deputy commissioner;

(7) "Department" means the department of health;

(8) "Director" means the director of the division of emergency medical services of the department;

(9) "Emergency medical dispatcher" (EMD) means an individual certified by the department as having successfully completed a department-approved EMD course;

(10) "Emergency medical response vehicle" means any privately or publicly owned vehicle which is maintained or operated for the transportation of emergency medical care personnel, equipment, and supplies to the scene of a medical emergency for the provision of emergency medical services;

(11) "Emergency medical service director" means an individual who directs the planning, development, implementation, coordination, administration, monitoring and evaluation of services provided by a licensed ambulance service;

(12) "Emergency medical service medical director" means an individual who has an active, unencumbered license to engage in the practice of medicine pursuant to title 63, chapter 6, or chapter 9, and who provides medical advice, direction, oversight and authorization to emergency medical services personnel at a licensed ambulance service, and/or emergency medical services educational institution, including, but not limited to, quality assurance;

(13) "Emergency medical services" (EMS) means the services utilized in responding to the perceived need for immediate medical care in order to prevent loss of life or aggravation of illness or injury;

(14) "Emergency medical services personnel" means individuals certified or licensed by the emergency medical services board in accordance with various categories and classifications of licenses or certificates that the board establishes;

(15) "Invalid vehicle" means any privately or publicly owned vehicle that is maintained, operated and intended to be used to transport persons who are convalescent, or otherwise nonambulatory, and do not require medical treatment while in transit;

(16) "License" means an authorization to a person to provide ambulance services; or an authorization to an individual to practice emergency medical care as emergency medical services personnel;

(17) "Medical direction" means the supervision by a physician licensed to practice in the state of Tennessee of all medical aspects of patient care within EMS;

(18) "Member" means a member of the Tennessee emergency medical service board;

(19) "Mobile prehospital emergency medical care" means those emergency medical services rendered outside the hospital facility, precedent to and during transportation of such patients to emergency treatment facilities;

(20) "Patient" means an individual who, as a result of physical or mental condition, needs medical attention;

(21) "Permit" means an authorization issued for an ambulance vehicle as meeting the standards adopted pursuant to this part;

(22) "Person" means any individual, association, organization or any other business entity, either profit or nonprofit, any state or local governmental entity, and federal agencies to the extent permitted by federal law;

(23) "Practice" means the exercise of principles and skills for effective emergency medical care under medical direction recognized as acts and responsibilities within the discipline of emergency medical services;

(24) "Run records" means ambulance run reports relative to a response by an ambulance service or invalid vehicle operator during which a patient is evaluated, treated or transported;

(25) "Service" means the provision of organized response by ambulances or emergency response vehicles, or the provision of emergency care on an organized basis;

(26) "State" means the state of Tennessee;

(27) "State emergency medical services medical director" means an individual who has an unencumbered license to engage in the practice of medicine pursuant to title 63, chapter 6 or chapter 9 and who provides medical advice, direction, and oversight for statewide medical direction, including, but not limited to, quality assurance, protocols and standing orders; and

(28) "Volunteer personnel" means persons who provide emergency care without expectation of remuneration who do not receive payment for services rendered, and who do not depend on the provision of emergency care for their livelihood or a substantial portion of their livelihood.



§ 68-140-303 - Emergency medical services board.

(a) There is created and established the Tennessee emergency medical services board by transfer and expansion of the duties and responsibilities of the EMS advisory council. The board shall consist of thirteen (13) members.

(b) The members of the board shall be appointed by the governor, who may appoint such members in the following manner:

(1) Two (2) licensed physicians, who may be selected from lists of qualified persons submitted by interested medical groups, including, but not limited to, the Tennessee Medical Association;

(2) One (1) registered nurse, who may be selected from lists of qualified persons submitted by interested nursing groups, including, but not limited to, the Tennessee Nurses Association;

(3) One (1) hospital administrator, who may be selected from lists of qualified persons submitted by interested hospital groups, including, but not limited to, the Tennessee Hospital Association;

(4) One (1) member who maintains certification or licensure as emergency medical services personnel, registered nurse, or physician and who is also affiliated with a volunteer nonprofit ambulance service;

(5) Two (2) operators of ambulance services, each of whom maintains licensure as emergency medical services personnel, who may be selected from lists of qualified persons submitted by interested ambulance services groups, including, but not limited to, the Tennessee Ambulance Services Association;

(6) One (1) rescue squad member who maintains licensure as emergency medical services personnel. The rescue squad member may be selected from lists of qualified persons submitted by interested rescue squad groups, including, but not limited to, the Tennessee Association of Rescue Squads;

(7) One (1) professional firefighter member who maintains licensure as emergency medical services personnel or registered nurse. The professional firefighter member may be selected from lists of qualified persons submitted by interested firefighter groups, including, but not limited to, the Tennessee Professional Firefighters Association;

(8) One (1) member who maintains licensure as emergency medical services personnel. Such member may be selected from lists of qualified persons submitted by interested civil defense groups including, but not limited to, the Tennessee Civil Defense Association;

(9) Two (2) officials of county, municipal or metropolitan governments which operate ambulance services; and

(10) One (1) paramedic instructor from an accredited paramedic program licensed in this state.

(c) The governor shall consult with interested emergency medical services groups including, but not limited to, the professional organizations listed in subsection (b) to determine qualified persons to fill the positions on the board.

(d) (1) Members, except those appointed to complete the term of a former member, shall be appointed for a term of four (4) years, or until their successors are appointed. Vacancies shall be filled through appointment by the governor, giving consideration to the recommendations of the board or interested emergency medical services groups listed in subsection (b). Any member who is absent from three (3) consecutive meetings may be removed from the board by the governor or by action of the majority of the board. In making appointments to the board, the governor shall strive to ensure that at least one (1) member serving on the board is sixty (60) years of age or older and that at least one (1) person serving on the board is a member of a racial minority.

(2) (A) As a vacancy occurs or as a term expires, the governor shall make appointments so that the board is structured as follows:

(i) Four (4) members shall be residents of the eastern grand division;

(ii) Four (4) members shall be residents of the middle grand division;

(iii) Four (4) members shall be residents of the western grand division; and

(iv) One (1) member shall be an at-large member.

(B) The interested emergency medical services groups shall submit names that satisfy the residency criteria of subdivision (d)(2)(A).

(e) The chair shall be a member elected by the board. The chair shall be authorized to certify the actions of the board.

(f) The board shall meet at the call of the chair. The chair shall convene at least two (2) meetings per year, such other meetings as are necessary to transact the business of the board, or upon receipt of a written request signed by three (3) or more members of the board. Seven (7) members of the board shall constitute a quorum for the transaction of meetings.

(g) The members of the board shall be paid a per diem of fifty dollars ($50.00) for attending board meetings and shall be reimbursed for their travel expenses incurred in attending board meetings, ad hoc committee activities or other travel incurred in the performance of the official duties, in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(h) Administrative services for the board shall be provided by the department.

(i) The board shall keep accurate minutes of the proceedings of all its meetings, a copy of which shall be kept on file in the office of the director and open to public inspection. Any rules adopted by the board shall be promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-140-304 - Powers and duties of board.

In addition to any other power, duty or responsibility given to the board by this part, the board has the power, responsibility and duty to:

(1) Approve schools, establish and prescribe courses, and establish and prescribe the curricula and minimum standards for training, as required to prepare persons for certification under this part;

(2) Promulgate regulations governing the issuance of such licenses, permits and certificates for services, vehicles or personnel as required by this part, and condition such issuance as necessary. These regulations may establish various categories and classifications of licenses, permits and certificates;

(3) Establish minimum standards governing the activities and operations of various categories of services, vehicles or personnel, licensed, permitted or certified by the board;

(4) Provide hearings in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to persons seeking review of actions of the department, the board, or the commissioner, and hear and decide those enforcement and disciplinary matters presented by the department;

(5) Issue such orders as may be necessary or helpful to effectuate this part;

(6) Establish standards for the amounts and types of insurance coverage required for authorized providers of emergency medical services in this state; provided, however, that:

(A) Coverage shall extend to an EMS vehicle whether operated by the owner or the owner's agent; and

(B) In the case of a local government, the board may consider compliance with the Governmental Tort Liability Act, compiled in title 29, chapter 20, as satisfaction of this requirement;

(7) Regulate the development and operation of emergency medical services telecommunication systems;

(8) Promulgate rules establishing fees as provided in this part;

(9) Establish standards pursuant to the Uniform Administrative Procedures Act for emergency medical dispatch;

(10) Certify paramedic training centers operated by a fire department that operates its own fire training academy to provide training for career paramedics employed by the fire department; and

(11) Enter into agreements or contracts with any person to assist impaired professionals who are licensed, permitted or certified by the board.



§ 68-140-305 - Powers and duties of commissioner.

In addition to any power, duty, or responsibility given the commissioner or the department under this part, the commissioner has and shall exercise the following powers, duties and responsibilities set forth in this section. These powers and duties may be delegated in whole or part, in writing, to any official of the department, to:

(1) Exercise general supervision, coordination and control over the quality of the state emergency medical services program, and administer and enforce all statutes and regulations, relating to emergency medical services, vehicles and personnel. The commissioner shall designate an emergency medical services director to develop and administer the state emergency medical services program;

(2) Initiate enforcement and disciplinary actions before the board and as otherwise provided in this part;

(3) Issue such licenses, permits, and certificates for services, vehicles, and personnel in accordance with the regulations promulgated by the board and condition such issuances as may be necessary;

(4) Conduct examinations for emergency medical services personnel pursuant to the requirements of the board;

(5) Make inspections or investigations of any person providing emergency medical services, which may include personnel, vehicles, facilities, communications, equipment, methods, procedures, materials, records, documents and all other matters and things used in the provision of such services. Inspections shall be conducted annually, upon a complaint, or upon reasonable belief that a violation of this part has occurred;

(6) Enter into agreements with emergency medical services program agencies in other states to assure effective delivery of emergency medical services, to the extent permitted or in the manner required by law;

(7) Coordinate statewide development and operation of emergency medical services telecommunications systems;

(8) Collect fees pursuant to this part and the rules established by the board;

(9) Require the submission of such plans, specifications and other information as deemed necessary to carry out this part;

(10) Apply for, accept, administer, contract and utilize grants from the federal and state governments, and from any other source, public or private, for the operation and improvement of emergency medical services within the state; and

(11) Assess civil penalties as provided in this part.



§ 68-140-306 - Licenses, permits, and certification.

(a) No person, either as owner, agent or otherwise, shall furnish, operate, conduct, maintain, advertise or otherwise engage in or profess to engage in the business or service of transporting patients upon the streets, highways or airways within this state, or the provision of emergency medical services in the state, unless such person complies with this part and regulations pursuant to this part.

(b) When an employee/member of a not-for-profit service licensed in another state, which at the request of a county or municipal government regularly operates in Tennessee, is certified as a class of emergency medical provider that has no equivalent in Tennessee, that person shall be allowed to practice at such person's level of certification in such other state when acting in Tennessee as an employee/member of that service.

(c) Any person desiring to be licensed, permitted or certified shall apply to the department on forms approved by the board, accompanied by the appropriate fee. The application shall contain such information as the board deems necessary for evaluation.

(d) Prior to issuance of any license under this part, the department shall cause to be inspected each ambulance service or emergency medical service, specifically vehicles, equipment, personnel, records, premises and operational procedures, annually, or whenever such inspection is deemed necessary. The periodic inspection shall be in addition to any other state or local safety or motor vehicle inspection required for ambulances or other motor vehicles under general law or ordinances.

(e) Renewal of any authorization issued under this part may be accomplished by paying an appropriate fee, submitting a renewal application, and otherwise complying with the applicable rules of the board.

(f) A separate license shall be required for each service, county specific for each base of operations, and a separate permit required for each vehicle authorized for operation pursuant to this part. Licenses and permits shall expire on June 30 of the year after issuance. Those ambulance services that are licensed by operating in multiple county jurisdictions on July 1, 2007, shall be eligible to obtain the licenses for those identified counties of operation by remitting the appropriate service application renewal fee.

(g) An ambulance service may renew the service license within sixty (60) days following the license expiration date upon payment of the renewal fee in addition to a late penalty established by the board for each month or fraction of a month that payment for renewal is late; provided, that the late penalty shall not exceed twice the renewal fee. If the ambulance service license is not renewed within sixty (60) days following the license expiration date, then the licensee shall reapply for licensure in accordance with the rules established by the board.

(h) The issuance of any authorization under this part shall not be construed so as to authorize any person to provide ambulance services or to operate any ambulance not in conformity with any ordinance or regulation enacted by any county, municipality or special purpose district or authority. No county or municipality shall adopt standards less stringent than state standards and regulations.

(i) Any service licensed in good standing in another state and based in that jurisdiction outside this state, that, at the request of a county or municipality, renders emergency medical services in this state, shall be exempt from licensure and authorized to operate, if the service agrees to subject itself to the jurisdiction of the emergency medical services board and the courts of this state in any matter arising from the conduct of ambulance service in this state, and submits a sworn affidavit providing the name, address, location of service, operating officers, and the nature of service to be provided; however, employees of such services shall be licensed in this state as provided by this part. Employees of a service rendering emergency medical services at a major scheduled public event in this state at the request of a county or municipality, as provided in this part, shall be deemed licensed in this state to the extent of their valid foreign license for the duration of the major scheduled public event and shall perform their services under the supervision of a physician licensed in this state.



§ 68-140-307 - Standards for vehicles and equipment.

(a) Standards for the design, construction, equipment, sanitation, operation and maintenance of ambulances, invalid vehicles, and for the operations and minimum emergency care equipment for emergency response vehicles shall be promulgated by the board, including, but not limited to, restrictions on the amount of mileage of an operational vehicle and mandatory mechanical inspections for vehicles over a certain mileage. The board may authorize standards for the licensure of air ambulance services to provide for such special personnel equipment operation and activities as may be necessary. Permits shall not be required for individual aircraft. The board shall promulgate rules and regulations to require the inspection of air ambulance medical equipment and supplies and to require the issuance of a healthcare inspection verification sticker.

(b) Services performed by fixed wing air ambulance organizations that are provided without compensation pursuant to § 68-140-317(a)(2) shall be conducted under part 91 of the federal air regulations. Pilots of such aircraft shall possess a commercial certificate with instrument rating.



§ 68-140-308 - Certificates for EMS personnel.

(a) Licenses, certificates, and authorizations issued for emergency medical services personnel, shall be valid for a period of up to two (2) years. The department shall establish a system of license renewals, which will allow for the distribution of the license workload. Such system shall provide for expiration of the applicant's professional license on the last day of the applicant's birth month within the license period. The fee imposed for any license issued under the interval method shall be proportional to biennial fees adopted pursuant to this part. The fee imposed under the interval method for a period of other than twenty-four (24) months shall be proportional and shall be rounded to the nearest dollar.

(b) Licenses shall be issued or renewed upon application to the department; provided, that the applicant meets the requirements set forth in rules and regulations promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Such licenses may be conditioned as may be necessary by the department or board. Requirements for written or practical examinations and required grades for examination shall be established by rule and regulation of the board.

(c) A licensee, permit or certificate holder may renew the license within sixty (60) days following the license expiration date upon payment of the renewal fee in addition to a late penalty established by the board for each month or fraction of a month that payment for renewal is late; provided, that the late penalty shall not exceed twice the renewal fee. If a licensee fails to renew the license within sixty (60) days following the license expiration date, then the licensee shall reapply for licensure in accordance with the rules established by the board.

(d) An applicant currently certified or licensed in another state who meets the requirements for licensure and renewal as approved by the board shall be eligible for licensure without examination. Upon submission of an application and appropriate fees to the department, licenses shall be issued if the applicant is:

(1) A Tennessee resident;

(2) Employed by a service operating in Tennessee; or

(3) A nonresident applicant licensed in another state and in good standing in the applicant's state of residence, if the applicant's state of residence grants the same or similar reciprocity privileges to Tennessee residents who are licensed by and in good standing in Tennessee.



§ 68-140-309 - Duties and authority of EMS personnel and physician on the scene.

(a) EMS personnel shall exercise the skills and abilities needed to render appropriate emergency medical care and provide emergency medical services in accordance with authorized procedures in the respective level of training, and shall administer care to patients based upon knowledge and application of principles derived from accepted practice and medical approval, and shall fully comply with the board's regulations governing activities and performance for the category of license or certification. Licensed emergency medical services personnel, a physician or a nurse shall accompany and attend every patient transported by ambulance in this state. Nothing in this part shall be construed to authorize or require any medical treatment or transportation to any hospital or emergency care facility of a patient who objects to the treatment or transport on religious grounds.

(b) If the licensed emergency medical services personnel and the physician on the scene disagree on the proper course of treatment, the physician should confer with the base hospital physician before ordering treatment. When no base hospital physician is available, the physician on the scene controls.

(c) Licensed emergency medical services personnel may function within hospital emergency services under nursing supervision in accordance with policies and procedures adopted by the hospital.

(d) Nothing in this part shall be construed so as to prevent emergency medical personnel under medical direction from:

(1) Providing care that is not EMS, as defined by § 68-140-302, including non-emergent care or transportation by ambulance; or

(2) Treating patients on scene who do not require transport.

(e) Nothing in this part shall be construed so as to allow a provider of emergency medical services, as defined by § 68-140-302, to function as a "home care organization" as defined under § 68-11-201.



§ 68-140-310 - Training for epinephrine injections.

Subject to the availability of a volunteer physician, nurse or licensed paramedic, the department shall approve and coordinate training in a course in epinephrine injections for administration to those persons suffering from serious adverse reactions (anaphylaxis) to insect stings, and this training may authorize lay individuals eighteen (18) years of age or over to administer epinephrine in emergency situations. Further, such individuals must demonstrate a need for such training, which can be based upon occupational or family circumstances. Possession of the drug shall be limited to those persons suffering from the allergic condition and the dosage of epinephrine shall be pre-measured.



§ 68-140-311 - Prohibited acts -- Disciplinary action.

(a) Any person subject to regulation pursuant to this part may be subject to discipline or may be denied authorization for the following prohibited acts:

(1) Violation or attempted violation or assisting in or abetting the violation of or conspiring to violate any of the following:

(A) Any provision of this part;

(B) Any rule or regulation of the board;

(C) Any order issued pursuant to this part;

(D) Any terms or conditions of an authorization; or

(E) Any criminal statute of any state or Canadian province, or of the United States or Canada which involves moral turpitude or reflects upon the person's ability to fulfill such person's responsibilities under this part;

(2) Habitual intoxication or personal misuse of any drugs or the use of intoxicating liquors, narcotics, controlled substances, controlled substance analogues or other drugs or stimulants in such manner as to adversely affect the delivery, performance or activities in the care of the patients requiring medical care;

(3) Making false statements or representations, being guilty of fraud or deceit in obtaining authorization;

(4) Making false or materially incorrect or inconsistent entries in any patient records or in the records of any ambulance service, health care facility, school, institution or other work place location;

(5) Failure to report patient care which accurately reflects the evaluation and treatment of each patient;

(6) Abandoning or neglecting a patient requiring emergency care, following assumption of duty;

(7) Unauthorized use or removal of narcotics, drugs, supplies or equipment from any ambulance, health care facility, school, institution or other work place location;

(8) Performing or attempting emergency care techniques or procedures without proper permission, license, certification, training, medical direction, or otherwise engaging in unethical practices or conduct;

(9) Assigning persons to perform functions contrary to this part or rules and regulations of the board;

(10) Failing to submit an application, required documentation, or fee by the established expiration date;

(11) Permitting or allowing another person to use the licensed person's license or certificate for the purpose of practicing or impersonating an EMT or other certified or licensed health care provider;

(12) Discriminating in rendering emergency care because of race, sex, creed, religion, national origin or ability to pay;

(13) Gross health care liability or negligence, or a pattern of continued or repeated health care liability, ignorance, negligence or incompetence in the provision of emergency care;

(14) Failure of the owner or provider of any ambulance or emergency medical service to ensure compliance by such service and its personnel with this part and all regulations promulgated hereunder; or

(15) Refusing to follow the medical orders of a licensed medical doctor or doctor of osteopathy on the scene if such physician:

(A) Takes responsibility for the care of the patient;

(B) (i) Either travels with the patient to the hospital; or

(ii) Reaches an agreement with the base hospital physician that the patient has been stabilized and can be transported safely without the continued attendance of the physician; and

(C) Signs the trip records of the ambulance service relative to the orders and treatment given on the scene and in transit, if applicable.

(b) Disciplinary action against a person licensed to practice by another state of the United States for any acts or omissions which would constitute grounds for discipline of a person licensed in this state. A certified copy of the initial or final order or other equivalent document memorializing the disciplinary action from the disciplining state shall constitute prima facie evidence of a violation of this section, and shall be sufficient grounds upon which to deny, restrict, or condition licensure or renewal and/or otherwise discipline a licensee licensed in this state.

(c) In disciplinary actions against individuals holding a license, certificate, permit, or authorization in this state at the time of a disciplinary action in another reporting state, in the absence of justifying evidence to the contrary, there shall be a rebuttable presumption that the sanction proposed in any such proceeding will be comparable to that in the reporting state. However, no such presumption shall exist for those who are applying for licensure, certification, permit, or authorization in this state during or after the time the disciplinary action in the other state is pending or has become final. If the board denies, restricts, or conditions a licensure, certification, permit, or authorization based on a disciplinary action in another state, the applicant shall, upon written request, filed within thirty (30) days of the date of the action on the application, be entitled to a contested case hearing.



§ 68-140-312 - Liability.

(a) Neither a physician nor a nurse who, in good faith, gives orders or instructions to emergency medical services personnel, operating within their technical abilities for emergency care authorized by this part, nor any personnel following such orders, shall be liable civilly or criminally by reason of having issued or followed the orders except insofar as the rules of law of negligence are applicable.

(b) Emergency medical services personnel shall not be liable for trespass when rendering services in good faith in compliance with this part. Any person who in good faith reports any alleged violations of this part shall not be civilly liable for damages.



§ 68-140-313 - Enforcement of part.

Whenever the commissioner has reason to believe that a violation of this part, the regulations promulgated under this part, or an order of the board, is occurring, or is about to occur, the commissioner may initiate any of the following enforcement measures:

(1) The commissioner may initiate a proceeding before the board seeking any and all remedies hereinafter provided to the board;

(2) The commissioner may initiate a civil action in the chancery court of Davidson County or of the county in which the alleged offender resides or does business. In such action, the commissioner may seek and the court is authorized to grant any form of relief, injunctive and other, available at law or equity;

(3) If the activity involved appears to be a criminal offense, the commissioner may refer the matter to the appropriate district attorney general for prosecution;

(4) With respect to any person required to be licensed, permitted, or authorized by this part, the commissioner may assess a civil penalty against such person in an amount not to exceed fifty dollars ($50.00) per day for each violation. In assessing the civil penalty, the commissioner may consider the following:

(A) Whether the amount imposed will be a substantial economic deterrent to the violator;

(B) The circumstances leading to the violation of the board's order;

(C) The severity of the violation and the risk of harm to the public;

(D) Economic benefits gained by the violator as a result of non-compliance; and

(E) The interest of the public; and

(5) Civil penalties assessed by the commissioner pursuant to subdivision (4) are final thirty (30) days after the date the assessment is served unless the alleged violator, within that time, seeks review by the board. If the violator fails to pay an assessment when it becomes final, the commissioner may apply to the appropriate court for a judgment and seek execution of such judgment.



§ 68-140-314 - Hearings -- Remedies -- Materials exempt from public records act -- Prehearing discovery.

(a) Hearings before the board on enforcement or disciplinary actions shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The following remedies are available to the board in such actions:

(1) The board may suspend, modify, revoke or condition the authorization of any person who holds an authorization pursuant to this part;

(2) The board may issue an order requiring corrective action or the cessation of activities by any person as deemed necessary to correct or mitigate a violation. In particular, the board may issue an order against any person who conducts any of the activities regulated pursuant to this part without the proper authorization; and

(3) The board may affirm, modify or reverse any action of the commissioner.

(b) (1) All materials, documents, and other matters relating to, compiled or created in the course of an investigation conducted by the department pursuant to this section shall be exempt from the public records act until the filing of a notice of charges. After the filing of a notice of charges, only the information and those materials and documents upon which the charges are based are available for disclosure under the public records act, compiled in title 10, chapter 7; provided, that the identifying information of the following, as well as all investigator created documents and reports, shall remain confidential at all times, unless and until introduced in the proceedings of a hearing conducted by the board:

(A) A complainant;

(B) Any witness who requests anonymity;

(C) A patient; and

(D) Medical records.

(2) This section does not modify or limit the prehearing discovery provisions set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.



§ 68-140-315 - Criminal offenses and penalties.

It is a Class C misdemeanor for any person to:

(1) Impersonate or fraudulently represent oneself as an emergency medical services provider, or interfere with a properly identified emergency care provider at the scene of an emergency, or to knowingly interfere with the performance of a duly authorized and identified representative of the department engaged in regulatory activities;

(2) Knowingly and willfully summon an ambulance or report that emergency medical service is needed when such person knows that such service is not needed; or

(3) Knowingly or willfully violate or fail to comply with this part.



§ 68-140-316 - Application of part.

(a) This part applies to each person providing emergency medical services within the state. The board shall use all reasonable and lawful means to ensure that necessary emergency medical services are provided to all patients in the state, as required for the public health and safety.

(b) This part does not apply to the following:

(1) The occasional use of a privately or publicly owned vehicle not ordinarily used in the business of transporting persons who are sick, injured, wounded or otherwise incapacitated or helpless, and/or operating under the Good Samaritan Law, codified in § 63-6-218, in the performance of a lifesaving act;

(2) A vehicle rendering services as an ambulance in case of a major scheduled public event, catastrophe or emergency when ambulances with permits based in the localities of the major scheduled public event, catastrophe or emergency are insufficient to render the services required;

(3) Vehicles owned or operated by rescue squads, as defined by the board by rule and regulation, chartered by the state as corporations not for profit or otherwise existing as nonprofit associations which vehicles are not regularly used to transport sick, injured or otherwise incapacitated or helpless persons, except as a part of rescue operations; or

(4) Any ambulance service licensed in another state that does not regularly transport in this state when called in for transfer upon referral by any physician, health care facility, or ambulance service licensed in this state. A service licensed in another jurisdiction and called by a county or municipality no more than four (4) times in a calendar year for major scheduled public events shall not be deemed to be engaged in regular transportation in this state.

(c) For purposes of this part, a major scheduled public event shall be one for which the anticipated attendance is more than one hundred thousand (100,000) persons, or two-thirds (2/3) of the population of the county in which such public event is held, whichever is greater.

(d) Any emergency medical services agency licensed in another state that is requested to render emergency medical services at a major scheduled public event in Tennessee pursuant to this section and § 68-140-306 shall provide, upon request of the emergency medical services board, evidence that an emergency medical services agency licensed in Tennessee has granted permission for the emergency medical services agency licensed in another state to operate at the event under such Tennessee agency's license, and has accepted in writing responsibility for verifying the following relative to the emergency medical services agency licensed in another state:

(1) Such agency's current license;

(2) The current licensure status of all personnel of such agency;

(3) That all ambulances that may be used at such major scheduled public event are currently certified for use in the state in which such agency is licensed; and

(4) That a physician licensed in Tennessee has accepted in writing responsibility for acting as medical director for such agency and that such physician or such physician's designee, who is also a physician licensed in Tennessee, will participate as medical director for such agency at the major scheduled public event.



§ 68-140-317 - Fees.

(a) (1) The board shall establish fees for licenses, permits, and for the licenses, certification and authorization of EMS personnel. The board may assess fees for the application, testing, inspection, or other services needed to carry out this part. Licensed emergency medical services personnel who are volunteer personnel associated with nonprofit corporations or associations providing emergency medical services, and otherwise non-salaried for their provision of emergency care, shall be exempt from license fees, but shall be liable for testing and training materials or other costs incurred by the board, and shall promptly notify and amend their fee status upon any change in the nature of their remuneration for activities involving emergency medical care.

(2) The board shall have the authority to waive any fees applicable to 501(c)(3) organizations that provide air ambulance service by way of fixed wing aircraft for indigent patients; provided, that such 501(c)(3) organizations shall not receive fee for service payments for such air ambulance services for indigent patients from insurance, private pay or third party reimbursement.

(b) Except as otherwise expressly provided by law, failure to remit any fees duly authorized by the board shall be grounds for denial of license or renewal, suspension of licenses or permits, or may otherwise constitute an offense within the provisions of this part.

(c) Applications and fees submitted and received prior to or by expiration dates shall extend licenses, permits, and certificates for a period not to exceed sixty (60) days to allow administrative processing. An applicant with expired certification can apply for reinstatement upon good cause being shown to the board, and payment of all fees, including any reinstatement fees, and fulfilling any condition that may be established by the board.



§ 68-140-318 - Continuation of rules, regulations, permits and agreements -- Construction of part.

(a) Rules and regulations previously promulgated under the Emergency Medical Service Act of 1972, formerly compiled in part 1 of this chapter, which part was formerly chapter 39, part 1 of this title [repealed], shall remain in effect as the rules and regulations under this part. Any of these rules or regulations that may conflict with a statutory provision of this chapter is rendered void, but shall not affect the validity of the remaining rules and regulations. Further, standards for services, personnel, and vehicles established prior to this part shall remain in force until new standards are promulgated as regulations by the board pursuant to this part.

(b) All certificates, licenses and permits issued under part 1 of this chapter, which part was formerly chapter 39, part 1 of this title [repealed], shall remain in effect under this part until such times as they expire or are revoked or modified pursuant to this part.

(c) Any contracts, agreements, plans, grants, or other documents developed under the former Emergency Medical Service Act of 1972 [repealed] shall remain in effect under this part.

(d) This part is intended to supplement other provisions of the Tennessee Code Annotated and shall not be construed to repeal any other provisions specifically enacted for the provision of emergency medical services, except that the administration of any other laws pertaining to ambulance or emergency medical services shall be in accordance with the general policies and regulations adopted by the board.

(e) Nothing in this part is intended to change any provision of the Tennessee Medical Practices Act, compiled in title 63, chapter 6.

(f) Nothing in this part shall be construed as mandating that a county provide a county ambulance service.



§ 68-140-319 - Records required to be kept by licensees and permittees.

Each ambulance service and invalid vehicle operator, licensed or permitted by the department shall maintain the following:

(1) Run records;

(A) Information required to be contained in such records shall be promulgated by the board;

(B) All information contained in run records relative to, in whole or in part, a patient's medical histories, records, reports and summaries, diagnoses, prognoses, records of treatment and medication ordered and given, x-ray and radiology interpretations, physical therapy charts and notes, and lab reports, shall be considered "medical records";

(C) Notwithstanding any other provision of law to the contrary, an ambulance service provider shall furnish to a patient or a patient's authorized representative a copy of such patient's run record or records within five (5) business days upon request in writing by the patient or such representative; and

(D) Except as otherwise provided by law, such patient's run record or records shall not constitute a public record, and nothing contained in this part shall be deemed to impair any privilege of confidentiality conferred by law on patients, their personal representatives or heirs. Nothing in this subdivision (1)(D) shall impair or abridge the right of the patient or the patient's authorized representative to obtain copies of the patient's hospital records in the manner provided in § 68-11-304. Nothing in this subdivision (1)(D) shall be construed as prohibiting a patient's run record or records from being subpoenaed by a court of competent jurisdiction. As used in this subdivision (1), "run record" includes any list of patients that is compiled or maintained by or for such patient's ambulance service provider, but shall not include the dispatch log; and

(2) All other records deemed necessary and promulgated by the board.



§ 68-140-320 - Designation of government employee as officer for exposure control to perform infection control procedures.

(a) A local government or any licensed ambulance service may utilize one (1) or more of its employees licensed as a paramedic or critical care paramedic as its designated officer or officers for exposure control to perform infection control procedures necessary for prevention, exposure control and post-exposure evaluation on persons employed by that local government or licensed ambulance service as emergency response employees.

(b) For the purposes of this part, "emergency response employees" (EREs) include licensed emergency medical services personnel, certified emergency medical responders, and firefighters.

(c) All procedures authorized by this part shall be approved and performed under the medical direction of a Tennessee licensed physician.

(d) For the purposes of this part, infection control procedures shall include the following:

(1) Administering tuberculosis skin tests, influenza immunizations, hepatitis B immunizations, and other immunizations to EREs as ordered by the medical director;

(2) Conducting prevention, informational and education programs for EREs pertaining to airborne and bloodborne diseases; and

(3) Post-exposure evaluation of an ERE who may have been exposed to potentially life-threatening airborne or bloodborne diseases, including, but not limited to, tuberculosis, HIV or hepatitis B. The post-exposure evaluation shall consist of ascertaining information relative to the events regarding the perceived exposure, as well as assessing the degree or significance of the exposure for the purpose of informing the medical director. The medical director shall determine the potential public health risk and recommend the immediate course of action pertaining to the medical care of the ERE and any potential public health risk relative thereto. Further evaluation, treatment and follow-up of the ERE's condition shall be performed at a licensed hospital or physician's office.

(e) Nothing in this part shall relieve nor limit any entity employing EREs from the statutory obligations imposed under chapter 10 of this title, the Occupational Safety and Health Act of 1972, compiled in title 50, chapter 3, or from occupational safety and health standards promulgated pursuant to 29 CFR 1910.



§ 68-140-321 - Rules and regulations -- Intent of section -- Adequate emergency medical care for children -- Funding -- Annual report.

(a) The emergency medical services board shall promulgate rules and regulations to provide optimal emergency medical services for pediatric patients served by the personnel and facilities it licenses and shall have the authority, when funding is available, to obtain assistance with development and implementation of its standards and to support delivery of educational services and equipment to the providers of emergency pediatric medical services it licenses. In developing, updating and implementing the rules and regulations and providing services and equipment, the board shall be guided by national standards and shall collaborate with the health care facilities division and health care facilities board and the committee on pediatric emergency care created pursuant to § 68-11-251.

(b) It is the intent of this section that the entire spectrum of emergency pediatric medical and critical care services, including primary prevention of illness and injury, a statewide pediatric trauma system, disaster planning and management, acute care, data analysis, evaluation of potential standards of care, and rehabilitation be incorporated into the rules and into any services and equipment provided or required to be furnished pursuant to this section or any grant or contract awarded under this section.

(c) The rules authorized by this section shall require adequate emergency medical care for children relative to the following and shall take into account the size and location of facilities and shall require appropriate triage, stabilization and referral of patients:

(1) Facility equipment standards;

(2) Qualifications of facility personnel; and

(3) Continuing professional education of facility personnel.

(d) To assist in the implementation of the purposes of this section, the department shall have the authority to solicit and receive grants, donations, public and private funding. The funding may be used for grants or contracts with 501(c)(3) organizations, as defined in 26 U.S.C. § 501(c)(3), that are capable of providing the advice, services and equipment necessary to assist in the provision of state-of-the-art emergency medical and critical care for ill or injured pediatric patients.

(e) On or before July 1 of every year, the board for licensing health care facilities and the emergency medical services board, in collaboration with the committee on pediatric emergency care, shall jointly prepare a report on the current status of emergency medical services for children and on continuing efforts to improve such services. The joint report shall be submitted to the health and welfare committee of the senate and to the health committee of the house of representatives.



§ 68-140-322 - Oaths and subpoenas.

(a) (1) Any elected officer of the board, or any duly appointed or elected chair has the authority to administer oaths to witnesses. Upon probable cause being established, the board, by a vote of two thirds (2/3) of the members to which the board is entitled, may issue subpoenas for the attendance of witnesses and the production of documents and records.

(2) Service of a subpoena issued by the board shall be made by the sheriff of the county of residence of the licensee or person upon whom the subpoena is served.

(b) (1) A licensee or person served by subpoena shall have thirty (30) days to request in writing a hearing before the board for the sole purpose of making a special appearance to quash or modify the subpoena. The subpoena for attendance of the person or the production of books and records shall be stayed until the board votes upon the request to quash or modify the subpoena. A majority vote of the members to which the board is entitled shall be required to quash or modify a subpoena.

(2) A motion to appeal from a decision by the board regarding a request to quash or modify a subpoena shall be made to the chancery court in Davidson County within fifteen (15) days of such decision.

(c) If any witness fails or refuses to obey a subpoena issued by it, the board is authorized to make application to any court of record in this state within the jurisdiction of which the witness is found or resides, and the court shall have power to attach the body of the witness and compel the witness to appear before the board and give testimony or produce books, records or papers as ordered, and any failure to obey the court order may be punished by the court issuing the order as a civil contempt.

(d) Each witness who appears before the board by order of the board shall receive for attendance the compensation provided by law for attendance of witnesses in a court of record, which shall be paid from the funds of the board in the same manner as all other expenses of the board are paid.



§ 68-140-323 - Training on domestic violence issues.

As a part of its training curriculum for emergency medical services personnel, the department shall approve and coordinate the use of materials concerning domestic violence.



§ 68-140-324 - Choice of licenses for emergency medical services personnel.

A licensee may upgrade or downgrade a license by submitting the appropriate documentation to the EMS division administrative office, by completing any requirements and paying any fees established by the board.



§ 68-140-325 - Criminal background check as condition of employment.

(a) As a condition for employment of any licensed, certificated or authorized emergency medical services personnel, employers shall be allowed to initiate a criminal background check on any person applying for employment, or any employee that is currently employed by such employer, and such criminal background investigation shall be at the expense of the employer.

(b) Applicants shall:

(1) Provide past work history and personal references to be checked by the employer;

(2) Agree to the release of only such information and investigative records to the employer, or to any agency that contracts with this state, necessary for the purpose of verifying whether the individual has been convicted of a felony in this state;

(3) Supply a fingerprint sample and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation, the federal bureau of investigation, other law enforcement agency, or any legally authorized entity; and

(4) Release any information required for a criminal background investigation by a professional background screening organization or criminal background check service or registry.

(c) Any cost incurred by the Tennessee bureau of investigation, federal bureau of investigation, professional background screening organization, law enforcement agency or other legally authorized entity, in conducting such investigations of such applicants shall be paid by such applicants. In the event that such applicants fail to pay for these incurred expenses, the responsibility for payment will fall to the employer originally requesting such criminal background checks. Payments of such cost to the Tennessee bureau of investigation are to be made in accordance with §§ 38-6-103 and 38-6-109.



§ 68-140-326 - Color schemes for ambulances in certain jurisdictions.

(a) Notwithstanding department of health rule 1200-12-1.02(3)(a)-(f), or any other provision of law to the contrary, any municipality, located within any county having a population of more than eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, that owns, operates or maintains ambulances as a part of the services provided by the municipality is authorized to select the color of its ambulances; provided, that the color scheme is the same as is used by the fire department in the municipality.

(b) Subsection (a) shall also apply in any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census.

(c) Subsection (a) shall also apply in any county having a population of not less than one hundred fifty-three thousand (153,000) nor more than one hundred fifty-three thousand one hundred (153,100), according to the 2000 federal census or any subsequent federal census.



§ 68-140-327 - Certification by paramedic training centers.

(a) In order to be certified by the board pursuant to § 68-140-304(10), the training program offered by the paramedic training center must follow the United States department of transportation paramedic national standard curriculum. In addition, only paid career members of a fire department that operates its own fire training academy to provide training for career paramedics employed by the fire department are eligible to enter and graduate from the paramedic training program. Upon written intergovernmental agreement, paid career members of any fire department that operates within the county are also eligible to enter and graduate from the paramedic training program.

(b) Pursuant to § 68-140-304(10), any fire department that operates its own fire training academy shall have the option of permitting a fire fighter recruit to have between three (3) and five (5) years to complete the training for certification as a paramedic.






Part 4 - Automated External Defibrillators

§ 68-140-401 - Legislative intent.

It is the intent of the general assembly that an automated external defibrillator (AED) may be used in accordance with § 68-140-403 for the purpose of saving the life of another person in cardiac arrest.



§ 68-140-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "AED" or "defibrillator" means an automated external defibrillator; and

(2) "Automated external defibrillator (AED)" means a medical device heart monitor and defibrillator that:

(A) Has received approval of its premarket notification, filed pursuant to 21 U.S.C. § 360(R), from the United States food and drug administration;

(B) Is capable of recognizing the presence or absence of ventricular fibrillation or rapid ventricular tachycardia, and is capable of determining, without intervention by an operator, whether defibrillation should be performed; and

(C) Upon determining that defibrillation should be performed, automatically charges and requests delivery of an electrical impulse to an individual's heart.



§ 68-140-403 - Use of AED devices -- Training -- Maintenance -- Registration encouraged.

In order to ensure public health and safety:

(1) A person or entity that acquires an automated external defibrillator (AED) shall ensure that:

(A) Expected defibrillator users receive American Heart Association CPR and AED or an equivalent nationally recognized course in defibrillator use and cardiopulmonary resuscitation;

(B) The defibrillator is maintained and tested according to the manufacturer's operational guidelines; and

(C) Any person who renders emergency care or treatment on a person in cardiac arrest by using an AED activates the emergency medical services system as soon as possible.

(2) Any person or entity that acquires an AED shall, within a reasonable time after the placement of an AED, register the existence and location of the defibrillator with the emergency communications district or the ambulance dispatch center of the primary provider of emergency medical services where the AED is to be located.



§ 68-140-404 - Program for use of AEDs.

In order for an entity to use or allow the use of an automated external defibrillator, the entity shall:

(1) Establish a program for the use of an AED that includes a written plan that complies with subdivisions (2)-(6) and rules adopted by the department of health. The plan must specify:

(A) Where the AED will be placed;

(B) The individuals who are authorized to operate the AED;

(C) How the AED will be coordinated with an emergency medical service providing services in the area where the AED is located;

(D) The maintenance and testing that will be performed on the AED;

(E) Records that will be kept by the program;

(F) Reports that will be made of AED use;

(G) Other matters as specified by the department; and

(H) A plan of action for proper usage of the AED;

(2) Adhere to the written plan required by subdivision (1);

(3) Ensure that before using the AED, expected users receive appropriate training approved by the department in cardiopulmonary resuscitation and the proper use of an AED;

(4) Maintain, test, and operate the AED according to the manufacturer's guidelines and maintain written records of all maintenance and testing performed on the AED;

(5) Each time an AED is used for an individual in cardiac arrest, require that an emergency medical service is summoned to provide assistance as soon as possible and that the AED use is reported to the supervising physician or the person designated by the physician and to the department as required by the written plan; and

(6) Before allowing any use of an AED, provide to the emergency communications district or the primary provider of emergency medical services where the defibrillator is located:

(A) A copy of the plan prepared pursuant to this section; and

(B) Written notice, in a format prescribed by department rules, stating:

(i) That an AED program is established by the entity;

(ii) Where the AED is located; and

(iii) How the use of the AED is to be coordinated with the local emergency medical service system.



§ 68-140-405 - Rules relating to AED's -- Adoption -- Scope and contents.

The department of health shall adopt rules specifying the following:

(1) The contents of the written notice required by § 68-140-404;

(2) Reporting requirements for each use of an AED;

(3) The contents of a plan prepared in accordance with § 68-140-404 and requirements applicable to the subject matter of the plan;

(4) Training requirements in cardiopulmonary resuscitation and AED use that are consistent with the scientific guidelines of the American Heart Association for any individual authorized by an AED program plan to use an AED;

(5) Requirements for medical supervision of an AED program; and

(6) Performance requirements for an AED in order for the AED to be used in an AED program.



§ 68-140-406 - Limitation on liability of entity responsible for program.

The entity responsible for the AED program shall not be liable for any civil liability for any personal injury that results from an act or omission that does not amount to willful or wanton misconduct or gross negligence if the applicable provisions and program established under § 68-140-404 and the rules adopted by the department pursuant to § 68-140-405 have been met by the entity and have been followed by the individuals using the AED.



§ 68-140-407 - Limitation on liability of trainers.

An individual providing training to others in an approved program on the use of an AED shall be held harmless by the employer of the trainer for damages caused by training that was negligent.



§ 68-140-408 - Training and demonstration of competence in CPR and use of AED.

For purposes of §§ 68-140-402 and 68-140-404 -- 68-140-409, expected AED users shall complete training and demonstrate competence in CPR and the use of an AED through a course of instruction approved by the Tennessee emergency medical services board.



§ 68-140-409 - Applicability of §§ 68-140-402, 68-140-404 -- 68-140-409.

Sections 68-140-402 and 68-140-404 -- 68-140-409 shall only apply to situations involving emergency use of an AED and in no case shall it apply where there is a duty to provide care. Nor shall it apply where a doctor has prescribed use of an AED for a patient's use in the patient's private home.









Chapter 141 - Poison Control

§ 68-141-101 - Establishment of poison control centers.

The department of health is authorized to establish and maintain a system of poison control centers in Tennessee that:

(1) Serves public and health care professionals in urban and rural areas;

(2) Designates regions within the network; and

(3) Designates regional poison control centers within the network.



§ 68-141-102 - Designation of regional control centers -- Criteria.

The commissioner of health may consider the following criteria in designating regional control centers:

(1) Compliance or expected compliance with the state poison control standards;

(2) Location in relation to the geographical distribution of persons served;

(3) Whether the facility is presently providing poison control services; and

(4) The capacity of such providers to deliver and coordinate poison prevention awareness programs to the general public.



§ 68-141-103 - Prohibited activities -- Exceptions.

(a) No person or persons, business, agency, organization or other entity, whether public or private, may hold itself out as providing a poison advice service or use the term "poison control center," "poison center," or any other term that implies that it is qualified to provide advice on the treatment of poison exposures in its advertising, name, or in printed material information it furnishes to the general public unless that entity meets one of the following conditions:

(1) Has been designated by the commissioner of health a regional poison control center; or

(2) Is a company or organization which provides a poison information service for products or chemicals which it manufactures or distributes.

(b) Nothing in this section prohibits a qualified health care professional, within such professional's level of professional expertise, from providing advice regarding poisoning or poisons to such professional's patient or patients upon request or whenever such professional deems it warranted in the exercise of such professional's professional judgment, as otherwise permitted by law.



§ 68-141-104 - Designation as regional control center -- Standards.

The commissioner of health may establish minimum standards for designation as a regional control center. Such standards may require regional poison control centers to do all of the following:

(1) Answer requests by telephone for poison information and make recommendations for appropriate emergency management and treatment referrals of poisoning exposures. These services, provided twenty-four (24) hours a day, may involve the following:

(A) Determining whether a true poisoning emergency exists;

(B) Determining whether treatment can be accomplished at the scene of the incident, or whether transport to an emergency treatment facility is required;

(C) Recommending treatment measures to appropriate personnel; and

(D) Carrying out follow-up to assure that adequate care is provided;

(2) Utilize physicians, pharmacists, nurses and supportive personnel trained in various aspects of toxicology, poison control, poison prevention and poison information retrieval;

(3) Provide public awareness programs on poison prevention and utilization of regional poison control centers; and

(4) Maintain a data collection program of poison exposures and prepare an annual report.



§ 68-141-105 - Services -- Confidentiality.

A regional poison control center may provide the services described in § 68-141-104, either directly or through contract with other facilities or agencies. Appropriate measures shall be taken to ensure the confidentiality of information about individuals to whom treatment for poison exposures is provided in accordance with guidelines established by the commissioner of health.



§ 68-141-106 - Tennessee poison control network advisory committee.

The commissioner of health may appoint the members of the Tennessee poison control network advisory committee, which is created to advise the department on matters pertaining to the designation, standards and coordination of regional poison control centers participating in the Tennessee poison control network. The committee shall consist of no more than nine (9) members, which shall include the commissioner or the commissioner's designee, at least one (1) representative from each regional poison control center, knowledgeable members of the general public, and representatives of governmental agencies involved in poison safety or public health. Members of the committee shall receive no compensation, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties.



§ 68-141-107 - Limitation of liability -- Exceptions.

No act done or omitted in good faith while performing duties as a medical director, consultant, or specialist in poison information of a regional poison control center shall impose any liability on the poison control center, its officers, volunteers, medical directors, consultants, specialists in poison information, other employees or a person, organization or institution that advises a regional poison control center, unless the advice or assistance is given in a manner that constitutes willful or wanton misconduct.



§ 68-141-108 - Commissioner -- Reports.

The commissioner of health may annually report to the general assembly findings and recommendations concerning the experience and benefits of the Tennessee poison control network.






Chapter 142 - Child Fatality Review and Prevention

Part 1 - Child Fatality Review and Prevention Act of 1995

§ 68-142-101 - Short title.

This part shall be known as and may be cited as the "Child Fatality Review and Prevention Act of 1995."



§ 68-142-102 - Child fatality prevention team.

There is created the Tennessee child fatality prevention team, otherwise known as the state team. For administrative purposes only, the state team shall be attached to the department of health.



§ 68-142-103 - Composition.

The state team shall be composed as provided in this section. Any ex officio member, other than the commissioner of health, may designate an agency representative to serve in such person's place. Members of the state team shall be as follows:

(1) The commissioner of health, who shall chair the state team;

(2) The attorney general and reporter;

(3) The commissioner of children's services;

(4) The director of the Tennessee bureau of investigation;

(5) A physician nominated by the state chapter of the American Medical Association;

(6) A physician to be appointed by the commissioner of health who is credentialed in forensic pathology, preferably with experience in pediatric forensic pathology;

(7) The commissioner of mental health and substance abuse services;

(8) A member of the judiciary selected from a list submitted by the chief justice of the Tennessee supreme court;

(9) The executive director of the commission on children and youth;

(10) A representative from a professional organization working to prevent abuse of children;

(11) A team coordinator, to be appointed by the commissioner of health;

(12) Two (2) members of the house of representatives to be appointed by the speaker of the house of representatives, at least one (1) of whom shall be a member of the health committee;

(13) Two (2) senators to be appointed by the speaker of the senate, at least one (1) of whom shall be a member of the health and welfare committee;

(14) The commissioner of education or the commissioner's designee; and

(15) The commissioner of intellectual and developmental disabilities.



§ 68-142-104 - Voting members -- Vacancies.

All members of the state team shall be voting members. All vacancies shall be filled by the appointing or designating authority in accordance with the requirements of § 68-142-103.



§ 68-142-105 - Duties of state team.

The state team shall:

(1) Review reports from the local child fatality review teams;

(2) Report to the governor and the general assembly concerning the state team's activities and its recommendations for changes to any law, rule, and policy that would promote the safety and well-being of children;

(3) Undertake annual statistical studies of the incidence and causes of child fatalities in this state. The studies shall include an analysis of community and public and private agency involvement with the decedents and their families prior to and subsequent to the deaths;

(4) Provide training and written materials to the local teams established by this part to assist them in carrying out their duties. Such written materials may include model protocols for the operation of local teams;

(5) Develop a protocol for the collection of data regarding child deaths;

(6) Upon request of a local team, provide technical assistance to such team, including the authorization of another medical or legal opinion on a particular death; and

(7) Periodically assess the operations of child fatality prevention efforts and make recommendations for changes as needed.



§ 68-142-106 - Local teams -- Composition -- Vacancy -- Chair -- Meetings.

(a) There shall be a minimum of one (1) local team in each judicial district.

(b) Each local team shall include the following statutory members or their designees:

(1) A supervisor of social services in the department of children's services within the area served by the team;

(2) The regional health officer in the department of health in the area served by the team, who shall serve as interim chair pending the election by the local team;

(3) A medical examiner who provides services in the area served by the team;

(4) A prosecuting attorney appointed by the district attorney general;

(5) An employee of the local education agency, to be appointed by the director of schools; and

(6) The interim chair of the local team shall appoint the following members to the local team:

(A) A local law enforcement officer;

(B) A mental health professional;

(C) A pediatrician or family practice physician;

(D) An emergency medical service provider or firefighter; and

(E) A representative from a juvenile court.

(c) Each local child fatality team may include representatives of public and nonpublic agencies in the community that provide services to children and their families.

(d) The local team may include non-statutory members to assist them in carrying out their duties. Vacancies on a local team shall be filled by the original appointing authority.

(e) A local team shall elect a member to serve as chair.

(f) The chair of each local team shall schedule the time and place of the first meeting, and shall prepare the agenda. Thereafter, the team shall meet no less often than once per quarter and often enough to allow adequate review of the cases meeting the criteria for review.



§ 68-142-107 - Duties of local teams.

(a) The local child fatality review teams shall:

(1) Be established to cover each judicial district in the state;

(2) Review, in accordance with the procedures established by the state team, all deaths of children seventeen (17) years of age or younger;

(3) Collect data according to the protocol developed by the state team;

(4) Submit data on child deaths quarterly to the state team;

(5) Submit annually to the state team recommendations, if any, and advocate for system improvements and resources where gaps and deficiencies may exist; and

(6) Participate in training provided by the state team.

(b) Nothing in this part shall preclude a local team from providing consultation to any team member conducting an investigation.

(c) Local child fatality review teams may request a second medical or legal opinion to be authorized by the state team in the event that a majority of the local team's statutory membership is in agreement that a second opinion is needed.



§ 68-142-108 - Powers of local team -- Limitations -- Confidentiality of state and local team records.

(a) The department of health, state team and local teams are public health authorities conducting public health activities pursuant to the federal Health Insurance Portability and Accountability Act (HIPAA), compiled in 42 U.S.C. § 1320d et seq. Notwithstanding §§ 63-2-101(b) and 68-11-1502, and regardless of any express or implied contracts, agreements or covenants of confidentiality based upon those sections, the records of all health care facilities and providers shall be made available to the local team for inspection and copying as necessary to complete the review of a specific fatality and effectuate the intent of this part. The local team is authorized to inspect and copy any other records from any source as necessary to complete the review of a specific fatality and effectuate the intent of this part, including, but not limited to, police investigations data, medical examiner investigative data, vital records cause of death information, and social services records, including records of the department of children's services.

(b) The local team shall not, as part of the review authorized under this part, contact, question or interview the parent of the deceased child or any other family member of the child whose death is being reviewed.

(c) The local team may request that persons with direct knowledge of circumstances surrounding a particular fatality provide the local team with information necessary to complete the review of the particular fatality; such persons may include the person or persons who first responded to a report concerning the child.

(d) Meetings of the state team and each local team shall not be subject to title 8, chapter 44, part 1. Any minutes or other information generated during official meetings of state or local teams shall be sealed from public inspection. However, the state and local teams may periodically make available, in a general manner not revealing confidential information about children and families, the aggregate findings of their reviews and their recommendations for preventive actions.

(e) (1) All otherwise confidential information and records acquired by the state team or any local child fatality review team in the exercise of the duties are confidential, are not subject to discovery or introduction into evidence in any proceedings, and may only be disclosed as necessary to carry out the purposes of the state team or local teams and for the purposes of the Sudden, Unexplained Child Death Act, compiled in chapter 1, part 11 of this title.

(2) In addition, all otherwise confidential information and records created by a local team in the exercise of its duties are confidential, are not subject to discovery or introduction into evidence in any proceedings, and may only be disclosed as necessary to carry out the purposes of the state or local teams and for the purposes of the Sudden, Unexplained Child Death Act. Release to the public or the news media of information discussed at official meetings is strictly prohibited. No member of the state team, a local team nor any person who attends an official meeting of the state team or a local team, may testify in any proceeding about what transpired at the meeting, about information presented at the meeting, or about opinions formed by the person as a result of the meeting.

(3) This subsection (e) shall not, however, prohibit a person from testifying in a civil or criminal action about matters within that person's independent knowledge.

(f) Each statutory member of a local child fatality review team and each non-statutory member of a local team and each person otherwise attending a meeting of a local child fatality review team shall sign a statement indicating an understanding of and adherence to confidentiality requirements, including the possible civil or criminal consequences of any breach of confidentiality.



§ 68-142-109 - Staff and consultants.

To the extent of funds available, the state team may hire staff or consultants to assist the state team and local teams in completing their duties.



§ 68-142-110 - Immunity from civil and criminal liability.

Any person or facility acting in good faith in compliance with this part shall be immune from civil and criminal liability arising from such action.



§ 68-142-111 - Child death investigations and reviews.

Nothing in this part shall preclude any child death investigations or reviews to the extent authorized by other laws.






Part 2 - Tennessee Fetal and Infant Mortality Review (FIMR) Act of 2007

§ 68-142-201 - Short title.

This part shall be known as and may be cited as the "Tennessee Fetal and Infant Mortality Review (FIMR) Act of 2007."



§ 68-142-202 - Tennessee fetal and infant mortality review program.

The commissioner of health is authorized to create the Tennessee fetal and infant mortality review (FIMR) program. The intent of the Tennessee FIMR program, following the goals of the national fetal and infant mortality review program, is to enhance the health and well-being of women, infants, and families by improving community resources and service programs through the review of fetal and infant deaths and the identification of related social, economic, cultural, safety, and health issues.



§ 68-142-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Fetal death" means a death as described in § 68-3-504;

(2) "FIMR" means the Tennessee fetal and infant mortality review program; and

(3) "Infant death" means a person born alive who dies prior to reaching one (1) year of age.



§ 68-142-204 - Promulgation of rules.

The commissioner of health is authorized to promulgate such rules, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as are necessary to carry out the intent of this part. In doing so, the commissioner may rely upon, but not be bound by, the national fetal and infant mortality review program's methodology and protocol. The rules authorized pursuant to this section may address, but not be limited to, the following:

(1) The creation, composition and functions of review teams, community action teams and program staffing;

(2) The protocols, procedures, methods, manner and extent of all investigations and reviews; and

(3) The manner in and extent to which information shall be disseminated in accordance with the intent of this part.



§ 68-142-205 - Confidentiality.

(a) The department of health, FIMR, and its review teams are public health authorities conducting public health activities pursuant to the Health Insurance Portability and Accountability Act (HIPAA), compiled in 42 U.S.C. § 1320d et seq. Notwithstanding §§ 63-2-101(b) and 68-11-1502, and regardless of any express or implied contracts, agreements or covenants of confidentiality based upon those sections, the records of all health care facilities and medical services providers, case management providers, emergency medical personnel and transport services and home visitors shall be made available to FIMR for inspection and copying as necessary to complete the review of a specific fatality and to carry out the intent of this part. The program is authorized to inspect and copy any other records from any source as necessary to complete the review of a specific fatality and to carry out the intent of this part, including, but not limited to, medical examiner investigative records and data, social services records, including records of the department of children's services, vital records information, and educational records.

(b) Any meetings conducted pursuant to this part or to rules and regulations promulgated under this part shall not be subject to the public meetings law, compiled in title 8, chapter 44, part 1. Except as required to be disseminated by rules and regulations promulgated pursuant to this part, any meeting minutes, documents, records, or other information acquired, generated, or reviewed during the meetings or while otherwise carrying out FIMR duties and responsibilities shall be confidential and not be subject to disclosure as public records.

(c) Except as required to be disseminated by rules and regulations promulgated pursuant to this part, none of the information acquired, generated, or reviewed in subsection (b) is subject to discovery or introduction into evidence in any proceeding, nor may any person testify in any proceeding about the information or the opinions formed as a result of the review of the information. This subsection (c) shall not, however, prohibit a person from testifying in a civil or criminal action about matters within that person's independent knowledge.

(d) All persons involved in the review process pursuant to this part, or to rules promulgated under this part, shall sign a statement indicating an understanding of and adherence to confidentiality requirements, including the possible civil or criminal consequences of any breach of confidentiality.



§ 68-142-206 - Employment of persons to effectuate part.

To the extent that funds are available, the department may employ or contract with such persons as deemed necessary to effectuate the intent of this part.



§ 68-142-207 - Immunity from civil and criminal liability.

Any person or facility acting in good faith in compliance with this part shall be immune from civil and criminal liability arising from such action.



§ 68-142-208 - Death investigations and reviews.

Nothing in this part shall preclude any fetal, infant or child death investigations or reviews to the extent authorized by other laws.



§ 68-142-209 - Funding.

Nothing in this part shall be construed as requiring its implementation unless and until sufficient funding is either appropriated or specifically allocated for it.









Chapter 143 - Shaken Baby Syndrome

§ 68-143-101 - Legislative findings and declarations.

The general assembly finds and declares all of the following:

(1) Shaken baby syndrome is a medically serious, sometimes fatal, matter affecting newborns and very young children. Shaking an infant or child in anger is particularly dangerous;

(2) Vigorous shaking of an infant or child can result in bleeding inside the head, causing irreversible brain damage, blindness, cerebral palsy, hearing loss, spinal cord injury, seizures, learning disabilities, and even death;

(3) While doctors have long recognized that shaking an infant or child can cause injuries, many adults remain unaware of how dangerous this practice can be;

(4) Studies have shown that exposure to materials about the dangers of shaking a baby improved understanding of the effects of shaking an infant or child;

(5) Shaken baby syndrome is preventable. Knowledge about shaken baby syndrome can be significantly raised through education and public awareness campaigns; and

(6) It is the intent of the general assembly to encourage public and private collaboration in developing instructional materials regarding shaken baby syndrome, and to encourage that these materials be supplied to health facilities, nurse midwives, and providers of child care free of charge.



§ 68-143-102 - Purpose of chapter.

The purpose of this chapter is to prevent the occurrence of injuries and deaths to infants and children as a result of shaken baby syndrome by creating a statewide public awareness education campaign. The campaign shall include the distribution of readily understandable information and instructional materials regarding shaken baby syndrome, explaining its medical effects upon infants and children and emphasizing preventive measures.



§ 68-143-103 - Duties of departments of health and human services.

(a) The departments of health and human services shall jointly develop information and instructional materials as described in § 68-143-102 for distribution, free of charge, to health care facilities, midwives, and child care agencies. The information and instructional materials provided pursuant to this section shall focus upon the serious nature of the risk to infants and young children presented by shaken baby syndrome. The department of health shall be the lead agency in developing such information and instructional materials.

(b) The department of health shall provide the information and instructional materials free of charge to health care facilities and nurse midwives. Such information and instructional materials shall be provided free of charge by each health care facility to parents or guardians of each newborn, upon discharge from the health care facility. If a home birth is attended by a nurse midwife, the nurse midwife shall provide the information and instructional materials to the parents or guardians of the newborn.

(c) The department of human services shall provide the information and instructional materials free of charge to child care agencies under the jurisdiction of such department upon licensure and at the time of site visits.

(d) The requirement that informational and instructional materials be provided pursuant to this section applies only when those materials have been supplied to those persons or entities that are required to provide the materials. The persons or entities required to provide these materials shall not be subject to any legal cause of action whatsoever based on the requirements of this section.

(e) For persons or agencies providing these materials pursuant to this section, this section does not require the provision of duplicative or redundant informational and instructional materials.









Environmental Protection

Chapter 201 - Tennessee Air Quality Act

Part 1 - Tennessee Air Quality Act

§ 68-201-101 - Short title.

This part shall be known and may be cited as the "Tennessee Air Quality Act."



§ 68-201-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Air contaminant" means particulate matter, dust, fumes, gas, mist, smoke, or vapor, or any combinations thereof;

(2) "Air contaminant source" means any and all sources of emission of air contaminants, whether privately or publicly owned or operated. Without limiting the generality of the definition of air contaminant source, air contaminant source includes all types of business, commercial and industrial plants, works, shops and stores, and heating and power plants and stations, buildings and other structures of all types, including multiple family residences, apartments, houses, office buildings, hotels, restaurants, schools, hospitals, churches and other institutional buildings, automobiles, trucks, tractors, buses and other motor vehicles, garages and vending and service locations and stations, railroad locomotives, ships, boats and other waterborne craft, portable fuel-burning equipment, incinerators of all types, indoor and outdoor, refuse dumps and piles, and all stack and other chimney outlets from any of the foregoing;

(3) "Air pollution" means presence in the outdoor atmosphere of one (1) or more air contaminants in sufficient quantities and of such characteristics and duration as to be injurious to human, plant or animal life or to property, or which unreasonably interfere with the enjoyment of life and property;

(4) "Board" means the air pollution control board;

(5) "Commissioner" means the commissioner of environment and conservation or the commissioner's duly authorized representative or, in the event of such person's absence or a vacancy in the office of commissioner, the deputy commissioner;

(6) "Department" means the department of environment and conservation;

(7) "Person" means any individual, partnership, copartnership, firm, company, corporation, association, joint stock company, trust, estate, political subdivision, an agency, authority, commission or department of the United States government or of the state of Tennessee government, or any other legal entity, or their legal representative, agent, or assigns;

(8) "Political subdivision" means any municipality, city, incorporated town, county, district or authority, or any portion or combination of two (2) or more thereof;

(9) "Regulations" means the standards, policies, rules and regulations promulgated by the board to attain and maintain ambient air quality standards within the intent and purpose of this part; and

(10) "Technical secretary" means the technical secretary of the air pollution control board.



§ 68-201-103 - Intent and purpose.

It is the intent and purpose of this part to maintain purity of the air resources of the state consistent with the protection of normal health, general welfare and physical property of the people, maximum employment and the full industrial development of the state. The board and department shall seek the accomplishment of these objectives through the prevention, abatement and control of air pollution by all practical and economically feasible methods. It is also the intent of this part to qualify for receipt of federal funds available for state air pollution control programs and, to that end, this part shall be construed to give the authority to so qualify and maintain such qualification.



§ 68-201-104 - Creation of air pollution control board -- Members -- Meetings -- Organization.

(a) There is created an agency to be known as the air pollution control board.

(b) (1) The members of the board shall be the commissioner of environment and conservation, the commissioner of economic and community development, and twelve (12) other members who shall be appointed by the governor, as follows:

(A) One (1) shall be a registered professional engineer as defined in title 62, chapter 2, who shall have at least five (5) years' experience in the field of air pollution control;

(B) One (1) shall be a physician, licensed in compliance with title 63, chapter 6, who shall be experienced in the health effects of air contaminants;

(C) One (1) shall be engaged in a field which is directly related to agriculture or conservation;

(D) One (1) shall be actively engaged in the management of and with current full-time employment in a private manufacturing concern and have a college degree and eight (8) years' of combined technical training and experience in permit compliance for Title 5 or non-Title 5 sources for a manufacturing facility permitted in the state of Tennessee, and may be appointed from lists of qualified persons submitted by interested manufacturing groups, including, but not limited to, the Tennessee Chamber of Commerce and Industry;

(E) One (1) shall be a county mayor or chief executive officer of a Tennessee county who may be appointed from lists of qualified persons submitted by interested county services groups, including, but not limited to, the Tennessee county services association;

(F) One (1) shall be engaged in municipal government who may be appointed from lists of qualified persons submitted by interested municipal groups, including, but not limited to, the Tennessee Municipal League;

(G) Two (2) shall be from Tennessee industry and with current full-time employment with a private manufacturing concern and have a college degree in engineering or equal and eight (8) years of combined technical training and experience in air pollution abatement for either a Title 5 permit holder or a non-Title 5 permitted source in the state of Tennessee, and may be appointed from lists of qualified persons submitted by interested manufacturing groups, including, but not limited to, the Tennessee Chamber of Commerce and Industry;

(H) One (1) shall be involved in the program of an institute of higher learning in the state involved in the conducting of training in air pollution evaluation and control;

(I) One (1) who may be appointed from lists of nominees submitted to the governor by interested conservation groups, including, but not limited to, the Tennessee Conservation League;

(J) One (1) shall be a small generator of air pollution who may be appointed from lists of qualified persons submitted by interested automotive groups, including, but not limited to, the Tennessee Automotive Association; and

(K) One (1) may be appointed from lists of qualified persons submitted by interested environmental groups, including, but not limited to, the Tennessee Environmental Council.

(2) The governor shall consult with interested groups, including, but not limited to, the organizations listed in subdivision (b)(1) to determine qualified persons to fill positions on the board.

(3) The twelve (12) appointed members' terms of office shall be four (4) years and until their successors are selected and qualified, except that the terms of those first appointed shall expire as follows: two (2) at the end of one (1) year after date of appointment, two (2) at the end of two (2) years after date of appointment, two (2) at the end of three (3) years after date of appointment, two (2) at the end of four (4) years after the date of appointment, and, of the two (2) appointed in 1970 pursuant to former subdivisions (b)(8) and (9), one (1) at the end of two (2) years after date of appointment and one (1) at the end of four (4) years after date of appointment as designated by the governor at the time of appointment. In making appointments to the board, the governor shall strive to ensure that at least one (1) person appointed to serve on the board is sixty (60) years of age or older and that at least one (1) person appointed to serve on the board is a member of a racial minority. If a vacancy occurs, the governor may appoint a member for the remaining portion of the unexpired term created by the vacancy. The governor may remove any appointed member for cause. Each member shall be reimbursed for travel in accordance with the comprehensive travel regulations as approved by the attorney general and reporter and the commissioner of finance and administration. A per diem allowance of fifty dollars ($50.00) shall only be paid to members for meetings at which a quorum is present.

(c) The board shall hold at least two (2) regular meetings each calendar year at a place and time to be fixed by the board. The commissioner of environment and conservation shall be chair of the board and the board shall select at its first meeting one (1) of its members to serve as vice chair. At the first regular meeting in each calendar year thereafter, the vice chair for the ensuing year shall be selected from among the members of the board. The director of the air pollution control division or service of the department of environment and conservation shall be technical secretary of the board. The director shall receive no additional compensation for such services. Special meetings may be called by the chair or by three (3) members of the board upon delivery of written notice to the office of each member of the board. Eight (8) members of the board shall constitute a quorum, and a quorum may act for the board in all matters. The decision of a majority of a quorum shall be determinative of any question before the board except as otherwise specially provided in this part.



§ 68-201-105 - Powers and duties of board -- Notification of vacancy -- Termination due to vacancy -- Conflict of interest policy.

(a) (1) The board has the power and duty to:

(A) Promulgate rules and regulations to effect the intent and purpose of this part, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Such rules and regulations may include, but are not necessarily limited to, those defining: ambient air quality standards; emission standards; general policies or plans; a system of permits; and a schedule of fees for review of plans and specifications, issuance or renewal of permits or inspection of air contaminant sources. Emission standards for stationary sources adopted by the board shall include regulations based on the weight of materials entering the process causing the emission as an optional alternative to regulations previously adopted;

(B) Promulgate rules that authorize the technical secretary to issue permits that contain all provisions applicable to sources that are necessary under the federal Clean Air Act, compiled in 42 U.S.C. § 7401 et seq., and the effective regulations pursuant to such act, and that are necessary under this chapter and the effective rules of the board. The issuance of a permit by the technical secretary under the rules authorized by this subsection (a) shall not repeal by implication any rules of the board. The board shall monitor regulations under the Clean Air Act that are proposed by the United States environmental protection agency. If the environmental protection agency promulgates a rule that would roll back federal requirements under the Clean Air Act, the board shall initiate rulemaking on that subject and determine whether Tennessee should have a more restrictive rule than the federal rule on that subject;

(2) Hold hearings and issue such orders and determinations as may be necessary to effect the intent and purpose of this part;

(3) Establish, modify, or amend, without hearing, policies, practices, rules or regulations with respect to procedural aspects of board activities; and

(4) Cause legal proceedings to be instituted in a court of competent jurisdiction, to compel compliance with any order issued by the board, requirement of this part, or rule or regulation adopted pursuant to this part.

(b) The department has the power and duty to:

(1) Develop and recommend to the board plans for a comprehensive air pollution control program for the state, to review such plans from time to time and recommend to the board such changes as may be deemed appropriate;

(2) Require that any person furnish the department information required by it in discharge of its duties under this part, if the department has reason to believe such person is, or may be about to, causing or contributing to air pollution; provided, that no such person shall be required to disclose any secret formulae, processes or methods used in any manufacturing operation carried on by such person or under such person's direction. The composition of air contaminants shall not be considered secret unless so declared by the department, and the department shall have the power to issue protection orders to prevent public dissemination;

(3) Enter at all reasonable times in or upon any private or public property except private residences for the purpose of inspecting and investigating any condition which the department shall have reasonable cause to believe to be an air contaminant source;

(4) Provide such technical, scientific and other services as may be required for carrying out this part. The basic personnel for such purposes shall be those employed by the department; however, the department, may, by agreement, secure these or other services from any other agency, and within budgetary limitations may arrange compensation for such services;

(5) Receive, budget, receipt for and administer such moneys as are duly appropriated or granted for the purpose of this part; provided, that all such moneys shall be deposited with the state treasurer;

(6) Represent the state in matters pertaining to plans, procedures or negotiations for interstate compacts relative to air pollution or in matters pertaining to air quality control regions;

(7) Collect and disseminate information relative to air pollution; encourage voluntary cooperation of affected persons or groups in preserving and restoring a reasonable degree of air purity; advise, consult and cooperate with other agencies, persons or groups in matters pertaining to air pollution; and encourage authorized air pollution agencies of political subdivisions to handle air pollution problems within their respective jurisdictions to the greatest extent possible and to provide technical assistance to political subdivisions requesting same; and

(8) Cause to be instituted in a court of competent jurisdiction legal proceedings to compel compliance with any order issued by the board.

(c) In exercising their powers and duties relative to major energy projects, as defined in § 13-18-102, the board and the departments shall participate in the joint review process and expedited review process provided for by the Major Energy Project Act of 1981, compiled in title 13, chapter 18.

(d) (1) If the board incurs a vacancy, it shall notify the appointing authority in writing within ninety (90) days after the vacancy occurs. All vacancies on the board, other than ex officio members, shall be filled by the appointing authority within ninety (90) days of receiving written notice of the vacancy and sufficient information is provided for the appointing authority to make an informed decision in regard to filling such vacancy. If sufficient information has been provided and the board has more than one (1) vacancy that is more than one hundred eighty (180) days in duration, the board shall report to the government operations committees of the house of representatives and the senate as to why such vacancies have not been filled.

(2) If more than one half (1/2) of the positions on the board are vacant for more than one hundred eighty (180) consecutive days, the board shall terminate; provided, that the board shall wind up its affairs pursuant to § 4-29-112. If the board is terminated pursuant to subdivision (d)(1) it shall be reviewed by the evaluation committees pursuant to the Uniform Administrative Procedures Act before ceasing all its activities. Nothing in subdivision (d)(1) shall prohibit the general assembly from continuing, restructuring, or re-establishing the board.

(e) The board shall adopt and implement rules and regulations to create a conflict of interest policy for board members. The policy shall mandate annual written disclosures of financial interests, other possible conflicts of interest, and an acknowledgement by board members that they have read and understand all aspects of the policy. The policy shall also require persons who are to be appointed to the board to acknowledge, as a condition of appointment, that they are not in conflict with the conditions of the policy.



§ 68-201-106 - Matters to be considered in exercising powers.

Nothing in this part shall be deemed to grant the board or department any jurisdiction or authority with respect to air pollution existing solely within commercial or industrial plants, works or shops or to affect the relations between employers and employees with respect to or arising out of any condition of air pollution. In exercising powers to prevent, abate and control air pollution, the board or department shall give due consideration to all pertinent facts, including, but not necessarily limited to:

(1) The character and degree of injury to, or interference with, the protection of the health, general welfare and physical property of the people;

(2) The social and economic value of the air contaminant source;

(3) The suitability or unsuitability of the air pollution source to the area in which it is located. In this respect it is expressly anticipated that the board may establish zones and categories of air contaminant sources in which the standards, rules and regulations may differ according to zone and category of air contaminant source;

(4) The technical practicability and economic reasonableness of reducing or eliminating the emission of such air contaminants;

(5) The economic benefit gained by the air contaminant source through any failure to comply with this part and regulations promulgated thereunder; and

(6) The amount or degree of effort put forth by the air contaminant source to attain compliance.



§ 68-201-107 - Powers and duties of technical secretary.

(a) The technical secretary or such secretary's authorized representative has the power and duty to:

(1) Attend all meetings of the board, but not be entitled to a vote;

(2) Exercise general supervision over all persons employed by the board and by the air pollution control division or service of the department;

(3) Make or cause to be made such investigations as the board may direct or authorize, or as may be warranted due to receipt of information concerning an alleged violation of this part or of any rule, regulation or order promulgated under this part; or as the technical secretary otherwise deems advisable, and for this purpose the technical secretary shall have the right to enter at all reasonable times in or upon any private or public property except private residences;

(4) Endeavor to the fullest extent possible to obtain compliance with this part and with rules and regulations promulgated pursuant to this part by conference, conciliation and persuasion;

(5) Issue formal notice of complaint and prosecute such complaints before the board;

(6) Handle correspondence, keep records, prepare reports and perform such other duties as the board may direct or authorize or as may ensue as an employee of the department;

(7) Initiate alert, warning and emergency action in accordance with emergency episode plans and procedures promulgated as rules or regulations by the board;

(8) At the technical secretary's discretion, request the presence of an alleged violator of this part or of the regulations at an informal meeting of the staff of the division of air pollution control to show cause why further enforcement action ought not be taken by the department. The proceedings of this meeting need not be recorded; and

(9) Establish an expedited review process for any permit filed by a combined heat and power plant or a recoverable waste energy plant as such plant is defined under Subtitle D of the 2007 Energy Independence and Security Act, P.L. 110-140, H.R. 6.

(b) [Deleted by 2013 amendment, effective July 1, 2013.]



§ 68-201-108 - Hearings.

(a) (1) Except as provided in subdivision (a)(2), a person aggrieved by a final action of the technical secretary on a permit, order, or assessment may request a hearing before the board pursuant to this section by filing a petition with the technical secretary within thirty (30) days of issuance of the permit or service of the order or assessment. The hearing shall be conducted as a contested case and shall be heard before an administrative judge sitting alone pursuant to §§ 4-5-301(a)(2) and 4-5-314(b), unless settled by the parties. The administrative judge to whom the case has been assigned shall convene the parties for a scheduling conference within thirty (30) days of the date the petition is filed. The scheduling order for the contested case issued by the administrative judge shall establish a schedule that results in a hearing being completed within one hundred eighty (180) days of the scheduling conference, unless the parties agree to a longer time or the administrative judge allows otherwise for good cause shown, and an initial order being issued within sixty (60) days of completion of the record of the hearing. The administrative judge's initial order, together with any earlier orders issued by the administrative judge, shall become final unless appealed to the board by the commissioner or other party within thirty (30) days of entry of the initial order or, unless the board passes a motion to review the initial order pursuant to § 4-5-315, within the longer of thirty (30) days or seven (7) days after the first board meeting to occur after entry of the initial order. Upon appeal to the board by a party, or upon passage of a motion of the board to review the administrative judge's initial order, the board shall afford each party an opportunity to present briefs, shall review the record and allow each party an opportunity to present oral argument. If appealed to the board, the review of the administrative judge's initial order shall be limited to the record, but shall be de novo with no presumption of correctness. In such appeals, the board shall thereafter render a final order, in accordance with § 4-5-314, affirming, modifying, remanding, or vacating the administrative judge's order. A final order rendered pursuant to this section is effective upon its entry, except as provided in § 4-5-320(b) unless a later effective date shall be stated therein. A petition to stay the effective date of a final order may be filed under § 4-5-316. A petition for reconsideration of a final order may be filed pursuant to § 4-5-317. Judicial review of a final order may be sought by filing a petition for review in accordance with § 4-5-322. An order of an administrative judge that becomes final in the absence of an appeal or review by the board shall be deemed to be a decision of the board in that case for purposes of the standard of review by a court; however, in other matters before the board, it may be considered but shall not be binding on the board.

(2) A petition for permit appeal by an aggrieved party other than a permit applicant may only be filed pursuant to this section by an aggrieved person who participated in the public comment period or gave testimony at a formal public hearing. The appeal shall be based upon one (1) or more of the issues that were provided to the commissioner in writing during the public comment period or in testimony at a formal public hearing on the permit application. Additionally, for those permits for which the department gives public notice of a draft permit, any permit applicant or aggrieved person may base a permit appeal on any material change to conditions in the final permit from those in the draft, unless the material change has been subject to additional opportunity for public comment. A petition for permit appeal shall be filed with the technical secretary within thirty (30) days after the commissioner's final decision to issue or deny the permit is posted on the department web site. Notwithstanding § 4-5-223 or any other law to the contrary, this section shall be the exclusive means for obtaining administrative review of the commissioner's issuance or denial of a permit by such an aggrieved person, and its process shall be exhausted before judicial review may be sought.

(3) Hearings before the board on requests for variances and certificates of exemption may be conducted as contested case hearings in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The board or the commissioner or the commissioner's representative may hold public hearings on any matter, within their jurisdiction under this part. The board may promulgate regulations concerning subjects on which public hearings are required and the procedures for those hearings. Reasonable notice of such public hearings shall be given.



§ 68-201-109 - Emergency stop orders for air contaminant sources -- Hearings.

Any other law to the contrary notwithstanding, if the commissioner finds that emissions from the operation of one (1) or more air contaminant sources are causing imminent danger to human health and safety, the commissioner may, with the approval of the governor, order the person or persons responsible for the operation or operations in question, or the person or persons causing or contributing to the air pollution, to reduce or discontinue immediately the emission of air contaminants, and such order shall fix a place and time, not later than twenty-four (24) hours thereafter, for a hearing to be held before the commissioner. Not more than twenty-four (24) hours after the commencement of such hearing, and without adjournment thereof, the commissioner shall affirm, modify or set aside the commissioner's previous order. The commissioner shall cause a transcript to be made of the proceedings in any such hearing, copies of which shall be made available to all parties affected, at a reasonable cost.



§ 68-201-110 - Judicial review.

An appeal may be taken from any final order or other final determination pursuant to this part by any party, including the department, who is or may be adversely affected by such order or determination. Such appeals shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3; provided, that no hearing shall be allowed by the chancery court from any disposition made by the board if such disposition has become final as a result of a person's failure to appear at a hearing after having requested such hearing or after having received adequate notice.



§ 68-201-111 - Right of board or commissioner to injunctive relief.

The board or commissioner may cause to be instituted a civil action in any court of competent jurisdiction for injunctive relief to prevent violation of any duly promulgated rule or regulation or of any order of the board.



§ 68-201-112 - Penalty for violations -- Duty of district attorneys general -- Abatement of public nuisance.

(a) Any person who knowingly:

(1) Violates or fails to comply with any provision of this part, any board or administrative order, or any duly promulgated air pollution control regulation, or any ordinance adopted pursuant to this part or permit condition;

(2) Makes any false material statement, representation, or certification in any record, report, plan or other document required by permit to be either filed or maintained;

(3) Falsifies, tampers with, or renders inaccurate any monitoring device or method required to be maintained or followed; or

(4) Fails to pay a fee established by the air pollution control board;

commits a Class C misdemeanor with the fine not to exceed ten thousand dollars ($10,000) per day per violation. For the purpose of this section, each day of continued violation constitutes a separate offense and is punishable as such.

(b) No warrant, presentment or indictment arising under this part shall be issued except upon application, authorized in writing, by the board, the commissioner, or either of them, or by a local pollution control program operating under a certificate of exemption pursuant to § 68-201-115, for a violation within its jurisdiction.

(c) It is the duty of the district attorneys general in the various judicial districts throughout the state to assist the board or commissioner, upon request, either by prosecuting or by assisting the board or the commissioner in prosecuting those persons the board or commissioner has reasonable cause to believe are violating any provision of this part or any rule or regulation duly promulgated in accordance with this part.

(d) In addition and supplemental to any criminal action that may be prosecuted under this section, the board and commissioner have and are vested with jurisdiction and authority to determine whether or not any provision of this part, or rules or regulations adopted pursuant to this part, or any order of the board has been violated, and whether or not such violation constitutes a public nuisance. Upon such finding that a public nuisance exists, the board or commissioner has authority to abate any such public nuisance in the manner provided by the general law relating to the abatement of public nuisances.



§ 68-201-113 - Existing civil or criminal remedies not impaired.

No existing civil or criminal remedy for any wrongful action that is a violation of any provision of this part or that is a violation of any rule or regulation of the board promulgated under this part shall be impaired by this part.



§ 68-201-114 - Intent of remedies -- Rights of action unaffected.

The remedies provided for in this part are intended to provide additional and cumulative remedies to prevent, abate and control air pollution in this state. Nothing in this part shall be construed to abridge or alter any rights of action, civil or criminal, arising from statute, common law or equity.



§ 68-201-115 - Local pollution control programs -- Exemption from state supervision -- Applicability of part to air contaminant sources burning wood waste -- Open burning of wood waste.

(a) Any municipality or county in this state may enact, by ordinance or resolution respectively, air pollution control regulations not less stringent than the standards adopted for the state pursuant to this part, or any such municipality or county may also adopt or repeal an ordinance or resolution which incorporates by reference any or all of the regulations of the board, or any federal regulations including any changes in such regulations, when such regulations are properly identified as to date and source. Copies of air pollution regulations shall be made available to any interested party, and the city or municipality may charge reasonable compensatory fees for providing such copies. At least three (3) copies of such regulations that are incorporated by reference shall be filed in the office of the county clerk and there kept for public use, inspection and examination. The filing requirements shall not be deemed to be complied with, unless the required copies of such regulations are filed with the clerk for a period of thirty (30) days before the adoption of the ordinance or resolution which incorporated such regulations by reference. No ordinance or resolution incorporating regulations by reference shall be effective until published in a newspaper having a general circulation in the municipality or county.

(b) Before such ordinances or resolutions enacting air pollution control regulations becomes effective, such municipality or county must apply for and receive from the board a certificate of exemption by the following procedure:

(1) Any political subdivision desiring to be exempted from this part may file a petition for certificate of exemption with the technical secretary. The technical secretary shall promptly investigate such petition and make recommendation to the board as to its disposition;

(2) Upon receiving the recommendation of the technical secretary, the board may, if such recommendation is for the granting of the petition, do so without hearing. If the recommendation of the technical secretary is against the granting of the petition or the board, in its discretion, concludes that a hearing would be advisable, then a hearing shall be held not later than sixty (60) days after receipt of recommendation of the technical secretary by the board;

(3) The certificate of exemption shall be granted if the board determines that the municipality or county has enacted provisions for the control of air pollution not less stringent than this part and that such enactments are being, or will be, adequately enforced;

(4) The board may grant a certificate of exemption, in whole or in part, may prescribe a time schedule for various parts of an exemption to become effective, and may make a certificate of exemption conditional or provisional as is deemed appropriate;

(5) In granting any certificate of exemption, there is reserved to the state the right to initiate proceedings to enforce any applicable resolution, ordinance or regulation of the municipality or county should it fail to obtain compliance with the resolution, ordinance or regulation. Such proceedings shall be the same as for enforcement of any duly promulgated rule or regulation of the board;

(6) In granting any certificate of exemption, the exemption is to be strictly construed as limited to the language of the exemption. No power or authority that is not expressly stated in the certificate of exemption may be implied. The municipality or county may further petition the board for such power or authority; and

(7) The department shall frequently determine whether or not any exempted municipality or county meets the terms of the exemption granted and continues to comply with this section. If a determination is made that the municipality or county does not meet the terms of the exemption granted or does not comply with this section, the department shall so notify the board, and the board, upon reasonable notice to the municipality, may suspend the exemption in whole or in part until such time as the municipality or county complies with the state standards.

(c) (1) All new certificates of exemption shall be for a fixed term not to exceed two (2) years. This part does not apply to emissions from any air contaminant source, as defined in this part, which burns wood waste solely for the disposition of such wood waste; provided, however, that open burning of wood waste within two hundred feet (200') of an occupied building by any person other than an occupant of the building shall only be conducted as follows:

(A) At least one (1) person shall be constantly present at the burning during the entire time of the burn;

(B) Each burn shall not exceed forty-eight (48) hours in duration;

(C) Burning shall not occur more than twice in any thirty-day period; and

(D) If the burning occurs within one hundred feet (100') of an occupied building, it may only occur if an adult occupant of the building gives written authorization for the burn to occur and has not rescinded the authorization in writing.

(2) Provided further, however, that, if a local government has enacted or enacts more stringent requirements concerning such open burning of wood waste, those provisions shall control over the requirements of this subsection (c).

(d) Local government actions taken in accordance with this section shall be conducted in accordance with the Major Energy Project Act of 1981, compiled in title 13, chapter 18, when the action includes a major energy project, as defined in § 13-18-102.

(e) (1) If a municipality or county has received a certificate of exemption pursuant to this section, then the municipality or county shall offer a process to grant waivers from its open burning regulations.

(2) Open burning waivers may be approved by the director of the municipal or county air pollution program, if there is no other practical, safe, and lawful method of disposal; provided, that the burning is conducted in a manner to protect public health and the environment.

(3) Nothing in this subsection (e) shall be construed as eliminating or limiting the sanctions or obligations imposed by title 39, chapter 14, part 3.



§ 68-201-116 - Orders and assessments of damages and civil penalty -- Appeal.

(a) When the technical secretary discovers that any provision of this part or of any regulation promulgated under this part has been violated, the technical secretary may issue an order for correction to the responsible person, and this order shall be complied with within the time limit specified in the order. Such order shall be served by personal service or sent by certified mail, return receipt requested. The recipient of such an order may appeal in the same manner as with an assessment of damages or civil penalty under subsection (b).

(b) (1) In addition to the criminal penalties of § 68-201-112, any person who violates or fails to comply with any provision of this part or any rule, regulation, ordinance, or standard adopted pursuant to this part shall be subject to a civil penalty of up to twenty-five thousand dollars ($25,000) per day for each day of violation. Any person against whom an assessment in excess of ten thousand dollars ($10,000) for each violation has been issued by a local pollution control program pursuant to this section may petition the technical secretary for de novo review of the assessment under this section. The technical secretary shall render an initial determination, and that initial determination may be appealed to the board pursuant to this section. Each day such violation continues constitutes a separate punishable offense, and such person shall also be liable for any damages to the state resulting from the continued violation.

(2) Any civil penalty or damages shall be assessed in the following manner:

(A) The technical secretary or any municipality or county operating under a certificate of exemption pursuant to § 68-201-115 may issue an assessment against any person responsible for the violation or damages. Such person shall receive notice of such assessment by certified mail, return receipt requested;

(B) Any person against whom an assessment has been issued may appeal the assessment by filing a petition for review with the technical secretary or the respective municipality or county within thirty (30) days of receipt of the assessment, setting forth the grounds and reasons for such person's objections and requesting a hearing on the matter; and

(C) If a petition for review of the assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment and it shall become final.

(c) In assessing such civil penalty, the factors specified in § 68-201-106 may be considered. Damages to the state or respective municipality or county may include any expenses incurred in investigating the enforcing of this part, in removing, correcting, or terminating the effects of air pollution and also compensation for any expense, loss or destruction of plant or animal life or any other actual damages or clean-up expenses caused by the pollution or by the violation. The plea of financial inability to prevent, abate or control pollution by the polluter or violator shall not be a valid defense to liability for violations of this part or of regulations or ordinances promulgated under this part.

(d) The issuance of an order or assessment of civil penalty by a municipality or county operating under a certificate of exemption as provided for in this part is intended to provide additional and cumulative remedies to prevent, abate and control air pollution in this state. Nothing in this subsection (d) shall be construed to preempt, supersede, abridge or otherwise alter any rights, action or remedies of the technical secretary, board or commissioner.

(e) (1) Whenever any order or assessment under this section has become final, a notarized copy of the order or assessment may be filed in the office of the clerk of:

(A) The chancery court of Davidson County, if the final order or assessment is from the board, the commissioner or the technical secretary; or

(B) The chancery court of the county in which all or part of the violation or failure to comply occurred, if the final order or assessment is from any municipality or county.

(2) When filed in accordance with subdivision (e)(1), a final order or assessment shall be considered as a judgment by consent of the parties on the same terms and conditions as those recited in the order of assessment. Such judgment shall be promptly entered by the court. Except as otherwise provided in this section, the procedure for entry of the judgment and the effect of the judgment shall be the same as provided in title 26, chapter 6.

(3) (A) A judgment under subdivision (e)(2) shall become final thirty (30) days after the date a summons has been served upon the defendant, if the final order or assessment resulting in the judgment is from the board.

(B) Except as provided in subdivision (e)(3)(A), within forty-five (45) days after entry of a judgment under subdivision (e)(2), any citizen shall have the right to intervene on the ground that the penalties or remedies provided are inadequate or are based on erroneous findings of facts. Upon receipt of a timely motion to intervene, the court shall determine whether it is duplicitous or frivolous, and shall notify the movant and the parties of its determination. If the motion is determined not to be duplicitous or frivolous, all parties shall be considered to have sought review of the final order or assessment, and the court shall proceed in accordance with § 4-5-322. If no timely motion to intervene is filed, or if any such motion is determined to be duplicitous or frivolous, the judgment shall become final forty-five (45) days after the date of entry.

(4) A final judgment under this subsection (e) has the same effect, is subject to the same procedures, and may be enforced or satisfied in the same manner, as any other judgment of a court of record of this state.



§ 68-201-117 - Levy of noncompliance and nonpayment penalties -- Suit for collection or assessment of penalty.

The technical secretary, the board, and within their respective jurisdictions, the local pollution control programs operating under a certificate of exemption pursuant to § 68-201-115 are authorized to levy noncompliance and nonpayment penalties after appropriate notice and hearing, against any air contaminant source not in final compliance with the applicable Tennessee air pollution control regulations by July 1, 1979. The technical secretary, the board, and the duly exempted local pollution control programs are specifically authorized to accept enforcement responsibility for these civil penalties from the United States environmental protection agency. These penalties are to be equivalent to the economic value a person may realize by a delay in compliance beyond July 1, 1979, including the amount it would have cost the person to comply with all applicable air pollution control regulations had the person chosen to do so. The board shall promulgate regulations specifying the procedures to be used in calculating the penalty and providing for quarterly payment of annualized cost. The technical secretary, the board, and the duly exempted local pollution control programs shall consider the matters in § 120 of the federal Clean Air Act, codified in 42 U.S.C. § 7420, in their actions. The commissioner, the board, and the duly exempted local pollution control programs are also authorized to file suit for the assessment of the penalties as part of any other civil action brought under this part. The commissioner, the board, and the duly exempted local pollution control programs are authorized to file suit for collection or assessment of the civil penalty, along with other equitable relief pursuant to § 68-201-111 in the chancery courts of the county where the pollution is occurring or where the violator or polluter is doing business. The chancery court shall treat a failure to appeal a civil penalty assessment as a confession of judgment by the polluter or violator to the amount of the assessment; and the court is authorized to render judgment and provide for execution of such civil penalties. Such actions for civil penalties shall be triable without a jury.



§ 68-201-118 - Variances.

(a) Any person seeking a variance shall do so by filing a petition for variance with the technical secretary. The technical secretary shall promptly investigate such petition and make recommendation to the board as to its disposition.

(b) Upon receiving the recommendation of the technical secretary, the board may, if such recommendation is for the granting of a variance, do so without hearing. If the recommendation of the technical secretary is against the granting of a variance, or the board, in its discretion, concludes that a hearing would be advisable, then a hearing shall be held not later than sixty (60) days after the board receives the recommendation of the technical secretary.

(c) The petitioner shall be given written notice at the earliest practicable time as to the time and place of such hearing.

(d) Any member of the board, or, with the approval of the governor, any person licensed to practice law in the state of Tennessee and designated by the board to act as hearing examiner, may act as hearing examiner to conduct hearings, administer oaths, subpoena witnesses, and enforce the attendance of witnesses at the hearing. Any member of the board, the hearing examiner or counsel representing the board may examine or cross-examine all witnesses. A complete record of the hearing shall be made for review by the board members.

(e) All testimony shall be under oath and stenographically recorded. The transcript so recorded shall be made available to the petitioner or any party to the hearing upon payment of the usual charges for such transcript.

(f) The board in considering the granting of a variance shall give due consideration to the equities of the petitioner and others who may be affected by granting or denial of the petition.

(g) The board may make the granting of a petition for variance contingent upon such other requirements or restrictions on the petitioner as it may deem appropriate and reasonable.

(h) Any variance granted shall be for a period not to exceed one (1) year, but may be extended from time to time but in no case for longer than one (1) year at a time upon recommendation of the technical secretary and affirmative action by the board.

(i) The board shall issue, enter and mail to the petitioner in writing, by certified mail, return receipt requested, within sixty (60) days following the final argument in such hearing or within sixty (60) days following receipt of the recommendation of the technical secretary when no hearing is held, its final order or determination. Such order or determination shall be approved in writing by at least seven (7) members of the board.

(j) Upon failure of the board to issue, enter and mail to the petitioner a final order or determination within sixty (60) days after the final argument in any such hearing or within sixty (60) days following receipt of the recommendation of the technical secretary when no hearing is held, the petitioner shall be entitled to treat for all purposes such failure to act as a granting of the variance requested.

(k) The burden of proof in such hearings shall be upon the petitioner.

(l) (1) The board may delegate the authority to approve certain types of variances to the commissioner, or the commissioner's designee, pursuant to this subsection (l).

(2) The types of variances that may be delegated for granting by the commissioner upon recommendation by the technical secretary include, but are not limited to, the following:

(A) The use of open burning, not otherwise permitted by rules or regulations, for the limited purpose of testing a fire control device or system in order to obtain insurance; and

(B) The use of a variance in the case of financial hardship or other extenuating circumstances under which a vehicle that fails emissions testing required by § 55-4-130 and for which a waiver under § 55-4-128, or any rules and regulations promulgated pursuant thereto, is not permitted.

(3) Any petitioner for a variance who objects to a conditional grant of a variance by the commissioner may seek a hearing before the full board as if the variance was denied. Any such hearing shall be subject to the procedural requirements for hearings conducted under subsection (b).



§ 68-201-119 - Rules regarding vehicle inspection and maintenance program.

The Tennessee air pollution control board shall promulgate rules that:

(1) Specify the type of vehicle inspection and maintenance program to be established and implemented; and

(2) Establish that the inspection associated with the vehicle inspection and maintenance program will occur on an annual basis in connection with vehicle registration renewal.



§ 68-201-120 - Removal or rendering inoperative emission control devices from motor vehicles.

It is unlawful for any person to remove or render inoperative any device or element of design installed on or in a motor vehicle or motor vehicle engine in compliance with regulations under the federal Clean Air Act, compiled in 42 U.S.C. § 7401 et seq., prior to its sale and delivery to the ultimate purchaser, or for any person knowingly to remove or render inoperative any such device or element of design after such sale and delivery to the ultimate purchaser.



§ 68-201-121 - Report by TACIR concerning state plan to implement state obligations under federal emission guidelines regulating covered electric-generating units. [Contingent effective date -- See Compiler's Notes.]

(a) As used in this section:

(1) "Covered electric-generating unit" means an existing fossil-fuel-fired electric-generating unit located within this state that is subject to regulation under EPA emission guidelines;

(2) "Environmental protection agency" or "EPA" means the United States environmental protection agency;

(3) "Federal emission guidelines" means any final rules, regulations, guidelines, or other requirements that the EPA adopts for regulating carbon dioxide emissions from covered electric-generating units under Section 111(d) of the federal Clean Air Act (42 U.S.C. § 7401 et seq.);

(4) "State" means the state of Tennessee;

(5) "State plan" means any plan to establish and enforce carbon dioxide emission control measures adopted by the department to implement the obligations of the state under the federal emission guidelines; and

(6) "TACIR" means the Tennessee Advisory Commission on Intergovernmental Relations.

(b) Upon submission of the final state plan to EPA by the department, TACIR shall prepare a report as described in this subsection (b). To the extent the department can produce the information without additional expenditures and using the department's existing resources, the department shall provide available information to TACIR upon request. The report shall assess the effects of the state plan on:

(1) The electric power sector, including:

(A) The ability of this state to provide affordable electricity through diversified sources of electricity generation;

(B) The type and amount of electric-generating capacity within this state that the electric power sector is likely to retire or replace with other energy sources;

(C) Stranded investment in electric-generating capacity and other infrastructure;

(D) The amount of investment necessary to offset the retirement of electric-generating capacity and maintain generation reserve margins;

(E) Potential risks to reliable sources of electricity, including resource adequacy risks and transmission constraints; and

(F) The amount by which retail electricity prices within this state are predicted to increase;

(2) Electricity consumers within this state, including any disproportionate impacts of electricity and other energy price increases on middle-income and lower-income households;

(3) Employment within this state, both directly and indirectly, including jobs lost within affected sectors of this state's economy;

(4) Economic development in this state, including the effects on manufacturing, commercial, and other sectors of this state's economy;

(5) The competitive position of this state relative to neighboring states and other economic competitors;

(6) State and local governments, including the potential impacts resulting from changes in tax revenues; and

(7) Existing state laws, and any proposed legislation that may be necessary to implement the state plan.

(c) After the development of the report described in subsection (b), TACIR shall transmit a copy of the report to the chairs of the government operations committees of the senate and the house of representatives and shall present the findings of the report at the next regularly scheduled meeting of the joint government operations committee.

(d) Notwithstanding subsection (b), a report does not have to be prepared by TACIR if the final federal emission guidelines approved by the EPA:

(1) Do not establish carbon dioxide emission control requirements for this state that are based on the decrease in carbon dioxide emissions resulting from the operation of new nuclear-generating facilities currently under construction in this state; and

(2) Authorize this state to receive full credit for the decrease in carbon dioxide emissions resulting from nuclear-generating facilities under construction as of the effective date of this act, for purposes of demonstrating compliance with carbon dioxide emission control requirements under the final EPA emission guidelines.






Part 2 - LOCAL ORDINANCES

§ 68-201-202 - Local ordinances.

(a) Any city, town or county having a population of six hundred thousand (600,000) or more, according to the federal census of 1960 or any subsequent federal census, is authorized to enact, by its chief legislative body, ordinances or regulations not less stringent than part 1 of this chapter. A violation of any of the ordinances or enactments of the chief legislative body is punishable as a Class A misdemeanor.

(b) Actions taken in accordance with this section shall be conducted in accordance with the Major Energy Project Act of 1981, compiled in title 13, chapter 18, when the action involves a major energy project, as defined in § 13-18-102.









Chapter 202 - Atomic Energy and Nuclear Materials

Part 1 - Atomic Energy Generally

§ 68-202-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Atomic energy" means all forms of energy released in the course of nuclear fission or nuclear transformation;

(2) "By-product material" means any radioactive materials, except special nuclear materials, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear materials;

(3) "Production facility" means:

(A) Any equipment or device capable of the production of special nuclear material in such quantity as to be of significance to the common defense and security, or in such manner as to affect the health and safety of the public; or

(B) Any important component part especially designed for such equipment or device.

(4) "Radiation" means gamma rays and X-rays, alpha and beta particles, high-speed electrons, neutrons, protons, and other nuclear particles, but not sound or radio waves or visible, infrared, or ultraviolet light;

(5) "Source material" means any material other than special nuclear material which contains by weight one twentieth of one percent (0.05%) or more of:

(A) Uranium;

(B) Thorium; or

(C) Any combination thereof;

(6) "Special nuclear material" means:

(A) Plutonium and uranium enriched in the isotope 233 or in the isotope 235, and any other material which the governor declares by order to be special nuclear material after the United States atomic energy commission has determined the material to be such; or

(B) Any material artificially enriched by any of the foregoing; and

(7) "Utilization facility" means:

(A) Any equipment or device, except an atomic weapon, capable of making use of special nuclear materials in such quantity as to be of significance to the common defense and security, or in such manner as to affect the health and safety of the public, or peculiarly adapted for making use of atomic energy in such quantity as to be of significance to the common defense and security, or in such manner as to affect the health and safety of the public; or

(B) Any important component part especially designed for such equipment or device.



§ 68-202-102 - United States licenses or permits required.

No person shall manufacture, construct, produce, transfer, acquire or possess any special nuclear material, by-product material, production facility, or utilization facility or act as an operator of a production or utilization facility within this state unless such person shall have first obtained a license or permit for the activity in which such person proposes to engage from the United States atomic energy commission if, pursuant to the Atomic Energy Act of 1954, compiled in 42 U.S.C. § 2011 et seq., the commission requires a license or permit to be obtained by persons proposing to engage in such activities.



§ 68-202-103 - Conduct of studies concerning changes in laws and regulations concerning atomic energy and other forms of radiation.

(a) The governor may direct any or all of the departments and agencies of the state to conduct studies or otherwise obtain competent guidance as to the need, if any, for changes in the laws and regulations administered by it that would arise from the presence within the state of special nuclear by-product, and radioactive materials, from the operation therein of production or utilization facilities, and from the generation of radiation, and, on the basis of such studies or guidance, to make such recommendations for the enactment of laws or amendments to laws administered by them, and to promulgate such amendments to the regulations issued by them, as may appear necessary and appropriate.

(b) The governor is authorized, at the governor's discretion, to enter into a written agreement or agreements with the atomic energy commission or other agencies of the government of the United States relating to the regulation of by-products, source materials, or special nuclear material and other material within the scope of this part.



§ 68-202-104 - Monitoring radioactive truck traffic.

(a) The commissioner of environment and conservation is directed to purchase and make available twelve (12) portable radiation monitoring devices to be utilized at the inspection stations in Knox, Coffee, Haywood and Robertson counties.

(b) The department of safety is directed to make available sufficient manpower to utilize such equipment in a manner necessary to provide a practical monitoring program of radioactive truck traffic in this state.

(c) The Tennessee emergency management agency is directed to provide a training program in the scope and frequency necessary to assure that the commission personnel are properly trained to effectively utilize the equipment in the monitoring program.



§ 68-202-105 - Cooperation between agencies and groups.

The heads of the appropriate agencies may cooperate with the federal government and/or appropriate regional groups in the administration of this part or any matter pertaining thereto.






Part 2 - Radiological Health Service ACT

§ 68-202-201 - Short title.

This part shall be known and may be cited as the "Radiological Health Service Act."



§ 68-202-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "By-product material" refers to any radioactive material, except special nuclear material, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material;

(2) "Commissioner" means the commissioner of environment and conservation or the commissioner's designated representative;

(3) "Department" refers to the department of environment and conservation;

(4) "Person" means an individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, state, municipality, commission, political subdivision of a state, any interstate body, any governmental agency of this state and any department, agency or instrumentality of the federal government;

(5) "Radiation" includes all ionizing electromagnetic waves and corpuscular emissions such as, but not necessarily limited to, gamma rays and X-rays; alpha and beta particles; electrons, neutrons, and protons; and other nuclear particles, but not radio waves or visible, infrared or ultraviolet light;

(6) "Radiation machine" refers to apparatus which produces or may produce when the associated controls are operated, one (1) or more forms of radiation;

(7) "Radiation source" includes material which emits radiation spontaneously, or apparatus which produces, or may produce when the associated controls are operated, one (1) or more forms of radiation;

(8) "Radioactive material" refers to any material, solid, liquid, or gas, which emits radiation spontaneously;

(9) (A) "Source material" means:

(i) Uranium or thorium, or any combination thereof, in any physical or chemical form; or

(ii) Ores which contain by weight one twentieth of one percent (0.05%) or more of:

(a) Uranium;

(b) Thorium; or

(c) Any combinations thereof;

(B) "Source material" does not include special nuclear material; and

(10) "Special nuclear material" means uranium enriched in the isotope U-235 in quantities not exceeding three hundred fifty (350) grams of contained U-235, U-233 in quantities not exceeding two hundred (200) grams, plutonium in quantities not exceeding two hundred (200) grams; or any combination of them in accordance with the following formula: for each kind of special nuclear material, determine the ratio between the quantity of that special nuclear material and the quantity specified above for the same kind of special nuclear material. The sum of such ratios for all kinds of special nuclear material in combination shall not exceed "1."



§ 68-202-203 - Radiological health service -- Creation -- Functions.

(a) The commissioner is authorized and empowered to create and maintain within the department a section to be known as the radiological health service. The functions of this service include:

(1) The collection of information pertaining to radiological health and the dissemination of such to persons or groups of persons interested in radiation;

(2) The encouragement, participation in, and the conducting of studies, training, research and demonstrations relating to the control of radiation hazards; the study of the effects on health of exposure to radiation and related problems as it may deem necessary or advisable for the discharge of its duties under this part;

(3) The application of controls and regulations with respect to radiological safety to protect the health and well-being of people in the state;

(4) The requirement of reporting of unexpected or otherwise unplanned incidents of excessive exposure as the rules and regulations may direct, and to take such immediate steps as may be necessary to cope with the resultant hazards; and

(5) The measurement of radiation and the monitoring and surveillance of the environment for radioactive materials.

(b) Nothing in this part or in rules promulgated pursuant hereto shall be construed to limit the kind or amount of radiation that may be intentionally applied to an individual for purposes of medical diagnosis or therapy, by or under the direction of duly licensed members of the healing arts, when practicing within the limits of their respective callings as fixed by law, but only if such users are registered under § 68-202-208 or licensed as provided for by § 68-202-206.



§ 68-202-204 - Cooperation with governmental agencies authorized.

Except as otherwise provided by law, the department is authorized to cooperate with municipal, state, interstate and federal agencies in the administration of this part and in the execution of programs to protect the people from unnecessary or harmful radiation and to promote the peaceful uses of atomic energy and other forms of radiation consistent with the health and well being of people.



§ 68-202-205 - Expenditures.

For the purpose of carrying out this part, the department is authorized to expend such funds as may be made available for this purpose through state legislative appropriation, federal grant-in-aid or gifts or donations made to the department specifically for this purpose.



§ 68-202-206 - Rules and regulations -- Conflicting local ordinances, resolutions or regulations.

(a) The commissioner is authorized to promulgate and adopt such rules and regulations as are required elsewhere in this part or are otherwise necessary or desirable to implement this part. Such rules and regulations shall include:

(1) Requirements and standards regarding the manufacture, use, receipt, possession, storage and disposal of radiation sources;

(2) Licensing requirements and standards regarding the packaging or containerization, loading of transport vehicles and shipping of radioactive materials to a licensee in Tennessee;

(3) Requirements and procedures governing application for and issuance, renewal, modification, suspension, revocation or denial of licenses to persons who use, receive, possess, store or dispose of by-product, source and special nuclear, and other radioactive sources; and

(4) Provision for the assessment and collection of fees for processing, issuance, maintenance or modification of licenses as provided in this part.

(b) No ordinance, resolution or regulation concerning control of sources of ionizing radiation adopted by any municipality, county or local board of health shall be in conflict with this part or rules or regulations adopted pursuant thereto.



§ 68-202-207 - Inspection and examination of radiation sources.

The commissioner is authorized to make such inspections and examinations of the manufacture, use, receipt, possession, storage and disposal of radiation sources which are subject to this part as the commissioner deems proper, and for this purpose has the right to enter at any reasonable hour upon any premises for such inspection or examination. Any person obstructing such entry is in violation of this part.



§ 68-202-208 - Registration by owner or possessor of radiation machines -- Exceptions.

(a) Every person receiving ownership or possession of one (1) or more radiation machines shall register with the radiological health service within ten (10) days of such receipt on forms to be provided for this purpose.

(b) Any change in ownership, location, or use of any radiation machine, or any extension, modification, alteration or termination of such machine for any person required to register under this part, constitutes a revocation of such existing registration. Such person will then be required to register as provided in subsection (a).

(c) Persons receiving or making periodic shipments or transportation of radiation machines shall be considered as complying with the registration provisions of this part; provided, that a reasonable estimate and description of such shipments as to quantity, frequency, and location are incorporated in the registration data filed with the radiological health service; and provided further, that a complete record of the receipt and disposition of such machines is maintained at a location within this state and that such records shall be available to the commissioner for the commissioner's inspection.



§ 68-202-209 - Exemptions from registration.

No person shall be required to register due to the ownership or possession of the following:

(1) Electrical equipment not primarily intended to produce radiation and which does not produce radiation at any point which may be occupied by a person at a rate exceeding three fourths (3/4) of one (1) milliroentgen per hour;

(2) Radiation machines which are deemed to be totally unusable except for salvage parts;

(3) Radiation machines being transported in conformity with regulations adopted by any federal agency having jurisdiction over safety during transportation;

(4) Such other radiation machines as may be exempted by the rules and regulations promulgated under this part, if such sources are known or proven by competent scientific analysis to be without hazard; or

(5) Radiation sources which may be licensed as provided for by § 68-202-206.



§ 68-202-210 - Information obtained inadmissible in evidence in certain actions.

Information obtained from studies made in accordance with this part shall not be admissible in evidence in any action at law to recover damages for personal injury or in any action under the Workers' Compensation Law, compiled in title 50, chapter 6.



§ 68-202-211 - Provisions supplemental.

This part shall not be construed as repealing any laws of this state relating to radiation sources or exposures, radiation protection or professional licenses but shall be held and construed as auxiliary and supplementary thereto.



§ 68-202-212 - Civil and criminal penalties.

(a) Any person violating any of this part, any order issued in accordance with this part, or any rule, regulation or standard adopted pursuant to this part, or failing to pay a lawfully levied fee, commits a Class A misdemeanor. Each day of continued violation constitutes a separate punishable offense.

(b) Any person who violates or fails to comply with any provision of this part, any order issued in accordance with this part, or any rule, regulation or standard adopted pursuant to this part, or who fails to pay a lawfully levied fee is subject to a civil penalty of not less than one hundred dollars ($100) and not more than five thousand dollars ($5,000) per day for each violation. Each day such violation continues constitutes a separate violation, and such person is also liable for any damages to the state resulting from such violations.

(c) (1) Any civil penalty or damages shall be assessed in the following manner:

(A) The commissioner may issue an assessment against any person responsible for the violation or damages. Such person shall receive notice of such assessment by certified mail, return receipt requested, or by any other method authorized by law;

(B) Any person against whom an assessment has been issued may request a hearing before the commissioner for a review of the assessment;

(C) If a petition for review of assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment, and it shall become final;

(D) Whenever an assessment has become final because of a person's failure to appeal the assessment, the commissioner may apply to the appropriate court for a judgment and seek execution on such judgment. The court, in such proceedings, shall treat the failure to appeal such assessment as a confession of judgment in the amount of the assessment; and

(E) The commissioner may institute proceedings for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violation or failure to comply occurred.

(2) In assessing a civil penalty, the following factors may be considered:

(A) The harm or potential harm done to the public or the environment;

(B) The economic benefit gained by the violators;

(C) The amount of effort put forth by the violator to attain compliance;

(D) Any unusual or extraordinary enforcement cost incurred by the state; and

(E) The need for an economic deterrent from future violations.

(3) Damages to the state may include any reasonable expenses incurred in investigating and enforcing violations of this part, and in restoring the air, water, land and other property, including animal, plant and aquatic life of the state to their former condition.



§ 68-202-213 - Injunctions.

In addition to the penalties provided in this part, the commissioner may cause the enforcement of any orders, rules or regulations issued by the commissioner or this part by instituting legal proceedings to enjoin the violation of this part, and the orders, rules and regulations of the commissioner in the chancery court of Davidson County or in the chancery court of the county wherein all or a part of the violation has or is about to occur, in the name of the department, by the attorney general and reporter. In such suits, the court may grant temporary or permanent injunctions or restraining orders. Such proceedings shall not be tried by jury.



§ 68-202-214 - Show cause meetings -- Written complaints -- Emergency orders.

(a) Upon receipt of information that any person is or may be in violation of any of this part or the rules and regulations adopted thereunder, the commissioner may request that such person appear informally and show cause why enforcement action should not be taken. Show cause meetings undertaken pursuant to this section are informal, voluntary and are not contested cases within the definition of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Whenever the commissioner has reason to believe that a violation of any provision of this part or regulation promulgated thereunder or orders issued pursuant thereto has occurred, is occurring, or is about to occur, the commissioner may cause a written complaint to be served upon the alleged violator or violators. The complaint shall specify the provision or provisions of this part or regulation or order alleged to be violated or about to be violated, the facts alleged to constitute a violation thereof, may order that necessary corrective action be taken within a reasonable time to be prescribed in such order, and shall inform the violators of the opportunity for a hearing before the commissioner. Any such order shall become final and not subject to review unless the person or persons named therein request a hearing in writing no later than thirty (30) days after the date such order is served.

(c) Whenever the commissioner finds that the public health, safety or welfare is threatened by radiation hazards and that immediate action is necessary to protect the public, an emergency order may be issued stating the issue of the emergency and directing immediate action as required to alleviate the situation. Immediate compliance with such order is required notwithstanding any request for a hearing.



§ 68-202-215 - Operators of radiation machines.

(a) This section applies to operators of radiation machines used for medical purposes on human beings ("medical radiation machines") and is supplementary to the other provisions of this chapter.

(b) During the course of conducting inspections of medical radiation machines, the department shall determine if the operator of such equipment is required by law to be certified by any of the following boards or agencies:

(1) The Tennessee board of medical examiners;

(2) The Tennessee board of dentistry;

(3) The Tennessee board of chiropractic examiners;

(4) American registry of radiologic technologists;

(5) American registry of clinical radiography technologists; and

(6) Any other professional licensing board of this state which obtains the authority to issue certificates.

(c) (1) If any licensee of a professional board permits an employee to operate or supervise the operation of medical radiation equipment by an operator who does not possess a current certificate issued by the appropriate board or agency, then the appropriate professional licensing board shall consider such action to be grounds for a finding of unprofessional conduct and may discipline accordingly.

(2) If an individual violates this section more than once, registration of the medical radiation machine will be withheld until the department is notified by the appropriate regulatory board that the operator possesses a current certificate. All regulatory boards' rules and regulations pertaining to medical radiation equipment must receive approval by the commissioner prior to promulgation.

(d) (1) Any operator who has applied for and is awaiting examination by one of the boards or agencies listed in subsection (b) shall be permitted to operate medical radiation machines for a period of not to exceed one (1) year.

(2) Students enrolled in radiography training courses offered in accredited hospitals and institutions of higher education or programs acceptable to one of the boards or agencies listed in subsection (b) shall be permitted to operate medical radiation machines only as required by such training and while supervised by instructors.



§ 68-202-217 - Confidentiality of proprietary information.

The commissioner shall establish procedures to ensure that information supplied to the department, as provided by this part, and defined as proprietary by regulation, is kept confidential and is not revealed to any person without the consent of the person supplying such information; except that such information may be utilized by the commissioner, the department, the United States nuclear regulatory commission, other appropriate federal agencies, or as necessary to comply with applicable federal law. The commissioner shall establish procedures that proprietary information will be maintained in a manner consistent with applicable federal law. Proprietary information shall not include the name and address of license applicants.






Part 3 - Radiation Source Inspection

§ 68-202-301 - Part definitions.

The following definitions apply in the interpretation and enforcement of this part:

(1) "Commissioner" refers to the commissioner of environment and conservation or the commissioner's designated representative;

(2) "Department" refers to the department of environment and conservation;

(3) "Person" means an individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, state, municipality, commission, political subdivision of a state, any interstate body, any governmental agency of this state and any department, agency or instrumentality of the federal government;

(4) "Radiation" includes all ionizing electromagnetic waves and corpuscular emissions such as, but not necessarily limited to, gamma rays and x-rays; alpha and beta particles; electrons, neutrons and protons; and other nuclear particles but not radio waves or visible, infrared or ultraviolet light; and

(5) "Radiation source" includes material which emits radiation spontaneously, or apparatus which produces, or may produce when the associated controls are operated, one (1) or more forms of radiation.



§ 68-202-302 - Inspection for dangerous radiation sources.

The commissioner may, upon the commissioner's own initiative or upon the complaint in writing of any citizen, inspect any property within the commissioner's jurisdiction for the presence of dangerous and improperly safeguarded radiation sources.



§ 68-202-303 - Order for removal or remedy.

If the inspection reveals the presence of such dangerous and improperly safeguarded radiation sources, the commissioner shall issue an emergency order demanding the same be removed and properly disposed of or the situation otherwise remedied and such order shall be complied with immediately.



§ 68-202-304 - Failure to comply with order.

If any person fails to comply with the order and within the time affixed by the order, then the commissioner shall cause such radiation sources to be removed and properly disposed of or the dangerous situation otherwise remedied at the expense of such person.



§ 68-202-305 - Payment of expense of removal or correction.

If such person within thirty (30) days thereafter fails, neglects or refuses to pay the department the expense thereby incurred by it, the commissioner shall certify the expense to the commissioner of finance and administration for payment.



§ 68-202-306 - Unpaid expense as lien on property -- Filing and registration of lien.

(a) The expense so paid, together with twenty-five percent (25%) penalty thereon, shall be a lien on the property, including the real estate on which the property is located, and except the lien for taxes assessed and due the state, county and city wherein the property is located.

(b) In order to make the lien against the property valid and binding, the commissioner shall, immediately upon serving the order, file a copy in the register's office of the county where the property is located and cause the same to be registered. The order so registered shall be notice to all parties.



§ 68-202-307 - Legal proceedings to enforce lien.

The commissioner is authorized to institute legal proceedings, within thirty (30) days after such nonpayment, to enforce the lien in any court of record, and the commissioner may join one (1) or more parties occupying the same or different premises in the same action.



§ 68-202-308 - Other radiation laws not repealed.

This part shall not be construed as repealing any laws of this state relating to radiation sources or radiation protection.



§ 68-202-309 - Civil and criminal penalties.

(a) Any person violating any of this part, any order issued in accordance with this part or any rule, regulation or standard adopted pursuant to this part commits a Class A misdemeanor. Each day of continued violation constitutes a separate punishable offense.

(b) Any person who violates or fails to comply with any provision of this part, any order issued in accordance with this part, or any rule, regulation, or standard adopted pursuant to this part shall be subject to a civil penalty of not less than one hundred dollars ($100) and not more than five thousand dollars ($5,000) per day for each violation. Each day such violation continues constitutes a separate violation, and such person shall also be liable for any damages to the state resulting from such violation.

(1) Any civil penalty or damages shall be assessed in the following manner:

(A) The commissioner may issue an assessment against any person responsible for the violation or damages. Such person shall receive notice of such assessment by certified mail, return receipt requested, or by any other method authorized by law;

(B) Any person against whom an assessment has been issued may request a hearing before the commissioner for a review of the assessment;

(C) If a petition for review of assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment, and it shall become final;

(D) Whenever an assessment has become final because of a person's failure to appeal the assessment, the commissioner may apply to the appropriate court for a judgment and seek execution on such judgment. The court, in such proceedings, shall treat the failure to appeal such assessment as a confession of judgment in the amount of the assessment; and

(E) The commissioner may institute proceedings for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violation or failure to comply occurred.

(2) In assessing a civil penalty, the following factors may be considered:

(A) The harm or potential harm done to the public or the environment;

(B) The economic benefit gained by the violators;

(C) The amount of effort put forth by the violator to attain compliance;

(D) Any unusual or extraordinary enforcement cost incurred by the state; and

(E) The need for an economic deterrent from future violations.

(3) Damages to the state may include any reasonable expenses incurred in investigating and enforcing violations of this part, and in restoring the air, water, land and other property, including animal, plant and aquatic life, of the state to their former condition.



§ 68-202-310 - Injunctions.

In addition to the penalties provided in this part, the commissioner may cause the enforcement of any orders, rules or regulations issued by the commissioner or the provisions of this part by instituting legal proceedings to enjoin the violation of this part, and the orders, rules and regulations of the commissioner in the chancery court of Davidson County or in the chancery court of the county wherein all or a part of the violation has or is about to occur, in the name of the department, by the attorney general and reporter. In such suits, the court may grant temporary or permanent injunctions or restraining orders. Such proceedings shall not be tried by jury.



§ 68-202-311 - Show cause meetings -- Written complaints -- Emergency orders.

(a) Upon receipt of information that any person is or may be in violation of any of the provisions of this part or the rules and regulations adopted thereunder, the commissioner may request that such person appear informally and show cause why enforcement action should not be taken. Show cause meetings undertaken pursuant to this section are informal, voluntary and are not contested cases within the definition of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Whenever the commissioner has reason to believe that a violation of any provision of this part or regulation promulgated thereunder or orders issued pursuant thereto has occurred, is occurring, or is about to occur, the commissioner may cause a written complaint to be served upon the alleged violator or violators. The complaint shall specify the provision or provisions of this part or regulation or order alleged to be violated or about to be violated, the facts alleged to constitute a violation thereof, may order that necessary corrective action be taken within a reasonable time to be prescribed in such order, and shall inform the violators of the opportunity for a hearing before the commissioner. Any such order shall become final and not subject to review unless the person or persons named therein request a hearing in writing, no later than thirty (30) days after the date such order is served.

(c) Whenever the commissioner finds that the public health, safety or welfare is threatened by radiation hazards and that immediate action is necessary to protect the public, an emergency order may be issued stating the issue of the emergency and directing immediate action as required to alleviate the situation. Immediate compliance with such order is required notwithstanding any request for a hearing.






Part 4 - Restoration of Facilities

§ 68-202-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "By-product material" means any radioactive material, except special nuclear material, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material;

(2) "Commissioner" means the commissioner of environment and conservation or the commissioner's designated representative;

(3) "Department" means the department of environment and conservation;

(4) "Person" means an individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, state, municipality, commission, political subdivision of a state, any interstate body, any governmental agency of this state and any department, agency or instrumentality of the federal government;

(5) "Radiation" includes all ionizing electromagnetic waves and corpuscular emissions such as, but not necessarily limited to, gamma rays and X-rays; alpha and beta particles; electrons, neutrons and protons; and other nuclear particles but not radio waves or visible, infrared or ultraviolet light;

(6) "Radiation machine" means an apparatus which produces or may produce when the associated controls are operated, one (1) or more forms of radiation;

(7) "Radiation source" includes material which emits radiation spontaneously, or apparatus which produces, or may produce when the associated controls are operated, one (1) or more forms of radiation;

(8) "Radioactive material" refers to any material, solid, liquid or gas, which emits radiation spontaneously;

(9) (A) "Source material" means:

(i) Uranium or thorium, or any combination thereof, in any physical or chemical form; or

(ii) Ores which contain by weight one twentieth of one percent (0.05%) or more of:

(a) Uranium;

(b) Thorium; or

(c) Any combinations thereof;

(B) "Source material" does not include special nuclear material;

(10) "Special nuclear material in quantities not sufficient to form a critical mass" means uranium enriched in the isotope U-235 in quantities not exceeding three hundred fifty (350) grams of contained U-235; U-233 in quantities not exceeding two hundred (200) grams; plutonium in quantities not exceeding two hundred (200) grams; or any combination of them in accordance with the following formula: for each kind of special nuclear material, determine the ratio between the quantity of that special nuclear material and the quantity specified above for the same kind of special nuclear material. The sum of such ratios for all kinds of special nuclear material in combination shall not exceed one (1) (i.e., unity);

(11) "Specific license" means a license issued by the department which allows the use, storage, handling, and possession of radioactive sources under specified conditions of the license; and

(12) "Specific licensee" means a holder of a specific license issued by the department.



§ 68-202-402 - Specific licensee bond -- Additional requirements -- Private ownership or operation.

(a) The commissioner may require the posting of a bond by an existing specific licensee by amendment to an existing license or by a person making application for a new specific license to assure the availability of funds to the state in the event of abandonment, insolvency or other inability of the specific licensee to meet the requirements of the commissioner regarding a public health hazard created by the presence of radioactive sources at a site occupied by the licensee or formerly under its possession, ownership or control. The commissioner is authorized to establish by rule or regulation, or order based upon such rule or regulation, the bonding requirements by classes of specific licensees and by range of monetary amounts. In establishing such requirements, the commissioner shall give due consideration to the probable extent of contamination, the amount of possible property damage, the costs of removal and disposal of sources of radiation used by the specific licensee, the costs of reclamation of the property in the event of abandonment, insolvency, or other inability of the specific licensee to perform such services to the satisfaction of the commissioner.

(b) In the event it is determined that there is a reasonable probability that a licensed facility will eventually cease to operate while containing, storing, or otherwise possessing radioactive sources on the premises which will require continuing and perpetual care or surveillance over the facility to protect the public health, safety, or welfare, the commissioner may require a specific licensee to deposit sums, in addition to posting bond, in such amounts and under such circumstances as the commissioner shall determine as necessary by rule, regulation, or order based upon such rule or regulation, in a trust fund maintained as the perpetual care trust fund in the name of the state. In establishing such additional requirements, the commissioner shall give due consideration to the nature of the licensed radioactive material, the size and type of facility to be decommissioned, and the anticipated expenses of perpetual care and surveillance.

(c) No private person shall be precluded by reason of criteria established under subsections (a) and (b) from ownership or operation of facilities containing, storing or otherwise possessing radioactive sources where such person can provide assurance of financial responsibility and continuity of operation consistent with the degree and duration of risks associated with the possession of radioactive sources. The commissioner is authorized to promulgate rules and regulations to establish criteria for determining adequacy of assurance of financial responsibility and continuity of operation.



§ 68-202-403 - Sufficiency of bond.

An acceptable bond shall be a bond issued by a fidelity or surety company authorized to do business in this state, a personal bond supported by such collateral as the commissioner shall deem to be satisfactory, or a cash bond in an amount to be determined by the commissioner.



§ 68-202-404 - Payment and life of bond.

(a) The bonds obtained by specific licensees shall be payable to the state of Tennessee and shall remain effective for a reasonable period of time, to be determined by the commissioner, following the expiration of the license covered by the bond.

(b) The commissioner may revoke any existing specific license or withhold the issuance of a new specific license pending the furnishing by the applicant of an acceptable bond.



§ 68-202-405 - Forfeiture and disposition of bond -- Trust fund.

(a) At any time during the life of a bond, the commissioner may order forfeiture of the bond based upon the commissioner's determination of abandonment, insolvency, or other inability of the specific licensee to perform to the satisfaction of the commissioner.

(b) All forfeited bonds shall be deposited in a special account in the name of the state entitled "the radiation reclamation trust fund."

(c) All moneys deposited in such fund may be expended by the commissioner as the commissioner considers necessary to assure the protection of the public health, safety or welfare.

(d) Following the decontamination, removal and disposal of radioactive sources, and the reclamation of the premises, any funds remaining from the forfeited bond shall accrue to the state and shall not be refundable to the specific licensee.

(e) The moneys which are deposited in the radiation reclamation trust fund and the perpetual care trust fund shall not be used for normal operating expenses of the department but shall be expended only for the decontamination, the removal and disposal of radioactive materials, the reclamation of sites or facilities, and the perpetual care and surveillance of sites or facilities where the specific licensee has abandoned, defaulted, or otherwise refused to perform the above services to the satisfaction of the commissioner.

(f) Moneys accumulated in the radiation reclamation trust fund or the perpetual care trust fund may be transferred by the commissioner whenever it is determined by the commissioner that the transfer of such funds is required to provide services at abandoned, inoperative, decommissioned facilities, or at contaminated sites to protect the public health, safety or welfare.



§ 68-202-406 - Notice of hearing and procedure.

The commissioner shall inform a specific licensee in writing delivered by certified mail of the commissioner's determination pursuant to § 68-202-402 or § 68-202-405 and the reasons therefor, including references to any radiological surveys which may have been conducted by the department. If the licensee objects to the determination made by the commissioner pursuant to § 68-202-405, the licensee may, within thirty (30) days, file a written request for a hearing before the commissioner, which shall be held in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-202-407 - Donations.

(a) In addition, the state may acquire voluntary contributions, donations, or other transfers from the specific licensee, or third persons, including other governmental agencies, in order to provide the necessary services to protect the public health, safety or welfare at contaminated sites or at abandoned, inoperative, or decommissioned facilities owning, storing, or otherwise possessing radioactive materials. Any such transfer of cash, land, or other assets is subject to the approval and acceptance of the donation by the commissioner.

(b) In the event that a person or entity licensed by a governmental agency, other than the state of Tennessee, should ever attempt to transfer an abandoned, inoperative, or decommissioned facility owning, storing, or otherwise possessing radioactive materials to the custody of the state of Tennessee, the commissioner shall require that the person transferring the facility make a lump sum contribution to the radiation reclamation trust fund or the perpetual care trust fund pursuant to § 68-202-402 in an amount to be determined by the commissioner by rule, regulation, or order based upon the rule or regulation.



§ 68-202-408 - Accrual of trust funds.

The funds deposited in the radiation reclamation trust fund and the perpetual care trust fund shall accrue at the best possible rate of interest so as to defray the anticipated expenses of providing the necessary services to protect the public health, safety or welfare.



§ 68-202-409 - Commissioner's authority.

The commissioner may enter into leases, licenses, or contracts with any person to furnish the requisite services and products for decontamination, reclamation, source removal and disposal, surveillance, and perpetual care over an abandoned, inoperative, or decommissioned facility in order to protect the public health, safety or welfare. Any lessee, licensee, or contractor operating under this section may be required to post a bond in an amount to be determined by the commissioner under this part.



§ 68-202-410 - Ownership of facilities and radioactive sources.

(a) Recognizing the uncertainty of the existence of a person or corporation in perpetuity and further recognizing the obligation of the state to protect the public health, safety and welfare, all lands, buildings, and assets acquired by the state under this part shall be held in fee simple absolute by the state and dedicated in perpetuity to the maintenance of the public health, safety or welfare.

(b) All radioactive sources stored, possessed, or located on the facility at the time of acquisition of ownership by the state shall become the property of the state.



§ 68-202-411 - Power to sue.

The forfeiture of a bond under § 68-202-405 is not the exclusive remedy of the state and proceedings may be instituted to recover expenditures made by the department which were in excess of the forfeited bond and other deposits made by the specific licensee. Upon approval by the attorney general and reporter, the staff attorneys of the department may, under supervision of the attorney general and reporter, represent the department in any such action.



§ 68-202-412 - Exemptions.

All state agencies and practitioners of the healing arts, except those holding radium 226 therapeutic licenses, are exempt from the requirements of this part. The commissioner is authorized to exempt by rule, regulation, or order based upon such rule or regulation, other classes of specific licensees from the requirements of this part upon the commissioner's determination that such exemption will not result in a risk to the public health, safety or welfare.



§ 68-202-413 - Rules and regulations.

The commissioner shall adopt, promulgate, and enforce such rules and regulations as necessary to implement and enforce this part in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-202-414 - Provisions supplemental.

This part is declared to be cumulative and is intended to supplement existing laws, and shall not be construed to repeal any existing law specifically enacted for the protection of the public health, safety or welfare.



§ 68-202-415 - Civil and criminal penalties.

(a) Any person violating any of this part, any order issued in accordance with this part or any rule, regulation or standard adopted pursuant to this part commits a Class A misdemeanor. Each day of continued violation constitutes a separate punishable offense.

(b) Any person who violates or fails to comply with any provision of this part, any order issued in accordance with this part, or any rule, regulation, or standard adopted pursuant to this part shall be subject to a civil penalty of not less than one hundred dollars ($100) and not more than five thousand dollars ($5,000) per day for each violation. Each day such violation continues constitutes a separate violation, and such person shall also be liable for any damages to the state resulting from such violation.

(1) Any civil penalty or damages shall be assessed in the following manner:

(A) The commissioner may issue an assessment against any person responsible for the violation or damages. Such person shall receive notice of such assessment by certified mail, return receipt requested, or by any other method authorized by law;

(B) Any person against whom an assessment has been issued may request a hearing before the commissioner for a review of the assessment;

(C) If a petition for review of assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment, and it shall become final;

(D) Whenever an assessment has become final because of a person's failure to appeal the assessment, the commissioner may apply to the appropriate court for a judgment and seek execution on such judgment. The court, in such proceedings, shall treat the failure to appeal such assessment as a confession of judgment in the amount of the assessment; and

(E) The commissioner may institute proceedings for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violation or failure to comply occurred.

(2) In assessing a civil penalty, the following factors may be considered:

(A) The harm or potential harm done to the public or the environment;

(B) The economic benefit gained by the violators;

(C) The amount of effort put forth by the violator to attain compliance;

(D) Any unusual or extraordinary enforcement cost incurred by the state; and

(E) The need for an economic deterrent from future violations.

(3) Damages to the state may include any reasonable expenses incurred in investigating and enforcing violations of this part, and in restoring the air, water, land and other property, including animal, plant and aquatic life, of the state to their former condition.



§ 68-202-416 - Injunctions.

In addition to the penalties provided in this part, the commissioner may cause the enforcement of any orders, rules or regulations issued by the commissioner or the provisions of this part by instituting legal proceedings to enjoin the violation of this part, and the orders, rules and regulations of the commissioner in the chancery court of Davidson County or in the chancery court of the county wherein all or a part of the violation has or is about to occur, in the name of the department, by the attorney general and reporter.

(1) In such suits, the court may grant temporary or permanent injunctions or restraining orders.

(2) Such proceedings shall not be tried by jury.



§ 68-202-417 - Show cause meetings -- Written complaints -- Emergency orders.

(a) Upon receipt of information that any person is or may be in violation of any of the provisions of this part or the rules and regulations adopted thereunder, the commissioner may request that such person appear informally and show cause why enforcement action should not be taken. Show cause meetings undertaken pursuant to this section are informal, voluntary and are not contested cases within the definition of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Whenever the commissioner has reason to believe that a violation of any provision of this part or regulation promulgated thereunder or orders issued pursuant thereto has occurred, is occurring, or is about to occur, the commissioner may cause a written complaint to be served upon the alleged violator or violators. The complaint shall specify the provision or provisions of this part or regulation or order alleged to be violated or about to be violated, the facts alleged to constitute a violation thereof, may order that necessary corrective action be taken within a reasonable time to be prescribed in such order, and shall inform the violators of the opportunity for a hearing before the commissioner. Any such order shall become final and not subject to review unless the person or persons named therein request a hearing in writing, no later than thirty (30) days after the date such order is served.

(c) Whenever the commissioner finds that the public health, safety or welfare is threatened by radiation hazards and that immediate action is necessary to protect the public, an emergency order may be issued stating the issue of the emergency and directing immediate action as required to alleviate the situation. Immediate compliance with such order is required notwithstanding any request for a hearing.






Part 5 - Medical Radiation Inspection Safety ACT

§ 68-202-501 - Short title.

This part shall be known and may be cited as the "Medical Radiation Inspection Safety Act."



§ 68-202-503 - Inspection of machines.

(a) All radiation machines required to be registered as provided in this part shall be inspected on the following basis:

CLASS I -- Once every four (4) years

CLASS II and V -- Once every two (2) years

CLASS III, IV, VI, and VII -- Annually.

(b) Registrants obtaining the services of a qualified individual for inspections pursuant to this part shall pay a fee of eighteen percent (18%) of the fee established pursuant to chapter 203 of this title; provided, that an inspection is performed by a qualified individual and the inspection and the inspection report meet the requirements of the department's rules and the report is filed within sixty (60) days of the inspection. Such reduction shall not apply to any initial certified registration review fee. Such inspections by a qualified individual may be accepted by the department as the required inspection; however, such inspection shall be subject to a random survey inspection by the department for maintaining quality assurance or enforcement action. The department will develop a protocol for Class II inspections performed by the department to take into consideration requested or restricted hours for such inspection when such information is provided in writing to the department at the time of annual registration.

(c) For the purposes of this part, a "qualified individual" is one who has demonstrated to the satisfaction of the department that such individual possesses the knowledge and training to measure ionizing radiation, to evaluate safety techniques, and to advise regarding radiation protection needs.

(d) X-ray machines owned and used by public safety agencies of any county, city, municipality or any area operating under a metropolitan form of government shall be registered and inspected by the department according to this part, but shall not be required to pay any fee.



§ 68-202-504 - Annual registration.

Every qualified individual and every person who assembles, installs, or services radiation machines shall register annually with the department.



§ 68-202-506 - Civil and criminal penalties.

(a) Any person violating any of this part, any order issued in accordance with this part, or any rule, regulation or standard adopted pursuant to this part, commits a Class C misdemeanor. Each day of continued violation constitutes a separate punishable offense.

(b) Any person who violates or fails to comply with any provision of this part, any order issued in accordance with this part, or any rule, regulation, or standard adopted pursuant to this part, shall be subject to a civil penalty of not less than one hundred dollars ($100) and not more than five thousand dollars ($5,000) per day for each violation. Each day such violation continues constitutes a separate violation, and such person shall also be liable for any damages to the state resulting from such violation.

(1) Any civil penalty or damages shall be assessed in the following manner:

(A) The commissioner of environment and conservation or the commissioner's designee may issue an assessment against any person responsible for the violation or damages. Such person shall receive notice of such assessment by certified mail, return receipt requested, or by any other method authorized by law;

(B) Any person against whom an assessment has been issued may request a hearing before the commissioner or the commissioner's designee for a review of the assessment;

(C) If a petition for review of assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment, and it shall become final;

(D) Whenever an assessment has become final because of a person's failure to appeal the assessment, the commissioner may apply to the appropriate court for a judgment and seek execution on such judgment. The court, in such proceedings, shall treat the failure to appeal such assessment as a confession of judgment in the amount of the assessment; and

(E) The commissioner may institute proceedings for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violation or failure to comply occurred.

(2) In assessing a civil penalty, the following factors may be considered:

(A) The harm or potential harm done to the public or the environment;

(B) The economic benefit gained by the violators;

(C) The amount of effort put forth by the violator to attain compliance;

(D) Any unusual or extraordinary enforcement cost incurred by the state; and

(E) The need for an economic deterrent from future violations.

(3) Damages to the state may include any reasonable expenses incurred in investigating and enforcing violations of this part, and in restoring the air, water, land and other property, including animal, plant and aquatic life, of the state to their former condition.

(c) Notwithstanding this or any other law to the contrary, a dentist who fails to timely register or reregister a Class I dental radiation machine, or a physician who fails to timely register a Class II medical radiation machine, and pay the required inspection/certification fee, shall not be fined in excess of an amount which equals five (5) times the inspection/certification fee owed, unless the circumstances of the case indicate that the failure was:

(1) Willful and knowing;

(2) Grossly negligent; or

(3) A continuation of an established pattern of failure to timely register or reregister dental radiation machines.



§ 68-202-507 - Injunctions.

In addition to the penalties provided in this part, the commissioner may cause the enforcement of any orders, rules or regulations issued by the commissioner or the provisions of this part by instituting legal proceedings to enjoin the violation of this part, and the orders, rules and regulations of the commissioner in the chancery court of Davidson County or in the chancery court of the county wherein all or a part of the violation has or is about to occur, in the name of the department of environment and conservation, by the attorney general and reporter. In such suits, the court may grant temporary or permanent injunctions or restraining orders. Such proceedings shall not be tried by jury.



§ 68-202-508 - Show cause meetings -- Written complaints -- Emergency orders.

(a) Upon receipt of information that any person is or may be in violation of any of the provisions of this part or the rules and regulations adopted thereunder, the commissioner or the commissioner's designee may request that such person appear informally and show cause why enforcement action should not be taken. Show cause meetings undertaken pursuant to this section are informal, voluntary and are not contested cases within the definition of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Whenever the commissioner has reason to believe that a violation of any provision of this part or regulation promulgated thereunder or orders issued pursuant thereto has occurred, is occurring, or is about to occur, the commissioner may cause a written complaint to be served upon the alleged violator or violators. The complaint shall specify the provision or provisions of this part or regulation or order alleged to be violated or about to be violated, the facts alleged to constitute a violation thereof, may order that necessary corrective action be taken within a reasonable time to be prescribed in such order, and shall inform the violators of the opportunity for a hearing before the commissioner or the commissioner's designee. Any such order shall become final and not subject to review unless the person or persons named therein request a hearing in writing, no later than thirty (30) days after the date such order is served.

(c) Whenever the commissioner finds that the public health, safety or welfare is threatened by radiation hazards and that immediate action is necessary to protect the public, an emergency order may be issued stating the issue of the emergency and directing immediate action as required to alleviate the situation. Immediate compliance with such order is required notwithstanding any request for a hearing.






Part 6 - Southern States Nuclear Compact

§ 68-202-601 - Definitions -- Text of compact.

By this part, Tennessee shall become a party to the southern states nuclear compact in accordance with the terms of the compact. "Compact" means the southern states nuclear compact. "Board" means the southern states energy board. The compact is as follows:

Article I. Policy and Purpose

The party states recognize that the proper employment and conservation of energy, and employment of energy-related facilities, materials, and products, within the context of a responsible regard for the environment, can assist substantially in the industrialization of the South and the development of a balanced economy for the region. They also recognize that the optimum benefit from the acquisition of energy resources and facilities requires systematic encouragement, guidance, and assistance from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis; it is the purpose of this compact to provide the instruments and framework for such a cooperative effort to improve the economy of the South and contribute to the individual and community well-being of the region's people.

Article II. The Board

(a) There is hereby created an agency of the party states to be known as the "southern states energy board", hereinafter called the board. The board shall be composed of three (3) members from each party state, one (1) of whom shall be appointed or designated in each state to represent the governor, the state senate, and the state house of representatives respectively. Each member shall be designated or appointed in accordance with the law of the state which the member represents and serves and subject to removal in accordance with such law. Any member of the board may provide for the discharge of such member's duties and the performance of such member's functions thereon (either for the duration of such person's membership or for any lesser period of time) by a deputy or assistant, if the laws of such member's state make specific provision therefor. The federal government may be represented without vote if provision is made by federal law for such representation.

(b) Each party state shall be entitled to one (1) vote on the board, to be determined by majority vote of each member or member's representatives from the party state present and voting on any question. No action of the board shall be binding unless taken at a meeting at which a majority of all party states are represented and unless a majority of the total number of votes on the board are cast in favor thereof.

(c) The board shall have a seal.

(d) The board shall elect annually, from among its members, a chair, a vice chair, and a treasurer. The board shall appoint an executive director who shall serve at its pleasure and who shall also act as secretary, and who, together with the treasurer, shall be bonded in such amounts as the board may require.

(e) The executive director, with the approval of the board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the board's functions irrespective of the civil service, personnel or other merit system laws of any of the party states.

(f) The board may establish and maintain, independently or in conjunction with any one (1) or more of the party states, a suitable retirement system for its full-time employees. Employees of the board shall be eligible for social security coverage in respect of old age and survivors insurance; provided, that the board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The board may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

(h) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same.

(i) The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold, and convey real and personal property and any interest therein.

(j) The board shall adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules, and regulations. The board shall publish its bylaws, rules and regulations in convenient form and shall also file a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(k) The board annually shall make to the governor of each party state, a report covering the activities of the board for the preceding year, and embodying such recommendations as may have been adopted by the board, which report shall be transmitted to the legislature of the state. The board may issue such additional reports as it may deem desirable.

Article III. Finances

(a) The board shall submit to the executive head or designated officer or officers of each state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

(b) Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. One half (1/2) of the total amount of each budget of estimated expenditures shall be apportioned among the party states in equal shares; one quarter (1/4) of each such budget shall be apportioned among the party states in accordance with the ratio of their populations to the total population of the entire group of party states based on the last decennial federal census; and one quarter (1/4) of each such budget shall be apportioned among the party states on the basis of the relative average per capita income of the inhabitants in each of the party states based on the latest computations published by the federal census-taking agency. Subject to appropriation by their respective legislatures, the board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the board.

(c) The board may meet any of its obligations in whole or in part with funds available to it under Article II (h) of this compact; provided, that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under Article II (h), the board shall not incur any obligation prior to the allotment of funds by the party jurisdictions adequate to meet the same.

(d) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual report of the board.

(e) The accounts of the board shall be open at any reasonable time for inspection.

Article IV. Advisory Committees

The board may establish such advisory and technical committees as it may deem necessary, membership on which to include, but not to be limited to, private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies, and officials of local, state and federal government, and may cooperate with and use the services of any such committees and the organization which they represent in furthering any of its activities under this compact.

Article V. Powers

The board has power to:

(a) Ascertain and analyze on a continuing basis the position of the South with respect to energy, energy-related industries, and environmental concerns.

(b) Encourage the development, conservation, and responsible use of energy and energy-related facilities, installations, and products as a part of a balanced economy and healthy environment.

(c) Collect, correlate and disseminate information relating to civilian uses of energy and energy-related materials and products.

(d) Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspects of:

(1) Energy, environment, and application of energy, environmental and related concerns to industry, medicine, or education or the promotion or regulation thereof.

(2) The formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of energy and energy-related materials, products, installations, or wastes.

(e) Organize and conduct, or assist and cooperate in organizing and conducting, demonstrations of energy product, material, or equipment use and disposal and of proper techniques or processes for the application of energy resources to the civilian economy or general welfare.

(f) Undertake such nonregulatory functions with respect to sources of radiation as may promote the economic development and general welfare of the region.

(g) Study industrial, health, safety, and other standards, laws, codes, rules, regulations, and administrative practices in or related to energy and environmental fields.

(h) Recommend such changes in, or amendments or additions to the laws, codes, rules, regulations, administrative procedures and practices or ordinances of the party states in any of the fields of its interest and competence as in its judgment may be appropriate. Any such recommendation shall be made through the appropriate state agency with due consideration of the desirability of uniformity but shall also give appropriate weight to any special circumstances which may justify variations to meet local conditions.

(i) Prepare, publish and distribute (with or without charge), such reports, bulletins, newsletters or other material as it deems appropriate.

(j) Cooperate with the United States department of energy or any agency successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interests.

(k) Act as licensee of the United States government or any party state with respect to the conduct of any research activity requiring such license and operate such research facility or undertake any program pursuant thereto.

(l) Ascertain from time to time such methods, practices, circumstances, and conditions as may bring about the prevention and control of energy and environmental incidents in the area comprising the party states, to coordinate the nuclear, environmental and other energy-related incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with energy and environmental incidents. The board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with energy and environmental incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic area covered by this compact.

Article VI. Supplemental Agreements

(a) To the extent that the board has not undertaken an activity or project which would be within its power under the provisions of Article V of this compact, any two (2) or more of the party states (acting by their duly constituted administrative officials) may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify its purpose or purposes; its duration and the procedure for termination thereof or withdrawal therefrom; the method of financing and allocating the costs of the activity or project; and such other matters as may be necessary or appropriate. No such supplementary agreement entered into pursuant to this article shall become effective prior to its submission to and approval by the board. The board shall give such approval unless it finds that the supplementary agreement or the activity or project contemplated thereby is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the board.

(b) Unless all of the party states participate in a supplementary agreement, any cost or costs thereof shall be borne separately by the states party thereto. However, the board may administer or otherwise assist in the operation of any supplementary agreement.

(c) No party to a supplementary agreement entered into pursuant to this article shall be relieved thereby of any obligation or duty assumed by such party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

Article VII. Other Laws and Relationships

Nothing in this compact shall be construed to:

(a) Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force.

(b) Limit, diminish, or otherwise impair jurisdiction exercised by the United States department of energy, any agency successor thereto, or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of congress.

(c) Alter the relations between the respective internal responsibilities of the government of a party state and its subdivisions.

(d) Permit or authorize the board to exercise any regulatory authority or to own or operate any nuclear reactor for the generation of electric energy; nor shall the board own or operate any facility or installation for industrial or commercial purposes.

Article VIII. Eligible Parties, Entry into Force and Withdrawal

(a) Any or all of the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico, and the United States Virgin Islands shall be eligible to become party to this compact.

(b) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law: provided, that it shall not become initially effective until enacted into law by seven (7) states.

(c) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until the governor of the withdrawing state shall have sent formal notice in writing to the governor of each other party state informing such governors of the action of the legislature in repealing the compact and declaring an intention to withdraw.

(d) The 1980 amendments to this compact shall take effect at such a time as nine (9) of the party states to the southern interstate nuclear compact approve substantially the same changes in such compact by their respective state legislatures and at such a time as the congress of the United States consents to the compact as amended. The secretary of state shall request the Southern Legislative Conference of the Council of State Governments to communicate to the secretary of state at such a time as the nine (9) party states and the congress of the United States approve and consent to the amendments to such compact.

Article IX. Severability and Construction

The provisions of this compact and of any supplementary agreement entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact or such supplementary agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.



§ 68-202-602 - Governor to appoint board member -- Travel expenses.

(a) The board member from Tennessee shall be appointed by the governor and shall serve until such board member's successor is duly appointed. The member may name the director of the industrial development division of the department of economic and community development or another person as the board member's deputy or assistant.

(b) All reimbursement for travel expenses by Tennessee board members shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 68-202-603 - Governor to provide funds before expenditure.

Any supplementary agreement entered into under Article VI of the compact requiring the expenditure of funds shall not become effective as to the state until the required funds are provided for by the governor.



§ 68-202-604 - Cooperation of state with board.

The departments, agencies and officers of this state and its subdivisions are authorized to cooperate with the board in the furtherance of any of its activities pursuant to the compact.






Part 7 - Southeast Interstate Low-Level Radioactive Waste Compact

§ 68-202-701 - Text of compact.

By this part, Tennessee shall become a party to the southeast interstate low-level radioactive waste compact in accordance with the terms of the compact. "Compact" means the southeast interstate low-level radioactive waste compact. The compact is as follows:

Article I. Policy and Purpose

There is hereby created the southeast interstate low-level radioactive waste compact.

The party states recognize and declare that each state is responsible for providing for the availability of capacity either within or outside the state for the disposal of low-level radioactive waste generated within its borders, except for waste generated as a result of defense activities of the federal government or federal research and development activities. They also recognize that the management of low-level radioactive waste is handled most efficiently on a regional basis. The party states further recognize that the congress of the United States, by enacting the Low-Level Radioactive Waste Policy Act, P.L. 96-573, compiled in 42 U.S.C. §§ 2021b-2021d, has provided for and encouraged the development of low-level radioactive waste compacts as a tool for disposal of such waste. The party states recognize that the safe and efficient management of low-level radioactive waste generated within the region requires that sufficient capacity to dispose of such waste be properly provided.

It is the policy of the party states to: enter into a regional low-level radioactive waste management compact for the purpose of providing the instrument and framework for a cooperative effort, provide sufficient facilities for the proper management of low-level radioactive waste generated in the region, promote the health and safety of the region, limit the number of facilities required to effectively and efficiently manage low-level radioactive waste generated in the region, encourage the reduction of the amounts of low-level waste generated in the region, distribute the costs, benefits and obligations of successful low-level radioactive waste management equitably among the party states, and ensure the ecological and economical management of low-level radioactive wastes.

Implicit in the congressional consent to this compact is the expectation by the congress and the party states that the appropriate federal agencies will actively assist the compact commission and the individual party states to this compact by:

(1) Expeditious enforcement of federal rules, regulations and laws;

(2) Imposing sanctions against those found to be in violation of federal rules, regulations and laws;

(3) Timely inspection of their licenses to determine their capability to adhere to such rules, regulations and laws; and

(4) Timely provision of technical assistance to this compact in carrying out their obligations under the Low-Level Radioactive Waste Policy Act, P.L. 96-573; 42 U.S.C. §§ 2021b-2021d.

Article II. Definitions

As used in this compact, unless the context clearly requires a different construction:

(a) "Commission" or "compact commission" means the southeast interstate low-level radioactive waste management commission;

(b) "Facility" means a parcel of land, together with the structures, equipment and improvements thereon or appurtenant thereto, which is used or is being developed for the treatment, storage, or disposal of low-level radioactive waste;

(c) "Generator" means any person who produces or possesses low-level radioactive waste in the course of or as an incident to manufacturing, power generation, processing, medical diagnosis and treatment, research, or other industrial or commercial activity. This does not include persons who provide a service to generators by arranging for the collection, transportation, storage or disposal of wastes with respect to such waste generated outside the region;

(d) "High-level waste" means irradiated reactor fuel, liquid wastes from reprocessing irradiated reactor fuel and solids into which such liquid wastes have been converted, and other high-level radioactive waste as defined by the United States nuclear regulatory commission;

(e) "Host state" means any state in which a regional facility is situated or is being developed;

(f) "Low-level radioactive waste" or "waste" means radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel or by-product material as defined in § 11e(2) of the Atomic Energy Act of 1954, or as may be further defined by federal law or regulation;

(g) "Party state" means any state which is a signatory party to this compact;

(h) "Person" means any individual, corporation, business enterprise or other legal entity (either public or private);

(i) "Region" means the collective party states;

(j) "Regional facility" means:

(1) A facility as defined in this section which has been designated, authorized, accepted or approved by the commission to receive waste; or

(2) The disposal facility in Barnwell County, South Carolina, owned by the state of South Carolina and as licensed for the burial of low-level radioactive waste on July 1, 1982, but in no event shall this disposal facility serve as a regional facility beyond December 31, 1992;

(k) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands or any other territorial possession of the United States;

(l) "Transuranic waste" means waste material containing transuranic elements with contamination levels as determined by the regulations of (1) the United States Nuclear Regulatory Commission or (2) any host state, if it is an agreement state under § 274 of the Atomic Energy Act of 1954; and

(m) "Waste management" means the storage, treatment or disposal of waste.

Article III. Rights and Obligations

The rights granted to the party states by this compact are additional to the rights enjoyed by sovereign states, and nothing in this compact shall be construed to infringe upon, limit or abridge those rights.

(a) Subject to any license issued by the United States nuclear regulatory commission or a host state, each party state shall have the right to have all wastes generated within its borders stored, treated, or disposed of, as applicable, at regional facilities, and additionally shall have the right of access to facilities made available to the region through agreements entered into by the commission pursuant to Article IV(e)(9). The right of access by a generator within a party state to any regional facility is limited by its adherence to applicable state and federal law and regulation.

(b) If no operating regional facility is located within the borders of a party state and the wastes generated within its borders must therefore be stored, treated, or disposed of, as applicable, at a regional facility in another party state, the party state without such facilities may be required by the host state or states to establish a mechanism which provides compensation for access to the regional facility according to terms and conditions established by the host state or states and approved by a two-thirds (2/3) vote of the commission.

(c) Each party state must establish the capability to regulate, license and ensure the maintenance and extended care of any facility within its borders. Host states are responsible for the availability, the subsequent post-closure observation and maintenance, and the extended institutional control of their regional facilities, in accordance with the provisions of Article V(b).

(d) Each party state must establish the capability to enforce any applicable federal or state laws and regulations pertaining to the packaging and transportation of waste generated within or passing through its borders.

(e) Each party state must provide to the commission on an annual basis, any data and information necessary to the implementation of the commission's responsibilities. Each party state must establish the capability to obtain any data and information necessary to meet its obligation herein defined.

(f) Each party state must, to the extent authorized by federal law, require generators within its borders to use the best available waste management technologies and practices to minimize the volumes of wastes requiring disposal.

Article IV. The Commission

(a) There is hereby created the southeast interstate low-level radioactive waste management commission, (the "commission" or "compact commission"). The commission shall consist of two (2) voting members from each party state to be appointed according to the laws of each state. The appointing authorities of each state must notify the commission in writing of the identity of its members and any alternates. An alternate may act on behalf of the member only in the member's absence.

(b) Each commission member is entitled to one (1) vote. No action of the commission shall be binding unless a majority of the total membership casts its vote in the affirmative, or unless a greater than majority vote is specifically required by any other provision of this compact.

(c) The commission must elect from among its members a presiding officer. The commission shall adopt and publish, in convenient form, bylaws which are consistent with this compact.

(d) The commission must meet at least once a year and shall also meet upon the call of the presiding officer, by petition of a majority of the party states, or upon the call of a host state. All meetings of the commission must be open to the public.

(e) The commission has the following powers, to:

(1) Receive and approve the application of a non-party state to become an eligible state in accordance with Article VII(b);

(2) Receive and approve the application of an eligible state to become a party state in accordance with Article VII(c);

(3) Submit an annual report and other communications to the governors and to the presiding officer of each body of the legislature of the party states regarding the activities of the commission;

(4) Develop and use procedures for determining, consistent with considerations for public health and safety, the type and number of regional facilities which are presently necessary and which are projected to be necessary to manage waste generated within the region;

(5) Provide the party states with reference guidelines for establishing the criteria and procedures for evaluating alternative locations for emergency or permanent regional facilities;

(6) (A) Develop and adopt within one (1) year after the commission is constituted as provided for in Article VII(d), procedures and criteria for identifying a party state as a host state for a regional facility as determined pursuant to the requirements of this article. In accordance with these procedures and criteria, the commission shall identify a host state for the development of a second regional disposal facility within three (3) years after the commission is constituted as provided for in Article VII(d), and shall seek to ensure that such facility is licensed and ready to operate as soon as required, but in no event later than 1991.

(B) In developing criteria, the commission must consider the following: the health, safety, and welfare of the citizens of the party states; the existence of regional facilities within each party state; the minimization of waste transportation; the volumes and types of wastes generated within each party state; and the environmental, economic, and ecological impacts on the air, land and water resources of the party states. (C) The commission shall conduct such hearings; require such reports, studies, evidence and testimony; and do what is required by its approved procedures in order to identify a party state as a host state for a needed regional facility;

(7) In accordance with the procedures and criteria developed pursuant to subdivision (e)(6), designate, by a two-thirds (2/3) vote, a host state for the establishment of a needed regional facility. The commission shall not exercise this authority unless the party states have failed to voluntarily pursue the development of such facility. The commission shall have the authority to revoke the membership of a party state that willfully creates barriers to the siting of a needed regional facility;

(8) Require of and obtain from party states, eligible states seeking to become party states, and non-party states seeking to become eligible states, data and information necessary to the implementation of commission responsibilities;

(9) Notwithstanding any other provision of this compact, enter into agreements with any person, state, or similar regional body or group of states for the importation of waste into the region and for the right of access to facilities outside the region for waste generated within the region. The authorization to import requires a two-thirds (2/3) majority vote of the commission, including an affirmative vote of both representatives of a host state in which any affected regional facility is located. This shall be done only after an assessment of the affected facility's capability to handle such wastes;

(10) Act or appear on behalf of any party state or states, only upon written request of both members of the commission for such state or states, as an intervenor or party in interest before congress, state legislatures, any court of law, or any federal, state or local agency, board or commission which has jurisdiction over the management of wastes. The authority to act, intervene or otherwise appear shall be exercised by the commission only after approval by a majority vote of the commission; and

(11) Revoke the membership of a party state in accordance with Article VII(f).

(f) The commission may establish any advisory committees as it deems necessary for the purpose of advising the commission on any matters pertaining to the management of low-level radioactive waste.

(g) The commission may appoint or contract for and compensate a limited staff necessary to carry out its duties and functions. The staff shall serve at the commission's pleasure irrespective of the civil service, personnel or other merit laws of any of the party states or the federal government and shall be compensated from funds of the commission. In selecting any staff, the commission shall assure that the staff has adequate experience and formal training to carry out such functions as may be assigned to it by the commission. If the commission has a headquarters it shall be in a party state.

(h) Funding for the commission shall be provided as follows:

(1) Each eligible state, upon becoming a party state, shall pay twenty-five thousand dollars ($25,000) to the commission which shall be used for costs of the commission's services;

(2) Each state hosting a regional disposal facility shall annually levy special fees or surcharges on all users of such facility, based upon the volume of wastes disposed of at such facilities, the total of which:

(a) Must be sufficient to cover the annual budget of the commission;

(b) Must represent the financial commitments of all party states to the commission; and

(c) Must be paid to the commission;

provided, that each host state collecting such fees or surcharges may retain a portion of the collection sufficient to cover its administrative costs of collection, and that the remainder be sufficient only to cover the approved annual budgets of the commission;

(3) The commission must set and approve its first annual budget as soon as practicable after its initial meeting. Host states for disposal facilities must begin imposition of the special fees and surcharges provided for in this section as soon as practicable after becoming party states, and must remit to the commission funds resulting from collection of such special fees and surcharges within sixty (60) days of their receipt.

(i) The commission must keep accurate accounts of all receipts and disbursements. An independent certified public accountant shall annually audit all receipts and disbursements of commission funds, and submit an audit report to the commission. Such audit report shall be made a part of the annual report of the commission required by Article IV(e)(3).

(j) The commission may accept for any of its purposes and functions any and all donations, grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same. The nature, amount and condition, if any, attendant upon any donation or grant accepted pursuant to this paragraph, together with the identity of the donor, grantor or lendor, shall be detailed in the annual report of the commission.

(k) The commission is not responsible for any costs associated with:

(1) The creation of the facility;

(2) The operation of any facility;

(3) The stabilization and closure of any facility;

(4) The post-closure observation and maintenance of any facility; or

(5) The extended institutional control, after post-closure observation and maintenance of any facility.

(l) As of January 1, 1986, the management of wastes at regional facilities is restricted to wastes generated within the region, and to wastes generated within non-party states when authorized by the commission pursuant to the provisions of this compact. After January 1, 1986, the commission may prohibit the exportation of waste from the region for the purposes of management.

(m) (1) The commission herein established is a legal entity separate and distinct from the party states, capable of acting in its own behalf, and is liable for its actions. Liabilities of the commission shall not be deemed liabilities of the party states. Members of the commission shall not be personally liable for action taken by them in their official capacity.

(2) Except as specifically provided in this compact, nothing in this compact shall be construed to alter the incidence of liability of any kind for any act, omission, course of conduct, or on account of any casual or other relationships. Generators, transporters of wastes, owners and operators of sites shall be liable for their acts, omissions, conduct, or relationships in accordance with all laws relating thereto.

Article V. Development and Operation of Facilities

(a) Any party state which becomes a host state in which a regional facility is operated shall not be designated by the compact commission as a host state for an additional regional facility until each party state has fulfilled its obligation, as determined by the commission, to have a regional facility operated within its borders.

(b) A host state desiring to close a regional facility located within its borders may do so only after notifying the commission in writing of its intention to do so and the reasons therefor. Such notification shall be given to the commission at least four (4) years prior to the intended date of closure. Notwithstanding the four-year notice requirement herein provided, a host state is not prevented from closing its facility or establishing conditions of its use and operations as necessary for the protection of the health and safety of its citizens. A host state may terminate or limit access to its regional facility if it determines that congress has materially altered the conditions of this compact.

(c) Each party state designated as a host for a regional facility shall take appropriate steps to ensure that an application for a license to construct and operate a facility of the designated type is filed with and issued by the appropriate authority.

(d) No party state shall have any form of arbitrary prohibition on the treatment, storage or disposal of low-level radioactive waste within its borders.

(e) No party state shall be required to operate a regional facility for longer than a twenty-year period, or to dispose of more than thirty-two million (32,000,000) cubic feet of low-level radioactive waste, whichever first occurs.

Article VI. Other Laws and Regulations

(a) Nothing in this compact shall be construed to:

(1) Abrogate or limit the applicability of any act of congress or diminish or otherwise impair the jurisdiction of any federal agency expressly conferred thereon by the congress;

(2) Abrogate or limit the regulatory responsibility and authority of the United States nuclear regulatory commission or of an agreement state under § 274 of the Atomic Energy Act of 1954 in which a regional facility is located;

(3) Make inapplicable to any person or circumstance any other law of a party state which is not inconsistent with this compact;

(4) Make unlawful the continued development and operation of any facility already licensed for development or operation on the date this compact becomes effective, except that any such facility shall comply with Article III, IV and V and shall be subject to any action lawfully taken pursuant thereto;

(5) Prohibit any storage or treatment of waste by the generator on its own premises;

(6) Affect any judicial or administrative proceeding pending on the effective date of this compact;

(7) Alter the relations between, and the respective internal responsibilities of, the government of a party state and its subdivisions;

(8) Affect the generation, treatment, storage or disposal of waste generated by the atomic energy defense activities of the secretary of the United States department of energy or federal research and development activities as defined in P.L. 96-573, compiled in 42 U.S.C. §§ 2021b-2021d; and

(9) Affect the rights and powers of any party state and its political subdivisions to regulate and license any facility within its borders or to affect the rights and powers of any party state and its political subdivisions to tax or impose fees on the waste managed at any facility within its borders.

(b) No party state shall pass any law or adopt any regulation which is inconsistent with this compact. To do so may jeopardize the membership status of the party state.

(c) Upon formation of the compact, no law or regulation of a party state or of any subdivision or instrumentality thereof may be applied so as to restrict or make more inconvenient access to any regional facility by the generators of another party state than for the generators of the state where the facility is situated.

(d) Restrictions of waste management of regional facilities pursuant to Article IV(l) shall be enforceable as a matter of state law.

Article VII. Eligible Parties, Withdrawal, Revocation, Entry into Force, Termination

(a) This compact shall have as initially eligible parties the states of Alabama, Florida, Georgia, Mississippi, North Carolina, South Carolina, Tennessee and Virginia.

(b) Any state not expressly declared eligible to become a party state to this compact in section (a) of this article may petition the commission, once constituted, to be declared eligible. The commission may establish such conditions as it deems necessary and appropriate to be met by a state wishing to become eligible to become a party state to this compact pursuant to the provisions of this section. Upon satisfactorily meeting such conditions and upon the affirmative vote of two thirds (2/3) of the commission, including the affirmative vote of both representatives of a host state in which any affected regional facility is located, the petitioning state shall be eligible to become a party state to this compact and may become a party state in the same manner as those states declared eligible in section (a) of this article.

(c) Each state eligible to become a party state to this compact shall be declared a party state upon enactment of this compact into law by the state and upon payment of the fees required by Article IV(h)(1). The commission shall be the judge of the qualifications of the party states and of its members and of their compliance with the conditions and requirements of this compact and the laws of the party states relating to the enactment of this compact.

(d) (1) The first three (3) states eligible to become party states to this compact which enact this compact into law and appropriate the fees required by Article IV(h)(1) shall immediately, upon the appointment of their commission members, constitute themselves as the southeast low-level radioactive waste management commission, shall cause legislation to be introduced in the congress which grants the consent of the congress to this compact, and shall do those things necessary to organize the commission and implement the provisions of this compact.

(2) All succeeding states eligible to become party states to this compact shall be declared party states pursuant to the provisions of section (c) of this article.

(3) The consent of the congress shall be required for full implementation of this compact. The provisions of Article V(d) shall not become effective until the effective date of the import ban authorized by Article IV(l) as approved by congress. The congress may by law withdraw its consent only every five (5) years.

(e) No state which holds membership in any other regional compact for the management of low-level radioactive waste may be considered by the compact commission for eligible state status or party state status.

(f) (1) Any party state which fails to comply with the provisions of this compact or to fulfill the obligations incurred by becoming a party state to this compact may be subject to sanctions by the commission, including suspension of its rights under this compact, and revocation of its status as a party state. Any sanction shall be imposed only upon the affirmative vote of at least two thirds (2/3) of the commission members. Revocation of party state status takes effect on the date of the meeting at which the commission approves the resolution imposing such sanction, but in no event shall revocation take effect later than ninety (90) days from the date of such meeting. Rights and obligations incurred by being declared a party state to this compact shall continue until the effective date of the sanction imposed or as provided in the resolution of the commission imposing the sanction.

(2) The commission must, as soon as practicable after the meeting at which a resolution revoking status as a party state is approved, provide written notice of the action along with a copy of the resolution to the governors, the presiding officers of the senates, and the speakers of the houses of representatives of the party states, as well as chairs of the appropriate committees of the congress.

(g) Subject to the provisions of Article VII(h), any party state may withdraw from this compact by enacting a law repealing the compact; provided, that if a regional facility is located within such state, such regional facility shall remain available to the region for four (4) years after the date the commission receives notification in writing from the governor of such party state of the rescission of the compact. The commission, upon receipt of the notification, shall, as soon as practicable, provide copies of such notification to the governors, the presiding officers of the senates, and the speakers of the houses of representatives of the party states, as well as the chairs of the appropriate committees of the congress.

(h) The right of a party state to withdraw pursuant to Article VII(g) shall terminate thirty (30) days following the commencement of operation of the second host state disposal facility. Thereafter, a party state may withdraw only with the unanimous approval of the commission and with the consent of congress. For purposes of this section, the low-level radioactive waste disposal facility located in Barnwell County, South Carolina, shall be considered the first host state disposal facility.

(i) This compact may be terminated only by the affirmative action of the congress or by the rescission of all laws enacting the compact in each of the party states.

Article VIII. Penalties

(a) Each party state, consistently with its own law, shall prescribe and enforce penalties against any person not an official of another state for violation of any provision of this compact.

(b) Each party state acknowledges that the receipt by a host state of waste packaged or transported in violation of applicable laws and regulations can result in imposition of sanctions by the host state which may include suspension or revocation of the violator's right of access to the facility in the host state.

Article IX. Severability and Construction

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. The provisions of this compact shall be liberally construed to give effect to the purposes thereof.



§ 68-202-702 - Appointment of commission members.

The commission members from Tennessee shall be appointed by the governor and shall serve until their successors are duly appointed.



§ 68-202-703 - Reimbursement for travel expenses.

All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 68-202-704 - Cooperation of state with compact commission.

The departments, agencies and officers of this state and its subdivisions are authorized to cooperate with the compact commission in the furtherance of any of its activities pursuant to the compact.



§ 68-202-705 - Commissioner's authority -- Rules and regulations.

The commissioner is authorized to promulgate rules and regulations as are necessary to effectuate the policies of the commission or this part. Rules and regulations shall include, but are not limited to, requirements and standards regarding the generation, processing, packaging, storage and transportation of low-level radioactive waste.



§ 68-202-706 - Inspections and examinations.

The commissioner or the commissioner's duly authorized representative is authorized to make inspections and examinations of the radiation sources which are subject to this part as the commissioner may deem proper, and for this purpose shall have the right to enter, at any reasonable hour, upon any premises for inspection or examination. Any person obstructing entry is in violation of this part.



§ 68-202-707 - Violation -- Penalty.

(a) Any person who violates or fails to comply with any provision of this part, any order issued in accordance with this part, or any rule, regulation, or standard adopted pursuant to this part, or who fails to pay a lawfully levied fee, is subject to a civil penalty of not less than one hundred dollars ($100) and not more than five thousand dollars ($5,000) per day for each violation. Each day the violation continues constitutes a separate violation, and the person is also liable for any damages to the state resulting therefrom.

(b) Any civil penalty or damages shall be assessed in the following manner:

(1) The commissioner or the commissioner's designee may issue an assessment against any person responsible for the violation or damages. This person shall receive notice of the assessment by certified mail, return receipt requested, or by any other method authorized by law;

(2) Any person against whom an assessment has been issued may request a hearing before the commissioner, or the commissioner's designee, for a review of the assessment;

(3) If a petition for review of assessment is not filed within thirty (30) days after the date the assessment is served, the violator is deemed to have consented to the assessment, and it becomes final;

(4) Whenever an assessment has become final because of a person's failure to appeal the assessment, the commissioner may apply to the appropriate court for a judgment and seek execution on the judgment. The court, in the proceeding, shall treat the failure to appeal the assessment as a confession of judgment in the amount of the assessment; and

(5) The commissioner may institute a proceeding for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violation or failure to comply occurred.

(c) In assessing a civil penalty, the following factors may be considered:

(1) The harm or potential harm done to the public or the environment;

(2) The economic benefit gained by the violators;

(3) The amount of effort put forth by the violator to attain compliance;

(4) Any unusual or extraordinary enforcement cost incurred by the state; and

(5) The need for an economic deterrent from future violations.

(d) Damages to the state may include any reasonable expenses incurred in investigating and enforcing violations of this part, and in restoring the air, water, land and other property, including animal, plant and aquatic life, of the state to their former condition.



§ 68-202-708 - Injunctions -- Restraining orders.

In addition to the penalties provided in this part, the commissioner may cause the enforcement of any orders, rules or regulations issued by the commissioner or the provisions of this part by instituting legal proceedings to enjoin the violation of this part, and the orders, rules and regulations of the commissioner in the chancery court of Davidson County or in the chancery court of the county wherein all or a part of the violation has occurred, or is about to occur, in the name of the department by the attorney general and reporter. In these suits, the court may grant temporary or permanent injunctions or restraining orders. Such proceedings shall be tried by jury.



§ 68-202-709 - Show cause meetings -- Complaint -- Emergency orders.

(a) Upon receipt of information that any person is or may be in violation of any of the provisions of this part or the rules and regulations adopted thereunder, the commissioner or the commissioner's designee may request that the person appear informally and show cause why enforcement action should not be taken. Show cause meetings undertaken pursuant to this section are informal, voluntary and are not contested cases within the definition of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Whenever the commissioner has reason to believe that a violation of any provision of this part or regulation promulgated thereunder or orders issued pursuant thereto has occurred, is occurring, or is about to occur, the commissioner may cause a written complaint to be served upon the alleged violator or violators. The complaint shall specify the provisions or provision of this part or regulations or order alleged to be violated or about to be violated, the facts alleged to constitute a violation thereof, may order that necessary corrective action be taken within a reasonable time to be prescribed in the order and shall inform the violators of the opportunity for a hearing before the commissioner or the commissioner's designee. Any order shall become final and not subject to review unless the person or persons named therein request a hearing in writing, no later than thirty (30) days after the date the order is served.

(c) Whenever the commissioner finds that the public health, safety or welfare is threatened by radiation hazards and that immediate action is necessary to protect the public, an emergency order may be issued stating the issue of the emergency and directing immediate action as required to alleviate the situation. Immediate compliance with the order is required, notwithstanding any request for a hearing.









Chapter 203 - Tennessee Environmental Protection Fund

§ 68-203-101 - Establishment of fund -- Sources of deposits -- Accounting -- Interest -- Investment -- Appropriations.

(a) There is established within the general fund a special agency account to be known as the Tennessee environmental protection fund, hereinafter referred to in this chapter as the "fund."

(b) (1) Notwithstanding any law to the contrary, there shall be deposited in the fund all fees, civil penalties and damages collected pursuant to the following statutes:

(A) Chapter 221, part 4 of this title, relative to subsurface sewage disposal;

(B) The Tennessee Safe Drinking Water Act of 1983, chapter 221, part 7 of this title;

(C) The Water Environmental Health Act, chapter 221, part 9 of this title;

(D) The Wastewater Facilities Act of 1987, chapter 221, part 10 of this title;

(E) The Radiological Health Service Act, chapter 202, part 2 of this title;

(F) The Medical Radiation Inspection Safety Act, chapter 202, part 5 of this title;

(G) The Tennessee Air Quality Act, chapter 201, part 1 of this title;

(H) The Tennessee Solid Waste Disposal Act, chapter 211, part 1 of this title;

(I) The Tennessee Hazardous Waste Management Act, chapter 212, part 1 of this title;

(J) The Water Quality Control Act of 1977, title 69, chapter 3;

(K) Title 69, chapter 10, relative to water wells;

(L) The Safe Dams Act of 1973, title 69, chapter 11;

(M) Production of oil and gas, title 60, chapter 1, parts 1, 2, and 5; and

(N) Section 11-1-101 relative to those fees charged by the commissioner other than ones related to parks.

(2) The commissioner of environment and conservation shall maintain separate accounting for the moneys collected and expended under each of the foregoing statutes.

(c) Any unencumbered moneys and any unexpended balance of the fund remaining at the end of any fiscal year shall not revert to the general fund, but shall be carried forward and maintained in separate accounts until expended in accordance with this part.

(d) Interest accruing on investments and deposits of the fund shall be returned to the fund and remain a part of the fund, allocated proportionately to each separate account.

(e) Moneys in the fund shall be invested by the state treasurer for the benefit of the fund pursuant to § 9-4-603. The fund shall be administered by the commissioner.

(f) Moneys in the fund may be expended only in accordance with annual appropriations approved by the general assembly.



§ 68-203-102 - Use of funds.

The fund shall be available to the department of environment and conservation to help defray the costs of administering the regulatory programs under each statute listed in § 68-203-101(b). The moneys shall be used for improved performance in permitting, monitoring, investigation, enforcement, and administration of the department's functions under each statute listed in § 68-203-101(b), including the payment of salaries and benefits to employees administering the regulatory programs under each statute listed in § 68-203-101(b).



§ 68-203-103 - Fees.

(a) (1) In order to facilitate the proper administration of each statute listed in § 68-203-101(b), the department of environment and conservation shall charge fees for the various services and functions it performs under each of those statutes, including, but not limited to, permit processing fees, permit maintenance fees, license fees, registration fees, plans review fees, facility inspection fees and emission fees.

(2) The level of these fees shall be determined after careful consideration of the direct and indirect costs incurred by the department in performing its various functions and services under each of the statutes listed in § 68-203-101(b).

(3) It is the intention of the general assembly that the fees shall provide funding for additional staff of the environmental regulatory programs and an improvement of the salaries and benefits of the existing staff of the environmental regulatory programs, to continue to improve performance in carrying out its duties. Prior to promulgating any fee increase, the authorities listed in subsection (b) shall review the basis for the fee increase and make a determination that the fee increase is warranted. The factors in the determinations shall include, if relevant: staffing needs, ability to attract and retain quality staff, feasible cost containment measures, comparisons with salaries paid by other governments and the private sector, levels of federal grants and state appropriations, and the ability of the program to maintain or improve its performance in carrying out its duties.

(b) The fees shall be adopted by regulations by the following authorities:

(1) The fees under the Tennessee Safe Drinking Water Act of 1983, compiled in chapter 221, part 7 of this title, and the Water Quality Control Act of 1977, compiled in title 69, chapter 3, shall be set by the Tennessee board of water quality, oil and gas;

(2) The fees under the Tennessee Air Quality Act shall be set by the air pollution control board;

(3) The fees under the Tennessee Solid Waste Disposal Act, compiled in chapter 211, part 1 of this title, and the Tennessee Hazardous Waste Management Act, compiled in chapter 212, part 1 of this title, shall be set by the underground storage tanks and solid waste disposal control board;

(4) The fees under the Water Environmental Health Act, compiled in chapter 221, part 9 of this title, shall be set by the board of certification created by § 68-221-905; and

(5) The fees under chapter 221, part 4 of this title, relative to subsurface sewage disposal; the Wastewater Facilities Act of 1987, compiled in chapter 221, part 10 of this title; the Radiological Health Service Act, compiled in chapter 202, part 2 of this title; the Medical Radiation Inspection Safety Act; title 69, chapter 10, relative to water wells; and the Safe Dams Act of 1973, compiled in title 69, chapter 11, shall be set by the commissioner of environment and conservation.

(c) All fees in existence prior to January 1, 1992, under the statutes identified in § 68-203-101(b), shall be continued and shall be calculated and maintained with any such additional fees authorized herein; provided, that such existing fees may be used in any manner consistent with the commissioner's authority, notwithstanding the provisions of this chapter.

(d) No permit or renewal of a permit shall be issued to an applicant for a permit under the foregoing authorities until all fees required by this chapter are paid in full.

(e) (1) If any part of any fee imposed under this chapter is not paid within fifteen (15) days of the due date, a penalty of five percent (5%) of the amount due shall at once accrue and be added thereto. Thereafter, on the first day of each month during which any part of any fee or any prior accrued penalty remains unpaid, an additional penalty of five percent (5%) of the then unpaid balance shall accrue and be added thereto. In addition, the fees not paid within fifteen (15) days after the due date shall bear interest at the maximum lawful rate from the due date to the date paid; however, the total of the penalties and interest that accrue pursuant to this section shall not exceed three (3) times the amount of the original fee.

(2) If any maintenance fee is not paid in full, including any interest and penalty within sixty (60) days of the due date, the commissioner may suspend the permit pending the opportunity for hearing until the amount due is paid in full.

(3) In addition to other powers and authority provided in this chapter, the commissioner is authorized to seek injunctive relief in the chancery court of Davidson County or any court of competent jurisdiction for a judgment in the amount owed the state under this chapter.

(4) (A) Any person required to pay the fees set forth under this chapter who disagrees with the calculation or applicability of the fee may petition the appropriate entity identified in subsection (b) for a hearing.

(B) In order to perfect a hearing, a petition for a hearing, together with the total amount of the fee due, must be received by the commissioner not later than fifteen (15) days after the due date.

(C) Such hearing shall be in accordance with contested case provisions set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(D) If it is finally determined that the amount in dispute was improperly assessed, the commissioner shall return the amount determined to be improperly assessed with interest.

(f) No permit maintenance fees shall be levied under the subsurface sewage disposal law on homeowners or other persons who have subsurface sewage disposal systems on their property.

(g) (1) Under each program for which a permit processing fee is established pursuant to this chapter, the promulgating authority shall also establish by regulation a schedule for timely action by the department on permit applications under that program.

(2) Such schedules shall set forth the maximum length of time which is necessary and appropriate for a thorough and prompt review of each category of permit applications, and shall take into account the nature and complexity of permit application review required by the statute under which the permit is sought.

(3) Should the department fail to grant or deny the permit within the time frame established by regulation, the department shall refund the permit processing fee to the permit applicant.

(4) Each promulgating authority shall at least quarterly be provided an update of information on the timeliness of permit processing. In the event the commissioner is the promulgating authority, such information shall be published in the Tennessee Administrative Register at least quarterly.

(h) For the following categories, the fees shall not exceed the following maximum amounts; however, the promulgating authorities are encouraged to use graduated fees to reflect the volume of waste, population served, or other factors determined necessary to fairly apportion the fees:

(1) Filing/processing fee for state water quality permit: five thousand dollars ($5,000);

(2) Annual maintenance fee for NPDES permit or state water quality permit: fifteen thousand dollars ($15,000);

(3) Inspection fee for a major public water or wastewater treatment system: two thousand five hundred dollars ($2,500);

(4) Engineering plans review for water or wastewater systems: one thousand five hundred dollars ($1,500);

(5) Filing/processing fee for construction permit for a new air emission source or the increased emissions to a source: seven thousand five hundred dollars ($7,500);

(6) Filing/processing fee for permit modification for an air emission source: seven hundred fifty dollars ($750);

(7) Air contaminant emissions fee: eighteen dollars and seventy-five cents ($18.75) per ton per year, based on the air contaminant sources allowable emissions level; provided, that emissions subject to this fee are capped at four thousand (4,000) tons per pollutant, such as TSP, VOC, SO2, NOx, and other pollutants, excluding CO, per facility;

(8) Filing/processing fee for solid waste processing facility: two thousand five hundred dollars ($2,500);

(9) Filing/processing fee for solid waste landfill permit: ten thousand dollars ($10,000);

(10) Annual maintenance fee for a solid waste processing facility: five thousand dollars ($5,000);

(11) Annual maintenance fee for a solid waste landfill: fifteen thousand dollars ($15,000);

(12) Filing/processing fee for a commercial hazardous waste storage or treatment facility: thirty-seven thousand five hundred dollars ($37,500);

(13) Filing/processing fee for a commercial hazardous waste disposal facility or landfill site: seventy-five thousand dollars ($75,000);

(14) Annual maintenance fee for a commercial hazardous waste storage or treatment facility: thirty-seven thousand five hundred dollars ($37,500);

(15) Annual maintenance fee for a commercial hazardous waste disposal facility or landfill site: seventy-five thousand dollars ($75,000);

(16) Filing/processing fee for an on-site hazardous waste storage or treatment facility: fifteen thousand dollars ($15,000);

(17) Filing/processing fee for an on-site hazardous waste disposal facility or landfill site: thirty thousand dollars ($30,000);

(18) Annual maintenance fee for an on-site hazardous waste storage or treatment facility: eighteen thousand seven hundred fifty dollars ($18,750);

(19) Annual maintenance fee for an on-site hazardous waste disposal facility or landfill site: twenty-two thousand five hundred dollars ($22,500);

(20) (A) Class I. Dental radiation machines: all diagnostic equipment used exclusively for dental diagnostic procedures: ninety-eight dollars ($98.00);

(B) Class II. Priority two medical radiation machines: all diagnostic equipment, not in Class III, used exclusively for medical and veterinary diagnostic procedures: two hundred twenty-five dollars ($225);

(C) Class III. Priority one medical radiation machines: all diagnostic X-ray equipment used in radiologists' offices, orthopedic surgeons' offices or hospitals exclusively for medical diagnostic procedures: three hundred dollars ($300); and

(D) Class IV. Therapy medical radiation machines: all X-ray equipment with energies less than nine tenths megaelectron volts (0.9 MeV) used for the purpose of medical and veterinary radiation therapy: four hundred fifty dollars ($450);

(21) Well driller annual license fee: two hundred fifty dollars ($250);

(22) Well pump and treatment device installer annual license fees: one hundred fifty dollars ($150);

(23) Safe dams plans review fee: five thousand dollars ($5,000);

(24) Safe dams safety inspection fee: one thousand dollars ($1,000);

(25) Permit application fee for oil or gas well: one thousand two hundred dollars ($1,200); and

(26) Mineral test hole permit application fee: one hundred dollars ($100).



§ 68-203-104 - Fee schedules.

(a) (1) Notwithstanding any law to the contrary, upon receiving from the commissioner of finance and administration the approved work program allotments, as provided in § 9-4-5110, for the department of environment and conservation, the commissioner of environment and conservation shall certify to the commissioner of finance and administration and to the promulgating authorities the amount of fees required by each program for the current fiscal year, based on the approved work program. Upon receipt of such certification, all such fee schedules shall be reviewed by the promulgating authority.

(2) All fees and procedures for collecting fees shall be adopted pursuant to rulemaking procedures set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In adopting such rules, the promulgating authority shall consider detailed information regarding salary and staffing improvements and other costs to be funded by the proposed fee schedule or fee increases, as well as the current and proposed average response time to permit applications under that program.

(3) After July 1, 2012, authorities responsible for setting fees shall not increase fees in any year general state revenues appropriated to the program have decreased from the previous year.

(4) Pursuant to recommendations of the promulgating authority, and within sixty (60) days after receiving the certification of the amount of fees required by each program, the commissioner of environment and conservation shall submit to the commissioner of finance and administration an official estimate of fees to be collected by each program for the fiscal year. To the extent the estimate of fees for an individual program is less than the certified amount, the appropriation of fees for the program shall be reduced in the amount of the deficiency and the commissioner of finance and administration is directed to reduce the budget of the program accordingly.

(5) It is the intention of the general assembly, for the purposes of this chapter, that any fees promulgated by rules and regulations authorized under this chapter be effective July 1, 1991.

(b) In the third and all subsequent years, the fee schedule promulgated by each of the authorities listed in § 68-203-103(b) shall not, when added to their individual program fund balance from prior years, exceed one hundred fifty percent (150%) of the fees collected in the previous year by that authority.

(c) The total of fees assessed and to be paid by any single permittee under each of the statutes listed under § 68-203-101(b) shall not exceed five percent (5%) of the total of all fees assessed under each of the statutes listed.

(d) For each division of the department that administers one (1) or more of the statutes listed in § 68-203-101(b), no promulgating authority shall establish a fee schedule that results in a ratio between state appropriations and environmental protection fees, exclusive of penalties and damages, in which the environmental protection fees constitute a higher percentage of the total funds expended by the division than the following ratios, which represents an approximation of the time spent by the divisions in activity that protects the public and the environment generally to that spent addressing a particular entity such as in technical assistance, permitting, inspection or enforcement:

(1) For the divisions of air pollution control, radiological health and solid waste management: the percentage of environmental protection fees shall not constitute a higher percentage of the total fees and appropriations than they did in the fiscal year 1994-1995, as follows:

(A) For the division of air pollution control: environmental protection fees, eighty-nine and nine-tenths percent (89.9%); state appropriations, ten and one-tenth percent (10.1%);

(B) For the division of radiological health: environmental protection fees, ninety-one and five-tenths percent (91.5%); state appropriations, eight and five-tenths percent (8.5%);

(C) For the division of solid waste management: environmental protection fees, seventy-seven and one-tenth percent (77.1%); state appropriations, twenty-two and nine-tenths percent (22.9%); and

(2) For the division of water resources: environmental protection fees, fifty-eight percent (58%); state appropriations, forty-two percent (42%).



§ 68-203-105 - Federal requirements.

In the event that the requirements of this chapter conflict with applicable federal requirements pertaining to the establishment and collection of permit application or compliance fees by the department, such federal requirements shall take precedence over the conflicting requirements of this chapter, and the promulgating authority shall have the authority to establish by regulations in its respective program areas identified in § 68-203-101(b) and to collect such fees in accordance with the applicable federal requirements.






Chapter 211 - Solid Waste Disposal

Part 1 - Tennessee Solid Waste Disposal Act

§ 68-211-101 - Short title.

This part shall be known and may be cited as the "Tennessee Solid Waste Disposal Act."



§ 68-211-102 - Public policy.

(a) In order to protect the public health, safety and welfare, prevent the spread of disease and creation of nuisances, conserve our natural resources, enhance the beauty and quality of our environment and provide a coordinated statewide solid waste disposal program, it is declared to be the public policy of the state of Tennessee to regulate solid waste disposal to:

(1) Provide for safe and sanitary processing and disposal of solid wastes;

(2) Develop long-range plans for adequate solid waste disposal systems to meet future demands;

(3) Provide a coordinated statewide program of control of solid waste processing and disposal in cooperation with federal, state, and local agencies responsible for the prevention, control, or abatement of air, water, and land pollution; and

(4) Encourage efficient and economical solid waste disposal systems.

(b) The general assembly declares that it is the policy of this state to ensure that no hazardous waste, as regulated under chapter 212 of this title, is disposed of in a solid waste disposal facility. Therefore, subject to the appropriation of funds in the general appropriations act for such purposes, the department shall develop an inspection program for all permitted facilities, including landfills and processing facilities, that provides for frequent, thorough and regular inspections. Further, subject to the appropriation of funds in the general appropriations act for such purposes, the department shall inspect waste streams, baled waste and special waste generators and transporters to prevent the introduction of hazardous waste into solid waste disposal facilities.



§ 68-211-103 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Baled waste" means all waste that has been mechanically compacted to achieve high density per unit volume and strapped to retain its form as a bale. Not included is compaction which has occurred only in collection vehicles as an incidental part of the wastes collected from individual generators and stationary or self-contained compactors which compact waste but do not produce a strapped bale unit;

(2) "Board" means, unless otherwise indicated, the underground storage tanks and solid waste disposal control board created in § 68-211-111;

(3) "Commissioner" means the commissioner of environment and conservation or the commissioner's authorized representative;

(4) "Department" means the department of environment and conservation;

(5) "Health officer" means the director of a city, county, or district health department having jurisdiction over the community health in a specific area, or the director's authorized representative;

(6) "Person" means any and all persons, natural or artificial, including any individual, firm or association, and municipal or private corporation organized or existing under the laws of this state or any other state, and any governmental agency or county of this state and any department, agency, or instrumentality of the executive, legislative, and judicial branches of the federal government;

(7) "Registration" means a process by which a solid waste disposal or processing operation is granted a permit to operate. In this part, the words "registration" and "permit" are synonymous and may be used interchangeably;

(8) (A) "Solid waste" means garbage, trash, refuse, abandoned material, spent material, byproducts, scrap, ash, sludge, and all discarded material including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, and agricultural operations, and from community activities. Solid waste includes, without limitation, recyclable material when it is discarded or when it is used in a manner constituting disposal;

(B) "Solid waste" does not include:

(i) Solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows, or industrial discharges that are point sources subject to permits under § 402 of the Federal Water Pollution Control Act, codified in 33 U.S.C. § 1342; or

(ii) Steel slag or mill scale that is an intended output or intended result of the use of an electric arc furnace to make steel; provided, that such steel slag or mill scale is sold and distributed in the stream of commerce for consumption, use, or further processing into another desired commodity and is managed as an item of commercial value in a controlled manner and not as a discarded material or in a manner constituting disposal;

(9) "Solid waste disposal" means the process of permanently or indefinitely placing, confining, compacting, or covering solid waste; and

(10) "Solid waste processing" means any process that modifies the characteristics or properties of solid waste, including, but not limited to, treatment, incineration, composting, separation, grinding, shredding, and volume reduction; provided, that it does not include the grinding or shredding of landscaping or land clearing wastes or unpainted, unstained, and untreated wood into mulch or other useful products.



§ 68-211-104 - Unlawful methods of disposal.

It is unlawful to:

(1) Place or deposit any solid waste into the waters of the state except in a manner approved by the department or the Tennessee board of water quality, oil and gas;

(2) Burn solid wastes except in a manner and under conditions prescribed by the department and the Tennessee air pollution control board;

(3) Construct, alter, or operate a solid waste processing or disposal facility or site in violation of the rules, regulations, or orders of the commissioner or in such a manner as to create a public nuisance; or

(4) Transport, process or dispose of solid waste in violation of this chapter, the rules and regulations established under this chapter or in violation of the orders of the commissioner or board.



§ 68-211-105 - Supervision over construction of disposal facilities.

(a) The department shall exercise general supervision over the construction of solid waste processing facilities and disposal facilities or sites throughout the state. Such general supervision shall apply to all features of construction of solid waste processing facilities and disposal facilities or sites which do or may affect the public health and safety or the quality of the environment, and which do or may affect the proper processing or disposal of solid wastes.

(b) No new construction shall be initiated nor shall any change be made in any solid waste processing facility or disposal facility or site until the plans for such new construction or change have been submitted to and approved by the department. Records of construction or plans for existing facilities or sites shall be made available to the department upon request of the commissioner. In granting approval of such plans, the department may specify such modifications, conditions, and regulations as may be required to fulfill the purposes of this part.

(c) The board is empowered to adopt and enforce rules and regulations for the construction of new facilities and sites and the alteration of existing facilities and sites.

(d) The commissioner is authorized to investigate solid waste processing facilities and disposal facilities or sites throughout the state as often as the commissioner deems necessary.

(e) When the commissioner disapproves plans for the construction of, or change in, any solid waste processing facility or disposal facility or site, the commissioner shall notify in writing the person having submitted such plans, and state the grounds for the commissioner's disapproval.

(f) Actions taken by the department, commissioner, or board in accordance with this part shall be conducted in accordance with title 13, chapter 18 when the action involves a major energy project, as defined in § 13-18-102.

(g) The commissioner shall not approve any plans submitted in accordance with subsection (b), unless the applicant has submitted:

(1) A comprehensive environmental site assessment that includes an evaluation of the quality of groundwater beneath the proposed facility. At a minimum, the applicant shall provide analytical information for all constituents specified in regulations adopted by the board. The requirement for a comprehensive environmental site assessment shall apply only to new sites for proposed solid waste disposal facilities and does not include expansions, modifications, or new units for existing permitted facilities or sites; and

(2) Proof satisfactory to the commissioner that the geological formation of the proposed site and the design of the proposed facility are capable of containing the disposed wastes, so that ground water protection standards are not exceeded.

(h) The commissioner shall not review or approve any construction for any new landfill for solid waste disposal or for solid waste processing in any county or municipality which has adopted §§ 68-211-701 -- 68-211-704 and § 68-211-707 until such construction has been approved in accordance with such sections.



§ 68-211-106 - Registration -- Variances, waivers, and exemptions -- Permits-by-rule -- Public notice -- Denial of permit -- Liability or obligation for cleanup or remediation.

(a) (1) No solid waste processing facility or disposal facility or site in any political subdivision of the state shall be operated or maintained by any person unless such person has registered with the commissioner in the name of such person for the specified facility or site. All registrations, including those of persons who dispose of only their own wastes on their own land, except as set out in § 68-211-110, shall be with the commissioner. The board is authorized to specify procedures for registration by means of rules and regulations duly promulgated under the authority of this part. Such rules and regulations shall include provisions for public notice and an opportunity for a public hearing on permit applications.

(2) After public notice and an opportunity for comment, the commissioner may, to the extent allowed in regulations adopted by the board, grant variances and waivers for persons; and the board may, through the rulemaking process, establish exemptions from the requirements of this part and permits-by-rule for classes of activities subject to the requirements of this part; provided, that it is demonstrated to a reasonable degree of certainty that design or operating practices will prevent degradation of the environment and will adequately protect the public health, safety and environment.

(b) Disposal or processing facilities or sites currently registered with the department shall not need a new permit unless and until their current registration must be amended to encompass any process modifications or expansions of operations currently allowed.

(c) Other program approval, prior to the issuance of a solid waste permit, may be fulfilled by a certification from the applicable program stating the extent of application to that program or that an application for a permit has been submitted to the applicable program. The division of solid and hazardous waste management using technical support and advice, to the extent available, from the bureau of environment shall evaluate the proposed application in order to determine that water quality standards have been adequately addressed to prevent pollution of the waters of the state.

(d) The commissioner may deny or revoke any registration if the commissioner finds that the applicant or registrant has failed to comply with this part or the rules promulgated pursuant hereto.

(e) Actions taken by the department, commissioner or board in accordance with this section shall be conducted in accordance with title 13, chapter 18, when the action involves a major energy project, as defined in § 13-18-102.

(f) (1) In order to inform interested persons in the area of solid waste disposal of the proposed facility and its tentative approval, public notice shall be circulated within the geographical area of the proposed facility by any of the following means:

(A) Posting in the post office and public places of the municipality nearest the site under consideration; or

(B) Publishing in local newspapers and periodicals, or, if appropriate, in a daily newspaper of general circulation.

(2) Public notice of a proposed site approval shall include the following:

(A) Name, address, and telephone number of the solid waste management division;

(B) Name and address of the site owner and/or operator;

(C) Location and size of the proposed site;

(D) Brief description of the type of operation to be operated at the site and the type of waste that will be accepted;

(E) A description of the time frame and procedures for making a final determination on the facility application approval or disapproval; and

(F) Address and telephone number of the premises at which persons may obtain further information, request copies of data on the site, and inspect this data.

(3) A copy of the public notice and fact sheet shall be sent to any person who specifically requests one. The commissioner shall send a copy of each notice of application and fact sheet within the state or a certain geographical area thereof to those persons who have requested the addition of their names to a mailing list. The commissioner may annually purge the mailing list of those persons who do not renew their request.

(4) Interested persons may submit written comments on the tentative determinations within thirty (30) days of the public notice or such greater period as the commissioner allows. All written comments submitted shall be retained and made available to the board in its final determination of registration of the proposed site.

(5) Interested persons may request in writing that the commissioner hold a public hearing on any proposed solid waste management facility registration. The request must be filed within the period allowed for public comment and must indicate the interest of the party filing it and the reason why a hearing is warranted. If there is a significant public interest in having a hearing, the commissioner shall hold one in the geographical area of the proposed site. Instances of doubt should be resolved in favor of holding a hearing. The commissioner shall transcribe or record the comments made at the hearing to assist the commissioner in the commissioner's final determination of registration of the proposed site.

(6) No less than fifteen (15) days in advance of the hearing, public notice of it shall be circulated at least as widely as was the notice of the proposed site approval and registration. Procedure for circulation of public notice for the hearing shall include the following:

(A) Publication in a newspaper of general circulation within the geographical area of the site; and

(B) Sending notice to all persons who received a copy of the notice or fact sheet for the site registration and any person who specifically requests a copy of the notice of the hearing.

(7) Each notice of a public hearing shall include at least the following contents:

(A) Name, address and telephone number of the solid waste management division;

(B) Name and address of each site and site owner or operator that will be heard at the hearing;

(C) A description of the type of facility that will be located on the site;

(D) A brief reference to the public notice issued for each proposed site;

(E) Information regarding the time and location for the hearing;

(F) The purpose of the hearing;

(G) A concise statement of the issues raised by the persons requesting the hearing;

(H) Address and telephone number of the premises at which interested persons may obtain further information, request a copy of each draft permit, request a copy of each fact sheet, and inspect and copy forms and related documents; and

(I) A brief description of the nature of the hearing, including the rules and procedures to be followed.

(g) (1) Any person applying for a registration for a solid waste processing facility or disposal facility or site for which a core drilling is required shall notify the department at least forty-five (45) days in advance of the time, date and location at which such drilling is to be conducted. At least thirty (30) days in advance of such drilling, the applicant shall give public notice of such drilling. Such notice shall include the time, date and location at which the drilling is to be conducted, the name and address of the applicant, the name and address of the owner of the property on which the drilling is to be conducted, and a brief description of the type of operation to be operated at the proposed site and the type of waste that will be accepted. Such notice shall be published in a daily newspaper of general circulation in the area in which the drilling is to occur.

(2) The person applying for a registration shall include a copy of the newspaper notice required pursuant to subdivision (g)(1), if core drilling is required as part of the application. The application of any person who fails to meet the requirements of this subsection (g) shall be denied.

(3) This subsection (g) only applies in counties having a population of not less than nine thousand six hundred fifty (9,650) nor more than nine thousand seven hundred fifty (9,750) and not less than thirty-four thousand seventy-five (34,075) nor more than thirty-four thousand one hundred seventy-five (34,175), according to the 1980 federal census or any subsequent federal census.

(h) (1) As used in this subsection (h), unless the context otherwise requires:

(A) "Applicant" means any person, as defined in § 68-211-103 of the Tennessee Solid Waste Disposal Act, making application for the approval of a permit pursuant to the Solid Waste Disposal Act;

(B) "Compliance history" means a record of operation or ownership of a facility subject to the Tennessee Solid Waste Disposal Act, compiled in this chapter, or the Tennessee Hazardous Waste Management Act, compiled in chapter 212 of this title;

(C) "Responsible party" means:

(i) Any individual who is an applicant, an officer or director of a corporation, partnership, or business association that is an applicant, or person with overall responsibility for operations of the site of a waste management unit subject to the Solid Waste Disposal Act; or

(ii) Any official or management committee member of the state or political subdivision thereof that is an applicant;

(D) "Solid Waste Disposal Act" means this chapter; and

(E) "Tennessee Hazardous Waste Management Act" means chapter 212 of this title.

(2) Subject to the requirements of subdivision (h)(3), the commissioner may refuse to issue or renew a permit issued pursuant to the Solid Waste Disposal Act if the commissioner finds that the applicant or a responsible party has:

(A) Intentionally misrepresented or concealed any material fact which would have resulted in the denial of the application submitted to the department;

(B) Obtained a permit from the department by intentional misrepresentation or concealment of a material fact which would have resulted in the permit being denied;

(C) Been convicted of, or incarcerated for, a felony environmental criminal offense within three (3) years preceding the application for a permit for any violation of the Solid Waste Disposal Act, the Hazardous Waste Management Act or § 39-14-408; or, in the case of an applicant with less than three (3) years of compliance history in Tennessee, has been convicted of, or incarcerated for, a felony environmental criminal offense in another jurisdiction;

(D) Been adjudicated in contempt of any order of any court of this state enforcing the Solid Waste Disposal Act or the Hazardous Waste Management Act or has been incarcerated for such contempt within the three (3) years preceding the application for a permit or, in the case of an applicant with less than three (3) years of compliance history in Tennessee, has been adjudicated in contempt of any order of any court enforcing a federal or state solid or hazardous waste management law; or

(E) Been convicted of a violation of either state or federal racketeer influenced and corrupt organization (RICO) statutes;

(3) (A) An applicant that has three (3) or more years of compliance history in Tennessee shall submit, at the time of application, a statement to the effect that neither the applicant nor any responsible party has been convicted of a felony, been incarcerated or been adjudicated in contempt of court as described in subdivision (h)(2)(C), or (h)(2)(D), (h)(2)(E) or alternatively list any applicable conviction, term or incarceration, or adjudication of contempt. The applicant may submit information or documentation related to such convictions, incarcerations, or adjudications, including evidence regarding one (1) or more of the facts enumerated in subdivision (h)(4).

(B) An applicant with less than three (3) years of compliance history in Tennessee shall submit, at the time of application, a compliance history disclosure form prepared by the commissioner. The form shall include the information required for applicants with three (3) or more years of compliance history in Tennessee, and additionally require a listing of the names, social security numbers, taxpayer identification numbers and business addresses of the responsible parties for the regulated activities of the applicant, along with a description of any offenses identified in subdivisions (h)(2)(C), (D) and (E).

(4) In making the decision to issue, renew or deny any such permit, the commissioner shall determine pursuant to subdivisions (h)(2) and (3), as applicable, whether any such material misrepresentation, concealment, conviction or adjudication demonstrates a disregard for environmental regulations or a pattern of prohibited conduct. In making any finding under this subdivision (h)(4), the commissioner shall consider the following factors and the applicant may submit information or documentation related to the following:

(A) The nature and seriousness of the offense;

(B) The circumstances in which the offense occurred;

(C) The date of the offense;

(D) Whether the offense was an isolated offense or part of a series of related incidents;

(E) The applicant's environmental record and history of compliance regarding waste management in this state;

(F) The number and types of facilities operated by the applicant;

(G) Any evidence that the applicant reported or investigated the offense itself and took action to halt or mitigate the offense;

(H) Disassociation from any persons convicted of felony environmental criminal activity;

(I) The payment by a party convicted of felony environmental criminal activity of restitution to any victims of such criminal activity, remediation of any damages to natural resources and the payment of any fines or penalties imposed for such conduct;

(J) Other corrective actions the applicant has undertaken to prevent a recurrence of the offense, including, but not limited to, the establishment and implementation of internal management controls; and

(K) The need for the permit in advancing the state's welfare, health, and safety, including, but not limited to, the role of the facility in any solid waste region's approved plan.

(5) This subsection (h) shall not apply to permits-by-rule that are issued pursuant to rules adopted by the board in accordance with subdivision (a)(2).

(i) Nothing in this chapter shall be construed as imposing liability or any obligation for cleanup or remediation of any solid waste, as defined in § 68-211-103, or baled waste as defined in § 68-211-103, or any solid waste or baled waste facility or site as defined by rules promulgated by the department of environment and conservation, on any person who, without participating in the management of the solid waste facility or site, holds indicia of ownership in such facility or site primarily to protect a security interest in the facility or site.

(j) The commissioner shall not issue a permit under this section for the disposal of coal ash or for the expansion of an existing coal ash disposal facility unless the plans for the disposal facility include a liner and a final cap; however, this subsection (j) shall not apply to the use of coal ash for fill, to any agricultural use, to any engineered uses as a feedstock for the production of a product, to wastewater treatment units or to the disposal of coal ash in connection with any of these uses, as authorized by the department pursuant to this part.



§ 68-211-107 - Supervision of operation -- Rules and regulations.

(a) The department shall exercise general supervision over the operation and maintenance of solid waste processing facilities and disposal facilities or sites. Such general supervision shall apply to all the features of operation and maintenance which do or may affect the public health and safety or the quality of the environment and which do or may affect the proper processing and disposal of solid wastes. The board is empowered to adopt and enforce rules and regulations governing the operation and maintenance of such facilities, operations, and sites. Municipalities, cities, towns, and local boards of health may adopt and enforce such rules, ordinances and regulations equal to or exceeding those adopted by the commissioner, and consistent with the purposes of this part. For exercising such general supervision, the commissioner is authorized to investigate such facilities, operations and sites as often as the commissioner deems necessary.

(b) Actions taken by the department, commissioner or board in accordance with this section shall be conducted in accordance with title 13, chapter 18, when the action involves a major energy project, as defined in § 13-18-102.

(c) The department shall require all solid waste disposal facilities to have a groundwater monitoring program and report sampling results to the department at least once each year. If sampling results indicate that ground water protection standards are exceeded, the owner or operator of the facility shall commence an assessment monitoring program, in accordance with regulations adopted by the board and carry out all corrective measures specified by the commissioner.



§ 68-211-108 - Delegation of duties to local health officers.

The commissioner and board are authorized to delegate the duties and responsibilities granted to them by this part to local health officers to the extent deemed necessary by the commissioner and board to implement this part.



§ 68-211-109 - Federal grants to counties and municipalities -- Review and approval.

The department is authorized to review and approve grants and loans from the federal government and other sources to counties, cities, towns, municipalities, or any combination thereof, to assist them in designing, acquiring, constructing, altering, or operating solid waste processing facilities and disposal facilities or sites. The department is authorized further to accept and consider only those applications for grants from counties, cities, towns and municipalities which have officially adopted a plan for a solid waste disposal system or which are included in an officially adopted plan for a solid waste disposal system which covers two (2) or more such jurisdictions. The department is authorized to approve or disapprove such plans in accordance with the purposes of this part.



§ 68-211-110 - Disposal on own land.

This part does not apply to any private, natural person disposing waste generated in such natural person's own household upon land owned by such natural person; provided, that such disposal does not create a public nuisance or a hazard to the public health; however, further provided, that after January 1, 2005, this section shall not exempt a private natural person from this part if that person deposits such household waste in a sinkhole.



§ First - of 2 versions of this section

68-211-111. Underground storage tanks and solid waste disposal control board -- Members and terms -- Vacancies -- Termination due to vacancy -- Notice of hearings -- Public comment -- Rules and regulations -- Meetings -- Compensation. [Effective until July 1, 2016. See the version effective on July 1, 2016]

(a) (1) (A) There is created an underground storage tanks and solid waste disposal control board that shall be composed of fourteen (14) members appointed by the governor as follows:

(i) One (1) person engaged in a field directly related to agriculture, who may be appointed from lists of qualified persons submitted by interested farm business groups including, but not limited to, the Tennessee Farm Bureau;

(ii) One (1) person who is employed by, or is the owner of, a private petroleum concern, with at least ten (10) years of experience owning or operating a wholesale or retail gasoline business with management responsibility for at least fifteen (15) underground storage tanks, who may be appointed from a list of qualified persons submitted by interested wholesale or retail gasoline business groups including, but not limited to, the Tennessee Fuel and Convenience Store Association. Such person shall have demonstrated leadership in the industry by membership and involvement in a trade association representing fuel distributors and convenience store owners;

(iii) One (1) person who is employed by a private manufacturing concern in Tennessee, who shall have a college degree in engineering or the equivalent and at least eight (8) years of combined technical training and experience in permit compliance and management of solid wastes or hazardous waste, who may be appointed from a list of qualified persons submitted by interested business groups including, but not limited to, the Tennessee Chamber of Commerce and Industry;

(iv) One (1) person employed by a private manufacturing concern in Tennessee, who shall have a college degree in engineering or the equivalent and at least eight (8) years of combined technical training and experience in the management of petroleum underground storage tanks and hazardous materials. This person may be appointed from a list of qualified persons submitted by business groups including, but not limited to, the Tennessee Chamber of Commerce and Industry;

(v) One (1) person who is a registered engineer or geologist or qualified land surveyor with knowledge of management of solid wastes or hazardous materials or the management of underground storage tanks from the faculty of an institution of higher learning, who may be appointed from a list of four (4) persons, two (2) of whom may be nominated by the board of trustees of the University of Tennessee system and two (2) of whom may be nominated by the board of regents of the state university and community college system;

(vi) One (1) person with knowledge of management of solid wastes, hazardous materials, or underground storage tanks to represent environmental interests, who may be appointed from a list of qualified persons submitted by environmental groups including, but not limited to, the Tennessee Environmental Council;

(vii) One (1) representative of county governments, who may be appointed from lists of qualified persons submitted by interested county services groups including, but not limited to, the County Services Association;

(viii) One (1) representative of municipal governments, who may be appointed from lists of qualified persons submitted by interested municipal groups including, but not limited to, the Tennessee Municipal League;

(ix) One (1) person shall be a small generator of solid wastes or hazardous materials, who may be appointed from lists of qualified persons submitted by interested automotive groups including, but not limited to, a list of three (3) persons that shall be submitted by the Tennessee Automotive Association;

(x) One (1) person employed by a private petroleum concern with experience in the management of petroleum, who may be appointed from lists of qualified persons submitted by interested petroleum groups including, but not limited to, the Tennessee Petroleum Council;

(xi) One (1) person engaged in the business of management of solid wastes or hazardous materials;

(xii) One (1) person who is employed by, or is the owner of, a private petroleum concern, with at least five (5) years of experience owning or operating a wholesale or retail gasoline business with management responsibility for no more than five (5) underground storage tanks; and

(xiii) The commissioner of economic and community development or the commissioner's designee, and the commissioner of environment and conservation or the commissioner's designee, who shall be ex officio nonvoting members.

(B) The governor shall consult with the interested groups described in subdivision (a)(1)(A) to determine qualified persons to fill the positions on the board.

(2) The director of the division of solid and hazardous waste management or the director's designee shall serve as the technical secretary of the board but shall have no vote at board meetings.

(b) In making the initial appointments to the board, three (3) members shall be appointed for a term of one (1) year, three (3) members shall be appointed for a term of two (2) years, three (3) members shall be appointed for a term of three (3) years, and three (3) members shall be appointed for a term of four (4) years. Upon expiration of these terms, members shall be appointed by the governor for a term of four (4) years. Vacancies resulting for reasons other than the expiration of the term shall be filled by the governor for the remainder of the term. In making appointments to the board, the governor shall strive to ensure that at least one (1) person appointed to serve on the board is at least sixty (60) years of age and that at least one (1) person appointed to serve on the board is a member of a racial minority.

(c) (1) All vacancies in appointed positions shall be filled by the original appointing authority to serve the remainder of the unexpired term.

(2) If the board incurs a vacancy, it shall notify the appointing authority in writing within ninety (90) days after the vacancy occurs. All vacancies on the board, other than ex officio members, shall be filled by the appointing authority within ninety (90) days of receiving written notice of the vacancy and sufficient information is provided for the appointing authority to make an informed decision in regard to filling such vacancy. If such sufficient information has been provided and the board has more than one (1) vacancy that is more than one hundred eighty (180) days in duration such board shall report to government operations committees of the senate and the house of representatives why such vacancies have not been filled.

(3) If more than one half (1/2) of the positions on the board are vacant for more than one hundred eighty (180) consecutive days, the board shall terminate; provided, that such board shall wind up its affairs pursuant to § 4-29-112. A board that is terminated pursuant to this subsection (c) shall be reviewed by the evaluation committees pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, before ceasing all its activities. Nothing in this section shall prohibit the general assembly from continuing, restructuring, or re-establishing the board.

(d) (1) It is the duty of the board to adopt, modify, repeal, promulgate after due notice and enforce rules and regulations which the board deems necessary for the proper administration of this part. Prior to promulgating, adopting, modifying or repealing rules and regulations, the board shall conduct, or cause to be conducted, public hearings in connection therewith. All such acts relative to rules and regulations shall be in accordance with the Uniform Administrative Procedures Act.

(2) The board is authorized to promulgate rules and regulations to effectuate the purposes of parts 8 and 9 of this chapter. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act.

(e) Notice of any hearing shall be given not less than thirty (30) days before the date of such hearing and shall state the date, time, and place of hearing, and the subject of the hearing. Any person who desires to be heard relative to petroleum underground storage tank or solid waste matters at any such public hearing shall give written notice thereof to the board on or before the first date set for the hearing. The board is authorized to set reasonable time limits for the oral presentation of views by any person at any such public hearing.

(f) It is the duty of the board to act as a board of appeals as provided in § 68-211-113 and title 68, chapter 215.

(g) The board shall hold at least four (4) regular meetings each calendar year at a place and time to be fixed by the board. The board has the authority of the municipal solid waste advisory committee. The board shall also meet at the request of the commissioner of environment and conservation, the chair of the board, or three (3) members of the board. Eight (8) members shall constitute a quorum, and a quorum may act for the board in all matters. The board shall select a chair from its members annually. The department of environment and conservation shall provide all necessary staff for the board.

(h) Each member of the board other than the ex officio members shall be entitled to be paid fifty dollars ($50.00) for each day actually and necessarily employed in the discharge of official duties, and each member shall be entitled to receive the amount of the member's traveling and other necessary expenses actually incurred while engaged in the performance of any official duties when so authorized by the board, but such expenses shall be reimbursed in accordance with the comprehensive state travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(i) No member of the board shall participate in making any decision of a permit or upon a case in which the municipality, firm, or organization which the member represents, or by which the member is employed, or in which the member has a direct substantial financial interest, is involved.



§ Second - of 2 versions of this section

68-211-111. Underground storage tanks and solid waste disposal control board -- Members and terms -- Vacancies -- Termination due to vacancy -- Notice of hearings -- Public comment -- Rules and regulations -- Meetings -- Compensation. [Effective on July 1, 2016. See the version effective until July 1, 2016]

(a) (1) (A) There is created an underground storage tanks and solid waste disposal control board that shall be composed of fourteen (14) members appointed by the governor as follows:

(i) One (1) person engaged in a field directly related to agriculture, who may be appointed from lists of qualified persons submitted by interested farm business groups including, but not limited to, the Tennessee Farm Bureau;

(ii) One (1) person who is employed by, or is the owner of, a private petroleum concern, with at least ten (10) years of experience owning or operating a wholesale or retail gasoline business with management responsibility for at least fifteen (15) underground storage tanks, who may be appointed from a list of qualified persons submitted by interested wholesale or retail gasoline business groups including, but not limited to, the Tennessee Fuel and Convenience Store Association. Such person shall have demonstrated leadership in the industry by membership and involvement in a trade association representing fuel distributors and convenience store owners;

(iii) One (1) person who is employed by a private manufacturing concern in Tennessee, who shall have a college degree in engineering or the equivalent and at least eight (8) years of combined technical training and experience in permit compliance and management of solid wastes or hazardous waste, who may be appointed from a list of qualified persons submitted by interested business groups including, but not limited to, the Tennessee Chamber of Commerce and Industry;

(iv) One (1) person employed by a private manufacturing concern in Tennessee, who shall have a college degree in engineering or the equivalent and at least eight (8) years of combined technical training and experience in the management of petroleum underground storage tanks and hazardous materials. This person may be appointed from a list of qualified persons submitted by business groups including, but not limited to, the Tennessee Chamber of Commerce and Industry;

(v) One (1) person who is a registered engineer or geologist or qualified land surveyor with knowledge of management of solid wastes or hazardous materials or the management of underground storage tanks from the faculty of an institution of higher learning, who may be appointed from a list of four (4) persons, two (2) of whom may be nominated by the board of trustees of the University of Tennessee system and two (2) of whom may be nominated by the board of regents of the state university and community college system;

(vi) One (1) person with knowledge of management of solid wastes, hazardous materials, or underground storage tanks to represent environmental interests, who may be appointed from a list of qualified persons submitted by environmental groups including, but not limited to, the Tennessee Environmental Council;

(vii) One (1) representative of county governments, who may be appointed from lists of qualified persons submitted by interested county services groups including, but not limited to, the County Services Association;

(viii) One (1) representative of municipal governments, who may be appointed from lists of qualified persons submitted by interested municipal groups including, but not limited to, the Tennessee Municipal League;

(ix) One (1) person shall be a small generator of solid wastes or hazardous materials, who may be appointed from lists of qualified persons submitted by interested automotive groups including, but not limited to, a list of three (3) persons that shall be submitted by the Tennessee Automotive Association;

(x) One (1) person employed by a private petroleum concern with experience in the management of petroleum, who may be appointed from lists of qualified persons submitted by interested petroleum groups including, but not limited to, the Tennessee Petroleum Council;

(xi) One (1) person engaged in the business of management of solid wastes or hazardous materials;

(xii) One (1) person who is employed by, or is the owner of, a private petroleum concern, with at least five (5) years of experience owning or operating a wholesale or retail gasoline business with management responsibility for no more than five (5) underground storage tanks; and

(xiii) The commissioner of economic and community development or the commissioner's designee, and the commissioner of environment and conservation or the commissioner's designee, who shall be ex officio voting members.

(B) The governor shall consult with the interested groups described in subdivision (a)(1)(A) to determine qualified persons to fill the positions on the board.

(2) The director of the division of solid and hazardous waste management or the director's designee shall serve as the technical secretary of the board but shall have no vote at board meetings.

(b) In making the initial appointments to the board, three (3) members shall be appointed for a term of one (1) year, three (3) members shall be appointed for a term of two (2) years, three (3) members shall be appointed for a term of three (3) years, and three (3) members shall be appointed for a term of four (4) years. Upon expiration of these terms, members shall be appointed by the governor for a term of four (4) years. Vacancies resulting for reasons other than the expiration of the term shall be filled by the governor for the remainder of the term. In making appointments to the board, the governor shall strive to ensure that at least one (1) person appointed to serve on the board is at least sixty (60) years of age and that at least one (1) person appointed to serve on the board is a member of a racial minority.

(c) (1) All vacancies in appointed positions shall be filled by the original appointing authority to serve the remainder of the unexpired term.

(2) If the board incurs a vacancy, it shall notify the appointing authority in writing within ninety (90) days after the vacancy occurs. All vacancies on the board, other than ex officio members, shall be filled by the appointing authority within ninety (90) days of receiving written notice of the vacancy and sufficient information is provided for the appointing authority to make an informed decision in regard to filling such vacancy. If such sufficient information has been provided and the board has more than one (1) vacancy that is more than one hundred eighty (180) days in duration such board shall report to government operations committees of the senate and the house of representatives why such vacancies have not been filled.

(3) If more than one half (1/2) of the positions on the board are vacant for more than one hundred eighty (180) consecutive days, the board shall terminate; provided, that such board shall wind up its affairs pursuant to § 4-29-112. A board that is terminated pursuant to this subsection (c) shall be reviewed by the evaluation committees pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, before ceasing all its activities. Nothing in this section shall prohibit the general assembly from continuing, restructuring, or re-establishing the board.

(d) (1) It is the duty of the board to adopt, modify, repeal, promulgate after due notice and enforce rules and regulations which the board deems necessary for the proper administration of this part. Prior to promulgating, adopting, modifying or repealing rules and regulations, the board shall conduct, or cause to be conducted, public hearings in connection therewith. All such acts relative to rules and regulations shall be in accordance with the Uniform Administrative Procedures Act.

(2) The board is authorized to promulgate rules and regulations to effectuate the purposes of parts 8 and 9 of this chapter. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act.

(e) Notice of any hearing shall be given not less than thirty (30) days before the date of such hearing and shall state the date, time, and place of hearing, and the subject of the hearing. Any person who desires to be heard relative to petroleum underground storage tank or solid waste matters at any such public hearing shall give written notice thereof to the board on or before the first date set for the hearing. The board is authorized to set reasonable time limits for the oral presentation of views by any person at any such public hearing.

(f) It is the duty of the board to act as a board of appeals as provided in § 68-211-113 and title 68, chapter 215.

(g) The board shall hold at least four (4) regular meetings each calendar year at a place and time to be fixed by the board. The board has the authority of the municipal solid waste advisory committee. The board shall also meet at the request of the commissioner of environment and conservation, the chair of the board, or three (3) members of the board. Eight (8) members shall constitute a quorum, and a quorum may act for the board in all matters. The board shall select a chair from its members annually. The department of environment and conservation shall provide all necessary staff for the board.

(h) Each member of the board other than the ex officio members shall be entitled to be paid fifty dollars ($50.00) for each day actually and necessarily employed in the discharge of official duties, and each member shall be entitled to receive the amount of the member's traveling and other necessary expenses actually incurred while engaged in the performance of any official duties when so authorized by the board, but such expenses shall be reimbursed in accordance with the comprehensive state travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(i) No member of the board shall participate in making any decision of a permit or upon a case in which the municipality, firm, or organization which the member represents, or by which the member is employed, or in which the member has a direct substantial financial interest, is involved.



§ 68-211-112 - Orders for correction -- Preliminary conference with alleged violator.

When the commissioner finds, upon investigation, that any provisions of this part are not being carried out, and that effective measures are not being taken to comply with this part, the commissioner may issue an order for correction to the responsible person, and this order shall be complied with within the time limit specified in the order. Such order shall be made by personal service or shall be sent by registered mail. Investigations made in accordance with this section may be made on the initiative of the commissioner. Prior to the issuance of any order or the execution of any other enforcement action, the commissioner may request the presence of an alleged violator of this part at a meeting of the staff of the division of solid waste management to show cause why enforcement action ought not to be taken by the department.



§ 68-211-113 - Review of correction order or plan disapproval -- Hearing -- Appeal.

(a) (1) Any person whose plans for the construction of, or change in, any solid waste processing facility or disposal facility are disapproved by the commissioner may secure a review of the commissioner's disapproval by filing with the commissioner a written petition setting forth the grounds and reasons for such person's objections to the commissioner's disapproval, and asking for a hearing before the board. Any disapproval of such plans shall become final and not subject to review unless such petition for a hearing before the board is filed no later than thirty (30) days after the notice of disapproval is served.

(2) Any person against whom an order for correction is issued may secure a review of such order by filing with the commissioner a written petition setting forth the grounds and reasons for any objection to the order and asking for a hearing before the board. The order shall become final and not subject to review unless the person named in the order files a petition under this section no later than thirty (30) days after the date the order is served.

(b) The hearing before the board on any petition filed under subsection (a) shall be conducted as a contested case and shall be heard before an administrative judge sitting alone pursuant to §§ 4-5-301(a)(2) and 4-5-314(b), unless settled by the parties. The administrative judge to whom the case has been assigned shall convene the parties for a scheduling conference within thirty (30) days of the date the petition is filed. The scheduling order for the contested case issued by the administrative judge shall establish a schedule that results in a hearing being completed within one hundred eighty (180) days of the scheduling conference, unless the parties agree to a longer time or the administrative judge allows otherwise for good cause shown, and an initial order being issued within sixty (60) days of completion of the record of the hearing. The administrative judge's initial order, together with any earlier orders issued by the administrative judge, shall become final unless appealed to the board by the commissioner or other party within thirty (30) days of entry of the initial order or, unless the board passes a motion to review the initial order pursuant to § 4-5-315, within the longer of thirty (30) days or seven (7) days after the first board meeting to occur after entry of the initial order. Upon appeal to the board by a party, or upon passage of a motion of the board to review the administrative judge's initial order, the board shall afford each party an opportunity to present briefs, shall review the record and allow each party an opportunity to present oral argument. If appealed to the board, the review of the administrative judge's initial order shall be limited to the record, but shall be de novo with no presumption of correctness. In such appeals, the board shall thereafter render a final order, in accordance with § 4-5-314, affirming, modifying, remanding, or vacating the administrative judge's order. A final order rendered pursuant to this section is effective upon its entry, except as provided in § 4-5-320(b) unless a later effective date is stated therein. A petition to stay the effective date of a final order may be filed under § 4-5-316. A petition for reconsideration of a final order may be filed pursuant to § 4-5-317. Judicial review of a final order may be sought by filing a petition for review in accordance with § 4-5-322. An order of an administrative judge that becomes final in the absence of an appeal or review by the board shall be deemed to be a decision of the board in that case for purposes of the standard of review by a court; however, in other matters before the board, it may be considered but shall not be binding on the board.

(c) In the event the commissioner fails to take any action on plans for the construction of, or change in, a solid waste processing facility or disposal facility or site within forty-five (45) days after they are submitted to such commissioner, the person having submitted such plans may appeal to the board as though notice of disapproval were received at the expiration of such period; provided, that in lieu of setting forth the objections to the grounds for the commissioner's disapproval, the petition shall recite the failure of the commissioner to act on the plans.

(d) A petition for permit appeal may be filed, pursuant to this subsection (d), by an aggrieved person who participated in the public comment period or gave testimony at a formal public hearing. The appeal shall be based upon one (1) or more of the issues that were provided to the commissioner in writing during the public comment period or in testimony at a formal public hearing on the permit application. Additionally, for those permits for which the department gives public notice of a draft permit, any permit applicant or aggrieved person may base a permit appeal on any material change to conditions in the final permit from those in the draft, unless the material change has been subject to additional opportunity for public comment. Any petition for permit appeal under this subsection (d) shall be filed with the commissioner within thirty (30) days after public notice of the commissioner's decision to issue or deny the final permit. Notwithstanding § 4-5-223 or any other law to the contrary, this subsection (d) shall be the exclusive means for obtaining administrative review of the commissioner's issuance or denial of a permit by such an aggrieved person, and its process shall be exhausted before judicial review may be sought.

(e) [Deleted by 2013 amendment, effective July 1, 2013.]

(f) [Deleted by 2013 amendment, effective July 1, 2013.]

(g) The chancery court of Davidson County has exclusive original jurisdiction of all review proceedings instituted under the authority and provisions of this part. Appeals from orders and decrees of the chancery court and proceedings brought under this part shall lie to the court of appeals despite the fact that controverted questions of fact may be involved therein.

(h) Any person may file with the commissioner a signed complaint against any person allegedly violating any provisions of this part. Unless the commissioner determines that such complaint is duplicitous or frivolous, the commissioner shall immediately serve a copy of it upon the person or persons named therein, promptly investigate the allegations contained therein, and notify the alleged violator of what action, if any, the commissioner will take. In all cases, the commissioner shall notify the complainant of such commissioner's action or determination within ninety (90) days from the date of such commissioner's receipt of the written complaint. If either the complainant or the alleged violator believes that the commissioner's action or determination is or will be inadequate or too severe, such complainant or alleged violator may appeal to the board for a hearing. Such appeal must be made within thirty (30) days after receipt of the notification sent by the commissioner. If the commissioner fails to take the action stated in such commissioner's notification, the complainant may make an appeal to the board within thirty (30) days from the time at which the complainant knows or has reason to know of such failure. The department shall not be obligated to assist a complainant in gathering information or making investigations or to provide counsel for the purpose of preparing such complainant's complaint. When such an appeal is timely filed, the procedure for conducting the contested case shall be in accordance with subsection (b).



§ 68-211-114 - Criminal penalties.

Any person willfully violating any of this part, or failing, neglecting or refusing to comply with any order of the commissioner or board lawfully issued, or who accepts solid waste for disposal in a landfill which does not have a permit pursuant to this part, except as provided in § 68-211-110, commits a Class B misdemeanor. Each day of continued violation is a separate offense.



§ 68-211-115 - Injunctions restraining violations.

In addition to the penalties herein provided, the commissioner may cause the enforcement of any orders, rules or regulations issued by such commissioner or orders issued by the board to carry out this part by instituting legal proceedings to enjoin the violation of this part, and the orders, rules or regulations of the commissioner or orders of the board in any court of competent jurisdiction, and such court may grant a temporary or permanent injunction restraining the violation thereof. The district attorney general in whose jurisdiction a violation of this part occurs or the attorney general and reporter shall institute and prosecute such suits when necessity therefor has been shown by those herein clothed with the power of investigation.



§ 68-211-116 - Performance bond -- Solid waste disposal site restoration fund -- Contract of obligation.

(a) To ensure the proper operation and closure of solid waste disposal and processing facilities, except as allowed in subsection (c), there shall be posted with the commissioner a performance bond. All funds from the forfeiture of bonds or other instruments required pursuant to this section shall be placed in a special departmental account that shall not revert to the general fund. Interest accruing on investments and deposits of the fund shall be returned to the fund and remain a part of the fund. Such account shall be known as the "solid waste disposal site restoration fund." Moneys placed in the fund shall be used for the proper closure of solid waste disposal and processing facilities and, insofar as practicable, shall first be used to correct the problems at the facility for which the bond or other instrument was originally provided.

(b) The performance bond required by this section shall be in the form and upon the terms specified by the board in regulations. Upon agreement of the parties, the terms may, in lieu of any specified forfeiture procedure, include a requirement for immediate payment to the department. At a minimum, the regulations shall provide for the following:

(1) A bond issued by a fidelity or surety company authorized to do business in this state;

(2) A corporate guarantee provided that the corporation passes any financial test specified by the board in regulations; and

(3) A personal bond supported by cash, securities, insurance policies, letters of credit or other collateral specified by the board in regulations.

(c) A municipality or county may, in lieu of a performance bond, execute a contract of obligation with the commissioner. Such contract of obligation will be a binding agreement on the municipality or county, allowing the commissioner to collect not less than one thousand dollars ($1,000) for each estimated acre or fraction thereof affected by the disposal operation from any funds being disbursed or to be disbursed from the state to the municipality or county on failure of the municipality or county to operate or to close the registered solid waste disposal operation properly. The amount of the contract of obligation shall be set by the commissioner. The contract shall be filed with the commissioner of finance and administration, who shall act on the terms of the contract on notice from the commissioner of environment and conservation of failure to operate or to close the disposal operation, after notice to the operator, as set out below.

(d) The amount of the bond or contract of obligation shall be increased or decreased to take account of any change in the acreage covered by the registration, as set out in § 68-211-106. If any of the requirements of this part or rules and regulations adopted pursuant thereto or the orders of the commissioner have not been complied with within the time limits set by the commissioner or by this part, the commissioner shall cause a notice of noncompliance to be served upon the operator, or where found necessary, the commissioner shall order suspension of registration. Such notice or order shall be handed to the operator in person or served by certified mail addressed to the permanent address shown on the application for registration. The notice of noncompliance or order of suspension shall specify in what respects the operator has failed to comply with this part or the regulations or orders of the commissioner. If the operator has not reached an agreement with the commissioner or has not complied with the requirements set forth in the notice of noncompliance or order of suspension within time limits set therein, the registration may be revoked by order of the commissioner and the performance bond shall then be forfeited to the commissioner. When a bond is forfeited pursuant to this part, the commissioner shall give notice to the attorney general and reporter who shall collect the forfeiture.



§ 68-211-117 - Civil penalties.

(a) (1) Any person who violates or fails to comply with any provision of this part or any rule, regulation, or standard adopted pursuant to this part shall be subject to a civil penalty of not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000) per day for each day of violation; provided, however, that if the violation involves the disposal of solid waste in a sinkhole, it shall be subject to a civil penalty of not less than seven hundred dollars ($700) nor more than seven thousand dollars ($7,000) per day for each day of violation because of the increased likelihood of harm to the environment and the public.

(2) Each day such violation continues constitutes a separate violation. In addition, such person shall also be liable for any damages to the state resulting therefrom, without regard to whether any civil penalty is assessed.

(b) Any civil penalty or damages shall be assessed in the following manner:

(1) The commissioner may issue an assessment against any person responsible for the violation or damages. Such person shall receive notice of the assessment by certified mail, return receipt requested;

(2) Any person against whom an assessment has been issued may secure a review of the assessment by filing with the commissioner a written petition setting forth the grounds and reasons for such person's objections and asking for a hearing in the matter involved before the board. When such a petition is timely filed, the procedure for conducting the contested case shall be in accordance with § 68-211-113(b);

(3) If a petition for review of the assessment is not filed within thirty (30) days after the date the assessment is served, the violator is deemed to have consented to the assessment and it shall become final;

(4) Whenever any assessment has become final because of a person's failure to appeal either the commissioner's assessment or the board's order, the commissioner may apply to the appropriate court for a judgment and seek execution on such judgment. The court, in such proceedings, shall treat the failure to appeal such assessment as a confession of judgment in the amount of the assessment; and

(5) The commissioner may institute proceedings for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violation or failure to comply occurred. Such court shall have venue over such actions, notwithstanding § 20-4-101 to the contrary.

(c) In assessing a civil penalty, the following factors may be considered:

(1) The harm done to public health or the environment;

(2) The economic benefit gained by the violators;

(3) The amount of effort put forth by the violator to attain compliance; and

(4) Any unusual or extraordinary enforcement costs incurred by the commissioner.

(d) Damages to the state may include any reasonable expenses incurred in investigating and enforcing violations of this part, and in restoring the air, water, land and other property, including animal, plant and aquatic life, of the state to their former condition.



§ 68-211-118 - No permits for landfills violating § 11-13-111 -- Exemptions.

(a) No permit to construct or operate a landfill for the disposal of solid or hazardous waste shall be granted if the location of such landfill would violate § 11-13-111.

(b) Section 11-13-111 and this section do not apply to the expansion of any landfill for the disposal of solid wastes currently owned and operated by a county which holds a permit issued prior to May 1, 1990, and which is operating with a valid permit on May 22, 1991.



§ 68-211-119 - Baled waste -- Disposal in landfills with permits -- Exceptions.

(a) Baled waste may only be disposed of in a landfill that has received a permit pursuant to § 68-212-108, unless:

(1) The waste was baled at a location subject to inspection by the commissioner in accordance with a permit issued pursuant to regulations adopted by the board, specifying terms and conditions required for the issuance of all such permits, and the operator of the baling facility certifies on a form supplied by the commissioner that:

(A) The waste was visually inspected before baling;

(B) All waste which could not visually be determined to be of a type that may lawfully be accepted at the disposal or processing facility to which the waste will be transported was either:

(i) Sampled in accordance with a plan approved by the commissioner and determined to be lawfully acceptable under the destined facility's permit, this part and rules promulgated pursuant to this part; or

(ii) Returned to the transporter as unacceptable;

(C) The baling facility, by processing such waste, did not violate this part; and

(D) The waste was properly manifested; or

(2) Such bales are verified to contain only waste of the type that the receiving landfill is permitted to receive. If the waste is not baled in accordance with a permit issued pursuant to this part, such verification shall be made by the permittee of the receiving landfill on a form supplied by the commissioner and shall contain at least the following certifications:

(A) The department was orally notified by the permittee of the receiving landfill of the intended disposal of baled waste at least twenty-four (24) hours prior to the landfill's receipt of such waste, so that the commissioner has an opportunity to inspect or supervise inspection of the waste by the permittee so as to comply with subdivisions (a)(2)(B) and (C);

(B) Each bale was physically opened, visually inspected and rebaled;

(C) All waste which could not visually be determined to be of a type which the facility is permitted to receive was either:

(i) Sampled in accordance with a plan approved by the commissioner and determined to be acceptable under the facility's permit and rules promulgated pursuant to this part; or

(ii) Returned to the transporter as unacceptable;

(D) The landfill, by accepting such waste, did not violate this part; and

(E) The waste was properly manifested.

(b) The certifications required by subdivision (a)(1) shall be submitted to the department within thirty (30) days after the waste is baled. The certifications required by subdivision (a)(2) shall be submitted to the department within thirty (30) days after the disposal of the baled waste.



§ 68-211-120 - Manifest.

(a) Persons who transport, treat, store and/or dispose of baled waste, except for those who bale waste at the site of disposal, shall utilize a manifest for such waste that contains all the following information:

(1) Names and addresses of the transporter;

(2) Name and address of the facility at which the waste was baled;

(3) A description of the waste;

(4) The name and address of the destination of the waste; and

(5) Such other information specified in regulations promulgated by the board.

(b) The manifest required by this section shall at all times accompany baled waste while it is in transit and shall be maintained at any facility that treats or disposes of such waste for a period of at least thirty (30) years.



§ 68-211-121 - Landfills and processing facilities -- Inspection of waste.

To ensure that landfills and processing facilities receive only lawfully acceptable waste, the operator of each facility shall inspect waste received at the facility in accordance with a plan approved by the commissioner. Such plan shall provide for a level of inspection that is equivalent to that which is required for baled waste in § 68-211-119.



§ 68-211-122 - Approval for establishment of landfill through eminent domain.

Notwithstanding any other law to the contrary, a municipality may exercise the power of eminent domain to establish a landfill for solid waste disposal outside its corporate boundaries only if the governing body of the area in which the landfill is to be located approves such action by a majority vote at two (2) consecutive, regularly scheduled meetings.



§ 68-211-123 - No permits by rule for certain sites for sewage sludge composting.

The department of environment and conservation shall not issue a permit by rule for sewage sludge composting for a site that is greater than one (1) acre in size.



§ 68-211-124 - Use of treated ash aggregate as a building material.

(a) The department may issue permits authorizing the use of treated ash aggregate as a building material in construction or site preparation applications in commercial and industrial settings.

(b) "Treated ash aggregate" as used in this section means bottom ash or fly ash resulting from incineration of municipal solid waste as defined in § 68-211-802 that has been treated to assure that it is not a hazardous waste as defined in § 68-212-104, and rules thereunder.






Part 2 - Mercury Product Disposal Control Act

§ 68-211-201 - Short title.

This part shall be known and may be cited as the "Mercury Product Disposal Control Act."



§ 68-211-202 - Purpose.

The general assembly finds and declares that:

(1) Mercury is a persistent and toxic pollutant that bioaccumulates in the environment;

(2) According to recent studies, mercury deposition is a significant problem in the southeast; and

(3) The removal of mercury-containing products from solid wastes that are collected and disposed of in landfills or through incineration is a means of reducing the deposition of mercury into the environment and mercury's threat to public health and the environment.



§ 68-211-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Biological product" means a virus, therapeutic serum, toxin, antitoxin, vaccine, blood, blood component or derivative, allergenic product or an analogous product, or arsphenamine or any other trivalent organic arsenic compound used for the prevention or treatment of a disease or condition of human beings or animals;

(2) "Board" means, unless otherwise indicated, the underground storage tanks and solid waste disposal control board established by § 68-211-111;

(3) "Commissioner" means the commissioner of environment and conservation or the commissioner's authorized representative;

(4) "Covered generator" means any generator that:

(A) Employs ten (10) or more employees;

(B) Owns or maintains a building, excluding private residences, of at least three thousand square feet (3,000 sq. ft.);

(C) Owns or maintains electrical distribution systems;

(D) Owns or operates a business that demolishes buildings, excluding private residences; or

(E) Owns or operates a tanning bed salon business;

(5) "Department" means the department of environment and conservation;

(6) "Discarded mercury-added consumer product" means a mercury-added consumer product that can, or will, no longer be used for its intended purpose as determined by its generator;

(7) "Disposed of" means originally placed in a solid waste container whose contents are destined for delivery to a solid waste landfill for disposal or to an incinerator, boiler, or industrial furnace for burning;

(8) "Generator" means the person who owns or otherwise controls the fate of a discarded mercury-added consumer product;

(9) "Hazardous waste" shall have the same meaning as provided in by Tenn. Comp. R. & Regs. 0400-12-01-.02(1)(c);

(10) "Hazardous waste management facility" means:

(A) All contiguous land and structures, other appurtenances, and improvements on the land, used for treating, storing, transporting, or disposing of hazardous waste. A facility may consist of several treatment, storage, transportation, or disposal operational units (e.g., one (1) or more landfills, surface impoundments, or combinations of them);

(B) For the purpose of implementing corrective action under Tenn. Comp. R. & Regs. 0400-12-01-.06(6)(l) or § 68-212-111, all contiguous property under the control of the owner or operator seeking a permit under the Hazardous Waste Management Act, compiled in chapter 212, part 1 of this title; and

(C) Notwithstanding subdivision (10)(B), a remediation waste management site if such site is located within a facility that is subject to Tenn. Comp. R. & Regs. 0400-12-01-.06(6)(l);

(11) (A) "Mercury-added consumer product" means any material, device, or part of a device including, but not limited to, those materials, devices, or parts listed in subdivision (11)(B):

(i) Into which elemental mercury or mercury compounds are intentionally added during the formulation or manufacture of such material or device; and

(ii) In which the continued presence of mercury is required to provide a specific characteristic, appearance or quality, or to perform a specific function;

(B) "Mercury-added consumer product" includes, but is not limited to:

(i) Thermostats;

(ii) Thermometers;

(iii) Switches (whether individually or as part of another product);

(iv) Medical or scientific instruments;

(v) Electrical relays and other electrical devices;

(vi) Lamps and light bulbs; and

(vii) Batteries other than those defined as mercury-containing excluded products;

(12) "Mercury-containing excluded product" means:

(A) Photographic film and paper;

(B) Pharmaceutical products;

(C) Biological products;

(D) Any substance that can lawfully be sold over the counter without a prescription under the Federal Food, Drug and Cosmetics Act, compiled in 21 U.S.C. § 301 et seq.;

(E) Any device or material from which the elemental mercury or mercury compounds have been removed;

(F) Button batteries used in hearing aids, radios, cameras, and other devices;

(G) Medical devices; or

(H) Restorative dental materials;

(13) "Person" means any and all persons, natural or artificial, including any individual, firm or association, or municipal or private corporation organized or existing under the laws of this state or any other state, and any governmental agency or county of this state and any department, agency, or instrumentality of the executive, legislative, and judicial branches of the federal government;

(14) (A) "Solid waste" means:

(i) Garbage, trash, refuse, abandoned material, spent material, byproducts, scrap, ash, sludge, and all discarded material including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, and agricultural operations, and from community activities; or

(ii) Without limitation, recyclable material when it is discarded or when it is used in a manner constituting disposal;

(B) "Solid waste" does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges that are point sources subject to permits under § 402 of the Federal Water Pollution Control Act, codified in 33 U.S.C. § 1342;

(15) "Universal waste" means any of the hazardous wastes listed in Tenn. Comp. R. & Regs. 0400-12-01-.12(1)(a) that are managed under the universal waste requirements of Tenn. Comp. R. & Regs. 0400-12-01-.12;

(16) "Universal waste destination facility" means a facility that treats, disposes of, or recycles universal waste, except those management activities described in Tenn. Comp. R. & Regs. 0400-12-01-.12(2)(d)1 and 3 and Tenn. Comp. R. & Regs. 0400-12-01-.12(3)(d)1 and 3. For the purpose of managing universal waste, "universal waste destination facility" does not include a facility at which universal waste is only accumulated; and

(17) (A) "Universal waste handler" means:

(i) Any person, by site, whose act or process produces universal waste or whose act causes universal waste to become subject to regulation; or

(ii) The owner or operator of a facility, including all contiguous property, that receives universal waste from other universal waste handlers, accumulates universal waste, and sends universal waste to another universal waste handler, to a universal waste destination facility, or to a foreign destination;

(B) "Universal waste handler" does not include:

(i) A person who treats, except under Tenn. Comp. R. & Regs. 0400-12-01-.12(2)(d)1 or 3, or Tenn. Comp. R. & Regs. 0400-12-01-.12(3)(d)1 or 3, disposes of, or recycles universal waste; or

(ii) A person engaged in the off-site transportation of universal waste by air, rail, highway, or water, including a universal waste transfer facility.



§ 68-211-204 - Duties of covered generator.

(a) On or after January 1, 2011:

(1) No covered generator shall dispose of a mercury-added consumer product as non-hazardous solid waste under Tenn. Comp. R. & Regs. 1200-1-7; and

(2) A covered generator shall ensure that its discarded mercury-added consumer products are:

(A) Shipped for recycling, treatment, or disposal to either a universal waste destination facility or a hazardous waste management facility that has been permitted to manage such materials by the federal environmental protection agency (EPA) pursuant to the federal Resource Conservation and Recovery Act ("RCRA"), compiled in 42 U.S.C. § 6901 et seq., by a state program that has been authorized by the EPA to implement the pertinent portions of RCRA in the state, or by a foreign government; and

(B) Managed prior to receipt at such universal waste destination facility or hazardous waste management facility in accordance with, as applicable, either:

(i) The hazardous waste management requirements of Tenn. Comp. R. & Regs. 0400-12-01-.03 -- 0400-12-01-.07; or

(ii) The universal waste management requirements of Tenn. Comp. R. & Regs. 0400-12-01-.11.

(b) Any person who separates and collects from a municipal solid waste stream either mercury-added consumer products from generators that are not covered generators, or mercury-containing excluded products shall be subject to the same requirements as covered generators as provided in subsection (a).



§ 68-211-205 - Development and publication of educational materials.

The department may develop and publish educational materials on the requirements of this part relative to discarded mercury-added consumer products and the effects of improper mercury disposal. For purposes of this section, publication shall include, but is not limited to, prominently posting the content of such materials on the department's web site.



§ 68-211-206 - Inspections of structures -- Printing of forms.

(a) When making an inspection of any structure pursuant to § 62-3-128, § 62-4-127, this title or title 69, the inspector shall make the following inquiry to the owner of the structure, or, if the owner is not present at the time of an inspection, any other person with the authority to exercise control over the structure who is present at such structure at the time of the inspection:

Are you aware that, if any of the following criteria apply to your business and your business utilizes mercury-added consumer products, such as fluorescent light bulbs, the Mercury Product Control Act applies to your business:

(1) Employs ten (10) or more employees;

(2) Owns or maintains a building of at least three thousand square feet (3,000 sq. ft.), excluding private residences;

(3) Owns or maintains one (1) or more electrical distribution systems;

(4) Engages in the demolition of buildings, excluding private residences; or

(5) Owns or operates a tanning bed salon?

The Mercury Product Control Act requires proper recycling of mercury-added consumer products rather than disposing of such products in the solid waste stream. Do you have a plan for recycling mercury-added consumer products?

(b) Any governmental entity or contractor that is required to update a form, whether in paper or electronic format, or both, in order to add the question required by subsection (a), shall only do so upon the occasion of the next regularly scheduled printing of such form or software update of a web site, which immediately follows April 30, 2010.



§ 68-211-207 - Establishment and maintenance of link on the department of revenue's web site.

The department of revenue shall establish and maintain a link on the department of revenue's web site to information concerning the Mercury Product Disposal Control Act. The link shall appear on a prominent page on the department of revenue's web site in a location that the department of revenue determines is likely to direct taxpayers to such information. The department shall provide information to the department of revenue that is necessary to establish and maintain the link, including any necessary updates.






Part 3 - Tire Environmental Act [Effective on October 1, 2015.]

§ 68-211-301 - Short title. [Effective on October 1, 2015.]

This part shall be known and may be cited as the "Tire Environmental Act".



§ 68-211-302 - Part definitions. [Effective on October 1, 2015.]

As used in this part, unless the context otherwise requires:

(1) "Fee" means the tire environmental fee created by this part;

(2) "Fund" means the tire environmental fund created by this part;

(3) "Motor vehicle" means any vehicle that is self-propelled and designed to be used on public highways; and

(4) "Tire" means a continuous solid or pneumatic rubber covering encircling the wheel of a motor vehicle.



§ 68-211-303 - Tire environmental fee. [Effective on October 1, 2015.]

(a) There is imposed on each purchase of a new motor vehicle to be titled and registered in this state a tire environmental fee as follows:

(1) Five dollars ($5.00) for a motor vehicle with four (4) or fewer wheels;

(2) Ten dollars ($10.00) for a motor vehicle with more than four (4) but fewer than eleven (11) wheels; and

(3) Fifteen dollars ($15.00) for a motor vehicle with eleven (11) or more wheels.

(b) The fee imposed by this section shall be collected by the seller from the purchaser at the time of purchase.

(c) Fees collected shall be remitted to the department of revenue in a manner prescribed by the commissioner. All fees collected, less an amount to cover the actual expenses of administration by the department, shall be credited to the tire environmental fund.

(d) Notwithstanding any law to the contrary, fees imposed by this section shall be exempt from sales and use tax and business tax liability regardless of whether the fee is included in the purchase price of a new motor vehicle or is paid separately at the time of purchase.



§ 68-211-304 - Tire environmental fund. [Effective on October 1, 2015.]

(a) There is created a special account in the state treasury to be known as the tire environmental fund.

(b) Moneys shall be deposited in the fund as provided in § 68-211-303(c).

(c) Moneys in the fund shall be used exclusively by the department of environment and conservation in accordance with § 68-211-305.

(d) Moneys in the fund may be invested by the state treasurer in accordance with § 9-4-602.

(e) Notwithstanding any law to the contrary, interest accruing on investments and deposits of the fund shall be credited to such fund, shall not revert to the general fund, and shall be carried forward into the subsequent fiscal year.

(f) Any balance in the fund remaining unexpended at the end of a fiscal year shall not revert to the general fund but shall be carried forward into the subsequent fiscal year.



§ 68-211-305 - Tire environmental program -- Program expenditures. [Effective on October 1, 2015.]

(a) The department of environment and conservation shall administer a tire environmental program with moneys available from the fund as appropriated by the general assembly.

(b) The program expenditures may include:

(1) Grants to develop and implement programs to provide direct incentives to local governments, for-profit entities, and nonprofit entities to enhance collection, transportation, and processing related to further encourage Tennessee end-markets for waste tires;

(2) Grants, subsidies, or loans to encourage research, technologies, or processes for waste tire management, the use of tires as alternative fuels, or the use of tires in innovative infrastructure developments;

(3) Creation of a database and operation of an interactive information clearinghouse;

(4) Expenses of administering the tire environmental program; and

(5) Market development services.

(c) Program expenditures shall be reported to the office of legislative budget analysis and the chair of the transportation and safety committee of the senate, chair of the transportation committee of the house of representatives, and the chairs of the finance, ways and means committees of the senate and house of representatives on a quarterly basis.






Part 5 - Municipal Resource and Energy Recovery Facilities

§ 68-211-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Construction" means the erection, building, acquisition, alteration, reconstruction, improvement, or extension of energy recovery and/or energy recovery facilities, the engineering, architectural designs, plans, working drawings, specifications, procedures, and other action necessary in the construction of such facilities, and the inspection and supervision of the construction of such facilities;

(2) "Energy recovery facility" means a facility for the recovery of energy or energy producing materials from the controlled processing of solid waste and the production of energy from such solid waste and other materials, including coal, for a heating and cooling system and/or for the production of electricity and process steam;

(3) "Municipal corporation" or "municipality" means any county, incorporated town or city, metropolitan government, or special district of this state, empowered to provide solid waste disposal services, or any not-for-profit corporation authorized by the laws of Tennessee to act for the benefit or on behalf of any one (1) or more of such local governments; provided, that the jurisdiction, control and management of any facility as authorized herein may be delegated by the municipality to any of its appropriate agencies or divisions;

(4) "Resource recovery facility" means a facility for the systematic separation and recovery of recyclable materials from solid waste and a processing of solid waste, sewage sludge, and other solids for fuel mixtures or fuel supplements; and

(5) "Solid waste" means garbage, refuse, including, without limitations, recyclable materials when they become discarded, and other discarded solid waste materials, including waste materials of a solid nature resulting from industrial, commercial, and agricultural operations, and from community activities.



§ 68-211-502 - Powers of municipality.

A municipality has the power to construct, purchase, improve, operate and maintain within its corporate limits, or within the limits of the county wherein it is located, an energy recovery facility or facilities and/or resource recovery facility or facilities for the production of energy from the energy recovery facility for heating or cooling, and/or the production of electricity or process steam and/or the production of fuel mixtures or fuel supplements and recovery of recyclable materials from solid waste and the sale of the fuel supplements, and recyclable materials. The construction of the facility shall include all necessary land, rights-of-way, easements, buildings and all other appurtenances usual to such plants, as well as the building of all necessary means of transportation, including pipelines for energy or fuel supplements, including obtaining all necessary rights of way or easements necessary thereto.



§ 68-211-503 - Rates charged by municipality -- Right to enter into agreements.

The municipality, for the production of any energy, shall charge the usual rates for such heating or cooling and may combine it with any other energy source produced. The municipality shall also have the right to enter into any agreements necessary for the sale of recyclable materials and sale of fuel mixtures and supplements including the right to pledge the revenue from the sale of such energy to pay bonds or loans issued under any bond legislation or any other state legislation permitting energy recovery facilities and resource recovery facilities.



§ 68-211-504 - Action of governing body by resolution.

All action required or authorized to be taken under this part by the governing body of any municipal corporation or county may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced, and shall take effect immediately upon its adoption.



§ 68-211-505 - Provisions supplemental.

This part shall be in addition and supplemental to any other law providing for energy recovery facilities and/or resource recovery facilities and shall not be deemed to amend or repeal any other law.






Part 6 - Tennessee Solid Waste Planning and Recovery Act

§ 68-211-601 - Short title.

This part shall be known and may be cited as the "Tennessee Solid Waste Planning and Recovery Act."



§ 68-211-602 - Purpose.

(a) The general assembly finds that the public health, safety and welfare require comprehensive planning for the disposal of solid waste on a local, regional and state level. The general assembly further finds that whenever economically and technically feasible, solid waste should be reduced at the source or recycled, consistent with market demand for recyclable materials, to decrease the volume of waste which must be disposed of by incineration or landfilling.

(b) The general assembly further finds that some areas of the state have inadequate and rapidly diminishing capacity for disposal of solid waste by landfilling. It is also becoming difficult for many local governments to site and pay for new landfills which comply with existing and proposed environmental regulations. Therefore, the removal of certain materials from the solid waste stream by mulching, composting, recycling, and waste-to-energy incineration (resource recovery) will substantially lessen our dependence on landfills as a means of disposing of solid waste, aid in the conservation and recovery of valuable resources, conserve energy in the process, increase the supply of reusable materials, and reduce substantially the required capacity of resource recovery facilities and contribute to their overall combustion efficiency, thereby resulting in significant cost savings in the planning, construction, and operation of these facilities.

(c) The general assembly therefore declares that to protect the public health, safety and welfare from the short-term and long-term dangers of transportation, processing, treatment, storage and disposal of solid waste, it is advisable to develop a regional planning process to facilitate the safe and responsible disposal of such waste. The general assembly further declares that such planning should promote the use of private enterprise, whenever feasible, to accomplish the objectives of an effective, comprehensive solid waste management plan which will facilitate economic and industrial development through the improvement of the solid waste infrastructure.



§ 68-211-603 - Solid waste management plans.

(a) The commissioner of environment and conservation shall establish a comprehensive solid waste management plan for the state. The state plan shall have as its priority the reduction of the volume of wastes going to incinerators or landfills by means of local and regional recycling programs, mulching and composting of yard wastes and other suitable materials, and any other means of ensuring that incinerators and landfills operate in an environmentally and economically sound manner. The state plan shall identify incentives and systems that political subdivisions of this state may use to facilitate recycling and reuse of construction waste.

(b) The state plan shall include provisions for planning, funding, and implementation of the plan, technical and financial assistance and educational programs. Educational programs shall be designed to teach persons living or working in the state the economic, environmental, and energy value of solid waste reduction and encourage them through a variety of means to participate in such activities.

(c) In preparing the state plan, the commissioner may evaluate the use of composting as a method of diverting waste from landfills across all of the political subdivisions of this state. The state plan shall include recommendations for:

(1) Large scale composting in major metropolitan areas; and

(2) Composting strategies that may be applied by specific types of waste producers, including higher education institutions, food service establishments, food retailers, and neighborhood groups.

(d) The state plan shall include recommendations for a statewide system of collecting recyclable plastics that is based on regional collection centers.

(e) The state plan shall also encourage governmental entities, to the greatest extent practicable, to procure and use products and materials with recycled content and to procure and use materials that are recyclable.

(f) The commissioner has the following authority and responsibilities in the development of the state and regional solid waste management plans:

(1) Formulate goals, standards, and criteria for the planning, funding, implementation, and effective maintenance of the comprehensive solid waste management program;

(2) Assist in the preparation and adoption of regional solid waste management plans by the state's nine (9) development districts, in accordance with the state plan;

(3) Ensure that each regional solid waste management plan and the state plan include effective citizen participation programs;

(4) Establish time frames for the timely completion of regional solid waste management plans;

(5) Contract with public or private entities to provide services necessary to comply with this part;

(6) Develop a cost accounting system for use in the development of the state and regional plans and for use by local governments in assessing current and future costs, including avoided costs, for any methods of solid waste management deemed appropriate, including at least recycling, mulching, composting, incinerating and landfilling; and

(7) Describe in the state plan, on a county by county basis, the solid waste management methods utilized in each county and an inventory of facilities, services, and programs (both profit and not-for-profit) utilized for solid waste management and management of recycling.

(g) The nine (9) development districts shall prepare and adopt regional solid waste management plans, consistent with the priorities and criteria of the state plan.



§ 68-211-604 - Content of plans -- Means of reducing solid wastes.

(a) The state plan shall establish goals for reduction of solid wastes which are disposed of by landfilling.

(b) In order to attain such goals, each plan shall:

(1) Identify needed facilities, services and programs (both for-profit and not-for-profit) for solid waste management and management of recycling at the regional level or multi-jurisdictional areas at the subregional level. Facilities, services, and programs to be considered shall include regional landfills or resource recovery facilities, or both, supported by coordinated regional services and programs of mulching, composting, recycling, or other methods of waste reduction;

(2) Set forth plans and strategies for funding, implementation and operation of the various planned facilities, services, and programs;

(3) Provide appropriate guidelines for development of recycling plans by municipalities and counties which are economically and technically feasible and which are consistent with market demand for recyclable material;

(4) Provide municipalities and counties with strategies for funding their solid waste management plans; and

(5) Provide for the use of any other method of waste reduction and any other waste reduction technology deemed appropriate by the local governments involved.



§ 68-211-605 - Development and distribution of guidelines.

The commissioner, in consultation with the department of education and other state departments and agencies, shall develop guidelines for source separation and collection of recyclable materials and for waste reduction in all state departments and in primary and secondary schools, colleges and universities (whether the schools, colleges and universities are public or nonpublic). At a minimum, the guidelines shall address materials generated in administrative offices, classrooms, dormitories and cafeterias. The department shall distribute these guidelines and encourage their implementation.



§ 68-211-606 - Department of general services -- Purchase of paper or paper products.

(a) The department of general services shall, to the fullest extent possible when contracting for paper or paper products, purchase or approve for purchase only such paper or paper products that are manufactured or produced from recycled paper as specified in subsection (b).

(b) Subsection (a) shall be implemented by the department so that, of the total volume of paper purchased, recycled paper composes at least ten percent (10%) of the volume in 1990, at least twenty-five percent (25%) of the volume in 1992, and at least forty percent (40%) of the volume in 1994.

(c) In the case of the purchase of newsprint and newsprint products, at least forty percent (40%) of the fiber contained in recycled newsprint shall be postconsumer newspaper waste.

(d) This section shall not apply to the purchase of paper containers for food or beverages.

(e) As used in this section, "postconsumer waste" includes any product generated by a business or consumer which has served its intended end use, and which has been separated from solid waste for the purposes of collection, recycling and disposition.



§ 68-211-607 - Department of transportation -- Use of recyclable materials.

The department of transportation shall seek alternative ways to use certain recyclable materials that are currently part of the solid waste stream and that contribute to problems of declining space in solid waste landfills.



§ 68-211-608 - Automobile batteries -- Incineration or disposal -- Lead-acid batteries -- Trade-ins on retail sales.

(a) It is illegal for any incinerator or landfill in the state of Tennessee to accept automobile batteries for incineration or disposal.

(b) (1) When a retailer sells lead-acid batteries, the retailer shall accept used lead-acid batteries as trade-in batteries.

(2) For the purposes of this subsection (b), "retailer" does not include a person who sells articles of personal property of which a lead-acid battery is a component part.






Part 7 - Local Approval of Solid Waste Facilities

§ 68-211-701 - Required approval -- Submission of proposal to accept waste that would change classification of landfill.

(a) No construction shall be initiated for any new landfill for solid waste disposal or for solid waste processing until the plans for such new landfill have been submitted to and approved by:

(1) The county legislative body in which the proposed landfill is located, if such new construction is located in an unincorporated area;

(2) Both the county legislative body and the governing body of the municipality in which the proposed landfill is located, if such new construction is located in an incorporated area; or

(3) Both the county legislative body of the county in which such proposed landfill is located and the governing body of any municipality which is located within one (1) mile of such proposed landfill.

(b) Prior to accepting any waste that would require a change in the classification of a landfill under rules promulgated pursuant to this chapter to a classification with higher standards including, but not limited to, changing the classification from a Class III or IV to a Class I or II or from a Class II to a Class I, the plans for which were approved pursuant to subsection (a), the landfill operator shall first submit the proposal to accept the waste to:

(1) The county legislative body in which the landfill that is the subject of the proposed change in classification is located, if such landfill is located in an unincorporated area;

(2) Both the county legislative body and the governing body of the municipality in which the landfill that is the subject of the proposed change in classification is located, if such landfill is located in an incorporated area; or

(3) Both the county legislative body of the county in which the landfill that is the subject of the proposed change in classification is located and the governing body of any municipality which is located within one (1) mile of such landfill.

(c) After submission to the county legislative body or municipality under subsection (b), the county legislative body or the municipality or both shall give public notice and an opportunity for public hearing on the proposal and then approve or disapprove it in accordance with § 68-211-704(a) and (b). Judicial review of the decision shall be available in accordance with § 68-211-704(c).



§ 68-211-702 - Meaning of landfill or landfilling.

For purposes of this part, "landfill or landfilling" means any land used for disposal of solid waste by filling and covering.



§ 68-211-703 - Public notice -- Comments -- Public hearing.

(a) In order to inform interested persons in the area of a proposed landfill, public notice shall be circulated by the county legislative body, the municipal governing body, or both such entities within the geographical area of the proposed landfill approval by any of the following means:

(1) Posting in the post office and public places of the municipality nearest the landfill under consideration; or

(2) Publishing in local newspapers and periodicals, or, if appropriate, in a daily newspaper of general circulation.

(b) Public notice of a proposed landfill approval includes the following:

(1) Name, address and telephone number of the local city/county/official/department/agency reviewing the application;

(2) Name and address of the proposed landfill owner and/or operator;

(3) Location and size of the proposed landfill;

(4) Brief description of the type operation to be operated at the landfill, the location of the landfill and the type waste that will be accepted;

(5) A description of the time frame and procedures for making a final determination on the landfill application approval or disapproval; and

(6) Address and telephone number of the premises at which persons may obtain further information, request copies of data on the landfill, and inspect this data.

(c) A copy of the public notice and fact sheet shall be sent to any person who specifically requests one. A copy of each notice of application and fact sheet shall also be sent to those persons who have requested the addition of their names to a mailing list.

(d) Interested persons may submit written comments on the proposed landfill within thirty (30) days of the public notice or such greater period as is allowed. All written comments submitted shall be retained and made available to the department of environment and conservation in its final determination of registration of the proposed site.

(e) Interested persons may request in writing that the county legislative body, municipal governing body or both such entities hold a public hearing on any proposed new construction for solid waste disposal by landfilling or solid waste processing by landfilling prior to approval of such new construction. The request must be filed within the period allowed for public comment and must indicate the interest of the party filing it and the reason why a hearing is warranted. If there is a significant public interest in having a hearing, one (1) hearing shall be held in the geographical area of the proposed landfill. Instances of doubt should be resolved in favor of holding a hearing. The comments made at the hearing shall be transcribed or recorded to assist in the final determination of approval of the proposed new landfill.

(f) No less than fifteen (15) days in advance of the hearing, public notice of it shall be circulated at least as widely as was the notice of the proposed landfill approval. The procedure for circulation of public notice for the hearing shall include the following:

(1) Publication in a newspaper of general circulation within the geographical area of the landfill; and

(2) Sending notice to all persons who received a copy of the notice or fact sheet for the proposed landfill approval and any person who specifically requests a copy of the notice of the hearing.

(g) Each notice of a public hearing shall include at least the following contents:

(1) Name, address and telephone number of the city/county official/department/agency who/which was responsible for the review of the application;

(2) Name and address of each proposed landfill owner or operator who will be heard at the hearing;

(3) A description of the proposed landfill and the type of disposal methods to be used;

(4) A brief reference to the public notice issued for each proposed landfill;

(5) Information regarding the time and location for the hearing;

(6) The purpose of the hearing;

(7) A concise statement of the issues raised by the persons requesting the hearing;

(8) Address and telephone number of the premises at which interested persons may obtain further information, request a copy of each draft permit, request a copy of each fact sheet, and inspect and copy forms and related documents; and

(9) A brief description of the nature of the hearing, including the rules and procedures to be followed.

(h) (1) In addition to all other notice requirements of this section, the proposed landfill owner shall provide notice to persons owning property within a three-mile radius of such landfill no less than fifteen (15) days in advance of any hearing scheduled in accordance with this part by having signs erected on all roads leading directly to the proposed landfill site. The signs shall contain the information required in subdivision (h)(2), shall be erected on such roads at the perimeter of the three-mile radius and be clearly visible to persons traveling into the area.

(2) The signs shall be at least three feet (3') high and five feet (5') wide and include the following in legible type:

(A) Name of the local city/county/official/department/agency reviewing the application;

(B) Name and address of the proposed landfill owner and/or operator;

(C) Location and size of the proposed landfill;

(D) Brief description of the type operation to be operated at the landfill and the type waste that will be accepted;

(E) A description of the time frame for making a final determination on the landfill application approval or disapproval; and

(F) Address and telephone number of the premises at which persons may obtain further information, request copies of data on the landfill, and inspect this data.

(3) The highway department for the county in which the landfill is proposed to be located may erect and maintain the signs, and remove the signs within ten (10) days of the completion of all hearings related to the application for a proposed landfill.

(4) All costs associated with the erection of the signs including, but not limited to, their design, construction, delivery and removal shall be borne by the proposed landfill owner.

(5) A violation of this subsection (h) shall be a Class B misdemeanor punishable by a fine only of up to five hundred dollars ($500). Each day a violation occurs constitutes a separate offense.



§ 68-211-704 - Time limit for determination -- Criteria considered.

(a) Within thirty (30) days after notice and an opportunity for a public hearing as provided in § 68-211-703, the county legislative body, the municipal governing body or both such entities shall approve or disapprove the proposed new construction for solid waste disposal by landfilling or solid waste processing by landfilling.

(b) The following criteria shall be considered in evaluating such construction:

(1) The type of waste to be disposed of at the landfill;

(2) The method of disposal to be used at the landfill;

(3) The projected impact on surrounding areas from noise and odor created by the proposed landfill;

(4) The projected impact on property values on surrounding areas created by the proposed landfill;

(5) The adequacy of existing roads and bridges to carry the increased traffic projected to result from the proposed landfill;

(6) The economic impact on the county, city or both;

(7) The compatibility with existing development or zoning plans; and

(8) Any other factor which may affect the public health, safety or welfare.

(c) Judicial review of the legislative body's determination shall be a de novo review before the chancery court for the county in which the landfill is proposed to be located.



§ 68-211-706 - Applicability -- Private, municipal or county landfills.

(a) This part shall not apply to any private landfill that accepts solid waste solely generated by its owner if the waste is solely generated within the county subject to this part and if the private landfill does not accept county or municipal solid waste or ordinary household garbage.

(b) This part shall not apply to any municipal or county owned and/or operated landfill.



§ 68-211-707 - Applicability -- Requirement of local approval.

(a) Sections 68-211-701 -- 68-211-704 and 68-211-705 [repealed] and this section shall only apply in any county or municipality in which it is approved by a two-thirds (2/3) vote of the appropriate legislative body. Sections 68-211-701 -- 68-211-704 and 68-211-705 [repealed] and this section are for local review and approval and shall be conducted prior to issuance of a permit by the department of environment and conservation or the commissioner.

(b) In any county or municipality in which §§ 68-211-701 -- 68-211-704 and this section have been approved by a two-thirds (2/3) vote of the appropriate legislative body prior to May 13, 2013, § 68-211-701(b) shall only apply if it is approved by a two-thirds (2/3) vote of the appropriate legislative body.

(c) Any county or municipality which has approved this part by a two-thirds (2/3) vote of the appropriate legislative body pursuant to subsection (a) shall have the authority to later reject this part by a two-thirds (2/3) vote of the appropriate legislative body. If the appropriate legislative body votes by two-thirds (2/3) to reject this part after having previously voted to approve this part, then this part shall no longer apply to such county or municipality.






Part 8 - Solid Waste Management Act of 1991

§ 68-211-801 - Short title.

This part shall be known and may be cited as the "Solid Waste Management Act of 1991."



§ 68-211-802 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Authority" or "solid waste authority" means any public instrumentality organized pursuant to part 9 of this chapter;

(2) "Board" means a board, established to manage the affairs of a municipal solid waste management region, except in §§ 68-211-119 -- 68-211-121, 68-211-852 [repealed], 68-211-853, 68-211-867 and 68-211-871 where "board" means the underground storage tanks and solid waste disposal control board created in § 68-211-111;

(3) "Commissioner" means the commissioner of environment and conservation;

(4) "Convenience center" means any area which is staffed and fenced that has waste receptacles on site that are open to the public, when an attendant is present, to receive household waste, municipal solid waste and recyclable materials;

(5) "Department" means the department of environment and conservation;

(6) "Development district" means a development district organized pursuant to title 13, chapter 14;

(7) "Household hazardous waste" means solid wastes discarded from homes or similar sources as listed in 40 CFR 261.4(b)(1), that are either hazardous wastes as listed by the EPA in 40 CFR 261.33(e) or (f), or wastes that exhibit any of the following characteristics as defined in 40 CFR 261.21 -- 261.24: ignitability, corrosivity, reactivity and TCLP toxicity;

(8) "Household waste" means any waste material, including garbage, trash and refuse, and yard waste derived from households. Households include single and multiple residences, campgrounds, picnic grounds and day-use recreation areas;

(9) "Landfill" means a facility, permitted pursuant to part 1 of this chapter, where solid wastes are disposed of by burial in excavated pits or trenches or by placement on land and covering with soil or other approved material;

(10) "Municipal solid waste" means any garbage, refuse, industrial lunchroom or office waste, household waste, household hazardous waste, yard waste, and any other material resulting from the operation of residential, municipal, commercial or institutional establishments and from community activities; provided, that "municipal solid waste" does not include the following:

(A) Radioactive waste;

(B) Hazardous waste as defined in § 68-212-104;

(C) Infectious waste;

(D) Materials that are being transported to a facility for reprocessing or reuse; provided further, that reprocessing or reuse does not include incineration or placement in a landfill; and

(E) Industrial waste which may include office, domestic or cafeteria waste, managed in a privately owned solid waste disposal system or resource recovery facility, if such waste is generated solely by the owner of the solid waste disposal system or resource recovery facility;

(11) "Operator" means the person who is in charge of the actual, on-site operation of a solid waste management facility during any period of operation;

(12) "Person" means "person" as defined in § 68-211-103;

(13) "Recovered materials" means those materials which have been diverted or removed from the solid waste stream for sale, use, reuse or recycling, whether or not requiring subsequent separation processing. Such recovered materials are not solid waste;

(14) "Recovered materials processing facility" means a facility engaged solely in the storage, processing and resale or reuse of recovered materials. A recovered materials processing facility is not a solid waste processing facility;

(15) "Recyclable materials" means those materials which are capable of being reused or returned to use in the form of raw materials or products, whether or not such materials have been diverted or removed from the solid waste stream;

(16) "Recycling" means the process by which recovered materials are transformed into new products, including the collection, separation, processing, and reuse of recovered materials either directly or as raw materials for the manufacture of new products;

(17) "Region" means a municipal solid waste region organized pursuant to § 68-211-813(a);

(18) "Shredded" means shredded, chipped, chopped, quartered, sliced at least circumferentially, or otherwise processed and rendered not whole in a manner to effectively prevent a tire from floating, as determined by the board;

(19) "Solid waste stream" means the system through which solid waste and recoverable materials move from the point of discard to recovery or disposal;

(20) "Tire" means the continuous solid or pneumatic rubber covering encircling the wheel of a motor vehicle;

(21) "Transporter" means a person engaged in the transportation of municipal solid waste collected or to be baled or processed, or disposed of in Tennessee by rail, highway or water, in significant amounts. The amounts deemed significant shall be determined by the board and established by regulation;

(22) "Used oil" means any oil which has been refined from crude or synthetic, or recovered oil and, as a result of use, storage or handling, has become unsuitable for its original purpose due to the presence of impurities or loss of original properties, but which may be suitable for further use and may be economically recycled or may be burned as fuel;

(23) "Waste tire" means a tire that is no longer suitable for its original intended purpose because of wear, damage or defect; and

(24) "Yard waste" means vegetative matter resulting from landscaping, lawn maintenance and land clearing operations other than mining, agricultural and forestry operations.

(b) Unless the context requires otherwise or this section defines a term differently, the definitions set forth in §§ 68-211-103, 68-212-104 and 68-212-303, and in any regulations promulgated pursuant to this chapter and chapter 212 of this title, apply to terms used in this part.



§ 68-211-803 - Public policy.

(a) It is declared to be the policy of this state, in furtherance of its responsibility to protect the public health, safety and well-being of its citizens and to protect and enhance the quality of its environment, to institute and maintain a comprehensive, integrated, statewide program for solid waste management, which will assure that solid waste facilities, whether publicly or privately operated, do not adversely affect the health, safety and well-being of the public and do not degrade the quality of the environment by reason of their location, design, method of operation or other means and which, to the extent feasible and practical, makes maximum utilization of the resources contained in solid waste.

(b) It is further declared to be the policy of this state to educate and encourage generators and handlers of solid waste to reduce and minimize to the greatest extent possible the amount of solid waste which requires collection, treatment, incineration or disposal through source reduction, reuse, composting, recycling and other methods.

(c) It is further declared to be the policy of this state to promote markets for, and engage in the purchase of, goods made from recovered materials and goods which are recyclable.



§ 68-211-804 - Applicability.

Unless specifically otherwise provided, this part does not apply to:

(1) Hazardous waste, regulated pursuant to chapter 212 of this title, except household hazardous waste;

(2) Infectious waste;

(3) Radioactive waste; or

(4) Industrial waste, which may include office, domestic or cafeteria waste, managed in a privately owned solid waste disposal system or resource recovery facility, if such waste is generated solely by the owner of the solid waste disposal system or resource recovery facility.



§ 68-211-805 - Liberal construction.

This part is remedial in nature and shall be liberally construed to effect its purpose of providing for a systematic and efficient means of solid waste disposal and encouraging the best utilization and conservation of energy and natural resources.



§ 68-211-806 - Research and development regarding using solid waste materials as raw materials to create jobs, business and compost.

(a) Tennessee State University and Middle Tennessee State University may research and develop methods to address how to use the materials in solid waste as raw materials to create jobs, business and compost.

(b) Such research by the universities may include how to divert food waste and yard waste, which make up twenty-five percent (25%) of the waste stream, from landfills to create useful compost and clean methane gas.

(c) Such methods and research may be made available to government agencies and others involved in solid waste reform. Such research and work shall be funded entirely from non-state sources.

(d) The universities will demonstrate the extent to which such reforms are cost effective. For example, that diversion of materials in solid waste as raw materials in business and compost creates jobs and profits.



§ 68-211-807 - Tennessee solid waste and recycling advisory committee. [Effective until February 15, 2015. See subsection (e).]

(a) There is hereby established the Tennessee solid waste and recycling advisory committee to be composed of sixteen (16) members as follows:

(1) One (1) person who is engaged in a field directly related to agriculture, to be appointed by the speaker of the senate;

(2) One (1) person who is a manufacturer of aluminum and aluminum products, to be appointed by the speaker of the senate;

(3) One (1) person who is a manufacturer of plastic and plastic products, to be appointed by the speaker of the senate;

(4) One (1) person who is a private solid waste hauler and manages Class I sanitary landfills, to be appointed by the speaker of the senate;

(5) One (1) person who represents county governments, to be appointed by the speaker of the senate;

(6) One (1) person who represents city governments, to be appointed by the speaker of the senate;

(7) Two (2) people who represent environmental concerns, to be appointed by the speaker of the house of representatives;

(8) One (1) person from the pulp and paper industry, to be appointed by the speaker of the house of representatives;

(9) One (1) person who represents resalers or distributors of canned or bottled beverages, to be appointed by the speaker of the house of representatives;

(10) One (1) person who is a small waste generator, to be appointed by the speaker of the house of representatives;

(11) One (1) person who is a private recycler/processor of recyclable materials and a manager of a single stream material recovery facility (MRF), to be appointed by the speaker of the house of representatives;

(12) Two (2) representatives from the department who are knowledgeable in the areas of solid waste and recycling, to be appointed by the commissioner;

(13) One (1) person who is a manufacturer of tires and other rubber products, to be appointed by the speaker of the senate; and

(14) One (1) person who is a retailer of tires, to be appointed by the speaker of the senate.

(b) The advisory committee shall review current solid waste and recycling statutes, rules and policies in this state, and develop recommendations to modernize such laws.

(c) The advisory committee may consult and coordinate with the department in carrying out its duties but shall not be administratively attached to the department.

(d) Members shall receive no compensation for their service on the advisory committee, nor shall they be reimbursed for travel expenses.

(e) The advisory committee shall submit its recommendations in a report to the speaker of the senate and the speaker of the house of representatives no later than February 15, 2015, at which time it shall cease to exist.



§ 68-211-811 - Municipal solid waste planning district -- District needs assessment.

(a) The counties within each development district, as established pursuant to title 13, chapter 14, including all municipalities therein, shall constitute a municipal solid waste planning district. Each district shall submit a district needs assessment for all of the counties within the district to the department of environment and conservation by September 30, 1992. The needs assessment for the municipal solid waste planning district shall be conducted by the staff of the development district. Such staff shall coordinate and maintain the plan. The needs assessment shall be revised to reflect subsequent developments in the district by April 1, 1999, and every five (5) years thereafter.

(b) In conjunction with the commissioner, each development district shall sponsor a district-wide meeting to deliver the findings of the district needs assessment to the citizens of the district.

(c) The district needs assessment will identify rational waste disposal areas within the district and include at least the following information:

(1) Demographic information and projections for a ten-year planning period;

(2) An analysis of economic activity within the district;

(3) Characterization of the solid waste stream;

(4) Projections of solid waste generation for the ten-year planning period;

(5) Evaluation of the collection systems for every municipality and county within the district;

(6) Evaluation of existing solid waste capacity and management facilities within the district and evaluation of any planned new or expanded facilities;

(7) A statement of district goals that are consistent with the state plan;

(8) An analysis of existing or potential waste flows within the district and between adjacent districts;

(9) A comparison of projected demands from waste generation and importation of waste with available and projected capacity and an identification of potential shortfalls in capacity; and

(10) Any additional information as the commissioner may require.



§ 68-211-813 - Municipal solid waste regions -- Board -- Plan for disposal capacity and waste reduction -- Regional municipal solid waste advisory committee.

(a) (1) After consideration of the needs assessment is completed, municipal solid waste regions shall be established by resolutions of the respective county legislative bodies by December 12, 1992. A municipal solid waste region shall consist of one (1) county or two (2) or more contiguous counties. If the region consists of more than one (1) county, an agreement establishing the region shall be approved by the legislative body of each county that is a party to the agreement.

(2) Once established, municipal solid waste regions shall continue to exist until dissolved, a successor region or regions established and the requirements of this section are met. A municipal solid waste region may be dissolved and a new region or reconfigured region established upon completion of the following procedure:

(A) The approval of the dissolution of the existing region by resolution of the county legislative body of each county in the existing region;

(B) The approval of the proposed new or reconfigured region by resolution of the county legislative body of each county that is to be a part of the new or reconfigured region;

(C) The submittal to the department of environment and conservation of a list of the new board members, their addresses, phone numbers, terms of office and a new or revised plan for any new or reconfigured region that complies with the requirements of this part; and

(D) The approval of the department of environment and conservation of all of the new or revised plans for all of the new or reconfigured regions.

(3) Each county and region shall continue to follow the existing approved plan until new or revised plans are approved by the department of environment and conservation for each new or reconfigured region.

(4) The preferred organization of the regions shall be multi-county. Any county adopting a resolution establishing a single-county region shall state the reasons for acting alone in the resolution.

(b) (1) The resolution establishing a region for a county or approving an agreement to establish a region with other counties shall provide for the establishment of a board to administer the activities of the region. This board shall consist of an odd number, not less than five (5) nor more than fifteen (15). Each county that is a member of a region shall be represented by at least one (1) member on the board. Municipalities that provide solid waste collection services or provide solid waste disposal services, directly or by contract, shall be represented on the board. The members of the board shall be appointed by the county mayors and municipal mayors, respectively, of the counties and eligible municipalities within the region. Municipalities entitled to representation on the board may agree to joint or multiple representation by a board member or for a county member to represent one (1) or more municipalities upon agreement of all local governments who share representation by a board member. Any such agreement shall specify the method of making the appointment for a member representing more than one (1) local governmental entity. Members of county and municipal governing bodies, county mayors, municipal mayors, county and municipal officers and department heads may be appointed to the board. Appointments must be approved by the legislative or governing bodies of the respective counties and eligible municipalities within the region. The members of the board shall serve for terms of six (6) years or until their successors are elected and are qualified by taking an oath of office, except that the initial board shall have approximately one third (1/3) of the members with terms of two (2) years, and approximately one third (1/3) of the members with terms of four (4) years, so as to stagger the terms of office.

(2) Any county that has a solid waste authority, not organized pursuant to part 9 of this chapter and in existence on July 1, 1991, may designate such authority as the board to administer the activities of the region, if such county chooses to be a region unto itself. The legislative body of the county and of each municipality that provides solid waste collection services or solid waste disposal services in the region shall approve such designation by the passage of an appropriate resolution.

(3) Appointments made after July 1, 1994, to the board for a municipal solid waste region consisting of counties having a population less than two hundred thousand (200,000), according to the 1990 federal census or any subsequent federal census, shall be made so that rural landowners shall have representation on the board, and by December 31, 1998, at least thirty percent (30%) of the membership shall consist of members who own at least a fifty percent (50%) equitable or fee simple interest in land that is eligible for classification as agricultural, forest or open space land under the terms of the Agricultural, Forest and Open Space Land Act of 1976, compiled in title 67, chapter 5, part 10.

(c) Each region shall develop a plan for a ten-year disposal capacity, and for achieving compliance with the waste reduction and recycling goal required by § 68-211-861.

(d) The legislative body of any municipality which lies within the boundaries of two (2) or more regions shall select by resolution in which region it shall participate.

(e) Within each municipal solid waste region, the board of the region shall establish a regional municipal solid waste advisory committee whose composition shall be determined by the board.



§ 68-211-814 - Municipal solid waste region plans -- Authority of region or solid waste authority after approval.

(a) (1) Each region shall submit its plan to the department of environment and conservation by July 1, 1994. The plan shall be formulated in strict compliance with § 68-211-815. After receiving a plan, the department shall approve or disapprove the plan within ninety (90) days. The department shall approve the plan if it adequately addresses each element required by § 68-211-815. If a plan is disapproved, the department shall state in detail the reasons for such disapproval. The region shall review any disapproved plan and shall resubmit a plan which corrects all deficiencies to the department within sixty (60) days of receiving the letter of disapproval.

(2) The plan may be revised at any time to reflect subsequent developments in the region. Each revised plan shall be submitted to, reviewed by and approved or disapproved by the department of environment and conservation in the same manner as the initial plan.

(3) Each municipal solid waste region shall submit an annual progress report to the department covering the next ten (10) years that includes, at a minimum, the information contained in § 68-211-815(b).

(b) (1) (A) If the commissioner approves the plan, the region or solid waste authority, if one has been formed pursuant to part 9 of this chapter, by resolution and subsequent adoption of ordinances by counties and municipalities in the region, may also regulate the flow of collected municipal solid waste generated within the region. Prior to the adoption of any resolution declaring the necessity of requiring mandatory flow of municipal solid waste, the region or authority, following one (1) or more public hearings, shall demonstrate in writing to the commissioner that it has considered the utilization of any municipal solid waste management facility in existence within the region on July 1, 1991, which meets the proposed or final federal Resource Conservation and Recovery Act (RCRA), compiled in 42 U.S.C. § 6901 et seq., Subtitle D regulations. The region or authority must show that its decision not to use the existing facility is based on the fact that:

(i) Such facility is environmentally unsound or inadequate to meet the region's ten-year capacity assurance plan;

(ii) (a) Costs for the use of such facility are inconsistent with comparable facilities within the state; or

(b) The existing facility is operating in a manner that is inconsistent with the plan; and

(iii) The waste subject to flow control will be sent only to a facility or facilities that meet all state and federal regulations.

(B) The region or authority may restrict access to any landfills and incinerators which dispose of municipal solid waste by excluding waste originating with persons or entities outside the region in order to effectuate the plan. If a facility within a region has accepted waste from a specific source outside the region prior to July 1, 1991, the region may not prohibit that facility from continuing to accept waste from that source, unless the facility's acceptance of that waste significantly impairs the region's ability to effectuate its plan.

(C) Appeal of final actions of the region or authority, including any determinations under subdivision (b)(1), shall be taken by an aggrieved person within thirty (30) days to any chancery court in the region or authority which took such final action.

(D) After the plan is approved, the region must approve any application for a permit for a solid waste disposal facility or incinerator within the region as is consistent with the region's disposal needs before any permit is issued by the commissioner pursuant to this chapter.

(2) (A) An applicant for a permit for construction or expansion of a solid waste disposal facility or incinerator shall submit a copy of the application to the region at or before the time the application is submitted to the commissioner. The region shall review the application for compliance with this section, and shall conduct a public hearing after public notice has been given in accordance with title 8, chapter 44, prior to making the determination provided for in this subdivision (b)(2). The hearing shall afford all interested persons an opportunity to submit written and oral comments, and the proceeding shall be recorded and transcribed. The region shall render a decision on the application within ninety (90) days after receipt of a complete application. The region shall immediately notify the commissioner of its acceptance or rejection of an application.

(B) The region may reject an application for a new solid waste disposal facility or incinerator or expansion of an existing solid waste disposal facility or incinerator within the region only upon determining that the application is inconsistent with the solid waste management plan adopted by the county or region and approved by the department, and the region shall document in writing the specific grounds on which the application is inconsistent with such plan.

(C) Where a region rejects an application, the commissioner shall not issue the permit unless the commissioner finds that the decision of the region is arbitrary and capricious and unsupported in the record developed before the region.

(D) Appeal of final actions of the region, including any determination under subdivision (b)(2)(B), shall be taken by an aggrieved person within thirty (30) days to the chancery court of Davidson County. The court shall exercise the same review as it would in a case arising under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. For the purposes of this section, an "aggrieved person" is limited to persons applying for permits, persons who own property or live within a three-mile radius of the facility or site that is proposed for permitting, or cities and counties in which the proposed facility is located.

(E) The region shall provide for reasonable public notice of meetings. The region shall be subject to title 10, chapter 7, part 5. The region shall act in accordance with title 8, chapter 44.

(3) If the region has formed a solid waste authority pursuant to part 9 of this chapter, then the authority shall approve any permit applications as provided for in this section instead of the region.

(4) A region or solid waste authority may not impair the obligations of contracts entered into before the date of approval of the region's plan in violation of the article I, § 20 of the Tennessee Constitution.

(5) A region or solid waste authority may not restrict the movement of recovered materials into, out of, or within the region.

(6) Before submitting a plan required by this part, each municipal solid waste region shall hold a public hearing on the proposed plan or revised plan.



§ 68-211-815 - Municipal solid waste region plans -- Contents.

(a) Each plan and revised plan submitted by a municipal solid waste region pursuant to this part shall be consistent with the state solid waste plan, with this part, with all other applicable law and with any regulation promulgated by the department.

(b) At a minimum, each plan and revised plan submitted by a municipal solid waste region shall include the following:

(1) Demographic information;

(2) A current system analysis of:

(A) Waste streams, including data concerning types and amounts generated;

(B) Collection capability, including data detailing the different types of collection systems and the populations and areas which receive and do not receive such services;

(C) Disposal capability, including an analysis of the remaining life expectancy of landfills or other disposal facilities;

(D) Costs, using a full-cost accounting model developed by the commissioner, including costs of collection, disposal, maintenance, contracts and other costs; and

(E) Revenues, including cost reimbursement fees, appropriations and other revenue sources;

(3) Adoption of the uniform financial accounting system required by § 68-211-874;

(4) Anticipated growth trends for the next ten-year period;

(5) Anticipated waste capacity needs;

(6) Planned capacity assurance, including descriptions of planned or needed facilities;

(7) A recycling plan, including a description of current public and private recycling efforts and planned efforts to enhance recycling within the county or region;

(8) A plan for the disposal of household hazardous wastes;

(9) Adoption of uniform reporting requirements as required by this part;

(10) A description of waste reduction and recycling activities designed to attain the goal required by § 68-211-861;

(11) A description of education initiatives aimed at businesses, industries, schools, citizens and others, which addresses recycling, waste reduction, collection and other goals of this part;

(12) An evaluation of multi-county solid waste disposal region options with an explanation of the reasons for adopting or failing to adopt a multi-county regional approach;

(13) A timetable for implementation of the plan;

(14) A description of the responsibilities of the various participating jurisdictions;

(15) A certification from the region's title 68, chapter 211, part 9 solid waste authority, if such an authority has been formed, or if no such authority has been formed, the county legislative body of each county in the region that they have reviewed and approved of the region's plan and/or revised plan;

(16) A plan for managing solid waste generated as a result of disasters or emergencies; and

(17) Any other information as the commissioner may deem relevant to the implementation of this part.



§ 68-211-816 - Municipal solid waste regions -- Failure to submit adequate plan -- Noncompliance with part -- Sanctions and penalties.

(a) If a municipal solid waste region fails to submit an adequate plan in a timely fashion or if the commissioner does not approve any plan submitted to it, or for any other noncompliance with a provision of this part, then the commissioner shall impose the following sanctions, as appropriate, on the noncompliant county or region:

(1) On the first instance of noncompliance, the commissioner shall issue a letter of warning to the noncompliant county or region indicating the reasons for noncompliance, setting forth the sequence of graduated sanctions for noncompliance and offering technical assistance to remedy the causes of noncompliance.

(2) Any noncompliance shall be resolved as soon as possible. If noncompliance continues for thirty (30) days after receipt of the warning letter, the noncomplying county or region shall lose eligibility for funds from the solid waste management fund, unless the commissioner states in writing that, due to particular circumstances, a longer time is appropriate.

(3) If noncompliance continues for sixty (60) days after receipt of the warning letter, then, in addition to any other penalty imposed by law, the commissioner may impose a civil penalty of not more than five thousand dollars ($5,000) for each day of noncompliance beyond the sixty-day period.

(b) Any civil penalty shall be assessed in the same manner as provided in § 68-211-117(b). Any penalty collected pursuant to this section shall be deposited in the solid waste management fund.

(c) Any person who violates § 68-211-608, § 68-211-866(a) or § 68-211-867(d) shall be subject to the penalties provided for in § 68-211-117.



§ 68-211-817 - Publicly owned landfills or incinerators -- Exclusion of certain solid waste.

A publicly owned landfill or incinerator for disposal of municipal solid waste may exclude solid waste originating outside of the region if such exclusion is consistent with the region's plan submitted pursuant to § 68-211-814.



§ 68-211-821 - Solid waste management fund -- Funding -- State-wide comprehensive goals for solid waste management programs.

(a) There is established a general fund reserve to be allocated by the general appropriations act which shall be known as the "solid waste management fund." Moneys from the fund may be expended to fund activities authorized by this part. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this part, and shall not revert to the general fund on any June 30. Any excess revenues on interest earned by such revenues shall not revert on any June 30, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from such reserve shall not revert to the general fund on any June 30, but shall remain available for expenditure in subsequent fiscal years. In addition to appropriations of solid waste management funds made by the annual appropriations act, at any time during the fiscal year, the commissioner of environment and conservation, subject to the approval of the commissioner of finance and administration, may use any additional funds available from the solid waste management fund to fund activities authorized by this part.

(b) It is the legislative intent that all appropriations which are required for the implementation of this part and which are in addition to the funds available from the solid waste management fund established by this section shall be funded from appropriations which are otherwise available for solid waste management and related activities as appropriated in the general appropriations act.

(c) The commissioner is directed to develop, with the input and advice of the underground storage tanks and solid waste disposal control board, comprehensive goals for the system of solid waste management programs throughout the state. These goals should address waste avoidance, waste reduction, recycling, composting, and household hazardous waste objectives and should incorporate a strategy of education, technical assistance, and incentives for assuring compliance by all solid waste regions. This program shall be put in place for grants given out after July 1, 2000; provided, that there is sufficient information available on the waste reduction and diversion activities of the counties at that time.



§ 68-211-822 - Annual grants to agencies by department -- Guidance for regional needs assessments and development of plans.

From available funds in the solid waste management fund established by § 68-211-821, the department may award annual grants to the University of Tennessee county technical assistance service, the University of Tennessee municipal technical advisory service, the development districts and the department of economic and community development. Upon receiving such grant funds, these agencies shall render technical assistance to regions, counties and municipalities as needed in the development of the plan required by this part.



§ 68-211-823 - Annual plan maintenance grants -- Planning assistance grants.

From available funds in the solid waste management fund established in § 68-211-821, the department shall award:

(1) Annual plan maintenance grants to development districts in order to assist such districts in revising data, maintaining district needs assessments, and assisting counties within the district; and

(2) Planning assistance grants to each county or solid waste region in order to assist such counties or regions in developing, revising and maintaining regional plans required by § 68-211-814.



§ 68-211-824 - Matching grant assistance to establish or upgrade convenience centers.

From funds available in the solid waste management fund established by § 68-211-821, the department shall offer matching grant assistance to counties for the purpose of establishing or upgrading convenience centers required by § 68-211-851. Such grant funds may be applied to expenses for land, paving, fencing, shelters for attendants, containers and basic equipment including, but not limited to, balers, crushers, grinders and fencing. Such funds may also be applied to expenditures for developing and printing of operating manuals, but such funds may not be used for regular operating expenses of a recurring nature. The local share of the match shall be determined by the department, using an economic index promulgated by the board based upon factors which include, but are not limited to, per capita income and property values of the county applicant. Counties falling within the lower one half (1/2) of the economic scale on the index shall be eligible for lower matching rates. The board shall promulgate regulations regarding the appropriate index and matching rates.



§ 68-211-825 - Matching grant program -- Recycling collection site equipment -- State surcharge on tipping fee -- Rebate.

(a) From funds available from the solid waste management fund established by § 68-211-821, the department shall establish a matching grant program for the purchase of equipment needed to establish or upgrade recycling at a public or not-for-profit recycling collection site. Such equipment may include, but is not limited to, containers, balers, crushers and grinders. No grant shall be awarded for the purchase of mechanical processing equipment to be used at a public or not-for-profit recycling collection site if there is adequate mechanical processing equipment at privately owned facilities which serve the relevant geographical area, unless the grant applicant demonstrates to the department's satisfaction that the mechanical processing equipment is an indispensable component of an otherwise eligible grant project and will not be used to compete with a privately owned facility. The local share of the match shall be determined by the department, using an economic index based upon factors which include, but are not limited to, per capita income and property values of the jurisdiction to be served. Areas falling within the lower economic scale on the index shall be eligible for lower matching rates. The department shall establish criteria under which applicants for such matching grants will receive preference if their program employs adults with a developmental disability, as defined in § 33-1-101, in such a manner that improves the recycling rate of the city or county and thereby contributes to progress towards meeting or exceeding its solid waste reduction and diversion goal under § 68-211-861.

(b) (1) For the eleven (11) counties which generate the greatest amount of solid waste as recorded in the University of Tennessee's solid waste management report of February 1991 to the commissioner of environment and conservation, under a technical assistance contract pursuant to part 6 of this chapter, or as subsequently modified by data provided by subsequent annual reports required by § 68-211-871, the state shall grant a rebate against the amount due to the state under the state surcharge on the tipping fee imposed by this part. The state will rebate the amount of a county's credit to the county on an annual basis. The total amount of credits shall not exceed an amount equal to one hundred fifty percent (150%) of the funds allocated for recycling equipment grants. The rebate for any one (1) of the eleven (11) counties shall be determined pursuant to the following formula:

Click here to view form

(2) Such rebate shall be in lieu of recycling equipment grants for these eleven (11) counties. Within a county, the rebate shall be allocated proportionately by population among the municipalities in the county which provide collection or disposal services and the county for the remaining population of the county. A county or municipality may only expend such rebate for recycling purposes and they must expend from local funds an amount equal to the amount of the rebate towards such purposes.



§ 68-211-826 - Office of cooperative marketing for recyclables -- Duties.

(a) From funds available from the solid waste management fund established by § 68-211-821, the department of environment and conservation shall establish an office of cooperative marketing for recyclables.

(b) The duties of the office of cooperative marketing for recyclables include:

(1) Preparing and maintaining a directory of regional buyers, which shall include current information on product specifications, markets and price ranges;

(2) Preparing and maintaining a directory of public and private, for profit and nonprofit recycling programs;

(3) Collecting information on the quantity and quality of materials offered for sale by recycling programs;

(4) Assisting counties in contract negotiation;

(5) Creating a data base for and operating an interactive information clearinghouse and marketing service, which shall include pricing information; and

(6) Maintaining an inventory of available quantities, qualities and locations of recyclable materials in Tennessee, and marketing such sites to industries which can utilize available materials.



§ 68-211-828 - Competitive grants for collection of household hazardous waste.

(a) From funds available from the solid waste management fund, the department shall award competitive grants for collection of household hazardous waste at a permanent site to municipalities with a population of one hundred thousand (100,000) or more in counties with a population of two hundred eighty-seven thousand seven hundred (287,700), or more, according to the 1980 federal census or any subsequent federal census, and to the municipalities or counties that are determined by the department to be the next largest in terms of population or level of participation, or both, in mobile household hazardous waste collection events.

(b) An eligible municipality or county may only receive one (1) grant for the establishment of a permanent household hazardous waste collection site; however, if funds are available from the solid waste management fund, the department may award a municipality or county that has established a permanent household hazardous waste collection site annual grants to assist the municipality or county in maintaining or operating, or both, the permanent household hazardous waste collection site.

(c) A municipality or county that receives a grant pursuant to this section shall allow all residents of the county in which the site is located to use the site on the same basis. The mobile household hazardous waste collection service authorized by § 68-211-829 shall not be provided in a county in which there is a permanent household hazardous waste collection site that was funded through a grant pursuant to this section.



§ 68-211-829 - Household hazardous wastes -- Mobile collection units.

From funds available from the solid waste management fund established by § 68-211-821, except as provided in § 68-211-828, the department shall, directly or by contract, provide for the collection of household hazardous wastes on designated days in each county. Each county, or solid waste authority under part 9 of this chapter, if such authority has been created, shall provide a service site and shall advertise in newspapers of general circulation in the county the day or days and hours and location where the household hazardous wastes will be collected. The advertisements shall also identify examples of household hazardous wastes that the mobile unit will receive. The county or solid waste authority shall also furnish at least one (1) person to represent the county or solid waste authority at the service site on the days of collection, who will assist the persons operating the mobile collection unit.



§ 68-211-830 - Matching grants for promoting new technologies.

From funds available from the solid waste management fund established by § 68-211-821, the department may award matching grants to persons to promote the development of new technology for solid waste and recovered materials management, the use of solid waste as a fuel substitute, or innovative solid waste management infrastructure development. Such matching grants shall be made on a competitive basis with appropriate criteria for such competition to be established by the commissioner of environment and conservation. When the recipient is a local government, the local share of the match shall be determined by the department, using an economic index based upon factors which include, but are not limited to, per capita income and property values of the local government. Jurisdictions falling within the lower economic scale on the index shall be eligible for lower matching rates.



§ 68-211-831 - Investigation and clean-up of unpermitted waste tire disposal sites and other unpermitted solid waste disposal sites.

From funds available from the solid waste management fund, the department may, directly or by contract, provide for the investigation and clean-up of unpermitted waste tire disposal sites and other unpermitted solid waste disposal sites. The department shall attempt to recover funds expended from the person responsible for the disposal of the waste tires or solid waste pursuant to § 68-211-117.



§ 68-211-832 - Grants for investigation and corrective action at landfills causing contamination of ground water.

(a) From funds available in the solid waste management fund, the department may award a grant or grants to any county or municipality that operated a Class I landfill permitted by the department that is now closed and does not have a composite liner system in place, if the department determines that the landfill is causing harm to health or the environment through contamination of ground water.

(b) The grant shall be used by the county or municipality for the purpose of investigation or corrective action at the landfill. The amount of the grant shall be set at an amount sufficient to reimburse a county or municipality for not more than fifty percent (50%) of the total cost of investigation and corrective action of the ground water contamination as of the date of application for the grant.

(c) The underground storage tanks and solid waste disposal control board may promulgate rules it deems necessary or appropriate to effectuate this grant program.



§ 68-211-833 - Disposal of hazardous waste in public schools.

Funds available in the solid waste management fund may be used by the department to provide for the proper disposal of hazardous waste or other materials, deemed by the department to pose a hazard to students or the environment, in public kindergarten through grade twelve (K-12) schools.



§ 68-211-835 - Tipping fee -- Amount -- Collection -- Expenditure of revenues -- Joint ventures -- Surcharges -- Solid waste disposal fees -- Collection -- Penalty for nonpayment.

(a) Each county, municipality, or solid waste authority which owns a municipal solid waste disposal facility or incinerator may impose a tipping fee upon each ton of municipal solid waste or its volume equivalent received at such solid waste disposal facility or incinerator. Such a tipping fee shall be set by the governing body of the county or municipality, or by the board of directors of the solid waste authority. This tipping fee shall be collected by the operator of the publicly owned municipal solid waste disposal facility or incinerator and remitted to the owner. The fee imposed may be equal to, or a portion of, the estimated cost of providing solid waste management services on a per ton or volume equivalent. Such full cost shall be determined pursuant to the uniform solid waste accounting system developed by the comptroller of the treasury.

(b) Revenue from tipping fees at publicly owned solid waste disposal facilities and incinerators received by counties, municipalities and solid waste authorities shall be expended only for solid waste management purposes.

(c) When a municipal solid waste disposal facility is operated as a joint venture by more than one (1) city or county, or combination thereof, or by an authority, the tipping fee authorized under this section shall be imposed by the joint operators or authority, and the tipping fee received shall be remitted to the participating local governments or authorities for expenditure for solid waste management purposes only.

(d) (1) In addition to any tipping fee imposed by any local government under this section, there shall also be imposed a surcharge of ninety cents ($0.90) on each ton of municipal solid waste received at all Class I solid waste disposal facilities or incinerators.

(2) The operator of the municipal solid waste disposal facility or incinerator shall collect this surcharge and remit it to the state treasury, except that the operator shall be allowed a deduction of the surcharge due, reported and paid to the department in the amount of one percent (1%) of the amount due on the report. No deduction from the fee shall be allowed if the report or payment of the surcharge is delinquent. Of the funds received from this surcharge, for a period of three (3) years starting July 1, 2009, the state shall credit an amount not to exceed two million six hundred thousand dollars ($2,600,000) to the general fund annually, if the annual general appropriations act so provides, and the remainder shall be credited to the solid waste management fund. On July 1, 2012, and thereafter, all of the funds received from this surcharge shall be credited to the solid waste management fund.

(e) In order to encourage regional use of solid waste disposal facilities or incinerators, a county that is host to a solid waste disposal facility or incinerator used by other counties in the same region formed pursuant to this part may impose a surcharge on municipal solid waste received at any such solid waste disposal facility or incinerator by resolution of its county legislative bodies in the region. The surcharge shall be imposed on each ton or volume equivalent of municipal solid waste so received. The revenue received by a county from the surcharge authorized by this subsection (e) shall be expended for solid waste management purposes, or for purposes related to offsetting costs incurred and other impacts resulting from the county being host to the solid waste disposal facility or incinerator. If any municipality in the host county incurs costs as a result of such a municipal solid waste facility or incinerator, then the county shall appropriate funds derived from the surcharge revenue to the municipality which shall be used by the municipality to offset such costs.

(f) (1) In addition to any fee authorized by title 5, and to any tipping fee imposed by any local government under this section, a county, municipality or solid waste authority is authorized to impose:

(A) A surcharge on each ton of municipal solid waste received at a solid waste disposal facility or incinerator for expenditure for solid waste collection or disposal purposes consistent with this part; and/or

(B) A solid waste disposal fee authorized by subsection (g).

(2) The surcharge authorized to be imposed by a county by subdivision (f)(1)(A) shall not take effect until a regional solid waste plan is approved for such county.

(g) (1) In addition to any power authorized by title 5, a county, municipality or solid waste authority is authorized to impose and collect a solid waste disposal fee. Funds generated from such fees may only be used to establish and maintain solid waste collection and disposal services, including, but not limited to, convenience centers. All residents of the county shall have access to these services. The amount of the fee shall bear a reasonable relationship to the cost of providing the solid waste disposal services. Such fees shall be segregated from the general fund and shall be used only for the purposes for which they were collected.

(2) Subject to any other requirement of law, a county, municipality or solid waste authority may enter into an agreement with an electric utility to collect the solid waste disposal fee as a part of the utility's billing process. The agreement shall be approved by the governing body of the county or municipality entering into the agreement, or, in the case of a solid waste authority, the agreement shall be approved by the authority's board of directors.

(3) A solid waste disposal fee shall not be imposed on any generator of solid waste when the generator's solid waste is managed in a privately owned solid waste disposal system or resource recovery facility owned by the generator.

(4) In any county having a population of not less than nineteen thousand three hundred (19,300) nor more than nineteen thousand six hundred (19,600) or not less than twenty-two thousand two hundred (22,200) nor more than twenty-two thousand five hundred (22,500) or not less than twenty-three thousand three hundred (23,300) nor more than twenty-three thousand four hundred (23,400), according to the 1990 federal census or any subsequent federal census, the solid waste disposal fee authorized by this subsection (g) shall be subject to the same penalty and interest as delinquent property taxes if not paid within thirty (30) days after notice of such fee is mailed. The unpaid fees, penalty, interest and cost shall be a lien on the real estate and improvements thereon upon filing of a notice with the office of the register of deeds of the county in which the property lies. Such lien shall be in favor of the jurisdiction, second only to liens of the state, county and municipality for taxes, any lien of the municipality for special assessments, and any valid lien, right or interest in such property duly recorded or duly perfected by filing, prior to the filing of such notice. The notice shall identify the debtor, owner of record of the real property, contain the property address, describe the property sufficiently to identify it and recite the amount of the obligation secured by the lien. No sale or transfer, including, but not limited to, a transfer to an heir-at-law, assignee or legatee of such real property may be legally closed and recorded until the lien has been satisfied. The same shall apply if the property is to be made the subject of a contract of sale. Upon the sale or transfer of the real property, the successor, successors or assigns shall be required to withhold a sufficient amount of the purchase money to cover the amount of the fees, interest, penalty and cost. The jurisdiction may collect the delinquent fees, penalty, interest and cost through an action for debt filed in any court of competent jurisdiction.



§ 68-211-841 - [Repealed.]

HISTORY: Acts 1991, ch. 451, § 18; T.C.A., § 68-31-841; Acts 1995, ch. 501, § 3; 1996, ch. 846, §§ 32, 52; 1999, ch. 384, § 3; repealed by Acts 2012, ch. 986, § 33, effective October 1, 2012.



§ 68-211-842 - Education program -- Guidelines -- Funding.

(a) The commissioner shall issue guidelines for the education program element of the municipal solid waste region plan. Each solid waste regional plan shall include an education program to assist adults and children to understand solid waste issues, management options and costs, and the value of waste reduction and recycling.

(b) The adult education program shall be funded at a level no less than four percent (4%) of the waste disposal surcharge collected in fiscal year 1996-97; five percent (5%) of the waste disposal surcharge collected in fiscal year 1997-98; and six percent (6%) of the waste disposal surcharge collected in fiscal year 1998-99.



§ 68-211-843 - Information clearinghouse -- Regional workshops and conferences.

The commissioner shall establish an information clearinghouse to acquire, review, evaluate and distribute a catalog of materials on source reduction and recycling. The commissioner shall also organize and conduct statewide and regional workshops and conferences on solid waste management, source reduction and recycling.



§ 68-211-844 - Educational and training programs.

The commissioner shall collect, prepare and disseminate information and conduct educational and training programs designed to assist in the implementation of solid waste management programs and inform the public of the relationship between an individual's consumption of goods and services and the generation of different types and quantities of solid waste. The commissioner, in consultation with the department of education, shall prepare the information and programs on a statewide basis for the following groups:

(1) Municipal, county and state officials and employees;

(2) Kindergarten through graduate students and teachers;

(3) Businesses that use or could use recycled materials or that produce or could produce projects from recycled materials, and persons who provide support services to those businesses; and

(4) The general public.



§ 68-211-845 - Promotion of education concerning solid waste management.

In order to promote education of children in grades kindergarten through twelve (K-12) concerning solid waste management, source reduction and recycling, the University of Tennessee Waste Management Research and Education Institute, in conjunction with the commissioner of environment and conservation, shall:

(1) Review, evaluate and publish a list of approved curriculum materials relative to solid waste management, source reduction and recycling;

(2) Sponsor workshops on the curriculum materials for educators;

(3) Provide in-service training for teachers on solid waste management, recycling and source reduction, environmental protection and conservation of materials; and

(4) Establish peer assistance programs for teachers within a solid waste management region.



§ 68-211-846 - Education programs -- Awards.

The commissioner shall establish an awards program for outstanding school-based solid waste, source reduction or recycling education programs.



§ 68-211-847 - Matching grants to implement education program.

After a region's plan is approved, the department of environment and conservation may award matching grants for implementing the education program component of the plan from funds available in the solid waste management fund. The local share of the match shall be determined by the department, using an economic index based upon factors which include, but are not limited to, per capita income and property values of the local government. Jurisdictions falling within the lower economic scale on the index shall be eligible for lower matching rates.



§ 68-211-848 - Recognition of university and college programs -- Awards program.

The commissioner shall develop an awards program for recognition of university and college programs concerning waste management, source reduction and recycling.



§ 68-211-851 - Municipal solid waste collection and disposal systems -- Convenience centers -- Technical assistance -- Separate receptacles.

(a) Each county shall assure that one (1) or more municipal solid waste collection and disposal systems are available to meet the needs of the residents of the county. Such systems shall complement and supplement those provided by any municipality. The minimum level of service that the county shall assure is a system consisting of a network of convenience centers throughout the county. Unless a higher level of service, such as household garbage pickup, is available to the residents, a county shall provide directly, by contract, or through a solid waste authority, convenience centers which shall meet minimum design standards to be developed by the department and established by regulation. The department shall also develop regulations to be promulgated by the board for determining the minimum requirements for and number of convenience centers or other forms of collection that a county shall maintain. Such regulations shall consider county population, area, distances to possible convenience center sites, and staffing requirements.

(b) As part of the local plan required by § 68-211-814, each county or multi-county municipal solid waste disposal region shall submit a plan for the adequate provision of collection services to the department. Such plan shall identify unmet needs and shall be updated annually.

(c) If requested, the University of Tennessee county technical assistance service and municipal technical advisory service shall provide technical assistance to a county or region for siting, designing, constructing, upgrading and developing and maintaining a system of convenience centers which meets the minimum design standards which the department will establish by regulation. The county shall develop an operating manual, and the department shall offer training to operators and attendants.

(d) (1) Not later than July 1, 1997, each county which maintains and uses receptacles for the collection of municipal solid waste from the general public at sites separate from a convenience center for the needs of the residents of the county shall submit the following information to the department:

(A) The number of receptacles in the county;

(B) The location of all receptacles;

(C) Collection times for such receptacles;

(D) Operation procedures and security measures adopted and enforced to maintain and service the receptacles and to ensure the protection of public health and safety; and

(E) Such other information required by the department.

(2) The board created pursuant to § 68-211-111 shall promulgate rules and regulations on the requirements for operation and use of such receptacles as it deems necessary to ensure the protection of public health and safety and to provide for the proper management of solid waste disposed in such receptacles. Any county which does not submit the information required by subdivision (d)(1) or which violates the rules and regulations of the board created pursuant to § 68-211-111 shall not use such receptacles for such purposes.

(3) This subsection (d) shall only apply to counties which had receptacles in use on January 1, 1996. A county which did not have receptacles in use on January 1, 1996, or which subsequent to such date discontinues use of any receptacle permitted under this section, shall be prohibited from installing or maintaining additional receptacles after July 1, 1996.



§ 68-211-853 - Landfills -- Certification of operators, attendants and participating persons -- Training -- Suspension or revocation of operating license or operator's certification.

(a) By March 19, 1994, or any subsequently designated date for Tenn. Comp. R. & Regs. 1200-01-07-.04(1)(b)(3)(ii) to take effect, the board shall, by rule, establish a program for the certification of operators, attendants and other persons participating in or responsible for the operation of any Class I landfill regulated by the department. The department shall:

(1) Identify those persons or positions involved in the operation of a solid waste disposal facility who are required to obtain certification;

(2) Establish the requirements for and term of initial certification and requirements for recertification upon expiration of that term. At a minimum, the department shall require applicants to complete a program of training and pass an examination in order to receive initial certification;

(3) Establish different levels of certification and requirements for certification for different sizes or types of facilities, as the department determines is appropriate;

(4) Impose fees for the operator or attendant training and certification program; and

(5) Require that there be one (1) or more certified attendants on the site of a Class I landfill at all times during the facility's hours of operation.

(b) The training required under subdivision (a)(2) may be conducted by the department or by another person with the approval of the department.

(c) The department may suspend or revoke the operating license of any landfill regulated by the department if persons at the facility fail to obtain certification required under subdivision (a)(1) or for failure to have a certified operator on the site as required under subdivision (a)(5).

(d) The department may suspend or revoke an operator's certification for failure to comply with this part, rules promulgated under this part or conditions of operation made applicable to a solid waste disposal facility by the department.



§ 68-211-854 - Contracting with private entities.

No provision of this part shall prohibit a county, municipality or solid waste authority from contracting with a private individual or entity for the provision of collection or recycling services in a county, municipality or solid waste authority.



§ 68-211-861 - State waste reduction and diversion goal -- Credit -- Basis for goal -- Sanction for failure to meet goal -- Rule promoting recycling and waste reduction. [For contingent amendment, see the Compiler's Notes.]

[For contingent amendment, see the Compiler's Notes.]

(a) The goal of the state is to reduce by twenty-five percent (25%) the amount of solid waste disposed of at Class I municipal solid waste disposal facilities and incinerators, measured on a per capita basis within Tennessee by weight. As an alternative to calculating the waste reduction and diversion goal on a per capita basis, regions shall have the option of calculating the goal on an economic growth basis using the method prescribed by the department and approved by the underground storage tanks and solid waste disposal control board. The goal shall also apply to each municipal solid waste region; provided, that the goal shall not apply to individual disposal facilities or incinerators. The base year from which reductions are to be measured is 1995, unless a region can demonstrate that 1995 data is clearly in error. The method of calculating goals based on economic growth using the method prescribed by the department and approved by the underground storage tanks and solid waste disposal control board shall be promulgated as a rule in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

[For contingent amendment, see the Compiler's Notes.]

(b) If a region does not meet the twenty-five percent (25%) waste reduction and diversion goal, then the department will objectively assess the activities and expenditures of the region and the local governments in the region to determine whether the region's program is qualitatively equivalent to other regions that meet the goal and whether the failure is due to factors beyond the control of the region. This qualitative assessment method shall be developed by the department and approved by the underground storage tanks and solid waste disposal control board. The qualitative assessment method prescribed by the department and approved by the underground storage tanks and solid waste disposal control board shall be promulgated as a rule in accordance with the Uniform Administrative Procedures Act.

[For contingent amendment, see the Compiler's Notes.]

(c) (1) A county or region may receive credit toward the waste reduction and diversion goal established by this section for documented reductions from recycling and source reduction programs prior to 1995, but no earlier than 1985.

(2) (A) As used in this subdivision (c)(2):

(i) "Aluminum cans" means aluminum beverage cans, aluminum food cans, and aluminum bottles; and

(ii) "Plastic bottles" means recyclable plastic beverage containers that have a neck smaller than the body of the container.

(B) Any region shall be permitted to multiply by three (3) the gross weight of any aluminum cans and plastic bottles that are diverted from Class I municipal solid waste disposal facilities and incinerators located within the geographic area encompassed by the region for purposes of calculating the total percentage waste reduction and diversion that the region has achieved.

[For contingent amendment, see the Compiler's Notes.]

(d) The twenty-five percent (25%) goal pertains only to facilities which accept municipal solid waste for disposal or incineration. Measurements of waste are to be based on the amount of waste entering a disposal facility prior to combustion or landfilling. Measurements of waste disposed of shall not include materials that are recovered or collected for recycling. The department shall issue guidelines concerning, and promulgate by rule, a method for calculating source reduction and recycling.

[For contingent amendment, see the Compiler's Notes.]

(e) Failure of the region either to meet the twenty-five percent (25%) waste reduction and diversion goal, or to receive a favorable qualitative assessment of its activities by the department pursuant to subsection (b), may subject the offending counties and municipalities, including any solid waste authority created by such counties and municipalities, to sanctions in the same manner as a region may receive sanctions pursuant to § 68-211-816. In the event the failure of a region to meet its waste reduction and diversion goals is due to the failure of less than all of the constituent counties or municipalities of the region, the commissioner may apply sanctions only to the counties, municipalities or solid waste authorities that have caused the failure.

[For contingent amendment, see the Compiler's Notes.]

(f) A county or region has the flexibility to design its own plan and methods which take into account local conditions for attaining the waste reduction and diversion goal set by this section. This plan shall be included as a part of the county or regional plan required by § 68-211-814.

(g) The general assembly recognizes that the ways in which solid waste is generated and managed are very dynamic. The opportunities for recycling and for reduction of waste generated change with both market factors and technological developments. These in turn, affect the costs of solid waste management and recycling. Also, there are many factors that change the feasibility of different approaches among the counties. In addition to population and amount of commercial and industrial activity, these include proximity to markets for recyclable materials and the solid waste activities of municipalities. In order to better address all of these changing circumstances, the underground storage tanks and solid waste disposal control board is authorized to adopt a rule promoting recycling and waste reduction. In so doing, the board shall consider the use of incentives, disincentives, public education, costs and benefits of recycling, and the widely varying circumstances of the different solid waste regions. Upon the effective date of the rule, subsections (a)-(f) shall be repealed and of no further force and effect and the rule shall be enforceable according to its terms and in accordance with § 68-211-816.



§ 68-211-862 - Records of origin and amount of solid waste received at transfer stations, disposal facilities, and incinerators -- Exclusion -- Measurement of amount of solid waste received.

(a) The owner or operator of each Class I municipal solid waste disposal facility or incinerator or transfer station required to remit a surcharge under § 68-211-835(d) shall be responsible for keeping an accurate written record of all amounts and county of origin of solid waste, measured in tons, received at the facility. This information shall be submitted to the department.

(b) Measurement in tons of solid waste received shall be accomplished by one (1) or more of the following methods:

(1) The provision of stationary or portable scales at the disposal facility or incinerator or transfer station for weighing incoming waste; or

(2) Implementation of contractual or other arrangements for the use of scales at a location other than the disposal facility, incinerator, or transfer station for weighing all waste destined for disposal at the facility.



§ 68-211-863 - Sites for collection of recyclable materials -- Annual reports.

Effective January 1, 1996, each county shall provide directly, by contract or through a solid waste authority, one (1) or more sites for collection of recyclable materials within the county, unless an adequate site for collection of recyclable materials is otherwise available to the residents of the county.



§ 68-211-864 - Technical assistance.

The institute for public service of the University of Tennessee shall provide technical assistance in the design and management of a recycling program to each county, municipality, authority or region which requests assistance.



§ 68-211-865 - Duties of the department of general services and of the department of environment and conservation.

(a) The department of general services shall:

(1) Recycle surplus state property to the maximum extent practicable, under the program authorized by this part and under § 12-2-404, that cannot be sold for reuse, notwithstanding the existence of any other law, rules or regulations to the contrary;

(2) Revise product specifications to require, to the extent economically feasible, the procurement of recycled products or products with recycled content;

(3) Encourage all departments of state government to purchase products with recycled content or recyclable products from state contracts;

(4) Encourage county governments to purchase materials with recycled content from state contracts in transactions under title 12, chapter 3, part 10; and

(5) Effect procurement contracts that are subject to competitive bidding using specifications revised according to subdivision (a)(2).

(b) The department of environment and conservation shall:

(1) Expand to the maximum extent practicable the department's state recycling program for paper, aluminum cans and bottles;

(2) Expand the department's state recycling program to the maximum extent practicable to include other kinds of recyclable materials, including, but not limited to, newsprint, plastic bottles, mixed paper and steel cans;

(3) Demonstrate new uses of recovered materials; and

(4) Encourage all state facilities to offer recycling opportunities where practicable, including, but not limited to, increasing the availability of recycling receptacles and conducting employee education.



§ 68-211-866 - Whole waste tires -- Lead-acid batteries -- Used oil -- When acceptance for disposal prohibited -- Storage sites.

(a) No municipal solid waste disposal facility or incinerator shall accept for disposal any whole waste tires, lead-acid batteries or used oil when an operator or attendant either knew, or should have known, of the presence of such prohibited materials; provided, that, subject to other applicable law and regulations, whole waste tires may be incinerated.

(b) Each county shall provide directly, by contract or through a solid waste authority at least one (1) site to receive and store waste tires, used automotive oils and fluids, and lead-acid batteries, if adequate sites are not otherwise available in the county for the use of the residents of the county. A single site need not receive all of the items for which collection is required by this section, but all items listed above shall have at least one (1) site for reception and storage in the county. The operator of any such sites provided by a county shall sell and/or cause the transfer of the recyclable materials stored at these sites to a commercial recycler or a regional receiving facility for such wastes as often as is practicable.



§ 68-211-867 - Waste tire disposal.

(a) The department of environment and conservation is directed to develop a program to manage the waste tire program for beneficial end use.

(b) For the purposes of this section, "beneficial end use" includes the following:

(1) Cement manufacturing;

(2) Burning of tire-derived fuel in contained industrial boilers for the capture of energy;

(3) Production of tire-derived fuel, provided the department approves the planned use of the processed tire material;

(4) The crumbling or pyrolysis of tire material, provided the processor provides for the planned use of the processed tire material under such requirements established by the department;

(5) Recreational applications, including, but not limited to, playgrounds, running tracks, and walking paths; or

(6) Any use otherwise deemed appropriate by the department of environment and conservation and for which either the board has promulgated rules or the department has developed and published policies; provided, that this section shall not be construed to require or mandate the use of products or materials resulting from waste tires. The board shall not promulgate any rules, and the department shall not establish any policies mandating the use of products or materials resulting from waste tires. It is the specific intent of the general assembly that any use of products resulting from the waste tire program is entirely voluntary on the part of the end user.

(c) (1) The department is authorized to use funds available from the solid waste management fund to contract directly with an approved beneficial end user or its designated agent for recycling of waste tires. Each beneficial end user or agent awarded such a contract shall demonstrate to the department's satisfaction the ability to provide collection, management and transportation to its facility of all eligible and available waste tires generated within the area or county specified by the department. Any such contract shall be subject to approval by the county legislative body of each county in whose territory the contract shall be operative. Any such contract shall also require an appropriate performance bond from any entity producing tire-derived fuel or crumbling or pyrolysis of tire material to ensure proper storage, transportation and ultimate sale or disposal of such materials.

(2) From funds available from the solid waste management fund, the department may provide grants to assist counties in locating, collecting and appropriately disposing of waste tires. Any county receiving a grant under this subdivision (c)(2) after July 1, 2000, shall not assess a tipping fee on the waste tires received at a county waste tire collection site so long as the amount of the grant covers the cost of the county's waste tire management program.

(3) From funds available from the solid waste management fund, the department may provide grants to local education agencies, municipalities or counties to utilize recycled shredded tires for recreational applications.

(4) Any county or entity requesting or applying for a grant or entering a contract with the department shall submit, prior to being approved for a grant or contract, a workplan and budget to reflect the expenditures of the grant or contract. The grants or contracts are to fulfill the objective of recycling waste tires and to assure that all expenditures of the contracts, grants, or any additional local tipping fees are not exceeding the cost of the county's waste tire management program.

(d) (1) A landfill shall not accept whole, unshredded waste tires for disposal. Landfill operators shall segregate whole, unshredded waste tires at landfills and provide a temporary storage area for such tires until transported to an appropriate facility to be used for an approved beneficial end use as defined in this section, or the tires are shredded and disposed of pursuant to subdivision (d)(2) and regulations promulgated by the board.

(2) A county may not dispose of shredded waste tires in a landfill after July 1, 2002, if the county's net cost for shredding, transporting and disposing of waste tires exceeds the cost of an available beneficial end use. Nothing in this subsection (d) shall prohibit a county from electing to participate in a beneficial end use for waste tires at a cost that exceeds the county's net cost for shredding, transporting and disposing of waste tires in a landfill.



§ 68-211-871 - Annual report -- Contents -- Annual progress report -- Sanctions for noncompliance -- Annual reports by recovered materials facilities.

(a) The department shall make available on its web site, by January 1 of each year, the forms and information to be used by the regions to file an annual progress report. Each region shall submit the annual report to the commissioner by March 31 for the immediately preceding calendar year, in a format to be determined by the commissioner, which will include data on the following:

(1) Collection;

(2) Recycling;

(3) Transportation;

(4) Disposal;

(5) Public costs; and

(6) Any other information that the board, by rule, deems relevant to solid waste planning and management.

(b) After approval of the plan required by § 68-211-814, the commissioner shall require that a region submit an annual progress report on implementation of such plan in conjunction with the annual report required by this section.

(c) The region may require each person actively and regularly engaged in the collection, transportation and disposal of municipal solid waste, or the recovery or recycling of materials, in the county or counties constituting the region to provide any information necessary for the region to comply with the reporting requirements of this section.

(d) The region may bring an action for mandatory injunction in the chancery court against any person failing to properly report in accordance with this section in order to compel compliance. The region shall be entitled to recover all costs and attorney's fees from any person failing to comply with the reporting requirements of this section.

(e) Any person operating a recovered materials processing facility shall report annually the quantities of recovered materials processed at that facility, by type of material, directly to the department or its designee, in a manner approved by the department. The department may enter into agreements with private recycling organizations to facilitate the gathering of such information. Such information shall be treated as proprietary information but may be compiled and reported in cumulative statewide totals, by type of recovered material. Such information may not be released to the public in such a manner as to identify it with an individual recovered materials processing facility. A recovered materials processing facility which fully complies with the reporting requirements of this subsection (e) shall not be subject to the reporting requirements of subsection (c), for information solely related to the operation of the recovered materials processing facility.



§ 68-211-872 - Solid waste planning and management data base.

The commissioner shall establish and maintain a statewide solid waste planning and management data base which can aggregate and analyze county reports on waste generation, collection, recycling, transportation, disposal and costs.



§ 68-211-873 - Annual report to governor and general assembly.

The department shall prepare an annual report to the governor and general assembly on the state's solid waste management system.



§ 68-211-874 - Accounting for financial activities -- Funds -- Uniform solid waste financial accounting system -- Development -- Approval -- Requirement for state funds.

(a) Each county, solid waste authority and municipality shall account for financial activities related to the management of solid waste in accordance with generally accepted accounting principles (GAAP). The activities related to the management of solid waste must be accounted for in either a special revenue or enterprise fund, unless explicitly prohibited by GAAP. Where GAAP prohibits the use of a special revenue or enterprise fund, the solid waste financial activities may be individually accounted for in the general fund, as a separate department, program or function and sufficient detail shall be reported in the annual financial report to identify all applicable revenues and expenditures related to the management of solid waste. Any county, solid waste authority or municipality that operates a landfill and/or incinerator shall account for financial activities related specifically to that landfill and/or incinerator in an enterprise fund. Each county, solid waste authority and municipality shall use a uniform solid waste financial accounting system and chart of accounts developed by the comptroller of the treasury.

(b) The comptroller of the treasury is directed to develop a uniform financial accounting system conforming to generally accepted accounting principles for use as required by this section.

(c) Such uniform accounting system shall be subject to the approval of the commissioner of finance and administration. Upon such approval, each county shall establish and maintain the uniform solid waste financial accounting system.

(d) No state funds for solid waste management shall be released to a county, solid waste authority or municipality unless financial activities related to the management of solid waste are accounted for in accordance with GAAP. The activities related to the management of solid waste must be accounted for in either a special revenue or enterprise fund unless explicitly prohibited by GAAP. Where GAAP prohibits the use of a special revenue or enterprise fund, the solid waste financial activities may be individually accounted for in the general fund as a separate department, program or function and sufficient detail shall be reported in the annual financial report to identify all applicable revenues and expenditures related to the management of solid waste. No state funds for solid waste management shall be released to a county, solid waste authority or municipality that operates a landfill and/or incinerator unless financial activities related to that landfill and/or incinerator are accounted for in an enterprise fund.






Part 9 - Solid Waste Authority Act of 1991

§ 68-211-901 - Short title.

This part shall be known and may be cited as the "Solid Waste Authority Act of 1991."



§ 68-211-902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authority" or "solid waste authority" means any public instrumentality organized pursuant to this part;

(2) "Bonds" or "revenue bonds" means bonds, notes, interim certificates or other obligations of an authority issued pursuant to this part, or pursuant to any other law, as supplemented by, or in conjunction with, this part;

(3) "Contracting party" or "other contracting party" means any party to a sale contract or loan agreement except the authority;

(4) "Governing body" means the body in which the general legislative powers of a municipal corporation are vested and, in the case of counties, means the legislative body of the respective counties;

(5) "Person" means person as defined in § 68-211-103;

(6) "Project" means any solid waste disposal facility or resource recovery facility, or any combination thereof;

(7) "Resource recovery facility" means land, rights in land, buildings, facilities and equipment suitable or necessary for the recovery or production of energy or energy producing materials in any form resulting from the controlled processing or disposal of solid waste or the systematic separation, extraction and recovery of recyclable materials from the solid waste stream, including facilities or systems for the storage, conversion or transportation thereof;

(8) "Revenue" means all rents, fees and other charges received by the authority for use of its projects, facilities and services including, without limitation, all amounts received for the collection, transportation, disposal or processing of solid waste, the operation of any project, or the sale, storage, distribution or transportation of energy, energy producing materials or other materials or commodities by the authority;

(9) "Solid waste" means solid waste as defined in § 68-211-103;

(10) "Solid waste facility" means land, rights in land, buildings, facilities and equipment suitable or necessary for collecting, receiving, transferring, placing, confining, compacting, treating or covering solid waste or for processing solid waste by, without limitation, incinerating, composting, separating, grinding, shredding, reducing or otherwise modifying the characteristics or properties thereof, including all property, real and personal, appurtenant thereto or connected with such work; and

(11) "State of Tennessee" means the state of Tennessee and, unless otherwise indicated by the context, any agency, authority, branch, bureau, commission, corporation, department or instrumentality thereof now or hereafter existing.



§ 68-211-903 - Solid waste authority -- Creation -- Resolutions -- Agreements among creating counties and municipalities -- Name.

(a) A county or any of the counties in a municipal solid waste region may create a solid waste authority, by resolution of the respective county governing bodies; provided, that opportunity shall be provided for public comment on such resolution. Any municipality, the majority of the territory of which lies within a county that is creating or participating with other counties in creating an authority, may join in creating the authority upon such terms as may be agreed upon and adopted by resolution of the respective county and municipal governing bodies. If more than one (1) county or municipality participates in creating an authority, an agreement creating the authority shall be approved by the governing body of each county and municipality that is a party to the agreement as part of the resolution creating the authority. The resolutions creating the authority may be amended by the agreement of all of the participating governments to add or subtract participating governments or to dissolve the authority. The creating resolutions shall give the authority a name which shall identify it with the county or region. This name shall be used by the authority unless the name is amended by resolution approved by all participating counties and municipalities. Any resolutions creating, amending or dissolving an authority shall be certified by the county clerk or municipal clerk or recorder of the counties and municipalities participating in creating the authority and sent to the secretary of state and the commissioner.

(b) (1) Notwithstanding this part and part 8 of this chapter requiring municipal solid waste regions to be created prior to the formation of a regional solid waste authority, any county which, by resolution of its county legislative body adopted prior to April 14, 1992, created a regional solid waste authority referencing this part and part 8 of this chapter, and which has appointed a governing board prior to April 14, 1992, is authorized to operate such authority in the manner established pursuant to such statutes and resolution only within the political boundaries of any such county and political subdivisions thereof to which this section applies. Any such resolution shall have the force and effect for which it was adopted from the date of passage; provided, that all flow control provisions established pursuant to §§ 68-211-813(b), 68-211-906(b) and 68-211-907 cannot be exercised by such authority until such time as those provisions become effective as provided by general law.

(2) If such county becomes part of a multi-county region pursuant to § 68-211-813(a), then within thirty (30) days following such action such authority, in agreement with the legislative bodies of those counties included in such municipal solid waste region, may:

(A) Continue the operation of such authority by retaining the same board of directors appointed to such authority pursuant to this subsection (b);

(B) Expand such board to include representation of members from such additional counties; or

(C) Dissolve the authority operating pursuant to this section and form a new regional authority pursuant to this part.

(3) If such county forms a single-county region pursuant to § 68-211-813(a), then such authority may remain as an authority, authorized to operate under this part.



§ 68-211-904 - Board of directors -- Members -- Compensation.

(a) A resolution, creating or amending the resolution creating an authority for a county or approving an agreement to create an authority with other counties or municipalities, shall provide for the establishment of a board of directors to administer the activities of the authority. The authority's board of directors may be the same board as that of the municipal solid waste region or it may be a separate board. If a board separate from that of the region is chosen, the board of directors shall consist of an odd number, not less than five (5) nor more than fifteen (15) members. Each county and municipality that is a member of an authority shall be represented by at least one (1) member on the board. The members of the board shall be appointed by the county mayors and municipal mayors of the participating counties and municipalities, respectively, whose appointments must be approved by the respective county or municipal governing bodies. The members of the board shall serve for terms of six (6) years or until their successors are elected and are qualified by taking an oath of office, except that the initial board shall have approximately one third (1/3) of the members with terms of two (2) years and approximately one third (1/3) of the members with terms of four (4) years, so as to stagger the terms of office.

(b) Members of county and municipal governing bodies, county mayors, municipal mayors, county and municipal officers and department heads may serve as directors, but the board of directors is not required to include such members.

(c) Directors may receive compensation if provided for by the resolution approved by all of the county and municipal governing bodies participating in the authority. The resolution establishing the compensation may differentiate between municipal and county officials and department heads so as to compensate only those directors who are not officials or employees of a municipal or county government, except for reimbursement for actual expenses.



§ 68-211-905 - Board of directors -- Officers -- Quorum -- Vacancies -- Removal of members.

(a) The directors shall meet and organize as a board and shall elect one (1) of its members as chair, one (1) as vice chair, one (1) as secretary and one (1) as treasurer, and such officers shall annually be elected thereafter in like manner. The duties of secretary and treasurer may be performed by the same director. In the absence of any of the chair, vice chair, secretary or treasurer, another member may be elected to fill the vacancy for the anticipated term thereof. Any action taken by the directors under this chapter may be authorized by resolution at any regular or special meeting, and such resolution shall take effect immediately and need not be published or posted. A majority of the board of directors shall constitute a quorum for the transaction of business. The concurring vote of a majority of all the directors shall be necessary for the exercise of any of the powers granted by this chapter.

(b) Any vacancy on the board shall be filled for the unexpired term by the same governing body which filled the position becoming vacant. Any member appointed to the board may, for reasonable cause, be removed from such member's office in the same manner and by the same governing body as such member was appointed to the office; provided, that such removal shall be preceded by a full hearing before the remaining members of the board after adequate notice of such hearing, and a report of such hearing shall be forwarded to such appointing authority. "Reasonable cause" includes, but shall not be limited to, misconduct in office, failure to perform duties prescribed by this part, part 8 of this chapter or other applicable law, or failure to diligently pursue the objectives for which the authority was created.



§ 68-211-906 - Solid waste authorities -- Public instrumentalities -- Powers -- Exclusive jurisdiction and right to control collection of solid waste within boundaries -- Disposal of waste by manufacturing firms.

(a) Each solid waste authority created pursuant to this part shall be a public instrumentality of the county and municipal government or governments participating in its creation or participating by agreement after its creation. The authority shall have the following powers, together with all powers incidental thereto or necessary for the performance of such powers, to:

(1) Have succession by the name given in the resolution or resolutions creating the authority, unless dissolved as provided in this part;

(2) Sue and be sued and prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Have and use a corporate seal and alter the same at pleasure;

(4) Plan, establish, acquire, whether by purchase, exchange, gift, devise, lease, the exercise of the power of eminent domain or otherwise, and construct, equip, furnish, improve, repair, extend, maintain and operate one (1) or more projects, which projects shall be situated within the boundaries of the county or counties with respect to which the authority shall have been created, including all real and personal property, facilities and appurtenances which the board of directors of the authority may deem necessary in connection therewith and regardless of whether or not any such project shall then be in existence;

(5) Acquire, whether by purchase, exchange, gift, devise, lease, the exercise of the power of eminent domain or otherwise, any and all types of property, whether real, personal or mixed, tangible or intangible and whether or not subject to mortgages, liens, charges or other encumbrances and hold, sell, lease, exchange, donate or convey any or all of its properties, facilities or services, whenever the board of directors of the authority shall find such action to be in furtherance of the purposes for which the authority is created;

(6) Remove, receive, transport, collect, purchase, transfer or otherwise obtain solid waste for disposal or processing from any municipality, county, the state of Tennessee, the United States government or any agency thereof, the Tennessee Valley authority or any person, and enter into contracts, agreements or other arrangements in connection therewith;

(7) Sell, transfer, distribute or otherwise dispose of electricity, steam, or other forms of power or energy or energy producing material or any other material, product or commodity resulting from the operation of any project, facility or service of the authority to any municipality, county, the state of Tennessee, the United States or any agency thereof, the Tennessee Valley authority or any person, and enter into contracts, agreements or other arrangements in connection therewith;

(8) Make and enter into all contracts, trust instruments, agreements and other instruments with any municipality, the state of Tennessee, the United States government or any agency thereof, the Tennessee Valley authority or any person, including, without limitation, bonds and other forms of indebtedness and contracts for the management and operation of any project, facility or service of the authority or the treatment, processing, storage, transfer or disposal of solid waste;

(9) Incur debts, borrow money, issue bonds and provide for the rights of the holders of such bonds;

(10) Pledge all or any part of the revenues and receipts of the authority to the payment of any indebtedness of the authority, and make covenants in connection with the issuance of bonds or other indebtedness or to secure the payment of such bonds or other indebtedness;

(11) Have control of its projects, facilities and services with the right and duty to establish and charge fees, rentals, rates and other charges for the use of the facilities and services of the authority, and the sale of materials or commodities by the authority, and collect revenues and receipts therefrom, not inconsistent with the rights of holders of its bonds;

(12) Apply for and accept donations, contributions, loans, guaranties, financial assistance, capital grants or gifts from any municipality, county, the state of Tennessee, the United States government or any agency thereof, the Tennessee Valley authority or any person for or in aid of the purposes of the authority and enter into agreements in connection therewith;

(13) Operate, maintain, manage, and enter into contracts for the operation, maintenance and management of any project undertaken, and make rules and regulations with regard to such operation, maintenance and management;

(14) Exercise all powers expressly given in this part and in the creation and amendment of resolutions and establish bylaws and make all rules and regulations not inconsistent with the creation and amendment of resolutions or this chapter, deemed expedient for the management of the affairs of the authority;

(15) Enter onto any lands, waters and premises for the purpose of making surveys, soundings and examinations in and for the furtherance of the purposes authorized by this part and part 8 of this chapter at reasonable times and with written notice to property owners;

(16) Employ and pay compensation to such employees and agents, including attorneys, accountants, engineers, architects and financial advisors, as the board of directors shall deem necessary for the business of the authority;

(17) Authorize its employees to participate in the Tennessee consolidated retirement system pursuant to § 8-35-243, and guarantee any outstanding liability incurred by such participation out of any funds or money of the authority available therefor;

(18) Use in the performance of its functions the officers, agents, employees, services, property, facilities, records, equipment, rights and powers of any county or counties, or municipalities with respect to which the authority shall have been created, with the consent of such county or counties, or municipalities and subject to such terms and conditions as may be agreed upon; and

(19) Exercise all powers expressly given to it and establish and make rules and regulations not inconsistent with this part and part 8 of this chapter, deemed expedient for the management of the authority's affairs.

(b) Except as otherwise provided in this part, an authority, with the concurrence of the county governing body in any county for the territory outside of municipal boundaries, and the governing body of any municipality for the territory of the municipality, may exercise exclusive jurisdiction and exclusive right to control the collection of solid waste within its boundaries, and to control the disposition of solid waste collected within its boundaries.

(c) The power granted to an authority by this section shall not prevent a manufacturing firm which holds a permit from the state of Tennessee to dispose of or utilize its own solid wastes on the property of the manufacturing firm.



§ 68-211-907 - Exclusion or regulation of waste.

To the extent that a region's plan permits, an authority may restrict access to its solid waste disposal facilities by excluding waste originating with persons or entities outside the region. An authority may regulate the flow of all municipal solid waste within the county or counties constituting the authority. The authority may require the disposal of any transported waste at a specific solid waste disposal facility.



§ 68-211-908 - Power of condemnation.

The authority is authorized and empowered to condemn in its own name any land, rights in land, easements or rights-of-way situated within the territorial limits of the authority which, in the judgment of the board of directors, are necessary for carrying out the purposes for which the authority is created, and such property or interest in such property may be so acquired, whether or not the same is owned or held for public use by persons having the power of eminent domain, or otherwise held or used for public purposes; provided, that such prior public use will not be interfered with by the use to which such property will be put by the authority. Such power of condemnation may be exercised in the manner prescribed by title 29, chapter 16, or in the manner prescribed by any other applicable statute for the exercise of the power of eminent domain.



§ 68-211-909 - Counties and municipalities -- Assignment or loan of employees and provision of facilities to authority.

For the purpose of aiding and cooperating with an authority, any county or municipality with respect to which such authority is created may assign or loan any of its employees, including its engineering staff and facilities, and may provide necessary office space, equipment or other facilities for the use of such authority.



§ 68-211-910 - Bonds -- Issuance -- Execution -- Sale -- Negotiability -- Refunding bonds -- Amount -- Notice of issuance -- Application of proceeds.

(a) The authority has the power to issue bonds from time to time in order to accomplish its purposes. Except as herein otherwise expressly provided, all bonds issued by the authority shall be payable solely out of the revenue and receipts derived from the authority's projects or of any thereof as may be designated in the proceedings of the board of directors under which the bonds shall be authorized to be issued, including debt obligations of the lessee or contracting party obtained from or in connection with the financing of a project. Such bonds may be issued in one (1) or more series, may be executed and delivered by the authority at any time and from time to time, may be in such form and denomination and of such terms and maturities, may be subject to redemption prior to maturity either with or without premium, may be in fully registered form or in bearer form registerable either as to principal or interest, or both, may bear such conversion privileges and be payable in such installments and at such time or times not exceeding forty (40) years from the date thereof, may be payable at such place or places whether within or without the state of Tennessee, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, and may contain such provisions not inconsistent herewith, all as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued.

(b) Bonds of the authority shall be executed in the name of the authority by such officers of the authority and in such manner as the board of directors may direct, and shall be sealed with the corporate seal of the authority. If so provided in the proceedings authorizing the bonds, the facsimile signature of any of the officers of the authority may appear on such bonds, and a facsimile of the corporate seal of the authority may appear on the bonds in lieu of the manual signature of such officer and the manual impress of such seal; provided, that at least one (1) of the signatures appearing on such bonds shall be a manual signature. Interest coupons attached to such bonds shall be executed with the facsimile signatures of the officers who shall execute the bonds, who shall adopt as and for their own signatures their respective facsimile signatures appearing on such coupons. Bonds issued under this chapter, and the coupons appurtenant thereto, bearing the signature of any officer in office on the date of signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof such person shall have ceased to be an officer of the authority.

(c) Any bonds of the authority may be sold at public or private sale for such price and in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all expenses, premiums and commissions which its board of directors may deem necessary or advantageous in connection with the issuance thereof.

(d) All bonds of the authority and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.

(e) Interim certificates or notes or other temporary obligations issued by the authority pending the issuance of its revenue bonds shall be payable out of revenues and receipts in like manner as such revenue bonds, and shall be retired from the proceeds of such bonds upon the issuance thereof, and shall be in such form and contain such terms, conditions and provisions consistent with this part and part 8 of this chapter as the board of directors may determine.

(f) (1) Any bonds or notes of the authority at any time outstanding may at any time and from time to time be refunded by the authority by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding the sum of the following:

(A) The principal amount of the obligations being refinanced;

(B) Applicable redemption premiums thereon;

(C) (i) Unpaid interest on such obligations to the date of delivery or exchange of the refunding bonds;

(ii) In the event the proceeds from the sale of the refunding bonds are to be deposited in trust as hereinafter provided, interest is to accrue on such obligations from the date of delivery to the first or any subsequent available redemption date or dates selected, in its discretion, by the board of directors, or to the date or dates of maturity, whichever shall be determined by the board of directors to be most advantageous or necessary to the authority;

(D) A reasonable reserve for the payment of principal of and interest on such bonds and/or a renewal and replacement reserve;

(E) If the project to be constructed from the proceeds of the obligations being refinanced has not been completed, an amount sufficient to meet the interest charges on the refunding bonds during the construction of such project, and for two (2) years after the estimated date of completion (but only to the extent that interest charges have not been capitalized from the proceeds of the obligations being refinanced); and

(F) Expenses of the authority, including bond discount, deemed by the board of directors to be necessary for the issuance of the refunding bonds.

(2) A determination by the board of directors that any refinancing is advantageous or necessary to the authority, or that any of the amounts provided in (f)(1)(F) should be included in such refinancing, or that any of the obligations to be refinanced should be called for redemption on the first or any subsequent available redemption date or permitted to remain outstanding until their respective dates of maturity, shall be conclusive; provided, that prior to the adoption by the board of directors of the resolution authorizing the issuance of refunding bonds under this section, the plan for refunding shall be submitted to the comptroller of the treasury or the comptroller's designee for review, and the comptroller of the treasury or the comptroller's designee may report thereon to the board of directors within fifteen (15) days from the date the plan is received by the comptroller of the treasury or the comptroller's designee, and the comptroller of the treasury or the comptroller's designee shall immediately acknowledge receipt in writing of the proposed refunding plan. After receiving the report of the comptroller of the treasury or the comptroller's designee or after the expiration of fifteen (15) days from the date the refunding plan is received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the board of directors may take such action with reference to such proposed refunding plan as it deems advisable.

(g) Any such refunding may be effected whether the obligations to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the obligations to be refunded thereby, or by the exchange of the refunding bonds for the obligations to be refunded thereby with the consent of the holders of the obligations so to be refunded, and regardless of whether or not the obligations to be refunded were issued in connection with the same projects or separate projects, and regardless of whether or not the obligations proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(h) Unless the obligations to be refunded are to be retired at the time of delivery of the refunding bonds, the board of directors shall, prior to the issuance of the refunding bonds, cause notice of its intention to issue the refunding bonds to be given to the holders of the outstanding obligations by publication of an appropriate notice one (1) time each in a newspaper having general circulation in a municipality with respect to which the corporation was organized, and in a financial newspaper published in New York, New York, and having national circulation. Such notice shall identify the obligations proposed to be refunded and set forth the estimated date of delivery of the refunding bonds. As soon as practicable after the delivery of the refunding bonds, and whether or not any of the obligations to be refunded are to be called for redemption, the board of directors shall cause notice of the issuance of the refunding bonds to be given in the manner provided in this subsection (h). If any of the obligations to be refunded are to be called for redemption, the board of directors shall cause notice of redemption to be given in the manner required by the resolution or ordinance authorizing such outstanding obligations.

(i) The principal proceeds from the sale of any refunding bonds shall be applied, only as follows, to either:

(1) The immediate payment and retirement of the obligations being refunded; or

(2) To the extent not required for the immediate payment of the obligations being refunded, then such proceeds shall be deposited in trust and together with any investment income thereon to provide for the payment and retirement of the obligations being refunded, and to pay any expenses incurred in connection with such refunding, but provision may be made for the pledging and application of any surplus for any purposes of the authority including, without limitation, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds or other obligations of the authority. Money in any such trust fund may be invested in direct obligations of, or obligations the principal of and interest on which are guaranteed by, the United States government, or obligations of any agency or instrumentality of the United States government, or in certificates of deposit issued by a bank or trust company located in the state of Tennessee, if such certificates shall be secured by a pledge of any of the obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing herein shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.



§ 68-211-911 - Principal of and interest on bonds -- Security -- Guarantees.

(a) The principal of and interest on any bonds issued by the authority shall be secured by a pledge of such revenues and receipts out of which the same may be made payable. The proceedings under which the bonds are authorized to be issued may contain any agreements and provisions respecting the maintenance of the projects or other facilities covered thereby, the fixing and collection of rents, fees or payments with respect to any projects, facilities, or systems or portions thereof covered by such proceedings, the creation and maintenance of special funds from such revenues and from the proceeds of such bonds, and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this part and part 8 of this chapter. To the extent provided in the proceedings authorizing any bonds of the authority, each pledge and agreement made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid, or adequate provision for the payment thereof shall have been made by the authority. In the event of default in such payment or in any agreements of the authority made as a part of the proceedings under which the bonds were issued, such payment or agreement may be enforced by suit, mandamus, or the appointment of a receiver in equity, or any one (1) or more of such remedies, all as provided in the proceedings under which the bonds are issued.

(b) Any county or municipality that participates in the creation or organization of an authority may guarantee or otherwise secure the payment of bonds, notes or similar obligations of the authority by resolution of the county governing body or by municipal ordinance. Any county or municipality seeking to guarantee or secure the payment of a bond obligation of an authority may pledge any discretionary revenues and/or may pledge the full taxing powers of the county or municipality. Prior to any meeting of a county or municipal governing body considering action to guarantee or secure the payment of any bond, note or similar obligation of an authority, reasonable public notice shall be published describing the matter to be considered and containing an estimate of the dollar amount of any contingent liability that may be authorized. Any resolution or ordinance of a county or municipality approving of a guarantee or otherwise providing security for the payment of an authority's bonds, notes or similar obligations shall specify the officer or officers of the county or municipality authorized to execute documents necessary to implement the governing body's action.



§ 68-211-912 - Counties and municipalities -- Liability.

No county or municipality shall be liable for the payment of the principal or interest on any bonds, notes or other instruments evidencing indebtedness of the authority except as provided in this part. Neither shall any county or municipality be liable for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever which may be undertaken by the authority except as provided in this part.



§ 68-211-913 - Revenues and income of authority -- Directors and employees.

No part of the revenues or income of the authority shall inure to the benefit of any director or employee of the authority except as expressly authorized by this part.



§ 68-211-914 - Authority as public instrumentality -- Exemption from taxation -- Bonds deemed to be securities.

(a) The authority is declared to be performing a public function in behalf of each county or municipality with respect to which it is organized and to be a public instrumentality of such county, counties, municipality or municipalities. Accordingly, the authority and all properties at any time owned by it and the income therefrom and all bonds issued by it and the income therefrom shall be exempt from all taxation in the state of Tennessee.

(b) For purposes of the Tennessee Securities Act of 1980, compiled in title 48, chapter 1, part 1, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state of Tennessee.



§ 68-211-915 - Annual audit -- Cost -- Copies of audit available to public.

Except as otherwise approved by the comptroller of the treasury, any authority created pursuant to this chapter has the power and shall cause to be made an annual audit of the accounts and records of the authority. The audit shall include all funds of the authority, whether held by the authority or pursuant to trust indentures. The comptroller of the treasury shall be responsible for ensuring that the audits are prepared in accordance with generally accepted governmental auditing standards and determining if the audits meet minimum audit standards which shall be prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until such audit has been approved by the comptroller of the treasury. The audits may be prepared by certified public accountants, public accountants or by the comptroller of the treasury. In the event the authority shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant or public accountant or direct the department of audit to prepare the audit. The cost of such audit shall be paid by the authority. All such audits shall be completed as soon as practicable after the end of the authority's fiscal year. One (1) copy of the audit shall be furnished to each member of the board of directors, the chief executive officer or officers of the county or counties with respect to which the authority has organized and the comptroller of the treasury. Copies of each audit shall also be made available to the public.



§ 68-211-916 - Contracts with governmental entities authorized -- Duration -- Payments to authority -- Funding.

(a) The state of Tennessee or any county or municipality within the solid waste region is authorized, whenever the same shall be found desirable by its governing body, to enter into contracts, agreements or other arrangements with the authority regarding any project, facility or service of the authority, including, without limitation, the collection, transfer, storage, transportation, processing or disposal of solid waste or the purchase, sale, lease or other disposition of energy, energy producing materials and other materials, commodities or properties of the authority. Any such contract or agreement may extend for any period not exceeding forty (40) years from the date thereof.

(b) Any payments to be made to the authority pursuant to an agreement may be payable from general funds, to the extent permitted by law, or from such limited source as may be agreed upon between the authority and such entity, and in the case of payments to be made from general funds, the governing body of any municipality having the taxing power may provide for the levy and collection of a direct, annual tax sufficient to make such payments to the authority when the same become due. Such tax shall be assessed, levied, collected and paid in like manner as other taxes of such municipality and shall be in addition to all other taxes now or hereafter authorized to be levied by such municipality. Such tax shall not be included within any statutory or other limitation as to rate or amount for such municipality, but shall be excluded therefrom and be in addition thereto and in excess thereof.

(c) The governing body of any municipality not having the taxing power shall, upon entering into an agreement with the authority, make adequate provision for the timely payment of all amounts to be paid to the authority.

(d) No payments shall be construed to be an indebtedness of a municipality within the meaning of any constitutional or statutory provision.



§ 68-211-917 - Powers of authorities cumulative -- Powers of governmental entities.

Neither this part nor anything herein contained shall be construed as a restriction or a limitation upon any powers which the authority might otherwise have under any laws of this state, but shall be construed as cumulative of and supplemental to any such powers. No proceeding notice or approval shall be required with respect to the issuance of any bonds of the authority or any instrument as security therefor except as provided in this part, notwithstanding any law to the contrary; provided, that nothing herein shall be construed to deprive the state of Tennessee and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power of any official or agency of this state and its governmental subdivisions which may be otherwise provided by law.



§ 68-211-918 - Counties and municipalities -- Powers -- Violation of ordinances or resolutions -- Penalty -- Injunctive relief.

(a) Any county or municipality with respect to which the authority was organized has all necessary powers in order to further the purposes of this part, including, without limitation, the power to:

(1) Provide that any funds available to it for solid waste or resource recovery purposes shall be paid directly to the authority; and

(2) Sell, lease, dedicate, donate or otherwise convey to the authority any of its interest in any existing solid waste disposal or resource recovery facility or other related property, or grant easements, licenses or other rights or privileges therein to the authority.

(b) The governing body of each county or municipality participating in the organization of the authority may appropriate general funds or unappropriated moneys from any other fund, to pay expenses of the authority or provide for the operation of any of the projects, facilities and systems authorized by this part, and each such governing body may levy a tax, in addition to all other taxes, upon all taxable property within the respective county or municipality, sufficient to pay such appropriation to the authority. Any such tax on property shall be collected in the same manner as other property taxes of the county or municipality are collected and, similarly, all laws for the enforcement of county and municipal tax liens shall apply.

(c) Any person who willfully violates any of the ordinances or resolutions passed by any of the municipalities or any county or counties with respect to which the authority was organized or willfully fails, neglects or refuses to comply with such ordinances or resolutions commits a Class A misdemeanor. Each day of continued violation constitutes a separate offense.

(d) In addition to the penalties provided herein, the municipalities and any county or counties with respect to which the authority was organized may enforce any ordinances, resolutions or contracts issued or entered into to carry out this section by instituting legal proceedings to enjoin the violation of this section, in any court of competent jurisdiction, and such court may grant a temporary or permanent injunction restraining the violation of this section.



§ 68-211-919 - Acquisition of project sites -- Method -- Authorization.

Any county or municipality with respect to which the authority was organized may acquire a project site by gift, purchase, lease or condemnation, and may transfer any project site to the authority by sale, lease or gift. Such transfer may be authorized by a resolution of the governing body of such county or municipality without submission of the question to the voters, and without regard to the requirements, restrictions, limitations or other provisions contained in any other law.



§ 68-211-920 - Contracts with solid waste authorities -- Municipal corporations and counties -- With taxing power -- Without taxing power.

(a) Whenever, and as often as, a municipal corporation or county having taxing power enters into a contract with a solid waste authority or other contracting party under this part, the governing body of such municipal corporation or county shall provide by resolution for the levy and collection of a tax sufficient to pay when due the annual amount payable under such contract as and when it becomes due and payable, and to pay any expenses of maintaining and operating the project required to be paid by the municipal corporation or county under the terms of such contract or by instrument collateral thereto and, furthermore, to pledge such tax and the full faith and credit of the municipal corporation or county to such payments. Such tax shall be assessed, levied, collected and paid in like manner as other taxes of the municipal corporation or county. Such tax shall not be included within any statutory or other limitation of rate or amount for such municipal corporation or county, but shall be excluded therefrom and be in addition thereto and in excess thereof, notwithstanding and without regard to the prohibitions, restrictions or requirements of any other law, whether public or private. There shall be set aside from such tax levy into a special fund an amount sufficient for the payment of the annual amount due under any such contract, and the money in such fund shall be used exclusively for such purpose and shall not be used for any other purpose until such annual amount has been paid in full. The foregoing shall not be construed to limit the power of the authority or other contracting party to enter into contracts with a municipal corporation not having the power of taxation.

(b) The governing body of any municipal corporation not having the power of taxation and the state of Tennessee shall, upon entering into a lease, loan agreement or sales contract with a public building authority or other contracting party, make adequate provision for the payment of the annual amount payable under the lease, loan agreement or sales contract.



§ 68-211-921 - Execution of written instruments by authorities.

Except as otherwise provided in this chapter, all leases, contracts, deeds of conveyance, or instruments in writing executed by the authority shall be executed in the name of the authority by the chair and secretary of the authority, or by such other officers as the board of directors, by resolution, may direct, and the seal of the authority shall be affixed thereto.



§ 68-211-922 - Joint exercise of power by authorities.

The powers herein conferred upon authorities created under this part may be exercised by two (2) or more such authorities acting jointly.



§ 68-211-923 - Cumulative powers of authorities -- Police powers of governmental entities -- Projects.

(a) Neither this part nor anything herein contained shall be construed as a restriction or limitation upon any powers which an authority, as a public corporation, might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers.

(b) No proceedings, notice or approval shall be required for the organization of the authority or the issuance of any bonds or any instrument as security therefor, except as herein provided, notwithstanding any other law to the contrary; provided, that nothing herein shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power thereover of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law.

(c) Projects may be acquired, purchased, constructed, reconstructed, improved, bettered and extended and bonds may be issued under this chapter for such purposes, notwithstanding that any other general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.



§ 68-211-924 - Dissolution of authority -- Procedure -- Allocation of assets.

An authority may be dissolved by a resolution approved by all county and municipal governmental bodies participating in the organization of the authority. A resolution to dissolve the authority shall contain adequate provisions to divide the assets and liabilities of the authority among the participating county and municipal governments in an equitable manner if the authority has assets in excess of liabilities. In the event that the authority has liabilities in excess of assets, the resolution of dissolution shall provide for the allocation of assets of the authority among the creditors of the authority by agreement between the creditors of the authority and the board of directors of the authority. In the event that such an agreement cannot be reached within ninety (90) days after the approval of the resolution to dissolve the insolvent authority, then the board of directors of the authority shall petition the chancery court for an equitable allocation of assets. The chancery court shall hear the cause and shall enter a decree for the allocation of the assets of the authority among the authority's creditors. After the final disposition of the assets of the authority, the board of directors of the authority shall notify, in writing, the governing bodies of the participating governments, the secretary of state, and the department of environment and conservation of these actions, whereupon the board of directors and the authority shall cease to exist.



§ 68-211-925 - Liberal construction.

This part is remedial in nature and shall be liberally construed to effect its purpose of providing for a systematic and efficient means of solid waste disposal and encouraging the best utilization and conservation of energy and natural resources.






Part 10 - Used Oil Collection Act of 1993

§ 68-211-1001 - Short title.

This part shall be known and may be cited as the "Used Oil Collection Act of 1993."



§ 68-211-1002 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Automotive oil" means any oil classified for use in an internal combustion engine, crankcase, transmission, gear box or differential for an automobile, bus or truck, lawnmower, or household power equipment;

(2) "Department" means the department of environment and conservation;

(3) "Distributor" means any person who engages in the business in this state of refining, manufacturing, producing, or compounding of automotive oil, and selling or storing the same in this state; and it also means any person who engages in the business in this state of transporting, importing, or causing to be imported, automotive oil into this state, and distributing, storing, or making original sales of the same in this state, for any purpose whatsoever;

(4) "Do-It-Yourselfer (DIYer)" means an individual who removes used oil from the engine of a light duty motor vehicle, small utility engine owned or operated by such individual, noncommercial motor vehicle or farm equipment;

(5) "Fund" means the used oil collection fund created by this part;

(6) "Oil for use with industrial machinery" is limited to any oil specifically purchased for and necessary for the operation of industrial machinery as defined in § 67-6-102;

(7) "Recycle oil" means to prepare used oil for reuse as a petroleum product by reclaiming, reprocessing, energy recovery, re-refining or other means to utilize properly treated used oil as a substitute for petroleum products;

(8) "Used oil" means any oil which has been refined from crude or synthetic oil and, as a result of use, becomes unsuitable for its original purpose due to loss of original properties, or presence of impurities, but which may be suitable for further use and may be economically recyclable. "Used oil" does not include oil filters; and

(9) "Used oil collection center" means a facility, including fixed locations, tanks, trucks and containers, which accepts used oil from DIYers and which constitutes an approved centralized collection center for used oil.



§ 68-211-1003 - Legislative intent and purpose.

It is the intention of the general assembly to reduce the amount of improperly disposed used oil by providing incentives to increase the number of collection facilities for used oil. It is the purpose of this part to provide for:

(1) The establishment and maintenance of used oil collection facilities and programs that support used oil collection and recycling;

(2) The development of management standards for used oil collectors, transporters and recyclers; and

(3) The promotion of educational programs to encourage the public to dispose of used oil properly.



§ 68-211-1004 - Used oil collection fund.

(a) There is established a general fund reserve to be allocated by the general appropriations act which shall be known as the "used oil collection fund." Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this part, and shall not revert to the general fund on any June 30. Any excess revenues or interest earned by such revenues shall not revert on any June 30, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from such reserve shall not revert to the general fund on any June 30, but shall remain available for expenditure in subsequent fiscal years. All fees, civil penalties, and fines collected pursuant to this part shall be deposited in the fund.

(b) The department may apply for, request, solicit, contract for, receive, and accept gifts, grants, donations, and other assistance from any source to carry out its powers and duties under this part. Any such monetary gifts, grants or donations shall be deposited in the fund.



§ 68-211-1005 - Toll-free telephone number -- Use of moneys in fund -- Personnel.

The fund may be used as follows:

(1) A toll-free telephone number shall be established by the department and maintained for the purpose of disseminating information concerning the locations and operating hours of used oil collection centers within the state; information concerning the availability, dates and requirements for collection where available; information regarding alternate locations that accept commercial used oil; and other information regarding used oil.

(2) The department may award grants, subsidies and/or loans to municipalities, counties and counties having a metropolitan form of government to establish and operate used oil collection centers at publicly owned facilities or other suitable public or private locations; and provide technical assistance to persons who organize such programs.

(3) The department may award grants or subsidies to local governments to purchase equipment which burns used oil as fuel. In awarding such grants or subsidies, priority shall be given to local governments who establish used oil collection centers.

(4) The department shall provide technical assistance to and reimburse public or private operators of used oil collection centers to dilute, decontaminate or dispose of used oil which has been contaminated by any substance which would require such contaminated oil to be disposed of as a hazardous waste in accordance with chapter 212 of this title if such dilution, decontamination or disposal is approved by the department prior to such dilution, decontamination or disposal. However, such reimbursement shall only be awarded to operators who have complied with management standards and rules and regulations of the department and shall be limited to no more than eight thousand dollars ($8,000) per year per used oil collection center. No reimbursement shall be made to any operator who is disqualified pursuant to rules or regulations of the department.

(5) The department may award grants to develop and implement educational programs to encourage proper handling, disposal and recycling of used oil.

(6) The department may award grants to develop and implement programs to provide direct incentives to DIYers to properly handle and dispose of used oil.

(7) The department may award grants to develop and implement programs to provide direct incentives to for-profit and not-for-profit entities to establish and operate used oil collection centers.

(8) The department shall provide signs in accordance with § 68-211-1017.

(9) The department may hire personnel necessary to implement this part and expend moneys in the fund for other necessary administrative costs; provided, that only direct costs of administration and implementation of this part shall be expended from the fund and only that portion of salaries and benefits of personnel which are directly utilized to implement and administer this part shall be expended from the fund.



§ 68-211-1006 - Fee on sales of automotive oil -- Rules and regulations.

(a) There is levied on every distributor of automotive oil a two cent (2cent(s)) per quart fee on the sale of automotive oil to fund the used oil collection fund.

(b) The fee shall apply only to sales of automotive oil, as herein defined, in packaged form. The use of automotive oil by a distributor shall constitute a sale for the purposes of this section unless that use is exempted under other provisions of this part. It is the intention of this part that the fee shall be due only once on any given quantity of automotive oil.

(c) The fee established in this part shall be collected by the department of revenue and deposited to the used oil collection fund. Of the funds received from this fee, for a period of three (3) years starting July 1, 2009, the state shall credit an amount not to exceed four hundred thousand dollars ($400,000) to the general fund annually, if the annual general appropriations act so provides, and the remainder shall be credited to the used oil collection fund. On July 1, 2012, and thereafter, all of the funds received from this fee shall be credited to the used oil collection fund.

(d) The commissioner of revenue is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement, administer and enforce this section and §§ 68-211-1007 -- 68-211-1010.



§ 68-211-1007 - Exemptions from fees on sales of automotive oil -- Certification.

(a) The fee on the sale of automotive oil shall not be imposed on automotive oil:

(1) Exported from this state by a distributor, or sold by a distributor to a wholesaler or retailer who certifies to the distributor, in accordance with subsection (b), that the automotive oil will be exported from this state by the wholesaler or retailer, or resold to a user who will export the automotive oil from this state;

(2) Sold by a distributor to a wholesaler, retailer, or user who certifies to the distributor, in accordance with subsection (b), that the oil is oil for use with industrial machinery.

(b) The certification required in this section shall be in writing, and shall include an acknowledgement on the part of the person giving certification that such person shall be liable to the department of revenue for the fee imposed under § 68-211-1008, if the automotive oil is not sold or used in an exempt manner. Where a wholesaler or retailer certifies that the automotive oil is exempt from the fee on the basis of a subsequent resale to a person who will export the automotive oil, or use the automotive oil for an exempt purpose, the wholesaler or retailer must also obtain a certification from the purchaser that the automotive oil will be exported or used for an exempt purpose.

(c) Good faith acceptance of a certification by a distributor, wholesaler or retailer shall relieve the distributor, wholesaler or retailer from any liability to the department of revenue for the fee otherwise applicable under § 68-211-1008. If a person certifies that the automotive oil will be sold or used in an exempt manner, and the automotive oil is subsequently resold or used in a manner that does not qualify as exempt, the person making the resale or putting the automotive oil to use shall be liable to the department of revenue for the fee.



§ 68-211-1008 - Registration of automotive oil distributors.

Each distributor shall register for each place of business with the commissioner of revenue upon forms prescribed and furnished by such commissioner.



§ 68-211-1009 - Payment of fees -- Returns.

(a) The fee imposed by this part shall be payable for quarterly periods as follows:

(1) January 1 through March 31;

(2) April 1 through June 30;

(3) July 1 through September 30; and

(4) October 1 through December 31.

(b) It is the duty of all distributors of automotive oil on or before the twenty-fifth day of the month following the close of the periods set out above to transmit to the commissioner of revenue, upon forms prescribed and furnished by such commissioner, returns showing such information as such commissioner considers pertinent to the administration of this part. A separate return shall be filed for each separate location or business.

(c) The return shall be accompanied by payment of all fees due.

(d) Failure to file a return and/or pay the fee due under this part prior to the date provided by this section shall cause the fee to become delinquent and subject to interest and penalty as provided in title 67, chapter 1, part 8.



§ 68-211-1010 - Deduction granted to distributors paying fees.

For the purposes of compensating the distributor in accounting for and remitting the fee, a distributor shall be allowed a deduction of the fee due, reported and paid to the department of revenue in the amount of two percent (2%) of the amount due on the report, but such deduction shall be limited to fifty dollars ($50.00) per report. No deduction from the fee shall be allowed if any such report or payment of the fee is delinquent.



§ 68-211-1011 - Used oil collection centers.

(a) (1) All used oil collection centers must meet management standards established by the department and must be attended during hours of operation of such centers. Used oil collection centers shall establish a maximum amount of used oil that such centers will accept from any person in any one (1) day. Such maximum shall be at least five gallons (5 gal.) but no more than ten gallons (10 gal.).

(2) Used oil collection centers shall transfer used oil only to certified transporters and shall maintain records of all volumes of material collected on an annual basis, including the identity of the hauler and the name and location of the recycling facility to which such oil is transported.

(b) Used oil shall not be listed as a hazardous waste or hazardous substance by this state or any subdivision of this state.



§ 68-211-1012 - Administration and enforcement.

(a) The commissioner of environment and conservation shall administer and enforce this part.

(b) The commissioner may:

(1) Issue orders for correction to enforce this part and rules and regulations promulgated pursuant to this part in the manner specified in § 68-211-112 and such orders may be reviewed in the manner specified in § 68-211-113;

(2) Institute proceedings to enjoin violations of this part, rules and regulations promulgated pursuant to this part or orders issued pursuant to subdivision (b)(1) in the manner specified in § 68-211-115; and

(3) Assess civil penalties against any person who violates or fails to comply with this part or rules and regulations promulgated pursuant to this part in the manner specified in § 68-211-117.



§ 68-211-1013 - Development of management standard.

The department shall develop management standards for used oil collection centers that require, as a minimum, that such centers:

(1) Accept uncontaminated used oil from the general public in quantities up to five gallons (5 gal.), per person, per day;

(2) Participate in the state toll-free telephone used oil information network system; and

(3) Demonstrate that it complies with all state and federal regulations concerning tank structure and integrity, maintenance, supervision, employee training and housekeeping.



§ 68-211-1014 - Certification of used oil transporters -- Annual reports.

(a) The department shall develop certification procedures for transporters accepting used oil from public, private and commercial collection facilities. Such certification shall include:

(1) A requirement that the transporter demonstrates familiarity with state regulations and proper used oil management rules;

(2) A requirement that the equipment used in such transportation is in good mechanical condition and is suitable for the transportation of used oil;

(3) A requirement of proof of liability insurance or other means of financial responsibility, as established by the department;

(4) A showing that all recordkeeping and reporting practices are in compliance with all applicable regulations; and

(5) Documentation that all used oil is delivered to qualified customers or certified recyclers. Such documentation shall include the names and addresses of such customers and recyclers.

(b) The department shall require that transporters file an annual report which specifies the type and quantity of used oil transported, collected and recycled during the preceding year.

(c) Any person who annually transports over public highways more than one thousand gallons (1,000 gal.) of used oil shall be a certified transporter. Persons who transport one thousand gallons (1,000 gal.) or less may also apply to the department for certification as a transporter.



§ 68-211-1015 - Development of management standards for collection and recycling.

(a) The department shall develop management standards for used oil recycling and collection. Such standards shall comply with all rules and regulations of the federal environmental protection agency but shall not exceed such rules and regulations.

(b) The underground storage tanks and solid waste disposal control board is authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-211-1016 - Prohibited acts -- Penalty.

(a) Other than as provided for in a state or federal discharge permit, no person shall:

(1) Discharge used oil into sewers, drainage systems, septic tanks, surface waters, groundwaters, water courses or marine waters;

(2) Collect, store, recycle, use or dispose of used oil in any manner which endangers the public health or welfare;

(3) Mix or comingle used oil with hazardous waste or polychlorinated biphenyls (PCBs) that make it unsuitable for recycling or beneficial use; or

(4) Utilize used oil for road oiling, dust control, weed abatement or similar uses which have the potential to cause harm to the environment.

(b) Any person who:

(1) Fails to comply with any provision of this part or any rule adopted pursuant to this part;

(2) Fails to file any reports, records or documents required pursuant to this part;

(3) Fails, neglects, or refuses to comply with any order issued pursuant to this part; or

(4) Knowingly gives or causes to be given any false information in any reports, records, or documents required pursuant to this part;

commits a Class C misdemeanor. Each day such violation continues constitutes a separate offense.



§ 68-211-1017 - Notice to public concerning proper oil collection and recycling -- Signs.

(a) Any retailer of automotive oil that is not a collection center shall post and maintain, at or near the point of automotive oil display or sale, a durable and legible sign (minimum size of eight and one-half by eleven inches (81/2''x 11'') informing the public of the importance of proper collection and disposal of used DIYer oil and the toll-free number for used oil information. The department shall design and provide such signs on request.

(b) The department shall design and provide on request a sign for used oil collection centers which identifies such centers.

(c) The department may approve signs for display by retailers or collection centers that are submitted for such approval and, if approved, such signs may be displayed in lieu of signs designed by the department.

(d) Any sign provided or approved by the department pursuant to subsection (a), (b), or (c) shall be exempt from any sign regulation by local government. Such signs shall not be included as part of any maximum sign allowance pursuant to any local government regulation.



§ 68-211-1018 - Release -- Cleanup.

Upon detection of a release of used oil to the environment at a used oil collection center and notification to the department, the following cleanup steps must be performed:

(1) Stop the release;

(2) Contain the released used oil;

(3) Clean up and manage properly the released used oil and other materials; and

(4) If necessary to prevent future releases, repair or replace any leaking used oil storage containers or tanks prior to returning them to service.



§ 68-211-1019 - Used oil filters.

(a) Used oil filters shall be:

(1) Punctured and hot-drained for a minimum of twelve (12) hours;

(2) Punctured and cold-drained for a minimum of twenty-four (24) hours;

(3) Drained and crushed; or

(4) Prepared for disposal as otherwise provided by rules and regulations promulgated by the underground storage tanks and solid waste disposal control board.

(b) Subsequent to such draining, draining and crushing or other preparation for disposal, such used oil filters shall be recycled or disposed of in accordance with this chapter and rules and regulations promulgated pursuant to this chapter.









Chapter 212 - Hazardous Waste Management

Part 1 - Tennessee Hazardous Waste Management Act of 1977

§ 68-212-101 - Short title.

This part shall be known and may be cited as the "Tennessee Hazardous Waste Management Act."



§ 68-212-102 - Public policy.

In order to protect the public health, safety and welfare, to prevent degradation of the environment, conserve natural resources and provide a coordinated statewide hazardous waste management program, it is declared to be the public policy of the state of Tennessee to regulate hazardous waste management to:

(1) Provide for safe storage, transportation, treatment and disposal of hazardous wastes;

(2) Provide a coordinated statewide program of control of hazardous wastes in cooperation with federal, state and local agencies responsible for the prevention, control or abatement of air, water and land pollution, such that adequate control is achieved without unnecessary duplication of regulatory programs;

(3) Develop long-range plans for adequate hazardous waste management systems to meet future demands; and

(4) Promote efficient and economical hazardous waste management systems, the reuse or recycling of hazardous waste, and efforts to minimize the amounts of hazardous waste generated.



§ 68-212-103 - Exemptions.

Exempted from this part are:

(1) Hazardous wastes which are generated within a residence and are incident to the operation of that residence; and

(2) The following wastes generated within a farm and incident to the operation of that farm:

(A) Wastes from the growing and harvesting of agricultural crops or from the raising of animals (including animal manures), which are returned to the soils as fertilizers; and

(B) Waste pesticides, provided the farmer triple-rinses each emptied pesticide container (using a capable solvent) and disposes of the pesticide residues on the farmer's own farm in a manner consistent with the disposal instructions on the pesticide label.



§ 68-212-104 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the underground storage tanks and solid waste disposal control board as established by § 68-211-111, unless otherwise indicated;

(2) "Commercial facility" means any hazardous waste management facility that stores, treats or disposes of hazardous waste generated off-site. However, a facility shall not be deemed to be a commercial facility if the only hazardous waste that it receives from off-site is either:

(A) Hazardous waste generated from material manufactured by a corporation, generated only at a site or sites owned or operated by the same manufacturing corporation, or subsidiaries of such corporation, or product distribution sites under contract to such corporation; provided, that the volume of hazardous waste received from such sites and placed in storage for more than thirty (30) days does not exceed ten percent (10%) of the permitted or interim status storage capacity at the facility; and provided further, that during no annual period may more than ten percent (10%) of the total hazardous waste treated or disposed at the facility be from such sites;

(B) Mixed hazardous waste (hazardous waste that is also regulated as a radioactive material) that is received for storage and treatment (but not disposal or incineration) pursuant to an order, compliance plan or similar plan or agreement in which such receipt for storage and treatment is specifically approved by the commissioner or board; provided, that any such order, compliance plan or similar plan or agreement also requires that the ultimate land disposal of such mixed hazardous waste or waste from its treatment be at a commercial facility permitted under this part or a properly authorized facility in another jurisdiction; or

(C) Hazardous wastes in the same waste codes and generated from the same industrial operations that a combustion facility was permitted to receive on July 1, 2001, notwithstanding any change of ownership of such operations since such date. The volume of such waste treated annually shall not exceed ten percent (10%) of the combustion facility's July 1, 2001, permitted treatment capacity;

(3) "Commissioner" means the commissioner of environment and conservation, the commissioner's authorized representatives, or, in the event of the commissioner's absence or a vacancy in the office of commissioner, the deputy commissioner;

(4) "Department" means the department of environment and conservation;

(5) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any hazardous waste into or on any land, water or air so that such hazardous waste or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including ground waters;

(6) "Facility" means all contiguous land, and structures, other appurtenances and improvements on the land, used for treating, storing, or disposing of hazardous waste. A facility may consist of several treatment, storage, or disposal operational units;

(7) "Generation" means the act or process of producing hazardous wastes;

(8) "Hazardous secondary material" means a secondary material, such as spent material, by-product or sludge, that when discarded would be identified as hazardous waste under the rules promulgated pursuant to this part;

(9) "Hazardous waste" means waste, or combination of wastes, which because of its quantity, concentration, or physical, chemical, or infectious characteristics may:

(A) Cause, or significantly contribute to an increase in mortality or an increase in serious irreversible illness or incapacitating reversible illness; or

(B) Pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of, or otherwise managed;

(10) "Manifest" means the form used for identifying the quantity, composition, and the origin, routing, and destination of hazardous waste during its transportation from the point of generation to the point of disposal, treatment or storage;

(11) "Off-site" means any property that is not classified as on-site by subdivision (12);

(12) "On-site" means on the site of generation. "On-site" further means the same or geographically contiguous property which may be divided by public or private right(s)-of-way. Noncontiguous property owned by the hazardous waste generator that is connected by a right-of-way which such hazardous waste generator controls and to which the public does not have access is also considered on-site property;

(13) "Permit" means the whole or part of any written authorization of the commissioner pursuant to regulations to own or operate a facility for the treatment, storage, or disposal of or transportation of hazardous waste;

(14) "Person" means an individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, state, municipality, commission, political subdivision of a state, any interstate body, and governmental agency of this state and any department, agency, or instrumentality of the executive, legislative and judicial branches of the federal government;

(15) "Portable commercial unit" means any commercial facility, as defined by subdivision (2), which is transportable from site to site for the purpose of storage, treatment or disposal of hazardous waste;

(16) "State" means the state of Tennessee;

(17) "Storage" means the containment of hazardous waste in such a manner as not to constitute disposal of such hazardous waste;

(18) "Transporter" means any person engaged in the transportation of hazardous waste;

(19) "Treatment" means any method, technique, or process, including neutralization, designed to change the physical, chemical or biological character or composition of any hazardous waste so as to neutralize such waste or so as to render such waste nonhazardous, safer for transport, amenable for recovery, amenable for storage, or reduced in volume. "Treatment" includes any activity or processing designed to change the physical form or chemical composition of hazardous waste so as to render it nonhazardous;

(20) "Waste" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility and other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining and agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under § 402 of the Federal Water Pollution Control Act, codified in 33 U.S.C. § 1342, as amended, 92 P.L. 500, or source, special nuclear, or byproduct material as defined in the Atomic Energy Act of 1954, as amended, 83 P.L. 703, compiled in 42 U.S.C. § 2011 et seq.; and

(21) "Waste management" means the orderly control of storage, transportation, treatment, and disposal of hazardous waste.



§ 68-212-105 - Unlawful acts.

It is unlawful to:

(1) Place or deposit any hazardous waste into the waters of the state except in a manner approved by the department or the Tennessee board of water quality, oil and gas;

(2) Burn hazardous waste except in a manner and under the conditions prescribed by the department or the air pollution control board;

(3) Construct, alter, operate, own, close, or maintain after closure a hazardous waste treatment, storage, or disposal facility in violation of the rules and regulations established under this part or in violation of orders of the commissioner or board, or in such a manner as to create a public nuisance or a hazard to public health;

(4) Store, containerize, label, transport, treat or dispose of hazardous waste or fail to provide information in violation of the rules, regulations, or orders of the commissioner or board, or in such a manner as to create a public nuisance or a hazard to the public health;

(5) Refuse or fail to pay to the department fees assessed pursuant to this part and in violation of the rules, regulations, or orders of the commissioner or board; or

(6) Site a new commercial hazardous waste facility less than one thousand five hundred feet (1,500') from residential, child care, church, park or school property.



§ 68-212-106 - Criteria for determining hazardous wastes -- Notification regarding wastes generated -- Manifest systems -- Landfill disposal sites.

(a) (1) The board shall establish criteria for determining if a substance is a hazardous waste and will prepare a list of wastes which are considered hazardous in order to aid in determining the generators of hazardous waste in the state. However, such list shall not limit the regulatory authority over substances which meet established criteria for a hazardous waste.

(2) Any person who is generating a waste which is considered hazardous by the established criteria or list shall notify the department in writing of the quantities and composition of wastes generated and the method by which such person intends to store, treat or dispose of such wastes.

(3) All generators, transporters, and owners and operators of hazardous waste storage, treatment, and disposal facilities shall utilize a manifest system to assure that such hazardous waste transported off-site is stored, treated, or disposed of in storage, treatment, or disposal facilities in compliance with regulations promulgated pursuant to this part.

(b) (1) The commissioner shall notify the register of deeds in each county in which a landfill disposal facility or site is located and currently being used for landfilling of hazardous waste of the precise location of such facility or site. Such notice shall include the following:

(A) The name of the person who owns the property upon which the disposal facility or site is located;

(B) The book and page number in which the deed to such property is recorded; and

(C) The hazardous wastes which are disposed of on such property.

(2) The commissioner is authorized to require any person owning or operating a landfill disposal facility or site to provide such information prior to landfilling on such facility or site.

(3) As used in this section:

(A) "Landfill disposal facility or site" includes any settlement pond or lagoon which is not regulated by the division of water quality control and also includes open dumping; and

(B) "Open dumping" means the depositing of solid wastes into a body or stream of water or onto the surface of the ground without compacting the wastes and covering with suitable material as prescribed in the regulations of the department.

(4) This subsection (b) is to be administered by the division of solid and hazardous waste management.



§ 68-212-107 - Powers and duties of commissioner, department, and board.

(a) The commissioner shall exercise general supervision over the construction, operation, maintenance, closure, and where applicable, post-closure care of hazardous waste storage facilities, treatment facilities, and disposal facilities throughout the state. Such general supervision shall apply to all features of construction, operation, maintenance, closure, and, where applicable, post-closure care of such facilities which do or may affect the public health and safety or the quality of the environment, and which do or may affect the proper storage, treatment, or disposal of hazardous wastes.

(b) For the purpose of developing or enforcing any rule or regulation authorized by this part, or enforcing any requirement of this part or order issued by the commissioner or board pursuant to this part, the commissioner is authorized to at any reasonable time:

(1) Enter any place where wastes (which the commissioner has reason to believe may be hazardous) are, may be, or may have been generated, stored, transported, treated, disposed of, or otherwise handled;

(2) Inspect and obtain samples of any waste (which the commissioner has reason to believe may be hazardous), samples of any containers or labeling for such wastes, and samples of ambient air, surface waters, and ground waters at the facility or site; and

(3) Inspect and copy any records, reports, test results, or other information relating to the purposes of this part.

(c) The board is authorized to request the commissioner or the commissioner's representatives to investigate, inspect and obtain samples from hazardous waste storage, treatment, or disposal facilities throughout the state.

(d) The board is empowered to promulgate and adopt, in accordance with the rulemaking requirements of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, such rules and regulations as are required elsewhere in this part or are otherwise necessary or desirable to implement this part. Such rules and regulations shall include, but shall not necessarily be limited to:

(1) Regulations setting out the criteria, lists, and any other necessary mechanisms for the determination of whether any substance is a hazardous waste for the purposes of this part;

(2) Regulations providing procedures and requirements for the use of a manifest during the transportation of hazardous waste;

(3) Regulations providing requirements for the location, design, construction, operation, maintenance, closure, and, where appropriate, post-closure care of hazardous waste treatment, storage, and disposal facilities as may be necessary or desirable for the safe storage, treatment, and disposal of hazardous wastes in the state;

(4) Regulations providing appropriate requirements (including joint and several liability for owners and operators and submission of plans and specifications) and procedures governing application for issuance, renewal, modification, suspension, revocation, or denial of permits for hazardous waste treatment, storage, and disposal facilities; which requirements and procedures shall be consistent with the Uniform Administrative Procedures Act, and shall include provisions for public notice and comment and an opportunity for a public hearing prior to permit determinations;

(5) Regulations providing requirements for the transportation, containerization, and labeling of hazardous waste which shall be consistent with those issued by the United States department of transportation and the Tennessee department of safety, to include requirements and procedures governing application for and issuance, renewal, modification, suspension, renovation or denial of permits for hazardous waste transporters;

(6) Regulations providing requirements and procedures for notification by generators of hazardous waste and for the establishment, maintenance, and reporting of other information as necessary or desirable to achieve the purposes of this part;

(7) Regulations providing for the assessment and collection of fees as provided in § 68-212-110;

(8) Regulations establishing a schedule of administrative penalty amounts as provided in § 68-212-114(c);

(9) Regulations which prohibit the land disposal of certain hazardous wastes if the board determines that such a prohibition is required in order to protect human health and the environment for as long as the waste remains hazardous, taking into account:

(A) The long-term uncertainties associated with land disposal;

(B) The goal of managing hazardous waste in an appropriate manner in the first instance; and

(C) The persistence, toxicity, mobility, and propensity to bioaccumulate of such hazardous wastes and their hazardous constituents;

(10) (A) Regulations which shall establish conditions or criteria for the siting of commercial hazardous waste storage, treatment, and disposal facilities in this state. No permit may be issued for a proposed facility that does not conform to the conditions and criteria of those regulations. These conditions or criteria shall consider the differences between storage, treatment, and disposal facilities, and shall address, but not be limited to, the following:

(i) Siting in floodplains, wetlands, seismic risk zones, and in areas underlaid by mature karst formations;

(ii) Depth to groundwater and seasonal high water tables;

(iii) Distances from public and private drinking water supplies;

(iv) Distances from occupied dwellings including, but not limited to, private residences, public schools and other buildings, and commercial buildings, and buildings not associated with the facility;

(v) Distances from scenic, cultural and recreational areas;

(vi) The adequacy of the transportation routes to accommodate any increased traffic;

(vii) The adequacy of the emergency response capabilities; and

(viii) The economic impacts on the local community and the surrounding communities.

(B) Regulations adopted pursuant to this subsection (d) shall not apply to any facility or site currently operating under authorization of the commissioner or to any facility permitted by the commissioner prior to adoption of such regulations; and

(11) Regulations implementing the distance restrictions established by § 68-212-105(6).

(e) The board is empowered and authorized to act as the board of appeals to review actions of the commissioner arising from the implementation of this part in accordance with § 68-212-113. For the purposes of this part, eight (8) members constitute a quorum, and a quorum may act for the board in all matters.

(f) The provisions of title 13, chapter 18, regarding major energy projects, as defined in § 13-18-102 do not apply to this part.



§ 68-212-108 - Permits -- Bond -- Terminated facilities -- Perpetual care trust fund -- Hazardous waste trust fund.

(a) (1) No person shall construct, substantially alter, or own or operate a hazardous waste treatment, storage, or disposal facility, nor shall any person treat, store, or dispose of a hazardous waste, nor shall any hazardous waste transporter receive a hazardous waste from, or deliver a hazardous waste to, any location in the state, without first obtaining a permit from the commissioner for such facility or activity. No such permit shall be issued or otherwise authorized unless and until the person has complied with the requirements established by the board in regulations promulgated under this part. All permits for hazardous waste management facilities and transporters shall be issued by the commissioner. All such permits shall be issued according to procedures established by the board in regulations promulgated under this part.

(2) After public notice and an opportunity for comment, the commissioner may, to the extent allowed in regulations adopted by the board, grant variances and waivers for persons; and the board may through the rulemaking process establish exemptions from the requirements of this part and permits-by-rule for classes of activities subject to the requirements of this part; provided, that it is demonstrated to a reasonable degree of certainty that design or operating practices will prevent degradation of the environment and will adequately protect the public health, safety and environment; and provided further, that the commissioner shall not waive the requirement that a community impact statement be filed.

(b) Each permit shall contain such terms and conditions as the commissioner deems necessary under the regulations promulgated under this part and shall be issued for a fixed period of time. A permit may be modified at any time for cause.

(c) (1) The commissioner may require the posting of a bond by any applicant for permitting of a hazardous waste storage facility, treatment facility or disposal facility. Such bond shall be to assure the availability of funds to the state in the event of abandonment, insolvency, or other inability of the applicant to meet the requirements regarding a public health hazard created by the presence of hazardous waste at a site occupied by the applicant or formerly under its possession, ownership, or control. The amount of the bond will be established by the commissioner as a permit condition and based on the estimated costs of providing proper closure, or post-closure care to the facility. In establishing such requirements, the commissioner shall give due consideration to the probable extent of contamination, the amount of possible property damage, the costs of removal and disposal of hazardous waste used by the applicant, the costs of reclamation of the property in the event of abandonment, insolvency or other inability of the applicant to perform such services to the satisfaction of the commissioner.

(2) In the event it is determined that there is a reasonable probability that a permitted facility or site will eventually cease to operate while containing, storing, or otherwise treating hazardous wastes on the premises which will require continuing and perpetual care or surveillance over the facility or site to protect the public health, safety or welfare, the commissioner, for the commissioner's respective area of permitting authority, may require for storage, treatment or disposal facilities, a sum to be deposited by the applicant, in addition to the posted bond, in such amounts and under such circumstances as the commissioner shall determine as necessary by rule, regulation, or order based upon such rule or regulation, in a trust fund maintained as the perpetual care trust fund in the name of the state. In establishing such additional requirements, the commissioner shall give due consideration to the nature of the hazardous waste material, the size and type of facility or site to be decommissioned, and the anticipated expenses of perpetual care and surveillance.

(3) No private entity shall be precluded by reason of criteria established under subdivisions (c)(1) and (2) from the ownership or operation of facilities providing hazardous waste treatment, storage, or disposal services where such entity can provide assurance of financial responsibility and continuity of operation consistent with the degree and duration of risks associated with the treatment, storage or disposal of a specified hazardous waste.

(4) An acceptable bond shall be issued by a fidelity or surety company authorized to do business in this state; a personal bond supported by such collateral as the commissioner shall deem to be satisfactory; or a cash bond in an amount to be determined by the commissioner. Acceptable forms of collateral shall be established by the board by regulation and shall include, but are not limited to, insurance policies, letters of credit or securities.

(5) The bonds obtained by any applicant shall be payable to the state of Tennessee and shall remain effective until such time as the commissioner determines that the facility or site involved no longer presents a danger to the public health and welfare.

(6) At any time during the life of a bond, the commissioner, for the commissioner's respective area of permitting authority, may order forfeiture of the bond of a storage, treatment, or disposal facility based upon the commissioner's determination of abandonment, insolvency or other inability of the applicant to perform to the satisfaction of the commissioner. The board shall promulgate regulations to ensure the applicant adequate notice and an opportunity to be heard on the matter of forfeiture. All forfeited bonds shall be deposited in a special account in the name of the state, entitled "the hazardous waste trust fund." All moneys deposited in the fund may be expended by the commissioner as the commissioner considers necessary to assure the protection of the public health, safety, or welfare. Following the detoxification, the removal and disposal of any hazardous waste, and the reclamation of the premises, any funds remaining from the forfeited bond shall accrue to the state and shall not be refundable to the applicant. Any unencumbered moneys and any unexpended balance of the fund, together with any interest accruing on investments and deposits of the fund, remaining at the end of any fiscal year shall not revert to the general fund, but shall be carried forward and maintained in the fund until expended in accordance with this part. The moneys which are deposited in the hazardous waste trust fund and the perpetual care trust fund shall not be used for normal operating expenses of the department, but shall be expended only for the detoxification, removal and disposal of any hazardous waste, reclamation of sites or facilities, and perpetual care and surveillance of sites or facilities where the applicant has abandoned, defaulted, or otherwise refused to perform the above services to the satisfaction of the commissioner. Moneys accumulated in the hazardous waste trust fund or the perpetual care trust fund may be transferred by the commissioner whenever it is determined by the commissioner that the transfer of such funds is required to provide services at abandoned, inoperative, decommissioned facilities or at contaminated sites to protect the public health, safety or welfare.

(d) The commissioner may require any applicant for permitting of a hazardous waste storage facility, treatment facility, or disposal facility, and any such permittee, to have and maintain financial responsibility as may be necessary for bodily injury and property damage to third parties caused by sudden or nonsudden accidental occurrences arising from operations of the facility. The board shall promulgate and adopt rules and regulations as necessary or desirable to implement this provision.

(e) The commissioner may deny or revoke any permit of a storage, treatment or disposal facility if the commissioner finds that the applicant or permittee has failed to comply with any term or condition of the permit, this part, any order of the commissioner, or any rules, regulations or standards adopted pursuant hereto.

(f) (1) The department shall give public notice of an application for a permit for a commercial facility for the storage, treatment, or disposal of hazardous waste within thirty (30) days of its receipt. The commissioner shall hold a community meeting concerning such a permit application within forty-five (45) days of the publication of the public notice. This shall be in addition to the public notice and hearing given after a draft permit or denial is issued. The county legislative body of the county in which the facility is proposed, the governing body of the municipality, if any, in which the facility is proposed and the governing body of any municipality within one (1) mile of the proposed facility shall be represented at the community meeting. Failure to participate shall be deemed a waiver and shall not invalidate the meeting. The board shall prescribe in rules the procedures for such notices and meetings. The local governing bodies participating in the community meeting shall have the opportunity to prepare reports representing their interpretation of the concerns of the community, and shall submit such reports to the department within ninety (90) days after the community meeting. The report may include any summaries of issues that the local governing bodies feel appropriate.

(2) If a local governing body chooses to make such report, it shall include a decision to accept, reject, or modify the application. Such decision shall be based upon the application of the following criteria which shall consider the differences between storage, treatment and disposal facilities:

(A) The facility is located so as to minimize incompatibility with the character of the surrounding area and to minimize the effect on the value of the surrounding area;

(B) The plan of operations for the facility is designed to minimize the danger to the surrounding area from fire, spills, or other operational accidents;

(C) The traffic patterns and the capacity of roads and bridges to or from the facility are so designed as to minimize the impact on existing traffic flows;

(D) An emergency response plan has been formulated by or for the facility which includes notification, containment and evacuation procedures to be used in case of an accidental release;

(E) If the facility is to be located in a county where the county or municipality has adopted a hazardous or solid waste management plan and/or zoning plan, the facility is consistent with that plan;

(F) Distances from occupied dwellings, including, but not limited to, private residences, schools, churches, commercial buildings, and other buildings not associated with the facility, and scenic, cultural and recreational areas so as to minimize the adverse economic impacts on the local community and the surrounding communities;

(G) The facility is so designed, located and proposed to be operated that the public health, safety and welfare will be protected;

(H) The previous operating experience and past record of convictions relevant to the operation of a proposed facility, or admissions of violations, other than minimal nonwillful permit violations, of the applicant and any subsidiary or parent corporation operating in the field of solid or hazardous waste management; and

(I) The conditions or criteria provided for in § 68-212-107(d)(10).

(3) Failure by any of the local governing bodies to submit such report within the ninety-day period shall be deemed a waiver of the right of such local governing body to submit such report. The department shall consider these reports in granting the permit. The commissioner may affirm the decision of the local governing body, if any, or may reverse or modify the decision if the decision is:

(A) In violation of statutory provisions;

(B) In excess of the statutory authority of the agency or the local governing body;

(C) Made upon unlawful procedure;

(D) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion;

(E) Unsupported by evidence which is both substantial and material in the application and report; or

(F) Contrary to the conditions or criteria set forth in § 68-212-107(d)(10).

(4) The commissioner shall issue or deny the permit within ninety (90) days of the close of the public comment period on the draft permit. The applicant shall reimburse the department for the expense of all public notification. Failure to make such payment shall be grounds for denial of the permit.

(g) If the ownership or operational control of a hazardous waste storage facility, treatment facility, disposal facility or commercial landfill facility for disposal of hazardous waste is sold, voluntarily or involuntarily transferred or in any other manner changed, then the permit shall be revoked; provided, that such permit may be reinstated within ninety (90) days if the commissioner determines that all original permit requirements and conditions will be met by the new owner or operator, and the commissioner may allow such facility to continue to operate during such ninety-day period. Any major modification of prior permitted operation shall require a new permit issuance process to be followed.

(h) The board shall establish criteria in regulations promulgated under this part for the consideration of the applicant's prior related business record and any civil or criminal liability for past ownership or operation of any facility which would be required to receive a permit to be operated in this state. Such record shall be considered by the commissioner prior to the issuance of any permit pursuant to this section.

(i) No permit for a hazardous waste storage facility, treatment facility or disposal facility shall be issued if any person who is the legal or beneficial owner of ten percent (10%) or more of the stock of the company or corporation applying for such permit has been convicted of any felony or has been convicted of a misdemeanor for the unlawful storage, treatment or disposal of hazardous wastes.

(j) Subsections (f)-(j) shall not apply to any facility currently operating under authorization of the commissioner.

(k) Permits issued after July 1, 1986, may require corrective action for all releases of hazardous waste and hazardous constituents from any waste management unit at a treatment, storage, or disposal facility seeking a permit under this part, regardless of the time at which such waste was placed in the facility. Permits shall also include schedules for compliance for such corrective action and assurances of financial responsibility for completing such corrective action.

(l) The commissioner may refuse to issue a permit to a commercial facility for the storage, treatment, or disposal of hazardous waste if, at the time of permit issuance, the applicant or permittee is subject to an order for corrective action pursuant to this part; provided, that upon a determination by the commissioner that the public health, safety and environment will be adequately protected by the posting of a sufficient bond as security to ensure compliance with such order for correction, or by such other means approved by the commissioner, the commissioner may waive this subsection (l).

(m) No new commercial hazardous waste permit applications received by the department after June 8, 1989, shall be considered, approved or denied by the commissioner until the board has complied with § 68-212-107(d)(10). This subsection (m) and the regulations adopted pursuant to § 68-212-107(d)(10) shall not apply to any application for a permit for a facility if the application was filed with the department, or if the planned facility was under review by the department in anticipation of the filing of the application, on or before July 1, 1989.

(n) (1) No permit shall be issued or otherwise authorized for a portable commercial unit to store, treat or dispose of hazardous waste generated in a state other than Tennessee. The commissioner may deny or revoke any permit of a portable commercial unit which fails to comply with this subsection (n).

(2) A permit issued to a unit which is subject to this subsection (n) may be modified at any time to comply with this subsection (n).

(o) (1) Before submitting to the department the Part B permit application for a new hazardous waste treatment storage or disposal facility permit or for a permit renewal, the applicant shall hold at least one (1) meeting with the public in order to inform the community of proposed hazardous waste management activities and to solicit questions from the community. The applicant shall submit a summary of the meeting and copies of any written comments or materials submitted at the meeting to the department as a part of the permit application. The applicant must provide public notice of the preapplication community meeting at least thirty (30) days prior to the meeting. Public notice shall include, but shall not be limited to, a visible and accessible sign at or near the facility announcing the date, time and location of the meeting, and other information as required by the department.

(2) At the preapplication community meeting the applicant must provide a community impact statement which shall also be maintained in the facility file. The community impact statement shall include the following:

(A) A description of the facility (including a scale drawing or photograph of the facility) and the proposed hazardous waste management activities;

(B) A description of security procedures at the facility;

(C) Information on hazard prevention and preparedness, including a summary of the contingency plan and arrangements with local emergency authorities;

(D) A description of procedures, structures or equipment used to prevent employee exposure, hazards during unloading, runoff from handling areas and contamination of water supplies;

(E) A description of traffic patterns, traffic volume and control, condition of access roads, and the adequacy of traffic control signals; and

(F) A description of the facility location information relative to compliance with flood plain requirements and with respect to any commercial applicant, seismic requirements.



§ 68-212-109 - Confidentiality.

The board shall establish procedures to ensure that information supplied to the department, as provided by this part, and defined as proprietary by regulation, is not revealed to any person without the consent of the person supplying such information. Proprietary information does not include the name and address of permit applicants. Proprietary information may be utilized by the commissioner, the board, the department, the United States environmental protection agency (EPA), or any authorized representative of the commissioner or the board in connection with the responsibilities of the department or board pursuant to this part or as necessary to comply with federal law. The court may assess against the department reasonable attorney fees and other litigation costs reasonably incurred in any case under this section in which the complainant has substantially prevailed.



§ 68-212-110 - Fees -- Consequences of failure to pay.

(a) The board shall establish a schedule of fees for hazardous waste generators, hazardous waste transporters, operators of hazardous waste transfer facilities; applicants and holders of permits for the storage, reclamation, treatment or disposal of hazardous waste; and for the generation, storage, transportation, reclamation or treatment of those hazardous secondary materials that, if discarded, would be identified as spent materials, listed by-products or listed sludges. The board shall not establish fees for those hazardous secondary materials that are reclaimed and returned to the original process or processes in which they were generated where they are reused in the production process; provided, that only tank storage is involved and the entire process through completion of reclamation is closed by being entirely connected with pipes or other comparable enclosed means of conveyance. To establish an incentive to minimize risk to public health and the environment, the board shall consider the following factors in establishing the fees:

(1) Off-site versus on-site facility;

(2) Facility design capacity; and

(3) Storage or treatment operation versus disposal operation.

(b) Expenditures of such fees collected shall be restricted to operations of the hazardous waste management program established pursuant to this part.

(c) Upon failure or refusal of an operator of a facility, transporter, or generator to pay a fee lawfully levied within a reasonable time allowed by the commissioner, the commissioner then may apply to a court of competent jurisdiction for a judgment and seek execution of such judgment.

(d) Failure of a permit applicant to pay the required fee shall constitute grounds for denial of a permit. Failure of a permittee to pay the required annual fee shall constitute grounds for revocation of the permittee's permit.

(e) If any part of any fee imposed under this part is not paid on or before its due date, a penalty of five percent (5%) of the amount due shall at once accrue and be added thereto. Thereafter, on the last day of each month during which any part of any fee or any prior accrued penalty remains unpaid, an additional penalty of five percent (5%) of the then unpaid balance shall accrue and be added thereto; however, the total of the penalties and interest that accrue pursuant to this section shall not exceed three (3) times the amount of the original fee. At the commissioner's sole discretion, the commissioner may reduce the penalties that otherwise accrue pursuant to this section or chapter 203 of this title if, in the commissioner's opinion, the failure to pay fees was due to inadvertent error or excusable neglect; however, in no event shall the penalties be reduced to an amount less than ten percent (10%) per annum, plus statutory interest. Nothing in this section shall be construed as requiring the issuance of a commissioner's order for the payment of a fee or a late payment penalty.



§ 68-212-111 - Order for correction of deficiencies.

(a) When the commissioner finds upon investigation that any provisions of this part are not being carried out, the commissioner may issue an order for correction to the responsible person, and this order shall be complied with within the time limit specified in the order. Such order shall be served by personal service or shall be sent by certified mail, return receipt requested. Investigations made in accordance with this section may be made on the initiative of the commissioner or board. Prior to the issuance of any order or the execution of any other enforcement action, the commissioner may request the presence of the alleged violator of this part at a meeting to show cause why enforcement action ought not to be taken by the department.

(b) Whenever the commissioner finds that any person is engaging in an unauthorized activity which is endangering or causing damage to the public health or environment, the commissioner may, without prior notice, issue an order reciting the existence of such unauthorized activity and requiring that such action be taken as the commissioner deems necessary.



§ 68-212-113 - Review of orders -- Judicial review.

(a) (1) Any person against whom an order is issued may secure a review of the necessity for or reasonableness of such order by filing with the commissioner a written petition, setting forth the grounds and reasons for such person's objections and asking for a hearing in the matter involved before the board. Any such order shall become final and not subject to review unless the person or persons named therein shall file such petition for a hearing before the board no later than thirty (30) days after the date such order is served.

(2) (A) Any person whose permit application for a hazardous waste transportation, storage, treatment or disposal facility is denied by the commissioner may secure a review of the commissioner's denial by filing with the commissioner a written petition setting forth the grounds and reasons for such person's objections to the commissioner's denial and requesting a hearing before the board. Any denial of a permit application shall become final and not subject to review unless such petition for a hearing before the board is filed no later than thirty (30) days after notice of denial is served.

(B) A petition for permit appeal may be filed, pursuant to this subdivision (a)(2)(B), by an aggrieved person who participated in the public comment period or gave testimony at a formal public hearing. The appeal shall be based upon one (1) or more of the issues that were provided to the commissioner in writing during the public comment period or in testimony at a formal public hearing on the permit application. Additionally, for those permits for which the department gives public notice of a draft permit, any permit applicant or aggrieved person may base a permit appeal on any material change to conditions in the final permit from those in the draft, unless the material change has been subject to additional opportunity for public comment. Any petition for permit appeal under this subdivision (a)(2)(B) shall be filed with the commissioner within thirty (30) days after public notice of the commissioner's decision to issue or deny the final permit. Notwithstanding § 4-5-223 or any other law to the contrary, this subdivision (a)(2)(B) shall be the exclusive means for obtaining administrative review of the commissioner's issuance or denial of a permit by such an aggrieved person, and its process shall be exhausted before judicial review may be sought.

(3) In the event the commissioner fails to take any action on a permit application or proposed amendment to a permit for a hazardous waste transportation, storage, treatment, or disposal facility within forty-five (45) days of submission to the proper authority, the person having submitted such application may appeal to the board as though the application was denied. The petition shall recite the failure of the commissioner to act on the application. No permit shall be issued by the commissioner except in a manner pursuant to this part or regulations promulgated pursuant to this part.

(b) The hearing before the board on any petition filed under subsection (a) shall be conducted as a contested case and shall be heard before an administrative judge sitting alone pursuant to §§ 4-5-301(a)(2) and 4-5-314(b), unless settled by the parties; provided that in a petition filed under subdivision (a)(2)(B) the judge shall hold the hearing in the county where the facility or site is proposed to be located. The administrative judge to whom the case has been assigned shall convene the parties for a scheduling conference within thirty (30) days of the date the petition is filed. The scheduling order for the contested case, issued by the administrative judge, shall establish a schedule that results in a hearing being completed within one hundred eighty (180) days of the scheduling conference, unless the parties agree to a longer time or the administrative judge allows otherwise for good cause shown, and an initial order being issued within sixty (60) days of completion of the record of the hearing. The administrative judge's initial order, together with any earlier orders issued by the administrative judge, shall become final unless appealed to the board by the commissioner or other party within thirty (30) days of entry of the initial order or, unless the board passes a motion to review the initial order pursuant to § 4-5-315, within the longer of thirty (30) days or seven (7) days after the first board meeting to occur after entry of the initial order. Upon appeal to the board by a party, or upon passage of a motion of the board to review the administrative judge's initial order, the board shall afford each party an opportunity to present briefs, shall review the record and allow each party an opportunity to present oral argument. If appealed to the board, the review of the administrative judge's initial order shall be limited to the record, but shall be de novo with no presumption of correctness. In such appeals, the board shall thereafter render a final order, in accordance with § 4-5-314, affirming, modifying, remanding, or vacating the administrative judge's order. A final order rendered pursuant to this section is effective upon its entry, except as provided in § 4-5-320(b) unless a later effective date is stated therein. A petition to stay the effective date of a final order may be filed under § 4-5-316. A petition for reconsideration of a final order may be filed under § 4-5-317. Judicial review of a final order may be sought by filing a petition for review in accordance with § 4-5-322. An order of an administrative judge that becomes final in the absence of an appeal or review by the board shall be deemed to be a decision of the board in that case for purposes of the standard of review by a court; however, in other matters before the board, it may be considered but shall not be binding on the board.

(c) An appeal may be taken from any final order or other final determination of the board by any party, including the department, who is or may be adversely affected thereby to the chancery court of Davidson County. The chancery court of Davidson County shall have exclusive original jurisdiction of all review proceedings instituted under the authority and provisions of this part; provided, that the judicial review of any final decision of the board shall be made pursuant to the procedures established and set forth in the Uniform Administrative Procedures Act.



§ 68-212-114 - Violations -- Civil and criminal penalties.

(a) (1) Any person violating any provision of this part, or failing, neglecting or refusing to comply with any order, or any term or condition of any permit, issued by the commissioner or board, commits a Class A misdemeanor. Each day upon which a violation occurs constitutes a separate punishable offense.

(2) Any person who knowingly disposes of hazardous waste in violation of this part, rules, regulations, the terms or conditions of a permit, or orders of the commissioner or board commits a Class C felony. Each day upon which such violation occurs constitutes a separate punishable offense.

(3) In addition to the penalties imposed under subdivisions (a)(1) and (2), the court, department or board may suspend the permit to store, transport, treat or dispose of hazardous waste for a period of up to ten (10) years of any person who has been convicted of two (2) such felonies within a two-year period. The court, department or board shall suspend the permit to store, transport, treat or dispose of hazardous waste for a period of ten (10) years of any person who has been convicted of three (3) such felonies within a two-year period. No person who has had such person's permit suspended pursuant to this subsection (a) shall be eligible to apply for any other permit issued pursuant to this part until the period of time for which the permit was suspended has expired. No succeeding person who has substantial factual or legal connections, continuity or identity with any person who has had such person's permit suspended pursuant to this subsection (a) shall be eligible to apply for any permit issued pursuant to this part until the period of time for which the permit was suspended has expired, but a succeeding person who is a good faith purchaser and who does not have substantial factual or legal connections, continuity or identity, may apply for a permit. Determination of factual or legal connection, continuity or identity under this subsection (a) shall be made by the chancellor of Davidson County upon request of the succeeding person. Nothing in this subsection (a) precludes the suspension, revocation or denial of a permit by the department or board when such action is otherwise authorized by law.

(b) (1) Any person who violates or fails to comply with any provision of this part, any order of the board or commissioner, the terms or conditions of any permit issued, or any rule, regulation or standard adopted pursuant to this part shall be subject to a civil penalty of up to fifty thousand dollars ($50,000) per day for each day of violation. Each day upon which such violation occurs constitutes a separate punishable offense, and such person shall also be liable for any damages to the state resulting therefrom.

(2) Any civil penalty or damages shall be assessed in the following manner:

(A) The commissioner may issue an assessment against any person responsible for the violation or damages. Such person shall receive notice of such assessment by certified mail, return receipt requested;

(B) Any person against whom an assessment has been issued may petition the board for a review of the assessment;

(C) The manner of review of an assessment shall be the same as that for an order as set out in § 68-212-113;

(D) If a petition for review of the assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment and it shall become final; and

(E) The commissioner may institute proceedings for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violation or failure to comply occurred.

(3) In assessing a civil penalty, the following factors may be considered:

(A) The harm done to public health or the environment;

(B) The economic benefit gained by the violators;

(C) The amount of effort put forth by the violator to attain compliance; and

(D) Any unusual or extraordinary enforcement costs incurred by the commissioner.

(4) Damages to the state may include any reasonable expenses incurred in investigating and enforcing violations of this part, and in restoring the air, water, land and other property, including animal, plant and aquatic life, of the state to their former condition.

(c) (1) Any person who violates or fails to comply with any provision of this part or any rule, regulation, or standard adopted pursuant to this part shall be subject to an administrative penalty not to exceed one thousand dollars ($1,000) per violation, with each day such violation continues constituting a separate punishable offense.

(2) The board shall promulgate and adopt rules and regulations establishing a schedule of administrative penalty amounts for certain specific non-discretion violations or categories of violations established by this part.

(3) The commissioner may issue an assessment of administrative penalties against any person responsible for a nondiscretionary violation. Such person shall receive notice of such assessment by certified mail, return receipt requested.

(4) Any person against whom an assessment of administrative penalties has been issued may petition the board for a review of the assessment. The manner of such review shall be the same as that for an order as set out in § 68-212-113. If a petition for review of an assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment and it shall become final.

(5) The commissioner may issue an assessment of civil penalties pursuant to subsection (b) against any person who fails to comply with an assessment of administrative penalties lawfully issued in accordance with this subsection (c).

(d) Any person qualified by law may intervene as a matter of right in any court action brought by the commissioner or board pursuant to this part.

(e) (1) Whenever any order or assessment under § 68-212-113 or this section has become final, a notarized copy of the order or assessment may be filed in the office of the clerk of the chancery court of Davidson County.

(2) When filed in accordance with subdivision (e)(1), a final order or assessment shall be considered as a judgment by consent of the parties on the same terms and conditions as those recited therein. Such judgment shall be promptly entered by the court. Except as otherwise provided in this section, the procedure for entry of the judgment and the effect thereof shall be the same as provided in title 26, chapter 6.

(3) (A) If the final order or assessment resulting in a judgment under subdivision (e)(2) is from the board, the judgment shall become final thirty (30) days after the date a summons has been served upon the defendant.

(B) If the final order or assessment resulting in a judgment under subdivision (e)(2) is from the commissioner, any citizen shall, within forty-five (45) days after entry of the judgment, have the right to intervene on the ground that the penalties or remedies provided are inadequate or are based on erroneous findings of facts. Upon receipt of a timely motion for intervention, the court shall determine whether it is duplicitous or frivolous, and shall notify the movant and the parties of its determination. If the motion is determined not to be duplicitous or frivolous, all parties shall be considered to have sought review of the final order or assessment, and the court shall proceed in accordance with § 4-5-322. If no timely motion for intervention is filed, or if any such motion is determined to be duplicitous or frivolous, the judgment shall become final forty-five (45) days after the date of entry.

(4) A final judgment under this subsection (e) has the same effect, is subject to the same procedures, and may be enforced or satisfied in the same manner, as any other judgment of a court of record of this state.



§ 68-212-115 - Injunctions.

In addition to the penalties provided elsewhere in this part, the commissioner may cause the enforcement of any orders, permits, rules or regulations issued by the commissioner or the board to carry out this part by instituting legal proceedings to enjoin the actual or threatened violations of this part, and the orders, permits, rules or regulations of the commissioner or orders of the board in the chancery court of Davidson County or in the chancery court of the county wherein all or a part of the actual or threatened violations has or is about to occur, in the name of the department, by a staff attorney and under the supervision of the attorney general and reporter. In such suits, the court may grant temporary or permanent injunctions or restraining orders. Such proceedings shall not be tried by jury.



§ 68-212-117 - Complaints -- Procedure.

(a) Any person may file with the commissioner or board a signed complaint against any person allegedly violating any provisions of this part. Unless the commissioner or board determines that such complaint is duplicitous or frivolous, the commissioner or board shall immediately serve a copy of it upon the person or persons named therein, promptly investigate the allegations contained therein, and shall notify the alleged violator of what action, if any, the commissioner or board will take. In all cases, the commissioner or board shall notify the complainant of the commissioner's or board's action or determination within ninety (90) days from the date of the commissioner's or board's receipt of the written complaint. If either the complainant or the alleged violator believes that the commissioner's or board's action or determination is or will be inadequate or too severe, such person may appeal to the board for a hearing. Such appeal must be made within thirty (30) days after receipt of the notification sent by the commissioner or board. If the commissioner fails to take the action stated in such notification, the complainant may make an appeal to the board within thirty (30) days from the time at which the complainant knows or has reason to know of such failure. When such an appeal is timely filed, the procedure for conducting the contested case shall be in accordance with § 68-212-113(b). The department shall not be obligated to assist a complainant in gathering information or making investigations or to provide counsel for the purpose of drawing the complaint.

(b) Where the complaint is upheld, the board may order the party named in the complaint to pay the attorney fees of the complainant, if there was an aggravated violation.

(c) The board, department, its officials and employees acting in their official capacity shall not be considered "persons" pursuant to this section.



§ 68-212-118 - Reports evaluating regulatory program.

Annually, prior to January 7, the board and the commissioner shall submit a written report to the speaker of the senate and to the speaker of the house of representatives which shall evaluate all aspects of the performance of the hazardous waste regulatory program during the preceding year. The annual report shall include, but shall not necessarily be limited to, the following data:

(1) The number and type of hazardous waste handlers permitted and/or registered by the commissioner;

(2) A list of hazardous waste generators, transporters, and disposal facilities in Tennessee;

(3) Fees due, paid, and past due by number and type of hazardous waste handlers;

(4) The amount of hazardous waste, by type, generated, transported, treated, stored, and disposed of in Tennessee, including the amount shipped into Tennessee from other states and the amounts shipped from Tennessee to other states;

(5) The number of permit applications received, granted, requested, and pending, by type;

(6) The number and type of enforcement actions in process and initiated during the reporting period, and the results of such enforcement actions;

(7) The board's plan for identifying unpermitted hazardous waste handlers in the state and the extent of accomplishment of goals and objectives; and

(8) Recommendations of the board and the commissioner for legislative action to improve the hazardous waste regulatory program.



§ 68-212-119 - Interstate agreements -- Governor's authority.

Subject to any necessary appropriation by the general assembly, the governor is authorized to enter into one (1) or more interstate agreements governing the import and export of hazardous waste between this state and other states as may be required by the Comprehensive Environmental Response, Compensation and Liability Act, § 104(c)(9), which is codified in 42 U.S.C. § 9604(c)(9).



§ 68-212-120 - No permits for landfills violating § 11-13-111.

No permit to construct or operate a landfill for the disposal of solid or hazardous waste shall be granted if the location of such landfill would violate § 11-13-111.



§ 68-212-121 - Employer's liability for employee's motor vehicle accidents involving hazardous wastes or substances.

If any person who is driving on a Tennessee road, highway, interstate or other thoroughfare or rightfully in physical control of any motor vehicle containing a hazardous waste or hazardous substance as defined in § 68-131-102 is adjudicated to have been at fault in a court of competent jurisdiction for an accident resulting in a spill of such hazardous waste or hazardous substance, the employer of such person shall be jointly and severally responsible for damages incurred as a result of the spill, and any reasonable clean-up costs incurred by the governmental agency or the state or any political subdivision thereunder, which may result from the spill. In the event of a dispute concerning the reasonableness of assessed clean-up costs or damages, a court of competent jurisdiction shall determine the reasonableness of such costs and damages.






Part 2 - Hazardous Waste Management Act of 1983

§ 68-212-201 - Legislative intent.

(a) In order to protect the public health, safety and welfare, and to provide a coordinated statewide hazardous substance management program, it is declared to be the policy of the state of Tennessee to:

(1) Provide a procedure for establishing appropriate sites for the treatment, storage and disposal of hazardous wastes; provided, that such procedures shall not be construed as a state override of local government jurisdiction;

(2) Provide funding for the operation of certain hazardous substance management programs by the state;

(3) Emphasize alternatives to land disposal of hazardous wastes, as is practicable;

(4) Provide for remedial action at certain inactive hazardous substance sites within the state; and

(5) Develop a comprehensive plan for hazardous substance site containment and clean up and to develop criteria for establishment of commercial facilities which qualify local governments to receive funds from the responsible waste disposal incentive fund.

(b) The general assembly declares that it is the policy of this state that, wherever feasible, the generation of hazardous waste is to be reduced or eliminated as expeditiously as possible. Waste that is nevertheless generated should, in order of priority, be reduced at its source, recovered and reused, recycled, treated, or disposed of so as to minimize the present and future threat to human health and the environment.



§ 68-212-202 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Brownfield project" means the screening, investigation, monitoring, control and/or remediation of any abandoned, idled, under-utilized, or other property whose re-use, growth, enhancement or redevelopment is complicated by real or perceived adverse environmental conditions. Brownfield projects may address sites contaminated by hazardous substances, solid waste, or any other pollutant;

(2) "Hazardous substance" is as defined in § 101 of Public Law 96-510, codified in 42 U.S.C. § 9601;

(3) "Hazardous substance site" means any site or area where hazardous substance disposal has occurred; and

(4) "Liable party" means:

(A) The owner or operator of an inactive hazardous substance site;

(B) Any person who at the time of disposal was the owner or operator of an inactive hazardous substance site;

(C) Any generator of hazardous substance who at the time of disposal caused such substance to be disposed of at an inactive hazardous substance site; or

(D) Any transporter of hazardous substance which is disposed of at an inactive hazardous substance site who, at the time of disposal, selected the site of disposal of such substance;

(E) (i) "Liable party" does not include a unit of state or local government which becomes an owner or operator of an inactive hazardous substance site by acquiring ownership or control involuntarily through bankruptcy, tax delinquency, abandonment, or other circumstances in which the government involuntarily acquires title by virtue of its function as sovereign, unless such governmental entity has caused or contributed to the release or threatened release of a hazardous substance from the facility;

(ii) "Liable party," as provided for in part 4 of this chapter, does not include a person who, without participating in the management of the hazardous substance site, holds indicia of ownership primarily to protect a security interest in the site;

(iii) This subdivision (a)(4)(E) shall apply to any site currently listed or listed at any time in the future as a superfund site through rules promulgated by the board, unless liability has otherwise been established through administrative or judicial action; and

(F) (i) As used in this subdivision (a)(4), "owner or operator" does not include a person who establishes, by a preponderance of the evidence, that:

(a) Such person acquired the title to the hazardous substance site after the disposal or placement of the hazardous substance on, in, or at the site;

(b) At the time the person acquired title to the hazardous substance site, such person did not know and had no reason to know that any hazardous substance which is the subject of the release or threatened release was disposed of on, in or at the site; and

(c) The person exercised due care with respect to the hazardous substance concerned, taking into consideration the characteristics of such hazardous substance, in light of all relevant facts and circumstances;

(ii) To establish that such person had no reason to know, as provided in subdivision (a)(4)(F)(i), the person must have undertaken, at the time of acquisition, all appropriate inquiry into the previous ownership and uses of the property consistent with good commercial or customary practice in an effort to minimize liability. For the purpose of the preceding sentence, the court, presiding authority, or the department of environment and conservation shall take into account any specialized knowledge or experience on the part of such person, the relationship of the purchase price to the value of the property if uncontaminated, commonly known or reasonably ascertainable information about the property, the obviousness of the presence or a likely presence of contamination at the property, and the ability to detect such contamination by appropriate inspection. The good faith performance of a Transaction Screen Process in material compliance with the version of the ASTM Practice E 1528 in effect at the time of the acquisition, or any successive replacement standard, or a Phase I Environmental Site Assessment in substantial and material compliance with the version of the ASTM E-1527 Guideline for Environmental Site Assessments in effect at the time of acquisition, or any successive replacement standard (collectively the "Assessment Standard"), that appropriately concludes that no further investigation is required, shall create a presumption that the person ordering or authorized to use the Transaction Screen Process or the Phase I Environmental Site Assessment has conducted "all appropriate inquiry" under this subdivision (a)(4).

(b) All other terms used in this part are defined as such terms are defined in § 68-212-104.



§ 68-212-203 - Remedial action fees.

(a) In addition to any other fees assessed by law, there is levied a remedial action fee on the generation and management of hazardous waste. The amounts of the fees are to be set for different categories of activities in a rule promulgated by the underground storage tanks and solid waste disposal control board; however, none of the fees may exceed the following maximum amounts:

(1) Annual fees on the generation of hazardous waste: thirty-three thousand dollars ($33,000); and

(2) Additional fees on the off-site shipment of hazardous waste, including the shipment of the waste to Tennessee facilities from out of state: seventy-five thousand dollars ($75,000).

(b) For the purposes of determining the amount of hazardous waste subject to the fees levied under subsection (a), the following shall be excluded:

(1) Waste which is exempted from regulation or otherwise exempted from assessment of fees in rules adopted by the board including, but not limited to, Tenn. Comp. R. & Regs. R. 0400-12-01-.02(1)(d)(3), Tenn. Comp. R. & Regs. R. 0400-12-01-.01(3)(c), Tenn. Comp. R. & Regs. R. 0400-12-01-.02(1)(a) and Tenn. Comp. R. & Regs. R. 0400-12-01-.04(1)(a)(4)(ii);

(2) Waste which is discharged directly to any publicly owned treatment works or any wastewater treatment facility permitted pursuant to § 402 of the federal Clean Water Act, codified in 33 U.S.C. § 1342, as amended (P.L. No. 92-500), or the Tennessee Water Quality Control Act, compiled in title 69, chapter 3. However, hazardous wastewater shipped off-site to a commercial facility which discharges to a publicly owned treatment works or a permitted wastewater treatment facility is not excluded from the original generator's waste volume;

(3) Sludge from publicly owned treatment works located in the state;

(4) Bottom boiler ash and flyash from incinerators which process solely municipal waste;

(5) Hazardous wastes generated from remediation or corrective actions required by the Tennessee Hazardous Waste Management Acts of 1977 and 1983, compiled in part 1 of this chapter; the Resource Conservation and Recovery Act (RCRA), compiled in 42 U.S.C. § 6901 et seq.; and the Comprehensive Environmental Response, Compensation and Liability Act, compiled in 42 U.S.C. § 9601 et seq.;

(6) Hazardous waste or hazardous waste sludges produced as a result of on-site treatment of hazardous waste. However, if the waste itself is excluded, the sludge resulting from treatment of such waste cannot be excluded;

(7) Wastes which have been recycled on-site or transported off-site to be recycled, as "recycled" is defined at 40 CFR 261.2, including, but not limited to, fuel blending, solvent recovery and metals recovery;

(8) Hazardous waste resulting from a spill of hazardous waste or other material which, when spilled, becomes a hazardous waste; and

(9) Hazardous wastes resulting from the removal and associated cleanup of an underground storage tank that previously contained a hazardous waste or other material which when discarded, leaked or spilled becomes a hazardous waste.

(c) The board shall adopt rules and regulations governing the collection of fees levied under this section, and the records to be maintained in accordance with this part. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) The payment of fees levied under this section shall be made to the department and deposited solely to the credit of the hazardous waste remedial action fund created in § 68-212-204.

(e) For each fiscal year, there is appropriated from the state's general fund to the hazardous waste remedial action fund the sum of at least one million dollars ($1,000,000). This contribution must be paid to this fund in total in a new recurring appropriation each year, and shall not include any funds contributed in previous years which have not been expended. Despite any other law to the contrary, if the general assembly fails to authorize this appropriation in any given fiscal year, the maximum generator fee in that fiscal year shall be seven thousand five hundred dollars ($7,500) calculated at the rate of fourteen cents (14cent(s)) per kilogram, the maximum off-site shipment fee shall be seven dollars ($7.00) per ton for hazardous waste, there shall be no fee for hazardous wastewaters, and the maximum transporter fee shall be two hundred seventy-five dollars ($275).

(f) At no time shall the maximum unobligated balance in the hazardous waste remedial action fund exceed ten million dollars ($10,000,000). Fees shall be adjusted downward so that this level is not exceeded.



§ 68-212-204 - Hazardous waste remedial action fund.

(a) There is established within the general fund a special agency account to be known as the "hazardous waste remedial action fund," hereinafter referred to as the "fund."

(b) Any unencumbered funds and any unexpended balance of this fund remaining at the end of any fiscal year shall not revert to the general fund, but shall be carried forward until expended in accordance with this part.

(c) Interest accruing on investments and deposits of the fund shall be returned to the fund and remain a part of the fund.

(d) All fees, civil penalties and fines collected pursuant to this part shall be deposited in the fund; provided, that no fees collected pursuant to § 68-212-110 shall be deposited in the fund.

(e) All funds received by the state pursuant to § 3012 of the Resource Conservation and Recovery Act (RCRA), codified in 42 U.S.C. § 6933, shall be deposited in the fund.



§ 68-212-205 - Uses of fund.

(a) The fund shall be available to the board and the commissioner for the purposes of identifying and investigating inactive hazardous substance sites for consideration for placement on the list described in § 68-212-206(e), and for investigating and reasonably and safely containing, cleaning up, monitoring and maintaining such sites as provided in this part and as set forth in § 68-212-224.

(b) The commissioner may enter into such contracts and use the fund for those purposes directly associated with identification, investigation, containment and cleanup, including monitoring and maintenance prescribed above, including:

(1) Hiring of consultants and personnel;

(2) Purchase, lease or rental of necessary equipment; and/or

(3) Other necessary expenses.

(c) Such fund may also be used for matching the funds of any federal agency, pursuant to § 104(c) of Public Law 96-510, codified in 42 U.S.C. § 9604, to enable the state to receive federal funds to clean up hazardous substance sites, or providing for state financed clean up.

(d) (1) Such fund may also be used for any of the following activities:

(A) Provide free, voluntary, confidential, on-site technical assistance to hazardous waste generators to assist them in evaluating their hazardous waste generation and to identify opportunities to reduce generation of hazardous waste and to recycle and reuse that which is generated;

(B) Promote all aspects of the state's waste reduction and pollution prevention program;

(C) Operate the waste reduction information clearinghouse, utilizing existing clearinghouses as much as possible, to provide free information to Tennessee hazardous waste generators about proven measures to reduce hazardous waste generation;

(D) Coordinate an annual governor's award program for companies utilizing innovative and exemplary approaches to reducing hazardous waste generation;

(E) Conduct training sessions and workshops and publish reports targeted toward specific segments of industry and business in Tennessee to transfer information concerning hazardous waste reduction measures;

(F) Prepare an annual report to the general assembly;

(G) Accept, receive and administer grants, gifts or other funds made available from any source for the purposes of this part;

(H) Provide grants, not to exceed one hundred thousand dollars ($100,000) in the aggregate for any single fiscal year, to generators of hazardous waste to provide seed money to encourage firms to adopt and adapt to more appropriate technologies that provide for a reduction or better treatment of hazardous waste;

(I) Notwithstanding subsection (b), provide research grants in the aggregate amount not to exceed one hundred thousand dollars ($100,000) annually to encourage the development of new technology for the reduction or better treatment of hazardous waste; and

(J) Review waste reduction plans prepared pursuant to this chapter.

(2) Grants made pursuant to this subsection (d) shall be made on a competitive basis with appropriate criteria for such competition to be established by the commissioner. Such grants shall only be made from interest accruing on investments and deposits of the fund.



§ 68-212-206 - Powers and duties of commissioner.

(a) In order to effectuate the purposes of this part, the commissioner is authorized to:

(1) Request any liable or potentially liable party to investigate and identify possible inactive hazardous substance sites, and furnish information relating to possible hazardous substances;

(2) Issue an order to any liable or potentially liable party requiring such party to investigate and identify inactive hazardous substance sites;

(3) Issue an order to any liable or potentially liable party requiring such party to contain, clean up, monitor and maintain inactive hazardous substance sites;

(4) Inspect and copy at reasonable times any records, reports, test results, or other information relating to inactive hazardous substance sites;

(5) Enter, pursuant to § 68-212-216, any place where hazardous substance or substances which the commissioner has reason to believe may be hazardous, are, may be, or may have been generated, stored, transported, treated, disposed of, or otherwise handled;

(6) Inspect and obtain samples of any substance which the commissioner has reason to believe may be hazardous, samples of any containers or labeling for such hazardous substance, and samples of ambient air, waters, or soil at the hazardous substance site or at any other property which must be entered in order to reach the hazardous substance site;

(7) Perform or cause to be performed all other actions necessary to carry out this part; and

(8) Delegate to the director of the division of superfund any of the powers, duties, and responsibilities of the commissioner under this part.

(b) In the event that any identified liable party or parties are unable or unwilling to provide for the investigation, identification, or for the reasonable and safe containment and clean up, including monitoring and maintenance, pursuant to an order issued under this section, or no such liable party can reasonably be identified by the commissioner, the commissioner may provide for such actions whether or not the site has been listed pursuant to subsection (e).

(c) If, at any time, the commissioner, after investigation, finds that an inactive hazardous waste substance site constitutes an imminent, substantial danger to the public health, safety or environment, the commissioner may undertake such actions as are necessary to abate the imminent and substantial danger. Such actions may be taken whether or not the site has been listed pursuant to subsection (e).

(d) (1) In selecting containment and clean up actions, including monitoring and maintenance, under this section, the commissioner shall evaluate reasonable alternatives and select those actions which the commissioner determines are necessary to protect public health, safety, and the environment. The goal of any such action shall be clean up and containment of the site through the elimination of the threat to the public health, safety, and the environment posed by the hazardous substance. In choosing the necessary actions at each site, the commissioner shall consider the following factors:

(A) The technological feasibility of each alternative;

(B) The cost-effectiveness of each alternative;

(C) The nature of the danger to the public health, safety, and the environment posed by the hazardous substance at the site; and

(D) The extent to which each alternative would achieve the goal of this subsection (d).

(2) To the extent practicable, any such containment and clean up, including monitoring and maintenance, shall be consistent with the national contingency plan promulgated pursuant to § 105 of Public Law 96-510, 42 U.S.C. § 9605.

(e) Whenever necessary to protect the public health, safety, or the environment, but at least annually, the commissioner shall propose and the board shall promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, any necessary revisions to the list of those inactive hazardous substance sites within the state that are eligible for investigation, identification, containment, and clean up, including monitoring and maintenance, and that pose or may reasonably be anticipated to pose a danger to public health, safety or the environment. An inactive hazardous substance site which has been identified as a solid waste management unit and is subjected to a requirement for investigation and/or for corrective action pursuant to § 3004(u) of the Resource Conservation and Recovery Act (RCRA), codified in 42 U.S.C. § 6924(u), and which requirements are included in a facility permit issued pursuant to RCRA shall not be proposed by the commissioner for addition to the list of sites eligible for investigation, identification, containment and clean up under this part. An inactive hazardous substance site listed under this part which subsequently becomes subject to a requirement, as previously described under § 3004(u), codified in 42 U.S.C. § 6924(u), shall be removed from the list by the board pursuant to a proposal which shall be made by the commissioner.

(f) A program of waste reduction and pollution prevention is established in the office of the commissioner to encourage hazardous waste generators to reduce the volume and toxicity of hazardous waste generated in Tennessee. The commissioner is authorized to carry out the functions of § 68-212-205(d).



§ 68-212-207 - Liability for costs, expenditures, and damages.

(a) Whenever a hazardous substance site is placed on the list of hazardous substance sites pursuant to § 68-212-206(e), or whenever the commissioner otherwise begins to expend money for the investigation, identification, containment or clean-up of a particular site under this part, the commissioner may issue an order to any liable party assessing that party's apportioned share of all costs expended or to be expended.

(b) (1) In assessing a party's apportioned share, the commissioner may consider equitable factors, including, but not limited to, the following:

(A) Any monetary or other benefit accruing to each liable party from the disposal of hazardous substances upon the site;

(B) The culpability of each liable party in placing hazardous substances upon the site;

(C) Efforts of each liable party to restore the land, water, air and all other aspects of the site to its natural condition;

(D) Any expenditures required by this part made by a liable party shall be credited toward that party's share of the cost;

(E) The party's portion of the total volume of hazardous substances at the hazardous substance site;

(F) The monetary benefit accruing to an owner as a result of the clean up of the site if, at the time of acquisition of the site, such owner knew or should have known that hazardous substances were previously disposed of at the site; and

(G) The monetary benefit accruing to an owner as a result of the clean-up of the site if such owner was the owner at the time hazardous substances were disposed of on the property and knew or should have known of such disposal.

(2) Any person against whom an assessment is issued may secure a review of the propriety or amount of such assessment by filing with the commissioner a written petition setting forth the grounds and reasons for the objection and asking for a hearing before the underground storage tanks and solid waste disposal control board. Any such assessment shall become final and not subject to review unless the person named therein files such a petition within thirty (30) days after it is received.

(3) In no event shall the total moneys recovered from the liable party or parties exceed the total expenditure from the fund for such site, except that the commissioner may recover punitive damages as provided in subsection (c).

(4) Any party found liable for any costs or expenditures recoverable under this part who establishes by a preponderance of the evidence that only a portion of such costs or expenditures are attributable to such party's actions shall be required to pay only for such portion.

(5) The fund shall pay any portion of the total expenditure in excess of the aggregate amount of costs or expenditures apportioned pursuant to this section. All moneys recovered from liable parties pursuant to this section shall be deposited in the fund.

(c) Any liable party who fails without sufficient cause to properly provide for removal of hazardous substances or remedial action upon order of the commissioner pursuant to this part may be liable to the state for punitive damages in an amount equal to one hundred fifty percent (150%) of the amount of any costs incurred by the fund as a result of such failure to take proper action. The commissioner shall recover the punitive damages in an action commenced under subsection (b) or in a separate civil action, and such punitive damages shall be in addition to any costs recovered from such liable party pursuant to this part. Any punitive damages awarded pursuant to this subsection (c) shall be deposited in the fund.

(d) No person shall be liable under this part for damages as a result of actions taken or omitted in the course of rendering care, assistance, or advice at the direction of an on-scene coordinator appointed by the commissioner, with respect to an incident creating a danger to public health or welfare or the environment as a result of any release of a hazardous substance or the threat thereof. This subsection (d) shall not preclude liability for damages as the result of gross negligence or intentional misconduct on the part of such person. For the purposes of the preceding sentence, reckless, willful, or wanton misconduct constitutes gross negligence.

(e) Each department, agency, or instrumentality of the executive, legislative, and judicial branches of the federal government and the state government shall be subject to, and comply with, this part in the same manner and to the same extent, both procedurally and substantively, as any nongovernmental entity, including liability under this section.

(f) No person, including the state, may recover under the authority of this section for any response costs or damages resulting from the application of a pesticide product registered under the Federal Insecticide, Fungicide, and Rodenticide Act, compiled in 7 U.S.C. § 135 et seq.



§ 68-212-208 - Authority of counties.

(a) The county mayor and four (4) members of the county legislative body appointed by the county mayor of the county in which any commercial facility is located may accompany the department upon any site investigation or monitoring inspection.

(b) The county legislative body of the county in which any commercial facility is located may, by a majority vote of the members to which it is entitled, require that independent monitoring tests be conducted. Such tests shall be conducted by a laboratory which is certified to conduct tests for safe drinking water by the department or the federal environmental protection agency (EPA) under the authority of the Safe Drinking Water Act. All such tests shall be paid for by such county.



§ 68-212-209 - Liens on property.

(a) Whenever a hazardous substance site is placed on the list of hazardous substance sites pursuant to § 68-212-206(e), or whenever the commissioner otherwise begins to expend money for investigation, identification, containment or cleanup of a particular site under this part, the commissioner may file a notice with the office of the register of deeds of the county in which the property lies.

(b) (1) Whenever the commissioner expends money to investigate, identify, contain, monitor, maintain or clean up a hazardous substance site pursuant to this part, the commissioner may file a statement of the funds expended in the office of the register of deeds for the county(ies) in which the property lies, which statement shall perfect the lien on the property arising from the notice filed under subsection (a).

(2) The lien shall not exceed the lesser of:

(A) The actual amount expended at the site from the hazardous waste remedial action fund; or

(B) The apportioned share of all costs expended (as determined pursuant to § 68-212-207) of the owner of the property, after giving full credit for all expenditures by property owner(s).

(3) The lien shall be satisfied and discharged upon payment of the amount of such apportioned share.

(c) If the property owner is aggrieved by the amount of the lien filed under subsection (a), the property owner may cause another appraisal to be performed by an independent appraiser and may submit the matter to the chancery court of the county in which the property is located to determine the appropriate amount of the lien. A decision of that court may be appealed according to the Tennessee Rules of Appellate Procedure.

(d) The lien provided in this section shall be entered in the records of the register of deeds of the county in which the property lies. Such statements shall constitute a lien upon such property as of the date notice is filed pursuant to subsection (a) and shall have priority from the date of such filing of such notice, but shall not affect, or have priority over, any valid lien, right, or interest in the property duly recorded, or duly perfected by filing, prior to the filing of such notice and shall not have priority over any real estate tax liens, whether attaching on the property before or after the filing of the notice. Such a lien shall be satisfied to the extent of the value of the consideration received at the time of transfer of ownership, and if the lien is not fully satisfied at the time of transfer, it shall remain a lien on the property until it is fully satisfied.

(e) A form of notice substantially as follows is sufficient to comply with subsection (a):

NOTICE OF LIEN UNDER HAZARDOUS WASTE MANAGEMENT ACT OF 1983

Name of titleholder(s) ______________________

Property address ______________________

Description of property subject to possible lien sufficient to identify such property ______________________

Date, signature, and address of the commissioner or the commissioner's authorized designee ______________________

The register of deeds shall note the date and time of filing, and an appropriate registration number, and shall record the notice in the lien book in the office of the register.

(f) The effective date of all prior liens claimed under this chapter shall be unaffected by the 1986 amendment to this section if a notice is filed in accordance with subsection (a) on or before December 31, 1986, which notice shall set forth, in addition to the information required by subsection (e), the claimed effective date of the lien if earlier than the date of the filing of the notice. After December 31, 1986, all claimed liens shall be effective as of the date the notice is filed pursuant to subsection (a).



§ 68-212-210 - Funds for responsible waste disposal.

(a) The board shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to establish eligibility requirements for a local government to receive funds, if any, appropriated by the general assembly in the general appropriations act to encourage responsible waste disposal.

(b) At a minimum, for a local government to be eligible to receive such funds, the commercial facility must be located within the jurisdiction of such local government, such facility must have a permit to operate pursuant to § 68-212-108, such facility must be constructed and operational and the following standards must be met:

(1) The facility is multi-purpose with both land disposal capability and facilities for advanced technology, high-temperature thermal treatment;

(2) The facility has a minimum design capacity to operate for twenty (20) years;

(3) The facility is operated pursuant to part 1 of this chapter; and

(4) The local government with jurisdiction over the facility does not have any zoning requirement, subdivision regulation, ordinance, regulation or other provision of law which is more stringent than state law regarding the location and operation of the facility.

(c) If the facility is located in the jurisdiction of more than one (1) local government, the money shall be apportioned between the eligible governments.

(d) Twenty-five percent (25%) of the funds distributed to the local government shall be earmarked for conducting tests pursuant to § 68-212-208 and for monitoring, assessing, and abating health risks and hazards associated with the commercial facility.



§ 68-212-211 - Local government fees -- State hazardous waste management fee.

(a) Any local government which has received the funds deposited in the responsible waste disposal incentive fund pursuant to § 68-212-210 may levy an additional fee on the disposal of hazardous wastes disposed of at the facility within its jurisdiction not to exceed the following:

(1) Five dollars ($5.00) per ton on the land disposal of hazardous wastes; and

(2) Two dollars and fifty cents ($2.50) per ton on the treatment of such wastes.

(b) In addition to such local government fees, the board shall levy a state hazardous waste management fee on such commercial facility in a sum sufficient to replace the fees levied and appropriations made pursuant to § 68-212-203. Such fees shall be structured to encourage the treatment, reduction and reclamation of hazardous wastes. At such time as such state fees are levied, all fees levied pursuant to § 68-212-203 shall be rescinded and the obligation to pay such fees shall cease to exist.

(c) All fees levied pursuant to this section shall be paid quarterly by the owner or operator of the commercial facility to the department of revenue. Such department shall remit the local government fee to the county in which such facility is located and shall deposit the state fee in the fund. The board shall adopt rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governing the collection of such fees and the records required to be maintained by such facility.



§ 68-212-212 - Annual reports -- Public hearings -- Toll-free number -- Notice to register of deeds regarding sites, containment and cleanup.

(a) On October 1 of every year, the commissioner shall submit to the speakers of both houses of the general assembly and to the state library and archives a report documenting the expenditure of all funds expended from the hazardous waste remedial action fund during the preceding twelve (12) months.

(b) The department shall conduct a public hearing in each grand division of the state annually to receive comments from the public regarding expenditures from the hazardous waste remedial action fund.

(c) The department shall maintain a toll-free number which may be utilized by citizens living anywhere in the state to report to the commissioner any problems caused by hazardous substances.

(d) The commissioner shall notify the register of deeds in each county in which property has been placed on the list of inactive hazardous substance sites. The register shall record a notice that the property has been so listed. If the commissioner later determines that no further investigation, containment or cleanup is indicated at a listed site, the commissioner shall file a statement of this determination in the office of the register of deeds of the county in which the property lies. Upon receipt of any such statement, the register shall record the same. If containment or cleanup of hazardous substances occurs on a listed site, the commissioner shall notify the register of deeds of such containment and cleanup and the register shall record the same.



§ 68-212-213 - Violations -- Criminal and civil penalties.

(a) Any person who:

(1) Fails, neglects, or refuses to comply with a land use restriction filed pursuant to § 68-212-225;

(2) Fails to pay the fees authorized by this part;

(3) Fails to file any reports, records or documents required pursuant to this part;

(4) Fails, neglects, or refuses to comply with any provision of this part, a regulation promulgated under this part or an order issued pursuant to this part;

(5) Fails to provide information requested by the commissioner in the administration of this part; or

(6) Knowingly gives or causes to be given any false information in any reports, records, or documents required pursuant to this part;

commits a Class B misdemeanor. In addition, such person shall be subject to a civil penalty of up to ten thousand dollars ($10,000) and, if appropriate, the original fee plus interest. Each day such violation continues constitutes a separate offense.

(b) In assessing a civil penalty, the following factors may be considered:

(1) The harm done to the public health or the environment;

(2) The economic benefit gained by the violators;

(3) The amount of effort put forth by the violator to obtain compliance; and

(4) Any unusual or extraordinary enforcement costs incurred by the commissioner.



§ 68-212-214 - Jurisdiction for civil proceedings.

The jurisdiction for all civil proceedings under this part shall be in the chancery court of Davidson County.



§ 68-212-215 - Enforcement.

(a) The commissioner shall exercise general supervision over the administration and enforcement of this part.

(b) The commissioner is authorized in administering this part, to utilize enumerated powers in chapter 211 of this title and part 1 of this chapter, to investigate, identify, and provide for reasonable and safe containment and clean up, including monitoring and maintenance, of inactive hazardous substance sites.

(c) If any provision of this part is not being carried out, or if effective measures are not being taken to comply with this part, the commissioner may issue an order for correction to the appropriate person, and this order shall be complied with within the time limit specified in the order. Such order shall be made by personal service or shall be sent by registered mail. Additionally, an order requiring the filing of land use restrictions, issued pursuant to § 68-212-225, may be constructively served on unidentified or unknown owners by publication of a notice of the order in a newspaper in general circulation in the county in which the property subject to the order is located.

(d) Any person against whom an order is issued may secure a review in accordance with § 68-212-113 and the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. Any person failing, neglecting, or refusing to comply with any order of the commissioner or the board shall be subject to the civil and criminal penalties provided in § 68-212-213.

(e) In addition to any other enumerated powers in chapter 211 of this title and part 1 of this chapter, the board is empowered to adopt and enforce rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this part, to hear appeals as provided in § 68-212-113 from orders or assessments issued by the commissioner pursuant to this part, and to issue orders for enforcement of this part.

(f) (1) Whenever any order or assessment under this section has become final, a notarized copy of the order or assessment may be filed in the office of the clerk of the chancery court of Davidson County.

(2) When filed in accordance with subdivision (f)(1), a final order or assessment shall be considered as a judgment by consent of the parties on the same terms and conditions as those recited therein. Such judgment shall be promptly entered by the court. Except as otherwise provided in this section, the procedure for entry of the judgment and the effect thereof shall be the same as provided in title 26, chapter 6.

(3) (A) A judgment under subdivision (f)(2) shall become final on the date of entry, if the final order or assessment resulting in the judgment is from the board.

(B) If the final order or assessment resulting in the judgment under subdivision (f)(2) is from the commissioner, within forty-five (45) days after entry of the judgment, any citizen shall have the right to intervene on the ground that the penalties or remedies provided are inadequate or are based on erroneous findings of facts. Upon receipt of a timely motion for intervention, the court shall determine whether it is duplicitous or frivolous, and shall notify the movant and the parties of its determination. If the motion is determined not to be duplicitous or frivolous, all parties shall be considered to have sought review of the final order or assessment, and the court shall proceed in accordance with § 4-5-322. If no timely motion for intervention is filed, or if any such motion is determined to be duplicitous or frivolous, the judgment shall become final forty-five (45) days after the date of entry.

(4) A final judgment under this subsection (f) has the same effect, is subject to the same procedures, and may be enforced or satisfied in the same manner, as any other judgment of a court of record of this state.



§ 68-212-216 - Right of entry by commissioner -- Penalties.

(a) The commissioner or the commissioner's designee has the right to enter any place where hazardous substances or substances which may be hazardous are, or may have been generated, stored, transported, treated, disposed of, or otherwise handled. The commissioner has the right to enter any other property which must be entered in order to reach the hazardous substance site.

(b) Any entry by the commissioner for activities authorized in this section shall be construed as an exercise of police power and shall not be construed as an act of condemnation of property or of trespass.

(c) Any person who refuses entry to the commissioner for activities authorized in this section shall be subject to a fine of up to one thousand dollars ($1,000). In addition, such person shall be subject to a civil penalty of up to ten thousand dollars ($10,000), as described in § 68-212-213.

(d) Each refusal of entry or act preventing sample collection shall constitute a separate offense.



§ 68-212-217 - Landfill permits -- Public hearings.

The board, by rules and regulations promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall develop a procedure for public hearings and comment to be conducted in conjunction with the granting of permits pursuant to § 68-212-108 for a commercial landfill facility for the disposal of hazardous wastes. Information concerning facilities to be permitted shall be available to the public upon request if not designated as proprietary pursuant to § 68-212-109. The information and testimony presented by the public shall be considered by the commissioner and the board prior to granting a permit.



§ 68-212-218 - Landfill permits -- Denial for past convictions.

No permit for a commercial landfill facility for disposal of hazardous wastes shall be issued pursuant to § 68-212-108 if:

(1) Any person who is the legal or beneficial owner of ten percent (10%) or more of the stock of the company or corporation applying for such permit has been convicted of any felony or has been convicted of a misdemeanor for the unlawful storage, treatment or disposal of hazardous wastes; or

(2) Any employee of the company or corporation applying for such permit has been convicted of any felony or has been convicted of a misdemeanor for the unlawful storage, treatment or disposal of hazardous wastes.



§ 68-212-221 - Fees additional to other fees and taxes.

The fees levied by this part shall be in addition to all other taxes or fees, whether levied in the form of excise, license, or privilege taxes, and shall be in addition to all other fees and taxes levied.



§ 68-212-222 - Permit exemption -- On site clean-up activities.

No state or local permits shall be required for clean-up activities which are conducted entirely on site and in accordance with this part; provided, that such clean-up activities meet the standards that would apply if such permits were required.



§ 68-212-223 - No permits for landfills violating § 11-13-111.

No permit to construct or operate a landfill for the disposal of solid or hazardous waste shall be granted if the location of such landfill would violate § 11-13-111.



§ 68-212-224 - Brownfield projects voluntary cleanup oversight and assistance program.

(a) (1) There is established a voluntary cleanup oversight and assistance program for the voluntary cleanup of brownfield projects. The commissioner may enter into voluntary agreements or consent orders for the investigation and/or remediation of such sites or projects with any willing and able person; provided, however, that a voluntary agreement may not be employed with a person who generated, transported or released contamination that is to be addressed at the site.

(2) A person entering into a voluntary agreement or consent order shall submit to the commissioner a summary description of all known existing environmental investigations, studies, reports or documents concerning the site's environmental condition. Such summary description shall include, but shall not be limited to:

(A) Date of the material;

(B) Title of the material;

(C) Person or entity that produced the material;

(D) Results or conclusions contained in the material;

(E) Any remedial action recommended including any monitoring and/or maintenance; and

(F) Other information which could reasonably be construed to be material to the commissioner's decision to enter into a voluntary agreement or consent order.

(3) The voluntary agreements or consent orders shall outline the agreed upon investigation, remediation, monitoring, and/or maintenance, and shall be consistent with § 68-212-201. Such voluntary agreements or consent orders shall address public notice and public input. All activities shall be subject to any otherwise applicable and appropriate zoning, land use regulations and cleanup standards, including without limitation all provisions regarding public notice and opportunity for public input. All such voluntary agreements or consent orders may provide for the reimbursement of the department's oversight costs. These agreements shall not limit liability for contamination of a site occurring after the date of the voluntary agreement or consent order or for contamination not identified and addressed in the voluntary agreement or consent order.

(4) No voluntary agreement or consent order shall be entered into concerning a site listed on the federal National Priorities List, or after a site has been proposed for such listing, without the concurrence of the United States environmental protection agency (EPA). Sites that the EPA has identified and advised the commissioner as eligible to be proposed for listing on the federal National Priorities List will be managed in a cooperative process with the EPA.

(5) For inactive hazardous substance sites, the commissioner has the discretion and is authorized to establish an apportionment of liability consistent with § 68-212-207(b) in a voluntary agreement or consent order. Further, the commissioner may limit the liability of the participant in any voluntary agreement or consent order entered into pursuant to this section. Such a voluntary agreement or consent order may limit the participant's liability to the obligations set forth therein and exempt the participant from any further liability under any statute administered by the department, for investigation, remediation, monitoring and/or maintenance of contamination identified and addressed in the voluntary agreement or consent order. The commissioner may extend this liability protection to successors in interest or in title to the participant, contractors conducting response actions at the site, developers, future owners, tenants, and lenders, fiduciaries or insurers, conditioned upon performance of the voluntary agreement or consent order and compliance with any land use restrictions required thereby; provided, that such liability protection to other persons does not apply to liability that arose prior to the voluntary agreement or consent order. Nothing in this section shall impair the rights of third parties with respect to tort liability claims for damage to person or property arising from the contamination addressed by the voluntary agreements or consent orders.

(6) A person who enters into a voluntary agreement or consent order with the commissioner that contains an apportionment or limitation of liability, pursuant to this section, shall not be liable to third parties for contribution regarding matters addressed in the voluntary agreement or consent order; provided, that the third party was given actual or constructive notice of the voluntary agreement or consent order, and the third party had an actual or constructive opportunity to comment upon the voluntary agreement or consent order. Constructive notice may be accomplished by, among other means, publishing a summary of the voluntary agreement or consent order in a newspaper of general circulation within the geographical area of the site or project at least thirty (30) days prior to the effective date of the agreement or order. For inactive hazardous substance sites, such voluntary agreements or consent orders shall, to the extent provided therein, constitute an approved administrative settlement pursuant to 42 U.S.C. § 9613(f).

(7) Except in an action to enforce a voluntary agreement or consent order, such agreement or order shall not be admissible as evidence in any suit, hearing or other proceeding against a person who received liability protection pursuant to this section. Voluntary agreements and consent orders are not admissible as evidence of comparative fault in any third party tort suit, hearing or other proceeding.

(b) There is levied a fee of five thousand dollars ($5,000) for participation in this program. This fee shall be in addition to and not in lieu of any moneys expended from the remedial action fund and shall be in addition to any other fee assessed pursuant to this part. The commissioner may waive any part, or all, of this fee if the commissioner determines that such waiver serves the public welfare.

(c) (1) The participation fees shall be used to establish a voluntary cleanup oversight and assistance fund. The purpose of this fund is to pay for state oversight of any cleanup efforts.

(2) Any unencumbered funds and any unexpended balance of this fund remaining at the end of any fiscal year shall not revert to the general fund, but shall be carried forward until expended in accordance with this part.

(3) Interest accruing on investments and deposits of the voluntary cleanup oversight and assistance fund shall be returned to this fund and remain a part of this fund.

(d) (1) Moneys expended from the remedial action fund for investigation prior to a party's participation in this program shall be recovered and deposited to that fund.

(2) Once a consent order has been entered, the commissioner has the discretion and is authorized to expend moneys from the remedial action fund to pay that portion of the investigation, cleanup, monitoring, maintenance and oversight of an inactive hazardous substance site to the extent such expenditures are not allocated under the consent order to the potentially liable party conducting the investigation and cleanup of the inactive hazardous substance site pursuant to this program. The commissioner is authorized to seek recovery of such expenditures from the remedial action fund from other liable parties in the full amount of their respective allocated share of liability by any legal remedy through the exercise of the commissioner's powers and duties as established by this part; provided, that if the consent order establishes an allocation of liability for the potentially liable party participating in the voluntary program, the commissioner may not assess the participant for a share of liability greater than the allocation established in the consent order.

(e) The criteria for selecting containment and cleanup actions, including monitoring and maintenance options to be followed under the voluntary cleanup and oversight assistance program, shall be those specified in § 68-212-206(d).

(f) In the event a person does not fulfill all the requirements established in a voluntary agreement or consent order, the commissioner may seek to enforce the voluntary agreement or consent order through any legal remedy.

(g) Upon completion of all terms and conditions of a voluntary agreement or consent order under this program, the commissioner shall issue a letter to the participant stating that the obligations under the voluntary agreement or consent order have been completed and, if appropriate, that no further action will be required of the participant. Upon reasonable request of the participant, the commissioner shall issue from time to time interim letters stating what specific obligations remain to achieve completion.

(h) Any consent order, voluntary agreement, the creation or removal of deed restrictions, and any other final agency action is subject to review pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. When public notice is required to be given pursuant to this section, at a minimum, notice shall be sent by certified mail to all local governments having jurisdiction over any part of the subject property and to all owners of adjoining properties.



§ 68-212-225 - Notice of land use restrictions -- Voluntary land use restrictions for protection of streams and wetlands.

(a) Upon a determination by the commissioner that land use restrictions are the appropriate remedial action at any remediation, contamination, cleanup, closure or brownfield project, the commissioner shall either:

(1) Order the owner or owners of the site to file or permit the filing of, or

(2) With the consent of the owner or owners of the site, or upon an order issued pursuant to subdivision (a)(1) becoming final, file or cause to be filed, a notice of land use restrictions in the register of deeds office in the appropriate county. A copy of this notice shall be mailed to all local governments having jurisdiction over any part of the subject property.

(b) Such notice shall be entitled "Notice of Land Use Restrictions," and shall:

(1) Include a legal description of the site that would be sufficient as a description of the property in an instrument of conveyance;

(2) Identify the location and dimensions of the areas of potential environmental concern with respect to surveyed, permanent benchmarks. Where a site encompasses more than one (1) parcel or tract of land, a composite map or plat showing all parcels or tracts may be recorded;

(3) Identify generally the type, location, and quantity of regulated hazardous substances and regulated substances known to exist on the site; and

(4) Identify specific restrictions on the current or future use of the site.

(c) Land use restrictions may apply to activities on, over, or under the land, including, but not limited to, use of property, use of groundwater, building, filling, grading, excavating, and mining.

(d) The register of deeds shall record the notice and index it in the grantor index under the names of the owners of the land.

(e) After public notice and an opportunity for public input, a notice of land use restrictions filed pursuant to this section may be made less stringent or canceled by the commissioner if the risk has been eliminated or reduced so that less restrictive land use controls are protective of human health and the environment. The department shall notify all owners of adjoining properties of any proposed changes to present land use restrictions. Such notice shall be sent by certified mail, return receipt requested. Notice of such changes shall be mailed to all local governments having jurisdiction over any part of the subject property. If the commissioner determines that the restrictive land use controls can be made less stringent or cancelled, then the commissioner shall send to the register of deeds of each county where the notice is recorded a statement that the hazards have changed or been eliminated. The commissioner's statement shall contain the names of the owners of the land as shown in the notice and reference the plat book and page where the notice is recorded. The register of deeds shall record the commissioner's statement in the deed books and index it on the grantor index in the names of the owners of the land as shown in the notice of land use restrictions and on the grantee index in the name "Commissioner of the Department of Environment and Conservation."

(f) Any land use restriction filed pursuant to this section may be enforced by any owner of the land. The commissioner, through issuance of an order or by means of a civil action, including one to obtain an injunction against present or threatened violations of the restriction, may also enforce any such land use restriction. A land use restriction may also be enforced by any unit of local government having jurisdiction over any part of the subject property, by means of a civil action without the unit of local government having first exhausted any available administrative remedy. Any person eligible for liability protection under an agreement entered into pursuant to this part may also enforce a land use restriction. A land use restriction shall not be declared unenforceable due to lack of privity of estate or contract, due to lack of benefit to particular land, or due to lack of any property interest in particular land. Any person who owns or leases a property subject to a land use restriction under this section shall abide by the land use restriction.

(g) In addition to any other law concerning the establishment of conservation easements, upon approval by the commissioner, a property owner may voluntarily establish land use restrictions for the protection of streams and wetlands, or for other environmental conservation purposes by filing a notice of land use restriction pursuant to this section. The notice shall include the applicable portions of subsection (b), shall be filed as provided in subsection (d) and shall be enforceable as provided in subsection (f).



§ 68-212-226 - Grants or loans from federal or matching funds -- Tax increment financing.

(a) From any federal funds available to the department and any state funds used as a match to obtain those federal funds, the commissioner may, in the commissioner's discretion, provide grants and/or loans to municipalities, counties and/or other governmental instrumentalities to conduct screening, investigation, remediation, containment, cleanup and/or closure of inactive hazardous substance sites, solid waste disposal sites or brownfield projects under the authority of any statute administered by the department.

(b) A brownfield project shall be deemed to be within the term "project" as that term is defined in § 7-53-101. Any local government having jurisdiction over any part of a brownfield project is authorized to use tax increment financing for such project pursuant to § 13-20-205.



§ 68-212-227 - Injunctions or restraining orders to enforce orders, rules or regulations.

In addition to the penalties provided elsewhere in this part, the commissioner may cause the enforcement of any orders, rules or regulations issued by the commissioner or the board to carry out this part by instituting legal proceedings to enjoin the actual or threatened violations of this part, and the orders, rules or regulations of the commissioner or orders of the board in the chancery court of Davidson County or in the chancery court of the county in which all or a part of the actual or threatened violations has or is about to occur, in the name of the department. In those suits, the court may grant temporary or permanent injunctions or restraining orders. The proceedings shall not be tried by jury.






Part 3 - Tennessee Hazardous Waste Reduction Act of 1990

§ 68-212-301 - Short title.

This part shall be known and may be cited as the "Tennessee Hazardous Waste Reduction Act of 1990."



§ 68-212-302 - Policy.

(a) The general assembly declares it to be the policy of the state that, wherever economically and technically feasible, the generation of hazardous waste is to be prevented or reduced as expeditiously as possible. Hazardous waste that is nevertheless generated should be stored, treated and disposed of so as to protect human health and the environment.

(b) It is the intent of the general assembly that the Capacity Assurance Plan (CAP) required by the Superfund Amendments and Reauthorization Act of 1986 (SARA) (P.L. 99-499, 100 Stat. 1613, as amended) should reflect the state's primary commitment to waste prevention and reduction through education, planning and technical assistance.

(c) The general assembly further finds that the timely development of a comprehensive waste reduction plan by each large and small hazardous waste generator operating in the state is essential in order to identify opportunities for reducing waste generation which may be implemented by that generator.

(d) The general assembly finds that the state should aid generators of hazardous waste to meet the requirements of this part by providing a program of planning and technical assistance.

(e) It is the purpose of this part to prevent and reduce the generation of hazardous waste in the state. Such waste shall not include wastewater streams containing hazardous wastes that are collected and treated in on-site wastewater treatment systems, the discharge of which is the subject of a NPDES permit.



§ 68-212-303 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Board" means the underground storage tanks and solid waste disposal control board as established by § 68-211-111;

(2) "Commissioner" means the commissioner of environment and conservation or the commissioner's authorized representative;

(3) "Department" means the department of environment and conservation;

(4) "Large quantity generator" means a generator which generates two and two-tenths pounds (2.2 lbs.) of acute hazardous waste, or two thousand two hundred pounds (2,200 lbs.) or more of hazardous waste in any one (1) month;

(5) "Small quantity generator" means any generator which generates between two hundred twenty (220) and two thousand two hundred pounds (2,200 lbs.) of hazardous waste in any one (1) month;

(6) "Source reduction" or "waste reduction" means the reduction or elimination of waste at the source, usually within a process, including process modifications, feedstock substitutions, improvements in feedstock purity, housekeeping and management practices, increases in the efficiency of machinery and on-site, closed-loop recycling, or any action that reduces the amount and toxicity of the waste exiting the production process; and

(7) "Waste," "hazardous waste" or "acute hazardous waste" means any hazardous waste as defined in part 1 of this chapter, and the regulations promulgated pursuant thereto, and for which the generator is required to notify the department pursuant to such regulations. However, for the purpose of this part only, these terms do not include such wastes which result from the clean up of contaminated sites or spills of hazardous material.

(b) All other terms used in this part shall be defined as such terms are defined in part 1 of this chapter or in regulations promulgated pursuant to that part.



§ 68-212-304 - Development of hazardous waste reduction plan -- Inspection of plan by commissioner or department.

(a) All large and small quantity generators shall complete a hazardous waste reduction plan in accordance with the requirements of § 68-212-305. After completion of a plan, the generator shall maintain a current copy of the plan at the generating facility. The plan and the annual progress reports under § 68-212-306 shall be made available, upon request, to a representative of the department at any reasonable time. The department may make use of the information as it deems necessary to carry out its duties under this chapter.

(b) For the purposes of this section and § 68-212-305, a generator shall permit the commissioner to inspect the hazardous waste reduction plan. The generator shall permit any officer, employee or representative of the department at all reasonable times to have access to the plan. The generator shall furnish a copy of the plan upon request to the commissioner.



§ 68-212-305 - Contents of plan.

(a) A hazardous waste reduction plan shall include at least the following:

(1) A dated and signed written policy articulating management support for the generator's hazardous waste reduction plan;

(2) The scope and objectives of the plan, including the evaluation of technologies, procedures and personnel training programs to ensure that unnecessary waste is not generated and to encourage hazardous waste reduction. Specific goals shall be set for hazardous waste reduction, as described in subsections (b)-(d);

(3) A description of technically and economically practical hazardous waste reduction options to be implemented and a planned schedule for implementation. These options shall be based on an internal analysis of hazardous waste streams conducted to review individual processes or facilities and other activities where waste may be generated and identify opportunities to reduce or eliminate waste generation. Such analyses shall evaluate data on the types, amount and hazardous constituents of waste generated, where and why that waste was generated within the production process or other operations, and potential hazardous waste reduction and recycling techniques applicable to those wastes;

(4) A description of the hazardous waste accounting systems that identify waste management costs and factor in liability, compliance and oversight costs to the extent feasible;

(5) A description of the employee awareness and training programs designed to involve employees to the maximum extent feasible in hazardous waste reduction planning and implementation;

(6) A description of how the plan has been or will be incorporated into management practices and procedures so as to ensure an ongoing effort; and

(7) Other information about generation of hazardous waste not requiring disclosure of proprietary information as the board may require by regulation.

(b) As part of each plan developed under this part, a generator shall establish specific performance goals for the source reduction of each hazardous waste stream.

(c) The specific performance goals established under subsection (b) shall be quantitative goals, expressed in numeric terms. Whenever possible, the units of measurement should be in pounds (or tons) of waste generated per standard unit of production, as defined by the generator. If the establishment of numeric performance goals is not practical, the performance goals shall include a clearly stated list of actions designed to lead to the establishment of numeric goals as soon as practical.

(d) As part of each plan developed under this part, each generator shall explain the rationale for each performance goal. Acts of God or other unforeseeable events beyond the control of the generator do not have to be considered in setting goals. The rationale for a particular performance goal shall address any impediments to hazardous waste reduction, including, but not limited to, the following:

(1) The availability of technically practical hazardous waste reduction methods, including any anticipated changes in the future;

(2) Previously implemented reductions of hazardous waste;

(3) The economic practicability of available hazardous waste reduction methods, including any anticipated changes in the future. Examples of situations where hazardous waste reduction may not be economically practical include, but are not limited to:

(A) For valid reasons of prioritization, a particular company has chosen first to address other more serious hazardous waste reduction concerns;

(B) Necessary steps to reduce hazardous waste are likely to have significant adverse impacts on product quality; or

(C) Legal or contractual obligations interfere with the necessary steps that would lead to hazardous waste reduction.

(e) (1) The board, by rule, may provide for modifications and exclusions for small quantity generators related to the kind of information to be included in the plan.

(2) The board may provide for exception by rule for generators whose hazardous waste streams fluctuate widely due to contract work or manufacturing orders.

(f) A generator required to complete a hazardous waste reduction plan under subsection (a) may include as a preface to its initial plan:

(1) An explanation and documentation regarding hazardous waste reduction efforts completed or in progress before the first reporting date; and

(2) An explanation and documentation regarding impediments to hazardous waste reduction specific to the individual facility.



§ 68-212-306 - Annual progress report.

(a) All generators shall annually review their waste reduction plan and complete a hazardous waste reduction progress report which shall:

(1) Analyze and quantify progress made, if any, in hazardous waste reduction, relative to each performance goal established under § 68-212-305(b); and

(2) Set forth amendments, if needed, to the hazardous waste reduction plan and explain the need for the amendments.

(b) Except for the information reported to the department under § 68-212-308, the annual progress report shall be retained at the facility and shall not be considered a public record under title 10, chapter 7, part 5. However, the generator shall permit any officer, employee or representative of the department at all reasonable times to have access to the annual progress report.



§ 68-212-307 - Review of plan or progress report by department -- Correction of deficiencies -- Review of order.

(a) The department may review a plan or an annual progress report to determine whether the plan or progress report reasonably contains the elements specified under §§ 68-212-305 and 68-212-306. If a generator fails to complete a plan containing the elements of § 68-212-305 or an annual progress report reasonably containing the elements required by § 68-212-306, the department may notify the generator of the specific deficiencies. The department also may specify a reasonable time frame, of not less than ninety (90) days, within which the generator shall modify the plan or progress report correcting the specified deficiencies.

(b) If the commissioner determines that a plan or progress report has not been modified to address the deficiencies identified, the commissioner may issue an order for correction to the responsible person, and this order shall be complied with within the time limit specified in the order. Such order shall be served by personal service or shall be sent by certified mail, return receipt requested. Investigations made in accordance with this section may be made on the initiative of the commissioner or board. Prior to the issuance of any order or the execution of any other enforcement action, the commissioner may request the presence of the alleged violator of this part at a meeting to show cause why enforcement action ought not to be taken by the department.

(c) Any order issued pursuant to subsection (b) shall be subject to review in the same manner as orders under § 68-212-113.



§ 68-212-308 - Submission of summary information on waste reduction.

(a) Based on the annual progress report prepared pursuant to § 68-212-306, the commissioner may require certain generators to submit summary information on waste reduction activities to the department, as an element of the annual generator report submitted to the department.

(b) The summary shall include:

(1) For each hazardous waste stream, one (1) of the following, as appropriate:

(A) A statement of specific performance goals, and a report on the progress made in achieving these goals. The results should be reported in numeric terms, as set forth in § 68-212-305(c); or

(B) A report on the actions taken toward establishing numeric goals;

(2) A narrative explaining the reported data; and

(3) A description of any impediments to reducing the generation of hazardous waste.

(c) The board, by rule, shall develop uniform reporting requirements for the data required under this section.



§ 68-212-309 - Violations -- Civil penalties.

Any generator or person who:

(1) Fails to file or make available to the department any reports, records or documents required pursuant to this part;

(2) Fails, neglects or refuses to comply with any provision of this part or any order issued pursuant to this part; or

(3) Knowingly gives or causes to be given any false information in any reports, records or documents required pursuant to this part;

is subject to a civil penalty of up to ten thousand dollars ($10,000). Any such penalty shall be assessed in the same manner as in § 68-212-114. Each day such violation continues constitutes a separate offense.



§ 68-212-310 - Technical assistance.

Subject to available funding, the department may contract to make technical assistance available to assist generators and the department in carrying out this part. The assistance shall emphasize strategies to encourage hazardous waste reduction.



§ 68-212-311 - Confidentiality of plans and reports.

A plan or annual progress report developed pursuant to this part and maintained at the generating facility shall not be considered a public record under title 10, chapter 7, part 5. The board shall establish procedures to ensure that information supplied to the department, as provided by this part, and defined as proprietary by regulation, is not revealed to any person without the consent of the person supplying such information. However, the summary information on waste reduction activities submitted to the department may be utilized by the commissioner, the board, the department, the United States environmental protection agency (EPA) or any authorized representative of the commissioner or the board in connection with the responsibilities of the department or board pursuant to this part or as necessary to comply with federal law. Copies of any Form Rs, provided to the state and the EPA shall be available to the public from the Tennessee emergency management agency.



§ 68-212-312 - Rules and regulations -- Appeals.

In addition to all other enumerated powers in this chapter and chapter 211 of this title, the board is authorized to promulgate rules and regulations to effectuate the purpose of this part, and to hear appeals from orders or assessments issued by the commissioner pursuant to this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 4 - Indicia of Ownership

§ 68-212-401 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Active participation in the management" or "participation in the management" or "participate in the management" means actual participation in the management or operational affairs by the holder of the security interest and does not include the mere capacity, or ability to influence, or the unexercised right to control a site, vessel or facility operations.

(A) A holder of a security interest is considered to be an active participant in the management, while the borrower is still in possession, only if the holder either:

(i) Exercises decision-making control over the borrower's environmental compliance, such that the holder has undertaken responsibility for the borrower's disposal or hazardous substance handling practices; or

(ii) Exercises control at a level comparable to that of a manager of the borrower's enterprise, such that the holder has assumed or manifested responsibility for the overall management of the enterprise encompassing day-to-day decision making of the enterprise with respect to:

(a) Environmental compliance; or

(b) All, or substantially all, of the operational (as opposed to financial or administrative) aspects of the enterprise other than environmental compliance. Operational aspects of the enterprise include functions such as that of facility or plant manager, operations manager, chief operating officer, or chief executive officer. Financial or administrative aspects include functions such as that of credit manager, accounts payable or receivable manager, or both, personnel manager, controller, chief financial officer, or similar functions.

(B) No act or admission by a prospective lender prior to the time that indicia of ownership are held primarily to protect a security interest constitutes evidence of participation in management. A prospective holder who undertakes or requires an environmental inspection of the site, vessel or facility in which indicia of ownership are to be held, or requires a prospective borrower to clean up a site, vessel or facility or to comply or come into compliance (whether prior or subsequent to the time that indicia of ownership are held primarily to protect a security interest) with any applicable law or regulation, is not by such action considered to be participating in the site's, vessel's or facility's management; provided, that a holder shall not be required to conduct or require an inspection to qualify for the protection for holders granted pursuant to this chapter, and the liability of a holder shall not be based on or affected by the holder not conducting or not requiring an inspection.

(C) Actions that are consistent with holding indicia of ownership primarily to protect a security interest do not constitute participation in management for the purposes of this chapter. The authority for the holder to take such actions may, but need not, be contained in contractual or other documents specifying requirements for financial, environmental, and other warranties, covenants, conditions, representations or promises from the borrower. Loan policing and work out activities cover and include all activities up to foreclosure and its equivalents. A holder who engages in:

(i) Policing activities prior to foreclosure shall remain within the exemption; provided, that the holder does not by such actions participate in the management of the site, vessel or facility. Such actions include, but are not limited to, requiring the borrower to clean up the site, vessel or facility during the term of the security interest; requiring the borrower to comply or come into compliance with applicable federal, state, and local environmental and other laws, rules and regulations during the term of the security interest; securing or exercising authority to monitor or inspect the site, vessel or facility (including on-site inspections) in which indicia of ownership are maintained, or the borrower's business or financial conditions during the term of the security interest; or taking other actions to adequately police the loan or security interest (such as requiring a borrower to comply with any warranties, covenants, conditions, representations or promises from the borrower); and

(ii) Work out activities prior to foreclosure and its equivalents shall remain within the exemption; provided, that the holder does not by such action participate in the management of the site, vessel or facility. For purposes of this part, "work out" refers to those actions by which a holder, at any time prior to foreclosure and its equivalents, seeks to prevent, cure, or mitigate a default by the borrower or obligor; or preserve or prevent the diminution of the value of the security. "Work out" activities, include, but are not limited to: restructuring or renegotiating the terms of the security interest; requiring payment of additional rent or interest; exercising forbearance; requiring or exercising rights pursuant to an assignment of accounts or other amounts owing to an obligor; requiring or exercising rights pursuant to an escrow agreement pertaining to amounts owing to an obligor; providing specific or general financial or other advice, suggestions, counseling, or guidance; and exercising any right or remedy the holder is entitled to by law or under any warranties, covenants, conditions, representations or promises from the borrower.

(D) A holder does not participate in the management of a site, vessel or facility by making any response to or performing any response action or undertaking any clean up or removal or similar actions under the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, compiled in 42 U.S.C. § 9601 et seq., or any other local, state or federal environmental laws or regulations;

(2) "Borrower," "debtor," or "obligor" is a person whose site, vessel or facility is encumbered by a security interest. These terms are used interchangeably;

(3) "Date of foreclosure" means the date on which the holder obtains legal or equitable title or possession to the site, vessel or facility pursuant to or incident to foreclosure;

(4) "Department" means the department of environment and conservation;

(5) "Facility" means:

(A) Any building, structure, installation, equipment, pipe or pipeline (including any pipe into a sewer or publicly owned treatment works), well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, motor vehicle, rolling stock, or aircraft; or

(B) Any site or area where a hazardous substance has been deposited, stored, disposed of, or placed, or otherwise come to be located;

(6) "Fair consideration" means the value of the security interest when calculated as an amount equal to or in excess of the sum of the outstanding principal (or comparable amount in the case of a lease that constitutes a security interest) owed to the holder immediately preceding the acquisition of full title (or possession in the case of property subject to a lease financing transaction) pursuant to foreclosure and its equivalents, plus any unpaid interest, rent or penalties (whether arising before or after foreclosure and its equivalents), plus all reasonable and necessary costs, fees, or other charges incurred by the holder incident to work out, foreclosure and its equivalents, retention, maintaining the business activities of the enterprise, preserving, protecting and preparing the site, vessel or facility prior to sale, re-lease of property held pursuant to a lease financing transaction (whether by a new lease financing transaction or substitution of the lessee) or other disposition, plus response costs incurred under applicable federal, state or local environmental cleanup laws or regulations, or at the direction of an on-scene coordinator, less any amounts received by the holder in connection with a partial disposition of the property, net revenues received as a result of maintaining the business activities of the enterprise, and any amounts paid by the borrower subsequent to the acquisition of full title (or possession in the case of properties subject to lease financing transactions) pursuant to foreclosure and its equivalents. In the case of a holder maintaining an indicia of ownership primarily to protect a junior security interest, fair consideration is the value of all outstanding higher priority security interests plus the value of the security interest held by the junior holder, each calculated as set forth in this definition;

(7) "Foreclosure" or "foreclosure and its equivalents" means purchase at foreclosure sale, acquisition or assignment of title in lieu of foreclosure, termination of a lease or other repossession, acquisition of a right to title or possession, an agreement in satisfaction of the obligation, or any other formal or informal manner (whether pursuant to law or under warranties, covenants, conditions, representations or promises from the borrower) by which the holder acquires title to or possession of the secured property;

(8) "Holder" is a person who maintains indicia of ownership primarily to protect a security interest. A holder includes the initial holder or purchaser (such as a loan originator), any subsequent holder (such as a successor-in-interest or subsequent purchaser of the security interest on the secondary market), any subsequent assignee, transferee or purchaser from a holder, a guarantor of an obligation, surety, or any other person who holds ownership indicia primarily to protect a security interest, or a receiver or other person who acts on behalf of or for the benefit of a holder;

(9) "Indicia of ownership" means evidence of a security interest, evidence of an interest in a security interest, or evidence of an interest in real or personal property securing a loan or other obligation, including any legal or equitable title to real or personal property acquired incident to foreclosure and its equivalents. Evidence of such interests include, but are not limited to, mortgages, deeds of trust, liens, surety bonds and guarantees of obligations, title held pursuant to a lease financing transaction in which the lessor does not select initially the leased property (herein "lease financing transaction"), legal or equitable title obtained pursuant to foreclosure, and their equivalents. Evidence of such interests also includes assignments, pledges, or other rights to or other forms of encumbrance against property that are held primarily to protect a security interest. A person is not required to hold title or a security interest in order to maintain indicia of ownership;

(10) "Primarily to protect a security interest" means that the holder's indicia of ownership are held primarily for the purpose of securing payment or performance of an obligation, but does not include indicia of ownership held primarily for investment purposes, nor ownership indicia held primarily for purposes other than as a protection of a security interest. A holder may have other, secondary reasons for maintaining indicia of ownership, but the primary reason why ownership indicia are held shall be for protection of a security interest;

(11) "Security interest" means an interest in a site, vessel or facility created or established for the purpose of securing a loan or other obligation. Security interests include, but are not limited to, mortgages, deeds of trust, liens, and title pursuant to lease financing transactions. Security interests may also arise from transactions such as sale and leasebacks, conditional sales, installment sales, trust receipt transactions, certain assignments, factoring agreements, accounts receivable financing arrangements, inventory and/or other personal property financing arrangements and consignments, if the transaction creates or establishes an interest in a site, vessel or facility for the purpose of securing a loan or other obligation; and

(12) "Vessel" means every description of watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water.



§ 68-212-402 - Indicia of ownership generally.

A person who maintains indicia of ownership of a site, vessel or facility primarily to protect a security interest in a site, vessel or facility, and who does not participate in the management of the site, vessel or facility and is not an owner or operator of the site, vessel or facility shall not be deemed the discharger or responsible party for a discharge from the site, vessel or facility and shall not be liable for cleanup costs or damages resulting from discharge from the site, vessel or facility pursuant to this chapter, except to the extent that liability may still apply to holders after foreclosure as set forth in § 68-212-403. The plaintiff or petitioner bears the burden of establishing that the defendant or respondent is liable as an owner or operator.



§ 68-212-403 - Indicia of ownership after foreclosure.

(a) The indicia of ownership, held after foreclosure continues to be maintained primarily as a protection for a security interest; provided, that the holder did not participate in the management prior to foreclosure and its equivalents and that the holder undertakes to sell, re-lease property pursuant to a lease financing transaction (whether by a new lease financing transaction or substitution of the lessee), or otherwise divest itself of site, vessel or facility in a reasonably expeditious manner in accordance with the means and procedures specified in this part. Such a holder may liquidate, maintain business activities and operations, wind up operations, undertake environmental response actions pursuant to state, local, and federal laws, and take measures to preserve, protect or prepare the secured asset prior to sale or other disposition, without losing status as a person who maintains indicia of ownership primarily to protect a security interest pursuant to this chapter.

(b) For the purposes of establishing that a holder is seeking to sell, re-lease property pursuant to a new lease financing transaction (whether by a new lease financing transaction or substitution of the lessee), or divest itself of a site, vessel or facility in a reasonably expeditious manner, the holder may use whatever commercially reasonable means are relevant or appropriate with respect to the site, vessel or facility, taking all facts and circumstances into consideration, or may employ the means specified in this part.

(c) (1) A holder that outbids, rejects or fails to act upon a written bona fide, firm offer of fair consideration within ninety (90) days of receipt of the offer, provided the offer is received at any time after six (6) months following the date of foreclosure and its equivalents, shall not be deemed to be using a commercially reasonable means for the purpose of this part. "Written bona fide, firm offer" means a legally enforceable, commercially reasonable, cash offer solely for the foreclosed site, vessel or facility, including all material terms of the transaction, from a ready, willing, and able purchaser who demonstrates to the holder's satisfaction the ability to perform. For the purpose of this subsection (c), the six-month period begins to run from the time that the holder acquires a marketable title; provided, that the holder, after the expiration of any redemption or other waiting period provided by law, was acting diligently to acquire marketable title.

(2) A holder that outbids, rejects, or fails to act upon an offer of fair consideration for the site, vessel or facility as provided in subdivision (c)(1) establishes that the ownership indicia in a secured property are not held primarily to protect the security interest, unless the holder is required, in order to avoid liability under federal, state or local law, to make a higher bid, to obtain a higher offer, or to seek or obtain an offer in a different manner.

(d) A holder establishes that it is proceeding in a commercially reasonable manner after foreclosure by within twelve (12) months following foreclosure and its equivalents, listing the site, vessel or facility with a broker, dealer, or agent who deals with the type of property in question; or by advertising the site, vessel or facility as being for sale or disposition on at least a monthly basis in either a real estate publication or a trade or other publication suitable for the site, vessel or facility in question, or a newspaper of general circulation (defined as one with a circulation over ten thousand (10,000), or one suitable under any applicable federal, state or local rules of court for publication required by court order or rules of civil procedure) covering the area where the property is located. For purposes of this subsection (d), the twelve-month period begins to run from the time that the holder acquires marketable title, provided that the holder, after the expiration of any redemption or other waiting period provided by law, was acting diligently to acquire marketable title.

(e) (1) A holder shall sell, re-lease the property held pursuant to a new lease financing transaction, or otherwise divest itself of such site, vessel or facility in a reasonably expeditious manner, but not later than five (5) years after the date of foreclosure or its equivalents, except that a holder may continue to hold the property for a time period longer than five (5) years without losing status as a person who maintains indicia of ownership primarily to protect a security interest if:

(A) The holder has made a good faith effort to sell, re-lease, or otherwise divest itself of the property using commercially reasonable means or other procedures prescribed by this part;

(B) The holder has obtained any approval required pursuant to applicable federal, state or local banking or other lending laws to continue its possession of the property; or

(C) The holder has exercised reasonable custodial care to prevent or mitigate any new discharges from the site, vessel or facility that could substantially diminish the market value of the property;

(2) (A) The exemption granted to holders pursuant to this section shall not apply to the liability for any new discharge from the site, vessel or facility, occurring after the date of foreclosure and its equivalents, that is attributable to acts or omissions of the holder which can be shown, based on a preponderance of the evidence, to have been negligent. In the event a property has both preexisting and new discharges, the liability, if any, allocable to the holder pursuant to this subsection (e) shall be limited to those cleanup costs or damages that relate directly to the new discharge. In the event there is a substantial commingling of new discharge with preexisting discharge, the liability, if any, allocable to the holder pursuant to this subsection (e) shall be limited to the cleanup costs or damages in excess of those cleanup costs or damages relating to a preexisting discharge. In order to establish that a discharge occurred or began prior to the date of foreclosure and its equivalents, a holder may perform, but shall not be required to perform, an environmental audit, site assessment or inspection, in accordance with the assessment standards, to identify such discharges at the site, vessel or facility;

(B) Nothing in this subsection (e) shall be deemed to impose liability for a new discharge from the site, vessel or facility that is authorized pursuant to a federal, state or local permit or cleanup procedure;

(C) The exemption granted to holders of indicia of ownership primarily to protect a security interest shall not apply to liability, if any, pursuant to applicable laws and regulations, for arranging for the off-site disposal or treatment of a hazardous substance, or by accepting for transportation and disposing of a hazardous substance at an off-site facility selected by the holder, unless pursuant to a remediation plan approved by the appropriate local, state and/or federal authorities.



§ 68-212-404 - Rights of department.

(a) Nothing in this part is deemed to prohibit or limit the rights of the department to clean up sites or to obtain a lien on sites, pursuant to § 68-212-209;

(b) Nothing in this part is deemed to prohibit or limit the rights of the department to direct the holder to take any emergency response actions, including closure of the site, vessel or facility necessary to prevent, contain or mitigate a continuing or new discharge that poses an immediate threat to the environment or the public health, safety or welfare.



§ 68-212-405 - Security interest holders -- Effect.

Nothing in this part shall be construed to require a holder of a security interest to conduct or require an environmental inspection, audit or assessment, and the liability of the holder of the security interest shall not be based on or affected by a failure to conduct an environmental inspection, audit or assessment.



§ 68-212-406 - Agency rules.

No state or local governmental agency or entity shall adopt any rule, regulation, ordinance, policy or permit condition circumventing or limiting exemptions or protections established by this part, or the exercise of such exemptions and protections.



§ 68-212-407 - Protection of trustees and fiduciaries not affected.

Nothing in this part or § 68-212-202 shall be construed to limit or reduce the protection from liability for an inactive hazardous waste site or underground storage tank facility afforded to trustees, or other fiduciaries, under § 35-50-110(32), any other applicable statute, or common law exemptions or protections.






Part 5 - Property Where Methamphetamine Manufactured

§ 68-212-501 - "Commissioner" defined.

As used in this part, "commissioner" means the commissioner of environment and conservation.



§ 68-212-502 - List of certified industrial hygienists -- Testing of properties.

The commissioner shall compile and maintain a list of certified industrial hygienists and such other persons or entities the commissioner certifies as qualified to perform the services of industrial hygienists. Such persons will test properties in which a process intended to result in the manufacture of methamphetamine has occurred, as defined by § 39-17-435, to determine if a property is safe for human use. Such property may include, but is not limited to, leased or rented property such as a hotel or motel room, rented home or apartment, or any residential property. The commissioner shall also compile and maintain a list of persons authorized to perform clean-up of property where such a process has occurred. Such lists may be posted on the web site maintained by the commissioner.



§ 68-212-503 - Quarantine of property.

(a) The purpose of the quarantine provided for in this section is to prevent exposure of any person to the hazards associated with methamphetamine and the chemicals associated with the manufacture of methamphetamine.

(b) Any property, or any structure or room in any structure on any property wherein the manufacture of a controlled substance listed in § 39-17-408(d)(2) is occurring or has occurred, may be quarantined by the local law enforcement agency where such property is located. The law enforcement agency which quarantines the property shall be responsible for posting signs indicating that the property has been quarantined and, to the extent they can be reasonably identified, for notifying all parties having any right, title or interest in the quarantined property, including any lienholders.

(c) (1) Any person who has an interest in property quarantined pursuant to this section may file a petition in the general sessions, criminal, circuit or chancery court of the county in which the property is located. Such a petition shall be for the purpose of requesting that the court order the quarantine of such property be lifted for one (1) of the following reasons:

(A) That the property was wrongfully quarantined; or

(B) That the property has been properly cleaned, all hazardous materials removed and that it is now safe for human use but the law enforcement agency who imposed the quarantine refuses to lift it.

(2) The court shall take such proof as it deems necessary to rule upon a petition filed pursuant to this section and, after hearing such proof, may grant the petition and lift the quarantine or deny the petition and keep the quarantine in place.

(d) (1) It is an offense for any person, other than one carrying out the purposes of this part, knowingly to inhabit quarantined property; to enter onto quarantined property without federal, state, county or municipal government authorization; to offer such property to the public for temporary or indefinite habitation; or to remove any signs or notices of the quarantine.

(2) A violation of this subsection (d) is a Class B misdemeanor.

(e) (1) As used in this subsection (e):

(A) "Person" means a landlord, owner, manager, caretaker, agent of the owner or employee;

(B) "Property":

(i) Means real property and any building, structure, or room located on such property on or in which a person performs compensated labor or is employed to or has a duty or responsibility to care for or manage; and

(ii) Does not include property:

(a) (1) Which the person owns; or

(2) On which the person has a mortgage or other form of indebtedness to own;

(b) On which the person resides; and

(c) From which the person receives no compensation in the form of rent, lease payments, or otherwise in exchange for allowing another person to temporarily reside on the property.

(2) It is an offense for a person who knows, or reasonably should know, that a controlled substance listed in § 39-17-408(d)(2) has been manufactured or is being manufactured in or on any property to intentionally fail to notify the appropriate law enforcement agency within twenty-four (24) hours of acquiring such knowledge.

(3) A violation of this section is a Class B misdemeanor.



§ 68-212-504 - Rules.

The commissioner is authorized to promulgate rules concerning the inspection, testing and quarantine of property affected by this part.



§ 68-212-505 - Testing of property -- Certification that property safe.

Once the property has been quarantined, any party having a right, title or interest in the quarantined property, including any lienholders, may contact either a certified industrial hygienist or other person or entity certified as qualified from the list maintained by the commissioner to perform appropriate testing on the property to determine whether hazardous waste is present on the property, or a contractor from the list maintained by the commissioner for clean-up and removal of all hazardous waste from the property. The property must remain quarantined until a certified industrial hygienist or other person or entity named on the commissioner's list compiled pursuant to § 68-212-502 certifies to the quarantining agency that the property is safe for human use.



§ 68-212-506 - Calculation of restitution.

Any inspection, testing or quarantine conducted pursuant to this part shall be considered when calculating the appropriate restitution under § 39-17-417(c)(2)(B).



§ 68-212-507 - Recording of notice of methamphetamine lab quarantine in the office of county register -- Form.

(a) Whenever any real property, or any structure or room in any structure on any real property, is quarantined by a local law enforcement agency, pursuant to § 68-212-503, due to the manufacture of methamphetamine, the local law enforcement agency quarantining the property shall file, for recording, a notice of methamphetamine lab quarantine in the office of county register in the county in which the real property or any portion of the real property lies. In lieu of acknowledgment, the signature of the local law enforcement agent shall be accepted. The register shall record such notice in the record series containing the title deeds and shall index the notice with the owner or owners of the real property as the grantor and with the agency giving the notice as the grantee. No fee shall be collected for this filing.

(b) A notice in a form substantially as follows is sufficient to comply with subsection (a):

Notice of Methamphetamine Lab Quarantine



§ 68-212-508 - Certificate of fitness by certified industrial hygienist -- Recording -- Form.

(a) Whenever a certified industrial hygienist or other person or entity named on the commissioner's list, pursuant to § 68-212-502, determines that the property, quarantined pursuant to § 68-212-503, is safe for human use, based upon the standards prescribed pursuant to this part, such person or entity shall issue a certificate of fitness.

(b) The owner or any person having any right, title or interest in the real property, including any lien holders, may file the certificate of fitness for recording in the office of county register in the county in which the real property or any portion of the property lies. The certificate shall be acknowledged or proved as provided in title 66, chapter 22. The register shall record such certificate with the record series containing the title deeds, and shall index the certificate with the owner or owners of the real property as the grantee, and the local law enforcement agency that issued the quarantine as grantor. The fee for such filing shall be in accordance with § 8-21-1001.

(c) A form substantially as follows is sufficient to comply with subsection (a):

Certificate of Fitness



§ 68-212-509 - Submission of information regarding quarantined site -- Registry of quarantined sites.

(a) Within seven (7) days of issuing an order of quarantine, the law enforcement agency that issued the order shall transmit to the commissioner at least the following information regarding the site:

(1) The date of the quarantine order;

(2) The county;

(3) The address;

(4) The name of the owner of the site; and

(5) A brief description of the site, such as single family home, apartment, motel, wooded area, etc.

(b) The department of environment and conservation shall maintain a registry of all properties reported by a law enforcement agency that have been under order of quarantine for at least sixty (60) days. The registry shall be available for public inspection at the department and shall be posted on its web site. Listed properties shall be removed from the registry when a law enforcement agency reports that the quarantine has been lifted in accordance with this part.









Chapter 213 - Sanitary Landfill Areas Act

§ 68-213-101 - Short title.

This chapter shall be known and may be cited as the "Sanitary Landfill Areas Act."



§ 68-213-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of environment and conservation or the commissioner's authorized representative;

(2) "Department" means the department of environment and conservation;

(3) "Governing body" means the governing body of every county in this state;

(4) "Landfill area" means any land area selected for the purpose of solid waste disposal or solid waste material;

(5) "Person" means any and all persons, natural or artificial, including any individual, firm or association, and municipal or private corporation organized or existing under the laws of this state or any other state, and any governmental agency or county of this state;

(6) "Solid waste" means garbage, refuse, and other discarded solid materials, including solid waste materials resulting from industrial, commercial and agricultural operations, and all garbage, refuse or other discarded solid materials from individual homes, apartments, multiple dwellings, trailers or other living quarters, and from community activities, but does not include solids or dissolved material in domestic sewage or other significant pollutants in water resources, such as silt, dissolved or suspended solids in industrial waste water effluents, dissolved materials in irrigation return flows or other common water pollutants;

(7) "Solid waste disposal" means the process of placing, confining, compacting, or covering solid waste except when such solid waste is for reuse, removal, reclamation or salvage; and

(8) "Solid waste disposal system" means the relationship of the coordinated activities of and resources for processing and disposal of solid wastes within a common geographical area and under the supervision of any person or persons engaging in such activities.



§ 68-213-103 - Approval of landfill area location.

No landfill area for the disposal of solid waste materials in this state shall be constructed and no contract between any person or persons for the purpose of constructing or utilizing the same shall be completed or executed unless the location of the landfill area shall have been approved by the department and the governing body of the area in which the site is located. Should the department or the governing body disapprove of the site, no further action shall be taken in regard to the construction of a landfill area at that site.



§ 68-213-104 - Violation -- Penalty.

Any person violating any of this chapter, or failing, neglecting or refusing to comply with any order of the department or governing body lawfully issued, commits a Class C misdemeanor. Each day of continued violation constitutes a separate offense.



§ 68-213-105 - Injunctions.

In addition to the penalties herein provided, the department or governing body may cause the enforcement of any orders or rules issued by it to carry out this chapter by instituting legal proceedings to enjoin the violation of this chapter and the orders or rules of the department or governing body in any court of competent jurisdiction, and such court may grant a temporary or permanent injunction restraining the violation thereof. The district attorney general in whose jurisdiction a violation of this chapter occurs or the attorney general and reporter shall institute and prosecute such suits when necessity therefor has been shown by those herein clothed with the power of investigation.



§ 68-213-106 - Application of chapter.

This chapter applies to those counties having a population of: Click here to view image.

according to the federal census of 1960 or any subsequent federal census and to any county of the state having a metropolitan form of government.






Chapter 214 - Environmental Engineering Project

§ 68-214-101 - Commissioner's authority to contract.

The commissioner of environment and conservation is authorized to contract with the University of Tennessee for the initial establishment on the Knoxville campus of an environmental engineering project, and to contract with Tennessee Technological University and the University of Memphis for programs within the project for applied research and public service directly applicable to the mission of the department of environment and conservation.



§ 68-214-102 - Objectives of project.

(a) The environmental engineering project will provide for the application of scientific, technical and engineering principles and practices to the opportunities and problems associated with maintaining and improving Tennessee's environmental quality and the health and well being of the state's citizens.

(b) The principal objectives of the environmental engineering project are to:

(1) Maintain and make available a comprehensive pool of technical resource personnel with competency in the many aspects of environmental problems to advise and assist, upon request, the department of environment and conservation with regard to the need, implementation, efficiency, and economic consequences of laws and regulations relative to the quality of the air, water and land environments and to land utilization;

(2) Provide consultation and engineering analysis, design and/or research services, upon request, to those agencies of the state having responsible cognizance of environmental quality, pollution monitoring and environmental quality regulation enforcement;

(3) Establish a technical advisory service for industries and municipalities to advise and assist, in coordination with state regulatory agencies, in the technical problems arising from the compliance with environmental quality control regulations and from self-initiated pollution abatement programs; and

(4) Develop and coordinate educational engineering programs for in-service training of technical, professional and managerial personnel needed for the control and improvement of the environment.






Chapter 215 - Tennessee Petroleum Underground Storage Tank Act

Part 1 - General Provisions

§ 68-215-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Petroleum Underground Storage Tank Act."



§ 68-215-102 - Legislative intent.

(a) In order to protect the public health, safety and welfare, to prevent degradation of the environment, conserve natural resources and provide a coordinated statewide underground storage tank program, it is declared to be the public policy of the state of Tennessee to regulate underground storage tanks and to:

(1) Provide safe storage for petroleum products;

(2) Provide a coordinated statewide program for petroleum products stored in underground storage tanks in cooperation with federal, state, and local agencies responsible for the prevention, control, or abatement of air, water, and land pollution such that adequate control is achieved without unnecessary duplication of regulatory programs;

(3) Develop long range plans for adequate petroleum underground storage tank systems to meet future demands;

(4) Provide a mechanism for the remediation of environmental pollution due to releases from petroleum underground storage tank systems; and

(5) Provide a comprehensive investigation and clean-up fund to address the problems caused by releases from petroleum underground storage tanks, including remediation of imminent and substantial threats to public health and/or the environment, and to provide a mechanism to assist the financial responsibility requirements for owners/operators of petroleum underground storage tanks.

(b) It is the intent of this legislation to enable the state to obtain primacy for the petroleum underground storage tank program from the United States environmental protection agency (EPA).

(c) It is the intent of the general assembly that this chapter shall not apply retroactively to releases or other events that occurred prior to July 1, 1988.



§ 68-215-103 - Chapter definitions in addition to the definitions in § 68-215-201.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the underground storage tanks and solid waste disposal control board created pursuant to § 68-211-111;

(2) "Commissioner" means the commissioner of environment and conservation, the commissioner's authorized representatives, or in the event of the commissioner's absence or a vacancy in the commissioner's office, the deputy commissioner;

(3) "Department" means the department of environment and conservation;

(4) "Flow through process tank" means a tank whose principal use is not for storage but is primarily used in the manufacture of a product or in a treatment process;

(5) "Inactive petroleum site" means a site that is no longer in operation, is abandoned, or the responsible party has filed a bankruptcy petition;

(6) "Local government agency" means a government agency as defined by § 67-3-103 other than agencies of state or federal governments;

(7) "Notification form" means the petroleum underground storage tank notification form completed by the owner for the petroleum underground storage tanks at each facility and required by this chapter;

(8) "Occurrence" means the discovery of environmental contamination at a specific time and date, due to the release of petroleum products from petroleum underground storage tanks;

(9) "Operator" means any person in control of, or having responsibility for, the daily operation of the petroleum underground storage tank;

(10) "Owner" means:

(A) For petroleum storage tanks in use or brought into use on or after November 8, 1984, any person who owns a petroleum underground storage tank used for the storage, use, or dispensing of petroleum products;

(B) For petroleum underground storage tanks used prior to November 8, 1984, but no longer in use after that date, the person who last owned the petroleum underground storage tank used for storage, use, or dispensing of petroleum immediately before discontinuation of its use;

(11) "Person" means any and all persons, including individuals, firms, partnerships, associations, public or private institutions, state and federal agencies, municipalities or political subdivisions, or officers thereof, departments, agencies or instrumentalities, or public or private corporations or officers thereof, organized or existing under the laws of this or any other state or country;

(12) "Petroleum" means crude oil or any fraction of crude oil which is a liquid at standard temperature and pressure (sixty degrees Fahrenheit (60 degrees F) and fourteen and seven tenths pounds per square inch (14.7 p.s.i.) absolute);

(13) "Petroleum site" means any site or area where a petroleum underground storage tank is located;

(14) "Petroleum underground storage tank" means any one (1) or combination of tanks (including the underground lines connected thereto) which are used or have been used to contain an accumulation of petroleum substances, and the volume of which (including the volume of the underground pipes connected thereto) is ten percent (10%) or more beneath the surface of the ground. "Petroleum underground storage tank" does not include any tank exempted from this chapter pursuant to § 68-215-124;

(15) "Petroleum underground storage tank fund" means the fund established by this chapter to provide for the cleanup of releases from petroleum underground storage tanks and assist with the financial responsibilities of owners/operators of petroleum underground storage tanks;

(16) "Release" means any spilling, overfilling, leaking, emitting, discharging, escaping, leaching or disposing of a petroleum substance from a petroleum underground storage tank or its associated piping into groundwater, surface water, or subsurface soils;

(17) (A) "Responsible party" means:

(i) The owner and/or operator of a petroleum site;

(ii) Any person who at the time of the release which caused the contamination was an owner and/or operator of a petroleum underground storage tank;

(iii) Any person whose intentional actions directly cause the release of petroleum at a petroleum site; or

(iv) Any person other than an employee, officer, director, principal, or shareholder of the owner or operator of the underground storage tank system or of the owner of the petroleum site, whose negligent actions directly cause the release of petroleum at a petroleum site; or

(B) A responsible party does not include a unit of state or local government which becomes an owner or operator of a petroleum site by acquiring ownership or control through bankruptcy, tax delinquency, abandonment, or other circumstances in which the government acquires title by virtue of its function as sovereign, unless such governmental entity has otherwise owned or operated a petroleum underground storage tank on the site or has caused or contributed to the release or threatened release from such a tank;

(18) "State" means the state of Tennessee; and

(19) "Tank" means a stationary device, designed to contain an accumulation of petroleum substances which is constructed primarily of non-earthen materials (e.g. wood, concrete, steel, fiberglass) which provide structural support.



§ 68-215-104 - Unlawful actions.

It is unlawful to:

(1) Cause or permit the release of a petroleum substance from a petroleum underground storage tank into the environment;

(2) Construct, alter or operate a petroleum underground storage tank in violation of this chapter or the rules or regulations established pursuant thereto;

(3) Refuse or fail to pay to the department fees assessed pursuant to this chapter and in violation of the rules, regulations, or orders of the commissioner or board;

(4) Receive, or to attempt to receive reimbursement from the petroleum underground storage tank fund in a fraudulent manner;

(5) Refuse or fail to comply with any order of the commissioner or the board that has become final;

(6) Install petroleum underground storage tanks that do not meet the minimum standards pursuant to this chapter; or

(7) Submit to the department any document, in written or electronic format, known to be false or known to contain any materially false, fictitious or fraudulent statement or entry; knowingly make any materially false, fictitious, or fraudulent statement or representation; or knowingly falsify, conceal, or cover up a material fact.



§ 68-215-105 - Minimum requirements for tanks.

All petroleum underground storage tanks shall at a minimum:

(1) Prevent releases due to structural failure for the operational life of the tank;

(2) Be cathodically protected against corrosion, constructed of noncorrosive material, steel clad with a noncorrosive material, or designed in a manner to prevent the release or the threatened release of any petroleum substance; and

(3) The material used in construction or lining of the tank shall have compatibility between the substance stored in the petroleum underground storage tank and the interior of the petroleum underground storage tank.



§ 68-215-106 - Notification as to tanks in use and tanks taken out of operation -- Authorized actions of commissioner upon failure to pay fees or penalties or for violation of rules -- Penalty for removal of affixed notice or tag -- Unlawful use of tanks identified or not identified by notice or tag.

(a) (1) Within one (1) year after the enactment of this chapter, each owner of a petroleum underground storage tank in use on July 1, 1988, shall notify the commissioner of the existence of such tank, specifying the age, size, type, location, and uses of such tank. The commissioner shall accept as formal notification the United States environmental protection agency (EPA) underground storage tank notification form filed with the department by the owner of the petroleum underground storage tank before July 1, 1988.

(2) For each petroleum underground storage tank taken out of operation after January 1, 1974, the owner of such tank shall within one (1) year after July 1, 1988, notify the commissioner of the existence of such tanks, unless the owner knows such tanks were removed from the ground. The owner of petroleum underground storage tanks taken out of operation on or before January 1, 1974, shall not be required to notify the commissioner. The commissioner shall accept as formal notification the EPA underground storage tank notification form filed with the department by the owner of the petroleum underground storage tank before July 1, 1988.

(3) Notice under subdivision (a)(2) shall specify to the extent known to the owner:

(A) The date the tank was taken out of operation;

(B) The age of the tank on the date taken out of operation;

(C) The size, type and location of the tank; and

(D) The type and quantity of petroleum substances left stored in such tank on the date taken out of operation.

(4) Any owner who brings into use petroleum underground storage tanks after the initial notification period specified under subdivision (a)(1) shall notify the commissioner at least fifteen (15) days in advance of the date the tank is installed for storage of petroleum substances, specifying the age, size, type, location, and uses of such tank.

(5) Subdivisions (a)(1)-(3) shall not apply to tanks for which notice was given pursuant to § 103(c) of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, codified in 42 U.S.C. § 9603(c).

(6) Beginning thirty (30) days after the commissioner prescribes the form of notice pursuant to subdivision (b)(2) and for twelve (12) months thereafter, any person who deposits petroleum substances into a petroleum underground storage tank shall reasonably notify the owner or operator of such tank of the owner's notification requirements pursuant to this subsection (a).

(7) Beginning thirty (30) days after the board promulgates new tank performance standards pursuant to this chapter, any person who sells a tank intended to be used as a petroleum underground storage tank in Tennessee shall notify the purchaser of such tank of the owner's notification requirements pursuant to this subsection (a).

(b) (1) Within ninety (90) days after July 1, 1988, the commissioner shall designate the appropriate division within the department to receive the notification required by subdivision (a)(1), (a)(2) or (a)(3).

(2) Within ninety (90) days after July 1, 1988, the commissioner, in consultation with state officials designated pursuant to subdivision (b)(1), and after notice and opportunity for public comment, shall prescribe the form of the notice and the information to be included in the notification under subdivision (a)(1), (a)(2) or (a)(3).

(3) Any change in the status of the tanks at a petroleum underground storage tank facility must be reported within thirty (30) days of such change. This includes, but is not limited to, changes of ownership, upgrading or replacement of tanks and changes in service. Such reports shall be made using an amended notification form. In the case of a sale of tanks, the seller must submit the amended notification form and must also inform the buyer of the notification requirement.

(c) For any petroleum underground storage tank for which any annual fees or penalties have not been paid when due or that is in violation of requirements of the rules as evidenced by an order issued pursuant to this part that has become final, the commissioner may take one (1) or more of the following actions:

(1) Affix a notice to a dispenser;

(2) Affix a tag to a fill port; or

(3) Give notice on the department web site.

(d) Removal of the notice or tag affixed pursuant to subsection (c) shall be a Class C misdemeanor.

(e) It is unlawful for any person to place, or cause to be placed, petroleum substances in a petroleum underground storage tank or to dispense petroleum from a tank that has either had a physical notice or tag placed on the dispenser or fill port or has had a notice placed on the department web site pursuant to subsection (c).

(f) It is unlawful for any person to place, or cause to be placed, petroleum substances in a petroleum underground storage tank or to dispense petroleum from a petroleum underground storage tank when the owner of the tank is required to notify the commissioner under subsection (a) or (b) and the owner has not notified the commissioner of the existence or ownership of the tank. This subsection (f) applies even if no physical notice or tag is placed on the dispenser or fill port or no notice is placed on the department web site pursuant to subsection (c).



§ 68-215-107 - Supervision, inspection, and enforcement responsibilities.

(a) The commissioner shall exercise general supervision over the placement and storage of petroleum substances in petroleum underground storage tanks, release prevention, release detection, release correction, closure, and, where applicable, post-closure care of petroleum underground storage tanks throughout the state. The supervision shall apply to all features of the installation of the petroleum underground storage tanks, the standards for permissible petroleum underground storage tanks, petroleum delivery requirements, release prevention requirements, release detection requirements, release correction requirements, facility financial responsibility requirements, facility closure requirements, and facility post-closure requirements which do or may affect the public health, safety or quality of the environment and which do or may affect the proper storage of petroleum substances.

(b) The commissioner is authorized to issue an order to any responsible party requiring such party to investigate, identify, contain and clean up, including monitoring and maintenance, any petroleum substance sites which pose or may pose a danger to public health, safety, or the environment because of release or threatened release of petroleum substances. Any person failing, neglecting or refusing to comply with any final order after a hearing shall be subject to the penalties provided in this chapter.

(c) In the event that any identified responsible party or parties are unable or unwilling to provide for the investigation, identification, or for the reasonable and safe containment and cleanup, including monitoring and maintenance, pursuant to an order issued under this section, or no such liable party can reasonably be identified by the commissioner, the commissioner may provide for such actions.

(d) If, at any time, the commissioner, after investigation, finds that a petroleum site constitutes an imminent, substantial danger to the public health, safety or environment, the commissioner may undertake such actions as are necessary to abate the imminent and substantial danger.

(e) For the purpose of developing or enforcing any rule or regulation authorized by this chapter, or enforcing any requirement of this chapter or order issued by the commissioner or board pursuant to this chapter, the commissioner or the commissioner's agent is authorized to:

(1) Enter at reasonable times any establishment or other place where a petroleum underground storage tank is located or where petroleum contamination is or may be present for the purpose of conducting investigations or remediating the contamination caused by a release from a petroleum underground storage tank;

(2) Inspect and obtain samples of any petroleum substance contained in such tank and allow for testing of samples by both the commissioner or the commissioner's agent and the owner/operator;

(3) Conduct monitoring or testing of the tanks, associated equipment, contents, or surrounding soils, air, surface water or groundwater;

(4) Require the owner/operator of a petroleum underground storage tank to prove the petroleum underground storage tank is not leaking, if there has been the release of petroleum substances in the area, including tightness testing of the petroleum underground storage tank, if deemed necessary;

(5) Issue subpoenas to compel attendance of witnesses or production of documents or data; and

(6) Bring suit in the name of the department for:

(A) Any violation of this chapter, rules established pursuant to this chapter, and orders of the commissioner or board seeking any remedy as provided in this chapter, such rule, or order; and

(B) Any other statutory or common law remedy available.

(f) The board may promulgate and adopt such rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as are required elsewhere in this chapter or are otherwise necessary or desirable to implement this chapter. Such rules and regulations shall include, but not be limited to:

(1) Requirements for maintaining a leak detection system, an inventory control system, together with tank testing, including a tank tightness testing certification program if deemed necessary, or a comparable system or method designated to identify releases in a manner consistent with the protection of human health and environment;

(2) Requirements for maintaining records of petroleum delivery or of any monitoring or leak detection system or inventory control system or tank testing or comparable system;

(3) Requirements for reporting releases and corrective actions taken in response to a release from a petroleum underground storage tank;

(4) Requirements for taking corrective action in response to a release from a petroleum underground storage tank;

(5) Requirements for the closure of petroleum underground storage tanks to prevent future releases of petroleum substances into the environment;

(6) Requirements that new petroleum underground storage tanks meet design standards promulgated by the board before such tanks may be installed;

(7) Requirements that existing petroleum underground storage tanks either be retrofitted to meet new petroleum tank standards or replaced with new petroleum tanks over a scheduled time period;

(8) (A) Requirements for maintaining evidence of financial responsibility for taking corrective action and compensating third parties for bodily injury and property damage caused by sudden and nonsudden accidental releases arising from operation of a petroleum underground storage tank, the mechanism by which the fund may provide relief of third party damages incurred by the petroleum site owner or the owner and/or operator at a petroleum site, and the mechanism by which the fund may provide relief for the costs of corrective action at fund eligible sites exceeding the financial responsibility requirements of the petroleum site owner or the owner and/or operator at the petroleum site; and

(B) Requirements to authorize any class or category of petroleum underground storage tank owners and/or operators to petition for changes in the foregoing financial responsibility requirements pursuant to § 4-5-201. In ruling on any request, the board may not allow the financial responsibility requirements to be less stringent than the federal financial responsibility requirements for enforcement;

(9) Requirements providing for the assessment and collection of fees as provided in this chapter;

(10) Provisions exempting certain classes of petroleum underground storage tanks from certain parts of the regulations; provided, that such exemptions do not make the regulations less stringent than federal law and regulation; and

(11) Requirements for two (2) certification programs, one (1) for installers of and service providers for tank systems and one (1) for owners or operators of tanks, including, but not limited to, the qualifications, the testing procedure, any continuing education requirements, sanctions for failing to comply with the programs, and fees adequate to support the programs.

(g) (1) The commissioner or board shall approve the clean-up plan only if it assures that implementation of the plan will provide adequate protection of human health, safety, and the environment. In making this determination, the commissioner or board shall consider:

(A) The physical and chemical characteristics of petroleum, including its toxicity, persistence, and potential for migration;

(B) The hydrogeologic characteristics of the petroleum site and the surrounding land;

(C) The proximity, quality, and current and future uses of groundwater;

(D) An exposure assessment; and

(E) The proximity, quality, and current and future uses of surface waters.

(2) Upon approval of the clean-up plan, the owners and/or operators shall implement the plan and monitor, evaluate, and report the results of implementation, as required by the commissioner or board.



§ 68-215-108 - Proprietary information.

The board shall establish procedures to ensure that information supplied to the department as required by this chapter, and as defined as proprietary by regulation, is not revealed to any person, except as provided in this section. Proprietary information shall not include the name and address of the owner and/or operator of petroleum underground storage tanks. Proprietary information may be utilized by the commissioner, the board, the department, the United States environmental protection agency (EPA), or any authorized representative of the commissioner or board in connection with the responsibilities of the department or board pursuant to this chapter or as necessary to comply with federal law.



§ 68-215-109 - Annual fees -- Failure to pay -- Petition for reduction of penalties -- Petition for refund of annual fee.

(a) The board shall levy and collect annual fees from the owners or operators of petroleum underground storage tanks containing petroleum substances. Subject to this section, the board is authorized to promulgate rules establishing the following:

(1) Which petroleum underground storage tanks are subject to annual fees;

(2) The amount or amounts of such fees, the fee due date, and the basis on which such fees are assessed; and

(3) A system of incentives to provide for reduced annual tank fees, in order to encourage tank owners to use technologies or management practices that go beyond the minimum requirements related to release detection and prevention for tanks and piping. Such technologies or practices must be found by the board to be proven methods of significantly enhancing prevention of releases or reducing the detection time frame for releases.

(b) (1) The annual fee shall be:

(A) Two hundred fifty dollars ($250) per tank per year for noncompartmentalized petroleum underground storage tanks;

(B) Two hundred fifty dollars ($250) per tank compartment per year for compartmentalized petroleum underground storage tanks.

(2) Pursuant to subsection (a), the board may promulgate rules raising these tank fees up to a maximum level of three hundred dollars ($300) per tank per year for noncompartmentalized tanks and three hundred dollars ($300) per tank compartment per year for compartmentalized tanks. In addition, the board is authorized to promulgate rules lowering these tank fees if the board determines that the condition of the fund warrants it.

(c) The tank fees authorized in this section shall be paid by or on behalf of the petroleum underground storage tank owner or operator.

(d) Upon failure or refusal of any person to pay a fee assessed under this part within a reasonable time allowed by the commissioner, the commissioner may proceed in the chancery court of Davidson County to obtain judgment and seek execution of such judgment.

(e) If a lawfully levied fee or any part of that fee is not paid by its due date, there shall be assessed against the tank owner or operator a penalty of five percent (5%) of the amount due, which shall accrue on the first day of the delinquency and be added thereto. Thereafter, on the last day of each month during which any part of any fee or any prior accrued penalty remains unpaid, an additional five percent (5%) of the then unpaid balance shall accrue and be added thereto; however, the total of the penalties and interest that accrue pursuant to this section shall not exceed three (3) times the amount of the original fee. Nothing in this section shall be construed as requiring the issuance of a commissioner's order for the payment of a fee or a late payment penalty.

(f) The tank owner or operator may file with the commissioner a written petition requesting a reduction in the penalties assessed under this section, setting forth in the petition the grounds and reasons for such a request. At the commissioner's sole discretion, the commissioner may reduce the penalties that otherwise accrue pursuant to this section if, in the commissioner's opinion, the failure to pay fees was due to inadvertent error or excusable neglect; however, in no event shall the penalties be reduced to an amount less than ten percent (10%) per annum, plus statutory interest.

(g) (1) The tank owner or operator may file with the commissioner a written petition requesting a refund of the annual fee paid for the current annual billing cycle or a waiver or reduction of the penalties associated with such annual fee that would otherwise accrue pursuant to this section, or both. At the commissioner's sole discretion, the commissioner may refund the annual fee or waive or reduce penalties associated with such fee, or both, if:

(A) The annual fee notice was issued to the tank owner or operator subsequent to approval of an application for permanent closure of underground storage tanks by the commissioner;

(B) In the commissioner's opinion the refund is in the best interest of the state; and

(C) The tank was:

(i) Empty for temporary closure as defined by the board from the beginning of the applicable annual billing cycle until permanent closure; and

(ii) Permanently closed during the applicable annual billing cycle.

(2) This subsection (g) does not authorize the commissioner to refund annual fees other than the annual fee paid for the current annual billing cycle as provided in this subsection (g) or to waive or reduce penalties associated with any unpaid annual fee except as provided in subsection (f) and this subsection (g).



§ 68-215-110 - Petroleum underground storage tank fund -- Environmental assurance fee.

(a) There is established within the general fund a special agency account to be known as the "petroleum underground storage tank fund" referred to in this chapter as the "fund."

(b) All fees, civil penalties, and damages collected pursuant to this chapter shall be deposited in the fund. Any deposits to the fund that would result in the unobligated balance of the fund exceeding fifty million dollars ($50,000,000) shall be transferred to the highway fund.

(c) No part of the fund shall revert to the general fund, but shall be carried forward until expended in accordance with this chapter.

(d) Interest accruing on investments and deposits of the fund shall be returned to the fund and remain a part of the fund.

(e) For fiscal years subsequent to 1988-1989, the board shall, by regulation, adjust underground storage tank fees to a level necessary to maintain a minimum unobligated balance of two million dollars ($2,000,000) and a maximum unobligated balance of fifty million dollars ($50,000,000) in the fund.

(f) For each fiscal year there is appropriated a sum sufficient from the fund to provide for the administrative costs of the underground storage tank program.

(g) Moneys in the account shall be invested by the state treasurer for the benefit of the fund pursuant to § 9-4-603. The fund shall be administered by the commissioner.

(h) (1) To provide for the stability of the petroleum underground storage tank fund, there is levied, in addition to all other fees or taxes, an environmental assurance fee of four tenths of one cent (0.4cent(s)) per gallon on each gallon of petroleum products imported into this state and petroleum products manufactured in this state. For the purpose of this levy, petroleum products are those defined in § 67-3-103.

(2) The environmental assurance fee is for the purpose of assuring sufficient funding of emergency, preventive, or corrective actions necessary when public health or safety is, or potentially may be, threatened from any release of regulated substances from an underground storage tank or the use and service thereof.

(3) (A) Such environmental assurance fee shall be paid and remitted to the department of revenue on a monthly basis at the same time and in the same manner that the special tax on petroleum products is paid and remitted pursuant to § 67-3-203. Such tax collections are appropriated, and are to be allocated and expended on an annual basis only in the following order of priority:

(i) First to the Tennessee local development authority, referred to in this section as the "authority," a sum sufficient to make debt service payments on the authority's bonds or notes, both currently outstanding and those reasonably anticipated to be issued during the fiscal year, issued pursuant to the Tennessee Local Development Authority Leaking Underground Storage Funding Act of 1997, compiled in title 4, chapter 31, part 9, the proceeds of which have been or will be distributed to the board pursuant to a funding agreement, plus any amounts necessary to maintain a fully funded debt reserve or other reserve intended to secure the principal and interest on the bonds or notes as may be required by resolution, or other agreement of the authority, and to pay reasonable administrative costs directly related thereto; and

(ii) Second, for a period of three (3) years starting July 1, 2009, the state shall credit an amount not to exceed three million dollars ($3,000,000) to the general fund annually, if the annual general appropriations act so provides, and the remainder shall be credited to the petroleum underground storage tank fund. On July 1, 2012, and thereafter, all of the funds received from this fee shall be credited to the petroleum underground storage tank fund.

(B) Prior to the start of each fiscal year, and to the extent necessary during the fiscal year, the following certifications shall be made and delivered to the authority:

(i) The commissioner of finance and administration, the actual expenditures of the fund;

(ii) The commissioner of revenue, the actual collections made pursuant to subdivision (h)(1);

(iii) The commissioner of environment and conservation, the amount of anticipated expenditures and claims against the fund, excluding payments in subdivision (h)(3)(A)(i), and the amount of anticipated tank fees collected pursuant to § 68-215-109; and

(iv) The authority, the amount reasonably anticipated to be necessary to make such payments as provided in subdivision (h)(3)(A)(i).



§ 68-215-111 - Use of fund.

(a) The fund shall be available to the board and the commissioner for expenditures for the purposes of providing for the investigation, identification, and for the reasonable and safe cleanup, including monitoring and maintenance, of petroleum sites and locations from which underground storage tank systems have been removed within the state as provided in this chapter.

(b) The fund may also be used by the commissioner as a source of federal matching funds for the state in the petroleum underground storage tank program.

(c) The commissioner may enter into contracts and use the fund for those purposes directly associated with identification, investigation, containment and cleanup, including monitoring and maintenance prescribed above, including:

(1) Hiring consultants and personnel;

(2) Purchase, lease or rental of necessary equipment; and

(3) Other necessary expenses.

(d) The fund may be used for the administrative costs of the underground storage tank program and be included in the department's annual budget request to the general assembly.

(e) The fund may be used to provide a mechanism to meet the financial responsibility requirements for owners or operators, or both, of petroleum underground storage tanks for cleanup of contamination and third-party claims due to bodily injury or property damage, or both, caused by releases from petroleum underground storage tanks.

(f) (1) The fund may be used to provide for cleanup of contamination in accordance with conditions for eligibility and coverage of releases established in this part and in rules of the board.

(2) Petroleum underground storage tanks for which notification has been received by the commissioner are eligible for reimbursement from the fund for the costs of cleanup of contamination caused by releases from the tanks; however, before costs related to a particular release may be reimbursed, all of the applicable requirements of this part and the rules must be met.

(3) The board is authorized to promulgate rules that establish the following:

(A) The amount of the deductible that must be incurred by either the tank owner or operator or the owner of the petroleum site at the time of corrective action before the tank owner or operator or the owner of the petroleum site is eligible to receive reimbursement from the fund. Notwithstanding this authority, in no event shall the board set the amount of this required deductible at a level greater than thirty thousand dollars ($30,000) per occurrence; and

(B) A system of incentives to provide for reduced required deductible amounts in order to encourage tank owners to use technologies or management practices that go beyond the minimum requirements related to release detection and prevention for tanks and piping. In order to qualify for the incentives, the technologies or management practices must be found by the board to be proven methods of significantly enhancing prevention of releases or reducing the detection timeframe for releases.

(4) The amount of the deductible that must be incurred by either the tank owner or operator or the owner of the petroleum site, before the tank owner or operator or the owner of the petroleum site is eligible to receive reimbursement from the fund for an occurrence reported to the department on or after July 1, 2005, shall be twenty thousand dollars ($20,000) per occurrence; provided, however, that, pursuant to subdivision (f)(2)(A), the board may promulgate rules raising the amount of the deductible to a maximum of thirty thousand dollars ($30,000) per occurrence. In addition, the board is authorized to set the required deductible at lower amounts, if the board determines that the condition of the fund warrants setting it at lower amounts.

(5) (A) The fund shall be responsible for up to a maximum of one million dollars ($1,000,000) of cleanup costs. The sum of the deductible and the maximum reimbursement shall not exceed one million dollars ($1,000,000). The fund shall be responsible for cleanup of contamination due to releases from petroleum underground storage tanks on a per site per occurrence basis.

(B) Notwithstanding subdivision (f)(4)(A), the fund shall be responsible for up to a maximum of two million dollars ($2,000,000) of cleanup costs for sites still undergoing corrective action on July 1, 2015, and releases that occur on or after July 1, 2015. The sum of the deductible and the maximum reimbursement shall not exceed two million dollars ($2,000,000). The fund shall be responsible for cleanup of contamination due to releases from petroleum underground storage tanks on a per-site, per-occurrence basis.

(6) Unless it has been determined by the commissioner that the expenditure of fund dollars for removal, replacement, or repair of property improvements, including, but not limited to, petroleum dispensing equipment, canopies, signage, buildings and out buildings would result in a reduction of the total cost of cleanup activities at a petroleum site from what would be required otherwise, neither the fund nor the deductible for cleanup shall be used for the repair, replacement, or maintenance of petroleum underground storage tanks or property improvement on which the petroleum underground storage tanks are located, including, but not limited to:

(A) Underground storage tank repair;

(B) Underground storage tank replacement;

(C) Repair or maintenance of associated lines; and

(D) Replacement of asphalt or concrete.

(7) (A) If there is evidence of a suspected or a confirmed release on or after July 1, 2004, in order for the tank owner, tank operator or petroleum site owner to receive reimbursement from the fund, an application for fund eligibility shall be filed:

(i) Within ninety (90) days of the discovery of evidence of a suspected release which is subsequently confirmed in accordance with the rules promulgated pursuant to this part; or

(ii) Within sixty (60) days of a release which was identified in any manner other than the process for confirmation of a suspected release stated in the rules promulgated pursuant to this part.

(B) The tank owner or tank operator shall send notification to the petroleum site owner by certified mail, return receipt requested, within seven (7) days of confirmation of a release. Failure to comply with the applicable deadline of subdivision (f)(7)(A)(i) or (f)(7)(A)(ii) shall make the release ineligible for reimbursement from the fund.

(8) On or after July 1, 2004, all applications for payment of costs of cleanup shall be received by the division within one (1) year of the performance of the task or tasks covered by that application in order to be eligible for payment from the fund.

(g) (1) Petroleum underground storage tanks for which notification has been received by the commissioner are eligible for reimbursement from the fund for third-party claims involving bodily injury or property damage caused by releases from petroleum underground storage tanks; however, before payment for the claims related to a particular release may be paid, all of the applicable requirements of this part and the rules promulgated by the board must be met.

(2) The board is authorized to promulgate rules that establish the amount of the deductible for third-party claims for bodily injury or property damage that must be incurred by either the tank owner or operator or the owner of the petroleum site subject to the claim, before the amount of the claim in excess of the deductible may be paid by the fund. Notwithstanding this authority, in no event shall the board set the amount of this required deductible at a level greater than thirty thousand dollars ($30,000) per occurrence.

(3) The amount of the deductible for the third-party claims for the tank owner or operator or the owner of any petroleum site for an occurrence reported to the department on or after July 1, 2005, shall be twenty thousand dollars ($20,000); provided, however, that, pursuant to subdivision (g)(1), the board may promulgate rules setting the amounts of financial responsibility at greater amounts, up to a maximum of thirty thousand dollars ($30,000) per occurrence. In addition, the board is authorized to set the required deductible at lower amounts, if the board determines that the condition of the fund warrants setting it at lower amounts.

(4) The fund shall be responsible for court awards involving third-party claims up to a maximum of one million dollars ($1,000,000). The sum of the deductible and the maximum reimbursement shall not exceed one million dollars ($1,000,000). The fund shall be responsible for third-party claims involving bodily injury or property damage, or both, caused by releases from petroleum underground storage tanks on a per site per occurrence basis. All claims against the fund for third-party damages must have been awarded in a court of suitable jurisdiction.

(h) All claims against the fund are clearly obligations only of the fund and not of the state, and any amounts required to be paid under this part are subject to the availability of sufficient moneys in the fund. The full faith and credit of the state shall not in any way be pledged or considered to be available to guarantee payment from such fund.

(i) Notwithstanding any provision of this part, tanks that are owned by the state of Tennessee are not eligible for reimbursement for either cleanup costs or third party claims.



§ 68-215-112 - [Repealed.]

HISTORY: Acts 1988, ch. 984, § 14; T.C.A., § 68-53-112; Acts 2008, ch. 794, § 9; repealed by Acts 2012, ch. 986, § 38, effective October 1, 2012.



§ 68-215-113 - [Repealed.]

HISTORY: Acts 1988, ch. 984, § 15; T.C.A., § 68-53-113; Acts 2008, ch. 794, § 10, repealed by Acts 2015, ch. 292, § 9, effective July 1, 2015.



§ 68-215-114 - Order for correction -- Liability.

(a) When the commissioner finds upon investigation that any provisions of this chapter are not being carried out, and that effective measures are not being taken to comply with this chapter, the commissioner may issue an order for correction to the responsible party, and this order shall be complied with within the time limit specified in the order. The commissioner may issue an order to a responsible party to close the UST system under its ownership or control or use the petroleum underground storage tank fund to permanently close the UST system and seek cost recovery if the commissioner determines:

(1) That the tank system has not been brought into compliance within six (6) months of being prohibited from receiving petroleum pursuant to § 68-215-106(c); or

(2) That all fees, penalties, and interest have not been paid on a tank at the time tank fees for the following year are payable.

(b) Such order shall be made by personal service or shall be sent by certified mail. Investigations made in accordance with this section may be made on the initiative of the commissioner, including any violation of this chapter or regulations promulgated pursuant to this chapter. Prior to the issuance of any order or the execution of any other enforcement action, the commissioner may request the presence of an alleged violator of this chapter to a meeting to show cause why enforcement action ought not be taken by the department. Any person may request a meeting with the department to discuss matters pertaining to petroleum underground storage tanks.

(c) Responsible parties shall be liable to the state for costs of investigation, identification, containment and cleanup, including monitoring and maintenance, as provided in this chapter. Owners and/or operators of petroleum underground storage tanks with respect to releases eligible for fund reimbursement shall be liable for all costs not covered by the fund. Petroleum site owners with respect to releases eligible for fund reimbursement shall be secondarily liable for all costs not covered by the fund. All other owners and/or operators of petroleum underground storage tanks and petroleum site owners shall be liable for all costs, as provided in this chapter. Notwithstanding the foregoing, nothing in this section shall prevent the reimbursement of expenditures for investigation, identification, containment and cleanup, including monitoring and maintenance incurred by tank owners and operators or petroleum site owners pursuant to § 68-215-111.



§ 68-215-115 - Recovery of costs by state -- Apportionment of liability.

(a) Whenever the commissioner expends money for the investigation, identification, containment or cleanup of a particular site under this part, the commissioner may issue an order to any responsible party, other than an owner or operator of an underground storage tank system or a petroleum site owner if the release at such system or site is covered by the fund, to recover the amount expended or to assess that party's apportioned share of all costs expended or to be expended. Notwithstanding the commissioner's rights under this section, nothing herein shall prevent the reimbursement of expenditures for investigation, identification, containment and cleanup, including monitoring and maintenance incurred by tank owners and operators or petroleum site owners pursuant to § 68-215-111. Service of such an order shall be made by either personally serving the responsible party or by certified mail.

(b) (1) In assessing a responsible party's apportioned share, the commissioner may consider equitable factors, including, but not limited to, the following:

(A) Any monetary or other benefit accruing to each responsible party from the release of petroleum at the site;

(B) The culpability of each responsible party in regard to the release of petroleum at the site;

(C) Efforts of each responsible party to remediate the land, water, or other aspects of the site and any other affected property and to cooperate with the department in its work to investigate, contain or clean up the release of petroleum at the site; and

(D) Any expenditures required by this part made by a responsible party shall be credited toward that party's share of the cost.

(2) Any person against whom an assessment is issued may secure a review of the propriety or amount of the assessment by filing with the commissioner a written petition setting forth the grounds and reasons for the objection and asking for a hearing before the board. Any such assessment shall become final and not subject to review unless the person named therein files the petition within thirty (30) days after the assessment is received. When the petition is timely filed, the procedure for conducting the contested case shall be in accordance with § 68-215-119(b).

(3) In no event shall the total monies recovered from the responsible party or parties exceed the total expenditure from the fund for such site, except that the commissioner may assess civil penalties as provided in § 68-215-121. No tank owners and operators or petroleum site owners that are eligible to be reimbursed expenses pursuant to § 68-215-111 shall be liable to any other responsible party for contribution or cost recovery actions, related to any amounts recovered by the commissioner pursuant to this section under any law, including any common law claim, or for other similar third-party claims.

(4) The fund shall pay any portion of the total expenditure in excess of the aggregate amount of costs or expenditures apportioned pursuant to this section. All monies recovered from the responsible parties pursuant to this section shall be deposited in the fund.



§ 68-215-116 - Failure to take proper action.

Any responsible party who fails without sufficient cause to properly provide for removal of petroleum or remedial action upon order of the commissioner pursuant to this chapter may be liable to the state for a penalty in an amount equal to one hundred fifty percent (150%) of the amount of any costs incurred by the fund as a result of such failure to take proper action. The commissioner may recover this penalty in an action commenced under § 68-215-115 or in a separate civil action, and such penalty shall be in addition to any costs recovered from such responsible party pursuant to this chapter. Any penalty awarded pursuant to this section shall be deposited into the fund.



§ 68-215-117 - Immunity from liability -- Exceptions.

No person shall be liable under this chapter for damages as a result of actions taken or omitted in the course of rendering care, assistance or advice at the direction of an on-scene coordinator appointed by the commissioner, with respect to an incident creating a danger to the public health or welfare or the environment as a result of any release of petroleum substances or the threat thereof. This section shall not preclude liability for damages as the result of gross negligence or intentional misconduct on the part of such person or for reckless, willful, or wanton misconduct.



§ 68-215-118 - Compliance by governmental entities.

Each department, agency or instrumentality of the executive, legislative, and judicial branches of the federal government and the state government shall be subject to, and comply with, this chapter in the same manner and to the same extent, both procedurally and substantively, as any non-governmental entity, including liability under §§ 68-215-114 -- 68-215-117.



§ 68-215-119 - Review of orders.

(a) Any person against whom an order is issued may secure a review of such order by filing with the commissioner a written petition, setting forth the grounds and reasons for such person's objections and asking for a hearing in the matter involved before the board. Any such order shall become final and not subject to review unless the person or persons therein file such petition for hearing before the board no later than thirty (30) days after the date such order is served.

(b) Hearings before the board shall be conducted as contested cases and shall be heard before an administrative judge sitting alone pursuant to §§ 4-5-301(a)(2) and 4-5-314(b), unless settled by the parties. The administrative judge to whom the case has been assigned shall convene the parties for a scheduling conference within thirty (30) days of the date the petition is filed. The scheduling order for the contested case issued by the administrative judge shall establish a schedule that results in a hearing being completed within one hundred eighty (180) days of the scheduling conference, unless the parties agree to a longer time or the administrative judge allows otherwise for good cause shown, and an initial order being issued within sixty (60) days of completion of the record of the hearing. The administrative judge's initial order, together with any earlier orders issued by the administrative judge, shall become final unless appealed to the board by the commissioner or other party within thirty (30) days of entry of the initial order or, unless the board passes a motion to review the initial order pursuant to § 4-5-315, within the longer of thirty (30) days or seven (7) days after the first board meeting to occur after entry of the initial order. Upon appeal to the board by a party, or upon passage of a motion of the board to review the administrative judge's initial order, the board shall afford each party an opportunity to present briefs, shall review the record and allow each party an opportunity to present oral argument. If appealed to the board, the review of the administrative judge's initial order shall be limited to the record, but shall be de novo with no presumption of correctness. In such appeals, the board shall thereafter render a final order, in accordance with § 4-5-314, affirming, modifying, remanding, or vacating the administrative judge's order. A final order rendered pursuant to this section is effective upon its entry, except as provided in § 4-5-320(b) unless a later effective date is stated therein. A petition to stay the effective date of a final order may be filed under § 4-5-316. A petition for reconsideration of a final order may be filed pursuant to § 4-5-317. Judicial review of a final order may be sought by filing a petition for review in accordance with § 4-5-322. An order of an administrative judge that becomes final in the absence of an appeal or review by the board shall be deemed to be a decision of the board in that case for purposes of the standard of review by a court; provided, however, that in other matters before the board, it may be considered but shall not be binding on the board.

(c) An appeal may be taken from any final order or other final determination of the board by any party, including the department, who is or may be adversely affected thereby to the chancery court of Davidson County. The chancery court of Davidson County shall have exclusive original jurisdiction of all review proceedings instituted under the authority and provisions of this chapter; provided, that the judicial review of any final decision of the board shall be made pursuant to the procedures established and set forth in the Uniform Administrative Procedures Act.



§ 68-215-120 - Criminal penalties.

(a) Any person violating, failing to, neglecting to, or refusing to comply with any of § 68-215-104, commits a Class C misdemeanor. Each day upon which such violation occurs constitutes a separate offense.

(b) Any person who knowingly tampers with or disables a release detection or prevention device associated with an underground storage tank, or who knowingly causes or allows a release of petroleum into the environment in violation of this chapter, rules, regulations or orders of the commissioner or board commits a Class E felony; provided, however, that, if such release results in an expenditure for cleanup by any other person or from the fund, the offense shall be graded for such expenditure in the same manner as theft under § 39-14-105(a)(2)-(5).



§ 68-215-121 - Civil penalty -- Assessment.

(a) Any person who violates or fails to comply with any provision of this chapter, any order of the commissioner or board, any rule, regulation, or standard pursuant to this chapter shall be subject to a civil penalty not to exceed ten thousand dollars ($10,000) per day for each day of violation. This civil penalty may be assessed by the commissioner, the board or the court. Each day such violation continues constitutes a separate punishable offense, and such person is also liable for any damages to the state resulting therefrom. In deciding whether to assess a civil penalty and determining the amount of such assessment, the commissioner, board, or court may consider all of the circumstances surrounding the violation, including the past compliance history of the violator, the degree of risk posed to the environment by the violation, as well as the factors enumerated in subsection (c).

(b) Any civil penalty or damages shall be assessed in the following manner:

(1) The commissioner may issue an assessment against any person responsible for the violation or damages. Such person shall receive notice of such assessment by certified mail, return receipt requested;

(2) Any person against whom an assessment has been issued may petition the board for a review of the assessment;

(3) The manner of review for an assessment shall be the same as that for an order as set out in § 68-215-119;

(4) If a petition for review of the assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment and it shall become final;

(5) Whenever any assessment has become final because of a person's failure to appeal either the commissioner's assessment or the board's order, the commissioner may apply to the appropriate court for a judgment and seek execution on such judgment in a summary proceeding. The court, in such proceedings, shall treat the failure to appeal such assessment as confession of judgment in the amount of the assessment; and

(6) The commissioner may institute proceedings for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violation or failure to comply occurred.

(c) In assessing a civil penalty, the following factors may be considered:

(1) The harm done to the public health and/or the environment;

(2) The economic benefit gained by the violator through noncompliance;

(3) The amount of effort put forth by the violator to obtain compliance; and

(4) Any unusual or extraordinary enforcement costs incurred by the commissioner, including compensation for loss or destruction of wildlife, fish, and any aquatic life resulting from the violation.

(d) Damages to the state may include any reasonable expenses incurred in investigating and enforcing violations of this chapter and in restoring the air, water, land, and other property, including the replacement of animal, plant, and aquatic life destroyed due to the violation.

(e) Any person qualified under the Tennessee Rules of Civil Procedure may intervene in any court action brought by the commissioner or board pursuant to this chapter.



§ 68-215-122 - Injunctions.

In addition to the penalties provided elsewhere in this chapter, the commissioner may cause the enforcement of any orders, rules, or regulations issued by the commissioner or the board to carry out this chapter by instituting legal proceedings to enjoin the actual or threatened violation of this chapter, and the order, and regulations of the commissioner or orders of the board in the chancery court of Davidson County or in the county where all or part of the violation has or is about to occur, in the name of the department, by a staff attorney and under the supervision of the attorney general and reporter. In such suits, the court may grant temporary or permanent injunctions or restraining orders. Such proceedings will not be tried by jury.



§ 68-215-123 - Complaints -- Hearings -- Appeals.

(a) (1) Any person may file with the commissioner or board a signed sworn complaint against any person allegedly violating any provisions of this chapter. Unless the commissioner or board determines that such complaint is duplicitous or frivolous, the commissioner or board shall immediately serve a copy of it upon the person or persons named therein, promptly investigate the allegations contained therein and shall notify the alleged violator what action, if any, the commissioner or board will take. In all cases, the commissioner or board shall notify the complainant of the commissioner's or board's action or determination within ninety (90) days from the date of the commissioner's or board's receipt of the written complaint.

(2) If either the complainant or the alleged violator believes the commissioner's or board's action or determination is or will be inadequate or too severe, such complainant or alleged violator may appeal to the board for a hearing by filing a petition for review. Such appeal must be made within thirty (30) days after receipt of the notification sent by the commissioner or board. When such a petition is timely filed, the procedure for conducting the contested case shall be in accordance with § 68-215-119(b).

(3) If the commissioner fails to take the action stated in the commissioner's notification, the complainant may make an appeal to the board within thirty (30) days from the time at which the complainant knows or has reason to know of such failure.

(4) The department shall not be obligated to assist a complainant in gathering information or making investigations or to provide counsel for the purpose of drawing the complainant's complaint.

(b) The board, department, its officials and employees acting in their official capacity shall not be considered "persons" pursuant to this section.



§ 68-215-124 - Exemptions.

Exempted from this chapter are:

(1) Septic tanks;

(2) Farm or residential tanks of one thousand one hundred gallons (1,100 gal.) or less used for storing motor fuel for noncommercial purposes;

(3) Tanks used for storing heating oil for consumption on the premises where stored;

(4) Pipeline facilities (including gathering lines) regulated under:

(A) The Natural Gas Pipeline Safety Act of 1968, compiled in 49 U.S.C. Appx. § 60101 et seq.;

(B) The Hazardous Liquid Pipeline Safety Act of 1979, compiled in 49 U.S.C. Appx. § 60101 et seq.; or

(C) State laws comparable to the law referred to in subdivision (4)(A) or (4)(B), if it is an intrastate pipeline;

(5) Surface impoundments, pits, ponds, or lagoons;

(6) Storm water or waste water collection systems;

(7) Flow-through process tanks;

(8) Liquid traps or associated gathering lines directly related to oil or gas production and gathering operations;

(9) Petroleum storage tanks situated in an underground area (such as a basement, cellar, mine working, drift, shaft, or tunnel) if the storage tank is situated upon or above the surface of the floor; and

(10) Pipes or connections connected to exempted tanks.



§ 68-215-125 - Fund not deemed to be insurance.

Notwithstanding any other law to the contrary, the petroleum underground storage tank fund shall not be considered an insurance company or insurer under the laws of this state and shall not be a member of or be entitled to claim against the Tennessee insurance guaranty association created under title 56, chapter 12.



§ 68-215-126 - Preemption of local regulation -- Exception.

The Tennessee Petroleum Underground Storage Tank Act and the regulations promulgated pursuant to this chapter shall take precedence over all existing county, city, and/or municipal laws and/or regulations concerning petroleum underground storage tanks, except in situations where local laws/regulations are both more stringent and in effect on July 1, 1988.



§ 68-215-127 - Exclusivity of provisions.

(a) Notwithstanding any provision of law to the contrary, all releases of petroleum or petroleum products from petroleum underground storage tanks shall be solely and exclusively regulated pursuant to this chapter and rules and regulations promulgated to implement this chapter.

(b) Notwithstanding any provision of law to the contrary, all releases of petroleum or petroleum products that by request or directive of the department require a clean-up response under state law shall be solely and exclusively subject to the soil and groundwater classification and clean-up criteria promulgated hereunder. For purposes of the preceding sentence, "soil and groundwater classification and clean-up criteria" refers to the procedures, methods and levels developed to determine appropriate clean-up levels for soil and groundwater, including, without limitation, the classification of soil and groundwater by use, quality or other category, the manner of establishing a site-specific cleanup standard and promulgated clean-up levels. "Soil and groundwater classification and clean-up criteria," however, does not include the procedures and methods of conducting an investigation, such as determining the extent of contamination, or a cleanup, such as the selection, design or implementation of a remedy. The soil and groundwater classification and clean-up criteria shall be applied by all the divisions of the department pursuant to any applicable law.



§ 68-215-129 - Cleanup contracts -- Requirements.

(a) Any person who contracts to provide investigation, identification, containment, cleanup, monitoring or maintenance of a petroleum site pursuant to this chapter shall be subject to the following requirements:

(1) All contracts for such services shall be in writing and shall be signed by the owner, operator or other party obligated to pay for such services;

(2) All such contracts shall clearly indicate which charges are required by the department to remediate the petroleum site to acceptable state standards and which charges are associated with work performed for tasks other than the remediation of the petroleum site to acceptable state standards; and

(3) All such contracts shall include an express agreement that is clearly denoted by bold style type or other clearly distinguishable print and that requires the obligated party to initial or execute by a second signature, which agreement shall denote the obligated party's authorization or agreement to pay for all costs for work other than remediation of the petroleum site to acceptable state standards.

(b) Any person who fails to comply with this section shall not be entitled to receive any reimbursement from the fund until compliance with this section is demonstrated to the satisfaction of the department.

(c) This section shall only apply to contracts or agreements entered into, renewed or extended after June 30, 1997.



§ 68-215-130 - [Repealed.]

HISTORY: Acts 2005, ch. 283, § 9, repealed by Acts 2015, ch. 292, § 8, effective July 1, 2015.






Part 2 - Indicia of Ownership

§ 68-215-201 - Chapter definitions in addition to the definitions in § 68-215-103.

As used in this chapter, unless the context otherwise requires:

(1) "Borrower", "debtor", or "obligor" means a person whose petroleum underground storage tank or UST system is encumbered by a security interest. These terms are used interchangeably;

(2) "Foreclosure" or "foreclosure and its equivalent" means purchase at a foreclosure sale, acquisition or assignment of title in lieu of foreclosure, termination of a lease or other repossession, acquisition of right to title or possession, an agreement in satisfaction of the obligation, or any other formal or informal manner (whether pursuant to law under warranties, covenants, conditions, representations or promise from the borrower) by which the holder acquires title to or possession of secured property;

(3) "Holder" means a person who maintains indicia of ownership primarily to protect a security interest in a petroleum underground storage tank (UST) system. "Holder" includes the initial holder or purchaser (such as a loan originator), any subsequent holder (such as a successor-in-interest or subsequent purchaser of the security interest on the secondary market), any subsequent assignee, transferee or purchaser from a holder, guarantor of an obligation, surety or any other person who holds ownership who acts on behalf of or for the benefit of a holder;

(4) "Indicia of ownership" means evidence of a security interest, evidence of an interest in a security interest, or evidence of an interest in real or personal property securing a loan or other obligations, including any legal or equitable title to real or personal property acquired incident to foreclosure and its equivalents. Evidence of such interests includes, but is not limited to, mortgages, deeds of trust, liens, surety bonds and guarantees of obligations, title held pursuant to a lease financing transaction in which the lessor does not select initially the leased property (herein "lease financing transaction"), and legal or equitable title obtained pursuant to foreclosure, and its equivalents. Evidence of such interests also includes assignments, pledges or other rights to or other forms of encumbrances against property that are held primarily to protect a security interest. A person is not required to hold title or a security interest in order to maintain indicia of ownership;

(5) "Operation" means the use, storage, filling or dispensing of petroleum contained in a petroleum underground storage tank or a UST system;

(6) "Primarily to protect a security interest" means that the holder's indicia of ownership are held primarily for the purpose of securing payment or performance of an obligation, but does not include indicia of ownership held primarily for investment purposes, nor ownership indicia held primarily for purposes other than as a protection of a security interest. A holder may have other, secondary reasons for maintaining indicia of ownership, but the primary reason why ownership indicia are held shall be for protection of a security interest;

(7) "Security interest" means an interest in a petroleum underground storage tank or UST system or petroleum site which is created or established for the purpose of securing a loan or other obligation. "Security interest" includes, but is not limited to, mortgages, deeds of trust, liens and title pursuant to lease financing transaction. A "security interest" may also arise from transactions such as sale and leasebacks, conditional sales, installment sales, trust receipt transactions, certain assignments, factoring agreements, accounts receivable financing arrangements, inventory and/or other personal property financing arrangements and consignments, if the transaction creates or establishes an interest in a petroleum underground storage tank or UST system or petroleum site for the purpose of securing a loan or other obligation; and

(8) "UST system" means an underground storage tank, connected underground piping, underground ancillary equipment and containment system, if any.



§ 68-215-202 - Ownership of petroleum site or petroleum underground storage tank or property on which a petroleum site or petroleum underground storage tank is located.

A holder is not an "owner" of a petroleum site or a petroleum underground storage tank or UST system, for purposes of compliance with the underground storage tank technical standards, corrective action requirements and financial responsibility requirements; provided, that party does not participate in the management of the petroleum underground storage tank as defined in this part and does not engage in petroleum production, refining and marketing.



§ 68-215-203 - Operating a petroleum underground storage tank or UST prior to or after foreclosure.

(a) Operating a Petroleum Underground Storage Tank or UST System Prior to Foreclosure. A holder, prior to foreclosure, as defined in this part, for purpose of compliance with underground storage tank technical standards, corrective action requirements and financial responsibility, is not an "operator" of a petroleum underground storage tank or UST system; provided, that, after April 12, 1996, the holder is not in control of or does not have responsibility for the daily operation of the petroleum underground storage tank or UST system.

(b) Operating a Petroleum Underground Storage Tank or UST System After Foreclosure. The following provisions apply to a holder who, through foreclosure, acquires a petroleum site or petroleum underground storage tank or UST system:

(1) A holder is not an "operator" of a petroleum underground storage tank or UST system if there is an operator, other than the holder, who is in control of or has responsibility for the daily operation of the petroleum underground storage tank or UST system, and who can be held responsible for compliance with applicable petroleum underground storage tank requirements;

(2) If another operator does not exist, as provided for under subdivision (b)(1), a holder is not an "operator" of the petroleum underground storage tank or UST system, for purposes of compliance with applicable petroleum underground storage tank requirements; provided, that the holder:

(A) Empties all of its known petroleum underground storage tanks or UST systems within sixty (60) calendar days after foreclosure or within sixty (60) calendar days after April 12, 1996, whichever is later, or another reasonable time period specified by the department, so that no more than two and one half centimeters (2.5 cm.) (one inch (1'')) of residue, or three tenths of one percent (0.3%) by weight of the total capacity of the petroleum underground storage tank system, remains in the tank; leaves vent lines open and functioning; and caps and secures all other lines, pumps, manways and ancillary equipment; and

(B) Empties those petroleum underground storage tanks or UST systems that are discovered after foreclosure within sixty (60) calendar days after discovery or within sixty (60) calendar days of April 12, 1996, whichever is later, or another reasonable time period specified by the department, so that no more than two and one half centimeters (2.5 cm.) (one inch (1'')) of residue, or three tenths of one percent (0.3%) by weight of the total capacity of the petroleum underground storage tank system, remains in the tank; leaves vent lines open and functioning; and caps and secures all other lines, pumps, manways and ancillary equipment;

(3) If another operator does not exist, as provided for under subdivision (b)(1), in addition to satisfying the conditions under subdivision (b)(2), the holder must either:

(A) Permanently close the petroleum underground storage tank or UST system in accordance with applicable petroleum underground storage tank requirements; or

(B) Temporarily close the petroleum underground storage tank or UST system in accordance with applicable petroleum underground storage tank requirements:

(i) Continue operation and maintenance of petroleum underground storage tank corrosion protection requirements;

(ii) Report suspected releases to the department; and

(iii) Conduct a site assessment if the petroleum underground storage tank system is temporarily closed for more than twelve (12) months and the petroleum underground storage tank system does not meet either the applicable performance standards for new petroleum underground storage tank systems or the petroleum underground storage tank upgrading requirements, except that the spill and overfill equipment requirements do not have to be met. The holder must report any suspected releases to the department. For purposes of this provision, the twelve-month period begins to run from April 12, 1996, or from the date on which the petroleum underground storage tank system is emptied and secured under subdivision (b)(2), whichever is later;

(4) The petroleum underground storage tank system can remain in temporary closure until a subsequent purchaser has acquired marketable title to the petroleum underground storage tank or UST system or petroleum site. Once a subsequent purchaser acquires marketable title to the petroleum underground storage tank or UST system or petroleum site, the purchaser must decide whether to operate or close the petroleum underground storage tank or UST system in accordance with applicable petroleum underground storage tank requirements.



§ 68-215-204 - "Participation in the management" defined.

(a) "Participating in the management" means that the holder is engaging in decision-making control of, or activities related to, the operation of petroleum underground storage tank or UST system as defined in § 68-215-201.

(b) Actions that are "participation in management":

(1) Participation in the management of a petroleum site or petroleum underground storage tank or UST system means, for purposes of this part, actual participation by the holder in the management or control of decision making related to the operation of a petroleum underground storage tank or UST system. "Participation in management" does not include the mere capacity or ability to influence or the unexercised right to control a petroleum site or petroleum underground storage tank or UST system operation. A holder is participating in the management of petroleum underground storage tank or UST system only if the holder either:

(A) Exercises decision-making control over the operational (as opposed to financial or administrative) aspects of petroleum underground storage tank or UST system, such that the holder has undertaken responsibility for all or substantially all of the management of petroleum underground storage tank or UST system; or

(B) Exercises control at a level comparable to that of a manager of the borrower's enterprise, such that the holder has assumed or manifested responsibility for the overall management of the enterprise encompassing the day-to-day decision making of the enterprise with respect to all, or substantially all, of the operational (as opposed to financial or administrative) aspects of the enterprise; and

(2) Operational aspects of the enterprise relate to the use, storage, filling or dispensing of petroleum contained in a petroleum underground storage tank or UST system, and include functions such as that of a facility or plant manager, operations manager, chief operating officer or chief executive officer. Financial or administrative aspects include functions such as that of a credit manager, accounts payable/receivable manager, personnel manager, controller, chief financial officer or similar functions. Operational aspects of the enterprise do not include the financial or administrative aspects of the enterprise, or actions associated with environmental compliance, or actions undertaken voluntarily to protect the environment in accordance with applicable petroleum underground storage tank requirements.

(c) Actions that are not participation in management pre-foreclosure:

(1) Actions at the inception of the loan or other transaction. No act or omission prior to the time that indicia of ownership are held primarily to protect a security interest constitutes evidence of participation in management within the meaning of this part. A prospective holder who undertakes or requires an environmental investigation (which could include a site assessment, inspection and/or audit) of petroleum underground storage tank or UST system or petroleum site (in which indicia of ownership are to be held), or requires a prospective borrower to clean up contamination from a petroleum underground storage tank or UST system or to comply or come into compliance (whether prior or subsequent to the time that indicia of ownership are held primarily to protect a security interest) with any applicable law or regulation, is not by such action considered to be participating in the management of petroleum underground storage tank or UST system or petroleum site;

(2) Loan policing and work out. Actions that are consistent with holding ownership indicia primarily to protect a security interest do not constitute participation in management for purposes of this part. The authority for the holder to take such actions may, but need not, be contained in contractual or other documents specifying requirements for financial, environmental and other warranties, covenants, conditions, representations or promises from the borrower. Loan policing and work out activities cover and include all such activities up to foreclosure, exclusive of any activities that constitute participation in management;

(A) Policing the security interest or loan.

(i) A holder who engages in policing activities prior to foreclosure will remain within the exemption; provided, that the holder does not, together with other actions, participate in the management of petroleum underground storage tank or UST system. Such policing actions include, but are not limited to, requiring the borrower to clean up contamination from petroleum underground storage tank or UST system during the term of the security interest; requiring the borrower to comply or come into compliance with applicable federal, state and local environmental, and other laws, rules and regulations during the term of the security interest; securing or exercising authority to monitor or inspect the petroleum underground storage tank or UST system or petroleum site (including on-site inspections) in which indicia of ownership are maintained, or the borrower's business or financial condition during the term of the security interest; or taking other actions to adequately police the loan or security interest (such as requiring a borrower to comply with any warranties, covenants, conditions, representations or promises from the borrower);

(ii) Policing activities also include undertaking by the holder of UST environmental compliance actions and voluntary environmental actions taken in compliance with applicable petroleum underground storage tank requirements; provided, that the holder does not otherwise participate in the management or daily operation of the petroleum underground storage tank or UST system as provided in this section and § 68-215-203. Such allowable actions include, but are not limited to, release detection and release reporting, release response and corrective action, temporary or permanent closure of a petroleum site or petroleum underground storage tank or UST system, petroleum underground storage tank upgrading or replacement, and maintenance of corrosion protection. A holder who undertakes these actions must do so in compliance with the applicable petroleum underground storage tank requirements. A holder may directly oversee these environmental compliance actions and voluntary environmental actions, and directly hire contractors to perform the work, and is not by such actions considered to be participating in the management of the petroleum underground storage tank or UST system;

(B) Loan work out. A holder who engages in work out activities prior to foreclosure will remain within the exemption; provided, that the holder does not, together with other actions, participate in the management of the petroleum underground storage tank or UST system. For purposes of this part, "work out" refers to those actions by which a holder, at any time prior to foreclosure, seeks to prevent, cure or mitigate a default by the borrower or obligor; or to preserve or prevent the diminution of the value of the security. "Work out" activities include, but are not limited to, restructuring or renegotiating the terms of the security interest; requiring payment of additional rent or interest; exercising forbearance; requiring or exercising rights pursuant to an assignment of accounts or other amounts owing to an obligor; requiring or exercising rights pursuant to an escrow agreement pertaining to amounts owing to an obligor; providing specific or general financial or other advice, suggestions, counseling or guidance; and exercising any right or remedy the holder is entitled to by law or under any warranties, covenants, conditions, representations or promises from the borrower.

(d) Foreclosure on a petroleum underground storage tank or UST system or a petroleum site, and participation in management activities post-foreclosure.

(1) Foreclosure.

(A) Indicia of ownership that are held primarily to protect a security interest include legal or equitable title or deed to real or personal property acquired through or incident to foreclosure. The indicia of ownership held after foreclosure continue to be maintained primarily as protection for a security interest; provided, that the holder undertakes to sell, re-lease a petroleum site or petroleum underground storage tank or UST system or petroleum site, held pursuant to a lease financing transaction (whether by a new lease financing transaction or substitution of the lessee), or otherwise divest itself of the petroleum underground storage tank or UST system or petroleum site, in a reasonably expeditious manner, using whatever commercially reasonable means are relevant or appropriate with respect to the petroleum underground storage tank or UST system or petroleum site, taking all facts and circumstances into consideration; provided, that the holder does not participate in management prior to or after foreclosure.

(B) For purposes of establishing that a holder is seeking to sell, re-lease pursuant to a lease financing transaction (whether by a new lease financing transaction or substitution of the lessee), or divest in a reasonably expeditious manner a petroleum underground storage tank or UST system or petroleum site, the holder may use whatever commercially reasonable means as are relevant or appropriate with respect to the petroleum underground storage tank or UST system or petroleum site, or may employ the means specified in this section. A holder that outbids, rejects or fails to act upon a written bona fide, firm offer of fair consideration for the petroleum underground storage tank or UST system or petroleum site, as provided in this section, is not considered to hold indicia of ownership primarily to protect a security interest;

(2) Holding foreclosed property for disposition and liquidation. A holder, who does not participate in management prior to or after foreclosure, may sell, re-lease, pursuant to a lease financing transaction (whether by a new lease financing transaction or substitution of the lessee), a petroleum underground storage tank or UST system or petroleum site, liquidate, wind up operations, and take measures, prior to sale or other disposition including, but not limited to, apply to, and take full advantage of the petroleum underground storage tank fund to preserve, protect or prepare the secured petroleum underground storage tank or UST system or petroleum site. A holder will only be eligible for reimbursement from the petroleum underground storage tank fund if the release would have been fund-eligible under applicable requirements had there been no foreclosure. A holder may also arrange for an existing or new operator to continue or initiate operation of the petroleum underground storage tank or UST system. The holder may conduct these activities without voiding the security interest exemption, subject to the requirements of this part:

(A) A holder establishes that the ownership indicia maintained after foreclosure continue to be held primarily to protect a security interest by, within twelve (12) months following foreclosure or its equivalent, listing the petroleum underground storage tank or UST system or petroleum site, with a broker, dealer or agent who deals with the type of property in question, or by advertising the petroleum underground storage tank or UST system or petroleum site, as being for sale or disposition on at least a monthly basis in either a real estate publication or a trade or other publication suitable for the petroleum underground storage tank or UST system or petroleum site, or a newspaper of general circulation (defined as one suitable under any applicable federal, state or local rules of court for publication required by court order or rules of civil procedure) covering the location of the petroleum underground storage tank or UST system or petroleum site. For purposes of this provision, the twelve-month period begins to run from April 12, 1996, or from the date that the foreclosure or its equivalent occurs, and the holder has obtained access to the petroleum underground storage tank or UST system or petroleum site, whichever is later; provided, that the holder acts diligently in foreclosing and in obtaining access to the petroleum underground storage tank or UST system or petroleum site. If the holder fails to act diligently in foreclosing or obtaining access to the petroleum underground storage tank or UST system or petroleum site, the twelve-month period begins to run from the later of either April 12, 1996, or from the date on which the holder forecloses;

(B) A holder that outbids, rejects or fails to act upon an offer of fair consideration for the petroleum underground storage tank or UST system or petroleum site, establishes by such outbidding, rejection or failure to act, that the ownership indicia in the secured petroleum underground storage tank or UST system or petroleum site are not held primarily to protect the security interest, unless the holder is required, in order to avoid liability under federal or state law, to make a higher bid, to obtain a higher offer or to seek or obtain an offer in a different manner;

(i) "Fair consideration," in the case of a holder maintaining indicia of ownership primarily to protect a senior security interest in the petroleum underground storage tank or UST system or petroleum site, is the value of the security interest as defined in this section. The value of the security interest includes all debt and costs incurred by the security interest holder, and is calculated as an amount equal to or in excess of the sum of the outstanding principal (or comparable amount in the case of a lease that constitutes a security interest) owed to the holder immediately preceding the acquisition of full title (or possession in the case of a lease financing transaction) pursuant to foreclosure, plus any unpaid interest, rent or penalties (whether arising before or after foreclosure). The value of the security interest also includes all reasonable and necessary costs, fees or other charges incurred by the holder incident to work out, foreclosure, retention, preserving, protecting and preparing, prior to sale, the petroleum underground storage tank or UST system or petroleum site, re-lease, pursuant to a lease financing transaction (whether by a new lease financing transaction or substitution of the lessee), of a petroleum underground storage tank or UST system or petroleum site, or other disposition. The value of the security interest also includes environmental investigation costs (which could include a site assessment, inspection and/or audit of the petroleum underground storage tank or UST system or petroleum site), and corrective action costs incurred under applicable petroleum underground storage tank requirements or any other costs incurred as a result of reasonable efforts to comply with any other applicable federal, state or local law or regulation; less any amounts received by the holder in connection with any partial disposition of the property and any amounts paid by the borrower (if not already applied to the borrower's obligations) subsequent to the acquisition of full title (or possession in the case of a lease financing transaction) pursuant to foreclosure. In the case of a holder maintaining indicia of ownership primarily to protect a junior security interest, fair consideration is the value of all outstanding higher priority security interests, plus the value of the security interest held by the junior holder, each calculated as set forth in this section;

(ii) "Outbids, rejects, or fails to act upon an offer of fair consideration" means that the holder outbids, rejects or fails to act upon, within ninety (90) days of receipt, a written, bona fide, firm offer of fair consideration for the petroleum underground storage tank or UST system or petroleum site received at any time after six (6) months following foreclosure, as defined in this part. "Written, bona fide, firm offer" means a legally enforceable, commercially reasonable, cash offer solely for the foreclosed petroleum underground storage tank or UST system or petroleum site, including all material terms of the transaction, from a ready, willing and able purchaser who demonstrates to the holder's satisfaction the ability to perform. For purposes of this provision, the six-month period begins to run from April 12, 1996, or from the date that the foreclosure or its equivalent occur and the holder has obtained access to the petroleum underground storage tank or UST system or petroleum site, whichever is later; provided, that the holder acts diligently in foreclosing and in obtaining access to the petroleum underground storage tank or UST system or petroleum site. If the holder fails to act diligently in foreclosing or obtaining access to the petroleum underground storage tank or UST system or petroleum site, the six-month period begins to run from the later of either April 12, 1996, or from the date on which the holder forecloses; and

(3) Actions that are not participation in management post-foreclosure. A holder is not considered to be participating in the management of a petroleum underground storage tank or UST system or petroleum site when undertaking action to comply with petroleum underground storage tank requirements; provided, that the holder does not otherwise participate in the management or daily operation of the petroleum underground storage tank or UST system as provided in this part. Such allowable actions include, but are not limited to, release detection and release reporting, release response and corrective action (through use of petroleum underground storage tank fund for an eligible release or other means), temporary or permanent closure of a petroleum underground storage tank or UST system, UST upgrading or replacement, and maintenance of corrosion protection. A holder who undertakes these actions must do so in compliance with the applicable petroleum underground storage tank requirements. A holder may directly oversee these environmental compliance actions and voluntary environmental actions, and directly hire contractors to perform the work, and is not by such action considered to be participating in the management of the petroleum underground storage tank or UST system.









Chapter 216 - Tennessee Oil Spill Cleanup and Environmental Preservation Act of 1995

§ 68-216-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Oil Spill Cleanup and Environmental Preservation Act of 1995."



§ 68-216-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Damages" means damages of any kind for which liability may exist under the laws of this state resulting from, arising out of, or related to the discharge or threatened discharge of oil;

(2) "Discharge" means any emission (other than natural seepage), intentional or unintentional, and includes, but is not limited to, spilling, leaking, pumping, pouring, emitting, emptying, or dumping;

(3) "Federal on-scene coordinator" means the federal official designated by the lead agency or predesignated by the environmental protection agency (EPA) or the coast guard to coordinate and direct responses under the National Contingency Plan;

(4) "National Contingency Plan" means the National Contingency Plan prepared and published under § 311(d) of the federal Water Pollution Control Act, codified in 33 U.S.C. § 1321(d), as amended by the Oil Pollution Act of 1990, (101 P.L. 380, 104 Stat. 484), compiled in 33 U.S.C. § 2701 et seq.;

(5) "Oil" means oil of any kind or in any form, including, but not limited to, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil;

(6) "Person" means an individual, corporation, partnership, association, state, municipality, commission, or political subdivision of a state, or any interstate body;

(7) "Remove" or "removal" means containment and removal of oil or a hazardous substance from water and shorelines or the taking of other actions as may be necessary to minimize or mitigate damage to the public health or welfare, including, but not limited to, fish, shellfish, wildlife, and public and private property, shorelines, and beaches;

(8) "Removal costs" means the costs of removal that are incurred after a discharge of oil has occurred or, in any case in which there is a substantial threat of a discharge of oil, the costs to prevent, minimize, or mitigate oil pollution from such an incident; and

(9) "Responsible party" means a responsible party as defined under § 1001 of the Oil Pollution Act of 1990, codified in 33 U.S.C. § 2701.



§ 68-216-103 - Exemption from liability for cleanups related to National Contingency Plan.

(a) Notwithstanding any other provision of law, a person is not liable for removal costs or damages which result from actions taken or omitted to be taken in the course of rendering care, assistance, or advice consistent with the National Contingency Plan or as otherwise directed by the federal on-scene coordinator or by the state official with responsibility for oil spill response.

(b) Subsection (a) does not apply:

(1) To a responsible party;

(2) With respect to personal injury or wrongful death; or

(3) If the person is grossly negligent or engages in willful misconduct.

(c) A responsible party is liable for any removal costs and damages that another person is relieved of under subsection (a).






Chapter 217 - Tennessee Drycleaner's Environmental Response Act

§ 68-217-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Drycleaner's Environmental Response Act."



§ 68-217-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Abandoned drycleaning facility" means any real property premises or individual leasehold space on which a drycleaning facility formerly operated;

(2) [Deleted by 2014 amendment, effective May 22, 2014.]

(3) "Commissioner" means the commissioner of environment and conservation, or the commissioner's designee;

(4) "Dense non-aqueous solvent or product" means any chemical or mixture of chemicals other than water-based solvents that is used in the drycleaning of clothes and that does not float on water;

(5) "Department" means the department of environment and conservation;

(6) "Drycleaner environmental response fund" refers to the fund established under § 68-217-103;

(7) "Drycleaning facility" means any commercial facility located in this state which is engaged in on-site drycleaning operations, other than:

(A) A coin-operated drycleaning operation;

(B) A facility located on a United States military base or owned by the United States, or any department or agency thereof;

(C) A commercial uniform service and/or linen supply facility; or

(D) A facility owned by the state or any agency or department thereof;

(8) "Drycleaning operations" means cleaning of apparel and household fabrics, using one (1) or more drycleaning solvents, including, but not limited to, those businesses described in Standard Industrial Classification (SIC) Code No. 7216;

(9) "Drycleaning solvent" or "solvent" means any and all non-aqueous solvents or products used, or intended for use, in the cleaning of garments and other fabrics at a drycleaning facility and includes, but is not limited to, dense non-aqueous solvents such as chlorinated solvents like perchloroethylene (perc), also known as tetrachloroethylene, and light non-aqueous solvents such as petroleum-based solvents like Stoddard Solvent, and the products into which all such solvents or products degrade;

(10) "Full-time employee" means the total number of hours worked at a drycleaning facility by all full-time and part-time employees, excluding the owner/manager and dividing that number by forty (40). This hereafter shall be known as "full-time equivalence (FTE)";

(11) "Impacted third party" means a lessor of real property on which a drycleaning facility or an in-state wholesale distribution facility is located, a property owner whose real property is adversely environmentally impacted by a release from a drycleaning facility or in-state wholesale distribution facility, or their predecessors, successors or assigns, mortgagees, predecessors-in-title and successors-in-title;

(12) "In-state wholesale distribution facility" means a place of business located in this state of a wholesale distributor or any real property premises or individual leasehold space located in this state, occupied by an in-state wholesale distribution facility after June 13, 1995;

(13) "Light non-aqueous solvent or product" means any chemical or mixture of chemicals other than water-based solvents that is used in the drycleaning of clothes and that floats on water;

(14) "Release" means any spilling, pouring, overfilling, leaking, leaching, emitting, discharging, or escaping of drycleaning solvents from a drycleaning facility or an in-state wholesale distribution facility or its associated piping which impacts groundwater, surface water, surface or subsurface soils; and

(15) "Wholesale distributor" means a person or company whose primary business is selling drycleaning solvents and supplies to in-state or out-of-state drycleaning facilities. "Primary business," as used in this subdivision (15), means where the percentage of the person's or company's gross receipts from the sale of drycleaning solvents and supplies to such drycleaning facilities equals or exceeds twenty percent (20%) of total gross receipts.



§ 68-217-103 - Response fund.

(a) There is established the "drycleaner environmental response fund" to provide a source of funds for the implementation of this chapter.

(b) The expenses of administering the fund, including staff to implement this chapter, shall be paid from the money in the fund.

(c) The state treasurer shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds are invested. Interest that accrues from these investments shall be deposited in the fund.

(d) The sources of money for the fund are as follows:

(1) Registration fees and drycleaning solvent surcharges paid under § 68-217-106;

(2) Any appropriations made by the general assembly;

(3) Penalties collected pursuant to this chapter;

(4) Gifts, grants, and donations intended for deposit in the fund; and

(5) Any federal funds made available under similar federal legislation, or any other federal program.

(e) Any unencumbered moneys and any unexpended balance of the fund remaining at the end of any fiscal year shall not revert to the general fund, but shall be carried forward until expended in accordance with this chapter.

(f) All claims against the fund shall be expressly and exclusively obligations of the fund only and not of the state, and any amounts required to be paid under this section are subject to the availability of sufficient moneys in the fund. The full faith and credit of the state shall not in any way be pledged or considered to be available to guarantee payment from such fund.

(g) Notwithstanding any other law to the contrary, the drycleaner environmental response fund shall not be considered an insurance company or insurer under the laws of this state, and shall not be a member of nor be entitled to claim against the Tennessee insurance guaranty association created under title 56, chapter 12.



§ 68-217-104 - Creation of program -- Advisory committee.

(a) The drycleaner environmental response program is created within the department, in the division of remediation.

(b) From time to time the commissioner may appoint a drycleaners advisory committee that shall advise the commissioner on matters related to the drycleaner environmental response program, including, but not limited to, proposed rules and changes to fees. The commissioner may determine the identity and number of committee members and the term during which the committee will operate. When appointing members the commissioner shall consider the nature of the issues that are relevant to the charge given to the committee. The commissioner shall appoint persons from affected interests, which may include large and small drycleaners, facilities that use or have used dense non-aqueous solvent, facilities that use or have only used light non-aqueous solvent, property owners where drycleaners are located, and environmental interests. No member of the committee is entitled to a salary for duties performed as a member of the committee and no member of the committee is entitled to reimbursement for travel or other expenses incurred in the performance of the member's official duties.



§ 68-217-105 - Duties and responsibilities of commissioner.

(a) The commissioner has the following duties and responsibilities:

(1) Develop and approve investigation and remediation strategies, including, but not limited to, presumptive remedial responses, establish a mechanism for approving contractors to perform investigation and remediation actions under this chapter, and establish a schedule of acceptable registration fees and costs for services rendered by approved contractors under this chapter;

(2) Oversee expenditures required to provide administrative support and maximize the funds available for cleanup and minimize the administrative expenditures of the department;

(3) Review and accept or deny the petition for entry into the program based on the standards set out in subdivision (a)(4)(B), and prioritize petitions described in this chapter according to promulgated rules and established guidelines. In establishing guidelines for site prioritization, the commissioner shall consider the degree of risk to human health and the environment and other factors as the commissioner may deem appropriate.

(4) (A) Develop rules which establish a process for the owner or operator of a drycleaning facility or in-state wholesale distribution facility, the current or prior owner or operator of an abandoned drycleaning facility, or impacted third party to petition the commissioner for:

(i) Entry into the program;

(ii) The expenditure of monies from the fund for reimbursement of approved investigative or remedial response costs;

(iii) Scheduling investigatory and remedial measures; and

(iv) Administrative review of the final actions of the commissioner.

(B) Once a drycleaning facility, in-state wholesale distribution facility, abandoned drycleaning facility, or impacted third party has petitioned the commissioner and has complied with all the requirements for entry into the program as established by this chapter, including the payment of necessary registration fees and, if applicable, surcharges on drycleaning solvents, then the commissioner shall accept the petition, inform the party of the decision to allow the site into the program established by this chapter, and inform the party of the priority ranking of the site. The commissioner may reject any petition and deny coverage under the chapter if the commissioner determines that the drycleaning facility, abandoned drycleaning facility, or in-state wholesale distribution facility has been in willful noncompliance with this chapter or the rules enacted under this chapter;

(5) Develop rules which establish a process for the commissioner to withdraw the grant of a petition after notice to the petitioning party and all impacted third parties and a reasonable opportunity to cure. The commissioner may withdraw any favorable determination concerning any petition previously granted if the commissioner determines that the petitioner is in willful noncompliance with this chapter or the rules enacted under this chapter. A determination of ineligibility against the petitioning party, due to conduct that occurred after the granting of the initial petition by the commissioner, shall not otherwise affect another eligible party's ability to obtain reimbursement from the fund;

(6) Authorize payments from the fund established by this chapter to a petitioner or its designee to reimburse the cost of an investigative or remedial response undertaken and approved pursuant to its rules. Sites which are high priority sites, as determined during the program entry process, will be reviewed by the commissioner, who will authorize the reimbursement of funds necessary for the cleanup of such sites with money available from the fund. Such authorization for payment from the fund to a petitioner or its designee shall be given prior to the expenditure of any fund monies;

(7) Develop rules that institute a process for certification of the completion of all necessary investigation and remedial work or further that no investigation and remediation is necessary with respect to a site; and

(8) Develop and promulgate regulations or guidelines establishing ongoing best management practices for the drycleaner industry in this state with respect to the handling of drycleaning solvent.

(b) The commissioner shall promulgate all rules and regulations necessary to implement this chapter, including, but not limited to, rules on the subjects specified above, and shall conduct all contested case proceedings in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Judicial review of final orders of the commissioner in contested case proceedings shall be in the chancery court of Davidson County pursuant to the Uniform Administrative Procedures Act.

(c) The commissioner shall promulgate rules that establish a schedule of amounts of annual registration fees to be paid by drycleaning facilities that is based on the amount of drycleaning solvent purchased. The maximum annual registration fee shall be one thousand five hundred dollars ($1,500) and this is the amount that shall be paid by abandoned drycleaning facilities.

(d) The commissioner shall promulgate rules that establish three (3) categories of drycleaning facilities based on the amount of solvent used requiring payment of the different levels of deductible amounts stated in § 68-217-106.



§ 68-217-106 - Registration -- Payments to the fund.

(a) Each year, the owner or operator of a drycleaning facility that is currently conducting, or intends to conduct for all or part of the year, drycleaning operations and each in-state wholesale distribution facility shall register with the department on forms provided by the department.

(b) Current or prior owners or operators of abandoned drycleaning facilities may register the site as set out in subsection (a). A current or prior owner or operator of an abandoned drycleaning facility who fails to register a site with the department as described in subsection (a) shall be permitted to register the site; provided, however, that the current or prior owner or operator pays the annual registration fees that would have been imposed under this chapter on the site if the abandoned drycleaning facility had been registered at the first possible date established by this chapter. In addition, such registrant shall pay interest on the back registration fees, plus a fifty dollar ($50.00) per month late fee for each month since the first month that the site could have registered under this chapter.

(c) The owner or operator of a drycleaning facility or current or prior owner or operator of an abandoned drycleaning facility registered under this section shall pay to the department an annual registration fee in accordance with the schedule established in the rules of the commissioner.

(d) It is unlawful to sell or transfer drycleaning solvent to any person owning or operating a drycleaning facility unless the owner or operator of the drycleaning facility has conspicuously posted a copy of a valid certificate evidencing registration of the drycleaning facility pursuant to this chapter at the facility. Any person who violates or fails to comply with any provision of this subsection (d) shall be subject to a civil penalty of up to ten thousand dollars ($10,000) per violation. The commissioner has the authority to assess civil penalties under this subsection (d). The recipient of any civil penalty under this subsection (d) has the right to appeal such assessment to the commissioner. The appeal of any assessment under this subsection (d) shall be filed with the commissioner within thirty (30) days of the party's receipt of the assessment.

(e) A wholesale distributor shall pay to the department an annual registration fee of five thousand five hundred dollars ($5,500) per in-state wholesale distribution facility.

(f) At least thirty (30) days before payment of a registration fee is due, the department shall attempt to notify and submit a registration fee payment form to each drycleaning facility, each in-state wholesale distribution facility and each current or prior owner or operator of an abandoned drycleaning facility registered under this section. The registration fee payment form provided by the department must accompany the registration fee payment.

(g) In addition to the registration fee required by subsection (c), there is established a drycleaning solvent surcharge of:

(1) Ten dollars ($10.00) for each gallon of dense non-aqueous solvent or product purchased by a drycleaning facility; and

(2) One dollar ($1.00) for each gallon of light non-aqueous solvent or product purchased by a drycleaning facility.

(h) The solvent surcharge required by subsection (g) shall be collected and forwarded to the department by the seller of the drycleaning solvent, regardless of the location of such seller.

(i) The solvent surcharges in subsection (g) shall be paid on a quarterly basis and shall be paid to the department for the previous quarter.

(j) The department shall provide each person who pays a registration fee or solvent surcharge under this chapter with a receipt. The receipt or the copy of the receipt shall be produced for inspection at the request of any authorized representative of the department.

(k) (1) Prior to the approval of an expenditure of any funds under this chapter with respect to reimbursement for investigation or remediation at a particular site that has been accepted into the program established by this chapter, each drycleaning facility, abandoned drycleaning facility, in-state wholesale distribution facility, or impacted third party, that files a petition accepted by the commissioner requesting such expenditure, is required to accept responsibility for incurring response costs associated with each request for reimbursement (deductibles). The deductible for each drycleaning facility shall be based on the quantity of solvent purchased. The commissioner shall promulgate rules that establish appropriate categories of facilities to pay the following deductible amounts:

(A) Category 1 drycleaning facilities shall be responsible for five percent (5%) of each request for reimbursement up to a total amount of five thousand dollars ($5,000) per site per clean-up;

(B) Category 2 drycleaning facilities shall be responsible for ten percent (10%) of each request for reimbursement up to a total amount of ten thousand dollars ($10,000) per site per clean-up;

(C) Category 3 drycleaning facilities shall be responsible for fifteen percent (15%) of each request for reimbursement up to a total amount of fifteen thousand dollars ($15,000) per site per clean-up;

(2) In-state wholesale distribution facilities shall be responsible for twenty-five percent (25%) of each request for reimbursement up to a total amount of twenty-five thousand dollars ($25,000) per site per clean-up. Abandoned drycleaning facilities shall be responsible for twenty-five percent (25%) of each request for reimbursement up to a total amount of twenty-five thousand dollars ($25,000) per site per clean-up. An impacted third party's deductible shall be equal to the deductible that would be applicable if the impacted third party owned the drycleaning facility, abandoned drycleaning facility, or in-state wholesale distribution facility that is the source of the release.

(l) Registration fees and surcharges paid under this section shall be collected by the department and deposited in the drycleaner environmental response fund created under this chapter.

(m) If the money in the fund exceeds ten million dollars ($10,000,000) during any one (1) year, the department shall waive the payment of the solvent surcharges and collect only the registration fees for a period of one (1) year.

(n) The registration fees and surcharges and deductibles prescribed by this section may be adjusted by the commissioner, after notice and opportunity for public comment, in a manner necessary and appropriate to ensure viability of the fund and in furtherance of the purposes of this chapter; provided, that any fees or deductibles applicable to abandoned drycleaning facilities shall never be in excess of the fees and deductibles applicable to the largest drycleaning facility, and there shall be no surcharges on abandoned drycleaning facilities.



§ 68-217-107 - Reimbursement from fund.

(a) An owner or operator of a drycleaning facility, or in-state wholesale distribution facility, the current or prior owner or operator of an abandoned drycleaning facility, or an impacted third party may seek reimbursement from the fund for response costs above the applicable deductible set forth in § 68-217-106(k) incurred in connection with a release from a drycleaning facility, in-state wholesale distribution facility or abandoned drycleaning facility in accordance with regulations established by the commissioner.

(b) The commissioner may not authorize the expenditure of funds from the fund in excess of two hundred thousand dollars ($200,000) per year for releases from any individual drycleaning facility, abandoned drycleaning facility, or in-state wholesale distribution facility, nor authorize a distribution of monies from the fund that would result in a diminution of the fund below a balance of one hundred thousand dollars ($100,000) unless an emergency exists at a drycleaning facility, abandoned drycleaning facility, or in-state wholesale distribution facility that constitutes an imminent and substantial threat to human health or the environment. In the event of an emergency as described in this subsection (b), the commissioner shall approve the reimbursement of reasonable response costs to remove the imminent and substantial threat to human health or the environment.

(c) The commissioner shall not authorize distribution of fund monies to:

(1) Sites that are contaminated by solvents normally used in drycleaning operations where the contamination at such sites did not result from the operation of a drycleaning facility, abandoned drycleaning facility, or an in-state wholesale distribution facility;

(2) Sites that are not drycleaning facilities, in-state wholesale distribution facilities, or abandoned drycleaning facilities, that are contaminated by a release that results from drycleaning solvents being transported to or from a drycleaning facility or in-state distribution facility; or

(3) Any property contaminated by a release from a drycleaning facility, abandoned drycleaning facility, or in-state wholesale distribution facility, that has been identified by the United States environmental protection agency (EPA) as a federal superfund site pursuant to 40 CFR Part 300 et seq., except that the commissioner may authorize distribution of the required state match up to two hundred thousand dollars ($200,000) per year per site; or

(4) Any drycleaning facility which has obtained a permit pursuant to the Resource Conservation and Recovery Act (RCRA), compiled in 42 U.S.C. § 6901 et seq.



§ 68-217-108 - Refusal to pay registration fees or surcharges.

(a) Upon failure or refusal of a seller of drycleaning solvent, an owner or operator of a drycleaning facility, an in-state wholesale distribution facility, or the current or prior owner or operator of an abandoned drycleaning facility, subject to payment by regulation, to pay a registration fee or solvent surcharge, lawfully levied within a reasonable time allowed by the commissioner, the commissioner may proceed in the court of competent jurisdiction to obtain judgment and seek execution of such judgment.

(b) Any person who fails or refuses to pay a lawfully levied registration fee or solvent surcharge or any part of that registration fee or solvent surcharge by its due date shall be assessed a penalty of up to fifty dollars ($50.00) for each day that passes after the fee or surcharge is due and before such fee or surcharge is paid. Nothing in this section shall be construed as requiring the issuance of a commissioner's order for the payment of a registration fee or a late payment penalty.

(c) No owner or operator shall receive a registration certificate as required under § 68-217-106(a) until all fees, surcharges and penalties required by this chapter are paid in full.



§ 68-217-109 - Administrative costs.

The fund shall be available to the commissioner for reasonable administrative expenditures associated with administering the fund.



§ 68-217-110 - Rulemaking.

The commissioner shall promulgate, after public notice and an opportunity for comment, regulations to implement the duties and responsibilities as set forth in § 68-217-105, including, but not limited to, standards for evaluating releases of drycleaning solvent at or from affected drycleaning facilities, in-state wholesale distribution facilities, or abandoned drycleaning facilities and for determining what, if any, response action is necessary for any such release and standardized methods and techniques for responding to such releases and appropriate presumptive remedial responses. Such standards, methods and techniques shall, to the maximum extent practicable, be applicable to all drycleaning facilities, in-state wholesale distribution facilities and abandoned drycleaning facilities in this state, and, in any event shall be cost-effective, reasonable, and technically feasible.



§ 68-217-111 - Preemption.

(a) Notwithstanding any other provision of law, no owner/operator of a drycleaning facility or in-state wholesale distribution facility or current or prior owner or operator of an abandoned drycleaning facility shall be liable for any release under any other law, including any common law claim, except to the extent of the deductible set forth in § 68-217-106(k), or for third-party claims if such facility or distributor has paid all the registration fees and solvent surcharges required under this chapter, materially complies with all rules and regulations required in this chapter, and has had its petition accepted by the commissioner for participation in the fund, and the party is in material compliance with the commissioner's requirements for investigatory or remedial measures. This section does not preclude claims based solely upon personal injuries associated with a claimant's exposure to drycleaning solvent.

(b) Notwithstanding any other provision of law, no impacted third party shall be liable for any release under any other law, including any common law claim, or other third party claims, if the drycleaning facility, abandoned drycleaning facility or the in-state wholesale distribution facility which is the source of the release to the impacted third party's real property is eligible for participation in the fund, for this site, and the impacted third party or the current or prior owner or operator of the drycleaning facility, abandoned drycleaning facility or in-state wholesale distribution facility which is the source of the release has petitioned the commissioner and had its petition accepted by the commissioner for participation in the fund, and the impacted third party is in material compliance with any applicable commissioner requirements for investigatory or remedial measures. This section does not preclude claims based solely upon personal injuries associated with a claimant's exposure to drycleaning solvent.

(c) This section does not apply to any claim filed in any court of competent jurisdiction before June 13, 1995.

(d) Subsections (a) and (b) shall not apply to or limit any claim of a lender which arises under a financing arrangement entered into by the owner/operator or impacted third party prior to, on or after June 13, 1995.



§ 68-217-112 - Construction with Hazardous Waste Management Act.

To the extent that the provisions of this chapter are in conflict with, or differ from, the provisions of § 68-212-202 and chapter 212, part 4 of this title, with regard to the obligations or rights of a holder of a security interest under such provisions, the latter provisions shall take priority and control.



§ 68-217-113 - State and local permits -- Exceptions.

No state or local permits shall be required for activities that are conducted:

(1) As part of a response or remedial action overseen by the department pursuant to this chapter;

(2) Entirely on-site; and

(3) In accordance with this part;

provided, that such activities meet all standards that would apply if such permits were required.






Chapter 221 - Water and Sewerage

Part 1 - General Provisions

§ 68-221-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Auxiliary intake" means any piping connection or other device whereby water may be secured from a source other than that normally used;

(2) "By-pass" means any system of piping or other arrangement whereby the water may be diverted around any part or portion of a water purification plant;

(3) "Commissioner" means the commissioner of environment and conservation or the commissioner's authorized agent;

(4) "Cross connection" means any physical connection whereby a potable water supply system is connected with any other water supply system, whether public or private, either inside or outside of any building or buildings, in such manner that a flow of water into the potable water supply is possible, either through the manipulation of valves or because of ineffective check or back pressure valves;

(5) "Department" means the department of environment and conservation through its executive officer, the commissioner of environment and conservation, or the commissioner's legally designated representative;

(6) "Interconnection" means any system of piping or other arrangement whereby a potable water supply is connected directly with a sewer, drain, conduit or other device which does or may carry sewage or other liquid or waste which would be capable of imparting contamination to the potable water supply;

(7) "Person" means any and all persons, natural or artificial, including any individual, firm or association and any municipal or private corporation organized or existing under the laws of this or any other state or country;

(8) "Potable water supply" means any public or other water supply, the quality of which is approved by the department for human consumption;

(9) "Public sewerage system" means the conduits, sewers, and all devices and appurtenances by means of which sewage is collected, pumped, treated or disposed of finally. "Public sewerage system" does not include systems for private residences or dwellings;

(10) "Public water supply" means any waterworks system as defined in subdivision (12), whether privately or publicly owned, where water is furnished to any community, collection or number of individuals for a fee or charge or any other waterworks system which, on account of the people who are or may be affected by the quality of the water, is classified as a public water supply by the department;

(11) "Sewage" means all water-carried human and household wastes from residences, buildings, institutions or industrial establishments, together with such ground, surface, or storm water as may be present; and

(12) "Waterworks system" means the source of supply and all structures and appurtenances used for the collection, treatment, storage and distribution of water delivered to the consumers. This does not include waterworks systems for private residences or dwellings or waterworks systems for industrial purposes not intended for human consumption.



§ 68-221-102 - Supervision over construction of water supply and sewerage systems -- Certification of local standards.

(a) (1) The department shall exercise general supervision over the construction of public water supplies and public sewerage systems throughout the state.

(2) Such general supervision shall include all of the features of construction of waterworks systems which do or may affect the sanitary quality of the water supply and all features of construction of sewerage systems which do or may affect the proper collection, treatment or disposal of sewage.

(3) No new construction shall be done, nor shall any change be made in any public water supply or public sewerage system, until the plans for such new construction or change have been submitted to and approved by the department.

(4) No public sewerage system using land application or treatment shall be approved or certified by the commissioner which proposes to use land having a water table at an elevation which would preclude adequate treatment of the wastewater and which may result in surface or ground water pollution as provided in title 69, chapter 3, part 1.

(5) In granting approval of such plans, the department may specify such modifications, conditions and regulations as may be required for the protection of the public health.

(6) The department is authorized to investigate the public water supplies and public sewerage systems throughout the state as often as is deemed necessary by the commissioner.

(7) The department is empowered to adopt and enforce rules and regulations governing the construction of public water supply and public sewerage systems, and may require the submission of samples of water or sewage for examination.

(8) (A) Records of construction including plans and descriptions of existing works shall be made available to the department upon request.

(B) The person in charge of the public water supply or public sewerage system shall promptly comply with such request.

(9) The department is authorized to operate a program for the certification of laboratories to perform analyses of water and wastewater.

(b) (1) Any unit of local government which imposes standards and requirements for the construction of public water supply and sewerage systems may apply to the commissioner for the commissioner's certification that the locally imposed standards and requirements are at least as sufficient to protect the public health as those of the department.

(2) After certification, submission of plans to and approval by the local government for construction and changes in public water supplies and sewerage systems shall be sufficient in lieu of approval by the department as otherwise required by this section.

(3) The commissioner may periodically review the local standards and requirements and prescribe changes upon which continued certification may be conditioned.



§ 68-221-103 - Supervision of operation and maintenance of water and sewerage systems -- Notice to persons served of noncompliance with regulations.

(a) The department shall exercise general supervision over the operation and maintenance of public water supplies and public sewerage systems throughout the state. Such general supervision shall include all of the features of operation and maintenance which do or may affect the sanitary quality of the water supply and all of the features of operation and maintenance which do or may affect the proper treatment or disposal of sewage. For exercising such general supervision over the operation and maintenance of public water supplies and public sewerage systems, the department is authorized to investigate the public water supplies and public sewerage systems as often as is deemed necessary by the commissioner, and may adopt and enforce regulations governing the operation and maintenance of public water supply and public sewerage systems. Records of operation of public water supplies and of public sewerage systems shall be kept on blanks furnished by the department, and this data shall be submitted to the department at such times and intervals as the department may direct. Samples of water or sewage shall be submitted to the department when and in such manner as the department may direct. When the department shall have required the submission of such records or reports of operation and samples of water or sewage, the person in charge of the public water supply or public sewerage system shall promptly comply with such request.

(b) Whenever a public water supply system:

(1) Is not in compliance with departmental public water supply system regulations;

(2) Fails to perform monitoring required by regulations adopted by the department;

(3) Is subject to a variance or an exemption granted by the department; or

(4) Fails to comply with the requirements prescribed by a variance or exemption;

the system shall as soon as practicable notify the persons served by it of the fact and the extent and nature and possible health effects of such fact. Notice shall be given in such form and manner as required by departmental regulations.



§ 68-221-104 - Cross connections, auxiliary intakes, by-pass or interconnections to be approved -- Drain lines or conduits carrying wastes not to enter water supply.

(a) No person shall install, permit to be installed, or maintain any cross connection, auxiliary intake, by-pass, or interconnection, unless the source and quality of water from the auxiliary supply, the method of connection, and the use and operation of such cross connection, auxiliary intake, by-pass or interconnection has been approved by the department.

(b) The arrangement of sewer, soil or other drain lines or conduits carrying sewage or other wastes in such manner that the sewage or waste may find its way into any part of the public water supply system is prohibited.



§ 68-221-105 - Defects in water supply or sewerage system ordered corrected when health menace.

(a) When the commissioner finds, upon investigation, that a public water supply or public sewerage system is an actual or potential menace to health because of improper location, quality of the source in case of public water supplies, inadequacy, faulty design, improper supervision, or inefficient operation, and that effective measures are not being carried out to correct these defects, the department may issue an order for their correction, and this order shall be complied with within the time limit specified in the order.

(b) Such notice shall be made by personal service or shall be sent by registered mail to the person responsible for the operation of the public water supply or public sewerage system.

(c) Investigations made in accordance with this section may be made at the initiative of the commissioner.



§ 68-221-106 - Review of order to correct -- Procedure -- Injunctive relief.

(a) Any person against whom an order is issued may secure a review of the necessity for or reasonableness of any order of the department by filing with the department a sworn petition, setting forth the grounds and reasons for such person's objections and asking for a hearing of the matter involved.

(b) The department shall thereupon fix the time and place for such hearing and shall notify the petitioner thereof. At such hearing, the petitioner, and any other interested party, may appear, present witnesses, and submit evidence. Following such hearing, the final order of determination of the department shall be conclusive; provided, that such final order of determination may be reviewed in any court of competent jurisdiction upon petition therefor, filed within fifteen (15) days after such final order of determination has been issued. All such hearings shall be held in the county where the waterworks and/or sewerage system affected is located and, if such system is located within any incorporated town, then such hearing shall be held at a public place in such town, and the hearing shall be a public hearing.

(c) The chancery court of the county wherein such system is located shall have exclusive original jurisdiction of all review proceedings instituted under the authority and provisions of this part, whether such proceedings shall be instituted by the department, the waterworks system, the sewerage system or any company, corporation, municipality or individual authorized to institute such review proceedings.

(d) The commissioner may cause to be instituted a civil action in any court of competent jurisdiction for injunctive relief to prevent violation of any order issued pursuant to § 68-221-105, or to prevent violation of any provision of this part, or any rule or regulation promulgated pursuant to this part.



§ 68-221-107 - Violation of this part a misdemeanor -- Penalty.

Any person violating any of this part, or failing, neglecting or refusing to comply with any order of the department lawfully issued, commits a Class C misdemeanor. Each day of continued violation after conviction constitutes a separate offense.



§ 68-221-108 - Enforcement.

(a) The department may cause the enforcement of any standards, policies, general or special orders, rules or regulations issued by it to control public water supplies and public sewerage systems.

(b) Such suit or suits as may be necessary to effectually carry out this part may be instituted, brought and prosecuted, in any court of competent jurisdiction.

(c) The district attorney general in whose jurisdiction a violation of this part occurs or the attorney general and reporter, either or both as indicated, shall institute and prosecute such suits when necessity therefor has been shown by those herein clothed with power of investigation.



§ 68-221-109 - Extension of water services to certain customers.

In any area where service has been extended by a municipal water system or utility district, from a municipality with a population of not less than four thousand seven hundred fifty-five (4,755) nor more than four thousand seven hundred sixty-five (4,765), according to the 1990 federal census or any subsequent federal census, or from a municipality with a population not less than three thousand eight hundred thirty (3,830) nor more than three thousand eight hundred forty-five (3,845), according to the 1990 federal census or any subsequent federal census, using funds received from a community development block grant for such water system, in determining whether a facility has a retained earnings deficit or an operating deficit, depreciation shall not include the depreciation on assets acquired with such grant funds if the number of water customers to be served by such extension is, at the time of the initial extension, seventy-five (75) or fewer.






Part 2 - Construction of Sewage Treatment Works

§ 68-221-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authority" means the Tennessee local development authority, a public agency, created by title 4, chapter 31, or its successor;

(2) "Construction" means the erection, building, acquisition, alteration, reconstruction, improvement or extension of sewage treatment works, preliminary planning to determine the economic and engineering feasibility of sewage treatment works, the engineering, architectural, legal, fiscal and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures, and other action necessary in the construction of sewage treatment works, and the inspection and supervision of the construction of sewage treatment works;

(3) "Department" means the department of environment and conservation;

(4) "Eligible project" means a project for construction of sewage treatment works:

(A) For which approval is required under this chapter;

(B) Which is, in the judgment of the department, either eligible for federal pollution abatement assistance, or required to be undertaken by a federal or state agency, whether or not federal funds are then available therefor;

(C) Which conforms with applicable rules and regulations of the department; and

(D) Which is, in the judgment of the department, necessary for the accomplishment of the state's policy of water purity as established by the Tennessee board of water quality, oil and gas under § 69-3-105;

(5) "Federal pollution abatement assistance" means funds available to a municipality, either directly or through allocation by the state, from the federal government as grants for construction of sewage treatment works;

(6) "Grant," "grants," "state grant," "state grants," "repayable grant," or "repayable grants" means the loan or loans of state funds to a municipality to be repaid by the municipality excluding any federal pollution abatement assistance;

(7) "Municipality" means any county, town or city, or special district empowered to provide municipal sewage collection and treatment services, or any combination of two (2) or more of the foregoing acting jointly, in connection with an eligible project;

(8) "Sewage treatment works" means any facility for the purpose of treating, neutralizing or stabilizing municipal sewage, including treatment or disposal plants, the necessary intercepting, outfall and outlet sewers, pumping stations integral to such plants or sewers, equipment and furnishings thereof and their appurtenances; and

(9) "User" means the owner, tenant or occupant of any lot or parcel of land connected to a sanitary sewer, or for which a sanitary sewer line is available if a municipality levies a sewer charge on the basis of such availability.



§ 68-221-202 - State grants to municipalities.

(a) The state of Tennessee is authorized to make repayable grants to any municipality to assist the municipality in the construction of sewage treatment works. Such loans shall be made from the proceeds of bonds or notes issued by the authority for the purpose of making such loans. The authority shall establish the repayment schedule for the repayment of the repayable grant, and the repayable grant agreement shall be between the state, acting through the authority and the department, and the municipality. At the time of approval of the repayable grant agreement, the annual repayment schedule applicable to all approved repayable grants to a municipality under this part, when combined with annual repayment schedules applicable to approved loans to the municipality under part 5 of this chapter, shall not exceed two hundred percent (200%) of the unobligated amount of annual state-shared taxes paid to the municipality as shown by the latest completed audit for the state's fiscal year; provided, that the authority may impose more strict requirements if, in its judgment, deemed necessary or advisable. Nothing contained herein shall require a uniform test for all repayable grants, it being the intent of the general assembly that the authority exercise discretion based on the facts and circumstances of each repayable grant. In exercising its discretion, the authority shall take into consideration the general financial condition of the municipality receiving the repayable grant and the ability of the system, for which such repayable grant is to be made, to generate user fees sufficient to pay the costs of operation, maintenance and debt service of the system, including depreciation in accordance with generally accepted accounting principles. For purposes of determining compliance with this subsection (a), the annual repayment schedule for each repayable grant or loan shall be, in cases prior to the funding of such repayable grants or loans or where such repayable grants or loans have been financed on an interim basis other than by bonds, an estimated annual repayment schedule showing debt service requirements under the repayable grant or loan agreements as if the bonds to be issued to fund such repayable grants or loans will bear interest at a rate per annum and mature in such manner as the authority shall establish at the time of approval of each such repayable grant or loan and, in cases where bonds have been issued to fund such repayable grant or loan, the actual debt service requirements on such bonds.

(b) Only municipalities receiving state-shared taxes shall be eligible to participate in the program under this part; provided, that one (1) or more municipalities receiving state-shared taxes may enter into a contract pursuant to this part and loan the proceeds of such sewage treatment works loan to a municipality not receiving state-shared taxes.



§ 68-221-203 - Allocation of state grants.

(a) In allocating state grants under this part, the department shall give consideration to, and apply, the similar standards, criteria and measures of eligibility as prescribed by this part and the rules of the department.

(b) Eligibility to receive federal funds shall not be a condition precedent to receiving an allocation of state grants if such project otherwise qualifies for such grant.



§ 68-221-204 - Contracts between state and municipalities for eligible projects -- Provisions and requirements.

(a) The state of Tennessee may enter into contracts with municipalities, and any such municipality may enter into a contract with the state, concerning eligible projects. Any such contract may include such provisions as may be agreed upon by the parties thereto, and shall include, in substance, the following provisions:

(1) An estimate of the reasonable cost of the project as determined by the department;

(2) (A) With respect to an eligible project receiving federal funds, an agreement by the state to pay to the municipality an amount equal to the actual cost of the project, or the reasonable cost of the project, whichever is lower, that is not paid by the federal government; and

(B) With respect to an eligible project receiving no federal funds, an agreement by the state to pay the municipality an amount sufficient to permit completion of such project. Part of the grant may be paid by the department to the municipality prior to the construction, or during the progress of the construction, or the grant may be paid following completion of the construction, as may be agreed upon by the parties;

(3) An agreement by the municipality to:

(A) Proceed expeditiously with, and complete, the project in accordance with plans approved pursuant to this part and § 68-221-102;

(B) Commence operation of the sewage treatment works on completion of the project, and not discontinue operations or dispose of the sewage treatment works without the approval of the department and of the authority;

(C) Operate and maintain the sewage treatment works in accordance with applicable provisions of this chapter, and rules and regulations of the department;

(D) Secure approval of the department before applying for federal assistance for pollution abatement, in order to maximize the amounts of such assistance received or to be received for all projects in Tennessee; and

(E) Provide for the payment of the municipality's share of the cost of the project; and

(4) A provision that, in the event federal assistance which was not included in the calculation of the state payment pursuant to subdivision (a)(2)(A) becomes available to the municipality, the amount of the state payment shall be recalculated with the inclusion of such additional federal assistance, and the municipality shall pay to the state the amount by which the state payment actually made exceeds the state payment determined by the recalculation.

(b) The department may adopt rules and regulations necessary for the effective administration of this part, including, but not limited to, the submission of plans, the procedures to be followed in applying for repayable grants, and for enforcing agreements entered into by municipalities with the department with respect to such grants.

(c) All contracts entered into pursuant to this section shall be subject to approval by the attorney general and reporter as to form and the commissioner of finance and administration. All payments by the state pursuant to such contracts shall be made upon warrant of the commissioner of finance and administration on vouchers approved by the department and such payments shall be subject to audit at any time.

(d) All action required or authorized to be taken under this part by the governing body of any municipality may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced, and shall take effect immediately upon its adoption.



§ 68-221-205 - Sewage treatment works construction account.

There is authorized to be established in the general fund of the state treasury an account to be known as the sewage treatment works construction account; provided, that the commissioner of finance and administration, with the approval of the comptroller of the treasury, may establish the account in such other manner and in such other fund as may be deemed appropriate.



§ 68-221-206 - Authority to make appropriation.

There are authorized to be appropriated to the department such funds as the general assembly may appropriate to enable the department to carry out its functions under this part.



§ 68-221-208 - Municipalities to establish and collect sewer user's fees.

(a) All municipalities receiving grants from the state under this part shall establish a graduated sewer user's fee on each user of the sanitary sewers provided by the municipality. The municipality providing such a service shall bill and collect the fee from users of the service and is authorized to enter into contracts for the collection of such sewer user fees with any public or private corporation or municipal utilities board or commission operating a water system in the area of the sewage system or to make contracts with any other city, town or utility district to meter, bill and collect sewer user charges as a designated item on its water bills and to discontinue water service to sewer users who fail or refuse to pay sewer user charges, including the right not to accept payment of water service charges from any customer, without receiving at the same time payment of any sewer user charges owed by such customer, and not to reestablish water service until such time as all past due sewer service charges owed by such customer have been paid, and to perform all acts and discharge all obligations required by the provision of any such contract or contracts.

(b) The authority shall establish the monthly payment, due from the municipality to the state, necessary for the municipality to fund the project. The municipality shall establish a sewer user's fee and/or such ad valorem taxes as necessary to provide funds sufficient to pay the monthly payments established, plus the costs of operation and maintenance of the sewage treatment work, including depreciation according to generally accepted accounting principles and any other debt service requirements of the system. It is the intent that the sewer user's fee be the primary source of payment of such costs and payments. The sewer user's fee shall be adjusted periodically by the municipality so that the sewer user's fees will be sufficient to pay such monthly payments and costs, but will create a minimum excess. It is the intent that such sewer user's fees shall only be for the purpose of providing for such monthly payments and costs. The sewer user's fee shall be expressed as a single charge on the utility bill. The sewer user's fee in any county having a metropolitan form of government shall be the established fee on April 19, 1973, and shall not be adjusted by the authority unless the governing body of such county shall by ordinance request the authority to make an adjustment in such amount as the authority shall determine.

(c) Any upward adjustment of the sewer user's fee shall not be granted solely on the basis of increases of rates and charges for water services, but shall be made only after a finding by the municipality that such an adjustment is reasonable and justified. This subsection (c) shall not apply to counties with a metropolitan form of government.



§ 68-221-209 - Power to require use of sanitary sewers -- Requiring maintenance of sewer connections -- Requiring payment of charges -- Deposit -- Action to collect delinquent charges -- Maintenance of sanitary sewer and building service.

(a) In order to protect the public health and in order to assure the payment of bonds issued for sewage treatment works, the municipality is authorized by appropriate resolution to:

(1) (A) Require the owner, tenant or occupant of each lot or parcel of land which abuts upon a street or other public way containing a sanitary sewer and upon which lot or parcel a building exists for residential, commercial or industrial use, to connect such building with such sanitary sewer and to cease to use any other means for the disposal of sewage, sewage waste or other polluting matter;

(B) In addition to any other method of enforcing such requirement, a municipality also providing water services to such property may, within or without its borders, refuse water service to such owner, tenant or occupant until there has been compliance and may discontinue water service to an owner, tenant or occupant failing to comply within thirty (30) days after notice to comply;

(2) Require the owner, tenant or occupant of each lot or parcel of land who is responsible for any connection to the sanitary sewer required under this section to properly maintain that portion of the connection that is located on the property of the owner, tenant or occupant; and in addition to any other method of enforcing such requirement, a city, town or utility district also providing water service to such property may, within or without its border, refuse water service to such owner, tenant or occupant until there has been compliance and may discontinue water service to an owner, tenant or occupant failing to comply within thirty (30) days after notice to comply;

(3) Require the owner, tenant or occupant of each lot or parcel of land who is obligated to pay the charges made for the services furnished by any sewage system or sewage disposal system, to make a reasonable deposit in advance to secure the payment of such charges; and

(4) Proceed to recover the amount of any delinquent charges owed by any such owner, tenant or occupant, with interest thereon at the maximum legal rate, in an action ex contractu.

(b) (1) If a water and wastewater treatment authority, created pursuant to part 6 of this chapter:

(A) Owns a sanitary sewer funded in whole or in part through a grant obtained under this part; and

(B) Installed the sanitary sewer, contracted with an entity to install the sanitary sewer, or such sanitary sewer was conveyed to the authority after installation;

then such authority is responsible for maintaining the sanitary sewer and building service, including couplings and fittings thereto, to which the building lateral sewer of the residential or commercial customer is connected. In no event shall a residential or commercial customer be responsible for maintaining that portion of any lateral or connection that is located beyond the property line of such customer.

(2) As used in this subsection (b), unless the context otherwise requires:

(A) "Building lateral sewer" means a gravity-flow pipeline connecting a building wastewater collection system to a building service. "Building lateral sewer" is also called a "house connection" or a "service connection"; and

(B) "Building service" means a saddle or "Y" connection to a lateral or branch sewer for connection of a building sewer also called a "building lateral sewer."

(3) Such water and wastewater treatment authority is liable upon a showing of negligence for any damage incurred by such residential or commercial customers that is caused by damage to or failure of such sanitary sewer or building service, including couplings and fittings thereto.

(4) This subsection (b) does not apply in any county having a population of not less than eighty thousand (80,000) nor more than eighty-three thousand (83,000) nor in any county having a population of not less than sixty-seven thousand six hundred (67,600) nor more than sixty-seven thousand nine hundred (67,900), according to the 1990 federal census or any subsequent federal census.



§ 68-221-210 - Authority to levy and collect other charges.

(a) The municipality collecting the user's fee shall have the authority to fix, levy and collect fees, rents, tolls or other charges in an amount necessary to provide for the maintenance and operation of sewage treatment works and payment of any indebtedness.

(b) This authority shall be in addition to any other authority to set like fees or to levy taxes pursuant to any other statute or authority granted by the state.



§ 68-221-211 - Remittance of fees to authority -- Application of funds -- Contracts -- Failure to remit fees.

(a) Each municipality having entered into a contract with the state pursuant to this part shall remit to the authority such amounts and at such times as shown in the repayment schedule to be placed in a special trust fund created to provide for the payment of the principal of and interest on bonds and notes of the authority for the purpose of providing grants for sewage treatment works.

(b) The authority shall have the right to enter into such contracts and require such guarantees or security as it may see fit prior to, or simultaneously with, the issuance of bonds or notes as authorized hereunder or to refuse to issue such bonds or notes until such contracts or security, in any form which the authority may elect, are agreed to or are obtained.

(c) In the event any municipality having entered into a contract pursuant to this part shall fail to remit funds in accordance with the monthly payments established by the authority, the commissioner of finance and administration shall deliver by certified mail a written notice of such failure to the municipality within five (5) days of the failure. In the event the municipality fails to remit the amount set forth in such notice within sixty (60) days of the receipt of the notice, the commissioner shall, without further authorization, withhold such sum or part of such sum from any state-shared taxes which are otherwise apportioned to the municipality for the benefit of the authority. Furthermore, in the event any municipality having entered into a contract pursuant to this part fails to remit funds in accordance with the monthly payments established by the authority as aforementioned, the municipality shall increase its sewer user's fee and/or pledge additional available sources of revenue as are necessary to meet the obligation of the municipality according to its contract with the state.



§ 68-221-212 - Use of retroactive grant.

To the extent that a state grant is made retroactively under this part for an eligible project that has been financed by other funds, such state grant may be used by a municipality for any municipal sewer purpose.



§ 68-221-213 - Authority of local governments to enter into loan agreements.

Local governments may enter into loan agreements under this part, notwithstanding and without regard to any limit on indebtedness provided by law.



§ 68-221-214 - Part supplemental -- Loan agreements governed by this part.

(a) This part shall be in addition and supplemental to any other law providing for the financing of sewage treatment works of local governments, and shall not be deemed to amend or repeal any other law.

(b) No proceedings by a local government shall be required for loan agreements hereunder except such as are provided by this part, notwithstanding any law to the contrary.

(c) No requirements or restraints applicable to borrowing by local governments contained in any other law shall be applicable to loans under this part.






Part 4 - Subsurface Sewage Disposal Systems

§ 68-221-401 - General requirements.

In order to minimize the possibility of endangering the health and welfare of the public and/or the development of esthetically offensive conditions, subsurface sewage disposal systems shall be so located, constructed and maintained that wastes discharged to or from such systems:

(1) Do not contaminate any drinking water supply;

(2) Are not accessible to rodents, insects or other potential carriers of disease;

(3) Do not pollute or contaminate surface or ground water;

(4) Are not a health hazard by being accessible to the general public;

(5) Do not cause a nuisance due to odor or unsightly appearance; and

(6) Will not violate any other laws or regulations governing water pollution or sewage disposal.



§ 68-221-402 - Part definitions.

For the purposes of this part and subsequent regulations and standards, the following words and phrases have the following meanings, unless the context otherwise requires:

(1) "Alternative method of disposal" means a subsurface sewage disposal system, the construction, installation and operation of which varies from that of conventional subsurface sewage disposal systems;

(2) "Commissioner" means the commissioner of environment and conservation, the commissioner's duly authorized representative, and in the event of the commissioner's absence or a vacancy in the office of commissioner, the deputy commissioner;

(3) "Department" means the department of environment and conservation;

(4) "Lot" means a part of a subdivision or a parcel of land intended for the building of a single house, building or other development;

(5) "Permit" means a written authorization issued by the commissioner licensing one (1) of the following: the construction, alteration, extension or repair of a subsurface sewage disposal system, or the removal and disposal of accumulated wastes from subsurface sewage disposal systems, and including those engaged in such businesses;

(6) "Person" means any and all persons, including individuals, firms, partnerships, associations, public or private institutions, municipalities, or political subdivisions or officers thereof, departments, agencies, or instrumentalities, or public or private corporations or officers thereof, organized or existing under the laws of this or any other state or country;

(7) "Public sewerage system" means the conduits, sewers and all devices and appurtenances by means of which sewage is collected, pumped, treated and disposed of; all of which are owned and operated by a municipality, utility district or other legally constituted agencies of government;

(8) "Sewage" means human excreta, all water carried wastes, and household wastes from residences, buildings, or commercial and industrial establishments;

(9) "Subdivision" means any tract or parcel of land divided into two (2) or more lots, sites or other division for the purpose of immediate or future building of houses, buildings or other development where subsurface sewage disposal systems are to be used. "Subdivision" does not include a division of any tract or parcel of land into two (2) or more tracts or parcels when such parts are five (5) acres or larger in size; and

(10) "Subsurface sewage disposal system" means a system, other than a public or community system, which receives sewage. Included within the scope of this definition are septic tank absorption systems, privies, chemical toilets, and other similar systems. However, "subsurface sewage disposal system" does not include a sewerage system regulated under part 1 of this chapter, and title 69, chapter 3.



§ 68-221-403 - Duties of commissioner and department -- Permit approval -- Subsurface sewage disposal requirements.

(a) It is the duty of the commissioner to:

(1) Exercise general supervision over the planning, location, construction, operation and maintenance of subsurface sewage disposal systems;

(2) Adopt and promulgate rules and regulations as the commissioner deems necessary to accomplish the purposes of this part, including the adoption of a system of fees for services and permits;

(3) Establish standards for subsurface sewage disposal systems and proposed subdivisions where subsurface sewage disposal systems are to be used;

(4) Enforce this part and rules and regulations promulgated pursuant to this part and make such inspections and investigations as are necessary to determine compliance with the same;

(5) Review and approve the plans and plats of proposed subdivisions;

(6) Issue permits for the installation of subsurface sewage disposal systems;

(7) Issue permits to persons engaging in the business of the construction, alteration, extension or repair of subsurface sewage disposal systems and to persons engaging in the business of removing accumulated waste from such systems;

(8) Suspend or revoke permits issued to persons engaging in the business of construction, alteration, extension or repair of subsurface sewage disposal systems and to persons engaging in the business of removing accumulated waste from such systems, when it is determined that the person has violated this part or applicable rules and regulations;

(9) Require the submission of information in addition to that otherwise required by rules or regulations deemed necessary by the commissioner to determine the suitability of individual lots for subsurface sewage disposal systems; and

(10) Enter into an agreement or contract with county health departments whereby the departments would implement this part or its equivalent in their respective area(s) or jurisdiction. The duty to enter into an agreement or contract shall be mandatory on the commissioner in counties of the first class and the second class which are administering a subsurface sewage disposal program on April 15, 1986, and in other counties the duty to enter into an agreement or contract shall be mandatory for the commissioner when a request is made to the commissioner by the county mayor of such county; provided, that the following conditions shall apply:

(A) State reporting requirements must be met by the county health departments;

(B) The county health department program standards must be at least as stringent as those of the state law and regulations;

(C) The commissioner shall retain the right to exercise oversight and evaluation of performance of the county health departments and to terminate the agreement or contract for cause immediately or otherwise, upon reasonable notice;

(D) The commissioner may set such other fiscal, administrative or program requirements as the commissioner deems necessary to maintain consistency and integrity of the statewide program; and

(E) Staffing and resources must be adequate to implement and enforce the program in the local jurisdictions.

(b) The commissioner may stipulate those parts of the rules, regulations and standards which may be waived for subdivisions containing fewer than five (5) lots.

(c) An applicant for a subsurface sewage disposal permit for a parcel of property may submit to the department the results of a high intensity soils evaluation by a soil scientist certified by the department or the results of percolation tests performed on the property. A permit must be issued to such an applicant for all lots within the parcel which comply with the regulations authorized under subdivision (a)(2) and meet the following requirements:

(1) The results of the percolation test or high intensity soils evaluation must clearly establish that the lot has a percolation rate of:

(A) Not more than one hundred five (105) minutes per inch. The percolation holes used to determine this rate must be located at the intersection of lines in a grid pattern with maximum perpendicular distances of fifty feet (50') between the lines of the grid. Each hole shall be considered reasonably representative of a square area of two thousand five hundred square feet (2,500 sq. ft.) which includes that hole in the approximate center of the square; or

(B) Not less than one hundred six (106) minutes per inch and not more than one hundred twenty (120) minutes per inch; provided, that an alternative method of subsurface sewage disposal is used. The percolation holes used to determine this rate must be located at the intersection of lines in a grid pattern with maximum perpendicular distances of twenty-five feet (25') between the lines of the grid. Each hole shall be considered reasonably representative of a square area of six hundred twenty-five square feet (625 sq. ft.) which includes that hole in the appropriate center of the square;

(2) All percolation tests shall be performed by a soil scientist, engineer, registered professional environmentalist, professional geologist, registered environmental health specialist/registered sanitarian with more than five (5) years experience in a subsurface sewage regulatory program and who has received credentials from the National Environmental Health Association, or surveyor licensed in this state and must be carried out in accordance with the regulations of the department;

(3) The grid pattern referred to in subdivision (c)(1) shall be located within the area to be utilized for the disposal field and reserve area in such a manner as to provide reliable information regarding the percolation rate of the entire area to be utilized for the disposal field and reserve area;

(4) If a percolation test hole within the test grid is unacceptable because the depth to rock is too little, that fact shall not necessarily mean that the remainder of the area within the test grid is unacceptable, only that the area represented by that particular hole is unacceptable;

(5) The department shall report the actual average percolation rate, as determined by the percolation test, on the subsurface sewage disposal system permit. The actual average percolation rate shall be determined by averaging only the test results from the area actually to be covered by the permit;

(6) The disposal field shall contain a minimum of three hundred seventy square feet (370 sq. ft.) of trench bottom area per bedroom; and

(7) When a permit applicant intends to rely upon the results of percolation tests, the applicant shall not be required to perform a high intensity soils evaluation of the area proposed for the subsurface sewage disposal system. However, for proposed subdivisions, the applicant shall submit a plat showing the results of a soils evaluation performed by a soil scientist certified by the department, the sole purpose of which is to determine which portions, if any, of the area proposed for the disposal field and reserve area are unsuitable for percolation tests because of depth to rock, slope or water problems. For individual lots which are not part of a subdivision, the general soils evaluation described in the preceding sentence is not required, but an evaluation of the lot may be performed by an employee of the department without preparing a plat. The percolation tests used to determine the actual average percolation rate of the area to be used for the disposal field and reserve area shall be run after the submission of the general soils evaluation, and the department shall be notified at least three (3) days prior to the day that these tests will be run. If the general soils evaluation concludes that a particular area is unsuitable for percolation tests, the applicant may then perform a high-intensity soils evaluation of that area to gather additional information which may show that the area is suitable for percolation tests. When a proposed area is determined to be unsuitable for percolation tests, that area may be further evaluated to determine its suitability for an alternative subsurface sewage disposal system, and where found appropriate, shall be approved by the department for an alternative system.

(d) Permits for the construction of subsurface sewage disposal systems shall be issued for single family residence lots in subdivisions which were approved by the local health authority prior to April 15, 1986, in accordance with the following requirements:

(1) Permits for lots within subdivisions approved prior to July 10, 1974, shall be based upon soils or percolation data, where such data are available for the recorded plat of the subdivision, and systems shall be constructed in accordance with the requirements authorized by subdivisions (a)(2) and (3), except for those provisions dealing with duplicate area and slope;

(2) Permits for lots with subdivisions approved July 10, 1974, or after, shall be based upon soils or percolation data, where such data are available for the recorded plat of the subdivision, and systems shall be constructed in accordance with the requirements authorized by subdivisions (a)(2) and (3);

(3) In the absence of any data on file or on the recorded plat, permits shall be issued and systems constructed in accordance with the requirements authorized by subdivisions (a)(2) and (3), except those provisions dealing with duplicate area and slope. The disposal field for these systems shall contain at least three hundred seventy square feet (370 sq. ft.) of trench bottom area per bedroom; or, if the lot does not have sufficient area to install this amount, the maximum square footage that can be installed; provided, that an absolute minimum of two hundred square feet (200 sq. ft.) per bedroom must be installed. The permit shall note that the system is for an approved subdivision without adequate available soils or percolation data; and

(4) The eighteen inch (18'') requirement of subsection (f) does not apply to systems approved under this subsection (d), or to subdivisions approved by the commissioner prior to July 1, 1990.

(e) (1) In the adoption and promulgation of rules and regulations under this section, the standards for subsurface sewerage disposal systems shall, in counties with a population of not less than twelve thousand three hundred fifty (12,350) nor more than twelve thousand four hundred (12,400), according to the 1970 federal census or any subsequent federal census, provide that the media for the disposal fields shall consist of crushed rock or gravel varying in size from three-fourths inch (3/4'') to two and one-half inches (21/2''); or of creek gravel; or of other material authorized for substitution by the county sanitation officer.

(2) In the adoption and promulgation of rules and regulations under this section, the standards for subsurface sewage disposal systems shall, in counties with a population of not less than six thousand (6,000) nor more than six thousand one hundred twenty-five (6,125), and in counties with a population of not less than nine thousand six hundred fifty (9,650) nor more than nine thousand seven hundred fifty (9,750), if approved by a two-thirds (2/3) vote of the legislative body of such county before September 6, 1983, all according to the 1980 federal census or any subsequent federal census, provide that the media for the disposal fields shall consist of crushed rock or gravel varying in size from three-fourths inch (3/4'') to two and one-half inches (21/2''); or of creek gravel; or of other material authorized for substitution by the county sanitation officer.

(f) It is permissible to use blasting to remove unwanted rock in order to install a septic tank or a solid line leading to the tank or from the tank to the disposal field. Where blasting is used in the construction of the disposal field, no section of pipe designed to let, or capable of letting, water escape through perforations, joints, or any other opening shall be located within ten feet (10') horizontally of rock which has been blasted, and an anti-seep collar shall be installed at the junction of the perforated pipe and a solid pipe passing through the zone of blasted rock in such a manner as to prevent sewage discharged from perforations in the perforated pipe from moving laterally from the perforated pipe toward the blasted rock. In addition to the other requirements contained in the regulations, in no case shall any section of pipe designed to let, or capable of letting, water escape through perforations, joints, or any other opening be located within eighteen inches (18'') (at least twelve inches (12'') shall be undisturbed soil) vertically of rock in the area of karst geology (however the department may specify a lesser distance in a non-karst area) or within three feet (3') horizontally of rock which has not been blasted. This subsection (f) is applicable to all subsurface sewage disposal system permits issued by the commissioner.

(g) (1) Where the undisturbed soil layer above rock is between eighteen inches (18'') and twenty-four inches (24'') deep, a low pressure pipe system may be installed; provided, that no portion of any seepage trench (i.e., aggregate-encased-perforated pipe) is within three feet (3') horizontally of rock which has not been blasted and ten feet (10') horizontally of rock which has been blasted. The elevation of each perforated distribution pipe in the low pressure pipe system shall be the same as the elevation of the natural soil in the vicinity of each pipe. Each perforated pipe shall be installed on a bed of aggregate located in a trench excavated six inches (6'') wide and six inches (6'') deep into undisturbed natural soil. Each perforated pipe shall be covered by two inches (2'') of aggregate. Each seepage trench shall be separated five feet (5') horizontally and covered with at least twelve inches (12'') of compatible soil; provided, that all vegetation is removed from the original soil surface and it is plowed to a depth of three inches (3'') with a chisel plow prior to the placement of the added soil. The covering soil shall extend, at a minimum depth of twelve inches (12''), for a distance of five feet (5') beyond the perimeter of the area containing the seepage trenches and then taper to natural soil level with a maximum side slope for the covering soil of three (3) to one (1) (i.e., three feet (3') horizontal to one foot (1') vertical). At least five (5) observation tubes shall be provided by installing fourteen inch (14'') long sections of one and one half inch (1.5'') diameter pipe that will extend from the natural soil surface to above the surface of the covering soil. The location of the observation tubes will be specified for each system by a soil scientist certified by the department.

(2) Before any system may be approved under this subsection (g), a soils evaluation must be made by a soil scientist certified by the department, and the department must find that the soil is sufficiently permeable to allow proper absorption of the sewage into the soil. To the extent they are not inconsistent with this subsection (g), the general regulations governing low pressure pipe systems are applicable to systems installed pursuant to this subsection (g).

(3) Any system approved under this subsection (g) shall be identified on a restrictive covenant filed with the local register of deeds for the property served by the system.

(h) Recognizing the acute need for environmentally safe and economically feasible on-site wastewater disposal systems for sites with marginal soil resources, and further recognizing the potential for development of numerous satisfactory designs, the department is charged to continually strive to identify and/or develop design and operating criteria for systems that have potential for functioning properly on sites with limited soil depth above a limiting horizon (e.g., fragipan, perched water table, rock).

(i) When the undisturbed soil layer above rock is between twenty-four inches (24'') and thirty-six inches (36'') deep, a conventional disposal system may be installed, if the following requirements are met:

(1) The depth of gravel in the trench shall be either eight inches (8''), ten inches (10'') or twelve inches (12'') with a minimum depth underneath the pipe of three inches (3'') and with a minimum depth above the pipe of one inch (1''). As the depth of gravel is reduced to ten inches (10'') or eight inches (8''), the length of the trenches will increase proportionately such that the total cubic footage and the infiltrative surface on the side wall of the trenches will remain constant;

(2) The original soil surface shall be at least seven inches (7'') above the top of the gravel in the trench;

(3) There shall be at least nine inches (9'') of undisturbed soil between the trench bottom and rock;

(4) The disposal field area shall have at least ten inches (10'') of backfill above the elevation of the gravel in the trench. A maximum of three inches (3'') of the backfill may be compatible soil fill; provided, that all vegetation is removed from the original soil surface and it is plowed to a depth of three inches (3'') with a plow prior to the placement of the added soil. The covering soil shall extend, at the required depth, for a distance of five feet (5') beyond the perimeter of the area containing the seepage trenches and then taper to natural soil level with a slope for the covering soil of three feet (3') horizontal to one foot (1') vertical or flatter; and

(5) The eighteen inch (18'') requirement of subsection (f) does not apply to systems approved under this subsection (i). To the extent they are not inconsistent with this subsection (i), the general regulations governing conventional disposal systems are applicable to systems installed pursuant to this subsection (i).

(j) In addition to the department's authorization for systems which have gained the approval of the National Sanitation Foundation, the department shall also authorize the use of not more than fifty (50) units of any system which meets the National Sanitation Foundation Standard 40 conducted by a research I institution that has an accredited civil and environmental engineering program; provided, that the applicant for any such unit shall, in addition to all other fees prescribed, pay to the department a special inspection fee of one hundred dollars ($100).

(k) Permits shall be issued for the repair of any system in existence prior to July 1, 1990, pursuant to statutes, rules and regulations in effect on June 30, 1990.

(l) The commissioner shall use a portion of the fees imposed and collected pursuant to state law to fund a position in the division of ground water protection. The person filling this position shall perform the following tasks:

(1) Determine the number of lots approved by the local health authority and/or the commissioner prior to July 1, 1990, in at least ten (10) counties in this state, which counties shall be selected by the department as representative of counties which have the greatest need for alternative subsurface sewage disposal systems;

(2) Gather and compile all readily available information, from other states and from throughout this state, concerning all alternative subsurface sewage disposal systems which might feasibly be used in this state, and make this information available to members of the public; and

(3) Communicate on a regular basis with members of the public concerning the availability, cost, environmental advantages, and other factors relevant to alternative subsurface sewage disposal systems.



§ 68-221-404 - Program for evaluation of new technologies.

The commissioner may develop a program for the evaluation of new technologies for use in subsurface sewage disposal systems. In the program, the commissioner shall first evaluate written documentation and the available studies and literature for such products. If the commissioner is satisfied with the results of this initial review, then the commissioner may authorize certain numbers of systems using the technology to be installed on an experimental basis for a period of time. During this time, the commissioner may require that mechanisms be used to protect the public and the environment. In the commissioner's discretion, this may include restrictive covenants on the property, or manufacturer's warranties with certain terms, or financial assurance mechanisms, including, but not limited to, surety or performance bonds, letters of credit, or escrow deposits. The commissioner may set the fee for permits for such experimental systems in a manner that reflects the department's costs for oversight and evaluation, fees paid by other systems, and the number of experimental systems installed, notwithstanding any rules that set a specific fee for experimental systems, to the contrary.



§ 68-221-405 - Access to property.

It is the duty of the owner or occupant of the property to give the commissioner free access to the property at reasonable times for the purpose of making such inspections or investigations as are necessary to determine compliance with the requirements of this part and rules and regulations promulgated pursuant to this part.



§ 68-221-406 - Unlawful acts.

(a) It is unlawful for any person to:

(1) Begin construction or construct any house or establishment, mobile or permanent, to be served by a subsurface sewage disposal system prior to approval of plans for the proposed location of the house or establishment and location of disposal system on the lot and approval of the specific lot as to its suitability for construction of the subsurface sewage disposal system by the commissioner;

(2) Begin construction or construct any house or establishment, mobile or permanent, in a subdivision until the subdivision plans have been approved by the commissioner;

(3) Construct, alter, extend or repair subsurface sewage disposal systems prior to securing a permit from the commissioner;

(4) Construct, alter, extend or repair subsurface sewage disposal systems in violation of the provisions of the permit;

(5) Engage in the business of removing accumulated wastes from subsurface sewage disposal systems unless a permit has been secured from the commissioner;

(6) Engage in the business of removing wastes from subsurface sewage disposal systems and dispose of such wastes in any place and manner that do not meet the approval of the commissioner;

(7) Dispose of sewage or effluent from a subsurface sewage disposal system into any existing or abandoned well or well dug or drilled for that purpose, caves, sinkholes, ditches, streams or surface of the ground; or

(8) Engage in the business of constructing, altering, extending or repairing subsurface sewage disposal systems prior to securing a permit for such business from the commissioner.

(b) Notwithstanding any provision of this part to the contrary, if the department is unable to inspect a subsurface sewage disposal system which requires repair within four (4) business days of notification to the department that a repair is necessary, then the person notifying the department may proceed with such repair as though the department had made its inspection and approved the repair. The department shall give priority in inspection of subsurface sewage disposal systems to repair of such systems over issuance of permits for new construction for installation of such systems.



§ 68-221-407 - Approval of subdivision plan.

No proposed subdivision shall be approved by a local planning commission or other agency authorized to approve subdivisions until the plans for such subdivisions have been approved by the commissioner.



§ 68-221-409 - Permits required -- Performance bond requirement.

(a) Any person proposing to construct, alter, extend or repair subsurface sewage disposal systems, or engage in the business of removing accumulated wastes from such systems, shall secure a permit from the commissioner, in accordance with this part and rules and regulations promulgated pursuant to this part.

(b) If the permit of an installer of subsurface sewage disposal systems has been suspended or revoked after January 1, 2006, or if the department denies an application for renewal of a permit after January 1, 2006, and the permit is later reinstated or the installer later applies for a new permit, then to be eligible to receive such reinstated or new permit, the installer shall file with the commissioner a performance bond, or an irrevocable letter of credit, in the amount of thirty thousand dollars ($30,000), for the benefit of any person who hires the installer and is damaged because of any negligence or fraud by the installer. Any person so damaged may sue directly on the bond without assignment of the bond. Liability under any such bond may not exceed, in the aggregate, the amount of the bond. If the bond of such installer later ceases to be in effect, the permit of the installer shall become null and void, subject to reinstatement, if a new bond is provided.



§ 68-221-410 - Variances -- Hearings -- Finality of decision.

(a) (1) Any person whose subdivision plan has been disapproved or whose application for a subsurface sewage disposal system permit has been denied under this part and the rules and regulations promulgated pursuant to this part, may request in writing that a variance be granted by the commissioner.

(2) The request should set forth in numbered paragraphs the variance requested, the reasons therefor, and be signed by the applicant.

(3) The commissioner shall investigate the request for variance and inform the applicant of the commissioner's decision within ninety (90) days from the date the request is received.

(4) A variance may be granted when in the opinion of the commissioner such a variance will not violate § 68-221-401 or otherwise constitute a definite health hazard.

(b) (1) Where an applicant, having had a plan disapproved or a permit denied, does not wish to request a variance, or where such applicant's request for a variance is denied, or where such applicant's permit has been suspended or revoked, such applicant may request a hearing before the commissioner; provided, that nothing in this section shall require the commissioner to hold more than one (1) hearing on a particular matter.

(2) Any hearing which is held pursuant to this section shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) Any decision of the commissioner to disapprove plans to deny, suspend or revoke a permit, or to deny a request for a variance, shall become a final decision and not subject to review unless the applicant requests by written petition a hearing or variance no later than thirty (30) days after such decision is received.



§ 68-221-411 - Laws or ordinances in conflict with part.

In any case where a provision of this part is found to be in conflict with a provision of any private or public act or local ordinances or code existing May 4, 1973, the provision which establishes the higher standard for the promotion and protection of the health and safety of the people shall prevail.



§ 68-221-412 - Injunctions.

(a) The commissioner may cause to be instituted a civil action in any court of competent jurisdiction for injunctive relief to prevent violation of any provision of this part or any rule or regulation promulgated pursuant to this part.

(b) It is the duty of the district attorney general in whose district a violation occurs to assist the commissioner in bringing such civil action.



§ 68-221-413 - Violations -- Penalty.

(a) Any person violating any of this part and rules and regulations promulgated pursuant to this part commits a Class C misdemeanor.

(b) It is the duty of the district attorney general in whose district a violation occurs to assist the commissioner in prosecuting such violations.



§ 68-221-414 - Proof of access to sewage system prior to construction -- Rules and regulations.

(a) Any person who intends to construct or locate a house or establishment, mobile or permanent, shall furnish evidence to the deputy electrical inspector under contract with the department of commerce and insurance, that:

(1) The house or establishment is served by a public sewerage system; or

(2) The person has applied for a permit for a subsurface sewage disposal system;

provided, that this subsection (a) shall not apply to farm buildings or other buildings which are not connected to a public sewerage system or a subsurface sewage disposal system.

(b) No public electric system shall supply electrical service for the construction or location of a house or establishment, mobile or permanent, until notified by the official electrical inspector that there has been compliance with subsection (a). Such notification shall be furnished to the public electric system by the inspector along with the electrical inspection approval for the house or establishment.

(c) Under no circumstances shall any of the following persons be held liable for a violation of subsection (b) unless the violation is knowing and intentional:

(1) A public electric system or any of its employees; and

(2) The department of commerce and insurance or any of the electrical inspectors employed by or under contract with that department.

(d) The sole responsibility for enforcement of the subsurface sewage law shall lie with the department of environment and conservation.

(e) This section does not apply to those counties having, on July 1, 1994, countywide building permit programs; provided, that those counties shall by letter certify to the commissioner of environment and conservation that such programs do exist which require that a subsurface sewage disposal system permit be obtained prior to receiving a building permit.

(f) (1) On or before September 14, 1993, the commissioner of environment and conservation shall promulgate proposed regulations establishing the necessary coordination between the department of environment and conservation and the department of commerce and insurance. These regulations shall not become final until they are approved by the commissioner of commerce and insurance.

(2) The commissioner of commerce and insurance may promulgate regulations clarifying that department's responsibility under this section, if such regulations are deemed necessary.

(g) Any county that adopts and establishes a countywide building permit program subsequent to July 1, 1994, shall become exempt from this section; provided, that it meets the requirements of subsection (e).



§ 68-221-415 - Advanced treatment systems pilot project study.

(a) The department of environment and conservation is directed to coordinate a pilot project study of advanced treatment systems (ATS) over a two-year period. For purposes of §§ 68-221-415 -- 68-221-417, ATS are defined as those waste water treatment systems that have been certified and listed by the National Sanitation Foundation as meeting American National Standard Institute/National Sanitation Foundation, "ANSI/NSF" Standard 40 or those systems that have been certified by another third party testing entity acceptable to the commissioner as meeting ANSI/NSF Standard 40 by a methodology acceptable to the commissioner. The department shall determine which of the existing water and waste water treatment authorities ("authorities") created pursuant to title 68, chapter 221, part 6 wish to participate in this study. The department and any participating authorities shall develop a detailed plan for the pilot project study. Any authorities created after the initiation of the study shall be eligible to participate on the same terms as the existing authorities. The study shall be conducted as follows:

(1) It shall only be conducted in counties, municipalities, or metropolitan governments that have established an authority;

(2) The costs of the study shall be borne by the participating authorities, the owners of ATS, and the manufacturers;

(3) During the term of the study, the manufacturer shall conduct quarterly sampling and analysis of the effluent to determine if the level of CBOD5 is no higher than twenty-five milligrams per liter (25 mg/l) and the level of TSS is no higher than thirty milligrams per liter (30 mg/l) and perform any necessary repairs if any sample result exceeds either of those limits;

(4) The ATS shall only be installed on lots that meet the requirements of the rules promulgated pursuant to this part; provided, that lots may be eligible for the study if the primary disposal area meets the requirements of Appendix II of the rules after considering the reductions specified in (b)(6) and the duplicate area meets the requirements of the rules for either a conventional system or an alternative system;

(5) The participating authorities and the department shall approve and oversee the installation of all ATS;

(6) The participating authorities shall receive and maintain the reports of operation and maintenance on all ATS; and

(7) The participating authorities shall perform operation and maintenance on any ATS during the term of the study in the event the owner and the manufacturer fail to perform operation and maintenance and shall have the right to enter upon private property during reasonable business hours for this purpose.

(b) The purposes of the study are:

(1) To determine whether any reduction in field lines for final dispersal of effluent from ATS is appropriate as compared to the requirements for conventional systems, and if so, how much;

(2) To test the performance of ATS and the effluent dispersal from ATS in the different conditions that occur in the state by conducting studies in at least each of the three (3) grand divisions and including evaluation of sandy soils, clay soils, pan soils, and sloped installations;

(3) To determine the necessary interval for maintenance on ATS;

(4) To evaluate the impact on the quality of effluent from ATS of various factors that may occur in daily use such as disposal of household cleaners and other chemicals, vacations during which there is no flow through the system, etc.;

(5) To evaluate through surveys of other states, a review of literature or other means, what mechanism would be best to ensure that operation and maintenance of ATS would occur throughout the life of the systems; and

(6) Without limiting any of the foregoing including studying other sizes of area for field lines, the study shall specifically evaluate whether the following reductions in area of field lines for disposal of effluent from ATS are appropriate:

(A) Forty percent (40%) in soils determined by a certified soil scientist to have an absorption rate of sixty (60) minutes per inch or less;

(B) Thirty percent (30%) in soils determined by a certified soil scientist to have an absorption rate of sixty-one (61) through seventy-five (75) minutes per inch; and

(C) Twenty percent (20%) in soils determined by a certified soil scientist to have an absorption rate greater than seventy-five (75) minutes per inch but which qualify for a permit under the requirements of § 68-221-403(c)(1)-(5).

(c) The department is further directed to incorporate the results of this study into its regulations for subsurface sewage disposal systems so that ATS will be allowed as an alternative method of sewage disposal under appropriate conditions.



§ 68-221-416 - Advanced treatment systems requirements.

All ATS installed are subject to the following requirements:

(1) A technician certified by the manufacturer shall install or personally supervise the installation of each ATS and associated field lines. Once an ATS is installed pursuant to § 68-221-415 and this section, the owner of the property shall perpetually operate and maintain it properly. This requirement shall run with the land and be binding upon all future owners of the property. A technician certified by the manufacturer shall perform this operation and maintenance on the ATS;

(2) Routine operation and maintenance shall be performed at three-month intervals;

(3) The manufacturer shall execute a four-year operation and maintenance contract with the owner of each ATS sold and installed. The costs of such contract shall be included in the original price of the installed ATS. The contract shall require that the manufacturer provide the following services, unless the damage or failure is caused by abuse by the homeowner or a third party outside the control of the manufacturer or technician:

(A) All manufacturer required or recommended mechanical and physical inspections and adjustments;

(B) The inspecting, repair, and cleaning or replacement of any filters or mechanical components, as required or as may be necessary;

(C) Service calls at request of owner to inspect, adjust, repair, or replace components;

(D) Any necessary repairs to the effluent disposal system associated with the ATS; and

(E) Measure the sludge and pump it out and properly dispose of it, when necessary; and

(4) All zoning requirements established for the parcel by the municipality or county government shall apply.



§ 68-221-417 - Penalty for failure to conduct operation and maintenance checks -- Penalty for failure to maintain operation and maintenance contract.

Failure of a property owner to conduct operation and maintenance as required by §§ 68-221-415 and 68-221-416 or to maintain an operation and maintenance contract for an ATS shall constitute an offense punishable as a Class C misdemeanor.



§ 68-221-418 - Excavation of a preexisting subsurface sewage disposal system.

(a) Notwithstanding any provision of the law to the contrary, no county government official may require a homeowner or the department to conduct any excavation of a pre-existing subsurface sewage disposal system prior to issuing any county permit or license for rebuilding, remodeling, or otherwise altering any house or establishment, mobile or permanent, utilizing such system; provided, however, that:

(1) If the county permit is issued, the altered house or establishment utilizing the pre-existing subsurface sewage disposal system will be owned by the same owner or:

(A) An ancestor of such owner;

(B) The spouse or former spouse of such owner;

(C) A lineal descendent of such owner, of such owner's spouse or former spouse, or of a parent of such owner; or

(D) The spouse of any lineal descendent of such owner described in subdivision (a)(1)(C) of this section; who utilized the subsurface sewage disposal system prior to rebuilding, remodeling or otherwise altering such house or establishment;

(2) The owner, or person described in subdivisions (a)(1)(A)-(D) of this section, has no actual knowledge of any defect with the subsurface sewage disposal system or any failure of such system;

(3) The pre-existing subsurface sewage disposal system is not constructed, altered, extended or repaired in any manner other than being connected to the rebuilt, remodeled or otherwise altered house or establishment;

(4) The rebuilding, remodeling, or other alteration of the house or establishment is not in connection with a sale of the property; and

(5) The property owner who applied and obtained the permit or license signs a sworn statement certifying compliance with this section.

(b) Prior to sale of such altered or improved house or establishment, the owner shall disclose such improvements utilizing the pre-existing subsurface sewage disposal system on the residential property disclosure statement required pursuant to § 66-5-210.

(c) Any county that enters into an agreement with the commissioner of environment and conservation pursuant to § 68-221-403, upon the majority vote of such county's governing body and written notification of such vote to the department, shall be exempt from this section.



§ 68-221-419 - Requirements for the installation and operation of advanced treatment systems (ATS).

(a) Any water and wastewater treatment authority that is created by a county legislative body pursuant to part 6 of this chapter, subject to approval by the county legislative body, may enact a regulation that creates requirements for the installation and operation of advanced treatment systems (ATS) and the structures served by ATSs within the county; provided, that:

(1) The requirements are equal to or more stringent than the requirements imposed on the systems or structures by the department of environment and conservation pursuant to this part or title 69, chapter 3, part 1;

(2) A copy of the regulation is filed with the department prior to its effective date;

(3) Any modifications to the regulation requested by the department at any time are promptly adopted; and

(4) Enforcement of the regulation shall be the responsibility of the county legislative body and shall not be the responsibility of the department.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.






Part 5 - Waterworks Construction Loan Act of 1974

§ 68-221-501 - Short title.

This part shall be known and may be cited as the "Waterworks Construction Loan Act of 1974."



§ 68-221-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authority" means the Tennessee local development authority, a public agency, created by title 4, chapter 31, or its successor;

(2) "Construction" means the erection, building, acquisition, alteration, reconstruction, improvement or extension of waterworks, preliminary planning to determine the economic and engineering feasibility of waterworks, the engineering, architectural, legal, fiscal and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures and other action necessary in the construction of waterworks, and the inspection and supervision of the construction of waterworks;

(3) "Department" means the department of environment and conservation;

(4) "Eligible project" means a project for the construction of waterworks for which approval is required under this part, which conforms with the applicable rules and regulations of the department, and which in the judgment of the department is economically feasible;

(5) "Law" includes any act or statute, general, special or local, and the charter of any incorporated town or city or metropolitan government of this state;

(6) "Municipality" means any county, metropolitan government, incorporated town or city, or special district of this state empowered to provide water services, or any combination of two (2) or more of the foregoing acting jointly, in connection with an eligible project; and

(7) "Waterworks" includes all or any part of the following: source of supply, pumping facilities, purification works, collection and storage facilities and distribution system for water, together with all necessary parts and appurtenances for proper operation.



§ 68-221-503 - Authorization for loans to municipalities for waterworks -- Funding -- Conditions of approval and repayment -- Loan eligibility of municipalities not receiving state-shared taxes.

(a) (1) The state is authorized to make loans to any municipality for the construction of waterworks.

(2) Such loans shall be made from the proceeds of bonds or notes issued by the authority for the purpose of making such loans.

(3) The authority shall establish the repayment schedule for the repayment of the loan, and the loan agreement, shall be between the state, acting through the department and the authority, and the municipality; provided, that at the time of approval of the loan agreement, the annual repayment schedule applicable to all approved loans to a municipality under this part, when combined with annual repayment schedules applicable to approved loans and grants to the municipality under part 2 of this chapter and former chapter 211, part 4 of this title [repealed], shall not exceed two hundred percent (200%) of the unobligated amount of annual state-shared taxes paid to the municipality as shown by the latest completed audit for the state's fiscal year; provided further, that the authority may impose more strict requirements if, in its judgment, it is deemed necessary or advisable.

(4) (A) Nothing contained herein shall require a uniform test for all loans, it being the intent of the general assembly that the authority exercise discretion based on the facts and circumstances of each loan.

(B) In exercising its discretion, the authority shall take into consideration the general financial condition of the municipality receiving the loan and the ability of the system, for which such loan is to be made, to generate user fees sufficient to pay the costs of operation, maintenance and debt service of the system, including depreciation in accordance with generally accepted accounting principles.

(5) For purposes of determining compliance with this subsection (a), the annual repayment schedule for each loan or grant shall be, in cases prior to the funding of such grants or loans or where such grants or loans have been financed on an interim basis other than by bonds, an estimated annual repayment schedule showing debt service requirements under the grant or loan agreements as if the bonds to be issued to fund such grants or loans will bear interest at a rate per annum and mature in such manner as the authority shall establish at the time of approval of each such grant or loan and, in cases where bonds have been issued to fund such grant or loan, the actual debt service requirements on such bonds.

(b) Only municipalities receiving state-shared taxes shall be eligible to participate in the loan program; provided, that one (1) or more municipalities receiving state-shared taxes may enter into a loan agreement with the state and loan the proceeds of such waterworks loan to a municipality not receiving state-shared taxes.



§ 68-221-504 - Rules and regulations.

The department may adopt rules and regulations necessary for the effective administration of this part, including, but not limited to, the submission of plans, the procedures to be followed in applying for loans, and for enforcing agreements entered into by municipalities with the department with respect to such loans. Such rules and regulations shall require that an eligible project be so constructed, both as to materials and design, as to:

(1) Provide an adequate and safe supply of water for the area to be served;

(2) Provide for expansion and extension of the system, taking into consideration growth that can be reasonably anticipated; and

(3) Minimize costs of integration with another system or systems where proximity of such systems indicates that integration may become desirable.



§ 68-221-505 - Appropriation of funds.

There are authorized to be appropriated to the department such funds as the general assembly may appropriate to enable the department to carry out its functions under this part.



§ 68-221-506 - Loan agreements with municipalities -- Provisions of agreement.

(a) The state may enter into agreements with municipalities, and any municipality may enter into an agreement with the state for loans herein provided, subject, however, to any existing contractual obligations of the municipality.

(b) Any loan agreement may include such provisions as may be agreed upon by the parties thereto, and shall include, in substance, the following:

(1) An estimate of the reasonable cost of the project to be constructed, as determined by the department;

(2) An agreement by the state to pay part of the amount of the loan to the municipality prior to the construction, or during the progress of the construction, or to pay the amount of the loan following completion of the construction, as may be agreed upon by the parties; and

(3) An agreement by the municipality to:

(A) Proceed expeditiously with and complete the project in accordance with plans approved pursuant to this part and to § 68-221-102;

(B) Commence operation of the waterworks on its completion, and not discontinue operations or dispose of the project without the approval of the department and the authority;

(C) Operate and maintain the project in accordance with applicable provisions of this chapter, and rules and regulations of the department;

(D) Establish and collect such fees, rates or charges for water service and/or pledge other available sources of revenues necessary to make payments according to the schedule established by the authority and to make payments as provided in this part; and

(E) Establish and maintain adequate financial records for the waterworks, and make an annual audit of the financial records and transactions covering each fiscal year and furnish a copy of such audits to the comptroller of the treasury.



§ 68-221-507 - Additional agreements or securities required for issuance of bonds.

The authority has the right to enter into such further agreements with a municipality and require such further guarantees or securities as it may see fit prior to, or simultaneously with, the issuance of bonds, or to refuse to issue such bonds until such agreements or securities, in any form which the authority may elect, are agreed to or are obtained.



§ 68-221-508 - Approval of loan agreements -- Payments.

(a) All loan agreements entered into pursuant to this part shall be subject to approval by the commissioner of finance and administration and, as to form, by the attorney general and reporter.

(b) All payments by the state pursuant to such agreements shall be made upon warrant by the commissioner of finance and administration on vouchers approved by the department, and such payments shall be subject to audit at any time.



§ 68-221-509 - Allocation of loan funds -- Criteria.

In allocating loan funds to municipalities, the department shall give consideration to, and apply, the following standards and criteria:

(1) The need and desirability for water to be supplied by the proposed waterworks construction;

(2) The need for upgrading the quality of water of an existing waterworks;

(3) The ability of the municipality to secure borrowed money from other sources and costs thereof;

(4) If the purpose of the loan is to extend water service into an area outside the boundaries of incorporated towns and cities or special districts, the greater capability of another municipality to provide water in the area, if such other municipality is permitted by law to serve the area and will make a commitment satisfactory to the department to extend such service into the area;

(5) The enhancement of the economic development of the state, the region or the locality;

(6) The upgrading of the quality of life of the state, the region or the locality;

(7) The achievement of a political equity or balance across the state and between such diversities or interests as cities and counties, urban areas and rural areas, and grand divisions; and

(8) In the case of a special district, the financial stability of the district, and no funds shall be made available to a district when there is reason to believe that the funds may not be repaid.



§ 68-221-510 - Payments to state -- Water service fee -- Taxation.

(a) The authority shall establish the monthly payment due from the municipality to the state necessary for the municipality to fund the project.

(b) The municipality shall establish a water service fee and/or such ad valorem taxes as necessary to provide funds sufficient to pay the monthly payments established, plus the costs of operation and maintenance of the water works, including depreciation according to generally accepted accounting principles, and any other debt service expense of the system.

(c) It is the intent that the water service fee be the primary source of payment of such costs and payments.

(d) The water service fee shall be adjusted periodically by the municipality so that such fees will be sufficient to pay such monthly payments and costs, but will create a minimum excess.

(e) It is the intent that such water service fees shall only be for the purpose of providing for such monthly payments and costs.

(f) The water service fee shall be expressed as a single charge on the utility bill.



§ 68-221-511 - Payments made to authority -- Special trust funds.

(a) Each municipality having entered into a loan agreement shall remit to the authority such amounts and at such times as shown in the amortization schedule established by the authority.

(b) Such funds shall be placed in a special trust fund of the authority created to provide for the payment of principal of, and interest on, bonds and notes issued by the authority for the purpose of providing waterworks loans to municipalities.



§ 68-221-512 - Tax levy to meet payments.

In the event the revenues of a waterworks project are insufficient to meet the payments as established by the authority, any county, metropolitan government, incorporated town or city may levy a tax on property sufficient to make such payments, which shall be in addition to all other taxes authorized or limited by law.



§ 68-221-513 - Failure of municipality to comply with payment schedule -- Withholding of state funds -- Rate increases.

(a) In the event any municipality, having entered into a loan agreement, shall fail to remit funds in accordance with the amortization schedule established by the authority, the commissioner of finance and administration shall deliver by certified mail a written notice of such failure to the municipality within five (5) days of the failure.

(b) In the event the municipality shall fail to remit the amount set forth in the notice within sixty (60) days of the receipt of such notice, the commissioner shall, without further authorization, withhold such sum or part of such sum from any state-shared taxes which are otherwise apportioned to the municipality for the benefit of the authority.

(c) Furthermore, in the event any municipality having entered into a loan agreement shall fail to remit funds in accordance with the amortization schedule established by the authority, the municipality shall increase its fees, rates or charges for water service and/or pledge additional other available sources of revenue as are necessary to meet the obligation of the municipality according to the loan agreement.



§ 68-221-514 - Enforcement of agreement by the state.

The state, either through the authority or the department, shall have the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction, to require the municipality and the governing body and any proper officer, agent or employee of the municipality to carry out any agreements and to perform its and their duties under this part or any rule or regulation of the department adopted pursuant thereto.



§ 68-221-515 - Limit on indebtedness not applicable.

Municipalities may enter into loan agreements under the provisions of this part, notwithstanding and without regard to any limit on indebtedness provided by law.



§ 68-221-516 - Action of municipality by resolution.

All action required or authorized to be taken under this part by the governing body of any municipality may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced, and shall take effect immediately upon its adoption.



§ 68-221-517 - Provisions supplemental.

(a) This part is in addition and supplemental to any other law providing for the financing of waterworks of municipalities, and shall not be deemed to amend or repeal any other law.

(b) No proceedings by a municipality shall be required for loan agreements hereunder except such as are provided by this part, notwithstanding any provision of law to the contrary.

(c) No requirements or restrictions applicable to borrowing by municipalities contained in any other law shall be applicable to loans under this part.



§ 68-221-518 - Powers of Tennessee regulatory authority unaffected.

Nothing in this part shall be construed as impairing the powers and duties of the Tennessee regulatory authority with respect to special districts empowered to provide water services.



§ 68-221-519 - Loans made retroactively.

To the extent that a loan is made retroactively under this part for an eligible project that has been financed by other funds, such loan may be used by a municipality for any municipal water purpose.






Part 6 - Water and Wastewater Treatment Authority Act

§ 68-221-601 - Short title.

This part shall be known and may be cited as the "Water and Wastewater Treatment Authority Act."



§ 68-221-602 - Authorities created as public and governmental bodies -- Property and revenue exempt from taxes.

(a) It is declared that water and wastewater treatment authorities created pursuant to this part shall be public and governmental bodies acting as agencies and instrumentalities of the creating and participating governmental entities; and that the acquisition, operation and finance of water and wastewater treatment works by such authorities is declared to be for a public and governmental purpose and a matter of public necessity.

(b) The property and revenues of the authority, or any interest therein, are exempt from all state, county and municipal taxation.



§ 68-221-603 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authority" means a water and wastewater treatment authority created pursuant to this part;

(2) "Board" means the board of commissioners of an authority;

(3) "Bonds" includes notes, interim certificates or other obligations of an authority;

(4) "Creating governmental entity" means any city, metropolitan government or county which creates an authority pursuant to this part;

(5) "Executive officer" means the mayor, county mayor or other chief executive officer of any creating or participating governmental entity;

(6) "Governing body" means the chief legislative body of any creating or participating governmental entity;

(7) "Participating governmental entity" means any utility district, metropolitan government, city, town or county; which utility district, city, town or county, pursuant to a resolution of its governing body, shall have sold, leased, dedicated, donated or otherwise conveyed its water or wastewater treatment works, or both, or a portion thereof, to the authority for operation by the authority in order to make such treatment works an operational part of its treatment works;

(8) "State" means the state of Tennessee; and

(9) "Treatment works" means any devices and systems used in the storage, treatment, recycling and reclamation of sewage or industrial wastes of a liquid nature to restore and maintain the chemical, physical and biological integrity of the state's waters, or any devices and systems used in the treatment and distribution of water, including intercepting sewers, outfall sewers, sewage collection systems, water storage facilities, water transmission lines, pumping, power and other equipment, and their appurtenances, extensions, improvements, remodeling, additions and alterations thereof; elements essential to provide a reliable recycled supply, such as standby treatment units and clear well facilities, and any works.



§ 68-221-604 - Establishment of authorities -- Public hearing -- Adoption and filing of resolution -- Agreements for transfer of existing facilities.

(a) Any city, metropolitan government or county may create a water and wastewater treatment authority in the manner provided for in this part.

(b) (1) The governing body of the creating governmental entity shall adopt, and its executive officer shall approve, a resolution calling a public hearing on the question of creating an authority.

(2) Notice of the date, hour, place and purpose of such hearing shall be published at least once each week for two (2) consecutive weeks in a newspaper of general circulation in the creating governmental entity, the last such publication to be at least one (1) week prior to the date set for the hearing.

(c) The hearing shall be had before the governing body and all interested persons shall have an opportunity to be heard.

(d) (1) After the hearing, if the governing body determines that the public convenience and necessity require the creation of an authority, it shall adopt, and its executive officer shall approve, a resolution or an ordinance so declaring and creating an authority, which resolution or ordinance shall also designate the name and principal office address of the authority.

(2) A certified copy of the resolution or ordinance shall be filed with the secretary of state of Tennessee, along with the resolution approving the appointment of the board of commissioners as provided for in § 68-221-605, and upon such adoption and filing, the authority shall constitute a body politic and corporate, with all the powers hereinafter provided.

(e) (1) Whenever an authority shall be created under this part, the creating governmental entity and any participating governmental entity shall enter into an agreement with the authority for the orderly transfer to the authority of the treatment works properties, functions, service area and outstanding obligations.

(2) The agreement may include provisions for the reimbursement of any such governmental entity for its obligations issued for treatment works.



§ 68-221-605 - Appointment of commissioners -- Members -- Election of officers -- Jurisdiction.

(a) (1) The governing body of the authority shall be a board of commissioners of five (5) persons appointed by the executive officer of the creating governmental entity and approved by its governing body.

(2) The board of commissioners shall include a person of good standing and reputation in each of the following fields: engineering, law, industry or commerce, and finance.

(b) (1) If there are one (1) or more participating governmental entities, one (1) additional member of the board shall be appointed by the executive officer of each participating governmental entity and approved by its governing body.

(2) The vote of each member of the board shall reflect the population of the area of the governmental entity which the member represents, with the five (5) members representing the creating governmental entity, each having a vote reflecting one fifth (1/5) of the population of the area of the entity.

(c) Commissioners first appointed to the board shall be appointed for terms of one (1), two (2), three (3), four (4) and five (5) years, respectively, but thereafter each commissioner shall be appointed for a term of five (5) years.

(d) (1) Any vacancy by reason of nonresidence, incapacity, resignation or death shall be filled in like manner for the unexpired term.

(2) A commissioner's term shall continue until the appointment and qualification of such commissioner's successor.

(3) A commissioner may be removed from office by a two-thirds (2/3) vote of the governing body of the governmental entity which approved the commissioner's appointment, but only after notice of the cause of the removal shall have been served upon the commissioner, and only after the commissioner shall have been granted an opportunity for a public hearing on such cause.

(e) (1) The board shall elect from among its members a chair and vice chair, each of whom shall continue to be voting members, and shall adopt its own bylaws and rules of procedure.

(2) The presence of commissioners having a majority of the voting strength of the commissioners shall constitute a quorum for the transaction of business.

(3) Except as herein expressly otherwise specified, all powers herein granted to an authority shall be exercised by the board.

(4) Commissioners shall receive no salary but shall be reimbursed for necessary expenses incurred in the performance of their official duties.

(5) Neither the Tennessee regulatory authority nor any other board or commission of like character hereafter created shall have jurisdiction over the authority in the management and control of any treatment works, including the regulation of its rates, fees or charges.



§ 68-221-606 - Executive director -- Other officers -- Budget.

(a) The board shall appoint an executive director, who shall be the chief executive and administrative officer of the authority, and who shall enter into a contract with the executive director establishing such director's salary and term of office.

(b) (1) The executive director shall appoint, and the board shall confirm, the following additional officers:

(A) A secretary;

(B) An auditor;

(C) Legal counsel;

(D) A treasurer; and

(E) A chief engineer.

(2) All other officers and employees of the authority shall be appointed by the executive director, subject to any civil service plan adopted by the board.

(c) (1) The executive director shall prepare annually the operating budget of the authority and submit the same to the board for approval at least sixty (60) days prior to the beginning of the fiscal year.

(2) If such budget shall not have been acted upon by the board on the first day of the fiscal year, it shall then automatically go into effect.

(d) The executive director shall also submit such periodic reports to the board as it may direct.

(e) The executive director shall attend all meetings of the board.



§ 68-221-607 - Powers of authority.

(a) An authority has all powers necessary to accomplish the purposes of this part (excluding the power to levy and collect taxes) including, but not limited to, the following:

(1) Have perpetual succession, sue and be sued, and adopt a corporate seal;

(2) Plan, establish, acquire, construct, improve and operate one (1) or more treatment works within or without the creating and participating governmental entities and within this state and within any adjoining state;

(3) Acquire real or personal property or any interest therein by gift, lease or purchase, for any of the purposes herein provided; and to sell, lease or otherwise dispose of any such property;

(4) Enter into agreements with the creating governmental entity or with participating governmental entities, to acquire by lease, gift, purchase or otherwise, any treatment works, or property related thereto, of such governmental entity and operate such treatment works as a part of its treatment works; or enter into agreements with participating governmental entities providing for the operation by the authority of the treatment works, or any portion thereof, owned by any participating governmental entity;

(5) Enter into agreements with the creating governmental entity and participating governmental entities with respect to the manner of transfer of treatment works employees of such governmental entities to the authority, and with respect to the retention by such employees of existing civil service status and accrued pension, disability, hospitalization and death benefits;

(6) Enter into, by contract with the creating governmental entity or otherwise, a plan of civil service for employees of the authority;

(7) Enter into, by contract with the creating governmental entity or otherwise, a plan for pension, disability, hospitalization and death benefits for the officers and employees of the authority;

(8) Make application directly to the proper federal, state, county and municipal officials and agencies, or to any other source, public or private, for loans, grants, guarantees or other financial assistance in aid of treatment works operated by it, and accept the same;

(9) Make studies and recommend to the appropriate commissions and legislative bodies of the creating and participating governmental entities, zoning changes in the area of any treatment works operated by the authority;

(10) Have control of its treatment works with the right and duty to establish and charge fees, rates and other charges, as set out herein, and collect revenues therefrom, not inconsistent with the rights of the holders of its bonds;

(11) Appoint an executive director, and confirm or reject the executive director's appointments of a secretary, a treasurer, an auditor, legal counsel and a chief engineer; prescribe their duties and qualifications; and fix their compensation;

(12) Use in the performance of its functions the officers, agents, employees, services, property, facilities, records, equipment, rights and powers of the creating governmental entity or any participating governmental entity, with the consent of any such governmental entity, and subject to such terms and conditions as may be agreed upon;

(13) Enter such lands, waters or premises as in the judgment of the authority may be necessary for the purpose of making surveys, soundings, borings and examinations to accomplish any purpose authorized by this part, the authority to be liable for actual damage done;

(14) Designate an independent certified public accountant firm to do an annual post audit of all books, accounts and records of the authority and issue a public report thereon;

(15) Adopt by majority vote of the board the purchasing procedures for utility districts as defined in title 7, chapter 82, part 8; and

(16) Adopt by majority vote of the board, regulations, including, but not limited to, requirements for the posting of performance bonds and maintenance bonds, governing the operation and maintenance of nontraditional sewage disposal systems. The phrase "nontraditional sewage disposal systems" does not include subsurface sewage disposal systems that are subject to the permitting requirements of part 4 of this chapter, nor to wastewater collection and disposal systems that are owned or operated by a governmental entity. The Water Quality Control Act, compiled in title 69, chapter 3, and regulations adopted thereunder, shall prevail over any such regulations of an authority in the event of a conflict; provided, that the authority may adopt regulations that are more stringent than the Water Quality Control Act and regulations promulgated thereunder, if a copy of such regulations is filed with the department.

(b) All personnel employed by the board of commissioners of any water and wastewater authority under this chapter, including, but not limited to, the commissioners themselves, are prohibited from receiving any money or other goods or services of value of any sort as a result of any agreement, contractual or otherwise, for the installation of water and wastewater service within the bounds of the district; and further, those persons are also prohibited from receiving any moneys or other goods or services of value of any sort as a result of any agreement, contractual or otherwise, for the sale of any materials to be installed within the bounds of the district as water and wastewater service.



§ 68-221-608 - Charges for services -- Classification of customers -- Contracts for collection of sewer charges.

(a) The authority may fix the price or charges for its water and waste treatment services rendered to users within and without the service area of the authority; provided, that the rates charged must be uniform for the same class of customers or service and may represent the equitable or proportionate share of treatment costs of such class of customers or service.

(b) In classifying customers served or service furnished by such system of sewerage or water, the authority may, in its discretion, consider any or all of the following factors:

(1) The difference in cost of service to the various customers;

(2) The location of the various customers within and without the service area of the authority;

(3) The difference in cost of maintenance, operation, repair and replacement of the various parts of the system;

(4) The different character of the service furnished various customers;

(5) The quantity and quality of the sewage delivered and the time of its delivery;

(6) Capital contributions made to the system, including, but not limited to, assessments; and

(7) Any other matters which present a reasonable difference as a ground for distinction.

(c) (1) As used in this subsection (c), "sewer" means waste water collection and/or treatment.

(2) (A) The board may enter into contracts with any public or private corporation providing sewer services within the jurisdiction, or with any utility district or municipal utilities board or commission operating a water system within the jurisdiction of the authority, for the collection of sewer charges; and the authority, or any public corporation, utility district or municipal utilities board or commission so contracting with the authority or contracting directly with any public or private corporation providing sewer services within the jurisdiction, is authorized and empowered:

(i) To meter, bill and collect sewer service charges as an added designated item on its water service bills, or otherwise;

(ii) To discontinue water service to sewer users who fail or refuse to pay sewer service charges;

(iii) Not to accept payment of water service charges from any customer without receiving at the same time payment of any sewer service charges owed by such customer; and

(iv) Not to reestablish water service for any customer until such time as all past due sewer service charges owed by such customer have been paid.

(B) Such public corporation, utility district or municipal utilities board or commission is authorized to perform all acts and discharge all obligations required by the provisions of any such contract or contracts.



§ 68-221-609 - Collection from industrial users for construction costs -- Allocation of right to discharge industrial wastes into system.

(a) (1) In providing a treatment works to treat industrial wastes, either independently or in conjunction with other wastes, the authority has the authority to collect from such industrial users all or any part of the construction costs of such treatment works reasonably attributed to treatment of such industrial wastes.

(2) The apportionment of such costs shall be equitable as among industrial users, and such costs may be collected by assessment, connection fee, periodic charges, or in other manners or combinations thereof as in the judgment of the authority is equitable and will assure such industrial cost recovery.

(b) (1) The commitment of an industrial user of waste treatment service to repay its share of industrial recovery costs may be assumed by another industry replacing the former as a user of waste treatment services; provided, that such assumption shall not release such original or former user without the written consent of the agency, which consent shall not be unreasonably withheld.

(2) The authority shall have the right to allocate and reallocate among industrial users the right to discharge industrial wastes into the treatment system.

(3) In the event of such reallocation, the share of industrial cost recovery of each participating industry shall be reallocated proportionately among all industrial users; provided, that the share of an industrial user may not be increased except in proportion to its increased use of the system.



§ 68-221-610 - Power to condemn property.

(a) An authority has the power to condemn either the fee or such right, title, interest or easement in the property as the board may deem necessary for any of the purposes mentioned in this part, and such property or interest in such property may be so acquired whether or not the same is owned or held for public use by corporations, associations or persons having the power of eminent domain, or otherwise held or used for public purposes; provided, that such prior public use will not be interfered with by this use.

(b) Such power of condemnation may be exercised in the mode or method of procedure prescribed by title 29, chapter 17, or in the mode or method of procedure prescribed by any other applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain.



§ 68-221-611 - Power to issue bonds -- Conditions of bonds -- Rights of bondholders -- Execution -- Tax exemption -- Legal investment.

(a) (1) The authority has the power to issue negotiable bonds from time to time in order to accomplish any of the purposes authorized by this part, and it also has the power to issue bonds in the same manner and under the same provisions as municipalities or metropolitan governments or counties are empowered to issue bonds under the laws of this state, for the purposes authorized by this part.

(2) All such bonds shall be payable from all or any part of the revenues, income and charges of the authority and such bonds may also constitute an obligation of one (1) or more of the creating and participating governmental entities.

(b) (1) Such bonds shall be authorized by resolution of the board and shall bear such date, mature at such time or times, bear interest at such rate or rates payable annually or semiannually, be in such form and denominations, be subject to such terms of redemption with or without premium, carry such registration privileges, be payable in such medium and at such place or places, be executed in such manner, all as may be provided in the resolution authorizing the bonds.

(2) Such bonds may be sold at public or private sale in such manner and for such amount as the board may determine.

(c) Such resolution may include any covenants which are deemed necessary by the board to make such bonds secure and marketable, including, but not limited to, covenants regarding:

(1) The application of the bond proceeds;

(2) The pledging, application and securing of the revenues of the authority;

(3) The creation and maintenance of reserves;

(4) The investment of funds;

(5) The issuance of additional bonds;

(6) The maintenance of minimum fees, charges and rentals;

(7) The operation and maintenance of its treatment works;

(8) Insurance and insurance proceeds;

(9) Accounts and audits;

(10) The sale of treatment works properties;

(11) Remedies of bondholders;

(12) The vesting in a trustee or trustees such powers and rights as may be necessary to secure the bonds and the revenues and funds from which they are payable;

(13) The terms and conditions upon which bondholders may exercise their rights and remedies;

(14) The replacement of lost, destroyed or mutilated bonds;

(15) The definition, consequences and remedies of an event of default;

(16) The amendment of such resolution; and

(17) The appointment of a receiver in the event of a default.

(d) Any holder of any such bonds, including any trustee for any bondholders, may enforce their rights against the authority, its board or any officer, agent or employee thereof by mandamus, injunction or other action in any court of competent jurisdiction, subject to the covenants included in the bond resolution.

(e) (1) Sums received as accrued interest from the sale of any bonds may be applied to the payment of interest on such bonds.

(2) All sums received as principal or premium from such sale shall be applied to the purpose for which such bonds were issued, and may include, but without limitation, expenses for fiscal, legal, engineering and architectural services, expenses for the authorization, sale and issuance of the bonds, expenses for obtaining an economic feasibility survey in connection with such bonds, and to create a reserve for the payment of not exceeding one (1) year's interest on such bonds.

(f) Bonds issued pursuant to this part executed by officers in office on the date of such execution shall be valid obligations of the authority, notwithstanding that before the delivery thereof, any or all of the persons executing the bonds shall have ceased to be such officers.

(g) Bonds issued pursuant to this part, and the income therefrom, shall be exempt from all state, county and municipal taxation except inheritance, transfer and estate taxes.

(h) All public officers and bodies of the state, municipal corporations, political subdivisions, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, all executors, administrators, guardians, trustees, and all other fiduciaries in the state may legally invest funds within their control in bonds of an authority.

(i) Any bonds issued for the purpose of financing the cost of the establishment, construction, installation, acquisition, extension or improvement of any treatment works, as defined by § 68-221-603, which are to be the joint obligations of the authority and any creating governmental entity, or participating governmental entity, shall be authorized and issued by such governmental entity in the form and manner prescribed by the applicable provisions of title 5, chapter 11 [repealed] and title 7, chapter 36 [repealed], and the construction, installation, acquisition, extension or improvement of any treatment works shall be deemed to be a public works project, as defined in title 5, chapter 11 [repealed] and title 7, chapter 36 [repealed]. To the extent any of title 5, chapter 11 [repealed] and title 7, chapter 36 [repealed], relating to the terms and conditions of any bonds so issued, conflict with this section, the former shall prevail.

(j) Any bonds upon which any creating governmental entity, or participating governmental entity, is jointly obligated with the authority may be secured by the full faith and credit and taxing powers of such governmental entity as provided in the chapters cited herein.



§ 68-221-612 - Powers to incur debt in anticipation of federal or state aid -- Sale of bonds to federal agency -- Issuance of temporary obligations.

(a) (1) Notwithstanding any other laws of this state or any of its political subdivisions, any authority which has contracted for and accepted an offer or a grant of federal or state aid, or both, for a particular project for which the authority may raise or expend money, may, upon resolution of its board, incur indebtedness in anticipation of the receipt of such aid for the particular project by issuing its general obligation notes payable in not more than one (1) year, which notes may be renewed from time to time by the issue of other notes; provided, that no notes shall be issued or renewed in an amount which at the time of such issuance or renewal exceeds the unpaid amount of the federal or state aid or both in anticipation of which such notes are issued or renewed.

(2) To any extent that the federal or state aid in anticipation of which the notes were issued when received exceeds the amount of such aid remaining to be paid under contract or accepted offer, plus the amount of any outstanding notes issued in anticipation thereof, it shall be kept in a separate account and used solely for the payment of such outstanding notes.

(b) Every authority has the power and is authorized to:

(1) Sell bonds at private sale to any federal agency without any public advertisement;

(2) Issue interim receipts, certificates or other temporary obligations, in such form and containing such terms, conditions and provisions as the authority issuing the same may determine, pending the preparation or execution of definite bonds for the purpose of financing the construction of a public works project; and

(3) (A) Issue bond anticipation notes in anticipation of the sale of bonds which have been duly authorized, but all such bond anticipation notes, including any renewals thereof, shall finally mature not later than three (3) years from the date of the original notes.

(B) All such bond anticipation notes shall have the same security as the bonds in anticipation of which such notes are issued.



§ 68-221-613 - Administration by civil service -- Adoption of civil service plan by authority -- Requirements.

The authority by action of its board may elect to come under the civil service plan of the creating governmental entity, to be administered by the civil service commission or board of such governmental entity; or may adopt its own civil service plan to be administered by the board, which plan shall include, but need not be limited to, the following provisions:

(1) Entry into the service on the basis of open competition; and service, promotions and remuneration on the basis of merit, efficiency and fitness;

(2) Classifications of the positions in the service;

(3) The rating of candidates on the basis of publicly announced competitive examinations and the maintenance of lists of eligible candidates;

(4) Employment of candidates from the eligible lists in the highest qualified rating;

(5) Probationary periods not to exceed six (6) months;

(6) Disciplinary action, suspension or discharge of employees for cause only with the right of notice and review;

(7) Schedules of compensation and pay increases prepared by the executive director and approved by the board;

(8) Promotion on the basis of ascertained merit, seniority in service, and competitive examinations;

(9) Provision for keeping service records on all employees;

(10) Regulations for hours of work, attendance, holidays, leaves of absence and transfers; and procedures for layoffs, discharge, suspension, discipline and reinstatement;

(11) The exemption for civil service of persons employed to render professional, scientific, technical or expert service of a temporary or exceptional character; persons employed on projects paid from the proceeds of bonds issued by the authority; and persons employed for a period of less than three (3) months in any twelve-month period; and

(12) Review by the board, at the request of the employee in question and after notice and public hearing of any disciplinary action, suspension or discharge of any employee, which action, suspension or discharge may be affirmed, modified or reversed by the board. Findings of facts by the board shall not be subject to review by any court except for illegality or want of jurisdiction.



§ 68-221-614 - Powers of participating governmental entities.

Any creating governmental entity and any participating governmental entity has all necessary powers in order to further the purposes of this part, including, without limitation, the following, any or all of which powers may be exercised by resolution of its governing body, to:

(1) Advance, donate or lend money on real or personal property to the authority;

(2) Provide that any funds on hand or to become available to it for treatment works purposes shall be paid directly to the authority;

(3) Sell, lease, dedicate, donate or otherwise convey to the authority any of its interest in any existing treatment works or other related property, or grant easements, licenses or other rights or privileges therein to the authority;

(4) Enter into agreements with the authority with regard to the transfer of its treatment works' employees to the authority with the retention by such employees of any civil service status and accrued rights in pension, disability, hospitalization and death benefits; and

(5) Permit its rights, duties and powers under its charter or the laws of the state to be performed or exercised by the authority.



§ 68-221-615 - Dissolution of authority.

(a) Whenever the governing bodies of the creating governmental entity and the participating governmental entities shall each, by resolution, determine that the purposes for which the authority was created have been substantially accomplished, that all of the bonds and other obligations of the authority have been fully paid, and that such governmental entities have agreed on the distribution of the funds and other properties of the authority, then the executive officers of such governmental entities shall execute and file for record with the secretary of state of Tennessee a joint certificate of dissolution reciting such facts and declaring the authority to be dissolved.

(b) Upon such filing, the authority shall be dissolved, and title to all funds and other properties of the authority at the time of such dissolution shall vest in and be delivered to such governmental entities in accordance with the terms of their agreement relating thereto.



§ 68-221-616 - Provisions supplemental.

(a) The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law, and are not in substitution for such powers, and the limitations imposed by this part shall not affect such powers.

(b) The powers herein granted may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as herein expressly provided.

(c) Any metropolitan government or any home rule municipality authorized hereunder to create a water and wastewater treatment authority may do so without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.



§ 68-221-617 - Liberal construction.

This part shall be liberally construed to effect the purposes hereof, and insofar as this part may be inconsistent with any other law, this part shall be controlling.



§ 68-221-618 - Compensation of board members.

The members of the board of commissioners shall serve without compensation for their services, except that by resolution duly adopted by the board, each commissioner may receive a per diem payment for not more than six (6) meetings of the board in any calendar year at a rate not greater than one hundred dollars ($100) per meeting.






Part 7 - Tennessee Safe Drinking Water Act of 1983

§ 68-221-701 - Short title.

This part shall be known and may be cited as the "Tennessee Safe Drinking Water Act of 1983."



§ 68-221-702 - Declaration of policy and purpose.

Recognizing that the waters of the state are the property of the state and are held in public trust for the benefit of its citizens, it is declared that the people of the state are beneficiaries of this trust and have a right to both an adequate quantity and quality of drinking water.



§ 68-221-703 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Administrator" means the administrator of the United States environmental protection agency (EPA), or the administrator's designated representative;

(2) "Board" means the Tennessee board of water quality, oil and gas as established by § 69-3-104;

(3) "Certified laboratory" means any facility for performing bacteriological, chemical or other analysis on drinking water which has received interim or final certification by the department;

(4) "Commissioner" means the commissioner of environment and conservation, the commissioner's duly authorized representative, and, in the event of the commissioner's absence or a vacancy in the office of commissioner, the deputy commissioner;

(5) "Construction" means any placement, assembly or installation of facilities or equipment (including contractual obligations to purchase such facilities or equipment) at the premises where such equipment will be used, including preparation work at such premises;

(6) "Contaminant" means any physical, chemical, biological or radiological substance or matter in water;

(7) "Cross connection" means any physical arrangement whereby a public water supply is connected, directly or indirectly, with any other water supply system, sewer, drain, conduit, pool, storage reservoir, plumbing fixture or other device which contains, or may contain, contaminated water, sewage or other waste or liquid of unknown or unsafe quality which may be capable of imparting contamination to the public water supply as a result of backflow. Bypass arrangements, jumper connections, removable sections, swivel or change-over devices through which, or because of which, backflow could occur are considered to be cross-connections;

(8) "Department" means the department of environment and conservation;

(9) "Director" means the director of the division of water supply;

(10) "Division" means the division of water supply of the department;

(11) "Drinking water regulations" means regulations promulgated pursuant to this part;

(12) "Federal act" means the Safe Drinking Water Act, P.L. 93-523, as amended;

(13) "Ground water" means water beneath the surface of the ground, whether or not flowing through known or definite channels;

(14) "Lead free" means:

(A) Not containing more than two-tenths of one percent (0.2%) lead when used with respect to solder and flux; and

(B) (i) Not more than a weighted average of twenty-five hundredths of one percent (0.25%) lead when used with respect to the wetted surfaces of pipes, pipe fittings, plumbing fittings, and fixtures;

(ii) The weighted average lead content of a pipe, pipe fitting, plumbing fitting, or fixture shall be calculated by using the following formula: For each wetted component, the percentage of lead in the component shall be multiplied by the ratio of the wetted surface area of that component to the total wetted surface area of the entire product to arrive at the weighted percentage of lead of the component. The weighted percentage of lead of each wetted component shall be added together, and the sum of these weighted percentages shall constitute the weighted average lead content of the product;

(iii) The lead content of the material used to produce wetted components shall be used to determine compliance with this subdivision (14)(B);

(iv) For lead content of materials that is provided as a range, the maximum content of the range shall be used;

(15) "Maximum contaminant level" means the maximum permissible level of a contaminant in water which is delivered to any user of a public water system;

(16) "National primary drinking water regulations" means primary drinking water regulations, as amended, promulgated by the administrator pursuant to the federal act;

(17) "Person" means any and all persons, including individuals, firms, partnerships, associations, public or private institutions, state and federal agencies, municipalities or political subdivisions, or officers thereof, departments, agencies, or instrumentalities, or public or private corporations or officers thereof, organized or existing under the laws of this or any other state or country;

(18) "Primary drinking water regulations" are regulations promulgated by the board in accordance with this part which specify contaminants which may have any adverse effect on the health of persons, and which specify a maximum contaminant level for each such contaminant and monitoring, reporting and record-keeping requirements as determined by the board;

(19) Public Water System. (A) In general. "Public water system" means a system for the provision of water for human consumption through pipes or other constructed conveyances, if such serves fifteen (15) or more connections or which regularly serves twenty-five (25) or more individuals daily at least sixty (60) days out of the year. A public water system includes:

(i) Any collection, treatment, storage or distribution facility under control of the operator of such system and used primarily in connection with such system; and

(ii) Any collection or pretreatment storage facility not under such control which is used primarily in connection with such system.

(B) Connection. (i) In general. For purposes of subdivision (19)(A), a connection to a system that delivers water by a conveyance other than a pipe shall not be considered a connection, if:

(a) The water is used exclusively for purposes other than residential uses (consisting of drinking, bathing, and cooking, or other similar uses);

(b) The commissioner determines that alternative water to achieve the equivalent level of public health protection provided by the applicable national primary drinking water regulation is provided for residential or similar uses for drinking and cooking; or

(c) The commissioner determines that the water provided for residential or similar uses for drinking, cooking and bathing is centrally treated or treated at the point of entry by the provider, a pass through entity, or the user to achieve the equivalent level of protection provided by the applicable national primary drinking water regulations.

(ii) Irrigation Districts. An irrigation district in existence prior to May 18, 1994, that provides primarily agricultural service through a piped water system with only incidental residential or similar use shall not be considered to be a public water system if the system or the residential or similar users of the system comply with subdivision (19)(B)(i)(b) or (c).

(20) "Secondary drinking water regulations" means regulations which apply to public water systems and which specify the maximum contaminant levels which, in the judgment of the board, are requisite to protect the public welfare. Such regulations may apply to any contaminant in drinking water which may:

(A) Adversely affect the odor or appearance of such water and consequently may cause a substantial number of persons served by the public water system providing such water to discontinue its use; or

(B) Otherwise adversely affect the public welfare;

(21) "Streams" includes any river, creek, slough or natural water course in which water usually flows in a defined bed or channel. It is not essential that the flowing be uniform or uninterrupted. The fact that some parts of the bed or channel have been dredged or improved does not prevent the water course from being a stream;

(22) "Supplier of water" means any person who owns, operates or controls a public water system;

(23) "Surface water" includes waters upon the surface of the earth in bounds created naturally or artificially including, but not limited to, streams, other water courses, lakes and reservoirs; and

(24) "Waters" means any and all water, public or private, on or beneath the surface of the ground, which are contained within, flow through, or border upon Tennessee, or any portion thereof, except those bodies of water confined to and retained within the limits of private property in single ownership which do not combine or effect a junction with natural surface or underground waters.



§ 68-221-704 - Duties and authority of board.

In the performance of its duties concerning safe drinking water, the board has the following duties and responsibilities, to:

(1) Establish by rule or regulation such policies, requirements or standards governing the source, collection, distribution, purification, treatment and storage of water for public water systems as it deems necessary for the reasonable and proper use thereof in conformity with the intent of this part, and such rules and regulations may include a schedule of fees for reviewing plans, making inspections, and performing tests and analyses of water samples as permitted by this part;

(2) Adopt, modify, repeal and promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, rules and regulations which the board deems necessary for the proper administration of this part. Such rules and regulations shall at a minimum:

(A) Establish maximum contaminant levels for each contaminant which, in the board's judgment, may have an adverse effect on the public health;

(B) Establish standards and procedures to assure an adequate supply of safe drinking water which dependably complies with maximum contaminant levels as determined in subdivision (2)(A). Such regulations may provide for:

(i) The minimum quality of raw water which may be taken into a public water system;

(ii) A program of laboratory certification;

(iii) Monitoring and analysis;

(iv) Record keeping and reporting;

(v) Public notification by the water supplier of violations of the primary drinking water regulations and such other drinking water regulations as determined necessary by the board;

(vi) Procedures for inspection of public water systems, inspection of records required to be kept and the taking of samples;

(vii) Procedures for design and construction review and approval of new or modified public water systems;

(viii) Siting of new public water system facilities as regards public health;

(ix) Elimination of cross-connections in distribution systems;

(x) A schedule of the amount of civil penalty which can be assessed by the commissioner for certain specific violations or categories of violations; and

(xi) Such additional criteria and procedures as may be required to carry out the purposes of this part;

(C) Establish criteria and procedures for setting performance bonds for water systems;

(D) Establish standards and procedures for granting variances or exemptions from certain provisions of these rules and regulations; provided, that the standards or procedures established shall not permit any variance or exemption under conditions and in a manner which is less stringent than the conditions under and the manner in which variances or exemptions may be granted under §§ 1415 and 1416 of the national Safe Drinking Water Act, as amended, codified in 42 U.S.C. §§ 300g-4 and 300g-5; and

(E) Establish a requirement that all new community water systems and new nontransient, noncommunity water systems commencing operation after October 1, 1999, demonstrate technical, managerial, and financial capacity to comply with national primary drinking water regulations and this part and the rules promulgated hereunder;

(3) Hear appeals from orders issued by the commissioner, or civil penalties imposed by the commissioner; affirm, modify or revoke such actions or orders of the commissioner; issue notices of such appeals; issue subpoenas requiring attendance of witnesses and production of evidence; administer oaths; and take such testimony as the board deems necessary. Any of these powers may be exercised on behalf of the board by any member or members thereof appointed by the chair, or by a hearing officer designated by the chair, subject to review by the board; and

(4) Require the technical secretary to carry out surveys, research and investigations into all aspects of the supply of safe drinking water.



§ 68-221-705 - Duties and authority of commissioner.

In addition to any power, duty or responsibility given to the commissioner by other sections of the code, the commissioner has the following powers, duties and responsibilities to:

(1) Exercise general supervision over the administration and enforcement of this part and all rules and regulations promulgated thereunder;

(2) Make inspections and investigations, collect samples, carry on research, or take such other action as may be necessary to carry out this part, rules and regulations issued pursuant thereto, and any orders which the commissioner may issue;

(3) Enter or authorize the commissioner's agents to enter at all reasonable times upon any property other than dwelling places for the purpose of conducting investigations or studies or enforcing any of this part;

(4) Advise, consult, cooperate, contract and make other binding agreements with the various agencies of the federal government and with state and local administrative and governmental agencies, colleges and universities, or with any other persons. In addition, the department has the authority, subject to approval by the governor, to enter into agreements with other states and the United States relative to planning and use of water from interstate water. This authority shall not be deemed to extend to the modification of any agreement with the state concluded by direct legislative act, but unless otherwise expressly provided, the department shall be the agency for the administration and enforcement of any such legislative agreement;

(5) When funds may become available to the state as such, apply for, accept, administer and utilize loans and grants from the federal government, state government, and from any other sources, public or private, for provision and control of public water systems in the state;

(6) Collect and disseminate information relating to the water being furnished by the public water systems of the state;

(7) Administer oaths, issue subpoenas and compel attendance of witnesses and production of data for all purposes of this part;

(8) Bring suit in the name of the department for any violation of this part, rules and regulations of the board, and orders of the board or commissioner seeking any remedy therein provided, and any other statutory or common law remedy therein provided;

(9) Assess civil penalties for violation of any provision of this part or any rule, regulation, standard adopted or order issued by the board or commissioner pursuant to this part;

(10) Issue orders as may be necessary to secure compliance with this part, as well as the rules and regulations adopted pursuant to these sections. Such orders may include placing a moratorium on any further connections to a water system until remedial action is completed;

(11) Investigate any alleged or apparent violation of this part and take any action authorized hereunder as the commissioner deems necessary to enforce these sections;

(12) Delegate to the director any of the powers, duties and responsibilities of the commissioner under this part;

(13) In accordance with the standards and procedures established by the board, grant variances or exemptions from certain provisions of this part and the rules and regulations promulgated hereunder; and

(14) Develop and implement a strategy to assist public water systems in acquiring and maintaining technical, managerial, and financial capacity to comply with national primary drinking water regulations and this part and the rules promulgated hereunder.



§ 68-221-706 - Supervision over construction of public water systems.

(a) (1) The department shall exercise general supervision over the construction of public water systems throughout the state.

(2) Such general supervision shall include all of the features of construction of public water systems which do or may affect the sanitary quality or the quantity of the water supply.

(3) No new construction shall be done nor shall any change be made in any public water system until the plans for such new construction or change have been submitted and approved by the department.

(4) In granting approval of such plans, the department may specify such modification, conditions and regulations as may be required for the protection of the public health and welfare.

(5) The source of raw water and the quantity of raw water to be drawn from the waters of the state are subject to review and approval by the department.

(6) (A) Records of construction, including plans and descriptions of existing works, shall be made available to the department upon request.

(B) The person in charge of the public water supply shall promptly comply with such request.

(b) (1) Any unit of local government which imposes standards and requirements for the construction of public water systems may apply to the commissioner for the commissioner's certification that the locally imposed standards and requirements are at least as sufficient to protect the public health as those of the department.

(2) After certification, submission of plans to and approval by the local government for construction and changes in public water systems shall be sufficient in lieu of approval by the department as otherwise required by this section.

(3) The commissioner may periodically review the local standards and requirements and prescribe changes upon which continued certification may be conditioned.



§ 68-221-707 - Supervision of operation and maintenance of public water systems.

(a) The department shall exercise general supervision over the operation and maintenance of public water systems throughout the state.

(b) Such general supervision shall include all the features of operation and maintenance which do or may affect the quality or quantity of the water supplied.

(c) In addition, all new community public water systems shall submit an operation and maintenance plan for review and approval by the department.

(d) Approval of this plan must be obtained before construction begins.



§ 68-221-708 - Notification to public and regulatory agencies.

(a) Whenever a public water system is not in compliance with the current primary drinking water regulations, the supplier shall inform the division of such noncompliance as soon as practicable, but not later than twenty-four (24) hours after learning of the noncompliance.

(b) The supplier shall also give such public notification as may be prescribed by regulations.

(c) Any public water system or waterworks system, as defined in this title, which determines to initiate or permanently cease fluoridation of its water supply, shall notify the department of environment and conservation and the department of health of its intention thirty (30) days prior to any vote. The water system shall additionally give public notice to its customers in a general mailing at least thirty (30) days prior to the meeting at which said vote shall take place.



§ 68-221-710 - Emergency plan for provision of water.

(a) The commissioner shall develop a plan for the provision of safe drinking water under emergency circumstances.

(b) When, in the judgment of the commissioner, emergency circumstances exist in the state with respect to a need for safe drinking water, the commissioner may take such actions as the commissioner may deem necessary in order to provide such water where it otherwise would not be available.



§ 68-221-711 - Prohibited acts.

The following acts are prohibited:

(1) Failure by a supplier of water to comply with this part, any order issued hereunder, or the drinking water regulations;

(2) Failure by a supplier of water to comply with the requirements of §§ 68-221-706 and 68-221-707 or the dissemination by such supplier of any false or misleading information with respect to remedial actions being undertaken to achieve compliance with the drinking water regulations;

(3) Refusal by a supplier of water to allow an authorized representative of the department or any local health department to inspect any public water system as provided for in § 68-221-705;

(4) The defiling by any person of any water supply of a public water system or the damaging of any pipe or other part of a public water system, unless due to an act of God;

(5) The discharge by any person of sewage or any other waste or contaminant at such proximity to the intake, well or spring serving a public water system in such a manner or quantity that it will, or will likely, endanger the health or safety of customers of the system or cause damage to the system;

(6) The installation, allowing the installation, or maintenance of any cross connection, auxiliary intake, or bypass, unless the source and quality of water from the auxiliary supply, the method of connection, and the use and operation of such cross connection, auxiliary intake, or bypass has been approved by the department;

(7) The return of drinking water to a public water distribution system after it has been used for cooling or any other purpose;

(8) The heavy pumping or other heavy withdrawal of water from a public water system or its water supply source in a manner that would either interfere with existing customers' normal and reasonable needs or threaten existing customers' health and safety; and

(9) The abandonment or other termination of water services by a supplier of water, without providing at least sixty (60) days' notice to all interested parties, including the department and all customers served by the public water system.



§ 68-221-712 - Complaints issued to violator -- Orders for corrective action.

(a) (1) Whenever the commissioner has reason to believe that a violation of this part or regulations pursuant thereto has occurred, is occurring, or is about to occur, the commissioner may cause a written complaint to be delivered to the alleged violator or violators.

(2) The complaint shall specify the provision or provisions of this part or regulation or order alleged to be violated or about to be violated, the facts alleged to constitute a violation thereof, may order that corrective action be taken within a reasonable time to be prescribed in such order, and shall inform the violators of the opportunity for a hearing before the board.

(3) The order may be issued in conjunction with concurrent action against a violator under the Water Quality Control Act, pursuant to title 69, chapter 3, part 1.

(4) Any such order shall become final and not subject to review unless the person or persons named therein request by written petition a hearing before the board, no later than thirty (30) days after the date such order is delivered; provided, that the board may review such final order on the same grounds upon which a court of the state may review default judgments.

(b) (1) Whenever the commissioner finds that the public health, safety or welfare imperatively requires immediate action, the commissioner may, without prior notice, or without preceding the action with a hearing, issue an order requiring that such action be taken as the commissioner deems necessary under the circumstances.

(2) A person to whom such an order is directed shall comply immediately pending the opportunity for a prompt hearing before the board.

(c) Except as otherwise expressly provided, any notice, complaint, order or other instrument issued by or under authority of this part may be served on any person by the commissioner or any person designated by the commissioner, by certified mail, or in accordance with Tennessee statutes authorizing service of process in civil actions.



§ 68-221-713 - Penalties.

(a) (1) Any person who violates or fails to comply with any provision of this part, any order of the commissioner or the board issued pursuant to this part or any rule, regulation or standard adopted pursuant to this part is subject to a civil penalty of not less than fifty dollars ($50.00) nor more than five thousand dollars ($5,000) per day for each day of violation.

(2) Each day such violation continues constitutes a separate violation.

(3) In addition, such person shall also be liable for any damages to the state resulting therefrom, without regard to whether any civil penalty is assessed.

(b) Any civil penalty or damages shall be assessed in the following manner:

(1) The commissioner may issue an assessment against any person responsible for the violation or damages;

(2) (A) Any person against whom an assessment has been issued may secure a review of such assessment by filing with the commissioner a written petition setting forth the grounds and reasons for such person's objections and asking for a hearing in the matter involved before the board.

(B) If a petition for review of the assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment and it shall become final; and

(3) (A) Whenever any assessment has become final because of a person's failure to appeal the commissioner's assessment, the commissioner may apply to the appropriate court for a judgment and seek execution of such judgment.

(B) The court, in such proceedings, shall treat the failure to appeal such assessment as a confession of judgment in the amount of the assessment.

(c) The commissioner, through the attorney general and reporter, may initiate proceedings for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violations occurred, in the name of the department.

(d) In assessing a civil penalty, the following factors may be considered:

(1) The harm done to the public health or the environment;

(2) Whether the civil penalty imposed will be a substantial economic deterrent to the illegal activity;

(3) The economic benefit gained by the violator;

(4) The amount of effort put forth by the violator to remedy this violation;

(5) Any unusual or extraordinary enforcement costs incurred by the commissioner; and

(6) The amount of penalty set by the board for specific categories of violations.

(e) Damages to the state may include any reasonable expenses incurred in investigating and enforcing violations of this part, or any other actual damages caused by the violation.

(f) (1) Any person violating, or failing, neglecting or refusing to comply with any of this part or rules or regulations commits a Class C misdemeanor.

(2) Each day upon which such violation occurs constitutes a separate offense.

(g) Any person who willfully and knowingly pollutes or threatens to pollute any public drinking water system in this state or willfully fails, neglects or refuses to comply with any of this part commits a Class E felony.

(h) No warrant, presentment or indictment arising under this part shall be issued except upon application by the board or the commissioner or upon such application authorized in writing by either of these.



§ 68-221-714 - Hearings -- Initial order -- Review of initial order -- Final order -- Judicial review of final order.

(a) The hearing on any petition for review of an order issued under § 68-221-712 or an assessment under § 68-221-713 shall be conducted as a contested case hearing and shall be heard before an administrative judge sitting alone pursuant to §§ 4-5-301(a)(2) and 4-5-314(b), unless settled by the parties.

(b) The administrative judge to whom the case has been assigned shall convene the parties for a scheduling conference within thirty (30) days of the date the petition is filed. The scheduling order for the contested case hearing issued by the administrative judge shall establish a schedule that results in a hearing being completed within one hundred eighty (180) days of the scheduling conference, unless the parties agree to a longer time or the administrative judge allows otherwise for good cause shown.

(c) Within sixty (60) days of the completion of the record of the hearing, the administrative judge shall issue an initial order. The administrative judge's initial order, together with any earlier orders issued by the administrative judge, shall become final unless appealed to the board by the commissioner or other party within thirty (30) days of entry of the initial order, or, unless the board passes a motion to review the initial order pursuant to § 4-5-315, within the longer of thirty (30) days or seven (7) days after the first board meeting to occur after entry of the initial order.

(d) Upon appeal to the board by a party, or upon passage of a motion of the board to review the administrative judge's initial order, the board shall afford each party an opportunity to present briefs, shall review the record and shall allow each party an opportunity to present oral argument. If appealed to the board, the board's review of the administrative judge's initial order shall be limited to the record but shall be de novo with no presumption of correctness. In such appeals, the board shall thereafter render a final order, in accordance with the provisions of § 4-5-314, affirming, modifying, remanding, or vacating the administrative judge's order.

(e) A final order rendered pursuant to this section is effective upon its entry, except as provided in § 4-5-320(b), unless a later effective date shall be stated therein. A petition to stay the effective date of a final order may be filed under § 4-5-316. A petition for reconsideration of a final order may be filed pursuant to § 4-5-317. Judicial review of a final order may be sought by filing a petition for review in accordance with § 4-5-322.

(f) An order of an administrative judge that becomes final in the absence of an appeal or review by the board shall be deemed to be a decision of the board in that case for purposes of determining the standard of review by a court; however, in other matters before the board, it may be considered but shall not be binding on the board.



§ 68-221-715 - Injunctions.

(a) The commissioner may initiate proceedings in the chancery court of Davidson County or the county in which the activities occurred against any person who is alleged to have violated or is about to violate this part, the rules and regulations of the board or orders of the commissioner.

(b) In such action the commissioner may seek, and the court may grant, injunctive relief and any other relief available in law or equity.



§ 68-221-716 - Nuisance.

A violation of this part and the regulations of the board are declared to be public nuisances and may be abated by any means provided by law.



§ 68-221-717 - Disbursement of civil penalties and damages.

(a) All civil penalties collected pursuant to this part shall be earmarked for the use of the water quality control division in the discharge of its duties.

(b) Damages recovered from any person for violation of any provision of this part shall be earmarked for the division, or, in the event that another state agency has primary responsibility for the property for which the damages are recovered, such damages shall be earmarked for the use of that agency.



§ 68-221-718 - Construction of part.

(a) (1) The penalties, damages and injunctions provided for in this part are intended to provide additional and cumulative remedies to prevent, abate and control violations of this part.

(2) Nothing herein contained shall be construed to abridge or alter rights of action or remedies in equity or under common law, criminal or civil, nor shall any provision of this part or any act done by virtue thereof, be construed as precluding the state or any municipality or person, as riparian owner or otherwise, in the exercise of their rights in equity or under the common law or statutory law to suppress nuisances, or to protect drinking water.

(b) This part shall be liberally construed for the accomplishment of its policy and purpose.

(c) All grants of power to the board or commissioner shall be liberally construed.

(d) Any list in this part preceded by "include" or "including" shall not be construed as exhaustive or otherwise limiting unless specifically stated.

(e) (1) All procedures in this chapter are intended to be in conformity with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(2) If any provision of this part conflicts with the Uniform Administrative Procedures Act, then the latter shall govern.



§ 68-221-719 - Continuation of rules and regulations.

(a) The rules and regulations for public water systems previously promulgated under this chapter, pursuant to part 1 of this chapter, shall remain in effect as the rules and regulations under this part.

(b) Any of the rules or regulations which may conflict with a statutory provision of this part are rendered void, but shall not affect the validity of the remaining rules and regulations.



§ 68-221-720 - Lead free requirements -- Notice -- Exceptions.

(a) All pipes, pipe or plumbing fittings or fixtures, solder, or flux that is used in the installation or repair of any public water system shall be lead free; provided, that this subsection (a) shall not apply to lead joints necessary for the repair of cast iron pipes.

(b) All pipes, pipe or plumbing fittings or fixtures, solder, or flux that is used in the installation or repair of any plumbing, in a residential or nonresidential facility, which provides water for human consumption and is connected to a public water system, shall be lead free.

(c) Subsections (a) and (b) shall not apply to:

(1) Pipes, pipe or plumbing fittings or fixtures, including backflow preventers, that are used exclusively for nonpotable services such as manufacturing, industrial processing, irrigation, outdoor watering, or any other uses where the water is not anticipated to be used for human consumption; or

(2) Toilets, bidets, urinals, fill valves, flushometer valves, tub fillers, shower valves, fire hydrants, service saddles, or water distribution main gate valves that are two inches (2") in diameter or larger.

(d) (1) Each supplier shall identify and provide notice to all persons that may be affected by lead contamination of their drinking water where such contamination results from the following:

(A) The lead content in the construction materials of the public water distribution system; or

(B) Corrosivity of the water supply sufficient to cause leaching of lead.

(2) (A) This notice shall be provided in such manner, form and frequency as may be reasonably required by the commissioner.

(B) Notice under this subsection (c) shall be provided, notwithstanding the absence of a violation of any drinking water regulation of the state.

(3) Notice under this subsection (c) shall provide a clear and readily understandable explanation of the following:

(A) The potential sources of lead in the drinking water;

(B) Potential adverse health effects;

(C) Reasonably available methods of mitigating known or potential lead content in drinking water;

(D) Any steps the supplier is taking to mitigate lead content in drinking water; and

(E) The necessity for seeking alternative water supplies, if any.

(e) (1) Any area where a local governmental unit has enacted or will enact ordinances, codes, regulations or governing policies not less stringent than subsection (b) is exempt from subsection (b).

(2) There is reserved to the state the right to administer or enforce any applicable ordinances, codes, regulations or governing policies of the local governmental unit, should it fail to properly administer or enforce such ordinances, codes, regulations or governing policies.

(f) Nothing herein shall be construed to require any public water system or any residential or nonresidential facility to remove or replace any piping or plumbing, installed prior to March 18, 1988, except as may be necessary in making a repair.






Part 8 - Wastewater Treatment Works Construction Grant Act of 1984

§ 68-221-801 - Short title.

This part shall be known and may be cited as the "Wastewater Treatment Works Construction Grant Act of 1984."



§ 68-221-802 - Purposes.

(a) Recognizing that the state has a very strong interest in both the growth of the economy and the protection of the waters of the state, it is the purpose of this part to financially assist local government to construct wastewater treatment works.

(b) It is further intended that the grants provided for in this part shall be coordinated with other state and federal programs of loans or grants for construction of wastewater treatment works.

(c) It is also the purpose of this part to encourage the use of appropriate technologies, the experimentation with new technologies, and the development of adequate local user rate structures.



§ 68-221-803 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Alternative technology" means proven wastewater treatment processes and techniques which provide for the reclaiming and reuse of water, productively recycle wastewater constituents or otherwise eliminate the discharge of pollutants, or recover energy. Specifically, "alternative technology" includes land application of effluent and sludge, aquifer recharge, aquaculture, direct reuse (nonpotable), horticulture, revegetation of disturbed land, containment ponds, sludge composting and drying prior to land application, self-sustaining incineration, methane recovery, codisposal of sludge and solid waste and individual and on-site systems. "Alternative technology" also includes a wastewater collection system other than a conventional system for a community with population less than three thousand five hundred (3,500), according to the 1980 federal census or any subsequent federal census. This includes, but is not limited to, small diameter pressure, gravity and vacuum sewers carrying partially or fully treated wastewater and which demonstrate a significant savings in the life cycle cost of the project when compared to an appropriate conventional technology;

(2) "Construction" means the erection, acquisition, alteration, reconstruction, improvement or extension of wastewater treatment works, including preliminary planning to determine the economic and engineering feasibility of wastewater treatment works, the engineering, architectural, legal, fiscal and economic investigations and studies, surveys, designs, plans, procedures and other similar action necessary in the building of wastewater treatment works, and the inspection and supervision of the construction of wastewater treatment works;

(3) "Department" means the department of environment and conservation;

(4) "Grant" means the award of state funds to a municipality for the construction of wastewater treatment works or for preliminary engineering pursuant to this part;

(5) "Grant allowance" means that portion of a grant made pursuant to this part which is a percentage of the total grant which the department deems to represent reasonable preliminary engineering costs. It is not intended to cover or reimburse for actual preliminary engineering costs;

(6) "Innovative technology" means developed wastewater treatment processes and techniques which have not been fully proven under the circumstances of their contemplated use and which represent a significant advancement over the state of the art in terms of significant reduction in life cycle cost of the project when compared to an appropriate conventional technology;

(7) "Municipality" means any utility district existing on July 1, 1984, county, incorporated town or city, or metropolitan government which has authority to administer a wastewater treatment works, or any combination of two (2) or more of the foregoing acting jointly to construct a wastewater treatment works;

(8) "Preliminary engineering" means preparation of the Section 201 Facilities Plan, preparation of engineering plans, writing specifications, value engineering, and related, similar activities;

(9) "Priority ranking list" means a list generated through a system by which the department ranks in descending order of priority all applicants for state and federal grants for construction of wastewater treatment works by criteria which include at least the following:

(A) The nature and quantity of the receiving waters;

(B) The severity of the pollution to be abated by the proposed construction; and

(C) The use of innovative technology to save energy or reuse or reclaim wastes;

(10) "Reserve capacity" means capacity to treat, store, transport or dispose of more wastewater than the demand on the system at the time of construction;

(11) "Value engineering" is a specialized cost control technique which uses a systematic and creative approach to identify and focus on unnecessarily high cost in a project in order to arrive at a cost saving without sacrificing the reliability or efficiency of the project; and

(12) "Wastewater treatment works" means any facility whose purpose is to store, treat, neutralize, stabilize, recycle, reclaim or dispose of municipal wastewater, including treatment or disposal plants, interceptors, outfall, and outlet sewers, pumping stations, equipment and furnishings thereof and their appurtenances which are necessary to accomplish the foregoing purposes; also included in this definition are collection systems which are to be built, repaired or extended for the purpose of ameliorating or correcting a pollution problem existing at the time of the application for the grant; provided, that collection systems, or parts thereof, otherwise are excluded from this definition and are not eligible for grants under this part.



§ 68-221-804 - State construction grants.

(a) (1) The state is authorized to make grants to municipalities to assist them in the construction of wastewater treatment works.

(2) The department shall administer this grant program.

(b) The department shall promulgate regulations setting forth procedures for the submission of applications by municipalities for these grants and for the approval or denial of these applications by the department, and setting forth the criteria upon which these approvals and denials will be made, the method by which the grant amount for an individual project is determined, and the method of grant payment.

(c) Except as provided in subsections (d) and (i), grants shall be fifty-five percent (55%) of the eligible portion of the wastewater treatment works project, except that where innovative or alternative projects or portions of projects have been approved by the department, the grant shall be seventy-five percent (75%) of the portion of the project which utilizes, or is necessary for the utilization of, an innovative or alternative technology.

(d) In addition to the basic grant provided for in subsection (c), municipalities that are receiving grants or that have received grants pursuant to this section may be eligible for a supplemental grant. Supplemental grants shall be grants to municipalities receiving either a basic grant or grant from the United States environmental protection agency (EPA). The combination of a supplemental grant and either a basic grant or a grant from the EPA may not be more than ninety percent (90%) of the eligible portion of the wastewater treatment works project. The amount of the supplemental grant shall be determined in relation to an economic index, which is based upon factors which include, but are not limited to, per capita incomes and property values. Municipalities with the lowest economic index shall be eligible for the largest supplemental grants. The department shall promulgate regulations which shall include the economic index, the size of supplemental grants for different levels on the economic index, the level on the economic index above which municipalities will be ineligible for supplemental grants, and give preference to those municipalities that are eligible for EPA grants.

(e) Grants shall be made only for those wastewater treatment works projects that qualify for funding based on their placement on the department priority ranking list.

(f) Grants may be made for the most cost effective innovative or alternative collection system or the most cost effective on-site system or systems.

(g) No portion of a grant made pursuant to this part may be used to acquire land or to pay any costs associated with acquisition of land; provided, that expenditures for land that will be an integral part of the treatment process or that will be used for the ultimate disposal of residues resulting from such treatment may be made out of a grant made pursuant to this part.

(h) No portion of a grant made pursuant to this part shall be used to construct reserve capacity in a wastewater treatment works; provided, that reserve capacity in eligible interceptors and in collection systems for a community with a population of less than three thousand five hundred (3,500), according to the 1980 federal census or any subsequent federal census, using alternative technology may be funded out of such grants.

(i) Grants made in conjunction with loans from the wastewater facility revolving loan fund pursuant to the Wastewater Facilities Act of 1987, compiled in part 10 of this chapter, may be made in such amounts as may be determined by the department.



§ 68-221-805 - State preliminary engineering grants and grant allowances.

(a) (1) The state is authorized to make grant allowances to municipalities for purposes of preliminary engineering for wastewater treatment works construction.

(2) The department shall administer this grant program.

(b) (1) The department shall promulgate regulations setting forth procedures for the submission of applications by municipalities for these grants and for the approval or denial of these applications by the department and setting forth the criteria upon which these approvals and denials will be made, and further setting forth the amounts of such allowances which shall be based on construction cost and the percentage grant amounts bear to total construction cost.

(2) Such rules and regulations shall also include a method of grant payments.

(c) Grant allowances for preliminary engineering shall be made at the same time as the grant for construction as provided in § 68-221-804.

(d) Grant allowances made to municipalities pursuant to this section shall pay the same percentage of the eligible preliminary engineering costs as the grant made pursuant to § 68-221-804 pays of construction costs.

(e) (1) Grants for preliminary engineering for wastewater treatment works construction projects which are financed by a municipality's own resources may be made by the department.

(2) Such grants shall be at the rate of eighty percent (80%) of allowable preliminary engineering costs.

(3) Such grants shall be paid at the time of construction of the project.

(f) Any municipality receiving a grant under this section and subsequently receiving funds for preliminary engineering from other state or federal sources shall refund such grant to the department, and municipalities previously receiving such grants shall not be eligible for preliminary engineering grant allowances under this section.



§ 68-221-806 - Wastewater works grant account.

There is established in the general fund of the state treasury an account to be known as the wastewater works grant account; provided, that the commissioner of finance and administration, with the approval of the comptroller of the treasury, may establish the account in such other manner and in such other fund as may be deemed appropriate.



§ 68-221-807 - Appropriations.

(a) (1) There are authorized to be appropriated to the department such funds as the general assembly may appropriate to enable the department to carry out its functions under this part.

(2) Such funds, once appropriated, shall remain available until obligated by the department for not more than two (2) years, without reverting to the general fund.

(b) (1) Not more than twenty-five percent (25%) of such annual appropriation may be allocated to grants under § 68-221-805.

(2) Not more than twenty percent (20%) of such annual appropriation may be used by the department to pay the difference between seventy-five percent (75%) and fifty-five percent (55%) for innovative and alternative technologies under § 68-221-804(c).

(3) Not more than fifteen percent (15%) of such annual appropriation may be made to cover costs for building a reserve capacity as provided in § 68-221-804(h).



§ 68-221-808 - Contracts for technical assistance to municipalities.

The department may contract with the municipal technical advisory service, the University of Tennessee, for providing technical assistance to municipalities to assist them in receiving or planning to receive funds under these sections in an amount not to exceed three hundred thousand dollars ($300,000) per annum and from funds appropriated for the purposes of funding these sections.



§ 68-221-809 - Implementation of technological and fiscal systems.

(a) (1) The department shall promulgate rules and regulations to assure selection of appropriate technology, cost effective design, and use of value engineering in the construction of wastewater treatment works, and also to establish a peer review system for review of construction projects prior to any grants being made pursuant to this part.

(2) Such peer review system shall be eligible for funding under this part.

(b) (1) (A) The department shall adopt rules and regulations to assure that municipalities receiving grants pursuant to this part adopt and maintain user rate structures that will fund operation, maintenance, principal and interest obligations and an adequate depreciation account to replace the cost of the wastewater treatment works over its useful life based upon the straight line method of accounting.

(B) Useful life and straight line method shall be determined in accordance with 26 U.S.C. § 167 and 26 CFR 1.167 (a)-1 et seq.

(2) A municipality aggrieved by action taken pursuant to this subsection (b), or regulations promulgated pursuant to it, may seek relief in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-221-810 - Contracts between state and municipalities.

(a) The department may, in the name of the state of Tennessee, enter into contracts with municipalities concerning grants for construction of wastewater treatment works and concerning grants for preliminary engineering.

(b) The department is authorized to adopt rules and regulations governing the provisions of such contracts.



§ 68-221-811 - Audits of municipalities.

(a) The comptroller of the treasury, through the department of audit, shall be responsible for ensuring that audits of those municipalities receiving grants under this part are conducted to determine whether the municipalities are continuing to comply with all applicable requirements of this part.

(b) These audits are to be prepared in accordance with § 6-56-105.

(c) The auditor shall report directly to the comptroller of the treasury and the department of environment and conservation, in a compliance management letter, such auditor's findings on the compliance or noncompliance of the municipality with the terms of the grants and all applicable requirements of this part.






Part 9 - Water And Wastewater Operator Certification Act

§ 68-221-901 - Short title.

This part shall be known and may be cited as the "Water and Wastewater Operator Certification Act."



§ 68-221-902 - Legislative purpose.

Recognizing that correct operation of water and wastewater systems is necessary for the protection of the public health and the quality of the environment, it is declared to be the purpose of this part to prevent inadequate operation of all such systems through a system of certification of operators and penalties for noncompliance.



§ 68-221-903 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the board of certification created in § 68-221-905;

(2) "Certificate" means a certificate of competency issued by the commissioner stating that the operator has met the requirements for the specified operator classification of the certification program;

(3) "Commissioner" means the commissioner of environment and conservation or the commissioner's duly authorized representative;

(4) "Operator" means a person who is in direct charge, or that by education, training and experience is qualified to be in direct charge, of a water treatment plant, wastewater treatment plant, water distribution system or wastewater collection system;

(5) "Wastewater collection system" means the entire system of pipes, valves, pumping stations and appurtenances through which wastewater is collected and conveyed to the wastewater treatment plant;

(6) "Wastewater treatment plant" means the facility or group of units provided for the treatment of wastewater, either or both domestic and industrial wastes. Industrial wastes which do not enter a public wastewater system are excluded;

(7) "Water distribution system" means that portion of the water supply system in which water is conveyed from the water treatment plant or other supply point to the premises of the consumer;

(8) "Water supply system" means the system of pipes, structures and facilities through which water is obtained, treated, and sold, distributed or otherwise offered to the public for household use or any use by humans, if such system has at least fifteen (15) service connections or regularly serves an average of at least twenty-five (25) individuals at least one hundred twenty (120) days or at least sixty (60) consecutive days out of the year. An industrial water system not delivering water for human consumption is excluded from this definition; and

(9) "Water treatment plant" means the portion of the water supply system which in some way alters the physical, chemical or bacteriological quality of the water.



§ 68-221-904 - Certified operators only -- Violations of part -- Penalties.

(a) It is unlawful for any person, firm or corporation, both municipal and private, operating a water supply system or wastewater system, to operate the water treatment plant, wastewater treatment plant, water distribution system, or wastewater collection system unless the competency of the operators in direct charge of such system are duly certified by the commissioner under this part in effect on and after May 25, 1984, or under former chapter 13, part 3 of this title in effect prior to May 25, 1984.

(b) Any municipality, utility district, corporation, or persons violating any provisions of this part or the rules and regulations adopted thereunder commits a Class C misdemeanor, and each day in violation constitutes a separate offense.

(c) (1) Additionally, any municipality, utility district, corporation or persons violating any provisions of this part, or the rules and regulations adopted thereunder, shall be subject to civil penalties up to ten thousand dollars ($10,000) per day, for each day during which the violation occurs.

(2) The commissioner has the duty and authority to levy civil penalties authorized in subdivision (c)(1), the duty and authority to issue orders requiring compliance with this part, and to hold show cause meetings with the persons or entities to whom the orders are proposed to be issued.



§ 68-221-905 - Board of certification.

(a) (1) A board of certification is established for the administration of the certification program.

(2) The board is charged with the responsibility of conducting all work necessary to promote the program and maintain records, and shall also promulgate rules and regulations required in performing its obligations.

(b) (1) Such board shall be composed of the following members, appointed by the governor:

(A) One (1) member shall be a certified operator of a water or wastewater system who holds a certificate of the highest class issued by the board, who may be appointed from lists of qualified persons submitted by interested water and wastewater groups including, but not limited to, the Tennessee Water and Wastewater Association;

(B) One (1) member shall be a certified operator of a water or wastewater utility district, who may be appointed from lists of qualified persons submitted by interested utility district groups including, but not limited to, the Tennessee Association of Utility Districts;

(C) One (1) member shall be a person knowledgeable about water or wastewater systems with experience working for such systems, who may be appointed from lists of qualified persons submitted by interested municipal groups including, but not limited to, the Tennessee Municipal League;

(D) One member shall be a faculty member of a college, university or state technical institute whose major field is related to water or wastewater systems, who may be appointed from lists of qualified persons submitted by interested engineering groups including, but not limited to, the Tennessee Society of Professional Engineers; and

(E) The commissioner or such qualified member of the commissioner's staff as the commissioner may designate.

(2) The governor shall consult with interested groups, including, but not limited to, the organizations listed in subdivision (b)(1) to determine qualified persons to fill positions on the board.

(c) (1) Board members shall serve for three-year terms except as designated herein, and all appointments shall expire on June 30 of the appropriate year. A board member shall continue to serve, however, until a successor has been appointed, or until the board member has been reappointed.

(2) Appointments to succeed a board member who is unable to serve such board member's full term shall be for the remainder of that term.

(3) Board members may be reappointed, but they do not succeed themselves automatically.

(4) Appointments to the board for the remainder of an unexpired term, and reappointments shall be made in the same manner as under subsection (b).

(5) Any board member who moves from Tennessee is automatically terminated from the board.

(d) At the first meeting each year after July 1, the board shall elect from its membership a chair and vice chair.

(e) The director of the division of water resources or the director's designated representative shall serve as secretary of the board and be responsible for maintaining records.

(f) Each member of the board, other than the ex officio member, shall be entitled to be paid fifty dollars ($50.00) for attendance at each meeting of the board at which a quorum is present and for actual and necessary expenses incurred. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(g) A quorum of the board shall be at least three (3) members.



§ 68-221-906 - Powers and duties of board.

(a) Duties and authority of the board include:

(1) Adopt, modify, repeal, promulgate in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and, after due notice, enforce rules and regulations which the board deems necessary for proper administration of this part;

(2) Hold at least one (1) examination annually at a designated time and place for the purpose of examining candidates for certification;

(3) Advertise and promote the program;

(4) Encourage other operators to become certified besides those required by law;

(5) Distribute applications and notices;

(6) Receive and evaluate applications;

(7) Prepare, conduct and grade examinations;

(8) Set up a system of fees and late penalties for applicants to support the expenses of the program;

(9) Maintain all records of the program, and maintain a register of certified operators;

(10) Promote and schedule regular training schools and programs;

(11) Hear appeals from any order or ruling issued by the commissioner, and affirm, modify or revoke such order or ruling; issue notices of such appeals and subpoenas requiring attendance of such witnesses and production of such evidence; administer oaths; and take such testimony as the board deems necessary. Any such appeals must be filed with the board within thirty (30) days of issuance of such order or ruling; and

(12) Recommend to the commissioner the staff required to effectively administer the requirements of this part.

(b) The board has the authority to hear appeals from orders and civil penalties made or assessed by the commissioner under this part.



§ 68-221-907 - Classification of facilities and systems.

The board shall classify all water treatment plants, wastewater treatment plants, water distribution systems, and wastewater collection systems with due regard to the size, type, physical conditions affecting such treatment plants, collection systems and distributions systems, and according to the skill, knowledge and experience that the operator must have to supervise successfully the operation of the plant or system, so as to protect the public health.



§ 68-221-908 - Certification by commissioner.

The commissioner, in accordance with the rules and regulations of the board, shall certify persons as to their qualifications to supervise successfully the operation of such water treatment plants, wastewater treatment plants, water distribution systems, and wastewater collection systems, after considering the recommendations of the board appointed by the governor.



§ 68-221-909 - Certification of operators -- Responsibilities -- Multiple functions.

(a) All operators of water and wastewater systems are encouraged to become certified, although this part requires only that a person in direct charge of a water treatment plant, wastewater treatment plant, water distribution system or wastewater collection system be certified.

(b) There is nothing in the part to prohibit a single person becoming a certified operator for more than one (1) of the functions listed in subsection (a).

(c) It is permissible for one (1) certified operator to have the responsibility for more than one (1) water and/or wastewater system where two (2) or more systems are involved in reasonable proximity to one another, and where the duties of operation are such that the work time of one (1) person may properly be divided among two (2) or more systems, or where a certified operator may adequately supervise the work of others in more than one (1) system.



§ 68-221-910 - Issuance, duration and renewal of certificates -- Reciprocity.

(a) (1) Upon satisfactory fulfillment of the requirements and based upon recommendation of the board, the commissioner shall issue a suitable certificate to the applicant designating the applicant's competency.

(2) The certificate will indicate that portion of the plant or system for which the operator is qualified.

(3) Certificates shall be permanent except as noted subsequently in this part.

(b) Certificates shall be renewed annually upon payment of the renewal fee and the fulfillment of continuing education and/or experience requirements established by the board, unless revoked or replaced by one of a higher grade.

(c) Operators who desire to become certified in a higher grade must satisfactorily complete the requirements before the certificate is issued.

(d) (1) Certificates shall be valid only so long as the holder uses reasonable care, judgment and application of such holder's knowledge in the performance of such holder's duties.

(2) No certificate will be valid if obtained through fraud, deceit or the submission of inaccurate data on qualifications.

(e) Certificates may be issued, without examination, in a comparable classification to any person who holds a certificate in another state; provided, that the requirements of that state are comparable or higher; and provided further, that such requirements do not conflict with this part. Such issuance of a certificate may be contingent upon reciprocal privileges being granted by that state to an operator from Tennessee.



§ 68-221-911 - Revocation of certificates -- Appeals.

(a) The board may revoke the certificate of an operator when it is found that the operator has practiced fraud or deception; that reasonable care, judgment or the application of such operator's knowledge was not used in performance of such operator's duties; or that the operator is incompetent to properly perform such operator's duties.

(b) When the commissioner believes an operator has engaged in any of the activities set forth in subsection (a), the commissioner may issue an order suspending the operator's certificate until the board conducts a hearing on the revocation of the operator's certificate for such activities. When the commissioner has issued a suspension order, the board shall conduct its revocation hearing and render its decision within ninety (90) days of the operator's suspension. In the event the board does not render its decision within ninety (90) days of the operator's suspension, the suspension order shall expire and no longer be in force or effect. However, the commissioner may reissue an order of suspension for a period not to exceed ninety (90) days.

(c) When the board determines an operator's certificate should be revoked under subsection (a), the board shall establish the timing, terms and conditions for any reinstatement of the operator's certificate.



§ 68-221-912 - Replacement of certified operator.

(a) The board may allow a period of up to six (6) months for the replacement of a certified operator whose services have been lost by death, illness or other unusual events.

(b) Further extensions of thirty (30) days, up to a total of one hundred eighty (180) additional days, may be granted if deemed necessary by the board.

(c) A system shall notify the board in writing within thirty (30) days of the loss of certified operator(s).



§ 68-221-913 - Collection of fees -- Funding.

(a) All fees collected under this part shall be paid into the state treasury.

(b) The department of finance and administration, with the governor's approval, is authorized to allot to the department of environment and conservation such funds as are necessary for the administration of this part, and the department is designated as the administrative agency for the board created by this part.



§ 68-221-914 - Appeals of board's rulings.

(a) Any party to a hearing before the board regarding a revocation or an appeal of an order or assessment of a civil penalty by the commissioner may appeal the final order of the board to the chancery court of Davidson County.

(b) Such appeal must be filed within sixty (60) days.



§ 68-221-915 - Complaints -- Procedures -- Determinations -- Appeals.

(a) Any person may file with the commissioner a signed complaint against any person allegedly violating any provisions of this part.

(b) Unless the commissioner determines that such a complaint is duplicitous or frivolous, the commissioner shall immediately serve a copy of it upon the person or persons named therein, promptly investigate the allegations contained therein, and shall notify the alleged violator of what action, if any, the commissioner will take.

(c) In all cases, the commissioner shall notify the complainant of the commissioner's action or determination within ninety (90) days from the date of the commissioner's receipt of the written complaint.

(d) (1) If either the complainant or the alleged violator believes that the commissioner's action or determination is or will be inadequate or too severe, such person may appeal to the board for a hearing which will be conducted pursuant to this part.

(2) Such appeal must be made within thirty (30) days after receipt of the notification sent by the commissioner.

(e) If the commissioner fails to take the action stated in the commissioner's notification, the complainant may make an appeal to the board within thirty (30) days from the time at which the complainant knows or has reason to know of such failure.

(f) The department shall not be obligated to assist a complainant in gathering information or making investigations or to provide counsel for the purpose of drawing such complainant's complaint.






Part 10 - Wastewater Facilities

§ 68-221-1001 - Short title.

This part shall be known and may be cited as the "Wastewater Facilities Act of 1987."



§ 68-221-1002 - Purpose and intent.

(a) The purpose of this part is to:

(1) Facilitate statewide compliance with state and federal water quality standards;

(2) Provide local governments in the state with low-cost financial assistance relative to necessary wastewater facilities through the creation of a self-sustaining revolving loan program so as to improve and protect water quality and public health; and

(3) Establish fiscal self-sufficiency of wastewater facilities.

(b) It is intended that the revolving loan program be used in coordination with state and federal assistance programs.



§ 68-221-1003 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authority" means the Tennessee local development authority as created by title 4, chapter 31;

(2) "Board" means the wastewater financing board established by this part;

(3) "Clean water act" means the Water Pollution Control Act of 1972, P.L. 92-500, as amended, compiled in 33 U.S.C. § 1251 et seq., and rules and regulations promulgated thereunder;

(4) "Department" means the department of environment and conservation;

(5) "Director" means the director of the division of construction grants and loans within the department;

(6) "Fund" means the wastewater facility revolving loan fund;

(7) (A) "Local government" means:

(i) A county, incorporated town or city, metropolitan government, state agency, water/wastewater authority, energy authority or any instrumentality of government created by any one (1) or more of these or by an act of the general assembly:

(a) Which has authority to administer a wastewater facility; or

(b) Whose residents are served or are eligible to be served, in whole or in part, by a wastewater facility operated by another local government as defined by this subdivision (7);

(ii) One (1) of the foregoing acting jointly with a utility district operating or having the authority to operate a wastewater facility; or

(iii) Any combination of two (2) or more of the foregoing acting jointly in connection with a wastewater facility;

(B) "Local government" also means any utility district created pursuant to title 7, chapter 82, existing on July 1, 1984, and which operates a wastewater facility; and also includes such utility district created after July 1, 1984, if such utility district operates a wastewater facility comprised of at least five hundred (500) customer connections;

(8) "Security" means that which is determined by the authority to be acceptable to secure a loan to a local government under this part and includes, but is not limited to, revenues of the facility, ad valorem taxes, state-shared taxes, letters of credit or bond insurance; and

(9) (A) "Wastewater facility" means any facility, including the reserve capacity thereof, whose purpose is to collect, store, treat, neutralize, stabilize, recycle, reclaim or dispose of wastewater, including treatment or disposal plants, interceptors, outfall, and outlet sewers, pumping stations, equipment and furnishings thereof and their appurtenances which are necessary to accomplish the foregoing purposes.

(B) "Wastewater facility" also includes best management practice projects for controlling non-point sources of water pollution, failed innovative/alternative wastewater construction projects, and the planning or replanning requirements of designated management authorities.



§ 68-221-1004 - Wastewater facility revolving loan fund.

(a) (1) There is created in the state treasury a revolving loan fund to be known as the "wastewater facility revolving loan fund."

(2) The authority shall administer the fund and shall adopt rules and regulations for such administration.

(3) All interest and earnings of the fund shall remain a part of the fund.

(4) No part of the fund shall revert to the general fund on any June 30, but shall remain a part of the fund available for expenditure in accordance with this part.

(5) The authority may charge and collect from local governments administrative fees and expenses, including, but not limited to, reimbursement of all cost of financing by the authority that the authority determines to be reasonable and required. These fees and expenses shall not become part of the fund.

(b) (1) The authority shall deposit in the fund all receipts from the repayment of loans made pursuant to this part.

(2) The fund shall be established, maintained and credited with repayments, and the fund balance shall be available in perpetuity for providing such loans, pursuant to §§ 68-221-1001 -- 68-221-1006.

(c) The department shall deposit in the fund federal funds allocated to the state pursuant to the Clean Water Act, compiled in 33 U.S.C. § 1251 et seq., which have been determined by the department to be for the purpose of making loans to local governments and for which state matching funds are available.

(d) (1) The department shall recommend annually to the general assembly the appropriate state funds necessary for the receipt of all available matching federal funds.

(2) State money appropriated to the department or to the authority to carry out this part may be used, in addition to other purposes, to match federal funds allocated to the state pursuant to the Clean Water Act for the purpose of making loans to local governments.

(e) The department shall deposit into the fund any federal funds allocated to the state to make loans and to subsidize loans made under the program authorized by this part.



§ 68-221-1005 - Program for loans, financing and refinancing -- Powers of department and authority -- Audit -- Assignment of rights and obligations.

(a) The department, in conjunction with the authority, shall administer a program for low cost loans to local governments for wastewater facilities, and shall adopt regulations to govern the application procedure for loans under this part.

(b) The department shall recommend to the authority an appropriate financing method for each wastewater facility which has applied for financial assistance under this part and which appears on the construction grants program wastewater treatment project priority list established under the authority of part 8 of this chapter. As part of the recommended financing method, the department may consider partial grants to wastewater facilities to be funded pursuant to part 8 of this chapter. In recommending the interest rate for a loan, the department shall utilize an economic index based upon factors which include, but are not limited to, per capita incomes and property values of the local government applicant. Local governments falling within the lower economic scale on the index shall be eligible for lower interest rates. The department shall promulgate regulations regarding the appropriate index, interest rate and loan percentages to be recommended.

(c) The department shall present to the authority no less than annually its recommendations, in descending order of priority, for loans to local governments. Prior to making a recommendation for loans to local governments, the department may ensure through an environmental review that loan funded projects shall be environmentally sound. The authority shall have final approval of such loans. Both the department and the authority shall be parties to the contracts with local governments concerning loans.

(d) The comptroller of the treasury shall make an annual audit of the fund as part of the comptroller's annual audit of the authority and the department pursuant to § 9-3-211.

(e) The authority and the department shall have such other authority as may be necessary and appropriate for the exercise of the powers and duties conferred by this part.

(f) Notwithstanding any other provision of this part to the contrary, the department, in conjunction with the authority, may develop alternative financial assistance programs, which may include the issuance of the authority's revenue bonds, for wastewater facilities using the funds appropriated herein to effect the legislative intent of providing low-cost financial assistance to local governments for wastewater facilities, provided such programs are permissible under the Clean Water Act, compiled in 33 U.S.C. § 1251 et seq.

(g) Local governments are empowered and are authorized to contract debts for the construction of a wastewater facility and to make contracts and execute instruments with the authority for the purpose of obtaining a loan under this part. In order to provide adequate security as may be required by the authority for a loan under this part, local governments are further empowered and authorized to:

(1) Pledge the full faith and credit and unlimited taxing power, if any, of the local government as to all taxable property of the local government or a portion of the local government, if applicable, to the punctual payment of the principal and interest on the loan;

(2) Assess, levy and collect ad valorem taxes on all taxable property within the local government or a portion of the local government, if applicable, sufficient to pay the principal of and interest on the loan;

(3) Fix, levy and collect fees, rents, tolls or other charges in connection with any wastewater facility and pledge all or any of such fees, rents, tolls or other charges to the payment of principal and interest on the loan; and

(4) Pledge any other security determined by the authority to be acceptable to secure a loan under this part.

(h) (1) Any pledge made by the local government pursuant to this part shall be valid and binding from the time when the pledge is made, the moneys or property so pledged and thereafter received by the local government shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the local government, irrespective of whether such parties have notice of the lien of such pledge.

(2) Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(i) (1) In the event any local government having entered into a loan agreement pursuant to this part and having pledged its state-shared taxes, as defined in § 4-31-102, fails to remit funds in accordance with the loan agreement, the commissioner of finance and administration shall deliver by certified mail a written notice of such failure to the local government within five (5) days of such failure.

(2) In the event the local government fails to remit the amount set forth in the notice within sixty (60) days of the receipt of the notice, the commissioner shall, without further authorization, withhold for the benefit of the authority such sum or part of such sum from any state-shared taxes which are otherwise apportioned to such local government.

(3) A local government shall not have any claim on state-shared taxes withheld as permitted under this part and the loan agreement.

(4) For purposes of this subsection (i), notice of failure to remit funds shall be delivered to any entity jointly participating in the wastewater facility being funded pursuant to the loan agreement and qualifying as a local government as provided in § 68-221-1003(7), and funds shall be withheld as provided therein.

(j) To encourage joint action by governmental entities, including utility districts, in the establishment of fiscally self-sufficient wastewater facilities, utility districts and other entities which constitute "local governments," as defined under this part, are authorized and empowered to serve as guarantors and to provide such other security as required by the authority for loans under this part.

(k) With consent of the authority and upon provision of such other security as required by the authority for loans under this part, any local government is authorized to assign its rights and obligations under a loan received pursuant to this part to any other local government. Any local government is authorized to receive such assignment and to assume such obligations. Upon such assignment, the local government originally obligated under the loan and any security provided therefore shall be released from all obligations under the loan; provided, however, that the local government originally obligated under the loan may agree upon resolution of the governing body to retain its obligation to make payments under the loan in the event that the local government to which the loan is assigned fails to make such payments.

(l) (1) The department and the authority may use any federal funds allocated to the state to make loans and to subsidize loans made through the program authorized by this part, through such mechanisms as forgiveness of principal and negative interest rates;

(2) The department and the authority may administer the program using the funds in accordance with the criteria set by the federal government; and

(3) The department may promulgate rules and develop forms that may be deemed necessary for the program.



§ 68-221-1006 - Prerequisites for and terms of loans.

(a) Loans shall be made only to local governments that:

(1) Operate a wastewater facility that is on the department's project priority ranking list established pursuant to § 68-221-804 and regulations thereunder;

(2) In the opinion of the authority, demonstrate sufficient revenues to operate and maintain the facility for its useful life and to repay the loan;

(3) Pledge security as required by the authority for repayment of the loan;

(4) Agree to adjust periodically fees and charges for services of the wastewater facility in order that loan payments and costs of the wastewater facility are timely paid; provided, however, upon determination that fees and charges are reasonable, the authority may in its discretion make a loan to a local government which is relying upon and using ad valorem taxes or other lawful sources of revenue, in addition to fees and charges, to pay timely loan payments and costs of the facility;

(5) Certify to comply with a plan of operations approved by the department regarding the quality, compensation and number of facility personnel for the life of the loan;

(6) Agree to maintain financial records in accordance with governmental accounting standards and to conduct an annual audit of the facility's financial records in accordance with generally accepted governmental auditing standards and with minimum standards prescribed by the comptroller of the treasury, and to file such audit with the comptroller. In the event of the failure or refusal of the local government to have the audit prepared, then the comptroller of the treasury may appoint an accountant or direct the department of audit to prepare the audit at the expense of the local government;

(7) Provide such assurances as are reasonably requested by the authority and the department; and

(8) In the case of local governments with taxing power, agree to be subject to the jurisdiction of the water and waste water financing board established by this part; and, in the case of all other local governments, notwithstanding any charter provisions to the contrary, agree to be subject to the jurisdiction of the utility management review board created by title 7, chapter 82; provided, however, that any local government in existence on April 11, 2002, and under the terms of this section, subject to the jurisdiction of the utility management review board, other than utility districts formed under title 7, chapter 82, at any time after April 11, 2002, may irrevocably elect to come under the jurisdiction of the water and waste water financing board, and any such local government not in existence on April 11, 2002, may make such irrevocable election prior to obtaining a loan from the board. All such elections shall be submitted in writing to the director, with a copy to the authority.

(b) Loans for public purpose projects relating to privately owned, non-point sources of pollution shall not be made to a local government which pledges its credit to secure such loan except upon the assent of three fourths (3/4) of the votes cast in an election of the qualified voters of the local government.

(c) A local government may use the proceeds from a loan made from the fund to provide a local match for a federal (except for EPA Title II construction grants) or state wastewater facility grant.

(d) A loan shall be made for a period of time not to exceed thirty (30) years or the design life of the wastewater facility; however, loans made with funds governed by the Clean Water Act, compiled in 33 U.S.C. § 1251 et seq., shall be for such period of time as provided in that act. For each loan, the authority shall determine the interest rate and the payment schedule for repayment of the loan.

(e) Loans shall be made only for items approved by the department.

(f) The requirements of this section with respect to "local governments" are deemed satisfied when any one (1) of the entities jointly participating in the wastewater facility being funded pursuant to the loan agreement and qualifying as a local government as provided in § 68-221-1003(7) satisfies the requirement.

(g) The comptroller of the treasury, through the department of audit, shall be responsible for determining that any audit required in this chapter is prepared in accordance with generally accepted governmental auditing standards. The comptroller of the treasury is authorized to direct the department of audit to make an audit of financial review of the books and records of the local government.



§ 68-221-1007 - Wastewater financing board -- Purpose.

Recognizing that the operation of publicly owned water systems and wastewater facilities is necessary for the protection of the public health and the environment, and recognizing that water systems and wastewater facilities operating with continuous financial losses threaten the proper operation of water systems and wastewater facilities, it is declared to be the purpose of this section and §§ 68-221-1008 -- 68-221-1012 to correct financial losses through the establishment of a water and wastewater financing board empowered to effect reasonable user rate increases or to effect system efficiencies through the negotiated consolidation of certain water systems and wastewater facilities.



§ 68-221-1008 - Wastewater financing board -- Created -- Responsibility -- Members -- Terms -- Expenses -- Quorum -- Conflict of interest -- Records -- Duties of director.

(a) (1) A water and wastewater financing board is established in the office of the comptroller of the treasury to determine and ensure the financial integrity of certain water systems and wastewater facilities.

(2) The board is charged with the responsibility of furthering the legislative objective of self-supporting water systems and wastewater facilities in this state and shall be deemed to be acting for the public welfare in carrying out §§ 68-221-1007 -- 68-221-1012.

(b) Such board shall be composed of the following members:

(1) The comptroller of the treasury, or the comptroller's designee, who shall serve as chair;

(2) The commissioner, or the commissioner's designee;

(3) One (1) member, appointed by the governor, who shall represent the municipalities of the state. The governor shall consult with the president of the Tennessee municipal league to determine a qualified person to fill this post;

(4) One (1) member, appointed by the governor, who shall represent utility districts in the state. The governor shall consult with the president of the Tennessee Association of Utility Districts to determine a qualified person to fill this post;

(5) One (1) member, appointed by the governor, who shall represent the environmental interests of the state. The governor shall consult with the president of the Tennessee environmental council to determine a qualified person to fill this post;

(6) One (1) member appointed by the governor, who shall represent the manufacturing interests in the state. The governor shall consult with the president of the Tennessee Association of Business to determine a qualified person to fill this post;

(7) One (1) member, appointed by the governor, who shall represent the minority citizens of the state. Such member shall have experience in governmental finance and shall not otherwise be a state employee;

(8) One (1) member appointed by the governor, who is an active employee of a municipal water utility and one (1) member who is an active employee of a water utility district. The governor shall consult with the president of the Tennessee Association of Utility Districts to determine qualified persons to fill these appointments.

(c) (1) Board members shall serve for a three-year term except as designated herein, and all appointments shall expire on June 30 of the appropriate year. A board member shall continue to serve, however, until a successor has been appointed, or until the board member has been reappointed.

(2) Appointments to succeed a board member who is unable to serve such board member's full term shall be for the remainder of that term.

(3) Board members may be reappointed, but they do not succeed themselves automatically.

(4) Appointments to the board for the remainder of an unexpired term and reappointments shall be made in the same manner as under subsection (b).

(d) Each member of the board shall be entitled to receive reimbursement for such member's traveling and other necessary expenses actually incurred while engaged in the performance of any official duties when so authorized by the board, but such expenses shall be made in accordance with the comprehensive state travel regulations duly promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(e) A majority of the board shall constitute a quorum and the concurrence of a majority of those present and voting in any matter shall be required for a determination of matters within its jurisdiction.

(f) No board member may participate in making a decision in any case involving a local government or water system or wastewater facility in which the board member has a direct financial interest, including a contract of employment.

(g) The board shall keep complete and accurate records of the proceedings of all their meetings. All such records shall be kept on file in the office of the comptroller and open to public inspection.

(h) The comptroller shall designate a staff person to serve as the technical secretary to the board. In that capacity, the designee shall report the proceedings of the board and perform such other duties as the board may require.

(i) For the purposes of this part, "water systems and wastewater facilities" shall also mean any treatment authority created pursuant to part 6 of this chapter, and that operates a water or wastewater facility. The treatment authorities shall file or cause to be filed with the comptroller independently prepared audited financial statements. The authority shall be subject to the jurisdiction of the water and wastewater financing board in accordance with this chapter.



§ 68-221-1009 - Wastewater financing board -- Powers and duties.

(a) Duties and authority of the board include, to:

(1) Adopt, modify, repeal, and promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and, after due notice, to enforce rules and regulations which the board deems necessary for proper administration of §§ 68-221-1007 -- 68-221-1012;

(2) Investigate and determine the financial condition of water systems and wastewater facilities under its jurisdiction;

(3) Effect the adoption of user rates necessary for the self-sufficient operation of certain water systems and wastewater facilities and to negotiate the consolidation of certain water systems and wastewater facilities pursuant to §§ 68-221-1007 -- 68-221-1012;

(4) Ameliorate the burden of rate increases effected under this part borne by low-income customers of water systems and wastewater facilities through the establishment and administration of a rate subsidy program to the extent state appropriations are available;

(5) Issue subpoenas requiring attendance of witnesses and production of such evidence as requested; administer oaths; and take such testimony as the board deems necessary in fulfilling its purpose. In case of the refusal of any person or entity to obey a notice of hearing or subpoena issued by the board under this part, the chancery court of Davidson County shall have jurisdiction upon application of the board to issue an order requiring such person to appear and testify or produce evidence as the case may require, and any failure to obey such order of the court may be punished by such court as contempt;

(6) In the case of public water systems, investigate, with the assistance of the department and the comptroller of the treasury, and determine the financial, technical, and managerial capacity of the systems to comply with the requirements of the federal and state acts; and to require systems to take appropriate action to correct any deficiencies in such areas, including, but not limited to, changes in ownership, management, accounting, rates, maintenance, consolidation, alternative water supply, or other procedures. The board also may approve or disapprove such corrections as a condition for the receipt of assistance under § 68-221-1206(a)(3);

(7) Establish, adopt and promulgate, in accordance with the Uniform Administrative Procedures Act, rules to define excessive water losses for public water systems; and

(8) In the case of public water systems, to investigate public water systems whose water loss as reported in the public water system's audit is excessive as established by rules promulgated by the board and to require those public water systems to take appropriate actions to reduce water loss to an acceptable level as determined by the board.

(b) The board shall be authorized to act only as to those water systems and wastewater facilities brought before it upon recommendation of the comptroller of the treasury as provided in § 68-221-1010.



§ 68-221-1010 - Facilities with earnings or operating deficit, or operating in default.

(a) Within sixty (60) days from the time that an audit of a water system or wastewater facility is filed with the comptroller of the treasury, the comptroller of the treasury shall file with the board the audited annual financial report of any water system or wastewater facility that has a deficit total net position in any one (1) year, has a negative change in net position for two (2) consecutive years or is currently in default on any of its debt instruments. Notwithstanding any other law to the contrary, a government joint venture that supplies or treats water or wastewater for wholesale use only to other governments, shall not fall under the jurisdiction of the water and wastewater financing board for the purpose of reporting negative change in the net position annually, but shall be referred to the board if the government joint venture is in a deficit or default position as provided herein.

(b) (1) Within sixty (60) days from the receipt of the audited annual financial report filed by the comptroller of the treasury, the board shall schedule a hearing to determine whether the water system or wastewater facility described in the report is likely to continue in a deficit position. In reaching its determination, the board shall consider current user rates charged by the water system or wastewater facility, the size of the facility and the local government served by it, the quality of the facility's operation and management, and other relevant criteria.

(2) Upon a determination that the water system or wastewater facility is likely to remain in a deficit position, the board may order the management of the water system or wastewater facility to adopt and maintain user rate structures necessary to:

(A) Fund operation, maintenance, principal and interest obligations and adequate depreciation to recover the cost of the water system or wastewater facility over its useful life;

(B) Liquidate in an orderly fashion any deficit in total net position; and

(C) Cure a default on any indebtedness of the water system and wastewater facility.

(3) Any such order shall become final and not subject to review unless the parties named therein request by written petition a hearing before the board, as provided in §§ 68-221-1007 -- 68-221-1013, no later than thirty (30) days after the date such order is served. Any hearing or rehearing provided by §§ 68-221-1007 -- 68-221-1013 shall be brought pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. Such hearing may be conducted by the board at a regular or special meeting by any member or panel of members as designated by the chair to act on its behalf, or the chair may designate an administrative judge who shall have the power and authority to conduct hearings in the name of the board to issue initial orders pursuant to the Uniform Administrative Procedures Act.

(c) In the event a water system and wastewater facility fails to adopt user rate structures pursuant to a final order of the board, the board may petition the chancery court in a jurisdiction in which the water system and wastewater facility is situated or in the chancery court of Davidson County to require the adoption of the user rate structures ordered by the board or to obtain other remedial action, which, in the discretion of the court, may be required to cause the water system and wastewater facility to be operated in a financially self-sufficient manner.

(d) (1) Within sixty (60) days from the time that an audit of a water system is filed with the comptroller of the treasury, the comptroller of the treasury shall file with the board the audited annual financial report of any water system whose water loss as reported in the audit is excessive as established by rules promulgated by the board. Failure of the water system to include the schedule required in this section constitutes excessive water loss and the water system shall be referred to the water and wastewater financing board.

(2) In the event a water system fails to take the appropriate actions required by the board to reduce the water loss to an acceptable level pursuant to § 68-221-1009(a)(7), the board may petition the chancery court in a jurisdiction in which the water system is operating to require the water system to take such actions.

(3) By February 1 of each year, the comptroller of the treasury shall provide a written report to the speaker of the house of representatives and the speaker of the senate listing the average annual water loss contained in the annual audit for those utility systems described in § 68-221-1007.



§ 68-221-1011 - Consolidation of facilities.

(a) As a means to restore the financial stability of a water system or wastewater facility under its jurisdiction, and to ensure the continued operations of water system or wastewater facilities for the benefit of the public being served by such water system or wastewater facility, the board may facilitate, assign a mediator, or otherwise participate in negotiations for the consolidation of a water system or wastewater facility under the board's jurisdiction with another water system or wastewater facility or other public utility which, in the determination of the board, is best suited to operate a deficit water system or wastewater facility. Such consolidation shall be upon those terms as agreed upon by all of the affected parties. Such agreement shall provide that the ultimate owner or operator of the facility will assume the operation of the facility in such territory and account for the revenues therefrom in such manner as not to impair the obligations of contract with reference to outstanding bond issues or other legal obligations of the consolidating water systems and wastewater facilities, and shall fully preserve and protect the contract rights vested in the owners of such outstanding bonds, obligations or contractual interests.

(b) The board is authorized to subsidize, from appropriations made to it, the repair or improvement of the deficit water system or wastewater facility as an incentive for consolidation in negotiating any consolidation under this part. In addition, the board may contract for the services of a professional mediator if in its opinion such mediator is needed to effect any consolidation under §§ 68-221-1007 -- 68-221-1013.

(c) Prior to consolidation of any water system or wastewater facility pursuant to §§ 68-221-1007 -- 68-221-1013, the board shall hold a public hearing of all interested parties to such consolidation at a place convenient to such parties at least sixty (60) days prior to the effective date of such consolidation. Notice of such public hearing shall be published in a newspaper of general circulation in the affected area not later than ten (10) days prior to the meeting.

(d) If the parties to consolidation fail to reach an agreement within two hundred seventy (270) days from the commencement of negotiations, or such consolidation proceedings are otherwise terminated, the board is authorized to take appropriate action provided by §§ 68-221-1007 -- 68-221-1013 to effect the legislative intent of financially self-sufficient water systems and wastewater facilities.



§ 68-221-1012 - Audited annual financial reports provided.

(a) The comptroller of the treasury shall provide the board on an annual basis all audited annual financial reports of those water systems and wastewater facilities within the board's jurisdiction.

(b) Public water systems shall include in their audited annual financial report the public water system's annual water loss in the manner prescribed by the water and wastewater financing board.



§ 68-221-1013 - Appeals.

Any person or entity having a hearing before the board may appeal the board's order or ruling pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 68-221-1014 - Authority of local governments to enter into loan agreements.

Local governments may enter into loan agreements under this part, notwithstanding and without regard to any limit on indebtedness provided by law.



§ 68-221-1015 - Part supplemental -- Loan agreements governed by this part.

(a) This part is in addition and supplemental to any other law providing for the financing of water systems and wastewater facilities of local governments, and shall not be deemed to amend or repeal any other law.

(b) No proceedings by a local government shall be required for loan agreements hereunder except such as are provided by this part, notwithstanding any law to the contrary.

(c) No requirements or restraints applicable to borrowing by local governments contained in any other law shall be applicable to loans under this part.

(d) The board may defer to the utility management review board created by § 7-82-701 in regard to matters concerning utility districts that fall under the jurisdiction of both boards. The board shall enter into a memorandum of understanding with the utility management review board describing how water systems will be divided between the two boards, which shall be given to the environmental protection agency (EPA) as part of the program submittal.






Part 11 - Storm Water Management

§ 68-221-1101 - Legislative purpose.

The purpose of this part is to facilitate compliance with the Water Quality Act of 1977, by municipalities which are affected by environmental protection agency (EPA) storm water regulations, particularly those arising from § 405 of the Water Quality Act of 1987, and § 402(p) of the Clean Water Act of 1977, regulating storm water discharges to protect water quality. This part shall enable municipalities to regulate such discharges, to establish a system of drainage facilities, and to fix and require payment of fees for the privilege of discharging storm water. This part shall also enable municipalities to construct and operate a system of drainage facilities for storm water management and flood control.



§ 68-221-1102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agricultural land" means land used for agriculture, as defined in § 1-3-105;

(2) "Construction" means the erection, building, acquisition, alteration, reconstruction, improvement or extension of storm water facilities; preliminary planning to determine the economic and engineering feasibility of storm water facilities; the engineering, architectural, legal, fiscal and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures, and other action necessary in the construction of storm water facilities; and the inspection and supervision of the construction of storm water facilities;

(3) "Contaminant" means any physical, chemical, biological, or radiological substance or matter in water;

(4) "Municipality" means any incorporated city or town, county, metropolitan or consolidated government, or special district of this state empowered to provide storm water facilities;

(5) "Person" means any and all persons, natural or artificial, including any individual, firm or association and any municipal or private corporation organized or existing under the laws of this or any other state or country;

(6) "Qualified farmer or nurseryman" has the meaning as defined in § 67-6-207(e);

(7) "Storm water" means storm water runoff, snow melt runoff, surface runoff, street wash waters related to street cleaning or maintenance, infiltration (other than infiltration contaminated by seepage from sanitary sewers or by other discharges) and drainage;

(8) "Storm water facilities" means the drainage structures, conduits, combined sewers, sewers, and all device appurtenances by means of which storm water is collected, transported, pumped, treated or disposed of; and

(9) "Surface water" includes waters upon the surface of the earth in bounds created naturally or artificially including, but not limited to, streams, other water courses, lakes, and reservoirs.



§ 68-221-1103 - Authorization of storm water facilities or flood control improvements by municipality.

The governing body of any municipality may authorize the construction, extension, enlargement, or acquisition of necessary storm water facilities or flood control improvements within its corporate boundaries. The improvements may include, but are not limited to, the extension, enlargement, construction, or acquisition of storm water facilities or flood control improvements; the widening, straightening, or relocating of streams, surface waters, or water courses; and the acquisition, extension, enlargement, or construction of any works necessary to regulate the quantity or quality of water for the protection of streams, water courses, surface waters, life, and property; provided, that the municipality obtains all applicable permits and complies with all applicable state and federal laws.



§ 68-221-1104 - Condemnation of property.

A municipality may condemn either the fee or such right, title, interest, or easement in property within its corporate boundaries for any of the purposes mentioned in this part, and such property or interest in such property may be so acquired whether or not the same is owned or held for public use by corporations, associations or persons having the power of eminent domain, or otherwise held or used for public purposes; provided, that such prior public use will not be interfered with by this use. Such power of condemnation may be exercised in the mode or method of procedure prescribed by any other applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain.



§ 68-221-1105 - Municipal authority.

(a) In order to protect the public health, municipalities authorized to provide storm water and flood control facilities by this part are authorized by appropriate ordinance or resolution to:

(1) Exercise general regulation over the planning, location, construction, and operation and maintenance over storm water facilities in the municipality, whether owned and operated by the municipality or not;

(2) Adopt any rules and regulations deemed necessary to accomplish the purposes of this part, including the adoption of a system of fees for services and permits;

(3) Establish standards to regulate the quantity of storm water discharged and to regulate storm water contaminants as may be necessary to protect water quality;

(4) Review and approve plans and plats for storm water management in proposed subdivisions or commercial developments;

(5) Issue permits for storm water discharges, or for the construction, alteration, extension, or repair of storm water facilities;

(6) Suspend or revoke permits when it is determined that the person has violated any applicable ordinance, resolution, or condition of the permit;

(7) Regulate and prohibit discharges into storm water facilities of sanitary, industrial, or commercial sewage or waters that have otherwise been contaminated; and

(8) Expend funds to remediate or mitigate the detrimental effects of contaminated land or other sources of storm water contamination, whether public or private.

(b) Municipalities may only exercise the authority granted by subsection (a) in a manner consistent with all requirements of state and federal law that apply to such activities.

(c) In counties with a metropolitan form of government, the legislative body may, by ordinance, assign responsibility for the planning, location, construction, and operation and maintenance over storm water facilities in the metropolitan county to any department, board or commission.

(d) In counties having governments other than metropolitan or consolidated governments, the county shall only be empowered to exercise the authority granted by this part outside the jurisdiction of an incorporated city or town.



§ 68-221-1106 - Civil penalty for violation of ordinance.

(a) A municipality may establish by ordinance or resolution that any person who violates any ordinance or resolution regulating storm water discharges or facilities shall be subject to a civil penalty of not less than fifty dollars ($50.00) or more than five thousand dollars ($5,000) per day for each day of violations. Each day of violation may constitute a separate violation. A municipality shall give the violator reasonable notice of the assessment of any penalty. A municipality may also recover all damages proximately caused to the municipality by such violations.

(b) In assessing a civil penalty, the following factors may be considered:

(1) The harm done to the public health or the environment;

(2) Whether the civil penalty imposed will be substantial economic deterrent to the illegal activity;

(3) The economic benefit gained by the violator;

(4) The amount of effort put forth by the violator to remedy this violation;

(5) Any unusual or extraordinary enforcement costs incurred by the municipality;

(6) The amount of penalty established by ordinance or resolution for specific categories of violations; and

(7) Any equities of the situation which outweigh the benefit of imposing any penalty or damage assessment.

(c) The municipality may also assess damages proximately caused by the violator to the municipality which may include any reasonable expenses incurred in investigating and enforcing violations of this part, or any other actual damages caused by the violation.

(d) The municipality shall establish a procedure for a review of the civil penalty or damage assessment by either the governing body of the municipality or by a board established to hear appeals by any person incurring a damage assessment or a civil penalty. If a petition for review of such damage assessment or civil penalty is not filed within thirty (30) days after the damage assessment or civil penalty is served in any manner authorized by law, the violator shall be deemed to have consented to the damage assessment or civil penalty and it shall become final. The alleged violator may appeal a decision of the governing body or board pursuant to title 27, chapter 8.

(e) Whenever any damage assessment or civil penalty has become final because of a person's failure to appeal the municipality's damage assessment or civil penalty, the municipality may apply to the appropriate chancery court for a judgment and seek execution of such judgment. The court, in such proceedings, shall treat the failure to appeal such damage assessment or civil penalty as a confession of judgment.



§ 68-221-1107 - Facilities user's fee.

(a) All municipalities constructing, operating, or maintaining storm water or flood control facilities are authorized to establish a graduated storm water user's fee which may be assessed and collected from each user of the storm water facilities provided by the municipality. These fees shall be reasonable in amount and used exclusively by the municipality for purposes set forth in this part. Such a graduated storm water user's fee shall be based on actual or estimated use of the storm water and/or flood control facilities of the municipality, and each user or user class shall only be required to pay its proportionate share of the construction, administration, operation and maintenance including replacement costs of such facilities based on the user's actual or estimated proportionate contribution to the total storm water runoff from all users or user classes. To ensure a proportionate distribution of all costs to each user or user class, the user's contribution shall be based on factors such as the amount of impervious area utilized by the user, the water quality of user's storm water runoff or the volume or rate of storm water runoff. Persons whose storm water runoff is not discharged into or through the storm water or flood control facilities, or both, of the municipality; and owners and/or operators of agricultural land, in the municipality, upon which the owner and/or operator conducts activities that enable the owner and/or operator to satisfy the requirements of a qualified farmer or nurseryman shall be exempted from payment of the graduated storm water user fee authorized by this section. The fee structure shall provide adjustments for users who construct facilities to retain and control the quantity of storm water runoff. Prior to establishing or amending such user's fees, the municipality shall advertise its intent to do so by notice published in a newspaper of general circulation in such municipality at least thirty (30) days in advance of the meeting of the governing body which shall consider such adoption or amendment.

(b) The municipality providing such service is authorized to enter into a contract for the collection of such storm water facilities fees with any public or private corporation or municipal utilities board or commission operating a water, gas, or electric system other than an electric cooperative incorporated under the Electric Cooperative Law, compiled in title 65, chapter 25, part 2, in the area of the storm water facilities or to make contracts with any other city, town, or utility district to bill and collect storm water fees as a designated item on its utility bill or, in any county which is not in the state's computer assisted appraisal system (CAAS), to enter into a contract or interlocal agreement with the county in which such municipality is located to bill and collect storm water fees for the municipality as a designated item on the ad valorem tax notice issued by the county trustee. In addition, if any county which is not in the state's CAAS constructs, operates or maintains storm water or flood control facilities and establishes and assesses on each user of the storm water facilities provided by the county a graduated storm water user's fee in accordance with this chapter, then the county trustee of such county is authorized to bill and collect such storm water fees for such county as a designated item on the ad valorem tax notice issued by the county trustee. The contract may provide for the discontinuance of utility service to storm water facility users who fail or refuse to pay storm water facility user charges, including the right not to accept payment of the utility bill from any user without receiving at the same time payment of any storm water facility charges owed by such user and not to re-establish utility services until such time as all past due storm water facility service charges owed by such user have been paid and/or the user of the storm water facility has performed all acts and discharged all obligations required by the ordinances or resolutions of the municipality.



§ 68-221-1108 - Financing of facilities.

A municipal legislative body may finance storm water facilities under the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21. To protect the public health and to assure payment of bonds issued for storm water facilities, the municipality may by appropriate ordinance or resolution use the procedures set forth in §§ 68-221-208 and 68-221-209, for payment and collection of charges.



§ 68-221-1109 - Powers in addition to other municipal powers.

The powers conferred by this part are in addition and supplemental to the powers conferred by any other law, charter, or home rule provision.



§ 68-221-1110 - Permit conditions for discharges.

To the extent practicable, municipalities shall provide permit conditions for storm water discharges associated with industrial activities that are consistent with any permits issued pursuant to the National Pollution Discharge Elimination System (NPDES), unless the discharge contains hazardous substances in excess of reporting quantities, or the facility and the municipality are not in compliance with applicable provisions of the NPDES permits issued to them for storm water, or the discharge materially affects the municipal storm water facilities through either the quantity of wastewater or its contamination.



§ 68-221-1111 - Water quality regulation authority not limited by this part.

Nothing herein shall be construed to limit the power or authority of the department of environment and conservation or of the Tennessee board of water quality, oil and gas with respect to regulation of the waters of the state. Any ordinances or regulations adopted or imposed by municipalities shall be subject to regulation and oversight by the department of environment and conservation or the Tennessee board of water quality, oil and gas.



§ 68-221-1112 - Notice of federally mandated charges.

Any bill rendered as a result of this part shall contain the following statement with respect to the charges assessed under this part, which statement shall be printed in bold-faced type:

"THIS FEE HAS BEEN MANDATED BY CONGRESS."



§ 68-221-1113 - Annual report to state legislative delegation.

(a) The chief administrative officer of the agency or entity responsible for implementing this part or such officer's designated representative shall report annually and personally to the legislative delegation of any municipality to which this section applies on the storm water management program for which such officer is responsible. Such report shall include, at a minimum, the following:

(1) The status of the storm water management program in such municipality;

(2) The fee structure imposed to fund the implementation of this part and the adequacy of such fees to implement this part;

(3) Any long-range plans which have been developed to implement this part;

(4) The status of any projects to control storm water runoff;

(5) The status of any condemnation proceedings pursuant to this part; and

(6) Any other information deemed relevant by such officer or requested by the delegation.

(b) This section only applies to municipalities in counties having a population of not less than two hundred eighty-five thousand (285,000) nor more than two hundred eighty-six thousand (286,000), according to the 1990 federal census or any subsequent federal census. This section also applies to the municipality having the largest population in any county with a population of not less than three hundred thirty-five thousand (335,000) nor more than three hundred thirty-six thousand (336,000), according to the 1990 federal census or any subsequent federal census. This section shall also apply to the municipality having the largest population in any county with a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census.






Part 12 - Drinking Water Revolving Loan Fund Act of 1997

§ 68-221-1201 - Short title.

This part shall be known and may be cited as the "Drinking Water Revolving Loan Fund Act of 1997."



§ 68-221-1202 - Purpose and intent.

(a) The purpose of this part is to:

(1) Facilitate statewide compliance with state and federal drinking water standards;

(2) Provide Tennessee water systems with low-cost loans and other financial assistance for system improvements through the creation of a self-sustaining revolving loan program so as to improve drinking water systems; and

(3) Enable the department to receive and use federal funds for the loan program and other purposes, including, but not limited to, technical assistance, authorized by the federal act.

(b) It is intended that the drinking water revolving loan program be used in coordination with state and federal assistance programs.



§ 68-221-1203 - Part definitions.

Terms used in this part that are defined in §§ 68-221-703 and 68-221-1003 shall have the same meaning in this part. As used in this part, unless the context otherwise requires:

(1) "Federal act" means the Safe Drinking Water Act, or Title XIV of the Public Health Service Act, compiled in 42 U.S.C. § 300f et seq., as amended, and rules and regulations promulgated thereunder;

(2) "Fund" means the water system revolving loan fund;

(3) "Loan" means loans, loan guarantees, or a source of reserve and security for leveraged loans;

(4) "Security" means that which is determined by the authority to be acceptable to secure a loan to a water system under this part and includes, but is not limited to, dedicated or other revenues of the system, collateral, letters of credit, and surety bonds;

(5) "State act" means the Tennessee Safe Drinking Water Act of 1983, compiled in part 7 of this chapter, as amended, and rules and regulations promulgated thereunder; and

(6) "System" and "water system" mean the community public water systems of a county, incorporated town or city, metropolitan government, a privately owned for-profit community public water system, utility district formed pursuant to the Utility District Law, compiled in title 7, chapter 82, water/wastewater authority, energy authority, state agency, or an instrumentality of government created by any one (1) or more of these or by an act of the general assembly as well as such governmental entity.



§ 68-221-1204 - Drinking water revolving loan fund.

(a) (1) There is created in the state treasury a revolving loan fund to be known as the "drinking water revolving loan fund."

(2) The authority shall administer the fund and may adopt rules and regulations for such administration.

(3) All interest and earnings of the fund shall remain a part of the fund.

(4) No part of the fund shall revert to the general fund on any June 30, but shall remain a part of the revolving fund available for expenditure in accordance with this part.

(5) The authority may charge and collect from systems and water systems administrative fees and expenses, including, but not limited to, reimbursement of all cost of financing by the authority that the authority determines to be reasonable and required. These fees and expenses shall not become part of the fund.

(b) (1) The authority shall deposit in the fund all receipts from the repayment of principal and interest on loans made pursuant to this part.

(2) The fund shall be established, maintained and credited with repayments, and the fund balance shall be available in perpetuity for providing such loans, pursuant to this part.

(c) The department shall deposit in the fund federal funds allocated to the state pursuant to the federal act which have been determined by the department to be for the purpose of making loans to water systems and for which state matching funds are available.

(d) (1) The department shall recommend annually to the general assembly the appropriate state funds necessary for the receipt of all available matching federal funds.

(2) State money appropriated to the department or to the authority to carry out this part may be used, in addition to other purposes, to match federal funds allocated to the state pursuant to the Safe Drinking Water Act for the purpose of making loans to water systems.

(e) The department shall deposit into the fund any federal funds allocated to the state to make loans and to subsidize loans made under the program authorized by this part.



§ 68-221-1205 - Program for loans, financing and refinancing -- Powers of department and authority -- Priority system and list -- Affordability criteria -- Intended use plan -- Recommendations for loans -- Audit.

(a) The department, in conjunction with the authority shall administer a program for loans to water systems and the department may adopt regulations to govern the application procedure for loans under this part as well as to effectuate the purposes of this part.

(b) The department shall recommend to the authority an appropriate financing method for each water system which has applied for financial assistance under this part and which appears on the drinking water priority list established under this section. In recommending the interest rate for a loan, the department shall utilize the affordability criteria developed pursuant to this section. Water systems serving jurisdictions falling within the lower economic scale on the index shall be eligible for lower interest rates.

(c) Priority System. The department shall, after notice and opportunity for public comment, establish a priority system for loans under this part that to the maximum extent practicable, gives priority for the use of funds to projects that:

(1) Address the most serious risk to human health;

(2) Are necessary to ensure compliance with the requirements of the federal and state acts (including requirements for filtration); and

(3) Assist systems most in need on a per household basis according to state affordability criteria.

(d) Priority List. The department shall, after notice and opportunity for public comment, publish and periodically update a list of projects in the state that are eligible for assistance under this part, including the priority assigned to each project.

(e) The department shall, after notice and opportunity for public comment, establish affordability criteria for loans under this program which shall utilize an economic index based on factors which include, but are not limited to, per capita income and property values of the jurisdiction to be served.

(f) After providing for public review and comment, the department shall annually prepare a plan that identifies the intended uses of the amounts available to the fund. An intended use plan shall include:

(1) A list of the projects to be assisted in the first fiscal year that begins after the date of the plan, including a description of the project, the expected terms and schedule of financial assistance, and the size of the community served;

(2) The criteria and methods established for the distribution of funds, including the priority system; and

(3) A description of the financial status of the fund and the short-term and long-term goals of the fund.

(g) The department shall present to the authority its recommendations for loans to water systems. Prior to making a recommendation for loans to water systems, the department may ensure through an environmental review that loan funded projects shall be environmentally sound. The authority shall have final approval of such loans. Both the department and the authority shall be parties to the contracts with water systems concerning loans.

(h) The comptroller of the treasury shall make an annual audit of the fund as part of the comptroller of the treasury's annual audit of the authority and the department pursuant to § 9-3-211.

(i) The authority and the department shall have such other authority as may be necessary and appropriate for the exercise of the powers and duties conferred by this part.

(j) Notwithstanding any other provision of this part to the contrary, the department, in conjunction with the authority, may develop alternative financial assistance programs, which may include the issuance of the authority's revenue bonds, for water systems using the funds appropriated herein to effect the legislative intent of providing low-cost financial assistance to water systems, provided such programs are permissible under the federal act.

(k) Water systems and the authority shall have the powers discussed in § 68-221-1005(g), (h), (i), and (k), and may use such powers in the manner stated therein in relation to projects receiving loans under this part; provided, that this subsection (k) does not apply to privately owned for-profit community public water systems.

(l) (1) The department and the authority may use any federal funds allocated to the state to make loans and to subsidize loans made through the program authorized by this part, through such mechanisms as forgiveness of principal and negative interest rates;

(2) The department and the authority may administer the program using the funds in accordance with the criteria set by the federal government; and

(3) The department may promulgate rules and develop forms that may be deemed necessary for the program.



§ 68-221-1206 - Prerequisites for and terms of loans.

(a) Loans shall be made only to water systems that:

(1) Are on the department's water system priority ranking list established pursuant to § 68-221-1205;

(2) Use the funds only for expenditures that will facilitate compliance with the federal act and the state act or otherwise significantly further the public health protection objectives of those acts;

(3) In the opinion of the authority, demonstrate technical, managerial, and financial capability to ensure compliance with the requirements of the federal act and the state act; provided, that systems without such current capability may receive loans if the owner or operator of the system agrees to undertake feasible and appropriate changes in operations as approved by the water and wastewater financing board (including ownership, management, accounting, rates, maintenance, consolidation, alternative water supply, or other procedures) to ensure that the system has the technical, managerial, and financial capability to comply with the requirements of the state and federal acts over the long term;

(4) Are not in significant noncompliance with the federal act or the state act unless the use of the assistance will ensure compliance;

(5) (A) In the opinion of the authority, demonstrate sufficient revenues to operate and maintain the water system for its useful life and to repay the loan;

(B) Pledge security as required by the authority for the repayment of the loan;

(C) Agree to adjust periodically fees and charges for services of the water system in order that loan payments and costs of the water system are timely paid; provided, however, upon determination that fees and charges are reasonable, the authority may in its discretion make a loan to a local government which is relying upon and using ad valorem taxes or other lawful sources of revenue, in addition to fees and charges, to pay timely the loan payments and costs of the water system;

(6) Agree to maintain financial records in accordance with governmental accounting standards and to conduct an annual audit of the system's financial records in accordance with generally accepted governmental auditing standards and with minimum standards prescribed by the comptroller of the treasury, and to file such audit with the comptroller. In the event of the failure or refusal of the system to have the audit prepared, then the comptroller of the treasury may appoint an accountant or direct the department of audit to prepare the audit at the expense of the system;

(7) Provide such assurances as are reasonably requested by the authority and the department; and

(8) In the case of local governments with taxing power, agree to be subject to the jurisdiction of the water and waste water financing board established by this part; and all other local governments, notwithstanding any charter provision to the contrary, agree to be subject to the jurisdiction of the utility management review board created by title 7, chapter 82; provided, however, that any local government in existence on April 11, 2002, and under the terms of this section, subject to the jurisdiction of the utility management review board, other than utility districts formed under title 7, chapter 82, at any time after April 11, 2002, may irrevocably elect to come under the jurisdiction of the water and waste water financing board, and any such local government not in existence on April 11, 2002, may make such irrevocable election prior to obtaining a loan from the board. All such elections shall be submitted in writing to the director, with a copy to the authority.

(b) Loan funds may not be used for the acquisition of real property or interests therein, unless the acquisition is integral to a project authorized by this section and the purchase is from a willing seller.

(c) Of the amount credited to the fund in any fiscal year, fifteen percent (15%) shall be available solely for providing loan assistance to water systems which regularly serve fewer than ten thousand (10,000) persons to the extent such funds can be obligated for eligible projects of water systems.

(d) The interest rate for each loan shall be less than or equal to the market interest rate, or the loan may be interest free.

(e) Principal and interest payments on each loan will commence not later than one (1) year after completion of the project for which the loan was made, and each loan will be fully amortized not later than twenty (20) years after the completion of the project, except that in the case of a disadvantaged community, as defined in subdivision (i)(2), the authority may provide an extended term for a loan, if the extended term:

(1) Terminates not later than thirty (30) years after the date of project completion; and

(2) Does not exceed the expected design life of the project.

(f) The drinking water revolving loan fund may also be used:

(1) To buy or refinance the debt obligation of a municipality or an inter-municipal or interstate agency at an interest rate that is less than or equal to the market interest rate if the debt obligation was incurred after July 1, 1993;

(2) To guarantee, or purchase insurance for, a local obligation (all of the proceeds of which finance a project eligible for assistance under this section) if the guarantee or purchase would improve credit market access or reduce the interest rate applicable to the obligation;

(3) As a source of revenue or security for the payment of principal and interest on debt of the authority, if the proceeds of the sale of the bonds will be deposited into the fund;

(4) To earn interest on the amounts deposited into the fund;

(5) For loans to any systems to acquire land or a conservation easement from a willing seller or grantor, if the purpose of the acquisition is to protect the source water of the system from contamination and to ensure compliance with national primary drinking water regulations;

(6) For loans to any water system to implement local, voluntary source water protection measures to protect source water in areas delineated pursuant to section 1453 of the federal act, in order to facilitate compliance with national primary drinking water regulations applicable to the system under section 1412 of the federal act or otherwise significantly further the health protection objectives of this title. Funds authorized under this clause may be used to fund only voluntary, incentive-based mechanisms;

(7) For loans to any water system to provide funding in accordance with section 1454(a)(1)(B)(i) of the federal act;

(8) To provide assistance, including technical and financial assistance, to any water system as part of a capacity development strategy developed and implemented in accordance with section 1420(c) of the federal act;

(9) To make expenditures from the capitalization grant for fiscal years 1996 and 1997 to delineate and assess source water protection areas for water systems in accordance with section 1453 of the federal act, except that funds set aside for such expenditure shall be obligated within four (4) fiscal years;

(10) To make expenditures from the fund for the establishment and implementation of wellhead protection programs for water systems under section 1428 of the federal act; and

(11) For loans to privately owned for-profit community public water systems as provided in federal law pursuant to 40 CFR Part 35; provided, that:

(A) No privately owned for-profit community public water systems shall be considered for loans with principal forgiveness under this program;

(B) Privately owned for-profit community public water systems shall be categorized as one hundred percent (100%) ability to pay on the index established pursuant to § 68-221-1205;

(C) A privately owned for-profit community public water system borrower shall have at least a debt/service coverage ratio of 1.25;

(D) Privately owned for-profit community public water systems shall provide security determined by the Tennessee local development authority to be acceptable to secure a loan under this part; and

(E) The Tennessee local development authority has the authority to direct a privately owned for-profit community public water system to the water and wastewater financing board for compliance as set forth in §§ 68-221-1009 and 68-221-1010, and by the comptroller of the treasury.

(g) Loan funds may only be used for expenditures approved by the department.

(h) The requirements of this section applicable to water systems applying for loans are deemed satisfied if any one of the entities jointly participating in the project being funded pursuant to the loan agreement satisfies the requirements.

(i) Loan Subsidy. Notwithstanding any other provision of this part, in any case in which the state makes a loan pursuant to this part to a water system serving a disadvantaged community or a community that the state expects to become a disadvantaged community as the result of a proposed project, the state may provide additional subsidization (including forgiveness of principal).

(1) Total Amount of Subsidies. For each fiscal year, the total amount of loan subsidies may not exceed thirty percent (30%) of the amount of the capitalization grant received by the state for the year.

(2) Definition of Disadvantaged Community. In this subsection (i), the term "disadvantaged community" means the service area of a water system that meets affordability criteria established pursuant to this part.






Part 13 - Regional Water and Wastewater Treatment Authority Act

§ 68-221-1301 - Short title.

This part shall be known and may be cited as the "Regional Water and Wastewater Treatment Authority Act."



§ 68-221-1302 - Authorities created as public and governmental bodies -- Property and revenue exempt from taxes.

(a) It is declared that water and wastewater treatment authorities created pursuant to this part shall be public and governmental bodies acting as agencies and instrumentalities of the creating and participating governmental entities; and that the acquisition, operation and finance of water and wastewater treatment works by the authorities is declared to be for a public and governmental purpose and a matter of public necessity.

(b) The property and revenues of the authority, or any interest in the property or revenues, are exempt from all state, county and municipal taxation.



§ 68-221-1303 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authority" means a water and wastewater treatment authority created pursuant to this part;

(2) "Board" means the board of commissioners of an authority;

(3) "Bonds" includes notes, interim certificates or other obligations of an authority;

(4) "Creating governmental entity" means any city, metropolitan government, county or utility district that creates an authority pursuant to this part;

(5) "Executive officer" means the mayor, county mayor or other chief executive officer of any creating or participating governmental entity;

(6) "Governing body" means the chief legislative body of any creating or participating governmental entity;

(7) "Participating governmental entity" means any utility district, metropolitan government, city, town or county, which utility district, city, town or county, pursuant to a resolution of its governing body, has sold, leased, dedicated, donated or otherwise conveyed its water or wastewater treatment works, or both, or a portion of its water or wastewater treatment works, to the authority for operation by the authority in order to make the treatment works an operational part of its treatment works;

(8) "State" means the state of Tennessee; and

(9) "Treatment works" means any devices and systems used in the storage, treatment, recycling and reclamation of sewage or industrial wastes of a liquid nature to restore and maintain the chemical, physical and biological integrity of the state's waters, or any devices and systems used in the treatment and distribution of water, including intercepting sewers, outfall sewers, sewage collection systems, water storage facilities, water transmission lines, pumping, power and other equipment, and their appurtenances, extensions, improvements, remodeling, additions and alterations thereof; elements essential to provide a reliable recycled supply, such as standby treatment units and clear well facilities, and any works.



§ 68-221-1304 - Creation of authorities -- Public hearing -- Adoption and filing of resolution -- Agreements for transfer of existing facilities.

(a) Any contiguous city, metropolitan government, county or utility district may create a water and wastewater treatment authority in the manner provided for in this part.

(b) (1) The governing body of the creating governmental entity shall adopt, and its executive officer shall approve, a resolution calling a public hearing on the question of creating an authority.

(2) Notice of the date, hour, place and purpose of the hearing shall be published at least once each week for two (2) consecutive weeks in a newspaper of general circulation in the creating governmental entity, the last publication to be at least one (1) week prior to the date set for the hearing.

(c) The hearing shall be had before the governing body and all interested persons shall have an opportunity to be heard.

(d) (1) After the hearing, if the governing body determines that the public convenience and necessity require the creation of an authority, the governing body shall adopt, and its executive officer shall approve, a resolution or an ordinance so declaring and creating an authority, which resolution or ordinance shall also designate the name and principal office address of the authority.

(2) A certified copy of the resolution or ordinance shall be filed with the secretary of state, along with the resolution approving the appointment of the board of commissioners as provided for in § 68-221-605, and upon that adoption and filing, the authority shall constitute a body politic and corporate, with all the powers provided in this part.

(e) (1) Whenever an authority is created under this part, the creating governmental entity and any participating governmental entity shall enter into an agreement with the authority for the orderly transfer to the authority of the treatment works properties, functions, service area and outstanding obligations.

(2) The agreement may include provisions for the reimbursement of any such governmental entity for its obligations issued for treatment works.



§ 68-221-1305 - Appointment of commissioners -- Members -- Election of officers -- Jurisdiction.

(a) (1) The governing body of the authority shall be a board of commissioners appointed by the executive officer of the creating governmental entity and approved by its governing body.

(2) The board of commissioners shall include a person of good standing and reputation.

(b) If there are one (1) or more participating governmental entities, one (1) member of the board shall be appointed by the executive officer of each participating governmental entity and approved by its governing body, giving the board a total membership equal to the number of participating governmental entities.

(c) Commissioners first appointed to the board shall be appointed for terms of one (1), two (2), three (3), four (4) and five (5) years, respectively, but thereafter each commissioner shall be appointed for a term of five (5) years. If a board has more than five (5) members, each additional member shall be appointed for a term of five (5) years. A commissioner may be reappointed at the end of that commissioner's term.

(d) (1) Any vacancy by reason of nonresidence, incapacity, resignation or death shall be filled in like manner for the unexpired term.

(2) A commissioner's term shall continue until the appointment and qualification of that commissioner's successor.

(3) A commissioner may be removed from office by a two-thirds (2/3) vote of the governing body of the governmental entity that approved the commissioner's appointment, but only after notice of the cause of the removal is served on the commissioner, and only after the commissioner is granted an opportunity for a public hearing on the cause.

(e) (1) The board shall elect from among its members a chair and vice chair, each of whom shall continue to be voting members, and shall adopt its own bylaws and rules of procedure.

(2) The presence of commissioners having a majority of the voting strength of the commissioners shall constitute a quorum for the transaction of business.

(3) Except as expressly otherwise specified in this part, all powers granted in this part to an authority shall be exercised by the board.

(4) Commissioners may receive compensation and shall be reimbursed for necessary expenses incurred in the performance of their official duties.

(5) An authority shall be subject to the jurisdiction of the water and wastewater financing board in accordance with this chapter; provided, however, that the environmental statutes in titles 68 and 69 currently administered by the department of environment and conservation shall apply to the activities of the authority in the same manner as those statutes would apply to the activities of any local government.



§ 68-221-1306 - Executive director -- Budget.

(a) The board shall appoint an executive director, who shall be the chief executive and administrative officer of the authority. The board shall enter into a contract with the executive director establishing the director's salary and term of office.

(b) The executive director is responsible for all personnel matters related to the authority, including, but not limited to, recruitment, discipline and compensation.

(c) (1) The executive director shall annually prepare the operating budget of the authority and submit the budget to the board for approval at least sixty (60) days prior to the beginning of the fiscal year.

(2) If the board has not acted on the budget by the first day of the fiscal year, the budget shall then automatically go into effect.

(d) The executive director shall also submit periodic reports to the board that it may direct.

(e) The executive director shall attend all meetings of the board.



§ 68-221-1307 - Powers of authority -- Prohibited actions -- County growth plan.

(a) An authority has all powers necessary to accomplish the purposes of this part, excluding the power to levy and collect taxes. The powers include, but are not limited to, the following:

(1) Have perpetual succession, sue and be sued, and adopt a corporate seal;

(2) Plan, establish, acquire, construct, improve and operate one (1) or more treatment works within or without the creating and participating governmental entities and within this state and within any adjoining state;

(3) Acquire real or personal property or any interest in property by gift, lease or purchase, for any of the purposes provided in this part; and to sell, lease or otherwise dispose of any such property;

(4) Enter into agreements with the creating governmental entity or with participating governmental entities, to acquire by lease, gift, purchase or otherwise, any treatment works, or property related to any treatment works, of the creating governmental entity and operate the treatment works as a part of its treatment works; or enter into agreements with participating governmental entities providing for the operation by the authority of the treatment works, or any portion of the treatment works, owned by any participating governmental entity;

(5) Enter into agreements with the creating governmental entity and participating governmental entities with respect to the manner of transfer of treatment works employees of the governmental entities to the authority, and with respect to the retention by those employees of accrued pension, disability, hospitalization and death benefits;

(6) Enter into, by contract with the creating governmental entity or otherwise, a plan for pension, disability, hospitalization and death benefits for the officers and employees of the authority;

(7) Make application directly to the proper federal, state, county and municipal officials and agencies, or to any other source, public or private, for loans, grants, guarantees or other financial assistance in aid of treatment works operated by it, and accept the financial assistance;

(8) Make studies and recommend to the appropriate commissions and legislative bodies of the creating and participating governmental entities, zoning changes in the area of any treatment works operated by the authority;

(9) Have control of the authority's treatment works with the right and duty to establish and charge fees, rates and other charges, as set out in this part, and collect revenues from the fees, rates and other charges, not inconsistent with the rights of the holders of its bonds;

(10) Appoint an executive director, and acknowledge the executive director's staff appointments of a secretary, a treasurer, an auditor, legal counsel and a chief engineer; prescribe their duties and qualifications; and fix their compensation;

(11) Use in the performance of its functions the officers, agents, employees, services, property, facilities, records, equipment, rights and powers of the creating governmental entity or any participating governmental entity, with the consent of any such governmental entity, and subject to any terms and conditions that may be agreed upon;

(12) Enter any lands, waters or premises that, in the judgment of the authority, may be necessary for the purpose of making surveys, soundings, borings and examinations to accomplish any purpose authorized by this part, the authority to be liable for actual damage done;

(13) Designate an independent certified public accountant firm to do an annual post audit of all books, accounts and records of the authority and issue a public report on the audit;

(14) Adopt by majority vote of the board the purchasing procedures for utility districts as defined in title 7, chapter 82, part 8; and

(15) Adopt regulations by majority vote of the board, including, but not limited to, requirements for the posting of performance bonds and maintenance bonds, governing the operation and maintenance of nontraditional sewage disposal systems. "Nontraditional sewage disposal systems" does not include subsurface sewage disposal systems that are subject to the permitting requirements of part 4 of this chapter, nor to wastewater collection and disposal systems that are owned or operated by a governmental entity. The Water Quality Control Act, compiled in title 69, chapter 3, and regulations adopted under that act, shall prevail over any such regulations of an authority in the event of a conflict; provided, that the authority may adopt regulations that are more stringent than the Water Quality Control Act and regulations promulgated under that act, if a copy of the regulations is filed with the department.

(b) The commissioners, all appointed officers, and all personnel employed by the board of commissioners of any water and wastewater authority under this chapter, are prohibited from receiving any money or other goods or services of value of any sort as a result of any agreement, contractual or otherwise, for the installation of water and wastewater service within the bounds of the district; and further, those persons are also prohibited from receiving any moneys or other goods or services of value of any sort as a result of any agreement, contractual or otherwise, for the sale of any materials to be installed within the bounds of the district as water and wastewater service.

(c) Authorities shall provide information requested for the county growth plan to the county or counties in which they provide service. The plans, services, and projects of an authority shall be consistent with the relevant county growth plan.



§ 68-221-1308 - Charges for services -- Classification of customers -- Contracts for collection of sewer charges.

(a) The authority may fix the price or charges for its water and waste treatment services rendered to users within and without the service area of the authority; provided, that the rates charged shall be uniform for the same class of customers or service and may represent the equitable or proportionate share of treatment costs of that class of customers or service.

(b) In classifying customers served or service furnished by the system of sewerage or water, the authority may, in its discretion, consider any or all of the following factors:

(1) The difference in cost of service to the various customers;

(2) The location of the various customers within and without the service area of the authority;

(3) The difference in cost of maintenance, operation, repair and replacement of the various parts of the system;

(4) The different character of the service furnished various customers;

(5) The quantity and quality of the sewage delivered and the time of its delivery;

(6) Capital contributions made to the system, including, but not limited to, assessments; and

(7) Any other matters that present a reasonable difference as a ground for distinction.

(c) (1) As used in this subsection (c), "sewer" means waste water collection or treatment, or both.

(2) (A) The board may enter into contracts with any utility district or municipality providing sewer services within the jurisdiction, or with any municipal utilities board or commission operating a water system within the jurisdiction of the authority, for the collection of sewer charges. The authority, or any public corporation, utility district or municipal utilities board or commission so contracting with the authority or contracting directly with any public or private corporation providing sewer services within the jurisdiction, is authorized and empowered:

(i) To meter, bill and collect sewer service charges as an added designated item on its water service bills, or otherwise;

(ii) To discontinue water service to sewer users who fail or refuse to pay sewer service charges;

(iii) Not to accept payment of water service charges from any customer without receiving at the same time payment of any sewer service charges owed by that customer; and

(iv) Not to reestablish water service for any customer until such time as all past due sewer service charges owed by that customer have been paid.

(B) The utility district or municipal utilities board or commission is authorized to perform all acts and discharge all obligations required by the provisions of any such contract or contracts.



§ 68-221-1309 - Collection from industrial users for construction costs -- Assumption of commitment to repay recovery costs -- Allocation of right to discharge industrial wastes into system.

(a) (1) In providing a treatment works to treat industrial wastes, either independently or in conjunction with other wastes, the authority has the authority to collect from those industrial users all or any part of the construction costs of the treatment works reasonably attributed to treatment of the industrial wastes.

(2) The apportionment of the costs shall be equitable as among industrial users, and the costs may be collected by assessment, connection fee, periodic charges, or by other method or combinations of methods as in the judgment of the authority is equitable and will assure industrial cost recovery.

(b) (1) The commitment of an industrial user of waste treatment service to repay its share of industrial recovery costs may be assumed by another industry replacing the former as a user of waste treatment services; provided, that the assumption shall not release the original or former user without the written consent of the agency, which consent shall not be unreasonably withheld.

(2) The authority shall have the right to allocate and reallocate among industrial users the right to discharge industrial wastes into the treatment system.

(3) In the event of reallocation, the share of industrial cost recovery of each participating industry shall be reallocated proportionately among all industrial users; provided, that the share of an industrial user may not be increased except in proportion to the industrial user's increased use of the system.



§ 68-221-1310 - Power to condemn property.

(a) An authority has the power to condemn either the fee or any right, title, interest or easement in the property that the board may deem necessary for any of the purposes mentioned in this part, and the property or interest in that property may be so acquired whether or not the property or the interest in the property is owned or held for public use by corporations, associations or persons having the power of eminent domain, or otherwise held or used for public purposes; provided, that that prior public use shall not be interfered with by this use.

(b) The power of condemnation may be exercised in the mode or method of procedure prescribed by title 29, chapter 17, or in the mode or method of procedure prescribed by any other applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain.



§ 68-221-1311 - Power to issue bonds -- Conditions of bonds -- Rights of bondholders -- Execution -- Tax exemption -- Legal investment -- Conflicting laws -- Full faith and credit.

(a) (1) The authority has the power to issue negotiable bonds from time to time in order to accomplish any of the purposes authorized by this part. The authority also has the power to issue bonds in the same manner and under the same provisions as municipalities or metropolitan governments or counties are empowered to issue bonds under the laws of this state, for the purposes authorized by this part.

(2) All these bonds shall be payable from all or any part of the revenues, income and charges of the authority and the bonds may also constitute an obligation of one (1) or more of the creating and participating governmental entities.

(b) (1) The bonds shall be authorized by resolution of the board and shall bear such date, mature at such time or times, bear interest at such rate or rates payable annually or semiannually, be in such form and denominations, be subject to such terms of redemption with or without premium, carry such registration privileges, be payable in such medium and at such place or places, be executed in such manner, all as may be provided in the resolution authorizing the bonds.

(2) The bonds may be sold at public or private sale in such manner and for such amount as the board may determine.

(c) The resolution may include any covenants that are deemed necessary by the board to make the bonds secure and marketable, including, but not limited to, covenants regarding:

(1) The application of the bond proceeds;

(2) The pledging, application and securing of the revenues of the authority;

(3) The creation and maintenance of reserves;

(4) The investment of funds;

(5) The issuance of additional bonds;

(6) The maintenance of minimum fees, charges and rentals;

(7) The operation and maintenance of the authority's treatment works;

(8) Insurance and insurance proceeds;

(9) Accounts and audits;

(10) The sale of treatment works properties;

(11) Remedies of bondholders;

(12) The vesting in a trustee or trustees such powers and rights as may be necessary to secure the bonds and the revenues and funds from which they are payable;

(13) The terms and conditions upon which bondholders may exercise their rights and remedies;

(14) The replacement of lost, destroyed or mutilated bonds;

(15) The definition, consequences and remedies of an event of default;

(16) The amendment of such resolution; and

(17) The appointment of a receiver in the event of a default.

(d) Any holder of any such bonds, including any trustee for any bondholders, may enforce their rights against the authority, its board or any officer, agent or employee of the authority, by mandamus, injunction or other action in any court of competent jurisdiction, subject to the covenants included in the bond resolution.

(e) (1) Sums received as accrued interest from the sale of any bonds may be applied to the payment of interest on the bonds.

(2) All sums received as principal or premium from the sale shall be applied to the purpose for which the bonds were issued, and may include, but not be limited to, expenses for fiscal, legal, engineering and architectural services, expenses for the authorization, sale and issuance of the bonds, expenses for obtaining an economic feasibility survey in connection with the bonds, and to create a reserve for the payment of not exceeding one (1) year of interest on the bonds.

(f) Bonds issued pursuant to this part executed by officers in office on the date of the execution shall be valid obligations of the authority, notwithstanding that before the delivery of the bonds, any or all of the persons executing the bonds shall have ceased to be officers.

(g) Bonds issued pursuant to this part, and the income from the bonds, shall be exempt from all state, county and municipal taxation except inheritance, transfer and estate taxes.

(h) All public officers and bodies of the state, municipal corporations, political subdivisions, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, all executors, administrators, guardians, trustees, and all other fiduciaries in the state may legally invest funds within their control in bonds of an authority.

(i) Any bonds issued for the purpose of financing the cost of the establishment, construction, installation, acquisition, extension or improvement of any treatment works, as defined by § 68-221-603, that are to be the joint obligations of the authority and any creating governmental entity, or participating governmental entity, shall be authorized and issued by the governmental entity in the form and manner prescribed by the applicable provisions of title 5, chapter 11 [repealed] and title 7, chapter 36 [repealed], and the construction, installation, acquisition, extension or improvement of any treatment works shall be deemed to be a public works project, as defined in title 5, chapter 11 [repealed] and title 7, chapter 36 [repealed]. To the extent any of title 5, chapter 11 [repealed] and title 7, chapter 36 [repealed], relating to the terms and conditions of any bonds so issued, conflict with this section, the former shall prevail.

(j) Any bonds upon which any creating governmental entity, or participating governmental entity, is jointly obligated with the authority may be secured by the full faith and credit and taxing powers of the governmental entity as provided in the chapters cited in subsection (i).



§ 68-221-1312 - Powers to incur debt in anticipation of federal or state aid -- Sale of bonds to federal agency -- Issuance of temporary obligations.

(a) (1) Notwithstanding any other laws of this state or any of this state's political subdivisions, any authority that has contracted for and accepted an offer or a grant of federal or state aid, or both, for a particular project for which the authority may raise or expend money, may, upon resolution of its board, incur indebtedness in anticipation of the receipt of the aid for the particular project by issuing the authority's general obligation notes payable in not more than one (1) year, which notes may be renewed from time to time by the issue of other notes; provided, that no notes shall be issued or renewed in an amount that at the time of issuance or renewal exceeds the unpaid amount of the federal or state aid, or both, in anticipation of which the notes are issued or renewed.

(2) To any extent that the federal or state aid in anticipation of which the notes were issued when received exceeds the amount of aid remaining to be paid under contract or accepted offer, plus the amount of any outstanding notes issued in anticipation of the state or federal aid, the excess shall be kept in a separate account and used solely for the payment of the outstanding notes.

(b) Every authority has the power and is authorized to:

(1) Sell bonds at private sale to any federal agency without any public advertisement;

(2) Issue interim receipts, certificates or other temporary obligations, in such form and containing such terms, conditions and provisions as the authority issuing the interim receipts, certificates or other temporary obligations may determine, pending the preparation or execution of definite bonds for the purpose of financing the construction of a public works project; and

(3) (A) Issue bond anticipation notes in anticipation of the sale of bonds that have been duly authorized, but all those bond anticipation notes, including any renewals of the bond anticipation notes, shall finally mature not later than three (3) years from the date of the original notes.

(B) All such bond anticipation notes shall have the same security as the bonds in anticipation of which the notes are issued.



§ 68-221-1313 - Powers of creating and participating governmental entities.

Any creating governmental entity and any participating governmental entity has all necessary powers in order to further the purposes of this part, including, but not limited to, the following, any or all of which powers may be exercised by resolution of the governmental entity's governing body, to:

(1) Advance, donate or lend money on real or personal property to the authority;

(2) Provide that any funds on hand or to become available to the governmental entity for treatment works purposes shall be paid directly to the authority;

(3) Sell, lease, dedicate, donate or otherwise convey to the authority any of the governmental entity's interest in any existing treatment works or other related property, or grant easements, licenses or other rights or privileges therein to the authority;

(4) Enter into agreements with the authority with regard to the transfer of the governmental entity's treatment works' employees to the authority with the retention by the employees of any accrued rights in pension, disability, hospitalization and death benefits; and

(5) Permit the governmental entity's rights, duties and powers under the governmental entity's charter or the laws of the state to be performed or exercised by the authority.



§ 68-221-1314 - Dissolution of authority.

(a) Whenever the governing bodies of the creating governmental entity and the participating governmental entities each, by resolution, determine that the purposes for which the authority was created have been substantially accomplished, that all of the bonds and other obligations of the authority have been fully paid, and that such governmental entities have agreed on the distribution of the funds and other properties of the authority, then the executive officers of the governmental entities shall execute and file for record with the secretary of state a joint certificate of dissolution reciting those facts and declaring the authority to be dissolved.

(b) Upon this filing, the authority shall be dissolved, and title to all funds and other properties of the authority at the time of dissolution shall vest in and be delivered to the governmental entities in accordance with the terms of their agreement relating to the dissolution.



§ 68-221-1315 - Powers conferred by part additional and supplemental.

(a) The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law, and are not in substitution for those powers, and the limitations imposed by this part shall not affect those powers.

(b) The powers granted in this part may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as expressly provided in this part.

(c) Any metropolitan government or any home rule municipality authorized under this part to create a water and wastewater treatment authority may do so without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.



§ 68-221-1316 - Liberal construction.

This part shall be liberally construed to effect the purposes of this part, and insofar as this part may be inconsistent with any other law, this part shall be controlling.



§ 68-221-1317 - Compensation of board members.

The members of the board of commissioners may receive compensation for their services and shall receive per diem or reimbursement for necessary expenses.



§ 68-221-1318 - Policy of competitive bidding -- Purchasing.

(a) The national policy in favor of competition shall ensure a policy of competitive bidding for all authorities.

(b) An authority shall be subject to the applicable purchasing laws of the creating governmental entity, or if two (2) or more creating governmental entities form a water and wastewater treatment authority, then an authority shall be subject to the County Purchasing Law of 1983, compiled in title 5, chapter 14, part 2.



§ 68-221-1319 - General assembly approval requirement.

No water and wastewater treatment authority created pursuant to this part after July 1, 2008, shall be located in more than one (1) county without the approval of the general assembly.















Title 69 - Waters, Waterways, Drains And Levees

Chapter 1 - Watercourses

Part 1 - General Provisions

§ 69-1-101 - Navigable waters are highways.

All navigable waters are public highways, including those declared navigable by special law.



§ 69-1-102 - Opening and cleaning navigable streams.

The county legislative body is authorized to make contracts for opening or cleaning out any navigable streams within the county, and for keeping them free from obstructions.



§ 69-1-103 - Overseers appointed for navigable stream districts.

A county may lay off a navigable stream or any portion of the stream in the county into a district, and appoint overseers to the district, as in the case of public roads.



§ 69-1-104 - Working on streams as public roads.

When any watercourse is laid off into districts, hands shall be apportioned, the necessary instruments furnished, and the watercourse cleared out, obstructions removed, and the stream kept in good order by the overseer, under the same regulations and penalties in regard to overseers and hands as in the case of public roads.



§ 69-1-105 - Supervisor of water improvements -- Duties.

Every county legislative body may appoint a supervisor to visit the improvements made on the navigable streams in the county, at least once in every year, and make diligent inquiry into all offenses committed in regard to the streams, and institute proceedings against such offenses.



§ 69-1-106 - Compensation of supervisor.

The county legislative body shall allow the supervisor a reasonable compensation for services, to be paid out of any money in the county treasury.



§ 69-1-107 - Obstructing river -- Penalty.

(a) Any person who obstructs the navigation of the main channel of any navigable river or other stream, by building mills, erecting dams or locks, in or across the same, unless authorized by law, or by any other means whatever, shall be liable to a penalty of two hundred fifty dollars ($250), one half (1/2) to the use of the person who sues for it and the other one half (1/2) to the use of the state.

(b) In addition to the civil penalty in subsection (a), such obstruction of the main channel of any navigable river or other stream is a Class C misdemeanor.



§ 69-1-108 - Diverting water from main channel.

(a) No person, upon pretense of having a right to the flow of water through a sluice of a navigable watercourse, on which sluice such person has built a mill, shall divert the water from the main channel into the sluice, so as to obstruct or impede the navigation of the main channel.

(b) A violation of this section is a Class C misdemeanor.



§ 69-1-109 - Temporary diversion from sluice.

The water of the sluice may be diverted into the main channel for the immediate passage of a boat for a time not exceeding one half (1/2) a day, so that the water is returned to the sluice in such manner as not to impair the profitable enjoyment of the mill.



§ 69-1-110 - Damages for diversion of stream.

Any person diverting any stream from its natural channel is liable to any party aggrieved for the damages sustained.



§ 69-1-111 - County may permit or remove improvements.

(a) The county legislative body may authorize milldams, fish traps, and other local improvements and erections in watercourses in the county, and fix the rates of toll or charge, under the limitations, restrictions, and conditions deemed proper, and remove them when the public interests require.

(b) The application for any of these purposes shall be by petition, in writing, stating the nature and object of the proposed improvement or erection, notice of which shall be given as prescribed in the case of toll bridges, ferries, and causeways.

(c) The county legislative body shall be satisfied that the preliminary notice has been given before acting on the application, and may then decree as the public interests seem to require.

(d) No milldam, fish trap, bridge, or other improvement shall be allowed so as to interrupt or in any way injure or impair the navigation of any navigable watercourse of the state.



§ 69-1-112 - Commissioners of watercourses.

The county legislative body may, as often as necessary, appoint commissioners to:

(1) Examine the watercourses in the county, to see that the local erections allowed in the watercourses are conformable to law, and that one fourth (1/4) of such watercourses, including the deepest portions, are left open for the free passage of fish;

(2) Lay off slopes of dams when necessary, determining the time they shall be left open; and

(3) Return a plan of the stream, and the falls, dams, and other erections on the stream, when deemed necessary.



§ 69-1-113 - Forfeiture for obstructing stream.

Any person who obstructs for twenty-four (24) hours, in any way, that part of the stream directed to be left open, or fails to open slopes as the commissioners may judge necessary, forfeits twenty dollars ($20.00), one half (1/2) to go to the county, and the other one half (1/2) to any person suing for it.



§ 69-1-114 - Railroad drawbridges -- Operation.

(a) Railroad companies in this state whose roads cross navigable watercourses in this state shall, upon signal being given by any steamboat for the opening of the draw of any railroad bridge, proceed immediately to open the draw and make ready for the passage of the boat; and as soon as the draw is open and ready, if in the nighttime, they shall hoist a large red light, not less than eight inches (8'') in diameter, at least ten feet (10') above the tops of the gallows frame or gallow bitts of the draw; and they shall keep one (1) white light on each end of the draw as a signal that all is ready; and the light shall remain stationary until after the boat has passed.

(b) Any railroad company failing so to do shall forfeit for each and every such failure the sum of one hundred dollars ($100), to be recovered before any court of competent jurisdiction, one half (1/2) to go to the informer, and the other one half (1/2) to the common school fund of the state.



§ 69-1-115 - Damages caused by canalizing rivers.

(a) Counties lying contiguous to or bordering upon any navigable river or rivers that are improved and canalized by the United States government, by the construction and maintenance of locks and dams so as to render such river or rivers navigable to boats of ordinary tonnage, are empowered through their respective county legislative bodies to assume, provide for and pay any and all actual damages caused, or that may be occasioned by the construction and maintenance of such locks and dams to the contiguous land or lands.

(b) For the payment of the respective owners of damage from overflow to their lands as authorized and provided in this section by the respective county legislative bodies of the counties in which such overflow causing the damage may exist, the respective county legislative bodies are empowered to pay such damages out of any moneys of the county not otherwise appropriated, or may levy a special tax for the damages upon the property and taxables in such county. Such damages may be assessed in the manner now authorized by law in condemnation cases of real estate.



§ 69-1-116 - Eleemosynary institutions -- Access to water.

Orphan asylums, houses for destitute children, reformatory institutions, industrial schools, asylums for the insane, homes for confederate or federal soldiers, national homes for disabled volunteer soldiers, and all eleemosynary institutions of like class chartered or incorporated under the laws of the state of Tennessee, or of the United States congress, dependent for support upon the public, have the right to acquire, by purchase or donation, springs of water, flowing streams, and water rights of lower riparian owners; and, further, the right and power to acquire, by purchase, donation, or condemnation, the riparian rights of lower owners of land through which flows the water of springs so purchased or donated, to the flow of water from the springs, rights-of-way through the lands of intervening property owners, when necessary for the purpose of conveying water by means of pipes and conductors, and suitable site or sites for pumping stations and reservoirs, all so as to procure a sufficient supply of potable and wholesome water for such institutions.



§ 69-1-117 - Impairing or obstructing navigability of watercourses -- Permits.

(a) Without a permit issued by the department of environment and conservation, no person shall authorize, undertake, or engage in any activity, practice, or project that has or is likely to have the effect of impairing or obstructing the navigability of any river, lake, stream or watercourse located within the state. The navigability of any river, lake, stream or watercourse shall be limited to those adjudicated and held to be navigable in the technical or legal sense pursuant to this part. Further, any river, lake, stream or watercourse subject to the Rivers and Harbors Act, 33 U.S.C. § 401 et seq., shall be exempt from the permit requirements of this section.

(b) Consistent with the provisions of state common law and statutory law on navigability, the commissioner of environment and conservation shall promulgate rules, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to establish and implement the permitting system required by subsection (a). Such rules shall establish procedures for obtaining such permits and shall delineate the circumstances, conditions, and limitations under which such permits may be issued. No permit shall be issued for any activity, practice, or project that would violate the provisions of state common law or statutory law on the navigability of rivers, lakes, streams, and watercourses.

(c) The department shall investigate each reported, suspected, or observed violation of subsection (a), as well as each reported, suspected, or observed violation of state navigability law. Whenever a violation is found to exist, the department shall undertake appropriate administrative and legal measures to cause the violation to cease.

(d) A violation of subsection (a) is a Class A misdemeanor. A violation that continues into a successive day is regarded as a separate offense.






Part 2 - Corps of Engineers Water Projects

§ 69-1-201 - Immunity from damages -- Exceptions.

The state of Tennessee, its departments or agencies, or any governmental entity is hereby authorized, as required by the secretary of the army or the chief of engineers for projects for water resource development and conservation or other purposes, to agree to hold and save the United States free from damages due to the construction or operation and maintenance of such projects, except for damages due to the fault or negligence of the United States or its contractors.



§ 69-1-202 - "Governmental entity" defined.

"Governmental entity" means any political subdivision of the state of Tennessee, including, but not limited to, any municipality, metropolitan government, county improvement district, drainage district, levee district or special district duly created and existing pursuant to the constitution and laws of Tennessee, or any instrumentality of government created by any one (1) or more of the local governmental entities named in this section or by an act of the general assembly.









Chapter 2 - Landing and Loading Facilities

§ 69-2-101 - Acquisition and maintenance of facilities.

(a) The department of transportation, acting through the commissioner of transportation, is authorized to acquire by purchase, condemnation, construction or otherwise, and to maintain and operate any public facilities the commissioner may deem suitable for the loading and landing of cargo wherever state highways intersect or parallel any navigable waters within or bounding the state.

(b) Such powers shall in no way interfere with present property rights of now existing ferry franchises.



§ 69-2-102 - Powers of commissioner.

In the acquisition, maintenance, and operation of the facilities authorized under this chapter, the commissioner has all the powers conferred by and shall be subject to all the provisions contained in title 54, chapters 1-5 insofar as such powers and provisions may be applicable to the acquisition, maintenance, and operation of the facilities.



§ 69-2-103 - Rules and regulations.

The commissioner is authorized to perform any and all acts and to make such rules and regulations as may be appropriate for the purpose of carrying this chapter into full force and effect. Any violation of the rules and regulations made by the commissioner is a Class C misdemeanor.



§ 69-2-104 - Transportation department employees -- Duties.

The commissioner may designate any employees of the department to perform services involved in the execution of this chapter, and such employees shall render such services without additional compensation.



§ 69-2-105 - Funds.

In order to carry out this chapter, the commissioner is authorized and directed to use, subject to the approval of the governor, any of the available funds set apart for the department that the commissioner deems appropriate for the funds, and such grants as may be made to the state of Tennessee by the United States or any agency, or instrumentality thereof or corporation owned thereby, for carrying out the purposes of this chapter.



§ 69-2-106 - Cooperation of other agencies.

In executing this chapter, the commissioner is authorized to cooperate with and seek and accept the assistance of any subdivision, agency or instrumentality of the state, the United States and any agency or instrumentality thereof or corporation owned thereby.



§ 69-2-107 - Purpose of chapter -- Rights of United States.

The purpose of this chapter is declared to be to promote and facilitate traffic and commerce upon the waters of the state in the interest of its people, and to cooperate with and aid the United States in improving navigation upon such waters. In carrying out this chapter, due regard shall be had for the paramount rights of the United States government in the control of navigable waters.



§ 69-2-108 - Wharves to be kept in repair.

(a) No owner, lessee, or such owner's or lessee's agent, in charge of a wharf upon any of the rivers of this state, where the same is kept or used for profit, shall be entitled to make and collect any charge whatever for wharfage, or the landing of boats, unless the wharf is, at the time of making such charge, in good repair, macadamized or cobblestoned. When it is not convenient to get stone, the owner of the wharf or bank may use such material as will put and keep the wharf or bank in repair.

(b) Failure upon the part of anyone having charge of such wharf to keep the same in repair, as described in this section, is a Class C misdemeanor.






Chapter 3 - Water Pollution Control

Part 1 - Water Quality Control Act

§ 69-3-101 - Short title.

This part shall be known as the "Water Quality Control Act of 1977."



§ 69-3-102 - Declaration of policy and purpose.

(a) Recognizing that the waters of Tennessee are the property of the state and are held in public trust for the use of the people of the state, it is declared to be the public policy of Tennessee that the people of Tennessee, as beneficiaries of this trust, have a right to unpolluted waters. In the exercise of its public trust over the waters of the state, the government of Tennessee has an obligation to take all prudent steps to secure, protect, and preserve this right.

(b) It is further declared that the purpose of this part is to abate existing pollution of the waters of Tennessee, to reclaim polluted waters, to prevent the future pollution of the waters, and to plan for the future use of the waters so that the water resources of Tennessee might be used and enjoyed to the fullest extent consistent with the maintenance of unpolluted waters.

(c) Moreover, an additional purpose of this part is to enable the state to qualify for full participation in the national pollutant discharge elimination system (NPDES) established under § 402 of the Federal Water Pollution Control Act, Public Law 92-500, codified in 33 U.S.C. § 1342.

(d) Additionally, it is intended that all procedures in this part shall be in conformity with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 69-3-103 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Administrator" means the administrator, or head by whatever name, of the United States environmental protection agency;

(2) "Areawide waste treatment management plan" means a plan that has been approved by the administrator pursuant to § 208 of the Federal Water Pollution Control Act, Public Law 92-500, codified in 33 U.S.C. § 1288;

(3) "Board" means the board of water quality, oil and gas, created in § 69-3-104;

(4) "Boat" means any vessel or watercraft moved by oars, paddles, sails or other power mechanism, inboard or outboard, or any vessel or structure floating upon the water whether or not capable of self-locomotion, including, but not limited to, houseboats, barges, docks, and similar floating objects;

(5) "Commissioner" means the commissioner of environment and conservation or the commissioner's duly authorized representative and, in the event of the commissioner's absence or a vacancy in the office of commissioner, the deputy commissioner;

(6) "Concentrated animal feeding operation" means such term as it is defined by the environmental protection agency; however, the department may, by permit requirements or by regulations adopted by the board in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, adopt a more stringent definition of "concentrated animal feeding operation";

(7) "Construction" means any placement, assembly, or installation of facilities or equipment, including contractual obligations to purchase such facilities or equipment, at the premises where such equipment will be used, including preparation work at such premises;

(8) "Department" means the department of environment and conservation;

(9) "Director" means the director of the division of water management of the department;

(10) "Discharge of a pollutant," "discharge of pollutants," and "discharge," when used without qualification, each refer to the addition of pollutants to waters from a source;

(11) "Division" means the division of water management;

(12) "Effluent limitation" means any restriction, established by the board or the commissioner, on quantities, rates and concentrations of chemical, physical, biological, and other constituents that are discharged into waters or adjacent to waters;

(13) "Forestry best management practices" means those land and water resource conservation measures that prevent, limit, or eliminate water pollution for forest resource management purposes, as provided in rules promulgated in this part in accordance with § 11-4-301(d)(18). Until those rules are effective, "forestry best management practices" will be those that have been developed by the division of forestry of the department of agriculture. The commissioner of agriculture shall specifically identify these interim forestry best management practices prior to September 1, 2000;

(14) "Industrial user" means those industries identified in the standard industrial classification manual, bureau of the budget, 1967, as amended and supplemented, under the category "Division D -- Manufacturing" and such other classes of significant waste producers as the board or commissioner deems appropriate;

(15) "Industrial wastes" means any liquid, solid, or gaseous substance, or combination thereof, or form of energy including heat, resulting from any process of industry, manufacture, trade, or business or from the development of any natural resource;

(16) "Local administrative officer" means the chief administrative officer of a pretreatment agency that has adopted and implemented an approved pretreatment program pursuant to this part and 33 U.S.C. § 1251 et seq. and 40 CFR 403.1 et seq.;

(17) "Local hearing authority" means the administrative board created pursuant to an approved pretreatment program that is responsible for the administration and enforcement of that program and §§ 69-3-123 -- 69-3-129;

(18) "Member" means a member of the board of water quality, oil and gas;

(19) "Municipal separate storm sewer system" means a municipal separate storm sewer system as defined in the Clean Water Act, compiled in 33 U.S.C. § 1251 et seq., and the rules promulgated thereunder;

(20) "New source" means any source, the construction of which is commenced after the publication of state or federal regulations prescribing a standard of performance applicable to such source;

(21) "Obligate lotic aquatic organisms" means organisms that require flowing water for all or almost all of the aquatic phase of their life cycles;

(22) "Operator" as used in the context of silvicultural activities, means any person who conducts or exercises control over any silvicultural activities; provided, however, that the term "operator" does not include an owner if the silvicultural activities are being conducted by an independent contractor;

(23) "Other wastes" means any and all other substances or forms of energy, with the exception of sewage and industrial wastes, including, but not limited to, decayed wood, sand, garbage, silt, municipal refuse, sawdust, shavings, bark, lime, ashes, offal, oil, hazardous materials, tar, sludge, or other petroleum byproducts, radioactive material, chemicals, heated substances, dredged spoil, solid waste, incinerator residue, sewage sludge, munitions, biological materials, wrecked and discarded equipment, rock, and cellar dirt;

(24) "Owner" as used in the context of silvicultural activities, means any person or persons that own or lease land on which silvicultural activities occur or own timber on land on which silvicultural activities occur;

(25) "Owner or operator" means any person who owns, leases, operates, controls, or supervises a source;

(26) "Person" means any and all persons, including individuals, firms, partnerships, associations, public or private institutions, state and federal agencies, municipalities or political subdivisions, or officers thereof, departments, agencies, or instrumentalities, or public or private corporations or officers thereof, organized or existing under the laws of this or any other state or country;

(27) "Pollutant" means sewage, industrial wastes, or other wastes;

(28) "Pollution" means such alteration of the physical, chemical, biological, bacteriological, or radiological properties of the waters of this state, including, but not limited to, changes in temperature, taste, color, turbidity, or odor of the waters that will:

(A) Result or will likely result in harm, potential harm or detriment to the public health, safety, or welfare;

(B) Result or will likely result in harm, potential harm or detriment to the health of animals, birds, fish, or aquatic life;

(C) Render or will likely render the waters substantially less useful for domestic, municipal, industrial, agricultural, recreational, or other reasonable uses; or

(D) Leave or likely leave the waters in such condition as to violate any standards of water quality established by the board;

(29) "Pretreatment agency" means the owner of a publicly owned treatment works permitted pursuant to this part that is required by its permit to adopt and enforce an approved pretreatment program that complies with this part and 33 U.S.C. § 1251 et seq. and 40 CFR 403.1 et seq.;

(30) "Pretreatment program" means the rules, regulations, and/or ordinances of a pretreatment agency regulating the discharge and treatment of industrial waste that complies with this part and 33 U.S.C. § 1251 et seq. and 40 CFR 403.1 et seq.;

(31) "Qualified local program" means a municipal separate storm sewer system that has been approved as such by the department pursuant to this part;

(32) "Regional administrator" means the regional administrator of the United States environmental protection agency whose region includes Tennessee, or any person succeeding to the duties of this official;

(33) "Schedules of compliance" means a schedule of remedial measures including an enforceable sequence of actions or operations leading to compliance with an effluent limitation, condition of a permit, other limitation, prohibition, standard, or regulation;

(34) "Sewage" means water-carried waste or discharges from human beings or animals, from residences, public or private buildings, or industrial establishments, or boats, together with such other wastes and ground, surface, storm, or other water as may be present;

(35) "Sewerage system" means the conduits, sewers, and all devices and appurtenances by means of which sewage and other waste is collected, pumped, treated, or disposed;

(36) "Silvicultural activities" means those forest management activities associated with the harvesting of timber and including, without limitation, the construction of roads and trails;

(37) "Source" means any activity, operation, construction, building, structure, facility, or installation from which there is or may be the discharge of pollutants;

(38) "Standard of performance" means a standard for the control of the discharge of pollutants that reflects the greatest degree of effluent reduction that the commissioner determines to be achievable through application of the best available demonstrated control technology, processes, operating methods, or other alternatives, including, where practicable, a standard permitting no discharge of pollutants;

(39) "Stop work order" means an order issued by the commissioner of environment and conservation requiring the operator to immediately cease part or all silvicultural activities;

(40) "Stream" means a surface water that is not a wet weather conveyance;

(41) "Toxic effluent limitation" means an effluent limitation on those pollutants or combinations of pollutants, including disease-causing agents, which after discharge and upon exposure, ingestion, inhalation or assimilation into any organism, either directly from the environment or indirectly by ingestion through food chains, will, on the basis of available information, cause death, disease, behavioral abnormalities, cancer, genetic mutations, physiological malfunctions, including malfunctions in reproduction, or physical deformations, in such organisms or their offspring;

(42) "Variance" means an authorization issued to a person by the commissioner that would allow that person to cause a water quality standard to be exceeded for a limited time period without changing the standard;

(43) "Watercourse" means a man-made or natural hydrologic feature with a defined linear channel that discretely conveys flowing water, as opposed to sheet-flow;

(44) "Waters" means any and all water, public or private, on or beneath the surface of the ground, that are contained within, flow through, or border upon Tennessee or any portion thereof, except those bodies of water confined to and retained within the limits of private property in single ownership that do not combine or effect a junction with natural surface or underground waters; and

(45) "Wet weather conveyance" means, notwithstanding any other law or rule to the contrary, man-made or natural watercourses, including natural watercourses that have been modified by channelization:

(A) That flow only in direct response to precipitation runoff in their immediate locality;

(B) Whose channels are at all times above the groundwater table;

(C) That are not suitable for drinking water supplies; and

(D) In which hydrological and biological analyses indicate that, under normal weather conditions, due to naturally occurring ephemeral or low flow there is not sufficient water to support fish, or multiple populations of obligate lotic aquatic organisms whose life cycle includes an aquatic phase of at least two (2) months.



§ 69-3-104 - Board of water quality, oil, and gas.

(a) (1) There is hereby created and established the Tennessee board of water quality, oil, and gas, referred to as the "board" in this part, which shall be composed of twelve (12) members as follows:

(A) The commissioner of environment and conservation, who shall be the chair of the board;

(B) The commissioner of health;

(C) The commissioner of agriculture;

(D) Nine (9) citizen members appointed by the governor for terms of four (4) years.

(2) Each ex officio member may, by official order filed with the director, designate a representative from such member's staff who shall have the powers and be subject to the duties and responsibilities of the ex officio member designating the representative, except that the representative designated by the commissioner of environment and conservation shall not serve as chair.

(3) The board shall annually elect a vice chair from among its members, who shall preside over all meetings at which the chair is not present.

(4) (A) The citizen members of the board shall be appointed as follows:

(i) One (1) of the nine (9) citizen members shall be from the public-at-large. The public member's occupation shall not be in the same primary area of interest as any other citizen member of the board;

(ii) One (1) member shall represent environmental interests and may be appointed from lists of qualified persons submitted by interested conservation groups including, but not limited to, the Tennessee conservation league;

(iii) One (1) member shall represent counties and may be appointed from lists of qualified persons submitted by interested county services groups including, but not limited to, the County Services Association;

(iv) One (1) member shall represent agricultural interests and may be appointed from lists of qualified persons submitted by interested farm business groups including, but not limited to, the Tennessee Farm Bureau;

(v) One (1) member shall represent the municipalities of the state and may be appointed from lists of qualified persons submitted by interested municipal groups including, but not limited to, the Tennessee Municipal League;

(vi) One (1) member shall represent small generators of water pollution and may be appointed from lists of qualified persons submitted by interested automotive groups including, but not limited to, the Tennessee Automotive Association;

(vii) One (1) member shall represent manufacturing industries and have current full-time employment with a manufacturing concern in Tennessee, shall hold a college degree in engineering or the equivalent, and shall have at least eight (8) years of combined technical training and experience in national pollutant discharge elimination system (NPDES) permit compliance and management of wastewater or water treatment facilities, and may be appointed from lists of qualified persons submitted by interested business groups including, but not limited to, the Tennessee Chamber of Commerce and Industry;

(viii) One (1) member shall represent the oil and gas industry; and

(ix) One (1) member shall represent oil or gas property owners.

(B) The governor shall consult with the interested groups described in subdivision (a)(4)(A) to determine qualified persons to fill the citizen member positions on the board.

(5) Each appointive member shall be a resident and domiciliary of the state of Tennessee.

(6) No member shall be appointed, unless at the time of the member's appointment, the member or the member's employer is in compliance with this part as certified by the commissioner.

(7) The three (3) ex officio members shall hold their positions on the board throughout their respective terms and until the appointment of their successors as such.

(8) All appointments of citizen members shall be for a full four-year term.

(9) Any appointive member who is absent from three (3) consecutive, regularly scheduled meetings shall be removed from the board by the governor.

(10) Upon the death, resignation, or removal of any appointive member, the governor shall appoint some person representing the same area of interest as the member whose position has been vacated to fill the unexpired term of such member.

(11) Appointive members shall continue to serve until a successor has been appointed.

(12) In making appointments to the board, the governor shall strive to ensure that at least one (1) person appointed to serve on the board is sixty (60) years of age or older and that at least one (1) person appointed to serve on the board is a member of a racial minority.

(13) (A) Notwithstanding subdivision (a)(8), the terms of the appointive members of the board serving on July 1, 2014, shall terminate as follows:

(i) The terms of the members appointed under subdivisions (a)(4)(A)(i) and (ii) shall terminate on September 30, 2016;

(ii) The terms of the members appointed under subdivisions (a)(4)(A)(iii) and (iv) shall terminate on September 30, 2017;

(iii) The terms of the members appointed under subdivisions (a)(4)(A)(v) and (vi) shall terminate on September 30, 2018; and

(iv) The terms of the members appointed under subdivisions (a)(4)(A)(vii), (viii) and (ix) shall terminate on September 30, 2019.

(B) The terms of all members appointed for terms beginning after September 30, 2016, shall be for four (4) years.

(b) (1) The state shall ensure that those members of the board who do not receive, or during the previous two (2) years have not received, a significant portion of their income directly or indirectly from permit holders or applicants for a permit shall hear all appeals on permit matters. If the chair is not eligible to hear any permit matter, the members of the board shall select a member by majority vote to serve as chair. An ex officio member of the board who is not eligible to hear a permit matter shall designate a representative to serve on the board for that purpose in accordance with subsection (a). Board member participation in permit matters shall also be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, in addition to the provisions set forth in subdivisions (b)(2)-(6) and subsection (h).

(2) For the purposes of this section, "significant portion of their income" means ten percent (10%) of gross personal income for a calendar year, except that it means fifty percent (50%) of gross personal income for a calendar year if the recipient is over sixty (60) years of age and is receiving such portion pursuant to retirement, pension, or similar arrangement.

(3) For the purposes of this section, "permit holders or applicants for a permit" does not include any department or agency of the state.

(4) For the purposes of this section, "income" includes retirement benefits, consultant fees, and stock dividends.

(5) For the purposes of this section, income is not received "directly or indirectly from permit holders or applicants for a permit" where it is derived from mutual fund payments, or from other diversified investments over which the recipient does not know the identity of the primary sources of income. If members other than the ex officio members are not qualified, then the seven (7) citizen members who are not ex officio members shall select, by agreement, qualified temporary replacements to serve for the duration of any proceeding before the board.

(6) For the purposes of this subsection (b), "permit" means national pollutant discharge elimination system (NPDES) permit.

(c) Each member of the board, other than the ex officio member, shall be entitled to be paid fifty dollars ($50.00) for each day actually and necessarily employed in the discharge of official duties, and each member shall be entitled to receive the amount of such member's traveling and other necessary expenses actually incurred while engaged in the performance of any official duties when so authorized by the board, but such expenses shall be made in accordance with the comprehensive state travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(d) The board shall have two (2) regularly scheduled meetings each year, one (1) in October and one (1) in April. Special meetings may be called by the chair at any time and shall be called as soon as possible by the chair on the written request of two (2) members. Regular meetings of the panel shall be held as necessary to review permit matters. All members shall be duly notified by the technical secretary of the time and place of any regular or special meeting at least five (5) days in advance of such meeting. The majority of the board constitutes a quorum and the concurrence of a majority of those present and voting in any matter within its duties shall be required for a determination of matters within its jurisdiction.

(e) The board shall keep complete and accurate records of the proceedings of all their meetings, a copy of which shall be kept on file in the office of the director and open to public inspection.

(f) The director shall serve as the technical secretary of the board. In that capacity, the member shall report the proceedings of the board pursuant to § 69-3-110 and perform such other duties as the board may require.

(g) (1) If the board incurs a vacancy, it shall notify the appointing authority in writing within ninety (90) days after the vacancy occurs. All vacancies on the board, other than ex officio members, shall be filled by the appointing authority within ninety (90) days of receiving written notice of the vacancy and of providing sufficient information for the appointing authority to make an informed decision in regard to filling such vacancy. If such sufficient information has been provided and the board has more than one (1) vacancy that is more than one hundred eighty (180) days in duration, such board shall report to the house of representatives and senate government operations committees why such vacancies have not been filled.

(2) If more than one half (1/2) of the positions on the board are vacant for more than one hundred eighty (180) consecutive days, the board shall terminate, provided that such board shall wind up its affairs pursuant to § 4-29-112. If the board is terminated pursuant to this subdivision (g)(2), it shall be reviewed by the evaluation committees pursuant to the Uniform Administrative Procedures Act before ceasing all its activities. Nothing in this section shall prohibit the general assembly from continuing, restructuring, or reestablishing the board.

(h) No member of the board shall participate in making any decision upon a permit or upon a case in which the municipality, firm or organization which the member represents, or by which the member is employed, or in which the member has a direct substantial financial interest, is involved.



§ 69-3-105 - Duties and authority of the board.

(a) (1) The board has and shall exercise the power, duty, and responsibility to establish and adopt standards of quality for all waters of the state.

(2) The general assembly recognizes that, due to various factors, no single standard of quality and purity is applicable to all waters of the state or to different segments of the same waters. It also recognizes the suitability of certain geologic formations for the placement of fluids and other substances through underground injection; provided, that adequate protection can be afforded the geologic formations. The board shall classify all waters of the state and adopt water quality standards pursuant to such classifications. Such classifications shall be made in accordance with the declaration of policy and purpose in § 69-3-102. In preparing the classification of waters and the standards of quality mentioned above, the board shall give consideration to:

(A) The size, depth, surface area covered, volume, direction and rate of flow, stream gradient, and temperature of the water;

(B) The character of the land bordering, overlying or underlying the waters of the state and its particular suitability for particular uses, with a view to conserving the value of that land, encouraging the most appropriate use of the same for economic, residential, agricultural, industrial, recreational and conservation purposes;

(C) The past, present, and potential uses of the waters for transportation, domestic and industrial consumption, recreation, fishing and fish culture, fire prevention, the disposal of sewage, industrial and other wastes, and other possible uses.

(3) The state water quality plan provided for in subsection (e) shall contain standards of quality and purity for each of the various classes of water in accordance with the best interests of the public. In preparing such standards, the board shall give due consideration to all physical, chemical, biological, bacteriological, or radiological properties that may be necessary for preserving the quality and purity of the waters of the state.

(4) The board may amend and revise such standards and classifications, including revisions to improve and upgrade the quality of water.

(b) The board has and shall exercise the power, duty, and responsibility to adopt, modify, repeal, promulgate after due notice and enforce rules and regulations that the board deems necessary for the proper administration of this part, the prevention, control, and abatement of pollution, or the modification of classifications and the upgrading of the standards of quality in accordance with subsection (a).

(c) The board has and shall exercise the power, duty, and responsibility to adopt, modify, repeal, and promulgate, after due notice, all necessary rules and regulations for the purpose of controlling the discharge of sewage, other wastes, and other substances from any boats.

(d) Prior to classifying or reclassifying waters of the state, or adopting, amending, or revising standards of quality for waters of the state, or promulgating, adopting, modifying, or repealing rules and regulations, or adopting, amending, or revising water quality plans, or area-wide waste treatment plans, the board shall conduct, or cause to be conducted, public hearings in connection therewith. Notice of any public hearing shall be given not less than thirty (30) days before the date of such hearing and shall state the date, time, and place of hearing, and the subject of the hearing. Any such notice shall be published at least once in one (1) newspaper of general public circulation circulated within the area of the state in which the water affected is located. Any person within the area of the state in which the water affected is located may contact the board and request to be placed on a notification registry, which includes such person's full name, mailing address, and telephone number. The board shall notify in writing all persons on such notification registry as to the date, time, and place of hearing, and the subject of the hearing, ten (10) days before the hearing. Any person who desires to be heard relative to water quality matters at any such public hearing shall give notice thereof in writing to the board on or before the first date set for the hearing. The board is authorized to set reasonable time limits for the oral presentation of views by any person at any such public hearing.

(e) (1) The board has and shall exercise the power, duty, and responsibility to proceed without delay to formulate and adopt a state water quality plan, which shall consist of the following:

(A) Water quality standards as outlined in subsection (a);

(B) Water quality objectives for planning and operation of water resource development projects, for water quality control activities, and for the improvement of existing water quality;

(C) Other principles and guidelines deemed essential by the board of water quality, oil and gas; and

(D) A program of implementation for those waters that do not presently meet established water quality standards.

(2) The state water quality plan shall be reviewed at least biennially and may be revised. During the process of formulating or revising the state water quality plan, the board shall consult with and carefully evaluate the recommendations of concerned federal, state, and local agencies.

(f) The board has and shall exercise the power, duty, and responsibility to:

(1) Hear appeals as specified in subsection (i) from administrative judges' orders assessing penalties or damages, or issuing, denying, revoking or modifying a permit; and

(2) Affirm, modify, or revoke such orders, as specified in subsection (i).

(g) The board has and shall exercise the power, duty, and responsibility to require the technical secretary to carry out surveys, research, and investigations into all aspects of water use and water quality.

(h) (1) The board has and shall exercise the power, duty, and responsibility to adopt, modify, repeal, and promulgate all necessary rules and regulations for the purpose of establishing and administering a comprehensive permit program that will enable the department of environment and conservation to be designated by the United States environmental protection agency as authorized to issue permits under the national pollutant discharge elimination system (NPDES) established by § 402 of the Federal Water Pollution Control Act, P.L. 92-500, codified in 33 U.S.C. § 1342.

(2) Such rules and regulations shall include provisions for:

(A) Forms and procedures for permit applications;

(B) Public notice and opportunity for public hearing on permit applications;

(C) Promulgation and application in permits of effluent standards and limitations, water quality standards, schedules of compliance, and such other terms and conditions as are necessary to implement this part;

(D) Monitoring and inspecting effluent discharges or treatment facilities and recording and reporting the results;

(E) Enforcement of this part, rules and regulations promulgated under it, and the terms and conditions of permits; and

(F) Adoption and enforcement of permits that have been issued by the United States environmental protection agency pursuant to § 402 of the Federal Water Pollution Control Act, P.L. 92-500, codified in 33 U.S.C. § 1342.

(i) A petition for permit appeal may be filed by the permit applicant or by any aggrieved person who participated in the public comment period or gave testimony at a formal public hearing whose appeal is based upon any of the issues that were provided to the commissioner in writing during the public comment period or in testimony at a formal public hearing on the permit application. Additionally, for those permits for which the department gives public notice of a draft permit, any permit applicant or aggrieved person may base a permit appeal on any material change to conditions in the final permit from those in the draft, unless the material change has been subject to additional opportunity for public comment. Any petition for permit appeal under this subsection (i) shall be filed with the board within thirty (30) days after public notice of the commissioner's decision to issue or deny the permit. Notwithstanding § 4-5-223 or § 69-3-118(a), or any other law to the contrary, this subsection (i) and the established procedures of Tennessee's antidegradation statement, found in the rules promulgated by the department, shall be the exclusive means for obtaining administrative review of the commissioner's issuance or denial of a permit. When such a petition is timely filed, the procedure for conducting the contested case shall be in accordance with § 69-3-110(a).

(j) The board has and shall exercise the power, duty, and responsibility to adopt, modify, repeal, and promulgate all necessary rules and regulations that the board deems necessary relating to the underground placement of fluids and other substances that do or may affect the waters of the state.

(k) (1) Notwithstanding any other provisions of this title to the contrary, waters that are in areas of swamped-out bottomland hardwoods or swamped-out cropland shall be classified as protective of wildlife and humans that may come into contact with them, and shall maintain standards applicable to all downstream waters, but shall not be classified for the protection of fish and aquatic life.

(2) As used in this subsection (k):

(A) "Swamped-out bottomland hardwood" means an area subject to inundation or ponding of surface water that has resulted, or is resulting, in timber mortality or stress. The term does not include areas with a dominance of cypress or tupelo gum trees or areas in which the majority of the timber died prior to 1970; and

(B) "Swamped-out cropland" means an area that was previously in row crop cultivation or pasture, but can no longer be used for such purpose due to inundation or ponding of surface water. "Swamped-out cropland" does not include wetland areas that have not been cultivated or in pasture since 1970 because of inundation or ponding of surface water.

(l) The board has and shall exercise the power to adopt rules creating a system of incentives for alternatives to discharges to surface waters, such as land application and beneficial reuse of the wastewater.

(m) The commissioner shall develop and submit to the board proposed rules necessary for accurate and consistent wet weather conveyance determinations. These rules shall include at a minimum:

(1) Standard procedures for making stream and wet weather conveyance determinations that take into consideration biology, geology, geomorphology, precipitation, hydrology and other scientifically based principles; and

(2) A certification program for department staff and other persons who wish to become certified hydrologic professionals.



§ 69-3-107 - Duties and authority of the commissioner.

In addition to any power, duty, or responsibility given to the commissioner under this part, the commissioner has the power, duty, and responsibility to:

(1) Exercise general supervision and control over the quality of all state waters, administer and enforce all laws relating to pollution of such waters, and administer and enforce this part, and all standards, policies, rules, and regulations promulgated under this part;

(2) Administer oaths, issue subpoenas, and compel the attendance of witnesses and production of necessary data for all purposes of this part;

(3) Bring suit in the name of the department for any violation of the provisions of this part, seeking any remedy provided in this part, and any other statutory or common law remedy available for the control, prevention, and abatement of pollution;

(4) Proceed against, as provided in this part, any owner or operator of any boat, located or operated on the waters of the state, that discharges or causes to be discharged any sewage, other wastes, or other substances into such waters in violation of this part or any rules or regulations promulgated under this part;

(5) Make inspections and investigations, carry on research, or take such other action as may be necessary to carry out this part;

(6) Enter or authorize the commissioner's agents to enter at all reasonable times upon any property other than dwelling places for the purpose of conducting investigations and studies or enforcing any of this part;

(7) Advise, consult, cooperate, contract, and make other binding agreements with the various agencies of the federal government and with state and local administrative and governmental agencies, colleges and universities, or with any other persons;

(A) In furtherance of this part, the commissioner may require any state or local agency to investigate and report on any matters involved in water quality control; provided, that the burden, including costs, of such reports shall bear a reasonable relationship to the need for the reports and the benefits to be obtained from the reports; and

(B) The department has the authority, subject to approval by the governor, to enter into agreements with other states and the United States relative to prevention and control of pollution in interstate waters. This authority is not deemed to extend to the modification of any agreement with the state concluded by direct legislative act, but unless otherwise expressly provided, the department shall be the agency for the administration and enforcement of any such legislative agreement;

(8) Apply for, accept, administer, and utilize loans and grants from the federal government, state government, and from any other sources, public or private, for prevention, abatement, and control of pollution of the waters of the state. The department is the water quality control agency for the state for the purpose of any federal water pollution control act;

(9) Prepare, publish, and issue such printed pamphlets and bulletins as the department deems necessary for the dissemination of information to the public concerning its activities;

(10) Require the submission of such plans, specifications, technical reports, and other information as deemed necessary to carry out this part or to carry out the rules and regulations adopted pursuant to this part;

(11) Be the administrative agent for the board and panel to carry out this part;

(12) Make an annual report to the governor and the general assembly on the status of water quality, including a description of the plan, regulations in effect, and other pertinent information, together with any recommendations the commissioner may care to make;

(13) Delegate to the director of the division with responsibility for water quality control any of the powers, duties, and responsibilities of the commissioner under this part, except the commissioner's powers, duties and responsibility as chair of the board;

(14) Issue permits and variances pursuant to § 69-3-108;

(15) Inspect waters of the state where good cause is shown that the public health is threatened by pollutants in the waters, and, upon verification by the commissioner, post or cause to be posted such signs as required to give notice to the public of the potential or actual dangers of specific uses of such waters or restrictions of uses of such waters;

(16) Assess civil penalties in accordance with § 69-3-115;

(17) Apply this part against any person who discharges into a publicly owned treatment works who is causing a violation of this part, or who is in violation of applicable pretreatment standards;

(18) Impose such restrictions, including an immediate cessation of connections and line extensions, upon the expansion of any sewerage or wastewater system as are necessary to mitigate or prevent violations of this part;

(19) Prepare a written report on stream bank erosion in Tennessee to be delivered to each member of the general assembly by January 15, 2000. Such report shall contain the following:

(A) An examination of the causes of stream bank erosion;

(B) The effectiveness of existing and new methods of bank protection;

(C) An assessment of stream bank erosion in Tennessee; and

(D) Any other matter the commissioner deems relevant to stream bank erosion that may be of concern to the general assembly;

(20) Conduct, or cause to be conducted, demonstration projects, to the extent of available funds, of methods of bank stabilization and debris removal in streams in western Middle Tennessee to be done as soon as is practicable and a report shall be made to the general assembly after the performance of the chosen techniques has been observed through at least a full year;

(21) Conduct, or cause to be conducted, a study or project comparing different techniques for stream bank stabilization and debris removal in streams in western Middle Tennessee to be done as soon as possible, either in conjunction with the project mentioned in subdivision (20), or separately;

(22) Develop a program of public education regarding simple, practical and affordable techniques for cleaning debris from streams and for stabilizing stream banks, including field examples of activities permissible without permits and activities that may be accomplished if permits are obtained;

(23) Produce a video by not later than January 1, 1999, that shows the above examples, explains the requirements of the law and rules for these activities, including the process of applying for a permit, and tells who to call for further assistance, which shall be distributed at no cost to public libraries and agricultural extension services;

(24) Perform a thorough and ongoing study of, and prepare recommendations regarding options for, the protection of watersheds and the control of sources of pollution, in order to assure the future quality of potable drinking water supplies throughout the state. The department is authorized to use information and studies from state, federal, and local governments and other sources of reliable scientific data. Initial findings and recommendations shall be presented to the governor and the general assembly no later than February 1, 2007, and annually thereafter; and

(25) Develop and submit to the board for comment proposed guidance that provides:

(A) Instructions, examples and definitions based upon scientifically based principles for consistently and accurately making hydrologic determinations; and

(B) Minimum qualifications for staff who are responsible for making or reviewing wet weather conveyance determinations.



§ 69-3-108 - Permits.

(a) Every person who is or is planning to carry on any of the activities outlined in subsection (b), other than a person who discharges into a publicly owned treatment works or who is a domestic discharger into a privately owned treatment works, or who is regulated under a general permit as described in subsection (l), shall file an application for a permit with the commissioner or, when necessary, for modification of such person's existing permit.

(b) It is unlawful for any person, other than a person who discharges into a publicly owned treatment works or a person who is a domestic discharger into a privately owned treatment works, to carry out any of the following activities, except in accordance with the conditions of a valid permit:

(1) The alteration of the physical, chemical, radiological, biological, or bacteriological properties of any waters of the state;

(2) The construction, installation, modification, or operation of any treatment works, or part thereof, or any extension or addition thereto;

(3) The increase in volume or strength of any wastes in excess of the permissive discharges specified under any existing permit;

(4) The development of a natural resource or the construction, installation, or operation of any establishment or any extension or modification thereof or addition thereto, the operation of which will or is likely to cause an increase in the discharge of wastes into the waters of the state or would otherwise alter the physical, chemical, radiological, biological or bacteriological properties of any waters of the state in any manner not already lawfully authorized;

(5) The construction or use of any new outlet for the discharge of any wastes into the waters of the state;

(6) The discharge of sewage, industrial wastes or other wastes into waters, or a location from which it is likely that the discharged substance will move into waters;

(7) The construction, installation or operation of a concentrated animal feeding operation; provided, however, that only those operations that are required under the federal Clean Water Act, compiled in 33 U.S.C. § 1251 et seq., to have a permit for concentrated animal feeding operations may be issued an national pollutant discharge elimination system (NPDES) permit;

(8) The discharge of sewage, industrial wastes, or other wastes into a well or a location where it is likely that the discharged substance will move into a well, or the underground placement of fluids and other substances that do or may affect the waters of the state; or

(9) The diversion of water through a flume for the purpose of generation of electric power by a utility.

(c) Any person operating or planning to operate a sewerage system shall file an application with the commissioner for a permit or, when necessary, for modification of such person's existing permit. Unless a person holds a valid permit, it is unlawful to operate a sewerage system.

(d) Nothing in this section shall be construed to require any person discharging into a septic tank connected only to a subsurface drainfield, or any person constructing or operating a sanitary landfill between March 25, 1980, and March 24, 1982, except in a county having a population of not less than sixty thousand two hundred fifty (60,250) nor more than sixty thousand three hundred fifty (60,350), according to the 1970 federal census or any subsequent federal census, as defined and regulated by §§ 68-211-101 -- 68-211-115, to secure a permit; provided, that the exemption provided in this subsection (d) shall not exempt such person from any other provision of this part; and provided further, that any such person who is exempt from obtaining a permit for constructing or operating a sanitary landfill between March 25, 1980, and March 24, 1982, shall not thereafter be required to obtain such permit.

(e) Applicants for permits that would authorize a new or expanded wastewater discharge into surface waters shall include in the application consideration of alternatives, including, but not limited to, land application and beneficial reuse of the wastewater.

(f) With regard to permits for activities related to the surface mining of coal:

(1) No permit shall be issued that would allow removal of coal from the earth from its original location by surface mining methods or surface access points to underground mining within one hundred feet (100') of the ordinary high water mark of any stream or allow overburden or waste materials from removal of coal from the earth by surface mining of coal to be disposed of within one hundred feet (100') of the ordinary high water mark of a stream; provided, however, that a permit may be issued or renewed for stream crossings, including, but not limited to, rail crossings, utilities crossings, pipeline crossings, minor road crossings, for operations to improve the quality of stream segments previously disturbed by mining and for activities related to and incidental to the removal of coal from its original location, such as transportation, storage, coal preparation and processing, loading and shipping operations within one hundred feet (100') of the ordinary high water mark of a stream if necessary due to site specific conditions that do not cause the loss of stream function and do not cause a discharge of pollutants in violation of water quality criteria. Nothing in this subdivision (f)(1) shall apply to placement of material from coal preparation and processing plants;

(2) Without limiting the applicability of this section, if the commissioner determines that surface coal mining at a particular site will violate water quality standards because acid mine drainage from the site will not be amenable to treatment with proven technology both during the permit period or subsequent to completion of mining activities, the permit shall be denied.

(g) The commissioner may grant permits authorizing the discharges or activities described in subsection (b), including, but not limited to, land application of wastewater, but in granting such permits shall impose such conditions, including effluent standards and conditions and terms of periodic review, as are necessary to accomplish the purposes of this part, and as are not inconsistent with the regulations promulgated by the board. Under no circumstances shall the commissioner issue a permit for an activity that would cause a condition of pollution either by itself or in combination with others. In addition the permits shall include:

(1) The most stringent effluent limitations and schedules of compliance, either promulgated by the board, required to implement any applicable water quality standards, necessary to comply with an areawide waste treatment plan, or necessary to comply with other state or federal laws or regulations;

(2) A definite term, not to exceed five (5) years, for which the permit is valid. This term shall be subject to provisions for modification, revocation or suspension of the permit;

(3) Monitoring, recording, reporting, and inspection requirements; and

(4) In the case of permits authorizing discharges from publicly owned treatment works, terms and conditions requiring the permittee to enforce user and cost recovery charges, pretreatment standards, and toxic effluent limitations applicable to industrial users discharging into the treatment works.

(h) The commissioner may revoke, suspend, or modify any permit for cause, including:

(1) Violation of any terms or conditions of the permit or of any provision of this part;

(2) Obtaining the permit by misrepresentation or failing to disclose fully all relevant facts; or

(3) A change in any condition that requires either a temporary or permanent reduction or elimination of the permitted discharge.

(i) No permit under subsection (g) or (h) for the construction of any new outlet or for construction activities involved in the development of natural resources, for the construction of a new waste treatment system or for the modification or extension of an existing waste treatment system shall be issued by the commissioner until the plans have first been submitted to and approved by the commissioner. No such approval shall be construed as creating a presumption of correct operation nor as warranting by the commissioner that the approved facilities will reach the designated goals. If an environmental impact statement is required for any permit, the commissioner may require the applicant to pay for its preparation. Any such impact statement must also include and address economic and social impact.

(j) Any permit procedure or other action required by or undertaken in accordance with this section or part shall be conducted in accordance with title 13, chapter 18, when the permit or action involves a major energy project, as defined in § 13-18-102.

(k) Nothing in this section shall be construed to limit or circumscribe the authority of the commissioner to issue emergency orders as specified in § 69-3-109.

(l) Where the commissioner finds that a category of activities or discharges would be appropriately regulated under a general permit, the commissioner may issue such a permit. Any person conducting activities in the category covered by a general permit shall not be required to file individual applications for permits except as provided in specific requirements of the general permit. Any person conducting activities covered under a general permit may be required by the commissioner to file an application for any individual permit. Upon the issuance of an individual permit to a person with a general permit, the applicability of the general permit to that permitted activity or discharge shall be terminated. Any person who holds an individual permit for an activity or discharge covered under the provisions of a general permit may request that the individual permit be revoked. Upon such revocation, the activity or discharge shall become subject to the provisions of the general permit.

(m) Notwithstanding subsection (g), upon application by a person who discharges into groundwaters of the state and who is subject to a permit issued pursuant to the Hazardous Waste Management Act, compiled in title 68, chapter 212, the commissioner may issue variances from the applicable water quality standards, criteria, or classification for groundwater; provided, that:

(1) The waters to which the variance applies are not used as a current source of drinking water and such use is not reasonably anticipated for the term of the variance and a reasonable time thereafter;

(2) The applicant demonstrates that such discharges will not pose a substantial present or potential hazard to human health or the environment as defined in Tenn. Comp. R. & Reg. 1200-01-11-.06(6)(e)(2) (reserved) in effect on April 1, 1988, and will not impair any actual, current uses other than those affected by the variance;

(3) Variances will be effective for a specific term, not to exceed the effective term of the permit;

(4) The variance is consistent with the Federal Water Pollution Control Act, compiled in 33 U.S.C. § 1251 et seq., and the federal Safe Drinking Water Act, compiled in 42 U.S.C. § 300f et seq.; and

(5) The variance provided for under this subsection (m) shall be applied for and issued in accordance with procedures regarding the issuance of permits as required by regulations issued under this chapter.

(n) (1) A chief administrative officer of a county highway department does not violate this chapter by repairing or causing the repair of up to four hundred feet (400') of highway or road in an emergency situation, if immediate repairs are necessary to protect human safety and welfare, and if such repairs comply with rules and regulations promulgated by the board that regulate the manner in which the repairs are made. Such officer need not obtain a permit prior to making such repairs under such circumstances.

(2) As soon as practicable, the chief administrative officer of a county highway department shall notify the commissioner by telephone that an emergency has arisen and that such chief administrative officer intends to make repairs in response to such emergency. The giving of such notice shall not be construed to authorize the commissioner to terminate such repairs.

(3) Within ten (10) days of the completion of any highway or road repair made pursuant to this subsection (n), the chief administrative officer of the county highway department ordering such repair shall notify the commissioner, in writing, of the action taken and the nature of the emergency necessitating such immediate repair.

(o) The following activities do not require a permit under this section:

(1) The removal of downed trees by dragging or winching and without grading or reshaping of the stream channel;

(2) The placement of downed trees on stream banks for erosion protection; and

(3) The planting of vegetation on stream banks.

(p) Unless the applicant agrees otherwise, when an individual landowner applies for a permit for debris removal or stream bank stabilization activities, the commissioner shall either issue or deny the permit or take action scheduling a public hearing on the application within sixty (60) days of receipt of a complete application; provided further, however, that the staff of the division will communicate orally or in writing to the applicant within fifteen (15) days of receipt of any such application.

(q) (1) The alteration of a wet weather conveyance, as defined in § 69-3-103, by any activity is permitted by this subsection (q) and shall require no notice or approval; provided, that it is done in accordance with all of the following conditions:

(A) The activity may not result in the discharge of waste or other substances that may be harmful to humans or wildlife;

(B) Material may not be placed in a location or manner so as to impair surface water flow into or out of any wetland area;

(C) (i) Sediment shall be prevented from entering other waters of the state;

(ii) Erosion and sediment controls shall be designed according to the size and slope of disturbed or drainage areas to detain runoff and trap sediment and shall be properly selected, installed, and maintained in accordance with the manufacturer's specifications and good engineering practices;

(iii) Erosion and sediment control measures shall be in place and functional before earth moving operations begin, and shall be constructed and maintained throughout the construction period. Temporary measures may be removed at the beginning of the work day, but shall be replaced at the end of the work day;

(iv) Checkdams shall be utilized where runoff is concentrated. Clean rock, log, sandbag or straw bale checkdams shall be properly constructed to detain runoff and trap sediment. Checkdams or other erosion control devices are not to be constructed in stream. Clean rock can be of various type and size, depending on the application. Clean rock shall not contain fines, soils or other wastes or contaminants; and

(D) Appropriate steps shall be taken to ensure that petroleum products or other chemical pollutants are prevented from entering waters of the state. All spills shall be reported to the appropriate emergency management agency and to the division. In the event of a spill, measures shall be taken immediately to prevent pollution of waters of the state, including groundwater.

(2) There shall be no additional conditions upon a person's activity within a wet weather conveyance. This subdivision (q)(2) does not apply to national pollutant discharge elimination system (NPDES) permits.

(r) A person desiring to alter a specific water of the state may request a determination from the commissioner that it is a wet weather conveyance and submit a report from a qualified hydrologic professional in support of the request. If the report contains all information that is required in rules promulgated by the board, and in accordance with department procedures and guidance, and is certified by a qualified hydrologic professional to be true, accurate and complete and, if submitted after promulgation of the rules required by § 69-3-105(l), contains all information that is required in those rules, then the determination made in the report shall be presumed to be correct, unless the commissioner notifies the person, in writing, within thirty (30) days of submittal of the report, that the commissioner has affirmatively determined that there is a significant question about whether the water of the state in question is a stream or a wet weather conveyance and states the reasons for that determination. In that event, the commissioner must, within thirty (30) days following the initial notification, determine whether the water of the state in question is a stream or a wet weather conveyance and notify the person in writing of that decision and the reasons for that determination. A person may appeal a determination by the commissioner that the specific water is a stream by filing a petition for appeal with the board within thirty (30) days of receiving the commissioner's decision. For purposes of this subsection (r), a qualified hydrologic professional is a person holding a bachelor's degree in biology, geology, ecology, engineering or related sciences, having at least five (5) years of relevant experience in making hydrologic determinations and who has been certified as a hydrologic professional pursuant to rules promulgated by the board.



§ 69-3-109 - Complaints -- Orders for corrective action.

(a) (1) Whenever the commissioner has reason to believe that a violation of any provision of this part or regulation promulgated thereunder or orders issued pursuant thereto has occurred, is occurring, or is about to occur, the commissioner may cause a written complaint to be served upon the alleged violator or violators.

(2) The complaint shall specify the provision or provisions of this part or regulation or order alleged to be violated or about to be violated and the facts alleged to constitute a violation thereof, may order that necessary corrective action be taken within a reasonable time to be prescribed in such order, and shall inform the violators of the opportunity for a hearing before the board. Upon the request of the alleged violator or violators, the department shall promptly make available and provide access to any documents and other information that address the factual and scientific basis of the complaint.

(3) Any such order shall become final and not subject to review unless the person or persons named in the order request by written petition a hearing before the board, as provided in § 69-3-110, no later than thirty (30) days after the date such order is served; provided, that the board may review such final order on the same grounds upon which a court of the state may review default judgments.

(b) (1) Whenever the commissioner, with the concurrence of the governor, finds that an emergency exists imperatively requiring immediate action to protect the public health, safety, or welfare, or the health of animals, fish, or aquatic life, or a public water supply, or recreational, commercial, industrial, agricultural, or other reasonable uses, the commissioner may, without prior notice, issue an order reciting the existence of such an emergency and requiring that such action be taken as the commissioner deems necessary to meet the emergency.

(2) If the violator fails to respond or is unable to respond to the commissioner's order, the commissioner may take such emergency action as the commissioner deems necessary, or contract with a qualified person or persons to carry out the emergency measures. The commissioner may assess the person or persons responsible for the emergency condition for actual costs incurred by the commissioner in meeting the emergency.

(3) Furthermore, the commissioner is empowered to establish programs and procedures to qualify the state for emergency funding from the federal government.

(c) Except as otherwise expressly provided, any notice, complaint, order, or other instrument issued by or under authority of this part may be served on any person affected thereby personally, by the commissioner or any person designated by the commissioner, or such service may be made in accordance with Tennessee statutes authorizing service of process in civil actions. Proof of service shall be filed in the office of the commissioner.



§ 69-3-110 - Hearings.

(a) Any hearing brought before the board pursuant to § 69-3-105(i), § 69-3-109, § 69-3-115, § 69-3-116, or § 69-3-118 shall be conducted as a contested case. The hearing shall be heard before an administrative judge sitting alone pursuant to §§ 4-5-301(a)(2) and 4-5-314(b), unless settled by the parties. The administrative judge to whom the case has been assigned shall convene the parties for a scheduling conference within thirty (30) days of the date the petition is filed. The scheduling order for the contested case issued by the administrative judge shall establish a schedule that results in a hearing being completed within one hundred eighty (180) days of the scheduling conference, unless the parties agree to a longer time or the administrative judge allows otherwise for good cause shown, and an initial order being issued within sixty (60) days of completion of the record of the hearing. The administrative judge's initial order, together with any earlier orders issued by the administrative judge, shall become final unless appealed to the board by the commissioner or other party within thirty (30) days of entry of the initial order or, unless the board passes a motion to review the initial order pursuant to § 4-5-315, within the longer of thirty (30) days or seven (7) days after the first board meeting to occur after entry of the initial order. Upon appeal to the board by a party, or upon passage of a motion of the board to review the administrative judge's initial order, the board shall afford each party an opportunity to present briefs, shall review the record and allow each party an opportunity to present oral argument. If appealed to the board, the review of the administrative judge's initial order shall be limited to the record, but shall be de novo with no presumption of correctness. In such appeals, the board shall thereafter render a final order, in accordance with § 4-5-314, affirming, modifying, remanding, or vacating the administrative judge's order. A final order rendered pursuant to this section is effective upon its entry, except as provided in § 4-5-320(b) unless a later effective date is stated therein. A petition to stay the effective date of a final order may be filed under § 4-5-316. A petition for reconsideration of a final order may be filed pursuant to § 4-5-317. Judicial review of a final order may be sought by filing a petition for review in accordance with § 4-5-322. An order of an administrative judge that becomes final in the absence of an appeal or review by the board shall be deemed to be a decision of the board in that case for purposes of the standard of review by a court; however, in other matters before the board, it may be considered but shall not be binding on the board.

(b) In case of contumacy or refusal to obey a notice of hearing or subpoena issued under this section, the chancery court of Davidson County, or the chancery court of the county in which the hearing is conducted, shall have jurisdiction upon application of the board or commissioner to issue an order requiring such person to appear and testify or produce evidence as the case may require, and any failure to obey such order of the court may be punished by such court as contempt.

(c) [Deleted by 2013 amendment, effective July 1, 2013.]

(d) The decision of the board shall become final and binding on all parties unless appealed to the courts as provided in § 69-3-111.

(e) Any person to whom an emergency order is directed pursuant to § 69-3-109(b) shall comply immediately, but on petition to the board shall be afforded a hearing as soon as possible, but in no case shall such hearing be held later than three (3) days from the receipt of such petition by the board.

(f) Any hearing required by this section or chapter shall be conducted in accordance with § 13-18-114 when the hearing involves a major energy project, as defined by § 13-18-102.



§ 69-3-111 - Appeals.

An appeal may be taken from any final order or other final determination of the board by any party, with the exception of the department. An appeal from a final order or other final determination of the board is instituted by filing a petition for review in the chancery court of Davidson County, or in the chancery court of the county in which the violation of this chapter occurred. The alleged violator shall elect in which court to file the petition for review.



§ 69-3-112 - Assistance in prosecuting violations.

It is the duty of the district attorneys general in the various districts throughout the state or the attorney general and reporter to assist the department, upon its request, by prosecuting those persons in violation of §§ 69-3-115 -- 69-3-117.



§ 69-3-113 - Procurement of information.

(a) (1) Any person whom the board or the commissioner has reason to believe is causing, or may be about to cause, pollution, or any person having information concerning such person, shall furnish the board or the commissioner, upon request by the board or commission, all pertinent information required by the board or the commissioner in the discharge of the board's or commissioner's duties under this part.

(2) Under this section, information includes data relating to processes or methods of manufacture or production required by the board, the commissioner, or officers of the United States in the administration of their duties, including secret formulae and proprietary manufacturing processes.

(3) All information shall be used by the board only for purposes of water quality control. The board or the commissioner has the power to issue protection orders to prevent public dissemination of any secret formulae or proprietary manufacturing processes, except that such orders shall not extend to information concerning waste products discharged into the waters of the state.

(4) In addition to providing information, persons may be required to keep such records as deemed necessary by the board or the commissioner to facilitate the discharge of their duties.

(b) Any information obtained by the board or commissioner, except secret formulae or proprietary manufacturing processes, pursuant to this section, shall be available to the public for reasonable inspection and copying.



§ 69-3-114 - Causing pollution or refusing to furnish information.

(a) It is unlawful for any person to discharge any substance into the waters of the state or to place or cause any substance to be placed in any location where such substances, either by themselves or in combination with others, cause any of the damages as defined in § 69-3-103, unless such discharge shall be due to an unavoidable accident or unless such action has been properly authorized. Any such action is declared to be a public nuisance.

(b) In addition, it is unlawful for any person to act in a manner or degree that is violative of any provision of this part or of any rule, regulation, or standard of water quality promulgated by the board or of any permits or orders issued pursuant to this part; or to fail or refuse to file an application for a permit as required in § 69-3-108; or to refuse to furnish, or to falsify any records, information, plans, specifications, or other data required by the board or the commissioner under this part.

(c) The plea of financial inability to prevent, abate, or control pollution shall not be a valid defense under this part.



§ 69-3-115 - Violations -- Penalties -- Judgment by consent.

(a) (1) Any person who does any of the following acts or omissions is subject to a civil penalty of up to ten thousand dollars ($10,000) per day for each day during which the act or omission continues or occurs:

(A) Violates an effluent standard or limitation or a water quality standard established under this part;

(B) Violates the terms or conditions of a permit;

(C) Fails to complete a filing requirement or causes false information to be filed with the department;

(D) Fails to allow or perform an entry, inspection, monitoring, or reporting requirement;

(E) Violates a final determination or order of the board, panel or commissioner;

(F) In the case of an industrial user of a publicly owned treatment works, fails to pay user or cost recovery charges or violates pretreatment standards or toxic effluent limitations established as a condition in the permit of the treatment works;

(G) After reasonable notice and opportunity to restore a ditch constructed pursuant to § 69-3-130, the owner of the property fails to restore the ditch to permit specifications; or

(H) Violates any other provision of this part or any rule or regulation promulgated by the board.

(2) Any civil penalty shall be assessed in the following manner:

(A) The commissioner may issue an assessment against any person responsible for the violation;

(B) Any person against whom an assessment has been issued may secure a review of such assessment by filing with the commissioner a written petition setting forth the grounds and reasons for the objections, and asking for a hearing in the matter involved before the board. If a petition for review of the assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment and it shall become final;

(C) Whenever any assessment has become final because of a person's failure to appeal the commissioner's assessment, the commissioner may apply to the appropriate court for a judgment and seek execution of such judgment and the court, in such proceedings, shall treat a failure to appeal such assessment as a confession of judgment in the amount of the assessment; and

(D) The commissioner, through the attorney general and reporter, may institute proceedings for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the pollution or violation occurred, in the name of the department.

(3) In assessing the civil penalty, the commissioner may consider the following factors:

(A) Whether the civil penalty imposed will be a substantial economic deterrent to the illegal activity;

(B) Damages to the state, including compensation for loss or destruction of wildlife, fish, and other aquatic life, resulting from the violation, as well as expenses involved in enforcing this section and the costs involved in rectifying any damage;

(C) Cause of the discharge or violation;

(D) The severity of the discharge and its effect upon the quality and quantity of the receiving waters;

(E) Effectiveness of action taken by the violator to cease the violation;

(F) The technical and economic reasonableness of reducing or eliminating the discharge;

(G) The social and economic value of the discharge source; and

(H) The economic benefit gained by the violator.

(4) The board may establish by regulation a schedule of the amount of civil penalty that can be assessed by the commissioner for certain specific violations or categories of violations.

(b) Any person unlawfully polluting the waters of the state or violating or failing, neglecting, or refusing to comply with any of the provisions of this part, commits a Class C misdemeanor. Each day upon which such violation occurs constitutes a separate offense.

(c) Any person who willfully and knowingly falsifies any records, information, plans, specifications, or other data required by the board or the commissioner, or who willfully and knowingly pollutes the waters of the state, or willfully fails, neglects or refuses to comply with any of the provisions of this part commits a Class E felony and shall be punished by a fine of not more than twenty-five thousand dollars ($25,000) or incarceration, or both.

(d) No warrant, presentment, or indictment arising under this part shall be issued except upon application by the board or the commissioner or upon such application authorized in writing by either of them.

(e) (1) Whenever any order or assessment has become a final action under this section, a notarized copy of the same may be filed in the office of the clerk of the chancery court of Davidson County, and shall be considered as an agreement of the parties thereto to entry of a judgment by consent, the terms and conditions of which shall be the same as those recited in the final order or assessment. Except as otherwise provided in this section, the procedures for entry of the judgment and the effect thereof shall be the same as provided in title 26, chapter 6.

(2) If the final action is by the board, the judgment by consent shall be promptly entered by the court and shall be effective upon entry, and it shall have the same effect and be subject to the same procedures as a judgment of a court of record of this state and may be enforced or satisfied in like manner.

(3) If the final action is by the commissioner, the judgment by consent shall be promptly entered by the chancery court, but shall not become a final judgment until expiration of a period ending forty-five (45) days after the date it was filed. During this period, any citizen shall have the right to intervene in such proceeding on the grounds that the remedy or remedies provided are inadequate or are based on erroneously stated facts. If intervention occurs, the court shall determine whether it is duplicitous or frivolous and shall notify the parties and the intervenor of its determination. If determined not to be duplicitous or frivolous, review of the order or assessment shall be deemed to be sought by all parties and shall proceed in accordance with § 4-5-322. If no citizen intervenes or if any such intervention is deemed duplicitous or frivolous, upon the expiration of the forty-five-day period, the judgment by consent shall be final, and it shall have the same effect and be subject to the same procedures as a judgment of a court of record of this state and may be enforced or satisfied in like manner.



§ 69-3-116 - Damages to the state.

(a) The commissioner may assess the liability of any polluter or violator for damages to the state resulting from any person's pollution or violation, failure, or neglect in complying with any rules, regulations, or standards of water quality promulgated by the board or permits or orders issued pursuant to this part.

(b) If an appeal from such assessment is not made to the board by the polluter or violator within thirty (30) days of notification of such assessment, the pollutor or violator shall be deemed to have consented to such assessment and it shall become final.

(c) Damages may include any expenses incurred in investigating and enforcing this part, in removing, correcting, and terminating any pollution, and also compensation for any loss or destruction of wildlife, fish, or aquatic life and any other actual damages caused by the pollution or violation.

(d) Whenever any assessment has become final because of a person's failure to appeal within the time provided, the commissioner may apply to the appropriate court for a judgment, and seek execution on such judgment. The court, in such proceedings, shall treat the failure to appeal such assessment as a confession of judgment in the amount of the assessment.



§ 69-3-117 - Proceedings against violators -- Injunctions.

The commissioner may initiate proceedings in the chancery court of Davidson County or the county in which the activities occurred against any person who is alleged to have violated or is about to violate this part, conditions of permits issued under this part, the rules and regulations of the board or orders of the board or commissioner. In such action the commissioner may seek, and the court may grant, injunctive relief and any other relief available in law or equity. Specifically, the commissioner may seek injunctive relief against industrial users of publicly owned treatment works who fail to pay user or cost recovery charges or who violate pretreatment standards or toxic effluent limitations established as a condition to the permit of the treatment works.



§ 69-3-118 - Other remedies.

(a) (1) Any person may file with the commissioner a signed complaint against any person allegedly violating any provisions of this part. Unless the commissioner determines that such complaint is duplicitous or frivolous, the commissioner shall immediately serve a copy of it upon the person or persons named in the complaint, promptly investigate the allegations contained in the complaint, and notify the alleged violator of what action, if any, the commissioner will take. In all cases, the commissioner shall notify the complainant of the action or determination within ninety (90) days from the date of the commissioner's receipt of the written complaint.

(2) If either the complainant or the alleged violator believes that the commissioner's action or determination is or will be inadequate or too severe, such person may appeal to the board for a hearing, which will be conducted pursuant to § 69-3-110. The appeal must be made within thirty (30) days after receipt of the notification sent by the commissioner.

(3) If the commissioner fails to take the action stated in the notification, the complainant may make an appeal to the board within thirty (30) days from the time at which the complainant knows or has reason to know of such failure.

(4) The department shall not be obligated to assist a complainant in gathering information or making investigations or to provide counsel for the purpose of drawing up the complaint.

(b) The penalties, damages, and injunctions provided for in §§ 69-3-115 -- 69-3-119 are intended to provide additional and cumulative remedies to prevent, abate, and control the pollution of the waters of the state. Nothing contained in this section shall be construed to abridge or alter rights of action or remedies in equity or under common law or statutory law, criminal or civil, nor shall any provision of §§ 69-3-115 -- 69-3-117 or this section, or any act done by virtue thereof, be construed as estopping the state or any municipality or person, as riparian owners or otherwise, in the exercise of their rights in equity or under the common law or statutory law to suppress nuisances, to abate pollution, or to recover damages resulting from such pollution.

(c) The board, department or its officials and employees acting in their official capacity shall not be considered "persons" pursuant to this section.



§ 69-3-119 - Disposition of fees, penalties and damages.

All fees, penalties, and damages assessed and collected under this part shall be placed in a special fund and earmarked, allocated, and appropriated to the division for the purpose of complying with provisions of this part. Any unexpended balance of the special fund in any fiscal year shall revert to the general fund.



§ 69-3-120 - Construction of part.

(a) This part is intended to supplement other provisions of the Tennessee Code Annotated, and no part thereof shall be construed to repeal any such provisions specifically enacted for the protection of health or the protection of fish and game of the state, except that the administration of any laws pertaining to the pollution of waters as defined in § 69-3-103 shall be in accordance with the general policies and regulations adopted by the board.

(b) All sections in this part shall be liberally construed for the accomplishment of its policy and purpose.

(c) All grants of power to the board or commissioner shall be liberally construed.

(d) Any list in this part preceded by "include" or "including" shall not be construed as exhaustive or otherwise limiting unless specifically stated.

(e) All procedures in this part are intended to be in conformity with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. If any provision of this part conflicts with the Uniform Administrative Procedures Act, then the latter shall govern.

(f) If any section, subsection, sentence, clause, phrase, or words of this part are for any reason held to be invalid, such decree shall not affect the validity of any remaining portion of this part.

(g) Nothing whatsoever in this part shall be so construed as applying to any agricultural or forestry activity or the activities necessary to the conduct and operations thereof or to any lands devoted to the production of any agricultural or forestry products, unless there is a point source discharge from a discernible, confined, and discrete water conveyance.

(h) The passage of the Water Quality Control Act of 1977 shall grant no new authority over non-point sources to the department, which was not previously established by the Water Quality Control Act of 1971. In all cases of conflict between this part and §§ 68-221-101 -- 68-221-108, the Sanitary Engineering Law, this part shall take precedence.



§ 69-3-121 - Continuation of rules and regulations, permits, contracts and agreements.

(a) The rules and regulations previously promulgated under the Water Quality Control Act of 1971 shall remain in effect as the rules and regulations under this part. Any of these rules or regulations that may conflict with a statutory provision of this part are hereby rendered void, but shall not affect the validity of the remaining rules and regulations.

(b) All permits and temporary permits issued under the Water Quality Control Act of 1971 shall remain in effect under this part until such time as they expire or are revoked or modified pursuant to this part.

(c) Any contracts, agreements, plans or any other documents developed under the Water Quality Control Act of 1971 shall remain in effect under this part.



§ 69-3-122 - Sewerage system contractors or operators -- Bonds or security -- Noncomplying or abandoned facilities.

(a) No person shall construct, operate or hold out to the public as proposing to construct or operate a sewerage system unless such person first provides a bond or other financial security to the department, and has received approval of the same.

(b) The board may by regulation establish the amount and form of such bond or financial security for various sizes and types of facilities. In no case shall the amount of the bond or financial security exceed seventy-five thousand dollars ($75,000). The purpose of the bond or financial security shall be the protection of the public health, welfare, and the environment of the state.

(c) The commissioner may petition the chancery court of the county in which the facility is located for forfeiture of the bond or other financial security, if the department determines that:

(1) The continued operation or lack of operation of a facility covered by this section represents a threat to the health of the public or is causing or will cause violations of classified water uses that the board has established;

(2) All reasonable and practical efforts under the circumstances have been made to obtain corrective actions from persons responsible for the facility; and

(3) It does not appear that corrective actions can or will be taken within an appropriate time or it appears that the facility has been abandoned.

(d) The proceeds of such forfeiture shall be paid into the court and, pursuant to the order of the court, used in combination with any remedy provided by law or equity that will correct or mitigate the noncompliance of such facility.

(e) If the court finds that a facility covered by this section has been abandoned or that services of the facility have been terminated, the court may enter such orders regarding the continued operations of such facility as it deems necessary to protect the public.

(f) This section does not apply to the following:

(1) Facilities owned or operated by a governmental entity or agency; or

(2) Facilities in operation prior to May 25, 1984.



§ 69-3-123 - Pretreatment enforcement -- Procedure -- Complaints -- Orders.

(a) (1) Whenever the local administrative officer of any pretreatment agency has reason to believe that a violation of any provision of the pretreatment program of the pretreatment agency or orders of the local hearing authority issued pursuant thereto has occurred, is occurring, or is about to occur, the local administrative officer may cause a written complaint to be served upon the alleged violator or violators.

(2) The complaint shall specify the provision or provisions of the pretreatment program or order alleged to be violated or about to be violated and the facts alleged to constitute a violation thereof, may order that necessary corrective action be taken within a reasonable time to be prescribed in such order, and shall inform the violators of the opportunity for a hearing before the local hearing authority.

(3) Any such order shall become final and not subject to review unless the person or persons named in the order request by written petition a hearing before the local hearing authority as provided in § 69-3-124, no later than thirty (30) days after the date such order is served; provided, that the local hearing authority may review such final order on the same grounds upon which a court of the state may review default judgments.

(b) (1) Whenever the local administrative officer finds that an emergency exists imperatively requiring immediate action to protect the public health, safety, or welfare, the health of animals, fish or aquatic life, a public water supply, or the facilities of the publicly owned treatment works of the pretreatment agency, the local administrative officer may, without prior notice, issue an order reciting the existence of such an emergency and requiring that such action be taken as the local administrative officer deems necessary to meet the emergency.

(2) If the violator fails to respond or is unable to respond to the local administrative officer's order, the local administrative officer may take such emergency action as the local administrative officer deems necessary, or contract with a qualified person or persons to carry out the emergency measures. The local administrative officer may assess the person or persons responsible for the emergency condition for actual costs incurred by the local administrative officer in meeting the emergency.

(c) Except as otherwise expressly provided, any notice, complaint, order or other instrument issued by or under authority of this part may be served on any person affected thereby personally, by the local administrative officer or any person designated by the local administrative officer, or such service may be made in accordance with Tennessee statutes authorizing service of process in a civil action. Proof of service shall be filed in the office of the local administrative officer.



§ 69-3-124 - Pretreatment enforcement -- Hearings.

(a) Any hearing or rehearing brought before the local hearing authority shall be conducted in accordance with the following:

(1) Upon receipt of a written petition from the alleged violator pursuant to this section, the local administrative officer shall give the petitioner thirty (30) days' written notice of the time and place of the hearing, but in no case shall such hearing be held more than sixty (60) days from the receipt of the written petition, unless the local administrative officer and the petitioner agree to a postponement;

(2) The hearing provided for in this section may be conducted by the local hearing authority at a regular or special meeting. A quorum of the local hearing authority must be present at the regular or special meeting in order to conduct the hearing provided for in this section;

(3) A verbatim record of the proceedings of such hearings shall be taken and filed with the local hearing authority, together with the findings of fact and conclusions of law made pursuant to subdivision (a)(6). The transcript so recorded shall be made available to the petitioner or any party to a hearing upon payment of a charge set by the local administrative officer to cover the costs of preparation;

(4) In connection with the hearing, the chair shall issue subpoenas in response to any reasonable request by any party to the hearing requiring the attendance and testimony of witnesses and the production of evidence relevant to any matter involved in the hearing. In case of contumacy or refusal to obey a notice of hearing or subpoena issued under this section, the chancery court of the county in which the pretreatment agency is located shall have jurisdiction upon the application of the local hearing authority or the local administrative officer to issue an order requiring such person to appear and testify or produce evidence as the case may require, and any failure to obey such order of the court may be punished by such court as contempt;

(5) Any member of the local hearing authority may administer oaths and examine witnesses;

(6) On the basis of the evidence produced at the hearing, the local hearing authority shall make findings of fact and conclusions of law and enter such decisions and orders as, in its opinion, will best further the purposes of the pretreatment program and shall give written notice of such decisions and orders to the alleged violator. The order issued under this subsection (a) shall be issued no later than thirty (30) days following the close of the hearing by the person or persons designated by the chair;

(7) The decision of the local hearing authority shall become final and binding on all parties unless appealed to the courts as provided in subsection (b); and

(8) Any person to whom an emergency order is directed pursuant to § 69-3-123 shall comply with the emergency order immediately, but on petition to the local hearing authority shall be afforded a hearing as soon as possible, but in no case shall such hearing be held later than three (3) days from the receipt of such petition by the local hearing authority.

(b) An appeal may be taken from any final order or other final determination of the local hearing authority by any party, including the pretreatment agency, who is or may be adversely affected thereby, to the chancery court pursuant to the common law writ of certiorari set out in § 27-8-101, within sixty (60) days from the date such order or determination is made.



§ 69-3-125 - Pretreatment enforcement -- Violations -- Civil penalty.

(a) (1) Any person, including, but not limited to, industrial users, who does any of the following acts or omissions shall be subject to a civil penalty of up to ten thousand dollars ($10,000) per day for each day during which the act or omission continues or occurs:

(A) Violates an effluent standard or limitation imposed by a pretreatment program;

(B) Violates the terms or conditions of a permit issued pursuant to a pretreatment program;

(C) Fails to complete a filing requirement of a pretreatment program;

(D) Fails to allow or perform an entry, inspection, monitoring or reporting requirement of a pretreatment program;

(E) Fails to pay user or cost recovery charges imposed by a pretreatment program; or

(F) Violates a final determination or order of the local hearing authority or the local administrative officer.

(2) Any civil penalty shall be assessed in the following manner:

(A) The local administrative officer may issue an assessment against any person or industrial user responsible for the violation;

(B) Any person or industrial user against whom an assessment has been issued may secure a review of such assessment by filing with the local administrative officer a written petition setting forth the grounds and reasons for the violator's objections and asking for a hearing in the matter involved before the local hearing authority and, if a petition for review of the assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment and it shall become final;

(C) Whenever any assessment has become final because of a person's failure to appeal the local administrative officer's assessment, the local administrative officer may apply to the appropriate court for a judgment and seek execution of such judgment and the court, in such proceedings, shall treat a failure to appeal such assessment as a confession of judgment in the amount of the assessment;

(D) In assessing the civil penalty, the local administrative officer may consider the following factors:

(i) Whether the civil penalty imposed will be a substantial economic deterrent to the illegal activity;

(ii) Damages to the pretreatment agency, including compensation for the damage or destruction of the facilities of the publicly owned treatment works, and also including any penalties, costs and attorneys' fees incurred by the pretreatment agency as the result of the illegal activity, as well as the expenses involved in enforcing this section and the costs involved in rectifying any damages;

(iii) Cause of the discharge or violation;

(iv) The severity of the discharge and its effect upon the facilities of the publicly owned treatment works and upon the quality and quantity of the receiving waters;

(v) Effectiveness of action taken by the violator to cease the violation;

(vi) The technical and economic reasonableness of reducing or eliminating the discharge; and

(vii) The economic benefit gained by the violator; and

(E) The local administrative officer may institute proceedings for assessment in the chancery court of the county in which all or part of the pollution or violation occurred, in the name of the pretreatment agency.

(3) The local hearing authority may establish by regulation a schedule of the amount of civil penalty that can be assessed by the local administrative officer for certain specific violations or categories of violations.

(b) Any civil penalty assessed to a violator pursuant to this section may be in addition to any civil penalty assessed by the commissioner for violations of § 69-3-115(a)(1)(F). However, the sum of penalties imposed by this section and by § 69-3-115(a) shall not exceed ten thousand dollars ($10,000) per day for each day during which the act or omission continues or occurs. The state's share of any additional costs of this section shall be funded in accordance with § 9-4-5303, from the increase in state imposed taxes that are earmarked to counties and that are not designated by such counties for a particular purpose.



§ 69-3-126 - Pretreatment enforcement -- Assessment for noncompliance with program permits or orders.

(a) The local administrative officer may assess the liability of any polluter or violator for damages to the pretreatment agency resulting from any person's or industrial user's pollution or violation, failure, or neglect in complying with any permits or orders issued pursuant to the pretreatment program or § 69-3-123, § 69-3-124, or § 69-3-125.

(b) If an appeal from such assessment is not made to the local hearing authority by the polluter or violator within thirty (30) days of notification of such assessment, the polluter or violator shall be deemed to have consented to the assessment, and it shall become final.

(c) Damages may include any expenses incurred in investigating and enforcing the pretreatment program or §§ 69-3-123 -- 69-3-129, in removing, correcting, and terminating any pollution, and also compensation for any actual damages caused by the pollution or violation.

(d) Whenever any assessment has become final because of a person's failure to appeal within the time provided, the local administrative officer may apply to the appropriate court for a judgment, and seek execution on such judgment. The court, in such proceedings, shall treat the failure to appeal such assessment as a confession of judgment in the amount of the assessment.



§ 69-3-127 - Pretreatment enforcement -- Judicial proceedings and relief.

The local administrative officer may initiate proceedings in the chancery court of the county in which the activities occurred against any person or industrial user who is alleged to have violated or is about to violate the pretreatment program, §§ 69-3-123 -- 69-3-129, or orders of the local hearing authority or local administrative officer. In such action, the local administrative officer may seek, and the court may grant, injunctive relief and any other relief available in law or equity.



§ 69-3-128 - Pretreatment enforcement.

Any net increase in expenditures after subtracting out net gains from penalties and damage payments received by a local governmental entity pursuant to §§ 69-3-123 -- 69-3-129 shall be borne equally by the local governmental entity and by the department. The local governmental entity shall document and verify its expenditures before receiving reimbursement from the department.



§ 69-3-129 - Disposition of damage payments and penalties -- Special fund.

All damages or penalties, or both, assessed and collected under §§ 69-3-123 -- 69-3-128 shall be placed in a special fund by the pretreatment agency and allocated and appropriated to the pretreatment agency for the administration of its pretreatment program.



§ 69-3-130 - Ditch construction.

(a) (1) Ditch construction, the purpose of which is either to:

(A) Restore swamped-out bottomland hardwoods to bottomland hardwoods; or

(B) Restore swamped-out cropland to cropland or to bottomland hardwoods;

is permitted in any waters of this state, under general permit and without requirement of an individual permit; provided, that it is done in accordance with all terms and conditions of this section.

(2) The following conditions apply to all ditch construction conducted under this section:

(A) Written notification to the department shall be made at least thirty (30) days prior to beginning construction, and shall include:

(i) Aerial photographs showing existing conditions, or in the case of land used for pasture, documentation from a state or federal agency establishing prior usage as pasture;

(ii) A simple sketch showing approximate dimensions of the proposed ditch and anticipated affected area; and

(iii) Documentation that the area is either swamped-out hardwoods or swamped-out cropland;

(B) All construction shall be accomplished during periods of dry weather;

(C) Construction shall be by blasting, if feasible, although construction by other means is permissible if blasting is not practicable under the circumstances; and

(D) Construction may commence after thirty (30) days notification to the department unless the commissioner notifies the applicant that:

(i) The documentation regarding the qualification of the property as swamped-out bottomland hardwoods or swamped-out cropland is inadequate;

(ii) The proposed ditch will drain adjacent wetlands beyond the swamped-out cropland or swamped-out bottomland; or

(iii) The department's review of the proposal will require an additional time period not to exceed sixty (60) days.

(b) (1) As used in this subsection (b), "ditch maintenance" means the physical maintenance of the original, as built, configuration of a ditch, including the removal of sediment, debris or obstruction, the purpose of which is to:

(A) Maintain bottomland hardwoods or cropland;

(B) Restore swamped-out bottomland hardwoods to bottomland hardwoods; or

(C) Restore swamped-out croplands to cropland or to bottomland hardwoods.

(2) Ditch maintenance is permitted under general permit and without requirement of an individual permit in any water of the state under the following conditions:

(A) All construction shall be accomplished during periods of dry weather;

(B) The ditch maintenance activity shall not alter any other waters of the state; and

(C) The ditch maintenance activity shall not result in the extension of the ditch in length, width or depth from its original dimensions.

(c) Ditch construction that is for the purpose of maintaining existing bottomland hardwoods or cropland, and that requires a permit under § 404 of the federal Clean Water Act, codified in 33 U.S.C. § 1344, is permitted under general permit and without requirement of individual permit in any water of the state under the following conditions:

(1) Written notification to the department shall be made at least thirty (30) days prior to beginning construction, and shall include:

(A) A copy of the § 404 permit; and

(B) A simple sketch showing approximate dimensions of the proposed ditch and anticipated affected area;

(2) All construction shall be accomplished during periods of dry weather;

(3) Construction should be by blasting, if feasible, although construction by other means is permissible if blasting is not practicable under the circumstances; and

(4) Construction may commence after thirty (30) days notification to the department unless the commissioner notifies the applicant that:

(A) The documentation is inadequate;

(B) The proposed ditch will drain adjacent wetlands beyond the affected cropland or bottomland; or

(C) The department's review of the proposed construction will require an additional time period not to exceed sixty (60) days.

(d) If ditch construction or ditch maintenance exceeds the permit specifications, then the owner of the property upon which the ditch is constructed shall be required to restore the ditch to the specifications of the permit. The owner of the property upon which the ditch is constructed shall be required to pay all costs of ditch restoration.

(e) The general permits granted by this section shall not be subject to the durational limit set forth in § 69-3-108.

(f) The establishment of the general permit granted by this section shall not preclude application for individual permit for ditch construction or ditch maintenance in cropland or bottomland hardwoods swamped-out prior to 1970.

(g) This section shall not be construed as requiring a permit for any activity not requiring a permit under the federal Clean Water Act or the Federal Water Pollution Control Act, compiled in 33 U.S.C. § 1251 et seq.



§ 69-3-131 - Rules and regulations.

The board shall promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, which rules and regulations shall govern the manner in which emergency repairs made in accordance with § 69-3-108(l) must be made. The department shall send a copy of such rules and regulations to each county highway department in the state.



§ 69-3-132 - Advisory committee to assist removal of debris from streams and stabilization of stream banks.

There is hereby created an advisory committee to the division of water pollution control to advise and assist the division on procedures and policies concerning the application of this part to the removal of debris from streams and stabilization of stream banks. The members of the committee shall serve without compensation and shall be appointed by the commissioner to include representatives from local government, farmers, the natural resource conservation service, the University of Tennessee extension, and environmental groups. Meetings of this committee shall be held in counties with a large number of situations where these activities are needed.



§ 69-3-133 - Stop work order.

When certain silvicultural activities have polluted waters of the state as a result of an operator's failure or refusal to use forestry best management practices, the commissioner of environment and conservation may issue a stop work order to the operator. If the owner is different than the operator, the commissioner shall at the same time notify the owner that a stop work order has been issued to the operator by delivering a copy of the stop work order to the owner. The stop work order requires that the operator must cease part or all of the silvicultural activities on site that are contributing to such pollution. The stop work order will remain in effect until the operator installs forestry best management practices that eliminate and prevent further pollution associated with the silvicultural activities. No stop work order may be issued or suspended without consultation with the commissioner of agriculture.



§ 69-3-134 - Written notice of conduct violation.

No operator who at any time within the previous two (2) years has been found to have violated this part in the conduct of silvicultural activities, such finding of violation not having been overturned or reversed on appeal, shall start any silvicultural activities, unless the operator, at least ten (10) days prior to the start of any silvicultural activities has filed a written notification, with the commissioner of agriculture and the commissioner of environment and conservation, including the following information:

(1) The name and address of the operator and, if different than the owner, the name and address of the owner;

(2) The location of the silvicultural activities and estimated acreage; and

(3) The anticipated beginning date and anticipated length of the silvicultural activities.



§ 69-3-135 - Request for hearing.

A written request for a hearing before the board of water quality, oil and gas on the stop work order must be filed by the operator with the commissioner of environment and conservation within thirty (30) days of receipt of notice. If a hearing is requested, the operator shall also be afforded the opportunity to meet with the commissioner of environment and conservation or, at the commissioner's option, the deputy or assistant commissioner, within three (3) working days after the hearing request is filed to discuss the alleged violation and show cause why a stop work order should not have been issued. Any modification or revocation of the stop work order shall be in writing. If the commissioner or such designee upholds the stop work order, it shall remain in effect until resolution of the appeal or the operator comes into compliance. If no request for hearing is made within thirty (30) days of the receipt of notice, the stop work order becomes final and not subject to review.



§ 69-3-136 - Failure to give notice -- Failure to comply with stop work order.

Failure of an operator to give the notice required by § 69-3-134 or to comply with a stop work order issued pursuant to §§ 69-3-133 and 69-3-135 shall subject the operator to the penalties in § 69-3-115(a)(1)(E).



§ 69-3-137 - Pollution notification form.

(a) The department of environment and conservation and the department of agriculture shall devise a form to be used to notify the departments of a situation in which a person alleges that pollution has resulted or will result from a forestry operation that may have violated the Water Quality Control Act, compiled in this chapter.

(b) This form, together with instructions and information concerning the preferred method and locations for filing such notices, shall be prominently displayed and maintained in a downloadable form on the Internet websites maintained by each department. The form and instructions shall be simple and informative and shall avoid the use of technical terms. Any toll-free number available to accept public inquiries or complaints concerning pollution from silvicultural activity shall also be displayed.

(c) The departments shall continue to accept notifications and requests for investigation of silvicultural activities by telephone, in writing, and when feasible by electronic mail. Nothing in this section shall be construed to require that any notice or requests for investigation of a silvicultural activity must be on the form that is prepared pursuant to this section or that any notice to a department or any complaint must meet any technical requirement.



§ 69-3-138 - Timber harvesting.

(a) (1) Whenever a person contracts in writing with a master logger to conduct any type of timber harvesting on the person's property, the master logger shall assume sole liability for compliance with the provisions of this chapter for a period of one (1) year after the timber harvest is completed; provided, that the master logger gives written certification to the person that the master logger has designed a plan of best management practices (BMPs) to ensure compliance with all applicable water pollution control laws and that the master logger will install, maintain and adhere to established BMPs to ensure erosion and sediment controls to protect waters of the state in all harvesting activities on the property.

(2) The master logger shall not be responsible for the negligent or intentional acts of the landowner or any third party when such actions are the cause of a water quality violation. Actions and appeals resulting from a violation issued by the department shall be heard by the board of water quality, oil and gas established in § 69-3-104, in accordance with the procedures established by the board and in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) As used in this section, "master logger" means a person who is identified by the division of forestry of the department of agriculture as having completed all requirements of the Tennessee master logger program or a master logger program of substantially equal rigor provided in another state, including, but not limited to, maintaining all current continuing education requirements.



§ 69-3-139 - Stop work orders for coal surface mining operations.

(a) The commissioner is authorized to issue stop work orders for coal surface mining operations in accordance with subsections (b) and (c).

(b) When certain coal surface mining activities have polluted waters of the state as a result of an operator's failure or refusal to comply with permit conditions, the commissioner may issue a stop work order to the operator. The stop work order shall specify those parts of the coal surface mining activities on site that are contributing to the pollution that must stop. The stop work order shall remain in effect until the department determines that the operator has installed or repaired all necessary measures to comply with the permit so that further pollution associated with the surface mining activities will not occur.

(c) A written request for a hearing before the board of water quality, gas, and oil on the stop work order must be filed by the operator to the commissioner within thirty (30) days of receipt of notice. If the operator files that request and also makes a specific request for an informal meeting with the commissioner to show cause why the stop work order should not have been issued, then the commissioner or, at the commissioner's option, the deputy or assistant commissioner, shall meet with the operator within three (3) working days after the hearing request is filed. Any modification or revocation of the stop work order shall be in writing. If the commissioner or the commissioner's designee upholds the stop work order, it shall remain in effect until resolution of the appeal or until the operator comes into compliance. If no request for hearing is made within thirty (30) days of the receipt of notice, the stop work order becomes final and not subject to review.

(d) Failure of an operator to comply with a stop work order issued pursuant to this section shall subject the operator to the penalties in § 69-3-115.



§ 69-3-140 - Collection of water samples -- Report.

(a) (1) In collecting water samples drawn to test the water quality of the Pigeon River at the time the river enters Tennessee from Haywood County, North Carolina, the department shall draw samples from the river within one quarter (1/4) mile of the border separating Tennessee and North Carolina in the center of the river. The samples shall be drawn at a time when any power plant that emits discharges into the Pigeon River and that is located within one (1) mile of the state border is running at least one (1) generator. The samples shall be drawn in addition to collecting samples at any other location the department deems appropriate to test the water quality of the river.

(2) The results of water samples drawn pursuant to subdivision (a)(1) shall be reported independently of any other water samples drawn to test the quality of the Pigeon River and shall be incorporated by the department in any analysis of the river's water quality. The samples shall at a minimum be analyzed for apparent and true color in accordance with United States environmental protection agency methods and evaluated against Tennessee water quality standards approved by the United States environmental protection agency.

(b) The department is authorized to obtain a generation schedule from the power plant in order to facilitate timing the drawing of samples and may contract with local rafting entities for transportation services related to the taking of samples pursuant to subsection (a).



§ 69-3-141 - Bill of rights for permit applicants.

(a) The general assembly finds and adopts as a matter of public policy, the following statements:

(1) The permitting process under this chapter should be a predictable, ordinary process for the benefit of the commissioner and permit applicants alike;

(2) As with all governmental regulatory activity, the permitting process under this chapter should be susceptible to easy public review and scrutiny;

(3) The permitting process under this chapter should afford applicants basic due process, including notice of application defects, timely review of applications, and prompt and meaningful administrative and judicial review of permitting decisions;

(4) The permitting process under this chapter should reflect an appropriate balance between enforcement of the state's environmental laws and the rights of persons seeking to comply voluntarily with those same laws, in order to safeguard our state's environment and develop our state's economy; and

(5) To further these goals, to protect the rights of applicants, and to promote efficient, effective resolution of permit applications by the commissioner, the general assembly enacts this bill of rights for permit applicants under this chapter.

(b) The commissioner shall afford each applicant for a permit under this chapter the following rights under this bill of rights for permit applicants:

(1) Permit applicants shall have the right to assistance from the department in understanding regulatory and permit requirements;

(2) Permit applicants shall have the right to know the projected fees for review of applications, and how any costs will be determined and billed;

(3) Permit applicants shall have the right to access, on the department's web site, complete and clearly written guidance documents, office of general counsel opinions, and department policies that explain the department's regulatory jurisdiction and requirements. The commissioner shall publish, on the department's web site, a list of all information required in a permit application and the criteria used to determine whether the submitted information is adequate;

(4) Permit applicants shall have the right to timely completeness determinations for their applications. Permit applicants shall have the right to know exactly how their applications are incomplete and what further information is needed to make their applications complete. Absent extraordinary circumstances, the commissioner shall notify the applicant within thirty (30) days of any permit application deficiencies, or determine that the application is complete;

(5) Permit applicants shall have the right to a timely decision on their permit application. The following time limits shall apply:

(A) Aquatic resource alteration permits (ARAPs) shall be issued or denied within ninety (90) days of the date the department determines an application is complete. If a public hearing is scheduled in response to a request from interested parties, an additional ninety (90) days shall be added to the allowable time limit. The ninety-day time limit may be extended by written mutual agreement between the commissioner and the permit applicant;

(B) Applications for the reissuance of national pollutant discharge elimination system (NPDES) permits shall be issued or denied within one hundred eighty (180) days of the date the department determines an application is complete. If a public hearing is scheduled, in response to comments by interested parties, additional time is requested by the applicant, or additional time is requested by the EPA, an additional ninety (90) days shall be added to the allowable time limit;

(C) Applications for new or modified NPDES permits shall be issued or denied within three hundred sixty-five (365) days of the date the department determines an application is complete. If a public hearing is scheduled, in response to comments by interested parties or additional time is requested by the EPA, an additional ninety (90) days shall be added to the allowable time limit. No other extension shall be granted, except by written mutual agreement between the commissioner and the permit applicant;

(6) Permit applicants shall have the right to appeal to the board any permit review time limits that have been violated without good cause. Through this appeal, applicants may obtain a set date for a decision on their permit and, where the board finds good cause, appropriate relief, including, but not limited to, a refund of all application fees; and

(7) Permit applicants shall have the right to know who will be reviewing their application and the time required to complete the full review process.



§ 69-3-142 - Annual reports by commissioner.

(a) The commissioner shall submit by January 31 of each year to the chair of the energy, agriculture and natural resources committee of the senate and the chair of the agriculture and natural resources committee of the house of representatives the following information:

(1) The number of enforcement orders, including directors' orders and commissioner's orders, issued pursuant to § 69-3-109(a)(1) and (2) during the prior year, listed by the county in which the violation occurred;

(2) The number of orders that become final pursuant to § 69-3-109(a)(3) during the prior year, including the average civil penalties and damages assessed by the department from these orders;

(3) The number of final orders and consent orders by the board that become final pursuant to § 69-3-110(d), including the average civil penalties and damages assessed by the department from these decisions during the prior year; and

(4) The number of complaints filed in any chancery court of this state appealing a decision by the board, pursuant to § 69-3-111, and any judicial proceedings initiated by the commissioner and the attorney general and reporter, pursuant to § 69-3-117, during the prior year.

(b) The commissioner shall submit by January 31 of each year to the chair of the energy, agriculture and natural resources committee of the senate and the chair of the agriculture and natural resources committee of the house of representatives the following information:

(1) The number of individual permit applications made during the prior year, listed by county in which the activity sought to be permitted was to occur;

(2) The average length of time, in days, between date of individual permit application and the date permit applications are deemed complete by the department during the prior year; and

(3) The average length of time, in days, between date of individual permit application and the date the department grants or denies the permit application during the prior year.

(c) For purposes of this section, "permit application" and "permit applications" shall be defined to include applications for individual permits issued pursuant to § 69-3-108.

(d) The commissioner shall submit by January 31 of each year to the chair of the energy, agriculture and natural resources committee of the senate and the chair of the agriculture and natural resources committee of the house of representatives a brief report on the status of the implementation of a secure web portal for the submittal of online permit applications. This service for electronic submittal of permit applications will comply with the federal guidelines contained in 40 CFR Ch. I, Subch. A, Part 3, Cross-Media Electronic Reporting Rule (CROMERR). This reporting requirement will terminate after a secure online permit application submittal system is implemented.



§ 69-3-143 - Rock harvesting operations.

Sections 69-3-143 -- 69-3-147 shall govern rock harvesting operations as defined in § 69-3-144.



§ 69-3-144 - Definitions for §§ 69-3-143 -- 69-3-147.

As used in §§ 69-3-143 -- 69-3-147, unless the context otherwise requires:

(1) As used for the purposes of rock harvesting under §§ 69-3-143 -- 69-3-147 only, "mineral" means dimension stone, flagstone, fieldstone, landscaping stone, drystack stone, facade and marble, but does not include any other "mineral" as defined in § 59-8-202;

(2) "Operator" means any person engaged in rock harvesting who disturbs or intends to disturb one (1) acre or more of land or removes or intends to remove more than one hundred (100) tons of minerals as defined in subdivision (1). Any operator who has obtained a permit and otherwise complied with this part may subcontract any part or all of the rock harvesting area covered by the permit to the extent that such subcontractors meet all the qualifications and requirements of this part; and

(3) "Rock harvesting" means the removal of minerals, as defined in subdivision (1), by an operator with or without machinery.



§ 69-3-145 - Required permit or notice of coverage under a general permit -- Construction regarding adjudication of property rights disputes.

(a) No operator shall engage in rock harvesting without having first obtained from the commissioner a permit or notice of coverage under a general permit as required in § 69-3-108 and the regulations promulgated pursuant thereto. At least thirty (30) days prior to engaging in rock harvesting on any land in which the right to engage in rock harvesting has been severed from the ownership of the land surface, the operator shall send the owner of the surface, by certified mail, return receipt required, a copy of the permit or notice of coverage from the department. The operator shall forward copies of all records relating to the certified mailing to the department. All costs associated with the certified mailing and transmission of records to the department shall be borne by the operator.

(b) The granting of a permit shall be subject to payment by the operator of the fee prescribed in title 68, chapter 203, and upon submission to the department of the following information:

(1) Evidence of the operator's legal right to harvest the minerals on the land affected by the permit;

(2) Proof of general liability and, if applicable, workers' compensation insurance coverage. The general liability policy shall be in an amount of no less than one million dollars ($1,000,000). Proof of coverage shall be provided to the department prior to issuance of the permit;

(3) Proof of the registration with the department of revenue of the operator and any subcontractors;

(4) All application forms, maps, calculations and narratives required to satisfy § 69-3-108 and the regulations issued pursuant thereto; and

(5) A reclamation/stabilization plan which addresses backfilling, grading and revegetation of the site. The reclamation plan will be followed as operations proceed with the overburden and waste materials from succeeding cuts being utilized in the reclamation of preceding cuts. The overburden and waste material from the first cut may be utilized for access road construction. The plan shall provide for returning the affected area as close as is reasonable in the circumstances to its preharvesting state, considering the available overburden and other factors.

(c) Nothing in this section shall be construed to authorize the commissioner to adjudicate property rights disputes.



§ 69-3-146 - Stop-work orders.

(a) The commissioner is authorized to issue stop-work orders for rock harvesting operations in accordance with this section.

(b) When rock harvesting activities have polluted waters of the state as a result of an operator's knowing violation of permit conditions, or an operator has failed or refused to obtain permit coverage as required in § 69-3-145, the commissioner may issue a stop-work order to the operator. The stop-work order shall specify those parts of the rock harvesting activities on site that are contributing to the pollution or require ceasing work until permit coverage is obtained. The stop-work order shall remain in effect until the department determines that the operator has obtained permit coverage and/or has taken all necessary measures to comply with the permit so that further pollution associated with the rock harvesting operations will not occur.

(c) A written request for a hearing before the board of water quality, oil and gas on the stop-work order shall be filed by the operator with the commissioner within thirty (30) days of the receipt of notice. If the operator files the request and also makes a specific request for an informal meeting with the commissioner to show cause why the stop-work order should not have been issued, the commissioner or the commissioner's designee shall meet with the operator within three (3) working days after the hearing request is filed. Any modification or revocation of the stop-work order shall be in writing. If the commissioner or the commissioner's designee upholds the stop-work order, it shall remain in effect until resolution of the appeal or until the operator comes into compliance. If no request for a hearing is made within thirty (30) days of the receipt of notice, the stop-work order shall be final and shall not be subject to review. In such case, the operator shall stabilize the site within sixty (60) days of the receipt of notice.

(d) Failure of an operator to comply with a stop-work order issued pursuant to this section shall subject the operator to another violation of this part in addition to any other violations the operator has committed that is subject to the penalties prescribed in § 69-3-115. The commissioner may also institute proceedings for the confiscation and forfeiture of equipment used in any rock harvesting operation to which a stop-work order has been issued. Such proceedings may be instituted in the chancery court of Davidson County, or in the chancery court of the county in which all or part of the rock harvesting operation is located.



§ 69-3-147 - Rock harvesting governance.

Except where a specific provision of §§ 69-3-143 -- 69-3-147 is applicable, rock harvesting is subject to and shall be governed by this part.



§ 69-3-148 - Municipal separate storm sewer systems becoming qualified local programs.

(a) The department may establish a program under which municipal separate storm sewer systems may become qualified local programs allowing for the streamlining of permits for construction activity as provided in this section.

(b) The department may review and approve applications from municipal separate storm sewer systems to become qualified local programs. The requirements for being a qualified local program shall be those required by federal regulation together with a system acceptable to the department for sharing information as to the construction sites authorized by the qualified local program.

(c) The department may incorporate by reference the requirements of a qualified local program for construction activity in its general permit.

(d) An operator of a construction site located within the jurisdiction of a qualified local program under subsection (b) who has obtained a notice of coverage from such program shall be authorized under the department's general permit for storm water associated with construction activity for that site and shall not have to submit any of the following to the department:

(1) Notice of intent to seek coverage under a storm water construction permit;

(2) Storm water pollution prevention plan;

(3) Storm water construction permit fee; or

(4) Notice of termination.






Part 2 - Stream Mapping in Sumner County Watersheds

§ 69-3-201 - Stream mapping project established.

The department of environment and conservation is hereby directed to conduct a stream mapping project in the Red River and Barren River watersheds of Sumner County.



§ 69-3-202 - "Stream mapping" defined.

As used in this part, unless the context otherwise requires, "stream mapping" means the collection and analysis of water samples along streams that normally exhibit water flow at least six (6) consecutive months per year within a given area.



§ 69-3-203 - Guidelines for collection of samples.

Water samples collected pursuant to this part shall be collected according to each of the following guidelines:

(1) At distances along each of the streams in the Red River and Barren River watersheds in Sumner County of no greater than three (3) miles from the previous sample taken;

(2) At or near the same location for each sampling; and

(3) On a regular, quarterly basis.



§ 69-3-204 - Analysis of samples.

Samples collected pursuant to this part shall each be analyzed for pH, ammonia, and blood oxygen demand (BOD) in accordance with the guidelines set forth by the environmental protection agency.






Part 3 - Publication of Water Quality Actions

§ 69-3-301 - Director's and commissioner's orders and enforcement actions and outcomes.

All director's and commissioner's orders and all other enforcement actions and outcomes, shall be published weekly in their entirety in one (1) location on the department's web site.



§ 69-3-302 - Publication of final orders by the board or an administrative judge.

Final orders by the board or an administrative judge shall be published on the department web site within five (5) business days, in addition to other publication required by law.



§ 69-3-303 - Notices of intent to appeal.

Notices of intent to appeal shall be published on the department web site within three (3) business days of receipt, but no later than fourteen (14) days prior to the date the appeal or agreed order will be heard by the board, in addition to other publication required by law.









Chapter 4 - Levees

§ 69-4-101 - Bonds for building levees.

The county legislative bodies of the several counties, within the limits of which are lands rendered unfit for occupation and farming purposes by reason of the overflowing of the lands in times of high water in the rivers adjacent to the lands, may issue bonds pursuant to title 9, chapter 21 for the purpose of constructing levees to protect the lands.



§ 69-4-103 - Commissioners.

The county legislative body of the county issuing the bonds shall appoint not less than three (3) nor more than five (5) persons to superintend the construction of the levee, who shall be denominated "the levee commissioners," and who shall, before entering upon their duties, take an oath for the faithful discharge of their duties, and enter into bond to account for all sums passing into their hands, in such sum as the court shall deem sufficient.



§ 69-4-104 - Engineer -- Contracts.

The levee commissioners shall employ a competent engineer to assist them in the location and construction of such levee, and shall have power to let out contracts for the work.



§ 69-4-105 - Condemnation of real estate for construction of levee.

(a) The commissioners may take the real estate of any person, not exceeding the amount necessary for the construction and maintenance of the levee, by petition filed in the circuit court of the county in which the land lies, setting forth in substance:

(1) The land wanted;

(2) The name of the owner, or, if unknown, stating that fact; and

(3) With a prayer for the land designated to be decreed to the county.

(b) Notice of the filing of this petition shall be given to the owner of the land, or, if the owner is a nonresident of the county, to the owner's agent, and if a nonresident of the state, notice shall be given in the usual mode by publication in lieu of personal service.

(c) The notice provided for in subsection (b) for shall require the defendants to appear on the first Monday in some specified month, and be served five (5) days before that day, after which time, if no cause to the contrary is shown, the clerk of the court shall issue a writ of inquiry to the sheriff to summon a jury to inquire and assess the damages, and the report of the jury shall be reduced to writing, signed by a majority of the persons, and returned to the next term of the court.

(d) If no objection to the report is made, it may be confirmed by the court, and the land decreed to the county, and the amount of damages so assessed to each party by the jury shall be made a part of the record decreeing the title to the county.

(e) The damages so assessed shall be claimed by the persons interested, by written notice to that effect filed with the clerk of the circuit court, within one (1) year from the confirmation of the report of the jurors, and in case of failure to do so, they shall be forever barred.



§ 69-4-106 - Certain sections incorporated in chapter.

Sections 29-16-106, 29-16-108, 29-16-109, 29-16-112, 29-16-113, 29-16-117 -- 29-16-119, and 29-16-121 shall apply to and be taken and construed as parts of this chapter, insofar as they are applicable to the purposes of this chapter.



§ 69-4-107 - Subscriptions.

(a) The commissioners provided for in § 69-4-103 are authorized to accept subscriptions of either money or property for the use of the county appointing them, and they may receive subscriptions, in this manner, of land lying in other counties, and take deeds to the land as trustees of the county.

(b) The subscriptions so received shall be reported to the county legislative body within one (1) year after having been received, and in case of failure they shall each pay the sum of three hundred dollars ($300), to be collected at the suit of the county trustee, for the use of the county.



§ 69-4-108 - Counties may retain state's increment of taxes.

(a) Any county that has legally incurred, or may hereafter incur, a bonded indebtedness for the purpose of constructing or aiding in the construction of a levee or levees or drainage to reclaim and improve the low, wet, and overflowed lands within the county or in the state, whereby the taxable values of the property in such county or state have been or may be materially increased, shall be entitled to retain out of the revenue due by such county to the state, such increment of taxes so realized for the state, because of such enhancement of values, as have been or may be traceable to the issuance of such bonds for such purpose, and the works done in pursuance thereof in the construction of such levee or levees or drainage.

(b) The trustee of any such county, in making payments to the proper officers of the state of the revenue collected by the trustee and payable to the state, is allowed, and it is the trustee's duty, to retain such increment of taxes as provided for in subsection (a), and for the purpose of ascertaining and determining the amount that the trustee shall so be entitled to retain, the commissioner of revenue is empowered, and it is made the commissioner's duty, to make all necessary investigations as to the facts; and the commissioner shall then make a settlement with the trustee of such county, whereby the commissioner will ascertain, determine, and fix the exact amount that the trustee shall be allowed to retain, as the increment of such taxes. Such settlement shall be made each year at the time of the final settlement made with the trustee of such county of the accounts with the state for taxes collected by the trustee.

(c) At the time of settlement, the commissioner of revenue shall be required to take from such trustee a written statement signed by the trustee, showing the exact amount so retained by the trustee, and such receipt shall be filed and kept by the commissioner as evidence of the amounts so retained, which otherwise should and would have been paid to the state.

(d) In ascertaining, determining, and fixing the amount of such taxes accruing in favor of the state, the commissioner of revenue shall take and consider, among other facts, the assessed taxable values of property of such county for the year next preceding the issuance of such bonds; and in no event shall the taxes to be paid to the state be less than on an amount of taxable property equal to the amount as assessed in and for such county in the year next preceding the issuance of the bonds.

(e) All such taxes to be left in the hands of the trustee shall be and become the property of such county, shall be and constitute a fund to discharge the bonded indebtedness and interest on the bonds, and shall not be used by such county or its officers for any other purpose; but the county, by and through its proper officers, shall by proper action provide for the appropriation of such moneys to the payment, discharge of the bonds and interest on the bonds, or to the purchase of the bonds.

(f) All the provisions of this section shall remain in force and effect during the term of years for which the bonds are to run before maturity, unless they are paid sooner, but in no event to extend beyond the payment of such bonds, or the date of their maturity.






Chapter 5 - Drainage and Levee Districts

Part 1 - Establishment and General Provisions

§ 69-5-101 - County may establish levee and drainage districts and change natural watercourses.

The county court of any county is vested with the jurisdiction and authority at any regular, special, or adjourned session to establish a drainage district or districts, and to locate and establish levees, and cause to be constructed, as provided in this chapter, any levee, ditch, drain, or watercourse, or to straighten, widen, deepen, or change any natural watercourse in such county, or provide for such action being taken whenever it will be of public utility or conducive to the public health or welfare.



§ 69-5-102 - Judicial jurisdiction and authority.

The court vested with the judicial jurisdiction and authority in this chapter is the circuit court, unless provided otherwise by public, private, local, or special act of the general assembly.



§ 69-5-103 - Petition for establishment of district -- Bond for preliminary expenses.

Before any county court establishes a drainage or levee district, or any levee, ditch, drain, or watercourse improvement, as provided for in this chapter, a petition, signed as prescribed in § 69-5-104, shall be filed in the office of the county clerk of the county in which the improvement is expected to be made, setting forth that any body or district of land in such county, described by metes and bounds or otherwise, so as to convey an intelligible description of such lands, is subject to overflow, or too wet for profitable cultivation, and that the public health or welfare will be promoted by draining, ditching, or leveeing it, or by changing a natural watercourse, or by in part changing such watercourse by cutting across its bends and shortening its length, or by cleaning out its natural bed or deepening or enlarging such bed, or by giving such watercourse a new outlet, or any or all of these and similar things pertaining to the proposed improvement, and setting forth in the petition as near as may be the starting point, route, and terminus, and lateral branches, if with proper prayer for purpose desired; and there shall be filed with the petition a bond, with good security, in such penal sum as the clerk may deem adequate, to be approved by the clerk, and conditioned for the payment of all preliminary expenses until refunded, and of all costs and expenses incurred in the proceedings in case the county court does not grant the prayer of the petition, or the petition is dismissed for any cause. The county court may at any time deemed proper order the bond increased in penalty or in sufficiency, and make all necessary orders to this end.



§ 69-5-104 - Qualifications of petitioners.

The petition shall be signed by persons who own a majority of the acreage to be included in the proposed district.



§ 69-5-105 - Compensation of attorneys.

The petitioners for the proposed district are authorized to employ counsel or attorneys to assist in filing the petition and in all preliminary matters necessary in having such district established, and attending to the matters thereof, so far as may be necessary and so far as the county court may think needed after the district is ordered established, contracting with such attorneys for the amount to be paid for their services, which contract shall be approved by the county court, if deemed reasonable; and if not deemed reasonable, the county court shall, by order, fix the amount to be allowed for such legal services, the court fixing such amount as it deems reasonable and proper; and the amount of fees thus fixed shall become a debt and charge against the district as other preliminary expenses are, such as charges for services of an engineer, and be paid in like manner.



§ 69-5-106 - Petitioners' committee.

The petitioners are authorized to select from their number a committee of three (3) or five (5), as they shall deem expedient, which committee shall act for the petitioners in all such preliminary matters as their services may be needed in having the district established, and which committee shall have the power to bind the petitioners in all preliminary matters looking to the establishment of the district. This committee shall elect out of its members such officers as it deems necessary, and shall keep a record of the committee's proceedings. The members of this committee shall receive for service such compensation as shall be fixed by the county court, which shall be paid out of the funds of the district when established in the same way as is provided for the payments of other just charges against the district.



§ 69-5-107 - Preliminary hearing -- Notice and requisites.

When a petition is filed with all the necessary allegations, is sworn to by one (1) or more petitioners, and shows that fifty-one percent (51%) in acres of the land within the bounds of the district sought to be created is owned by the petitioners, and as further required by § 69-5-103; when the petition is accompanied by a general plat, and a general description of the district sought to be created; when a description, by surrounding landowners, is given in the petition, of the respective tracts of land within the bounds and the names of the owners of the tracts, who are not petitioners are set out in the petition; when the petitioners ask that provision be made for funds to defray the preliminary costs and expenses up to the stage in the proceedings where the report of the commissioners for the assessment of benefits have been filed and confirmed; and when the court deems it expedient that provision should be made for such a fund, to cover the preliminary costs and expenses; then the court shall set a day for the hearing, and direct that publication for all landowners set out in the petition, who are not petitioners, be made in some newspaper published in the county in which the district is located, and if located in more than one (1) county, then in a newspaper in each county, in which the lands in the proposed district are located, the publications to be for three (3) consecutive weeks, the last publication to be at least ten (10) days before the day set for the hearing; and the publication shall notify such landowners of the pending suit, the prayer for the creation of a fund to pay the preliminary costs and expenses, the day fixed for the hearing, and notify them to appear and show cause why an assessment to create the fund should not be made.



§ 69-5-108 - Preliminary hearing -- Procedure and decree.

The landowners shall make their appearance and file their objections, if any, on or before twelve o'clock (12:00) noon of the day set for hearing. After the hour fixed for the filing of objections, the court shall proceed to hear and determine the matter of making an assessment to raise a fund for the payment of the preliminary costs and expenses. The court will determine from proof offered, approximately, the amount necessary to cover the cost and expenses, and if the court is of the opinion that it is not expedient to make an assessment for such purposes, the court will so decree; but if the court is of the opinion that it is expedient, the court will make an assessment for the amount determined, upon the respective tracts of land set out in the petition, and make the assessment on the basis of acreage.



§ 69-5-109 - Appeal from preliminary decree.

Any party aggrieved may appeal from the decision of the court in making or refusing to make the assessment. The appeal shall be made in the same manner and upon the same terms provided for appeals from the action of the court in creating or refusing to create a drainage district as provided in part 5 of this chapter.



§ 69-5-110 - Assessment book -- Collection by county trustee.

When the assessment has been made, the court will fix the dates within which the assessment shall be collected. The county clerk shall make out an assessment list, or book, giving alphabetically the name of the owner, and the boundaries of the land, the number of acres, and the amount assessed against each tract, and the clerk will make the same substantially in the form used for state and county tax books, and when so made the clerk will certify the same to the trustee of the county, and it shall be the duty of the trustee of the county to proceed at once to collect the assessments within the dates prescribed by the court. The trustee will pay the amount collected on the assessments to the county clerk, to be paid out on the cost and expenses under the orders of the court; and for collecting and paying over the assessments, the trustee will be allowed as compensation for collection and paying over the funds, two percent (2%) of the amount collected and paid over.



§ 69-5-111 - Collection of assessment by other counties.

If the district sought to be created embraces lands lying in more than one (1) county, the clerk of the county in which the petition was filed and in which the matter is pending will make out the assessment list, or book, for the entire district, and shall then copy so much of the assessment roll, or book, as contains the assessment on lands in any county, other than the county where the petition was filed, and the matter is pending, and certify under seal, that it is a correct copy of that part or portion of such roll, or book, and transmit or deliver it to the trustee of such other county, and take a receipt for it; and it shall be the duty of such trustee to receive and receipt for it, and collect it, and pay over the amount collected to the clerk of the county where the petition was filed, and the matter is pending.



§ 69-5-112 - Assessment constitutes lien.

The assessment so made shall be a lien upon the respective tracts of land upon which it is assessed; and this lien shall be enforced in the same manner as provided for the enforcement of liens in §§ 69-5-819 -- 69-5-823.



§ 69-5-113 - Assessments -- Bonds of county trustee and county clerk.

The county trustee or trustees, before receiving the assessment roll, or book, and proceeding to the collection of the assessments, and the county clerk, before receiving the funds from the trustee or trustees, shall, respectively, enter into a bond in double the amount that will come into their hands, respectively, payable to the state of Tennessee, and conditioned for the faithful paying over and accounting for the funds arising from the assessment.



§ 69-5-114 - Proceedings for preliminary expense fund not to delay other proceedings -- Application of acreage provision.

This proceeding to create a fund for the payment of the cost and expenses shall not interfere with or delay the other proceedings, and the matter, in all other respects, may be proceeded with as provided in this part, and by law; provided, that the above percent acreage provision of § 69-5-107 shall only apply to and be limited to a proceeding under §§ 69-5-107 -- 69-5-115(a).



§ 69-5-115 - Engineer.

(a) After such petition has been so filed and bond taken and approved, the county court shall, at the first session thereafter, regular, special, or adjourned, and may at a later session, appoint a disinterested and competent engineer and have placed in the engineer's hands a copy of the petition.

(b) The engineer shall proceed to examine the lands described in the petition, and any other lands that would be benefited by the improvement, or necessary in carrying out such improvement, and survey and locate such drain or drains, ditch or ditches, levee or levees, improvement or improvements, as may be practicable to carry out the purposes of the petition and that will be of public benefit or utility or conducive to the public health or welfare.

(c) Engineers appointed by the county courts shall be paid for their services at such rates as the courts appointing them may fix, and, if not so fixed, at the rate of five dollars ($5.00) per day while engaged in the work, and, in addition, all actual traveling expenses, an itemized account of such expenses to be kept by them and reported and sworn to.

(d) The engineer shall return and file the proceedings with the county clerk, which return shall set forth the starting point, the route, the terminus, or termini of the ditch or ditches, drain or drains, levee or levees, or other improvements, such as the straightening or shortening of watercourses, cleaning out the beds thereof, together with a plat and profile showing the ditches, drains, or other improvements, and the course and length of the same, approximately, through each tract of land as far as may be practicable, and the total length and the course and the elevation, as near as may be, of all lakes, ponds, and deep depressions in the district, and the fall obtainable across the district, and the boundary of the proposed district, and the description of each tract of land in the district, as shown by the tax books, and the names of the owners of the tract, as shown by the tax books, together with the probable cost of the improvement, and such other facts and recommendations as the engineer may deem material.

(e) The court may at any time recall the appointment of any engineer, if deemed advisable to do so, and appoint another to act in the engineer's place.



§ 69-5-116 - Location of drains and ditches.

The ditches and drains provided for shall be surveyed and located along the general course of the natural streams and watercourses, or in the general course of the natural drainage of the lands of the district, unless there is some special and good reason why the natural course should be departed from to secure a new and better outlet, having due regard to the straightening and shortening of such natural streams, watercourses, and course of natural drainage.



§ 69-5-117 - Drains and ditches crossing railroad property.

When such ditch or drain crosses any railroad track or right-of-way, it shall be located at the place of the natural waterway across the right-of-way, unless the railroad company has provided another place in the construction of its roadbed for flow of the water, or unless another place for so crossing its right-of-way is agreed upon by the railroad company; and if located at the place provided by or agreed upon by the railroad company, such company shall be estopped from afterwards objecting to such location on the ground that it is not the place of the natural waterway.



§ 69-5-118 - Engineer's assistants.

The engineer may employ necessary help, such as axmen, rodmen, returning an itemized expense account, or the court may contract with such engineer to furnish all such help, and to do the entire work, or any specific part thereof, for a sum stipulated and agreed upon.



§ 69-5-119 - Plan approval or rejection.

Upon the filing of the return of the engineer, the county court shall examine the return, and if the plan seems to be expedient and meets the approval of the court, it shall order the county clerk to cause notice to be given, as provided in this part, but if it does not appear to be expedient, or is not approved, the court is authorized to direct the engineer, or another engineer selected by it, to prepare another plan. If the court should deem the proposed improvement inexpedient or inadvisable, after an examination of the return of the engineer, or after a second or further return, it may dismiss the petition and proceedings, and, in that event, it shall adjudge all costs and expenses incurred against the petitioners and the sureties on the bond.



§ 69-5-120 - Issuance and service of summons upon approval of plan.

(a) When the plan, if any, has the approval of the court, the court shall order the county clerk to issue a summons, or writ, to the sheriff of the proper county, the writs to run in the name of the state, commanding the sheriff to summon the persons named in the writ to appear before the court on the day set by it for the hearing of the petition. The writ or summons shall name to be served the owners of all the tracts or lots of land not petitioners, within the proposed levee, improvement, or drainage district, as shown by the tax books of the county, or by affidavit filed, and upon the persons in actual occupancy of the lands or lots, and also upon any lienholder or encumbrancers of any land in the proposed district, as shown by the county records, and shall notify them of the pendency of the petition and the prayer of the petition; but no copy of the petition shall accompany the writ.

(b) Such writ shall be served at least ten (10) days before the time set for the hearing of the petition; but the writ shall not be issued for or served upon any of the persons described in subsection (a), who shall file with the clerk a statement in writing, signed by the party entering an appearance at the hearing and waiving any additional notice, or the service of the writ may be acknowledged.

(c) In case any such owner, lienholder, or encumbrancer is a nonresident of the state, or that person's name or residence cannot be ascertained after diligent inquiry, and these facts are made to appear by affidavit filed, then publication shall be made for such party for two (2) consecutive weeks in some newspaper of the county where the proceeding is pending notifying such party or parties of the pendency and prayer of the petition, and to appear at the time set for the hearing of the petition, the last publication to be at least ten (10) days before the time set for such hearing. Proof of such publication may be made as provided by law in chancery cases. The actual owners, or such encumbrancers, may be made to appear to the clerk by the affidavit of any person acquainted with the facts or by the averments of the petition if sworn to.

(d) Such writ, or summons, and the publication notice need not set out in any detail the contents of the petition, or of its prayer.



§ 69-5-121 - Hearing postponed pending notice -- Hearing without formal answers.

If, at the time set for the hearing, it appears to the court that any person entitled to notice as provided has not had such notice, the hearing shall be adjourned until such person can be given the required notice, and the court shall not lose jurisdiction of the subject matter or of the person already properly notified by such adjournment or postponement. The persons concerned may appear and be heard without formally answering such petition in writing.



§ 69-5-122 - Further examination and report by engineer.

At such hearing, the court may order the engineer, or a new engineer appointed by the court, if deemed advisable, to make further examination and report to the court as to the improvement, in which event the hearing shall be continued until the filing of such further report.



§ 69-5-123 - Special assessment to pay preliminary costs and expenses.

After the report of the engineer has been filed, accompanied by the plat and a description of the land included within the proposed district, and a description of the surrounding landowners, of the respective tracts of land within the proposed district, and the names of the owners of the tracts, the court shall have the power, if it deems it expedient, to make a special assessment upon all the lands within the proposed district for an amount sufficient to pay the costs and expenses already incurred to the date of filing of the engineer's report, including the expenses in collecting the special assessment.



§ 69-5-124 - Special assessment -- Petition -- Notice of hearing.

A special assessment shall be made only upon petition signed and sworn to by one (1) or more persons owning land within the proposed district, and praying that provision be made for funds to defray the preliminary costs and expenses already incurred up to that stage of the proceedings. Upon the filing of such petition, the court shall set a day for the hearing of that matter and direct that publication for all landowners within the proposed district who are not petitioners in the petition be made in some newspaper published in the county in which the district is located, and if located in more than one (1) county, then in a publication in each county in which the land in the proposed district is located, the publication to be made for three (3) consecutive weeks, the last publication to be at least ten (10) days before the day set for the hearing. The publication shall notify such landowners of the pending suit and the prayer of the petition for the creation and collection of a fund to pay the preliminary costs and expenses and the day fixed for the hearing, and notify the landowners not petitioners in the petition to appear and show cause why an assessment to create the fund should not be made. The landowners shall make their appearance and file their objections, if any, on or before twelve o'clock (12:00) noon of the day set for hearing.



§ 69-5-125 - Special assessment -- Hearing -- Amount and basis of assessment.

After the hour fixed for the filing of objections, the court shall proceed to hear and determine the matter of making an assessment to raise a fund for the payment of the preliminary costs and expenses. The court will determine from proof offered the amount necessary to cover the cost and expenses, and if the court is of the opinion that it is not expedient to make an assessment for such purposes, the court will so decree; but if the court is of the opinion that it is expedient, the court will make an assessment for the amount determined upon the respective tracts of land in the proposed improvement district, and make the assessment on the basis of acreage.



§ 69-5-126 - Special assessment -- Appeal.

Any party aggrieved may appeal from the decision of the court in making or refusing to make the assessment. The appeal shall be made in the same manner and upon the same terms provided for appeals from the action of the court in creating or refusing to create a drainage district as provided in part 5 of this chapter.



§ 69-5-127 - Special assessment -- Collection.

When the assessment has been made, the court shall fix the dates within which it shall be collected, and the county clerk shall make out an assessment list or book, giving alphabetically the name of the owner, and the boundaries of the land, the number of acres, and the amount assessed against each tract. The county clerk will make the assessment list or book substantially in the form used for state and county tax books, and when so made shall certify it to the trustee of the county, and it shall be the duty of the trustee of the county to proceed at once to collect the assessments within the dates prescribed by the court. The trustee shall pay the amount collected on the assessment to the county clerk, to be paid out on the cost and expenses under the orders of the court, and for collecting and paying over the assessments, the trustee will be allowed, as compensation for collecting and paying over the funds, two percent (2%) of the amount collected and paid over.



§ 69-5-128 - Special assessment -- Collection by other counties.

However, if the district sought to be created embraces lands lying in more than one (1) county, the clerk of the county in which the petition was filed, and the matter is pending, will make out the assessment list or book for the entire district, and shall then copy so much of the assessment roll or book, as contains the assessments on lands in any county other than the county where the petition was filed, and the matter is pending, and certify under seal that it is a correct copy of that part or portion of such roll or book, and transmit or deliver it to the trustee of such other county, and take a receipt for the same, and collect the same, and pay over the amount collected to the clerk of the county where the petition was filed and the matter is pending.



§ 69-5-129 - Special assessment constitutes lien.

The assessment so made shall be a lien upon the respective tracts of land upon which it is assessed, and this lien shall be enforced in the same manner as provided for the enforcement of liens in §§ 69-5-819 -- 69-5-823.



§ 69-5-130 - Special assessments -- Bonds of county trustee and county clerk -- Procedure not to delay other proceedings.

The county trustee, or trustees, before receiving the assessment roll, or book, and proceeding to the collection of the assessments, and the county clerk, before receiving the funds from the trustee or trustees, shall, respectively, enter into a bond in double the amount that will come into their hands, respectively, payable to the state of Tennessee, and conditioned for the faithful paying over and accounting for the funds arising from the assessment; provided, that this proceeding to create a fund for the payment of the cost and expenses shall not interfere with or delay the other proceedings.



§ 69-5-131 - Payment of preliminary expenses -- Methods of refunding.

The preliminary expenses of such district, ditch, drain, or watercourse improvement, not including contracts for construction, may be paid by order of the county legislative body of the county in which the lands lie of such improvement district out of the general county fund, and, if so paid, to be refunded to the county out of assessments collected from the lands of such improvement district when so collected, and if not so repaid, for any reason, then to be adjudged against and collected out of the bond of the petitioners required by § 69-5-103, and thus repaid to the county.



§ 69-5-132 - Preliminary expenses -- Contribution by county.

The county legislative body has the right to contribute, out of the general county fund, such amount as it sees fit to be used in the payment of such preliminary expenses, without requiring the same to be paid back or refunded to the county; and where any county has previously, by order of the county legislative body, advanced or paid any of the preliminary expenses, the county legislative body may, if it sees fit, by proper order donate the amount, or any part thereof, and not require the amount so donated or contributed to be paid back or refunded to the county.



§ 69-5-133 - Expense fund may be required, or judgment rendered on bond.

If the county legislative body does not see fit to order such preliminary expenses so paid, and the parties to whom such expenses may be owing are not willing to agree to wait until a fund for their payment can be provided by special assessments upon such district, then the county court by proper order shall require the petitioner or petitioners to pay to the county clerk a fund sufficient to pay such preliminary expenses, and the bond required of petitioners by § 69-5-103 shall be liable for such preliminary expenses, and judgment on the bond may be rendered at any time by the county court to the end such fund for expenses be provided, just as courts render judgments on cost bonds, and one such judgment shall not prevent other judgments on the same bond, so the sum of the judgments does not exceed the penalty of the bond.



§ 69-5-134 - Expense fund paid from time to time.

Such fund for expenses may be paid in from time to time, under the orders of the court, as may be needed.



§ 69-5-135 - Payment of expense fund to be refunded out of district funds.

All sums so paid by the petitioners or their sureties on their bonds shall be refunded and repaid to the person or persons so paying them out of the funds of such improvement district when such funds have been realized under this chapter.



§ 69-5-136 - Establishment or refusal of district.

The county court, upon the hearing of the petition at the time set for hearing, or at the time to which the matter has been adjourned or continued, shall proceed to determine the sufficiency of the petition in form and manner, which petition may be amended at any time, as to form and substance, before final action on the petition. If the court finds that such levee or drainage or improvement district would not be for the public benefit or utility, or conducive to the public health or welfare, it shall dismiss the proceedings; but if the court finds such improvement conducive to the public health or welfare, or to the public benefit or utility, it shall determine and adjudge the necessity for the improvement of such district, and if no claim for damages has been filed, as provided in § 69-5-201, the court may, if deemed advisable, locate and establish the district, or may refuse to establish the same, as the court may deem best.



§ 69-5-137 - Survey after district established -- Estimate of costs -- Report of engineer and requisites.

After the district is established by the county court, and all damages paid or secured as provided in part 2 of this chapter, if the county court is of opinion that the report of the engineer already made is not sufficiently full or definite to enable the proper letting of contracts for the construction of the improvement, or, for other reasons, is not as full and definite as it should be, the court shall direct the engineer, or another appointed by the court for the purpose, to make a further and more complete survey and estimates of such district and cost of proposed improvements, and report to the court as to the same, giving all necessary and required information, how much of the improvement will be upon each tract of land, as nearly as practicable, giving definite estimates as to cost and character of work, and dividing the work into convenient sections for making contracts, and giving such other particulars as the court may see fit to direct. The report of such engineer shall be made and filed with the county clerk without unreasonable delay. If such engineer fails to act with reasonable promptness, the court may remove the engineer and appoint another in the engineer's stead.



§ 69-5-138 - Notice of hearing on establishment of district.

(a) Publication in a newspaper published in the county where the petition is filed and proceeding is pending, for two (2) consecutive weeks, of the time and place set for the hearing of the petition to establish such district, shall be sufficient notice to the persons concerned as owners, lienholders, encumbrancers, mortgagees, occupants, or in any way, whether residents or nonresidents of the state, the last publication to be at least ten (10) days before the date set for such hearing. Such notice by publication shall have the same force and effect upon those concerned who are not petitioners, and who are residents of the state, as well as nonresidents, for all purposes of the proceeding, as process would have duly issued from the court and served personally upon them by an officer. Such publication notice need not give the names of the persons thus notified to appear, but need give only a brief statement of the purpose of the hearing, a reference to the petition on file for further information, as to the purpose of the proceeding, before what court the petition is to be heard, and the time and place of the hearing. If the proposed district is to embrace lands in more than one (1) county, if established, such publication shall be made in one (1) newspaper published in each of the counties.

(b) Subsection (a) is not intended to repeal any portion of this chapter, and shall not be so construed, but is intended to furnish an additional method of proceeding to bring the parties concerned before the court in proceedings seeking to establish drainage, or drainage and levee, districts, and to give petitioners the option of whether they will proceed under such other provisions of this chapter or under subsection (a) in giving notice to the parties concerned of such hearing, and in bringing them before the court.



§ 69-5-139 - Petitioners' names may be signed by attorney or agent.

It shall be a sufficient signing, in the sense of this chapter, of the names of petitioners to the petitions provided for in this part, if their names are signed by their attorney at law or by an agent authorized so to do.



§ 69-5-140 - Drainage record book.

In any county where a district is sought to be established, the county clerk shall provide a book to be known as the "drainage record," to be paid for by the county, and the clerk shall keep in the drainage record book a full and complete record of all proceedings in each case arising under this chapter, including all orders made by the county court, and certified from the circuit court, and a copy of the original petition shall be enrolled in the drainage record, all bonds required to be given. All orders and judgments of the county court touching any matter of the district may be entered upon the drainage record book, without being entered upon the regular minute book, but it shall be sufficient if such orders or judgments are entered either upon the drainage record or the regular minute book of the court.



§ 69-5-141 - Fees of clerk.

The fees of the county clerk in proceedings under this chapter shall be the same as for similar services now allowed by law, and in such case the county court may allow the clerk an additional sum for extra services, or services not covered by existing fee bills, or statutes, to be fixed by the court, and paid as other costs and expenses in the case or proceeding.



§ 69-5-142 - Compensation fixed by county court.

If there are any services required of any person under this chapter, and the rate of pay for those services is not provided for by this chapter, then the county courts shall fix the amount or rate of pay in such cases.



§ 69-5-143 - Reelfoot Lake and Big Hatchie River excepted.

This chapter is not intended to apply to Reelfoot Lake or Big Hatchie River and the waters of such lake or river, or to authorize their draining, and this chapter shall not be construed in any way to authorize the draining of such lake or river or its bottom lands; provided, that dredge boats may be permitted to excavate as far north as, but no farther than, what is known as "Three Bridges" in the fifth civil district of Obion County and the fourth civil district of Lake County.



§ 69-5-144 - Authority to cooperate with other agencies.

Any drainage district or districts, in addition to the authority that it now has, shall also be authorized to cooperate and contract with persons, firms, associations, partnerships and private corporations, and with other watershed districts, drainage districts, conservation districts, levee districts, counties, cities, quasi- municipalities, utility districts, and other similar corporations or agencies of the state of Tennessee, and with any such districts or agencies organized for similar purposes in any adjoining state, and with other local, state, and federal agencies, including, but not limited to, the Tennessee department of agriculture, the department of environment and conservation, Tennessee Valley authority, corps of army engineers, the secretary of defense, United States department of agriculture, or any other federal agency; to enter into cooperative contracts and agreements with any such districts, corporations or agencies; and to exercise all the powers and receive all benefits relating to watershed districts prescribed in 83 P.L. 566, 68 Stat. 666, or any other act of congress.



§ 69-5-145 - Abolishment of drainage districts -- Separate account for district funds.

(a) Any drainage district created pursuant to this chapter may be abolished by resolution of the county legislative body at any time the district has completed the projects for which such district was created. Any funds of the district necessary to fund the obligations of the district, to maintain such projects or to pay any indebtedness incurred pursuant to this chapter or otherwise shall be placed in a separate account by the county and shall remain in such account until expended to pay such maintenance, obligations or indebtedness. Any other funds remaining in the accounts of the district shall be transferred to the county general fund to be appropriated by the county legislative body.

(b) This section applies to all drainage districts created prior to or after April 22, 1997, pursuant to this chapter or any other public or private act.






Part 2 - Damages

§ 69-5-201 - Claims must be filed or waived -- Guardian or conservator.

Any person claiming damages as compensation for the construction of a levee, ditch, drain, or watercourse improvement shall file the claim in the office of the county clerk at least three (3) days prior to the day on which the petition has been set for hearing, and on failure to file such claim at the time specified shall be held to have waived such rights; provided, that if such person be an infant and without regular guardian, or an infant or person adjudicated incompetent and such guardian or conservator has not been notified of the proceeding as provided for notice, and the facts are made to appear by affidavit, the court shall appoint a guardian ad litem for such person, who may file such claim for damages, if deemed proper, for the person within the time above allowed or within three (3) days after being so appointed.



§ 69-5-202 - District not to be established until assessment of damages -- Viewers -- Duty of engineer.

If any claims for damages have been filed, the court shall not establish the district until viewers have been appointed and have reported, and the court shall proceed to appoint three (3) viewers to assess such damages, who shall be disinterested freeholders of the county, and not related to any party interested in the proposed improvement, nor themselves interested in a like improvement, and the engineer appointed by the county court shall accompany the viewers and furnish such information as may be called for by them concerning the survey of the improvement.



§ 69-5-203 - Damages fixed by viewers -- Report.

The viewers appointed to assess damages, after being duly sworn to act impartially and faithfully to the best of their ability, shall proceed to view the premises and determine and fix the amount of damages to which each claimant is entitled, and file reports in writing with the county clerk showing the amount of damages to which each claimant would be entitled because of the establishment of the proposed improvement.



§ 69-5-204 - Report to be promptly filed -- Substitute viewers.

The report of the viewers shall be filed as soon as practicable. If any one of them fails or refuses to act, for any reason, or does not proceed to act with promptness, the court may appoint another as a viewer in that viewer's place.



§ 69-5-205 - Method of estimating damages.

In estimating the damages, the viewers shall give the value of the land proposed to be taken without deduction, but incidental benefits that may result to the owner by reason of the proposed improvement may be taken into consideration in estimating the incidental damages.



§ 69-5-206 - Damages to be considered before establishing district -- Damage awards.

After the filing of the report of the viewers, the court shall consider the amount of damages awarded in deciding whether such levee or drainage district should be established, and if, in its judgment, the probable cost of construction is not a greater burden than should be properly borne by the land benefited by the improvement, and the improvement is conducive to the public health, welfare, benefit, or utility, then the court shall locate and establish such drainage or levee district by proper judgment to be entered of record, and the court shall thereupon proceed to determine the amount of damages sustained by each claimant, and may hear evidence in respect to damages, and may increase or diminish the amount awarded by the viewers, as may seem just and right.



§ 69-5-207 - Damages to be paid or secured by parties benefited by such district.

After the amount of damages due any claimant or claimants has been finally ascertained and fixed by the county court, the court shall require the amount of all such damages to be paid, in the first instance, by the parties benefited by the levee or drainage district, or be secured, to be paid upon such terms and conditions as the county court may deem just and proper.



§ 69-5-208 - Entry of condemnation order.

After damages have been paid, or secured as provided in § 69-5-207, the county court shall enter a proper order of condemnation showing all such lands are appropriated and belong to such drainage or levee district for all its necessary purposes.



§ 69-5-209 - Power of condemnation -- Extent of appropriation.

In establishing any such district, all necessary lands may be appropriated as provided in this chapter, and a right-of-way as much as two hundred feet (200') wide may be so appropriated, if deemed necessary, for the situs and location of any ditch or drain, or for the location of a new route or channel for any natural watercourse for the whole way or parts of the way of its course. The natural bed of any watercourse in such district may, insofar as it may be utilized and necessary, be so appropriated to the end that such bed or channel may be cleaned out, deepened, or widened; but the provision in this section as to the width of such right-of-way shall not prevent the county court from ordering appropriated such other lands as may be deemed necessary for the purposes of such improvement district under this chapter.






Part 3 - Commissioners; Apportionment of Assessments

§ 69-5-301 - Commissioners -- Appointment -- Qualifications.

When the district, or other improvement provided for, has been located and established as provided for in part 1 of this chapter, the county court shall appoint three (3) or five (5) commissioners as may be determined by the county court, one (1) of whom shall be a competent civil engineer, and two (2) of whom shall be freeholders of the county, not living within the levee or drainage district, and not interested in the district, or in a like question, nor related to any party whose land is affected thereby.



§ 69-5-302 - Oath -- Classification of tracts.

The commissioners shall, as soon as practicable after their appointment, and after being duly sworn to perform their duty faithfully and impartially to the best of their ability, inspect and classify all the lands benefited by the location and construction of such drainage or levee district in a graduated scale of benefits, naming the tract or tracts of each owner and so classifying the same, each tract to be numbered according to the benefit received, as provided in § 69-5-305, by the proposed improvement.



§ 69-5-303 - Compensation of viewers, commissioners, and helpers.

The viewers and commissioners provided for by parts 1-3 of this chapter shall be paid at the rate of three dollars ($3.00) per day while engaged in the work, and, in addition, all actual expenses, including board paid for, for which itemized accounts shall be reported and sworn to. Other necessary help aiding the engineers, viewers, or commissioners, such as chain carriers, axmen, shall be paid not more than two dollars ($2.00) per day.



§ 69-5-304 - Apportionment of costs -- Report.

The commissioners shall make an equitable apportionment and assessment of the costs, expenses, cost of construction, fees, and damages assessed for the construction of any such improvement, and make a report in writing of the apportionment and assessment to the county court.



§ 69-5-305 - Scale and classification as basis of assessment.

In making the apportionment and assessment provided for in § 69-5-304, the lands receiving the greatest benefit shall be marked on scale of one hundred (100), and those benefited in a lesser degree shall be marked with such percentage of one hundred (100) as the benefit received bears in proportion to the scale of one hundred (100). This classification, when finally established, shall remain as a basis for all future assessments connected with the objects of the drainage or levee district, unless the county court, for good cause, shall authorize a revision of the classification.



§ 69-5-306 - Division into tracts and classification of subdivisions.

In making the classification provided for in § 69-5-305, the commissioners are authorized to divide the land of one (1) owner lying in one (1) body into more than one (1) tract, and classify each subdivision of the tract, if they are of opinion that portions of the entire tract will be more benefited than other portions, and especially when the entire tract is a large one, and that it will be more equitable and just to so classify it in subdivisions.



§ 69-5-307 - Description of land -- Objection to assessment and apportionment -- Notice.

The commissioners shall specify in their report each tract of land by reasonable description and the ownership of the tract as it appears on the tax books of the county or as it has been previously adjudged in the proceeding. Any objection to such assessment and apportionment shall be filed in writing with the county clerk on or before twelve o'clock (12:00) noon of the day the matter of the assessment and apportionment is set for hearing by the court. The assessment may be made without notice, as taxes are assessed without notice in such cases; but publication shall be made in three (3) weekly newspapers published in the county where the proceeding is pending, if there are that number published in the county, otherwise in at least one (1) weekly newspaper, for two (2) consecutive weeks, notifying all parties, concerned in any way, of the date set for hearing the matter of assessment and apportionment by the court, when they may appear and be heard, if they desire. The last of the publications shall be at least five (5) days before the day set for the hearing, and the publication shall be in lieu and stead of notice personally served, but shall not give the names of the parties, but only a brief statement of the date and purpose of such hearing.



§ 69-5-308 - Publication.

If such district lies in more than one (1) county, publication need only be made in one (1) weekly newspaper published in each of the counties having land embraced within the district. If there are daily newspapers published in any county, but no weekly newspaper, it shall be sufficient, if such publication is made in a daily paper of such county, one (1) day in each week for the length of time required instead of in a weekly newspaper.



§ 69-5-309 - Objections to apportionment and assessments -- Hearings.

When the day set for hearing has arrived, and the hearing is not continued by the court for good reason, as it may be, the county court shall proceed to hear and determine all objections made and filed to the report, and may increase, diminish, annul, or affirm the apportionment and assessments made in such report, or any parts of the report, as may appear to the court to be just and equitable; but in no case shall it be competent to show that the lands assessed would not be benefited by the improvement. The county court shall assess such apportionment so fixed by it upon the lands within such levee or drainage district.



§ 69-5-310 - Additional assessments.

If the first assessment made by the court for the original cost of any improvement as provided is insufficient, the court may make an additional assessment in the same ratio as the first.



§ 69-5-311 - New report may be ordered and new commissioners appointed.

If, for any reason, the court annuls in toto or sets aside such report of the commissioners, it shall order them to make a new report, or shall remove them and appoint new commissioners to act as in the first instance, if desired by the parties concerned.



§ 69-5-312 - Levy upon lands of benefited owners -- Ratio -- Funds kept separate -- Disbursement.

The assessments shall be levied upon the lands of the owners so benefited in the ratio mentioned in § 69-5-305, and shall be collected in the same manner as taxes for county purposes, except as specially provided in this chapter, and the funds so collected shall be kept as a separate fund, and shall be paid out only for purposes properly connected with such improvement, and on the order or warrant of the county mayor.



§ 69-5-313 - Railroads and highways.

Whenever any railroad or public highway will be beneficially affected by the construction of any improvement or improvements in such district, it shall be the duty of the commissioners appointed to classify and assess benefits to determine and return in their report the amount of the benefit to such railroad or highway, and notice shall be served as to such railroad upon its nearest station agent, as provided in case of an individual property owner; and as to a highway, notice shall be served upon the county mayor, as in case of an individual property owner. When such special assessments have been approved and fixed by the county court as to such railroad, it shall be a debt due personally from the railroad company, and, unless the same is paid by the railroad company as special assessment, it may be collected in the name of the county in any court having jurisdiction; and as to a highway, such assessment shall be paid by the county out of the general county fund or highway tax fund, such assessments to be paid into the fund of such district.



§ 69-5-314 - Claims commission to compensate districts for benefits accruing to highways.

(a) Whenever any levee or drainage district is or has been organized under appropriate statutes of this state providing for the levee or drainage district, which levee or drainage district embraces within its boundaries any highway or highways that are a part of the state highway system, and if it is contended that such levee or drainage district, when completed, will contribute materially to the protection of such state highways from floods and other similar elements, such levee or drainage district may file its petition before the claims commission setting forth the fact that such state highways have been benefited thereby, the amount of the benefits claimed and praying for compensation for such benefits.

(b) Upon the filing of the petition, the claims commission shall hold a hearing on the petition, at which evidence may be introduced with reference to the benefits or lack of benefits to the highway by the creation and completion of the district.

(c) If the claims commission is of the opinion, after the hearing, that the creation and completion of the district will result or has resulted in material benefit and protection to the highway or highways, then and in that event the claims commission is expressly authorized and empowered to direct payment from the general highway funds toward the creation of the district, such amount as it may find to fairly represent the benefits accruing to the highways and occasioned by the creation and completion of the district; provided, that the actual payment of the sums found to fairly represent such benefits may, at its option, be postponed by the claims commission until there has been a substantial completion of such district; and provided further, that this section does not apply to levee or drainage districts organized more than five (5) years prior to February 13, 1941.






Part 4 - Correction of Errors

§ 69-5-401 - Mistake in the number of acres -- Correction.

Whenever a district has been established or is being established and a mistake has been made as to the number of acres assessed to the owner of any tract of land embraced in the district, the decree in the cause fixing or adjudging the number of acres shall not be final until the assessment roll provided by statute to be made by the directors has been reported to the court by the directors and decree has been entered confirming the acres; and when any such mistake shall have been made, the aggrieved person may file a petition in the county court in which the cause is pending, seeking to have the mistake corrected.



§ 69-5-402 - Mistake in number of acres -- Notice -- Hearing -- Decree.

Upon the filing of such petition, the county clerk shall give at least ten (10) days' written notice to all the directors of the district of the filing of the petition and at any time after twenty (20) days from the service of such notice on the directors the matter may be heard by the court, either upon oral testimony or upon depositions or on documentary evidence and on all the records in the cause, or on all such evidence, and the court shall render decree according to the merits of the controversy.



§ 69-5-403 - Mistake in acres -- Appeal.

From a decree correcting a mistake in the number of acres, either side may appeal upon the same terms and conditions and to the same courts as provided for appeal from the decree on commissioners' reports fixing the acres assessed to each owner.



§ 69-5-404 - Mistake in acres -- Correction after decree has been made final.

No such petition shall be filed or heard after the decree has been rendered upon the directors' report upon assessment roll and the number of acres assessed to each owner, and the boundaries of land so assessed to the owner shall be final after the rendering of the decree upon the report on assessment roll, except as provided in § 69-5-305.



§ 69-5-405 - Mistake in owner's identity -- Correction.

(a) When a mistake has been made by which the lands belonging to one person have been assessed to or in the name of another person or as embraced within the boundaries set out for a tract assessed to another person, the original decree fixing such assessment shall not be final, and any aggrieved party may file a petition in the county court in which the drainage or levee cause is pending to correct such mistake and to correct the assessments and all decrees, reports, blueprints, and plats accordingly.

(b) Upon the filing of such petition, the county clerk shall give ten (10) days' written notice to the person or persons to whom it is claimed that such land should have been assessed, and at any time within twenty (20) days after the service of such notice, the cause may be heard by the court as provided for hearing causes in § 69-5-402, and the court shall render decree according to the merits of the controversy.

(c) If the court decrees that such mistake was made, then by decree all the reports, decrees, blueprints, maps, and plats shall be amended and corrected accordingly.

(d) In case any assessment or assessments of any land thus newly assessed to any person is or are past due, whether they have been paid by the aggrieved person or not, they shall be collected by the county trustee immediately and shall become delinquent and shall be proceeded against as delinquent as now provided by law for proceeding in the matter of delinquent assessment, unless paid within sixty (60) days after rendering such decree. If any of the assessment has been previously collected by the trustee from the aggrieved party in the petition, it shall be refunded to the aggrieved party by the trustee upon warrant drawn as now provided by law for the drawing and issuing of warrants in the matter of drainage and levee districts.



§ 69-5-406 - Mistake in owner's identity -- Appeal.

From a decree of the county court correcting a mistake in the owner's identity, any aggrieved party may appeal to the circuit court of the county, upon giving bonds for costs within ten (10) days after the decree in such amount as the county court may fix, and the cause shall be heard de novo in the circuit court, and from the judgment of such circuit court, appeals shall lie as provided by the Tennessee Rules of Appellate Procedure.



§ 69-5-407 - Mistake in owner's identity -- Certified copy of decree recorded by clerk and transmitted to trustee.

A certified copy of the decree in a case of a mistake in the owner's identity shall be certified by the clerk of the court to the clerk of the county having possession of the "drainage record" book of the district, and the clerk shall copy the decree on the drainage record book as a part of the records of the drainage district, and file the decree among the papers in the cause in which the drainage district was established. The county clerk shall also certify a copy of the decree from the drainage record book to the trustee of the county charged with the collection of the assessments against the property affected by the decree, and the trustee shall note the changes on the trustee's "drainage assessment book", which has been made out and delivered to the trustee by the county clerk, and thereafter collect the assessments on the property according to the changes so made in the decree.






Part 5 - Appeals

§ 69-5-501 - Right of appeal -- Time -- Notice -- Bond.

Any party aggrieved may appeal from the decision of the court in establishing, or refusing to establish, the improvement district, or its decision in the allowance of damages, such appeal being to the circuit court, and any party so desiring to appeal shall have the right to have the benefit of appeal at any time within five (5) days after the decision is made, without formally praying an appeal, by filing with the clerk of the county a notice of the appeal, at the same time filing with such clerk a bond, to be approved by the clerk in the sum and condition prescribed in § 69-5-502.



§ 69-5-502 - Penalty and condition of appeal bond.

Any person opposing the creation of such district who appeals from the judgment of the county court establishing the district shall execute bond, with good security, in the penalty of four percent (4%) of the estimated cost of the improvement, as shown by the engineer's report, and conditioned to pay all such damages, actual, and also punitive, if any, and costs as may be suffered by the district and the petitioners for the damages, if such appeal is not successfully prosecuted, such damages to be recovered by suit upon the bond or writ of inquiry in the circuit court, which may be awarded in such cases. If the appeal is from a judgment of the county court refusing to establish the district, the appeal bond shall be for costs only. The appeal bonds, when made by persons asking damages or by persons opposing the establishment of such district, shall be made payable to the state of Tennessee, for the use of those entitled, upon which bond judgment may be rendered in favor of the party or parties litigant for costs, and suits maintained for damages, actual, and also punitive, if any, in the name of the state, for the use of the district or parties entitled.



§ 69-5-503 - Appeal bonds by district -- Petitioner signing for district -- Sureties -- No pauper oath.

If an order has been entered by the county court creating or establishing a district, and giving it a name or designation, the appeal bonds, when the district or petitioners for the bonds are appellants, may be made by the district in such name, to be signed by some one (1) of the petitioners nominated for that purpose by the county court, it being declared the duty of the county court to so nominate some of the petitioners for this purpose; and on any appeal from the circuit court to an appellate court, the name of the district, if it has been ordered established by the county court, may in like manner be signed to any appeal bond, the circuit court nominating the petitioner to so sign it. Nothing in this chapter is to be construed as excusing the giving of good security on any such bonds for appeal, and the district shall be liable for any damages and costs adjudged against it on any appeal, as well as the sureties on the bonds; and the oath provided by law for poor persons shall not be allowed in lieu of any of the bonds.



§ 69-5-504 - Continuation of work pending appeal.

When an appeal is taken and prosecuted from the judgment of the county court awarding damages, such appeal shall not prevent the work of the improvement or district being proceeded with, and the appropriation and condemnation of the lands, as provided by §§ 69-5-207 -- 69-5-209, if the district, or the petitioners for the district, or any of them, will give bond, with good security, payable to the party or person awarded damages, in double the amount of damages awarded and costs as may be awarded on appeal.



§ 69-5-505 - Damages -- Recording and certification of award.

The circuit court shall hear any such appeal de novo; and if the appeal is from the amount of damages allowed by the county court, the amount ascertained and fixed by the circuit court shall be entered of record, but no judgment shall be entered for that amount. The amount thus ascertained shall be certified by the clerk of the circuit court to the county court, which court shall thereafter proceed as if the amount had been by it allowed the claimant as damages.



§ 69-5-506 - Establishment of district -- Circuit court order.

If the appeal is from the action of the county court in establishing, or refusing to establish, the drainage or levee district, the circuit court shall enter such order as it deems just and proper in the premises, and the clerk of that court shall certify the order to the county court, which shall proceed thereafter in the matter in accordance with the order of the circuit court.



§ 69-5-507 - Docketing -- Consolidation -- Transcript.

In the circuit court, in such cases, the cases shall be docketed with the appellant or appellants as plaintiffs and the adversary parties as defendants, and where there are several appellants on questions of damages, the circuit court may consolidate the causes and try them together, if practicable, making proper findings or orders as to each; and in appeals from orders of the county court made at the same session where there are several appellants, at their request only one (1) transcript shall be made out by the court clerk.



§ 69-5-508 - Costs.

On appeals under this part, it shall rest in the discretion of the circuit court how the costs shall be adjudged and distributed among the litigants.



§ 69-5-509 - Trial with or without jury.

The trial in the circuit court shall be with or without a jury, as the court may deem the right of the parties to be under the particular issues to be tried, the right to a jury being accorded wherever the parties have such right under the law of the land.






Part 6 - Board of Directors

§ 69-5-601 - Appointment -- Qualifications -- Term -- Duties and powers.

(a) Except as provided in subsection (b), after a district has been located and established as provided, the county legislative body shall appoint two (2) directors, or in its discretion, four (4) directors of the district, who shall be owners of lands, or interested in lands, in the district, and at least one (1) of those first appointed to be one of the petitioners for the establishment of the district or a petitioner's successor in estate or interest, the directors to hold their offices for two (2) years from the date of appointment. These two (2) or four (4) thus appointed and their successors, together with the county mayor, shall constitute the directors, or board of directors, of such district, and as directors shall have the general control and management of the business affairs of the district and supervision of the district, and be vested with power to make contracts, for all improvement to be done in the district.

(b) In any county having a population of not less than thirty-four thousand eight hundred fifty (34,850) nor more than thirty-five thousand (35,000), according to the 1990 federal census or any subsequent federal census, the county legislative body may, in its discretion, appoint six (6) directors of the drainage district. If the county legislative body elects, in its discretion, to appoint six (6) such directors, the directors shall otherwise comply with all the requirements governing directors of drainage districts set out in subsection (a).



§ 69-5-602 - Vacancies -- Removal for cause -- Trial and appeal.

If there is a vacancy in the office of the director appointed as mentioned in § 69-5-601, because of death, resignation, or other reason, the county legislative body shall appoint another director of like qualifications to fill such vacancy until the end of the two-year term, and for sufficient reason the county legislative body may remove a director so appointed, but not until such director has had at least five (5) days' notice of the time of the hearing, and of the grounds on which the director should be removed, as alleged, and the director shall thus be entitled to be heard and to introduce proof upon the issue as to whether the director should be so removed as a director. If, on the hearing, the decision of the county legislative body is that the director be removed, the director may appeal from the decision, on giving proper cost bond, to the circuit court of the county, where the matter shall be heard anew and such judgment given as that court deems just and proper. If a director is removed, the county legislative body shall appoint another to serve the remainder of the two-year term, having like qualifications as to ownership of lands, as provided in this part.



§ 69-5-603 - Subsequent appointments.

At the end of each two-year term, the office of the appointed directors shall be again filled by appointment by the county legislative body from among those owning or interested in lands in such district.



§ 69-5-604 - Officers -- Bond of treasurer.

The county mayor shall be chair of the board of directors, and the board shall elect one (1) of the other directors secretary and treasurer of the board, who, as treasurer, shall give bond in the sum of twenty-five thousand dollars ($25,000) to faithfully account for all money coming into the treasurer's hands, the bond to be approved by the county legislative body and payable to the county or state, for the use of the district, and to be recorded in the drainage record.



§ 69-5-605 - Tie votes.

When there is an even number of directors of such district and there is a tie vote on any matter coming before the board of directors, then the chair has the right to give the deciding vote.



§ 69-5-606 - Compensation and expenses of directors.

Members of the board of directors shall receive as compensation for their services, in attending to their duties as directors, fifty cents (50cent(s)) per hour for the time actually consumed in attending to such duties, but not to exceed twenty-five (25) hours in any one (1) month, and also their actual expenses paid out or incurred on account of attending to their duties as directors. The account for time and expenses shall be kept, made out, sworn to, and filed with the clerk of the county before payment is made.






Part 7 - Construction and Maintenance by Districts

§ 69-5-701 - Contracts for improvements.

No contracts for improvements to be done in a drainage or levee district shall be made until after the commissioners have made their inspection, classification, and apportionment as directed in §§ 69-5-301 -- 69-5-312, nor until the question of classification and apportionment and assessment of benefits has been determined and settled by the court; but after the commissioners and the court have so acted, then such contracts may be made by the board of directors of the district.



§ 69-5-702 - Notice of work.

Before entering into any contract for improvements, the board of directors of the improvement district shall cause notice to be given once a week for four (4) consecutive weeks in some newspaper published in the county where the improvement is located, and such additional publication elsewhere as it may direct of the time and place of letting the work of construction of the improvement, and in the notice it shall specify the approximate amount of work to be done in each section, and the time fixed for its commencement and completion.



§ 69-5-703 - Contracts let to lowest bidders -- Rejection of bids and readvertisement.

The board of directors shall award contract or contracts for each section of the work to the lowest responsible bidder or bidders for the contract, or it may award the contract as a whole to the lowest responsible bidder, exercising its own discretion as to letting the work as a whole or in sections, and reserving the right to reject any and all bids and readvertise the letting of the work.



§ 69-5-704 - Deposits by bidders.

Each person bidding for such work shall deposit with the treasurer of the board of directors in cash or certified check a sum equal to ten percent (10%) of the amount of the bid, not in any event, however, to exceed ten thousand dollars ($10,000), or file a solvent bond for that amount conditioned to execute the contract if entered into. The deposit or bond shall be returned to the person if the bid is not successful; if the bid is successful, the deposit or bond shall be retained as a guarantee only of the person's good faith in entering on the contract.



§ 69-5-705 - Bond or deposit of contractor -- Return of bid deposit.

The successful bidder shall be required to execute a bond, with sufficient corporate surety or personal sureties, payable to the county, for the use and benefit of the district, in an amount equal to twenty-five percent (25%) of the estimated cost of the work so let, or may deposit such amount in cash with the treasurer of the board of directors as security for the performance of the contract, and upon the execution of such bond or the making of such deposit, the deposit originally made with the bid shall be returned to the bidder.



§ 69-5-706 - Forfeiture of deposit and action for breach of contract.

If any person to whom the work, or any portion of the work, in an improvement district has been let fails to perform the work according to the terms specified in the contract, then the cash deposited by the person shall be forfeited for the benefit of such district and be paid into its fund; or if bond has been given by the contracting party so failing, then recovery of the damages sustained may be had by suit in the name of the payee in such bond for the use of the district, and the damage on judgment for the damages collected and paid into the fund of the district.



§ 69-5-707 - Engineer.

The board of directors shall employ a competent engineer to take charge and supervision of the construction of such improvement work, contracting with the engineer for compensation for services in such sum or at such rate as may be agreed upon, and to be paid as other expenses of such district. The directors may remove such engineer and contract with another, if they see fit for any reason.



§ 69-5-708 - Bond of engineer.

The board of directors shall require the engineer to give bond, in such sum as it may deem proper, for the faithful performance of duties, such bond to be payable to the county or state, for the use of the improvement district, and filed with the county clerk and recorded in the drainage record.



§ 69-5-709 - Monthly estimates of work and payments thereon.

The engineer in charge of the construction shall furnish the contractor monthly estimates of the amount of work done on each section, and upon filing the estimates with the county clerk, the county mayor shall draw a warrant in favor of such contractor for eighty percent (80%) of the value of the work done according to the estimate.



§ 69-5-710 - Warrant for balance due upon completion of work.

When the work is completed to the satisfaction of the board of directors and the engineer, and so certified by the engineer and the board, and such certificate is filed with the county clerk, then the county mayor shall draw a warrant in favor of the contractor for the balance due.



§ 69-5-711 - Warrants -- Manner of drawing and payment.

All warrants shall be drawn upon the county trustee as ordinary county warrants are drawn, but shall be payable only out of the fund provided for the district, and shall so state upon their face.



§ 69-5-712 - Drainage overseer.

After the main improvement in any drainage district, or drainage and levee district, has been completed, the board of directors, if it deems necessary for the protection of the district, and for the proper maintenance of the efficiency of the improvement, may employ a competent person to look after and take care of the same. The person so employed shall be designated "drainage overseer." The board of directors shall define the duties of the drainage overseer, and contract with the drainage overseer to perform the prescribed duties, and contract for the amount to be paid the drainage overseer for such services. The board of directors has the right, at any time, to discharge the drainage overseer and employ another whenever, in its judgment, it is to the best interest of the district that it be done. The compensation of the drainage overseer shall be paid out of any funds in the district, not needed for the payment of bonds and interest maturing, and other improvements that are to be made, during the year. The payment will be made as is provided for other payments under the drainage law.



§ 69-5-713 - Bridges built by county across public highway.

Whenever the making of an improvement across a public highway necessitates the building of a bridge over the highway, the county shall build and construct the same and pay all costs of the bridge out of the county bridge fund, if such a fund is provided, and, if not, out of the general county fund.



§ 69-5-714 - Use of ditch or watercourse by assessed landowner.

The owner of any land or lot that has been assessed for the payment of the cost of the location and construction of any ditch, drain, or watercourse shall have the right to use it as an outlet for lateral drains from the land or lot.



§ 69-5-715 - Use by landowner subject to control of district directors.

The drainage district, or drainage and levee district, or the directors thereof, has the right to control the manner in which lateral drains are emptied into the main ditch, drain, or watercourse, in order to prevent such main ditch or drain from being filled or blocked by silt or sand, brought in by such lateral drains.



§ 69-5-716 - Control of discharge of creek or branch into main ditch or drain.

The district, or the directors thereof, have a like right to control the manner in which any creek or branch shall empty or be emptied into the main ditch, drain, or watercourse, in order to prevent such from being filled or blocked by silt or sand, brought in by such creek or branch.



§ 69-5-717 - Application by owner to use ditch or drain -- Designation of use.

An owner desiring to exercise the right to use the ditch, drain, or watercourse, as an outlet for lateral drain or drains, before doing so, shall make application to the board of directors of the district in which the land is situated, to designate the place and manner in which the lateral shall cross the right-of-way, and empty into the ditch, drain, or watercourse. Upon such application being made, it shall be the duty of the board of directors to investigate the matter and make such designation. It is unlawful for any landowner to make any ditch or lateral, upon and across the right-of-way, and into the main ditch, drain, or watercourse, otherwise than as designated by the board of directors. It is unlawful for any landowner to cut any lateral, ditch, or drain, and stop the same at or near the margin of the right-of-way of the district, so as to empty water into and upon the right-of-way, except by the written consent of the board of directors of the district.



§ 69-5-718 - Location of lateral drains -- Determination by board and fixing of damages.

(a) If a controversy arises among any of the landowners, as to the location or character of any lateral drain or ditch between or across the lands of such owners, any one (1) or more of such landowners may, by petition, make application to the board to locate the ditch or drain and determine its character. Such petition shall set out with reasonable certainty the matters in controversy; and upon the petition being filed, it shall be the duty of the board of directors to fix a day for going upon the premises to determine the same. Five (5) days' notice of the time and place shall be given to the other parties interested who are not petitioners. On the day fixed, it shall be the duty of the board of directors to go upon the premises and examine the premises; and if in their judgment, a ditch, drain, or lateral should be made, in order to give the landowners the proper means in draining their low and wet lands and reaching the main improvements, they will locate the place for the lateral, drain, or ditch, determine the character of the same, and fix the amount of damages, if any, to be paid, and direct the petitioner or petitioners to proceed and make the ditch, drain, or lateral.

(b) The board of directors shall set out in writing the action taken, and spread it upon the minutes of the board of directors, and file the original paper with the other papers of the board.



§ 69-5-719 - Damages a lien on land -- Enforcement of lien.

(a) The damages assessed shall be a lien upon tracts of land in the district of the owner or owners respectively affected by the improvement, against whom the damages are assessed, but this lien shall be inferior to the lien of the general assessment, which lien shall be enforced by a bill or petition in the county court of the county in which the land is situated.

(b) Jurisdiction is conferred upon the county courts to enforce such liens.



§ 69-5-720 - Appeal from action of directors to circuit court -- Bonds.

Any landowner against whom such damages have been assessed, or who is aggrieved by the action of the board of directors, shall have the right to appeal from the action of the board of directors to the next term of the circuit court, upon giving bond in double the amount of the damages assessed, and a cost bond of two hundred fifty dollars ($250), and the case shall stand for trial in the circuit court, at the first term after the papers have been filed.



§ 69-5-721 - Continuation of work pending appeal.

If the appeal is only as to the matter of damages, the work of constructing the laterals, ditch, or drain shall not be delayed by the appeal; provided, that the other parties interested make a bond payable to the state of Tennessee for the use and benefit of the parties appealing, in an amount double the damages assessed and fixed by the board of directors.



§ 69-5-722 - Collection of assessments -- Separate fund.

The assessment shall be collected by the county trustee as county taxes are collected, except as provided in this section, and the funds so collected shall be kept as a separate fund, and shall be paid out only for purposes properly connected with such improvement on the order or warrant of the county mayor; provided, that such assessments may be collected in chancery, as provided in part 8 of this chapter, and no personal property of the owner of land so assessed shall be liable or distrained for such assessment, but the land so assessed only shall be liable for such assessment.



§ 69-5-723 - Improvements may be limited to what parties desire.

The improvement in the drainage districts provided for in this chapter may consist solely, if so desired by those concerned, in the changing in whole or in part of the course or channel of a natural watercourse, or in straightening, as far as practicable, such watercourse and cleaning out so much of its natural channel as it is desired to utilize; or the improvement in such drainage district may, in addition to the main ditch, or drain, or channel, include such other lateral and other ditches and levees as may be deemed proper or necessary.



§ 69-5-724 - Unlawful to injure ditches, canals, or other improvements.

(a) It is unlawful for any person, or corporation, in any way, to injure, damage, or obstruct the rights-of-way, ditches, canals, or other improvements of any drainage district, levee district, and drainage and levee district in the state.

(b) Any person or corporation that violates subsection (a) commits a Class C misdemeanor.






Part 8 - Levy and Collection of Assessments

§ 69-5-801 - Special assessment made after creation of district.

If, after the district has been created, and the commissioners for the assessment of benefits have made their report, and the report has been acted upon, and confirmed by the court, and the time for an appeal from the confirmation has elapsed, and no appeal has been taken, it appears to the court that the costs and expenses of the proceedings, up to that stage of the proceedings, have not been otherwise paid, the court shall have the power to make a special assessment upon all the lands within the district, for an amount sufficient to pay the cost and expenses, including the expenses of collecting the special assessment.



§ 69-5-802 - Collection and enforcement of assessment.

(a) The assessment, the collection of the assessment, and the delinquencies, if any, shall be collected and enforced in the same manner, all as provided in this part, and by law, and the compensation of the trustee for collecting and paying over the assessment shall be the same as is provided by § 69-5-931.

(b) For this special assessment, the court may fix the dates within which the assessment shall be collected, the court fixing the same within such dates as the court shall deem reasonable for the collection of the same.

(c) The assessments shall be a lien upon the respective tracts of land in the district upon which the assessment is made, but shall be inferior to the lien of any assessment that shall thereafter be made for the purpose of creating a fund for the payment of bonds and the interest on the same, as provided in this part and part 9 of this chapter and by law.



§ 69-5-803 - Collected assessment a fund for costs and expenses.

When an assessment is collected, it shall constitute a fund for the payment of costs and expenses.



§ 69-5-804 - Fund to be paid out under orders.

The amount collected by the trustee shall be paid to the county clerk, upon the order or warrant of the county mayor; and when it has been so paid, the clerk will pay out the amount to the parties entitled, under the order of the county court.



§ 69-5-805 - Bonds of trustee and county clerk.

The county trustee, before receiving the assessment book, and proceeding to the collection of the assessments, and the clerk, before receiving the funds from the trustee, shall, respectively, enter into a bond, in double the amount that will come into their hands, respectively, payable to the state of Tennessee, and conditioned for the faithful paying over and accounting for the funds arising from the assessment.



§ 69-5-806 - Provisions applicable if district contains more than one county.

If the district contains lands that lie in more than one (1) county, then the provision in § 69-5-111 applicable to the county clerk and the trustees shall likewise apply to the county clerk and trustees in the proceeding provided for in §§ 69-5-804 and 69-5-805.



§ 69-5-807 - Appeal from order fixing assessments and benefits.

An appeal may be taken to the circuit court of the county from the order of the county court fixing the assessment of benefits upon the lands in the same manner and time as provided in part 5 of this chapter for appeals from the assessment of damages, including the provisions as to consolidating cases, making transcript, and certifying to the county court the action and doings of the circuit court; provided, that only five (5) days shall be allowed for such appeal.



§ 69-5-808 - Bond upon appeal.

(a) Any landowner, tenant, or encumbrancer who appeals from an order fixing the assessment of benefits shall execute bond, with security, for costs and damages, and the oath provided by law for poor persons shall not be allowed in lieu of any such bonds.

(b) Such appeal shall not prevent the collection of such assessments being proceeded with, nor stay such collection in any way, if the district or any petitioner for the appeal execute bond, with good security, payable to such appellant, and conditioned to hold such appellant harmless against loss, and to abide by and perform the judgment of the court, if such appeal is successfully prosecuted.

(c) Such bond, if given by the district, may be executed as provided by § 69-5-503; and such bond to hold harmless, may be executed before and accepted by the county clerk at any time after such appeal is perfected by the landowner, tenant, or encumbrancer, and a certified copy of the same shall be sent to the circuit court.



§ 69-5-809 - Employment of counsel -- Payment of fee.

When any appeal is taken from any order of the county court made in any proceedings before it under this chapter, the county court may employ counsel to represent the interests of the levee or drainage district affected by such appeal, on the trial thereof in the appellate courts, and the expense of such counsel shall be paid out of the drainage fund of such district.



§ 69-5-810 - Special maintenance fund.

(a) (1) At any time after the main improvement or improvements in any district have been completed, it shall be made to appear to the county legislative body, by the petition of the board of directors of the district, supported by satisfactory proof, that a special fund is needed for the purpose of maintaining the improvement, or for the purpose of keeping the same effective to give full efficiency to the original purpose for which the district was created, the county legislative body shall have the power to make and collect a special assessment, for the purpose named. The amount, so assessed and collected, shall not be, in any one (1) year, in excess of one dollar ($1.00) per acre on all the lands within the district. Such assessment shall be based upon the apportionment of benefits, as made by the commissioners, and shall be collected at the same time, and in the same manner, as is provided for the collection of assessments in drainage or drainage and levee districts.

(2) The board of directors of the district may petition the county legislative bodies of the counties within a district to make and collect a special assessment. The amount so assessed shall not be, in any one (1) year, in excess of three dollars ($3.00) per acre on all the lands within the district. This petition of the board of directors shall not be effective until it is endorsed and approved by a two-thirds (2/3) vote of each of the county legislative bodies of the counties within a district. The assessment and collection shall otherwise be as provided by law.

(b) Such assessment shall be a lien upon the respective tracts of land upon which it is assessed, but inferior to the lien of the general assessment for the payment of bonds, interest, and administration charges. The lien shall be enforced in the same manner as provided for the enforcement of such liens in drainage, or drainage and levee districts.

(c) The amounts so collected shall be a fund to be used for the purposes named, and shall be paid out for such purposes, on the order or warrant of the county mayor. Before any such payment is made, all accounts or claims for work done for the purposes named shall be approved by the board of directors of the district, by resolution or motion, spread of record on the minutes of the board, and a copy of the minutes presented to the county legislative body, and approved by the county legislative body, and spread of record of that body on the drainage record. The payments in all respects shall be made as now provided by law for the paying out of drainage funds for main improvements.



§ 69-5-811 - Unenforceable assessments.

Where any assessments made and levied under this chapter cannot, for any reason, be enforced, and part of the work has been done, the county court shall proceed as to any or all lands benefited by the improvement in the same manner as if the appraisement and apportionment of benefits had never been made, in which event any payments already made shall be duly credited to those who have paid them.



§ 69-5-812 - Correction of failure to bring landowner before court or to report land.

After a district is ordered established, if it is found that any parcel of land within its limits has been overlooked, or is not reported for assessment, or it is found that any owner or encumbrancer of any parcel of land has not been properly brought before the court, such mistake or order may be corrected. The county court shall order such parcel of land listed for assessment, and cause the owner thereof, and encumbrancer, if any, to be properly brought before the court by process or publication, and also any other owner or encumbrancer not already before the court. As to any such lands, or parties, the matter shall be proceeded with as if proceeded against in the beginning, and so as to enforce proper and proportional assessments. As to all other parties already before the court, the validity of the proceedings shall not be affected because some of the lands had been overlooked and some of the owners or encumbrances not brought before the court before the district was ordered established.



§ 69-5-813 - Drainage assessment book -- Due date of assessments.

The assessments provided to be collected for the purposes provided in this part shall be entered upon a book to be provided by the county clerk, at the expense of the county, for this purpose, in a similar manner to that in which taxes are entered upon the tax books, such books showing the tracts of lands, amounts of assessments, and such book, when so made out, shall be furnished to the county trustee for collection of assessments so levied. Such book shall be called the "drainage assessment book," and shall be made out by the county clerk of the county in which the particular assessment is levied, and the book may be made out but once, if practicable, for the entire assessment for the particular improvement project; but if not practicable, then a new drainage assessment book may be made out for a shorter period, or for each year, and furnished the county trustee. The assessments levied under this part shall become due and payable and delinquent at the same time state and county taxes become due and delinquent, and such assessments shall bear interest at the legal rate after they become delinquent.



§ 69-5-814 - Vendee to report sale of tract -- Collections made accordingly.

When voluntary sales of any property located within any drainage district have been made, it shall be the duty of the vendee of the sales to report the sales to the trustee who shall make the change in the drainage assessment book, and thereafter make the collection or assessments accordingly.



§ 69-5-815 - Sale of part of tract.

When voluntary sales of a part of any tract so assessed shall be made, it shall be the duty of the vendor to file a petition in the county court of the county in which the cause was instituted, establishing the drainage district against the purchaser, setting out the facts, and the court shall determine what part of the assessment shall be borne by the tract so conveyed and what part by the tract or parcel retained by the vendor, which decree shall be entered on the drainage record book, and certified by the clerk of the county, to the trustee, whose duty it is to collect the assessments, and the trustee shall make the change in the drainage assessment book and thereafter collect the assessments accordingly, and the cost of filing the petition and conducting the proceeding shall be borne equally by the vendor and vendee of such part of land.



§ 69-5-816 - Sale for collection of assessments certified to clerk and trustee.

If any tract of land is sold, as provided, for the collection of the assessment, the clerk of the court having cognizance of such cause shall certify to the clerk of the county, where the suit establishing the drainage district was instituted, a copy of the decree, and the decree shall be entered on the drainage record book in the office, and filed with the papers in the cause; and the county clerk shall certify this decree to the trustee charged with the collection of the assessments, who shall enter the change of owner and other changes shown in the decree, on the drainage assessment book, and thereafter collect the assessments accordingly.



§ 69-5-817 - Trustee to collect assessments -- Notice to delinquents -- Penalty.

It is the duty of the trustee to collect the assessments along with other taxes upon the lands, which shall be credited to the account of the drainage district; and it is the duty of the county trustee, within ten (10) days after any drainage tax is delinquent, to give written notice to the party to whom the tract or tracts on which taxes are delinquent is assessed that the tax is delinquent, and that a penalty of ten percent (10%) will accrue on the delinquency as provided in this part. No additional amount shall be taxed against the party assessed to cover any attorney's fees in case of suit brought necessary to collect the taxes; the attorney's fees shall be paid out of the penalty, and shall not in any case exceed the penalty.



§ 69-5-818 - Date assessments become delinquent -- Penalty and interest.

The assessment levied under this chapter shall become due and payable, and shall be delinquent at the same time as state and county taxes become due and delinquent. On November 15 after such assessments become delinquent, a penalty of ten percent (10%) of the amount of such assessments shall accrue on the delinquency, and in addition such assessments shall bear interest at the legal rate from the date they are delinquent until paid, to pay the cost of collecting them so as to hold the district harmless.



§ 69-5-819 - Assessments become liens on lands.

The assessments provided for, when made and levied, shall be and become valid liens upon such lands so assessed as state and county taxes are liens upon lands.



§ 69-5-820 - Suits in chancery for collection of assessments -- Exceptions.

When assessments have been due and delinquent for sixty (60) days, bills may be filed in the chancery court or circuit court of the county, in which the lands lie, upon which such assessments are due and delinquent, for the collection thereof out of such lands by a sale thereof in all cases, except in cases where the assessment is made against a railroad company or a public highway, as provided in § 69-5-313.



§ 69-5-821 - Bills in name of county against owners of all assessed lands.

Bills in chancery shall be filed in the name of the county in which the lands are situated for the use of the improvement district for the benefit of which the assessments were made, and against the owners, if known, and, if unknown, against them as such; and the owners of all lands upon which such assessments are delinquent may be made defendants to the same bill as parties to the bill.



§ 69-5-822 - Delinquent list is prima facie evidence.

When it is desired by the board of directors, or other interested party entitled to sue, to file such bill, the county trustee, upon request, shall make out a statement or list, showing all the lands upon which such assessments are so delinquent, and the names of the owners thereof, as appear upon the drainage assessment book or showing any tract or tracts assessed to unknown owners, if such is the case, and certify as trustee to the correctness of such statement or list as it appears upon the book, and in such chancery suit the certified statement or list shall be prima facie proof of the facts so certified to and that such assessments are delinquent, and sufficient proof to authorize a decree of sale in the absence of rebutting proof of the facts shown by the certified statement.



§ 69-5-823 - Chancery procedure -- Hearing as to one or more defendants.

Suits in chancery shall be proceeded with as other suits are in the chancery court, except that the court may hear the case as to any one (1) or more of the defendants, whether ready to be heard as to other defendants or not, and so proceed to sale and final decree as to any one (1) or more of the defendants, though the case is not disposed of as to other defendants.



§ 69-5-824 - Tax assessment of tracts partly outside district limits.

All tax assessors, in assessing for public taxes any tract of land lying partly within the limits of a drainage district or drainage and levee district and partly outside of the limits of such district, shall assess that part of the tract lying within the limits of such district as one (1) independent tract, and that part of any such tract lying outside of the limits of such district as an independent tract, to the end that it may be definitely known what is the amount of the state and county taxes, and any special school district taxes, assessed against the part of the land within the limits of such district.



§ 69-5-825 - Taxes to be reported and first paid out of proceeds of sales.

When a sale is ordered in a suit pursuant to the preceding sections, and is made and reported, the clerk and master shall report what public taxes are a lien upon any tract so sold in favor of the state, county, or any municipality, and the court shall see that this is done. Any such taxes, if the sale is confirmed, shall be paid out of the proceeds of such sale before such delinquent assessments are paid.



§ 69-5-826 - Vestiture of title subject to other assessments -- Writ of possession.

Upon confirmation of a sale of land by the chancery court, it shall divest title out of the owner and vest it in the purchaser; provided, that the owner of the land shall continue in possession, and shall be entitled to the rents and profits thereof until the expiration of two (2) years from the date of confirmation, at the expiration of which two (2) years, and not before, the clerk and master may, on application, issue to the purchaser a writ of possession for the land. Where title is so vested in a purchaser or a purchaser's heirs or assigns, the land shall be subject to any other assessments not yet due or unpaid, that may have been fixed or levied upon it at the time of such confirmation of sale, for the benefit of the improvement district on account of which such sale has been made.



§ 69-5-827 - Sales for cash subject to redemption -- Time and terms of redemption -- Title and possession.

When any sale pursuant to the preceding sections has been made by decree of the chancery court, it shall be made for cash, and the owners of lands so sold shall have two (2) years from the date of the confirmation of such sale in which to redeem the same by paying to the clerk and master of such court making the sale the amount paid by the purchaser of the land, with legal interest on the amount paid, to the date of redemption, and also a further sum equal to ten percent (10%) of the amount so paid by the purchaser for the land; provided, that if the owner elects to, and does, within twelve (12) months after such confirmation of sale, pay into the hands of the clerk and master one fifth (1/5) of the amount paid by the purchaser for the land together with one fifth (1/5) of the penalty of ten percent (10%) and interest as above provided, and thereafter pays one fifth (1/5) of such amounts annually, the owner's equity of redemption shall not expire until five (5) years from the date of the confirmation of sale, and no writ of possession shall issue as long as the payments are being made, and the owner shall enjoy the rents and profits. If the amount of the purchase price of the land, together with the penalty of ten percent (10%) and interest at the legal rate, be paid within five (5) years in the manner above provided, the decree of confirmation shall be of no effect, and the title to the land shall be divested out of the purchaser and vested in the owner and the owner's heirs and assigns; provided, that the original owner shall have possession for agricultural, and all other purposes, except the removal of timber, during the time allowed for redemption; and provided further, that all decrees of confirmation entered after April 9, 1929, regardless of when the sale has been had or may be had, shall be made subject to these rights of redemption and of possession, and shall recite the same in the decree. But any purchaser at a sale made previous to April 9, 1929, may, on application to the court, be released from the bid.



§ 69-5-828 - Attorney's fee fixed and charged on land.

In proceedings in chancery court pursuant to this part, the attorney or solicitor employed and attending to the suit shall be allowed as a fee ten percent (10%) of the amount found due as an assessment or assessments on each tract of land decreed sold, which fee shall be charged up in the decree as part of the judgment for which the land is to be sold.



§ 69-5-829 - Decree upon redemption -- Writ of possession.

When such lands are redeemed, and this fact is made satisfactorily to appear to the chancery court, the court shall enter a decree in the cause, adjudging the land so redeemed and declaring it to be the property of the owner so redeeming, or of the owner's heirs or assigns, if redeemed by the owner's heirs or assigns; and if necessary may award a writ of possession to put the person so redeeming in possession of the land.



§ 69-5-830 - Redemption after restoration of competency.

Infants and persons adjudicated incompetent have the further period of one (1) year after the restoration of competency in which to redeem their lands sold under §§ 69-5-819 -- 69-5-829 and other sections of this chapter, under like terms as to amounts to be paid, in redemption, as provided in this part.



§ 69-5-831 - Proceedings in accordance with chancery procedure.

All proceedings referred to in part 4 of this chapter and authorized to correct errors, or to prorate assessments, when parts of any tract of land have been sold at voluntary sale as provided in § 69-5-815, or when any of the lands encumbered with such assessments have been sold, for the collection of the assessments, as the result of the proceedings authorized by this part, whether in the county court or the chancery court, shall be conducted according to the rules of chancery proceedings.



§ 69-5-832 - Assessments collectible out of assessed lands only.

The assessments shall, if not paid by the owners of the land assessed, be collected only out of the land so assessed for improvement purposes, and shall not be collected, by distress warrant or otherwise, out of any other property, real or personal, of the owners of the land so assessed.



§ 69-5-833 - Excessive assessments of acreage -- Correction.

When it appears that any tract of land within any drainage district has been assessed with fifteen percent (15%) or more excess acreage, the owner of any such tract of land may by bill filed against the district and directors have the mistake corrected and the assessment changed, and the chancery court shall in the decree correcting the mistake determine whether it is necessary for the district to levy a special assessment to meet the deficiency caused by the correction of the mistake. If a special assessment is needed, the chancery court shall determine its amount, and the directors are authorized to, and shall, as soon as any such cause is determined, proceed to levy such special assessment, and it shall be spread upon the tax books and collected as other assessments.



§ 69-5-834 - Fiscal agent -- Purchase by district of lands sold for delinquency.

To assist in the keeping of the tax books, the collection of taxes, the remitting of funds to pay maturing bonds and coupons, and to be of such other service in the general management of the affairs of the district as may be determined, the board of drainage directors has authority to appoint a fiscal agent of such district. Any drainage district may purchase any lands sold within the district to pay the delinquent assessment on the lands, if the board of directors deems it advisable to do so, and the board of directors may sell such land so bought and make a good deed to the land.



§ 69-5-835 - County trustee's compensation.

For collecting and paying out the assessments under this chapter, the county trustee shall receive as compensation two percent (2%) on all amounts paid out by the trustee, and for any certified statements furnished by the trustee, the same fees per one hundred (100) words as are allowed clerks of courts for certified copies of records.



§ 69-5-836 - Bond of county trustee.

The bonds of the county trustee binding the trustee to account for state and county taxes shall be liable for assessments collected under this chapter.






Part 9 - Bond Issues and Warrants

§ 69-5-901 - County may issue and sell drainage bonds.

If the county legislative body determines that the estimated cost of reclamation and improvement of the district of land or levee or drainage district is greater than should be levied in a single year upon the lands benefited, it may fix the amount that shall be levied and collected each year, and may issue drainage bonds of the county, bearing interest payable semiannually, and may devote such bonds at par, with accrued interest, to the payment of the expenses and work as it progresses, or may sell the bonds at not less than par, with accrued interest, and devote the proceeds to such payment, and if, in the sale of the bonds, a premium is received, such premium shall be credited to the drainage fund. If the cost of such work exceeds the estimate, a new apportionment of the assessment may be made and levied and other bonds issued and sold in like manner, but in no case shall the bonds run longer than twenty (20) years.



§ 69-5-902 - Payment of assessments before issuance of bonds.

Any property owner may pay the full amount of the benefit assessed against that person's property before the bonds are issued and receive a receipt in full for that amount. Such payment shall be made to the county trustee; it is the duty of the county clerk to certify to the trustee the amount of any such assessment when requested to do so, and the trustee shall enter the amount upon the assessment lists in the trustee's hands in a separate place provided for the assessment, and shall furnish the clerk with duplicate receipts given for all assessments so paid in full, one (1) of which the clerk shall deliver to the county mayor. The trustee shall also give a receipt to the property owner so paying in full.



§ 69-5-903 - Terms of bonds -- Signing -- District to be indicated.

The terms and times of payment of the bonds so issued shall be fixed by the board of directors of the improvement district, and such bonds shall be signed by the county mayor and countersigned by the clerk of the county, each of the officers signing officially, and shall be verified either by the county seal or seal of the county clerk. Such bonds shall be issued for the benefit of the district numbered on the bonds, and each district shall be numbered by the county court and recorded by the county clerk in the drainage record, the record showing specifically the lands embraced in that district and upon which the assessment has not been previously paid in full.



§ 69-5-904 - Bonds a charge on land in district only.

Each bond shall show expressly upon its face that it is to be paid only by assessments levied and collected on the lands within the district so designated and numbered, and for the benefit of which district such bond is issued. No assessment shall be levied or collected for the payment of such bond or bonds, or the interest on the bond or bonds, on any property, real or personal, outside the district so numbered, designated, and benefited.



§ 69-5-905 - Denominations of bonds.

The bonds shall be in denominations of not less than fifty dollars ($50.00).



§ 69-5-906 - Multi-county districts -- Issuance and payment of bonds.

When a district lies in more than one (1) county, the county court of each county shall so determine whether bonds shall be issued to meet the expenses, of the improvement so far as the lands of the district lie in that county; and, if so issued, the bonds shall be signed by the county mayor of such county, and countersigned by the county clerk, and verified by the county seal or seal of the county clerk, and shall be payable only out of the assessments levied for such improvement on the lands in such county, as provided by this part when such district is wholly in one (1) county.



§ 69-5-907 - Payment in installments -- Bond to secure installments.

In the sale of drainage bonds, the directors of the district, if in their judgment it is expedient, may contract with the purchasers of the bonds that the payment for the bonds may be made in such installments as may be agreed upon between them and the purchasers of the bonds; provided, that the payments of the installments agreed upon, as they mature, are amply secured by safe and solvent bond, made in double the amount of the entire deferred installments, payable to the state of Tennessee, for the use and benefit of the district and those entitled, and conditioned for the faithful payment of the installments, such bond to be approved by the unanimous vote of the board of directors of the district before the bond is accepted. The bond and a copy of the resolution of the board of directors approving them shall, on the order of the county court, be spread of record on the drainage record book, and the approval of the board of directors noted on the bond by the secretary of the board writing the word "approval" and signing "board of directors" by the secretary as secretary, or other equivalent words.



§ 69-5-908 - Bond of county trustee.

Whenever bonds of such districts are issued and sold under this chapter, or long-time warrants, as provided for by § 69-5-909, are issued and sold, then the county trustee, before receiving such money, shall give bond, to be approved as the trustee's other bonds are approved in double the amount of the money to go into the trustee's hands from the sale of such bonds, or warrants, payable to the state, and conditioned that the trustee faithfully account for all such money; and if the trustee fails to execute such bond, it shall be a misdemeanor in office, for which the trustee may be removed from office; and such bond shall be recorded in the drainage record book, and the original filed with and preserved by the county clerk.



§ 69-5-909 - Warrants issued instead of bonds.

If the board of directors of any improvement district deems best, instead of issuing bonds, it may direct that warrants shall be issued or drawn on such district, or on the county trustee, by the county mayor, to be paid out of the funds of such district only, and at such times as the assessments may be due, or as may be deemed best, the time of the maturity of assessments as fixed being considered, such warrants to be issued or drawn for all lawful demands on such district, and to bear interest at not more than six percent (6%) per annum.



§ 69-5-910 - Surplus funds from sale of bonds or warrants.

When, in the making of any improvement in a district, bonds or warrants of such districts are sold for the purpose of providing funds for such improvement, any money is left from the proceeds of the sale after the improvement has been paid for, then in such cases the board of directors of such drainage district or drainage and levee district, with the approval of the county court of the county having jurisdiction of the cause, has the power to dispose of such surplus money by using such surplus funds for improving, if needed, the main improvement of the district, or for opening, making or improving such lateral drains or ditches in the district as may be deemed best, or such surplus funds and money may be used in paying all or in part any assessment made on the lands of the district and not yet collected, in which event such particular assessment, or part thereof, need not be collected. Alternately, such surplus of funds may be used in purchasing and retiring any of the bonds or warrants issued; provided, that they can be bought at not above par with any accrued interest on the bonds or warrants. The board of directors with the approval of the county court has the power to dispose of such surplus funds in any of the methods above set out that they and the court may deem best for such district, the court to concur, by its order or decree, in such disposition.



§ 69-5-911 - Prepayment of deferred installments.

Any landowner owning land, upon which there now exists special assessments levied by any drainage district organized under the laws of this state, has the option, upon any date upon which the landowner pays such special assessments, to pay all or any part of the unmatured amount assessed against the tract or tracts of land owned by the landowner; provided, that no rebate or reduction shall be made for unearned interest upon such assessments.



§ 69-5-912 - Payment of assessments with bonds or coupons.

The bonds and/or interest coupons of the drainage district levying the assessment may be lawfully tendered to the trustee of the county in which the land lies by the person desiring to make such payments, and it is the duty of such trustee, to whom tender is made, to receive such bonds or coupons, or both, regardless of the date of maturity of such bonds or coupons, or both; to receive such bonds or coupons, or both, without deduction for maintenance, at par or face value, excluding interest upon past due coupons. Such payment, when so made, shall be as valid and complete a payment as though payment of such assessments had been made in cash. The trustee to whom payment is made may, at the trustee's option, require the commissions due and owing to the trustee by virtue of the trustee's collection of such assessments to be paid in cash instead of by bonds; but, where collection is made by a county trustee, other than by the trustee of the county where the district originates, then only one (1) trustee's fee can be collected and that fee must be paid to the trustee collecting the assessment. In cases where the coupons or bonds, or both, tendered by such person desiring to pay such taxes shall exceed in amount the assessments against such tract of land that the landowner is desirous of paying, the county trustee shall take into possession all of the coupons or bonds, or both, so tendered and, after computing the difference between the balance upon all such coupons or bonds, or both, and the assessment that it is proposed to pay, shall issue to the party paying such assessment a transferable credit memorandum, which credit memorandum may be used by such landowner or such landowner's assigns, in payment of any other drainage assessment due to the district in which payment is made.



§ 69-5-913 - Cancellation of bonds given to pay assessments -- Interest coupons -- Suits to collect taxes.

(a) Upon receipt of such coupons or bonds, or both, it is the duty of the county trustee to cancel them as now provided by law and to provide a record of such cancellation. If bonds tendered for payment contain interest coupons falling due beyond the date of maturity of the assessments that it is proposed to pay, then and in that event the county trustee shall not be required to receive such interest coupons in payment of these taxes. This does not apply, however, where both the assessment and coupons are past due; in this case, any past due coupons can be used to pay any or all assessments regardless of their due date.

(b) Sections 69-5-911 -- 69-5-914 do not apply where suits have been brought to collect taxes that are delinquent unless and until the costs and attorney's fees, if any, are paid into court or any other office where the case or cases are pending; such collection made with coupons or bonds, or both, must in turn be accepted by the county trustee in full settlement of the tax paid.



§ 69-5-914 - Multi-county districts -- Payment by bond or coupon.

Where a drainage district is situated in more than one (1) county, it is the duty of the trustee of any county in which such district lies to accept coupons or bonds, or both, issued by such district in settlement of assessments levied against lands embraced in that portion of the district located in the trustee's county. It is lawful for any coupons or bonds, or both, so accepted in payment of assessments to be used by the trustee of any county in making a full settlement with the trustee of the county in which the district originated, such accounting in coupons or bonds, or both, to be considered and handled in all respects as a cash transaction.



§ 69-5-915 - Single county districts -- Monthly settlements by trustees.

The county trustee of any county in which a drainage district has been organized under the laws of this state shall make monthly settlement with the county mayor of the county in which the district was organized, showing the drainage assessments collected during the month, giving date collected, tract number, name of owner, for what years assessments are paid, amount of assessments, interest and penalty, amount paid in cash, amount paid in bonds, coupons, or credit memorandums, and amount of credit memorandums issued during the month and still outstanding and to whom issued. The settlement shall also show what bonds, coupons or credit memorandums were received during the month in settlement of assessments and the date same were cancelled by the trustee. The settlement shall be filed with the county mayor as provided in this section, together with all cancelled bonds, coupons and credit memorandums, taking the county mayor's receipt for the settlement and, when approved by the county mayor, shall be copied on the drainage record book in the county clerk's office.



§ 69-5-916 - Multi-county districts -- Monthly settlements by trustees.

Where a drainage district is situated in more than one (1) county, it is the duty of the trustee of any county in which such district lies to make monthly settlement with the county mayor of the county in which the district was organized, as provided by § 69-5-915; provided, that all cash collections shall be paid to the trustee of the county in which the district was organized to be placed to the credit of the drainage district as now provided by law.



§ 69-5-917 - Disposition of receipts -- Maintenance or administration certificates.

After each monthly settlement has been filed and approved as provided in §§ 69-5-915 and 69-5-916, the board of directors of the drainage district shall ascertain what part or portion of the money, bonds, coupons, or credit memorandums were received for the preceding month, or prior to that time, on the maintenance or administration assessments, or both, and when so ascertained it shall certify the amount thereof to the county mayor, and the county legislative body is hereby given jurisdiction and authority, upon application of the board of directors, to make such disposition thereof as may seem just and equitable for the benefit and protection of the district and bondholders. The county legislative body may authorize the directors to issue and sell transferable maintenance or administration certificates, or both, against that portion or part of the bonds, coupons or credit memorandums belonging to the maintenance or administration fund as so ascertained by the directors and reported to the county mayor. The certificates, when so authorized, issued and sold, may be tendered to the trustee in settlement of drainage assessments of the district, and it is the duty of the trustee, to whom tender is made, to receive such certificates at face value in the same manner as now provided by law for paying assessments with coupons or bonds, or both.



§ 69-5-918 - Lien of maintenance or administration certificates.

The maintenance or administration certificates, or both, when issued as provided in this part, shall constitute the same lien on the lands in the district, upon which assessments remain unpaid, as the unpaid coupons and bonds, and may be enforced in the same manner as now provided by law for enforcement of the lien of the coupons or bonds, or both.



§ 69-5-919 - Proceeds from sale of maintenance or administration certificates.

All funds received from sale of the maintenance or administration certificates, or both, shall be paid to the trustee and placed to the credit of the maintenance and administration fund, to be paid out on warrants as now provided by law.



§ 69-5-920 - Refunding bonds authorized -- Terms.

For the general purpose of refunding all or any part of the bonded indebtedness, now or hereafter outstanding, of any drainage or levee district now or hereafter organized and existing under any law of this state, whenever in the judgment of the county legislative body of the county in which any such district was organized, it is advisable and for the best interest of the landowners of any such district, or whenever such district is or hereafter shall become unable to pay all or any part of the principal and interest or either the principal or interest of or on its outstanding bonded indebtedness, the county legislative body may issue refunding bonds of such district in an amount that shall not exceed in the aggregate the amount of bonds to be refunded, and the accrued interest on the bonds. Such refunding bonds shall be of such denomination or denominations, shall mature at such time or times, not exceeding forty (40) years from their date, and in such manner, amount or amounts, shall be payable at such place or places, and shall bear such rate of interest payable annually or semiannually as the county legislative body may determine. Such refunding bonds may be exchanged for the bonds to be refunded upon consent of the holders of the bonds, or may be sold at such price and in such manner as the county legislative body may determine. Any expense resulting from the sale or issuance of such refunding bonds may be paid out of any available funds of the district. If the outstanding bonds have not matured, they may be refunded only with the consent of the holder or holders of the bonds, which consent shall be sufficiently evidenced by the surrender of the bonds to be refunded. Such refunding bonds shall be signed by the county mayor and countersigned by the county clerk, under the seal of the county or the seal of such clerk, and the interest coupons attached to the bonds shall be executed by the lithographed facsimile signature of the officials.



§ 69-5-921 - Petition for issuance of refunding bonds.

The county legislative body has the authority to issue refunding bonds as provided for in this part, upon the filing with the county legislative body of a petition duly authorized and signed by the board of directors of the district whose outstanding bonds are desired to be refunded. The petition, among other appropriate recitals, shall set forth a description of the outstanding bonds proposed to be refunded, the reason for such refunding, whether or not the holders of the outstanding bonds have consented to the refunding of the bonds, the amount of refunding bonds proposed to be issued, including the proposed date or dates when such refunding bonds are to mature. The petition shall request the county legislative body, upon the giving of the notice and upon the holding of the hearing provided for in § 69-5-924, to direct the issuance of such refunding bonds and to provide for the levy of taxes for the payment of the refunding bonds and the interest on the refunding bonds.



§ 69-5-922 - Refunding bonds -- Notice of hearing.

Upon the filing of a petition as for issuance of refunding bonds, it is the duty of the county legislative body to set a date for the hearing of such petition and to direct the county clerk to cause to be published a notice in substantially the following form:

Click here to view form

Such notice shall be published weekly for at least two (2) consecutive weeks in some newspaper published in the county and having a general circulation in the district, and the first of such publications shall occur at least ten (10) days prior to the date set for such hearing, and the last of such publications shall occur not more than seven (7) days prior to such date. A copy of such notice shall also be posted in a conspicuous place at the court house of the county where the hearing is to be held at least ten (10) days prior to the date set for such hearing.



§ 69-5-923 - Refunding bonds -- Petition and notice in multi-county districts.

Where a district lies in more than one (1) county, the petition for issuance of refunding bonds shall be filed with the county legislative body of the county where the greater part of the lands of the district are situated, which the legislative body shall have full jurisdiction for the purposes of §§ 69-5-920 -- 69-5-927. The notice provided for in § 69-5-922 shall, in such case, be published in one (1) newspaper published and having general circulation in each county where lands of the district are situated, and also by the posting of a copy of such notice in a conspicuous place at each court house in each such county. In the event there should be no newspaper published and of general circulation in any such county, then the aforementioned notice shall be given by posting not less than five (5) copies of the notice in five (5) public places in such county, and by posting at the court house as provided in this section.



§ 69-5-924 - Hearing -- Remonstrance.

At the time of the hearing provided for in § 69-5-922, the county legislative body shall hear and dispose of all objections in a summary manner and its disposition of the objections shall be final and conclusive on all parties. In the event a remonstrance or remonstrances against the issuance of refunding bonds be filed with the county legislative body on or prior to the date set for such hearing, signed by sixty percent (60%) or more of the landowners owning sixty percent (60%) or more of the aggregate acreage of land within the district, then the county legislative body shall enter an order denying and dismissing the petition of the board of directors for the issuance of refunding bonds.



§ 69-5-925 - Refunding bonds -- Release of landowner from assessment.

Upon the entry by the county legislative body of an order providing for the issuance of refunding bonds of any such district, any landowner in the district shall have the right at any time within two (2) weeks from and after the entry of such order, within which to pay the full amount of the principal tax or assessment chargeable to that landowner's land or any tract of the landowner's land, for the payment of the bonds proposed to be refunded, and any tract on which such tax or assessment shall be so paid shall thereupon be released from any tax or assessment for the payment of the refunding bonds so authorized to be issued, but shall remain subject to such other or additional taxes, if any, as may be levied pursuant to law.



§ 69-5-926 - Refunding bonds -- Extended assessments.

Upon the issuance of refunding bonds as provided for in §§ 69-5-920 -- 69-5-927, the time of payment of the subsequently accruing original annual installments of taxes shall be extended, and the taxes shall become due and payable in such greater number of annual installments and in such respective amounts as the county legislative body, in its order directing the issuance of refunding bonds, shall direct. And the county legislative body shall direct the county clerk to prepare and to certify a new drainage assessment book showing such extended assessments and to file the same with the county trustee, or with the respective county trustees in the event the district should embrace lands in more than one (1) county. The taxes shall be collected and the payment of the taxes enforced at the same time and in the same manner as is now provided by law for the collection and enforcement of payment of drainage taxes. It is the duty of the county legislative body in fixing the respective annual installments of the extended assessments to provide for the collection annually of amounts sufficient to provide for the payment of such refunding bonds and the accruing interest on the bonds.



§ 69-5-927 - Refunding bonds -- Powers conferred on board of directors.

No proceedings shall be required for the issuance of refunding bonds of drainage or levee districts other than those provided by §§ 69-5-920 -- 69-5-927, and all powers necessary to be exercised by the board of directors of any drainage or levee district or by the county legislative body in order to carry out those sections are hereby conferred.



§ 69-5-928 - Borrowing money to pay bonds and interest.

If in any year, on account of the delinquent assessments, and the incidental delay in enforcing their collection, the funds are insufficient to pay the bonds and interest, or bonds or interest maturing for payment in that year, the board of directors of the district has the power to borrow the necessary money to make up the deficiency and prevent default, and may make a note or notes, in the name of the drainage district, or drainage and levee district, signed by the board officially. For security, the board may pledge or bind, for the payment of the note or notes, the delinquent, or unpaid assessment, for the particular year. The delinquent assessments, when collected, shall constitute a fund for the payment of the money borrowed. The amount so borrowed by the board of directors shall be paid to the trustee of the county to be used by the trustee as other funds are used in the payment of the bonds and interest maturing.



§ 69-5-929 - Appointment of receiver for defaulting drainage district.

When any bond or interest coupon of any bond, issued by any district within the state has been past due for two (2) years, and payment has been demanded by the holder of any such at the place designated for payment in such instrument, and also to the chair of the board of directors of any such district, such holder of any bond, or interest coupon on any such bond, has the right to make application to any court of competent jurisdiction within the county or counties of the district for the appointment of a receiver for the defaulting district, and it is the duty of the court, upon presentation of a petition properly verified, to appoint a receiver in such case to collect the assessments and taxes due any such district.



§ 69-5-930 - Powers of receiver -- Removal and appointment of another.

Any receiver appointed pursuant to § 69-5-929 shall have the power to institute suits for the collection of delinquent assessments in the same manner as the district itself would have had and with the same effect and to do all things necessary to collect delinquent assessments or other debts due the district. Such receiver shall first pay all costs out of the assessments as soon as collected, and shall then prorate the remainder to the payment of bonds and coupons then due. The receiver shall be under the jurisdiction and control of the court appointing the receiver, and shall have power to proceed in any court of competent jurisdiction where it is necessary to enforce any lien against any land within the district. The court shall have the power to discharge the receiver at any time and appoint another receiver, and when all bonds and interest coupons overdue have been paid, the receiver shall be discharged. The receiver shall have further authority to give a deed and pass good title to any lands in the district that may be advertised for sale and sold for delinquent taxes, subject only to the rights of the owner of the lands to redeem the land within two (2) years from the date of the sale, on payment of the amount paid by the purchaser for the land, with legal interest on the amount paid, to the date of redemption. Any person owning an undivided interest or any specific portion thereof or any part of any tract or tracts of land that is assessed for drainage sums assessed to another shall receive receipt in full for that person's taxes on paying such portion of the taxes as the claims of the property or such proportion of the taxes as that person's quantity of the property bears to the whole quantity taxed.



§ 69-5-931 - County trustee's compensation.

The county trustee, for receiving and paying out money received from the sale of bonds and warrants issued and sold under this part, shall be entitled to a commission of one half of one percent (0.5%) for receiving the same, and one half of one percent (0.5%) for paying out the same. The trustee shall pay over to the trustee's successor in office any of the moneys and funds remaining in the trustee's hands at the expiration of the trustee's term of office, when the successor trustee has executed bond, as provided by § 69-5-908. It is the duty of such succeeding trustee to execute such bond, and for failure to do so, the succeeding trustee shall be liable to the penalties provided by § 69-5-908. Whichever trustee actually disburses the funds so arising from the sale of bonds or warrants shall be entitled to the commission of one half of one percent (0.5%); provided, that the succeeding trustee shall not be entitled to any commissions for receiving such funds from the predecessor trustee.






Part 10 - Multi-County Districts Generally

§ 69-5-1001 - Application by petitions -- Engineer -- Viewers.

(a) Where a proposed or desired improvement will require a location in more than one (1) county, applications by petition shall be made to the county court of each of the counties as provided by part 1 of this chapter for applications where the improvement to be made lies wholly in one (1) county, and signed by one (1) or more persons owning lands lying in each county to be affected, or assessed for the proposed improvement.

(b) When such petitions have been filed, the county court of the county in which the larger or largest percent of the lands to be affected by such improvement lies shall appoint a competent engineer to make survey, of such proposed improvement district in the same manner as when the proposed improvement lies wholly in one (1) county, and such engineer shall proceed in the same manner as when the improvement lies wholly in one (1) county, and the engineer shall make out duplicate reports of the survey and work and file one (1) with each of the county clerks in the counties where the petition for such improvement is filed. After the reports of the engineer are so filed, the county court of each of the counties shall proceed as provided in part 1 of this chapter for improvement districts located wholly in one (1) county until the point in the proceeding is reached when viewers are to be appointed to assess damages, as provided by part 2 of this chapter. As to such viewers, the county court of the county in which the larger or largest percent of the lands to be affected or assessed on account of such improvement is located, or lies, shall appoint two (2) viewers, and one (1) of whom shall be appointed by the county court of each of the other counties concerned, if more than one (1) other county, and if only one (1) other, by the county court of such county, the viewers to have the same qualifications, as provided for viewers in part 2 of this chapter. When so appointed, the viewers shall meet as soon as practicable at some convenient point to be designated by the clerk of the county, the court of which appoints two (2) of the viewers, and shall then proceed to assess damages, as provided in part 2 of this chapter for districts lying in one (1) county only, the engineer rendering them like assistance, as provided in part 2 of this chapter. When their work is completed, the viewers shall make out one (1) copy of their report for each of the counties, signing same, and shall file a copy of such report with each of the county clerks of the counties where such petitions have been filed for the establishment of such improvement or district.



§ 69-5-1002 - Proceedings after reports of viewers -- Assessment of lands.

(a) When the viewers have so reported, each of the county courts shall proceed as provided in other cases in parts 1 and 2 of this chapter until the point is reached to appoint commissioners to make assessments and apportion them as to the lands affected, when the county court of the county in which the larger or largest percent of the land lies to be assessed or affected, shall appoint two (2) of the commissioners, one (1) of these appointees to be a competent engineer, and the other county court, or courts, shall appoint one (1) of the commissioners each, the commissioners so appointed to have the same qualifications as provided in part 3 of this chapter.

(b) When so appointed, the commissioners shall, as soon as practicable, meet at some convenient place to be designated by the county clerk of the county, the court of which has appointed two (2) of the commissioners, one (1) being an engineer, and shall then proceed to assess the lands in such district, and apportion the assessments in the same manner as provided in part 3 of this chapter where such district lies wholly in one (1) county, and shall report in like manner, and shall file a copy of their report with the clerk of each county having lands within such improvement district.

(c) When such commissioners have so reported, each of such county courts shall proceed as to the reports and in levying assessments, as provided by part 3 of this chapter, in cases of districts lying in one (1) county only.



§ 69-5-1003 - Board of directors.

In cases of districts so lying in more than one (1) county, the board of directors of such districts shall consist of one (1) member from each county, to be appointed by the county court of such county, and the county mayor of each of the counties shall be a member of such board of directors, and the qualifications, powers, and duties of such board of directors shall be the same as provided by parts 6 through 9 of this chapter for boards of directors and members of boards in improvement districts lying entirely in one (1) county.



§ 69-5-1004 - Removal of viewers, commissioners, and directors.

The county courts have the same right to remove the viewers, commissioners, and directors appointed by such court, and to appoint others in their stead, and to fill vacancies that the county courts have where such improvement district lies wholly in one (1) county.



§ 69-5-1005 - Chair and secretary-treasurer.

The county mayor of the county in which the larger or largest percent of the lands of such improvement district lies shall be chair of such board of directors, with authority to call meetings of the board. The board shall elect one (1) of the appointed directors secretary and treasurer of the board of directors, and such treasurer shall give bond, as provided by part 6 of this chapter, such bond or a duplicate of same to be filed with the county clerk in each of the counties and recorded in the drainage record, the bond to be taken before and approved by the county court of the county in which the larger or largest percent of the lands of the district lies.



§ 69-5-1006 - Map of district.

The engineer of such district shall show in the engineer's report upon the map of the district the location of the line or lines between counties, and show clearly what tracts of land within such district lie in each of the counties of the district.






Part 11 - Multi-County Districts -- Alternative Procedure

§ 69-5-1101 - Legislative intent.

It is the intention of this part to provide an additional method of proceedings in the establishment of improvement or drainage districts, lying in more than one (1) county, and to leave the parties concerned, and petitioners for the improvement or drainage districts, to their option whether they will proceed under one (1) or the other alternative methods in creating such districts where the lands to be included lie in more than one (1) county.



§ 69-5-1102 - Petition for formation.

When a proposed improvement, drainage district, or drainage and levee district will require its location in more than one (1) county, the application by petition may in the alternative be made to the county court of any one (1) of the counties in which such district will be in part located, if established, such petition to be signed by persons residing in, and owning lands in, any one (1) or more of the counties. The court in which such petition is filed shall have full jurisdiction in the premises for the purpose of creating and establishing such drainage or drainage and levee district. It is not necessary to file such petition in the county court of any other county in which some of the lands lie that are to be included in the proposed district.



§ 69-5-1103 - Engineer, viewers, commissioners, and directors.

The court in which the petition is filed has full power and authority to appoint the engineer, viewers to assess damages, commissioners to make assessments and apportion the same on the lands affected, and directors, just as if such district lay wholly in one (1) county, and as provided in parts 1-7 of this chapter, when such district lies entirely in one (1) county. The viewers and commissioners shall make their reports to the court where the petition was filed and only to that court. The county mayor of the county where such petition is filed shall be, ex officio, chair of such board of directors. The viewers and commissioners may be resident citizens of any one (1) or more of the counties having lands embraced in such district, but with all the other qualifications set out in parts 2 and 3 of this chapter.



§ 69-5-1104 - Assessments.

The assessments levied on the lands shall be made in and by the court where the petition was filed and the proceeding is pending, as provided in part 8 of this chapter as to assessments where the district is wholly in one (1) county, such assessments to be made on the lands in all of the counties included within the district. The clerk of the county in which the petition is filed and the proceeding pending shall make out the drainage assessment book in which the assessment for the entire district appears. The clerk shall then copy so much of the drainage assessment book as contains the assessment of lands in any other county than that where the petition was filed and proceeding is pending, certify under seal that it is a correct copy of that portion, or part of such book, and transmit or deliver it, to the trustee of such other county, taking a clerk's receipt for the copy.



§ 69-5-1105 - Disposition of collected assessments.

It is the duty of the trustee of any county in which part of the lands of such district lie to receive the certified copy mentioned in § 69-5-1104, and to collect the assessments shown by the same, as provided in part 8 of this chapter where the district lies entirely in one (1) county, and to duly account for and pay over the same when collected. The trustee collecting such assessments in any county shall pay the same upon the warrants drawn on the trustee by the county mayor of the county where the proceeding is pending, or petition was filed, as provided by law. Such warrants may be drawn to transfer such amounts collected from the hands of the trustee of any other county to the trustee of the county where the proceeding is pending, to the end that all the vouchers for money disbursed shall be on file in the county where the proceeding is pending.



§ 69-5-1106 - Assessments become liens.

The assessments provided for by this part, when made and levied shall be and become valid liens upon all the lands so assessed as state and county taxes are liens upon lands.



§ 69-5-1107 - Bonds.

Bonds may be issued by such drainage district, or drainage and levee district, located in more than one (1) county, to pay for the cost and expenses of the proposed improvement in the general method provided in part 9 of this chapter. Such bonds shall be signed by the county mayor of each of the counties that have lands in such district, and countersigned by the county clerk of each of the counties, and the county seal, or seal of the county clerk, of each county shall be affixed to such bonds by each of the clerks, and the bonds shall be signed and sealed first by the officers of counties other than that in which the proceeding is pending, and last by the officers of the county in which the petition was filed and the proceeding pending, and shall then be ready for issuance. Such bonds shall show upon their face that they are issued by the several counties having lands in such district. The assessments on the lands in each county shall only be bound and liable for their pro rata part of such bonds and interest on the bonds, and according to assessments levied; and only the lands in such district shall be liable for the assessments levied on the lands as provided in part 9 of this chapter. It is the duty of each of the officers in each of the counties to sign, and countersign, and seal such bonds, as provided in part 9 of this chapter, when they have been ordered issued by the court in which the petition was filed and proceeding is pending.



§ 69-5-1108 - Proceeds of bond sale.

The proceeds of the bonds, when sold, shall be deposited with one (1) or more of the trustees as directors of such district shall direct, but so the same, or any part thereof, that may be placed in the hands of a county trustee other than the trustee of the county where the proceeding is pending, may be transferred to the trustee of the county where the proceeding is pending, if deemed best, to the end that the entire fund may be paid out by the trustee on proper warrants drawn. The county mayor of the county where the proceeding is pending shall draw all warrants upon, or against the funds, or proceeds of bonds to meet lawful demands of the district, as now provided by law, and draw warrants to transfer the funds as provided in this section. But any of the trustees before receiving any of the proceeds of such bonds shall give bond to account for them as the law now provides.



§ 69-5-1109 - Map of district.

The engineer of the district shall show in the engineer's report upon the map of the district the location of the line or lines between counties, and show clearly what tracts of land within such district lie in each of the counties of the district.






Part 12 - Subdistricts

§ 69-5-1201 - General provisions.

(a) Any person, who owns lands within any drainage district, and who desires to establish a subdistrict within the limits of the original district for the purpose of securing more complete drainage, may file a petition with the county clerk, asking the county court to establish such subdistrict, and describing the lands to be affected by the subdistrict so as to convey an intelligible description of such lands. The bond and all other proceedings shall be the same as provided in parts 1-11 of this chapter for the establishment, formation, and construction of original districts and improvements of districts, including the assessment of damages and assessment of benefits.

(b) When established and constructed, it shall be and become a part of the drainage system of such drainage district, and be under the control and supervision of the board of directors of such drainage district.

(c) The subdistrict shall only be established when conducive to the public health or welfare, or to the public benefit or utility.

(d) Any special assessments made for the benefit of such subdistrict shall be secondary in lien and in right to the assessments for the benefit of the original district.






Part 13 - Districts by Mutual Consent

§ 69-5-1301 - Mutual agreements authorized.

The owners of land that requires combined drainage may provide for the establishment of a drainage district, or location and construction of drains, ditches, and watercourses upon their own lands by mutual agreement in writing duly signed, acknowledged, and filed with the county clerk.



§ 69-5-1302 - Contents of agreement -- Validity.

A mutual agreement may include the location, the character of work to be done, the adjustment of the damages, the classification of the lands to be benefited by the agreement, the amount of special assessments to be levied, when the special assessments shall be levied, or so many of these or other provisions as may be agreed upon, and to such extent shall be as valid and binding as though performed in the mode and manner provided for in parts 1-12 of this chapter.



§ 69-5-1303 - Jurisdiction over mutual agreement districts.

Upon the filing of the agreement with the county clerk, the county court shall establish such drainage district and locate the ditch, drain, or watercourse provided for in the mutual agreement according to the terms of the agreement, and shall have full and complete jurisdiction of the parties and subject matter, and order such procedure under this chapter as may be required to carry out the object and intent of such agreement, and to complete and construct the desired improvement, and shall retain jurisdiction of the parties and subject matter as fully as in other cases provided for in this chapter.









Chapter 6 - Watershed Districts

§ 69-6-101 - Short title.

This chapter shall be known as the "Watershed District Act of 1955."



§ 69-6-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of directors of a watershed district;

(2) "District" means a watershed district for which organization is proposed or which has been granted under this chapter;

(3) "Land" means "real property" as defined by the laws of this state and includes, but is not limited to, easements, water rights, or any other interest in real property;

(4) "Landowner" means any person owning any interest in land located in a district, including tenants in common, tenants by the entireties, joint tenants, life tenants, owners of dower or curtesy rights, vested beneficiaries of the remainder interests, and the holders of leasehold interests of more than three (3) years' duration. Where more than one (1) person owns any such interest in a particular tract of land, each shall be deemed a "landowner" for the purpose of this chapter;

(5) "Person" means any person, firm, partnership, association or corporation;

(6) "Publication" means the publication in a newspaper or newspapers admitted to the United States mail as second-class matter, of general circulation within the watershed district; and

(7) "Voter" means any landowner of the district who is more than eighteen (18) years of age and who is sui juris.



§ 69-6-103 - Organization of district -- Petition -- Copies -- Certification -- Filing.

(a) (1) Before any watershed district is organized, a petition shall be filed in the office of the state soil conservation committee, signed by not less than twenty percent (20%) of the landowners of the real property, and representing twenty-five percent (25%) of the acreage within the proposed district, as shown by a verified enumeration of the landowners taken by a landowner of the proposed district to be selected by the first ten (10) signers of the petition. In the event the proposed district embraces land in more than one (1) county, the enumeration shall be separated as to counties.

(2) (A) A verified copy of the enumeration shall be filed with the county clerk of each county in which any portion of the proposed district is located.

(B) A duplicate copy of the petition, containing the text of the petition in full, shall be filed with the county clerk of each county where any part of the proposed district lies.

(b) There shall be filed with the state soil conservation committee, as an exhibit to the petition, a certification as to the number of landowners within the proposed district, that the petition is signed by not less than twenty percent (20%) of such landowners, and that the signers of the petition represent twenty-five percent (25%) of the acreage within the proposed district. The certification as to each respective county shall be signed by the county clerk, or the county tax assessor of such county.



§ 69-6-104 - Contents of petition.

(a) The petition shall set forth:

(1) (A) The proposed name of the district;

(B) Wherever practical the name of the district shall include the name of the principal body of water located in the watershed, such as "____________________ Watershed District";

(C) The state soil conservation committee is empowered to reject the proposed name where a watershed district previously established has the same or a closely similar name;

(2) A description of the boundaries of the area to be included in the district;

(3) A statement of the purposes for which the district is to be organized;

(4) A statement of the number of persons who shall constitute the temporary board of directors of the district, which shall be not less than five (5) nor more than nine (9), together with the names and addresses of the persons who will constitute the original board of directors, with the term of office of each set forth beside the corresponding name, and with one (1) member designated as acting chair; and

(5) A prayer for the organization of the district as a nonprofit corporation.

(b) A map showing the boundaries of the district shall be attached to the petition as an exhibit and incorporated in the petition by reference.

(c) The petition shall be sworn to by not less than five (5) of the signers.



§ 69-6-106 - Determination of sufficiency -- Notice to acting chair.

The state soil conservation committee shall determine the sufficiency or insufficiency of the petition and the exhibits to the petition, including the certification by the county clerk, or county tax assessor, required in § 69-6-103. If the petition and the attached exhibits meet the requirements of this chapter, the state soil conversation committee shall issue notice that the petition has been found sufficient in form to the acting chair of the board as set forth in the petition.



§ 69-6-107 - Organizational meeting -- Establishing the district.

(a) Upon receiving notification of the sufficiency of the petition from the state soil conservation committee, the acting chair of the board of the proposed district shall call a meeting of the board by mailing a written notice, fixing the time and place of such meeting, to each member of the board at least five (5) days in advance of the time so fixed, unless such notice is duly waived. In addition, the chair shall post a copy of the notice at a conspicuous place at the courthouse door of each county in which any part of the proposed district is located.

(b) The members of the board named in the petition have all powers necessary in matters looking to the establishment of the district and, upon the establishment of the district, shall continue to serve as directors until their successors are duly elected and qualified.

(c) The members of the board shall meet at the time and place fixed in such notice for the purpose of electing from their number a president, a vice president, a secretary and a treasurer, and for the purpose of calling, by resolution, an election of the voters in the district, as defined in this chapter, for the purpose of submitting to the voters the question of whether the district shall be organized and created in accordance with the petition.



§ 69-6-108 - Conduct of election -- Voting places -- Judges and clerks.

(a) The board shall designate one (1) or more centrally located voting places within the proposed district, but if the territory of such proposed district lies in more than one (1) county, then at least one (1) voting place shall be designated within each county of the proposed district in which more than fifteen (15) voters reside, and if there are less than fifteen (15) eligible voters, the board shall designate an adjacent county in the district in which they shall vote.

(b) The board shall name and appoint three (3) judges and two (2) clerks for each designated voting place. The judges and clerks shall take oath to perform faithfully their duties as judges and clerks, respectively, and shall receive compensation for their services as may be prescribed by the board, which shall not exceed the per diem allowed election officers for holding general elections in the county.

(c) No member of the board shall be eligible to serve as a judge or clerk in any water district election.



§ 69-6-109 - Election notice.

(a) The president and secretary shall cause a notice of the special election to be published for three (3) consecutive weeks in some newspaper of general circulation within the proposed district, the first publication to be not less than twenty-one (21) days prior to such election. If the proposed district lies in more than one (1) county, then a similar notice shall be published in a newspaper of general circulation in each of the counties in which a part of the proposed district is located.

(b) The election notice shall set forth the time and place or places of holding the election, the proposal to be voted on, and the purposes for which the proposed district is to be created. The following proposition to be voted on shall be set forth in such notice:

Q. Shall the board of directors proceed with the creation of the proposed watershed district in accordance with the Watershed District Act of 1955?

(c) The notice shall be signed by the president and attested to by the secretary of the board.



§ 69-6-110 - Form of ballot -- Qualifications of voters -- Filing results.

(a) The vote at such election shall be by ballot, and such ballot shall comply with the usual requirements for an official ballot for public office insofar as such requirements are applicable. Upon such ballot shall be printed the following question:

Shall the board of directors of the proposed ____________________ Watershed District proceed with the creation of the district in accordance with the Watershed District Act of 1955?

Yes []

No [].

To vote for the proposal, the voter shall make a cross mark (x) in the square after the word "yes." To vote against the proposal, the voter shall make a cross mark (x) in the square after the word "no."

(b) Any person who is qualified to vote in accordance with the definitions contained in this chapter shall be entitled to vote.

(c) The ballots shall be counted by the judges and clerks holding the election before leaving the polling place, and the results of the election shall be certified by the judges and clerks to the secretary of state. Members of the board and any landowner in the proposed district shall be entitled to be present when the ballots are counted.

(d) The ballots and a copy of the certificate shall be filed with the county clerk in every county where such an election is held.



§ 69-6-111 - Issuance of charter -- Form -- Recordation.

(a) If a majority of the landowners voting in the election provided in §§ 69-6-106 -- 69-6-110 vote in favor of the organization and creation of the district, the state soil conservation committee shall issue a charter for the district in the same manner as other general welfare corporation charters are issued under the laws of this state.

(b) The form of the charter shall be substantially as follows:

State of Tennessee--Charter of Incorporation

(c) The charter shall be placed on record in the offices of the register of deeds of each county in which any portion of the district lies. Upon such recordation of its charter, the district shall be authorized to function in accordance with its charter and this chapter.



§ 69-6-112 - Adverse vote on organization -- Endorsement -- New application.

If a majority of the landowners voting on the proposition shall vote against the organization and creation of the district, the state soil conservation committee shall endorse that fact on the face of the petition and the proceedings shall be closed. A second application containing substantially the same or the same boundaries within a watershed shall not be considered by the state soil conservation committee within eighteen (18) months.



§ 69-6-113 - Officers of district -- Duties -- Treasurer's bond.

(a) (1) The officers of the district shall be a president, vice president, secretary and treasurer.

(2) The president presides over all meetings of the board and serves as chief executive officer of the district.

(3) The vice president presides in the absence of the president and performs other duties as may be prescribed by the board.

(4) The secretary keeps a full and accurate record of all the proceedings concerning the district and records of the district.

(5) The treasurer is the custodian of all funds of the district. The treasurer shall make bond, secured by a corporate surety, to safeguard all funds coming into the treasurer's hands, in such amount as shall be prescribed by the board of directors. The premium upon the bond shall be paid by the district.

(b) All checks for expenditures shall be signed by the treasurer and countersigned by the president.

(c) The duties of secretary and treasurer may be combined in one (1) person, to be designated as secretary-treasurer.



§ 69-6-114 - Open board meetings.

All meetings of the board, including the organization's meeting provided for in §§ 69-6-106 -- 69-6-110, are open to the public, and any landowner, landowner's agent or attorney, is entitled to attend and to be heard.



§ 69-6-115 - Filing fees.

(a) The state soil conservation committee is not entitled to collect any fee for the filing of the petition, the issuing of the charter, or other services rendered by it under this chapter.

(b) The fee of the county register for recording the charter of such district shall be one dollar ($1.00).

(c) The county clerk and the county tax assessor are not entitled to any fee for the services required to be rendered by them under this chapter.



§ 69-6-116 - Funding of expenses -- No election without sufficient funds.

(a) For the purpose of paying the costs of the election provided by §§ 69-6-106 -- 69-6-110, and for the purpose of paying the costs of recording the charter of such district, and any other necessary expenses incurred in the organization of the district, the board is empowered to receive contributions from private sources, or from counties, cities and towns located within such district.

(b) The legislative body of each county and the governing body of each city or town located within any such district is authorized and empowered to appropriate funds for such expenses, which are hereby declared to be for a public purpose.

(c) No election shall be held under this chapter until sufficient funds to defray the expenses of such election have been received by the board.



§ 69-6-117 - Alternative method for establishment of district -- Procedure.

(a) As an alternative method for the establishment of a watershed district, any such district may be organized and established in the same manner as a levee and drainage district by the procedure set forth in chapter 5 of this title.

(b) In event this alternative procedure is followed, it will not be necessary to file a petition with the state soil conservation committee, and chapter 5 of this title shall apply to the organization of the district.

(c) Any watershed district that is organized by following the procedure prescribed by chapter 5 of this title has the same objectives and purposes and possesses the same powers as provided for in this chapter.



§ 69-6-118 - Corporate nature of district -- Powers.

(a) Each watershed district incorporated under this chapter is a body politic and corporate and has the following powers necessary for carrying out the purposes set forth in this chapter to:

(1) Adopt a seal;

(2) Sue and be sued by its corporate name;

(3) Purchase, hold, sell and convey land and personal property, and execute such contracts as may be deemed necessary or convenient by its board of directors to enable it to properly carry out the purposes for which organized;

(4) Conserve soil and water and to retard floods and develop the water resources of the district;

(5) Contract for the construction of proposed works and improvements;

(6) Employ such professional services and other assistance as are by its board deemed essential;

(7) Construct any drainage works or improvements; to construct any works or improvements for the control, retention, diversion, or utilization of water; retard runoff of water and soil erosion; construct ditches, channel improvements, dikes, levees, flood prevention reservoirs, water conservation reservoirs, or irrigation reservoirs or facilities, parks, and other recreational facilities, and repair, improve and maintain any of such improvements or structures;

(8) Acquire personal property by gift or purchase;

(9) Acquire land, or any interest in land, including leasehold interests, by gift or purchase;

(10) Issue bonds and incur indebtedness within the prescribed limitations of this chapter;

(11) Cooperate and contract with persons, firms, associations, partnerships and private corporations, and with other watershed districts, drainage districts, counties, conservation districts, levee districts, counties, cities, quasi-municipalities, utility districts, and other similar corporations or agencies of the state of Tennessee, and with any such districts or agencies organized for similar purposes in any adjoining state, and with other local, state and federal agencies, including, but not limited to, the Tennessee department of agriculture, department of environment and conservation, Tennessee Valley authority, corps of army engineers, the secretary of defense, United States department of agriculture, or any other federal agency, and to enter into cooperative contracts and agreements with any such districts, corporations or agencies;

(12) Extend district boundaries or merge with adjoining watershed or drainage districts in accordance with the procedure provided in this chapter;

(13) Select a residence or home office for the watershed district, which shall be at a place designated by the board;

(14) Exercise all the powers or receive all benefits, or both, relating to watershed districts prescribed in any other act of congress;

(15) Exercise all the powers conferred upon levee and drainage districts by chapter 5 of this title;

(16) Receive contributions or grants from counties, cities and towns, or from any state or federal agency, or from any other source;

(17) Acquire water rights and distribute or sell water for irrigation or for other purposes, either within or without the district;

(18) Provide recreational facilities;

(19) Lease district-owned lands for agricultural or other purposes;

(20) Contract for all materials, supplies, equipment, personnel, and services necessary for the proper administration of the district;

(21) Expend funds for any purpose set forth in this chapter;

(22) Take such steps as deemed necessary by its board of directors for the promotion and protection of public health within the boundaries of the district, and enter into agreements with private nonprofit corporations, the department of environment and conservation, or any local public health unit, the state stream pollution board, or any other federal, state or local agency for that purpose;

(23) Take such steps as deemed necessary for fire prevention, and for this purpose to enter into cooperative agreements with the department of environment and conservation, or any other federal, state or local agency; and

(24) Make all needful rules, regulations and bylaws for the management and conduct of the affairs of the district and of the board.

(b) None of the powers enumerated in subsection (a) shall be exhausted by use but shall be continuous and perpetual throughout the life of the district.

(c) A watershed district may not regulate or impose any permitting requirements on any facility or improvement that is subject to the requirements of title 59; title 68, chapter 201, 202, 211, 212, 213, 215, or 221; or chapter 3 of this title. No permit for any solid waste management facility shall be issued by the commissioner of environment and conservation before eighteen (18) months after April 30, 1993, for any site located within the boundaries of a watershed district whose charter was issued on or before October 5, 1990, where the watershed district is located within a metropolitan government having a population of over one hundred thousand (100,000), until such time as the board of the watershed district approves the location of the solid waste management facility. A watershed district may not limit any acceptable and commonly used agricultural practice as recognized by Tennessee's Land Grant University School of Agriculture.



§ 69-6-119 - Study of watershed area.

Upon the incorporation of the watershed district, the board shall cause a study to be made of the watershed area to be served by the district. The board has the power to employ engineers, surveyors and other personnel necessary for such study and to have prepared surveys, maps, profiles, plans and descriptions, and such other data as may be necessary to establish the boundaries of the area that can be served by the district to the best advantage.



§ 69-6-120 - Change of boundaries -- Election procedure.

(a) In the event that such study shall establish that the areas embodied in the charter originally issued by the state soil conservation committee need to be enlarged or diminished, or that the boundaries set forth in the charter are substantially and materially insufficient or inaccurate to reasonably describe the district, a petition shall be filed with the state soil conservation committee, conforming to the requirements of §§ 69-6-103 and 69-6-104.

(b) (1) If the petition is granted in accordance with those sections, the officers of the district shall proceed as provided in §§ 69-6-106 -- 69-6-110.

(2) Those entitled to vote shall be persons who are entitled to vote within the district and all landowners outside the district, but being landowners in the area proposed to be taken into the district; provided, that the landowners outside the district who shall be entitled to vote are those who are more than eighteen (18) years of age and are sui juris.

(3) The notices required in §§ 69-6-106 -- 69-6-110 shall contain an accurate description of the areas to be taken into or excluded from the district.

(c) The question on the ballot shall be as follows:

Q. Shall ____________________ watershed district be enlarged by taking into the district the properties commonly known as the ____________________ and _____ places (lands), or parts thereof, as specifically described in the notices heretofore given in accordance with §§ 69-6-119 -- 69-6-121 of the Tennessee Code?

A. Yes []

A. No []

If the district is to be diminished, the following language shall be inserted: "diminished by excluding from the district" in lieu of the language: "enlarged by taking into the district."



§ 69-6-121 - Certification of results -- Issuance of amended charter -- Recordation.

(a) The result shall be certified to the state soil conservation committee in accordance with §§ 69-6-106 -- 69-6-110.

(b) If the vote is favorable, an amended charter shall be issued and shall substantially follow the form prescribed in §§ 69-6-111 and 69-6-112, but shall show on its face that it is an amended charter, issued in accordance with this section.

(c) The amended charter shall become effective after it has been duly recorded in the register's office in every county having lands lying within the district.



§ 69-6-122 - Board of directors of district.

(a) All powers granted to watershed districts incorporated under this chapter shall be exercised by a board of directors, which shall be composed of not less than five (5) nor more than nine (9) members.

(b) Representation on the board shall be fairly spread among the counties included within the boundaries of the district. Each county with more than fifteen (15) landowners owning land within the boundaries of the district shall be entitled to at least one (1) director.

(c) The exact number of directors shall be specified in the petition filed with the state soil conservation committee for the creation of the district.

(d) (1) Membership on the board may be staggered in the manner as set forth in such petition. Each director shall serve for a period of six (6) years and until such director's successor is duly elected and qualified.

(2) (A) The bylaws of the board of directors shall establish the manner in which the directors shall be appointed or reappointed following such initial six-year term. The bylaws, at a minimum, shall:

(i) Provide for representation on the board to be fairly spread among the counties included within the boundaries of the district; and

(ii) Designate which county or municipal officials shall be the appointing authorities.

(B) A public hearing shall be held on the proposed bylaws or any amendments to the bylaws. Prior to the public hearing, publication shall be made for two (2) consecutive weeks in a newspaper of general circulation published in each county within the boundaries of the district as to the date, time and purpose of the hearing.

(C) The bylaws, and any amendments to the bylaws, shall be filed with the county clerk of each county within the boundaries of the watershed district.

(e) Directors shall serve without compensation, but shall be allowed actual and necessary expenses incurred in the performance of their actual duties.

(f) Vacancies shall be filled by the remaining members, or by petition of five percent (5%) of the landowners. The county legislative body or chancery court may fill such vacancies if the remaining members fail to act within ninety (90) days after such vacancy occurs.



§ 69-6-123 - Election of directors -- Failure of board to perform duties -- Election of new board.

(a) Within thirty (30) days after the permanent boundaries of the district are established as prescribed in §§ 69-6-119 -- 69-6-121, an election shall be held for the election of directors. Notice of this election shall be given at least ten (10) days prior to the date of the election by one (1) publication in a newspaper of general circulation in each of the counties of which the district is a part. Such election shall be by ballot, and shall be conducted in the same manner as prescribed in §§ 69-6-106 -- 69-6-110. Subsequent elections shall be called by the board from time to time as membership on the board shall expire.

(b) (1) In the event the board of directors fails or refuses to take steps to proceed with the promotion of watershed district activities, or fails to take steps to effectuate the purposes for which the district was organized, or fails to hold two (2) consecutive quarterly board meetings as required by § 69-6-124, five percent (5%) of the qualified voters of the watershed district may petition the county legislative bodies of the counties having lands within the district to elect a new board.

(2) The petition may be filed with the county clerk of any county having lands within the district. Such petition shall be presented to the next regular or special meeting of the county legislative body, and such county legislative body shall proceed to consider the merits of the petition and if a majority of the members present vote to sustain the petition, the county legislative body shall proceed to elect successors to the members of the board residing in that county.

(3) The county clerk of that county shall then certify a copy of the petition to each of the other counties having lands in the district and, at the next special or regular meeting of the county legislative bodies of such counties, it shall be mandatory that such county legislative bodies elect successors to the members of the board residing in the respective counties.

(c) The action of the county legislative body in which the petition is first filed determining whether the petition should be sustained shall be final and conclusive and is not be subject to review by any court.

(d) The incumbent board members shall be ineligible to be elected to the new board. The new board members shall serve during the unexpired terms of their predecessors.

(e) In the event a petition is rejected by any county, a similar petition shall not be entertained by any county within the district for a period of one (1) year after such rejection.



§ 69-6-124 - Board meetings -- Executive sessions prohibited.

(a) Regular meetings of the board of directors shall be held quarterly at the offices of the corporation on such day as is selected by the board. Notice of such meeting shall be mailed to each director at least five (5) days prior to the date of the meeting, and special meetings may be held at any time upon waiver of notice of a meeting by all directors, or may be called by the president or any two (2) directors at any time.

(b) A majority of the directors constitutes a quorum for the transaction of business.

(c) Each meeting of the board, whether regular or special, is open to the public, and the board shall at no time go into executive session.

(d) Watershed districts are authorized to compensate each member of the board a reasonable amount for attending any meeting of such board. Such compensation shall not exceed the rate at which county commissioners of the county in which the watershed district is headquartered are compensated for attending county commission meetings. Compensation shall be paid out of funds available to the watershed district and not otherwise appropriated.



§ 69-6-125 - Employment of counsel.

The directors of a watershed district are authorized to employ attorneys to assist in all matters relating to the affairs of the district, including preliminary matters necessary for the establishment of the district. The cost of such legal services shall be an obligation of the district and paid in the same manner as the expenses of the district.



§ 69-6-126 - Contribution by county, city or town -- Tax levy.

The county legislative body of any county, any part of which is located within a watershed district, or the governing body of any city or town within, adjacent to or in the proximity of a watershed district, has the right to contribute, out of the general fund of such county or city, such amount as such legislative body sees fit, to be used in the preliminary expenses of the district, or in the maintenance of the district, or for capital improvements or projects of the district. County legislative bodies and governing bodies of cities or towns are empowered to levy and collect ad valorem taxes for the purpose of contributing to a watershed district, which are hereby declared to be for municipal and county public purposes.



§ 69-6-127 - District by mutual agreement.

The landowners may provide for the establishment of a watershed district upon their own lands and at their own expense by mutual agreement in writing duly signed, acknowledged and filed with the county clerk.



§ 69-6-128 - Merger of districts.

Watershed districts may be merged or consolidated by the unanimous vote of the board of directors of such districts, concurred in by a majority of the voters of each district in an election conducted as provided in §§ 69-6-106 -- 69-6-110. Such resolutions shall be recorded in the register's office in every county having lands within such merged or consolidated district.



§ 69-6-129 - District projects or improvements -- Petition -- Bond.

(a) (1) Before any contract is let or work begun upon any plan, improvement or project within the district, the cost of which, excepting rights-of-way and maintenance, is to be financed by special assessments, by obligations of the district, or by any method of deferred payments, and not exclusively financed by funds on hand, grants in aid, or gifts to the district, there shall be filed by the board of directors of the district in the county court of the county in which the lands embraced in such district are located or in the event the district covers more than one (1) county, in the county court of the county in which the greatest number of acres of land in the district is situated, a petition describing in detail:

(A) Such work plan or project;

(B) Its scope and geographical location, including starting point, route and terminus;

(C) The tracts of land considered to be benefited and in what proportion or ratio, if all of the lands in the district are not benefited by the plan or project;

(D) The estimated cost of the project;

(E) The economic feasibility of the plan or project; and

(F) The proposed method of financing the costs of the plan or project.

(2) The petition shall be accompanied by a general plat and general specifications for the plan or project contemplated.

(b) A cost or prosecution bond shall be required as in other cases in such court.



§ 69-6-130 - Hearing on petition -- Publication of notice -- Objections.

(a) Upon the filing of a project petition, the court in which the petition is filed shall set a day for the hearing and direct that publication be made as to all landowners, lienholders, encumbrancers, mortgagees, occupants, or other persons interested in any way in the lands to be affected by the proposed improvement in some newspaper of general circulation published in each county in which are located lands affected by the proposed project, the publications to be run once a week for three (3) consecutive weeks, the last of which shall be at least ten (10) days before the date set for the hearing.

(b) Such publication shall:

(1) Notify the interested persons and landowners of the general nature and scope of the proposed project, the estimated cost of the project, the proposed method for the payment of the cost and the time and place of the hearing, and shall notify them to appear and show cause why such project should not be approved and performed and the cost provided or apportioned in accordance with the prayer of the petition; and

(2) Set forth the names of the owners of the lands in the area affected by the proposed project to the best of the information and belief of the board, but such publication need not set forth the names of the persons concerned other than as owners of the lands affected.

(c) The notice of publication shall have the same force and effect upon concerned non-landowners as landowners whether they are specifically named or not, and whether they are residents or nonresidents of the state of Tennessee, for all purposes of the proceedings as process would have, if such process were issued from a court and served personally upon the defendants, named or unnamed, by a qualified officer of the law.

(d) The landowners or other interested persons shall make their appearance in person or by attorney on or before the time set for such hearing and file in writing any objections that they may have to such proposed project or the proposed method of financing such project.



§ 69-6-131 - Matters to be determined at hearing -- Appeal.

(a) At the time and place set for such hearing, or at any subsequent date to which such hearing may be adjourned by order of court, the court shall proceed to hear proof and determine by decree:

(1) The soundness and economic feasibility of the proposed plan or project;

(2) The probable cost of the project;

(3) The benefits to be derived from the proposed project, and whether such benefits are manifestly in the best interest of the lands affected;

(4) Whether these benefits will be conferred generally upon all of the lands of the district, or upon only certain lands in the district, in the latter event the lands calculated to be benefited shall be described as to acreage, boundaries and ownership; and

(5) The recommended method of financing the cost of the project, whether by some general obligation of the district to be defrayed by revenues from the project or work, or by ad valorem tax to be levied by special act of the general assembly upon all of the lands of the district in case all of the lands are benefited generally by such project, or by special assessment against the lands benefited by the proposed improvement.

(b) Any landowner or other interested party aggrieved by the watershed improvement decree of the court has the same right of appeal as provided to any other litigant in the court or to any interested party in connection with any court decree affecting them as provided under the drainage laws of Tennessee, compiled in chapter 5 of this title.



§ 69-6-132 - Revenue bonds.

If the cost of the proposed improvement is to be paid from the proceeds of revenue bonds of the district, the county legislative body may authorize the issuance of the necessary revenue bonds, in accordance with title 9, chapter 21, with respect to a local government.



§ 69-6-133 - Appointment of commissioners.

If the cost of the proposed improvement is to be raised by special assessment upon the lands to be benefited by the project, the court shall appoint three (3) commissioners who shall be disinterested financially in such proposed project.



§ 69-6-134 - Report of benefits and costs.

(a) The commissioners shall study the plans for the proposed improvement and the cost of the same. They shall then go upon the lands within the district for the purpose of determining to what extent and in what proportion the lands affected by such project will be benefited accordingly. They will apportion the cost of the proposed project, including the cost of maintenance, for a period of not more than twenty (20) years among the lands benefited; except that maintenance costs shall be provided for throughout the period during which the credit of the district is pledged, or special assessments or taxes levied for the use and benefit of any project.

(b) The commissioners shall report their actions in writing to the court, and in the report they shall set forth in detail their conclusions and findings, listing the lands benefited by the names of their owners, acreage and description and the lump sum assessment for benefits against each tract of land, if such assessment were paid in cash, and also, the amount of the annual assessments required upon each tract, if the cost is to be defrayed by bonds or other obligations of the district for the period of years over which such bonds or obligations are payable. The proposed assessment shall also include interest and other costs in connection with such bonds or obligations.



§ 69-6-135 - Hearing on report -- Notice -- Objections -- Decree -- Restriction on assessments.

(a) When the commissioners have filed their written report, including the proposed assessment for benefits upon the lands benefited by the project, the court shall set a date for the hearing of the matter upon the report of the commissioners and direct that publication be made for all landowners and other persons interested in the lands to be affected by the proposed improvement in some newspaper of general circulation in each county in which are located lands affected by the proposed improvement. This publication shall be once a week for three (3) consecutive weeks, the last publication to be at least ten (10) days before the date set for the hearing. The publication shall notify all known landowners and other interested persons generally without being named of the hearing of the report of the commissioners apportioning the cost of the proposed plan, the improvement or project between the lands benefited in proportion to such benefits and setting out the proposed assessments against each tract of land benefited. In addition, the publication should notify such landowners or other interested parties of the time and place of such hearing, when and where they should appear, and show cause why the report of the commissioners should not be approved, and why the assessment should not be levied upon the lands to create the funds necessary for such proposed improvement.

(b) The landowners or other interested persons shall make their appearance and file their objections, if any, in writing on or before the time fixed for such hearing.

(c) At the time and place fixed for such hearing, the court shall proceed to consider the report of the commissioners and any exceptions or objections filed, as well as any proof offered in support of the exceptions or objections or in support of the commissioners' report. Whereupon, the court will sustain or overrule each of the exceptions or modify or amend the proposed assessment to which such exception or objection was filed. The court will then either reject or accept the report of the commissioners and ratify it with or without modifications or amendments in regard to the proposed assessments.

(d) If the court shall accept and ratify the report of the commissioners, either with or without modifications, the court will then by decree proceed to make or levy an assessment for the amount determined upon the respective tracts of land to be benefited by the project in proportion to such benefits; provided, that in watershed districts of a size of two hundred fifty thousand (250,000) acres, or larger, no tract of land shall be assessed for such benefits in an amount in excess of twenty-five percent (25%) of its assessed valuation for county taxation.



§ 69-6-136 - Appeal.

Any person aggrieved may appeal from the decision or the decree of the court in making or levying the assessment or refusing to make or levy the assessment. The appeal is made in the same manner as the appeal of any other case in such court or as provided in chapter 5 of this title.



§ 69-6-137 - Enforcement of assessments -- Issuance of bonds.

(a) The assessment made or levied for watershed improvement shall be a lien on the respective tracts of land upon which it is assessed, and this lien shall be enforced in the same manner as provided for the enforcement of the lien for drainage assessment under chapter 5 of this title, which is incorporated in this section by reference. In no event shall watershed improvement assessment be deemed to be the personal obligations of the landowners.

(b) The court may authorize the issuance of bonds by the district to cover the cost of the project, for the payment of which bonds the assessments upon the lands benefited by the project may be pledged. The terms and conditions of the bonds, as well as their schedule of payment, shall be fixed by the court, but in no event shall the date of the maturity of the final payment under such bond schedule exceed thirty (30) years after the date of issue.



§ 69-6-138 - Assessment book -- Certification to trustees.

As soon as the assessment has been made, the court will fix the date or dates upon which such assessment and/or the annual installments of the same shall be payable. Whereupon, the county clerk shall make out an assessment list or book for the trustee of each county in which are located lands so assessed for benefits, giving alphabetically the name of the owner, the boundaries of each tract, the number of acres in each tract and the amount assessed against each tract, including the annual installments in which such assessments are payable, if the full assessments be not paid in cash. Such book or list shall be in substantially the form used for county tax books. When such lists or books have been completed, the clerk shall certify the same to the trustee or trustees of the counties in which the lands so assessed are located.



§ 69-6-139 - Collection of assessments -- Quarterly settlement -- Commission.

(a) The trustee of each county in which lands so assessed are located shall collect such assessments upon the dates designated by the court and shall make settlement quarterly with the treasurer of the district for such collections.

(b) The trustee shall be entitled to a commission of one percent (1%) of such collections for such trustee's services.



§ 69-6-140 - Delinquent assessments.

In the event assessments become delinquent, §§ 69-5-817 -- 69-5-829 shall be applied, and the same are incorporated in this section by reference as fully and completely as if copied.



§ 69-6-141 - Treasurer's bond.

In the event of special assessments, the treasurer of the district shall be bonded at the expense of the district by a reputable and responsible corporate surety in an amount determined by the court, or as otherwise provided by law.



§ 69-6-142 - Annual financial review.

(a) The board of directors of each district shall cause an annual financial review of the district's receipts, disbursements, and balances to be made of the books and records of the district. The department of agriculture shall be responsible for determining that the annual financial reviews are made in accordance with procedures prescribed by the department of agriculture.

(b) The annual financial reviews shall be made by representatives appointed by the district's board of directors. If the governing body of the district fails or refuses to have the annual financial review made, then the department of agriculture may appoint a certified public accountant, or direct its department to make the annual financial review, the cost of such review to be paid by the district.

(c) The comptroller of the treasury may require an audit or investigation of a district if the comptroller believes it is necessary to ascertain or correct errors, irregularities, or defaults in the management and disbursement of funds controlled by the district, to be conducted by the department of audit or a certified public accountant approved by the comptroller; provided, that the comptroller or certified public accountant may also charge the district for such an audit.

(d) Each district shall prepare and submit a report regarding the annual financial review of its business affairs and transactions to the department of agriculture, the state soil conservation committee, and the comptroller of the treasury.



§ 69-6-143 - Letting of contracts.

(a) A written contract shall be entered into between the board of directors of the district and the successful bidder, after due advertisement for bids as is required in case of contracts for public improvements, in connection with each work plan or project of the district, the cost of which other than rights-of-way and maintenance is to be borne by the district or landowners in the district.

(b) If the project and method of financing have been approved by the court, the contract shall be submitted to and approved by the court prior to the commencement of the plan, improvement, or project.



§ 69-6-144 - Ad valorem tax by general assembly.

In addition to the methods of financing authorized in this chapter, administrative costs of the district as well as the cost of any general plan, improvement, project, program or work benefiting all lands in the district generally may be financed by an ad valorem tax levied by special or private acts of the general assembly upon all the lands in the district.



§ 69-6-145 - Collection of ad valorem taxes -- Commission -- Delinquent taxes.

(a) Ad valorem taxes would be collected by the trustee of the county in which the lands are located, in the same manner and at the same time in which other county taxes upon such lands within the watershed district are collected.

(b) The trustee is entitled to a commission of one percent (1%) upon the ad valorem taxes so collected as a commission for such trustee's services. The trustee shall account quarterly to the treasurer of the district for the ad valorem taxes so collected.

(c) Ad valorem taxes are a lien upon the lands embraced in a watershed district as are county taxes and shall be collected by suit in the same manner as other county taxes, if the same are not paid to the trustee in due course. They shall become delinquent at the same time and in the same manner as county taxes.



§ 69-6-146 - Right of entry on private property.

The board of directors, its representatives and employees, including engineers and contractors and their employees, have the right and authority to enter upon private lands within or without the boundaries of the district for the purpose of conducting tests, surveys and other work incidental to the preparation of plans, maps, profiles and reports in connection with any work or proposed work of the district, and the district shall be liable for any damages caused by such entry.



§ 69-6-147 - Assessments for maintenance.

(a) It is the duty of the board of directors to properly maintain any project constructed and operated within the district.

(b) (1) The board, or landowners owning five percent (5%) of the acreage affected by any project, may petition the court in which such plan or project was approved to levy additional assessments for the proper maintenance or operation, or both, of such project or improvement, as may appear to the court to be necessary, the apportionment of such maintenance expense to be upon the tracts benefited by the original project in the ratio or proportion established in the original assessment roll.

(2) In the case of any improvement or project benefiting all of the lands in the district generally, the court may order the board to have the proper maintenance or repair work, or both, accomplished, and order the same to be paid from the funds of the district in the hands of the treasurer that are not obligated for any other purpose.

(c) A special assessment for maintenance is a lien upon the respective tracts of land and is collected in the same manner as assessments for benefits as provided in this chapter.



§ 69-6-148 - Dissolution of district.

(a) A watershed district may be dissolved in the same way and manner as provided for general welfare and nonprofit corporations as set out in title 48, chapters 51-68. The watershed district shall file a true and correct copy of the dissolution with the state soil conservation committee.

(b) In addition, the watershed district shall be dissolved by operation of law at the expiration of ten (10) years in the event that none of the corporate powers bestowed upon such corporations by this chapter are used. In the event a watershed district is dissolved under this subsection (b), the chair of the state soil conservation committee shall file a notice of dissolution with the secretary of state and upon such filing the watershed district shall no longer be deemed to exist. The chair of the state soil conservation committee shall file a true and correct copy of the notice of dissolution with the register of deeds of the county or counties in which the watershed district is located.



§ 69-6-149 - Provisions supplemental.

This chapter is deemed to be supplemental to existing laws relating to drainage districts, flood control, irrigation, soil conservation, and related matters.






Chapter 7 - Water Management

Part 1 - Water Resources Division

§ 69-7-101 - Water resources division created -- Appointment of director and assistants.

(a) There is hereby created and established within the department of environment and conservation a division to be known as the water resources division.

(b) The commissioner of environment and conservation shall, with the approval of the governor, appoint a director of the water resources division, who shall be known as the director of the water resources division, and such other professional and clerical assistants as may be required to discharge the duties imposed under this part upon the division.

(c) The director of the water resources division shall be a registered professional engineer or have administrative experience and training or experience in the general field of water resources and hydraulics.



§ 69-7-102 - General duties of director.

The director of the water resources division is responsible to the commissioner of environment and conservation for the general direction of all matters pertaining to conservation, protection and development of the water resources of the state and the continued study of water resources looking toward the creation and development of a basic, long-range water resource policy for the state, with the exception of the functions relating to the water pollution control exercised by the Tennessee water pollution control board, and such other functions as may otherwise be provided in this part.



§ 69-7-103 - Specific powers and duties of director.

The powers and duties of the director of water resources division under the direction of the commissioner of environment and conservation include, among other things, the powers and duties to:

(1) Establish, maintain, and publish, as directed by the commissioner, an accurate inventory of the state's water resources;

(2) Determine, maintain and establish estimates of existing and future water use in the state;

(3) Define and propose, if necessary, water control districts within the state in the light of the director's findings, and make engineering plans and surveys for improving the quantity of the water supply in such proposed water control districts;

(4) Implement the basic water resource policy of the state by creating and defining the rights of respective competing users of the water resources of the state;

(5) Perform all duties assigned to the director relating to the determination of the waters that should be reserved for general public purposes, including navigation, sanitation, recreation, maintenance of fish and aquatic life, the maintenance of unusual scenic features and other public purposes;

(6) Determine the feasibility of proposed dams and water diversion structures to conserve the basic water resources of the state and review and recommend plans for any such proposed dams and diversion structures in any proposed water control districts; and

(7) Perform any other duties required by the terms of this part, or as may reasonably be required by the commissioner and the commission in relation to this part.



§ 69-7-104 - Term of employment -- Compensation.

The director of water resources division and such professional and clerical assistants as may be employed serve at the pleasure of the commissioner and their compensation is fixed and determined by the commissioner with the approval of the governor.






Part 2 - Inter-basin Water Transfers

§ 69-7-201 - Short title.

This part shall be known as the "Inter-basin Water Transfer Act."



§ 69-7-202 - Legislative findings -- Purpose.

The general assembly finds that as the population and demand for water resources grow, it is prudent to engage in planning for the future and to have an explicit mechanism in place to regulate proposals for the diversion of water from one river basin to another. By removing water from rivers, such inter-basin transfers raise issues of the protection of the public health, safety, welfare and the environment as the water is no longer available for use in the original stream. The primary purpose of this part is to allow regulation on the basis of the quantity of water in river basins. Although the common law addresses some of these concerns, it relies on after-the-fact litigation rather than a modern regulatory system. As this is remedial and police power legislation, all sections of this part shall be liberally construed to effectuate its purpose.



§ 69-7-203 - Definition of basin and river basin.

For purposes of this part, "basin" or "river basin" refers to the entire topographic extent of the following ten (10) watersheds and combinations of watersheds:

(1) The Mississippi River and all of its tributaries west of the Tennessee River Valley;

(2) The Duck River, the Elk River, and the western Tennessee River Valley;

(3) The lower Cumberland River to the downstream point of the mouth of the Caney Fork River, the Harpeth and the Stones rivers;

(4) The tributaries of the Barren River;

(5) The upper Cumberland River, the Caney Fork, the Obed, and the Big South Fork of the Cumberland River;

(6) The lower Tennessee River in East Tennessee up to and including the Hiawassee River;

(7) The Conasauga River;

(8) The Upper Tennessee River in East Tennessee upstream of the Hiawassee, the Little Tennessee, the Clinch, and the Emory rivers;

(9) The French Broad River and the Nolichuckey River; and

(10) The Holston River and the Watauga River.



§ 69-7-204 - Acquisition of permit -- Determination of amount of existing inter-basin transfer.

(a) All persons or entities:

(1) That have been granted powers by the state to acquire water, water rights and associated property by eminent domain or condemnation; or

(2) That acquire or supply water for the use or benefit of public water supply systems as defined in § 68-221-703,

shall, when proposing a new or increased withdrawal of surface water or ground water for the purpose of transferring or diverting, or both, some or all of it out of a river basin either directly or through one (1) or more intermediaries, first apply for and obtain a permit from the commissioner of environment and conservation, or the commissioner's designee, prior to such diversion or transfer; provided, that in the case of ground water withdrawal, this section shall only apply if the loss of the ground water has a significant potential to adversely affect the flow of a Tennessee surface water. For purposes of determining the amount of an existing inter-basin transfer under this section, it is the average daily amount calculated for the highest continuous 90-day period between January 1, 1997, and December 31, 1999; provided, that nothing whatsoever in this section shall apply to existing withdrawals by entities described above except that such persons or entities shall be subject to this section when proposing to:

(A) Increase the amount of water withdrawn, when some or all of the water will be transferred to a different river basin; or

(B) Locate a new intake for withdrawal, when some or all of the water will be transferred to a different river basin.

(b) All persons or entities that are issued a permit under subsection (a) shall operate the withdrawal activity in accordance with all terms and conditions of the permit.



§ 69-7-205 - Powers of commissioner of environment and conservation.

In addition to powers under all other statutes, including, but not limited to, the Water Quality Control Act, compiled in chapter 3, part 1 of this title, and the Safe Drinking Water Act, compiled in title 68, chapter 221, part 7, the commissioner of environment and conservation, or the commissioner's designee, shall have the following powers and duties under this part:

(1) To issue and to deny inter-basin transfer permits in accordance with § 69-7-206;

(2) To issue civil penalty assessments in accordance with § 69-7-208;

(3) To conduct inspections and investigations;

(4) To bring suit in the name of the department for any violation of this part, including seeking any remedy available under this part as well as under any other statutory or common law remedy related to water availability and supply;

(5) To require the submission of plans, specifications, technical reports, and any other information the commissioner deems necessary to carry out this part;

(6) To delegate any of the commissioner's duties to the director of the appropriate division under the commissioner's supervision; and

(7) To be the primary administrative agent in carrying out this part.



§ 69-7-206 - Issuance and denial of permit.

(a) The commissioner shall issue or deny any permit applied for pursuant to § 69-7-204 in accordance with this part and the rules adopted by the board of water quality, oil and gas under § 69-7-207 and any applicable provisions of the Water Quality Control Act, compiled in chapter 3, part 1 of this title, and rules under that act. Such permits shall be issued for a renewal term of five (5) years and contain necessary and appropriate conditions to accomplish the purposes of the same part and rules.

(b) The commissioner shall, to the maximum extent feasible, combine the permit application and issuance processes for a withdrawal activity that requires permits under this part and the Water Quality Control Act.

(c) The commissioner may revoke, suspend, or modify any permit for the following reasons:

(1) A violation of any terms or conditions of the permit or of any provision of this part;

(2) Obtaining the permit by misrepresentation or failing to disclose fully all relevant facts; or

(3) A change in any condition that requires either a temporary or permanent reduction or elimination of the permitted inter-basin transfer because of reasonably likely adverse impacts to downstream users or the environment.

(d) Any person aggrieved by the issuance or denial of a permit by the commissioner under this part may appeal such matter to the board of water quality, oil and gas solely in accordance with § 69-7-207(3).



§ 69-7-207 - Duties and powers of board of water quality, oil and gas.

In addition to powers under all other statutes, including, but not limited to, the Water Quality Control Act, compiled in chapter 3, part 1 of this title, and the Safe Drinking Water Act, compiled in title 68, chapter 221, part 7, the board of water quality, oil and gas, created by § 69-3-104, has the following powers and duties under this part:

(1) To promulgate rules to be effective by October 1, 2000, to effectuate the purposes of this part including, but not limited to:

(A) Defining necessary terms;

(B) Setting criteria for permit issuance and denial as well as for permit conditions, taking into account all appropriate factors including, but not limited to, existing uses downstream of a proposed withdrawal, low flow conditions, classified uses of the stream under the Water Quality Control Act, climatic conditions, alternatives to the proposed withdrawal, the number of downstream river miles from which water will be diverted as a result of the transfer, quantity of a proposed withdrawal, and quantity and location of water returned;

(C) Establishing procedures for permit issuance, including application fees for permits under this part, categories of withdrawals for which general permits would be appropriate, requirements for public notice, including notice to potentially affected communities and water users and notice to the public of receipt of a permit application within thirty (30) days of receipt, and opportunity for public comment and public hearings;

(2) To hear appeals from assessments of civil penalty assessments; and

(3) To hold a contested case hearing concerning the commissioner's issuance or denial of a permit, upon receiving a petition for permit appeal. During this hearing, the board shall review the commissioner's permit decision and may reverse or modify the decision upon finding that it does not comply with any provisions of this part. A petition for permit appeal may be filed pursuant to this subdivision (3) by the permit applicant, or by any aggrieved person who participated in the public comment period or gave testimony at a formal public hearing, whose appeal is based upon any of the issues that were provided to the commissioner in writing during the public comment period or in testimony at a formal public hearing on the permit application. Any petition for permit appeal under this subdivision (3) shall be filed with the board within thirty (30) days after public notice of the commissioner's decision to issue or deny the permit. Notwithstanding §§ 4-5-223 or 69-3-118(a), or any other law to the contrary, this subdivision (3) shall be the exclusive means for obtaining administrative review of the commissioner's issuance or denial of a permit.



§ 69-7-208 - Assessment of civil penalties.

(a) The commissioner may assess civil penalties for any violation of this part of up to ten thousand dollars ($10,000) per day per violation. In making such assessments, the commissioner shall consider all appropriate factors including, without limitation, whether the violation was knowing or intentional, any actual harm to people or the environment resulting from the violation or activity, the potential for harm to people or the environment posed by the violation or activity.

(b) Any civil penalty shall be assessed in the following manner:

(1) The commissioner may issue an assessment against any person or entity responsible for the violation; and

(2) Any person or entity against whom an assessment has been issued may secure a review of such assessment by filing with the commissioner a written petition setting forth the grounds and reasons for the objections, and asking for a hearing on the matter involved before the board. If a petition for review of the assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment and it shall become final.

(c) All fees and penalties assessed and collected under this part shall be administered in the same manner as provided in the Environmental Protection Fund, compiled at title 68, chapter 203.



§ 69-7-209 - Exercise of grants of power.

Any exercise of the state's grants of power to acquire water, water rights, and associated property by eminent domain or condemnation, and for the use or benefit of public water supply, shall not be made in a manner that conflicts with the Water Quality Control Act, compiled in chapter 3, part 1 of this title, or this part and the regulations under this part.



§ 69-7-210 - Designation of protected areas.

The board of water quality, oil and gas may, from time to time after giving due notice and conducting a public hearing, determine and delineate such basins or portions of basins where the demands upon supply made by water users have developed or threaten to develop to such a degree as to create a water shortage and any such areas may be designated as "protected areas." The water quality control board, whenever it determines that such shortage no longer exists, shall terminate the protected status of such area and shall give public notice of such termination.



§ 69-7-211 - Submission of documents and records to commissioner of environment and conservation.

(a) Prior to October 1, 2000, all persons or entities subject to § 69-7-204(a) that operate an existing inter-basin transfer shall submit flow or pumping records or other documentation that shows to the commissioner of environment and conservation's satisfaction the amount of such transfer. The commissioner shall respond in writing stating whether the documentation was sufficient or specifying any deficiency that shall promptly be corrected. Any failure to comply with this section will constitute a violation of this part.

(b) All such persons or entities shall, thereafter, either submit every October 1 a statement under oath certifying that there has been no increase in the inter-basin transfer, together with appropriate documentation, or a timely permit application for any increased inter-basin transfer as provided in § 69-7-204.



§ 69-7-212 - Redesignation of personnel.

The department of environment and conservation may redesignate existing personnel to implement this chapter.






Part 3 - Tennessee Water Resources Information Act

§ 69-7-301 - Short title.

This part shall be known and may be cited as the "Tennessee Water Resources Information Act."



§ 69-7-302 - Legislative intent -- System of registration.

The general assembly recognizes that in other states the withdrawal of ground water has caused the lowering of the ground water table and that there is potential for ground water or surface water withdrawals to impact water uses in Tennessee. Therefore, it is necessary and prudent to institute a system of registration so that adequate information is obtained to document current demand for water and to project growth in that demand as applicable to this part.



§ 69-7-303 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the board of water quality, oil and gas established pursuant to § 69-3-104;

(2) "Commissioner" means the commissioner of the department of environment and conservation, the commissioner's duly authorized representative and, in the event of the commissioner's absence or a vacancy in the office of commissioner, the deputy commissioner of environment and conservation;

(3) "Person" means any individual, corporation, company, limited liability company, partnership, association, group, utility district, federal, state or local government agency, or any combination of them;

(4) "Source" means a location where surface or ground water is available, including, but not limited to, a water well, cave, spring, stream, river, lake, or impoundment; and

(5) "Withdraw" means to take water from any source on a regular or recurring basis by means of an intake structure, pipe and pump that diverts water away from a source, or by any other conveyance with or without the use of suction. This does not include nonrecurring withdrawals, including, but not limited to, the filling of a swimming pool from a residential water well or accidental withdrawals caused by failure of pipes or equipment.



§ 69-7-304 - Registration of withdrawal from surface water or groundwater source -- Exceptions.

(a) Except as provided in subsections (c) and (d), no person shall withdraw ten thousand (10,000) or more gallons of water per day from a surface water or a groundwater source unless the withdrawal is currently registered with the commissioner. The commissioner shall accept a recognized method of measuring the quantities of water withdrawn.

(b) Any person who causes such a withdrawal, or proposes such a withdrawal shall annually register such water withdrawal with the commissioner on forms provided for the purpose. For water wells drilled pursuant to § 69-10-101, the initial withdrawal may be registered by the well driller, on behalf of the person causing or proposing the withdrawal, by providing the required information, including an estimate of the withdrawal amount, with the notification of the intent to drill a well and by verifying or modifying, or both, the information when the report of the well driller is delivered to the commissioner. Subsequent withdrawals from water wells shall be registered annually by the person who causes such a withdrawal, or proposes such a withdrawal.

(c) A person may withdraw water for emergencies involving human health and safety without having first registered the withdrawal, provided it is not done on a regular or recurring basis.

(d) A person may withdraw water for agricultural purposes without having registered the withdrawal. If a person withdraws water for agricultural purposes and another purpose, the water used for agriculture shall not count towards the calculation of whether the withdrawal exceeds ten thousand (10,000) gallons per day. For purposes of this part, "agricultural purposes" shall mean use in the production or harvesting of an agricultural product, including, but not limited to, irrigation of crops, nursery stock production as defined at § 43-1-112, and watering of poultry or livestock.



§ 69-7-305 - Powers of commissioner.

The commissioner has the power to:

(1) Annually collect and compile water quantity data and other quantity information, including data and information on uses of water and well data, and to develop registration and other forms for these purposes. Additionally, if requested and if it is deemed necessary by the commissioner to protect trade secret information as defined in § 47-25-1702, the commissioner shall keep such trade secret information confidential;

(2) Accept forms and data provided by a municipality that has adopted home rule pursuant to article XI, § 9 of the Tennessee Constitution,, or any county operating under a county charter form of government, as part of the annual registration or data collection process, or both;

(3) Pursuant to § 69-7-302, make inspections and investigations, collect samples pursuant to a water quantity inspection or investigation, carry on research, or take such other action as may be necessary to carry out this part, rules and regulations issued pursuant to this part, and any orders that the commissioner may issue;

(4) Enter or authorize the commissioner's agents to enter at all reasonable times upon any property other than dwelling places for the purpose of conducting investigations or studies or enforcing any of the provisions of this part;

(5) Bring suit in the name of the department for any violation of this part, rules and regulations, and orders of the commissioner seeking any remedy provided in this part, rules and regulations and orders of the commission, and any other statutory or common law remedy provided in statutory or common law;

(6) Assess civil penalties for violation of any provision of this part or any rule, regulation, standard adopted or order issued by the commissioner pursuant to this part;

(7) Issue orders as may be necessary to secure compliance with this part, as well as the rules and regulations adopted pursuant to this part; and

(8) Exercise general supervision over the administration and enforcement of this part and all rules and regulations promulgated under this part.



§ 69-7-306 - Rules -- Rulings in contested cases.

(a) The board has the authority to promulgate the rules, other than rules establishing fees, that it deems reasonable and necessary to effectuate the purposes of this part, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The board has the authority to conduct and make all rulings in contested cases under this part.



§ 69-7-307 - Violations -- Orders -- Penalties -- Hearings -- Injunction.

(a) (1) Whenever the commissioner has reason to believe that a person is withdrawing water without having a valid registration, or has supplied false or materially misleading information to the department or has violated any order or rule promulgated pursuant to this part, the commissioner may cause a written administrative order to be delivered to the alleged violator. The order shall specify the provision of this part or rule or order alleged to be violated, the facts alleged to constitute a violation thereof, and may order that corrective action be taken within a reasonable time to be prescribed in such order, and shall inform the violators of the opportunity for a hearing.

(2) Any such order shall become final and not subject to review unless the person or persons named in the order request by written petition a hearing no later than thirty (30) days after the date such order is delivered; provided, that the board may review such final order on the same grounds upon which a court of the state may review default judgments.

(b) Except as otherwise expressly provided, any order issued by or under authority of this part may be served on any person by the commissioner or any person designated by the commissioner, by certified mail, or in accordance with Tennessee statutes authorizing service of process in civil actions.

(c) Any person who violates or fails to comply with any provision of this part, any order of the commissioner or board issued pursuant to this part or any rule, regulation, or standard adopted pursuant to this part shall be subject to a civil penalty of not less than fifty dollars ($50.00) nor more than seven thousand five hundred dollars ($7,500) per day for each day of violation. Each day such violation continues is a separate violation.

(d) In addition to the commissioner bringing an action in any court of competent jurisdiction, a civil penalty may be assessed in the following manner:

(1) The commissioner may issue an assessment against any person responsible for the violation;

(2) Any person against whom an assessment has been issued may secure a review of such assessment by filing with the commissioner a written petition setting forth the grounds and reasons for the objections and asking for a hearing before the board in the matter involved. If a petition for review of the assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment and it shall become final;

(3) Whenever any order or assessment has become final because of a person's failure to appeal the commissioner's order or assessment, the commissioner may apply to the appropriate court for a judgment and seek execution of such judgment. The court, in such proceedings, shall treat the failure to appeal such order or assessment as a confession of judgment in the amount of the assessment; and

(4) In assessing a civil penalty, the following factors may be considered:

(A) The harm done or potential for harm to the public health or the environment;

(B) The harm done or potential for harm to the regulatory program by the violation;

(C) The economic benefit gained by the violator;

(D) The amount of effort put forth by the violator to avoid or to remedy the violation; and

(E) Any unusual or extraordinary enforcement costs incurred by the commissioner.

(e) Any hearing or rehearing brought before the board shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(f) The commissioner may also initiate an action in any court of competent jurisdiction seeking a judgment for any unpaid penalties.

(g) When there is reason to believe that a person has violated, or is about to violate, any of the provisions of this part or orders issued under this part, the commissioner may institute proceedings in the appropriate court for injunctive relief.

(h) Any person intentionally violating, or failing, neglecting, or refusing to comply with, any of the provisions of this part or rules or regulations commits a Class C misdemeanor. Each day upon which such violation occurs is a separate offense.



§ 69-7-308 - Regional water planning -- Models -- Report.

The commissioner and the board shall encourage and support regional water planning whenever possible. In the future, if there is a specific appropriation of state or federal funds for regional water supply planning, the board may require regional water supply planning and may provide incentives to encourage such regional planning, using the rulemaking authority under this part for so long as such specific appropriation is in effect. Among other criteria, state agencies are authorized to consider regional planning and regionalization efforts when awarding grants, making loans or funding projects.



§ 69-7-309 - Technical advisory committee.

From time to time, the commissioner may appoint a technical advisory committee that shall advise the commissioner on matters related to the state's water resources. The commissioner may determine the identity and number of committee members and the term during which the committee will operate. The committee may be composed of representatives of federal, state, and local agencies with relevant authority and representatives of appropriate private organizations, including not-for-profit organizations. No member of the committee is entitled to a salary for duties performed as a member of the committee. No member is entitled to reimbursement for travel or other necessary expenses incurred in the performance of the member's official duties.









Chapter 8 - Tennessee-Tombigbee Waterway Development Compact

§ 69-8-101 - Compact authorized -- Form.

The governor, on behalf of this state, is hereby authorized to execute a compact in substantially the form set forth in this section, with the states of Alabama and Mississippi and/or with states contiguous with either of these states, and the general assembly hereby signifies its approval and ratification of such compact, which shall be executed in substantially the following form when the general assemblies or the chief legislative bodies of the states of Alabama and Mississippi have approved the state of Tennessee to become a party to the compact, to wit:

TENNESSEE-TOMBIGBEE WATERWAY DEVELOPMENT COMPACT

ARTICLE I

The purpose of this compact is to promote the development of a navigable waterway connecting the Tennessee and Tombigbee Rivers by way of the east fork of the Tombigbee River and Mackeys and Yellow Creeks so as to provide a nine-foot navigable channel from the junction of the Tombigbee and Warrior Rivers at Demopolis in the state of Alabama to the junction of Yellow Creek with the Tennessee River at Pickwick pool in the state of Mississippi and to establish a joint inter-state authority to assist in these efforts.

ARTICLE II

This compact shall become effective immediately as to the states ratifying it whenever the states of Alabama and Mississippi have ratified it and congress has given consent thereto. Any state not mentioned in this article which is contiguous with any member state may become a party to this compact, subject to approval by the legislature of each of the member states.

ARTICLE III

The states which are parties to this compact (hereinafter referred to as "party states") do hereby establish and create a joint agency which shall be known as the Tennessee-Tombigbee Waterway Development Authority (hereinafter referred to as the "Authority"). The membership of the Authority shall consist of the governor of each party state and five (5) other citizens of each party state, to be appointed by the governor thereof. Each appointed member of the Authority shall be a citizen of that state who is interested in the promotion and development of waterways and water transportation. The appointive members of the Authority shall serve for terms of four (4) years each. Vacancies on the Authority shall be filled by appointment by the governor for the unexpired portion of the term. The members of the Authority shall not be compensated, but each shall be entitled to actual expenses incurred in attending meetings, or incurred otherwise in the performance of the member's duties as a member of the Authority. The members of the Authority shall hold regular quarterly meetings and such special meetings as its business may require. They shall choose annually a chair and vice chair from among their members, and the chair shall rotate each year among the party states in order of their acceptance of this compact. The secretary of the Authority (hereinafter provided for) shall notify each member in writing of all meetings of the Authority in such a manner and under such rules and regulations as the Authority may prescribe. The Authority shall adopt rules and regulations for the transaction of its business; and the secretary shall keep a record of all its business, and shall furnish a copy thereof to each member of the Authority. It shall be the duty of the Authority, in general, to promote, encourage, and coordinate the efforts of the party states to secure the development of the Tennessee-Tombigbee waterway. Toward this end, the Authority shall have power to hold hearings; to conduct studies and surveys of all problems, benefits, and other matters associated with the development of the Tennessee-Tombigbee waterway, and to make reports thereon; to acquire, by gift or otherwise, and hold and dispose of such money and property as may be provided for the proper performance of their functions; to cooperate with other public or private groups, whether local, state, regional, or national, having an interest in waterways development; to formulate and execute plans and policies for emphasizing the purpose of this compact before the Congress of the United States and other appropriate officials and agencies of the United States; and to exercise such other powers as may be appropriate to enable it to accomplish its functions and duties in connection with the development of the Tennessee-Tombigbee waterway and to carry out the purposes of this compact.

ARTICLE IV

The Authority shall appoint a secretary, who shall be a person familiar with the nature, procedures, and significances of inland waterways development and the informational, educational, and publicity methods of stimulating general interest in such developments, and who shall be the compact administrator. The secretary's term of office shall be at the pleasure of the Authority and the secretary shall receive such compensation as the Authority shall prescribe. The secretary shall maintain custody of the Authority's books, records, and papers, which the secretary shall keep in the office of the Authority, and the secretary shall perform all functions and duties, and exercise all powers and authorities that may be delegated to the secretary by the Authority.

ARTICLE V

Nothing in this compact shall be construed so as to conflict with any existing statute, or to limit the powers of any party state, or to repeal or prevent legislation, or to authorize or permit curtailment or diminution of any other waterway project, or to affect any existing or future cooperative arrangement or relationship between any federal agency and a party state.

ARTICLE VI

This compact shall continue in force and remain binding upon each party state until the general assembly or governor of each or either state takes action to withdraw therefrom; provided that such withdrawal shall not become effective until six (6) months after the date of the action taken by the general assembly or governor. Notice of such action shall be given to the other party state or states by the secretary of state of the party state which takes such action.



§ 69-8-102 - Execution of compact -- When effective.

When the governor has executed this compact on behalf of this state and has caused a verified copy of the compact to be filed with the secretary of state, and when the compact has been ratified as provided in Article II of the compact, and when the general assemblies or the chief legislative bodies of the states of Alabama and Mississippi have approved Tennessee as a compacting state, then it shall become operative and effective as between this state and such other states, and the governor is hereby authorized and directed to take such action as may be necessary to complete the exchange of official documents between this state and any other state ratifying the compact. All documents relating to the compact shall be filed with the secretary of state.



§ 69-8-103 - Administration of compact -- Powers granted -- Members of authority.

There is hereby granted to the governor, to the members of the authority of Tennessee, and to the compact administrator, all powers provided for in the compact and in this chapter. All officers of the state of Tennessee are hereby authorized and directed to do all things falling within their respective jurisdictions that are necessary or incidental to carrying out the purpose of the compact. Those citizens representing this state on the authority shall be selected by the governor as follows: One (1) from west Tennessee, one (1) from middle Tennessee, one (1) from east Tennessee, and two (2) from the state at large.



§ 69-8-104 - Unlawful to obligate state in excess of appropriation for biennium.

(a) It is unlawful for any member of the authority representing the state of Tennessee either to make any agreement or to create any obligation or to commit the state for any funds, moneys, or property in excess of the amounts on hand or the amount of the appropriation for the biennium, or either. Any such agreement, obligation, or commitment shall be null and void. Such agreements, obligations, or commitments shall be approved by the attorney general and reporter prior to their execution by the proper officials of the state of Tennessee.

(b) A violation of this section is a Class C misdemeanor.






Chapter 9 - Boating Regulation

Part 1 - General Provisions

§ 69-9-101 - Accessory to violations punishable as principal.

Whoever aids, abets, counsels, commands, induces, or procures the commission of a violation of this chapter or title 70 and proclamations and rules and regulations promulgated by the fish and wildlife commission, is punishable as a principal.



§ 69-9-102 - Sewage disposal.

(a) Any person, firm, corporation or business entity operating a commercial boating facility, dock or marina that stores or houses vessels equipped with a toilet and sewage collection tank, or when such facilities are operating on waters in this state, shall provide facilities for the sanitary pumping and disposal of sewage from such collection tanks.

(b) The sewage disposal facilities provided for in subsection (a) shall comply with the requirements of title 68 and this title, and are subject to any other regulation of the department of environment and conservation for the disposal of raw sewage.

(c) For the purposes of § 69-9-219(a), each day on which a person, firm, corporation or entity operating such commercial boating facility, dock or marina does not comply with subsection (a) constitutes a separate offense.

(d) A person, firm, corporation or business entity operating a commercial boating facility, dock or marina as provided in subsection (a) is exempt from the requirements of this section if such operator has entered into a valid agreement for the disposal of its raw sewage with another local boating facility, dock or marina. This exemption shall apply only where such other facility meets each of the requirements provided in this section for the sanitary pumping and disposal of raw sewage.






Part 2 - Boating Safety

§ 69-9-201 - Short title.

This chapter shall be cited as the "Tennessee Boating Safety Act of 1965."



§ 69-9-202 - Public policy.

It is the policy of the state to:

(1) Promote the safety of persons and property in and connected with the use of vessels;

(2) Achieve, so far as practicable, uniformity of laws, regulations, requirements, procedures and methods with respect to the numbering, operation and equipment of all vessels subject to this chapter;

(3) Foster the development, use and enjoyment of all the waters of Tennessee; and

(4) Attain the fullest possible cooperation of the various agencies of this state, the neighboring states and the federal government in connection with assistance and rescue operations, in the enforcement of laws and regulations, and in the education of the public as these activities relate to recreational boating safety.



§ 69-9-203 - Enforcement and administration of chapter -- Disposition of funds -- Rewards for information on violations.

(a) It is the sole duty and responsibility of the Tennessee wildlife resources agency to enforce and administer this chapter.

(b) All expenses required for the administration and enforcement of this chapter shall be paid for with funds collected pursuant to this chapter. All moneys collected under this chapter shall be deposited in the state treasury and credited to the wildlife resources fund. The moneys shall be made available to the wildlife resources agency for the administration and enforcement of this chapter, as provided in this section, and for educational activities relating to boating safety and for no other purposes.

(c) All moneys otherwise provided for pursuant to this chapter shall be made available to carry out the intent and purpose as set forth in this chapter in accordance with plans approved by the fish and wildlife commission. All such funds are hereby appropriated, reserved, set aside and made available until expended for the enforcement and administration of this chapter. The fish and wildlife commission is hereby authorized to adopt a plan or formula for the use of the moneys for employing and equipping such additional personnel as may be necessary for carrying out this chapter and for paying a proportionate share of the salaries, expense, and operational costs of existing personnel according to the time and effort expended by them in carrying out this chapter. Such plan or formula may be altered or amended from time to time by the commission as existing conditions may warrant.

(d) No funds derived from the sale of hunting licenses or fishing licenses, or other wildlife resources funds shall be expended or diverted for carrying out this chapter.

(e) The executive director is authorized to offer rewards or payments for information that may aid in the conviction of any offender violating a provision of this chapter or any other law relating to boating.



§ 69-9-204 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agency" means the wildlife resources agency;

(2) "Anchored" means held in place in the water by an anchor;

(3) "Boat" means any vessel:

(A) Manufactured or used primarily for noncommercial use;

(B) Leased, rented, or chartered to another for the latter's noncommercial use; or

(C) Engaged in the carrying of six (6) or fewer passengers;

(4) "Commission" means the fish and wildlife commission;

(5) "Dealer" means a person engaged in the business of manufacturing, buying, selling or exchanging boats, either outright or on conditional sale, chattel mortgage or other such contract;

(6) "Diver" means any person who is wholly or partially submerged in the waters of the state and who is equipped with a face mask and snorkel or underwater breathing apparatus;

(7) "Divers-down flag" means a free-flying flag, red in color, with a white diagonal stripe that begins at the top staff-side corner of the flag and extends to the lower opposite corner. The width of the stripe must be twenty-five percent (25%) of the height of the flag;

(8) "Drifting" means underway, but proceeding without use of engines, oars or sails, being carried along only by the tide, current or wind;

(9) "Executive director" means the executive director of the wildlife resources agency;

(10) "Fueling" means any stage of the fueling operation; primarily concerned with introduction of explosive or combustible vapors or liquids on board;

(11) "Maneuvering" means changing of course, speed or similar boat handling action;

(12) "Mooring" means the act of making fast or securing a boat with lines or anchors, and may also include the place where a boat is secured or made fast;

(13) "Motorboat" means any vessel propelled by machinery, whether or not such machinery is the principal source of propulsion;

(14) "Numbered vessel" means an undocumented vessel that is subject to issue or has been issued a certificate of number by the state;

(15) "Operate" means to navigate, be in physical control of, or otherwise use a motorboat or a vessel;

(16) "Operator" means the person who operates or has charge of the navigation or use of a motorboat or vessel;

(17) "Overloading" means excessive loading of a vessel with equipment or persons that causes instability, limited maneuverability, dangerously reduced freeboard or other similar conditions;

(18) "Owner" means a person, other than a lienholder, having the property in or title to a motorboat or vessel. "Owner" includes a person entitled to the use or possession of a motorboat or vessel subject to an interest in another person, reserved or created by agreement and securing payment or performance of an obligation, but "owner" excludes a lessee under a lease not intended as security;

(19) "Person" means an individual, partnership, firm, corporation, association, or other entity;

(20) "Registration" means satisfying the requirements for registration prescribed by the commission;

(21) "Restricted visibility" means any condition in which visibility is restricted by fog, mist, falling snow, heavy rainstorms or any other similar causes;

(22) "Rules of the road" means statutory and regulatory rules governing navigation of vessels;

(23) "Sailboat or auxiliary sailboat" means a vessel intended to be propelled primarily by sail, regardless of size or type;

(24) "State of principal use" means the state on whose waters a vessel is used, whether moored or underway, or to be used most during a calendar year;

(25) "Serious injury" means an injury that requires, or should have required, medical treatment by a physician beyond first aid;

(26) "Underwater breathing apparatus" means any apparatus, whether self-contained or connected to a distant source of air or gas, whereby a person wholly or partially submerged in the water is enabled to obtain air or other gases for breathing without returning to the surface of the water;

(27) "Underway" means a vessel that is not anchored, moored or aground;

(28) "Use" means to operate, navigate or employ;

(29) "Vessel" means every description of watercraft, other than a seaplane on the water, used or capable of being used as a means of transportation on water;

(30) "Vessel length" means the distance from the vessel's forward end to the after end across the deck down the centerline, excluding the sheer and disregarding bowsprits, bumkins, rudders, outboard motors or similar fittings; and

(31) "Waters of Tennessee" means any waters within the territorial limits of this state, except privately owned ponds or lakes not used for commercial purposes.



§ 69-9-205 - Duties of executive director.

The executive director shall:

(1) Plan, and submit to the commission, programs for the education of the public in boating safety, for the assignment of identification numbers to motorboats, for the regulation of vessels subject to this chapter, and for the enforcement of this chapter including related cooperation with other agencies and commissions of this state or any political subdivision of other agencies and commissions and with officials of other states and federal government;

(2) Make and develop plans, within the limits of available income, for the improvement and promotion of all the waters of Tennessee for recreational purposes, including, but not limited to, the improvement of waterways through the deepening of channels, the acquisition and development of access areas and the removal of obstructions; and

(3) Perform such additional educational, administrative and enforcement duties as the commission may lawfully assign.



§ 69-9-206 - Identification numbers for vessels -- Exceptions.

(a) Every vessel propelled by sail or machinery, or both, upon the waters of Tennessee shall be numbered for identification in accordance with this chapter and the regulations of the commission except:

(1) A vessel that has a valid document issued by the bureau of customs of the United States, or any federal agency successor to the bureau of customs must be registered with the agency but is not required to display the identification numbers on the vessel;

(2) A vessel with a valid number awarded to it pursuant to federal law or a federally-approved numbering system of another state; unless Tennessee has become the state of principal use and the vessel has been in Tennessee for sixty (60) days;

(3) A vessel from a country other than the United States temporarily using the waters of Tennessee;

(4) A vessel that is owned by the United States government, a state, or political subdivision of the United States government or a state that is used in the public service;

(5) A ship's lifeboat;

(6) A motorboat belonging to a class of boats that has been exempted from numbering by the commission after the agency has found that the numbering of motorboats of such class will not materially aid in their identification; and, if an agency of the federal government has a numbering system applicable to the class of motorboats to which the motorboat in question belongs, after the commission has further found that the motorboat would also be exempt from numbering if it were subject to the federal law; or

(7) A vessel that is owned by any volunteer rescue squad and used solely in emergency or rescue work and not for private, personal, recreation, or business use.

(b) Every such exempt vessel under subsection (a) shall prominently display identification by name on the vessel.



§ 69-9-207 - Issuance of certificates of number -- Fees -- Renewal.

(a) No person shall operate or give permission for the operation of any vessel on the waters of Tennessee unless the vessel is numbered in accordance with this chapter.

(b) The owner of every vessel required to be numbered by this chapter shall file an application for a number with the agency on forms approved by the executive director. The application shall be signed by the owner, or owners, of the vessel and shall be accompanied by the fee as set forth in this part. In situations involving abandoned or salvaged vessels, the fee shall be the same as set forth in this part; however, the applicant shall follow procedures as set out in rules and regulations.

(c) Upon receipt of the application in approved form, the agency shall issue to the applicant a certificate of number, which shall contain the identification number issued to the vessel and such additional information as the commission may, by regulation, prescribe. The certificate shall be pocket-sized and shall be available for inspection when the vessel is in operation. The owner shall paint on or attach the identification number to each side of the bow of the vessel for which issued, displaying it in the manner required by the regulations of the commission and maintaining it in legible condition.

(d) Certificates shall be valid for a period of one (1) year from date of issue; provided, that certificates shall be issued for periods up to three (3) years upon application of the owner. The fee to be collected for certificates shall be as follows: Click here to view image.

(e) The fees levied pursuant to subsection (d) prior to June 13, 1997, shall continue to be levied as provided in such subsection. The commission is authorized to adjust such fees by regulation in such amount as may be necessary to administer this chapter; provided, that the percentage increase for any such fee adjustment shall not exceed the percent of increase in the average consumer price index all items-city average as published by the United States department of labor, bureau of labor statistics, since the last change in such fees. All such fees, and any adjustments to the fees, shall be deposited in the wildlife resources fund and shall be expended solely for the administration and operation of the commission's programs and responsibilities authorized pursuant to this chapter.

(f) The agency shall be the office of records for all transactions and transfers of vessels numbered in this state.

(g) The numbering system to be used shall conform to the numbering system promulgated by the federal government.

(h) An owner of two (2) or more vessels that are subject to the requirements of this chapter and that are used as rental vessels in connection with the operation of a commercial boat dock shall, upon payment of the prescribed fee for each such vessel and upon the owner's written request for a blanket certificate, be entitled to have issued a blanket certificate of number covering all of the vessels for which fee is paid. The same vessel identification number followed by a dash (--) and a different suffix number for each vessel shall be painted on or attached to the bow of each such vessel, as provided in this section. In addition, the name of the boat dock or the owner of each such vessel shall be prominently displayed on the vessel as is provided in § 69-9-206 for exempt vessels.



§ 69-9-208 - Who may issue certificates -- Disposition of fees.

(a) The agency will issue certificates of number directly or may authorize any official in the state, who is presently authorized to issue automobile license plates, to issue certificates of number. In conformity with this chapter and any rules and regulations that may be validly issued by the commission, the agency may assign to each issuing officer a block of numbers and certificates, for which upon issue, the issuing officer shall be allowed a fee of twenty-five cents (25cent(s)) for each certificate issued by the issuing officer, which fee shall be retained by the issuing officer, except that, in counties where the issuing officer is on salary basis, the fee shall be paid into the county treasury.

(b) All registration moneys, except the twenty-five cent (25cent(s)) fee allowed as mentioned in subsection (a), shall be remitted monthly to the commission not later than ten (10) days after the first of each month.

(c) Any unexpended sums in excess of costs of administration and enforcement that are available out of the moneys derived under this chapter shall be expended and used by the commission for the purposes of water safety education and improvement of noncommercial boating facilities in this state, and the acquisition and development of lands for boating purposes.



§ 69-9-209 - Rules and regulations.

(a) The commission shall establish uniform regulations governing the numbering, the safety equipment, and the operation of the vessels subject to this chapter so that any such vessel complying with the regulations may be operated with equal freedom, or under similar requirements, upon all the waters of Tennessee. Safety and operational regulations shall not be in conflict with federal laws and regulations applicable to such vessels upon the navigable waters of the United States that are within this state. The commission is authorized and directed to alter and amend its regulations as need be, from time to time, to prevent conflict with federal laws and regulations pertaining to vessels.

(b) (1) The commission is authorized to proclaim special rules and regulations governing the operation of vessels in special areas or under special conditions.

(2) (A) Notwithstanding the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, or any other law to the contrary, the executive director, with the concurrence of the commission, is specifically authorized to order the temporary suspension of the effectiveness of any rule or regulation governing the operation of vessels in special areas or under special conditions if the public health, safety and welfare, and the aquatic habitat can be reasonably protected. The temporary suspension of such rules or regulations may be by proclamation, and shall not be subject to the rulemaking and publication provisions of the Uniform Administrative Procedures Act.

(B) The executive director shall ensure that adequate public notice of such temporary suspension of the rules is given. Whenever possible, the executive director shall transmit written notice of the order to suspend temporarily the rules to the secretary of state for publication in the notice section of the monthly administrative register.

(c) Such rules and regulations of the commission as are authorized for this chapter shall be published at least one (1) time in newspapers whose circulation generally covers the areas affected by the rules and regulations. The publication of the rules and regulations is required to be at least fifteen (15) days before the terms of the rules and regulations will become effective. A copy of all rules and regulations passed by the commission shall be immediately filed with the secretary of state and the county clerks for the counties affected. The commission may conduct a public hearing on proposed rules or regulations.

(d) No municipality, or other local authority, shall establish any regulation of a local nature not in conformity with state regulations authorized in this section.

(e) On any proposed regulation affecting the equipment or operation, or both, of any vessel subject to this chapter, the commission may solicit the advice or opinions of representative boating associations, yacht clubs, and local, state or federal officials or agencies having knowledge or experience with the subject of the proposed regulations.

(f) The commission shall provide regulations to govern:

(1) Reports to be made and action required in case of accident;

(2) Reporting the destruction, sale, or transfer of ownership of numbered vessels;

(3) Reporting the change of address of owner of a numbered vessel;

(4) Special numbers for use by manufacturers or dealers for the demonstration or transportation of vessels;

(5) The issuance of certificates for boats from other states using the waters of Tennessee for more than sixty (60) days. For the purposes of this subdivision (f)(5), where such a vessel is in Tennessee solely for wet or dry storage or repairs, or both, the length of time that such vessel is in Tennessee for such purposes shall not be counted;

(6) Safety equipment, lights and operations not inconsistent with federal laws;

(7) Cooperation with local governments and federal authority for special events or to meet emergency situations;

(8) Issuance of special numbers to owners of fleets of boats for hire or rent;

(9) Equipment and activities associated with commercial boating; and

(10) Abandoned and salvaged vessels.



§ 69-9-210 - Reporting of boating accidents -- Rendering of assistance.

(a) Whenever any vessel operating upon the waters of Tennessee is involved in an accident, it is the duty of the operator, so far as the operator can do so without serious danger to the operator's own passengers, guests, crew, the operator or the operator's vessel, to render to all other persons affected by the accident such assistance as may be practicable and as may be necessary in order to save them from or to minimize any danger caused by the accident. The operator shall also give the operator's name, address, and identifying information regarding the operator's vessel, to any person injured or to the owner of any property damaged in the accident.

(b) Whenever an accident involves any vessel and results in the death, disappearance, or serious injury of any person, or in property damage in excess of two thousand dollars ($2,000), as estimated by the wildlife officer or operator, or complete loss of vessel, the operator or operators of the vessel shall file, with the agency, a full description of the accident, including such information as the commission may by regulation require, within the times prescribed in subsection (c).

(c) The agency shall be immediately notified of any boating accident within the meaning of this chapter that occurs on the waters of Tennessee by the operator or operators of any vessel involved in the accident. An accident reported pursuant to subsection (b) shall be filed within forty-eight (48) hours of the occurrence of an accident if the accident has resulted in the death, disappearance, or serious injury of any person. An accident reported pursuant to subsection (b) that results in property damage shall be filed within ten (10) days. If the operator is incapable of making the required notice or report, it is the responsibility of each passenger to ensure that notification is made and any required report is filed in conformance with this subsection (c).

(d) The report of a boating accident required to be made in this section shall not, during any judicial proceeding, be referred to in any way; it shall not be subject to subpoena nor admissible as evidence in any proceeding. Subject to these restrictions, information contained in a boating accident report and any statistical information based on the report will be made available upon request for official purposes to the United States coast guard and any federal agency successor to the coast guard. Any party or individual involved in a boating accident may obtain a copy of the report of the accident that has been filed by requesting same from the commission.

(e) (1) It is a Class A misdemeanor for any person to fail to stop or comply with the requirements of subsection (a) when the person knew or reasonably should have known that serious injury resulted from the accident.

(2) It is a Class E felony for any person to fail to stop or comply with the requirements of subsection (a) when the person knew or reasonably should have known that death resulted from the accident.



§ 69-9-211 - Regattas and other special aquatic events.

(a) The executive director may authorize the holding of regattas, motorboat or other boat races, marine parades, tournaments, exhibitions, or land-based events that are intended to be viewed from the water by vessel that impact navigation or the safety of vessels on any waters of this state. The commission shall adopt from time to time and amend regulations concerning the safety of motorboats and other vessels and persons on motorboats and vessels, either observers or participants.

(b) Notwithstanding any other provision of law to the contrary, the executive director is authorized to establish temporary zones and restrictions in connection with the authorization of a specific special aquatic event as provided for in subsection (c). The executive director shall ensure that adequate public notice of the temporary zones and restrictions is given.

(c) Whenever a regatta, motorboat or other boat race, marine parade, tournament, exhibition, or land-based event intended to be viewed from the water by vessel that impacts navigation or vessel safety is proposed to be held, the person in charge of the event, at least thirty (30) days prior to the event, shall file an application with the executive director for permission to hold such regatta, motorboat or other boat race, marine parade, tournament, exhibition, or land-based event intended to be viewed from the water by vessel that impacts navigation or vessel safety. The application shall set forth the date, time and location where it is proposed to hold such regatta, motorboat or other boat race, marine parade, tournament, exhibition, or land-based event intended to be viewed from the water by vessel that impacts navigation or vessel safety, and it shall not be conducted without authorization of the executive director in writing. For good cause shown, the executive director may waive the thirty (30) day requirement.



§ 69-9-212 - Regulation of motorboats carrying passengers for hire -- Exception.

(a) The commission is hereby authorized to establish rules, regulations and procedures for the inspection and approval of motorboats carrying passengers for hire and for the licensing of the operators of such vessels, but this part shall not apply to any vessel that holds a valid certificate of inspection issued by the United States coast guard, or any federal agency successor to the coast guard.

(b) Any person holding a valid motorboat operator's license issued by the United States coast guard or any federal agency successor to the coast guard shall be exempt from the licensing requirements of this part.



§ 69-9-213 - Boat liveries.

(a) The owner of a boat livery shall cause to be kept a record of the name and address of the person or persons hiring any vessel that is designed or permitted by the owner of the boat livery to be operated as a motorboat, and the identification number of the vessel. The record shall be preserved for at least six (6) months.

(b) Neither the owner of a boat livery, nor the owner's agent or employee shall permit any motorboat or any vessel designed or permitted by the owner to be operated as a motorboat or sailboat to depart from the owner's premises unless it shall have been provided either by the owner or renter, with the equipment required by this chapter and any rules and regulations made pursuant to this chapter.



§ 69-9-214 - Judicial notice of all published rules and regulations and proclamations.

Courts shall take judicial notice of all published rules and regulations and proclamations promulgated pursuant to this chapter and the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 69-9-215 - Liability of owners or operators.

(a) (1) The owner of a vessel, other than a bona fide person engaged in the business of renting boats or a person engaged in the business of selling, repairing or manufacturing boats, that loans a boat to a consumer or potential consumer on a temporary basis, shall be liable for any injury or damage occasioned by the negligent operation of that vessel, whether such negligence consists of a violation of the laws of this state, or neglecting to observe such ordinary care and such operation as the rules of the common law require.

(2) The operator of a boat that has been rented from a person engaged in the business of renting boats or that is on temporary loan from a person engaged in the business of selling, repairing, or manufacturing boats shall be liable for any injury or damage occasioned by the negligent operation of that vessel, whether such negligence consists of a violation of the laws of this state or neglecting to observe such ordinary care and such operation as the rules of the common law require.

(3) Nothing contained in subdivisions (a)(1) and (2) shall prohibit the application of common law liability as a basis for liability of a bona fide person engaged in the business of renting boats or a person engaged in the business of selling, repairing or manufacturing boats that loans a boat to a consumer or potential consumer on a temporary basis for injury or damages occasioned by the negligent operation of that vessel.

(b) (1) The owner is not liable, however, unless such vessel is being used with the owner's express or implied consent. It shall be presumed that such vessel is being operated with the knowledge and consent of the owner, if at the time of the injury or damage, it is under the control of the owner's spouse, father, mother, brother, sister, son, daughter, or other immediate member of the owner's family.

(2) In all actions for injury to persons or property caused by the negligent operation or use of any boat, vessel or motor propelled watercraft within this state, proof of ownership of such vessel shall be prima facie evidence that such vessel at the time of the cause of action was being operated and used with authority, consent and knowledge of the owner in the transaction out of which such injury or cause of action arose, and such proof of ownership likewise shall be prima facie evidence that such vessel was being operated by the owner, or by the owner's servant, for the owner's use and benefit and within the course and scope of the servant's employment. The prima facie evidence provisions of this subdivision (b)(2) shall also apply in cases of the negligent operation of a vessel being test-driven by a prospective purchaser with the knowledge and consent of the seller or the seller's agent whether or not the seller or the seller's agent is present in the vessel at the time of the alleged negligent operation. This section is intended to be remedial and it is the legislative intent that it be given a liberal construction.

(c) Nothing contained in this section shall be construed to relieve any other person from any liability that that person would otherwise have, but nothing contained in this section shall be construed to authorize or permit any recovery in excess of injury or damage actually incurred.

(d) This chapter shall not be construed to affect any rights accorded owners under the laws of the United States.



§ 69-9-216 - Prohibited acts.

(a) No person shall operate or interfere with the safe operation of any motorboat or vessel, or manipulate any water skis, surfboard, tube, specialty recreational device or similar device in a reckless or negligent manner so as to endanger the life, limb, or property of any person. Notwithstanding § 69-9-219 to the contrary, any person who interferes with the safe operation of any motorboat or vessel in a reckless or negligent manner so as to endanger the life, limb, or property of any person commits a Class C misdemeanor; provided, that any person who through such interference causes bodily injury or death commits a Class A misdemeanor.

(b) (1) It is unlawful for any person less than twelve (12) years of age to operate any vessel propelled by machinery upon the waters of Tennessee unless the person is under the direct supervision of an adult. This prohibition does not apply if the person is operating a vessel powered by a motor of eight and one-half (8.5) horsepower or less.

(2) For the purpose of this subsection (b), "direct supervision" means being in such proximity with the operator so as to be able to take immediate control of the vessel.

(3) Such supervising adult shall be jointly liable with the owner of a vessel as provided in § 69-9-215.

(c) (1) Any person who operates a motorboat towing any person riding or attempting to ride upon one (1) or more water skis, surfboard, tube, specialty recreational device or similar device on the waters of the state shall have present in such vessel a person or persons, twelve (12) years of age or older, other than the operator, who shall at all times observe the progress of the person being towed and the operator of the towing vessel shall at all times maintain an alert lookout ahead. This provision does not apply to motorboats equipped with not less than a one hundred seventy degree (170 degrees) wide angle rear-view mirror affixed in such a manner as will permit the operator to observe the progress of the person being towed.

(2) No person shall ride or attempt to ride upon water skis, surfboard, tube, specialty recreational device or similar device, or use or operate any vessel to tow any person on the waters of the state between sunset and sunrise and during periods of restricted visibility, except upon special permit issued by the agency.

(3) Any person riding or attempting to ride upon one (1) or more water skis, surfboard, tube, specialty recreational device or similar device, shall wear an adequate and effective life preserver, buoyant vest, or life belt filled with kapok, styrofoam, or cork, except upon special permit issued by the agency. Any operator of a vessel towing any person on water skis, surfboard, tube, specialty recreational device or similar device who is not wearing a life preserver, buoyant vest or life belt as prescribed in this subdivision (c)(3) is deemed in violation of this section.

(4) It is unlawful for any person or persons to install, or maintain any structure, or inclined platform known as a water ski jump on the waters of the state and it is unlawful for any person to use such platform, or structure for the purpose of water ski jumping, except upon special permit issued by the agency.

(5) This subsection (c) does not apply to a performer engaged in a professional exhibition or a person or persons engaged in an activity authorized by the agency.

(6) No person shall operate or manipulate any vessel, tow rope or other device by which the direction or location of water skis, surfboard, tube, specialty recreational device or similar device may be affected or controlled in such a way as to cause the water skis, surfboard, tube, specialty recreational device or similar device, or any person on the water skis, surfboard, tube, specialty recreational device or similar device, to collide with or strike against any object or person.

(d) No person, except an authorized representative of the federal government, the state, or any of its political subdivisions, shall use or operate a siren on the waters of this state.

(e) No person shall purposely sever the mooring lines, set adrift, injure, or damage in any manner any vessel that is moored, docked, buoyed, or tied up on the waters of the state, or purposely alter, injure, damage or destroy any buoys, markers, aids or lights placed, erected, or installed, for the safe operation of vessels upon the waters of this state.

(f) No person shall knowingly or purposefully give false information to the executive director or the executive director's officers or designees during an accident investigation or while checking for compliance with this chapter.

(g) Except to the extent permitted by federal law and in order to protect the health and safety of persons using the waters of the state, it is unlawful for any person to operate or use a vessel capable of discharging untreated sewage from such vessel into the waters of this state. It is also unlawful to discharge any treated or untreated sewage into any waters of the state lawfully designated as "no discharge." Such designation shall be based on the criteria as established by the United States environmental protection agency for determining discharge/no discharge waters regarding marine sanitation devices. Any such discharge of sewage from a vessel shall be prima facie evidence that the discharge was done by the operator, or owner if the operator cannot be determined, of such vessel; further, where such discharges are allowed under the federal Clean Water Act, compiled in 33 U.S.C. § 1251 et seq., and its implementing regulations, United States coast guard approved Type I and Type II marine sanitation devices are the only acceptable discharge treatment devices that may be used on the waters of this state, except that only Type II discharge devices may be used on vessels over sixty-five feet (65') in length unless otherwise provided by rule or regulation. The agency may establish by rule and regulation a system of inspection for compliance to be conducted by a properly trained, qualified and bonded private individual. This system shall in no way affect inspections as permitted under § 69-9-220.

(h) Any person or persons affected by a decision of the agency may appeal such decision to the commission.



§ 69-9-217 - Boating under the influence.

(a) It is unlawful for any person or persons to operate any vessel subject to registration or any commercial vessel as defined in this section on the public waters of the state while under the influence of any intoxicant, marijuana, narcotic drug, or drug producing stimulating effects on the central nervous system.

(b) For the purpose of this section:

(1) "Commercial vessel" means any vessel used or whose principal use is to carry passengers for hire for monetary or other consideration or any vessel used or whose principal use is to transport or to assist in the transportation of goods or services;

(2) "Drugs producing stimulating effects on the central nervous system" includes the salts of barbituric acid, also known as malonyl urea, or any compound, derivatives, or mixtures thereof that may be used for producing hypnotic or somnifacient effects, and includes amphetamine, desoxyephedrine or compounds or mixtures thereof, including all derivatives of phenolethylamine or any of the salts thereof, except preparations intended for use in the nose and unfit for internal use; and

(3) "Test" means any chemical test designed to determine the alcoholic or drug content of the blood.

(c) The fact that any person who operates any vessel subject to registration or any commercial vessel as defined in this section on public waters of the state while under the influence of narcotic or barbital drugs is or has been entitled to use such drugs under the laws of this state is not a defense to the violation of this section.

(d) (1) Any person who operates any vessel subject to registration or any commercial vessel as defined in this section on the public waters of the state shall be determined to have consented to one (1) or more tests for the purpose of determining the alcoholic or drug content of the person's blood; provided, that any such test is administered at the direction of an officer having reasonable grounds to believe the person has been operating any vessel subject to registration or any commercial vessel as defined in this section while under the influence of an intoxicant or drug.

(2) The specimen to be used for such test shall include blood, urine or breath.

(3) Any physician, registered nurse, licensed practical nurse, clinical laboratory technologist, clinical laboratory technician, licensed paramedic or, notwithstanding any other provision of law to the contrary, licensed emergency medical technician approved to establish intravenous catheters, technologist, or certified or nationally registered phlebotomist who, acting at the written request of an officer, withdraws blood from a person for the purpose of making such test, shall not incur any civil or criminal liability as a result of the withdrawing of such blood, except for any damages that may result from the negligence of the person so withdrawing. Neither the hospital nor other employer of such physician, registered nurse, licensed practical nurse, clinical technician, technologist, or certified or nationally registered phlebotomist, shall incur, except for negligence, any civil or criminal liability as a result of the act of withdrawing blood from any person submitting to such test.

(e) (1) An officer who requests that the person operating any vessel subject to registration or any commercial vessel as defined in this section submit to a test pursuant to this section for the purpose of determining the alcoholic or drug content of such person's blood shall, prior to conducting such test, advise the person that refusal to submit to such test will result in the suspension by the court of such person's privilege to operate any vessel subject to registration or any commercial vessel as defined in this section.

(2) The court having jurisdiction of the offenses for which such person was placed under arrest does not have the authority to suspend the privilege of a person who refuses to submit to the test if such person was not advised of the consequences of such a refusal.

(f) (1) If such person having been placed under arrest and thereafter has been requested by an officer to submit to the test and advised of the consequences for refusing to do so, refuses to submit, the test shall not be given and such person shall be charged with violating this section.

(2) The determination as to whether a person violated this section shall be made at the same time and by the same court as the one disposing of the offense for which such person was placed under arrest. If the court finds that the person violated this section, the person shall not be considered as having committed a criminal offense; however, the court shall suspend the privilege of such driver for a period of six (6) months.

(g) Any person, who is unconscious at the time of arrest or apprehension or otherwise in a condition rendering such person incapable of refusal, shall be subjected to the test, but the results of the test shall not be used as evidence against such person in any court without the consent of the person so tested.

(h) It is the duty of the enforcement agency investigating boating accidents in which fatalities or serious injuries occur to obtain blood alcohol content from all operators involved and submit the results of the blood alcohol content to the district attorney general.

(i) Upon the trial of any person charged with a violation of this section, the results of any test made of the person so charged are admissible in evidence in a criminal proceeding. Failure of an officer to request the administering of a test is likewise admissible in evidence in a criminal proceeding.

(j) (1) For the purpose of this section, evidence that there was, at the time alleged, five-hundredths of one percent (0.05%), or less, by weight of alcohol in the blood of the defendant, shall create no presumption.

(2) Evidence that there was, at the time alleged, alcohol concentration in a person's blood or breath equal to or greater than the amount constituting the offense of driving under the influence of an intoxicant as provided in § 55-10-401(2) shall constitute a violation of this section.

(k) The results of any test authorized by subsections (d)-(l) shall be reported in writing by the person making such test and such report shall have noted on it the time at which the sample analyzed was obtained from the person. Upon request of the person tested, the results of such test shall be made available to such person.

(l) (1) The procurement of a sample of a person's blood for making a test as provided by this subsection (l) and subsections (d)-(k), to be considered valid under this subsection (l) and subsections (d)-(k), shall be performed by a registered nurse, licensed practical nurse, clinical laboratory technologist, clinical laboratory technician, licensed paramedic or, notwithstanding any other provision of law to the contrary, licensed emergency medical technician approved to establish intravenous catheters, technologist, or certified or nationally registered phlebotomist, or at the direction of a medical examiner or other physician holding an unlimited license to practice medicine in Tennessee under procedures established by the department of health.

(2) Upon receipt of a specimen forwarded to the director's office for analysis, the director of the Tennessee bureau of investigation shall have it examined for alcohol concentration or for the presence of narcotic or other drugs, if requested by the arresting officer, county medical examiner, or any district attorney general. The chief medical examiner or the medical examiner's duly appointed representative shall execute a certificate that indicates the name of the accused, the date, time and by whom the specimen was received and examined, and a statement of the alcohol concentration or presence of drugs in the specimen.

(3) When a specimen taken in accordance with this section is forwarded for testing to the office of the director, a report of the results of such test shall be made and filed in the director's office, and a copy mailed to the district attorney general for the district where the case arose.

(4) The certificate provided for in subdivision (l)(2) is, when duly attested by the director or the director's duly appointed representative, admissible in any court, in any criminal proceeding, as evidence of the facts in the certificate stated, and of the results of the test; provided, that the person taking or causing to be taken the specimen and the person performing the test of such specimen shall be available, if subpoenaed as witnesses, upon demand by either party to the cause, or, when unable to appear as witnesses, shall submit a deposition upon demand by either party to the cause.

(5) The person tested is entitled to have an additional sample of blood or urine procured and the resulting test performed by any medical laboratory of the person's own choosing and at the person's own expense; provided, that the medical laboratory is licensed pursuant to title 68, chapter 29.

(m) It is unlawful for any person or persons to operate any vessel subject to registration or any commercial vessel as defined in this section on the public waters of the state while such person's privilege to do so is suspended.

(n) This section does not apply to any vessel that is moored or anchored.



§ 69-9-219 - Penalties.

(a) Any person who violates any of the provisions of this chapter, except § 69-9-216(a) or § 69-9-217, including any rules and regulations adopted by the commission, commits a Class C misdemeanor.

(b) Any person who violates § 69-9-216(a) commits a Class A misdemeanor.

(c) (1) (A) Any person violating § 69-9-217(a) commits a Class A misdemeanor and, upon conviction for the first offense, shall be fined not less than two hundred fifty dollars ($250) nor more than two thousand five hundred dollars ($2,500), and in the discretion of the court, shall be confined in the county jail or workhouse for a period not to exceed eleven (11) months and twenty-nine (29) days. In the discretion of the court, in addition to a fine or a jail sentence, or both, the person's privilege to operate any vessel subject to registration on the public waters of the state shall be suspended for a period not to exceed one (1) year.

(B) For conviction of the second offense, there shall be imposed a fine of not less than five hundred dollars ($500) nor more than two thousand five hundred dollars ($2,500), and in the discretion of the court, the person shall be confined in the county jail or workhouse for a period not to exceed eleven (11) months and twenty-nine (29) days, and the court shall prohibit such convicted person from operating any vessel subject to registration on the public waters of the state for a period of two (2) years.

(C) For the third or subsequent conviction, there shall be imposed a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) and the person shall be confined in the county jail or workhouse for not less than thirty (30) days nor more than eleven (11) months and twenty-nine (29) days, and the court shall prohibit such convicted person or persons from operating any vessel subject to registration on the public waters of the state for a period of not less than three (3) years nor more than ten (10) years.

(2) The court, in its discretion, may require a person convicted of a violation of § 69-9-217(a) to remove litter from public areas, playgrounds, picnic ramps and areas giving the public access to the public waters of the state or to work in a recycling center or other appropriate location for any prescribed period of time in addition to any of the penalties otherwise provided in this section. Any person sentenced to remove litter under the circumstances set out in this subdivision (c)(2) shall be allowed to do so at a time other than that person's regular hours of employment.

(3) For purposes of this section, a person whose convictions for violating § 69-9-217(a) occur more than ten (10) years apart is not considered a multiple offender and the penalties imposed upon multiple offenders by subdivisions (c)(1) and (2) do not apply to such person.

(4) No person charged with a violation of § 69-9-217(a) shall be eligible for suspension of prosecution and dismissal of charges pursuant to §§ 40-15-102 -- 40-15-105 and 40-32-101(a)(3)-(c)(3), or for any other pretrial diversion program, nor shall any person convicted under § 69-9-217(a) be eligible for suspension of sentence or probation pursuant to title 40, chapter 35, part 3, or any other law authorizing suspension of sentence or probation, until such time as the person has fully served day for day at least the minimum sentence provided by law.

(5) All persons sentenced under subdivision (c)(1) or (c)(2) shall be required to serve the difference between the time actually served and the maximum sentence on probation. The judge, in the judge's discretion, may impose any conditions of probation that are reasonably related to the offense but shall impose the following conditions:

(A) Participation in an alcohol safety boating under the influence (BUI) school program, if available;

(B) Upon the second or subsequent conviction for violating § 69-9-217(a), participation in a program of rehabilitation at an alcohol treatment facility, if available; and

(C) The payment of restitution to any person suffering physical injury or personal losses as the result of such offense, if such person is economically capable of making such restitution.

(6) (A) Any person convicted under § 69-9-217(a) of an initial or subsequent offense shall be advised in writing of the penalty for second and subsequent convictions, and, in addition, when pronouncing sentence, the judge shall advise the defendant of the penalties for additional offenses.

(B) In the prosecution of second or subsequent offenders, the indictment or charging instrument must allege the prior convictions for violating any of the provisions of § 69-9-217(a), setting forth the time and place of each prior conviction or convictions.

(7) In addition to all other fines, fees, costs and punishments now prescribed by law, in any county having a county operated blood alcohol concentration testing facility, a blood alcohol concentration (BAC) test fee in the amount of seventeen dollars and fifty cents ($17.50) will be assessed upon conviction of an offense of operating a vessel subject to registration for each offender who has taken a breath-alcohol test on an evidential breath testing unit provided, maintained and administered by a law enforcement agency in the counties or where breath, blood or urine has been analyzed by a publicly funded forensic laboratory. This fee shall be collected by the clerks of various courts of the counties and forwarded to the county trustee on a monthly basis, and designated for exclusive use by the law enforcement testing unit of the counties if the BAC test was conducted on an evidential breath testing unit. If the blood alcohol test was conducted by a publicly funded forensic laboratory, the fee shall be collected by the clerks of the various courts of the counties and forwarded to the county trustee on a monthly basis and designated for exclusive use by the publicly funded forensic laboratory.

(8) No person arrested under this subsection (c) shall be subject to strip searches or body cavity searches, or both, unless the arresting officer has probable cause to believe the arrested person may be concealing a weapon or contraband, or both, in such person's body cavity. "Contraband" includes, but is not limited to, illegal drugs.

(d) Any person violating § 69-9-217(m) commits a Class B misdemeanor and, upon conviction of the violation, shall be fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) or shall be confined in the county jail or workhouse for no more than thirty (30) days, or both.



§ 69-9-220 - Authority of enforcement officers -- Arrest -- Inspections -- Warning citations -- Emergency vessels.

(a) Every wildlife officer and any additional enforcement officers who may be specified by the executive director have the authority to enforce this chapter and, in the exercise of the authority, have the authority to stop and board any vessel subject to this chapter. They may arrest on sight, without warrant, any person detected by them in the act of violating any of the provisions of this chapter. The officer may, without a warrant, arrest a person at the scene of a boating accident who is the operator of a vessel involved in such accident when, based on personal investigation, the officer has probable cause to believe that such person has violated either § 69-9-216(a), relative to reckless or negligent endangerment or § 69-9-217(a), relative to boating under the influence. They have the same right as sheriffs to require aid in arresting, with or without process, any person found by them violating any of the provisions of this chapter.

(b) No person shall resist, hinder, obstruct, or abuse any law enforcement officer while the officer is attempting to arrest offenders of this chapter or while the officer is making necessary inspections to determine that there is compliance with this chapter.

(c) The commission is authorized to provide by duly promulgated regulation a system for issuing warning citations under such conditions as may be deemed proper.

(d) This section does not authorize officers to inspect vessels for any purpose other than to determine if the vessels meet the registration and safety requirements of this chapter.

(e) Vessels operated by persons commissioned as law enforcement officers as provided in subsection (a), shall be designated as emergency vessels and both the vessel and the law enforcement officer are exempt from normal operating requirements when the vessel is being used for law enforcement purposes.



§ 69-9-222 - Report of fines and forfeitures -- Disposition of funds.

On or before the fifteenth day of each month, magistrates or clerks of general sessions courts and other courts shall make a detailed report of all fines and forfeitures collected during the previous calendar month, this report to be made on forms provided by the commission, and the magistrates or clerks of general sessions courts shall retain ten percent (10%) of fines and forfeitures collected or taken, and shall pay one half (1/2) of the balance to the state treasurer with the report, to be placed to the credit of the wildlife resources fund, and shall pay one half (1/2) of the balance to the trustee of the county in which the fine or forfeiture was collected, to be placed to the credit of the general funds of the county.



§ 69-9-224 - Termination of unsafe use.

The executive director, or the executive director's designees or officers, upon observing a boat being used without sufficient lifesaving or firefighting devices, or in an overloaded or other unsafe condition, which in such person's judgment creates an especially hazardous condition, may direct the operator to take whatever immediate and reasonable steps would be necessary for the safety of those aboard the vessel, including directing the operator to return to mooring and to remain there until the situation creating the hazard is corrected or ended.



§ 69-9-225 - Personal flotation devices required for persons twelve (12) years of age and under -- Penalty.

(a) All persons twelve (12) years of age and under in an open boat or on an open deck of a vessel being used for recreational purposes on the waters of this state shall wear a United States coast guard approved wearable personal flotation device while such vessel is underway. Any personal flotation devices required by this section shall be in good and serviceable condition, appropriately sized and properly worn by the person. It is unlawful for any person to operate a vessel in violation of this section.

(b) This section does not apply to a commercial vessel owned and operated by a commercial entity that charges a per passenger fee.

(c) A violation of this section is a Class C misdemeanor punishable by a fine of not more than fifty dollars ($50.00).

(d) Any person cited under this section shall be given thirty (30) days to provide to the officer proof of legal age and for good cause shown, in the judgment of the officer, such period shall be extended for an additional period of thirty (30) days. In the event the proof shows that the person was of legal age at the time of arrest, the individual shall not be required to appear in court and the court, upon request of the officer, shall dismiss the citation and there shall be no costs assessed to the person.



§ 69-9-226 - Operation of vessel by persons born after January 1, 1989 -- Exceptions -- Boating safety course certificates -- Violations.

(a) Except as provided in subsection (b), it is unlawful for any person born after January 1, 1989, to operate any vessel subject to registration on any waters of this state unless the operator:

(1) Has successfully completed a monitored National Association of State Boating Law Administrators (NASBLA) approved boating safety examination administered by the agency or an approved representative of the agency; and

(2) Has received a certificate from the Tennessee wildlife resources agency as evidence of successful completion of a monitored NASBLA-approved boating safety examination administered by the agency or an approved representative of the agency; or

(3) Is accompanied on the vessel by, and is under the direct supervision of a person who:

(A) Is eighteen (18) years of age or older and is certified as provided in subdivisions (a)(1) and (2); or

(B) Was born on or before January 1, 1989.

(b) Subsection (a) shall not apply to:

(1) Nonresidents of Tennessee. Nonresidents of Tennessee shall show proof of successful completion of an approved NASBLA course;

(2) Renters of watercraft who have completed a safety orientation, which safety orientation shall be available at the rental location;

(3) Vessels powered by engines of eight and one-half (8.5) horsepower or less;

(4) Persons with operator licenses issued by the United States coast guard; or

(5) Operators of sailboats when under sail alone.

(c) Certificates of completion of boating safety courses required by this section:

(1) Must be in the possession of the boat operator while such boat is in operation;

(2) Shall contain a physical description of the boat operator, including, but not limited to, the operator's address, date of birth, and a unique tracking number;

(3) Shall not expire, but may be revoked by action of an applicable court; and

(4) Shall be issued for a fee of ten dollars ($10.00). Replacement cards shall be issued for a fee of five dollars ($5.00).

(d) A violation of this section is a Class C misdemeanor punished by a fine only and, in addition to the fine, a court may revoke a certificate of completion of a boat safety course. It is unlawful for an owner or person directly in charge of a vessel subject to registration to authorize or permit knowingly such vessel to be operated on the waters of this state in violation of this section. This subsection (d) shall not apply to renters of watercraft.






Part 3 - Engine Mufflers

§ 69-9-301 - Mufflers required.

The exhaust of every internal combustion engine used on any vessel shall be effectively muffled by a muffling device or system to muffle the noise of the exhaust.



§ 69-9-302 - Noise level restrictions -- Testing for noise levels.

(a) No person shall operate any vessel in or upon the waters of Tennessee in such a manner as to exceed 86 bdA measured at a distance of fifty feet (50') from the vessel.

(b) Testing procedures employed to determine such noise levels shall be in accordance with the exterior sound level measurement procedure for pleasure motorboats recommended by the society of automotive engineers in its recommended practice designated SAEJ34. The agency may, by regulation, amend such testing procedures when deemed necessary to adjust to advances in technology.



§ 69-9-303 - Certification by manufacturers -- Testing procedures.

(a) Vessel motors manufactured after January 1, 1977, and offered for sale in Tennessee shall be certified to the agency by the motor manufacturer as having been tested and found not to exceed the noise levels prescribed in § 69-9-302.

(b) Testing procedures employed to determine such noise levels shall be in accordance with § 69-9-302. The agency may, by regulation, amend such testing procedures when deemed necessary to adjust to advances in technology.



§ 69-9-304 - Alterations to engines -- Cutouts.

(a) No person shall remove or alter any part of an engine, its propulsion unit, or its enclosure, or modify the mounting of an engine in or upon a vessel in such a manner as to exceed the noise levels prescribed in § 69-9-302.

(b) The use of cutouts is prohibited.



§ 69-9-305 - Regattas and boat races excepted.

This part shall not apply to vessels competing in a regatta or boat race approved as provided in § 69-9-211, and for such vessels while on trial runs, during a period not to exceed forty-eight (48) hours immediately preceding such regatta or race and for such vessels while competing in official trials for speed records during a period not to exceed forty-eight (48) hours immediately following such race or regatta.



§ 69-9-306 - Violations -- Penalties.

A violation of this part is a Class C misdemeanor.






Part 4 - Diving Safety

§ 69-9-401 - Display, use and illumination of divers-down flags.

(a) All divers shall prominently display a divers-down flag in the area in which they are diving when diving in an area other than one customarily used for swimming only.

(b) Divers shall not display a divers-down flag any longer than thirty (30) minutes before and after the dive.

(c) Divers shall surface within fifty feet (50') of the divers-down flag.

(d) When diving after dusk, divers shall illuminate the divers-down flag to make it visible from at least three hundred feet (300').

(e) No one shall use a divers-down flag to stop, limit, or otherwise affect the flow of water traffic.

(f) Violations of this section shall be punished as follows:

(1) First offense, a fine of not less than twenty-five dollars ($25.00);

(2) Second offense, a fine of not less than fifty dollars ($50.00); and

(3) Third offense, a fine of not less than two hundred fifty dollars ($250) and up to six (6) months imprisonment.



§ 69-9-402 - Location, measurements and illumination of divers-down flags.

(a) Any boats used as diver stations, diver support boats, or diver supply boats shall display the divers-down flag from their mast or flag staff during the dive. The divers-down flags shall be no smaller than twenty inches (20'') by twenty-four inches (24''). Divers not associated with the boats shall display a divers-down flag no smaller than twelve inches (12'') by twelve inches (12'').

(b) After dark, divers shall illuminate divers-down flags to make them visible from at least three hundred feet (300').

(c) At all times such divers-down flags shall be visible from three hundred sixty degrees (360 degrees).

(d) This section shall apply only to waterways customarily used by boat traffic.

(e) Violations of this section shall be punished as follows:

(1) First offense, a fine of not less than twenty-five dollars ($25.00);

(2) Second offense, a fine of not less than fifty dollars ($50.00); and

(3) Third offense, a fine of not less than two hundred fifty dollars ($250).



§ 69-9-403 - Restricted and no-wake zones.

(a) No boat shall come any closer than fifty feet (50') to any divers-down flag and shall treat the area within two hundred feet (200') of a divers-down flag as a no wake zone.

(b) This section shall not apply to a boat used as a diver station, diver support, or diver supply boat.

(c) Violations of this section shall be punished in accordance with § 69-9-219(b).



§ 69-9-404 - International code flag Alpha.

(a) The international code flag Alpha shall be used in the manner set out in § 69-9-402 by boats sending air or other gases to a diver through an air hose. Such use shall be in addition to any other coast guard approved use of this flag.

(b) The divers-down flag shall not be used in lieu of the Alpha flag to indicate lack of maneuverability.

(c) Whether or not the Alpha flag is being flown, the divers-down flag must be used to mark the location of divers.



§ 69-9-405 - When international rules govern.

In the event that this part is inconsistent with the international rules of navigation, the international rules of navigation shall govern the inconsistency, but the other provisions of this part shall remain in force.






Part 5 - Personal Watercraft

§ 69-9-501 - "Personal watercraft" defined.

As used in this part, "personal watercraft" means a mechanically propelled vessel that is designed to be operated by a person sitting, standing or kneeling on the vessel rather than being operated in a conventional manner by a person sitting, standing, or kneeling inside the vessel. It includes, but is not limited to, Jet Skis, Waverunners, Sea-Doos, Wetjets, Aquajets, Polaris, Tigersharks, and similar craft.



§ 69-9-502 - Flotation devices.

A person may not operate a personal watercraft on the waters of Tennessee unless each person aboard the vessel, or being towed by the vessel, is wearing a United States coast guard (USCG) approved Type I, II, III, or V personal flotation device in accordance with the USCG approval label.



§ 69-9-503 - Engine cutoff switches.

A person operating a personal watercraft on the waters of Tennessee shall have a lanyard type engine cutoff switch and must attach the lanyard to the person, clothing, or personal flotation device as is appropriate.



§ 69-9-504 - Safe operating requirements -- Prohibited maneuvers -- Warning flags.

(a) A personal watercraft shall at all times be operated on the waters of Tennessee in a reasonable and prudent manner. Maneuvers that endanger life, limb, or property, or create a public nuisance shall constitute reckless operation of a vessel as provided in § 69-9-216(a) and shall be punished upon conviction as provided in § 69-9-219. These acts shall include, but not be limited to:

(1) Weaving through congested vessel traffic at high speed;

(2) Following within the wake, and closely behind, a vessel towing a person or persons on water skis or other water sport devices;

(3) Cutting between a boat and the person or persons being towed by that boat;

(4) Crossing in close proximity to the stern of another vessel or when visibility around the other vessel is obstructed;

(5) Steering a vessel toward any object or person in the water and turning sharply at close range so as to spray the object or person; and

(6) Jumping the wake of another vessel within one hundred feet (100') of that vessel.

(b) If the operator of a vessel feels that the operation of a personal watercraft is creating a hazard to that vessel or a person being towed by that vessel, they shall exhibit an orange flag and wave it in such a manner to signal the operator of the personal watercraft to steer away, or to take such action that will end the hazard. The flag shall be no less than twelve inches (12'') by twelve inches (12'') in size.



§ 69-9-505 - Operation by children prohibited.

It is unlawful for any person under twelve (12) years of age to operate a personal watercraft upon the waters of Tennessee unless such person is under the direct supervision of an adult. "Direct supervision" means being in such proximity with the operator so as to be able to take immediate control of the vessel.



§ 69-9-506 - Leasing of personal watercraft by persons under sixteen (16) years of age prohibited.

No person under sixteen (16) years of age may rent or attempt to hire, lease, or rent a personal watercraft. It shall be illegal for any marina, livery, or rental operation to hire, lease, or rent a personal watercraft to any person under sixteen (16) years of age. Further, no marina, livery, or other rental operation may hire, lease, or rent a personal watercraft to any first-time renter until the rental operation at first provides an orientation, approved by the wildlife resources agency, to the renter containing at least the following information: basic operation of the craft, including steering capability when the power is decreased or at idle; required safety equipment and the use of the engine cutoff switch; rules of the road; meaning of the state uniform waterway marking system buoys; regulations regarding wake-jumping and other regulations specific to personal watercraft. Further, the renter must acknowledge in writing that the renter has received such instruction, the marina, livery, or other rental operation must keep on file such acknowledgment for a period of at least thirty (30) days, and such record shall be available for inspection by enforcement officers during regular business hours.



§ 69-9-507 - Towing safety -- Rearview mirrors.

(a) No person shall utilize a personal watercraft to tow a person or persons on water skis or other water sport devices unless the personal watercraft has an observer on board, at least twelve (12) years of age, who can constantly observe the person or persons being towed, or it is equipped with rearview mirrors meeting the specifications established by statute or regulation of the commission.

(b) The specifications for rearview mirrors on personal watercraft used for towing any person shall be as follows: Each mirror shall contain a minimum viewing size of sixty-five (65) square centimeters (10 sq. in.), a minimum viewing area height of sixty-four (64) millimeters (2.5 in.), and minimum viewing area width of one hundred (100) millimeters (4.0 in.). The mirrors shall be mounted or attached on both the right and left sides of the personal watercraft so as to provide the maximum rearward observation by the operator. Mirrors shall not be mounted or attached to the steering mechanism of the personal watercraft. The minimum combined viewing area of both mirrors shall be one hundred thirty (130) square centimeters (20 sq. in.).

(c) It is a Class A misdemeanor to tow any person by personal watercraft unless the watercraft meets all of these specifications.



§ 69-9-508 - Watercraft owner not to violate provisions of this part -- Exceptions to this part.

(a) It is unlawful for the owner of any personal watercraft or any person having charge of or control of a personal watercraft to authorize or knowingly permit these to be operated on the waters of this state by a person in violation of this part.

(b) This part does not apply to a performer engaged in professional exhibition or a person participating in a regatta, race, marine parade, tournament, or exhibition, and any rules and regulations issued by the commission.









Chapter 10 - Well Drilling

§ 69-10-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of ground water management;

(2) "Commissioner" means the commissioner of environment and conservation, the commissioner's duly authorized representative and, in the event of the commissioner's absence or a vacancy in the office of commissioner, the deputy commissioner of environment and conservation;

(3) "Department" means the department of environment and conservation;

(4) "Drill" means to dig, drill, redrill, construct, deepen or alter a well;

(5) "Geothermal well" means a hole drilled into the earth, by boring or otherwise, greater than twenty feet (20') in depth constructed for the primary purpose of adding or removing British Thermal Units (BTUs) from the earth for heating or cooling;

(6) "Inactive well" means any well that is not in use and that does not have functioning equipment, including bailers, associated either with or attached to the well;

(7) "Installer" means any person who installs or repairs well pumps or who installs filters and water treatment devices;

(8) "Log" means a record of the consolidated or unconsolidated formation penetrated in the drilling of a well, and includes general information concerning construction of a well;

(9) "Monitoring well" means a hole drilled into the earth, by boring or otherwise, constructed for the primary purpose of obtaining information on the elevation or physical, chemical, radiological or biological characteristics of the ground water or for the recovery of ground water for treatment, or both;

(10) "Person" means any individual, organization, group, association, partnership, corporation, limited liability company, utility district, state or local government agency or any combination of them;

(11) "Water well" means a hole drilled into the earth, by boring or otherwise, for the production of water;

(12) "Well" means one of these three (3) types of holes in the earth: a geothermal well, a monitoring well, or a water well; and

(13) "Well owner" means the person who owns the real property on which a well exists or is to be drilled; provided, however, that in the case of any monitoring or remediation required by the department or the commissioner, the well owner shall be the person responsible for such monitoring or remediation.



§ 69-10-102 - Well driller's and installer's licenses required.

(a) It is unlawful for any well to be drilled or closed except by licensed individuals. In order to obtain a water well, a monitoring well or a geothermal well driller's license, an individual shall file with the commissioner, on or before July 31 of each year, an application form to be made available by the commissioner, with the following information:

(1) The name under which the individual is doing business in this state;

(2) The office address or principal place of business of the individual; and

(3) Such other information as the commissioner may deem reasonable and necessary.

(b) Each applicant for one of the three (3) types of well driller's license shall submit the required fee to the commissioner with the application. The amount of the application fee for each annual license shall not exceed the amount stated in § 68-203-103(h) and shall be set in a rule promulgated by the commissioner. The payment of the fee shall be in lieu of any additional state or county privilege tax. Upon finding that the applicant meets all requirements for the license, the commissioner shall issue the license for a period not to exceed one (1) year.

(c) An individual may apply for more than one of the three (3) types of well driller's licenses and may apply for a pump installer or water treatment installer license, or both, by applying for all licenses desired and paying the required fees.

(d) It is unlawful, except if it is done by a licensed individual:

(1) To engage in the business of installing, removing or repairing geothermal wells or water well pumps or drop lines in geothermal wells or water wells; or

(2) To engage in the business of repairing, servicing or installing filters and water treatment devices on geothermal wells or water wells.

(e) In order to obtain a license to install pumps or to install filters and treatment devices in geothermal wells or water wells, an individual shall annually file with the commissioner, on or before July 31 of each year, an application form made available by the commissioner, with the following information:

(1) The name under which the individual is doing business in this state;

(2) The office address or principal place of business of the individual; and

(3) Such other information as the commissioner may deem reasonable and necessary.

(f) Each applicant for a pump installer or a water treatment installer license, or both, shall submit the required annual fee to the commissioner with the application. The amount of the application fee for each of these annual licenses shall not exceed the amount stated in § 68-203-103(h) and shall be set in a rule promulgated by the commissioner. Upon finding that the applicant meets all requirements for the license, the commissioner shall issue the license for a period not to exceed one (1) year.

(g) Each licensee individually shall obtain continuing education credits, as determined by the commissioner and established by rules promulgated under this chapter, during each twelve-month period beginning on August 1, 2003.

(h) Reciprocity to well drillers and installers licensed in other states will be granted by the department, provided the applicant meets the requirements as required under this chapter.



§ 69-10-103 - Drilling requirements -- Inspections.

(a) It is unlawful, and a violation of this chapter, for any person to drill a water well or geothermal well within this state, unless the following provisions are complied with:

(1) The driller of such well shall be licensed as provided in § 69-10-102;

(2) The driller shall, at all times during the drilling of such well, keep posted in a conspicuous location, at or near the well being drilled, a copy of the appropriate license; and

(3) The driller of a water well or geothermal well, after the completion of the drilling of each well, shall deliver to the commissioner upon forms to be supplied by the commissioner, a report of well driller by a date determined by the commissioner to contain at least the following information:

(A) The name and address of the well owner;

(B) The location of the well;

(C) The date upon which the well was completed; and

(D) The log of the well.

(b) The commissioner shall have the authority to inspect and approve or disapprove, based on the requirements of this chapter, the drilling of any water well or geothermal well, the installation and repair of well pumps or water treatment devices, the installation and repair of all conduits, valves, or other appurtenances that convey water between the well and any building, structure or any water discharge point.

(c) All water wells and geothermal wells shall be drilled, dug, constructed, altered, maintained, and closed in accordance with all standards and requirements established by rules promulgated under this chapter.



§ 69-10-104 - Supervision by licensed driller required.

(a) It shall be unlawful to operate or install any equipment in the drilling of geothermal, water or monitoring wells unless a licensed individual, or an operator designated by the licensee, supervises the activity.

(b) It shall be unlawful to install any pumps or water treatment devices in geothermal wells and water wells unless a licensed individual, or an operator designated by the licensee, supervises the activity.



§ 69-10-105 - Suspension and revocation of well drilling or installer's licenses.

(a) A license or operator card may be refused, or a license or operator card duly issued may be suspended or revoked, or the renewal of the license or operator card refused by the commissioner, upon a finding that the applicant or holder:

(1) Intentionally made a material misstatement in the application for the license;

(2) Willfully violated any provision of this chapter or any rule or regulation promulgated pursuant to this chapter;

(3) Obtained, or attempted to obtain, the license by fraud or misrepresentation;

(4) Been guilty of fraudulent or dishonest practices;

(5) Demonstrated lack of competence as a driller of wells or as an installer;

(6) Has failed to comply with an order or assessment issued by the commissioner; or

(7) Has been convicted of a felony.

(b) All actions pursuant to this section shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) No licensee whose license has been revoked under this section is entitled to file another application for a license as a well driller or as an installer within one (1) year from the effective date of such revocation, or, if judicial review of such revocation is sought, within one (1) year from the date of the final court order or decree affirming such revocation. Such application, when filed, may be refused by the commissioner, unless the applicant shows good cause why revocation of the license shall not be deemed a bar to the issuance of a new license.



§ 69-10-106 - Powers of commissioner.

The commissioner has the power to:

(1) Promulgate rules and regulations as the commissioner deems reasonable and necessary to effectuate the purposes of this chapter. Such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(2) Exercise general supervision over the administration and enforcement of this chapter and all rules and regulations promulgated under this chapter;

(3) Make inspections and investigations, collect samples, carry on research, or take such other action as may be necessary to carry out this chapter, rules and regulations issued pursuant to this chapter, and any orders that the commissioner may issue;

(4) Enter or authorize the commissioner's agents to enter at all reasonable times upon any property other than dwelling places for the purpose of conducting investigations or studies or enforcing any of the provisions of this chapter;

(5) Bring suit in the name of the department for any violation of this chapter, rules and regulations, and orders of the commissioner seeking any remedy provided in such chapter, rules and regulations, and orders, as well as, any other statutory or common law remedy provided in statutory or common law;

(6) Assess civil penalties for violation of any provision of this chapter or any rule, regulation, standard adopted or order issued by the commissioner pursuant to this chapter;

(7) Issue orders as may be necessary to secure compliance with this chapter, as well as the rules and regulations adopted pursuant to this chapter;

(8) Investigate any alleged or apparent violation of this chapter and to take any action authorized under this chapter as the commissioner deems necessary to enforce this chapter;

(9) Issue licenses as provided by this chapter;

(10) Establish standards for installation of pumps and treatment devices and establish standards for the proper drilling, construction, maintenance, and closure by well drillers, including, but not limited to, the casing, perforating, plugging, cementing, and capping of wells and for maintenance of water wells and geothermal wells by well owners; and

(11) Require corrective action, including closure, of all inactive wells or improperly constructed or maintained wells that have caused or will cause harm to ground water.



§ 69-10-107 - Board of ground water management.

(a) (1) In order to advise and assist the commissioner in the preparation of rules and regulations, there is hereby created and established an advisory board to be known as the board of ground water management, consisting of five (5) members, including the commissioner and director of water resources or their designees, who shall be ex officio members of the board, and three (3) persons actively engaged in the drilling of wells, and one (1) of whom shall be resident of each of the three (3) geographical grand divisions of the state, and shall be appointed by the governor for terms of three (3) years each. The first well driller appointed to the board from:

(A) Middle Tennessee shall serve for a term of three (3) years from and after the date of appointment;

(B) East Tennessee shall serve for a term of two (2) years from and after the date of appointment; and

(C) West Tennessee shall serve for a term of one (1) year from and after the date of appointment.

(2) Thereafter, upon the expiration of the term of any members of the board engaged in well drilling, a successor shall be appointed by the governor for a term of three (3) years, the appointees shall be residents of Tennessee, and holders of certificates as well drillers issued under this chapter or prior acts, and each appointee shall have been actively engaged in well drilling in this state for not less than five (5) years next preceding appointment. No appointive member shall be appointed to more than two (2) consecutive full terms.

(b) Any vacancy on the board, which may occur from any cause, shall be filled by appointment by the governor for the unexpired term in the same manner as regular appointments are made, and the dates of tenure of office as provided in subsection (a) shall be maintained.

(c) The commissioner shall serve as chair and the director of water resources shall serve as secretary of the board, which shall meet at least once annually at a time and place determined by the board. A quorum consists of three (3) members of the board. The board members shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) The board shall adopt and implement rules and regulations to create a conflict of interest policy for board members. The policy shall mandate annual written disclosures of financial interests, other possible conflicts of interest, and an acknowledgement by board members that they have read and understand all aspects of the policy. The policy shall also require persons who are to be appointed to the board to acknowledge, as a condition of appointment, that they are not in conflict with the conditions of the policy.

(e) Prior to the issuance of any well driller's license or any installer's license, the board of ground water resources shall review the application for such license and shall make a recommendation to the commissioner either for or against issuance of such license. The board shall promulgate rules and regulations, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that specify the criteria to be used by the board in making such recommendations.



§ 69-10-109 - Disbursement of moneys.

All funds received by the commissioner under this chapter, together with any interest earned on the funds, shall be deposited into a separate account in the environmental protection fund created by § 68-203-101.



§ 69-10-110 - Violations -- Enforcement -- Penalties.

(a) (1) Whenever the commissioner has reason to believe that a violation of this chapter or regulations pursuant to this chapter has occurred, is occurring, or is about to occur, the commissioner may cause a written complaint to be delivered to the alleged violator or violators. The complaint shall specify the provision or provisions of this chapter, regulation, or order alleged to be violated or about to be violated, the facts alleged to constitute a violation of this chapter, regulation, or order, may order that corrective action be taken within a reasonable time to be prescribed in such order, and shall inform the violators of the opportunity for a hearing.

(2) Any such order shall become final and not subject to review unless the person or persons named in the order request by written petition a hearing no later than thirty (30) days after the date such order is delivered; provided, that the commissioner may review such final order, on the same grounds upon which a court of the state may review default judgments.

(b) The commissioner, upon finding that the public health, safety or welfare imperatively requires immediate action, may, without prior notice, or without preceding the action with a hearing, issue an order requiring that such action be taken as the commissioner deems necessary under the circumstances. A person to whom such an order is directed shall comply immediately pending the opportunity for a prompt hearing.

(c) Except as otherwise expressly provided, any notice, complaint, order, or other instrument issued by or under authority of this chapter may be served on any person by the commissioner or any person designated by the commissioner, by certified mail, or in accordance with Tennessee statutes authorizing service of process in civil actions.

(d) Any person who violates or fails to comply with any provision of this chapter, any order of the commissioner issued pursuant to this chapter, or any rule, regulation, or standard adopted pursuant to this chapter shall be subject to a civil penalty of not less than fifty dollars ($50.00) nor more than five thousand dollars ($5,000) per day for each day of violation. Each day such violation continues is a separate violation. In addition, such person shall also be liable for any damages to the state resulting from the violation, without regard to whether any civil penalty is assessed.

(e) Any civil penalty or damages shall be assessed in the following manner:

(1) The commissioner may issue an assessment against any person responsible for the violation or damages;

(2) Any person against whom an assessment has been issued may secure a review of such assessment by filing with the commissioner a written petition setting forth the grounds and reasons for the objections and asking for a hearing in the matter involved. If a petition for review of the assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment and it shall become final; and

(3) Whenever any assessment has become final because of a person's failure to appeal the commissioner's assessment, the commissioner may apply to the appropriate court for a judgment and seek execution of such judgment. The court, in such proceedings, shall treat the failure to appeal such assessment as a confession of judgment in the amount of the assessment.

(f) In assessing a civil penalty, the following factors may be considered:

(1) The harm done or potential for harm to the public health or the environment;

(2) Whether the civil penalty imposed will be a substantial economic deterrent to the illegal activity;

(3) The economic benefit gained by the violator;

(4) The amount of effort put forth by the violator to remedy this violation; and

(5) Any unusual or extraordinary enforcement costs incurred by the commissioner.

(g) Damages to the state may include any reasonable expenses incurred in investigating and enforcing violations of this chapter, or any other actual damages caused by the violation.

(h) Any person violating, or failing, neglecting, or refusing to comply with any of the provisions of this chapter or rules or regulations commits a Class C misdemeanor. Each day upon which such violation occurs is a separate offense.

(i) No warrant, presentment, or indictment arising under this chapter shall be issued except upon application by the commissioner or upon such application authorized in writing.

(j) Any hearing or rehearing brought before the commissioner shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(k) When there is reason to believe that a person has violated, or is about to violate, any of the provisions of this chapter or any license or orders issued under this chapter, the commissioner may institute proceedings in the appropriate court for injunctive relief.



§ 69-10-111 - Notice of intent to drill.

No water well or geothermal well shall be drilled unless the well owner or the well driller, on behalf of the well owner, has previously notified the commissioner of the intent to drill a well in the manner prescribed by the commissioner. The notice of intent to drill shall include, at a minimum, the name and address of the owner and the location of the well. The fee for the notification shall be submitted by the well owner or the well driller in accordance with the requirements of the rules but no later than the report of well driller pursuant to § 69-10-103.



§ 69-10-112 - Municipalities under home rule or counties under charter -- Exemptions.

(a) Any municipality that has adopted home rule under article XI, § 9 of the Tennessee Constitution, or any county operating under a county charter form of government, may enact, by ordinance or resolution respectively, enforceable requirements not less stringent than the standards adopted by the state pursuant to this chapter.

(b) Any such municipality that has adopted home rule under article XI, § 9 of the Tennessee Constitution, any county operating under a county charter form of government, or any political subdivision under such municipality or county, may be exempted from this chapter, except for the well driller licensing and license fee provisions that shall remain as a state function. Any such municipality, county or political subdivision desiring to be exempted from this chapter may file a petition for certificate of exemption with the commissioner. The commissioner shall grant or deny the petition.

(c) The certificate of exemption shall be granted if the commissioner determines that the home rule municipality, or county operating under a county charter form of government, has enacted provisions not less stringent than this chapter and that such enactments are being, or will be, adequately enforced.

(d) The commissioner may grant a certificate of exemption in whole or in part, may prescribe a time schedule for various parts of an exemption to become effective, and may make a certificate of exemption conditional or provisional as is deemed appropriate.

(e) In granting any certificate of exemption, there is reserved to the state the right to initiate proceedings to enforce any applicable resolution, ordinance or regulation of the municipality or county should it fail to obtain compliance with the resolution, ordinance or regulation. Such proceedings shall be the same as for enforcement of any duly promulgated rule or regulation.

(f) In granting any certificate of exemption, the exemption is to be strictly construed as limited to the language of the exemption. No power or authority that is not expressly stated in the certificate of exemption may be implied.

(g) The department shall frequently determine whether or not any exempted municipality, county or political subdivision meets the terms of the exemption granted and continues to comply with this section. If a determination is made that such municipality, county or political subdivision does not meet the terms of the exemption granted or does not comply with this section, the commissioner, upon reasonable notice to the municipality, county or political subdivision, may suspend the exemption in whole or in part until such time as the municipality, county or political subdivision complies with the state standards.

(h) All certificates of exemption, including those expiring pursuant to subsection (g), shall be for a fixed term not to exceed five (5) years.






Chapter 11 - Dams

§ 69-11-101 - Short title.

This chapter shall be known as and may be cited as the "Safe Dams Act of 1973."



§ 69-11-102 - Chapter definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Alterations," or "repairs," or either of them, means only such alterations or repairs that may affect the safety of the dam or reservoir, as determined by the commissioner;

(2) "Commissioner" means the commissioner of environment and conservation, the commissioner's duly authorized representatives, and in the event of the commissioner's absence or a vacancy in the office of commissioner, the deputy commissioner;

(3) "Dam" means any artificial barrier, together with appurtenant works, that does or may impound or divert water, and that either:

(A) Is or will be twenty feet (20') or more in height from the natural bed of the stream or watercourse at the downstream toe of the barrier, as determined by the commissioner; or

(B) Has or will have an impounding capacity at maximum water storage elevation of thirty (30) acre-feet or more. Any such barrier that is or will be less than six feet (6') in height, regardless of storage capacity, or that has or will have a maximum storage capacity not in excess of fifteen (15) acre-feet, regardless of height, is not considered a dam, nor shall any barrier, regardless of size, be considered a dam, if, in the judgment of the commissioner, such barrier creates an impoundment used only as a farm pond. "Diversion weirs," "roadbeds," "water tanks," and "wastewater impoundment barriers" as defined in this section are not dams;

(4) "Days" means calendar days, including Sundays and holidays;

(5) "Division" means the division of water management of the department of environment and conservation;

(6) "Diversion weir" means a structure substantially within the bed of a stream, designed to impound water only during low flow conditions, and that would not cause substantial overflow of water onto the downstream floodplain in the event of failure;

(7) "Enlargement" means any change in, or addition to, an existing dam or reservoir, that does or may raise the water storage elevation of the dam;

(8) "Farm pond" means any impoundment used only for providing water for agricultural and domestic purposes for the owner or occupant of the farm, the owner's or occupant's family, and invited guests, such as livestock and poultry watering, irrigation of crops, recreation, and conservation, but does not include any impoundment for which the water, or privileges or products of the water, are available to the general public;

(9) "Owner" means any person who owns an interest in, controls, or operates a dam;

(10) "Person" means any individual, firm, association, organization, partnership, business trust corporation, company, county, municipal or quasi-municipal corporation, public utility, utility or other district, the state of Tennessee and its departments, divisions, institutions, and agencies, and the duly authorized officers, agents, and representatives thereof, or any combination of any of the above. "Person" does not include the United States government nor any agency owned by the United States or any agency thereof, nor those who own a dam or reservoir leased to or operated by the United States or an agency thereof, nor those dams licensed by the federal power commission;

(11) "Reservoir" means any basin that contains or will contain the water impounded by a dam;

(12) "Roadbed" means the earth support work of a road that is not intended to impound water and that does not impound water continuously;

(13) "Wastewater impoundment barrier" means an artificial barrier impounding a body of wastewater for the purpose of treatment and designed so that no surface runoff from areas adjacent to the barrier is introduced into the impoundment;

(14) "Water" means that liquid, including solids or other matter dissolved or suspended in the liquid, that is or will be impounded;

(15) "Water storage elevation" means the maximum elevation of water surface that can be obtained by the dam or reservoir; and

(16) "Water tank" means a vessel designed and used to hold water.



§ 69-11-104 - Powers of commissioner.

(a) The commissioner shall exercise the authority and power to:

(1) Administer and enforce this chapter and all rules and regulations and orders promulgated under this chapter;

(2) Conduct or obtain investigations, research, experiments, training programs and demonstrations, and collect and disseminate information relating to the safe construction, operation, or maintenance of dams and reservoirs;

(3) Adopt, after giving public notice and affording an opportunity to all interested persons to appear and offer evidence at a public hearing in connection therewith, general rules and regulations that the commissioner deems necessary to accomplish the purpose of this chapter. Such rules and regulations, which shall have the force and effect of law, shall be of uniform application as far as practicable, but they may take proper account of differences in topography, geology, soil conditions, climate, hydrology, and use of the reservoir and the lands lying in the floodplain downstream from the dam;

(4) Assess civil penalties for violation of any provision of this chapter or any rule, regulation, standard adopted or order issued by the commissioner pursuant to this chapter;

(5) Issue orders requiring the adoption by an owner of remedial measures necessary for the safety of life or public or private property or for carrying out this chapter or rules and regulations issued under this chapter;

(6) Examine and approve or disapprove applications for certificates of approval for the construction, enlargement, repair, alteration, maintenance, or operation of a dam or reservoir;

(7) Establish standards for the safe construction, enlargement, repair, alteration, maintenance, or operation of a dam or reservoir. Such standards shall be issued in the form of regulations as described in subdivision (a)(3);

(8) Make such investigations or inspections as the commissioner may deem necessary to determine the condition of a dam or reservoir to ensure compliance with any provisions of this chapter, including the right to enter at any time upon an area affected for such purposes and the right of ingress and egress across intervening properties;

(9) Order the suspension or revocation, or both, of any certificate of approval for any act for failure to comply with any of the provisions of this chapter or with any rules, regulations or orders adopted pursuant to this chapter, or with any of the conditions contained in or attached to the certificate of approval;

(10) Order the immediate cessation of any act that is started or continued without a certificate of approval as required by this chapter;

(11) Institute and prosecute all court actions as may be necessary to obtain the enforcement of any order issued by the commissioner in carrying out this chapter; and

(12) Hear appeals from orders issued, penalties assessed, or certificates suspended or revoked pursuant to this chapter, and administer oaths, issue subpoenas, and compel attendance of witnesses and production of data in connection with appeals hearings. All appeals hearings shall be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The commissioner shall not impose legal duties, obligations or liabilities incident to the ownership or operation of a dam upon the state or any local government that does not own or operate such dam.



§ 69-11-105 - Certificates of approval required.

On and after July 1, 1973, no person shall construct, enlarge, repair, alter, remove, maintain, or operate a dam in the state of Tennessee without first obtaining from the commissioner a certificate of approval and safety.



§ 69-11-106 - Information required for certificates -- Plans and specifications.

(a) In order to obtain a certificate of approval and safety, the owner of each dam shall file with the commissioner, on a form to be made available by the commissioner, the following information:

(1) The name under which the person is doing business in Tennessee;

(2) The legal address of the person;

(3) The location of the proposed or existing dam and reservoir;

(4) The type, size and height of the proposed or existing dam and reservoir and appurtenant works;

(5) The storage capacity and reservoir surface areas for normal and maximum water surface elevation;

(6) The purpose, or purposes, for which the dam or reservoir is to be used;

(7) In the case of an application by an owner or lessee of a dam, the names and addresses of all persons having a real property interest in such dams; and

(8) Such other plans and detailed information as the commissioner may deem reasonable and necessary to fulfill the commissioner's responsibilities under this chapter.

(b) Plans and specifications submitted to the commissioner for construction, enlargement, alteration, repair or removal of dams and reservoirs shall be in the charge of and signed by an engineer, licensed by the state of Tennessee and experienced in the design and construction of dams, as determined by the commissioner.

(c) The commissioner, however, shall not require detailed plans to accompany applications for the certificate of approval for any dams, the plans for which have been approved by any agency of the United States and fifty percent (50%) or more of the cost of which is being borne by an agency of the United States, nor shall the commissioner impose any conditions in the certificate of approval relating to modification of the design of such dams.



§ 69-11-107 - Multiple owners.

Nothing in this chapter shall be construed to require multiple applications for certificates of approval by each owner of a dam where there are multiple owners of the dam, if all owners are listed in the application filed by any one (1) of them.



§ 69-11-108 - Change in ownership.

Whenever legal title to a dam, for which a certificate of approval has been issued, is modified to create real property interests, including leasehold interests, in persons not listed on the application for the certificate, the owner of the dam shall make application for a new certificate within ninety (90) days of the date the interests are created.



§ 69-11-109 - Failure to apply -- Notice.

The commissioner shall give notice to file to owners who have failed to make application as required by §§ 69-11-105 -- 69-11-109, and failure to so file within thirty (30) days after such notice has been given shall be a violation of this chapter.



§ 69-11-110 - Examination of applications -- Inspection.

(a) The commissioner shall examine the applications for a certificate of approval and cause an on-the-ground inspection to be made of the existing or proposed dam or reservoir and downstream floodplain. The commissioner shall then, within sixty (60) days of the receipt of the completed application for a certificate of approval, either grant the certificate or disapprove it in writing, stating the reasons for disapproval.

(b) In the case of an existing dam or reservoir, the commissioner may utilize the results and information provided by any inspection made by or for the United States army corps of engineers pursuant to Public Law 92-367, compiled in 33 U.S.C. §§ 467--467e, if the information is not more than one (1) year old at the time of use.



§ 69-11-111 - Conditions for granting certificate.

In deciding whether or not to grant a certificate of approval, the commissioner shall take into account all pertinent facts, data, and conditions relative to the proposed action, but shall not grant any certificate unless the following conditions have been met:

(1) The commissioner determines that the proposed action will be conducted in such a way that the safety of the public is adequately provided for;

(2) All information requested by the commissioner relative to the proposed action has been provided; and

(3) All fees required by this chapter have been paid.



§ 69-11-112 - Imposition of additional conditions -- Hazard categories.

(a) In granting a certificate of approval, the commissioner may impose such conditions relating to the inspection, operation, maintenance, alteration, repair, use, or control of a dam or reservoir as the commissioner determines are necessary for the protection of public health, safety or welfare.

(b) The commissioner may establish hazard categories for dams based on downstream floodplain use, size or type of dam, or other criteria, and may impose different conditions or types of conditions on the approval of dams or reservoirs in the different categories.



§ 69-11-113 - Duration of certificates.

Certificates of approval shall be for a definite period of time, not to exceed five (5) years, as determined by the commissioner and stated on the certificate. In determining the period of approval, the commissioner may take account of any circumstances pertinent to the situation, including, but not limited to, the size and type of dam, topography, geology, soil conditions, hydrology, climate, use of the reservoir and the lands lying in the floodplain downstream from the dam, and the hazard category of the dam.



§ 69-11-114 - Modification of certificates.

The commissioner may modify a certificate of approval or the conditions attached to it. Such modification shall become effective ninety (90) days following issuance by the commissioner of a revised certificate, except when the commissioner finds that a state of emergency exists, and that life or property would be endangered by delay. In case of an emergency declared by the commissioner, the new conditions shall be effective immediately.



§ 69-11-115 - Inspections.

The public safety and welfare requiring it, the commissioner shall conduct a program of regular inspections of dams, reservoirs, and downstream floodplains within the state. The frequency of such inspections shall be as determined by the commissioner, who may establish different inspection intervals for dams based on their hazard categories.



§ 69-11-116 - Fees.

(a) (1) The commissioner shall establish reasonable fees for the following:

(A) The review of plans and examinations of all applications for certificates of approval for new dam and reservoir construction. A schedule for project review fees not to exceed the amount stated in § 68-203-103(h) shall be established by the commissioner and adopted as rules and regulations under § 69-11-104(a)(3). In establishing the fee schedule, the commissioner shall consider the height of the dam, the size of the reservoir, and the downstream hazard category. The total project review fee for a proposed dam shall not exceed one percent (1%) of the total estimated cost of the dam, as determined by the owner and approved by the commissioner.

(B) The conducting of safety inspections of existing dams, reservoirs, and downstream floodplains. A schedule of safety inspection fees not to exceed the amount stated in § 68-203-103(h) shall be established by the commissioner and adopted as rules and regulations under § 69-11-104(a)(3). In establishing the fee schedule for safety inspections of existing dams, reservoirs, and downstream floodplains, the commissioner shall consider the height and size of the dam and reservoir and the established hazard category. The total fee payable for the safety inspection of any existing single dam during any calendar year shall not exceed the amount stated in § 68-203-103(h), irrespective of the number of inspections made of such dam during any calendar year.

(2) Notwithstanding any law to the contrary, no fee shall be imposed for safety inspection of existing dams, reservoirs, and downstream floodplains constructed, operated, or maintained by a watershed district pursuant to chapter 6 of this title.

(b) All fees collected under this chapter shall be placed in a special account in the environmental protection fund created by § 68-203-101 and earmarked, allocated, and appropriated to the division of water supply of the department of environment and conservation for the purpose of complying with this chapter. Any unexpended balance of the special account together with any interest earned on the balance in any fiscal year shall not revert to the general fund, but shall remain in the special account and continue to be available for the activities of the division under this chapter.

(c) The fees described in this section are not refundable.



§ 69-11-117 - Failure to comply with certificate -- Compliance orders -- Emergency action -- Recovery of costs.

(a) Whenever the commissioner determines that any person to whom a certificate of approval has been issued has failed to comply with the conditions in the certificate, or whenever the commissioner determines that life or property are or may be endangered by the failure or incapacity of a dam or reservoir or by other cause related to a dam or reservoir, irrespective of any conditions or the lack of conditions in the certificate of approval for the dam or reservoir, the commissioner shall order the owner of the dam or reservoir to take such action as is necessary to render the dam or reservoir safe.

(b) Any person to whom an order is directed pursuant to this section shall comply with the order immediately but, on petition to the commissioner, shall have a hearing within five (5) working days.

(c) (1) Where the owner fails, in the judgment of the commissioner, to take satisfactory action toward compliance with such order, or to maintain a satisfactory rate of progress toward full compliance with the order, or where in the judgment of the commissioner the danger to life or property will not permit delay, the commissioner shall request that a state of emergency be declared by the governor, and upon such declaration, shall take such action as the commissioner deems necessary to render the dam or reservoir safe, which action may include, but is not limited to:

(A) Taking full charge and control of the dam or reservoir;

(B) Lowering the water level by releasing water from the reservoir;

(C) Completely emptying the reservoir;

(D) Performing any necessary remedial or protective work at the site; or

(E) Taking such other steps as may be necessary to safeguard life and property.

(2) The commissioner may continue such action until the dam or reservoir involved is rendered safe or the emergency requiring the action has ceased.

(3) The commissioner is authorized to enter into contracts or agreements with other state, local or federal agencies, or other persons, for work necessary to implement necessary emergency actions.

(d) Whenever the commissioner takes action authorized by this section, the owner or owners of the dam or the dam creating the impoundment, at which such action was taken, shall be jointly and severally liable for the costs of taking such action, including applicable overheads, and a lien in the amount of such costs shall be automatically created on all property owned by any such owner at or proximate to the dam or reservoir at which action was taken. The commissioner shall file an action in any circuit or chancery court having jurisdiction over any owner for the recovery of such costs, and may join all other owners in such action irrespective of any statutes to the contrary relating to jurisdiction or venue. Following the conclusion of such action, the commissioner may make application to the court for foreclosure sale of the property to satisfy any judgment obtained by the commissioner.



§ 69-11-118 - Hearings before commissioner.

(a) Except as provided in § 69-11-117 regarding emergency situations, any person aggrieved by any order, determination, regulation, or ruling of the commissioner may, within sixty (60) days of the effective date of such order, determination, regulation, or ruling, make application to the commissioner for a hearing on the grievance.

(b) Any hearing or rehearing under this chapter shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) A verbatim record of the proceedings of such hearings shall be taken. The transcript so recorded shall be made available to the petitioner or any party to a hearing upon payment of a charge set by the commissioner to cover the costs of preparation.

(d) In connection with the hearing, the commissioner shall issue subpoenas in response to any reasonable request by any party to the hearing requiring the attendance and testimony of witnesses and the production of evidence relevant to any matter involved in the hearing. The commissioner may administer oaths and examine witnesses. Witnesses shall be reimbursed for all travel and other necessary expenses, which shall be claimed and paid in accordance with the prevailing travel regulations of the state. In case of contumacy or refusal to obey a notice of hearing or subpoena issued under this section, the chancery court of Davidson County or the chancery court of the county in which the hearing is conducted shall have jurisdiction, upon application of the commissioner, to issue an order requiring such person to appear and testify or produce evidence as the case may require, and any failure to obey such order of the court may be punished by such court as contempt.

(e) On the basis of the evidence produced at the hearing, the commissioner shall make findings of fact and conclusions of law and enter such decisions and orders as in the commissioner's opinion will best further the purposes of this chapter, and shall give written notice of such decisions and orders to the petitioner. The decision issued under this subsection (e) shall be issued no later than thirty (30) days following the close of the hearing by the commissioner.

(f) The decision of the commissioner shall become final and binding on all parties subject to judicial review as provided in § 4-5-322.



§ 69-11-120 - Injunctions.

(a) When there is reason to believe that a person is violating, is about to violate, or has violated any of this chapter or any certificates or orders issued under this chapter, the commissioner may institute proceedings in the chancery court of Davidson County or the county in which the alleged violation occurred for injunctive relief to prevent continuance of such action or to correct the conditions resulting in or about to result from the violation, or both. The court shall grant the injunction without the necessity of showing a lack of adequate remedy at law upon a showing by the commissioner that such person is violating, is about to violate, or has violated one (1) or more of the provisions of this chapter. In such suits, the commissioner may obtain permanent or temporary injunctions, prohibitory or mandatory, and restraining orders.

(b) The commissioner may bring suit for injunctive enforcement of any order made by the commissioner when such order has become final and such person has failed to comply with the order. In such suits, all findings of fact contained in the order and complaint shall be deemed to be final, and not subject to review except as to receipt of notice of the order, but the defendant may proffer evidence showing that the defendant has in fact complied with the commissioner's order. The order made by the commissioner in such cases shall be prima facie reasonable and valid, and it shall be presumed that the commissioner has complied with all requirements of the law.

(c) Any suit for an injunction brought by the commissioner shall be filed in the chancery court of Davidson County or the county in which all or a part of the violation is or is about to occur, in the name of the department, by the district attorney general at the direction of the commissioner and under the supervision of the attorney general and reporter. Such proceedings shall not be tried by jury.

(d) Appeals from judgments or decrees of the chancery court in proceedings brought under this chapter shall lie to the court of appeals despite the fact that controverted questions of fact may be involved.



§ 69-11-121 - Civil penalties and damages.

(a) Any person who violates or fails to comply with any provision of this chapter, any order of the commissioner issued pursuant to this chapter or any rule, regulation, or standard adopted pursuant to this chapter shall be subject to a civil penalty of not less than fifty dollars ($50.00) nor more than five thousand dollars ($5,000) per day for each day of violation. Each day such violation continues shall constitute a separate violation. In addition, such person shall also be liable for any damages to the state resulting from the violation, without regard to whether any civil penalty is assessed.

(b) Any civil penalty or damages shall be assessed in the following manner:

(1) The commissioner may issue an assessment against any person responsible for the violation or damages;

(2) Any person against whom an assessment has been issued may secure a review of such assessment by filing with the commissioner a written petition setting forth the grounds and reasons for the objections and asking for a hearing in the matter involved. If a petition for review of the assessment is not filed within thirty (30) days after the date the assessment is served, the violator shall be deemed to have consented to the assessment and it shall become final;

(3) Whenever any assessment has become final because of a person's failure to appeal the commissioner's assessment, the commissioner may apply to the appropriate court for a judgment and seek execution of such judgment. The court, in such proceedings, shall treat the failure to appeal such assessment as a confession of judgment in the amount of the assessment.

(c) The commissioner, through the attorney general and reporter, may initiate proceedings for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violations occurred, in the name of the department.

(d) In assessing a civil penalty, the following factors may be considered:

(1) The harm done or potential for harm to the public safety or the environment;

(2) Whether the civil penalty imposed will be a substantial economic deterrent to the illegal activity;

(3) The economic benefit gained by the violator as a result of the violation;

(4) The amount of effort put forth by the violator to remedy this violation; or

(5) Any unusual or extraordinary enforcement costs incurred by the commissioner.



§ 69-11-122 - Actions for civil penalties or injunctions.

It is the duty of the district attorneys general in the various districts throughout the state, or the attorney general and reporter, upon the request of the commissioner, to bring an action for the recovery of the penalties provided for in § 69-11-121 and to bring an action for a restraining order, temporary or permanent injunction, against any person violating or threatening to violate any of the provisions of this chapter or violating or threatening to violate any order or determination promulgated pursuant to this chapter.



§ 69-11-123 - Criminal penalties.

Any person who willfully and knowingly falsifies any records, information, plans, specifications, or other data required by the commissioner or who willfully fails, neglects, or refuses to comply with any of the provisions of this chapter commits a Class C misdemeanor. No process by warrant, presentment or indictment shall be issued except upon application of the commissioner or such application for process authorized by the commissioner.



§ 69-11-124 - Duties and liabilities of owners -- Right of action against owners -- Duties and liabilities of state counties or cities.

(a) Nothing in this chapter shall be construed to relieve the owner or owners of a dam or reservoir of the legal duties, obligations, or liabilities incident to the ownership or operation of the dam or reservoir.

(b) Nothing in this chapter shall abrogate the right of any person who is materially or personally damaged or injured by the operation of a dam or reservoir to seek remedies against the responsible person in the courts.

(c) Nothing in this chapter shall be construed to impose legal duties, obligations or liabilities incident to the ownership or operation of a dam upon the state, a county or city that maintains a roadway upon a dam if the state, such county or city did not construct the dam. The repair and maintenance of such roadway shall be the sole responsibility of the state or the county or city constructing the roadway.



§ 69-11-125 - Local regulation restricted.

(a) Except as provided in subsection (b), no municipality, county, nor any group of counties, or other person, shall regulate, supervise, or provide for the regulation or supervision of any dams or reservoirs within their jurisdictions, including the construction, maintenance, operation, removal, or abandonment of dams or reservoirs, nor to limit the size of a dam or reservoir or the amount of water that may be stored in dams or reservoirs, where the exercise of such authority would conflict with the powers and authority vested in the commissioner by this chapter.

(b) Home rule municipalities in counties with a population of over six hundred thousand (600,000) according to the 1970 federal census, or any subsequent federal census, may exercise an option by ordinance to adopt regulations governing, supervising or otherwise controlling such dams and reservoirs within the city or county within a period of one (1) year from April 1, 1974, or in the case of local governments created after July 1, 1974, within one (1) year following the creation of such government, which shall be consistent with these regulations but may be more restrictive and require municipal approval of such plans and specifications.

(c) If, at any time, the commissioner determines that the political subdivision's regulations or their enforcement are inconsistent or less stringent than state requirements, the commissioner shall require the political subdivision to comply with state regulations.



§ 69-11-127 - Inventory of dams -- Notification associated with building permits.

(a) (1) The commissioner of environment and conservation shall provide to the county mayor of each county of the state an inventory of the existing dams located in such county. The county mayor shall provide such information to any agency of the county or of local governments within the county that requires the issuance of a building permit prior to either the initiation of construction of a structure or facility, or the alteration of an existing structure or facility.

(2) The executive officer of the local government shall be responsible for providing such inventory to the agency of such local government responsible for the issuance of building permits, if such local government requires the issuance of a building permit prior to the initiation of construction of a structure or facility or the alteration of an existing structure or facility.

(b) (1) When application is made to a local government described in subsection (a), or the appropriate agency of the local government, for a building permit to construct a structure or facility or to alter an existing structure or facility, the local government, or appropriate agency of the local government, shall notify the applicant if the proposed structure or facility or alteration of an existing structure or facility is located downstream of an existing dam.

(2) Prior to issuing a building permit to construct any proposed structure or facility or to alter any existing structure or facility located downstream from an existing dam, the local government, or appropriate agency of the local government, shall inform the applicant that the proposed construction or alteration could potentially be affected by the failure of such dam and thus the hazard category of such dam may be reclassified.

(3) The applicant shall inform the real property owner in accordance with subdivision (b)(2) as follows:

(A) If the applicant and the fee simple owner are one and the same person and the applicant is constructing a proposed structure or facility or altering any existing structure or facility for the purpose of sale, then the applicant shall provide the information mandated by this subsection (b) to the initial purchaser of the real property;

(B) If the applicant is not the fee simple owner of the real property and has entered into a contract with the fee simple owner to construct a structure or facility or to alter any existing structure or facility, then the applicant shall provide the information mandated by this subsection (b) to the fee simple owner of such real property; provided that, if the structure or facility is being constructed or altered for the purpose of sale or resale, then the fee simple owner shall provide the information mandated by this subsection (b) to the initial purchaser of the real property.

(4) The applicant shall inform the real property owner in accordance with subdivision (b)(2) as follows:

(A) If the applicant and the fee simple owner are one and the same person and the applicant is constructing a proposed structure or facility or altering any existing structure or facility, then the applicant shall provide the information mandated by this subsection (b) to the initial purchaser of the real property;

(B) If the applicant is not the fee simple owner of the real property and has entered into a contract with the fee simple owner to construct a structure or facility or to alter any existing structure or facility, then the applicant shall provide the information mandated by this subsection (b) to the fee simple owner of such real property; provided that, if the structure or facility is being constructed or altered for the purpose of sale or resale, then the fee simple owner shall provide the information mandated by this subsection (b) to the initial purchaser of the real property.

(5) The department shall determine whether the proposed construction or alteration will result in the reclassification of the hazard category of such dam or in the classification of such dam, if the dam has not previously been classified. Using analysis methods acceptable to the commissioner, anyone building downstream of a dam such that the construction may raise the hazard potential category of the dam will have to submit to the commissioner a dam failure analysis by an engineer with the qualifications listed in § 69-11-106(b) showing the areas inundated by the failure.









Title 70 - Wildlife Resources

Chapter 1 - General and Administrative Provisions

Part 1 - General Provisions

§ 70-1-101 - Title definitions -- Construction of dates and provisions.

(a) As used in this title, unless the context otherwise indicates, the definitions and rules of construction in this section shall govern the construction of this title, and proclamations and rules and regulations made or adopted by the commission:

(1) "Agency" means the wildlife resources agency;

(2) "Angling" means any effort made to take, kill, injure, capture, or catch any fish and every act of assistance in any effort;

(3) "Bag limit" means the maximum number of wildlife other than fish that may be taken, caught, killed, or possessed, by any person for any particular period of time, as provided by rule and regulation adopted by the commission;

(4) "Big game" means deer, bear, wild turkey, and all species of large mammals that may be introduced or transplanted into this state for hunting;

(5) "Bullfrog" means jumbo frog (rana catesbiana);

(6) "Carcass" means the dead body of any wildlife or a portion of any such dead body;

(7) "Chumming" means placing fish, parts of fish, or other material upon which fish might feed, in the waters of this state for the purpose of attracting fish to a particular area in order that they may be taken, but "chumming" does not include angling;

(8) "Commission" means the Tennessee fish and wildlife commission, and "commissioner" means a member of the fish and wildlife commission;

(9) "Creel limit" means the maximum number of fish that may be taken, caught, killed, or possessed, by any person for any particular period of time, as provided by rule and regulation adopted by the commission;

(10) "Cushion-hold trap" means an approved trap of the spring-loaded type with offset jaws designed to capture an animal by closing upon one (1) of its legs and that is so constructed that the edges designed to touch the animal are composed of a nonmetallic substance that eliminates or mitigates injury to the trapped animal. Specific traps and sizes within this definition shall be identified by the commission in its annual hunting proclamation;

(11) "Executive director" means the executive director of the wildlife resources agency;

(12) "Falconry" means hunting by means of a trained raptor;

(13) "Fish" means all species of trout, salmon, walleye, northern pike, bass, crappie, bluegill, catfish, perch, sunfish, drum, carp, sucker, shad, minnow, and such other species of fish that are presently found in the state or may be introduced or transplanted into this state for consumptive or nonconsumptive use;

(14) "Fishing" means any effort made to take, kill, injure, capture, or catch any fish and every act of assistance in any effort;

(15) "Fur bearer" means beaver, raccoon, skunk, groundhog, coyote, gray fox, red fox, mink, muskrat, otter, weasel, bobcat, and opossum, and all subspecies or variations of the foregoing, and any other animals that may be declared by the commission under regulation to be a fur bearer;

(16) "Game birds" means all species of grouse, pheasant, woodcock, wilson snipe, crow, quail, waterfowl, gallinules, rails, mourning dove, and all species of birds that may be introduced into this state for hunting;

(17) "Harvest tag" means the certificate that is required either by law or rule or regulation of the commission to be secured to the carcass of wildlife as evidence of legal taking and ownership;

(18) "Hours" means the hours of the day or night when wildlife may be taken lawfully;

(19) "Hunting" means chasing, driving, flushing, attracting, pursuing, worrying, following after or on the trail of, searching for, trapping, shooting at, stalking, or lying in wait for, any wildlife, whether or not such wildlife is then or subsequently captured, killed, taken, or wounded and every act of assistance to any other person, but "hunting" does not include stalking, attracting, searching for, or lying in wait for, wildlife by an unarmed person solely for the purpose of watching wildlife or taking pictures of wildlife;

(20) "Motor vehicle" means any self-propelled vehicle, and any vehicle propelled or drawn by a self-propelled vehicle, wherever operated, but does not include any vessel;

(21) "Nongame birds" means all species of birds not classified as game birds;

(22) "Nongame mammal" means all species of wild mammals not classified as big game, small game, or fur bearers. Domestic dogs and cats when running at large and apparently unclaimed and not under human control, whether licensed or unlicensed, shall come within this subdivision (a)(22) for control and regulation by law or commission rule or regulation not inconsistent with Tennessee Anti-Rabies Law, complied in title 68, chapter 8, to the extent such dogs and cats are endangering or harassing wildlife;

(23) "Nonresident" means any person who is not a resident;

(24) "Person" means an individual, association, partnership, or corporation;

(25) "Personally attended rod or line" means a rod or line that is used for fishing or angling, and that is under the personal control of a person who is in proximity to such rod or line;

(26) "Possession" means both actual and constructive possession, and any control of the object or objects referred to;

(27) "Possession limit" means the maximum limit in number or amount of wildlife that may be lawfully in the possession of any one (1) person;

(28) "Public hunting area" means a specific land or water area, or both, not intensively managed that is established for the protection of wildlife species and public use by both consumptive and nonconsumptive users;

(29) "Public road" means the traveled portion of, and the shoulders on each side of, any road or highway maintained for public travel by a county, city, city and county, the state, or the United States government, and includes all bridges, culverts, overpasses, fills, and other structures within the limits of the right-of-way of any such road or highway;

(30) "Raptor" means all birds found in the wild that are members of the order of falconiformes, strigiformes, and specifically, but not by way of limitation, means falcons, hawks, owls, and eagles, except the golden and bald eagle;

(31) "Refuge" means a specific land or water area, or both, that is established for the protection of one (1) or more species of wildlife with no, or limited forms of, consumptive uses, and limited nonconsumptive use to the degree compatible with desired wildlife protection;

(32) "Resident" means any person who resides in this state for a period of ninety (90) consecutive days with the genuine intent of making this state that person's place of permanent abode, and who, when absent, intends to return to this state. For the purposes of this subdivision (a)(32), the following are deemed residents of this state:

(A) Members of the armed services of the United States or any nation allied with the United States, who are on active duty in this state under permanent orders;

(B) Personnel in the diplomatic service of any nation recognized by the United States, who are assigned to duty in this state; and

(C) Students who are attending and have been enrolled at least six (6) months in any school, college, or university in this state;

(33) "Sell" includes the offering or possessing for sale, bartering, exchanging or trading;

(34) "Small game" means fur bearers, game birds, swamp rabbits, bullfrogs, cottontail rabbits, fox squirrels, gray squirrels, red squirrels, and all species of small mammals and birds that may be introduced into this state for hunting;

(35) "Snagging" means fishing, without the use of either bait or artificial lure or any other device designed to attract fish, by snatching with hooks, gang hooks, or similar devices;

(36) "State fishing area" means a body of water where environmental conditions are such that relatively high fish production is possible and where fishing is the principal public use of the water;

(37) "Transport" means to carry or convey from one place to another, and includes an offer to transport, or receipt or possession for transportation;

(38) "Trapping" means taking, killing, and capturing wildlife by the use of any trap, snare, deadfall, or other device commonly used to capture wildlife, and the shooting or killing of wildlife lawfully trapped, and includes all lesser acts such as placing, setting, or staking such traps, snares, deadfalls, and other devices, whether or not such acts result in taking of wildlife, and every attempt to take and every act of assistance to any other person in taking or attempting to take wildlife with traps, snares, deadfalls, or other devices;

(39) "Waters of the state" means any waters within the territorial limits of the state of Tennessee;

(40) "Wild bird" means all game birds, nongame birds, and raptors;

(41) "Wildlife" means wild vertebrates, mollusks, crustaceans, and fish;

(42) "Wildlife management area" means a specific land or water area, or both, that is established for the intensive management of both habitat and wildlife species for optimum enhancement and use by both consumptive and nonconsumptive users; and

(43) "Zoological institution" or "zoo" means an institution operated wholly or in part by a political subdivision of the state to display wildlife to the public. For the purposes of § 70-4-403(1), permitted permanent and temporary exhibitors are regarded as zoos.

(b) Whenever in this title, or proclamation and rules and regulations adopted under this title, the doing of an act between certain dates or from one date to another is allowed or prohibited, the period of time indicated includes both dates specified. The first date specified designates the first day of the period, and the second date designates the last day of the period.

(c) Every provision relating to any fish or wildlife shall be deemed to apply to any part of the fish or wildlife with the same force and effect as it applies to the whole of any fish or wildlife.



§ 70-1-102 - Fees and penalties set by law.

Fees and penalties imposed pursuant to this title shall be established exclusively by law, and nothing in this title shall be construed as authorizing establishment of fees and penalties by rule or regulation.



§ 70-1-103 - Assaulting or interfering with agency employee -- Penalty.

(a) It is unlawful to assault, resist, oppose, impede, intimidate, or interfere with any employee of the wildlife resources agency while the employee is engaged in the lawful performance of the employee's official duties.

(b) Any person violating this section commits a Class A misdemeanor.



§ 70-1-104 - Accessory to violation of wildlife laws and regulations punishable as principal.

Whoever aids, abets, counsels, commands, induces, or procures the commission of a violation of this title or title 69, chapter 9, and proclamations and rules and regulations promulgated by the fish and wildlife commission, is punishable as a principal.






Part 2 - Tennessee Fish and Wildlife Commission

§ 70-1-201 - Creation -- Appointment of members -- Terms.

(a) An independent and separate administrative board of conservation for game, fish and wildlife of the state is created, to be known and referred to as the Tennessee fish and wildlife commission, hereinafter referred to as the "fish and wildlife commission" or the "commission," to consist of thirteen (13) citizens of this state, which citizens shall be well informed on the subject of the conservation of game animals, birds and fish in this state. Nine (9) of these citizens shall be appointed by the governor, two (2) shall be appointed by the speaker of the senate, and two (2) shall be appointed by the speaker of the house of representatives, each to be appointed within the period provided in this section. In making appointments to the fish and wildlife commission, the governor and the speakers shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older, at least one (1) person serving on the commission is a member of a racial minority, and at least two (2) persons serving on the commission are female.

(b) (1) Except as otherwise provided in this subsection (b), each member shall be confirmed by the agriculture and natural resources committee of the house of representatives and the energy, agriculture and natural resources committee of the senate and by joint resolution of the general assembly prior to beginning a term of office.

(2) If the general assembly is not in session at the time a member is appointed to fill a vacancy resulting from the expiration of a term, the member of the commission whose term has expired shall serve until a new appointee is confirmed as provided in subdivision (b)(1).

(3) If the general assembly is not in session at the time a member is appointed to fill a vacancy not resulting from the expiration of a term, the new appointee shall serve for the term appointed unless such appointment is not confirmed within sixty (60) calendar days after the general assembly next convenes in regular session following such appointment.

(4) If the general assembly is not in session when initial appointments are made, all initial appointments shall serve the terms prescribed pursuant to subdivision (c)(1), unless such appointments are not confirmed within sixty (60) calendar days after the general assembly next convenes in regular session following such appointments.

(c) (1) The entire membership of the wildlife resources commission shall be vacated and shall be replaced by new appointments made to the fish and wildlife commission pursuant to this subsection (c). In order to stagger the terms of the newly appointed commission members, initial appointments shall be made as follows:

(A) Three (3) of the governor's initial appointments, one (1) from each grand division of the state as provided in § 70-1-204(a), and one (1) initial appointment by each speaker shall be made for a term of two (2) years and eight (8) months;

(B) Three (3) of the governor's initial appointments, one (1) from each grand division of the state as provided in § 70-1-204(a), and one (1) initial appointment by each speaker shall be made for a term of four (4) years and eight (8) months; and

(C) Three (3) of the governor's initial appointments, one (1) from each grand division of the state as provided in § 70-1-204(a), shall be made for a term of six (6) years and eight (8) months.

(2) For purpose of calculating terms, the initial term of office of each commission member shall begin on July 1, 2012.

(3) At the conclusion of the initial terms, each regular term of a commission member appointed by a speaker shall be four (4) years and each regular term of a commission member appointed by the governor shall be six (6) years. For purpose of calculating regular terms, each term shall begin on March 1 and shall expire on the last day of February.

(4) No commission member shall serve consecutive terms. For the purposes of this subdivision (c)(4), a commission member shall be considered as having served a term if such member has served more than two (2) years of an initial term, regular term or unexpired term on the fish and wildlife commission.

(5) A vacancy on the commission shall be filled by the appointing authority making the original appointment for the remainder of any unexpired term or, if a term has expired, for a regular term.



§ 70-1-202 - Compensation of members -- Travel expenses.

(a) The members of the commission shall receive no compensation for their services as members of such commission, except that they shall be paid their actual and necessary traveling expenses for six (6) regular meetings each year and not more than six (6) called meetings during any one (1) year. They shall also be paid their actual and necessary travel expenses for attending to other commission business approved by the chair.

(b) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 70-1-203 - Officers -- Meetings -- Ex officio members.

(a) The commission shall elect a chair, a vice chair and a secretary. The secretary may or may not be a member of the commission. These officers shall be elected for a period of one (1) year. After organization, the commission shall hold six (6) regular meetings and may hold as many as six (6) special meetings in any one (1) year at such times and places as the commission shall elect, for which their expenses shall be paid as provided in § 70-1-202.

(b) Seven (7) members of the commission shall constitute a quorum.

(c) The governor, the commissioner of environment and conservation and the commissioner of agriculture, or their designees, shall serve as ex officio, nonvoting members of the commission and shall not be included in calculation of a quorum.



§ 70-1-204 - Appointments to commission.

(a) Appointments to be made by the governor shall be made from districts of the grand divisions of the state in which the vacancy occurred, and the boundaries of the nine (9) districts shall remain the same as the boundaries that were in effect on February 9, 1959.

(b) Appointments to be made by the speaker of the senate and speaker of the house of representatives shall be made from the grand divisions of this state as described in title 4, chapter 1, part 2. No more than one (1) member appointed by the speaker of the senate shall be from the same grand division. No more than one (1) member appointed by the speaker of the house shall be from the same grand division. The speakers shall strive to ensure each grand division is represented in their appointments. No more than one (1) speaker appointed member shall be from any one (1) county.

(c) All appointments shall be made from persons having or possessing the qualifications specified by § 70-1-201, which qualifications shall be determined by consultation with known and recognized leaders in the field of conservation in this state. At least one (1) person shall have or possess the qualifications specified by § 67-6-207(e), which qualifications shall be determined by consultation with known and recognized leaders in the field of agriculture in this state. The governor shall strive to ensure that the concerns of the typical hunter and angler are represented in appointments made to the commission.



§ 70-1-205 - Removal of commission members.

(a) The governor may remove a governor-appointed commission member for inefficiency, neglect of duty, or misconduct in office, after first delivering to the commission member a copy of the charges and affording the commission member an opportunity of being publicly heard in person or by counsel to defend against the charges, upon not less than ten (10) business days' notice.

(b) If such commission member is removed, the governor shall file in the office of the secretary of state a complete statement of all charges made against the commission member and the governor's findings on the charges, together with a complete record of the proceedings.

(c) The governor shall fill vacancies caused by removal in accordance with § 70-1-201(c)(5).

(d) Any member of the commission who misses four (4) regular or special meetings of the commission during any year of the commission member's term of office ipso facto vacates the member's office as a member of the commission. Such vacancies shall be filled in accordance with § 70-1-201(c)(5). This subsection (d) shall not apply to ex officio members.



§ 70-1-206 - Duties and functions.

(a) The fish and wildlife commission is directed and authorized to perform the following duties and functions:

(1) Appoint and dismiss the executive director;

(2) Approve the budget pursuant to § 70-1-306;

(3) Promulgate necessary rules, regulations, and proclamations as required under this title and title 69, chapter 9. The commission is also authorized to promulgate rules and regulations to permit a licensed trapper to release small game animals in counties contiguous to the counties where the animals were trapped;

(4) Establish objectives within the state policy that will enable the wildlife resources agency to develop, manage and maintain sound programs of hunting, fishing, trapping and other wildlife related outdoor recreational activities;

(5) Establish the salary of the executive director of the wildlife resources agency;

(6) Promulgate rules and regulations for the administration of the Reelfoot Lake natural area, as provided in title 11, chapter 14, part 1; and

(7) Promulgate rules and regulations to adjust fees for licenses and permits in this title and to establish new hunting, fishing and trapping licenses and permits as deemed appropriate along with necessary fees. Adjusting or establishing fees shall be in such amounts as may be necessary to administer the wildlife laws; provided, that the percentage increase in total revenue from a license package containing one (1) or more licenses or permits, or both, shall not exceed the percent of increase in the average consumer price index, all items-city average, as published by the United States department of labor, bureau of labor statistics, on the first day of March 1990, or, in the case of any permit, license or permit/license package fee adjustment after the initial adjustment under this subdivision (a)(7), the difference in the average consumer price index, all items-city average between the dates of one (1) adjustment and any subsequent adjustment; provided further, however, that individual fee adjustment amounts may be rounded up to the next dollar amount. All such fees, and any adjustments to the fees, shall be deposited in the wildlife resources fund and shall be expended solely for the administration and operation of the agency's programs and responsibilities authorized pursuant to this chapter. Further, the commission shall report actions taken on permits, licenses, and fees to be assessed following the promulgation of the proposed rules and regulations to the energy, agriculture and natural resources committee of the senate and to the agriculture and natural resources committee of the house of representatives.

(b) The fish and wildlife commission shall become knowledgeable in and familiar with the special needs of handicapped and disabled veterans.



§ 70-1-207 - Corporate sponsorship on motor vehicles and vessels.

(a) The fish and wildlife commission is authorized to develop rules and regulations for corporate sponsorship on appropriate agency motor vehicles and vessels; provided, however, that no corporate sponsorship shall be placed on agency law enforcement motor vehicles or vessels. Such rules and regulations may include, but are not limited to, signage placement, safety concerns and prohibited practices.

(b) Such commercial sponsorship shall not include, identify or promote:

(1) Alcohol or tobacco products;

(2) Adult-oriented establishments, as defined in § 7-51-1102 or § 7-51-1401;

(3) Political candidacies, political issue advocacy, or political campaign advertising, as prohibited in § 2-19-144; or

(4) Any unlawful conduct or activities.

(c) The department shall prefer sponsorship by organizations that are wildlife or boating related.

(d) (1) The sponsorship message shall include only the name or logo of the sponsor or both.

(2) The sponsorship message may only be located on the back of the vehicle or vessel.

(3) The logo of the sponsor shall not exceed four hundred square inches (400 sq. in.) in size, and the lettering identifying the sponsor shall not exceed eight inches (8'') in height.



§ 70-1-208 - Fish and wildlife commission successor to wildlife resources commission.

The fish and wildlife commission created by this part is the successor to the wildlife resources commission. All rules, procedures, records, reports, functions and duties carried out by the prior commission are hereby transferred to the successor entity.






Part 3 - Wildlife Resources Agency

§ 70-1-301 - Creation -- Statement of policy.

(a) There is hereby created a wildlife resources agency, which shall have full and exclusive jurisdiction of the duties and functions relating to wildlife formerly held by the game and fish commission or of any other law relating to the management, protection, propagation, and conservation of wildlife, including hunting and fishing, except those powers and duties conferred upon the fish and wildlife commission as provided in § 70-1-206.

(b) It is the policy of the state that the agency shall be nonpartisan and shall place first and foremost the welfare of the wildlife and its environment in the agency's planning and decisions, and to encourage, by every appropriate means, the full development of the state's natural resources to the benefit of all of the citizens of Tennessee, including, but not limited to, the creation of a comprehensive long-range management plan to integrate the wildlife resource agency's efforts and to implement and encourage full utilization of Tennessee's wildlife resources consistent with realistic conservation principles.



§ 70-1-302 - Duties and functions -- Agency advertising.

(a) The wildlife resources agency is directed and authorized to perform the following duties and functions:

(1) Make such expenditures from funds in the wildlife resources fund and the boating safety fund as it deems advisable subject to titles 9 and 12, and § 70-1-306(c)-(h);

(2) Protect, propagate, increase, preserve and conserve the wildlife of this state, and enforce by proper action and proceedings, the existing laws of this state relating to wildlife;

(3) Acquire by purchase, condemnation, lease, agreement, gift or devise, lands or waters suitable for the following purposes and develop, operate and maintain them for these purposes, subject to § 70-1-306(c)-(h):

(A) Fish hatcheries and nursery ponds;

(B) Lands or waters suitable for game, birds, fish, or fur-bearing animal restoration, propagation, protection, management, or for access to such lands or waters;

(C) Public hunting, fishing or trapping areas to provide places where the public may hunt, trap or fish in accordance with law or the regulations of the agency; and

(D) The protection, preservation, and enhancement of Reelfoot Lake and the lands surrounding it;

(4) Extend and consolidate by exchange lands or waters suitable for the purposes set out in subdivisions (a)(3)(A)-(D);

(5) Capture, propagate, transport, buy, sell, or exchange any species of game, bird, fish, fur-bearing animal or other wildlife needed for propagation, enforcement or stocking purposes, or to exercise control measures of undesirable species;

(6) Enter into cooperative arrangements with farmers and other landowners or lessees for the utilization of lands under their ownership or control for the purpose of protecting, propagating, conserving, restoring, taking or capturing of the wildlife of the state, under such rules and regulations as the agency may prescribe; and

(7) Enter into cooperative agreements with educational institutions and state, federal, and other agencies to promote wildlife management and conservation.

(b) The agency may enter into cooperative agreements with the United States Tennessee Valley authority, United States fish and wildlife service, national park service, United States forest service, or with any other federal agency, or with any state for the purpose of regulating fishing, hunting, or trapping in the area under jurisdiction of the federal agencies or the state or in interstate waters, as the case may be. Such regulations shall become effective as soon as they shall have been accepted by all parties to the agreement and as soon as thirty (30) days shall have elapsed from the first publication of such regulations. Agreements involving reciprocal actions relative to wildlife violations shall become effective thirty (30) days after publication in the same manner as is required for proclamations.

(c) The wildlife resources agency may require creel census reports and reports of all fish taken under commercial fishing license and all mussels taken under commercial musseling license for any water or waters designated by it, such reports to be on forms provided by the executive director. This shall apply to license holders, wholesalers and others as required.

(d) The wildlife resources agency shall administer the Reelfoot Lake natural area, as provided in title 11, chapter 14, part 1.

(e) In order to further the public interest in the protection and preservation of wildlife and its habitat, the wildlife resources agency is authorized to participate in the federal wetlands mitigation banking program. Participation includes, but is not limited to, entering into agreements for agency or private development, construction and operation on lands that are affected by the program and that are owned, leased, or controlled in some manner through cooperative arrangement agreement or otherwise by the agency.

(f) The agency may sell advertising in any magazine or other publication of the agency, under terms and conditions to be set by the agency. The revenue generated from such advertising shall be deposited exclusively in the wildlife resources fund provided in § 70-1-401. Any person or entity purchasing such advertising shall include an appropriate disclaimer, as determined by and subject to approval of the agency, to ensure that the appearance of such advertising in an agency publication does not constitute, directly or indirectly, any endorsement by the agency of any products, services, companies, organizations, or other matters referenced in the advertising.

(g) The agency may sell the right to include advertising in mailings sent by the agency, including, but not limited to, licenses, under terms and conditions set by the agency; provided, that any advertisers must comply with the disclaimer requirements of subsection (f). The revenue generated from such advertising shall be deposited exclusively in the wildlife resources fund provided in § 70-1-401.

(h) (1) The agency is authorized to enter into agreements with landowners or persons who control hunting access to lands to establish deer management assistance plans. The purpose of a plan is to permit a landowner, adjoining landowners, or persons who control hunting access on contiguous lands to achieve deer management goals on the contiguous land through management for the specific needs of deer that may at any point in time cross over the land. Harvests under a particular deer management plan may exceed the normal season harvest in accordance with the plan.

(2) General guidelines for implementation of a deer management assistance program shall be developed by rule and regulation. In order to qualify under the program, the total combined contiguous acreage must meet or exceed one thousand (1,000) acres. Further, a deer management assistance permit must be purchased. Permit fees shall be established by rule and regulation. It is the intent in creating this program that it shall be revenue neutral to the agency and the state.

(i) The agency is authorized to enter into agreements with the United States coast guard to enforce federal regulations in connection with homeland security related activities on Tennessee waters; however, all enforcement activities are subject to prior approval by the Tennessee office of homeland security.

(j) The agency may enter into cooperative agreements with the United States Tennessee Valley authority, United States fish and wildlife service, national park service, United States forest service, or with any other federal agency, or with any public or private landowners in this state for the purpose of creating partnerships for the purpose of planting cover and food plots along utility easements for the benefit of indigenous wildlife.

(k) (1) The wildlife resources agency is authorized to enter into partnership agreements with nonprofit organizations for the purpose of promoting and supporting the goals and objectives of the agency including, but not limited to, marketing opportunities.

(2) This subsection (k) shall not be interpreted to abridge any powers or duties delegated to the agency in this part.

(3) The nonprofit partners shall have their boards of directors elected by a process approved by the governor or the governor's designee.

(4) The nonprofit partners shall be properly incorporated under the laws of this state, and approved by the internal revenue service as organizations that are exempt from federal income tax under § 501(a) of the Internal Revenue Code, codified in 26 U.S.C. § 501(a), by virtue of being organizations described in § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3).

(5) Costs to underwrite the nonprofit partners' activities related to marketing opportunities shall be borne from revenues of the nonprofit partners and no state employee shall benefit from such proceeds. All proceeds in excess of the cost of operation shall be deposited exclusively into the wildlife resources fund as established in § 70-1-401 and shall not revert to the general fund.

(6) The nonprofit partners shall annually submit to the governor, the speakers of the senate and the house of representatives, and the chair of the Tennessee fish and wildlife commission, within ninety (90) days after the end of their fiscal year, a complete and detailed report setting forth their operation and accomplishments.

(7) The annual reports and all books of accounts and financial records of all funds received by grant, contract or otherwise from state, local or federal sources shall be subject to audit annually by the comptroller of the treasury. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed independent public accountant selected by the nonprofit partner. If an independent public accountant is employed, the audit contract between the nonprofit partner and the independent accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the nonprofit partner. The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(8) All full board meetings of a nonprofit organization concerning activities authorized by § 70-1-207 or pursuant to subsection (f) shall be open to the public, except for executive sessions that include, but are not limited to, any of the following matters: litigation; audits or investigations; human resource issues; gift acceptance deliberations; board training; governance; donor strategy sessions; and security measures.

(9) All expenditures of a nonprofit organization relating to activities authorized by § 70-1-207 or pursuant to subsection (f) shall be open for public inspection upon specific request to the nonprofit organization.



§ 70-1-303 - Executive director -- Appointment -- Qualifications -- Salary.

(a) The office of executive director of the wildlife resources agency is hereby created. The executive director shall be appointed by the fish and wildlife commission and shall serve at the pleasure of the commission. In the selection of an executive director, preference should be given to candidates with a bachelor of science degree in wildlife management or a related field and who are familiar with wildlife management practices and the administration of wildlife programs.

(b) The salary of the executive director shall be determined by the fish and wildlife commission. The salary of the executive director, once hired, shall not be reduced during that officer's tenure as executive director and shall not exceed the salary received by the commissioner of environment and conservation. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 70-1-304 - Duties of executive director.

The executive director shall:

(1) Be the head of the wildlife resources agency under the direction and supervision of the commission and shall have exclusive supervisory control of the agency;

(2) Serve as recording secretary for the commission and shall be custodian of all minutes and all records of the commission;

(3) At the proper time or times publish, in accordance with the rules, regulations, policies and procedures of the state publications committee, the wildlife resources laws in pamphlet form, preferably in size convenient for the pocket, for general distribution and information; and

(4) Perform such other duties as may be prescribed by the commission or by law, but shall have no authority to make rules or regulations other than those governing the conduct of the employees of the wildlife resources agency.



§ 70-1-305 - Powers of executive director.

The executive director of the wildlife resources agency has the power to:

(1) Enforce all laws relating to wildlife, and to go upon any property, outside of buildings, posted or otherwise, in the performance of the executive director's duties;

(2) Execute all warrants and search warrants for the violation of the laws relating to wildlife;

(3) Serve subpoenas issued for the examination, investigation and trial of all offenses against the law relating to wildlife;

(4) Arrest without warrant any person found in the act of violating any of the provisions of this title;

(5) Offer rewards or payments for information that may aid in the conviction of any offender violating any section, or sections, of this title or any other law relating to wildlife;

(6) (A) Enforce any other law as directed by the general assembly;

(B) In connection with this duty, in view of the vast expanse of isolated wildlife habitat extant throughout the state, and to facilitate the effective protection of public and private rights and property, particularly in, but not limited to, these isolated areas, the executive director shall, in addition to the authority otherwise conferred by law, be vested with authority to arrest, without warrant or process of any kind, any person committing or attempting to commit a criminal offense in violation of any of the laws of this state if the offense is committed on public lands, rights-of-way or waters under the agency's management or control through lease, cooperative agreement or otherwise;

(7) Designate employees of the agency, officers of any other state or of the federal government who are full-time wildlife enforcement personnel, to perform the duties and have the powers as prescribed in this section except subdivision (9);

(8) Arrest without warrant any person observed dumping or throwing litter or debris in the lakes, rivers, or on public property in the state;

(9) Accept on behalf of the agency gifts of personal property upon such terms and conditions and for such uses and purposes as may be agreed by the donor of the personal property and the executive director;

(10) Arrest without warrant any person who violates the prohibited uses of waters posted pursuant to § 69-3-107(15);

(11) Exercise the powers of the commissioner of environment and conservation, as provided in title 11, chapter 14, part 1, with respect to the administration of the Reelfoot Lake natural area; and

(12) Suspend or reinstate a hunting, fishing or trapping privilege after affording proper due process, pursuant to the terms of any § 70-1-302 agreement involving reciprocal actions relative to wildlife violations.



§ 70-1-306 - Purchases and expenditures -- Budget -- Employment and compensation of personnel.

(a) The expenses incurred by the agency for any purpose or in consequence of this chapter shall be limited to the amount of money in the wildlife resources fund. In no event shall the state pay or be liable, in any manner, for the expenses of the agency, except to the extent of the wildlife resources fund, and the commissioner of finance and administration shall not issue any voucher or warrant for any services or expenses of any kind unless a sufficient amount remains to the credit of the wildlife resources fund.

(b) Expenditures from the wildlife resources fund for the purchase of real property shall be made in the name of the state for the use and benefit of the wildlife resources agency and expenditures made for the purchase of personal property shall be made in the name of the wildlife resources agency. Upon disposal by sale of any property, both real and personal, proceeds derived from the sale shall be deposited in the wildlife resources fund.

(c) The fish and wildlife commission shall approve the budget, including any amendments to the budget, for the administration of this title for each fiscal year.

(d) All funds to the credit of the agency shall be drawn by the executive director of the wildlife resources agency by warrant upon the department of finance and administration and such warrant shall have attached to the warrant or contained in the warrant an itemized statement as to what the warrant covers.

(e) All purchases and expenditures are subject to titles 9 and 12.

(f) The agency shall not contract any indebtedness or obligations beyond the funds available to its use.

(g) The executive director is further granted the power and authority to fix the compensation of all employees under the executive director's jurisdiction, and is authorized to hire and dismiss such personnel as the executive director deems necessary to carry out this title, subject to the approval of the department of human resources.

(h) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 70-1-307 - Annual financial report.

(a) It is the duty of the executive director, on or before September 15 of each year, to prepare and present to the governor and each member of the fish and wildlife commission an annual report showing what has been expended by the agency during the year immediately preceding, the amount of moneys received and from what source and the amount expended and for what purposes.

(b) The governor shall present copies of such reports as the governor may deem necessary to the next convening general assembly.



§ 70-1-308 - Political activity prohibited -- Carrying of firearms authorized -- Retention by retired personnel.

(a) No employee or officer of the agency shall take any active part in political management or in political campaigns, nor shall such employee or officer use official authority or influence for the purpose of interfering with an election or affecting the results of an election, or for the purpose of coercing the political action of any person or body.

(b) It is lawful for the commissioned personnel of the wildlife resources agency, regularly employed by the agency, acting through its executive director, to wear or carry pistols or other firearms.

(c) After twenty-five (25) years of honorable service by a commissioned employee, the wildlife resources agency shall authorize the employee, upon retirement, to retain such employee's service weapon in recognition of the employee's many years of good and faithful service. A commissioned employee who retires on disability retirement also may be authorized to retain that employee's service weapon.



§ 70-1-309 - Salary administration plan.

The department of human resources and the Tennessee wildlife resources agency shall develop a salary administration plan for the agency's officers, biologists, and other positions unique to the agency. Notwithstanding any other law to the contrary, upon approval of the commissioners of finance and administration and human resources and the director of the Tennessee wildlife resources agency, such salary administration plan shall be implemented during the 1996-1997 fiscal year. Implementation of salary increases pursuant to such salary administration plan shall be suspended for the fiscal years beginning July 1, 2003, and ending June 30, 2004, and beginning July 1, 2009, and ending June 30, 2010. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to the salary administration plan shall not include time of service between July 1, 2003, and June 30, 2004, nor between July 1, 2009, and June 30, 2010.



§ 70-1-310 - Submission of fine in lieu of court appearance -- Arrest or judgment of forfeiture possible.

(a) Whenever a person is issued a citation pursuant to § 40-7-118 for a misdemeanor violation of any provision of this title, title 69, chapter 9, or for any offense for which an arrest is authorized pursuant to this title, prior to the time set for the person to appear in court to answer the charge, the person cited may, in lieu of appearance in court, submit the fine and costs to the clerk of the court. The submission to fine must be with the approval of the court that has jurisdiction of such offense within the county in which the offense charged is alleged to have been committed. The submission to fine shall not otherwise be exclusive of any other method or procedure prescribed by law for disposition of a citation.

(b) If the person cited has not paid the citation upon submission to fine as provided in subsection (a) and the person cited fails to appear in court at the time specified, or such later date as may be fixed by the court, the court may issue a warrant for such person's arrest or may declare a judgment of forfeiture of the offense charged. The judgment of forfeiture shall in no case be more than the total amount of fine and costs prescribed by law for the offense and may be collected in the manner provided in § 40-24-105.

(c) This section shall not be applicable to any person arrested for a violation of any provision of this title, title 69, chapter 9, or any offense for which an arrest is authorized pursuant to this title, which is punishable by a fine of more than fifty dollars ($50.00) or by imprisonment for more than thirty (30) days. This section shall not supersede § 40-7-118, nor shall they require the use of a citation in lieu of continued custody of an arrested person in any of the circumstances specified in § 40-7-118(c).






Part 4 - Wildlife Resources Fund

§ 70-1-401 - Wildlife resources fund established.

(a) All moneys sent to the state treasury in payment of licenses, advertising, contraband, fines, penalties, and forfeitures arising from the wildlife resources laws of this state shall be set aside. This fund shall constitute a fund known as the "wildlife resources fund" for:

(1) The payment of the wildlife resources agency's necessary and incidental expenses;

(2) The payment of the salaries and traveling expenses of the director, office assistants, and other persons appointed or employed by the director;

(3) The purchase of lands suitable for wildlife resources farms, reservations, wildlife management areas, fishing areas, access areas, fish hatcheries or rearing ponds;

(4) The construction of suitable buildings, ponds, and propagation pens, and the purchase and propagation of wildlife, and other essentials necessary to restock the state or maintain wildlife resources farms, reservations, fisheries and hatcheries;

(5) The promotion, advancement and efficient management of wildlife, including educational activities to that end; and

(6) Any purpose of or in consequence of this title not otherwise provided for.

(b) No part of the funds realized from the sale of licenses, advertising, from contrabands, fines, penalties, forfeitures, or from any privilege taxes levied under this title shall be used for any other purposes than those set out in subsection (a), nor shall any part of the wildlife resources fund be diverted to the general fund or any other public fund. Likewise, interest accruing on investments and deposits of the wildlife resources fund shall be returned to the fund and remain a part of it, and under no circumstances shall such interest be diverted to any other public fund.






Part 5 - Wildlife Management Endowment Fund

§ 70-1-501 - Wildlife management endowment fund established.

The general assembly recognizes and reaffirms the importance to the citizens of Tennessee of management, protection, propagation, and conservation of wildlife, including the importance of protecting and preserving for future generations the heritage of hunting and fishing in the state. Further, the general assembly recognizes the importance of providing the opportunity for citizens to invest in the future of its wildlife resources. Therefore, in order to aid in future funding for the wildlife resources agency to continue establishing and carrying out fish and wildlife programs and to assure protection and preservation for future generations of the heritage of hunting and fishing in the state, there is hereby created a fund known as the "wildlife management endowment fund."



§ 70-1-502 - Assets.

The wildlife management endowment fund shall consist of the following assets deposited to the fund:

(1) The proceeds from the sale of lifetime sportsman licenses;

(2) The proceeds from cash donations or donations of property converted or to be converted to cash;

(3) Such other sources as may be deemed appropriate, including sources that may be specified by law; and

(4) Income derived from fund investments.



§ 70-1-503 - Investment of funds.

Moneys shall be invested pursuant to law, including, but not limited to, § 9-4-612, for the benefit of the fund. For purposes of expenditures from the fund pursuant to § 70-1-306, the wildlife management endowment fund shall be included as a part of the wildlife resources fund subject to the restrictions and requirements of the wildlife management endowment fund as set out in this section. Neither the moneys of the fund, nor the interest accruing on investments and deposits of the fund shall be used for any other purposes than those set out in this section, nor shall any part of the fund be diverted to the general fund or to any other public fund.



§ 70-1-504 - Expenditure or disbursement from principal prohibited.

No expenditure or disbursement shall be made from the principal of the wildlife management endowment fund.



§ 70-1-505 - Proceeds from sales of lifetime sportsman licenses to persons under sixteen years of age -- Expenditure prohibited.

No expenditures or disbursements from the income from proceeds derived from the sales of lifetime sportsman licenses to holders under the age of sixteen (16) years shall be made for any purpose and shall become a part of the fund's principal. Income earned after the holder reaches the age of sixteen (16) shall be available for expenditures or disbursements. The wildlife resources agency shall cause deposits of proceeds from the sale of lifetime sportsman licenses to holders under the age of sixteen (16) to be distinguished and shall maintain information as to the ages of license holders to determine the amount of income that remains encumbered by and that is free of this restriction.



§ 70-1-506 - Income from invested funds to benefit wildlife.

The income received and accruing from the investments of the wildlife management endowment fund, subject to limitations prescribed for funds received from the sale of lifetime sportsman licenses to holders under the age of sixteen (16) years, may only be spent in furthering the management, protection, propagation, and conservation of wildlife to assure perpetual protection and preservation for future generations of the heritage of hunting and fishing in the state of Tennessee and the efficient operation of the wildlife resources agency in accomplishing these objectives.









Chapter 2 - Licenses and Permits

Part 1 - General Provisions

§ 70-2-101 - Taking wildlife without license -- Migratory waterfowl stamps -- Licenses nontransferable -- Revocation or suspension -- Penalties.

(a) It is unlawful for any person in this state to hunt, chase, trap, kill or take any form of wildlife in the open season, unless the person so hunting, chasing, trapping, killing or taking, or attempting to take, such wild animals, wild birds, wild fowl, or fish at the time possesses the requisite license prescribed by this chapter, such license, of proper color and design, to be on the person of the licensee while hunting, chasing, trapping or fishing.

(b) A valid federal migratory waterfowl stamp must be possessed while hunting migratory waterfowl by any person over sixteen (16) years of age, which stamp shall be cancelled in ink by the signature of the hunting licensee.

(c) No license or permit, required and issued under this chapter, may be loaned or transferred to any other person, firm or corporation.

(d) (1) (A) Upon conviction for any offense against this title, any rule or regulation promulgated pursuant to this title, or any proclamation of the fish and wildlife commission, the court may revoke the license or suspend any or all of the fishing, hunting, or trapping privileges of the person so convicted, or both revoke the license and revoke any or all of the fishing, hunting or trapping privileges of the person so convicted.

(B) Any license so revoked shall be surrendered to the court and transmitted to the arresting officer, to be made a part of the prosecution record.

(2) Any person whose license has been revoked or whose privileges have been suspended, or both, may be prohibited from fishing, hunting and trapping for a period of time of not less than one (1) year to be fixed by the court.

(e) Any violation of this section is a Class C misdemeanor and punishable by a fine of not less than ten dollars ($10.00) nor more than twenty-five dollars ($25.00). Any person who violates the revocation order of the court may be fined not less than twenty-five dollars ($25.00) and may be confined in the county jail or workhouse not less than ten (10) days nor more than eleven (11) months and twenty-nine (29) days, it being mandatory upon the court to impose the prison sentence, and the minimum time may not be subject to suspension.



§ 70-2-102 - Licensing requirement -- Penalty.

(a) Every person shall, before hunting, fishing, or trapping, as the case may be, in this state, possess a license in accordance with the schedules in this title, except as otherwise provided in this chapter.

(b) A violation of this section is a Class C misdemeanor.



§ 70-2-103 - Exception to licensing requirement -- Military personnel on furlough.

(a) Any member of the armed forces or services while on furlough or other temporary military leave of absence has the right to hunt and fish in the state of Tennessee during the appropriate seasons for hunting and fishing as fixed by law, without the necessity of procuring a license.

(b) In order for any person to hunt and fish without the required license, the person shall have in that person's possession at all times a copy of that person's furlough papers or other military orders showing that such person is officially on leave of absence from the military service. Such military papers or orders are subject to examination and inspection by duly constituted officers of the wildlife resources agency at all times.



§ 70-2-104 - Persons entitled to license without fee or at reduced fee -- Penalty for false information -- Imposition of fee.

(a) The wildlife resources director and the director's agents, through the county clerks or other legally designated license sales agents, have the power to issue a:

(1) Sport fishing license without the payment of a license fee to those residents of Tennessee who are certified to be blind, having a visual acuity, with maximum correction, not exceeding 20/200 in the better eye or having a visual acuity exceeding 20/200 but accompanied by a limitation in the field of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees (20 degrees). The director shall accept as evidence, for the purposes of this title, a certificate from the department of human services or from a physician licensed to practice medicine in this state and who is actively engaged in the treatment of diseases of the human eye, or a licensed, registered optometrist, certifying that such person meets the requirements of this section with reference to the degree of blindness as defined in this subdivision (a)(1);

(2) Sport fishing and hunting license without the payment of a fee to residents of Tennessee who by reason of service in any war are thirty percent (30%) or more disabled. The director shall accept as evidence of service-connected disability for the purposes of this section a certification from the veterans' administration;

(3) (A) Hunting license to persons with intellectual disabilities who reside in this state and who are over ten (10) years of age. The director shall accept as evidence for the purposes of this subdivision (a)(3) a certificate from a physician licensed to practice medicine in this state certifying that the applicant meets the requirements of this section with reference to such disability. The person must be accompanied by an adult at least twenty-five (25) years of age or older, who is hunter-education-certified and licensed to hunt. The person shall be required to complete the hunter education course as provided in § 70-2-108 in the presence of a licensed adult, but shall not be required to attain a particular score on the course examination or take the course more than once;

(B) As used in this subdivision (a)(3), unless the context otherwise requires:

(i) "Accompanied" means the licensed adult shall supervise no more than one (1) person with intellectual disabilities at any one (1) time and shall be able to take immediate control of the hunting device;

(ii) "Persons with intellectual disabilities" means persons who possess an intellectual disability, as defined by § 33-1-101;

(C) The commission shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to effectuate the purposes of subdivision (a)(3)(A), including, but not limited to, rules and regulations to specifically denote on the license that the person issued the license is a person with intellectual disabilities, and to create a one-time-only fee in an amount sufficient to cover the costs of implementing subdivision (a)(3)(A); and

(4) (A) Permanent sport combination hunting and fishing license upon payment of a one-time ten-dollar ($10.00) fee to those residents of Tennessee who are permanently restricted to wheelchairs. The director shall accept as evidence for the purposes of this section a certificate from a physician licensed to practice medicine in this state certifying that the applicant meets the requirements of this section with reference to permanent restriction to a wheelchair; or

(B) Permanent sport combination hunting and fishing license upon payment of a one-time ten-dollar ($10.00) fee to those residents of Tennessee who are one hundred percent (100%) permanently and totally service connected disabled veterans who apply for such discounts and exemptions prior to or after May 24, 2000. The agency shall accept as evidence of service-connected disability for the purposes of this subdivision (a)(4)(B) a certification from the veterans' administration.

(b) (1) The fish and wildlife commission shall by proclamation designate one (1) week of each year when any person who receives social security benefits due to intellectual disability may engage in all forms of sport fishing, and all sport fishing license requirements shall be suspended during such week for such persons. The agency may accept as evidence for purposes of this section a certificate from the social security administration or any other evidence acceptable to the executive director.

(2) A resident of Tennessee who receives social security benefits due to intellectual disability is entitled to the privilege of sport fishing upon presentation of evidence of such disability satisfactory to the agency. Such resident shall be issued a permanent license for sport fishing.

(c) The giving of false information as to name, age, degree of blindness, percentage of disability, permanent restriction to a wheelchair, address, residence or nonresidence by any applicant for any license provided for in this chapter, or altering any license or permit or any application for any license or permit, is a Class C misdemeanor.

(d) (1) The license fee discounts and exemptions provided in subsections (a) and (b) shall apply to qualified residents of Tennessee who apply for such discounts or exemptions prior to May 24, 2000.

(2) For qualified residents of Tennessee who have not applied for such discounts or exemptions prior to May 24, 2000, there shall be imposed a one-time ten-dollar ($10.00) fee for such license; provided, that such fee shall not apply to the exemption granted in subdivision (b)(1).

(3) Any qualified resident of Tennessee who has applied for such discount or exemption prior to May 24, 2000, may nevertheless make a voluntary payment of the one-time ten-dollar ($10.00) fee and upon making such payment shall be issued a license in accordance with this section.

(e) (1) This subsection (e) shall be known and may be cited as the "Hunter Wright Hunting and Fishing Act."

(2) Notwithstanding this section to the contrary, the wildlife resources director and the director's agents, through the county clerks or other legally designated license sales agents, have the power to issue an annual sport combination hunting and fishing license upon payment of a five-dollar ($5.00) fee to residents who are under eighteen (18) years of age and who are disabled.

(3) As used in this subsection (e), "disabled" means the inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that is certified by a licensed physician. This means that the condition must be both totally and permanently disabling. The director shall accept as evidence for the purposes of this subsection (e) a certificate from a physician licensed to practice medicine in this state certifying that the applicant meets the requirements of this subsection (e) with reference to being disabled.

(4) The commission shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, to specifically denote on the license that the person is disabled.



§ 70-2-105 - Preparation and distribution of license forms to county clerk or other agent -- Maintenance and remittance of funds.

(a) The executive director shall prepare and deliver to each county clerk or other agent authorized to issue and sell licenses, tags, registrations and other privileges as described in § 70-2-106, as many blank forms as may be required.

(b) Each county clerk or authorized agent shall maintain all funds collected on behalf of the agency in a checking account available for electronic transfer within twenty-four (24) hours.

(c) Any agent failing to make the required remittance available as required in this section shall be deemed delinquent and shall pay a penalty of five percent (5%) on all funds that were owed and that were not remitted or paid over within the time prescribed by this section. In addition, such agent, in the discretion of the executive director, may forfeit the privilege to sell any future licenses, tags, registrations and other privileges as described in § 70-2-106.



§ 70-2-106 - Agents for issuance and sale of licenses, permits, stamps, tags, or privileges -- Bond -- Fees of items -- Fees of agents -- Conservation stamps.

(a) (1) All hunting and fishing licenses, other licenses, permits, tags, registrations or privileges as specified by the agency and provided for in this title or in title 69, chapter 9, may be issued and sold by the county clerk of each county, or by any other person, firm or corporation designated and appointed by the executive director.

(2) Any appointed agent, before being furnished with items to sell, may be required to execute a bond in such sum as the executive director shall require, with some solvent surety company qualified to do business in the state, as surety on sums due, conditioned to faithfully perform the duties imposed upon such appointed agent and to faithfully account for and promptly pay over to the executive director any and all sums due to the wildlife resources agency.

(b) (1) The county clerk of each county or any other person, firm or corporation designated and appointed by the executive director as such agent is entitled to collect from the purchaser of all licenses, permits, stamps, tags, registrations or other privileges sold, as specified by the agency, a flat fee of one dollar ($1.00) on any one (1) annual license, permit, stamp, tag, registration or other privilege sold, as specified by the agency, and fifty cents (50cent(s)) on any one (1) license, permit, stamp, tag, registration and other privilege, as specified by the agency, which is valid for a specified day or number of days. Alternatively, the executive director is authorized to establish an agent fee, through competitive bidding contract procedures, for the successful bidder to sell licenses, permits, stamps, tags, registrations and other privileges as specified by the agency, over the telephone or through other electronic means.

(2) The executive director, the county clerk of each county, and the agents designated and appointed by the executive director as such agents for the sale of licenses, shall offer for sale conservation stamps, including, but not limited to, full-color waterfowl stamps for a cost of ten dollars ($10.00) each. Any revenues from such stamps over and above the cost of producing and distributing the stamps shall go into habitat improvement. Possession of a stamp is voluntary and is not required in order to hunt, fish or trap.

(3) The general assembly shall review and reauthorize the conservation stamp program after it has been in operation for three (3) years.



§ 70-2-107 - Date of issuance of license or permit -- Duration -- Penalty for violations.

(a) Licenses and permits required under this and any other law relating to wildlife shall be dated the true date of issue. All annual sport licenses shall be issued for the year beginning March 1 and ending the last day of February of the following year, both inclusive.

(b) A violation of this section is a Class C misdemeanor.

(c) In addition to the annual licenses authorized by subsection (a), the agency is authorized to issue any hunting, fishing or trapping license for periods exceeding one (1) year.



§ 70-2-108 - Hunter education course.

(a) (1) Every person born on or after January 1, 1969, before hunting, shall possess, in addition to all other licenses and permits required, proof of satisfactory completion of an agency approved hunter education course, except this provision shall not apply to persons under ten (10) years of age accompanied by an adult at least twenty-one (21) years of age.

(2) (A) The commission is authorized to promulgate rules to create a permit for a fee exempting persons from the hunter education requirements of this section for a twelve-month period, as long as the person possesses all other licenses and permits required, and, if ten (10) years of age or older, the person must be accompanied by a licensed adult at least twenty-one (21) years of age or older, who is hunter-education-certified or otherwise exempt by law.

(B) Effective July 1, 2015, a person who meets the requirements of subdivision (a)(2)(A) may purchase the permit annually for up to three (3) consecutive years.

(3) For the purpose of this section, "accompanied" is defined as being able to take immediate control of the hunting device.

(b) The state board of education is encouraged to develop a section related to hunter education as a part of its safety education curriculum.

(c) This section shall not apply to persons hunting or fishing within the guidelines of § 70-2-204.

(d) As punishment, any person violating this section shall have all hunting privileges suspended and the person's license shall be taken by the arresting officer. Submission of proof of satisfactory completion of an agency approved hunter education course shall entitle a person to the return of that person's license and the restoration of hunting privileges.



§ 70-2-109 - Free Sport Fishing Day.

The fish and wildlife commission may designate by proclamation one (1) day each year as "free sport fishing day" and all sport fishing license requirements as designated by proclamation for that day shall be suspended.



§ 70-2-110 - Free hunting day for persons with disabilities.

The fish and wildlife commission shall authorize persons with disabilities one (1) day each year to hunt in a wildlife resources agency sponsored hunt, and all hunting license requirements for such persons for that day and purpose shall be suspended. For the purposes of this section, persons with disabilities shall be those people entitled to receive placards as provided in title 55, chapter 21, part 1.






Part 2 - Miscellaneous Licenses and Permits

§ 70-2-201 - Resident license fees and requirements.

(a) Every resident, except as otherwise provided, shall pay in accordance with the following fee schedule for the privilege of hunting, sport fishing, or trapping; provided, that no license shall be required for trapping beaver:

(1) Basic licenses:

(A) Combination hunting and fishing ......................$20.00

(B) Junior hunting, fishing and trapping ......................7.00

(C) Trapping ......................17.00

(D) One (1) day fishing ......................2.00

(E) County of residence fishing ......................5.00

(F) Sportsman ......................100.00

(2) Supplemental licenses:

(A) Big game -- gun ......................$17.00

(B) Big game -- archery ......................17.00

(C) Big game -- muzzleloader ......................17.00

(D) Waterfowl ......................17.00

(E) Trout ......................11.00

(3) Duplicate license ......................4.00

(b) Every resident shall provide the correct information specified on all licenses and permits. All licenses and permits must be filled out in ink, indelible pencil, typewriter, or punched or stamped, or otherwise marked to prevent erasures, false entries or alterations and must be signed in ink or indelible pencil by the licensee.

(c) (1) Residents of Tennessee who are sixty-five (65) years of age or older prior to March 1, 1991, are entitled to the privileges of sport fishing, hunting and trapping without possessing any license.

(2) Residents of Tennessee who are sixty-five (65) years of age or older after March 1, 1991, are entitled to the privileges of sport fishing, hunting and trapping upon payment of a one-time ten-dollar ($10.00) fee. Upon payment of such fee and presentation of proof of age and residency, satisfactory to the agency, such resident shall be issued a permanent license for sport fishing, hunting and trapping.

(d) Any resident of Tennessee between thirteen (13) and fifteen (15) years of age, inclusive, may purchase the junior hunting, fishing and trapping license. Such license shall entitle the individual to the privileges of sport fishing, trapping and hunting without the requirement of possessing any other license or supplemental license as provided in subsection (a). Any resident under thirteen (13) years of age shall be exempt from the licensing requirements of subsection (a). Residents between thirteen (13) and fifteen (15) years of age, inclusive, are entitled to fish without a license during one (1) week of the year, commencing with free sport fishing day as proclaimed by the fish and wildlife commission.

(e) A sportsman license is valid for hunting, trapping and sport fishing without the necessity of any supplemental license. Additionally, a holder of a valid sportsman license is not required to possess the following agency permits: agency lake permits; Tellico-Citico trout permits; Lake Graham annual permits; small game permits; combination waterfowl and small game permits; nonquota big game, including Cherokee, permits; Reelfoot preservation permits; and premiere tourist resort city trout fishing permits. The holder may also participate in all quota hunt drawings without payment of the drawing fee, and if drawn, will be issued a quota hunt permit at no charge. Furthermore, for as long as Tennessee Wildlife is published, the executive director shall have the discretion to provide a subscription to a sportsman license holder at no cost.

(f) A combination hunting and fishing license is valid for the taking of all species of game and fish; provided, that those persons sixteen (16) years of age and over desiring to hunt big game, waterfowl, or to take trout, must, in addition to the appropriate hunting or fishing licenses, or both, possess the appropriate supplemental license as provided in subsection (a).

(g) (1) There is hereby created a lifetime sportsman license, which shall entitle a resident of Tennessee, as defined in subdivision (g)(2), to the same privileges and benefits as provided to an annual sportsman license holder. A lifetime sportsman license remains valid throughout the life of the license holder even though the person may become a nonresident.

(2) In order to qualify for a lifetime sportsman license, a person must have been a resident of the state for twelve (12) consecutive months immediately preceding purchase of the license. A child under the age of one (1) year qualifies, no matter where the child is born, if one (1) or more of the child's parents or the child's legally designated guardian has been a resident of the state for twelve (12) consecutive months immediately preceding purchase of the license.

(3) (A) The following fee schedule applies to the lifetime sportsman license:

(i) Less than three (3) years of age......................$ 200.00

(ii) Three (3) years of age through six (6) years of age......................$ 400.00

(iii) Seven (7) years of age through twelve (12) years of age......................$ 600.00

(iv) Thirteen (13) years of age through fifty (50) years of age......................$1,200.00

(v) Fifty-one (51) years of age through sixty-four (64) years of age......................$ 700.00

(vi) Sixty-five (65) years of age and older......................$ 200.00

(B) The fees shall be automatically adjusted to reflect the same percentage increase as the annual sportsman license. Such fee increases and subsequent adjustments shall not apply to lifetime sportsman licenses purchased for children less than three (3) years of age. In no event shall the fees decrease.

(h) There is hereby created a lifetime senior citizen sportsman license, which shall entitle a resident of Tennessee to the same privileges and benefits as provided to an annual sportsman license holder. A lifetime senior citizen sportsman license remains valid throughout the life of the license holder even though the person may become a nonresident. The fee shall be a one-time payment of two hundred dollars ($200).



§ 70-2-202 - Nonresident license fees and requirements. [See the Compiler's Notes.]

(a) (1) Every nonresident shall pay, in accordance with the following fee schedule, for the privilege of hunting, sport fishing, or trapping:

(A) Nonresident annual hunting, sport fishing and trapping:

(i) Hunting:

(a) Small game and waterfowl......................$ 55.00

(b) All game......................155.00

(ii) Fishing, except trout......................25.00

(iii) Fishing, all species......................50.00

(iv) Trapping......................250.00

(v) Junior hunting and fishing......................5.00

(B) No license is required for trapping beaver.

(2) Every nonresident shall pay in accordance with the following fee schedule for the privilege of trip hunting and sport fishing:

(A) Hunting:

(i) Seven (7) day small game and waterfowl......................$ 30.00

(ii) Seven (7) day all game......................105.00

(B) Fishing:.....................

(i) Three (3) day, except trout......................10.00

(ii) Three (3) day, all species......................20.00

(iii) Ten (10) day, except trout......................15.00

(iv) Ten (10) day, all species......................30.00

(b) Every nonresident shall provide the correct information specified on all licenses and permits. All licenses and permits must be filled out in ink, indelible pencil, typewriter, or punched or stamped, or otherwise marked to prevent erasures, false entries or alterations and must be signed in ink or indelible pencil by the licensee.

(c) Any nonresident between thirteen (13) years of age and fifteen (15) years of age, inclusive, may purchase a junior hunting and fishing license. Such license entitles the individual to the privilege of sport fishing and small game and waterfowl hunting. Any nonresident under thirteen (13) years of age is exempt from the licensing requirements of subsection (a).



§ 70-2-203 - Fishing in county or city of residence -- When license required -- Penalty.

(a) A resident of Tennessee may fish in the waters of such person's county of legal residence by use of a hook and line or a single trotline with not more than fifty (50) hooks, and natural or cut bait if such person possesses a county of residence fishing license. Additionally, possession of this license permits a person who resides in a city that lies in two (2) or more counties to fish in all of the waters of that city, including those waters in the city lying outside of the person's county of legal residence.

(b) Other appropriate license is required:

(1) To fish within one's county of legal residence, for residents who do not qualify for a county of residence fishing license under subsection (a) or who qualify but who choose to purchase any other appropriate license;

(2) To fish outside one's county of legal residence unless such person qualifies under the exception contained in subsection (a);

(3) If minnows or artificial lures are used;

(4) If one fishes in a state lake or state-owned or operated wildlife management area; or

(5) To fish for or take trout.

(c) A violation of this section is a Class C misdemeanor.



§ 70-2-204 - Hunting and fishing on farm land -- License exemption to owner, tenants and their spouses and children -- Proof of compliance.

(a) (1) The owners and tenants of farmlands, and their spouses and children, along with the owners' grandchildren and great-grandchildren under the age of sixteen (16), have the right to engage in the sport of hunting and fishing, subject to all the provisions of all laws or regulations concerning wildlife, upon such lands and waters on the land of which they or their spouses or parents are the bona fide owners or tenants, or in the case of qualified grandchildren or qualified great-grandchildren, their grandparent or great-grandparent or grandparents or great-grandparents are the bona fide owners, with the permission of the landowner, during the season when it is lawful to do so, without procuring a hunting and sport fishing license. Tenants and their spouses and their dependent children must be bona fide residents of the state and must actually reside on the land. Owners and their spouses and children and qualified grandchildren and qualified great-grandchildren must be bona fide residents of the state. Land may qualify as farmland only if it is owned by no more than one (1) individual or a family; provided, that, if land is owned jointly or in common by persons who are first cousins related by blood, then such cousins and their children may hunt small game and fish on such land under this subsection (a).

(2) "Family" means any combination of kinship within the third degree, including any spouse who has an interest in the property.

(3) "Tenant" means an individual who receives compensation, such as free rent or money, for acting either in the place of or at the direction of the landowner in tending to the requirements needed to care for the farmland. The primary purpose of the tenancy shall be agricultural in nature.

(b) Each person claiming a license exemption under subsection (a) shall provide identification and shall submit a signed statement attesting to the exempt status described in the statement and a description of the land and the name of the land owner when requested by an officer of the wildlife agency or upon presenting any game to a check station. Such statement shall contain information sufficient to demonstrate that such person has complied with the requirements of subsection (a). The commission shall prepare a preprinted form for the submission of such statements for convenience of use. Submission of false information in a signed statement is a Class C misdemeanor.

(c) A violation of this section is a Class C misdemeanor.



§ 70-2-205 - Commercial fishing and musseling. [See the Compiler's Notes.]

(a) Any person, firm or corporation, before engaging in the business of a commercial fisher or commercial musseler, as defined under subsection (b), shall have in possession the requisite license prescribed in this section.

(b) (1) A "commercial fisher" is any person who takes or who aids and assists another person in taking fish or other aquatic life from any of the waters, lakes, streams or ponds of this state for pay, or for the purpose of sale, barter or exchange. Any person fishing with commercial fishing gear shall be deemed to be a commercial fisher within the meaning of this subdivision (b)(1). All persons using fishing tackle or fishing gear other than that permitted to be used by a person having or holding a sport fishing license is likewise deemed and considered a commercial fisher within the meaning of this subdivision (b)(1).

(2) A "commercial musseler" is any person who takes mussels from any of the waters of this state for pay, or for the purpose of sale, barter or exchange.

(3) "Person" includes the plural as well as the singular, as the case demands, and includes individuals, partnerships, associations or corporations.

(c) The license and fees to be paid for a commercial license are as follows: Click here to view image.

(d) A commercial helper's license may be issued without limit as to numbers to any commercial fisher upon paying for each license the appropriate fee required for a commercial fisher. A "commercial helper" is any person who assists a commercial fisher in handling fishing gear, operation of motors or any other act of assistance to the commercial fisher while in the vessel with the commercial fisher. Each commercial fisher must have in personal possession a commercial helper's license for each helper on board the vessel at any time.

(e) (1) Any violation of this section is a Class A misdemeanor punishable by a fine of not less than fifty dollars ($50.00) nor more than one thousand dollars ($1,000), and if on second offense, and in the discretion of the court, the deprivation or prohibition of the offender from obtaining a license for a period of six (6) months. Any nonresident convicted of violation of this section shall be prohibited from engaging in commercial fishing or mussel taking in Tennessee for a period of five (5) years from the date of conviction, in addition to any other penalties prescribed by law.

(2) In addition to the fines prescribed in this subsection (e), any person found guilty of engaging in business as defined in subsection (b) without the necessary licenses shall be sentenced to thirty (30) days in the county jail or workhouse, which sentence may be suspended if such person shall show to the court that such person has subsequently purchased the appropriate licenses.

(f) This section does not apply to a resident of Tennessee who is seventy (70) or more years of age, and such person is not required to purchase any license required by this section in order to carry on the businesses enumerated in subsection (b).

(g) Nonresidents residing in states that do not permit the sale of nonresident licenses to residents of Tennessee are prohibited from engaging in the business of a "commercial fisher" or "commercial musseler" in Tennessee.



§ 70-2-206 - Wholesale fish and mussel dealers -- Definitions -- License requirements -- Fees. [See the Compiler's Notes.]

(a) Before any person, firm or corporation engages in the business of a wholesale fish dealer or a wholesale mussel dealer, as defined in this subsection (a), such person, firm or corporation shall possess the appropriate license.

(b) (1) "Person" includes the plural as well as the singular, as the case demands, and includes individuals, partnerships, associations, or corporations;

(2) "Places of business," as used in this title, includes the place where orders for aquatic products are received, or where aquatic products are purchased or sold;

(3) "Wholesale fish dealer" means any person in the business of buying from a commercial fisher, fish or other edible aquatic life, or parts of fish or other edible aquatic life, or products taken from the waters of the state of Tennessee for the purpose of canning, preserving or processing; or any person in the business of buying from a wholesale fish dealer for the purpose of selling or handling for shipment or sale. Excluded from this definition are restaurants, hotels, grocery stores, retail fish markets, and other businesses that do not buy directly from a commercial fisher and that sell directly to the general public. Each separate place of business shall require a separate license; and

(4) "Wholesale mussel dealer" means any person who buys freshwater mussels or parts of mussels for the purpose of selling, processing or handling for shipment, to wholesalers, retailers or consumers.

(c) The license and fee to be paid are as follows:

(1) Wholesale fish dealer's license ..................... $250.00

(2) Wholesale mussel dealer's license ..................... 250.00



§ 70-2-208 - Fur dealers -- License requirements -- Regulation of pelts -- Penalties. [See the Compiler's Notes.]

(a) A fur dealer is any person who, either directly or through another person, engages in the business of buying and selling the pelts or hides of fur-bearing mammals from hunters, trappers, or other fur dealers.

(b) The license fee for a resident or a nonresident fur dealer shall be one hundred dollars ($100).

(c) Any person, before engaging in the business of buying and selling the pelts or hides of fur-bearing mammals, shall possess the appropriate dealer's license; provided, that a furrier may engage in the business of buying and selling the pelts or hides of fur bearing mammals without possessing or being required to possess a fur dealer's license. Such pelts or hides may be purchased by the furrier from fur dealers.

(d) Each dealer must file with the agency, periodically, as directed by the executive director, a complete report, on forms provided by the agency, of the activity of the previous reporting period. The report must be completed in its entirety and the dealer must, by signature, certify as to its accuracy.

(e) The commission is authorized to adopt rules and regulations governing the tagging of all pelts or hides of fur-bearing mammals taken.

(f) Each dealer must permit wildlife officers to inspect the inventory of pelts or hides and any records.

(g) Any person violating this section commits a Class C misdemeanor. Upon conviction of a second or subsequent offense within a twelve-month period, the person's license shall be revoked for a period of one (1) year. In addition, any person found guilty of engaging in business as defined in subsection (a) without the necessary licenses shall be sentenced to the county jail or workhouse, which sentence may be suspended if such person shall show to the court that the appropriate licenses have been subsequently purchased.

(h) When used in this section, "person" includes any resident or nonresident individual, association, partnership, corporation or other legal entity including any individual or entity operating in any capacity on behalf of such individual, association, partnership, corporation or other legal entity.



§ 70-2-209 - Unlicensed possession and traffic in hides or pelts-- Penalty.

(a) It is unlawful for any person, firm or corporation to purchase, receive for sale or have in its possession for commercial purposes any green hides, raw furs or pelts of wild animals without first procuring a license, except as provided in § 70-2-208.

(b) Any violation of this section is a Class A misdemeanor.



§ 70-2-212 - Stocking of wildlife -- Inspections -- Charges.

(a) Stocking of wildlife is declared to be a prerogative of the state. All persons desiring to stock wildlife shall first obtain a permit from the executive director. Such a permit will be issued free of charge. Applications for fish from the United States fish and wildlife service, when approved by the wildlife resources agency, shall be considered a sufficient permit for the purpose of this section.

(b) The wildlife resources agency has the power to inspect all live fish entering the state, regardless of their source, and to destroy any shipment found to be diseased, without incurring any liabilities for so doing.

(c) The agency is authorized to impose reasonable charges to defray expenses for stocking fish in private ponds. The charges may reflect the agency's costs for raising and transporting the fish together with other associated costs.



§ 70-2-213 - Permits for scientific purposes -- Reports required -- Penalty for violation.

(a) The executive director has the power, at the executive director's discretion, to grant permission, under the executive director's seal, to any reliable person to take, capture and transport in Tennessee, wild birds, and nests and eggs of wild birds, and wild animals and fish, when taken and used for purely scientific purposes. The permit so issued shall continue in force for one (1) year after the date of issue and shall specify the number of any species to be taken under the permit.

(b) Each person receiving a permit under this section shall report to the wildlife resources agency on blanks furnished by it, at or before the expiration of such permit, the number and disposition of the collections made under the permit.

(c) Any person taking any wildlife in violation of this section, or of the permit held by that person, shall be, upon conviction, fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) and the permit held by that person shall become void.



§ 70-2-214 - Training of hunting dogs -- License requirements -- Regulation of field trials -- Penalty for violations.

(a) Any resident or nonresident who trains hunting dogs in this state shall purchase the appropriate hunting license, except when such person is competing in recognized field trials.

(b) Raccoon dog field trials, retriever dog field trials, bird dog field trials, rabbit dog field trials, and foxhound field trials will be permitted only under rules and regulations promulgated by the fish and wildlife commission. The fish and wildlife commission is authorized to make all such rules or regulations, or both, in connection with the field trials as it may deem necessary to carry out this section.

(c) Any violation of this section, or any violation of any rule or regulation promulgated by the fish and wildlife commission pursuant to this section, is a Class C misdemeanor and, upon conviction of the violation, shall be punishable by a fine of not less than twenty-five dollars ($25.00) nor more than fifty dollars ($50.00).



§ 70-2-215 - Taxidermist permits -- Report of work -- Penalty for violation. [See the Compiler's Notes.]

(a) Any person, before engaging in the practice of taxidermy, which includes the stuffing, mounting, and preparing of the skins of wild birds, animals, and fish for sale or for hire, must first obtain a permit to do so from the executive director.

(b) The executive director shall collect a fee of fifty dollars ($50.00) for each permit issued, each permit to expire the last day of February.

(c) Each person obtaining such a permit shall conduct such practice of taxidermy in accordance with rules and regulations promulgated by the commission. Failure to make a report pursuant to the rules and regulations shall bar the person concerned from receiving a renewal of the person's permit or a new permit to engage in taxidermy.

(d) Any person violating this section commits a Class C misdemeanor and, upon conviction, shall be fined not less than ten dollars ($10.00) nor more than twenty-five dollars ($25.00).



§ 70-2-219 - Permits for hunting or fishing in designated areas -- Trout fishing in premiere tourist resort cities -- Disposition of funds from Reelfoot preservation permits -- Privileges of senior citizen permit holders -- Special elk-take permit. [See the Compiler's Notes.]

(a) Fees for permits required by rules and regulations or proclamations proclaimed by the fish and wildlife commission, or both, are as follows: Click here to view image.

(b) (1) Before any person may fish for trout in a premiere tourist resort city, such person must obtain the appropriate permit as described in this part, in addition to any appropriate state license, if required. The fish and wildlife commission is authorized to establish seasons and creel limits and to establish and collect permit fees in amounts to be set forth by proclamation duly passed by the commission. In addition to the appropriate state license, a person must obtain either a one-day permit for a fee of two dollars ($2.00) or a three-day permit for a fee of six dollars ($6.00); provided, that a nonresident may purchase a one-day all inclusive permit, in lieu of the normal license/permit combination. The fee for this permit shall be not less than eight dollars ($8.00) nor greater than thirteen dollars ($13.00). Eight dollars ($8.00) from each permit sold shall be retained by the agency as its license fee.

(2) The fish and wildlife commission is authorized to pay to the premiere tourist resort city an amount not to exceed the permit fees collected, less the eight-dollar license fee retained by the agency, for the cost incurred by the premiere tourist resort city for the stocking of trout.

(3) The fish and wildlife commission may exempt certain age groups from this section.

(4) Full-time police officers and other such authorized employees of the premiere tourist resort city have the authority under the guidance of the fish and wildlife commission to enforce the creel limits, licensing and permit requirements of this subsection (b).

(5) "Premiere tourist resort city" means a municipality having a population of twenty-five hundred (2,500) or more persons, according to the federal census of 1980 or any subsequent federal census, in which at least forty percent (40%) of the assessed valuation, as shown by the tax assessment rolls or books of the municipality, of the real estate in the municipality consists of hotels, motels, tourist courts accommodation, tourist shops and restaurants.

(c) All funds derived from the sale of the Reelfoot preservation permit are hereby designated as set aside for the exclusive use of acquiring and maintaining lands around Reelfoot Lake.

(d) Residents of Tennessee sixty-five (65) years of age or older who purchase an annual senior citizen permit and who otherwise comply with the licensing requirements of § 70-2-201(c)(2), if applicable, enjoy the same additional privileges and benefits as provided to an annual sportsman license holder. The annual fee shall be forty dollars ($40.00).

(e) The executive director is authorized to issue a special elk-take permit to a nonprofit wildlife conservation organization that qualifies as tax exempt under § 501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3). Only one (1) permit may be issued within a license year. The special elk-take permit shall be issued using competitive guidelines promulgated by the commission. An organization that receives a special elk-take permit issued under this subsection (e) may sell or otherwise transfer the permit through any legal means available. Any proceeds of the sale shall be used in this state for the elk program on projects approved by the agency; provided, that, notwithstanding any other law to the contrary, the organization may use no more than twenty percent (20%) of the proceeds to administer sale or transfer of the permit. The commission is authorized to promulgate rules and regulations to implement the special elk-take permit program.



§ 70-2-220 - Permits for pearl culturing. [See the Compiler's Notes.]

Any person, firm or corporation, before engaging in the business of culturing pearls in the public waters, shall first obtain an annual license from the wildlife resources agency. No nonresident shall be granted a license if the state or country of the nonresident prohibits residents of Tennessee from engaging in the business of culturing pearls. The fee for the license shall be one thousand dollars ($1,000). The business shall be conducted in accordance with rules and regulations promulgated by the fish and wildlife commission. The executive director of the wildlife resources agency shall select a committee of five (5) people that will include the executive director or the executive director's representative, the chief of fisheries, a fisheries biologist, and two (2) industry representatives to assist the executive director in the initial drafting of these rules and regulations.



§ 70-2-221 - Fish dealers license -- Requirements -- Fees -- Penalties. [See the Compiler's Notes.]

(a) Any person, firm or corporation, before engaging in the businesses described in this section, must purchase a fish dealer's license:

(1) (A) A "bait dealer" engages in the business of capturing legal species of fish or other aquatic life for the purpose of sale or the selling of legal species of fish and other aquatic life for bait;

(B) Each bait dealer shall make a monthly report to the executive director on forms provided as to the number of minnows sold and shall indicate the source of supply of such minnows; provided, that the executive director may, in the executive director's discretion, require only those monthly reports that the executive director may deem necessary; and

(C) The wildlife resources agency is empowered to inspect any shipment of live minnows, and if found diseased, may cause the shipment to be destroyed without being liable for damage for such destruction;

(2) "Catch-out operation" is the business of making legal species of fish placed in a pond, tank, or other constructed container available to persons wishing to procure them by purchase;

(3) (A) "Fish farming" is the business of rearing for sale legal species of fish and other aquatic life or the selling of legal species of fish and other aquatic life reared in private facilities; and

(B) Fish used in the catch-out business must be reared fish or must be wild commercial fish species obtained legally by commercial fishers, and must be approved by the agency. Fish to be purchased may be caught by persons using legal fishing methods without the requirement of a fishing license.

(b) These businesses shall be operated under rules and regulations promulgated by the wildlife resources agency.

(c) The fee for a resident license shall be twenty dollars ($20.00); the fee for a nonresident license shall be two hundred fifty dollars ($250). The license will expire on the last day of February each year.

(d) Each license issued shall cover all operations of a single business conducted within the exterior boundaries of the same tract of land owned or leased by the person, firm or corporation.

(e) Any person, firm or corporation violating this section commits a Class C misdemeanor punishable by a fine of not less than twenty-five dollars ($25.00) nor more than fifty dollars ($50.00).



§ 70-2-222 - Freshwater mussels -- Purchase -- Payment -- Penalty. [See the Compiler's Notes.]

(a) Any person, firm or corporation that purchases or otherwise obtains freshwater mussels taken from Tennessee waters shall pay to the Tennessee wildlife resources agency the amount equal to $0.0145 per pound of mussel shells or $0.0124 per pound of mussels, shell with meat, purchased or obtained.

(b) The payment to the agency shall be calculated from receipts filled out by the buyer for each transaction. A copy of each receipt will be given to the seller and a copy retained by the buyer, and shall be made available by the buyer for inspection by agents of the agency or the office of the comptroller of the treasury for a period of two (2) years. When mussels are sold without first going through a buyer, the method of payment shall be as described in proclamations promulgated by the fish and wildlife commission. For purposes of this section, a "buyer" is any person, firm or corporation that buys or otherwise obtains mussels from mussel harvesters or other mussel buyers, either for use within the state or for exporting from Tennessee.

(c) Payments from buyers shall be made monthly, and must be received by the agency no later than the fifteenth day of the following month.

(d) Revenue from this section shall be used for mussel management, research, and enforcement. However, no more than twenty-five percent (25%) of the total revenue shall be spent on enforcement.

(e) A violation of this section is a Class A misdemeanor.



§ 70-2-223 - Mussel industry -- Advisory group.

To enhance and protect the state's mussel industry, the governor is authorized to appoint a five-member group of mussel industry representatives to advise the fish and wildlife commission and the various agencies of state government on pertinent matters relating to policy development and enforcement. The terms of such members shall run concurrently with the term of the appointing governor.



§ 70-2-224 - Regulation of sport firing ranges.

The fish and wildlife commission is authorized to promulgate rules and regulations establishing procedures and guidelines for the operation of wildlife resources agency sport firing ranges and establishing fees for use by the general public. The wildlife resources agency is authorized to contract for the operation and maintenance of the facilities. Moneys derived from the fees shall be deposited in the wildlife resources fund. The fee provisions of this section do not apply to outdoor sport firing ranges in operation prior to July 1, 1998.



§ 70-2-225 - Authority of commission to promulgate rules and regulations.

The commission is authorized to promulgate rules and regulations establishing permit fees for camping and other recreational activities on public lands under the agency's management or control and on agency lakes.



§ 70-2-226 - Permits for use of Sundquist wildlife management area by certain residents.

(a) Notwithstanding § 70-2-225 or any other provision of this title to the contrary, persons residing either within the boundaries of the Sundquist wildlife management area or on property physically contiguous to such area on July 1, 2004, shall be issued a user permit by the Tennessee wildlife resources agency (TWRA) for horseback riding, bicycling, and off highway vehicle use. Application must be made to the TWRA on the form provided by the agency and such proof of residency provided as specified by the agency within ninety (90) days of June 7, 2004.

(b) Subsection (a) shall not apply to persons who purchase, inherit, or reside on property within or physically contiguous to the Sundquist wildlife management area after July 1, 2004.

(c) The estimated cost of this section shall be absorbed out of the existing resources of the TWRA.






Part 3 - Commercial Fishing

§ 70-2-301 - Promotion of commercial fishing.

The fish and wildlife commission is directed to promulgate reasonable rules and regulations necessary to promote commercial fishing activity as an economically viable commercial enterprise in this state.



§ 70-2-302 - Approval from the Convention for the International Trade of Endangered Species (CITES).

The agency shall request approval from the Convention for the International Trade of Endangered Species (CITES) to establish a length limit of no less than thirty-six inches (36'') and an annual season length no shorter than November 15 to April 15. Should the approval not be granted, the agency is authorized to negotiate conditions under which the approval would be granted.



§ 70-2-303 - Resident preference in licensing -- Nets -- Study plan.

(a) Tennessee residents shall be given preference in licensing with a limit on the number of nonresident permits.

(b) All nets shall be properly buoyed to promote safety on the waters of the state.

(c) The agency shall develop a plan to study sustainability, population conditions, and juvenile survival rates on waters not currently open to commercial roe fishing. With the assistance of the commercial fishing community in harvest surveys, such study shall include at least the following objectives:

(1) Description of the size structure and age structure of the existing paddlefish population;

(2) Determination of paddlefish population parameters including growth, recruitment, and natural mortality; and

(3) Assessment of the likelihood that the paddlefish population can provide a sustainable commercial fishery.



§ 70-2-304 - Commercial fishing advisory committee.

To insure that the views of the commercial fishing community are appropriately communicated as well as to assist the wildlife resources agency in developing rules and regulations on commercial fishing, there is created a commercial fishing advisory committee. The committee members shall be named by the wildlife resources executive director and shall include, but not be limited to, licensed commercial fishers and roe fishers, dealers, and buyers. The members of the committee shall serve as volunteers and shall not be paid or reimbursed for time served as committee members.









Chapter 3 - Ammunition Tax

§ 70-3-101 - Tax on shotgun shells and metallic cartridges.

(a) All persons, firms and corporations engaged in the business of buying, selling, distributing, storing, receiving, having in possession or using shotgun shells or metallic cartridges, shall pay a special privilege tax in addition to all other taxes in an amount equal to ten cents (10cent(s)) per individual container upon all center-fire ammunition, and ten cents (10cent(s)) per individual container on all shotgun shells. A similar tax in the amount of ten cents (10cent(s)) per individual container shall be paid on all rim-fire ammunition.

(b) All taxes collected under this chapter shall be applied to the wildlife resources fund.



§ 70-3-102 - Tax stamps -- Persons liable -- Duty to affix stamps to package.

(a) The tax pursuant to § 70-3-101 shall be paid, and the stamps provided for in subsection (b) shall be affixed, by the person, firm or corporation first having possession and ownership of such shotgun shells and metallic cartridges, whether such possessor or owner be a wholesaler, jobber, or retailer, after the shells or cartridges have come to rest in this state and are intended to be sold, transferred, conveyed and distributed in this state, or shipped out of this state.

(b) The tax shall be paid by purchase from the wildlife resources agency of stamps of such design and denomination as may be prescribed by the agency. It is the duty of the distributor or dealer, or both, to affix to each package of shotgun shells and metallic cartridges a stamp or stamps so purchased and furnished. The stamps shall be affixed to each package of shotgun shells and metallic cartridges in such a manner that they cannot be removed from the package without the stamp or stamps being destroyed or mutilated. Stamps so affixed shall evidence the payment of the tax imposed.



§ 70-3-103 - Employment of agents for stamp sale -- Bond -- Sales commissions -- Direct sales authorized.

(a) (1) The wildlife resources agency is empowered to employ agents to sell the stamps required by and provided for in § 70-3-102.

(2) Any such agent, before undertaking to sell any such stamps, shall execute a bond in such sum as the executive director shall require, with some solvent surety company qualified to do business in the state as surety on the sums due, payable to the state of Tennessee, and conditioned to faithfully perform the duties imposed upon the agent, and to faithfully account for and promptly pay over to the state any and all sums due to the state by virtue of such employment, and shall contain such other reasonable conditions as the agency may require; provided, that such bond shall only be required in the discretion of the agency.

(b) The wildlife resources agency is empowered to allow such agent a commission of two percent (2%) of the funds received by such agent from sales of stamps made by such agent.

(c) The agency may sell such stamps directly to either manufacturers, jobbers or retailers for cash.



§ 70-3-104 - Tax records -- Preservation of invoices required -- Failure to pay taxes or allow examination of records.

(a) All persons handling articles used as the measure of tax under this chapter shall keep invoices and other memoranda fully descriptive of the articles, and shall permit the executive director or the executive director's authorized agents or representatives to inspect, at any time during business hours, all such articles, invoices, books, papers and memoranda, as may be deemed necessary by the executive director or the executive director's authorized agents or representatives in ascertaining whether or not the tax levied under this chapter has been paid, or in determining the amount of such tax due.

(b) Failure of any person required to pay such taxes, to preserve such invoices or memoranda or to permit the inspection or examination of either such articles used as the measure of the tax, or invoices, books, papers and memoranda, or any of these things, at the request of the executive director or authorized agents or representatives, constitutes a violation.



§ 70-3-105 - Carrier reports of ammunition deliveries required -- Penalty for failure to comply.

(a) (1) Every public or common carrier, or both, delivering shotgun shells or metallic cartridges, or both, in this state shall make out and send in to the wildlife resources agency, at the end of each calendar month, a true report showing the date of delivery, location of consignee, car number and initial, contents, and in case of delivery by motor vehicle, the license number of the vehicle, and the number of boxes of shotgun shells or metallic cartridges, or both, delivered during the month for which the report is made.

(2) These reports shall be made and sent in on forms provided by the agency, and must be made out and sent in by the delivering carrier, or the carrier's agent nearest to the point of delivery within ten (10) days after the end of the month in which the deliveries were made.

(b) Any public carrier, common carrier, or any agent or servant of such carrier, or any of them, who willfully fails or refuses to comply with this section shall be punished as provided in this part.



§ 70-3-106 - Foreign or interstate commerce exempt.

The tax provided in this chapter is not intended to be a tax for the privilege of engaging in interstate or foreign commerce, protected by the Constitution of the United States from state taxation, nor is it intended to be a tax having any relation to interstate or foreign sales or distribution or commerce of any of the articles mentioned in this chapter in which any person may be engaged in addition to that person's business in this state, and such excepted businesses and sales and distributions are not hereby taxed.



§ 70-3-107 - Sale or donation of ammunition without stamps unlawful.

(a) It is unlawful for any person, distributor or dealer, as defined in § 70-3-101, to sell or offer for sale, or display for sale, or to possess, for the purpose of sale and/or gift, in this state, any package or box of shotgun shells and metallic cartridges that has come to rest in the limits of this state, and to which, or on which, the stamp or stamps that are required to be affixed under this chapter are not so affixed.

(b) It is not a privilege taxable by this chapter for the sale or distribution by sale or gift of any such shotgun shells and metallic cartridges if they have already been stamped in the amount required by this chapter, and such stamps remain on such shotgun shells and metallic cartridges while in the possession of the distributor or dealer and at the time of distribution or sale by the distributor or dealer.

(c) No distributor or dealer need affix any stamp or stamps to any such shotgun shells and metallic cartridges already properly stamped in the amount required by this chapter, and upon which the stamp or stamps remain while in the distributor's or dealer's possession and at the time of distribution or sale by the distributor or dealer.



§ 70-3-108 - Exceptions to stamp requirements.

(a) The commission may, in its discretion, where it is practicable and reasonable for the enforcement of the collection of the taxes provided under this chapter, promulgate rules and regulations so as to permit shotgun shells and metallic cartridges to remain unstamped in the hands of manufacturers, wholesalers and jobbers until the original case or crate is broken, unpacked, or sold; provided, that the commission may issue permits, at its discretion and under such rules and regulations as may be by it deemed necessary, waiving the necessity of affixing stamps to any of the articles enumerated in this chapter by the manufacturers, wholesalers and jobbers in this state, where such particular article or articles are held by such manufacturer, wholesaler, or jobber, pending sale and/or shipment without the state.

(b) In the case of articles used as a measure of the tax imposed under this chapter, to which the stamps described in this chapter have been regularly affixed, and which articles have thereafter been sold or shipped, or both, in interstate commerce by the distributor or dealer affixing such stamps, then such seller in this state shall make an affidavit, and furnish satisfactory proof that such articles were sold and shipped without the state, and that the purchaser received the goods, and that the stamps on the articles were each cancelled by such seller by stamping across the face of each stamp the word "void." The seller shall further make affidavit and furnish proof of the amount of stamps attached to the goods so shipped without the state, whereupon the commission shall refund the amount of stamps to such dealer, such refund to be made by the commission, upon proper voucher and out of funds collected under this chapter.

(c) It is the legislative intent not to cause manufacturers, jobbers, and wholesalers, manufacturing, selling, or storing shotgun shells or metallic cartridges, or both, any unnecessary inconvenience in affixing stamps to boxes of shotgun shells or metallic cartridges, or both. To carry out this intent, the commission is authorized and empowered to make reasonable rules and regulations concerning the time, method, and place such stamps shall be affixed by manufacturers, jobbers, and wholesalers.



§ 70-3-109 - Sale at price greater than indicated by stamps unlawful -- Exception.

It is unlawful for any dealer to sell or offer to sell any shotgun shells and metallic cartridges at a greater price than that which the affixed stamp denotes the retail price to be; provided, that the dealer may include in the retail price the price of the stamp affixed on the shotgun shells and metallic cartridges. The agency is required to have printed for sale and distribution to the distributor or dealer, or both, stamps of such denominations as the agency deems appropriate and necessary for the purpose of effectuating this chapter.



§ 70-3-110 - Fraudulently made, forged, altered or counterfeited ammunition stamps.

Any person who falsely and fraudulently makes, forges, alters or counterfeits a stamp or stamps so prescribed by the agency, or who causes or procures to be falsely or fraudulently made, forged, altered, or counterfeited, such stamps, or who knowingly and willfully utters, publishes, passes, or tenders as true, any false, altered, forged, or counterfeited stamps prescribed by this chapter, or who affixes to any such package containing shotgun shells or metallic cartridges, or both, a stamp in the similitude or likeness of any stamp required to be used by the laws of this state, or who affixes on any such package of shotgun shells or metallic cartridges, or both, a stamp denoting a less amount of tax than that required by law, or who willfully removes, or alters the cancellation, or defacing marks of, or otherwise prepares any adhesive stamp, with intent to use, or cause the same to be used, after it has been already used, or knowingly or willfully buys, sells, or offers for sale, or gives away, any such washed or restored stamp to any person for use, or knowingly uses the same, or accumulates and stores such stamps for any purpose whatsoever shall be punished as provided in § 70-6-103.



§ 70-3-111 - Goods unlawfully possessed declared contraband and subject to seizure -- Disposition of seized goods.

(a) All shotgun shells and metallic cartridges, which are or shall be held, owned or possessed by any person, firm, corporation, joint-stock association or syndicate in avoidance, evasion or violation of any of the provisions of the tax described and provided for in this chapter, are hereby declared to be contraband goods and the title to the contraband forfeited to the state, and it shall be the duty of the executive director or the executive director's deputies or employees to seize the contraband goods.

(b) The executive director or the executive director's agent making the seizure shall appraise the value of the contraband goods according to the executive director's or the agent's best judgment as to usual and ordinary retail price of the articles seized, and shall deliver to the person, firm, corporation, joint-stock association or syndicate, if any, found in possession of the contraband goods a receipt showing the fact of the seizure, stating from whom seized, the place of seizure, a description of the goods and the appraised value. A duplicate of the receipt shall be filed in the office of the wildlife resources agency and shall be open to public inspection. A copy of the receipt shall be posted at the place of the seizure.

(c) Advertisement and sale of goods seized under this section must be proceeded with as follows: the executive director or the executive director's agent or representative must, within twenty (20) days after such seizure, advertise the shotgun shells and metallic cartridges for sale for cash, to the highest bidder, by written or printed posters posted at as many as two (2) public places in the county where the property is to be sold, one (1) at the courthouse door in the county, and one (1) at any public place in the county, the notices to be posted at least ten (10) days before the day of sale, and to contain a description of the property to be sold, and time and place of the sale.

(d) Sales shall be made by the executive director or the executive director's agent or representative at the courthouse door in the county in which the shotgun shells or metallic cartridges, or both, were seized and sale shall be held within thirty (30) days of the date of seizure.

(e) The proceeds of all such seizures after paying the costs and expenses of the seizures shall be paid into the state treasury and shall be placed to the credit of the wildlife resources fund.



§ 70-3-112 - Administration of chapter -- Defraying of expenses -- Refund to dealer.

The administration of this chapter shall be by the executive director, and the expense of carrying out its provisions, including the necessary clerical help and costs of stamps and incidental expenses, shall be defrayed out of the funds collected under this chapter, the expenses to be approved by the executive director. The state wildlife resources agency is empowered, and it is its duty, to refund all sums paid for stamps that have been affixed to shotgun shells and metallic cartridges where such shells and cartridges have for any cause become unsalable or unmarketable.



§ 70-3-113 - Enforcement of chapter -- Disposition of fines.

All officers of the wildlife resources agency, sheriffs, and other peace officers charged with the enforcement of the laws of the state are required to enforce this chapter. All fines go to the state, to be, by the clerks when collected, transmitted to the state treasurer, and shall constitute a part of the wildlife resources fund.






Chapter 4 - Miscellaneous Regulations

Part 1 - Hunting and Fishing

§ 70-4-101 - Ownership and title to wildlife vested in the state.

(a) The ownership of and title to all forms of wildlife within the jurisdiction of the state that are not individual property under the laws of the land are hereby declared to be in the state. No wildlife shall be taken or killed in any manner or at any time, except the person or persons so taking or killing the wildlife shall consent that the title to the wildlife shall be and shall remain in the state for the possession, use and transportation of the wildlife after such taking or killing as set forth in this chapter.

(b) The taking or killing of any and all forms of wildlife at any time, in any manner, and by any person, shall be deemed a consent on the part of such person that the title to such wildlife shall be and shall remain in the state for the purpose of regulating the possession, use, sale and transportation of the wildlife for the public welfare.



§ 70-4-102 - Illegal taking, possession or destruction of wildlife -- Penalty for violations.

(a) It is unlawful for any person to hunt, kill, trap, ensnare, or destroy, or to attempt to hunt, kill, trap, ensnare, or destroy, or to have in such person's possession, any form of wildlife except subject to the restrictions and by the means and devices and at the time prescribed by this title.

(b) Any violations of the proclamations and rules and regulations proclaimed by the fish and wildlife commission are punishable as provided in this title, and the illegal taking or possession of each bird, animal or fish constitutes a separate offense.

(c) A violation of this section is a Class B misdemeanor.



§ 70-4-103 - Fox hunting -- Training of hunting dogs -- Penalty.

(a) (1) Foxes may be chased with dogs the entire year, except during such periods as may be fixed by the fish and wildlife commission for the protection of the species.

(2) Notwithstanding any private act to the contrary, the commission shall have the authority to regulate the taking or killing of foxes in this state.

(3) Any person who hunts and kills a fox in a manner other than as permitted by this subsection (a) commits a Class C misdemeanor.

(b) Fox hounds, rabbit dogs and bird dogs may be trained the entire year, except during such periods as may be fixed by the commission for the protection of the species, but any person accompanying the dogs or training them shall not possess any firearm, bow and arrow, or any other such device, except during the regular open season.



§ 70-4-104 - Catching or killing fish -- Fishing regulations.

Fish may be taken with rod and reel, by hook and line held in the hand while fishing, or by one (1) or more trotlines not having a combination of more than one hundred (100) hooks, which trotline shall be attended at least once each day. Use or possession of any other instrument for the killing, catching, or taking of fish or other aquatic life is expressly forbidden, except as provided for in this title or as permitted by regulations made under authority granted the fish and wildlife commission under this title.



§ 70-4-105 - Lawful possession of wildlife by legal license holders.

(a) Wild animals, wild birds, or wild fowl lawfully taken may be possessed by legal license holders during any open season for their lawful taking, designated pursuant to the terms of § 70-4-107(b)-(d), but no person shall have in possession or in storage, or both, during any open season or at any other time, more than the possession limit prescribed by the fish and wildlife commission.

(b) Any person violating this section commits a Class C misdemeanor.



§ 70-4-106 - Permission of owner of land to take wildlife or big game required -- Penalty for violations.

(a) (1) It is unlawful for any person to hunt, take, chase, trap or kill any wild animal, wild bird, wild fowl or fish, upon the land of another without having first obtained the permission or approval of the owners of the land, or of the person or persons in charge of the land and having authority from the owner to give such permission.

(2) A violation of this subsection (a) is a Class C misdemeanor. Upon conviction for any violation of this subsection (a), the court may revoke the license of the person so convicted. Any license so revoked shall be surrendered to the court and transmitted to the arresting officer, to be made a part of the prosecution record.

(b) (1) (A) Notwithstanding subsection (a), it is unlawful for any person to hunt, take, chase, trap or kill any game as defined in § 70-1-101 upon lands posted with signs approved by the wildlife resources agency bearing the language "Hunting By Written Permission Only" and bearing the name of the landowner or the person in possession or control of such lands, without having first obtained the written permission of or being accompanied by the landowner or the person in possession or control of such lands and having authority from the owner to give such permission. Every person who hunts, takes, chases, traps or kills any game on such lands shall have such written permission in immediate possession at all times and shall display the same upon demand of an officer of the wildlife resources agency, sheriff or other peace officer charged with the enforcement of the laws of this state. Written permission shall not be required of the landowner, the landowner's dependents, the person in possession or control of such lands, or the dependents of the person in possession or control of such lands.

(B) The signs posted pursuant to this subsection (b) must be posted by either of the following methods:

(i) The signs must be visible at all major points of ingress of the lands being posted, in such manner that the signs are reasonably likely to come to the attention of intruders; or

(ii) The signs must be visible at all major points of ingress and must be accompanied by fluorescent visual markings, which markings must also be placed at fifty-yard (50 yd) intervals around the perimeter of the lands being posted. Such fluorescent visual markings must be at least one inch (1'') wide and four inches (4'') long. The division of forestry, in cooperation with the department of agriculture and the wildlife resources agency, shall determine a unique universal paint color or colors, including the color blue, to be used for these property boundary markings.

(C) Any person who posts signs pursuant to this subsection (b) without authorization from the landowner is subject to the penalties imposed by subdivision (b)(2).

(2) (A) A violation of this subsection (b) is a Class C misdemeanor. Upon conviction for any violation of this subsection (b), the court may revoke the license of the person convicted. Any license so revoked shall be surrendered to the court.

(B) This subsection (b) is enforceable and may be prosecuted by all officers of the wildlife resources agency, sheriffs and other peace officers charged with the enforcement of the laws of this state.

(C) An affidavit from the landowner or the person in possession or control of such lands stating that the property on which the violation occurred was properly posted in accordance with this section shall create an inference that such lands were properly posted.



§ 70-4-107 - Hunting and fishing seasons -- Bag and creel limits -- Nonprotected wildlife.

(a) There is hereby declared a closed season upon all hunting and fishing in this state upon all wildlife protected by the laws of the state.

(b) Whenever the supply of game or fish, or both, existing in any area, lake or stream shall become adequate to allow the taking or hunting, or both, of the game or fish without material danger of extinction or undue depletion of such game or fish, then it is lawful for any person to hunt or fish, or both, in the area, lake or stream within the creel, size, and bag limits, and in the manner and by the means prescribed by the fish and wildlife commission.

(c) (1) The fact as to whether or not the supply of game or fish, or both, is at any time adequate to allow the taking of game or fish without the danger of extinction or undue depletion shall be determined by the commission, after a complete survey of the area in question.

(2) If the commission finds that the supply of game or fish, or both, is sufficient to allow taking without the danger of extinction or undue depletion, it shall announce such fact by proclamation, in which it shall state the species of the game or fish, or both, that may be taken without the danger as mentioned in this section, and shall likewise ascertain and announce the dates and hours of the day between which such game or fish, or both, may be taken without the dangers set forth. Upon such announcement by the commission, it is lawful for any person within the area so designated by the commission to take game or fish, or both, of the species mentioned by the commission.

(3) The proclamations shall become effective thirty (30) days after filing with the secretary of state. During emergency conditions, seasons may be closed, reopened or extended summarily. A copy of all proclamations issued by the commission shall be immediately filed with the secretary of state and the county clerks for the counties affected.

(4) The commission shall annually publish a list of such wildlife as are deemed destructive or not to be protected by law, or both.

(d) During any such open season as promulgated by the commission, the provisions of all general game and fish laws shall remain in full force and effect with reference to the method and manner of hunting and fishing and all other restrictions and provisions as to the taking of wild animals and fish as now or hereafter appear in the general game and fish laws.

(e) The open season on private lakes may be set by the owner and operator thereof, but the creel limits on fish caught from the waters of such lakes shall not exceed that set by law for public waters.

(f) (1) The commission may establish open seasons, bag and creel limits for the taking of game and fish on state lands, including lands leased by the state for wildlife management purposes, and may make any regulations it may deem needful to promote the best interest and enforce these provisions by means of rules and directions.

(2) A violation of this subsection (f) is a Class B misdemeanor.



§ 70-4-108 - Hunting from or across public road or near dwelling -- Penalty.

(a) It is unlawful to hunt, shoot at, chase, catch, or kill, with or without dogs, any wild animal, wild bird, or wild fowl from a public road right-of-way, or to shoot any firearms across or on any public road.

(b) It is unlawful to hunt, shoot at, chase, or kill, with or without dogs any wild animal, wild bird or wild fowl on public lands and waters within one hundred yards (100 yds.) of a visible dwelling house, whether or not such dwelling house is on public or private lands, without the owner's permission.

(c) A violation of subsection (a) or (b) is a Class C misdemeanor.

(d) (1) It is unlawful to hunt, shoot at, chase, catch, or kill, with or without dogs, any wild animal, wild bird, or wild fowl from a motor vehicle on either a public road or right-of-way, or from a public road or right-of-way after leaving a motor vehicle specifically for such purpose with the immediate intent to return to the vehicle.

(2) A violation of this subsection (d) is a Class A misdemeanor.



§ 70-4-109 - Hunting from aircraft, watercraft or motor vehicles unlawful -- Exception for persons confined to wheelchairs -- Penalty.

(a) It is unlawful to chase, hunt, or kill any wild birds, wild animals or wild fowl in the state of Tennessee from any craft propelled by electric, gasoline, steam or sail power, or airplane or hydroplane or from any automobile or motor vehicle, unless otherwise provided by law, rule and regulation or by proclamation; provided, that under no circumstance shall this subsection (a) be construed as authorizing the legalization of hunting from an automobile or motor vehicle while under power.

(b) Notwithstanding subsection (a), any person totally and permanently confined to a wheelchair as certified by appropriate documentation to the executive director may hunt or kill any wildlife from a stationary automobile or motor vehicle during the lawful hunting seasons; provided, that it is unlawful for such person to shoot directly across or over any road, path or other right-of-way; and provided further, that any such persons shall be accompanied by another person who is not so confined at all times when hunting, and that such person shall retrieve all game taken in such hunt.

(c) A violation of this section is a Class C misdemeanor.



§ 70-4-110 - Spotlighting deer -- Penalty.

(a) (1) It is unlawful for any person, or one (1) or more of a group of persons together, to willfully throw or cast, or cause to be thrown or cast, the rays of a spotlight, headlight, or other artificial light from any motor vehicle or vessel or with the aid of any motor vehicle or vessel, on or from any highway, or in any field, woodland, or forest, or the waters of the state, in an apparent attempt or intent to locate deer by the use of such light, unless such person or persons direct such light onto property owned by such person or one of the persons involved, or such person or group of persons has written permission from the landowner to willfully throw or cast, or cause to be thrown or cast, the rays of a spotlight, headlight, or other artificial light onto the property of the landowner. Such written permission must be in immediate possession at all times and the individual shall display same upon demand of law enforcement.

(2) Notwithstanding subdivision (a)(1), it is unlawful to willfully throw or cast, or cause to be thrown or cast, the rays of a spotlight, headlight, or other artificial light from any motor vehicle or vessel or with the aid of any motor vehicle or vessel, at any time from or on any public roadway.

(b) The operator of any motor vehicle or vessel from which the rays of an artificial light have been cast as outlined in subsection (a) shall immediately stop such vehicle or vessel upon the direction of any enforcement officer of the wildlife resources agency.

(c) A violation of this section is a Class B misdemeanor.

(d) In the prosecution of second or subsequent offenders, the indictment or presentment must allege the prior conviction for violating any of the provisions of this section, setting forth the time and place of each such prior conviction. The court shall prohibit such convicted person, either first or subsequent offenders, from hunting, fishing or trapping in this state for a period of one (1) year.



§ 70-4-111 - Hunting or killing any big game during closed season -- Penalty.

Any person who hunts or kills any big game during the closed season for such game commits a Class B misdemeanor.



§ 70-4-112 - Hunting and chasing coons regulated -- Training season -- Violations -- Penalties.

(a) (1) It is lawful for any person to chase coons with dogs at any season of the year, but no coon shall be killed or taken except during open season for killing or taking of coons, as may be prescribed by the fish and wildlife commission or other body possessing the power to regulate open and closed seasons for game. No person chasing coons with dogs shall use or carry any firearms, axes or climbing instruments except during such open season as may be proclaimed as set forth in this subdivision (a)(1). No coon shall be shot at any time in the year either from a boat or any type of motor vehicle.

(2) (A) Notwithstanding the provisions of this section, this part or any public or private act to the contrary, in Morgan County and in counties that are located entirely east of U. S. Highway 27, the commission shall establish a minimum training season of not less than six (6) months each year, within which period coon dogs may be trained. Such coon dog training season shall not commence earlier than June 1 of each year. Such six-month period need not be consecutive. Within such training season, no person chasing coons with dogs shall use or carry any firearms, axes or climbing instruments except during such open season as may be proclaimed pursuant to this section. No coon shall be killed or taken except during such open season. No coon shall be shot at any time in the year either from a boat or any type of motor vehicle. The commission shall establish a minimum coon hunting season of not less than six (6) weeks each year, which season shall not commence sooner than November 1 of each year. Such six-week period need not be consecutive. The commission has the authority to extend both the training season or hunting season, or both, to such additional periods of time as it deems justified based on the coon population in the area involved in any section or sections of the state.

(B) To the extent that this subdivision (a)(2) conflicts with § 70-4-122, any public act or any private act, this subdivision (a)(2) controls and shall supersede such laws.

(b) Any person violating this section commits a Class C misdemeanor, and, in addition to the penalties prescribed by § 40-35-111 for Class C misdemeanors, is prohibited from hunting, chasing, or trapping for a period of not less than one (1) year.



§ 70-4-113 - Use of bait, pitfalls and certain other devices in taking birds and animals prohibited -- Penalty -- Exceptions.

(a) It is unlawful for any person at any time to make use of any pitfall, deadfall, cage, snare, trap, net, baited hooks, poison, chemicals, explosives, set guns, spotlights, electric lights or torches, bait, which includes any grain, or mixture of any ingredients, used as or for food purposes, or other devices for the purpose of killing, injuring, or capturing any birds or animals protected by the wildlife laws of this state, except as otherwise expressly provided.

(b) The executive director or the executive director's designees may use any chemical, biological substance, poison or device under controlled conditions to capture or kill any bird or animal for scientific, propagating, enforcement, humane or rescue purposes or when it is considered necessary by the executive director to reduce or control any species that may be detrimental to human safety, health or property. No action on the part of the executive director, directed to the control of rabies or other diseases spread from wildlife to human beings, shall be taken until the following conditions have been met:

(1) The county board of health in the affected county shall have met in open session and, by appropriate resolution, declared that a condition detrimental to the human safety, health or property exists within the affected county;

(2) An official quarantine by the county board of health has been established on all dogs, cats and pets in the county; and

(3) An official request has been made by the county board of health, through and with the concurrence of the commissioner of health, to the executive director to take such action as is necessary by the executive director or the executive director's designees and by such means as are authorized in this section to bring the disease under control in the affected county. This subsection (b) is effective in every county in this state.

(c) A violation of this section is a Class C misdemeanor; provided, that spot, electric or torch lights may be used in the hunting and taking of raccoons, opossums and frogs, and box traps may be used for the taking of rabbits during the open shooting season for the same.



§ 70-4-114 - Destruction of dens or nests -- Spotlighting -- Use of spears, explosives, chemicals or other devices unlawful -- Penalty.

(a) It is unlawful to disturb, mutilate, or destroy the home, nest, or den of any protected wild animals or birds, to use spears or any like device in the hunting or taking of protected wild animals, to blind with lights, except as provided in § 70-4-113, or to use explosives, chemicals, mechanical devices, or smokers of any kind to drive protected wild animals out of their dens, holes, or houses.

(b) A violation of this section is a Class C misdemeanor.



§ 70-4-115 - Destruction and disposal of wildlife -- Permit -- Penalty.

(a) The owner of lands may destroy any wild animals, wild birds, or wild fowl when such wild animals, wild birds, or wild fowl are destroying property upon such lands. Any person, before destroying any big game under the conditions provided for in this section, is required to obtain a permit for destroying such big game. Such permit shall be issued by an officer of the wildlife resources agency.

(b) Any big game killed or destroyed under the conditions provided for in this section shall remain the property of this state and may be disposed of by the officer of the commission by gift to any worthy recipient; provided, that any wild birds or wild animals killed accidentally or illegally shall be disposed of in the same manner and a receipt for the same obtained from the person or agency receiving such game.

(c) Motorists are not required to report game accidentally killed by the operation of a motor vehicle. Notwithstanding any other provision of the law to the contrary, wild animals accidentally killed by a motor vehicle may be possessed by any person for personal use and consumption; except that, first, personal possession of a deer accidentally killed by a motor vehicle is permitted only if the person notifies the wildlife resources agency or any law enforcement officer within a reasonable time not to exceed forty-eight (48) hours and supplies that person's name and address; and second, personal possession of a bear accidentally killed by a motor vehicle is permitted only when authorized by an enforcement officer of the wildlife resources agency and the person is issued a kill tag. In deer-kill notification situations where a law enforcement officer rather than someone with the wildlife resources agency is notified, the law enforcement officer or the officer's designee shall be responsible for notifying someone with the wildlife resources agency and supplying the information relevant to the deer-kill. Nothing in this section authorizes possession of federally protected wildlife or wildlife protected by the state under chapter 8 of this title.

(d) A violation of this section is a Class C misdemeanor.



§ 70-4-116 - Hunting, killing and possession of deer, bear, wild elk and wild turkey -- Transporting -- Tagging -- Penalties.

(a) Notwithstanding any law or any public or private act to the contrary, it is unlawful for any person to hunt or take deer, bear or wild elk with any shotgun using ammunition loaded with more than one (1) solid ball or rifled slug, or with any rifle using rim-fire cartridges. Bows and arrows are prohibited except as prescribed by the fish and wildlife commission.

(b) It is unlawful to hunt, pursue, capture, possess, transport or store any deer, wild turkey, bear or wild elk either male or female, in this state, at any time or in any area other than at times and within the area designated by the commission in its promulgation of open seasons, as provided by this title.

(c) Subsections (a)-(c) do not apply when such deer, wild turkey, bear or wild elk has been killed outside the boundaries of this state. Possession of such game in any closed season or boundary, except as provided in subsection (e), is prima facie evidence of guilt under this section. Any person found in possession of a deer, wild turkey, bear or wild elk and claiming that it was killed outside the state shall present to the executive director, or to any court hearing a cause pursuant to this title, sufficient proof to establish that the animal was so killed.

(d) (1) Any person killing or possessing, or both, a deer, wild turkey, bear or wild elk shall tag the animal in accordance with procedures set out in the proclamation. Any deer, wild turkey, bear or wild elk that has not been tagged in accordance with this chapter or any proclamation promulgated in accordance with this title may be confiscated and disposed of as provided by law.

(2) The commission is authorized to issue special quota harvest tags for certain species, or sexes of species, requiring limited harvest. The commission is authorized to adopt rules and regulations that would permit granting to landowners special consideration in the issuance of special quota harvest tags.

(3) A violation of this subsection (d) is a Class C misdemeanor.

(e) (1) A violation of subsections (a)-(c) is a Class B misdemeanor except that a violation of any of these subsections relative to wild elk shall be a Class A misdemeanor. It is mandatory upon the court to impose the prison sentence, upon conviction for a second or subsequent offense, and the prison sentence is not subject to suspension.

(2) In the prosecution of second or subsequent offenders, the indictment or presentment must allege the prior conviction for violating any of the provisions of subsections (a)-(c), setting forth the time and place of each such prior conviction. The court shall prohibit such convicted person, either a first or subsequent offender, from hunting, fishing or trapping in this state for a period of one (1) year.

(f) (1) In addition to the punishments authorized by this title, any court that convicts a person of killing or possessing a white-tailed deer, wild turkey, bear, or wild elk in violation of this title may order that person to pay restitution for the animal to the agency in the following amount:

(A) Not less than one thousand dollars ($1,000) per animal, for each of the following that is illegally killed or possessed:

(i) Wild turkey;

(ii) White-tailed deer with no antlers; and

(iii) Antlered white-tailed deer with less than eight (8) antler points;

(B) Not less than one thousand five hundred dollars ($1,500) per animal, for each of the following that is illegally killed or possessed:

(i) Wild elk with no antlers; and

(ii) Antlered wild elk with less than eight (8) antler points;

(C) Not less than one thousand dollars ($1,000) per animal plus five hundred dollars ($500) per antler point, for each antlered white-tailed deer with at least eight (8) but not more than ten (10) antler points that is illegally killed or possessed;

(D) Not less than one thousand dollars ($1,000) per animal plus seven hundred fifty dollars ($750) per antler point, for each antlered white-tailed deer with eleven (11) or more antler points that is illegally killed or possessed;

(E) Not less than one thousand five hundred dollars ($1,500) per animal plus five hundred dollars ($500) per antler point, for each antlered wild elk with at least eight (8) but not more than ten (10) antler points that is illegally killed or possessed;

(F) Not less than one thousand five hundred dollars ($1,500) per animal plus seven hundred fifty dollars ($750) per antler point, for each antlered wild elk with eleven (11) or more antler points that is illegally killed or possessed; and

(G) Not less than five thousand dollars ($5,000) per animal, for each bear that is illegally killed or possessed and for each bear cub that is orphaned by the illegal killing or possession of a bear.

(2) (A) If the conviction is based on the killing or possession of a wild elk and the court orders restitution pursuant to subdivision (f)(1), in addition to any other relevant factors to consider when determining the amount of restitution, the court shall also include the costs associated with the reintroduction of a wild elk.

(B) Notwithstanding any provision of law to the contrary, a farmland owner, lessee, or designee may take an elk found within a "no elk zone" when the owner, lessee, or designee reasonably believes the elk is causing or has caused damage to the owner's property. In all other situations, the farmland owner, lessee, or designee shall first provide the agency an opportunity to relocate the elk. The "no elk zone" shall be defined by the commission.

(g) In addition to the punishments authorized by this title, any court that convicts a person of killing or possessing a white-tailed deer, wild turkey, bear, or wild elk in violation of this section shall revoke any license that was issued to the person under this title until the person has paid in full all restitution that the court ordered the person to pay.



§ 70-4-117 - Possession of weapons in areas inhabited by big game -- Penalty.

(a) It is unlawful for any person to be in possession of any firearm, bow and arrow, shotgun or rifle in, on, or while traversing any refuge, public hunting area or wildlife management area frequented or inhabited by big game, except during specified or lawful open seasons on these areas. Any person violating this section is guilty of hunting big game and shall be punished as provided for in subsections (b) and (c).

(b) (1) A violation of this section is a Class B misdemeanor.

(2) It is mandatory upon the court to impose the prison sentence, upon conviction for a second or subsequent offense, and the prison sentence is not subject to suspension.

(c) In the prosecution of a second or subsequent offense, the indictment or presentment must allege the prior conviction for violating any of the provisions of this section, setting forth the time and place of each such prior conviction. The court shall prohibit such convicted person, either a first or subsequent offender, from hunting, fishing or trapping in this state for a period of one (1) year.

(d) Notwithstanding subsection (a), a person with a handgun carry permit pursuant to § 39-17-1351 may possess a handgun the entire year while on the premises of any refuge, public hunting area, wildlife management area or, to the extent permitted by federal law, national forest land maintained by the state. Nothing in this subsection (d) shall authorize a person to use any handgun to hunt unless the person is in full compliance with all wildlife laws, rules and regulations.

(e) Nothing in this section shall authorize a person with a hand gun carry permit to possess such weapon in the portion of any refuge, public hunting area or wildlife management area that is within the boundaries of a state park or state natural area unless otherwise authorized in accordance with state law.

(f) Nothing in this section shall authorize a person to access any area unless the person is in full compliance with all current wildlife laws, rules, proclamations and regulations.



§ 70-4-118 - Unlawful to hunt deer being chased by dogs or to permit dogs to hunt or chase deer -- Confiscation of dogs -- Penalties.

(a) No person shall knowingly hunt deer being chased by dogs nor shall any person knowingly and intentionally permit such person's dogs to hunt or chase deer.

(b) Any officer of the wildlife resources agency may take into possession any dog known to have hunted or chased deer and shall notify the owner of the dog, or if the owner is unknown, shall advertise in a newspaper of general circulation in the county that the dog is in the officer's possession, giving the description of the dog and stating the circumstances under which it was taken. The officer shall hold the dog for a period of ten (10) days and shall report the facts in full to the director.

(c) If, within ten (10) days, the owner claims the dog, the owner may repossess it on payment of the costs of advertising and the cost of keep. If the owner does not claim the dog within the above specified time, the dog shall be deemed ownerless and a public nuisance and shall be disposed of in the manner prescribed by the executive director. In this event, the costs of advertising and keep shall be paid by the agency.

(d) Any person violating this section commits a Class B misdemeanor. It is mandatory upon the court to impose the prison sentence, and the minimum time is not subject to suspension, but may be served on such days designated by the judge.



§ 70-4-119 - Taking of aquatic animal life other than game fish -- Possession of commercial fishing gear on contaminated waters -- Use of explosives, electrical devices or poisons in taking fish -- Penalties.

(a) The taking of fish, mussels, turtles and other aquatic animal life, other than those species designated as game fish, from the waters of this state is not permitted except in accordance with the following provisions:

(1) Any and all varieties of fish, mussels, turtles and other aquatic animal life may be sold commercially, subject to limitations prescribed by the fish and wildlife commission;

(2) The commission is hereby authorized to designate all waters that shall be opened to the use of various types of gear to be used for the commercial taking of fish, mussels, turtles and other aquatic animal life, and the commission is authorized to specify the types of commercial gear to be used for the taking of fish, mussels, turtles and other aquatic animal life from any of such waters, under regulations prescribed by the commission in its proclamation for the commercial taking of fish, mussels, turtles and other aquatic animal life;

(3) The possession or use, or both, of any type of gear that is not specifically authorized by the commission, or that is not properly licensed, is forbidden. No commercial gear may be possessed on, or immediately adjacent to, any body of water where such gear is not authorized;

(4) Any wildlife accidentally taken in connection with a commercial operation under this section shall be quickly and carefully released with the least possible injury;

(5) Each piece of commercial fishing gear, including trotlines, fished commercially, shall bear securely fastened to the gear at the head end of the line or net or to the float, a current and valid identifying tag to be supplied by the commercial fisher. The tag shall measure at least one inch by three inches (1'' x 3'') and shall have the name of the commercial fisher along with the commercial fisher's current license number.

(6) The commission is hereby authorized to promulgate proclamations pertaining to the use of slat baskets by sport fishing license holders. Such baskets shall be marked with an identifying tag, which will expire the last day of February following the date of issue. This tag will be issued to each sport fishing license holder upon application to the agency and upon payment of not more than five dollars ($5.00) to defray the cost and expense of furnishing each tag;

(7) It is unlawful for a commercial fisher to possess, while engaging in commercial fishing, any species of fish that cannot legally be taken with commercial fishing gear, except for legally taken bream less than four inches (4'') in length, which may be used as bait;

(8) Any person violating this section or any proclamation promulgated pursuant to this section commits a Class B misdemeanor and also is prohibited from engaging in sport fishing, commercial fishing or commercial musseling for a period of time of not less than one (1) year. Any person who engages in sport fishing, commercial fishing or commercial musseling during the prohibited time set by the court commits a Class B misdemeanor;

(9) For enforcement purposes, if fewer than five percent (5%) by number of mussels taken by a commercial musseler are not suitable for sale because such mussels are too small, no sanctions shall be imposed against such commercial musseler; and

(10) Wholesale fish dealers and wholesale mussel dealers shall supply, upon request from the director of wildlife resources agency or the director's agent, reports detailing the quantities of fish and mussels purchased. Records shall be made available for inspection upon request by agents during normal business hours.

(b) Possession of commercial fishing gear on, or immediately adjacent to, any waters closed due to contamination, or possession of any species of fish, turtle or other aquatic animal life taken from waters closed to that species due to contamination is punishable as a Class A misdemeanor. Additionally, such person shall be prohibited from engaging in commercial fishing for not less than six (6) years.

(c) (1) It is unlawful to use or possess dynamite, an electrical device, explosives, chemicals, lime or poison to kill or stun fish, or to attempt to do so.

(2) A violation of subdivision (c)(1) is a Class B misdemeanor.

(3) Each fish killed and each stick of dynamite or dynamite cap used is a separate offense.

(4) The executive director, or the executive director's designated agents, may use any substance, chemical, or device to stun or kill fish for scientific, propagating, enforcement or rescue purposes, and may use poison in certain waters or lakes of the state where it is necessary to remove or eradicate undesirable species of fish from the waters.



§ 70-4-120 - Trapping, snaring or baiting regulations -- Penalties for violations -- Snare traps -- Use of tamed quail to train bird dogs.

(a) (1) (A) It is unlawful for any person, except as provided in this chapter, to set or place any trap or snare, or bait any trap or device, upon the lands of, or in the waters adjoining the lands of, any person, for the purpose of catching or killing any wild animal upon the lands of another, except during the open season on such animals, and then only after such person has obtained the written consent of the owner of the lands, which written consent shall be upon the person who may be using or setting the devices; provided, that nets, spring poles and deadfalls are prohibited at all times and all places.

(B) Steel traps placed about a hole, cave or den or about a hollow log, hollow stump or any like place shall be placed twelve (12) or more inches from the entrance of any like place, and it is unlawful to place steel traps in the open, except for water sets. Nothing in this subdivision (a)(1)(A) prohibits the placement of cushion-hold traps in the open when the person so trapping has specific permission in the form of written consent of the owner to place the trap on the top of the ground.

(C) All traps shall be inspected within each thirty-six (36) hours and any animal or fowl caught in the traps shall be removed.

(D) Persons trapping upon the lands of another shall at once make to the owner of the lands a full written report of the head of fowl, stock, or dog caught in the steel trap or other trapping device set by such person, giving the date the fowl, stock or dog was caught, with a full description of the fowl, stock or dog.

(E) When damage is done to any person's fowl, stock, dogs or the like by reason of being caught by the device, the one setting or placing the device shall be liable for all damages done by such device.

(F) All traps set or used for the purpose of taking any wild animals shall be stamped with the owner's name in such manner that the same shall be legible at all times. Any trap or traps found that are not stamped may be confiscated or destroyed.

(G) Any person violating this section commits a Class C misdemeanor and also is prohibited from trapping or engaging in the business of buying or selling furs for a period of time of not less than one (1) year, or both. Any person who traps or engages in the business of buying or selling furs during the period commits a Class C misdemeanor.

(2) (A) Notwithstanding this section or any other law to the contrary, in Dyer County at all times and in all places, it is unlawful for any person to set or place a snare trap for the purpose of catching or killing any wild animal. This subdivision (a)(2) does not apply to a landowner who sets or places a snare trap within the boundaries of such owner's own land or to any person who is acting as the duly appointed agent or representative of the Obion-Forked Deer Basin authority. A violation of this subdivision (a)(2) is punishable in accordance with subdivision (a)(1)(G).

(B) This subdivision (a)(2) has no effect unless it is approved by a two-thirds (2/3) vote of the county legislative body of Dyer County. Its approval or nonapproval shall be proclaimed by the presiding officer of the county legislative body and certified by such officer to the secretary of state.

(b) It is lawful at all times for any person to train bird dogs through the use of release pens and tamed and identified quail. The tamed quail shall be identified through the use of tags or dye and the training of the bird dogs shall be conducted under such rules and regulations as may be promulgated by the fish and wildlife commission.



§ 70-4-121 - United States fish and wildlife service exempt from game laws.

It is lawful for the director of the United States fish and wildlife service and the director's duly authorized agents to take at any time and in any manner from the public fresh waters of this state all fish required by them for the operation of the state and federal hatcheries. The United States fish and wildlife service is exempt, in the operation of federal fish hatcheries in Tennessee, from the state game laws. The director of the United States fish and wildlife service and the director's duly authorized agents are accorded the right to conduct fish hatching and fish culture and all operations connected with fish hatching and fish culture in any manner and at any time that may by the director be considered necessary and proper, any laws of the state to the contrary notwithstanding.



§ 70-4-122 - Coon dog training.

(a) (1) It is unlawful for any person or firm to train coon dogs by chasing coons in West Tennessee and the following counties: Carter, Claiborne, Greene, Johnson, Sullivan, and that part of DeKalb County lying south and west of state highway No. 96 and U.S. Highway No. 70, except during the thirty (30) days immediately preceding the opening of the season under general laws of the state for hunting coons; provided, that none of the provisions of this subsection (a) shall apply to Shelby County or the counties of McNairy, Fayette, Hardeman, Decatur, Dyer, Carroll, Henry, Weakley and Chester.

(2) As used in this subsection (a), "West Tennessee" includes that portion of the state lying west of the Tennessee River where it enters the state from the states of Alabama and Mississippi and emerges into the state of Kentucky, but "West Tennessee" does not include Benton County, Gibson County, Madison County, Henderson County or Hardin County. This subsection (a) also applies to the following counties located in other parts of the state: Carter, Claiborne, Greene, Johnson, Morgan, Sullivan, Unicoi, and that part of DeKalb County lying south and west of state highway No. 96 and U.S. Highway No. 70.

(b) (1) Cocke County. It is lawful in Cocke County to have a jump-out training season during the period each year from October 9 through November 1, and notwithstanding other provisions of this section, it is lawful to train coon dogs in Cocke County at any time of the year, except during the period each year from March 1 to May 15, so long as coons are not taken except during the open season.

(2) Crockett County. It is lawful at any time of the year to train coon dogs in Crockett County so long as coons are not taken except during the open season.

(3) Gibson County. It is lawful at any time of the year to train coon dogs in Gibson County, so long as coons are not taken except during the open season.

(4) Grainger County. It is unlawful for any person or firm to train coon dogs by chasing coons in Grainger County, except during the period beginning October 1 through February 28, so long as coons are not taken except during the open season.

(5) Hancock County. Notwithstanding other provisions of this section, it is lawful to train coon dogs in Hancock County at any time of the year, except during the period each year from March 1 to May 15, so long as coons are not taken except during the open season.

(6) Hawkins County. It is unlawful for any person or firm to train coon dogs by chasing coons in Hawkins County except during the open season.

(7) Haywood County. It is lawful at any time of the year to train coon dogs in Haywood County, so long as coons are not taken except during the open season.

(8) Humphreys County. It is lawful at any time of the year to train coon dogs in Humphreys County, so long as coons are not taken except during the open season.

(9) Jefferson County. It is lawful in Jefferson County to have a jump-out training season during the period each year from October 9 through November 1, and notwithstanding other provisions of this section, it is lawful to train coon dogs in Jefferson County at any time of the year, except during the period each year from March 1 to May 15, so long as coons are not taken except during the open season.

(10) Lake County. (A) It is unlawful for any person or firm to train coon dogs by chasing coons in Lake County except during the open season.

(B) This subdivision (b)(10) shall have no effect unless it is approved by a two-thirds (2/3) vote of the county legislative body of Lake County. Its approval or nonapproval shall be proclaimed by the presiding officer of the Lake County legislative body and certified by such officer to the secretary of state.

(11) Lauderdale County. It is lawful at any time of the year to train coon dogs in Lauderdale County, so long as coons are not taken except during the open season.

(12) Morgan County. It is lawful to conduct sanctioned coon hunts in Morgan County during the closed season, so long as coons are not taken during such closed season. For the purposes of this subdivision (b)(12), "sanctioned coon hunts" means chasing coons for the purpose of treeing only. The sanctioned hunts shall require the approval of a recognized kennel club such as the AKC, UKC, NKC or PKC.

(13) Obion County. Notwithstanding other provisions of this section, it is lawful to train coon dogs in Obion County at any time of the year, so long as coons are not taken except during the open season.

(14) Tipton County. It is lawful at any time of the year to train coon dogs in Tipton County, so long as coons are not taken except during the open season.

(15) Unicoi County. It is unlawful for any person or firm to train coon dogs by chasing coons in Unicoi County except during the seventy (70) days immediately prior to the season for hunting coons in such county.

(16) Washington County. It is unlawful for any person or firm to train coon dogs by chasing coons in Washington County except during the open season.

(c) A person who violates this section commits a Class C misdemeanor. Nothing in this section shall be construed as restricting the training of coon dogs where no element of chasing or hunting coons is involved.



§ 70-4-123 - Hunting with bow and arrow while in possession of firearms or accompanied by a person in possession of firearms -- Penalty.

(a) It is unlawful for any person hunting big game with a bow and arrow to be in possession of any firearms or be accompanied in hunting by any person possessing firearms during the archery-only deer season; provided, that persons authorized to carry a handgun pursuant to § 39-17-1351 may carry a handgun as defined in § 39-11-106(a) while hunting big game with a bow and arrow during the archery-only deer season.

(b) A person who violates this section commits a Class C misdemeanor.



§ 70-4-124 - Wearing daylight fluorescent orange color while hunting big game required -- Penalty.

(a) Every person hunting big game except turkey during the gun hunts proclaimed by the commission shall wear on the upper portion of the body and head outer garments of daylight fluorescent orange color of not less than five hundred square inches (500 sq. in.) and visible from the front and back.

(b) "Daylight fluorescent orange color" means having a dominant wave length between five hundred ninety-five thousandths (0.595) and six hundred five thousandths (0.605) nanometers, excitation purity of not less than eighty-five percent (85%) and a luminance factor of not less than forty percent (40%).

(c) A violation of this section is a Class C misdemeanor.

(d) This section does not apply to a person hunting on that person's own property.



§ 70-4-125 - Causing death to wildlife, hunting dog or domestic animal by poisonous substance prohibited.

(a) No person shall deposit, place or cause to be deposited or placed out of doors any poisonous substance or any matter that has been rendered poisonous that causes or is capable of causing death or injury to wildlife, a hunting dog, or a domestic animal. Such prohibition applies only where the substance or matter is placed on the property of another.

(b) No person shall knowingly or recklessly place or deposit, or cause to be placed or deposited, on such person's property a poisonous substance or any matter that would be rendered poisonous if consumed by an animal or human being, if such poison or poisonous matter could be reasonably assumed to be accessible by a minor under the age of fifteen (15) years. This subsection (b) shall only apply if the placing or depositing of the poisonous substance is done with the intent of causing death or injury to a hunting dog or a domestic animal.

(c) A person who violates this section commits a Class C misdemeanor.

(d) Such prohibition does not apply to rabies control activities of the appropriate public health officials.



§ 70-4-126 - Use of electronic or battery operated device to lure or kill a fox prohibited -- Penalty.

(a) No person shall use any electronic or battery operated device for the purpose of luring, killing, or attempting to lure or kill a fox.

(b) A person who violates this section commits a Class C misdemeanor.

(c) Such prohibition does not apply to rabies control activities of the appropriate public health officials.



§ 70-4-127 - Dove-baiting prohibited.

(a) It is a criminal offense to bait a field or other area. "Bait," as used in this section, means the intentional placement of grain or any mixture of any ingredients used as or for food purposes for the purpose of killing, injuring, or capturing doves. "Bait" does not include the broadcasting or sowing of grain or seed for normal agricultural purposes, the placement of salt pans or troughs for livestock, the practice of leaving or manipulating standing crops in a field, or other normal agricultural practices customarily practiced on the land.

(b) Any person who enters upon the lands of another to bait a field or other area commits criminal trespass, and, upon conviction, shall be punished in accordance with § 39-14-405.

(c) Any person who baits a field or other area or any person who assists, employs or directs another to do so commits a Class C misdemeanor.



§ 70-4-128 - Posting notice of dove-baiting.

If any Tennessee wildlife resources agency officer or employee has reasonable cause to believe that a field has been unlawfully baited with grain or any mixture of any ingredients used as or for food purposes for the purpose of killing, injuring or capturing doves, then such officer or employee shall immediately post notices on such field in conspicuous locations that the field is baited and hunting is prohibited. If any such officer or employee discovers and fails to post such field in accordance with this section, no person shall be subject to prosecution for hunting on or over such field, notwithstanding any provision of this title to the contrary. The Tennessee wildlife resources agency and its officers and employees are exempt from civil liability in its actions in enforcement of this section.



§ 70-4-129 - Sale of fish and wildlife by charitable organizations.

(a) Notwithstanding § 70-4-101, or rules, regulations or proclamations of the agency or commission to the contrary, fish and wildlife may be sold by charitable organizations in any county having a population of not less than twenty-seven thousand eight hundred (27,800) nor more than twenty-eight thousand (28,000), according to the 1990 federal census or any subsequent federal census for fundraising purposes in accordance with subsection (b).

(b) Notwithstanding any provision of this title or rule, regulation or proclamation of the agency or commission to the contrary, fish and wildlife that are lawfully taken or acquired and donated to an organization that has received a determination of exemption from the internal revenue service pursuant to 26 U.S.C. § 501 (c)(3) may be sold by such organization to raise funds if the following conditions are met:

(1) The organization distributes at least ninety percent (90%) of the funds raised to other organizations that have received a determination of exemption from the internal revenue service pursuant to 26 U.S.C. § 501;

(2) The organization maintains records for three (3) years of the source of such donations, and such records are made available for inspection upon request of the wildlife resources agency; and

(3) The organization notifies the wildlife resources agency thirty (30) days in advance of any such sale.



§ 70-4-130 - Albino deer.

(a) Except as provided in § 70-4-115, it is unlawful for any person to knowingly hunt, kill, trap, ensnare, or destroy, or to attempt to destroy, or to have in such person's possession albino deer, which is a deer with a lack or significant deficiency of pigment in the skin and hair and with pink eyes.

(b) Any violations of the proclamations or rules and regulations promulgated by the fish and wildlife commission are punishable as provided in this title, and the illegal taking or possession of each animal constitutes a separate offense.

(c) Violation of this section is a Class B misdemeanor, punishable by fine only.



§ 70-4-131 - Possession of fish or wildlife illegally acquired, taken or transported from state or country of origin.

(a) It is an offense for any person to possess any fish or wildlife that has been defined as fish or wildlife by the state or country of origin knowing that the fish or wildlife was acquired, taken, or transported from the state or country of origin in violation of the laws or regulations of that state or country.

(b) A violation of subsection (a) is a Class A misdemeanor.



§ 70-4-132 - Walleye and crappie in restaurants.

Notwithstanding any law, rule or regulation to the contrary, a restaurant located in this state may advertise, possess, sell, offer for sale or give away fully cooked crappie or walleye for consumption on the premises of the restaurant; provided, that the crappie or walleye is not harvested from the waters of this state and that appropriate documentation is maintained on the premises of the restaurant exhibiting the location of origin of the crappie and walleye.



§ 70-4-133 - Wild-appearing swine.

(a) It is the intent of this section to address the illegal translocation and release of wild-appearing swine. These animals have been shown to be destructive to native habitats, agricultural lands and private property and are carriers for a myriad of diseases that affect humans, livestock and wildlife.

(b) It is not the intent of this section to impede the legal transportation of swine that are regulated by the department of agriculture.

(c) As used in this section, "wild-appearing swine" means swine that are, at maturity, two feet to three feet (2' - 3') tall and three and one half feet to five feet (3 1/2' - 5') long and, at maturity, have the following physical features in comparison to domestic swine:

(1) Massive heads with smaller, pointed and heavily-furred ears;

(2) Heavier shoulders that slope down to small hips, giving the animal an outline similar to an American bison;

(3) Long and thin snouts;

(4) Upper tusks or whitters that curl up and out and rub against the lower tusks, making a knifelike edge against the lower tusks; and

(5) Straight tails that are tufted at the tip.

(d) It is an offense for any person to knowingly transport or release into the wild, or cause to be transported into or within the state, live wild-appearing swine that do not have documentation approved by the department of agriculture.

(e) Notwithstanding § 70-6-101, any stop, search or arrest pursuant to this section by an officer of the agency shall be predicated upon reasonable suspicion that a violation of this section has occurred.

(f) A violation of subsection (d) is a Class A misdemeanor. Each undocumented wild-appearing swine illegally transported or released in violation of subsection (d) is a separate offense.



§ 70-4-134 - Availability of self-defense to person charged with taking, attempting to take, or harming wild animal.

(a) As used in this section:

(1) "Enter" means the intrusion of any part of the body of a wild animal into the interior space of a structure;

(2) "Serious bodily injury" means bodily injury that involves:

(A) A substantial risk of death;

(B) Protracted unconsciousness;

(C) Extreme physical pain;

(D) Protracted or obvious disfigurement; or

(E) Protracted loss or substantial impairment of a function of a bodily member, organ, or mental faculty; and

(3) "Wild animal" means all wild vertebrates, mollusks, crustaceans, and fish presently occurring within the state.

(b) A person who is charged with taking, attempting to take, or harming a wild animal in violation of this title may assert the defense of self-defense if the wild animal taken, attempted to be taken, or harmed acted in a manner that caused:

(1) The person to have a reasonable belief that the animal's action placed the person in imminent danger of death or serious bodily injury;

(2) The person to believe the danger creating the threat of imminent death or serious bodily injury is real, or is honestly believed to be real at the time; and

(3) The belief of danger to be founded upon reasonable grounds.

(c) (1) (A) A person shall notify the agency within twenty-four (24) hours after killing or seriously injuring a big game animal pursuant to this section if the person is reasonably able to notify the agency.

(B) No big game animal killed shall be removed from the site, repositioned, retained, sold, or transferred without authorization from the agency.

(2) A violation of subdivision (c)(1) is a Class C misdemeanor.

(d) The defense of self-defense shall not be available to a person who takes, attempts to take, or harms a wild animal if the person:

(1) Has the ability to safely retreat from the threatening animal and fails to do so, except when the animal enters a home, tent, camper, or other permanent or temporary living structure occupied at the time by the person or any other individual; or

(2) Recklessly provokes or attracts the wild animal into a situation in which it is reasonable to expect the wild animal will threaten the person or another individual.






Part 2 - Wildlife Regulation and Protection

§ 70-4-201 - Possession of or traffic in protected wildlife illegal -- Exception -- Penalty.

(a) It is unlawful for any person, firm or corporation, any restaurant, club, or hotel in this state to barter, sell, transfer or offer for sale, or to purchase, or offer to purchase, any of the wildlife except as provided within this title or in rules and regulations promulgated by the commission.

(b) Each unlawful sale, purchase, offer for sale or purchase, transfer, or possession with the intent to sell, barter or transfer for any consideration of a wild animal or wild bird, wild fowl or game fish, or part thereof, is a separate offense.

(c) Any person hiring another to kill or capture wildlife and receiving the wildlife is deemed to be buying the wildlife and is subject to the penalties of this title. Officers of the wildlife resources agency or persons specially employed or designated by the executive director or by the United States fish and wildlife service may capture, buy, sell, or offer to capture, buy or sell wild birds or wild animals, or parts thereof, for the sole purpose of obtaining evidence of violation of this title. The carcass of a lawful possession limit of opossum, raccoon or beaver may be bought, sold or shipped for sale during the open hunting or trapping season.

(d) A violation of this section is a Class A misdemeanor; except that any violation of this section involving wildlife valued at five hundred dollars ($500) or more is a Class E felony.



§ 70-4-202 - Use or possession of wildlife, hides or parts thereof illegally taken unlawful.

Any person who makes any use of or has in possession any wild animals, wild animals' green hides, wild birds, wild fowl or fish or parts thereof that have been caught, taken, killed or destroyed contrary to any of this title shall be equally liable under this title for the penalties imposed against the person who caught, took, killed, or destroyed such wild animals, wild animals' green hides, wild birds, wild fowl or fish who was formerly in possession of same.



§ 70-4-203 - Transportation of protected game or fish out of the state -- Duty of transporters -- Penalty.

(a) Any person who desires to take protected game or fish out of the state may do so under the following conditions, but not otherwise:

(1) Such person must have in possession at the time of such taking out of the state, or at the time of transporting within the state, a hunting and fishing license, duly issued to such person under this title; and

(2) Such person cannot take from the state more than two days' bag or creel limit on ducks or other migratory birds or protected game or fish.

(b) Any officer of the wildlife resources agency, or assistant officer of the wildlife resources agency, sheriff, deputy sheriff, constable or other officer has the right to demand of any person possessing game and proposing to take it out of the state an inspection of such person's license. A refusal on the part of the person to exhibit the license is a Class C misdemeanor.

(c) Any resident hunter may have game or fish transported home by filing with the common carrier a written statement with name and address, the number of such person's hunting license, and the number of game or fish to be so transported, and that the game or fish was legally killed by such person and is not for sale. A copy of the statement shall be attached to such person's game, or to whatever the game may be enclosed in.

(d) It is unlawful for any person, company or common carrier to ship or transport any birds, game fish or animals as mentioned in this section, except as otherwise provided in this title, without having ascertained that the person offering the same for shipment was then and there in possession of a hunting and fishing license duly issued and covering the period when the shipment was offered, and without requiring such person to accompany the shipment.

(e) A violation of this section is a Class C misdemeanor.



§ 70-4-204 - Cold storage of wildlife -- Penalty for violations.

(a) (1) No person, firm or corporation shall place in cold storage at any one (1) time more than two days' bag or creel limit of any wild animals, wild birds, wild fowl, or game fish.

(2) No person shall place in commercial cold storage any wild animals, wild birds, wild fowl, or game fish without first filling out and filing with the storage company an affidavit stating that the same has been lawfully killed or caught and is stored for the affiant's own use and benefit and not for sale. No person, firm or corporation engaged in the business of cold storage shall receive any wild animals, wild birds, wild fowl or game fish, unless such affidavit has been made by the person storing and delivering to the storage concern. The storage concern shall post the affidavit upon a book kept for this purpose, which book shall be open at all times to the executive director or officers of the wildlife resources agency.

(b) A violation of this section is a Class C misdemeanor. Each wild bird, wild animal, or wild fowl or game fish stored in violation of this section is a separate offense.



§ 70-4-205 - Use of state-controlled water areas and land bordering thereon.

(a) (1) In those places where any state agency or unit of state government owns in fee simple or controls through lease agreement water areas and the lands bordering such waters, it is illegal for individuals, persons, firms, corporations, or partnerships to place houses, docks, floats on, or to use as a landing area for boats, or to use for any purpose whatsoever, state-owned or controlled lands or waters, unless such rights and privileges are held by a signed, written agreement, for which a fee may be charged.

(2) Where the lands are privately owned and the lake waters state owned or controlled, it is illegal to set up boat docks, fish docks, floats, or in any way use or attempt to use the state-owned waters for these purposes.

(b) Each twenty-four-hour period during which a violation of this section persists or exists is a separate offense and is punishable as such.

(c) A violation of this section is a Class C misdemeanor.



§ 70-4-206 - Pollution of waters -- Penalty for violations -- Nuisance.

(a) No pollution, including, but not limited to, dye waste, petroleum products, brine waste, refuse from a mine, sawmill or construction activity, industrial or domestic sewage, or any deleterious or poisonous substance or activity, shall be thrown or be caused, or allowed to run into, wash into or take place in any waters, either private or public, in a manner injurious to fish life or other aquatic organisms, or that could be injurious to the propagation of fish, or that results in the destruction of habitat for fish and aquatic life.

(b) A violation of this section is a Class A misdemeanor. Each day's violation of this section constitutes a separate offense and each five days' continuous violation also constitutes a public nuisance, subject to abatement by permanent injunction.



§ 70-4-207 - Defacing and destroying notice of commission or agency -- Penalty.

(a) It is unlawful for any person to deface, obliterate, tear down or destroy, in whole or in part, or attempt to deface, obliterate, tear down, or destroy any notice, proclamation or sign posted by the fish and wildlife commission or the wildlife resources agency.

(b) A violation of this section is a Class C misdemeanor.



§ 70-4-208 - Unlawful importation of skunks -- Penalty.

(a) It is unlawful for any person to import, possess, or cause to be imported into this state any type of live skunk, or to sell, barter, exchange or otherwise transfer any live skunk, except that the prohibitions of this section shall not apply to bona fide zoological parks and research institutions.

(b) A violation of this section is a Class C misdemeanor.



§ 70-4-209 - Purchase or sale of red fox hides, furs or pelts.

(a) (1) It is unlawful to buy or sell green hides, raw furs or pelts of a red fox, except as provided in subsection (b) or in counties open to the lawful taking of red fox.

(2) A violation of this subsection (a) is a Class C misdemeanor.

(b) When a red fox is legally killed, it is lawful to buy or sell green hides, raw furs or pelts of such red fox at any time in counties with the following population, according to the 1970 federal census or any subsequent federal census: Click here to view image.



§ 70-4-210 - Deer hides -- Squirrel pelts and tails.

Notwithstanding any provision of law to the contrary, it is lawful for any person to buy, sell, store, or ship for sale, at any time the hides of deer and the pelts and tails of grey squirrels and fox squirrels taken during the open season.



§ 70-4-211 - Nets and other fishing equipment near mouth of watercourse -- Penalty.

(a) It is unlawful for any person, while fishing, to use any nets, seines, snag lines, drag lines, grab hooks, or baskets, or any other form of fishing equipment, or other obstruction of any character to the free passage of fish within one hundred (100) yards of the mouth of any river, creek, slough, inlet or outlet, except bait or casting plugs with not more than three (3) treble hooks attached, ordinary fly fishing equipment, and pole and line with not more than three (3) single hooks attached.

(b) For the purposes of this section, "mouth of a stream" means the location of a line resulting from the projection or extension of the banks of the main stream that receives the tributary, except in the case of streams entering waters impounded by hydroelectric or flood control dams, in which case the mouth of the entering stream is defined as the line where the free, downstream movement of natural water is visibly reduced or retarded by the level of the impounded waters in the main stream.

(c) A violation of this section is a Class C misdemeanor.






Part 3 - Hunter Protection Act

§ 70-4-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Drone" means a drone as defined in § 39-13-609;

(2) "Taking" means the capture or killing of a wild animal and includes travel, camping, and other acts preparatory to taking that occur on lands or waters upon which the affected person has the right or privilege to take such wild animal; and

(3) "Wild animal" means any wild creature, the taking of which is authorized by the fish and game laws of the state.



§ 70-4-302 - Violations -- Penalty.

(a) Any person who performs any of the following commits a Class C misdemeanor:

(1) Interferes with the lawful taking of a wild animal by another with intent to prevent the taking;

(2) Disturbs or engages in an activity that will tend to disturb wild animals, with intent to prevent their lawful taking;

(3) Disturbs another person who is engaged in the lawful taking of a wild animal or who is engaged in the process of taking, with intent to dissuade or otherwise prevent the taking;

(4) Enters or remains upon public lands, or upon private lands without permission of the owner or the owner's agent, with intent to violate this section;

(5) Fails to obey the order of a peace officer to desist from conduct in violation of this section if the officer observes such conduct, or has reasonable grounds to believe that the person has engaged in such conduct that day or that the person plans or intends to engage in such conduct that day on a specific premises; or

(6) Uses a drone with the intent to conduct video surveillance of private citizens who are lawfully hunting or fishing without obtaining the written consent of the persons being surveilled prior to conducting the surveillance.

(b) As used in subsection (a), "any person" means any individual, firm, association, company, partnership, corporation, public or private organization, institution or similar entity.



§ 70-4-303 - Injunctions -- Damages -- Construction.

(a) Any court may enjoin conduct that would be in violation of § 70-4-302 upon petition by a person affected or who reasonably may be affected by such conduct, upon a showing that such conduct is threatened or that it has occurred on a particular premises in the past and that it is not unreasonable to expect that under similar circumstances it will be repeated.

(b) A court may award damages to any person adversely affected by a violation of § 70-4-302, which may include an award for punitive damages. In addition to other items of special damage, the measure of damages may include expenditures of the affected person for license and permit fees, travel, guides, special equipment and supplies, to the extent that such expenditures were rendered futile by prevention of the taking of a wild animal.

(c) No provision of this part shall be construed to prohibit or otherwise restrict any landowner, tenant, or employee of a landowner from engaging in normal activities on or normal use of the land or property, and such activities or use shall not be deemed unlawful pursuant to any provision of this part. No provision of this part shall be construed so as to interfere with the right of the landowner to prohibit trespass upon the landowner's property by any person.






Part 4 - Exotic Animals

§ 70-4-401 - Prohibited acts.

(a) It is unlawful for any person to possess, transport, import, export, buy, sell, barter, propagate or transfer any wildlife, whether indigenous to this state or not, except as provided by this part and rules and regulations promulgated by the Tennessee fish and wildlife commission pursuant to this part.

(b) No person shall possess Class I or Class II wildlife without having documentary evidence showing the name and address of the supplier of such wildlife and date of acquisition.



§ 70-4-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency" means the Tennessee wildlife resources agency;

(2) "Cage" means the primary enclosure in which an animal is held;

(3) "Circus" means a public entertainment consisting typically of a variety of performances by acrobats, clowns, and trained animals, but does not include wrestling bears or any type of show in which there is direct contact between the public and a Class I animal, except as otherwise provided for in this part;

(4) "Commercial propagator" means any person or entity that may sell, barter, trade, propagate or transfer Class I wildlife, excluding transfers to other commercial propagators located within the boundaries of Tennessee, and that meets all other applicable license, permit, zoning and other requirements necessary to conduct business in the city, county and state where located;

(5) "Commission" means the Tennessee fish and wildlife commission;

(6) "Mobile facility" means a facility designed for the transporting of animals or for the holding of animals on a temporary basis;

(7) "Native wildlife" means those species presently occurring in the wild in Tennessee and those extirpated species that could reasonably be expected to survive in the wild if reintroduced;

(8) "Perimeter fence" means a secondary fence that prevents the public from touching the cage in which the animal is held;

(9) "Permanent exhibitors" means those exhibits that are housed the entire year in facilities located within the state of Tennessee;

(10) "Personal possession permit" means a noncommercial type permit issued to private citizens for ownership or possession of nonbreeding animals in small numbers;

(11) "Stationary facility" means the primary holding facility, including cage and barriers that remain in a fixed location; and

(12) "Temporary exhibitors" means those transient animal acts not permanently located within the boundaries of the state of Tennessee.



§ 70-4-403 - Classifications of wildlife.

Live wildlife, kept and maintained for any purpose, shall be classified in the following five (5) classes:

(1) Class I -- This class includes all species inherently dangerous to humans. These species may only be possessed by zoos, circuses and commercial propagators, except as otherwise provided in this part. The commission, in conjunction with the commissioner of agriculture, may add or delete species from the list of Class I wildlife by promulgating rules and regulations. The following is a listing of animals considered inherently dangerous:

(A) Mammals:

(i) Primates -- Gorillas, orangutans, chimpanzees, gibbons, siamangs, mandrills, drills, baboons, Gelada baboons;

(ii) Carnivores:

(a) Wolves -- All species;

(b) Bears -- All species; and

(c) Lions, tigers, leopards, jaguars, cheetahs, cougars -- All species;

(iii) Order Proboscidia: Elephants -- All species;

(iv) Order Perissodactyla: Rhinoceroses -- All species; and

(v) Order Artiodactyla: Hippopotamus, African buffalo;

(B) Reptiles:

(i) Order Crocodylia: Crocodiles and alligators -- All species; and

(ii) Order Serpentes: Snakes -- All poisonous species; and

(C) Amphibians: All poisonous species;

(2) Class II -- This class includes native species, except those listed in other classes;

(3) Class III -- This class requires no permits except those required by the department of agriculture, and includes all species not listed in other classes and includes, but is not limited to, those listed in subdivisions (3)(A)-(Q). The commission, in conjunction with the commissioner of agriculture, may add or delete species from the list of Class III wildlife by promulgating rules and regulations:

(A) Nonpoisonous reptiles and amphibians except caimans and gavials;

(B) Rodents -- Gerbils, hamsters, guinea pigs, rats, mice, squirrels and chipmunks;

(C) Rabbits, hares, moles and shrews;

(D) Ferrets and chinchillas;

(E) Llamas, alpacas, guanacos, vicunas, camels, giraffes and bison;

(F) Avian species not otherwise listed, excluding North American game birds, ostriches and cassowary;

(G) Semi-domestic hogs, sheep and goats;

(H) All fish held in aquaria;

(I) Bovidae not otherwise listed;

(J) Marsupials;

(K) Common domestic farm animals;

(L) Equidae;

(M) Primates not otherwise listed;

(N) Bobcat/domestic cat hybrids;

(O) Hybrids resulting from a cross between a Class II species and a domestic animal or Class III species;

(P) Cervidae except white-tailed deer and wild elk. Elk originating from a legal source while held in captivity for the purpose of farming shall be regarded as Class III wildlife. All other elk shall be wild elk and shall be regarded as Class II wildlife. No person shall possess elk in captivity within the eastern grand division of the state as defined in § 4-1-202 without having documentary evidence indicating the origin of the elk being held. This documentary evidence will be presented to the agents of the department of agriculture or the wildlife resource agency upon request. Sale documentation of offspring of purchased elk is not required; and

(Q) Furbearing mammals, including those native to Tennessee, raised solely for the sale of fur;

(4) Class IV -- This class includes those native species that may be possessed only by zoos and temporary exhibitors; provided, that rehabilitation facilities may possess Class IV wildlife as provided by rules established by the commission if authorized by a letter from the director of the agency:

(A) Black bear (Ursus americanus);

(B) White-tailed deer (Odocoileus virginianus);

(C) Wild turkey (Meleagris gallapavo), including the eggs of wild turkey;

(D) Hybrids of a Class IV species other than bobcat shall be Class IV; and

(E) Animals that are morphologically indistinguishable from native Class IV wildlife shall be Class IV; and

(5) Class V -- This class includes such species that the commission, in conjunction with the commissioner of agriculture, may designate by rules and regulations as injurious to the environment. Species so designated may only be held in zoos under such conditions as to prevent the release or escape of such wildlife into the environment.



§ 70-4-404 - Permits -- Fees.

(a) The agency shall issue permits for possessing live wildlife as defined in this part.

(b) (1) The commission shall adopt reasonable rules for issuing permits to possess live wildlife and establishing the conditions of possessing wildlife. The conditions shall be directed toward assuring the health, welfare, and safety of animals, the public and, where necessary, the security of facilities in which the animals are kept.

(2) The executive director of the agency may authorize by letter permission to possess any class of wildlife for approved research studies or for the temporary holding of animals in the interest of public safety. The executive director may exempt specific events from the caging and handling requirements established for Class I wildlife. Approval of an exemption will be based on a written request that outlines safety precautions that must be implemented during the specified activity.

(c) Class I wildlife.

(1) Persons legally possessing Class I wildlife prior to June 25, 1991, shall obtain annually a personal possession permit to keep such Class I wildlife. To obtain a personal possession permit, such persons shall comply with all of the provisions of this part. After June 25, 1991, no new animals shall be brought into possession under authority of a personal possession permit. Persons in legal possession of one (1) or more species of Class I wildlife as of June 25, 1991, may maintain the lineage of such species up to a maximum of three (3) animals per species. Persons in legal possession of the offspring of such Class I wildlife shall have a maximum of twelve (12) months from the date of birth of such offspring to obtain appropriate permits for such offspring, or to dispose of such offspring through an appropriate commercial propagator, or by any other manner permitted by law within the state. This section applies solely to persons in legal possession of Class I wildlife as of June 25, 1991, and shall not be construed to authorize new personal possession of Class I wildlife.

(2) The executive director shall issue a permit upon a satisfactory showing of qualifications to possess live wildlife under the following conditions:

(A) The applicant must be at least twenty-one (21) years of age;

(B) The applicant must have at least two (2) years of experience in the handling or care of the Class I species for which the applicant is applying, or, in the alternative, must take a written examination, developed and administered by the agency, evidencing basic knowledge of the habits and requirements, in regard to proper diet, health care, exercise needs and housing of the species to be covered by the permit. Experience gained while in violation of this part shall not be considered qualifying experience;

(C) The facilities for holding Class I wildlife must be located on the premises on which the permit holder resides or shall have a full-time resident caretaker to supervise the care and security of the facilities. Facilities for Class I animals may not be on premises of less than one (1) acre for a personal possession permit and three (3) acres for a commercial propagator facility permit, and may not be located in a multi-unit dwelling or trailer park; and

(D) The applicant must have a plan for the quick and safe recapture of the wildlife, or if recapture is impossible, for the destruction of any animal held under the permit. The applicant must have the legal authority to possess weapons or other equipment necessary to carry out the plan and, in fact, possess such weapons or other equipment.

(3) The permittee shall control and maintain Class I wildlife at all times in such a manner as to prevent direct exposure or contact between the animal or animals and the public; provided, that a trained elephant may be brought into contact with the public under the close supervision of a qualified trainer or handler.

(d) No person shall hold live wildlife in captivity without first obtaining the appropriate permit as provided in this part. The annual permits and fees for holding live wildlife are as follows:

(1) Personal Possession. (A) Class I: $150/animal or $1,000/facility; and

(B) Class II: $10.00/animal or $100/facility;

(2) Transfer of Ownership. A permit for transferring any Class I or II animal held under a personal possession permit. If the transfer of the animal is ordered by the agency, no transfer permit is required;

(3) Commercial Propagator. $1,000/facility for Class I wildlife;

(4) Propagator. $25.00/facility for small game birds and waterfowl; and $100/facility for all Class II wildlife except small game birds and waterfowl;

(5) Importation. $10.00/shipment or $100 per year;

(6) Temporary Exhibitor. $100/30 day period;

(7) Permanent Exhibitor. $500/year/facility;

(8) Commercial Wildlife Preserve. $150/year for big game; and $75.00/year for small game;

(9) Falconry. $40.00/year or other time period as might coincide with federal permit requirements;

(10) Qualification Examination. $10.00/examination; and

(11) Zoos, Nature Centers, Rehabilitation Centers, and Educational Exhibits Certified As Nonprofit. No charge.



§ 70-4-405 - Housing and transportation of wildlife -- Requirements.

(a) Wildlife housed in dangerously unsafe conditions constituting a threat to human safety shall, at the direction of agency personnel, be placed in agency approved facilities at the owner's expense.

(b) Any condition that results in wildlife escaping from its enclosure, cage, leash or other constraint shall be considered maintaining wildlife in an unsafe manner and shall be a violation of this part.

(c) Cages shall be sufficiently strong to prevent escape and to protect the caged animal from injury.

(d) No person shall maintain any wildlife in captivity in any unsanitary or unsafe condition or in a manner that results in the maltreatment or neglect of such wildlife, nor shall any species of wildlife be confined in any cage or enclosure that does not meet the cage specifications.

(e) Enclosure in which wildlife is held in captivity shall be maintained as follows:

(1) Water. Drinking water shall be provided daily in clean containers. Swimming or wading pools shall be cleaned as needed to ensure good water quality. Enclosures shall provide adequate drainage of surface water;

(2) Food. Food provided shall be unspoiled and not contaminated; and

(3) Waste. Fecal and food waste shall be removed from cages daily and stored or disposed of in a manner that prevents noxious odors or insect pests. Hard floors shall be scrubbed and disinfected weekly. Large pens and paddocks with dirt floors shall be raked every three (3) days and the waste removed.

(f) The commission may promulgate rules and regulations requiring specific cage requirements for any species of live wildlife.

(g) Stationary facilities -- Class I wildlife. (1) All stationary facilities must be surrounded by a perimeter fence, or secondary barrier, of at least eight feet (8') in height and a minimum of four feet (4') from the cage holding the animal, or such other fencing, building or other protection of the enclosure where the animal is kept sufficient to prevent unauthorized public entry or direct physical contact between the animal and the public.

(2) All cages shall be well braced and securely fastened to the floor or in the ground and shall utilize metal clamps or braces of equivalent strength as that prescribed for cage construction.

(3) All cage entrances shall have double safety doors, one (1) of which only opens to the inside. These doors must remain locked at all times when unattended with chains and locks of sufficient strength to prevent the animal from breaking open the door if highly excited.

(4) All cages shall be constructed with a den, nest box or other connected housing unit that can be closed off and locked with the animal inside for the safe servicing and cleaning of the open area. In lieu of a nest box, a divided cage with a door between the two (2) compartments may be used.

(5) All outdoor cages shall provide adequate shelter from inclement weather conditions, shade from the sun and provide for the protection and health of the wildlife held.

(6) The mesh size or distance between bars shall be sufficiently small to prevent the escape of the animal being held.

(7) Restraint by tethering cannot be used as a means to hold an inherently dangerous animal in captivity, except for elephants within a perimeter fence or trained elephants under the immediate supervision of a qualified trainer or handler.

(8) All animals shall be kept in cages that meet the following minimum criteria, or shall be housed in buildings in which the strength of the walls, and the restraints affixed to all windows, doors and other means of entry or exit in effect meet such minimum criteria:

(A) Felidae and Ursidae. (i) All cages shall be constructed of and covered at the top with nine (9) gauge steel chain link or equivalent, with tension bars and metal clamps to prevent the escape of the animal; provided, that animals, except tigers, leopards and jaguars, may be held in facilities without a top where the sides of the cages are a minimum of eleven feet (11') high with the top three feet (3') of fencing turned in at a forty-five degree (45 degrees) angle. No structures that could provide potential escape routes may be present near the fence of an open top cage;

(ii) All cages for cougars and cheetahs shall be constructed as specified in subdivision (g)(8)(A)(i) except that minimum strength shall be of eleven and one half (111/2) gauge steel chain link or equivalent;

(B) Canidae. All cages shall be constructed of and be covered at the top with eleven and one-half (111/2) gauge steel chain link or equivalent, with tension bars and metal clamps to prevent the escape of the animal; provided, that animals may be held in facilities without a top where the sides of the cage are a minimum of nine feet (9') high with the top three feet (3') of fencing turned in at a forty-five degree (45 degrees) angle;

(C) Elephants, rhinoceros, hippopotamus and African buffalo. (i) Construction materials shall consist of steel bars, masonry block or equivalent. If masonry block construction is used, the holes in the blocks must be filled with steel reinforced concrete to provide sufficient strength;

(ii) Restraints consisting of a barrier system of moats or other structures as are commonly accepted as suitable to restrain and contain these animals in paddocks or corrals may be used in lieu of a cage;

(D) Poisonous animals. Poisonous animals shall be kept in a cage or in a glass enclosure sufficiently strong, and, in the case of a cage, of small enough mesh to prevent the animals' escape. The cage or glass enclosure must be kept inside an outer cage, or glass enclosures must be kept locked at all times. No person except the permittee or such person's authorized employee shall open any cage or other container that contains poisonous animals. Persons keeping poisonous animals shall have in their possession antivenin for each species possessed;

(E) Chimpanzees, gorillas, orangutans. Cage construction materials shall consist of steel bars, two inch (2'') galvanized pipe, reinforced masonry block or their strength equivalent;

(F) Drills, mandrills, baboons, Gelada baboons, gibbons, siamangs. Cage construction materials shall consist of not less than nine (9) gauge steel chain link or equivalent; and

(G) Alligators and crocodiles. Cages shall consist of fencing at least five feet (5') in height of not less than eleven and one-half (11 1/2) gauge chain link or equivalent.

(9) A facility that meets the requirements to be a zoological institution may use methods approved by the American Association of Zoological Parks and Aquariums for the purposes of restraint, containment and the prevention of escape and public contact for Class I animals, instead of the requirements listed in the preceding subdivisions.

(h) Mobile facilities. No mobile facility shall be used in transporting any wildlife except as follows:

(1) Facilities shall be equipped to provide fresh air without injurious drafts and adequate protection from the elements to all animals;

(2) The animal traveling area shall be free of engine exhaust fumes;

(3) Animal cages shall have openings for the emergency removal of wildlife;

(4) Cages shall be large enough to ensure that each specimen has sufficient room to stand erect and lie naturally;

(5) Wildlife transported in the same cage area shall be in compatible groups;

(6) Facilities used in transporting or temporarily exhibiting Class I wildlife shall be constructed of steel or case hardened aluminum of sufficient strength to prevent the escape of wildlife being transported. Such facilities shall be constructed in such a manner to prevent contact between the animal or animals and the general public. All doors shall be locked when the facility is in use;

(7) Poisonous reptiles shall only be transported in a strong, closely woven cloth sack, tied or otherwise secured. This sack shall then be placed in a box. The box shall be of strong material in solid sheets, except for small air holes, which shall be screened. Boxes containing poisonous reptiles shall be locked and prominently labeled "Danger -- Poisonous Snakes" or "Danger -- Poisonous Reptiles," and shall include the owner's name, address, telephone number and list of number and species being transported;

(8) Temporary exhibits shall be housed in cages that meet the minimum cage specifications as provided in the section on stationary facilities when such wildlife is present in any geographical location for more than ten (10) days; and

(9) Prior to entering the state of Tennessee, temporary exhibitors shall submit a schedule that details the exact locations and dates of shows and places where such wildlife will be exhibited while in the state. Failure to provide such a schedule upon application for a permit shall be grounds to deny issuance of such permit.



§ 70-4-406 - Liability for escape -- Limitation of state's liability.

(a) Any person who keeps Class I wildlife is liable for any costs incurred by any person, city, county or state agency resulting from the escape from captivity of the animal or animals.

(b) Neither the state of Tennessee nor any agency, employee or agent of the state of Tennessee is liable for any animal that expires, is injured or is destroyed. Neither the state of Tennessee nor any agency, employee or agent of the state of Tennessee is liable for any damage or injury caused by live wildlife under a permit issued pursuant to this part.



§ 70-4-407 - Transfer of Class I wildlife -- Notification.

(a) Prior to the transfer of any Class I wildlife to a new owner, the prospective owner must provide the seller with proper documentation of an approved holding facility for that species. Proper documentation consists of a copy of a current permit for that species or a letter from the Tennessee wildlife resources agency stating that the facilities have been inspected and are approved. Any transfer without approved holding facilities is a violation of this part by the seller, who shall provide housing for the animal at such seller's cost until the transferee can provide approved facilities or until final court actions are concluded. If the seller does not provide housing, such seller shall be liable for costs incurred by the agency for providing such housing.

(b) Permittees must notify the agency of any transfer of Class I wildlife within five (5) days of the transfer on forms provided by the agency.



§ 70-4-408 - Owners of unpermitted wildlife -- Disposition of such wildlife.

Owners of unpermitted wildlife who do not qualify for a permit to possess such wildlife shall dispose of such wildlife to an approved recipient within thirty (30) days of notification by the agency. Each day of possession of unpermitted wildlife after such thirty-day period constitutes a separate violation.



§ 70-4-409 - Inspections.

(a) Any person possessing live wildlife in Class I or Class II shall, during normal business hours and at all reasonable times, and without the necessity of a search warrant, allow the executive director or any officer or employee of the agency to inspect all animals, facilities and records relating to such animals for the purpose of ensuring compliance with this part.

(b) (1) Notwithstanding subsection (a) to the contrary, in Roane County the executive director or any officer or employee of the agency may be accompanied on such inspections of animals, facilities and records relating to such animals by the county mayor or the county mayor's designee from the office of the county sheriff or the county office of emergency management.

(2) The commission is authorized to promulgate rules and regulations to effectuate the purposes of subsection (b). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 70-4-410 - Propagation of Class I or Class II wildlife -- Permit.

(a) Before any person may engage in the business of propagating or otherwise obtaining Class I or Class II wildlife for sale, barter or trade, whether indigenous to this state or not, such person must obtain and possess a permit for each propagating location.

(b) Any nonresident who enters the state for the purpose of selling Class I or Class II wildlife species in this state shall also be required to purchase and possess a permit.

(c) All permits under this section shall comply with all provisions of the United States Code and the Code of Federal Regulations relating to exotic animals, their care, propagation, importation and sale.

(d) Artificially propagated wildlife may be propagated, sold, possessed, released or exported in accordance with the rules and regulations prescribed by the commission and, in the case of migratory birds, the regulations prescribed by the federal government.

(e) Only commercial propagators may qualify for a permit to propagate Class I wildlife and may transfer Class I wildlife only to persons or entities approved to possess Class I wildlife. First time commercial propagators shall have one (1) permit year to meet the criteria as defined in § 70-4-402(4). Renewal of a commercial propagator permit is conditional on the permittee having met the definition of a commercial propagator during the prior permit year.



§ 70-4-411 - Importation of wildlife -- Permits -- Papers.

(a) All persons wishing to possess Classes I and II live wildlife obtained outside the state of Tennessee shall have in their possession the importation permit required by this part. The permit and all bills of lading and shipping papers relating to any wildlife that such person may have in such person's possession shall be open and available for inspection at all reasonable times by authorized agency officers and employees for the purpose of ensuring compliance with this part.

(b) Animals brought into this state under the authority of an annual importation permit must be reported to the agency within five (5) days of the date of importation.

(c) An importation permit is required for all interstate movement of live wildlife except Class III, except no permit is required for zoos and temporary exhibitors.



§ 70-4-412 - Release of wildlife.

It is unlawful to release any class of wildlife in Tennessee except in accordance with the rules and regulations promulgated by the commission.



§ 70-4-413 - Private wildlife preserves -- Hunting.

(a) It is unlawful for any person to operate a private wildlife preserve for the purpose of propagating or hunting, or both, any class of wildlife reared in captivity unless that person obtains the appropriate permit and operates such private wildlife preserve in accordance with the rules and regulations promulgated by the commission.

(b) It is lawful to hunt approved species of pen-reared and farm-reared animals on such preserve.

(c) Persons hunting pen-reared animals on such preserve are not required to possess a hunting license.



§ 70-4-414 - Raptors -- Falconry permit.

(a) Before any person may take, transport or possess raptors for the purpose of falconry, such person shall first obtain a falconry permit in accordance with the rules and regulations promulgated by the commission. This permit is supplemental to all other permits and licenses required for hunting as provided in this title, except that a holder of a falconry license may import and possess raptors legally obtained without the necessity of an importation permit.

(b) Rules and regulations promulgated by the commission shall govern the taking, importation, possession and use of raptors, and shall require applicants for such permit to satisfactorily pass a written examination attesting to their qualification to possess and use falcons. The rules and regulations may provide for a waiver of the examination if the applicant has satisfactorily passed an examination in any other state that the commission deems comparable to the Tennessee examination. The rules and regulations shall not be less restrictive than federal regulations governing taking, transporting, possessing and using raptors for the purpose of falconry.



§ 70-4-415 - Authority of officers of agency -- Violations -- Penalties -- Forfeitures.

(a) Any officer of the agency, upon finding a violation of this part, of the terms of the permit or rules and regulations promulgated pursuant to this part, may, as appropriate:

(1) Exercise such officer's arrest authority or, in lieu of exercising the arrest authority, issue a finding of a violation, along with a warning to remedy the violation by a specified date. Each day's continuation after such date constitutes a separate violation;

(2) Give three days' written notice of seizure to the alleged offender, and make application to a court of proper jurisdiction for an order to seize any items or wildlife held, used or transported in violation of this part, the permit or rules or regulations promulgated pursuant to this part; provided, that if such officer determines that the public health, safety or welfare imperatively requires emergency action, the notice requirement shall be suspended and such officer may make immediate application to the court for seizure; and provided further, that if the emergency is such that the wildlife presents a present or imminent life-threatening situation or is likely to do so under the circumstances, then such officer or any member of the agency who may be present and assisting the officer may destroy such wildlife; and

(3) Take any other reasonable and appropriate actions otherwise provided by law, including, but not limited to, the action provided for under § 70-4-405(a).

(b) Any person violating any provision of this part, including a failure to remedy under subdivision (a)(1), or who violated the terms of any permit or rules and regulations promulgated pursuant to this part, commits a Class A misdemeanor; provided, that in the discretion of the court, and in lieu of or in addition to a fine or a jail sentence, or both, the person's permit may be revoked, and such person shall be precluded from applying for or obtaining a permit under this part for a period not to exceed three (3) years.

(c) In the event of revocation of a person's permit, the court shall determine whether or not the items seized pursuant to subdivision (a)(2) shall be ordered forfeited to the state.

(d) When any item or wildlife is forfeited, the court shall enter an order accordingly and the contraband property shall be sold at public sale by the commissioner of general services or as otherwise provided by rules and regulations, or donated to a worthy recipient. However, upon request of the agency at the trial of the matter, the court, as a part of its order, may direct that specific items or wildlife, which the court has ordered forfeited, be awarded to the agency for use as educational or training purposes.

(e) No item or wildlife seized by the agency may be forfeited or disposed of in the discretion of the court, unless the offender has been convicted of the offense charged and all appeals from such conviction have been exhausted. An appeals bond shall be required to cover the cost of holding and maintaining such animals held, pending final disposition of the appeal.



§ 70-4-416 - Notification of escape -- Injuries.

Permittees shall immediately notify the agency or local law enforcement officials of any escape of Class I wildlife. Any personal injury inflicted by any species of captive wildlife requiring medical treatment shall be reported to the agency within forty-eight (48) hours of the injury, and a complete report provided regarding the nature and circumstances of the injury.



§ 70-4-417 - Cost of administration.

The cost of administration of this part as it relates to wildlife not indigenous to this state shall be borne by the general fund and revenues collected pursuant to this part.



§ 70-4-418 - Implantation of microchips in Class I carnivores.

(a) Any person who obtains a Class I carnivore on or after July 1, 2015, shall, within six (6) months of obtaining the animal, have a microchip permanently implanted in the animal. The microchip shall have an identification number that is unique to the microchip. In addition, the microchip shall contain a passive integrated transponder, which shall have a frequency of one hundred twenty-five kilohertz (125 kHz), one hundred thirty-four and two-tenths kilohertz (134.2 kHz), or four hundred kilohertz (400 kHz).

(b) Any person who possesses a Class I carnivore prior to July 1, 2015, and who continues to possess the animal on or after July 1, 2015, shall have a microchip that meets the technical specifications described in subsection (a) permanently implanted in the animal by July 1, 2018.






Part 5 - Computer-Assisted Hunting from Remote Locations

§ 70-4-501 - Part definition.

"Computer-assisted remote hunting" means the use of a computer or any other device, equipment or software, to control remotely the aiming and discharge of a rifle, shotgun, handgun, bow and arrow, cross-bow or any other implement to hunt wildlife.



§ 70-4-502 - Prohibition.

A person may not engage in computer-assisted remote hunting or provide or operate facilities for computer-assisted remote hunting if the wildlife being hunted is located in this state.



§ 70-4-503 - Exceptions.

It is an exception to the application of this part that a person provides only:

(1) General purpose equipment, including a computer, camera, and building materials;

(2) General purpose computer software, including an operating system and communication programs; or

(3) General telecommunications hardware or networking services for computers, including adapters, modems, servers, routers, and other facilities associated with Internet access.



§ 70-4-504 - Violations.

Any person violating this part commits a Class A misdemeanor.









Chapter 5 - Wildlife Preserves and Restoration Projects

§ 70-5-101 - Establishment of hunting areas, refuges, and wildlife management areas -- Prohibited acts.

(a) The wildlife resources agency has the power and authority to establish, with the consent of the property owner, public hunting areas, refuges, or wildlife management areas, wherever it deems necessary or feasible for the protection, propagation and management of wildlife, or any of these.

(b) (1) It is unlawful to hunt, kill, destroy, trap, ensnare, or molest in any manner any wildlife within such areas or to trespass on such areas, except as provided by proclamation or rule or regulation. Such areas shall be posted in conspicuous places. The executive director is authorized to issue permits for the destruction of predatory wildlife within such areas.

(2) A violation of subdivision (b)(1) is a Class C misdemeanor.

(c) Notwithstanding subsection (b), a person with a handgun carry permit pursuant to § 39-17-1351 may possess a handgun the entire year while on the premises of any refuge, public hunting area or wildlife management area or, to the extent permitted by federal law, national forest land maintained by the state. Nothing in this subsection (c) shall authorize a person to use any handgun to hunt unless the person is in full compliance with all wildlife laws, rules and regulations.

(d) Nothing in this section shall authorize a person with a hand gun carry permit to possess such weapon in the portion of any refuge, public hunting area or wildlife management area that is within the boundaries of a state park or state natural area unless otherwise authorized in accordance with state law.

(e) Nothing in this section shall authorize a person to access any area unless the person is in full compliance with all current wildlife laws, rules, proclamations and regulations.

(f) (1) Subject to existing rights, lands managed by the wildlife resources agency shall be open to access and use for recreational hunting and fishing, except as limited by the agency for reasons of public safety, homeland security, or as otherwise limited by law.

(2) For the purposes of this subsection (f), lands managed by the agency include lands owned by the agency, as well as lands owned by other public entities for which the agency regulates hunting and fishing.

(3) The agency shall exercise its authority to manage lands in a manner to support, promote and enhance recreational hunting and fishing opportunities to the extent authorized by law.

(4) The agency is not required to give preference to hunting and fishing over other uses or priorities established by state law.

(5) Agency decisions and actions shall not result in any net loss of any acreage available for hunting and fishing opportunities.

(6) Prior to January 1, 2008, and each January 1 thereafter, the agency shall submit to the chair of the agriculture and natural resources committee of the house of representatives and the chair of the energy, agriculture and natural resources committee of the senate a written report containing:

(A) The estimated acreage managed by the agency that has been closed to recreational hunting and fishing during the previous fiscal year and the reasons for the closures;

(B) The estimated acreage managed by the agency that was opened to recreational hunting and fishing to compensate for the estimated acreage that was closed during the previous fiscal year; and

(C) The estimated acreage of new public hunting and fishing lands added to the existing hunting and fishing lands base since the previous report.

(7) When lands owned by the agency are closed to hunting or fishing, the agency shall mitigate the closure by opening new lands to be used for the same purpose, within twelve (12) months of closure. The managed lands to be opened shall be at least equal to the acreage of lands closed by the agency and shall be located in the same grand division of the state in which the closed lands are located. The agency shall not be responsible for mitigation of land closures when lands not owned by the agency are removed from the agency's control or closed to hunting and fishing by the owning entity.

(8) The agency is exempt from this subsection (c) when closing or utilizing acreages of public hunting and fishing lands for the following purposes:

(A) Firearm and archery shooting ranges;

(B) Road development and maintenance;

(C) Service buildings;

(D) Administrative buildings;

(E) Creation of agency lakes;

(F) Agency project-related parking;

(G) Establishment of wildlife refuges; and

(H) Development and maintenance of a proposed or existing greenway connecting Davidson, Wilson and Rutherford counties on land that is owned by the Nashville district of the United States army corps of engineers.

(9) This subsection (f) shall have no effect on the agency's authority or ability to regulate hunting and fishing, including its ability to set season times and lengths, and bag limits.



§ 70-5-102 - Acquisition of property -- Authority of agency.

(a) The wildlife resources agency is authorized and empowered to acquire by purchase, gift, lease or otherwise, and to hold title to, in the name of the state of Tennessee, lands and waters to be known as the state wildlife preserves, and also is authorized to execute on behalf of the state valid and binding contracts, for the purchase, sale and lease of such wildlife preserves as are deemed for the best interest of the state in establishing a system of state wildlife preserves.

(b) The agency is hereby expressly authorized to pay out of the wildlife resources fund the pro rata part of any current real property taxes due and owing on any real property that the commission may acquire by purchase or otherwise for the calendar year in which such property may be acquired.

(c) The agency shall not construct or authorize the construction of dikes, dams, levees, or other artificial structures on preserve property in such a way as to cause flooding on adjacent private lands or to restrict natural drainage of private lands through such preserves. Affected landowners may seek injunctive relief to enforce these provisions and prevent harm to their properties.

(d) The agency, in acquiring property adjacent to Reelfoot Lake and the state lands surrounding it, may proceed to acquire such lands under title 29, chapter 17, parts 7 and 8, in order to expedite the acquisition of the title to such lands.



§ 70-5-103 - Acquisition of delinquent tax lands.

The agency or its authorized representatives are empowered and authorized to examine delinquent tax lists in the hands of the trustees of the various counties of the state, as well as the commissioner of revenue, and shall cooperate with the county trustees, the commissioner of revenue, or any back tax attorneys, in obtaining the sale of land and waters that, in its opinion, are suitable for state wildlife preserves, and shall cooperate with the governor in acquiring title to such lands and waters in the name of the state and the dedication of the lands and waters as state wildlife preserves.



§ 70-5-104 - Payment for lands and waters -- Procedure upon default.

(a) In acquiring lands and waters for wildlife preserves and in executing contracts for the purchase, sale, or lease of such state wildlife preserves, as provided for in §§ 70-1-302(a) and (b), 70-5-102 and 70-5-103, the agency is authorized to acquire and pay for such lands and waters in the name of the state over a period of years, and is authorized to execute promissory notes as evidence of the deferred payments, such notes in no event to bear interest in excess of three percent (3%) per annum, but shall incur no personal liability by reason of the execution of such deferred purchase money notes.

(b) In the event the state defaults in the payment of such purchase money notes, the holder or holders of vendors' liens to secure the payment of the purchase price shall have a right to bring a proceeding in rem in a court of competent jurisdiction for the purpose of enforcing such vendors' liens and acquiring title to the property, but in no event shall the holder of such vendors' liens or deferred notes have a right to obtain a deficiency judgment against the state or any state official.



§ 70-5-105 - Dedication of property for preserves by governor.

The governor is authorized and empowered to designate and set apart suitable lands and waters that have or may hereafter revert to and become the property of the state on account of delinquent taxes, or any lands or waters held or that may be given to the state by donation or otherwise, and, in the governor's discretion and judgment, shall, by public proclamation, set apart and dedicate such lands and waters for wildlife preserves and declare the establishment of such preserves and fix the limits of the lands and waters for state wildlife preserves.



§ 70-5-106 - Establishment of fish preserves -- Powers of commission -- Penalty for violations.

(a) The fish and wildlife commission has the power and authority, in its discretion, to set aside waters within the jurisdiction of the state as fish preserves in which it is unlawful to take, catch or kill fish, or to attempt to do so, except as provided in this section.

(b) Upon the establishment of such fish preserves, notices of such establishment shall be inserted once in a newspaper regularly published in each of the counties in which such designated waters are located, or if there be no newspaper published in any such county, the notice of such establishment shall be once inserted in a newspaper published in the county nearest to which such waters are located.

(c) The commission has the power and authority to close the waters against fishing of all kinds, and to reopen the same for fishing when it deems the water has been closed a sufficient time for restocking.

(d) Notices of the establishment of such fish preserves shall also be posted in conspicuous places surrounding or along the route of the waters designated.

(e) A violation of this section is a Class C misdemeanor.



§ 70-5-107 - Construction and maintenance of state parks -- Reelfoot Lake facilities -- Wildlife management areas designated -- Penalty for violations.

(a) (1) The supervision and control over all, or any part, of the lands belonging to the state and vested in this chapter in the executive director, with the exception of such lands as may have been or may hereafter be acquired by the use of federal aid funds, may, at any time hereafter, be transferred by the wildlife resources agency, with the approval of the governor and the commissioner of environment and conservation, to the division of parks and recreation, for the purpose of constructing and maintaining state parks.

(2) In the event of any such transfer, the agency may retain joint use of any office buildings or facilities situated on such lands as may be transferred and necessary for its use.

(3) The commissioner of environment and conservation has the same power and authority to grant leases of property transferred to the department of environment and conservation upon the same conditions and terms as provided in this chapter for the executive director.

(b) Leases executed under this section shall be approved by the governor and the attorney general and reporter.

(c) Prior to the construction of any facility or improvement on state lands at Reelfoot Lake, the plans and specifications for the construction shall be presented to the department or agency having jurisdiction over the lands, which shall authorize such construction as is deemed appropriate, and such authorization shall be evidenced by written supplements to the leases. The executive director, under the supervision of the agency, is authorized to permit the construction, maintenance, and operation of facilities deemed necessary for the best utilization of Reelfoot Lake in the public interest, such facilities or developments to include, but not be limited to, boat docks, fishing piers, camp sites, trailer camps, picnic areas, hotels, motels, restaurants, fish markets and other retail stores, and to grant leases of lands for a period of twenty (20) years or less upon such terms and for such purposes as may be deemed reasonable in the public interest. The leases may contain a provision giving the lessee the option of renewing the lease upon like terms and conditions and for the same term. The leaseholds may be sold; provided, that the sale has been approved by the executive director, the governor, and the attorney general and reporter, but a sale made without their approval shall be void. Furthermore, the executive director has the power to remove any person or persons, at any time, from any of the islands or other lands on Reelfoot Lake belonging to the state who fail to observe the laws, rules and regulations governing the islands or waters of the lake, or who violate any of the provisions of any agreement or lease entered into with the executive director. All revenues collected pursuant to such leases by the agency shall be set aside by the agency to be used exclusively for habitat and resource development at Reelfoot Lake.

(d) (1) All lands owned in fee simple by the state of Tennessee or by condemnation or by lease, surrounding the waters of, or which are surrounded by, the waters of Reelfoot Lake, are hereby designated as a state wildlife management area, except for those properties operated by the division of parks and recreation, as the Reelfoot Lake state resort park, including noncontiguous day use areas, and consisting of approximately two hundred seventy-nine and twenty-three hundredths (279.23) acres.

(2) It is hereby declared that the ordinary high water mark of Reelfoot Lake is two hundred eighty-five feet (285') mean sea level.

(3) Notwithstanding any other law to the contrary, exclusive control over the water level in Reelfoot Lake is hereby vested in the executive director.

(e) A violation of this section is a Class C misdemeanor.



§ 70-5-108 - Acquisition of game and fish rights on private property -- Nature of rights acquired -- Penalty for violations.

(a) The executive director is authorized and empowered to acquire by gift, devise, lease, purchase or otherwise the exclusive game and fish rights on any privately owned lands or waters in the state of Tennessee, which game and fish rights shall include the right to manage, administer, protect, stock, and propagate wild birds, wild animals and fish upon these areas, and the right to permit hunting and fishing upon these areas in accordance with rules and regulations proclaimed by the commission.

(b) Any violation of such rules and regulations proclaimed by the commission is a Class C misdemeanor.

(c) The game and fish rights authorized to be acquired in this section shall be acquired for any period of years that the private owner may agree to by appropriate instruments in writing, signed and acknowledged by the owner or owners of the areas, and the executive director is hereby authorized to have these leases duly recorded in the office of the register of deeds for the county or counties in which the land is located.



§ 70-5-109 - Posting notices of rules and regulations.

Before any rules and regulations proclaimed by the fish and wildlife commission relative to such game and fish rights become effective, there shall be posted printed notices in prominent places and at adequate intervals around the boundary line of the area on which such game and fish rights have been acquired; provided, that the fact that one (1) or more notices have been torn down or removed after having been posted in accordance with this section shall not constitute an excuse or defense for a violation of such rules and regulations.



§ 70-5-110 - Release or sublet of rights secured.

The executive director, or the executive director's successor, is empowered to release or sublet the rights secured from private individuals to any other public agency of the state or federal government for management purposes.



§ 70-5-111 - Federal wildlife refuges within state -- Federal aid for wildlife and fish restoration and management projects.

(a) (1) For the purpose of more effectively cooperating with the United States, the governor and the executive director concurring, in the acquisition, development and maintenance of refuges for migratory waterfowl and other wildlife, consent is granted to the United States, to acquire by purchase, condemnation, gift, lease or exchange, lands and waters within this state that the secretary of the interior may deem necessary and suitable in furtherance of the Migratory Bird Treaty, the Migratory Bird Treaty Act, compiled in 16 U.S.C. § 703 et seq., and the Migratory Bird Conservation Act, compiled in 16 U.S.C. § 715 et seq.; provided, that the jurisdiction of the state, both civil and criminal, over persons upon areas acquired and privately owned property on areas acquired shall not be affected or changed by reason of the acquisition and administration of such areas by the United States, as migratory waterfowl and other wildlife reservations, except so far as the punishment for offenses against the United States is concerned; and provided further, that nothing in this section is intended to interfere with the operation of the game laws of this state, applying to migratory game birds, insofar as such game laws do not permit what is forbidden by federal law.

(2) The state of Tennessee reserves the right to tax persons and corporations, their franchise and property on land or lands deeded or conveyed pursuant to subdivision (a)(1) and to tax sales of gasoline and other motor vehicle fuels and oil for use in motor vehicles or other means of transportation or any other privileges, trade or business conducted on such lands and to tax and control motor vehicles or other means of transportation using any highways constructed by the United States on such lands as a result of its improvements within the state.

(b) The state of Tennessee assents to the act of congress entitled "An act to provide that the United States shall aid the states in wildlife restoration projects, and for other purposes," approved September 2, 1937, Public Law 415, 75th Congress; ch. 899, 50 Stat. 917, compiled in 16 U.S.C. § 669 et seq., and the agency is authorized, empowered, and directed to perform such acts as may be necessary to the conduct and establishment of cooperative wildlife restoration projects, as defined in that act of congress, in compliance with that act and rules and regulations promulgated by the secretary of the interior under that act.

(c) The state of Tennessee assents to the provision of the act of congress entitled: "An act to provide that the United States shall aid the states in fish restoration and management projects, and for other purposes", approved August 9, 1950, Public Law 681, 81st Congress; ch. 685, 64 Stat. 430, compiled in 16 U.S.C. § 777 et seq., and the agency is hereby authorized, empowered and directed to perform such acts as may be necessary to the conduct and establishment of cooperative fisheries, restoration, management, developmental and research projects, as defined in that act of congress in compliance with that act and rules and regulations promulgated by the secretary of interior under that act. No funds accruing to the state of Tennessee from license fees paid by fishers shall be diverted for any purposes other than the administration of the game and fish conservation purposes of the agency.



§ 70-5-112 - Definitions -- Reelfoot Lake -- Diversion of water.

(a) As used in this section, unless the context otherwise requires:

(1) "Entity of state or local government" means each department, commission, board, agency, council, utility district, drainage district, levee district, or other governmental unit or body created constitutionally or by enactment or action of state government, local government, or any subdivision of state or local government;

(2) "Person" means any individual, partnership, firm, corporation, or association;

(3) "Project" means any activity, operation, construction, building, structure, facility, or installation from which there is or may be the discharge of water; and

(4) "Water" means any and all water, public or private, on or beneath the surface of the ground, which is contained within, flows through, or borders upon the watershed of Reelfoot Lake or any portion of Reelfoot Lake, except those bodies of water confined to and retained within the limits of private property in single ownership that do not combine or effect a junction with natural surface, subsurface, or underground waters.

(b) Notwithstanding any law or regulation to the contrary, without the prior written approval of the executive director of the agency, or the executive director's designee, no official, employee, or agent of any entity of state or local government, nor any other person, shall authorize, undertake, or engage in any activity, practice, or project that has or is likely to have the effect of diverting surface or subsurface water that would otherwise flow into Reelfoot Lake. Furthermore, without such prior written approval, no such official, employee, or agent, nor any other person, shall authorize, undertake, or engage in any activity, practice, or project that has or is likely to have the effect of draining or otherwise removing water from Reelfoot Lake. The executive director shall promulgate rules, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that establish procedures for obtaining such approval and that delineate the circumstances and conditions, if any, under which such diversion, drainage, or removal may be permitted without detrimental impact upon the management, protection, preservation, or enhancement of Reelfoot Lake or its fish, waterfowl, and wildlife populations and habitats.

(c) Each violation of this section constitutes a Class C misdemeanor and is punishable by a fine of not less than twenty-five dollars ($25.00) nor more than fifty dollars ($50.00). Any violation that continues into a successive day shall be regarded as a separate offense.



§ 70-5-113 - Reelfoot Lake -- Water levels -- Water level management plan.

(a) As used in this section, unless the context otherwise requires:

(1) "Free" means the flow of water not under control, able to move in any direction, and not held or confined by an artificial gate or structure;

(2) "Lake" means a standing body of open water that occurs in a natural depression fed by one (1) or more streams from which a stream may flow, that occurs due to the widening or natural blockage or cutoff of a river or stream, or that occurs in an isolated natural depression that is not a part of a surface river or stream. "Lake" also includes a standing body of open water created by artificially blocking or restricting the flow of a river or stream;

(3) "Natural ordinary high water mark" means the line on the shore established by the fluctuations of water and indicated by physical characteristics such as a clear, natural line impressed on the bank, trees, shelving, changes in the character of the soil, destruction of terrestrial vegetation, the presence of litter and debris, or other appropriate means that consider the characteristics of the surrounding areas;

(4) "Natural ordinary low water mark" means the line that constitutes the usual and common or ordinary stage of the river or lake, when the volume of water is not increased by rains or freshets, nor diminished below such usual stage or volume by long continued drought to extreme low water mark; and

(5) "Navigable" means capable, in the ordinary stage of the water, of navigation ascending and descending, by such vessels as are employed in the ordinary purposes of commerce, whether foreign or inland, and whether steam or sail vessels.

(b) Notwithstanding this section or any law or regulation to the contrary, as first established by the Reelfoot Lake commission of 1925, it is hereby declared that the natural water levels of the navigable stream Reelfoot Lake are as follows:

(1) The natural ordinary low water mark is two hundred eighty-two and four-tenths feet (282.4') mean sea level, which is also the top of the twenty (20) floodgates at the Reelfoot Lake spillway dam;

(2) The natural full pool level is two hundred eighty-three and six-tenths feet (283.6') mean sea level; and

(3) The natural ordinary high water mark is two hundred eighty-five feet (285') mean sea level.

(c) Notwithstanding any law or regulation to the contrary, there is hereby established the water level management plan for Reelfoot Lake. The waters of Reelfoot Lake shall flow freely or naturally across the top of the twenty (20) stoplog gates or floodgates at the Reelfoot Lake spillway dam until the lake reaches an elevation of two hundred eighty-three and six-tenths feet (283.6') mean sea level. Once the lake exceeds such natural full pool level, the twenty (20) stoplog gates or floodgates at the Reelfoot Lake spillway dam shall be opened to bring the lake back to its natural full pool level of two hundred eighty-three and six-tenths feet (283.6') mean sea level. In bringing the lake back to its natural full pool level, the Reelfoot Lake Barr fishway, or radial water control spillway, may also be used.

(d) The water management plan established in subsection (c) shall remain in effect until a fifty (50) year comprehensive management plan for Reelfoot Lake is developed by the executive director of the agency and until enactment of such legislation as shall be necessary to implement such management plan.

(e) The general assembly hereby expresses its general approval of the fifty (50) year comprehensive management plan for Reelfoot Lake developed by the executive director as required by subsection (d), and the agency is authorized and directed to promulgate the plan, or a similar fifty (50) year comprehensive management plan, as a rule in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Upon the effective date of such rule, the management plan contained in the rule shall supersede subsection (c) and any other subsections of this section that may be in conflict with the rule.






Chapter 6 - Enforcement of Wildlife Laws

Part 1 - General Provisions

§ 70-6-101 - Enforcement authority -- Inspection of game -- Penalty for refusing to allow inspection -- Regulations.

(a) The executive director or the officers of the wildlife resources agency, or officers of any other state or of the federal government who are full-time wildlife enforcement personnel designated by the executive director, shall enforce all laws now enacted or that may hereafter be enacted for the propagation and preservation of all wildlife in this state, and shall prosecute all persons, firms and corporations who violate any of such laws. The executive director or officers of the agency shall seize any and all wild animals, wild fowl, wild birds, fishes, frogs and other aquatic animal life, or parts of such wildlife, that have been killed, caught, or taken at a time, in a manner or for a purpose, or that are in possession, or that have been shipped, transported, carried or taken in this state or brought into this state from another state, contrary to the laws of this state.

(b) (1) It is the duty of every person participating in the privileges of taking or possessing such wildlife as permitted by this title to permit the executive director or officers of the agency to ascertain whether the requirements of this title are being faithfully complied with, including the possession of a proper license.

(2) Any person who refuses such inspection and count by any authorized officer of the state, or who interferes with such officer or obstructs such inspection or count commits a Class C misdemeanor, and upon conviction shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than fifty dollars ($50.00).

(c) Nothing in this section shall be construed to permit search or inspection of a person's dwelling or place of business without a search warrant.

(d) The commission is authorized to provide by duly promulgated regulations a system for issuing warning citations under such conditions as may be deemed proper.



§ 70-6-102 - Each unlawful taking and device deemed separate offense -- Penalty.

Each wild animal, wild bird, wild fowl, or fish caught, taken, killed, captured, destroyed, shipped, offered or received for shipment, transported, bought, sold or bartered, or had in possession, and each trap, snare, net or other device used or attempted to be used in violation of this title constitutes a separate offense and, unless a specific penalty is otherwise provided, is punishable by a fine of not less than twenty-five dollars ($25.00) nor more than fifty dollars ($50.00) for each offense.



§ 70-6-103 - Penalties for violation of title.

(a) The violation of any of the provisions of § 70-1-206, § 70-1-302(a) and (b), § 70-1-304(1), (2) and (4), § 70-1-305, § 70-1-306(c)-(h), § 70-1-307, § 70-1-308(a), § 70-2-206, chapter 3 of this title, § 70-4-105 or § 70-5-103, is a Class C misdemeanor.

(b) The violation of any provisions of this title for which a penalty has not been expressly provided is a Class C misdemeanor, and in case of a corporation, every participating officer or agent, or both, of the corporation shall be guilty and punished as stated in this section.



§ 70-6-104 - Trial for violations -- Jurisdiction -- Appeals.

(a) When any person is arrested for any violation of the wildlife laws, it is the duty of the arresting officer making or causing the arrest to take the person so arrested before a court of general sessions for trial, in the county where the offense was committed. If before such court of general sessions, the accused is found guilty of any offense punishable by a fine of fifty dollars ($50.00) or less, that person shall have the right to appeal to the circuit or criminal court having jurisdiction of such appeals, upon giving security for the amount of the fine and imposed costs. In the cases of offenses punishable by a fine of more than fifty dollars ($50.00) or by imprisonment, then the magistrate or court of general sessions is governed by the general laws applicable to such offenses.

(b) If the circuit court has concurrent jurisdiction with or as a criminal court in any county, then the circuit court shall likewise have jurisdiction over any offense for violation of any of the provisions of this title.



§ 70-6-105 - Mistake of fact not a defense.

In any prosecution for the violation of any of the provisions of this title, it is not a defense that the person killing, taking, selling, shipping or storing any animals, fish or birds was mistaken as to its variety, sex, age or size, it being one of the purposes of this section to penalize recklessness resulting in the violation of this title's provisions.



§ 70-6-106 - Report and disposition of fines and forfeitures.

On or before the fifteenth day of each month, magistrates or clerks of general sessions and other courts shall make a detailed report of all fines and forfeitures collected during the previous calendar month, this report to be made on forms provided by the state wildlife resources agency. The county clerk, magistrates or clerks of general sessions courts shall retain ten percent (10%) of fines or forfeitures collected or taken, and shall pay one half (1/2) of the balance to the state treasurer with the report, to be placed to the credit of the wildlife resources fund, and shall pay one half (1/2) of the balance to the trustee of the county in which the fine or forfeiture was collected, to be placed to the credit of the general funds of the county.



§ 70-6-107 - Grand juries.

(a) The grand juries of the several counties have and possess inquisitorial powers to inquire with respect to the different offenses mentioned in this title that are punishable by a fine of more than fifty dollars ($50.00), or by imprisonment.

(b) It is the duty of the different judges of the criminal and circuit courts having jurisdiction of such matters to charge the provisions of this title to the grand juries of the different counties at each term of court in the respective counties.






Part 2 - Contraband

§ 70-6-201 - Confiscation and disposal of wildlife and other articles illegally taken or used.

(a) All officers of the wildlife resources agency, sheriffs and their deputies shall seize and take possession of any and all furs, fish, wild animals, wild birds, guns, rods, reels, nets, creels, boats or other instruments, tackle or devices that have been used, transported or possessed contrary to any laws or regulations promulgated by the fish and wildlife commission, and impound and take them before the court trying the person arrested.

(b) Upon complaint showing probable cause for believing that any of the wild animals, wild birds or fish protected by any law or regulation are being illegally kept in any building, car or receptacle, any court having jurisdiction may issue a search warrant and cause such building, car or receptacle to be searched. Any wild bird, wild animal, fish, articles, instruments, or devices seized in accordance with this section, shall be impounded by the arresting officer and taken before the court trying the person arrested.

(c) (1) Upon conviction, the court or jury trying the case shall, except as provided in §§ 70-4-116 -- 70-4-118, determine whether or not the things seized shall be declared contraband.

(2) When any item is declared contraband, the court shall enter an order accordingly and the contraband property shall be placed in the custody of the arresting officer, to be delivered to the executive director for disposition. The executive director shall destroy or cause to be destroyed any prohibited device or any device deemed by the executive director to be in a dangerous condition. Any contraband property that is not destroyed shall be transferred to the commissioner of general services to be sold at public sale in the manner authorized for surplus property by title 12, chapter 2.

(3) All proceeds from the sale of confiscated articles shall be deposited in the wildlife resources fund.



§ 70-6-202 - Property used in violation of §§ 70-4-116 -- 70-4-118 declared contraband -- Seizure and sale.

(a) Any firearm, equipment, appliance or conveyance used in violation of §§ 70-4-116 -- 70-4-118, including any truck, automobile, boat, airplane, or other vehicle, other than a common carrier, and in which any deer or bear is located, or that is used in transporting such animals in violation of this title, is hereby declared contraband property and shall be confiscated and forfeited to the state upon seizure.

(b) Any motor vehicle that is seized as contraband property, that has been finally forfeited to the state of Tennessee, and that has not been ordered by any court or competent authority to be returned to any claimant shall be sold at public sale by the commissioner of general services when the same has been turned over to the commissioner by the executive director as now authorized by law; provided, that, notwithstanding any other provision of the law to the contrary, any truck, automobile, boat, airplane or other vehicle seized and forfeited under subsection (a) may be used, with the approval of the executive director, by wildlife officers, to enforce the fish and wildlife laws, for a period not to exceed two (2) years; and provided further, that the seized item is similar in kind and not substantially greater in value than like equipment that is procured and used by the wildlife resources agency in its operations.

(c) When any seizure results in an arrest and the person charged is found to be not guilty by a court of competent jurisdiction, such property shall be returned by the trial court. When the verdict of not guilty is rendered by a court of general sessions, the executive director shall have the right to appeal to the circuit court of the county where such verdict was rendered for a hearing de novo solely on the question of the propriety of the seizure of any property so seized as contraband and make disposition accordingly.

(d) The court or jury determining whether a violation of § 70-4-116, § 70-4-117, or § 70-4-118, occurred shall also determine, in the same manner as provided in § 70-6-201, whether property seized pursuant to this section is contraband and should be forfeited to the state.









Chapter 7 - Liability for Activities

Part 1 - Liability of Landowner to Persons Using Land

§ 70-7-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) (A) "Land" or "premises" means and includes all real property, waters, private ways, trees and any building or structure that might be located on real property, waters and private ways;

(B) "Land" or "premises" includes real property, waters, private ways, trees and any building or structure located on the land or premises, owned by any governmental entity, including, but not limited to, the Tennessee valley authority; and

(C) "Land" or "premises" does not include the landowner's principal place of residence and any improvements erected for recreational purposes that immediately surround such residence, including, but not limited to, swimming pools, tennis or badminton courts, barbecue or horse shoe pits, jacuzzis, hot tubs or saunas;

(2) (A) "Landowner" means the legal title holder or owner of such land or premises, or the person entitled to immediate possession of the land or premises, and includes any lessee, occupant or any other person in control of the land or premises; and

(B) "Landowner" includes any governmental entity.



§ 70-7-102 - Landowner's duty of care.

(a) The landowner, lessee, occupant, or any person in control of land or premises owes no duty of care to keep such land or premises safe for entry or use by others for such recreational activities as hunting, fishing, trapping, camping, water sports, white water rafting, canoeing, hiking, sightseeing, animal riding, bird watching, dog training, boating, caving, fruit and vegetable picking for the participant's own use, nature and historical studies and research, rock climbing, skeet and trap shooting, sporting clays, shooting sports, and target shooting, including archery and shooting range activities, skiing, off-road vehicle riding, and cutting or removing wood for the participant's own use, nor shall such landowner be required to give any warning of hazardous conditions, uses of, structures, or activities on such land or premises to any person entering on such land or premises for such purposes, except as provided in § 70-7-104.

(b) The landowner, lessee, occupant, or any person in control of land or premises owes no duty of care to keep such land or premises safe for entry or use by others for recreational noncommercial aircraft operations or recreational noncommercial ultra light vehicle operations on private airstrips except as to known hazards or defects and except as provided in § 70-7-104.



§ 70-7-103 - Effect of landowner's permission.

Any landowner, lessee, occupant, or any person in control of the land or premises or such person's agent who gives permission to another person to hunt, fish, trap, camp, engage in water sports, participate in white water rafting or canoeing, hike, sightsee, ride animals, bird watch, train dogs, boat, cave, pick fruit and vegetables for the participant's own benefit, engage in nature and historical studies and research, climb rocks, shoot skeet and trap, engage in sporting clays, shooting sports, and target shooting, including archery and shooting range activities, ski, ride off-road vehicles, recreational noncommercial aircraft operations or recreational noncommercial ultra light vehicle operations on private airstrips, and cut and remove wood for the participant's own use upon such land or premises does not by giving such permission:

(1) Extend any assurance that the premises are safe for such purpose;

(2) Constitute the person to whom permission has been granted to legal status of an invitee to whom a duty of care is owed; or

(3) Assume responsibility for or incur liability for any injury to such person or purposely caused by any act of such person to whom permission has been granted except as provided in § 70-7-104.



§ 70-7-104 - Conditions under which liability unaffected.

(a) This part does not limit the liability that otherwise exists for:

(1) Gross negligence, willful or wanton conduct that results in a failure to guard or warn against a dangerous condition, use, structure or activity; or

(2) Injury caused by acts of persons to whom permission to hunt, fish, trap, camp, hike, sightsee, cave, recreational noncommercial aircraft operations or recreational noncommercial ultra light vehicle operations on private airstrips, or any other legal purpose was granted, to third persons or to persons to whom the person granting permission, or the landowner, lessee, occupant, or any person in control of the land or premises, owed a duty to keep the land or premises safe or to warn of danger.

(b) Subdivision (a)(1) shall not be construed to impose liability or remove the immunity conferred by § 70-7-102 for failure to guard or warn of a dangerous condition created by forces of nature.



§ 70-7-105 - Waiver of landowner's duty of care.

Any person eighteen (18) years of age or older entering the land of another for the purpose of camping, fishing, hunting, sporting clays, shooting sports, and target shooting, including archery and shooting range activities, hiking, dog training, cutting or removing firewood, recreational noncommercial aircraft operations or recreational noncommercial ultra light vehicle operations on private airstrips, for such person's use for a consideration may waive, in writing, the landowner's duty of care to such person for injuries that arise from camping, fishing, hunting, sporting clays, shooting sports, and target shooting, including archery and shooting range activities, hiking, dog training, cutting or removing firewood, recreational noncommercial aircraft operations or recreational noncommercial ultra light vehicle operations on private airstrips for such person's use, if such waiver does not limit liability for gross negligence, or willful or wanton conduct, or for a failure to guard or warn against a dangerous condition, use, structure or activity.






Part 2 - Whitewater Rafting Professionals

§ 70-7-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Engages in whitewater activity" means whitewater rafting;

(2) "Inherent risks of whitewater activities" means those dangers or conditions that are an integral part of whitewater activities, including, but not limited to:

(A) Water;

(B) Rocks and obstructions;

(C) Cold water and weather; and

(D) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or other, such as failing to follow instructions or not acting within the participant's ability;

(3) "Participant" means any person who engages in a whitewater activity;

(4) "Whitewater" means rapidly moving water;

(5) "Whitewater activity" means navigation on rapidly moving water in a watercraft; and

(6) "Whitewater professional" means a person, corporation, LLC, partnership, natural person or any other entity engaged for compensation in whitewater activity.



§ 70-7-202 - Limitations on liability of whitewater professional.

Except as provided in § 70-7-203:

(1) A whitewater professional shall not be liable for an injury to or the death of a participant resulting from the inherent risks of whitewater activities; and

(2) No participant or participant's representative shall make any claim against, maintain an action against, or recover from a whitewater professional, or any other participant for injury, loss, damages, or death of the participant resulting from any of the inherent risks of whitewater activities.



§ 70-7-203 - When liability of whitewater professional imposed.

Nothing in § 70-7-202 shall be construed to prevent or limit the liability of a whitewater professional, or any other person if the whitewater professional:

(1) Provided the equipment and knew or should have known that the equipment was faulty, and the equipment was faulty to the extent that it caused the injury;

(2) Owns, leases, rents, or otherwise is in the lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition that was known to the whitewater professional, or person and for which warning signs have not been conspicuously posted;

(3) Commits an act or omission that constitutes gross negligence or willful or wanton disregard for the safety of the participant, and the act or omission caused the injury; or

(4) Intentionally injures the participant.



§ 70-7-204 - Warning notice.

(a) Every whitewater professional shall either post and maintain signs that contain the warning notice prescribed in subsection (d) or give the warning in writing to participants. The signs shall be placed in clearly visible locations on or near places where the whitewater professional conducts whitewater activities, if the places are owned, managed, or controlled by the professional.

(b) The warning notice specified in subsection (d) shall appear on the sign in black letters, with each letter to be a minimum of one inch (1'') in height.

(c) Every written contract entered into by a whitewater professional for the purpose of providing professional services, instruction, or the rental of equipment to a participant, whether or not the contract involves activities on or off the location or site of the whitewater professional's business, shall contain in clearly readable print the warning notice specified in subsection (d).

(d) The signs and contracts described in subsection (a) shall contain the following warning notice:

WARNING

Pursuant to Tenn. Code Annotated title 70, chapter 7, part 2, a whitewater professional is not liable for an injury to or the death of a participant in whitewater activities resulting from the inherent risks of whitewater activities.



§ 70-7-205 - Written waivers, exculpatory agreements and releases.

Nothing in this part shall modify, constrict or prohibit the use of written waivers, exculpatory agreements or releases. This part is intended to provide additional limitations of liability for whitewater professionals, whether or not such agreements are used.









Chapter 8 - Species Protection and Conservation

Part 1 - Nongame and Endangered Species

§ 70-8-101 - Short title.

This part shall be known as the "Tennessee Nongame and Endangered or Threatened Wildlife Species Conservation Act of 1974."



§ 70-8-102 - Declaration of policy.

The general assembly finds and declares that:

(1) It is the policy of this state to manage certain nongame wildlife to ensure their perpetuation as members of ecosystems, for scientific purposes, and for human enjoyment;

(2) Species or subspecies of wildlife indigenous to this state that may be found to be endangered or threatened within the state should be accorded protection in order to maintain and, to the extent possible, enhance their numbers;

(3) The state should assist in the protection of species or subspecies of wildlife that are deemed to be endangered or threatened elsewhere by prohibiting the taking, possession, transportation, exportation, processing, sale or offer for sale or shipment within this state of species or subspecies of wildlife listed on the United States' List of Endangered Fish and Wildlife as set forth in this part, unless such actions will assist in preserving or propagating the species or subspecies; and

(4) Adequate funding should be made available to the agency annually by appropriations from the general fund or from other sources for management of nongame and endangered species.



§ 70-8-103 - Part definitions.

As used in this part unless the context requires otherwise:

(1) "Agency" means the primary agency within the state that has statutory authority to manage wildlife populations;

(2) "Ecosystem" means a system of living organisms and their environment, each influencing the existence of the other and both necessary for the maintenance of life;

(3) "Endangered species" means:

(A) Any species or subspecies of wildlife whose prospects of survival or recruitment within the state are in jeopardy or are likely within the foreseeable future to become so due to any of the following factors:

(i) The destruction, drastic modification, or severe curtailment of its habitat;

(ii) Its overutilization for scientific, commercial or sporting purposes;

(iii) The effect on it of disease, pollution, or predation;

(iv) Other natural or man-made factors affecting its prospects of survival or recruitment within the state; or

(v) Any combination of the foregoing factors; or

(B) Any species or subspecies of fish or wildlife appearing on the United States' List of Endangered Native Fish and Wildlife as it appears on April 5, 1974, compiled in 50 CFR, Part 17, Appendix D, as well as any species or subspecies of fish and wildlife appearing on the United States' List of Endangered Foreign Fish and Wildlife, compiled in 50 CFR, Part 17, Appendix A, as such list may be modified hereafter;

(4) "Executive director" means the director of the state agency that has statutory authority to manage wildlife populations;

(5) "Management" means the collection and application of biological information for the purposes of increasing the number of individuals within species and populations of wildlife up to the optimum carrying capacity of their habitat and maintaining such levels. "Management" includes the entire range of activities that constitute a modern scientific resource program, including, but not limited to, research, census, law enforcement, habitat acquisition and improvement, and education. "Management" includes, when and where appropriate, the periodic or total protection of species or populations as well as regulated taking;

(6) "Nongame species" means any wild mammal, bird, amphibian, reptile, fish, mollusk, crustacean or other wildlife not ordinarily taken for sport, fur, food or other commercial use;

(7) "Optimum carrying capacity" means that point at which a given habitat can support healthy populations of wildlife species, having regard to the total ecosystem, without diminishing the ability of the habitat to continue that function;

(8) "Person" means any individual, corporation, association or partnership;

(9) "Take" means to harass, hunt, capture, or kill, or to attempt to harass, hunt, capture, or kill wildlife;

(10) "Threatened" means any species or subspecies of wildlife that is likely to become an endangered species within the foreseeable future;

(11) "Watchable wildlife" is any species or subspecies that is defined in this section as nongame, endangered, threatened or wildlife in need of management. It further includes any wildlife species or subspecies when their use is nonconsumptive to the extent that such activities are consistent with their legal taking and welfare; and

(12) "Wildlife in need of management" means any species or subspecies of wildlife that needs specific management to prevent it from becoming a threatened species within the state in the foreseeable future.



§ 70-8-104 - Nongame species -- Promulgation of regulations -- Prohibited acts.

(a) The executive director shall conduct an investigation on nongame wildlife in order to develop information relating to population, distribution, habitat, needs, limiting factors, and other biological and ecological data to determine management measures necessary for their continued ability to sustain themselves successfully. On the basis of such determinations, the fish and wildlife commission shall issue proposed regulations not later than April 5, 1975, and develop management programs designed to ensure the continued ability of nongame, endangered or threatened wildlife to perpetuate themselves successfully. Such proposed regulations shall set forth species or subspecies of nongame wildlife that the executive director deems in need of management pursuant to this section, giving their common and scientific names by species or subspecies. The executive director shall conduct ongoing investigations of nongame wildlife and may from time to time recommend amendments to such regulations by adding to or deleting from the regulations species or subspecies of nongame wildlife.

(b) The commission shall by such regulations establish proposed limitations relating to habitat, alteration, taking, possession, transportation, exportation, processing, sale or offer for sale, or shipment as may be deemed necessary to manage such nongame wildlife.

(c) Except as provided in regulations issued by the commission, it is unlawful for any person to take, attempt to take, possess, transport, export, process, sell or offer for sale or ship nongame wildlife. Subject to the same exception, it is also unlawful for any common or contract carrier knowingly to transport or receive for shipment nongame wildlife.



§ 70-8-105 - Endangered or threatened species list.

(a) On the basis of investigation on nongame wildlife provided for in § 70-8-104 and other available scientific and commercial data, and after consultation with other state wildlife agencies, appropriate federal agencies, and other interested persons and organizations, but not later than April 5, 1975, the fish and wildlife commission shall by regulation propose a list of those species or subspecies of wildlife indigenous to the state that are determined to be endangered and threatened within this state, giving their common and scientific names by species and subspecies. This list shall be made available to the public.

(b) The commission shall conduct a review of the state list of endangered species within not more than two (2) years from its effective date and every two (2) years thereafter, and may amend the list by such additions or deletions as are deemed appropriate. The executive director shall submit to the governor a summary report of the data used in support of all amendments to the state list during the preceding biennium and shall make a current list available to the public.

(c) In the event the United States' List of Endangered Native Fish and Wildlife, compiled in 50 CFR, Part 17, Appendix D, is modified subsequent to April 5, 1974, by additions or deletions, such modifications whether or not involving species or subspecies indigenous to the state may be accepted as binding if, after the type of scientific determination described in subsection (a), the fish and wildlife commission by regulation accepts such modification for the state. Any such regulation shall be effective upon promulgation.



§ 70-8-106 - Management programs -- Exceptions to regulations.

(a) The executive director shall establish such programs, including acquisition of land or aquatic habitat, as are deemed necessary for management of nongame and endangered or threatened wildlife. The executive director shall utilize all authority vested in the agency to carry out the purposes of this section.

(b) In carrying out programs authorized by this section, the executive director may enter into agreements with federal agencies, political subdivisions of the state, or with private persons for administration and management of any area established under this section or utilized for management of nongame and endangered or threatened wildlife.

(c) The governor shall review other programs administered by the governor and, to the extent practicable, utilize such programs in furtherance of the purposes of this section. The governor shall also encourage other state and federal agencies to utilize their authorities in furtherance of the purposes of this section.

(d) The executive director may permit, under such terms and conditions as may be prescribed by regulation, the taking, possession, transportation, exportation or shipment of species or subspecies of wildlife that appear on the state list of endangered or threatened species, on the United States' List of Endangered Native Fish and Wildlife, compiled in 50 CFR, Part 17, Appendix D, as amended and accepted in accordance with § 70-8-105(c), or on the United States' List of Endangered Foreign Fish and Wildlife, compiled in 50 CFR, Part 17, Appendix A, as such list may be modified hereafter, for scientific, zoological, or educational purposes, for propagation in captivity of such wildlife or for other species purposes.

(e) Upon good cause shown, and where necessary to alleviate damage to property or to protect human health and safety, endangered or threatened species may be removed, captured or destroyed but only pursuant to a permit issued by the executive director and by or under the supervision of an agent of the agency; provided, that endangered or threatened species may be removed, captured, or destroyed without permit by any person in emergency situations involving an immediate threat to human life. Provisions for removal, capture, or destruction of nongame wildlife for the purposes set forth above shall be set forth in regulations issued by the executive director pursuant to § 70-8-104(a).



§ 70-8-107 - Rulemaking authority.

The fish and wildlife commission shall issue such regulations as are necessary to carry out the purposes of this part.



§ 70-8-108 - Penalties for violations -- Searches and seizures -- Forfeitures.

(a) Any person who violates § 70-8-104(c) or any regulations issued under § 70-8-104, or fails to procure or violates the terms of any permit issued thereunder, commits a Class B misdemeanor.

(b) Any person who fails to procure or violates the terms of any permit issued under § 70-8-106(d) and (e) commits a Class A misdemeanor.

(c) Any officer employed and authorized by the executive director or any peace officer of the state or of any municipality or county within the state has the authority to conduct warrantless searches as provided by law, and to execute a warrant to search for and seize any equipment, business records, merchandise or wildlife taken, used, or possessed in connection with a violation of any section of this part. Any such officer or agent may, without a warrant, arrest any person who such officer or agent has probable cause to believe is violating, in the presence or view of the officer or agent, any such section, or any regulation or permit provided for by this part. An officer or agent who has made an arrest of a person in connection with any such violation may search such person or business records at the time of arrest and seize any wildlife, records, or property taken, or used, in connection with any such violation.

(d) Equipment, merchandise, wildlife, or records seized under subsection (c) shall be held by an officer or agent of the agency pending disposition of court proceedings, and upon conviction be forfeited to the state for destruction or disposition as the executive director may deem appropriate; provided, that prior to forfeiture, the executive director may direct the transfer of wildlife so seized to a qualified zoological, educational, or scientific institution for safekeeping, the costs of the transfer to be assessable to the defendant. The executive director is authorized to issue regulations to implement this subsection (d).

(e) (1) Notwithstanding subsections (a) and (b), it is not an offense for any person to disturb the habitat of, alter, take, attempt to take, possess, or transport a black vulture, also known by the name Coragyps atratus, in this state.

(2) No state funds or personnel, or other state resources, may be used to enforce any prohibition against the disturbance of the habitat of, alteration, taking, attempting to take, possession, or transporting of a black vulture.

(3) Nothing in this subsection (e) prohibits the agency from using state funds or personnel, or other state resources, to assist landowners in acquiring federal depredation permits for black vultures.



§ 70-8-109 - Construction of provisions -- Importation from other states -- Validity and application of part.

(a) None of the provisions of this part shall be construed to apply retroactively or to prohibit importation into the state of wildlife that may be lawfully imported into the United States or lawfully taken or removed from another state or to prohibit entry into the state or possession, transportation, exportation, processing, sale or offer for sale or shipment of any wildlife whose species or subspecies is deemed to be threatened with statewide extinction in this state but not in the state where originally taken, if the person engaging in the importation demonstrates by substantial evidence that such wildlife was lawfully taken or removed from such state; provided, that this subsection (a) shall not be construed to permit the possession, transportation, exportation, processing, sale or offer for sale or shipment within this state of wildlife on the United States' List of Endangered Native Fish and Wildlife, compiled in 50 CFR, Part 17, Appendix D, as amended and accepted in accordance with § 70-8-105(c), except as permitted in § 70-8-106(d). All importations are subject to applicable state laws and regulations.

(b) If any provision of this part or the application of this part to any person or circumstance is held invalid, the remainder of this part, and the application of such provision to other persons or circumstances, shall not be affected thereby. This part shall not be construed as superseding any applicable federal statute.



§ 70-8-110 - Funding -- Donations.

(a) The cost of programs established under this part shall be borne by the general fund or other sources. The federal cost share of approved programs pursuant to P.L. 93-205, 87 Stat. 889, § 6(d)(2)(i) and (ii), compiled in 16 U.S.C. § 1535(d)(2)(i) and (ii), for endangered species shall not exceed sixty-six and two thirds percent (662/3%) of the costs stated in the cooperative agreement. The federal share may be increased to seventy-five percent (75%) whenever two (2) or more states having a common interest in one (1) or more endangered or threatened species, the conservation of which may be enhanced by cooperation of such states, enter jointly into an agreement with the executive director.

(b) The executive director is specifically authorized to accept from interested persons, firms, and corporations cash donations or donations of property to be converted to cash pursuant to the terms of the donor to be designated for the nongame and endangered species programs or to be designated for any other programs intended to effectuate the purposes of this part. At the discretion of the donor, cash donations or donations of property to be converted to cash pursuant to the terms of the donor may be made to the watchable wildlife fund. Evidence of the donations shall be by the issuance by the executive director of nongame certificates to the donors.

(c) Watchable wildlife endowment fund. (1) Recognizing the growing number of nonconsumptive users of wildlife along with their interest and willingness to make donations in support of such programs, there is hereby created a fund called the "watchable wildlife endowment fund" to aid in the future funding of programs designed to perpetually benefit watchable wildlife and to aid in their nonconsumptive use by the public.

(2) Moneys shall be deposited to the fund as provided in this section and shall be invested for the benefit of the fund pursuant to § 9-4-603, § 9-4-608, or § 9-4-612. Moneys in the fund shall not revert to the general fund of the state, but shall remain available and appropriated exclusively for the purposes set forth in this section.

(3) This fund may be funded by donations as provided for in this section.

(4) No expenditure shall be made from the principal of the fund. No expenditures shall be made from the interest earned until the combination of principal and interest reaches five hundred thousand dollars ($500,000). Thereafter, interest earned shall be available for expenditures to aid in carrying out the purposes of this fund.

(5) This fund is not intended to be the exclusive fund for holding donations authorized in this section and is not intended to affect any presently existing or future funds or means of holding and distributing moneys received through cash donations or through cash received from property donated and converted to cash pursuant to the terms of the donor. It is intended to provide the donor with an additional means of directing the use of the donor's donations.



§ 70-8-111 - Authorization to enter agreements.

The executive director is authorized to enter into cooperative agreements with other states and the federal government for the establishment and maintenance of programs for the conservation of nongame, endangered or threatened species of wildlife.



§ 70-8-112 - Species similar to endangered species.

The executive director may, by regulation, and to the extent the executive director deems advisable, treat any species as an endangered species or threatened species even though it is not listed, if the executive director finds that:

(1) Such species so closely resembles in appearance, at the point in question, a species that has been listed pursuant to such section that enforcement personnel would have substantial difficulty in attempting to differentiate between the listed and unlisted species;

(2) The effect of this substantial difficulty is an additional threat to an endangered or threatened species; and

(3) Such treatment of an unlisted species will substantially facilitate the enforcement and further the policy of this part.






Part 2 - Ginseng Harvest Season

§ 70-8-201 - Short title.

This part shall be known and may be cited as the "Ginseng Harvest Season Act of 1985".



§ 70-8-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Cultivated ginseng" means ginseng growing in tilled beds under shade of artificial structures or under natural shade where shrubs or other competing vegetation have been removed and the soil has been prepared to enhance the growth of the ginseng;

(2) "Export" means to transport, cause to be transported or deliver to any person for the purpose of transportation from any place in this state to any place outside of this state;

(3) "Ginseng" means the plant panax quinquefolius of the araliaceae family;

(4) "Landowner" means the owner or lessee of land or the duly authorized agent of such owner or lessee;

(5) "Prong" means a ginseng leaf with three (3) to five (5) leaflets;

(6) "Sale" means any transfer of possession or ownership for money or other consideration; and

(7) "Wild ginseng" means ginseng occurring in its native woodland habitat, and includes the ginseng that is growing naturally in that habitat or that was introduced or increased in abundance in its natural habitat by sowing ginseng seed or by transplanting ginseng plants from other woodland areas.



§ 70-8-203 - Dates of harvest season.

The harvest season for wild ginseng shall be from September 1 through December 31, inclusive, of each year.



§ 70-8-204 - Prohibited activities.

(a) It is unlawful for any person to dig, harvest, collect or remove wild ginseng from any land for the purpose of sale or export, on any date not within the wild ginseng harvest season established by § 70-8-203.

(b) It is unlawful for any person to dig, harvest, collect or remove from any land, for the purpose of sale or export, any wild ginseng plant that has green berries or that has less than three (3) prongs.

(c) It is unlawful for any person who has dug, harvested, collected or removed wild ginseng from any land for the purpose of sale or export to:

(1) Remove the berries of the wild ginseng from the approximate location from which the wild ginseng was dug, harvested, collected or removed; or

(2) Fail, immediately after such digging, harvest, collection or removal, to plant the berries of the wild ginseng in the approximate location from which the wild ginseng was dug, harvested, collected or removed.

(d) It is unlawful to sell or offer for sale wild or cultivated ginseng that was harvested or collected from any state other than Tennessee unless such ginseng has been certified or otherwise approved for export by the state from which the ginseng was harvested, collected, or removed. A certificate shall accompany all wild and cultivated ginseng from other states showing that it has been certified and approved for export.

(e) It is unlawful for any person, without permission of the landowner, to enter the property of the landowner and dig, harvest, collect, or remove wild or cultivated ginseng. This subsection (e) shall not apply to any employee or contractor of the federal government or of the state or of any political subdivision of the state engaged in any type of planning, construction, or maintenance work upon any proposed or existing federal, state, county, or other public road or highway, or highway right-of-way, while performing such work in the course of employment or contract work with the federal, state, or local government.

(f) It is unlawful for any person to knowingly dig, harvest, collect or remove wild ginseng from any land that such person does not own, on any date not within the wild ginseng harvest season established by § 70-8-203.



§ 70-8-205 - Penalties.

A person violating this part commits a Class A misdemeanor and, upon conviction, shall be punished by a fine not to exceed two hundred fifty dollars ($250), and shall forfeit all ginseng harvested, collected, removed, or sold in violation of this part.






Part 3 - Rare Plant Protection and Conservation

§ 70-8-301 - Short title.

This part shall be known and may be cited as "The Rare Plant Protection and Conservation Act of 1985".



§ 70-8-302 - Legislative findings.

The general assembly finds and declares that the human needs and enjoyment, the interests of science, and the economy of the state require that rare plants throughout this state be protected and conserved, and that their numbers be maintained and enhanced; and that propagative techniques be developed for them to ensure their perpetuation as viable components of their ecosystems. However, nothing in this part shall be construed to limit the rights of private property owners to take rare plants from their own lands or to manage their lands for agriculture, forestry, development or any other lawful purpose.



§ 70-8-303 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of environment and conservation and the commissioner's authorized representatives;

(2) "Conserve" and "conservation" include the use, and the use of, all methods and procedures for the purpose of increasing the number of individuals of each resident species of plant up to levels adequate to assure their survival in their ecosystems; such methods and procedures also include all activities associated with scientific resource conservation, such as research, census, law enforcement, habitat protection, acquisition and maintenance, propagation, and transplantation into unoccupied parts of historic range;

(3) "Department" means the department of environment and conservation;

(4) "Ecosystem" means a system of living organisms and its environment, each influencing the existence of the other and both necessary for the maintenance of life;

(5) "Endangered species" means any species or subspecies of plant whose continued existence as a viable component of the state's flora is determined by the commissioner to be in jeopardy, including, but not limited to, all species of plants determined to be an "endangered species" pursuant to the Endangered Species Act;

(6) "Endangered Species Act" means the federal Endangered Species Act of 1973, Public Law 93-205 (87 Stat. 884), 16 U.S.C. § 1531 et seq., as subsequently amended;

(7) "Nursery farmer" means any person engaged in the practice of growing or propagating nursery stock for sale;

(8) "Nursery stock" means all trees, shrubs, or other perennial plants or parts of such trees, shrubs, or other perennial plants grown or kept for, or capable of, propagation, distribution or sale on a commercial basis;

(9) "Person" means an individual, corporation, partnership, trust, association, or any other private entity, or any officer, agent, department or instrumentality of the federal government, any state or political subdivision of the state, or any foreign government;

(10) "Plant" means any member of the plant kingdom, including seeds, roots, cuttings, and other parts of the plant;

(11) "Public works project" means any federal, state, county or municipal or other governmental project;

(12) "Special concern species" means any species or subspecies of plant that is uncommon in Tennessee, or that has unique or highly specific habitat requirements or scientific value that requires careful monitoring of its status; and

(13) "Threatened species" means any species or subspecies of plant that appears likely, within the foreseeable future, to become endangered throughout all or a significant portion of its range in Tennessee, including, but not limited to, all species of plants determined to be a "threatened species" pursuant to the Endangered Species Act.



§ 70-8-304 - Powers of commissioner.

The commissioner has the power and duty to:

(1) Conduct investigations on species of rare plants throughout the state of Tennessee in order to develop information relative to the biology, ecology, population status, distribution, habitat needs, and other factors and to determine conservation measures necessary for rare plants;

(2) Adopt and publish, by rule, a listing of those species of plants that are determined to be endangered within the state;

(3) Promulgate regulations under which the commissioner shall issue, without charging a fee, annual licenses for the commercial sale or export of any endangered species by nursery farmers;

(4) Provide training for nursery inspectors concerning rare plants;

(5) Conduct programs to explain the procedures and requirements of this part to nursery farmers and other persons affected by this part;

(6) In cooperation with the Tennessee department of agriculture, conduct inspections to check compliance with this part;

(7) Maintain a list of threatened species and special concern species; and

(8) Enter into agreements with the commissioner of agriculture by which any of the powers and duties listed in this section may be carried out by representatives or employees of the department of agriculture.



§ 70-8-305 - List of endangered species.

The list of endangered species promulgated by the commissioner pursuant to § 70-8-304(2) shall be made on the basis of the investigations authorized by § 70-8-304(1), other available scientific and commercial data, and appropriate consultation with federal agencies, other interested state agencies, other states having a common interest in the species and other interested persons and organizations. The commissioner of agriculture shall review the listing of endangered species before it becomes final and shall concur in the listing of any endangered species before that species may be listed. This listing shall be reviewed at least once every three (3) years and may be amended as necessary. Notwithstanding the provisions of § 4-5-202 to the contrary, the public through a public hearing shall be provided an opportunity for participation in this listing of plants.



§ 70-8-306 - Licensing and regulation of nursery farmers.

(a) A license for the commercial sale or export of any endangered species by nursery farmers issued pursuant to § 70-8-304(3) shall allow a nursery farmer to engage in the commercial sale of any endangered species, subject to the restrictions of subsection (b).

(b) Each plant of an endangered species that is sold or exported by a nursery farmer shall be:

(1) Grown horticulturally from seeds or by vegetative propagation on the nursery farmer's land;

(2) Obtained from any source outside the state of Tennessee;

(3) Acquired from any person by gift or donation;

(4) Purchased from any person, subject to the restrictions of § 70-8-309(b); or

(5) Purchased from another nursery farmer in Tennessee.



§ 70-8-307 - Right of access for inspections.

In conducting inspections to check compliance with this part pursuant to § 70-8-304(6), the commissioner has the right of access to areas where rare plants are growing in the state.



§ 70-8-308 - Public works projects.

The list of threatened species and special concern species maintained pursuant to § 70-8-304(7) may be used by the department in commenting on proposed public works projects in the state, and the department shall encourage voluntary efforts to prevent the plants on this list from becoming endangered species. This part shall not, however, be used to interfere with, delay or impede any public works project.



§ 70-8-309 - Violations.

(a) It is a violation of this part for any person other than the landowner, lessee, or other person entitled to possession, or the manager, in the case of publicly owned land, or a person with the written permission of the landowner or manager, to knowingly uproot, dig, take, remove, damage, destroy, possess, or otherwise disturb for any purpose, any endangered species. This subsection (a) does not apply to any employee or contractor of the federal government or of the state or of any political subdivision of the state engaged in any type of planning, construction, or maintenance work upon any proposed or existing federal, state, county, or other public road or highway, or highway right-of-way, while performing such work in the course of employment or contract work with the federal, state, or local government.

(b) It is a violation of this part for any nursery farmer to export from this state or to sell any endangered species without first obtaining a license from the commissioner as provided in § 70-8-304(3). The license shall allow any nursery farmer to purchase a maximum of ten (10) plants of any endangered species in each calendar year without being in violation of this part.



§ 70-8-310 - Penalties.

(a) Any person who violates any of the provisions of this part or any regulation or rule promulgated under this part or who violates the terms of any license issued by the department under this part shall be fined not more than one thousand dollars ($1,000), or be imprisoned for not more than six (6) months, or both.

(b) The court shall in all cases impose a fine of at least one hundred dollars ($100) for a person's first conviction under this part and a fine of at least five hundred dollars ($500) for all subsequent convictions of that person under this part.

(c) The court shall not impose a jail sentence for a person's first conviction under this part.



§ 70-8-311 - Enforcement of provisions -- Injunctions.

(a) Any employee or agent of the department upon whom has been conferred law enforcement powers, including the power to serve and execute warrants and arrest offenders or issue citations throughout the state, or any police officer of the state or any police officer of any municipality or county of this state has the authority to enforce any of the provisions of § 70-8-309 or any regulation or rule promulgated pursuant to this part, or any license issued pursuant to this part.

(b) In addition to any other available remedy at law, the commissioner may apply to the chancery court of any county in which a violation of this part is occurring, or in which the commissioner has probable cause to believe a violation of this part is about to occur, and the court shall have jurisdiction to grant a temporary or permanent injunction restraining any person from violating any provision of this part without requiring the commissioner to post bond during the pendency of this action.



§ 70-8-312 - Powers of commissioner.

(a) The commissioner shall establish programs as necessary and utilize and participate in existing programs and authorities, in order to conserve rare plants in Tennessee.

(b) The commissioner may enter into agreements with federal agencies, other state agencies, other states, political subdivisions of this state, or individuals or organizations with respect to programs designed to conserve rare plants, including agreements for the administration or management, or both, of any area established under the authority of the department for conserving, managing, enhancing, or protecting rare plants. The commissioner shall not enter into any such agreements that would delay or impede any public works project without the explicit approval of the agency responsible for such project.

(c) The commissioner is authorized to and may receive funds, donations, grants, or other moneys, gifts, or properties by devise or purchase necessary to execute this section.

(d) The commissioner of agriculture is also authorized to perform any of the actions listed in subsections (a)-(c).



§ 70-8-313 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, except as otherwise provided in this part. The commissioner of agriculture shall review all rules and regulations and shall concur before they become final.



§ 70-8-314 - Limitations on implementing provisions.

(a) No rule adopted under this part shall cause undue interference with normal agricultural and forestry practices.

(b) Nothing in this part shall be construed to permit a person to violate any provision of federal law concerning federally protected endangered or threatened species.

(c) Ginseng, Panax quinquefolius, is regulated under title 62, chapter 28 and is exempt from this part.

(d) This part shall not affect rights and duties that matured, penalties that were incurred or proceedings that were begun before July 1, 1985.









Chapter 9 - Tennessee Off-Highway Vehicle Act

§ 70-9-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Off-Highway Vehicle Act".



§ 70-9-102 - Legislative intent.

The number of off-highway vehicle users in the state is increasing and is growing as a recognized recreational activity while the number of recreational sites is rapidly declining. In the absence of a program to manage off-highway vehicle (OHV) use, a number of consequences are accruing to the state, including environmental damage and loss of economic prospects. Therefore, the general assembly finds the need to manage OHVs to maximize economic and recreational opportunities, to protect the environment of this state, and to ensure that adequate revenue is generated for such purpose.



§ 70-9-103 - Chapter definitions.

For the purpose of this chapter, unless the context otherwise requires:

(1) "Agency" means the Tennessee wildlife resources agency;

(2) "Commission" means the Tennessee fish and wildlife commission;

(3) "Director" means the executive director of the Tennessee wildlife resources agency, the director's duly authorized representative, and, in the event of the director's absence or a vacancy in the office of director, the assistant director of the Tennessee wildlife resources agency;

(4) "Off-highway vehicle" or "OHV" means any off-road motorcycles, three or four-wheel all-terrain vehicles or dune buggies;

(5) "Owner" means the person in whose name the OHV is owned; and

(6) "Seller" means a person permitted to engage in the business of selling, offering to sell, soliciting or advertising the sale of either off-road motorcycles, three or four-wheel all-terrain vehicles or dune buggies, or any of these vehicles.



§ 70-9-104 - Authority of director.

The director is authorized to:

(1) Establish and implement an off-highway vehicle program;

(2) In cooperation with sellers and governmental agencies, develop a voluntary off-highway vehicle education program for existing and potential owners and users;

(3) Develop guidelines on the proper land selection criteria, trail design and maintenance, and best management practices for all lands used for off-highway user purposes. In this connection, the director is authorized to develop public lands and manage for specific uses those public lands;

(4) Study, analyze, and document the impacts of off-highway motor vehicles on surrounding habitat, including habitat loss, resource damage, noise, and vehicle emissions;

(5) Acquire lands, through purchase or lease, for off-highway motor vehicle use. The director is encouraged to use property which is currently owned or leased by the state and which is appropriate for off-highway vehicle use before acquiring lands from private landowners. OHV use shall be expressly prohibited in Tennessee wildlife resources agency (TWRA) wildlife management areas or refuges used solely for hunting, fishing or other TWRA-related activities, state forests, state parks and state natural areas unless such area has been expressly approved for such use on or before May 10, 2004, except that OHV users may be allowed to access such areas if specified by rule and regulation;

(6) Develop and maintain a list of areas within the state that allow the use of off-highway motor vehicles;

(7) Enter into partnerships, contracts, and other management agreements with state, federal, and local governments and with private landowners to effectuate the purposes of this chapter;

(8) Make inspections and investigations, conduct studies and research, or take such other action as may be necessary to carry out this chapter, and rules and regulations promulgated pursuant to § 70-9-105; and

(9) Exercise general supervision over the administration and enforcement of this chapter and all rules and regulations promulgated under § 70-9-105.



§ 70-9-105 - Rules and regulations.

The commission is authorized to promulgate rules and regulations for the following purposes:

(1) To set, through rules and regulations, rider fees as established in this chapter;

(2) To establish safety requirements for riders on publicly owned or leased lands. Riders under eighteen (18) years of age shall, at a minimum, wear a helmet; and

(3) To promulgate any other rules and regulations deemed reasonable and necessary to effectuate the purposes of this chapter. Such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 70-9-106 - Use of funds received by the agency.

(a) The funds received by the Tennessee wildlife resources agency under this chapter shall be used exclusively for the purpose of funding the operation and management of the off-highway motor vehicle program authorized under this chapter. The director may use funds collected under this chapter to acquire by purchase, gift, grant, bequest, devise, or lease, the fee or any lesser interest in land, development right, easement, covenant, or other contractual right necessary to achieve the purposes of this chapter.

(b) It is the intent of the general assembly that the off-highway vehicle program be self-funded. Use of any existing or future agency resources, revenues, or funding not derived by or through the OHV program, to administer or enforce this program shall constitute a diversion of funds under § 70-1-401. Any future federal funds received for OHV or motorized trails shall be credited to the agency for use to administer and enforce this chapter.



§ 70-9-107 - Penalties -- Enforcement.

(a) Except as provided in subsection (d), a violation of any provision of this chapter is a Class B misdemeanor. A parent or guardian who knowingly permits a minor to operate an off-highway vehicle in violation of this chapter commits a Class B misdemeanor. A person who commits a second or subsequent offense commits a Class B misdemeanor with a mandatory fine of two hundred fifty dollars ($250).

(b) For any conviction of violation of a provision of this chapter, the court may order restitution for damages caused by the violator, or the court may order the violator to restore the property to a state comparable to its original undamaged state. Any restitution ordered shall be paid to the landowner or to the agency if the land on which the offense occurred was owned, leased, licensed to, or in some manner under agency control. Agency control includes, but is not limited to, control through any type of agreement or understanding with any private or governmental entity permitting land to be used in connection with the OHV program.

(c) In connection with an arrest for a violation of this chapter, the OHV may be seized and impounded in compliance with title 40, chapter 33.

(d) It is unlawful for any person to ride an off-highway motor vehicle upon the land of another without having first obtained the permission or approval of the owners of the land or of the person or persons in charge of the land who have authority from the owner to give such permission. A violation of this subsection (d) is a Class C misdemeanor, subject to a fine only of fifty dollars ($50.00). Each day's violation of this subsection (d) shall be considered a separate offense; provided, that, in lieu of a fine pursuant to this subsection (d), if land is damaged, a court may order the violator to pay restitution to the landowner or to restore the property to a state comparable to its original undamaged state.

(e) This chapter is enforceable and may be prosecuted by all law enforcement officers, including police officers, sheriffs, agency officers, and other peace officers charged with the enforcement of the laws of this state. The primary responsibility for the enforcement and prosecution of this chapter on private lands and on lands under local governmental ownership or control is with local law enforcement officers. The primary responsibility for the enforcement and prosecution of this chapter on public lands not under local governmental ownership or control is with state law enforcement officers, including wildlife resources officers. It is not the legislative intent that the agency enforce trespass laws on private property unless the property is under state control.









Title 71 - Welfare

Chapter 1 - Administration

Part 1 - Department of Human Services

§ 71-1-101 - Short title.

This part may be cited as the "Welfare Organization Law of 1937."



§ 71-1-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of human services;

(2) "Department" means the department of human services;

(3) "Director" means the director of a division within the department;

(4) "Division" means one (1) of the divisions created within the department of human services for the purposes of administration;

(5) "Region" means one (1) or more counties grouped for the purpose of local administration; and

(6) "Regional director" means the director of a region.



§ 71-1-103 - Department created.

There is created a department of state government, which shall be known and designated as the department of human services.



§ 71-1-104 - Succession to previous agencies -- Workshop for blind.

(a) The department shall in all respects be the legal successor to the corporate powers, duties, and responsibilities of the commission for the blind, and any other state welfare commissions other than those that may be excepted by § 71-1-105(a)(1). The department shall succeed to all the rights and obligations of these agencies; provided, that the workshops for the blind located at Nashville and Memphis shall, through this department or by contract with a nonprofit organization or organizations, continue to be operated for the employment of blind persons.

(b) Notwithstanding § 12-2-112 or § 12-2-403, the department has the authority, subject to the approval of the state building commission, to convey ownership of the workshops to any such contractor without financial consideration, including real and personal property, inventory of materials, and stores for resale. The instrument of conveyance to such nonprofit contractor shall provide that the real property and production equipment conveyed, or sufficient remuneration for the real property and production equipment, shall revert to the state at any time the contractor or its successor shall cease operating a workshop for the benefit of the blind, unless the state finds in its sole discretion that it is in the state's best interest to allow such real property and production equipment to be sold to such contractor or contractor's successor at such time as the contractor or contractor's successor shall cease operating a workshop for the benefit of the blind. If the state deems it appropriate to convey such real property and production equipment to the contractor, then the amount of remuneration to be paid by the contractor or its successor to the state shall be determined at the time the real property and production equipment is originally conveyed to the contractor, to be based upon the appraised value of the real property and production equipment at the time of the original conveyance to the contractor.



§ 71-1-105 - Powers and duties.

(a) The department is charged with the administration or supervision of all of the public welfare activities of the state as provided in this section. The department shall:

(1) Administer or supervise all functions of the federal Social Security Act, compiled in 42 U.S.C., established or to be established in Tennessee that may be assigned to it by law, regulation or executive order;

(2) Cooperate with the federal government or its agencies or instrumentalities, in establishing, extending, strengthening or reforming services to assist persons and families in need of such services from the state of Tennessee;

(3) Promote the unified development of the institutional and noninstitutional agencies subject to its jurisdiction, including the determination of all matters of general policy and the control of the administration of each of the institutional or noninstitutional agencies in the department, so that each institutional or noninstitutional agency shall perform its function as an integral part of the general system;

(4) Establish and enforce reasonable rules and regulations governing the custody, use and preservation of the records, papers, files and communications of the department. The use of such records, papers, files and communications by any other agency or department of the government to which they may be furnished shall be limited to the purpose for which they are furnished and by the provisions of the law by which they may be furnished;

(5) (A) License or approve, and supervise, adult day care centers and child care agencies as defined in chapter 2, part 4, and chapter 3, part 5 of this title, and to promulgate any regulations it deems necessary to carry out the licensing laws;

(B) Establish criteria for the approval of persons or entities who receive any state or federal funds for the provision of care for adults or children whether those persons or entities are licensed or approved as provided in chapter 2, part 4 or chapter 3, part 5, of this title, or whether they are otherwise unlicensed, and, if determined by the department to be necessary, provide for such criteria in regulations promulgated pursuant to the Uniform Administrative Procedures Act, compiled at title 4, chapter 5, part 2; and

(C) Utilize any state, federal, local or private funding to provide for any child care or adult day care services or training that it deems necessary to promote the welfare of children and adults or that is required or permitted by state or federal law or regulations, and to provide such services or training directly or by contract with any public or private entities;

(6) Promote and employ the use of such measures as are designed to restore persons receiving assistance or services from the department to a condition of self-support in the community and pursue the preventive aspects of its work, including providing, to the extent possible, foster care for adults who are unable to maintain an independent living arrangement, and such other services to those liable to become destitute or handicapped as will prevent their becoming or remaining public charges;

(7) Study the causes of economic dependency or rehabilitative service requirements for persons in need of economic support or rehabilitative services in Tennessee and promote efficient methods for assisting persons in need of such support or services;

(8) Cooperate with the commissioner of social security, and with any other agency or instrumentality of the federal government in any reasonable manner that may be necessary to qualify for federal aid for assistance to persons who are entitled to assistance under the provisions of the Social Security Act, except as otherwise provided by subdivision (a)(1), and in conformity with the provisions of this part, including the making of such reports, in such form and containing such information as the commissioner of social security or any other agency or instrumentality of the federal government may, from time to time, require and comply with such requirements as such commissioner, agency, or instrumentality may, from time to time, find necessary to assure the correctness and verification of such reports;

(9) Receive and expend as provided by law any public and private donations, not provided for by § 71-1-113, and the department may expend a reasonable proportion of any such donation for administrative purposes;

(10) Assist and cooperate with other departments, agencies, instrumentalities, and institutions of the state and federal governments, when so requested, in performing services in conformity with the purposes of this part;

(11) Act in cooperation with the federal government in welfare matters of mutual concern in conformity with the provisions of this part and in the administration of any federal funds granted to this state or any state appropriations to aid in the furtherance of any such functions of the state government, including relief and assistance of needy citizens;

(12) Make such rules and regulations and take such action as may be deemed necessary or desirable to carry out this part and that are not inconsistent with this part;

(13) Administer such additional public welfare functions as are hereby or may be vested in it by law pursuant to this part;

(14) Be authorized to license blind persons to operate vending stands in state and county buildings; provided that, in the opinion of the director of vocational rehabilitation and the custodian of such building or buildings, a suitable place may be found for the location of such stand or stands to be operated in accordance with the Randolph-Sheppard Vending Stand Act of June 20, 1936, chapter 638, 49 Stat. 1559, compiled in 20 U.S.C. § 107 et seq., or amendments to that act;

(15) Enforce the provisions of Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., relative to child and spousal support and establishment of paternity and to contract with public or private entities to provide any services necessary to carry out such provisions; and

(16) Conduct investigations, which shall include, but not be limited to, investigation into the existence of:

(A) Trafficking in, or fraud involving, the food assistance program administered by the department pursuant to chapter 5, part 3 of this title;

(B) Fraud, abuse, theft, misappropriation, or misuse of property, funds, or services by any person or entity in any program administered by the department; and

(C) Misconduct by any employee, contractor, or agent of the department concerning or related to the operation of any department program or any laws, regulations or policies governing the department's operations.

(b) Notwithstanding any state law or regulation to the contrary, the department may provide low-income energy assistance at any percentage of the federal income poverty level that is permitted by federal law.



§ 71-1-106 - Appointment of chief officer and personnel.

The chief administrative and executive officer of the department shall be appointed by the governor solely on a basis of merit as measured by education, ability, and experience in the administration of public welfare activities and without regard to residence or political affiliation. Such officer shall serve at the pleasure of the governor. Such officer shall have general charge and supervision of the department and shall appoint the heads of such divisions as may be created. The choice of personnel shall be made on the basis of merit as measured by experience and training in each particular field. Vacancies in superior positions shall be filled so far as practicable by promotion based on meritorious service.



§ 71-1-107 - Duties of commissioner.

As chief executive officer of the department, the commissioner shall be charged with the supervision and administration of all welfare activities subject to its jurisdiction. The commissioner at all times has the power, which the commissioner may also delegate to officers and employees of the department, of visitation, inspection and administration of local governmental welfare agencies subject to the commissioner's supervision and the books, records and accounts of each institution or agency shall be open to the commissioner's inspection. In the supervision and administration of local welfare activities, the commissioner shall advise with local authorities, and may provide such specialized services as may be necessary to the end that the laws shall be faithfully executed and that the various welfare agencies of the local government shall function effectively in relationship to one another and to the department.



§ 71-1-108 - Authority over personnel.

The commissioner has the power, having regard to the efficient performance of the department's functions, to create positions in the department and in any division, region, agency, institution or service of the department for the accomplishment of the purposes of this part and to abolish these positions and the existing positions of officers and employees who by this part are transferred to the department. The positions in the department shall be classified by the commissioner according to the nature of the duties to be performed and the minimum qualifications for appointment, and such appointments shall be made on a merit basis. The commissioner, having regard to the nature of the services to be performed and the salaries paid for similar work elsewhere, shall establish a salary range for each class of position and within such salary range shall provide by rule for recognition of efficiency of service and length of service. All matters relating to personnel of the department shall be handled in accordance with, and under rules and regulations promulgated pursuant to authority of, title 8, chapter 30, parts 2 and 3.



§ 71-1-109 - Legal assistance -- Property -- Rules.

The attorney general and reporter shall, when requested, advise the department on matters of law. The department may acquire, hold, and alienate property necessary or desirable for the performance of the functions vested in it by law. It shall have all powers necessary and proper for the carrying out of its functions, including the power to adopt and promulgate rules binding upon itself, and all persons subject to its control.



§ 71-1-110 - Advisory committees -- Multi-disciplinary protective services advisory teams.

(a) The commissioner has the authority to appoint, with the consent and approval of the governor, a committee or committees of citizens to act in an advisory capacity on any matter within the jurisdiction of the department, and to reimburse such members for their actual expenses in attending meetings of such committee or committees called at the commissioner's discretion from time to time. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(b) The commissioner shall establish in each service region at least one (1) multi-disciplinary adult protective services evaluation team for review of protective services cases. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 71-1-111 - Hearings -- Evidence.

The commissioner has the power to conduct or cause to be conducted hearings relating to the fact determination that the department is authorized or required to make; provided, that the commissioner, and any officer or employee of the department upon written authorization from the commissioner, has the power to administer oaths and affirmations, take depositions, issue subpoenas, and require the production of any books and records that may be necessary.



§ 71-1-112 - Divisions and regions -- Division of housing and emergency shelter.

(a) For the efficient and economical performance of the powers and functions vested in the department:

(1) The commissioner may establish within the department such divisions as may be necessary for the effective administration of the department. These divisions shall be charged with such duties and responsibilities as may be delegated to them by the commissioner, and the commissioner shall have the power to allocate and reallocate functions among such divisions. Each division shall be administered by a director who shall be appointed by the commissioner solely on a basis of merit as measured by training, ability and experience;

(2) There shall be established, for the purposes of local administration throughout the state, regions comprised of one (1) or more counties. Each such region shall be administered or supervised by a regional director, who shall be appointed by the commissioner solely on a basis of merit as measured by training, ability, and experience. The regional director, or such employees as the regional director may delegate, shall have the power of visitation and report of all charitable and relief institutions within the region that rightly come under the department as set out in this part, and such other powers as may be delegated by the commissioner. The regional director shall foster cooperation and intelligent coordination of work between all public and private charitable and social agencies in the region to the end that public resources and charitable donations may be efficiently managed and the needs of the region adequately cared for; and

(3) The commissioner has the power to create such subordinate divisions and such departmental agencies within the department as may be necessary to carry out the purposes of this part.

(b) (1) There is created within the department a division of housing and emergency shelter. The commissioner shall appoint a director of housing and emergency shelter as provided in this subsection (b). The commissioner shall employ all consultants or staff assigned or performing duties for the division.

(2) The director has the power, duty and responsibility to:

(A) Coordinate consultant or staff assignments and administrative functions and activities of the division;

(B) Assign personnel to staff the various offices designated to carry out the purposes of this subsection (b) that assures the most efficient use of personnel; and

(C) Coordinate the efforts of the division of housing and emergency shelter with all other individuals, agencies and organizations providing similar or equivalent services.

(3) The division shall cooperate and integrate its services with local agencies, local homeless coalitions, local and state housing authorities, and other local and state agencies, and shall engage in such activities as well as promote a high level of communication among the many individuals, entities and organizations concerned with homelessness issues. The division shall actively participate, subject to funds specifically appropriated in the general appropriations act, in the weatherization, rehabilitation and renovation of housing that qualifies for appropriate programs as determined by the division. The division shall work directly with the departments of mental health and substance abuse services and intellectual and developmental disabilities to ensure that adequate and appropriate institutional and community-based services and shelter are provided to persons in need of them.

(4) The division shall develop and implement a plan for providing rental units on a sliding fee scale. In so doing, emphasis shall be given to locating rental units at a cost to the individual of less than one hundred fifty dollars ($150) per month. The division shall also develop and implement a plan for providing emergency shelter for individuals who are unable to pay rent. In carrying out its duties and responsibilities, the division shall maximize all federal and private funds and grants and block funding, as well as create a mechanism for providing rental and other deposits and subsidy payments for eligible individuals. The division shall actively be involved in new programs designed to relieve the housing shortage for eligible individuals as determined by the division and shall initiate and implement any such programs as they become available and feasible.

(5) The offices of the division shall be located in areas that are easily accessible to those who require the services of the division. Office space for such offices may be located in conjunction with any present agency of state government or an appropriate agency of local government that serves the population sought to be served by this subsection (b). Personnel from such agencies may be utilized by the division where appropriate. Such offices shall also serve as a coordinating center to provide information and referral services for crisis intervention, counseling, case management, job placement services, day shelter, transportation services and access to other agencies that serve the population in which such individuals are included.

(6) The division is authorized to promulgate necessary and appropriate rules and regulations to implement the effect and intent of this subsection (b). Such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(7) The funding for the division, created by this subsection (b), shall be subject to funds specifically appropriated for such purpose in the general appropriations act.



§ 71-1-113 - Expenditure of funds.

The department shall administer and expend funds appropriated to it by the general assembly or available from allotments by the federal government to the state or from contributions from the counties, cities, or other local units of government, or from other sources, in carrying out the duties imposed upon it by § 71-1-105, including the special training of personnel required to carry out such duties, and including grants to public or other nonprofit institutions of higher learning for training personnel employed or preparing for employment in a public welfare program, and for such other purposes as may be specified by law or delegated to it by the governor, including the publication of reports and the dissemination of information as to the cause and treatment of social ill-being and the prevention of maladjustment and delinquency.



§ 71-1-114 - Compliance with federal requirements authorized.

In the event that the federal government increases the percentages of funds to be furnished by it that may be matched by the state and used in connection with chapters 2-4 of this title, providing assistance to aged persons, aid to dependent children, or any successor program, and aid to the needy blind, the department is authorized to conform to the provisions of federal acts relating to the matching of administrative expense in a higher ratio than provided in such acts and to conform to the provisions for a higher ratio of matching of funds for assistance purposes. The department is further authorized to use any funds granted by the federal government in connection with such programs for the purpose for which they are granted and subject to the limitations or conditions contained in such grants.



§ 71-1-115 - Conditions imposed on local governments.

Whenever the department has discretion to expend funds appropriated for the purposes either through the officers and employees of the department or in the form of grants-in-aid to local governmental authorities, it shall decide with reference to the use of grants-in-aid according to the availability and adequacy of the facilities under the control of the local governmental authorities, as compared with the facilities of the department for furnishing the services required to be rendered; such funds shall be made available according to uniform rules to all local authorities performing similar functions. In formulating such rules, the department has the power to:

(1) Fix minimum standards of service and efficiency to be required of the local governmental authorities in carrying out the functions reposed in them by law;

(2) Provide for the termination of any grant-in-aid to any such authority whenever the department shall find that such minimum standards are not being complied with; and

(3) Require that as a condition of receiving grants-in-aid the local units of government shall bear specific proportions of the total expense of performing the designated functions.



§ 71-1-117 - Public inspection of welfare lists.

The commissioner is authorized and instructed to make public to any citizen of Tennessee through the office of the commissioner or county human services offices the names of all recipients of public welfare grants and the amount of each grant per month, each list to be broken down by counties. Only the list containing the recipients resident in a particular county is to be available for inspection in that county. The lists of all counties are to be available for inspection in the office of the commissioner.



§ 71-1-118 - Restrictions on use of welfare list.

(a) The welfare lists referred to in § 71-1-117 cannot be used for political or commercial purposes and no one will be permitted to copy such a list.

(b) A violation of this section is a Class C misdemeanor.



§ 71-1-119 - Utilization of senior citizens' services.

The department may establish a program utilizing senior citizens as volunteers and, to the extent funds are available, as employees in programs that provide services for children, persons with disabilities and other senior citizens. The department may utilize such federal funds as are available for these purposes.



§ 71-1-120 - Federal funds -- Administrative economy.

This section shall be construed, insofar as is practicable, so as to be consistent with Title XX of the Social Security Act, compiled in 42 U.S.C. §§ 1397 et seq., and regulations issued under the authority of that act. The commissioner shall take reasonable steps to assure that the cost of administering, monitoring, and overseeing services performed by public providers and private providers shall be accomplished as economically as practicable. In the event that such expenditures are estimated to exceed six percent (6%) of the total estimated expenditures for services provided by public providers and private providers, the commissioner shall include in the annual service plan a statement to that effect, accompanied with an explanation of the reasons why such expenditures cannot be held to or below six percent (6%) of the estimated cost of services provided by public and private providers.



§ 71-1-121 - Access to public assistance records by authorized counsel.

Notwithstanding any other law to the contrary, the department shall grant access to all public assistance records, reports, documents, case files or other similar documents about a person who has applied for or is receiving or has received public assistance, including, but not limited to, temporary assistance for needy families (TANF), or any successor program, food assistance pursuant to chapter 5, part 3 of this title, medicaid and Title XX services, compiled in 42 U.S.C. §§ 1397 et seq., to authorized counsel for the person.



§ 71-1-122 - Review of human services advisory committees.

The human services advisory committees appointed by the commissioner shall periodically be subject to review pursuant to the governmental entity review law, compiled in title 4, chapter 29, simultaneously with, and as an adjunct to, the department.



§ 71-1-123 - Recovery by state of certain benefits incorrectly paid or for which recipient is reimbursed.

(a) (1) Any benefits paid to, or on behalf of, any recipient cannot be recovered from such a beneficiary unless such assistance has been incorrectly paid, or unless the recipient or beneficiary recovers or is entitled to recover from a third-party reimbursement for all or part of the costs of care or treatment for an injury or illness for which the assistance is paid.

(2) To the extent of payments of assistance, the state shall be subrogated to all rights of recovery, for the cost of care or treatment for an injury or illness for which assistance is provided, contractual or otherwise, of the recipients against any person.

(3) Payments to a provider of services shall not be withdrawn or reduced to recover funds obtained by the recipient from third parties for services rendered by such provider if these funds were obtained without the knowledge or direct assistance of the provider of assistance.

(4) When the state asserts its right to subrogation, the state shall notify the recipient, in language understandable to all recipients, of such recipient's rights of recovery against third parties and that such recipient should seek the advice of an attorney regarding those rights of recovery to which such recipient may be entitled.

(5) If, while receiving assistance, the recipient becomes possessed of any resource or income in excess of the amount stated in the application for the assistance provided, it is the duty of the recipient immediately to notify the agency designated to determine eligibility for the assistance of the receipt or possession of such resource or income.

(6) When it is found that any person has failed to so notify the agency that such person is or was possessed of any resource or income in excess of the amount allowed, or when it is found that within three (3) years prior to the date of that person's application, or as otherwise provided by policy or state plan, a recipient made an assignment or transfer of property for the purpose of rendering the recipient eligible for assistance as provided in this part, any amount of assistance paid in excess of the amount to which the recipient was entitled shall constitute benefits incorrectly paid. Any benefits incorrectly paid shall be recoverable from the recipient, while living, as a debt due to the state and, upon the recipient's death, as a claim classified with taxes having preference under the laws of this state.

(b) (1) Upon accepting assistance from the programs designated in this part, the recipient shall be deemed to have made an assignment to the state of the right to third-party insurance benefits to which the recipient may be entitled.

(2) Failure of the recipient to reimburse the state for the assistance received from any third-party insurance benefits received as a result of an illness or injury for which the assistance was paid may be grounds for removing the recipient from future participation in the benefits available under these programs as provided by policy or state plan; provided, that:

(A) Any removal from participation shall be after appropriate advance notice to the recipient;

(B) The provider of service shall not be prevented from receiving payment from the state for assistance services previously furnished the recipient; and

(C) Nothing in this subsection (b) shall require an insurer to pay benefits to the state that have already been paid to the recipient.

(c) (1) The right of subrogation by the state to the recipient's right to recovery shall be subject to ordinary and reasonable attorney fees.

(2) Where a recipient has retained an attorney, the attorney shall not be considered liable unless the attorney has notice from the state of the state's claim of subrogation prior to disbursement of the funds to the recipient.

(d) This section shall apply to all programs provided by the department pursuant to the Social Security Act, compiled in 42 U.S.C., as amended, and the federal Rehabilitation Act, compiled in 29 U.S.C § 701 et seq., as amended, and as provided in the Vocational Rehabilitation Law of Tennessee, compiled in title 49, chapter 11, part 6.



§ 71-1-126 - Review of state medicaid program.

The commissioner of health is hereby directed to begin the process of reviewing, for the purposes of reforming, the state's medicaid program. Such review shall include reviewing managed care programs and applying for needed federal waivers as well as the development of plans for consideration by the governor and the general assembly outlining options the state has under federal law concerning, but not limited to, eligibility, scope and duration of services, optional services, and rate structures. In conducting this review, the commissioner of health is to report no less than quarterly to the chair of the finance, ways and means committee of the senate, the chair of the health and welfare committee of the senate, the chair of the finance, ways and means committee of the house of representatives, the chair of the health committee of the house of representatives, and to such other legislative committees that request such information and to the office of legislative budget analysis. The governor is hereby authorized to appoint committees, as the governor deems appropriate, to assist in the overall review of the medicaid program, it being the legislative intent that the state of Tennessee develop a medicaid program that can continue to provide the necessary health care services to those appropriately in need at a cost that can be supported within existing sources of revenue.



§ 71-1-129 - "Parents as first teachers" pilot projects.

Acting in consultation with the departments of education, health, mental health and substance abuse services, and intellectual and developmental disabilities, through a system of competitive grants and technical assistance, the department of human services shall establish and implement "parents as first teachers" pilot projects in one (1) or more counties of the state. On or before January 1, 1998, the department shall report to the governor and to the general assembly concerning pilot project findings and recommendations.



§ 71-1-130 - Day care services -- Rate of reimbursement -- Market rate study.

(a) The department shall perform a market rate study of day care rates annually.

(b) In compliance with federal law and regulations and from the market rate study, the department shall annually determine an amount to be paid as reimbursement on behalf of low-income families, for the provision of child or infant care by a day care center, family day care home, or group day care home.

(c) The commissioner shall report to the governor and the general assembly, no later than October 1 of each year, the results of the market rate study and the annual rate that has been requested by the department in its budget.

(d) The average rate to be paid by the department for day care services in fiscal year 1990-1991 shall be forty-six dollars ($46.00) per week. An additional two dollars ($2.00) per day may be paid for transportation in "as-needed" day care, if it is furnished by the day care provider.

(e) The amounts to be paid by the department for day care services and transportation under this section shall be subject to the availability of funding each year in the general appropriations act.

(f) In any case where the department terminates a certificate for an eligible child for child care services with a child care provider, the department shall promptly, but in any event within forty-eight (48) hours, inform the provider that the child's certificate is or will no longer be in effect.

(g) (1) A parent or other caretaker of an eligible child who receives a subsidy certificate from the department shall be solely responsible for payment to the provider of child care services any required copayments or other payments required pursuant to any contractual agreement with the provider of child care services.

(2) Unless extenuating circumstances or other good cause applies as determined by the department, upon removal of a child from a provider of child care services, no subsidy certificate shall be issued or any payments made by the department on behalf of the child to any subsequent provider of child care services, unless the parent or other caretaker of the eligible child has made all required copayments to, or has reached an agreement regarding outstanding copayments with, the previous provider of child care services.

(3) For purposes of this subsection (g), "copayment" means the department- imposed fee required to be paid by the parent or caretaker on behalf of the eligible child to the provider of child care services as a condition for the receipt of a subsidy certificate.

(4) Nothing in this subsection (g) shall be construed to require the department to resolve or mediate any dispute between the parent or caretaker of any eligible child and the provider of child care services relative to outstanding copayments.



§ 71-1-131 - Confidentiality of records.

(a) (1) (A) The records of the department, its contractors or agents concerning the provision of Title IV-D child or spousal support services shall be confidential and information in such records shall not be subject to public inspection by any person or entity and the records shall not be used in judicial, administrative or legislative proceedings or for law enforcement activities, except as otherwise provided in this section.

(B) Any information provided to the department, its contractors or agents by any other state or federal agencies or other entities, that is required by federal or state law or regulations to be provided to the department as part of the department's Title IV-D responsibilities to establish, enforce or modify child or spousal support, but which information is otherwise protected as confidential by the laws or regulations of the United States or by any state's, territory's or other government's law or regulations, shall also be confidential, and shall be held by the department in a confidential manner. Such information shall also not be subject to public inspection by any person or entity and shall not be used in judicial, administrative or legislative proceedings or for law enforcement activities, except as otherwise provided in this section.

(C) Except as limited by subdivision (a)(2), the department, its contractors or agents may disclose any information in the records of the Title IV-D child or spousal support records for purposes directly connected with the establishment of paternity or the establishment, modification, or enforcement of child or spousal support in any judicial or administrative proceeding or for the administration of any part of the child support program.

(2) Except where information in the child or spousal support record provided to the department pursuant to any federal or state law or regulation for purposes related to the establishment, enforcement or modification of child or spousal support under the Title IV-D child support program is otherwise specifically protected from further disclosure or further use by any other federal, state, territorial or other government law or regulation, the department is specifically authorized to further utilize or further disclose any information from the Title IV-D child or spousal support records for any purposes that it determines in its sole discretion are directly connected with:

(A) The administration of the plan or program approved under Parts A, B, D, or E of Title IV of the Social Security Act or under Titles I, XIV, XIX, or XX of the Social Security Act, or the supplemental security income program (SSI) established under Title XVI of the Social Security Act;

(B) Any investigations, prosecutions, or civil, criminal or administrative proceeding conducted in connection with the administration of any such plan or program under subdivision (a)(2)(A);

(C) The administration of any other federal or federally assisted program that provides assistance, in cash or in kind, or services, directly to individuals on the basis of need;

(D) Reporting to an appropriate agency or official, information on known or suspected instances of physical or mental injury, sexual abuse or exploitation, or negligent treatment or maltreatment of a child who is the subject of a child enforcement activity under circumstances that indicate that the child's health or welfare is threatened by such treatment;

(E) A response to a request for child support payment records of a child support obligor; and

(F) Inquiries from legislative representatives of an obligor or obligee concerning child support payment records or child support legal and administrative procedures utilized to attempt recovery of support payments involved in individual cases under a support order upon a release for that person authorized in any suitable manner as determined by the department or its contractors by the affected person. An inquiry and release by one party under this subdivision (a)(2)(F) does not authorize release of information involving the other party other than the child support payment record and child support legal or administrative procedures utilized to attempt recovery of support payments from the other party. Nothing in this subdivision (a)(2)(F) shall be construed to authorize release of any information that is otherwise protected as confidential pursuant to this section.

(3) (A) Notwithstanding the foregoing provisions of this section and any other law to the contrary, no information shall be disclosed by the department pursuant to this section from Title IV-D records maintained by the department, its contractors or agents when:

(i) A protective order has been entered against one party and the release of information from such record would disclose the whereabouts of the party or the child for whose benefit the protective order was entered; or

(ii) The department, its contractors or agents have reason to believe that the release of information concerning the whereabouts of one party or the child to another person may result in physical or emotional harm to the party or the child.

(B) In situations in which the prohibitions of subdivisions (a)(3)(A)(i) and (ii) arise, the department shall notify the secretary of health and human services if it determines that there exists reasonable evidence of domestic violence or child abuse against a party or the child and that the disclosure of such information could be harmful to the party or the child.

(C) When a disclosure of information is made from the United States department of health and human services' federal parent locator service (FPLS) to a court of this state or an agent of the court of this state, and the court is notified that FPLS has reasonable evidence to show that domestic violence or child abuse has occurred, the court shall determine whether disclosure to any other person of information received from FPLS could be harmful to the parent or child and, if the court determines that disclosure to any other person could be harmful, the court and its agents shall not make such disclosure.

(4) Notwithstanding any law to the contrary, when any information regarding a consumer report, as defined in 15 U.S.C. § 1681a, from a consumer reporting agency is obtained by the department, its contractors or agents, such information will be kept confidential and will be used solely for the purposes of establishing an individual's capacity to make child or spousal support payments or in determining the appropriate level of such payments, and such report shall be confidential and will not be available by subpoena or court order for any civil, criminal, or administrative proceeding, law enforcement activity or for any other purpose, except for the purpose of the establishment, enforcement and modification of child or spousal support obligations by the department, or by any federal, state, territorial, or foreign child or spousal support enforcement agency, or by their contractors or agents.

(5) Notwithstanding any law to the contrary, any financial information obtained from a financial institution by the department, its contractors or agents regarding an individual shall be confidential and will not be available by subpoena or court order for any civil, criminal or administrative proceeding, law enforcement activity or for any other purpose, and shall be disclosed only for the purpose of and to the extent necessary for the establishment, enforcement and modification of child or spousal support obligations by the department, its contractors or agents or by any federal, state, territorial, or foreign child support enforcement agency or their contractors or agents.

(6) Notwithstanding any law to the contrary, any information that is required to be given to the department of human services, its contractors or agents by any requirement of federal or state law or regulations as part of the department's responsibilities to enforce child or spousal support, but that is otherwise not subject to subdivisions (a)(4) and (a)(5), and that is otherwise ordinarily protected by federal or state law or regulations from disclosure or use because it is protected as confidential information, shall be confidential and shall not be available by subpoena or court order for any civil, criminal, administrative proceeding, law enforcement activity, or for any other purpose. Such information shall be disclosed only to the extent permitted by such federal or state laws or regulations, or only for the purpose of and to the extent necessary for the establishment, enforcement and modification of child support obligations by the department, its contractors or agents or by any federal, state, territorial, or foreign child support enforcement agency or their contractors or agents.

(7) (A) (i) Except as released pursuant to subdivision (a)(2) by the department, its contractors or agents, and except as prohibited by subdivisions (a)(3) -- (a)(6), the records or portions of records or testimony of current or former employees, agents or contractors of the department concerning the Title IV-D child support program may be released only pursuant to a written order for their disclosure issued by a judicial or administrative tribunal and served personally upon the commissioner of human services or the commissioner's designee at least five (5) business days prior to the date designated for disclosure. A subpoena shall not be sufficient to obtain the disclosure of Title IV-D child support records. Unless waived by the department, any order for disclosure not properly served shall be void and of no effect whatsoever.

(ii) Except as necessary for use in a judicial proceeding or an administrative proceeding concerning a Title IV-D child or spousal support matter in which such records must be disclosed, and for any appeal from the proceeding, any records of the Title IV-D child support program that may be ordered disclosed pursuant to this subdivision (a)(7)(A) for use in any other civil or criminal judicial or other administrative proceeding must also have a written protective order issued by the court or administrative law judge or hearing officer and served upon the commissioner of human services prior to the release of the records pursuant to this subdivision (a)(7)(A). The protective order shall state that there will be no further disclosure beyond the necessary use by the tribunal and the parties for the conduct of those proceedings. The department shall not be required to disclose any records until the receipt of the protective order by the department or its designee.

(B) The department may comply with a properly served order issued by a state or local judicial or administrative tribunal pursuant to this subdivision (a)(7) by sending copies of pertinent portions of the record requested, or by sending an abstract of the pertinent information from its computer records or other records, in a sealed envelope addressed to the court or administrative body or the person taking a deposition, together with an affidavit of an authorized agent of the department attesting to the authenticity of the record, unless the court or administrative body, for good cause shown, enters an order in the record requiring the attendance of a department, contractor or agent employee at the proceeding.

(C) The department, its contractors or agents may file a motion to quash or modify any subpoena or order for disclosure issued by any judicial or administrative tribunal or by any legislative entity, and no records shall be disclosed pursuant to any subpoena or order until the conclusion, including appeal, of the proceedings seeking to quash or modify the subpoena or order.

(8) A knowing violation of the provisions restricting the disclosure of information pursuant to this section shall be a Class B misdemeanor.

(b) Notwithstanding any other provisions of this section, information that is required to be provided to the department of human services, its contractors or agents by the department of labor and workforce development shall not be further disclosed or utilized except to the extent permitted and for the purposes allowable pursuant to § 50-7-701 or under applicable federal or state law or regulations.



§ 71-1-132 - Rule making authority -- Compliance with federal law -- Notice of rulemaking.

(a) (1) The department shall have rulemaking authority to establish any rules necessary for the administration of the child support program operated pursuant to Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., and shall have rulemaking authority to establish any rules to carry out the requirements of any title or part of any title that the department administers and that are necessary to implement the Title IV-D child support program and to effectuate any federal legislative or regulatory changes.

(2) Notwithstanding any law to the contrary, the department shall have authority after July 1, 1997, to promulgate any emergency rules, following approval by the attorney general and reporter pursuant to § 4-5-208, to implement chapter 551 of the Acts of 1997 or of any title or part of any title that the department administers and that may be necessary to implement chapter 551 of the Acts of 1997, which emergency rules shall become effective upon the effective date of any provisions of Acts 1997, ch. 551, if the implementation period of any provisions of chapter 551 of the Acts of 1997, occurs before July 1, 1998; provided, however, that the department shall promulgate permanent rules to implement chapter 551 of the Acts of 1997, pursuant to a rulemaking hearing as required by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Nothing in this subsection (a) shall be construed to abrogate the ability of the department at any time to utilize the provisions for implementing emergency rules as otherwise permitted by the Uniform Administrative Procedures Act.

(b) Notwithstanding any other state law to the contrary, the department shall have the authority to immediately implement any federal legislative or regulatory changes by emergency rules following approval by the attorney general and reporter pursuant to § 4-5-208 if such federal legislative or regulatory changes occur before July 1, 1998; provided, however, that permanent rules shall be promulgated pursuant to the Uniform Administrative Procedures Act. Nothing in this subsection (b) shall be construed to abrogate the ability of the department at any time to utilize the provisions for implementing emergency rules as otherwise permitted by the Uniform Administrative Procedures Act.

(c) Notwithstanding any other law to the contrary, any forms mandated by the secretary of health and human services that are required to be utilized by the department of human services in any aspect of the Title IV-D child support program administered by the department shall be implemented immediately by emergency rule of the department following approval by the attorney general and reporter pursuant to § 4-5-208, and shall, in all respects, immediately supersede any forms in use at the time the department implements the use of such federal forms by emergency rule. Any requirements of the laws or regulations of this state that are inconsistent with the language or procedures established by such federal forms shall be subordinate to the requirements imposed by such federal forms.

(d) Prior to the filing of a notice of rulemaking for permanent rules pursuant to this section, the rules shall be sent by the department for review by an advisory group composed of two (2) representatives of the state court clerks' conference appointed by the president of the state court clerks' association, two (2) representatives of the judges of courts who have child support responsibilities, one of whom will be appointed by the chief justice of the supreme court and one of whom will be appointed by the president of the council of juvenile and family court judges, a representative of the administrative office of the courts, and two (2) representatives of the department of human services designated by the commissioner. Nothing contained in this section shall be construed to prevent the department from filing any notice of rulemaking prior to or at the time the proposed permanent rules are sent to the advisory group where the department determines that immediate filing of the notice without prior review by the advisory group is necessary to meet any requirements relative to the potential expiration of emergency rules or to comply with any federal statutory or regulatory requirements or any federal policy directives, nor shall the requirement of this subsection (d) be construed to supersede any requirements of subsection (c).



§ 71-1-133 - Child care services fraud -- Restitution -- Civil recovery of overpayments.

(a) (1) Whoever knowingly obtains, or attempts to obtain, or aids or abets any person or entity to obtain or attempt to obtain, by means of a willfully false statement or representation or by impersonation, or by any fraudulent scheme, any child care services, or payments for child care services, that are provided under any program by the department of human services or by or through any of the department's grantees or contractors, to which such person or entity is not entitled, or of a value greater than that to which such person or entity is entitled, the value of which is, or would be, one hundred ($100) or more, commits a Class E felony. Upon conviction, such person shall be sentenced for such offense as provided by law, or shall be fined not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), or both.

(2) If the value of child care services or the payment for such services obtained in the manner described in subdivision (a)(1) is, or would be, less than one hundred dollars ($100), such person commits a Class A misdemeanor and shall be sentenced for such offense, or shall be fined, or both, as provided by law.

(b) In addition to any of the penalties pursuant to subsection (a), any person convicted of any offense specified in subsection (a) shall be ordered to make restitution in the total amount found to be the value of the child care services that form the basis for the conviction. In the event any person ordered to make restitution pursuant to this section is found to be indigent and, therefore, unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

(c) Notwithstanding any other law to the contrary, prosecutions for any of the offenses specified in subsection (a) shall be commenced within four (4) years next after the commission of the offense. For purposes of this subsection (c), any such offense that is based upon a willful failure to report information as required by law or by any program requirements relating to eligibility for child care services is considered a continuing offense until such information is reported.

(d) The department may recover by civil action in any appropriate court the value of child care services that have been incorrectly paid to or received by any person or any entity and the costs of the proceeding and reasonable attorneys fees necessary for collection.

(e) (1) For purposes of this section, "child care" means the supervision, protection, and provision for the basic physical, developmental or emotional needs of a child, or evidence of any effort to provide for, or any apparent or stated intent to provide for, the supervision, protection, and basic physical, developmental or emotional needs of a child by any person or entity outside the child's own home or by a person who comes to the child's home, whether or not the person or entity is licensed to provide such care or is unregulated.

(2) For purposes of this section "services" means the payment for, or provision by, the department, its grantees or its contractors of:

(A) Any costs of, or any fees for, child care provided by any person or entity;

(B) Any transportation costs or any transportation fees for the child to obtain child care or any related child care services; or

(C) Any food supplement or meal assistance programs, excluding the food stamp or food assistance program under chapter 5, part 3 of this title, for a child who is receiving child care.



§ 71-1-134 - License, certification or registration -- Notifications -- Prerequisites -- Web site -- Electronic notifications.

(a) The department and each board, commission, agency or other governmental entity created pursuant to this title shall notify each applicant for a professional or occupational license, certification or registration from the department, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, guidelines, and policies setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, guidelines, and policies.

(b) The department and each board, commission, agency or other governmental entity created pursuant to this title shall notify each holder of a professional or occupational license, certification or registration from the board, commission, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and each board, commission, agency or other governmental entity created pursuant to this title shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and each board, commission, agency, or other governmental entity created pursuant to this title shall allow each holder of a professional or occupational license, certification or registration from the department, board, commission, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and each board, commission, agency or other governmental entity created pursuant to this title shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.



§ 71-1-135 - Victims of human trafficking.

(a) The commissioner of human services shall establish a plan for the delivery of services to victims of human trafficking after consultation with the following departments:

(1) Department of children's services;

(2) Department of health;

(3) Department of intellectual and developmental disabilities;

(4) Department of mental health and substance abuse services; and

(5) Tennessee bureau of investigation.

(b) The plan developed under subsection (a) shall include, but not be limited to, provisions to:

(1) Identify victims of human trafficking in this state;

(2) Identify community-based services for victims of human trafficking;

(3) Assist victims of human trafficking through the provision of information regarding access to benefits and services to which those victims may be entitled;

(4) Coordinate delivery of services and information concerning health care, mental health care, legal services, housing, job training, education and victim's compensation funds;

(5) Prepare and disseminate educational materials and provide training programs to increase awareness of human trafficking and the services available to victims; and

(6) Assist victims of human trafficking with family reunification.

(c) In addition to the requirements of subsection (b), the plan shall include a timeline for which the department anticipates the state would be capable of implementing the plan, along with anticipated rates of assistance to victims of human trafficking, cost of implementation, an itemized rationale for both, and any other factor that the department opines will significantly contribute to or detract from the success of implementing the plan.

(d) By July 1, 2013, the department of human services shall transmit a copy of the plan and issue a report to the chair of the judiciary committee of the senate and the chair of the criminal justice committee of the house of representatives.






Part 2 - Advances to Social Services Contractors

§ 71-1-201 - Advance payment.

Organizations, businesses, or institutions engaged in contracts with the state to provide social services to third parties, including Title XX, compiled in 42 U.S.C. §§ 1397 et seq., weatherization, low income energy assistance and other community services administered or funded by the department of human services, that are partially funded by federal grants provided on a cost reimbursement basis, may request advance payment from the state.



§ 71-1-202 - Application to state agency or department.

Organizations or businesses having state contracts to provide services may make application to the state agency or department having jurisdiction over the contractor for advance payment. No funds shall be released to the contractor until the third party contractor has demonstrated that state matching fund requirements have been met.



§ 71-1-203 - Approval -- Procedure.

Upon approving an application for funds, the state agency or department with jurisdiction over the contractor shall forward the application to the director of accounts for payment.



§ 71-1-204 - Limitation on use of funds.

Funds provided under this part shall only be used to cover costs incurred by third party social service contractors to cover necessary capital expenditures, to provide cash flow, or for other proper purposes where payment is required in cash and cost reimbursement is unacceptable.



§ 71-1-205 - Procedures for advance payments -- Limitation -- Appropriation.

(a) The commissioner of finance and administration is directed to establish procedures to provide for the advance payments authorized in § 71-1-201. At the termination of the contract or upon termination of provision of contracted social service by the agency, the department of human services shall withhold any outstanding advance from funds otherwise payable to the agency under the contract with the department.

(b) The advance payments shall not exceed an amount appropriated for the advance payments in the general appropriations act for each fiscal year.









Chapter 2 - Programs and Services for Elderly Persons

Part 1 - Commission on Aging and Disability

§ 71-2-101 - Short title.

This part may be cited and shall be known as the "Tennessee Commission on Aging and Disability Act of 2001."



§ 71-2-102 - Purposes of part.

The purposes of this part are to provide a comprehensive and coordinated service system for the state's aging population, giving high priority to those persons in greatest need, to conduct studies and research into the needs and problems of the aging, and to provide a system of home and community based long-term care services that is responsive to the needs of all Tennesseans regardless of age, disability, or economic status.



§ 71-2-103 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Area agency on aging" means any agency that has been designated by the commission to plan for and provide services to the elderly and disabled within a defined geographic area;

(2) "Commission" means the commission on aging and disability;

(3) "Home and community based long term care" means supportive services, including, but not limited to, personal assistance, homemaker and chore services, adult day services, assistive technology, home delivered meals, assisted transportation and mobility services, respite and hospice care, and rehabilitative care, that are provided to older persons and individuals with disabilities to remain independent and avoid inappropriate institutionalization and that help individuals maintain physical, social, and spiritual independence in the least restrictive environment;

(4) "Older Americans Act" means the Older Americans Act of 1965, as amended, compiled in 42 U.S.C. § 3001 et seq.; and

(5) "Planning and service area" means a geographical division of the state that serves as an administrative unit for the purpose of planning and delivering services to older persons.



§ 71-2-104 - Creation and composition of commission -- Terms of office.

(a) There is hereby created a commission known as the Tennessee commission on aging and disability, which shall plan, develop, and administer projects, programs, services and state and federal funds designated for, and relating to, disabled adults and older persons in this state, including those sponsored by the federal government, when such projects, programs and services are not the specific responsibility of another state agency pursuant to some other federal or state law. The commission shall be designated as the sole state agency to plan and administer all state activities related to and authorized under the Older Americans Act, compiled in 42 U.S.C. § 3001 et seq., except for Title V activities under the Older Americans Act, compiled in 42 U.S.C. § 3056 et seq., which shall be administered by the department of labor and workforce development.

(b) The commission shall consist of twenty-two (22) members, who shall be persons who provide leadership in programs for the elderly and disabled in the state. Nineteen (19) of the members shall be appointed by the governor, in accordance with this part. Members may come from such diverse areas as housing, recreation, employment, medicine, nursing, social service, business, adult education, long-term care, religion, research and advocacy. It is desirable that the commission membership reflect the geographic diversity of the state, and include minorities and women at least in proportion to their presence in the state's population and that at least one half (1/2) of the membership be representative of the population served. Staff members of programs funded wholly or in part by the commission shall be ineligible to serve as commission members.

(c) (1) Members of the commission shall be appointed as follows:

(A) One (1) person shall be appointed by the governor from each of the nine (9) planning and service areas, in consultation with each of the nine (9) advisory councils to the nine (9) area agencies on aging. The governor may appoint such persons from a list of two (2) persons nominated by each advisory council to the nine (9) area agencies on aging. In making these appointments, the governor shall strive to achieve adequate representation from both rural and urban areas. Nothing shall preclude members of the advisory councils from being appointed as commission members;

(B) One (1) member of the governor's personal staff, who shall be appointed by the governor;

(C) One (1) person who is an active member of a chartered, statewide organization that advocates exclusively for older persons shall be appointed by the governor. Each such organization may submit two (2) nominations for consideration by the governor;

(D) One (1) person who is an active member of a federally chartered organization with statewide membership and chapters chartered in this state, that advocates exclusively for older persons, shall be appointed by the governor. Each such organization may submit two (2) nominations for consideration by the governor;

(E) One (1) person who is an active member of a chartered, statewide organization that advocates exclusively for disabled persons shall be appointed by the governor. Each such organization may submit two (2) nominations for consideration by the governor;

(F) The commissioners of human services, health, veterans services, mental health and substance abuse services, and intellectual and developmental disabilities, and the director of TennCare or their designees;

(G) The executive director of the council on developmental disabilities; and

(H) The speaker of the senate and the speaker of the house of representatives each shall name one (1) legislator from such speaker's respective house to serve on the commission as ex officio members without voting power to attend and sit with the commission in open meetings, in order to report back to the general assembly on actions being taken or considered by the commission.

(2) The governor may ask the nominating body in any case for additional nominees.

(d) As vacancies occur on the commission, persons shall be appointed to fill the vacancy for the unexpired term, in accordance with the original nomination process.

(e) (1) Members appointed to serve on the commission pursuant to this section shall be appointed in accordance with the criteria established in this section. Members of the commission as it existed prior to October 1, 2012, may be eligible for nomination and appointment pursuant to the criteria established in this section.

(2) The terms of office for members of the commission shall be six (6) years, except for members of the governor's personal staff and cabinet whose terms shall be coterminous with that of the appointing governor, and except for the legislators appointed pursuant to subdivision (c)(1)(H) whose terms shall be coterminous with the terms for which they have been elected to the general assembly. Vacancies shall be filled by appointment pursuant to the criteria in this section only for the remainder of the unexpired term.

(3) A two-year absence from commission membership qualifies any member for reappointment following the criteria of this section.



§ 71-2-105 - Powers and duties of commission.

(a) The commission shall:

(1) Meet as necessary to transact business; provided, that meetings shall be held at least quarterly;

(2) Promulgate bylaws to provide for the election of officers, establishment of committees, meetings, and other matters relating to commission functions;

(3) Elect a chair, a vice chair, and three (3) representatives, one (1) from each of the three (3) grand divisions, who shall comprise the executive committee to function between quarterly meetings;

(4) Allocate funds for projects and programs for older persons and disabled adults, subject to the limits of the appropriation by the general assembly and funds available or received from the federal government for such projects and programs. The commission is authorized to accept funds from the federal government and private sources and to administer such funds to achieve its purposes pursuant to § 71-2-104(a);

(5) Serve as an advocate within government and in the community for older persons and disabled adults in Tennessee;

(6) Designate planning and service areas and area agencies on aging in accordance with the Older Americans Act, compiled in 42 U.S.C. § 3001 et seq., and federal regulations promulgated under the Older Americans Act. The commission shall review the boundaries of the planning and service areas from time to time and shall change them as necessary to comply with the Older Americans Act or to reflect changes in governmental boundaries or major changes in population distribution;

(7) Adopt the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the purpose of administrative hearings and rulemaking as required under this part;

(8) Receive the cooperation of other state departments and agencies in carrying out the policies and objectives of this part;

(9) [Deleted by 2012 amendment.]

(10) Enter into such contracts and make such grants within the limits of appropriated funds, as are necessary or appropriate under this part, and in a manner consistent with state or federal law; and

(11) Make available to older persons information concerning the nutritional benefits of eating garden produce to promote participation by older persons in community gardens, as defined in § 43-24-102.

(b) In addition to the powers, responsibilities or duties granted to the commission elsewhere in this part, the commission may:

(1) Promulgate, amend, revise, and rescind such rules as are necessary and appropriate to carry out the purposes of this part in accordance with the Uniform Administrative Procedures Act;

(2) Create subcommittees to undertake such special studies as it shall authorize and include in such subcommittees persons qualified in any field of activity relating to aging or disability, or both;

(3) Advise the governor and the heads of state departments and agencies regarding policies, programs, services, allocation of funds, and the needs of older persons and disabled adults in Tennessee and make recommendations for legislative action to the governor and to the general assembly;

(4) Hold hearings, conduct research and other appropriate activities to determine the needs of older persons and disabled adults in the state, including particularly, but not limited to, their needs for health and social services, and to determine the existing services and facilities, private and public, available to meet those needs;

(5) Develop and conduct, alone or in coordination with other agencies, research and demonstration projects and programs that provide training, education, and services to advance the interests of older persons and disabled adults; and

(6) Stimulate more effective use of existing resources and services for older persons and disabled adults and develop programs, opportunities and services that are not otherwise provided for older persons and disabled adults, with the aim of developing a comprehensive and coordinated system for the delivery of health and social services.

(c) (1) In addition to the powers, responsibilities, and duties granted to the commission, the commission shall operate an outreach and counseling program through the state health insurance assistance program (SHIP) to provide state residents with information, education, and counseling relative to:

(A) Medicare;

(B) TennCare;

(C) Medicare supplement insurance;

(D) Enrollment in the medicare prescription drug plan (Part D), and the accompanying low-income subsidy;

(E) Finding help with the cost of prescription drugs during coverage gaps and access to drugs not covered under Part D;

(F) Medicare advantage options;

(G) Long-term care planning and insurance;

(H) Claims and billing problem resolution, information, and referral on public benefit programs;

(I) Employer and retiree health insurance options for those with medicare and veterans benefits; and

(J) Other military health insurance for those with medicare.

(2) Minimally, such outreach shall include:

(A) A program to assist medicare-eligible persons in processing the necessary documents in order to participate in the programs in subdivision (c)(1);

(B) A toll-free number staffed during business hours to provide information regarding the programs in subdivision (c)(1);

(C) A web site or referral to web site links that provide information regarding the programs in subdivision (c)(1); and

(D) Presentations to senior groups regarding the availability of the programs in subdivision (c)(1).

(3) The commission shall implement the outreach program within the commission's available resources.

(4) The commission may delegate any or all such responsibilities to a private or public contractor.

(5) The commission is authorized to make application for grants to fund programs set forth in subdivision (c)(1).

(6) The commission may adopt rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this subsection (c).

(d) Nothing in this part or the Long-Term Care Community Choices Act of 2008, compiled in chapter 5, part 14 of this title, shall authorize the commission to exercise any control or authority over any aspect of the administration of programs for home and community-based long-term care services that were operating on the basis of federal waivers in effect on June 19, 2001.



§ 71-2-106 - Reimbursement for expenses of commission members.

Members of the commission shall receive no compensation for their services other than a reimbursement for traveling and other expense incurred in the attendance of meetings required by this part or other meetings authorized by the commission. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 71-2-107 - Executive director.

(a) The governor shall appoint the executive director. The executive director shall be the chief administrative officer of the commission. The director shall be a full-time employee of the commission and shall have such education as deemed necessary by the governor, with a minimum of five (5) years' experience in the fields of aging or disability or administrative experience necessary to properly operate and manage the programs under this part. The executive director shall have the authority to conduct ordinary and necessary business in the name of the commission in accordance with this part and as determined by the commission from time to time.

(b) The executive director shall:

(1) Be available to serve or be represented on state level committees or bodies where the purpose of that state body or committee is concerned with the general health, education or welfare of the citizens of Tennessee when older persons or disabled adults are affected by the decisions of that body;

(2) Develop, as required under the provisions of the Older Americans Act, compiled in 42 U.S.C. §§ 3001 et seq., a plan for state programs, services and activities for older persons, to be updated periodically;

(3) Supervise the expenditure of funds and be responsible for complying with all applicable provisions of state and federal law in the receipt of and disbursement of funds;

(4) Serve as an advocate within government and in the community for older persons and disabled adults in Tennessee;

(5) Recommend to the commission such rules as are necessary and appropriate to carry out the purposes of this part;

(6) Employ or contract for the services of experts and technical consultants as may be necessary to carry out the purposes of this part;

(7) Conduct evaluations and prepare reports in accordance with the terms of the Older Americans Act and other state and federal laws;

(8) Within the limits of appropriated funds, employ such personnel as may be required to carry out this part. The executive director shall appoint and may remove all such personnel in accordance with the state service system; and

(9) Provide staff support to the commission.



§ 71-2-108 - Direct or conflicting interests.

If any matter before the commission involves a project, transaction, or relationship in which a member or a member's associated institution, business or agency has a direct or a conflicting interest, the member shall make known to the commission that interest and shall be excused from the proceedings.



§ 71-2-109 - Long-term care ombudsman -- State office -- Personnel.

(a) Within the commission there shall be an established office of the state long-term care ombudsman, referred to as "the office" in this section, which shall carry out those functions delineated in § 307(a)(12) of the Older Americans Act, codified in 42 U.S.C. § 3027(a)(12).

(b) The office shall designate and contract with, either directly or through the area agency on aging, a local grantee to establish and operate a local ombudsman program in each of the designated planning and service areas. Each local ombudsman program shall carry out the duties of the office in each area through paid staff and trained volunteers. For the purposes of carrying out those duties, and only to the extent required by § 307(a)(12)(H)(vi) of the Older Americans Act, codified in former 42 U.S.C. § 3027(a)(12)(H)(vi) [repealed], each local program unit will be considered to be a "subdivision" of the office; provided, that this shall have no effect upon the character of local government or private agencies or corporations, and they shall not be considered to be agencies of the state of Tennessee.

(c) Paid staff and volunteers shall be trained as required by and under the supervision of the office, which shall certify those persons who have been properly trained as "representatives" of the office; provided, that local program employees and volunteers shall not be considered to be employees of the state of Tennessee. The office shall maintain a current listing of certified representatives. Certified representatives shall be immune from liability for acts or omissions committed within the scope of their assigned duties, except for willful, malicious, or criminal acts or omissions or for acts or omissions done for personal gain.



§ 71-2-110 - Congregate meal sites.

The standards and procedures developed by the commission relative to the nutrition program for older persons operated in accordance with the Older Americans Act of 1965, compiled in 42 U.S.C. § 3001 et seq., shall establish a threshold of an annual average of ten (10) congregate and home-delivered meals a day for any nutrition sites.



§ 71-2-111 - Verification of individual background information and performance of criminal history background check of employees and volunteers.

(a) The commission shall require its contractors, grantees, and subcontractors to verify individual background information for newly hired employees and volunteers who provide direct care for, have direct contact with, or have direct responsibility for the safety and care of disabled or elderly persons in their homes.

(b) The commission shall promulgate rules that develop standard procedures specifying minimum requirements applicable to verifying individual background information or performing a criminal history background check of all paid or volunteer in-home care providers for vulnerable elderly and disabled persons. The commission is expressly authorized to promulgate such rules as emergency rules pursuant to § 4-5-208(a)(4) to provide an immediate effective date.

(c) If the criminal history background check is conducted by the Tennessee bureau of investigation or the federal bureau of investigation, it shall be conducted by the submission of fingerprint cards to the Tennessee bureau of investigation or the federal bureau of investigation. Any cost incurred by the Tennessee bureau of investigation or the federal bureau of investigation shall be paid by the organization requesting such investigation and information. If a criminal history background check is conducted by the Tennessee bureau of investigation or the federal bureau of investigation, the payment of such costs shall be made in the amounts established by § 38-6-103.






Part 2 - Old Age Assistance

§ 71-2-201 - Short title.

This part may be cited as the "Old-Age Assistance Law."



§ 71-2-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Assistance" means either money payments made to or in behalf of aged persons in need, or medical care and treatment, nursing home care, drugs including hospitalization, and outpatient care or any other type of remedial care recognized under state law in behalf of aged persons in need, or any of these, but does not include subdivisions (1)(A)-(1)(D) unless the federal Social Security Act, compiled in 42 U.S.C., is amended to include one (1) or more of the following:

(A) Any such payments to or care in behalf of any individual who is an inmate of a public institution, except as a patient in a medical institution, or any individual who is a patient in an institution for tuberculosis or mental diseases;

(B) Any such payments to any individual who has been diagnosed as having tuberculosis or psychosis and is a patient in a medical institution as a result of tuberculosis or psychosis;

(C) Any such care in behalf of any individual, who is a patient in a medical institution as a result of a diagnosis that such individual has tuberculosis or psychosis, with respect to any period after the individual has been a patient in such an institution as a result of such diagnosis, for forty-two (42) days; or

(D) Is not an inmate of any private institution except such private institution as has been approved by the department at the time of receiving assistance;

(2) "Department" means the department of human services;

(3) "Recipient" means a person who was receiving old age assistance benefits during the month of December 1973, and is now qualified under the provisions of Public Law 93-66 to continue to receive a state money payment as a supplement to the federally-provided supplemental security income benefits; and

(4) "Regional director" means the director of a region under chapter 1, part 1 of this title.



§ 71-2-203 - Eligibility for assistance.

Assistance shall be granted under this part to any person who:

(1) (A) Is sixty-five (65) years of age or older;

(B) Is living within this state voluntarily and not for a temporary purpose, that is, with no intention of presently removing from the state; provided, that temporary absence from the state, with subsequent returns to the state or intent to return when the purposes of the absence have been accomplished, shall not, for the purpose of this part, interrupt continuity of residence;

(C) Has not sufficient income or other resources to provide a reasonable subsistence compatible with decency and health; and whose spouse is not able to meet such person's needs as determined by the department's standards; and

(D) Within five (5) years immediately preceding application or during receipt of assistance, has not, in order to evade any provision of this part, made an assignment or transfer of property, the proceeds from which at the fair market value, irrespective of the actual consideration received, would under the state standards of need still be available to meet the needs of the individual. Any transfer of property to a husband, wife, son, daughter, son-in-law, daughter-in-law, nephew or niece, within the period above mentioned, shall be prima facie evidence that the transfer was made with the intent to evade this part; or

(2) Was receiving old age assistance benefits during the month of December 1973, and is now qualified under Public Law 93-66 to continue to receive a state money payment as a supplement to the federally-provided supplemental security income benefits.



§ 71-2-204 - Determination of amount of assistance.

The amount of assistance that any person shall receive in the form of supplementary money payments shall be determined by an application of § 212(a) of Public Law 93-66 and rules and regulations made by the department establishing standards of need and allowable resources to the recipient's present personal and economic circumstances.



§ 71-2-205 - Duties of department.

The department shall:

(1) Supervise the administration of assistance to the needy aged under this part by the regional directors;

(2) Make such rules and regulations and take such action as may be necessary or desirable for carrying out this part. All rules and regulations made by the department shall be binding on the counties and shall be complied with by the respective regional directors;

(3) Establish standards for personnel employed by the department in the administration of this part and make necessary rules and regulations to maintain such standards;

(4) Prepare and supply to the regional directors such forms as it may deem necessary and advisable;

(5) Cooperate with the commissioner of social security, or any federal officer or agency made successor to the commissioner of social security, in any reasonable manner as may be necessary to qualify for federal aid for assistance to the needy aged and in conformity with this part, including the making of such reports in such forms and containing such information as the commissioner of social security may from time to time require, and comply with such provisions as such commissioner may from time to time find necessary to assure the correctness and verification of such reports; and

(6) Publish an annual report and such interim reports as may be necessary.



§ 71-2-206 - Duty of regional directors.

The regional directors shall administer this part in the counties of their regions, subject to the rules and regulations prescribed by the department, and shall report to the department at such time and in such manner as it may direct.



§ 71-2-207 - Appeal to department.

If any award of assistance is modified or cancelled under any provision of this part, the recipient may appeal to the department in the manner and form prescribed by it. The department shall, upon receipt of such an appeal, give the recipient reasonable notice and opportunity for a hearing.



§ 71-2-208 - Finality of departmental decision.

All decisions of the department shall be final and shall be binding upon the county involved and shall be complied with by the regional director or a designated agent.



§ 71-2-209 - Periodical reinvestigation of grants.

All assistance grants in the form of money payments made under this part shall be reconsidered by the regional director or a designated agent as frequently as may be required by the rules of the department. After such further investigation as the regional director or a designated agent may deem necessary or the department may require, the amount of assistance may be changed or assistance may be entirely withdrawn if the recipient's circumstances have altered to warrant such action.



§ 71-2-210 - Change in circumstances of recipient.

If at any time during the continuance of assistance the recipient becomes possessed of any property or income in excess of the amount stated in the application, it shall be the duty of the recipient immediately to notify the regional director or a designated agent of the receipt or possession of such property or income. The regional director or a designated agent may, after investigation, either cancel the assistance or alter the amount of the money payment in accordance with the circumstances. Any assistance paid after the recipient has come into possession of such property or income and in excess of the recipient's need as determined by the department's standards shall be recoverable in a suit by the state as a debt due to the state.



§ 71-2-211 - Removal of recipient from county.

Any recipient who moves to another county in this state shall be entitled, with the approval of the department, to receive assistance in the county to which the recipient has moved, and the regional director or a designated agent of the county from which the recipient has moved shall transfer all necessary records relating to the recipient to the regional director or a designated agent of the county to which the recipient has moved.



§ 71-2-212 - Amendment of part.

All assistance granted under this part shall be deemed to be granted and to be held subject to any amending or repealing statute that may hereafter be passed, and no recipient shall have any claim for compensation, or otherwise, by reason of such recipient's assistance being affected in any way by any amendment or repealing statute.



§ 71-2-213 - Charging for assistance to applicants unlawful.

(a) It is unlawful for any person, firm, or corporation to directly or indirectly either charge or receive anything of value for assisting any person in making application to the proper authorities of this state, or any of them, for relief or assistance under any statutes of this state providing for financial assistance to persons over sixty-five (65) years of age.

(b) A violation of this section is a Class C misdemeanor.



§ 71-2-214 - Unlawful use of lists of recipients.

(a) Except as permitted by §§ 71-1-117 and 71-1-118, it is unlawful for any person, except for purposes directly connected with the administration of this part, to solicit, disclose, receive, make use of, authorize or knowingly permit, participate in, or acquiesce in the use of, any list or names of, or any information concerning, persons applying for or receiving old-age assistance, directly or indirectly derived from the records, papers, files, or communications of the department or divisions of the department, or acquired in the course of the performance of official duties.

(b) A violation of this section is a Class C misdemeanor.



§ 71-2-215 - Penalty for fraudulent acts.

Whoever:

(1) Knowingly obtains, or attempts to obtain, or aids, or abets any persons to obtain by means of a willfully false statement or representation or by impersonation, or other fraudulent device, assistance to which such person is not entitled or assistance greater than that to which such person is justly entitled; or

(2) With intent to defraud, aids or abets in buying or in any way disposing of the property, either personal or real, of a recipient of assistance, without the consent of the department;

commits a Class E felony.



§ 71-2-216 - Assistance not assignable -- Exemption from execution.

Assistance granted under this part is not transferable or assignable, at law or in equity, and none of the money paid or payable under this part shall be subject to execution, levy, attachment, garnishment or other legal process, or to the operation of any bankruptcy or insolvency law.






Part 3 - Medical Care for the Aged

§ 71-2-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Applicant" means a person requesting medical assistance under this part;

(2) "Department" means the department of human services;

(3) "Medical assistance" means vendor payments or other payments for drugs in behalf of any person in need of this form of medical assistance as determined by department standards; and

(4) "Recipient" means a person receiving medical assistance under the terms of this part.



§ 71-2-302 - Determination of amount of medical assistance.

The amount of medical assistance that any person shall receive in the form of drugs under this part shall be determined by measuring the income and resources of such person against the statewide standards provided in § 71-2-303(3) and shall be approved by the regional director or a designated agent and the county mayor of the county in which such person resides.



§ 71-2-303 - Duties of department.

The department shall:

(1) Supervise the administration of medical assistance;

(2) Make such rules and regulations and take such action as may be necessary or desirable for carrying out of this part, to the end that equitable treatment shall be afforded to individuals in similar circumstances. All rules and regulations made by the department shall be binding on the counties and shall be complied with by the respective regional directors;

(3) Establish statewide standards for determining the amount of medical assistance that any person shall receive;

(4) Employ personnel for the administration of this part in conformity with title 8, chapter 30, and the rules and regulations of the department of human resources; and

(5) Publish an annual report and such interim reports as may be necessary.



§ 71-2-304 - Appeal to department by applicant or recipient.

If an application is not acted upon by the regional director, or a designated agent, and the county mayor within a reasonable time after the filing of the application, or is denied in whole or in part, or if any award of medical assistance is modified or cancelled under any provision of this part, the applicant or recipient may appeal to the department in the manner and form prescribed by the department, and shall be afforded a reasonable notice and opportunity for a fair hearing by the department. Written notice of a right to a fair hearing shall be given by the county office to each applicant and recipient at such time as the county office takes any action concerning the amount awarded to the individual or the action on the application of the individual.



§ 71-2-305 - Review on motion of department -- Notice to applicants or recipients -- Hearing -- Decision final.

The department may also, upon its own motion, review any decision of a regional director, or a designated agent, and county mayor, and may consider any application upon which a decision has not been made by the regional director, or a designated agent, within a reasonable time. The department may make such additional investigation as it may deem necessary, and shall make such decision on such application as in its opinion is justified and in conformity with this part. Applicants or recipients affected by such decisions of the department shall be notified of such decision in writing, and shall, upon request, be given reasonable notice and opportunity for a fair hearing by the department. All decisions of the department shall be final and shall be binding upon the county involved and shall be complied with by the regional director or a designated agent.



§ 71-2-306 - Recipient receiving property or income -- Notice required -- Recovery -- Fraudulently obtaining aid or disposing of property -- Penalty.

(a) If, at any time during the certification for medical assistance, the recipient becomes possessed of any property, real or personal, or income in excess of the amount stated in such recipient's application for medical assistance or transfers any of such recipient's property, real or personal, it shall be the duty of the recipient to immediately notify the local county office of the department. Any medical assistance paid after the recipient has come into possession of property, real or personal, or income, or has transferred any of such recipient's property, real or personal, that renders the recipient ineligible to receive medical assistance under the rules and regulations of the department, shall be recoverable in a suit by the state as a debt due the state.

(b) Whoever:

(1) Knowingly obtains, or attempts to obtain, or aids, or abets any person to obtain by means of a willfully false statement or representation or by impersonation, or other fraudulent device, medical assistance to which such person is not entitled or medical assistance greater than that to which such person is justly entitled; or

(2) With intent to defraud, aids or abets in buying or in any way disposing of the property, either personal or real, of a recipient of medical assistance, without the consent of the department;

commits a Class E felony and is punishable accordingly, except such acts shall be punished as Class A misdemeanors where the amount involved is less than five hundred dollars ($500).



§ 71-2-307 - Charge for assistance in obtaining aid -- Misdemeanor.

(a) It is unlawful for any person, firm or corporation to directly or indirectly either charge or receive anything of value for assisting any person in making application to the proper authorities of this state for medical assistance under this part.

(b) A violation of this section is a Class C misdemeanor.



§ 71-2-308 - Improper use of names of recipients -- Penalty.

(a) It is unlawful for any person, except for purposes directly connected with the administration of this chapter, to solicit, disclose, receive, make use of, authorize or knowingly permit, participate in, or acquiesce in the use of, any list or names of, or any information concerning, persons applying for or receiving medical assistance, directly or indirectly derived from the records, papers, files or communications of the department or divisions of the department, or acquired in the course of the performance of official duties.

(b) A violation of this section is a Class C misdemeanor.






Part 4 - Adult Day Care

§ 71-2-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adult day care" means services provided to ten (10) or more adult recipients, for more than three (3) hours per day, by a provider of such services who is not related to such adult, pursuant to an individualized plan of care designed to maintain or restore each adult's optimal capacity for self care through medical or social services;

(2) "Adult day care center" means a facility that provides adult day care services;

(3) "Commissioner" means the commissioner of human services;

(4) "Department" means the department of human services; and

(5) "Related" means, for purposes of this part, a person who is related to the adult day care services recipient as a legal or biological parent, spouse, child, sibling, aunt, uncle, nephew or niece of any degree, grandparent or grandchild of any degree, or cousin to the third degree, or a step parent, or a step grandparent of any degree.



§ 71-2-402 - Licensing requirements.

(a) No person or any entity of any kind, public or private, shall provide adult day care in this state without first obtaining a license as provided in this part.

(b) If any person or entity appears to be subject to the licensing requirements of this part and is currently licensed by any other agency of state government, the commissioner shall consult with the head of such other state agency, and, if after such consultation, the commissioner determines that the services to adults that are provided by the person or entity are adequately regulated by the licensing requirements of that other state agency, then the commissioner may determine that no licensing of such person or entity by the department pursuant to this part shall be necessary.



§ 71-2-403 - Review of records and registries -- Verification -- Exclusion from access to adults.

(a) A review of the records and registries set forth in subdivisions (a)(1)-(6) shall be conducted for all new employees or for volunteers who are counted in the staff/adult participant ratio and those volunteers who have unsupervised access to the adult participants in adult day care centers, and for all new department licensing staff who regulate the adult day care licensing program and all new counselors and supervisors providing services in the adult protective services program:

(1) Criminal background history;

(2) Juvenile records history available to the Tennessee bureau of investigation (TBI);

(3) Any available juvenile court records, if determined necessary by the department;

(4) Vulnerable persons registry pursuant to title 68, chapter 11, part 10;

(5) State's sex offender registry; and

(6) Records of indicated perpetrators of abuse or neglect of children or adults maintained by the department of children's services and the department of human services.

(b) (1) Except as otherwise provided in this subdivision (b)(1) and in subsections (c) and (e), and except where the context or intent would otherwise render the language inapplicable to the persons having access to adults in an adult day care center, the procedures, requirements and any other statutory provisions involving the requirements for disclosure forms, the methodology for obtaining and reporting the fingerprint-based criminal and available juvenile histories of a person, the exclusions of persons with a prohibited records history, the appeals processes, the department's authority to allow by rule of the department for exemptions from a verified prohibited history, permissive review procedures and any other consistent procedures, shall be the same for persons subject to this section as those provided in § 71-3-507 for persons having access to children in childcare agencies licensed by the department of human services pursuant to chapter 3, part 5 of this title; provided, that the adult day care center, and not the department, shall be responsible for all of the costs of the fingerprint background checks conducted by the TBI and the federal bureau of investigation for its employees or volunteers subject to this section.

(2) With respect to volunteers, this section applies only to those volunteers who serve as volunteers for more than thirty-six (36) hours in any one (1) calendar year.

(c) The adult day care center may require that the costs of the background check be a part of the application process by a prospective employee or volunteer, or it may pay the costs and recover the costs of the fingerprint-based background checks from the prospective employee following employment. The department shall pay all costs required for its employees subject to the required background reviews.

(d) The TBI shall make any reports of positive matches pursuant to this section in the same manner as provided for any of the processes authorized by § 71-3-507.

(e) Conviction by a criminal court or adjudication by the juvenile court for an offense or a lesser included offense involving the physical, sexual or emotional abuse, neglect, financial exploitation or misuse of funds or theft from any person, or that constitutes conviction or adjudication for an offense involving violence against any person, or conviction of an offense involving the manufacture, sale, possession or distribution of any drug, or a no-contest plea to such offenses, and any pending warrants, indictments, presentments or petitions for such offenses, or the identification of any person on the department of health's vulnerable persons registry pursuant to title 68, chapter 11, part 10, on the state's sex offender registry or identification as a perpetrator of abuse or neglect of children or adults in the records of the department of children's services or department of human services as provided in § 71-3-515 shall disqualify such person from employment with, or from having any access whatsoever to adults in, an adult day care center as defined by this part, and from employment with the department as regulatory staff in the department's adult day care licensing program and service staff in the adult protective services program.



§ 71-2-404 - Profits -- Application requirements.

If an adult day care center is operated only by a municipality or county or by a nonprofit corporation, no part of the net earnings may lawfully inure to the benefit of any private shareholder or individual. An applicant for initial licensure as an adult day care center shall file with the department, pursuant to its regulations, an application on forms furnished by the department, which shall include, but not be limited to, the following:

(1) Evidence satisfactory to the department that the applicant, its directors and officers, if the applicant is a nonprofit corporation, and the person designated to manage the day to day affairs of the proposed adult day care center are of reputable and responsible character;

(2) Evidence satisfactory to the department of the ability of the applicant to comply with this part and of rules and regulations adopted pursuant to this part by the department;

(3) Such other information as may be required by the department for the proper administration and enforcement of this part.



§ 71-2-405 - Licensing procedures -- Fees -- Biennial licenses -- Transfers of licenses.

(a) (1) An application for a license shall be submitted to the department in such manner as the department may require.

(2) An application for a license shall be accompanied by the appropriate fee for the license and shall be received by the department not less than thirty (30) days prior to the expiration date of the existing license. Failure to timely submit a renewal application for a license shall result in expiration of the existing license.

(3) Each application submitted to the department for a new license or for the renewal of a license shall be accompanied by the fee required for the license.

(4) The commissioner may approve applications for renewal of a license as a biennial or triennial licensee if the commissioner determines that the applicant's methods of care and history of compliance clearly demonstrate that a biennial or triennial license is warranted.

(5) The fees for adult day care centers shall be:

(A) (i) Centers caring for less than twenty (20) participants:

Annual Fee......................$ 125

Biennial Fee ......................$ 175

Triennial Fee ......................$ 200

(ii) Centers caring for twenty (20) to one hundred (100) participants:

Annual Fee......................$ 200

Biennial Fee ......................$ 250

Triennial Fee ......................$ 300

(iii) Centers caring for more than one hundred (100) participants:

Annual Fee......................$ 400

Biennial Fee ......................$ 450

Triennial Fee ......................$ 500

(B) The fees shall be earmarked and dedicated to the department for the improvement of the quality of adult services in this state.

(C) If the department issues a temporary license after the application fee is paid, no further fee shall be required until the adult day care center applies again for an annual license or for renewal of the regular annual, biennial or triennial license.

(D) Any adult day care center that is operated by a public, nonprofit agency or local municipality operating under a grant from the department and that pays an administrative fee as part of the monitoring requirements of such grant shall be exempt from the licensing fee.

(b) (1) If the department determines that the applicant for annual license does not meet all of the requirements for such license, but has presented satisfactory evidence that the facility that is proposed for the care of adults has received fire safety, environmental safety and any necessary food establishment approval, that the applicant and the personnel who will care for the adults are capable in substantially all respects to care for the adults and that the applicant has the ability and intent to comply with the licensing law and regulations, the department may issue a temporary license to the applicant.

(2) The purpose of the temporary license is to permit the license applicant to demonstrate to the department that the applicant has complied with all licensing laws and regulations applicable prior to the issuance of an initial annual license.

(3) Within six (6) months of the issuance of the temporary license, the department shall determine if the applicant has complied with all regulations governing the adult day care centers. The department may extend the period of the temporary license for an additional six (6) months if the department determines that the applicant has made substantial progress in meeting the requirements of the law and regulations for an initial annual license.

(4) (A) If the department determines that the applicant for any license complies with all licensing laws and regulations for adult day care centers, the department shall issue an annual, biennial or triennial license. The department may issue a restricted license as provided in § 71-2-407 if circumstances warrant. If the applicant has not complied with such laws or regulations or if circumstances do not warrant the issuance of a restricted license, the application shall be denied.

(B) A biennial or triennial license may not be granted as the first license immediately following any temporary license. If a biennial or triennial license is granted, the commissioner may limit the biennial or triennial license to an annual or biennial or triennial license at the next renewal period, or may at any time reduce the biennial or triennial licensure period to a shorter period. Such reduction in the licensing period may be appealed pursuant to the procedures for appeal of license denials or revocations.

(C) The annual, biennial or triennial license shall expire, respectively, twelve (12), twenty-four (24) or thirty-six (36) months from the date of its issuance unless the licensee has made timely reapplication for renewal and the department has not determined the status of the application, in which case the existing license shall continue in effect, unless suspended, until such determination is made and until a timely filed appeal is resolved by entry of a final order regarding the license application pursuant to § 4-5-314.

(c) (1) Each license issued or renewed pursuant to this part shall not be transferable to any other person or entity, and the sale, or transfer of the adult day care facility by any means, from the person or entity that is named as the licensee to any other person or entity shall void the existing license or any pending appeal of the denial or revocation of the existing license, and shall require an application by the transferee for an annual license and the payment of the required licensing fee. The adult day care center, the ownership or control of which has been transferred by the existing licensee, may not continue operation until a temporary or annual license is granted to the transferee. The new licensee in such circumstances may not be the transferor or any person or entity acting on behalf of the transferor.

(2) If, however, the department determines that any person or entity has transferred nominal control of a center to any persons or entities who are determined by the department to be acting on behalf of the purported transferor in order to circumvent a history of violations of the licensing law or regulations or to otherwise attempt to circumvent the licensing law or regulations or any prior licensing actions instituted by the department, the department may deny the issuance of any license to the applicant. The denial of the license may be appealed as provided in § 71-2-408.

(3) (A) The license of any center shall not be voided nor shall any pending appeal be voided pursuant to this subsection (c) solely for the reason that the center is subject to judicial orders directing the transfer of control or management of an adult day care center or its license to any receiver, trustee, administrator or executor of an estate, or any similarly situated person or entity.

(B) If the current licensee dies, and provided that no licensing violations require the suspension, denial or revocation of the agency's license, the department may grant family members of the licensee, or administrators or executors of the licensee, a temporary license to continue operation for a period of six (6) months. At the end of such period, the department shall determine whether an annual or extended license should be granted to a new licensee as otherwise provided in this section.

(C) Nothing in this subsection (c) shall be construed to prevent the department from taking any regulatory or judicial action as may be required pursuant to the licensing laws and regulations that may be necessary to protect the adults in the care of such center.



§ 71-2-406 - Revocation of license.

(a) If, during the period of any license issued by the department, it determines that the license issued to the adult day care center should be revoked because of a failure to comply with the standards of this part or the regulations adopted pursuant to this part for the operation of such a center, the department may, after notice and an opportunity to show compliance with all lawful requirements for retention of the license, revoke such license upon sixty (60) days' notice to the licensee or other person responsible for the day to day operation of the adult day care center.

(b) (1) A license may be summarily suspended by the department if, pursuant to § 4-5-320, the department finds in its summary suspension order that the public health, safety, or welfare imperatively requires emergency action, and incorporates a finding to that effect in its order, and that the order states what action must be taken by the licensee to immediately effect compliance with the licensing standards.

(2) The summary suspension order shall be reviewed by a hearing officer appointed by the commissioner within five (5) working days of the suspension order, excluding Saturdays, Sundays and legal holidays, who shall make a written determination of whether probable cause exists for continuance of the suspension order after opportunity for response and an informal hearing before such officer by the licensee.

(3) The department shall adopt such other rules as may be necessary to provide due process procedures involving the licensing of adult day care centers that are consistent with law, and to accomplish the revocation, denial and suspension of license procedures as may be required by this part.



§ 71-2-407 - Restricted licenses.

(a) In determining whether to deny, revoke or suspend a license, or in granting any license, the department may choose to deny, revoke or suspend or grant only certain authority of the licensee to operate and may permit the licensee to continue operation, but may restrict or modify the licensee's authority to provide certain services or perform certain functions, including, but not limited to: transportation or food service, enrollment of adult participants at the center, the center's hours of operation, the center's use of certain parts of the center's physical facilities or any other function of the adult day care center that the department determines should be restricted or modified to protect the health, safety or welfare of the adult participants. The actions authorized by this subdivision (a) may be appealed as otherwise provided in this part for any denial or revocation.

(b) At any hearing on a denial, revocation or suspension, the administrative law judge or hearing officer may, as part of the decision regarding the status of the applicant's or licensee's license, direct that the adult day care center be allowed to operate on a probationary or conditional status, or may allow the license to remain in effect with any restrictions or conditions on the center's authority to provide care.



§ 71-2-408 - Notification of denial -- Hearings.

Immediately upon the denial of any application for issuance or renewal of a license or upon the revocation of any license, the department shall notify the applicant in writing. Not later than ten (10) days after the department mails the notice, the applicant may submit a written petition for a hearing to the department. Upon receipt by the department of the petition in proper form, such petition shall be set for hearing. The hearing shall be held within sixty (60) days of receipt of the petition. The proceedings shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, with the department having all the powers granted in the Uniform Administrative Procedures Act to ensure:

(1) Compliance with regulations adopted pursuant to this chapter;

(2) Continued demonstrated community need;

(3) Conformity of the program to individual participants' assessed and reassessed needs and interests with particular attention to visual, auditory and equipment needs;

(4) Suitability of program changes to the community and participants served; and

(5) Compliance with any requirements of law or regulations pertaining to fire and safety.



§ 71-2-409 - Inspections -- Refusal -- Probation.

(a) The department may conduct inspections of every licensed facility or suspected adult day care center. The evaluation method adopted by the department shall be published and distributed to each licensed adult day care center and any other interested person.

(b) Any duly authorized officer, employee or agent of the department may, upon presentation of proper identification, enter and inspect any place providing adult day care at any time, with or without advance notice, to secure compliance with, or to prevent a violation of, any provision of this part or any regulation adopted under this part. If refused entrance for inspection of a licensed or suspected adult day care center, the chancery or circuit court of the county where the licensed or suspected adult day care center is located may issue an immediate ex parte order permitting the department's inspection upon a showing of probable cause and the court may direct any law enforcement officer to aid the department in executing such order and inspection. Refusal to obey such order may be punished as contempt.

(c) (1) If, during the licensing period, the department determines that an adult day care center is not in compliance with the laws or regulations governing its operation, the department may place the adult day care center on probation for a definite period of not less than thirty (30) days nor more than sixty (60) days as determined by the department, and the department shall require the posting by the center of the notice of probation. The department shall provide the center a written basis describing the violation of the licensing rules that support the basis for the probationary status.

(2) (A) If placed on probation, the center shall immediately post a copy of the probation notice, together with a list provided by the department of the violations that were the basis for the probation, in a conspicuous place as directed by the department and with the center's license, and the center shall immediately notify in writing the responsible adult day care participant and the responsible relative or caretaker of each of the adults in its care of the center's status, the basis for the probation and of the center's right to an informal review of the probationary status.

(B) If the center requests an informal review within two (2) business days of the imposition of probation, either verbally or in writing to the department's licensing staff that imposed the probation, the department shall informally review the probationary status by a departmental staff person who was not involved in the decision to impose the probation. The center may submit any written or oral statements as argument to the departmental staff person within five (5) business days of the imposition of the probation. Written and oral statements may be received by any available electronic means. The departmental staff person shall render a decision in writing upholding, modifying or lifting the probationary status within ten (10) business days of the imposition of the probation.

(3) If the departmental staff person does not lift the probation under subdivision (c)(2)(B), the center may also appeal such action in writing to the commissioner within five (5) business days of the receipt of the notice of the departmental staff person's decision regarding the center's probationary status as determined in subdivision (c)(2)(B). If timely appealed, the department shall conduct an administrative hearing pursuant to the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, concerning the department's action within fifteen (15) business days of receipt of the appeal and shall render a decision in writing within seven (7) business days following conclusion of the hearing. The hearing officer may uphold, modify or lift the probation.

(4) This subsection (c) shall be discretionary with the department, and shall not be a prerequisite to any licensing action, to suspend, deny or revoke a license of an adult day care center.

(d) The department shall make available to all interested persons a list of all licensed adult day care centers and the services that each facility provides. Reports on the results of each inspection, evaluation or consultation performed pursuant to this section shall be kept on file in the department, and all inspection reports, consultation reports, lists of deficiencies and plans of correction shall be open to public inspection during regular business hours.



§ 71-2-410 - Governing boards.

The department shall require each adult day care center operated by a municipality or county or by a nonprofit corporation and caring for ten (10) or more persons to have a governing board. The governing board of an adult day care center, having final authority and responsibility for conduct of the center, shall be comprised of four (4) or more persons. The governing board may include members who may be recipients of the services of the adult day care center, relatives of such recipients, or representatives of community organizations with particular interest in programs for the elderly. No member of the governing board, nor any member of the immediate family of a member of the governing board, shall have any direct or indirect interest in any contract for supplying services to the adult day care center.



§ 71-2-411 - Compliance.

Each adult day care center that files an affidavit with the department as of January 1, 1997, certifying that such facility is in existence and in operation shall have two (2) years to fully comply with this part.



§ 71-2-412 - Rules and regulations.

(a) The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) All rules and regulations promulgated to effectuate the purposes of this part shall also be reviewed by the health and welfare committee of the senate and the health committee of the house of representatives.

(c) Notwithstanding any law to the contrary, the commissioner shall have the authority to amend the rules for licensure of adult day care by entities contracted to provide medicaid-reimbursed home- and community-based services pursuant to chapter 5, part 14 of this title, as needed to be consistent with the home- and community-based settings final rule, published in the Federal Register at 79 FR 2947 (January 16, 2014), including the authority to differentiate licensure requirements for any entity contracted to provide medicaid-reimbursed home- and community-based services pursuant to chapter 5, part 14 of this title, in order to allow the facility or entity to comply with the federal rule and continue to receive medicaid reimbursement for home- and community-based services. Rules adopted by the department under this subsection (c) shall be developed with input from stakeholders and promulgated in accordance with the Uniform Administrative Procedures Act; provided, however, that the department shall not promulgate emergency rules under this subsection (c) as defined in § 4-5-208. Licensure survey and enforcement shall be conducted in a manner consistent with any rule issued under this subsection (c).



§ 71-2-413 - Advisory committee.

There is hereby established an advisory committee consisting of not less than seven (7) members appointed by the commissioner. The advisory committee shall assist the commissioner in implementing this part. The advisory committee shall reflect the diversity of this state with respect to urban and rural areas, the three (3) grand divisions and the various ethnic groups of this state.



§ 71-2-414 - Implementation.

It is the intent of the general assembly that this part, with the exception of the employment of one (1) employee to assist in the implementation of this part, be implemented within the existing resources of the department.



§ 71-2-415 - Construction.

This part is declared to be remedial in nature and this part shall be liberally construed to effectuate its purposes.



§ 71-2-416 - Adult day care and senior centers as model programs.

(a) The department of finance and administration shall designate up to five (5) publicly or privately supported adult day care centers or senior centers within the state as model programs worthy of emulation with respect to one (1) or more of the following activities:

(1) Comprehensive health education programs;

(2) Nutrition assessment and screening;

(3) Nutrition counseling; or

(4) Health or nutrition referral services.

(b) The selected model programs shall be programs that are designed to enhance the dignity and wellness of senior citizens and to encourage the independence and involvement of senior citizens in the community. The selected model programs must also be designed to achieve a tangible impact in areas that are traditionally socially and economically underserved.

(c) Prior to designating the model programs, nominations shall be solicited from across the state. In selecting model programs, due consideration shall be given to the level of community acceptance and support for the programs and to the techniques by which the acceptance and support have been achieved.

(d) Subject to the availability of funding for such purposes as contained within the fiscal year 2007-08 budget of the department of finance and administration, state grants shall be awarded to the model programs selected pursuant to this section. The dollar amount of each grant awarded shall be determined by the commissioner of finance and administration. Payment of any grant to any model program shall be conditional upon the willingness of the chief administrative officer of the program to provide informational and consultative assistance to those agencies of state or local government that may desire to emulate, in whole or in part, the model program. Any grant so received by a publicly supported agency shall be in addition to all other public funds that may be otherwise appropriated to the agency and it is not intended to supplant any other funding resource. Any funds not paid to a model program by June 30, 2008, shall revert to the general fund.

(e) The commissioner of finance and administration shall undertake appropriate activities to publicize the department of finance and administration's activities in implementing this section and to publicize the activities and achievements of the model programs.






Part 5 - Prescription Drug Programs

§ 71-2-501 - Legislative intent -- Enrollment in prescription drug discount card program and transitional assistance program benefits -- Automatic enrollment.

(a) It is the intent of the legislature that the state of Tennessee, through the bureau of TennCare, be designated as the authorized representative for elderly and disabled enrollees, who are eligible medicare beneficiaries, but have lost or may lose eligibility for TennCare benefits due to changes in the TennCare program, for the purpose of facilitating and effectuating enrollment in a medicare-approved prescription drug discount card program or programs, and for applying for transitional assistance program medicare drug benefits, pursuant to 42 U.S.C. § 1395, et seq. As the eligible enrollee's legally authorized representative for this purpose, TennCare may designate or select one (1) or more programs as preferred plans, for purposes of automatically enrolling such medicare beneficiaries, to expedite access to prescription drug discounts and secure related transitional assistance payments for those medicare enrollees eligible for such assistance.

(b) To expedite and assure enrollment of individuals into a program, TennCare may enroll a medicare-eligible beneficiary in a program or programs, and apply for available transitional assistance on the enrollees' behalf, in the absence of any action or application of the individual beneficiary seeking such enrollment or assistance; provided, that each individual so enrolled shall be informed of the following:

(1) In advance of enrollment in a program, the state's intent to enroll the individual in a program, unless the individual informs TennCare, within ten (10) days of receipt of such notice, that the individual does not want to be so enrolled;

(2) The procedures by which the individual may disenroll from the preferred sponsor's program;

(3) The existence of alternative medicare-approved prescription drug discount card sponsors in the region in which the individual resides; and

(4) The means through which the individual may change the individual's enrollment to an alternative sponsor or may obtain assistance in doing so.

(c) TennCare shall determine the procedures for automatic enrollment in a preferred sponsor's program and application for transitional assistance, where applicable.



§ 71-2-502 - Facilitation of automatic enrollment.

In facilitating automatic enrollment, TennCare may do one (1) or all of the following:

(1) Enter into a contract that has been competitively procured, pursuant to title 12, with one (1) or more program sponsors, to facilitate automatic enrollment, which contracts shall be subject to comment by the fiscal review committee, pursuant to the procedures found under title 3, chapter 7;

(2) Identify those medicare eligible enrollees who meet the federal income criteria for transitional assistance;

(3) Preliminarily enroll the beneficiary into a preferred sponsor's program;

(4) Apply for medicare transitional assistance program benefits through the medicare transitional assistance program on behalf of an eligible enrollee; and

(5) Preliminarily enroll beneficiaries into a preferred program, with an opt-out provision for the individual.



§ 71-2-503 - Entitlement not created by program.

The program established in this part is not, nor does it in any way create, an entitlement.









Chapter 3 - Programs and Services for Children

Part 1 - Temporary Assistance

§ 71-3-101 - Short title.

This may be cited as the "Families First Act of 1996."



§ 71-3-102 - Program subject to availability of federal funds.

Continuation of the families first program is subject to, and limited by, the availability of federal funds that may be made available to the state of Tennessee by congress and the United States department of health and human services, or its successor agency.



§ 71-3-103 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Assistance" means, unless otherwise required by the context, temporary assistance;

(2) "Caretaker relative" means the father, mother, grandfather or grandmother of any degree, brother or sister of the whole or half-blood, stepfather, stepmother, stepbrother, stepsister, aunt or uncle of any degree, first cousin, nephew or niece, the relatives by adoption within the previously named classes of persons, and the biological relatives within the previous degrees of relationship, and the legal spouses of persons within the previously named classes of persons, even if the marriage has been terminated by death or divorce, with whom a child is living;

(3) "Child" or "children" means:

(A) A person or persons under eighteen (18) years of age; or

(B) A person who has not attained nineteen (19) years of age and who is a full-time student in a secondary school or the equivalent and who is expected to graduate by the nineteenth birthday;

(4) "Department" means the department of human services;

(5) "Dependent child" means, except as otherwise stated in this part, a child living with a caretaker relative if the child is deprived of parental support due to death of a parent, continued absence of a parent from the home, physical or mental incapacity of a parent, or unemployment or underemployment of either or both parents and if the child's legally responsible relatives are not able to provide adequate care and support of such child without temporary assistance;

(6) "Family" means the eligible unit of children and parent or parents or caretaker relative or relatives residing in a common residence; and

(7) "Temporary assistance" means the program to provide economic support and other support services to families that is provided by the state utilizing funds made available by congress and the secretary of health and human services to the state pursuant to the Social Security Act, compiled in 42 U.S.C. § 301 et seq., and any state funds that may be appropriated by the general assembly designated to support the temporary assistance program. If at any time, federal funds are not available to provide the continuation of the temporary assistance program, the state shall not be obligated to continue the program by using only state funds.

(b) It is the intent of the general assembly that any welfare program administered by the state shall be in compliance with Title VI of the Civil Rights Act of 1964, compiled in 42 U.S.C. § 2000d et seq., and regulations promulgated pursuant to that act, and all other applicable federal civil rights legislation.



§ 71-3-104 - Eligibility for temporary assistance.

(a) A family shall be eligible for temporary assistance pursuant to this part if:

(1) A dependent child resides in this state with a caretaker relative in that family, or an individual who applies for temporary assistance is pregnant, or as otherwise defined by the department;

(2) The family meets income standards based upon the standard of need for a family based upon its size and income and based upon resource limits as determined by the department in its rules;

(3) The family members are engaged in work activities as set forth in subsection (g), except as exempted by this part or by rule of the department;

(4) The caretaker relative has agreed to and complies with a personal responsibility plan as developed by the department in accordance with subsection (h); and

(5) The family or individual of the family is otherwise eligible pursuant to federal or state laws or regulations.

(b) (1) A caretaker relative who becomes ineligible for any reason other than a failure to comply with work requirements or to cooperate with child support obligations shall be eligible for transitional childcare assistance for a period specified by the department while the caretaker relative is employed, in school, or in employment training. Childcare assistance terminated due to failure to comply with work requirements shall be reinstated upon verification by the department that the work requirements were, in fact, being met immediately preceding such ineligibility. Childcare assistance shall be paid, on a sliding fee scale based upon the family's income for so long as federal funding or any related waiver is in effect.

(2) Food stamp assistance shall continue to be available to these families as prescribed by federal or state law or regulations.

(c) Persons who are recipients of temporary assistance and who marry while receiving such assistance may disregard the new spouse in determining eligibility for three (3) months after the date of marriage.

(d) (1) Except as provided in this part or as otherwise required by federal law, no family shall receive assistance if that family includes an adult who has received temporary assistance from this program or the program of any other state or territory for a total of sixty (60) months, whether or not consecutive, unless an exemption is granted pursuant to this part.

(2) As to a child who was not the head of a household or who was not married to the head of a household, the sixty (60) month time limit stated in subdivision (d)(1) shall not begin to run during the time that the child was a member of a family receiving assistance under this part.

(3) A family shall be eligible for temporary assistance beyond the sixty-month time limit stated in subdivision (d)(1) if:

(A) The family does not contain an adult;

(B) The caretaker relative is sixty-five (65) years of age or older;

(C) The caretaker relative is caring for a disabled or incapacitated child relative or disabled adult relative, based upon criteria set forth in the department's rules;

(D) The caretaker relative is disabled, based upon criteria set forth in the department's rules; or

(E) As otherwise required by federal and state laws or regulations.

(4) The exemptions in subdivision (d)(3) are subject to the limitations for the percentages of individuals allowed to receive temporary assistance beyond sixty (60) months.

(e) (1) No payment of assistance shall be made for an individual who is not the head of a household, who has not reached eighteen (18) years of age, who has a child who is at least sixteen (16) weeks of age in the person's care, and who has not successfully completed a high school education or its equivalent, unless the individual participates in educational activities directed toward the attainment of a high school diploma or its equivalent.

(2) No payment of assistance shall be made to an individual who is head of a household, who has not reached twenty (20) years of age, who has a child who is at least sixteen (16) weeks of age in the person's care, and who has not successfully completed a high school education or its equivalent unless the individual participates in:

(A) Educational activities directed toward the attainment of a high school diploma or its equivalent; or

(B) Thirty (30) hours of countable work activities as delineated in subsection (g).

(f) (1) Except as provided in subdivision (f)(2), if a person applying for assistance under this chapter is under eighteen (18) years of age, has never married, and is either pregnant or has the applicant's child in the applicant's care, the applicant is not eligible for assistance if:

(A) The applicant and the applicant's child or children do not live in a place maintained by the applicant's parent, legal guardian, or other adult relative as such person's own home or other suitable living arrangement as otherwise defined by rule of the department; and

(B) The department determines after investigation that the physical or emotional health or safety of the person applying for assistance or the dependent child or children would not be jeopardized if the applicant and the dependent child or children were required to live in one of the situations described in subdivision (f)(1)(A).

(2) Subdivision (f)(1) does not apply if:

(A) The person applying for assistance has no parent, legal guardian or other adult relative whose whereabouts are known;

(B) No parent, legal guardian or other adult relative of the person applying for assistance allows the person to live in the home of that parent, legal guardian or other adult relative as determined by the department's verification; or

(C) The department otherwise determines that there is good cause not to apply subdivision (f)(1).

(g) All family members who are not otherwise exempt pursuant to rules of the department and who receive temporary assistance pursuant to this part shall engage in work, training or educational activities. The department shall define the types of activities by rule. These activities may include, but shall not be limited to, the following:

(1) Employment;

(2) Work experience activities;

(3) On-the-job training;

(4) Job search and job readiness assistance;

(5) Community service programs;

(6) Vocational educational training;

(7) Job skills and educational training related directly to employment;

(8) Education directly related to employment, in the case of a recipient who has not received a high school diploma or a certificate of high school equivalency; and

(9) Satisfactory attendance at a secondary school, in the case of a recipient who:

(A) Has not completed secondary school; and

(B) Is a dependent child or a head of a household who is nineteen (19) years of age or younger.

(h) (1) As a condition of eligibility, an applicant for or a recipient of temporary assistance must agree to a personal responsibility plan developed by the department in direct consultation with the applicant or recipient. For all applicants or recipients who are not exempt from the work requirements established by this part, an individualized career plan shall be developed establishing goal-oriented work activities designed to provide the applicant or recipient with an opportunity to move toward self-sufficiency. Supportive services determined essential to successful engagement in the work activities shall be provided. At least once each twelve (12) months throughout the period of continuous temporary assistance provided pursuant to this part, the department shall monitor and evaluate the personal responsibility plan to promote the recipient's success in gaining self-sufficiency.

(2) (A) The personal responsibility plan shall require participation in personal responsibility activities as set forth in subsection (g). The department may provide either a parent education training class for parents or caretakers of children in pre-kindergarten through third grade (pre-K-3) or a program of volunteer service in school in which a parent or caretaker relative who is a recipient of temporary assistance under this part may agree to participate.

(B) The personal responsibility plan shall also require the parent or other caretaker relative, regardless of age or disabling status, to enter a plan that requires, but is not limited to, the following:

(i) The children in the family attend school;

(ii) The children in the family receive immunizations and health checks; and

(iii) The parent or caretaker relative cooperate in the establishment and enforcement of child support, including, but not limited to, the naming of the father of a child for purposes of paternity establishment, unless good cause not to cooperate exists, as defined by the department.

(iv) The personal responsibility plan shall include requirements, if the need is identified relative to the child, that:

(a) The parent or a suitable adult or guardian shall attend two (2) or more conferences within a year with the child's teacher to review the child's status in school;

(b) Attend at least eight (8) hours of parenting classes; or

(c) The parent shall participate in such support services that the child may need as determined by the department to overcome any school, family, or other barriers that may interfere with the child's and the family's ability to be successful.

(C) (i) Unless exempt, refusal or failure to engage in full-time employment, part-time employment or other training or other work preparation activities as set forth in subsection (g), without good cause, or the failure to cooperate in the establishment or enforcement of child support without good cause, shall result in denial of eligibility for, or termination of, temporary assistance for the entire family unit.

(ii) Failure to comply with the personal responsibility plan as required under subdivisions (h)(2)(B)(i) and (ii), without good cause, shall result in a percentage reduction with regard to the temporary assistance payment in the amount of twenty percent (20%) until such time as compliance occurs.

(D) The personal responsibility plan may provide transportation assistance, if needed to participate in required activities; provided, that the department shall first utilize available community transportation resources before providing such assistance from department funds. The department shall provide childcare services for those individuals who are receiving benefits, participating in work activities delineated in subsection (g), and not exempt from work activities pursuant to this part.

(3) The work requirements shall be excused for:

(A) A parent or caretaker relative who proves to the satisfaction of the department the existence of the person's temporary incapacity or permanent disability;

(B) A parent or caretaker relative who proves to the satisfaction of the department that the person must provide personal care for a disabled relative child or adult relative living in the home;

(C) A single parent with a child under sixteen (16) weeks of age;

(D) A person who is sixty-five (65) years of age or older;

(E) A nonparental caretaker relative who chooses not to be included in the assistance group; and

(F) Other exemptions that may be required by federal law or regulation, as well as other exemptions that may be established by rule of the department in order to promote the purposes of this part.

(4) If, without good cause, a recipient of temporary assistance fails to comply with a child support or work plan requirement imposed by this part or prescribed within the personal responsibility plan, then the family shall be subject to appropriate sanction by the department, which may include termination of assistance for a period to be determined by the department.

(i) The maximum payment standard for a family shall not be increased for a child who is born to a caretaker relative of a temporary assistance unit who, as determined by the statement of a physician, becomes pregnant while receiving temporary assistance, or as otherwise defined by regulation of the department; provided, that if the family loses eligibility for any reason other than a failure to cooperate with the department or a failure to comply with the personal responsibility plan and if the family subsequently becomes eligible again for temporary assistance, then the department shall base the maximum payment standard on the actual size of the family unit including such child.

(j) No payment of temporary assistance shall be made to an individual for ten (10) years from the date of conviction, guilty plea or plea of nolo contendere of that individual in a federal or state court for having made a fraudulent statement or representation with respect to the place of residence of the individual in order to receive assistance simultaneously from two (2) or more states under the temporary assistance program under this part, TennCare or any program of medical services under Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1396 et seq., the Food Stamp Act of 1977, compiled in 7 U.S.C. § 2011 et seq., or under the supplemental security income program under Title XVI of the Social Security Act, compiled in 42 U.S.C. § 1381 et seq.

(k) (1) No payment of assistance shall be made to an individual who is fleeing to avoid prosecution or custody or confinement after conviction under the laws of the place from which the individual flees, for a crime, or an attempt to commit a crime, that is a felony under the laws of the place from which an individual flees, or that, in the case of the state of New Jersey, is a high misdemeanor under the laws of such state, or who is violating a condition of probation or parole imposed by federal or state law.

(2) (A) Pursuant to the option granted the state by 21 U.S.C. § 862a(d), an individual convicted on or before June 30, 2011, under federal or state law of a felony involving possession, use or distribution of a controlled substance shall be exempt from the prohibition contained in 21 U.S.C. § 862a(a) against eligibility for families first program benefits for such convictions, if such person, as determined by the department:

(i) (a) Is currently participating in a substance abuse treatment program approved by the department of human services;

(b) Is currently enrolled in a substance abuse treatment program approved by the department of human services, but is subject to a waiting list to receive available treatment, and the individual remains enrolled in the treatment program and enters the treatment program at the first available opportunity;

(c) Has satisfactorily completed a substance abuse treatment program approved by the department of human services; or

(d) Is determined by a treatment provider licensed by the department of mental health and substance abuse services not to need substance abuse treatment according to TennCare guidelines; and

(ii) Is complying with, or has already complied with, all obligations imposed by the criminal court, including any substance abuse treatment obligations.

(B) Eligibility based upon the factors in subdivision (k)(2)(A) must be based upon documentary or other evidence satisfactory to the department, and the applicant must meet all other factors of program eligibility, including, specifically, being accountable for the requirements of the personal responsibility plan required by this part.

(C) Notwithstanding subdivision (k)(2)(A) or (k)(2)(B) to the contrary, no person convicted of a Class A felony for violating a provision of title 39, chapter 17, part 4 shall be eligible for the exemptions provided by subdivision (k)(2)(A) or (k)(2)(B).

(D) Pursuant to the option granted the state by 21 U.S.C. § 862a(d), an individual convicted on or after July 1, 2011, under federal or state law of a felony involving possession, use or distribution of a controlled substance shall be exempt from the prohibition contained in 21 U.S.C. § 862a(a) against eligibility for families first program benefits for such convictions, if such person meets the following requirements:

(i) Requirements contained in subdivision (k)(2)(A) or (k)(2)(B) and (C);

(ii) If treatment was prescribed according to the requirements in subdivision (k)(2)(A) or (k)(2)(B), successful completion of a substance abuse program must occur within three (3) attempts. If such person does not complete the originally prescribed treatment program within three (3) attempts, the individual shall be ineligible for a period of three (3) years.

(E) Pursuant to the option granted the state by 21 U.S.C. § 862a(d), an individual convicted of a second drug felony under federal or state law of a felony involving possession, use or distribution of a controlled substance on or after July 1, 2011, shall not be eligible for families first program benefits for a period of three (3) years from the date of conviction.

(l) No payment of assistance pursuant to this part shall be made for an illegal alien in a family.



§ 71-3-105 - Rules and regulations -- Deductions -- Reports to governor and general assembly -- Miscellaneous provisions.

(a) In determining eligibility under § 71-3-104 for, and amounts of, grants under the temporary assistance program, the department of human services shall adopt rules and regulations establishing a standard of need that reflects the true cost of the following, less any discounts for other sources of assistance provided for in subsection (b):

(1) Safe, healthful housing;

(2) Minimum clothing for health and decency;

(3) A low cost adequate food budget as recommended by the United States department of agriculture's thrifty food plan, codified at 7 U.S.C. § 2012(u);

(4) An allowance for essential medical care; and

(5) Other necessary items including, but not limited to, transportation, personal care and educational expenses.

(b) The department shall deduct from the costs determined in subsection (a) the value of the following:

(1) Housing assistance programs;

(2) Food coupons or food stamps or food assistance under chapter 5, part 3 of this title; and

(3) TennCare or medicaid.

(c) The commissioner shall report to the governor and the general assembly no later than October 1 of each year regarding projected annual adjustments to the standard of need necessitated by changes in the costs and benefits described in subsections (a) and (b). The report of the commissioner shall also contain:

(1) An estimate of the percentage of the adjusted standard of need that could be paid if the appropriation for the next fiscal year were to remain constant;

(2) An estimate of the cost of paying the same percentage of the standard of need considering necessary adjustments in such standard of need;

(3) The recommendation of the commissioner as to the percentage of the adjusted standard of need that should be paid in the next fiscal year and the cost of that adjusted standard of need; and

(4) Any other relevant information that would be helpful to the governor and the general assembly in making decisions concerning the temporary assistance program.

(d) Any amount of earned income in an aid-to-the-blind case, as provided in § 71-4-105, and any other income required by federal statutes to be exempt in determining need, shall be exempt and shall not be considered as a resource in determining the amount of assistance to be paid to any person under this part.

(e) The standard of need for each fiscal year shall be established by rule on July 1 of each year in accordance with subsections (a) and (b).

(f) (1) The department of human services shall conduct a temporary assistance client characteristics study at least once every three (3) years. The study shall be conducted either by contract or within the department and shall be completed prior to any review, required by federal regulation, of the temporary assistance standard of need and temporary assistance grant payments.

(2) The maximum grants for the temporary assistance program, expressed as a percentage of the standard of need, shall be established either in the annual appropriations act or by rule. Notwithstanding any provision of this section or other law to the contrary, the standard of need for each assistance group size, which was established and funded at five hundred eighty-three dollars ($583) for an assistance group size of three (3) persons for fiscal year 1995-1996 and was set accordingly for other assistance group sizes, shall be increased to six hundred seventy-seven dollars ($677) for an assistance group size of three (3) persons, and shall be set accordingly for other assistance group sizes for fiscal year 1996-1997; provided, that, during the fiscal year beginning July 1, 1996, the commissioner of human services may, with the concurrence of the commissioner of finance and administration, reduce the standard of need to the level established in this section for the year ending June 30, 1996, based upon a showing that the increased standard of need is having a substantial unforeseen adverse impact on the temporary assistance budget. Upon seeking the required concurrence of the commissioner of finance and administration with regard to any such proposed reduction in the standard of need, the commissioner of human services shall simultaneously submit written notification of such proposed reduction to the chairs of the finance, ways and means committees of the senate and the house of representatives and to the office of the legislative budget analysis.

(g) In determining eligibility under § 71-3-104, the department shall adopt rules that use the standard of need less any exemption provided by subsection (d) to determine eligibility for amounts of grants. Such rules shall be adopted in a manner in which the maximum amount of child support and other income may be provided to the family and children without loss of grant and medicaid benefits.



§ 71-3-106 - [Repealed.]

HISTORY: Acts 1996, ch. 950, § 7; T.C.A., § 71-3-156; repealed by Acts 2013, ch. 454, § 6, effective May 16, 2013.



§ 71-3-107 - Administration and organization -- Rulemaking -- Notice -- Cooperation and review of rules by state entities.

(a) The department shall administer the families first program established by this part.

(b) The commissioner has the authority to organize the department in any manner necessary as permitted by law, to establish any necessary county or district or regional offices and to appoint area and district managers and directors in those offices or in the department's state office, and to establish any necessary internal policies and procedures for the proper administration of the families first program and for the provision of temporary assistance, child support, jobs programs and other related support services.

(c) From time to time, the commissioner may appoint committees composed of representatives from the public or private sectors, or both, for such purpose and duration as may be deemed appropriate or required. Members of such committees shall be reimbursed for their actual expenses for attending meetings of their respective committees. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) The department shall administer the program of economic assistance to families under Titles IV-A, compiled in 42 U.S.C. § 601 et seq., IV-D, compiled in 42 U.S.C. § 651 et seq., and IV-F (repealed) of the Social Security Act or related federal laws or regulations as they may continue to exist pursuant to federal statutes and regulations on or after September 1, 1996, and as such program statutes and regulations may be amended, or pursuant to any waivers that are granted by the federal government from those regulations as a result of the enactment of this legislation.

(e) Acting in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the department shall have rulemaking authority to establish any necessary rules for the administration of this part and shall have rulemaking authority to establish any rules to carry out the requirements of any title or part of any title that the department administers and that are necessary to immediately implement this part to effect any federal legislative changes.

(f) The department shall establish by rule the procedures for provision of notice of the eligibility determination to the applicant or recipient as well as the grievance and appeal procedures that are applicable to meet due process. It is the intent of this section that grievance and appeals procedures available pursuant to this part, and of chapter 5, part 12 of this title shall not be more narrow than such procedures available to recipients of assistance upon August 31, 1996. The department shall also establish by rule, administrative procedures through which a recipient shall be granted an extension of temporary assistance, beyond the maximum eighteen-month period and the maximum sixty-month period set forth in § 71-3-104(d), for "good cause" or based upon the failure of the state to timely provide essential child care, transportation, education or job training services prescribed within the recipient's personal responsibility plan.

(g) All other agencies of the state shall cooperate with the department in any manner necessary for the administration of this part.

(h) Each governmental entity of the state, directly affected by any permanent rule promulgated by the department of human services to implement this part and of chapter 5, part 12 of this title, shall review such permanent rule not later than fourteen (14) calendar days after the rule is filed with the secretary of state. Prior to such deadline, the affected governmental entity shall submit written comments to the secretary of state for filing with the applicable rule and for distribution to the chair of the government operations committee of the senate and to the chair of the government operations committee of the house of representatives. Such written comments shall include, but not be limited to, a description of the impact of such permanent rule upon the existing rules, policies or procedures of the affected governmental entity.

(i) The commissioner of human services shall develop a written plan or statement providing for interagency coordination of services provided under this part and chapter 5, part 12 of this title, which shall include services provided by the departments of human services, education, labor and workforce development, and transportation.



§ 71-3-108 - Modifications to program -- Federal waivers.

(a) The commissioner of human services is authorized, pursuant to the requirements of subsections (b) and (c), to immediately implement changes necessary as a result of federal legislation designed to reform welfare programs that are, or may be in the future, administered by the department of human services or other appropriate state agencies.

(b) It is the intent of the general assembly that any modifications to the state's welfare programs be implemented that are required by federal law or that are necessary to ensure or enhance federal funding of the state's welfare programs or that are necessary for the implementation of such changes. Acting in accordance with § 4-5-108, the department shall have authority to immediately implement any federal legislative changes by emergency rules; provided, that permanent rules shall be promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) For purposes of this section, "welfare program" is defined as any federal or state means-tested program administered by the department of human services, or any child support enforcement program administered by the department of human services pursuant to Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., the Carl D. Perkins Vocational and Applied Technology Act authorized by P.L. 101-392 [repealed], and the Adult Education Act, authorized by P.L. 100-297 [repealed], as amended by the National Literacy Act of 1991, P.L. 102-73 [repealed].

(d) (1) The commissioner of human services is authorized to seek and to implement waivers to carry out this part and chapter 5, part 12 of this title to the extent permitted by federal authorities.

(2) (A) If waivers that are necessary to implement any or all of the provisions of this part, chapter 3, parts 9 and 10 and chapter 5, part 12 of this title cannot be obtained, or in those counties for which the continued operation of the existing welfare program may be required by the federal authorities for the evaluation of any waivers granted by the federal government, the department shall continue to administer, pursuant to the requirements of federal statutes and regulations, the federally funded programs of economic or welfare assistance to families and children under Titles IV-A and IV-D of the Social Security Act, compiled in 42 U.S.C. § 601 et seq. and 42 U.S.C. § 651 et seq., respectively, as they may continue to exist on or after September 1, 1996, until such time as such programs may be terminated or modified by the congress of the United States, the United States department of health and human services or its successor, or the general assembly.

(B) (i) If at any time:

(a) The congress of the United States terminates or modifies the Title IV-A block grant program for federally funded economic or welfare assistance to families and children to the states under the temporary assistance to needy families program (TANF) as provided in Public Law 104-193 (1996), compiled in 42 U.S.C. § 601 et seq., as amended;

(b) The congress of the United States, or the United States department of health and human services or its successor terminates, or modifies, Tennessee's Section 1115 waiver obtained pursuant to subdivision (d)(1) on July 26, 1996, that resulted in the creation of the families first program; or

(c) In the future, action by congress, or by the United States department of health and human services or its successor, terminates or modifies any subsequent federally funded economic or welfare assistance program or any waiver that may be obtained for the operation of such a program for families and children, or a waiver that may be obtained for a welfare program demonstration project;

(ii) Then, in that circumstance, the department shall continue to administer, pursuant to the requirements of federal statutes and regulations existing at that time or subsequently enacted, the programs of economic or welfare assistance to families and children under Titles IV-A and IV-D of the Social Security Act, compiled in 42 U.S.C. § 601 et seq. and 42 U.S.C. § 651 et seq., respectively, as they may continue to exist on or after the date of such termination or modification or until the granting of a new waiver, and this part, chapter 3, parts 9 and 10 and chapter 5, part 12 of this title shall be superseded to the extent:

(a) Those provisions are inconsistent with any federal requirements for which no waiver exists; or

(b) No further federal funding is available, unless the general assembly specifically authorizes and funds the continuation of such provisions that do not otherwise conflict with federal law, regulation or waiver requirements.

(C) The termination or modification of any federally funded programs for the economic assistance to families and children shall not result in any entitlement to funding by the state of Tennessee for such programs pursuant to this part, chapter 3, parts, 9 and 10 and chapter 5, part 12 of this title, or otherwise, unless appropriations are made in the appropriations act specifically for such purpose.

(D) Notwithstanding any law to the contrary, the department shall have authority to implement any rules, by emergency rule, that are necessary to:

(i) Maintain compliance with such terminations or modifications;

(ii) Maintain federal funding;

(iii) Comply with any federal regulation that has not been waived; or

(iv) Comply with any waiver requirements;

provided, however, that the department shall promulgate permanent rules pursuant to a rulemaking hearing as required by the Uniform Administrative Procedures Act.

(e) Child support received by the department with respect to recipients of temporary assistance shall be passed on to the recipient in the same manner as was the practice of the department prior to July 1, 1996, with respect to recipients of aid to families with dependent children (AFDC). However, the department shall not be required to pass through any portion of child support that by federal law must be paid to the federal government. The department shall seek any available waiver from a requirement that any portion of child support must be paid to the federal government, and, if a waiver is granted, pass the support through to the recipient of temporary assistance as required in this subsection (e).



§ 71-3-109 - Diversion grants.

(a) Except for a child-only grant for temporary assistance, the department shall evaluate appropriate cases to determine if a diversion grant would be effective in meeting a family's immediate and compelling need and prevent the family from going on temporary assistance or to assist the family in leaving temporary assistance. The diversion grant shall be awarded pursuant to the requirements in subsections (b) and (c) and the rules of the department.

(b) The diversion grant:

(1) Shall meet immediate needs so that an applicant or recipient can avoid temporary cash assistance;

(2) May be granted as the department considers appropriate;

(3) May not cover the same type of immediate need met by a previous diversion grant unless the department determines that the current immediate need is a new and verified emergency;

(4) May range from one (1) to twelve (12) months of temporary cash assistance, dependent upon the department's determination that there is a compelling need for a diversion grant;

(5) Shall be calculated based upon the amount of temporary cash assistance an applicant is eligible to receive under the Temporary Assistance for Needy Families/Families First program; and

(6) May not duplicate periods of temporary cash assistance.

(c) The applicant's temporary assistance eligibility period will be reduced by the number of months the applicant receives a diversion grant.



§ 71-3-110 - Distribution system.

The commissioner of human services has the authority to establish a system for distribution of any benefits provided by this part, or under the continued provisions of federal law and regulations as provided under § 71-3-108, by means of electronic benefits transfer system and to contract with public or private entities to provide any services necessary to carry out such provision as the commissioner shall determine is appropriate.



§ 71-3-111 - Training and supervision.

(a) The department shall appropriately train and supervise all employees and other persons who are responsible for developing, evaluating and managing personal responsibility plans for recipients of temporary assistance. Such training and supervision shall include, but not be limited to, a competency based case management program to measure the effectiveness of each plan and to provide appropriate oversight and implementation.

(b) Any necessary part-time or temporary job counseling and job placement personnel shall be employed as provided by law.

(c) Any additional full-time positions required by the various departments involved in the implementation of this part and of chapter 5, part 12 of this title shall be employed as provided by law.



§ 71-3-115 - Investment of funds in individual development or other accounts.

Any individual development accounts or other such accounts established for the benefit of recipients under this part or related programs shall be administered as approved by the state treasurer, who shall prescribe investment procedures for the corpus of such funds in a manner that the state treasurer determines in consultation with the commissioners of human services and finance and administration; provided, that the interest accruing from such accounts shall remain in those accounts and shall be distributed to the recipients, on an equitable basis, in the manner determined by the state treasurer in consultation with the commissioners.



§ 71-3-116 - Veterans education benefits.

Notwithstanding any other provision of this chapter, to the extent permitted by federal law, the value of federal veterans education benefits received by an applicant shall not be included as any form of income when making eligibility determinations for assistance under this part.



§ 71-3-117 - Amendment of provisions.

All assistance granted under this part shall be deemed to be granted and to be held subject to any amending or repealing statute that may hereafter be passed, and no recipient shall have any claim for compensation, or otherwise, by reason of such recipient's assistance being affected in any way by any amending or repealing statute.



§ 71-3-118 - Charging for assistance to applicants unlawful.

(a) It is unlawful for any person, firm, or corporation either to charge or to receive, directly or indirectly, anything of value for assisting any person in making application to the proper authorities of this state, or any of them, for relief or assistance under any statutes of this state providing for financial assistance to dependent children.

(b) A violation of this section is a Class C misdemeanor.



§ 71-3-119 - Use of lists of recipients.

(a) Except as permitted by §§ 71-1-117 and 71-1-118, it is unlawful for any person, except for purposes directly connected with the administration of this part, to solicit, disclose, receive, make use of, authorize or knowingly permit, participate in, or acquiesce in the use of any list or names of, or any information concerning, persons applying for or receiving aid and services to needy families with children, directly or indirectly derived from the records, papers, files, or communications of the department or divisions of the department, or acquired in the course of the performance of official duties.

(b) A violation of this section is a Class C misdemeanor.



§ 71-3-120 - Fraudulent receipt of temporary assistance -- Penalties -- Statute of limitations.

(a) A person commits an offense who, knowingly, obtains, or attempts to obtain, or aids, or abets any person to obtain, by means of a willfully false statement, representation, or impersonation, or by any other fraudulent means or in any manner not authorized by this part, or by the regulations or procedures issued or implemented by the department of human services pursuant to this part, temporary assistance for a dependent child as provided pursuant to this part, either by check or by an electronic benefits transfer process, or any assistance provided pursuant to this part by any other means as determined by the department, to which such child is not entitled or in an amount greater than that to which such child is entitled.

(b) A person commits an offense who, knowingly, in any manner not authorized by this part or the regulations or procedures implemented by the department of human services pursuant to this part, presents for payment, or causes to be presented for payment, transfers, exchanges, sells, or otherwise uses, or aids or abets any person to present for payment, transfer, exchange, sell, or otherwise use any temporary assistance check, or any electronic benefits card, authorization or personal identification number, device or other thing or means issued or utilized for the purpose of providing temporary assistance benefits pursuant to this part electronically or otherwise.

(c) A person who receives a temporary assistance check or any electronic benefits card, authorization or personal identification number, device or other thing or means issued or utilized for the purpose of providing temporary assistance benefits electronically or otherwise, knowing them to have been presented for payment, transferred, exchanged, sold or otherwise used in any manner not authorized by this part or the regulations or procedures implemented by the department of human services pursuant to this part, commits an offense.

(d) An offense under this section is a Class E felony if the value of such temporary assistance sought to be obtained, or that is obtained, is one hundred dollars ($100) or more, and upon conviction of the offense, such person shall be sentenced for such offense as provided by law, or shall be fined not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), or both; and, if such temporary assistance sought to be obtained, or that is obtained, is of a value less than one hundred dollars ($100), such person commits a Class A misdemeanor and shall be sentenced or fined, or both, as provided by law.

(e) In addition to or in lieu of any of the penalties in subsection (d), the court may order that such person be disqualified from participation in the temporary assistance program for twelve (12) months for the first offense, twenty-four (24) months for the second offense, and permanently for the third offense. Disqualification pursuant to this section of any person from eligibility for assistance under this part shall not operate to disqualify or suspend the eligibility of an innocent adult or child of the disqualified person's family.

(f) The department shall enclose a copy of the penalties provided in this section one (1) time, in notice form, to each recipient of assistance pursuant to this part and post a notice to such effect in noticeable places in each of its assistance offices.

(g) In addition to any of the penalties in subsection (d), any person convicted of any offense specified in subsection (a), (b) or (c) shall be ordered to make restitution in the total amount found to be the value of the temporary assistance that forms the basis for the conviction. In the event any person ordered to make restitution pursuant to this section is found to be indigent and, therefore, unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

(h) Notwithstanding any other law to the contrary, prosecutions for any of the offenses specified in subsection (a), (b) or (c) shall be commenced within four (4) years next after the commission of the offense. For purposes of this subsection (h), any such offense that is based upon a willful failure to report information as required by law is considered a continuing offense until such information is reported.



§ 71-3-121 - Transfer of benefits -- Exemption.

Assistance granted under this part shall not be transferable or assignable at law or in equity, and none of the money paid or payable under this part shall be subject to execution, levy, attachment, garnishment or other legal process, or to the operation of any bankruptcy or insolvency law.



§ 71-3-122 - Prosecution of deserting spouse or parent.

Whenever any dependent spouse or dependent child shall make an application to the county office of the department for an aid and services to needy families with children grant, and an investigation of the circumstances of the applicant reveals that the applicant was put in such needy circumstances by reason of the fact that the dependent spouse was deserted or abandoned by that spouse's or the child's parent, then it shall be the duty of the county office to notify the chief counsel of the department, whose duty it shall be to certify such fact to the prosecuting attorney of the county, who shall institute the necessary criminal proceedings against the spouse or parent who has deserted the dependent spouse or family.



§ 71-3-123 - Civil action against deserting spouse or parent.

(a) All payments made by the department to such spouse or dependent child shall be recoverable against the deserting spouse or parents by the state as a debt due to the state, and such recovered payments shall be deposited by the state treasurer to the credit of the aid and services to needy families with children fund.

(b) In the event the deserting spouse or parent has left the state, then the secretary of state shall be the lawful attorney or agent for such spouse or parent and service of process shall be made by serving a copy of the process on the secretary of state, and such service shall be sufficient service upon the spouse or parent; provided, that notice of such service and a copy of the process are forthwith sent by registered mail by the prosecuting attorney to the last known out-of-state address of the spouse or parent.

(c) The property of the spouse or parent within the state shall be subject to execution for payment of any judgment taken against such spouse or parent.



§ 71-3-124 - Assignment of support rights to state -- Enforcement and collection of rights -- Collection service fee -- Attorneys -- Caretaker relative eligibility -- Standing to petition.

(a) (1) Each applicant or recipient who receives or authorizes payment of public or temporary assistance pursuant to Title IV-A or IV-E of the Social Security Act, compiled in 42 U.S.C. § 601 et seq. and 42 U.S.C. § 670 et seq., respectively, or any successor program providing temporary assistance or foster care or adoption assistance shall be deemed to have assigned to the state any rights to support from any other person such applicant or recipient may have:

(A) In the applicant's own behalf or in behalf of any other family member for whom the applicant is applying for or receiving aid; and

(B) That have accrued at the time such assignment is executed.

(2) Each payment shall constitute "receipt" for purposes of determining when the assignment is executed.

(3) During the terms of such assignment, the department shall be subrogated to the rights of the child or children or the person having custody to collect and receive all child support payments.

(4) The department has the right to initiate any support action in its own name or in the name of the recipient under existing laws of this state and to recover any payments ordered by the courts of this or any other state.

(5) In the exercise of its subrogation rights, the department shall give the person having custody prior notice of any action taken to enforce or modify support and shall inform the custodian of the right to intervene to protect any future interest; provided, that failure to provide such notice shall not be a defense to the obligor in any proceeding.

(6) (A) Notwithstanding any law to the contrary, neither the department of human services, nor any Title IV-D child support contractor of the department, nor any recipient of public assistance in this or any other state or territory, shall be required to demonstrate to a court or administrative tribunal in this state that the caretaker of the child for whom child support is sought is vested with any more than physical custody of the child or children in order to have standing to petition for child support from the legal parent of the child or children for whom support is sought, or to seek enforcement or modification of any existing orders involving such child or children.

(B) Legal custody of a child to whom a child support obligation is owed shall not be a prerequisite to the initiation of any support action or to the enforcement or modification of any support obligation, whether or not the obligation has been assigned to this state or any other state or territory by operation of law.

(b) The department shall certify to the clerks of the appropriate state courts that an assignment of any and all rights, title and interest in support rights has been made to this state by a public assistance or temporary assistance recipient of this state. The department may also, in its discretion, certify to the clerk of the appropriate court in this state that a recipient of public assistance or temporary assistance in another state has assigned support rights to that state pursuant to federal law. Upon receipt of this certification, the clerks of the appropriate state courts shall transmit support payments that they receive on behalf of such public assistance or temporary assistance recipient. The clerk shall transmit the amount directly to the agency specified by the department in accordance with § 36-5-101. The clerks are to identify these payments by the names of the parties involved in the cause of action and by the docket number of the cause of action. These support payments shall be transmitted to the department or the specified agency continuously until the department notifies the clerks of the appropriate state courts that it is no longer necessary to do so. The department shall send to each recipient notice of payments received in such recipient's behalf quarterly.

(c) (1) Upon the filing of an application by an individual not otherwise eligible for support services under this section, the department may initiate support actions for an individual, in accordance with Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., as amended.

(2) The department or any entity, public or private, that contracts with the department to establish paternity or to establish, modify or enforce child or spousal support pursuant to Title IV-D of the Social Security Act shall have authority and standing to file any legal actions to establish paternity or to establish, modify or enforce child or spousal support in any judicial or administrative proceeding on behalf of the department and the state for persons who have assigned rights of support to the department pursuant to this section, or who have otherwise applied for child or spousal support services pursuant to subdivision (c)(1) or Title IV-D of the Social Security Act. The department or its contractors may file such legal actions without the necessity of intervening in an existing action or naming the state as a party to the action. The department or its contractors shall not be required to provide proof that the obligor, the obligee or the child has applied for or is receiving Title IV-D child support services in order to meet the requirements for conducting Title IV-D child support judicial or administrative actions.

(d) The provision of services under a child support enforcement program that includes services by an attorney or an attorney's representative employed by, under contract to, or representing the department shall not create an attorney-client relationship with any party other than the state. Attorneys employed by or under contract to the department shall have an affirmative duty to notify individuals applying for child support services or temporary assistance for needy families (TANF) recipients or recipients of any successor program providing temporary assistance whose rights to support have been assigned, who contact or are contacted by the attorney or other child support enforcement program staff that any legal services provided by the child support enforcement program are solely on behalf of the state, and that no incidents of the lawyer-client relationship, including the confidentiality of lawyer-client communications, exist between the attorney and the applicant or recipient. No such duty shall exist when the applicant for services is another governmental agency acting on behalf of an individual and there is no direct contact between the child support enforcement program and the individual seeking support.

(e) (1) As a condition of eligibility for consideration of the caretaker relative in the request for assistance under the TANF program or any successor program providing temporary assistance, each applicant for or recipient of benefits under this program shall cooperate, unless good cause not to cooperate is shown to exist in accordance with 45 Code of Federal Regulations, Sections 232.40 through 232.49 as they may be amended, with the department and its Title IV-D contractors in:

(A) Identifying and locating the parent of a child for whom aid is claimed;

(B) Establishing the paternity of a child born out of wedlock for whom aid is claimed;

(C) Obtaining support payments for the applicant or recipient and for a child for whom aid is claimed; and

(D) Obtaining any other payments or property due the applicant or recipient of the child.

(2) Cooperation with the department and its Title IV-D contractors shall be defined by the department in rules that are consistent with federal regulations.

(3) If a caretaker relative fails to cooperate with the department or its Title IV-D contractors under subdivision (e)(1), the department shall, consistent with federal regulations, deny assistance to that caretaker relative of a child or children who are otherwise eligible for TANF or any successor program providing temporary assistance and it shall, consistent with federal regulations, provide assistance to the eligible child in the form of a protective payment, but such assistance will be determined without regard to the needs of the caretaker relative.

(4) The commissioner shall promulgate rules to carry out this section.



§ 71-3-125 - Child support enforcement by district attorneys general.

(a) The district attorneys general have the authority, within budgetary limitations, to establish child support enforcement programs within their judicial districts.

(b) Such authority includes:

(1) The hiring of clerical and professional staffs;

(2) The entering into contracts with other agencies; and

(3) Such other authority as may be necessary to carry out the requirements of the child support enforcement programs under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq.

(c) Any legal services furnished under the authority of this section shall be solely on behalf of the state, and shall not create an attorney-client relationship with any party other than the state.



§ First - of 2 versions of this section

71-3-126. Restrictions on use of electronic benefits transfer cards by TANF recipients -- Reimbursement -- Violations and penalties -- System for review -- Right to hearing -- Rules and regulations -- Revenues and fines deposited in general fund. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) For the purposes of this section, the term "public assistance benefits" means money or property provided directly or indirectly to eligible persons through the temporary assistance to needy families program.

(b) (1) A recipient of public assistance benefits shall not knowingly use an electronic benefits transfer card in:

(A) A liquor store as defined in 42 U.S.C. § 608(a)(12)(B)(i);

(B) A casino, gambling casino, or gaming establishment as defined in 42 U.S.C. § 608(a)(12)(B)(ii); or

(C) An adult cabaret as defined in § 7-51-1102.

(2) To the extent permitted by federal law, any person who violates this subsection (b) shall reimburse the department for the purchase;

(c) (1) A person or business entity, or any agent or employee of the person or business entity shall not knowingly accept public assistance benefits from an electronic benefits transfer card for the purchase of any goods or services in:

(A) A liquor store as defined in 42 U.S.C. § 608(a)(12)(B)(i);

(B) A casino, gambling casino, or gaming establishment as defined in 42 U.S.C. § 608(a)(12)(B)(ii); or

(C) An adult cabaret as defined in § 7-51-1102.

(2) Any person or business entity who knowingly violates this subsection (c) shall be subject to the following civil penalties:

(A) One thousand dollars ($1,000) for the first violation;

(B) Two thousand five hundred dollars ($2,500) for the second violation within five (5) years;

(C) Five thousand dollars ($5,000) for a third or a subsequent violation within five (5) years. The district attorney general may bring an action to suspend the business licenses and permits of the person or business entity for one (1) year for any violation under this subsection (c). The department is authorized to bring an action to enforce any civil penalty under this subsection (c) in a complaint filed in the chancery court of the county where the merchant is located.

(d) (1) A recipient of public assistance benefits shall not knowingly use an electronic benefit transfer card in an automated teller machine or point-of-sale device located in:

(A) A liquor store as defined in 42 U.S.C. § 608(a)(12)(B)(i);

(B) A casino, gambling casino, or gaming establishment as defined in 42 U.S.C. § 608(a)(12)(B)(ii); or

(C) An adult cabaret as defined in § 7-51-1102.

(2) Any person who knowingly violates this subsection (d) shall reimburse the department for the amount withdrawn and used subject to any prohibition in federal law. Upon a third or subsequent violation, if permitted by federal law, the person shall be permanently disqualified from receiving public assistance benefits by means of direct cash payment or an electronic benefits transfer access card.

(e) The department of human services shall establish a system for reviewing electronic benefit transactions of recipients pursuant to this section on such basis as the commissioner may determine, but not less than on a quarterly basis.

(f) A person or entity subject to a penalty or sanction under this section shall have the right to a hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(g) (1) The commissioner of human services is authorized to promulgate rules and regulations, including emergency rules, to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(2) The department shall add by rule to the prohibited use of an electronic benefits transfer card other purchases to the fullest extent later permitted by federal law.

(h) Any revenues deposited or civil fines collected pursuant to subsection (c) shall be deposited into the general fund.



§ Second - of 2 versions of this section

71-3-126. Restrictions on use of electronic benefits transfer cards by TANF recipients -- Reimbursement -- Violations and penalties -- System for review -- Right to hearing -- Rules and regulations -- Revenues and fines deposited in general fund. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) For the purposes of this section, the term "public assistance benefits" means money or property provided directly or indirectly to eligible persons through the temporary assistance to needy families program.

(b) (1) A recipient of public assistance benefits shall not knowingly use an electronic benefits transfer card in:

(A) A liquor store as defined in 42 U.S.C. § 608(a)(12)(B)(i);

(B) A casino, gambling casino, or gaming establishment as defined in 42 U.S.C. § 608(a)(12)(B)(ii);

(C) An adult cabaret as defined in § 7-51-1102; or

(D) A retail store licensed to do business in this state that derives its largest category of sales from the sale of loose tobacco, cigars, cigarettes, pipes, and other smoking accessories.

(2) To the extent permitted by federal law, any person who violates this subsection (b) shall reimburse the department for the purchase;

(3) The department shall notify all recipients of electronic benefit cards of the prohibitions set forth in subdivision (b)(1) and the penalties under current law for knowingly using an EBT card in any prohibited business location.

(c) (1) A person or business entity, or any agent or employee of the person or business entity shall not knowingly accept public assistance benefits from an electronic benefits transfer card for the purchase of any goods or services in:

(A) A liquor store as defined in 42 U.S.C. § 608(a)(12)(B)(i);

(B) A casino, gambling casino, or gaming establishment as defined in 42 U.S.C. § 608(a)(12)(B)(ii);

(C) An adult cabaret as defined in § 7-51-1102; or

(D) A retail store licensed to do business in this state that derives its largest category of sales from the sale of loose tobacco, cigars, cigarettes, pipes, and other smoking accessories.

(2) Any person or business entity who knowingly violates this subsection (c) shall be subject to the following civil penalties:

(A) One thousand dollars ($1,000) for the first violation;

(B) Two thousand five hundred dollars ($2,500) for the second violation within five (5) years;

(C) Five thousand dollars ($5,000) for a third or a subsequent violation within five (5) years. The district attorney general may bring an action to suspend the business licenses and permits of the person or business entity for one (1) year for any violation under this subsection (c). The department is authorized to bring an action to enforce any civil penalty under this subsection (c) in a complaint filed in the chancery court of the county where the merchant is located.

(d) (1) A recipient of public assistance benefits shall not knowingly use an electronic benefit transfer card in an automated teller machine or point-of-sale device located in:

(A) A liquor store as defined in 42 U.S.C. § 608(a)(12)(B)(i);

(B) A casino, gambling casino, or gaming establishment as defined in 42 U.S.C. § 608(a)(12)(B)(ii); or

(C) An adult cabaret as defined in § 7-51-1102.

(2) Any person who knowingly violates this subsection (d) shall reimburse the department for the amount withdrawn and used subject to any prohibition in federal law. Upon a third or subsequent violation, if permitted by federal law, the person shall be permanently disqualified from receiving public assistance benefits by means of direct cash payment or an electronic benefits transfer access card.

(e) The department of human services shall establish a system for reviewing electronic benefit transactions of recipients pursuant to this section on such basis as the commissioner may determine, but not less than on a quarterly basis.

(f) A person or entity subject to a penalty or sanction under this section shall have the right to a hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(g) (1) The commissioner of human services is authorized to promulgate rules and regulations, including emergency rules, to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(2) The department shall add by rule to the prohibited use of an electronic benefits transfer card other purchases to the fullest extent later permitted by federal law.

(h) Any revenues deposited or civil fines collected pursuant to subsection (c) shall be deposited into the general fund.






Part 3 - Custody and Care of Dependent Children

§ 71-3-301 - County legislative body binding out as apprentices.

The county legislative body may bind out as apprentices suitable orphan children, or the children of any person unable to provide for their support, until the age of eighteen (18) years.



§ 71-3-302 - Illegitimate children as apprentices.

The county legislative body may bind out illegitimate children in the same way as orphans, upon its satisfactorily appearing that the mother of such illegitimate children disregards their moral and mental culture, and either keeps or lives in a house of ill fame, and upon its further appearing that the condition of such children would be thereby bettered, although the mother may provide ordinary food and clothing for the mother's children.



§ 71-3-303 - Reimbursement for county support of illegitimates.

For the purpose of indemnifying the county against charges for the maintenance of illegitimate children, the father, if the father can be ascertained, is liable to proceedings as provided in title 36, chapter 2.



§ 71-3-304 - Procedure for taking child from institution.

(a) When any child has been placed in any institution organized for the purpose of maintaining, supporting, and educating orphans or destitute children, with the consent of its parents, guardian, or custodian, no parent, guardian, or other person shall have the right to take the child from the institution against the consent of the institution or those in charge of the institution, except by habeas corpus proceedings, in which it shall appear that it is in the best interest of the child to take it from the institution.

(b) This section shall apply to all institutions, whether corporations or mere voluntary societies or associations.

(c) Any person taking or attempting to take any child from any institution, in violation of this section, commits a Class A misdemeanor, and shall be fined or imprisoned or both, in the discretion of the court.






Part 5 - Child Care Agencies

§ 71-3-501 - Part definitions.

As used in this part, unless otherwise exempted pursuant to § 71-3-503, and unless the context otherwise requires:

(1) "Care giver," "care givers," "care provider" or "care providers," means the person or persons or entity or entities directly responsible for providing for the supervision, protection, and basic needs of the child;

(2) "Child" or "children" means a person or persons under eighteen (18) years of age;

(3) "Child care" means the provision of supervision and protection, and, at a minimum, meeting the basic needs, of a child or children for less than twenty-four (24) hours a day;

(4) "Child care agency" or "agency" means and only where the context requires in any other provision of law, a place or facility, regardless of whether it is currently licensed, that is operated as a family child care home, a group child care home, a child care center, or a drop-in center, as those terms are defined in this part, or that provides child care for five (5) or more children who are not related to the primary caregiver for three (3) or more hours per day;

(5) "Child care center" means any place or facility operated by any person or entity that provides child care for three (3) or more hours per day for at least thirteen (13) children who are not related to the primary caregiver; provided, that a child care agency shall not be classified as a "child care center" that operates as a "group child care home" and keeps three (3) additional school-age children as permitted in subdivision (10); provided, further, that all children, related or unrelated shall be counted in the adult-to-child supervision ratios and group sizes applicable to child care centers; with the exception, that if the child care center is operated in the occupied residence of the primary caregiver, children nine (9) years of age or older who are related to the primary caregiver will not be counted in determining the adult-to-child supervision ratios or group sizes applicable to child care centers if such children are provided a separate space from that occupied by the child care center. The department may permit children in the separate space to interact with the children in the licensed child care center in such manner as it may determine is appropriate;

(6) "Commissioner" means the chief administrative officer in charge of the department of human services;

(7) "Department" means the department of human services;

(8) "Drop-in center" means a place or facility operated by any person or entity providing child care, at the same time, for fifteen (15) or more children, who are not related to the primary caregiver, for short periods of time, not to exceed fourteen (14) hours per week and for not more than seven (7) hours per day for any individual child during regular working hours, Monday through Friday six o'clock a.m. (6:00 a.m.) to six o'clock p.m. (6:00 p.m.); provided, however, that a drop-in center may provide such child care during evenings after six o'clock p.m. (6:00 p.m.) and weekends, Friday, six o'clock p.m (6:00 p.m.) through Sunday, ten o'clock p.m. (10:00 p.m.), so long as the drop-in center provides no more than a total of twenty (20) hours per week, exclusive of snow days, defined as days when the school of the affected child is closed; provided, further, that drop-in centers may provide such care during snow days; provided, however, that, notwithstanding any other requirements of this part, training requirements for the staff of this class of child care agency shall be limited to basic health and safety precautions and the detection and reporting of child abuse and neglect for children in care; provided, further, that, notwithstanding any other provision of this chapter to the contrary, drop-in centers that provide child care for no more than two (2) hours per day with a maximum of ten (10) hours per week without compensation, while the parent or other custodian is engaged in short-term activities on the premises of the organization, shall register as providing casual care and shall not be deemed to be a drop-in center or regulated as a drop-in center;

(9) "Family child care home" means any place or facility that is operated by any person or entity that provides child care for three (3) or more hours per day for at least five (5) children but not more than seven (7) children who are not related to the primary caregiver; provided, that the maximum number of children present in the family child care home, including related children of the primary caregiver shall not exceed twelve (12), with the exception that, if the family child care home is operated in the occupied residence of the primary caregiver, children related to the primary caregiver nine (9) years of age or older will not be counted in determining the maximum number of children permitted to be present in a "family child care home" if those children are provided a separate space from that occupied by the family child care home. The department may permit children in the separate space to interact with the children in the licensed family child care home in such manner as it may determine is appropriate;

(10) "Group child care home" means any place or facility operated by any person or entity that provides child care for three (3) or more hours per day for at least eight (8) children who are not related to the primary caregiver; provided, however, that the maximum number of children present in a group child care home, including those related to the primary caregiver, shall not exceed twelve (12) children, with the exception that, if the group child care home is operated in the occupied residence of the primary caregiver, children related to the primary caregiver nine (9) years of age or older will not be counted in determining the maximum number of children permitted to be present in a group child care home, if those children are provided a separate space from that occupied by the group child care home; and, provided, further, that up to three (3) additional school age children, related or unrelated to the primary caregiver, may be received for child care before and after school, on school holidays, on school snow days and during summer vacation. The department may permit children in the separate space to interact with the children in the licensed group child care home in such manner as it may determine is appropriate; and

(11) "Related" means the children, step-children, grandchildren, step-grandchildren, siblings of the whole or half-blood, step-siblings, nieces, nephews or foster children of the primary caregiver.



§ 71-3-502 - Violations of licensing regulations -- Probation, suspension, denial and revocation of licenses -- Appeal procedures -- Personal safety curriculum.

(a) (1) All persons or entities operating a child care agency as defined in this part, unless exempt as provided in § 71-3-503, must be licensed by the department as a child care agency.

(2) (A) The department has the authority to issue regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2, for the licensing of any persons or entities subject to any provisions of this part and for enforcement of appropriate standards for the health, safety and welfare of children in their care.

(B) To the extent they are not inconsistent with the statutory provisions of this part, the regulations of the department that are in effect July 1, 2000, shall remain in force and effect until modified by regulatory action of the department.

(3) The department's regulations of child care agencies shall be developed based upon consideration of the criteria in subdivisions (a)(3)(A)-(F). In determining whether to initially grant a license or whether to take any licensing action involving a licensed child care agency, the statutory criteria in subdivisions (a)(3)(A)-(F) may be cited and considered by the department and by the child care agency board of review as the basis for such action in addition to the regulations:

(A) The safety, welfare and best interests of the children in the care of the agency;

(B) The capability, training and character of the persons providing or supervising the care of the children;

(C) Evidence that the expected performance of the caregivers, supervisors or management of the child care agency seeking initial licensure or renewal of licensure will be such as to protect children in care from injury, harm or the threat of injury or harm; or, during licensure, that the actual performance of any of the duties of caregivers, supervisors or management of a licensed child care agency demonstrates or has demonstrated a level of judgment that a reasonable person would exercise or would have exercised, under existing or under reasonably foreseeable circumstances, that would prevent or would have prevented injury, harm, or the threat of injury or harm, to any child in care;

(D) The quality of the methods of care and instruction provided for the children;

(E) The suitability of the facilities provided for the care of the children; and

(F) The adequacy of the methods of administration and the management of the child care agency, the agency's personnel policies, and the financing of the agency.

(4) The department shall promulgate regulations that address the following areas:

(A) Training for directors and care givers as follows:

(i) Pre-employment training for directors, including, but not limited to, training in interviewing and evaluating care givers for service in an agency;

(ii) Training for care givers that includes, but is not limited to, two (2) hours of preservice orientation as well as six (6) hours within the first six (6) months of employment, of the training required in the proposed rules from the most recent standards committee, appointed pursuant to this part, and specifically provided in the committee's proposed Tenn. Comp. R. & Regs. 1240-4-3-.07; and

(iii) The department of human services shall promulgate rules that consider the prior education and experience of a registered nurse who is seeking approval under the department's rules as a director of a child care agency that operates as part of a facility licensed under title 68 as a nursing home;

(B) Liability and accident insurance coverage, including minimum amounts of coverage based upon insurance industry standards, for both facilities and vehicles owned, leased or contracted for by the child care agency; provided, that this requirement shall not apply to a child care agency that is under the direct management of a self-insured administrative department of the state, a county, a municipality or any combination of those three (3); and

(C) (i) Education of the parents of children in day care regarding the benefits of immunizing their children against influenza.

(ii) The department of human services shall work to increase immunization awareness and participation among parents of children in child care agencies by working with the department of health in publishing on the department's web site information about the benefits of annual immunization against influenza for children six (6) months of age to five (5) years of age.

(iii) The department shall work with child care agencies and providers to ensure that the information is annually distributed to parents in August or September.

(5) The department shall enact these regulations by emergency rule to be effective July 1, 2000; provided, however, permanent rules shall be promulgated pursuant to the Uniform Administrative Procedures Act.

(6) (A) The department of human services licensure rules for child care centers serving preschool children contained in Tenn. Comp. R. & Regs. 1240-4-3-.07(4)(e), and licensure rules for child care centers serving school-age children contained in Tenn. Comp. R. & Regs. 1240-4-6-.07(4)(f), and in any other portions of those rules, that were part of the amendments filed as permanent rules for each rule on September 29, 2000, enacted on December 13, 2000, and effective on July 1, 2001, and that define or reference the age groups for "infants" as being comprised of children who are six (6) weeks to twelve (12) months of age, and the age groups for "toddlers" as being comprised of children who are thirteen (13) months to twenty-three (23) months of age, shall expire on July 19, 2001.

(B) "Infant" and "toddler" categories of children in the care of a child care agency licensed pursuant to this part shall be defined as follows, until otherwise modified by rule of the department:

(i) "Infants" shall be comprised of children six (6) weeks to fifteen (15) months of age; and

(ii) "Toddlers" shall be comprised of children twelve (12) months to thirty (30) months of age.

(C) All other department rules not specifically designated to expire by the provisions of subdivision (a)(6)(A), or affected by the definitions in subdivision (a)(6)(B), including, but not limited to, the definitions or references to the age range for the "2 year old" category in the care of a child care agency, descriptions or definitions of any other age groups of children, adult to child ratios, and, except as modified by ch. 436 of the Public Acts of 2001, and the effective dates of the rules, shall remain in full force and effect or shall become effective in accordance with the department's regulations.

(D) The department of human services shall have authority to immediately implement emergency rules effective on July 19, 2001, or as soon thereafter as possible, to define the age groups for "infants" and "toddlers" as defined by subdivision (a)(6)(B) and to make any conforming rule changes in the text or in the adult to child supervision charts contained in Tenn. Comp. R. & Regs. 1240-4-3 or 1240-4-6 or in any other rule of the department that may be necessary to implement the changes made by this section relative to the age range definition for the "infant" and "toddler" groups. Permanent rules shall be implemented as otherwise provided by the Uniform Administrative Procedures Act.

(b) (1) The department shall assist applicants or licensees in meeting the child care standards of the department unless the circumstances demonstrate that further assistance is not compatible with the continued safety, health or welfare of the children in the agency's care and that regulatory action affecting the agency's license is warranted. All costs and expenses arising from or related to meeting the child care standards of the department shall be borne entirely by the applicant or licensee; provided, the department may, in its discretion, provide from available funds for technical assistance to child care agencies, and the training of child care givers.

(2) If a licensee is denied the renewal of a license, if a license is revoked, or if any applicant for a license cannot meet the standards, then the department shall offer reasonable assistance to the parent, guardian or custodian of the child in planning for the placement of such children in licensed child care agencies or other suitable care.

(c) Application for a license to operate a child care agency shall be made in writing to the department in such manner as the department determines and shall be accompanied by the appropriate fee set forth in the fee schedule in subsection (g).

(d) (1) A person or entity that does not have an existing license may apply for either a restricted or unrestricted temporary license. The purpose of the temporary license is to permit the license applicant to begin the operation of a child care agency after meeting certain minimum requirements and to demonstrate during the temporary licensing period that it has the ability to attain and maintain compliance with all licensing laws and regulations.

(2) An applicant shall receive a temporary license upon the presentation of satisfactory evidence that:

(A) The facility that is proposed for the care of children has received fire safety and environmental safety approval, and that, after appropriate inspection, the department has determined that the site does not endanger the safety or welfare of children;

(B) The applicant and the personnel who will care for the children are capable in all substantial respects of caring for the children;

(C) The applicant has the ability to attain and maintain compliance with the licensing laws and regulations, both during the temporary and the annual license period;

(D) The applicant, owner, director or an employee of the agency has not previously been associated in an ownership or management capacity with any child care agency that has been cited by the department for violations of this part or the department's regulations, including the agency for which the application is pending, unless the department determines that a reasonable basis exists to conclude that such individual is otherwise qualified to provide child care; and

(E) The criteria in subdivision (a)(3) support the issuance of a restricted or unrestricted license.

(3) If the department determines that any of the criteria in subdivision (d)(2) has not been, or cannot be met, then it may deny the application for a temporary license; or, if the department determines that the conditions of the applicant's facility, its methods of care or other circumstances warrant, it may issue a restricted temporary license that permits operation of a child care agency, but limits the agency's authority in one (1) or more areas of operation.

(4) (A) Within one hundred twenty (120) days of the issuance of the temporary license, the department shall determine whether an annual or restricted annual license shall be issued to the applicant. If the department determines that the applicant has fully complied with all provisions of subdivision (d)(2) and with all other laws and regulations governing the specific classification of child care agency for which the application was made, and that the child care agency has demonstrated the ability to maintain compliance with all licensing regulations during the annual license period, and that it has a reasonable likelihood of maintaining annual licensure, the department shall issue an annual license; or, if the department determines that the conditions of the applicant's facility, its methods of care or other circumstances warrant, it may issue a restricted annual license that permits operation of a child care agency, but limits the agency's authority in one (1) or more areas of operation.

(B) If the applicant has not satisfactorily demonstrated compliance with the requirements for licensing as determined by the department, the annual license may be denied by the department.

(5) The licensee shall post the license in a clearly visible location as determined by the department so that parents or other persons visiting the agency can readily view the license and all the information on the license.

(6) (A) (i) The license shall describe the ownership of the child care agency, the person who is charged with the day-to-day management of the child care agency, and, if the agency is owned by a person other than the director, or if the agency is under the ownership or direction or control of any person or entity who is not also the on-site director or manager of the agency, the license shall also state the corporate or other name of the controlling person or entity, its address and telephone number where the parents, guardians or custodians may have contact regarding the agency's operations.

(ii) If the child care agency is operated by a public or private nonprofit entity and is subject to the control or direction of a board of directors or other oversight authority, the license shall list the name, address and telephone number of the chair of the board or other executive head of such controlling body.

(B) In order for a child care agency to offer before or after-school services under this part, the department must issue a license bearing a notation that the agency is authorized to provide before or after-school care services. An agency may not offer such services unless its license bears such notation.

(7) (A) In granting any license, the department may limit the total number of children who may be enrolled in the agency regardless of the agency's physical capacity or the size of its staff.

(B) Adult/child ratios and group sizes in group child care homes and child care centers may exceed requirements set by rule of the department of human services by up to ten percent (10%), rounded to the nearest whole number, for no more frequently than three (3) days per week; provided, however, infant and toddler groups may never exceed the required ratios and group sizes. The department may terminate the variance from the rule in individual cases under the provisions for issuance of a restricted license pursuant to § 71-3-502.

(C) (i) The department may promulgate rules, under the Uniform Administrative Procedure Act, to provide for the amounts of liability coverage for any personal vehicles that are not owned, operated by, or contracted by the child care agency for the transportation of children enrolled in the agency, but which are utilized by parents, staff or volunteers only for occasional field trips for children enrolled at the agency.

(ii) Such rules must provide that any vehicles not owned, operated by, or contracted for by the agency for any transportation of children enrolled at the agency, and which are utilized only as described in subdivision (d)(7)(C)(i) for field trips must provide evidence of currently effective liability coverage for such non-agency vehicles in amounts sufficient to provide adequate coverage for children being transported by such vehicles.

(iii) The department shall also promulgate rules providing that, on and after May 1, 2005, all vehicles used by or on behalf of a child care center to provide transportation of children, that are designed to transport six (6) or more passengers, shall be equipped with a child safety monitoring device that shall prompt staff to inspect the vehicle for children before an alarm sounds. In order to facilitate the affordability of such devices for centers, the department is authorized to establish a grant program to subsidize a portion or all of the cost of such devices for centers; provided, however, that the department may only use private donations that it receives for such purpose to fund the grants. Only devices approved by the department are authorized for use on such a vehicle. This subdivision (d)(7)(C)(iii) shall not apply:

(a) When all children in a vehicle are five (5) years of age and in kindergarten, or older than five (5) years of age, except that if any one (1) of such children is developmentally or physically disabled or nonambulatory then this subdivision (d)(7)(C)(iii) shall apply; or

(b) To vehicles used exclusively for the provision of occasional field trips.

(iv) Vehicles used by a licensed child care agency for the transportation of children shall be subject only to color and marking requirements promulgated by the department and shall be exempt from any other such requirements that may be set forth in state law or local ordinance. Color and marking requirements shall be issued by the department, in consultation with the department of safety, as deemed appropriate for the safe operation, proper identification, or registration of the vehicle.

(v) Such rules shall prohibit a newly hired employee or existing employee who is full-time or part-time, or, as defined by the department, a substitute employee of a child care agency, or a contractor or other persons or entities providing any form of transportation services for compensation to a child care agency, from engaging in any form of driving services involving children in a child care agency until the employee or substitute employee has undergone a drug test and the results are negative for illegal drug use. The rules shall provide exceptions for emergency transportation requirements in limited circumstances, as deemed appropriate by the department.

(8) If the department fails to issue or deny an annual license within one hundred twenty (120) days of the granting of the temporary license, the temporary license shall continue in effect, unless suspended, as provided in § 71-3-509, until such determination is made. If an annual license is denied following the issuance of a temporary license, and if a timely appeal is made of the denial of the annual license, the temporary license shall remain in effect, unless suspended, until the board of review renders a decision regarding the denial of the annual license.

(9) If a temporary or annual license is denied, or an annual license is restricted, the applicant may appeal the denial or restriction as provided in § 71-3-509.

(e) (1) Except as provided in this subsection (e), no license for a child care agency shall be transferable, and the transfer by sale or lease, or in any other manner, of the operation of the agency to any other person or entity shall void the existing license immediately and any pending appeal involving the status of the license, and the agency shall be required to close immediately. If the transferee has made application for, and is granted, a temporary license, the agency may continue operation under the direction of the new licensee. The new licensee in such circumstances may not be the transferor or any person or entity acting on behalf of the transferor.

(2) If the department determines that any person or entity has transferred nominal control of an agency to any persons or entities who are determined by the department to be acting on behalf of the purported transferor in order to circumvent a history of violations of the licensing law or regulations or to otherwise attempt to circumvent the licensing law or regulations or any prior licensing actions instituted by the department, the department may deny the issuance of any license to the applicant. The denial of the license may be appealed as provided in § 71-3-509.

(3) (A) The license of any agency shall not be voided nor shall any pending appeal be voided pursuant to this subsection (e) solely for the reason that the agency is subject to judicial orders directing the transfer of control or management of a child care agency or its license to any receiver, trustee, administrator or executor of an estate, or any similarly situated person or entity.

(B) If the current licensee dies, and provided that no licensing violations require the suspension, denial or revocation of the agency's license, the department may grant family members of the licensee, or administrators or executors of the licensee, a new temporary license to continue operation for a period of one hundred and twenty (120) days. At the end of such period, the department shall determine whether an annual or extended license should be granted to a new licensee as otherwise provided in this section.

(C) Nothing in this subsection (e) shall be construed to prevent the department from taking any regulatory or judicial action as may be required pursuant to the licensing laws and regulations that may be necessary to protect the children in the care of such agency.

(f) (1) Following the expiration of a least one (1) annual license, the department may issue an extended license to a licensee who seeks renewal of an existing license if the department determines that the licensee has demonstrated that its methods of child care and its adherence to licensing laws and regulations are clearly appropriate to justify an extended licensing period. An extended license may not be granted as the first license immediately following any temporary license.

(2) The department may by rule establish any criteria for the issuance of an extended license; provided, no extended license shall exceed three (3) years in duration.

(3) At the time renewal of the license is sought, or at any other time during the licensing period, the department may reduce the period of the extended license to a shorter period if it determines that the licensee has failed to demonstrate continued adherence to the requirements for the issuance of the extended license. The licensee may appeal such action as provided in § 71-3-509.

(4) The issuance of an extended license shall not be construed in any manner to prevent the department from suspending or revoking the license, placing an agency on probation, or imposing a civil penalty, if it determines that such action is appropriate.

(g) (1) Prior to January 1, 2001, the licensing fees as they existed for child care agencies on June 30, 2000, shall apply. On and after January 1, 2001, the following licensing fees shall apply to applications for licenses for child care agencies licensed pursuant to this part: Click here to view image.

(2) Notwithstanding any other law to the contrary, in order to address the need for and encourage the development of extended child care for parents working at nights or on weekends, or for any other nontraditional child care needs for which the department determines that available child care is inadequate or unavailable in all or any part of the state, the department may promulgate rules pursuant to the Uniform Administrative Procedures Act, providing for alternative fee schedules in order to recognize and encourage the development of care to meet such needs.

(h) All licensure application and renewal fees collected by the department from family child care homes, group child care homes, child care centers and drop-in centers shall be paid into the general fund, but shall be earmarked for, and dedicated to, the department. Such earmarked fees shall be used by the department exclusively to improve child care quality in this state by funding activities that include child care provider training activities, but excluding any costs associated with conducting criminal background checks. Increased fees shall be used solely for a variety of training options, which can be accessed by agencies, organizations and individuals for grants for workshops, conferences and scholarships that improve the quality of child care in this state.

(i) Notwithstanding any provisions of title 13, chapter 7, to the contrary, upon adoption of a resolution by a two-thirds (2/3) vote of the county legislative body, any zoning authority, in determining the suitability of a request for any use of property for the establishment or alteration of any child care agency, may consider the criminal background of the person or persons making a request to such board, or may consider the criminal background of any person or persons who will manage or operate such child care agency. The board may require the person to submit a fingerprint sample and a criminal history disclosure form and may submit the fingerprint sample for comparison by the Tennessee bureau of investigation pursuant to § 38-6-109, or it may conduct the background check by other means as it deems appropriate. The zoning authority shall be responsible for all costs associated with obtaining such criminal background information.

(j) (1) (A) No later than August 1, 2001, the department of human services, in consultation with the Tennessee commission on children and youth, shall establish and implement a mandatory child care agency report card system in conformity with subdivision (j)(2), and a separate and voluntary child care agency rated licensing system in conformity with subdivision (j)(3).

(B) The report card system and the rated licensing system shall be used for the purpose of evaluating, individually and collectively, all child care agencies licensed or approved by the department pursuant to this part so that parents or other caretakers of children enrolled, or being considered for enrollment, at a child care agency, may make more informed decisions regarding the care of their children by comparing the quality of services offered by child care agencies, and to encourage the improvement of out-of-home child care for Tennessee's children. It is the legislative intent that the report card and rated licensing process established pursuant to subdivisions (j)(2) and (3) shall be developed in a manner to be easily usable by parents or guardians of children to make informed choices related to childcare.

(C) For purposes of subdivisions (j)(1)-(4), the term "child care agencies" shall include child care centers, group child care homes and family child care homes as defined by this part.

(2) (A) The mandatory report card system shall become effective August 1, 2001. Each child care agency shall receive a report card evaluation during the first licensing cycle of the child care agency that begins after October 1, 2001, and annually thereafter. The mandatory report card shall include an annual evaluation of the child care agency by the department that shall be required for each child care agency. The report card shall reflect key indicators of performance comparison among all Tennessee child care agencies. Key indicators shall include, but not be limited to, the following:

(i) Health and safety;

(ii) Training, education, certification, and credentials of all supervisory staff, including the director or licensee;

(iii) Staffing ratios;

(iv) Child development and enrichment;

(v) Accreditation status; and

(vi) Adequacy of physical facilities.

(B) The department shall not fail to recognize the credentials of any accrediting agency based solely upon the religious affiliation or ethnicity of the organization granting accreditation to a child care agency.

(C) The report card shall not include an overall numeric or alpha score, grade or rating of the child care agency.

(D) (i) The annual mandatory report card shall reflect the child care agency's performance under the key indicators in subdivision (j)(2)(A).

(ii) Upon completion, the report card shall be clearly marked and conspicuously posted at each child care agency for review by the parents of children enrolled, or being considered for enrollment, at the child care agency.

(E) (i) During the first licensing cycle of each child care agency that begins October 1, 2001, the mandatory report card evaluation shall also include, as determined by the department, an evaluation of the child care agency, based upon the use of a valid and reliable program assessment instrument for evaluating the quality of child care programs through direct observation of the agency's child care program.

(ii) During the first licensing cycle of each child care agency that begins October 1, 2001, the program assessment instrument scores shall not be included either on the report card or as an overall separate numeric or alpha score, grade or rating on the license or as an attachment to the license, and the department shall only provide to the child care agency a separate document with the results of the child care agency's program assessment instrument evaluation.

(iii) Beginning October 1, 2002, the mandatory annual report card shall include, in addition to the agency's performance under the key indicators established pursuant to subdivision (j)(2)(A), and, notwithstanding any other provisions of subdivisions (j)(1)-(3) to the contrary, the agency's overall program assessment instrument score and any accompanying explanatory text related to the instrument.

(F) The department, and the advisory council created by subdivision (j)(5), are urged to review the key indicators for the report card and the rated licensing system created by this subsection (j) to determine if questions regarding those key indicators should be revised.

(3) (A) The rated licensing system shall become effective on August 1, 2001. The rated licensing system shall include an evaluation of the key indicators described in subdivision (j)(2)(A), including the results of a program assessment instrument as described in subdivision (j)(2)(E)(i). A child care agency may qualify for the rated licensing system by demonstrating, through evaluation of the key indicators and the program assessment instrument, that the child care agency exceeds basic licensing standards as outlined in the rated licensing criteria determined by the department.

(B) Participation in the rated licensing system shall be voluntary for each qualified child care agency. Qualified child care agencies that volunteer to participate in the rated licensing system must apply in writing to the department following receipt of the report card issued pursuant to subdivision (j)(2) in such manner as the department may prescribe.

(C) Qualified child care agencies that volunteer to participate in the rated licensing system shall receive a child care quality rating. The participating agency may voluntarily post the rating prior to October 1, 2002. On and after October 1, 2002, the child care agency shall be required to post the rating. The rating shall be posted by the agency with its license in a conspicuous place for review by the parents or other caretakers of a child enrolled, or being considered for enrollment, at the child care agency.

(D) Beginning August 1, 2001, any qualified child care agency that agrees to voluntarily participate in the rated licensing system established by this subdivision (j)(3) and that accepts the department's child care assistance subsidy payments, may receive higher subsidy payments, as determined by the department, based upon the child care quality rating and subject to available funding in the department's budget.

(E) A child care agency may at any time voluntarily withdraw from the rated licensing system by submitting a notice in writing to the department in such manner as the department prescribes. The department may also determine at any time, in such manner as the department may prescribe, that the child care agency no longer meets the rated license criteria for the agency's rating. In either event, the child care agency shall no longer be eligible to display that rating or to use it in any informational materials related to the agency, nor shall it continue to receive increased child care subsidy payments, if any, based upon that rating. The rating shall be immediately removed from display at the agency. The department shall have standing to seek appropriate regulatory action under its rules, or to seek injunctive relief, to enforce this subdivision (j)(3)(E).

(4) (A) Effective August 1, 2001, there is created a twelve-member advisory council to be appointed by the governor. The sole purpose of the advisory council shall be to provide recommendations to the department regarding the report card and the rated licensing system established pursuant to subdivisions (j)(1)-(3).

(B) The council shall be composed of six (6) representatives of child care centers, three (3) representatives of group child care homes, and three (3) representatives of family child care homes. There shall be two (2) representatives of child care centers from each grand division. There shall be one (1) representative from each grand division for group child care homes and one (1) representative from each grand division for family child care homes. Members shall serve two-year terms, and may be reappointed. Any vacancy shall be filled by the governor from the same grand division and class of child care agency. The members shall serve without compensation. Members shall be subject to removal by the governor for good cause. Members shall, to the extent possible, be appointed so as to represent a cross section of private-pay and subsidized child care providers and the ethnic populations represented in the child care industry.

(C) The advisory council shall elect from among its membership a chair, vice-chair and such other officers as the council deems necessary.

(D) The advisory council shall meet at least once each year, and shall meet more frequently as the business of the council may require. The council may be called to meet by the commissioner of human services at any time it becomes necessary between regular meetings to provide timely reviews of the department's proposed changes to the report card process or the rated licensing system.

(E) Consultation by the department with the council shall be mandatory; provided, however, that failure of the council to meet and deliver to the department its responses or recommendations regarding the department's proposed changes within a reasonable period of time following written notice to the council chair by the department of the need for a review of the department's proposed changes shall negate any further mandatory consultation requirement established by this paragraph.

(F) The advisory council recommendations shall be applicable only for any proposed changes to the annual report card or rated licensing system established by this subsection (j) that are proposed by the department after August 1, 2001. Consultation with the advisory council shall not be required for any plans developed by the department for the design or implementation of the annual report card or rated licensing system prior to August 1, 2001.

(5) The commissioner and the comptroller of the treasury may, in their discretion, conduct audits of the records of any child care providers as they may determine are necessary to verify that the expenditures by a child care provider of state or federal child care subsidy funds are being made according to state or federal requirements.

(6) Any child care agency that knowingly provides false information or that fails to provide any information to the department, the comptroller, or their agents or designees:

(A) That is required or necessary to perform any of the provisions of this title or to enforce state or federal law or regulations, or child care subsidy or licensing requirements;

(B) That fails to allow entrance by any person designated by the department to perform the report card or rated licensing evaluation required by subdivisions (j)(1)-(3); or

(C) That continues to display expired or revoked licensing ratings in violation of subdivision (j)(3)(E) after written notice by the department;

shall be subject to denial or revocation of its license by the department, and may also be subject to a civil penalty of five hundred dollars ($500) imposed by the department.

(k) The department is authorized to review possible dangers to children and workers in child care facilities from carbon monoxide gas and to issue such rules and regulations as it may deem necessary.

(l) (1) The department of human services shall make available to child care providers licensed by the department a curriculum guideline in any suitable format addressing personal safety containing a component related to the prevention of child sexual abuse and shall allow child care providers licensed by the department to choose terminology and instructional methods that accomplish the goal of providing clear, effective and appropriate instruction in personal safety. The department is encouraged to distribute a sample curriculum that is developmentally-appropriate and age-appropriate, child-friendly and family-friendly, and designed to be acceptable to a broad range of providers, parents and legal guardians.

(2) The personal safety curriculum that will be implemented by the child care provider must be made available so parents and legal guardians have the opportunity to review it and so parents and legal guardians will be aware of this component of the child care provider's curriculum. The department shall develop a standard notification form to be provided to the parents or legal guardians by the child care agency. The notification form shall contain the following information:

(A) The method of instruction and sample terminology used in the personal safety/child sexual abuse curriculum;

(B) The availability of the instructional materials for review by the parents or legal guardians; and

(C) A place for the parents or legal guardians to sign acknowledging they have been provided an opportunity to review the personal safety curriculum, have been notified of the child sexual abuse/personal safety curriculum for their child and the individual record for each child shall include a copy of the signed notification form.

(3) If a parent has questions regarding the personal safety component of the quality early childhood education curriculum, then the provider or a representative of the provider shall meet with the parent and discuss the personal safety component of the curriculum.

(4) The department of human services is expressly authorized and directed to implement by emergency rules, effective October 1, 2008, a rule regarding implementation of this requirement for the personal safety curriculum; provided, that any permanent rules shall be promulgated pursuant to the Uniform Administrative Procedures Act.



§ 71-3-503 - Program and facilities exempt from licensing.

(a) A program or activity that falls within the definition of a child care agency shall be exempt from the licensing requirements of this part upon demonstration of clear and convincing evidence that it meets one (1) of the following exemptions in subdivisions (a)(1)-(11), or, if no specific exemption exists in subdivisions (a)(1)-(11), there is clear and convincing evidence demonstrating that the program or activity meets the criteria of subsection (c):

(1) Entities or persons licensed or otherwise regulated by other agencies of the state or federal government providing health, psychiatric or psychological care or treatment or mental health care or counseling for children while the entity or person is engaged in such licensed or regulated activity;

(2) Preschool or school age child care programs, a Title I program, a school-administered head start or an even start program, and all state-approved Montessori school programs, that are subject to regulation by the department of education or other departments of state government;

(3) Private or parochial kindergartens for five-year-old children if such kindergartens operate on the public school kindergarten schedule;

(4) Child care centers operated by church-related schools, as defined by § 49-50-801, which shall be subject to regulation by the department of education pursuant to title 49, chapter 1, part 11;

(5) Educational programs. To qualify for an educational program exemption, a child care agency must meet the following criteria:

(A) That the sole or primary purpose of the program is:

(i) To prepare children for advancement to the next educational level through a prescribed course of study or curriculum that is not typically available in a department-regulated child care setting;

(ii) To provide specialized tutoring services to assist children with the passage of mandatory educational proficiency examinations; or

(iii) To provide education-only services to special needs children; and

(B) That the program time scheduled to be dedicated to the educational activity is reasonably age appropriate for the type of activity and the ages served;

(6) (A) "Parents' Day Out" or similar programs operated by a religious institution or religious organization that provide custodial care and services for children of less than school age, with no child attending more than two (2) days in each calendar week for not more than six (6) hours each day;

(B) Existing and all future programs shall register with the department their intent to operate a Parents' Day Out program prior to offering the service, and, as evidence of their exempt status, these programs shall maintain records that include, at a minimum, dates and times of each child's attendance;

(C) The records and forms shall be made available during regular business hours to the commissioner or commissioner's designee;

(D) Each separate location or campus of a religious institution or religious organization shall be considered a separate religious institution or religious organization for the purpose of Parents' Day Out or any similar program;

(7) Recreational programs. To qualify for a recreational program exemption, a child care agency must meet the following criteria:

(A) That the sole or primary purpose of the program or activity is to provide recreational services, e.g., organized sports or crafts activities;

(B) That the sole or primary purpose of the program or activity is dedicated to recreational activities for a substantial portion of the hours of operation;

(C) That the majority of program staff responsible for the direct delivery of services possesses specialized qualifications that are directly related to the recreational services being offered;

(D) That at least seventy-five percent (75%) of any individual child's program time is spent engaging in the recreational activities that are reasonably age appropriate for the type of activity and the ages served;

(E) That the supervision or care of children, or other types of child care-related services, is incidental to its overall purpose; and

(F) That no individual child could participate in the program or activity:

(i) For more than seven (7) hours per day; or

(ii) If a child participates for more than seven (7) hours per day, that such child could not continue to participate for more than seven (7) consecutive weeks and for no more than one hundred twenty (120) days per calendar year;

(8) Camp programs. To qualify for a camp program exemption, a child care agency must meet the following criteria:

(A) That the primary purpose of the program or activity is to provide intensive recreational, religious, outdoor or other activities that are not routinely available in full-time child care;

(B) That the program or activity operates exclusively during the summer months and less than ninety (90) days in any calendar year; and

(C) That the enrollment periods for participation in the program or activity clearly define the duration of the program or activity and exclude drop-in child care;

(9) (A) "Casual care" operations consisting of places or facilities operated by any person or entity that provides child care, at the same time, for a minimum of five (5) children, but less than fifteen (15) children, who are not related to the primary caregiver, during short periods of time that do not exceed ten (10) hours per week or six (6) hours per day for any individual child while the parents or other custodians of the children are engaged in short-term activities, not including employment of the parent or other custodian of the child;

(B) These operations shall register with the department their intent to conduct casual care of children, and, as evidence of their exempt status, these operations shall maintain records that include, at a minimum, the children's names, ages, addresses, dates and times of attendance, the parents' or custodians' names, addresses, and intended whereabouts while the children are in care, and the telephone numbers of persons to contact in the event of an emergency. All records shall be made available at any time to any authorized representative of the department;

(C) Failure to comply with the requirements of this subdivision shall subject the violator to a civil penalty by the department not to exceed five hundred dollars ($500) for the first violation and not to exceed one thousand dollars ($1,000) for subsequent violations, and the department may seek injunctive relief in the chancery or circuit court of the county where the place or facility is located to prevent further operation of the place or facility or to obtain entry to conduct any inspection of the operation;

(10) (A) Any program or facility operated by, or in affiliation with, any Boys and Girls Club that provides care for school-aged children and that holds membership in good standing with Boys and Girls Clubs of America and that is certified as being in compliance with the purposes, procedures, voluntary standards and mandatory requirements of Boys and Girls Clubs of America;

(B) Any such Boys and Girls Club that applies to participate in state or federally funded programs that require child care licensing by the state as a term of eligibility may elect to apply to the department for child care licensing and regulation. Upon meeting departmental standards, the Boys and Girls Club may be licensed as a child care center/provider;

(C) The department is hereby authorized to grant a waiver from any rule concerning grouping of children and adult/child ratios for child care centers to any Boys and Girls Club that falls within both subdivisions (a)(11)(A) and (a)(10)(A) and (B), and that is providing after-school child care to mixed groups of school-aged children; and

(11) Nurseries, babysitting services and other children's activities that are not ordinarily operated on a daily basis, but are associated with religious services or related activities of churches or other houses of worship. Such services or activities may include limited special events that shall not exceed fourteen (14) days in any calendar year.

(b) (1) Exempt programs under subdivisions (a)(3), (6) and (9) shall post a sign stating, "This facility is not required to be licensed by the state as a child care agency."

(2) When a parent, custodian or guardian initially registers a child with an exempt program under subdivisions (a)(3), (6) and (9), which is required to post a sign pursuant to this subsection (b), the parent, custodian or guardian shall sign a form indicating that the parent, custodian or guardian has been advised and understands that the program is not licensed and is not required to be licensed by the state as a child care agency. The same language that is required to be placed on the sign shall be printed on such form at least in 16-point type with a signature line for the parent, custodian or guardian immediately following such language. The signed form shall be maintained with the records of the exempt entity.

(c) In analyzing whether the program or activity is exempt pursuant to this section, unless the department determines upon clear and convincing evidence that the program or activity qualifies for an exemption based upon the criteria set forth in subdivisions (a)(1)-(11), the department shall consider the following nonexclusive criteria to determine if the program or activity is clearly distinguishable from child care services typically regulated by the department and otherwise qualifies for exemption from licensing:

(1) The sole or primary purpose of the program or activity is to provide specialized opportunities for the child's educational, social, cultural, religious or athletic development, or to provide the child with mental or physical health services;

(2) The time period in which the program or activity provides these opportunities is consistent with a reasonable time period for the completion of the program or activity, considering the age of each child served and the nature of the program;

(3) The primary purpose of the program or activity is not routinely available or could not be made routinely available in the typical child care settings regulated by the department;

(4) Parents could reasonably be expected to choose the program or activity because of the unique nature of what it offers, rather than as a substitute for full-time, before or after school, holiday or weather-related child care; and

(5) If the program or activity is regulated by any other federal, state or local agency, it is required by such other agency to comply with standards that substantially meet or exceed department licensing regulations.

(d) (1) The department shall not be required to grant exemptions to programs or activities that offer otherwise exempt opportunities or services as a mere component of a program or activity that the department determines primarily constitutes substitute child care.

(2) No program or activity shall be exempt from licensing solely for the reason that the care and supervision of children that constitutes child care is offered only on a part-time or periodic basis.

(3) Exemption from licensure does not exempt the program or activity from compliance with any other local, state or federal requirements.

(e) A child care agency claiming an exemption pursuant to this section may submit to the department's licensing director, or designee, a sworn, written request for exemption in such manner and form as the department may require. The request shall provide a detailed description of the operation of the program or activity, the program's or activity's purpose and the applicant's basis for claiming an exemption. The department shall provide a written response to the exemption request stating the reasons the exemption was granted or denied.



§ 71-3-504 - Injunctions against unlicensed operations.

(a) The department may, in accordance with the laws of this state governing injunctions, maintain an action in the name of the state of Tennessee to enjoin any person, partnership, association, corporation or other entity from establishing, conducting, managing or operating any place or facility providing services to children without having a license as required by law, or from continuing to operate any such place or facility following suspension of a license or following the effective date of the denial or revocation of a license.

(b) In charging any defendant in a complaint for such injunction, it shall be sufficient to charge that such defendant did, upon a certain day and in a certain county, establish, conduct, manage or operate a place, home or facility of any kind that is a child care agency, as defined in this part or to charge that the defendant is about to do so without having in effect a license as required by law, or that the defendant continues to operate any such place or facility following suspension of a license, or following the effective date of the denial or revocation of a license, without averring any further or more particular facts concerning the case.



§ 71-3-505 - Criminal violations.

(a) Any person or entity operating a child care agency, as defined in § 71-3-501, without being licensed by the department or who continues to operate such agency while a suspension of the license is in effect, or who operates a child care agency following the effective date of a denial or revocation of a license, commits a Class A misdemeanor.

(b) Each day of operation without an effective license constitutes a separate offense.

(c) (1) It is unlawful for any person who is an operator, licensee or employee of a child care agency to make any statement, whether written or verbal, knowing such statement is false, including, but not limited to, statements regarding:

(A) The number of children in the child care agency;

(B) The area of the child care agency used for child care; or

(C) The credentials, licensure or qualification of any care giver, employee, substitute or volunteer of the child care agency, when such statement is made to a parent or guardian of a child in the care of such agency, to any state or local official having jurisdiction over such agencies, or to any law enforcement officer.

(2) In order for subdivision (c)(1) to apply, the falsity of the statement must place at risk the health or safety of a child in the care of the child care agency.

(3) A violation of subdivision (c)(1) is a Class A misdemeanor.

(4) This subsection (c) includes statements made in any child care agency license application that misrepresents or conceals a material fact that would have resulted in the license being denied.

(5) In addition to any punishment authorized under this subsection (c), the department may also take any licensure action authorized under this part.



§ 71-3-506 - Public agencies -- Inspection and report.

Any child care agency, as defined in this part, that is under the direct management or control of an administrative department of the state, a county, municipality, or development district, or any combination of these, shall be subject to licensure pursuant to this part; provided, however, that the requirements for audits set forth in former § 71-3-502(j)(6)(C) and (D) [repealed] shall be satisfied by audits that are conducted by the comptroller of the treasury or other public agency auditors.



§ 71-3-507 - Criminal history violation information required of persons having access to children -- Review of records and registries -- Verification -- Exclusion from access to adults.

(a) (1) The following shall complete a disclosure form in a manner approved by the department disclosing criminal records, juvenile records histories and the status of such person on the department of health's vulnerable persons registry pursuant to title 68, chapter 11, part 10, the state's sex offender registry and status as an indicated perpetrator of abuse or neglect in the records of the department of children's services and the department of human services, or in any jurisdiction, and shall agree to release all such records to the childcare agency and to the department to verify the accuracy of the information contained on the disclosure form:

(A) A person applying to work with children as a paid employee, director or manager with a childcare agency as defined in § 71-3-501, with any detention center or temporary holding resource as described in § 37-5-109, or with the department in any position in which any significant contact with children is likely in the course of the person's employment; or who applies for any license, that is not the renewal of an existing license or otherwise seeks to be an operator, as defined by the rules of the department, of a childcare agency as defined in § 71-3-501 and who has significant contact with children in the course of such role and is not otherwise exempted from the application of this section by rules of the department;

(B) A person who is a new substitute staff person, paid or unpaid, and who is to be used by the childcare agency to meet childcare standards and who serves as a substitute for more than thirty-six (36) hours in any one (1) calendar year; or

(C) A person fifteen (15) years of age or older who resides in a childcare agency that is being licensed initially or who moves into a childcare agency following initial licensure.

(2) (A) Persons subject to the requirements of subdivision (a)(1) shall also supply a fingerprint sample in a manner prescribed by the department and by the Tennessee bureau of investigation (TBI), and shall submit to a fingerprint-based background review of criminal history records, and juvenile records that are available to the TBI, to be conducted by the TBI, and shall submit to a review of the person's status on the department of health's vulnerable persons registry under title 68, chapter 11, part 10, the state sex offender registry, and pursuant to § 71-3-515, a review of the person's status in the department of children's services and the department of human services records of indicated perpetrators of abuse or neglect of children or adults, and, if determined necessary by the department, a review of any available juvenile records in juvenile court.

(B) All persons subject to the requirements of subdivision (a)(1), and all persons applying to work with the department in any position in which any significant contact with children is likely in the course of the person's employment with the department, shall have the fingerprint-based background review, including juvenile records available to the TBI, and the registry and perpetrator records and juvenile records reviews required by subdivision (a)(2)(A) completed as required by this section prior to assuming any role described in subdivision (a)(1) or prior to employment with the department; and if the person is fifteen (15) years of age or older and:

(i) The person is a resident of a childcare agency, the person must have the fingerprint-based background review, including juvenile records available to the TBI, and the registry and perpetrator records reviews, and if determined necessary by the department juvenile court records reviews, required by subdivision (a)(2)(A) completed prior to the granting of any license that is not the renewal of an existing license to the childcare agency in which the person resides at the time of initial application; or

(ii) If the person is to become a resident of the childcare agency, the person must have the reviews required by subdivision (a)(2)(B)(i) completed prior to the person's becoming a resident of the childcare agency.

(C) The person or entity with which a person subject to subdivision (a)(1) will be or is associated shall be responsible for obtaining and submitting the fingerprint sample, as directed by the department, and any information necessary to process the fingerprint-based background reviews and reviews required by this section prior to the person's assumption of any role described in subdivision (a)(1). If the person is not employed directly by a licensed child care agency but is employed by a substitute pool or staffing agency and assigned to work as a substitute employee at a licensed child care agency, then the substitute pool or staffing agency is responsible for obtaining and submitting the fingerprint sample, as directed by the department, and any information necessary to process the fingerprint-based background reviews and reviews required by this section prior to the person's assumption of any role described in subdivision (a)(1) at a licensed child care agency.

(3) The disclosure forms shall include at a minimum the following information:

(A) The social security number of the applicant, substitute or resident;

(B) The complete name of the applicant, substitute or resident;

(C) Disclosure of information relative to any violations of the law, including pending criminal or juvenile charges of any kind, and any conviction or juvenile adjudication involving a sentence or suspended or reduced sentence, and a release by the person of all records involving the person's criminal and juvenile background history and records relative to the person's status on the department of health's vulnerable persons registry maintained pursuant to title 68, chapter 11, part 10, on the state's sex offender registry and the status of the person as an indicated perpetrator of abuse or neglect of a child or adult as determined by any agency of this state or any other jurisdiction; and

(D) A space for the person to state any circumstances that should be considered in determining whether to allow the person who has a criminal, juvenile, registry or abuse or neglect records history to be employed or to provide substitute services or to remain as a resident in the agency.

(4) The form shall notify the person that falsification of required information may subject the person to criminal prosecution, and that the person's employment, licensing or other status or circumstances in the childcare agency or the department is dependent upon the person's criminal and available juvenile records history status, the person's status on the department of health's vulnerable persons registry pursuant to title 68, chapter 11, part 10, and on the state's sex offender registry, and, pursuant to § 71-3-515, the person's status as an indicated perpetrator of abuse or neglect of children or adults as contained in the records of the department of children's services and the department of human services.

(5) A copy of the disclosure form shall be maintained in the childcare agency's records for review by the department, and the department shall maintain a copy of the disclosure form in the records of the applicant for a license or as operator or for employment with the department.

(b) (1) The disclosure form and information contained on the form obtained pursuant to this section, together with the fingerprints of the person, shall be submitted by the child care agency for its applicants, licensees, operators, substitutes, or residents, and by the department for its applicants, to the appropriate department staff or state contractors providing fingerprinting services, in the format required by the department and the TBI. A substitute pool or staffing agency assigning persons to work as substitute employees at a licensed child care agency shall submit the disclosure form for such persons. The department or contractor shall transmit the necessary information to the TBI for completion of the fingerprint-based background review of criminal records and juvenile records that are available to the TBI.

(2) The TBI shall compare the information and the fingerprint sample received with the computer criminal history files maintained by the bureau and, to the extent permitted by federal law, with federal criminal databases and shall conduct the fingerprint and criminal history background check for the person pursuant to § 38-6-109. It shall report the existence of any criminal or juvenile history involving the person to the department, which shall inform the childcare agency and the person regarding the person's ability to assume a position for which a background review is required by this section.

(3) The results of the inquiry to the TBI shall be documented in the records of the childcare agency for the person for whom the background check is sought, and the department shall also maintain a record of the results of all persons for whom a criminal background history is received.

(4) The department shall notify in writing the appropriate district attorney general of any falsification of the information on the disclosure form.

(5) (A) The department shall pay to the TBI the cost of processing the criminal history background fingerprint check requested by the agency or by the department as set forth in § 38-6-109. Payment of the costs is to be made in accordance with §§ 38-6-103 and 38-6-109.

(B) The childcare agency shall be responsible for all costs associated with obtaining, handling and processing of the fingerprint sample that is submitted to the TBI.

(C) The department shall only be responsible for payment for one (1) processing fee that is required by the TBI. If the fingerprint sample is rejected and if any further costs are required to process the fingerprint, the childcare agency is responsible for any further costs, regardless of the number of efforts required to obtain a valid fingerprint sample.

(c) (1) All persons subject to subsection (a), and employees of the department's licensing division, shall also be subject to a review by the department of their status on the department of health's vulnerable persons registry pursuant to title 68, chapter 11, part 10, on the state's sex offender registry, and a review conducted pursuant to § 71-3-515, of their status in the department of children's services and the department of human services records of indicated perpetrators of abuse or neglect of children or adults and, if determined necessary by the department, a review of any available juvenile records in juvenile court.

(2) The department shall conduct the review for license applicants and operators.

(3) The results of the inquiry to the registries and the departments' records shall be maintained in the person's records at the agency and with the department.

(d) The childcare agency or the department shall not permit a person to assume any role described in subdivision (a)(1) prior to the completion of a review of the criminal history and juvenile records available to the TBI and the juvenile court, including the fingerprint-based background review, review of the department of health's vulnerable persons registry and the state's sex offender registry, and, pursuant to § 71-3-515, a review of the department of children's services and the department of human services records of indicated perpetrators of abuse or neglect of children or adults, and, if determined necessary by the department, juvenile court records reviews. The reviews must demonstrate that the person is not subject to a criminal history or a juvenile history or a history on the registries or in the records of the department of children's services or the department of human services that would, as described in this part, disqualify or otherwise exclude the person from any role described in subdivision (a)(1).

(e) (1) (A) (i) Whether obtained by use of the procedures established in this section or whether information is obtained by any other means, no person shall be employed with, be a licensee or operator of, provide substitute services to, or have any access whatsoever to children in a childcare agency as defined by this part, nor shall the person be employed with the department in a position having significant contact with children, whose criminal or available juvenile background records, registry or perpetrator records demonstrate that the person has been convicted of, pled guilty or no contest to an offense or lesser included offense, is the subject of a juvenile petition or finding that would constitute an offense or lesser included offense, or whose criminal or juvenile background history report or other information demonstrates the existence of a pending warrant, indictment, presentment or petition, involving:

(a) The physical, sexual or emotional abuse or neglect of a child;

(b) A crime of violence against a child or any person;

(c) Any offense determined by the department, pursuant to properly promulgated rules, to present a threat to the health, safety or welfare of children;

(d) The identification of the person on the department of health's vulnerable persons registry pursuant to title 68, chapter 11, part 10, or on the state's sex offender registry, or, whose status, pursuant to a review under § 71-3-515, of the department of children's services and the department of human services records of indicated perpetrators of abuse or neglect of children or adults, or if determined necessary by the department, reviews of available juvenile court records, demonstrate a history that would require the person's exclusion under this part.

(ii) No person who is currently charged with or who has been convicted of or pled guilty to a violation of § 39-13-213, § 55-10-101, § 55-10-102 or § 55-10-401, or any felony involving use of a motor vehicle while under the influence of any intoxicant, may, for a period of five (5) years after the date of the conviction or felony plea, be employed as or serve as a driver transporting children for a childcare agency.

(B) (i) Upon receipt from the department of the criminal and juvenile fingerprint-based background report or other information regarding the criminal, juvenile, vulnerable persons, sex offender or perpetrator records histories of a person about whom this information was obtained, the department shall notify the childcare agency and the person of the person's clearance to assume a position with the childcare agency or that the person must be excluded from positions or circumstances with the agency described in subdivision (a)(1) or from any access to children.

(ii) The childcare agency, and the department for its employees, shall immediately exclude any person from employment, from substitute services or from any access whatsoever to children in the childcare agency or, if a resident of a childcare agency, the agency shall exclude the resident from access to children in the childcare agency, if the criminal, juvenile, registry, perpetrator records history or other information regarding the person place the person within the prohibited categories established in subdivision (e)(1)(A). The department shall deny the license or operator status of any such person. If an exemption from the exclusion is provided for by rule of the department pursuant to subsection (f), the person shall remain excluded or that person's license or operator status shall be denied until it is determined by the department that there is a basis for an exception from the exclusion.

(iii) The failure of a childcare agency to exclude a person with a prohibited criminal, juvenile, vulnerable persons or sex offender registry or perpetrator records history at a childcare agency from employment with the agency, or from the provision of substitute services to children in the agency, or the failure, as determined by the department, to adequately restrict the access of a resident or any other person in a childcare agency to children being cared for by the agency, shall subject the childcare agency to immediate suspension of the agency's license by the department.

(2) Any person who is excluded pursuant to this section or whose license or operator status is denied or revoked based upon the results of a disclosure form statement, fingerprint-based background, criminal or juvenile records history, registry or perpetrator history review pursuant to this part, or other records review, may appeal the exclusion to the department within ten (10) days of the mailing date of the notice of such exclusion to the subject person.

(3) If timely appealed, the department shall provide an administrative hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, in which the appellant may challenge the accuracy of the determination.

(4) The appellant may not collaterally attack the factual basis of an underlying exclusionary record except to show that the appellant is not the person identified on the record. Further, except to show that the appellant is not the person identified on the record, the appellant may not collaterally attack or litigate the facts that are the basis of a reported pending criminal or juvenile charge except to show that the charge was, or since the report was generated, has been dismissed, nolled, has resulted in an acquittal or has been expunged.

(f) (1) The department may by rule provide for a review process that utilizes an advisory group of law enforcement personnel, persons experienced in child protective services, persons experienced in child development issues and childcare providers, or other persons it determines are appropriate, to consider and, if appropriate, recommend to the department exemptions from the exclusions established by this section, or for any other exclusions of persons established pursuant to the department's rules, that are based on the person's criminal background or juvenile background history or from the records of the person maintained in the vulnerable persons or sex offender registries or contained in the indicated perpetrator records of the departments of children's services or human services.

(2) Any exemption granted must be based upon extenuating circumstances that would clearly warrant the exemption, and this determination shall be made in writing in the record of the department and of the childcare agency and shall be open to public inspection.

(3) If an exemption rule is promulgated by the department under this part or by any state agencies utilizing the methods authorized by subsection (g) or (h), the person who is not granted an exemption from the exclusion upon review of the person's criminal, juvenile, registry or other records history pursuant to this part may have this issue considered in an administrative appeal as provided by subsection (e).

(g) (1) (A) A child care agency as defined in § 37-5-501 or § 71-3-501, a child care program as defined in § 49-1-1102, the department of children's services, the department of education, the department of human services, the department of mental health and substance abuse services, the department of intellectual and developmental disabilities and any other state agency or any person or entity that contracts with the state may require the persons set forth in subdivisions (g)(1)(A)(i)-(iii) to undergo a background or records review of any kind, to complete a disclosure form stating the person's criminal and juvenile records history and agree to release all records involving the person relating to the criminal, juvenile and perpetrator records history of the person to the entities described in this subdivision (g)(1)(A), and, if further required by the requesting entity, to supply a fingerprint sample and submit to a fingerprint-based review of criminal and juvenile records available to the TBI to be conducted by the TBI. The person may also be required to submit to a review of the person's status on the department of health's vulnerable persons registry under title 68, chapter 11, part 10, and on the state's sex offender registry, and pursuant to § 71-3-515, a review of the department of children's services and the department of human services records of indicated perpetrators of abuse or neglect of children or adults, and, if determined necessary by the agency, department or contractor, a review of any available juvenile records in juvenile court. The results of these inquiries shall be maintained in the person's records. Failure or refusal of a person to submit to or complete the disclosures, background and records reviews required by the entities in this subdivision (g)(1)(A) shall result in the immediate exclusion of the person from any position or status for which these reviews are required by this section:

(i) A person applying to work or substitute, or currently working, in any capacity as a paid employee, licensee or operator, substitute or volunteering, with children with the entities in subdivision (g)(1)(A) or who otherwise has access to children in those entities;

(ii) An applicant for a foster parent position or an applicant to be an adoptive parent, or a current foster parent or a current prospective adoptive parent with the department of children's services; or

(iii) A person fifteen (15) years of age or older who resides in a childcare agency licensed pursuant to this part or title 37, chapter 5, part 5, and who is not otherwise required by subdivision (a)(1), or who is not otherwise required by any other law.

(B) Nothing in this subsection (g) shall be construed to mean that any other law that mandates that fingerprint-based background, registry or any records review be conducted on applicants for employment, licensee, operator, substitute, volunteer or agency resident status is made voluntary, repealed or superseded in any manner by this subsection (g), and this section is supplementary to, and is not in lieu of, any mandatory provisions for such other statutorily required background, registry or records checks.

(2) The disclosure form shall contain the information described in subdivisions (a)(3) and (a)(4).

(3) A copy of the disclosure form shall be maintained in the requesting entity's records of the persons for whom the background check is sought.

(4) (A) The fingerprints of the person shall be submitted by the entity authorized by this subsection (g) to do so, to the TBI in the format required by the bureau.

(B) The TBI shall compare the information received and the fingerprints of the person with the computer criminal history files, and juvenile history files available to and maintained by the bureau and, to the extent permitted by federal law, with federal criminal databases to verify the accuracy of the criminal or juvenile violation information pursuant to § 38-6-109, and shall report the existence of any criminal or juvenile history involving the person to the requesting entity; and if the report was made to an entity that is licensed by any state agency, the bureau shall also send a copy of the report showing the criminal or juvenile history to the state agency.

(C) (i) For a person who was not subject to a fingerprint-based or other records screening prior to assuming a role described in subdivision (g)(1)(A), that person's existing status in the role shall be conditional upon the satisfactory outcome of any requested fingerprint-based background review, criminal, and available juvenile records review, and upon vulnerable persons and sex offender registries and department of children's services and department of human services perpetrator records, reviews, and, if determined necessary by the entity, a review of any available juvenile records in juvenile court, that may be conducted pursuant to this section; provided, however, that if a person is initially applying to assume any type of role described in subdivision (g)(1)(A), and an entity described in subdivision (g)(1)(A) utilizes this subsection (g) as a pre-employment screening procedure, the person shall not assume the role until satisfactory completion of the reviews.

(ii) In either circumstance in subdivision (g)(4)(C)(i), the criminal and available juvenile history and fingerprint-based background review, the vulnerable persons and sex offender registry review and any review of the perpetrator records of the departments of children's services and human services must demonstrate that the person is not subject to a criminal or juvenile history or a history on these registries or in such records that would, as described in this part, disqualify or otherwise exclude that person from any role described in subdivision (g)(1)(A). If the fingerprint-based background or records review, or any other information from any other source confirms that subsection (e) is applicable, that person shall not be permitted to have further contact with children in such role, except as otherwise permitted by this section.

(iii) A person's employment or contract status shall not remain in a conditional status for a position with any state agency for which federal law or regulations do not permit the state agency to license or approve the position until all necessary licensing requirements are met, unless specifically authorized by state or federal law or regulation to the contrary.

(iv) The employment status of persons for whom a post-employment fingerprint-based background, registry or record review was conducted, or the status of existing licensees or operators, substitutes, volunteers or residents of a childcare agency for whom these reviews were conducted after license approval, and who were not otherwise subject to pre-status applicant or access reviews and to the exclusionary provisions provided in this section, shall be governed by any regulations that may govern their status in a regulated entity or by applicable employment law.

(D) The results of the inquiry to the TBI or other registry or records review shall be documented in the records of the entity requesting the reviews. If the entity is regulated by, or is a contractor to, this state, the entity shall immediately report exclusionary results of the criminal and juvenile history background, registry or perpetrator records reviews to its regulatory or contracting state agency.

(E) If the information submitted on the disclosure form appears to have been falsified, the entity requesting the background check, or if the entity is regulated by or has a contract with this state, the regulatory or contracting agency shall notify the district attorney general of the falsification in writing.

(F) Any costs incurred by the TBI in conducting the investigations of the applicants shall be paid by the entity that requests the investigation and information. Payment of the costs is to be made in accordance with §§ 38-6-103 and 38-6-109.

(h) (1) (A) As a supplemental method of criminal and juvenile background history review for any applicants for employment, for license or operator status, or for substitute or volunteer status with childcare agencies or childcare programs, or with the state agencies or their contractors, as listed in subdivision (g)(1) or with the entities that the state agencies may regulate, or for residents of new childcare agencies, or for current employees, licensees, operators, substitutes or volunteers of childcare agencies or for current residents of childcare agencies, those entities listed in subdivision (g)(1) that have an agreement for access to the TBI's criminal and available juvenile history database may require such persons to submit a disclosure form as set forth in subdivisions (a)(3) and (a)(4), a copy of which shall be maintained with the requesting entity's records, and agree to release all records involving the person relating to the criminal and available juvenile history of the person.

(B) Those entities with the agreement in subdivision (h)(1)(A) may then access directly the TBI's Tennessee crime information computer (TCIC) system and conduct a name search of Tennessee criminal and available juvenile history records by using only the information contained on the disclosure form completed pursuant to subdivision (h)(1)(A), or by using any other information available to the searching entity.

(2) If information obtained by this method indicates that there exists, or may exist, a criminal or juvenile record on the person, the entity conducting the search may further review the criminal and juvenile record history with the person and, as appropriate, with the entity with whom the person who is the subject of the review is associated, to obtain further verification. The requesting entity, at its own cost, may also request fingerprint samples as otherwise authorized by this section and submit the fingerprints for a complete Tennessee and federal criminal and available juvenile history background review pursuant to this section and § 38-6-109.

(3) The results of the search shall be maintained in the records of the person about whom the search was made and shall be subject to review by the regulating entities.

(4) Nothing in this subsection (h) shall be construed to mean that any other law that mandates that criminal and juvenile background reviews be conducted on applicants for employment, for license or operator status, for substitute or volunteer service positions or for resident status is made voluntary, repealed or superseded in any manner by this subsection (h), and this subsection (h) is supplementary to, and is not in lieu of, any mandatory provisions for such other statutorily required criminal and juvenile background reviews.

(i) Subsections (e) and (f), including, but not limited to, the exclusion of persons from providing care or being licensed for the care of children or having access to children upon determination of the criminal, available juvenile, registry or perpetrator records background of such persons, the suspension of operations of or the denial or regulation of any license, certification or approval of any entities that fail to exclude persons with an exclusionary history, and the exemptions from the exclusionary provisions shall be applicable to those persons having exclusionary backgrounds or histories determined by the processes established by subsections (g) and (h) or by any other means.

(j) Any person disqualified by a state agency from care for or access to children based upon the results of any fingerprint-based, criminal, juvenile, registry, perpetrator records or other records review conducted under subsections (g) and (h), or by any other means may, as provided in subdivisions (e)(2)-(4), appeal that determination to a state agency that has made the request.

(k) Nothing in this section shall be construed to prevent the exclusion of any person from providing care for, from being licensed or certified or approved for the care of children pursuant to this part or from having access to a child in a child caring situation if a criminal or juvenile proceeding background history or other record that would require the person's exclusion under this part is discovered and verified in any other manner other than through a procedure established pursuant to this section. All procedures, rules and appeal processes established pursuant to this section for the protection of children and the due process rights of excluded persons shall also be applicable to those persons.

(l) It is unlawful for any person to falsify any information required on the disclosure form required by this section. A person who knowingly fails to disclose on the disclosure form required information or who knowingly discloses false information or who knowingly assists another to do so commits a Class A misdemeanor.



§ 71-3-508 - Inspection of entities providing child care.

(a) It is the duty of the department, through its duly authorized agents, to inspect at regular intervals, without previous notice, all child care agencies or suspected child care agencies, as defined in § 71-3-501.

(b) (1) The department is given the right of entrance, privilege of inspection, access to accounts, records, and information regarding the whereabouts of children under care for the purpose of determining the kind and quality of the care provided to the children and to obtain a proper basis for its decisions and recommendations.

(2) If refused entrance for inspection of a licensed, approved or suspected child care agency, the chancery or circuit court of the county where the licensed, approved or suspected child care agency may be located may issue an immediate ex parte order permitting the department's inspection upon a showing of probable cause, and the court may direct any law enforcement officer to aid the department in executing such order and inspection. Refusal to obey the inspection order may be punished as contempt.

(3) Except where court orders prohibit or otherwise limit access, parents or other care takers of children in the care of a child care agency licensed pursuant to this part shall be permitted to visit and inspect the facilities and observe the methods for the care of their children at any time during which the children are in the care of the agency and, except those records of other children in the care of the agency and their parents or caretakers, shall further be permitted to inspect any records of the agency that are not privileged, or are not otherwise confidential, as provided by law or regulation, and the parents' or caretakers' access for these purposes shall not be purposely denied by the agency.

(c) (1) In the conduct of any investigations of any child care agency, the department, if it determines such to be necessary, may require the child care agency to enter into a plan for the safety of children in the agency's care pending the outcome of any investigation by the departments of human services or children's services, or by any law enforcement or regulatory agency.

(2) (A) Such plan may require, but is not limited to:

(i) The exclusion or restriction of any individuals from access to the children in care;

(ii) The closure or restricted use of any part or parts of the agency's facilities;

(iii) The reinspection of any of the agency's facilities by any other health, fire or safety agency;

(iv) The modification or elimination of any service provided, or of any procedures utilized or any program conducted by the agency; or

(v) The receipt of further training by the agency's management, staff or volunteers.

(B) The plan may be based upon any preliminary or upon any final findings by the department. The plan may be established in coordination with:

(i) The conduct of any child abuse or neglect investigation by the department of children's services;

(ii) Any criminal investigation by a law enforcement agency;

(iii) Any investigation of the child care agency by any other regulatory agency; or

(iv) In any combination of these investigations,

and may be based upon any preliminary or final findings of such departments or agencies. The plan may also incorporate any recommendations of such departments or agencies based upon their preliminary or final findings.

(3) The department may enforce the provisions of the safety plan by civil penalty not to exceed five hundred dollars ($500), by suspension of the agency's license if appropriate, by issuance of a restricted license to the child care agency, by denial or revocation of the child care agency's license, or by any combination of these penalties.

(4) Any plan that exceeds ninety (90) days when proposed or that continues for more than ninety (90) days may be appealed to the child care agency board of review.

(d) Any violation of the inspection rights established in this section is a Class A misdemeanor.



§ 71-3-509 - Violations of licensing regulations -- Probation -- Civil penalties -- Suspension, denial and revocation of licenses -- Appeal procedures.

(a) If any complaint is made to the department concerning any alleged violation of the laws or regulations governing a child care agency, the department shall investigate such complaint and shall take such action as it deems necessary to protect the children in the care of such agency.

(b) (1) If, during the licensing period, the department determines that a child care agency is not in compliance with the laws and regulations governing its operation, the department may place the agency on probation for a definite period of not less than thirty (30) days nor more than sixty (60) days, as determined by the department. Upon a determination by the department to place an agency on probation, the department shall serve written notice to the agency by personal delivery describing the violations of the licensing laws or rules that support the basis for the probationary status and the procedures for appeal of the probationary status. Ten (10) business days after the service of the probation notice on the agency, the department shall require the agency to post the notice of probation as directed by the department.

(2) (A) If placed on probation, the agency shall immediately post a copy of the probation notice, together with a list provided by the department of the violations that were the basis for the probation, in a conspicuous place as directed by the department and with the agency's license, and the agency shall immediately notify in writing the custodians of each of the children in its care of the agency's status, the basis for the probation and of the agency's right to an informal review of the probationary status.

(B) If the agency requests an informal review within two (2) business days of the imposition of probation, either verbally or in writing to the department's licensing staff that imposed the probation, the department shall informally review the probationary status by a licensing supervisor or other designee who was not involved in the decision to impose the probation. The agency may submit any written or oral statements as argument to the licensing supervisor or designee within five (5) business days of the imposition of the probation. Written and oral statements may be received by any available electronic means. The licensing supervisor or designee shall render a decision in writing upholding, modifying or lifting the probationary status within seven (7) business days of the imposition of the probation.

(3) If the licensing supervisor or designee does not lift the probation under subdivision (b)(2)(B), the agency may also appeal such action in writing to the commissioner within five (5) business days of the receipt of the notice of the licensing supervisor or designee's decision regarding the agency's probationary status as determined in subdivision (b)(2)(B). If timely appealed, the department shall conduct an administrative hearing pursuant to the contested case, provisions of the Uniform Administrative Procedures Act, compiled at title 4, chapter 5, part 3, concerning the department's action within fifteen (15) business days of receipt of the appeal, and shall render a decision in writing within seven (7) business days following conclusion of the hearing. The hearing officer may uphold, modify or lift the probation.

(4) This subsection (b) shall be discretionary with the department, and shall not be a prerequisite to any licensing action, to impose a civil penalty or to suspend, deny or revoke a license of a child care agency.

(c) (1) If the department determines that there exists any violation with respect to any person or entity required to be licensed pursuant to this part, the department may assess a civil penalty against such person or entity for each separate violation of a statute, rule or order pertaining to such person or entity in an amount ranging from fifty dollars ($50.00) for minor violations up to a maximum of one thousand dollars ($1,000) for major violations or violations resulting in death or injury to a child as defined in the rules of the department. Each day of continued violation constitutes a separate violation.

(2) The department shall by rule establish a graduated schedule of civil penalties designating the minimum and maximum civil penalties that may be assessed pursuant to this subsection (c). In developing the graduated civil penalty procedure, the following factors may be considered:

(A) Whether the amount imposed will be a substantial economic deterrent to the violator;

(B) The circumstances leading to the violation and the agency's history of violations;

(C) (i) The extent of deviation from the statutes, rules or orders governing the operation of the child care agency;

(ii) The severity of the violation, including specifically the level of risk of harm to the children in care of the person or entity caused by the violation; and

(iii) The penalty may be further classified based upon whether the violation resulted in the issuance of an order of summary suspension, denial or revocation of the license of the agency and whether death or injury of a child occurred as a result of violation;

(D) The economic benefits gained by the violator as a result of noncompliance;

(E) The agency's efforts to comply with the licensing requirements; and

(F) The interest of the public.

(3) The department shall assess the civil penalty in an order that states the reasons for the assessment of the civil penalty, the factors used to determine its assessment and the amount of the penalty.

(4) The order may be served on the licensee personally by an authorized agent of the department who shall complete an affidavit of service, or the order may be served by certified mail, return receipt requested.

(5) The licensee may appeal the penalty to the board of review by filing a request for an appeal in writing with the commissioner within ten (10) days of the service of the order.

(6) (A) Civil penalties assessed pursuant to this subsection (c) shall become final ten (10) days after the date an order of assessment is served if not timely appealed, or, if timely appealed, within seven (7) days following entry of the board's order unless the board's order is stayed.

(B) If the violator fails to pay an assessment when it becomes final, the department may apply to the chancery court for a judgment and seek execution of such judgment.

(C) Jurisdiction for recovery of such penalties shall be in the chancery court of Davidson County.

(7) All sums recovered pursuant to this subsection (c) shall be paid into the state treasury, but shall be earmarked to be used by the department exclusively to improve child care quality in this state by funding activities that include, but are not limited to, child care provider training activities, but excluding any costs associated with conducting criminal background checks.

(8) This subsection (c) relative to civil penalties shall be discretionary with the department, and shall not be a prerequisite to any licensing action to suspend, deny or revoke a license of a child care agency. Civil penalties may also be imposed in conjunction with the probation, suspension, denial or revocation of a license.

(d) (1) If the department determines that any applicant for a temporary license or for the renewal of an existing license has failed to attain, or an existing licensee has failed to maintain, compliance with licensing laws or regulations after reasonable notice of such failure and a reasonable opportunity to demonstrate compliance with licensing laws or regulations, the department may deny the application for the new or renewed license or may revoke the existing license; provided, that the department at any time may deny a temporary license if the applicant fails to meet the initial requirements for its issuance; and, provided, further, that if the department determines that repeated or serious violations of licensing laws or regulations warrant the denial or revocation of the license, then, notwithstanding any provisions of § 4-5-320 or this subsection (d) to the contrary, the department may seek denial or revocation of the license regardless of the licensee's demonstration of compliance either before or after the notice of denial of the application or before or after notice of the revocation.

(2) Notwithstanding § 4-5-320, the notice of denial or revocation may be served personally by an authorized representative of the department who shall verify service of the notice by affidavit, or the notice may be served by certified mail, return receipt requested.

(3) If application for the temporary, annual, or extended license is denied or if an existing license is revoked, the applicant may appeal the denial or revocation by requesting in writing to the department a hearing before the child care agency board of review within ten (10) days of the personal delivery or mailing date of the notice of denial or revocation. Failure to timely appeal shall result in the expiration of any existing license immediately upon the expiration of the time for appeal.

(4) The hearing upon the denial or revocation shall be heard by the board of review within thirty (30) days of the date of service of the notice of denial or revocation; provided, that, for good cause as stated in an order entered on the record, the board or the administrative law judge may continue the hearing. In order to protect the children in the care of the agency from any risk to their health, safety and welfare, the board or administrative law judge shall reset the hearing at the earliest date that circumstances permit.

(5) (A) If timely appeal is made, pending the hearing upon the denial or revocation, the child care agency may continue to operate pending the decision of the board of review unless the license is summarily suspended as provided in subsection (e).

(B) The board, as part of its decision regarding the status of the applicant's application for a license or the licensee's license, may direct that the child care agency be allowed to operate on a probationary or conditional status, or may grant or continue the license with any restrictions or conditions on the agency's authority to provide care.

(e) (1) Subject to this subsection (e), if the department determines at any time that the health, safety or welfare of the children in care of the child care agency imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of the license may be ordered by the department pending any further proceedings for revocation, denial or other action. If the department determines that revocation or denial of the license is warranted following suspension, those proceedings shall be promptly instituted and determined as authorized by this part.

(2) The department shall set forth with specificity in its order the legal and factual basis for its decision, stating in the order the specific laws or regulations that were violated by the agency, and shall state with specificity in the order the reasons that the issuance of the order of summary suspension is necessary to adequately protect the health, safety or welfare of children in the care of the child care agency. Summary suspension may be ordered in circumstances that have resulted in death, injury or harm to a child or that have posed or threatened to pose a serious and immediate threat of harm or injury to a child based upon the intentional or negligent failure to comply with licensing laws or regulations.

(3) In issuing an order of summary suspension of a license, the department shall use, at a minimum, the following procedures:

(A) The department shall proceed with the summary suspension of the agency's license and shall notify the licensee of the opportunity for an informal hearing within three (3) business days of the issuance of the order of summary suspension;

(B) The notice provided to the licensee may be provided by any reasonable means and, consistent with subdivision (e)(2), shall inform the licensee of the reasons for the action or intended action by the department and of the opportunity for an informal hearing as permitted by subdivision (e)(3)(C);

(C) (i) The informal hearing described by this subdivision (e)(3) shall not be required to be held under the contested case provisions of the Uniform Administrative Procedures Act;

(ii) The hearing is intended to provide an informal, reasonable opportunity for the licensee to present to the hearing official the licensee's version of the circumstances leading to the suspension order;

(iii) The sole issues to be considered are:

(a) Whether the public health, safety or welfare imperatively require emergency action by the department;

(b) What, if any, corrective measures have been taken by the child care agency following the violation of licensing laws or regulations and prior to the issuance of the summary suspension order that eliminate the threat to the public health, safety or welfare of the children in the care of the agency; and

(c) Whether the agency demonstrates a reasonable ability to maintain or continue compliance with all relevant licensing laws and regulations; and

(iv) The hearing official may lift, modify or continue the order of summary suspension;

(D) Subsequent to the hearing on the summary suspension, the department may proceed with revocation or denial of the license or other action as authorized by this part, regardless of the decision concerning summary suspension of the license.

(4) The department shall by rule establish any further necessary criteria that it determines are required for the determination of circumstances that warrant imposition of the summary suspension order and any other necessary procedures for implementation of the summary suspension process.

(5) If the conditions existing in the child care agency present an immediate threat to the health, safety or welfare of the children in care, the department may also seek a temporary restraining order from the chancery or circuit court of the county in which the child care agency is located, seeking immediate closure of the agency to prevent further harm or threat of harm to the children in care, or immediate restraint against any violations of the licensing laws or regulations that are harming or that threaten harm to the children in care. The department may seek any further injunctive relief as permitted by law in order to protect children from the violations, or threatened violations of the licensing laws or regulations. The use of injunctive relief as provided by this subdivision (e)(5) may be used as an alternative, or supplementary measure, to the issuance of an order of summary suspension or any other administrative proceedings.

(f) (1) In determining whether to deny, revoke or summarily suspend a license, the department may choose to deny, revoke or suspend only certain authority of the licensee to operate and may permit the licensee to continue operation, but may restrict or modify the licensee's authority to provide certain services or perform certain functions, including, but not limited to, transportation or food service, enrollment of children at the agency, the agency's hours of operation, the agency's use of certain parts of the agency's physical facilities or any other function of the child care agency that the department determines should be restricted or modified to protect the health, safety or welfare of the children. The board of review, in considering the actions to be taken regarding the license, may likewise restrict a license or place whatever conditions on the license and the licensee it deems appropriate for the protection of children in the care of the agency.

(2) The actions by the department or the board authorized by this subsection (f) may be appealed as otherwise provided in this part for any denial, revocation or suspension.

(g) (1) When an application for a license has been denied, or a license has been revoked, on one (1) occasion, the child care agency may not reapply for a license for a period of one (1) year from the effective date of the denial or revocation order if not appealed, or, if appealed, from the effective date of the board's or reviewing court's order.

(2) If application for a license has been denied, or a license has been revoked, on two (2) occasions, the child care agency may not reapply for a license for a period of two (2) years from the effective date of the denial or revocation if not appealed, or, if appealed, from the effective date of the board's or reviewing court's order.

(3) If an application for a license has been denied, or a license has been revoked, on three (3) occasions, the agency shall not receive another license for the care of children.

(4) No person who served as full or part owner or as director or as a member of the management of a child care agency shall receive a license to operate a child care agency if that person participated in such capacity in a child care agency that has been denied a license, or that had a license revoked, on three (3) occasions.

(5) (A) The time restrictions of subdivisions (g)(1) and (2) may be waived by the board of review in the hearing in which the denial or revocation is sustained, or, if requested by the former licensee in writing to the commissioner, in a separate subsequent hearing before the board of review or, in the discretion of the commissioner, upon review by the commissioner.

(B) The agency must show to the board's or the commissioner's satisfaction that the agency has corrected the deficiencies that led to the denial or revocation, and that the child care agency can demonstrate that it has the present and future ability, and is willing, to maintain compliance with licensing laws or regulations. The decision of the board or the commissioner shall be reduced to an order, which shall be a final order pursuant to the Uniform Administrative Procedures Act, and may be appealed pursuant to § 4-5-322.

(C) No waiver may be granted for any permanent restriction that has been imposed pursuant to subdivision (g)(3).

(h) (1) In conducting hearings of the appeal of a denial or revocation of a license before the board of review or for review of summary suspension orders, it is the legislative intent that such hearings be promptly determined consistent with the safety of the children in the care of the child care agency appealing the department's licensing action and with the due process rights of the license applicants or licensees.

(2) If, however, the administrative procedures division of the office of the secretary of state certifies by letter to the recording secretary of the board of review that the division's contested case docket prevents the scheduling of a hearing on the appeal of the denial or revocation of a license before the board of review within the initial time frames set forth in this part, then the department shall have the authority to obtain an attorney who shall act as the administrative law judge to conduct the proceedings before the board. The substitute administrative law judge may be obtained by contract with a private attorney or by contract or agreement with another state agency. The substitute administrative law judge shall have all authority as an administrative law judge of the department of state. The hearing may be continued by order of the board for the purpose of obtaining a substitute judge.

(3) Hearings on summary suspension orders shall be heard by an administrative law judge from the administrative procedures division of the secretary of state's office, if the administrative law judge is available within the time frames for a summary suspension hearing. If the administrative procedures division of the secretary of state's office informs the department that an administrative law judge is unavailable, the department may obtain an administrative law judge or hearing officer who is not an employee of the department who may be obtained by the department by contract with a private attorney or by contract or agreement with another state agency. The administrative law judge or hearing officer shall have authority, as otherwise permitted in this section, to enter orders binding on the department resulting from show cause hearings involving summary suspension orders. If the administrative procedures division of the office of the secretary of state informs the department that the division's contested case docket prevents the scheduling of a hearing on the issuance of a summary suspension order within the initial time frames set forth in this part, and if the department is unable to obtain a private or state agency administrative law judge or hearing officer to hear the show cause hearing on the summary suspension order within the time frames set forth in this part, the department may utilize a hearing officer from the department's administrative review section.

(i) By July 1, 2000, any initial rules to implement this section shall be by emergency rules of the department; provided, however, that any permanent rules shall be promulgated pursuant to the Uniform Administrative Procedures Act.



§ 71-3-510 - Board of review -- Composition.

(a) (1) A child care agency licensing board of review shall review:

(A) Actions initiated by the departments of human services and children's services to deny or revoke or to otherwise limit any license except for summary suspension of, or probation involving, a license;

(B) Actions to review any civil penalties imposed by the department of human services; or

(C) Any safety plan implemented by the department of human services that will be, or has been in effect ninety (90) days or more.

(2) (A) In reviewing any licensing action pursuant to this part or pursuant to title 37, chapter 5, part 5, the board of review shall consist of nine (9) persons. Five (5) members of the board shall include the commissioners of health and education or their designees, the executive director of the commission on children and youth or designee, and a member from one (1) current or previous standards committee from the departments of human services and children's services. Four (4) persons shall be selected from a pool of up to twelve (12) representatives at-large to be selected by the five (5) stated board members, as follows:

(i) Four (4) shall be selected to serve for one (1) year;

(ii) Four (4) shall be selected to serve for two (2) years; and

(iii) Four (4) shall be selected to serve for three (3) years.

(B) Thereafter, each at-large representative shall be selected to serve for terms of three (3) years or until such representative's successor is selected.

(b) A quorum of the board shall consist of five (5) persons.

(c) In establishing a quorum for the board to conduct its review of the licensing actions of the departments, the chair shall randomly select the names of the at-large members of the board for the board's current licensing review action from the pool of twelve (12) persons selected pursuant to subsection (a) until the nine-member composition is reached or, if that is not possible, until a quorum is reached.

(d) The commissioner of education or the commissioner's designee shall serve as the chair of the board until a chair is selected by the board. The board shall elect a vice chair who shall serve in the absence of the chair. If the chair resigns, is unable to perform the duties of the chair or is removed, or the chair's term on the board expires, the commissioner of education shall appoint a new chair until the board can elect a chair. The vice chair shall have authority to sign all orders of the board in the absence of the chair and for actions of the panels under subsection (f).

(e) The recording secretary for the board shall be a member of the professional staff of the department of human services based upon an inter-agency agreement for the services of the recording secretary as the commissioners of children's services and human services may deem appropriate, and any person selected by the agreement of the departments shall serve as recording secretary for the board. The recording secretary shall be responsible for scheduling the board's meetings and arranging for the facilities to conduct the hearings of the board for both departments and such other duties as may be necessary to accommodate the business of the board. The recording secretary shall serve without additional compensation from the department.

(f) In order to complete the work of the board, the chair may appoint one (1) or more panels of the board with a quorum of five (5) members, at least two (2) of whom shall be randomly selected at-large members selected by the chair. The chair of the board shall appoint the chair of the panel. The panel shall have complete authority to hear any case under the board's jurisdiction and shall have complete authority to enter any necessary orders concerning licensing actions conducted before the board of review. Any orders of the panel shall be signed by the chair of the panel, or by the board chair or vice chair.

(g) Any necessary regulations governing the board's procedure shall be promulgated by the department of human services, in consultation with the department of children's services, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2.

(h) Any applicant or licensee may petition the chancery court of Davidson County pursuant to § 4-5-322 for judicial review of the board's decision.

(i) (1) All members of the review board shall serve without pay.

(2) The four (4) members at-large who are selected to serve on the board and the members from the standards committees of the departments shall receive reimbursement in conformity with law and regulations for their expenses incurred in the performance of their official duties pursuant to this part. Such expenses for the representatives from the standards committees from the respective department shall be paid from the funds appropriated to the departments.

(3) The expenses for the at-large members shall be shared equally by the departments of children's services and human services.

(4) All reimbursement for travel expenses shall be in accordance with the comprehensive state travel regulations applicable to state employees.



§ 71-3-511 - Licensing standards committees.

(a) The commissioner of human services shall appoint a standards committee composed of twelve (12) citizens, three (3) from each grand division of the state, and three (3) at-large for the purpose of developing or reviewing standards and regulations for each class of child care agency defined in this part. The classes of child care regulated by the department shall be represented by members of the standards committee.

(b) For any new class of child care agency as defined in this part, the standards committee shall develop and recommend to the commissioner the standards and regulations for that new class of child care agency. The standards and regulations of each existing class of child care agency shall be reviewed by a standards committee beginning every four (4) years following the date of submission of its last recommendations or more frequently as the commissioner may direct.

(c) The standards committee shall act in an advisory capacity to the commissioner in recommending any initial standards or regulations for any new class of child care agency or any changes to the existing standards or regulations of any class of child care agency.

(d) The committee shall cease to exist upon submitting its recommendations to the commissioner, but may be re-established by the commissioner at any time to further review its recommendations or to consider additional standards or regulations or to consider revisions to the standards or regulations.

(e) (1) In making appointments to the committee, the commissioner shall strive to ensure that at least one (1) person serving on the committee is sixty (60) years of age or older and that at least one (1) person serving on the committee is a member of a racial minority.

(2) Except as otherwise provided in this section, in making appointments to the standards committees, the departments shall strive to ensure that the membership of the standards committees includes a balance of representatives of the regulated industry and persons whose expertise would be of assistance to the departments. The departments shall appoint child advocates, social workers, attorneys, and other such persons with knowledge and expertise in the specified area, as well as citizen members to the committees.

(f) The members of the committee shall not receive any compensation for their services but shall be reimbursed for their travel to and from the committee meetings and for their meals and lodging in accordance with the state travel procedures and regulations.



§ 71-3-512 - Five-year-olds attending day care institutions lacking kindergarten status.

(a) A family child care home, group child care home or child care center that lacks approved kindergarten status for purposes of § 49-6-201 shall not enroll or continue to enroll any child five (5) years of age during the period of the local education agency's regular school year, without first obtaining from the child's parents or legal guardians a signed acknowledgment of the fact that the child's attendance at the family child care home, group child care home or child care center does not satisfy the mandatory kindergarten prerequisite for the child's enrollment in the first grade.

(b) Any such signed acknowledgment shall be retained by the family child care home, group child care home or child care center for a period of two (2) years. Failure to comply with the requirements of this section may subject the family child care home, group child care home, or child care center to probation, denial or revocation of the child care agency license, or to civil penalty, by the department.



§ 71-3-513 - Public records -- Exceptions.

The records of any entity entering into a contract or grant with the state for child care broker services relating to such grant or contract shall be public records open for public inspection in accordance with § 10-7-503. Nothing in this section shall be construed to allow a social security number or residential address of any person to be considered a public record.



§ 71-3-514 - Establishment of drug testing policy.

(a) (1) All persons or entities operating a child care agency as defined in this part, unless exempt as provided in § 71-3-503, shall establish a drug testing policy for employees, directors, licensees and operators of child care agencies and for other persons providing services under contract or for remuneration for the agency, who have direct contact, as defined by the department, with a child in the care of the agency.

(2) The policy shall specify how testing should be completed by the child care agency and provide for immediate and effective enforcement action involving such persons by the child care agency in the event of a positive drug test.

(3) The policy shall be provided by the child care agency to persons employed or engaged for contract or remunerative services prior to July 1, 2009, and to all such persons upon initial employment or initial engagement in contract or remunerative services for the agency.

(4) The policy established pursuant to this section shall not supersede the requirements of § 71-3-502(d)(7)(C)(v) that all persons described in § 71-3-502(d)(7)(C)(v) satisfactorily complete a drug test prior to engaging in transportation services for children in a child care agency.

(b) (1) The policy shall require drug testing based upon reasonable suspicion that employees, directors, licensees, or operators of a child care agency, or other persons providing services under contract or for remuneration for the agency are engaged in the use of illegal drugs.

(2) The policy shall require persons employed or engaged for contract or remunerative services prior to July 1, 2009, to have a drug test based upon reasonable suspicion that the persons are engaged in the use of illegal drugs.

(3) Events that may give rise to reasonable suspicion for purposes of requiring a drug test include, but are not limited to:

(A) Deterioration in job performance or changes in personal traits or characteristics;

(B) Appearance in a specific incident or observation which indicates that an individual is under the present influence of drugs;

(C) Changes in personal behavior not attributable to other factors;

(D) Involvement in or contribution to an accident where the use of drugs is reasonably suspected, regardless of whether the accident involves actual injury; or

(E) Alleged violation of or conviction of criminal drug law statutes involving the use of illegal drugs or prescription drugs.

(c) A child care agency shall, at no expense to the state, maintain for five (5) years and immediately make available to the department upon request a copy of drug testing results for an individual who is employed as a caregiver, director, licensee or operator at the child care agency, or for other persons providing services under contract or for remuneration for the agency, who have direct contact with children in the care of the agency.

(d) It shall be the responsibility of the individual who is to be tested to pay the appropriate fees necessary to obtain a drug test pursuant to the policy established by a child care agency. Drug testing results obtained under this section are confidential and may be disclosed only for purposes of enforcing this part.

(e) Notwithstanding subsection (a), a licensee or operator of a family child care home who has direct contact with children in the care of the family child care home shall submit to a drug test at the expense of the licensee or operator, when the department has reasonable suspicion to believe that the licensee or operator is engaged in the use of illegal drugs.

(f) A child care agency that does not comply with this section is subject to the department:

(1) Denying the application for a license;

(2) Denying the application for a license renewal; or

(3) Suspending or revoking a license issued.



§ 71-3-515 - Development of procedure for submitting names and other identifying information to determine if persons have perpetrated abuse or neglect of a child or adult -- Due process rights.

(a) The department of children's services and the department of human services shall develop a procedure whereby the names and other identifying information for all potential employees of the department of human services in that department's licensing division and adult protective services program and any persons who are subject to § 71-2-403 or § 71-3-507, and who, under those sections, may have contact with children in a childcare agency or with adults in an adult day care agency licensed by the department of human services, shall be submitted to the department of children's services and the department of human services adult protective services program to determine if the potential employees or other persons subject to those provisions were found by the department of children's services or the department of human services adult protective services program to have perpetrated abuse or neglect of a child or adult.

(b) No person shall be reported as an indicated perpetrator of abuse or neglect for purposes of this part or chapter 2, part 4 of this title, by either the department of children's services or the department of human services adult protective services program unless it is determined that the due process rights of the person were either offered, but not accepted, or were fully concluded pursuant to the rules of the department of children's services or the department of human services and applicable state and federal law.



§ 71-3-516 - Restrictions on license for drop-in center regarding care of school-age children on snow days.

Any license for a drop-in center issued under this part shall specify whether the center is appropriate for handling school-age children on snow days. A drop-in center may not accept any school-age child for care unless the department determines that center is an appropriate and safe location for such children on snow days. The department shall determine whether the center has adequate space for school-age children and shall set a limit on the number of such children that a center may accept on any one day. No child thirteen (13) years of age or older may be cared for by a drop-in center on a snow day. The center shall also provide to the department a list of trained care givers and other staff who are available for emergency calling and shall annually update such list.



§ 71-3-517 - Development of a written multi-hazard plan to protect children in emergencies.

(a) All persons or entities operating a child care agency as defined in this part, excluding drop-in child care centers and those programs and facilities exempt from licensing as provided in § 71-3-503, shall, in consultation with appropriate local authorities and local emergency management, develop a written multi-hazard plan to protect children in the event of emergencies, including, but not limited to, fires, tornados, earthquakes, chemical spills, and floods. Such persons or entities shall also inform parents and guardians of children attending the child care agency of the plan.

(b) The written plan required pursuant to this section shall include:

(1) Procedures for child care agency staff to notify parents in an emergency;

(2) The development of designated relocation sites and evacuation routes to those sites;

(3) Reunification plans for children and families; and

(4) Written individualized plans for accommodating a child's special needs in an emergency situation.

(c) The child care agency shall maintain documentation that the emergency plan is reviewed monthly.

(d) All child care agency staff persons shall be trained on the plan annually.

(e) The child care agency shall implement these emergency procedures through timely practice drills to meet local regulations and local emergency services plans and shall maintain documentation of drills for one (1) year. Such drills shall involve the following:

(1) At least one (1) fire drill shall be conducted monthly;

(2) Child care agencies shall alternate drills each month to cover each shift while children are present, including extended care hours;

(3) At least one (1) drill other than fire shall be conducted every six (6) months; and

(4) All drills shall be conducted in such a way as to simulate, as closely as is practical, conditions of a real emergency, with alarms to be utilized and evacuation plans to be practiced.

(f) (1) Emergency telephone numbers for the following entities shall be posted next to all child care agency telephones and shall be readily available to all child care agency staff members:

(A) Fire department;

(B) Police department and sheriff's office;

(C) Nearest hospital emergency room;

(D) Department of children's services child abuse hotline;

(E) Local emergency management agency;

(F) Ambulance or rescue squad;

(G) Poison control center; and

(H) Department of human services child care complaint hotline.

(2) If a generic emergency number, including, but not limited to, 911 service, is operable in the community, it shall also be posted in the manner prescribed in this subsection (f).

(g) All contact information for parents, guardians, and emergency personnel shall be readily available to all child care agency staff, including work, home and cell phone numbers.



§ 71-3-518 - Priority on wait list of children with parent or guardian serving on active duty in armed forces.

(a) Unless otherwise prohibited by federal or state law, no child care agency licensed under this part shall place a dependent child on a wait list behind a child without a parent or legal guardian serving on active duty in the armed services of the United States, if the dependent child:

(1) Has a parent or legal guardian that is an active-duty member of the armed services of the United States; or

(2) Has a parent who was killed, died as a direct result of injuries received or has been officially reported as being either a prisoner of war or missing in action while serving honorably as a member of the United States armed forces during a qualifying period of armed conflict or was formerly a prisoner of war or missing in action under such circumstances.

(b) To be eligible under subdivision (a)(2), the dependent child or the legal guardian of the dependent child shall:

(1) Present official certification from the United States government that the parent veteran was killed or died as a direct result of injuries received while serving honorably as a member of the United States armed forces during a qualifying period of armed conflict; or

(2) Present official certification from the United States government that the parent veteran has been officially reported as being a prisoner of war or missing in action while serving honorably as a member of the United States armed forces during a qualifying period of armed conflict or was formerly a prisoner of war or missing in action under such circumstances as appropriate within one hundred and eighty (180) days prior to applying for child care services.

(c) As used in this section, "dependent child", "qualifying period of armed conflict", and "serving honorably" have the same meanings as in § 49-7-102.






Part 6 - Orphan Asylums

§ 71-3-601 - Governing board.

All orphan asylums or houses for destitute children, incorporated under the laws of the state, shall be governed by boards of managers, trustees, or directors, which shall consist of twelve (12) or more persons, five (5) or more of whom shall constitute a quorum.



§ 71-3-602 - Powers over property.

The corporations enumerated in § 71-3-601 may own and hold real and personal property necessary for building, cultivation, and to rent out to raise means to assist in the support of such corporations.



§ 71-3-603 - Admission of children.

All such asylums or houses at the option of its board may receive or take charge of any destitute orphan or indigent child of either sex, or children of indigent parents, under eighteen (18) years of age, from any part of the state.



§ 71-3-604 - Control of indigent children.

The children referred to in § 71-3-603 shall be under the exclusive jurisdiction and control of the board until they become eighteen (18) years of age. The board may, in its discretion, require the parents of such indigent children to surrender all right and claim to the control of them, and to consent for the asylum to provide homes for them, by adoption by proper and suitable parties, for the purpose of caring for and educating them, teaching them trades and household duties generally.



§ 71-3-606 - Welfare of child controlling.

No child shall be received into the asylum, or detained in the asylum, except that the welfare of the child may be thereby promoted, nor shall any child be indentured or given in adoption, except that the best interest of the child shall be thereby secured.



§ 71-3-607 - Control of orphans and foundlings.

In all cases in which orphans or foundling children are placed in any of the orphan homes, whether voluntarily by their parent or parents or guardian or by the order of some competent court or other authority, or whether they come into the care and custody of any such institution as foundlings, the managing board shall have the right to retain the custody of such children until the children are eighteen (18) years of age; provided, that § 71-3-609 applies; and provided further, that such institutions may, within such homes or asylums, provide for such children, or may so provide for them in homes of suitable families outside of such institutions.



§ 71-3-608 - Penalty for interference with children.

It is a Class B misdemeanor for any person to interfere in any way with any of such children in the control and custody of such homes while they are there or at the homes provided for them by such institutions.



§ 71-3-609 - Petition to take child from home.

At any time after the assumption of control by any of such homes, if the parent or other person, in whom the legal custody of such child would otherwise be, believes such parent or other person entitled to the custody of the child, such person may file a petition in the chancery court of the county in which the home is situated, and set out the facts upon which action is sought, and notice thereof shall be given to such institution, and proof may be taken and the application decided as the chancellor, in the chancellor's sound judgment, may determine, both as to the merits and the adjudication of costs. For this purpose jurisdiction is conferred upon the chancery courts, with the right of appeal.



§ 71-3-610 - Education of children.

The board shall cause all children over six (6) years of age in such asylum to be instructed in such branches of useful knowledge as may be suited to their years and capabilities, and cause the girls to be taught domestic vocations, such as sewing, mending, knitting, and housekeeping in all its departments. The boys shall be taught such useful trades as the board may direct. All children in such asylums, of sufficient age, shall be taught according to the course of the common schools.



§ 71-3-611 - Expenses paid by parent or guardian.

Any of such asylums may, at discretion, receive any child placed in its care and keeping by such child's parents or guardian, or those having the child in charge, and may keep and care for the child until the child is eighteen (18) years of age, unless sooner taken away by the request of such child's parent or parents, or those having guardianship or control of the child. The asylum shall not receive any child under this section until its parent or parents, or guardian, or person having the child in charge, shall agree with the officers of the asylum to supply sufficient funds, or such portion of the funds as the board of managers may agree upon, for the maintenance of the child in the asylum during such child's stay, and shall further agree to abide by all rules, bylaws, and requirements of the asylum. Should a child be admitted having a guardian lawfully appointed and qualified, who has money or property of such child under such guardian's control, such guardian shall be required to pay to the asylum such portion of the child's funds as the guardian may lawfully use, or the guardian may be authorized to use, for the child's support.



§ 71-3-612 - County contributions to expenses.

The expenses of such asylum shall be met as follows, to wit: at the end of each fiscal year, each of the boards of managers shall make a statement of the financial condition of the asylum under its control, which shall especially show how much the necessary expenses of the asylum exceeded its income, and this excess shall be paid by the several counties that had a child or children in the asylum for any part of the fiscal year; each county shall pay so much per capita according to the number of children from that county in the asylum and the length of time that they were there. Of all these particulars, strict, accurate, and systematic accounts shall be kept by the officers of the board, and when the pro rata of any county shall be thus ascertained and a statement of the pro rata has been brought to the notice of the county mayor or financial agent of any such county, it shall be that person's duty forthwith to draw that person's warrant on the county trustee of the county in payment of the same. No county shall be liable to pay at a greater rate than fifty dollars ($50.00) per capita per annum for each child it had in the asylum, and no county shall pay any expenses of any children of that county unless the child or children be apprenticed to or sent to the asylum by the proper authorities, and by proper orders of the county legislative body.






Part 7 - Project RAP

§ 71-3-701 - Project RAP -- Creation -- Services.

(a) There is created within the department of children's services the responsible adolescent parenting project (also known as "Project RAP").

(b) The project shall include information, programs, counseling, and services:

(1) For teens who are pregnant with, or who have recently had, their first child; and

(2) For foster care teens.

(c) Project RAP may also include information, programs, counseling and services for other teens at high risk of pregnancy. In administering the project, the department shall strive to improve the parenting skills of those Project RAP clients who are pregnant or who are recent first time parents. The department shall also strive to prevent unintended future pregnancies among the total Project RAP client population and to encourage all project participants to pursue and complete educational and vocational opportunities.



§ 71-3-702 - Current operation -- Expansion.

During fiscal year 1989-1990, the department shall continue to operate Project RAP in Memphis as a model program, as it has since 1986. Beginning July 1, 1990, if and only if funds are specifically allocated in the general appropriations act for the purpose of expanding Project RAP, then the department shall geographically expand Project RAP into additional areas of the state in which there are significant concentrations of first time teen mothers, foster care teens, and other teens at high risk of pregnancy. In implementing such expansion, priority shall be given to establishing Project RAP in each of the state's three (3) grand divisions within those areas in which the project can exercise maximum impact both upon the state's pregnancy rate, among females seventeen (17) years of age and under, and upon taxpayer expenditures for temporary assistance for needy families (TANF), other types of public assistance, and medicaid.






Part 9 - TANF -- Self-Employment Project Exemption

§ 71-3-901 - Purpose of part.

The purpose of this part is to invest in the self-sufficiency of temporary assistance for needy families (TANF) recipients, or successor program.



§ 71-3-902 - "Low-income entrepreneur" defined.

For the purpose of this part, unless the context otherwise requires, a low-income entrepreneur is one who is starting or expanding a business and who meets the eligibility criteria for receipt of temporary assistance for needy families (TANF), or successor program.



§ 71-3-903 - Self-employment profits not counted against public assistance benefits.

Low-income entrepreneurs will be allowed to escrow profits from their business enterprise that are not reinvested into their business into an account, which will be placed in a micro-lending intermediary program and not be counted against their public assistance benefits until they accumulate five thousand dollars ($5,000) for the period they are eligible for the temporary assistance for needy families (TANF) or successor program. Under this provision, participating entrepreneurs, who are otherwise eligible for TANF, or successor program, will not have their benefits reduced and will not lose the supplemental benefits extended to them as TANF, or successor program, recipients for the life of the escrow account as defined in this section. Participants must notify the department of human services in advance of their decision to elect this option.



§ 71-3-904 - Reapplication for exemption.

The exemption in § 71-3-903 can be reapplied for whenever the participant is eligible for temporary assistance for needy families (TANF), or successor program.



§ 71-3-905 - Eligibility for exemption.

Under this section, self-employment will be considered the same as a job component, if the individual's income, divided by the minimum wage, equals at a minimum twenty (20) hours per week. To receive the self-employment exemption outlined in this part, low-income entrepreneurs must be enrolled in the job component of the temporary assistance for needy families (TANF) or successor program, and must be enrolled in a micro-lending program providing entrepreneurship training, technical assistance and peer support.



§ 71-3-906 - Micro-lending program.

A micro-lending program is one that provides training, technical assistance and loan funds to low-income entrepreneurs to start or expand a business venture.



§ 71-3-907 - Program dependent on federal waivers.

The program is dependent on the availability of appropriate waivers from the federal departments of health and human services and agriculture, for which the department of human services is authorized to make application.






Part 10 - Individual Development Account Demonstration Projects

§ 71-3-1001 - Purpose of part.

The purpose of this part is to create an opportunity for temporary assistance for needy families (TANF), or successor program, recipients to build assets as a transition to self-sufficiency, to encourage TANF program, or successor program, recipients to secure and maintain employment and to provide the support necessary for TANF program, or successor program, recipients to make the transition from welfare to work.



§ 71-3-1002 - Individual development account demonstration projects.

Six (6) urban and six (6) rural communities in Tennessee, two (2) of each in each grand division, will participate in an individual development account (IDA) demonstration project.



§ 71-3-1003 - Individual development accounts.

In the selected communities, temporary assistance for needy families (TANF) or successor program, recipients may deposit up to five thousand dollars ($5,000) in special savings accounts for career development goals for post-secondary education of themselves or their children, small business development, home ownership purposes or transportation needs. For the period the participant is eligible for the TANF program, or successor program, the individual development account (IDA) shall not be considered when computing the asset limit of the participant when determining the participant's eligibility for the TANF program, or successor program, or food stamps, as permitted by waiver from the federal departments of health and human services and agriculture.



§ 71-3-1004 - Matching funds.

(a) The temporary assistance for needy families (TANF), or successor program, recipients who are not employed will not be eligible to receive matching fund donations into their individual development accounts (IDAs).

(b) For those TANF program, or successor program, recipients who secure employment while participating in this project, their IDAs may begin to be matched immediately.

(c) Matching funds may be secured from public and private funds.

(d) For the purposes of this part, public funds utilized to provide such matching funds shall not include state funds.



§ 71-3-1005 - Eligibility of demonstration project participants.

To be eligible, demonstration project participants must be a member of a group that meets twice a month to make contributions into their individual development accounts (IDAs) and receive support, training and technical assistance to ensure they secure and maintain employment while building their IDA, and must notify the department of human services in advance of establishing such an account.






Part 11 - CoverKids Act of 2006 [Effective until June 30, 2020].

§ 71-3-1101 - Short title. [Effective until June 30, 2020].

This part shall be known and may be cited as the "CoverKids Act of 2006."



§ 71-3-1102 - Part definitions. [Effective until June 30, 2020].

As used in this part, unless the context otherwise requires:

(1) "Department" means the department of finance and administration;

(2) "Enrollee" means an individual who is eligible and enrolled in the program;

(3) "Program" means any program established to provide health coverage to children pursuant to this part;

(4) "Tennessee medicaid program" means the federal- and state-financed, state-run program of medical assistance established pursuant to Title XIX, compiled in 42 U.S.C. § 1396 et seq., including any waivers thereof;

(5) "Title XIX" means Title XIX of the Social Security Act, Subchapter XIX, Chapter 7 of Title 42, United States Code, compiled in 42 U.S.C. § 1396 et seq., providing grants to state for medical assistance programs; and

(6) "Title XXI" means Title XXI of the Social Security Act, Subchapter XXI, Chapter 7 of Title 42, United States Code, compiled in 42 U.S.C. §§ 1397aa, et seq., establishing the State Children's Health Insurance Program.



§ 71-3-1103 - Purpose. [Effective until June 30, 2020].

The purpose of this part is to create a program to provide health care coverage for uninsured children who are not eligible for health care services under any part of Tennessee's medicaid program, either pursuant to the medicaid state plan or pursuant to any medicaid waivers secured by the bureau of TennCare. It is the intent of the legislature to create and fund a program separate from the Tennessee medicaid program and Title XIX, compiled in 42 U.S.C. § et seq., and not subject to any consent decrees or judicial orders applicable to the Tennessee medicaid program.



§ 71-3-1104 - Department authority -- Not an entitlement program -- Benefits subject to appropriations. [Effective until June 30, 2020].

The department is authorized to establish, administer, and monitor a program to provide health care coverage to uninsured children pursuant to Title XXI, compiled in 42 U.S.C. § 1397aa et seq. The department may not use money appropriated for this program to expand eligibility criteria for the Tennessee medicaid program or any other program operated under this title. The program shall not constitute an entitlement to coverage for eligible individuals, and the availability of program benefits is subject to appropriations.



§ 71-3-1105 - Federal approval. [Effective until June 30, 2020].

The department is authorized to seek federal approval for the program, pursuant to Title XXI, compiled in 42 U.S.C. § 1397aa et seq., through a state plan, state plan amendment or request for federal waivers.



§ 71-3-1106 - Rules and regulations regarding eligibility -- Cap on enrollment -- Development of an option for those who are ineligible. [Effective until June 30, 2020].

(a) The department shall adopt rules and regulations to establish eligibility criteria for the program, which shall limit eligibility to an individual who:

(1) Is eighteen (18) years of age or younger;

(2) Has a combined family income at a level to be determined by the department;

(3) Is not already covered by private insurance that offers creditable coverage, as defined in 42 U.S.C. § 300gg-3(c);

(4) Is not eligible for coverage under the Tennessee medicaid program;

(5) Is a United States citizen or qualified alien, as defined in 8 U.S.C. § 1641(b); and

(6) Is a Tennessee resident.

(b) The department may establish additional eligibility criteria as appropriate.

(c) The department may establish a cap on the number of individuals who may be enrolled in the program.

(d) The department may establish an option for individuals who do not meet eligibility criteria necessary to obtain Title XXI, compiled in 42 U.S.C. § 1397aa et seq., funding to purchase coverage through the program.



§ 71-3-1107 - Coverage for pregnant women regardless of age. [Effective until June 30, 2020].

The department is authorized to provide health care coverage for pregnant women and may provide the coverage consistent with this part, except that no age-related eligibility restrictions shall apply to pregnant women.



§ 71-3-1108 - Program administration -- Reporting and audit requirements. [Effective until June 30, 2020].

(a) The department may administer the program directly or contract with insurance companies, managed care plans or other entities to provide services to enrollees. Payments for services to contracted entities may require the contractor to assume full or partial risk for the cost of services provided under the contract.

(b) The department may contract directly with health care providers to provide services to enrollees and establish appropriate rates of payments for services.

(c) The department may enter into contracts or interagency agreements with an outside entity or other state agency to assist in the administration of the program, including performing eligibility determinations and appeals.

(d) The department shall establish periodic reporting requirements and audit requirements for contractors. Contractors and subcontractors shall maintain complete and detailed records as specified by the department regarding the operation of the plan, and shall provide the department and the comptroller of the treasury's office with access to records under the terms defined by the department.



§ 71-3-1109 - Duty and authority to review and audit expenditures. [Effective until June 30, 2020].

The commissioner of finance and administration and the comptroller of the treasury have the duty and authority to review and audit such expenditure of funds as may be made under this part. Nothing in this section shall limit the authority of the commissioner of finance and administration to ensure that program expenditures are maintained within legislative appropriations.



§ 71-3-1110 - Additional rules and regulations. [Effective until June 30, 2020].

(a) The department may adopt additional rules and regulations governing the program, including, but not limited to, any rules or regulations necessary to comply with or to implement the provisions of any federal requirement, federal waiver or state plan governing the program. The department is authorized to promulgate emergency rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. All rules and regulations governing the program shall be promulgated in accordance with the Uniform Administrative Procedures Act.

(b) The rules may include, as necessary, but need not be limited to:

(1) The application, enrollment and disenrollment processes for the program;

(2) The benefit package to be provided through the program;

(3) Provisions for participant cost sharing, if any, including, at the department's discretion:

(A) The establishment of enrollment fees, premiums, deductibles and copayments; and

(B) The process for setting the amounts of enrollment fees, premiums, deductibles, and copayments, taking into account a participant's family income;

(4) The type of professionals or other provider entities who may deliver services or direct the delivery of services and the qualifications required of those professionals or entities; and

(5) Provisions regarding the sharing of health information under this part.

(c) In adopting rules, the department shall consider the federal requirements on which the receipt of Title XXI, compiled in 42 U.S.C. § 1397aa et seq., funding is contingent and shall not establish any program criteria or requirements that will disqualify the program from that funding. Rules adopted by the department must, when appropriate, take into account the availability of appropriated funds.



§ 71-3-1111 - Annual report. [Effective until June 30, 2020].

This part shall be reviewed annually by the commerce and labor committee of the senate, the insurance and banking committee of the house of representatives, the finance, ways and means committee of the senate and the finance, ways and means committee of the house of representatives, and these committees shall recommend necessary changes to the governor and the general assembly.



§ 71-3-1112 - Creation of special joint committee. [Effective until June 30, 2020].

On or before July 1, 2010, there shall be created a special joint committee to study issues pertaining to the Diabetes Prevention and Health Improvement, Access Tennessee, Cover Tennessee and CoverKids programs and to determine appropriate legislative actions with respect to these programs. The committee shall consist of five (5) members of the house of representatives and five (5) members of the senate, to be appointed by the speakers of the house of representatives and the senate. All appropriate state agencies shall provide assistance to the special joint committee upon request of the chair. The special joint committee shall be convened on or before July 1, 2010, by the member with the most years of continuous service in the general assembly, and at its first meeting shall elect a chair, vice chair, and other officers as the committee deems necessary. The special joint committee shall timely report its findings and recommendations, including any proposed legislation, no later than January 15, 2011, at which time the committee shall cease to exist.



§ 71-3-1113 - Repealer. [Effective until June 30, 2020].

This part shall be repealed on June 30, 2020.






Part 12 - Drug Testing

§ 71-3-1201 - Part definitions.

For the purposes of this part:

(1) "Caretaker relative" means the father, mother, grandfather or grandmother of any degree, brother or sister of the whole or half-blood, stepfather, stepmother, stepbrother, stepsister, aunt or uncle of any degree, first cousin, nephew or niece, the relatives by adoption within the previously named classes of persons, and the biological relatives within the previous degrees of relationship, and the legal spouses of persons within the previously named classes of persons, even if the marriage has been terminated by death or divorce, with whom a child is living;

(2) "Chain of custody" means the methodology of tracking specified materials or substances for the purpose of maintaining control and accountability from initial collection to final disposition for all such materials or substances, and providing for accountability at each stage in handling, testing and storing specimens and reporting test results;

(3) "Confirmation test," "confirmed test" or "confirmed drug test" means a second analytical procedure used to identify the presence of a specific drug or metabolite in a specimen, which test must be different in scientific principle from that of the initial test procedure and must be capable of providing requisite specificity, sensitivity and quantitative accuracy;

(4) "Drug" means marijuana, cocaine, methamphetamine, amphetamine, and opiates such as morphine. The commissioner of human services may add additional drugs by rule;

(5) "Drug test" or "test" means any chemical, biological or physical instrumental analysis administered by a drug testing agency authorized to do so pursuant to this part, for the purpose of determining the presence or absence of a drug or its metabolites pursuant to regulations adopted by rule by the commissioner of human services;

(6) "Drug testing agency" means an entity that has the required credentials as established by regulatory or certification authorities to administer tests using a person's urine, blood or DNA that will detect and validate the presence of drugs in such person's body;

(7) "Drug treatment program" means a service provider that provides confidential, timely and expert identification, assessment and resolution of drug or alcohol abuse problems affecting persons;

(8) "Five panel test" means a test for marijuana, cocaine, methamphetamine, amphetamine, and opiates such as morphine;

(9) "Initial drug test" means a procedure that qualifies as a "screening test" or "initial test" pursuant to regulations governing drug testing approved by rule by the commissioner of human services;

(10) "Legal guardian" means a person or entity that has the legal authority to provide for the care, supervision or control of a minor child as established by law or court order;

(11) "Protective payee" means a caretaker relative or a legal guardian of the child; provided, however, that person defined as a caretaker relative or guardian who is the applicant of TANF benefits who tests positive for the use of a drug as defined in this part shall be excepted from this definition; and

(12) "Specimen" means tissue, fluid or a product of the human body capable of revealing the presence of drugs or their metabolites.



§ 71-3-1202 - Implementation of program of suspicion-based drug testing for applicants to TANF.

(a) The department of human services shall develop a plan to implement a program of suspicion-based drug testing for each applicant who is otherwise eligible for temporary assistance for needy families (TANF), or its successor program.

(b) (1) Dependent children under eighteen (18) years of age are exempt from the drug testing requirement pursuant to this part; provided, however, that any minor parent who is an applicant for TANF benefits who does not live with a parent, legal guardian, or other adult caretaker relative must comply with the drug testing requirements of this part.

(2) In a two-parent household, only one (1) parent shall be required to undergo a drug test.

(c) The implementation shall occur in phases over a two-year period. The department shall report on the status of the implementation to the health and welfare committee of the senate and the health committee of the house of representatives. The status reports shall be sent to the chairs of each committee quarterly beginning October 1, 2012, during the implementation period.

(d) (1) The department shall consult with substance abuse treatment experts, as determined by the commissioner of human services, and shall develop appropriate screening techniques and processes that will establish reasonable cause that an applicant for TANF is using a drug as defined by this part and that can be used to establish the necessary criteria to permit the department to require the applicant to undergo a urine-based five (5) panel drug test to be conducted by a drug testing agency.

(2) The applicant may inform the drug testing agency administering the test of any prescription or over-the-counter medication the person is taking. No drug for which an applicant has a current valid prescription shall be a basis for denial of TANF benefits pursuant to this part.

(3) Following an initial positive drug test, the applicant shall undergo a confirmation test using the same urine sample from the initial positive test prior to determination of TANF eligibility. The results of the confirmation test shall be used to determine final eligibility for TANF benefits.

(e) The department shall identify and select a screening tool such as the substance abuse subtle screening inventory (SASSI) or such other screening techniques as part of the development of the screening technique that will be employed for this program.

(f) (1) The department shall develop a plan for funding of the costs of the screening process, the urine-based drug testing process, any personnel and information systems modification costs, and any other costs associated with the development and implementation of the testing process.

(2) The plan shall provide for funding from existing TANF or other funding available to the department, from appropriations requested by the department or from any combination of sources.

(g) The department shall develop a plan for any modification of its information systems necessary to properly track and report on the status of applicants who are screened and who must undergo testing as required by this part, including a detailed analysis of costs for systems analysis, programming and testing of modifications and implementation dates for completion of the modifications.

(h) The drug testing plan shall require, at a minimum, the following:

(1) That the department shall establish a referral process for any applicant who tests positive to be referred to an appropriate treatment resource for drug abuse treatment or other resource by the department for an appropriate treatment period as determined by the department. The plan shall require evidence of ongoing compliance during the treatment period. If the applicant is otherwise eligible during the treatment period, the applicant shall receive TANF benefits during the treatment period no longer than six (6) months;

(2) That refusal of an applicant who tests positive to enter a treatment plan or failure to complete the treatment plan shall result in ineligibility for TANF benefits for six (6) months;

(3) That at the conclusion of the treatment period the applicant shall be tested again using the urine-based five (5) panel drug test, and the plan shall require that upon retesting, if the applicant tests positive for the use of drugs that is validated by a confirmation test, the applicant shall be ineligible for TANF benefits for six (6) months;

(4) That if the person tests positive for drugs in a subsequent drug test after the six (6) months disqualification period that person shall be ineligible to receive TANF benefits for one (1) year from the date of the positive confirmation drug test;

(5) That if a caretaker relative is deemed ineligible for TANF benefits as a result of failing a drug test, the dependent child's eligibility for TANF benefits is not affected, and an appropriate protective payee shall be designated to receive TANF benefits on behalf of the child who is under sixteen (16) years of age.



§ 71-3-1203 - Submission of final plan and proposed rules.

The department shall submit to the health and welfare committee of the senate and the health committee of the house of representatives its final plan and proposed rules for administration of the drug testing program for TANF applicants by January 15, 2014, and shall implement the drug testing program beginning July 1, 2014, based on the plan submitted, unless otherwise directed by law.



§ 71-3-1204 - Confidentiality.

(a) All information, interviews, reports, statements, memoranda and drug test results, written or otherwise, received by the department as part of the drug testing program established by this part shall be confidential and not subject to disclosure, and may not be used or received in evidence, obtained in discovery or disclosed in any public or private proceedings, except in accordance with the administration of this part or the TANF or successor program, or in proceedings conducted pursuant to title 37 concerning the protection or permanency of children or in adjudicating any claims or actions arising from the administration of this part, unless the person tested provides written consent permitting disclosure.

(b) Information regarding drug test results for tests administered pursuant to this part shall not be released to law enforcement authorities or used in any criminal proceeding against the applicant. Information released contrary to this section is inadmissible as evidence in a criminal proceeding.

(c) This section does not prohibit the department or a drug testing agency conducting a drug test from having access to an adult applicant's drug test information or using the information when consulting with legal counsel in connection with actions brought under or related to this section, or when the information is relevant to its defense in a civil or administrative matter.

(d) This section does not prohibit the reporting of child abuse, child sexual abuse, or neglect of child pursuant to title 37, chapter 1, part 4 or 6.



§ 71-3-1205 - Rules.

(a) The commissioner of human services is authorized to adopt rules, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, necessary for the administration of this part, and shall have rulemaking authority to promulgate any rules to carry out the requirements of any title or part of any title that the department administers and that are necessary to immediately implement this part or related titles or parts.

(b) In promulgating rules, the commissioner shall consider, at a minimum:

(1) Testing procedures established by the United States departments of health and human services and transportation;

(2) Screening procedures established by substance abuse experts to determine that a person exhibits the criteria to determine that there is reasonable cause to suspect that a person is likely to use drugs as defined in this part;

(3) Body specimens and minimum specimen amounts that are appropriate for drug testing;

(4) Methods of analysis and procedures to ensure reliable drug testing results, including standards for initial tests and confirmation tests;

(5) Minimum cut-off detection levels for each drug or metabolites of the drug for the purposes of determining a positive test result;

(6) Chain-of-custody procedures to ensure proper identification, labeling and handling of specimens tested; and

(7) Retention, storage and transportation procedures to ensure reliable results of drug tests used in the administration of this part.



§ 71-3-1206 - Confirmed positive drug test does not deem applicant handicapped or disabled.

An applicant whose drug test result is confirmed as positive in accordance with this part shall not, because of that result alone, be deemed to have a handicap or disability as defined under federal, state or local handicap and disability discrimination laws.









Chapter 4 - Programs and Services for Persons With Disabilities

Part 1 - Aid to the Blind

§ 71-4-101 - Short title.

This part may be cited as the "Aid to the Blind Law."



§ 71-4-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Assistance" means money payments made to or in behalf of blind persons in need, or medical care, or both, including hospitalization, outpatient care and treatment, nursing home care, drugs or any other type of remedial care recognized under state law in behalf of blind persons in need, but does not include the provisions of subdivisions (1)(A)-(1)(D) unless the Social Security Act, compiled in 42 U.S.C., is amended to include one (1) or more of the following:

(A) Any such payments to or care in behalf of any individual who is an inmate of a public institution, except as a patient in a medical institution, or any individual who is a patient in an institution for tuberculosis or mental diseases;

(B) Any such payments to any individual who has been diagnosed as having tuberculosis or psychosis and is a patient in a medical institution as a result of having tuberculosis or psychosis;

(C) Any such care in behalf of any individual, who is a patient in a medical institution as a result of a diagnosis that such person has tuberculosis or psychosis, with respect to any period after the individual has been a patient in such an institution as a result of such diagnosis, for forty-two (42) days; or

(D) Is not an inmate of any private institution except such private institution as has been approved by the department at the time of receiving assistance;

(2) "Department" means the department of human services;

(3) "Ophthalmologist" means a physician licensed to practice medicine in this state and who is actively engaged in the treatment of diseases of the human eye;

(4) "Optometrist" means any person licensed to practice optometry in the state of Tennessee and holding a current certificate of registration;

(5) "Recipient" means a person who was receiving aid to the blind benefits during the month of December, 1973, and is now qualified under Public Law 93-66 to continue to receive a state money payment as a supplement to the federally provided supplemental security income benefits; and

(6) "Regional director" means the director of a region under chapter 1, part 1 of this title.



§ 71-4-103 - Blindness defined.

(a) A person shall be considered "blind" for the purposes of this part whose vision, with correcting glasses, is so defective as to prevent the performance of activities for which eyesight is essential.

(b) The department shall promulgate rules and regulations stating, in terms of ophthalmic measurements, the amount of visual acuity that a recipient may have and still be eligible for assistance under this part.



§ 71-4-104 - Eligibility for assistance.

Assistance shall be granted under this part to any blind person who:

(1) Is living within this state voluntarily and not for a temporary purpose, that is, with no intention of presently removing from the state; provided, that temporary absence from the state, with subsequent returns to the state or intent to return when the purposes of the absence have been accomplished, shall not, for the purpose of this part, interrupt continuity of residence;

(2) Has not sufficient income or other resources to provide a reasonable subsistence compatible with decency and health, and whose spouse is not able to meet the person's needs as determined by the department's standards;

(3) Is not an inmate of any public institution at the time of receiving assistance, nor of any private institution at the time of receiving assistance, except such private institution as has been approved by the department. An inmate of any institution may, however, make application for such assistance;

(4) Within five (5) years immediately preceding application or during receipt of assistance, has not in order to evade any provision of this part made an assignment or transfer of property, the proceeds from which at the fair market value, irrespective of the actual consideration received, would under the state standards of need still be available to meet the needs of the individual. Any transfer of property to a husband, wife, son, daughter, son-in-law, daughter-in-law, brother, sister, brother-in-law, sister-in-law, nephew or niece, within the period above mentioned, shall be prima facie evidence that the transfer was made with the intent to evade the provisions of this part;

(5) Is not receiving at the same time old-age assistance;

(6) Shall not during the period of assistance refuse treatment if the examining ophthalmologist certifies that such treatment will restore, or partially restore, eyesight; or

(7) Was receiving aid to the blind benefits during the month of December, 1973, and is now qualified under Public Law 93-66 to continue to receive a state money payment as a supplement to the federally-provided supplemental security income benefits.



§ 71-4-105 - Determination of amount of assistance.

The amount of assistance that any person shall receive in the form of supplementary payments shall be determined by an application of 212 (a) of Public Law 93-66, and rules and regulations made by the department establishing standards of need and allowable resources to the recipient's present personal and economic circumstances.



§ 71-4-106 - Duties of department.

The department shall:

(1) Supervise the administration of assistance to the needy blind under this part by the regional directors;

(2) Make such rules and regulations and take such action as may be necessary or desirable for carrying out this part. All rules and regulations made by the department shall be binding on the counties and shall be complied with by the respective regional directors;

(3) Establish standards for personnel employed by the department in the administration of this part and make necessary rules and regulations to maintain such standards;

(4) Compile and supply to the regional director such forms as it may deem necessary and advisable;

(5) Cooperate with the commissioner of social security, or any federal officer or agency made successor to the commissioner of social security, in any reasonable manner as may be necessary to qualify for federal aid for assistance to the needy blind and in conformity with this part, including the making of such reports in such forms and containing such information as the commissioner of social security may from time to time require, and comply with such provisions as such commissioner may from time to time find necessary to assure the correctness and verification of such reports;

(6) Publish an annual report and such interim reports as may be necessary;

(7) Designate a suitable number of ophthalmologists, duly licensed to practice medicine in Tennessee and actively engaged in the treatment of diseases of the human eye, or who are licensed, registered optometrists actively engaged in the practice of optometry in Tennessee, to examine recipients of assistance to the blind;

(8) Fix the fees to be paid to ophthalmologists and optometrists for such examinations, such fees to be paid out of funds allocated to the department; and

(9) Designate a suitable number of optometrists duly licensed to practice optometry in the state of Tennessee and holding a current certificate of registration to examine recipients of assistance to the blind; provided, that nothing in this part shall at any time be construed by any state or local agency as conferring upon the optometrist any rights or privileges with regard to the practice of optometry not specifically authorized under title 63, chapter 8.



§ 71-4-107 - Duties of regional directors.

The regional directors shall administer this part in the counties of their regions, subject to the rules and regulations prescribed by the department, and shall report to the department at such times and in such manner as it may direct.



§ 71-4-108 - Appeal to department.

(a) If any award of assistance is modified or cancelled under any provision of this part, the recipient may appeal to the department in the manner and form prescribed by it.

(b) The department shall, upon receipt of such an appeal, give the recipient reasonable notice and opportunity for a hearing.



§ 71-4-109 - Finality of department decisions.

All decisions of the department shall be final and shall be binding upon the county involved and shall be complied with by the regional director or a designated agent.



§ 71-4-110 - Reinvestigation of awards.

(a) (1) All assistance grants in the form of money payments made under this part shall be reconsidered by the regional director or a designated agent as frequently as may be required by the rules of the department.

(2) After such further investigation as the regional director or a designated agent may deem necessary or the department may require, the amount of assistance in the form of money payments may be changed or assistance may be entirely withdrawn if the recipient's circumstances have altered to warrant such action.

(b) A recipient shall submit to a reexamination as to eyesight when required to do so by the regional director or a designated agent or the department. Such recipient shall also furnish any information required by the regional director or a designated agent or by the department.



§ 71-4-111 - Change in property or income of recipient.

(a) If, at any time during the continuance of assistance, the recipient becomes possessed of any property or income in excess of the amount stated in the application, it shall be the duty of the recipient immediately to notify the regional director or a designated agent of the receipt or possession of such property or income.

(b) The regional director or a designated agent may, after investigation, either cancel the assistance or alter the amount of the money payment in accordance with the circumstances.

(c) Any assistance paid after the recipient has come into possession of such property or income and in excess of the recipient's need as determined by the department's standards shall be recoverable in a suit by the state as a debt due to the state.



§ 71-4-112 - Removal of recipient from county.

Any recipient who moves to another county in this state shall be entitled, with the approval of the department, to receive assistance in the county to which the recipient has moved, and the regional director or a designated agent of the county from which the recipient has moved shall transfer all necessary records relating to the recipient to the regional director or a designated agent of the county to which the recipient has moved.



§ 71-4-113 - Amendment of law.

All assistance granted under this part shall be deemed to be granted and to be held subject to the provisions of any amending or repealing statute that may hereafter be passed, and no recipient shall have any claim for compensation, or otherwise, by reason of the recipient's assistance being affected in any way by any amending or repealing statute.



§ 71-4-114 - Charging for assistance to applicants.

(a) It is unlawful for any person, firm, or corporation to directly or indirectly either charge or receive anything of value for assisting any person in making application to the proper authorities of this state, or any of them, for relief or assistance under any statutes of this state providing for financial assistance to the needy blind.

(b) A violation of this section is a Class C misdemeanor.



§ 71-4-115 - Unlawful use of lists.

(a) Except as permitted by §§ 71-1-117 and 71-1-118, it is unlawful for any person, except for purposes directly connected with the administration of this part, to solicit, disclose, receive, make use of, authorize or knowingly permit, participate in, or acquiesce in the use of, any list or names of, or any information concerning, persons applying for or receiving aid to the blind, directly or indirectly derived from the records, papers, files, or communications of the department or divisions of the department, or indirectly derived from the records, papers, files, or communications of the department or divisions of the department, or acquired in the course of the performance of official duties.

(b) A violation of this section is a Class C misdemeanor.



§ 71-4-116 - Fraudulent devices.

A person who knowingly obtains, or attempts to obtain, or aids, or abets any person to obtain by means of a willfully false statement or representation or by impersonation, or other fraudulent device, assistance to which such person is not entitled or assistance greater than that to which such person is justly entitled, or whoever with intent to defraud aids or abets in buying or in any way disposing of the property, either personal or real, of a recipient of assistance without the consent of the department, commits a Class E felony.



§ 71-4-117 - Assignment of benefits -- Exemption.

Assistance granted under this part shall not be transferable or assignable, at law or in equity, and none of the money paid or payable under this part shall be subject to execution, levy, attachment, garnishment or other legal process, or to the operation of any bankruptcy or insolvency law.



§ 71-4-118 - Veterans education benefits.

Notwithstanding any other provision of this chapter, to the extent permitted by federal law, the value of federal veterans education benefits received by an applicant shall not be included as any form of income when making eligibility determinations for assistance under this part.






Part 2 - Vocational Services to the Blind -- General Provisions

§ 71-4-201 - Policy of state.

It is the policy of the state to encourage and enable persons who are blind or visually impaired to participate fully in the social and economic life of this state and to engage in remunerative employment.



§ 71-4-202 - Employment by public agencies.

It is the further policy of this state that totally blind or partially blind persons and persons otherwise disabled shall be employed in the state service, the service of the political subdivisions of the state, in the public schools and in all other employment supported in whole or part by public funds on the same terms and conditions as the able-bodied, unless it is shown that the particular disability prevents the performance of the work involved in such employment.



§ 71-4-203 - Division of services for the blind created.

(a) The department of human services shall create a division of services for the blind to develop measures for the prevention of blindness, the restoration of sight, and the vocational adjustment of blind persons, including employment in regular industries, independent business, workshops for the blind, or home industries, rehabilitation training and the instruction of adult blind in their homes; provided, that nothing in this section shall be construed to interfere with vending stands already located in state buildings and operated by blind persons.

(b) All state service regulations now in force and effect in other divisions of the department shall apply in carrying out this section; provided, that this subsection (b) does not apply to employees in the workshops for the blind paid on a piecework or hourly basis.



§ 71-4-204 - Purchases made by the state, governing subdivisions of the state, or public institutions.

All purchases made by any agency of the state, whether or not through the purchasing division of the department of general services, or by any county, municipality, or other governing subdivision of the state, or by any public institution, shall be made from an agency of the state or a nonprofit workshop for the blind in Tennessee, operating under the approval of the department of human services and the division of services for the blind. This requirement shall not apply if these products are not available within the time period provided in § 71-4-205, or in any case where products or services are available for procurement from any agency of this state and procurement from any agency of this state is required under any provisions of any law in effect on July 1, 1977.



§ 71-4-205 - Blind-made products -- Conformity to standards -- Prices.

Materials purchased from approved or state-operated workshops for the blind in Tennessee must conform to applicable federal standards and specifications for such products and be priced in accordance with prices provided by such standards. Workshops are to be given sixty (60) days from the date of receipt of the order to fill and deliver the order, in order to allow for procurement of materials and manufacture of the goods.






Part 3 - Vocational Services to the Blind -- Home Industries Program

§ 71-4-301 - Use of appropriation for home industries.

(a) The appropriation heretofore made by chapter 119 of the Public Acts of 1945 for the use and benefit of the department of human services shall be expended by the department for the purchase of raw materials and supplies to be used by blind persons in this state in home industries.

(b) The director of services for the blind of the department has jurisdiction, under the supervision of the commissioner of human services, of the expenditure and repayment of such funds.

(c) Despite any provisions of law to the contrary, purchases of such material by the director of services for the blind may be made without the necessity of taking bids for the purchases, advertisement for such bids or other restrictions now governing the purchases of materials generally on behalf of the state.



§ 71-4-302 - Bond of director -- Liability.

(a) The director of services for the blind shall be required to execute bond for the faithful accounting for and distribution of the funds coming into the director's hands under this part. The bond shall be in such sum as may be fixed by the commissioner of human services, with the approval of the governor, the payments for the bond to be made from such revolving fund.

(b) Any person having a claim against the director for an alleged mispayment or nonpayment of the proceeds of sale under this part shall have a right of action against such director under the bond required by subsection (a).



§ 71-4-303 - Application for purchase of materials.

(a) Any blind person desiring that materials and supplies for home industries be purchased for such person's benefit shall make application to the director of services for the blind stating the materials desired, the finished product that it is proposed to make and form, the probable cost of the finished product, and the probable sale price of the finished product to be fabricated from such materials.

(b) Each such application shall likewise contain an express covenant on the part of such person to repay to the fund the amount furnished by it for the purchase of materials and supplies for the person's benefit, and also shall contain an express covenant on the person's part to deliver to the director all the finished products so made from such materials or so much of such materials and supplies furnished and not used.



§ 71-4-304 - Denial of application for materials.

The director of services for the blind may, at the director's discretion, decline to purchase material and supplies for any blind person under this part, whenever and if information available to such director indicates that there is a probability that the amount of such purchase will not be repaid to the state, that the blind person in question possesses sufficient financial ability to purchase such raw materials, that through intermingling of goods the raw materials and supplies purchased with advances from this fund or the finished product may not be satisfactorily identified to such an extent that a contract repayment may be enforced by identifying the finished product.



§ 71-4-305 - Sale of products -- Distribution of proceeds.

(a) All finished products made from raw material and supplies purchased with the proceeds of advances under this part shall be detailed to the director of services for the blind at such times and places as the director may designate.

(b) Upon receipt of such finished articles, the director, with the approval of the commissioner, shall proceed to sell them in such manner and in such method, either singly or collectively, as will net the highest price. In case of a collective sale, the proceeds shall be ratably apportioned, when several blind persons contributed finished products, in proportion to the amount of such finished products made by each.

(c) Out of the proceeds of the sale of any finished product made by any blind person, the director of services for the blind shall repay to the revolving fund the amount of the advances made from it to the maker of such finished products and shall pay the remainder of the proceeds of such sale to such blind person.

(d) The director shall not be permitted to make or deduct any charges for the director's services in negotiating such sale.






Part 4 - Vocational Services to the Blind -- Business Enterprise Program

§ 71-4-401 - Program established -- Purpose.

(a) The vocational rehabilitation service of the department of human services is authorized to establish and supervise a business enterprise program for the blind.

(b) The purpose of this program shall be to promote the vocational rehabilitation of blind individuals and to assist them in becoming self-supporting.



§ 71-4-403 - Purchase of materials without formal procedures.

Despite any provisions to the contrary, purchases of materials, equipment, stock and merchandise for use in a business enterprise program for the blind may be made by the director of services for the blind without the necessity of taking bids for the purchases, advertisement for such bids or other restrictions governing the purchase of materials generally on behalf of the state.



§ 71-4-404 - Certification of disbursements and repayments.

Disbursements from and repayments to the revolving fund shall be made on the certification of the director of services for the blind.



§ 71-4-405 - Rules governing disbursements -- Liability for losses.

Disbursements from the revolving fund shall be made in accordance with rules and regulations recommended by the director approved by the commissioner; provided, that the director shall not be accountable for losses incurred in the making and obtaining of repayment of such advance except for losses due to the director's willful misconduct.






Part 5 - Vocational Services to the Blind -- Vending Stands

§ 71-4-501 - Legislative intent -- Construction.

It is the intent of the general assembly to grant to blind individuals a priority in the establishment and operation of vending facilities on public property in this state. To that end, this part shall be liberally construed to give the blind individuals who are eligible for such priority the greatest possible opportunities to operate such vending facilities so that they may become self-supporting.



§ 71-4-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Blind individual" means any person who meets the requirements for services through the business enterprise program for the blind under part 4 of this chapter and who has been trained and licensed by the department to operate a vending facility under the program's requirements;

(2) "Department" means the department of human services or its successor that has been designated under the Randolph-Sheppard Act, 20 U.S.C. §§ 107-107f, as the state licensing agency;

(3) "Priority" means the right of the department to establish on any public property a vending facility to be operated by a blind individual. This priority means that when the department has surveyed a public property and determined that such property is suitable for the location of a vending facility, it shall have the right of first refusal and the exclusive right to the operation of any and all vending facilities on any public property that it determines are capable of being operated by a blind individual that it licenses, or by an individual who may be operating the facility as a temporary manager until a licensed blind individual can assume the operation of the vending facility. Except as provided in subdivision (4) and §§ 71-4-504 -- 71-4-506, the priority shall apply to all existing, altered, or new buildings, facilities, or grounds. This priority shall be exercised exclusively by the department in its sole discretion on behalf of legally blind individuals who are qualified and licensed as vending facility managers by the department and who are deemed capable of providing the type of service required by the management of the public property;

(4) "Public property" means all property owned or leased by the state of Tennessee, any county, municipality, or any other entity that is created by act of the general assembly to perform any public function; provided, that primary and secondary schools, and entities created under title 42, and their operations, are specially excluded from this definition; and provided further, that institutions that are governed by the University of Tennessee system or the state university and community college system and their operations are also specifically excluded from this definition, except that the vending facilities presently in operation at such institutions on April 29, 1996, shall continue to operate at their present locations or, if necessary, at a location comparable in terms of potential patronage, with the priority established by this part. Moreover, the existing priority shall extend to any new structures on any of the campuses governed by the University of Tennessee or the state university and community college system and the priority shall also extend to the establishment of at least one (1) vending facility on any new campus that is developed either by the University of Tennessee system or the state university and community college system. Nothing in this part shall limit the ability of an institution that is governed by the University of Tennessee or the state university and community college system to contract for food services (cafeterias, restaurants, food courts and catering services) in new buildings or on new campuses; provided, that a site suitable to the institution, after consultation with the department, is also made available for a blind vendor to manage and operate automated vending machines and/or a counter service as jointly agreed to by the institution and department in the new building or on the new campus; and

(5) "Vending facility" means a location or structure or space that may sell foods, beverages, confections, newspapers, periodicals, tobacco products, and other articles and services that are dispensed automatically by a machine or manually by sales personnel or attendants and that may be prepared on or off the premises in accordance with applicable health laws. A "vending facility" may consist, exclusively or in appropriate combination as determined by the department, of automatic vending machines, cafeterias, snack bars, catering services, food concession vehicles, cart services, shelters, counters, and any appropriate equipment necessary for the sale of articles or services described in this subdivision (5). A "vending facility" may encompass more than one (1) building on a public property.



§ 71-4-503 - Vending facilities on public property -- Priority -- Establishment.

(a) Whenever any new buildings or other facilities are to be constructed by the state or on any other public property or when any existing contracts expire or are changed in any way, the department shall be notified and it shall promptly make an investigation and survey of the public property to determine if, in its judgment, the location is suitable for one (1) or more vending facilities. If, in the department's judgment, the location is suitable for a vending facility, the department may exercise its priority to establish such a vending facility.

(b) If the department exercises the priority under this part, it shall have the right to establish such a vending facility, and it shall provide the necessary alterations, plumbing and electrical services, the necessary equipment, merchandise, a licensed or temporary manager, and the appropriate supervision of the manager. The public property management shall cooperate with the department in whatever manner necessary in order for it to carry out this part. The space for the vending facilities and utilities shall be provided at no cost; provided, that the cost of telephone service shall not be the responsibility of the public property management. In cafeteria operations, the licensed or temporary manager may be required to pay a percentage of sales to the public property management in accordance with agreements negotiated between the department and the public property management.



§ 71-4-504 - Vending machines in lieu of on-site manager.

(a) If, after conducting a survey, the department determines that there is not sufficient population to support an on-site manager but the public property management desires vending machine services, the department shall have the right to place vending machines on the property and to make the necessary arrangements to ensure that vending machine services are provided and that the vending machines are properly maintained.

(b) The income generated from the vending machines placed under the provisions of this section shall accrue to the unassigned funds held by the department for its blind vendors.



§ 71-4-505 - Cafeterias.

(a) The priority established by this part applies to cafeterias, as defined by the department, as limited by this section.

(b) If a new cafeteria is to be constructed on public property or any existing cafeteria contracts on public properties expire, or both, the department shall receive notification pursuant to § 71-4-503 and shall be afforded the opportunity to submit a proposal for the operation of the proposed cafeteria. If the department's proposal, when considered with all other proposals, is found to be competitive in terms of quality of service, pricing of merchandise, and the rate of commission or the rental to be paid, then a priority shall be granted to the department and the cafeteria operation shall be awarded to the department. The department's proposal will not be considered competitive if its proposed payment of annual commissions, rental fees, or a combination of annual commission and rental fees, is not within two percent (2%) of that submitted by an organization that would otherwise be awarded the cafeteria operation. Nothing in this section shall be construed to allow the property management to take any action regarding an existing facility to defeat an already existing priority.

(c) If the department's proposal is rejected and there is disagreement as to whether the department's proposal is competitive, the dispute shall be resolved in accordance with § 71-4-507.



§ 71-4-506 - Effect of part.

Nothing in this part shall supersede any cooperative agreements that are in effect between the department and public property management on July 1, 1994, regarding the current operation of vending facilities on public properties, nor shall anything in this part preclude the department from entering into future agreements that may be less restrictive than this part, if, in the department's judgment, such agreements are in the best interest of the program.



§ 71-4-507 - Dispute resolution.

(a) Except as stated in subsection (b), if a dispute arises between the management of public property and the department concerning any matter contained in this part, then either party may file a complaint setting forth the dispute with the secretary of state. Within ten (10) days of the filing of the complaint, the secretary of state shall appoint an administrative law judge from the administrative procedures division of the secretary of state's office who shall set an administrative hearing to be held under the Uniform Administrative Procedure Act, compiled in title 4, chapter 5, part 3, within thirty (30) days of the appointment, unless for good cause shown a later time is deemed necessary. Notwithstanding other provisions of the law to the contrary, the secretary of state or the secretary of state's designee has the authority to render a final order following entry of an initial order by the administrative law judge. Such order shall be appealable as provided by § 4-5-322.

(b) The secretary of state shall be without jurisdiction to hear any complaint concerning the qualifications or status of a licensed or temporary manager who is operating under a license or agreement of the department, and shall be without jurisdiction to hear or establish any damage award for or against any person, any officer or employee of the state, or any public property's governing body or its officers or employees.

(c) The case may be heard and decided entirely upon stipulations and briefs of all parties without the presentation of oral or other written evidence, it being the intent of the general assembly to allow for an early resolution to the disputes arising under this part.



§ 71-4-508 - Administrative review or evidentiary hearing.

(a) The department has exclusive jurisdiction to provide an opportunity for an administrative review or evidentiary hearing to a blind individual under this part who is dissatisfied with any action arising from the operation or administration of the vending facility program.

(b) The aggrieved blind individual licensed by the department shall submit a written request to the director of services for the blind for an administrative review or a full evidentiary hearing pursuant to the rules and regulations promulgated by the department, which shall be provided by the department to the blind individual. If the blind individual is dissatisfied with any action taken or decision rendered as a result of such hearing, that individual may file a complaint with the United States secretary of education for an arbitration hearing as provided by federal law and regulations.

(c) Nothing in this part shall be construed as a waiver of the state's sovereign immunity under the Eleventh Amendment of the Constitution of the United States or under the Constitution of Tennessee.



§ 71-4-509 - Proceeds set aside for blind vendors.

(a) After considering the recommendation from the committee of blind vendors, the department shall set aside or cause to be set aside a percentage of the net proceeds of the vending facilities in a reasonable amount not to exceed fifteen percent (15%) of their net income and pursuant to a schedule approved by the United States secretary of education. Such funds shall be expended on behalf of blind vendors only for purposes specified by regulations promulgated in accordance with the Randolph-Sheppard Act, 20 U.S.C. §§ 107-107f.

(b) All funds set aside pursuant to subsection (a) and funds in the account for unassigned funds established for the blind vendors program, and all other revenue, except funds appropriated by the state or matching federal funds, shall be invested by the state treasurer pursuant to § 9-4-603, for the benefit of those funds.






Part 6 - Vocational Rehabilitation of the Blind

§ 71-4-601 - Short title.

This part may be cited as the "Vocational Rehabilitation of the Blind Law."



§ 71-4-602 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Blind individual with an employment barrier" means a person who is blind, and whose blindness constitutes a substantial barrier to employment;

(2) "Blind individual" means any person whose visual acuity with maximum correction does not exceed 20/200 in the better eye, except that in those instances in which the visual acuity exceeds 20/200 but is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees (20 degrees), visual acuity is not a factor limiting eligibility. Those clients with serious eye disabilities not covered by this subdivision (2) will be accepted for services when referred to the division by the division of vocational rehabilitation, in the department of education; provided, that such referrals are supported by appropriate justification, and that the client is otherwise eligible. Likewise, when it is determined through careful evaluation of all factors that a client who is eligible under this subdivision (2) for services of the division can more adequately be served by the division of vocational rehabilitation, such client will be referred to that agency for services and will be accepted; provided, that the referral is justified by supporting evidence and the client is otherwise eligible for the services of that agency;

(3) "Commissioner" means the commissioner of human services;

(4) "Department" means the department of human services;

(5) "Director" means the director of the division of services for the blind;

(6) "Division" means the division of services for the blind in the department of human services;

(7) "Eligible individual with employment barriers" when used with respect to diagnostic and related services, training guidance and placement, means any blind individual with a disability who is a citizen of this state, whose vocational rehabilitation is determined feasible by the division of vocational rehabilitation, and when used with respect to other vocational rehabilitation services, means an individual meeting the requirements of this subdivision (7) who is also found by the division to require financial assistance with respect to vocational rehabilitation services, after full consideration of the person's eligibility for any similar benefit by the way of pension, compensation and insurance;

(8) "Establishment of a workshop or rehabilitation facility" means:

(A) In the case of a workshop, the construction of a new building or the expansion, remodeling, or alteration of existing buildings, necessary to adapt such buildings to workshop purposes or to increase the employment opportunities in workshops, and the acquisition of initial equipment necessary for new workshops or to increase the employment opportunities in workshops; and

(B) In the case of a rehabilitation facility, the construction of a new building or the expansion, remodeling, or alteration of existing buildings, and initial equipment of such buildings, necessary to adapt such buildings to rehabilitation facility purposes or to increase their effectiveness for such purposes and initial staffing;

(9) "Maintenance" means the provision of money on behalf of a blind individual with employment barriers to cover the necessary living expenses, and health and maintenance essential to achieving the individual's vocational rehabilitation;

(10) "Nonprofit," when used with respect to a rehabilitation facility or a workshop, means a rehabilitation facility and a workshop, respectively, owned and operated by a corporation or association, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual and the income of which is exempt from taxation under § 101(6) of the Internal Revenue Code, codified in 26 U.S.C. § 101(6);

(11) "Physical restoration" includes:

(A) Corrective surgery or therapeutic treatment necessary to correct or substantially modify a physical or mental condition that is stable or slowly progressive and that constitutes a substantial barrier to employment, or that necessitates institutional care or attendant care, but that is of such a nature that such correction or modification may reasonably be expected to eliminate or substantially reduce such barrier within a reasonable length of time, and includes psychiatric treatment, dentistry, physical therapy, occupational therapy, speech or hearing therapy, treatment of medical complications and emergencies that are associated with or arise out of physical restoration services or are inherent in the conditions under treatment, and other medical services related to rehabilitation;

(B) Necessary hospitalization, either inpatient or outpatient, nursing or rest home care, in connection with surgery or treatment specified in subdivision (11)(A);

(C) Prosthetic devices essential to obtaining or retaining employment, or to achieving such ability of independent living as to dispense with the need for expensive institutional care or dispense with or largely dispense with the need of an attendant at home;

(12) "Prosthetic appliance" means any appliance designed to support or take the place of a part of the body, or to increase the acuity of a sensory organ;

(13) "Rehabilitation facility" means a facility operated for the primary purpose of assisting in the rehabilitation of physically handicapped individuals:

(A) That provides one (1) or more of the following types of services:

(i) Testing, fitting, or training in the use of prosthetic devices;

(ii) Prevocational or conditioning therapy;

(iii) Physical or occupational therapy;

(iv) Adjustment training; or

(v) Evaluation or control of special disabilities; or

(B) Through which is provided an integrated program of medical, psychological, social, and vocational evaluation and services under competent professional supervision;

(14) "Remunerative occupation" includes employment as an employee or self-employed, practice of a profession, homemaking or farm and family work for which payment is in kind rather than cash, sheltered employment, and home industry or other homebound work of a remunerative nature;

(15) "Vocational rehabilitation" means making an individual able, or increasing an individual's ability to:

(A) Engage in a remunerative occupation; or

(B) Dispense with or largely dispense with the need of an attendant at home or expensive institutional care, through providing the individual needed vocational rehabilitation services;

(16) "Vocational rehabilitation services" means:

(A) Diagnostic and related services, including transportation, incidental to the determination of whether an individual is a blind individual with employment barriers, and if so, the individual's eligibility for, and the nature and scope of other vocational rehabilitation services to be provided; and

(B) The following services provided eligible blind individuals with employment barriers needing such services:

(i) Training;

(ii) Guidance;

(iii) Placement;

(iv) Maintenance, not exceeding the estimated costs of subsistence during vocational rehabilitation;

(v) Occupational licenses, tools, equipment, initial stocks, including livestock, and supplies, including equipment and initial stocks and supplies for vending stands, books, and training materials to any or all of which the state may retain title;

(vi) Transportation, other than provided as diagnostic and related services; and

(vii) Physical restoration; and

(17) "Workshop" means a place where any manufacture or handiwork is carried on and that is operated for the primary purpose of providing remunerative employment to individuals with severe disabilities who cannot be readily absorbed in the competitive labor market.



§ 71-4-603 - Declaration of policy -- Plan.

(a) It is hereby declared to be the policy of this state to provide rehabilitation services, to the extent needed and feasible, to eligible blind individuals with employment barriers throughout the state to the end that they may engage in useful and remunerative occupations to the extent of their capabilities, thereby increasing their social and economic well-being and that of their families, and the productive capacity of this state and of the nation, and also thereby reducing the burden of dependency on families and taxpayers.

(b) Pursuant to such policy, the vocational rehabilitation services shall be provided under this part to blind citizens throughout the state, and the vocational rehabilitation plan adopted pursuant to this part shall be in effect in all political subdivisions of the state.



§ 71-4-604 - Creation of division of vocational rehabilitation of the blind -- Director -- Appointment -- Regulations and state plan.

(a) (1) The division of vocational rehabilitation of the blind, called "the division" in this part, and the office of director of rehabilitation of the blind, the incumbent of which is called the "director," in this part are hereby established in the department of human services.

(2) The director shall be appointed, in accordance with established personnel standards, on the basis of training, experience and demonstrated ability in the field of vocational rehabilitation, or related fields, with the approval of the commissioner, and shall be the head of the division.

(b) Except as may be otherwise provided with respect to the blind, the division shall be the sole state agency to supervise and administer vocational rehabilitation services authorized by this part, under the state plan formulated and administered pursuant to this part, except such part or parts of the vocational rehabilitation services as may be administered in a political subdivision or subdivision of this state by a sole local agency of the subdivision, and the division shall be the sole agency to supervise such local agency or agencies in the administration of such part or parts of the vocational rehabilitation services.

(c) The director shall prepare, conformable to the provisions of this part, the proposed regulations and a proposed state plan of vocational rehabilitation, and from time to time prepare such proposed changes as shall appear to be necessary or desirable. Upon approval of the proposed regulations and proposed state plan by the commissioner, such approved proposals shall constitute the state regulations and state plan.



§ 71-4-605 - Types of services -- Workshops -- Federal funds -- Gifts.

(a) All rehabilitation services, as defined in this part, may be provided under this part to eligible blind handicapped individuals, and in any event, such services shall include training, maintenance, placement, guidance and physical restoration services.

(b) Within such limits and under such conditions as may be specified in appropriations for rehabilitation facilities and workshops for the blind, the department may establish rehabilitation facilities and workshops for the blind.

(c) (1) Appropriations, federal grants and donations for vocational rehabilitation services for the blind, unless otherwise restricted, shall be available for all vocational rehabilitation services for the blind provided under the state plan for the blind, and for the acquisition of vending stands or other equipment and initial stocks, including livestock, and supplies for use by blind individuals in any type of small business, the operation of which will be improved through management and supervision by the division.

(2) State appropriations and donations for vocational rehabilitation of the blind shall likewise be available for the purpose, whenever federal funds are made available to the state under § 3 of the federal vocational rehabilitation of the blind amendments of 1954, for initiating projects for the extension and improvement of vocational rehabilitation services for the blind, or under § 4 of such act for projects for research, demonstrations, training and traineeships, and for planning for an initiating expansion of vocational rehabilitation services for the blind under the state plan for the blind.

(3) The general assembly shall appropriate for vocational rehabilitation of the blind such sums as are necessary, along with available federal and other funds, to carry out the purposes of this part. The acceptance of such federal and other funds, and their use for vocational rehabilitation of the blind, subject to such restrictions as may be imposed by the donor and are not inconsistent with this part, is hereby authorized.

(d) The state treasurer is hereby designated as the custodian of all funds received from the federal government for the purpose of carrying out any federal statutes pertaining to the vocational rehabilitation of the blind.

(e) The director is hereby authorized and empowered with the approval of the commissioner to accept and use gifts made unconditionally by will or otherwise for carrying out the purposes of this part. Gifts made under such conditions, as in the judgment of the commissioner are proper and consistent with this part, may be so accepted and shall be held, invested, reinvested, and used in accordance with the conditions of the gift.



§ 71-4-606 - Federal employees included.

Rehabilitation services provided under the state plan for the blind shall be available to any blind civil employee of the United States disabled while in the performance of the blind civil employee's duty, on the same terms and conditions as apply to other persons.



§ 71-4-607 - Administration -- Personnel -- Rules and regulations.

(a) The department is hereby authorized to adopt and promulgate rules and regulations with respect to methods of administration, use of medical and other records of individuals who have been provided vocational rehabilitation services for the blind, and the establishment and maintenance of personnel standards, including provisions relating to the tenure, appointment and qualification of personnel, which shall govern with respect to such matters notwithstanding any other law; provided, that such activities must conform with any applicable rules and regulations of the department of personnel.

(b) The department of human services is also authorized and directed to adopt and promulgate rules and regulations respecting:

(1) The establishment and maintenance of minimum standards governing the facilities and personnel utilized in the provision of vocational rehabilitation services for the blind; and

(2) The order to be followed in selecting those to whom vocational rehabilitation services are to be provided in situations where such services cannot be provided to all eligible blind people.



§ 71-4-608 - Cooperation and utilization of other agencies.

Pursuant to the general policies of the department, the director and the division are authorized to:

(1) Cooperate with and utilize the services of the state agency or agencies administering the state's public assistance program, the federal bureau of old-age and survivors insurance under the United States department of health and human services, and other federal, state and local public agencies providing services relating to vocational rehabilitation, and with the state system of public employment offices in the state, and shall make maximum feasible utilization of the job placement and employment counseling services and other services and facilities of such offices;

(2) Cooperate with political subdivisions, other public and nonprofit organizations and agencies, in their establishment of workshops and rehabilitation facilities, and, to the extent feasible in providing vocational rehabilitation services, shall utilize all such facilities meeting the standards established by the department;

(3) Enter into contractual arrangements with the federal bureau of old-age and survivors insurance under the United States department of health and human services, with respect to certifications of disability and performance of other services, and with other authorized public agencies for performance of services related to vocational rehabilitation, for such agencies;

(4) Contract with schools, hospitals, and other agencies, and with doctors, nurses, technicians and other persons, for training, physical restoration, transportation, and other vocational rehabilitation services; and

(5) (A) Contract with a nonprofit organization or organizations for the management and operation of workshops for the blind located at Nashville and Memphis and, in fulfillment of the terms of such contract or contracts, lease the present workshop facilities to the organization or organizations for the period of time as specified in the contract; provided, that any contract entered into for this purpose shall not be effective until approved by the governor, attorney general and reporter, and comptroller of the treasury. Such contract shall also be governed by former § 12-4-109 [See the Compiler's Notes] and the regulations promulgated pursuant to former § 12-4-109. A contractor that manages and operates a workshop under this subdivision (5) shall not be bound by enactments of the general assembly that govern:

(i) The administration of personnel, including title 8, chapter 30;

(ii) The purchase of goods and services, including title 12, chapter 3 [see the Compiler's Notes] and former §§ 12-4-109 and 12-4-110 [see the Compiler's Notes]; and

(iii) The administration, disposition, and inventory of property and surplus property, including title 12, chapter 2 and § 4-3-1105.

(B) However, a contractor may purchase, inventory, and dispose of goods, property, and surplus property under these laws, with the approval of and under conditions set by the procurement commission. The department of general services may, upon request, purchase supplies and equipment for a contractor to manage and operate a facility. The purchases shall be made on the same terms and rules that govern the purchase of supplies and equipment by such department. The contractor shall pay for all such purchases. Any contractor operating a workshop under this subdivision (5) shall pay the minimum wage, unless a certificate of exemption is granted under the federal Fair Labor Standards Act of 1938, compiled in 29 U.S.C. § 201 et seq., as amended, and shall also comply with all other state and federal laws applying to employment in the private sector.



§ 71-4-609 - Maintenance not transferable -- Exempt from creditors.

The right of a blind individual to maintenance under this part shall not be transferable or assignable at law or in equity, and shall be exempt from the claims of creditors.



§ 71-4-610 - Hearing on grievances.

Any blind individual applying for or receiving vocational rehabilitation who is aggrieved by any action of the vocational rehabilitation service for the blind shall be entitled in accordance with regulations promulgated by the commissioner to a fair hearing, and the decision so made after such hearing shall be final.



§ 71-4-611 - Illegal use of lists -- Penalty.

(a) It is unlawful, except for purposes directly connected with the administration of the vocational rehabilitation program, and in accordance with regulations, for any person or persons to solicit, disclose, receive, or make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of any list of, or names of, or any information concerning persons applying for or receiving vocational rehabilitation, directly or indirectly derived from the records, papers, files, or communications of the state or subdivisions or agencies of the state, or acquired in the course of the performance of official duties.

(b) A violation of this section is a Class C misdemeanor.



§ 71-4-612 - Veterans education benefits.

Notwithstanding any other provision of this chapter, to the extent permitted by federal law, the value of federal veterans education benefits received by an applicant shall not be included as any form of income when making eligibility determinations for assistance under this part.






Part 7 - Purchase of Goods and Services from Persons with Disabilities

§ 71-4-701 - Purpose -- Applicability.

(a) The purpose of this part is to further the policy of the state to encourage and assist individuals who are blind or have other severe disabilities to achieve maximum personal independence through useful, productive and gainful employment by assuring an expanded and constant market for their commodities and services, thereby enhancing their dignity and capacity for self-support and minimizing their dependence on welfare and need for costly institutionalization.

(b) This part covers any political subdivision of the state having its own purchasing agency and includes governmental divisions of the state, counties, municipalities, school districts or any other public bodies supported in whole or in part by the general assembly. This part and participation under this program are optional for approved, nonprofit workshops for the blind in Tennessee and such workshops may proceed under part 2 of this chapter or under this part when seeking the purchase of their commodities and services. Participation under either program does not preclude approved, nonprofit workshops for the blind in Tennessee from participating in an alternative program at any time.



§ 71-4-702 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Blind" means an individual or class of individuals whose central visual acuity does not exceed 20/200 in the better eye with correcting lenses or whose visual acuity, if better than 20/200, is accompanied by a limit to the field of vision in the better eye to such a degree that its widest diameter subtends an angle no greater than twenty degrees (20 degrees);

(2) "Central nonprofit agency" means the agency designated by the committee to facilitate the distribution, by direct allocation, subcontract or any other means, of orders from state government for commodities and services on the procurement list among the work centers for the blind, agencies serving individuals with severe disabilities, and other entities, and to assist the committee in administering the program described under this part;

(3) "Certified commodities or services" means:

(A) The commodities produced with "value added" through manufacturing, repackaging or assembly processes;

(B) The services provided with "value added"; and

(C) Commodities and services that have been recommended by the central nonprofit agency as suitable for procurement by any entity of state government pursuant to this part and that are certified pursuant to procedures approved by the state procurement commission as to quality, availability and fair market price;

(4) "Committee" means the advisory committee for purchase from the blind and other severely disabled, created by § 71-4-703;

(5) "Individuals with severe disabilities" means an individual or class of individuals with a physical or mental disability other than blindness, which, according to criteria established by rules approved by the committee for purchase from the blind and other severely disabled, after consultation with appropriate entities of the state and taking into account the views of nongovernmental entities representing the disabled, constitutes a substantial impediment to employment and is of such a nature to prevent the individual with such a disability from currently engaging in regular competitive employment;

(6) "Integrated settings" means a setting typically found in the community in which applicants or eligible individuals interact with non-disabled individuals, other than non-disabled individuals who are providing services to those applicants or eligible individuals, to the same extent that non-disabled individuals in comparable positions interact with other persons;

(7) "Other entities" mean entities other than work centers for the blind and agencies serving individuals with severe disabilities that:

(A) Comply with all laws including any applicable occupational safety and health standard prescribed by the secretary of labor of the United States;

(B) In the production of commodities and in the provision of services pursuant to this part, during the fiscal year utilize blind or other individuals with severe disabilities for a minimum of fifty-one percent (51%) of the man-hours of direct labor required for the production or provision of the commodities or services; and

(C) Work with agencies serving individuals with severe disabilities to identify blind or other individuals with severe disabilities for the man-hours of direct labor required for the production or provision of the commodities or services, and to provide supports necessary for their safe, productive and integrated employment;

(8) "Qualified agency serving individuals with severe disabilities", referred to as "agency serving individuals with severe disabilities" in this part, means an agency that:

(A) Is organized under the laws of the United States or of this state and operated in the interest of individuals with severe disabilities who are not blind;

(B) Complies with all laws including any applicable occupational safety and health standard prescribed by the secretary of labor of the United States; and

(C) In the production of commodities and in the provision of services pursuant to this part, during the fiscal year employs blind or other individuals with severe disabilities for a minimum of fifty-one percent (51%) of the man-hours of direct labor required for the production or provision of the commodities or services; and

(9) "Qualified nonprofit work center for the blind", referred to as "work center for the blind" in this part, means an agency that:

(A) Is organized under the laws of the state, operated in the interest of blind individuals, and the net income of which does not inure in whole or in part to the benefit of any shareholder or other individual;

(B) Complies with the applicable occupational health and safety standards prescribed by the secretary of labor of the United States;

(C) In the production of commodities and the provision of services, whether or not the commodities or services are procured as provided in this part, during the fiscal year employs blind individuals for a minimum of seventy-five percent (75%), or in accordance with the percentage of direct labor required under the terms and conditions of the Javits-Wagoner-O'Day Act, P.L. 92-28, compiled in 41 U.S.C. § 46 et seq., or whichever is lesser, of the man-hours of direct labor required for the production or provision of commodities or services; and

(D) Meets the criteria for determining nonprofit status under title 48, chapter 51, part 1, and is registered in good standing with the office of the secretary of state.



§ 71-4-703 - Advisory committee for purchase from the blind and other severely disabled -- Responsibilities -- Purchasing requirements for governmental entities -- Applicability of part.

(a) There is created the committee for purchase from the blind and other severely disabled, which shall be composed of the following commissioners or their designees: the commissioners of general services, finance and administration, human services, mental health and substance abuse services, and intellectual and developmental disabilities. Additionally, there shall be three (3) members appointed by the governor for three-year terms who are private citizens. One (1) of these members shall represent nonprofit work centers for the blind, and one (1) shall represent nonprofit agencies serving individuals with severe disabilities. One (1) member shall represent the business community. The members of the committee shall organize and appoint a chair and determine their operating procedures. Members will serve without compensation, but shall be reimbursed for all necessary expenses incurred in the performance of their duties.

(b) The committee shall provide oversight to the central nonprofit agency in developing and implementing a state procurement program of selected commodities and services from qualified work centers serving blind individuals, agencies serving individuals with severe disabilities, and other entities; shall have authority to select a central nonprofit agency to implement the procurement program; and shall recommend fair market price for commodities and services submitted to the procurement commission for certification pursuant to procedures approved by the procurement commission.

(c) It is the committee's responsibility to:

(1) Designate a central nonprofit agency to facilitate the distribution, among the work centers for the blind, agencies serving individuals with severe disabilities, and other entities, of orders of the government for commodities or services appearing on the procurement list, by direct allocation, subcontract or any other means;

(2) Review those rules and regulations that will be proposed by the central nonprofit agency and to promulgate such rules that will effectively implement this part;

(3) Conduct an annual evaluation of the activities of the central nonprofit agency under this part for the purpose of assuring effective and efficient administration of this part; and

(4) Evaluate pricing proposed by the central nonprofit agency to determine fair market price, which recovers the cost projected to produce or provide such commodities or services.

(d) All departments, institutions, agencies, and political subdivisions of this state supported in whole or in part by the general assembly shall purchase all services or commodities required by such departments, institutions, agencies or political subdivisions of this state from the central nonprofit agency; provided, that the articles or services are certified pursuant to procedures approved by the procurement commission and are available. This part has precedence over any law requiring state agency procurement of commodities or services, except laws that require purchases from nonprofit organizations operating under §§ 71-4-204 and 71-4-205, laws establishing preference for blind vendors operating under chapter 4, part 5 of this title, and laws requiring purchases under §§ 41-22-118 -- 41-22-124.

(e) This part shall not apply in any case in which commodities or services are available from any agency of the state, or where the procurement commission determines that the commodities or services do not meet the reasonable requirements of a department, institution, agency, or political subdivision of this state.



§ 71-4-704 - Central nonprofit agency -- Designation -- Functions and operations -- Fee.

(a) Under § 71-4-703, the state, through the committee, may designate a central nonprofit agency.

(b) The functions and operations of the designated central nonprofit agency shall include, but not be limited to, the following:

(1) Submit proposed rules and regulations necessary to implement this part. Such rules are to be submitted to, and approved by, the committee prior to promulgation;

(2) Ensure that the priorities for the production of commodities and services are maintained under this part and that individuals with severe disabilities are placed in integrated settings;

(3) Evaluate the qualifications and capabilities of the work centers for the blind, agencies serving individuals with severe disabilities, and other entities, to manufacture commodities or perform services and represent them to the committee under this part. In evaluating products, the central nonprofit agency must assure that the work centers for the blind, agencies serving individuals with severe disabilities, and other entities are contributing a "value added" to commodities or services that are being recommended under this program;

(4) Recommend pursuant to procedures approved by the procurement commission, with appropriate justification, including recommended prices, suitable commodities or services for procurement from the work centers for the blind, agencies serving individuals with severe disabilities, and other entities and as market conditions change, recommend price changes or revisions or the reassignment of commodities and services to and from the certified products list;

(5) Distribute and allocate, by direct allocation, subcontract or any other means, orders from governmental entities. The central nonprofit agency shall give a preference to work centers for the blind and agencies serving individuals with severe disabilities over other entities when initiating contracts to fulfill orders from government entities and when replacing the entity fulfilling the orders;

(6) Contract with agencies serving individuals with severe disabilities to work with other entities to identify blind or other individuals with severe disabilities for the man-hours of direct labor required for the production or provision of the commodities or services, and to provide supports necessary for their safe, productive and integrated employment. Other entities shall pay a fee to cover the cost of the services provided by the agencies serving individuals with severe disabilities and may factor this fee as an administrative expense into its overall cost;

(7) Maintain the necessary records and monitor data on the work centers for the blind, agencies serving individuals with severe disabilities, and other entities to ensure compliance in the production of a commodity or performance of a service;

(8) When authorized by the committee, enter into contracts with the state procurement system for the furnishing of commodities or services provided by the work centers for the blind, agencies serving individuals with severe disabilities, and other entities; and

(9) When distributing and allocating orders for commodities, priority shall be given to participating nonprofit work centers for the blind.

(c) The central nonprofit agency shall charge a fee to participating work centers for the blind, agencies serving individuals with severe disabilities, and other entities for facilitating participation by their work centers under this part. This fee shall not exceed rates approved by the committee. The work centers for the blind, agencies serving individuals with severe disabilities, and other entities may factor this fee as an administrative expense into its overall cost.



§ 71-4-705 - Cooperation between committee and state agencies -- Annual report of committee -- Committee rules -- Noncompliance by governmental units -- Damages.

(a) In furtherance of the purposes of this part and in order to contribute to the economy of state government, it is the intent of the general assembly that there be close cooperation between the committee and any agency of the state from which procurement of commodities or services is required under the law currently in effect. The central nonprofit agency is authorized to enter into cooperative agreements, contracts or other arrangements as may be determined to be necessary for the effective coordination and efficient realization of the objectives of this part.

(b) The committee shall annually report, on or before December 31, to the governor and to each member of the general assembly concerning the number of work centers for the blind, agencies serving individuals with severe disabilities, and other entities participating in the program, the total dollar amount of purchases made from the participating work centers for the blind, agencies serving individuals with severe disabilities, and other entities by state agencies, and any other information the committee deems appropriate.

(c) When any state governmental unit is out of compliance with the rules and regulations set forth by the committee under the terms and conditions specified in this part, a work center may seek to recover damages in accordance with the terms and conditions specified in title 9, chapter 8.






Part 8 - Achieving a Better Life Experience (ABLE) Act

§ 71-4-801 - Short title.

This part shall be known and may be cited as "The Achieving a Better Life Experience (ABLE) Act."



§ 71-4-802 - Purpose of part.

The purpose of this part is to authorize the establishment of a qualified ABLE program as an agency or instrumentality of the state to assist an eligible individual in saving money to meet the eligible individual's qualified disability expenses. The intent of the program is to encourage and assist individuals and families to save private funds for the purpose of supporting individuals with disabilities to maintain health, independence, and quality of life.



§ 71-4-803 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Account" means an account established by; owned by; and for the benefit of an eligible individual, who is also the designated beneficiary on the account, and maintained under a qualified ABLE program for payment of the eligible individual's qualified disability expenses, as provided in this part;

(2) "Code" means § 529A of the Internal Revenue Code of 1986 (26 U.S.C. § 529A), as amended, and all rules, regulations, notices, and interpretations released by the United States treasury, including the internal revenue service;

(3) "Contracting state" means a state without a qualified ABLE program that has entered into a contract with a state with a qualified ABLE program to provide residents of the contracting state access to a qualified ABLE program;

(4) "Designated beneficiary" means the eligible individual who has established and owns an ABLE account, and for whose benefit the account has been established;

(5) "Disability certification" means a certification acceptable to the social security administration made by the eligible individual or the eligible individual's parent or guardian certifying that the eligible individual has a medically determinable physical or mental impairment that results in marked and severe functional limitations and that can be expected to result in death or that has lasted or can be expected to last for a continuous period of not less than twelve (12) months, or is blind within the meaning of § 1614(a)(2) of the Social Security Act (42 USCS § 1382c(a)(2)); and such blindness or disability occurred before the individual attained the age of twenty-six (26); and including a copy of the eligible individual's diagnosis relating to the individual's relevant impairment or impairments, signed by a physician meeting the criteria of § 1861(r)(1) of the Social Security Act (42 USCS § 1395x(r)(1));

(6) "Eligible individual" means an individual who is entitled to benefits based on blindness or disability under title II or XVI of the Social Security Act (42 U.S.C. §§ 401-425 and 42 U.S.C. § 1381 et seq.), and such blindness or disability occurred before the individual attained age twenty-six (26), or a disability certification for the individual was filed with the United States department of the treasury. The eligible individual is the account owner and the designated beneficiary on the account;

(7) "Legal representative" means an individual who or entity that can act on behalf of an eligible individual for the purpose of establishing, maintaining, transacting, and terminating an account, including, but not limited to, a parent, conservator, guardian, custodian, fiduciary, trustee, or individual or entity with a power of attorney;

(8) "Person" means an individual, association, corporation, trust, charitable organization, or other such entity;

(9) "Qualified ABLE program" or "program" means the ABLE program that is a qualified program pursuant to and in compliance with the code, and that is created pursuant to this part;

(10) "Qualified disability expenses" means any expenses related to the eligible individual's blindness or disability that are made for the benefit of an eligible individual who is the designated beneficiary. Qualified disability expenses include the following: education; housing; transportation; employment training and support; assistive technology and personal support services; health; prevention and wellness; financial management and administrative services; legal fees; expenses for oversight and monitoring; funeral and burial expenses; and other expenses approved by federal rules and regulations; and

(11) "State" means the state of Tennessee.



§ 71-4-804 - Trustees of qualified ABLE program -- State treasurer authorized to establish qualified ABLE program.

(a) The commissioner of finance and administration, the chair of the finance, ways and means committee of the senate, the chair of the finance, ways and means committee of the house of representatives, and the state treasurer shall serve as trustees for a qualified ABLE program that may be established pursuant to this part.

(b) The state treasurer is authorized to establish a qualified ABLE program. If the state treasurer establishes a qualified ABLE program, the state treasurer shall develop a plan that shall include provisions for the implementation, administration, operation, marketing, investment options, customer service, and investment management services for the plan, which shall be approved by the remaining trustees. The state treasurer may modify the terms of the plan with the concurrence of the commissioner of finance and administration.



§ 71-4-805 - Authority of state treasurer.

The state treasurer has the following powers and authorities necessary and convenient to carry out the purposes and provisions of this part, the purposes and objectives of the program and the trustees' plan, and the powers delegated by any other law of this state and the code, including, but not limited to, the following express powers:

(1) Provide investment options or investment products for eligible individuals who have established an ABLE account;

(2) Purchase insurance from insurers licensed to do business in this state providing for coverage against any loss in connection with the program's property, assets, or activities;

(3) Make, execute, and deliver contracts, conveyances, and other instruments necessary and proper for the implementation of the program;

(4) Contract for the provision of all or any part of the services necessary for the administration, implementation, operation, or management of the program;

(5) Enter into a contract with another state that has a qualified ABLE program as a contracting state in order to provide similar benefits to Tennessee residents, or allow residents of other states to participate in a Tennessee qualified ABLE program;

(6) Contract with financial consultants, actuaries, auditors, investment managers, and other consultants and professionals as necessary to carry out the duties and responsibilities under this part and the plan established by the trustees. These services may be procured in a manner prescribed by the trustees without regard to the requirements of former § 12-4-109, if the trustees determine that the services are necessary or desirable for the efficient administration of this part. All expenses and fees incidental to the procurement of services shall be charged to and paid from participant accounts;

(7) Administer or operate the program at the direction of the trustees' plan;

(8) Promote, advertise, market, and publicize the program;

(9) Solicit and accept monetary gifts made by will, trust, or other disposition, grants, loans, and other monetary aids from any personal source or participate in any other way in any federal, state, or local governmental programs in carrying out the purpose of this part;

(10) Establish and impose reasonable residency requirements for designated beneficiaries that must be met by the designated beneficiary prior to establishing an account;

(11) Establish and impose reasonable limits on the number of accounts;

(12) Establish and impose limits on contributions that may be made by or on behalf of a designated beneficiary;

(13) Provide adequate safeguards to prevent aggregate contributions on behalf of a designated beneficiary in excess of the contribution limitations established by the trustees;

(14) Establish and impose restrictions for a change in or substitution of designated beneficiaries;

(15) Establish and impose limitations on distributions and rollovers from the account used for qualified disability expenses;

(16) Establish and impose restrictions or conditions on the transfer of account ownership;

(17) Establish and impose restrictions on the investment direction of deposits in an account and the interest earned thereon;

(18) Determine the disposition of an account upon the designated beneficiary's death or the abandonment of an account;

(19) Enter into memoranda of understanding with appropriate state agencies to develop, implement, and market educational programs and related informational materials to inform individuals with disabilities and their legal representatives about the ABLE program;

(20) Impose and collect application fees and other administrative fees and charges in connection with any transaction under this part;

(21) Promulgate reasonable rules as are necessary to carry out the purpose and intent of this part, and to ensure that the program is in compliance with the code and other applicable provisions of federal or state laws or rules. All such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(22) Enter into participation agreements with eligible individuals or an eligible individual's legal representative;

(23) Define the terms and conditions under which payments may be withdrawn from the program and impose reasonable charges for withdrawal;

(24) Enter into agreements with any public or private employer under which an employee may agree to have a designated amount deducted in each payroll period from the wages or salary due the employee for the purpose of making contributions to an account pursuant to a participation agreement. The agreement shall be subject to the approval of the trustees and in conformity with such terms and conditions as determined by the trustees. In the event the agreement is approved by the trustees, the employer shall be responsible for submitting to the trustees such information and for performing the duties prescribed by the trustees to implement its employee contributions to an account by payroll deduction. All costs and expenses incidental to implementing and administering a payroll deduction program shall be borne by the respective employer;

(25) Operate and provide for the operation of the program in a manner that qualifies the program under the code and takes any and all necessary action to maintain such qualification; provided, that the account owner's rights to fund the respective accounts shall not be limited or impaired;

(26) Seek rulings from the secretary of the United States department of the treasury and the internal revenue service relating to the program; and

(27) Make changes to the program that are required for eligible individuals to obtain federal income tax benefits or treatment provided by the code.



§ 71-4-806 - Accounts established for eligible individuals -- Notice to United States treasury department -- Monthly electronic statements to social security administration.

(a) The qualified ABLE program that is established and maintained by the state as an agency or instrumentality thereof shall comply with all requirements of the code and shall:

(1) Allow one (1) or more persons to make contributions for a taxable year into an account for the benefit of an eligible individual who is also the designated beneficiary during the taxable year. The designated beneficiary shall be an eligible individual at the time the account is established, at the time of any contribution to the account, and at the time of a distribution from an account for qualified disability expenses;

(2) Limit one (1) eligible individual or designated beneficiary to one (1) account; and

(3) Limit the establishment of an account to an eligible individual who is a resident of this state or a resident of a contracting state.

(b) The state treasurer shall submit a notice to the secretary of the United States department of the treasury at the time that an account is established. The notice shall contain the name and state of residence of the designated beneficiary and such other and further information as the secretary of the United States department of the treasury may require.

(c) On a monthly basis, the qualified ABLE program shall submit electronic statements to the commissioner of the social security administration containing distributions and account balances from all accounts.



§ 71-4-807 - Administration of program by state treasurer.

The state treasurer shall carry out the day-to-day operations and responsibilities of the program. The state treasurer shall exercise such powers, duties, and responsibilities contained in this part to implement the purpose of this part; may assign any duties and responsibilities to the state treasurer's staff or private vendors and contractors, as the state treasurer deems necessary and proper; and may consult with professionals as necessary about the administration of the program. The state treasurer may also establish policies, guidelines, and operating procedures in accordance with this part.



§ 71-4-808 - Authority to offer investment options to participants.

Notwithstanding any other law to the contrary, the trustees shall be authorized to offer investment options to eligible individuals participating in the qualified ABLE program.



§ 71-4-809 - Authority of state treasurer to request assistance from and exchange data with other departments and agencies.

In conjunction with the state treasurer's authority contained in this part, the state treasurer has the authority to request assistance from, and exchange data with, other departments and agencies of the state in carrying out the purpose and intent of this part and the requirements contained in the code, including, but not limited to, the office of vital records. Notwithstanding any other law to the contrary, the office of vital records shall provide the state treasurer with vital records information without charge.



§ 71-4-810 - Assets, income and distributions exempt from taxation, garnishment, attachment or assignment.

Notwithstanding any other law to the contrary, all assets, income, and distributions of qualified ABLE programs as defined by the code, this part, or the laws of another state are exempt from any state, county, or municipal tax and shall not be subject to execution, attachment, or garnishment, nor shall any assignment thereof be enforceable in any court. This exemption shall include a qualified ABLE program defined in § 529A of the Internal Revenue Code (26 U.S.C. § 529A), and shall include any properly authorized payments made to or by such funds.



§ 71-4-811 - Suspension or termination of program.

If the trustees determine that the program is financially infeasible or is not beneficial to the citizens of this state or the state itself, the trustees may suspend or terminate the program immediately.



§ 71-4-812 - Disclosure of personal information prohibited -- Exceptions.

(a) Notwithstanding any other law to the contrary, the state shall not disclose personal information about any person obtained in connection with an account established under this part, except under the following circumstances:

(1) To any individual or entity authorized by the eligible individual or the eligible individual's legal representative;

(2) In compliance with a subpoena or a court order;

(3) To the comptroller of the treasury or the comptroller's designees for the purpose of an audit;

(4) To the internal revenue service, the United States department of the treasury, or the social security administration for the purpose of filing notices, reports, statements, or any other required documentation; or

(5) In any administrative proceeding or court action involving the state, the department of the treasury, the state treasurer, or the remaining trustees relative to an account established under this part.

(b) For the purposes of this section, "personal information" shall include, but not be limited to, social security number; bank account numbers; transit routing numbers; credit card numbers; debit card numbers; business or residential addresses; telephone or cell phone numbers; e-mail addresses; disability certifications or determinations; and medical records.






Part 11 - Aid to Disabled Persons -- General Financial Assistance

§ 71-4-1101 - Short title.

This part may be cited as the "Aid to the Disabled Act."



§ 71-4-1102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Assistance" means money payments made to or in behalf of totally disabled persons in need, or medical care, or both, including hospitalization, outpatient care and treatment, nursing home care, drugs or any other type of remedial care recognized under state law in behalf of permanently and totally disabled persons in need, but does not include subdivisions (1)(A)-(1)(D) unless the federal Social Security Act, compiled in 42 U.S.C., is amended to include one (1) or more of the following:

(A) Any such payments to or care in behalf of any individual who is an inmate of a public institution, except as a patient in a medical institution, or any individual who is a patient in an institution for tuberculosis or mental diseases;

(B) Any such payments to any individual who has been diagnosed as having tuberculosis or psychosis and is a patient in a medical institution as a result of having tuberculosis or psychosis;

(C) Any such care in behalf of any individual, who is a patient in a medical institution as a result of a diagnosis that such person has tuberculosis or psychosis, with respect to any period after the individual has been a patient in such an institution as a result of such diagnosis, for forty-two (42) days; or

(D) Is not an inmate of any private institution except such private institution as has been approved by the department at the time of receiving assistance;

(2) "Department" means the department of human services;

(3) "Permanently and totally disabled" means that the individual has been determined to have a permanent physical or mental impairment, disease or loss that substantially precludes the individual from engaging in useful occupations within the individual's competence, such as holding a job or homemaking. Such determinations shall be made in accordance with standards that shall be established by the department in consultation with an advisory committee, which committee shall include physicians nominated by the state medical society, and after review of the medical findings by a reviewing physician or physicians;

(4) "Recipient" means a person who was receiving aid to the permanently and totally disabled benefits during the month of December, 1973, and is now qualified under Public Law 93-66 to continue to receive a state money payment as a supplement to the federally provided supplemental security income benefits; and

(5) "Regional director" means the director of a region, or a designated agent in a county office, under chapter 1, part 1, of this title.



§ 71-4-1103 - Eligibility for assistance.

Assistance shall be granted under this part to any permanently and totally disabled person who:

(1) Is eighteen (18) years of age or older;

(2) Is living within this state voluntarily and not for a temporary purpose, that is, with no intention of presently removing from the state; provided, that temporary absence from the state, with subsequent returns to the state or intent to return when the purposes of the absence have been accomplished, shall not, for the purpose of this part, interrupt continuity of residence;

(3) Has not sufficient income or other resources to provide a reasonable subsistence compatible with decency and health, and whose spouse is not able to meet the person's needs as determined by the department's standards;

(4) (A) Is not an inmate of a public institution and:

(i) Is not a patient in an institution for tuberculosis or mental diseases; or

(ii) Is not a patient in a medical institution as a result of a diagnosis of tuberculosis or psychosis;

(B) An inmate of any public institution ineligible under subdivision (4)(A) may, however, make application for such assistance, but the assistance, if granted, shall not begin until after such person ceases to be an inmate;

(5) Within five (5) years immediately preceding application or during receipt of assistance, has not in order to evade any provision of this part made an assignment or transfer of property, the proceeds from which at the fair market value, irrespective of the actual consideration received, would under the state standards of need still be available to meet the needs of the individual. Any transfer of property to a husband, wife, son, daughter, son-in-law, daughter-in-law, brother, sister, brother-in-law, sister-in-law, nephew or niece, within the period above mentioned, shall be prima facie evidence that the transfer was made with the intent to evade the provisions of this part;

(6) Is not receiving for the same month old-age assistance, aid to the blind, or aid to dependent children;

(7) Was receiving aid to the permanently and totally disabled benefits during the month of December 1973, and is now qualified under Public Law 93-66 to continue to receive a state money payment as a supplement to the federally-provided supplemental security income benefits.



§ 71-4-1104 - Amount of assistance.

The amount of assistance that any person shall receive in the form of supplementary payments shall be determined by an application of § 212(a) of Public Law 93-66, and rules and regulations made by the department establishing standards of need and allowable resources to the recipient's present personal and economic circumstances.



§ 71-4-1105 - Duties of department.

The department shall:

(1) Supervise the administration of assistance to the permanently and totally disabled under this part;

(2) Make such rules and regulations and take such action as may be necessary or desirable for carrying out this part to the end that equitable treatment shall be afforded to individuals in similar circumstances. All rules and regulations made by the department shall be binding on the counties and shall be complied with by the respective regional directors;

(3) Establish criteria for determining who is permanently and totally disabled within the meaning of § 71-4-1102;

(4) Establish standards for the determination of need of the individual including:

(A) Statewide requirements essential to maintaining a minimum standard of economic security based on studies of current living costs;

(B) Methods and procedures for measuring income and resources against such statewide requirements;

(C) Property reserves that will not preclude eligibility for assistance under this part;

(5) Employ personnel for the administration of this part in conformity with title 8, chapter 30, and the rules and regulations of the department of human resources;

(6) Prescribe the form of and supply to the regional directors such forms as it may deem necessary and desirable;

(7) Cooperate with the commissioner of social security, or any federal officer or agency made successor to the commissioner of social security, in any reasonable manner as may be necessary to qualify for federal aid for assistance to the permanently and totally disabled and in conformity with this part, including the making of such reports in such form and containing such information as the commissioner of social security may from time to time require, and comply with such provisions as such commissioner may from time to time find necessary to assure the correctness and verification of such reports; and

(8) Publish an annual report and such interim reports as may be necessary.



§ 71-4-1106 - Duties of regional directors.

The regional directors shall administer this part in the counties of their regions, subject to the rules and regulations prescribed by the department pursuant to this part, and shall report to the department at such times and in such manner as the department may direct.



§ 71-4-1107 - Appeal to department.

(a) If any award of assistance is modified or cancelled under any provision of this part, the recipient may appeal to the department in the manner and form prescribed by it.

(b) The department shall, upon receipt of such an appeal, give the recipient reasonable notice and opportunity for a hearing.



§ 71-4-1108 - Reconsideration of awards.

(a) All assistance grants in the form of money payments made under this part shall be reconsidered by the regional director, or a designated agent, as frequently as may be required by the rules and regulations of the department.

(b) After such further investigation as the regional director, or a designated agent, may deem necessary or the department may require, the amount of assistance in the form of money payments may be changed or assistance may be entirely withdrawn if the recipient's circumstances have altered to warrant such action.

(c) (1) A recipient shall submit to a reexamination as to such recipient's permanent and total disability when required to do so by the regional director, or a designated agent, or the department.

(2) A recipient shall also furnish any information bearing on such recipient's eligibility required by the regional director, or a designated agent, or by the department.



§ 71-4-1109 - Notice of change of status by recipient.

(a) If at any time during the continuance of assistance the recipient becomes possessed of any property or income in excess of the amount stated in the application, it shall be the duty of the recipient immediately to notify the county office of the receipt or possession of such property or income.

(b) The regional director, or a designated agent, may, after investigation, either cancel the assistance or alter the amount of the money payments in accordance with the circumstances.

(c) Any assistance paid after the recipient has come into possession of such property or income and in excess of such recipient's need as determined by the department's standards shall be recoverable in a suit by the state as a debt due to the state.



§ 71-4-1110 - Removal of recipient from county.

Any recipient who moves to another county in this state shall be entitled with the approval of the department to receive assistance in the county to which the recipient has moved, and the regional director, or a designated agent, of the county from which the recipient has moved shall transfer all necessary records relating to the recipient to the regional director, or a designated agent, of the county to which the recipient has moved.



§ 71-4-1111 - Amendment of law.

All assistance granted under this part shall be deemed to be granted to be held subject to the provisions of any amending or repealing act that may hereafter be passed, and no recipient shall have any claim for compensation, or otherwise, by reason of such recipient's assistance being affected in any way by any amending or repealing act.



§ 71-4-1112 - Assignment of benefits -- Exemption.

Assistance granted under this part shall not be transferable or assignable, at law or in equity, and none of the money paid or payable under this part shall be subject to execution, levy, attachment, garnishment or other legal process, or to the operation of any bankruptcy or insolvency law.



§ 71-4-1113 - Fraudulent devices -- Penalty.

A person who:

(1) Knowingly obtains, or attempts to obtain, or aids or abets any persons to obtain, by means of a willfully false statement or representation or by impersonation, or other fraudulent device, assistance to which such person is not entitled or assistance greater than that to which such person is justly entitled; or

(2) With intent to defraud, aids or abets in buying or in any way disposing of the property, either personal or real, of a recipient of assistance, without the consent of the department;

commits a Class E felony.



§ 71-4-1114 - Charging disabled to file application -- Illegal use of lists -- Penalty.

(a) It is unlawful for any person, firm or corporation to directly or indirectly either charge or receive anything of value for assisting any person in making application to the proper authorities of this state, or any of them, for relief or assistance under this part.

(b) It is unlawful for any person, except for purposes directly connected with the administration of this part, to solicit, disclose, receive, make use of, authorize or knowingly permit, participate in, or acquiesce in the use of, any list of names of, or any information concerning, persons applying for or receiving aid to the permanently and totally disabled, directly or indirectly derived from the records, papers, files or communications of the department or divisions of the department, or acquired in the course of the performance of official duties, except as provided by §§ 71-1-117 and 71-1-118.

(c) A person violating this section commits a Class C misdemeanor.



§ 71-4-1115 - Veterans education benefits.

Notwithstanding any other provision of this chapter, to the extent permitted by federal law, the value of federal veterans education benefits received by an applicant shall not be included as any form of income when making eligibility determinations for assistance under this part.






Part 12 - Aid to Disabled Persons -- Personal Care Service Subsidies

§ 71-4-1201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Division" means the division of vocational rehabilitation of the department of human services;

(2) "Employed" means engaged in activity of thirty (30) or more hours per week for which the individual receives remuneration at a rate not less than the federal minimum wage;

(3) "Family member" means an individual's parent, grandparent, sibling, child, spouse, spouse's parent, spouse's grandparent, spouse's sibling or spouse's child;

(4) "Personal care assistance services" means services rendered at least five (5) days a week at the times of day that are required by an individual with a severe physical disability to become physically independent in connection with actual employment. These services include, but are not limited to, any or all of following:

(A) Routine bodily functions, such as bowel or bladder care;

(B) Dressing;

(C) Preparation and consumption of food;

(D) Moving into, out of, or turning in bed;

(E) Routine bathing;

(F) Ambulation; or

(G) Any other similar activity of daily living as determined appropriate by the division; and

(5) "Severe physical disability" means a functional loss of both arms and both legs, when it is anticipated that the loss will be permanent.



§ 71-4-1202 - Authorized.

The division shall subsidize personal care assistance services pursuant to this part for an individual eligible under § 71-4-1205. Such subsidy for any individual shall not exceed forty (40) hours per week.



§ 71-4-1203 - Eligibility.

An individual is eligible for a personal care assistance services subsidy under this part if such individual:

(1) Is eighteen (18) years of age or older;

(2) Has a severe physical disability;

(3) Is receiving or has received vocational rehabilitation services from the division;

(4) Is employed or ready for employment;

(5) Has a need documented under § 71-4-1205 for not less than fourteen (14) hours a week of personal care assistance service provided by a person other than a family member, which services are necessary to enable the individual to be employed;

(6) Is not otherwise eligible for personal care assistance services under other state or federal programs;

(7) Agrees to a periodic reevaluation of such individual's need for personal care assistance services and of the extent of that need;

(8) Has no or insufficient personal income or other support from public services, family members or neighbors;

(9) Agrees to recruit, hire, fire, and supervise the person who provides personal care assistance services to such individual; and

(10) Qualifies under § 71-4-1206.



§ 71-4-1204 - Amount.

(a) The division shall determine the amount of subsidy provided under § 71-4-1202 by the following formula:

(1) Individual's annual gross income, including social security disability income (SSDI), supplemental security income (SSI) and disability pensions;

(2) Subtract federal and state income taxes paid from the amount in subdivision (a)(1);

(3) Subtract standard federal personal and state income tax exemptions from the remainder in subdivision (a)(2);

(4) Subtract F.I.C.A. or mandatory pension contributions from the remainder in subdivision (a)(3);

(5) Subtract impairment related work expenses that are incurred by the individual in order to function on a job and that are not reimbursed by a third party from the remainder in subdivision (a)(4);

(6) Divide the remainder in subdivision (a)(5) by two (2); and

(7) Subtract four thousand eight hundred dollars ($4,800) from the quotient in subdivision (a)(6).

(b) If there is no income remaining after application of the formula in subsection (a), the division shall subsidize full cost for personal care assistance services provided to that individual.

(c) If there is income remaining after application of formula in subsection (a), the cost to the division for personal care services provided to that individual shall be reduced by the amount of that income.

(d) This program may supplement any other program for which the individual is eligible.



§ 71-4-1205 - Eligibility evaluation teams.

(a) The director of the division shall designate one (1) or more evaluation teams, which shall consist of at least two (2) persons, one (1) of whom shall be a licensed medical professional and one (1) of whom shall be a licensed occupational therapist or physical therapist.

(b) Each individual who applies to the division for a personal care assistance services subsidy shall be evaluated by an evaluation team, which shall determine the need of that individual for personal care assistance service and the extent of that need.

(c) An individual receiving a personal care assistance services subsidy pursuant to this part shall be periodically reevaluated by an evaluation team to determine such individual's continuing need for personal care assistance services and the extent of that need.



§ 71-4-1206 - Rules and regulations -- Establishment of hourly rate.

(a) The commissioner of human services shall promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, such rules as shall be necessary to ensure that this part is implemented in an efficient and effective manner.

(b) The commissioner is authorized to establish the hourly rate for the subsidy for personal care assistance services. Funding for the subsidy provided by this part shall be from year to year as such funds are specifically appropriated in the general appropriations act pursuant to title 9, chapter 4, part 51.



§ 71-4-1207 - Funds.

(a) In addition to any state funds appropriated to provide services under this part, the department of human services may apply for and use any federal or private funds, grants, and other support that is available to carry out the personal care assistance program.

(b) Expenditures under this part shall be subject to the approval of the commissioner of finance and administration.



§ 71-4-1208 - Annual reports -- Register of individuals.

The department of human services shall annually report to the governor and the general assembly on the progress made in the personal care assistance program and shall maintain a register of individuals served and individuals eligible for the program but unserved.



§ 71-4-1210 - Veterans education benefits.

Notwithstanding any other provision of this chapter, to the extent permitted by federal law, the value of federal veterans education benefits received by an applicant shall not be included as any form of income when making eligibility determinations for assistance under this part.






Part 21 - Tennessee Council for the Deaf, Deaf-Blind, and Hard of Hearing

§ 71-4-2101 - Part definitions.

(1) A "deaf-blind person" means the same as an "individual who is deaf-blind" and both mean any individual:

(A) (i) Who has a central visual acuity of 20/200 or less in the better eye with corrective lenses, or a field defect such that the peripheral diameter of visual field subtends an angular distance no greater than twenty degrees (20 degrees), or a progressive visual loss having a prognosis leading to one (1) or both these conditions;

(ii) Who has a chronic hearing impairment so severe that most speech cannot be understood with optimum amplification, or a progressive hearing loss having a prognosis leading to this condition; and

(iii) For whom the combination of impairments described in subdivisions (1)(A)(i) and (ii) cause extreme difficulty in attaining independence in daily life activities, achieving psychosocial adjustment, or obtaining a vocation;

(B) Who despite the inability to be measured accurately for hearing and vision loss due to cognitive or behavioral constraints, or both, can be determined through functional and performance assessment to have severe hearing and visual disabilities that cause extreme difficulty in attaining independence in daily life activities, achieving psychosocial adjustment, or obtaining vocational objectives; or

(C) Meets such other requirements as the secretary may prescribe by regulation;

(2) A "deaf person" is defined as one whose hearing is totally impaired or one whose hearing, with or without amplification, is so seriously impaired that the primary means of receiving spoken language is through visual input such as, but not limited to, speechreading, sign language, finger spelling, or writing; and

(3) "Secretary" means the United States secretary of education.



§ 71-4-2102 - Creation of the Tennessee council for the deaf, deaf-blind and hard of hearing.

Effective July 1, 2013, there is hereby created the Tennessee council for the deaf, deaf-blind, and hard of hearing, which has the duty to:

(1) Advocate services affecting people who are deaf, deaf-blind, and hard of hearing in the areas of public services, health care, education, vocational training, employment opportunity, emergency services, resource sharing and communication;

(2) Act as a bureau of information for people who are deaf, deaf-blind, and hard of hearing to state agencies and public institutions providing health care, employment, vocational, educational services, resource sharing, and emergency services to the deaf, deaf-blind, and hard of hearing, and to local agencies and programs;

(3) Collect facts and statistics and other special studies of conditions affecting the health and welfare of people who are deaf, deaf-blind, and hard of hearing in this state;

(4) Provide for a mutual exchange of ideas and information on the national, state, and local levels;

(5) Encourage and assist local governments and agencies in the development of programs for people who are deaf, deaf-blind, and hard of hearing;

(6) Cooperate with public and private agencies and units of local, state, and federal governments in promoting coordination in programs for the deaf, deaf-blind, and hard of hearing;

(7) Authorize the executive director to prepare an annual report and needs assessment to the council that reviews the status of state services for the deaf, deaf-blind, and hard of hearing. The council shall submit the approved report and needs assessment to the governor, lieutenant governor, and speaker of the house of representatives and make this report available to organizations serving the deaf, deaf-blind, and hard of hearing; and

(8) Make recommendations for needed improvements and to serve as an advisory body in regard to new legislation affecting the deaf, deaf-blind, and hard of hearing.



§ 71-4-2103 - Members -- Terms -- Meetings -- Reimbursement for expenses.

(a) The council for the deaf, deaf-blind, and hard of hearing shall consist of eighteen (18) members and shall be composed as follows: the commissioners of education, human services, health, mental health and substance abuse, and safety or their designees, the assistant commissioner of rehabilitation services or the assistant commissioner's designee, a representative of the Tennessee Regulatory Authority, a representative of the Tennessee Emergency Management Agency, the president of the Tennessee Association of the Deaf, two (2) deaf consumer representatives appointed by the governor, one (1) president of a Hearing Loss Association of America chapter, two (2) hard of hearing consumer representatives appointed by the governor, the president of the Tennessee Registry of Interpreters for the Deaf, the president of the Tennessee Hands & Voices, one (1) deaf-blind representative who may be appointed by the governor from lists of qualified persons submitted by interested deaf-blind groups including, but not limited to, the Tennessee Organization of the Deaf-Blind and the Tennessee Deaf-Blind Association, and one (1) minority representative who may be appointed by the governor from lists of qualified persons submitted by interested minority deaf advocate groups including, but not limited to, chapters of the Tennessee Black Deaf Advocates. In appointing the deaf-blind representative and the minority representative to the council as provided in this subsection (a), the governor shall consult with interested deaf-blind and minority deaf advocate groups to determine qualified persons to fill the positions.

(b) The deaf, deaf-blind and hard of hearing representatives shall serve terms of three (3) years, except that to ensure staggered terms, the governor shall designate that two (2) of the six (6) members initially appointed to serve a one-year term, two (2) to serve two-year terms, and two (2) to serve three-year terms. Any position that becomes vacant prior to the expiration of a full term shall be filled only for the period of the unexpired term. In making appointments to the council for the deaf, deaf-blind, and hard of hearing, the governor shall strive to ensure that at least one (1) person appointed to serve on the council is sixty (60) years of age or older.

(c) (1) The commissioner of education shall call the first meeting of the council, at which time, and annually thereafter, the members shall elect a chair. Thereafter, the council shall meet at the call of the chair, but at least quarterly.

(2) (A) Council members shall attend at least fifty percent (50%) of the required quarterly meetings.

(B) Any council member who fails to attend meetings as required in subdivision (c)(2)(A) shall be removed as a member by the appointing authority.

(d) Members of the council shall receive no compensation for their services other than reimbursement for traveling and other expenses incurred in the performance of their official duties. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 71-4-2104 - Executive director -- Duties -- Qualifications.

(a) The council for the deaf, deaf-blind, and hard of hearing shall recommend to the governor an executive director and shall fix the executive director's duties and responsibilities. The executive director shall serve as executive officer and secretary to the council and shall be a full-time employee of the council. Compensation for the executive director shall be established by the council with the approval of the commissioner of human resources. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(b) The executive director, with the advice and consent of the council, may, to the extent of available funds, plan and oversee the establishment of service centers for the deaf, deaf-blind, and hard of hearing, as well as, or in addition to, support and coordinate the activities of the existing centers in cooperation with the local board of directors.

(c) The executive director, with the advice and consent of the council, shall:

(1) Promote accessibility of all governmental services to deaf, deaf-blind, and hard of hearing citizens in Tennessee;

(2) Identify agencies, both public and private that provide community services, evaluate the extent to which they make services available to deaf, deaf-blind, and hard of hearing people, and cooperate with the agencies in coordinating and extending these services;

(3) Encourage the mutual exchange of ideas and information on services for deaf, deaf-blind, and hard of hearing people between federal, state and local governmental agencies, and private organizations and individuals;

(4) Survey the needs of people who are deaf, deaf-blind, and hard of hearing in Tennessee, and assist the council in the preparation of its report to the governor, lieutenant governor, and speaker of the house of representatives;

(5) Develop a strategy to create minimum standards for all sign language interpreters in Tennessee and make recommendations on how to implement these strategies to appropriate state departments, the governor, lieutenant governor, speaker of the house of representatives and general assembly;

(6) Promote the training of interpreters for the deaf, deaf-blind, and hard of hearing; and

(7) Perform such other duties as may be required by law.

(d) In selecting an executive director, the council shall select an individual who is fluent in the American sign language of the deaf and otherwise qualified.

(e) The executive director is authorized to arrange for such clerical or other assistance as may be required and as approved by the council.



§ 71-4-2105 - Data supplied by state agencies and political subdivisions.

The council for the deaf, deaf-blind, and hard of hearing may request and shall receive from any department, division, board, bureau, commission, or agency of the state or of any political subdivision of the state such data as might be needed to enable it to properly carry out its activities under this part.



§ 71-4-2106 - Plans for implementing community services for the hearing impaired.

The council shall ensure that long range planning is conducted, which shall include a description of the locations and geographic service areas for community service centers, as well as a determination of personnel needs and strategies for coordinating service providers at state and local levels.



§ 71-4-2107 - Purposes of community service centers.

The purposes of community service centers for the deaf, deaf-blind and hard of hearing shall be to:

(1) Inform deaf, deaf-blind, and hard of hearing persons and their families of their rights to services offered locally and to coordinate their referral to the appropriate organization;

(2) Coordinate communication between deaf, deaf-blind, and hard of hearing persons and the desired agency or organization, and promote the accessibility of community services to deaf, deaf-blind, and hard of hearing persons;

(3) Coordinate the provision of instruction in sign language to persons in community agencies;

(4) Inform interested staff of community and professional organizations about the nature of deafness, deaf-blindness and hearing loss and the capabilities of people experiencing it;

(5) Provide services as outlined by this part to employers of deaf, deaf-blind, and hard of hearing persons and related members of the family that may be involved;

(6) Provide the specified services to the deaf, deaf-blind, and hard of hearing persons qualified under this part without cost;

(7) Serve as an advocate for the rights and needs of people who are deaf, deaf-blind, and hard of hearing; and

(8) Help deaf, deaf-blind, and hard of hearing citizens to become self-sufficient in meeting their needs in the community.



§ 71-4-2108 - Source of funds.

The council for the deaf, deaf-blind, and hard of hearing is authorized to pursue and receive moneys from any source, including appropriate federal funds, gifts, grants, and bequests, which shall be expended for the purposes designated in this part.



§ 71-4-2109 - Authorization for other agencies to supply services.

The governor is authorized to designate existing departments of state government, or divisions of state government, to provide statewide services to the deaf, deaf-blind, and hard of hearing as specified in this part.






Part 22 - Services to Families of Preschool Children with Disabilities

§ 71-4-2201 - Development of incentives.

To the extent that federal funds are not jeopardized and in accordance with responsibilities required to be performed by the interagency coordinating council created pursuant to 20 U.S.C. § 1482, the council shall advise and assist the lead agency appointed pursuant to 20 U.S.C. § 1476 [repealed] in developing incentives that will encourage programs serving young children with disabilities to provide or improve services to families of preschool children with disabilities. The development of the incentives may include, but is not limited to:

(1) Identifying and publicizing model programs with parent involvement components or model practices for services to parents;

(2) Assuring that training opportunities are provided to educate program staff in current best practices for serving families; and

(3) Identifying and coordinating all available resources within the state from federal, state, local and private sources for existing programs and for future programs to hire staff to provide training and support services to parents.









Chapter 5 - Programs and Services for Poor Persons

Part 1 - Medical Assistance Act

§ 71-5-101 - Short title.

This part may be cited as and shall be known as the "Medical Assistance Act of 1968."



§ 71-5-102 - Purpose.

(a) The purpose of this part is to make possible medical assistance to those recipients determined to be eligible under this chapter to receive medical assistance that conforms to the requirements of Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1396 et seq., and the regulations promulgated pursuant to Title XIX. Medical assistance pursuant to this part may also be provided pursuant to any federal waiver received by the state that waives any or all of the provisions of Title XIX or pursuant to any other applicable federal law to the extent adopted by means of an amendment to the required Title XIX state plan.

(b) (1) Except as may be required by federal law or regulation, it is hereby declared to be the public policy of the state of Tennessee that participation in the TennCare program, or its successor programs, is not an entitlement and is conditional upon, among other things, specific appropriations for the program.

(2) Not less than annually, the governor shall recommend and the general assembly may, through provisions of the general appropriations act, prioritize the funding for the TennCare program in a manner that specifies that funds are available to:

(A) Continue coverage for enrollees currently in the program;

(B) Extend coverage to potential new enrollees, or categories of new enrollees, at current, higher or lower income levels;

(C) Withdraw coverage from all enrollees not eligible for medicaid; or

(D) Reimburse medical care providers for costs unreimbursed by managed care organizations out of state funds appropriated for that purpose or such federal funds as would be permitted to be used for that purpose under the terms of the TennCare waiver.

(c) Continuation, extension and withdrawal of coverage for enrollees in the TennCare program shall be determined in accordance with such priorities, if any, established by the general assembly in the general appropriations act.

(d) The bureau of TennCare shall have the authority to develop and implement initiatives or program modifications to control the costs of the TennCare program to the extent permitted under federal law and the TennCare waiver. Such cost-saving measures may include, but are not limited to, the elimination of covered benefits or limitations on the scope, intensity, or duration of such benefits; implementation of cost sharing requirements for enrollees, including the medicaid population; increases in cost sharing requirements for the expansion population; enforcement of cost sharing requirements through denial of service for failure to meet co-payment requirements with alternative access to medically necessary care through established safety net providers; enforcement of collection of required co-payments by providers; reassignment of enrollees into different eligibility categories; restrictions on eligibility for non-mandatory medicaid or waiver expansion categories; and the elimination from TennCare eligibility of some or all of the non-mandatory medicaid or waiver expansion categories. The bureau of TennCare may implement a premium-assistance initiative for persons disenrolled from TennCare. The bureau of TennCare shall also be authorized, in establishing or modifying benefits or cost sharing requirements, to define, through rules and regulations, categories of eligible enrollees who may be exempted from some or all benefit limits or cost sharing requirements, along with any requirements that must be met by such enrollees to prove or maintain exempted status. The bureau of TennCare shall have all such authority to control costs notwithstanding any other state law to the contrary.



§ 71-5-103 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adult behavioral health services for the seriously and persistently mentally ill" means behavioral health services for individuals nineteen (19) years of age and older, including, but not limited to, assessment, evaluation, diagnostic, therapeutic intervention, case management, psychiatric medication management, labs related to medication management and pharmacy assistance and coordination;

(2) "Adult emergency dental services" means dental services for individuals twenty-one (21) years of age and older to treat a dental condition that manifests itself by symptoms of sufficient severity, including severe pain, infection or trauma, that:

(A) A prudent layperson who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate dental attention to potentially result in:

(i) Placing the person's, or with respect to a pregnant woman, her unborn child's, health in jeopardy;

(ii) Serious impairment of bodily functions;

(iii) Serious dysfunction of any bodily organ or part; or

(B) Includes treatment of dental condition necessary for an individual to receive essential medical treatment, including, but not limited to, extraction of abscessed or periodontally involved teeth prior to an individual receiving a prosthetic heart valve, a donor organ, other replacement prosthetic devices or head and neck radiation therapy;

(3) "Applicant" means any person who has applied for benefits under this part;

(4) "County office" means the county office of the state department of human services in the county wherein the applicant resides;

(5) "Department" means the department of health;

(6) "Home-based and community-based services" means any of the following supportive services and systems, as approved by the health care financing administration (HCFA), that are provided to older persons and individuals with disabilities to remain independent and avoid inappropriate institutionalization and that help individuals maintain physical, social, and spiritual independence in the least restrictive environment:

(A) Living environments and supportive services, e.g., assisted care living facilities, homes for the aged and assistive technology;

(B) Personal care, homemaker and chore services;

(C) Adult day services;

(D) Congregate and home delivered meals;

(E) Home care organizations;

(F) Rehabilitative care;

(G) Assisted transportation or mobility services; and

(H) Support services to caregivers, including hospice and respite care;

(7) "Medical assistance" means payment of the cost of care, services and supplies necessary to prevent, diagnose, correct or cure conditions in the person that cause acute suffering, endanger life, result in illness or infirmity, interfere with the person's capacity for normal activity, or threaten some significant handicap and that are furnished an eligible person in accordance with this part and the rules and regulations of the department. Such care, services and supplies include services of qualified practitioners licensed under the laws of this state;

(8) "Medically needy" means a class or classes of persons whose present income and financial assets are not sufficient to meet their present liabilities for health costs; provided, that the department of health or the department of human services, as may be designated by the governor, may through regulation establish an income limitation as well as other criteria, such as cash, savings, intangible assets and real and personal property for the determination of "medically needy." To the extent of any federal waiver received by the state that waives any or all of the provisions of Title XIX, compiled in 42 U.S.C. § 1396 et seq., or pursuant to any other federal law as adopted by amendment to the required Title XIX state plan, "medically needy" means those persons whose income and assets are insufficient to purchase health insurance and those persons who are uninsurable as a result of an existing or prior medical condition;

(9) "Mobile dental services" means an intact comprehensive dental services unit operated on-site at a long-term care facility, interfacing with the facility's common electrical and water sources;

(10) "Recipient" means any person who has been determined eligible to receive benefits under this part and who has received such benefits;

(11) "Resident" means any individual who is living within the state, with the intent that such person's permanent home be within the state, and not temporarily. Temporary absences from the state shall not cause a person to lose residential status;

(12) "Responsible parties" means the following representatives and relatives of recipients of medical assistance pursuant to this part who are not financially eligible to receive benefits under this part: parents, spouses, children, and guardians;

(13) "Title XIX" means Title XIX of the Social Security Act as amended (P.L. 89-97), compiled in 42 U.S.C. § 1396 et seq., administered by the United States department of health and human services or its successor in office and including amendments of Title XIX and other federal social security laws replacing that title in whole or in part; and

(14) "Vendor" means any person, institution, agency, or business concern providing medical care services or goods authorized under this part, holding, where applicable, a current valid license to provide such services or to dispense such goods; or any health maintenance organization, as defined in title 56, chapter 32, with which the state has entered into a contract based on a per capita rate of payment for services provided under this part.



§ 71-5-104 - Administration by department.

(a) The department of health is hereby designated as the department to administer this part as provided in Title XIX of the Social Security Act as amended (P.L. 89-97), compiled in 42 U.S.C. § 1396 et seq., or as provided by any federal waiver received by the state that waives any or all of the provisions of Title XIX or pursuant to any other federal law as adopted by amendment to the required Title XIX state plan.

(b) The bureau of TennCare shall notify each member of the general assembly via electronic mail or other type of electronic communication when it:

(1) Proposes a change in services or reimbursement that affects more than two thousand five hundred (2,500) beneficiaries; or

(2) Proposes a change that will affect current or future appropriations made by the general assembly in any amount that is greater than ten million dollars ($10,000,000).

(c) The bureau of TennCare shall report at least quarterly to members of the Tennessee general assembly via electronic mail or other type of electronic communication on the following:

(1) Status of TennCare reform and improvements;

(2) Number of recipients on TennCare and costs to the state;

(3) Viability of MCOs and providers in the TennCare program; and

(4) Success of fraud detection and prevention.

(d) The bureau of TennCare shall concurrently transmit to members of the general assembly via electronic mail or other type of electronic communication TennCare's annual budget proposal when presented in a public forum.



§ 71-5-105 - Powers and duties of department -- Total number of ICF/MR beds -- Certificate of need exemption for DIDD public ICF/MR non-facility beds established pursuant to federal litigation.

(a) The department shall:

(1) Supervise the administration of medical assistance for eligible recipients;

(2) Make uniform rules and regulations, not inconsistent with the law, for implementing, administering and enforcing this part in an efficient, economical and impartial manner;

(3) (A) Establish, in consultation with the comptroller of the treasury, rules and regulations for the determination of payment for hospitals, and other health care providers who contract with the department for the care of persons eligible for assistance pursuant to this part;

(B) Establish, in consultation with the comptroller of the treasury and the Tennessee Health Care Association, rules and regulations for the determination of the per diem cost for those institutions or distinct parts of institutions defined as an "intermediate care facility" by the rules and regulations of the department and as designated and certified by the department. The method of cost determination shall include depreciation on buildings, equipment, and fixtures, and interest expense as allowable items of cost. The per diem cost may take into consideration the kinds, levels, and quantities of services provided to the recipients by the institution; the cost of providing such services; and the levels and types of patient care required for recipients. The commissioner may establish the maximum amount to be paid to such institutions, consistent with the requirements of federal law;

(C) Establish, in consultation with the comptroller of the treasury and the Tennessee Health Care Association, rules and regulations for the determination of the per diem cost for those institutions or distinct parts of institutions defined as a "skilled nursing facility" by the rules and regulations of the department, and as designated and certified by the department. The per diem cost may conform to the principles of reimbursement for provider cost under Title XVIII of the Social Security Act as amended, Public Law 89-97, compiled in 42 U.S.C. § 1395 et seq., and applicable regulations. The commissioner may establish the maximum amount to be paid to such institutions, consistent with the requirements of federal law;

(D) Upon passage of any law authorizing the promulgation of rules establishing an acuity-based reimbursement methodology for nursing facility care, the per diem cost reimbursement methodology set forth in subdivisions (a)(3)(B) and (C) shall be phased out in accordance with such regulations establishing an acuity-based reimbursement methodology, and shall be inapplicable upon the full implementation of the acuity-based reimbursement methodology;

(4) Cooperate with the appropriate federal department in any reasonable manner as may be necessary to qualify for federal aid in connection with the medical assistance program;

(5) Within sixty (60) days after the close of each fiscal year, prepare and print an annual report, which shall be submitted to the governor and members of the general assembly. This report shall include a full account of the operations and the expenditures of all funds under this part, adequate and complete statistics divided by counties about all medical assistance within the state, rules and regulations of the department promulgated to carry out this part, and such other information as it may deem advisable;

(6) Prepare or have prepared and release a summary statement monthly showing by counties the amount paid under this part and the total number of persons assisted;

(7) Establish and enforce safeguards to prevent unauthorized disclosures or improper use of the information contained in applications, reports of investigations and medical examinations, and correspondence in the individual case records of recipients of medical assistance;

(8) Furnish information to acquaint needy persons and the public generally with the plan for medical assistance of this state;

(9) Cooperate with agencies in other states in establishing reciprocal agreements to provide for payment of medical assistance to recipients who have moved to another state, consistent with this part and of Title XIX, compiled in 42 U.S.C. § 1396 et seq., as amended;

(10) Contract, to the extent feasible, with one (1) or more contractors or fiscal intermediaries, or both, to provide or arrange services under this part. All such contracts shall be procured in accordance with the requirements of title 12, chapter 4, part 1; provided, that the department shall be required to solicit competitive proposals for contracts with fiscal intermediaries;

(11) Increase the coverage under medicaid for inpatient hospital days from fourteen (14) days to twenty (20) days, as provided for in the public health regulations of the United States department of health and human services, health care financing administration (HCFA). Coverage for inpatient hospital days shall be unlimited for any infant under the age of one (1) year to the extent required by federal law or regulations. The commissioner is further directed to promulgate a rule establishing a system of prospective reimbursement, targeted reimbursement, diagnosis-related groups, other method of reimbursement related to diagnosis, or other method of reimbursement pursuant to any federal waiver that waives any or all of the provisions of Title XIX, compiled in 42 U.S.C. § 1396 et seq., that the state may receive or pursuant to any other federal law as adopted by amendment to the required Title XIX state plan, at which time such mechanism shall be used to determine the number of inpatient hospital days instead of the twenty-day limitation provided in this subdivision (a)(11); and

(12) Notwithstanding any law to the contrary, assist the council on children's mental health care in developing a plan that will establish demonstration sites in certain geographic areas where children's mental health care is child-centered, family-driven, and culturally and linguistically competent and that provides a coordinated system of care for children's mental health needs in this state.

(b) (1) The total number of beds in private for-profit and private not-for-profit intermediate care facilities for persons with mental retardation (ICF/MR) facilities shall not exceed a total maximum number of six hundred sixty-eight (668). In compliance with the certificate of need process, private for-profit and private not-for-profit ICF/MR beds may be transferred from one location to another but the total number of such beds shall not exceed six hundred sixty-eight (668).

(2) Beginning July 1, 2006, the total number of beds in ICF/MR facilities shall increase by forty (40) beds per year for the next four (4) years, resulting in a maximum of eight hundred twenty-eight (828) beds by July 1, 2009. Only providers that have been providing services to persons with developmental disabilities under contract with the state for at least five (5) years shall be eligible to apply for these new beds. These new beds shall be initially filled by persons exiting the developmental centers and upon the death of the person who exited the developmental center, the bed may be filled by individuals from the home and community based services (HCBS) waiver waiting list for individuals with intellectual disabilities, subject to the individual's freedom of choice and pursuant to a process established and administered by the department of intellectual and developmental disabilities (DIDD) in order to ensure that such placement is the most integrated and cost-effective setting appropriate. Providers may refuse persons based on needs compatibility with the total mix of persons in the facility. The department of intellectual and developmental disabilities (DIDD) shall do everything possible to provide referrals for these new beds. DIDD must demonstrate a commitment in assisting providers in locating referrals by obtaining a written statement from the conservator of every eligible service recipient indicating that they have been fully informed of the community ICF/MR facilities and the specialized services they provide.

(3) DIDD is to appoint a nine-person taskforce to review oversight, utilization, and future need for ICF/MR services and make recommendations to the general assembly and governor by June 30, 2007. Three (3) of the members of the taskforce shall be appointed by the DIDD from a list of persons provided by Tennessee Community Organizations (TNCO), and three (3) of the members shall be appointed by DIDD from a list of persons provided by ARC of Tennessee. The remaining three (3) members shall be employees of DIDD or other state agencies. DIDD shall designate one (1) of the members as chair of the taskforce.

(c) Notwithstanding any authority to the contrary, DIDD public ICF/MR non-facility beds established pursuant to federal litigation settlements or orders arising out of the cases United States v. State of Tennessee, 798 F. Supp. 483; 1992 U.S. Dist. LEXIS 14004 (W.D. Tenn. 1992), or People First of Tennessee, et al., v. Clover Bottom Developmental Center, et al., NO. 00-5342 (Docket) (C.A.6 Mar. 22, 2000), shall be exempt from all requirements and processes for the application and granting of certificates of need as set forth in § 68-11-1607. The establishment of all private ICF/MR non-facility beds remains subject to certificate of need requirements and processes.



§ 71-5-106 - Determination of eligibility for medical assistance.

(a) (1) The departments of health and human services, as may be designated by the governor, shall make the determination of eligibility under this part, subject to approval of the finance, ways and means committees of the senate and the house of representatives and the health and welfare committee of the senate and the health committee of the house of representatives. Such determination of eligibility may be accomplished through contractual agreement with agencies of the federal government. Eligibility for assistance shall be determined in a manner that will ensure that medical assistance is provided, within the limits of available resources subject to federal financial participation, to all persons who, although ineligible for supplementary security income (SSI), complied under Title XVI of the Social Security Act, 42 U.S.C. § 1381 et seq., or are medically needy.

(2) (A) A notice that awards medicaid benefits shall include the following statement:

"A person with both medicare and medicaid does not usually need other health insurance. Did you buy a medicare supplement policy after November 4, 1991? If so, you can have the insurance company put your policy and your payments on hold. The insurance company can do this for up to twenty-four (24) months while you are on medicaid. If you lose medicaid during the twenty-four-month period, you can get your policy back.

"To put your policy on hold, contact your insurance company within ninety (90) days of when you get medicaid. To get your policy back, you must tell your insurance company within ninety (90) days after you lose medicaid."

(B) A notice that terminates medicaid benefits shall include the following statement:

"Did you have medicare supplement insurance that you put on hold while you had medicaid? You may be able to get your policy back if you have put it on hold less than two (2) years ago. Contact your insurance company within ninety (90) days after you lose medicaid. Tell the insurance company that you want your policy reinstated."

(b) In determining the eligibility of an individual for benefits under this chapter, resources that have been previously owned and transferred by the individual, or such individual's spouse, shall be treated in a manner consistent with Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1396 et seq.

(c) Any transaction described in subsection (b) shall be presumed to have been for the purpose of establishing eligibility for benefits or assistance under this part, unless such individual or eligible spouse furnishes convincing evidence to establish that the transaction was exclusively for some other purpose.

(d) For purposes of subsection (b), the value of such a resource or interest shall be the fair market value of such resource or interest at the time it was sold or given away, less the amount of compensation received for such resource or interest, if any.

(e) In the event that any resource, or interest in any resource, is given away or sold for less than fair market value by a person holding a power of attorney by the owner of the resource or interest, such resource or interest shall not be counted as a resource to the owner of the property pursuant to subsections (b)-(d) under the following circumstances:

(1) The power of attorney was not executed for the purpose of establishing or continuing medicaid eligibility;

(2) The owner of the property has, at the time of the transfer, neither actual nor constructive knowledge of the transfer or is unable because of mental or physical incapacity to take reasonable and necessary steps to prevent such sale or transfer.

(f) If any resource or interest in any resource is given away or sold for less than fair market value by a person holding a power of attorney by the owner of such resource, the sale or gift shall be set aside by a court of competent jurisdiction as being in defraud of the state upon motion of the state of Tennessee or of any party representing the owner of the resource, unless the person holding the power of attorney proves by a preponderance of the evidence that the sale or gift was exclusively for some other purpose than the establishment or continuance of medicaid eligibility.

(g) In addition to the requirements of subsection (f), the person exercising the power of attorney and the person to whom the resource is given or sold for less than fair market value shall be jointly and severally liable to the state of Tennessee for any costs incurred by it in providing medicaid benefits to the owner of the resource, until such time as the conveyance is set aside, for any costs, including attorney fees, court costs, and any other related expenses, incurred by it in having the conveyance set aside, and for any losses incurred as a result of any damage, destruction, expenditure, waste, transfer of the resources or other act of the persons involved that diminishes the value of the resource. Such liability shall be limited to the actual value of the resource.

(h) In the event that a person otherwise eligible for medicaid has filed an action in court to set aside a transfer for less than value because of fraud, duress, trick or otherwise, such person shall be or shall remain eligible, or both, and the state of Tennessee shall have recourse under subsections (f) and (g) to set aside the transfer and recover.

(i) In addition to the other categories of eligibility under this section, there shall be a category of medical assistance eligibility for those children who:

(1) (A) Were born after September 30, 1967;

(B) Are eighteen (18) years of age or younger; and

(C) Are in intact families that meet the TANF income and resource requirements; or

(2) As provided in Title IV of the Social Security Act, compiled in 42 U.S.C. § 601 et seq., have been determined to be a child with special needs, for whom there is in effect an adoption assistance agreement between the department of children's services and an adoptive parent or parents, and who the department of children's services has determined cannot be placed with an adoptive parent or parents without medical assistance because such child has special needs for medical, mental health, or rehabilitative care.

(j) Subsections (b)-(j) shall not limit the ability of the state to extend medical assistance to persons who are medically needy pursuant to any federal waiver received by the state that waives any or all of the provisions of Title XIX, compiled in 42 U.S.C. § 1396 et seq., or pursuant to any other federal law as adopted by amendment to the required Title XIX state plan.

(k) Effective January 1, 1998, if the actual enrollment of non-previously enrolled children under eighteen (18) years of age that began on April 1, 1997, has not reached seventy-five percent (75%) of anticipated enrollment level of fifty thousand (50,000) children, the commissioner of health shall offer enrollment in the Title XIX waiver program, TennCare, to children under eighteen (18) years of age whose family income is below two hundred percent (200%) of the federal poverty level schedule in effect for calculation of TennCare premiums. Such offer of enrollment in the TennCare program shall be made in accordance with TennCare promulgated rules and regulations. It is the legislative intent that this section be implemented only to the extent that it is determined to be consistent with the terms, conditions and eligibility criteria of the TennCare waiver as approved by the United States department of health and human services and that state and federal funding is available for such purpose.

(l) Beginning January 1, 2003, the bureau of TennCare or its designee shall determine eligibility for TennCare on an annual basis as follows:

(1) All non-medicaid eligible TennCare enrollees will have the responsibility to complete an eligibility process each year; in the absence of re-application and completion of the process, coverage will expire;

(2) Upon notification by the bureau of TennCare, the enrollee must submit application for continuation of eligibility within ninety (90) days; once an application has been timely submitted, the enrollee must provide all required documentation to verify continued eligibility in accordance with TennCare rules and regulations;

(3) Notification to the enrollee is presumed when a notice is mailed to the last known address;

(4) Lack of receipt of the notification does not excuse the responsibility of the enrollee to submit an application and provide documentation for continuation of eligibility as required by TennCare rules and regulations if the enrollee has changed addresses and failed to notify the bureau of TennCare or its designee; and

(5) Failure of the enrollee to contact the bureau of TennCare or its designee concerning a change in address relieves the bureau of responsibility for contacting the enrollee.

(m) To the extent permitted by federal law, the state may impose a reasonable fee for costs of eligibility determinations for applicants applying for medical assistance as part of the medically eligible expansion population under the TennCare waiver.

(n) In the TennCare waiver expansion population, except for persons medically eligible as uninsurable persons, enrollment shall not be permitted for individuals from households with incomes of greater than two hundred fifty percent (250%) of federal poverty levels.

(o) Except as may be required by federal law or the TennCare waiver, no person shall be eligible to receive TennCare benefits, except employee health insurance subsidy payments, as part of the TennCare waiver expansion population if such person is enrolled in a health insurance plan as such coverage is defined in TennCare rules and regulations, or if such person is eligible for participation in medicare or group health insurance offered through an employer or family member's employer, or COBRA coverage.

(p) All determinations of eligibility for persons medically eligible as uninsurable in the TennCare waiver's expansion population shall be made on the basis of health conditions that prevent the person from obtaining health insurance. Such a determination will be based upon a review of medical records and information in accordance with TennCare rules and regulations.

(q) To the extent permitted by the terms of relevant court orders and decrees, any applicable federal waiver under Title XIX of the federal Social Security Act, compiled in 42 U.S.C. § 1396 et seq., or any other federal law, the bureau of TennCare may not remove persons from eligibility for or participation in medical assistance provided pursuant to this chapter for reasons relating to restricting eligibility or enrollment for fiscal or other reasons that are not required by federal law until the bureau has complied with both of the following:

(1) The bureau has verified at the time of application the validity of the social security number of every person enrolled in the medical assistance program provided pursuant to this chapter with appropriate federal databases in order to determine whether persons who are not lawful residents of the United States are present in the program, or are otherwise fraudulent applicants; and

(2) Removed from the program all such ineligible persons who are current recipients in the program but are not lawful residents of the United States, or are otherwise fraudulent applicants.

(r) (1) An individual who is an inmate of a public institution shall have eligibility for medical assistance suspended but not terminated during periods of actual incarceration.

(2) An individual who is an inmate of a public institution shall be eligible for temporary reinstatement of medical assistance for care received outside of a jail or correctional facility in a hospital or other health care facility for more than twenty-four (24) hours.

(3) A public institution may make efforts to establish eligibility for or renew assistance for such individuals prior to their release from the public institution.



§ First - of 2 versions of this section

71-5-107. Kinds of medical services. [Effective until January 1, 2016. See version effective on January 1, 2016].

(a) Medical assistance, including demonstration projects and programs designed to enhance the efficient and economic operation of the medicaid program, shall be provided to those classes of individuals determined to be eligible under § 71-5-106. This medical assistance, in the amount, scope, and duration determined by the commissioner of health and to the extent permitted by federal law, may include:

(1) Inpatient hospital services, other than services in an institution for tuberculosis or mental diseases;

(2) Outpatient hospital services;

(3) Other laboratory and X-ray services;

(4) Skilled nursing home services, other than services in an institution for tuberculosis or mental diseases;

(5) Physicians' services, whether furnished in the office, the patient's home, a hospital, a skilled nursing home, or elsewhere;

(6) Drugs;

(7) Inpatient hospital services for individuals sixty-five (65) years of age or over in an institution for tuberculosis or mental diseases, and inpatient hospital services for individuals under twenty-one (21) years of age in institutions for mental diseases, or in case of an individual who was receiving such inpatient services for mental disease in the period immediately preceding the date on which such individual becomes twenty-one (21) years of age:

(A) The date on which such individual no longer requires the services; or

(B) If earlier, the date such individual becomes twenty-two (22) years of age;

(8) Nonmedical nursing care shall be rendered in accordance with the tenets and practice of a recognized church or religious denomination to any indigent person otherwise qualified for assistance under this part who depends upon healing by prayer or spiritual means alone in accordance with the tenets and practice of such church or religious denomination;

(9) Skilled nursing home services for individuals sixty-five (65) years of age or over in institutions for tuberculosis or mental diseases;

(10) Medical screening, diagnostic and treatment services for eligible categorically connected individuals under twenty-one (21) years of age;

(11) Psychiatric clinic services in approved facilities;

(12) (A) Home health care services provided in the recipient's home. The services may follow the recipient into the community subject to subdivision (a)(12)(B);

(B) Home health nurses or aides may accompany a recipient outside the home during the course of delivery of prior approved home health nurse or home health aide services if all of the following criteria are met:

(i) The home health nurse or home health aide shall not transport the recipient;

(ii) The home health agency shall have discretion as to whether or not to accompany a recipient outside the home. The circumstance under which a home health agency may exercise such discretion shall include, without limitation, when the home health agency has concern regarding any of the following:

(a) The scheduling or safety of the transportation;

(b) The health or safety of their employee or the recipient;

(c) The ability to safely and effectively deliver services in the alternative setting; and

(d) The additional expense that would be required to accompany a patient outside the home;

(iii) Additional visits or hours of care will not be approved for coverage for the purpose of accompanying a recipient outside the home. Services will be limited to services to which the recipient would be entitled if the services were provided exclusively at the recipient's place of residence; and

(iv) No additional reimbursement shall be paid to the home health agency in association with the decision of a home health agency to accompany a patient outside the home;

(C) Nothing in this subdivision (a)(12) is intended to create an entitlement to services outside the home;

(D) A home health agency shall not be subject to any claims or cause of action as result of exercising its discretion under this subdivision (a)(12);

(13) Transportation for approved emergency medical examination or treatment, or both;

(14) Intellectual disability and rehabilitation services;

(15) Intermediate care facilities services;

(16) Medical services rendered by community or neighborhood health organizations or clinics, including organizations or clinics where some or all of the medical services are provided by medical students presently enrolled in a medical school accredited by the Association of American Medical Colleges or licensed registered nurses, or both, and where such students or licensed registered nurses are under the direction of a licensed physician or physicians;

(17) Family planning services and supplies;

(18) Basic dental care services;

(19) Medical and surgical services rendered by ambulatory surgical treatment centers;

(20) Services rendered by rural health clinics;

(21) Medical assistance and home- and community-based services to those eligible being served through a health care financing administration (HCFA) approved waiver designed to provide more efficient and economical alternatives to institutional care;

(22) Services by nurse anesthetists who are registered by the Tennessee board of nursing, who have completed an advance course in anesthesia, and who hold a current certification from the American Association of Nurse Anesthetists as a nurse anesthetist;

(23) Nurse midwife services performed by a person who is licensed by the Tennessee board of nursing as a registered nurse under the authority of the Nursing Practice Act, compiled in title 63, chapter 7, and certified by the American College of Nurse Midwives as a certified nurse midwife; and

(24) Services provided by certified pediatric nurse practitioners and certified family nurse practitioners as required by federal law.

(b) With respect to recipients determined to be "medically needy," all or a part of the medical services outlined in subsection (a) may be provided, and may, within applicable federal legislation and regulations, be of lesser amounts, duration and scope than medical services provided other medicaid recipients in order to ensure that an expenditure of state funds shall not exceed the amount provided for the operation of the medicaid program.

(c) When the amount, duration, and scope of medical services is lessened so as to no longer include intermediate care facility services, the commissioner of health, with approval of the commissioner of human services, may continue to provide intermediate care facility services to those recipients who have been determined to be medically indigent and placed in a medicaid certified intermediate care facility bed at the time such change in the amount, duration, and scope of medical services is made.

(d) The department shall assist in the development of a demonstration project, which would provide cost effective alternatives to long-term care under the Omnibus Budget Reconciliation Act of 1981, to the extent permissible under the federal law, for institutional and residential homes that provide domiciliary care for the aged and mentally disabled, which project would include the Foster-Group Care Home Association. The development of such demonstration project shall begin on July 1, 1982.

(e) The bureau of TennCare shall have the authority to implement a comprehensive disease management program for certain enrollees of the TennCare program to the extent permitted under federal law and the TennCare waiver. The bureau, through its authority to promulgate rules and regulations, may identify enrollees eligible to participate and the disease categories to be included in the comprehensive disease management program. The bureau, also through its authority to promulgate rules and regulations, may put in place requirements regarding the continued participation of enrollees in the program.

(f) Subject to the availability of funding earmarked for such programs in the general appropriations act and to the extent permitted under federal law and the TennCare waiver, the bureau of TennCare shall have the authority to create in whole or in part and administer a program to be named "The TennCare safety net" which will provide two different components to assist eligible TennCare enrollees:

(1) Certain medical providers in Tennessee shall provide non-emergency health care services without co-payment requirements to certain specified TennCare enrollees. Such services are intended to include only services that are both medically necessary and within the scope of TennCare benefits for the particular enrollee but for which the enrollee cannot meet the co-payment requirements. Through its authority to promulgate rules and regulations, the bureau of TennCare will identify the parameters of this component of the TennCare safety net program, including which enrollees are eligible to participate in this program, allowable benefits under the program, designation of both urban and rural providers who participate in this program, and a funding methodology pursuant to which such providers shall be compensated;

(2) (A) A TennCare foundation will be established that will accept and review applications for medical assistance submitted on behalf of certain specified TennCare enrollees. The members of the foundation shall be appointed by the governor, who shall determine the size and composition of the foundation's membership. The governor should strive to ensure that the membership is representative of the state's geographic and demographic composition with appropriate attention to the representation of women and minorities. Terms for the members will be staggered and the length of terms will be detailed by the governor in making initial or subsequent appointments. The governor shall appoint the chair and vice-chair. For the purposes of administration and availability of records, the TennCare foundation shall be located within the bureau of TennCare; staff assistance shall be provided by the bureau of TennCare or by another entity, should the governor so determine. At the discretion of the governor, the foundation may be placed within another appropriate agency, may create or be reconstituted as a nonprofit entity, or may be terminated at any time; and

(B) Applications for medical assistance from the foundation are not intended, and should not be used, as a means to circumvent or avoid the benefit limits established by the bureau of TennCare. It is expected that these applications will be submitted to address special, unforeseen, or exceptional circumstances. Such applications must be submitted by a licensed medical provider who is treating the enrollee and shall request the provision of medically necessary health care services recommended or prescribed by the enrollee's treating provider that are beyond the scope of benefits provided through the TennCare program benefit package for which the enrollee is eligible. For the purposes of this subsection (f), "beyond the scope of benefits" means a benefit that is covered within limits by TennCare but for which the enrollee has exceeded the covered limits of that benefit. It does not include benefits that are not covered to any extent under TennCare for the applicant. The foundation will not consider matters of eligibility for the TennCare program. Through its authority to promulgate rules and regulations, the bureau of TennCare will identify the parameters of this component of the TennCare safety net program, including the process for making application to this foundation, which enrollees are eligible to apply, and a mechanism for determining which applications will be reviewed by the foundation. The foundation will not have rule-making authority;

(C) (i) Notwithstanding the availability of assistance from the foundation, no enrollee has an expectation of or an entitlement to assistance from the foundation;

(ii) There exists no right of appeal regarding an application for assistance; and

(iii) Because the level of funding provided to the foundation is limited, the foundation may not be able to fully or partially fund all applications. The decisions of which applications to fund will be solely within the discretion of the foundation;

(D) Nothing in this subsection (f) shall be construed to require a contested case hearing as set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, nor shall any determinations made by the foundation be considered final orders from which appeals can be taken. The consideration of applications provided for by this subdivision (f)(2)(D) shall not constitute hearings as set forth in the Uniform Administrative Procedures Act;

(E) The foundation shall consider applications and determine in its sole discretion and without requirement for written findings whether the application should be granted in whole or in part. The foundation's determination on an enrollee's application shall have no binding precedential effect on the consideration of any other enrollees' applications;

(F) In the event that a matter being considered by the foundation presents a real or apparent conflict of interest for any staff or member, such staff or member shall disclose the conflict to the chair and be recused from any official action taken on the matter;

(G) Notwithstanding the open meetings law, compiled in title 8, chapter 44 or any other law to the contrary, any and all meetings of the TennCare foundation are to be considered confidential and closed to the public. Members and staff shall maintain strict standards of confidentiality in the handling of all matters before the foundation. In addition, all relevant federal and state laws regarding patient privacy and confidentiality will be adhered to. All material and information, regardless of form, medium, or method of communication, provided to or acquired by a foundation member or staff in the course of the foundation's work, shall be regarded as confidential information, shall not be disclosed, and are not public records. In addition, all material and information, regardless of form, medium, or method of communication, made or generated by a member or foundation staff in the course of the foundation's work, shall be regarded as confidential information and shall not be disclosed and are deemed not to be a public record. All necessary steps shall be taken by members and staff to safeguard the confidentiality of such material or information in conformance with federal and state law;

(H) Every October 1, the foundation shall report in writing to the governor, the health and welfare committee and commerce and labor committee of the senate and the health committee and insurance and banking committee of the house of representatives regarding how funds allocated to the foundation were spent during the previous fiscal year. Such report shall contain the following information:

(i) How many applications were received;

(ii) How many applications the foundation granted;

(iii) The type of services and items that were funded; and

(iv) Statistical information, by gender, race, and division of the state, on who applied for and who received the funds;

(I) Whether members shall receive reasonable compensation for their service on the TennCare foundation will be determined at the discretion of the governor; members may be reimbursed for those expenses allowed by the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter;

(J) If any federal or state court or other tribunal with jurisdiction:

(i) Determines that any aspect of subdivision (f)(2)(A), (f)(2)(B), (f)(2)(C), (f)(2)(D), (f)(2)(E), or (f)(2)(G) violates federal law, state law, or any existing court order or consent decree, and

(ii) Makes effective an order enjoining compliance with any aspect of these provisions or requiring non-trivial changes in the terms or applications of these provisions,

the challenged provisions may not be severed from the remainder of this subdivision (f)(2). In this event, all provisions of this subdivision (f)(2) will terminate and have no further effect. Such termination shall occur no later than ninety (90) days after the effective date of the order unless such order is stayed by the issuing court or the reviewing court pending disposition of an appeal of the order. The decision whether or not to appeal any such order will be at the sole discretion of the bureau of TennCare. This nonseverability provision shall be self-executing. If this subdivision (f)(2) is terminated while appropriated funds remain, the unused funds shall revert back to the general fund. Any payments for services or items which have been approved but not yet disbursed as of the date of termination shall be paid, but no further applications for payments shall be considered or granted after the date of termination. In the event of termination under this subsection (f), the foundation may be reinstated only by new legislative action and a new appropriation by the general assembly.

(g) The bureau of TennCare shall have the authority, in collaboration with one or more medical schools located in Tennessee, to establish an evidence-based medicine initiative for the purpose of developing medical protocols and integrating standards of best practices within the delivery of TennCare services. To the extent that evidence-based medical protocols are authorized by the bureau of TennCare, such protocols shall satisfy the standard of medical necessity as set forth in § 71-5-144. The bureau of TennCare, through its authority to promulgate rules and regulations, shall establish the parameters for the initiative, including who can participate and how the initiative is to be implemented.



§ Second - of 2 versions of this section

71-5-107. Kinds of medical services. [Effective on January 1, 2016. See version effective until January 1, 2016].

(a) Medical assistance, including demonstration projects and programs designed to enhance the efficient and economic operation of the medicaid program, shall be provided to those classes of individuals determined to be eligible under § 71-5-106. This medical assistance, in the amount, scope, and duration determined by the commissioner of health and to the extent permitted by federal law, may include:

(1) Inpatient hospital services, other than services in an institution for tuberculosis or mental diseases;

(2) Outpatient hospital services;

(3) Other laboratory and X-ray services;

(4) Skilled nursing home services, other than services in an institution for tuberculosis or mental diseases;

(5) Physicians' services, whether furnished in the office, the patient's home, a hospital, a skilled nursing home, or elsewhere;

(6) Drugs;

(7) Inpatient hospital services for individuals sixty-five (65) years of age or over in an institution for tuberculosis or mental diseases, and inpatient hospital services for individuals under twenty-one (21) years of age in institutions for mental diseases, or in case of an individual who was receiving such inpatient services for mental disease in the period immediately preceding the date on which such individual becomes twenty-one (21) years of age:

(A) The date on which such individual no longer requires the services; or

(B) If earlier, the date such individual becomes twenty-two (22) years of age;

(8) Nonmedical nursing care shall be rendered in accordance with the tenets and practice of a recognized church or religious denomination to any indigent person otherwise qualified for assistance under this part who depends upon healing by prayer or spiritual means alone in accordance with the tenets and practice of such church or religious denomination;

(9) Skilled nursing home services for individuals sixty-five (65) years of age or over in institutions for tuberculosis or mental diseases;

(10) Medical screening, diagnostic and treatment services for eligible categorically connected individuals under twenty-one (21) years of age;

(11) Psychiatric clinic services in approved facilities;

(12) (A) Home health care services provided in the recipient's home. The services may follow the recipient into the community subject to subdivision (a)(12)(B);

(B) Home health nurses or aides may accompany a recipient outside the home during the course of delivery of prior approved home health nurse or home health aide services if all of the following criteria are met:

(i) The home health nurse or home health aide shall not transport the recipient;

(ii) The home health agency shall have discretion as to whether or not to accompany a recipient outside the home. The circumstance under which a home health agency may exercise such discretion shall include, without limitation, when the home health agency has concern regarding any of the following:

(a) The scheduling or safety of the transportation;

(b) The health or safety of their employee or the recipient;

(c) The ability to safely and effectively deliver services in the alternative setting; and

(d) The additional expense that would be required to accompany a patient outside the home;

(iii) Additional visits or hours of care will not be approved for coverage for the purpose of accompanying a recipient outside the home. Services will be limited to services to which the recipient would be entitled if the services were provided exclusively at the recipient's place of residence; and

(iv) No additional reimbursement shall be paid to the home health agency in association with the decision of a home health agency to accompany a patient outside the home;

(C) Nothing in this subdivision (a)(12) is intended to create an entitlement to services outside the home;

(D) A home health agency shall not be subject to any claims or cause of action as result of exercising its discretion under this subdivision (a)(12);

(13) Transportation for approved emergency medical examination or treatment, or both;

(14) Intellectual disability and rehabilitation services;

(15) Intermediate care facilities services;

(16) Medical services rendered by community or neighborhood health organizations or clinics, including organizations or clinics where some or all of the medical services are provided by medical students presently enrolled in a medical school accredited by the Association of American Medical Colleges or licensed registered nurses, or both, and where such students or licensed registered nurses are under the direction of a licensed physician or physicians;

(17) Family planning services and supplies;

(18) Basic dental care services;

(19) Medical and surgical services rendered by ambulatory surgical treatment centers;

(20) Services rendered by rural health clinics;

(21) Medical assistance and home- and community-based services to those eligible being served through a health care financing administration (HCFA) approved waiver designed to provide more efficient and economical alternatives to institutional care;

(22) Services by nurse anesthetists who are registered by the Tennessee board of nursing, who have completed an advance course in anesthesia, and who hold a current certification from the American Association of Nurse Anesthetists as a nurse anesthetist;

(23) Nurse midwife services performed by a person who is licensed by the Tennessee board of nursing as a registered nurse under the authority of the Nursing Practice Act, compiled in title 63, chapter 7, and certified by the American College of Nurse Midwives as a certified nurse midwife;

(24) Services provided by certified pediatric nurse practitioners and certified family nurse practitioners as required by federal law; and

(25) (A) Sickle cell disease management services and public education campaign activities specifically related to sickle cell disease, as authorized by 42 U.S.C. § 1396d(a)(27) and (x), with reimbursement in accordance with any applicable state plan amendment;

(B) Any contract between a managed care organization (MCO) and the bureau of TennCare to provide medical assistance pursuant to this part shall be appropriately revised or amended in order to comply with the implementation of subdivision (a)(25)(A).

(b) With respect to recipients determined to be "medically needy," all or a part of the medical services outlined in subsection (a) may be provided, and may, within applicable federal legislation and regulations, be of lesser amounts, duration and scope than medical services provided other medicaid recipients in order to ensure that an expenditure of state funds shall not exceed the amount provided for the operation of the medicaid program.

(c) When the amount, duration, and scope of medical services is lessened so as to no longer include intermediate care facility services, the commissioner of health, with approval of the commissioner of human services, may continue to provide intermediate care facility services to those recipients who have been determined to be medically indigent and placed in a medicaid certified intermediate care facility bed at the time such change in the amount, duration, and scope of medical services is made.

(d) The department shall assist in the development of a demonstration project, which would provide cost effective alternatives to long-term care under the Omnibus Budget Reconciliation Act of 1981, to the extent permissible under the federal law, for institutional and residential homes that provide domiciliary care for the aged and mentally disabled, which project would include the Foster-Group Care Home Association. The development of such demonstration project shall begin on July 1, 1982.

(e) The bureau of TennCare shall have the authority to implement a comprehensive disease management program for certain enrollees of the TennCare program to the extent permitted under federal law and the TennCare waiver. The bureau, through its authority to promulgate rules and regulations, may identify enrollees eligible to participate and the disease categories to be included in the comprehensive disease management program. The bureau, also through its authority to promulgate rules and regulations, may put in place requirements regarding the continued participation of enrollees in the program.

(f) Subject to the availability of funding earmarked for such programs in the general appropriations act and to the extent permitted under federal law and the TennCare waiver, the bureau of TennCare shall have the authority to create in whole or in part and administer a program to be named "The TennCare safety net" which will provide two different components to assist eligible TennCare enrollees:

(1) Certain medical providers in Tennessee shall provide non-emergency health care services without co-payment requirements to certain specified TennCare enrollees. Such services are intended to include only services that are both medically necessary and within the scope of TennCare benefits for the particular enrollee but for which the enrollee cannot meet the co-payment requirements. Through its authority to promulgate rules and regulations, the bureau of TennCare will identify the parameters of this component of the TennCare safety net program, including which enrollees are eligible to participate in this program, allowable benefits under the program, designation of both urban and rural providers who participate in this program, and a funding methodology pursuant to which such providers shall be compensated;

(2) (A) A TennCare foundation will be established that will accept and review applications for medical assistance submitted on behalf of certain specified TennCare enrollees. The members of the foundation shall be appointed by the governor, who shall determine the size and composition of the foundation's membership. The governor should strive to ensure that the membership is representative of the state's geographic and demographic composition with appropriate attention to the representation of women and minorities. Terms for the members will be staggered and the length of terms will be detailed by the governor in making initial or subsequent appointments. The governor shall appoint the chair and vice-chair. For the purposes of administration and availability of records, the TennCare foundation shall be located within the bureau of TennCare; staff assistance shall be provided by the bureau of TennCare or by another entity, should the governor so determine. At the discretion of the governor, the foundation may be placed within another appropriate agency, may create or be reconstituted as a nonprofit entity, or may be terminated at any time; and

(B) Applications for medical assistance from the foundation are not intended, and should not be used, as a means to circumvent or avoid the benefit limits established by the bureau of TennCare. It is expected that these applications will be submitted to address special, unforeseen, or exceptional circumstances. Such applications must be submitted by a licensed medical provider who is treating the enrollee and shall request the provision of medically necessary health care services recommended or prescribed by the enrollee's treating provider that are beyond the scope of benefits provided through the TennCare program benefit package for which the enrollee is eligible. For the purposes of this subsection (f), "beyond the scope of benefits" means a benefit that is covered within limits by TennCare but for which the enrollee has exceeded the covered limits of that benefit. It does not include benefits that are not covered to any extent under TennCare for the applicant. The foundation will not consider matters of eligibility for the TennCare program. Through its authority to promulgate rules and regulations, the bureau of TennCare will identify the parameters of this component of the TennCare safety net program, including the process for making application to this foundation, which enrollees are eligible to apply, and a mechanism for determining which applications will be reviewed by the foundation. The foundation will not have rule-making authority;

(C) (i) Notwithstanding the availability of assistance from the foundation, no enrollee has an expectation of or an entitlement to assistance from the foundation;

(ii) There exists no right of appeal regarding an application for assistance; and

(iii) Because the level of funding provided to the foundation is limited, the foundation may not be able to fully or partially fund all applications. The decisions of which applications to fund will be solely within the discretion of the foundation;

(D) Nothing in this subsection (f) shall be construed to require a contested case hearing as set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, nor shall any determinations made by the foundation be considered final orders from which appeals can be taken. The consideration of applications provided for by this subdivision (f)(2)(D) shall not constitute hearings as set forth in the Uniform Administrative Procedures Act;

(E) The foundation shall consider applications and determine in its sole discretion and without requirement for written findings whether the application should be granted in whole or in part. The foundation's determination on an enrollee's application shall have no binding precedential effect on the consideration of any other enrollees' applications;

(F) In the event that a matter being considered by the foundation presents a real or apparent conflict of interest for any staff or member, such staff or member shall disclose the conflict to the chair and be recused from any official action taken on the matter;

(G) Notwithstanding the open meetings law, compiled in title 8, chapter 44 or any other law to the contrary, any and all meetings of the TennCare foundation are to be considered confidential and closed to the public. Members and staff shall maintain strict standards of confidentiality in the handling of all matters before the foundation. In addition, all relevant federal and state laws regarding patient privacy and confidentiality will be adhered to. All material and information, regardless of form, medium, or method of communication, provided to or acquired by a foundation member or staff in the course of the foundation's work, shall be regarded as confidential information, shall not be disclosed, and are not public records. In addition, all material and information, regardless of form, medium, or method of communication, made or generated by a member or foundation staff in the course of the foundation's work, shall be regarded as confidential information and shall not be disclosed and are deemed not to be a public record. All necessary steps shall be taken by members and staff to safeguard the confidentiality of such material or information in conformance with federal and state law;

(H) Every October 1, the foundation shall report in writing to the governor, the health and welfare committee and commerce and labor committee of the senate and the health committee and insurance and banking committee of the house of representatives regarding how funds allocated to the foundation were spent during the previous fiscal year. Such report shall contain the following information:

(i) How many applications were received;

(ii) How many applications the foundation granted;

(iii) The type of services and items that were funded; and

(iv) Statistical information, by gender, race, and division of the state, on who applied for and who received the funds;

(I) Whether members shall receive reasonable compensation for their service on the TennCare foundation will be determined at the discretion of the governor; members may be reimbursed for those expenses allowed by the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter;

(J) If any federal or state court or other tribunal with jurisdiction:

(i) Determines that any aspect of subdivision (f)(2)(A), (f)(2)(B), (f)(2)(C), (f)(2)(D), (f)(2)(E), or (f)(2)(G) violates federal law, state law, or any existing court order or consent decree, and

(ii) Makes effective an order enjoining compliance with any aspect of these provisions or requiring non-trivial changes in the terms or applications of these provisions,

the challenged provisions may not be severed from the remainder of this subdivision (f)(2). In this event, all provisions of this subdivision (f)(2) will terminate and have no further effect. Such termination shall occur no later than ninety (90) days after the effective date of the order unless such order is stayed by the issuing court or the reviewing court pending disposition of an appeal of the order. The decision whether or not to appeal any such order will be at the sole discretion of the bureau of TennCare. This nonseverability provision shall be self-executing. If this subdivision (f)(2) is terminated while appropriated funds remain, the unused funds shall revert back to the general fund. Any payments for services or items which have been approved but not yet disbursed as of the date of termination shall be paid, but no further applications for payments shall be considered or granted after the date of termination. In the event of termination under this subsection (f), the foundation may be reinstated only by new legislative action and a new appropriation by the general assembly.

(g) The bureau of TennCare shall have the authority, in collaboration with one or more medical schools located in Tennessee, to establish an evidence-based medicine initiative for the purpose of developing medical protocols and integrating standards of best practices within the delivery of TennCare services. To the extent that evidence-based medical protocols are authorized by the bureau of TennCare, such protocols shall satisfy the standard of medical necessity as set forth in § 71-5-144. The bureau of TennCare, through its authority to promulgate rules and regulations, shall establish the parameters for the initiative, including who can participate and how the initiative is to be implemented.



§ 71-5-108 - Payment methodology for medicaid enrollees not enrolled in medicare.

The TennCare bureau is directed to submit a state plan amendment to the centers for medicare and medicaid services that sets out a payment methodology for medicaid enrollees who are not also enrolled in medicare, consistent with provisions in § 6085 of the federal Deficit Reduction Act of 2005, regarding emergency services furnished by noncontract providers for managed care enrollees. The payment amount shall be the average contract rate that would apply under the state plan for general acute care hospitals. A tiered grouping of hospitals by size or services may be utilized to administer these payments. The payment methodology developed pursuant to this section shall be budget neutral for the state fiscal year 2007-2008 when compared to the actual experience for emergency services furnished by non-contract providers for medicaid managed care enrollees prior to January 1, 2007. It is the intent that this section only applies to the emergency services furnished by noncontract providers for medicaid managed care enrollees.



§ 71-5-109 - Expenditures not to exceed appropriation.

(a) In no event shall the services paid for by the state including assistance from the United States government require expenditure of state funds in excess of the amount appropriated for such purpose.

(b) The commissioner may by rule and regulation fix the maximum level of services as are deemed necessary to ensure that an expenditure of state funds shall not exceed the amount provided for those purposes, as approved by the commissioner of finance and administration.



§ 71-5-110 - Application for medical assistance -- Application for TennCare enrollment -- Notice of change in application information.

(a) An applicant for medical assistance under this part, or a person acting in the applicant's behalf, shall file the application in a place and manner as may be designated by the department of health or the department of human services as may be designated by the governor.

(b) Any application for TennCare enrollment shall include the applicant's legal place of residence in addition to the applicant's address, if the address is different from the applicant's legal place of residence or is or contains a post office box number, and a telephone number. The inability to provide a legal place of residence or telephone number due to homelessness shall not, in itself, preclude eligibility. To the extent permitted by federal law, the application of a self-employed individual for medical assistance as a part of the TennCare program shall include a copy of the individual's most recent federal income tax return or, if the individual's business is newly established, documentation deemed sufficient by the bureau of TennCare or the department of human services to project self-employment earnings pending completion of the upcoming year's income tax return.

(c) (1) Unless expressly exempted by rule of the department from reporting under this section, each enrollee in and applicant for TennCare uninsured or uninsurable coverage, including a person who applies on behalf of a family member, shall notify the bureau of any material change affecting any information given to the bureau or the bureau's designee on or with the person's TennCare application. The enrollee or applicant shall be responsible for mailing documentation of any such change within thirty (30) days of any change. The bureau shall update the person's file to reflect such changes. An enrollee or applicant, including a person who applies on behalf of a family member, commits the offense of theft of services under title 39, chapter 14, who intentionally fails to so notify the bureau of any material change that would, if properly reported, result in ineligibility or an increase in the amount of any premium or cost sharing.

(2) The department shall ensure that application forms for TennCare uninsured or uninsurable coverage under this part used after July 1, 2000, apprise applicants of the requirements of this chapter.



§ 71-5-111 - Investigation -- Determination of eligibility.

When an application for medical assistance under this part is filed with the agency designated to determine eligibility under this part, the agency shall promptly make or cause to be made such investigation as it may deem necessary. The object of such investigation shall be to ascertain the fact supporting the application and such other information as may be required.



§ 71-5-112 - Hearing concerning eligibility.

Whenever a hearing concerning eligibility determinations is required by state or federal law or constitutional provision, the agency designated to determine eligibility shall hear such hearings before a hearing officer or administrative judge designated by the agency. The hearing shall be held in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 71-5-113 - Hearing concerning matters other than eligibility.

(a) Except as required in § 71-5-112, whenever a hearing is required by state or federal law or constitutional provision, the department shall provide such hearings before the commissioner or the commissioner's designee.

(b) Such hearing shall be held in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, except that the commissioner may adopt rules that establish procedures not necessarily in accordance with the Uniform Administrative Procedures Act for the review of appeals from denials of claims for payment for medical assistance under this part where the amount of the claim is less than five hundred dollars ($500).

(c) The procedures shall include the opportunity for an informal hearing before the commissioner or the commissioner's designee, who shall not be a medicaid employee.



§ 71-5-114 - Subpoena and examination of witnesses.

(a) The appropriate departments have the power to subpoena witnesses, to compel their attendance and the production of papers and writings.

(b) The officers and employees designated by the appropriate department may administer oaths and examine witnesses under oath in connection with any application or proceedings under this part.



§ 71-5-115 - Financial responsibility of relative -- When may be considered -- Reimbursement from responsible parties.

To the extent permitted by federal law, the department may require or permit that responsible parties of a recipient of medical assistance supplement or reimburse for any benefit or benefits rendered to the recipient pursuant to this part.



§ 71-5-116 - Lien on real estate -- Claim against estate -- Restrictions.

(a) No applicant shall be required to execute an agreement for a lien on real property occupied as the applicant's residence on account of medical assistance paid or to be paid on the applicant's behalf pursuant to this part.

(b) No lien may be imposed against the real property of any recipient prior to the individual's death, on account of medical assistance paid or to be paid on the recipient's behalf pursuant to this part, except pursuant to a court judgment for recovery of benefits incorrectly paid on behalf of the recipient.

(c) (1) There shall be no adjustment or recovery of any payment for medical assistance correctly paid on behalf of any recipient pursuant to this part from the recipient's estate, except in the case of a recipient who was fifty-five (55) years of age or older at the time the recipient received medical assistance or services pursuant to this part. In that case, adjustment or recovery from the recipient's estate may be pursued only after the death of the individual's surviving spouse, if any, and only at a time when the individual has no surviving child who is under eighteen (18) years of age or no surviving child, as defined in § 1614 of the Social Security Act, who is blind or permanently and totally disabled, or a child who became blind or permanently and totally disabled after reaching majority, if the TennCare bureau and the personal representative agree, or, in the event of a disagreement, the court, after de novo review, finds that repayment would constitute an undue hardship to the blind or disabled child.

(2) Before any probate estate may be closed pursuant to title 30, with respect to a decedent who, at the time of death, was enrolled in the TennCare program, the personal representative of the estate shall file with the clerk of the court exercising probate jurisdiction a release from the bureau of TennCare evidencing either:

(A) Payment of all medical assistance benefits, premiums, or other costs due from the estate under law;

(B) Waiver of the bureau's claims; or

(C) A statement from the bureau that no amount is due.

(d) (1) To facilitate and enhance compliance with subsection (c), the following notices shall be provided:

(A) Within thirty (30) days of receipt of notice of a person's death, the department of health shall notify the bureau of TennCare, in a format to be specified by the bureau, of the death of any individual fifty-five (55) years of age or older. Each notification shall include the decedent's name, date of birth and social security number;

(B) Within sixty (60) days of the date of issuance of either letters of administration or letters testamentary, the personal representatives of decedents shall provide notice of the death of any individual fifty-five (55) years of age or older to the bureau of TennCare, in a format to be specified by the bureau, shall state whether the decedent was a TennCare recipient and shall request a release from the bureau of TennCare pursuant to subdivision (c)(2), and an affidavit confirming notice shall be filed pursuant to § 30-2-301(b)(3);

(C) Personal representatives of decedents shall provide notice to the court concerning whether or not the decedent was a TennCare recipient pursuant to § 30-1-117; and

(D) Personal representatives of decedents shall provide the notice to creditors specified in § 30-2-306 to the bureau of TennCare, if the decedent was a TennCare recipient. If a notice to creditors is provided to the bureau, the bureau shall file a claim for recovery in accordance with the requirements of title 30, chapter 2, part 3.

(2) It is the legislative intent of subdivision (d)(1) that, after the date of death, the bureau of TennCare strive vigorously to recoup any TennCare funds expended for a decedent during the decedent's lifetime.

(e) The bureau of TennCare shall publish a form of notice to be used pursuant to subdivisions (d)(1)(A) and (B), with instructions for use of the form written in plain language. The form and instructions shall be available at the office of any clerk of court exercising probate jurisdiction, as well as available on the bureau's web site. Notice shall be provided via certified mail or in any other manner designated by the bureau.

(f) Recoveries pursuant to this section shall be prorated among the federal government, the state, and the county involved, if any, in proportion to the amounts that each contributed to the assistance and services.



§ 71-5-117 - Recovery of benefits -- State's right of subrogation -- Assignment of insurance benefit rights -- Commissioner authorized to require certain information identifying persons covered by third parties -- State's right of action -- Determination of subrogation interest -- Attorney's fees -- Remittance of net subrogation interest -- Subrogation interest hearing -- Intent of legislature.

(a) Medical assistance paid to, or on behalf of, any recipient cannot be recovered from a beneficiary unless such assistance has been incorrectly paid, or, unless the recipient or beneficiary recovers or is entitled to recover from a third party reimbursement for all or part of the costs of care or treatment for the injury or illness for which the medical assistance is paid. To the extent of payments of medical assistance, the state shall be subrogated to all rights of recovery, for the cost of care or treatment for the injury or illness for which medical assistance is provided, contractual or otherwise, of the recipients against any person. Medicaid payments to the provider of the medical services shall not be withdrawn or reduced to recover funds obtained by the recipient from third parties for medical services rendered by the provider if these funds were obtained without the knowledge or direct assistance of the provider of medical assistance. When the state asserts its right to subrogation, the state shall notify the recipients in language understandable to all recipients, of recipient's rights of recovery against third parties and that recipient should seek the advice of an attorney regarding those rights of recovery to which recipient may be entitled. If, while receiving assistance, the recipient becomes possessed of any resource or income in excess of the amount stated in the application provided for in this part, it shall be the duty of the recipient immediately to notify the agency designated to determine eligibility under this part of the receipt or possession of such resource or income. When it is found that any person has failed to so notify the agency that such person is or was possessed of any resource or income in excess of the amount allowed or when it is found that, within five (5) years prior to the date of recipient's application, a recipient made an assignment or transfer of property for the purpose of rendering the recipient eligible for assistance under this part, any amount of assistance paid in excess of the amount to which the recipient was entitled shall constitute benefits incorrectly paid. Any benefits incorrectly paid shall be recoverable from the recipient, while living, as a debt due to the state and, upon the recipient's death, as a claim classified with taxes having preference under the laws of this state.

(b) Upon accepting medical assistance, the recipient shall be deemed to have made an assignment to the state of the right of third party insurance benefits to which the recipient may be entitled. Failure of the recipient to reimburse the state for medical assistance received from any third party insurance benefits received as a result of the illness or injury from which the medical assistance was paid may be grounds for removing the recipient from future participation in the benefits available under this part; provided, that any removal from participation shall be after appropriate advance notice to the recipient and that the provider of service shall not be prevented from receiving payment from the state for medical assistance services previously furnished the recipient, and that nothing in this subsection (b) shall require an insurer to pay benefits to the state that have already been paid to the recipient.

(c) The commissioner of finance and administration, the director of the bureau of TennCare or individual managed care organizations under contract with the state are authorized to require certain information identifying persons covered by third parties for medical services. Third parties for medical services shall include, but not be limited to, health and liability insurers, administrators of ERISA plans, employee welfare benefit plans, workers' compensation plans, CHAMPUS and medicare. All third parties shall, upon request from the commissioner, the director or managed care organization, provide for a computerized data match of their respective files to identify all persons covered by both the third party and by the state's TennCare program for medical services. No third party shall be liable to a policyholder for proper release of this information to the commissioner, the director or managed care organization. The information shall be provided pursuant to a written request from the commissioner, the director or managed care organization, with each third party establishing confidentiality requirements.

(d) (1) To the extent necessary to reimburse the department for expenditures for its costs for services provided for any child eligible for medical services under Title XIX of the federal Social Security Act, compiled in 42 U.S.C. § 1396 et seq., the department shall have a right of action against, and shall be permitted to garnish the wages, salary, or other employment income of, any person who:

(A) Is required by a court or administrative order to provide coverage of the costs of health services to a child who is eligible for medical assistance under Title XIX of the federal Social Security Act;

(B) Has received payment from a third party for the costs of such services provided to such child; and

(C) Has not used such payments from the third party to reimburse, as appropriate, either the other parent or guardian of such child or the provider of such services.

(2) The claims by the department for the costs of such services shall be subordinate to any claims for current or past-due child support.

(e) The state's right of action under this section shall be authorized as part of the contractual functions of the individual managed care organization or organizations that incurred the medical expenses on behalf of a TennCare recipient where the TennCare program deems appropriate. The bureau of TennCare shall maintain an easily accessible and clearly identified Internet web page, updated at least bi-annually, that identifies the individual managed care organization or organizations having authorization to pursue the state's right of action under this section and such Internet web page, at the minimum, shall provide the appropriate manner, method and form for contacting the managed care organization or organizations. The form made accessible through such Internet web page shall be consistent with the requirements of subsection (f).

(f) Before the entry of the judgment or settlement in a personal injury case, the plaintiff's attorney shall notify and contact in writing by facsimile or certified mail return receipt requested any entity acting pursuant to and identified in accordance with subsection (e), in order to determine if the state or managed care organization or organizations have a subrogation interest. Notice by the plaintiff's attorney, at the minimum, shall provide the following information: the full name of the plaintiff's client; the client's date of birth; the client's social security number, if known; the client's TennCare or managed care organization identification number; and the date the client's claim arose. Notice by the plaintiff's attorney shall be consistent with the foregoing in order to be considered valid. Within sixty (60) days of receipt of the above-referenced notice, the entities having a subrogation interest shall respond to the plaintiff's attorney in writing via facsimile or certified mail return receipt requested with either the amount of the subrogation interest or advise the plaintiff's attorney that additional time is necessary in order to determine the amount of the subrogation interest, but in no event shall a response containing the amount of the subrogation interest exceed one hundred twenty (120) days. The plaintiff's attorney shall then inform the court regarding the results of such attorney's notice, if any. Should no specific number be claimed within the period specified herein, the subrogation shall be extinguished and disbursements may be made without recourse upon the plaintiff or the plaintiff's attorney. If the plaintiff's attorney received a timely response from the entities acting pursuant to subsection (e), but the amount of the subrogation interest remains in disagreement, then the trial judge may hold a hearing in accordance with subsection (i). After trial and at the time of the entry of the judgment or settlement in a case in which the state or any entity acting pursuant to subsection (e) has a subrogation interest under this section, it is the responsibility of the trial judge to calculate the amount of the subrogation interest and incorporate the court's findings concerning the subrogation interest in the final judgment or settlement. The gross amount of the subrogation interest shall be based upon the findings of the jury concerning medical expenses and evidence introduced after the trial about the total sum of moneys paid by the state or any entity acting pursuant to subsection (e) for medical expenses for injuries arising from the incident that is the basis of the action. The gross amount of the subrogation interest shall be reduced by one (1) or more of the following factors, as applicable:

(1) To the extent that the plaintiff is partially at fault in the incident giving rise to the litigation, the subrogation interest is reduced by the percentage of fault assessed against the plaintiff;

(2) To the extent that the finder of fact allocated fault to a person who was immune from suit, the subrogation interest is reduced by the percentage of fault assessed against the immune person;

(3) To the extent that the finder of fact allocates fault to a governmental entity that has its liability limited under state law and the fault of the entity, when multiplied by the total dollar value of the damages found by the finder of fact, exceeds the amount of judgment that can be awarded against the entity, the subrogation interest is reduced proportionately by a percentage derived by dividing the uncollectable portion of the judgment against the governmental entity by the total damages awarded; or

(4) To the extent that the finder of fact allocated fault to a person that the plaintiff did not sue, the subrogation interest is reduced by the percentage of fault assessed against the nonparty.

(g) After these calculations are performed, the judge should further reduce the subrogation interest pro rata by the amount of reasonable attorneys' fees and litigation costs incurred by the plaintiff in obtaining the recovery as required in former subsection (c) [repealed].

(h) The amount determined after performance of the calculations in subsections (f) and (g) is the net subrogation interest. If the plaintiff or plaintiff's attorney collects the judgment, each has the obligation to promptly remit the net subrogation interest, and attorneys' fees and costs to any counsel employed by the state or its assignee, as required by the final judgment. In the event that the plaintiff and such plaintiff's attorney collect only a portion of the final judgment, each has the obligation to promptly remit a pro rata share of the net subrogation interest, and attorneys' fees and costs to any counsel employed by the state or its assignee, as required by the final judgment. In the event that plaintiff or plaintiff's attorney later collect additional moneys against the judgment, there is a continuing obligation on both of them to remit a pro rata share of the moneys collected as required by the final judgment.

(i) In the event that the case between the plaintiff and the defendant is settled before trial but after a lawsuit is filed and the parties and the state or its assignee are unable to reach an agreement on the amount of the subrogation interest, the trial judge shall hold a hearing to determine the gross and net subrogation interests, taking into account the criteria listed in subsections (f) and (g) and the likelihood of collecting any judgment against parties determined to be at fault. Any aggrieved party may appeal the court's decision.

(j) It is the intention of the general assembly that subsections (f) through (i) be used in lieu of application of the "made whole" doctrine for any recovery authorized under this section. Subsections (f) through (i), inclusive, shall also apply to cases that have been settled when no lawsuit has been filed.



§ 71-5-118 - Sanctions against vendors -- Fraudulently obtaining benefits or payment for medical assistance -- Penalties -- Investigations -- Recovery of benefits -- Medicaid fraud control unit -- Collection activity report -- Applicant warning.

(a) The commissioner of finance and administration has the authority to enter into contracts with qualified vendors to provide to eligible recipients medical assistance allowed under § 71-5-107. The commissioner has the authority to terminate or suspend existing contracts with providers, to refuse to enter into contracts with providers, and to recover any payments incorrectly paid if the commissioner finds that such actions will further the purpose of this section. Any action against such provider shall be treated as a contested case in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. If a hearing is requested by the provider, it shall be held prior to the imposition of any of the sanctions of this subsection (a), except that upon a finding by the commissioner that the public health, safety, or welfare imperatively requires emergency action, these sanctions may be imposed pending an opportunity for the provider to request a prompt hearing. Furthermore, the commissioner has the right to set off any money incorrectly paid against any claim for money submitted by the provider pending an opportunity for a hearing. Grounds for action against providers under this subsection (a) include, but are not limited to, the following:

(1) Violation of the terms of the contract;

(2) Violation of any provision of this part or the rules promulgated pursuant to this part;

(3) Billing for medical assistance that was not delivered;

(4) Provision of medical assistance that is not medically necessary or justified;

(5) Provision of medical assistance of a quality that is below professionally recognized standards;

(6) Revocation or suspension of a provider's professional license or other disciplinary action by the agency regulating the profession of the provider; and

(7) Failure to produce records, upon request, by authorized representatives of the commissioner as necessary to substantiate the medical assistance for which claims have been submitted.

(b) Without regard to any other civil or criminal liability that might attach, by operation of this section or any other law, to an enrollee or applicant's action in obtaining medical assistance or any assistance under this part, to which such person is not entitled, the bureau of TennCare shall have an administrative remedy for the recovery of the amount of any medical assistance benefits or payments improperly paid as a result of any misrepresentation made by such person, to the extent that such amount has not otherwise been recovered by the bureau. The bureau shall also have a right to recover in such administrative proceedings its reasonable costs and attorneys' fees, as well as interest on the amount owed by the person, calculated from the date that medical assistance was improperly paid. Any action against such person shall be treated as a contested case in accordance with the Uniform Administrative Procedures Act. In an administrative action under this subsection (b), the bureau shall show that the amount sought to be recovered was paid in the form of medical assistance as a result of material misrepresentation by the person against whom recovery is sought, but the bureau need not show that such misrepresentation was intentional or fraudulent.

(c) The bureau of TennCare shall report annually in writing to the criminal justice committee of the house of representatives and the judiciary committee of the senate regarding its collection activities of the estate recovery provisions of this chapter.

(d) All applicants for medical assistance under this part, and all applicants for reverification of eligibility to receive such assistance, shall receive a warning, in easily readable language, regarding the state recovery provisions, as well as the administrative, civil and criminal liability provisions of this chapter.



§ 71-5-119 - Discrimination prohibited.

(a) No discrimination shall be practiced or asserted against any applicant for or recipient of medical assistance under this chapter on the basis of race, color or national origin.

(b) The furnishing of care and services under this part to any applicant or recipient of medical assistance shall not be delayed or denied on the basis of race, color or national origin.



§ 71-5-120 - Residency requirement -- Determination -- Appeal.

(a) No period of residence in this state shall be required as a condition for eligibility for medical assistance under this chapter, but an individual who does not reside in this state shall not be eligible.

(b) The bureau of TennCare shall adopt rules for determining whether an applicant is a resident of this state subject to the requirements of federal law. The rules shall require that state residency is not established unless the applicant does both of the following:

(1) The applicant produces one (1) of the following:

(A) A current Tennessee rent or mortgage receipt or utility bill in the adult applicant's name;

(B) A current Tennessee motor vehicle driver's license or identification card issued by the Tennessee department of safety in the adult applicant's name;

(C) A current Tennessee motor vehicle registration in the adult applicant's name;

(D) A document showing that the adult applicant is employed in this state;

(E) A document showing that the adult applicant has registered with a public or private employment service in this state;

(F) Evidence that the adult applicant has enrolled the applicant's children in a school in this state;

(G) Evidence that the adult applicant is receiving public assistance in this state;

(H) Evidence of registration to vote in this state; or

(I) Other evidence deemed sufficient to the bureau or the department of human services, or both, as proof of residency in this state; and

(2) The adult applicant declares, under penalty of perjury, that all of the following apply:

(A) The adult applicant does not own or lease a principal residence outside of this state; and

(B) The adult applicant is not receiving public assistance outside of this state. As used in this subdivision (b)(2)(B), "public assistance" does not include unemployment insurance benefits.

(c) Residency for minors shall be determined as otherwise permitted under state and federal law. A minor for the purposes of this subsection (c) is a person younger than nineteen (19) years of age.

(d) A denial of determination of residency may be appealed in the same manner as any other denial of eligibility. A determination of residency shall not be granted unless a preponderance of the credible evidence supports the adult applicant's intent to remain indefinitely in this state. In making determinations or verifications of residency, subject to the requirements of subsection (b), the department of human services shall apply the same policies and procedures as are applied in the determination of residency for other programs administered by the department to the extent permitted under or by federal law.



§ 71-5-121 - Transfer of income or resources.

In all actions for the transfer of income or resources from an institutionalized spouse for the support of the community spouse, the court shall apply the standards utilized to determine medicaid eligibility in this state, regardless of any state laws relating to community property or the division of marital property.



§ 71-5-122 - Statement of interest of vendors or suppliers holding equity interest in hospitals, apothecaries or nursing homes.

(a) Any individual or corporate vendor or provider participating under this part who holds an equity interest in any hospital, apothecary, nursing home, or other vendor or provider participating under this part shall submit annually to the department of finance and administration information disclosing their interest in these vendors or providers.

(b) Any such party who fails to file the information required by this section shall not be entitled to participate in the program.



§ 71-5-123 - Statement of public officials as to interest in vendors or providers.

Any department head, deputy, assistant, or director of any state department, including, but not limited to, any person who certificates eligibles or who makes payments to vendors or providers participating under this part, and who holds any equity interest in any hospital, apothecary, nursing home, or other vendors or providers participating under this part, shall submit annually to the department of finance and administration information disclosing their interest in these vendors or providers.



§ 71-5-124 - Duties of department of finance and administration.

(a) The department of finance and administration shall supervise and assist the department of health, which shall be the single state agency as defined in the federal Medicaid Law, Title XIX, compiled in 42 U.S.C. § 1396 et seq., with respect to all financial matters in the planning and establishment of the medical assistance program as set forth in §§ 71-5-101 -- 71-5-120, and after the program is established on July 1, 1969, the department of finance and administration shall perform those functions with respect to such medical assistance programs as are set forth in title 9, chapter 4, part 51.

(b) In addition, the commissioner of finance and administration and the comptroller of the treasury have the duty and authority to review and audit such expenditure of funds as may be made under this part either directly or indirectly by any fiscal intermediary, and nothing in this section shall limit the authority of the commissioner of finance and administration to ensure that program expenditures are maintained within legislative appropriations.



§ 71-5-125 - Duties of fiscal review committee.

(a) The fiscal review committee is directed to obtain the following information from the single state agency in charge of medicaid and the department of human services and report quarterly to the membership of the general assembly, except that if an item on the report has not changed from one (1) quarter to the next, there shall be no necessity to repeat this information in the subsequent report:

(1) All expenditures under the medicaid program in the preceding quarter;

(2) The quarterly allotment for the next quarter;

(3) Any requests for additional funds;

(4) The classifications set up for the staffing of the medicaid personnel;

(5) The names, salary, position and previous work experience of staff hired;

(6) Caseloads, increases and decreases;

(7) Dollar expenditures and utilization of the separate programs under medicaid; and

(8) Copies of all regulations issued to implement the medicaid program.

(b) [Deleted by 2012 amendment.]



§ 71-5-126 - Medicaid expansion under federal Patient Protection and Affordable Care Act prohibited without joint resolution of General Assembly.

The governor shall not make any decision or obligate the state of Tennessee in any way with regard to the expansion of optional enrollment in the medical assistance program, also known as the medicaid program, pursuant to the Patient Protection and Affordable Care Act, Public Law 111-148, as interpreted by the United States Supreme Court in National Federation of Independent Business v. Sebelius to be unconstitutional when applied to states as a mandatory expansion, unless authorized by joint resolution of the general assembly.



§ 71-5-127 - Conflict with federal law -- Single state agency.

If it is found that any of the provisions of this part are in conflict with the single state agency requirements of the federal Medicaid Law, Title XIX, compiled in 42 U.S.C. § 1396 et seq., then, and in that event, the department of finance and administration shall become the single state agency.



§ 71-5-128 - Contracts with health maintenance organizations -- Requirements.

Notwithstanding any other law to the contrary, the department of health shall follow, as nearly as is practicable, the requirements of 42 U.S.C. § 1395mm, as amended, together with any federal rules and regulations promulgated pursuant to such law, with respect to a health maintenance organization with which the state has entered into a contract for the provision of services under this part.



§ 71-5-129 - Charges for services of physician assistants.

Charges to be reimbursed for physician assistants from medicaid funds shall not exceed sixty percent (60%) of the charges provided for licensed physicians under the medicaid program or fees charged by licensed physicians that are reasonable in the locality where the services are provided.



§ 71-5-130 - Determination of payments to vendors -- Audits.

(a) With regard to the payments to vendors pursuant to this part:

(1) The payment for all vendors providing health care that receive payment pursuant to this part shall be determined by the comptroller of the treasury, in accordance with rules and regulations established by the department, pursuant to § 71-5-105, and shall be paid by the department;

(2) In order that payment can be determined for all vendors providing health care that receive payment pursuant to this part, the department shall require such vendors to submit to the comptroller of the treasury, cost data, statistical data, and other information, as may be necessary, on such forms as are approved or formulated by the department, in consultation with the comptroller of the treasury and the Tennessee Hospital Association. The comptroller of the treasury, in consultation with the department, may require that such cost data and other information, in order to be acceptable, be certified by the administrator of the vendor and by a licensed public accountant or certified public accountant; and all such data shall be subject to audit by the comptroller of the treasury, or agency or organization designated by the comptroller of the treasury;

(3) (A) To be eligible to receive payment, contracting hospitals shall use uniform hospital statistics and classification of accounts as published by the American Hospital Association for all accounting records, or any other acceptable accounting methods approved by the department in consultation with the comptroller of the treasury and the Tennessee Hospital Association;

(B) In consultation with the comptroller of the treasury, the department may also require other vendors to use uniform statistics and classification of accounts;

(4) (A) Any contracting hospital that does not adopt the uniform classification of accounts, as it shall be established by the department, or that does not submit certified statements when required by the department, shall be assessed a penalty of ten dollars ($10.00) for each day the hospital is not in compliance with this subsection (a);

(B) Any nursing home that does not adopt a uniform classification of accounts, or does not submit certified statements, or does not submit cost data and other information, as required by the department, shall be assessed the penalty provided by subdivision (a)(4)(A);

(C) Any other vendor providing health care pursuant to this part that does not adopt a uniform classification of accounts, or does not submit certified statements, or does not submit cost data and other information, as required by the department, shall be assessed the penalty provided by subdivision (a)(4)(A);

(5) (A) The comptroller of the treasury in carrying out responsibilities under this part, with regard to the determination of payments for particular vendors, and the auditing of data submitted, is hereby authorized to enter into contracts and agreements, and to make such arrangements as are necessary with other state departments and agencies, and with organizations or firms providing such services. The final authority for the determination and certification of payment to the department shall be the comptroller of the treasury;

(B) The departments of human services and health may enter into agreements with the comptroller of the treasury with regard to services performed in payment determination and auditing, and are hereby authorized to reimburse the comptroller of the treasury for the performance of such services out of funds available to the department; and

(6) All legal aids granted to the comptroller of the treasury by any other law are expressly reserved to the comptroller of the treasury in auditing any contracting vendor for the purpose of verifying the cost data and other information submitted by the vendor.

(b) Nothing contained in this part shall be construed as obligating the state during any fiscal year for any payment exceeding the amount appropriated by the general assembly for this purpose, and budgeted by the department or departments administering these programs.



§ 71-5-131 - Contributed funds.

(a) For the purposes of this part, political subdivisions may appropriate funds directly to the department, other public agencies and private sources may transfer funds to the department, and the department may accept unconditional and unrestricted donations of such funds.

(b) Contributed funds shall be subject to the department's administrative control and allocated as provided in the general appropriations act, except such contributions shall not reduce state general revenue funding.

(c) At the end of any fiscal year, the unobligated balance of any such funds shall not revert to the general fund, but shall be reappropriated for these purposes in the next fiscal year.



§ 71-5-132 - Medicaid providers -- Responsibilities -- Changes in ownership or controlling interest.

(a) No change of ownership or controlling interest of an existing medicaid provider, including, but not limited to, hospitals, nursing home facilities, home health agencies, and pharmacies, can occur until provision is made for moneys owed to medicaid. The purchaser shall notify medicaid of the purchase at the time of ownership change and is financially liable for the outstanding liabilities to medicaid for one (1) year from the date of purchase or for one (1) year following medicaid's receipt of the provider's medicare final notice of program reimbursement, whichever is later. The purchaser shall be entitled to utilize any means available to it by law to secure and recoup these funds from the selling entity. In addition, purchasers of nursing facilities are responsible for obtaining an accurate accounting and transfer of funds held in trust for medicaid residents at the time of the change of ownership or controlling interest.

(b) If the division of medicaid has not reimbursed a business for medicaid services provided under the medicaid program at the time the business is sold, when such an amount is determined the division of medicaid shall be required to reimburse the person owning the business; provided, that such sale included the sale of such assets.



§ 71-5-133 - Provision of information concerning Norplant and other contraceptives.

(a) The department of human services shall provide written information concerning the availability through the medicaid program of the Norplant contraceptive implant, and other functionally equivalent contraceptives that provide similar long-lasting pregnancy prevention, to all temporary assistance for needy families (TANF) recipients or to recipients of any successor program when such persons apply for benefits or are recertified. The department shall provide information concerning the availability of birth control and contraceptive implants to all males whose incomes are below the federal poverty level and who are receiving any other state or federal government subsidies, including, but not limited to, food assistance pursuant to part 3 of this chapter, if such males also qualify for medicaid and are able to impregnate females. Such information shall also be supplied to other women of child-bearing age whose income is below the federal poverty level and are receiving any other state or federal government subsidies, including, but not limited to, food assistance pursuant to chapter 5, part 3 of this title, if such persons also qualify for medicaid. The information provided shall clearly state that qualified health care providers are available to discuss the contraceptive in more detail upon request.

(b) Together with the information concerning availability required to be provided pursuant to subsection (a), the department shall also provide to each eligible recipient information regarding any risks involved in having such contraceptive implanted, as well as information on the use of all types of contraceptives, including abstinence, and the moral benefits of abstinence until marriage, and the health and other benefits of abstinence, which shall be disseminated in a manner that is reasonably calculated to make the information easily accessible to all recipients under the TANF program or to recipients of any successor program, as well as to other women of child-bearing age whose incomes are below the federal poverty level and who are receiving any other state or federal government subsidies, including, but not limited to, food assistance pursuant to chapter 5, part 3 of this title, if such persons also qualify for medicaid. The department's case workers will assist in making the appointment with the appropriate county health department.



§ 71-5-134 - Rules and regulations -- Funding medical assistance.

The commissioner of finance and administration is authorized to promulgate rules and regulations to effectuate the purposes of the amendments to §§ 71-5-102 -- 71-5-106 by Acts 1993, ch. 358. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 71-5-135 - State unemployment health care benefits -- Scope -- Conditions.

If a person who previously had health insurance through their employer becomes uninsured due to bona fide closure of the employer's business or plant, such person, and the person's dependents shall automatically be eligible to enroll in the TennCare program at the expiration of the eighteen-month period authorized for continuing insurance coverage under COBRA. The department shall accept the application of such person prior to the expiration of the eighteen-month period so that health insurance through TennCare will begin immediately upon expiration of COBRA coverage and such person and the person's dependents will at no time be without health care coverage. However, nothing in this section shall be construed or interpreted to provide TennCare coverage in situations where a business or plant declares bankruptcy or otherwise declares it is going out of business when the purpose, primary or otherwise, of such declaration is to establish TennCare coverage for its employees and the business or plant intends to reopen under the same or another identity with essentially the same ownership or management, or both. Reopening of a business with the same or another identity and essentially the same ownership or management, or both, shall be considered refutable evidence that the earlier closure was for the purpose of establishing TennCare eligibility for the business's employees. It is the legislative intent that this section be implemented only to the extent that it is determined to be consistent with the terms, conditions and eligibility criteria of the TennCare waiver as approved by the United States department of health and human services.



§ 71-5-136 - Hold harmless requirements prohibited.

No health insurer, prepaid group health plan, health maintenance organization, preferred provider organization or similar entity licensed under this part that provides or administers health insurance under the TennCare Program, shall require, by contract or otherwise, any title 63 or 68 licensee to indemnify or hold harmless such TennCare managed care organization or title 56 licensee for tort or patent or copyright infringement liability that such TennCare managed care organization or title 56 licensee incurs, experiences, or causes by act or omission, or by act or omission of the title 63 or 68 provider to the extent the act or omission was pursuant to a directive of the title 56 licensee.



§ 71-5-137 - Disclosures required of persons associated with managed care organizations.

(a) The following persons associated with a managed care organization that participates in the TennCare program shall make disclosures required in § 8-50-502:

(1) Officers and directors of the managed care organization;

(2) Any person who is the legal or beneficial owner of five percent (5%) or more of the stock or other ownership interest in the managed care organization; and

(3) Any person who controls, is controlled by or is under common control with, the managed care organization and who has entered into a management agreement, service contract, cost-sharing agreement or reinsurance contract with a managed care organization. For purposes of this subdivision (a)(3), "control" has the same meaning as set forth in § 56-11-101(b).

(b) An official in the legislative branch, or an official in the executive branch and their immediate families, as such terms are defined in § 3-6-301, shall disclose any ownership interest or other connection as an officer, employee or director that such person may have in any managed care organization that participates in the TennCare program.

(c) The compensation from the managed care organization of all persons required to make disclosure under subsection (a) shall be disclosed in addition to the disclosure required under subsection (a).

(d) Disclosures required by this section shall be made to the bureau of TennCare and shall be made by March 1 of each year for the previous calendar year.



§ 71-5-138 - Compliance with provisions regarding authorizations for pharmacy services.

Any managed care organization participating in the TennCare program shall comply with the provisions of § 56-32-238 concerning authorizations given to a pharmacy services provider for care to be delivered to an enrollee receiving TennCare benefits.



§ 71-5-139 - Protection of TennCare patients' federal and court ordered rights by health care providers receiving TennCare funds.

(a) In order to protect TennCare patients and ensure the state's compliance with applicable federal regulations or court order, managed care organizations, behavioral health organizations and certain health care providers that receive TennCare funds shall comply with the following requirements:

(1) Whenever a TennCare enrollee is entitled under applicable federal regulations or court order to notice and an opportunity to appeal a provider initiated reduction, termination or suspension of inpatient hospital care, where the service being provided to the enrollee is to treat an enrollee's chronic condition across a continuum of services when the next appropriate level of medical service is not immediately available, it shall be the duty of the hospital where the patient is receiving care to timely notify the patient's managed care organization of that fact. The hospital shall also have a duty to cooperate with the managed care organization in the provision to the patient of timely notice of the patient's rights under such applicable federal regulations or court order. In the event that a TennCare enrollee continues to receive inpatient care, as authorized by such applicable federal regulations or court order, because the next level of care prescribed for the patient is not immediately available, the managed care organization shall reimburse the hospital for such additional care. Nothing in this subdivision (a)(1) relieves the managed care organization of its ultimate responsibility for ensuring compliance with applicable federal regulations or court order, with respect to the provision of notice and services to the patient;

(2) Whenever a TennCare enrollee is entitled under applicable federal regulations or court order to notice and an opportunity to appeal a provider initiated reduction, termination or suspension of home health services, it shall be the duty of the home care organization that has been caring for the patient to timely notify the patient's managed care organization of the proposed change. The home care organization shall cooperate with the managed care organization in the provision to the patient of timely notice of the patient's rights under such applicable federal regulations or court order. In the event that a TennCare enrollee continues to receive home health services, as authorized by such applicable federal regulations or court order, the managed care organization shall reimburse the home care organization for such additional services. Nothing in this subdivision (a)(2) relieves the managed care organization of its ultimate responsibility for ensuring compliance with applicable federal regulations or court order, with respect to the provision of notice and services to the patient;

(3) Whenever a TennCare enrollee is entitled under applicable federal regulations or court order to notice and an opportunity to appeal a provider initiated reduction, termination or suspension of inpatient psychiatric or residential service, it shall be the duty of the facility where the patient is receiving care to timely notify the patient's behavioral health organization of the proposed change. The facility shall also have a duty to cooperate with the behavioral health organization in the provision to the patient of timely notice of the patient's rights under such applicable federal regulations or court order. In the event that a TennCare enrollee continues to receive inpatient or residential care, as authorized by such applicable federal regulations or court order, the behavioral health organization shall reimburse the facility for such additional care. Nothing in this subdivision (a)(3) relieves the behavioral health organization of its ultimate responsibility for ensuring compliance with applicable federal regulations or court order, with respect to the provision of notice and services to the patient; and

(4) Whenever a TennCare enrollee who is classified as severely and persistently mentally ill, or severely emotionally disturbed, is entitled under applicable federal regulations or court order to notice and an opportunity to appeal a provider initiated reduction, termination or suspension of behavioral health service, it shall be the duty of the health care provider who is caring for the patient to timely notify the patient's behavioral health organization of the proposed change. The provider shall also have a duty to cooperate with the behavioral health organization in the provision to the patient of timely notice of the patient's rights under such applicable federal regulations or court order. In the event that a TennCare enrollee continues to receive such behavioral health service, as authorized by such applicable federal regulations or court order, the behavioral health organization shall reimburse the provider for that additional care. Nothing in this subdivision (a)(4) relieves the behavioral health organization of its ultimate responsibility for ensuring compliance with applicable federal regulations or court order, with respect to the provision of notice and services to the patient.

(b) The commissioner of finance and administration is authorized to promulgate emergency rules pursuant to § 4-5-208 as necessary to implement this section.



§ 71-5-140 - Deductions for dental services paid by eligible individuals in long-term care facilities.

(a) In addition to the deductions from the total income available for the cost of long-term nursing home care authorized pursuant to the rules and regulations of the department of human services, division of medical services, for an eligible individual confined to a long-term care facility, a deduction shall also be authorized and made from such total income available for the costs for dental services paid by the eligible individual.

(b) Deductions for such dental services shall be made for those services whether such services are provided at a dental office, on-site at the long-term care facility, or through a mobile dental services provider that contracts with the long-term care facility.

(c) A mobile dental services provider providing such dental services shall meet and comply with the following requirements:

(1) The requirements of § 63-5-121;

(2) The mobile dental services provider shall obtain a consent for dental services either from the resident or from the resident's responsible party, which consent shall remain valid and in force for the entire length of stay of the resident unless otherwise revoked by the resident or the responsible party;

(3) The mobile dental services provider shall contract with dentists licensed in the state of Tennessee who have a medicare/medicaid number;

(4) The mobile dental services provider may provide routine and emergency dental services as consented to under subdivision (c)(2) or subsection (e). Services related to the provision of dentures shall be deemed medically necessary, in writing, by the facility's medical director or the patient's attending physician prior to the delivery of such services. The facility shall not be directly liable to the provider for dental services; and

(5) The mobile dental services provider shall maintain records of services provided on standard American Dental Association (ADA) claim forms using appropriate CDT-3 codes for services delivered. Records shall be maintained by the provider of services for five (5) years following the date of service. Records maintained by the mobile dental services provider shall be subject to audit by TennCare, comptroller of the treasury's office or any government regulatory agency at least annually.

(d) Upon the submission of a request by the dental services provider for a deduction under this section to the respective county office of the department of human services, the department staff shall process the request within thirty (30) days of receipt. Such office shall report the approval or disapproval of such deduction directly to the long-term care facility, and the responsible party, if any.

(e) If the responsible party has not signed or refuses to sign the consent required pursuant to subdivision (c)(2), nor notifies the long-term care facility of an arrangement for alternative dental care, the long-term care facility may choose to authorize the provision of dental services on behalf of the resident for the immediate dental care required. However, under no circumstances shall such an authorization for consent to treatment make the facility liable for payment for services beyond those funds received by the facility from the patient's responsible party, if any.

(f) If the facility is the representative payee for the resident's social security income, the dental services provider shall not be required to bill the responsible party, but may be paid from the resident's financial resources received by the long-term care facility. The long-term care facility shall pay the dental services provider within thirty (30) days of receipt of such funds, to the extent such payment is authorized as a deduction by the department of human services.

(g) If the facility is not the representative payee for the resident's social security income, the dental services provider shall bill the responsible party unless the facility agrees to pay the dental services provider from the resident's financial resources received by the facility. The dental services provider shall have the right to bill the responsible party for the authorized deduction in the event such funds are not forwarded to the facility by the responsible party. However, the facility, under either subsection (f) or this subsection (g), shall not be directly liable to the provider for dental services.



§ 71-5-141 - Eligibility of aliens for medical assistance.

(a) Aliens shall be eligible for medical assistance, including participation in the TennCare program, only to the same extent as permitted under federal law and regulations for receipt of federal financial participation under Title XIX of the federal Social Security Act, compiled in 42 U.S.C. § 1396 et seq., except as otherwise provided in this section.

(b) In accordance with Section 1903(v)(1) of the federal Social Security Act, compiled in 42 U.S.C. § 1396b(v)(1), an alien shall only be eligible for the full scope of medical assistance benefits, if the alien has been lawfully admitted for permanent residence, or is otherwise permanently residing in the United States under color of law.

(c) For purposes of this section, aliens "permanently residing in the United States under color of law" shall be interpreted to include all aliens residing in the United States with the knowledge and permission of the United States immigration and naturalization service and whose departure the United States immigration and naturalization service does not contemplate enforcing and with respect to whom federal financial participation is available under Title XIX of the federal Social Security Act, compiled in 42 U.S.C. § 1396 et seq.



§ 71-5-142 - Confidentiality and disclosure of proprietary information.

(a) All proprietary information, including but not limited to, provider reimbursement information provided either to the Tennessee department of commerce and insurance or to the TennCare bureau, or any successor entity operated by the state of Tennessee for the purpose of administering the TennCare program, or any successor program shall be deemed confidential and not subject to disclosure under the Tennessee Public Records Act, compiled in title 10, chapter 7. Nothing contained in this section shall be construed to conflict with or obviate §§ 56-9-202(b) and 56-9-504(f).

(b) This section shall not apply to disclosures to the medicaid fraud unit of the Tennessee bureau of investigation for law enforcement activities authorized by federal or state law.

(c) Nothing in this section shall be construed to limit access to, or use of, these records by governmental agencies performing official functions.



§ 71-5-143 - TennCare advisory commission -- Composition -- Purpose -- Expert assistance -- Confidentiality -- Conflict -- Compensation.

(a) There is established in the department of finance and administration a TennCare advisory commission. The advisory commission will be separate and distinct from the bureau of TennCare but will be allowed access to all data concerning the operations, management, and program functions of the TennCare program, including information relevant to the TennCare program held or maintained by other state agencies. In accordance with 45 CFR 160.101 et seq., members of the advisory commission will provide nonpaid consulting services to the bureau of TennCare and may have access to protected health information to the extent necessary to perform their advisory function.

(b) The advisory commission shall be appointed by the governor and will be composed of eleven (11) members who should reflect the broad impact that the TennCare program has on the state of Tennessee. The membership of the advisory commission shall include: one (1) representative of the advocacy community; two (2) representatives from the Tennessee business community; and three (3) representatives from the provider community. In addition, the membership of the advisory commission shall include one (1) person chosen by the governor from a list of three (3) persons nominated by the speaker of the house of representatives, and one (1) person chosen by the governor from a list of three (3) persons nominated by the speaker of the senate. If the governor does not choose a commissioner member from the initial list of three (3) persons nominated by each speaker, the appropriate speaker shall submit another list of three (3) persons for the governor's consideration. In making the appointments, the governor shall strive to ensure that the advisory commission's membership is representative of the state's geographic and demographic composition with appropriate attention to the representation of women and minorities. In making the initial appointments, the governor will designate three (3) initial appointees to serve until December 31, 2005, four (4) initial appointees to serve until December 31, 2006, and four (4) initial appointees to serve until December 31, 2007. Except for initial appointments, members shall be appointed to three-year terms. At the time of the initial appointments of the advisory commission, the governor shall appoint a chair and vice-chair of the commission from the membership of the commission who shall serve until December 31, 2005. The governor shall thereafter appoint a chair and vice-chair to one-year terms from the membership of the commission.

(c) The purpose of the commission is to review annually the health care operations including, but not limited to, cost-management analysis, benefits, enrollment, eligibility, costs, and performance of the TennCare program and to make recommendations to the governor regarding cost-containment strategies and cost-effective program improvements. Such recommendations by the commission will include an assessment of the effectiveness of the existing TennCare program, specific steps that could be taken to reduce program costs, and an evaluation of whether the program is optimizing its use of resources to best meet the needs of TennCare enrollees. Proposed modifications submitted by the commission that may result in increased program expenditures should be accompanied by recommendations to achieve commensurate savings in other program areas in order to achieve overall management of program costs. The commission shall present its recommendations in writing to the governor no later than November 10 of each year.

(d) Subject to an appropriation set forth in the general appropriations act, the commission will have the power to engage expert assistance in accordance with the state procurement processes. The department of finance and administration will provide the commission with appropriate staff and assistance.

(e) Members of the advisory commission shall maintain strict standards of confidentiality in the handling of all matters before the commission in accordance with federal and state law. All material and information, regardless of form, medium, or method of communication, provided to or acquired by a member or the commission staff in the course of the commission's work, shall be regarded as confidential information and shall not be disclosed and are deemed not to be a public record. In addition, all material and information, regardless of form, medium, or method of communication, made or generated by a member or the commission staff in the course of the commission's work, shall be regarded as confidential information and shall not be disclosed and are not public records. All necessary steps shall be taken by members and staff to safeguard the confidentiality of such material or information in conformance with federal and state law.

(f) Items or matters discussed by the commission may from time to time present real or apparent conflicts for members of the commission. Due to the importance of the commission's work and the advisory nature of its recommendations, in the event that a matter being considered by the commission presents a real or apparent conflict of interest, the affected member of the commission shall disclose the conflict to the chair but shall be allowed to discuss and take official action on the particular matter. The professional backgrounds of each member of the advisory commission as well as any conflicts disclosed by a member to the chair during a given year shall be reported in the commission's recommendations as set forth in subsection (c) of this section.

(g) Members shall receive no compensation for their services on the commission but may be reimbursed for those expenses allowed by the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 71-5-144 - Medically necessary items and services.

(a) Enrollees under the TennCare program are eligible to receive, and TennCare shall provide payment for, only those medical items and services that are:

(1) Within the scope of defined benefits for which the enrollee is eligible under the TennCare program; and

(2) Determined by the TennCare program to be medically necessary.

(b) To be determined to be medically necessary, a medical item or service must be recommended by a physician who is treating the enrollee or other licensed healthcare provider practicing within the scope of the physician's license who is treating the enrollee and must satisfy each of the following criteria:

(1) It must be required in order to diagnose or treat an enrollee's medical condition. The convenience of an enrollee, the enrollee's family, or a provider, shall not be a factor or justification in determining that a medical item or service is medically necessary;

(2) It must be safe and effective. To qualify as safe and effective, the type and level of medical item or service must be consistent with the symptoms or diagnosis and treatment of the particular medical condition, and the reasonably anticipated medical benefits of the item or service must outweigh the reasonably anticipated medical risks based on the enrollee's condition and scientifically supported evidence;

(3) It must be the least costly alternative course of diagnosis or treatment that is adequate for the medical condition of the enrollee. When applied to medical items or services delivered in an inpatient setting, it further means that the medical item or service cannot be safely provided for the same or lesser cost to the person in an outpatient setting. Where there are less costly alternative courses of diagnosis or treatment, including less costly alternative settings, that are adequate for the medical condition of the enrollee, more costly alternative courses of diagnosis or treatment are not medically necessary. An alternative course of diagnosis or treatment may include observation, lifestyle or behavioral changes or, where appropriate, no treatment at all; and

(4) (A) It must not be experimental or investigational. A medical item or service is experimental or investigational if there is inadequate empirically-based objective clinical scientific evidence of its safety and effectiveness for the particular use in question. This standard is not satisfied by a provider's subjective clinical judgment on the safety and effectiveness of a medical item or service or by a reasonable medical or clinical hypothesis based on an extrapolation from use in another setting or from use in diagnosing or treating another condition;

(B) Use of a drug or biological product that has not been approved under a new drug application for marketing by the United States Food and Drug Administration (FDA) is deemed experimental;

(C) Use of a drug or biological product that has been approved for marketing by the FDA but is proposed to be used for other than the FDA-approved purpose will not be deemed medically necessary unless the use can be shown to be widespread, to be generally accepted by the professional medical community as an effective and proven treatment in the setting and for the condition for which it is used, and to satisfy the requirements of subdivisions (b)(1)-(3).

(c) It is the responsibility of the bureau of TennCare ultimately to determine what medical items and services are medically necessary for the TennCare program. The fact that a provider has prescribed, recommended or approved a medical item or service does not, in itself, make such item or service medically necessary.

(d) The medical necessity standard set forth in this section shall govern the delivery of all services and items to all enrollees or classes of beneficiaries in the TennCare program. The bureau of TennCare is authorized to make limited special provisions for particular items or services, such as long-term care, or such as may be required for compliance with federal law.

(e) Medical protocols developed using evidence-based medicine that are authorized by the bureau of TennCare pursuant to § 71-5-107 shall satisfy the standard of medical necessity. Such protocols shall be appropriately published to all TennCare providers and managed care organizations.

(f) The bureau of TennCare is authorized to promulgate such rules and regulations as may be necessary to implement this section.



§ 71-5-145 - Cost effectiveness of providers.

(a) Notwithstanding any law to the contrary, any initiative, program or measure operated by the bureau of TennCare, including, but not limited to, disease management programs, may require enrollees to obtain prescription drugs, durable medical equipment, or medical supplies in such manner as the bureau of TennCare determines to be the most cost-effective.

(b) The bureau of TennCare shall consult with Tennessee pharmacists who are providers actively participating in the TennCare pharmacy program in making a determination of cost effectiveness of any proposed pharmacy program.



§ 71-5-146 - Pharmacy lock-in program.

On and after July 1, 2004, the bureau of TennCare, through its authority to promulgate rules and regulations, may implement and maintain a pharmacy lock-in program designed to address member abuse, over utilization and quality of care concerns for TennCare enrollees.



§ 71-5-147 - Personal needs allowance -- Protecting nursing home residents from diversion of allowance.

(a) In determining the amount of an eligible individual's income available for the cost of long-term nursing home care authorized under this part on or after January 1, 2010, a deduction shall be made from the person's total income in the amount of fifty dollars ($50.00) per month to be treated as a personal needs allowance within the meaning of applicable federal regulations.

(b) (1) The department of health is directed to review, and revise as necessary, recommendations previously developed to protect nursing home residents from vendors and others who would seek to provide inappropriate or unneeded goods and services, or otherwise divert personal needs allowance funds for uses other than those meeting residents' personal needs.

(2) The recommendations shall be provided to the general welfare, health and human resources committee of the senate and to the health and human resources committee of the house of representatives not later than the second Tuesday in January, 2010.



§ 71-5-148 - Health care safety net for uninsured.

(a) To the extent that funds are specifically appropriated by the general appropriations act, including, but not limited to, any such funds that may be available from the bureau of TennCare's reserve funds, the department of finance and administration, in coordination with the department of health and the department of mental health and substance abuse services, is authorized to facilitate the expansion and augmentation of a health care safety net in the state of Tennessee. The health care safety net provides medical assistance and dental assistance to individuals in need of medical care and dental care to adults in need of adult emergency dental services who are uninsured and who lack financial resources to secure medical and dental care. It is the legislative intent that priority should be given to efforts pursuant to this section that benefit the greatest number of such individuals. Such efforts may include, but not be limited to:

(1) Improvement and expansion of the provision of medical assistance, both medical services and pharmacy, in the county health departments, with specific emphasis placed in providing assistance in those counties with the largest number of uninsured individuals; such support could include funding for additional staffing needs and facility expansion;

(2) Support for community-based health care facilities and practices, including not-for-profit clinics, faith-based facilities, community mental health agencies, and federally qualified health centers, for the provision of health care services to the uninsured;

(3) Incentive-based measures to encourage and promote physician involvement and treatment of the uninsured population, including specific steps taken to assist in providing for continuity of care, including specialty care, for such individuals, as well as targeted efforts at comprehensive disease management;

(4) Creation and implementation of a twenty-four-hour, seven-day a week health care safety net hotline designed to assist and direct individuals in need of medical care and services to available resources in their areas;

(5) Creation of a donated care referral system that can be easily accessed by individuals in need of medical care;

(6) Collaborative work with agencies and entities across the state to encourage citizens to volunteer their time, effort, and resources in creative efforts to assist in the overall care and well-being of uninsured individuals in this state; and

(7) Support for community-based providers of behavioral health services to seriously and persistently mentally ill adults who are uninsured and who lack financial resources to secure behavioral health care.

(b) Nothing established or supported pursuant to this section shall in any way be construed or determined to be an entitlement by any individual or entity to any medical assistance, medical services, or any pharmacy services, or, if such assistance or services are provided, to any continuing assistance or services by the state or by any other entity or person.



§ 71-5-149 - Disease management program.

The bureau of TennCare shall adopt a state disease management program, which may include contracting with a vendor that specializes in the provision of disease management services. The disease management program shall be designed to improve care to and reduce overall expenditures for TennCare beneficiaries with chronic illnesses. The disease management program may include the development of evidence-based medical practice guidelines, support services to assist physicians in monitoring their patients, more closely managed patient care, including management of the proper use of prescription drugs by patients, and the development of individual patient treatment plans that may include recommendations for improved medication compliance and improved lifestyle and behavioral compliance. The adoption of a disease management program is not an agency action and does not require rulemaking.



§ 71-5-150 - Reimbursement for TennCare crossover payments.

The bureau of TennCare shall reimburse pharmacies for covered products and services provided for full benefit dual eligibles as TennCare crossover claims at one hundred percent (100%) of the federal medicare program's allowable charge for participating providers.



§ 71-5-160 - Maintenance of coverage trust fund.

(a) There is continued and revived, if necessary, a segregated account within the state treasury that shall be known as the maintenance of coverage trust fund created by Chapter 909 of the Public Acts of 2010. The fund shall not be used to replace any moneys otherwise appropriated to the TennCare program by the general assembly or to replace any moneys appropriated outside of the TennCare program.

(b) The maintenance of coverage trust fund shall consist of:

(1) All annual coverage assessments received by the bureau; and

(2) Investment earnings credited to the assets of the maintenance of coverage trust fund.

(c) Monies credited or deposited to the maintenance of coverage trust fund together with all federal matching funds shall be available to and used by the bureau only for expenditures in the TennCare program and shall include the purposes authorized in the annual coverage assessment act enacted by the general assembly and codified in this title.

(d) [Deleted by 2014 amendment, effective July 1, 2014.]



§ 71-5-181 - Tennessee Medicaid False Claims Act -- Short title.

(a) The title of this section and §§ 71-5-182 -- 71-5-185 is and may be cited as the "Tennessee Medicaid False Claims Act."

(b) "Medicaid program" as used in §§ 71-5-182 -- 71-5-185 includes the TennCare program and any successor program to the medicaid program.



§ 71-5-182 - Violations -- Damages -- Definitions.

(a) Subject to subdivision (a)(2), any person who:

(1) (A) Knowingly presents, or causes to be presented, a false or fraudulent claim for payment or approval under the medicaid program;

(B) Knowingly makes, uses, or causes to be made or used, a false record or statement material to a false or fraudulent claim under the medicaid program;

(C) Conspires to commit a violation of subdivision (a)(1)(A), (a)(1)((B), or (a)(1)((D); or

(D) Knowingly makes, uses, or causes to be made or used, a false record or statement material to an obligation to pay or transmit money, or property to the state, or knowingly conceals, or knowingly and improperly, avoids, or decreases an obligation to pay or transmit money or property to the state, relative to the medicaid program;

is liable to the state for a civil penalty of not less than five thousand dollars ($5,000) and not more than twenty-five thousand dollars ($25,000), adjusted by the Federal Civil Penalties Inflation Adjustment Act of 1990, compiled in 28 U.S.C. § 2461 note; Public Law 101-410, plus three (3) times the amount of damages which the state sustains because of the act of that person.

(2) However, if the court finds that:

(A) The person committing the violation of this subsection (a) furnished officials of the state responsible for investigating false claims violations with all information known to such person about the violation within thirty (30) days after the date on which the defendant first obtained the information;

(B) The person fully cooperated with any state investigation of such violation; and

(C) At the time such person furnished the state with the information about the violation, no criminal prosecution, civil action, or administrative action had commenced under §§ 71-5-181 -- 71-5-186 with respect to the violation, and the person did not have actual knowledge of the existence of an investigation into the violation;

the court may assess not less than two (2) times the amount of damages which the state sustains because of the act of the person.

(3) A person violating this subsection (a) shall also be liable for the costs of a civil action brought to recover any such penalty or damages.

(b) For purposes of this section, "knowing" and "knowingly" mean that a person, with respect to information:

(1) Has actual knowledge of the information;

(2) Acts in deliberate ignorance of the truth or falsity of the information; or

(3) Acts in reckless disregard of the truth or falsity of the information, and no proof of specific intent to defraud is required.

(c) "Claim" means any request or demand, whether under a contract or otherwise, for money or property and whether or not the state has title to the money or property, that is presented to any employee, officer, or agent of the state, or is made to any contractor, grantee, or other recipient, if the money or property is to be spent or used on the state's behalf or to advance a state program or interest, and if the state provides or has provided any portion of the money or property requested or demanded; or if the state will reimburse such contractor, grantee, or other recipient for any portion of the money or property which is requested or demanded; and does not include requests or demands for money or property that the state has paid to an individual as compensation for state employment or as an income subsidy with no restrictions on that individual's use of the money or property.

(d) "Obligation" means an established duty, whether or not fixed, arising from an express or implied contractual, grantor-grantee, or licensor-licensee relationship, from a fee-based or similar relationship, from statute or regulation, or from the retention of any overpayment.

(e) "Material" means having a natural tendency to influence, or be capable of influencing, the payment or receipt of money or property.

(f) Any person who engages, has engaged or proposes to engage in any act described by subsection (a) may be enjoined in any court of competent jurisdiction in an action brought by the attorney general and reporter. The action shall be brought in the name of the state and shall be granted if it is clearly shown that the state's rights are being violated by such person or entity and the state will suffer immediate and irreparable injury, loss or damage pending a final judgment in the action, or that the acts or omissions of such person or entity will tend to render such final judgment ineffectual. The court may make such orders or judgments, including the appointment of a receiver, as may be necessary to prevent any act described by subsection (a) by any person or entity, or as may be necessary to restore to the medicaid program any money or property, real or personal, which may have been acquired by means of such act.



§ 71-5-183 - Civil actions -- Employee remedies.

(a) If the attorney general and reporter finds that a person has violated or is violating § 71-5-182, the attorney general and reporter may bring a civil action under this section against the person.

(b) (1) A person may bring a civil action for a violation of § 71-5-182 for the person and for the state. The action shall be brought in the name of the state of Tennessee. The action may be dismissed only if the court and the attorney general and reporter or district attorney general give written consent to the dismissal and their reasons for consenting.

(2) A copy of the complaint and written disclosure of substantially all material evidence and information the person possesses shall be served on the state. The complaint shall be filed in camera, shall remain under seal for at least sixty (60) days, and shall not be served on the defendant until the court so orders. The state may elect to intervene and proceed with the action within sixty (60) days after it receives both the complaint and the material evidence and information.

(3) The state may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal under subdivision (b)(2). Any such motions may be supported by affidavits or other submissions in camera. The defendant shall not be required to respond to any complaint filed under this section until twenty (20) days after the complaint is unsealed and served upon the defendant.

(4) Before the expiration of the sixty-day period or any extensions obtained under subdivision (b)(3), the state shall:

(A) Proceed with the action, in which case the action shall be conducted by the state; or

(B) Notify the court that it declines to take over the action, in which case the person bringing the action shall have the right to conduct the action.

(5) When a person brings an action under this subsection (b), no person other than the state may intervene or bring a related action based on the facts underlying the pending action.

(c) (1) If the state proceeds with the action, it shall have the primary responsibility for prosecuting the action, and shall not be bound by an act of the person bringing the action. Such person shall have the right to continue as a party to the action, subject to the limitations set forth in subdivision (c)(2).

(2) (A) The state may dismiss the action notwithstanding the objections of the person initiating the action, if the person has been notified by the state of the filing of the motion and the court has provided the person with an opportunity for a hearing on the motion.

(B) The state may settle the action with the defendant notwithstanding the objections of the person initiating the action, if the court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable under all the circumstances. Upon a showing of good cause, such hearing may be held in camera.

(C) Upon a showing by the state that unrestricted participation during the course of the litigation by the person initiating the action would interfere with or unduly delay the state's prosecution of the case, or would be repetitious, irrelevant, or for purposes of harassment, the court may, in its discretion, impose limitations on the person's participation, such as:

(i) Limiting the number of witnesses the person may call;

(ii) Limiting the length of the testimony of such witnesses;

(iii) Limiting the person's cross-examination of witnesses; or

(iv) Otherwise limiting the participation by the person in the litigation.

(D) Upon a showing by the defendant that unrestricted participation during the course of the litigation by the person initiating the action would be for purposes of harassment or would cause the defendant undue burden or unnecessary expense, the court may limit the participation by the person in the litigation.

(3) If the state elects not to proceed with the action, the person who initiated the action shall have the right to conduct the action. If the state so requests, it shall be served with copies of all pleadings filed in the action and shall be supplied with copies of all deposition transcripts, at the state's expense. When a person proceeds with the action, the court, without limiting the status and rights of the person initiating the action, may nevertheless permit the state to intervene at a later date upon a showing of good cause.

(4) Whether or not the state proceeds with the action, upon a showing by the state that certain actions of discovery by the person initiating the action would interfere with the state's investigation or prosecution of a criminal or civil matter arising out of the same facts, the court may stay such discovery for a period of not more than sixty (60) days. Such a showing shall be conducted in camera. The court may extend the sixty-day period upon a further showing in camera that the state has pursued the criminal or civil investigation or proceedings with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceedings.

(5) Notwithstanding subsection (b), the state may elect to pursue its claim through any alternate remedy available to the state, including any administrative proceeding to determine a civil monetary penalty. If any such alternate remedy is pursued in another proceeding, the person initiating the action shall have the same rights in such proceedings as such person would have had if the action had continued under this section. Any finding of fact or conclusion of law made in such other proceeding that has become final shall be conclusive on all parties to an action under this section. For purposes of this subdivision (c)(5), a finding or conclusion is final if it has been finally determined on appeal to the appropriate court of jurisdiction, if all time for filing such an appeal with respect to the finding or conclusion has expired, or if the finding or conclusion is not subject to judicial review.

(d) (1) (A) If the state proceeds with an action brought by a person under subsection (a), a person shall, subject to subdivision (d)(1)(B), receive at least fifteen percent (15%) but not more than twenty-five percent (25%) of the proceeds of the action or settlement of the claim, depending upon the extent to which the person substantially contributed to the prosecution of the action.

(B) Where the action is one that the court finds to be based primarily on disclosures of specific information, other than information provided by the person bringing the action, relating to allegations or transactions in a criminal, civil, or administrative hearing, report, audit, investigation, or from the news media, the court may award such sums as it considers appropriate, but in no case more than ten percent (10%) of the proceeds, taking into account the significance of the information and the role of the person bringing the action in advancing the case to litigation.

(C) Any payment to a person under subdivisions (d)(1)(A) and (d)(1)(B) shall be made from the proceeds. Any such person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs. All such expenses, fees, and costs shall be awarded against the defendant.

(2) If the state does not proceed with an action under this section, the person bringing the action or settling the claim shall receive an amount that the court decides is reasonable for collecting the civil penalty and damages. The amount shall be not less than twenty-five percent (25%) and not more than thirty percent (30%) of the proceeds of the action or settlement and shall be paid out of such proceeds. Such person shall also receive an amount for reasonable expenses which the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs. All such expenses, fees, and costs shall be awarded against the defendant.

(3) Whether or not the state proceeds with the action, if the court finds that the action was brought by a person who planned and initiated the violation of § 71-5-182 upon which the action was brought, then the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the action that the person would otherwise receive under subdivision (d)(1) or (d)(2), taking into account the role of that person in advancing the case to litigation and any relevant circumstances pertaining to the violation. If the person bringing the action is convicted of criminal conduct arising from such person's role in the violation of § 71-5-181, that person shall be dismissed from the civil action and shall not receive any share of the proceeds of the action. Such dismissal shall not prejudice the right of the state to continue the action.

(4) If the state does not proceed with the action and the person bringing the action conducts the action, the court shall award to the defendant its reasonable attorneys' fees and expenses if the defendant prevails in the action and the court finds that the claim of the person bringing the action was clearly frivolous, clearly vexatious, or brought primarily for purposes of harassment.

(e) (1) In no event may a person bring an action under subsection (b) that is based upon allegations or transactions that are the subject of a civil suit or an administrative civil monetary penalty proceeding in which the state is already a party.

(2) (A) The court shall dismiss an action or claim under this section, unless opposed by the state, if substantially the same allegations or transactions as alleged in the action or claim were publicly disclosed in a criminal, civil, or administrative hearing in which the state or its agent is a party; in a state legislative, state comptroller, or other state report, hearing, audit, or investigation; or from the news media, unless the action is brought by the attorney general and reporter or district attorney general or the person bringing the action is an original source of the information.

(B) For purpose of this subdivision (e)(2), "original source" means an individual who either prior to a public disclosure under subdivision (e)(2)(A) has voluntarily disclosed to the state the information on which allegations or transactions in a claim are based; or who has knowledge that is independent of and materially adds to the publicly disclosed allegations or transactions, and who has voluntarily provided the information to the state before filing an action under this section.

(f) The state is not liable for expenses that a person incurs in bringing an action under this section.

(g) Any employee, contractor, or agent shall be entitled to all relief necessary to make that employee, contractor, or agent whole, if that employee, contractor, or agent is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment because of lawful acts done by the employee, contractor, agent, or associated others in furtherance of an action under this section or other efforts to stop one (1) or more violations of §§ 71-5-181 -- 71-5-185. The relief shall include reinstatement with the same seniority status the employee, contractor, or agent would have had but for the discrimination, two (2) times the amount of back pay, interest on the back pay, and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorneys' fees. An action under this subsection (g) may be brought in the appropriate court for the relief provided in this subsection (g), but may not be brought more than three (3) years after the date when the retaliation occurred.

(h) (1) Upon written request of the attorney general and reporter, the bureau of TennCare may bring an action as an administrative proceeding on behalf of the state for recovery under § 71-5-182 against any person specified by the attorney general and reporter other than an enrollee, recipient or applicant, subject to the conditions set forth in this subsection (h).

(2) The amount of actual damages that the state may seek in such administrative proceeding shall not exceed twenty-five thousand dollars ($25,000). This limit shall not apply to any civil penalties or costs that the state is eligible to recover under § 71-5-182 or to § 71-5-182 related to double or treble damages.

(3) Notwithstanding § 71-5-182, the civil penalty for each violation of § 71-5-182 in such administrative proceeding shall be not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000).

(4) Any administrative action brought pursuant to this subsection (h) shall be subject to § 71-5-184.

(5) Any administrative action brought pursuant to this subsection (h) shall be initiated as a contested case in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(6) The bureau of TennCare shall have authority to promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, as are necessary to implement this subsection (h). For purposes of rendering a final order pursuant to the Uniform Administrative Procedures Act, the bureau of TennCare is designated as the agency to review initial orders and issue final agency decisions. Orders issued by the bureau of TennCare shall have the effect of a final order pursuant to the Uniform Administrative Procedures Act.

(7) (A) Whenever an order issued by the bureau of TennCare pursuant to this part has become final, a notarized copy of the order may be filed in the office of the clerk of the chancery court of Davidson County.

(B) When filed in accordance with this subsection (h), a final order shall be considered as a judgment by consent of the parties on the same terms and conditions as those recited in the order. The judgment shall be promptly entered by the court. Except as otherwise provided in this subsection (h), the procedure for entry of judgment and the effect of the judgment shall be the same as provided in title 26, chapter 6.

(C) A judgment entered pursuant to this subsection (h) shall become final on the date of entry.

(D) A final judgment under this subsection (h) has the same effect, is subject to the same procedures and may be enforced or satisfied in the same manner as any other judgment of a court of record of this state.

(8) Any recovery under this subsection (h) in excess of the amounts paid to reimburse the bureau of TennCare for damages and costs and to other interested parties shall be paid to the attorney general and reporter to be used to investigate and prosecute health care fraud in the TennCare program.

(9) This subsection (h) is declared to be remedial in nature and shall be liberally construed to effectuate its purposes.



§ 71-5-184 - Service -- Limitations.

(a) A subpoena requiring the attendance of a witness at a trial or hearing conducted under § 71-5-183 may be served at any place in the United States.

(b) A civil action under § 71-5-183 may not be brought:

(1) More than six (6) years after the date on which the violation of § 71-5-182 is committed; or

(2) More than three (3) years after the date when facts material to the right of action are known or reasonably should have been known by the official of the state charged with responsibility to act in the circumstances, but in no event more than ten (10) years after the date on which the violation is committed, whichever occurs last.

(c) If the state elects to intervene and proceed with an action brought under § 71-5-183(b), the state may file its own complaint or amend the complaint of a person who has brought an action under § 71-5-183(b) to clarify or add detail to the claims in which the state is intervening and to add any additional claims with respect to which the state contends it is entitled to relief. For statute of limitations purposes, any such state pleading shall relate back to the filing date of the complaint of the person who originally brought the action, to the extent that the claim of the state arises out of the conduct, transactions, or occurrences set forth, or attempted to be set forth, in the prior complaint of that person.

(d) In any action brought under § 71-5-183, the state shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(e) Notwithstanding any other law, the Tennessee Rules of Criminal Procedure, or the Tennessee Rules of Evidence, a final judgment rendered in favor of the state in any criminal proceeding charging fraud or false statements, whether upon a verdict after trial or upon a plea of guilty or nolo contendere, shall stop the defendant from denying the essential elements of the offense in any action that involves the same transaction as in the criminal proceeding and that is brought under subsection (a) or (b) or § 71-5-183.



§ 71-5-185 - Venue.

Any action under § 71-5-183 may be brought in any judicial district in which the defendant or, in the case of multiple defendants, any one (1) defendant can be found, resides, transacts business, or in which any act proscribed by § 71-5-182 occurred. A summons as required by the Rules of Civil Procedure shall be issued by the appropriate district court and served at any place within or outside the United States.



§ 71-5-188 - Actuarial study of TennCare.

(a) The comptroller of the treasury may conduct an annual actuarial study of the medical assistance program and any participating managed care organizations. The final study, and the oral and written comments, shall be reported to the finance, ways and means committees of the senate and the house of representatives, the office of legislative budget analysis and the fiscal review committee of the general assembly on or before April 15 of each year.

(b) The study will include the state's assessment of the rates paid to its contracted managed care organizations and behavioral health organizations each year. Included in the analysis will be a review of payments for hospital providers for similar services for comparable populations in other state medicaid programs. The review will be considered in determining reasonable payment rates for hospital providers, including safety net hospitals providing essential and unduplicated services and sole community provider hospitals.

(c) In addition, the study shall include an analysis of actual provider costs. This analysis will be used to determine reasonable costs for comparison with the provider assumptions used in the study. Information used to compile this study shall be public information.

(d) Before reporting the final study to the committees of the general assembly, the comptroller of the treasury shall release a copy of the draft study to interested parties and hold a public hearing within thirty (30) days of release, in order to afford all interested persons or their representatives an opportunity to present facts, views or arguments relative to the draft study under consideration. The agency shall afford each interested person an opportunity to present facts, views or arguments in writing, whether or not the person had an opportunity to present them orally.



§ 71-5-189 - Accounting of TennCare funds.

The bureau of TennCare shall provide to the comptroller of the treasury on a quarterly basis an accounting of funds involved in the pharmacy rebate program, including a summary of bills and receipts.



§ 71-5-190 - TennCare prescription drug utilization review committee.

(a) In order to provide oversight of prescription drug utilization under the TennCare program, there is hereby created a TennCare prescription drug utilization review committee. The committee shall consist of: one (1) member of the house of representatives appointed by the speaker of the house; one (1) member of the senate appointed by the speaker of the senate; and two (2) pharmacists, two (2) physicians, two (2) representatives of managed care organizations, two (2) representatives of pharmaceutical companies and two (2) consumers, all of whom shall be appointed by the comptroller of the treasury. The TennCare bureau shall provide to the committee such information as the committee deems appropriate concerning the prescriptions made to TennCare enrollees who receive more than seven (7) prescriptions. The committee shall review such information and make recommendations to the health and welfare committee of the senate, the health committee of the house of representatives and the TennCare bureau concerning potential drug interactions, abuse of prescription drugs or other appropriate matters.

(b) (1) Non-legislative members of the committee shall serve without compensation, but they shall be entitled to reimbursement for all necessary expenses incurred in the performance of their duties, in accordance with the comprehensive state travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(2) Legislative members of the committee shall not receive from the state an expense allowance or mileage allowance paid solely in consideration for serving on or attending meetings of the committee; provided, that this subdivision (b)(2) shall at no time preclude a legislative member from receiving an expense allowance or mileage allowance otherwise payable to such member in connection with attending the general assembly.



§ 71-5-191 - Uniform TennCare claims process.

(a) (1) Not later than January 1, 2002, the commissioner of commerce and insurance, in consultation with the commissioner of health, shall develop and promulgate by rule a uniform TennCare claims process that contains standardized instructions for completing the form and creates standardized responses to questions and other information required on the form, for providers and managed care organizations participating in the TennCare program to use in the submission of claims by providers seeking payment. Each managed care organization, or its designee that participates in the TennCare program may participate in the development of such uniform claims process. The commissioner of commerce and insurance shall notify all such managed care organizations no less than ten (10) days prior to any and all meetings concerning the development of such claims process to enable such organizations to provide input on the development of such claims process. The uniform process shall require that managed care organizations participating in the TennCare program shall not deviate from the uniform process established by rule pursuant to this section, unless such deviation is specifically approved in writing by TennCare prior to any change being implemented that might result in a claim being rejected for payment. TennCare shall not approve any changes to standardized instructions that do not relate to using alternative codes to facilitate payment for delivered services. Compliance with this section shall be added as a component of the comptroller's annual audit. In addition, such managed care organizations shall be required to develop and implement procedures to ensure that health care providers are regularly informed and educated by the managed care organization regarding billing and claims processing procedures.

(2) Any managed care organization that fails to comply with this section shall be subject to the penalties set forth in § 56-32-116 or, in the alternative, § 56-32-120.

(3) Such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) If this section conflicts with any applicable federal waiver concerning medical assistance services delivered pursuant to chapter 5, part 1 of this title, then the commissioner of health is directed to seek an appropriate modification or amendment to such waiver to permit the implementation of this section.

(c) This section shall be construed so as to be consistent with the terms of any applicable federal waiver for the provision of medical assistance.



§ 71-5-192 - Information management system.

On or before January 1, 2004, a comprehensive, integrated information management system will be operational for the bureau of TennCare. Not less frequently than quarterly, the office of information resources in the department of finance and administration shall provide progress assessments concerning such system to the information systems council (ISC) and the fiscal review committee.



§ 71-5-193 - Children's mental health care -- Development of interagency projects and programs.

The department shall involve the council in the development of interagency projects and programs, whether state or federally funded, related to children's mental health care, except where otherwise prohibited by state or federal law.



§ 71-5-194 - Spend down eligibility for medical assistance.

On or before July 1, 2003, the department of human services shall make available on the department of human services' web page all rules, operating procedures and any other similar material relative to determining an individual's spend down eligibility for medical assistance under this chapter and the operating procedures and any other similar material necessary for a pharmacy to determine which prescriptions used to qualify the patient for TennCare through the spend down eligibility criteria are eligible to be billed to the TennCare program based on the effective date of eligibility for medical assistance.



§ 71-5-195 - Study on use of prescription drugs in nursing homes.

The comptroller of the treasury, in conjunction with any appropriate TennCare drug utilization review committees, shall study the use of prescription drugs in nursing homes and the costs of those prescription drugs for residents of nursing homes. The study shall examine prescription use overall, and shall focus on any practices that would improve the quality of resident care while reducing costs to the TennCare program. By January 1, 2005, the comptroller of the treasury shall deliver its report to the speakers of the respective houses of the general assembly.



§ 71-5-196 - Veterans education benefits.

Notwithstanding any other provision of this chapter, to the extent permitted by federal law, the value of federal veterans education benefits received by an applicant shall not be included as any form of income when making eligibility determinations for assistance under this part.



§ 71-5-197 - Authority over TennCare pharmacy purchases -- Confidential information -- Exemption from open meeting laws.

(a) The bureau of TennCare is authorized to remove pharmacy services from managed care organization (MCO) contracts and assume direct responsibility for all TennCare pharmacy purchases.

(b) The bureau of TennCare is authorized to implement, either independently or in combination with a state preferred drug list (PDL), cost saving measures for pharmaceutical services, including, but not limited to, tiered co-payments, reference pricing, prior authorization and step therapy requirements; provided, however, that any prior approval process shall, at a minimum, comply with 42 U.S.C. § 1396r-8(d)(5), which requires a response to a request for prior authorization within twenty-four (24) hours and further requires at least a seventy-two (72) hour supply of a covered outpatient drug in an emergency situation.

(c) The bureau of TennCare, through a state pharmacy benefit manager (PBM) or on its own, is authorized to negotiate supplemental manufacturer rebates for TennCare prescription drug purchases; provided, however, that when conducting such negotiations, the bureau or PBM, or both, shall utilize the average manufacturer's price (AMP) as defined in 42 U.S.C. § 1396r-8(k)(1) or any other recognized acceptable basis for negotiating rebates as the cost basis for the product.

(d) Notwithstanding any other law to the contrary, all information and documents containing trade secrets, proprietary information, rebate amounts for individual drugs or individual manufacturers, percent of rebate for individual drugs or individual manufacturers, and manufacturer's pricing that are contained in records of the TennCare bureau, the state of Tennessee and its agents shall be confidential and shall not be a public record for the purposes of title 10, chapter 7, part 5. Nothing in this subsection (d) shall be construed to prohibit the TennCare bureau and the state of Tennessee from disclosing the information covered by this subsection (d) to members of the state TennCare pharmacy advisory committee, who shall be deemed agents of the state of Tennessee for purposes of this subsection (d).

(e) Notwithstanding any other law to the contrary, those portions of meetings of the state TennCare pharmacy advisory committee at which information described in subsection (d) is disclosed for discussion are exempt from title 8, chapter 44.



§ 71-5-198 - Prescription drug program waiver.

(a) If necessary, the bureau of TennCare is authorized to seek a research and demonstration waiver under Section 1115 of the federal Social Security Act from the United States department of health and human services to create a TennCare prescription program, subject to funding by the general assembly and the terms and conditions imposed by the waiver.

(b) To the extent and only to the extent permitted by federal law or the terms of the waiver, the TennCare prescription program may provide a prescription benefit to individuals lacking prescription drug insurance coverage who meet criteria established by the bureau of TennCare and the general assembly in its annual appropriation bill.

(c) To the extent permitted by federal law and the TennCare waiver, the bureau of TennCare may implement, either independently or in combination with a state preferred drug list (PDL), cost saving measures for pharmaceutical services including, but not limited to, tiered co-payments, reference pricing, prior authorization, step therapy requirements, exclusion from coverage of drugs or classes of drugs, mandating the use of generic drugs, and mandating the use of therapeutic equivalent drugs.

(d) To the extent permitted by federal law or the terms of the waiver, the bureau of TennCare, through a state pharmacy benefit manager (PBM) or on its own, may negotiate manufacturer rebates for TennCare prescription drug purchases. The bureau of TennCare shall retain ultimate authority to negotiate or contract directly with a pharmaceutical manufacturer, in the interest of implementing rebates or other cost saving measures and for other purposes permitted by this section. Notwithstanding anything under Tennessee law to the contrary, the bureau's designation of a negotiating agent shall not infringe upon the state's ability to negotiate and contract directly with pharmaceutical manufacturers.

(e) To the extent permitted by federal law or the terms of the waiver, the bureau of TennCare may establish an open enrollment period based on appropriations from the general assembly.

(f) To the extent permitted by federal law or the terms of the waiver, the bureau of TennCare may contract with another department or a private entity to conduct an eligibility determination. The bureau or a contracted entity may implement an eligibility determination process to ensure participants comply with eligibility standards set by the bureau and the general assembly.

(g) As permitted by the waiver or federal law, program participants may purchase prescription drugs through pharmacies participating in the state network.

(h) To the extent permitted by federal law or the terms of the waiver, the bureau of TennCare may establish an enrollment fee to defray administrative expenses associated with the program.



§ 71-5-199 - State preferred drug list.

The bureau of TennCare may, in its sole discretion, adopt or amend a state preferred drug list (PDL). The adoption or amendment of a PDL, and the recommendations of the TennCare pharmacy advisory committee to the bureau are not agency actions and do not require rulemaking.






Part 2 - Community Clinics

§ 71-5-201 - Reimbursement for services -- Authorization.

(a) Any community or neighborhood health organization or clinic providing medical services to patients through the utilization of medical students presently enrolled in a medical school accredited by the Association of American Medical Colleges, licensed registered nurses, qualified physician assistants, or any combination of students, registered nurses, and physician assistants where such students, registered nurses, and physician assistants, are under the direction of a licensed physician or physicians, may receive payment for their per patient expenses, or portion of the expenses, which may include, but are not limited to, administrative expenses, overhead expenses, and salaries.

(b) Nothing contained within this section shall be construed to authorize or permit direct payment, by the state, of medicaid to any physician assistant.



§ 71-5-202 - Restrictions on services.

Medical services that are presently provided in specialized public health facilities as in tuberculosis hospitals, mental institutions, and institutions providing highly specialized inpatient care shall not be undertaken by the organizations and clinics covered by this part, and such services will be rendered under present statutes on a referral basis from such organizations and clinics.






Part 3 - Food Stamps

§ 71-5-301 - Short title.

This part may be cited as and shall be known as the "Food Stamp Act of 1971."



§ 71-5-302 - Purpose.

The purpose of this part is to provide for improved levels of nutrition among economically needy households through a cooperative federal-state program of food assistance to be operated in such counties of this state as may be certified by the department of human services and designated by the secretary of the United States department of agriculture, or its successor agency, to participate in the food stamp program in accordance with the requirements of Public Law 88-525, compiled in U.S.C. § 2011 et seq., and any amendments to that law or any other subsequently enacted federal statutes on the same subject.



§ 71-5-303 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Applicant" means any person who has applied for benefits under this part;

(2) "Area manager" means the director or manager of the county or area office of the department of human services;

(3) "Assistance" or "food assistance" means food stamp coupons, free food stamps or food purchase assistance that is issued or transferred by means of food coupons, food stamps, electronic benefits transfer processes or other means as determined by the department to an eligible household or low-income family pursuant to this part;

(4) "Commissioner" means the commissioner of human services;

(5) "County office" means the county office of the department of human services in the county where the applicant or recipient resides and in which county a food stamp program is currently in operation;

(6) "Department" means the department of human services;

(7) "Food coupons" or "food stamps" means obligations of the United States government issued or transferred by means of food coupons or food stamps to enable the purchase of food for the eligible household;

(8) (A) "Food stamp program or programs" includes the program that enables persons determined eligible for the provision of assistance by the governments of the United States or the state of Tennessee pursuant to this part, to purchase foodstuffs and includes food coupons, food stamps, electronic benefits transfer processes or other means as may be approved for this purpose by the department;

(B) The commissioner of human services shall have authority to establish a system for distribution of any benefits provided by this part by means of an electronic benefits transfer system or by such other means as the commissioner shall determine is appropriate;

(9) "Recipient" means any person who has been determined to be eligible to receive benefits under this part and who has received such benefits; and

(10) "Resident," for the purpose of this part, means any individual who is living within a county in this state in which a food stamp program is in operation, with the intent that such individual's permanent home be within the county, and not temporarily. The department shall adopt rules and regulations under which it shall make this determination; provided, that temporary absences from the state or county shall not cause a person to lose residential status.



§ 71-5-304 - Duties of department.

The department shall:

(1) Except for the responsibilities of the department of labor and workforce development regarding employment and employment training programs authorized under the Food Stamp Act of 1977, 7 U.S.C. § 2015, supervise the administration of the food stamp or food assistance program in this state for eligible recipients;

(2) Make uniform rules and regulations, not inconsistent with law, for carrying out and enforcing this part in an efficient, economical and impartial manner, to the end that the food stamp or food assistance program may be administered uniformly in all counties of this state that have been designated by the United States secretary of agriculture to participate in the food stamp or food assistance program and in which counties a food stamp or food assistance program is currently in operation;

(3) Establish state-wide standards for determining the amount of food stamp assistance or food assistance any person, household or family shall receive under this part;

(4) Cooperate with the secretary of the United States department of agriculture, or any federal officer or agency made successor to the department of agriculture, in any reasonable manner as may be necessary to qualify for federal aid for food stamp assistance or food assistance in conformity with this part, including the making of such reports in such form and containing such information as the secretary of agriculture, or any federal officer or agency made successor to the department of agriculture, may from time to time require, and comply with such provisions as such secretary may from time to time find necessary to assure the correctness and verification of such reports;

(5) Establish and enforce safeguards to prevent unauthorized disclosures or improper use of information contained in applications, reports of investigations, and correspondence in the individual case records of recipients of food coupons, food stamps or food assistance transferred electronically or by other means; and

(6) Adopt rules and regulations for the implementation of a sliding scale of benefit reduction for individuals receiving food coupons, food stamps or food assistance transferred electronically or by other means for six (6) months or longer in which benefits do not abruptly terminate when a recipient earns above a certain maximum amount, but instead, such benefits gradually lessen in increments of twenty-five percent (25%) of the individual's total benefit every three (3) months; provided, that no rules and regulations shall conflict with federal legislation or provide benefits exceeding federal maximum income guidelines, and no such rules and regulations shall be promulgated that shall cause a decrease or suspension of federal funding. This subdivision (6) shall take effect only to the extent that such provisions are consistent with federal laws and regulations governing the temporary assistance for needy families (TANF) and food stamp or food assistance programs and only to the extent federal financial participation under such programs is available therefor.



§ 71-5-305 - Eligibility requirements for assistance.

Assistance under this part shall be granted to any needy person, household or low-income family that meets the requirements set forth in federal statutes and such standards of need as may be established by the department or required by any subsequently enacted federal statute on the same subject.



§ 71-5-306 - Determination of amount of assistance.

The amount of assistance to which any person, household or family shall be entitled to receive in the form of food coupons, food stamps or food purchase benefits transferred electronically or by other means under this part shall be determined by measuring the income and resources of such person, household or family against the state-wide standards provided in § 71-5-304(3) and shall be approved by the area manager or the area manager's designated agent in accordance with the rules and regulations made by the department. Any amount of earned income required by federal statute to be exempt in determining need shall be exempt and shall not be considered as a resource in determining the amount of assistance to be paid to any person under this part.



§ 71-5-307 - Method of applying for assistance.

An applicant for assistance under this part, or a person acting in an applicant's behalf, shall file the application in the county office in the county wherein the applicant resides and in which county a food stamp program is currently in operation, in such manner and form as shall be prescribed by the department.



§ 71-5-308 - Investigation of applications -- Determination of eligibility.

(a) When an application for food stamp assistance is filed with the county office, the area manager, or a designated agent, shall promptly make or cause to be made such investigation as it may deem necessary. The object of such investigation shall be to ascertain facts supporting the application and such other information as may be required by the rules and regulations of the department. Upon the completion of such investigation, the area manager or the area manager's designated agent shall, within a reasonable period of time, determine eligibility.

(b) (1) Pursuant to the option granted the state by 21 U.S.C. § 862a(d), an individual convicted under federal or state law of a felony involving possession, use or distribution of a controlled substance shall be exempt from the prohibition contained in 21 U.S.C. § 862a(a) against eligibility for food stamp program benefits for such convictions, if such person, as determined by the department:

(A) (i) Is currently participating in a substance abuse treatment program approved by the department of human services;

(ii) Is currently enrolled in a substance abuse treatment program approved by the department of human services, but is subject to a waiting list to receive available treatment, and the individual remains enrolled in the treatment program and enters the treatment program at the first available opportunity;

(iii) Has satisfactorily completed a substance abuse treatment program approved by the department of human services; or

(iv) Is determined by a treatment provider licensed by the department of health, division of alcohol and drug abuse services, not to need substance abuse treatment according to TennCare guidelines; and

(B) Is complying with, or has already complied with, all obligations imposed by the criminal court, including any substance abuse treatment obligations.

(2) Eligibility based upon the factors in subdivision (b)(1) must be based upon documentary or other evidence satisfactory to the department, and the applicant must meet all other factors for program eligibility.

(3) Notwithstanding the provisions of subdivision (b)(1)(A) or (b)(1)(B) to the contrary, no person convicted of a Class A felony for violating a provision of title 39, chapter 17, part 4 shall be eligible for the exemptions provided by this subsection (b).



§ 71-5-309 - Appeal of determination of area manager.

If an application is not acted upon by the area manager or the area manager's designated agent within a reasonable time after the filing of the application, or is denied in whole or in part, or if an award of food stamp assistance is modified or cancelled under any provisions of this part, the applicant or recipient may appeal to the department in the manner and form prescribed by the department, and shall be afforded reasonable notice and opportunity for a fair hearing by the department. Written notice of a right to a fair hearing shall be given to each applicant and recipient at such time as any action concerning the amount of benefits awarded to the individual is taken or at the time a decision is made on an applicant's eligibility for such assistance.



§ 71-5-310 - Review of determinations of area managers.

The department may also, upon its own motion, review any decision of an area manager or an area manager's designated agent and may consider any application upon which a decision has not been made by the area manager or the area manager's designated agent within a reasonable time. The department may make such additional investigation as it may deem necessary, and shall make such decision on such application as in its opinion is justified and in conformity with this part. Applicants or recipients affected by such decisions of the department shall be notified of such decision in writing, and shall, upon request, be given reasonable notice and opportunity for a fair hearing by the department. All decisions of the department shall be binding upon the county involved and shall be complied with by the area manager or the area manager's designated agent.



§ 71-5-311 - Election of county to participate.

(a) Any county may elect to participate in the food stamp program by the adoption of a resolution by the county legislative body of the county, requesting certification by the department to the United States department of agriculture, or a successor agency, as to the county's eligibility to so participate in the program.

(b) Any county electing to participate in the program will be bound by all provisions of this part and the regulations issued pursuant to this part for so long as a food stamp program is in operation in the county.



§ 71-5-312 - Administration costs.

Cost of the administration of the food stamp program shall consist of a contribution from the federal government in an amount as provided by congress, and a contribution from the state amounting to one hundred percent (100%) of the administrative expenditures not provided through federal funds.



§ 71-5-313 - Receipt or transfer of property by recipient -- Notice required -- Recovery of excess payments.

If at any time during the certification for food stamp assistance, the recipient becomes possessed of any property, real or personal, or income in excess of the amount stated in the recipient's application for such assistance or transfers any of the recipient's property, real or personal, it shall be the duty of the recipient to immediately notify the area manager of the local county office of the department of the transfer, receipt or possession of such property or income. Any food stamp assistance paid after the recipient has come into possession of property, real or personal, or income, or, if it is determined that a recipient possessed property or income in an amount greater than that stated in the recipient's application, or has transferred any of the recipient's property, real or personal, that renders the recipient ineligible to receive such assistance under the rules and regulations of the department, the full amount of such assistance shall be recoverable in a suit by the state as a debt due the state.



§ 71-5-314 - Fraudulent receipt of food assistance -- Penalties -- Statute of limitations.

(a) A person commits an offense who, knowingly, obtains, or attempts to obtain, or aids, or abets any person to obtain, by means of a willfully false statement, representation, or impersonation, or by any other fraudulent means or in any manner not authorized by this part, or by the regulations or procedures issued or implemented by the department pursuant to this part, any food coupons, food stamps, or food assistance benefits provided by any electronic benefits transfer process, or any assistance provided pursuant to this part by any other means as determined by the department, to which such person is not entitled or of a greater value than that to which such person is entitled.

(b) A person commits an offense who, knowingly, in any manner not authorized by this part or the regulations or procedures implemented by the department pursuant to this part, presents for payment, or causes to be presented for payment, transfers, exchanges, sells, or otherwise uses, or aids or abets any person to present for payment, transfer, exchange, sell, or otherwise use any food coupons, food stamps or food assistance benefits, or any electronic benefits card, authorization or personal identification number, device or other thing or means issued or utilized for the purpose of providing temporary assistance benefits pursuant to this part electronically or otherwise.

(c) A person who receives food coupons, food stamps or food assistance benefits or any electronic benefits card, authorization or personal identification number, device or other thing or means issued or utilized for the purpose of providing food assistance benefits electronically or otherwise, knowing them to have been presented for payment, transferred, exchanged, sold or otherwise used in any manner not authorized by this part or the regulations or procedures implemented by the department pursuant to this part, commits an offense.

(d) An offense under this section is a Class E felony if the value of such food stamps, food coupons, or food assistance sought to be obtained, or that is obtained, is one hundred dollars ($100) or more, and upon conviction of the offense, such person shall be sentenced for such offense as provided by law, or shall be fined not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), or both; and, if the food stamps, food coupons, or food assistance sought to be obtained, or that is obtained, is of a value less than one hundred dollars ($100), such person commits a Class A misdemeanor and shall be sentenced or fined, or both, as provided by law.

(e) In addition to or in lieu of any of the penalties in this section, the court may order that such person be disqualified from participation in the food coupon, food stamp or food assistance program for twelve (12) months for the first offense, twenty-four (24) months for the second offense, and permanently for the third offense. Disqualification pursuant to this section of any adult from eligibility for assistance under this part shall not operate to disqualify or suspend the eligibility of an innocent adult or child of the disqualified person's family.

(f) The department shall enclose a copy of the penalties provided in this section one (1) time, in notice form, to each recipient of assistance pursuant to this part and post a notice to such effect in noticeable places in each of its assistance offices.

(g) In addition to any of the penalties in this section, any person convicted of any offense specified in subsection (a), (b) or (c) shall be ordered to make restitution in the total amount found to be the value of the food coupons, food stamps or food assistance that form the basis for the conviction. In the event any person ordered to make restitution pursuant to this section is found to be indigent and, therefore, unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

(h) Notwithstanding any other law to the contrary, prosecutions for any of the offenses specified in subsection (a), (b) or (c) shall be commenced within four (4) years after the commission of the offense. For purposes of this subsection (h), any such offense that is based upon a willful failure to report information as required by law is considered a continuing offense until such information is reported.

(i) (1) In addition to any criminal provisions provided by this section, the department is authorized to address intentional program violations or overpayments in the food assistance program through any administrative means, including, but not limited to, settlement of such violations or overpayments by a written agreement with recipients or by the provision of administrative hearings pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, and federal regulations.

(2) The department is authorized to initiate legal action to collect all overpayments and all payments made due to intentional program violations or fraud in the food assistance program.



§ 71-5-315 - Veterans education benefits.

Notwithstanding any other provision of this chapter, to the extent permitted by federal law, the value of federal veterans education benefits received by an applicant shall not be included as any form of income when making eligibility determinations for assistance under this part.






Part 4 - Energy Assistance

§ 71-5-401 - Administration by department of human services.

(a) (1) The department of human services shall administer any funding received under the federal low-income energy assistance and weatherization programs, any other federal funds for energy assistance or energy conservation for residential units and any state funds appropriated to the department for purposes of providing to eligible persons energy assistance and residential weatherization as defined by federal law or regulation. To meet the goal of the American Recovery and Reinvestment Act of 2009, P.L. 111-5, the department shall ensure that there are qualified contractors and contracting firms, energy auditors and auditing firms and energy inspectors and inspection firms qualified to provide weatherization services and products.

(2) Administration in accordance with state plan approved by federal government or state law.

(A) The department shall administer the low-income energy assistance and weatherization programs in accordance with the state plan for each program as approved by the federal government for any federal funding, and in accordance with any state law for any state funding provided for such assistance.

(B) The state plan approved by the federal government governing the expenditure of federal funds for such programs shall supersede any state law or regulations that are inconsistent with the approved state plan.

(3) Rulemaking authority.

(A) The department has the power to promulgate any necessary regulations to administer the low-income energy assistance and weatherization programs pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(B) If necessary to provide for the immediate expenditure of any emergency low-income energy assistance or weatherization funds in the event of any severe energy crisis or disaster as declared by the governor, or to provide timely assistance under any funding criteria that require the expenditure of such funds under any short-term funding program, the department shall have authority to promulgate any necessary regulations to implement the provision of such assistance by emergency rule; provided, that any permanent rules shall be promulgated pursuant to the Uniform Administrative Procedures Act.

(b) (1) The department may allocate to the residential weatherization program any funds received for energy assistance under the federal low-income energy assistance program or from any other federal energy assistance fund up to the maximum amount permitted by federal law.

(2) Any separate state funding for energy assistance shall be allocated as authorized in the annual appropriations act.

(c) Notwithstanding any state law or regulation to the contrary, the department may provide residential weatherization assistance at any percentage of the federal income poverty level that is permitted by federal law.

(d) Benefit levels shall be determined based upon those prescribed by federal law.



§ 71-5-402 - Veterans education benefits.

Notwithstanding any other provision of this chapter, to the extent permitted by federal law, the value of federal veterans education benefits received by an applicant shall not be included as any form of income when making eligibility determinations for assistance under this part.






Part 5 - Pharmaceutical Connection Program

§ 71-5-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Department" means the department of finance and administration; and

(2) "Manufacturer-sponsored prescription drug assistance program" means a program offered by a pharmaceutical manufacturer, through which the manufacturer provides a drug or drugs to eligible persons at no charge or at a discounted cost.



§ 71-5-502 - Establishment of pharmaceutical connection program.

(a) The Tennessee pharmaceutical connection program is established to help the uninsured in accessing all manufacturer-sponsored prescription drug assistance programs and other programs for which they may qualify, including, but not limited to, medicare part D prescription drug coverage.

(b) The department shall administer the program and shall utilize a toll-free number and website as the point of contact for those eligible to participate in the program.



§ 71-5-503 - Assistance by department of finance and administration -- Volunteer assistance -- Assistance in development of program.

(a) The department shall provide assistance as authorized by this part. The assistance provided shall include:

(1) Assisting persons in identifying and accessing manufacturer-sponsored prescription drug assistance programs for which those persons are or may be eligible;

(2) Assisting persons in applying for manufacturer-sponsored prescription drug assistance programs for which those persons are or may be eligible;

(3) Disseminating information about available programs that can provide assistance with obtaining prescription drugs at a lower cost; and

(4) Assisting persons in comparing medicare part D drug plans, and in applying for the plan best suited to those person's needs.

(b) (1) The department may seek and receive voluntary moneys, including grants and gifts, to assist with the implementation of the Tennessee pharmaceutical connection program.

(2) The department shall include, within the development of the program, the assistance of foundations, independent and chain community pharmacists, volunteers, state agencies, community groups, area agencies on aging, corporations, hospitals, physicians, and any other entity that can further the intent of the program.



§ 71-5-504 - Notification about program to pharmaceutical companies -- Opportunity for companies to submit information about assistance programs offered by companies.

The department shall notify pharmaceutical companies doing business in Tennessee of the Tennessee pharmaceutical connection program, and shall offer pharmaceutical companies the opportunity to submit information to the department about any pharmaceutical assistance programs the pharmaceutical companies offer, the drugs covered by such programs, and all information required for application to the programs.



§ 71-5-505 - Strategies to improve access to prescription drugs.

The department may implement additional strategies, subject to available resources, to improve access to prescription drugs for persons who have no or inadequate health insurance, or other resources for the purchase of medically necessary prescription drugs.



§ 71-5-506 - Annual report.

The department shall prepare and submit an annual report on the operations of the Tennessee pharmaceutical connection program to the governor, the speaker of the senate and the speaker of the house of representatives.



§ 71-5-507 - Entitlement not created by program.

The program established in this part is not, nor does it any way create, an entitlement.






Part 6 - Federal Matching Funds

§ 71-5-601 - Legislative intent.

It is the intent of the general assembly that, in order to maximize the medical care available to Tennesseans who are uninsurable but for the availability of Access Tennessee, federal matching funds should be identified and any applicable federal waiver should be negotiated that would enable the state to provide additional benefits or to provide subsidies to assist with payment of premiums or copayments to persons who are eligible for the Access Tennessee program or to any subset of persons who are eligible for the Access Tennessee program, including individuals with incomes below two hundred percent (200%) of the federal poverty level. It is the intent of the general assembly that any funds expended pursuant to this part in the future shall be administered in conformity with the federal determination of budget neutrality that was made in 2002 with respect to coverage of uninsurable adults under the TennCare waiver and in conformity with any federal waiver that shall be obtained in the future.



§ 71-5-602 - Federal waiver authority for matching funds.

The commissioner is directed to identify, apply for and negotiate for federal waiver authority for matching funds to support the provision of coverage under this part, which may include innovative approaches and solutions, which may include, but are not limited to, support for health insurance subsidies.



§ 71-5-603 - Rules and regulations.

The commissioner may adopt any rules that are necessary and proper to implement this part, including, but not limited to, any rules or regulations necessary to identify, apply for and negotiate a federal waiver. The rules may be promulgated as emergency rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 7 - Annual Coverage Assessment Act of 2015 [Effective until June 30, 2016.]

§ 71-5-701 - Short title. [Effective until June 30, 2016.]

This part shall be known and may be cited as the "Annual Coverage Assessment Act of 2015."



§ 71-5-702 - Part definitions. [Effective until June 30, 2016.]

As used in this part, unless the context otherwise requires:

(1) "Annual coverage assessment" means the annual assessment imposed on covered hospitals as set forth in this part;

(2) "Annual coverage assessment base" is a covered hospital's net patient revenue as shown in its medicare cost report for its fiscal year that ended during calendar year 2008, on file with the centers for medicare and medicaid services (CMS) as of September 30, 2009, subject to the following qualifications:

(A) If a covered hospital does not have a full twelve-month medicare cost report for 2008 on file with CMS as of September 30, 2009, but does have a full twelve-month medicare cost report for 2008 on file as of September 30, 2010, the twelve-month medicare cost report for 2008 on file with CMS as of September 30, 2010, will be the annual coverage assessment base;

(B) If a covered hospital does not have a full twelve-month medicare cost report on file with CMS for 2008, but does have a medicare cost report on file with CMS for 2009, that medicare cost report will be the annual coverage assessment base. If the covered hospital's 2009 medicare cost report is for a partial year only, the net patient revenue in the medicare cost report shall be annualized to determine the hospital's annual coverage assessment base;

(C) If a covered hospital was first licensed in 2010 or later and did not replace an existing hospital, the annual coverage assessment base is the covered hospital's projected net patient revenue for its first full year of operation as shown in its certificate of need application filed with the health services and development agency. If the hospital has a medicare cost report on file with CMS, the hospital's initial cost report on file with CMS shall be the base for the hospital assessment. If the hospital does not have an initial cost report on file with CMS but does have a complete twelve-month joint annual report filed with the department of health, the net patient revenue from the twelve-month joint annual report shall be the annual coverage assessment base;

(D) If a covered hospital was first licensed in 2010 or later and replaced an existing hospital, the annual coverage assessment base shall be the predecessor hospital's net patient revenue as shown in its medicare cost report for its fiscal year that ended during calendar year 2008, on file with CMS as of September 30, 2009, subject to the qualifications of subdivisions (2)(A) and (B);

(E) If a covered hospital is not required to file an annual medicare cost report with CMS, then the hospital's annual coverage assessment base shall be its net patient revenue for the fiscal year ending during calendar year 2008 or the first fiscal year that the hospital was in operation after 2008 as shown in the covered hospital's joint annual report filed with the department of health; and

(F) If a covered hospital's fiscal year 2008 medicare cost report is not contained in the centers for medicare and medicaid services' healthcare cost report information system file dated September 30, 2009, and does not meet any of the other qualifications listed in subdivisions (2)(A)-(E), then the hospital shall submit a copy of the hospital's 2008 medicare cost report to the bureau of TennCare in order to allow for the determination of the hospital's net patient revenue for the state fiscal year 2015-2016 annual coverage assessment;

(3) "Bureau" means the bureau of TennCare;

(4) "CMS" means the federal centers for medicare and medicaid services;

(5) "Controlling person" means a person who, by ownership, contract, or otherwise, has the authority to control the business operations of a covered hospital. Indirect or direct ownership of ten percent (10%) or more of a covered hospital shall constitute control;

(6) "Covered hospital" means a hospital licensed under title 33 or title 68, as of July 1, 2015, except an excluded hospital;

(7) "Excluded hospital" means:

(A) A hospital that has been designated by CMS as a critical access hospital;

(B) A mental health hospital owned by the state of Tennessee;

(C) A hospital providing primarily rehabilitative or long-term acute care services;

(D) A children's research hospital that does not charge patients for services beyond that reimbursed by third-party payers; and

(E) A hospital that is determined by the bureau of TennCare as eligible to certify public expenditures for the purpose of securing federal medical assistance percentage payments;

(8) "Medicare cost report" means CMS-2552-96, the cost report for electronic filing of hospitals, for the period applicable as set forth in this section; and

(9) "Net patient revenue" means the amount calculated in accordance with generally accepted accounting principles for hospitals that is reported on Worksheet G-3, Column 1, Line 3, of the medicare cost report, excluding long-term care inpatient ancillary revenues.



§ 71-5-703 - Annual coverage assessment for fiscal year 2015-2016. [Effective until June 30, 2016.]

(a) There is imposed on each covered hospital licensed as of July 1, 2015, an annual coverage assessment for fiscal year (FY) 2015-2016 as set forth in this part.

(b) The annual coverage assessment imposed by this part shall not be effective and validly imposed until the bureau has provided the Tennessee Hospital Association with written notice that includes:

(1) A determination from CMS that the annual coverage assessment is a permissible source of revenue that shall not adversely affect the amount of federal financial participation in the TennCare program;

(2) Approval from CMS for the distribution of the full amount of additional payments to hospitals to offset unreimbursed TennCare costs as set forth in § 71-5-705(d)(2); and

(3) Full implementation of hospital payment rate variation corridors as defined in subdivision (b)(3)(C) established by the state's actuary and approved by the TennCare bureau for payments by managed care organizations to hospitals for services provided to TennCare enrollees as follows:

(A) Immediately upon July 1, 2015, the bureau shall implement provisions in its contractor risk agreements (CRAs) with all managed care organizations requiring payment rates for each hospital in the aggregate from all managed care organizations with which the hospital has network contracts to be no less than the minimum levels or more than the maximum levels set forth in subdivision (b)(3)(B). Compliance with these standards shall be in place no later than September 30, 2015, and shall be determined on the basis of the totality of all rates for the hospital by all managed care organizations in the aggregate with which it has a network contract, rather than on the basis of rates for a hospital under a network contract with an individual managed care organization. Managed care organizations shall not enter into or maintain a single case agreement or contract with any hospital that authorizes or requires rates for the hospital that do not conform to the hospital payment variability standards set forth in this subdivision (b)(3)(A);

(B) On and after September 30, 2015, the minimum and maximum levels for aggregate rates to hospitals for services to TennCare enrollees shall be based on the percentages of each hospital's FFY 2011 medicare allowable reimbursement set forth in subdivision (b)(3)(C). Compliance with these minimum and maximum payment rates shall be determined on the basis of the totality of payments to a hospital for services to TennCare enrollees from all managed care organizations with which the hospital has a network contract. The variation corridors established by this subdivision (b)(3) are for the purpose of limiting the amount of variation in the rates paid by TennCare managed care organizations to hospitals, and this subdivision (b)(3) shall not be construed as creating a right by a hospital to receive actual reimbursement in the aggregate from all TennCare managed care organizations at levels within the variation corridors;

(C) (i) For routine, nonspecialized inpatient services the minimum level is fifty percent (50%), and the maximum level is eighty percent (80%);

(ii) For outpatient services the minimum level is one hundred percent (100%), and the maximum level is one hundred four percent (104%);

(iii) For cardiac surgery services the minimum level is thirty percent (30%), and the maximum level is eighty percent (80%);

(iv) For specialized neonatal services the minimum level is four percent (4%), and the maximum level is one hundred eighty percent (180%); and

(v) For other specialized services the minimum level is thirty percent (30%), and the maximum level is one hundred sixty percent (160%);

(D) By July 1, 2015, the bureau shall promulgate and maintain rules implementing the requirements of this subdivision (b)(3), these rules to include:

(i) Provisions defining the categories of hospital services to which the levels set forth in subdivision (b)(3)(C) apply;

(ii) A description of the claims data that will be used to determine compliance with this subdivision (b)(3);

(iii) The process by which the bureau, with assistance from its actuary, will verify that all agreements or contracts between managed care organizations and hospitals on September 30, 2015, and thereafter comply with the hospital payment rate variability standards set forth in this subdivision (b)(3)(D); and

(iv) Such other provisions as are necessary to carry out the requirements of this subdivision (b)(3). Notwithstanding any other law, the bureau is authorized to exercise emergency rulemaking authority to the extent necessary to meet the requirements of this subdivision (b)(3)(D).

(c) The general assembly intends that the proceeds of the annual coverage assessment not be used as a justification to reduce or eliminate state funding to the TennCare program. The annual coverage assessment shall not be effective and validly imposed if the coverage or the amount of revenue available for expenditure by the TennCare program in FY 2015-2016 is less than:

(1) The governor's FY 2015-2016 recommended budget level; plus

(2) All annual appropriations made by the general assembly to the TennCare program for FY 2015-2016, except to the extent new federal funding is available to replace funds that are appropriated as described in subdivision (c)(1) and that are above the amount that the state receives from CMS under the regular federal matching assistance percentage.

(d) (1) (A) (i) The general assembly intends that the proceeds of the annual coverage assessment not be used as justification for any TennCare managed care organization (MCO) to implement across-the-board rate reductions to negotiated rates with covered or excluded hospitals or physicians in existence on July 1, 2015.

(ii) For those rates in effect on July 1, 2015, the bureau shall include provisions in the managed care organizations' contractor risk agreements that prohibit the managed care organizations from implementing across-the-board rate reductions to covered or excluded network hospitals or physicians either by category or by type of provider.

(iii) The requirements of (d)(1)(A)(ii) shall also apply to services or settings of care that are ancillary to a covered or excluded hospital or physician's primary license, but shall not apply to reductions in benefits or reimbursement for such ancillary services if the reductions:

(a) Are different from those items being restored in § 71-5-705(d); and

(b) Have been communicated in advance of implementation to the general assembly and the Tennessee Hospital Association.

(B) (i) For purposes of this subsection (d), services or settings of care that are ancillary to a covered or excluded hospital or physician's primary license shall include all services where the physician or covered or excluded hospital, including a wholly owned subsidiary or controlled affiliate of a covered or excluded hospital or hospital system, holds more than a fifty percent (50%) controlling interest in such ancillary services or settings of care, but shall not include any other ancillary services or settings of care. For across-the-board rate reductions to ancillary services or settings of care, the bureau shall include appropriate requirements for notice to providers in the managed care organizations' contractor risk agreements.

(ii) For purposes of this subsection (d), services or settings of care that are "ancillary" means, but is not limited to, ambulatory surgical facilities, outpatient treatment clinics or imaging centers, dialysis centers, home health and related services, home infusion therapy services, outpatient rehabilitation, or skilled nursing services.

(iii) For purposes of this subsection (d), "physician" includes a physician licensed under title 63, chapter 6 or chapter 9, and a group practice of physicians that hold a contract with a managed care organization.

(2) This subsection (d) does not preclude good faith negotiations between managed care organizations and covered or excluded hospitals, hospital systems, and physicians on an individualized, case-by-case basis, nor is this subsection (d) intended by the general assembly to serve as justification for Tennessee managed care organizations, covered or excluded hospitals, hospital systems, or physicians to unreasonably deny any party the ability to enter into such individualized, case-by-case good faith negotiations. Such good faith negotiation necessarily implies mutual cooperation between the negotiating parties and may include, but is not limited to, the right to terminate contractual agreements, the ability to modify negotiated rates, pricing, or units of service, the ability to alter payment methodologies, and the ability to enforce existing managed care techniques or to implement new managed care techniques.

(3) This subsection (d) shall not preclude the full implementation of the requirements set forth in § 71-5-703(b)(3).

(4) Notwithstanding any other provision of this subsection (d), if CMS mandates a TennCare program change or a change is required by state or federal law that impacts rates, and that change is required to be implemented by the MCOs in accordance with their contracts, or if the annual coverage assessment becomes invalid, then nothing in this part shall prohibit the managed care organizations from implementing any rate changes as may be mandated by the bureau or by state or federal law.



§ 71-5-704 - Amount and payment of assessment -- Penalties for late payments -- Actions to collect delinquent assessments -- Refunds in event of invalid assessment. [Effective until June 30, 2016.]

(a) The annual coverage assessment established for this part shall be four and fifty-two hundredths percent (4.52%) of a covered hospital's annual coverage assessment base.

(b) The annual coverage assessment shall be paid in equal quarterly installments, with the first quarterly payment due on the fifteenth day of the first month of the first quarter of the state fiscal year after the bureau has obtained the determination and approval from CMS described in § 71-5-703(b). Subsequent installments shall be due on the fifteenth day of the first month of the three (3) successive calendar quarters following the calendar quarter in which the first installment is due.

(c) To facilitate collection of the annual coverage assessment, the bureau shall send each covered hospital, at least thirty (30) days in advance of each quarterly payment due date, a notice of payment along with a return form developed by the bureau. Failure of a covered hospital to receive a notice and return form, however, shall not relieve a covered hospital from the obligation of timely payment. The bureau shall also post the return form on its web site.

(d) Failure of a covered hospital to pay a quarterly installment of the annual coverage assessment, when due, shall result in an imposition of a penalty of five hundred dollars ($500) per day until such installment is paid in full.

(e) If a covered hospital ceases to operate after July 1, 2015, and before July 1, 2016, the hospital's total annual coverage assessment shall be equal to its annual coverage assessment base multiplied by a fraction, the denominator of which is the number of calendar days from July 1, 2015, until July 1, 2016, and the numerator of which is the number of days from July 1, 2015, until the date the board of licensing healthcare facilities has recorded as the date that the hospital ceased operation.

(f) If a covered hospital ceases operation prior to payment of its full annual coverage assessment, then the person or persons controlling the hospital as of the date the hospital ceased operation shall be jointly and severally responsible for any remaining annual coverage assessment installments and unpaid penalties associated with previous late payments.

(g) If a covered hospital fails to pay a quarterly installment of the annual coverage assessment within thirty (30) days of its due date, the bureau shall report such failure to the department that licenses the covered hospital. Notwithstanding any other law, failure of a covered hospital to pay a quarterly installment of the annual coverage assessment or any refund required by this part shall be considered a license deficiency and grounds for disciplinary action as set forth in the statutes and rules under which the covered hospital is licensed.

(h) In addition to the action required by subsection (g), the bureau is authorized to file a civil action against a covered hospital and its controlling person or persons to collect delinquent annual coverage assessment installments, late penalties, and refund obligations established by this part. Exclusive jurisdiction and venue for a civil action authorized by this subsection (h) shall be in the chancery court for Davidson County.

(i) (1) If any federal agency with jurisdiction over this annual coverage assessment determines that the annual coverage assessment is not a valid source of revenue or that the methodology for distribution of the additional payments to hospitals from the annual coverage assessment is not valid after an installment has been collected, or if there is a reduction of the coverage and funding of the TennCare program contrary to § 71-5-703(c), or if the requirements of § 71-5-703(b) are not fully satisfied, or if one (1) or more managed care organizations impose rate reductions contrary to § 71-5-703(d), then:

(A) The bureau shall refund to covered hospitals all installment payments previously collected within forty-five (45) days of such event;

(B) No subsequent installments of the annual coverage assessment shall be due and payable; and

(C) Covered hospitals that received payments pursuant to § 71- 5-705(d)(2) shall refund all such payments to the bureau within forty-five (45) days of the event, or shall establish a payment plan that has been approved by the bureau within forty-five (45) days of such event.

(2) Upon a determination being made pursuant to subdivision (i)(1), the bureau shall then have authority to make necessary changes to the TennCare budget to account for the loss of the annual coverage assessment revenue.

(j) A covered hospital or an association, the membership of which includes thirty (30) or more covered hospitals, shall have the right to file a petition for declaratory order pursuant to § 4-5-223 to determine if there has been a failure to satisfy one (1) of the conditions precedent to the valid imposition of the annual coverage assessment.

(k) A covered hospital may not increase charges or add a surcharge based on, or as a result of, the annual coverage assessment.

(l) Notwithstanding any other provision of this part, if the bureau receives notification from CMS of the determination and approval set forth in § 71-5-703(b), and if the determination and approval have retroactive effective dates, then:

(1) Quarterly annual coverage assessment payments that become due by application of the retroactive determination date from CMS shall be paid to the bureau within thirty (30) days of the bureau notifying the Tennessee Hospital Association that CMS has issued the determination; and

(2) Quarterly payments to covered hospitals required by § 71-5-705(d)(2) that become due by application of the retroactive approval date from CMS shall be paid within fifteen (15) days of the bureau notifying the Tennessee Hospital Association that CMS has issued such approval.



§ 71-5-705 - Maintenance of coverage trust fund. [Effective until June 30, 2016.]

(a) The funds generated as a result of this part shall be deposited in the maintenance of coverage trust fund created by § 71-5-160, the existence of which is continued as provided in subsection (b). The fund shall not be used to replace any monies otherwise appropriated to the TennCare program by the general assembly or to replace any monies appropriated outside of the TennCare program.

(b) The maintenance of coverage trust fund shall continue without interruption and shall be operated in accordance with § 71-5-160 and this section.

(c) The maintenance of coverage trust fund shall consist of:

(1) All annual coverage assessments received by the bureau; and

(2) Investment earnings credited to the assets of the maintenance of coverage trust fund.

(d) Monies credited or deposited to the maintenance of coverage trust fund, together with all federal matching funds, shall be available to and used by the bureau only for expenditures in the TennCare program and shall include the following purposes:

(1) Expenditure for benefits and services under the TennCare program that would have been subject to reduction or elimination from TennCare funding for FY 2014-2015, except for the availability of one-time funding for that year only, as follows:

(A) Replacement of eight percent (8%) reduction in covered and excluded hospital and professional reimbursement rates described in the governor's FY 2015-2016 recommended budget;

(B) Maintenance of essential access hospital payments to the maximum allowed by CMS under the TennCare waiver of at least one hundred million dollars ($100,000,000);

(C) Maintenance of payments to critical access hospitals to achieve reimbursement of full cost of benefits provided to TennCare enrollees up to ten million dollars ($10,000,000);

(D) Maintenance of reimbursement to offset critical access charity costs up to six million dollars ($6,000,000);

(E) Maintenance of payments for graduate medical education of at least fifty million dollars ($50,000,000);

(F) Maintenance of reimbursement for medicare part A crossover claims at the lesser of one hundred percent (100%) of medicare allowable or the billed amount;

(G) Funding to increase the rates for the lowest-paid hospitals to reduce the amount of variation in TennCare hospital rates for the same or similar services;

(H) Avoidance of any coverage limitations relative to the number of hospital inpatient days per year or annual cost of inpatient services for a TennCare enrollee;

(I) Avoidance of any coverage limitations relative to the number of nonemergency outpatient visits per year for a TennCare enrollee;

(J) Avoidance of any coverage limitations relative to the number of physician office visits per year for a TennCare enrollee;

(K) Avoidance of coverage limitations relative to the number of laboratory and diagnostic imaging encounters per year for a TennCare enrollee;

(L) Maintenance of coverage for occupational therapy, physical therapy, and speech therapy services; and

(M) Making Medicaid-disproportionate-share hospital payments at the maximum amount authorized by the federal Social Security Act for FY 2014-2015 or expanded essential access hospital (EAH) payments if approved by CMS;

(2) (A) Solely from the annual coverage assessment payments received by the bureau, payments to covered hospitals to offset losses incurred in providing services to TennCare enrollees as set forth in this subdivision (d)(2);

(B) Each covered hospital shall be entitled to payments for FY 2014-2015 of a portion of its unreimbursed cost of providing services to TennCare enrollees. Unreimbursed TennCare costs are defined as the excess of TennCare cost over TennCare net revenue as reported on Schedule E, items (A)(1)(c) and (A)(1)(d) from the hospital's 2013 joint annual report filed with the department of health. TennCare costs are defined as the product of a facility's cost-to-charge ratio times TennCare charges. The amount of the payment to covered hospitals shall be no less than forty-seven and sixty-four hundredths percent (47.64%) of unreimbursed TennCare cost for all hospitals licensed by the state, excluding state-owned hospitals;

(C) The payments required by this subdivision (d)(2) shall be made in four (4) equal installments. Each installment payment shall be made by the third business day of four (4) successive calendar quarters, with the first calendar quarter to be the calendar quarter in which the annual coverage assessment is first levied in accordance with § 71-5-704. The bureau shall provide to the Tennessee Hospital Association a schedule showing the quarterly payments to each hospital at least seven (7) days in advance of the payments;

(D) The payments required by this subdivision (d)(2) may be made by the bureau directly to the hospitals, or the bureau may transfer the funds to one (1) or more managed care organizations with the direction to make payments to hospitals as required by this subsection. The payments to a hospital pursuant to this subdivision (d)(2) shall not be considered part of the reimbursement to which a hospital is entitled under its contract with a TennCare managed care organization;

(3) Refunds to covered hospitals based on the payment of annual coverage assessments or penalties to the bureau through error, mistake, or a determination that the annual coverage assessment was invalidly imposed; and

(4) (A) Solely from funds remaining in the trust fund as of June 30, 2015, payments, and expenditures in the TennCare program as follows:

(i) Up to seven million eight hundred eight thousand three hundred dollars ($7,808,300) to replace up to one percent (1%) reduction in covered and excluded hospital and professional reimbursement rates described in the governor's FY 2015-2016 recommended budget;

(ii) Up to the total amount of six million dollars ($6,000,000) to increase the reimbursement of covered and excluded hospitals and of professionals by five percent (5%) for services provided to enrollees covered by TennCare Select until the CoverKids population moves from the TennCare Select network to an MCO environment;

(iii) In the total amount of five hundred eighty-seven thousand dollars ($587,000) to maintain reimbursement at the emergency care rate for nonemergent care to children aged twelve (12) to twenty-four (24) months to avoid the reduction described in the governor's FY 2015-2016 recommended budget; and

(iv) In the total amount of two million ninety-seven thousand nine hundred dollars ($2,097,900) to the TennCare bureau to offset the elimination of the provision in the TennCare managed care contractor risk agreements for hospitals as follows:

"CRA 2.12.9.60-Specify in applicable provider agreements that all providers who participate in the federal 340B program give TennCare MCOs the benefit of 340B pricing;"

(B) Expenditures authorized under this subdivision (d)(4) shall be in addition to expenditures otherwise authorized under subdivisions (d)(1)-(3).

(e) If a hospital closes or changes status from a covered hospital to an excluded hospital and consequently reduces the amount of the annual coverage assessment to the extent that the amount is no longer sufficient to cover the total cost of the items included in subsection (d), the payments for these items may be adjusted by an amount equal to the shortfall, including the federal financial participation. The items to be adjusted and the amounts of the adjustments shall be determined by the bureau in consultation with hospitals.

(f) The bureau shall modify the contracts with TennCare managed care organizations and otherwise take action necessary to assure the use and application of the assets of the maintenance of coverage trust fund, as described in subsection (d).

(g) The bureau shall submit requests to CMS to modify the medicaid state plan, the contractor risk agreements, or the TennCare II Section 1115 demonstration project, as necessary, to implement the requirements of this part.

(h) At quarterly intervals beginning September 1, 2015, the bureau shall submit a report to the finance, ways and means committees of the senate, and the house of representatives, to the health and welfare committee of the senate and to the health committee of the house of representatives, which report shall include:

(1) The status, if applicable, of the determination and approval by CMS set forth in § 71-5-703(b) of the annual coverage assessment;

(2) The balance of funds in the maintenance of coverage trust fund; and

(3) The extent to which the maintenance of coverage trust fund has been used to carry out this part.

(i) No part of the maintenance of coverage trust fund shall be diverted to the general fund or used for any purpose other than as set forth in this part.



§ 71-5-706 - Expiration of part -- Surviving rights and obligations. [Effective until June 30, 2016.]

This part shall expire on June 30, 2016; provided, however, that the following rights and obligations shall survive such expiration:

(1) The authority of the bureau to impose late payment penalties and to collect unpaid annual coverage assessments and required refunds;

(2) The rights of a covered hospital or an association of covered hospitals to file a petition for declaratory order to determine whether the annual coverage assessment has been validly imposed; and

(3) The existence of the maintenance of coverage trust fund and the obligation of the bureau to use and apply the assets of the maintenance of coverage trust fund; and

(4) The obligation of the bureau to implement and maintain the requirements of § 71-5-703(b)(3).






Part 8 - Annual Coverage Assessment Act of 2014 [Repealed]

§ 71-5-801 - [Repealed.]

HISTORY: Acts 2014, ch. 877, § 1; repealed by terms of former § 71-5-806, effective June 30, 2015.



§ 71-5-802 - [Repealed.]

HISTORY: Acts 2014, ch. 877, § 1; repealed by terms of former § 71-5-806, effective June 30, 2015..



§ 71-5-803 - [Repealed.]

HISTORY: Acts 2014, ch. 877, § 1; repealed by terms of former § 71-5-806, effective June 30, 2015..



§ 71-5-804 - [Repealed.]

HISTORY: Acts 2014, ch. 877, § 1; repealed by terms of former § 71-5-806, effective June 30, 2015..



§ 71-5-805 - [Repealed.]

HISTORY: Acts 2014, ch. 877, § 1; repealed by terms of former § 71-5-806, effective June 30, 2015..



§ 71-5-806 - [Repealed.]

HISTORY: Acts 2014, ch. 877, § 1; repealed by its own terms, effective June 30, 2015.






Part 9 - Poverty Reduction Plan

§ 71-5-901 - Commissioner of human services to conduct study of poverty.

The commissioner of human services shall complete a study of poverty in Tennessee, including its implications and potential solution strategies with feedback from departments, agencies, and selected non-governmental organizations serving the affected populations. Such departments, agencies and organizations shall include, but not be limited to the following:

(1) Department of children's services;

(2) Department of health;

(3) The bureau of TennCare;

(4) Department of economic and community development;

(5) The Tennessee commission on children and youth;

(6) The Tennessee commission on aging and disability;

(7) The Room in the Inn program of Middle Tennessee;

(8) The Catholic Charities in Tennessee;

(9) The Area Relief Ministries of Jackson, Tennessee;

(10) The Second Harvest Food Bank of Tennessee;

(11) The Neighborhood Christian Center of Memphis, Tennessee; and

(12) The Regional Interfaith Alliance of Jackson, Tennessee.



§ 71-5-902 - Poverty reduction plan.

(a) The poverty reduction plan shall:

(1) Assess the current and future impact of poverty on the residents of Tennessee;

(2) Examine the existing barriers, services and resources addressing the needs of persons living in poverty and their families; and

(3) Develop a proposed strategy to mobilize the state response to the poverty crisis;

(b) The poverty reduction plan shall include an examination of the following in its assessment and recommendations:

(1) A determination of the economic and human impact of poverty in this state;

(2) A review of the remedies to reduce the number of individuals and families living in poverty in this state;

(3) Information to be utilized as potential legislative remedies for consideration in the one hundred ninth general assembly; and

(4) Needed state policies or responses, including directions for the provision of clear and coordinated services and support to persons living in poverty and strategies to address any identified gaps in services.



§ 71-5-903 - Deadline for submission of findings and recommendations.

(a) The commissioner and other departments, agencies and selected non-governmental organizations conducting the study shall hold a public meeting and utilize technological means to gather feedback on the recommendations from the general public and from persons and families affected by poverty.

(b) The department shall submit its findings and recommendations to the governor and the general assembly in the form of a state anti-poverty plan by January 15, 2015.






Part 10 - Nursing Home Assessment Trust Fund

§ 71-5-1001 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Account" means the nursing home assessment trust fund created under this part;

(2) "Bureau" means the bureau of TennCare;

(3) "Commencement date" means the later of July 1, 2014, or the date when the bureau has received the necessary federal approval to implement the assessment described in this part and implements the provisions of the nursing home assessment trust fund;

(4) "Continuing care retirement community" means an entity or organization that offers on a single campus setting a continuum of services and facilities for each resident including single and congregate dwellings, assisted living units, and nursing facility services, pursuant to a contract between a resident and a provider by which the resident pays a fee for the right to occupy a space in a designated facility and to receive continuing care for life. Entities or organizations defined in this part shall have a minimum ratio of independent/assisted living beds to nursing facility beds of one-to-one;

(5) "Fiscal year" (FY) means the twelve-month period beginning July 1st and ending June 30th of each calendar year;

(6) "Fund" as used in this part shall mean the nursing home assessment trust fund created under this part;

(7) "Medicaid" has the same meaning as "medical assistance" as defined in § 71-5-103;

(8) "Medicare resident day" means a resident day funded under 42 U.S.C. Chapter 7 (Title XVIII of the Social Security Act) commonly referred to as the Medicare program Parts A-D;

(9) "Net patient service revenue" means gross inpatient revenues from services provided to nursing home patients less reductions from gross inpatient revenue resulting from an inability to collect payment of charges. Inpatient care revenue excludes non-patient care revenue such as beauty and barber, vending income, interest and contributions, revenues from the sale of meals and all outpatient revenues. Reductions from gross revenue include bad debts, contractual adjustments, uncompensated care, discounts and adjustments and other revenue deductions;

(10) "Nursing facility" means any entity defined as a nursing home under § 68-11-201 and licensed under title 68 by the department of health;

(11) "Resident day" means a calendar day of care provided to a nursing home resident, including the day of admission and excluding the day of discharge; provided, that one (1) resident day shall be deemed to exist when admission and discharge occur on the same day; and

(12) "Upper payment limit" means the limitation established pursuant to 42 C.F.R. 447.272 that disallows federal matching funds when state medicaid agencies pay certain classes of nursing care facilities an aggregate amount for services furnished by that class of nursing care facilities that would exceed the amount that would be paid under medicare payment principles.



§ 71-5-1002 - Legislative intent -- Creation of nursing home assessment trust fund.

(a) It is declared to be the legislative intent that every person is exercising a taxable privilege who engages in the business of providing nursing home care. The assessment fee imposed by this part shall be in addition to all other privilege taxes.

(b) The nursing home assessment trust fund is created. The general assembly intends that the proceeds of the annual assessment not be used as a justification to reduce or eliminate the state funding to the TennCare program. The fund shall not be used to replace any moneys otherwise appropriated to the TennCare program by the general assembly.

(c) The trust fund shall consist of:

(1) Amounts collected or received by the bureau from nursing home assessments under this part;

(2) Investment earnings credited to the assets of the nursing home assessment trust fund. The state treasurer shall invest amounts deposited within the account in accordance with law, and all investment earnings shall be credited back to the fund; and

(3) Any penalties levied in conjunction with the administration of this part.

(d) The trust fund is created for the purpose of receiving funds as specified in this section. Collected assessment funds shall be used to secure federal matching funds available through the state medicaid plan.

(e) All revenue collected pursuant to this part shall be deposited in the nursing home assessment trust fund.

(f) All nursing home annual assessment fee payments made by nursing homes under this section and received by this state; all investment earnings credited to the nursing home annual assessment fee payments; any interest and penalties paid under this section by any nursing home; and all funds generated by federal matching payments made relative to the nursing home annual assessment fee shall be available to and used by the bureau of TennCare for the sole purpose of providing payment to nursing homes.

(g) No part of the nursing home annual assessment fee payments made by nursing homes under this section and received by this state; the investment earnings credited to the nursing home annual assessment fee payments; the interest and penalties paid under this section by any nursing home; or the funds generated by federal matching payments made relative to the nursing home annual assessment fee shall be used for any purpose other than providing payment to nursing homes.

(h) The fund shall be used exclusively for the following purposes:

(1) To make expenditures for nursing facility services under the TennCare program for FY 2015-2016 at the full rates for the specified fiscal year as set in accordance with § 71-5-105(a)(3)(B)-(D), that would have been subject to reduction by the bureau of TennCare for FY 2015-2016, except for the availability of one-time funding for that year only. Payment of full rates to restore a rate reduction from the bureau of TennCare as described in this section shall be satisfied only by the money available in the fund described in this section and before making any other payments from the fund;

(2) To make medicaid payments for nursing facility services which exceed the amount of full nursing home medicaid rates, as calculated in accordance with the approved state medicaid plan in effect on July 1, 2014, including but not limited to a supplemental transitional payment to nursing facilities for the transition to an acuity based reimbursement system;

(3) To provide funding for the implementation of that acuity-based reimbursement system upon implementation of an acuity-based reimbursement system, that shall include at a minimum a quality performance component for nursing facility services and a nursing rate component. The nursing rate component shall be adjusted by the average medicaid case-mix of the facility utilizing the Skilled Nursing Facility (SNF) Prospective Payment System (PPS) Resource Utilization Group-Version 4 (RUG-IV), 48-Grouper model; and

(4) To pay nursing home covered services covered for medicaid beneficiaries within medicare upper payment limits, as negotiated with the bureau. The upper payment limit of all nursing homes shall be calculated by the bureau using the higher of the cost based or prospective payment system approach in accordance with 42 C.F.R. 447.272.

(i) Any funds remaining in the nursing home assessment trust fund after payments are made as provided for in subsection (h) shall remain in the trust fund as a reserve for future uses consistent with subsection (h). If the funds in the nursing home assessment trust fund are insufficient to meet all the purposes established in § 71-5-1004(b), the bureau of TennCare shall not be required to procure additional funding from other sources to make the payments noted in § 71-5-1004(b), but instead shall be permitted to reduce all payments on a pro rata basis so as not to exceed the amounts held at any time in the nursing home assessment trust fund.



§ 71-5-1003 - Payment of assessments -- Determination of rate -- Time for payment.

(a) Each nursing home shall pay the nursing home assessment in monthly installments to the account in accordance with this part.

(b) The aggregated amount of assessments for all nursing facilities during a fiscal year shall not be less than the amount necessary to fund the provisions of this part or exceed the maximum amount that may be assessed pursuant to the indirect guarantee threshold as established pursuant to 42 C.F.R. 433.68(f)(3)(i). The bureau shall determine the assessment rate prospectively for the applicable fiscal year on a per-resident-day basis, exclusive of medicare resident days. The per-resident day assessment rate shall be established pursuant to subsection (c). The bureau shall promulgate rules for facility reporting of non-medicare resident days and for payment of the assessment.

(c) The aggregated amount of assessments for all nursing facilities from July 1, 2015, through June 30, 2016, shall equal four and three-quarters percent (4.75%) of the net patient service revenue. For any nursing home licensed on July 1, 2015, the annual assessment for each nursing facility shall be determined as follows:

(1) Any licensed nursing home that is licensed on July 1, 2015, for fifty (50) beds or fewer shall pay an assessment rate equal to three percent (3%) of net patient service revenue, divided by all non-medicare days. The facility shall pay the per diem rate for each of its non-medicare days;

(2) Any licensed nursing home that on July 1, 2015, operates as part of a continuing care retirement community shall pay an assessment rate equal to three percent (3%) of net patient service revenue, divided by all non-medicare days. The facility shall pay the per diem rate for each of its non-medicare days;

(3) Any licensed nursing home providing fifty thousand (50,000) or greater medicaid patient days for the twelve (12) months ending December 31 of the prior year shall pay an assessment of two thousand two hundred twenty-five dollars ($2,225) per licensed bed per year. The facility shall pay the per bed rate on all beds licensed as of July 1 of each year. This annual nursing home assessment fee and/or the high-volume medicaid threshold can be modified if necessary to meet the redistribution test of 42 CFR 433.68(e)(2);

(4) Any nursing facility that is initially licensed and commences operations after July 1, 2015, shall pay in FY 2015-2016 a prorated assessment equal to two thousand two hundred twenty-five dollars ($2,225) per licensed bed per year, prorated to accrue from the date the nursing facility became certified to participate in TennCare. The change in ownership of an existing licensed facility shall not meet the requirements of this subdivision (c)(4);

(5) Any licensed nursing home not meeting the criteria of subdivisions (c)(1)-(4) shall pay an equal annual per facility assessment at such amounts necessary to ensure that the aggregated amount of assessments for all nursing facilities from July 1, 2015, through June 30, 2016, shall equal four and three-quarters percent (4.75%) of the net patient service revenue; and

(6) Any facility that ceases to be licensed by the department of health shall not be required to pay assessment fees accruing after the date of its licensure termination.

(d) Each nursing home shall pay its nursing home annual assessment fee as set forth in subsection (c) in equal quarterly installments due on the fifteenth day following the end of each quarter.

(e) Nursing homes shall not create a separate line-item charge on the bill reflecting the assessment.

(f) The annual assessment imposed by this part shall not be effective and validly imposed until the bureau:

(1) Has provided to the Tennessee Health Care Association written notice that includes a determination from the Centers for Medicare and Medicaid Services (CMS) that the annual assessment is a permissible source of revenue that shall not adversely affect the amount of federal financial participation in the TennCare program; and

(2) Has provided evidence that the bureau of TennCare will implement an acuity-based reimbursement methodology for nursing facility care developed in consultation with the Tennessee Health Care Association.



§ 71-5-1004 - Supplement transitional payments by TennCare to nursing facilities -- Allocation of funds.

(a) Upon enactment of the assessment fee pursuant to this part, the bureau of TennCare shall make increased payments to nursing facilities for FY 2015-2016 as part of a transition to a full acuity-based reimbursement system.

(b) (1) During FY 2015-2016, the bureau of TennCare shall make a supplemental transitional payment to nursing facilities for the transition to an acuity-based reimbursement system, which exceeds the amount of nursing home medicaid rates, in the aggregate, as calculated in accordance with the approved state medicaid plan in effect on July 1, 2015.

(2) The total aggregated amount of funds available for this supplemental payment shall be equal to the difference between:

(A) The aggregated amount of nursing home trust fund assessments scheduled to be paid by all nursing homes during FY 2015-2016; and

(B) The total amount of nursing home privilege tax paid by all nursing homes during FY 2013-2014.

(c) The supplemental transitional payments shall be allocated as follows, in consultation with the Tennessee Health Care Association:

(1) Thirty-five percent (35%) allocated in the same manner as the 2014 acuity payment;

(2) Thirty-five percent (35%) allocated strictly based on medicaid day-weighted CMI score;

(3) Twenty-six percent (26%) allocated based on quality measures adopted by the bureau of TennCare and the Tennessee Health Care Association; and

(4) Four percent (4%) allocated to fund full payment of nursing facility reimbursement rates as set forth in § 71-5-1002(h)(1), and administrative costs associated with systems development, which shall be used to implement an electronic cost report submission system and online process for facilities to submit data needed to support the new acuity-based reimbursement system.



§ 71-5-1005 - Bureau to seek federal approvals if necessary -- Bureau authorized to adopt rules and regulations to implement part.

(a) The bureau shall seek necessary federal approval in the form of state plan amendments in order to implement this part, if it determined such approvals are necessary.

(b) The bureau is authorized to adopt rules and regulations necessary to implement this part or obtain approval of the state plan amendments.



§ 71-5-1006 - Penalties for late payment -- Payment plan -- Proceedings before board -- Waiver of penalties -- Fees in abeyance.

(a) If any part of any assessment fee imposed by § 71-5-1003 is not paid on or before the due date, a penalty of five percent (5%) of the amount due shall at once accrue and be added to such assessment fee. Thereafter, on the first day of each month during which any part of any assessment fee or any prior accrued penalty remains unpaid, an additional penalty of five percent (5%) of the then unpaid balance shall accrue and be added to such assessment fee or prior accrued penalty. Payment shall be deemed to have been made upon date of deposit in the United States mail.

(b) The bureau of TennCare may for good cause approve an alternative payment plan, as long as full payment of the assessment fee plus any penalties are made. So long as the facility is current with payment of the current assessment and any authorized payment plan approved by the bureau of TennCare, no further penalties will be applied. Any payments after a penalty is assessed under this section shall be credited first to unpaid assessment amounts rather than to penalty amounts, beginning with the most delinquent installment.

(c) If a nursing home is more than ninety (90) days delinquent in paying an installment of its annual nursing home assessment fee or becomes delinquent on an approved payment plan, the bureau of TennCare shall initiate proceedings before the board for licensing health care facilities (board), in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, so that the board may suspend admissions to the facility or otherwise direct the facility to pay the assessment fee and any accrued penalties in full within a prescribed period of time. If the facility does not pay the assessment fee and any accrued penalties in full within the prescribed period of time as directed by the board, the board shall suspend admissions to the facility. Any suspension of admissions imposed according to this section shall immediately be lifted following the full payment of the assessment fee and any accrued penalties by the facility. If full payment of the assessment fee and any accrued penalties is not paid within sixty (60) days from the first day of the suspension of admissions, the bureau of TennCare shall be authorized to initiate proceedings before the board in accordance with the Uniform Administrative Procedures Act so that the board may consider the revocation of the facility's license.

(d) The board may waive, in whole or in part, any penalty imposed under this section upon a determination that there is good cause for such a waiver. A board waiver shall excuse the payment of that penalty amount but shall not excuse payment of any assessments.

(e) (1) Any facility that is delinquent on the payment of its nursing home annual assessment fee as provided for in § 68-11-216 as of July 16, 2014, must establish a payment plan as provided for in this section.

(2) If a facility has established a payment plan concerning the delinquency that has been approved by the bureau of TennCare by August 15, 2014, all fees and penalties imposed by this section shall not be imposed so long as the facility is current with its payment plan, and no interest shall accrue on any balance unpaid as of July 1, 2014.

(3) If a facility has not established a payment plan approved by the bureau of TennCare by August 15, 2014, the bureau shall have the authority to recoup the amount of any supplemental transitional payments as provided for in § 71-5-1004(b)(2)(A)-(C) (now (c)(1)-(3)), and such amounts shall be applied to reduce the unpaid balance of any nursing home assessment fees owed by the facility.

(f) Any licensed facility that changes its licensure status to inactive status pursuant to § 68-11-206(b) shall be entitled to request that its nursing home annual assessment fee be held in abeyance until such time as the facility returns to active status, at which time the facility shall resume payment of the annual assessment fee that was held in abeyance. During the abeyance because of inactive status, the facility shall not be determined to be delinquent pursuant to this section. Nothing in this subsection (f) shall operate to excuse any licensee from the payment of its nursing home annual assessment fee.



§ 71-5-1007 - Requirements for nursing homes participating in medicaid program -- Penalties for noncompliance -- Waiver of penalties.

For the purposes of this part, any nursing home participating in the medicaid program shall file cost reports in accordance with the rules adopted by the bureau. Any nursing home participating in the medicaid program that does not adopt the uniform classification of accounts, or other acceptable accounting methods as shall be established by the rules of the bureau, in consultation with the comptroller of the treasury and the Tennessee Health Care Association, or does not submit cost data as required by the bureau, shall be assessed a penalty of one hundred dollars ($100) for each day such provider is not in compliance with this section. The bureau may waive, in whole or in part, any penalty upon a determination that there is good cause for such a waiver. The penalty imposed by this section shall supersede any penalty imposed under § 12-4-304.



§ 71-5-1008 - Oversight authority of fiscal review committee.

The fiscal review committee shall review and have oversight of the implementation of this part and the nursing home assessment trust fund.



§ 71-5-1009 - Enactment of part does not excuse payment of assessment fee.

Enactment of this part and any amendments to this part shall not operate to excuse the monthly installment payment of any nursing home assessment fee due prior to July 1, 2015.



§ 71-5-1010 - Termination of fee -- Suspension of assessment.

(a) The nursing home annual assessment fee established by this part shall terminate on June 30, 2016.

(b) The assessment imposed by this part shall be suspended if the bureau attempts to utilize the money in the account for any use other than permitted by this part.

(c) Any assessment fee obligation imposed by § 71-5-1003 shall be suspended to the extent that, and for the period that receipt of the assessment fee by the state results in, a corresponding reduction in federal financial participation under Title XIX of the federal Social Security Act, compiled in 42 U.S.C. § 1396 et seq.



§ 71-5-1011 - Alternative assessment if bureau has not received necessary approvals from Centers for Medicare and Medicaid Services prior to July 1, 2015.

(a) If the bureau of TennCare has not received the necessary approvals from the centers for medicare and medicaid services (CMS) to impose this annual assessment prior to July 1, 2015, or cannot administratively implement the provisions of §§ 71-5-1002 and 71-5-1003 prior to July 1, 2015, the assessment fee shall be set pursuant to subsection (b) until the necessary approvals are obtained.

(b) Upon the occurrence of the conditions described in subsection (a), the amount of the assessment fee shall be set at and uniformly applied to all beds licensed as nursing home beds by this state on July 1, 2015, for the fiscal year following that date at the rate of four and one-half percent (4.5%) of net patient service revenue divided pro rata among all facilities. Licensed facilities that are owned or operated by an agency of this state are not excluded from paying the assessment fee. There shall be no exclusions, deductions or adjustments applied to the assessment fee of any licensed facility different from any other such facility. Beds licensed after July 1, 2015, shall pay a prorated amount of the annual assessment fee for the fiscal year following such date; provided, that no such assessment fee shall be due to the extent that the beds licensed after July 1, 2015, were the result of the transfer of such beds from one (1) licensed facility to another licensed facility, where the transferor facility had already paid the full amount of the assessment fee on such beds, or where the transferor facility agrees to continue to pay the monthly installments due with respect to such beds. The installments are due on the fifteenth day of each following month beginning August 15, 2015, for the July 2015 installment and ending with a final payment on the fifteenth of the month following the commencement date.

(c) The penalties authorized under § 71-5-1006 shall apply to delinquencies arising under this section.

(d) This section shall have no effect after the commencement date set by § 71-5-1001.






Part 12 - Families First Councils

§ 71-5-1201 - Establishment.

The commissioner of human services shall appoint a group of citizens in each county of the state to be known as the families first council, whose duty it shall be to assist persons on the temporary assistance program under chapter 3 of this title, in their county to move from public assistance to self-sufficiency. The council shall also provide business and industry with information regarding the program and shall seek feedback regarding operation of the program.



§ 71-5-1202 - Membership -- Compensation -- Meetings -- Rules and regulations.

(a) (1) The members of the families first councils shall be appointed for a term of two (2) years and shall be eligible to succeed themselves. The number of members of the families first council in each county shall be determined by the commissioner of human services after considering the recipient population and general population and potential job opportunities in a particular county.

(2) The membership shall be determined by the commissioner of human services, but at least sixty percent (60%) of the membership shall be composed of persons actually engaged in business or industry, and shall further consist of one (1) member who shall be a community religious leader, one (1) member who shall be a person actively engaged in advocacy for low income families, one (1) member who shall be a recipient of temporary assistance and one (1) member who shall be the department of human services area manager for the area. The area manager shall convene meetings no less frequently than once per quarter. The remaining member or members shall be appointed without regard to occupation.

(b) Members shall serve without compensation or reimbursement.

(c) The council shall meet as soon as possible after its appointment and organize by electing from among its membership a chair, a vice chair and a secretary.

(d) To the extent possible, the council's makeup should reflect the ethnic and gender composition of the service population.



§ 71-5-1203 - Inventory and coordination of services and opportunities.

The council shall work in cooperation with the local office of the departments of human services and labor and workforce development and other state and local agencies to ascertain what services are available to help temporary assistance recipients become self-sufficient and to endeavor to assure that such services are well coordinated. The council shall also determine what job opportunities exist for such individuals and actively solicit the cooperation of local business and industry and the professions in trying to place such persons in gainful employment.



§ 71-5-1204 - Cooperation by state entities.

The departments of human services and labor and workforce development and other state and local agencies are authorized and directed to cooperate to the fullest extent possible with such councils and each other so that the purpose of this part may be accomplished.






Part 13 - Grant Assistance Program for Nursing Home Care

§ 71-5-1301 - Creation of grant assistance program.

There is hereby created a grant assistance program to provide financial support for eligible individuals residing in nursing homes licensed by the state, which individuals do not have their nursing home care paid for, in whole or in part, by a federal, state or combined federal-state medical care program.



§ 71-5-1302 - Eligibility.

To be eligible to apply for a grant assistance payment under this part, an individual must meet the following qualifications:

(1) The individual must have resided or be residing, after June 30, 1992, in a facility licensed by the state as a nursing home. Residents in facilities certified as intermediate care facilities for the mentally retarded are not eligible; and

(2) For each day for which grant assistance is sought, the individual's nursing home care must not have been paid for, in whole or in part, by a federal, state or combined federal-state medical care program.



§ 71-5-1303 - Application for payment -- Nursing home certification to department.

(a) An application for grant assistance program payments must be made by the individual or such individual's legally authorized representative on forms prescribed by regulations of the department of health. Such forms shall include a certification of the individual's annual income for the calendar year immediately preceding the beginning of the state fiscal year during which grant assistance will be requested, and such certification shall be made by the individual or individual's legally authorized representative.

(b) Following the application, the nursing home shall provide, following the provision of service, but not less than monthly, on forms prescribed by the department, a certification to the department indicating the number of days the individual resided in the nursing home during the preceding month, the per day expense for care at the facility during that period and the source or sources of payment to defray the expense. Application information and monthly certification information is subject to verification by the department.



§ 71-5-1304 - Processing of applications -- Funding -- Determination of grant.

Applications shall be processed by the department on a first come, first served basis and are subject to the amount annually appropriated for this program in the general appropriations act. Based on the application, the department shall calculate a projected annual nursing home expense for the individual, which shall be the average per diem nursing home expense for the days claimed times three hundred sixty-five (365) days. The projected annual nursing home expense shall be deducted from the prior year's annual income certified by the patient. The remainder shall be the adjusted annual income for purposes of this grant. The amount of the daily grant shall be determined as follows:

(1) The amount of the payments made pursuant to this part shall be based upon adjusted annual income;

(2) Adjusted annual income for the purposes of determining eligibility must not exceed three hundred fifty percent (350%) of the federal poverty guidelines for an individual as published annually by the United States department of health and human services for determining medicaid eligibility;

(3) Individual payments under this part for adjusted annual incomes ranging from zero dollars ($0.00) to an amount calculated to be one hundred eighty-five percent (185%) of the individual poverty guidelines is six dollars and fifty cents ($6.50) per day;

(4) Maximum individual payments under this part for adjusted annual incomes ranging from one hundred eighty-six percent (186%) to three hundred fifty percent (350%) of the individual poverty guidelines are not to exceed six dollars ($6.00) per day, as determined by rules and regulations promulgated by the commissioner of health in order to meet the sums annually appropriated for this program.



§ 71-5-1305 - Grant payments.

Grant payments under this part shall be made to the individual monthly and forwarded to such person at the place of such individual's residence. Grant payments are non-assignable and payable only to the individual or such individual's legally authorized representative, which shall not be the nursing home.



§ 71-5-1306 - Rules and regulations.

The department of health is authorized to promulgate regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as necessary to implement this part. Notwithstanding any other law, the commissioner of health is authorized to promulgate such initial rules as emergency rules pursuant to § 4-5-208.



§ 71-5-1307 - [Repealed.]

HISTORY: Acts 1992, ch. 954, § 1; repealed by Acts 2012, ch. 673, § 5, effective July 1, 2012.



§ 71-5-1308 - Administration of part.

The department of health is authorized to administer this part, including, but not limited to, the ability to contract with other state agencies or entities to make payments or verify income as required by this part.



§ 71-5-1309 - Funding.

This part shall have no application unless funding is specifically provided for and included in the general appropriations act. During any fiscal year, payments under this part shall not exceed the level of funding specifically provided for such purposes within the general appropriations act.



§ 71-5-1310 - Total annual income -- Certification of income.

The amount of total annual income certified by an individual in order to qualify for a grant pursuant to this part shall include income from all sources. The certification of income by the resident shall be subject to verification by the department in its discretion.



§ 71-5-1311 - Veterans education benefits.

Notwithstanding any other provision of this chapter, to the extent permitted by federal law, the value of federal veterans education benefits received by an applicant shall not be included as any form of income when making eligibility determinations for assistance under this part.






Part 14 - Long-Term Care Community Choices Act of 2008

§ 71-5-1401 - Short title.

This part shall be known and may be cited as the "Long-Term Care Community Choices Act of 2008."



§ 71-5-1402 - Objectives of long-term care system.

(a) The long-term care system shall recognize that aging is not a disease, but rather a natural process that often includes increasing needs for assistance with daily living activities. To the maximum extent possible and appropriate, the system shall be based on a model of care delivery that acknowledges that services delivered in home and community-based settings are not primarily medical in nature, but rather support services that will provide needed assistance with activities of daily living and that will allow persons to age in place in their homes and communities.

(b) The long-term care system shall also recognize that persons who are elderly or who have physical disabilities, or both, are more likely to have chronic health care conditions and to need preventive, acute and chronic health care services in order to promote healthy living and improve quality of life. The system shall be designed to focus on the needs of the whole person, with coordination of care across the continuum to ensure that medical, behavioral and non-medical long-term care support needs are met.

(c) The long-term care system shall promote independence, choice, dignity and quality of life for elderly or people with physical disabilities, or both, who need long-term care supports and services and shall include consumer-directed options that offer more choices regarding the kinds of long-term care services people need, where they are provided and who will deliver them, with appropriate mechanisms to ensure accountability for taxpayer funds.

(d) The long-term care system shall be designed to reduce fragmentation and to offer a seamless approach to meeting people's needs, including one-stop shopping for information, counseling and assistance regarding long-term care programs in order to support informed decision making, simplified eligibility processes and one-stop shopping for all of the different kinds of services a person may need.

(e) The long-term care system shall recognize and value the critical role of the family and other caregivers in meeting the needs of the elderly and people with physical disabilities and shall offer services such as caregiver training, adult daycare and respite that wrap around the natural support network in order to keep it in place, thereby delaying or preventing the need for more expensive institutional care.

(f) The long-term care system shall deliver needed supports and services in the most integrated setting appropriate and cost-effective way possible in order to utilize available funding to serve as many people as possible in home and community settings.

(g) The long-term care system shall utilize a global budget for all long-term care services for persons who are elderly or who have physical disabilities that allows funding to follow the person into the most appropriate and cost-effective long-term care setting of their choice, resulting in a more equitable balance between the proportion of medicaid long-term care expenditures for institutional, i.e., nursing facility, services and expenditures for home and community-based services and supports. The bureau of TennCare shall report to the general assembly and shall make available to interested persons a separate accounting of long-term care expenditures for nursing facility services and home and community-based services made under the CHOICES long-term health care program including prior fiscal year actual expenditures and projected current fiscal year expenditures no later than February 1 of each year. Projected upcoming fiscal year expenditures and the percentage of nursing facility services and home and community-based services relative to total expenditures for CHOICES long-term health care program shall be provided by June 30 of each year.

(h) The long-term care system shall offer a continuum of long-term care services that includes an expanded array of home and community-based options, including community-based residential alternatives to institutional care for persons who can no longer live alone, and that also includes nursing facility services as an integral part of the long-term care continuum for persons with the highest levels of need.

(i) The long-term care system shall include a comprehensive quality approach across the entire continuum of long-term care services and settings that promotes continuous quality improvement and that focuses on customer perceptions of quality, with mechanisms to ensure ongoing feedback from persons receiving care and their families in order to immediately identify and resolve issues and to improve the overall quality of services and the system.



§ 71-5-1403 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Budget allowance" means the amount of money that can be directed, utilizing the services of a fiscal intermediary, by a medicaid-eligible long-term care member participating in this consumer-directed care option, to pay for home and community-based long-term care services defined under the medicaid state plan or any federal waivers or amendments thereto that are necessary to meet the member's long-term care needs and to delay or prevent institutionalization. The budget allowance shall be based on the results of a functional assessment performed by a qualified entity and the availability of family and other caregivers who can help provide needed support, and when combined with the cost of home health services and private duty nursing in the home or other community-based setting, cannot exceed the cost of institutional care;

(2) "Commissioner" means the commissioner of finance and administration or the commissioner's designee;

(3) "Cost-effective" means that the total cost of services provided to an eligible elderly or physically disabled adult in the home or other community-based setting does not exceed the cost of reimbursement for institutional care in a nursing facility. The total cost of services shall include the cost of home health services and private duty nursing, as well as home and community-based long-term care services provided pursuant to the medicaid state plan or any federal waiver or amendments thereto;

(4) "Fiscal intermediary" means an entity with whom the commissioner or a contractor responsible for the coordination of medicaid primary, acute and long-term care services has contracted to help a member participating in this consumer-directed care option manage the member's budget allowance. The fiscal intermediary will manage all payments to providers and paid caregivers for specified home and community-based services on behalf of the member, process employment and tax information as applicable, review records to ensure accuracy and provide full accountability for all expenditures made on behalf of each participating member;

(5) "Qualified entity" means an entity with which the commissioner has contracted to assess the needs of persons determined medically eligible for long-term care services and to develop care plans to address their identified needs. Such entity shall have the expertise and capacity to timely perform these services and shall not provide any direct long-term care service which may create a conflict of interest. A managed-care organization performing care coordination services under this part shall be a qualified entity only to the extent that appropriate regulatory and contractual safeguards are in place to help ensure that such assessment and care plan development processes are fair, objective and consistent with the needs of the individual and the individual's family caregivers, as applicable; and

(6) "Rebalance" means reaching a more equitable balance between the proportion of medicaid long-term care expenditures used for institutional, i.e., nursing facility, services and those used for home and community-based services and supports under the medicaid state plan or federal waivers or amendments to the medicaid state plan or federal waivers.



§ 71-5-1404 - Development and implementation of a statewide fully integrated risk-based long-term care system.

(a) The commissioner shall develop and implement a statewide fully integrated risk-based long-term care system that integrates medicaid-reimbursed primary, acute and long-term care services, building in strong consumer protections and aligning incentives to ensure that the right care is delivered in the right place at the right time. The long-term care system shall rebalance the overall allocation of funding for medicaid-reimbursed long-term care services by expanding access to and utilization of cost-effective home and community-based alternatives to institutional care for medicaid-eligible individuals. The system may include, subject to the availability of funding in each year's appropriations bill, expansion of Programs of All Inclusive Care for the Elderly (PACE) sites in additional major metropolitan areas of the state.

(b) The commissioner shall ensure that comprehensive, person-centered care coordination across all medicaid primary, acute and long-term care services is a central component of the integrated long-term care system and the contractor risk agreement. A qualified entity shall conduct a comprehensive individualized assessment of needs in accordance with protocols developed by the commissioner, and shall develop a care plan with active participation of the member and family or other caregivers that addresses the identified needs and builds on and does not supplant family and other caregiving supports. The entity responsible for care coordination shall cost-effectively implement the care plan, assure coordination and monitoring of all medicaid primary, acute and long-term care services to assist individuals and family or other caregivers in providing and securing necessary care and assure the availability of a qualified workforce, including backup workers when necessary, to timely provide necessary services.

(c) Nothing in this part may be construed to create an entitlement to home and community-based services; provided, however, that the commissioner shall design and implement the integrated long-term care system in a manner that affords access to the appropriate level of cost-effective home and community-based services for the greatest number of medicaid-eligible elderly or physically disabled individuals, or both, possible, subject to the availability of funding in each year's appropriation bill.

(d) The cost of home and community-based services provided to a medicaid-eligible individual, which includes the cost of home health services or private duty nursing, or both, to the extent covered under the medicaid program, shall not exceed the cost of institutional services for that individual in a nursing facility except as permitted under the current medicaid state plan or any federal waivers.



§ 71-5-1405 - Single entry point into the long-term care system.

The commissioner shall ensure that there is a single entry point into the long-term care system that is responsible for ensuring that persons seeking care and their families have access to readily available, easy-to-understand information about long-term care options. Functions performed by the single entry point may include counseling and assistance in evaluating long-term care options, screening and intake for long-term care programs, facilitated enrollment for medicaid financial eligibility and assistance with evaluation of level of care in order to facilitate determination of medical eligibility for medicaid long-term care services. Activities performed by the single entry point shall be conducted based on clear and consistent policies, processes and timelines in order to expedite access to available long-term care programs and services. To ensure the most seamless and efficient system possible, medicaid-eligible persons shall not be required to go back through the single entry point in order to access long-term care services, but rather shall have a single entity that is responsible for coordinating all of the medicaid benefits the member may need, including medical, behavioral, nursing facility and home and community-based services.



§ 71-5-1406 - Implementation of policies and processes by commissioner.

The commissioner shall implement policies and processes that expedite the determination of medicaid categorical and financial eligibility and medical eligibility for home and community-based programs and services, either through contracted functions of the department of human services or within the bureau of TennCare. The policies and processes may include, but are not limited to, presumptive or immediate medicaid eligibility determination, fast-track eligibility determination, development of specialized units or teams for determination of medicaid eligibility for HCBS, implementation of facilitated enrollment processes and the implementation of an online medical eligibility application process.



§ 71-5-1407 - Level of care and continued stay criteria -- Pre-admission evaluation (PAE) assessment tool.

(a) The commissioner shall develop level of care criteria for new nursing facility admissions that ensure that the most intensive level of long-term care services is provided to persons with the highest level of need. The bureau of TennCare shall define the state's medical eligibility criteria for all long-term care services, including nursing facility and home- and community-based waiver services and adopt such standards by rule pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In circumstances under which such standards are initially adopted as emergency rules, the bureau of TennCare shall make the proposed emergency rules available through public notice or a posting on the TennCare web site, and shall provide for a public hearing prior to the emergency rule's adoption and implementation. Any changes made to the emergency rules after the public hearing shall be posted on the TennCare web site. The bureau of TennCare shall develop the preadmission evaluation (PAE) assessment tool, and shall make the determination of medical eligibility for long-term care services.

(b) Nursing facility residents who meet continued stay criteria and who remain financially eligible for medicaid shall continue to be eligible to receive nursing facility services or cost-effective home and community-based waiver services, and shall not be required to meet new nursing facility level-of-care criteria.

(c) Current enrollees in the statewide home and community-based services waiver program for persons who are elderly or adults with physical disabilities, or both, who meet continued stay criteria and remain financially eligible for medicaid shall continue to be eligible to receive cost-effective home and community-based waiver services and shall not be required to meet new nursing facility level-of-care criteria except for admission to a nursing facility.

(d) The commissioner shall develop and seek approval of a waiver application or amendment to a waiver application that allows persons who meet a lesser level of care, i.e., who do not meet new nursing facility level-of-care criteria, but are at risk of institutional care, to qualify for a more moderate package of medicaid-reimbursed home and community-based waiver services up to a specified enrollment cap.



§ 71-5-1408 - Strategies to encourage utilization of cost-effective home and community-based services -- Requirements related to nursing facility diversion.

(a) The commissioner shall develop and implement strategies to encourage the utilization of cost-effective home and community-based services in lieu of institutional placement.

(b) The commissioner shall specify in contractor risk agreements with integrated long-term care contractors requirements related to nursing facility diversion. The requirements may include, but are not limited to, the following:

(1) Documentation prior to approval of nursing facility admission that an individual and the individual's family or other caregivers have been advised of home and community-based alternatives and that the alternatives are not appropriate, cost-effective or desired; and

(2) A requirement for care coordinators to work with hospital discharge planners and to provide face-to-face visits in nursing facilities within a minimum number of days following admission to develop a plan, as appropriate, for transition back to a home or community-based setting.



§ 71-5-1409 - Nursing facility transition initiative.

(a) The commissioner shall develop and implement a nursing facility transition initiative.

(b) The commissioner shall specify in contractor risk agreements with contractors responsible for coordination of medicaid primary, acute and long-term care services requirements related to nursing facility-to-community transitions.

(c) Contractor requirements shall include identification of nursing facility residents who may be appropriate for transition to home and community-based settings, as well as assessment and care plan development by a qualified entity. The contractor shall plan and facilitate those transitions in a timely manner. Contractors shall be permitted to coordinate or subcontract with local community-based organizations to assist in the identification, planning and facilitation processes, and may offer, as a cost-effective alternative to continued institutional care, a per-person transition cost allowance not to exceed two thousand dollars ($2,000) for items such as, but not limited to, first month's rent, rent deposits, utility deposits, kitchen appliances, furniture and basic household items.

(d) It is the legislative intent of this section to provide more opportunities for home and community-based services for the at-risk population, subject to the availability of funding in each year's appropriations bill.



§ 71-5-1410 - Strategies to assist nursing facilities in diversifying their lines of business.

(a) The commissioner shall develop and implement strategies to assist nursing facilities in diversifying their lines of business, including provision of home and community-based services and specialized nursing facility care to meet the targeted needs of chronic care populations.

(b) The strategies may include, but are not limited to, provision of training and technical assistance, streamlined provider enrollment processes for home and community-based services and development of special acuity-based rates to meet the more intensive caregiving demands of certain chronic care populations, subject to the availability of funding in each year's appropriations bill.



§ 71-5-1411 - Plan to expand cost-effective community-based residential alternatives to institutional care.

(a) The commissioner shall develop and implement a plan to expand cost-effective community-based residential alternatives to institutional care for persons who are elderly or adults with physical disabilities, or both, which may include, but not limited to, the development of multiple levels of assisted-care living facility services, adult family care homes, adult foster care homes, companion care models and other cost-effective residential alternatives to nursing facility care.

(b) The commissioner and the board for licensing health care facilities shall work to develop or modify, or both, licensure requirements for such facilities to support a nursing facility substitute framework for members who want to age in place in residences that offer increasing levels of cost-effective home and community-based care as an alternative to institutionalization as members' needs change.



§ 71-5-1412 - Transition period following implementation of managed long-term care service delivery system. [Effective until June 30, 2017.]

(a) Any managed care organization (MCO) shall contract with any nursing facility licensed under title 68, chapter 11, part 2 and certified by the centers for medicare and medicaid services, that provides medicaid nursing facility services pursuant to an approved preadmission evaluation (PAE) or that provides medicare skilled nursing facility services and is willing to contract with the MCO to provide that service under the same terms and conditions as are offered to any other participating facility contracted with an MCO to provide that service under any policy, contract or plan that is part of the TennCare managed long-term care service delivery system. Terms and conditions shall not include the rate of reimbursement.

(b) Nothing in this section shall be interpreted as preventing TennCare or an MCO from enforcing the provisions of a contract between an MCO and a nursing facility.

(c) This section shall expire on June 30, 2017.



§ 71-5-1413 - Acuity-based reimbursement methodology for nursing facility services.

(a) The commissioner shall develop and implement an acuity-based reimbursement methodology for nursing facility services, based on an individualized assessment of need, as an alternative to the current cost-based nursing facility reimbursement system.

(b) The methodology may include, but is not limited to, the development of enhanced rates for specified chronic care services that may encourage the establishment of chronic care units that specialize in the care of persons with specified chronic care conditions, such as persons who are ventilator-dependent.

(c) The acuity-based reimbursement methodology for nursing facility services shall be implemented over a period not to exceed two (2) years from the initial date of implementation of such system or three (3) years from July 1, 2008, pursuant to a methodology established in regulations promulgated by the commissioner.

(d) The comptroller of the treasury shall set the medicaid rates for nursing facility services under the existing cost-based nursing facility reimbursement system and any acuity-based reimbursement system developed pursuant to this section and adopted by the bureau of TennCare in a rulemaking hearing in which interested persons may provide testimony under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. To the extent possible, any acuity-based reimbursement system shall be implemented in conjunction with the implementation of § 71-5-1407. Nothing in this section shall prevent TennCare from implementing rate adjustments as required pursuant to an act (including an annual appropriation act) of the general assembly that requires such adjustment. Nor shall TennCare be required to promulgate a rule to implement rate adjustments that are required pursuant to an act of the general assembly, unless such implementation requires a change in the underlying rate methodology.

(e) Under any TennCare dual-eligible demonstration project, skilled nursing facilities shall be reimbursed for medicare skilled nursing facility services in an amount that is consistent with the net payment they would have received for the service absent such demonstration in a medicare fee-for-service system, taking together the primary payment by medicare and the secondary payment of cost sharing by medicaid, in accordance with the institutional crossover payment methodology set forth in the medicaid state plan. Nursing facilities participating in any TennCare dual-eligible demonstration project shall be reimbursed for medicaid nursing facility services in a manner that is consistent with the methodology for medicaid nursing facility services delivered outside the demonstration. Nothing in this section shall prevent a skilled nursing facility or nursing facility from agreeing, at its own discretion, to contract with an MCO under any alternative payment methodology including, but not limited to, shared risk or savings arrangements or quality incentive payments that may be offered under such dual demonstration in order to promote evidence-based best practices and to engage the facility in key quality improvements, such as reduced avoidable hospital admissions and reduced hospital readmissions.



§ 71-5-1414 - Self-directed health care.

(a) The commissioner shall, upon approval of a waiver amendment granting authority from the federal government, develop and make available consumer-directed options for persons receiving home and community-based long-term care services under the long-term care program, which may include, but are not limited to, the ability to select, direct or employ persons delivering unskilled hands-on or support services, such as personal care services, personal care assistants/attendants, homemaker services, in-home respite, the ability to direct and supervise a paid personal aide in the performance of a health care task and the ability to manage, utilizing the services of a fiscal intermediary, an individual home and community-based services budget allowance based on functional assessment performed by a qualified entity and the availability of family and other caregivers who can help provide needed support.

(b) Members eligible to receive home and community-based long-term care pursuant to this act may, subject to regulations promulgated by the commissioner, be permitted to use the budget allowance to direct payment, utilizing the services of a fiscal intermediary, for those home and community-based services that are necessary to meet the member's long-term care needs and to prevent or delay institutionalization and that are a cost-effective use of long-term care funds. Such services shall include only those services that are permitted under the medicaid state plan or any federal waivers or amendments thereto.

(c) Notwithstanding any law or rule to the contrary, a competent adult with a functional disability living in the adult's own home or a caregiver acting on behalf of a minor child or incompetent adult living in the minor child's or the incompetent adult's own home may choose to direct and supervise a paid personal aide in the performance of a health care task.

(d) For purposes of this section:

(1) A competent adult is a person eighteen (18) years of age or older who has the capability and capacity to evaluate knowledgeably the options available and the risks attendant upon each and to make an informed decision, acting in accordance with the person's own preferences and values. A person is presumed competent unless a determination to the contrary is made;

(2) A caregiver is a person who is:

(A) Directly and personally involved in providing care for a minor child or incompetent adult; and

(B) The parent, foster parent, family member, friend or legal guardian of such minor child or incompetent adult;

(3) A person's home is the dwelling in which the person resides, whether the person owns, leases or rents such residence or whether the person resides in a dwelling owned, leased or rented by someone else. A person's home may include specified community-based residential alternatives to nursing facility care as promulgated in rules and regulations by the commissioner, but shall not include a nursing facility or assisted-care living facility setting;

(4) A paid personal aide is any person providing paid home care services, such as personal care or homemaker services, that enable the person receiving care to remain at home whether the paid personal aide is employed by the person receiving care, a caregiver or by a contracted provider agency that has been authorized to provide home care services to that person; and

(5) Health care tasks are those medical, nursing or home health services, beyond activities of daily living, that:

(A) A person without a functional disability or a caregiver would customarily and personally perform without the assistance of a licensed health care provider;

(B) The person is unable to perform for the person's own self due to a functional or cognitive limitation;

(C) The treating physician, advanced practice nurse or registered nurse determines can be safely performed in the home and community by a paid personal aide acting under the direction of a competent adult or caregiver; and

(D) Enable the person to maintain independence, personal hygiene, and safety in the person's own home.

(e) The individual or caregiver who chooses to self-direct a health care task is responsible for initiating self-direction by informing the health care professional who has ordered the treatment that involves the health care task of the individual or caregiver's intent to perform that task through self-direction.

(f) When a licensed health care provider orders treatment involving a health care task to be performed through self-directed care, the responsibility to ascertain that the patient or caregiver understands the treatment and will be able to follow through on the self-directed care task is the same as it would be for a patient or caregiver who performs the health care task for the patient's or caregiver's own self, and the licensed health care provider incurs no additional liability when ordering a health care task that is to be performed through self-directed care.

(g) The role of the personal aide in self-directed care is limited to performing the physical aspect of health care tasks under the direction of the person for whom the tasks are being done or that person's caregiver. This shall not affect the ability of a personal aide to provide other home care services, such as personal care or homemaker services, that enable the person to remain at home.

(h) The responsibility to initiate self-directed health care tasks, to possess the necessary knowledge and training for those tasks and to exercise judgment regarding the manner of their performance rests and remains with the person or caregiver who has chosen to self-direct those tasks, including the decision to employ and dismiss a personal aide or to decide that a personal aide will no longer perform a health care task.

(i) A description of health care tasks to be performed through self-directed care will be included in the person's care plan.

(j) The commissioner shall promulgate rules that define the qualifications, training and oversight requirements for self-direction of health care tasks. The commissioner shall develop the rules with input from licensed health care professionals, including, but not limited to, representatives of the nursing and medical professions, as well as persons with functional limitations, caregivers and home and community-based services providers.



§ 71-5-1415 - Quality assurance and quality improvement strategies.

The commissioner shall develop and implement quality assurance and quality improvement strategies to ensure the quality of long-term care services provided pursuant to this part and shall specify in contractor risk agreements with contractors responsible for coordination of medicaid primary, acute and long-term care services requirements related to the quality of long-term care services provided. The strategies may include the use of electronic visit verification for data collection and reporting, HEDIS measures pertaining to long-term care services, and shall include mechanisms to ensure direct feedback from members and family or other caregivers regarding the quality of services received. The commissioner shall ensure that recipients of long-term care services are notified how to contact the bureau of TennCare if they have concerns about the long-term care services they are or are not receiving and the process for resolving such issues.



§ 71-5-1416 - Funding to increase access to home and community-based services in the state-funded options program.

Subject to the availability of funding, the commissioner shall designate in each year's appropriations bill an amount of money that can be used to increase access to home and community-based services in the state-funded options program for persons who do not qualify for medicaid long-term care services. This funding may be used to provide services such as home-delivered meals, homemaker services and personal care, and to reduce the waiting list for these services under the options program, or to offer transportation services or assistance to non-medicaid-eligible individuals.



§ 71-5-1417 - Funding for medicaid long-term care services.

The commissioner shall provide medicaid long-term care services subject to the availability of funding in each year's appropriations bill.



§ 71-5-1418 - Long-term care client information, referral and assistance agency.

(a) To address the need of the state of Tennessee to develop for the future the framework and infrastructure for a comprehensive long-term care system that makes an appropriate place for both institutional care and a broad array of home-based and community-based services (HBCS), this section establishes a program that is intended to provide information, referral and assistance on a wide variety of quality, cost-effective and affordable long-term care choices and that should be designed to provide data collection and individual assessment and referral to community-based services and appropriate placement in long-term care facilities.

(b) As used in this section, unless the context otherwise requires:

(1) "Area agency on aging" means the agency defined in § 71-2-103;

(2) "Assessment services" means pre-screening and evaluation of an individual's health and functional status to estimate the need for long-term care services and to identify appropriate service options that meet these needs;

(3) "Director" means the executive director of the commission on aging;

(4) "Hospital" has the meaning ascribed to such term under § 68-11-201; and

(5) "Nursing home" has the meaning ascribed to such term under § 68-11-201.

(c) (1) There is established a long-term care client information, referral and assistance program, which shall be administered by the director and shall be implemented by area agencies on aging in accordance with this section.

(2) Individuals in the community seeking long-term care services for the elderly and disabled may obtain information about the available services and receive assistance in accessing needed services from the appropriate area agency on aging. Individuals who are initially pre-screened by the area agency on aging will be referred to the local health department if determination of eligibility for medicaid-funded programs is needed. Area agency on aging staff may assist the individual to ensure that appropriate documentation is collected and available when the individual is referred to the local health or human services department for medical and financial eligibility determination.

[See the Compiler's Notes.]

(3) With the consent of the consumer or the consumer's representative, a copy of the data gathered by the information, referral and assistance provider during the screening process will be provided to the health department to facilitate the pre-admission evaluation assessment process and to the department of human services for use in beginning the financial eligibility determination process. Staff from the health department and the department of human services will contact the applicant to collect information for assessment.

(4) For those individuals already residing in nursing facilities or awaiting nursing facility placement following hospital discharge or directly seeking nursing home services, the pre-admission evaluation (PAE) application will continue to be completed by the nursing facility, hospital staff or the individual's physician and submitted to the division of long-term care of the bureau of TennCare for medical criteria determination.

[See the Compiler's Notes.]

(5) For those determined to be medically or financially ineligible for medicaid/TennCare funded services, the area agency on aging information, referral and assistance agency will:

(A) Conduct a more in-depth assessment of the person's needs;

(B) Identify appropriate community services to meet those needs, including eligibility requirements;

(C) Identify providers, including government agencies, private non-profit agencies, and for-profit agencies based upon rules and regulations adopted by the commission on aging;

(D) Provide information on "How to Select a Provider"; and

(E) Offer tracking and follow-up to assure the client has received services.

(6) Any entity that provides client screening and assessment services pursuant to this section shall not also directly provide long-term care services.

[See the Compiler's Notes.]

(d) Prior to January 1, 2000, the commissioner of health in consultation with the director and the commissioner of human services, shall adopt by rule, promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, a long-term care client assessment and referral data entry form. The purpose of this form is for data collection and referral services only, not to determine eligibility for services. Such form shall be concise and questions shall be limited to those necessary to carry out the stated purposes. The long-term care client assessment and referral data entry form shall be used by all information, referral and assistance providers.

[See the Compiler's Notes.]

(e) The director and the area agencies on aging shall cooperate in compiling results of all assessment services conducted under this section. Area agencies on aging may provide assessment services under this section to assist persons seeking or needing long-term care. In providing such services, the staff of the area agencies on aging shall provide assessment and referral services.

(f) The director, after consultation with the commissioner of health, shall assure that each area agency on aging shall compile comprehensive resource information for use by individuals and agencies related to long-term care resources, including offices of the department of health, the department of human services and county health departments. This information shall include, but not be limited to, resources available to assist persons in selecting among all available long-term care options, including both institutional and non-institutional care, and such information shall be accurate and balanced.

[See the Compiler's Notes.]

(g) Area agencies on aging shall provide to all individuals, or caregivers of individuals in need of long-term care services, comprehensive information on the range of long-term care services that are appropriate for that individual and that are available in that individual's community.

(h) On and after July 1, 2000, the area agencies on aging will operate or contract for a home care ombudsman program supervised by the commission on aging, office of the state long-term care ombudsman. The home care ombudsman will investigate consumer/family member complaints regarding the quality of care, and assist in the resolution of problems between the consumer/family and a case manager or service provider.

(i) The director shall adopt rules to govern such matters, as the director deems necessary for the administration of this program. Such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act.



§ 71-5-1419 - Operational plan and budget for home-based and community-based services to elderly and disabled individuals.

(a) (1) By January 1, 2000, the long-term care services planning council, in consultation with the long-term care advisory council, shall develop an operational plan and budget projections for a program for home-based and community-based services (HBCS) to elderly and disabled individuals in need of assistance. The program should provide services to elderly and disabled individuals in need of assistance who do not qualify for long-term care services under medical assistance pursuant to part 1 of this chapter. The council shall report on the program to the general assembly.

(2) Nothing in the plan developed pursuant to this section shall be construed to create an entitlement for individuals.

(3) The plan should identify eligible services, the extent and manner in which such services are allocated and made available to elderly and disabled individuals in need of assistance who do not qualify for long-term care services under medical assistance pursuant to part 1 of this chapter, and the manner in which such services are coordinated with each other and long-term care services available outside the program, including, but not limited to, medical assistance and medicare.

(4) The plan shall develop and include mechanisms to include the choice of an individual and the individual's representative regarding which covered services to receive, how services are provided and who provides services.

(5) The plan should propose a mechanism to impose cost-sharing to be set by rule with respect to covered services.

(6) The plan shall provide for quality assurance and safeguards for the eligible individuals.

(7) The plan shall designate a state agency to administer the program or to supervise administration of the program.

(b) (1) HBCS, as defined in § 71-5-103, shall be available to eligible elderly and disabled individuals in need of assistance under the program established by this section. The program shall set limits to services based on available fiscal resources. The services shall be specified in a manner that permits flexibility for providers to meet the needs of eligible individuals in a cost-effective manner with services to be delivered in an individual's home, a range of community residential arrangements, or outside the home.

(2) HBCS would be provided under the plan required in this section to program participants if an:

(A) Assessment pursuant to § 71-5-1407 has been made; and

(B) Individualized plan of care is developed with involvement from the individual or the individual's representative.

(3) The state shall make reasonable efforts to identify and arrange services described in the plan, but nothing in this section shall be construed as requiring the state to provide all the services such plan may specify.

(c) The commissioner of health is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) The commission on aging and disability shall equitably allocate funding resources between urban and rural areas to program components that provide services to elderly and disabled individuals in need of assistance who do not qualify for long-term care services under medical assistance pursuant to part 1 of this chapter.

(e) By August 1, 2001, the commission on aging and disability shall establish an average maximum statewide unit cost for service provided to elderly and disabled individuals in need of assistance who do not qualify for long-term care services pursuant to part 1 of this chapter. In developing the rate, the commission shall take into account the unit of service rate permitted for such service under any federal waiver for providing assistance under this chapter if such service is also provided under the federal waiver and in no case can it be more than twenty percent (20%) above the average statewide unit cost for that specific service.



§ 71-5-1420 - Veterans education benefits.

Notwithstanding any other provision of this chapter, to the extent permitted by federal law, the value of federal veterans education benefits received by an applicant shall not be included as any form of income when making eligibility determinations for assistance under this part.



§ 71-5-1421 - Prompt payment of claims and liability for bad faith failure to pay claims promptly.

Any managed care organization shall comply with § 56-32-126 and any prompt pay provisions within the MCO contractor risk agreements with TennCare. In addition, the MCO shall ensure that ninety percent (90%) of clean claims for nursing facility services shall be processed and paid within fourteen (14) calendar days and ninety-nine and one half percent (99.5%) paid within twenty-one (21) days.



§ 71-5-1422 - Pilot project for disabled individuals and family members to self-direct supports and services.

(a) The commission on aging and disability shall develop a pilot project proposal in accordance with this section. The long-term care services planning council shall be responsible for evaluating the implementation of the project. If funded in the general appropriations act, the pilot project shall be implemented and shall continue for three (3) years. The commission shall annually report on the pilot project to the council, the health and welfare committee of the senate and the health committee of the house of representatives. At the end of the project the commission shall report on the project to the council and to the standing committees of the senate and the house of representatives. The council shall also make reports of any evaluations that it might undertake of the project to the standing committees of the senate and the house of representatives.

(b) The commission on aging and disability shall develop a pilot project in a county or counties of one (1) of the area agencies on aging and disability (AAAD) and shall enter into a contract with the selected AAAD in order to implement the project. The project shall utilize the services of an aging and disability resource center located in the AAAD. Subject to any approvals required from the commission by the contract, a working group from the selected AAAD shall design the project and determine whether to use a program manager in the project. In selecting the AAAD, the commission shall consider any administrative and oversight efficiencies that locating the project in any particular AAAD might afford the project.

(c) The project shall offer families with a member with a disability who requires long-term supports and services and individuals with a disability who require long-term supports and services opportunities to direct their own services. The families and individuals shall exercise choice, control and responsibility for their services within a cost neutral framework.

(d) The project may involve the following:

(1) Personal control and choice;

(2) Encouragement of cost-effective decision-making in the purchase of supports and services;

(3) Allowing eligible families and individuals to receive a cash allowance or an individual budget to obtain personal assistant services and related supports; and

(4) Providing fiscal agent and supportive broker services to sustain individuals and families in directing their own services.



§ 71-5-1423 - Hearing on resident's appeal of involuntary discharge from facility -- Timeframe for hearing and final order.

If a resident appeals the facility's notice of involuntary discharge to that resident and a hearing is requested pursuant to 42 C.F.R. § 431.220(a)(3) before the bureau of TennCare:

(1) The hearing shall be conducted and a final order rendered within ninety (90) days from the date of the resident's appeal of the facility's involuntary discharge notice;

(2) The timeframe specified in subdivision (1) may be extended or continued with the consent of both the facility and the resident; and

(3) The timeframe specified in subdivision (1) may be extended by the presiding administrative law judge without the consent of the facility, but only after a showing by the resident, or the resident's representative, that the resident faces a substantial threat of irreparable damage or injury if a continuance is not granted.



§ 71-5-1424 - Hearing on appeal of TennCare's initial determination of ineligibility for nursing facility services -- Motion to intervene by facility.

If an individual appeals TennCare's initial determination that they are not eligible for TennCare nursing facility services:

(1) The hearing on any appeal of an initial determination that the individual is not financially eligible shall be conducted and a final order rendered within ninety (90) days from the date of the individual's appeal; provided, however, that if the individual files a petition for reconsideration of an initial order or appeals an order, other than a final order, pertaining to an initial determination made by TennCare under this section prior to the expiration of the ninety-day period, the running of the ninety-day period shall be tolled pending the outcome of such petition for reconsideration or appeal; and

(2) The facility may be entitled to participate in any proceeding and hearing that appeals an initial determination that the individual is not financially or medically eligible through the filing of a motion to intervene in that proceeding under § 4-5-310.






Part 20 - Annual Coverage Assessment Act of 2011 [Repealed]

§ 71-5-2001 - [Repealed.]

HISTORY: Acts 2011, ch. 189, § 1; repealed by its own provisions, effective June 30, 2012.



§ 71-5-2002 - [Repealed.]

HISTORY: Acts 2011, ch. 189, § 1; repealed by its own provisions, effective June 30, 2012.



§ 71-5-2003 - [Repealed.]

HISTORY: Acts 2011, ch. 189, § 1; repealed by its own provisions, effective June 30, 2012.



§ 71-5-2004 - [Repealed.]

HISTORY: Acts 2011, ch. 189, § 1; repealed by its own provisions, effective June 30, 2012.



§ 71-5-2005 - [Repealed.]

HISTORY: Acts 2011, ch. 189, § 1; repealed by its own provisions, effective June 30, 2012.



§ 71-5-2006 - [Repealed.]

HISTORY: Acts 2011, ch. 189, § 1; repealed by its own provisions, effective June 30, 2012.






Part 21 - Poor Asylums

§ 71-5-2101 - Provision by county legislative body.

There may be provided, at the expense of every county, an asylum for the poor of the county, consisting of a parcel of land of such size, and of buildings on the land of such dimensions and construction, as the county legislative body may consider necessary and proper, a majority of the members being present.



§ 71-5-2102 - Site and construction.

The site of the asylum shall be selected, and the buildings planned and constructed, solely with a view to promote the health and comfort of the inmates.



§ 71-5-2103 - Appointment of commissioners.

The county legislative body shall appoint three (3) commissioners to select the site, and to contract for and superintend the necessary buildings, upon such plan and under such rules and regulations as the legislative body may prescribe.



§ 71-5-2104 - Appropriation of county funds.

The county legislative body may apply any county moneys in the treasury that it may deem proper to the use of the asylum.



§ 71-5-2105 - Powers of commissioners.

In the management of the asylum, the commissioners have the power to:

(1) Prescribe rules and regulations for the management of the farm and for the treatment of the inmates of the asylum, and modify and change them at pleasure;

(2) Prescribe the manner in which the inmates shall live, sleep, be clothed, and labor, if any of them are able to labor;

(3) Appoint a suitable superintendent of the asylum;

(4) Take from the superintendent a bond, with sufficient surety, in the penalty of five hundred dollars ($500), payable to the state, conditioned for the performance of such superintendent's duties;

(5) Cause the superintendent to subscribe an oath, to be written on the back of the bond; and

(6) Deliver the bond to the clerk of the county legislative body, to be preserved among the files of the clerk's office relating to the asylum.



§ 71-5-2106 - Duty of superintendent.

The superintendent shall overlook and manage the asylum and its inmates under such rules and regulations as the commissioners shall prescribe.



§ 71-5-2107 - Replacement of superintendent.

The commissioners may remove the superintendent whenever they think the good of the establishment requires it, and may fill the vacancy.



§ 71-5-2108 - Residence of inmates.

No person shall be admitted into the asylum who has not been an actual resident of the county for one (1) whole year preceding the person's application.



§ 71-5-2109 - Application for admission.

The commissioners shall examine all applicants for admission into the asylum, and admit or reject any applicant as they may think right. Any applicant who is rejected may appeal to the county mayor, in which case the applicant shall be examined and admitted or excluded in the discretion of the county mayor.



§ 71-5-2110 - Superintendent's annual report.

The superintendent shall, once every year, in the month of December, submit to the commissioners a statement of the condition of the establishment, showing:

(1) The number of its inmates, their names, ages, sex, diseases and maladies;

(2) The expenses of the establishment;

(3) The production of the farm; and

(4) Whatever else the superintendent may be required to report by the commissioners, or may consider necessary to a full showing of the state of the establishment.



§ 71-5-2111 - Joint institutions.

(a) County legislative bodies may unite in the establishment of joint homes, hospitals, almshouses or poor farms for the care of the indigent or the chronic sick of the respective counties.

(b) The legislative body of a county, by majority vote at any regular session, may sell or otherwise dispose of the property owned by the county and used for such purposes, and may contract with one (1) or more other counties for the joint ownership, construction, control and operation of a common institution, or may contract with one (1) or more other counties for the care of its indigent or chronic sick persons in institutions owned, controlled and operated by the other county or counties.



§ 71-5-2112 - Government of joint institutions.

Any institution established jointly by counties, as provided in § 71-5-2111, shall in all respects serve as a county institution of each of the counties participating, subject to the rules and regulations agreed upon by the legislative bodies of the participating counties. Such contract shall be executed by the governing body of each county by its proper officer.



§ 71-5-2113 - Funds for joint institutions.

For the purpose of enabling counties to contribute and participate in such joint enterprises, they are given full power to levy taxes and appropriate county funds.






Part 22 - Commissioners of the Poor

§ 71-5-2201 - Permanent body -- Name -- Appointment -- Term of office.

(a) The commissioners of the poor shall be a permanent body, by the name of the "Commissioners of the Poor for _____ County."

(b) In the selection, the county legislative body shall, at its October session, choose at the beginning one (1) commissioner to hold for the term of one (1) year, another for the term of two (2) years, and a third for a term of three (3) years, and annually thereafter for three (3) years each, and to hold until the successor of each is selected and qualified.

(c) Should the court omit to make the appointment at that session, it may be done at any subsequent session.



§ 71-5-2202 - Oath of office.

Each commissioner, before entering upon the discharge of such commissioner's duties, shall take an oath before the county clerk, in term or vacation, to well and truly discharge such commissioner's duties as prescribed by law.



§ 71-5-2203 - Chair -- Minutes.

The commissioners shall appoint one (1) of their number chair, and they shall keep minutes of their proceedings in a well-bound book.



§ 71-5-2204 - Compensation.

The county legislative body shall in all cases pay a reasonable compensation to the superintendent and the commissioners.



§ 71-5-2205 - Removal -- Vacancies.

The county legislative body may remove the commissioners, or any one (1) of them, at pleasure, and proceed to fill the vacancy at any time; and should any one (1) or more of them die, resign, remove from the county, or fail or refuse to act, the county mayor may fill the vacancy, and such appointee shall continue to act as commissioner until an election by the legislative body.



§ 71-5-2206 - Order for expenditures -- Warrants.

When money is to be drawn from the county treasury for the purchase of the site of the asylum, the erection of the buildings, for improvements, repairs, or for the ordinary expenses of the maintenance of the poor, it shall be done upon an order of the commission, entered upon its minutes, specifying the purpose to which the money is to be applied; upon production of a copy of which, signed by the county mayor and attested by one (1) of the other commissioners, to the county legislative body, and appropriation shall on approval be made for the amount specified in the order, to be drawn on warrant of the county mayor, as in other cases.



§ 71-5-2207 - Book of accounts -- Items entered.

The commissioners shall keep a book of accounts, in which they shall charge themselves with all moneys drawn by them from the treasury of the county, specifying the number and date of the warrant on which each sum was drawn, and credit themselves with their disbursements, giving the number and date of each voucher, and preserving the same.



§ 71-5-2208 - Examination and preservation of accounts.

(a) The book of accounts shall be balanced every year, and, on or before December 31, shall be submitted to the county mayor for settlement, together with the vouchers.

(b) If the county mayor finds the account correct, the county mayor shall write beneath the same the words, "examined and approved," and sign the county mayor's name to the book of accounts, and retain the vouchers, and cause them to be placed in the office of the county clerk, and carefully preserved in separate files.



§ 71-5-2209 - Liability for expenditures.

The commissioners shall be jointly and severally liable for the application of any money drawn on their order from the county treasury for the use of the asylum.



§ 71-5-2210 - Annual report.

The commissioners shall report to the county legislative body, at its January session every year, the condition of the asylum, making the superintendent's report a part of their own.






Part 23 - Miscellaneous Provisions

§ 71-5-2301 - Allowances by county legislative body.

The county legislative body may, in its discretion, allow and pay to poor persons who may become chargeable as paupers, and who will probably be benefited thereby, such sums or such annual allowance, to be paid according to the direction of the legislative body, as will not exceed the charge of their maintenance in the ordinary mode.



§ 71-5-2302 - Exemption from road service.

The county legislative body may exempt from working on public roads any person unable, by manual labor or physical exertion, to make a support, whenever it appears to be just and right.



§ 71-5-2303 - Contract for support with use of farm.

The county legislative body may also let out the support of the poor, with the use and occupancy of the poorhouse and farm, for a period not exceeding three (3) years.



§ 71-5-2304 - Contracts for support of poor.

The county legislative body may also contract with any person for the support of any or all the poor of the county, upon such terms as may be deemed reasonable, for a period not exceeding one (1) year.



§ 71-5-2305 - Employment of poor by contracts.

Such contractors under §§ 71-5-2303 and 71-5-2304 may employ a poor person in any work for which such person's age, health, and strength are competent, but subject to the supervision of the commissioners of the poor, and, in the last resort, of the county legislative body.



§ 71-5-2306 - Supervision of contractors.

The commissioners of the poor are required, if the poor of the county, or any of them, are bound or farmed out, as provided in §§ 71-5-2303 -- 71-5-2305, to:

(1) Examine and report upon the manner in which such poor are kept and treated;

(2) Prescribe the manner in which they shall be maintained and provided for; and

(3) Report the result of the examination in the premises, and their conduct;

to the county legislative body.



§ 71-5-2307 - Setting aside contract.

The county legislative body has the power, upon good cause shown, to set aside any contract letting out the support of the poor as above, making proper allowances for the time it has been in operation.



§ 71-5-2308 - Contracts for hospital care.

For the purpose of caring for indigent sick or injured persons, the county legislative bodies are empowered to enter into contract with any reputable hospital for the care and treatment of indigent sick or injured persons, and may make annual contracts with such hospitals for a right, on the part of the county, to the use of one (1) or more beds in the hospital in which the county shall have the right to place patients for hospital treatment to be rendered by the hospital.



§ 71-5-2309 - Order to receive county patient.

Whenever any county legislative body has so contracted, and it has been made satisfactorily to appear to the county mayor of any county that a sick or injured person is unable on account of poverty to procure proper care and medical attention, the county mayor shall issue an order to the hospital to receive the person for treatment as a county patient.



§ 71-5-2310 - Hospitalization attained by county mayor.

In the event any county legislative body fails to make such an annual contract, or in case all the beds contracted for shall at any time be filled, and is made satisfactorily to appear to the county mayor that a sick or injured person is unable on account of poverty to procure necessary care and medical attention, the county mayor may contract with such hospital to take charge of and render to such person the care and medical attention necessary during the illness.



§ 71-5-2311 - Payment for hospitalization.

(a) Whenever any hospital has entered into either or both of such contracts with any county, the hospital shall render monthly statements to the county mayor of the county showing the name and address of each patient so received and treated at the expense of the county, and the length of time treated, and an account for the keep of the patient, and whether the patient was treated under the annual contract plan or by special contract with the county mayor as provided in this part.

(b) Upon the presentation of the account, the county mayor shall inspect the account, and if found correct, shall issue a county warrant for same, which shall be paid as other county expenses.



§ 71-5-2312 - Attendance of patients by county physicians.

Whenever any county patient, coming from the county wherein such hospital is located, is without the services of a regular physician, it shall become the duty of the county physician of the county wherein the hospital is situated to attend the patient and to administer medical treatment during the patient's retention in the hospital.



§ 71-5-2313 - Welfare recipients may choose optometrist or physician -- Exception -- Fee schedule.

Whenever under any program for aid to the indigent, the aged, the blind or any other group, which program is supported in whole or in part by funds of the state or of any metropolitan, municipal or county government in this state and which includes services within the lawful scope of practice of a duly licensed optometrist as defined in § 63-8-102, the recipient of such aid or the recipient's parent, guardian or conservator shall be entitled to choose whether such services are to be performed by a duly licensed physician or a duly licensed optometrist, notwithstanding any provision to the contrary in any other statute, except that in the case of federally supported programs, federal statutes and rules and regulations shall be followed where mandatory, and shall be paid for on a parity in accordance with a fee schedule established for such services by the department or agency, or both, administering the program.



§ 71-5-2314 - Payment of claims under TennCare partners program.

This section is intended to ensure the prompt and accurate payment of all claims incurred by providers delivering services to enrollees of the TennCare partners program, and to formalize the resolution of all claims disputes arising under the partners program. Accordingly, the standards and requirements set forth at § 56-32-126(b), shall be applicable to the TennCare partners program. Specifically, all entities contracting with the state in the partners program shall have the same rights and obligations as defined for TennCare health maintenance organizations at § 56-32-126(b). The commissioner of commerce and insurance has the authority to conduct periodic examinations of these entities to verify compliance with this section. Any entity found to be in noncompliance with this section shall be subject to the imposition by the commissioner of the same penalties and other remedies set forth at § 56-32-120.






Part 24 - Tennessee TennCare Pharmacy Advisory Committee

§ 71-5-2401 - Establishment -- Members -- Recommendations concerning drugs on auto-exemptions list.

(a) There is established in the department of finance and administration a state TennCare pharmacy advisory committee. The committee shall make recommendations regarding a preferred drug list (PDL) to govern all state expenditures for prescription drugs for the TennCare program.

(b) (1) The state TennCare pharmacy advisory committee shall be composed of fifteen (15) members. Except for initial appointments, members shall be appointed to three-year terms.

(2) Appointments by the governor shall be made as follows:

(A) One (1) practicing psychiatrist who participates in the TennCare program, who may be appointed from lists of qualified persons submitted by interested psychiatric groups, including, but not limited to, the Tennessee Psychiatric Association. The initial appointee shall serve a three-year term;

(B) One (1) practicing nurse practitioner or physician assistant who participates in the TennCare program, who may be appointed from lists of qualified persons submitted by interested nursing or physician assistant groups, including, but not limited to, the Tennessee Nurses Association or the Tennessee Academy of Physician Assistants. The initial appointee shall serve a one-year term;

(C) One (1) practicing physician who participates in the TennCare program, who may be appointed from lists of qualified persons submitted by interested geriatric groups, including, but not limited to, the Tennessee Geriatric Society and the Tennessee Chapter of the American Association of Retired Persons, and who is a gerontologist or whose practice otherwise is primarily among the aged. The initial appointee shall serve a two-year term;

(D) One (1) practicing pediatrician who participates in the TennCare program, who may be appointed from lists of qualified persons submitted by interested pediatric groups, including, but not limited to, the Tennessee Chapter of the American Academy of Pediatrics. The initial appointee shall serve a one-year term;

(E) One (1) family practitioner who participates in the TennCare program, who may be appointed from lists of qualified persons submitted by interested family physician groups, including, but not limited to, the Tennessee Academy of Family Physicians. The initial appointee shall serve a two-year term;

(F) One (1) practicing cardiologist who participates in the TennCare program, who may be appointed from lists of qualified persons submitted by interested cardiology groups, including, but not limited to, the Tennessee Chapter of the American College of Cardiology. The initial appointee shall serve a three-year term;

(G) One (1) practicing pharmacist who participates in the TennCare program, who may be appointed from lists of qualified persons submitted by interested chain drug groups, including, but not limited to, the Tennessee Chain Drug Council. The initial appointee shall serve a one-year term;

(H) One (1) pharmacy director from a managed care organization participating in the TennCare program. The initial appointee shall serve a two-year term; and

(I) One (1) member of an organization engaged in advocacy on behalf of members of the TennCare program. The initial appointee shall serve a three-year term.

(3) Appointments by the speaker of the senate shall be made as follows:

(A) One (1) general internist who participates in the TennCare program, who may be appointed from lists of qualified persons submitted by interested medical groups, including, but not limited to, the Tennessee Medical Association. The initial appointee shall serve a three-year term; and

(B) One (1) practicing pharmacist who is engaged in the retail distribution of prescription drugs and who participates in the TennCare program, who may be appointed from lists of qualified persons submitted by interested pharmacist groups, including, but not limited to, the Tennessee Pharmacists Association. The initial appointee shall serve a two-year term.

(4) Appointments by the speaker of the house of representatives shall be made as follows:

(A) One (1) general internist who participates in the TennCare program from a list of all general internists provided by interested medical groups, including, but not limited to, the Tennessee Chapter of the American College of Physicians. The initial appointee shall serve a one-year term; and

(B) One (1) practicing pharmacist who is engaged in the distribution of prescription drugs in the nursing home industry and who participates in the TennCare program, who may be appointed from lists of qualified persons submitted by interested pharmacist groups, including, but not limited to, the Tennessee Pharmacists Association. The initial appointee shall serve a three-year term.

(5) The pharmacy director and medical director of TennCare shall serve as ex officio members of the state TennCare pharmacy advisory committee.

(c) The appointing authorities shall consult with the interested groups listed in subsection (b) to determine qualified persons to fill the positions.

(d) In making appointments to the committee, the appointing authorities shall strive to ensure the committee's membership is representative of the state's geographic and demographic composition with appropriate attention to the representation of women and minorities.

(e) The governor shall appoint a chair and vice chair of the committee, whose terms shall expire on December 31 of the year in which they are appointed or upon the appointment of their successors by the governor, whichever is later.

(f) (1) The chair of the committee shall call meetings of the committee and shall preside at all regular and special meetings of the committee, appoint members to any subcommittees established by the committee, prepare agendas with the assistance of the pharmacy director and the medical director of TennCare, and notify members of their removal from the committee.

(2) The vice chair shall exercise all powers of the chair in the event of the absence or inability of the chair to serve and shall perform other duties as the chair may assign to the vice chair.

(g) Committee meetings shall follow Robert's Revised Rules of Order.

(h) Committee meetings shall be subject to title 8, chapter 44; provided, however, that notice of meetings and the agenda for the meetings shall be made available to the public not less than ten (10) days prior to any meeting of the committee.

(i) Committee decisions shall be made based on affirmative votes of the majority of members present at official meetings.

(j) The committee shall keep minutes of all meetings including votes on all recommendations regarding drugs to be included on the state preferred drug list.

(k) A quorum shall be established by the presence of eight (8) committee members present at an official meeting.

(l) The chair may request that other physicians, pharmacists, faculty members of institutions of higher learning, or medical experts who participate in various subspecialties act as consultants to the committee as needed.

(m) Vacancies shall be filled by the appropriate appointing authority in the same manner as full terms for the remainder of the unexpired term.

(n) (1) The TennCare pharmacy advisory committee shall have recommendation authority over any new proposed deletions or additions to drugs currently on the TennCare bureau's auto-exemption list. It is the legislative intent that, insofar as practical, the TennCare bureau shall have the benefit of the committee's recommendations prior to deleting or adding a drug from the auto-exemption list.

(2) The pharmacy advisory committee shall establish a special review subcommittee comprised of practicing medical specialists and medical faculty members of institutions of higher learning with expertise in the usage and prescribing of the medications under review to provide expert advice on the new proposed changes. The subcommittee shall be appointed by the chairman in consultation with members of the pharmacy advisory committee.

(3) Meetings of the special review subcommittee established pursuant to this subsection (n) shall meet the requirements of the state's open meetings law, compiled in title 8, chapter 44, and documents relating to any recommendations made by the subcommittee to limit access to a medication or biological under review shall be available under the open records law. Members of the public attending the meeting shall be granted the opportunity to comment on information presented prior to the subcommittee making its final recommendation.



§ 71-5-2402 - Removal of member.

A state TennCare pharmacy advisory committee member shall be removed by the commissioner of finance and administration from the committee for any of the following causes:

(1) Absence from two (2) consecutive meetings without contacting the chair or the vice chair with a satisfactory explanation;

(2) Absence from three (3) meetings in a single year without contacting the chair or the vice chair with a satisfactory explanation;

(3) Violation of § 71-5-2403(a) and (b); or

(4) Violation of § 71-5-194(d).



§ 71-5-2403 - Conflicts of interest -- Compensation.

(a) Members of the state TennCare pharmacy advisory committee shall not enter any financial relationships with pharmaceutical manufacturers or their affiliates during their tenure on the state TennCare pharmacy advisory committee. A member shall not entertain individual lobbying or marketing, or participate in any other activity or discussions with pharmaceutical manufacturers or their representatives for the purpose of influencing the preferred drug list (PDL) that would call into question the member's impartiality in determining drugs to recommend for inclusion on a state PDL. Nothing in this subsection (a) shall prohibit a member from engaging in common business practices or prohibit communications to or from the member that occur in the ordinary course of the member's business or professional activities.

(b) A conflict of interest exists when the member has a significant personal, professional, or monetary interest in a matter under consideration by the state TennCare pharmacy advisory committee. Persons being considered for membership on the state TennCare pharmacy advisory committee shall disclose if they have a real or apparent conflict of interest. Conflicts of interest may include, but shall not be limited to, being the recipient of a grant, hired as a consultant, being part of a speakers bureau, a major stock holder, or the recipient of other financial support from an organization likely to benefit financially from the outcome of the state TennCare pharmacy advisory committee's work.

(c) Members shall dispose of matters before the committee in an unbiased and professional manner. In the event that a matter being considered by the committee presents a real or apparent conflict of interest, such members shall disclose the conflict to the chair and recuse themselves from any official action on the matter.

(d) Members shall receive no compensation for their service on the state TennCare pharmacy advisory committee but may be reimbursed for those expenses allowed by the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 71-5-2404 - Recommendations for inclusion on preferred drug list.

(a) The TennCare pharmacy advisory committee shall submit to the bureau of TennCare both specific and general recommendations for drugs to be included on any state preferred drug list (PDL) adopted by the bureau. In making its recommendations, the committee shall consider factors including, but not limited to, efficacy, the use of generic drugs and therapeutic equivalent drugs, and cost information related to each drug. The committee shall also submit recommendations to the bureau regarding computerized, voice, and written prior authorization, including prior authorization criteria, and step therapy.

(b) The state TennCare pharmacy advisory committee shall include evidence-based research in making its recommendations for drugs to be included on the PDL.

(c) (1) Any individual shall be permitted to make a public presentation to the TennCare pharmacy advisory committee regarding a drug or classes of drugs under consideration for the TennCare preferred drug list, in accordance with the following:

(A) A presentation shall be limited to an agenda item and there shall be a maximum of three (3) presentations per agenda item;

(B) A request to make a verbal presentation shall be submitted in writing by fax or electronically to the pharmacy director of the bureau of TennCare, or the named designee, with a copy to the chairman of the TennCare pharmacy advisory committee no later than seventy-two (72) hours in advance of the scheduled meeting;

(C) The time limit for a verbal presentation by or on behalf of a pharmaceutical manufacturer shall not exceed five (5) minutes in aggregate per drug per manufacturer or organization, or five (5) minutes by an individual, manufacturer or organization speaking on a particular position. The committee may, by a unanimous vote, extend the time limitation for presentation; and

(D) An individual, manufacturer or organization may present updated or new information, including drug package insert changes, new indications or peer-reviewed journal articles on a product.

(2) The committee may receive written studies, data and information relative to the cost-effectiveness of drugs being considered for placement on the preferred drug list. Such written information shall be distributed to the TennCare pharmacy advisory committee members. Such written information must be received by the TennCare pharmacy director no later than five (5) business days prior to the scheduled pharmacy advisory committee meeting.

(d) TennCare or its designee shall provide the state TennCare pharmacy advisory committee, the office of inspector general, and the state's medicaid fraud control unit with clinical and economic research and utilization information as requested on drugs and drug classes.

(e) The TennCare bureau shall consider the recommendations of the state TennCare pharmacy advisory committee in amending or revising any PDL adopted by the bureau to apply to pharmacy expenditures within the TennCare program. The recommendations of the committee are advisory only, and the bureau may adopt or amend a PDL regardless of whether it has received any recommendations from the committee. It is the legislative intent that, insofar as practical, the TennCare bureau shall have the benefit of the committee's recommendations prior to implementing a PDL or portions thereof.






Part 25 - TennCare Fraud and Abuse

§ 71-5-2501 - Short title.

This part shall be known and may be cited as "The TennCare Fraud and Abuse Reform Act of 2004".



§ 71-5-2502 - Office of inspector general.

There is created a division of state government which shall be known and designated as the office of inspector general. This division shall be located within the department of finance and administration and shall report directly to the commissioner of finance and administration. The office of inspector general shall be headed by an inspector general. The office of inspector general shall be separate and distinct from the TennCare bureau and the medicaid fraud control unit (MFCU).



§ 71-5-2503 - Part definitions.

As used in this part and part 26 unless the context otherwise requires:

(1) "Abuse" shall be given the same meaning as currently exists in federal regulations located at 42 CFR 455.2, with the following exceptions:

(A) It shall also apply to practices by vendors or other persons or entities; and

(B) It shall also apply to the TennCare program;

(2) "Applicant" means any person who has applied for benefits under part 1 of this chapter;

(3) "Benefits" means the health care package of services available to TennCare enrollees;

(4) "Claim" includes any request or demand for money, property, or services made to any employee, officer, or agent of the state, or to any contractor, grantee, or other recipient of state funds, whether under contract or not, if any portion of the money, property, or services requested or demanded issued from, or was provided by, TennCare;

(5) "CMS" (centers for medicare and medicaid services), means the agency within the United States department of health and human services that is responsible for administering Title XVIII, compiled in 42 U.S.C. § 1395 et seq., Title XIX, compiled in 42 U.S.C. § 1396 et seq., and Title XXI, compiled in 42 U.S.C. § 1397aa, of the Social Security Act;

(6) "Commissioner" means the commissioner of finance and administration;

(7) "Department" means the department of finance and administration;

(8) "Enrollee" means an individual eligible for and enrolled in the TennCare program or in any successor medicaid program in Tennessee;

(9) "Fraud" means an intentional deception or misrepresentation made by a person including, but not limited to, a vendor, recipient, provider, or enrollee, with the knowledge that the deception or misrepresentation could result in some unauthorized benefit or payment to oneself or some other person. It includes any act that constitutes fraud under applicable federal or state law including, but not limited to, the Tennessee Medicaid False Claims Act, compiled in §§ 71-5-181 -- 71-5-185;

(10) "Inspector general" means the person who directs the office of inspector general, who shall report directly to the commissioner of finance and administration;

(11) "Medical assistance" means payment of the cost of care, services and supplies necessary to prevent, diagnose, correct or cure conditions in the person that cause acute suffering, endanger life, result in illness or infirmity, interfere with the person's capacity for normal activity, or threaten some significant disability and which are furnished an eligible person in accordance with the rules, regulations, and statutes governing TennCare. Such care, services and supplies includes services of qualified practitioners licensed under the laws of this state;

(12) "MFCU" means the medicaid fraud control unit;

(13) "Provider" means an institution, facility, agency, person, corporation, partnership, unincorporated organization, nonprofit organization or any person or entity directly or indirectly providing benefits, goods or services to a TennCare enrollee. Provider also means a provider's agent, contractor or subcontractor, such as a billing agent;

(14) "Recipient" means any person who has been determined eligible to receive benefits under part 1 of this chapter, and who has received such benefits;

(15) "TennCare" means the program administered by the single state agency, as designated by the state and CMS, pursuant to Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1396 et seq., and the Section 1115 research and demonstration waiver granted to the state of Tennessee and any successor programs; and

(16) "Vendor" means any person, institution, agency, other entity or business concern providing services or goods authorized under chapter 5, part 1 of this title, and includes, but is not limited to, any health maintenance organization, managed care organization, managed care contractor, administrative services organization, pharmacy benefit manager, prepaid limited health service organization, contractor or subcontractor.



§ 71-5-2504 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations, including emergency rules pursuant to § 4-5-208, to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ First - of 2 versions of this section

71-5-2505. Authority. [Effective until June 30, 2015. See the version effective on June 30, 2015.]

The office of inspector general shall have the authority to:

(1) Investigate civil and criminal fraud and abuse of the TennCare program, or any other violations of state criminal law related to the operation of TennCare;

(2) Cooperate with the MFCU, and where a preliminary investigation of fraud and abuse by a provider establishes a sufficient basis to warrant a full investigation, refer such matters to the MFCU;

(3) Refer matters to the appropriate enforcement authority for criminal prosecution;

(4) Refer matters to the appropriate enforcement authorities for civil proceedings, and assist in the recovery of funds which have been inappropriately paid by the TennCare program, including, but not limited to, referral to the attorney general and reporter for civil recovery;

(5) Cooperate with the appropriate federal departments in any reasonable manner as may be necessary to qualify for federal aid in connection with TennCare;

(6) Cooperate with the federal government and other state governments to investigate TennCare and medicaid fraud and abuse;

(7) Cooperate with other state agencies to investigate TennCare and medicaid fraud and abuse;

(8) Within sixty (60) days after the close of each fiscal year, prepare and print a summary report, which shall be submitted to the governor, members of the general assembly, the TennCare advisory commission, and the commissioner. This report shall include a summary of all activities of the office of inspector general during that fiscal year;

(9) Furnish information to acquaint the public with the fraud and abuse laws pertaining to TennCare;

(10) Contract with necessary entities to carry out the required duties of this part. All such contracts shall be procured in accordance with the requirements of title 12, chapter 4, part 1;

(11) Exercise any additional powers necessary to carry out the purposes and provisions of this part; and

(12) (A) Investigate civil and criminal fraud and abuse, or any other violations of state criminal law, related to the operation of any program created pursuant to the Access Tennessee Act of 2006, title 56, chapter 7, part 29; the Cover Tennessee Act of 2006, compiled in title 56, chapter 7, part 30; and the CoverKids Act of 2006, compiled in chapter 3, part 11 of this title.

(B) This subdivision (12) is effective until June 30, 2015.



§ Second - of 2 versions of this section

71-5-2505. Authority. [Effective on June 30, 2015. See the version effective until June 30, 2015.]

The office of inspector general shall have the authority to:

(1) Investigate civil and criminal fraud and abuse of the TennCare program, or any other violations of state criminal law related to the operation of TennCare;

(2) Cooperate with the MFCU, and where a preliminary investigation of fraud and abuse by a provider establishes a sufficient basis to warrant a full investigation, refer such matters to the MFCU;

(3) Refer matters to the appropriate enforcement authority for criminal prosecution;

(4) Refer matters to the appropriate enforcement authorities for civil proceedings, and assist in the recovery of funds which have been inappropriately paid by the TennCare program, including, but not limited to, referral to the attorney general and reporter for civil recovery;

(5) Cooperate with the appropriate federal departments in any reasonable manner as may be necessary to qualify for federal aid in connection with TennCare;

(6) Cooperate with the federal government and other state governments to investigate TennCare and medicaid fraud and abuse;

(7) Cooperate with other state agencies to investigate TennCare and medicaid fraud and abuse;

(8) Within sixty (60) days after the close of each fiscal year, prepare and print a summary report, which shall be submitted to the governor, members of the general assembly, the TennCare advisory commission, and the commissioner. This report shall include a summary of all activities of the office of inspector general during that fiscal year;

(9) Furnish information to acquaint the public with the fraud and abuse laws pertaining to TennCare;

(10) Contract with necessary entities to carry out the required duties of this part. All such contracts shall be procured in accordance with the requirements of title 12, chapter 4, part 1;

(11) Exercise any additional powers necessary to carry out the purposes and provisions of this part; and

(12) [Deleted by 2006 amendment, effective June 30, 2015.]



§ 71-5-2506 - Fraud and abuse cases.

(a) The office of inspector general shall have the authority to provide legal assistance to the attorney general and reporter and the state district attorneys general for the purpose of initiating and handling proceedings in appropriate TennCare fraud and abuse cases. Such assistance may include but not be limited to, the authority to fund assistant attorney general or assistant district attorney general positions in those respective offices, subject to the appropriations made to the office of inspector general and the agreement of the offices concerned. The office of inspector general shall also have the authority to fund public defender positions, subject to the appropriations made to the office of inspector general and the agreement of the officers concerned. The office of inspector general may, with reasonable notice, terminate the funding of any attorney positions which the inspector general has funded in either of these offices.

(b) Venue for civil actions involving fraud and abuse shall be in the county where the offense was committed or in Davidson County. Venue for criminal actions involving fraud and abuse shall be to the full extent permitted by the constitution of the state.



§ 71-5-2507 - Enforcement by law enforcement officers.

(a) The staff of the office of inspector general may include law enforcement officers, as defined in § 39-11-106(21) and qualified as defined in § 38-8-106, who have successfully completed a training course approved by the Tennessee peace officer standards and training commission, including surveillance training.

(b) Any duly authorized law enforcement officer who has been specifically designated by the inspector general to enforce this part is authorized and empowered to go armed while on active duty engaged in enforcing this part. Any such person is also authorized and empowered to execute search warrants and do all acts incident thereto in the same manner as search warrants may be executed by sheriffs and other peace officers.



§ 71-5-2508 - Medicaid fraud control unit.

There is established a medicaid fraud control unit, which is separate and distinct from the state medicaid agency, within the criminal investigation division of the Tennessee bureau of investigation or within another appropriate agency at the discretion of the governor. As regulated by federal law, the unit is authorized to investigate and refer for prosecution violations of all applicable laws pertaining to provider or vendor fraud and abuse in the administration of the medicaid program, the provision of goods or services or the activities of providers of goods or services under the state medicaid plan; medicare fraud; and abuse or neglect in healthcare facilities receiving payments under the state medicaid plan, such as board and care facilities as allowed by federal law. A summary of the unit's work shall be included in a report which shall be submitted annually to the governor, judiciary committee of the senate, and criminal justice committee of the house of representatives.



§ 71-5-2509 - Powers when investigating fraud or abuse -- Judicial enforcement.

(a) (1) The office of inspector general, when conducting any investigation relating to TennCare fraud or abuse, shall have the power to issue subpoenas, and compel the attendance of witnesses, the examination of such witnesses under oath, and the production of books, accounts, papers, records, and documents relating to such investigation.

(2) In the case of a failure of any person, firm, or corporation so subpoenaed to attend or to produce the specified records, and after reasonable notice to such person, firm, or corporation, the office of inspector general may seek judicial enforcement of the subpoena by filing, through the attorney general and reporter, a petition with the circuit or chancery court of Davidson County or of the judicial district in which such person, firm, or corporation resides. Such petition shall incorporate or be accompanied by a certification regarding the notice given and the failure of such person, firm or corporation to attend or produce the records.

(3) Upon the filing of such a petition in proper form, the court shall order the person, firm, or corporation named in the petition to appear and show cause why they should not comply with the subpoena or be held in contempt for failure to comply. The court shall have authority to employ all judicial power as provided by law to compel compliance with the subpoena, including those powers granted in §§ 29-9-103 -- 29-9-106. The court shall be authorized to impose costs and sanctions against any such person, firm, or corporation, in the same manner and on the same bases as may be imposed for failure to comply with judicially issued subpoenas under the Tennessee Rules of Civil Procedure.

(4) The court may order the person, firm, or corporation to comply, and shall have the authority to punish each day of failure to comply with such order as a separate contempt of court.

(5) The subpoena enforcement remedies set forth in this subsection (a) shall be cumulative, and not exclusive, of any other remedies provided by law for the enforcement of such subpoenas.

(b) The office of inspector general shall have the power to compel the production of current and former employment records during an investigation. Employment records include, but are not limited to, employment details, wages, and insurance information of TennCare applicants and enrollees. Employment records shall be open to inspection and be subject to being copied by an office of inspector general representative at any reasonable time and as often as may be necessary. The office of inspector general shall also have the right to compare information reported to TennCare by applicants or enrollees with data maintained by the credit bureaus.

(c) The complete patient record of an enrollee or recipient generated during the TennCare enrollment period shall be made available to the office of inspector general upon request. This includes any and all services, goods and pharmaceuticals dispensed regardless of payment source. Access to these records under this section may occur during and after enrollment in the TennCare program. Records accessed during an investigation shall be protected in accordance with state and federal privacy laws.



§ 71-5-2510 - Investigations of fraud or abuse involving managed care organizations.

Notwithstanding any other provision of this chapter or of title 38, the Tennessee bureau of investigation and the office of inspector general are authorized to investigate allegations of fraud or abuse involving TennCare managed care organizations.



§ 71-5-2511 - Annual reports.

(a) The inspector general shall annually report by October 1 of each year for the prior fiscal year to the governor and the general assembly on the activities of the inspector general's office. The report shall include actual numbers of complaints, investigation, charges, prosecutions, convictions and appeals.

(b) The director of the Tennessee bureau of investigation shall annually report to the governor and the general assembly on the activities of the medicaid fraud control unit within the criminal investigation division. The report shall include actual numbers of complaints, investigation, charges, prosecutions, convictions and appeals.



§ 71-5-2512 - Cash reward program for reporting criminal fraud by recipients of the TennCare program.

(a) The office of inspector general shall establish an incentive program to provide a cash reward to citizens who notify the office of inspector general of criminal fraud by recipients of the TennCare program. The cash reward shall be paid if the information provided by the citizen results in a criminal conviction. Such cash awards shall be set at a meaningful amount through a schedule to be established by the office of inspector general.

(b) The office of inspector general shall furnish information to acquaint the public with the existence of the program and the means by which citizens may participate.

(c) The commissioner of finance and administration shall use the commissioner's rule-making authority under this chapter to promulgate rules establishing the program mandated by subsection (a).

(d) The office of inspector general shall file with the commerce and labor committee of the senate, and the insurance and banking committee of the house of representatives, by February 15 of each year, an annual report of all moneys paid to citizens pursuant to the program established by this section.



§ 71-5-2513 - Legislative intent.

The general assembly recognizes that data mining is an important tool that should be used for the detection of fraud and abuse in the TennCare program; therefore, it is the intention of the general assembly that:

(1) The office of inspector general shall engage in data mining relating to the receipt of medical assistance and any assistance paid for by TennCare on behalf of recipients, for the purpose of detecting fraud or abuse by recipients;

(2) The inspector general shall have prompt, continuing, and effective access to all such data in a manner that will permit effective data mining for these purposes without imposing unduly burdensome or oppressive requirements on persons or entities that provide medical assistance or any assistance paid for by TennCare; and

(3) Data mining by the office of the inspector general is not intended to alter the requirements under Title XIX of the federal Social Security Act, compiled in 42 U.S.C. § 1395 et seq., including, but not limited to, the requirements that the single state agency designated to administer the medicaid program must have methods and criteria for identifying suspected fraud cases, must have a method for verifying whether services billed were received, and must cooperate with the state's medicaid fraud control unit.



§ 71-5-2514 - Definitions.

As used in §§ 71-5-2513 -- 71-5-2521, unless the context otherwise requires:

(1) "Access" means the ability to extract intelligible information through automated means, and to store, retrieve, use, and otherwise manipulate that information in a way that may lead to meaningful analysis with the aid of commonly available computer software and hardware;

(2) "Data" means representations of information, knowledge, facts, concepts, or instructions that are being prepared or have been prepared in a formalized manner, and are intended to be stored or processed, or are being stored or processed, or have been stored or processed in a computer, computer system, computer network or other electronic medium;

(3) "Data mining" means the automated extraction of predictive information from data for the purpose of finding patterns of behavior and trends or anomalies that may otherwise escape detection, the advanced statistical analysis and modeling of the data to find useful patterns and relationships, and the use of computational techniques involving statistics, machine learning and pattern recognition to analyze the data;

(4) "Single state agency" means the agency of the state of Tennessee that is designated, pursuant to 42 CFR 431.10(b), to administer or supervise the administration of the medicaid program under Title XIX of the Social Security Act, compiled in 42 U.S.C. § 1395 et seq.; and

(5) "TennCare related data" means all data that relates to medical assistance or any assistance to TennCare recipients, applicants, or enrollees as defined in this part. The data includes data evidencing identity and eligibility of recipients and the receipt by recipients of medical assistance or any assistance paid for by TennCare.



§ 71-5-2515 - Data provided to the inspector general.

All persons and entities under contract with the TennCare bureau or its agent or designee, including, but not limited to, all managed care organizations, benefit managers, and other managed care contractors, shall promptly provide to the office of inspector general, on request:

(1) A copy of, or access to, the same data regularly provided to the bureau in the normal course of business, and in the same format, unless otherwise agreed by the inspector general in writing; and

(2) Access to additional TennCare related data or records that may be requested by the inspector general; provided, that, if the data is not easily separated from non-TennCare related data, then all the data shall be provided as necessary to provide meaningful access to the TennCare related data.



§ 71-5-2516 - Confidentiality -- Liability for providing data -- Creation of new records or data -- Destruction of data.

(a) All records obtained pursuant to this chapter shall be treated as confidential investigative records of the office of inspector general and shall not be open to public inspection; provided, however, that nothing in this part shall be construed to affect the obligation of the single state agency under federal law to provide the medicaid fraud control unit with access to, and free copies of, all records or information or computerized data kept or stored by the agency pursuant to 42 CFR 455.21(a).

(b) Notwithstanding any other law to the contrary, no person shall be subject to any civil or criminal liability for providing the office of inspector general with access to data as required by this chapter.

(c) Nothing in this chapter shall be construed to require any person or entity to create new records or data that did not exist at the time of the request; provided, that no person or entity may destroy existing data after having been put on notice that access to the data is required pursuant to this section.



§ 71-5-2517 - Authority to require periodic provision of specific data -- Compliance -- Format of data -- Charge for supplying data -- Sufficient dedicated storage space and access to software -- Construction.

(a) The office of inspector general is authorized to require periodic provision of specific categories, types, or collations of data without the necessity of issuing a new request at the commencement of each period.

(b) Compliance with a request by the office of inspector general is not dependent on approval by the bureau of TennCare, and it shall not be a defense to an action for enforcement or sanctions under this part that the bureau of TennCare does not require copies of or access to the requested data.

(c) Data kept in the regular course of business in electronic format shall on request be provided to the office of inspector general in the same electronic format. The data shall be provided in a manner that permits meaningful analysis with the aid of commonly available computer software and hardware. To this end, access to data shall be accompanied by access to any existing record layout, field definitions, or other guides or directions associated with the data.

(d) Notwithstanding any law to the contrary, access to data required pursuant to §§ 71-5-2513 -- 71-5-2521 shall be provided to the office of inspector general without charge.

(e) The office of information resources shall assist the office of inspector general by providing sufficient dedicated storage space and access to software on the state's computer network to permit the office of inspector general to accomplish the data mining contemplated by §§ 71-5-2513 -- 71-5-2521.

(f) Nothing in this part shall be construed to prevent the bureau of TennCare or any other subdivision of the single state agency from conducting data mining, identifying suspected fraud cases, and referring suspected provider fraud to the medicaid fraud control unit pursuant to 42 CFR, Part 455. Nothing in this part shall be construed to affect the obligation of the single state medicaid agency or any of its subdivisions to refer to the medicaid fraud control unit, pursuant to 42 CFR 455, all cases in which the agency has reason to believe, after a preliminary investigation, that an incident of provider fraud or abuse has occurred in the TennCare program.



§ 71-5-2518 - Rules and regulations.

The inspector general shall have authority to promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as are necessary to implement §§ 71-5-2513 -- 71-5-2521. The rules shall be promulgated as emergency rules. The inspector general is designated as the agency person to review initial orders and issue final agency orders pursuant to the Uniform Administrative Procedures Act.



§ 71-5-2519 - Written petition for objection to providing access to data -- Enforcement of obligations.

(a) A person or entity requested to provide access to data pursuant to §§ 71-5-2513 -- 71-5-2521 may object to providing all or part of such access by filing a written petition with the inspector general within thirty (30) days of receipt of notice of the request to which objection is made. The petition shall be treated as a contested case pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) (1) In the event a person or entity requested to provide data pursuant to §§ 71-5-2513 -- 71-5-2521 fails to do so or to file a timely petition objecting to provision of the data, the office of inspector general has the authority to petition the chancery court of Davidson County through the attorney general and reporter, or by special appointment or delegation from the attorney general and reporter as provided by law, for enforcement of the obligations imposed by this chapter, and for recovery of costs, attorney's fees, and any applicable civil penalties.

(2) Upon filing of a petition for enforcement by the inspector general, the court shall order the person or entity named in the petition to show cause why they should not be held in contempt for failure to comply with the request.

(3) In ruling on the petition, the court shall be authorized to:

(A) Order the person or entity, on pain of contempt, to comply with the request, and to punish each day of failure to comply with the order as a separate contempt of court; and

(B) Award to the attorney general and reporter and, if applicable, the office of inspector general, reasonable costs and attorney's fees incurred in enforcing the requirement, if the state prevails.

(c) (1) Willful failure to provide data, or access to data, as required by this chapter, shall be subject to the same civil penalty established by law for willful failure to report recipient fraud to the inspector general.

(2) A person or entity that has been assessed a civil penalty by the office of inspector general may object to the penalty by filing a written petition with the inspector general within thirty (30) days of receipt of notice of the assessment. The petition shall be treated as a contested case pursuant to the Uniform Administrative Procedures Act.

(3) In the event that a person or entity that has been assessed a civil penalty by the office of inspector general has failed to pay the penalty or file a timely objection, the office of inspector general has the authority to file a petition in the chancery court of Davidson County through the attorney general and reporter, or by delegation from the attorney general and reporter as provided by law, for the collection of the penalty, and for enforcement of the request to provide access to data.



§ 71-5-2520 - Collections of penalties, fees and costs.

(a) All funds collected as civil penalties, attorney's fees, costs, or costs of investigation by the inspector general, pursuant to this part or part 26, shall be deposited by the state treasurer in a separate account exclusively for the use of that office to defray the expenses of continued operations involving recipient fraud and abuse, including, but not limited to, data mining, litigation, criminal investigation and prosecution, civil and administrative recovery, undercover operations involving recipient fraud, and training and equipment for employees; provided, that no part of the funds shall be used to supplement salaries of any public employee or law enforcement officer.

(b) Funds collected pursuant to §§ 71-5-2513 -- 71-5-2521 may not supplant other state funds or appropriations. Any fund balance remaining unexpended at the end of a fiscal year in the account shall be carried forward into the subsequent fiscal year. No part of the fund shall be diverted to the general fund or any other public fund.



§ 71-5-2521 - Report.

The office of inspector general shall include in its annual report information on the progress of its data mining efforts, including any difficulties encountered in obtaining access to data from either private or government entities, and suggestions for legislative or other solutions.






Part 26 - Prevention of Fraud and Abuse in TennCare

§ 71-5-2601 - Offenses -- Penalties -- Remedies -- Limitations.

(a) (1) (A) A person, including an enrollee, recipient, or applicant, commits an offense who knowingly obtains, or attempts to obtain, or aids or abets any person to obtain, by means of a willfully false statement, representation, or impersonation, or by concealment of any material fact, or by any other fraudulent means, or in any manner not authorized by any rule, regulation, or statute governing TennCare:

(i) Medical assistance benefits or any assistance provided pursuant to any rule, regulation, procedure, or statute governing TennCare to which such person is not entitled, or of a greater value than that to which such person is authorized;

(ii) Benefits by knowingly making a willfully false statement, or concealing a material fact relating to personal or household income, thereby resulting in the assessment of a lower monthly premium than the person would be required to pay if not for the false statement or concealment of a material fact; or

(iii) Controlled substance benefits by knowingly, willfully and with the intent to deceive, failing to disclose to a physician, nurse practitioner, ancillary staff, or other health care provider from whom the person obtains a controlled substance, or a prescription for a controlled substance, that the person has received either the same controlled substance or a prescription for the same controlled substance, or a controlled substance of similar therapeutic use or a prescription for a controlled substance of similar therapeutic use, from another practitioner within the previous thirty (30) days and the person used TennCare to obtain the benefits.

(B) An offense under subdivision (a)(1)(A) is a Class E felony.

(2) (A) A person, firm, corporation, partnership or any other entity, including a vendor, other than an enrollee, recipient, or applicant, commits an offense who knowingly obtains, or attempts to obtain, or aids or abets any person or entity to obtain, by means of a willfully false statement, report, representation, claim or impersonation, or by concealment of any material fact, or by any other fraudulent means, including knowingly presenting or causing to be presented to TennCare or any of its contractors, subcontractors or vendors a false or fraudulent claim for payment or approval, or in any manner not authorized by any rule, regulation, procedure, or statute governing TennCare, medical assistance payments provided pursuant to any rule, regulation, procedure, or statute governing TennCare to which the person or entity is not entitled, or of a greater value than that to which the person or entity is authorized. For purposes of this subsection (a), "attempts to obtain" includes making or presenting to any person a claim for any payment under any rule, regulation, procedure, or statute governing TennCare, knowing the claim to be false, fictitious or fraudulent.

(B) An offense under subdivision (a)(2)(A) is a Class D felony unless the value of the property or services obtained meets the threshold set for a Class B or Class C offense under § 39-14-105, in which case the appropriate higher class shall apply. In addition to any other penalty, a sentence that includes a fine, when imposed upon an entity or upon a person for actions benefiting an entity, shall include the corporation fine specified in § 40-35-111.

(3) (A) A person, firm, corporation, partnership or any other entity commits an offense when providing a willfully false statement regarding another's medical condition or eligibility for insurance, to aid or abet another in obtaining or attempting to obtain medical assistance payments, medical assistance benefits or any assistance provided under any rule, regulation, procedure, or statute governing TennCare to which the person is not entitled or to a greater value than that to which such person is authorized. For purposes of this subsection (a), "attempting to obtain" includes making or presenting to any person a claim for any payment under any rule, regulation, procedure, or statute governing TennCare, knowing such claim to be false, fictitious or fraudulent.

(B) An offense under subdivision (a)(3)(A) is a Class D felony unless the value of the property or services obtained meets the threshold set for a Class B or Class C offense under § 39-14-105, in which case the appropriate higher class shall apply. In addition to any other penalty, a sentence that includes a fine, when imposed upon an entity or upon a person for actions benefiting an entity, shall include the corporation fine specified in § 40-35-111.

(4) Any person, firm, corporation, partnership or other entity is guilty of a Class D felony that, in connection with the investigation of a violation of offenses set forth in this section, knowingly and willfully:

(A) Falsifies, conceals or omits by any trick, scheme, artifice, or device a material fact;

(B) Makes any materially false, fictitious or fraudulent statement or representation; or

(C) Makes or uses any materially false writing or document.

(5) (A) A person commits an offense who knowingly sells, delivers, or aids and abets any person in the sale or delivery of a drug and used TennCare to obtain the drug.

(B) As used in this subdivision (a)(5), "drug", "deliver" and "delivery" shall have the same meaning as set forth in § 39-17-402.

(C) This subdivision (a)(5) shall not apply to any duly licensed physician, nurse practitioner, pharmacist, or other provider authorized to issue or dispense a prescription acting in good faith in the course of his or her profession.

(D) An offense under this subdivision (a)(5) is a Class E felony.

(b) In addition to any other penalties provided for any person, firm, corporation, partnership or other entity under subsection (a), the court shall also:

(1) (A) Order restitution to TennCare in the greater of the total amount of all medical assistance payments made to all providers, or the total amount of all payments to a managed care entity, related to the services underlying the offense; and

(B) Report the person or entity to the appropriate professional licensure board or the department of commerce and insurance for disciplinary action.

(2) In addition to any other penalties provided under this section, the court may also, to the full extent permitted by federal law and the TennCare waiver as interpreted by the CMS, order any such person or entity disqualified from participation in the medical assistance program; such disqualification may also apply to any person who is convicted of a criminal offense involving the selling of prescription drugs obtained through the TennCare program. Any person or entity disqualified from participation in the medical assistance program shall make restitution in the total amount of the medical assistance or underpayment which forms the basis for the conviction before such person or entity can reenroll in the TennCare program.

(3) A subsequent denial of eligibility or denial of a claim for payment does not, of itself, establish proof of falsity of a statement, representation, report or claim for payment under subsection (a).

(c) Nothing in this section shall be construed as prohibiting a person or entity violating this section from being prosecuted for theft of property or services under title 39, chapter 14.

(d) In addition to any other remedy available, including those provided in this section, the state may recover from any person or such person's estate, or from a firm, corporation, partnership or other entity, including a vendor, the amount of medical assistance benefits or payments improperly paid as a result of fraudulent means or actions not authorized by any rule, regulation, procedure, or statute governing TennCare.

(e) Notwithstanding any other law to the contrary, prosecutions for violations of this section shall be commenced within four (4) years after the commission of the offense.



§ 71-5-2602 - Record keeping.

(a) Upon submitting a claim for, or upon receiving payment for, goods, services, items, facilities or accommodations under the TennCare program, a managed care organization, provider, vendor, subcontractor, or any other person or entity, shall maintain adequate records for a minimum of five (5) years after the date on which payment was received, if payment was received, or for five (5) years after the date on which the claim was submitted, if payment was not received. The bureau of TennCare shall have the authority to make appropriate and reasonable exceptions to the requirements of this subsection (a) upon a showing of good cause.

(b) Failure to maintain adequate records is defined as negligently failing to maintain such records as are necessary to disclose fully the nature of the goods, services, items, facilities, or accommodations for which a claim was submitted or payment was received by the managed care organization, provider, vendor, subcontractor, or any other person or entity receiving funds originating from the TennCare program. Records include records kept in any form or fashion, including, but not limited to, any and all medical records, documents, data, or items, electronic or nonelectronic, related to the provision of and billing for services and goods. Failure to maintain adequate records during an audit period is punishable by recovery of one hundred fifty percent (150%) of the amount payable to the person or entity, directly or indirectly, using TennCare funds for the TennCare-related services for which the person or entity has failed to maintain records. Failure to maintain adequate records during a subsequent audit period is punishable by recovery of three hundred percent (300%) of the amount payable to the person or entity, directly or indirectly, using TennCare funds for the TennCare-related services for which the person or entity has failed to maintain records. Any further offense within five (5) years of the second offense may result in a recommendation by the office of inspector general to the bureau of TennCare to restrict the person or entity from receiving future TennCare payments. These matters shall be referred to the attorney general and reporter for recovery of funds.



§ 71-5-2603 - Fraud reporting requirements -- Immunity from liability.

(a) All managed care organizations, contractors, subcontractors, providers or any other person or entity shall advise the office of TennCare inspector general immediately when there is actual knowledge, not subject to a testimonial privilege, that an act of recipient, enrollee, or applicant fraud is being, or has been committed. The office of TennCare inspector general shall review the information to determine if there is a sufficient basis to warrant a full investigation. The office of TennCare inspector general is authorized to establish an electronic system for treating physicians to report recipient, enrollee or applicant fraud.

(b) All managed care organizations, contractors, subcontractors, providers or any other person or entity shall advise the medicaid fraud control unit (MFCU) immediately when there is actual knowledge, not subject to a testimonial privilege, that an act of provider fraud is being, or has been committed. The MFCU shall review the information to determine if there is a sufficient basis to warrant a full investigation. MFCU is authorized to establish an electronic system for treating physicians to report provider fraud.

(c) Any person or entity making a complaint or furnishing a report, information or records in good faith pursuant to this section is immune from civil liability for making such complaint or report.

(d) Willful failure to report such fraud shall be subject to a civil penalty of not more than ten thousand dollars ($10,000) for each finding to be assessed by the office of TennCare inspector general.



§ 71-5-2604 - Administrative remedies -- Recovery of costs -- Contested cases -- Rules and regulations -- Final orders.

(a) Without regard to any other civil or criminal liability that might attach, by operation of this section or any other law, the office of inspector general shall have an administrative remedy against an enrollee, recipient, applicant, or person purporting to be an enrollee, recipient, or applicant, who improperly obtains medical assistance benefits or any assistance from the TennCare program, to which the person is not entitled. The office of inspector general shall also have an administrative remedy against any person who assists any enrollee, recipient, or applicant, or purported enrollee, recipient, or applicant in improperly obtaining benefits or assistance.

(b) (1) The administrative remedy established by this section shall be for the recovery of the amount of:

(A) Any medical assistance benefits or any assistance improperly paid for by TennCare as a result of any misrepresentation or omission made by the person, to the extent that the amount has not otherwise been recovered by the TennCare bureau; and

(B) Any unpaid or underpaid premiums that were assessed at a lower monthly amount than would have been set if not for the misrepresentation or omission by the person, to the extent that the amount has not otherwise been recovered by the TennCare bureau.

(2) All such persons shall be jointly and severally liable to the state of Tennessee.

(c) The office of inspector general shall also have a right to recover the reasonable costs of proceedings pursuant to this section, including professional fees of court reporters and hearing officers or administrative judges, the reasonable costs of investigating claims arising under this section, reasonable attorney's fees, as well as interest on the amount owed by the person, calculated from the date that the medical assistance or any assistance was improperly received, or from the date the correct premiums should have been paid.

(d) All costs of medical assistance, or any assistance, or unpaid premiums recouped pursuant to this section, and any interest thereon, shall be paid to the TennCare bureau. All costs of proceedings, investigative costs, and attorney's fees pursuant to this section shall be paid to the office of inspector general, except as otherwise provided.

(e) Notwithstanding any other law to the contrary, administrative actions pursuant to this section shall be commenced within four (4) years after the date of discovery by the state of the acts of misrepresentation or omission.

(f) The office of inspector general may invoke the remedy established by this section by initiating a contested case in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In an administrative action under this subsection (f), the office of the inspector general shall show that the amount sought to be recovered was paid in the form of medical assistance benefits or any assistance as a result of material misrepresentation or omission. The office of inspector general need not show that the misrepresentation or omission was intentional or fraudulent.

(g) The inspector general shall have authority to promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, as are necessary to implement this part. The rules shall be promulgated as emergency rules. For purposes of rendering a final order pursuant to the Uniform Administrative Procedures Act, the inspector general is designated the agency person to review initial orders and issue final agency decisions. Orders issued by the inspector general shall have the effect of a final order pursuant to the Uniform Administrative Procedures Act.

(h) (1) Whenever an order issued by the inspector general pursuant to this part has become final, a notarized copy of the order may be filed in the office of the clerk of the chancery court of Davidson County.

(2) When filed in accordance with this section, a final order shall be considered as a judgment by consent of the parties on the same terms and condition as those recited in the final order. The judgment shall be promptly entered by the court. Except as otherwise provided in this section, the procedure for entry of judgment and the effect of the judgment shall be the same as provided in title 26, chapter 6.

(3) A judgment entered pursuant to this section shall become final on the date of entry.

(4) A final judgment under this subsection (h) has the same effect, is subject to the same procedures, and may be enforced or satisfied in the same manner, as any other judgment of a court of record of this state.






Part 27 - Annual Coverage Assessment Act of 2012 [Repealed]

§ 71-5-2701 - [Repealed.]

HISTORY: Acts 2012, ch. 645, § 1; repealed by terms of former § 71-5-2706, effective June 30, 2013.



§ 71-5-2702 - [Repealed.]

HISTORY: Acts 2012, ch. 645, § 1; repealed by terms of former § 71-5-2706, effective June 30, 2013.



§ 71-5-2703 - [Repealed.]

HISTORY: Acts 2012, ch. 645, § 1; repealed by terms of former § 71-5-2706, effective June 30, 2013.



§ 71-5-2704 - [Repealed.]

HISTORY: Acts 2012, ch. 645, § 1; repealed by terms of former § 71-5-2706, effective June 30, 2013.



§ 71-5-2705 - [Repealed.]

HISTORY: Acts 2012, ch. 645, § 1; 2013, ch. 236, § 49; repealed by terms of former § 71-5-2706, effective June 30, 2013.



§ 71-5-2706 - [Repealed.]

HISTORY: Acts 2012, ch. 645, § 1; repealed by its own terms, effective June 30, 2013.









Chapter 6 - Programs and Services for Abused Persons

Part 1 - Adult Protection

§ 71-6-101 - Short title -- Legislative intent.

(a) This part may be cited as the "Tennessee Adult Protection Act."

(b) (1) The purpose of this part is to protect adults coming within this part from abuse, neglect or exploitation by requiring reporting of suspected cases by any person having cause to believe that such cases exist. It is intended that, as a result of such reports, the protective services of the state shall prevent further abuse, neglect or exploitation within the limitations set out in this part.

(2) It is recognized that adequate protection of adults will require the cooperation of many agencies and service providers in conjunction with the department of human services due to the often complex nature of the risks to this adult group, and that services to meet the needs of this group will not always be available in each community. However, it is desirable that the following services, as well as other services needed to meet the intent of this part, be available: medical care, mental health and developmental disabilities services, including in-home assessments and evaluations; in-home services including homemaker, home-health, chore, meals; emergency services including shelter; financial assistance; legal services; transportation; counseling; foster care; day care; respite care; and other services as needed to carry out the intent of this part.



§ 71-6-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) (A) "Abuse or neglect" means the infliction of physical pain, injury, or mental anguish, or the deprivation of services by a caretaker that are necessary to maintain the health and welfare of an adult or a situation in which an adult is unable to provide or obtain the services that are necessary to maintain that person's health or welfare. Nothing in this part shall be construed to mean a person is abused or neglected or in need of protective services for the sole reason that the person relies on or is being furnished treatment by spiritual means through prayer alone in accordance with a recognized religious method of healing in lieu of medical treatment; further, nothing in this part shall be construed to require or authorize the provision of medical care to any terminally ill person if such person has executed an unrevoked living will in accordance with the Tennessee Right to Natural Death Act, compiled in title 32, chapter 11, and if the provision of such medical care would conflict with the terms of such living will;

(B) "Abuse or neglect" means transporting an adult and knowingly abandoning, leaving or failing to provide additional planned transportation for the adult if the adult's caretaker knows, or should know, that:

(i) The adult is unable to protect or care for himself or herself without assistance or supervision; and

(ii) The caretaker's conduct causes any of the results listed in subdivision (1)(A) or creates a substantial risk of such results;

(2) "Adult" means a person eighteen (18) years of age or older who because of mental or physical dysfunctioning or advanced age is unable to manage such person's own resources, carry out the activities of daily living, or protect such person from neglect, hazardous or abusive situations without assistance from others and who has no available, willing, and responsibly able person for assistance and who may be in need of protective services; provided, however, that a person eighteen (18) years of age or older who is mentally impaired but still competent shall be deemed to be a person with mental dysfunction for the purposes of this chapter;

(3) "Advanced age" means sixty (60) years of age or older;

(4) "Capacity to consent" means the mental ability to make a rational decision, which includes the ability to perceive, appreciate all relevant facts and to reach a rational judgment upon such facts. A decision itself to refuse services cannot be the sole evidence for finding the person lacks capacity to consent;

(5) "Caretaker":

(A) Means an individual or institution who has assumed the duty to provide for the care of the adult by contract or agreement;

(B) Includes a parent, spouse, adult child or other relative, both biological or by marriage, who:

(i) Resides with or in the same building with or regularly visits the adult;

(ii) Knows or reasonably should know of the adult's mental or physical dysfunction or advanced age; and

(iii) Knows or reasonably should know that the adult is unable to adequately provide for the adult's own care; and

(C) Does not mean a financial institution as a caretaker of funds or other assets unless such financial institution has entered into an agreement to act as a trustee of such property or has been appointed by a court of competent jurisdiction to act as a trustee with regard to the property of the adult;

(6) "Commissioner" means the commissioner of human services;

(7) "Department" means the department of human services;

(8) "Exploitation" means the improper use by a caretaker of funds that have been paid by a governmental agency to an adult or to the caretaker for the use or care of the adult;

(9) "Imminent danger" means conditions calculated to and capable of producing within a relatively short period of time a reasonable probability of resultant irreparable physical or mental harm or the cessation of life, or both, if such conditions are not removed or alleviated. However, the department is not required to assume responsibility for a person in imminent danger pursuant to this chapter except when, in the department's determination, sufficient resources exist for the implementation of this part;

(10) "Investigation" includes, but is not limited to, a personal interview with the individual reported to be abused, neglected, or exploited. When abuse or neglect is allegedly the cause of death, a coroner's or doctor's report shall be examined as part of the investigation;

(11) "Protective services" means services undertaken by the department with or on behalf of an adult in need of protective services who is being abused, neglected, or exploited. These services may include, but are not limited to, conducting investigations of complaints of possible abuse, neglect, or exploitation to ascertain whether or not the situation and condition of the adult in need of protective services warrants further action; social services aimed at preventing and remedying abuse, neglect, and exploitation; services directed toward seeking legal determination of whether the adult in need of protective services has been abused, neglected or exploited and procurement of suitable care in or out of the adult's home;

(12) "Relative" means spouse; child, including stepchild, adopted child or foster child; parents, including stepparents, adoptive parents or foster parents; siblings of the whole or half-blood; step-siblings; grandparents; grandchildren, of any degree; and aunts, uncles, nieces and nephews; and

(13) "Sexual abuse" occurs when an adult, as defined in this chapter, is forced, tricked, threatened or otherwise coerced by a person into sexual activity, involuntary exposure to sexually explicit material or language, or sexual contact against such adult's will. Sexual abuse also occurs when an adult, as defined in this chapter, is unable to give consent to such sexual activities or contact and is engaged in such activities or contact with another person.



§ 71-6-103 - Rules and regulations -- Reports of abuse or neglect -- Investigation -- Providing protective services -- Consent of adult -- Duties of other agencies.

(a) The commissioner has the discretion to adopt such rules, regulations, procedures, guidelines, or any other expressions of policy necessary to effect the purpose of this part insofar as such action is reasonably calculated to serve the public interest.

(b) (1) Any person, including, but not limited to, a physician, nurse, social worker, department personnel, coroner, medical examiner, alternate care facility employee, or caretaker, having reasonable cause to suspect that an adult has suffered abuse, neglect, or exploitation, shall report or cause reports to be made in accordance with this part. Death of the adult does not relieve one of the responsibility for reporting the circumstances surrounding the death. However, unless the report indicates that there are other adults in the same or similar situation and that an investigation and provision of protective services are necessary to prevent their possible abuse, neglect or exploitation, it shall not be necessary for the department to make an investigation of the circumstances surrounding the death; provided, that the appropriate law-enforcement agency is notified.

(2) If a hospital, clinic, school, or any other organization or agency responsible for the care of adults has a specific procedure, approved by the director of adult protective services for the department, or the director's designee, for the protection of adults who are victims of abuse, neglect, or exploitation, any member of its staff whose duty to report under this part arises from the performance of the staff member's services as a member of the staff of the organization may, at the staff member's option, fulfill that duty by reporting instead to the person in charge of the organization or the organization head's designee who shall make the report in accordance with this chapter.

(c) An oral or written report shall be made immediately to the department upon knowledge of the occurrence of suspected abuse, neglect, or exploitation of an adult. Any person making such a report shall provide the following information, if known: the name and address of the adult, or of any other person responsible for the adult's care; the age of the adult; the nature and extent of the abuse, neglect, or exploitation, including any evidence of previous abuse, neglect, or exploitation; the identity of the perpetrator, if known; the identity of the complainant, if possible; and any other information that the person believes might be helpful in establishing the cause of abuse, neglect, or exploitation. Each report of known or suspected abuse of an adult involving a sexual offense that is a violation of §§ 39-13-501 -- 39-13-506 that occurs in a facility licensed by the department of mental health and substance abuse services as defined in § 33-2-402, or any hospital shall also be made to the local law enforcement agency in the jurisdiction where such offense occurred.

(d) Upon receipt of the report, the department shall take the following action as soon as practical:

(1) Notify the appropriate law enforcement agency in all cases in which the report involves abuse, neglect, or exploitation of the adult by another person or persons;

(2) Notify the appropriate licensing authority if the report concerns an adult who is a resident of, or at the time of any alleged harm is receiving services from, a facility that is required by law to be licensed or the person alleged to have caused or permitted the harm is licensed under title 63. The commissioner of health, upon becoming aware through personal knowledge, receipt of a report or otherwise, of confirmed exploitation, abuse, or neglect of a nursing home resident, shall report such instances to the Tennessee bureau of investigation for a determination by the bureau as to whether the circumstances reported constitute abuse of the medicaid program or other criminal violation;

(3) Initiate an investigation of the complaint;

(4) Make a written report of the initial findings together with a recommendation for further action, if indicated; and

(5) After completing the evaluation, the department shall notify the person making the report of its determination.

(e) Any representative of the department may enter any health facility or health service licensed by the state at any reasonable time to carry out its responsibilities under this part.

(f) Any representative of the department may, with consent of the adult or caretaker, enter any private premises where any adult alleged to be abused, neglected, or exploited is found in order to investigate the need for protective services for the purpose of carrying out this part. If the adult or caretaker does not consent to the investigation, a search warrant may issue upon a showing of probable cause that an adult is being abused, neglected, or exploited, to enable a representative of the department to proceed with the investigation.

(g) If a determination has been made that protective services are necessary when indicated by the investigation, the department shall provide such services within budgetary limitations, except in such cases where an adult chooses to refuse such services.

(h) In the event the adult elects to accept the protective services to be provided by the department, the caretaker shall not interfere with the department when rendering such services.

(i) If the adult does not consent to the receipt of protective services, or if the adult withdraws consent, the services shall be terminated, unless the department determines that the adult lacks capacity to consent, in which case it may seek court authorization to provide protective services.

(j) (1) Any representative of the department actively involved in the conduct of an abuse, neglect, or exploitation investigation under this part shall be allowed access to the mental and physical health records of the adult that are in the possession of any individual, hospital, or other facility if necessary to complete the investigation mandated by this chapter.

(2) To complete the investigation required by this part, any authorized representative of the department actively involved in the conduct of an investigation pursuant to this part shall be allowed access to any law enforcement records or personnel records, not otherwise specifically protected by statute, of any person who is:

(A) A caretaker of the adult; or

(B) The alleged perpetrator of abuse, neglect or exploitation of the adult, who is the subject of the investigation.

(3) (A) If refused any information pursuant to subdivisions (j)(1) and (2), any information from any records necessary for conducting investigations pursuant to this part may be obtained upon motion by the department to the circuit, chancery or general sessions court of the county where such records are located, or in the court in which any proceeding concerning the adult may have been initiated or in the court in the county in which the investigation is being conducted.

(B) The order on the department's motion may be entered ex parte upon a showing by the department of an immediate need for such information.

(C) The court may enter such orders as may be necessary to ensure that the information sought is maintained pending any hearing on the motion, and to protect the information obtained from further disclosure if the information is made available to the department pursuant to the court's order.

(4) (A) The department may be allowed access to financial records that are contained in any financial institution, as defined by § 45-10-102(3):

(i) Regarding:

(a) The person who is the subject of the investigation;

(b) Any caretaker of such person; and

(c) Any alleged perpetrator of abuse, neglect or exploitation of such person;

(ii) By the issuance of an administrative subpoena in the name of the commissioner or an authorized representative of the commissioner that is:

(a) Directed to the financial institution; and

(b) Complies with §§ 45-10-106 and 45-10-107; or

(iii) By application, as otherwise required pursuant to § 45-10-117, to the circuit or chancery court in the county in which the financial institution is located, or in the court in which any proceeding concerning the adult may have been initiated or in which the investigation is being conducted, for the issuance of a judicial subpoena that complies with the requirements of § 45-10-107; provided, that the department shall not be required to post a bond pursuant to § 45-10-107(a)(4).

(B) Nothing in this subdivision (j)(4) shall be construed to supersede the provision of financial records pursuant to the permissible acts allowed pursuant to § 45-10-103.

(5) Any records received by the department, the confidentiality of which is protected by any other statute or regulation, shall be maintained as confidential pursuant to such statutes or regulations, except for such use as may be necessary in the conduct of any proceedings pursuant to its authority pursuant to this part or title 33 or 34.

(k) (1) If, as a result of its investigation, the department determines that an adult who is a resident or patient of a facility owned or operated by an administrative department of the state is in need of protective services, and the facility is unable or unwilling to take action to protect the resident or patient, the department shall make a report of its investigation, along with any recommendations for needed services to the commissioner of the department having responsibility for the facility. It shall then be the responsibility of the commissioner for that department and not the department of human services to take such steps as may be necessary to protect the adult from abuse, neglect, or exploitation and, in such cases, the affected administrative department of the state shall have standing to petition the court.

(2) (A) Notwithstanding subdivision (k)(1) or any other provision of this part to the contrary, the department of human services shall not be required to investigate and the department of mental health and substance abuse services or the department of intellectual and developmental disabilities, or their successor agencies, shall not be required to report to the department of human services any allegations of abuse, neglect or exploitation involving any person that arise from conduct occurring in any institutions operated directly by either the department of mental health and substance abuse services or the department of intellectual and developmental disabilities.

(B) Allegations of abuse, neglect or exploitation of individuals occurring in the circumstances described in subdivision (k)(2)(A) shall be investigated, respectively, by investigators of the department of mental health and substance abuse services and the department of intellectual and developmental disabilities, or their successor agencies, who have been assigned to investigate the allegations.

(l) In the event the department, or a law enforcement agency, in the course of its investigation, is unable to determine to its satisfaction that sufficient information is available to determine whether an adult is in imminent danger or lacks the capacity to consent to protective services, an order may be issued, upon a showing of probable cause that an adult lacks capacity to consent to protective services and is being abused, neglected, or exploited, to require the adult to be examined by a physician, a psychologist in consultation with a physician or a psychiatrist in order that such determination can be made. An order for examination may be issued ex parte upon affidavit or sworn testimony if the court finds that there is cause to believe that the adult may be in imminent danger and that delay for a hearing would be likely to substantially increase the adult's likelihood of irreparable physical or mental harm, or both, and/or the cessation of life.



§ 71-6-104 - Remedies -- Injunctive relief.

(a) Any court with jurisdiction under this part may upon proper application by the department issue a temporary restraining order or other injunctive relief to prohibit any violation of this part, regardless of the existence of any other remedy at law.

(b) The court may enjoin from providing care for any person, on a temporary or permanent basis, any employee or volunteer, who the court finds has engaged in the abuse, neglect or exploitation of an adult as defined in this part, in any situation involving the care of such adult by such employee or volunteer, whether such actions occurred in an institutional setting, in any type of group home or foster care arrangement serving adults, and regardless of whether such person, facility or arrangement serving adults is licensed to provide care for adults.



§ 71-6-105 - Reporting or investigating parties -- Immunity from liability -- Protection from job discrimination.

Any person making any report or investigation pursuant to this part, including representatives of the department in the reasonable performance of their duties and within the scope of their authority, shall be presumed to be acting in good faith and shall thereby be immune from any liability, civil or criminal, that might otherwise be incurred or imposed. Any such participant shall have the same immunity with respect to participation in any judicial proceeding resulting from such report or investigation. Any person making a report under this part shall have a civil cause of action for appropriate compensatory and punitive damages against any person who causes a detrimental change in the employment status of the reporting party by reason of the report.



§ 71-6-106 - Privilege for confidential communications.

Notwithstanding the existence of the privilege for confidential communications between husband and wife, the chancellor at the hearing may compel testimony if, in the chancellor's opinion, disclosure is necessary in the interest of the adult.



§ 71-6-107 - Provision of protective services without the consent of the adult.

(a) (1) (A) If the department determines that an adult who is in need of protective services is in imminent danger if that adult does not receive protective services and lacks capacity to consent to protective services, then the department may file a complaint with the court for an order authorizing the provision of protective services necessary to prevent imminent danger of irreparable physical or mental harm, or both, and/or the cessation of life. The judge or chancellor shall hear the complaint ahead of any other business then pending in court or in chambers. This order may include the designation of an individual or organization to be responsible for the personal welfare of the adult and for consenting to protective services in the adult's behalf. The complaint must allege specific facts sufficient to show that the adult is in imminent danger if the adult does not receive protective services and lacks capacity to consent to protective services. Prior to filing a complaint with the court for an order authorizing removal of an adult from that adult's chosen place of residence, the department shall make reasonable efforts to exhaust all practical alternatives to the removal of such adult from such place of residence.

(B) In situations where the department must present a petition for emergency removal of an adult in imminent danger and a chancellor or circuit judge is unavailable, the department may present petitions to judicial officers with general sessions jurisdiction. Further proceedings shall be conducted in chancery or circuit court.

(C) For the purposes of this section, "sexual abuse," as defined in this chapter, shall provide grounds for the department to obtain custody of an adult who lacks capacity to consent when such abuse relates to sexual activity or contact.

(2) The judge or chancellor or the general sessions court judge, prior to entering the order, must find that the adult is in imminent danger if the adult does not receive protective services and lacks capacity to consent to protective services.

(3) Within seven (7) days of entering an order pursuant to this section, or for good cause shown, then up to fifteen (15) days, the court shall hold a hearing on the merits. If such a hearing is not held within such time, the order authorizing the provision of protective services shall be dissolved.

(4) (A) The adult alleged to be in need of protective services and any person to whom the adult is lawfully married, if known and reasonably available, must be served with a copy of the complaint at least forty-eight (48) hours prior to the hearing, unless for good cause shown, a shorter time is allowed by the court. The adult and the adult's spouse have a right to be present and represented by counsel at the hearing. Failure to serve a copy of the complaint on a lawful spouse of the adult, if the spouse is not known or is not reasonably available as determined by the court, shall not prevent the provision of protective services, as ordered by the court, that may be necessary to prevent the adult from suffering imminent harm.

(B) If the adult alleged to be in need of protective services is indigent or, in the determination of the judge or chancellor, lacks capacity to waive the right to counsel, then the court shall appoint counsel for the adult alleged to be in need of protective services.

(C) If the adult alleged to be in need of protective services is indigent, court costs and the cost of representation of the adult shall be borne by the state; otherwise, the costs shall be borne by the adult. The state shall not be liable for the cost of counsel or court costs for the spouse of the adult; provided, however, that if the court finds that the department or an agency acting under subdivision (a)(7) has, without good cause, failed to serve a copy of the complaint on the lawful spouse of the adult, the court may assess attorneys fees for the spouse of the adult and court costs to the department or agency acting under subdivision (a)(7) not to exceed a total of two thousand dollars ($2,000); provided further, however, that the court may exceed the two thousand dollar ($2,000) limit upon making a specific finding of fact that the failure of the department or an agency to serve the complaint resulted in financial hardship upon the spouse or adult in excess of two thousand dollars ($2,000) and that the interests of justice require that the limit be exceeded in the particular case.

(D) If a court determines that appointment of a guardian ad litem is necessary, and if the adult is indigent, the cost for the guardian ad litem shall be borne by the state; otherwise the costs shall be borne by the adult.

(5) (A) Protective services necessary to prevent imminent danger of irreparable physical or mental harm, or both, and/or the cessation of life authorized by order pursuant to this section may include, but are not limited to, taking the adult into physical custody in the home, a medical or nursing care facility, or, if available, an alternative living arrangement exclusive of a developmental center operated by the department of intellectual and developmental disabilities; provided, that the court finds that such custody is for the purpose of medical examination and treatment necessary to prevent imminent danger of irreparable physical or mental harm, or both, and/or the cessation of life or protection from abuse or neglect necessary to prevent imminent danger of irreparable physical or mental harm, or both, and/or the cessation of life, and that the court specifically authorizes such custody in its order. In determining what specific custodial authority to grant under this section, the court shall consider whether the imminent danger of irreparable physical or mental harm, or both, and/or the cessation of life is relatively mild or severe and authorize such custody as is appropriate under the circumstances. The department shall review the decree at least annually to determine whether the prerequisites for custody still exist.

(B) Within a reasonable period of time after an adult is taken into physical custody and placed other than in a medical or nursing care facility, the department shall cause an appropriate examination to be made of the adult to determine the cause or causes resulting in the adult's lack of capacity to consent, if such determination had not been made at the time of the final hearing.

(6) (A) In the event that the adult has sufficient resources to defray the costs of a medical or nursing care facility, or an appropriate alternative living arrangement, as decreed by the court pursuant to this subsection (a), and that without such resources the adult would be unable to enter such facility or alternative living arrangement, then the court may appoint a temporary guardian for such period as necessary to secure and disburse the adult's resources for that purpose, but for no longer than six (6) months from the entry of the order authorizing provision of protective services. However, the court in its discretion may extend such period for a period no longer than an additional six (6) months. The guardian appointed pursuant hereto shall file an accounting with the court as to the resources used.

(B) The court in its order may authorize the temporary guardian to exercise a limited power of attorney over any accounts the adult has in a bank, credit union, or other financial institution. The temporary guardian so designated shall deliver a copy of the order of the court to the financial institution prior to taking any action with regard to the accounts. The limited power of attorney shall authorize the temporary guardian to withdraw money from or freeze or unfreeze the account.

(C) Concurrent with the order of the court appointing a temporary guardian, the court shall issue a subpoena directed to the financial institution in compliance with the Financial Records Privacy Act, compiled in title 45, chapter 10, requesting the names of any co-owner or additional authorized signatories on the accounts, unless the temporary guardian has actual knowledge of any co-owners or additional authorized signatories. Upon receipt of the response to the subpoena, or upon actual knowledge of the co-owners or additional authorized signatories, the temporary guardian shall send a copy of the order to any person who is a co-owner of or authorized signatory on the deposit account within ten (10) days of receiving the names of the co-owners or signatories. Nothing in this subdivision (a)(6)(C) shall preclude the temporary guardian from making immediate expenditures from the accounts of the adult necessary to provide protective services for the adult in imminent danger, as defined in this part, pending the response by the co-owners or other signatories to the accounts.

(D) If the court finds that the temporary guardian has, without good cause, failed to provide a copy of the order under this subdivision (a)(6) to the co-owner or additional authorized signatory on the deposit account, the court may assess attorneys' fees for the benefit of the co-owner or additional authorized signatory or court costs associated with the failure of the department or the temporary guardian; provided, that the fees and court costs shall not exceed a total of two thousand dollars ($2,000); provided, further, however, that the court may exceed the two thousand dollar ($2,000) limit upon making a specific finding of fact that the failure of the department or an agency to serve the complaint resulted in financial hardship upon the spouse or adult in excess of two thousand dollars ($2,000) and that the interests of justice require that the limit be exceeded in the particular case.

(7) If the department refuses to exercise the powers granted to it by subdivision (a)(1), any private nonprofit agency representing disabled adults may proceed under subdivision (1), after giving notice to the department of intent to do so. If an order authorizing the provision of protective services results, the department's responsibilities are the same as they would have been if the department had sought the order. If the court finds that an order authorizing the provision of protected services is not warranted, any agency proceeding under this subdivision (a)(7) will be responsible for the cost of the court-appointed attorney representing the individual for whom protective services were sought as well as court costs.

(b) (1) If the department determines that an adult is in need of protective services and lacks capacity to consent to protective services, then the department may petition the judge or chancellor for a hearing. The complaint must allege specific facts sufficient to show that the adult is in need of protective services and lacks capacity to consent to protective services.

(2) (A) The adult alleged to be in need of protective services and any person to whom the adult is lawfully married, if known and reasonably available, must be served with a copy of the complaint at least ten (10) days prior to the hearing, unless for good cause shown, a shorter time is allowed by the court. The adult and the adult's spouse have a right to be present and represented by counsel at the hearing. Failure to serve a copy of the complaint on a lawful spouse of the adult, if the spouse is not known or is not reasonably available as determined by the court, shall not prevent the provision of protective services to the adult, as ordered by the court.

(B) If the adult alleged to be in need of protective services is indigent or, in the determination of the judge or chancellor, lacks capacity to waive the right to counsel, then the court shall appoint counsel for the adult alleged to be in need of protective services.

(C) If the adult alleged to be in need of protective services is indigent, court costs and the cost of representation of the adult shall be borne by the state; otherwise the costs shall be borne by the adult. The state shall not be liable for the costs of counsel or court costs for the spouse of the adult; provided, however, if the court finds that the department or an agency acting under subdivision (7) has, without good cause, failed to serve a copy of the complaint on the lawful spouse of the adult, the court may assess attorneys fees for the spouse of the adult and court costs to the department or agency acting under subdivision (7) not to exceed a total of two thousand dollars ($2,000); provided, however, that the court may exceed the two thousand dollar ($2,000) limit upon making a specific finding of fact that the failure of the department or an agency to serve the complaint resulted in financial hardship upon the spouse or adult in excess of two thousand dollars ($2,000) and that the interests of justice require that the limit be exceeded in the particular case.

(D) If a court determines that appointment of a guardian ad litem is necessary, and if the adult is indigent, the cost for the guardian ad litem shall be borne by the state; otherwise the costs shall be borne by the adult.

(3) If the judge or chancellor finds that the adult is in need of protective services and lacks capacity to consent to protective services, then the judge or chancellor may enter a decree authorizing the provision of protective services. This decree may include the designation of an individual or organization to be responsible for the personal welfare of the adult and for consenting to protective services in the adult's behalf.

(c) An individual or organization appointed pursuant to subsection (a) or (b) to be responsible for the personal welfare of the adult and for consenting to protective services in the adult's behalf or to serve as temporary guardian shall have only specific authority as the court shall provide in its order. Such authority shall be limited to the authority to consent to specified protective services, including medical care if ordered, and if ordered pursuant to subsection (a), may arrange for, and consent to, appropriate custodial care and gain access to and disburse the adult's resources. If the adult is in need of a person to manage the adult's affairs or to have other responsibilities not addressed in this section, the procedures and requirements for appointment of a conservator pursuant to title 34, chapter 1 or 3, must be followed. Nothing in this section shall be construed as requiring the department to initiate proceedings for the appointment of a conservator or a temporary guardian or to accept such appointment if proceedings are instituted or to initiate proceedings under title 34, chapter 1 or 3.



§ 71-6-108 - Prohibitions.

No adult may be adjudicated incompetent or committed to a mental institution under this part.



§ 71-6-109 - Payment for protective services.

If the department determines that the adult is financially capable of paying for the protective services received, according to standards to be set by the department, the adult shall reimburse the state for the cost of providing the protective services. If the department determines that the adult is not financially capable of paying for the protective services received, the state shall bear the cost of providing the protective services. Otherwise, the department may recover such cost from the adult in any court of competent jurisdiction.



§ 71-6-110 - Violation of duty to report.

Any person who knowingly fails to make a report required by this chapter commits a Class A misdemeanor.



§ 71-6-111 - Authority and responsibility of department.

It is the legislative intent that the protective services set out in this part be provided and that the department have present authority to provide or to arrange for the provision of the same. However, the provision of the services is subject to budgetary limitations and the availability of funds appropriated for the general provision of protective services to all persons entitled to services.



§ 71-6-112 - Funding.

The cost of the administration of this part and the provision of the services hereby authorized shall be limited to the amount of funds specifically appropriated for such purposes by the general assembly.



§ 71-6-113 - Cooperation by other departments -- Specialized care.

(a) It is the legislative intent that the departments of mental health and substance abuse services, intellectual and developmental disabilities, and health, or their successor agencies, shall assist the department of human services with providing the services required under this part.

(b) When the department of human services is unable to find a resource for any person in need of protective services who, because of mental or physical illness, intellectual disability or developmental disabilities, is in need of specialized care or medical treatment, the departments of mental health and substance abuse services, intellectual and developmental disabilities, and health, or their successor agencies, shall, based upon available resources, give priority to the person for appropriate placement or treatment if the person is eligible for placement.



§ 71-6-114 - Jurisdiction and venue.

(a) The circuit, general sessions, and chancery courts have jurisdiction of proceedings arising under this part. Probate courts in counties having a population of not less than seven hundred seventy-five thousand (775,000) according to the 1980 federal census or any subsequent federal census shall have concurrent jurisdiction with the circuit and chancery courts.

(b) A proceeding under this part may be commenced in the county where the adult resides or is physically present.



§ 71-6-115 - Cooperation by law enforcement officials.

It is the legislative intent that law enforcement officials shall cooperate with the department of human services in providing protective services under this part. Further, when the department is unable to return an adult to physical custody who voluntarily leaves such custody, law enforcement officials shall assist in returning the adult to such physical custody and shall give priority in providing such assistance.



§ 71-6-116 - Motion for review of court decree.

Either party to a proceeding under this part, or any interested person on behalf of the adult subject to such a proceeding, may file a motion for review of the decree of the court at any time.



§ 71-6-117 - Willful abuse, neglect or exploitation prohibited -- Penalty.

(a) It is an offense for any person to knowingly, other than by accidental means, abuse, neglect or exploit any adult within the meaning of this part.

(b) A violation of this section is a Class D felony.

(c) (1) Following a conviction for a violation of this section or § 71-6-119, the clerk of the court shall notify the department of health of the conviction by sending a copy of the judgment in the manner set forth in § 68-11-1003 for inclusion pursuant to title 68, chapter 11, part 10.

(2) Upon receipt of a judgment of conviction for a violation of an offense set out in subdivision (c)(1), the department shall place the person or persons convicted on the registry of persons who have abused, neglected, or misappropriated the property of a vulnerable individual as provided in § 68-11-1003(c).

(3) Upon entry of the information in the registry, the department shall notify the person convicted, at the person's last known mailing address, of the person's inclusion on the registry. The person convicted shall not be entitled or given the opportunity to contest or dispute either the prior hearing conclusions or the content or terms of any criminal disposition, or attempt to refute the factual findings upon which the conclusions and determinations are based. The person convicted may challenge the accuracy of the report that the criminal disposition has occurred, such hearing conclusions were made or any factual issue related to the correct identity of the person. If the person convicted makes such a challenge within sixty (60) days of notification of inclusion on the registry, the commissioner, or the commissioner's designee, shall afford the person an opportunity for a hearing on the matter that complies with the requirements of due process and the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) In addition to any other punishment that may be imposed for a violation of this section, if, as determined by the court, the victim was sixty (60) years of age or older, then the court shall impose a fine in an amount between fifty dollars ($50.00) and two hundred dollars ($200). The additional fine shall be paid to the clerk of the court imposing sentence, who shall transfer it to the state treasurer, who shall credit the fine to the general fund. All fines so credited to the general fund may be subject to appropriation by the general assembly for the purpose of funding services and programs for senior citizens.



§ 71-6-118 - Confidentiality of information, reports and proceedings -- Penalties.

(a) The identity of a person who reports abuse, neglect, or exploitation as required under this part is confidential and may not be revealed unless a court with jurisdiction under this part so orders for good cause shown.

(b) Except as otherwise provided in this part, it is unlawful for any person, except for purposes directly connected with the administration of this part, to disclose, receive, make use of, authorize or knowingly permit, participate, or acquiesce in the use of any list or the name of, or any information concerning, persons receiving services pursuant to this part, or any information concerning a report or investigation of a report of abuse, neglect, or exploitation under this part, directly or indirectly derived from the records, papers, files or communications of the department of human services or divisions thereof acquired in the course of the performance of official duties.

(c) (1) When necessary to protect adults in a health care facility licensed by any state agency, such information, reports, and investigations may be disclosed to any agency providing licensing or regulation for that facility; however, the information, reports, and investigations shall retain the protection of subsection (b) when disclosed to such agency and may not be disclosed to, or used by, any other person.

(2) Notwithstanding subsections (a) and (b), the department may report to law enforcement or public health authorities any information from its investigations or records regarding illness, disease or injuries obtained in the course of its investigation.

(d) A violation of any provision of this section is a Class B misdemeanor.



§ 71-6-119 - Physical abuse or gross negligence -- Elements of offense -- Penalties.

(a) It is an offense to knowingly, other than by accidental means, physically abuse or grossly neglect an impaired adult if the abuse or neglect results in serious mental or physical harm.

(b) In order to prosecute and convict a person for a violation of this section, it is not necessary for the state to prove the adult sustained serious bodily injury as required by § 39-13-102, but only that the elements set out in subsection (a) occurred.

(c) A violation of this section is a Class C felony.



§ 71-6-120 - Right of elderly person or disabled adult to recover for abuse or neglect, sexual abuse, exploitation, or theft.

(a) As used in this section, unless the context otherwise requires:

(1) "Capacity to consent" means the mental ability to make a rational decision, which includes the ability to perceive, appreciate all relevant facts and to reach a rational judgment upon such facts; or to make and carry out reasonable decisions concerning the person or the person's resources; or to protect the person from neglect, or hazardous or abusive situations without assistance;

(2) "Disabled adult" means a person who is eighteen (18) years of age or older and who meets one (1) of the following:

(A) Has some impairment of body or mind that makes the person unfit to work at any substantially remunerative employment;

(B) Lacks the capacity to consent;

(C) Has been certified as permanently and totally disabled by an agency of this state or the United States that has the function of so classifying persons; or

(D) Has been found to be incompetent by a court of proper jurisdiction; and

(3) "Elderly person" or "elder" means a person who is sixty (60) years of age or older who has some mental or physical dysfunctioning, including any resulting from age.

(b) In addition to other remedies provided by law, an elderly person or disabled adult in that person's own right, or by conservator or next friend, shall have a right of recovery in a civil action for compensatory damages for abuse or neglect, sexual abuse or exploitation as defined in this part or for theft of such person's or adult's money or property whether by fraud, deceit, coercion or otherwise. Such right of action against a wrongdoer shall not abate or be extinguished by the death of the elderly person or disabled adult, but shall pass as provided in § 20-5-106, unless the alleged wrongdoer is a family member, in which case the cause of action shall pass to the victim's personal representative.

(c) Jurisdiction for such action shall be in the circuit or chancery court where the elderly person or disabled adult may reside or where the actions occurred.

(d) Damages shall include compensatory damages and costs where it is proven that a defendant is liable for abuse or neglect, sexual abuse or exploitation as defined in this part or for theft of such elderly person's or disabled adult's money or property whether by fraud, deceit, coercion or otherwise. Costs shall include reasonable expenses. In addition, if it is proven upon clear and convincing evidence that abuse or neglect, sexual abuse or exploitation or theft resulted from intentional, fraudulent or malicious conduct by the defendant, a claimant shall be entitled to recover reasonable attorneys' fees. As part of any judgment, the court may declare void and unenforceable any marriage proven to have been entered into as part of a scheme to commit abuse or neglect, sexual abuse or exploitation as defined in this part or theft of such elderly person's or disabled adult's money or property whether by fraud, deceit, coercion or otherwise.

(e) In addition to the damages described in (d), a defendant may also be found liable for punitive damages in accordance with applicable common law standards.

(f) Nothing in this section shall be construed as requiring the department of human services to initiate any proceedings pursuant to this section or to act on behalf of any elderly person or disabled adult subject to this section.

(g) This section shall not apply to a cause of action within the scope of title 29, chapter 26; such cause of action shall be governed solely by title 29, chapter 26.

(h) A financial institution, officer, director, or employee of a financial institution, shall not be liable in any civil action brought by or on behalf of a disabled adult or elderly person for recovery of damages under this chapter, unless prior to such civil action, the financial institution, officer, director, or employee of a financial institution, shall have been convicted of a violation of § 71-6-117; provided, however, that this provision shall not apply to theft or conversion by an employee, officer or director of a financial institution or liability arising under other provisions of law.



§ 71-6-121 - Posting of contact information on adult protective service.

(a) All offices of physicians licensed pursuant to title 63, chapter 6 or 9, all health care facilities licensed pursuant to title 68, chapter 11, all senior centers, all community centers and all pharmacies shall post the following in the main public entrance:

(1) Contact information including the statewide toll-free number of the division of adult protective services, and the number for the local district attorney general's office; and

(2) A statement that a person of advanced age who may be the victim of abuse, neglect, or exploitation may seek assistance or file a complaint with the division concerning abuse, neglect, and exploitation.

(b) The information listed in subsection (a) shall be posted on a sign no smaller than eleven inches (11'') in width and seventeen inches (17'') in height.

(c) All nursing homes, assisted living facilities and any other residential facility licensed by the board of licensing health care facilities shall upon admission provide to each resident the division of adult protective services' statewide toll-free number.

(d) Any licensed nursing home that complies with the requirements of § 68-11-254 shall be exempt from the requirements of subsections (a) and (b).

(e) (1) All offices of physicians licensed pursuant to title 63, chapter 6 or 9, all health care facilities licensed pursuant to title 68, chapter 11, all community centers, and all pharmacies shall post in the main public entrance, on a sign no smaller than eight and one-half inches (8 1/2'') in width and eleven inches (11'') in height, a statement that any person, regardless of age, who may be the victim of domestic violence may call the nationwide domestic violence hotline, or any other hotline that may be determined by the departments of health and commerce and insurance and communicated to health care providers subject to this section pursuant to subdivision (e)(2), with that number printed in boldface type, for immediate assistance.

(2) The departments of health and commerce and insurance, through the various regulatory and licensure boards with oversight of health care providers, shall include a statement notifying providers of the requirements of subdivision (e)(1) in the newsletters or other routine correspondences of such boards and shall post a copy of such statement on the departments' web sites. The statement shall include a contact telephone number for providers to request that a copy of the statement be mailed to them. Upon initial licensure, the various boards shall also provide initial licensees with the statement along with instructions for compliance with subdivision (e)(1).

(f) All offices of physicians licensed pursuant to title 63, chapter 6 or 9, all health care facilities licensed pursuant to title 68, chapter 11, all community centers, and all pharmacies shall post on a sign no smaller than eight and one-half inches (8 1/2'') in width and eleven inches (11'') in height in the main public entrance a statement that a teen involved in a relationship that includes dating violence may call a national toll-free hotline, with that number printed in boldface type, for immediate assistance.

(g) Notwithstanding the provisions of subsections (a)-(f) regarding the size of the posters, physicians' offices, health care facilities, community centers and pharmacies are authorized to incorporate all of the information required in subsections (a)-(f) in a single poster at least eight and one-half inches (8 1/2'') in width and fourteen inches (14'') in height that shall be posted in the main public entrance.

(h) The departments of health and commerce and insurance, through the various regulatory and licensure boards with oversight of health care providers, shall include a statement notifying providers of the requirements of subsections (a)-(g) in the newsletters or other routine correspondences of those boards and shall post a copy of the statement on the departments' web sites. The statement shall include a contact telephone number for providers to request that a copy of the statement be mailed to them. Upon initial licensure, the various boards shall also provide initial licensees with the statement along with instructions for compliance with subsections (a)-(g).



§ 71-6-122 - Toll-free number for reporting elder abuse, neglect or exploitation.

The division of adult protective services of the department of human services shall establish a toll-free telephone service to enable citizens within the state to call the division free of charge to report abuse, neglect, or exploitation and to seek relevant assistance from the division in such matters.



§ 71-6-123 - Reporting false accusations -- Penalties -- Investigation.

(a) It is an offense for a person to report to the department an accusation of abuse, sexual abuse, neglect or exploitation of an adult if, at the time of the report, the person knows or should know the accusation is false.

(b) It is an offense for a person to knowingly cause another to report to the department an accusation of abuse, sexual abuse, neglect or exploitation of an adult if, at the time of the conduct, the person knows or should know the accusation is false.

(c) A violation of this section is a Class A misdemeanor.

(d) Notwithstanding the provisions of § 71-6-118 to the contrary:

(1) The department may report to the district attorney general or law enforcement authorities the identity of any person whom it reasonably believes has violated this section; and

(2) The information such person reported or caused to be reported may be disclosed and utilized in any manner necessary by the department, the district attorney general or law enforcement authorities as part of any investigation or prosecution of a violation of this section.



§ 71-6-124 - Procedure for seeking relief by relative having personal knowledge that an adult has been subject to or threatened with willful abuse, neglect or exploitation.

(a) (1) (A) Any relative having personal knowledge that an adult has been the subject of a violation of § 71-6-117 or that such adult is threatened with or placed in fear of a violation of § 71-6-117 occurring against such adult may seek relief for the adult pursuant to this section by filing a sworn petition with any court with jurisdiction under this part alleging that the respondent has violated or threatens to violate § 71-6-117, regardless of the existence of any other remedy at law. For purposes of this section, "adult" shall not include a person while in the custody of intermediate care facilities for persons with intellectual disabilities and a person while receiving residential services or other services from a community provider through contracts with the department of intellectual and developmental disabilities (DIDD).

(B) The petition must allege facts, based upon personal knowledge of the petitioner, that the adult lacks capacity to consent.

(C) Venue for a petition for an order of protection, and all other matters relating to orders of protection, shall be in the county where the respondent resides or the county in which the violation of § 71-6-117 occurred or is threatened to occur. If the respondent is not a resident of this state, the petition may be filed in the county where the adult resides.

(2) The court may enter an immediate ex parte order of protection against the respondent if the petition alleges upon personal knowledge of the petitioner, and the court finds in its ex parte order, that the adult lacks capacity to consent and is in immediate danger of abuse, neglect or exploitation or that the adult's property is being, is in immediate danger of being, or has been misappropriated by the respondent.

(3) The petition and any ex parte order issued pursuant to this section shall be personally served upon the respondent and the adult. If the respondent is not a resident of this state, the ex parte order shall be served pursuant to §§ 20-2-215 and 20-2-216.

(4) Written notice of the filing of the petition and copies of the petition and the ex parte order of protection against the respondent, if any, shall be sent by certified mail, return receipt to the adult protective services unit in the county office of department of human services in the county in which the petition is filed. The department shall have the right to intervene in the proceeding, but shall not otherwise be required to initiate any legal action as a result of such notice. The department may, at any time, file a petition pursuant to § 71-6-107 if it determines that the adult who is the subject of a petition for an order of protection is in need of protective services.

(5) (A) Within fifteen (15) days of service of an ex parte order of protection against the respondent, a hearing shall be held, at which time the court shall either dissolve any ex parte order that has been issued, or shall, if the petitioner has proved the adult lacks capacity to consent and the allegation of abuse, neglect or exploitation or the threat of such by a preponderance of the evidence, extend the order of protection for a definite period of time, not to exceed one hundred twenty (120) days, unless a further hearing on the continuation of such order is requested by the adult, the respondent or the petitioner; in which case, on proper showing of cause, such order may be continued for a further definite period of one hundred twenty (120) days.

(B) Any ex parte order of protection shall be in effect until the time of the hearing, and, if the hearing is held within fifteen (15) days of service of such order, the ex parte order shall continue in effect until the entry of any subsequent order of protection is issued, proceedings under title 34, chapters 1-3, are concluded, or the order of protection is dissolved. If no ex parte order of protection has been issued as of the time of the hearing, and the petitioner has proven that the adult lacks capacity to consent and the allegation of abuse, neglect or exploitation of the adult or the threat of such by a preponderance of the evidence, the court may, at that time, issue an order of protection for a definite period of time, not to exceed one hundred twenty (120) days.

(C) The court shall cause a copy of the petition and notice of the date set for the hearing on such petition, as well as a copy of any ex parte order of protection, to be served upon the respondent and the adult at least five (5) days prior to such hearing. Such notice shall advise the respondent and the adult that each may be represented by counsel. The court may appoint a guardian ad litem under § 34-1-107.

(D) Within the time the order of protection is in effect, any court with jurisdiction under this part may modify the order of protection, either upon the court's own motion or upon motion of the adult, the respondent or the petitioner.

(b) An order of protection granted pursuant to this section may:

(1) (A) Order the respondent to refrain from committing a violation of this part against an adult;

(B) Refrain from threatening to misappropriate or further misappropriating any moneys, state or federal benefits, retirement funds or any other personal or real property belonging to the adult; or

(C) Order the return to the adult or the adult's caretaker or conservator or other fiduciary any moneys, state or federal benefits, retirement funds or any other personal or real property belonging to the adult obtained by the respondent as result of exploitation of the adult or as result of any other misappropriation of such funds or property of the adult by the respondent. The court may enter judgment against the respondent for the repayment or return to the adult or the adult's caretaker, conservator or other fiduciary of any moneys, government benefits, retirement funds or any other personal or real property belonging to the adult that are under the control of or that have been obtained by the respondent as result of exploitation or misappropriation from the adult. Nothing in this subdivision (b)(1)(C) shall preclude an action under § 71-6-120. The court may, if the amount in question exceeds ten thousand dollars ($10,000), require any caretaker or custodian of funds appointed under this section to post a bond as required by § 34-1-105;

(2) Enjoin the respondent from providing care for an adult, on a temporary or permanent basis, anyone who the court finds has engaged in abuse, neglect or exploitation of an adult as defined in this part; in any situation involving the care of such adult, whether such actions occurred in an institutional setting, in any type of group home or foster care arrangement serving adults, and regardless of whether such person, facility or arrangement serving adults is licensed to provide care for adults;

(3) Prohibit the respondent from telephoning, contacting, or otherwise communicating with the adult, directly or indirectly; or

(4) Subject to the limitations otherwise stated in this section, grant any other relief deemed necessary by the court to protect an adult.

(c) All orders of protection shall be effective for a fixed period of time, not to exceed one hundred twenty (120) days. The court may modify its order at any time upon subsequent motion filed by any party together with an affidavit showing a change in circumstances sufficient to warrant the modification. The petitioner, respondent or adult, or the court on its own motion shall commence a proceeding under title 34, chapters 1-3 to determine whether a fiduciary should be appointed, if any party alleges that the conditions giving rise to the order of protection continue or may continue beyond the one hundred twenty (120) days.

(d) (1) If the adult and the respondent have been served with a copy of the petition and notice of hearing, the order of protection shall be effective when the order is entered. For purposes of this subdivision (d)(1), an order shall be considered entered once a hearing is conducted and when such order is signed by:

(A) The judge and all parties or counsel;

(B) The judge and one (1) party or counsel and contains a certificate of counsel that a copy of the proposed order has been served on all other parties or counsel; or

(C) The judge and contains a certificate of the clerk that a copy has been served on all other parties or counsel.

(2) Service upon a party or counsel shall be made by delivering to such party or counsel a copy of the order of protection, or by the clerk mailing it to the party's last known address. In the event the party's last known address is unknown and cannot be ascertained upon diligent inquiry, the certificate of service shall so state. Service by mail is complete upon mailing.

(3) If the adult and the respondent have been served with a copy of the petition and notice of hearing, an order of protection issued pursuant to this part after a hearing shall be in full force and effect against the respondent from the time it is entered, regardless of whether the respondent is present at the hearing.

(4) A copy of any order of protection and any subsequent modifications or dismissal shall be issued to the petitioner, the respondent and the local law enforcement agencies having jurisdiction in the area where the adult resides. Upon receipt of the copy of the order of protection or dismissal from the issuing court or clerk's office, the local law enforcement agency shall take any necessary action to immediately transmit it to the national crime information center.

(5) Upon violation of an order of protection entered pursuant to this section, a court may order any appropriate punishment or relief as provided for in § 36-3-610.

(e) (1) It is an offense to knowingly violate an order of protection issued pursuant to this section. A law enforcement officer may arrest a respondent who is the subject of an order of protection issued pursuant to this section with or without warrant.

(2) In order to constitute a violation of this section:

(A) The person must have received notice of the request for an order of protection;

(B) The person must have had an opportunity to appear and be heard in connection with the order of protection or restraining order; and

(C) The court must have made specific findings of fact in the order of protection that the person committed a violation of this part.

(3) Any law enforcement officer shall arrest the respondent without a warrant if:

(A) The officer has proper jurisdiction over the area in which the violation occurred;

(B) The officer has reasonable cause to believe the respondent has violated or is in violation of an order for protection; and

(C) The officer has verified that an order of protection is in effect against the respondent. If necessary, the law enforcement officer may verify the existence of an order of protection by telephone or radio communication with the appropriate law enforcement department.

(4) Any person arrested for a violation of an order of protection entered pursuant to this section shall be treated as a person arrested for a violation of an order of protection issued pursuant to title 36, chapter 3, part 6.

(5) A violation of this subsection (e) is a Class A misdemeanor, and any sentence imposed shall be served consecutively to the sentence for any other offense that is based in whole or in part on the same factual allegations, unless the sentencing judge or magistrate specifically orders the sentences for the offenses arising out of the same facts to be served concurrently.






Part 2 - Family Violence Shelters and Child Abuse Prevention Services

§ 71-6-201 - Programs established -- Funding.

(a) There are hereby established programs for the establishment and funding of family violence shelters and shelter services and child abuse prevention services. The program for the establishment of family violence shelters and shelter services shall be administered by the department of finance and administration. The program for the establishment of child abuse prevention services shall be administered by the department of children's services. Any reference to the department of human services in any existing statute, regulation, executive order, or contract relating to the administration of these programs shall be deemed to be a reference to the department that has jurisdiction over these programs pursuant to this section. This section does not change the agencies designated to receive certain reports under § 71-6-204.

(b) Funding for such programs shall be limited to the amounts provided in the general appropriations act.



§ 71-6-202 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Child abuse prevention services" means those services designed to prevent the occurrence of child abuse and neglect. They may include, but are not limited to:

(A) Services relating to prevention of child abuse, such as counseling, self-help groups, hot lines and other related services; and

(B) Community and direct education services on child abuse awareness and prevention and related topics, such as parenting, coping with family stress, child development and prenatal care;

(2) "Family or household member" means those persons who customarily reside in the household and who are in need of temporary shelter because their lives or welfare are in danger;

(3) "Family violence" means causing or attempting to cause bodily injury to a family or household member or placing a family or household member in fear of imminent physical harm by threat of force, regardless of age or mental functioning;

(4) "Shelter" means a place where family violence victims and their children can seek temporary refuge twenty-four (24) hours a day and seven (7) days a week, including a program that develops and manages a system under which private homes or commercial lodgings are used as refuge for family violence victims and their children; and

(5) "Shelter services" means counseling for family violence victims, counseling for perpetrators, advocacy for family violence victims, referral of family violence victims to other community resources, community education regarding prevention of family violence and rehabilitation of perpetrators.



§ 71-6-203 - Administration of programs.

In administering these programs, the department with authority over each program:

(1) Shall divide all funds received under this part equally, with fifty percent (50%) of the funds to be allocated to the department of finance and administration for family violence shelters and shelter services and fifty percent (50%) to be allocated to the department of children's services for child abuse prevention services, unless the statute or appropriations bill allocating the funds provides otherwise;

(2) Shall, in disbursing funds received under this part for child abuse prevention services, give priority, where possible, to services for those children at risk because they reside in households where family violence occurs;

(3) In order to assure that funds are distributed statewide, may not disburse more than fifty thousand dollars ($50,000) from state funds provided under this part to any one (1) shelter service or child abuse prevention service in one (1) fiscal year, unless the responsible department finds that exceeding the fifty thousand dollar ($50,000) guideline is warranted by the availability of funds, the area served by the provider, or the best interests of the citizens served by the program;

(4) Shall accept federal funds that may be available for use in carrying out this part and may use state funds, in addition to funds generated under this part, as matching funds for federal funds if matching funds are required;

(5) Shall assure, to the extent feasible, that any funds allocated under this part shall be used to provide services in addition to those already provided by the department;

(6) May expend only those actual amounts reasonably necessary for administration of the funds provided under this part;

(7) Shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, necessary to carry out the purposes of this part related to the programs under its jurisdiction. Each department may, upon recommendation of its advisory committee, establish standards for operation of the services, including establishment of a timetable for application and disbursement of funds;

(8) (A) Shall require an annual report from each service funded, which shall include, in addition to all information required by the department, statistics on the number of persons requesting service, the number of persons served, the type of service rendered and a description of the social and economic characteristics of the person served and the number and type of referrals, including medical, legal and education services, made to other community resources. No information contained in the report shall identify any person served or enable any person to determine the identity of such a person;

(B) Notwithstanding any law to the contrary, the department of children's services may require each child abuse service funded to submit certain identifying information relating solely to recipients of child abuse prevention services for the narrow purpose of tracking the effectiveness of child abuse prevention services. Such information must be maintained by the department of children's services as confidential and may not be released for any purpose. Nothing in this subdivision (8) should be construed as allowing access to any identifying information relating to family violence shelters and shelter services; and

(9) Shall establish an advisory committee, which shall review all program criteria adopted by each department and advise the commissioner relative to the allocation of funds under this part. Such committee members will be appointed by the commissioner of the department with consent and approval of the governor. Each committee member shall be selected for a four-year term and may be selected to serve successive terms. However, the commissioner, with consent and approval of the governor, may appoint any member of the current committee previously appointed by the commissioner of human services to a new committee created by this section. Committee members shall be reimbursed for their actual expenses in attending meetings, with the travel expenses to be reimbursed in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter. These advisory committees may be made subcommittees of the social services advisory committee.

(A) The committee on child abuse prevention services shall consist of six (6) members, including one (1) former client of the child abuse prevention service.

(B) The committee on family violence shelters shall consist of five (5) members, one (1) of which should be a former client of the family violence shelter. At least one (1) of the members selected to serve on the committee may be chosen by the department from a list of nominees submitted by the Tennessee coalition against domestic and sexual violence.



§ 71-6-204 - Incorporation, taxation and reporting prerequisites for receiving funds.

To receive funds under this part, organizations shall:

(1) Be incorporated as a not-for-profit corporation, and be tax-exempt under § 501 of the Internal Revenue Code, codified in 26 U.S.C. § 501; and

(2) Comply with §§ 37-1-403 and 37-1-605 by reporting cases of suspected child abuse or neglect or child sexual abuse to the department of children's services and comply with § 71-6-103 by reporting suspected cases of adult abuse, sexual abuse, neglect or exploitation to the department of human services.



§ 71-6-205 - Prerequisites to receiving funds for shelters or shelter services.

To receive funds under this part for family violence shelter services or shelters, or both, all applicants shall show that they have provided shelter services for at least six (6) months prior to the application for funds under this part, and that the funds provided under this part will enable them to establish or maintain a shelter for victims of family violence within a defined timetable, in addition to any other services provided as described in the standards promulgated under § 71-6-203(7).



§ 71-6-206 - Prerequisites to receiving funds for child abuse prevention services.

To receive funds under this part for child abuse prevention services, all applicants shall show that the funds provided under this part will enable them to provide some of the following services:

(1) Counseling for the prevention of child abuse;

(2) Child abuse prevention self-help groups;

(3) Child abuse prevention hot lines;

(4) Community and direct education services on child abuse awareness; and

(5) Prevention and related topics, such as parenting, coping with family stress, child development and prenatal care.



§ 71-6-207 - Legislative intent.

It is the legislative intent that in providing services to family violence victims that shelter services be provided to male children twelve (12) to eighteen (18) years of age to the maximum extent feasible.



§ 71-6-208 - Shelter locations privileged -- Service of papers or process.

(a) No person can be compelled to provide testimony or documentary evidence in a criminal, civil or administrative proceeding that would identify the address or location of a shelter.

(b) In any proceeding involving a shelter or a person staying at a shelter, the sheriff, constable or other person serving any legal papers or process shall serve any such legal papers or process by contacting the shelter by telephone and making arrangements for service of the papers or process on the shelter or the person staying at the shelter.






Part 3 - Sexual Assault Program Services

§ 71-6-301 - Program established.

There is established a program for the establishment and funding of sexual assault program services to be administered by the department of finance and administration.



§ 71-6-302 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Department" means the department of finance and administration;

(2) "Sexual assault" includes victims of any of the sexual offenses set out in § 40-24-108(b)(2);

(3) "Sexual assault crisis intervention" includes, but is not limited to:

(A) A 24-hour hotline for victims of sexual assault staffed by a trained person;

(B) Counseling for sexual assault victims and their families and friends;

(C) Accompaniment of victims of sexual assault to courts, hospitals, district attorneys generals' offices, law enforcement, or victim/witness coordinators offices;

(D) Information and referrals for victims of sexual assault;

(E) Advocacy with law enforcement, criminal justice, medical, mental health, school, and other related systems on behalf of sexual assault victims; and

(F) Educational programs for allied professionals and the general public on sexual assault;

(4) "Sexual assault program" means a program that provides sexual assault program services; and

(5) "Sexual assault program services" means free sexual assault crisis intervention provided by a community-based program to persons who have been victims of a sexual assault and to their families and friends.



§ 71-6-303 - Powers and duties of department.

In administrating these programs, the department:

(1) Shall establish an advisory committee, which shall review all program criteria adopted by the department and advise the commissioner relative to the allocation of funds under this part. The committee shall consist of five (5) members, one (1) of whom should be a former client of a sexual assault program. Three (3) of the committee members shall be appointed by the commissioner of the department with consent and approval of the governor. Two (2) of the advisory committee members shall be appointed by the governor from among persons recommended by the Tennessee coalition against domestic and sexual violence. Each committee member shall be selected for a four-year term and may be selected to serve successive terms. Committee members shall be reimbursed for their actual expenses in attending meetings, with travel expenses to be reimbursed in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter;

(2) May not disburse more than fifty thousand dollars ($50,000) from state funds provided under this part to any one (1) sexual assault program in one (1) fiscal year in order to assure that funds are distributed statewide, unless the department finds that exceeding the fifty thousand dollar ($50,000) guideline is warranted by the availability of funds, the area served by the provider, or the best interests of the citizens served by the program;

(3) Shall accept any federal funds that may be available for use in carrying out this part and may use state funds, in addition to the funds allocated under this part, as matching funds for federal funds if matching funds are required;

(4) May expend only those actual amounts, including travel expenses for advisory committee members, reasonably necessary for administration of the funds provided under this part;

(5) Shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, necessary to carry out the purposes of this part related to the programs under its jurisdiction. The department shall, upon recommendation of its advisory committee, establish standards for operation of the services including establishment of a timetable for application and disbursement of funds; and

(6) Shall require an annual report from each service funded, which shall include, in addition to all information required by the department, statistics on the number of persons requesting service, the number of persons served, the type of service rendered and a description of the social and economic characteristics of the person served and the number and type of referrals, including medical, legal, and educational services, made to other community resources. No information contained in the report shall identify any person served or enable any person to determine the identity of such a person.









